Title 1 - Administration of the Government

CHAPTER 1 - GENERAL PROVISIONS

SECTION 1-1-10. Jurisdiction and boundaries of the State.

The sovereignty and jurisdiction of this State extends to all places within its bounds, which are declared to be as follows:

The northern line beginning at a point at the low-water mark of the Atlantic Ocean on the eastern shore of Bird Island, runs in a northwest direction through monuments established at latitude 33 51' 07.8792" N. , longitude 78 32' 32.6210" W., at latitude 33 51' 36.4626" N., longitude 78 33' 06.1937" W., and at latitude 33 51' 50.7214" N., longitude 78 33' 22.9448" W., (coordinates based on North American Datum 1927), following existing monuments to a stake in a meadow; thence, in a direction due west, a distance of sixty-two miles, to a point where it intersects the Charleston Road (at sixty-one miles) near the Waxhaw Creek; thence N. 2 12 1/2 ' E. eight miles to a gum tree on the southeastern corner of the Catawba Indian Reservation as laid out in 1764; thence following the eastern and northern boundary lines of said Catawba Indian Reservation to where such northern boundary line crosses the thread of the Catawba River; thence up the thread of said river to the confluence of the north and south forks thereof; thence west to a point at latitude 35 11' 46.41502" N. and longitude 082 12' 57.37020" W. , North American Datum 1983-86 (NAD 83-86) marked by a brass screw in a stone inscribed "S.C. 1815" on one side and "N.C., Sept 15" on the other; thence westward as recorded by a set of 34 plats signed by Gary W. Thompson and Sidney C. Miller, co-chairmen of the North Carolina-South Carolina Joint Boundary Commission, dated 12/20/2005 (sets available at the South Carolina Department of Archives and History, the South Carolina Geodetic Survey, the Greenville County Register of Deeds and the Pickens County Register of Deeds) to a point at latitude 35 12' 00.31689" N. and longitude 082 17' 27.89089" W., North American Datum 1983-86 (NAD 83-86), marked by a brass disk stamped with "POINT 1, 2004, NORTH CAROLINA, SOUTH CAROLINA, STATE BOUNDARY LINE" and set in a concrete monument; thence southwestward (according to the previously referenced plats) to a point at latitude 35 11' 43.48762" N. and longitude 082 17' 38.97840" W., North American Datum 1983-86 (NAD 83-86), marked by an aluminum disk on an iron pin, stamped with "2, 2001, NC, SC, STATE LINE" on the ridge line dividing the waters of the north fork of the Pacolet River from the north fork of the Saluda River; thence westward along the various courses of said ridge (according to the previously referenced plats) to a point at latitude 35 05' 07.96924" N. and longitude 082 47' 01.49862" W., North American Datum 1983-86 (NAD 83-86), where the Cherokee boundary of 1897 intersected the ridge, now marked by a brass disk stamped with "BLACKBURN, 1996, NORTH CAROLINA, SOUTH CAROLINA, STATE BOUNDARY LINE" and set in a concrete monument; thence from said point (as recorded on a plat, North Carolina/South Carolina State Boundary from Indian Camp Mountain to the Chattooga River, dated May 2005, copies available at the South Carolina Department of Archives and History and the South Carolina Geodetic Survey) following a geodetic line to latitude 35 00' 04.88130" N. and longitude 083 06' 30.84455" W., NAD 83-86, marked by the "+" in the inscription "LAT 35, AD 1813, NC + SC" chiseled on Commissioners' Rock on the east bank of the Chattooga River; thence following a geodetic line with a geodetic azimuth of 270 degrees to the centerline of the Chattooga River.

The lateral seaward boundary between North Carolina and South Carolina from the low-water mark of the Atlantic Ocean shall be and is hereby designated as a continuation of the North Carolina-South Carolina boundary line as described by monuments located at latitude 33 51' 50.7214" N., longitude 78 33' 22.9448" W., at latitude 33 51' 36.4626" N., longitude 78 33' 06.1937" W., and at latitude 33 51' 07.8792" N., longitude 78 32' 32.6210" W., (coordinates based on North American Datum 1927), in a straight line projection of said line to the seaward limits of the states' territorial jurisdiction, such line to be extended on the same bearing insofar as a need for further delimitation may arise.

From the state of Georgia, this State is divided by the Savannah River, at the point where the northern edge of the navigable channel of the Savannah River intersects the seaward limit of the state's territorial jurisdiction; thence generally along the northern edge of the navigable channel up the Savannah River; thence along the northern edge of the sediment basin to the Tidegate; thence to the confluence of the Tugaloo and Seneca Rivers; thence up the Tugaloo River to the confluence of the Tallulah and the Chattooga Rivers; thence up the Chattooga River to the 35th parallel of north latitude, which is the boundary of North Carolina, the line being midway between the banks of said respective rivers when the water is at ordinary stage, except in the lower reaches of the Savannah River, as hereinafter described. And when the rivers are broken by islands of natural formation which, under the Treaty of Beaufort, are reserved to the state of Georgia, the line is midway between the island banks and the South Carolina banks when the water is at ordinary stage, except in the lower reaches of the Savannah River, as hereinafter described.

The boundary between Georgia and South Carolina along the lower reaches of the Savannah River, and the lateral seaward boundary, is more particularly described as follows and depicted in "Georgia--South Carolina Boundary Project, Lower Savannah River Segment, Portfolio of Maps" prepared by the United States Department of Commerce, National Oceanic and Atmospheric Administration, National Ocean Service, National Geodetic Survey, Remote Sensing Division--2001 (copies available at the South Carolina Department of Archives and History and the South Carolina Geodetic Survey):

Beginning at a point where the thread of the northernmost branch of the Savannah River equidistant between its banks intersects latitude 32 07' 00" N., (North American Datum 1983-86), located in the Savannah River, and proceeding in a southeasterly direction down the thread of the Savannah River equidistant between the banks of the Savannah River on Hutchinson Island and on the mainland of South Carolina including the small downstream island southeast of the aforesaid point, at ordinary stage, until reaching the vicinity of Pennyworth Island;

Proceeding thence easterly down the thread of the northernmost channel of the Savannah River known as the Back River as it flows north of Pennyworth Island, making the transition to the said northernmost channel using the equidistant method between Pennyworth Island, the Georgia bank on Hutchinson Island, and the South Carolina mainland bank, thence to the thread of the said northernmost channel equidistant from the South Carolina mainland bank and Pennyworth Island at ordinary stage, around Pennyworth Island;

Proceeding thence southeasterly to the thread of the northern channel of the Savannah River equidistant from the Georgia bank on Hutchinson Island and the South Carolina mainland bank, making the transition utilizing the equidistant method between Pennyworth Island, the Georgia bank on Hutchinson Island, and the South Carolina mainland bank;

Proceeding thence southeasterly down the thread of the Savannah River equidistant from the Hutchinson Island and South Carolina mainland banks of the river at ordinary stage, through the tide gates, until reaching the northwestern (farthest upstream) boundary of the "Back River Sediment Basin", as defined in the "Annual Survey-1992, Savannah Harbor, Georgia, U. S. Coastal Highway, No. 17 to the Sea", U. S. Army Corps of Engineers, Savannah District as amended by the Examination Survey-1992 charts for the Savannah Harbor Deepening Project, Drawings No. DSH 1 12/107 , (hereinafter the "Channel Chart");

Proceeding thence along the said northwestern boundary to its intersection with the northern boundary of the Back River Sediment Basin; thence southeasterly until said northern boundary intersects the northern boundary of the main navigational channel as depicted on the Channel Chart at the point designated as SR-34 (latitude 32 05' 01.440" N., longitude 081 02' 17.252" W., North American Datum (NAD 1983-86);

Proceeding thence toward the mouth of the Savannah River along the northern boundary of the main navigational channel at the new channel limit as depicted on the Channel Chart, via Oglethorpe Range through point SR-33 (latitude 32 05' 17.168" N., longitude 081 01' 34.665" W., NAD 1983-86), Fort Jackson Range through point SR-32 (latitude 32 05' 30.133" N., longitude 081 01' 17.750" W., NAD 1983-86), the Bight Channel through points SR-31 (latitude 32 05' 55.631" N., longitude 081 01' 02.480" W., NAD 1983-86), SR-30 (latitude 32 06' 06.272" N., longitude 081 00' 44.802" W., NAD 1983-86), SR-29 (latitude 32 06' 09.053" N., longitude 081 00' 31.887" W., NAD 1983-86), SR-28 (latitude 32 06' 08.521" N., longitude 081 00' 15.498" W., NAD 1983-86), and SR-27 (latitude 32 06' 01.565" N., longitude 080 59' 58.406" W., NAD 1983-86), Upper Flats Range through points SR-26 (latitude 32 05' 41.698" N., longitude 080 59' 31.968" W., NAD 1983-86) and SR-25 (latitude 32 05' 02.819" N., longitude 080 59' 12.644" W., NAD 1983-86), Lower Flats Range through points SR-24 (latitude 32 04' 46.375" N., longitude 080 59' 00.631" W., NAD 1983-86), SR-23 (latitude 32 04' 40.209" N., longitude 080 58' 49.947" W., NAD 1983-86), SR-22 (latitude 32 04' 28.679" N., longitude 080 58' 18.895" W., NAD 1983-86), and SR-21 (latitude 32 04' 22.274" N., longitude 080 57' 34.449" W. , NAD 1983-86), Long Island Crossing Range through points SR-20 (latitude 32 04' 13.042" N., longitude 080 57' 14.511" W., NAD 1983-86), and SR-19 (latitude 32 02' 30.984" N., longitude 080 55' 30.308' W., NAD 1983-86) and New Channel Range following the northern boundary of the Rehandling Basin and the northern boundary of the Oyster Bed Island Turning Basin back to the northern edge of the main navigational channel, thence through points SR-17 (latitude 32 02' 07.661" N., longitude 080 53' 39.379" W., NAD 1983-86) and SR-16 (latitude 32 02' 07.533" N., longitude 080 53' 31.663" W., NAD 1983-86), to a point at latitude 32 02' 08" N., longitude 080 53' 25" W., NAD 1983-86 (now marked by Navigational Buoy "24") near the eastern end of Oyster Bed Island;

Proceeding thence from a point at latitude 32 02' 08" N., longitude 080 53' 25" W., NAD 1983-86 (now marked by Navigational Buoy R "24") on a true azimuth of 0 0' 0" (true north) to the mean low low-water line of Oyster Bed Island; thence easterly along the said mean low low-water line of Oyster Bed Island to the point at which the said mean low low-water line of Oyster Bed Island intersects the Oyster Bed Island Training Wall;

Proceeding thence easterly along the mean low low-water line of the southern edge of the Oyster Bed Island Training Wall to its eastern end; thence continuing the same straight line to its intersection with the Jones Island Range line;

Proceeding thence southeasterly along the Jones Island Range line until reaching the northern boundary of the main navigational channel as depicted on the Channel Chart;

Proceeding thence southeasterly along the northern boundary of the main navigational channel as depicted on the Channel Chart, via Jones Island Range and Bloody Point Range, to a point at latitude 31 59' 16.700" N. , longitude 080 46' 02.500" W., NAD 1983-86 (now marked by Navigational Buoy "6"); and finally,

Proceeding from a point at latitude 31 59' 16.700" N., longitude 080 46' 02.500" W., NAD 1983-86 (now marked by Navigational Buoy "6") extending southeasterly to the federal-state boundary on a true azimuth of 104 degrees (bearing of S76 E), which describes the line being at right angles to the baseline from the southernmost point of Hilton Head Island and the northernmost point of Tybee Island, drawn by the Baseline Committee in 1970.

Should the need for further delimitation arise, the boundary shall further extend southeasterly on above-described true azimuth of 104 degrees (bearing of S76 E).

Provided, further, that nothing in this section shall in any way be considered to govern or affect in any way the division between the states of the remaining assimilative capacity that is, the capacity to receive wastewater and other discharges without violating water quality standards, of the portion of the Savannah River described in this section.

HISTORY: 1962 Code Section 39-1; 1952 Code Section 39-1; 1942 Code Section 2038; 1932 Code Section 2038; Civ. C. '22 Section 1; Civ. C. '12 Section 1; Civ. C. '02 Section 1; G. S. 1; R. S. 1; 1923 (33) 114; 1970 (56) 2051; 1978 Act No. 413, Section 1; 1978 Act No. 414, Section 1; 1978 Act No. 416, Section 1; 1996 Act No. 375, Section 1; 1998 Act No. 341, Section 1; 2008 Act No. 264, Section 1, eff June 4, 2008.



SECTION 1-1-20. Effect of change of State boundary on bordering lands.

Whenever the location of the State line has been or may be re-established and corrected by competent authority, the lines of bordering lands which were established and fixed according to the previous location of the State line shall not be changed by reason of such re-establishment and correction of the State line.

HISTORY: 1962 Code Section 39-2; 1952 Code Section 39-2; 1942 Code Section 2039; 1932 Code Section 2039; Civ. C. '22 Section 2; Civ. C. '12 Section 2; 1906 (25) 63.



SECTION 1-1-110. What officers constitute executive department.

The executive department of this State is hereby declared to consist of the following officers, that is to say: The Governor and Lieutenant Governor, the Secretary of State, the State Treasurer, the Attorney General and the solicitors, the Adjutant General, the Comptroller General, the State Superintendent of Education, the Commissioner of Agriculture and the Director of the Department of Insurance.

HISTORY: 1962 Code Section 1-1; 1952 Code Section 1-1; 1942 Code Section 3082; 1932 Code Section 3082; Civ. C. '22 Section 766; Civ. C. '12 Section 682; Civ. C. '02 Section 613; G. S. 464; R. S. 530; 1865 (13) 350; 1941 (42) 119; 1960 (51) 1646; 1993 Act No. 181, Section 2.



SECTION 1-1-120. Vacancies in executive department.

In case any vacancy shall occur in the office of Secretary of State, State Treasurer, Comptroller General, Attorney General or Adjutant General, such vacancy shall be filled by election by the General Assembly, a majority of the votes cast being necessary to a choice. If such vacancy occur during the recess of the General Assembly, the Governor shall fill the vacancy by appointment until an election by the General Assembly at the session next ensuing such vacancy.

HISTORY: 1962 Code Section 1-2; 1952 Code Section 1-2; 1942 Code Section 3083; 1932 Code Section 3083; Civ. C. '22 Section 767; Civ. C. '12 Section 683; Civ. C. '02 Section 614; G. S. 465; R. S. 531; 1875 (15) 935; 1942 (42) 1446.



SECTION 1-1-540. Written employment applications required.

State, county and municipal officers, departments, boards and commissions, and all school districts in this State, shall require applications in writing for employment by them, upon such application forms as they may severally prescribe, which shall include information as to active or honorary membership in or affiliation with all membership associations and organizations. The provisions of this section shall not apply to any office or position which by law is filled by the vote of the qualified electors in any general or special election.

HISTORY: 1962 Code Section 1-36; 1956 (49) 1747; (50) 234.



SECTION 1-1-550. Honorably discharged veterans shall have preference for public employment.

Honorably discharged members of the United States Armed Forces who are given employment preference by the United States Government, now and hereafter, shall be given preference for appointment and employment in every public department and upon all public works in this State insofar as such preference may be practicable; age, loss of limb or other physical impairment which does not in fact incapacitate shall not be deemed to disqualify them, provided they possess the capacity of skill and knowledge necessary to discharge the duties of the position involved. Provided, that any public department operating on a merit system shall give preferences similar to those given by the United States Government to eligible members discharged from the Armed Forces insofar as such preferences may be practicable.

HISTORY: 1962 Code Section 1-37; 1968 (55) 2541.



SECTION 1-1-610. Official State gem stone.

The amethyst is the official gem stone of the State.

HISTORY: 1962 Code Section 1-363.2; 1969 (56) 441.



SECTION 1-1-615. American History Month designated.

The month of February in every year is designated American History Month. South Carolinians are encouraged to sponsor and participate in appropriate observances of American History Month.

HISTORY: 1988 Act No. 418, Section 1.



SECTION 1-1-616. African American History Month designated.

The month of February of every year is also designated African American History Month in South Carolina to be observed concurrently with American History Month as provided in Section 1-1-615, but with emphasis on the contributions of African Americans to the growth, development, culture, and institutions of our country. South Carolinians are encouraged to sponsor and participate in appropriate observances of African American History Month.

HISTORY: 2012 Act No. 131, Section 2, eff March 13, 2012.



SECTION 1-1-618. Airborne Heritage Day designated.

August sixteenth of each year is designated as South Carolina Airborne Heritage Day.

HISTORY: 2007 Act No. 11, Section 1, eff April 18, 2007.



SECTION 1-1-620. Official State stone.

Blue granite is the official stone of the State.

HISTORY: 1962 Code Section 1-363.3; 1969 (56) 441.



SECTION 1-1-625. Official State reptile.

The loggerhead turtle (Caretta caretta) is the official reptile of the State.

HISTORY: 1988 Act No. 588, Section 1.



SECTION 1-1-630. Official State bird.

The Carolina Wren is the official bird of the State.

HISTORY: 1962 Code Section 28-2; 1952 Code Section 28-2; 1942 Code Section 1777; 1939 (41) 483; 1948 (45) 1758; 1952 (47) 2179.



SECTION 1-1-635. Official State wild game bird.

The South Carolina Wild Turkey (Meleagris Gallopavo) is the official wild game bird of the State.

HISTORY: 1976 Act No. 508, Section 1.



SECTION 1-1-640. Official State fish.

The striped bass or rockfish is the official fish of the State.

HISTORY: 1962 Code Section 28-2.1; 1972 (57) 2508.



SECTION 1-1-645. Official State insect.

(A) The Carolina mantid, Stagmomantis carolina (Johannson) , or praying mantis, is the official insect of the State.

(B) A statement in substantially the following form must be printed in the next edition and all subsequent editions of the South Carolina Legislative Manual in the appropriate section:

The State Insect

The Carolina mantid, Stagmomantis carolina (Johannson), or praying mantis, was designated the state insect by the General Assembly by Act 591 of 1988, for the following reasons: it is a native, beneficial insect that is easily recognizable throughout the State; it symbolizes the importance of the natural science of entomology and its special role in all forms of agriculture in helping to control harmful insects; and it provides a perfect specimen of living science for the school children of this State.

HISTORY: 1988 Act No. 591, Section 1.



SECTION 1-1-647. Official State butterfly.

The tiger swallowtail is designated as the official state butterfly.

HISTORY: 1994 Act No. 319, Section 1.



SECTION 1-1-650. Official State animal.

The white-tailed deer (odocoileus virginianus) is the official animal of the State.

HISTORY: 1962 Code Section 28-2.2; 1972 (57) 2508.



SECTION 1-1-655. Official State dog.

The Boykin Spaniel is the official dog of the State.

HISTORY: 1985 Act No. 31, Section 1.



SECTION 1-1-660. Official State tree.

The palmetto tree is hereby designated and adopted as the official tree of the State.

HISTORY: 1962 Code Section 29-11; 1952 Code Section 29-11; 1942 Code Section 3284-11; 1939 (41) 99.



SECTION 1-1-665. Official State dance.

The shag is the official dance of the State.

HISTORY: 1984 Act No. 329, Section 1.



SECTION 1-1-667. Official State waltz.

"The Richardson Waltz" is designated as the official state waltz.

HISTORY: 2000 Act No. 389, Part I, Section 3.



SECTION 1-1-670. Official pledge to State flag.

The pledge to the flag of South Carolina shall be as follows:

"I salute the flag of South Carolina and pledge to the Palmetto State love, loyalty and faith."

HISTORY: 1962 Code Section 1-95; 1966 (54) 2271.



SECTION 1-1-674. State Pecan Festival.

The South Carolina Pecan Festival in Florence County is designated as the official State Pecan Festival.

HISTORY: 2011 Act No. 9, Section 1, eff April 12, 2011.



SECTION 1-1-675. State Botanical Garden.

The Botanical Garden of Clemson University is designated the State Botanical Garden.

HISTORY: 1992 Act No. 288, Section 1.



SECTION 1-1-676. Official State lowcountry handcraft.

The sweet grass basket is the official state lowcountry handcraft.

HISTORY: 2006 Act No. 234, Section 1, eff February 21, 2006.



SECTION 1-1-677. Official State grass.

Indian Grass, Sorghastrum nutans, is designated as the official grass of the State. In making this designation, the General Assembly makes no warranty or endorsement of Indian Grass as a commercial product, but recognizes Indian Grass as a native, nonnoxious plant, with a historical, continuing, widespread, and beneficial existence in South Carolina.

HISTORY: 2001 Act No. 94, Section 2.



SECTION 1-1-680. Official State fruit.

The peach is the official fruit of the State.

HISTORY: 1984 Act No. 360, Section 2.



SECTION 1-1-681. Official state vegetable.

Collard greens are the official vegetable of the State.

HISTORY: 2011 Act No. 38, Section 1, eff June 2, 2011.



SECTION 1-1-682. Official state snack food.

Boiled peanuts are the official state snack food. Nothing in this section requires or encourages any school district in this State to serve peanuts to students, especially students with food allergies.

HISTORY: 2006 Act No. 270, Section 2, eff May 1, 2006.



SECTION 1-1-685. Official State song.

"South Carolina On My Mind" is designated as an official state song to help inspire pride in our State and improve the quality of life among all South Carolinians, and to promote the image of South Carolina beyond our borders by further developing tourism and industry through the attraction of vacationers, prospective investors, and new residents.

HISTORY: 1984 Act No. 302, Section 1.



SECTION 1-1-688. Official State music.

The spiritual is the official music of the State.

HISTORY: 1999 Act No. 64, Section 1.



SECTION 1-1-689. Official State popular music.

Beach music is designated as the official state popular music of South Carolina.

HISTORY: 2001 Act No. 15, Section 2.



SECTION 1-1-690. Official State beverage.

Milk is the official state beverage.

HISTORY: 1984 Act No. 360, Section 4.



SECTION 1-1-692. Official State hospitality beverage.

South Carolina grown tea is designated as the official hospitality beverage of the State.

HISTORY: 1995 Act No. 31, Section 1.



SECTION 1-1-693. Official State opera.

Porgy and Bess is designated as the official opera of this State. The State and any of its agencies, departments, or political subdivisions may not use any copyrighted or proprietary material from Porgy and Bess without the express written permission from the estates of Dubose Heyward, George Gershwin, and Ira Gershwin or the management company responsible for licensing productions of this opera in part or in its entirety.

HISTORY: 2001 Act No. 94, Section 1.



SECTION 1-1-694. Official State Tobacco Museum.

(A) The South Carolina Tobacco Museum is the official tobacco museum of the State of South Carolina. The designation of the South Carolina Tobacco Museum as the official tobacco museum of the State is an honorary designation and does not bind the State in any way.

(B) The official designation does not create a new state agency or educational institution or qualify the South Carolina Tobacco Museum for state funds.

(C) The official designation does not confer any liability upon the State.

(D) The official designation does not sanction by the State any activity, philosophy, or course of action conducted, published, or undertaken by the South Carolina Tobacco Museum.

HISTORY: 2004 Act No. 222, Section 1, eff April 29, 2004.



SECTION 1-1-695. Official State shell.

The Lettered Olive, Oliva sayana, is the official shell of the State.

HISTORY: 1984 Act No. 360, Section 6.



SECTION 1-1-696. Official State language.

The English language is the official language of the State of South Carolina.

HISTORY: 1987 Act No. 25, Section 1.



SECTION 1-1-697. Use of language other than English prohibited.

Neither this State nor any political subdivision thereof shall require, by law, ordinance, regulation, order, decree, program, or policy, the use of any language other than English; provided, however, that nothing in Sections 1-1-696 through 1-1-698 shall prohibit a state agency or a political subdivision of the State from requiring an applicant to have certain degrees of knowledge of a foreign language as a condition of employment where appropriate.

HISTORY: 1987 Act No. 25, Section 2.



SECTION 1-1-698. Exceptions to prohibition against use of language other than English.

Sections 1-1-696 through 1-1-698 do not prohibit any law, ordinance, regulation, order, decree, program, or policy requiring educational instruction in a language other than English for the purpose of making students who use a language other than English proficient in English or making students proficient in a language in addition to English.

HISTORY: 1987 Act No. 25, Section 3.



SECTION 1-1-699. Official State amphibian.

The Spotted Salamander, Ambystoma maculatum, is designated as the official state amphibian.

HISTORY: 1999 Act No. 79, Section 1.



SECTION 1-1-700. Official State American Folk Dance.

The square dance is the official American Folk Dance of the State.

HISTORY: 1994 Act No. 329, Section 1.



SECTION 1-1-701. Official State spider.

The "Carolina Wolf Spider", Hogna carolinensis, is designated as the official state spider.

HISTORY: 2000 Act No. 389, Part II, Section 7.



SECTION 1-1-702. Official State tapestry.

The tapestry, "From the Mountains to the Sea", is designated as the official state tapestry.

HISTORY: 2000 Act No. 354, Section 1.



SECTION 1-1-703. Official State tartan.

The Carolina Tartan is designated as the official tartan of the State of South Carolina.

HISTORY: 2002 Act No. 303, Section 1.



SECTION 1-1-704. Official State wildflower.

Goldenrod (solidago altissima) is the official state wildflower.

HISTORY: 2003 Act No. 31, Section 1.



SECTION 1-1-705. Official State railroad museum.

The South Carolina Railroad Museum in Fairfield County is the official railroad museum of the State of South Carolina, upon the payment of a fee of five dollars to the Secretary of State.

HISTORY: 1997 Act No. 155, Part II, Section 60A.



SECTION 1-1-706. Official State military academy.

(A) Camden Military Academy is designated as the official military academy of the State. The designation of Camden Military Academy as the official military academy of the State is an honorary designation and does not bind the State in any way.

(B) The official designation does not create a new state agency or educational institution or qualify Camden Military Academy for state funds.

(C) The official designation does not confer any liability of the State.

HISTORY: 2001 Act No. 56, Section 1.



SECTION 1-1-707. Official State Hall of Fame.

(A) The South Carolina Hall of Fame located in the Myrtle Beach Convention Center, operated by South Carolina Hall of Fame, Inc. , an eleemosynary corporation certified by the Secretary of State on June 1, 1963, is the official state Hall of Fame. The official designation is an honorary designation and does not bind the State in any way.

(B) The official designation does not create a new state agency or educational institution or qualify the South Carolina Hall of Fame for state funds.

(C) The official designation does not confer any liability upon the State.

(D) The official designation does not sanction by the State any activity, philosophy, or course of action conducted, published, or undertaken by the Hall of Fame.

HISTORY: 2001 Act No. 107, Section 1.



SECTION 1-1-708. Official State folk art and crafts center.

The South Carolina Artisans Center, a nonprofit organization, located in Walterboro is designated as the official folk art and crafts center of the State of South Carolina.

HISTORY: 2000 Act No. 256, Section 1.



SECTION 1-1-709. Official State rural drama theater.

(A) The Abbeville Opera House is designated as the official state rural drama theater of the State. The designation of the Abbeville Opera House as the official state rural drama theater of the State is an honorary designation and does not bind the State in any way.

(B) The official designation does not create a new state agency or educational institution or qualify the Abbeville Opera House for state funds.

(C) The official designation does not confer any liability of the State.

(D) The official designation does not sanction by the State any activity, philosophy, or course of action conducted, published, or undertaken by the Abbeville Opera House.

HISTORY: 2001 Act No. 48, Section 1.



SECTION 1-1-710. Official State color.

The color indigo blue worn on the uniform of Colonel William Moultrie's soldiers and adopted as the background of the South Carolina State flag, is designated as the official color of the State of South Carolina.

HISTORY: 2008 Act No. 200, Section 1, eff April 16, 2008.



SECTION 1-1-711. Official state duck.

The "wood duck" (Aix sponsa) also known as the summer duck and the Carolina duck is designated as the official state duck.

HISTORY: 2009 Act No. 58, Section 1, eff upon approval (became law without the Governor's signature on June 3, 2009).



SECTION 1-1-712. Official state marine mammal.

The "bottlenose dolphin" (Tursiops truncatus) is designated as the official state marine mammal.

HISTORY: 2009 Act No. 58, Section 2, eff upon approval (became law without the Governor's signature on June 3, 2009).



SECTION 1-1-713. Official state migratory marine mammal.

The "northern right whale" (Eubalaena glacialis) is designated as the official state migratory marine mammal.

HISTORY: 2009 Act No. 58, Section 3, eff upon approval (became law without the Governor's signature on June 3, 2009).



SECTION 1-1-713A. Official state emblem of United States Armed Forces who have given their lives in the line of duty.

The Honor and Remember Flag is designated as the official State Emblem of Service and Sacrifice by those in United States Armed Forces who have given their lives in the line of duty.

HISTORY: 2012 Act No. 237, Section 1, eff June 18, 2012.



SECTION 1-1-714. Official state heritage horse.

The Marsh Tacky is designated as the official State Heritage Horse of South Carolina.

HISTORY: 2010 Act No. 240, Section 2, eff June 11, 2010.



SECTION 1-1-714A. Official state heritage work animal.

The mule is hereby designated as the official State Heritage Work Animal of South Carolina.

HISTORY: 2010 Act No. 240, Section 3, eff June 11, 2010.



SECTION 1-1-715. United States Census of 2010 adopted.

The United States Census of 2010 is adopted as the true and correct enumeration of the inhabitants of this State, and of the several counties, municipalities, and other political subdivisions of this State.

HISTORY: 2003 Act No. 55, Section 2; 2011 Act No. 71, Pt I, Section 1, eff June 28, 2011; 2011 Act No. 75, Pt I, Section 1, eff August 1, 2011.



SECTION 1-1-810. Annual accountability reports by agencies and departments of state government.

Each agency and department of state government shall submit an annual accountability report to the Governor and the General Assembly covering a period from July first to June thirtieth, unless otherwise directed by the specific statute governing the department or institution.

HISTORY: 1962 Code Section 1-44; 1952 Code Section 1-44; 1942 Code Section 2096; 1932 Code Section 2096; 1929 (36) 225; 1931 (37) 278; 1933 (38) 490; 1960 (51) 1746; 1995 Act No. 145, Part II, Section 43A.



SECTION 1-1-820. Contents of annual accountability reports.

The annual accountability report required by Section 1-1-810 must contain the agency's or department's mission, objectives to accomplish the mission, and performance measures that show the degree to which objectives are being met.

HISTORY: 1962 Code Section 1-45; 1952 Code Section 1-45; 1942 Code Section 2097; 1932 Code Section 2097; Civ. C. '22 Section 58; Civ. C. '12 Section 48; Civ. C. '02 Section 45; 1896 (22) 202; 1960 (51) 1779; 1995 Act No. 145, Part II, Section 43B.



SECTION 1-1-830. One report shall not be embraced in another.

No State officer shall embrace in his report the report of another State officer which is required to be published by law, but he may make such reference thereto as may be necessary, including a brief recapitulation thereof, when necessary to the proper understanding of such report.

HISTORY: 1962 Code Section 1-46; 1952 Code Section 1-46; 1942 Code Section 2102; 1932 Code Section 2102; Civ. C. '22 Section 63; Civ. C. '12 Section 53; Civ. C. '02 Section 50; R. S. 50; 1886 (19) 310.



SECTION 1-1-840. Special reports.

The Governor or the General Assembly, or either branch thereof by resolution, may call upon any department or institution at any time for such special reports as may be deemed in the interest of the public welfare.

HISTORY: 1962 Code Section 1-47; 1952 Code Section 1-47; 1942 Code Section 2096; 1932 Code Section 2096; 1929 (36) 225; 1931 (37) 278; 1933 (38) 490.



SECTION 1-1-970. Personnel data required to be furnished quarterly.

All agencies, departments and institutions of state government shall furnish to the State Personnel Division not later than fifteen days following the close of the second quarter of each even-numbered year a current personnel organization chart in a form prescribed by the division showing all authorized positions, the personnel grade and compensation of each and indications as to whether such positions are filled or vacant.

All agencies, departments and institutions of state government shall furnish to the State Personnel Division not later than fifteen days following the close of each quarter except the second quarter of each even-numbered year any and all changes or alterations to the personnel organization chart in a form prescribed by the division.

The State Personnel Division shall ensure that all reports submitted to the division by agencies, departments and institutions of state government are accurate and up-to-date and, based on that information, shall furnish to the Legislative Audit Council organizational charts and alterations to existing charts for each such agency, department and institution in such form as the division and Audit Council shall determine.

The charts prepared by the division shall be furnished to the Audit Council not later than thirty days following the end of each quarter.

HISTORY: 1976 Act No. 561, Section 7; 1977 Act No. 101, Section 3.



SECTION 1-1-980. Penalties for failure to cooperate with implementation of reporting procedures.

All service agencies of the State shall cooperate with individual agencies, departments and institutions of State government in the implementation of this article. Any person who falsifies any report, statement or document required under this article shall be subject to punishment pursuant to Section 16-9-30 of the Code. Wilful failure to comply with the reporting requirements of this article shall be deemed misfeasance in office and subject the chief executive authority of the offending agency, department or institution to the penalties therefor.

HISTORY: 1976 Act No. 561, Section 8.



SECTION 1-1-990. Reports and information deemed public records; dissemination of copies.

All reports and information assembled pursuant to the provisions of this article are considered "public records" as defined in the Freedom of Information Act of 1972. Commencing on July 1, 1985, and thereafter, the Comptroller General shall furnish copies of the information when requested by authorized parties. The provisions of subsection (2) of Section 11-35-1230 of the 1976 Code of Laws govern fiscal reporting.

HISTORY: 1976 Act No. 561, Section 9; 1985 Act No. 201, Part II, Section 2A.



SECTION 1-1-1000. Partial exemption granted law enforcement agencies.

The provisions of this article shall not be construed to require any law enforcement agency to report in detail expenditures which would jeopardize the necessary confidentiality of its operations, but all such agencies shall report the total amount of funds expended for payments to informants and for purchases of illegal substances in connection with criminal investigations.

HISTORY: 1976 Act No. 561, Section 10.



SECTION 1-1-1020. Purchase of equipment by Office of State Treasurer for lease or resale to entities of state government; funding.

(A) The Office of State Treasurer is authorized to provide financing arrangements under the master lease program on behalf of boards, commissions, institutions, and agencies of state government for the purpose of renting, leasing, or purchasing office equipment, telecommunications equipment, energy conservation equipment, medical equipment, data processing equipment, and related software in accordance with procurement statutes and regulations.

(B) The Office of State Treasurer shall negotiate the terms of any financing arrangement and prescribe the procedures necessary to administer this program.

(C) When providing financing as described in subsection (A) of this section, the Office of State Treasurer shall ensure that repayment schedules provide sufficient funds to defray the cost of administering this program. The Office of State Treasurer shall retain such funds as are necessary to defray administrative costs. Any excess funds at year-end must be deposited to the credit of the general fund of the State.

HISTORY: 1981 Act No. 178 Part II, Section 19; 1982 Act No. 466 Part II, Section 27; 1990 Act No. 612, Part II, Section 12; 1994 Act No. 497, Section 10B; 2002 Act No. 286, Section 1.



SECTION 1-1-1025. Insurance on state data processing and telecommunications facilities.

The Budget and Control Board, through its Insurance Reserve Fund, shall provide insurance against the accidental or deliberate destruction of data processing and telecommunications facilities operated by the State. The insurance shall specifically include replacement cost of hardware and software systems and specialized environmental systems and shall also provide for an alternate processing location should replacement or repair of the original processing location exceed ten calendar days.

HISTORY: 1982 Act No. 466, Part II, Section 25.



SECTION 1-1-1030. Governmental or quasi-governmental entity not to pay contingency fee or bonus to private counsel without prior written agreement.

Notwithstanding any other provision of law, effective July 1, 1993, no governmental agency or quasi-governmental entity or agency shall pay a contingency fee or bonus to private counsel retained by such agency or entity for legal representation, unless such contingency fee or bonus arrangement has been reduced to writing setting forth the parameters of the employment and the terms of payment prior to the initiation of such representation.

HISTORY: 1993 Act No. 164, Part II, Section 107.



SECTION 1-1-1035. Expenditure of state or Medicaid funds to perform abortions.

No state funds or Medicaid funds shall be expended to perform abortions, except for those abortions authorized by federal law under the Medicaid program.

HISTORY: 2000 Act No. 387, Part II, Section 35.



SECTION 1-1-1040. Links to websites posting department's monthly state procurement card statements or information; redaction.

All agencies, departments, and institutions of state government must be responsible for providing on their Internet websites a link to the Internet website of any agency, other than the individual agency, department, or institution, that posts on its Internet website that agency's, department's, or institution's monthly state procurement card statements or monthly reports containing all or substantially all the same information contained in the monthly state procurement card statements. The link must be to the specific webpage or section on the website of the agency where the state procurement card information for the state agency, department, or institution can be found. The information posted may not contain the state procurement card number. Any information that is expressly prohibited from public disclosure by federal or state law or regulation must be redacted from any posting required by this section.

HISTORY: 2011 Act No. 74, Pt II, Section 2.B, eff August 1, 2011.



SECTION 1-1-1210. Annual salaries of certain state officers.

The annual salaries of the state officers listed below are:

Governor $98,000

Lieutenant Governor 43,000

Secretary of State 85,000

State Treasurer 85,000

Attorney General 85,000

Comptroller General 85,000

Superintendent of Education 85,000

Adjutant General 85,000

Commissioner of Agriculture 85,000

These salaries must be increased by two percent on July 1, 1991, and on July first of each succeeding year through July 1, 1994.

A state officer whose salary is provided in this section may not receive compensation for ex officio service on any state board, committee, or commission.

HISTORY: 1985 Act No. 201, Part II, Section 11; 1989 Act No. 189, Part II, Section 9.



SECTION 1-1-1310. State boards and commissions; notification of membership changes; contents.

Each state board and commission must send written notification to the Secretary of State's Office of any appointment, election, resignation, or vacancy in the membership of its board or commission. The notification must be sent within two weeks of the appointment, election, resignation, or vacancy and must include:

(1) the governing statute or Executive Order authorizing the appointment or election;

(2) the board or commission's address, phone number, fax number, and e-mail address, if any;

(3) the member's name;

(4) the member's district, circuit, seat, or position, if applicable;

(5) when the member's term begins and ends;

(6) the qualifications for membership on the board or commission and any specific requirements for the member's position;

(7) whether the member is eligible to receive compensation for his service;

(8) the name of the former member; and

(9) in the case of an appointment or election, whether it is a reappointment or reelection of an incumbent.

HISTORY: 2002 Act No. 182, Section 1.



SECTION 1-1-1410. Development and implementation of workplace domestic violence policy; zero tolerance policy statement.

Every state agency, based upon guidelines developed by the Office of Human Resources, State Budget and Control Board, shall develop and implement an agency workplace domestic violence policy which must include, but is not limited to, a zero tolerance policy statement regarding acts or threats of domestic violence in the workplace and safety and security procedures.

HISTORY: 2003 Act No. 92, Section 7.



SECTION 1-1-1510. In general.

(A) Joint Resolution 775 of 1976 is repealed.

(B) The General Assembly of the State of South Carolina disavows any other calls or applications for a constitutional convention made to Congress prior to the effective date of this act, by any means expressed, including, but not limited to, S. 1024 of 1978.

(C) The Secretary of State is directed to forward copies of this act bearing the Great Seal of the State to the following persons: The President and Vice President of the United States, the Speaker of the House of Representatives, and each member of the South Carolina Congressional Delegation in Washington, D.C.

HISTORY: 2004 Act No. 314, Sections 1, 2, 3, eff July 16, 2004.



SECTION 1-1-1610. Use for performing administrative hearings; evidence of cost savings requirement; annual reports.

An administrative state agency performing administrative hearings within this State may make use of existing video conferencing capabilities. There must be evidence that a cost savings will be recognized by using video conferencing, as opposed to holding an administrative hearing where all parties must be in attendance at one particular location. A report of video conferencing activities and any related cost savings must be submitted annually, before January fifteenth, to the House Ways and Means Committee and the Senate Finance Committee.

HISTORY: 2008 Act No. 353, Section 2, Pt 20F, eff July 1, 2009.






CHAPTER 3 - GOVERNOR AND LIEUTENANT GOVERNOR

SECTION 1-3-10. Departments, agencies and the like shall furnish information requested by Governor.

The departments, bureaus, divisions, officers, boards, commissions, institutions and other agencies or undertakings of the State, upon request, shall immediately furnish to the Governor, in such form as he may require, any information desired by him in relation to their respective affairs or activities.

HISTORY: 1962 Code Section 1-101; 1952 Code Section 1-101; 1942 Code Section 3216; 1932 Code Section 3216; Civ. C. '22 Section 912; 1919 (31) 187.



SECTION 1-3-20. Salary of Governor.

The Governor shall receive such annual salary as may be provided by the General Assembly.

HISTORY: 1962 Code Section 1-102; 1952 Code Section 1-102; 1942 Code Section 3090; 1932 Code Section 3090; Civ. C. '22 Section 775; Civ. C. '12 Section 691; Civ. C. '02 Section 621; G. S. 473; R. S. 537; 1865 (13) 350; 1893 (21) 416; 1919 (31) 4; 1924 (33) 1182; 1948 (45) 1716; 1954 (48) 1566; 1960 (51) 1779; 1963 (53) 358 [478]; 1966 (54) 2424; 1969 (56) 444; 1973 (58) 623.



SECTION 1-3-30. Executive chamber, official papers and records.

The Governor shall be furnished with a suitable office, to be called the executive chamber, in which all petitions, memorials, letters and other official papers and documents addressed to or received by him shall be methodically arranged and kept, with proper indexes therefor. He shall keep a record in proper books of:

(1) All his messages to the General Assembly;

(2) All bills presented to him in obedience to the provisions of the Constitution and all objections he may make to any of them;

(3) All official communications, proclamations and orders issuing from his office; and

(4) All other matters which he may think it important to preserve.

HISTORY: 1962 Code Section 1-103; 1952 Code Section 1-103; 1942 Code Section 3090; 1932 Code Section 3090; Civ. C. '22 Section 775; Civ. C. '12 Section 691; Civ. C. '02 Section 621; G. S. 473; R. S. 537; 1865 (13) 350; 1893 (21) 416; 1919 (31) 4; 1924 (33) 1182.



SECTION 1-3-40. Private secretary of Governor.

The Governor shall be allowed a private secretary, to be appointed by him, who shall under the direction of the Governor keep an accurate record under proper dates of all transactions, opinions and other official matters and acts occurring during his period of office. Said record shall, under certain restrictions, be open to the inspection of the members of the General Assembly. He shall also perform such clerical and other duties as may be required of him by the Governor, in connection with the duties of the office of Governor.

HISTORY: 1962 Code Section 1-104; 1952 Code Section 1-104; 1942 Code Section 3091; 1932 Code Section 3901; Civ. C. '22 Section 776; Civ. C. '12 Section 692; Civ. C. '02 Section 622; G. S. 474; R. S. 538; 1865 (13) 350; 1868 (14) 11; 1869 (14) 246; 1893 (21) 416.



SECTION 1-3-50. Personal staff of Governor for ceremonial occasions; military secretary.

Whenever the Governor shall desire the attendance of a personal staff upon any ceremonial occasion he shall detail therefor such officers as he may choose from the active list of the National Guard of South Carolina, resident in or nearest to the place where such ceremonies are to be held, and the officers detailed shall attend in uniform at the time and place designated and shall constitute the personal staff of the Governor for that occasion, reverting upon completion of such duty to their regular assignments. The Governor may appoint as his military secretary any officer of the United States Army detailed for duty with the militia of this State, and such officer shall have the rank of colonel and the title "Military Secretary to the Governor".

HISTORY: 1962 Code Section 1-105; 1952 Code Section 1-105; 1950 (46) 1881.



SECTION 1-3-110. Date of installation of Governor.

The Governor shall be installed on the first Wednesday following the second Tuesday in January following his election; but in case the Governor is unable to be installed on the day herein provided, he shall be installed as soon thereafter as is practicable.

HISTORY: 1962 Code Section 1-111; 1952 Code Section 1-111; 1942 Code Section 3085; 1932 Code Section 3085; Civ. C. '22 Section 770; Civ. C. '12 Section 686; 1911 (27) 142; 1979 Act No. 29, Section 1.



SECTION 1-3-120. Vacancy in office of both Governor and Lieutenant Governor.

In case of the removal, death, resignation or disability of both the Governor, and the Lieutenant Governor, the President of the Senate pro tempore shall perform the duties and exercise the powers of Governor until such disability shall have been removed or until the next general election, at which a Governor shall be elected by the electors duly qualified, as is prescribed by Section 3 of Article IV of the Constitution.

HISTORY: 1962 Code Section 1-112; 1952 Code Section 1-112; 1942 Code Section 3086; 1932 Code Section 3086; Civ. C. '22 Section 771; Civ. C. '12 Section 687; Civ. C. '02 Section 617; G. S. 469; R. S. 533; 1868 (14) 101.



SECTION 1-3-130. Disability of Governor, Lieutenant Governor and President of Senate pro tempore.

In case of the disability, from whatever cause, of the Governor, the Lieutenant Governor, and the President of the Senate pro tempore, the Speaker of the House of Representatives shall perform the duties and exercise the powers of Governor, in like manner and upon like conditions as are prescribed by Section 1-3-120.

HISTORY: 1962 Code Section 1-113; 1952 Code Section 1-113; 1942 Code Section 3087; 1932 Code Section 3087; Civ. C. '22 Section 772; Civ. C. '12 Section 688; Civ. C. '02 Section 618; G. S. 470; R. S. 534; 1868 (14) 102.



SECTION 1-3-140. Disability of all of officers enumerated in Sections 1-3-120 and 1-3-130.

In case of the disability, from whatever cause, of all of the officers enumerated in Sections 1-3-120 and 1-3-130, the General Assembly, if it shall be in session, by a joint vote shall elect a person duly qualified to fill the office of Governor in like manner, and upon the like conditions, as are prescribed by Section 1-3-120.

HISTORY: 1962 Code Section 1-114; 1952 Code Section 1-114; 1942 Code Section 3088; 1932 Code Section 3088; Civ. C. '22 Section 773; Civ. C. '12 Section 689; Civ. C. '02 Section 619; G. S. 471; R. S. 535; 1868 (14) 102.



SECTION 1-3-150. Term of Governor elected pursuant to Section 1-3-140.

Whenever a Governor shall be elected as provided in Section 1-3-140, he shall immediately enter upon the discharge of the duties of his office and shall continue to discharge them during the residue of the term.

HISTORY: 1962 Code Section 1-115; 1952 Code Section 1-115; 1942 Code Section 3089; 1932 Code Section 3089; Civ. C. '22 Section 774; Civ. C. '12 Section 690; Civ. C. '02 Section 620; G. S. 472; R. S. 536; 1868 (14) 102.



SECTION 1-3-210. Filling vacancies when Senate not in session.

During the recess of the Senate, vacancy which occurs in an office filled by an appointment of the Governor with the advice and consent of the Senate may be filled by an interim appointment of the Governor. The Governor must report the interim appointment to the Senate and must forward a formal appointment at its next ensuing regular session.

If the Senate does not advise and consent thereto prior to sine die adjournment of the next ensuing regular session, the office shall be vacant and the interim appointment shall not serve in hold over status notwithstanding any other provision of law to the contrary. A subsequent interim appointment of a different person to a vacancy created by a failure of the Senate to grant confirmation to the original interim appointment shall expire on the second Tuesday in January following the date of such subsequent interim appointment and the office shall be vacant.

HISTORY: 1962 Code Section 1-121; 1952 Code Section 1-121; 1942 Code Section 3093; 1932 Code Section 3093; Civ. C. '22 Section 778; Civ. C. '12 Section 694; Civ. C. '02 Section 624; G. S. 476, 477; R. S. 540; 1868 (14) 66; 1870 (14) 376; 1871 (15) 690; 1876 (16); 1877 (16) 249; 1878 (16) 571, 609, 766; 1882 (18) 1111; 1890 (20) 697; 1896 (22) 154; 1901 (23) 701; 1920 (31) 704, 908; 1922 (32) 938; 1945 (44) 156; 1954 (48) 1745; Const. 1895, Art. 12, Section 2; 1963 (53) 512; 1993 Act No. 181, Section 3.



SECTION 1-3-215. Appointments by the Governor requiring advice and consent of Senate.

(A) Appointments by the Governor requiring the advice and consent of the Senate must be transmitted to the Senate and must contain at a minimum the following information:

(1) the title of the office to which the individual is being appointed;

(2) the designation of any special seat, discipline, interest group or other designated entity that the individual is representing or is chosen from;

(3) the full legal name of the individual being appointed;

(4) the current street or mailing address and telephone number;

(5) the county, counties, district or other geographic area or political subdivision being represented;

(6) the name of the individual being replaced if the appointment is not an initial appointment; and

(7) the commencement and ending date of the term of office.

(B) When an appointment has been confirmed by the Senate, evidence of such confirmation shall be transmitted to the Secretary of State by the Clerk of the Senate and the Secretary of State must thereafter obtain the necessary oath and evidence of bond if required. The taking of the oath of office and filing of any requisite bond shall fully vest the person appointed with the full rights, privileges and powers of the office. The notice of confirmation transmitted by the Senate shall be conclusive as to the validity of an appointment and the issuance of a commission by the Secretary of State after obtaining the requisite documentation is a ministerial act.

HISTORY: 1993 Act No. 183, Section 4; 1993 Act No. 181, Section 4.



SECTION 1-3-220. Appointment of certain officers by Governor.

The following appointments shall be made by the Governor and are in addition to those appointments by the Governor authorized in other provisions in the Code:

(1) An appointment to fill any vacancy in an office of the executive department as defined in Section 1-1-110 occurring during a recess of the General Assembly. The term of such appointment shall be until the vacancy be filled by a general election or by the General Assembly in the manner provided by law.

(2) An appointment to fill any vacancy in a county office. The person so appointed shall hold office, in all cases in which the office is elective, until the next general election and until his successor shall qualify; and in the case of offices originally filled by appointment and not by election, until the adjournment of the session of the General Assembly next after such vacancy has occurred. The Governor may remove for cause any person so appointed by him under the provisions of this paragraph to fill any such vacancy.

(3) Proxies to represent the share of the State in the Cheraw and Coalfields Railroad Company and in the Cheraw and Salisbury Railroad Company.

(4) The chief constable of the State, whensoever in his judgment any public emergency shall require it or when necessary to the due execution of legal process.

HISTORY: 1962 Code Section 1-122; 1952 Code Section 1-122; 1942 Code Section 3094; 1932 Code Section 3094; Civ. C. '22 Section 779; Civ. C. '02 Section 625; G. S. 477; R. S. 541; 1818 (16) 723; 1840 (11) 147; 1875 (15) 935; 1877 (16) 263; 1878 (16) 656, 716; 1884 (18) 691; 1903 (24) 19; 1960 (51) 1917; 1993 Act No. 181, Section 5.



SECTION 1-3-230. Appointment of poet laureate.

The Governor may name and appoint some outstanding and distinguished man of letters as poet laureate for the State of South Carolina.

HISTORY: 1962 Code Section 1-123; 1952 Code Section 1-123; 1942 Code Section 3094; 1932 Code Section 3094; Civ. C. '22 Section 779; Civ. C. '12 Section 695; Civ. C. '02 Section 625; G. S. 477; R. S. 541; 1875 (15) 935; 1909 (26) 127; 1911 (27) 5; 1924 (33) 1016; 1933 (38) 296; 1934 (38) 1299.



SECTION 1-3-240. Removal of officers by Governor.

(A) Any officer of the county or State, except:

(1) an officer whose removal is provided for in Section 3 of Article XV of the State Constitution;

(2) an officer guilty of the offense named in Section 8 of Article VI of the State Constitution; or

(3) pursuant to subsection (B) of this section, an officer of the State appointed by the Governor, either with or without the advice and consent of the Senate; who is guilty of malfeasance, misfeasance, incompetency, absenteeism, conflicts of interest, misconduct, persistent neglect of duty in office, or incapacity must be subject to removal by the Governor upon any of the foregoing causes being made to appear to the satisfaction of the Governor. Before removing any such officer, the Governor shall inform him in writing of the specific charges brought against him and give him an opportunity on reasonable notice to be heard.

(B) A person appointed to a state office by the Governor, either with or without the advice and consent of the Senate, other than those officers enumerated in subsection (C), may be removed from office by the Governor at his discretion by an Executive Order removing the officer.

(C)(1) Persons appointed to the following offices of the State may be removed by the Governor for malfeasance, misfeasance, incompetency, absenteeism, conflicts of interest, misconduct, persistent neglect of duty in office, or incapacity:

(a) Workers' Compensation Commission;

(b) Department of Transportation Commission;

(c) Ethics Commission;

(d) Election Commission;

(e) Professional and Occupational Licensing Boards;

(f) Juvenile Parole Board;

(g) Probation, Parole and Pardon Board;

(h) Director of the Department of Public Safety;

(i) Board of the Department of Health and Environmental Control, excepting the chairman;

(j) Chief of State Law Enforcement Division;

(k) South Carolina Lottery Commission;

(l) Executive Director of the Office of Regulatory Staff;

(m) Directors of the South Carolina Public Service Authority appointed pursuant to Section 58-31-20. A director of the South Carolina Public Service Authority also may be removed for his breach of any duty arising under Section 58-31-55 or 58-31-56. The Governor must not request a director of the South Carolina Public Service Authority to resign unless cause for removal, as established by this subsection, exists. Removal of a director of the South Carolina Public Service Authority, except as is provided by this section or by Section 58-31-20(A), must be considered to be an irreparable injury for which no adequate remedy at law exists;

(n) State Ports Authority; and

(o) State Inspector General.

(2) Upon the expiration of an officeholder's term, the individual may continue to serve until a successor is appointed and qualifies.

HISTORY: 1962 Code Section 1-124; 1952 Code Section 1-124; 1942 Code Section 3098; 1932 Code Section 3098; 1924 (33) 997; 1993 Act No. 181, Section 6; 2001 Act No. 59, Section 3; 2004 Act No. 175, Section 1, eff March 4, 2004; 2005 Act No. 137, Section 1, eff May 25, 2005; 2007 Act No. 114, Section 3, eff June 27, 2007; 2009 Act No. 73, Section 16, eff June 16, 2009; 2012 Act No. 105, Section 1, eff January 1, 2012.



SECTION 1-3-245. Removal from office of member of state board for three consecutive unexcused absences; vacancy created; requirement of chairman to notify appointing authority; exclusion for ex officio member or designee.

(A) A member of a state board, council, commission, or committee who has three consecutive unexcused absences from regularly scheduled meetings held by the particular board, council, commission, or committee is considered removed from the board, council, commission, or committee and a vacancy is created. The chairman of the board, council, commission, or committee immediately shall notify the Governor or appropriate appointing authority of the member's three consecutive unexcused absences and of the resulting vacancy. An unexcused absence must be defined by each respective board, council, commission, or committee in rules governing its operation.

(B) This section does not apply to an ex officio member of a state board, council, commission, or committee or to a designee of an ex officio member.

HISTORY: 1995 Act No. 79, Section 1.



SECTION 1-3-250. Appeal by officer removed by Governor.

An officer, other than a state officer appointed by the Governor pursuant to subsection (B) of Section 1-3-240, shall have the right of appeal from any order of removal by the Governor under Section 1-3-240 to the resident or presiding judge of the circuit in which the officer resides. The judge shall hear and determine the appeal both as to law and fact upon the record as made before the Governor and upon additional evidence as he shall see fit to allow. The notice of appeal shall be served upon the Governor, or his secretary, within five days after the service upon the officer of the order of the Governor removing him and shall state the grounds for the appeal and name the circuit judge to whom the appeal is taken. The Governor shall transmit to the judge the record in the case, including a copy of the order of removal, grounds of removal, evidence in support of removal and return of service, and any other matter which in his judgment may be considered by the court. The circuit judge within twenty days after the taking of the appeal, or in such shorter time as may be practical, shall hear and determine the appeal, after giving to the parties reasonable notice of the time and place of hearing. The hearing may be had and judgment may be rendered in open court, or at chambers within or without the circuit. Any appeal from the order of the circuit court must be taken in the manner provided by the South Carolina Appellate Court Rules.

HISTORY: 1962 Code Section 125; 1952 Code Section 1-125; 1942 Code Section 3098; 1932 Code Section 3098; 1924 (33) 997; 1960 (51) 1736; 1993 Act No. 181, Section 7; 1999 Act No. 55, Section 1.



SECTION 1-3-260. Removal procedure as additional to other removal procedures.

The power and procedure of removal conferred and provided for in Sections 1-3-240 and 1-3-250 are additional to any other removal powers or procedure authorized by statute.

HISTORY: 1962 Code Section 1-126; 1952 Code Section 1-126; 1942 Code Section 3098; 1932 Code Section 3098; 1924 (33) 997.



SECTION 1-3-270. Filling of vacancies created by removal pursuant to Section 1-3-240.

Any vacancy created under the authority vested by Section 1-3-240 shall be filled as provided by the Constitution and statute laws of the State relating to the filling of a vacancy in the office in which such vacancy is so created.

HISTORY: 1962 Code Section 1-127; 1952 Code Section 1-127; 1942 Code Section 3098; 1932 Code Section 3098; 1924 (33) 997.



SECTION 1-3-410. Governor may act to prevent violence.

The Governor may take such measures and do all and every act and thing which he may deem necessary in order to prevent violence or threats of violence to the person or property of citizens of the State and to maintain peace, tranquility and good order in the State, and in any political subdivision thereof, and in any particular area of the State designated by him.

HISTORY: 1962 Code Section 1-128; 1957 (50) 521.



SECTION 1-3-420. Proclamation of emergency by Governor.

The Governor, when in his opinion the facts warrant, shall, by proclamation, declare that, because of unlawful assemblage, violence or threats of violence, or a public health emergency, as defined in Section 44-4-130, a danger exists to the person or property of any citizen and that the peace and tranquility of the State, or any political subdivision thereof, or any particular area of the State designated by him, is threatened, and because thereof an emergency, with reference to such threats and danger, exists.

The Governor, upon the issuance of a proclamation as provided for in this section, must immediately file the proclamation in the Office of the Secretary of State, which proclamation is effective upon issuance and remain in full force and effect until revoked by the Governor.

HISTORY: 1962 Code Section 1-129; 1957 (50) 521; 2002 Act No. 339, Section 3.



SECTION 1-3-430. Orders to prevent danger.

In all such cases when the Governor shall issue his proclamation as provided in Section 1-3-420 he may further, cope with such threats and danger, order and direct any person or group of persons to do any act which would in his opinion prevent or minimize danger to life, limb or property, or prevent a breach of the peace; and he may order any person or group of persons to refrain from doing any act or thing which would, in his opinion, endanger life, limb or property, or cause, or tend to cause, a breach of the peace, or endanger the peace and good order of the State or any section or community thereof, and he shall have full power by use of all appropriate available means to enforce such order or proclamation.

HISTORY: 1962 Code Section 1-130; 1957 (50) 521.



SECTION 1-3-440. Further powers of Governor.

For the purposes already stated the Governor may take and exercise any or all of the following actions:

(1) Call out the military forces of the State (State militia) or any unit or units thereof and order and direct them to take such action as in his judgment may be necessary to avert any threatened danger and to maintain peace and good order;

(2) Order any and all law enforcement officers of the State or any of its subdivisions to do whatever may be deemed necessary to maintain peace and good order;

(3) Order the discontinuance of any transportation or other public facilities, or, in the alternative, direct that such facilities be operated by a State agency; or

(4) Authorize, order or direct any State, county or city official to enforce the provisions of such proclamation in the courts of the State by injunction, mandamus, or other appropriate legal action.

HISTORY: 1962 Code Section 1-130.1; 1957 (50) 521.



SECTION 1-3-450. Intervention by Governor in situations of violence or public disorder.

The Governor may intervene in any situation where there exists violence or threats of violence to persons or property and take complete control thereof to prevent violence, riotous conduct, public disorder or breaches of the peace.

HISTORY: 1962 Code Section 1-30.2; 1957 (50) 521.



SECTION 1-3-460. Governor's powers under article shall be supplemental to powers granted by other laws of State.

The powers granted in this article are supplemental to and in aid of powers now vested in the Governor under the Constitution, statutory laws and police powers of the State.

HISTORY: 1962 Code Section 1-30.3; 1957 (50) 521.



SECTION 1-3-470. Lowering flags upon death in line of duty of firefighter or law enforcement officer.

The Governor on the day of burial or other service for any firefighter or law enforcement officer in this State who died in the line of duty shall order all flags on state buildings to be flown at half-mast in tribute to the deceased firefighter or law enforcement officer. The Governor shall also request that flags over the buildings of the political subdivisions of this State similarly be flown at half-mast for this purpose.

HISTORY: 1987 Act No. 104, Section 1.



SECTION 1-3-480. Authority of Governor to authorize national guard to support federal, state and local law enforcement agencies in drug enforcement matters; delegation of authority.

(A) The Governor, as Commander-in-Chief of the organized militia of this State and in accordance with Title 32, United States Code, Section 112, may authorize or direct the South Carolina National Guard to assist and support federal, state, and local law enforcement agencies in drug interdiction, counterdrug activities, and demand reduction activities. The Governor may delegate his authority under this section to the Adjutant General who is specifically authorized to enter into mutual assistance and support agreements with law enforcement agencies operating within this State for activities within this State.

(B) The Governor, with the consent of Congress, is authorized to enter into compacts and agreements for the deployment of the National Guard with governors of other states concerning drug interdiction, counterdrug activities, and demand reduction activities. To facilitate these agreements, the General Assembly ratifies the National Guard Mutual Assistance Counterdrug Activities Compact, codified at Section 1-3-490. Article I, Section 10 of the Constitution of the United States permits a state to enter into a compact or agreement with another state, subject to the consent of Congress. Congress, through enactment of 4 U.S.C. Section 112, has given its consent for states to enter such compacts for cooperative effort and mutual assistance in the prevention of crime.

HISTORY: 1992 Act No. 379, Section 1; 1995 Act No. 113, Section 1.



SECTION 1-3-490. National Guard Mutual Assistance Counterdrug Activities Compact.

The National Guard Mutual Assistance Counterdrug Activities Compact is hereby enacted into law and entered into by the State of South Carolina with all other states legally joining, in the form substantially as follows:

THE NATIONAL GUARD MUTUAL ASSISTANCE COUNTERDRUG ACTIVITIES COMPACT

Article I

Purpose

The purposes of this compact are to:

(A) provide for mutual assistance and support among the party states in the utilization of the National Guard in drug interdiction, counterdrug activities, and demand reduction activities;

(B) permit the National Guard of this State to enter into mutual assistance and support agreements, on the basis of need, with one or more law enforcement agencies operating within this State, for activities within this State, or with a National Guard of one or more other states, whether the activities are within or outside this State in order to facilitate and coordinate efficient, cooperative enforcement efforts directed toward drug interdiction, counterdrug activities, and demand reduction activities;

(C) permit the National Guard of this State to act as a receiving and a responding state as defined within this compact and to ensure the prompt and effective delivery of National Guard personnel, assets, and services to agencies or areas that are in need of increased support and presence;

(D) permit and encourage a high degree of flexibility in the deployment of National Guard forces in the interest of efficiency;

(E) maximize the effectiveness of the National Guard in situations which permit its utilization under this compact;

(F) provide protection for the rights of National Guard personnel when performing duty in other states in counterdrug activities; and

(G) ensure uniformity of state laws in the area of National Guard involvement in interstate counterdrug activities by incorporating the uniform laws within the compact.

Article II

Entry into Force and Withdrawal

(A) This compact becomes effective when enacted by any two states. Thereafter, this compact becomes effective as to another state upon its enactment.

(B) A party state may withdraw from this compact by enacting a statute repealing the compact, but no withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.

Article III

Mutual Assistance and Support

(A) As used in this article:

(1) "Drug interdiction and counterdrug activities" means the use of National Guard personnel, while not in federal service, in law enforcement support activities that are intended to reduce the supply or use of illegal drugs in the United States. These activities include, but are not limited to:

(a) providing information obtained during either the normal course of military training or operations or during counterdrug activities to federal, state, or local law enforcement officials that may be relevant to a violation of a federal or state law within the jurisdiction of these officials;

(b) making available equipment, including associated supplies or spare parts, base facilities, or research facilities of the National Guard to a federal, state, or local civilian law enforcement official for law enforcement purposes, in accordance with other applicable law;

(c) providing available National Guard personnel to train federal, state, or local civilian law enforcement in the operation and maintenance of equipment, including equipment made available pursuant to this provision, in accordance with other applicable law;

(d) providing available National Guard personnel to operate and maintain equipment provided to federal, state, or local law enforcement officials pursuant to activities defined and referred to in this compact;

(e) operation and maintenance of equipment and facilities of the National Guard or law enforcement agencies used for the purposes of drug interdiction and counterdrug activities;

(f) providing available National Guard personnel to operate equipment for the detection, monitoring, and communication of the movement of air, land, and sea traffic, to facilitate communications in connection with law enforcement programs, to provide transportation for civilian law enforcement personnel;

(g) providing available National Guard personnel, equipment, and support for administrative, interpretive, analytic, or other purposes;

(h) providing available National Guard personnel and other equipment to aid federal, state, and local officials and agencies otherwise involved in the prosecution or incarceration of individuals processed within the criminal justice system who have been arrested for criminal acts involving the use, distribution, or transportation of controlled substances as defined in 21 U.S.C. 801 et seq. or in accordance with other applicable law.

(2) "Demand reduction" means providing available National Guard personnel, equipment, support, and coordination to federal, state, local, and civic organizations and agencies for the purposes of the prevention of drug abuse and the reduction in the demand for illegal drugs.

(3) "Requesting state" means the state whose governor requested assistance in the area of counterdrug activities.

(4) "Responding state" means the state furnishing assistance, or requested to furnish assistance, in the area of counterdrug activities.

(5) "Law enforcement agency" means a lawfully established federal, state, or local public agency that is responsible for the prevention and detection of crime and the enforcement of penal, traffic, regulatory, game, immigration, postal, customs, or controlled substances laws.

(6) "Official" means the appointed, elected, or designated representative of an agency, institution, or organization authorized to conduct those activities for which support is requested.

(7) "Mutual assistance and support agreement" means an agreement between the National Guard of this State and one or more law enforcement agencies or between the National Guard of this State and the National Guard of one or more other states, consistent with the purposes of this compact.

(8) "Party state" means a state that has lawfully enacted this compact.

(9) "State" means each of the several states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or possession of the United States.

(B) Upon the request of the governor of a party state for assistance in drug interdiction, counterdrug activities, and demand reduction activities, the governor of a responding state shall have authority under this compact to send to a requesting state and place under the temporary operational control of the appropriate National Guard or military authorities of that state, for the purposes of providing the requested assistance, all or a part of the National Guard forces of his state. The exercise of his discretion in this regard must be conclusive.

(C) The governor of a party state may withhold the National Guard forces of his state from deployment in a requesting state and recall the forces deployed in a requesting state.

(D) The National Guard of this State is authorized to engage in counterdrug activities and demand reduction activities.

(E) The Adjutant General of this State, in order to further the purposes of this compact, may enter into a mutual assistance and support agreement with one or more law enforcement agencies of this State, and with the National Guard of other party states to provide personnel, assets, and services in the area of counterdrug activities and demand reduction activities provided that all parties to the agreement are not specifically prohibited by law to perform these activities.

(F) The agreement must set forth the powers, rights, and obligations of the parties to the agreement, where applicable, as follows:

(1) the duration of the agreement;

(2) the organization, composition, and nature of a separate legal entity created by the agreement;

(3) the purpose of the agreement;

(4) the manner of financing the agreement and establishing and maintaining the budget of the agreement;

(5) the method to be employed in accomplishing the partial or complete termination of the agreement and for disposing of property upon a partial or complete termination;

(6) provision for administering the agreement, which may include creation of a joint board responsible for its administration;

(7) the manner of acquiring, holding, and disposing of real and personal property used in the agreement;

(8) the minimum standards for National Guard personnel implementing the provisions of this agreement;

(9) the minimum insurance required of each party to the agreement;

(10) the chain of command or delegation of authority to be followed by National Guard personnel acting under the provisions of the agreement;

(11) the duties and authority that the National Guard personnel of each party state may exercise; and

(12) other necessary and proper matters.

(G) As a condition precedent to an agreement becoming effective, the agreement must be submitted to and receive the approval of the Office of the Attorney General of South Carolina. The Attorney General may delegate his approval authority to the appropriate attorney for the South Carolina National Guard subject to those conditions which he decides are appropriate. The delegation must be in writing and:

(1) the Attorney General, or his agent in the South Carolina National Guard, shall approve an agreement submitted to him under this provision unless he finds that it is not in proper form, does not meet the requirements set forth in this provision, or does not conform to the laws of South Carolina. If the Attorney General disapproves an agreement, he shall provide a written explanation to the Adjutant General of the National Guard;

(2) if the Attorney General, or his authorized agent, approves an agreement within thirty days after its submission to him, it is considered approved by him;

(3) whenever National Guard forces of a party state are engaged in drug interdiction, counterdrug activities, and demand reduction activities, they personally must not be held liable for an act or omission which occurs during the performance of their duty.

Article IV

Responsibilities

(A) Nothing in this compact may be construed as a waiver of benefits, privileges, immunities, or rights provided for National Guard personnel performing duty pursuant to Title 32 of the United States Code, nor shall anything in this compact be construed as a waiver of coverage provided for under the Federal Tort Claims Act. If National Guard personnel performing counterdrug activities do not receive rights, benefits, privileges, and immunities provided for National Guard personnel provided in this section, then the following provisions apply:

(1) Whenever National Guard forces of a responding state are engaged in another state in carrying out the purposes of this compact, the members engaged shall have the same powers, duties, rights, privileges, and immunities as members of the National Guard forces of the requesting state. The requesting state shall save and hold members of the National Guard forces of the responding state harmless from civil liability for acts or omissions which occur in the performance of their duty while engaged in carrying out the purposes of this compact, whether responding forces are serving the requesting state within the borders of the responding state or are attached to the requesting state for purposes of operational control.

(2) Subject to the provisions of items (3), (4), and (5) of this subsection, liability that may arise under the laws of the requesting state or the responding states, on account of or in connection with a request for assistance or support, must be assumed and borne by the requesting state.

(3) A requesting state rendering aid or assistance pursuant to this compact must be reimbursed by the requesting state for loss or damage to, or expense incurred in the operation of, equipment answering a request for aid, and for the cost of the materials, transportation, and maintenance of National Guard personnel and equipment incurred in connection with the request, provided that nothing contained in this provision prevents a responding state from assuming the loss, damage, expense, or other cost.

(4) Unless there is a written agreement to the contrary, each party shall provide, in the same amounts and manner as if they were on duty within their state, for pay and allowances of the personnel of its National Guard units while engaged in another state pursuant to this compact and while going to and returning from duty pursuant to this compact.

(5) Each party state providing the payment of compensation and death benefits to injured members and the representatives of deceased members of its National Guard forces in case the members sustain injuries or are killed within their own state shall provide for the payment of compensation and death benefits in the same manner and on the same terms in the event the members sustain injury or are killed while rendering assistance or support pursuant to this compact. These benefits and compensation are expense items reimbursable pursuant to item (3) of this subsection.

(B) Officers and enlisted personnel of the National Guard performing duties pursuant to this compact must be subject to and governed by the provisions of their home state's Code of Military Justice whether they are performing duties within or outside their home state. If a National Guard member commits, or is suspected of committing, a criminal offense while performing duties pursuant to this compact outside his home state, he may be returned immediately to his home state and that state must be responsible for disciplinary action. However, nothing in this section abrogates the general criminal jurisdiction of the state in which the offense occurred.

Article V

Delegation

Nothing in this compact must be construed to prevent the governor of a party state from delegating his responsibilities or authority respecting the National Guard, provided that this delegation is in accordance with law. For purposes of this compact, however, the Governor shall not delegate the power to request assistance from another state.

Article VI

Limitations

Nothing in this compact shall:

(1) authorize or permit National Guard units or personnel to be placed under the operational control of a person not having the National Guard rank or status required by law for the command in question; or

(2) deprive a properly convened court of jurisdiction over an offense or a defendant because the National Guard, while performing duties pursuant to this compact, was utilized in achieving an arrest or indictment.

Article VII

Construction and Severability

This compact must be liberally construed to effectuate its purpose. The provisions of this compact are severable and if a phrase, clause, sentence, or provision of this compact is declared to be contrary to the Constitution of the United States or of a state or its applicability to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and its applicability to any government, agency, person, or circumstance must not be affected. If this compact is held contrary to the Constitution of a participating state, the compact shall remain in full force and effect upon the remaining party state and in full force and effect upon the state affected as to all severable matters.

HISTORY: 1995 Act No. 113, Section 2.



SECTION 1-3-610. Compensation.

The Lieutenant Governor shall receive such annual salary as may be provided by the General Assembly.

HISTORY: 1962 Code Section 1-131; 1952 Code Section 1-131; 1942 Code Section 3100; 1932 Code Section 3100; Civ. C. '22 Section 782; Civ. C. '12 Section 698; Civ. C. '02 Section 627; G. S. 481; R. S. 544; 1865 (13) 350; 1868 (14) 135; 1871 (15) 531; 1878 (16) 246; 1893 (21) 416; 1919 (31) 4; 1924 (33) 1182; 1966 (54) 2424; Const. 1895, Art. 3 Sections 2, 5-9, 13, 20; 1969 (56) 444; 1973 (58) 623.



SECTION 1-3-620. Office of Lieutenant Governor to be part-time.

Beginning with the term of the Lieutenant Governor elected in 1982, the duties of such office shall be part-time.

HISTORY: 1981 Act No. 178, Part II, Section 22.






CHAPTER 5 - SECRETARY OF STATE

SECTION 1-5-10. Compensation.

The Secretary of State shall receive such annual salary as may be provided by the General Assembly, and the fees or perquisites of the office shall be paid into the Treasury of the State.

HISTORY: 1962 Code Section 1-201; 1952 Code Section 1-201; 1942 Code Section 3101; 1932 Code Section 3101; Civ. C. '22 Section 783; Civ. C. '12 Section 699; G. S. 483, 484; R. S. 546, 547; 1786 (4) 751; 1865 (13) 350; 1924 (33) 1182; 1948 (45) 1716; 1954 (48) 1566; 1957 (50) 404; 1969 (56) 444; 1973 (58) 623.



SECTION 1-5-20. Bond.

The Secretary of State, before entering upon the duties of his office, shall execute a bond with two or more good sureties in the penal sum of ten thousand dollars for the faithful discharge of the duties of his office.

HISTORY: 1962 Code Section 1-202; 1952 Code Section 1-202; 1942 Code Section 3101; 1932 Code Section 3101; Civ. C. '22 Section 783; Civ. C. '12 Section 699; G. S. 483, 484; R. S. 546, 547; 1786 (4) 751; 1865 (13) 350; 1924 (33) 1182.



SECTION 1-5-30. Responsibility for executive records and papers.

The Secretary of State shall, during the absence of the Governor from Columbia, be placed in charge of the records and papers in the executive chamber. He shall keep in Columbia all the books, records and papers belonging thereto.

HISTORY: 1962 Code Section 1-204; 1952 Code Section 1-204; 1942 Code Section 3101; 1932 Code Section 3101; Civ. C. '22 Section 783; Civ. C. '12 Section 699; G. S. 483, 484; R. S. 546, 547; 1786 (4) 751; 1865 (13) 350; 1924 (33) 1182.



SECTION 1-5-40. Duty to monitor state boards and commissions; certification of dates of terms of office.

(A) The office of Secretary of State is designated as the state office whose responsibility it is to monitor positions on the state boards and commissions specified in this subsection and any elected or appointed state boards and commissions established after the effective date of this section. The dates of the terms of office for appointments to boards and commissions made with the advice and consent of the Senate are the dates as certified to the Secretary of State by the Senate. The dates of the terms of office for all other elected or appointed boards and commissions are the dates certified to the Secretary of State by the Governor for his direct appointments and the dates for the terms of office for members of boards and commissions elected by the General Assembly shall be the dates as certified to the Secretary of State by the clerks of the two houses. The specified boards and commissions referred to in this subsection are:

(1) Accountancy, Board of

(2) Aging, Division on Advisory Council

(3) Agriculture Commission

(4) Architectural Examiners, State Board of

(5) Arts Commission

(6) Athletic Commission

(7) Auctioneer's Commission

(8) Accessibility Committee for the Building Codes Council

(9) Blind, Commission for the

(10) Builders Commission, Residential

(11) Building Code Council

(12) College of Charleston Board of Trustees

(13) Children's Trust Fund Board of Trustees

(14) Children, Foster Care Review Board

(15) Chiropractic Examiners, State Board of

(16) The Citadel Board of Visitors

(17) Clemson University Board of Trustees

(18) Coastal Carolina University Board of Trustees

(19) Consumer Affairs, Commission on

(20) Contractors' Licensing Board

(21) Cosmetology, State Board of

(22) Professional Counselors, Associate Counselors and Marital and Family Therapists, State Board of Examiners

(23) Deaf and Blind, School for the

(24) Dentistry Board

(25) Disabilities and Special Needs Commission

(26) Education, State Board of

(27) Education Board, Southern Regional

(28) Education Council

(29) Educational Television Commission

(30) Election Commission

(31) Department of Employment and Workforce

(32) Registration for Professional Engineers and Land Surveyors

(33) Environmental Certification Board

(34) Ethics Commission

(35) Financial Institutions, Board of

(36) Fisheries Commission, Atlantic States Marine

(37) Office of General Services, State Fleet Management

(38) Forestry Commission

(39) Francis Marion University Board of Trustees

(40) Funeral Service Board

(41) Geologists, Board of Registration for

(42) Governor's Mansion and Lace House Commission

(43) DHEC

(a) Board of Health and Environmental Control

(b) Office of Ocean and Coastal Resource Management Board

(44) Higher Education Commission

(45) Holocaust, Council on the

(46) Housing, Finance and Development Authority

(47) Human Affairs Commission

(48) Indigent Defense, Commission on

(49) Intergovernmental Relations, Advisory Commission on

(50) Jobs and Economic Development Authority

(51) John de la Howe School

(52) Judicial Merit Selection Commission

(53) Juvenile Justice, Dept. of, Board of Juvenile Parole

(54) Lander University Board of Trustees

(55) Law Examiners Board

(56) Legislative Audit Council

(57) Library Board

(58) Liquefied Petroleum Gas Board

(59) Long Term Health Care Administrators, Board of

(60) Manufactured Housing Board

(61) Maternal, Infant and Child Health, Council on

(62) Medical Examiners, Board of

(63) Medical University of South Carolina Board of Trustees

(64) Mental Health, State Department of, Commission

(65) Migrant Farm Workers Commission

(66) Mining Council

(67) Minority Affairs, Commission for

(68) Museum Commission

(69) Natural Resources, Department of

(a) Natural Resources Board

(b) Heritage Trust Advisory Board

(70) Nuclear Advisory Council

(71) Nursing, Board of

(72) Occupational Health and Safety Review Board

(73) Occupational Therapy, Board of

(74) Old Exchange Building Commission

(75) Opportunity School, Wil Lou Gray Board of Trustees

(76) Opticianry, Board of Examiners in

(77) Optometry, Board of Examiners in

(78) Patriots Point Development Authority

(79) Pharmacy, Board of

(80) Physical Therapy Examiners, State Board of

(81) Podiatry Examiners, Board of

(82) Ports Authority Board

(83) Prisoner of War Commission

(84) Probation, Parole and Pardon Services, Board of

(85) Prosecution Coordination, Commission on

(86) Psychology, Board of Examiners in

(87) Public Service Authority, Board of Directors

(88) Public Service Commission

(89) Pyrotechnic Safety, Board of

(90) Radiation Control Technical Advisory Council

(91) Real Estate Commission

(92) Real Estate Appraisers Board

(93) Reorganization Commission

(94) Salary, Executive and Performance Evaluation Commission

(95) Social Work Examiners, Board of

(96) South Carolina State University Board of Trustees

(97) Speech-Language Pathology and Audiology, Board of Examiners

(98) Tax Board of Review

(99) Technical and Comprehensive Education, Board for

(100) Transportation Department Commission

(101) University of South Carolina Board of Trustees

(102) Veterinary Medical Examiners, Board of

(103) Vocational Rehabilitation, Board of

(104) Winthrop University Board of Trustees

(105) Women, Governor's Office, Commission on

(106) Workers' Compensation Commission

(B) The Secretary must keep in a public record available for inspection an up-to-date compilation of the membership of the boards and commissions listed in subsection (A) and information about the memberships received from state boards and commissions pursuant to Section 1-1-1310 so that members of the General Assembly and interested citizens may be informed of the current composition of these boards and commissions. This compilation must include:

(1) length of term for each office;

(2) the month and year in which terms have expired or will expire;

(3) terms which have expired;

(4) vacancies;

(5) the body or authority which elects or appoints, as appropriate;

(6) any qualifications including, but not limited to, residency requirements or limitations required for a particular vacancy; and

(7) any additional information received from state boards or commissions as required by Section 1-1-1310.

(C) The Secretary must publicize vacancies, expired terms, and those terms expiring within one year on a semiannual basis statewide.

HISTORY: 1998 Act No. 368, Section 1; 2002 Act No. 182, Section 2.



SECTION 1-5-50. Fees for searching or copying records.

The Secretary of State may establish and collect fees, not to exceed the actual cost of searching for or making copies of records. These records must be furnished at the lowest possible cost to the person requesting the records. The agency also may charge a reasonable hourly rate for making records available to the public and require a reasonable deposit of such costs before searching for or making copies of the records. Fees collected pursuant to this section may be retained by the agency and used to defray the expenses associated with purchasing and maintaining computer and telephone facsimile equipment and rent.

HISTORY: 2002 Act No. 356, Section 1, Pt VII.A.



SECTION 1-5-60. Fees associated with collection of dishonored checks.

The Secretary of State may establish, collect, and retain fees to recover the costs associated with the collection of dishonored checks returned to the agency due to insufficient funds. These fees must be retained and expended by the agency to defray collection expenses and any unused amount must be carried forward to the succeeding fiscal year and used for the same purposes.

HISTORY: 2002 Act No. 356, Section 1, Pt VII.B.






CHAPTER 6 - OFFICE OF THE STATE INSPECTOR GENERAL

SECTION 1-6-10. Definitions.

As used in this title:

(1) "Agency" means an authority, board, branch, commission, committee, department, division, or other instrumentality of the executive department of state government, including administrative bodies. "Agency" includes a body corporate and politic established as an instrumentality of the State. "Agency" does not include:

(a) the judicial department of state government;

(b) quasijudicial bodies of state government;

(c) the legislative department of state government; or

(d) political subdivisions.

(2) "Business relationship" means dealings of a person with an agency seeking, obtaining, establishing, maintaining, or implementing:

(a) a pecuniary interest in a contract or purchase with the agency; or

(b) a license or permit requiring the exercise of judgment or discretion by the agency.

(3) "Employee" means an individual who is employed by an agency on a full-time, part-time, temporary, intermittent, or hourly basis. "Employee" includes an individual who contracts with an agency for personal services.

(4) 'Person' means:

(a) an individual, labor union and organization, joint apprenticeship committee, partnership, association, corporation, legal representative, mutual company, joint-stock company, trust, unincorporated organization, trustee, trustee in bankruptcy, receiver, or other legal or commercial entity located in part or in whole in the State or doing business in the State;

(b) the State and any agency or local subdivision of an agency; or

(c) a political subdivision.

(5) "Political subdivision" includes a county, city, municipality, town, village, township, district, authority, special purpose district, school district, other local government entity, or other public corporation or entity whether organized and existing under charter or general law.

(6) "Special state appointee" means a person who is:

(a) not a state officer or employee; and

(b) elected or appointed to an authority, a board, a commission, a committee, a council, a task force, or other body designated by name that:

(i) is authorized by statute or Executive Order; and

(ii) functions in a policy or an advisory role in the executive, including the administrative, department of state government, including a separate body corporate and politic.

(7) "State officer" means any of the following:

(a) the Governor;

(b) the Lieutenant Governor;

(c) the Secretary of State;

(d) the State Comptroller General;

(e) the State Treasurer;

(f) the Attorney General;

(g) the Superintendent of Education;

(h) the Commissioner of Agriculture; or

(i) the Adjutant General.

(8) "Wrongdoing" means action by an agency which results in substantial abuse, misuse, destruction, or loss of substantial public funds or public resources. "Wrongdoing" also includes an allegation that a public employee has intentionally violated federal or state statutory law or regulations or other political subdivision ordinances or regulations or a code of ethics, which violation is not merely technical or of a minimum nature.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.



SECTION 1-6-20. Office of State Inspector General established; duties; appointment and removal; information and documents.

(A) There is hereby established the Office of the State Inspector General that consists of the State Inspector General, who is the director of the office, and a staff of deputy inspectors general, investigators, auditors, and clerical employees employed by the State Inspector General as necessary to carry out the duties of the State Inspector General and as are authorized by law. The State Inspector General shall fix the salaries of all staff subject to the funds authorized in the annual general appropriation act.

(B) The State Inspector General is responsible for investigating and addressing allegations of fraud, waste, abuse, mismanagement, misconduct, violations of state or federal law, and wrongdoing in agencies.

(C) The Governor shall appoint the State Inspector General with the advice and consent of the Senate for a term of four years. A Governor may reappoint the State Inspector General for additional terms. The State Inspector General's compensation must not be reduced during the State Inspector General's uninterrupted continued tenure in office.

(D) The State Inspector General:

(1) may be removed from office only by the Governor as provided in Section 1-3-240(C);

(2) must be selected without regard to political affiliation and on the basis of integrity, capability for strong leadership, and demonstrated ability in accounting, auditing, financial analysis, law, management analysis, public administration, investigation, or criminal justice administration or other closely related fields;

(3) is entitled to receive compensation set by the Governor and approved by the State Budget and Control Board.

(E) Upon request of the State Inspector General for information or assistance, all agencies are directed to fully cooperate with and furnish the State Inspector General with all documents, reports, answers, records, accounts, papers, and other necessary data and documentary information to perform the mission of the State Inspector General.

(F) Except for information declared confidential under this chapter, records of the Office of the State Inspector General are subject to public inspection under Chapter 4, Title 30.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.



SECTION 1-6-30. Powers of the State Inspector General.

The State Inspector General may:

(1) initiate, supervise, and coordinate investigations authorized by this chapter;

(2) recommend policies and carry out other activities designed to deter, detect, and eradicate fraud, waste, abuse, mismanagement, misconduct, violations of state or federal law, and wrongdoing in state government;

(3) receive complaints alleging a violation of a statute or rule relating to the purchase of goods or services by a current or former employee, state officer, special state appointee, or person who has a business relationship with an agency;

(4) receive complaints from any individual, including those employed by any agency, alleging fraud, waste, abuse, mismanagement, misconduct, violations of state or federal law, and wrongdoing in an agency;

(5) adopt rules and regulations for administering the Office of the State Inspector General;

(6) offer every employee, state officer, special state appointee, and person who has a business relationship with an agency training in the Rules of Conduct pursuant to Article 7, Chapter 13, Title 8 of the South Carolina Code of Laws;

(7) provide advice to an agency on developing, implementing, and enforcing policies and procedures to prevent or reduce the risk of fraudulent or wrongful acts within the agency;

(8) recommend legislation to the Governor and General Assembly to strengthen public integrity laws; and

(9) annually submit a report to the Governor, President Pro Tempore of the Senate, and Speaker of the House of Representatives detailing the State Inspector General's activities.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.



SECTION 1-6-40. Mandatory reports of misconduct to Governor, agency head, and law enforcement; agency report of disciplinary and preventative action.

(A) If the State Inspector General has reasonable cause to believe that fraud, waste, abuse, mismanagement, misconduct, or wrongdoing has occurred or is occurring, he must report the suspected conduct to:

(1) the Governor; and

(2) the head of the agency affected by the conduct or employing the person allegedly engaged in the suspected conduct.

(B) In addition to the reporting requirements in subsection (A), if the State Inspector General has reasonable cause to believe that a crime has occurred or is occurring, he must report the conduct to the appropriate state or federal law enforcement agencies and prosecuting authorities that have jurisdiction over the matter.

(C) In addition to fully cooperating with the State Inspector General's investigation, the head of the agency employing a person allegedly engaged in the suspected conduct is responsible for submitting a report to the State Inspector General describing any and all actions taken with the employee and within the agency to prevent the alleged conduct from occurring again.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.



SECTION 1-6-50. Investigatory powers; subpoena; report and advice; civil actions.

The State Inspector General has the following powers:

(A) As part of an investigation, the State Inspector General may:

(1) administer oaths;

(2) examine witnesses under oath;

(3) issue subpoenas and subpoenas duces tecum; and

(4) examine the records, reports, audits, reviews, papers, books, recommendations, contracts, correspondence, or any other documents maintained by an agency.

(B) The State Inspector General may apply to a circuit court for an order holding an individual in contempt of court if the individual refuses to give sworn testimony under a subpoena issued by the State Inspector General or otherwise disobeys a subpoena or subpoena duces tecum issued by the State Inspector General.

(C) For an investigation that results in a report, the State Inspector General must prepare a written report that remains confidential until it is issued as a final report. The State Inspector General is the authority who determines if an investigation requires a report. The State Inspector General, in his discretion, may give an agency advice or recommendations that remain confidential and are not issued as a report.

(D) If the Attorney General has elected not to file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained, the State Inspector General may file a civil action for the recovery of the funds pursuant to Section 1-6-70 of this chapter.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.



SECTION 1-6-60. Evidence of ethics violation; complaint.

If the State Inspector General investigates and determines that there is specific and credible evidence that a current or former employee, a current or former state officer, a current or former special state appointee, or a person who has or had a business relationship with an agency has violated the code of ethics, the State Inspector General may file a complaint with the Ethics Commission and represent the State in any proceeding before the Ethics Commission.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.



SECTION 1-6-70. Evidence of misconduct resulting in financial loss; report to Attorney General; civil actions.

(A) This section applies if the State Inspector General finds evidence of misfeasance, malfeasance, nonfeasance, misappropriation, fraud, or other misconduct that has resulted in a financial loss to the State or in an unlawful benefit to an individual in the conduct of state business.

(B) If the State Inspector General finds evidence described in subsection (A), the State Inspector General shall certify a report of the matter to the Attorney General and provide the Attorney General with any relevant documents, transcripts, written statements, or other evidence. Not later than one hundred eighty days after receipt of the report from the State Inspector General, the Attorney General must do one of the following:

(1) file a civil action, including an action upon a state officer's official bond, to secure for the State the recovery of funds misappropriated, diverted, missing, or unlawfully gained. Upon request of the Attorney General, the State Inspector General shall assist the Attorney General in the investigation, preparation, and prosecution of the civil action;

(2) inform the State Inspector General that the Attorney General does not intend to file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained. If the Attorney General elects not to file a civil action, the Attorney General must return to the State Inspector General all documents, transcripts, written statements, or other evidence initially provided by the State Inspector General; or

(3) inform the State Inspector General that the Attorney General is diligently reviewing the matter and after further review may file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained. However, if more than three hundred sixty-five days have passed since the State Inspector General certified the report to the Attorney General, and the Attorney General has neither filed a civil action nor informed the State Inspector General that he does not intend to file a civil action, the Attorney General loses the authority to file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained and must return to the State Inspector General all documents, transcripts, written statements, or other evidence provided by the State Inspector General.

(C) The State Inspector General may file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained if the State Inspector General has found evidence described in subsection (A) and reported to the Attorney General pursuant to subsection (B) and:

(1) the Attorney General has elected pursuant to subsection (B)(2) not to file a civil action for the recovery of funds misappropriated, diverted, missing, or unlawfully gained; or

(2) pursuant to subsection (B)(3), more than three hundred sixty-five days have passed since the State Inspector General certified the report to the Attorney General pursuant to subsection (B), and the Attorney General has not filed a civil action.

(D) If the State Inspector General has found evidence pursuant to subsection (A), the State Inspector General may institute forfeiture proceedings as allowed by law in a court having jurisdiction in a county where property derived from or realized through the misappropriation, diversion, disappearance, or unlawful gain of state funds is located, unless a prosecuting attorney has already instituted forfeiture proceedings against that property.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.



SECTION 1-6-80. Evidence of criminal activity; certification and information to be provided to prosecuting attorney.

(A) If the State Inspector General discovers evidence of criminal activity, the State Inspector General shall certify to the appropriate prosecuting attorney the following information:

(1) the identity of a person who may be involved in the criminal activity; and

(2) the criminal statute that the State Inspector General believes has been violated.

(B) In addition, the State Inspector General must provide the prosecuting attorney with any relevant documents, transcripts, written statements, or other evidence. If the prosecuting attorney decides to prosecute the crime described in the information certified to the prosecuting attorney, or any other related crimes, the State Inspector General must cooperate with the prosecuting attorney in the investigation and prosecution of the case. Upon request of the prosecuting attorney, the State Inspector General may participate on behalf of the State in a resulting criminal trial.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.



SECTION 1-6-90. Toll-free public telephone number for receiving information.

The State Inspector General must establish a toll-free public telephone number for the purpose of receiving information concerning fraud, waste, abuse, mismanagement, misconduct, violations of state or federal law, and wrongdoing in an agency. The phone number must be prominently posted by all agencies, in clear view of all employees and the public, and in a conspicuous location on the agency's Internet website.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.



SECTION 1-6-100. Confidentiality of identity of person reporting information in good faith; public inspection; exception.

(A) If an individual discloses information alleging fraud, waste, abuse, mismanagement, misconduct, violations of state or federal law, and wrongdoing in an agency in good faith to the State Inspector General, the individual's identity is confidential and must not be disclosed to anyone other than the Governor, the staff of the Office of the State Inspector General, or an authority to whom the investigation is subsequently referred or certified, unless:

(1) the State Inspector General makes a written determination that it is in the public interest to disclose the individual's identity; or

(2) the individual consents in writing to disclosure of the individual's identity.

(B) After an investigation is completed and a report is issued pursuant to Section 1-6-50(C), the investigative records of the State Inspector General are subject to public inspection pursuant to Chapter 4 of this title. However, if an individual's identity is confidential pursuant to subsection (A), the individual's identity or any information that reasonably might lead to the discovery of the individual's identity must not be disclosed, except as pursuant to subsection (A) or subsection (E).

(C) This subsection does not apply to a person who is a party to an action brought by the State Inspector General. Information received by the State Inspector General is not required to be produced in the course of discovery, unless ordered by a court after a showing of particularized need and proof that the information requested cannot be obtained from another source.

(D) Except as provided in subsection (E), a person commits the misdemeanor of unlawful disclosure of confidential information if he knowingly or intentionally discloses:

(1) confidential information or records; or

(2) the identity of a person whose identity is confidential under subsection (A).

A person convicted pursuant to this subsection must be fined not more than one thousand dollars or imprisoned not more than one year. If the person convicted is an officer or employee of the State, he must be dismissed from office or employment and is ineligible to hold any public office in this State for a period of five years after the conviction.

(E) A person may disclose confidential information, records, or an individual's identity that is confidential pursuant to subsection (A) if the Governor authorizes the disclosure of this information in the public interest.

HISTORY: 2012 Act No. 105, Section 2, eff January 1, 2012.






CHAPTER 7 - ATTORNEY GENERAL AND SOLICITORS

SECTION 1-7-10. Compensation of Attorney General.

The Attorney General shall receive such annual salary as may be provided by the General Assembly.

HISTORY: 1962 Code Section 1-231; 1952 Code Section 1-231; 1942 Code Section 3112; 1932 Code Section 3112; Civ. C. '22 Section 795; Civ. C. '12 Section 710; Civ. C. '02 Section 638; G. S. 495; R. S. 555; 1877 (16) 247; 1880 (17) 372; 1919 (31) 4; 1924 (33) 1182; 1946 (44) 2596; 1948 (45) 1716; 1954 (48) 1566; 1957 (50) 404; 1969 (56) 444; 1973 (58) 623.



SECTION 1-7-20. Bond of Attorney General.

Before entering upon the duties of his office, the Attorney General shall execute a bond, with two good sureties, to this State in the sum of ten thousand dollars for the faithful discharge of his office.

HISTORY: 1962 Code Section 1-232; 1952 Code Section 1-232; 1942 Code Section 3113; 1932 Code Section 3113; Civ. C. '22 Section 796; Civ. C. '12 Section 711; Civ. C. '02 Section 639; G. S. 496; R. S. 556; 1812 (5) 675.



SECTION 1-7-30. Appointment of Assistant Attorneys General.

The Attorney General shall appoint the Assistant Attorneys General.

HISTORY: 1962 Code Section 1-232.1; 1952 Code Section 1-232.1; 1942 Code Section 3112; 1932 Code Section 3112; Civ. C. '22 Section 795; Civ. C. '12 Section 710; Civ. C. '02 Section 638; G. S. 495; R. S. 555; 1877 (16) 247; 1880 (17) 372; 1919 (31) 4; 1924 (33) 1182.



SECTION 1-7-40. Appearance for State in Supreme Court and other courts and tribunals.

He shall appear for the State in the Supreme Court and the court of appeals in the trial and argument of all causes, criminal and civil, in which the State is a party or interested, and in these causes in any other court or tribunal when required by the Governor or either branch of the General Assembly.

HISTORY: 1962 Code Section 1-233; 1952 Code Section 1-233; 1942 Code Section 3114; 1932 Code Section 3114; Civ. C. '22 Section 797; Civ. C. '12 Section 712; Civ. C. '02 Section 640; G. S. 497; R. S. 557; 1868 (14) 88; 1999 Act No. 55, Section 2.



SECTION 1-7-50. Defense of actions against public officers and employees.

In the event that any officer or employee of the State, or of any political subdivision thereof, be prosecuted in any action, civil or criminal, or special proceeding in the courts of this State, or of the United States, by reason of any act done or omitted in good faith in the course of his employment, it is made the duty of the Attorney General, when requested in writing by any such officer or employee, to appear and defend the action or proceeding in his behalf. Such appearance may be by any member of his staff or by any solicitor or assistant solicitor when directed to do so by the Attorney General.

HISTORY: 1962 Code Section 1-234; 1960 (51) 1627.



SECTION 1-7-55. Counter-claims, cross-actions, or other actions on behalf of public officers and employees.

When the Attorney General undertakes to defend any civil action or proceeding on behalf of any officer or employee of the State, or of any political subdivision of the State, he may, in his discretion, upon the request of the officer or employee, enter and prosecute a counter-claim, cross-action, or any other appropriate action in the suit on behalf of the officer or employee.

HISTORY: 1984 Act No. 305, Section 1.



SECTION 1-7-60. Investigation required prior to defense of actions against public officers and employees; effect of insurance.

Before any such defense, however, is undertaken, an investigation shall be made of the facts on which the action or special proceedings are based and unless, in the opinion of the Attorney General, it appears that the officer or employee was acting in good faith, without malice, and in the course of his employment, the investigation shall proceed no further, nor shall any defense be provided for him by virtue of this section and Section 1-7-50. The investigation herein required to be made may be made by the Attorney General, any member of his staff, or by any solicitor or assistant solicitor when directed to do so by the Attorney General. In the event that it should appear that any such officer or employee is covered by any policy of insurance, under the terms of which the carrier is required to provide counsel, the Attorney General may, in his discretion, make no further investigation and provide no representation for any such party.

HISTORY: 1962 Code Section 1-234.1; 1960 (51) 1627.



SECTION 1-7-70. Information obtained pursuant to Sections 1-7-50 and 1-7-60 shall be confidential and inadmissible as evidence.

Any and all information obtained by virtue of the provisions of Sections 1-7-50 and 1-7-60 shall be considered confidential and shall not be admissible as evidence in any such action or special proceeding, and no reference thereto shall be made in any such trial or hearing.

HISTORY: 1962 Code Section 1-234.2; 1960 (51) 1627.



SECTION 1-7-80. Conditions attached to appropriation for Attorney General for expenses of litigation.

The annual appropriation for the Attorney General for the expenses of litigation is subject to the following conditions:

(1) the Attorney General shall conduct all litigation which may be necessary for any department of the state government or any of the boards connected therewith, and all these boards or departments are forbidden to employ any counsel for any purpose except through the Attorney General and upon his advice;

(2) out of this appropriation the Attorney General shall pay for dockets for the several circuit solicitors and those other expenses as he may deem advisable.

HISTORY: 1962 Code Section 1-235; 1952 Code Section 1-235; 1942 Code Section 3194; 1932 Code Section 3194; Civ. C. '22 Section 890; Civ. C. '12 Section 810; 1909 (26) 281; 1992 Act No. 347, Section 1.



SECTION 1-7-85. Reimbursement of costs in representing State in criminal proceedings and State and its officers and agencies in civil and administrative proceedings.

Notwithstanding any other provision of law, the Office of the Attorney General may obtain reimbursement for its costs in representing the State in criminal proceedings and in representing the State and its officers and agencies in civil and administrative proceedings. These costs may include, but are not limited to, attorney fees or investigative costs or costs of litigation awarded by court order or settlement, travel expenditures, depositions, printing, transcripts, and personnel costs. Reimbursement of these costs may be obtained by the Office of the Attorney General from the budget of an agency or officer that it is representing or from funds generally appropriated for legal expenses, with the approval of the State Budget and Control Board.

HISTORY: 2008 Act No. 353, Section 2, Pt 10C, eff July 1, 2009.



SECTION 1-7-90. Advice to General Assembly and Governor.

The Attorney General shall, when required by either branch of the General Assembly, attend during their sessions and give his aid and advice in the arrangement and preparation of legislative documents and business; and he shall give his opinion upon questions of law submitted to him by either branch thereof, or by the Governor.

HISTORY: 1962 Code Section 1-236; 1952 Code Section 1-236; 1942 Code Section 3119; 1932 Code Section 3116; Civ. C. '22 Section 799; Civ. C. '12 Section 714; Civ. C. '02 Section 642; G. S. 499; R. S. 559; 1868 (14) 88.



SECTION 1-7-100. Advice to solicitors; attendance at grand jury and trials.

The Attorney General shall consult with and advise the solicitors in matters relating to the duties of their offices. When, in his judgment, the interest of the State requires it he shall:

(1) Assist the solicitors by attending the grand jury in the examination of any case in which the party accused is charged with a capital offense; and

(2) Be present at the trial of any cause in which the State is a party or interested and, when so present, shall have the direction and management of such prosecution or suit.

HISTORY: 1962 Code Section 1-237; 1952 Code Section 1-237; 1942 Code Section 3116; 1932 Code Section 3116; Civ. C. '22 Section 799; Civ. C. '12 Section 714; Civ. C. '02 Section 642; G. S. 499; R. S. 559; 1868 (14) 88.



SECTION 1-7-110. Advice to State officers and Public Service Commission.

He shall, when required by the Secretary of State, State Treasurer, Adjutant General, Comptroller General, or any other State officer or the Public Service Commission, consult and advise with them, respectively, on questions of law relating to their official business.

HISTORY: 1962 Section 1-238; 1952 Code Section 1-238; 1942 Code Section 3120; 1932 Code Sections 2127, 3120; Civ. C. '22 Sections 88, 802; Civ. C. '12 Sections 78, 717; Civ. C. '02 Sections 75, 645; G. S. 51, 502; R. S. 72, 562; 1868 (14) 88, 89; 1890 (20) 705.



SECTION 1-7-115. Duties of Division of Securities devolved upon Attorney General.

(A) The duties, functions, and responsibilities of the Division of Securities of the office of the Secretary of State are hereby devolved upon the Attorney General's office on July 1, 1996. All personnel, appropriations, and full-time equivalent positions of the Division of Securities also shall be transferred to the Attorney General's office on July 1, 1996.

(B) The Attorney General shall administer the South Carolina Uniform Securities Act as contained in Chapter 1 of Title 35 of the 1976 Code and shall serve ex officio as the Securities Commissioner.

HISTORY: 1996 Act No. 458, Part II, Section 27A, B.



SECTION 1-7-117. Duties of Division of Public Charities devolved upon Attorney General.

(A) The duties, functions, and responsibilities of the Division of Public Charities of the office of the Secretary of State are devolved upon the Attorney General's office on July 1, 1996. All personnel, appropriations, and full-time equivalent positions of the Division of Public Charities also are transferred to the Attorney General's office on July 1, 1996.

(B) The Attorney General shall administer the "South Carolina Solicitation of Charitable Funds Act" as contained in Chapter 56 of Title 33 of the 1976 Code.

HISTORY: 1996 Act No. 458, Part II, Section 28A, B.



SECTION 1-7-120. Action against intruders on property of State.

The Attorney General when, in his judgment, the interest of the State requires it shall file and prosecute information or other process against persons who intrude upon the lands, rights or property of the State or commit or erect any nuisance thereon.

HISTORY: 1962 Code Section 1-239; 1952 Code Section 1-239; 1942 Code Section 3115; 1932 Code Section 3115; Civ. C. '22 Section 798; Civ. C. '12 Section 713; Civ. C. '02 Section 641; G. S. 498; R. S. 558; 1868 (14) 88.



SECTION 1-7-130. Protection of public charities and prosecution of corporations.

The Attorney General shall enforce the due application of funds given or appropriated to public charities within the State, prevent breaches of trust in the administration thereof and, when necessary, prosecute corporations which fail to make to the General Assembly any report or return required by law.

HISTORY: 1962 Code Section 1-240; 1952 Code Section 1-240; 1942 Code Section 3117; 1932 Code Section 3117; Civ. C. '22 Section 800; Civ. C. '12 Section 715; Civ. C. '02 Section 643; G. S. 500; R. S. 560; 1868 (14) 88; 1950 (46) 2214.



SECTION 1-7-140. Annual report to General Assembly.

The Attorney General shall annually make a report to the General Assembly of:

(1) the cases argued, tried, or conducted by him in the Supreme Court, the court of appeals, and circuit courts during the preceding year; and

(2) other information in relation to the criminal laws and observations and statements as, in his opinion, the proper and efficient administration of the criminal law requires.

HISTORY: 1962 Code Section 1-241; 1952 Code Section 1-241; 1942 Code Section 3121; 1932 Code Section 3121; Civ. C. '22 Section 803; Civ. C. '12 Section 718; Civ. C. '02 Section 646; G. S. 503; R. S. 563; 1868 (14) 89; 1980 Act No. 462, Section 2; 1985 Act No. 97; 1999 Act No. 55, Section 3.



SECTION 1-7-150. Accounting to Treasurer; deposit of funds.

(A) The Attorney General shall account to the State Treasurer for all fees, bills of costs, and monies received by him by virtue of his office.

(B) All monies, except investigative costs or costs of litigation awarded by court order or settlement, awarded the State of South Carolina by judgment or settlement in actions or claims brought by the Attorney General on behalf of the State or one of its agencies or departments must be deposited in the general fund of the State, except for monies recovered for losses or damages to natural resources, which must be deposited in the Mitigation Trust Fund, or where some other disposition is required by law.

HISTORY: 1962 Code Section 1-242; 1952 Code Section 1-242; 1942 Code Section 3124; 1932 Code Section 3124; Civ. C. '22 Section 806; Civ. C. '12 Section 721; Civ. C. '02 Section 649; G. S. 506; R. S. 566; 1868 (14) 89; 1998 Act No. 419, Section PT. 2, Section 18.



SECTION 1-7-160. Hiring of attorneys.

A department or agency of state government may not hire a classified or temporary attorney as an employee except upon the written approval of the Attorney General and at compensation approved by him. All of these attorneys at all times are under the supervision and control of the Attorney General except as otherwise provided by law unless prior approval by the State Budget and Control Board is obtained. This section does not apply to an attorney hired by the General Assembly or the Judicial department.

HISTORY: 2008 Act No. 353, Section 2, Pt 10A, eff July 1, 2009.



SECTION 1-7-170. Engaging attorney on fee basis.

(A) A department or agency of state government may not engage on a fee basis an attorney at law except upon the written approval of the Attorney General and upon a fee as must be approved by him. This section does not apply to the employment of attorneys in special cases in inferior courts when the fee to be paid does not exceed two hundred fifty dollars or exceptions approved by the State Budget and Control Board. This section does not apply to an attorney hired by the General Assembly or the judicial department.

(B) A public institution of higher learning shall engage and compensate outside counsel in accordance with policies and procedures adopted by the State Budget and Control Board for matters of bonded indebtedness, public finance, borrowing, and related financial matters.

HISTORY: 2008 Act No. 353, Section 2, Pt 10B, eff July 1, 2009; 2011 Act No. 74, Pt VI, Section 9, eff August 1, 2011.



SECTION 1-7-310. Number, election and terms of solicitors.

There is one solicitor for each judicial circuit, to be elected by the qualified electors of the circuit, who holds his office for the term of four years. The term of office of a solicitor begins at noon on the first Wednesday following the second Tuesday in January following his election and ends at noon on the first Wednesday following the second Tuesday in January four years later. A solicitor must be licensed to practice law by the South Carolina Bar at the time of his election and throughout his term.

HISTORY: 1962 Code Section 1-250; 1973 (58) 47; 1998 Act No. 359, Section 6; 2005 Act No. 20, Section 1, eff March 22, 2005.



SECTION 1-7-320. Solicitors shall perform duties of Attorney General and assist in prosecutions.

Solicitors shall perform the duty of the Attorney General and give their counsel and advice to the Governor and other State officers, in matters of public concern, whenever they shall be, by them, required to do so; and they shall assist the Attorney General, or each other, in all suits of prosecution in behalf of this State when directed so to do by the Governor or called upon by the Attorney General.

HISTORY: 1962 Code Section 1-251; 1952 Code Section 1-251; 1942 Code Section 3126; 1932 Code Section 3126; Civ. C. '22 Section 808; Civ. C. '12 Section 723; 1877 (16) 246; 1893 (21) 417; 1906 (25) 120; 1919 (31) 101.



SECTION 1-7-325. Solicitors to be full-time state employees; compensation; secretary.

The solicitors of this state shall be full-time employees of the State of South Carolina, provided, however, that any solicitor serving in office on July 1, 1976, whose term of office expires in the year 1979 shall not be required to be full time as provided by this section until the expiration of his term in 1979. Each solicitor shall receive an annual salary and a monthly expense allowance as is provided by the General Assembly.

When a solicitor is required to serve out of his circuit, he shall also receive such subsistence and mileage as is authorized by law for circuit judges while holding court without the county in which they reside. Each solicitor shall have one full-time secretary who shall receive such annual salary as may be provided by the General Assembly.

HISTORY: 1976 Act No. 690 Art. IX, Section 1; 1977 Act No. 119.



SECTION 1-7-330. Attendance at circuit courts; preparation and publication of docket.

The solicitors shall attend the courts of general sessions for their respective circuits. Preparation of the dockets for general sessions courts shall be exclusively vested in the circuit solicitor and the solicitor shall determine the order in which cases on the docket are called for trial. Provided, however, that no later than seven days prior to the beginning of each term of general sessions court, the solicitor in each circuit shall prepare and publish a docket setting forth the cases to be called for trial during the term.

HISTORY: 1962 Code Section 1-252; 1952 Code Section 1-252; 1942 Code Section 3132; 1932 Code Section 3132; Civ. C. '22 Section 814; Civ. C. '12 Section 729; Civ. C. '02 Section 655; G. S. 510; R. S. 572; 1842 (11) 222; Const. 1895, Art. 5, Section 29; 1972 (57) 2477; 1980 Act No. 462, Section 3.



SECTION 1-7-340. Attendance at inquests and preliminary hearings in capital cases.

The several solicitors of the State shall attend all inquests and preliminary hearings in capital cases when requested by the coroner or the sheriff.

HISTORY: 1962 Code Section 1-252.1; 1954 (48) 1566.



SECTION 1-7-350. Representation of State institutions, departments and agencies; assignment to criminal matters outside circuit.

The several solicitors of the State shall, within their respective circuits, in cooperation with, and as assigned by the Attorney General, represent in all matters, both civil and criminal, all institutions, departments, and agencies of the State. Likewise in criminal matters outside their circuits, and in extradition proceedings in other states, they shall be subject to the call of the Attorney General, who shall have the exclusive right, in his discretion, to so assign them in case of the incapacity of the local solicitor or otherwise.

HISTORY: 1962 Code Section 1-252.2; 1954 (48) 1566.



SECTION 1-7-360. Compensation of solicitors; disposition of defendants' costs; expenses for services performed outside circuit.

The circuit solicitors of the various judicial circuits of this State shall each receive such annual salary, payable monthly, as may be provided by the General Assembly. Such salaries shall be in lieu of all charges against the State and the counties. All costs from defendants shall be paid over by each solicitor to the county treasurer for the use of the State.

It shall be the duty of the solicitors to perform the services required in Sections 1-7-340 and 1-7-350, and in no instance, civil or criminal, shall they receive for such services any additional compensation, except that they shall be entitled to expense allowance, as provided for State employees and officers, when performing such services outside of their respective circuits.

HISTORY: 1962 Code Section 1-254; 1952 Code Section 1-254; 1942 Code Section 3127; 1932 Code Section 3127; Civ. C. '22 Section 809; Civ. C. '12 Section 724; 1877 (16) 246; 1893 (21) 417; 1906 (25) 120; 1919 (31) 101; 1954 (48) 1566.



SECTION 1-7-370. When solicitors may defend accused persons.

The solicitors may defend any persons brought to trial before any criminal courts of this State when their duty shall not require them to prosecute such persons and their assistance shall not be required against such persons by the Governor or Attorney General.

HISTORY: 1962 Code Section 1-255; 1952 Code Section 1-255; 1942 Code Section 3126; 1932 Code Section 3126; Civ. C. '22 Section 808; Civ. C. '12 Section 723; 1877 (16) 246; 1893 (21) 417; 1906 (25) 120; 1919 (31) 101.



SECTION 1-7-380. Litigation against the State prohibited.

The several solicitors of the State shall not engage in litigation against the State or any of its departments.

HISTORY: 1962 Code Section 1-255.1; 1954 (48) 1566.



SECTION 1-7-390. Vacancies.

In case any circuit solicitor shall cease to reside in his circuit, his office shall become vacant. In case any vacancy shall occur in such office by death, resignation or otherwise, the vacancy thereby created shall be filled by the Governor, by and with the advice and consent of the Senate. The judge residing in the circuit of the solicitor, whose office shall thus become vacant, shall certify such vacancy to the Governor.

HISTORY: 1962 Code Section 1-256; 1952 Code Section 1-256; 1942 Code Section 3125; 1932 Code Section 3125; Civ. C. '22 Section 807; Civ. C. '12 Section 722; Civ. C. '02 Section 650; G. S. 515; R. S. 567; 1812 (5) 675; 1876 (16) 152; 1936 (39) 1456.



SECTION 1-7-396. Full-time solicitor's investigator to have police power.

Any investigator employed by a solicitor who is required to devote full time to his duties and receives compensation on a full-time basis shall be granted the police powers that are granted to a deputy sheriff. The investigator shall exercise his authority within the jurisdictional territory of the solicitor. Investigators who qualify to be granted police power shall be required to post bond and take the oath as required of constables.

HISTORY: 1979 Act No. 170, Section 1.



SECTION 1-7-400. Circuit solicitors disabled by intoxication.

Any circuit solicitor who shall, while in the public discharge of the duties of his office, be drunk or intoxicated or in any extent disabled by reason of the use of intoxicating liquors from the proper discharge of his duties shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than one hundred nor more than one thousand dollars and imprisoned not less than one month nor more than one year, in the discretion of the court, and shall be dismissed from his office. And whenever it shall be brought to the attention of the Attorney General that any circuit solicitor has been charged with an offense mentioned in this section, he shall prepare a bill of indictment against such officer and prosecute it in the county where the offense was committed. And if such officer is duly convicted, the Attorney General shall cause to be forwarded to the Governor of the State a record of such conviction, upon the receipt of which the Governor shall forthwith declare the office to be vacant and order an election to fill it.

HISTORY: 1962 Code Section 1-257; 1952 Code Section 1-257; 1942 Code Section 1529; 1932 Code Section 1529; Cr. C. '22 Section 476; Cr. C. '12 Section 550; Cr. C. '02 Section 393; G. S. 2560; R. S. 310; 1873 (15) 486.



SECTION 1-7-405. Appointment of assistant solicitors, investigators and secretaries.

Each solicitor may appoint as many assistant solicitors, investigators and secretaries as he deems necessary and whose salaries are provided by the counties of the circuit in which they serve. They shall serve at the pleasure of the solicitor and shall have such responsibilities as he directs.

HISTORY: 1976 Act No. 690, Art. IX, Section 2; 1977 Act No. 119, Section 1.



SECTION 1-7-406. Full-time assistant solicitor and investigator for each judicial circuit.

Notwithstanding any other provision of law, each judicial circuit of this State, in addition to its other assistant solicitors, shall have one assistant solicitor and one investigator who shall be full-time employees. Such assistant solicitor and investigator for each circuit shall be appointed by the solicitor of that circuit, shall serve at his pleasure and shall have such responsibilities as the solicitor directs. The compensation of each such assistant solicitor and investigator or such other staff as may be designated by each solicitor for his circuit and related employment expenses shall be as provided by the General Assembly in the annual general appropriations act. Nothing contained herein shall prohibit the funds so provided for such staff to be designated by the solicitor as being utilized with local and federal funds.

HISTORY: 1979 Act No. 191, Section 1.



SECTION 1-7-407. Receipt and disbursement of funds for employment of assistant solicitor and investigator.

Each solicitor shall enter into an agreement with a county within his circuit to administer the funds so provided and the funds shall be directed to the administering county. The administering county shall account for the receipt and disbursement of the funds separately from any other funds administered by the county.

The solicitors may expend the funds for the employment of additional assistant solicitors, investigators and payment of expenses related to employment of such additional personnel, including fringe benefits and travel.

Personnel employed under the provisions of Sections 1-7-406 through 1-7-407. shall be employees of the administering county but all personnel costs, including fringe benefits, shall be paid by the administering county from funds provided under provisions of Sections 1-7-406 through 1-7-407.

HISTORY: 1979 Act No. 191, Section 2.



SECTION 1-7-410. Additional duties of solicitor for fourteenth judicial circuit.

The circuit solicitor of the fourteenth judicial circuit shall advise with and aid the grand jury of Colleton County in its duties and the coroner or magistrate of Colleton County in inquisitions.

HISTORY: 1962 Code Section 1-257.1; 1959 (51) 81.



SECTION 1-7-420. Assistant solicitor for first judicial circuit.

The solicitor of the first judicial circuit may, upon the approval of a majority of the Dorchester County legislative delegation, appoint an attorney who is a resident of Dorchester County as his assistant who shall perform any of the duties and functions imposed by law upon the circuit solicitor relating to Dorchester County. The term of the assistant solicitor shall be coterminous with that of the solicitor and he shall receive such compensation as may be provided by law. The compensation of the assistant solicitor and any other expenses incurred pursuant to the provisions of this section shall be borne by Dorchester County.

In Dorchester County, appointments made pursuant to this section are governed by the provisions of Act 512 of 1996.

HISTORY: 1962 Code Section 1-257.1:1; 1970 (56) 2073.



SECTION 1-7-430. Additional assistant solicitor for first judicial circuit.

The solicitor of the first judicial circuit may appoint an assistant solicitor, who shall be a licensed attorney-at-law residing in the circuit, to serve at the pleasure of the solicitor and have such responsibility as the solicitor shall direct. The salary to be paid such assistant solicitor shall be paid from funds provided by Public Law 90-351, The Omnibus Crime Control and Safe Streets Act of 1968, as amended.

HISTORY: 1962 Code Section 1-257.1:2; 1974 (58) 2989.



SECTION 1-7-440. Assistant solicitor for third judicial circuit.

The solicitor of the third judicial circuit may appoint an assistant solicitor, who shall be a licensed attorney at law residing in the circuit, to serve at the pleasure of the solicitor and have such responsibility as the solicitor shall direct. The solicitor shall also determine the salary to be paid such assistant solicitor and such salary shall be paid from funds provided by Public Law 90-351, The Omnibus Crime Control and Safe Streets Act of 1968, as amended.

HISTORY: 1962 Code Section 1-257.1:3; 1971 (57) 24.



SECTION 1-7-450. Assistant solicitor for fourth judicial circuit.

The solicitor of the fourth judicial circuit may appoint an attorney, who is a resident of the circuit, as an assistant solicitor, who shall perform such duties and functions as may be assigned him by the solicitor. His term shall be coterminous with that of the solicitor and he shall receive as compensation for his services such salary as may provided by the General Assembly, one fourth of which shall be paid by each county of the circuit.

HISTORY: 1962 Code Section 1-257.2; 1966 (54) 2014.



SECTION 1-7-460. Assistant solicitors for fifth judicial circuit.

The circuit solicitor of the fifth judicial circuit may appoint competent attorneys, who are residents of the circuit, as assistant solicitors who shall perform any and all of the duties and functions imposed by law upon the circuit solicitor as the solicitor shall authorize, designate and direct. The solicitor shall designate in which county of the circuit such assistant solicitors shall perform their duties. The assistant solicitors shall be appointed by the solicitor to serve for the same term as the solicitor. The assistant solicitors performing services in Kershaw County shall receive as compensation for their services such annual salary as may be provided by the Kershaw County Council and the assistant solicitors performing services in Richland County shall receive as compensation for their services such annual salary as may be provided by the Richland County Council.

HISTORY: 1962 Code Section 1-258; 1959 (48) 139; 1975 (59) 819.



SECTION 1-7-470. Assistant solicitor for seventh judicial circuit.

The circuit solicitor of the seventh judicial circuit may appoint a competent attorney, who is a resident of Spartanburg County, as assistant solicitor. He shall perform any and all of the duties and functions now or hereafter imposed by law upon the circuit solicitor in Spartanburg County, as the solicitor of the circuit shall authorize, designate and direct. The assistant solicitor shall be appointed by the solicitor of the seventh judicial circuit and shall after appointment be commissioned by the Governor; provided, however, the solicitor of the seventh judicial circuit shall have the right to remove the assistant solicitor from office at his pleasure, and in no event can the assistant solicitor be appointed for a period beyond the term of office of the circuit solicitor. The assistant solicitor shall receive from Spartanburg County as compensation for his services such sum per year as may be provided by the General Assembly, payable the first and fifteenth of each month, and eight hundred dollars per year for travel.

The assistant solicitor shall appear and represent the State in magistrates' courts when requested by the sheriff's department or the highway patrol located in Spartanburg County. He shall further prosecute appeals from magistrates' courts in that county.

HISTORY: 1962 Code Section 1-260; 1953 (48) 401.



SECTION 1-7-480. Assistant solicitor for eighth judicial circuit.

There is hereby created the office of assistant solicitor for the eighth judicial circuit, the qualifications for which shall be the same as those of a solicitor. The assistant solicitor shall be appointed by and serve at the pleasure of the circuit solicitor and shall perform such duties as may be assigned to him by the solicitor.

The assistant solicitor shall receive an annual salary equal to one half of that received by the solicitor. He shall also receive the same amount for expenses as received by the solicitor. Each county in the circuit shall pay its pro rata share of such salary and expense allowance based upon population according to the latest official United States census. Such amounts shall be paid monthly in equal payments by the treasurer of each county in the circuit from the general fund of the county.

HISTORY: 1962 Code Section 1-260.01; 1970 (56) 2276.



SECTION 1-7-490. Assistant solicitors for ninth judicial circuit.

The Circuit Solicitor for the Ninth Judicial Circuit may appoint seven competent attorneys, each of whom are residents of the circuit, as his assistants who shall perform any and all of the duties and functions now or hereafter imposed by law upon the circuit solicitor as the solicitor of the circuit shall authorize, designate and direct. The assistant circuit solicitors shall be designated in their appointment as first, second, third, fourth, fifth and sixth assistants for Charleston County and assistant circuit solicitor for Berkeley County. The first and second assistants shall enter upon their duties upon the approval of the majority of the Charleston County Legislative Delegation. The first assistant shall receive such compensation for his services as may be provided by law and the second assistant such compensation as may be provided by law to be paid by the County of Charleston. The third assistant shall receive such compensation for his services as may be provided by law, such compensation to be paid from federal funds or from funds appropriated by the Governing Body of Charleston County. The fourth assistant shall devote full time to his duties as assistant solicitor and shall receive such compensation for his services as may be provided by law to be paid from funds appropriated by the Governing Body of Charleston County. The fifth assistant shall receive such compensation for his services as may be provided by law to be paid from funds appropriated by the Governing Body of Charleston County. The sixth assistant shall devote full time to his duties as assistant solicitor and shall receive such compensation for his services as may be provided by law to be paid from funds appropriated by the Governing Body of Charleston County or from federal funds made available to the Governing Body of Charleston County for such purpose. The assistant circuit solicitor for Berkeley County shall enter upon his duties upon the approval of the majority of the Berkeley County Legislative Delegation and shall receive such compensation for his services as may be provided by law to be paid by the County of Berkeley.

HISTORY: 1962 Code Section 1-260.1; 1952 (47) 2076; 1966 (54) 2154; 1969 (56) 2; 1975 (59) 74; 1975 (59) 574; 1976 Act No. 480, Section 1; 1976 Act No. 660, Section 1.



SECTION 1-7-500. Assistant solicitor for tenth judicial circuit.

The solicitor of the tenth judicial circuit may employ a lawyer residing in his circuit to assist in performing the duties of his office. The term of office shall be at the pleasure of the solicitor; however, such term shall not extend beyond the term of office of the employing solicitor; provided, that the person named by the solicitor shall be confirmed by a majority of the members of the Anderson and Oconee delegations.

The salary for the person provided by this section shall be such sum annually as may be provided by the General Assembly, to be paid as follows: Seventy per cent shall be paid by Anderson County and thirty per cent shall be paid by Oconee County and such sum shall be paid by the two counties in the same manner that county officers are paid by such counties. The assistant solicitor may receive from time to time such further compensation as the General Assembly may provide.

HISTORY: 1962 Code Section 1-260.2; 1957 (50) 325.



SECTION 1-7-510. Assistant solicitor for thirteenth judicial circuit.

The solicitor of the thirteenth judicial circuit may appoint an attorney who is a resident of Greenville County as his full-time assistant who shall perform any of the duties and functions imposed by law upon the circuit solicitor relating to Greenville County. The term of the assistant solicitor shall be coterminous with that of the solicitor and he shall receive such compensation as may be provided by the county council for Greenville County. The compensation of the assistant solicitor and any other expenses incurred pursuant to the provisions of this section shall be borne by Greenville County.

HISTORY: 1962 Code Section 1-260.6; 1973 (58) 219.



SECTION 1-7-520. Assistant solicitor for fourteenth judicial circuit.

There is hereby created the office of assistant solicitor for the fourteenth circuit, the qualifications for which shall be the same as those of a solicitor. The assistant solicitor shall be appointed by and serve at the pleasure of the circuit solicitor and shall perform such duties as may be assigned to him by the solicitor.

The assistant solicitor shall receive an annual salary equal to one half of that received by the solicitor. He shall also receive the same amount for expenses as received by the solicitor. Each county in the circuit shall pay its pro rata share of such salary and expense allowance based upon population according to the latest official United States census. Such amounts shall be paid monthly in equal payments by the treasurer of each county in the circuit from the general fund of the county.

HISTORY: 1962 Code Section 1-260.7; 1969 (56) 716.



SECTION 1-7-530. Assistant solicitor for sixteenth judicial circuit.

The solicitor of the sixteenth judicial circuit may appoint an attorney who is a resident of the circuit as an assistant solicitor who shall perform such duties and functions as may be assigned to him by the solicitor. The term of office shall be for a period of one year and the assistant solicitor shall receive for his services such compensation as is provided for in the appropriations acts of Union and York Counties.

HISTORY: 1962 Code Section 1-260.9; 1971 (57) 26.



SECTION 1-7-533. Special investigator for third judicial circuit.

The solicitor of the third judicial circuit may appoint a special investigator to serve at the pleasure of the solicitor and have such responsibility as the solicitor shall direct. The solicitor shall determine the salary to be paid the investigator which shall be paid from such funds as may be provided by law. The investigator, while engaged in official duties of his office, is authorized to carry a pistol or other handgun. He shall give a bond in the sum of two thousand dollars which shall be in the same form and under the same conditions as required for police officers. He shall be commissioned by the Governor and shall have all the powers and duties provided for constables in Section 23-1-60, Code of Laws of South Carolina, 1976, and shall be a "police officer" as defined in Section 9-11-10.

HISTORY: 1976 Act No. 491, Section 1.



SECTION 1-7-540. Special investigator and assistant special investigator for ninth judicial circuit.

The circuit solicitor for the ninth judicial circuit may appoint two competent residents of the circuit who shall be designated as special investigator and assistant special investigator for his office. The special investigator and assistant special investigator shall work under the direction of the solicitor as full-time employees. Their appointment shall be for a period not exceeding the term for which the solicitor was elected. The special investigator and assistant special investigator shall each give a bond in the sum of two thousand dollars, which shall be in the same form and provide the same conditions as required by law of peace officers. The special investigator and assistant special investigator shall be commissioned by the Governor and shall have all the powers, rights and duties, within the ninth judicial circuit, as any State constable, as provided in Section 23-1-60. The special investigator and assistant special investigator shall be "police officers," as defined in Section 9-11-10. The special investigator shall receive such salary as may be provided by law, and an expense allowance of not less than fifteen hundred dollars, such sums to be paid by the Governing Body of Charleston County. The assistant special investigator shall receive such compensation for his services as may be provided by law, such compensation to be paid from federal funds or from funds appropriated by the Governing Body of Charleston County.

HISTORY: 1962 Code Section 1-260.3; 1966 (54) 2155; 1969 (56) 656; 1975 (59) 74.



SECTION 1-7-710. Defense of persons claiming under State.

In all cases wherein the right of the State may be involved, the persons claiming under the State shall call on the Attorney General, or on the solicitors in their respective districts, to defend the right of the State; on failure whereof, the record of such case shall not be adduced as evidence to substantiate any claim against the State.

HISTORY: 1962 Code Section 1-261; 1952 Code Section 1-261; 1942 Code Section 3129; 1932 Code Section 3129; Civ. C. '22 Section 811; Civ. C. '12 Section 726; Civ. C. '02 Section 652; G. S. 507; R. S. 569; 1808 (5) 571.



SECTION 1-7-720. Suits for penalties.

The Attorney General and solicitors shall sue for the penalties incurred by any public officer or board of public officers.

HISTORY: 1962 Code Section 1-262; 1952 Code Section 1-262; 1942 Code Section 3130; 1932 Code Section 3130; Civ. C. '22 Section 812; Civ. C. '12 Section 727; Civ. C. '02 Section 653; G. S. 508; R. S. 570; 1813 (5) 709; 1814 (5) 733; 1815 (6) 9; 1844 (11) 295.



SECTION 1-7-730. Examination of offices of county officers.

The Attorney General and solicitors shall annually, at such times as they may deem expedient, examine into the condition of the offices of the clerk of the court of common pleas and general sessions, of the sheriff and of the register of deeds in the counties of the respective solicitors and ascertain if such officers have discharged the duties which now are, or shall be, required of them; and they shall make a report of the condition of said offices and of the manner in which said officers have discharged their duties to the circuit court in each county, respectively, at the fall term in each year, and also to the General Assembly at its annual session.

HISTORY: 1962 Code Section 1-263; 1952 Code Section 1-263; 1942 Code Section 3131; 1932 Code Section 3131; Civ. C. '22 Section 813; Civ. C. '12 Section 728; Civ. C. '02 Section 654; G. S. 509; R. S. 571; 1837 (6) 577; 1997 Act No. 34, Section 1.



SECTION 1-7-740. Legal assistance to Dairy Board.

Whenever legal assistance is needed by the State Dairy Board it must be furnished by the Attorney General's Office.

HISTORY: 1984 Act No. 370, Section 2.



SECTION 1-7-750. Circuit solicitors authorized to employ outside counsel.

A circuit solicitor may employ outside counsel, in his discretion, without approval of the Attorney General, for civil forfeiture proceedings arising from criminal activity or from estreatment of bail bonds. In any other matter, the circuit solicitor must obtain written approval of the Attorney General prior to retaining counsel to or filing a civil cause of action.

HISTORY: 2011 Act No. 52, Section 3, eff January 1, 2012.



SECTION 1-7-910. Commission on Prosecution Coordination created.

There is created a commission to coordinate all activities involving the prosecution of criminal cases in this State. The commission is known as the South Carolina Commission on Prosecution Coordination.

HISTORY: 1990 Act No. 485, Section 1.



SECTION 1-7-920. Commission membership.

The commission is composed of the following persons for terms as indicated:

(1) the Chairmen of the Senate and House Judiciary Committees for the terms for which they are elected or their legislative designees;

(2) the Chief of the South Carolina Law Enforcement Division for the term for which he is appointed;

(3) the Director of the Department of Public Safety shall serve during the term for which he is appointed;

(4) a director of a Judicial Circuit Pretrial Intervention Program appointed by the Governor for a term of two years;

(5) a Judicial Circuit Victim-Witness Assistance Advocate appointed by the Governor for a term of two years;

(6) five judicial circuit solicitors appointed by the Governor for a term of four years. However, upon initial appointment, the Governor shall select one for a two-year term, two for a three-year term, and two for a four-year term. If a solicitor appointed to the commission is not re-elected, a vacancy occurs and it must be filled pursuant to the provisions of Section 1-7-930.

HISTORY: 1990 Act No. 485, Section 1; 1996 Act No. 337, Section 1.



SECTION 1-7-930. Vacancies.

If a vacancy occurs, it must be filled for the remainder of the term in the same manner as the initial appointment.

HISTORY: 1990 Act No. 485, Section 1.



SECTION 1-7-940. Duties.

(A) The commission has the following duties:

(1) coordinate all administrative functions of the offices of the solicitors and any affiliate services operating in conjunction with the solicitors' offices;

(2) submit the budgets of the solicitors and their affiliate services to the General Assembly;

(3) encourage and develop legal education programs and training programs for solicitors and their affiliate services, organize and provide seminars to help increase the effectiveness and efficiency of the prosecution of criminal cases in this State, and act as a clearinghouse and distribution source for publications involving solicitors and their affiliate services and provide legal updates on matters of law affecting the prosecution of cases in this State;

(4) provide blank indictments for the circuit solicitors.

(B) Nothing in this section may be construed to displace or otherwise affect the functions and responsibilities of the State Victim/Witness Assistance Program as established in Section 16-3-1410.

HISTORY: 1990 Act No. 485, Section 1; 1992 Act No. 347, Section 2.



SECTION 1-7-950. Election of chairman and officers.

The chairman of the commission must be elected by a majority vote of the membership of the commission for a two-year term. A majority of the entire membership constitutes a quorum. Other officers as needed by the commission must be elected in the same manner.

HISTORY: 1990 Act No. 485, Section 1.



SECTION 1-7-960. Executive director; staff.

The commission has the authority to appoint an executive director who shall serve at the pleasure of the commission. He is responsible for the day-to-day operation of the commission and the coordination of the work with other state agencies. The commission has the authority to hire additional staff as provided for in the annual appropriations act in order to perform the duties of the commission.

HISTORY: 1990 Act No. 485, Section 1.



SECTION 1-7-970. Compensation; expenses.

Members of the commission shall serve without pay but are allowed the usual mileage, per diem, and subsistence as provided by law for members of state boards, committees, and commissions. The executive director of the commission shall approve all vouchers for necessary expenses which must be paid from an appropriation as provided for by the General Assembly for the operation of the commission.

HISTORY: 1990 Act No. 485, Section 1.



SECTION 1-7-980. Funding.

Funding for the commission must be derived from the per capita funding for state services for solicitors based upon a formula to be determined by the commission.

HISTORY: 1990 Act No. 485, Section 1.



SECTION 1-7-990. Promulgation of regulations.

The Commission on Prosecution Coordination may promulgate those regulations necessary to assist it in performing its required duties as provided by this chapter.

HISTORY: 1993 Act No. 48, Section 1.



SECTION 1-7-1000. Salaries of circuit solicitors.

Circuit solicitors shall receive a salary as provided by the General Assembly in the annual general appropriations act.

HISTORY: 1996 Act No. 458, Part II, Section 25C.






CHAPTER 9 - EMERGENCY PROVISIONS

SECTION 1-9-10. Short title.

This article shall be known and may be cited as the "Emergency Interim Executive and Judicial Succession Act."

HISTORY: 1962 Code Section 1-1001; 1962 (52) 2198.



SECTION 1-9-20. Definitions.

Unless otherwise clearly required by the context, as used in this article:

(a) "Unavailable" means either that a vacancy in office exists and there is no deputy authorized to exercise all of the powers and discharge the duties of the office, or that the lawful incumbent of the office (including any deputy exercising the powers and discharging the duties of an office because of a vacancy) and his duly authorized deputy are absent or unable to exercise the powers and discharge the duties of the office.

(b) "Emergency interim successor" means a person designated pursuant to this article, in the event the officer is unavailable, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as may be provided by the Constitution, statutes, charters and ordinances or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office.

(c) "Office" includes all State and local offices, the powers and duties of which are defined by the Constitution, statutes, charters, and ordinances, except the office of Governor, and except those in the General Assembly and the judiciary.

(d) "Attack" means any attack or series of attacks by an enemy of the United States causing, or which may cause, substantial damage or injury to civilian property or persons in the United States in any manner by sabotage or by the use of bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means or other weapons or processes.

(e) "Political subdivision" includes counties, cities, towns, villages, townships, districts, authorities, and other public corporations and entities whether organized and existing under charter or general law.

HISTORY: 1962 Code Section 1-1002; 1962 (52) 2198.



SECTION 1-9-30. Emergency interim successors to office of Governor.

In the event that the Governor, for any of the reasons specified in the Constitution, is not able to exercise the powers and discharge the duties of his office, or is unavailable, and in the event the Lieutenant Governor, President pro tempore of the Senate, and the Speaker of the House of Representatives be for any of the reasons specified in the Constitution not able to exercise the powers and discharge the duties of the office of Governor, or be unavailable, the Secretary of State, State Treasurer or Attorney General shall, in the order named, if the preceding named officers be unavailable, exercise the powers and discharge the duties of the office of Governor until a new Governor is elected and qualifies, or until a preceding named officer becomes available; provided, however, that no emergency interim successor to the aforementioned offices may serve as Governor.

HISTORY: 1962 Code Section 1-1003; 1962 (52) 2198.



SECTION 1-9-40. Designation of successors by State officers; powers; duties; vacancies.

All State officers, subject to such regulations as the Governor (or other official authorized under the Constitution and this article to exercise the powers and discharge the duties of the office of Governor) may issue, shall, upon approval of this article, in addition to any deputy authorized pursuant to law to exercise all of the powers and discharge the duties of the office, designate by title emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this article to insure their current status. The officer will designate a sufficient number of such emergency interim successors so that there will be not less than three nor more than seven such deputies or emergency interim successors or any combination thereof, at any time. In the event that any State officer is unavailable following an attack, and in the event his deputy, if any, is also unavailable, the powers of his office shall be exercised and the duties of his office shall be discharged by his designated emergency interim successors in the order specified. Such emergency interim successors shall exercise the powers and discharge the duties only until such time as the Governor under the Constitution or authority other than this article (or other official authorized under the Constitution or this article to exercise the powers and discharge the duties of the office of Governor) may, where a vacancy exists, appoint a successor to fill the vacancy or until a successor is otherwise appointed, or elected and qualified as provided by law; or an officer (or his deputy or a preceding named emergency interim successor) becomes available to exercise or resume the exercise of the powers and discharge the duties of his office.

HISTORY: 1962 Code Section 1-1004; 1962 (52) 2198.



SECTION 1-9-50. Authorization of qualified local governments to enact ordinances providing for emergency interim successors to local offices.

With respect to local offices for which the governing bodies of cities, towns, villages, townships, and counties may enact resolutions or ordinances relative to the manner in which vacancies will be filled or temporary appointments to office made, such bodies are hereby authorized to enact resolutions or ordinances providing for emergency interim successors to offices of such governmental units. Such resolutions and ordinances shall not be inconsistent with the provisions of the article.

HISTORY: 1962 Code Section 1-1005; 1962 (52) 2198.



SECTION 1-9-60. Applicability of emergency interim successor provisions to officers of political subdivisions not included in Section 1-9-50.

The provisions of this section shall be applicable to officers of political subdivisions (including, but not limited to, cities, towns, villages, townships and counties, as well as school, fire, power, water, sewer, watershed conservation, soil conservation, public service and drainage districts) not included in Section 1-9-50. Such officers, subject to such regulations as the executive head of the political subdivision may issue, shall upon approval of this article, designated by title (if feasible) or by named person, emergency interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this article to insure their current status. The officer will designate a sufficient number of persons so that there will be not less than three, nor more than seven, deputies or emergency interim successors or any combination thereof, at any time. In the event that any officer of any political subdivision (or his deputy provided for pursuant to law) is unavailable, the powers of the office shall be exercised and duties shall be discharged by his designated emergency interim successors in the order specified. The emergency interim successor shall exercise the powers and discharge the duties of the office to which designated until such time as a vacancy which may exist shall be filled in accordance with the Constitution or statutes; or until the officer (or his deputy or a preceding emergency interim successor) again becomes available to exercise the powers and discharge the duties of his office.

HISTORY: 1962 Code Section 1-1006; 1962 (52) 2198.



SECTION 1-9-70. Emergency interim successors for judges.

In the event that any judge of any court is unavailable to exercise the powers and discharge the duties of his office, and in the event no other judge authorized to act in the event of absence, disability or vacancy or no special judge appointed in accordance with the provisions of the Constitution or statutes is available to exercise the powers and discharge the duties of such office, the duties of the office shall be discharged and the powers exercised by the special emergency judges hereinafter provided for:

(a) The Governor, upon approval of this article, shall designate for each member of the Supreme Court special emergency judges in the number of not less than three nor more than seven for each member of the court, and shall specify the order of their succession.

(b) The Chief Justice of the Supreme Court in consultation with the other members of the court, upon approval of this article, shall designate for each court of record except the Supreme Court, special emergency judges in the number of not less than three nor more than seven for each judge of the courts, and shall specify the order of their succession.

(c) The judge of the circuit court, upon approval of this article, shall designate not less than three special emergency judges for courts not of record within that circuit and shall specify their order of succession.

The special emergency judges shall, in the order specified, exercise the powers and discharge the duties of such office in case of the unavailability of the regular judge or persons immediately preceding them in the designation. The designating authority shall review and revise, as necessary, designations made pursuant to this article to insure their current status.

The special emergency judges shall discharge the duties and exercise the powers of such office until such time as a vacancy which may exist shall be filled in accordance with the Constitution and statutes or until the regular judge or one preceding the designee in the order of succession becomes available to exercise the powers and discharge the duties of the office.

HISTORY: 1962 Code Section 1-1007; 1962 (52) 2198.



SECTION 1-9-80. Oath of successors.

At the time of their designation, emergency interim successors and special emergency judges shall take such oath as may be required for them to exercise the powers and discharge the duties of the office to which they may succeed. Notwithstanding any other provision of law, no person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which he succeeds, shall be required to comply with any other provision of law relative to taking office.

HISTORY: 1962 Code Section 1-1008; 1962 (52) 2198.



SECTION 1-9-90. Duration of successors' authority to exercise powers and duties.

Officials authorized to act as Governor pursuant to this article, emergency interim successors and special emergency judges are empowered to exercise the powers and discharge the duties of an office as herein authorized only after an attack upon the United States, as defined herein, has occurred. The General Assembly by concurrent resolution, may at any time terminate the authority of the emergency interim successors and special emergency judges to exercise the powers and discharge the duties of office, as herein provided.

HISTORY: 1962 Code Section 1-1009; 1962 (52) 2198.



SECTION 1-9-100. Designated successors shall serve at pleasure of designating authority prior to assuming new duties of an office.

Until such time as the persons designated as emergency interim successors or special emergency judges are authorized to exercise the powers and discharge the duties of an office in accordance with this article, including Section 1-9-90 hereof, the persons shall serve in their designated capacities at the pleasure of the designating authority and may be removed or replaced by the designating authority at any time, with or without cause.

HISTORY: 1962 Code Section 1-1010; 1962 (52) 2198.



SECTION 1-9-110. Governor shall adjudicate disputes.

Any dispute concerning a question of fact arising under this article with respect to an office in the executive branch of the State government (except a dispute of fact relative to the office of Governor) shall be adjudicated by the Governor (or other official authorized under the Constitution and this article to exercise the powers and discharge the duties of the office of Governor) and his decision shall be final.

HISTORY: 1962 Code Section 1-1011; 1962 (52) 2198.



SECTION 1-9-210. Declaration of emergency seats of government by Governor.

Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of State government at the normal location of the seat thereof in the city of Columbia in Richland County, the Governor shall, as often as the exigencies of the situation require, by proclamation, declare an emergency temporary location, or locations, for the seat of government at such place, or places, within or without this State as he may deem advisable under the circumstances, and shall take such action and issue such orders as may be necessary for an orderly transition of the affairs of State government to such emergency temporary location, or locations. Such emergency temporary location, or locations, shall remain as the seat of government until the General Assembly shall by law establish a new location, or locations, or until the emergency is declared to be ended by the Governor and the seat of government is returned to its normal location.

HISTORY: 1962 Code Section 1-1021; 1962 (52) 2196.



SECTION 1-9-220. Official acts at emergency location shall be valid.

During such time as the seat of government remains at such emergency temporary location, or locations, all official acts now or hereafter required by law to be performed at the seat of government by any officer, agency, department or authority of this State, including the convening and meeting of the General Assembly in regular, extraordinary, or emergency session, shall be as valid and binding when performed at such emergency temporary location, or locations, as if performed at the normal location of the seat of government.

HISTORY: 1962 Code Section 1-1022; 1962 (52) 2196.



SECTION 1-9-230. Provisions of this article shall control.

The provisions of this article shall control and be supreme in the event it shall be employed notwithstanding the provisions or any other law to the contrary or in conflict herewith.

HISTORY: 1962 Code Section 1-1023; 1962 (52) 2196.






CHAPTER 10 - REMOVAL AND PLACEMENT OF CONFEDERATE FLAG

SECTION 1-10-10. Flags authorized to be flown atop State House dome, in chambers of Senate and House of Representatives and on grounds of Capitol Complex; members' offices as "chambers"; private individual wearing, carrying or displaying flag on capitol grounds.

(A) As of 12:00 noon on the effective date of this act, and permanently thereafter, the only flags authorized to be flown atop the dome of the State House, in the chambers of the Senate and House of Representatives, and on the grounds of the Capitol Complex shall be as authorized in this section.

The flags authorized to be flown atop the dome of the State House and in the chambers of the Senate and House of Representatives are the United States Flag and the South Carolina State Flag. As of 12:00 noon on the effective date of this act, the flag authorized to be flown at a designated location on the grounds of the Capitol Complex is the South Carolina Infantry Battle Flag of the Confederate States of America [the Battle Flag of the Army of Northern Virginia (General Robert E. Lee's Army) the South Carolina, Georgia, Florida Department version]. This flag must be flown on a flagpole located at a point on the south side of the Confederate Soldier Monument, centered on the monument, ten feet from the base of the monument at a height of thirty feet. The flagpole on which the flag is flown and the area adjacent to the monument and flagpole must be illuminated at night and an appropriate decorative iron fence must be erected around the flagpole.

The South Carolina Infantry Battle Flag of the Confederate States of America is square measuring fifty-two inches on each side, inclusive of the white border, with a St. Andrews Cross of blue, edged with white, with thirteen equal five-pointed stars, upon a red field, with the whole banner bordered in white. The blue arms of the cross are 7.5 inches wide and the white border around the flag proper is 1.5 inches wide. The stars are five-pointed, inscribed within a circle six inches in diameter, and are uniform in size.

From any funds appropriated to the Budget and Control Board, the Division of General Services of the Budget and Control Board, or its successor in interest, shall ensure that the flags authorized above shall be placed at all times as directed in this section and shall replace the flags at appropriate intervals as may be necessary due to wear.

(B) The provisions of this section may only be amended or repealed upon passage of an act which has received a two-thirds vote on the third reading of the bill in each branch of the General Assembly.

(C) The term "chambers" of the House or Senate for the purposes of this section does not include individual members' offices. The provisions of this section do not prohibit a private individual on the capitol complex grounds from wearing as a part of his clothing or carrying or displaying any type of flag including a Confederate Flag.

HISTORY: 2000 Act No. 292, Section 1.



SECTION 1-10-20. Confederate Flags from above rostrums of Senate and House of Representatives chambers to be placed and displayed in State Museum.

The actual Confederate Flags (Naval Jack) removed from above the rostrum in the chambers of the House of Representatives and the Senate must be placed and permanently displayed in a suitable location in the State Museum.

HISTORY: 2000 Act No. 292, Section 1.



SECTION 1-10-30. Confederate Flag from dome to be placed and displayed in State Museum.

The actual Confederate Flag (Naval Jack) which is flying on the effective date of this act and which is removed from the dome of the State House must be placed and permanently displayed in a suitable location in the State Museum.

HISTORY: 2000 Act No. 292, Section 6.






CHAPTER 11 - STATE BUDGET AND CONTROL BOARD

SECTION 1-11-10. Constitution of Board.

The State Budget and Control Board shall be comprised of the Governor, ex officio, who shall be chairman, the State Treasurer, ex officio, the Comptroller General, ex officio, and the chairman of the Senate Finance Committee, ex officio, and the chairman of the Ways and Means Committee of the House of Representatives, ex officio.

HISTORY: 1962 Code Section 1-351; 1952 Code Section 1-351; 1950 (46) 3605.



SECTION 1-11-20. Divisions of Board; directors and employees.

The functions of the State Budget and Control Board must be performed, exercised, and discharged under the supervision and direction of the board through three divisions, the Finance Division (embracing the work of the State Auditor, the former State Budget Commission, the former State Finance Committee and the former Board of Claims for the State of South Carolina), the Purchasing and Property Division (embracing the work of the former Commissioners of the Sinking Fund, the former Board of Phosphate Commissioners, the State Electrician and Engineer, the former Commission on State House and State House Grounds, the central purchasing functions, the former Surplus Procurement Division of the State Research, Planning and Development Board and the Property Custodian) and the Division of Personnel Administration (embracing the work of the former retirement board known as the South Carolina Retirement System and the administration of all laws relating to personnel), each division to consist of a director and clerical, stenographic and technical employees necessary, to be employed by the respective directors with the approval of the board. The directors of the divisions must be employed by the State Budget and Control Board for that time and compensation as may be fixed by the board in its judgment.

HISTORY: 1962 Code Section 1-352; 1952 Code Section 1-352; 1950 (46) 3605, 3608; 2005 Act No. 164, Section 2, eff June 10, 2005.



SECTION 1-11-22. Organization of staff.

Notwithstanding any other provision of law, the Budget and Control Board may organize its staff as it deems most appropriate to carry out the various duties, responsibilities and authorities assigned to it and to its various divisions.

HISTORY: 1983 Act No. 151, Part II, Section 27.



SECTION 1-11-23. Filling vacancy in position of Director of Budget Division.

Vacancies in the position of Director of the Budget Division of the State Budget and Control Board must be filled by appointment of the Budget and Control Board.

HISTORY: 1992 Act No. 501, Part II Section 13E.



SECTION 1-11-25. Local Government Division.

There is hereby established a Local Government Division within the State Budget and Control Board to act as a liaison for financial grants among local governments, the General Assembly and the Governor's Office. The division shall be under the supervision of a director who shall be appointed by and who shall serve at the pleasure of the Budget and Control Board and whose compensation shall be as provided for by the General Assembly. He may employ such staff as may be approved by the board. The division shall be responsible for certifying grants to local governments from both federal and state funds. The term "local government" shall mean any political entity below the state level.

The division shall establish guidelines and procedures which local governments shall follow in applying for grants certified by the division. The director shall make known to local governments the availability of all grants available through the division and shall make periodic reports to the Budget and Control Board, the General Assembly and the Governor's Office. The reports shall contain information concerning the amount of funds available from both federal and state sources, requests for grants and the status of such requests and such other information as the director may deem appropriate. The director shall maintain such records as may be necessary for the efficient operation of the office.

The Division of Administration, under contractual agreement, shall furnish the Local Government Division such accounting service support as may be requested.

HISTORY: 1978 Act No. 632, Part II, Section 6.



SECTION 1-11-26. Use of funds from Local Government Division; penalties for misuse.

(A) Grant funds received by a county, municipality, political subdivision, or other entity from the Division of Local Government of the State Budget and Control Board must be deposited in a separate fund and may not be commingled with other funds, including other grant funds. Disbursements may be made from this fund only on the written authorization of the individual who signed the grant application filed with the division, or his successor, and only for the purposes specified in the grant application. A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined five thousand dollars or imprisoned for six months, or both.

(B) It is not a defense to an indictment alleging a violation of this section that grant funds received from the Division of Local Government were used by a grantee or subgrantee for governmental purposes other than those specified in the grant application or that the purpose for which the grant was made by the Division of Local Government was accomplished by funds other than grant funds.

(C) The Division of Local Government of the State Budget and Control Board shall furnish a copy of this section to a grantee when the grant is awarded.

HISTORY: 1990 Act No. 612, Part II, Section 14A.



SECTION 1-11-50. Certain funds of Division of Budget and Analyses carried forward.

If funds accumulated by the Division of Budget and Analyses of the Budget and Control Board, under contract for the provision of goods and services not covered by the division's appropriated funds, are not expended during the preceding fiscal years, these funds may be carried forward and expended for the costs associated with the provision of these goods and services.

HISTORY: 1995 Act No. 145, Part II, Section 26A.



SECTION 1-11-55. Leasing of real property for governmental bodies.

(1) "Governmental body" means a state government department, commission, council, board, bureau, committee, institution, college, university, technical school, legislative body, agency, government corporation, or other establishment or official of the executive, judicial, or legislative branches of this State. Governmental body excludes the General Assembly, Legislative Council, the Legislative Services Agency, and all local political subdivisions such as counties, municipalities, school districts, or public service or special purpose districts.

(2) The Budget and Control Board is hereby designated as the single central broker for the leasing of real property for governmental bodies. No governmental body shall enter into any lease agreement or renew any existing lease except in accordance with the provisions of this section. However, a technical college, with the approval by the State Board for Technical and Comprehensive Education, and a public institution of higher learning, may enter into any lease agreement or renew any lease agreement up to one hundred thousand dollars annually for each property or facility.

(3) When any governmental body needs to acquire real property for its operations or any part thereof and state-owned property is not available, it shall notify the Office of General Services of its requirement on rental request forms prepared by the office. Such forms shall indicate the amount and location of space desired, the purpose for which it shall be used, the proposed date of occupancy and such other information as General Services may require. Upon receipt of any such request, General Services shall conduct an investigation of available rental space which would adequately meet the governmental body's requirements, including specific locations which may be suggested and preferred by the governmental body concerned. When suitable space has been located which the governmental body and the office agree meets necessary requirements and standards for state leasing as prescribed in procedures of the board as provided for in subsection (5) of this section, General Services shall give its written approval to the governmental body to enter into a lease agreement. All proposed lease renewals shall be submitted to General Services by the time specified by General Services.

(4) The board shall adopt procedures to be used for governmental bodies to apply for rental space, for acquiring leased space, and for leasing state-owned space to nonstate lessees.

(5) Any participant in a property transaction proposed to be entered who maintains that a procedure provided for in this section has not been properly followed, may request review of the transaction by the Director of the Office of General Services or his designee.

HISTORY: 1997 Act No. 153, Section 2; 2002 Act No. 333, Section 1; 2002 Act No. 356, Section 1, Pt VI.P(1); 2011 Act No. 74, Pt VI, Section 13, eff August 1, 2011; 2013 Act No. 31, Section 1, eff May 21, 2013.



SECTION 1-11-56. Program to manage leasing; procedures.

The State Budget and Control Board, in an effort to ensure that funds authorized and appropriated for rent are used in the most efficient manner, is directed to develop a program to manage the leasing of all public and private space of state agencies. The board's regulations, upon General Assembly approval, shall include procedures for:

(1) assessing and evaluating agency needs, including the authority to require agency justification for any request to lease public or private space;

(2) establishing standards for the quality and quantity of space to be leased by a requesting agency;

(3) devising and requiring the use of a standard lease form (approved by the Attorney General) with provisions which assert and protect the state's prerogatives including, but not limited to, a right of cancellation in the event of:

(a) a nonappropriation for the renting agency,

(b) a dissolution of the agency, and

(c) the availability of public space in substitution for private space being leased by the agency;

(4) rejecting an agency's request for additional space or space at a specific location, or both;

(5) directing agencies to be located in public space, when available, before private space can be leased;

(6) requiring the agency to submit a multi-year financial plan for review by the board's budget office with copies sent to Ways and Means Committee and Senate Finance Committee, before any new lease for space is entered into; and requiring prior review by the Joint Bond Review Committee and the requirement of Budget and Control Board approval before the adoption of any new lease that commits more than one million dollars in a five-year period; and

(7) requiring prior review by the Joint Bond Review Committee and the requirement of Budget and Control Board approval before the adoption of any new lease that commits more than one million dollars in a five-year period.

HISTORY: 1997 Act No. 153, Section 2.



SECTION 1-11-58. Annual inventory and report; review; sale of surplus property.

(1) Every state agency, as defined by law, shall annually perform an inventory and prepare a report of all residential and surplus real property owned by it. The report shall be submitted to the State Budget and Control Board, Office of General Services, on or before June thirtieth and shall indicate current use, current value, and projected use of the property. Property not currently being utilized for necessary agency operations shall be made available for sale and funds received from the sale of the property shall revert to the general fund.

(2) The Office of General Services will review the annual reports addressing real property submitted to it and determine the real property which is surplus to the State. A central listing of such property will be maintained for reference in reviewing subsequent property acquisition needs of agencies.

(3) Upon receipt of a request by an agency to acquire additional property, the Office of General Services shall review the surplus property list to determine if the agency's needs can be met from existing state-owned property. If such property is identified, the Office of General Services shall act as broker in transferring the property to the requesting agency under terms and conditions that are mutually agreeable to the agencies involved.

(4) The Budget and Control Board may authorize the Office of General Services to sell any unassigned surplus real property. The Office of General Services shall have the discretion to determine the method of disposal to be used, which possible methods include: auction, sealed bids, listing the property with a private broker or any other method determined by the Office of General Services to be commercially reasonable considering the type and location of property involved.

HISTORY: 1997 Act No. 153, Section 2.



SECTION 1-11-65. Approval and recordation of real property transactions involving governmental bodies.

(A) All transactions involving real property, made for or by any governmental bodies, excluding political subdivisions of the State, must be approved by and recorded with the State Budget and Control Board. Upon approval of the transaction by the Budget and Control Board, there must be recorded simultaneously with the deed, a certificate of acceptance, which acknowledges the board's approval of the transaction. The county recording authority cannot accept for recording any deed not accompanied by a certificate of acceptance. The board may exempt a governmental body from the provisions of this subsection.

(B) All state agencies, departments, and institutions authorized by law to accept gifts of tangible personal property shall have executed by its governing body an acknowledgment of acceptance prior to transfer of the tangible personal property to the agency, department, or institution.

HISTORY: 1985 Act No. 201, Part II, Section 5; 1989 Act No. 26, Section 1; 1997 Act No. 153, Section 2.



SECTION 1-11-67. Rental charges for occupancy of state-controlled office buildings; apportionment among agency funding sources.

The State Budget and Control Board shall assess and collect a rental charge from all state departments and agencies that occupy State Budget and Control Board space in state-controlled office buildings. The amount charged each department or agency must be calculated on a square foot, or other equitable basis of measurement, and at rates that will yield sufficient total annual revenue to cover the annual principal and interest due or anticipated on the Capital Improvement Obligations for projects administered or planned by the Office of General Services, and maintenance and operation costs of State Budget and Control Board-controlled office buildings under the supervision of the Office of General Services. The amount collected must be deposited in a special account and must be expended only for payment on Capital Improvement Obligations and maintenance and operations costs of the buildings under the supervision of the Office of General Services.

All departments and agencies against which rental charges are assessed and whose operations are financed in whole or in part by federal or other nonappropriated funds are both directed to apportion the payment of these charges equitably among all funds to ensure that each bears its proportionate share.

HISTORY: 2002 Act No. 356, Section 1, Pt XI.J.



SECTION 1-11-70. Lands subject to Board's control.

All vacant lands and lands purchased by the former land commissioners of the State shall be subject to the directions of the State Budget and Control Board.

HISTORY: 1962 Code Section 1-357; 1952 Code Section 1-357; 1942 Code Section 2137; 1932 Code Section 2137; Civ. C. '22 Section 98; Civ. C. '12 Section 93; Civ. C. '02 Section 89; G. S. 61; R. S. 83; 1878 (16) 559; 1950 (46) 3605.



SECTION 1-11-80. Board authorized to grant easements for public utilities on vacant State lands.

The State Budget and Control Board is authorized to grant easements and rights of way to any person for construction and maintenance of power lines, pipe lines, water and sewer lines and railroad facilities over, on or under such vacant lands or marshland as are owned by the State, upon payment of the reasonable value thereof.

HISTORY: 1962 Code Section 1-357.1; 1963 (53) 177.



SECTION 1-11-90. Board authorized to grant rights of way over State marshlands for roads or power or pipe lines to State agencies or political subdivisions.

The State Budget and Control Board may grant to agencies or political subdivisions of the State, without compensation, rights of way through and over such marshlands as are owned by the State for the construction and maintenance of roads, streets and highways or power or pipe lines, if, in the judgment of the Budget and Control Board, the interests of the State will not be adversely affected thereby.

HISTORY: 1962 Code Section 1-357.2; 1963 (53) 177.



SECTION 1-11-100. Execution of instruments conveying rights of way or easements over marshlands or vacant lands.

Deeds or other instruments conveying such rights of way or easements over such marshlands or vacant lands as are owned by the State shall be executed by the Governor in the name of the State, when authorized by resolution of the Budget and Control Board, duly recorded in the minutes and records of such Board and when duly approved by the office of the Attorney General; deeds or other instruments conveying such easements over property in the name of or under the control of State agencies, institutions, commissions or other bodies shall be executed by the majority of the governing body thereof, shall name both the State of South Carolina and the institution, agency, commission or governing body as grantors, and shall show the written approval of the majority of the members of the State Budget and Control Board.

HISTORY: 1962 Code Section 1-357.3; 1963 (53) 177.



SECTION 1-11-110. Authorization of Board to acquire real property by gift, purchase, and condemnation.

(1) The State Budget and Control Board is authorized to acquire real property, including any estate or interest therein, for, and in the name of, the State of South Carolina by gift, purchase, condemnation or otherwise.

(2) The State Budget and Control Board shall make use of the provisions of the Eminent Domain Procedure Act (Chapter 2 of Title 28) if it is necessary to acquire real property by condemnation. The actions must be maintained by and in the name of the Board. The right of condemnation is limited to the right to acquire land necessary for the development of the capitol complex mall in the City of Columbia.

HISTORY: 1962 Code Section 1-357.4; 1968 (55) 3067; 1987 Act No. 173, Section 2.



SECTION 1-11-115. Use of proceeds of sale of State real property.

All proceeds from the sale of real property titled to or subject to the care and control of the State Budget and Control Board must be deposited to the credit of the Sinking Fund and used by the board for the acquisition and maintenance of facilities owned by it for the use and occupancy of state departments and agencies.

HISTORY: 1999 Act No. 100, Part II, Section 39.



SECTION 1-11-130. Authorization of Board to cooperate in handling finances of State subdivisions.

The State Budget and Control Board may cooperate with and assist the authorities of the counties, municipalities, school districts and other subdivisions of the State in the handling, in whatever manner may be deemed by it desirable in each case, of the financial obligations of such counties, municipalities, school districts and other subdivisions. The Board may, upon request of any such authorities, negotiate with the holders of such obligations and the authorities of the obligor to the end that such extensions and adjustments as may be desirable may be effected and may negotiate with any lending agency and perform any other act or service pursuant to the purpose hereof to the end that the credit of the subdivisions of the State and the rights of the holders of their obligations may be mutually protected.

HISTORY: 1962 Code Section 1-358; 1952 Code Section 1-358; 1942 Code Section 2146-1; 1933 (38) 291; 1950 (46) 3605.



SECTION 1-11-135. Fees for processing revenue bonds.

To offset the costs incurred by the State in the review and processing of proposals by the governing bodies of counties and municipalities for the issuance or refunding of industrial, hospital, or pollution control revenue bonds or notes, the Budget and Control Board may charge a single fee to cover initial processing including any amendments in accord with the following schedule:

Issue or Refunding Amount Fee

$1,000,000 or less $ 2,000

$1,000,001 through $25,000,000 3,000

$25,000,001 through $50,000,000 4,000

Over $50,000,000 5,000

The revenue received from these fees must be deposited in the General Fund.

HISTORY: 1984 Act No. 512, Part II, Section 3.



SECTION 1-11-140. Authorization of State Budget and Control Board, through the Office of Insurance Services, to provide insurance.

(A) The State Budget and Control Board, through the Office of Insurance Services, is authorized to provide insurance for the State, its departments, agencies, institutions, commissions, boards, and the personnel employed by the State in its departments, agencies, institutions, commissions, and boards so as to protect the State against tort liability and to protect these personnel against tort liability arising in the course of their employment. The insurance also may be provided for physicians or dentists employed by the State, its departments, agencies, institutions, commissions, or boards against any tort liability arising out of the rendering of any professional services as a physician or dentist for which no fee is charged or professional services rendered of any type whatsoever so long as any fees received are directly payable to the employer of a covered physician or dentist, or to any practice plan authorized by the employer whether or not the practice plan is incorporated and registered with the Secretary of State; provided, any insurance coverage provided by the Budget and Control Board may be on the basis of claims made or upon occurrences. The insurance also may be provided for students of high schools, South Carolina Technical Schools, or state-supported colleges and universities while these students are engaged in work study, distributive education, or apprentice programs on the premises of private companies. Premiums for the insurance must be paid from appropriations to or funds collected by the various entities, except that in the case of the above-referenced students in which case the premiums must be paid from fees paid by students participating in these training programs. The board has the exclusive control over the investigation, settlement, and defense of claims against the various entities and personnel for whom it provided insurance coverage and may promulgate regulations in connection therewith.

(B) Any political subdivision of the State including, without limitations, municipalities, counties, and school districts, may procure the insurance for itself and for its employees in the same manner provided for the procurement of this insurance for the State, its entities, and its employees.

(C) The procurement of tort liability insurance in the manner provided is the exclusive means for the procurement of this insurance.

(D) The State Budget and Control Board, through the Office of Insurance Services, also is authorized to offer insurance to governmental hospitals and any subsidiary of or other entity affiliated with the hospital currently existing or as may be established; and chartered, nonprofit, eleemosynary hospitals and any subsidiary of or other entity affiliated with the hospital currently existing or as may be established in this State so as to protect these hospitals against tort liability. Notwithstanding any other provision of this section, the procurement of tort liability insurance by a hospital and any subsidiary of or other entity affiliated with the hospital currently existing or as may be established supported wholly or partially by public funds contributed by the State or any of its political subdivisions in the manner herein provided is not the exclusive means by which the hospital may procure tort liability insurance.

(E) The State Budget and Control Board, through the Office of Insurance Services, is authorized to provide insurance for duly appointed members of the boards and employees of health system agencies, and for members of the State Health Coordinating Council which are created pursuant to Public Law 93-641.

(F) The board, through the Office of Insurance Services, is further authorized to provide insurance as prescribed in Sections 10-7-10 through 10-7-40, 59-67-710, and 59-67-790.

(G) Documentary or other material prepared by or for the Office of Insurance Services in providing any insurance coverage authorized by this section or any other provision of law which is contained in any claim file is subject to disclosure to the extent required by the Freedom of Information Act only after the claim is settled or finally concluded by a court of competent jurisdiction.

(H) The board, through the Office of Insurance Services, is further authorized to provide insurance for state constables, including volunteer state constables, to protect these personnel against tort liability arising in the course of their employment, whether or not for compensation, while serving in a law enforcement capacity.

HISTORY: 1962 Code Section 1-359.1; 1973 (58) 646; 1974 (58) 2638; 1976 Act No. 744, Section 1; 1977 Act No. 182, Section 4; 1978 Act No. 418, Section 1; 1978 Act No. 502, Section 1; 1979 Act No. 77, Section 1; 1984 Act No. 424, Section 1; 1988 Act No. 389, Section 1; 1994 Act No. 380, Section 1.



SECTION 1-11-141. Insurance on state-owned vehicles by agencies; liability of employees for cost of accident repairs.

(A) Agencies shall insure state-owned vehicles through the Budget and Control Board or shall absorb the cost of accident repairs within the agency budget.

(B) State employees who, while driving state-owned vehicles on official business, are involved in accidents resulting in damages to the vehicles may not be held liable to the State for the cost of repairs, except in the following cases:

(1) If the operator was convicted of driving under the influence of alcohol or illegal drugs at the time of the accident and the Accident Review Board determines that the operator's impaired condition substantially was the cause of the accident, the operator may be assessed up to the full cost of repairs; and

(2) In all other cases, the employee operator may be assessed for an amount not to exceed two hundred dollars for each occurrence if he is found to be at fault in the accident after a review of records conducted by a duly appointed Accident Review Board.

(C) Employees subjected to these assessments may appeal the assessment to the following bodies, in the following order:

(1) Agency Accident Review Board;

(2) Agency Executive Director or governing board or commission;

(3) State Motor Vehicle Management Council; and

(4) State Budget and Control Board.

HISTORY: 1995 Act No. 145, Part II, Section 17.



SECTION 1-11-145. Employment of special agents to examine insurance risks carried by Board.

The State Budget and Control Board may employ special agents to examine insurance risks carried by such Board and perform any other duties which may be required of them. The cost of necessary supplies, equipment and travel expenses of the special agents shall be paid from the revenues of the Insurance Reserve Fund.

HISTORY: 1979 Act No. 199, Part II, Section 10.



SECTION 1-11-147. Automobile liability reinsurance contract; letting for bid.

To underwrite automobile liability insurance provided by the board, the Budget and Control Board is authorized to either self-insure, purchase reinsurance, or use a combination of self-insurance and reinsurance. Should the board elect to purchase automobile liability reinsurance, the reinsurance shall be procured through a bid process in accordance with the South Carolina Consolidated Procurement Code with a contract term not to exceed three years.

HISTORY: 1999 Act No. 13, Section 1.



SECTION 1-11-160. Execution by General Services Division of certificates of exemption from taxation on behalf of political subdivisions.

The General Services Division of the Budget and Control Board shall, when necessary, execute a certificate of exemption from taxation when a certificate is required for Federal tax purposes for or on behalf of political subdivisions that purchase property from or through the General Services Division and the certificate so executed shall then constitute the certificate of the political subdivision. The General Services Division shall accept the political subdivision's requisition or purchase order as conclusive proof that the property so requisitioned or purchased is for the exclusive use of the political subdivision.

HISTORY: 1962 Code Section 1-360; 1968 (55) 2697.



SECTION 1-11-170. Authorization of Board to maintain revolving funds to finance certain inventories and accounts receivable.

The State Budget and Control Board may maintain revolving funds adequate to finance inventories and accounts receivable for goods and services rendered by its Division of General Services on a reimbursement basis.

HISTORY: 1976 Act No. 602, Section 1.



SECTION 1-11-175. Authorization of Board to finance construction of correctional facilities.

The Budget and Control Board is authorized to finance the construction of correctional facilities by issuance of capital improvement bonds or other methods of financing approved by the Board.

HISTORY: 1985 Act No. 201, Part II, Section 85.



SECTION 1-11-180. Additional powers of the Budget and Control Board.

(A) In addition to the powers granted the Budget and Control Board under this chapter or any other provision of law, the board may:

(1) survey, appraise, examine, and inspect the condition of state property to determine what is necessary to protect state property against fire or deterioration and to conserve the use of the property for state purposes;

(2) approve the destruction or disposal of state agency records;

(3) require submission and approval of plans and specifications for permanent improvements by a state department, agency, or institution before a contract is awarded for the permanent improvement;

(4) approve blanket bonds for a state department, agency, or institution including bonds for state officials or personnel. However, the form and execution of blanket bonds must be approved by the Attorney General;

(5) contract to develop an energy utilization management system for state facilities under its control and to assist other agencies and departments in establishing similar programs. However, this does not authorize capital expenditures.

(B) The Budget and Control Board may promulgate regulations necessary to carry out this section.

HISTORY: 1995 Act No. 145, Part II, Section 42.



SECTION 1-11-220. Division of Motor Vehicle Management; Fleet Management Program.

There is hereby established within the Budget and Control Board the Division of Motor Vehicle Management headed by a Director, hereafter referred to as the "State Fleet Manager", appointed by and reporting directly to the Budget and Control Board, hereafter referred to as the Board. The Board shall develop a comprehensive state Fleet Management Program. The program shall address acquisition, assignment, identification, replacement, disposal, maintenance, and operation of motor vehicles.

The Budget and Control Board shall, through their policies and regulations, seek to achieve the following objectives:

(a) to achieve maximum cost-effectiveness management of state-owned motor vehicles in support of the established missions and objectives of the agencies, boards, and commissions.

(b) to eliminate unofficial and unauthorized use of state vehicles.

(c) to minimize individual assignment of state vehicles.

(d) to eliminate the reimbursable use of personal vehicles for accomplishment of official travel when this use is more costly than use of state vehicles.

(e) to acquire motor vehicles offering optimum energy efficiency for the tasks to be performed.

(f) to insure motor vehicles are operated in a safe manner in accordance with a statewide Fleet Safety Program.

(g) to improve environmental quality in this State by decreasing the discharge of pollutants.

HISTORY: 1978 Act No. 644 Part II Section 24(A); 1982 Act No. 429, Section 1; 2008 Act No. 203, Section 1, eff upon approval (became law without the Governor's signature on April 17, 2008).



SECTION 1-11-225. Cost allocation plan to recover cost of operating Fleet Management Program.

The Division of Operations shall establish a cost allocation plan to recover the cost of operating the comprehensive statewide Fleet Management Program. The division shall collect, retain, and carry forward funds to ensure continuous administration of the program.

HISTORY: 2002 Act No. 356, Section 1, Pt IX.A.



SECTION 1-11-250. Division of Motor Vehicle Management; definitions.

For purposes of Sections 1-11-220 to 1-11-330:

(a) "State agency" means all officers, departments, boards, commissions, institutions, universities, colleges, and all persons and administrative units of state government that operate motor vehicles purchased, leased, or otherwise held with the use of state funds, pursuant to an appropriation, grant or encumbrance of state funds, or operated pursuant to authority granted by the State.

(b) "Board" means State Budget and Control Board.

HISTORY: 1978 Act No. 644, Part II, Section 24(D); 2002 Act No. 311, Section 2.



SECTION 1-11-260. Division of Motor Vehicle Management; annual reports; policies, procedures and regulations.

(A) The Fleet Manager shall report annually to the Budget and Control Board and the General Assembly concerning the performance of each state agency in achieving the objectives enumerated in Sections 1-11-220 through 1-11-330 and include in the report a summary of the division's efforts in aiding and assisting the various state agencies in developing and maintaining their management practices in accordance with the comprehensive statewide Motor Vehicle Management Program. This report also shall contain recommended changes in the law and regulations necessary to achieve these objectives.

(B) The board, after consultation with state agency heads, shall promulgate and enforce state policies, procedures, and regulations to achieve the goals of Sections 1-11-220 through 1-11-330 and shall recommend administrative penalties to be used by the agencies for violation of prescribed procedures and regulations relating to the Fleet Management Program.

HISTORY: 1978 Act No. 644 Part II Section 24(E); 1982 Act No. 429, Section 3; 2002 Act No. 311, Section 3.



SECTION 1-11-270. Division of Motor Vehicle Management; establishment of criteria for individual assignment of motor vehicles.

(A) The board shall establish criteria for individual assignment of motor vehicles based on the functional requirements of the job, which shall reduce the assignment to situations clearly beneficial to the State. Only the Governor, statewide elected officials, and agency heads are provided a state-owned vehicle based on their position.

(B) Law enforcement officers, as defined by the agency head, may be permanently assigned state-owned vehicles by their respective agency head. Agency heads may assign a state-owned vehicle to an employee when the vehicle carries or is equipped with special equipment needed to perform duties directly related to the employee's job, and the employee is either in an emergency response capacity after normal working hours or for logistical reasons it is determined to be in the agency's interest for the vehicle to remain with the employee. No other employee may be permanently assigned to a state-owned vehicle, unless the assignment is cost advantageous to the State under guidelines developed by the State Fleet Manager. Statewide elected officials, law enforcement officers, and those employees who have been assigned vehicles because they are in an emergency response capacity after normal working hours are exempt from reimbursing the State for commuting miles. Other employees operating a permanently assigned vehicle must reimburse the State for commuting between home and work.

(C) All persons, except the Governor and statewide elected officials, permanently assigned with automobiles shall log all trips on a log form approved by the board, specifying beginning and ending mileage and job function performed. However, trip logs must not be maintained for vehicles whose gross vehicle weight is greater than ten thousand pounds nor for vehicles assigned to full-time line law enforcement officers. Agency directors and commissioners permanently assigned state vehicles may utilize exceptions on a report denoting only official and commuting mileage in lieu of the aforementioned trip logs.

HISTORY: 1978 Act No. 644, Part II, Section 24(F); 1982 Act No. 429, Section 4; 1995 Act No. 145, Part II, Section 18.



SECTION 1-11-280. Division of Motor Vehicle Management; interagency motor pools.

The Board shall develop a system of agency-managed and interagency motor pools which are, to the maximum extent possible, cost beneficial to the State. All motor pools shall operate according to regulations promulgated by the Budget and Control Board. Vehicles shall be placed in motor pools rather than being individually assigned except as specifically authorized by the Board in accordance with criteria established by the Board. The motor pool operated by the Division of General Services shall be transferred to the Division of Motor Vehicle Management. Agencies utilizing motor pool vehicles shall utilize trip log forms approved by the Board for each trip, specifying beginning and ending mileage and the job function performed.

The provisions of this section shall not apply to school buses and service vehicles.

HISTORY: 1978 Act No. 644, Part II, Section 24(G); 1982 Act No. 429, Section 5.



SECTION 1-11-290. Division of Motor Vehicle Management; plan for maximally cost-effective vehicle maintenance.

The Board in consultation with the agencies operating maintenance facilities shall study the cost-effectiveness of such facilities versus commercial alternatives and shall develop a plan for maximally cost-effective vehicle maintenance. The Budget and Control Board shall promulgate rules and regulations governing vehicle maintenance to effectuate the plan.

The State Vehicle Maintenance program shall include:

(a) central purchasing of supplies and parts;

(b) an effective inventory control system;

(c) a uniform work order and record-keeping system assigning actual maintenance cost to each vehicle; and

(d) preventive maintenance programs for all types of vehicles.

All motor fuels shall be purchased from state facilities except in cases where such purchase is impossible or not cost beneficial to the State.

All fuels, lubricants, parts and maintenance costs including those purchased from commercial vendors shall be charged to a state credit card bearing the license plate number of the vehicle serviced and the bill shall include the mileage on the odometer of the vehicle at the time of service.

HISTORY: 1978 Act No. 644, Part II, Section 24(H).



SECTION 1-11-300. Agencies to develop and implement uniform cost accounting and reporting system; purchase of motor vehicle equipment and supplies; use of credit cards; determination of vehicle cost per mile.

In accordance with criteria established by the board, each agency shall develop and implement a uniform cost accounting and reporting system to ascertain the cost per mile of each motor vehicle used by the State under their control. Agencies presently operating under existing systems may continue to do so provided that board approval shall be required and that the existing systems shall be uniform with the criteria established by the board. All expenditures on a vehicle for gasoline and oil shall be purchased in one of the following ways:

(1) from state-owned facilities and paid for by the use of Universal State Credit Cards except where agencies purchase these products in bulk;

(2) from any fuel outlet where gasoline and oil are sold regardless of whether the outlet accepts a credit or charge card when the purchase is necessary or in the best interest of the State; and

(3) from a fuel outlet where gasoline and oil are sold when that outlet agrees to accept the Universal State Credit Card.

These provisions regarding purchase of gasoline and oil and usability of the state credit card also apply to alternative transportation fuels where available. The Budget and Control Board Division of Operations shall adjust the appropriation in Part IA, Section 63B, for "Operating Expenses--Lease Fleet" to reflect the dollar savings realized by these provisions and transfer such amount to other areas of the State Fleet Management Program. The Board shall promulgate regulations regarding the purchase of motor vehicle equipment and supplies to ensure that agencies within a reasonable distance are not duplicating maintenance services or purchasing equipment that is not in the best interest of the State. The Board shall develop a uniform method to be used by the agencies to determine the cost per mile for each vehicle operated by the State.

HISTORY: 1978 Act No. 644, Part II Section 24(I); 1982 Act No. 429, Section 6; 1998 Act No. 419, Part II, Section 30.



SECTION 1-11-310. Division of Motor Vehicle Management; acquisition and disposition of vehicles; titles.

(A) The State Budget and Control Board shall purchase, acquire, transfer, replace, and dispose of all motor vehicles on the basis of maximum cost-effectiveness and lowest anticipated total life cycle costs.

(B) The standard state fleet sedan or station wagon must be no larger than a compact model and the special state fleet sedan or station wagon must be no larger than an intermediate model. The director of the Division of Motor Vehicle Management shall determine the types of vehicles which fit into these classes. Only these classes of sedans and station wagons may be purchased by the State for nonlaw enforcement use.

(C) The State shall purchase police sedans only for the use of law enforcement officers, as defined by the Internal Revenue Code. Purchase of a vehicle under this subsection must be concurred in by the director of the Division of Motor Vehicle Management and must be in accordance with regulations promulgated or procedures adopted under Sections 1-11-220 through 1-11-340 which must take into consideration the agency's mission, the intended use of the vehicle, and the officer's duties. Law enforcement agency vehicles used by employees whose job functions do not meet the Internal Revenue Service definition of "Law Enforcement Officer" must be standard or special state fleet sedans.

(D) All state motor vehicles must be titled to the State and must be received by and remain in the possession of the Division of Motor Vehicle Management pending sale or disposal of the vehicle.

(E) Titles to school buses and service vehicles operated by the State Department of Education and vehicles operated by the South Carolina Department of Transportation must be retained by those agencies.

(F) Exceptions to requirements in subsections (B) and (C) must be approved by the director of the Division of Motor Vehicle Management. Requirements in subsection (B) do not apply to the State Development Board.

(G) Preference in purchasing state motor vehicles must be given to vehicles assembled in the United States with at least seventy-five percent domestic content as determined by the appropriate federal agency.

(H) Preference in purchasing state motor vehicles must be given to hybrid, plug-in hybrid, bio-diesel, hydrogen, fuel cell, or flex-fuel vehicles when the performance, quality, and anticipated life cycle costs are comparable to other available motor vehicles.

HISTORY: 1978 Act No. 644, Part II, Section 24(J); 1992 Act No. 449, Part V, Section 2, eff July 1, 1992; 1996 Act No. 459, Section 2; 2008 Act No. 203, Section 2, eff upon approval (became law without the Governor's signature on April 17, 2008).



SECTION 1-11-315. Feasibility of using alternative transportation fuels for state fleet.

The State Budget and Control Board Division of Motor Vehicle Management shall determine the extent to which the state vehicle fleet can be configured to operate on alternative transportation fuels. This determination must be based on a thorough evaluation of each alternative fuel and the feasibility of using such fuels to power state vehicles. The state fleet must be configured in a manner that will serve as a model for other corporate and government fleets in the use of alternative transportation fuel. By March 1, 1993, the Division of Motor Vehicle Management must submit a plan to the General Assembly for the use of alternative transportation fuels for the state vehicle fleet that will enable the state vehicle fleet to serve as a model for corporate and other government fleets in the use of alternative transportation fuel. This plan must contain a cost/benefit analysis of the proposed changes.

HISTORY: 1992 Act No. 449, Pt. V, Section 17.



SECTION 1-11-320. Division of Motor Vehicle Management; plates and other identification requirements; exemptions.

The Board shall ensure that all state-owned motor vehicles are identified as such through the use of permanent state-government license plates and either state or agency seal decals. No vehicles shall be exempt from the requirements for identification except those exempted by the Board.

This section shall not apply to vehicles supplied to law enforcement officers when, in the opinion of the Board after consulting with the Chief of the State Law Enforcement Division, those officers are actually involved in undercover law enforcement work to the extent that the actual investigation of criminal cases or the investigators' physical well-being would be jeopardized if they were identified. The Board is authorized to exempt vehicles carrying human service agency clients in those instances in which the privacy of the client would clearly and necessarily be impaired.

HISTORY: 1978 Act No. 644, Part II, Section 24(K); 1982 Act No. 429, Section 7.



SECTION 1-11-330. Division of Motor Vehicle Management; State Department of Education vehicles exempted.

The provisions of Sections 1-11-220 to 1-11-330 shall not apply to school buses and service vehicles operated by the State Department of Education.

HISTORY: 1978 Act No. 644, Part II, Section 24(N).



SECTION 1-11-335. Budget and Control Board may provide to and receive from other governmental entities goods and services.

The respective divisions of the Budget and Control Board are authorized to provide to and receive from other governmental entities, including other divisions and state and local agencies and departments, goods and services, as will in its opinion promote efficient and economical operations. The divisions may charge and pay the entities for the goods and services, the revenue from which shall be deposited in the state treasury in a special account and expended only for the costs of providing the goods and services, and such funds may be retained and expended for the same purposes.

HISTORY: 1995 Act No. 145, Part II, Section 6.



SECTION 1-11-340. Board to develop and implement statewide Fleet Safety Program.

The Board shall develop and implement a statewide Fleet Safety Program for operators of state-owned vehicles which shall serve to minimize the amount paid for rising insurance premiums and reduce the number of accidents involving state-owned vehicles. The Board shall promulgate rules and regulations requiring the establishment of an accident review board by each agency and mandatory driver training in those instances where remedial training for employees would serve the best interest of the State.

HISTORY: 1982 Act No. 429, Section 9.



SECTION 1-11-360. Office of Precinct Demographics; establishment and responsibilities.

There is created within the Division of Research and Statistical Services of the State Budget and Control Board an Office of Precinct Demographics to be staffed by personnel as determined appropriate by the Board and consistent with funds appropriated for the Office by the General Assembly in the annual general appropriation act. The Office of Precinct Demographics shall:

(1) Review existing precinct boundaries and maps for accuracy, develop and rewrite descriptions of precincts for submission to the legislative process.

(2) Consult with members of the General Assembly or their designees on matters related to precinct construction or discrepancies that may exist or occur in precinct boundary development in the counties they represent.

(3) Develop a system for originating and maintaining precinct maps and related data for the State.

(4) Represent the Division at public meetings, meetings with members of the General Assembly, and meetings with other state, county, or local governmental entities on matters related to precincts.

(5) Assist the appropriate county officials in the drawing of maps and writing of descriptions or precincts preliminary to these maps and descriptions being filed in this office for submission to the United States Department of Justice.

(6) Coordinate with the Census Bureau in the use of precinct boundaries in constructing census boundaries and the identification of effective uses of precinct and census information for planning purposes.

(7) Serve as a focal point for verifying official precinct information for the counties of South Carolina.

HISTORY: 1984 Act No. 512, Part II, Section 59.



SECTION 1-11-370. Determination and designation of indebtedness to be included within any limits on "private activity bonds."

A. By the provisions of Title 4, Chapter 29, of Title 4 (the Industrial Revenue Bond Act), Chapter 3, of Title 48 (the Pollution Control Facilities Revenue Bond Act), Article 11 of Chapter 7 of Title 44 (the Hospital Revenue Bond Act), all of the 1976 Code, and certain other provisions of South Carolina law, various political subdivisions and agencies of the State of South Carolina are authorized or enabled to issue their debt for the benefit of certain private entities in order to encourage and promote certain undertakings and activities which promote the public health, welfare, and economy of the State. There is pending in the Congress of the United States legislation which, if enacted in its present form, would impose a maximum dollar limit on the amount of the debt, referred to as "private activity bonds", which could be issued by a state in a given year. The legislation purports to be effective, retroactively, to all the indebtedness issued subsequent to December 31, 1983. The legislation also provides that the inclusion of the indebtedness issued in any state within the limitation imposed must be determined in a manner as provided by the legislature of the state. The pendency of the legislation absent a mechanism for determining the inclusion of debt within the proposed limit has created uncertainty and difficulty in the issuance of debt to which the limitation, if imposed, might apply. In order to remove this uncertainty the General Assembly proposes to delegate to the State Budget and Control Board and the Joint Bond Review Committee, if a maximum limit upon the debt is imposed, the authority to designate which indebtedness is included within any limits on "private activity bonds", which may be imposed by federal law or regulations and to promulgate rules and regulations as the Board with the approval of the committee may consider necessary for the purposes.

B. The State Budget and Control Board and the Joint Bond Review Committee shall develop a plan pursuant to which the Board shall determine which issue of indebtedness, or portions of indebtedness, issued by the State of South Carolina or any agency or political subdivision of the State must be included within any limitation on "private activity bonds" or any similar indebtedness, proposed or imposed by any federal legislation or regulations. The determination may be made without regard to the date of any agreements between the issuers and beneficiaries of any indebtedness, and no priority need be given any issue, issuer, or beneficiary based on any date.

C. The State Budget and Control Board, after review by the Joint Bond Review Committee, shall promulgate regulations as it considers necessary or useful in connection with the authority granted in this section.

HISTORY: 1984 Act No. 512, Part II, Section 39.



SECTION 1-11-395. Use of vendors by state body providing health care or social services to recover reimbursement for providing services.

Any state governmental body which provides health care or social services and which has a legal right to be reimbursed from any private or governmental source for these services may contract with any vendor on a contingent basis to recover or to assist in the recovery of funds for reimbursement of the provided services. The governmental body may pay the vendor from funds actually collected from governmental or private sources as a result of the services provided by the vendor. The vendor must be selected pursuant to Section 11-35-1530, 11-35-1560, or 11-35-1570 and the contract must be approved by the State Budget and Control Board.

HISTORY: 1988 Act No. 658, Part II, Section 18C.



SECTION 1-11-400. Authority of Budget and Control Board to enter lease purchase agreements to provide method of replacing Central Correctional Institution.

In furtherance of the State's interest in complying with the terms of Nelson v. Leeke, and in minimizing potential legal liability in the future, and in furtherance of achieving a cost effective and timely solution to this problem through innovative means available in the private sector, after consultation with the Joint Bond Review Committee and the State Reorganization Commission, the State Budget and Control Board is authorized to enter into lease purchase agreements consistent with the Consolidated Procurement Code of the State of South Carolina which would provide the State an economically feasible method of replacing the Central Correctional Institution (CCI), so long as these agreements (1) can be demonstrated to be comparably cost effective to traditional financing methods, (2) can result in long-term operational cost savings, (3) are in compliance with the standards enunciated in Nelson v. Leeke, (4) can result in the provision of a new facility of sufficient bed, program, and support space more expeditiously than traditional methods, (5) that will minimize the wasteful expenditure of funds for further capital improvements to CCI, and (6) will be subject to the year-to-year appropriation process of the General Assembly.

HISTORY: 1985 Act No. 201, Part II, Section 28.



SECTION 1-11-405. Aircraft purchase, lease, or lease-purchase by state agency.

No aircraft may be purchased, leased, or lease-purchased for more than a thirty-day period by any state agency without the prior authorization of the State Budget and Control Board and the Joint Bond Review Committee.

HISTORY: 1995 Act No. 145, Part II, Section 44.



SECTION 1-11-420. Reports to State Budget and Control Board.

All institutions, departments, and agencies shall file an annual report with the board at the time the board specifies. The board shall prescribe specifications and deadlines as are practicable for the reports, the objective being to limit the content and style of printing, and thus keep the cost of their publication within reasonable limits. The board shall have the reports printed and made available on or before January first to each member of the General Assembly at his request and to the State Library. The board shall report annually to the General Assembly on the expenditure of appropriations for the reports showing, by departments, the number of copies and cost of publication. State agency annual reports required under the provisions of this section and reports to the General Assembly may not be printed in a multicolor format unless that format can be purchased at the cost of black and white printing, nor may these reports contain pictures of board or commission members, agency officers, or employees.

HISTORY: 1988 Act No. 307, Section 1.



SECTION 1-11-425. Cost information to be included in publications; exceptions.

All agencies using appropriated funds shall print on the last page of all bound publications the following information:

(1) total printing cost;

(2) total number of documents printed; and

(3) cost per unit.

The President Pro Tempore of the Senate, the Speaker of the House, the Legislative Services Agency, the presidents of each institution of higher education, and the State Board for Technical and Comprehensive Education may exempt from this requirement documents published by their respective agencies. Agency publications which are produced for resale are also exempt from this requirement.

Publications of public relations nature produced by Parks, Recreation and Tourism and the Division of State Development are exempt from this requirement.

HISTORY: 2002 Act No. 356, Section 1, Pt XI.K; 2013 Act No. 31, Section 2, eff May 21, 2013.



SECTION 1-11-430. Board to govern supply and use of telecommunication systems for state Government.

In post-divestiture circumstances, the State, its boards, committees, commissions, councils, and agencies, and other entities excluding counties, municipalities, and special service and school districts must be treated as a single enterprise for purposes of securing and utilizing local and long distance telecommunications equipment and services.

The State Budget and Control Board shall secure all telecommunications equipment and services for the state government enterprise under terms it considers suitable and coordinate the supply of the equipment and services for state government use. No entity of state government may enter into an agreement or renew an existing agreement for telecommunications services unless approved by the board.

HISTORY: 1989 Act No. 189, Part II, Section 23.



SECTION 1-11-435. Protection of critical information technology infrastructure and data systems.

To protect the state's critical information technology infrastructure and associated data systems in the event of a major disaster, whether natural or otherwise, and to allow the services to the citizens of this State to continue in such an event, the Office of the State Chief Information Officer (CIO) should develop a Critical Information Technology Infrastructure Protection Plan devising policies and procedures to provide for the confidentiality, integrity, and availability of, and to allow for alternative and immediate on-line access to critical data and information systems including, but not limited to, health and human services, law enforcement, and related agency data necessary to provide critical information to citizens and ensure the protection of state employees as they carry out their disaster-related duties. All state agencies and political subdivisions of this State are directed to assist the Office of the State CIO in the collection of data required for this plan.

HISTORY: 2002 Act No. 339, Section 4.



SECTION 1-11-440. Defense of members of State Budget and Control Board and Retirement Systems Investment Panel

(A) The State must defend the members of the State Budget and Control Board against a claim or suit that arises out of or by virtue of their performance of official duties on behalf of the board and must indemnify these members for a loss or judgment incurred by them as a result of the claim or suit, without regard to whether the claim or suit is brought against them in their individual or official capacities, or both. The State must defend officers and management employees of the board and legislative employees performing duties for board members against a claim or suit that arises out of or by virtue of performance of official duties unless the officer, management employee, or legislative employee was acting in bad faith and must indemnify these officers, management employees, and legislative employees for a loss or judgment incurred by them as a result of such claim or suit, without regard to whether the claim or suit is brought against them in their individual or official capacities, or both. This commitment to defend and indemnify extends to members, officers, management employees, and legislative employees after they have left their employment with the board or General Assembly, as applicable, if the claim or suit arises out of or by virtue of their performance of official duties on behalf of the board.

(B) The State must defend the members of the Retirement Systems Investment Panel established pursuant to Section 16, Article X of the Constitution of this State and Section 9-16-310 against a claim or suit that arises out of or by virtue of their performance of official duties on behalf of the panel and must indemnify these members for a loss or judgment incurred by them as a result of the claim or suit, without regard to whether the claim or suit is brought against them in their individual or official capacities, or both. This commitment to defend and indemnify extends to members of the panel after they have left their service with the panel if the claim or suit arises out of or by virtue of their performance of official duties on behalf of the panel.

HISTORY: 2003 Act No. 13, Section 1.



SECTION 1-11-460. Payment of judgments against governmental employees and officials in excess of one million dollars; limitations; recovery of amount paid by assessment against entities purchasing tort liability insurance.

The State Budget and Control Board, through the Division of Insurance Services, is authorized to pay judgments against individual governmental employees and officials, in excess of one million dollars, subject to a maximum of four million dollars in excess of one million dollars for one employee and a maximum of twenty million dollars in excess of five million dollars in one fiscal year. These payments are limited to judgments rendered under 42 U.S.C. Section 1983 against governmental employees or officials who are covered by a tort liability policy issued by the Insurance Reserve Fund. These payments are also limited to judgments against governmental employees and officials for acts committed within the scope of employment. If a judgment is paid, the payment must be recovered by assessments against all governmental entities purchasing tort liability insurance from the Insurance Reserve Fund.

HISTORY: 1992 Act No. 509, Section 1.



SECTION 1-11-470. Limitations on use of funds appropriated by General Assembly.

(A) No funds appropriated by the General Assembly may be used by a constitutional officer to purchase space including, but not limited to, notices or advertisements, in a print medium or time from a radio or television medium without unanimous prior written approval of the Budget and Control Board.

(B) No funds appropriated by the General Assembly may be used by a constitutional officer to print on, or distribute with, official documents extraneous promotional material or to purchase plaques, awards, citations, or other recognitions without unanimous prior written approval of the Budget and Control Board.

(C) If nonpublic funds are used for the purposes enumerated in subsection (A), the constitutional officer expending the funds must submit the source of the funds showing all contributors to the Budget and Control Board before the funds are expended.

(D) The provisions of this section do not apply to the Governor or to the General Assembly.

HISTORY: 1997 Act No. 155, Part II, Section 42A.



SECTION 1-11-475. Employee benefit appropriations; transfer of funds within agency to cover overruns.

It is the intent of the General Assembly that the amounts appropriated to each agency or institution in a fiscal year for employee benefits are sufficient to pay the employer contribution costs of that agency. The State Budget and Control Board shall devise a plan for the expenditure of the funds appropriated for employer contributions and may require transfers of funds within an agency or institution if it becomes evident that the employer contribution costs exceed the funds available for that purpose.

HISTORY: 2002 Act No. 356, Section 1, Pt XI.F.



SECTION 1-11-480. Hiring consultant or management firm to assist in administration of state employee unemployment compensation fund; annual reports to General Assembly.

The State Budget and Control Board is authorized to hire consultants or a management firm to assist in the administration of the unemployment compensation program for state employees and, for that purpose, may use funds appropriated or otherwise made available for unemployment payments. The Budget and Control Board is authorized to make the transfers necessary to accomplish this purpose. The Budget and Control Board shall report in writing annually to the General Assembly the complete name, address, and amounts paid to the consultants or management firm.

HISTORY: 1999 Act No. 100, Part II, Section 86.



SECTION 1-11-490. Breach of security of state agency data; notification; rights and remedies of injured parties; penalties; notification of Consumer Protection Division.

(A) An agency of this State owning or licensing computerized data or other data that includes personal identifying information shall disclose a breach of the security of the system following discovery or notification of the breach in the security of the data to a resident of this State whose unencrypted and unredacted personal identifying information was, or is reasonably believed to have been, acquired by an unauthorized person when the illegal use of the information has occurred or is reasonably likely to occur or use of the information creates a material risk of harm to the resident. The disclosure must be made in the most expedient time possible and without unreasonable delay, consistent with the legitimate needs of law enforcement, as provided in subsection (C), or with measures necessary to determine the scope of the breach and restore the reasonable integrity of the data system.

(B) An agency maintaining computerized data or other data that includes personal identifying information that the agency does not own shall notify the owner or licensee of the information of a breach of the security of the data immediately following discovery, if the personal identifying information was, or is reasonably believed to have been, acquired by an unauthorized person.

(C) The notification required by this section may be delayed if a law enforcement agency determines that the notification impedes a criminal investigation. The notification required by this section must be made after the law enforcement agency determines that it no longer compromises the investigation.

(D) For purposes of this section:

(1) "Agency" means any agency, department, board, commission, committee, or institution of higher learning of the State or a political subdivision of it.

(2) "Breach of the security of the system" means unauthorized access to and acquisition of computerized data that was not rendered unusable through encryption, redaction, or other methods that compromise the security, confidentiality, or integrity of personal identifying information maintained by the agency, when illegal use of the information has occurred or is reasonably likely to occur or use of the information creates a material risk of harm to the consumer. Good faith acquisition of personal identifying information by an employee or agent of the agency for the purposes of the agency is not a breach of the security of the system if the personal identifying information is not used or subject to further unauthorized disclosure.

(3) "Personal identifying information" has the same meaning as "personal identifying information" in Section 16-13-510(D).

(E) The notice required by this section may be provided by:

(1) written notice;

(2) electronic notice, if the person's primary method of communication with the individual is by electronic means or is consistent with the provisions regarding electronic records and signatures set forth in Section 7001 of Title 15 USC and Chapter 6, Title 26 of the 1976 Code;

(3) telephonic notice; or

(4) substitute notice, if the agency demonstrates that the cost of providing notice exceeds two hundred fifty thousand dollars or that the affected class of subject persons to be notified exceeds five hundred thousand or the agency has insufficient contact information. Substitute notice consists of:

(a) e-mail notice when the agency has an e-mail address for the subject persons;

(b) conspicuous posting of the notice on the agency's web site page, if the agency maintains one; or

(c) notification to major statewide media.

(F) Notwithstanding subsection (E), an agency that maintains its own notification procedures as part of an information security policy for the treatment of personal identifying information and is otherwise consistent with the timing requirements of this section is considered to be in compliance with the notification requirements of this section if it notifies subject persons in accordance with its policies in the event of a breach of security of the system.

(G) A resident of this State who is injured by a violation of this section, in addition to and cumulative of all other rights and remedies available at law, may:

(1) institute a civil action to recover damages;

(2) seek an injunction to enforce compliance; and

(3) recover attorney's fees and court costs, if successful.

(H) An agency that knowingly and wilfully violates this section is subject to an administrative fine up to one thousand dollars for each resident whose information was accessible by reason of the breach, the amount to be decided by the Department of Consumer Affairs.

(I) If the agency provides notice to more than one thousand persons at one time pursuant to this section, the business shall notify, without unreasonable delay, the Consumer Protection Division of the Department of Consumer Affairs and all consumer reporting agencies that compile and maintain files on a nationwide basis, as defined in 15 USC Section 1681a(p), of the timing, distribution, and content of the notice.

HISTORY: 2008 Act No. 190, Section 4.A, eff July 1, 2009.



SECTION 1-11-495. Monitoring revenues and expenditures to determine year-end deficits; quarterly appropriations allocation; supplemental appropriations.

(A) The State Budget and Control Board is directed to survey the progress of the collection of revenue and the expenditure of funds by all agencies, departments, and institutions. If the board determines that a year-end aggregate deficit may occur by virtue of a projected shortfall in anticipated revenues, it shall utilize those funds as may be available and required to be used to avoid a year-end deficit and after that take action as necessary to restrict the rate of expenditure of all agencies, departments, and institutions consistent with the provisions of this section. No agencies, departments, institutions, activity, program, item, special appropriation, or allocation for which the General Assembly has provided funding in any part of this section may be discontinued, deleted, or deferred by the board. A reduction of rate of expenditure by the board, under authority of this section, must be applied as uniformly as may be practicable, except that no reduction must be applied to funds encumbered by a written contract with the agency, department, or institution not connected with state government. This reduction is subject to any bill or resolution enacted by the General Assembly.

(B) As far as practicable, all agencies, departments, and institutions of the State are directed to budget and allocate appropriations as a quarterly allocation, so as to provide for operation on uniform standards throughout the fiscal year and in order to avoid an operating deficit for the fiscal year. It is recognized that academic year calendars of state institutions affect the uniformity of the receipt and distribution of funds during the year. The Comptroller General or the Office of State Budget shall make reports to the board as they consider advisable on an agency, department, or institution that is expending authorized appropriations at a rate which predicts or projects a general fund deficit for the agency, department, or institution. The board is directed to require the agency, department, or institution to file a quarterly allocations plan and is further authorized to restrict the rate of expenditures of the agency, department, or institution if the board determines that a deficit may occur. It is the responsibility of the agency, department, or institution to develop a plan, in consultation with the board, which eliminates or reduces a deficit. If the board makes a finding that the cause of, or likelihood of, a deficit is unavoidable due to factors which are outside the control of the agency, department, or institution, then the board may determine that the recognition of the agency, department, or institution is appropriate and shall notify the General Assembly of this action or the presiding officer of the House and Senate if the General Assembly is not in session. The board only may recognize a deficit by a vote of at least four members of the board.

(C) Upon receipt of the notification from the board, the General Assembly may authorize supplemental appropriations from any surplus revenues that existed at the close of the previous fiscal year. If the General Assembly fails to take action, then the finding of the board shall stand, and the actual deficit at the close of the fiscal year must be reduced as necessary from surplus revenues or surplus funds available at the close of the fiscal year in which the deficit occurs and from funds available in the Capital Reserve Fund and General Reserve Fund, as required by the Constitution of this State. If the board finds that the cause of or likelihood of a deficit is the result of the agency, department, or institution management, then the state officials responsible for management of the agency, department, or institution involved must be held liable for it and the board shall notify the Agency Head Salary Commission of this finding. In the case of a finding that a projected deficit is the result of the management of the agency, department, or institution, the board shall take steps immediately to curtail agency, department, or institution expenditures so as to bring expenditures in line with authorized appropriations and avoid a year-end operating deficit.

HISTORY: 2008 Act No. 353, Section 2, Pt 20A, eff July 1, 2009; 2010 Act No. 152, Section 4, eff May 6, 2010.



SECTION 1-11-497. Across-the-board reduction in expenditures.

If the State Budget and Control Board or the General Assembly mandates an across-the-board reduction, state agencies are encouraged to reduce general operating expenses including, but not limited to, travel, training, procurement, hiring of temporary and contractual employees before reductions are made to programs, special line items, or local provider services critical to an agency's mission.

HISTORY: 2008 Act No. 353, Section 2, Pt 20E, eff July 1, 2009.



SECTION 1-11-500. Calculation and certification of state ceiling.

The state ceiling on the issuance of private activity bonds as defined in Section 146 of the Internal Revenue Code of 1986 (the Code) established in the act must be certified annually by the Budget and Control Board secretary based upon the provisions of the act. The board secretary shall make this certification as soon as practicable after the estimates of the population of the State of South Carolina to be used in the calculation are published by the United States Bureau of the Census but in no event later than February first of each calendar year.

HISTORY: 1987 Act No. 117, Section 1.



SECTION 1-11-510. Allocation of bond limit amounts.

(A) The private activity bond limit for all issuing authorities must be allocated by the board in response to authorized requests as described in Section 1-11-530 by the issuing authorities.

(B) The aggregate private activity bond limit amount for all South Carolina issuing authorities is allocated initially to the State for further allocation within the limits prescribed herein.

(C) Except as is provided in Section 1-11-540, all allocations must be made by the board on a first-come, first-served basis, to be determined by the date and time sequence in which complete authorized requests are received by the board secretary.

HISTORY: 1987 Act No. 117, Section 2.



SECTION 1-11-520. Private activity bond limits and pools.

(A) The private activity bond limit for all state government issuing authorities now or hereafter authorized to issue private activity bonds as defined in the act, to be known as the "state government pool", is forty percent of the state ceiling less any amount shifted to the local pool as described in subsection (B) of this section or plus any amount shifted from that pool.

(B) The private activity bond limit for all issuing authorities other than state government agencies, to be known as the "local pool", is sixty percent of the state ceiling plus any amount shifted from the state government pool or less any amount shifted to that pool.

(C) The board, with review and comment by the Joint Bond Review Committee, may shift unallocated amounts from one pool to the other at any time.

HISTORY: 1987 Act No. 117, Section 3.



SECTION 1-11-530. Authorized requests for allocation of bond limit amounts.

(A) For private activity bonds proposed for issue by other than state government issuing authorities, an authorized request is a request included in a petition to the board that a specific amount of the state ceiling be allocated to the bonds for which the petition is filed. The petition must be accompanied by a copy of the Inducement Contract, Inducement Resolution, or other comparable preliminary approval entered into or adopted by the issuing authority, if any, relating to the bonds. The board shall forward promptly to the committee a copy of each petition received.

(B) For private activity bonds proposed for issue by any state government issuing authority, an authorized request is a request included in a petition to the board that a specific amount of the state ceiling be allocated to the bonds for which the petition is filed. The petition must be accompanied by a bond resolution or comparable action by the issuing authority authorizing the issuance of the bonds. The board shall forward promptly to the committee a copy of each petition received.

(C) Each authorized request must demonstrate that the allocation amount requested constitutes all of the private activity bond financing contemplated at the time for the project and any other facilities located at or used as a part of an integrated operation with the project.

HISTORY: 1987 Act No. 117, Section 4.



SECTION 1-11-540. Limitations on allocations.

(A) The board, with review and comment by the committee, may disapprove, reduce, or defer any authorized request. If it becomes necessary to exercise this authority, the board and the committee shall take into account the public interest in promoting economic growth and job creation.

(B) Authorized requests for state ceiling allocations of more than ten million dollars for a single project are deferred until after July first unless the board, after review and comment by the committee, determines in any particular instance that the positive impact upon the State of approving an allocation of an amount greater than ten million dollars is of such significance that approval of the allocation is warranted.

HISTORY: 1987 Act No. 117, Section 5.



SECTION 1-11-550. Certificates by issuing authority and by board.

(A) An allocation of the state ceiling approved by the board is made formal initially by a certificate which allocates tentatively a specific amount of the state ceiling to the bonds for which the allocation is requested. This tentative allocation certificate must specify the state ceiling amount allocated, the issuing authority and the project involved, and the time period during which the tentative allocation is valid. This certificate must remind the issuing authority that the tentative allocation is made final after the issuing authority chairman or other duly authorized official or agent of the issuing authority, before the issue is made, certifies the issue amount and the projected date of issue, as is required by subsection (B) of this section. It also may include other information considered relevant by the board secretary.

(B) The chairman or other authorized official or agent of an issuing authority issuing any private activity bond for which a portion of the state ceiling has been allocated tentatively shall execute and deliver to the board secretary an issue amount certificate setting forth the exact amount of bonds to be issued and the projected bond issue date which date must not be more than ten business days after the date of the issue amount certificate and it must be before the state ceiling allocation involved expires. The issue amount certificate may be an executed copy of the appropriate completed Internal Revenue Service form to be submitted to the Internal Revenue Service on the issue or it may be in the form of a letter which certifies the exact amount of bonds to be issued and the projected date of the issue.

(C) In response to the issuing authority's issue amount certificate required by subsection (B) of this section, the board secretary is authorized to issue and, as may be necessary, to revise a certificate making final the ceiling allocation approved previously by the board on a tentative basis, if the secretary determines that:

(1) the issuing authority's issue amount certificate specifies an amount not in excess of the approved tentative ceiling allocation amount;

(2) the issue amount certificate was received prior to the issue date projected and that the certificate is dated not more than ten days prior to the issue date projected;

(3) the issue date projected is within the time period approved previously for the tentative ceiling allocation; and

(4) the bonds when issued and combined with the total amount of bonds requiring a ceiling allocation included in issue amount certificates submitted previously to the board by issuing authorities do not exceed the state ceiling for the calendar year. Except under extraordinary circumstances, the board secretary shall issue this certificate within two business days following the date the issue amount certificate is received.

(D) In accordance with Section 149(e)(2)(F) of the Code, the secretary of the Budget and Control Board is designated as the state official responsible for certifying, if applicable, that certain bonds meet the requirements of Section 146 of the Code relating to the volume cap on private activity bonds.

(E) Any tentative or final state ceiling allocation granted by the board before the effective date of this act remains valid as an allocation of a portion of the volume cap for South Carolina provided under Section 146 of the Code. The allocations expire in accordance with the regulations under which they were granted or extended and their validity may be extended or reinstated in accordance with the provisions of Sections 1-11-500 through 1-11-570.

HISTORY: 1987 Act No. 117, Section 6.



SECTION 1-11-560. Time limits on allocations.

(A) Any state ceiling allocation approved by the board is valid only for the calendar year in which it is approved, unless eligible and approved for carry-forward election or unless specified differently in the board certificates required by Section 1-11-550.

(B) Unless eligible and approved for carry- forward election or unless specified differently in board certificates required by Section 1-11-550, each state ceiling allocation expires automatically if the bonds for which the allocation is made are not issued within ninety consecutive calendar days from the date the allocation is approved by the board.

(C) In response to a written request by the chairman or other duly authorized official or agent of an issuing authority, the board, acting during the period an approved allocation is valid, may extend the period in which an allocation is valid in a single calendar year by thirty-one consecutive calendar days to a total of not more than one hundred twenty-one consecutive calendar days.

(D) In response to a written request by the chairman or other authorized official or agent of an issuing authority, the board may reinstate for a period of not more than thirty-one consecutive calendar days in any one calendar year part or all of an allocation approved but not extended previously in accordance with subsection (C) of this section in that same calendar year which has expired. The reinstatement request must certify that the authorized request submitted previously is still true and correct or a new authorized request must be submitted.

(E) A tentative ceiling allocation is canceled automatically if the chairman or other authorized official or agent of the issuing authority involved fails to deliver the issue amount certificate required by Section 1-11-550 to the board secretary before the bonds for which the allocation is made are issued.

(F) The chairman or other authorized official or agent of an issuing authority shall advise the board secretary in writing as soon as is practicable after a decision is made not to issue bonds for which a portion of the state ceiling has been allocated. All notices of relinquishment of ceiling allocations must be entered promptly in the board's records by the board secretary.

(G) Ceiling allocations which are eligible and approved for carry-forward election are not subject to the validity limits of this section. The board shall join with the issuing authorities involved in carry-forward election statements to meet the requirements of the Internal Revenue Service.

HISTORY: 1987 Act No. 117, Section 7.



SECTION 1-11-570. Budget and Control Board to adopt policies and procedures.

The Budget and Control Board, after review and comment by the committee, may adopt the policies and procedures it considers necessary for the equitable and effective administration of Sections 1-11-500 through 1-11-570.

HISTORY: 1987 Act No. 117, Section 8.



SECTION 1-11-580. Budget and Control Board to make quarterly payments on certain insurance contracts.

The Budget and Control Board shall make quarterly payments on insurance contracts where the annual premium exceeds fifty thousand dollars. The board shall undertake necessary negotiations to implement this requirement. Where fees may be incurred for quarterly rather than annual payments, the Budget and Control Board shall determine whether the investment income opportunity is greater or less than proposed fees and shall make the decision which best benefits South Carolina.

HISTORY: 1995 Act No. 145, Part II, Section 20.



SECTION 1-11-703. Definitions.

As used in this article:

(1) "Actuarial accrued liability" means that portion, as determined by a particular actuarial cost method, of the actuarial present value of fund obligations and administrative expenses which is not provided for by future normal costs.

(2) "Actuarial assumptions" means assumptions regarding the occurrence of future events affecting costs of the SCRHI Trust Fund or LTDI Trust Fund such as mortality, withdrawal, disability, and retirement; changes in compensation; aging effects and cost trends for post-employment benefits; benefit election rates; rates of investment earnings and asset appreciation or depreciation; procedures used to determine the actuarial value of assets; and other such relevant items.

(3) "Actuarial cost method" means a method for determining the actuarial present value of the obligations and administrative expenses of the SCRHI Trust Fund or LTDI Trust Fund and for developing an actuarially equivalent allocation of such value to time periods, usually in the form of a normal cost and an actuarial-accrued liability. Acceptable actuarial methods are the aggregate, attained age, individual entry age, frozen attained age, frozen entry age, and projected unit credit methods.

(4) "Actuarial present value of total projected benefits" means the present value, at the valuation date, of the cost to finance benefits payable in the future, discounted to reflect the expected effects of the time value of money and the probability of payment.

(5) "Actuarial valuation" means the determination, as of a valuation date, of the normal cost, actuarial accrued liability, actuarial value of assets, and related actuarial present values for the SCRHI Trust Fund or LTDI Trust Fund.

(6) "Actuarially sound" means that calculated contributions to the SCRHI Trust Fund or LTDI Trust Fund are sufficient to pay the full actuarial cost of these trust funds. The full actuarial cost includes both the normal cost of providing for fund obligations as they accrue in the future and the cost of amortizing the unfunded actuarial accrued liability over a period of no more than thirty years.

(7) "Administrative expenses" means all expenses incurred in the operation of the SCRHI Trust Fund and LTDI Trust Fund, including all investment expenses.

(8) "LTDI Trust Fund" means the Long Term Disability Insurance Trust Fund established pursuant to Section 1-11-707 to fund benefits under the state's Basic Long Term Disability (BLTD) Income Benefit Plan.

(9) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority.

(10) "Employee insurance program" or "EIP" means the office of the South Carolina Public Employee Benefit Authority designated by the board to operate insurance programs pursuant to this article.

(11) "IBNR" means unpaid health claims incurred but not reported. The liability for IBNR claims is actuarially estimated based on the most current historical claims experience of previous payments, inflation, award trends, and estimates of health care trend changes.

(12) "Operating account" means the health insurance program's business operating activities account maintained by the State Treasurer in which are deposited all premiums for enrollees in self-funded health plans authorized in this article, along with employer contributions for active employees covered by such self-funded health plans, and from which claims and administrative expenses of the self-funded health and dental plans administered by the employee insurance program are paid.

(13) "State-covered entity" means state agencies and institutions, however described, and school districts. It also includes political subdivisions of the State that participate in the state health and dental plans.

(14) "State health and dental plans" means any insurance program administered by the employee insurance program pursuant to this article.

(15) "SCRHI Trust Fund" means the South Carolina Retiree Health Insurance Trust Fund established pursuant to Section 1-11-705 to fund the employer cost for health benefits for retired state employees and retired public school district employees.

(16) "State Retirement System" or "State Retirement Systems" means all retirement systems established pursuant to Title 9 except for the National Guard Retirement System.

(17) "Unfunded actuarial accrued liability" means for any actuarial valuation the excess of the actuarial accrued liability over the actuarial value of the assets of the fund under an actuarial cost method utilized by the fund for funding purposes.

(18) "Trust fund paid premiums" means the employer premium for state health and dental plans coverage paid by the SCRHI Trust Fund on behalf of a retiree. When it is expressed as a percentage of trust fund paid premiums, it means that the SCRHI Trust Fund shall pay the stated percentage of the employer premiums, with the retiree paying the balance of the employer premiums and the entire employee premium.

HISTORY: 2008 Act No. 195, Section 3, eff May 1, 2008; 2012 Act No. 278, Pt IV, Subpt 2, Section 31, eff July 1, 2012.



SECTION 1-11-705. South Carolina Retiree Health Insurance Trust fund established; administration.

(A) There is established in the State Treasury separate and distinct from the general fund of the State and all other funds the South Carolina Retiree Health Insurance Trust Fund (SCRHI Trust Fund) to provide for the employer costs of retiree post-employment health insurance benefits for retired state employees and retired employees of public school districts. Earnings on the SCRHI Trust Fund must be credited to it and unexpended funds carried forward in it to succeeding fiscal years.

(B) The board is the trustee of the SCRHI Trust Fund and the State Treasurer is the custodian of the funds of the SCRHI Trust Fund.

(C) The employee insurance program shall administer the SCRHI Trust Fund.

(D) The employee insurance program shall engage actuarial and other services as required to transact the business of the SCRHI Trust Fund. The actuary engaged by the employee insurance program shall provide technical advice to the board regarding operation of the SCRHI Trust Fund.

(E) Upon recommendations of the actuary, the board shall adopt generally accepted and reasonable actuarial assumptions and methods for the operation and funding of the SCRHI Trust Fund as it considers necessary and prudent. The actuarial assumptions and methods adopted by the board must be appropriate for the purposes at hand and must be reasonable, individually and in the aggregate, taking into account the experience of the plan and reasonable expectations. Utilizing the actuarial assumptions most recently adopted by the board, the actuary engaged by the employee insurance program shall set the annual actuarial valuations of normal cost, actuarial liability, actuarial value of assets, and related actuarial present values for the SCRHI Trust Fund.

(F) The board may adopt policies and procedures and promulgate regulations as necessary for the proper administration of the SCRHI Trust Fund.

(G)(1) The funds of the SCRHI Trust Fund must be invested and reinvested by the State Treasurer in the manner allowed by law. The State Treasurer shall consult with the employee insurance program and the employee insurance program's actuary to develop an annual investment plan for the SCRHI Trust Fund taking into account the cash flow needs of the employee insurance program with regard to payment of the employer share of premiums and claims for covered retirees.

(2) Effective beginning with the first fiscal year after the ratification of an amendment to Section 16, Article X of the Constitution of this State allowing funds in post-employment benefits trust funds to be invested in equity securities, the Retirement System Investment Commission (RSIC) established pursuant to Chapter 16 of Title 9, shall invest and reinvest the funds of the SCRHI Trust Fund as assets of a retirement system are invested. The chief investment officer shall consult with the employee insurance program and the employee insurance program's actuary to develop an annual investment plan for the SCRHI Trust Fund taking into account the cash flow needs of the employee insurance program with regard to payment of the employer share of premiums and claims for covered retirees. After the initial fiscal year the RSIC assumes this investing function, the annual investment plan for the SCRHI Trust Fund must be approved by the commission no later than June first of each year for the fiscal year beginning July first of the same calendar year.

(H) The board annually shall determine the minimum annual required contributions to the SCRHI Trust Fund on an actuarially sound basis in accordance with Governmental Accounting Standards Board Statement No. 45, or any other Governmental Accounting Standards Board statements that may be applicable to the SCRHI Trust Fund.

(I) The board shall fund the SCRHI Trust Fund:

(1) through the employer contributions for the South Carolina Retirement Systems as provided in Section 1-11-710(A)(2). The total employer contributions collected from the State and school districts for post-employment benefits must be transferred immediately to the SCRHI Trust Fund for investment, reinvestment, and the payment of post-employment benefits;

(2) by transfer of the Employee Insurance Program as of January thirty-first of each calendar year to the trust fund from the employee insurance program's operating account, the cash balance in the operating account in excess of one hundred forty percent of the actuarially-determined IBNR reserves of the state's health plans as of December thirty-first of the preceding year. On May 1, 2008, an initial transfer must take place applicable to the cash balance as of December 31, 2007; and

(3) with funding as authorized by the General Assembly pursuant to Section 1-11-710(D).

(J) Each month, the employee insurance program shall determine the monthly amount of the state-funded employer premium with respect to retired state employees and retired public school district employees who are eligible for state-paid employer premiums pursuant to Section 1-11-730, and shall transfer this amount to the operating account from the SCRHI Trust Fund. In addition, the employee insurance program shall transfer the total cost of post-employment benefits for retirees and their dependents, net of premium contributions made on behalf of retirees and other sources of revenue attributable to retirees, in accordance with Governmental Accounting Standards Board Statements Nos. 43 and 45 and the Implementation Guide.

(K) The funds of the SCRHI Trust Fund may only be used for the payment of employer-provided other post-employment benefits under the terms of the state health and dental plans. The administrative costs related to the administration of the SCRHI Trust Fund, and the investment and reinvestment of its funds, may be funded from the earnings of the SCRHI Trust Fund.

(L) As a trust, the funds of the SCRHI Trust Fund are not assets of the State or the school districts or their respective agencies. The contributions to the SCRHI Trust Fund are irrevocable and may not revert to the employer except upon complete satisfaction of all liabilities and administrative expenses of the state health and dental plans of other post-employment benefits provided pursuant to the state health and dental plans.

HISTORY: 2008 Act No. 195, Section 3, eff May 1, 2008.



SECTION 1-11-707. South Carolina Long Term Disability Insurance Trust Fund established; administration.

(A) There is established in the State Treasury separate and distinct from the general fund of the State and all other funds the South Carolina Long Term Disability Insurance Trust Fund (LTDI Trust Fund) to provide for the payment of benefits under the state's Basic Long Term Disability Income Benefit Plan. Earnings on the LTDI Trust Fund must be credited to it and unexpended funds carry forward in it to succeeding fiscal years.

(B) The board is the trustee of the LTDI Trust Fund and the State Treasurer is the custodian of the funds of the LTDI Trust Fund.

(C) The employee insurance program shall administer the LTDI Trust Fund.

(D) The employee insurance program shall engage actuarial and other services as required to transact the business of the LTDI Trust Fund. The actuary engaged by the employee insurance program shall provide technical advice to the board regarding operation of the LTDI Trust Fund.

(E) Upon recommendations of the actuary, the board shall adopt generally accepted and reasonable actuarial assumptions and methods for the operation and funding of the LTDI Trust Fund as it considers necessary and prudent. The actuarial assumptions and methods adopted by the board must be appropriate for the purposes at hand and must be reasonable, individually and in the aggregate, taking into account the experience of the plan and reasonable expectations. Utilizing the actuarial assumptions most recently adopted by the board, the actuary engaged by the employee insurance program shall set the annual actuarial valuations of normal cost, actuarial liability, actuarial value of assets, and related actuarial present values for the LTDI Trust Fund.

(F) The board may adopt policies and procedures and promulgate regulations as necessary for the proper administration of the LTDI Trust Fund.

(G)(1) The funds of the LTDI Trust Fund must be invested and reinvested by the State Treasurer in the manner allowed by law. The State Treasurer shall consult with the employee insurance program and the employee insurance program's actuary to develop an annual investment plan for the LTDI Trust Fund taking into account the cash flow needs of the employee insurance program with regard to payment of the employer share of premiums and claims for covered retirees.

(2) Effective beginning with the first fiscal year after the ratification of an amendment to Section 16, Article X of the Constitution of this State allowing funds in post-employment benefits trust funds to be invested in equity securities, the Retirement System Investment Commission (RSIC) established pursuant to Chapter 16 of Title 9, shall invest and reinvest the funds of the LTDI Trust Fund as assets of a retirement system are invested. The chief investment officer shall consult with the employee insurance program and the employee insurance program's actuary to develop an annual investment plan for the LTDI Trust Fund taking into account the cash flow needs of the employee insurance program with regard to payment of the employer share of premiums and claims for covered retirees. After the initial fiscal year the RSIC assumes this investing function, the annual investment plan for the LTDI Trust Fund must be approved by the commission no later than June first of each year for the fiscal year beginning July first of the same calendar year.

(H) The board annually shall determine the minimum annual required contributions to the LTDI Trust Fund on an actuarially sound basis in accordance with Governmental Accounting Standards Board Statement No. 45, or any other Governmental Accounting Standards Board statements that may be applicable to the LTDI Trust Fund.

(I) The board shall increase the employer contributions used to fund the BLTD Plan by an amount equal to or greater than the minimum annual required contribution for the LTDI Trust Fund as determined in subsection (H) of this section. The increased employer contributions remitted to the employee insurance program under this subsection must be deposited in the LTDI Trust Fund.

(J) Each month, the employee insurance program shall transfer to the operating account from the LTDI Trust Fund the amount invoiced by the third-party administrator for the BLTD Plan for payment of LTDI claims, including reasonable expenses associated with claims administration of the BLTD Plan.

(K) The assets of the LTDI Trust Fund may only be used for the payment of the state's claims under the BLTD Plan along with reasonable expenses associated with the operation of the BLTD Plan, and the assets of the LTDI Trust Fund may not be used for any other purpose. The administrative costs related to the administration of the LTDI Trust Fund, and the investment and reinvestment of its funds, must be funded from the earnings of the LTDI Trust Fund.

(L) As a trust, the funds of the LTDI Trust Fund are not assets of the State or the school districts or their respective agencies. The contributions to the LTDI Trust Fund are irrevocable and may not revert to the employer except upon complete satisfaction of all liabilities and administrative expenses of the State Basic Long Term Disability Income Benefit Plan of other post-employment benefits provided pursuant to the State Basic Long Term Disability Income Benefit Plan.

HISTORY: 2008 Act No. 195, Section 3, eff May 1, 2008.



SECTION 1-11-710. Board to make insurance available to active and retired employees; Insurance Reserve Fund to provide reinsurance; cost to be paid out of appropriated and other funds.

(A) The board shall:

(1) make available to active and retired employees of this State and its public school districts and their eligible dependents group health, dental, life, accidental death and dismemberment, and disability insurance plans and benefits in an equitable manner and of maximum benefit to those covered within the available resources;

(2) approve by August fifteenth of each year a plan of benefits, eligibility, and employer, employee, retiree, and dependent contributions for the next calendar year. The board shall devise a plan for the method and schedule of payment for the employer and employee share of contributions and by July first of the current fiscal year, develop and implement a plan increasing the employer contribution rates of the State Retirement Systems to a level adequate to cover the employer's share for the current fiscal year's cost of providing health and dental insurance to retired state and school district employees. The state health and dental plans must include a method for the distribution of the funds appropriated as provided by law which are designated for retiree insurance and also must include a method for allocating to school districts, excluding EIA funding, sufficient general fund monies to offset the additional cost incurred by these entities in their federal and other fund activities as a result of this employer contribution charge. The funds collected through increasing the employer contribution rates for the State Retirement Systems under this section must be deposited in the SCRHI Trust Fund established pursuant to Section 1-11-705. The amounts appropriated in this section shall constitute the State's pro rata contributions to these programs except the State shall pay its pro rata share of health and dental insurance premiums for retired state and public school employees for the current fiscal year;

(3) adjust the plan, benefits, or contributions, at any time to insure the fiscal stability of the system;

(4) set aside in separate continuing accounts in the State Treasury, appropriately identified, all funds, state-appropriated and other, received for actual health and dental insurance premiums due. Funds credited to these accounts may be used to pay the costs of administering the state health and dental plans and may not be used for purposes of other than providing insurance benefits for employees and retirees. A reserve equal to not less than one and one-half months' claims must be maintained in the accounts.

(B) The board may authorize the Insurance Reserve Fund to provide reinsurance, in an approved format with actuarially developed rates, for the operation of the group health insurance or cafeteria plan program, as authorized by Section 9-1-60, for active and retired employees of the State, and its public school districts and their eligible dependents. Premiums for reinsurance provided pursuant to this subsection must be paid out of state appropriated and other funds received for actual health insurance or cafeteria plan premiums due.

(C) Notwithstanding Sections 1-23-310 and 1-23-320 or any other provision of law, claims for benefits under any self-insured plan of insurance offered by the State to state and public school district employees and other eligible individuals must be resolved by procedures established by the board, which shall constitute the exclusive remedy for these claims, subject only to appellate judicial review consistent with the standards provided in Section 1-23-380.

(D) The General Assembly intends to authorize funding for the SCRHI Trust Fund in order to make progress toward reaching or maintaining the minimum annual required contribution under Governmental Accounting Standards Board Statement No. 45. The board shall determine the minimum annual required contribution pursuant to Section 1-11-705(H).

HISTORY: 1992 Act No. 364, Section 1; 1995 Act No. 145, Part II, Section 19; 1996 Act No. 312, Section 1; 2001 Act No. 62, Sections 1, 2; 2008 Act No. 195, Section 4, eff May 1, 2008; 2012 Act No. 278, Pt IV, Subpt 2, Section 32, eff July 1, 2012.



SECTION 1-11-715. Incentive program to encourage participation in health promotion and disease prevention programs

The Employee Insurance Program of the Budget and Control Board is directed to develop and implement, for employees and their spouses who participate in the health plans offered by the Employee Insurance Program, an incentive plan to encourage participation in programs offered by the Employee Insurance Program that promote health and the prevention of disease. The Employee Insurance Program is further directed to implement a premium reduction or other financial incentive, beginning on January 1, 2012, for those employees and their spouses who participate in these programs.

HISTORY: 2011 Act No. 31, Section 1, eff May 26, 2011.



SECTION 1-11-720. Entities whose employees and retirees are eligible for state health and dental insurance plans; requirements for eligibility.

(A) In addition to the employees and retirees and their eligible dependents covered under the state health and dental insurance plans pursuant to Section 1-11-710, employees and retirees and their eligible dependents of the following entities are eligible for coverage under the state health and dental insurance plans pursuant to the requirements of subsection (B):

(1) counties;

(2) regional tourism promotion commissions funded by the Department of Parks, Recreation and Tourism;

(3) county intellectual disability boards funded by the State Mental Retardation Department;

(4) regional councils of government established pursuant to Article 1, Chapter 7 of Title 6;

(5) regional transportation authorities established pursuant to Chapter 25 of Title 58;

(6) alcohol and drug abuse planning agencies designated pursuant to Section 61-12-20;

(7) special purpose districts created by act of the General Assembly that provide gas, water, fire, sewer, recreation, hospital, or sanitation service, or any combination of these services;

(8) municipalities;

(9) local councils on aging or other governmental agencies providing aging services funded by the Office on Aging, Office of the Lieutenant Governor;

(10) community action agencies that receive funding from the Community Services Block Grant Program administered by the Governor's Office, Division of Economic Opportunity;

(11) a residential group care facility providing on-site teaching for residents if the facility's staff are currently members of the South Carolina Retirement System established pursuant to Chapter 1, Title 9 and if it provides at no cost educational facilities on its grounds to the school district in which it is located.

(12) the South Carolina State Employees' Association;

(13) the Palmetto State Teachers' Association;

(14) the South Carolina Education Association;

(15) the South Carolina Association of School Administrators;

(16) the South Carolina School Boards Association;

(17) the South Carolina Student Loan Corporation.

(18) legislative caucus committees as defined in Section 8-13-1300(21).

(19) soil and water conservation districts established pursuant to Title 48, Chapter 9.

(20) housing authorities as provided for in Chapter 3, Title 31;

(21) the Greenville-Spartanburg Airport District;

(22) cooperative educational service center employees.

(23) the South Carolina Sheriff's Association.

(24) the Pee Dee Regional Airport District.

(25) the Children's Trust Fund as established pursuant to Section 63-11-910.

(26) a residential group facility which provides on-site teaching for residents if the facility's employees are currently members of the South Carolina Retirement System or if it provides, at no cost, educational facilities on its grounds to the school district in which it is located.

(27) a federally qualified health center.

(28) County First Steps Partnership established pursuant to Section 59-152-60.

(29) Palmetto Pride as established pursuant to paragraph 26.7, Part 1B, Act 115 of 2005.

(30) joint agencies established pursuant to Chapter 23, Title 6.

(B) To be eligible to participate in the state health and dental insurance plans, the entities listed in subsection (A) shall comply with the requirements established by the board, and the benefits provided must be the same benefits provided to state and school district employees. These entities must agree to participate for a minimum of four years and the board may adjust the premiums during the coverage period based on experience. An entity which withdraws from participation may not subsequently rejoin during the first four years after the withdrawal date.

(C) If an entity participating in the plans pursuant to subsection (A) is delinquent in remitting proper payments to cover its obligations, the board's Office of Insurance Services shall certify the delinquency to the department or agency of the State holding funds payable to the delinquent entity, and that department or agency shall withhold from those funds an amount sufficient to satisfy the unpaid obligation and shall remit that amount to the Office of Insurance Services in satisfaction of the delinquency.

HISTORY: 1992 Act No. 364, Section 1; 1994 Act No. 310, Section 1; 1994 Act No. 342, Section 2; 1994 Act No. 497, Part II, Sections 42A, 42B; 1996 Act No. 458, Part II, Section 81; 1997 Act No. 62, Section 1; 1998 Act No. 317, Section 1; 1999 Act No. 100, Part II, Sections 40, 89; 2000 Act No. 377, Sections 1 to 5; 2006 Act No. 316, Section 1, eff May 31, 2006; 2008 Act No. 353, Section 2, Pt 25D.3, eff July 1, 2008; 2011 Act No. 31, Sections 2, 3, eff May 26, 2011; 2012 Act No. 278, Pt IV, Subpt 2, Section 33, eff July 1, 2012.



SECTION 1-11-725. Rating of local disabilities and special needs providers as single group.

The board's experience rating of all local disabilities and special needs providers pursuant to Section 1-11-720(A)(3) must be rated as a single group when rating all optional groups participating in the state employee health insurance program.

HISTORY: 2008 Act No. 353, Section 2, Pt 20I, eff July 1, 2009; 2012 Act No. 278, Pt IV, Subpt 2, Section 34, eff July 1, 2012.



SECTION 1-11-730. Persons eligible for state health and dental plan coverage.

(A) If a person began employment eligible for coverage under the state health and dental plans on or before May 1, 2008, the following eligibility provisions govern that person's participation in state health and dental plans as a retiree:

(1) A person covered by the state health and dental plans who terminates employment with at least twenty years' retirement service credit by a state-covered entity before eligibility for retirement under a state retirement system is eligible for state health and dental plans coverage, effective on the date of retirement under a state retirement system, if the last five years are consecutive and in a full-time permanent position with a state-covered entity. With respect to a retiree eligible for coverage pursuant to this subsection, the retiree is eligible for trust fund paid premiums and the retiree is responsible for the entire employee premium.

(2) A member of the General Assembly who leaves office or retires with at least eight years' credited service in the General Assembly Retirement System is eligible to participate in the state health and dental plans by paying the full premium as determined by the board.

(3) With respect to an active employee: (a) employed by the State or a public school district, (b) retiring with ten or more years of state-covered entity service credited under a state retirement system, and (c) with the last five years of earned service credit consecutive and in a full-time permanent position with the State or a public school district, the retiree is eligible for trust fund paid premiums and the retiree is responsible for the entire employee premium.

(4) A person covered by the state health and dental plans who retires with at least five years' state-covered entity service credited under a state retirement system is eligible to participate in the state health and dental plans by paying the full premium as determined by the board, if the last five years are consecutive and in a full-time permanent position with a state-covered entity.

(5) A spouse or dependent of a person covered by the plans who is killed in the line of duty after December 31, 2001, shall receive equivalent coverage under the state health and dental plans for a period of twelve months and the State is responsible for paying the full premium. After the twelve-month period, a spouse or dependent is eligible for trust fund paid premiums. A spouse is eligible for trust fund paid premiums under this subsection until the spouse remarries. A dependent is eligible for trust fund paid premiums under this subsection until the dependent's eligibility for coverage under the plans would ordinarily terminate.

(6) A former municipal or county council member of a county or municipality which participates in the state health and dental plans who served on the council for at least twelve years and who was covered under the plans at the time of termination is eligible to maintain coverage under the plans if the former member pays the full employer and employee contributions and if the county or municipal council elects to allow this coverage for former members.

(7) A person covered by the state health and dental plans who terminated employment with at least eighteen years' retirement service credit by a state-covered entity before eligibility for retirement under a state retirement system before 1990 is eligible for the plans effective on the date of retirement, if this person returns to a state-covered entity and is covered by the state health and dental plans and completes at least two consecutive years in a full-time permanent position before the date of retirement.

(B) If a person began employment eligible for coverage under the state health and dental plans after May 1, 2008, the following eligibility provisions govern that person's participation in state health and dental plans as a retiree:

(1) An active employee covered by the state health and dental plans who retires with at least five years of earned retirement service credit under a state retirement system with a state-covered entity is eligible to participate as a retiree in the state health and dental plans if the last five years of the person's covered employment were consecutive and in a full-time permanent position.

(2) A person covered by the state health and dental plans who terminates employment before the person's date of retirement with at least twenty years of earned retirement service credit under a state retirement system with a state-covered entity is eligible to participate as a retiree in the state health and dental plans on the person's date of retirement under a state retirement system, if the last five years of the person's covered employment before termination were consecutive and in a full-time permanent position.

(3) A retired state employee or a retired employee of a public school district who retires under a state retirement system and who is eligible for state health and dental plan coverage under the provisions of item (1) or (2) of this subsection, is eligible for trust fund paid premiums as follows:

(a) If the retiree's earned service credit in a state retirement system is five or more years but fewer than fifteen years with a state-covered entity, then the retiree shall pay the full premium for health and dental plans.

(b) If the retiree's earned service credit in a state retirement system is more than fifteen years, but fewer than twenty-five years with a state-covered entity, then the retiree is eligible for fifty percent trust fund paid premiums and the retiree shall pay the remainder of the premium cost.

(c) If the retiree's earned service credit in a state retirement system is twenty-five or more years with a state-covered entity, then the retiree is eligible for trust fund paid premiums and the retiree is responsible for the entire employee premium.

(4) If a retiree under a state retirement system was employed by an entity that participates in the state health and dental plans pursuant to the provisions of Section 1-11-720 and is eligible to participate in state health and dental plans as a retiree pursuant to the provisions of item (1) or (2) of this subsection, then the retiree's employer, at its discretion, may elect to pay all or a portion of the premium for the retiree's state health and dental plans.

(5) A spouse or dependent of a person covered by the plans who is killed in the line of duty on or after May 1, 2008, shall continue to maintain coverage under state health and dental plans for a period of twelve months after the covered person's death and the State is responsible for paying the full premium. After the twelve-month period, a spouse or dependent is eligible for trust fund paid premiums and the spouse or dependent is responsible for the entire employee premium. A spouse is eligible for trust fund paid premiums under this subsection until the spouse remarries. A dependent is eligible for trust fund paid premiums pursuant to this subsection until the dependent's eligibility for coverage under the plans would ordinarily terminate.

(C) For employees who participate in the state health and dental plans pursuant to the provisions of Section 1-11-720 but who are not members of the State Retirement Systems, one year of full-time employment or its equivalent under their employment relation equates to one year of earned retirement service credit under a state retirement system for purposes of the requirements of subsection (B)(1) and (2) of this section. The EIP shall implement the provisions of this subsection and make determinations pursuant to it. A person aggrieved by a determination of the EIP pursuant to this subsection may appeal that determination as a contested case as provided in Chapter 23 of Title 1, the Administrative Procedures Act.

HISTORY: 1992 Act No. 364, Section 1; 1994 Act No. 342, Section 1; 1996 Act No. 230, Section 1; 2000 Act No. 387, Part II, Section 67W.1; 2003 Act No. 80, Section 1; 2008 Act No. 195, Section 5, eff May 1, 2008; 2012 Act No. 278, Pt IV, Subpt 2, Section 35, eff July 1, 2012.



SECTION 1-11-740. Division of Insurance Services authorized to develop optional long-term care insurance program.

The Division of Insurance Services of the board may develop an optional long-term care insurance program for active and retired members of the various state retirement systems depending on the availability of a qualified vendor. A program must require members to pay the full insurance premium.

HISTORY: 1992 Act No. 364, Section 1; 2012 Act No. 278, Pt IV, Subpt 2, Section 36, eff July 1, 2012.



SECTION 1-11-750. Withholding long-term care insurance premiums for State retirees.

The board shall devise a method of withholding long-term care insurance premiums offered under Section 1-11-740 for retirees if sufficient enrollment is obtained to make the deductions feasible.

HISTORY: 1995 Act No. 145, Part II, Section 21; 2012 Act No. 278, Pt IV, Subpt 2, Section 36, eff July 1, 2012.



SECTION 1-11-770. South Carolina 211 Network.

(A) Subject to appropriations, the General Assembly authorizes the board to plan, develop, and implement a statewide South Carolina 211 Network, which must serve as the single point of coordination for information and referral for health and human services. The objectives for establishing the South Carolina 211 Network are to:

(1) provide comprehensive and cost-effective access to health and human services information;

(2) improve access to accurate information by simplifying and enhancing state and local health and human services information and referral systems and by fostering collaboration among information and referral systems;

(3) electronically connect local information and referral systems to each other, to service providers, and to consumers of information and referral services;

(4) establish and promote standards for data collection and for distributing information among state and local organizations;

(5) promote the use of a common dialing access code and the visibility and public awareness of the availability of information and referral services;

(6) provide a management and administrative structure to support the South Carolina 211 Network and establish technical assistance, training, and support programs for information and referral-service programs;

(7) test methods for integrating information and referral services with local and state health and human services programs and for consolidating and streamlining eligibility and case-management processes;

(8) provide access to standardized, comprehensive data to assist in identifying gaps and needs in health and human services programs; and

(9) provide a unified systems plan with a developed platform, taxonomy, and standards for data management and access.

(B) In order to participate in the South Carolina 211 Network, a 211 provider must be certified by the board. The board must develop criteria for certification and must adopt the criteria as regulations.

(1) If any provider of information and referral services or other entity leases a 211 number from a local exchange company and is not certified by the agency, the agency shall, after consultation with the local exchange company and the Public Service Commission, request that the Federal Communications Commission direct the local exchange company to revoke the use of the 211 number.

(2) The agency shall seek the assistance and guidance of the Public Service Commission and the Federal Communications Commission in resolving any disputes arising over jurisdiction related to 211 numbers.

HISTORY: 2002 Act No. 339, Section 5; 2012 Act No. 278, Pt IV, Subpt 2, Section 37, eff July 1, 2012.



SECTION 1-11-780. Mental health insurance.

The State Employee Insurance Program shall continue to provide mental health parity in the same manner and with the same management practices as included in the plan beginning in 2002, and is not under the jurisdiction of the Department of Insurance. The continuation by the State Employee Insurance Program of providing mental health parity in accordance with the plan set forth in 2002 constitutes compliance with this act.

HISTORY: 2005 Act No. 76, Section 3, eff June 30, 2006.



SECTION 1-11-1110. Director of South Carolina Confederate Relic Room and Military Museum; appointment.

The Director of the South Carolina Confederate Relic Room and Military Museum must be appointed by the Executive Director of the State Budget and Control Board after consultation with the South Carolina Division Commander of the Sons of the Confederate Veterans and the President of the South Carolina Chapter of the United Daughters of the Confederacy. The director shall serve at the pleasure of the executive director.

HISTORY: 2002 Act No. 356, Section 1, Pt IX.C.



SECTION 1-11-1120. Authority to receive donations of funds and artifacts and admission fees.

(A) The South Carolina Confederate Relic Room and Military Museum is authorized to supplement its state appropriations by receiving donations of funds and artifacts and admission fees and to expend these donations and fees to support its operations and for the acquisition, restoration, preservation, and display of its collection.

(B) The South Carolina Confederate Relic Room and Military Museum is authorized to collect, retain, and expend fees from research and photographic processing requests and from the sale of promotional items.

HISTORY: 2002 Act No. 356, Section 1, Pt IX.C.



SECTION 1-11-1130. Removal or disposition of artifacts in permanent collection.

No artifacts owned by the State in the permanent collections of the South Carolina Confederate Relic Room and Military Museum may be permanently removed or disposed of except by a Concurrent Resolution of the General Assembly.

HISTORY: 2002 Act No. 356, Section 1, Pt IX.C.



SECTION 1-11-1140. Legislative intent.

It is the intent of the General Assembly that, as soon as space becomes available, the Confederate Relic Room shall relocate to the Columbia Mills building where it will be retained as a separate and distinct facility, to be known as the South Carolina Confederate Relic Room and Military Museum, under the State Budget and Control Board.

HISTORY: 2002 Act No. 356, Section 1, Pt IX.C.






CHAPTER 13 - STATE HUMAN AFFAIRS COMMISSION

SECTION 1-13-10. Short title.

This chapter shall be known as the "South Carolina Human Affairs Law."

HISTORY: 1962 Code Section 1-360.21; 1972 (57) 2651.



SECTION 1-13-20. Declaration of policy.

This chapter is an expression of the concern of the State for the promotion of harmony and the betterment of human affairs. The General Assembly declares the practice of discrimination against an individual because of race, religion, color, sex, age, national origin, or disability as a matter of state concern and declares that this discrimination is unlawful and in conflict with the ideals of South Carolina and the nation, as this discrimination interferes with opportunities of the individual to receive employment and to develop according to the individual's own ability and is degrading to human dignity. The General Assembly further declares that to alleviate these problems a state agency is created which shall seek to eliminate and prevent discrimination because of race, religion, color, sex, age, national origin, or disability.

HISTORY: 1962 Code Section 1-360.22; 1972 (57) 2651; 1979 Act No. 24, Section 1; 1996 Act No. 426, Section 2.



SECTION 1-13-30. Definitions.

The following words and phrases used herein shall be construed as follows:

(a) "Commission" means the State Human Affairs Commission.

(b) "National origin" includes ancestry.

(c) "Age" means at least forty years.

(d) "Person" means individuals, labor unions and organizations, joint apprenticeship committees, partnerships, associations, corporations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees, trustees in bankruptcy, receivers, other legal or commercial entities located in part or in whole in the State or doing business in the State, the State and any of its agencies and departments or local subdivisions of state agencies and departments; and municipalities, counties, special purpose districts, school districts and other local governments.

(e) "Employer" means any person who has fifteen or more employees for each working day in each of twenty or more calendar weeks in the current or preceding calendar year, and any agent of such a person, but such term does not include an Indian tribe or a bona fide private membership club other than a labor organization.

(f) "Employment agency" means any person regularly undertaking to procure employees for an employer or to procure for employees opportunities to work for an employer and includes an agent of such a person.

(g) "Labor organization" means any agent of a labor organization, and includes any organization of any kind, any agency, or employee representation committee, group, association, or plan in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours or other terms or conditions of employment, and any conference, general committee, joint or system board, or joint council which is subordinate to a national or international labor organization.

(h) "Employee" means an individual employed by an employer, except that the term "employee" shall not include any person elected to public office in this State, or any person chosen by such officer to be on such officer's personal staff, or an appointee on the policy-making level or an immediate adviser with respect to the exercise of the constitutional or legal powers of the office. The exemption set forth in the preceding sentence shall not include employees subject to the civil service laws of the State or any of its agencies, departments, local subdivisions, or political subdivisions of the State, local government, or local governmental agencies.

(i) "Complainant" means an individual alleging to have been aggrieved by an employment practice which is unlawful under this chapter.

(j) "Respondent" means a person against whom a charge of violation has been filed.

(k) The term "religion" means all aspects of religious observance and practice, as well as belief, unless an employer demonstrates that he is unable to reasonably accommodate to an employee's or prospective employee's religious observance or practice without undue hardship on the conduct of the employer's business.

(l) The terms "because of sex" or "on the basis of sex" include, but are not limited to, because of or on the basis of pregnancy, childbirth, or related medical conditions; and women affected by pregnancy, childbirth, or related medical conditions shall be treated the same for all employment-related purposes, including receipt of benefits under fringe benefit programs, as other persons not so affected but similar in their ability or inability to work, and nothing in item (3) of subsection (h) of Section 1-13-80 shall be interpreted to permit otherwise. This subsection shall not require an employer to pay for health insurance benefits for abortion, except where the life of the mother would be endangered if the fetus were carried to term, or except where medical complications have arisen from an abortion. Provided, that nothing herein shall preclude an employer from providing abortion benefits or otherwise affect bargaining agreements in regard to abortion. This subsection shall not apply to any fringe benefit fund or insurance program which was in effect on October 31, 1978, until April 30, 1979. Until after October 31, 1979 or, if there was an applicable collective bargaining agreement in effect on October 31, 1978, until the termination of that agreement, no person who, on October 31, 1978, was providing either by direct payment or by making contributions to a fringe benefit fund or insurance program, benefits in violation of the provisions of this chapter relating to sex discrimination in employment shall, in order to come into compliance with such provisions, reduce the benefits or the compensation provided any employee on October 31, 1978, either directly or by failing to provide sufficient contributions to a fringe benefit fund or insurance program: Provided, That where the costs of such benefits on October 31, 1978 are apportioned between employers and employees, the payments or contributions required to comply with the provisions of this chapter relating to sex discrimination in employment may be made by employers and employees in the same proportion: And provided, further, That nothing in this section shall prevent the readjustment of benefits or compensation for reasons unrelated to compliance with the provisions of this chapter relating to sex discrimination in employment.

(M) "Covered entity" means an employer, employment agency, labor organization, or joint labor-management committee.

(N) "Disability" means with respect to an individual:

(1) a physical or mental impairment that substantially limits one or more of the major life activities of the individual;

(2) a record of an impairment; or

(3) being regarded as having an impairment.

The definition of "disability" must be interpreted in a manner consistent with federal regulations promulgated pursuant to the Americans with Disabilities Act of 1990, as amended, Public Law 101-336.

(O) "Auxiliary aids and services" means:

(1) qualified interpreters or other effective methods of making aurally delivered materials available to individuals with hearing impairments;

(2) qualified readers, taped texts, or other effective methods of making visually delivered materials available to individuals with visual impairments;

(3) acquisition or modification of equipment or devices; and

(4) other similar services and actions.

(P) "Direct threat" means a significant risk to the health or safety of the employee or of others that cannot be eliminated by reasonable accommodation.

(Q) "Illegal use of drugs" means the use of drugs, the possession and distribution of which is unlawful under Chapter 53, Title 44. This term does not include the use of a drug taken under supervision by a licensed health care professional or other lawful uses. Nothing in this chapter prohibits a covered entity from requiring employees to conform to drug-free workplace laws and regulations or from establishing and enforcing rules, policies, or guidelines concerning use of alcohol or illegal drugs in the workplace.

(R) "Drug" means a controlled substance as defined in Section 44-53-10.

(S) "Qualified individual with a disability" means an individual with a disability who, with or without reasonable accommodation, can perform the essential functions of the employment position that the individual holds or desires. For the purposes of this chapter, consideration must be given to the employer's judgment as to what functions of a job are essential, and if an employer has prepared a written job description before advertising or interviewing applicants for the job, this description must be considered evidence of the essential functions of the job. "Qualified individual with a disability" does not include an employee or applicant who is currently engaging in the illegal use of drugs when the covered entity acts on the basis of the use.

(T) "Reasonable accommodation" may include:

(1) making existing facilities used by employees readily accessible to and usable by individuals with disabilities; and

(2) job restructuring, part-time or modified work schedules, reassignment to a vacant position, acquisition or modification of equipment or devices, appropriate adjustment or modifications of examinations, training materials or policies, the provision of qualified readers or interpreters, and other similar accommodations for individuals with disabilities.

(U) "Undue hardship" means an action requiring significant difficulty or expense, when considered in light of the following factors:

(1) the nature and cost of the accommodation needed under this chapter;

(2) the overall financial resources of the facility involved in the provision of the reasonable accommodation, the number of persons employed at the facility, the effect on expenses and resources, or the impact otherwise of the accommodation upon the operation of the facility;

(3) the overall financial resources of the covered entity, the overall size of the business of a covered entity with respect to the number of its employees, the number, type, and location of its facilities; and

(4) the type of operation of the covered entity, including the composition, structure, and functions of the workforce of the entity, the geographic separateness and the administrative or fiscal relationship of the facility in question to the covered entity.

HISTORY: 1962 Code Section 1-360.23; 1972 (57) 2651; 1973 (58) 698; 1979 Act No. 24, Section 2; 1988 Act No. 663, Section 1; 1996 Act No. 426, Section 3.



SECTION 1-13-40. Creation of South Carolina Commission on Human Affairs.

(a) There is hereby created in the executive department the South Carolina Human Affairs Commission, to encourage fair treatment for, and to eliminate and prevent discrimination against, any member of a group protected by this chapter, and to foster mutual understanding and respect among all people in this State.

(b) The commission shall consist of a member from each congressional district appointed by the Governor, with the advice and consent of the Senate, and two members at large appointed by the Governor. Each member shall serve for a term of three years and until their successors are appointed and qualify. Vacancies must be filled in the manner of the original appointment for the unexpired term.

(c) No member of the Commission shall serve more than two consecutive terms. A member having served two consecutive terms shall be eligible for reappointment one year after the expiration of his second term.

(d) The Governor shall appoint one of the at large members to serve as chairman and may appoint any member to serve as vice-chairman, each to serve a term of one year. In the absence of appointment of a vice-chairman, the members may elect one of their number to fill that office. The Commission may elect other officers from among its members as necessary, except that the Commissioner may be elected to serve as secretary.

(e) The Commission shall meet at such times and in such places as it may determine.

(f) A quorum for transacting business shall consist of a majority of the membership as constituted at the time of a meeting.

(g) Each member shall be entitled to one vote on each issue presented, a majority of the votes cast determining the issue. Votes may be cast only in person. Voting may be by secret ballot or by voice vote.

(h) A vacancy in the Commission shall not impair the right of the remaining members to exercise all the powers of the Commission.

(i) Members of the Commission shall be entitled to such per diem, mileage and subsistence as is provided for by law for boards, committees and commissions.

(j) The Commission shall render each year to the Governor and to the General Assembly a written report of its activities and of its recommendations.

HISTORY: 1962 Code Section 1-360.24; 1972 (57) 2651; 1979 Act No. 24, Section 3; 1983 Act No. 80, Sections 1-3; 1991 Act No. 248, Section 6; 2012 Act No. 279, Section 1, eff June 26, 2012.



SECTION 1-13-50. Commissioner and personnel.

(a) The Commission shall recommend to the Governor a person who shall be employed as Commissioner and shall, with the approval of the Governor, employ such person who shall be subject to dismissal by the Commission with the approval of the Governor. The Commissioner shall be the chief administrative officer of the Commission, and shall perform such duties as are incident to such office or are required of him by the Commission.

(b) The Commissioner shall receive such compensation as may be provided by law.

(c) The Commissioner shall recommend to the Commission, and with its approval, employ attorneys, secretaries, clerks, investigators and conciliators for the expeditious discharge of the Commission's duties.

HISTORY: 1962 Code Section 1-360.25; 1972 (57) 2651; 1973 (58) 698.



SECTION 1-13-60. Duties of chairman and vice-chairman.

The chairman shall be the presiding officer at meetings of the Commission and shall promote the orderly transaction of its business. In the chairman's absence, or his inability to act, the vice-chairman or if no vice-chairman has been appointed or elected a commissioner designated by the chairman shall act in his stead.

HISTORY: 1962 Code Section 1-360.26; 1972 (57) 2651.



SECTION 1-13-70. Powers of Commission.

The Commission shall have the power:

(a) To establish and maintain its principal office in the city of Columbia and such other offices within the State as it may deem necessary.

(b) To adopt bylaws.

(c) To promulgate, in accordance with the provisions of this chapter, regulations including, but not limited to, regulations requiring the posting of notices prepared or approved by the Commission and the submission of equal employment opportunity plans and reports by any state agency or department or local subdivisions of a state agency or department, according to a format and schedule approved by the Commission.

(d) To formulate policies to effectuate the purposes of this chapter and to make recommendations to appropriate parties in furtherance of such policies.

(e) To obtain and utilize upon request the services of all governmental departments and agencies.

(f) To create or recognize advisory agencies and conciliation councils, local, regional, or statewide, as will aid in effectuating the purposes of this chapter and of Section 3 of Article I of the Constitution of this State. The commission may empower these agencies and councils to study problems of discrimination in all or specific fields of human affairs or in specific instances of discrimination because of race, religion, color, sex, age, national origin, or disability and to foster through community effort, or otherwise, goodwill, cooperation, and conciliation among the groups and elements of the population of the State. These agencies and councils also may make recommendations to the commission for the development of policies and procedures in general and in specific instances and for programs of formal or informal education which the commission may in turn recommend to the appropriate state agency. These advisory agencies and conciliation councils, as far as practicable, must be composed of representative citizens.

(g) To seek the understanding and cooperation of or to enter into agreement with any existing or later-created councils, agencies, commissions, task forces, institutions or organizations, public or private, which are, in the judgment of the Commission, dedicated to the promotion of human rights and affairs.

(h) To issue publications and results of investigations and research as in its judgment will tend to promote goodwill and the betterment of human affairs.

(i) To require from any state agency or department or local subdivisions of a state agency or department such reports and information at such times as it may deem reasonably necessary to effectuate the purposes of this chapter.

(j) To prepare and distribute copies of this chapter, of any regulations promulgated pursuant to subsection (c) of this section, of policies formulated pursuant to subsection (d) of this section or of any other materials effectuating the purposes of this chapter; to make the chapter available to the public and to require the chapter to be posted in places conspicuous to employees of state agencies or departments or local subdivisions of a state agency or department and to applicants for employment therewith.

(k) To cooperate with the United States Equal Employment Opportunity Commission created by the Civil Rights Act of 1964 (78 Stat. 241) in order to achieve the purposes of that act and with other Federal, State and local agencies and departments.

(l) To accept reimbursement pursuant to section 709(b) of the Civil Rights Act of 1964 (78 Stat. 241) for services rendered to the United States Equal Employment Opportunity Commission.

(m) To accept gifts or bequests, grants or other donations, public or private.

(n) To investigate problems in human affairs in the State and in connection therewith, to hold hearings, to request the attendance of persons who shall give testimony, to receive for the record of any such hearing written statements, documents, exhibits and other items pertinent to the subject matter of any such hearing, and following any such investigation or hearing to issue such report and recommendations as in its opinion will assist in effectuating the purposes of this chapter.

(o) To receive and resolve complaints in accordance with the provisions of Section 1-13-90.

(p) Pursuant to subsections (e) and (i), if a person fails to permit access, or otherwise refuses to cooperate, the Commission may request an order of a court of competent jurisdiction requiring access and other related good faith compliance.

(q) To furnish technical assistance requested by persons subject to this chapter to assist them in their compliance with this chapter, the regulations promulgated hereunder, a conciliation agreement or an order issued thereunder.

(r) To petition for an order of a court of competent jurisdiction requiring compliance with an order issued by the Commission pursuant to the procedure set forth in item (16) of subsection (c) of Section 1-13-90; provided, that a complainant, respondent or intervenor aggrieved by an order of the Commission is entitled to judicial review. The procedure for compliance, enforcement or review shall be as set forth in item (19) of subsection (c) of Section 1-13-90.

(s) To institute proceedings in a court of competent jurisdiction, for cause shown, to prevent or restrain any person from violating any provision of this chapter.

(t) To contract with persons and organizations to perform services as it may deem reasonably necessary to effectuate the purposes of this chapter and to accept reimbursement for services rendered pursuant to the contract.

(u) To make contractual agreements, within the scope and authority of this chapter, with any agency of the federal government, which agreements may include provisions under which the Federal Equal Employment Opportunity Commission shall refrain from processing a charge in South Carolina in any class specified in such agreements.

(v) To perform the functions specified in this chapter.

HISTORY: 1962 Code Section 1-360.27; 1972 (57) 2651; 1973 (58) 698; 1979 Act No. 24 Sections 4-7; 1996 Act No. 426, Section 4.



SECTION 1-13-80. Unlawful employment practices; exceptions.

(A) It is an unlawful employment practice for an employer:

(1) to fail or refuse to hire, bar, discharge from employment or otherwise discriminate against an individual with respect to the individual's compensation or terms, conditions, or privileges of employment because of the individual's race, religion, color, sex, age, national origin, or disability;

(2) to limit, segregate, or classify employees or applicants for employment in a way which would deprive or tend to deprive an individual of employment opportunities, or otherwise adversely affect the individual's status as an employee, because of the individual's race, color, religion, sex, age, national origin, or disability;

(3) to reduce the wage rate of an employee in order to comply with the provisions of this chapter relating to age.

(B) It is an unlawful employment practice for an employment agency to fail or refuse to refer for employment or otherwise to discriminate against an individual because of the individual's race, color, religion, sex, age, national origin, or disability, or to classify or refer for employment an individual on the basis of the individual's race, color, religion, sex, age, national origin, or disability.

(C) It is an unlawful employment practice for a labor organization:

(1) to exclude or to expel from its membership or otherwise to discriminate against an individual because of the individual's race, color, religion, sex, age, national origin, or disability;

(2) to limit, segregate, or classify its membership or applicants for membership or to classify or fail or refuse to refer for employment an individual in a way which would deprive or tend to deprive an individual of employment opportunities or would limit employment opportunities or otherwise adversely affect the individual's status as an employee or as an applicant for employment because of the individual's race, color, religion, sex, age, national origin, or disability;

(3) to cause or attempt to cause an employer to discriminate against an individual in violation of this section.

(D) It is an unlawful employment practice for a covered entity:

(1) to exclude or otherwise deny equal jobs or benefits to a qualified individual because of a known disability of an individual with whom the qualified individual is known to have a relationship or association;

(2) to fail or make reasonable accommodations to the known physical or mental limitations of an otherwise qualified individual with a disability who is an applicant or employee, unless the covered entity can demonstrate that the accommodation would impose an undue hardship on the operations of the business of the covered entity; or to deny employment opportunities to a job applicant or employee who is an otherwise qualified individual with a disability, if the denial is based on the need of the covered entity to make reasonable accommodation to the physical or mental impairments of the employee or applicant;

(3) to use qualification standards, employment tests, or other selection criteria that screen out or tend to screen out an individual with a disability or a class of individuals with disabilities unless the standard, test, or other selection criteria, as used by the covered entity, is shown to be job related for the position in question and is consistent with business necessity;

(4) to fail to select and administer tests concerning employment in the most effective manner to ensure that, when the test is administered to a job applicant or employee who has a disability that impairs sensory, manual, or speaking skills, the test results accurately reflect the skills, aptitude, or whatever other factor of the applicant or employee that the test purports to measure, rather than reflecting the impaired sensory, manual, or speaking skills of the employee or applicant, except where the skills are the factors that the test purports to measure.

(E) It is an unlawful employment practice for an employer, labor organization, or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs, to discriminate against an individual because of the individual's race, color, religion, sex, national origin, or disability in admission to or employment in a program established to provide apprenticeship or other training.

(F) It is an unlawful employment practice for an employer to discriminate against an employee or applicant for employment, for an employment agency, or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs, to discriminate against an individual or for a labor organization to discriminate against a member or applicant for membership because the individual has opposed a practice made an unlawful employment practice by this chapter or because the individual has made a charge, testified, assisted, or participated in an investigation, proceeding, or hearing under this chapter.

(G) It is an unlawful employment practice for an employer, labor organization, employment agency, or joint labor-management committee controlling apprenticeship or other training or retraining, including on-the-job training programs, to print or publish or cause to be printed or published a notice or advertisement relating to employment by the employer or membership in or a classification or referral for employment by the labor organization or relating to a classification or referral for employment by the employment agency or relating to admission to or employment in a program established to provide apprenticeship or other training by the joint labor-management committee indicating a preference, limitation, specification, or discrimination based on race, color, religion, sex, national origin, or disability, except that the notice or advertisement may indicate a preference, limitation, specification, or discrimination based on religion, sex, or national origin when religion, sex, or national origin is a bona fide occupational qualification for employment.

(H) It is unlawful for an employer, labor organization, or employment agency to print or publish or cause to be printed or published a notice or advertisement relating to employment by the employer or membership in or a classification or referral for employment by the labor organization or relating to a classification or referral for employment by the employment agency indicating a preference, limitation, specification, or discrimination based on age.

(I) Notwithstanding any other provision of this chapter:

(1) It is not an unlawful employment practice for an employer to employ employees, for an employment agency to classify or refer for employment an individual, for a labor organization to classify its membership or to classify or refer for employment an individual, or for an employer, labor organization, or joint labor-management committee controlling apprenticeship or other training or retraining programs to admit or employ an individual in a program on the basis of the individual's religion, sex, or national origin in those certain instances where religion, sex, or national origin is a bona fide occupational qualification reasonably necessary to the normal operation of that particular business or enterprise.

(2) It is not an unlawful employment practice for a party subject to the provisions of this section to compile or assemble information as may be required pursuant to Section 1-13-70(i) or Federal Equal Employment Opportunity Commission or federal contract compliance requirements or pursuant to another law not inconsistent with this chapter.

(3) It is not an unlawful employment practice for an employer to apply different standards of compensation or different terms, conditions, or privileges of employment pursuant to a bona fide seniority or merit system or a system which measures earnings by quantity or quality of production or to employees who work in different locations if the differences are not the result of an intention to discriminate because of race, religion, color, sex, national origin, or disability; nor is it an unlawful employment practice for an employer to give and to act upon the results of a professionally developed ability test if the test, its administration, or action upon the results is not designed, intended, or used to discriminate because of race, color, religion, sex, national origin, or disability. It is not an unlawful employment practice under this chapter for an employer to differentiate upon the basis of sex in determining the amount of wages or compensation paid or to be paid to employees of the employer if the differentiation is authorized by Section 6(d) of the Fair Labor Standards Act of 1938, as amended (29 U.S.C. 206(d)).

(4) Nothing contained in this chapter applies to a business or enterprise on or near an Indian reservation with respect to a publicly announced employment practice of the business or enterprise under which a preferential treatment is given to an individual because the individual is an Indian living on or near a reservation.

(5) This chapter does not apply to a religious corporation, association, educational institution, or society with respect to the employment of individuals of a particular religion to perform work connected with the carrying on by the corporation, association, educational institution, or society of its activities. It is not an unlawful employment practice for a school, college, university, or other educational institution or institution of learning to hire and employ employees of a particular religion if the school, college, university, or other educational institution or institution of learning is, in whole or in substantial part, owned, supported, controlled, or managed by a particular religion or by a particular religious corporation, association, or society, or if the curriculum of the school, college, university, or other educational institution or institution of learning is directed toward the propagation of a particular religion.

(6) Nothing contained in this chapter may be interpreted to require an employer, employment agency, labor organization, or joint labor-management committee subject to this chapter to grant preferential treatment to an individual or to a group because of race, color, religion, sex, national origin, or disability of the individual or group on account of an imbalance which may exist with respect to the total number or percentage of persons of a race, color, religion, sex, national origin, or disability employed by an employer, referred or classified for employment by an employment agency or labor organization admitted to membership or classified by a labor organization, or admitted to, or employed in, an apprenticeship or other training program in comparison with the total number or percentage of persons of the race, color, religion, sex, national origin, or disability in a community, state, section, or other area or in the available work force in a community, state, section, or other area.

(7) It is not unlawful for an employer, employment agency, or labor organization:

(i) to take an action otherwise prohibited under this chapter where age is a bona fide occupational qualification reasonably necessary to the normal operation of the particular business or where the differentiation is based on reasonable factors other than age;

(ii) to observe the terms of a bona fide seniority system or a bona fide employee benefit plan such as retirement, pension, or insurance plan which is not a subterfuge to evade the purposes of this chapter except that no employee benefit plan may excuse the failure to hire an individual.

Notwithstanding the provisions of subitem (ii), no seniority system or employee benefit plan may require or permit the involuntary retirement of an individual covered by the provisions of this chapter relating to age because of the age of the individual; however, employees covered by a collective bargaining agreement which was in effect on June 30, 1986, and which would otherwise be prohibited by the provisions of this subitem, this subitem takes effect upon the termination of the agreement or on January 1, 1990, whichever occurs first.

(8) Nothing in this chapter may be construed to prohibit compulsory retirement of an employee who has attained sixty-five years of age and who, for the two-year period immediately before retirement, is employed in a bona fide executive or high policymaking position, if the employee is entitled to an immediate nonforfeitable annual retirement benefit from a pension, profit sharing, savings, or deferred compensation plan or a combination of these plans of the employer of the employee which equals in aggregate at least forty-four thousand dollars.

(9) In applying subsection (I)(8), the retirement benefit test, if a retirement benefit is in a form other than a straight life annuity with no ancillary benefits or if employees contribute to a plan or make rollover contributions, the benefit must be adjusted in accordance with regulations prescribed by the commissioner so that the benefit is the equivalent of a straight life annuity with no ancillary benefits under a plan to which employees do not contribute and under which no rollover contributions are made.

(10) Nothing in this chapter relating to age discrimination in employment may be construed to prohibit compulsory retirement of an employee who has attained seventy years of age and who is serving under a contract of unlimited tenure or similar arrangement providing for unlimited tenure at an institution of higher education. This item is effective until December 31, 1993.

(11) It is an unlawful employment practice for a person to forcibly resist, prevent, impede, or interfere with the commission or any of its members or representatives in the lawful performance of duty under this chapter.

(12) It is not unlawful for an employer which is the State, a political subdivision of the State, an agency or instrumentality of the State or of a political subdivision of the State, or an interstate agency to fail or refuse to hire or to discharge an individual because of the individual's age if the action is taken:

(i) with respect to the employment of an individual as a firefighter or as a law enforcement officer and the individual has attained the age of hiring or retirement in effect under applicable law on March 3, 1983;

(ii) pursuant to a bona fide hiring or retirement plan that is not a subterfuge to evade the purposes of this chapter.

This item is effective until December 31, 1993.

The term "firefighter" means an employee the duties of whose position are primarily to perform work directly connected with the control and extinguishment of fires or the maintenance and use of firefighting apparatus and equipment, including an employee engaged in this activity who is transferred to a supervisory or administrative position.

The term "law enforcement officer" means an employee the duties of whose position are primarily the investigation, apprehension, or detention of individuals suspected or convicted of offenses against the criminal laws of the State, including an employee engaged in this activity who is transferred to a supervisory or administrative position. For the purpose of this item, "detention" includes the duties of employees assigned to guard individuals incarcerated in a penal institution.

Nothing contained in items (8), (10), and (12) may override Sections 9-1-1530 and 9-1-1537.

HISTORY: 1962 Code Section 1-360.28; 1972 (57) 2651; 1979 Act No. 24, Section 8; 1988 Act No. 663, Section 2; 1996 Act No. 426, Section 5.



SECTION 1-13-85. Medical examinations and inquiries.

(A) The prohibition against unlawful employment practices set forth in Section 1-13-80 (a) through (d) includes the prohibition against conducting medical examinations and inquiries except as provided for in this section.

(B) Except as provided in subsection (C), a covered entity must not conduct a medical examination or make inquiries of a job applicant as to whether the applicant is an individual with a disability or as to the nature or severity of the disability. A covered entity may make preemployment inquiries into the ability of an applicant to perform job-related functions.

(C) A covered entity may require a medical examination after an offer of employment has been made to a job applicant and before the commencement of the employment duties of the applicant, and may condition an offer of employment on the results of the examination, if:

(1) all entering employees are subjected to the examination regardless of disability;

(2) information obtained regarding the medical condition or history of the applicant is collected and maintained on separate forms and in separate medical files and is treated as a confidential medical record, except that:

(a) supervisors and managers may be informed regarding necessary restrictions on the work or duties of the employee and necessary accommodations;

(b) first aid and safety personnel may be informed, when appropriate, if the disability might require emergency treatment;

(c) government officials investigating compliance with this chapter must be provided relevant information on request; and

(3) the results of the examination are used only in accordance with this chapter.

(D) For purposes of this chapter, drug and alcohol exams, tests, or screens may not be considered a medical examination.

(E)(1) A covered entity may not require a medical examination and may not make inquiries of an employee as to whether the employee is an individual with a disability or as to the nature or severity of the disability, unless the examination or inquiry is shown to be job-related and consistent with business necessity.

(2) A covered entity may conduct voluntary medical examinations including voluntary medical histories which are part of an employee health program available to employees at that work site. A covered entity may make inquiries into the ability of an employee to perform job-related functions.

(3) Information obtained under subsection (E)(2) regarding the medical condition or history of an employee is subject to the requirements of subsection (C)(2) and (3).

(F)(1) It may be a defense to a charge of discrimination under this chapter that an alleged application of qualification standards, tests, or selection criteria that screens out or tends to screen out or otherwise denies a job or benefit to an individual with a disability has been shown to be job related and consistent with business necessity, and the performance cannot be accomplished by reasonable accommodation, as required under this title.

(2) The term "qualification standards" may include a requirement that an individual may not pose a direct threat to the safety of that individual or of other individuals in the workplace.

(3) This chapter may not prohibit a religious corporation, association, educational institution, or society from giving preference in employment to individuals of a particular religion to perform work connected with the carrying on of its activities by the corporation, association, educational institution, or society. Under this chapter, a religious organization may require that all applicants and employees conform to the religious tenets of the organization.

(4) If an individual has an infectious or communicable disease that is transmitted to others through the handling of food, that is included on the list developed by the Secretary of Health and Human Services pursuant to the requirements of the Americans with Disabilities Act of 1990, Public Law 101-336, and which cannot be eliminated by reasonable accommodation, a covered entity may refuse to assign or continue to assign the individual to a job involving food handling.

Nothing in this chapter may be construed to preempt, modify, or amend a state, county, or local law, ordinance, or regulation applicable to food handling which is designed to protect the public health from individuals who pose a significant risk to the health or safety of others and which cannot be eliminated by reasonable accommodation, pursuant to the list of infectious or communicable diseases and the modes of transmissibility published by the Secretary of Health and Human Services.

HISTORY: 1996 Act No. 426, Section 1.



SECTION 1-13-90. Complaints, investigations, hearings and orders.

(a) Any person shall complain in writing under oath or affirmation to the Commission within one hundred eighty days after the alleged discriminatory practice occurred. The Commissioner, his employees or agents, shall assist complainants in reducing verbal complaints to writing and shall assist in setting forth such information as may be required by the Commission. The Commission shall serve a copy of the complaint upon the respondent within ten days after the complaint is received by the Commission, except that if the Commission determines for good cause that such service will impede its investigation of the complaint, it shall serve notice of the complaint, including the date, place, and circumstances of the alleged unlawful employment practice upon the respondent within ten days after the complaint is received by the Commission.

(b) Any complainant who is a member of the Commission shall be disqualified from participation except as the complainant in the processing and resolution of the complaint.

(c) For complaints asserting expressly or in substance a violation by a state agency or department or local subdivisions of a state agency or department of Section 1-13-80 the procedure shall be as follows:

(1) The Commissioner shall assign one or more of his employees or agents to investigate the complaint, in which case one shall be designated the investigator in charge of the complaint. Information gathered during an investigation under this subsection shall not be made public by the Commission, its officers or employees, except for information made public as a result of being offered or received into evidence in an action brought under this subsection.

(2) The Chairman of the Commission or, upon the request of the Chairman, the Commissioner shall designate a member of the Commission to supervise the processing of the complaint.

(3) The complaint may be resolved at any time before a hearing by conference, conciliation and persuasion with the complainant and the respondent, such resolution to be embodied in a conciliation agreement, which shall include an agreement by the respondent to refrain from committing unlawful discriminatory practices in the future, and which may contain such further provisions as are agreed upon by the complainant and the respondent. No conciliation agreement shall be deemed an effective resolution by the Commission unless the supervisory commission member shall have reviewed and approved the terms thereof. Positions taken by a witness in connection with such efforts toward conciliation shall not be made public or used against the interest of the witness in a subsequent proceeding.

(4) In undertaking its investigation of a complaint the Commission shall have the authority:

(i) To issue a subpoena or subpoena duces tecum and thereby compel attendance of witnesses or production for examination of books, papers, and records, whenever it is deemed necessary to compel the attendance of witnesses, or the production for examination of any books, payrolls, personnel records, correspondence, documents, papers or any other evidence relating to any matter under investigation or in question before the Commission. The power may be exercised only by the joint action by the Chairman of the Commission and the Commissioner.

(ii) To require any party or witness to answer interrogatories at any time after the complaint is filed.

(iii) To take depositions of witnesses including any party pursuant to a complaint or investigation made by the Commission.

(iv) Pursuant to subitems (i), (ii), (iii), above, if a person fails to permit access, fails to comply with a subpoena, refuses to have his or her deposition taken, refuses to answer interrogatories, or otherwise refuses to allow discovery, the Commission may request an order of a court of competent jurisdiction requiring discovery and other related good faith compliance.

(5) If not sooner resolved, the investigator shall upon completion of his investigation submit to the supervisory commission member a statement of the facts disclosed by his investigation and recommend either that the complaint be dismissed or that a panel of commission members be designated to hear the complaint. The supervisory commission member, after review of the case file and the statement and recommendation of the investigator shall issue an order either of dismissal or for a hearing, which order shall not be subject to judicial or other further review.

(6) If the order be of dismissal, the supervisory commission member shall mail a copy of the order to the complainant and the respondent at their last known addresses.

(7) If the order be for a hearing, the supervisory commission member shall annex thereto a notice and a copy of the complaint and require the respondent to answer the complaint at a hearing at a time and place specified in the notice and shall serve upon the respondent a copy of the order, the complaint, and the notice.

(8) At any time before a hearing a complaint may be amended by the supervisory commission member upon the request of the investigator or of the complainant or of the respondent. Complaints may be amended during a hearing only upon a majority vote of the panel of commission members for such hearing.

(9) Upon request by any party, the Commissioner shall issue appropriate subpoenaes or subpoenaes duces tecum to any witnesses or other custodians of documents desired to be present at the hearing, or at prehearing depositions, unless the Commissioner determines that issuance of the subpoenaes or subpoenaes duces tecum would be unreasonable or unduly burdensome.

(10) Upon notification by any party that any party or witness has failed to permit access, failed to comply with a subpoena or subpoena duces tecum, refused to have his or her deposition taken, refused to answer interrogatories, or otherwise refused to allow discovery, the Commission, shall, upon notice to the party or witness, apply to a court of competent jurisdiction for an order requiring discovery and other good faith compliance unless the Commission determines that the discovery would be unreasonably or unduly burdensome.

(11) Upon request by the supervisory commission member, the Chairman of the Commission shall designate a panel of three members of the Commission to sit as the Commission to hear the complaint; provided, that no member of the Commission shall be a member of a panel to hear a complaint for which he has been a supervisory commission member.

(12) At any hearing held pursuant to this subsection, the case in support of the complaint shall be presented before the panel by one or more of the commission's employees or agents, and, with consent of the panel, by legal representatives of the complaining party; provided, that endeavors at conciliation by the investigator shall not be received into evidence nor otherwise made known to the members of the panel.

(13) The respondent shall submit a written answer to the complaint and appear at such hearing in person or by counsel and may submit evidence. The respondent shall have the power reasonably and fairly to amend his answer.

(14) The complainant shall be permitted to be present and submit evidence.

(15) Proceedings under this section shall be subject to the Administrative Procedures Act, Sections 1-23-310 through 1-23-400 of the Code of Laws of South Carolina, 1976, as amended, and in case of conflict between the provisions of this chapter and the Administrative Procedures Act, the Administrative Procedures Act shall govern. A recording of the proceedings shall be made, which may be subsequently transcribed upon request and payment of a reasonable fee by the complainant or the respondent. The fee shall be set by the Commission or upon motion of the panel, in which case copies of such transcription shall be made available to the complainant or the respondent upon request and payment of a reasonable fee to be set by the Commission.

(16) If upon all the evidence at the hearing the panel shall find that the respondent has engaged in any unlawful discriminatory practice, it shall state its findings of fact and serve upon the respondent in the name of the Commission an opinion and order requiring that such unlawful discriminatory practice be discontinued and requiring such other action including, but not limited to, hiring, reinstatement or upgrading of employees, with or without back pay to the persons aggrieved by such practice as, in the judgment of the panel, will effectuate the purposes of this chapter. Back pay liability shall not accrue from a date more than two years prior to the filing of a charge with the Commission. The Commission may retain jurisdiction of any such case until it is satisfied of compliance by the respondent with its order.

(17) If upon all the evidence at the hearing the panel shall find that the respondent has not engaged in any such unlawful discriminatory practice, the panel shall state its findings of fact and serve upon the complainant and the respondent an opinion and order dismissing the complaint as to the respondent.

(18) A copy of the opinion and order of the Commission shall be delivered in all cases to the Attorney General and to such other public officers as the Commission deems proper. Copies of the opinion and order shall be available to the public for inspection upon request, and copies shall be made available to any person upon payment of a reasonable fee set by the Commission.

(19)(i) If an application for review is made to the commission within fourteen days from the date the order of the commission is given, the commission, for good cause shown, shall review the order and evidence, receive further evidence, rehear the parties or their representatives, and, if proper, amend the order.

(ii) The order of the commission, as provided in item (16) of subsection (c) of this section, if not reviewed in due time, or an order of the commission upon review, as provided for in subitem (i) of item (19) of this subsection, is conclusive and binding as to all questions of fact unless clearly erroneous in view of the reliable, probative, and substantive evidence in the whole record. Either party to the dispute, within thirty days after receipt of notice to be sent by registered mail of the order may appeal the decision of the commission to the Administrative Law Court as provided in Sections 1-23-380(B) and 1-23-600(D). In case of an appeal from the decision of the commission, the appeal operates as a supersedeas for thirty days only, unless otherwise ordered by the administrative law judge, and the respondent is required to comply with the order involved in the appeal or certification until the questions at issue are fully determined in accordance with the provisions of this chapter.

(iii) The commission may institute a proceeding for enforcement of its order of item (16) of subsection (c) of this section, or its amended order of subitem (i) of item (19) of this subsection after thirty days from the date of the order, by filing a notice of appeal in the court of common pleas of the county in which the hearing occurred, or where a person required in the order to cease and desist from a practice which is the subject of the commission's order, or to take other affirmative action, resides, or transacts business.

If no appeal pursuant to subitem (ii) of item (19) of this subsection is initiated, the commission may obtain a decree of the court for enforcement of its order upon a showing that a copy of the petition for enforcement was served upon the party subject to the dictates of the commission's order.

(d) For complaints asserting expressly or in substance a violation of Section 1-13-80 by employers, employment agencies or labor organizations, including municipalities, counties, special purpose districts, school districts, and local governments, but not including employers, employment agencies or labor organizations covered by Section 1-13-90(c), the procedure shall be as follows:

(1) The Commissioner shall assign one or more of his employees or agents to investigate the complaint, in which case one shall be designated the investigator in charge of the complaint.

(2) The Commission shall institute an investigation by its employees to ascertain the facts relating to such alleged unlawful employment practice. In its investigation of a charge filed under this chapter, the Commission or its designated employees shall at all reasonable times have access to, for the purposes of examination, and the right to copy any evidence of any person being investigated that relates to unlawful employment practices covered by this chapter and is relevant to the charge under investigation. If any persons fail to permit access to such evidence, the Commission may issue a subpoena duces tecum and thereby compel the production for examination and copying of such evidence. If any person fails to comply with a subpoena issued under this chapter, the Commission may request an order of a court of competent jurisdiction requiring compliance with the subpoena. The person against whom an order of court is sought shall be given at least four days' notice of the time and place of the court hearing and may appear and oppose the granting of any order. Any person may, after giving the Commission at least four days' notice, move before a court of competent jurisdiction for an order quashing any subpoena issued under this subsection. Information gathered during an investigation under this subsection shall not be made public by the Commission, its officers or employees, except for information made public as a result of being offered or received into evidence in an action brought under this subsection.

(3) The complaint may be resolved at any time by conference, conciliation and persuasion with the complainant and the party complained of, such resolution to be embodied in a conciliation agreement, which may include an agreement by the respondent to refrain from committing unlawful discriminatory practices in the future, and which may contain such further provisions as are agreed upon by the complainant and the party complained of. Nothing said or done during and as part of such informal endeavors may be made public by the Commission or used as evidence in a subsequent proceeding.

(4) If not sooner resolved, the investigator shall upon completion of his investigation submit to the Commissioner a statement of the facts disclosed by his investigation and recommend either that the complaint be dismissed or that the Commission bring an action in equity in circuit court against the respondent. The Commissioner, after a review of the case file and the statement and recommendation of the investigator, may issue an order either to dismiss the charge or to bring an action in equity in circuit court against the respondent, which order shall not be subject to judicial or other further review.

(5) If the order be of dismissal, the Commissioner shall mail a copy of the order to the complainant and to the respondent at their last known addresses.

(6) If a charge filed with the commission by a complainant pursuant to this chapter is dismissed by the commission, or if within one hundred eighty days from the filing of the charge the commission has not filed an action under this chapter or entered into a conciliation agreement to which the complainant is a party, the complainant may bring an action in equity against the respondent in circuit court. The action must be brought within one year from the date of the violation alleged, or within one hundred twenty days from the date the complainant's charge is dismissed, whichever occurs earlier, except that this period may be extended by written consent of the respondent.

(7) If within thirty days after issuance of its determination the Commission is unable to secure from the respondent a conciliation agreement acceptable to the Commission, or if the Commission determines after investigation that the respondent has violated the terms of a conciliation agreement, the Commission may bring an action in equity against the respondent in circuit court. Such action shall be brought within one year from the date of the violation alleged, except that this period may be extended by written consent of the respondent.

(8) No action may be brought under this chapter by a complainant if an action based on the same charge has been brought by the Commission, and no action may be brought under this chapter by the Commission if an action based on the same charge has been brought by the complainant. No action may be brought under this chapter if an action alleging essentially the same facts and seeking relief for the same complainant has been brought in any federal court. Any action brought under this chapter shall be promptly dismissed if an action alleging essentially the same facts and seeking relief for the same complainant is brought in any federal court.

(9) If the court finds that the respondent has intentionally engaged in or is intentionally engaging in an unlawful employment practice charged in the complaint, the court may enjoin the respondent from engaging in such unlawful employment practice, and order such affirmative action as may be appropriate, which may include, but is not limited to, reinstatement of hiring of employees, with or without back pay payable by the employer, employment agency, or labor organization, as the case may be, responsible for the unlawful employment practice or any other equitable relief as the court deems appropriate. Back pay liability shall not accrue from a date more than two years prior to the filing of a charge with the Commission. Unemployment compensation, interim earnings, or amount earnable with reasonable diligence, by the person or persons discriminated against shall operate to reduce the back pay otherwise allowable. No order of the court shall require the admission or reinstatement of an individual as a member of a union, of the hiring, reinstatement, or promotion of an individual as an employee, or the payment to him of any back pay if such individual was refused admission, suspended or expelled, or was refused employment or advancement or was suspended or discharged for any reason other than discrimination on account of race, color, religion, sex, age or national origin in violation of this chapter, or discrimination in violation of subsection (e) of Section 1-13-80.

(e) For complaints of the existence or occurrence of a practice asserted to be discriminatory on the basis of race, religion, color, age, sex, national origin, or disability, other than those discriminatory practices declared unlawful by Section 1-13-80, or of any other dispute regarding human affairs, the procedure of the commission is as follows:

The commissioner shall assign one or more of the commission's employees or agents who may resolve the complaint by conference, conciliation, and persuasion with the complainant and the respondent, the resolution to be embodied in a conciliation agreement which shall include such provisions as are agreed upon by the complainant and the respondent. If the employee or agent is unable after reasonable efforts to resolve the complaint, the employee or agent shall withdraw from the matter and not participate further and the commission file of the complaint must be closed. If the complainant and the respondent thereafter resolve the complaint and submit a record of the resolution to the commission, the record must be entered into the commission file of the complaint.

(f) If in the course of processing any complaint under the procedure set forth in (e) above sufficient facts shall appear warranting the processing of the complaint under the procedure provided by subsection (c) or (d) of this section upon notice to the complainant and to the respondent, such other procedure shall thereafter be followed for the processing of the complaint.

(g) The Commission shall establish such rules as may be necessary to govern, expedite and effectuate the procedures prescribed in this section.

HISTORY: 1962 Code Section 1-360.29; 1972 (57) 2651; 1973 (58) 698; 1979 Act No. 24 Section 9; 1990 Act No. 333, Section 1; 1996 Act No. 426, Section 6; 2006 Act No. 387, Section 1, eff July 1, 2006.



SECTION 1-13-100. Construction and application of chapter.

Nothing in this chapter may be construed to create a cause of action other than those specifically described in Section 1-13-90 of this chapter. Nothing in this chapter may be construed to create a cause of action against a person not covered by Title VII of the Civil Rights Act of 1964, as amended, 42 U. S. C. Section 2000e et seq., if the cause of action arises from discrimination on the basis of race, color, religion, sex, or national origin. Nothing in this chapter may be construed to create a cause of action against a person not covered by the Age Discrimination in Employment Act of 1967, as amended, 29 U. S. C. Section 621 et seq., if the cause of action arises from discrimination on the basis of age. Nothing in this chapter may be construed to create a cause of action against a person not covered by the Americans with Disabilities Act of 1990, as amended, Public Law 101-336.

HISTORY: 1962 Code Section 1-360.30; 1972 (57) 2651; 1979 Act No. 24, Section 10; 1996 Act No. 426, Section 7.



SECTION 1-13-110. Affirmative action plans by State agencies; approval by Commission; action by General Assembly.

Each State agency shall develop an Affirmative Action Plan to assure equitable employment for members of minorities (race and sex) and shall present such Plans to the Human Affairs Commission. On or before February 1 of each year, the Human Affairs Commission shall submit a report to the General Assembly concerning the status of the Affirmative Action Plans of all State agencies. If any Affirmative Action Plans have been disapproved, the report shall contain the reasons for such disapproval. If the General Assembly takes no action within sixty (60) days on those Plans which have been disapproved, the action of the Human Affairs Commission shall be final.

HISTORY: 1978 Act No. 644, Part II, Section 3A.






CHAPTER 15 - COMMISSION ON THE STATUS OF WOMEN

SECTION 1-15-10. Commission created; appointment, qualifications and terms of members; vacancies.

There is created a Commission on Women to be composed of sixteen members appointed by the Governor with the advice and consent of the Senate from among persons with a competency in the area of public affairs and women's activities. One member must be appointed from each congressional district and the remaining members from the State at large. The commission must be under and a part of the Office of the Governor. Members of the commission shall serve for terms of four years and until their successors are appointed and qualify, except of those members first appointed after the expansion of the commission to fifteen members, two members shall serve a term of one year, two members shall serve a term of two years, two members shall serve a term of three years, and two members shall serve a term of four years. Members appointed prior to and after the expansion of the commission to fifteen members must be designated by the Governor as being appointed to serve either from a particular congressional district or at large. The member first appointed from the Seventh Congressional District after the expansion of the commission to sixteen members shall serve a four-year term. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term only. No member must be eligible to serve more than two consecutive terms.

HISTORY: 1962 Code Section 9-451; 1970 (56) 2321; 1978 Act No. 591, Section 1; 1993 Act No. 181, Section 8; 2008 Act No. 249, Section 1, eff upon approval (became law without the Governor's signature on June 5, 2008); 2012 Act No. 279, Section 2, eff June 26, 2012.



SECTION 1-15-20. Per diem, mileage and subsistence.

The members of the Commission shall be paid the usual per diem, mileage and subsistence as provided by law for members of boards, commissions and committees to be paid from the general fund of the State.

HISTORY: 1962 Code Section 9-452; 1970 (56) 2321.



SECTION 1-15-30. Organization; officers; quorum.

The commission shall meet as soon after appointment as practicable and shall organize itself by electing one of its members as chairman, one of its members as vice-chairman, and one of its members as secretary. A quorum for transacting business at all meetings of the commission shall consist of a majority of the membership of the commission.

HISTORY: 1962 Code Section 9-453; 1970 (56) 2321; 1978 Act No. 591, Section 2.



SECTION 1-15-40. Duties.

(1) The commission shall study the status of women and make periodic reports to the Governor with its recommendations concerning the following areas:

(a) Education needs and education opportunities pertaining to women.

(b) Social insurance and tax laws as they affect the net earnings and other income of women.

(c) Federal and state labor laws dealing with such matters as hours, night work and wages to determine whether they are accomplishing the purposes for which they were established and whether they should be adapted to changing technological, economic and social conditions.

(d) Differences in legal treatment of men and women in regard to political and civil rights, property rights, and family relations.

(e) New and expanded services that may be required for women as wives and mothers, and workers, including education, counseling, training, home services, and arrangements for care of children during the working day.

(f) The employment policies and practices of the State of South Carolina with reference to additional affirmative steps which should be taken through legislation, executive or administrative action to assure nondiscrimination on the basis of sex and to enhance constructive employment opportunities for women.

(g) At appropriate intervals of five or more years, an updated report shall be issued by the commission.

(2) The commission shall also be empowered to:

(a) Receive and disburse state and federal grants for furtherance of the commission's objectives.

(b) Disseminate pertinent material relating to the rights, responsibilities and status of women.

HISTORY: 1962 Code Section 9-454; 1970 (56) 2321; 1978 Act No. 591, Section 3.



SECTION 1-15-50. Cooperation.

All executive departments and agencies of the State government shall cooperate with the Commission in the performance of its duties.

HISTORY: 1962 Code Section 9-455; 1970 (56) 2321.






CHAPTER 17 - INTERSTATE COOPERATION

SECTION 1-17-10. Commission on Interstate Cooperation.

The Commission on Interstate Cooperation shall be composed of fifteen members, namely: The five members of the Committee on Interstate Cooperation of the Senate, the five members of the Committee on Interstate Cooperation of the House of Representatives and five officials of the State government named by the Governor, one of whom shall be designated by him as the chairman of the Commission. The State officials, when so named, shall serve ex officio. The Governor shall be an honorary member of the Commission.

HISTORY: 1962 Code Section 9-101; 1952 Code Section 9-101; 1942 Code Section 3442-14; 1936 (39) 1322.



SECTION 1-17-20. Committee on Interstate Cooperation of Senate.

The standing Committee on Interstate Cooperation of the Senate shall consist of five Senators. The members and chairman of this Committee shall be designated in the same manner as is customary in the case of the members and chairmen of other standing committees of the Senate. The Lieutenant Governor may serve ex officio as one of the five members of this Committee.

HISTORY: 1962 Code Section 9-102; 1952 Code Section 9-102; 1942 Code Section 3442-12; 1936 (39) 1322.



SECTION 1-17-30. Committee on Interstate Cooperation of House of Representatives.

The standing Committee on Interstate Cooperation of the House of Representatives shall consist of five members. The members and chairman of this Committee shall be designated in the same manner as is customary in the case of the members and chairmen of other standing committees of the House of Representatives.

HISTORY: 1962 Code Section 9-103; 1952 Code Section 9-103; 1942 Code Section 3442-13; 1936 (39) 1322.



SECTION 1-17-40. Terms of members of Commission and Committees.

The standing Committee of the Senate and the standing Committee of the House of Representatives shall function during the regular sessions of the legislature and also during the interim periods between such sessions. Their members shall serve until their successors are designated and they shall respectively constitute the Senate and House councils of the American Legislators' Association for this State. The terms of each administration member of the Commission appointed by the Governor shall extend until the next gubernatorial inauguration and thereafter until his successor is appointed.

HISTORY: 1962 Code Section 9-104; 1952 Code Section 9-104; 1942 Code Section 3442-17; 1936 (39) 1322.



SECTION 1-17-50. Duties of Commission.

The South Carolina Commission on Interstate Cooperation shall encourage and arrange conferences with officials of other states and of other units of government, carry forward the participation of this State as a member of the council of state governments, both regionally and nationally, and formulate proposals for cooperation between this State and other states.

HISTORY: 1962 Code Section 9-105; 1952 Code Section 9-105; 1942 Code Section 3442-11; 1936 (39) 1322.



SECTION 1-17-60. Committees established by Commission to conduct conferences and formulate proposals concerning cooperation; advisory boards.

The Commission shall establish such committees as it deems advisable to conduct conferences and to formulate proposals concerning subjects of intergovernmental cooperation. Subject to the approval of the Commission the members of every such committee shall be appointed by the chairman of the Commission. State officials who are not members of the Commission may be appointed as members of any such committee but at least one member of the Commission shall be a member of every such committee. The Commission may provide such rules as it considers appropriate concerning the membership and functioning of any committee which it establishes. The Commission may provide for advisory boards for itself and for its various committees and for the service of private citizens on such boards.

HISTORY: 1962 Code Section 9-106; 1952 Code Section 9-106; 1942 Code Section 3442-15; 1936 (39) 1322.



SECTION 1-17-70. Reports; compensation and powers of Commission.

The Commission shall report to the Governor and to the legislature within fifteen days after the convening of each regular legislative session and at such other times as it deems appropriate. Its members and the members of all committees which it establishes shall serve without compensation but they shall be paid their necessary expenses in carrying out their obligations under this chapter. The Commission may employ a secretary and a stenographer. It may incur such other expenses as may be necessary for the proper performance of its duties and it may, by contributions to the council of state governments, participate with other states in maintaining said council's regional and central secretariats and its other governmental services.

HISTORY: 1962 Code Section 9-107; 1952 Code Section 9-107; 1942 Code Section 3442-16; 1936 (39) 1322.






CHAPTER 18 - REVIEW OF OCCUPATIONAL REGISTRATION & LICENSING

SECTION 1-18-10. Definitions.

(A) "Licensure" means the process by which an agency, board, or commission of the State grants permission to persons meeting predetermined qualifications to have the exclusive use of an occupational title and to engage in an occupation to the exclusion of unlicensed persons.

(B) "Registration" means the process by which an agency, board, or commission identifies and lists those persons who meet predetermined qualifications and who are the only persons permitted to use an occupational title.

(C) "Commission" means the State Reorganization Commission.

HISTORY: 1988 Act No. 572, Section 1.



SECTION 1-18-20. Public hearings on whether occupation should be regulated.

Upon the filing of any bill proposing to regulate an occupation not regulated by the State, the subcommittee of the standing committee of the House of Representatives or the Senate to which the bill has been referred may request that the commission conduct the public hearing or that the commission assist the subcommittee in conducting the public hearing. Upon the request of the subcommittee, the commission may hold hearings for the purpose of determining whether or not occupations not regulated by the State should be regulated.

HISTORY: 1988 Act No. 572, Section 1.



SECTION 1-18-30. Notice of hearings; review panel; report of commission.

When requested by the subcommittee, the commission shall provide notice of the hearings to the public and to any organizations or state agencies or boards whose members could reasonably be expected to be affected by any proposed regulation or changes in regulation. In addition, the commission may solicit the participation, as part of the review panel, of representatives of state agencies currently authorized to regulate a profession related to that under review. The subcommittee, as referred to in Section 1-18-70, shall sit in conjunction with the commission at the hearings. Upon receipt of testimony at the hearing, and pursuant to any other research or inquiries it considers appropriate, the commission shall report its findings and conclusions to the subcommittee of the Senate and the House, as referred to in Section 1-18-70.

HISTORY: 1988 Act No. 572, Section 1.



SECTION 1-18-40. Factors to be considered in evaluating whether occupation should be regulated; limits on recommendation to regulate.

In evaluating whether an occupation should be regulated, the commission shall consider whether:

(1) the unregulated practice of an occupation presents a clear and recognizable danger to the health, safety, or welfare of the public;

(2) the practice of the occupation requires such a specialized skill that the public is not qualified to select a competent practitioner without assurances that he has met minimum qualifications;

(3) the public is or may be effectively protected by other means, such as academic credentials, certification by a nongovernmental entity, or membership in occupational associations;

(4) current laws are ineffective or inadequate to protect the public health, safety, and welfare and whether strengthening the laws would not provide adequate protection to the public;

(5) the practitioner performs a service for others which would qualify for payment of part or all of those services by a third party if the practitioners were to be regulated by the State;

(6) regulation will increase the cost of goods;

(7) regulation will increase or decrease the availability of services to the public;

(8) regulation will assure the competency of practitioners of the occupation;

(9) regulation can be provided through an existing agency or under supervision of presently licensed practitioners.

In determining any recommendation for regulation of an occupation, the commission shall recommend the least extensive and restrictive form of regulation consistent with the public interest. The commission may not recommend any regulation unless necessary to protect the health, safety, or welfare of the public.

HISTORY: 1988 Act No. 572, Section 1.



SECTION 1-18-50. Degrees of regulation of occupation; limits on recommendation of regulation by licensure.

(A) If the commission determines that existing remedies do not adequately protect the public health, safety, or welfare, it shall consider the following degrees of regulation of the practice of that occupation in the following order:

(1) statutory change to provide for civil causes of action or criminal penalties;

(2) inspection of a practitioner's premises and activities and authorization of an appropriate state board, agency, or commission to enjoin an activity which is detrimental to the public health, safety, or welfare;

(3) listing of a practitioner's location, nature, and operation of practice;

(4) registration as defined in this chapter;

(5) licensure as defined in this chapter.

(B) Licensure must be recommended only where the commission determines that registration or other means of regulation is not adequate to protect the health, safety, or welfare of the public. The commission may recommend one or more means of regulation or statutory change, whether or not it is included in subsection (A) of this section.

HISTORY: 1988 Act No. 572, Section 1.



SECTION 1-18-60. Recommendations to General Assembly.

In making its recommendations to the General Assembly, the commission may recommend that no regulation be created, that regulations be assigned to an existing board, agency, or commission, or that a new board be established. If registration or licensure is recommended, the commission shall recommend what qualifications are specified for the registration or licensure and describe the activities that may be engaged in by persons pursuing the occupation.

HISTORY: 1988 Act No. 572, Section 1.



SECTION 1-18-70. Recommendations to be based on evidence; recommendations to be in writing; persons who are to receive copy of recommendations.

All recommendations formulated by the commission must be based upon evidence gathered by the commission in public hearings from testimony submitted orally or in writing by interested parties including the commission and upon evidence compiled by the commission in studies conducted by the commission. The recommendations of the commission must be made in writing and delivered to the chairman of the subcommittee of the standing committee of the House or the Senate to which a bill proposing to regulate an occupation has been referred. Copies of the commission's recommendations must also be delivered to the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Governor. Copies of the commission's recommendations must be mailed to any person who has made a request concerning occupational regulation that was considered by the commission. If the commission recommends no changes with respect to the regulation of an occupation, the commission shall notify by mail any person who has requested that regulations or changes be recommended.

HISTORY: 1988 Act No. 572, Section 1.






CHAPTER 21 - UNIFORMITY OF LEGISLATION

SECTION 1-21-10. Board of Commissioners for Promotion of Uniformity of Legislation in the United States.

The Governor shall appoint three suitable persons who, with their successors, shall constitute a "Board of Commissioners for the Promotion of Uniformity of Legislation in the United States." Any vacancy in the Board shall be filled by the appointment by the Governor of a suitable person.

HISTORY: 1962 Code Section 9-401; 1952 Code Section 9-401; 1942 Code Section 3440; 1932 Code Section 3440; Civ. C. '22 Section 1049; Civ. C. '12 Section 926; 1909 (26) 127.



SECTION 1-21-20. Duty of Board.

The Board shall:

(1) Examine the subjects of insolvency, the descent and distribution of property, the execution and probate of wills and other subjects upon which uniformity of legislation in the various states and territories of the union is desirable but which are outside the jurisdiction of the Congress of the United States;

(2) Confer upon these matters with the commissioners appointed by other states and territories for the same purpose;

(3) Consider and draft uniform laws to be submitted for approval and adoption of the several states; and

(4) Generally devise and recommend such other or further course of action as shall accomplish the purposes of this chapter.

HISTORY: 1962 Code Section 9-402; 1952 Code Section 9-402; 1942 Code Section 3441; 1932 Code Section 3441; Civ. C. '22 Section 1050; Civ. C. '12 Section 927; 1909 (26) 127.



SECTION 1-21-30. Record; annual report.

The Board shall keep a record of all its transactions and shall at each regular session of the legislature in each year, and may at any other time, make a report of its doings and of its recommendations to the General Assembly.

HISTORY: 1962 Code Section 9-403; 1952 Code Section 9-403; 1942 Code Section 3442; 1932 Code Section 3442; Civ. C. '22 Section 1051; Civ. C. '12 Section 928; 1909 (26) 127.






CHAPTER 23 - STATE AGENCY RULE MAKING AND ADJUDICATION OF CONTESTED CASES

SECTION 1-23-10. Definitions.

As used in this article:

(1) "Agency" or "State agency" means each state board, commission, department, executive department or officer, other than the legislature, the courts, the South Carolina Tobacco Community Development Board, or the Tobacco Settlement Revenue Management Authority, authorized by law to make regulations or to determine contested cases;

(2) "Document" means a regulation, notice or similar instrument issued or promulgated pursuant to law by a state agency;

(3) "Person" means any individual, partnership, corporation, association, governmental subdivision or public or private organization of any character other than an agency;

(4) "Regulation" means each agency statement of general public applicability that implements or prescribes law or policy or practice requirements of any agency. Policy or guidance issued by an agency other than in a regulation does not have the force or effect of law. The term "regulation" includes general licensing criteria and conditions and the amendment or repeal of a prior regulation, but does not include descriptions of agency procedures applicable only to agency personnel; opinions of the Attorney General; decisions or orders in rate making, price fixing, or licensing matters; awards of money to individuals; policy statements or rules of local school boards; regulations of the National Guard; decisions, orders, or rules of the Board of Probation, Parole, and Pardon Services; orders of the supervisory or administrative agency of a penal, mental, or medical institution, in respect to the institutional supervision, custody, control, care, or treatment of inmates, prisoners, or patients; decisions of the governing board of a university, college, technical college, school, or other educational institution with regard to curriculum, qualifications for admission, dismissal and readmission, fees and charges for students, conferring degrees and diplomas, employment tenure and promotion of faculty and disciplinary proceedings; decisions of the Human Affairs Commission relating to firms or individuals; advisory opinions of agencies; and other agency actions relating only to specified individuals.

(5) "Promulgation" means final agency action to enact a regulation after compliance with procedures prescribed in this article.

(6) "Division" means the Division of Research and Statistical Services in the State Budget and Control Board.

(7) "Substantial economic impact" means a financial impact upon:

(a) commercial enterprises;

(b) retail businesses;

(c) service businesses;

(d) industry;

(e) consumers of a product or service;

(f) taxpayers; or

(g) small businesses as defined in Section 1-23-270.

HISTORY: 1977 Act No. 176, Art. I, Section 1; 1992 Act No. 507, Section 2; 1996 Act No. 411, Section 1; 1999 Act No. 77, Section 2; 2000 Act No. 387, Part II, Section 69A.3; 2004 Act No. 231, Section 3, eff January 1, 2005.



SECTION 1-23-20. Custody, printing and distribution of documents charged to Legislative Council; establishment of State Register.

The Legislative Council is charged with the custody, printing and distribution of the documents required or authorized to be published in this article and with the responsibility for incorporating them into a State Register. Such Register shall include proposed as well as finally adopted documents required to be filed with the Council; provided, however, that publication of a synopsis of the contents of proposed regulations meets the requirements of this section. Additions to the State Register shall be published by the Legislative Council at least once every thirty days.

HISTORY: 1977 Act No. 176, Art. I, Section 2.



SECTION 1-23-30. Filing of documents with Legislative Council; public inspection; distribution.

The original and either two additional originals or two certified copies of each document authorized or required to be published in the State Register by this article shall be filed with the Legislative Council by the agency by which it is promulgated. Filing may be accomplished at all times when the Council office is open for official business.

The Council shall note upon each document filed the date and hour of filing and shall as soon as practicable publish such document in the State Register. Copies of all documents filed shall be available at the Council office for public inspection during office hours.

The Council shall transmit to the Clerk of Court of each county a copy of the State Register and all additions thereto when published. Clerks of Court shall maintain their copies of the Register in current form and provide for public inspection thereof. The Council shall transmit one original or certified copy of each document filed with the Council to the Department of Archives and History which shall be made available for public inspection in the office of the department.

HISTORY: 1977 Act No. 176, Art. I, Section 3.



SECTION 1-23-40. Documents required to be filed and published in State Register.

There shall be filed with the Legislative Council and published in the State Register:

(1) All regulations promulgated or proposed to be promulgated by state agencies which have general public applicability and legal effect, including all of those which include penalty provisions. Provided, however, that the text of regulations as finally promulgated by an agency shall not be published in the State Register until such regulations have been approved by the General Assembly in accordance with Section 1-23-120.

(2) Any other documents, upon agency request in writing. Comments and news items of any nature shall not be published in the Register.

HISTORY: 1977 Act No. 176, Art. I, Section 4.



SECTION 1-23-50. Legislative Council to establish procedures.

The Legislative Council shall establish procedures for carrying out the provisions of this article relating to the State Register and the form and filing of regulations. These procedures may provide among other things:

(1) The manner of certification of copies required to be filed under Section 1-23-40;

(2) The manner and form in which the documents or regulations shall be printed, reprinted, compiled, indexed, bound and distributed, including the compilation of the State Register ;

(3) The number of copies of the documents, regulations or compilations thereof, which shall be printed and compiled, the number which shall be distributed without charge to members of the General Assembly, officers and employees of the State or state agencies for official use and the number which shall be available for distribution to the public;

(4) The prices to be charged for individual copies of documents or regulations and subscriptions to the compilations and reprints and bound volumes of them.

HISTORY: 1977 Act No. 176, Art. I, Section 5; 1979 Act No. 188, Section 2.



SECTION 1-23-60. Effect of filing and of publication of documents and regulations; rebuttable presumption of compliance; judicial notice of contents.

A document or regulation required by this article to be filed with the Legislative Council shall not be valid against a person who has not had actual knowledge of it until the document or regulation has been filed with the office of the Legislative Council, printed in the State Register and made available for public inspection as provided by this article. Unless otherwise specifically provided by statute, filing and publication of a document or regulation in the State Register as required or authorized by this article is sufficient to give notice of the contents of the document or regulation to a person subject to or affected by it. The publication of a document filed in the office of the Legislative Council creates a rebuttable presumption:

(1) That it was duly issued, prescribed or promulgated subject to further action required under this article;

(2) That it was filed and made available for public inspection at the day and hour stated in the printed notation thereon required under Section 1-23-30;

(3) That the copy on file in the Legislative Council is a true copy of the original;

The contents of filed documents shall be judicially noticed and, without prejudice to any other mode of citation, may be cited by volume and page number or the numerical designation assigned to it by the Legislative Council.

HISTORY: 1977 Act No. 176, Art. I, Section 6.



SECTION 1-23-70. Duty of Attorney General.

The Attorney General shall be responsible for the interpretation of this article and for the compliance by agencies required to file documents with the Legislative Council under the provisions of this article and shall upon request advise such agencies of necessary procedures to insure compliance therewith.

HISTORY: 1977 Act No. 176, Art. I, Section 7.



SECTION 1-23-80. Costs incurred and revenues collected by Legislative Council.

The cost of printing, reprinting, wrapping, binding and distributing the documents, regulations or compilations thereof, including the State Register, and other expenses incurred by the Legislative Council in carrying out the duties placed upon it by this article shall be funded by the appropriations to the council in the annual state general appropriations act. All revenue derived from the sale of the documents and regulations shall be deposited in the general fund of the State.

HISTORY: 1977 Act No. 176, Art. I, Section 8.



SECTION 1-23-90. Complete codifications of documents; Code of State Regulations designated.

(a) The Legislative Council may provide for, from time to time as it considers necessary, the preparation and publication of complete codifications of the documents of each agency having general applicability and legal effect, issued or promulgated by the agency which are relied upon by the agency as authority for, or are invoked or used by it in the discharge of, its activities or functions.

(b) A codification published under item (a) of this section shall be designated as the "Code of State Regulations". The Legislative Council may regulate the binding of the printed codifications into separate books with a view to practical usefulness and economical manufacture. Each book shall contain an explanation of its coverage and other aids to users that the Legislative Council may require. A general index to the entire Code of State Regulations may be separately printed and bound.

(c) The Legislative Council shall regulate the supplementation and republication of the printed codifications with a view to keeping the Code of State Regulations as current as practicable.

(d) The authority granted in this section is supplemental to and not in conflict with the establishment of the State Register as provided for in other provisions of this article.

HISTORY: 1977 Act No. 176, Art. I, Section 9.



SECTION 1-23-100. Exemptions for Executive Orders, proclamations or documents issued by Governor's Office; treatment of some Executive Orders for information purposes.

This article shall not apply to Executive Orders, proclamations or documents issued by the Governor's Office. However, Governor's Executive Orders, having general applicability and legal effect shall be transmitted by the Secretary of State to the Legislative Council to be published in a separate section of the State Register for information purposes only. Such orders shall not be subject to General Assembly approval.

HISTORY: 1977 Act No. 176, Art. I, Section 10.



SECTION 1-23-110. Procedures for publication of notice of proposed promulgation of regulations; public participation; contest of regulation for procedural defects.

(A) Before the promulgation, amendment, or repeal of a regulation, an agency shall:

(1) give notice of a drafting period by publication of a notice in the State Register. The notice must include:

(a) the address to which interested persons may submit written comments during the initial drafting period before the regulations are submitted as proposed;

(b) a synopsis of what the agency plans to draft;

(c) the agency's statutory authority for promulgating the regulation;

(2) submit to the division, no later than the date the notice required in item (3) is published in the State Register, a preliminary assessment report prepared in accordance with Section 1-23-115 on regulations having a substantial economic impact;

(3) give notice of a public hearing at which the agency will receive data, views, or arguments, orally and in writing, from interested persons on proposed regulations by publication of a notice in the State Register if requested by twenty-five persons, by a governmental subdivision or agency, or by an association having not less than twenty-five members. The notice must include:

(a) the address to which written comments must be sent and the time period of not less than thirty days for submitting these comments;

(b) the date, time, and place of the public hearing which must not be held sooner than thirty days from the date the notice is published in the State Register;

(c) a narrative preamble and the text of the proposed regulation. The preamble shall include a section-by-section discussion of the proposed regulation and a justification for any provision not required to maintain compliance with federal law including, but not limited to, grant programs;

(d) the statutory authority for its promulgation;

(e) a preliminary fiscal impact statement prepared by the agency reflecting estimates of costs to be incurred by the State and its political subdivisions in complying with the proposed regulation. A preliminary fiscal impact statement is not required for those regulations which are not subject to General Assembly review under Section 1-23-120;

(f) a summary of the preliminary assessment report submitted by the agency to the division and notice that copies of the preliminary report are available from the agency. The agency may charge a reasonable fee to cover the costs associated with this distribution requirement. A regulation that does not require an assessment report because it does not have a substantial economic impact, must include a statement to that effect. A regulation exempt from filing an assessment report pursuant to Section 1-23-115(E) must include an explanation of the exemption;

(g) statement of the need and reasonableness of the regulation as determined by the agency based on an analysis of the factors listed in Section 1-23-115(C)(1) through (11). At no time is an agency required to include items (4) through (8) in the reasonableness and need determination. However, comments related to items (4) through (8) received by the agency during the public comment periods must be made part of the official record of the proposed regulations.

(h) the location where a person may obtain from the agency a copy of the detailed statement of rationale as required by this item. For new regulations and significant amendments to existing regulations, an agency shall prepare and make available to the public upon request a detailed statement of rationale which shall state the basis for the regulation, including the scientific or technical basis, if any, and shall identify any studies, reports, policies, or statements of professional judgment or administrative need relied upon in developing the regulation. This subitem does not apply to regulations which are not subject to General Assembly review under Section 1-23-120.

(B) Notices required by this section must be mailed by the promulgating agency to all persons who have made timely requests of the agency for advance notice of proposed promulgation of regulations.

(C)(1) The agency shall consider fully all written and oral submissions respecting the proposed regulation.

(2) Following the public hearing and consideration of all submissions, an agency must not submit a regulation to the General Assembly for review if the regulation contains a substantive change in the content of regulation as proposed pursuant to subsection (A)(3) and the substantive change was not raised, considered, or discussed by public comment received pursuant to this section. The agency shall refile such a regulation for publication in the State Register as a proposed regulation pursuant to subsection (A)(3).

(D) A proceeding to contest a regulation on the ground of noncompliance with the procedural requirements of this section must be commenced within one year from the effective date of the regulation.

HISTORY: 1977 Act No. 176, Art. I, Section 11; 1980 Act No. 442, Section 1; 1985 Act No. 190, Section 2; 1988 Act No. 605, Section 1; 1989 Act No. 91, Section 1; 1992 Act No. 507, Section 3; 1993 Act No. 181, Section 11; 1996 Act No. 411, Sections 2, 3; 2002 Act No. 231, Section 1; 2007 Act. No. 104, Section 1, eff July 1, 2008.



SECTION 1-23-111. Regulation process; public hearings; report of presiding official; options upon unfavorable determination.

(A) When a public hearing is held pursuant to this article involving the promulgation of regulations by a department for which the governing authority is a single director, it must be conducted by an administrative law judge assigned by the chief judge. When a public hearing is held pursuant to this article involving the promulgation of regulations by a department for which the governing authority is a board or commission, it must be conducted by the board or commission, with the chairman presiding. The administrative law judge or chairman, as the presiding official, shall ensure that all persons involved in the public hearing on the regulation are treated fairly and impartially. The agency shall submit into the record the jurisdictional documents, including the statement of need and reasonableness as determined by the agency based on an analysis of the factors listed in Section 1-23-115(C)(1) through (11), except items (4) through (8), and any written exhibits in support of the proposed regulation. The agency may also submit oral evidences. Interested persons may present written or oral evidence. The presiding official shall allow questioning of agency representatives or witnesses, or of interested persons making oral statements, in order to explain the purpose or intended operation of the proposed regulation, or a suggested modification, or for other purposes if material to the evaluation or formulation of the proposed regulation. The presiding official may limit repetitive or immaterial statements or questions. At the request of the presiding official or the agency, a transcript of the hearing must be prepared.

(B) After allowing all written material to be submitted and recorded in the record of the public hearing no later than five working days after the hearing ends, unless the presiding official orders an extension for not more than twenty days, the presiding official shall issue a written report which shall include findings as to the need and reasonableness of the proposed regulation based on an analysis of the factors listed in Section 1-23-115(C)(1) through (11), except items (4) through (8), and other factors as the presiding official identifies and may include suggested modifications to the proposed regulations in the case of a finding of lack of need or reasonableness.

(C) If the presiding official determines that the need for or reasonableness of the proposed regulation has not been established, the agency shall elect to:

(a) modify the proposed regulation by including the suggested modifications of the presiding official;

(b) not modify the proposed regulation in accordance with the presiding official's suggested modifications in which case the agency shall submit to the General Assembly, along with the promulgated regulation submitted for legislative review, a copy of the presiding official's written report; or

(c) terminate the promulgation process for the proposed regulation by publication of a notice in the State Register and the termination is effective upon publication of the notice.

HISTORY: 1993 Act No. 181, Section 11A; 1996 Act No. 411, Section 4.



SECTION 1-23-115. Regulations requiring assessment reports; report contents; exceptions; preliminary assessment reports.

(A) Upon written request by two members of the General Assembly, made before submission of a promulgated regulation to the General Assembly for legislative review, a regulation that has a substantial economic impact must have an assessment report prepared pursuant to this section and in accordance with the procedures contained in this article. In addition to any other method as may be provided by the General Assembly, the legislative committee to which the promulgated regulation has been referred, by majority vote, may send a written notification to the promulgating agency informing the agency that the committee cannot approve the promulgated regulation unless an assessment report is prepared and provided to the committee. The written notification tolls the running of the one hundred-twenty-day legislative review period, and the period does not begin to run again until an assessment report prepared in accordance with this article is submitted to the committee. Upon receipt of the assessment report, additional days must be added to the days remaining in the one hundred-twenty-day review period, if less than twenty days, to equal twenty days. A copy of the assessment report must be provided to each member of the committee.

(B) A state agency must submit to the State Budget and Control Board, Division of Research and Statistical Services, a preliminary assessment report on regulations which have a substantial economic impact. Upon receiving this report the division may require additional information from the promulgating agency, other state agencies, or other sources. A state agency shall cooperate and provide information to the division on requests made pursuant to this section. The division shall prepare and publish a final assessment report within sixty days after the public hearing held pursuant to Section 1-23-110. The division shall forward the final assessment report and a summary of the final report to the promulgating agency.

(C) The preliminary and final assessment reports required by this section must disclose the effects of the proposed regulation on the public health and environmental welfare of the community and State and the effects of the economic activities arising out of the proposed regulation. Both the preliminary and final reports required by this section may include:

(1) a description of the regulation, the purpose of the regulation, the legal authority for the regulation, and the plan for implementing the regulation;

(2) a determination of the need for and reasonableness of the regulation as determined by the agency based on an analysis of the factors listed in this subsection and the expected benefit of the regulation;

(3) a determination of the costs and benefits associated with the regulation and an explanation of why the regulation is considered to be the most cost-effective, efficient, and feasible means for allocating public and private resources and for achieving the stated purpose;

(4) the effect of the regulation on competition;

(5) the effect of the regulation on the cost of living and doing business in the geographical area in which the regulation would be implemented;

(6) the effect of the regulation on employment in the geographical area in which the regulation would be implemented;

(7) the source of revenue to be used for implementing and enforcing the regulation;

(8) a conclusion on the short-term and long-term economic impact upon all persons substantially affected by the regulation, including an analysis containing a description of which persons will bear the costs of the regulation and which persons will benefit directly and indirectly from the regulation;

(9) the uncertainties associated with the estimation of particular benefits and burdens and the difficulties involved in the comparison of qualitatively and quantitatively dissimilar benefits and burdens. A determination of the need for the regulation shall consider qualitative and quantitative benefits and burdens;

(10) the effect of the regulation on the environment and public health;

(11) the detrimental effect on the environment and public health if the regulation is not implemented. An assessment report must not consider benefits or burdens on out-of-state political bodies or businesses. The assessment of benefits and burdens which cannot be precisely quantified may be expressed in qualitative terms. This subsection must not be interpreted to require numerically precise cost-benefit analysis. At no time is an agency required to include items (4) through (8) in a preliminary assessment report or statement of the need and reasonableness; however, these items may be included in the final assessment report prepared by the division.

(D) If information required to be included in the assessment report materially changes at any time before the regulation is approved or disapproved by the General Assembly, the agency must submit the corrected information to the division which must forward a revised assessment report to the Legislative Council for submission to the committees to which the regulation was referred during General Assembly review.

(E) An assessment report is not required on:

(1) regulations specifically exempt from General Assembly review by Section 1-23-120; however, if any portion of a regulation promulgated to maintain compliance with federal law is more stringent than federal law, then that portion is not exempt from this section;

(2) emergency regulations filed in accordance with Section 1-23-130; however, before an emergency regulation may be refiled pursuant to Section 1-23-130, an assessment report must be prepared in accordance with this section;

(3) regulations which control the hunting or taking of wildlife including fish or setting times, methods, or conditions under which wildlife may be taken, hunted, or caught by the public, or opening public lands for hunting and fishing.

HISTORY: 1992 Act No. 507, Section 1; 1993 Act No. 181, Section 12; 1996 Act No. 411, Sections 5, 6.



SECTION 1-23-120. Approval of regulations; submission to Legislative Council for submission to General Assembly; contents, requirements and procedures; compliance with federal law.

(A) All regulations except those specifically exempted pursuant to subsection (H) must be filed with Legislative Council for submission to the General Assembly for review in accordance with this article; however, a regulation must not be filed with Legislative Council for submission to the General Assembly more than one year after publication of the drafting notice initiating the regulation pursuant to Section 1-23-110, except those regulations requiring a final assessment report as provided in Sections 1-23-270 and 1-23-280.

(B) To initiate the process of review, the agency shall file with the Legislative Council for submission to the President of the Senate and the Speaker of the House of Representatives a document containing:

(1) a copy of the regulations promulgated;

(2) in the case of regulations proposing to amend an existing regulation or any clearly identifiable subdivision or portion of a regulation, the full text of the existing regulation or the text of the identifiable portion of the regulation; text that is proposed to be deleted must be stricken through, and text that is proposed to be added must be underlined;

(3) a request for review;

(4) a brief synopsis of the regulations submitted which explains the content and any changes in existing regulations resulting from the submitted regulations;

(5) a copy of the final assessment report and the summary of the final report prepared by the division pursuant to Section 1-23-115. A regulation that does not require an assessment report because the regulation does not have a substantial economic impact must include a statement to that effect. A regulation exempt from filing an assessment report pursuant to Section 1-23-115(E) must include an explanation of the exemption;

(6) a copy of the fiscal impact statement prepared by the agency as required by Section 1-23-110;

(7) a detailed statement of rationale which states the basis for the regulation, including the scientific or technical basis, if any, and identifies any studies, reports, policies, or statements of professional judgment or administrative need relied upon in developing the regulation;

(8) a copy of the economic impact statement, as provided in Section 1-23-270(C)(1)(a); and

(9) a copy of the regulatory flexibility analysis, as provided in Section 1-23-270(C)(1)(b).

(C) Upon receipt of the regulation, the President and Speaker shall refer the regulation for review to the standing committees of the Senate and House which are most concerned with the function of the promulgating agency. A copy of the regulation or a synopsis of the regulation must be given to each member of the committee, and Legislative Council shall notify all members of the General Assembly when regulations are submitted for review either through electronic means or by addition of this information to the website maintained by the Legislative Services Agency, or both. The committees to which regulations are referred have one hundred twenty days from the date regulations are submitted to the General Assembly to consider and take action on these regulations. However, if a regulation is referred to a committee and no action occurs in that committee on the regulation within sixty calendar days of receipt of the regulation, the regulation must be placed on the agenda of the full committee beginning with the next scheduled full committee meeting.

(D) If a joint resolution to approve a regulation is not enacted within one hundred twenty days after the regulation is submitted to the General Assembly or if a joint resolution to disapprove a regulation has not been introduced by a standing committee to which the regulation was referred for review, the regulation is effective upon publication in the State Register. Upon introduction of the first joint resolution disapproving a regulation by a standing committee to which the regulation was referred for review, the one-hundred-twenty-day period for automatic approval is tolled. A regulation may not be filed under the emergency provisions of Section 1-23-130 if a joint resolution to disapprove the regulation has been introduced by a standing committee to which the regulation was referred. Upon a negative vote by either the Senate or House of Representatives on the resolution disapproving the regulation and the notification in writing of the negative vote to the Speaker of the House of Representatives and the President of the Senate by the Clerk of the House in which the negative vote occurred, the remainder of the period begins to run. If the remainder of the period is less than ninety days, additional days must be added to the remainder to equal ninety days. The introduction of a joint resolution by the committee of either house does not prevent the introduction of a joint resolution by the committee of the other house to either approve or disapprove the regulations concerned. A joint resolution approving or disapproving a regulation must include:

(1) the synopsis of the regulation as required by subsection (B)(4);

(2) the summary of the final assessment report prepared by the division pursuant to Section 1-23-115 or, as required by subsection (B)(5), the statement or explanation that an assessment report is not required or is exempt.

(E) The one-hundred-twenty-day period of review begins on the date the regulation is filed with the President and Speaker. Sine die adjournment of the General Assembly tolls the running of the period of review, and the remainder of the period begins to run upon the next convening of the General Assembly excluding special sessions called by the Governor.

(F) Any member of the General Assembly may introduce a joint resolution approving or disapproving a regulation thirty days following the date the regulations concerned are referred to a standing committee for review and no committee joint resolution approving or disapproving the regulations has been introduced and the regulations concerned have not been withdrawn by the promulgating agency pursuant to Section 1-23-125, but the introduction does not toll the one-hundred-twenty-day period of automatic approval.

(G) A regulation is deemed withdrawn if it has not become effective, as provided in this article, by the date of publication of the next State Register published after the end of the two-year session in which the regulation was submitted to the President and Speaker for review. Other provisions of this article notwithstanding, a regulation deemed withdrawn pursuant to this subsection may be resubmitted by the agency for legislative review during the next legislative session without repeating the requirements of Section 1-23-110, 1-23-111, or 1-23-115 if the resubmitted regulation contains no substantive changes for the previously submitted version.

(H) General Assembly review is not required for regulations promulgated:

(1) to maintain compliance with federal law including, but not limited to, grant programs; however, the synopsis of the regulation required to be submitted by subsection (B)(4) must include citations to federal law, if any, mandating the promulgation of or changes in the regulation justifying this exemption. If the underlying federal law which constituted the basis for the exemption of a regulation from General Assembly review pursuant to this item is vacated, repealed, or otherwise does not have the force and effect of law, the state regulation is deemed repealed and without legal force and effect as of the date the promulgating state agency publishes notice in the State Register that the regulation is deemed repealed. The agency must publish the notice in the State Register no later than sixty days from the effective date the underlying federal law was rendered without legal force and effect. Upon publication of the notice, the prior version of the state regulation, if any, is reinstated and effective as a matter of law. The notice published in the State Register shall identify the specific provisions of the state regulation that are repealed as a result of the invalidity of the underlying federal law and shall provide the text of the prior regulation, if any, which is reinstated. The agency may promulgate additional amendments to the regulation by complying with the applicable requirements of this chapter;

(2) by the state Board of Financial Institutions in order to authorize state-chartered banks, state-chartered savings and loan associations, and state-chartered credit unions to engage in activities that are authorized pursuant to Section 34-1-110;

(3) by the South Carolina Department of Revenue to adopt regulations, revenue rulings, revenue procedures, and technical advice memoranda of the Internal Revenue Service so as to maintain conformity with the Internal Revenue Code as defined in Section 12-6-40;

(4) as emergency regulations under Section 1-23-130.

(I) For purposes of this section, only those calendar days occurring during a session of the General Assembly, excluding special sessions, are included in computing the days elapsed.

(J) Each state agency, which promulgates regulations or to which the responsibility for administering regulations has been transferred, shall by July 1, 1997, and every five years thereafter, conduct a formal review of all regulations which it has promulgated or for which it has been transferred the responsibility of administering, except that those regulations described in subsection (H) are not subject to this review. Upon completion of the review, the agency shall submit to the Code Commissioner a report which identifies those regulations:

(1) for which the agency intends to begin the process of repeal in accordance with this article;

(2) for which the agency intends to begin the process of amendment in accordance with this article; and

(3) which do not require repeal or amendment.

Nothing in this subsection may be construed to prevent an agency from repealing or amending a regulation in accordance with this article before or after it is identified in the report to the Code Commissioner.

HISTORY: 1977 Act No. 176, Art. I, Section 12; 1979 Act No. 188, Section 3; 1980 Act No. 442, Section 2; 1981 Act No. 21, Section 1; 1982 Act No. 414, Section 1; 1986 Act No. 414, Section 14; 1988 Act No. 605, Section 2; 1989 Act No. 91, Section 2; 1992 Act No. 507, Section 4; 1993 Act No. 181, Section 13; 1996 Act No. 411, Section 7; 1996 Act No. 411, Section 8; 1997 Act No. 114, Section 1; 2002 Act No. 231, Section 2; 2004 Act No. 231, Sections 4, 5, eff January 1, 2005; 2007 Act No. 104, Section 2, eff July 1, 2008; 2011 Act No. 33, Section 1, eff June 7, 2011; 2013 Act No. 31, Section 3, eff May 21, 2013.



SECTION 1-23-125. Approval, disapproval and modification of regulations.

(A) The legislative committee to which a regulation is submitted is not authorized to amend a particular regulation and then introduce a joint resolution approving the regulation as amended; however, this provision does not prevent the introduction of a resolution disapproving one or more of a group of regulations submitted to the committee and approving others submitted at the same time or deleting a clearly separable portion of a single regulation and approving the balance of the regulation in the committee resolution.

(B) If a majority of a committee determines that it cannot approve a regulation in the form submitted, it shall notify the promulgating agency in writing along with its recommendations as to changes that would be necessary to obtain committee approval. The agency may:

(1) withdraw the regulation from the General Assembly and resubmit it with the recommended changes to the Speaker and the Lieutenant Governor, but any regulation not resubmitted within thirty days is considered permanently withdrawn;

(2) withdraw the regulation permanently;

(3) take no action and abide by whatever action is taken or not taken by the General Assembly on the regulation concerned.

(C) The notification tolls the one-hundred-twenty-day period for automatic approval, and when an agency withdraws regulations from the General Assembly prior to the time a committee resolution to approve or disapprove the regulation has been introduced, the remainder of the period begins to run only on the date the regulations are resubmitted to the General Assembly. Upon resubmission of the regulations, additional days must be added to the days remaining in the review period for automatic approval, if less than twenty days, to equal twenty days, and a copy of the amended regulation must be given to each member of the committee. If an agency decides to take no action pursuant to subsection (B)(3), it shall notify the committee in writing and the remainder of the period begins to run only upon this notification.

(D) This section, as it applies to approval, disapproval, or modification of regulations, does not apply to joint resolutions introduced by other than the committees to which regulations are initially referred by the Lieutenant Governor or the Speaker of the House of Representatives.

(E) A regulation submitted to the General Assembly for review may be withdrawn by the agency for any reason. The regulation may be resubmitted by the agency for legislative review during the legislative session without repeating the requirements of Section 1-23-110, 1-23-111, or 1-23-115 if the resubmitted regulation contains no substantive changes from the previously submitted version.

HISTORY: 1979 Act No. 188, Section 1; 1980 Act No. 442, Section 3; 1982 Act No. 414, Section 1; 1979 Act No. 188, Section 1; 1980 Act No. 442, Section 3; 1982 Act No. 414, Section 1; 1988 Act No. 605, Section 3; 1996 Act No. 411, Section 9; 2007 Act No. 104, Section 3, eff July 1, 2008.



SECTION 1-23-126. Petition requesting promulgation, amendment or repeal of regulation.

An interested person may petition an agency in writing requesting the promulgation, amendment or repeal of a regulation. Within thirty days after submission of such petition, the agency shall either deny the petition in writing (stating its reasons for the denial) or shall initiate the action in such petition.

HISTORY: 1980 Act No. 442, Section 6.



SECTION 1-23-130. Emergency regulations.

(A) If an agency finds that an imminent peril to public health, safety, or welfare requires immediate promulgation of an emergency regulation before compliance with the procedures prescribed in this article or if a natural resources related agency finds that abnormal or unusual conditions, immediate need, or the state's best interest requires immediate promulgation of emergency regulations to protect or manage natural resources, the agency may file the regulation with the Legislative Council and a statement of the situation requiring immediate promulgation. The regulation becomes effective as of the time of filing.

(B) An emergency regulation filed under this section which has a substantial economic impact may not be refiled unless accompanied by the summary of the final assessment report prepared by the division pursuant to Section 1-23-115 and a statement of need and reasonableness is prepared by the agency pursuant to Section 1-23-111.

(C) If emergency regulations are either filed or expire while the General Assembly is in session, the emergency regulations remain in effect for ninety days only and may not be refiled; but if emergency regulations are both filed and expire during a time when the General Assembly is not in session they may be refiled for an additional ninety days.

(D) Emergency regulations and the agency statement as to the need for and reasonableness of immediate promulgation must be published in the next issue of the State Register following the date of filing. The summary of the final assessment report required for refiling emergency regulations pursuant to subsection (B) must also be published in the next issue of the State Register.

(E) An emergency regulation promulgated pursuant to this section may be permanently promulgated by complying with the requirements of this article.

HISTORY: 1977 Act No. 176, Art. I, Section 13; 1980 Act No. 442, Section 4; 1986 Act No. 478, Section 1; 1992 Act No. 507, Section 5; 1993 Act No. 181, Section 14.



SECTION 1-23-140. Duties of state agencies; necessity for public inspection.

(a) In addition to other requirements imposed by law, each agency shall:

(1) Adopt and make available for public inspection a description of its organization, stating the general course and method of its operations and the methods whereby the public may obtain information or make submissions or requests;

(2) Adopt and make available for public inspection a written policy statement setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions used by the agency;

(3) Make available for public inspection all final orders, decisions and opinions except as otherwise provided by law.

(b) No agency rule, order or decision is valid or effective against any person or party, nor may it be invoked by the agency for any purpose until it has been made available for public inspection as required by this article and Article 2. This provision is not applicable in favor of any person or party who has actual knowledge thereof.

HISTORY: 1977 Act No. 176, Art. I, Section 14.



SECTION 1-23-150. Appeals contesting authority of agency to promulgate regulation.

(a) Any person may petition an agency in writing for a declaratory ruling as to the applicability of any regulation of the agency or the authority of the agency to promulgate a particular regulation. The agency shall, within thirty days after receipt of such petition, issue a declaratory ruling thereon.

(b) After compliance with the provisions of paragraph (a) of this section, any person affected by the provisions of any regulation of an agency may petition the Circuit Court for a declaratory judgment and/or injunctive relief if it is alleged that the regulation or its threatened application interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges of the plaintiff or that the regulation exceeds the regulatory authority of the agency. The agency shall be made a party to the action.

HISTORY: 1977 Act No. 176, Art. I, Section 15; 1980 Act No. 442, Section 5.



SECTION 1-23-160. Prior filed regulations unaffected.

All regulations of state agencies promulgated according to law and filed with the Secretary of State as of January 1, 1977, shall have the full force and effect of law. All regulations of state agencies promulgated under this article and effective as of June 30, 1994 shall have the full force and effect of law.

HISTORY: 1977 Act No. 176, Art. I, Section 16; 1993 Act No. 181, Section 15.



SECTION 1-23-270. Small business defined; economic impact statements; impact reduction options; judicial review of agency compliance; periodic review of regulations.

(A) This article may be cited as the "South Carolina Small Business Regulatory Flexibility Act of 2004".

(B) As used in this article "small business" means a commercial retail service, industry entity, or nonprofit corporation, including its affiliates, that:

(1) is, if a commercial retail service or industry service, independently owned and operated; and

(2) employs fewer than one hundred full-time employees or has gross annual sales or program service revenues of less than five million dollars.

(C) Before an agency submits to the General Assembly for review a regulation that may have a significant adverse impact on small businesses, the agency, if directed by the Small Business Regulatory Review Committee, shall prepare:

(1) an economic impact statement that includes the following:

(a) an identification and estimate of the number of small businesses subject to the proposed regulation;

(b) the projected reporting, recordkeeping, and other administrative costs required for compliance with the proposed regulation, including the type of professional skills necessary for preparation of the report or record;

(c) a statement of the economic impact on small businesses; and

(d) a description of less intrusive or less costly alternative methods of achieving the purpose of the proposed regulation;

(2) a regulatory flexibility analysis in which the agency, where consistent with health, safety, and environmental and economic welfare, shall consider utilizing regulatory methods that accomplish the objectives of applicable statutes while minimizing a significant adverse impact on small businesses.

(D) The agency shall consider, without limitation, each of the following methods of reducing the impact of the proposed regulation on small businesses:

(1) establishment of less stringent compliance or reporting requirements for small businesses;

(2) establishment of less stringent schedules or deadlines for compliance or reporting requirements for small businesses;

(3) consolidation or simplification of compliance or reporting requirements for small businesses;

(4) establishment of performance standards for small businesses to replace design or operational standards required in the proposed regulation; and

(5) exemption of small businesses from all or a part of the requirements contained in the proposed regulation.

(E) A small business that is adversely impacted or aggrieved in connection with the promulgation of a regulation is entitled to judicial review of agency compliance with the requirements of this article. A small business may seek that review during the period beginning on the date of final agency action.

(F)(1) Each state agency, which promulgates regulations or to which the responsibility for administering regulations has been transferred, shall by July 1, 1997, and every five years thereafter, conduct a formal review of all regulations which it has promulgated or for which it has been transferred the responsibility of administering, except that those regulations described in Section 1-23-120(H) are not subject to this review. Upon completion of the review, the agency shall submit to the Code Commissioner a report which identifies those regulations:

(a) for which the agency intends to begin the process of repeal in accordance with this article;

(b) for which the agency intends to begin the process of amendment in accordance with this article; and

(c) which do not require repeal or amendment.

Nothing in this subsection may be construed to prevent an agency from repealing or amending a regulation in accordance with Article 1 before or after it is identified in the report to the Code Commissioner.

(2) Regulations that take effect on or after the effective date of this article must be reviewed within five years of the publication of the final regulation in the State Register and every five years after that to ensure that they minimize economic impact on small businesses in a manner consistent with the stated objectives of applicable statutes.

(3) In reviewing regulations to minimize their economic impact on small businesses, the agency shall consider the:

(a) continued need for the regulation;

(b) nature of complaints or comments received concerning the regulation from the public;

(c) complexity of the regulation;

(d) extent to which the regulation overlaps, duplicates, or conflicts with other federal, state, and local governmental regulations; and

(e) length of time since the regulation has been evaluated or the degree to which technology, economic conditions, or other factors have changed in the area affected by the regulation.

HISTORY: 2004 Act No. 231, Section 2, eff January 1, 2005; 2007 Act No. 104, Section 4, eff July 1, 2008.



SECTION 1-23-280. Small Business Regulatory Review Committee; membership; terms.

(A)(1) There is established a Small Business Regulatory Review Committee within the South Carolina Department of Commerce. For purposes of this article, "committee" is the Small Business Regulatory Review Committee and "department" is the South Carolina Department of Commerce.

(2) The duties of the committee, in determining if a proposed permanent regulation has a significant adverse impact on small businesses, are to:

(a) direct the promulgating agency to prepare the regulatory flexibility analysis described in Section 1-23-270(C)(2) no later than the end of the public comment period that follows the notice of proposed regulation, as provided in Section 1-23-110(A)(3); and

(b) request, at the committee's discretion, the Office of Research and Statistics of the Budget and Control Board to prepare a final assessment report, as provided in Section 1-23-115(B), of the proposed permanent regulation no later than the end of the public comment period that follows the notice of proposed regulation, as provided in Section 1-23-110(A)(3). The committee may request a final assessment report from the Office of Research and Statistics only in cases where the committee determines that information in addition to the agency's economic impact as provided in Section 1-23-270(C)(1) is critical in the committee's determination that a proposed permanent regulation has a significant adverse impact on small business. The Office of Research and Statistics:

(i) within the review and comment period, shall perform a final assessment report of the regulation on small businesses within sixty days of a request for assessment by the committee, and the promulgating agency has sixty days to complete a regulatory flexibility analysis; and

(ii) may request additional information from the agency. The sixty-day final assessment report deadline must be tolled until the time that the Office of Research and Statistics receives the requested additional information. The one-year deadline for submission of regulations to the General Assembly as provided in Section 1-23-120(A) also must be tolled until the time that both analyses are prepared and presented to the committee; and

(c) submit to the promulgating agency, no later than thirty days after receipt of the regulatory flexibility analysis prepared by the promulgating agency and, if requested by the committee, after receipt of the final assessment report prepared by the Office of Research and Statistics, a written statement advising the agency that a proposed permanent regulation has a significant adverse impact on small business.

(3) This subsection does not limit the committee's ability to petition a state agency to amend, revise, or revoke an existing regulation.

(4) Staff support for the committee must be provided by the department. The department shall act only as a coordinator for the committee, and may not provide legal counsel for the committee.

(B) The committee shall consist of eleven members, appointed as follows:

(1) five members to be appointed by the Governor;

(2) three members to be appointed by the President Pro Tempore of the Senate; and

(3) three members to be appointed by the Speaker of the House of Representatives.

(C) In addition, the Chairman of the Labor, Commerce and Industry Committee of the South Carolina Senate and the Chairman of the Labor, Commerce and Industry Committee of the South Carolina House of Representatives, or their designees, shall serve as nonvoting, ex officio members of the committee. During the committee review process, the director or his designee, of the promulgating agency shall be available at the request of the committee for comment on the proposed regulation.

(D) Appointments to the committee must be representative of a variety of small businesses in this State. All appointed members shall be either current or former owners or officers of a small business.

(E) The initial appointments to the committee must be made within sixty days from the effective date of this act. The department shall provide the name and address of each appointee to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, and the Chairmen of the House and Senate Labor, Commerce and Industry Committees.

(F)(1) Members initially appointed to the committee shall serve for terms ending December 31, 2005. Thereafter, appointed members shall serve two-year terms that expire on December thirty-first of the second year.

(2) The Governor shall appoint the initial chairman of the committee from the appointed members for a term ending December 31, 2006, and shall appoint subsequent chairs of the committee from the appointed members for two-year terms that expire on December thirty-first of the second year.

(3) The committee shall meet as determined by its chairman.

(4) A majority of the voting members of the committee constitutes a quorum to do business. The concurrence of a majority of the members of the committee present and voting is necessary for an action of the committee to be valid.

(5) An appointed committee member may not serve more than three consecutive terms.

HISTORY: 2004 Act No. 231, Section 2, eff January 1, 2005.



SECTION 1-23-290. Petition opposing regulation having significant adverse impact; determination of whether impact statement or public hearing addressed economic impact; waiver or reduction of administrative penalties.

(A) For promulgated regulations, the committee may file a written petition with the agency that has promulgated the regulations opposing all or part of a regulation that has a significant adverse impact on small business.

(B) Within sixty days after the receipt of the petition, the agency shall determine whether the impact statement or the public hearing addressed the actual and significant impact on small business or if conditions justifying the regulation have changed. The agency shall submit a written response of its determination to the committee within sixty days after receipt of the petition. If the agency determines that the petition merits the amendment, revision, or revocation of a regulation, the agency may initiate proceedings in accordance with the applicable requirements of the Administrative Procedures Act.

(C) If the agency determines that the petition does not merit the amendment or repeal of a regulation, the committee promptly shall convene a meeting for the purpose of determining whether to recommend that the agency initiate proceedings to amend or repeal the regulation in accordance with the Administrative Procedures Act. The review must be based upon the actual record presented to the agency. The committee shall base its recommendation on any of the following reasons:

(1) the actual impact on small business was not reflected in, or significantly exceeded, the economic impact statement formulated by the Office of Research and Statistics, pursuant to Section 1-23-280(A)(2);

(2) the actual impact was not previously considered by the agency in its economic impact statement formulated pursuant to Section 1-23-270(C) or its regulatory flexibility analysis formulated pursuant to Section 1-23-280(A)(2); or

(3) the technology, economic conditions, or other relevant factors justifying the purpose for the regulations have changed or no longer exist.

(D) If the committee recommends that an agency initiate regulation proceedings for a reason provided in subsection (C), the committee shall submit to the Speaker of the House of Representatives and the President Pro Tempore of the Senate an evaluation report and the agency's response as provided in Section 1-23-290(B). The General Assembly may take later action in response to the evaluation report and the agency's response as the General Assembly finds appropriate.

(E)(1) Notwithstanding another provision of law, an agency authorized to assess administrative penalties or administrative fines upon a business may waive or reduce an administrative penalty or administrative fine for a violation of a regulation by a small business if the:

(a) small business corrects the violation within thirty days or less after receipt of a notice of violation or citation; or

(b) violation was the result of an excusable misunderstanding of the agency's interpretation of a regulation.

(2) Item (1) does not apply if:

(a) a small business has been notified previously of the violation of a regulation by the agency pursuant to Section 1-23-290(E)(1) and has been given an opportunity to correct the violation on a previous occasion;

(b) a small business fails to exercise good faith in complying with the regulation;

(c) a violation involves wilful or criminal conduct;

(d) a violation results in imminent or adverse health, safety, or environmental impact; or

(e) the penalty or fine is assessed pursuant to a federal law or regulation, for which a waiver or reduction is not authorized by the federal law or regulation.

HISTORY: 2004 Act No. 231, Section 2, eff January 1, 2005.



SECTION 1-23-300. Applicability.

This article does not apply to emergency regulations promulgated pursuant to Section 1-23-130 or regulations promulgated pursuant to Chapter 9 of Title 46 or Chapter 4 of Title 47 or to proposed regulations by an agency to implement a statute or ordinance that does not require an agency to interpret or describe the requirements of the statute or ordinance, such as state legislative or federally mandated provisions that do not allow discretion to consider less restrictive alternatives or to a federal regulation that has gone through the federal regulatory flexibility act, if the federal review process is the same as or is stricter than the requirements of these sections.

HISTORY: 2004 Act No. 231, Section 2, eff January 1, 2005.



SECTION 1-23-310. Definitions.

As used in this article:

(1) "Administrative law judge" means a judge of the South Carolina Administrative Law Court created pursuant to Section 1-23-500;

(2) "Agency" means each state board, commission, department, or officer, other than the legislature, the courts, or the Administrative Law Court, authorized by law to determine contested cases;

(3) "Contested case" means a proceeding including, but not restricted to, ratemaking, price fixing, and licensing, in which the legal rights, duties, or privileges of a party are required by law to be determined by an agency after an opportunity for hearing;

(4) "License" includes the whole or part of any agency permit, franchise, certificate, approval, registration, charter, or similar form of permission required by law, but it does not include a license required solely for revenue purposes;

(5) "Party" means each person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party;

(6) "Person" means any individual, partnership, corporation, association, governmental subdivision, or public or private organization of any character other than an agency.

HISTORY: 1977 Act No. 176, Art. II, Section 1; 1980 Act No. 442, Section 7; 1993 Act No. 181, Section 16; 1998 Act No. 359, Section 1; 2008 Act No. 334, Section 3, eff June 16, 2008.



SECTION 1-23-320. Notice and hearing in contested case; depositions; subpoenas; informal disposition; content of record.

(A) In a contested case, all parties must be afforded an opportunity for hearing after notice of not less than thirty days, except in proceedings before the Department of Employment and Workforce, which are governed by the provisions of Section 41-35-680.

(B) The notice must include a:

(1) statement of the time, place, and nature of the hearing;

(2) statement of the legal authority and jurisdiction under which the hearing is to be held;

(3) reference to the particular sections of the statutes and rules involved;

(4) short and plain statement of the matters asserted. If the agency or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter, upon application, a more definite and detailed statement must be furnished.

(C) A party to these proceedings may cause to be taken the depositions of witnesses within or without the State and either by commission or de bene esse. Depositions must be taken in accordance with and subject to the same provisions, conditions, and restrictions as apply to the taking of like depositions in civil actions at law in the court of common pleas; and the same rules with respect to the giving of notice to the opposite party, the taking and transcribing of testimony, the transmission and certification of it, and matters of practice relating to it apply.

(D) The agency hearing a contested case may issue subpoenas in the name of the agency for the attendance and testimony of witnesses and the production and examination of books, papers, and records on its own behalf or, upon request, on behalf of another party to the case.

A party to the proceeding may seek enforcement of or relief from an agency subpoena before the Administrative Law Court pursuant to Section 1-23-600(F).

(E) Opportunity must be afforded all parties to respond and present evidence and argument on all issues involved.

(F) Unless precluded by law, informal disposition may be made of a contested case by stipulation, agreed settlement, consent order, or default.

(G) The record in a contested case must include:

(1) all pleadings, motions, intermediate rulings, and depositions;

(2) evidence received or considered;

(3) a statement of matters officially noticed;

(4) questions and offers of proof, objections, and rulings on the contested case;

(5) proposed findings and exceptions;

(6) any decision, opinion, or report by the officer presiding at the hearing.

(H) Oral proceedings or any part of the oral proceedings must be transcribed on request of a party.

(I) Findings of fact must be based exclusively on the evidence and on matters officially noticed.

HISTORY: 1977 Act No. 176, Art. II, Section 2; 1983 Act No. 56, Section 1; 1993 Act No. 181, Section 17; 1998 Act No. 359, Section 2; 2008 Act No. 334, Section 4, eff June 16, 2008.



SECTION 1-23-330. Evidentiary matters in contested cases.

In contested cases:

(1) Irrelevant, immaterial or unduly repetitious evidence shall be excluded. Except in proceedings before the Industrial Commission the rules of evidence as applied in civil cases in the court of common pleas shall be followed. Agencies shall give effect to the rules of privilege recognized by law. Objections to evidentiary offers may be made and shall be noted in the record. Subject to these requirements, when a hearing will be expedited and the interests of the parties will not be prejudiced substantially, any part of the evidence may be received in written form;

(2) Documentary evidence may be received in the form of copies or excerpts, if the original is not readily available. Upon request, parties shall be given an opportunity to compare the copy with the original;

(3) Any party may conduct cross-examination;

(4) Notice may be taken of judicially cognizable facts. In addition, notice may be taken of generally recognized technical or scientific facts within the agency's specialized knowledge. Parties shall be notified either before or during the hearing or by reference in preliminary reports or otherwise of the material noticed including any staff memoranda or data, and they shall be afforded an opportunity to contest the material so noticed. The agency's experience, technical competence and specialized knowledge may be utilized in the evaluation of the evidence.

HISTORY: 1977 Act No. 176, Art. II, Section 3; 1979 Act No. 188, Section 6.



SECTION 1-23-340. Procedure in contested cases where majority of those who are to render final decision are unfamiliar with case.

When in a contested case a majority of the officials of the agency who are to render the final decision have not heard the case or reviewed the record, the decision, if adverse to a party to the proceeding other than the agency itself, shall not be made until a proposal for decision is served upon the parties, and an opportunity is afforded to each party adversely affected to file exceptions and present briefs and oral argument to the officials who are to render the decision. The proposal for decision shall contain a statement of the reasons therefor and of each issue of fact or law necessary to the proposed decision, prepared by the person who conducted the hearing or one who has read the record. The parties by written stipulation may waive compliance with this section.

HISTORY: 1977 Act No. 176, Art. II, Section 4.



SECTION 1-23-350. Final decision or order in contested case.

A final decision or order adverse to a party in a contested case shall be in writing or stated in the record. A final decision shall include findings of fact and conclusions of law, separately stated. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. If, in accordance with agency rules, a party submitted proposed findings of fact, the decision shall include a ruling upon each proposed finding. Parties shall be notified either personally or by mail of any decision or order. Upon request a copy of the decision or order shall be delivered or mailed forthwith to each party and to his attorney of record.

HISTORY: 1977 Act No. 176, Art. II, Section 5.



SECTION 1-23-360. Communication by members or employees of agency assigned to decide contested case.

Unless required for the disposition of ex parte matters authorized by law, members or employees of an agency assigned to render a decision or to make findings of fact and conclusions of law in a contested case shall not communicate, directly or indirectly, in connection with any issue of fact, with any person or party, nor, in connection with any issue of law, with any party or his representative, except upon notice and opportunity for all parties to participate. An agency member:

(1) May communicate with other members of the agency; and

(2) May have the aid and advice of one or more personal assistants.

Any person who violates the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than two hundred fifty dollars or imprisoned for not more than six months.

HISTORY: 1977 Act No. 176, Art. II, Section 6.



SECTION 1-23-370. Procedures regarding issuance, denial or renewal of licenses.

(a) When the grant, denial or renewal of a license is required to be preceded by notice and opportunity for hearing, the provisions of this article and Article 1 concerning contested cases apply.

(b) When a licensee has made timely and sufficient application for the renewal of a license or a new license with reference to any activity of a continuing nature, the existing license does not expire until the application has been finally determined by the agency, and, in case the application is denied or the terms of the new license limited, until the last day for seeking review of the agency order or a later date fixed by order of the reviewing court.

(c) No revocation, suspension, annulment, or withdrawal of any license is lawful unless, prior to the institution of agency proceedings, the agency gave notice by mail to the licensee of facts or conduct which warrant the intended action, and the licensee was given an opportunity to show compliance with all lawful requirements for the retention of the license. If the agency finds that public health, safety or welfare imperatively requires emergency action, and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. These proceedings shall be promptly instituted and determined.

HISTORY: 1977 Act No. 176, Art. II, Section 7.



SECTION 1-23-380. Judicial review upon exhaustion of administrative remedies.

A party who has exhausted all administrative remedies available within the agency and who is aggrieved by a final decision in a contested case is entitled to judicial review pursuant to this article and Article 1. This section does not limit utilization of or the scope of judicial review available under other means of review, redress, relief, or trial de novo provided by law. A preliminary, procedural, or intermediate agency action or ruling is immediately reviewable if review of the final agency decision would not provide an adequate remedy. Except as otherwise provided by law, an appeal is to the court of appeals.

(1) Proceedings for review are instituted by serving and filing notice of appeal as provided in the South Carolina Appellate Court Rules within thirty days after the final decision of the agency or, if a rehearing is requested, within thirty days after the decision is rendered. Copies of the notice of appeal must be served upon the agency and all parties of record.

(2) Except as otherwise provided in this chapter, the serving and filing of the notice of appeal does not itself stay enforcement of the agency decision. The serving and filing of a notice of appeal by a licensee for review of a fine or penalty or of its license stays only those provisions for which review is sought and matters not affected by the notice of appeal are not stayed. The serving or filing of a notice of appeal does not automatically stay the suspension or revocation of a permit or license authorizing the sale of beer, wine, or alcoholic liquor. The agency may grant, or the reviewing court may order, a stay upon appropriate terms, upon the filing of a petition under Rule 65 of the South Carolina Rules of Civil Procedure.

(3) If a timely application is made to the court for leave to present additional evidence, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceeding before the agency, the court may order that the additional evidence be taken before the agency upon conditions determined by the court. The agency may modify its findings and decision by reason of the additional evidence and shall file the evidence and modifications, new findings, or decisions with the reviewing court.

(4) The review must be conducted by the court and must be confined to the record. In cases of alleged irregularities in procedure before the agency, not shown in the record, and established by proof satisfactory to the court, the case may be remanded to the agency for action as the court considers appropriate.

(5) The court may not substitute its judgment for the judgment of the agency as to the weight of the evidence on questions of fact. The court may affirm the decision of the agency or remand the case for further proceedings. The court may reverse or modify the decision if substantial rights of the appellant have been prejudiced because the administrative findings, inferences, conclusions, or decisions are:

(a) in violation of constitutional or statutory provisions;

(b) in excess of the statutory authority of the agency;

(c) made upon unlawful procedure;

(d) affected by other error of law;

(e) clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(f) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

HISTORY: 1977 Act No. 176, Art. II, Section 8; 1993 Act No. 181, Section 18; 2006 Act No. 387, Section 2, eff July 1, 2006; 2008 Act No. 334, Section 5, eff June 16, 2008.



SECTION 1-23-390. Supreme Court review.

An aggrieved party may obtain a review of a final judgment of the circuit court or the court of appeals pursuant to this article by taking an appeal in the manner provided by the South Carolina Appellate Court Rules as in other civil cases.

HISTORY: 1977 Act No. 176, Art. II, Section 9; 1999 Act No. 55, Section 4; 2006 Act No. 387, Section 3, eff July 1, 2006.



SECTION 1-23-400. Application of article.

The provisions of this article shall not apply to any matters pending on June 13, 1977. The provisions of Sections 1-23-360 and 1-23-370 shall not apply to any agency which under existing statutes have established and follow notice and hearing procedures which are in compliance with such sections.

HISTORY: 1977 Act No. 176, Art. II, Section 10.



SECTION 1-23-500. South Carolina Administrative Law Court created; number of judges.

There is created the South Carolina Administrative Law Court, which is an agency and a court of record within the executive branch of the government of this State. The court shall consist of a total of six administrative law judges. The administrative law judges shall be part of the state employees retirement system.

HISTORY: 1993 Act No. 181, Section 19; 1994 Act No. 452, Section 9; 2004 Act No. 202, Section 1, eff April 26, 2004.



SECTION 1-23-505. Definitions.

As used in this article:

(1) "Administrative law judge" means a judge of the South Carolina Administrative Law Court created pursuant to Section 1-23-500.

(2) "Agency" means a state agency, department, board, or commission whose action is the subject of a contested case hearing or an appellate proceeding heard by an administrative law judge, or a public hearing on a proposed regulation presided over by an administrative law judge.

(3) "Contested case" means a proceeding including, but not restricted to, ratemaking, price fixing, and licensing, in which the legal rights, duties, or privileges of a party are required by law or by Article I, Section 22, Constitution of the State of South Carolina, 1895, to be determined by an agency or the Administrative Law Court after an opportunity for hearing.

(4) "License" includes the whole or part of any agency permit, franchise, certificate, approval, registration, charter, or similar form of permission required by law, but does not include a license required solely for revenue purposes.

(5) "Party" means each person or agency named or admitted as a party, or properly seeking and entitled as of right to be admitted as a party.

(6) "Person" means any individual, partnership, corporation, association, governmental subdivision, or public or private organization of any character other than an agency.

HISTORY: 2008 Act No. 334, Section 1, eff June 16, 2008.



SECTION 1-23-510. Election of judges; terms.

(A) The judges of the division must be elected by the General Assembly in joint session, for a term of five years and until their successors are elected and qualify; provided, that of those judges initially elected, the chief judge, elected to Seat 1 must be elected for a term of five years, the judge elected to Seat 2 must be elected for a term of three years, the judge elected to Seat 3 must be elected for a term of one year. The remaining judges of the division must be elected for terms of office to begin February 1, 1995, for terms of five years and until their successors are elected and qualify; provided, that those judges elected to seats whose terms of office are to begin on February 1, 1995, to Seat 4 must be initially elected for a term of five years, the judge elected to Seat 5 must be initially elected for a term of three years, and the judge elected to Seat 6 must be initially elected for a term of one year. The terms of office of the judges of the division for Seats 1, 2, and 3 shall begin on March 1, 1994. The terms of office of the judges of the division for Seats 4, 5, and 6 shall begin on February 1, 1995. The terms of office of each of the seats shall terminate on the thirtieth day of June in the final year of the term for the respective seats.

(B) In electing administrative law judges, race, gender, and other demographic factors including age, residence, type of practice, and law firm size should be considered to assure nondiscrimination, inclusion, and representation to the greatest extent possible of all segments of the population of this State.

(C) Before election as an administrative law judge, a candidate must undergo screening pursuant to the provisions of Section 2-19-10, et seq.

(D) Each seat on the division must be numbered. Elections are required to be for a specific seat. The office of chief administrative law judge is a separate and distinct office for the purpose of an election.

(E) In the event that there is a vacancy in the position of the chief administrative law judge or for any reason the chief administrative law judge is unable to act, his powers and functions must be exercised by the most senior administrative law judge as determined by the date of their election to the division.

HISTORY: 1993 Act No. 181, Section 19; 1999 Act No. 39, Section 1.



SECTION 1-23-520. Eligibility for office.

No person is eligible for the office of law judge of the division who does not at the time of his election meet the qualification for justices and judges as set forth in Article V of the Constitution of this State.

HISTORY: 1993 Act No. 181, Section 19.



SECTION 1-23-525. Members of General Assembly disqualified for office of law judge.

No member of any General Assembly who is not otherwise prohibited from being elected to an administrative law judge position may be elected to such position while he is a member of the General Assembly and for a period of four years after he ceases to be a member of the General Assembly.

HISTORY: 1993 Act No. 181, Section 19.



SECTION 1-23-530. Oath of office.

The judges of the division shall qualify after the date of their election by taking the constitutional oath of office.

HISTORY: 1993 Act No. 181, Section 19.



SECTION 1-23-535. Official seal.

The Administrative Law Court shall have a seal with a suitable inscription, an impression of which must be filed with the Secretary of State.

HISTORY: 2008 Act No. 334, Section 2, eff June 16, 2008.



SECTION 1-23-540. Compensation; full-time position.

The chief judge (Seat 1) shall receive as annual salary equal to ninety percent of that paid to the circuit court judges of this State. The remaining judges shall receive as annual salary equal to eighty percent of that paid to the circuit court judges of this State. They are not allowed any fees or perquisites of office, nor may they hold any other office of honor, trust, or profit. Administrative law judges in the performance of their duties are also entitled to that per diem, mileage, expenses, and subsistence as is authorized by law for circuit court judges.

Each administrative law judge shall devote full time to his duties as an administrative law judge, and may not practice law during his term of office, nor may he during this term be a partner or associate with anyone engaged in the practice of law in this State.

HISTORY: 1993 Act No. 181, Section 19.



SECTION 1-23-550. Vacancies.

All vacancies in the office of administrative law judge must be filled in the manner of original appointment. When a vacancy is filled, the judge elected shall hold office only for the unexpired term of his predecessor.

HISTORY: 1993 Act No. 181, Section 19.



SECTION 1-23-560. Application of Code of Judicial Conduct; enforcement by State Ethics Commission; attending judicial-related functions.

Administrative law judges are bound by the Code of Judicial Conduct, as contained in Rule 501 of the South Carolina Appellate Court Rules. The sole grounds for discipline and sanctions for administrative law judges are those contained in the Code of Judicial Conduct in Rule 502, Rule 7 of the South Carolina Appellate Court Rules. The State Ethics Commission, which is responsible for enforcement and administration of those rules shall use the procedure contained in Section 8-13-320. Notwithstanding another provision of law, an administrative law judge and the judge's spouse or guest may accept an invitation to attend a judicial-related or bar-related function, or an activity devoted to the improvement of the law, legal system, or the administration of justice.

HISTORY: 1993 Act No. 181, Section 19; 2008 Act No. 334, Section 6, eff June 16, 2008.



SECTION 1-23-570. Chief Judge responsible for administration of division.

The Chief Judge of the Administrative Law Judge Division is responsible for the administration of the division, including budgetary matters, assignment of cases, and the administrative duties and responsibilities of the support staff. The chief judge shall assign judges of the division to hear all cases of the various state departments and commissions for which it is responsible on a general rotation and interchange basis by scheduling and assigning administrative law judges based upon subject matter no less frequently than every six months.

HISTORY: 1993 Act No. 181, Section 19; 1998 Act No. 359, Section 3.



SECTION 1-23-580. Clerk of division; assistants to administrative law judges; other staff.

(A) A clerk of the division, to be appointed by the chief judge, must be appointed and is responsible for the custody and keeping of the records of the division. The clerk of the division shall perform those other duties as the chief judge may prescribe.

(B) Each administrative law judge may appoint, hire, contract, and supervise an administrative assistant as individually allotted and authorized in the annual general appropriations act.

(C) The other support staff of the division is as authorized by the General Assembly in the annual general appropriations act and shall be hired, contracted, and supervised by the chief judge. The division may engage stenographers for the transcribing of the proceedings in which an administrative law judge presides. It may contract for these stenographic functions, or it may use stenographers provided by the agency or commission.

HISTORY: 1993 Act No. 181, Section 19; 1998 Act No. 359, Section 4.



SECTION 1-23-590. Appropriation of funds.

The General Assembly in the annual general appropriations act shall appropriate those funds necessary for the operation of the Administrative Law Judge Division.

HISTORY: 1993 Act No. 181, Section 19.



SECTION 1-23-600. Hearings and proceedings.

(A) An administrative law judge shall preside over all hearings of contested cases as defined in Section 1-23-505 or Article I, Section 22, Constitution of the State of South Carolina, 1895, involving the departments of the executive branch of government as defined in Section 1-30-10 in which a single hearing officer, or an administrative law judge, is authorized or permitted by law or regulation to hear and decide these cases, except those arising under the:

(1) Consolidated Procurement Code;

(2) Public Service Commission;

(3) Department of Employment and Workforce;

(4) Workers' Compensation Commission, except as provided in Section 42-15-90; or

(5) other cases or hearings which are prescribed for or mandated by federal law or regulation, unless otherwise by statute or regulation specifically assigned to the jurisdiction of the Administrative Law Court. Unless otherwise provided by statute, the standard of proof in a contested case is by a preponderance of the evidence. The South Carolina Rules of Evidence apply in all contested case proceedings before the Administrative Law Court.

(B) All requests for a hearing before the Administrative Law Court must be filed in accordance with the court's rules of procedure. A party that files a request for a hearing with the Administrative Law Court must simultaneously serve a copy of the request on the affected agency. Upon the filing of the request, the chief judge shall assign an administrative law judge to the case. Notice of the contested case hearing must be issued in accordance with the rules of procedure of the Administrative Law Court.

(C) A full and complete record must be kept of all contested cases and regulation hearings before an administrative law judge. All testimony must be reported, but need not be transcribed unless a transcript is requested by a party. The party requesting a transcript is responsible for the costs involved. Proceedings before administrative law judges are open to the public unless confidentiality is allowed or required by law. The presiding administrative law judge shall render the decision in a written order. The decisions or orders of administrative law judges are not required to be published but are available for public inspection unless confidentiality is allowed or required by law.

(D) An administrative law judge also shall preside over all appeals from final decisions of contested cases pursuant to the Administrative Procedures Act, Article I, Section 22, Constitution of the State of South Carolina, 1895, or another law, except that an appeal from a final order of the Public Service Commission and the State Ethics Commission is to the Supreme Court or the court of appeals as provided in the South Carolina Appellate Court Rules, an appeal from the Procurement Review Panel is to the circuit court as provided in Section 11-35-4410, and an appeal from the Workers' Compensation Commission is to the court of appeals as provided in Section 42-17-60. An administrative law judge shall not hear an appeal from an inmate in the custody of the Department of Corrections involving the loss of the opportunity to earn sentence-related credits pursuant to Section 24-13-210(A) or Section 24-13-230(A) or an appeal involving the denial of parole to a potentially eligible inmate by the Department of Probation, Parole and Pardon Services.

(E) Review by an administrative law judge of a final decision in a contested case, heard in the appellate jurisdiction of the Administrative Law Court, must be in the same manner as prescribed in Section 1-23-380 for judicial review of final agency decisions with the presiding administrative law judge exercising the same authority as the court of appeals, provided that a party aggrieved by a final decision of an administrative law judge is entitled to judicial review of the decision by the court of appeals pursuant to the provisions of Section 1-23-610.

(F) Notwithstanding another provision of law, a state agency authorized by law to seek injunctive relief may apply to the Administrative Law Court for injunctive or equitable relief pursuant to Section 1-23-630. The provisions of this section do not affect the authority of an agency to apply for injunctive relief as part of a civil action filed in the court of common pleas.

(G) Notwithstanding another provision of law, the Administrative Law Court has jurisdiction to review and enforce an administrative process issued by an agency or by a department of the executive branch of government, as defined in Section 1-30-10, such as a subpoena, administrative search warrant, cease and desist order, or other similar administrative order or process. A department or agency of the executive branch of government authorized by law to seek an administrative process may apply to the Administrative Law Court to issue or enforce an administrative process. A party aggrieved by an administrative process issued by a department or agency of the executive branch of government may apply to the Administrative Law Court for relief from the process as provided in the Rules of the Administrative Law Court.

(H)(1) This subsection applies to timely requests for a contested case hearing pursuant to this section of decisions by departments governed by a board or commission authorized to exercise the sovereignty of the State.

(2) A request for a contested case hearing for an agency order stays the order. A request for a contested case hearing for an order to revoke or suspend a license stays the revocation or suspension. A request for a contested case hearing for a decision to renew a license for an ongoing activity stays the renewed license, the previous license remaining in effect pending completion of administrative review. A request for a contested case hearing for a decision to issue a new license stays all actions for which the license is a prerequisite; however, matters not affected by the request may not be stayed by the filing of the request. If the request is filed for a subsequent license related to issues substantially similar to those considered in a previously licensed matter, the license may not be automatically stayed by the filing of the request. If the requesting party asserts in the request that the issues are not substantially similar to those considered in a previously licensed matter, then the license must be stayed until further order of the Administrative Law Court. Requests for contested case hearings challenging only the amount of fines or penalties must be deemed not to affect those portions of orders imposing substantive requirements.

(3) The general rule of subsection (H)(2) does not stay emergency actions taken by an agency pursuant to an applicable statute or regulation.

(4) After a contested case is initiated before the Administrative Law Court, a party may move before the presiding administrative law judge to lift the stay imposed pursuant to this subsection. Upon motion by any party, the court shall lift the stay for good cause shown or if no irreparable harm will occur, then the stay shall be lifted. A hearing must be held within thirty days after the motion is filed with the court and served upon the parties to lift the automatic stay or for a determination of the applicability of the automatic stay. The judge must issue an order no later than fifteen business days after the hearing is concluded.

(5) A final decision issued by the Administrative Law Court in a contested case may not be stayed except by order of the Administrative Law Court or the court of appeals.

(6) Nothing contained in this subsection constitutes a limitation on the authority of the Administrative Law Court to impose a stay as otherwise provided by statute or by rule of court.

(I) If a final order of the Administrative Law Court is not appealed in accordance with the provisions of Section 1-23-610, upon request of a party to the proceedings, the clerk of the Administrative Law Court shall file a certified copy of the final order with a clerk of the circuit court, as requested, or court of competent jurisdiction, as requested. After filing, the certified order has the same effect as a judgment of the court where filed and may be recorded, enforced, or satisfied in the same manner as a judgment of that court.

(J) If an attorney of record is called to appear in actions pending in other tribunals in this State, the action in the Administrative Law Court has priority as is appropriate. Courts and counsel have the obligation to adjust schedules to accord with the spirit of comity between the Administrative Law Court and other state courts.

HISTORY: 1993 Act No. 181, Section 19; 1994 Act No. 452, Sections 1, 5; 1995 Act No. 92, Section 1; 2004 Act No. 202, Section 2, eff April 26, 2004; 2006 Act No. 381, Section 1, eff June 13, 2006; 2006 Act No. 387, Section 4, eff July 1, 2006; 2007 Act No. 111, Pt I, Section 1, eff July 1, 2007, applicable to injuries that occur on or after that date; 2008 Act No. 188, Section 1, eff January 1, 2009; 2008 Act No. 201, Section 13, eff February 10, 2009; 2008 Act No. 334, Section 7, eff June 16, 2008; 2010 Act No. 278, Section 23, eff July 1, 2010; 2012 Act No. 183, Section 2, eff June 7, 2012; 2012 Act No. 212, Section 1, eff June 7, 2012.



SECTION 1-23-610. Judicial review of final decision of administrative law judge; stay of enforcement of decision.

(A)(1) For judicial review of a final decision of an administrative law judge, a notice of appeal by an aggrieved party must be served and filed with the court of appeals as provided in the South Carolina Appellate Court Rules in civil cases and served on the opposing party and the Administrative Law Court not more than thirty days after the party receives the final decision and order of the administrative law judge. Appeal in these matters is by right.

(2) Except as otherwise provided in this chapter, the serving and filing of the notice of appeal does not itself stay enforcement of the administrative law judge's decision. The serving and filing of a notice of appeal by a licensee for review of a fine or penalty or of its license stays only those provisions for which review is sought and matters not affected by the notice of appeal are not stayed. The serving or filing of a notice of appeal does not automatically stay the suspension or revocation of a permit or license authorizing the sale of beer, wine, or alcoholic liquor. Upon motion, the administrative law judge may grant, or the court of appeals may order, a stay upon appropriate terms.

(B) The review of the administrative law judge's order must be confined to the record. The court may not substitute its judgment for the judgment of the administrative law judge as to the weight of the evidence on questions of fact. The court of appeals may affirm the decision or remand the case for further proceedings; or, it may reverse or modify the decision if the substantive rights of the petitioner have been prejudiced because the finding, conclusion, or decision is:

(a) in violation of constitutional or statutory provisions;

(b) in excess of the statutory authority of the agency;

(c) made upon unlawful procedure;

(d) affected by other error of law;

(e) clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(f) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

HISTORY: 1993 Act No. 181, Section 19; 2006 Act No. 387, Section 5, eff July 1, 2006; 2008 Act No. 334, Section 8, eff June 16, 2008.



SECTION 1-23-630. Powers of law judges.

(A) Each administrative law judge of the division has the same power at chambers or in open hearing as do circuit court judges and to issue those remedial writs as are necessary to give effect to its jurisdiction.

(B) An administrative law judge may authorize the use of mediation in a manner that does not conflict with other provisions of law and is consistent with the division's rules of procedure.

HISTORY: 1993 Act No. 181, Section 19; 2003 Act No. 39, Section 1.



SECTION 1-23-640. Principal offices of court; where cases heard.

The court shall maintain its principal offices in the City of Columbia. However, judges of the court shall hear contested cases at the court's offices or at a suitable location outside the City of Columbia when determined by the chief judge.

HISTORY: 1993 Act No. 181, Section 19; 1994 Act No. 452, Section 6; 2008 Act No. 334, Section 9, eff June 16, 2008.



SECTION 1-23-650. Promulgation of rules.

(A) Rules governing the internal administration and operations of the Administrative Law Court must be:

(1) proposed by the chief judge of the court and adopted by a majority of the judges of the court; or

(2) proposed by any judge of the court and adopted by seventy-five percent of the judges of the court.

(B) Rules governing practice and procedure before the court which are:

(1) consistent with the rules of procedure governing civil actions in courts of common pleas; and

(2) not otherwise expressed in Chapter 23, Title 1; upon approval by a majority of the judges of the court must be promulgated by the court and are subject to review as are rules of procedure promulgated by the Supreme Court under Article V of the Constitution.

(C) All hearings before an administrative law judge must be conducted exclusively in accordance with the rules of procedure promulgated by the court pursuant to this section. All other rules of procedure for the hearing of contested cases or appeals by individual agencies, whether promulgated by statute or regulation, are of no force and effect in proceedings before an administrative law judge.

HISTORY: 1993 Act No. 181, Section 19; 1994 Act No. 452, Section 2; 1998 Act No. 359, Section 5; 2006 Act No. 387, Section 6, eff July 1, 2006.



SECTION 1-23-660. Office of Motor Vehicle Hearings; conduct of hearings; applicability of Code of Judicial Conduct; appeals.

(A) There is created within the Administrative Law Court the Office of Motor Vehicle Hearings. The chief judge of the Administrative Law Court shall serve as the director of the Office of Motor Vehicle Hearings. The duties, functions, and responsibilities of all hearing officers and associated staff of the Department of Motor Vehicles are devolved upon the Administrative Law Court effective January 1, 2006. The hearing officers and staff positions, together with the appropriations relating to these positions, are transferred to the Office of Motor Vehicle Hearings of the Administrative Law Court on January 1, 2006. The hearing officers and staff shall be appointed, hired, contracted, and supervised by the chief judge of the court and shall continue to exercise their adjudicatory functions, duties, and responsibilities under the auspices of the Administrative Law Court as directed by the chief judge and shall perform such other functions and duties as the chief judge of the court prescribes. All employees of the office shall serve at the will of the chief judge. The chief judge is solely responsible for the administration of the office, the assignment of cases, and the administrative duties and responsibilities of the hearing officers and staff. Notwithstanding another provision of law, the chief judge also has the authority to promulgate rules governing practice and procedures before the Office of Motor Vehicle Hearings. These rules are subject to review as are the rules of procedure promulgated by the Supreme Court pursuant to Article V of the South Carolina Constitution.

(B) Notwithstanding another provision of law, the hearing officers shall conduct hearings in accordance with Chapter 23 of Title 1, the Administrative Procedures Act, and the rules of procedure for the Office of Motor Vehicle Hearings, at suitable locations as determined by the chief judge. For purposes of this section, any law enforcement agency that employs an officer who requested a breath test and any law enforcement agency that employs a person who acted as a breath test operator resulting in a suspension pursuant to Section 56-1-286 or 56-5-2951 is a party to the hearing and shall be served with appropriate notice, afforded the opportunity to request continuances and participate in the hearing, and provided a copy of all orders issued in the action. Representatives of the Department of Motor Vehicles are not required to appear at implied consent, habitual offender, financial responsibility, or point suspension hearings. However, if the Department of Motor Vehicles elects not to appear through a representative at any implied consent hearing, or through the submission of documentary evidence at any habitual offender, financial responsibility, or point suspension hearing, and it wishes to appeal the decision, it must first file a motion for reconsideration with the Office of Motor Vehicle Hearings within ten days after receipt of the hearing officer's decision. The hearing officer must issue a written order upon the motion for reconsideration within thirty days. The Department of Motor Vehicles may file a notice of appeal with the Administrative Law Court within thirty days after receipt of the hearing officer's order on the motion for reconsideration. The Administrative Law Court must dismiss any appeal which does not meet the requirements of this subsection.

(C) The hearing officers are bound by the Code of Judicial Conduct, as contained in Rule 501 of the South Carolina Appellate Court Rules. The State Ethics Commission is responsible for the enforcement and administration of those rules and for the issuance of advisory opinions on the requirements of those rules for administrative law judges and hearing officers pursuant to the procedures contained in Section 8-13-320. Notwithstanding another provision of law, an administrative law judge or hearing officer, and the judge's or hearing officer's spouse or guest, may accept an invitation to and attend a judicial-related or bar-related function, or an activity devoted to the improvement of the law, the legal system, or the administration of justice.

(D) Appeals from decisions of the hearing officers must be taken to the Administrative Law Court pursuant to the court's appellate rules of procedure. Recordings of all hearings will be made part of the record on appeal, along with all evidence introduced at hearings, and copies will be provided to parties to those appeals at no charge. The chief judge shall not hear any appeals from these decisions.

HISTORY: 1993 Act No. 181, Section 19; 2005 Act No. 128, Section 22, eff July 1, 2005; 2006 Act No. 381, Section 2, eff June 13, 2006; 2006 Act No. 387, Section 7, eff July 1, 2006; 2008 Act No. 201, Section 14, eff February 10, 2009; 2008 Act No. 279, Section 1, eff October 1, 2008.



SECTION 1-23-670. Filing fees.

Each request for a contested case hearing, notice of appeal, or request for injunctive relief before the Administrative Law Court must be accompanied by a filing fee equal to that charged in circuit court for filing a summons and complaint, unless another filing fee schedule is established by rules promulgated by the Administrative Law Court, subject to review as in the manner of rules of procedure promulgated by the Supreme Court pursuant to Article V of the Constitution of this State. This fee must be retained by the Administrative Law Court in order to help defray the costs of the proceedings. No filing fee is required in administrative appeals by inmates from final decisions of the Department of Corrections or the Department of Probation, Parole and Pardon Services. However, if an inmate files three administrative appeals during a calendar year, then each subsequent filing during that year must be accompanied by a twenty-five dollar filing fee. If the presiding administrative law judge determines at the conclusion of the proceeding that the case was frivolous or taken solely for the purpose of delay, the judge may impose such sanctions as the circumstances of the case and discouragement of like conduct in the future may require.

HISTORY: 2008 Act No. 353, Section 2, Pt 18A, eff July 1, 2009.



SECTION 1-23-680. Cost of South Carolina Code, supplements, and replacement volumes.

The South Carolina Administrative Law Court is not required to reimburse the South Carolina Legislative Council for the cost of the Code of Laws, code supplements, or code replacement volumes distributed to the court.

HISTORY: 2008 Act No. 353, Section 2, Pt 18B, eff July 1, 2009.






CHAPTER 25 - HUMAN SERVICES DEMONSTRATION PROJECT

SECTION 1-25-10. Creation of project.

There is created the South Carolina Human Services Demonstration Project (project) for the purpose of establishing a demonstration model whereby the delivery of human services in South Carolina may be thoroughly researched and studied to provide for a more efficient and orderly manner of service delivery and to improve the availability, quality and cost effectiveness of providing such services to the citizens of the State.

HISTORY: 1978 Act No. 644, Part II, Section 30.



SECTION 1-25-20. Purpose of project.

The purposes of the project shall be:

A. To provide information and working experience relevant to the discovery of steps needed to provide increased efficiency in the delivery of human services in South Carolina;

B. To provide to the Reorganization Commission the information necessary for the commission to examine the organization and functions of the agencies providing human services in the State, and to further consider what reorganization plan or plans the commission shall promulgate under its statutory authority provided in 1-19-20 of the 1976 Code.

HISTORY: 1978 Act No. 644, Part II, Section 30.



SECTION 1-25-30. Definitions.

As used in this section, unless otherwise indicated:

(a) "State agency" shall mean each state board, commission, department, executive department or officer, other than the General Assembly and the courts authorized by law to deliver human services to the people of South Carolina.

(b) "Human services" shall mean those services required to sustain the family's or individual's ability to provide food, shelter, employment safe and healthy environment, a healthy body, mind, and develop skills. Human services provided through this project shall include those programs provided through state agencies that are set out in Section 1-25-70.

(c) "Regulation" shall mean each agency statement of general public applicability that implements or prescribes law or policy or practice requirements of any agency. The term includes the amendment or repeal of any agency regulation.

HISTORY: 1978 Act No. 644, Part II, Section 30.



SECTION 1-25-40. Site establishment for project.

The site or sites of the project shall be established at a location chosen by the State Reorganization Commission, in consultation with the state agencies impacted by the project and city, county and other officials of the areas proposed for site location and any other persons, agencies or bodies the commission deems necessary and helpful in the determination of a site or sites. Provided, however, the commission shall confine its site choices to no more than two sites, covering in their totality no more than four counties. In the event that multiple sites are chosen, the commission shall designate one urban site and one rural site.

HISTORY: 1978 Act No. 644, Part II, Section 30.



SECTION 1-25-50. Project Managing Agency; powers and duties.

(A) A Project Managing Agency shall be formed at each designated site pursuant to the provisions of subsection Section 1-25-60(D). The powers and duties of the Project Managing Agency shall include, but not be limited to, the following:

(1) To execute those powers and duties assigned to the Interagency Demonstration Area Coordinating Committee in subsection Section 1-25-60(F)

(2) To oversee and administer the planning and implementation of the project at the site wherein it sits;

(3) To keep a record of the project's acts at the site wherein it sits;

(4) To aid in the annual reports called for in Section 1-25-100.

(B) Each Project Managing Agency may, in the performance of its duties employ or acquire such administrative, clerical, stenographic and other personnel as may be necessary to effectuate the provisions of this section.

(C) Each project Managing Agency shall be authorized to apply for and receive federal, state and local funds, grants and other funding.

HISTORY: 1978 Act No. 644, Part II, Section 30.



SECTION 1-25-60. State Interagency Planning and Evaluation Advisory Committee; Interagency Demonstration Area Coordinating Committee.

(A) For the purpose of coordinating state agency cooperation with the project, a State Interagency Planning and Evaluation Advisory Committee shall be formed consisting of the following members:

(1) The chief executive officer of the following state human services agencies and commissions:

(a) Department of Social Services

(b) Department of Health and Environmental Control

(c) Department of Mental Health

(d) Department of Alcohol and Other Drug Abuse Services

(e) Department of Vocational Rehabilitation

(f) Commission for the Blind

(g) Department of Disabilities and Special Needs

(h) Division on Aging

(2) [Reserved]

(3) A representative of two statewide private service agencies to be appointed by the committee chairman.

(4) A representative of the Governor's office designated annually by the Governor.

(5) Four persons representing human service clients, consumers or any other class, group or public or private entity that would substantially contribute to the purposes of the committee, to be appointed by these committee chairmen:

(a) Senate Finance Committee;

(b) Senate General Committee;

(c) House Ways and Means Committee;

(d) House Medical, Military, Public and Municipal Affairs Committee.

(B) Committee members enumerated in this subsection shall not delegate their committee membership or voting rights to any other person.

(C) The functions of the Interagency Planning and Evaluation Advisory Committee shall include, but not be limited to, the following:

(1) To insure and direct the full cooperation with and participation in the project of all agencies represented on the committee.

(2) To identify and assist in the compliance with all federal and state funding and programmatic requirements.

(3) To assist the Legislative Audit Council in the conduct and publication of audits as provided in subsection Section 1-25-90.

(4) To assist in the evaluation of the project as provided in subsection Section 1-25-70.

(5) To assist in the planning and setting of project objectives.

(6) To contract for the services of a site manager, who shall be designated as manager of all of the human service programs enumerated in subsection Section 1-25-70(B).

(D) For the purpose of overseeing the planning, implementation and operation of the project and to act as the Project Managing Agency at each designated site, an Interagency Demonstration Area Coordinating Committee shall be formed at each site consisting of the following members:

(1) The local chief executive officers of the agencies enumerated in subsection (A) of this section, of the area selected as the project site.

(2) A representative of the State Reorganization Commission, designated annually by the commission, who shall serve as chairman.

(3) A representative of two local private service agencies, to be appointed by the chairman.

(4) A representative from each county or counties chosen as a project site, appointed by the county council of that county or counties.

(5) Four persons representing human service clients, consumers or any other class, group or public or private entity that would substantially contribute to the purposes, as described in subitem (C)(5) above.

(E) Committee members enumerated in this subsection shall not delegate their committee membership or voting rights to any other person.

(F) The functions of the committee shall include, but not be limited to, the following:

(1) To execute the powers and duties assigned to the Project Managing Agency in subsection Section 1-25-70.

(2) To ensure the full cooperation with and participation in the project of all of the local offices of the enumerated agencies.

(3) To identify and assist in the compliance with all state and federal funding and programmatic requirements.

(4) To assist in the evaluation of the project as provided in Section 1-25-70.

HISTORY: 1978 Act No. 644, Part II, Section 30; 1991 Act No. 248, Section 6; 1993 Act No. 181, Section 20; 1998 Act No. 419, Part II, Section 35A.



SECTION 1-25-70. Power of Project Managing Agency to Contract; effect of such power.

(A) Each Project Managing Agency shall be vested, for the purposes of this chapter with the power to contract with any agency, firm or person, public or private, including local entities of government, for the delivery of goods, leases and services necessary to effectuate the objectives of this section.

(B) Pursuant to the authority granted in this section, each Project Managing Agency shall develop a system of integrated delivery of human services at the site wherein it sits, including those human services presently delivered by the enumerated agencies and any and all other human services the Project Managing Agency shall deem proper to effectuate the objectives of this chapter. Such services shall include, but not be limited to, the following:

(1) Income maintenance

(2) Employment

(3) Primary health care

(4) Shelter

(5) Transportation

(6) Food

(7) Knowledge and skills

(8) Individual and collective safety

(9) Social functioning

(10) Access to institutional care

(C) Each Project Managing Agency is hereby empowered with the authority to promulgate regulations necessary and proper to effectuate the provisions of this section at the site wherein it sits.

(D) Pursuant to the authority granted in this subsection and subsections V and VI, each Project Managing Agency shall direct the implementation of the Integrated Service Delivery System, as provided for in item (B) of this subsection. Such implementation shall be coordinated through the office of the site manager, as provided for in subsection VI (F) (2) of this section, who shall receive the full cooperation of the state and local offices of the enumerated agencies. Under the direction of the appropriate Project Managing Agency and pursuant to his authority as program manager for all of the designated human service programs at the site, the site manager shall:

(1) Be given total and unfettered access to the records and files of each of the enumerated agencies. Notwithstanding the above, nothing in this chapter shall be construed so as to empower the site manager, or any other state employee or agency, to violate any provision of any federal or state statute, rule or regulation governing the privacy of human service client.

(2) Be empowered to administer the spending or use of the appropriations, funds, grants and any and all other monies designated, set aside or otherwise made available to the enumerated agencies for the delivery of human services at the designated project site. Such funds shall include, but not be limited to, the following:

(a) All federal, state, local and other administrative and operational funds, not to include local funds.

(b) All federal, state, local and other funds, not to include local funds, designated or otherwise made available to the enumerated agencies for the delivery of human services at the designated project site.

(3) Be empowered to direct the personnel on the payroll of or otherwise employed or utilized by the enumerated state agencies for the purpose of the delivery of the human services at the project site. These employees, agents, contractors, volunteers or persons otherwise rendering service to the enumerated agencies shall include, but not be limited to, all administrative, professional, clerical and stenographic staff that are involved in the delivery of the enumerated human services at the project site.

(E) As soon as is practicable after the effective date of this chapter, the State Reorganization Commission shall, in consultation with the Interagency Committees described in subsection Section 1-25-60, the Budget and Control Board and any other parties that are necessary and helpful, promulgate a project evaluation plan. Such plan shall address at minimum the following issues:

(1) Determination of the current level and effectiveness of preproject service programs.

(2) Setting of program goals for each service program.

(3) Monitoring of progress towards such goals.

(4) Reporting on the activity and success of the project and the recommendation of appropriate amendments to the project plan.

(5) Recommendation of appropriate changes in the project plan for possible implementation in new areas.

(6) Evaluating and reporting client satisfaction before, during and after the implementation of the project plan.

HISTORY: 1978 Act No. 644, Part II, Section 30.



SECTION 1-25-80. Duration of project.

The South Carolina Human Services Demonstration Project shall exist and be operational for a period of time reasonably calculated to provide ample time and opportunity to implement and evaluate the purposes of this chapter. Provided project implementation at any single site, shall not exceed a three-year term, excluding plan development and preparation time, but including actual implementation, administration and evaluation of the project at that site.

HISTORY: 1978 Act No. 644, Part II, Section 30.



SECTION 1-25-90. Audits by Legislative Audit Council.

A. The Legislative Audit Council shall conduct timely and periodic audits of each site's fiscal and programmatic activities and shall report on such audits to the Governor and General Assembly.

B. Nothing in the above paragraph or any other section of this chapter shall be construed so as to prohibit or hinder any state agency or commission impacted by the project from conducting the regularly scheduled audits of that agency or commission.

HISTORY: 1978 Act No. 644, Part II, Section 30.



SECTION 1-25-100. Reorganization Commission required to report to General Assembly.

The Reorganization Commission shall report periodically to the General Assembly relating to the project's progress, evaluation and current status. Such report shall be compiled and delivered to the Governor and the President of the Senate and the Speaker of the House within fifteen months after the effective date of this chapter. and within every succeeding twelve months thereafter.

HISTORY: 1978 Act No. 644, Part II, Section 30.



SECTION 1-25-110. Power to effectuate waiver of federal rules, regulations or statutes.

Each Project Managing Agency shall be empowered to take all steps reasonably necessary to effectuate the waiver of federal rules, regulations or statutes. This authority shall include but not be limited to, the seeking of federal legislation, the negotiation of agreements between the project and any federal agency or board, and the application for the waiver of any federal rule, regulation or statute.

HISTORY: 1978 Act No. 644, Part II, Section 30.



SECTION 1-25-120. Inapplicability of other laws.

For purposes of this chapter only, all state laws, regulations, or any rule of any state agency, board or commission having the effect or force of law that prohibits or is inconsistent with any provision of this section is hereby declared inapplicable to this chapter.

No federal laws, rules or regulations shall be violated or abridged without properly documented authority of appropriate federal officials.

HISTORY: 1978 Act No. 644, Part II, Section 30.






CHAPTER 29 - SOUTH CAROLINA COUNCIL ON THE HOLOCAUST

SECTION 1-29-10. Creation of council; purpose.

The South Carolina Council on the Holocaust is created. The purpose of the council, working in conjunction with the State Department of Education, is to develop an educational program to prevent future atrocities similar to the systematic program of genocide of six million Jews and others by the Nazis. The program must be designed to honor the survivors of the Holocaust and their descendants and the South Carolinians and their descendants who participated in the liberation of concentration camps. The council also shall develop and establish an appropriate program for an annual observance of the Holocaust.

HISTORY: 1989 Act No. 189, Part II, Section 56.



SECTION 1-29-20. Membership of council.

The council consists of twelve members: four appointed by the Governor, four appointed by the President of the Senate, and four appointed by the Speaker of the House of Representatives. Members must be appointed for two-year terms to begin July first of each year. A majority of the members constitutes a quorum for the transaction of business, and the council shall meet not more than once each quarter.

HISTORY: 1989 Act No. 189, Part II, Section 56.



SECTION 1-29-30. Department of Education to provide necessary staff for council.

The State Department of Education shall provide technical, administrative, or clerical staff necessary for the council to conduct its business.

HISTORY: 1989 Act No. 189, Part II, Section 56.



SECTION 1-29-40. Powers of council.

In addition to appropriations annually made available by the General Assembly, the council may enter into contracts and accept gifts, contributions, and bequests of an unrestricted nature from individuals, foundations, corporations, and other organizations or institutions for the purpose of furthering the educational objectives of the council.

HISTORY: 1989 Act No. 189, Part II, Section 56.



SECTION 1-29-50. Compensation of council members.

The members are allowed the usual mileage, per diem, and subsistence provided by law for members of state boards, committees, and commissions. The expenses of the legislative appointees must be paid from the approved accounts of their respective bodies, and the expenses of the gubernatorial appointees must be paid from funds appropriated to the Governor's Office.

HISTORY: 1989 Act No. 189, Part II, Section 56.






CHAPTER 30 - DEPARTMENTS OF STATE GOVERNMENT

SECTION 1-30-10. Departments of State Government.

(A) There are hereby created, within the executive branch of the state government, the following departments:

1. Department of Agriculture

2. Department of Alcohol and Other Drug Abuse Services

3. Department of Commerce

4. Department of Corrections

5. Department of Disabilities and Special Needs

6. Department of Education

7. Department of Health and Environmental Control

8. Department of Health and Human Services

9. Department of Insurance

10. Department of Juvenile Justice

11. Department of Labor, Licensing and Regulation

12. Department of Mental Health

13. Department of Natural Resources

14. Department of Parks, Recreation and Tourism

15. Department of Probation, Parole and Pardon Services

16. Department of Public Safety

17. Department of Revenue

18. Department of Social Services

19. Department of Transportation

20. Department of Employment and Workforce

(B)(1) The governing authority of each department shall be either:

(i) a director, and in the case of the Department of Commerce, the secretary, who must be appointed by the Governor with the advice and consent of the Senate, subject to removal from office by the Governor pursuant to provisions of Section 1-3-240;

(ii) a board to be appointed and constituted in a manner provided for by law;

(iii) in the case of the Department of Agriculture and the Department of Education, the State Commissioner of Agriculture and the State Superintendent of Education, respectively, elected to office under the Constitution of this State; or

(iv) in the case of the Department of Transportation, a seven member commission constituted in a manner provided by law, and a Secretary of Transportation appointed by and serving at the pleasure of the Governor.

(2) In making appointments to boards and for department directors, race, gender, and other demographic factors should be considered to assure nondiscrimination, inclusion, and representation to the greatest extent possible of all segments of the population of this State; however, consideration of these factors in no way creates a cause of action or basis for an employee grievance for a person appointed or for a person who fails to be appointed. The Governor in making the appointments provided for by this section shall endeavor to appoint individuals who have demonstrated exemplary managerial skills in either the public or private sector.

(C) Each department shall be organized into appropriate divisions by the governing authority of the department through consolidation or subdivision. The power to reorganize the department supersedes any provision of law to the contrary pertaining to individual divisions; provided, however, the dissolution of any division must receive legislative approval by authorization included in the annual general appropriations act.

Any other approval procedures for department reorganization in effect on the effective date of this act no longer apply.

(D) The governing authority of a department is vested with the duty of overseeing, managing, and controlling the operation, administration, and organization of the department. The governing authority has the power to create and appoint standing or ad hoc advisory committees in its discretion or at the direction of the Governor to assist the department in particular areas of public concern or professional expertise as is deemed appropriate. Such committees shall serve at the pleasure of the governing authority and committee members shall not receive salary or per diem, but shall be entitled to reimbursement for actual and necessary expenses incurred pursuant to the discharge of official duties not to exceed the per diem, mileage, and subsistence amounts allowed by law for members of boards, commissions, and committees.

(E) The department director may appoint deputy directors to head the divisions of their department, with each deputy director managing one or more of the divisions; in the case of the Department of Commerce, the Secretary of Commerce may appoint a departmental executive director and also may appoint directors to manage the various divisions of the Department of Commerce. In making appointments race, gender, and other demographic factors should be considered to assure nondiscrimination, inclusion, and representation to the greatest extent possible of all segments of the population of this State; however, consideration of these factors in making an appointment in no way creates a cause of action or basis for an employee grievance for a person appointed or for a person who fails to be appointed. Deputy directors serve at the will and pleasure of the department director. The deputy director of a division is vested with the duty of overseeing, managing, and controlling the operation and administration of the division under the direction and control of the department director and performing such other duties as delegated by the department director.

(F)(1) In the event a vacancy should occur in the office of department director at a time when the General Assembly is not in session, the Governor may temporarily fill the vacancy pursuant to Section 1-3-210.

(2) Notwithstanding the provisions of Subitem (F)(1), as of July 1, 1993, for each department created pursuant to the provisions of this act which must be governed by a single director, an initial interim director shall serve as the governing authority, serving until January 31, 1994. During that period the following departments must be governed by the director or interim director of the following agencies as of June 30, 1993:

(i) Department of Corrections, created pursuant to Section 1-30-30, by the director of the former Department of Corrections;

(ii) Department of Juvenile Justice created pursuant to Section 1-30-60, by the interim director of the former Department of Youth Services;

(iii) Department of Probation, Parole, and Pardon Services created pursuant to Section 1-30-85 by the director of the former Department of Probation, Pardon and Parole;

(iv) Department of Social Services created pursuant to Section 1-30-100, by the director of the former Department of Social Services;

(v) Department of Parks, Recreation and Tourism created pursuant to Section 1-30-80, by the director of the former Department of Parks, Recreation and Tourism;

(vi) Department of Commerce created pursuant to Section 1-30-25, by the Executive Director of the former State Development Board;

(vii) Department of Alcohol and Other Drug Abuse Services created pursuant to Section 1-30-20, by the director of the former South Carolina Commission on Alcohol and Drug Abuse.

(3) As of December 1, 1993, the Governor must submit to the Senate the names of appointees to the permanent department directorships for those departments created on July 1, 1993 and February 1, 1994. If no person has been appointed and qualified for a directorship as of February 1, 1994, the Governor may appoint an interim director to serve pursuant to the provisions of (F) (1).

(4) Notwithstanding provisions of (2) and (3) to the contrary, the initial interim director of the Department of Public Safety shall be appointed by the Budget and Control Board. The initial interim director may be appointed as the permanent director of the department by the Governor.

(G)(1) Department governing authorities must, no later than the first day of the 1994 legislative session and every twelve months thereafter for the following three years, submit to the Governor and General Assembly reports giving detailed and comprehensive recommendations for the purposes of merging or eliminating duplicative or unnecessary divisions, programs, or personnel within each department to provide a more efficient administration of government services. Thereafter, the Governor shall periodically consult with the governing authorities of the various departments and upon such consultation the Governor shall submit a report of any recommendations to the General Assembly for review and consideration.

(2) The Governor shall report to the General Assembly no later than the second Tuesday in January of 1994, his recommendation for restructuring the following offices and divisions presently under his direct supervision, and as to how each might be restructured within other appropriate departments or divisions amended by this act:

(i) Office of Executive Policy and Programs;

(ii) Office of Energy Programs;

(iii) Office of Personnel and Program Services;

(iv) Office of Research;

(v) Division of Health;

(vi) Division of Economic Opportunity;

(vii) Division of Economic of Development;

(viii) Division of Ombudsman and Citizens' Services;

(ix) Division of Education;

(x) Division of Natural Resources;

(xi) Division of Human Services.

(H) Department governing authorities must submit to the General Assembly by the first day of the 1994 legislative session and every five years thereafter a mission statement that must be approved by the General Assembly by Joint Resolution.

HISTORY: 1993 Act No. 181, Section 1; 1994 Act No. 281, Section 1; 1994 Act No. 361, Sections 1, 2; 1995 Act No. 83, Sections 6, 7; 2007 Act No. 114, Section 1, eff June 27, 2007; 2010 Act No. 146, Section 3, eff March 30, 2010; 2012 Act No. 222, Section 1, eff June 7, 2012.



SECTION 1-30-15. Department of Agriculture.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Agriculture:

Department of Agriculture, formerly provided for at Section 46-39-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



SECTION 1-30-20. Department of Alcohol and Other Drug Abuse Services.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Alcohol and Other Drug Abuse Services:

(A) South Carolina Commission on Alcohol and Drug Abuse, formerly provided for at Section 44-49-10, et seq.;

(B) Drug-free Schools and Communities Program in the Governor's Office, provided for under grant programs.

HISTORY: 1993 Act No. 181, Section 1.



SECTION 1-30-25. Department of Commerce.

The following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property, and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are transferred to and incorporated in and must be administered as part of the Department of Commerce to be initially divided into divisions for Aeronautics, Advisory Coordinating Council for Economic Development, State Development, Public Railways, and Savannah Valley Development:

(A) South Carolina Aeronautics Commission, formerly provided for at Section 55-5-10, et seq.;

(B) Coordinating Council for Economic Development, formerly provided for at Section 41-45-30, et seq.;

(C) Savannah Valley Authority, formerly provided for at Section 13-9-10, et seq.;

(D) existing divisions or components of the Department of Commerce formerly a part of the State Development Board excluding the South Carolina Film Commission; and

(E) South Carolina Public Railways Commission, formerly provided for at Section 58-19-10, et seq.

HISTORY: 1993 Act No. 181, Section 1; 1999 Act No. 100, Part II, Section 71; 2000 Act No. 387, Part II, Section 73; 2004 Act No. 299, Section 5, eff July 1, 2004; 2005 Act No. 56, Section 3, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 6.A, eff upon approval (became law without the Governor's signature on June 12, 2008); 2008 Act No. 359, Section 1, eff July 1, 2008.



SECTION 1-30-30. Department of Corrections.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Corrections:

Department of Corrections, formerly provided for at Section 24-1-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



SECTION 1-30-35. Department of Disabilities and Special Needs.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Disabilities and Special Needs to be initially divided into divisions for Intellectual Disability, Head and Spinal Cord Injury, and Autism; provided, however, that the board of the former Department of Mental Retardation as constituted on June 30, 1993, and thereafter, under the provisions of Section 44-19-10, et seq., shall be the governing authority for the department.

(A) Department of Mental Health Autism programs, formerly provided for at Section 44-9-10, et seq.;

(B) Head and Spinal Cord Injury Information System, formerly provided for at Section 44-38-10, et seq.;

(C) Department of Mental Retardation, formerly provided for at Section 44-19-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



SECTION 1-30-40. Department of Education.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Education:

State Department of Education, provided for at Section 59-5-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



SECTION 1-30-45. Department of Health and Environmental Control.

Effective on July 1, 1994, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Health and Environmental Control and to include a coastal division:

(A) Department of Health and Environmental Control, formerly provided for at Section 44-1-10, et seq.;

(B) South Carolina Coastal Council, formerly provided for at Section 48-39-10, et seq.;

(C) State Land Resources Conservation Commission regulatory division, formerly provided for at Section 48-9-10, et seq.;

(D) Water Resources Commission regulatory division, formerly provided for at Section 49-3-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



SECTION 1-30-50. Department of Health and Human Services.

Effective on July 1, 1995, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Health and Human Services:

Department of Health and Human Services Finance Commission, formerly provided for at Section 44-6-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



SECTION 1-30-55. Department of Insurance.

Effective on July 1, 1995, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Insurance:

Department of Insurance, formerly provided for at Section 38-3-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



SECTION 1-30-60. Department of Juvenile Justice.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Juvenile Justice:

Department of Youth Services, formerly provided for at Section 20-7-6805, et seq.

HISTORY: 1993 Act No. 181, Section 1.



SECTION 1-30-65. Department of Labor, Licensing, and Regulation.

Effective on February 1, 1994, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Labor, Licensing, and Regulation to be initially divided into divisions for Labor, State Fire Marshal, and Professional and Occupational Licensing:

(A) Fire Marshal Division of Budget & Control Board, formerly provided for at Section 23-9-10, et seq.;

(B) Department of Labor, formerly provided for at Title 12, Chapter 37; Title 46, Chapter 43; and Title 41, Chapters 1-25;

(C) Professional and Occupational Licensing Boards including:

Accountancy Board, formerly provided for at Section 40-1-10, et seq.;

Architectural Board of Examiners, formerly provided for at Section 40-3-10, et seq.;

Athletic Commission, formerly provided for at Section 52-7-10, et seq.;

Auctioneers Commission, formerly provided for at Section 40-6-10, et seq.;

Barber Examiners Board, formerly provided for at Section 40-7-10, et seq.;

Accessibility Committee for the Building Codes Council, formerly provided for at Section 10-5-210, et seq.;

Building Code Council, formerly provided for at Section 6-9-60, et seq.;

Burglar Alarm Business, formerly provided for at Section 40-79-10, et seq.;

Chiropractic Examiners Board, formerly provided for at Section 40-9-10, et seq.;

Contractors Licensing Board, formerly provided for at Section 40-11-10, et seq.;

Cosmetology Board, formerly provided for at Section 40-13-10, et seq.;

Dentistry Board, formerly provided for at Section 40-15-10, et seq.;

Embalmers and Funeral Directors/Funeral Service Board, formerly provided for at Section 40-19-10, et seq.;

Engineers and Land Surveyors Board, formerly provided for at Section 40-21-10, et seq.;

Environmental Systems Operators Board, formerly provided for at Section 40-23-10, et seq.;

Fire Sprinkler Contractors Board, formerly provided for at Section 23-45-10, et seq.;

Foresters Registration Board, formerly provided for at Section 48-27-10, et seq.;

Geologists Registration Board, formerly provided for at Section 40-77-10, et seq.;

Harbor Pilots/Pilotage Commission, formerly provided for at Section 54-15-40, et seq.;

Liquefied Petroleum Gas Board, formerly provided for at Section 39-43-20, et seq.;

Manufactured Housing Board, formerly provided for at Section 40-29-10, et seq.;

Modular Appeals Board, formerly provided for at Section 23-43-50, et seq.;

Nursing Board, formerly provided for at Section 40-33-10, et seq.;

Nursing Home Administrators Board, formerly provided for at Section 40-35-10, et seq.;

Occupational Therapy Board, formerly provided for at Section 40-36-10, et seq.;

Optometry Board, formerly provided for at Section 40-37-10, et seq.;

Opticianry Board, formerly provided for at Section 40-38-10, et seq.;

Pharmacy Board, formerly provided for at Section 40-43-10, et seq.;

Physical Therapy Examiners, formerly provided for at Section 40-45-10, et seq.;

Physicians, Surgeons and Osteopaths/Board of Medical Examiners, formerly provided for at Section 40-47-10, et seq.;

Podiatry Examiners, formerly provided for at Section 40-51-10, et seq.;

Professional Counselors, Marital and Family Therapists, formerly provided for at Section 40-75-10, et seq.;

Psychology Board of Examiners, formerly provided for at Section 40-55-20, et seq.;

Pyrotechnic Safety Board, formerly provided for at Section 40-56-10, et seq.;

Real Estate Commission regulating Real Estate Brokers, Counsellors, Salesmen, Auctioneers, and Property Managers, formerly provided for at Section 40-57-10 et seq., and Real Estate Appraisers Board, formerly provided for at Section 40-60-10 et seq.;

Residential Home Builders Board, formerly provided for at Section 40-59-10, et seq.;

Social Worker Board of Examiners, formerly provided for at Section 40-63-10, et seq.;

Speech/Language Pathology and Audiology Board of Examiners, formerly provided for at Section 40-67-10, et seq.;

Veterinary Medical Examiners, formerly provided for at Section 40-69-10, et seq.

HISTORY: 1993 Act No. 181, Section 1; 1994 Act No. 385, Section 1.



SECTION 1-30-70. Department of Mental Health.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Mental Health to include a Children's Services Division and shall include:

Department of Mental Health, provided for at Section 44-9-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



SECTION 1-30-75. Department of Natural Resources.

Effective on July 1, 1994, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property, and all contractual rights and obligations associated with the agency, except for those subdivisions specifically included under another department, are transferred to and incorporated in, and must be administered as part of the Department of Natural Resources. The department must be divided initially into divisions for Land Resources and Conservation Districts, Water Resources, Marine Resources, Wildlife and Freshwater Fisheries, and State Natural Resources Enforcement. The South Carolina Wildlife and Marine Resources Commission, as constituted on June 30, 1993, and after that time, under the provisions of Section 50-3-10 et seq. is the governing authority for the department:

(1) Geological Survey of the Research and Statistical Services Division of the Budget and Control Board, to include the State Geologist, formerly provided for at Section 1-11-10, et seq.;

(2) State Land Resources Conservation Commission, less the regulatory division, formerly provided for at Section 48-9-10, et seq.;

(3) South Carolina Migratory Waterfowl Commission, formerly provided for at Section 50-11-20, et seq.;

(4) Water Resources Commission, less the regulatory division, formerly provided for at Section 49-3-10, et seq.;

(5) South Carolina Wildlife and Marine Resources Commission, formerly provided for at Section 50-3-10, et seq.

HISTORY: 1993 Act No. 181, Section 1; 1994 Act No. 497, Part II, Section 59B.



SECTION 1-30-80. Department of Parks, Recreation and Tourism.

(A) The following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property, and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are transferred to and incorporated in and must be administered as part of the Department of Parks, Recreation and Tourism to include a Parks, Recreation and Tourism Division.

Department of Parks, Recreation and Tourism, formerly provided for at Sections 51-1-10, 51-3-10, 51-7-10, 51-9-10, and 51-11-10, et seq.

(B)(1) Effective July 1, 2008, the South Carolina Film Commission of the Department of Commerce is transferred to the Department of Parks, Recreation and Tourism and becomes a separate division of the Department of Parks, Recreation and Tourism.

(2) The South Carolina Film Commission as established in this section as a division of the Department of Parks, Recreation and Tourism and transferred to it shall ensure that funds made available to film projects through the South Carolina Film Commission are budgeted and spent so as to further the following objectives:

(a) stimulation of economic activity to develop the potentialities of the State;

(b) conservation, restoration, and development of the natural and physical, the human and social, and the economic and productive resources of the State;

(c) promotion of a system of transportation for the State, through development and expansion of the highway, railroad, port, waterway, and airport systems;

(d) promotion and correlation of state and local activity in planning public works projects;

(e) promotion of public interest in the development of the State through cooperation with public agencies, private enterprises, and charitable and social institutions;

(f) encouragement of industrial development, private business, commercial enterprise, agricultural production, transportation, and the utilization and investment of capital within the State;

(g) assistance in the development of existing state and interstate trade, commerce, and markets for South Carolina goods and in the removal of barriers to the industrial, commercial, and agricultural development of the State;

(h) assistance in ensuring stability in employment, increasing the opportunities for employment of the citizens of the State, devising ways and means to raise the living standards of the people of the State;

(i) enhancement of the general welfare of the people; and

(j) encouragement and consideration as appropriate so as to consider race, gender, and other demographic factors to ensure nondiscrimination, inclusion, and representation of all segments of the State to the greatest extent possible.

HISTORY: 1993 Act No. 181, Section 1; 1999 Act No. 100, Part II, Section 71; 2008 Act No. 313, Section 6.B, eff upon approval (became law without the Governor's signature on June 12, 2008); 2008 Act No. 359, Section 2, eff July 1, 2008.



SECTION 1-30-85. Department of Probation, Parole and Pardon Services.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and must be administered as part of the Department of Probation, Parole, and Pardon Services:

Department of Probation, Pardon and Parole, formerly provided for at Section 24-21-10, et seq.

HISTORY: 1993 Act No. 181, Section 1; 1995 Act No. 83, Section 8.



SECTION 1-30-90. Department of Public Safety.

The following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities, as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Public Safety to be initially divided into divisions for Highway Patrol, State Police, and Training and Continuing Education.

(A) Law Enforcement Hall of Fame, formerly provided for in Section 23-25-10, et seq.;

(B) State Highway Patrol, formerly provided for in Section 23-5-10, et seq.;

(C) Public Service Commission Safety Enforcement, formerly provided in Section 58-3-310;

(D) Public Safety Division, formerly of the Governor's Office.

HISTORY: 1993 Act No. 181, Section 1; 1996 Act No. 459, Section 3; 2003 Act No. 51, Section 8; 2012 Act No. 119, Section 1, eff February 1, 2012.



SECTION 1-30-95. Department of Revenue.

The following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Revenue to be initially divided into divisions for Alcohol Beverage Control and Tax; provided, however, that from July 1, 1993, until February 1, 1995, the governing authority of the department shall be the commissioners of the Tax Commission, as constituted June 30, 1993, and thereafter, pursuant to the provisions of Section 12-3-10, et seq.;

(A) Licensing Division of Alcoholic Beverage Control Commission, formerly provided for at Section 61-1-10, et seq.;

(B) Tax Commission, formerly provided for at Section 12-3-10, et seq.

HISTORY: 1993 Act No. 181, Section 1; 1996 Act No. 459, Section 4.



SECTION 1-30-100. Department of Social Services.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Social Services:

Department of Social Services, formerly provided for at Section 43-1-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.



SECTION 1-30-105. Department of Transportation.

Effective on July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property, and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the Department of Transportation to be initially divided into divisions for Mass Transit, Construction and Maintenance, Engineering and Planning, and Finance and Administration; however, the State Highway Commission as constituted on June 30, 1993, under the provisions of Title 56, shall be the governing authority for the department until February 15, 1994, or as soon as its successors are elected or appointed and qualified, whichever is later.

Department of Highways and Public Transportation, except the Motor Vehicle Division, which was established as the Department of Motor Vehicles by Section 56-1-5, and the State Highway Patrol, formerly provided for at Section 56-1-10, et seq.

HISTORY: 1993 Act No. 181, Section 1; 2007 Act No. 114, Section 2, eff June 27, 2007.



SECTION 1-30-110. Office of the Governor.

Effective July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the office of the Governor:

(1) Continuum of Care for Emotionally Disturbed Children provided for at Section 63-11-1310, et seq.;

(2) Guardian Ad Litem Program, formerly provided for at Section 63-11-500, et seq.;

(3) State Office of Victim's Assistance, formerly provided for at Section 16-3-1110, et seq.;

(4) Department of Veterans Affairs, formerly provided for at Section 25-11-10, et seq.;

(5) Commission on Women, formerly provided for at Section 1-15-10, et seq.;

(6) Commission on Aging, formerly provided for at Section 43-21-10, et seq.;

(7) Foster Care Review Board, formerly provided for at Section 63-11-720, et seq.;

HISTORY: 1993 Act No. 181, Section 1.



SECTION 1-30-120. State Law Enforcement Division.

Effective July 1, 1993, the following agencies, boards, and commissions, including all of the allied, advisory, affiliated, or related entities as well as the employees, funds, property and all contractual rights and obligations associated with any such agency, except for those subdivisions specifically included under another department, are hereby transferred to and incorporated in and shall be administered as part of the State Law Enforcement Division:

(A) Alcoholic Beverage Control Commission enforcement division, formerly provided for at Section 61-1-60, et seq.;

(B) State Law Enforcement Division, formerly provided for at Section 23-3-10, et seq.

HISTORY: 1993 Act No. 181, Section 1.






CHAPTER 31 - STATE COMMISSION FOR MINORITY AFFAIRS

SECTION 1-31-10. Commission for Minority Affairs created; composition; majority to be African-American; term of office; filling vacancies.

There is created a State Commission for Minority Affairs consisting of nine members and the Governor ex officio. The Governor must appoint one person from each of the congressional districts of the State and two persons from the State at large upon the advice and consent of the Senate. The Governor shall designate the chairman. The members serve for a term of four years and until their successors are appointed and qualify. A vacancy must be filled in the same manner as original appointment for the remainder of the unexpired term. A majority of the members of the commission must be African American.

HISTORY: 1993 Act No. 164, Part II, Section 110; 2003 Act No. 85, Section 3; 2012 Act No. 279, Section 3, eff June 26, 2012.



SECTION 1-31-20. Commission to meet at least quarterly; purpose.

The commission must meet quarterly and at other times as the chairman determines necessary to study the causes and effects of the socio-economic deprivation of minorities in the State and to implement programs necessary to address inequities confronting minorities in the State.

HISTORY: 1993 Act No. 164, Part II, Section 110; 2001 Act No. 26, Section 1.



SECTION 1-31-30. Hiring of executive director and other personnel; appropriations.

The commission is authorized to hire an executive director and other personnel necessary to carry out its duties and functions under this chapter. The General Assembly shall provide for the funds in the annual appropriations act.

HISTORY: 1993 Act No. 164, Part II, Section 110.



SECTION 1-31-40. Powers and duties of Commission.

(A) The commission shall:

(1) provide the minority community consisting of African Americans, Native American Indians, Hispanics/Latinos, Asians, and others with a single point of contact for statistical and technical assistance in the areas of research and planning for a greater economic future;

(2) work with minority officials on the state, county, and local levels of government in disseminating statistical data and its impact on their constituencies;

(3) provide for publication of a statewide statistical abstract on minority affairs;

(4) provide statistical analyses for members of the General Assembly on the state of minority communities as the State experiences economic growth and changes;

(5) provide the minority community with assistance and information on Voting Rights Act submissions in the State, as well as other related areas of concern to the minority community;

(6) determine, approve, and acknowledge by certification state recognition for Native American Indian entities; however, notwithstanding their state certification, the tribes have no power or authority to take any action which would establish, advance, or promote any form of gambling in this State;

(7) establish advisory committees representative of minority groups, as the commission considers appropriate to advise the commission;

(8) act as liaison with the business community to provide programs and opportunities to fulfill its duties under this chapter;

(9) seek federal and other funding on behalf of the State of South Carolina for the express purpose of implementing various programs and services for African Americans, Native American Indians, Hispanics/Latinos, Asians, and other minority groups;

(10) promulgate regulations as may be necessary to carry out the provisions of this article including, but not limited to, regulations regarding State Recognition of Native American Indian entities in the State of South Carolina;

(11) establish and maintain a twenty-four hour toll free telephone number and electronic website in accordance with Section 8-30-10; and

(12) perform other duties necessary to implement programs.

(B) The commission may delegate these powers and duties as necessary.

(C) Nothing in this chapter recognizes, creates, extends, or forms the basis of any right or claim of interest in land or real estate in this State for any Native American tribe which is recognized by the State.

HISTORY: 1993 Act No. 164, Part II, Section 110; 2003 Act No. 85, Section 4; 2008 Act No. 280, Section 2, eff June 4, 2008.



SECTION 1-31-50. Promulgation of regulations to carry out duties.

The commission may promulgate those regulations necessary to carry out its duties under this chapter.

HISTORY: 1993 Act No. 164, Part II, Section 110.






CHAPTER 32 - SOUTH CAROLINA RELIGIOUS FREEDOM ACT

SECTION 1-32-10. Short title.

This chapter may be cited as the "South Carolina Religious Freedom Act".

HISTORY: 1999 Act No. 38, Section 1.



SECTION 1-32-20. Definitions.

In this chapter:

(1) "Demonstrates" means meets the burdens of going forward with the evidence and of persuasion.

(2) "Exercise of religion" means the exercise of religion under the First Amendment to the United States Constitution or Article I, Section 2 of the State Constitution.

(3) "Person" includes, but is not limited to, an individual, corporation, firm, partnership, association, or organization.

(4) "State" means the State of South Carolina and any political subdivision of the State and includes a branch, department, agency, board, commission, instrumentality, entity, or officer, employee, official of the State or a political subdivision of the State, or any other person acting under color of law.

HISTORY: 1999 Act No. 38, Section 1.



SECTION 1-32-30. Purposes of chapter.

The purposes of this chapter are to:

(1) restore the compelling interest test as set forth in Wisconsin v. Yoder, 406 U.S. 205 (1972), and Sherbert v. Verner, 374 U.S. 398 (1963), and to guarantee that a test of compelling state interest will be imposed on all state and local laws and ordinances in all cases in which the free exercise of religion is substantially burdened; and

(2) provide a claim or defense to persons whose exercise of religion is substantially burdened by the State.

HISTORY: 1999 Act No. 38, Section 1.



SECTION 1-32-40. Restriction on state's ability to burden exercise of religion.

The State may not substantially burden a person's exercise of religion, even if the burden results from a rule of general applicability, unless the State demonstrates that application of the burden to the person is:

(1) in furtherance of a compelling state interest; and

(2) the least restrictive means of furthering that compelling state interest.

HISTORY: 1999 Act No. 38, Section 1.



SECTION 1-32-45. Inmate litigation.

This chapter does not affect the application of and must be applied in conjunction with Chapter 27 of Title 24, concerning inmate litigation.

HISTORY: 1999 Act No. 38, Section 1.



SECTION 1-32-50. Burden on exercise of religion a claim or defense; attorney's fees.

If a person's exercise of religion has been burdened in violation of this chapter, the person may assert the violation as a claim or defense in a judicial proceeding. If the person prevails in such a proceeding, the court shall award attorney's fees and costs.

HISTORY: 1999 Act No. 38, Section 1.



SECTION 1-32-60. Applicability; construction.

(A) This chapter applies to all state and local laws and ordinances and the implementation of those laws and ordinances, whether statutory or otherwise, and whether adopted before or after the effective date of this act.

(B) Nothing in this chapter may be construed to authorize the State to burden any religious belief.

(C) Nothing in this chapter may be construed to affect, interpret, or in any way address:

(1) that portion of the First Amendment of the United States Constitution prohibiting laws respecting the establishment of religion;

(2) that portion of Article I, Section 2 of the State Constitution prohibiting laws respecting the establishment of religion.

(D) Granting state funding, benefits, or exemptions, to the extent permissible under the constitutional provisions enumerated in subsection (C)(1) and (2), does not constitute a violation of this chapter.

As used in this subsection, "granting", with respect to state funding, benefits, or exemptions, does not include the denial of government funding, benefits, or exemptions.

HISTORY: 1999 Act No. 38, Section 1.






CHAPTER 34 - NATIONAL BUILDING CODES

SECTION 1-34-10. Purpose.

The public policy of South Carolina is to maintain reasonable and consistent standards of construction in buildings and other structures in the State in order to protect the public health, safety, and welfare of its citizens. Accordingly, all agencies should enforce the same editions of nationally recognized codes and standards for the construction, manufacture, renovation, improvement, and maintenance of structures. To effect this policy, it is intended that all state regulatory agencies enforce the same editions of nationally recognized codes.

HISTORY: 2003 Act No. 83, Section 3.



SECTION 1-34-20. Definitions.

As used in this chapter:

(1) "Agency" or "state agency" means each state board, commission, department, executive department, or office, other than the General Assembly or the courts, charged with the regulation of buildings or other structures by enforcing a nationally recognized code. An agency is charged with the regulation of buildings or other structures by enforcing a nationally recognized code if the code is referenced in the statutes or regulations administered by that agency.

(2) "Building code" means building, electrical, plumbing, mechanical, gas, or fire codes which are part of the International Building Code series or Standard Building Code series, as published, promulgated, or made available by the Southern Building Code Congress International, Inc., the energy code as published by the Council of American Building Officials, and the National Electrical Code and Fire and Life Safety Code, as made available by the National Fire Protection Association, if the code is referenced by any other statute or regulation.

(3) "Latest edition" means latest complete edition officially published, adopted, or approved by the organization which issued the nationally recognized code.

(4) "Nationally recognized code" means all building codes or standards. Unless expressly adopted as stated in this chapter or otherwise required by law, a "nationally recognized code" does not include its appendices. For the purposes of this chapter, "nationally recognized code" does not include any provision of a building code or standard which concerns the qualification, removal, dismissal, duties, responsibilities of, or administrative procedures for all building officials, fire officials, deputy officials, chief inspectors, or other inspectors, assistants, or administrators.

(5) "Revision" means a change to a nationally recognized code if that change was officially published, adopted, or approved other than at the time a complete edition was officially published, adopted, or approved.

(6) "Standard" means building, energy, electrical, plumbing, mechanical, gas, or fire standards published by organizations including the American National Standards Institute, the American Society of Mechanical Engineers, the American Standard Testing Materials Institute, and the National Fire Protection Association if the standard is referenced by any other statute or regulation.

HISTORY: 2003 Act No. 83, Section 3.



SECTION 1-34-30. Adoption of latest edition of nationally recognized codes; notice requirements; public comments; agencies requiring compliance with earliest edition of a code.

(A) An agency shall adopt the latest edition of all nationally recognized codes which it is charged by statute or regulation with enforcing. An agency may propose the adoption of the latest edition of a nationally recognized code by publishing a notice in the State Register. The notice shall contain:

(1) a reference to the agency's original adoption of the nationally recognized code;

(2) the complete name of the nationally recognized code and the edition being adopted;

(3) the name and address of the organization which issued the nationally recognized code; and

(4) an invitation to comment to the agency concerning particular sections of the proposed edition.

(B) If no comments are received within sixty days of publication provided pursuant to subsection (A), the agency may file a notice with the Legislative Council to be published in the State Register that the nationally recognized code is promulgated without amendment. Publication of the notice creates a rebuttable presumption that the edition to which it refers was promulgated under this section, is available for public inspection at the agency, and was promulgated without amendment.

(C) If negative comments are received concerning sections of the latest edition or if the agency proposes amendments to the latest edition, the notice provided for in subsection (A) shall serve as the notice of drafting required pursuant to Section 1-23-110 and all affected sections must be proposed as regulations pursuant to Section 1-23-120 and are subject to the Administrative Procedures Act. All other sections of the latest edition may be promulgated by notice pursuant to subsection (B).

(D) An agency that requires compliance with an earlier edition of a nationally recognized code shall accept full and complete compliance with the latest edition of that code unless it has promulgated amendments to the code pursuant to this section.

HISTORY: 2003 Act No. 83, Section 3.



SECTION 1-34-40. Compliance with latest edition of a nationally recognized code.

(A) Notwithstanding any other provision of law, an agency shall accept full and complete compliance with the latest edition of a nationally recognized code as compliance with a provision of a statute or regulation which refers to a particular edition of that nationally recognized code unless the agency has published a notice under Section 1-34-30(C) stating that the edition has not been adopted.

(B) This section does not affect when, or the circumstances under which, a nationally recognized code is applicable.

HISTORY: 2003 Act No. 83, Section 3.



SECTION 1-34-50. Adoption of a nationally recognized code appendix.

If an agency is authorized or required by law to enforce the provisions contained in a nationally recognized code appendix, the agency may adopt the appendix, in accordance with Section 1-34-30, in conjunction with, or in addition to, the adoption of the nationally recognized code.

HISTORY: 2003 Act No. 83, Section 3.



SECTION 1-34-60. Promulgation of regulations by agencies authorized to modify nationally recognized code.

An agency authorized to modify a nationally recognized code by promulgating regulations shall promulgate these regulations in accordance with the Administrative Procedures Act.

HISTORY: 2003 Act No. 83, Section 3.



SECTION 1-34-70. Enforcement of provision of nationally recognized code inconsistent with state statute.

Unless otherwise required by law, an agency may not enforce a provision of a nationally recognized code to the extent it is inconsistent with any state statute or regulation that does not rely on a nationally recognized code.

HISTORY: 2003 Act No. 83, Section 3.









Title 2 - General Assembly

CHAPTER 1 - GENERAL PROVISIONS

SECTION 2-1-20. Election date of members of House.

Representatives to the House of Representatives shall be elected from the several counties of the State at the general election to be held on Tuesday after the first Monday in November of every even-numbered year.

HISTORY: 1962 Code Section 30-2; 1952 Code Section 30-2; 1942 Code Section 2052; 1932 Code Section 2052; Civ. C. '22 Section 14; Civ. C. '12 Section 14; Civ. C. '02 Section 12; G. S. 11; R. S. 11; 1901 (23) 611; 1902 (23) 1197; 1908 (25) 1283; 1910 (26) 867; 1911 (27) 68; 1912 (27) 827; 1916 (29) 717; 1918 (30) 881; 1919 (31) 5; 1922 (32) 922; 1932 (37) 1111.



SECTION 2-1-30. Each House office shall be separate and distinct; candidate must qualify for one specific office.

Each House office in this State shall constitute a separate and distinct office to which a separate number shall be assigned within each election district for such an office. A candidate for such an office shall be required to qualify for a specific office and shall not be permitted to qualify for more than one such office in any one election.

The election ballots for House offices shall reflect the number assigned to each office and the names of the candidates.

HISTORY: 1962 Code Section 30-2.1; 1972 (57) 2384.



SECTION 2-1-35. House of Representatives election districts. Part 1

Beginning with the 2012 general election, one representative of the House of Representatives must be elected from each of the following districts:

DISTRICT 1

Area Population

Oconee County

Holly Springs 763

Keowee

Tract 302

Blocks: 3064, 4024, 4025, 4026, 4034, 4035 0

Tract 303

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2,326

2008, 2009, 2012, 2013, 2014, 2016, 2017, 2018, 2019,

2020, 2023, 2024, 2025, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2051, 2052, 2053, 2054, 2055,

2056, 2070, 3000, 3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021, 3032, 3033, 3043,

3059, 3060, 3061, 3065, 3066, 3067, 3068, 3069, 3070,

3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080,

3081, 3082, 3083, 3087, 3088, 3089, 3090, 3091, 3092,

3093, 3103, 3104

Tract 305

Blocks: 3004, 3005 0

Keowee Subtotal 2,326

Longs Creek 697

Madison 958

Mountain Rest 1,322

Richland 1,499

Salem 2,839

Stamp Creek 2,393

Tamasee 1,823

Walhalla No. 1, Walhalla No. 2 11,411

West Union 2,501

Westminster No. 1, Westminster No. 2 7,996

DISTRICT TOTAL 36,528

PERCENT VARIATION -2.072

DISTRICT 2

Area Population

Oconee County

Bountyland 2,544

Earles Grove 1,499

Fair Play 1,189

Friendship 2,887

Keowee

Tract 302

Blocks: 4056, 4057 0

Tract 303

Blocks: 2039, 2040, 2041, 2042, 2043, 2044, 2045, 1,625

2046, 2047, 2048, 2049, 2050, 2057, 2058, 2059,

2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067,

2068, 2069, 2071, 2072, 2073, 2074, 2075, 2076,

2077, 3022, 3023, 3024, 3025, 3026, 3027, 3028,

3029, 3030, 3031, 3034, 3035, 3036, 3037, 3038,

3039, 3040, 3041, 3042, 3044, 3045, 3046, 3047,

3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055,

3056, 3057, 3058, 3062, 3063, 3064, 3071, 3084,

3085, 3086, 3094, 3095, 3096, 3097, 3098, 3099,

3100, 3101, 3102, 3105, 3106, 3107, 3108, 3109,

3110, 3111

Tract 306.01

Blocks: 3000 0

Tract 306.02

Blocks: 1014, 1016, 1017, 1018, 1019, 1020, 1021, 495

1022, 1023, 1024, 1025, 1026, 1027, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039,

1040, 1041, 1112, 1113, 1114, 1115, 1116, 1117

Keowee Subtotal 2,120

Newry-Cornith 424

Oakway 1,397

Ravenel 3,317

Return 1,054

Seneca No. 1, Seneca No. 2, Seneca No. 3, Seneca No. 13,231

Shiloh 2,304

South Union 1,790

Tokeena/Providence 2,493

Utica 1,496

Pickens County

Stone Church

Tract 112.02

Blocks: 2075, 2076, 2077, 2078, 2079, 2080 0

Stone Church Subtotal 0

DISTRICT TOTAL 37,745

PERCENT VARIATION 1.190

DISTRICT 3

Area Population

Pickens County

Abel 1,804

Calhoun 2,788

Central 1 4,870

Central 2 2,799

Clemson 1 1,680

Clemson 2 1,576

Flat Rock

Tract 110.02

Blocks: 4031, 4032, 4033, 4038, 4039, 4040, 4044, 4045, 149

4046, 4047, 4048, 4051

Tract 110.03

Blocks: 2018, 2019, 2020, 2021, 2033, 2034, 2035, 2036, 212

2037, 2039, 2040, 2041

Flat Rock Subtotal 361

Lawrence Chapel 1,554

Liberty 1

Tract 110.02

Blocks: 4025, 4029, 4030, 4041, 4042, 4043, 4052 67

Liberty 1 Subtotal 67

Morrison 3,281

Mountain View

Tract 102

Blocks: 1059, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1,520

1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087,

1088, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098,

1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107,

1108, 1109, 1110, 1111, 1112, 1177, 1178, 1179, 1180,

1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189,

1190, 1191, 1192, 1193, 1194, 1195, 1196, 1199, 1200,

1201, 1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209,

1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217, 1218,

1219, 1220, 1221, 1222, 1223, 1227, 1228, 1229, 1230,

1231, 1232, 1233, 1234, 1235, 1236, 1237, 1238, 1239,

1240, 1241

Mountain View Subtotal 1,520

Norris

Tract 110.02

Blocks: 4002, 4005, 4006, 4008, 4011, 4012, 4013, 4014, 394

4015, 4016, 4017, 4018, 4019, 4021, 4022, 4049, 4050,

4053, 4054, 4055

Tract 111.01

Blocks: 2000, 2001, 2003, 2004 15

Tract 111.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006 124

Tract 111.03

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1,158

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044,

1045, 1046, 1047, 1048, 1050, 1051, 1052, 1053, 1054,

1055, 1056, 1057, 1058, 1059, 1060, 1061, 1070, 1071,

1072, 1084, 1085

Norris Subtotal 1,691

Pike 1,206

Praters Creek 2 2,159

Six Mile 2,344

Stone Church

Tract 112.02

Blocks: 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 105

2035, 2036, 2037, 2038, 2039, 2040, 2041, 2043, 2044,

2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053,

2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062,

2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071,

2072, 2073, 2074

Tract 112.03

Blocks: 1075, 2021, 2022, 2023, 2024, 2025, 2032, 2033, 1,716

2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2045, 2046, 3001, 3002, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028,

3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037,

3038

Stone Church Subtotal 1,821

University 6,593

DISTRICT TOTAL 38,114

PERCENT VARIATION 2.180

DISTRICT 4

Area Population

Pickens County

Albert R. Lewis 1,981

Arial Mill 1,840

Crossroads 2,379

Dacusville 1 1,382

Dacusville 2 1,804

Glassy Mountain 1,465

Griffin 2,197

Holly Springs 2,348

Liberty 1

Tract 110.02

Blocks: 2031, 2032, 2039, 2040, 2041, 2042, 2043, 2044, 2,235

2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056,

2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065,

2066, 2067, 2069, 2070, 2071, 2072, 2073, 2074, 2075,

2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084,

2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093,

2094, 2095, 2096, 2101, 3029, 3030, 3038, 3039, 3040,

3043, 4009, 4024, 4026, 4027, 4028

Liberty 1 Subtotal 2,235

Liberty 2 2,727

Mountain View

Tract 102

Blocks: 1023, 1024, 1027, 1028, 1053, 1054, 1055, 1056, 506

1057, 1058, 1060, 1061, 1062, 1063, 1064, 1065, 1066,

1070, 1071, 1113, 1197, 1198, 2065, 2066, 2067, 2068,

2069, 2076, 2077

Mountain View Subtotal 506

Norris

Tract 110.01

Blocks: 1039, 1042, 1043, 1045, 1046, 1048, 1049, 1070, 344

1071, 1072

Tract 110.02

Blocks: 4000, 4001, 4003, 4004, 4007, 4010, 4023 348

Norris Subtotal 692

Pickens 1 2,756

Pickens 2 2,653

Pickens 3 2,031

Pickens 4 1,531

Praters Creek 1 1,072

Pumpkintown 2,186

Rices Creek 1,979

Skelton 2,415

DISTRICT TOTAL 38,179

PERCENT VARIATION 2.354

DISTRICT 5

Area Population

Pickens County

Brushy Creek 2,909

Cedar Rock 2,256

Crosswell 1

Tract 106.02

Blocks: 1000, 1001, 1002, 2000, 2001, 2002, 2003, 2004, 1,575

2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2021, 3006, 3007, 3016, 3017,

3018, 3020

Crosswell 1 Subtotal 1,575

Crosswell 2

Tract 106.02

Blocks: 4026, 4030, 4031 11

Crosswell 2 Subtotal 11

Easley 1,895

Flat Rock

Tract 110.02

Blocks: 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 289

1042, 1043, 1044, 1045, 1046, 2097, 2098, 2099, 2100,

3026, 3027, 3044, 3045, 3046, 3047, 3048, 4034, 4035,

4036, 4037

Tract 110.03

Blocks: 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2,047

1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2042, 2043,

2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051

Flat Rock Subtotal 2,336

Forest Acres 1,730

Georges Creek 2,985

McKissick 2,581

Park Street 2,081

Pickensville 2,089

Powdersville 1 2,144

Powdersville 2

Tract 109.02

Blocks: 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 603

1029, 1030, 1033, 1035, 1036, 1037, 1039, 1040

Tract 109.03

Blocks: 2035, 2041, 2042, 2043, 2047, 2048, 2067, 2068, 2,142

2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077,

2078, 2079, 2080, 2081, 2082, 2083, 2086, 2087, 2088,

2089, 2090, 2091

Powdersville 2 Subtotal 2,745

Rock Springs 1,875

Simpson 1,320

Smith Grove 2,662

Woodside 2,431

Zion 2,410

DISTRICT TOTAL 38,035

PERCENT VARIATION 1.968

DISTRICT 6

Area Population

Anderson County

Anderson 1/1 2,850

Anderson 5/A

Tract 7

Blocks: 1000, 1002, 1005, 1006, 1007, 1008, 1009, 1,045

1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033,

1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049,

1050, 1051, 1052, 1053, 1054, 1055, 1056, 2010

Tract 9

Blocks: 3047, 3048 0

Tract 123

Blocks: 1036, 1046, 1049 22

Anderson 5/A Subtotal 1,067

Anderson 6/1 2,797

Anderson 6/2 796

Appleton-Equinox 1,715

Bishop's Branch 3,054

Edgewood Station A

Tract 8

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 539

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014

Tract 9

Blocks: 1007, 1008, 1009 4

Tract 10

Blocks: 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1,371

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1047, 1048, 1049, 1050, 1051,

1052, 1056, 1057, 1058, 1059, 1060, 1061, 1063

Tract 111

Blocks: 1053, 1058, 1059, 1076, 1077, 1078, 1079, 473

1080, 1081, 1082, 1086, 1087, 1088, 1089, 1090

Edgewood Station A Subtotal 2,387

Edgewood Station B 2,432

Five Forks 1,784

Hopewell 5,389

La France

Tract 106

Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 804

4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022,

4023, 4024, 4025, 4026, 4044, 4045, 4046, 4051,

4052, 4057, 4061, 4064, 4065, 4066

Tract 107

Blocks: 4029, 4030, 4031, 4032, 4033, 4034, 4036, 303

4037, 4038, 4039, 4040, 4041, 4042, 5037, 5042,

5043, 5044

La France Subtotal 1,107

Melton 817

Pendleton

Tract 107

Blocks: 1006, 1007, 1008, 1009, 1010, 1011, 1012, 3,980

1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020,

1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 1033, 2012, 2020, 2021,

2022, 2023, 2027, 2028, 2029, 2030, 2031, 2032,

2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040,

3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3022, 3023, 3024, 3025, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025,

4026, 4027, 4028, 4035, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011,

5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019,

5020, 5021, 5022, 5023, 5024, 5025, 5026, 5028,

5029, 5036, 5041, 6000, 6001, 6002, 6003, 6004,

6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012,

6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020,

6021, 6022, 6023, 6024, 6025, 6026, 6027, 6028,

6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036,

6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044,

6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052,

6053, 6054, 6055, 6056, 6057, 6058, 6059, 6060,

6061, 6062, 6063, 6064, 6065, 6066, 6067, 6068,

6069, 6070, 6071, 6072, 6073, 6074, 6075, 6076,

6077, 6078, 6079, 6080, 6081, 6082, 6084, 6085,

6086, 6087, 6088, 6089, 6090, 6091, 6092, 6093,

6094, 6095

Pendleton Subtotal 3,980

Piercetown 2,024

Three and Twenty

Tract 101.04

Blocks: 2031, 2032, 2040, 2043, 3003, 3004, 3005, 1,382

3006, 3007, 3008, 3009, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027, 3028, 3030, 3038, 3039

Tract 106

Blocks: 1029, 1030, 1031, 1032, 1033, 1034, 1035, 828

1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044,

1045, 1046, 1047, 1048, 1049, 1050, 1051, 1128

Three and Twenty Subtotal 2,210

White Plains

Tract 101.04

Blocks: 3012, 3031, 3032, 3033, 3034, 3035, 3036 530

Tract 103

Blocks: 1026 0

Tract 105

Blocks: 1007, 1008, 1009, 1010, 1011, 1017, 1018, 3,100

1019, 1020, 1021, 1022, 1025, 1042, 1043, 1044,

1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1057, 1058, 1059, 1060, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033,

2034, 3106, 3107, 3108, 3109, 3112, 3119, 3120,

3122, 3123, 3124, 3125

White Plains Subtotal 3,630

DISTRICT TOTAL 38,039

PERCENT VARIATION 1.978

DISTRICT 7

Area Population

Abbeville County

Broadmouth

Tract 9501

Blocks: 1041, 1042, 1043, 1049, 1050, 1096 51

Broadmouth Subtotal 51

Keowee

Tract 9501

Blocks: 1063, 1064, 1065, 1066 15

Keowee Subtotal 15

Anderson County

Anderson 3/2

Tract 5

Blocks: 1023, 1025, 1026, 1027, 1028, 1029, 1030, 1032, 757

1033, 2000, 2001, 2010

Anderson 3/2 Subtotal 757

Anderson 4/2

Tract 6

Blocks: 2022, 2023, 2024, 2027, 2028, 2029, 2031, 2032, 239

2033

Anderson 4/2 Subtotal 239

Barker's Creek 518

Belton 5,999

Bowling Green

Tract 104.02

Blocks: 3018, 3031, 3033, 3037, 3038, 3039 243

Bowling Green Subtotal 243

Broadview 789

Broadway 2,134

Cedar Grove

Tract 104.01

Blocks: 1041, 1043, 1044, 1045 21

Tract 104.02

Blocks: 3009, 3016, 3019, 3020, 3021, 3022, 3023, 3024, 1,199

3026, 3027, 3028, 3029, 3030, 4017, 4018, 4019, 4020,

4021, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030,

4031, 4032, 4033, 4034, 4035, 4036, 4037, 4054, 4055,

4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064,

4065, 4068, 4069, 4070, 4071, 4073, 4074

Cedar Grove Subtotal 1,220

Chiquola Mill 1,501

Craytonville 1,550

Flat Rock

Tract 122

Blocks: 3045, 3046, 3047, 3048, 3049, 3050 196

Flat Rock Subtotal 196

Friendship 1,627

Hall 2,585

High Point 774

Homeland Park

Tract 118

Blocks: 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 557

1013, 1014, 1015, 1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1027

Tract 119.01

Blocks: 5011, 5012, 5013, 5029, 5030 200

Tract 119.02

Blocks: 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1,468

1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 2025, 2026, 2027, 2035, 2036, 2037,

2040, 2041, 2042, 2043, 2050, 2051

Homeland Park Subtotal 2,225

Honea Path 1,998

Iva 2,858

Jackson Mill 1,324

Neals Creek 3,040

Rock Spring 1,226

Shirleys Store 1,269

Starr

Tract 117

Blocks: 1001, 1140, 3066 0

Tract 122

Blocks: 3034, 3044, 3057, 3058, 3059, 3067, 3068, 3069, 164

3072, 3073

Starr Subtotal 164

Toney Creek 889

Wrights School 1,249

DISTRICT TOTAL 36,440

PERCENT VARIATION -2.308

DISTRICT 8

Area Population

Anderson County

Anderson 4/2

Tract 6

Blocks: 4009, 4010, 4011, 4014, 4015, 4016, 4017, 4021, 81

4023, 4024, 4026

Anderson 4/2 Subtotal 81

Anderson 5/A

Tract 7

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 740

2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017,

2025, 2026, 2034, 2035, 2038, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017

Tract 123

Blocks: 1050, 1053, 1054, 1055 1

Anderson 5/A Subtotal 741

Anderson 5/B 2,656

Center Rock 3,329

Centerville Station A 3,797

Centerville Station B 3,732

Denver-Sandy Springs 1,999

Edgewood Station A

Tract 106

Blocks: 3122 0

Tract 111

Blocks: 1020, 1023, 1025, 1026, 1027, 1028, 1029, 1030, 1,283

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039,

1040, 1041, 1042, 1043, 1045, 1052, 1054, 1055, 1056,

1057, 1060, 1061, 1062, 1063, 1071, 1072, 1073, 1074,

1083, 1084, 1085, 1091

Edgewood Station A Subtotal 1,283

Fork No. 1 1,812

Fork No. 2 2,072

Green Pond Station A 3,621

Homeland Park

Tract 6

Blocks: 4019, 4020, 4022, 4025, 4027, 4030, 4031, 4032, 335

4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040

Tract 7

Blocks: 4028, 4059, 4060, 4061, 4063, 4064, 4065, 4066 73

Tract 119.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1012, 2028, 2029, 572

2030, 2031, 2032, 2033, 2034, 2038, 2039

Homeland Park Subtotal 980

La France

Tract 106

Blocks: 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4042, 58

4043, 4060

Tract 107

Blocks: 5038, 5039, 5040 22

Tract 108

Blocks: 2023, 2029, 2030, 2031, 2032 203

La France Subtotal 283

Lakeside 3,824

Mount Tabor 3,147

Pendleton

Tract 107

Blocks: 5027, 5030, 5031, 5032, 5033, 5034, 5035, 5045, 197

5046

Pendleton Subtotal 197

Rock Mill 1,248

Townville 970

Varennes

Tract 119.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 889

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1021, 1028, 1032, 1033, 1034, 1035, 1036,

1038, 1039, 1047

Tract 120.02

Blocks: 2028, 2029, 2030, 2031, 2032, 2033, 2034 132

Varennes Subtotal 1,021

West Savannah

Tract 122

Blocks: 1067, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 85

1080, 1081, 1082, 1083

West Savannah Subtotal 85

DISTRICT TOTAL 36,878

PERCENT VARIATION -1.134

DISTRICT 9

Area Population

Anderson County

Anderson 1/2 1,633

Anderson 2/1 1,834

Anderson 2/2 4,362

Anderson 3/1 1,824

Anderson 3/2

Tract 3

Blocks: 1026, 1027 0

Tract 5

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,118

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1024, 1031, 1034,

2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011,

2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2024, 2025, 2026, 2027, 2028, 2029, 2030,

2031

Tract 112.02

Blocks: 1005, 1007, 1008 156

Tract 123

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,202

2008, 2009, 2016, 2017, 2018, 2019, 2020, 2021, 2022,

2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 2041, 2049, 2056, 2057, 2058

Anderson 3/2 Subtotal 3,476

Anderson 4/1 1,406

Anderson 4/2

Tract 6

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 1,136

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034,

3035, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007,

4008, 4012, 4013, 4018

Anderson 4/2 Subtotal 1,136

Bowling Green

Tract 104.02

Blocks: 2026, 2027, 2028, 2029, 2030, 2032, 2033, 2034, 859

2035, 2036, 2037, 2039, 2040, 2041, 3032, 3034, 3035,

3036

Bowling Green Subtotal 859

Cedar Grove

Tract 104.01

Blocks: 1031, 1035, 1036, 1037, 1038, 1039, 1040, 5049, 263

5050, 5051, 5053

Tract 104.02

Blocks: 2012, 2013, 2014, 2015, 2016, 2031, 2043, 3000, 865

3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3010,

3011, 3012, 3013, 3014, 3015, 3017, 3025, 4009, 4010,

4011, 4012, 4016

Cedar Grove Subtotal 1,128

Cox Creek 1,709

Hammond Annex 2,099

Hammond School 5,200

Pelzer 1,377

West Pelzer

Tract 103

Blocks: 2008, 2009, 2010, 2011, 2012, 2014, 2016, 2019, 1,105

2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034, 2035, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028,

3029, 3030, 3031, 3032, 3033, 3034, 3035, 4042, 4043,

4064

West Pelzer Subtotal 1,105

Williamston 3,310

Williamston Mill 5,133

DISTRICT TOTAL 37,591

PERCENT VARIATION 0.777

DISTRICT 10

Area Population

Anderson County

Brushy Creek 2,885

Concrete 3,578

Hunt Meadows 4,762

Mt. Airy 2,768

Piedmont 1,538

Powdersville 4,033

Simpsonville 3,513

Three and Twenty

Tract 101.04

Blocks: 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 1,248

2009, 2010, 2011, 2012, 2013, 2014, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2045

Tract 106

Blocks: 1000, 1001, 1002, 1038 27

Three and Twenty Subtotal 1,275

West Pelzer

Tract 102

Blocks: 3041 0

Tract 103

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,838

1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1028, 1031,

1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006,

2007, 2013, 2015, 2017, 2018

West Pelzer Subtotal 1,838

White Plains

Tract 101.02

Blocks: 3042, 3044, 3045, 3052 133

Tract 103

Blocks: 1013, 1025 0

Tract 105

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1012, 608

1013, 1014, 1015, 1016, 1023, 1024, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037,

1038, 1039, 1040, 1041, 1055, 1056, 1061, 1062

White Plains Subtotal 741

Greenville County

Aiken

Tract 22.02

Blocks: 1008, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1,232

1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027,

1028, 1029, 1030, 2016, 2017, 2018, 2025, 2027

Aiken Subtotal 1,232

Grove

Tract 35

Blocks: 1031, 1070, 1071, 1072, 1073, 1074 70

Grove Subtotal 70

Monaview

Tract 22.01

Blocks: 1014, 1020, 1021, 2006, 2007 204

Monaview Subtotal 204

Piedmont

Tract 33.01

Blocks: 2016, 2017, 2018, 2019, 2020, 2021, 2023, 2024, 2,235

2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039, 2042, 2046, 2051,

4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026,

4027, 4028, 4029, 4033, 4034, 4035, 4036, 4037, 4038,

4039, 4040, 4041, 4042

Tract 35

Blocks: 1044, 1045, 1062, 1063 0

Piedmont Subtotal 2,235

Westcliffe

Tract 36.01

Blocks: 3006, 3009, 3016, 3017, 3018, 3019, 3020, 3021 224

Tract 37.05

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 723

1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017

Westcliffe Subtotal 947

Westside

Tract 22.01

Blocks: 1015, 1016, 1017, 1018, 1019, 2008, 2009, 2010, 1,215

2011, 2012, 2013, 2014, 2015, 2017, 2038, 2039, 3002,

3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016

Tract 22.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 424

1009, 1010, 1012, 2009, 2010, 2011, 2012, 2013

Westside Subtotal 1,639

Pickens County

Crosswell 1

Tract 106.02

Blocks: 2018, 2019, 2022, 2023, 2024, 2025, 3000, 3001, 910

3002, 3003, 3004, 3005, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3019, 3028, 3029, 3030, 3031

Crosswell 1 Subtotal 910

Crosswell 2

Tract 106.02

Blocks: 2020, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 1,494

2033, 2034, 2035, 2036, 2037, 3032, 3033, 3034, 3035,

4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4029, 4032, 4033, 4034, 4039, 4040,

4041, 4042, 4043, 4044, 4045, 4046

Crosswell 2 Subtotal 1,494

Powdersville 2

Tract 109.03

Blocks: 2049, 2050, 2054, 2066, 2092 460

Powdersville 2 Subtotal 460

Saluda 2,032

DISTRICT TOTAL 38,154

PERCENT VARIATION 2.287

DISTRICT 11

Area Population

Abbeville County

Abbeville No. 1 3,012

Abbeville No. 2 2,937

Abbeville No. 3 2,283

Abbeville No. 4 1,400

Antreville 1,753

Broadmouth

Tract 9501

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 766

1008, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040,

1044, 1045, 1046, 1047, 1048, 1051, 1052, 1053, 1054,

1055, 1056, 1057, 1058, 1059, 1067, 1068, 1069, 1074,

1075, 1079, 1080, 1092, 1093, 1094, 1095, 2038

Broadmouth Subtotal 766

Calhoun Falls 2,720

Cold Springs 1,342

Donalds 799

Due West 2,647

Hall's Store 1,125

Keowee

Tract 9501

Blocks: 1060, 1061, 1062, 1070, 1071, 1072, 1073, 1076, 514

1077, 1078, 1081, 1082, 1083, 1084, 1085, 1086, 1087,

1090, 1091, 3010

Tract 9502

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,440

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1073, 1074, 1075, 2001, 2061, 2066, 2067,

3034, 3035

Tract 9503

Blocks: 1000, 1001, 1006, 1043, 1070 35

Keowee Subtotal 1,989

Lebanon 1,038

Lowndesville 1,540

Anderson County

Flat Rock

Tract 118

Blocks: 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2,057

2016, 2017, 2026, 3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3010, 3011, 3012, 3014, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026,

3027, 3028, 3029, 3033, 3034, 3035, 3038, 3039, 3040,

3041, 3042, 3043, 3044, 3045, 3046, 3047

Tract 119.01

Blocks: 4029, 4030, 4031, 4032, 4033, 5025, 5026 174

Flat Rock Subtotal 2,231

Gluck Mill 919

Grove School 890

Homeland Park

Tract 118

Blocks: 1016, 1017, 1018, 1028, 1029, 1051 157

Tract 119.01

Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 1,507

4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4021, 4022, 4037, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009, 5010, 5014, 5015,

5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024,

5027, 5028

Homeland Park Subtotal 1,664

Mountain Creek 2,539

Starr

Tract 122

Blocks: 3021, 3022, 3023, 3026, 3027, 3028, 3031, 3032, 1,128

3033, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042,

3043, 3051, 3052, 3053, 3054, 3055, 3056, 3060, 3061,

3062, 3063, 3064, 3065, 3066, 3070, 3071, 4015, 4017,

4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026,

4027, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075,

4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084,

4085, 4086

Starr Subtotal 1,128

Varennes

Tract 119.01

Blocks: 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1,590

1029, 1030, 1031, 1037, 1040, 1041, 1042, 1043, 1044,

1045, 1046, 2000, 2001, 2002, 2003, 2004, 2005, 2007,

2008, 2009, 2010, 2011, 2012, 2016, 3000, 3001, 3002,

3003, 3004, 3005, 3033, 3034, 3035, 3036

Varennes Subtotal 1,590

West Savannah

Tract 122

Blocks: 1043, 1044, 1045, 1046, 1065, 1066, 1079, 4000, 352

4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4016, 4032, 4033, 4034, 4035,

4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045,

4048, 4049, 4050, 4051, 4052, 4057, 4058, 4059, 4060,

4061, 4062, 4063, 4064, 4065, 4066

West Savannah Subtotal 352

DISTRICT TOTAL 36,664

PERCENT VARIATION -1.708

DISTRICT 12

Area Population

Greenwood County

Bradley 318

Callison

Tract 9709

Blocks: 1045, 1057, 1059 141

Callison Subtotal 141

Civic Center

Tract 9702.01

Blocks: 1036, 1037, 1038, 1039, 1040, 1048, 1049 401

Tract 9702.02

Blocks: 3026, 3027, 3028 0

Tract 9706

Blocks: 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 996

1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1059,

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2012, 2013, 2014, 2015, 2016, 2017, 2018,

2021, 2032

Tract 9707.02

Blocks: 1021 2

Civic Center Subtotal 1,399

Emerald 2,256

Greenwood Mill

Tract 9704

Blocks: 1000, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 92

1019, 2000, 3012, 3013, 3014

Greenwood Mill Subtotal 92

Greenwood No. 1 1,947

Greenwood No. 2 2,403

Greenwood No. 3

Tract 9702.02

Blocks: 4000, 4001, 4002, 4003, 4004, 4011, 4012, 4013, 1,100

4014, 4015, 4016, 4017, 4018, 4019

Tract 9703.01

Blocks: 3012, 3013, 3016, 3017, 3018, 3019, 3020, 3021, 1,224

3022, 3023, 3026, 3027, 3043

Greenwood No. 3 Subtotal 2,324

Greenwood No. 4

Tract 9702.02

Blocks: 3004, 3005, 3006, 3010, 3011, 3012, 3013, 3014, 1,242

3015, 3017, 3020, 3021, 3022, 3023, 3024, 3025, 3029,

3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038

Greenwood No. 4 Subtotal 1,242

Greenwood No. 5

Tract 9704

Blocks: 1020, 1021, 1022, 1023, 2001, 2002, 2003, 2004, 1,382

2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022,

2023, 2025, 3017, 3018, 3019, 3030, 3031, 3032, 3033,

3034, 3046, 3047, 3049, 3050, 3051, 3052, 3053, 3056,

3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065,

3066, 3067, 3070, 3071, 3072, 3073, 3074, 3075, 3076,

3087

Greenwood No. 5 Subtotal 1,382

Greenwood No. 6 3,392

Greenwood No. 7

Tract 9703.01

Blocks: 3024, 3025, 3036, 3037, 3038, 3041, 3045, 4000, 1,329

4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4012, 4013, 4014

Tract 9705

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,046

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036

Greenwood No. 7 Subtotal 2,375

Greenwood No. 8

Tract 9706

Blocks: 2019, 2030, 2031, 2034, 3002, 3003, 3004, 3005, 732

3006, 3007, 3008, 3009, 3010, 3011, 3022, 3023, 3033,

3034

Greenwood No. 8 Subtotal 732

Laco

Tract 9704

Blocks: 3035, 3043, 3044, 3045, 3048, 3077, 3078, 3088, 54

3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096

Tract 9708

Blocks: 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 1,439

5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039,

5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048,

5049, 5052, 5054, 5062, 5063, 5064, 5065, 5069, 5070,

5071, 5072, 5073, 5074, 5076, 5080, 6003, 6004, 6009,

6010, 6011, 6012, 6014, 6015, 6016, 6017, 6018, 6062,

6063, 6064, 6075

Tract 9709

Blocks: 1019, 1041 22

Laco Subtotal 1,515

Liberty

Tract 9706

Blocks: 5000, 5001, 5002, 5003 516

Tract 9708

Blocks: 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 971

2025, 6000, 6001, 6002, 6005, 6006, 6007, 6008, 6013

Liberty Subtotal 1,487

Marshall Oaks 1,769

New Market

Tract 9706

Blocks: 3000, 3001, 3012, 3013, 3014, 3015, 3021 369

Tract 9707.02

Blocks: 1027, 1028, 1029 215

New Market Subtotal 584

Troy 215

Verdery

Tract 9708

Blocks: 6022, 6025, 6026, 6027, 6028, 6029, 6030, 6031, 534

6032, 6033, 6034, 6035, 6038, 6039, 6040, 6041, 6042,

6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051,

6052, 6053, 6054, 6055, 6056, 6057, 6058, 6059, 6060,

6061, 6065, 6066, 6067, 6068, 6069, 6070, 6071, 6072,

6073, 6074, 6077

Tract 9709

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 263

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018

Verdery Subtotal 797

McCormick County 10,233

DISTRICT TOTAL 36,603

PERCENT VARIATION -1.871

DISTRICT 13

Area Population

Greenwood County

Airport 1,723

Biltmore Pines 1,613

Callison

Tract 9708

Blocks: 6076 5

Tract 9709

Blocks: 1040, 1042, 1043, 1044, 1046, 1047, 1048, 1049, 1,051

1050, 1051, 1052, 1053, 1054, 1055, 1056, 1060, 1061,

1126, 1130, 1131, 1132, 1133, 1135, 1136, 1137, 1138,

1139, 1140, 1141, 1142, 1143, 1144, 1145, 1146, 1147,

1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155, 1156,

1157, 1158, 1159, 1160, 1161, 1162, 1163, 1164, 1165,

1166, 1167, 1168, 1169, 1170, 1171, 1173, 1174

Tract 9710

Blocks: 1043, 1044, 1045, 1046, 1048, 1049, 1050, 1051, 343

1052, 1053, 1054, 1055, 1056, 1057, 1058, 1113, 1114,

1115, 1116, 1117, 1119, 1120, 1121, 1122, 1124, 1125,

1126, 1127, 1128, 1129, 1130

Callison Subtotal 1,399

Civic Center

Tract 9702.01

Blocks: 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 750

1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030,

1031, 1032, 1034, 1035, 1041, 2027, 2028, 2051, 2052,

2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2062,

2063, 2067, 2068, 2070

Tract 9706

Blocks: 1038 6

Civic Center Subtotal 756

Cokesbury

Tract 9701.01

Blocks: 1044, 1047, 1048, 1056, 2000, 2001, 2002, 2003, 642

2004, 2005, 2006, 2007, 2008, 2011, 2013, 2014, 2015,

2016

Tract 9702.01

Blocks: 1002, 1003, 1004, 1005, 1006 200

Cokesbury Subtotal 842

Coronaca

Tract 9702.01

Blocks: 1000, 1001, 2025, 2026, 2029, 2030, 2031, 2032, 211

2048, 2049, 2061, 2071

Coronaca Subtotal 211

Emerald High 706

Epworth 983

Georgetown 1,461

Glendale 1,873

Greenwood High 1,503

Greenwood Mill

Tract 9704

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1,136

1009, 1010, 1011, 3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011, 3015, 3016, 3020,

3021, 3022, 3023, 3025, 3026, 3027, 3028, 3029, 3036,

3037

Greenwood Mill Subtotal 1,136

Greenwood No. 3

Tract 9703.01

Blocks: 2017, 2027, 2028, 3001, 3002, 3003, 3004, 3005, 490

3006, 3007, 3008, 3009, 3010, 3011, 3014, 3015, 3028,

3029, 3030, 3031, 3032, 3033, 3034, 3035, 3042, 3044

Tract 9703.02

Blocks: 3012, 3016, 3017, 3028, 3029, 3030, 3034, 3035, 299

3036, 3037, 3048, 3049

Greenwood No. 3 Subtotal 789

Greenwood No. 4

Tract 9702.01

Blocks: 1026, 1033, 1043, 1044, 1045, 1046, 1047 237

Tract 9702.02

Blocks: 3002, 3003 44

Greenwood No. 4 Subtotal 281

Greenwood No. 5

Tract 9704

Blocks: 3024, 3038, 3039, 3040, 3041, 3042, 3079, 3080, 101

3081, 3082, 3083, 3084, 3085, 3086, 3097, 4008, 4009,

4010

Greenwood No. 5 Subtotal 101

Greenwood No. 7

Tract 9703.01

Blocks: 3039, 3040 23

Tract 9703.02

Blocks: 3032, 3033, 3039, 3040, 3041, 3042, 3043, 3044, 164

3045, 3050, 3051

Greenwood No. 7 Subtotal 187

Greenwood No. 8

Tract 9706

Blocks: 3035, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 638

4012, 4013, 4014, 4015, 4016, 4017, 4019, 4056

Greenwood No. 8 Subtotal 638

Harris 882

Hodges 1,950

Laco

Tract 9704

Blocks: 4045, 4046, 4047, 4049, 4050, 4051, 4052, 4053, 316

4054, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063,

6015

Tract 9706

Blocks: 5008, 5009, 5010, 5011, 5015 334

Tract 9710

Blocks: 1030, 1031, 1032, 1033 50

Laco Subtotal 700

Liberty

Tract 9706

Blocks: 4036, 4037, 4055, 5004, 5005, 5006, 5007 190

Liberty Subtotal 190

Lower Lake

Tract 9707.01

Blocks: 1000, 1001, 1013, 1036 67

Lower Lake Subtotal 67

Maxwellton Pike 1,049

Merrywood 2,329

New Market

Tract 9706

Blocks: 3016, 3017, 3018, 3019, 3020, 3027, 3028, 3029, 1,032

3030, 3031, 3032, 3036, 4000, 4001, 4002, 4003, 4004,

4018, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031,

4032, 4033, 4034, 4035, 4038, 4039, 4047, 4048, 4049,

4050, 4054

New Market Subtotal 1,032

Newcastle 1,298

Ninety-Six 1,360

Ninety-Six Mill 2,409

Pinecrest 1,474

Riley

Tract 9701.02

Blocks: 2039, 2041, 2051, 2052, 2053, 2054, 2055, 3000 194

Riley Subtotal 194

Rutherford

Tract 9701.02

Blocks: 1028, 1029, 1030, 1033, 1034, 1035, 1036, 1041, 1,010

1042, 1043, 1044, 1046, 1047, 1048, 1049, 2004, 2005,

2006, 2008, 2011, 2019, 2021, 2022, 2027, 2028, 2031,

2032, 2033, 2034, 2035, 2036, 2037, 2038, 2042, 2081

Rutherford Subtotal 1,010

Sandridge 1,074

Shoals Junction 481

Sparrows Grace 1,559

Stonewood

Tract 9702.01

Blocks: 2050 0

Tract 9706

Blocks: 1030, 1031, 1034, 1035, 1036, 1037, 1055, 1056 148

Tract 9707.01

Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 527

1010, 1011, 1012

Tract 9707.02

Blocks: 1000 7

Stonewood Subtotal 682

Verdery

Tract 9704

Blocks: 6005, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 443

6014, 6016, 6017, 6018

Tract 9708

Blocks: 6019, 6020, 6021, 6023, 6024, 6036, 6037 577

Verdery Subtotal 1,020

Ware Shoals 1,154

DISTRICT TOTAL 38,116

PERCENT VARIATION 2.185

DISTRICT 14

Area Population

Greenwood County

Cokesbury

Tract 9701.01

Blocks: 1026, 1027, 1028, 1029, 1030, 1031, 1032, 904

1033, 1034, 1045, 1046, 1053, 1054, 1055

Cokesbury Subtotal 904

Coronaca

Tract 9701.01

Blocks: 1021, 1022, 1023, 1024, 1025, 1035, 1036, 486

1037, 1038, 1039, 1040, 1041, 1042, 1043, 1049,

1050, 1051, 1052, 1058, 1059

Tract 9702.01

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 1,173

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2033, 2034, 2035, 2036, 2037, 2038,

2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046,

2047, 2064, 2065, 2066, 2069, 2072, 2073, 2074

Coronaca Subtotal 1,659

Lower Lake

Tract 9707.01

Blocks: 1014, 1015, 1016, 1017, 1018, 1019, 1020, 968

1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 1033, 1034, 1035, 1037,

1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045,

1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054,

1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062,

1063, 1064, 1065, 1070, 1096, 1097, 1105, 1106,

1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114

Tract 9707.02

Blocks: 2012, 2013, 2014, 2015 37

Lower Lake Subtotal 1,005

Riley

Tract 9701.01

Blocks: 1014, 1015, 1016, 1017, 1018, 1019 178

Tract 9701.02

Blocks: 2040 0

Riley Subtotal 178

Rutherford

Tract 9701.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 231

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1020

Rutherford Subtotal 231

Stonewood

Tract 9706

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1,198

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1032,

1033, 1057, 1058

Stonewood Subtotal 1,198

Laurens County

Bailey 2,269

Barksdale-Narnie

Tract 9203.01

Blocks: 1001, 1002, 1003, 1004, 1067 13

Tract 9205.02

Blocks: 6003, 6004, 6006, 6007, 6032, 6066 63

Barksdale-Narnie Subtotal 76

Brewerton 678

Cross Hill 2,294

Ekom 901

Gray Court

Tract 9201.03

Blocks: 1031, 1032, 1033, 1035, 1037, 1062, 2015, 563

2016, 2020, 2028, 2029, 2030, 2031, 2032, 2039,

2040, 2041, 2042, 2043, 2044, 2046, 3005, 3006

Tract 9201.04

Blocks: 1043, 1044, 1045 37

Gray Court Subtotal 600

Greenpond 2,329

Hickory Tavern 3,459

Jones

Tract 9201.04

Blocks: 1002, 1003, 1004, 1005, 1006, 1008, 1010, 603

1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024, 1048, 2016

Jones Subtotal 603

Madden 1,725

Martins-Poplar Spring 1,152

Mountville 947

Mt. Olive 1,803

Owings

Tract 9201.03

Blocks: 1030, 2000, 2001, 2002, 2003, 2004, 2005, 586

2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013,

2017, 2018, 2019, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2033, 2034, 2045, 3007, 3008

Tract 9201.04

Blocks: 1007, 1025, 1026, 1027, 1028, 1029, 1030, 121

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040, 1041, 1042, 1047

Owings Subtotal 707

Princeton 491

Trinity Ridge 1,980

Ward 1 1,054

Ward 2

Tract 9203.01

Blocks: 1070 0

Tract 9203.02

Blocks: 3015, 3016, 3017 8

Tract 9204

Blocks: 1014, 1016, 1018, 1021, 1023, 1024, 1025, 268

1026, 2001, 2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015,

2017, 2018, 2019, 2022, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2035, 2036, 2037, 2038, 2053,

2054, 2093

Ward 2 Subtotal 276

Ward 3

Tract 9203.02

Blocks: 3001, 3002, 3003, 3004, 3006, 3007, 3008, 769

3009, 3010, 3011, 3012, 3013, 3014, 3018, 3019,

3020, 3022, 3023, 3024, 3025, 3028, 3029, 3034,

3037, 3038, 3048, 3052, 3057, 3059, 3060, 3067,

3075

Tract 9204

Blocks: 2000, 2050, 2051, 2052, 2094, 2095 16

Ward 3 Subtotal 785

Ward 4 1,022

Ward 5 2,198

Ward 6

Tract 9203.01

Blocks: 1016, 1017, 1018, 1021, 1025, 1033, 1036, 531

1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044,

1045, 1046, 1047, 1048, 1049, 1050, 1051, 1054,

1058, 1059, 1060, 1061, 1063, 1064, 1065, 1066,

1068, 1069, 1071, 2001, 2002, 2003, 2006, 2009,

2016

Tract 9204

Blocks: 1007, 1012, 1013, 1019, 1020, 1022, 1027, 677

1028, 1029, 1030, 1031, 1032, 1033, 1034, 1037,

1038, 1039, 1042, 1052, 1053, 1054, 1056, 1057,

1058, 1059, 1062, 2016, 2020, 2021, 2023, 5007,

5009, 5013

Tract 9205.02

Blocks: 6005, 6010, 6017, 6018, 6019, 6020, 6021, 274

6023, 6024, 6025, 6027, 6028, 6029, 6030, 6031,

6033, 6034

Ward 6 Subtotal 1,482

Waterloo 2,281

Wattsville

Tract 9203.02

Blocks: 2002, 2003 65

Tract 9205.02

Blocks: 1043, 3000, 3001, 3002, 3003, 3004, 3005, 1,690

3006, 3007, 3008, 3009, 3010, 3011, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028, 4000, 4001,

4002, 4003, 4004, 4005, 4006, 4007, 4008, 4014,

4015, 4016, 5000, 5001, 5002, 5003, 5004, 5006,

5007, 5032, 5033

Wattsville Subtotal 1,755

DISTRICT TOTAL 38,042

PERCENT VARIATION 1.987

DISTRICT 15

Area Population

Berkeley County

Boulder Bluff No. 2

Tract 207.07

Blocks: 1073, 1074, 1075, 1076, 1078, 1079, 1081, 1082, 25

1083, 1086, 1101, 1102, 1103, 1104, 1118, 1121, 1122

Tract 207.24

Blocks: 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 70

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1038, 1045, 1047, 1048, 1049, 1050, 1051,

1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060,

1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069,

1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078,

1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117,

1118, 1119, 1120, 1124

Tract 208.07

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,005

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1054, 1055

Boulder Bluff No. 2 Subtotal 1,100

Foster Creek

Tract 208.10

Blocks: 1001, 1002, 1003, 1004, 1006, 1008, 1035, 1036, 554

1038, 1040, 1041, 1042, 1043, 1044, 1047, 1049

Tract 208.11

Blocks: 2009, 2011, 2012, 2015, 3002, 3003, 3004, 3006 1,056

Tract 208.12

Blocks: 1001, 1002, 1003, 1004, 1005, 1038, 1039, 1040, 304

1041, 1045, 1046, 1052, 1056

Tract 209.04

Blocks: 1000, 1002, 1008, 1009, 1018, 1020, 2000 0

Foster Creek Subtotal 1,914

Goose Creek No. 1

Tract 207.24

Blocks: 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2,946

1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036,

1037, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 1079,

1080, 1103, 1104, 1105, 1106, 1107, 1108, 1121, 1122,

1123, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016

Tract 207.25

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,055

1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011

Tract 208.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,627

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000,

2001, 2002, 2003, 2004, 2005, 2006, 2007

Tract 208.08

Blocks: 1039 0

Tract 208.09

Blocks: 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 945

3015, 3016, 3017

Goose Creek No. 1 Subtotal 7,573

Goose Creek No. 2 6,748

Hanahan No. 1 2,914

Howe Hall

Tract 208.08

Blocks: 1000, 1021, 1038 131

Tract 208.09

Blocks: 3018 1

Howe Hall Subtotal 132

Pimlico 2,301

Charleston County

Deer Park 2A

Tract 31.14

Blocks: 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 3,345

1035, 2006, 2007, 2008, 3000, 3001, 3003, 3004, 3005,

3006, 3007, 3008, 3009

Deer Park 2A Subtotal 3,345

Deer Park 2B

Tract 31.14

Blocks: 1023, 1024, 1025, 1026, 1037, 1039, 1040, 1041, 1,492

1042, 1043, 1044, 1045, 1046, 1047, 1049, 1050, 1051,

1052, 1053, 1054, 1055, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1073, 1074, 1075, 1076, 3002, 3016, 3017,

3018, 3019, 3020, 3021

Deer Park 2B Subtotal 1,492

Deer Park 3

Tract 31.13

Blocks: 1007, 1008, 1009, 1010, 1011, 1015, 1016, 1017, 2,333

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035

Tract 31.14

Blocks: 1048 0

Deer Park 3 Subtotal 2,333

North Charleston 27

Tract 31.05

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,824

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1025, 1026, 1029, 1033, 1034, 1037,

1041, 1042, 1043, 1067

North Charleston 27 Subtotal 1,824

North Charleston 28 2,203

North Charleston 29 2,746

DISTRICT TOTAL 36,625

PERCENT VARIATION -1.812

DISTRICT 16

Area Population

Greenville County

Bells Crossing

Tract 30.09

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 1,537

2007, 2008, 2009, 2010, 2011, 2012, 2051

Bells Crossing Subtotal 1,537

Fountain Inn 1 4,156

Fountain Inn 2 2,229

Hillcrest 2

Tract 30.09

Blocks: 2013 42

Tract 30.10

Blocks: 2000 12

Hillcrest 2 Subtotal 54

Pineview

Tract 31.03

Blocks: 1051 7

Pineview Subtotal 7

Raintree

Tract 31.01

Blocks: 2025, 2027, 2067, 2068, 2069, 2070 0

Tract 31.03

Blocks: 1000, 1001, 1004, 1011, 1018, 1052, 1091 1

Raintree Subtotal 1

Simpsonville 3

Tract 30.11

Blocks: 1008, 1009, 1010, 1012, 1013, 1014, 1015, 199

1016, 1049, 1050, 1051, 1052, 1053, 1055, 1072

Simpsonville 3 Subtotal 199

Simpsonville 5

Tract 30.05

Blocks: 1046, 1047, 1048, 1049, 1050, 1051, 1052, 75

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060,

1061

Tract 30.11

Blocks: 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1,722

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039,

1040, 1041, 1042, 1043, 1044, 1045, 1046, 1061,

1062, 1063, 1068, 1069, 1070, 1073, 1074, 1075

Tract 31.01

Blocks: 1000, 1001, 1005, 1006, 1007, 1010, 2014, 710

2018, 2019, 2020, 2021, 2024, 2026, 2028, 2029

Simpsonville 5 Subtotal 2,507

Simpsonville 6

Tract 30.13

Blocks: 2027, 2028 0

Simpsonville 6 Subtotal 0

Sycamore 2,014

Walnut Springs

Tract 30.09

Blocks: 1022, 1023, 1024, 1025, 1026, 1027, 1028, 916

1031, 1033, 1034, 1035, 1036, 1037, 1038, 1039,

1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047,

2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037,

2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045,

2046, 2047, 2048, 2049, 2050, 2052

Walnut Springs Subtotal 916

Laurens County

Barksdale-Narnie

Tract 9201.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 601

1007, 1008, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1068

Tract 9205.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 870

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1041, 1042, 1044, 1045, 1046,

1047, 1048, 1052, 1053, 1054, 1055, 1056, 1069,

1070, 1071, 6000, 6001, 6002, 6008

Barksdale-Narnie Subtotal 1,471

Clinton Mill

Tract 9206

Blocks: 3087, 3089, 3090, 3091, 3092, 4006, 4007, 24

4008, 4038

Tract 9207

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2,440

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033,

3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041,

3042, 3043, 4009, 4012, 4016, 4017, 4020, 4021,

4024, 4025

Clinton Mill Subtotal 2,464

Clinton No. 1

Tract 9206

Blocks: 2028, 2029, 2037, 2038, 3088, 4000, 4001, 934

4002, 4003, 4005, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4019, 4020, 4022, 4035, 4036,

4037

Clinton No. 1 Subtotal 934

Clinton No. 2

Tract 9206

Blocks: 3097 0

Tract 9207

Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 240

4007, 4008, 4010, 4011, 4013, 4041, 4042, 4043,

4044, 4046

Tract 9208

Blocks: 1003, 1004, 1006, 1007, 1008, 1009, 1013, 870

1014, 1015, 1016, 1017, 1018, 1019, 1020, 1023,

1024, 1025, 1026, 1027, 1028, 1029, 1030, 2009,

3001, 3003, 4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4037, 4038, 4039, 4040, 4041, 4044

Clinton No. 2 Subtotal 1,110

Clinton No. 3

Tract 9208

Blocks: 3033, 3035, 3038 185

Clinton No. 3 Subtotal 185

Cooks 3,886

Gray Court

Tract 9201.02

Blocks: 1001, 1002, 1003, 1007, 1008, 1009, 1010, 242

1011, 2055, 2056, 2057, 2058, 2059, 2060

Tract 9201.03

Blocks: 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1,178

1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1034, 1036, 1065, 1066,

1067, 1079, 1080, 1081, 1082, 1083, 1084, 2037,

2038, 3001, 3002, 3003, 3004, 3011, 3012, 3013,

3014, 3016, 3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030,

3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038,

3039, 3040, 3041, 3042, 3043, 3044

Gray Court Subtotal 1,420

Jones

Tract 9201.01

Blocks: 1018, 1031, 1032, 1033, 1035, 1041, 1043, 1,588

1044, 1045, 1046, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067,

1070, 1071, 1072, 1074, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033,

3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041,

3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049,

3050, 3051, 3052, 3054, 3055, 3056, 3057, 3058,

3059, 3060, 3061, 3062, 3063, 3072, 3085, 3088,

3089, 3090, 3091

Tract 9201.04

Blocks: 1000, 1001, 1009, 1049 0

Jones Subtotal 1,588

Long Branch

Tract 9205.01

Blocks: 1055, 1060, 1061, 1062, 1064, 1065, 1066, 663

1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074,

1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082,

1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090,

1091, 1092, 1093, 1094, 1095, 1096, 1123

Tract 9205.02

Blocks: 2000, 2001, 2013, 2014, 2015, 2016, 2017, 371

2018, 2019, 2021, 3012

Tract 9206

Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 862

1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050,

1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058,

1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066,

1067, 1068, 1069, 1070, 1071, 1076, 1077, 1080

Tract 9207

Blocks: 1018, 1019, 1020, 1021 0

Long Branch Subtotal 1,896

Lydia Mill 2,212

Ora-Lanford 1,403

Owings

Tract 9201.01

Blocks: 3004, 3053, 3064, 3065, 3066, 3067, 3068, 568

3069, 3070, 3071, 3073, 3074, 3075, 3076, 3077,

3078, 3079, 3080, 3081, 3082, 3083, 3084, 3086,

3087, 3092, 3093, 3094, 3095

Tract 9201.02

Blocks: 2061 0

Tract 9201.03

Blocks: 1028, 1029, 2014, 2035, 2036, 3000, 3009, 8

3010, 3015

Owings Subtotal 576

Ward 2

Tract 9204

Blocks: 1000, 1001, 1003, 1004, 1005, 1015, 1017 296

Tract 9205.02

Blocks: 5017, 5036, 6054, 6055, 6056, 6057, 6058, 557

6059, 6060, 6061, 6062, 6063, 6064, 6065, 6067,

6068, 6069, 6070

Ward 2 Subtotal 853

Ward 3

Tract 9205.02

Blocks: 4009, 4010, 4011, 4012, 4013, 4017, 4018, 1,150

4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026,

4027, 4028, 5008, 5009, 5010, 5013, 5014, 5015,

5016, 5018, 5019, 5020, 5021, 5022, 5023, 5024,

5025, 5026, 5027, 5028, 5029, 5030, 5031, 5034,

5035

Ward 3 Subtotal 1,150

Ward 6

Tract 9204

Blocks: 1002, 1006, 1008, 1009, 1010, 1011 144

Tract 9205.02

Blocks: 6050 2

Ward 6 Subtotal 146

Wattsville

Tract 9205.02

Blocks: 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1,127

1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032,

1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040,

1049, 1050, 1051, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067, 1068, 2002,

2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2020, 2022, 2023, 5005, 5011, 5012,

6009, 6011, 6012, 6013, 6014, 6015, 6016, 6022,

6026, 6036, 6037, 6038, 6039, 6040, 6041, 6042,

6043, 6044, 6045, 6046, 6047, 6048, 6049, 6051,

6052, 6053, 6071

Wattsville Subtotal 1,127

Youngs 2,016

DISTRICT TOTAL 38,057

PERCENT VARIATION 2.027

DISTRICT 17

Area Population

Greenville County

Altamont Forest

Tract 27.01

Blocks: 1000, 1001, 1002, 1015, 1016, 1021 315

Altamont Forest Subtotal 315

Clear Creek

Tract 26.06

Blocks: 1006, 1007, 1010, 1011, 1012, 1016, 1017, 1021, 1, 181

1025, 1026

Tract 26.11

Blocks: 1008 68

Clear Creek Subtotal 1,249

Darby Ridge

Tract 26.06

Blocks: 1008, 1009 170

Tract 26.11

Blocks: 1003, 1004, 1005, 1006, 1007, 1009, 1010 782

Tract 27.02

Blocks: 1000, 1001, 1002, 1006 564

Tract 39.02

Blocks: 2000, 2001, 2002, 2003, 2004, 2027, 2039, 2040, 319

2041, 2042

Darby Ridge Subtotal 1,835

Ebenezer 3,274

Furman

Tract 37.01

Blocks: 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 632

1016, 1017, 1018, 1019, 1026

Tract 38.01

Blocks: 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 841

3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028,

3029, 3030

Furman Subtotal 1,473

Jennings Mill 1,830

Maridell 2,773

Mountain View 3,166

Sandy Flat 3,902

Slater Marietta 5,410

Sulphur Springs

Tract 37.01

Blocks: 1001, 1002, 1003, 1008 90

Sulphur Springs Subtotal 90

Tigerville 4,192

Travelers Rest 1 3,317

Travelers Rest 2 2,414

Tubbs Mountain 2,966

DISTRICT TOTAL 38,206

PERCENT VARIATION 2.426

DISTRICT 18

Area Population

Greenville County

Clear Creek

Tract 26.06

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1013, 1014, 554

1015

Tract 26.11

Blocks: 1011, 1012, 1013 411

Clear Creek Subtotal 965

Frohawk 1,859

Frohawk 2 1,968

Gowensville 2,603

Laurel Ridge 3,063

Maple Creek

Tract 25.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 241

1008, 1009, 1010, 1013, 1037, 1056, 3048, 3049

Tract 25.05

Blocks: 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 461

2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2045,

2049

Maple Creek Subtotal 702

Oneal 1 3,481

ONeal 2 3,181

Riverside 1

Tract 26.08

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 1,235

3008, 3009, 3013, 3014, 3015, 3016, 3017, 3020, 3022,

3023, 3024, 3025, 3026, 3027

Riverside 1 Subtotal 1,235

Riverside 2

Tract 25.03

Blocks: 2027, 2028, 2032, 2049, 2050, 2051 114

Riverside 2 Subtotal 114

Skyland 3,456

Stone Valley

Tract 26.10

Blocks: 2004, 2005, 2006, 2007, 2008 1,216

Tract 26.11

Blocks: 1014, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 1, 031

2020, 2021

Stone Valley Subtotal 2,247

Suber Mill 3,572

Taylors

Tract 26.04

Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1,280

1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1020,

1021, 1022, 1023, 1024, 1025, 1026, 1028, 1029, 1032,

1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050,

1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067

Taylors Subtotal 1,280

Trade

Tract 25.03

Blocks: 3000, 3001, 3002, 3003, 3004, 3026, 3027, 3030, 864

3034, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3050,

3051, 3083, 3084

Tract 25.04

Blocks: 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1,536

1013, 1014, 1017, 1018, 1019, 1024, 1025, 1026, 1027,

1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045,

1046, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057,

1058, 1059, 1060, 2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020

Tract 25.05

Blocks: 1000, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 1,189

2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2032, 2047, 2048, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028,

3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037,

3038, 3039, 3040

Trade Subtotal 3,589

Tyger River 1 2,424

Tyger River 2 2,450

DISTRICT TOTAL 38,189

PERCENT VARIATION 2.381

DISTRICT 19

Area Population

Greenville County

Altamont Forest

Tract 27.01

Blocks: 1014, 1018, 1019, 1020, 1022, 1028, 1032, 1035, 618

1038, 1040, 1042, 1077, 1078, 1079

Tract 38.02

Blocks: 1000, 1001, 1002, 1003, 1011, 1012, 4000, 4001, 538

4002, 4003, 4004, 4005, 4006, 4013

Altamont Forest Subtotal 1,156

Berea 3,340

Enoree 3,843

Furman

Tract 27.01

Blocks: 1058, 1075 0

Tract 37.01

Blocks: 1020 183

Tract 38.01

Blocks: 1000, 1001, 2001, 2002, 2003, 2005, 2006, 2007, 3,223

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026

Tract 38.02

Blocks: 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013, 638

1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

4007

Furman Subtotal 4,044

Lakeview

Tract 22.01

Blocks: 5028 0

Tract 23.01

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 954

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032

Tract 23.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,316

1008, 1009, 1010, 1011, 1012, 1014, 1015, 1019, 1020,

1023, 1024, 1025, 1026, 1027, 1028, 1033, 1036, 1037,

2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2037, 2038

Tract 23.03

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 444

2008, 2009, 2010, 2011, 2012, 2016, 2017, 2018, 2019,

2020

Lakeview Subtotal 3,714

Leawood

Tract 23.04

Blocks: 2000, 2001, 2002, 2007, 2010, 2013, 2014, 2015, 375

2036, 2037

Tract 38.02

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 1,728

3008, 3009, 3010, 3011, 3014, 3015, 3016, 3017, 3018,

3022

Leawood Subtotal 2,103

Monaview

Tract 22.01

Blocks: 1000, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 3,380

4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024,

4025, 4026, 4027, 4028, 5000, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013,

5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022,

5023, 5024, 5025, 5026, 5029, 5030, 5031, 5032, 5033,

5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042,

5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051,

5052, 5053, 5054, 5055, 5056, 5057, 5061, 5067, 5068,

5069

Tract 23.01

Blocks: 2021 0

Tract 23.02

Blocks: 1016 0

Tract 37.04

Blocks: 1000, 1001, 1002, 1003, 1022, 1023 1,077

Tract 37.06

Blocks: 1015, 1017 103

Monaview Subtotal 4,560

Paris Mountain

Tract 27.01

Blocks: 1027, 1068, 1069, 1070, 1071, 1072, 2018, 2019, 809

2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032

Tract 38.02

Blocks: 4008, 4009, 4010, 4011, 4012 564

Paris Mountain Subtotal 1,373

Poinsett 3,774

Saluda 2,212

Sulphur Springs

Tract 37.01

Blocks: 1004, 1005, 1007, 1024, 1025, 1027, 1028, 1029, 1,161

1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047,

1048

Tract 37.06

Blocks: 2000 22

Tract 37.07

Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2,598

1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014

Sulphur Springs Subtotal 3,781

Westcliffe

Tract 37.01

Blocks: 2021, 2023, 2024, 2029 54

Tract 37.05

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,173

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019

Westcliffe Subtotal 1,227

Westside

Tract 22.01

Blocks: 3000, 3001 76

Tract 37.04

Blocks: 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2,741

1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020,

1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012

Westside Subtotal 2,817

DISTRICT TOTAL 37,944

PERCENT VARIATION 1.724

DISTRICT 20

Area Population

Greenville County

Avon 2,310

Boiling Springs 2,546

Brookglenn 1,818

Darby Ridge

Tract 27.02

Blocks: 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1,244

1012, 1013, 1014, 1015, 1016, 1017, 1019, 1020, 1021,

1022, 1023, 1024

Darby Ridge Subtotal 1,244

Del Norte 3,499

Devenger

Tract 28.03

Blocks: 3004, 3005, 3006, 3007, 3011, 3012, 3018 1,382

Devenger Subtotal 1,382

Eastside 3,286

Edwards Forest 2,931

Mountain Creek 2,558

Northwood 2,706

Paris Mountain

Tract 27.01

Blocks: 1066, 1067, 1076, 2017 185

Paris Mountain Subtotal 185

Pebble Creek 2,531

Sevier 3,687

Silverleaf

Tract 26.04

Blocks: 2011, 2012, 2015, 2016, 2017, 2018 478

Silverleaf Subtotal 478

Stone Valley

Tract 26.10

Blocks: 2000, 2001, 2002, 2003, 2009 1,141

Stone Valley Subtotal 1,141

Taylors

Tract 26.04

Blocks: 1069, 1070, 1071, 1072, 2005, 2006, 2007, 2008, 2,255

2009, 2010, 2030, 3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011, 3012

Taylors Subtotal 2,255

Wade Hampton

Tract 17

Blocks: 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 3,566

1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020,

1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012, 3018

Tract 18.03

Blocks: 1008, 1021, 1022, 1023, 1024, 3013, 3014 0

Tract 18.05

Blocks: 2000, 2003, 2011, 3000, 3001, 3008, 3009, 3010 0

Wade Hampton Subtotal 3,566

DISTRICT TOTAL 38,123

PERCENT VARIATION 2.204

DISTRICT 21

Area Population

Greenville County

Asheton Lakes 3,488

Canebrake 3,560

Circle Creek

Tract 28.14

Blocks: 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020 1,510

Circle Creek Subtotal 1,510

Gilder Creek 1

Tract 28.12

Blocks: 1038, 1039, 1040 397

Tract 28.15

Blocks: 1019, 1020 210

Gilder Creek 1 Subtotal 607

Highland Creek 1 2,584

Oakview 3,928

Palmetto 2,726

Pelham Falls 1,502

Riverside 1

Tract 26.08

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,654

2008, 2018, 2019, 2020, 3010, 3011, 3012, 3021

Riverside 1 Subtotal 1,654

Riverside 2

Tract 25.03

Blocks: 2010, 2011, 2012, 2013, 2016, 2017, 2018, 2019, 2,853

2020, 2021, 2022, 2023, 2024, 2025, 2026, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043,

2044, 2045, 2046, 2047, 2048, 2052, 2053, 2054, 2055,

2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064,

2065, 2066, 2067, 2068, 2069, 2071, 2072, 2073, 2074,

2075, 2076, 2077

Tract 26.08

Blocks: 1010, 1011, 1020 0

Riverside 2 Subtotal 2,853

Riverwalk

Tract 28.15

Blocks: 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 434

2018

Riverwalk Subtotal 434

Silverleaf

Tract 26.08

Blocks: 3018, 3019, 4000, 4001, 4002, 4003, 4004, 4005, 2,133

4006, 4007, 4008

Silverleaf Subtotal 2,133

Stonehaven 2,304

Sugar Creek 2,838

Thornblade 4,432

Woodruff Lakes

Tract 28.12

Blocks: 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1,652

1035, 1036, 1037

Woodruff Lakes Subtotal 1,652

DISTRICT TOTAL 38,205

PERCENT VARIATION 2.424

DISTRICT 22

Area Population

Greenville County

Botany Woods 2,633

Devenger

Tract 28.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 915

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1029, 1030, 1031, 1032

Devenger Subtotal 915

Dove Tree 2,353

Feaster 2,160

Greenville 1 1,886

Greenville 24

Tract 18.08

Blocks: 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1,839

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040,

1041, 1042, 1043, 1053, 1054, 1055, 1056, 1057, 1058,

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021, 2024, 2025, 2026,

2031, 2032, 2034, 2035

Greenville 24 Subtotal 1,839

Greenville 25

Tract 18.10

Blocks: 2002, 2004, 2005, 2006, 2007 171

Greenville 25 Subtotal 171

Greenville 27 3,932

Greenville 28

Tract 12.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 431

2000, 2003, 2004

Greenville 28 Subtotal 431

Greenville 3 2,981

Greenville 4

Tract 10

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 577

1009, 1010, 1011, 1012, 1018

Tract 11.02

Blocks: 2005, 2010, 2011, 2012, 2013, 2014, 2015, 2018, 402

2019, 2020, 2021

Greenville 4 Subtotal 979

Greenville 5

Tract 1

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 795

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 2008

Tract 10

Blocks: 1000, 1016, 1017, 1019, 2006 295

Greenville 5 Subtotal 1,090

Mission 2,937

Rock Hill 3,620

Rolling Green 1,827

Spring Forest 3,084

Timberlake 3,203

Wade Hampton

Tract 12.03

Blocks: 1000 0

Tract 17

Blocks: 3013, 3014, 3015, 3016, 3017, 3019, 3020, 3021, 502

3022, 3023, 3024, 3025, 3026, 3027

Wade Hampton Subtotal 502

Wellington 1,683

DISTRICT TOTAL 38,226

PERCENT VARIATION 2.480

DISTRICT 23

Area Population

Greenville County

Aiken

Tract 21.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 971

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1019, 1027, 1028, 1029, 1030, 1031, 1032, 1033

Tract 22.02

Blocks: 1031, 2026, 2028 12

Aiken Subtotal 983

Chestnut Hills

Tract 21.07

Blocks: 1000, 1005, 1006, 1007, 2000, 2001, 2006, 2041, 843

2043, 2044, 2045

Tract 21.08

Blocks: 2019, 2020, 2021, 2022, 2023, 2024, 2029, 2030, 67

2031

Chestnut Hills Subtotal 910

Greenville 2,793

Greenville 10

Tract 1

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,452

2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2032, 2033, 2034, 2035

Tract 2

Blocks: 1000, 1024, 1025, 1026, 1027, 1028, 1029, 1051, 9

1052

Tract 4

Blocks: 1001, 1008, 1013, 1014, 1015, 1016, 1017, 1018, 126

1019, 1028

Tract 43

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,164

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2013, 2014, 2015, 2034

Greenville 10 Subtotal 2,751

Greenville 14 2,399

Greenville 16

Tract 4

Blocks: 1042, 1043, 1044 54

Greenville 16 Subtotal 54

Greenville 17

Tract 42

Blocks: 1009, 1010 383

Greenville 17 Subtotal 383

Greenville 21

Tract 14

Blocks: 1005, 1006, 1007, 2000 777

Greenville 21 Subtotal 777

Greenville 23

Tract 14

Blocks: 1009, 1011, 1012, 1013 371

Greenville 23 Subtotal 371

Greenville 24

Tract 18.10

Blocks: 1011 0

Tract 44

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 755

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032, 2050, 2052

Greenville 24 Subtotal 755

Greenville 25

Tract 18.10

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 3,462

1008, 1009, 1010, 1012, 1013, 1014, 1015, 2000, 2001,

2008, 2009

Greenville 25 Subtotal 3,462

Greenville 28

Tract 12.04

Blocks: 1007, 1009, 1010, 1011, 1012, 1013, 1014 1,160

Greenville 28 Subtotal 1,160

Greenville 4

Tract 9

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 671

1011, 1012, 1013, 1014, 1015, 1016, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1034

Tract 10

Blocks: 1013, 1014, 1015 122

Tract 11.02

Blocks: 2002, 2003, 2004 217

Tract 23.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1017, 1018, 1,149

1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027,

1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045,

1046, 1047, 1048, 1049, 1050, 1051, 1058, 2015, 2023,

2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032,

2033, 2034, 2035, 2036, 2037

Tract 23.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 832

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039

Greenville 4 Subtotal 2,991

Greenville 5

Tract 1

Blocks: 2009 18

Tract 2

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 383

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023, 1030, 1031, 1032,

1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1057

Tract 7

Blocks: 1000, 1008, 1009 0

Tract 9

Blocks: 1010, 1017, 1018, 1019, 1020, 1021, 1029, 1030, 431

1031, 1032, 1033, 1035, 1036, 1037, 1038

Tract 10

Blocks: 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 1,067

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026

Greenville 5 Subtotal 1,899

Greenville 6 1,318

Greenville 7 3,324

Greenville 8

Tract 2

Blocks: 1053, 1054, 1055, 1056, 1058, 1059, 1060, 1068, 66

1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1079,

1080

Tract 4

Blocks: 1002, 1003, 1004, 1005, 1006, 1010, 1011, 1012, 470

1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029,

1030, 1031, 1032, 1046, 1047, 1048

Tract 5

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,286

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000,

2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027

Tract 7

Blocks: 1015, 1016, 1017, 1018, 1021, 1022, 1023, 1024, 651

1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1035,

1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044,

1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053,

2056, 2057, 2058, 2059, 2063

Tract 21.05

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 367

1008, 1009, 1010, 1011, 1024, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037,

1038, 1039, 1040, 1041, 1042, 1043, 1044, 1067, 1068,

1074

Tract 21.08

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 888

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004,

2005, 2007, 2008, 2032

Greenville 8 Subtotal 3,728

Lakeview

Tract 23.02

Blocks: 1013, 1017, 1018, 1021, 1022, 1029, 1030, 1031, 799

1032, 1034, 1035, 1038, 1039, 1040, 1041, 1042, 2036

Tract 23.03

Blocks: 1006, 2013, 2014, 2021, 2022 25

Lakeview Subtotal 824

Leawood

Tract 23.04

Blocks: 2003, 2004, 2005, 2006, 2008, 2009, 2011, 2012, 1,242

2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033

Tract 38.02

Blocks: 3012, 3013, 3019, 3020, 3021 532

Leawood Subtotal 1,774

Monaview

Tract 7

Blocks: 2002 0

Tract 22.01

Blocks: 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 886

1010, 1011, 1012, 1013, 1022, 1023, 1024, 1025, 2000,

2001, 2002, 2003, 2004, 2005, 2018, 5058, 5060, 5062,

5063, 5064, 5065, 5066, 5070, 5071

Tract 23.03

Blocks: 1053, 1057 0

Monaview Subtotal 886

Welcome

Tract 21.05

Blocks: 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 818

1020, 1021, 1022, 1023, 1045, 1046, 1047, 1048, 1049,

1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058,

1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1069,

1070, 1071, 1072, 1073

Tract 21.06

Blocks: 1000, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 1,045

3006, 3007, 3008, 3009, 3011, 3012, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030

Welcome Subtotal 1,863

Westcliffe

Tract 36.01

Blocks: 3000, 3001, 3004, 3005, 3007, 3010, 3012, 3014, 779

3015

Tract 37.05

Blocks: 1014 0

Westcliffe Subtotal 779

Westside

Tract 22.01

Blocks: 2016, 2019, 2020 43

Tract 22.02

Blocks: 2005, 2006, 2007, 2008, 2014, 2015, 2030 147

Westside Subtotal 190

DISTRICT TOTAL 36,374

PERCENT VARIATION -2.485

DISTRICT 24

Area Population

Greenville County

Chestnut Hills

Tract 21.07

Blocks: 1001, 1002, 1003, 1004, 1008, 1009, 1010, 1011, 1,792

1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021,

1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 2002, 2003, 2004, 2005, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 2042

Tract 21.08

Blocks: 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 376

2025, 2026, 2027, 2028, 2033, 2034, 2035, 2036, 2037,

2038

Chestnut Hills Subtotal 2,168

Greenville 10

Tract 1

Blocks: 2031 0

Tract 2

Blocks: 1045, 1046, 1047, 1048, 1049, 1050, 1061, 1062, 496

1063, 1064, 1065, 1066, 1067, 1077, 1078, 1081, 1082,

1083

Tract 4

Blocks: 1000, 1007, 1009, 1035, 1036, 1037 243

Tract 42

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 165

1011, 1012, 1013, 1014

Greenville 10 Subtotal 904

Greenville 16

Tract 4

Blocks: 1033, 1034, 1041, 1045 143

Tract 15.01

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,582

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039

Tract 21.03

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 101

2008, 2009, 2010, 2011, 2012, 2013, 2027

Tract 42

Blocks: 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013 257

Greenville 16 Subtotal 2,083

Greenville 17

Tract 4

Blocks: 1038, 1039, 1040 127

Tract 42

Blocks: 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1,551

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000,

2001, 2002, 2003, 2004, 2005, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023

Greenville 17 Subtotal 1,678

Greenville 18 1,652

Greenville 20

Tract 14

Blocks: 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1,355

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 2012, 2018, 2019, 2021, 2022, 2023

Greenville 20 Subtotal 1,355

Greenville 21

Tract 14

Blocks: 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 1,012

2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2020

Greenville 21 Subtotal 1,012

Greenville 22 2,727

Greenville 23

Tract 14

Blocks: 1003, 1004, 1008, 1014 0

Tract 19

Blocks: 1012, 1013, 1014, 2002, 2003, 2005, 2006, 2007, 2,238

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2036, 2037,

2038, 3058, 3059, 3060, 3061, 3067, 3068, 3069, 3070,

3071, 3072, 3073, 3074, 3075, 3076

Greenville 23 Subtotal 2,238

Greenville 24

Tract 18.08

Blocks: 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 784

1052, 2022, 2023

Tract 19

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 220

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034,

3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045,

3048, 3049, 3050, 3051, 3065, 3066, 3077, 3078, 3079,

3080

Tract 44

Blocks: 2024, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 320

2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048,

2049, 2051

Greenville 24 Subtotal 1,324

Greenville 8

Tract 21.08

Blocks: 2006, 2009, 2010 104

Greenville 8 Subtotal 104

Mauldin 1

Tract 29.03

Blocks: 1016, 1018, 1019 2

Tract 29.04

Blocks: 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 2,294

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032,

1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043

Mauldin 1 Subtotal 2,296

Mauldin 2 3,584

Mauldin 4

Tract 29.03

Blocks: 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1,531

1013, 1014, 1020, 1021, 1022

Mauldin 4 Subtotal 1,531

Mauldin 5

Tract 28.11

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,400

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1026, 1039,

1040, 1041, 1042, 1043, 1050, 1052, 1053

Tract 28.12

Blocks: 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 166

2008, 2009, 2010, 2011, 2012, 2014

Mauldin 5 Subtotal 1,566

Rocky Creek 2,538

Southside

Tract 21.03

Blocks: 1011, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 1,986

2021, 2022, 2023, 2024, 2025, 2026, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048,

2049

Tract 21.07

Blocks: 1014 0

Southside Subtotal 1,986

Tanglewood

Tract 36.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,332

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 4002, 4003, 4004, 4007,

4009, 4012, 4013, 4014, 4015, 4016

Tanglewood Subtotal 2,332

Welcome

Tract 21.06

Blocks: 1001, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2,318

1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021,

1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026,

3010, 3013, 3014, 3015

Welcome Subtotal 2,318

Westcliffe

Tract 21.04

Blocks: 1018, 1025, 1026, 1034, 1035, 1036, 1037, 1038, 200

1039

Tract 21.06

Blocks: 1002, 1003, 1004, 1005 0

Tract 36.01

Blocks: 3002, 3003, 3008, 3011, 3013, 3022, 3023, 3024, 302

3025, 4000, 4001, 4005, 4006, 4008, 4010, 4011

Westcliffe Subtotal 502

Woodruff Lakes

Tract 28.12

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,995

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026

Woodruff Lakes Subtotal 1,995

DISTRICT TOTAL 37,893

PERCENT VARIATION 1.587

DISTRICT 25

Area Population

Greenville County

Belle Meade 2,744

Belmont 1,643

Carolina 2,520

Donaldson

Tract 33.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1044, 100

2000, 2001, 2002, 2003, 2005

Tract 33.04

Blocks: 3001, 3002, 3003, 3004, 3005, 3006 402

Tract 34.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,073

1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045,

1046, 1047, 1048, 1049, 1050

Donaldson Subtotal 1,575

Greenville 19 3,298

Greenville 20

Tract 14

Blocks: 1035, 1036 198

Greenville 20 Subtotal 198

Greenville 29

Tract 19

Blocks: 3054, 3055, 3056, 3057, 3062, 3063, 3064 477

Tract 20.05

Blocks: 1000 0

Tract 29.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,627

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1046,

1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064,

1065, 1066, 1070, 1072, 1078, 1079, 1081

Tract 29.04

Blocks: 1044 0

Greenville 29 Subtotal 3,104

Grove

Tract 20.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 740

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1020, 1023, 1024, 1025, 1026, 1027, 1047

Tract 35

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,122

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041, 1048, 1049, 1050,

1051, 1052, 1053, 1054, 1056, 1057, 1058, 1059, 1060,

1075, 1076, 1077, 1078, 1079, 1081, 1082, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016

Tract 36.02

Blocks: 1024, 1025, 1026, 1027, 1030, 1031, 1032, 2021, 0

2022

Grove Subtotal 2,862

Mauldin 1

Tract 29.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1012 199

Mauldin 1 Subtotal 199

Mt. Pleasant 3,808

Piedmont

Tract 33.01

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2,351

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2022,

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3027,

3034, 4030, 4031, 4032

Tract 35

Blocks: 1042, 1043, 1046, 1047, 1055, 1061, 1064, 1065, 85

1066, 1067, 1068, 1069, 1080

Piedmont Subtotal 2,436

Reedy Fork

Tract 32.01

Blocks: 3000, 3001, 3002, 3003, 3007, 3010, 3011, 3016 1,375

Tract 33.04

Blocks: 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1,902

1042, 1043, 2005, 2006, 2007, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3021,

3022, 3024

Reedy Fork Subtotal 3,277

Royal Oaks 2,088

Southside

Tract 21.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,235

1008, 1009, 1010, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031

Southside Subtotal 1,235

Tanglewood

Tract 36.01

Blocks: 1022, 1023, 2000, 2001, 2002, 2003, 2004, 4017, 1,959

4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026,

4027

Tract 36.02

Blocks: 2007, 2013, 2018, 2019 8

Tanglewood Subtotal 1,967

Ware Place 2

Tract 33.03

Blocks: 3003, 3004, 3005, 3014 149

Ware Place 2 Subtotal 149

Woodmont

Tract 33.03

Blocks: 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 3,610

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029, 1030, 1033, 1034,

1035, 1036, 2004, 2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033

Woodmont Subtotal 3,610

DISTRICT TOTAL 36,713

PERCENT VARIATION -1.576

DISTRICT 26

Area Population

York County

Anderson Road

Tract 609.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 870

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1046, 1066, 1067,

1076, 1077, 1078, 1079, 1080, 1081, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017, 2018, 2020, 2021,

2022, 2026

Tract 612.01

Blocks: 1007, 1008, 1026, 1027, 1028, 1029, 1030, 1057, 47

1067

Anderson Road Subtotal 917

Carolina 1,532

Fort Mill No. 1 3,549

Fort Mill No. 3 2,930

Fort Mill No. 4 2,121

Fort Mill No. 5 2,126

Fort Mill No. 6 2,156

Gold Hill

Tract 610.05

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,597

2009

Tract 610.06

Blocks: 2007 0

Gold Hill Subtotal 1,597

Nation Ford 2,044

Orchard Park 5,055

Pleasant Road 1,695

Riverview 2,010

Springfield 1,302

Stateline 2,549

Steele Creek 2,819

Waterstone 2,512

DISTRICT TOTAL 36,914

PERCENT VARIATION -1.038

DISTRICT 27

Area Population

Greenville County

Gilder Creek 1

Tract 30.08

Blocks: 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 944

1013, 1014, 1015, 1020, 1021, 1026, 1028

Gilder Creek 1 Subtotal 944

Gilder Creek 2 2,003

Greenbriar 2 2,154

Hillcrest 1 2,748

Hillcrest 2

Tract 30.08

Blocks: 2017, 2020, 2021, 2027, 2028, 2030 893

Tract 30.10

Blocks: 1064 1

Hillcrest 2 Subtotal 894

Mauldin 3 3,351

Mauldin 4

Tract 29.03

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2,499

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2044, 2045, 2046, 2047, 2048, 2049, 2050,

2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059,

2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068,

2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077,

2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086,

2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095,

2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104,

2105

Tract 30.05

Blocks: 2000 0

Tract 30.10

Blocks: 1033, 1034, 1035, 1036, 1037, 1063 206

Mauldin 4 Subtotal 2,705

Mauldin 5

Tract 28.11

Blocks: 1024, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 2,534

1033, 1034, 1035, 1036, 1037, 1038, 1044, 1045, 1046,

1047, 1048, 1049, 1051

Tract 28.12

Blocks: 2013, 2025, 2041, 2042, 2043 0

Mauldin 5 Subtotal 2,534

Mauldin 6 2,949

Mauldin 7 2,466

Simpsonville 1 3,451

Simpsonville 2 2,557

Simpsonville 3

Tract 30.05

Blocks: 1001, 1006, 1007, 1008, 1009, 1010, 1013, 1014, 958

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032,

1033, 1034, 1035, 1036, 1037, 1038, 1039, 1041, 1062,

1063, 1064, 1065

Tract 30.11

Blocks: 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1038, 2,058

1054, 1057, 1059, 1060, 1071, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030

Simpsonville 3 Subtotal 3,016

Simpsonville 4 3,137

Simpsonville 5

Tract 30.05

Blocks: 1040, 1042, 1043, 1044, 1045 1

Tract 30.11

Blocks: 1056, 1058 1

Simpsonville 5 Subtotal 2

Simpsonville 6

Tract 30.13

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3,288

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2029, 2030, 2031, 2032, 2033, 2034

Simpsonville 6 Subtotal 3,288

DISTRICT TOTAL 38,199

PERCENT VARIATION 2.407

DISTRICT 28

Area Population

Greenville County

Conestee 3,515

Donaldson

Tract 33.04

Blocks: 3000, 3007, 3008, 3009 108

Tract 34.01

Blocks: 1038 6

Donaldson Subtotal 114

Dunklin 3,698

Fork Shoals 2,730

Greenbriar 1 3,389

Greenville 29

Tract 29.01

Blocks: 1071, 1073, 1074, 1076 34

Greenville 29 Subtotal 34

Long Creek 1 2,517

Long Creek 2 1,784

Neely Farms 3,675

Pineview

Tract 31.03

Blocks: 1020, 1050, 1053, 1054, 1055, 1056, 1057, 1058, 1,110

1059, 1060, 1061, 1062, 1067, 1068, 1072, 1073, 1074,

1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083,

1086, 1087, 1088, 1090

Tract 31.04

Blocks: 1000, 1001, 1002, 1003, 1012, 1013, 1016, 1017, 570

1018, 1046

Pineview Subtotal 1,680

Raintree

Tract 30.13

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,451

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015

Tract 31.03

Blocks: 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 881

1017, 1019, 1021, 1022, 1023, 1024, 1025, 1026, 1063,

1094

Raintree Subtotal 3,332

Reedy Fork

Tract 32.01

Blocks: 3004, 3005, 3006, 3008, 3009, 3012, 3013, 3014, 275

3015, 3017, 3018, 3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038,

3052, 3053, 3054, 3055, 3056, 3065, 3066, 3067

Tract 33.04

Blocks: 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 192

3018, 3019, 3020, 3023

Reedy Fork Subtotal 467

Standing Springs 1 2,688

Standing Springs 2 2,356

Ware Place 1 3,041

Ware Place 2

Tract 33.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,203

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1019,

1021, 2040, 2041, 2043, 2044, 2045, 2047, 2048, 2049,

2050, 3026, 3028, 3029, 3030, 3031, 3032, 3033

Tract 33.03

Blocks: 1037, 1038, 1039, 1040, 1043, 3000, 3001, 3002, 1,014

3006, 3009, 3010, 3011, 3012, 3013, 3015, 3016, 3017,

3018, 3019, 3020, 3022, 3023, 3024, 3025, 3026

Ware Place 2 Subtotal 2,217

Woodmont

Tract 33.03

Blocks: 1031, 1032, 1041, 1042 69

Woodmont Subtotal 69

DISTRICT TOTAL 37,306

PERCENT VARIATION 0.013

DISTRICT 29

Area Population

Cherokee County

Allens 1,729

Alma Mill

Tract 9705.02

Blocks: 4013, 4015, 6006 15

Alma Mill Subtotal 15

Antioch and King's Creek

Tract 9704.02

Blocks: 3079, 4169, 4170 0

Antioch and King's Creek Subtotal 0

Central 1,046

Draytonville

Tract 9705.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,003

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1018,

1019, 1020, 1030, 1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1056

Tract 9705.02

Blocks: 6032 23

Tract 9705.03

Blocks: 1017, 1018, 1019, 1020, 1028, 1029, 1030, 1042, 397

1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051,

1052, 1053

Tract 9706.02

Blocks: 1016, 1017, 1018, 1023, 1024, 1025, 2000 269

Draytonville Subtotal 1,692

Gaffney Ward No. 3 1,560

Gaffney Ward No. 4 1,950

Gaffney Ward No. 5 716

Gaffney Ward No. 6 1,824

Goucher and Thicketty 1,886

Little John and Sarratt's 641

Macedonia

Tract 9701

Blocks: 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 1,517

3009, 3010, 3017, 3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032,

3033, 3034, 3035, 3045, 3046, 3047, 3048, 3050, 3052,

3053, 4000, 4001, 4002, 4003, 4004, 4005, 4007, 4009,

4017, 4019, 4020, 4021, 4027, 4028, 4029, 4030, 4031,

4032, 4033, 4034, 4035, 4036

Tract 9702.01

Blocks: 3016, 3020, 3043, 3044 0

Tract 9703.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1006, 1007, 1017, 189

1018, 1019, 1022, 1025, 1026, 1027, 1028, 1029

Macedonia Subtotal 1,706

Musgrove Mill 2,118

Ravenna and Brown's Mill 926

Timber Ridge 1,293

White Plains 1,460

Wilkinsville and Metcalf 923

Chester County

Wilksburg 863

York County

Bullocks Creek 605

Cannon Mill

Tract 616.02

Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1,232

1010, 1011, 1015, 1016, 1017, 1018, 1022, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2015

Cannon Mill Subtotal 1,232

Cotton Belt 2,701

Delphia

Tract 614.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,530

1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026,

1028, 1029, 1061, 1068, 1069, 1070, 1071

Tract 615.02

Blocks: 1029, 1030 394

Delphia Subtotal 1,924

Hickory Grove 1,535

McConnells 2,275

Sharon 2,050

Smyrna 1,126

York No. 1

Tract 615.01

Blocks: 2065 0

Tract 616.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 388

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1035,

1039, 1040, 1041, 1042, 1043, 1064, 1065, 1066, 1067

York No. 1 Subtotal 388

York No. 2

Tract 616.02

Blocks: 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 1,207

2022, 2023, 2024, 2025, 2026, 2027, 2028, 3016, 3018,

3019, 3020, 3021, 3022, 3023, 3024, 3031, 4000, 4001,

4002, 4003, 4004, 4005, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4028, 4029, 4030, 4031

York No. 2 Subtotal 1,207

DISTRICT TOTAL 37,391

PERCENT VARIATION 0.241

DISTRICT 30

Area Population

Cherokee County

Alma Mill

Tract 9703.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,737

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1019, 1020, 1021, 1024, 1025, 1028, 1035, 1036,

1043, 1053, 1054, 3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025,

4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026,

4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035,

4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044,

4045, 4046, 4047, 4048, 4049

Tract 9705.02

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2047, 2048, 702

2049, 2050, 4014, 6000, 6001, 6002, 6003, 6004, 6008,

6009, 6010, 6011, 6012, 6013, 6015, 6033

Tract 9705.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 281

1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2030, 2031, 2036, 2037

Alma Mill Subtotal 3,720

Antioch and King's Creek

Tract 9704.01

Blocks: 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 173

2040, 2041, 2042, 2043, 2044, 2045

Tract 9704.02

Blocks: 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 2,046

3053, 3054, 3058, 3059, 3060, 3061, 3062, 3067, 3068,

4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017,

4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027,

4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036,

4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045,

4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054,

4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063,

4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072,

4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087,

4088, 4089, 4090, 4091, 4092, 4093, 4094, 4095, 4096,

4097, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105,

4106, 4107, 4108, 4109, 4110, 4111, 4112, 4113, 4114,

4115, 4116, 4117, 4118, 4119, 4120, 4127, 4128, 4129,

4130, 4131, 4132, 4133, 4134, 4135, 4137, 4138, 4139,

4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148,

4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157,

4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166,

4167, 4168, 4171, 4172, 4173, 4174, 4175, 4180, 4181,

4182

Antioch and King's Creek Subtotal 2,219

Ashworth 1,722

Blacksburg Ward No. 1 1,159

Blacksburg Ward No. 2 311

Blacksburg Ward No. 3 872

Blacksburg Ward No. 4 1,347

Draytonville

Tract 9705.02

Blocks: 5003, 5004, 5005, 5006, 5014, 6016, 6017, 6018, 716

6019, 6022, 6023, 6024, 6025, 6026, 6027, 6028, 6029,

6030, 6031, 6034, 6035, 6036, 6037, 6038, 6039

Tract 9705.03

Blocks: 1008, 1009, 1010, 1013, 1014, 1015, 1016, 1021, 566

1022, 1023, 1024, 1025, 1026, 1027, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028, 2029, 2032, 2033,

2034, 2035

Draytonville Subtotal 1,282

Ezells-Butler 2,485

Gaffney Ward No. 1 1,507

Gaffney Ward No. 2 2,094

Grassy Pond 2,860

Holly Grove and Buffalo 2,290

Limestone Mill 1,872

Macedonia

Tract 9701

Blocks: 3000 0

Tract 9702.01

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 769

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3021,

3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030,

3031, 3032, 3033, 3034, 3035, 3099, 3105, 3106, 3107,

3108, 3109, 3110, 3111, 3112, 3113, 3114, 3118, 3119

Macedonia Subtotal 769

Morgan 1,906

Ninety Nine and Cherokee Falls 1,455

Pleasant Grove 1,545

Pleasant Meadows 1,101

Wood's 1,341

York County

Bethany 3,151

DISTRICT TOTAL 37,008

PERCENT VARIATION -0.786

DISTRICT 31

Area Population

Spartanburg County

Arcadia Elementary 2,634

Beaumont Methodist

Tract 212

Blocks: 1003, 1004, 1005, 1006, 1007, 1008 79

Tract 215

Blocks: 3008, 3015, 3016, 3029, 3030, 3033, 3034, 3036, 120

3037, 3038, 3054, 3060, 3061, 3062, 3063, 3064, 3065,

3066

Beaumont Methodist Subtotal 199

Bethany Baptist 3,217

C.C. Woodson Recreation Center 2,241

Chapman Elementary

Tract 214.02

Blocks: 3033, 3034, 3035, 3036, 3037, 3038, 3040, 3041 148

Tract 218.02

Blocks: 1003, 1004, 1005, 1006, 1007, 1008, 1009, 4015, 219

4016, 4017, 4018, 4019, 4020, 4021, 4023, 4024

Chapman Elementary Subtotal 367

Cleveland Elementary 4,501

Cornerstone Baptist

Tract 211

Blocks: 2001, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 1,242

2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028,

2029, 2036, 3000, 3001, 3002, 3003, 3007, 3010, 3011,

3012, 3013, 3014, 3019, 3021, 3023

Tract 221.01

Blocks: 2045 0

Cornerstone Baptist Subtotal 1,242

E.P. Todd Elementary

Tract 211

Blocks: 3004, 3005, 3006, 3008, 3009, 3015, 3016, 3017, 761

3018, 3020, 3022, 4008, 4014, 4017, 4019, 4023, 4026,

4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035,

4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044,

4045, 4046, 4047, 4048

E.P. Todd Elementary Subtotal 761

Ebenezer Baptist 1,526

Hayne Baptist

Tract 218.02

Blocks: 1000, 1001, 1002, 1010, 1011, 1012, 1013, 1014, 2,697

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023,

1024, 2050, 2051, 3009, 3010, 3011, 3017, 3018, 3019,

3020, 3021, 3022, 3030, 3031, 3032, 3033, 3034, 3035,

3036, 3037

Tract 218.03

Blocks: 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 363

3033, 3038, 3039, 3040

Tract 219.01

Blocks: 1024, 1025, 1030, 1031, 1032, 1033, 1034, 1035, 25

1036, 1039, 1045, 1046

Hayne Baptist Subtotal 3,085

Jesse Boyd Elementary 2,725

Mt. Moriah Baptist 2,245

Mt. Zion Full Gospel Baptist 1,265

Park Hills Elementary 1,585

Powell Saxon Una Fire Station 2,629

Roebuck Bethlehem

Tract 220.07

Blocks: 1035, 1039, 1040, 1041, 1046, 1047, 1050 24

Roebuck Bethlehem Subtotal 24

Roebuck Elementary

Tract 220.07

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 208

2008, 2009, 2010, 2011, 2012, 2013

Roebuck Elementary Subtotal 208

Silverhill Methodist Church 936

Southside Baptist 2,169

Trinity Methodist

Tract 212

Blocks: 1000, 1001, 1002, 1018, 1020, 1021, 1022, 1023, 611

1024, 1025, 1026, 1027, 1033, 1034, 1053, 1054, 1055

Trinity Methodist Subtotal 611

Una Fire Station 1,377

White Stone Methodist

Tract 221.01

Blocks: 2025, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 313

2037, 2040, 2041, 2042, 2043, 2044, 2046, 2047, 2048,

2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057,

2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066,

2067, 2068, 2069, 2070, 2074, 2075, 2076

White Stone Methodist Subtotal 313

Woodland Heights Recreation Center

Tract 206.01

Blocks: 2024, 2025 0

Tract 207.01

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 1,465

3008, 3009, 3010, 3014, 3015, 3016

Tract 207.02

Blocks: 2021, 2022, 2024, 2026, 2031, 2044, 2049, 2050 19

Woodland Heights Recreation Center Subtotal 1,484

DISTRICT TOTAL 37,344

PERCENT VARIATION 0.115

DISTRICT 32

Area Population

Spartanburg County

Beaumont Methodist

Tract 213.01

Blocks: 1009, 1010, 1011, 1012, 1013 260

Tract 214.03

Blocks: 3031 0

Tract 215

Blocks: 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 727

2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033,

2037, 3009, 3010, 3011, 3012, 3017, 3018, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028, 3031, 3032, 3039,

3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048,

3049, 3050, 3051, 3052, 3053, 3055, 3056, 3057, 3058,

3059

Beaumont Methodist Subtotal 987

Ben Avon Methodist

Tract 213.02

Blocks: 3000, 3001, 3002, 3008, 3009, 3010, 3011, 3012, 486

3013, 3014, 3015, 3030, 3031, 3033, 3036, 3037, 3038,

3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047,

3048, 3049, 3050, 3051, 3053, 3054

Ben Avon Methodist Subtotal 486

Boiling Springs High School

Tract 224.03

Blocks: 3025, 3029 295

Boiling Springs High School Subtotal 295

Cannons Elementary 1,702

Carlisle Fosters Home 2,677

Chapman Elementary

Tract 214.02

Blocks: 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 1,029

3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3029, 3030, 3031, 3032, 3039

Tract 214.03

Blocks: 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1027, 368

1028, 1029

Chapman Elementary Subtotal 1,397

Cherokee Springs Fire Station 2,426

Chesnee Senior Center

Tract 223.02

Blocks: 1021, 1027, 1030, 1031, 1032, 1037, 1038 311

Tract 223.04

Blocks: 1060, 1061, 1062, 1064, 1067 49

Chesnee Senior Center Subtotal 360

Converse Fire Station 1,936

Cornerstone Baptist

Tract 211

Blocks: 1018, 1019, 1025, 2000, 2030, 2031, 2032, 2033, 907

2034, 2035, 4000, 4001, 4002, 4003, 4004, 4005, 4006,

4007, 4009, 4010, 4011, 4012, 4013, 4015, 4016, 4018,

4020, 4021, 4022, 4024, 4025

Cornerstone Baptist Subtotal 907

Cowpens Fire Station

Tract 222.02

Blocks: 4007, 4008, 4009, 4010 95

Tract 223.02

Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 994

4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025,

4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034

Cowpens Fire Station Subtotal 1,089

Cudd Memorial 2,298

Daniel Morgan Technology Center 1,563

Drayton Fire Station 2,721

Eastside Baptist

Tract 213.01

Blocks: 2000, 2001, 2002, 2003, 2004, 2008, 2009, 2010, 322

2011

Tract 213.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,154

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 5027, 5028, 5029,

5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038,

5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046

Tract 222.01

Blocks: 2067 0

Eastside Baptist Subtotal 1,476

Jesse Boyd Elementary 2,474

Mayo Elementary 3,022

Mountain View Baptist

Tract 224.03

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1,818

1009, 1010, 1011, 1012, 1013, 1020, 3000, 3001, 3002,

3003, 3004, 3007, 3018, 3019, 3020, 3024

Mountain View Baptist Subtotal 1,818

Pine Street Elementary 1,563

Spartanburg High School

Tract 213.02

Blocks: 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 755

1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020,

1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028

Tract 213.03

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 1,415

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3021, 3022, 3023, 3024, 3025

Spartanburg High School Subtotal 2,170

Trinity Methodist

Tract 212

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,598

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040, 2041, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007, 3012, 3013, 3020,

3021

Tract 213.02

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 184

2012

Trinity Methodist Subtotal 1,782

Whitlock Jr. High

Tract 214.01

Blocks: 1023 0

Tract 214.02

Blocks: 1000, 1001, 1002, 1003, 1011, 1016, 2000, 2001, 812

2002, 2003, 2007, 2008, 2009, 2010, 2011, 2012, 2013,

2014, 2019, 2020, 2021, 2023, 2024, 2025, 2032, 2033,

2034, 2035, 2037, 2038, 2039, 2040, 2041, 2042, 2043,

2044, 2045, 2046, 2047, 2048, 3000, 3001, 3002, 3005,

3006, 3028

Tract 214.03

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 932

1009, 1010, 1012, 1013, 1014, 1023, 1024, 1025, 1026

Whitlock Jr. High Subtotal 1,744

DISTRICT TOTAL 36,893

PERCENT VARIATION -1.094

DISTRICT 33

Area Population

Spartanburg County

Ben Avon Methodist

Tract 221.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,969

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1032, 1033, 1034, 1035,

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017,

2018, 2021, 2022, 2023, 2024, 2026, 2027, 2028, 2029,

2077, 2078

Tract 221.02

Blocks: 1007, 1008, 1009, 1010, 1015, 1016, 1017, 1018, 1,045

1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027,

1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 2016

Tract 239

Blocks: 1009, 1018 0

Ben Avon Methodist Subtotal 4,014

Canaan Baptist 1,724

Cavins Hobbysville 1,479

Cliffdale Elementary 1,416

Cowpens Depot Museum 2,069

Cowpens Fire Station

Tract 222.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,802

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1036, 1037, 4000, 4001, 4002, 4003, 4004, 4005, 4006,

4011, 4012, 4013, 4014, 4015, 4016, 4017

Cowpens Fire Station Subtotal 1,802

Croft Baptist 1,892

Cross Anchor Fire Station 1,311

Eastside Baptist

Tract 221.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1011, 232

1012, 1013, 1014, 1039

Eastside Baptist Subtotal 232

Enoree First Baptist 2,314

Gable Middle School 3,978

Glendale Fire Station 2,278

Mt. Calvary Presbyterian 5,021

Pacolet Town Hall 1,241

Pauline Gleen Springs Elementary 1,599

R.D. Anderson Vocational

Tract 234.02

Blocks: 2024, 2031, 2033, 2035, 2036, 2037, 2038, 2039, 663

2040, 2041, 2042, 2043, 2046

Tract 235

Blocks: 1011, 1012, 1043, 1044, 2000, 2001, 2002, 2003, 512

2004, 2005, 2008, 2012, 2013, 2014, 2015, 2016, 2017,

2018, 2031, 2032, 2033, 2034, 2035, 2040

Tract 238.02

Blocks: 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 247

3028, 3029, 3030, 3031, 3032, 3033, 3039, 3064, 3065

R.D. Anderson Vocational Subtotal 1,422

Spartanburg High School

Tract 213.03

Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007 899

Spartanburg High School Subtotal 899

T.W. Edwards Recreation Center 2,386

White Stone Methodist

Tract 221.01

Blocks: 1031, 1036, 2019, 2020, 2071, 2072, 2073 74

Tract 238.01

Blocks: 1000, 1001, 1002, 1006, 2000, 2001, 2002, 2003, 95

2004, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2045

Tract 239

Blocks: 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 815

1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1036, 1037, 1038, 1039, 1040, 1041,

1042, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062,

1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080,

1081, 1082

White Stone Methodist Subtotal 984

DISTRICT TOTAL 38,061

PERCENT VARIATION 2.037

DISTRICT 34

Area Population

Spartanburg County

Anderson Mill Elementary 5,456

E.P. Todd Elementary

Tract 220.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,012

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2010, 2011, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025

Tract 220.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 821

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019

E.P. Todd Elementary Subtotal 2,833

Fairforest Middle School 4,594

Poplar Springs Fire Station 2,985

R.D. Anderson Vocational

Tract 220.06

Blocks: 3015, 3020, 3021, 3022, 3027, 3028, 3029, 3030, 166

3031, 3032, 3033, 3035, 3036, 3037, 3039, 3040, 3041

Tract 234.02

Blocks: 2023, 2025, 2026, 2027, 2028, 2029, 2030, 2034 88

R.D. Anderson Vocational Subtotal 254

Roebuck Bethlehem

Tract 220.06

Blocks: 2000, 2001, 2002, 2003, 2005, 2006 374

Tract 220.07

Blocks: 1001, 1002, 1005, 1006, 1025, 1026, 1027, 1028, 1,443

1029, 1030, 1031, 1032, 1033, 1034, 1036, 1037, 1038,

1042, 1043, 1044, 1045, 1048, 1052

Roebuck Bethlehem Subtotal 1,817

Roebuck Elementary

Tract 220.03

Blocks: 2007, 2008, 2009, 2012, 2013, 2014, 2029, 2030, 194

2031, 2032, 2033, 2034, 2035

Tract 220.06

Blocks: 2004, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2,516

2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3016, 3017, 3018, 3019, 3023, 3024, 3038,

3042

Tract 220.07

Blocks: 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 1,004

2022, 2023, 2026, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040, 2042, 2043, 2044,

2045

Roebuck Elementary Subtotal 3,714

Travelers Rest Baptist 4,755

Wellford Fire Station

Tract 230.02

Blocks: 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 623

1024, 1025, 1026, 1027, 1031, 1033, 1034, 1035, 1036,

1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064,

1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073,

1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082,

1083, 1084, 1085, 1086

Tract 231.02

Blocks: 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 363

2070, 2071, 2073, 2077, 2078, 2079, 2080, 2081, 2082,

2083, 2084, 2085, 2086, 2087, 2091, 2092, 2093, 2096,

2097, 2098, 2099, 2100, 2101, 2102, 4001, 4002, 4003,

4004, 4079, 4080

Wellford Fire Station Subtotal 986

West Side Baptist 3,564

West View Elementary 4,991

Woodland Heights Recreation Center

Tract 206.02

Blocks: 1000, 1001, 1002, 1035, 1036 427

Tract 206.03

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,285

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

3001, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3019,

3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028

Tract 207.02

Blocks: 2023, 2025, 2027, 2028, 2029, 2030, 2032, 2033, 0

2034, 2045, 2046

Tract 220.07

Blocks: 1000, 1003, 1004 0

Woodland Heights Recreation Center Subtotal 1,712

DISTRICT TOTAL 37,661

PERCENT VARIATION 0.965

DISTRICT 35

Area Population

Greenville County

Bells Crossing

Tract 28.15

Blocks: 1002, 1004, 1005, 1006, 1007, 1008, 1024 431

Tract 30.08

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,663

2012, 2013, 2014, 2015, 2016

Bells Crossing Subtotal 2,094

Circle Creek

Tract 28.14

Blocks: 2007 0

Tract 28.16

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,080

2008, 2009, 2025, 2026, 2027, 2028, 2029

Circle Creek Subtotal 1,080

Highland Creek 2 2,977

Hillcrest 2

Tract 30.08

Blocks: 2008, 2009, 2010, 2011, 2018, 2019, 2022, 2023, 987

2024, 2025, 2026

Hillcrest 2 Subtotal 987

Riverwalk

Tract 28.15

Blocks: 1000, 1001, 1003, 1009, 1010, 1011, 1012, 1013, 2,083

1014, 1015, 1016, 1017, 1018, 1021, 1022, 1023

Tract 30.08

Blocks: 1000, 1001, 1002, 1003, 1004 615

Riverwalk Subtotal 2,698

Walnut Springs

Tract 28.16

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2023, 1,674

2024, 2031, 2032

Tract 30.09

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,248

1008, 1009, 1010, 1011, 1012, 1013, 1018, 1019, 1020,

1021, 1029, 1030, 1032, 1048

Walnut Springs Subtotal 2,922

Spartanburg County

Abner Creek Baptist 1,526

Bethany Wesleyan 3,238

Pelham Fire Station 1,773

R.D. Anderson Vocational

Tract 235

Blocks: 1009, 1010, 1034, 1035, 1039, 1040, 1041, 1042, 415

2006, 2007, 2009, 2010, 2011, 2019, 2020, 2021, 2022

R.D. Anderson Vocational Subtotal 415

Reidville Elementary 4,231

Reidville Fire Station 5,480

Woodruff American Legion 1,133

Woodruff Armory Drive Fire Stations 2,282

Woodruff Fire Station 1,816

Woodruff Town Hall 3,541

DISTRICT TOTAL 38,193

PERCENT VARIATION 2.391

DISTRICT 36

Area Population

Greenville County

Maple Creek

Tract 25.03

Blocks: 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1,127

1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038,

1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1057

Tract 25.05

Blocks: 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1,671

1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037,

1038, 1039, 1040, 1041, 2030, 2031, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044,

2046

Maple Creek Subtotal 2,798

Riverside 2

Tract 25.03

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 127

2014, 2015

Riverside 2 Subtotal 127

Trade

Tract 25.04

Blocks: 1000, 1001, 1002, 1015, 1016, 1020, 1021, 1022, 140

1023, 1047, 1048, 1049

Tract 25.05

Blocks: 1001, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 77

1015, 1016, 1017, 1018, 1019, 1020

Trade Subtotal 217

Spartanburg County

Beech Springs Intermediate 3,058

Cedar Grove Baptist 2,215

Friendship Baptist 6,039

Grace Baptist 2,572

Lyman Town Hall 4,365

North Spartanburg Fire Station

Tract 228.02

Blocks: 1015, 1016, 1019, 1020, 1021, 1022, 1023, 1031, 2,039

1034, 1035, 1036, 1048, 2011, 2012, 2013, 2014, 2015,

2018, 2019, 2020, 2021, 2023, 2024, 2026, 2027, 2036,

2059, 2060, 2062, 2063, 2064, 2065, 2066, 2067, 2068,

2069, 2070, 2071, 2073

Tract 230.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,098

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1028,

1029, 1030, 1032, 1038

North Spartanburg Fire Station Subtotal 3,137

Rebirth Missionary Baptist 4,529

Startex Fire Station 1,737

Victor Mill Methodist 3,909

Wellford Fire Station

Tract 228.02

Blocks: 1027, 1029, 1038, 1039, 1040, 1041, 1043, 1044, 310

1045, 2025, 2028, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057,

2058, 2072

Tract 230.02

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 732

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036

Tract 231.02

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,726

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 2041, 2042, 2043, 2046, 2047,

2048, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057,

2058, 2072, 2074, 2075, 2076, 2088, 2089, 2090, 2094,

2095, 2103, 3000, 3002, 4005, 4006, 4007, 4008, 4009,

4010, 4011, 4013, 4014, 4015, 4016, 4023, 4024, 4029,

4030

Wellford Fire Station Subtotal 2,768

DISTRICT TOTAL 37,471

PERCENT VARIATION 0.456

DISTRICT 37

Area Population

Spartanburg County

Boiling Springs 9th Grade 4,639

Boiling Springs High School

Tract 224.03

Blocks: 3008, 3009, 3010, 3011, 3012, 3016, 3017, 3021, 638

3022, 3023, 3026, 3027, 3028

Tract 224.05

Blocks: 1000, 1001, 1005, 1006, 1008, 1009, 1010, 1011 1,220

Boiling Springs High School Subtotal 1,858

Boiling Springs Intermediate 4,973

Boiling Springs Jr. High 1,952

Boining Springs Intermediate 4,573

Chapman Elementary

Tract 214.02

Blocks: 1010, 1012, 1013, 1014, 1015, 3003, 3004 471

Tract 218.02

Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4010, 771

4012, 4013, 4014, 4022

Chapman Elementary Subtotal 1,242

Hayne Baptist

Tract 218.02

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2,340

2008, 2009, 2010, 2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031,

2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040,

2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049,

2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060,

2061, 2062, 3000, 3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3012, 3013, 3014, 3023, 3024, 3025, 3026,

3027, 3028, 3029

Tract 218.04

Blocks: 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 579

2014, 2015, 2016

Tract 219.01

Blocks: 1000, 1001, 1002, 1003, 1008, 1009, 1010, 1011, 185

1012, 1013, 1014, 1019, 1020, 1021, 1022, 1023, 1026,

1027, 1028, 1029, 1040, 1041, 1042, 1043, 1044, 1085,

1086

Hayne Baptist Subtotal 3,104

Hendrix Elementary 5,535

Inman Mills Baptist 3,883

Lake Bowen Baptist

Tract 224.04

Blocks: 3016, 3017, 3019, 3022, 3025, 3026, 3027, 3028 217

Lake Bowen Baptist Subtotal 217

Mountain View Baptist

Tract 224.03

Blocks: 3005, 3006, 3013, 3014, 3015 162

Mountain View Baptist Subtotal 162

North Spartanburg Fire Station

Tract 228.02

Blocks: 1012, 1013, 1024, 1025, 1032, 1033, 1042, 2004, 678

2005, 2006, 2007, 2008, 2009, 2010

North Spartanburg Fire Station Subtotal 678

Oakland Elementary 2,734

Whitlock Jr. High

Tract 214.02

Blocks: 1004, 1005, 1006, 1007, 1008, 1009 826

Whitlock Jr. High Subtotal 826

DISTRICT TOTAL 36,376

PERCENT VARIATION -2.480

DISTRICT 38

Area Population

Spartanburg County

Arrowood Baptist 1,027

Chapman High School 4,170

Chesnee Senior Center

Tract 223.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 730

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026,

1028, 1029, 1035, 1036, 1039

Tract 223.03

Blocks: 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1,524

1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033,

1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051,

1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060,

1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069,

1070, 1071, 1072, 1073, 1074, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031,

2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040,

2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049,

2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058,

2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067,

2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076,

2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085,

2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094,

2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2103,

2104, 2105, 2106, 2107

Tract 223.04

Blocks: 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1066, 1,115

2019, 2020, 2021, 2022, 2023, 2029, 2030, 2031, 2032,

2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050,

2051, 2052, 2053, 2054, 2055, 2057, 2058, 2059, 2060

Chesnee Senior Center Subtotal 3,369

Colley Springs Baptist 4,043

Gramling Methodist 2,206

Holly Springs Baptist 4,260

Lake Bowen Baptist

Tract 224.01

Blocks: 3016 0

Tract 224.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 3,000

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003,

2008, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015

Tract 228.01

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 2,202

3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3026, 3027, 3028, 3036, 3037, 3038,

3039, 3040, 4000, 4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012, 4013, 4026, 4027,

4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4037,

4040, 4041, 4042

Lake Bowen Baptist Subtotal 5,202

Landrum High School 3,564

Landrum United Methodist 4,317

Motlow Creek Baptist 1,483

Swofford Career Center 4,567

DISTRICT TOTAL 38,208

PERCENT VARIATION 2.432

DISTRICT 39

Area Population

Lexington County

VTD 001 3,046

VTD 002 1,701

VTD 007 3,262

VTD 008

Tract 213.07

Blocks: 1009, 1010, 1011, 1012, 1013, 1014, 1021, 1,755

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, ; 1051, 1052, 1053, 1054,

1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062,

1063, 1064, 1065, 1066, 1067, 1068, 1069, 1075,

1076, 1077, 1078

Tract 213.08

Blocks: 1019, 1020, 1024, 1025, 1026, 1027, 1028, 2,015

1029, 1030, 1031, 1032, 1033, 1034, 1036, 1037,

1038, 1049, 1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063,

1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1078, 1079, 1080,

1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088,

1089, 1090, 1092, 1104, 1108, 1109, 1110, 1111,

1112, 1113, 1114, 1117, 2009, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050,

2051, 2052, 2053, 2054, 2055, 2074, 2075, 2076,

2077, 2078, 2079, 2080, 2081, 2082, 2085, 2086,

2087, 2088, 2089, 2090, 2091, 2093, 2094, 2095,

2096, 2097, 2098

Tract 214.03

Blocks: 2000, 2016, 2017, 2018, 2019, 2020, 2022, 588

2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038,

2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046,

2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054,

2055, 2056, 2057, 2058, 2059

VTD 008 Subtotal 4,358

VTD 010 2,606

VTD 011 2,127

VTD 012 3,552

VTD 015

Tract 213.04

Blocks: 2065, 2066, 2067, 2073, 2076, 2077, 2078, 219

2082, 2083

VTD 015 Subtotal 219

VTD 020

Tract 209.03

Blocks: 2020, 2021, 2022, 2023, 2024, 2025, 2026, 78

2027, 2082

Tract 213.08

Blocks: 1045, 1046, 1091, 1093, 1094, 1095, 1100, 190

1101, 1102, 1103, 1106, 1107

VTD 020 Subtotal 268

Saluda County

Centennial 810

Clyde 400

Delmar 603

Fruit Hill

Tract 9602.01

Blocks: 2035, 4000, 4001, 4002, 4007, 4008, 4009, 245

4010, 4011, 4012, 4020

Fruit Hill Subtotal 245

Higgins/Zoar 1,394

Holly 1,156

Hollywood 1,684

Holstons 1,501

Mayson

Tract 9602.01

Blocks: 3011, 3012, 3013, 3014, 3015, 3016, 3018, 339

3020, 3021, 3022, 3029, 3031, 3032, 3033, 3034,

3035, 3036, 3037, 3043, 3055, 3058, 3059, 3061,

3067

Mayson Subtotal 339

Mt. Willing 405

Pleasant Grove 829

Richland

Tract 9602.02

Blocks: 1047, 1048, 1049, 1051, 1052, 1053, 1055, 154

1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063,

1072, 1073

Tract 9604

Blocks: 1004, 1005, 1009, 1010, 1011, 1012, 1018, 773

1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050,

1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058,

1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066,

1073, 1074, 1075, 1076, 1077, 1078, 1109, 1110,

1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118,

1119, 1120, 1121, 1122, 1123, 1132, 1133, 1134,

1135, 1136, 1137, 1138, 1139, 1140, 1189, 1190,

1194

Richland Subtotal 927

Ridge Spring/Monetta

Tract 9604

Blocks: 2009, 2011, 2012, 2013, 2015, 2016, 2017, 1,189

2018, 2019, 2020, 2023, 2024, 2025, 2026, 2027,

2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038,

2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046,

2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054,

2055, 2056, 2057, 2058, 2071, 2072, 2073, 2074,

2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082,

2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090,

2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098,

2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106,

2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114,

2115, 2116, 2117, 2118, 2119, 2120, 2121, 2122,

2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130,

2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138,

2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146,

2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154,

2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162,

2163, 2164, 2165, 2166, 2167, 2168, 2169, 3000,

3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022, 3024, 3026,

3027, 3029, 3030, 3031, 3033, 3034, 3035, 3036,

3037, 3038, 3057, 3058, 3059

Ridge Spring/Monetta Subtotal 1,189

Saluda No. 1

Tract 9602.02

Blocks: 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2,891

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1041, 1046, 1050, 1054,

2007, 2008, 2009, 2010, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033,

2034, 2037, 2038, 2039, 2040, 2041, 2042, 2043,

2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051,

2052, 2053, 2054, 2055, 2058, 2059, 2060, 2061,

2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069,

2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077,

2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085,

2092, 2094, 2102, 2103, 2104, 2106, 2108

Saluda No. 1 Subtotal 2,891

Saluda No. 2

Tract 9602.01

Blocks: 1007, 1008, 1011, 1012, 1013, 1014, 1015, 1,751

1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039,

1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063,

1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034, 2045, 2052,

3088, 3089

Tract 9602.02

Blocks: 2035, 2036, 2056, 2057 116

Saluda No. 2 Subtotal 1,867

Sardis 753

Ward

Tract 9604

Blocks: 1069, 1079, 1080, 1081, 1096, 1104, 1106, 93

1107, 1108, 1124, 1125, 1126, 1127, 1128, 1129,

1130, 1131

Ward Subtotal 93

DISTRICT TOTAL 38,225

PERCENT VARIATION 2.477

DISTRICT 40

Area Population

Newberry County...... ....37,508

DISTRICT TOTAL....... ....37,508

PERCENT VARIATION.... .....0.555

DISTRICT 41

Area Population

Chester County

Baldwin Mill

Tract 202

Blocks: 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 877

1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1038,

1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047,

2013, 2014, 2015, 2016, 2017, 2018, 2019, 2025, 2026,

2027, 2028, 2029, 2030

Tract 203

Blocks: 2000, 2001, 2002, 2003, 2004, 2010, 2011, 2012, 251

2015

Tract 205

Blocks: 3034, 3038, 3039, 3040, 3042, 3044, 3045, 3046, 213

3047, 3048, 3049

Tract 206.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1112 36

Baldwin Mill Subtotal 1,377

Blackstock

Tract 206.01

Blocks: 1052, 1054, 1055, 1056, 1060, 1061, 1062, 1063, 273

1064, 1074, 1103, 2033, 2034, 2036, 2037, 2039, 2040,

2041, 2045, 2047, 2048, 2049, 2053, 2061

Blackstock Subtotal 273

Chester Ward 1

Tract 201

Blocks: 3006, 3007 56

Tract 202

Blocks: 2000, 2001, 2006, 3002, 3003, 3004, 3006, 3007, 397

3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019,

3020, 3022, 3023, 3024, 3025, 3026, 3027, 3030, 4013

Tract 203

Blocks: 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1,686

1012, 1015, 1016, 1018, 1019, 1020, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019, 4015, 4019, 4020,

4021, 4022, 4025, 4026, 4027, 4028, 4029, 4030, 4039,

4040

Tract 204

Blocks: 1062, 1063, 1064, 1065, 1067, 1068, 1069, 1070, 382

1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079,

1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088,

1089

Tract 206.01

Blocks: 1011, 1012, 1015, 1016, 1017, 1018, 1019, 1020, 337

1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029,

1030, 1034, 1035, 1037, 1040, 1041, 1042, 1043, 1044,

1045, 1046, 1047, 1048, 1049, 1050, 1051, 1053, 1057,

1058, 1059, 1111, 1113, 1114, 2022, 2023, 2024, 2028,

2029, 2030

Chester Ward 1 Subtotal 2,858

Chester Ward 2

Tract 202

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 733

1033, 1034, 1035, 1036, 1037, 2009, 2010, 2011, 2012,

2020, 2021, 2022, 2023, 2024

Tract 203

Blocks: 2005, 2006, 2007, 2008, 2009, 2013, 2014 488

Tract 205

Blocks: 3050 0

Tract 206.01

Blocks: 1006, 1007, 1008, 1009, 1010, 1013, 1014, 1110 87

Chester Ward 2 Subtotal 1,308

Chester Ward 4

Tract 201

Blocks: 1036, 1037, 2001, 2004, 2005, 2006, 2007, 2008, 490

2009, 2010, 2011, 2012, 2013, 2014, 2017, 2018, 2019,

2020

Tract 202

Blocks: 4000, 4001, 4002, 4005, 4006, 4007 69

Tract 203

Blocks: 1023, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 516

4013, 4014, 4016, 4017, 4018, 4023, 4024, 4031, 4032,

4033, 4034, 4035, 4036, 4037, 4038

Chester Ward 4 Subtotal 1,075

Eureka Mill

Tract 201

Blocks: 1017, 1038 45

Tract 203

Blocks: 1000, 1001, 1002, 1005, 1013, 1014, 1017, 1021, 598

1022, 4000, 4001, 4002, 4003, 4004, 4012

Tract 204

Blocks: 2028, 2029, 2031, 2032, 2033, 2034, 2035, 2051, 513

2053

Tract 206.02

Blocks: 1042, 1043, 1044, 1045, 1046, 1047, 1048 316

Eureka Mill Subtotal 1,472

Halsellville 304

Fairfield County 23,956

Richland County

Kelley Mill 1,506

Lake Carolina

Tract 101.04

Blocks: 2000, 2001, 2002, 2003, 2004, 2023, 2024, 2025 150

Tract 114.16

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,827

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1018, 1019, 1020, 1021, 1022, 1024, 1026, 1038, 1051,

1121, 1122, 1123, 1149, 1150, 1151, 1152, 1153, 1154,

1155

Lake Carolina Subtotal 2,977

DISTRICT TOTAL 37,106

PERCENT VARIATION -0.523

DISTRICT 42

Area Population

Laurens County

Clinton Mill

Tract 9206

Blocks: 3083, 3084, 3085, 3086, 3093, 3094, 3095 118

Clinton Mill Subtotal 118

Clinton No. 1

Tract 9206

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2,036

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026,

2027, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2039,

2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048,

2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057,

2058, 2059, 2060, 2061, 2064, 2065, 2066, 2072, 2073,

2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2110,

2113, 2114, 2115, 3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032,

3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041,

3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050,

3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059,

3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068,

3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077,

3078, 3079, 3080, 3081, 3082, 3098, 3099, 3100, 3101,

3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110,

3111, 3112, 3113, 3114, 4004, 4017, 4018, 4021, 4023,

4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032,

4033, 4034, 4039, 4040, 4041

Tract 9208

Blocks: 2000 0

Clinton No. 1 Subtotal 2,036

Clinton No. 2

Tract 9206

Blocks: 3096 0

Tract 9208

Blocks: 1000, 1001, 1002, 1005, 1010, 1011, 1012, 1021, 2,156

1022, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008,

2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2040,

2041, 2042, 2043, 2049, 2050, 2051, 3000, 3002, 3004,

3005, 3006, 3016, 3026, 3027

Clinton No. 2 Subtotal 2,156

Clinton No. 3

Tract 9208

Blocks: 2036, 2037, 2038, 2039, 2044, 2045, 2046, 2047, 1,773

2048, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059,

2060, 2061, 2062, 2063, 2064, 2065, 2066, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024, 3025, 3028, 3029,

3030, 3031, 3032, 3034, 3036, 3037, 3039, 3040, 3041,

3042, 3043, 3044, 3045, 3046, 3048, 3049

Clinton No. 3 Subtotal 1,773

Joanna 3,092

Long Branch

Tract 9206

Blocks: 1000, 1001, 1072, 1073, 1074, 1075, 1078, 1079, 58

1081, 2018

Long Branch Subtotal 58

Union County 28,961

DISTRICT TOTAL 38,194

PERCENT VARIATION 2.394

DISTRICT 43

Area Population

Chester County

Baldwin Mill

Tract 205

Blocks: 3001, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 766

3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3035,

3036, 3041, 3043, 3051

Tract 206.01

Blocks: 1038 0

Baldwin Mill Subtotal 766

Baton Rouge 1,021

Beckhamville 1,348

Blackstock

Tract 206.01

Blocks: 2031, 2032, 2042, 2043, 2044, 2046, 2050, 2051, 706

2052, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 3014,

3017, 3018, 3019, 3021, 3022, 3023, 3024, 3025, 3031,

3032, 3033, 3035, 3036, 3037, 3038, 3039, 3040, 3041,

3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052,

3053, 3054, 3055, 3056, 3057, 3058, 3061, 3062, 3063,

3064, 3065, 3066

Blackstock Subtotal 706

Chester Ward 1

Tract 201

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3008, 3009, 615

3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035

Tract 202

Blocks: 3000, 3001, 3005, 3008, 3009, 3010, 3021, 3028, 888

3029, 3031, 3032, 3033, 3034, 4003, 4004, 4008, 4009,

4010, 4011, 4012, 4014, 4015, 4016, 4017, 4018, 4019,

4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028

Tract 205

Blocks: 3008, 3009 59

Tract 206.01

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 453

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2025, 2026, 2027, 2035,

2038, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013

Tract 206.02

Blocks: 2004, 2005, 2006, 2007, 2017, 2018, 2019, 2020, 1,131

2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038,

2039, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048,

2052, 2064, 2065, 2066, 2067, 2068, 2088, 2089, 2090,

2091, 2092, 2093

Chester Ward 1 Subtotal 3,146

Chester Ward 2

Tract 202

Blocks: 2002, 2003, 2004, 2005, 2007, 2008, 2031 307

Tract 205

Blocks: 3037 6

Tract 206.01

Blocks: 1031, 1032, 1033 13

Chester Ward 2 Subtotal 326

Chester Ward 4

Tract 201

Blocks: 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 190

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035,

1040, 1041, 1042, 2000, 2002, 2003, 2015, 2016

Tract 206.02

Blocks: 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1065, 296

1066, 1067, 1069, 1070, 1076, 1077, 1078, 1079

Chester Ward 4 Subtotal 486

Edgemoor 1,568

Eureka Mill

Tract 201

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 576

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1018, 1039

Tract 206.02

Blocks: 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1049, 562

1050, 1051, 1052, 1068, 1071, 1072, 1073, 1074, 1075,

1080

Eureka Mill Subtotal 1,138

Fort Lawn 2,415

Great Falls No.3 617

Great Falls Nos. 1 and 2 1,263

Hazelwood 1,200

Lando 385

Lansford 1,224

Lowrys 1,434

Richburg 1,972

Rodman 1,889

Rossville 706

York County

Catawba 4,359

Independence

Tract 612.01

Blocks: 2010, 2011, 2012, 2013, 2014, 2017, 2023, 2024, 904

2025, 2026, 2027, 2029, 2030, 2031, 2032, 2049, 2050,

2051, 2055

Tract 613.02

Blocks: 1000, 1001, 1002, 1005, 1006, 1010, 2004, 2005, 482

2006

Independence Subtotal 1,386

Lesslie 2,193

Neelys Creek 1,667

Six Mile 1,728

Springdale 1,981

DISTRICT TOTAL 36,924

PERCENT VARIATION -1.011

DISTRICT 44

Area Population

Lancaster County

Camp Creek 1,247

Carmel 852

Chesterfield Ave 2,235

Douglas 2,794

Dwight

Tract 110.01

Blocks: 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 956

5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016,

5017, 5018, 5019, 5020

Tract 110.02

Blocks: 2053, 2054, 2058, 2059, 2060, 2061, 2062, 2063, 487

2064, 2065

Dwight Subtotal 1,443

Elgin 2,315

Erwin Farm 2,763

Gooch's Cross Road 4,578

Heath Springs 1,856

Hyde Park 2,685

Kershaw North 2,955

Kershaw South 2,050

Lancaster East 3,066

Lynwood Drive 3,548

Pleasant Hill 1,995

Unity 1,704

DISTRICT TOTAL 38,086

PERCENT VARIATION 2.105

DISTRICT 45

Area Population

Lancaster County

Belair................... .....3,765

Belair No. 2............. .....5,077

Jacksonham............... .....2,147

Lancaster West........... .....1,735

Pleasant Valley.......... .....4,833

Pleasant Valley No. 2.... .....4,630

Riverside................ .....2,343

Van Wyck................. .....1,422

Wylie Park............... .....2,491

York County

Dobys Bridge............. .....1,987

Ferry Branch............. .....1,812

Fort Mill No. 2.......... .....2,643

Friendship............... .......927

Hopewell................. .....1,294

DISTRICT TOTAL.............. ....37,106

PERCENT VARIATION........... ....-0.523

DISTRICT 46

Area Population

York County

Airport

Tract 609.06

Blocks: 3039, 3040, 3044, 3045 542

Airport Subtotal 542

Allison Creek

Tract 609.06

Blocks: 2024 15

Allison Creek Subtotal 15

Anderson Road

Tract 609.01

Blocks: 2043, 2044, 2049, 2050, 2051, 2052, 2062, 471

2063, 2064, 2065, 2066, 2072, 2074, 2075, 2077,

2078, 2079

Anderson Road Subtotal 471

Ebenezer

Tract 609.05

Blocks: 1038, 1039, 1045, 1046, 1052, 1053, 1054, 1,500

1055, 1056, 1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079,

1080, 1081, 1082, 1085, 1088

Ebenezer Subtotal 1,500

Ebinport 3,700

Fairgrounds

Tract 601.02

Blocks: 3004 107

Tract 605.01

Blocks: 2002 0

Tract 607

Blocks: 2023, 2024, 2025, 2026, 3017, 3018, 3019, 378

3020, 3021, 3022

Tract 609.05

Blocks: 2000, 2011 35

Fairgrounds Subtotal 520

Fewell Park 1,508

Harvest 1,536

Highland Park

Tract 602

Blocks: 1016, 1019, 1020, 2017, 2018, 2019, 2020, 1,224

2023, 2024, 2025, 2026, 2031, 2032, 2040, 2041,

2042, 3011, 3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023

Tract 603

Blocks: 1021, 2000, 2017, 2018, 2027 22

Highland Park Subtotal 1,246

Hollis Lakes 2,994

Independence

Tract 612.01

Blocks: 1082, 1083, 1084, 1095, 1117, 1122, 2034, 29

2035, 2044, 2045, 2046

Independence Subtotal 29

Manchester 1,872

Mt. Gallant

Tract 609.06

Blocks: 2022, 2023 115

Mt. Gallant Subtotal 115

Newport 1,726

Northernwestern 2,813

Northside

Tract 601.02

Blocks: 1027, 1028, 1029, 2000, 2001, 2002, 2003, 347

2004, 2005, 2007, 2008, 2009, 2014

Tract 602

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1,949

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1017, 1018, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2021, 2022, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009,

3010

Tract 603

Blocks: 1000, 1004 27

Tract 605.01

Blocks: 2028, 2029, 2030, 2031, 2032, 2033, 2049 0

Northside Subtotal 2,323

Oakwood

Tract 608.03

Blocks: 1000, 1001, 1002, 1003 114

Tract 608.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1,356

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035,

2036, 2038, 2047, 2068

Oakwood Subtotal 1,470

Old Pointe 2,117

Rock Hill No. 4

Tract 609.05

Blocks: 2001, 2003, 2004, 2005, 2006, 2007, 2008, 1,047

2009, 2010, 2017, 2020, 2021, 2022, 2042, 2043,

2044, 2051

Rock Hill No. 4 Subtotal 1,047

Rock Hill No. 5

Tract 601.02

Blocks: 1001, 1005, 1006, 1007, 1008, 1009, 1010, 2,295

1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1024, 1025, 1026, 2006,

2010, 2011, 2012, 2013, 2015, 3000, 3001, 3002,

3003, 3005, 3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016

Tract 605.01

Blocks: 2008, 2022, 2023, 2024, 2025, 2026, 2027, 91

2034

Tract 606

Blocks: 1000, 1013, 1014 9

Tract 607

Blocks: 3009 2

Rock Hill No. 5 Subtotal 2,397

Rock Hill No. 7 4,206

Tools Fork

Tract 609.04

Blocks: 2013, 2014 22

Tract 614.03

Blocks: 1000, 1001, 1002, 1003, 1012, 2000, 2001, 1,579

2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2024, 2027, 2028, 2029, 2042,

2043, 2044

Tract 614.04

Blocks: 1011 0

Tools Fork Subtotal 1,601

University 1,861

DISTRICT TOTAL 37,609

PERCENT VARIATION 0.826

DISTRICT 47

Area Population

York County

Adnah 1,166

Allison Creek

Tract 615.02

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 1,303

3018, 3019, 3020, 3044, 3046, 3047, 3048, 3049, 3050,

3051, 3052, 3053, 3054, 3055

Allison Creek Subtotal 1,303

Bethel No. 1 1,739

Bethel School 3,210

Bowling Green 2,362

Cannon Mill

Tract 615.01

Blocks: 3038, 3039, 3040, 3041, 3042, 3044, 3051, 3052, 358

3056, 3057, 3058, 3059

Tract 615.02

Blocks: 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 574

3064

Tract 616.02

Blocks: 1000, 1001, 1012, 1013, 1014, 3000, 3001 535

Cannon Mill Subtotal 1,467

Clover No. 1 5,335

Clover No. 2 4,139

Filbert 2,775

Lakeshore

Tract 617.07

Blocks: 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 160

2023

Lakeshore Subtotal 160

Mill Creek 1,564

New Home 3,198

Pole Branch 1,881

Tirzah 3,060

Wylie 1,513

York No. 2

Tract 615.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,097

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1033, 1034, 1035, 1049, 1050

Tract 616.02

Blocks: 1019, 1020, 1021, 3002, 3003, 3004, 3005, 3006, 1,176

3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015,

3017, 3025, 3026, 3027, 3028, 3029, 3030, 3032, 3033,

3034, 3035, 3036, 3037, 5000, 5010, 5011, 5012, 5013,

5014

York No. 2 Subtotal 2,273

DISTRICT TOTAL 37,145

PERCENT VARIATION -0.418

DISTRICT 48

Area Population

York County

Airport

Tract 609.06

Blocks: 2025, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 1,796

3011, 3012, 3014, 3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3024, 3025, 3026, 3027, 3028, 3029, 3030,

3031, 3033, 3034, 3035, 3036, 3037, 3038, 3041, 3042,

3043, 3046

Airport Subtotal 1,796

Allison Creek

Tract 609.06

Blocks: 1004, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1,943

1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024,

1029, 1030, 1043, 1044, 1064

Allison Creek Subtotal 1,943

Anderson Road

Tract 608.02

Blocks: 1000 0

Tract 608.04

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,613

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2039, 2040,

2041, 2042, 2043, 2044, 2051, 2052, 2053, 2054, 2055,

2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065,

2066, 2067, 2069, 2070, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026

Tract 609.01

Blocks: 1041, 1042, 1043, 1044, 1045, 1047, 1048, 1049, 2,952

1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058,

1059, 1060, 1061, 1062, 1063, 1064, 1065, 1068, 1069,

1070, 1071, 1072, 1073, 1074, 1075, 2019, 2023, 2024,

2025, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2045,

2046, 2047, 2048, 2053, 2054, 2055, 2056, 2057, 2058,

2059, 2060, 2061, 2067, 2068, 2069, 2070, 2071, 2073

Anderson Road Subtotal 4,565

Bethel No. 2 2,209

Gold Hill

Tract 610.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 505

1010, 1011, 1012, 1013, 1014, 1025

Gold Hill Subtotal 505

India Hook 1,549

Lakeshore

Tract 617.08

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 4,042

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019

Lakeshore Subtotal 4,042

Lakewood 1,961

Laurel Creek 1,505

Mt. Gallant

Tract 609.06

Blocks: 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1,745

1025, 1026, 1027, 1028, 1031, 1032, 1033, 1036, 1037,

1038, 1039, 1040, 1041, 1042, 1045, 1046, 1047, 1048,

1049, 1050, 1051, 1052, 1053, 1054, 1056, 1057, 1058,

1059, 1060, 1061, 1062, 1063, 2000

Mt. Gallant Subtotal 1,745

Oakwood

Tract 608.04

Blocks: 2037, 2045, 2046, 2048, 2049, 2050, 2056 1,391

Oakwood Subtotal 1,391

Palmetto 1,903

Rosewood 5,382

Shoreline 2,842

Tega Cay 1,592

Windjammer 2,396

DISTRICT TOTAL 37,326

PERCENT VARIATION 0.067

DISTRICT 49

Area Population

York County

Delphia

Tract 615.02

Blocks: 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1,073

1025, 1027, 1028, 1031, 1032, 1036, 1037, 1038, 1039,

1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048

Tract 616.01

Blocks: 2050, 2051, 2052, 2053 0

Delphia Subtotal 1,073

Ebenezer

Tract 609.05

Blocks: 1084, 1087 56

Ebenezer Subtotal 56

Edgewood 3,038

Fairgrounds

Tract 605.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,542

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 2000, 2001, 2003, 2004, 2005, 2006,

2007, 2009, 2010, 2013, 2014, 2062, 2063, 2064

Tract 606

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1,753

1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018

Tract 609.05

Blocks: 2012, 2033 120

Tract 614.04

Blocks: 2000, 2001, 2002, 2011, 2041 284

Fairgrounds Subtotal 4,699

Highland Park

Tract 602

Blocks: 2027, 2028, 2029, 2030, 2033, 2034, 2035, 2036, 655

2037, 2038, 2039

Tract 603

Blocks: 2001, 2002, 2003, 2004, 2005, 2015, 2016 206

Highland Park Subtotal 861

Mt. Holly 4,065

Northside

Tract 603

Blocks: 1001, 1002, 1003, 1009, 1010 183

Tract 605.01

Blocks: 2040, 2041, 2044, 2046, 2047, 2048 5

Northside Subtotal 188

Oak Ridge 3,554

Ogden 3,042

Rock Hill No. 2 2,510

Rock Hill No. 3 3,076

Rock Hill No. 4

Tract 609.05

Blocks: 2002, 2013, 2014, 2015, 2016, 2018, 2019, 2023, 2,523

2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032,

2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2045,

2046, 2047, 2048, 2049, 2050, 2052, 2053, 2054

Rock Hill No. 4 Subtotal 2,523

Rock Hill No. 5

Tract 605.01

Blocks: 2019, 2020, 2021, 2035 70

Rock Hill No. 5 Subtotal 70

Rock Hill No. 6 2,321

Rock Hill No. 8 1,636

Tools Fork

Tract 614.03

Blocks: 2008, 2022, 2023, 2025, 2026 209

Tools Fork Subtotal 209

York No. 1

Tract 615.01

Blocks: 1042, 1043, 1044, 1045, 1057, 1058, 1059, 1060, 179

1061, 1062, 1063, 1064, 1065, 1066, 1067, 1078

Tract 615.02

Blocks: 1026 73

Tract 616.01

Blocks: 1018, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2,573

1033, 1034, 1036, 1037, 1038, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056,

1057, 1058, 1059, 1060, 1062, 1063, 1068, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037,

2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046,

2047, 2048, 2049, 2054, 2055, 2056

York No. 1 Subtotal 2,825

York No. 2

Tract 616.02

Blocks: 4006, 4007, 4018, 4019, 4020, 4021, 4022, 4023, 1,162

4024, 4025, 4026, 4027, 4032, 5001, 5002, 5003, 5004,

5005, 5006, 5007, 5008, 5009, 5015, 5016, 5017, 5018,

5019, 5020, 5021, 5022, 5023

York No. 2 Subtotal 1,162

DISTRICT TOTAL 36,908

PERCENT VARIATION -1.054

DISTRICT 50

Area Population

Kershaw County

Antioch 1,286

Bethune

Tract 9701

Blocks: 1047, 1057, 1063, 1064, 1065, 1066, 1067, 1068, 1,110

1069, 1070, 1071, 1085, 1086, 1090, 1099, 1100, 1101,

1102, 1103, 2002, 2003, 2005, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2022, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051,

2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060,

2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069,

2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078,

2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087,

2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096,

2097, 2103, 2104, 2105, 2113, 2114, 2115, 2118, 2119,

2120, 2121, 2122, 2123, 2124, 2125, 2127, 2128, 2129,

2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138,

2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147,

2148

Bethune Subtotal 1,110

Cassatt

Tract 9701

Blocks: 1052, 1053, 1054, 1055, 1056, 1062, 1074, 1075, 569

1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1091,

1092, 1093, 1094, 1095, 1096, 1097, 1098, 1104, 1105,

1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114,

1115, 1116, 1117, 1118, 1119, 1120, 1121

Tract 9702

Blocks: 2090, 2091 203

Tract 9706.02

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,622

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017,

2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035,

2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046,

2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055,

2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064,

2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073,

2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082,

2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091,

2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100,

2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109,

2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2122,

2123, 2124, 2131, 2132, 2133, 2135, 2137, 2138

Cassatt Subtotal 2,394

Lee County 19,220

Sumter County

Dalzel #1

Tract 2.02

Blocks: 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 1,268

2028, 2029, 2030, 2031, 2032, 2033, 2041, 2043, 2049,

2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2061,

2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071,

2072, 2073, 2074, 2075, 2076, 2077, 2084, 2085, 2086,

2095, 2096, 2097, 2098, 2104, 2105, 2106, 2107, 2108,

2111, 2112, 2120

Dalzel #1 Subtotal 1,268

Dalzel #2 1,851

Ebenezer #1 2,193

Hillcrest

Tract 1

Blocks: 1146, 1147, 1160 0

Tract 2.02

Blocks: 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 544

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1031, 1032, 1060, 1061, 1062

Hillcrest Subtotal 544

Oswego

Tract 4

Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 1,239

4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025,

4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034,

4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043,

4044, 4045, 4047, 4048, 4049, 4050, 4051, 4052, 4053,

4062, 4063, 4064, 4065, 4067, 5000, 5001, 5002, 5003,

5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012,

5013, 5014, 5015, 5016, 5017, 5018, 5019, 5022, 5023,

5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032,

5033, 5034, 5035, 5036, 5056, 5057, 5058, 5059, 5060,

5061, 5079

Oswego Subtotal 1,239

Rembert 3,679

Thomas Sumpter 1,774

DISTRICT TOTAL 36,558

PERCENT VARIATION -1.992

DISTRICT 51

Area Population

Sumter County

Bates 906

Birnie 1,458

Burns-Downs

Tract 9.01

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 281

3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3035, 3039, 3040, 3041

Burns-Downs Subtotal 281

Crosswell 2,408

Folsom Park 2,516

Lemira 2,248

Loring 2,000

Magnolia-Harmony 1,356

Millwood 1,055

Morris College 2,199

Mullberry 1,527

Oswego

Tract 4

Blocks: 5020, 5021, 5037, 5038, 5039, 5040, 5041, 470

5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049,

5050, 5051, 5052, 5053, 5054, 5055, 5062, 5063,

5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071,

5072, 5073, 5076, 5077, 5078, 5080, 5081, 6015

Oswego Subtotal 470

Palmetto Park 2,565

Salterstown 1,580

Savage-Glover 932

South Liberty 1,050

South Red Bay 1,425

Spectrum 1,499

Stone Hill 1,029

Sumter High #1 1,043

Sumter High #2 1,926

Sunset 1,889

Turkey Creek 1,984

Wilder 1,327

DISTRICT TOTAL 36,673

PERCENT VARIATION -1.684

DISTRICT 52

Area Population

Kershaw County

Airport 1,985

Camden No. 1 1,995

Camden No. 2 487

Camden No. 3 954

Camden No. 4 1,305

Camden No. 5 1,041

Camden No. 5-A 764

Camden No. 6 550

Cassatt

Tract 9706.02

Blocks: 2016, 2036, 2037, 3119, 3120, 3121, 3122 148

Cassatt Subtotal 148

Cherlotte Thompson 2,051

East Camden-Hermitage 877

Elgin No. 2

Tract 9709.04

Blocks: 1005, 1006, 1007, 1008, 1011, 1012, 1013, 2,068

1014, 1015, 1024, 2003, 2006, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031,

2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039,

2041, 2042, 2043, 2045, 2046, 2047

Elgin No. 2 Subtotal 2,068

Liberty Hill 503

Lugoff No. 1 1,898

Lugoff No. 2 2,641

Lugoff No. 3 2,073

Lugoff No. 4 1,548

Malvern Hill 2,232

Rabon's Crossroads 2,521

Riverdale 1,611

Salt Pond 1,950

Shaylor's Hill 1,125

Springdale 1,961

Westville

Tract 9702

Blocks: 2084, 2085, 2086, 2087, 2089 83

Tract 9703

Blocks: 3002, 3003, 3004, 3005, 3006, 3007, 3008, 326

3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3024, 3025, 3026,

3027, 3028, 3029, 3032, 3033, 3034, 3043, 3044,

3045, 3046, 3047, 3048, 3051, 3052, 3053, 3054,

3055, 3056, 3058, 3059

Tract 9706.02

Blocks: 3002, 3005, 3006, 3007, 3008, 3011, 3012, 978

3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3029, 3030, 3031,

3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039,

3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047,

3057, 3058, 3059, 3085, 3086, 3087, 3088, 3089,

3090, 3091, 3092, 3093, 3094, 3099, 3100, 3102,

3103, 3105, 3106, 3112, 3113, 3114, 3118, 3123,

3124

Westville Subtotal 1,387

White's Gardens 2,553

DISTRICT TOTAL 38,228

PERCENT VARIATION 2.485

DISTRICT 53

Area Population

Chesterfield County

Bay Springs 618

Black Creek 897

Brocks Mill

Tract 9504

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1142, 325

3041, 3042, 3088, 3089, 3090, 3091, 3092, 3093, 3094,

3095, 3096, 3097, 3098, 3099, 3102, 3105

Tract 9505.01

Blocks: 1051, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1,440

1064, 1065, 1066, 1068, 1069, 1070, 1071, 1072, 1073,

1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082,

1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091,

1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100,

1101

Brocks Mill Subtotal 1,765

Center Grove-Winzo 2,035

Cheraw No. 1 2,032

Cheraw No. 2 1,747

Cheraw No. 3

Tract 9506

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 2,435

1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020,

1021, 1022, 1023, 1024, 1025, 1026, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039,

1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048,

1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057,

1058, 1059, 1060, 2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012, 2016, 2018, 2019,

2020, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 2100,

2101, 2102, 2103, 2104, 5000, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009, 5010, 5013, 5014, 5016, 5017,

5018, 5020, 5021, 5022, 5023, 5029, 5034, 5035, 5036,

5037, 5043, 5044, 5047, 5048

Cheraw No. 3 Subtotal 2,435

Cheraw No. 4

Tract 9505.02

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 1,989

3009, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3019,

3022, 3024, 3037, 3038, 3039, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021,

4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030,

4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039,

4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048,

4049, 4050, 4051

Tract 9506

Blocks: 1061 0

Cheraw No. 4 Subtotal 1,989

Courthouse 3,200

Dudley-Mangum 1,741

Grants Mill 2,075

Middendorf

Tract 9507

Blocks: 4028, 4029, 4030, 4032, 4033, 4034, 4035, 4036, 332

4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4046,

4047, 4053, 4123

Middendorf Subtotal 332

Mt. Croghan 642

Pageland No. 1 3,656

Pageland No. 2 3,064

Patrick 1,322

Ruby 1,756

Shiloh 924

Snow Hill-Vaughn 1,034

Lancaster County

Spring Hill 3,251

DISTRICT TOTAL 36,515

PERCENT VARIATION -2.107

DISTRICT 54

Area Population

Chesterfield County

Brocks Mill

Tract 9504

Blocks: 3000, 3001, 3002, 3006, 3007, 3008, 3009, 181

3016, 3028, 3029, 3030, 3031, 3032, 3033, 3034,

3035, 3036

Tract 9505.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 817

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1052, 1053, 1054, 1055,

1067, 1105

Tract 9505.02

Blocks: 5017 0

Brocks Mill Subtotal 998

Cash 1,580

Cheraw No. 3

Tract 9506

Blocks: 2000, 2015, 2017, 2021, 2022, 2030, 2031, 826

4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4016, 4079, 4080,

5001, 5011, 5012, 5015, 5019, 5024, 5025, 5026,

5027, 5028, 5030, 5031, 5032, 5033, 5038, 5039,

5040, 5041, 5042, 5045, 5046, 5049, 5050, 5051,

5052, 5053

Cheraw No. 3 Subtotal 826

Cheraw No. 4

Tract 9505.02

Blocks: 3006, 3010, 3018, 3020, 3021, 3023, 3025, 471

3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033,

3034, 3035, 3036, 3040, 3041, 3042, 3043

Cheraw No. 4 Subtotal 471

Middendorf

Tract 9507

Blocks: 2098, 4045, 4048, 4049, 4050, 4051, 4052, 1,160

4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061,

4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069,

4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077,

4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085,

4086, 4087, 4088, 4089, 4090, 4091, 4092, 4093,

4094, 4095, 4096, 4097, 4098, 4099, 4100, 4101,

4102, 4103, 4104, 4106, 4107, 4108, 4109, 4110,

4111, 4112, 4113, 4114, 4115, 4116, 4117, 4118,

4119, 4120, 4121, 4122

Tract 9508

Blocks: 1026, 1188 0

Middendorf Subtotal 1,160

Ousleydale 1,247

Pee Dee 461

Darlington County

Antioch 2,820

Society Hill 1,089

Marlboro County

Adamsville 636

Blenheim

Tract 9606

Blocks: 1052, 2008, 2009, 2010, 2018, 2019, 2020, 235

2021, 2022, 2023, 2025, 2026, 2070, 2071, 2072,

2073, 2074, 2075

Blenheim Subtotal 235

Brightsville 966

Clio

Tract 9604

Blocks: 1073, 1079, 1080, 1081 5

Tract 9605

Blocks: 1015, 1016, 1017, 1018, 1019, 1020, 1021, 939

1022, 1028, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051,

1052, 1059, 1060, 1061, 2008, 2009, 2010, 2018,

2019, 2020, 2021, 2022, 2023, 2024, 2032, 2033,

2040, 2041, 2042, 2043, 2044, 2045, 2046, 2052,

2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060,

2061, 2071, 2072, 2101, 2102, 2115

Clio Subtotal 944

East Bennettsville 2,821

East McColl 1,218

McColl

Tract 9604

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 1,327

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024,

2028, 2029, 2038, 2039, 2040, 2041, 2042, 2046,

2047, 2048, 2049, 2050, 2051, 2055, 3051, 3052,

3053, 3054, 3058, 4008, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023,

4024, 4025, 4026, 4027, 4033, 4034, 4038, 4050,

4051, 4052

McColl Subtotal 1,327

North Bennettsville 5,236

Quicks X Roads 3,044

Redhill 2,017

South Bennettsville 1,780

Tatum 585

Wallace 1,940

West Bennettsville 3,211

DISTRICT TOTAL 36,612

PERCENT VARIATION -1.847

DISTRICT 55

Area Population

Darlington County

Mechanicsville

Tract 101

Blocks: 2029, 3005, 3006, 3007, 3008, 3038, 3043, 146

3044, 3047

Tract 113

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1,219

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007,

2008, 2021

Mechanicsville Subtotal 1,365

Dillon County

Bermuda 528

Carolina 557

East Dillon 2,678

Floydale 917

Fork 677

Gaddy's Mill 402

Hamer 1,646

Kemper 886

Lake View 2,075

Latta

Tract 9706

Blocks: 3000, 3001, 3002, 3003, 3005, 3006, 3007, 1,450

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3020,

3022, 3049, 4000, 4021, 4022, 4023, 4025, 4026,

4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034,

4035, 4036, 4037, 4049, 5014, 5020, 5026, 5027,

5028, 5029, 5030, 5031, 5032, 5033

Latta Subtotal 1,450

Little Rock 1,092

Manning 649

Minturn 297

Mt. Calvary 3,890

New Holly 611

Oak Grove 1,682

Oakland 1,703

Pleasant Hill 363

South Dillon 3,374

West Dillon 3,906

Horry County

Floyds

Tract 101

Blocks: 1003, 1009, 1010, 1011, 1012, 1015, 1016, 377

1030, 1031, 1032, 1036, 1037, 1038, 1039, 1040,

1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048,

1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056,

1072, 1076, 1077, 1078, 1079, 1080, 1081, 1082,

1083, 1094, 1095, 1096, 1109, 1110, 1117, 1118,

1119, 1120

Floyds Subtotal 377

Green Sea

Tract 101

Blocks: 1107, 1108 12

Tract 201

Blocks: 1008, 1010, 1011, 1012, 1013, 1015, 1016, 1,016

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032,

1033, 1034, 1035, 1036, 1037, 1038, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049,

1050, 1051, 1052, 1058, 2000, 2001, 2002, 2003,

2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2062, 2073

Green Sea Subtotal 1,028

Mt. Olive 913

Norton 262

Spring Branch 318

Marlboro County

Blenheim

Tract 9605

Blocks: 2109, 2116 7

Tract 9606

Blocks: 2006, 2007, 2011, 2012, 2013, 2014, 2015, 194

2017, 2024, 2027, 2028, 2029, 2030, 2031, 2032,

2033, 2034, 2035, 2036, 2037, 2038, 2039, 2041,

2042, 2043, 2044, 2045

Blenheim Subtotal 201

Brownsville 511

Clio

Tract 9604

Blocks: 4000, 4001, 4041, 4042, 4043, 4044, 4045, 81

4046, 4048

Tract 9605

Blocks: 1002, 1010, 1011, 1012, 1013, 1014, 1023, 1,217

1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032,

1033, 1034, 1035, 1036, 1037, 1053, 1054, 1055,

1056, 1057, 1058, 1062, 1063, 1064, 1065, 1066,

2014, 2015, 2016, 2017, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2034, 2035, 2036, 2037, 2038,

2039, 2047, 2048, 2049, 2050, 2051, 2062, 2063,

2064, 2065, 2066, 2067, 2068, 2069, 2070, 2073,

2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081,

2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089,

2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097,

2098, 2099, 2100, 2103, 2104, 2105, 2108, 2110,

2111, 2112, 2114, 2117

Tract 9606

Blocks: 2016 0

Clio Subtotal 1,298

McColl

Tract 9604

Blocks: 2052, 2053, 2054, 2056, 2057, 3000, 3001, 887

3002, 3003, 3004, 3040, 3043, 3044, 3045, 3046,

3047, 3048, 3049, 3055, 3056, 3057, 4002, 4003,

4004, 4005, 4006, 4007, 4009, 4010, 4011, 4028,

4029, 4030, 4031, 4032, 4035, 4036, 4037, 4039,

4040, 4047, 4049

Tract 9605

Blocks: 1000, 1001, 1003, 1004, 1005, 1006, 1007, 76

1008, 1009

McColl Subtotal 963

DISTRICT TOTAL 36,619

PERCENT VARIATION -1.828

DISTRICT 56

Area Population

Horry County

Carolina Forest 1 3,634

Carolina Forest 2 2,628

Dogwood

Tract 603.01

Blocks: 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 610

2024, 2034, 2035, 2036, 2047

Tract 603.08

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,314

1008, 1013, 1014, 1015, 1175, 2008, 2009, 2010, 2011,

2012, 2013

Dogwood Subtotal 1,924

Ebenezer

Tract 301.02

Blocks: 2000, 2001 154

Ebenezer Subtotal 154

Emerald Forest 1 6,312

Emerald Forest 2 3,701

Emerald Forest 3

Tract 602.06

Blocks: 1000, 1037, 1038 0

Tract 602.07

Blocks: 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 3,741

1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045,

1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053

Tract 602.08

Blocks: 1000, 1001, 1002, 1003, 1007, 1008, 1009, 1010, 232

1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 1033, 1034, 1058, 1059, 1060,

1061, 1062, 1063, 1064, 1065, 1066

Tract 603.08

Blocks: 1075, 1076, 1077, 1078, 1079, 1098, 1099, 1128, 759

1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1139,

1140, 1141, 1142, 1148, 1149, 1150, 1151, 1152, 1153,

1154, 1155, 1156, 1157, 1158, 1159, 1163

Emerald Forest 3 Subtotal 4,732

Leon 1,846

Red Bluff

Tract 301.02

Blocks: 2028, 2029, 2030 99

Red Bluff Subtotal 99

Salem

Tract 603.08

Blocks: 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1,175

1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045,

1047

Tract 604.04

Blocks: 1000, 1001 0

Salem Subtotal 1,175

Socastee 4 5,473

Tilly Swamp

Tract 603.08

Blocks: 1018, 1020, 1021, 1024, 1025, 1026, 1027, 1028, 323

1051, 1052, 1053, 1054, 1055, 1057, 1080, 1179

Tilly Swamp Subtotal 323

Wampee

Tract 401.01

Blocks: 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 702

1017, 1018, 1019, 1020

Tract 401.02

Blocks: 1010, 1011, 1012, 1049 131

Tract 603.01

Blocks: 2000, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 996

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032, 2033

Tract 603.03

Blocks: 1003, 1004 64

Tract 603.08

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 596

2014, 2016, 2017, 2018, 2019, 2020

Wampee Subtotal 2,489

Wild Wing

Tract 603.08

Blocks: 1046, 1048, 1160, 1161, 1164, 1166, 1167, 1168, 242

1169, 1170, 1171, 1172, 1173, 1174, 1176

Tract 604.03

Blocks: 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1,953

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1046, 1047, 1077, 1078, 1079, 1091,

1093, 1094, 1097, 1102, 1105, 1106, 1107

Tract 604.04

Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1,330

1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027,

1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064,

1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073,

1074, 1075

Wild Wing Subtotal 3,525

DISTRICT TOTAL 38,015

PERCENT VARIATION 1.914

DISTRICT 57

Area Population

Dillon County

Latta

Tract 9706

Blocks: 3004, 3015, 3016, 3017, 3018, 3019, 3021, 3023, 2,679

3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032,

3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041,

3042, 3043, 3044, 3045, 3046, 3047, 3048, 3050, 3051,

3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060,

3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069,

3070, 3071, 3072, 4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 4024, 4038, 4039, 4040,

4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4050,

4051, 4052, 5000, 5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 5012, 5013, 5015, 5016,

5017, 5018, 5019, 5021, 5022, 5023, 5024, 5025, 5034,

5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043,

5044, 5045, 5046, 6036, 6037, 6062

Latta Subtotal 2,679

Horry County

Bayboro

Tract 203

Blocks: 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 950

1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1030,

1031, 1032, 1033, 1034, 1035, 1047, 1048, 1049, 1050,

1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059,

1060

Tract 707.01

Blocks: 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1016, 185

1021, 1041

Tract 801.01

Blocks: 1000, 1001, 1029, 1048, 2000, 2001, 2006 43

Bayboro Subtotal 1,178

Floyds

Tract 101

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 486

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2032, 2034, 2035, 2036, 2037, 2039, 2040,

2041, 2042, 2045, 2046, 2047, 2049, 2055

Floyds Subtotal 486

Hickory Hill

Tract 203

Blocks: 1000, 1001, 1005, 1028 81

Hickory Hill Subtotal 81

Joyner Swamp

Tract 203

Blocks: 1029, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 90

1043, 1044, 1045, 1046

Tract 801.01

Blocks: 1002, 1026, 1027, 1028, 1034, 1035, 2002, 2003, 346

2004, 2005, 2007, 2008, 2009, 2048, 2049, 2050, 2051,

2052, 2053, 2059, 2060, 2072, 2073

Joyner Swamp Subtotal 436

Pleasant View 449

Taylorsville

Tract 101

Blocks: 2043, 2044, 2048, 2050, 2051, 2052, 2053, 2054, 383

2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064,

2065, 2066, 2069, 2077, 2078, 2145, 2146

Taylorsville Subtotal 383

Marion County

Britton's Neck 2,381

Centenary 1,998

Friendship 460

Marion No. 1 1,928

Marion No. 2 1,838

Marion North 2,242

Marion South 4,586

Nichols 1,195

Northeast Mullins 3,305

Northwest Mullins 2,664

Rains 1,256

Southeast Mullins 2,153

Southwest Mullins 2,328

Temperance 1,740

Zion 871

DISTRICT TOTAL 36,637

PERCENT VARIATION -1.780

DISTRICT 58

Area Population

Horry County

Aynor 2,167

Brownway 2,147

Cedar Grove 1,427

Cool Springs 769

Dog Bluff 1,655

Four Mile 2,918

Galivants Ferry 257

Homewood 1,769

Horry 1,425

Jackson Bluff 925

Jamestown 4,545

Jordanville 918

Joyner Swamp

Tract 801.01

Blocks: 2010, 2011, 2037, 2038, 2039, 2040, 2041, 2042, 247

2043, 2044, 2045, 2046, 2047, 2054, 2055, 2058, 2061,

2081

Joyner Swamp Subtotal 247

Juniper Bay 2,953

Methodist Rehobeth 752

Mill Swamp 415

North Conway 1 1,657

Poplar Hill 1,246

Racepath #1

Tract 704

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,432

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056,

1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065,

1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081,

1082, 1083, 1084, 1085, 1088, 1089, 1090, 1091, 1092,

1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100

Tract 705

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1011, 130

1012, 1013, 1014, 1019

Racepath #1 Subtotal 1,562

Racepath #2 2,091

Red Hill 2 2,968

Taylorsville

Tract 101

Blocks: 2067, 2068, 2070, 2071, 2072, 2073, 2074, 2075, 259

2076, 2079, 2080, 2081, 2082, 2083, 2139, 2140, 2141,

2142, 2143, 2144, 2148

Tract 801.01

Blocks: 1016 0

Taylorsville Subtotal 259

Toddville

Tract 706.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,363

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1026, 1031,

1049, 1050, 1051, 1052, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2033, 2035, 2036, 2037, 2038,

2039, 2040, 2041, 2042, 2043, 2044, 2046, 2047

Toddville Subtotal 1,363

DISTRICT TOTAL 36,435

PERCENT VARIATION -2.322

DISTRICT 59

Area Population

Darlington County

Mechanicsville

Tract 113

Blocks: 2009, 2010, 2011, 2012, 2013, 2014, 2015, 1,362

2016, 2017, 2018, 2019, 2020, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030, 2031, 2034,

2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2045, 2051, 3000, 3001, 3002

Mechanicsville Subtotal 1,362

Palmetto

Tract 113

Blocks: 3003, 3004, 3005, 3006, 3007, 3008, 3009, 1,829

3010, 3011, 3012, 3013, 3014, 3040, 3043, 3044,

4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023,

4024, 4025, 4026, 4027, 4028, 5000, 5001, 5002,

5003, 5004, 5005, 5006, 5007, 5016

Palmetto Subtotal 1,829

Florence County

Back Swamp 1,204

Brookgreen

Tract 1.01

Blocks: 1000, 1008, 1009 0

Tract 3

Blocks: 2001, 2002, 2003, 2004, 2005, 2007 133

Brookgreen Subtotal 133

Claussen

Tract 16.01

Blocks: 2001, 2002, 2003, 2004, 2006, 2007, 2008, 737

2010, 2013, 2025, 2026, 2047

Tract 16.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1007, 1008, 237

1009, 1013

Tract 17

Blocks: 1037, 1038, 1039, 1040, 1041, 1042, 1043, 453

1061, 1064, 1065, 1066, 1067, 1068, 1069, 1072

Claussen Subtotal 1,427

Coles Crossroads 3,699

Florence Ward 1 1,891

Florence Ward 10 1,272

Florence Ward 11

Tract 11

Blocks: 2000, 2008, 2009, 5000, 5001, 5002, 5003, 490

5004, 5005, 5006, 5007, 5008, 5009

Florence Ward 11 Subtotal 490

Florence Ward 14

Tract 6

Blocks: 1004, 1019, 1020, 1021, 1030, 1031, 1032, 251

1033, 1034, 1035, 1036

Tract 7

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 689

3007, 3008, 3009, 3010, 3011, 3012, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022, 3023

Florence Ward 14 Subtotal 940

Florence Ward 2

Tract 7

Blocks: 1030, 1031, 1032, 1033, 1034, 1037, 1038, 1,639

1039, 1040, 1041, 1042, 1048, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1069, 1076, 1077, 1079, 1080, 1081,

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031,

2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044

Tract 10

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 98

2007, 2008, 2011, 2012, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2032, 2033, 2034, 2035

Florence Ward 2 Subtotal 1,737

Florence Ward 3 2,237

Florence Ward 4

Tract 10

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 133

1007, 1008, 1009, 1014, 1015

Florence Ward 4 Subtotal 133

Florence Ward 5

Tract 9

Blocks: 1029, 1030, 1047, 1048, 1049, 1054, 1055, 321

1056, 1057, 1060, 1061, 1062, 1063, 1065, 1066

Tract 11

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 592

1017, 1021, 1022, 1023, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2010, 2011, 2012, 2013

Florence Ward 5 Subtotal 913

Florence Ward 9 2,437

Gilbert 3,635

Greenwood 2,859

Mars Bluff No. 1

Tract 4

Blocks: 2097, 3054 292

Tract 5

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1,616

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000,

2001, 2021, 2022, 4007, 4008, 4009, 4029

Tract 16.01

Blocks: 2000 0

Mars Bluff No. 1 Subtotal 1,908

Mars Bluff No. 2

Tract 4

Blocks: 2071, 2072, 2073, 2074, 2075, 2076, 2077, 895

2078, 2079, 2080, 2081, 2082, 2083, 2084, 3000,

3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3015, 3019, 3020, 3021, 3022,

3023, 3024

Mars Bluff No. 2 Subtotal 895

Quinby 1,458

South Florence 2

Tract 16.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2,488

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 2041, 2042, 2043, 2044, 2045, 2048, 3008,

3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031, 3033, 3034,

3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042,

3043, 3045

South Florence 2 Subtotal 2,488

Spaulding 1,459

DISTRICT TOTAL 36,406

PERCENT VARIATION -2.399

DISTRICT 60

Area Population

Darlington County

Indian Branch 1,339

Lake Swamp

Tract 115

Blocks: 2013, 2019, 2020, 2021, 2036, 2037, 2038, 2039, 924

2050, 2051, 2052, 3008, 3026, 3027, 3028, 3029, 3030,

3031, 3035, 3036, 3037, 3041, 3044, 3045, 3050, 3054,

3055

Lake Swamp Subtotal 924

Lamar No. 1 1,209

Lamar No. 2 2,335

Oates 1,488

Swift Creek

Tract 108

Blocks: 2065, 2066, 2067, 2068, 2076, 2077, 2078, 2079, 501

2080, 2086, 2088, 2089, 2090

Tract 109

Blocks: 2038, 2039, 2040, 2041, 2042, 2043, 3028 196

Swift Creek Subtotal 697

Florence County

Cartersville 1,250

Claussen

Tract 16.02

Blocks: 1005, 1006, 1012, 1014, 1015, 1016, 1017, 1018, 541

1019, 1020, 1021, 1022, 1023, 1027

Tract 17

Blocks: 1070, 1071, 1073, 1074 0

Claussen Subtotal 541

Cowards No. 1 1,470

Cowards No. 2 1,760

Delmae No. 2 2,466

Ebenezer No. 2

Tract 15.03

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2,035

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2029, 2030, 2031, 2035,

2036, 2047

Ebenezer No. 2 Subtotal 2,035

Ebenezer No. 3

Tract 15.04

Blocks: 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011 2

Ebenezer No. 3 Subtotal 2

Effingham 1,841

Elim-Glenwood 2,642

Evergreen 1,605

Oak Grove-Sardis 1,749

Salem 971

Savannah Grove

Tract 15.04

Blocks: 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 5,080

1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001,

2002, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3008, 3009, 3030, 3031, 3032,

3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041,

3042, 3045

Savannah Grove Subtotal 5,080

South Florence 2

Tract 15.05

Blocks: 1007, 1008, 1009, 1018, 1019, 1020, 1021, 1023, 599

1024, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1055

South Florence 2 Subtotal 599

Tans Bay 2,932

Timmonsville 2

Tract 15.03

Blocks: 2032, 2033, 2034, 2037, 2038, 2039, 2040, 2041, 539

2042, 2043, 2044, 2045, 2046, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018

Tract 15.04

Blocks: 1012, 1013, 1038, 1039, 1040, 1041, 3007, 3010, 507

3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028,

3029

Tract 26

Blocks: 3000, 3001, 3005, 3006, 3009, 3010, 3016, 3017, 401

3018, 3019, 3020, 3021, 3022, 3031, 3033, 3039, 4000,

4001, 4002, 4003, 4004, 4007, 4008, 4009, 4010, 4011,

4012, 4013, 4015, 4018, 4019, 4020, 4021, 4024, 4025,

4026, 4027

Timmonsville 2 Subtotal 1,447

DISTRICT TOTAL 36,382

PERCENT VARIATION -2.464

DISTRICT 61

Area Population

Florence County

Claussen

Tract 16.02

Blocks: 1024, 1025, 1026 10

Tract 17

Blocks: 1026, 1028, 1029, 1030, 1031, 1032, 1033, 763

1034, 1044, 1045, 1046, 1047, 1048, 1049, 1050,

1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058,

1059, 1060, 1062, 1063, 1075, 1076, 1077, 1078,

1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086,

1087, 1088, 1089, 1090, 1091

Claussen Subtotal 773

Friendfield 848

Hannah 1,102

High Hill 826

Johnsonville 3,640

Kingsburg-Stone 1,474

Lake City No. 1 2,252

Lake City No. 2 1,837

Lake City No. 3 2,358

Lake City No. 4 3,346

Leo 588

Mars Bluff No. 1

Tract 4

Blocks: 3028, 3029, 3030, 3044, 3045, 3049, 3050, 109

3051, 3052, 3053, 3055

Tract 5

Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 2,664

4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025,

4026, 4027, 4028

Tract 17

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 381

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1027, 1035, 1036

Mars Bluff No. 1 Subtotal 3,154

Mars Bluff No. 2

Tract 4

Blocks: 2086, 2092, 2093, 2094, 2095, 2096, 3012, 1,251

3013, 3014, 3016, 3017, 3018, 3025, 3026, 3027,

3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038,

3039, 3040, 3041, 3042, 3043, 3046, 3047, 3048

Mars Bluff No. 2 Subtotal 1,251

McAllister Mill 1,268

Mill Branch 890

Olanta 2,195

Pamplico No. 1 1,702

Pamplico No. 2 1,283

Prospect 664

Scranton 1,670

Vox 1,166

Marion County

Marion West 1,738

Sellers 379

DISTRICT TOTAL 36,404

PERCENT VARIATION -2.405

DISTRICT 62

Area Population

Darlington County

Auburn 948

Bethel 1,081

Darlington No. 1 437

Darlington No. 2 2,336

Darlington No. 3 4,014

Darlington No. 4 2,206

Darlington No. 5 2,649

Darlington No. 6 2,895

Dovesville 2,325

Hartsville No. 4 1,556

Hartsville No. 6 2,352

Hartsville No. 7 2,052

Hartsville No. 9

Tract 103

Blocks: 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 382

3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026,

3028, 4033, 4034

Hartsville No. 9 Subtotal 382

High Hill 4,017

Lake Swamp

Tract 115

Blocks: 2049, 3000, 3001, 3003, 3004, 3005, 3006, 3007, 1,142

3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3032,

3033, 3034, 3038, 3039, 3040, 3042, 3043, 3046, 3047,

3048, 3049, 3051, 3052, 3053

Lake Swamp Subtotal 1,142

Lydia 1,054

Palmetto

Tract 109

Blocks: 5000, 5001, 5002, 5003, 5004, 5005, 5017, 5018, 524

5019, 5020, 5021, 5022, 5026, 5027, 5028, 5049

Tract 113

Blocks: 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 854

3035, 3036, 3037, 3038, 3039, 3041, 3042, 5008, 5009,

5010, 5011, 5012, 5013, 5014, 5015

Palmetto Subtotal 1,378

Swift Creek

Tract 108

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 333

2008, 2036, 2037, 2038, 2039, 2072, 2073, 2074, 2075,

2081, 2082, 2083, 2084

Tract 109

Blocks: 2005, 2006, 2007, 2008, 2014, 2015, 2019, 2020, 448

2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2034, 2035, 2036, 2037, 3000, 3001, 3002,

3004

Swift Creek Subtotal 781

Florence County

Brookgreen

Tract 1.01

Blocks: 1001, 1002, 1006, 1007, 1010, 1011, 1014, 1015, 271

1016, 1045

Tract 3

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 640

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026

Brookgreen Subtotal 911

Timmonsville 1 2,546

Timmonsville 2

Tract 26

Blocks: 3002, 3003, 3004, 3007, 3008, 3011, 3012, 3013, 581

3014, 3015, 3023, 3024, 3025, 3026, 3027, 3028, 3029,

3030, 3034, 3035, 3036, 3037, 3038, 3040

Timmonsville 2 Subtotal 581

West Florence 1

Tract 1.01

Blocks: 1003, 1004, 1005, 1012, 1013, 1017, 1018, 1019, 252

1027, 1028, 1029

Tract 2.01

Blocks: 1008 0

West Florence 1 Subtotal 252

West Florence 2

Tract 1.01

Blocks: 1030, 1031, 1032, 1044 0

Tract 2.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 327

1012, 1013, 1014, 1019

West Florence 2 Subtotal 327

DISTRICT TOTAL 38,222

PERCENT VARIATION 2.469

DISTRICT 63

Area Population

Florence County

Delmae No. 1 3,892

Ebenezer No. 1 4,557

Ebenezer No. 2

Tract 1.02

Blocks: 2019, 2020, 2032, 2033, 2034, 2035, 2036, 2037, 704

2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046,

2047, 2048, 2049, 2050, 2051, 2052

Tract 15.03

Blocks: 1000, 2000, 2001, 2002, 2004, 2015, 2016 392

Ebenezer No. 2 Subtotal 1,096

Ebenezer No. 3

Tract 2.01

Blocks: 2099, 2100, 2101, 2102, 2112, 2113, 2114, 2115, 2

2118, 2119, 2120, 2121, 2122, 2123, 2124, 2130, 2131,

2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2140

Tract 2.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,506

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030

Tract 15.04

Blocks: 1000, 1001, 1002, 1003 0

Ebenezer No. 3 Subtotal 1,508

Florence Ward 11

Tract 11

Blocks: 2018, 2019, 4000, 4001, 4002, 4003, 4004, 4005, 1,002

4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018, 4019, 4020, 5010, 5011, 5012,

5013, 5014, 5015, 5016

Florence Ward 11 Subtotal 1,002

Florence Ward 12 3,405

Florence Ward 13 2,830

Florence Ward 14

Tract 6

Blocks: 1022, 1023, 1024, 1025, 1026, 1027 0

Tract 7

Blocks: 3013, 3014 0

Florence Ward 14 Subtotal 0

Florence Ward 2

Tract 10

Blocks: 2009, 2010, 2013, 2014, 2015, 2016, 2017, 2026, 383

2027, 2028, 2029, 2030, 2031, 2036

Florence Ward 2 Subtotal 383

Florence Ward 4

Tract 10

Blocks: 1010, 1011, 1012, 1013, 1016, 1017, 1018, 1019, 1,090

1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037,

1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046,

1047

Florence Ward 4 Subtotal 1,090

Florence Ward 5

Tract 11

Blocks: 1014, 1015, 1016, 1018, 1019, 1020, 1024, 1025, 948

1026, 1027, 1028, 1040, 2014, 2015, 2016, 2017, 2020,

2021, 2022, 2023, 2024, 2025

Florence Ward 5 Subtotal 948

Florence Ward 6 1,122

Florence Ward 7 2,896

Florence Ward 8 2,397

Savannah Grove

Tract 15.04

Blocks: 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 284

2011, 2012, 2013, 2014, 2015, 2016, 2017

Savannah Grove Subtotal 284

South Florence 1 3,901

South Florence 2

Tract 15.05

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1022 71

South Florence 2 Subtotal 71

West Florence 1

Tract 1.01

Blocks: 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1033, 2,131

1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042,

1043, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062,

1063, 1064, 1065

Tract 1.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1022, 1023, 194

1024, 1025, 1026, 1027, 1028, 1029

Tract 2.01

Blocks: 1009, 2031, 2034, 2035, 2068, 2069, 2070, 2071, 360

2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080,

2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089,

2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098,

2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111,

2116, 2117, 2125, 2126, 2127, 2128, 2129, 2142, 2143,

2144, 2145, 2146, 2147

Tract 11

Blocks: 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 519

1038, 1039, 1041, 1043

West Florence 1 Subtotal 3,204

West Florence 2

Tract 2.01

Blocks: 1010, 1011, 1015, 1016, 1017, 1018, 1020, 1021, 1,790

1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2032, 2033, 2036, 2037,

2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046,

2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055,

2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064,

2065, 2066, 2067, 2141

Tract 11

Blocks: 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1042 0

West Florence 2 Subtotal 1,790

DISTRICT TOTAL 36,376

PERCENT VARIATION -2.480

DISTRICT 64

Area Population

Clarendon County

Alcolu 1,339

Barrineau 880

Barrows Mill 222

Bloomville

Tract 9606

Blocks: 2038, 2039, 2040, 2041, 2042, 2043, 2048, 2049, 196

2053, 2080, 2081

Tract 9607.01

Blocks: 3039, 3040, 3041, 3042, 3043 74

Tract 9607.02

Blocks: 1000, 1001, 1005, 1006, 1007, 1008, 1009, 1011 105

Bloomville Subtotal 375

Calvary 880

Davis Station 2,473

Harmony 925

Hicks 1,093

Home Branch 592

Jordan

Tract 9607.01

Blocks: 2024, 2025, 2026, 2047, 2051, 2055, 2056, 2057, 209

2058, 2059, 2060, 2061, 2062, 2063

Tract 9607.02

Blocks: 1002, 1003, 1004 56

Tract 9607.03

Blocks: 1000, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 330

2001, 2002, 2003, 2004, 2005

Jordan Subtotal 595

Manning No. 1 1,066

Manning No. 2 1,602

Manning No. 3 1,991

Manning No. 4 2,527

Manning No. 5 1,893

New Zion 662

Oakdale 443

Panola 410

Paxville 1,467

Sardina-Gable 470

Summerton No. 1 2,696

Summerton No. 2 613

Summerton No. 3 1,724

Turbeville 3,038

Wilson Foreston

Tract 9603

Blocks: 2107, 2108 0

Tract 9606

Blocks: 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1,919

1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027,

1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045,

1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054,

1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063,

1064, 1065, 1068, 1069, 1070, 2000, 2001, 2002, 2003,

2015, 2016, 2017, 2018, 2019, 2020, 2021, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036,

2037, 2044, 2045, 2046, 2047

Wilson Foreston Subtotal 1,919

Sumter County

Mayesville 772

Mayewood 1,987

Salem 514

St. John 1,835

DISTRICT TOTAL 37,003

PERCENT VARIATION -0.799

DISTRICT 65

Area Population

Chesterfield County

Angelus-Cararrh 1,134

Jefferson 3,078

Mcbee 2,515

Darlington County

Black Creek-Clyde 2,068

Burnt Branch 1,100

Hartsville No. 1 2,005

Hartsville No. 5 3,172

Hartsville No. 8 3,988

Hartsville No. 9

Tract 103

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2,476

2007, 2008, 2009, 2010, 2011, 2018, 2022, 2030,

2031, 2032, 3000, 3001, 3002, 3003, 3004, 3005,

3014, 3015, 3016, 3017, 3027, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010,

4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018,

4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026,

4027, 4028, 4029, 4030, 4031, 4032, 4035, 4036,

4037, 4038, 4039, 4040, 4041, 4042, 4043

Hartsville No. 9 Subtotal 2,476

Kellytown 2,199

New Market 1,611

Kershaw County

Bethune

Tract 9701

Blocks: 1012, 1013, 1015, 1016, 1017, 1019, 1020, 758

1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044,

1045, 1046, 1048, 1049, 1050, 1051, 1058, 1059,

1060, 1061, 1072, 1073, 1084, 1087, 1088, 1089,

2000, 2001, 2004, 2006, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2023, 2024, 2025, 2026,

2027, 2028, 2098, 2099, 2100, 2101, 2102, 2106,

2107, 2108, 2109, 2110, 2111, 2112, 2116, 2117,

2126

Bethune Subtotal 758

Buffalo 1,668

Gates Ford 529

Westville

Tract 9702

Blocks: 2027, 2030, 2031, 2032, 2033, 2034, 2035, 384

2036, 2037, 2038, 2039, 2040, 2041, 2042, 2066,

2067, 2068, 2069, 2070, 2072, 2073, 2074, 2075,

2076, 2078, 2079, 2080, 2081, 2082, 2083, 2088

Tract 9703

Blocks: 3000, 3001, 3022, 3023, 3030, 3031, 3035, 602

3036, 3037, 3038, 3039, 3040, 3041, 3042, 3057

Tract 9706.02

Blocks: 3000, 3001, 3003, 3004, 3026, 3027, 3028 346

Westville Subtotal 1,332

Lancaster County

Antioch 1,284

Dwight

Tract 101

Blocks: 1054, 1057, 1058, 1059, 1060, 1061, 1062, 1,127

1063, 2006, 2007, 2008, 2009, 2010, 2011, 2016,

2035, 2036, 2038, 2040, 2041, 2044, 2045, 2046,

2047, 2048, 2049, 2050

Tract 102

Blocks: 1029 32

Dwight Subtotal 1,159

Midway 3,026

Rich Hill 1,403

DISTRICT TOTAL 36,505

PERCENT VARIATION -2.134

DISTRICT 66

Area Population

Orangeburg County

Bethel 1,049

Bowman 1 1,967

Bowman 2 1,167

Branchville 1 1,479

Branchville 2 701

Cordova 2

Tract 116

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 2,776

3008, 3009, 3010, 3011, 3012, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3032, 3033, 3040, 3041, 3042,

3043, 3044, 3045, 4000, 4001, 4002, 4003, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023,

4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032,

4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041,

4042, 4062, 4063, 4064, 4065, 4066

Cordova 2 Subtotal 2,776

Elloree 1 1,432

Elloree 2 1,096

Eutawville 1 2,013

Eutawville 2 2,764

Holly Hill 1 2,759

Holly Hill 2 2,721

Orangeburg Ward 2

Tract 113

Blocks: 1010, 1027, 1028, 1029, 1042, 1045, 1046, 1047, 912

1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069,

1070, 1071, 1072, 1075, 1076, 1077, 1078, 1079, 1080,

1081, 1087, 2000, 2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2051

Orangeburg Ward 2 Subtotal 912

Orangeburg Ward 3 2,102

Orangeburg Ward 4

Tract 113

Blocks: 1011, 1012, 1013, 1014, 1020, 1023, 1024, 1025, 50

1026, 1082, 1083, 1084, 1085

Orangeburg Ward 4 Subtotal 50

Providence 1,544

Rowesville 961

Santee 1 1,876

Santee 2 1,840

Suburban 3

Tract 106

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2,162

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043,

2044, 2045, 2046, 3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020, 3021, 3043, 3044,

3045, 3048, 3049, 3050, 3051, 3052, 3055, 3056, 3059,

3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074

Tract 107

Blocks: 3009, 3018, 3019, 3020, 3021, 3023, 3024, 3025, 39

3026, 3027

Tract 113

Blocks: 2034, 2035, 2046 0

Suburban 3 Subtotal 2,201

Suburban 4 1,085

Suburban 5

Tract 115

Blocks: 1016, 1020, 1021, 1022, 1023, 1036, 2036, 2037, 177

2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046,

2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055,

2056, 2057, 2059

Suburban 5 Subtotal 177

Vance 2,076

DISTRICT TOTAL 36,748

PERCENT VARIATION -1.483

DISTRICT 67

Area Population

Sumter County

Burns-Downs

Tract 9.01

Blocks: 3025, 3026, 3030, 3031, 3032, 3033, 3036, 3037, 12

3038

Tract 9.02

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 958

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3032, 3033

Burns-Downs Subtotal 970

Causeway Branch #1 1,917

Causeway Branch #2 1,094

Cherryvale 1,546

Ebenezer #2 2,263

Furman 2,698

Green Swamp #1 3,029

Green Swamp #2 1,350

Hampton Park 1,040

McCray's Mill #1

Tract 17.03

Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1,565

1010, 1011, 1012, 1013, 1014, 1015, 1019, 1020, 1021,

1022, 1031, 1041, 1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2036

McCray's Mill #1 Subtotal 1,565

McCray's Mill #2

Tract 17.03

Blocks: 1016, 1017, 1018, 1037, 1038, 1039, 2000, 2001, 2,118

2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2029, 2035, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044

McCray's Mill #2 Subtotal 2,118

Pocotaligo #1 3,212

Pocotaligo #2 2,378

Privateer 2,751

Second Mill 2,264

Shaw 2,395

St. Paul

Tract 17.01

Blocks: 1061, 1062, 1063 151

Tract 18.02

Blocks: 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 1,148

2049, 2050, 2051, 2052, 2053, 4069, 4071, 4072, 4073,

4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082,

4083

St. Paul Subtotal 1,299

Swan Lake 1,533

Wilson Hall 2,184

DISTRICT TOTAL 37,606

PERCENT VARIATION 0.818

DISTRICT 68

Area Population

Horry County

Enterprise 3,923

Forestbrook 3,422

Lake Park

Tract 515.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 6,985

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026,

1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034,

2035, 2036, 2037, 2039, 2040, 2041, 2042, 2043, 2044,

2045, 2046, 2047, 2048, 2049

Tract 515.03

Blocks: 1008, 1009, 1010, 1011, 1012, 1019, 1021, 1022, 1,485

1023, 1024, 1025, 1026

Lake Park Subtotal 8,470

Myrtle Trace 1,444

Palmetto Bays 3,971

Sea Winds 4,494

Socastee 1

Tract 515.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 3,616

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1021, 1022, 1023, 1025, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028

Tract 515.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,809

1013, 1020, 2016, 2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2035, 2036, 2037, 2038, 2041,

2042, 2043

Socastee 1 Subtotal 5,425

Socastee 2 3,012

Socastee 3 3,654

DISTRICT TOTAL 37,815

PERCENT VARIATION 1.378

DISTRICT 69

Area Population

Lexington County

VTD 009

Tract 211.09

Blocks: 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1,076

1025, 1037

VTD 009 Subtotal 1,076

VTD 032 2,058

VTD 033 3,982

VTD 034

Tract 210.29

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2008, 2013, 93

2014, 2015, 2016, 2017, 2018, 2019, 2020

VTD 034 Subtotal 93

VTD 050

Tract 211.09

Blocks: 1015, 1016, 1031, 1032, 1033, 1034, 1035, 1036, 0

1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045

VTD 050 Subtotal 0

VTD 051 2,215

VTD 052 2,600

VTD 053 2,959

VTD 058

Tract 205.10

Blocks: 1000, 1001, 1002, 1003, 1006, 1007 249

Tract 205.11

Blocks: 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2,393

2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023

VTD 058 Subtotal 2,642

VTD 062

Tract 211.15

Blocks: 1028, 1029, 1030 14

VTD 062 Subtotal 14

VTD 064 3,767

VTD 066 3,816

VTD 068

Tract 210.25

Blocks: 0002, 0003, 0008, 1032, 1033, 1039, 1040 577

Tract 210.27

Blocks: 1021, 1022 296

VTD 068 Subtotal 873

VTD 070

Tract 210.25

Blocks: 0006, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 194

1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029,

1030, 1031, 1041, 1042, 1043

Tract 210.27

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,622

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1023, 1024, 1025, 1026, 1027,

1028, 1029, 1030, 1058, 1066, 1067, 1068, 1069, 1070,

1071, 1073, 1074

VTD 070 Subtotal 1,816

VTD 071

Tract 210.30

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,728

1008, 1009, 1010, 1011, 1013, 1014, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1037, 1052, 1053, 1054, 1055,

1056, 1057, 1058, 1059, 1060, 1061, 1062

Tract 210.31

Blocks: 1019 0

VTD 071 Subtotal 2,728

VTD 072 1,572

VTD 079 2,040

VTD 088 3,317

DISTRICT TOTAL 37,568

PERCENT VARIATION 0.716

DISTRICT 70

Area Population

Richland County

Bluff

Tract 117.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 3,542

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2030, 2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045,

2046, 2047, 2048, 2049, 2050, 2051, 2055, 2056, 2057,

2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066,

2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075,

2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084,

2085, 2087, 2089, 2090, 2091, 2092, 2093, 2094, 2095,

2096, 2097, 2098, 2099, 2100, 2102, 2103, 2104, 2105

Tract 118

Blocks: 4028 0

Bluff Subtotal 3,542

Brandon

Tract 116.07

Blocks: 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 3,346

1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033,

1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1046, 1047, 1048, 1054, 1055, 1056,

1057, 1058, 1059, 1060, 1061, 1062, 1063, 1074

Tract 116.08

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,811

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1064, 1065, 1066, 1067,

1068, 1069, 1071, 1072, 1073, 1074, 1075, 1076, 2000,

2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022

Brandon Subtotal 6,157

Eastover

Tract 118

Blocks: 3011, 3012, 3018, 3030 58

Tract 120

Blocks: 3000, 3037, 3065, 3066, 3067, 3071, 3072, 3073, 1,824

3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082,

3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091,

3092, 3093, 3094, 3095, 3097, 3098, 3100, 3101, 3102,

3103, 3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111,

3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120,

3121, 3122, 3123, 3124, 3125, 3126, 3127, 3128, 3129,

3130, 3131, 3132, 3133, 3134, 3135, 3136, 3137, 3138,

3139, 3140, 3141, 3142, 3143, 3144, 3145, 3146, 3147,

3148, 3149, 3150, 3151, 3152, 3153, 3154, 3155, 3156,

3157, 3158, 3159, 3160, 3161, 3162, 3163, 3164, 3165,

3166, 3167, 3168, 3169, 3170, 3171, 3172, 3173, 3177,

3178, 3179, 4007, 4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024,

4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033,

4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042,

4043, 4044, 4045, 4046, 4047, 4048, 4049, 4051, 4052,

4056, 4057, 4058, 4061, 4062, 4063, 4064, 4065, 4066,

4067, 4071, 4072, 4073, 4075, 4076, 4077, 4078, 4079,

4087, 4088, 4089, 4090, 4091, 4094, 4095, 4096, 4097,

4098, 4102, 4103

Eastover Subtotal 1,882

Gadsden 2,597

Hopkins 3,832

Hunting Creek 730

Lykesland

Tract 116.08

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 836

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030

Lykesland Subtotal 836

Mill Creek

Tract 116.07

Blocks: 1049, 1050, 1051, 1052, 1053, 1064, 1065, 1066, 174

1067, 1068, 1070, 1071, 1072, 1073, 1075, 1076, 1077

Tract 116.08

Blocks: 1070, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 991

4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014

Mill Creek Subtotal 1,165

Olympia

Tract 117.01

Blocks: 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 2

1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085,

1086, 1087, 1088

Tract 117.02

Blocks: 2086, 2088 3

Olympia Subtotal 5

Pennington

Tract 116.03

Blocks: 1023, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 128

1081, 1082, 1083, 1084

Pennington Subtotal 128

Sumter County

Dalzel #1

Tract 2.02

Blocks: 1036, 1044, 1045, 1046 30

Tract 3

Blocks: 1000, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1,111

1038, 1039, 1070, 2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020, 2023, 2024, 2025,

4006, 4007, 4009, 4011, 4013, 4014, 4015

Dalzel #1 Subtotal 1,141

Delaine 2,372

Hillcrest

Tract 2.02

Blocks: 1028, 1029, 1030, 1033, 1034, 1035, 1037, 1038, 797

1039, 1040, 1041, 1042, 1043, 1047, 1048, 1049, 1050,

1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059

Hillcrest Subtotal 797

Horatio 812

Manchester Forest 2,396

McCray's Mill #1

Tract 17.03

Blocks: 1051, 1052, 1053, 1054, 2023, 2024, 2025, 2026, 288

2027, 2028, 2033

McCray's Mill #1 Subtotal 288

McCray's Mill #2

Tract 17.03

Blocks: 2030, 2031, 2032, 2034 182

McCray's Mill #2 Subtotal 182

Oakland Plantation #1 2,006

Oakland Plantation #2 1,430

Pinewood 2,799

St. Paul

Tract 17.01

Blocks: 2031, 2032, 2033 13

Tract 18.02

Blocks: 1004, 1106, 1107, 2019, 2020, 2023, 2024, 2025, 1,285

2037, 2038, 3019, 3020, 3024, 3025, 3026, 3027, 3030,

3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039,

3040, 3041, 3042, 3043, 3045, 3050

St. Paul Subtotal 1,298

DISTRICT TOTAL 36,395

PERCENT VARIATION -2.429

DISTRICT 71

Area Population

Lexington County

VTD 059

Tract 211.14

Blocks: 1000, 1001, 1030, 1031, 1032 128

VTD 059 Subtotal 128

VTD 063

Tract 212.03

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,054

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2029, 2031,

2032, 2033, 2034, 2035, 2051, 2052, 2053, 2055

Tract 212.04

Blocks: 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099, 640

2100, 2104

VTD 063 Subtotal 1,694

Richland County

Ballentine 3,554

Dutch Fork #1 3,071

Dutch Fork #2 4,249

Friarsgate #1 2,959

Friarsgate #2 2,393

Oak Point 4,427

Old Friarsgate 1,652

Parkridge 1,352

River Springs 5,019

Spring Hill 1,618

Springville 4,369

DISTRICT TOTAL 36,485

PERCENT VARIATION -2.188

DISTRICT 72

Area Population

Richland County

Beatty Road 2,055

Bluff

Tract 117.02

Blocks: 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 5

2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2052, 2053, 2054, 2101, 2106

Bluff Subtotal 5

Hampton

Tract 26.02

Blocks: 2036, 2038 57

Tract 26.03

Blocks: 3000, 3003, 3004, 3022 129

Hampton Subtotal 186

Olympia

Tract 26.02

Blocks: 2016, 2039, 2040 0

Tract 26.03

Blocks: 3021, 3025, 3026 0

Tract 27

Blocks: 4006, 4007, 4009 0

Tract 28

Blocks: 1024, 1025, 1052, 1053, 1054, 1056, 1057, 1058, 2,033

1059, 1060, 1061, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1073, 1075, 1076, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048,

2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057,

2058, 2059, 2060, 2061, 2062, 2063, 3025, 3026, 3027,

3030, 3031, 3032, 3033, 3034

Tract 117.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 5,135

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067, 1076, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037,

2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046,

2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055,

2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064,

2065, 2066, 2067

Olympia Subtotal 7,168

Riverside 2,182

Skyland 1,945

St. Andrews 1,938

Ward 1

Tract 27

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007 501

Tract 29

Blocks: 2000, 2026, 3000, 3001, 3002, 3003, 3004, 3005 2,669

Tract 30

Blocks: 1007, 1011, 1012, 1013, 1014, 1015, 2005, 2006, 673

2008, 2009, 2010, 2011

Tract 31

Blocks: 2041, 2042, 2046, 2048, 2049, 2050 135

Ward 1 Subtotal 3,978

Ward 10 2,176

Ward 11

Tract 26.02

Blocks: 1005, 1006, 1007, 1008, 1009, 1010, 1029, 1030, 1,738

1031, 1032, 1033, 1034, 1035, 1036, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1053, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2037

Tract 26.03

Blocks: 1043, 3017, 3024 487

Ward 11 Subtotal 2,225

Ward 12 2,034

Ward 13 2,786

Ward 2

Tract 31

Blocks: 2029, 2030, 2031, 2032, 2039, 2040 69

Ward 2 Subtotal 69

Ward 30

Tract 16

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 879

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039

Tract 31

Blocks: 2024, 2025, 2026, 2027, 2028, 2033, 2034, 2035, 0

2036, 2037, 2038

Ward 30 Subtotal 879

Ward 5 5,092

Whitewell 3,174

DISTRICT TOTAL 37,892

PERCENT VARIATION 1.584

DISTRICT 73

Area Population

Richland County

Blythewood #1

Tract 102

Blocks: 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 917

1013, 1022, 1023, 1028, 1029, 1030, 1031, 1032, 1033,

1034, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056

Blythewood #1 Subtotal 917

College Place 2,668

Dennyside

Tract 105.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,121

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042

Tract 106

Blocks: 3001, 3002 0

Dennyside Subtotal 1,121

Fairwold 1,165

Greenview 2,292

Harbison #1 3,805

Harbison #2 1,871

Kingswood 4,286

Monticello

Tract 102

Blocks: 1026, 1027, 1057, 1058, 1059, 1060, 1061, 1062, 1,145

1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080,

1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098,

1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107,

2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032,

3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041,

3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050,

3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059,

3060, 3061, 3062, 3063, 3072, 3074, 3075, 3076, 3077,

3078, 3079, 3080, 3081, 3082, 3085, 3086, 3087, 3088,

3089, 3090, 3091, 3092, 3094, 3095, 3096, 3097, 3098,

3099, 3100, 3108, 3109, 3110, 3111

Tract 105.01

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 868

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2022, 2023, 2024, 2025

Monticello Subtotal 2,013

Pine Grove 2,857

Ridgewood

Tract 3

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1008, 1009, 265

1010

Tract 106

Blocks: 3024, 4001, 4006, 4008, 4010, 4011, 4013, 4014, 52

4015

Ridgewood Subtotal 317

Riverwalk 3,760

Walden 7,768

Ward 21

Tract 1

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,992

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1043,

1044, 1045, 1046, 2000, 2001, 2002

Ward 21 Subtotal 1,992

Ward 29

Tract 106

Blocks: 3000, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 1,400

3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3025, 3026, 3027, 3028,

3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037,

3038, 3039, 3040, 3041, 3046, 3047, 3048, 3049, 3050,

3051, 4000, 4005, 4045

Ward 29 Subtotal 1,400

DISTRICT TOTAL 38,232

PERCENT VARIATION 2.496

DISTRICT 74

Area Population

Richland County

Ardincaple 430

Keenan

Tract 111.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,447

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 2002, 3000,

3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3014, 3015, 3016, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026

Keenan Subtotal 1,447

Oakwood

Tract 111.02

Blocks: 1080, 1081, 1082, 1083, 1084, 1092, 1093, 1094, 799

2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044,

2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053,

2054, 2055, 2056, 2057, 2058, 3009, 3010, 3011, 3012,

3013, 3014, 3022, 3023, 3024, 3099

Oakwood Subtotal 799

Ridgewood

Tract 3

Blocks: 1006, 1021 140

Tract 106

Blocks: 3044, 4002, 4003, 4004, 4007, 4009, 4012, 4016, 508

4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025,

4026, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036,

4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044

Ridgewood Subtotal 648

S Forest Acres

Tract 11

Blocks: 3012, 3013, 3014, 3015, 3021, 3022, 3027, 3028, 300

3029, 3031, 3032, 3034

S Forest Acres Subtotal 300

Ward 1

Tract 30

Blocks: 1001, 1003, 2000, 2001, 2002, 2003, 2004, 2007, 2,081

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023, 3024

Ward 1 Subtotal 2,081

Ward 18 2,207

Ward 19 2,194

Ward 2

Tract 31

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 948

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021,

2022

Ward 2 Subtotal 948

Ward 20 2,424

Ward 22 2,471

Ward 23

Tract 22

Blocks: 1004, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 916

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2007,

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021

Tract 25

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 336

2002, 2003, 2004, 2005, 2008, 2011

Ward 23 Subtotal 1,252

Ward 29

Tract 2

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 583

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1024

Tract 106

Blocks: 3042, 3043, 3045, 4027, 4028 234

Ward 29 Subtotal 817

Ward 3 2,014

Ward 30

Tract 16

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006 357

Tract 31

Blocks: 2023 61

Ward 30 Subtotal 418

Ward 31

Tract 1

Blocks: 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 475

2003, 2004

Tract 2

Blocks: 1022, 1023, 1025, 1026, 1027, 1028, 1030, 1031, 894

1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018, 2019

Ward 31 Subtotal 1,369

Ward 32 1,345

Ward 33 1,370

Ward 34 1,536

Ward 4 2,042

Ward 6

Tract 111.01

Blocks: 3013, 3017, 3027, 3028, 3029, 3030, 3031, 3032, 1,016

3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041,

3042, 3043, 3044

Tract 112.02

Blocks: 2012, 2013 31

Ward 6 Subtotal 1,047

Ward 7

Tract 7

Blocks: 1001 0

Tract 9

Blocks: 1013, 1014, 1015, 1016, 1017 277

Tract 10

Blocks: 3000, 3003 34

Ward 7 Subtotal 311

Ward 8 2,163

Ward 9 2,185

Westminster 2,958

DISTRICT TOTAL 36,776

PERCENT VARIATION -1.407

DISTRICT 75

Area Population

Richland County

Brandon

Tract 116.03

Blocks: 2048 0

Tract 116.07

Blocks: 1007 35

Tract 116.08

Blocks: 1062, 1063 0

Brandon Subtotal 35

E Forest Acres

Tract 112.01

Blocks: 1000 65

E Forest Acres Subtotal 65

Gregg Park

Tract 24

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 734

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3033, 3034, 3037, 3038, 3039, 3040

Tract 113.01

Blocks: 6007, 6008, 6009, 6020, 6021, 6025, 6026 0

Gregg Park Subtotal 734

Hampton

Tract 26.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1016, 2,670

1024, 1025, 1026, 1041, 1042, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1066, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2045, 2046, 2047, 2048, 2049, 2051, 2052,

2053, 2054, 3001, 3002, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015, 3016, 3018, 3019,

3020

Hampton Subtotal 2,670

Meadowfield 2,333

N Forest Acres

Tract 112.02

Blocks: 2025, 2026, 2027, 2028, 2029, 2032, 2033, 2034, 652

2035, 2036, 2037, 2038, 2039, 2040, 2043, 2044, 2045,

2046

N Forest Acres Subtotal 652

Pennington

Tract 116.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 3,849

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064,

1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073,

1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093,

1094, 1095, 2029, 2047

Tract 116.08

Blocks: 1058, 1059, 1060, 1061 0

Pennington Subtotal 3,849

S Forest Acres

Tract 12

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1008, 1009, 421

1010, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026,

1027, 1038, 1041, 1042, 1043

Tract 24

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 83

2009, 2026, 2039

Tract 112.01

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1,180

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1023, 1024, 1025, 1026, 1027, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,

2031

S Forest Acres Subtotal 1,684

South Beltline 2,714

Ward 11

Tract 26.03

Blocks: 3023 64

Ward 11 Subtotal 64

Ward 14 2,038

Ward 15 1,297

Ward 16 1,531

Ward 17 1,911

Ward 23

Tract 22

Blocks: 1005, 1006 59

Tract 23

Blocks: 1007, 1008 46

Ward 23 Subtotal 105

Ward 24 1,142

Ward 25 2,104

Ward 26

Tract 24

Blocks: 3028, 3031, 3032 0

Tract 115.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 8,007

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079,

1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1090,

1091, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 3009, 3010,

3011, 3012, 3013, 3014, 3026, 3027, 3028, 3029, 3030,

3031, 3032, 3033, 3035, 3036, 3037, 3038, 3039, 4047,

4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056,

4057, 4058

Tract 116.03

Blocks: 1041, 1042, 2000, 2001, 2002, 2003, 2004, 2005, 1,403

2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2045, 2046, 2049, 2050, 2051, 2052, 2053

Ward 26 Subtotal 9,410

Woodlands 2,841

DISTRICT TOTAL 37,179

PERCENT VARIATION -0.327

DISTRICT 76

Area Population

Richland County

Briarwood 3,990

Dentsville 3,332

Edgewood 2,894

Keels

Tract 108.05

Blocks: 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1015, 2,426

1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1027, 1030, 1031, 1032, 1033, 1034, 1035,

1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056,

1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064

Tract 113.03

Blocks: 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 2,298

1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018,

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 3013, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3036,

3037, 3038, 3039, 3040, 3041, 3065

Tract 114.04

Blocks: 4007, 4008, 4009, 4012, 4013, 4014, 4015, 4016, 890

4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024

Keels Subtotal 5,614

Keenan

Tract 108.04

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,200

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038

Keenan Subtotal 1,200

Midway 5,180

North springs #2 3,604

Oakwood

Tract 111.02

Blocks: 1038, 1039, 1042, 1043, 1044, 1045, 1046, 1047, 486

1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056,

1057, 1058, 1060, 1069, 1071, 1078, 1079, 1085, 1086,

1087, 1088, 1089, 1090, 1091, 1096, 1097, 1099

Oakwood Subtotal 486

Polo Road

Tract 114.12

Blocks: 1000, 1001, 1003, 1004, 1005, 1007, 1008, 1009, 1,665

1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019,

1020, 1028, 1029, 1030, 1031, 1038, 1049, 1051

Polo Road Subtotal 1,665

Spring Valley 3,058

Ward 21

Tract 109

Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1, 157

1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001,

2002, 2003, 2004, 2005, 2007, 2008, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2034, 2036, 2037, 2046, 2048,

2049, 2051, 2052, 2053, 2056

Tract 110

Blocks: 1000, 1001, 1002, 1003 23

Ward 21 Subtotal 1,180

Ward 31

Tract 109

Blocks: 1017, 1018, 1019, 1020, 1021 354

Ward 31 Subtotal 354

Ward 7

Tract 9

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,782

1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048,

3000, 3001, 3002, 3003, 3004, 3005, 3006

Tract 110

Blocks: 2017 0

Ward 7 Subtotal 1,782

Woodfield

Tract 113.04

Blocks: 3027 31

Tract 113.05

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3,810

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 4000, 4001, 4002, 4003,

4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021,

4022, 4023, 4024

Woodfield Subtotal 3,841

DISTRICT TOTAL 38,180

PERCENT VARIATION 2.357

DISTRICT 77

Area Population

Richland County

Blythewood #1

Tract 101.02

Blocks: 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 208

1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039,

1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048,

1322, 1324

Tract 102

Blocks: 1000, 1001, 1002, 1003, 1004, 1014, 1015, 1016, 340

1017, 1018, 1019, 1020, 1021, 1024, 1025, 1035, 1036,

1037, 1038, 1039, 1108

Blythewood #1 Subtotal 548

Blythewood #2 2,317

Blythewood #3 2,034

Dennyside

Tract 107.01

Blocks: 3009, 3010, 3011, 3012, 3015, 3017, 3025, 3026, 15

3027, 3028, 3029, 3030, 3031, 3032, 3033, 3035, 3036,

3037

Dennyside Subtotal 15

Fairlawn 4,445

Keels

Tract 114.04

Blocks: 4000, 4001, 4002, 4010, 4011 220

Keels Subtotal 220

Killian 1,995

Lincolnshire 3,360

Longcreek 4,849

Meadowlake 3,410

Monticello

Tract 102

Blocks: 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 1,566

2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050,

2053, 2087, 2088, 2092, 3064, 3065, 3066, 3067, 3068,

3069, 3070, 3071, 3073, 3083, 3084, 3093, 3101, 3102,

3103, 3104, 3105, 3106, 3107, 3112

Monticello Subtotal 1,566

North Springs #1

Tract 114.19

Blocks: 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026 928

North Springs #1 Subtotal 928

Round Top 957

Sandlapper 5,168

Spring Valley West 4,095

Valley State Park

Tract 101.02

Blocks: 1268, 1269, 1270, 1271, 1272, 1273, 1274, 1275, 6

1276, 1283, 1284, 1285, 1286, 1287, 1288, 1290, 1291,

1296, 1304, 1305

Tract 101.03

Blocks: 1026, 1027, 2039, 2040 138

Tract 114.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2, 137

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1018,

1019, 1036, 1048, 1049, 1050, 1051, 1052, 1053, 1054,

1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063,

1064

Valley State Park Subtotal 2,281

DISTRICT TOTAL 38,188

PERCENT VARIATION 2.378

DISTRICT 78

Area Population

Richland County

Arcadia 2,142

Cooper 1,335

E Forest Acres

Tract 111.02

Blocks: 3098 48

Tract 112.02

Blocks: 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1021, 993

1022, 1023, 1024, 1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039

Tract 113.01

Blocks: 7046, 7047, 7048, 7049, 7051, 7065, 7066, 7069, 420

7070, 7071, 7072, 7073, 7075, 7076, 7080, 7088, 7089,

7090, 7091, 7092, 7093, 7094, 7095, 7099, 7100

E Forest Acres Subtotal 1,461

Gregg Park

Tract 113.01

Blocks: 4042, 4043, 4044, 4045, 5000, 5001, 5002, 5003, 1,912

5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012,

5013, 6001, 6002, 6003, 6004, 6005, 6006, 6010, 6011,

6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6022,

6023, 6024, 6027, 6028, 6029, 6030, 6031, 6032, 7061,

7062, 7063, 7064, 7077, 7081, 7082, 7083, 7084, 7085,

7086, 7087, 7096, 7097, 7098

Tract 115.01

Blocks: 4012, 4060 0

Gregg Park Subtotal 1,912

N Forest Acres

Tract 111.01

Blocks: 2010, 2012, 2013, 2014, 2015, 2016, 2017, 2020, 562

2021, 2024, 2029

Tract 112.02

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2018, 783

2019, 2020, 2023, 2024, 2030, 2031, 2041, 2042, 2048

N Forest Acres Subtotal 1,345

Polo Road

Tract 114.12

Blocks: 1011, 1050, 2000, 2001, 2002, 2003, 2004, 2005, 2,055

2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032,

2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045

Tract 114.13

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 4,830

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 2012, 2017,

2036

Polo Road Subtotal 6,885

Pontiac

Tract 114.07

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 3,009

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079,

1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088,

1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097,

1098, 1099, 1100, 1101, 1102, 1103, 1111, 1112, 1113,

1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122,

1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131,

1132

Tract 114.14

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,995

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1025,

1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049,

1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058,

1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067,

1068, 1069, 1071, 1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086,

1087, 1088, 1089

Pontiac Subtotal 5,004

Satchel Ford 1,775

Trenhom Road 1,183

Valhalla 3,772

Ward 26

Tract 113.01

Blocks: 6000 0

Tract 115.01

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 2,938

3008, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3034, 4000, 4001, 4002, 4003, 4004,

4005, 4006, 4007, 4008, 4009, 4010, 4011, 4013, 4014,

4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023,

4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032,

4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041,

4042, 4043, 4044, 4045, 4046, 4059, 4061

Tract 115.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2, 133

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 2000,

2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009

Tract 9801

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 22

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1021, 1022, 1023, 1034, 1035, 1036, 1037,

1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064,

1065, 1066, 1067, 1092, 1093, 1094, 1095, 1113, 1114,

1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123,

1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132,

1133, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 1141,

1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150,

1151, 1152, 1153, 1154

Ward 26 Subtotal 5,093

Ward 6

Tract 111.01

Blocks: 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 496

2009, 2011, 2018, 2019, 2022, 2023, 2025, 2026, 2027,

2028

Tract 112.02

Blocks: 2007, 2008, 2009, 2010, 2011, 2014, 2015, 2016, 242

2017, 2021, 2022, 2047

Ward 6 Subtotal 738

Wildewood 3,528

Woodfield

Tract 113.05

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1, 344

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035

Woodfield Subtotal 1,344

DISTRICT TOTAL 37,517

PERCENT VARIATION 0.579

DISTRICT 79

Area Population

Richland County

Estates 6,565

Lake Carolina

Tract 114.16

Blocks: 1017, 1023, 1025, 1027, 1028, 1029, 1030, 1031, 946

1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1169, 1170

Lake Carolina Subtotal 946

North Springs #1

Tract 114.18

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,798

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2021, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2038,

2039, 2040, 2041

Tract 114.19

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,008

1008, 1009, 1010, 1013, 1017, 1018, 1027, 1028, 1029,

2006

North Springs #1 Subtotal 3,806

Parkway #1 8,518

Parkway #2 4,409

Rice Creek 5,812

Ridgeview 7,104

Valley State Park

Tract 101.03

Blocks: 1017, 1019, 1020, 1021, 1022, 4012, 4013 1,039

Valley State Park Subtotal 1,039

DISTRICT TOTAL 38,199

PERCENT VARIATION 2.407

DISTRICT 80

Area Population

Kershaw County

Doby's Mill 3,029

Elgin No. 1 2,399

Elgin No. 2

Tract 9709.04

Blocks: 1010, 1019, 1020, 1021, 1022, 1023 72

Elgin No. 2 Subtotal 72

Elgin No. 3 3,744

Elgin No. 4 3,081

Elgin No. 5 2,067

Richland County

Caughman Road 2,545

Eastover

Tract 120

Blocks: 1149, 1172, 2000, 2001, 2002, 2003, 2004, 2005, 1,860

2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032,

2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050,

2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059,

2060, 2061, 2062, 2063, 2064, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031,

3032, 3033, 3034, 3035, 3036, 3038, 3039, 3040, 3041,

3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050,

3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059,

3060, 3061, 3062, 3063, 3064, 3068, 3069, 3070, 3096,

3099, 3174, 3175, 3176, 3180, 3181, 3182, 4000, 4001,

4002, 4003, 4004, 4005, 4006

Eastover Subtotal 1,860

Garners 1,532

Horrell Hill 3,823

Lykesland

Tract 116.06

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,672

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

3000, 3001, 3002, 3008, 3009, 3011, 3012, 3013, 3014,

3015, 3016

Tract 116.08

Blocks: 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 751

6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016,

6017, 6018, 6019, 6020, 6021, 6022, 6023

Lykesland Subtotal 2,423

McEntire 1,148

Mill Creek

Tract 116.06

Blocks: 4021, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 480

4035, 4036, 4037

Tract 116.07

Blocks: 1069 0

Tract 116.08

Blocks: 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 1,570

5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016,

5017, 5018, 5019, 5020, 5021

Mill Creek Subtotal 2,050

Pine Lakes 4,214

Pinewood 2,419

Pontiac

Tract 114.07

Blocks: 1104, 1105, 1106, 1107, 1108, 1109, 1110 153

Tract 120

Blocks: 1000, 1001, 1010, 1011, 1012, 1013, 1020, 1021, 154

1022, 1023, 1024, 1025, 1026, 1193

Pontiac Subtotal 307

Ward 26

Tract 9801

Blocks: 1000, 1020, 1024, 1025, 1026, 1027, 1028, 1029, 0

1030, 1031, 1032, 1033, 1068, 1069, 1070, 1071, 1072,

1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081,

1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090,

1091, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103,

1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112

Ward 26 Subtotal 0

DISTRICT TOTAL 36,713

PERCENT VARIATION -1.576

DISTRICT 81

Area Population

Aiken County

Aiken #1 1,482

Aiken #2

Tract 213

Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 231

1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019,

1026, 1027, 1028, 1029, 1030, 1031, 1045, 1049, 1060,

1061, 1062, 1063, 1064, 3035, 3036, 3037, 3038, 3039,

3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048,

3049, 3056

Tract 214

Blocks: 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2039, 98

2040, 2041, 2042, 2043, 2044, 2063, 2064, 3041, 3042,

3043, 3044, 3064, 3065, 3066, 3067, 3068, 3069, 3070,

3071, 3072

Aiken #2 Subtotal 329

Aiken #47 1,482

Aiken #5

Tract 213

Blocks: 1067, 1068, 1096, 1097, 1098, 1099, 1100, 1106, 121

1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115,

1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124,

1127, 1128, 1134, 1135, 1136, 1137, 1138, 1139, 1140,

1141, 1142, 1143, 1144

Tract 214

Blocks: 1041, 1042, 1043, 1044, 1050, 1051, 1052, 1053, 162

1054, 1055, 1056, 1088, 1089, 1090, 1091, 1092, 1093,

1094, 1095, 1096, 1097, 1098, 1103, 1104, 1110

Tract 215

Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 525

1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 3013, 3017, 3018, 3019,

3021, 3022, 3023, 3024, 3038, 4008, 4018, 4019

Aiken #5 Subtotal 808

Aiken #6 1,528

Anderson Pond #69 1,402

Breezy Hill

Tract 203.02

Blocks: 2049 0

Tract 204

Blocks: 4000, 4001, 4002, 4004, 4005, 4006, 4008, 4009, 249

4010, 4011, 4012, 4037, 4038, 4039, 4040, 4048

Breezy Hill Subtotal 249

College Acres 2,420

Gem Lakes 3,121

Graniteville

Tract 203.02

Blocks: 2024, 2025, 2026, 2027, 2038, 2039, 2040, 2041, 428

2042, 2043, 2044, 2045, 2046, 2047, 2051, 2052, 2053,

2054, 2055, 2056, 2057, 2058, 2059, 2060, 2062

Tract 204

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,646

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2018, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2046,

2047, 4041, 4052

Tract 213

Blocks: 4028, 4029 0

Graniteville Subtotal 2,074

Hitchcock #66 1,525

Hollow Creek 1,368

Levels 2,938

Levels #72

Tract 215

Blocks: 3032, 3033, 3034, 3035, 3036, 3037, 3040, 3041, 1,046

3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050,

3051, 3052, 3053

Tract 216.02

Blocks: 2013, 2014, 2015, 2016, 2042, 2043 124

Levels #72 Subtotal 1,170

Millbrook 2,470

Pine Forest

Tract 209.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 516

1008, 1009, 1037

Tract 220.02

Blocks: 1037 0

Pine Forest Subtotal 516

Sandstone #70 3,128

Six Points #35 3,079

Sleepy Hollow #65

Tract 220.02

Blocks: 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1,803

1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038,

1039, 1040, 1042, 1047, 1082, 1083, 1087

Sleepy Hollow #65 Subtotal 1,803

South Aiken #76 1,855

Talatha

Tract 220.02

Blocks: 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 115

1017, 1018, 1019, 1020, 1070, 2001, 2003

Talatha Subtotal 115

Vaucluse

Tract 203.02

Blocks: 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 924

1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060,

1061, 1062, 1063, 1064, 2028, 2029, 2030, 2031, 2032,

2033, 2034, 2035, 2036, 2037, 2048, 2050

Vaucluse Subtotal 924

Warrenville

Tract 211.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,946

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2019

Tract 212.01

Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 295

4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022, 4023, 4026, 4029,

4051

Warrenville Subtotal 2,241

DISTRICT TOTAL 38,027

PERCENT VARIATION 1.946

DISTRICT 82

Area Population

Aiken County

Aiken #2

Tract 214

Blocks: 2007, 2008, 2009, 2010, 2012, 2013, 2014, 1,520

2015, 2016, 2017, 2018, 2019, 2021, 2022, 2023,

2024, 2025, 2026, 2034, 2035, 2036, 2045, 3000,

3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024,

3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032,

3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040,

3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052,

3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060,

3061, 3062, 3063, 3073, 3074, 4028, 4029, 4033,

4034, 4035, 4036, 4037, 4039, 4040, 4041, 4042,

4043, 4044, 5033, 5043, 5044

Aiken #2 Subtotal 1,520

Aiken #3 2,937

Aiken #4 1,144

Aiken #5

Tract 214

Blocks: 1111, 1112, 1113, 1114, 1115, 1116, 1117, 85

1118, 1119, 1120, 1122, 1123

Tract 215

Blocks: 1000, 1001, 1024, 1025, 3000, 3001, 3002, 680

3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010,

3014, 3015, 3016, 4003, 4004, 4005, 4006, 4007,

4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016,

4017, 4020, 4021, 4025, 4026, 4028, 4029, 4030,

4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038,

4039, 4044

Tract 216.01

Blocks: 1064, 1065, 1066, 1067, 1068, 1069, 1070, 136

1071, 1072, 1073, 1074

Aiken #5 Subtotal 901

China Springs 2,832

Eureka

Tract 203.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1,739

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1052, 1053, 1056,

1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064,

1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072,

1073, 1074, 1075, 1076, 1141, 1142, 1143, 1144,

1145, 1146, 1147, 1148, 1149, 1150, 1164, 1165,

1169, 1180

Eureka Subtotal 1,739

Levels #72

Tract 215

Blocks: 4000, 4001, 4002, 4022, 4023, 4024, 4027, 70

4040, 4041, 4042, 4043, 4045, 4046

Levels #72 Subtotal 70

Redds Branch

Tract 216.01

Blocks: 1007, 3008, 3009, 3011, 3012, 3013, 3014, 947

3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022,

3023, 3028, 3032

Redds Branch Subtotal 947

Six Points #46 2,221

Vaucluse

Tract 203.01

Blocks: 1054, 1055, 1077, 1078, 1079, 1080, 1081, 184

1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097,

1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105,

1106, 1107, 1108, 1109, 1110, 1111, 1113, 1114,

1123, 1125, 1133, 1134, 1135, 1136, 1137, 1138,

1139, 1140, 1151, 1152, 1153, 1154, 1158, 1163,

1179, 1181, 1182, 1183, 1184

Tract 203.02

Blocks: 1014, 1015, 1017, 1019, 1020, 1021, 1022, 580

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1042,

1043, 1065

Vaucluse Subtotal 764

Edgefield County

Brunson 853

Edgefield No. 1 1,257

Edgefield No. 2 1,898

Harmony 1,282

Johnston No. 1 2,112

Johnston No. 2 1,836

Kendall 3,172

North Side 629

Trenton 5,024

West Side 1,327

Saluda County

Fruit Hill

Tract 9602.01

Blocks: 4003, 4004, 4006, 4013, 4014, 4015, 4016, 820

4017, 4018, 4019, 4021, 4022, 4023, 4024, 4025,

4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033,

4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041,

4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049,

4050, 4051, 4052, 4053, 4054, 4067, 4068, 4069,

4070, 4071, 4072, 4073, 4074, 4075, 4076, 4077,

4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085,

4086, 4087, 4088, 4089, 4090, 4092, 4101

Fruit Hill Subtotal 820

Mayson

Tract 9602.01

Blocks: 3038, 3039, 3040, 3041, 3042, 3044, 3045, 300

3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053,

3054, 3056, 3057, 3060, 3062, 3063, 3064, 3065,

3066, 3068, 3069, 3070, 3071, 3072, 3073, 3074,

3075, 3076, 3077, 3078, 3081, 3082, 3083, 3084,

3085, 3086, 3087, 3090, 4005

Mayson Subtotal 300

Pleasant Cross 330

Richland

Tract 9602.02

Blocks: 1038, 1039, 1042, 1043, 1044, 1074 20

Tract 9604

Blocks: 1067 16

Richland Subtotal 36

Ridge Spring/Monetta

Tract 9604

Blocks: 3023, 3025, 3028, 3032, 3040, 3041, 3042, 90

3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050,

3051, 3052, 3053, 3054, 3055, 3056, 3060, 3061,

3062

Ridge Spring/Monetta Subtotal 90

Saluda No. 1

Tract 9602.02

Blocks: 1036, 1037, 1040, 1045, 1066, 1067, 1068, 167

1076, 1077, 1078

Saluda No. 1 Subtotal 167

Saluda No. 2

Tract 9602.01

Blocks: 2024, 2025, 2026, 2036, 2037, 2038, 2039, 414

2040, 2041, 2042, 2043, 2044, 2046, 2047, 2048,

2049, 2050, 2051

Saluda No. 2 Subtotal 414

Ward

Tract 9602.02

Blocks: 1064, 1065, 1080, 1081, 1083, 1087 14

Tract 9604

Blocks: 1068, 1070, 1071, 1072, 1082, 1083, 1084, 618

1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092,

1093, 1094, 1095, 1097, 1098, 1099, 1100, 1101,

1102, 1103, 1105, 1141, 1142, 1143, 1144, 1145,

1146, 1147, 1148, 1149, 1150, 1151, 1152, 1153,

1154, 1155, 1156, 1157, 1158, 1159, 1160, 1161,

1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169,

1170, 1171, 1172, 1173, 1174, 1175, 1176, 1177,

1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185,

1186, 1187, 1188, 1191, 1192, 1193, 3039

Ward Subtotal 632

DISTRICT TOTAL 37,254

PERCENT VARIATION -0.126

DISTRICT 83

Area Population

Aiken County

Belvedere #44

Tract 206.02

Blocks: 3000, 3015, 3016, 3017, 3023, 4000, 4001, 4002, 2,220

4003, 4004, 4005, 4006, 4008, 4009, 4010, 4011, 4012,

4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021,

4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030,

4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039,

4040, 4041, 4042, 4043

Tract 210.02

Blocks: 3009, 3010 25

Belvedere #44 Subtotal 2,245

Belvedere #62 2,042

Belvedere #74 1,131

Belvedere #9 2,771

Carolina Heights

Tract 207.02

Blocks: 2015, 2016, 2017, 2018, 2022, 3011, 3019, 3020, 1,571

3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 3033, 4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024,

4025, 4026, 4027, 4028, 4029, 4030

Tract 209.02

Blocks: 3021, 3023, 3029, 3030, 3031, 3032, 3033, 3034, 128

3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043,

3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052,

3053, 3054, 3055, 3056, 3057, 3077, 3078, 3105

Tract 210.02

Blocks: 4002, 4003, 4004, 4005, 4006, 4007, 4010, 4013, 103

4014

Carolina Heights Subtotal 1,802

Fox Creek #58 1,931

Fox Creek #73 1,641

Misty Lakes

Tract 206.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 0

1008, 1009

Misty Lakes Subtotal 0

North Augusta #25 2,417

North Augusta #26 2,679

North Augusta #27 2,008

North Augusta #28 1,414

North Augusta #29 1,773

North Augusta #54 2,004

North Augusta #55 1,310

North Augusta #67 1,463

North Augusta #68 1,950

Edgefield County

Merriweather No. 1 3,160

Merriweather No. 2 4,435

DISTRICT TOTAL 38,176

PERCENT VARIATION 2.346

DISTRICT 84

Area Population

Aiken County

Ascauga Lake 2,721

Bath 1,712

Beech Island 2,583

Belvedere #44

Tract 210.02

Blocks: 3000, 3001, 3002, 3003, 3004, 3006, 3036 21

Belvedere #44 Subtotal 21

Breezy Hill

Tract 203.01

Blocks: 1112, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 484

1122, 1124, 1126, 1127, 1128, 1129, 1130, 1131, 1132,

1155, 1156, 1157, 1159, 1160, 1161, 1162, 1170, 1171,

1172, 1173, 1174, 1175, 1176, 1177, 1178

Tract 204

Blocks: 2017, 2019, 2020, 2021, 2022, 2043, 2044, 2045, 2,298

4003, 4007, 4013, 4014, 4015, 4016, 4017, 4018, 4019,

4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028,

4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4042,

4043, 4044, 4045, 4046, 4047, 4049, 4050, 4051

Tract 205

Blocks: 3059 0

Breezy Hill Subtotal 2,782

Carolina Heights

Tract 209.02

Blocks: 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3022, 0

3024, 3025, 3026, 3027, 3028, 3058

Tract 210.02

Blocks: 4008, 4009, 4011, 4012, 4015, 4016, 4017, 4018, 420

4019, 4020, 4021, 4022, 4023, 4024

Carolina Heights Subtotal 420

Clearwater 1,450

Gloverville 1,908

Graniteville

Tract 204

Blocks: 3000 0

Graniteville Subtotal 0

Hammond 3,019

Jackson 2,463

Langley 2,672

Lynwood 1,634

Midland Valley #51 1,464

Midland Valley #71 2,441

Misty Lakes

Tract 204

Blocks: 3022, 3023 0

Tract 205

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 1,625

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034,

3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043,

3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052,

3053, 3054, 3055, 3056, 3057, 3058

Tract 206.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1, 004

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017,

1020, 1047, 1051, 1052, 1053, 1054, 1058, 1059, 1060,

1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069,

1079

Misty Lakes Subtotal 2,629

Pine Forest

Tract 209.02

Blocks: 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1,703

1019, 1020, 1021, 1022, 1023, 1024, 1025, 1033, 1034,

1035, 1036, 1040, 1041, 1042

Pine Forest Subtotal 1,703

Silver Bluff 2,979

Sleepy Hollow #65

Tract 220.02

Blocks: 1041, 1044, 1045, 1046, 1048, 1049, 1050, 1051, 437

1052, 1053, 1054

Sleepy Hollow #65 Subtotal 437

Talatha

Tract 220.02

Blocks: 3000, 3030, 4075, 4076, 4077, 4078, 4079, 4080, 236

4081, 4082, 4083, 4084, 4088

Talatha Subtotal 236

Warrenville

Tract 211.01

Blocks: 2004, 2005, 2006, 2007, 2008, 2018, 2019, 2043, 39

2075

Tract 211.02

Blocks: 2008, 2014, 2016, 2017, 2018 394

Warrenville Subtotal 433

Willow Springs 2,503

DISTRICT TOTAL 38,210

PERCENT VARIATION 2.437

DISTRICT 85

Area Population

Lexington County

VTD 009

Tract 211.09

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 747

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1026, 1027,

1028, 1029, 1030, 1046, 1047

Tract 211.10

Blocks: 2024, 2025, 2026, 2027, 2031, 2032, 2033, 2034, 588

2035, 2036, 2037

VTD 009 Subtotal 1,335

VTD 028 3,654

VTD 048 3,105

VTD 049 2,495

VTD 050

Tract 211.06

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,859

1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021,

3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022

VTD 050 Subtotal 2,859

VTD 054 2,709

VTD 057 2,415

VTD 058

Tract 205.11

Blocks: 1000, 1001, 1006, 1007, 1008, 1009, 1010 657

VTD 058 Subtotal 657

VTD 059

Tract 211.14

Blocks: 0001, 0002, 0003, 0004, 0005, 1002, 1003, 1004, 1,346

1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013,

1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028, 1029

Tract 211.15

Blocks: 0001, 0002, 0003, 0004, 0005, 1003, 1004, 1005, 1,067

1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1021

VTD 059 Subtotal 2,413

VTD 060 2,695

VTD 061 3,707

VTD 062

Tract 211.09

Blocks: 2006, 2016 0

Tract 211.15

Blocks: 1022, 1023, 1024, 1025, 1026, 1031 508

Tract 211.16

Blocks: 1002, 1003, 1004, 1005, 3000, 3001, 3002, 3003, 1,748

3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020

VTD 062 Subtotal 2,256

VTD 063

Tract 212.03

Blocks: 0001, 0002, 0003, 2015, 2016, 2026, 2027, 2028, 620

2030, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043,

2044, 2045, 2046, 2047, 2048, 2049, 2050, 2054, 2056,

2057, 2058, 2059, 2060, 2061, 2067, 2068, 2069, 2073,

2074, 2075, 2076, 2079

VTD 063 Subtotal 620

VTD 084 1,401

VTD 085 3,152

VTD 086 2,659

DISTRICT TOTAL 38,132

PERCENT VARIATION 2.228

DISTRICT 86

Area Population

Aiken County

Cedar Creek #64 1,644

Couchton 2,126

Eureka

Tract 202

Blocks: 3002, 3006, 3007, 3008, 3009, 3016, 3018, 3019, 679

3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028,

3029, 3030, 3031, 3034, 3035, 3036, 3037, 3038, 3039,

3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3066,

3067, 3097, 3098, 3099, 3101, 3104, 3105, 3106, 3107,

3108, 3109, 3110, 3111, 3112, 3113, 3115, 3116, 3117,

3118, 3119, 3120, 3121, 3122, 3123, 3124, 3125, 3126,

3127, 3128, 3129, 3130, 3131, 3133

Eureka Subtotal 679

Monetta 1,959

Montmorenci 3,548

New Ellenton 2,067

New Holland 1,317

Oak Grove 1,696

Perry 1,253

Redds Branch

Tract 216.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1,386

1009, 1011, 1013, 1014, 1019, 1020, 1021, 1022, 1023,

1025, 1026, 1027, 1043, 1044, 1045, 1046, 1047, 1048,

1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057,

1058, 1075, 1076, 1077, 1078, 1079, 1080, 2021, 2022,

2049, 2050, 2051, 2052, 2053, 2054, 2056, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007, 3010, 3024, 3025,

3026, 3027, 3033

Redds Branch Subtotal 1,386

Salley 991

Shaws Fork 872

Shiloh 2,711

South Aiken #75 2,189

SRS 0

Tabernacle 1,067

Talatha

Tract 220.01

Blocks: 1037, 1038, 1041, 1046, 1049, 1050, 1053, 1073, 640

1077, 1078, 1079, 2004, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2018, 2028, 2047, 2048,

2049, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2080,

3000, 3001, 3002, 3007, 3008, 3009, 3010, 3011, 3012,

3013, 3014, 3015, 3016, 3017, 3018, 3022, 3023, 3024,

3025, 3026, 3027, 3028, 3030, 3031, 3032, 3033, 3034,

3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043,

3044, 3045

Tract 220.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,216

1008, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066,

1067, 1068, 1069, 1071, 1072, 1073, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1084, 1085, 1086, 1088, 2000,

2031, 2035, 2036, 2041, 4000, 4002, 4003, 4004, 4005,

4011, 4036, 4037, 4038, 4039, 4040, 4041, 4089

Tract 9801

Blocks: 1421, 1439, 1440 0

Talatha Subtotal 1,856

Wagner 3,155

Ward 2,351

White Pond 1,263

Windsor 4,076

DISTRICT TOTAL 38,206

PERCENT VARIATION 2.426

DISTRICT 87

Area Population

Lexington County

VTD 003 2,430

VTD 004 2,402

VTD 006 2,277

VTD 008

Tract 213.07

Blocks: 1022 0

Tract 213.08

Blocks: 2008, 2010, 2027 37

VTD 008 Subtotal 37

VTD 015

Tract 213.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,863

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006,

2007, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2051, 2052, 2053, 2054, 2055, 2056, 2057,

2058, 2059, 2060, 2061, 2062, 2063, 2064, 2070, 2071,

2074, 2075, 2079, 2080, 2081

VTD 015 Subtotal 2,863

VTD 016

Tract 210.09

Blocks: 2009, 2010, 2011, 2012, 2013, 2017, 2018, 2019, 821

2020, 2021, 2022, 2023, 2029, 2030, 2031, 2032, 2036,

2039, 2053

Tract 210.24

Blocks: 1050, 1051, 1056 0

Tract 213.06

Blocks: 2045 0

Tract 213.08

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 502

2026, 2028

VTD 016 Subtotal 1,323

VTD 018

Tract 210.09

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 3,794

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2014, 2015, 2016, 2024, 2025, 2026, 2027,

2028, 2033, 2034, 2057, 2058, 2059, 2060

Tract 210.24

Blocks: 1044 0

Tract 210.29

Blocks: 1050, 1051, 1053, 1054 0

VTD 018 Subtotal 3,794

VTD 019 4,526

VTD 034

Tract 210.29

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 3,221

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1052, 1055, 1056,

1057, 1058, 2006, 2007, 2009, 2010, 2011, 2012, 2021,

2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041

VTD 034 Subtotal 3,221

VTD 056 4,475

VTD 068

Tract 210.25

Blocks: 0004, 0009, 0012, 0013, 1034, 1035, 1036, 1037, 1,919

1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2019, 2024, 2026

VTD 068 Subtotal 1,919

VTD 070

Tract 210.27

Blocks: 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1,382

1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1056,

1057, 1059, 1060, 1061, 1062, 1063, 1072, 1075

Tract 210.28

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 498

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024

VTD 070 Subtotal 1,880

VTD 073 3,850

VTD 076 3,179

DISTRICT TOTAL 38,176

PERCENT VARIATION 2.346

DISTRICT 88

Area Population

Lexington County

VTD 005

Tract 210.34

Blocks: 1000, 1001, 1002, 1003, 1005, 1006, 1018, 1019, 2,348

1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037,

1038, 1039, 1040, 1042, 1043, 1044, 1045, 1046, 1047,

1048, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012

Tract 9801

Blocks: 1006 0

VTD 005 Subtotal 2,348

VTD 013 6,205

VTD 014 3,393

VTD 017

Tract 209.05

Blocks: 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 178

1016, 1017, 1018, 1019, 1020, 1021, 1022, 1067

Tract 209.08

Blocks: 1017, 1018, 1019, 1025, 1034, 1037, 1041, 1042, 1,062

1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051,

1052, 1053, 1054, 1055, 1056, 1057, 1058, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070

VTD 017 Subtotal 1,240

VTD 018

Tract 210.17

Blocks: 1019 5

Tract 210.18

Blocks: 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 834

1034, 1035, 1041

VTD 018 Subtotal 839

VTD 039 3,234

VTD 043

Tract 206.05

Blocks: 1035, 1036, 1037, 1038, 1039, 1043, 1044, 1045, 921

1046, 1047, 1048, 1049, 1050, 1051, 1054, 1055, 2030,

2031, 2036, 2038, 2039, 2040, 2041, 2042, 2043, 2059

Tract 207.07

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 3,259

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2027, 2028

Tract 207.08

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 871

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048,

2049, 2050, 2051, 2052, 2054, 2056, 2057, 2061, 2062

VTD 043 Subtotal 5,051

VTD 065 3,142

VTD 067 2,816

VTD 071

Tract 210.30

Blocks: 1016, 1017, 1018, 1019, 1036, 1041, 1042, 1043, 2,173

1044, 1045, 1046, 1047, 1048, 1051, 1063, 1064, 1065,

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044,

2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053,

2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062,

2063, 2064, 2065, 2068, 2069, 2070, 2071

VTD 071 Subtotal 2,173

VTD 077 1,388

VTD 078 3,549

VTD 080

Tract 209.05

Blocks: 1000, 1001, 1003, 1004, 1005, 1007, 1032, 1068, 438

1089

VTD 080 Subtotal 438

VTD 087 2,242

DISTRICT TOTAL 38,058

PERCENT VARIATION 2.029

DISTRICT 89

Area Population

Lexington County

VTD 005

Tract 206.02

Blocks: 2010, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 426

2021, 2022, 2023, 2025, 2026, 2027, 2028, 2029, 2030

Tract 9801

Blocks: 1005 0

VTD 005 Subtotal 426

VTD 021 2,465

VTD 029 2,443

VTD 030 2,151

VTD 031 2,782

VTD 035 2,654

VTD 036

Tract 201

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2, 762

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 2000, 2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030, 2031, 2035, 2036,

2037, 2038, 2039

Tract 202.01

Blocks: 3024, 3026, 3027, 3028, 3029 0

Tract 202.02

Blocks: 1032, 1033, 1035, 1036, 1050, 1051 320

Tract 206.05

Blocks: 2008, 2009 0

VTD 036 Subtotal 3,082

VTD 037 1,096

VTD 038

Tract 206.05

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 0

2010, 2011, 2012, 2013, 2014, 2015

VTD 038 Subtotal 0

VTD 040 3,790

VTD 041 3,422

VTD 042 2,664

VTD 043

Tract 206.04

Blocks: 3045, 3054, 3056, 3057, 3060, 3061, 3063, 3064, 0

3065, 3066, 3067, 3068, 3069, 3070

Tract 206.05

Blocks: 1020, 1021, 1022, 1023, 1024, 1025, 1028, 1029, 21

1030, 1031, 1032, 1033, 1034

VTD 043 Subtotal 21

VTD 044 1,825

VTD 045 2,031

VTD 046 985

VTD 047 2,868

VTD 055 2,180

VTD 074 1,148

DISTRICT TOTAL 38,033

PERCENT VARIATION 1.962

DISTRICT 90

Area Population

Bamberg County 15,987

Barnwell County

Barnwell No. 3

Tract 9704

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 208

2007, 2008, 2011, 2012, 2018

Barnwell No. 3 Subtotal 208

Blackville No. 1

Tract 9702

Blocks: 4068, 4069 49

Blackville No. 1 Subtotal 49

Blackville No. 2

Tract 9702

Blocks: 3000, 3001, 3002, 3004, 3005, 3006, 3007, 141

3033, 3034, 3035, 3036, 3038, 3039, 3040, 3041

Blackville No. 2 Subtotal 141

Friendship 1,096

Hilda 1,538

Kline

Tract 9705

Blocks: 1000, 1001, 1002, 1003, 1004, 1038, 1039, 418

1040, 1041, 1042, 1043, 1044, 1045, 1061, 1062,

1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078,

1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086,

1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094,

1095, 1096, 1097, 1101, 1102, 1103, 1104, 1105,

1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113,

1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121,

1126, 1127, 1132, 1133, 1141, 1142, 1143

Kline Subtotal 418

Colleton County

Ashton 156

Bells 417

Berea 140

Canady's 741

Edisto 421

Hendersonville 1,499

Horse Pen 1,002

Hudson Mill 893

Lodge 628

Maple Cane

Tract 9707

Blocks: 1025, 1029, 1030, 1116, 1117 282

Maple Cane Subtotal 282

Peeples

Tract 9706

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 422

1007, 1028

Tract 9707

Blocks: 1036, 1037 31

Peeples Subtotal 453

Peniel

Tract 9703

Blocks: 3016, 3017, 3018, 3019, 3020, 3021, 3023, 569

3024, 3025, 3027, 3033, 3037, 3038, 3039, 3041,

3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049,

3050, 3051, 3054, 3055, 3056, 3057, 3058, 3059,

3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067,

3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075,

3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083,

3084, 3085, 3086, 3087, 3088, 3089, 3091, 3092

Peniel Subtotal 569

Petits 319

Rice Patch 927

Ruffin 435

Sidneys 619

Smoaks 1,244

Sniders 1,018

Stokes

Tract 9703

Blocks: 2000, 2013, 2014, 2015, 2016, 2017, 2027, 179

2028, 2029, 2030, 2031, 2067

Tract 9704.01

Blocks: 2036, 2037, 2072, 2084, 2085, 2086, 2087, 757

2088, 2089, 2090, 2091, 2092, 2093, 2094, 2098,

2099, 2100, 2101, 2102, 2103, 2104, 2105, 2121,

2125, 2126, 2127, 2129, 3018, 3019, 3020, 3024,

3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032,

3037, 3038, 3071, 3072, 3073, 3074, 3075, 3076,

3077, 3078, 3079, 3080, 3081, 3082, 3083, 3096,

3097, 3098, 3099, 3100, 3101, 3102, 3114, 3115,

3116, 3117, 3118, 3119, 3120, 3138

Stokes Subtotal 936

Walterboro No. 1

Tract 9703

Blocks: 2018, 2019, 2020, 2021, 2022, 2023, 2024, 272

2025, 2026, 2032, 2033, 2034, 2035, 2059, 2060, 2061

Walterboro No. 1 Subtotal 272

Walterboro No. 4

Tract 9704.02

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2,020

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2043, 2045, 3001, 3002,

3003, 3004, 3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3033, 3034, 3035, 3036, 3037, 3038,

3039, 3045, 3046

Tract 9705

Blocks: 5003, 5004, 5005, 5006, 5007, 5008, 5009, 876

5021, 5022, 5023, 5024, 5025, 5027, 5034, 5036

Walterboro No. 4 Subtotal 2,896

Williams 410

Wolfe Creek

Tract 9704.01

Blocks: 2071, 2076, 2077, 2078, 2079, 2080, 2081, 567

2082, 2083, 2095, 2096, 2097, 2122, 2128, 2130,

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3021, 3022, 3023, 3084, 3085, 3086,

3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094,

3095, 3103, 3104, 3107, 3109, 3110, 3113

Tract 9704.02

Blocks: 1016, 1036, 1037, 1038, 1039, 1040, 1041, 94

1042, 1043, 1044, 1045, 1046, 1047, 3000, 3005

Tract 9705

Blocks: 5010 0

Wolfe Creek Subtotal 661

DISTRICT TOTAL 36,375

PERCENT VARIATION -2.483

DISTRICT 91

Area Population

Allendale County 10,419

Barnwell County

Barnwell No. 1 1,344

Barnwell No. 2 2,245

Barnwell No. 3

Tract 9704

Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 1,634

4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014,

4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022,

4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030,

4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038,

4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046,

4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054,

4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062,

4063, 4064, 4065, 4066, 4067, 4068

Tract 9705

Blocks: 1005, 1020, 1021, 1022, 1023, 1024, 1025, 537

1026, 1027, 1034, 1035, 1036, 1037, 1149, 1151,

1152

Barnwell No. 3 Subtotal 2,171

Barnwell No. 4 2,287

Blackville No. 1

Tract 9702

Blocks: 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,445

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2017,

2018, 2019, 2020, 2025, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2039, 2040, 2041, 2042, 2043,

2044, 2054, 2055, 2066, 2067, 2068, 2071, 2072,

2073, 2074, 2075, 2077, 2078, 2079, 2080, 2081,

4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024,

4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032,

4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040,

4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048,

4049, 4050, 4052, 4053, 4054, 4055, 4056, 4057,

4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065,

4066, 4067, 4070, 4071, 4072, 4073, 4074, 4075,

4076, 4077, 4078, 4079, 4080, 4081

Tract 9703

Blocks: 4000, 4003, 4009, 4010, 4011, 4013, 4014, 188

4015, 4016, 4017

Blackville No. 1 Subtotal 1,633

Blackville No. 2

Tract 9702

Blocks: 2000, 2034, 2035, 2036, 2037, 2038, 2045, 769

2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053,

2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063,

2064, 2065, 2069, 2070, 2082, 3003, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031, 3032, 3037,

4000

Blackville No. 2 Subtotal 769

Elko 752

Healing Springs 1,316

Kline

Tract 9705

Blocks: 1016, 1046, 1047, 1048, 1049, 1050, 1051, 426

1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059,

1060, 1098, 1099, 1100, 1122, 1123, 1124, 1125,

1128, 1129, 1130, 1131, 1134, 1135, 1136, 1137,

1138, 1139, 1140, 1144, 1145, 1146, 1147, 1148,

1150

Kline Subtotal 426

Snelling 1,898

SRS 0

Williston No. 1 2,110

Williston No. 2 891

Williston No. 3 1,329

Orangeburg County

Neeses-Livingston 1,991

North 1

Tract 118

Blocks: 5015, 5016, 5022, 5024, 5025, 5026, 5027, 150

5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044,

5047, 5048, 5049, 5053, 5056, 5057, 5058, 5059,

5060, 5061, 5062, 5063

Tract 119

Blocks: 1011, 1012, 1013, 1014 95

North 1 Subtotal 245

Norway 1,917

Pine Hill 1,727

Springfield 1,817

DISTRICT TOTAL 37,287

PERCENT VARIATION -0.038

DISTRICT 92

Area Population

Berkeley County

Boulder Bluff No. 1

Tract 207.07

Blocks: 1109, 1110, 2003, 2007, 2008, 2009, 2010, 2011, 1,916

2012, 2013, 2014, 2015, 2016, 2017, 2018, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2041,

2042

Boulder Bluff No. 1 Subtotal 1,916

Carnes Crossroads No. 2

Tract 207.13

Blocks: 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 464

1017, 1020, 1021, 1022, 1023, 1028, 1030, 1031, 1032,

1050, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062

Carnes Crossroads No. 2 Subtotal 464

Devon Forest No. 2 4,401

Sangree No. 1

Tract 207.15

Blocks: 1000, 1001, 1002, 1003 388

Tract 207.16

Blocks: 1000, 1001, 1009, 1010, 1011, 1012, 1013, 1014, 1,261

1015, 1016, 1017, 1018, 2043, 3000, 3001, 3006

Tract 207.17

Blocks: 1004, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 959

1021, 2020

Sangree No. 1 Subtotal 2,608

Sangree No. 2 4,245

Sangree No. 3 3,333

Stratford No. 1

Tract 207.16

Blocks: 1005, 1006, 2000 0

Tract 207.17

Blocks: 2004, 2005, 2011, 2012, 2013, 2014, 2015, 2016, 1,669

2017, 2018, 2019, 2021, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008

Tract 207.18

Blocks: 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 69

3019, 3020, 3022, 3023

Tract 207.21

Blocks: 1025 0

Stratford No. 1 Subtotal 1,738

Stratford No. 2 3,178

Stratford No. 3 3,535

Stratford No. 4 3,166

Westview No. 1 2,796

Westview No. 2 3,798

Westview No. 3

Tract 207.22

Blocks: 3010 0

Tract 207.23

Blocks: 1000, 1001, 1002, 1003, 1004, 1008, 1009, 1010, 1,477

1011, 1015, 1016, 1023, 1024, 2006, 2007, 2008, 2010,

2011, 2012, 2013, 2014, 2015

Westview No. 3 Subtotal 1,477

DISTRICT TOTAL 36,655

PERCENT VARIATION -1.732

DISTRICT 93

Area Population

Calhoun County 15,175

Lexington County

VTD 024

Tract 208.02

Blocks: 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1034, 1,828

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1067, 1068, 1069, 1070, 1071, 1072,

1073, 1074, 1075, 1076, 1077, 1084, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033

VTD 024 Subtotal 1,828

VTD 025 1,514

VTD 026

Tract 207.05

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,451

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017,

1018, 1019, 1021, 1022, 1023, 1036, 1037, 1038, 1039,

1040, 1041, 1043, 1044, 1045, 1046, 1047, 1048, 1049,

1050, 1051, 1052, 1053, 1054, 1057, 1058, 2039, 2040,

2041, 2042, 2043, 2044, 2045, 2050, 2053

Tract 208.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1015, 1017, 1018, 568

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1065,

1066, 1078, 1079, 1080, 1081, 1082, 1083

VTD 026 Subtotal 2,019

VTD 036

Tract 201

Blocks: 2032, 2033 0

VTD 036 Subtotal 0

VTD 038

Tract 201

Blocks: 2034 0

Tract 206.05

Blocks: 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 284

2024, 2025, 2026, 2027, 2028, 2029, 2032, 2033, 2034,

2035, 2037, 2044, 2045, 2046, 2047, 2048, 2049, 2050,

2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058

Tract 207.05

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,646

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2033, 2036, 2037, 2038, 2048,

2049, 2051, 2052, 2054, 2055

Tract 207.06

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 3,181

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010

VTD 038 Subtotal 5,111

VTD 043

Tract 207.07

Blocks: 2023, 2024, 2025, 2026 444

VTD 043 Subtotal 444

VTD 075

Tract 207.05

Blocks: 2030, 2031, 2032, 2034, 2035, 2046, 2047 175

Tract 208.03

Blocks: 2000, 2041, 2042, 2043, 2044, 2045, 2046, 2047 24

Tract 208.04

Blocks: 1040, 1041, 1042 25

Tract 208.05

Blocks: 1037, 1038, 1039, 1040, 1041, 1045, 1047, 1048, 115

1049

VTD 075 Subtotal 339

VTD 082

Tract 208.03

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3021, 3022, 9

3023, 3024, 3028, 3090

VTD 082 Subtotal 9

Orangeburg County

Four Holes 863

Jamison

Tract 107

Blocks: 1040 0

Tract 108

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2, 283

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1068, 1069, 1070, 1071, 1072,

1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081,

1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090,

1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099,

1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108,

1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117,

1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126,

1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1139,

1142, 1143, 1144, 1145, 1146, 1147

Jamison Subtotal 2,283

Limestone 1

Tract 109

Blocks: 2010, 2014, 2015 326

Tract 119

Blocks: 3026 0

Tract 120

Blocks: 3074, 3075, 3076, 3077, 3078, 3079, 3084, 3086, 234

3090, 3121, 3122, 3123, 3125, 3126, 3127, 3128, 3129,

3130, 3131, 3132, 3133, 3136, 3161

Limestone 1 Subtotal 560

Limestone 2

Tract 109

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 830

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1037, 1038,

1039, 1040, 1041, 1042, 1043, 1066, 1067

Tract 120

Blocks: 3038, 3039, 3040, 3041, 3070, 3071, 3072, 3073, 663

3085, 3087, 3088, 3089, 3091, 3092, 3093, 3094, 3095,

3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104,

3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113,

3114, 3115, 3116, 3117, 3118, 3119, 3120, 3153, 3154,

3155, 3156, 3160

Limestone 2 Subtotal 1,493

North 1

Tract 118

Blocks: 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 267

5008, 5009, 5010, 5011, 5012, 5013, 5014, 5017, 5018,

5019, 5020, 5021, 5023, 5028, 5029, 5030, 5031, 5032,

5033, 5034, 5035, 5036

Tract 119

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 155

1008, 1009, 1010, 1015, 1016, 1017, 1018, 1019, 1020,

1021, 1022

Tract 120

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,192

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079,

1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088,

1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097,

1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106,

1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115,

1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123

North 1 Subtotal 1,614

North 2 1,966

Suburban 2

Tract 107

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 463

3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3022

Suburban 2 Subtotal 463

Whittaker 1,793

DISTRICT TOTAL 37,474

PERCENT VARIATION 0.464

DISTRICT 94

Area Population

Charleston County

Deer Park 1B

Tract 31.07

Blocks: 3070, 3071, 3079, 3080, 3081, 3082, 3083, 3106 67

Deer Park 1B Subtotal 67

Ladson

Tract 31.06

Blocks: 1056, 1057, 1058, 1059, 1060, 1061, 1075, 1076, 1,342

1077, 1078, 1079, 1080, 1085, 1086, 1087, 2031, 3042,

3043, 3044, 3045

Ladson Subtotal 1,342

Lincolnville

Tract 31.06

Blocks: 1008, 1009, 1010, 1011, 1012, 1013, 1025, 1026, 187

1027, 1028, 1029, 1030, 1031, 1062, 1063, 1064, 1067,

1068, 1081, 1082, 1089, 1090, 1091

Lincolnville Subtotal 187

Dorchester County

Bacons Bridge

Tract 105.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,016

1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1018,

1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027,

1028, 1032, 1033, 1034

Bacons Bridge Subtotal 1,016

Briarwood

Tract 108.13

Blocks: 2003, 2020, 2021, 2023, 2024, 2030 835

Briarwood Subtotal 835

Briarwood 2 1,462

Central 2,015

Central 2 1,965

Coastal 1,880

Coastal 2

Tract 108.14

Blocks: 1000, 1001, 1002, 1007, 1008, 1009, 1010, 1011, 1, 528

1012, 1013, 1014, 1015, 1016, 1017, 1030, 1032, 1033,

1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051,

1054

Coastal 2 Subtotal 1,528

Coastal Center

Tract 108.09

Blocks: 2039 45

Tract 108.13

Blocks: 1000, 1001, 1018, 1064, 1065, 1066 650

Coastal Center Subtotal 695

Dorchester 1,528

Dorchester 2 1,128

Germantown 2,057

Greenhurst 1,609

Greenwave 2,167

Irongate

Tract 108.08

Blocks: 3007 57

Irongate Subtotal 57

Irongate 2 895

Irongate 3

Tract 108.08

Blocks: 2002, 2003, 2005 187

Irongate 3 Subtotal 187

Miles/Jamison 2,804

Newington 1,529

Newington 2 1,004

North Summerville

Tract 106.06

Blocks: 1010, 1011, 1012, 1013, 1014, 1015, 1018, 1019, 195

1020, 1021, 1025, 1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1039

Tract 107

Blocks: 1042, 1043, 2057, 2058, 2059, 2060, 2065, 2070, 472

2071, 2072, 2073, 2074, 2079, 3049, 3060, 3061, 3062,

3063, 3065

North Summerville Subtotal 667

Sawmill Branch 1,868

Spann 1,732

Stallsville 1,331

Tupperway 1,352

Tupperway 2 1,495

DISTRICT TOTAL 36,402

PERCENT VARIATION -2.410

DISTRICT 95

Area Population

Orangeburg County

Bolentown 2,173

Brookdale 1,672

Cope 1,063

Cordova 1 2,326

Cordova 2

Tract 116

Blocks: 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 179

3021, 3022, 3023, 3034, 3035

Cordova 2 Subtotal 179

Edisto 1,593

Jamison

Tract 108

Blocks: 1066, 1067 65

Tract 110

Blocks: 1000, 1001, 1002 0

Tract 111

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 536

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2066, 2067, 2100, 2101

Jamison Subtotal 601

Limestone 1

Tract 109

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2,186

2008, 2009, 2011, 2012, 2013, 2016, 2017, 2018, 3035,

3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044,

3045, 3046, 3047, 3048, 3049, 4025, 4026, 4027

Limestone 1 Subtotal 2,186

Limestone 2

Tract 109

Blocks: 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 956

1032, 1033, 1034, 1035, 1036, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056,

1057, 1061, 1062, 1063, 1064, 1065, 1068, 1069, 1070,

1071, 1072, 1073, 3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3016, 3026, 3027

Tract 110

Blocks: 1003, 1049 0

Limestone 2 Subtotal 956

Nix 2,088

Orangeburg Ward 1 1,062

Orangeburg Ward 10 1,090

Orangeburg Ward 2

Tract 113

Blocks: 1006, 1009, 1030, 1031, 1032, 1033, 1034, 1035, 152

1036, 1037, 1038, 1039, 1040, 1041, 1043, 1044, 1048,

1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057,

1058, 1059, 1060, 1073, 1074, 1088

Tract 114

Blocks: 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3068, 177

3069, 3070, 4011, 4012, 4016, 4017, 4018, 4019

Orangeburg Ward 2 Subtotal 329

Orangeburg Ward 4

Tract 112

Blocks: 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2,278

1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1033,

1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1045,

1046, 1047, 1052, 1053, 1054, 1055, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014

Tract 113

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 290

1015, 1016, 1021, 1022

Tract 114

Blocks: 4013 0

Orangeburg Ward 4 Subtotal 2,568

Orangeburg Ward 5 1,217

Orangeburg Ward 6 1,301

Orangeburg Ward 7 927

Orangeburg Ward 8 868

Orangeburg Ward 9 995

Suburban 1 1,781

Suburban 2

Tract 112

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1024, 565

1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1042,

1043, 1044, 1048, 1049, 1050, 1051

Tract 113

Blocks: 1017 25

Suburban 2 Subtotal 590

Suburban 3

Tract 113

Blocks: 1018 0

Suburban 3 Subtotal 0

Suburban 5

Tract 115

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,067

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017,

1018, 1019, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2058

Suburban 5 Subtotal 2,067

Suburban 6 1,550

Suburban 7 2,380

Suburban 8 1,188

Suburban 9 2,271

DISTRICT TOTAL 37,021

PERCENT VARIATION -0.751

DISTRICT 96

Area Population

Lexington County

VTD 008

Tract 213.08

Blocks: 1006, 1007, 1013, 1014, 1015, 1016, 1017, 1018, 677

1021, 1022, 1023, 1035, 1042, 1043, 1044, 1048, 1118,

2065, 2066, 2070, 2071, 2072, 2073, 2083, 2084

VTD 008 Subtotal 677

VTD 016

Tract 210.09

Blocks: 2035, 2037, 2038, 2040, 2041, 2042, 2043, 2044, 3,921

2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2054,

2055, 2056

Tract 213.08

Blocks: 2029, 2030, 2063, 2064, 2092 78

VTD 016 Subtotal 3,999

VTD 017

Tract 209.05

Blocks: 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1,003

1031, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040,

1041, 1042, 1043, 1045

VTD 017 Subtotal 1,003

VTD 020

Tract 209.03

Blocks: 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 1,034

2017, 2018, 2019, 2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2049, 2071, 2072, 2073,

2074, 2075, 2076, 2077, 2078, 2080, 2081, 2083, 2084,

2085, 2086, 2087

Tract 213.08

Blocks: 1039, 1040, 1041, 1047, 1077, 1096, 1097, 1098, 260

1099, 1105

VTD 020 Subtotal 1,294

VTD 022 2,753

VTD 023 1,300

VTD 024

Tract 208.02

Blocks: 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 243

2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050,

2051

VTD 024 Subtotal 243

VTD 026

Tract 207.05

Blocks: 1016, 1020, 1024, 1025, 1026, 1027, 1028, 1029, 349

1030, 1031, 1032, 1033, 1034, 1035, 1042, 1055, 1056

Tract 208.02

Blocks: 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 179

1013, 1014, 1016

VTD 026 Subtotal 528

VTD 027 3,853

VTD 069 4,428

VTD 075

Tract 208.03

Blocks: 2001, 2002, 2003, 2024, 2025, 2026, 2027, 2028, 176

2029, 2030, 2031, 2032, 2035, 2036, 2037, 2038, 2039,

2040

Tract 208.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1019, 1020, 1021, 372

1022, 1043

Tract 208.05

Blocks: 1000, 1002, 1003, 1004, 1005, 1006, 1018, 1019, 2,643

1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1042,

1043, 1044, 1046, 2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2028,

2029, 2030, 2031, 2032, 2033, 2034, 2038, 2039, 2041

VTD 075 Subtotal 3,191

VTD 080

Tract 208.05

Blocks: 1001, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2,740

1014, 1015, 1016, 1017, 2023, 2024, 2025, 2026, 2027,

2035, 2036, 2037, 2040

Tract 209.05

Blocks: 1002, 1006, 1046, 1047, 1048, 1049 364

VTD 080 Subtotal 3,104

VTD 081 6,303

VTD 082

Tract 208.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,871

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1051, 1052, 1053, 1054, 1057, 1058, 1059, 1060,

1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069,

1070, 1071, 1083, 1084, 1085, 1086, 1087, 1089, 1090,

2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2033, 2034, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019,

3020, 3025, 3026, 3027, 3029, 3030, 3031, 3032, 3033,

3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042,

3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051,

3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060,

3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069,

3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078,

3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087,

3088, 3089

VTD 082 Subtotal 2,871

VTD 083 2,652

DISTRICT TOTAL 38,199

PERCENT VARIATION 2.407

DISTRICT 97

Area Population

Colleton County

Cottageville

Tract 9707

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,287

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043,

2050, 2051, 2077, 2095, 2100

Cottageville Subtotal 1,287

Maple Cane

Tract 9707

Blocks: 1000, 1001, 1002, 1003, 1011, 1012, 1013, 1017, 620

1018, 1019, 1020, 1021, 1026, 1028, 1031, 1032, 1033,

1034, 1110, 1111, 1112, 1113, 1114

Maple Cane Subtotal 620

Round O

Tract 9707

Blocks: 1035, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 718

1047, 1048, 1049, 1050, 1055, 1107, 1108, 1109

Round O Subtotal 718

Dorchester County

Butternut 2,560

Clemson 1,959

Clemson 2 2,462

Clemson 3 2,923

Cypress 3,559

Delemars

Tract 108.01

Blocks: 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 632

2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2041, 2042, 2043, 2044, 2045, 2046, 2047,

2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056,

2057, 2058, 2059, 2060, 2061, 2063, 2064, 2065, 2067,

2068, 2094, 2095, 2096, 2097, 2098, 2099, 2100, 2101,

2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110,

2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2119,

2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128,

2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137,

2138, 2139, 2140, 2141, 2142, 2143, 2206

Delemars Subtotal 632

Flowertown 2,529

Flowertown 2 2,367

Givhans 1,295

Givhans 2 976

Grover 1,162

Indian Field 807

Indian Field 2 1,268

Knightsville 1,868

Reevesville 1,399

Ridgeville

Tract 104

Blocks: 1003, 1005, 1029, 1034, 2000, 2006, 2007, 2008, 907

2016, 2017, 2035, 2036, 2037, 2038, 2039, 2040, 2041,

2042, 3006, 3007, 3008

Ridgeville Subtotal 907

Ridgeville 2

Tract 104

Blocks: 2018, 2032, 2043 47

Ridgeville 2 Subtotal 47

Rosinville

Tract 103

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 881

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079,

1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088,

1089, 1090

Rosinville Subtotal 881

Rosses 1,339

St. George No. 1 1,780

St. George No. 2 1,267

DISTRICT TOTAL 36,612

PERCENT VARIATION -1.847

DISTRICT 98

Area Population

Dorchester County

Ashborough East 1,609

Ashborough East 2 1,000

Ashley River 2,186

Brandymill 895

Brandymill 2 2,022

Briarwood

Tract 108.13

Blocks: 1002, 1003, 1004, 1005, 1007, 1009, 1030, 1031, 1,239

1032, 1033, 1034, 2028, 2029

Briarwood Subtotal 1,239

Briarwood 3 1,054

Coastal 2

Tract 108.13

Blocks: 1014, 1015, 1016, 1024, 1025, 1052 622

Coastal 2 Subtotal 622

Coastal Center

Tract 108.13

Blocks: 1010, 1011, 1017 389

Coastal Center Subtotal 389

Coosaw 2,284

Coosaw 2 4,919

Irongate

Tract 108.08

Blocks: 3006, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 851

3015, 3016, 3017, 3018, 4000, 4001, 4002, 4005, 4006,

4015

Irongate Subtotal 851

Irongate 3

Tract 108.08

Blocks: 2004, 2006, 2007, 2008, 2025, 2026, 3005, 3019, 641

4003, 4004

Irongate 3 Subtotal 641

Kings Grant 2,193

Kings Grant 2

Tract 108.19

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,433

1008, 1021, 1026, 1032, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031

Kings Grant 2 Subtotal 1,433

Oakbrook 5,454

Tranquil 1,201

Tranquil 2 3,876

Trolley 2,437

Windsor

Tract 108.17

Blocks: 1007, 1008 21

Tract 108.18

Blocks: 2000, 3000, 3001, 3002, 3003, 3004, 4000 243

Windsor Subtotal 264

DISTRICT TOTAL 36,569

PERCENT VARIATION -1.962

DISTRICT 99

Area Population

Berkeley County

Cainhoy

Tract 204.03

Blocks: 1009, 1133 0

Tract 204.04

Blocks: 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 155

1052, 1053, 1054, 1055, 1056, 1059, 1060, 1061, 1063,

1064, 1069, 1070, 1071, 1072, 1077, 1078, 1079, 1080,

1144, 1145, 1146, 1150, 1151, 1152, 1153, 1154, 1155,

1156, 1157, 1158, 1159, 1160, 1161, 1162, 1163, 1167,

1170, 1175, 1177

Tract 204.05

Blocks: 1270, 1271, 1272 0

Cainhoy Subtotal 155

Daniel Island No. 1 4,386

Daniel Island No. 2 4,976

Foster Creek

Tract 208.11

Blocks: 3005 0

Tract 208.12

Blocks: 1006, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 4,400

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1042, 1043, 1044, 1049, 1050, 1051,

1053, 1054, 1055, 1057

Tract 209.03

Blocks: 1019 0

Foster Creek Subtotal 4,400

Goose Creek No. 1

Tract 207.24

Blocks: 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 223

1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097,

1098, 1099, 1100, 1101, 1102

Tract 208.12

Blocks: 1000, 1007, 1008, 1009 0

Tract 9801

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 0

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040

Goose Creek No. 1 Subtotal 223

Hanahan No. 2 2,413

Hanahan No. 3 2,979

Hanahan No. 4 4,443

Charleston County

Mt. Pleasant 26 745

Mt. Pleasant 28 1,615

Mt. Pleasant 29 412

Mt. Pleasant 31

Tract 46.08

Blocks: 2040, 2041, 2042, 2043, 2044, 2045, 2055, 2056, 1,624

2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065,

2066, 2067, 2068, 2072, 2073, 2074, 2075, 2076, 2077,

2078, 2079, 2080, 2081, 2082, 2083, 2084, 2086, 2091,

2093, 2095, 2096, 3000, 3003, 3038

Tract 46.14

Blocks: 1001 0

Mt. Pleasant 31 Subtotal 1,624

Mt. Pleasant 32 2,954

Mt. Pleasant 33 3,945

Mt. Pleasant 35

Tract 46.08

Blocks: 1003, 1026, 1027, 1028, 1036, 1037, 1038, 1039, 1,791

1040, 1041, 1042, 1043, 1044, 1045, 1046, 1101, 1102,

1103, 1118, 1122, 4000, 4001, 4002, 4003, 4004, 4012,

4018, 4022, 4024, 4028, 4035, 4036, 4037, 4038, 4123,

4124, 5054

Mt. Pleasant 35 Subtotal 1,791

DISTRICT TOTAL 37,061

PERCENT VARIATION -0.643

DISTRICT 100

Area Population

Berkeley County

Bethera

Tract 203.01

Blocks: 2017, 2018, 2033, 2047, 2048, 2049 90

Tract 204.01

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 214

2006, 2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2052, 2053, 2057, 2088,

2124, 2125, 2132, 2133, 2134, 2135, 2136,

2137, 2138, 2139, 2140, 2141, 2142, 2143,

2146, 2157, 2158, 2162, 2164, 2285, 2292

Bethera Subtotal 304

Bonneau

Tract 203.01

Blocks: 1050, 1051 0

Tract 203.02

Blocks: 2011, 2012, 2014, 2015, 2016, 2017, 481

2018, 2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2028, 2036, 2043, 2044, 2052, 2053

Bonneau Subtotal 481

Bonneau Beach 2,069

Carnes Crossroads No. 1

Tract 207.11

Blocks: 1058, 1087, 1088, 1089, 1090, 1093, 1094 446

Tract 207.12

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 3,178

1006, 1007, 1008, 1009, 1010, 1011, 1012,

1013, 1014, 1015, 1017, 1018, 1019, 1020,

1023, 1025, 1026, 1028, 1029, 2000, 2002,

2003, 2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036, 2037,

2038, 2039, 2040

Carnes Crossroads No. 1 Subtotal 3,624

Carnes Crossroads No. 2

Tract 207.10

Blocks: 2036, 2037, 2038, 2056, 2057, 2058, 14

2063, 2064

Tract 207.13

Blocks: 1003, 1008, 1018, 1019, 1024, 1025, 1,863

1026, 1027, 1029, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1051,

1052, 1053, 1063, 1064, 1065, 1066, 1067,

1068, 1069, 1070, 1071

Carnes Crossroads No. 2 Subtotal 1,877

Cordesville 1,809

Macbeth

Tract 203.02

Blocks: 2058, 2059, 2060, 2061, 2062, 3017, 504

3018, 3020, 3021, 3049, 3050, 3056, 4069,

4070, 4074, 4075, 4077, 4078, 4079, 4080,

4081, 4082, 4083, 4084, 4085, 4086, 4087,

4088, 4089, 4090, 4091, 4092, 4093, 4094,

4095, 4096, 4097, 4098, 4099, 4100, 4101,

4102, 4103, 4104, 4105, 4108

Macbeth Subtotal 504

Macedonia

Tract 203.01

Blocks: 1005, 1021, 1022, 1023, 1027, 1028, 2,376

1029, 1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1047, 1048, 1049, 1052,

1053, 1054, 1055, 1057, 1060, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014, 2015,

2016, 2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030, 2031,

2032, 2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045, 2046,

2050, 2051, 2052

Tract 203.02

Blocks: 2027, 2029, 2030, 2031, 2032, 2033, 141

2034, 2035, 2037, 2038, 2054

Tract 204.01

Blocks: 2030, 2031, 2032, 2033, 2034, 2035, 215

2036, 2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2045, 2049, 2050, 2051, 2288, 2291

Macedonia Subtotal 2,732

Moncks Corner No. 1

Tract 205.03

Blocks: 3009, 3010, 3011, 3012, 3013, 3014, 668

3015, 3016, 3017, 3018, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027, 3028,

3029, 3053, 3054, 3055, 3056, 3058, 3059,

3060, 3079

Moncks Corner No. 1 Subtotal 668

Moncks Corner No. 3 3,214

Moncks Corner No. 4

Tract 205.06

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 3,113

1007, 1008, 1013, 1014, 1015, 1016, 1018,

1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032,

1033, 1034, 1035, 1037, 1038, 1039, 1040,

1041, 1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1053, 1054, 1055, 1056, 1057,

1058, 1059, 1060, 1061, 1062, 1063, 1064,

1065, 1066, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025, 2026,

2028, 2029, 2030, 2031, 2032, 2033, 2034, 3055

Tract 206

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 472

1006, 1007, 1008, 1009, 1010, 1011, 1012,

1013, 1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1028, 1070, 1071,

1081, 1086, 1087, 1088, 1089

Moncks Corner No. 4 Subtotal 3,585

Pinopolis

Tract 201.01

Blocks: 2065, 2073, 2074, 2075, 2076, 2123, 2128 0

Tract 205.03

Blocks: 2000, 3000, 3001, 3002, 3003, 3004, 1,109

3005, 3006, 3007, 3008, 3030, 3031, 3032,

3033, 3034, 3035, 3036, 3037, 3038, 3039,

3040, 3041, 3042, 3043, 3044, 3045, 3046,

3047, 3048, 3049, 3050, 3051, 3052, 3057,

3061, 3062, 3063, 3064, 3065, 3066, 3067,

3068, 3069, 3070, 3071, 3072, 3073, 3074,

3075, 3076, 3077, 3078

Pinopolis Subtotal 1,109

Sangree No. 1

Tract 207.14

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 1,646

2006, 2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032, 3020

Sangree No. 1 Subtotal 1,646

Wassamassaw No. 1

Tract 207.11

Blocks: 1003, 1005, 1006, 1007, 1008, 1009, 1,386

1010, 1011, 1012, 1013, 1014, 1015, 1020,

1021, 1022, 1023, 1024, 1025, 1026, 1027,

1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047, 1048,

1049, 1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057, 1059, 1060, 1061, 1062, 1063,

1064, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083, 1084,

1091, 1092, 1096, 1097

Tract 207.12

Blocks: 2001 0

Wassamassaw No. 1 Subtotal 1,386

Wassamassaw No. 2 5,528

Whitesville-Berkeley 5,954

DISTRICT TOTAL 36,490

PERCENT VARIATION -2.174

DISTRICT 101

Area Population

Clarendon County

Bloomville

Tract 9606

Blocks: 2050, 2051, 2052, 2054, 2055, 2056, 2057, 2058, 131

2059, 2061, 2062, 2075, 2076

Tract 9607.02

Blocks: 1010, 1042, 1043, 1044, 1045, 1049, 1050, 1051, 195

1052, 1053, 1054

Bloomville Subtotal 326

Jordan

Tract 9607.02

Blocks: 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 794

1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037,

1038, 1039, 1040, 1041, 1046, 1047, 1048, 1055, 1056,

1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065,

1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074,

1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091

Tract 9607.03

Blocks: 1065, 1069, 2006, 2007, 2008, 2009, 2010, 2011, 1,763

2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038,

2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047,

2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056,

2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065,

2066, 2067, 2068, 2069, 2071, 2072, 2073, 2074, 2075,

2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084,

2085, 2086, 2087, 2088, 2089, 2090, 2091, 2093, 2094,

2095, 2096, 2097, 3026

Jordan Subtotal 2,557

Wilson Foreston

Tract 9606

Blocks: 1066, 1067, 1071, 1072, 2060, 2063, 2064, 2065, 193

2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074,

2077, 2082

Wilson Foreston Subtotal 193

Williamsburg County

VTD 031 407

Black River 487

Bloomingvale 1,249

Cades 898

Cedar Swamp 423

Central 1,187

Earles 975

Greeleyville 1,957

Harmony 498

Hebron 753

Hemmingway 2,244

Henry Poplar Hl 839

Indiantown 1,889

Kingstree No. 1 4,340

Kingstree No. 2 1,586

Kingstree No. 3 3,485

Kingstree No. 4 1,918

Lane 1,129

Mount Vernon 509

Muddy Creek 1,113

Pergamos 384

Piney Forest 556

Salters 2,545

Sandy Bay 524

Suttons 320

Trio 1,135

DISTRICT TOTAL 36,426

PERCENT VARIATION -2.346

DISTRICT 102

Area Population

Berkeley County

Alvin 1,304

Bethera

Tract 204.01

Blocks: 1091, 1100, 1101, 1102, 1103, 1107, 1108, 1109 5

Bethera Subtotal 5

Bonneau

Tract 202.01

Blocks: 2074, 2075, 2076, 2077, 2078 0

Tract 203.01

Blocks: 1046, 1056 0

Tract 203.02

Blocks: 1030, 1032, 1034, 1035, 1036, 1037, 1038, 1039, 1,338

1040, 1041, 1042, 1043, 1044, 1045, 1047, 1048, 1049,

1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058,

1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067,

1068, 1069, 1070, 1071, 1072, 1073, 1074, 1076, 2000,

2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009,

2010, 2013, 4000, 4003, 4007, 4008, 4113

Bonneau Subtotal 1,338

Cainhoy

Tract 204.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 431

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1073, 1074, 1075, 1076, 1081, 1082, 1083, 1084, 1085,

1086, 1087, 1088, 1089, 1090, 1106, 1107, 1108, 1171

Tract 204.05

Blocks: 1006, 1007, 1008, 1009, 1010, 1079, 1080, 1082, 1,598

1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091,

1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100,

1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109,

1110, 1113, 1114, 1115, 1116, 1117, 1121, 1122, 1123,

1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132,

1133, 1134, 1135, 1136, 1137, 1139, 1141, 1146, 1150,

1151, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160,

1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168, 1169,

1171, 1172, 1173, 1174, 1175, 1176, 1177, 1178, 1179,

1180, 1181, 1182, 1183, 1184, 1185, 1186, 1187, 1188,

1189, 1190, 1191, 1192, 1193, 1194, 1195, 1196, 1197,

1198, 1199, 1200, 1201, 1202, 1203, 1204, 1205, 1206,

1207, 1208, 1209, 1210, 1211, 1212, 1213, 1214, 1215,

1216, 1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224,

1225, 1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233,

1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241, 1242,

1243, 1244, 1245, 1246, 1247, 1248, 1249, 1250, 1251,

1252, 1253, 1254, 1255, 1256, 1257, 1258, 1259, 1260,

1261, 1262, 1265, 1266, 1267, 1268, 1269

Cainhoy Subtotal 2,029

Cross 3,598

Eadytown 937

Hilton Cross Roads 2,807

Huger 1,776

Jamestown 818

Lebanon 1,015

Macbeth

Tract 203.02

Blocks: 2045, 2046, 2047, 2048, 2049, 2050, 2051, 3000, 867

3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015, 3016, 3019, 3022,

3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031,

3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040,

3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3051,

3052, 3053, 3054, 3055, 4076

Macbeth Subtotal 867

Macedonia

Tract 203.02

Blocks: 2039, 2040, 2041, 2042, 2055, 2056, 2057 96

Macedonia Subtotal 96

Moncks Corner No. 1

Tract 205.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,264

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1020, 1021, 1022, 1023, 1024, 1026, 1027, 1028, 1029,

1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038,

1039, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048,

1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057,

1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066,

1067, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013, 2018, 2019, 2024,

2025, 2034, 2047

Tract 205.06

Blocks: 1070 0

Moncks Corner No. 1 Subtotal 2,264

Moncks Corner No. 2 2,664

Moncks Corner No. 4

Tract 205.04

Blocks: 1017, 1018, 1019, 1025, 1040, 1068, 1069 0

Tract 205.06

Blocks: 1006, 1009, 1010, 1011, 1012, 1017, 1036, 1050, 203

1051, 1052, 1068, 1069, 3000

Moncks Corner No. 4 Subtotal 203

Pinopolis

Tract 205.03

Blocks: 2001, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 1,287

2013, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2034, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2044, 2045, 2046, 2071, 2072, 2093, 2094,

2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102, 2108,

2111, 2112, 2113, 2114

Tract 205.04

Blocks: 2033 0

Pinopolis Subtotal 1,287

Russellville 2,047

Shulerville 477

St. Stephen No. 1 2,421

St. Stephen No. 2 2,351

Wassamassaw No. 1

Tract 205.03

Blocks: 2033, 2042, 2043, 2047, 2070, 2073, 2074, 2075, 779

2076, 2077, 2082, 2083, 2084, 2085, 2086, 2087, 2088,

2089, 2090, 2091, 2092, 2103, 2104, 2105, 2106, 2107,

2109, 2110, 2118, 2119, 2120, 2121, 2122

Tract 207.11

Blocks: 1004, 1016, 1017, 1018, 1019, 1085 464

Wassamassaw No. 1 Subtotal 1,243

Dorchester County

Four Hole 1,443

Harleyville 1,011

Ridgeville

Tract 104

Blocks: 1000, 1001, 1002, 1004, 1006, 1007, 1008, 1009, 560

1030, 1031, 1032, 1033, 1035, 1036, 1037, 1040, 2001,

2002, 2003, 2004, 2005, 2009, 2010, 2011, 2012, 2013,

2014, 2015

Ridgeville Subtotal 560

Ridgeville 2

Tract 104

Blocks: 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2,281

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1038, 1039, 1041, 1042, 1043, 1044, 1045,

1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 2019,

2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2033, 2034

Ridgeville 2 Subtotal 2,281

Rosinville

Tract 103

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,039

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043,

2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052,

2053, 2079, 2080, 4030

Rosinville Subtotal 1,039

DISTRICT TOTAL 37,881

PERCENT VARIATION 1.555

DISTRICT 103

Area Population

Georgetown County

Andrews 2,743

Andrews Outside 1,702

Bethel 1,731

Brown's Ferry

Tract 9202.02

Blocks: 1051, 1068, 1069 0

Tract 9203.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,145

1008, 1009, 1012, 1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027,

1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036,

1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064,

1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073,

1074, 1075, 1076, 1077, 1078, 1081, 1082, 1083, 1084,

1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093,

1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102,

1103, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116,

1117, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126,

1127, 1128, 1129, 1130, 1131, 1132, 1134, 1135, 1136,

1137, 1138, 1139, 1140, 1168, 1169, 1170, 1171, 1173,

1174, 1175, 1177

Brown's Ferry Subtotal 2,145

Carver's Ferry 310

Cedar Creek 781

Choppee 1,465

Dreamkeepers 1,561

Folly Grove 1,228

Georgetown No. 1 1,052

Georgetown No. 3 2,708

Georgetown No. 4 730

Georgetown No. 5 2,623

Kensington

Tract 9203.02

Blocks: 1000, 1001, 1002, 2004, 2005, 2006, 2009, 2012, 785

2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033,

2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042,

2043, 2080, 2081, 2084, 2085, 2086

Tract 9206

Blocks: 3000, 3001, 3018, 3019, 3020, 3021, 3022, 3023, 367

3024, 3025, 3026, 3027, 3028, 4000, 4001, 4002, 4003

Kensington Subtotal 1,152

Murrell's Inlet No. 3

Tract 9204

Blocks: 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 66

1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051,

1052, 1167, 1180, 1181, 1182, 1183, 1184, 1185, 1186,

1187, 1188, 1189, 1190, 1191, 1192, 1199, 1200, 1201,

1202

Murrell's Inlet No. 3 Subtotal 66

Myersville 633

Pee Dee 760

Penny Royal

Tract 9207

Blocks: 4000, 4001, 4002, 4004, 4012, 4013, 4014, 4015, 160

4016, 4107, 4108, 4109, 4110, 4111, 4112, 4118

Penny Royal Subtotal 160

Plantersville

Tract 9204

Blocks: 1128, 1129, 1130, 1133, 1134, 1135, 1137, 1139, 840

1140, 1141, 1142, 1168, 1169, 1170, 1175, 2010, 2011,

2012, 2013, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2077, 2096, 2103, 2104, 2112,

2113, 2114, 2115, 2116, 2117, 2118, 2119, 2120, 2121,

2122, 2123, 2125, 2156, 2157, 2158, 2162, 2164, 2165,

2166, 2167, 2168, 2169

Plantersville Subtotal 840

Pleasant Hill 1,412

Potato Bed Ferry 844

Sampit 1,463

Santee

Tract 9208

Blocks: 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 1,582

2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2148,

2149, 2150, 2151, 2152, 2153, 2154, 2156, 2157, 2159,

2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168,

2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177,

2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186,

2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195,

2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204,

2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213,

2214, 2215, 2216, 2217, 2218, 2220, 2226, 2227, 2228,

3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 3032, 3033, 3034, 3035, 3036, 3211, 3212,

3213, 3304, 3305, 3306, 3309, 3310, 3311, 3312, 3313,

3326

Santee Subtotal 1,582

Spring Gully 2,960

Horry County

Inland 517

Pawley's Swamp 1,003

Port Harrelson 909

Toddville

Tract 706.02

Blocks: 1047, 1048, 2045, 2048, 2049, 2050, 2051, 2052, 382

2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061,

2062, 2063, 2064, 2065, 2079, 2080, 2081

Toddville Subtotal 382

Williamsburg County

Morrisville 323

Nesmith 750

DISTRICT TOTAL 36,535

PERCENT VARIATION -2.054

DISTRICT 104

Area Population

Horry County

Atlantic Beach 369

Brooksville 3,816

Cherry Grove 1 2,485

Cherry Grove 2 1,387

Cresent 2,320

Daisy

Tract 301.01

Blocks: 1030, 1031 20

Daisy Subtotal 20

Dogwood

Tract 603.08

Blocks: 1010, 1012, 1071 0

Dogwood Subtotal 0

Dunes 1

Tract 501.02

Blocks: 2009 0

Tract 603.08

Blocks: 1060, 1081, 1082, 1092, 1093, 1094, 1095, 1096, 0

1097, 1124, 1125, 1126

Dunes 1 Subtotal 0

Dunes 2

Tract 405

Blocks: 1069 0

Tract 501.02

Blocks: 2000, 2001, 2002, 2008 0

Dunes 2 Subtotal 0

Dunes 3

Tract 405

Blocks: 1041, 1056, 2032, 2033, 2034, 2035, 2036, 2054 39

Dunes 3 Subtotal 39

Ebenezer

Tract 301.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,572

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1028,

1042, 1043, 2011, 2012, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2031, 2032, 2033, 2034, 2035,

2036, 2037

Ebenezer Subtotal 1,572

Little River 1 1,934

Little River 2 3,389

Little River 3 1,942

Mt. Vernon

Tract 301.01

Blocks: 1028, 1029, 1033, 1034 64

Tract 301.02

Blocks: 2015, 2016, 2017, 2018, 2026 89

Tract 301.03

Blocks: 1016, 1039, 1040, 1041 100

Mt. Vernon Subtotal 253

Nixon's Cross Roads 1 5,094

Nixon's Cross Roads 2 2,143

Ocean Drive 1 2,077

Ocean Drive 2 3,025

Red Bluff

Tract 301.02

Blocks: 1058, 2006, 2020, 2021, 2022, 2023, 2024, 2025, 358

2027, 2031

Red Bluff Subtotal 358

Sweet Home 1,476

Tilly Swamp

Tract 603.08

Blocks: 1019, 1058, 1059, 1069, 1070, 1121, 1122, 1146 0

Tilly Swamp Subtotal 0

Wampee

Tract 401.02

Blocks: 2044, 2045, 2046 0

Tract 404

Blocks: 1002, 1003 0

Tract 603.03

Blocks: 1000, 1001, 1002, 1005, 1006, 1016, 1017, 1018, 71

1019, 1020, 1021, 1022, 1025, 1032, 1058

Tract 603.08

Blocks: 2015 4

Wampee Subtotal 75

Windy Hill 1 1,673

Windy Hill 2 1,445

DISTRICT TOTAL 36,892

PERCENT VARIATION -1.096

DISTRICT 105

Area Population

Horry County

Adrian 3,841

Allsbrook 1,105

Bayboro

Tract 203

Blocks: 2014, 2016, 2017, 2018, 2019, 2020, 2048, 2049, 653

2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2064,

2065, 2066, 2067, 2068, 2069, 2077, 2078, 2096, 2097

Tract 707.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1019, 1020, 182

1022, 1023

Bayboro Subtotal 835

Coastal Carolina 3,571

Daisy

Tract 203

Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 1,977

4008, 4009, 4010, 4011, 4012, 4013, 4015, 4016, 4017,

4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026,

4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4039,

4040, 4041, 4042, 4043, 4044, 4057

Tract 301.02

Blocks: 1000 35

Daisy Subtotal 2,012

Dogwood

Tract 603.01

Blocks: 2037, 2038, 2039, 2045, 2046, 2048 14

Tract 603.08

Blocks: 1009 0

Dogwood Subtotal 14

East Conway 1,559

East Lorris 3,860

Green Sea

Tract 201

Blocks: 1039, 1053, 1054, 1055, 1056, 1057, 1061, 1062, 616

1063, 1069, 1108, 1109, 1110, 1111, 1112, 1115, 1117,

1118, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039,

2040, 2042, 2044, 2045, 2055, 2057, 2058, 2059, 2060,

2061, 2063, 2064, 2065, 2066, 2067, 2068

Green Sea Subtotal 616

Gurley 401

Hickory Grove 2,152

Hickory Hill

Tract 203

Blocks: 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 186

2015

Hickory Hill Subtotal 186

Jerigan's Crossroads 1,157

Live Oak 855

Maple 1,713

Mt. Vernon

Tract 203

Blocks: 4035, 4036, 4037, 4038, 4048, 4049, 4058, 4059 132

Tract 301.02

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 556

1009, 1010, 1011, 1012, 1013, 1017, 1018, 1019, 1023

Mt. Vernon Subtotal 688

North Conway 2 1,432

Racepath #1

Tract 703

Blocks: 2028, 2029, 2031, 2032, 2033, 2041, 2042, 2043, 169

2044, 2055, 2056, 2057, 2058, 2059

Racepath #1 Subtotal 169

Red Bluff

Tract 301.02

Blocks: 1014, 1015, 1016, 1020, 1021, 1022, 1025, 1026, 639

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035,

1036, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050,

1051, 1052, 1055, 1056, 1057, 2039, 2040, 2041, 2042,

2043, 2044, 2045, 2046, 2047

Tract 701.02

Blocks: 2000, 2001, 2002, 2051 123

Red Bluff Subtotal 762

Red Hill 1 3,232

Salem

Tract 603.01

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 864

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023, 1024

Tract 604.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 448

1008, 1103, 1104

Salem Subtotal 1,312

Shell 1,379

Tilly Swamp

Tract 603.01

Blocks: 1000, 2040, 2041, 2042, 2043, 2044, 2049, 2050, 752

2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059,

2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068

Tract 603.08

Blocks: 1016, 1017, 1022, 1023, 1165 105

Tilly Swamp Subtotal 857

West Conway 1,237

West Lorris 1,513

White Oak 1,077

Wild Wing

Tract 604.03

Blocks: 1010, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 102

1048, 1049, 1050, 1051, 1052, 1060, 1081, 1082, 1083,

1084

Wild Wing Subtotal 102

DISTRICT TOTAL 37,637

PERCENT VARIATION 0.901

DISTRICT 106

Area Population

Horry County

Burgess 1.................................. .....4,138

Burgess 2.................................. .....3,206

Burgess 3.................................. .....2,629

Deerfield.................................. .....3,274

Garden City 1.............................. .....2,251

Garden City 2.............................. .....1,460

Garden City 3.............................. .....2,439

Garden City 4.............................. .....1,385

Glenns Bay................................. .....2,845

Marlowe.................................... .....3,400

Marlowe 2.................................. .....3,253

Surfside 1................................. .....2,960

Surfside 2................................. .......857

Surfside 3................................. .....2,463

Surfside 4

Tract 517

Blocks: 2135, 2136, 2147, 2298..... ........12

Surfside 4 Subtotal........................ ........12

DISTRICT TOTAL................................ ....36,572

PERCENT VARIATION............................. ....-1.954

DISTRICT 107

Area Population

Horry County

Coastal Lane 1 1,441

Coastal Lane 2 3,379

Dunes 1

Tract 501.02

Blocks: 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017 204

Tract 503.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,825

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1073, 1074, 1075, 1077, 1078, 1079, 1080,

1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098,

1099, 1100, 1101, 2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023,

2024, 2052

Tract 603.08

Blocks: 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 258

1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116,

1117, 1118, 1119, 1120, 1123, 1127, 1137, 1138, 1143,

1144, 1177, 1178

Tract 9901

Blocks: 0027 0

Dunes 1 Subtotal 2,287

Dunes 2

Tract 405

Blocks: 1068, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 164

2062, 2063, 2066, 2067, 2068, 2069, 2070, 2071, 2072,

2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081,

2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090,

2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099,

2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108,

2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117,

2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2127,

2128, 2129

Tract 501.02

Blocks: 2003, 2004, 2005, 2006, 2007 0

Tract 502

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,353

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026

Tract 9901

Blocks: 0018, 0019, 0023, 0026, 0042 0

Dunes 2 Subtotal 1,517

Dunes 3

Tract 405

Blocks: 1055, 1057, 1058, 1059, 1060, 1061, 1062, 1064, 981

1065, 1066, 1067, 2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051,

2052, 2053, 2064, 2065

Tract 9901

Blocks: 0017, 0020, 0024 0

Dunes 3 Subtotal 981

Emerald Forest 3

Tract 603.08

Blocks: 1145, 1147, 1162 0

Emerald Forest 3 Subtotal 0

Jet Port 1 2,692

Jet Port 2 2,382

Lake Park

Tract 510

Blocks: 2002, 2003 0

Tract 515.02

Blocks: 2033, 2038 133

Tract 515.03

Blocks: 1014, 1015, 1016, 1017, 1018, 2044, 2045, 2049, 2

2050, 2051

Lake Park Subtotal 135

Myrtlewood 1 2,097

Myrtlewood 2 2,226

Myrtlewood 3 2,341

Ocean Forest 1 1,379

Ocean Forest 2 1,945

Ocean Forest 3 2,201

Sea Oats 1 3,294

Sea Oats 2 4,357

Socastee 1

Tract 509

Blocks: 1047, 1048, 1091 0

Tract 515.03

Blocks: 2014, 2015, 2017, 2028, 2029, 2046 0

Socastee 1 Subtotal 0

Surfside 4

Tract 510

Blocks: 2038, 2039, 2040 0

Tract 514.03

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 1,957

3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026,

3028, 3029, 3030, 3031, 3032, 3033, 3034, 3036, 3037,

3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046,

3047, 3048, 3049, 3050, 3051, 3052, 3053

Tract 517

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 592

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043,

2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052,

2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061,

2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070,

2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079,

2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088,

2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097,

2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106,

2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115,

2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124,

2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133,

2134, 2137, 2138, 2139, 2140, 2141, 2142, 2143, 2144,

2145, 2146, 2148, 2149, 2150, 2151, 2152, 2153, 2154,

2155, 2156, 2157, 2158, 2159, 2160, 2161, 2162, 2163,

2164, 2165, 2166, 2167, 2168, 2169, 2170, 2171, 2172,

2173, 2174, 2175, 2176, 2177, 2178, 2179, 2180, 2181,

2182, 2183, 2184, 2185, 2186, 2187, 2188, 2189, 2190,

2191, 2192, 2193, 2194, 2195, 2196, 2197, 2198, 2199,

2200, 2201, 2202, 2203, 2204, 2205, 2206, 2207, 2208,

2209, 2210, 2211, 2212, 2213, 2214, 2215, 2216, 2217,

2218, 2219, 2220, 2221, 2222, 2223, 2224, 2225, 2226,

2227, 2228, 2229, 2230, 2231, 2232, 2233, 2234, 2235,

2236, 2237, 2238, 2239, 2240, 2241, 2242, 2243, 2244,

2245, 2246, 2247, 2248, 2249, 2250, 2251, 2252, 2253,

2254, 2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262,

2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270, 2271,

2272, 2273, 2274, 2275, 2276, 2277, 2278, 2279, 2280,

2281, 2282, 2283, 2284, 2285, 2286, 2287, 2288, 2289,

2290, 2291, 2292, 2293, 2294, 2295, 2296, 2297, 2299,

2300, 2301, 2302, 2303, 2304, 2305, 2306, 2307, 2308,

2309, 2310, 2311, 2312, 2313, 2314, 2315, 2316, 2317,

2318, 2319, 2320, 2321, 2322, 2323, 2324, 2325, 2326

Tract 9901

Blocks: 0037 0

Surfside 4 Subtotal 2,549

DISTRICT TOTAL 37,203

PERCENT VARIATION -0.263

DISTRICT 108

Area Population

Charleston County

Awendaw 1,609

Christ Church 1,169

Isle of Palms 1C

Tract 46.09

Blocks: 1035, 1037, 1039, 1043, 1044, 1045, 1046, 39

1047, 1048, 1049, 1050, 1051, 1054, 1055, 1056, 1057

Tract 9901

Blocks: 0012, 0013 0

Isle of Palms 1C Subtotal 39

McClellanville 2,097

Mt. Pleasant 37

Tract 46.09

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1,100

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1018, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1036, 1038, 1040, 1041, 1042, 1052, 1053, 2000,

2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2078, 2088, 2093

Tract 46.10

Blocks: 2004 0

Tract 50

Blocks: 1159, 1160, 1161, 1162, 1163, 1164, 1165, 214

1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173,

1174, 1175, 1176, 1177, 1178, 1179, 1180, 1181,

1182, 1183, 1184, 1185, 1186, 1187, 1188, 1189,

1190, 1191, 1192, 1212, 1213, 1214, 1215, 1216,

1217, 1218, 1219, 1220, 1221, 1222, 1223, 1224,

1225, 1226, 1227, 1228, 1229, 1230, 1231, 1240,

1241, 1242, 1347, 1348

Tract 9901

Blocks: 0009, 0010, 0011 0

Mt. Pleasant 37 Subtotal 1,314

Mt. Pleasant 38 1,806

Mt. Pleasant 39

Tract 46.08

Blocks: 4113, 5037, 5039, 5040, 5041, 5042, 5043, 897

5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051,

5052, 5053, 5055, 5056, 5057, 5058, 5059, 5060,

5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068,

5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076,

5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084,

5086, 5087, 5088, 5089, 5090, 5091, 5092, 5093,

5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101,

5102, 5104, 5105, 5106, 5107, 5108, 5109

Mt. Pleasant 39 Subtotal 897

Georgetown County

Black River 2,331

Brown's Ferry

Tract 9203.01

Blocks: 1104, 1105, 1106, 1107, 1108, 2000, 2001, 65

2002, 2008

Brown's Ferry Subtotal 65

Kensington

Tract 9203.02

Blocks: 2003, 2008, 2010, 2014, 2015, 2046, 2065, 316

2066, 2067, 2068, 2069, 2082, 2083

Kensington Subtotal 316

Murrell's Inlet No. 1 2,876

Murrell's Inlet No. 2 2,480

Murrell's Inlet No. 3

Tract 9205.01

Blocks: 2043, 2044 4

Tract 9205.02

Blocks: 1010, 2000, 2001, 2002, 2003, 2004, 2005, 943

2006, 2007, 2008, 2009, 2010, 2011, 2013, 2014,

2015, 2032, 2033, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047,

2048, 2049, 2051, 2052, 2053, 2054, 2055, 2056,

2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064,

2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072,

2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080,

2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088,

2092, 2093, 2094, 2095, 2096, 2097, 2098, 2099,

2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107,

2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115,

2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123

Tract 9901

Blocks: 0003, 0004, 0005, 0009 0

Murrell's Inlet No. 3 Subtotal 947

Murrell's Inlet No. 4 1,562

Pawley's Island No. 1 2,913

Pawley's Island No. 2 3,689

Pawley's Island No. 3 2,293

Pawley's Island No. 4 2,501

Pawley's Island No. 5 2,962

Penny Royal

Tract 9207

Blocks: 3001, 3002, 3003, 3004, 3005, 3006, 3007, 900

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015,

3018, 3020, 3023, 3024, 3025, 3030, 3039, 3040,

3041, 3042, 3043, 4003, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4017, 4018, 4019, 4020, 4021,

4022, 4023, 4024, 4025, 4026, 4028, 4055, 4056, 4100

Penny Royal Subtotal 900

Plantersville

Tract 9204

Blocks: 2000, 2001, 2003, 2004, 2005, 2006, 2007, 124

2008, 2009, 2014, 2015, 2016, 2017, 2018, 2097,

2100, 2101, 2102, 2106, 2107, 2108, 2124, 2126,

2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134,

2135, 2136, 2137, 2138, 2139, 2140, 2141, 2142,

2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150,

2151, 2152, 2163, 2170, 2172

Plantersville Subtotal 124

Santee

Tract 9208

Blocks: 2219, 3000, 3001, 3002, 3037, 3038, 3039, 213

3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047,

3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055,

3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063,

3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071,

3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079,

3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087,

3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095,

3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103,

3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111,

3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119,

3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127,

3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135,

3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143,

3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151,

3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159,

3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167,

3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175,

3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183,

3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191,

3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199,

3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207,

3208, 3209, 3210, 3214, 3215, 3216, 3217, 3218,

3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226,

3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234,

3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242,

3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250,

3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258,

3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266,

3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274,

3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282,

3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290,

3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298,

3299, 3300, 3301, 3302, 3303, 3307, 3308, 3314,

3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322,

3323, 3324, 3325, 3327, 3328, 3329, 3330, 3331,

3332, 3333, 3334

Tract 9901

Blocks: 0015, 0016, 0017, 0018, 0019, 0020, 0021 0

Santee Subtotal 213

Winyah Bay 1,335

DISTRICT TOTAL 36,438

PERCENT VARIATION -2.314

DISTRICT 109

Area Population

Charleston County

Charleston 15

Tract 9

Blocks: 1002, 1003 0

Tract 46.06

Blocks: 1060 0

Tract 54

Blocks: 1001, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 0

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016,

2017, 2020, 2021, 2025, 2026, 2027

Tract 55

Blocks: 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 27

1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069,

1070, 1114, 1115, 1116, 1119, 1122, 1123, 1124, 1130,

1131, 1132, 1133, 1134, 1135, 1136, 1138, 1141, 1142,

1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1151,

1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160,

1161, 1162, 1163, 1164, 1167, 1168, 1169, 1170

Charleston 15 Subtotal 27

Mt. Pleasant 3

Tract 46.06

Blocks: 1003, 1004, 1005, 1009, 1018, 1019, 1020, 1021, 1,255

1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040,

1041, 1042, 1047, 1052, 1053, 1059

Mt. Pleasant 3 Subtotal 1,255

North Charleston 1

Tract 43

Blocks: 3008, 3012, 3013, 3015, 3016, 3017, 3018, 3019, 587

3020, 3021, 3022, 4022, 4023, 4024, 4025, 4026, 4027,

4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036,

4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045,

4046, 4047, 4048, 4049, 4050, 4051, 4052

Tract 44

Blocks: 1000, 2042, 2057 0

Tract 54

Blocks: 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 685

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044,

1045, 1046, 1048

North Charleston 1 Subtotal 1,272

North Charleston 18

Tract 31.10

Blocks: 3020, 4007, 4023 219

Tract 31.11

Blocks: 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 3,085

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040,

1041, 1045, 1050, 1053, 1054, 1055, 1056, 1057, 1058,

1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080,

1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1093,

1094, 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008,

2009, 2011, 2012, 2014, 2016, 2017, 2018, 2029, 2030,

3001, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015

Tract 32

Blocks: 1027, 1104, 1105, 1106, 1107 0

North Charleston 18 Subtotal 3,304

North Charleston 19

Tract 31.11

Blocks: 1081, 2004, 2010, 2013, 2015, 2019, 2020, 2021, 2,690

2022, 2023, 2024, 2025, 2026, 2027, 2028, 2031, 3000,

3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019

North Charleston 19 Subtotal 2,690

North Charleston 20

Tract 31.10

Blocks: 3043, 3044, 4008, 4009, 4010, 4011, 4012, 4013, 1,073

4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022,

4025, 4026, 4027, 4028, 4041

North Charleston 20 Subtotal 1,073

North Charleston 21 2,552

North Charleston 22 2,276

North Charleston 23 3,389

North Charleston 24

Tract 31.08

Blocks: 1017, 1018, 1025, 1026, 1027, 1028, 1029, 1030, 1,349

1034, 1035, 1036, 1037, 1038, 1039

Tract 31.09

Blocks: 1000, 1001, 1021, 2000, 2001, 2002, 2003, 2004, 0

2018

North Charleston 24 Subtotal 1,349

North Charleston 4 1,745

North Charleston 5 2,983

North Charleston 6 2,127

Dorchester County

Archdale 1,915

Archdale 2 2,076

Lincoln 3,202

Patriot 2,876

Windsor

Tract 108.18

Blocks: 2001, 2002, 2003, 2004, 2005, 2012, 2013, 2014, 1,695

2015, 2016, 2017, 2025, 3005, 3006, 3007, 3008, 3009,

3010, 4006

Windsor Subtotal 1,695

DISTRICT TOTAL 37,806

PERCENT VARIATION 1.354

DISTRICT 110

Area Population

Charleston County

Charleston 1 1,077

Charleston 10

Tract 7

Blocks: 1006, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 2,368

2014, 2015

Charleston 10 Subtotal 2,368

Charleston 11

Tract 6

Blocks: 1005, 1006, 1007, 1008, 1009, 1010, 1011 500

Tract 7

Blocks: 1014, 1015, 2016, 2017 482

Charleston 11 Subtotal 982

Charleston 2 915

Charleston 3 1,230

Charleston 4 1,507

Charleston 5 1,123

Charleston 6 1,876

Charleston 7 2,436

Charleston 9

Tract 7

Blocks: 2001, 2002, 2008, 2009, 2011, 2012, 2013 250

Charleston 9 Subtotal 250

Mt. Pleasant 1 1,696

Mt. Pleasant 13

Tract 46.06

Blocks: 3029, 3030, 3031, 3036, 3041, 3042, 4028, 4033, 1,049

4035, 4036, 4037, 4042, 4043, 4044, 4045, 4046, 4047,

4048, 4055, 4056, 4057, 4062, 4063

Tract 46.07

Blocks: 4001, 4002, 4003, 4006, 4007, 4008, 4009, 4012, 238

4013, 4014, 4031, 4032

Mt. Pleasant 13 Subtotal 1,287

Mt. Pleasant 14 2,141

Mt. Pleasant 15 2,659

Mt. Pleasant 16 892

Mt. Pleasant 17 3,331

Mt. Pleasant 18 1,453

Mt. Pleasant 2 1,216

Mt. Pleasant 27 3,055

Mt. Pleasant 3

Tract 46.06

Blocks: 1006, 1007, 1008, 1010 370

Mt. Pleasant 3 Subtotal 370

Mt. Pleasant 4 1,483

Mt. Pleasant 5 1,534

Mt. Pleasant 6 2,541

DISTRICT TOTAL 37,422

PERCENT VARIATION 0.324

DISTRICT 111

Area Population

Charleston County

Charleston 10

Tract 7

Blocks: 1007, 1008 142

Charleston 10 Subtotal 142

Charleston 11

Tract 6

Blocks: 1000, 1001, 1002, 1003, 1004, 1012, 1013, 1014, 756

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032,

1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040

Tract 10

Blocks: 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 654

2014

Tract 11

Blocks: 3007, 3015, 3024 0

Charleston 11 Subtotal 1,410

Charleston 12 4,104

Charleston 13 1,269

Charleston 14 1,624

Charleston 15

Tract 9

Blocks: 1004, 1005, 1006 0

Tract 53

Blocks: 1011, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 1,533

2005, 2006, 2007, 2008, 2009, 2010, 2012, 2014, 2015,

2016, 2017, 2018, 2019, 2023, 2025, 2026, 2027, 2028,

2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024

Tract 54

Blocks: 2015, 2018, 2019, 2028, 2029, 2030, 2031, 2032, 862

2033, 2035, 3038, 3039, 3040, 3041, 3042, 3043, 3044,

3050, 3051

Charleston 15 Subtotal 2,395

Charleston 16 1,390

Charleston 17 1,151

Charleston 18 1,727

Charleston 19 945

Charleston 20 1,347

Charleston 21 1,225

Charleston 8 1,563

Charleston 9

Tract 7

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2003, 262

2004, 2005, 2006, 2007, 2010, 2018

Tract 51

Blocks: 1000, 1001, 1002, 1003, 1004, 2019, 2020, 2021 728

Charleston 9 Subtotal 990

North Charleston 1

Tract 44

Blocks: 1022, 1024 0

Tract 54

Blocks: 1047, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 51

1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064,

1065, 1066, 3000, 3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012

North Charleston 1 Subtotal 51

North Charleston 18

Tract 31.10

Blocks: 4001, 4002, 4003, 4004, 4005, 4006, 4029, 4030, 230

4031, 4032

North Charleston 18 Subtotal 230

North Charleston 19

Tract 31.10

Blocks: 4000, 4040 48

North Charleston 19 Subtotal 48

North Charleston 2 3,063

North Charleston 20

Tract 31.10

Blocks: 4033, 4034, 4035, 4036, 4037, 4038, 4039 139

North Charleston 20 Subtotal 139

North Charleston 3 1,588

St. Andrews 1 870

St. Andrews 10 1,500

St. Andrews 18 2,683

St. Andrews 3 1,714

St. Andrews 8 1,278

St. Andrews 9 2,179

DISTRICT TOTAL 36,625

PERCENT VARIATION -1.812

DISTRICT 112

Area Population

Charleston County

Isle Of Palms 1A 1,159

Isle of Palms 1B 1,574

Isle of Palms 1C

Tract 49.01

Blocks: 2000, 2010 81

Tract 49.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,319

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026,

2032, 2033, 2034, 2035, 2036, 2041, 2042, 2043, 2044,

2045, 2046, 2047, 2048, 2049

Tract 9901

Blocks: 0014, 0015, 0016, 0017, 0018 0

Isle of Palms 1C Subtotal 1,400

Mt. Pleasant 10 975

Mt. Pleasant 11 1,457

Mt. Pleasant 12 1,946

Mt. Pleasant 13

Tract 46.06

Blocks: 4038, 4041, 4049, 4050, 4051, 4052, 4053, 4054, 7

4058, 4059, 4060, 4061

Tract 46.07

Blocks: 4000, 4004, 4005 0

Tract 46.11

Blocks: 3062, 3063, 3064 0

Tract 46.12

Blocks: 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 286

1033

Mt. Pleasant 13 Subtotal 293

Mt. Pleasant 19 2,423

Mt. Pleasant 20 1,545

Mt. Pleasant 21 1,782

Mt. Pleasant 22 911

Mt. Pleasant 23 2,177

Mt. Pleasant 24 986

Mt. Pleasant 25 1,218

Mt. Pleasant 30 2,598

Mt. Pleasant 31

Tract 46.08

Blocks: 1054, 1057, 1069, 1104, 1105, 1107, 1108, 1109, 270

1110, 1111, 1112, 1113, 1114, 1115, 1119, 1120, 1126,

1129, 1130, 1131, 1136, 1137, 4042, 4085, 4086

Mt. Pleasant 31 Subtotal 270

Mt. Pleasant 34 1,903

Mt. Pleasant 35

Tract 46.08

Blocks: 1125, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 3,621

4013, 4014, 4015, 4016, 4017, 4019, 4020, 4021, 4023,

4025, 4026, 4027, 4029, 4030, 4031, 4032, 4033, 4034,

4039, 4040, 4041, 4043, 4044, 4045, 4046, 4047, 4048,

4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057,

4058, 4059, 4060, 4061, 4062, 4066, 4067, 4068, 4076,

4077, 4082, 4083, 4084, 4105, 4106, 4107, 4108, 4125,

5085, 5103

Mt. Pleasant 35 Subtotal 3,621

Mt. Pleasant 36 1,473

Mt. Pleasant 37

Tract 46.09

Blocks: 2021, 2053, 2054, 2055, 2056, 2057, 2059, 2060, 2,143

2062, 2063, 2065, 2066, 2067, 2068, 2069, 2071, 2072,

2073, 2074, 2077, 2094, 2095, 2096, 2097, 2098, 2099,

2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108,

2109, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117,

2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126,

2127, 2128, 2134, 2135, 2136, 2137, 2139, 2141

Tract 46.10

Blocks: 2005 0

Mt. Pleasant 37 Subtotal 2,143

Mt. Pleasant 39

Tract 46.08

Blocks: 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4099, 135

4100, 4101, 4102, 4103, 4109, 4110, 4111, 4112

Mt. Pleasant 39 Subtotal 135

Mt. Pleasant 7 918

Mt. Pleasant 8 1,054

Mt. Pleasant 9 1,191

Sullivans Island 1,791

DISTRICT TOTAL 36,943

PERCENT VARIATION -0.960

DISTRICT 113

Area Population

Charleston County

Deer Park 1B

Tract 31.07

Blocks: 3015, 3016, 3018, 3019, 3021, 3022, 3023, 3029, 876

3030, 3031, 3032, 3038, 3039, 3040, 3041, 3042, 3043,

3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052,

3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061,

3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3072,

3073, 3074, 3075, 3076, 3077, 3078, 3084, 3094, 3107,

3111

Deer Park 1B Subtotal 876

Ladson

Tract 31.06

Blocks: 2019, 2020, 2023, 2024, 2027, 2030, 3000, 3001, 2,989

3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028,

3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037,

3038, 3039, 3040, 3041, 3046, 3047, 3048, 3049, 3050

Ladson Subtotal 2,989

Lincolnville

Tract 31.06

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,437

1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1032, 1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1065,

1066, 1069, 1070, 1071, 1072, 1073, 1074, 1083, 1084,

1088, 1092, 2000, 2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015,

2016, 2017, 2018, 2021, 2022, 2025, 2026, 2028, 2029

Lincolnville Subtotal 1,437

North Charleston 10 2,771

North Charleston 11 1,115

North Charleston 12 602

North Charleston 13 1,856

North Charleston 14 817

North Charleston 15 2,279

North Charleston 16 1,354

North Charleston 17 1,523

North Charleston 24

Tract 31.04

Blocks: 1019 0

Tract 31.08

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,497

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1019, 1020, 1021, 1022, 1023, 1024, 1031, 1032, 1033,

1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048,

1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056

Tract 31.11

Blocks: 1002, 1003 0

Tract 32

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 871

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044,

1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062,

1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080,

1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1094, 1095, 1096, 1098, 1099, 1100,

1101, 1102, 1103, 1108

North Charleston 24 Subtotal 2,368

North Charleston 25 909

North Charleston 26 830

North Charleston 27

Tract 31.05

Blocks: 1024, 1035, 1036, 1038, 1039, 1040, 1058, 1059, 1,333

1060, 1061, 1062, 1069, 1070, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018, 2030, 2031, 2032,

2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041,

2042, 2043, 2044, 2045, 2071, 2074, 2075, 2077, 2078,

2079, 2080, 2081

North Charleston 27 Subtotal 1,333

North Charleston 30 3,029

North Charleston 7 2,532

North Charleston 8 1,219

North Charleston 9 2,579

Dorchester County

Carolina 838

North Summerville

Tract 107

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 1,745

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034,

3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043,

3044, 3045, 3046, 3047, 3048, 3050, 3051, 3052, 3053,

3054, 3055, 3056, 3057, 3058, 3059, 3064, 3066, 3067,

3068, 3069, 3070, 3071, 3072, 3073, 3074

North Summerville Subtotal 1,745

North Summerville 2 2,012

DISTRICT TOTAL 37,013

PERCENT VARIATION -0.772

DISTRICT 114

Area Population

Charleston County

St. Andrews 11 1,029

St. Andrews 12 1,345

St. Andrews 13 1,468

St. Andrews 14 1,936

St. Andrews 20

Tract 26.12

Blocks: 1007, 1008, 1010, 1011, 1013, 1014, 1015, 1018, 1,724

1028, 1029, 1030, 1031, 2001, 2002, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015,

2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032,

4000, 4001, 4002, 4003

St. Andrews 20 Subtotal 1,724

St. Andrews 21 1,391

St. Andrews 22 1,399

St. Andrews 23 1,485

St. Andrews 24 2,100

St. Andrews 31 1,453

St. Andrews 32 1,479

St. Andrews 33 886

St. Andrews 34 2,883

St. Andrews 35 2,035

St. Andrews 36 2,049

St. Andrews 37 3,474

Dorchester County

Ashborough West 799

Ashborough West 2 1,432

Bacons Bridge

Tract 105.04

Blocks: 1012, 1017, 1029, 1030, 1031, 1035, 1036, 1037, 1,078

1038, 1039

Tract 108.01

Blocks: 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 529

2000, 2004

Bacons Bridge Subtotal 1,607

Beech Hill 1,819

Beech Hill 2 1,501

Delemars

Tract 108.01

Blocks: 2039, 2040, 2062, 2066, 2069, 2070, 2071, 2072, 25

2073, 2074, 2075, 2076, 2077, 2078, 2081, 2082, 2083,

2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092,

2093, 2202, 2203

Delemars Subtotal 25

Kings Grant 2

Tract 108.01

Blocks: 1001, 1002 0

Tract 108.19

Blocks: 2000, 2001, 2002, 2003, 2009, 2010, 2011, 2012, 661

2013, 2014, 2015, 2016, 2017

Kings Grant 2 Subtotal 661

Saul Dam 656

DISTRICT TOTAL 36,636

PERCENT VARIATION -1.783

DISTRICT 115

Area Population

Charleston County

Folly Beach 1 1,189

Folly Beach 2 1,448

James Island 10 1,996

James Island 11 2,302

James Island 12 1,558

James Island 13 1,753

James Island 14 1,082

James Island 15 2,105

James Island 17 2,469

James Island 19 1,831

James Island 1A

Tract 20.03

Blocks: 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 2,009

1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1114,

1115, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129,

1130, 1131, 1144, 1168, 1169, 1170, 3019, 3020, 3021,

3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030,

3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039,

3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048,

3049, 3050, 3052, 3053, 3054, 3056, 3057, 3069, 3074,

3081, 3082, 3083, 3087, 3088, 3089, 3090, 3091, 3092,

3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101,

3102, 3103, 3104, 3105, 3106, 3107, 3108, 3109, 3113,

3114, 3131, 3132, 3133, 3148, 3149

James Island 1A Subtotal 2,009

James Island 1B

Tract 20.03

Blocks: 1116, 1117, 1118, 1119, 1147, 1151, 1152, 1153, 16

1154, 3123, 3124, 3125, 3135, 3145

James Island 1B Subtotal 16

James Island 20 1,686

James Island 5A 1,638

James Island 5B 874

James Island 6 2,036

James Island 7 2,028

James Island 8A 1,638

James Island 8B

Tract 19.01

Blocks: 1070, 1103, 1104, 1105 0

Tract 19.02

Blocks: 1078 0

Tract 20.02

Blocks: 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 511

1017, 1018, 1019, 1042, 1043, 1044, 1045, 1046, 1047,

1057, 1058, 1059, 1060, 1061, 1063, 1076

Tract 20.03

Blocks: 1000, 1015, 1016, 1017, 1022, 1023, 1027, 1028, 1,851

1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037,

1038, 1039, 1040, 1041, 1043, 1045, 1048, 1049, 1050,

1051, 1052, 1166

James Island 8B Subtotal 2,362

James Island 9 1,868

Kiawah Island 1,626

Town of Seabrook 1,738

DISTRICT TOTAL 37,252

PERCENT VARIATION -0.131

DISTRICT 116

Area Population

Charleston County

Edisto Island 1,879

Johns Island 1A 2,571

Johns Island 1B 2,914

Johns Island 3B 1,954

St. Andrews 27 2,596

St. Andrews 28 2,386

St. Pauls 1 1,167

St. Pauls 2A 1,498

St. Pauls 2B 1,908

St. Pauls 3 2,057

St. Pauls 4 2,253

St. Pauls 5 1,795

St. Pauls 6 2,477

Wadmalaw Island 1 1,306

Wadmalaw Island 2 1,419

Colleton County

Cottageville

Tract 9707

Blocks: 2044, 2045, 2046, 2047, 2048, 2049, 2052, 2053, 2,453

2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062,

2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071,

2072, 2073, 2074, 2075, 2076, 2078, 2079, 2080, 2081,

2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090,

2091, 2092, 2093, 2094, 2096, 2097, 2098, 2099, 3000,

3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036,

3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045,

3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056,

3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065,

3068, 3069, 3070, 3084, 3085, 3113, 3115

Cottageville Subtotal 2,453

Jacksonboro

Tract 9707

Blocks: 3046, 3047, 3066, 3067, 3071, 3072, 3073, 3074, 5

3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083,

3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094,

3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103,

3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111, 3112,

3114, 3116

Tract 9708

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 68

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1024, 1026, 1044,

1045, 1046, 1047, 1049, 1050, 1051, 1052, 1053, 1054,

1143, 1152, 1153, 1154, 1155, 1156

Jacksonboro Subtotal 73

Mashawville

Tract 9706

Blocks: 2002, 2003, 2004, 2005, 2034, 2036, 2037, 2038, 305

2039, 2040, 2041, 2051, 2052, 2053, 2054, 2055, 2056,

2057, 2058, 2061, 2062, 2067, 2068, 2069, 2070, 2072,

2088, 2089, 2090, 2091, 2092, 2093, 2094, 4037

Tract 9707

Blocks: 1061, 1062, 1066, 1067, 1068, 1069, 1070, 1071, 67

1072, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081,

1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090,

1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099,

1100, 1101, 1102, 1103, 1104, 1105, 1106, 1115, 1118,

1119

Tract 9708

Blocks: 1023 11

Mashawville Subtotal 383

Peeples

Tract 9706

Blocks: 1008, 1009, 1019, 1020, 1021, 1022, 1023, 1024, 759

1025, 1026, 1027, 1031, 1038, 1040

Peeples Subtotal 759

Round O

Tract 9706

Blocks: 1029, 1034, 1077, 2000, 2001 90

Tract 9707

Blocks: 1038, 1039, 1051, 1052, 1053, 1054, 1056, 1057, 220

1058, 1059, 1060, 1063, 1064, 1065, 1073

Round O Subtotal 310

Walterboro No. 2

Tract 9706

Blocks: 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1,571

1018, 1030, 1032, 1033, 1035, 1036, 1037, 1039, 1041,

1042, 1043, 1044, 1046, 1063, 1064, 1065, 1066, 1067,

1071, 1074, 1075, 1076, 1080, 1081, 1083, 1084, 1088,

1090

Walterboro No. 2 Subtotal 1,571

Walterboro No. 3

Tract 9706

Blocks: 2006, 2007, 2029, 2030, 2031, 2032, 2033, 2035, 296

2042, 2043, 2044, 2045, 2046, 2047, 2048, 2059, 2060,

2064

Walterboro No. 3 Subtotal 296

Walterboro No. 4

Tract 9704.02

Blocks: 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1034, 448

1035, 1048, 1049, 1050, 1051, 1052, 1053, 1054

Walterboro No. 4 Subtotal 448

DISTRICT TOTAL 36,473

PERCENT VARIATION -2.220

DISTRICT 117

Area Population

Berkeley County

Boulder Bluff No. 1

Tract 207.07

Blocks: 2000, 2001, 2002, 2004, 2005, 2006, 2019, 2039, 2,059

2040, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010,

3011, 3013, 3014, 3015, 3016, 3018, 3019, 3020, 3022,

3023, 3024, 3026, 3027, 3028, 3029

Boulder Bluff No. 1 Subtotal 2,059

Boulder Bluff No. 2

Tract 207.07

Blocks: 1119, 3000, 3007, 3012, 3017, 3021, 3025 0

Tract 208.06

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 3,641

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026

Tract 208.07

Blocks: 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 4,465

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040,

1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049,

1050, 1051, 1052, 1053, 1056, 1057, 1058, 1059, 1060,

1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069,

1070, 1071

Boulder Bluff No. 2 Subtotal 8,106

Carnes Crossroads No. 1

Tract 207.07

Blocks: 1024, 1027, 1028, 1030, 1031, 1037, 1038, 1039, 300

1040, 1041, 1044, 1045, 1046, 1047, 1048, 1049, 1050,

1052, 1054, 1090, 1091, 1092, 1094, 1095, 1096, 1097,

1098, 1099, 1100, 1105, 1106, 1107, 1108, 1111, 1114,

1115, 1116, 1117, 1124, 3001

Tract 207.12

Blocks: 1016, 1021, 1022, 1024, 1027, 1030, 1031, 1032 237

Carnes Crossroads No. 1 Subtotal 537

Carnes Crossroads No. 2

Tract 207.12

Blocks: 1033 0

Tract 207.18

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,475

1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023

Carnes Crossroads No. 2 Subtotal 1,475

Devon Forest No. 1 3,068

Howe Hall

Tract 208.08

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 3,204

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027,

1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036,

1037, 1040, 1041, 1042, 1043

Tract 208.09

Blocks: 1000, 1001, 1002, 1003, 1004, 1006, 1007, 1008, 2,394

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2011, 3000, 3001, 3002, 3003,

3004, 3005, 3006

Howe Hall Subtotal 5,598

Stratford No. 1

Tract 207.17

Blocks: 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1,858

1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003,

2006, 2007, 2008, 2009, 2010, 2022

Tract 207.18

Blocks: 1013, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2,592

2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3025, 3026

Stratford No. 1 Subtotal 4,450

Westview No. 3

Tract 207.23

Blocks: 1005, 1006, 1007, 1012, 1013, 1014, 1017, 1018, 1,201

1019, 1020, 1021, 1022, 1025, 1026, 1027, 1028, 1029,

1030, 2016, 2017

Tract 208.09

Blocks: 1005 0

Westview No. 3 Subtotal 1,201

Charleston County

Deer Park 1A 2,417

Deer Park 1B

Tract 31.07

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 425

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3017, 3020,

3024, 3025, 3026, 3027, 3028, 3033, 3034, 3035, 3036,

3037

Tract 31.13

Blocks: 1000, 1006 0

Tract 31.15

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 3,679

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 3000, 3001, 3002,

3003, 3004, 3005, 3030, 3031, 3032, 3034, 3035, 3036,

3048, 3049

Deer Park 1B Subtotal 4,104

Deer Park 2A

Tract 31.13

Blocks: 1013 0

Tract 31.15

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,017

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043,

2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052,

2053, 2054

Deer Park 2A Subtotal 1,017

Deer Park 2B

Tract 31.14

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 990

1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1036, 1038, 3015

Deer Park 2B Subtotal 990

Deer Park 2C 1,306

Deer Park 3

Tract 31.13

Blocks: 1001, 1002, 1003, 1004, 1005, 1012, 1014, 1018 439

Deer Park 3 Subtotal 439

DISTRICT TOTAL 36,767

PERCENT VARIATION -1.432

DISTRICT 118

Area Population

Beaufort County

Bluffton 1A 2,746

Bluffton 1D 3,829

Bluffton 2B 4,420

Bluffton 2C 3,802

Bluffton 4C 3,792

Sun City 1A

Tract 21.04

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,067

2008, 2009, 2010, 2018, 2019, 2020, 2021, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030, 2031, 2042, 2043,

2044, 2045, 2046, 2047, 2049

Tract 21.05

Blocks: 1007 0

Tract 22.02

Blocks: 1136 0

Sun City 1A Subtotal 1,067

Sun City 1B 2,092

Sun City 2 954

Sun City 3A 1,636

Sun City 3B 1,057

Sun City 4A 1,545

Sun City 4B 3,259

Jasper County

Hardeeville 1 2,767

Hardeeville 2

Tract 9503

Blocks: 1055, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1,388

1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084,

1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093,

1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102,

1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111,

1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120,

1121, 1122, 1127, 1128, 1129, 1130, 1132, 1134, 1135,

1136, 1137, 1138, 1139, 1142

Hardeeville 2 Subtotal 1,388

Levy 2,878

DISTRICT TOTAL 37,232

PERCENT VARIATION -0.185

DISTRICT 119

Area Population

Charleston County

James Island 1A

Tract 20.03

Blocks: 3058, 3075, 3076, 3077, 3080, 3084, 3085, 3086, 145

3110

James Island 1A Subtotal 145

James Island 1B

Tract 20.03

Blocks: 1060, 1061, 1062, 1063, 1064, 1066, 1067, 1068, 1,184

1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086,

1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095,

1096, 1121, 1132, 1133, 1134, 1135, 1136, 1137, 1138,

1139, 1140, 1141, 1142, 1143, 1145, 1146, 1148, 1149,

1150, 1155, 1157, 1158, 1159, 1160, 1167, 3051, 3055,

3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067,

3068, 3070, 3071, 3072, 3073, 3078, 3079, 3111, 3112,

3152

James Island 1B Subtotal 1,184

James Island 2 3,401

James Island 22 1,784

James Island 3 1,152

James Island 8B

Tract 20.03

Blocks: 1046, 1047, 1054, 1055, 1056, 1057, 1059, 1065 96

James Island 8B Subtotal 96

Johns Island 3A 2,557

Johns Island 4 1,784

St. Andrews 15 1,927

St. Andrews 16 1,292

St. Andrews 17 2,260

St. Andrews 19 410

St. Andrews 2 1,279

St. Andrews 20

Tract 26.12

Blocks: 4004, 4006, 4008, 4010, 4011, 4012, 4014, 4016, 1,996

4017, 4019, 4034, 5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5010, 5011, 5012, 5014, 5042, 5043,

5044, 5046, 5048, 5049, 5065

St. Andrews 20 Subtotal 1,996

St. Andrews 25 2,060

St. Andrews 26 1,871

St. Andrews 29 2,837

St. Andrews 30 2,744

St. Andrews 4 1,551

St. Andrews 5 1,422

St. Andrews 6 1,429

St. Andrews 7 2,181

DISTRICT TOTAL 37,362

PERCENT VARIATION 0.164

DISTRICT 120

Area Population

Beaufort County

Belfair 618

Bluffton 1B 1,748

Bluffton 1C 3,007

Bluffton 2A 3,144

Bluffton 3A 1,615

Bluffton 3B 2,430

Bluffton 4A 1,838

Bluffton 4B 1,857

Bluffton 5 2,973

Burton 1A

Tract 5.01

Blocks: 1043, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1,373

1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 1073, 1076, 1077, 1080, 1081, 1082

Tract 5.02

Blocks: 1013, 1014, 1015, 1019, 1020, 1021, 1022, 1023, 903

1024, 1025, 1027, 1028, 1029, 1074, 1075, 1076, 1077,

1078, 1079

Burton 1A Subtotal 2,276

Burton 1C

Tract 2

Blocks: 1111, 1113, 1127, 1128, 1129 339

Tract 3

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 3,043

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1020, 1024, 1025, 1026, 1027, 1028, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2014, 2018, 2019, 2020,

2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 3027, 3028, 3029

Tract 5.01

Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1,841

1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027,

1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 1040, 1041, 1042, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1072,

1074, 1075, 1078, 1079, 1083, 1084, 1085, 1086, 1087,

1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096,

1097, 1098, 2008, 2009, 2010, 2011

Tract 22.02

Blocks: 1000, 1151, 1152 0

Burton 1C Subtotal 5,223

Burton 2B

Tract 5.02

Blocks: 1026, 1030, 1049, 1054, 1055, 1056, 1057, 1058, 793

1059, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068,

1069, 1070, 1071, 1072, 1073, 1080, 1081, 1082, 1083,

1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091

Tract 5.03

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 853

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036

Burton 2B Subtotal 1,646

Chechessee 2,578

Hilton Head 1B

Tract 105

Blocks: 2001, 2002, 2008, 2009, 2011, 2012, 2013, 2014, 1,095

2015, 2016, 2021, 2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037,

2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046,

2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055,

2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064,

2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073,

2074, 2075, 2076, 2078, 2085, 2087, 2088, 2090

Tract 106

Blocks: 1052, 1062, 1063 0

Hilton Head 1B Subtotal 1,095

Seabrook 1

Tract 2

Blocks: 1098, 1099, 1116, 1130 0

Tract 3

Blocks: 1017, 1018, 1019, 1021, 1022, 1023, 2000, 2009, 1,807

2010, 2011, 2012, 2013, 2015, 2016, 2017, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3010, 3011, 3012, 3013,

3014, 3015, 3016, 3017, 3018, 3020, 3021, 3022, 3023,

3024, 3025, 3026

Tract 5.01

Blocks: 1000, 1001 3

Seabrook 1 Subtotal 1,810

Sun City 1A

Tract 22.02

Blocks: 1119, 1120, 1143, 1144, 1145, 1146, 1147, 1148, 354

1149

Sun City 1A Subtotal 354

Jasper County

Grahamville 1

Tract 9502.01

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 819

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2030, 2031, 2033, 2034, 2048, 2049, 2050,

2051, 2052, 2053, 2071, 2076, 2077, 2078, 2079, 2080,

2081, 2082, 2083, 2084, 2085, 2086, 2088, 2089, 2090,

2091, 2092, 2093, 2094, 2095, 2096, 2100, 2101, 2102,

2103, 2104, 2105, 2125, 2126, 2127, 2128, 2215, 2216,

2217, 2218, 2219, 2220, 2221, 2222, 2224, 2225, 2229,

2230, 2231, 2232, 2233, 2234

Tract 9502.02

Blocks: 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2060, 62

2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069,

2070, 2071, 2072, 2076, 2077, 2078, 2081

Grahamville 1 Subtotal 881

Okatie 1,457

DISTRICT TOTAL 36,550

PERCENT VARIATION -2.013

DISTRICT 121

Area Population

Beaufort County

Beaufort 1

Tract 4

Blocks: 1093, 1094, 1095, 1097 0

Tract 6

Blocks: 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 936

1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021,

1022, 1028, 1040, 1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1054, 1055, 1069, 1070,

1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079,

1080, 1081, 1082, 1083, 1084, 1085, 1088, 1089, 2008,

2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017,

2018

Tract 9.01

Blocks: 1051, 1056 0

Beaufort 1 Subtotal 936

Burton 1A

Tract 5.02

Blocks: 1007, 1008, 1009, 1010, 1011, 1012, 1016, 1031, 497

1032, 1033

Burton 1A Subtotal 497

Burton 1B 2,053

Burton 1C

Tract 2

Blocks: 1112, 1115 136

Tract 5.01

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 615

2012, 2013

Burton 1C Subtotal 751

Burton 2B

Tract 5.02

Blocks: 1017, 1018, 1034, 1035, 1036, 1037, 1038, 1039, 648

1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048,

1050, 1051, 1052, 1053, 1060

Burton 2B Subtotal 648

Burton 3 2,366

Dale Lobeco 1,629

Seabrook 1

Tract 2

Blocks: 1034, 1036, 1053, 1054, 1055, 1056, 1063, 1064, 771

1065, 1066, 1067, 1068, 1069, 1071, 1072, 1073, 1074,

1076, 1077, 1078, 1079, 1080, 1084, 1095, 1096, 1097

Tract 3

Blocks: 3000, 3001, 3009, 3019 0

Seabrook 1 Subtotal 771

Seabrook 2 1,401

Seabrook 3 2,415

Sheldon 1

Tract 1

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,368

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079,

1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088,

1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097,

1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106,

1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115,

1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124,

1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133,

1134, 1135, 1136, 1137, 1142, 1146, 1147, 1148, 1149,

1150, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158,

1159, 1160, 1161, 1162, 1163, 1164, 1165, 1166, 1167,

1168, 1169, 1170, 1171, 1172, 1173, 1174, 2031, 2032,

2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079,

2082, 2083, 2084, 2085, 2086, 2087, 2089

Tract 2

Blocks: 1023, 1024, 1025 0

Sheldon 1 Subtotal 1,368

Sheldon 2

Tract 1

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,153

2009, 2010, 2011, 2025, 2026, 2027, 2028, 2034, 2035,

2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044,

2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053,

2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062,

2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2080,

2081, 2088, 2090, 2091, 2092, 2093, 2094, 2095, 2096,

2097, 2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105,

2106, 2107, 2108, 3052

Sheldon 2 Subtotal 1,153

St. Helena 1A

Tract 11.02

Blocks: 1011, 1012, 1013, 1014, 1015, 1018, 1022, 1024, 1,531

1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033,

1034, 1035, 1037, 1068, 1069, 1075, 1076, 1077, 1078,

1079, 1080, 1081, 1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2010, 2011, 2013, 2014, 2015,

2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030, 2031, 2073, 3092

Tract 12

Blocks: 1026 0

St. Helena 1A Subtotal 1,531

St. Helena 1B 1,782

St. Helena 2A 1,497

St. Helena 2B 1,923

St. Helena 2C 718

Colleton County

Edisto Beach 529

Green Pond 1,107

Jacksonboro

Tract 9706

Blocks: 4119 0

Tract 9708

Blocks: 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 484

1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042,

1043, 1048, 1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079,

1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088,

1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097,

1103, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114,

1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123,

1124, 1125, 1126, 1131, 1132, 1133, 1134, 1135, 1136,

1137, 1138, 1139, 1140, 1141, 1142, 1144, 1145, 1146,

1147, 1148, 1149, 1150, 1151

Jacksonboro Subtotal 484

Mashawville

Tract 9706

Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 623

4008, 4009, 4010, 4013, 4015, 4016, 4017, 4024, 4026,

4027, 4028, 4029, 4030, 4032, 4034, 4035, 4036, 4038,

4039, 4040, 4041, 4042, 4043, 4044, 4045, 4048, 4049,

4053, 4108, 4112, 4113, 4114, 4115, 4116

Mashawville Subtotal 623

Peniel

Tract 9703

Blocks: 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 269

3013, 3014, 3015, 3022, 3026, 3028, 3031, 3034, 3035,

3052, 3053

Peniel Subtotal 269

Ritter 997

Stokes

Tract 9703

Blocks: 2037, 2038 0

Stokes Subtotal 0

Walterboro No. 1

Tract 9703

Blocks: 2036, 2040, 2041, 2043, 2045, 2048, 2049, 2050, 775

2053, 2054, 2055, 2056, 2057, 2058, 2062, 2063, 2064,

2065, 2066, 2068, 2069, 2070, 2071, 2072, 2074, 3000,

3001, 3002, 3003, 3004, 3029, 3030, 3032, 3036, 3040,

3090

Tract 9705

Blocks: 3024, 3025, 3026, 4000, 4001, 4002, 4003, 4004, 869

4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022,

4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031,

4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040,

4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049,

4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058,

4059, 4061, 4062, 4063

Tract 9706

Blocks: 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 875

3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026,

3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035,

3036, 3037, 3038, 3039, 3040, 3041, 3043, 3045, 3064,

3066, 4012, 4072, 4075

Walterboro No. 1 Subtotal 2,519

Walterboro No. 2

Tract 9705

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,916

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028,

2029

Tract 9706

Blocks: 1045, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 292

1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062,

1068, 1069, 1070, 1072, 1073, 1078, 1079, 1082, 1085,

1086, 1087, 1089, 2010, 2013, 2014, 2086

Walterboro No. 2 Subtotal 2,208

Walterboro No. 3

Tract 9705

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 1,299

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022, 3023, 3027, 3028,

3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037,

3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046,

3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055,

3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064,

4060

Tract 9706

Blocks: 2008, 2009, 2011, 2012, 2015, 2016, 2017, 2018, 1,714

2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027,

2028, 2049, 2050, 2063, 2065, 2066, 2071, 2073, 2074,

2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083,

2084, 2085, 2087, 3000, 3001, 3002, 3003, 3004, 3005,

3006, 3007, 3008, 3009, 3042, 3044, 3046, 3047, 3048,

3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057,

3058, 3059, 3060, 3061, 3062, 3063, 3065

Walterboro No. 3 Subtotal 3,013

Walterboro No. 4

Tract 9703

Blocks: 2039, 2042, 2044, 2046, 2047, 2051, 2052 24

Tract 9704.02

Blocks: 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 273

2044, 2046, 2047, 2048, 2049, 2050, 2051, 3030, 3031,

3032, 3040, 3041, 3042, 3043, 3044, 3047, 3048, 3049,

3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058,

3059, 3060, 3061, 3062, 3063, 3065, 3066, 3067, 3068,

3069

Tract 9705

Blocks: 5001, 5002, 5012, 5013, 5014, 5015, 5016, 5017, 990

5018, 5019, 5020, 5026, 5028, 5029, 5030, 5031, 5032,

5033, 5035, 5037, 5038, 5039, 5040, 5041, 5042, 5043,

5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052,

5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061,

5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070,

5071, 5072

Walterboro No. 4 Subtotal 1,287

Wolfe Creek

Tract 9704.01

Blocks: 3105, 3106, 3108, 3111, 3112 0

Tract 9704.02

Blocks: 3064 0

Tract 9705

Blocks: 5000, 5011 0

Wolfe Creek Subtotal 0

DISTRICT TOTAL 36,475

PERCENT VARIATION -2.214

DISTRICT 122

Area Population

Beaufort County

Sheldon 1

Tract 1

Blocks: 2018, 2020, 2023, 2024, 2033, 2109 0

Sheldon 1 Subtotal 0

Sheldon 2

Tract 1

Blocks: 2008, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 119

2021, 2022, 2029, 2030

Sheldon 2 Subtotal 119

Hampton County 21,090

Jasper County

Coosawatchie 736

Gillisonville 826

Grahamville 1

Tract 9502.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 796

1008, 1009, 1010, 1011, 1012, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1081, 2028, 2029, 2032, 2035, 2036,

2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045,

2046, 2047, 2054, 2055, 2056, 2057, 2058, 2059, 2060,

2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069,

2070, 2136, 2137, 2138, 2139, 2159, 2160, 2161

Grahamville 1 Subtotal 796

Grahamville 2 4,589

Grays 885

Hardeeville 2

Tract 9503

Blocks: 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1041, 519

1042, 1044, 1045, 1048, 1049, 1050, 1051, 1052, 1053,

1054, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063,

1064, 1065, 1066, 1067, 1068, 1133, 1143

Hardeeville 2 Subtotal 519

Pineland 1,134

Ridgeland 1 1,732

Ridgeland 2 1,811

Ridgeland 3 1,349

Tillman 1,029

DISTRICT TOTAL 36,615

PERCENT VARIATION -1.839

DISTRICT 123

Area Population

Beaufort County

Dafuskie 416

Hilton Head 10 2,143

Hilton Head 11 1,382

Hilton Head 12 1,161

Hilton Head 13 1,149

Hilton Head 14 1,085

Hilton Head 15A 668

Hilton Head 15B 897

Hilton Head 1A 1,752

Hilton Head 1B

Tract 104

Blocks: 2018 0

Tract 105

Blocks: 2017, 2018, 2019, 2020, 2022, 2077, 2079, 2080, 775

2081, 2083, 2084

Hilton Head 1B Subtotal 775

Hilton Head 2A 1,943

Hilton Head 2B 4,080

Hilton Head 2C 1,763

Hilton Head 3 860

Hilton Head 4A 855

Hilton Head 4B 1,140

Hilton Head 4C 1,117

Hilton Head 4D 1,290

Hilton Head 5A 1,098

Hilton Head 5B 969

Hilton Head 5C 882

Hilton Head 6A 1,314

Hilton Head 6B 1,033

Hilton Head 7A 1,030

Hilton Head 7B 1,577

Hilton Head 8A 455

Hilton Head 8B 958

Hilton Head 9A 1,487

Hilton Head 9B 1,835

DISTRICT TOTAL 37,114

PERCENT VARIATION -0.501

DISTRICT 124

Area Population

Beaufort County

Beaufort 1

Tract 7

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 640

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2031,

2033, 2034, 2035, 2036, 2037, 2038, 2042, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3031, 3032, 3033, 3034,

3035, 3036, 3037, 3038

Beaufort 1 Subtotal 640

Beaufort 2 1,305

Beaufort 3 1,830

Burton 2A 6,385

Burton 2B

Tract 5.03

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 943

1009, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3058,

3059, 3060, 3063, 3064, 3065, 3066, 3067, 3068, 3069,

3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078,

3079, 3080, 3083, 3084, 3085, 3086, 3087, 3088, 3089,

3090, 3093, 3094, 3095, 3096

Tract 8

Blocks: 2016, 2021, 2022, 2023, 2024 0

Burton 2B Subtotal 943

Burton 2C 2,572

Lady's Island 1A 2,062

Lady's Island 1B 1,881

Lady's Island 2A 2,132

Lady's Island 2B 2,364

Lady's Island 3A 2,872

Lady's Island 3B 1,259

MO 1A 1,522

MO 1B 1,648

MO 2 1,874

Port Royal 1 1,813

Port Royal 2 2,018

St. Helena 1A

Tract 9.02

Blocks: 3030, 3064, 3065, 3066, 3068 0

Tract 11.01

Blocks: 2037, 2060, 2061, 2070, 2071, 2072, 2073, 2074, 460

2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083,

2084, 2085, 2086, 2088, 2090, 2092, 2094

St. Helena 1A Subtotal 460

St. Helena 1C 1,570

DISTRICT TOTAL 37,150

PERCENT VARIATION -0.405

HISTORY: 2011 Act No. 72, Section 2, eff June 28, 2011.



SECTION 2-1-40. Candidate must be resident of district; terms of office.

Any person otherwise qualified by law and the Constitution of this State may file as a candidate and can be elected only in the district in which he is a resident. A person may file for only one House office. Terms of office shall be for two years.

HISTORY: 1962 Code Section 30-2.2; 1974 (58) 2124.



SECTION 2-1-50. Clerk of House shall send names of persons elected or appointed during session to Secretary of State.

The clerk of the House of Representatives shall within ten days from the adjournment of the General Assembly sine die send the names of all persons elected or appointed by the General Assembly during the session to the Secretary of State, together with the action of the General Assembly with reference thereto, and the Secretary of State shall keep them for public inspection.

HISTORY: 1962 Code Section 30-3; 1952 Code Section 30-3; 1942 Code Section 2070; 1932 Code Section 2070; 1922 (32) 1290.



SECTION 2-1-70. Senate Election Districts; Commencing with 2012 Election

Commencing with the 2012 general election, one member of the Senate must be elected from each of the following districts:

DISTRICT 1

Area Population

Oconee County.......... ....74,273

Pickens County

Abel............... .....1,804

Calhoun............ .....2,788

Clemson 1.......... .....1,680

Clemson 2.......... .....1,576

Lawrence Chapel.... .....1,554

Morrison........... .....3,281

Pike............... .....1,206

Stone Church....... .....1,821

University......... .....6,593

..........

DISTRICT TOTAL......... ....96,576

PERCENT VARIATION...... ....-3.953

DISTRICT 2

Area Population

Pickens County

Albert R. Lewis.... .....1,981

Arial Mill......... .....1,840

Brushy Creek....... .....2,909

Cedar Rock......... .....2,256

Central 1.......... .....4,870

Central 2.......... .....2,799

Crossroads......... .....2,379

Crosswell 1........ .....2,485

Crosswell 2........ .....1,505

Dacusville 1....... .....1,382

Dacusville 2....... .....1,804

Easley............. .....1,895

Flat Rock.......... .....2,697

Forest Acres....... .....1,730

Georges Creek...... .....2,985

Glassy Mountain.... .....1,465

Griffin............ .....2,197

Holly Springs...... .....2,348

Liberty 1.......... .....2,302

Liberty 2.......... .....2,727

McKissick.......... .....2,581

Mountain View...... .....2,026

Norris............. .....2,383

Park Street........ .....2,081

Pickens 1.......... .....2,756

Pickens 2.......... .....2,653

Pickens 3.......... .....2,031

Pickens 4.......... .....1,531

Pickensville....... .....2,089

Powdersville 1..... .....2,144

Powdersville 2..... .....3,205

Praters Creek 1.... .....1,072

Praters Creek 2.... .....2,159

Pumpkintown........ .....2,186

Rices Creek........ .....1,979

Rock Springs....... .....1,875

Saluda............. .....2,032

Simpson............ .....1,320

Six Mile........... .....2,344

Skelton............ .....2,415

Smith Grove........ .....2,662

Woodside........... .....2,431

Zion............... .....2,410

..........

DISTRICT TOTAL......... ....96,921

PERCENT VARIATION...... ....-3.610

DISTRICT 3

Area Population

Anderson County

Anderson 1/1............. ......2,850

Anderson 1/2............. ......1,633

Anderson 2/1............. ......1,834

Anderson 2/2............. ......4,362

Anderson 6/1............. ......2,797

Appleton-Equinox......... ......1,715

Bishop's Branch.......... ......3,054

Bowling Green............ ......1,102

Brushy Creek............. ......2,885

Center Rock.............. ......3,329

Centerville Station A.... ......3,797

Centerville Station B.... ......3,732

Concrete................. ......3,578

Cox Creek................ ......1,709

Denver-Sandy Springs..... ......1,999

Edgewood Station A....... ......3,670

Edgewood Station B....... ......2,432

Five Forks............... ......1,784

Fork No. 1............... ......1,812

Fork No. 2............... ......2,072

Green Pond Station A..... ......3,621

Hammond Annex............ ......2,099

Hammond School........... ......5,200

Hopewell................. ......5,389

Hunt Meadows............. ......4,762

La France................ ......1,390

Melton................... ........817

Mount Tabor.............. ......3,147

Mt. Airy................. ......2,768

Pendleton................ ......4,177

Piercetown............... ......2,024

Powdersville............. ......4,033

Rock Mill................ ......1,248

Three and Twenty......... ......3,485

Townville................ ........970

White Plains............. ......4,371

...........

DISTRICT TOTAL.............. ....101,647

PERCENT VARIATION........... ......1.090

DISTRICT 4

Area Population

Abbeville County

Broadmouth 817

Donalds 799

Hall's Store 1,125

Anderson County

Anderson 3/1 1,824

Anderson 3/2 4,233

Anderson 4/1 1,406

Anderson 4/2 1,456

Anderson 5/A 1,808

Anderson 5/B 2,656

Anderson 6/2 796

Barker's Creek 518

Belton 5,999

Broadview 789

Broadway 2,134

Cedar Grove 2,348

Chiquola Mill 1,501

Craytonville 1,550

Flat Rock 2,427

Friendship 1,627

Gluck Mill 919

Grove School 890

Hall 2,585

High Point 774

Homeland Park 4,869

Honea Path 1,998

Iva 2,858

Jackson Mill 1,324

Lakeside 3,824

Mountain Creek 2,539

Neal's Creek 3,040

Pelzer 1,377

Piedmont 1,538

Rock Spring 1,226

Shirleys Store 1,269

Simpsonville 3,513

Starr 1,292

Toney Creek 889

Varennes 2,611

West Pelzer 2,943

West Savannah 437

Williamston 3,310

Williamston Mill 5,133

Wright's School 1,249

Greenwood County

Biltmore Pines 1,613

Emerald High 706

Glendale 1,873

Greenwood Mill 1,228

Harris 882

Hodges 1,950

Maxwellton Pike

Tract 9703.02

Blocks: 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1064, 435

1065, 1066, 1067, 1068, 1074

Tract 9704

Blocks: 4012, 4013, 4014 387

Maxwellton Pike Subtotal 822

Shoals Junction 481

Sparrows Grace 1,559

DISTRICT TOTAL 99,334

PERCENT VARIATION -1.210

DISTRICT 5

Area Population

Greenville County

Castle Rock................... ......3,481

Clear Creek................... ......2,214

Darby Ridge................... ......3,079

Fox Chase..................... ......2,424

Frohawk....................... ......1,968

Gowensville................... ......2,603

Jennings Mill................. ......1,830

Laurel Ridge.................. ......3,063

Locust Hill................... ......1,859

Maple Creek................... ......3,500

Maridell...................... ......2,773

Mountain View................. ......3,166

O'Neal........................ ......3,181

Riverside..................... ......2,889

Sandy Flat.................... ......3,902

Skyland....................... ......3,456

Slater Marietta............... ......5,410

Stone Valley.................. ......3,388

Suber Mill.................... ......3,572

Taylors....................... ......3,535

Tigerville.................... ......4,192

Trade......................... ......3,806

Tubbs Mountain................ ......2,966

Tyger River................... ......2,450

Spartanburg County

Friendship Baptist............ ......6,039

Gramling Methodist............ ......2,206

Holly Springs Baptist......... ......4,260

Landrum High School........... ......3,564

Landrum United Methodist...... ......4,317

Motlow Creek Baptist.......... ......1,483

Rebirth Missionary Baptist.... ......4,529

...........

DISTRICT TOTAL................... ....101,105

PERCENT VARIATION................ ......0.551

DISTRICT 6

Area Population

Greenville County

Altamont Forest 1,471

Avon 2,310

Berea 3,340

Botany Woods 2,633

Brookglenn 1,818

Eastside 3,286

Ebenezer 3,274

Edwards Forest 2,931

Enoree 3,843

Furman 5,517

Greenville 1 1,886

Greenville 25 3,633

Greenville 27 3,932

Greenville 3 2,981

Greenville 4

Tract 10

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 699

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1018

Tract 11.02

Blocks: 2002, 2003, 2004, 2005, 2010, 2011, 2012, 2013, 619

2014, 2015, 2018, 2019, 2020, 2021

Tract 23.04

Blocks: 1028, 1029, 1033, 1034, 1035, 1038, 1039 0

Greenville 4 Subtotal 1,318

Greenville 5

Tract 1

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 490

1008, 1009, 1010, 1011, 1012, 1013, 1014

Tract 10

Blocks: 1000, 1016, 1017 220

Greenville 5 Subtotal 710

Lakeview

Tract 23.01

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 954

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2022, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2030, 2031, 2032

Lakeview Subtotal 954

Leawood

Tract 23.04

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,006

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2025, 2026, 2036, 2037

Tract 38.02

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 2,260

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022

Leawood Subtotal 3,266

Monaview

Tract 22.01

Blocks: 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 2,064

4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025,

4026, 4027, 4028

Tract 23.01

Blocks: 2021 0

Tract 37.04

Blocks: 1000, 1001, 1002, 1003, 1022, 1023 1,077

Tract 37.06

Blocks: 1015, 1017 103

Monaview Subtotal 3,244

Mountain Creek 2,558

Northwood 2,706

Paris Mountain 1,558

Pebble Creek 2,531

Poinsett 3,774

Saluda 2,212

Sevier 3,687

Silverleaf 2,611

Spring Forest 3,084

Sulphur Springs 3,871

Timberlake 3,203

Travelers Rest 1 3,317

Travelers Rest 2 2,414

Wade Hampton 4,068

Wellington 1,683

Westcliffe

Tract 37.01

Blocks: 2021, 2023, 2024, 2029 54

Tract 37.05

Blocks: 1000, 1004, 1005, 1006, 1007, 1008, 1009, 1010, $1,693

1011, 1012, 1017, 2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019

Westcliffe Subtotal 1,747

Westside

Tract 22.01

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 808

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016

Tract 22.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 267

1009, 1010, 1012

Tract 37.04

Blocks: 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2,741

1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020,

1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012

Westside Subtotal 3,816

DISTRICT TOTAL 101,187

PERCENT VARIATION 0.633

DISTRICT 7

Area Population

Greenville County

Aiken 2,215

Belle Meade 2,744

Belmont 1,643

Carolina 2,520

Chestnut Hills 3,078

Conestee 3,515

Donaldson 1,689

Greenbriar 2,154

Greenville 10 3,655

Greenville 14 2,399

Greenville 19 3,298

Greenville 26 2,793

Greenville 28 1,591

Greenville 29 3,138

Greenville 4

Tract 9

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 671

1011, 1012, 1013, 1014, 1015, 1016, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1034

Tract 23.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1017, 1018, 1,149

1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027,

1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045,

1046, 1047, 1048, 1049, 1050, 1051, 1058, 2015, 2023,

2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032,

2033, 2034, 2035, 2036, 2037

Tract 23.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 832

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1030, 1031, 1032, 1036, 1037

Greenville 4 Subtotal 2,652

Greenville 5

Tract 1

Blocks: 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 323

2008, 2009

Tract 2

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 383

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023, 1030, 1031, 1032,

1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1057

Tract 7

Blocks: 1000, 1008, 1009 0

Tract 9

Blocks: 1010, 1017, 1018, 1019, 1020, 1021, 1029, 1030, 431

1031, 1032, 1033, 1035, 1036, 1037, 1038

Tract 10

Blocks: 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 1,142

2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026

Greenville 5 Subtotal 2,279

Greenville 6 1,318

Greenville 7 3,324

Greenville 8 3,832

Grove 2,932

Lakeview

Tract 22.01

Blocks: 5028 0

Tract 23.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 3,115

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017,

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041, 1042, 2006, 2007,

2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035,

2036, 2037, 2038

Tract 23.03

Blocks: 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 469

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016,

2017, 2018, 2019, 2020, 2021, 2022

Lakeview Subtotal 3,584

Leawood

Tract 23.04

Blocks: 2021, 2022, 2023, 2027, 2028, 2029, 2030, 2031, 611

2032, 2033

Leawood Subtotal 611

Mauldin 1 2,495

Mauldin 3 3,351

Monaview

Tract 7

Blocks: 2002 0

Tract 22.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 2,406

1009, 1010, 1011, 1012, 1013, 1014, 1020, 1021, 1022,

1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005,

2006, 2007, 2018, 5000, 5001, 5002, 5003, 5004, 5005,

5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014,

5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023,

5024, 5025, 5026, 5029, 5030, 5031, 5032, 5033, 5034,

5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043,

5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052,

5053, 5054, 5055, 5056, 5057, 5058, 5060, 5061, 5062,

5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071

Tract 23.02

Blocks: 1016 0

Tract 23.03

Blocks: 1053, 1057 0

Monaview Subtotal 2,406

Mt. Pleasant 3,808

Ranch Creek 3,389

Reedy Fork 3,744

Royal Oaks 2,088

Southside 3,221

Tanglewood 4,299

Welcome 4,181

Westcliffe

Tract 21.04

Blocks: 1018, 1025, 1026, 1034, 1035, 1036, 1037, 1038, 200

1039

Tract 21.06

Blocks: 1002, 1003, 1004, 1005 0

Tract 36.01

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 1,305

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025,

4000, 4001, 4005, 4006, 4008, 4010, 4011

Tract 37.05

Blocks: 1001, 1002, 1003, 1013, 1014, 1015, 1016 203

Westcliffe Subtotal 1,708

Westside

Tract 22.01

Blocks: 1015, 1016, 1017, 1018, 1019, 2008, 2009, 2010, 526

2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2020,

2038, 2039

Tract 22.02

Blocks: 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 304

2013, 2014, 2015, 2030

Westside Subtotal 830

Woodmont 3,679

DISTRICT TOTAL 96,163

PERCENT VARIATION -4.364

DISTRICT 8

Area Population

Greenville County

Boiling Springs.... ......2,546

Bridge Fork........ ......2,003

Del Norte.......... ......3,499

Devenger........... ......2,297

Dove Tree.......... ......2,353

Fountain Inn 1..... ......4,156

Fountain Inn 2..... ......2,229

Greenville 16...... ......2,137

Greenville 17...... ......2,061

Greenville 18...... ......1,652

Greenville 20...... ......1,553

Greenville 21...... ......1,789

Greenville 22...... ......2,727

Greenville 23...... ......2,609

Greenville 24...... ......3,918

Hillcrest.......... ......2,748

Holly Tree......... ......1,551

Mauldin 2.......... ......3,584

Mauldin 4.......... ......4,236

Mauldin 5.......... ......4,100

Mauldin 6.......... ......2,949

Mauldin 7.......... ......2,466

Mission............ ......2,937

Neely Farms........ ......3,675

Palmetto........... ......2,726

Riverwalk.......... ......3,132

Rock Hill.......... ......3,620

Rocky Creek........ ......2,538

Simpsonville 1..... ......3,451

Simpsonville 2..... ......2,557

Simpsonville 3..... ......3,215

Simpsonville 4..... ......3,137

Simpsonville 5..... ......2,509

Simpsonville 6..... ......3,288

Sycamore........... ......2,014

Woodruff Lakes..... ......3,647

...........

DISTRICT TOTAL......... ....101,609

PERCENT VARIATION...... ......1.052

DISTRICT 9

Area Population

Greenville County

Baker Creek......... .....2,366

Dunklin............. .....3,698

Fork Shoals......... .....2,730

Long Creek.......... .....1,784

Moore Creek......... .....2,688

Piedmont............ .....4,671

Pineview............ .....1,687

Raintree............ .....3,333

Standing Springs.... .....2,356

Verdmont............ .....2,517

Ware Place 1........ .....3,041

Laurens County.......... ....66,537

DISTRICT TOTAL.......... ....97,408

PERCENT VARIATION....... ....-3.126

DISTRICT 10

Area Population

Abbeville County

Abbeville No. 1 3,012

Abbeville No. 2 2,937

Abbeville No. 3 2,283

Abbeville No. 4 1,400

Antreville 1,753

Calhoun Falls 2,720

Cold Springs 1,342

Due West 2,647

Keowee 2,004

Lebanon 1,038

Lowndesville 1,540

Greenwood County

Airport 1,723

Bradley 318

Callison 1,540

Civic Center 2,155

Cokesbury 1,746

Coronaca 1,870

Emerald 2,256

Epworth 983

Georgetown 1,461

Greenwood High 1,503

Greenwood No. 1 1,947

Greenwood No. 2 2,403

Greenwood No. 3 3,113

Greenwood No. 4 1,523

Greenwood No. 5 1,483

Greenwood No. 6 3,392

Greenwood No. 7 2,562

Greenwood No. 8 1,370

Laco 2,215

Liberty 1,677

Lower Lake 1,072

Marshall Oaks 1,769

Maxwellton Pike

Tract 9704

Blocks: 4015, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 227

4043, 4044, 4048, 4055

Maxwellton Pike Subtotal 227

Merrywood 2,329

New Market 1,616

Newcastle 1,298

Ninety-Six 1,360

Ninety-Six Mill 2,409

Pinecrest 1,474

Riley 372

Rutherford 1,241

Sandridge 1,074

Stonewood 1,880

Troy 215

Verdery 1,817

Ware Shoals 1,154

McCormick County

Bethany 455

McCormick No. 1 3,588

Mt. Carmel

Tract 9201

Blocks: 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 182

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035,

1036, 1038, 1048, 1049, 1050, 1060, 1061, 1062, 1063,

1064, 1065, 1077, 1086, 1087, 1088, 1089, 1090, 1091,

1092, 1094, 1097, 1098, 1099, 1100, 1101, 1105, 1132,

1134, 1135

Mt. Carmel Subtotal 182

Willington

Tract 9201

Blocks: 1002, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 201

1015, 1016, 1017, 1018, 1066, 1067, 1068, 1073, 1074,

1075, 1076, 1078, 1079, 1080, 1081, 1082, 1083, 1084,

1085, 1093, 1095, 1096, 1106, 1107, 1108, 1109, 1110,

1111, 1113, 1114, 1115, 1117, 1129, 1130, 1133, 1158,

1159, 1160, 1161, 1162, 1163, 1166

Willington Subtotal 201

Saluda County

Centennial 810

Fruit Hill 1,065

Higgins-Zoar 1,394

Hollywood 1,684

Mayson 639

Saluda No. 1 3,058

Saluda No. 2 2,281

DISTRICT TOTAL 96,580

PERCENT VARIATION -3.949

DISTRICT 11

Area Population

Spartanburg County

Arcadia Elementary 2,634

Arrowood Baptist 1,027

Bethany Baptist 3,217

Boiling Springs 9th Grade 4,639

Boiling Springs Elementary 4,573

Boiling Springs High School 2,153

Boiling Springs Intermediate 4,973

Boiling Springs Jr. High 1,952

C.C. Woodson Recreation Center 2,241

Chapman Elementary

Tract 214.02

Blocks: 1010, 1012, 1013, 1014, 1015, 3003, 3004, 3008, 619

3033, 3034, 3035, 3036, 3037, 3038, 3040, 3041

Tract 218.02

Blocks: 1003, 1004, 1005, 1006, 1007, 1008, 1009, 4000, 990

4001, 4002, 4003, 4004, 4005, 4006, 4010, 4012, 4013,

4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022,

4023, 4024

Chapman Elementary Subtotal 1,609

Chapman High School 4,170

Chesnee Senior Center 3,729

Cleveland Elementary 4,501

Colley Springs Baptist 4,043

Cornerstone Baptist 2,149

Ebenezer Baptist 1,526

Hayne Baptist 6,189

Hendrix Elementary 5,535

Inman Mills Baptist 3,883

Jesse Bobo Elementary 2,725

Lake Bowen Baptist 5,419

Mountain View Baptist 1,980

Mt. Moriah Baptist 2,245

Mt. Zion Full Gospel Baptist 1,265

Oakland Elementary 2,734

Park Hills Elementary 1,585

Powell Saxon Una Fire Station 2,629

Silverhill Methodist Church 936

Southside Baptist 2,169

Swofford Career Center 4,567

Trinity Methodist 2,393

Una Fire Station 1,377

Whitlock Jr. High

Tract 214.02

Blocks: 1004, 1005, 1006, 1007, 1008, 1009 826

Whitlock Jr. High Subtotal 826

Woodland Heights Recreation Center 3,196

DISTRICT TOTAL 100,789

PERCENT VARIATION 0.237

DISTRICT 12

Area Population

Greenville County

Asheton Lakes..................... ......3,488

Canebrake......................... ......3,560

Circle Creek...................... ......2,590

Feaster........................... ......2,160

Granite Creek..................... ......3,094

Oakview........................... ......3,928

Pelham Falls...................... ......1,502

Rolling Green..................... ......1,827

Sparrows Point.................... ......2,584

Stonehaven........................ ......2,304

Sugar Creek....................... ......2,838

Thornblade........................ ......4,432

Spartanburg County

Abner Creek Baptist............... ......1,526

Anderson Mill Elementary.......... ......5,456

Beech Springs Intermediate........ ......3,058

Bethany Wesleyan.................. ......3,238

Cedar Grove Baptist............... ......2,215

Fairforest Middle School.......... ......4,594

Grace Baptist..................... ......2,572

Lyman Town Hall................... ......4,365

North Spartanburg Fire Station.... ......3,815

Pelham Fire Station............... ......1,773

Poplar Springs Fire Station....... ......2,985

Reidville Elementary.............. ......4,231

Reidville Fire Station............ ......5,480

Roebuck Bethlehem................. ......1,841

Startex Fire Station.............. ......1,737

Travelers Rest Baptist............ ......4,755

Victor Mill Methodist............. ......3,909

Wellford Fire Station............. ......3,754

West Side Baptist................. ......3,564

West View Elementary.............. ......4,991

...........

DISTRICT TOTAL....................... ....104,166

PERCENT VARIATION.................... ......3.595

DISTRICT 13

Area Population

Greenville County

Bells Crossing 3,631

Graze Branch 1,935

Kilgore Farms 2,977

Walnut Springs 3,838

Spartanburg County

Beaumont Methodist 1,186

Ben Avon Methodist-Mt. Sinai Baptist 4,500

Canaan Baptist 1,724

Cannons Elementary 1,702

Cavins Hobbysville 1,479

Chapman Elementary

Tract 214.02

Blocks: 3007, 3009, 3010, 3011, 3012, 3013, 3014, 1,029

3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3029, 3030, 3031,

3032, 3039

Tract 214.03

Blocks: 1015, 1016, 1017, 1018, 1019, 1021, 1022, 368

1027, 1028, 1029

Chapman Elementary Subtotal 1,397

Cliffdale Elementary 1,416

Converse Fire Station 1,936

Croft Baptist 1,892

Cross Anchor Fire Station 1,311

Cudd Memorial 2,298

Daniel Morgan Technology Center 1,563

Drayton Fire Station 2,721

E.P. Todd Elementary 3,594

Eastside Baptist 1,708

Enoree First Baptist 2,314

Gable Middle School 3,978

Glendale Fire Station 2,278

Jesse Boyd Elementary 2,474

Mt. Calvary Presbyterian 5,021

Pacolet Town Hall 1,241

Pauline Gleen Springs Elementary 1,599

Pine Street Elementary 1,563

R.D. Anderson Vocational 2,091

Roebuck Elementary 3,922

Spartanburg High School 3,069

T.W. Edwards Recreation Center 2,386

White Stone Methodist 1,297

Whitlock Jr. High

Tract 214.01

Blocks: 1023 0

Tract 214.02

Blocks: 1000, 1001, 1002, 1003, 1011, 1016, 2000, 812

2001, 2002, 2003, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2019, 2020, 2021, 2023, 2024,

2025, 2032, 2033, 2034, 2035, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047,

2048, 3000, 3001, 3002, 3005, 3006, 3028

Tract 214.03

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 932

1008, 1009, 1010, 1012, 1013, 1014, 1023, 1024,

1025, 1026

Whitlock Jr. High Subtotal 1,744

Woodruff American Legion 1,133

Woodruff Armory Drive Fire Stations 2,282

Woodruff Fire Station 1,816

Woodruff Town Hall 3,541

Union County

Bonham 1,726

Buffalo Box 1 1,422

Cross Keys 1,283

East Buffalo 584

Jonesville Box 1 1,628

Jonesville Box 2 1,946

Putnam 1,039

Union Ward 1 Box 1 1,039

Union Ward 1 Box 2 1,798

Union Ward 2 1,392

Union Ward 3 1,288

Union Ward 4 Box 1 1,500

Union Ward 4 Box 2 723

West Springs 432

DISTRICT TOTAL 104,357

PERCENT VARIATION 3.785

DISTRICT 14

Area Population

Cherokee County 55,342

Spartanburg County

Carlisle Fosters Home 2,677

Cherokee Springs Fire Station 2,426

Cowpens Depot Museum 2,069

Cowpens Fire Station 2,891

Mayo Elementary 3,022

Union County

Adamsburg 1,051

Kelton 1,450

Lockhart 1,061

Monarch Box 1

Tract 303

Blocks: 1000, 1001, 1003, 1005, 1006, 1007, 1008, 1009, 1,150

1010, 1021, 5000, 5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015,

5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024,

5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033,

5034, 5035, 5036, 5037, 5038

Tract 304

Blocks: 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5012, 760

5013, 5014, 5017, 5018, 5019, 5021, 5022, 5035, 5037,

5050, 5051, 5052, 5053, 5054

Tract 305

Blocks: 1021, 1029 3

Monarch Box 1 Subtotal 1,913

York County

Bethany 3,151

Bethel No. 1 1,739

Bethel School 3,210

Bowling Green 2,362

Clover No. 1 5,335

Clover No. 2 4,139

Cotton Belt 2,701

Hickory Grove 1,535

Mill Creek 1,564

Pole Branch

Tract 617.07

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1014, 1021, 968

1022, 1024, 1025, 1026, 1027, 1040

Pole Branch Subtotal 968

Sharon 2,050

Smyrna 1,126

Wylie 1,513

DISTRICT TOTAL 105,295

PERCENT VARIATION 4.718

DISTRICT 15

Area Population

York County

Adnah 1,166

Airport 2,338

Allison Creek-Mt. Gallant 3,261

Anderson Road 5,953

Bethel No. 2 2,209

Dobys Bridge

Tract 611.04

Blocks: 1000, 1001, 1002, 1006, 1007, 1008, 1009, 1,166

1010, 2031, 2035

Dobys Bridge Subtotal 1,166

Ebenezer 1,556

Ebinport 3,700

Fairgrounds 5,219

Fewell Park 1,508

Fort Mill No. 2 2,643

Friendship 927

Harvest 1,536

Highland Park 2,107

Hollis Lakes 2,994

Hopewell 1,294

Independence 1,415

India Hook 1,549

Lakeshore 4,202

Lakewood 1,961

Laurel Creek 1,505

Lesslie

Tract 612.02

Blocks: 1030 573

Tract 612.03

Blocks: 1000, 1001, 1005, 1006 478

Lesslie Subtotal 1,051

Manchester 1,872

Mt. Gallant 1,860

Neelys Creek 1,667

New Home 3,198

Newport 1,726

Northernwestern 2,813

Northside 2,511

Oak Ridge 3,554

Oakwood 2,861

Old Pointe 2,117

Palmetto 1,903

Pole Branch

Tract 617.07

Blocks: 2004, 2005, 2006, 2007, 2008, 2009, 2010, 913

2011, 2012, 2013, 2014, 2053

Pole Branch Subtotal 913

Rock Hill No. 4 3,570

Rock Hill No. 5 2,467

Rock Hill No. 7 4,206

Rosewood 5,382

Shoreline 2,842

Springdale 1,981

Tirzah 3,060

Tools Fork 1,810

University 1,861

DISTRICT TOTAL 105,434

PERCENT VARIATION 4.856

DISTRICT 16

Area Population

Lancaster County

Antioch 1,284

Belair 3,765

Belair No. 2 5,077

Camp Creek 1,247

Chesterfield Ave 2,235

Douglas 2,794

Dwight 2,602

Elgin 2,315

Erwin Farm 2,763

Gooch's Cross Road 4,578

Hyde Park 2,685

Jacksonham 2,147

Lancaster East 3,066

Lancaster West 1,735

Lynwood Drive 3,548

Midway

Tract 101

Blocks: 2017, 2018, 2019, 2020, 2021, 2022, 2024, 2026, 132

2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2043,

2065, 2067, 2077

Midway Subtotal 132

Pleasant Valley 4,833

Pleasant Valley No. 2 4,630

Rich Hill 1,403

Riverside 2,343

Spring Hill 3,251

Unity 1,704

Van Wyck 1,422

Wylie Park 2,491

York County

Carolina 1,532

Dobys Bridge

Tract 611.04

Blocks: 1003, 1004, 1005, 2000, 2001, 2025, 2026, 2027, 821

2028, 2029, 2030, 2032, 2033, 2034

Dobys Bridge Subtotal 821

Fort Mill No. 1 3,549

Fort Mill No. 3 2,930

Fort Mill No. 4 2,121

Fort Mill No. 5 2,126

Fort Mill No. 6 2,156

Gold Hill 2,102

Nation Ford 2,044

Orchard Park 5,055

Pleasant Road 1,695

Riverview 2,010

Springfield 1,302

Stateline 2,549

Steele Creek 2,819

Tega Cay 1,592

Waterstone 2,512

Windjammer 2,396

DISTRICT TOTAL 105,361

PERCENT VARIATION 4.784

DISTRICT 17

Area Population

Chester County 33,140

Fairfield County 23,956

York County

Bullocks Creek 605

Cannon Mill 2,699

Catawba 4,359

Delphia 2,997

Edgewood 3,038

Ferry Branch 1,812

Filbert 2,775

Lesslie

Tract 612.02

Blocks: 1034, 1035, 1036, 1039 224

Tract 612.03

Blocks: 2001, 2002, 2007, 2008, 2009, 2010, 2020, 2021, 918

2022, 2023, 2024, 2025, 2026, 2033, 2034

Lesslie Subtotal 1,142

McConnells 2,275

Mt. Holly 4,065

Ogden 3,042

Rock Hill No. 2 2,510

Rock Hill No. 3 3,076

Rock Hill No. 6 2,321

Rock Hill No. 8 1,636

Six Mile 1,728

York No. 1 3,213

York No. 2 4,642

DISTRICT TOTAL 105,031

PERCENT VARIATION 4.455

DISTRICT 18

Area Population

Lexington County

Amicks Ferry 3,707

Beulah Church 2,277

Bush River 2,270

Chapin 3,654

Dreher Island 1,401

Dutchman Shores 2,314

Faith Church 3,816

Irmo 3,105

Lake Murray No. 1 2,430

Lake Murray No. 2

TractTract 210.21

Blocks: 0003, 0004, 1008, 1009, 1010, 1011, 1012, 1013, 945

1014, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026

Tract 210.22

Blocks: 1007, 1031, 1032 98

Lake Murray No. 2 Subtotal 1,043

Lexington No. 1 3,982

Lexington No. 3 3,696

Lincreek 2,659

Midway 1,572

Mount Horeb 2,402

Old Lexington 3,152

Park Road 1 3,850

Pilgrim Church 3,767

Providence Church 2,792

Ridge Road

Tract 213.03

Blocks: 0005, 0006, 0007, 0008, 0009, 0010, 0015, 0016, 981

0017, 0018, 1000, 1001, 1002, 1003, 1004, 1005, 1006,

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015,

1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033,

1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051,

1052, 1053, 1054, 1057, 1058

Ridge Road Subtotal 981

St. Michaels 2,541

Newberry County 37,508

Union County

Black Rock 559

Carlisle 817

Excelsior 2,301

Monarch Box 1

Tract 305

Blocks: 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 180

1019, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030,

1031, 1033, 1034, 1085

Monarch Box 1 Subtotal 180

Monarch Box 2 738

Santuck 1,091

DISTRICT TOTAL 100,605

PERCENT VARIATION 0.054

DISTRICT 19

Area Population

Richland County

Ardincaple 430

Beatty Road 2,055

Blythewood #3 2,034

College Place 2,668

Dennyside 1,136

Fairlawn 4,445

Fairwold 1,165

Greenview 2,292

Harbison #1 3,805

Harbison #2 1,871

Keels 5,834

Killian 1,995

Kingswood 4,286

Lincolnshire 3,360

Meadowlake 3,410

Monticello 3,579

Parkridge 1,352

Pine Grove 2,857

Rice Creek 5,812

Ridgewood 965

Riverside 2,182

Riverwalk 3,760

Sandlapper

Tract 101.02

Blocks: 1193, 1194, 1195, 1196, 1201, 1264, 1265, 1266 30

Tract 101.03

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 4,701

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2041, 2042

Sandlapper Subtotal 4,731

Spring Valley West 4,095

Valley State Park 3,320

Walden 7,768

Ward 20 2,424

Ward 21

Tract 1

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,992

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1043,

1044, 1045, 1046, 2000, 2001, 2002

Tract 109

Blocks: 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 254

1012, 1013, 1014, 1015, 1016

Ward 21 Subtotal 2,246

Ward 22 2,471

Ward 29 2,217

Ward 3 2,014

Ward 31 1,723

Ward 4

Tract 7

Blocks: 2003, 2008 0

Ward 4 Subtotal 0

Westminster 2,958

Whitewell 3,174

DISTRICT TOTAL 100,434

PERCENT VARIATION -0.116

DISTRICT 20

Area Population

Lexington County

Challedon 2,495

Coldstream 2,415

Gardendale 2,215

Grenadier 3,299

Murraywood 2,695

Quail Valley 2,709

Seven Oaks 2,411

Whitehall 2,859

Woodland Hills 2,600

Richland County

Ballentine 3,554

Brandon

Tract 116.03

Blocks: 2048 0

Tract 116.07

Blocks: 1011 0

Tract 116.08

Blocks: 1062, 1063, 1064 0

Brandon Subtotal 0

Dutch Fork #1 3,071

Dutch Fork #2 4,249

Friarsgate #1 2,959

Friarsgate #2 2,393

Hampton 2,856

Meadowfield 2,333

Oak Point 4,427

Old Friarsgate 1,652

Pennington

Tract 116.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 3,301

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1048, 1049, 1050, 1051, 1052, 1053, 1060, 1061, 1062,

1063, 1064, 1065, 1066, 1067, 1068, 1070, 1071, 1072,

1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081,

1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090,

1091, 1092, 1093, 1094, 1095, 2047

Tract 116.08

Blocks: 1058, 1059, 1060, 1061 0

Pennington Subtotal 3,301

River Springs 5,019

Skyland 1,945

South Beltline 2,714

Spring Hill 1,618

Springville 4,369

St. Andrews 1,938

Ward 1 6,059

Ward 10 2,176

Ward 11 2,289

Ward 12 2,034

Ward 13 2,786

Ward 14 2,038

Ward 30 1,297

Ward 4

Tract 5

Blocks: 2027, 2043, 2044, 2045, 2046, 2047, 2054, 2056, 0

2057, 2058

Tract 7

Blocks: 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1,736

1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044,

1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1058, 2000, 2001, 2002, 2004,

2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032

Tract 10

Blocks: 3001, 3002, 3004, 3005, 3006, 3007, 3008 306

Ward 4 Subtotal 2,042

Ward 5 5,092

Woodlands 2,841

DISTRICT TOTAL 100,750

PERCENT VARIATION 0.198

DISTRICT 21

Area Population

Richland County

Bluff 3,547

Brandon

Tract 116.07

Blocks: 1007, 1008, 1009, 1010, 1012, 1013, 1014, 3,381

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1054, 1055, 1056, 1057, 1058, 1059,

1060, 1061, 1062, 1063, 1074

Tract 116.08

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2,811

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054,

1055, 1056, 1057, 1065, 1066, 1067, 1068, 1069,

1071, 1072, 1073, 1074, 1075, 1076, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022

Brandon Subtotal 6,192

Caughman Road 2,545

Dentsville 3,332

Eastover 3,742

Edgewood 2,894

Gadsden 2,597

Garners 1,532

Hopkins 3,832

Horrell Hill 3,823

Hunting Creek 730

Keenan 2,647

Lykesland 3,259

McEntire 1,148

Mill Creek 3,215

Oakwood 1,285

Olympia 7,173

Pennington

Tract 116.03

Blocks: 1035, 1036, 1037, 1038, 1039, 1040, 1043, 676

1044, 1045, 1046, 1047, 1054, 1055, 1056, 1057,

1058, 1059, 1069, 2029

Pennington Subtotal 676

Pine Lakes 4,214

Pinewood 2,419

Pontiac-Ward 26 14,503

Ward 15 1,297

Ward 16 1,531

Ward 17 1,911

Ward 18 2,207

Ward 19 2,194

Ward 2 1,017

Ward 21

Tract 109

Blocks: 1004, 1005, 2000, 2001, 2002, 2003, 2004, 903

2005, 2007, 2008, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2034, 2036, 2037, 2046, 2048,

2049, 2051, 2052, 2053, 2056

Tract 110

Blocks: 1000, 1001, 1002, 1003 23

Ward 21 Subtotal 926

Ward 23 1,357

Ward 32 1,345

Ward 33 1,370

Ward 34 1,536

Ward 6 1,785

Ward 7 2,093

Ward 8 2,163

Ward 9 2,185

DISTRICT 100,222

TOTAL

PERCENT -0.327

VARIATION

DISTRICT 22

Area Population

Kershaw County

Elgin No. 5 2,067

Richland County

Arcadia 2,142

Blythewood #1 1,465

Blythewood #2 2,317

Briarwood 3,990

Cooper 1,335

E. Forest Acres 1,526

Gregg Park 2,646

Kelley Mill 1,506

Lake Carolina 3,923

Longcreek 4,849

Midway 5,180

N. Forest Acres 1,997

North Springs #1 4,734

North springs #2 3,604

Parkway #1 8,518

Parkway #2 4,409

Polo Road 8,550

Ridgeview 7,104

Round Top 957

S. Forest Acres 1,984

Sandlapper

Tract 101.03

Blocks: 3040, 3041, 3042, 3078, 3079 437

Sandlapper Subtotal 437

Satchelford 1,775

Spring Valley 3,058

Trenholm Road 1,183

Valhalla 3,772

Ward 24 1,142

Ward 25 2,104

Wildewood 3,528

Woodfield 5,185

DISTRICT TOTAL 96,987

PERCENT VARIATION -3.544

DISTRICT 23

Area Population

Lexington County

Batesburg 3,046

Bethany 6,303

Boiling Springs 5,322

Boiling Springs South 4,428

Cedarcrest 2,242

Congaree No. 1 3,234

Congaree No. 2 1,388

Cromer 2,058

Edmund 2,243

Emmanuel Church 3,393

Fairview 1,562

Gaston 1 2,547

Gaston 2 3,530

Hollow Creek

Tract 213.04

Blocks: 2076, 2082, 2083 105

Hollow Creek Subtotal 105

Kitti Wake 2,816

Leesville 3,552

Lexington No. 4 4,901

Mims 1,701

Oakwood 3,317

Old Barnwell Road 2,774

Pelion No. 1 2,753

Pelion No. 2

Tract 209.03

Blocks: 2060, 2061, 2062, 2064, 2065, 2066, 2067, 2068, 56

2088, 2089, 2090

Tract 209.04

Blocks: 1002, 1003, 1004, 1005, 1006, 2006, 2007, 2008, 594

2018, 2020, 2021, 2022, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2034, 2035, 2036, 2037, 2038, 2039, 2040,

2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049,

2055, 2060, 2063

Tract 209.05

Blocks: 1079 47

Pelion No. 2 Subtotal 697

Pond Branch 5,072

Red Bank 4,633

Red Bank South 1-2 6,205

Ridge Road

Tract 213.04

Blocks: 2084 48

Tract 214.04

Blocks: 1009, 1010, 1026, 1027, 1028, 1030, 1031, 1032, 375

1033, 1034, 1035, 1036, 1037, 1038, 1040, 1041, 1042,

1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051,

1052, 1053, 1068, 1069, 1070, 1087

Ridge Road Subtotal 423

Saint Davids 3,549

Sand Hill 3,542

Sharpe's Hill 3,853

Springdale 2,664

Springdale South 1,148

White Knoll 3,142

DISTRICT TOTAL 98,143

PERCENT VARIATION -2.395

DISTRICT 24

Area Population

Aiken County

Aiken #1 1,482

Aiken #47 1,482

Aiken #5

Tract 213

Blocks: 1106, 1107, 1108, 1109, 1117, 1118, 1119, 1120, 103

1121, 1122, 1123, 1124, 1127, 1128, 1134, 1135, 1136,

1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144

Tract 214

Blocks: 1050, 1052, 1053, 1054, 1055, 1091, 1092, 1093, 145

1094, 1095, 1096, 1097, 1098, 1110

Tract 215

Blocks: 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 61

1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020

Aiken #5 Subtotal 309

Aiken #6 1,528

Anderson Pond #69 1,402

Beech Island 2,583

Belvedere #62 2,042

Belvedere #9 2,771

Carolina Heights 2,222

Cedar Creek #64 1,644

College Acres 2,420

Couchton 2,126

Fox Creek #58 1,931

Fox Creek #73 1,641

Gem Lakes 3,121

Gloverville 1,908

Hammond 3,019

Hitchcock #66 1,525

Hollow Creek 1,368

Jackson 2,463

Levels 2,938

Levels #72

Tract 215

Blocks: 3032, 3033, 3034, 3035, 3036, 3037, 3040, 3041, 1,046

3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050,

3051, 3052, 3053

Tract 216.02

Blocks: 2013, 2014, 2015, 2016, 2042, 2043 124

Levels #72 Subtotal 1,170

Millbrook 2,470

Montmorenci #22 3,548

New Ellenton 2,067

North Augusta #25 2,417

North Augusta #26 2,679

North Augusta #27 2,008

North Augusta #28 1,414

North Augusta #29 1,773

North Augusta #54 2,004

North Augusta #55 1,310

North Augusta #67 1,463

North Augusta #68 1,950

Pine Forest 2,219

Redds Branch 2,333

Sandstone #70 3,128

Shaws Fork 872

Silver Bluff 2,979

Six Points #35

Tract 213

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 2,203

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034,

3050, 3051, 3052, 3053, 3054, 3055, 4000, 4001, 4002,

4003, 4004, 4005, 4006, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4016, 4017, 4039, 4040, 4041, 4042, 4043,

4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052,

4053, 4058, 4059, 4060, 4062, 4065, 4066, 4067, 4068,

4070

Tract 214

Blocks: 4038 0

Six Points #35 Subtotal 2,203

Sleepy Hollow #65 2,240

South Aiken #75 2,189

South Aiken #76 1,855

SRS 0

Talatha 2,207

Warrenville 2,674

Windsor 4,076

DISTRICT TOTAL 97,173

PERCENT VARIATION -3.359

DISTRICT 25

Area Population

Aiken County

Ascauga Lake 2,721

Bath 1,712

Belvedere #44 2,266

Belvedere #74 1,131

Breezy Hill 3,031

Clearwater 1,450

Eureka 2,418

Graniteville 2,074

Langley 2,672

Lynwood 1,634

Midland Valley #51 1,464

Midland Valley #71 2,441

Misty Lakes 2,629

Six Points #35

Tract 203.02

Blocks: 2023, 2061 0

Tract 213

Blocks: 4007, 4008, 4018, 4019, 4020, 4021, 4022, 4023, 876

4024, 4025, 4026, 4027, 4030, 4031, 4032, 4033, 4034,

4035, 4036, 4037, 4038, 4054, 4055, 4056, 4057, 4061,

4063, 4064, 4069

Six Points #35 Subtotal 876

Vaucluse 1,688

Willow Springs 2,503

Edgefield County 26,985

Lexington County

Barr Road 1-2 4,475

Gilbert 3,262

Hollow Creek

Tract 213.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,977

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006,

2007, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042,

2043, 2044, 2051, 2052, 2053, 2054, 2055, 2056, 2057,

2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066,

2067, 2070, 2071, 2073, 2074, 2075, 2077, 2078, 2079,

2080, 2081

Hollow Creek Subtotal 2,977

Lake Murray No. 2

Tract 210.22

Blocks: 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 2,136

1028, 1029, 1030, 1033

Lake Murray No. 2 Subtotal 2,136

Lexington No. 2 3,314

Ridge Road

Tract 213.03

Blocks: 1055, 1056 14

Tract 213.04

Blocks: 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 634

2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033,

2034, 2045, 2046, 2047, 2048, 2049, 2050, 2068, 2069,

2072, 2085

Tract 214.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 554

1008, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024, 1025, 1029, 1039,

1060, 1088

Ridge Road Subtotal 1,202

Round Hill 4,526

Summit 2,127

McCormick County

Clarks Hill 806

McCormick No. 2 1,472

Modoc 216

Mt. Carmel

Tract 9201

Blocks: 1037, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 133

1046, 1047, 1051, 1052, 1053, 1054, 1055, 1056, 1057,

1058, 1059, 1102, 1103, 1104, 1136, 1137, 1138, 1139,

1140, 1141, 1142, 1143, 1144, 1145, 1164, 1312, 1313

Mt. Carmel Subtotal 133

Parksville 278

Plum Branch 1,186

Savannah 1,549

Willington

Tract 9201

Blocks: 1146, 1147, 1148, 1149, 1150, 1151, 1155, 1156, 167

1157, 1165, 1167, 1168, 1169, 1170, 1171, 1301

Willington Subtotal 167

Saluda County

Clyde 400

Delmar 603

Holly 1,156

Holstons 1,501

Mt. Willing 405

Pleasant Cross 330

Pleasant Grove 829

Richland 963

Sardis 753

Ward 725

DISTRICT TOTAL 97,186

PERCENT VARIATION -3.347

DISTRICT 26

Area Population

Aiken County

Aiken #2 1,849

Aiken #3 2,937

Aiken #4 1,144

Aiken #5

Tract 213

Blocks: 1067, 1068, 1096, 1097, 1098, 1099, 1100, 18

1110, 1111, 1112, 1113, 1114, 1115, 1116

Tract 214

Blocks: 1041, 1042, 1043, 1044, 1051, 1056, 1088, 102

1089, 1090, 1103, 1104, 1111, 1112, 1113, 1114,

1115, 1116, 1117, 1118, 1119, 1120, 1122, 1123

Tract 215

Blocks: 1000, 1001, 1002, 1003, 1004, 1021, 1022, 1,144

1023, 1024, 1025, 3000, 3001, 3002, 3003, 3004,

3005, 3006, 3007, 3008, 3009, 3010, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3021, 3022, 3023,

3024, 3038, 4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4025, 4026, 4028,

4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036,

4037, 4038, 4039, 4044

Tract 216.01

Blocks: 1064, 1065, 1066, 1067, 1068, 1069, 1070, 136

1071, 1072, 1073, 1074

Aiken #5 Subtotal 1,400

China Springs 2,832

Levels #72

Tract 215

Blocks: 4000, 4001, 4002, 4022, 4023, 4024, 4027, 70

4040, 4041, 4042, 4043, 4045, 4046

Levels #72 Subtotal 70

Monetta 1,959

New Holland 1,317

Oak Grove 1,696

Perry 1,253

Salley 991

Shiloh 2,711

Six Points #46 2,221

Tabernacle 1,067

Wagner 3,155

Ward 2,351

White Pond 1,263

Calhoun County

Bethel 1,412

Center Hill 1,659

Fall Branch 732

Sandy Run 2,399

Lexington County

Cayce 2A 2,180

Cayce No. 1 2,654

Cayce No. 2 3,082

Cayce No. 3 1,096

Chalk Hill 5,111

Edenwood 2,782

Hook's Store 3,790

Leaphart Road 2,443

Mack-Edisto 1,300

Mt. Hebron 2,040

Pelion No. 2

Tract 209.03

Blocks: 2002, 2039, 2040, 2041, 2042, 2045, 2048, 802

2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057,

2058, 2063, 2069, 2070, 2079

Tract 209.04

Blocks: 1000, 1001, 1007, 1008, 1009, 1010, 1011, 1,153

1012, 1013, 1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1036, 1037, 1038, 1039, 1041,

1042, 1049, 1083, 2002, 2003, 2004, 2005, 2023,

2024, 2025, 2050, 2052, 2053, 2054, 2056, 2057,

2058, 2061, 2062

Pelion No. 2 Subtotal 1,955

Pine Ridge 1-2 5,516

Pineview 2,959

Quail Hollow 2,465

Saluda River 3,422

Sandy Run 1,514

Swansea No. 1 2,071

Swansea No. 2 2,880

West Columbia No. 1 1,825

West Columbia No. 2 2,031

West Columbia No. 3 985

West Columbia No. 4 2,868

Westover 2,151

Saluda County

Ridge Spring-Monetta 1,279

DISTRICT TOTAL 96,817

PERCENT VARIATION -3.714

DISTRICT 27

Area Population

Chesterfield County

Angelus-Cararrh 1,134

Bay Springs 618

Black Creek 897

Brocks Mill 2,763

Center Grove-Winzo 2,035

Cheraw No. 1 2,032

Cheraw No. 2 1,747

Cheraw No. 3 3,261

Cheraw No. 4 2,460

Courthouse 3,200

Dudley-Mangum 1,741

Grants Mill 2,075

Jefferson 3,078

Mcbee 2,515

Middendorf 1,492

Mt. Croghan 642

Ousleydale 1,247

Pageland No. 1 3,656

Pageland No. 2 3,064

Patrick 1,322

Pee Dee 461

Ruby 1,756

Shiloh 924

Snow Hill-Vaughn 1,034

Kershaw County

Airport 1,985

Antioch 1,286

Bethune 1,868

Buffalo 1,668

Camden No. 1 1,995

Camden No. 2 487

Camden No. 3 954

Camden No. 4 1,305

Camden No. 5 1,041

Camden No. 5-A 764

Camden No. 6 550

Cassatt 2,542

Cherlotte Thompson 2,051

East Camden-Hermitage 877

Gates Ford 529

Liberty Hill 503

Lugoff No. 1 1,898

Malvern Hill 2,232

Rabon's Crossroads 2,521

Riverdale 1,611

Salt Pond 1,950

Shaylor's Hill 1,125

Springdale 1,961

Westville 2,719

Whites Gardens 2,553

Lancaster County

Carmel 852

Heath Springs 1,856

Kershaw North 2,955

Kershaw South 2,050

Midway

Tract 101

Blocks: 2025, 2051, 2052, 2053, 2054, 2055, 2056, 163

2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064,

2066, 2068, 2069, 2070, 2071, 2072, 2073, 2074,

2075, 2076, 2078, 2079, 2080, 2081

Tract 102

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2,731

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1036, 1037, 1038, 1039, 1040, 1041, 1042, 1046,

1048, 1049, 1051, 1062, 1063, 1064, 1065, 1066,

1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074,

1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082,

1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090,

1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098,

1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106,

1107, 1108, 1113, 1127, 2000, 2001, 2002, 3000,

3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008,

3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046

Midway Subtotal 2,894

Pleasant Hill 1,995

DISTRICT TOTAL 96,731

PERCENT VARIATION -3.799

DISTRICT 28

Area Population

Dillon County

Bermuda.................. .......528

Floydale................. .......917

Fork..................... .......677

Gaddy's Mill............. .......402

Kemper................... .......886

Lake View................ .....2,075

Horry County

Adrian................... .....3,841

Allsbrook................ .....1,105

Atlantic Beach........... .......369

Bayboro.................. .....2,013

Brooksville.............. .....3,816

Cedar Grove.............. .....1,427

Cherry Grove 1........... .....2,485

Cherry Grove 2........... .....1,387

Cresent.................. .....2,320

Daisy.................... .....2,032

Dog Bluff................ .....1,655

Dogwood.................. .....1,938

Dunes 3.................. .....1,020

East Lorris.............. .....3,860

Ebenezer................. .....1,726

Floyds................... .......863

Four Mile................ .....2,918

Green Sea................ .....1,644

Gurley................... .......401

Hickory Hill............. .......267

Horry.................... .....1,425

Jamestown................ .....4,545

Jerigan's Crossroads..... .....1,157

Jordanville.............. .......918

Joyner Swamp............. .......683

Juniper Bay.............. .....2,953

Leon..................... .....1,846

Little River 1........... .....1,934

Little River 2........... .....3,389

Little River 3........... .....1,942

Live Oak................. .......855

Mt. Olive................ .......913

Mt. Vernon............... .......941

Nixon's Cross Roads 1.... .....5,094

Nixon's Cross Roads 2.... .....2,143

Norton................... .......262

Ocean Drive 1............ .....2,077

Ocean Drive 2............ .....3,025

Pleasant View............ .......449

Racepath #1.............. .....1,731

Racepath #2.............. .....2,091

Red Bluff................ .....1,219

Shell.................... .....1,379

Spring Branch............ .......318

Sweet Home............... .....1,476

Taylorsville............. .......642

Tilly Swamp.............. .....1,180

Wampee................... .....2,564

West Lorris.............. .....1,513

White Oak................ .....1,077

Windy Hill 1............. .....1,673

Windy Hill 2............. .....1,445

..........

DISTRICT TOTAL.............. ....97,431

PERCENT VARIATION........... ....-3.103

DISTRICT 29

Area Population

Chesterfield County

Cash 1,580

Darlington County

Antioch 2,820

Auburn 948

Bethel 1,081

Black Creek-Clyde 2,068

Burnt Branch 1,100

Darlington No. 1 437

Darlington No. 2 2,336

Darlington No. 3 4,014

Darlington No. 4 2,206

Darlington No. 5 2,649

Darlington No. 6 2,895

Dovesville 2,325

Hartsville No. 1 2,005

Hartsville No. 4 1,556

Hartsville No. 5 3,172

Hartsville No. 6 2,352

Hartsville No. 7 2,052

Hartsville No. 8 3,988

Hartsville No. 9 2,858

Indian Branch 1,339

Kellytown 2,199

Lamar No. 1 1,209

Lamar No. 2 2,335

Lydia 1,054

Mechanicsville 2,727

New Market 1,611

Society Hill 1,089

Swift Creek 1,478

Lee County

Bishopville No. 1 2,762

Bishopville No. 2 1,054

Bishopville No. 4 1,767

Cypress 769

Elliott 638

Lynchburg 940

Manville

Tract 9203.02

Blocks: 4001, 4003, 4004, 4005, 4006, 4007, 4008, 819

4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024,

4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032,

4033, 4034, 4035, 4036, 4039, 4040, 4041, 4042,

4043, 4044, 4045, 4046, 4047, 4048, 4049, 4054,

4072, 4073, 4075, 4076, 4077, 4078, 4079

Tract 9205

Blocks: 1020, 1021, 1022, 1023, 1024, 1026 202

Manville Subtotal 1,021

Mt. Clio 323

S Lynchburg 653

St. Charles 1,301

Marlboro County

Adamsville 636

Blenheim 436

Brightsville 966

Brownsville 511

East Bennettsville 2,821

East McColl 1,218

McColl 2,290

North Bennettsville 5,236

Quicks X Roads 3,044

Red Hill 2,017

South Bennettsville 1,780

Wallace 1,940

West Bennettsville 3,211

DISTRICT TOTAL 96,817

PERCENT VARIATION -3.714

DISTRICT 30

Area Population

Dillon County

Carolina 557

East Dillon 2,678

Hamer 1,646

Latta 4,129

Little Rock 1,092

Manning 649

Minturn 297

Mt. Calvary 3,890

New Holly 611

Oak Grove 1,682

Oakland 1,703

Pleasant Hill 363

South Dillon 3,374

West Dillon 3,906

Florence County

Brookgreen 1,044

Florence Ward 1 1,891

Florence Ward 10 1,272

Florence Ward 15 940

Florence Ward 2 2,120

Florence Ward 3 2,237

Florence Ward 4

Tract 10

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 133

1008, 1009, 1014, 1015

Florence Ward 4 Subtotal 133

Florence Ward 9 2,437

Gilbert 3,635

Mars Bluff No. 1 5,062

Mars Bluff No. 2 2,146

Mill Branch 890

Pamplico No. 2 1,283

Quinby 1,458

Spaulding 1,459

Horry County

Aynor 2,167

Cool Springs 769

Galivants Ferry 257

Methodist Rehobeth 752

Mill Swamp 415

Poplar Hill 1,246

Marion County 33,062

Marlboro County

Clio 2,242

Tatum 585

DISTRICT TOTAL 96,079

PERCENT VARIATION -4.447

DISTRICT 31

Area Population

Darlington County

High Hill 4,017

Palmetto 3,207

Florence County

Back Swamp 1,204

Claussen 2,741

Coles Crossroads 3,699

Cowards No. 1 1,470

Cowards No. 2 1,760

Delmae No. 1 3,892

Delmae No. 2 2,466

Ebenezer No. 1 4,557

Ebenezer No. 2 3,131

Ebenezer No. 3 1,510

Effingham 1,841

Elim-Glenwood 2,642

Evergreen 1,605

Florence Ward 11 1,492

Florence Ward 12 3,405

Florence Ward 14 2,830

Florence Ward 4

Tract 10

Blocks: 1010, 1011, 1012, 1013, 1016, 1017, 1018, 1,090

1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1046, 1047

Florence Ward 4 Subtotal 1,090

Florence Ward 5 1,861

Florence Ward 6 1,122

Florence Ward 7 2,896

Florence Ward 8 2,397

Friendfield 848

Greenwood 2,859

Hannah 1,102

High Hill 826

Johnsonville 3,640

Kingsburg-Stone 1,474

Leo 588

McAllister Mill 1,268

Oak Grove-Sardis 1,749

Pamplico No. 1 1,702

Prospect 664

Salem 971

Savannah Grove 5,364

Scranton 1,670

South Florence 1 3,901

South Florence 2 3,158

Tans Bay 2,932

Timmonsville 2

Tract 15.04

Blocks: 1012, 1013, 1038, 1039, 1040, 1041, 3007, 464

3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3025, 3026, 3027, 3028,

3029

Timmonsville 2 Subtotal 464

Vox 1,166

West Florence 1 3,456

West Florence 2 2,117

DISTRICT TOTAL 98,754

PERCENT VARIATION -1.787

DISTRICT 32

Area Population

Berkeley County

Alvin 1,304

Eadytown 937

Jamestown 818

Russellville 2,047

Shulerville 477

St. Stephen No. 1 2,421

St. Stephen No. 2 2,351

Florence County

Lake City No. 1 2,252

Lake City No. 2 1,837

Lake City No. 3 2,358

Lake City No. 4 3,346

Georgetown County

Andrews 2,743

Andrews Outside 1,702

Bethel 1,731

Black River 2,331

Brown's Ferry 2,210

Carver's Ferry 310

Cedar Creek 781

Choppee 1,465

Dreamkeepers 1,561

Folly Grove 1,228

Georgetown No. 1 1,052

Georgetown No. 3 2,708

Georgetown No. 4 730

Georgetown No. 5 2,623

Kensington 1,468

Myersville 633

Pee Dee 760

Penny Royal 1,060

Plantersville 964

Pleasant Hill 1,412

Potato Bed Ferry 844

Sampit 1,463

Santee

Tract 9208

Blocks: 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 1,582

2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2148,

2149, 2150, 2151, 2152, 2153, 2154, 2156, 2157, 2159,

2160, 2161, 2162, 2163, 2164, 2165, 2166, 2167, 2168,

2169, 2170, 2171, 2172, 2173, 2174, 2175, 2176, 2177,

2178, 2179, 2180, 2181, 2182, 2183, 2184, 2185, 2186,

2187, 2188, 2189, 2190, 2191, 2192, 2193, 2194, 2195,

2196, 2197, 2198, 2199, 2200, 2201, 2202, 2203, 2204,

2205, 2206, 2207, 2208, 2209, 2210, 2211, 2212, 2213,

2214, 2215, 2216, 2217, 2218, 2220, 2226, 2227, 2228,

3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029,

3030, 3031, 3032, 3033, 3034, 3035, 3036, 3211, 3212,

3213, 3304, 3305, 3306, 3309, 3310, 3311, 3312, 3313,

3326

Santee Subtotal 1,582

Spring Gully 2,960

Winyah Bay 1,335

Horry County

Brownway 2,147

Inland 517

Pawleys Swamp 1,003

Port Harrelson 909

Williamsburg County 34,423

DISTRICT TOTAL 96,803

PERCENT VARIATION -3.727

DISTRICT 33

Area Population

Horry County

Carolina Forest 1.... ......3,634

Carolina Forest 2.... ......2,628

Coastal Carolina..... ......3,571

Coastal Lane 1....... ......1,441

Coastal Lane 2....... ......3,379

Dunes 1.............. ......2,287

Dunes 2.............. ......1,517

East Conway.......... ......1,559

Emerald Forest 1..... ......6,312

Emerald Forest 2..... ......3,701

Emerald Forest 3..... ......4,732

Forestbrook.......... ......3,422

Hickory Grove........ ......2,152

Homewood............. ......1,769

Jackson Bluff........ ........925

Jet Port 1........... ......2,692

Maple................ ......1,713

Myrtle Trace......... ......1,444

Myrtlewood 1......... ......2,097

Myrtlewood 2......... ......2,226

Myrtlewood 3......... ......2,341

North Conway 1....... ......1,657

North Conway 2....... ......1,432

Ocean Forest 1....... ......1,379

Ocean Forest 2....... ......1,945

Ocean Forest 3....... ......2,201

Palmetto Bays........ ......3,971

Red Hill 1........... ......3,232

Red Hill 2........... ......2,968

Salem................ ......2,487

Sea Oats 1........... ......3,294

Sea Oats 2........... ......4,357

Socastee 2........... ......3,012

Socastee 3........... ......3,654

Socastee 4........... ......5,473

Toddville............ ......1,745

West Conway.......... ......1,237

Wild Wing............ ......3,627

...........

DISTRICT TOTAL.......... ....103,213

PERCENT VARIATION....... ......2.647

DISTRICT 34

Area Population

Charleston County

Awendaw

Tract 50

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1,609

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024,

1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032,

1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040,

1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048,

1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056,

1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064,

1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072,

1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080,

1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088,

1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096,

1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104,

1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112,

1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120,

1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128,

1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136,

1137, 1138, 1139, 1140, 1141, 1142, 1143, 1144,

1145, 1146, 1147, 1148, 1149, 1150, 1151, 1152,

1153, 1154, 1155, 1156, 1157, 1158, 1204, 1205,

1206, 1207, 1208, 1210, 1211, 1232, 1233, 1234,

1235, 1236, 1237, 1238, 1239, 1243, 1244, 1245,

1246, 1247, 1248, 1249, 1250, 1251, 1252, 1253,

1254, 1255, 1256, 1257, 1258, 1259, 1260, 1261,

1262, 1263, 1264, 1265, 1266, 1267, 1268, 1269,

1270, 1271, 1272, 1273, 1274, 1275, 1276, 1277,

1278, 1279, 1280, 1281, 1282, 1283, 1284, 1285,

1286, 1287, 1288, 1289, 1290, 1291, 1292, 1293,

1294, 1298, 1299, 1300, 1310, 1311, 1312, 1313,

1314, 1315, 1316, 1317, 1318, 1319, 1320, 1321,

1322, 1323, 1324, 1325, 1326, 1327, 1328, 1329,

1330, 1331, 1332, 1333, 1334, 1335, 1336, 1337,

1338, 1339, 1340, 1341, 1342, 1343, 1344, 1345,

1346, 1349, 1350, 1351, 1352, 1353, 1355, 1357,

1358, 2024, 2026, 2029, 2030, 2031, 2038, 2113,

2114, 2115, 2116, 2118, 2120, 2124, 2125, 2126,

2127, 2128, 2129, 2130, 2131, 2132, 2134, 2135,

2136, 2138, 2139, 2140, 2141, 2142, 2144, 2145,

2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153,

2154, 2155, 2156, 2157, 2158, 2159, 2160, 2161,

2162, 2163, 2164, 2165, 2166, 2167, 2168, 2169,

2170, 2171, 2172, 2173, 2174, 2175, 2196, 2197,

2198, 2199, 2200, 2201, 2202, 2203, 2204, 2205,

2206, 2207, 2208, 2209, 2211, 2212, 2213, 2214,

2215, 2216, 2217, 2218, 2219, 2220, 2221, 2222,

2223, 2224, 2225, 2226, 2227, 2228, 2229, 2230,

2231, 2232, 2233, 2234, 2235, 2236, 2237, 2238,

2239, 2240, 2241, 2242, 2243, 2244, 2245, 2246,

2247, 2248, 2249, 2250, 2251, 2252, 2253, 2254,

2255, 2256, 2257, 2258, 2259, 2260, 2261, 2262,

2263, 2264, 2265, 2266, 2267, 2268, 2269, 2270,

2271, 2272, 2273, 2274, 2275, 2276, 2277, 2278,

2279, 2280, 2394, 2395, 2396, 2410, 2411, 2412

Tract 9901

Blocks: 0005, 0006 0

Awendaw Subtotal 1,609

Christ Church 1,169

McClellanville 2,097

Mt. Pleasant 20 1,545

Mt. Pleasant 21 1,782

Mt. Pleasant 22 911

Mt. Pleasant 23 2,177

Mt. Pleasant 36

Tract 46.08

Blocks: 3046, 3047, 3048, 3049, 4079, 4081, 4090, 0

4104, 4114, 4115, 4116, 4119, 4122

Tract 46.09

Blocks: 2075, 2076, 2079, 2080, 2081, 2082, 2083, 547

2084, 2085, 2138

Mt. Pleasant 36 Subtotal 547

Mt. Pleasant 37

Tract 46.09

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 3,243

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1018, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1040, 1041, 1042, 1052, 1053, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,

2021, 2053, 2054, 2055, 2056, 2057, 2059, 2060,

2062, 2063, 2065, 2066, 2067, 2068, 2069, 2071,

2072, 2073, 2074, 2077, 2078, 2088, 2093, 2094,

2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102,

2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110,

2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118,

2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126,

2127, 2128, 2134, 2135, 2136, 2137, 2139, 2141

Tract 46.10

Blocks: 2004, 2005 0

Tract 50

Blocks: 1159, 1160, 1161, 1162, 1163, 1164, 1165, 210

1166, 1167, 1168, 1169, 1170, 1171, 1178, 1179,

1180, 1181, 1182, 1183, 1212, 1213, 1214, 1215,

1218, 1222, 1223, 1224, 1225, 1226, 1227, 1228,

1229, 1230, 1241, 1242, 1347, 1348

Mt. Pleasant 37 Subtotal 3,453

Mt. Pleasant 38 1,806

Georgetown County

Murrell's Inlet No. 1 2,876

Murrell's Inlet No. 2 2,480

Murrell's Inlet No. 3 1,013

Murrell's Inlet No. 4 1,562

Pawley's Island No. 1 2,913

Pawley's Island No. 2 3,689

Pawley's Island No. 3 2,293

Pawley's Island No. 4 2,501

Pawley's Island No. 5 2,962

Santee

Tract 9208

Blocks: 2219, 3000, 3001, 3002, 3037, 3038, 3039, 213

3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047,

3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055,

3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063,

3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071,

3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079,

3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087,

3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095,

3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103,

3104, 3105, 3106, 3107, 3108, 3109, 3110, 3111,

3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119,

3120, 3121, 3122, 3123, 3124, 3125, 3126, 3127,

3128, 3129, 3130, 3131, 3132, 3133, 3134, 3135,

3136, 3137, 3138, 3139, 3140, 3141, 3142, 3143,

3144, 3145, 3146, 3147, 3148, 3149, 3150, 3151,

3152, 3153, 3154, 3155, 3156, 3157, 3158, 3159,

3160, 3161, 3162, 3163, 3164, 3165, 3166, 3167,

3168, 3169, 3170, 3171, 3172, 3173, 3174, 3175,

3176, 3177, 3178, 3179, 3180, 3181, 3182, 3183,

3184, 3185, 3186, 3187, 3188, 3189, 3190, 3191,

3192, 3193, 3194, 3195, 3196, 3197, 3198, 3199,

3200, 3201, 3202, 3203, 3204, 3205, 3206, 3207,

3208, 3209, 3210, 3214, 3215, 3216, 3217, 3218,

3219, 3220, 3221, 3222, 3223, 3224, 3225, 3226,

3227, 3228, 3229, 3230, 3231, 3232, 3233, 3234,

3235, 3236, 3237, 3238, 3239, 3240, 3241, 3242,

3243, 3244, 3245, 3246, 3247, 3248, 3249, 3250,

3251, 3252, 3253, 3254, 3255, 3256, 3257, 3258,

3259, 3260, 3261, 3262, 3263, 3264, 3265, 3266,

3267, 3268, 3269, 3270, 3271, 3272, 3273, 3274,

3275, 3276, 3277, 3278, 3279, 3280, 3281, 3282,

3283, 3284, 3285, 3286, 3287, 3288, 3289, 3290,

3291, 3292, 3293, 3294, 3295, 3296, 3297, 3298,

3299, 3300, 3301, 3302, 3303, 3307, 3308, 3314,

3315, 3316, 3317, 3318, 3319, 3320, 3321, 3322,

3323, 3324, 3325, 3327, 3328, 3329, 3330, 3331,

3332, 3333, 3334

Tract 9901

Blocks: 0015, 0016, 0017, 0018, 0019, 0020, 0021 0

Santee Subtotal 213

Horry County

Burgess 1 4,138

Burgess 2 3,206

Burgess 3 2,629

Deerfield 3,274

Enterprise 3,923

Garden City 1 2,251

Garden City 2 1,460

Garden City 3 2,439

Garden City 4 1,385

Glenns Bay 2,845

Jet Port 2 2,382

Lake Park 8,605

Marlowe 3,400

Marlowe 2 3,253

Sea Winds 4,494

Socastee 1 5,425

Surfside 1 2,960

Surfside 2 857

Surfside 3 2,463

Surfside 4 2,561

DISTRICT TOTAL 103,548

PERCENT VARIATION 2.981

DISTRICT 35

Area Population

Kershaw County

Doby's Mill.................. .....3,029

Elgin No. 1.................. .....2,399

Elgin No. 2.................. .....2,140

Elgin No. 3.................. .....3,744

Elgin No. 4.................. .....3,081

Lugoff No. 2................. .....2,641

Lugoff No. 3................. .....2,073

Lugoff No. 4................. .....1,548

Lee County

Ashland/Stokes Bridge........ .......781

Ashwood...................... .......961

Bishopville No. 3............ .....1,090

Cedar Creek.................. .......503

Hickory Hill................. .......517

Ionia........................ .......970

Manville

Tract 9205

Blocks: 1025..... .......111

Manville Subtotal............ .......111

Rattlesnake Springs.......... .......511

Schrocks Mill/Lucknow........ .......731

Spring Hill.................. .......955

St. Matthews................. .......249

Turkey Creek................. .......218

Woodrow...................... .......395

Richland County

Estates...................... .....6,565

Pontiac...................... .....5,311

Sumter County

Burns-Downs.................. .....1,251

Causeway Branch #1........... .....1,917

Causeway Branch #2........... .....1,094

Cherryvale................... .....1,546

Dalzel #1.................... .....2,409

Dalzel #2.................... .....1,851

Delaine...................... .....2,372

Ebenezer #1.................. .....2,193

Ebenezer #2.................. .....2,263

Green Swamp #1............... .....3,029

Green Swamp #2............... .....1,350

Hillcrest.................... .....1,341

Horatio...................... .......812

Manchester Forest............ .....2,396

McCray's Mill #1............. .....1,853

Millwood..................... .....1,055

Oakland Plantation #1........ .....2,006

Oakland Plantation #2........ .....1,430

Palmetto Park................ .....2,565

Pinewood..................... .....2,799

Rembert...................... .....3,679

Second Mill.................. .....2,264

Shaw......................... .....2,395

Spectrum..................... .....1,499

St. Paul..................... .....2,597

Sumter High #1............... .....1,043

Swan Lake.................... .....1,533

Thomas Sumpter............... .....1,774

Wilson Hall.................. .....2,184

DISTRICT TOTAL.................. ....97,023

PERCENT VARIATION............... ....-3.509

DISTRICT 36

Area Population

Clarendon County 34,971

Darlington County

Lake Swamp 2,066

Oates 1,488

Florence County

Cartersville 1,250

Olanta 2,195

Timmonsville 1 2,546

Timmonsville 2

Tract 15.03

Blocks: 2032, 2033, 2034, 2037, 2038, 2039, 2040, 539

2041, 2042, 2043, 2044, 2045, 2046, 3009, 3010,

3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018

Tract 15.04

Blocks: 3022, 3023, 3024 43

Tract 26

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 982

3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030,

3031, 3033, 3034, 3035, 3036, 3037, 3038, 3039,

3040, 4000, 4001, 4002, 4003, 4004, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4015, 4018, 4019,

4020, 4021, 4024, 4025, 4026, 4027

Timmonsville 2 Subtotal 1,564

Sumter County

Bates 906

Birnie 1,458

Crosswell 2,408

Folsom Park 2,516

Furman 2,698

Hampton Park 1,040

Lemira 2,248

Loring 2,000

Magnolia-Harmony 1,356

Mayesville 772

Mayewood 1,987

McCray's Mill #2 2,300

Morris College 2,199

Mullberry 1,527

Oswego 1,709

Pocotaligo #1 3,212

Pocotaligo #2 2,378

Privateer 2,751

Salem 514

Salterstown 1,580

Savage-Glover 932

South Liberty 1,050

South Red Bay 1,425

St. John 1,835

Stone Hill 1,029

Sumter High #2 1,926

Sunset 1,889

Turkey Creek 1,984

Wilder 1,327

DISTRICT TOTAL 97,036

PERCENT VARIATION -3.496

DISTRICT 37

Area Population

Berkeley County

Bethera 309

Beverly Hills-Liberty Hall- Medway 9,206

Bonneau 1,819

Bonneau Beach 2,069

Cainhoy 2,184

Cordesville 1,809

Daniel Island No. 1 4,386

Daniel Island No. 2 4,976

Goose Creek No. 1

Tract 207.24

Blocks: 1020, 1021, 1022, 1023, 1024, 1025, 1026, 3,169

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043,

1044, 1046, 1079, 1080, 1081, 1082, 1083, 1084,

1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092,

1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100,

1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108,

1121, 1122, 1123, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016

Tract 207.25

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1,055

1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018,

2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011

Tract 9801

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 0

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040

Goose Creek No. 1 Subtotal 4,224

Hanahan No. 3 2,979

Hanahan No. 4 4,443

Huger 1,776

Macbeth 1,371

Macedonia 2,828

Moncks Corner No. 1 2,932

Moncks Corner No. 2 2,664

Moncks Corner No. 3 3,214

Moncks Corner No. 4 3,788

Pimlico 2,301

Pinopolis 2,396

Wassamassaw No. 1

Tract 205.03

Blocks: 2033, 2042, 2043, 2047, 2070, 2073, 2074, 779

2075, 2076, 2077, 2082, 2083, 2084, 2085, 2086,

2087, 2088, 2089, 2090, 2091, 2092, 2103, 2104,

2105, 2106, 2107, 2109, 2110, 2118, 2119, 2120,

2121, 2122

Tract 207.11

Blocks: 1003, 1004, 1005, 1006, 1007, 1008, 1009, 584

1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017,

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1053, 1054, 1055, 1085, 1091, 1092

Wassamassaw No. 1 Subtotal 1,363

Wassamassaw No. 2

Tract 207.10

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1,541

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1031, 1032, 1033,

1034, 1035

Wassamassaw No. 2 Subtotal 1,541

Whitesville 1-2 5,954

Charleston County

Mt. Pleasant 17 3,331

Mt. Pleasant 26 745

Mt. Pleasant 27 3,055

Mt. Pleasant 28 1,615

Mt. Pleasant 30 2,598

Mt. Pleasant 31 1,894

Mt. Pleasant 32 2,954

Mt. Pleasant 33 3,945

Mt. Pleasant 34 1,903

Mt. Pleasant 35 5,412

Mt. Pleasant 36

Tract 46.08

Blocks: 3040, 3041, 4078, 4080, 4087, 4088, 4089, 926

4091, 4092, 4093, 4094, 4095, 4096, 4097, 4098,

4117, 4118, 4120, 4121

Mt. Pleasant 36 Subtotal 926

Mt. Pleasant 39 1,032

North Charleston 9 2,579

DISTRICT TOTAL 102,521

PERCENT VARIATION 1.959

DISTRICT 38

Area Population

Berkeley County

Sangree No. 1

Tract 207.14

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,646

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032

Tract 207.16

Blocks: 3000, 3001, 3006 148

Sangree No. 1 Subtotal 1,794

Stratford No. 3

Tract 207.16

Blocks: 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3010, 1,117

3011, 3012, 3013, 3014

Tract 207.21

Blocks: 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051 82

Stratford No. 3 Subtotal 1,199

Charleston County

Ladson 4,331

Lincolnville 1,624

Dorchester County

Ashborough East 1,609

Ashborough East 2 1,000

Bacons Bridge 2,623

Beech Hill 1,819

Beech Hill 2 1,501

Brandymill 895

Brandymill 2 2,022

Briarwood 2,074

Briarwood 2 1,462

Briarwood 3 1,054

Butternut 2,560

Central 2,015

Central 2 1,965

Clemson 1,959

Clemson 2 2,462

Clemson 3 2,923

Coastal 1,880

Coastal 2 2,150

Coastal 3 1,084

Coosaw 2,284

Coosaw 2 4,919

Cypress 3,559

Dorchester 2 1,128

Flowertown 2,529

Flowertown 2 2,367

Givhans 2 976

Greenhurst 1,609

Greenwave 2,167

Irongate 908

Irongate 2 895

Irongate 3 828

Knightsville 1,868

Lincoln 3,202

Miles/Jamison 2,804

Newington 1,529

Newington 2 1,004

North Summerville 2,412

Oakbrook 5,454

Sawmill Branch 1,868

Spann 1,732

Stallsville 1,331

Tranquil 1,201

Tranquil 2 3,876

Trolley 2,437

Tupperway 1,352

Tupperway 2 1,495

Windsor 1,959

DISTRICT TOTAL 103,698

PERCENT VARIATION 3.130

DISTRICT 39

Area Population

Berkeley County

Cross................. .....3,598

Hilton Cross Roads.... .....2,807

Lebanon............... .....1,015

Calhoun County

Cameron............... .......986

Creston............... .......317

Dixie................. .....2,855

Fort Motte............ .......380

Lone Star............. .....1,299

Midway................ .......421

Murph Hill............ .......686

St. Matthews.......... .....2,029

Colleton County

Berea................. .......140

Canady's.............. .......741

Cottageville.......... .....3,740

Edisto................ .......421

Horse Pen............. .....1,002

Maple Cane............ .......902

Peeples............... .....1,212

Round O............... .....1,028

Sidneys............... .......619

Smoaks................ .....1,244

Dorchester County

Delemars.............. .......657

Four Hole............. .....1,443

Givhans............... .....1,295

Grover................ .....1,162

Harleyville........... .....1,011

Indian Field.......... .......807

Indian Field 2........ .....1,268

Reevesville........... .....1,399

Ridgeville............ .....1,467

Ridgeville 2.......... .....2,328

Rosinville............ .....1,920

Rosses................ .....1,339

St. George No. 1...... .....1,780

St. George No. 2...... .....1,267

Orangeburg County

Bethel................ .....1,049

Bowman 1.............. .....1,967

Bowman 2.............. .....1,167

Branchville 1......... .....1,479

Branchville 2......... .......701

Cope.................. .....1,063

Cordova 1............. .....2,326

Cordova 2............. .....2,955

Edisto................ .....1,593

Elloree 1............. .....1,432

Elloree 2............. .....1,096

Eutawville 1.......... .....2,013

Eutawville 2.......... .....2,764

Four Holes............ .......863

Holly Hill 1.......... .....2,759

Holly Hill 2.......... .....2,721

Orangeburg Ward 3..... .....2,102

Orangeburg Ward 4..... .....2,618

Providence............ .....1,544

Rowesville............ .......961

Santee 1.............. .....1,876

Santee 2.............. .....1,840

Suburban 2............ .....1,053

Suburban 3............ .....2,201

Suburban 4............ .....1,085

Suburban 5............ .....2,244

Vance................. .....2,076

Whittaker............. .....1,793

..........

DISTRICT TOTAL........... ....95,926

PERCENT VARIATION........ ....-4.600

DISTRICT 40

Area Population

Allendale County

Allendale No. 1....... ......2,096

Fairfax No. 1......... ........882

Sycamore.............. ........678

Ulmer................. ........274

Bamberg County........... .....15,987

Barnwell County.......... .....22,621

Colleton County

Ashton................ ........156

Bells................. ........417

Hudson Mill........... ........893

Lodge................. ........628

Peniel................ ........838

Petits................ ........319

Rice Patch............ ........927

Ruffin................ ........435

Sniders............... ......1,018

Stokes................ ........936

Walterboro No. 4...... ......4,631

Williams.............. ........410

Wolfe Creek........... ........661

Hampton County

Brunson............... ......1,113

Crocket-Miley......... ........808

Hampton Cthse 2....... ......2,048

Hampton No. 1......... ......1,816

Rivers Mill........... ........112

Orangeburg County

Bolentown............. ......2,173

Brookdale............. ......1,672

Jamison............... ......2,884

Limestone 1........... ......2,746

Limestone 2........... ......2,449

Neeses-Livingston..... ......1,991

Nix................... ......2,088

North 1............... ......1,859

North 2............... ......1,966

Norway................ ......1,917

Orangeburg Ward 1..... ......1,062

Orangeburg Ward 10.... ......1,090

Orangeburg Ward 2..... ......1,241

Orangeburg Ward 5..... ......1,217

Orangeburg Ward 6..... ......1,301

Orangeburg Ward 7..... ........927

Orangeburg Ward 8..... ........868

Orangeburg Ward 9..... ........995

Pine Hill............. ......1,727

Springfield........... ......1,817

Suburban 1............ ......1,781

Suburban 6............ ......1,550

Suburban 7............ ......2,380

Suburban 8............ ......1,188

Suburban 9............ ......2,271

...........

DISTRICT TOTAL........... ....103,864

PERCENT VARIATION........ ......3.295

DISTRICT 41

Area Population

Charleston County

James Island 10 1,996

James Island 11 2,302

James Island 12 1,558

James Island 13 1,753

James Island 14 1,082

James Island 15 2,105

James Island 17 2,469

James Island 19 1,831

James Island 20 1,686

James Island 22 1,784

James Island 6

Tract 20.06

Blocks: 2023, 2024, 2030, 2031, 2032, 2033, 2034, 2035, 634

2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044,

2045, 2046, 2047, 2048, 2049, 2051, 2053, 2054

James Island 6 Subtotal 634

James Island 8A 1,638

James Island 8B 2,458

James Island 9 1,868

Johns Island 2 3,401

Johns Island 3A 2,557

North Charleston 20 1,212

North Charleston 23 3,389

North Charleston 3 1,588

St. Andrews 1

Tract 30

Blocks: 1000, 1001, 1003, 1004, 1005, 1006, 1008, 1015, 187

1016, 1017, 1025, 1026, 1027, 1077, 1078, 1080, 1081

St. Andrews 1 Subtotal 187

St. Andrews 10 1,500

St. Andrews 11 1,029

St. Andrews 12 1,345

St. Andrews 13 1,468

St. Andrews 14 1,936

St. Andrews 16 1,292

St. Andrews 17 2,260

St. Andrews 18

Tract 26.12

Blocks: 5009, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 249

5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041,

5047, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058,

5059, 5063, 5064

St. Andrews 18 Subtotal 249

St. Andrews 20 3,720

St. Andrews 21 1,391

St. Andrews 22 1,399

St. Andrews 23 1,485

St. Andrews 24 2,100

St. Andrews 26 1,871

St. Andrews 27 2,596

St. Andrews 28 2,386

St. Andrews 29 2,837

St. Andrews 30 2,744

St. Andrews 31 1,453

St. Andrews 32 1,479

St. Andrews 33 886

St. Andrews 34 2,883

St. Andrews 35 2,035

St. Andrews 36 2,049

St. Andrews 37 3,474

St. Andrews 4 1,551

St. Andrews 5 1,422

St. Andrews 6

Tract 28.02

Blocks: 2000, 2001, 2002, 2003, 2008, 2009, 2010, 2011, 1,369

2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020,

2021, 2023, 2024, 2025, 2026, 2027, 2029, 2030, 2031,

2032, 2033

St. Andrews 6 Subtotal 1,369

St. Andrews 7

Tract 28.01

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 946

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3036,

3037, 3038, 3044, 3045, 3046, 3047, 3048, 3049, 3050,

3051, 3052, 3053, 3054, 3055, 3059, 3061, 3062, 3063,

3064, 3065, 3066, 3067, 3087, 3088, 3089, 3090, 3096,

3097, 3098, 3101, 3102, 3103

Tract 28.02

Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1,148

1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027,

1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 1040, 1041, 1042, 1043, 1046, 1049,

1050, 1051, 1052, 1053, 1055, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070,

2022

St. Andrews 7 Subtotal 2,094

Dorchester County

Archdale 1,915

Archdale 2 2,076

Ashborough West 799

Ashborough West 2 1,432

Ashley River 2,186

Kings Grant 2,193

Kings Grant 2 2,094

Saul Dam 656

DISTRICT TOTAL 105,152

PERCENT VARIATION 4.576

DISTRICT 42

Area Population

Charleston County

Charleston 10 2,510

Charleston 11 2,392

Charleston 12 4,104

Charleston 13 1,269

Charleston 14 1,624

Charleston 15 2,422

Charleston 16 1,390

Charleston 17 1,151

Charleston 18 1,727

Charleston 19 945

Charleston 20 1,347

Charleston 21 1,225

Charleston 8 1,563

Charleston 9 1,240

Deer Park 2A

Tract 31.14

Blocks: 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 3,345

1035, 2006, 2007, 2008, 3000, 3001, 3003, 3004, 3005,

3006, 3007, 3008, 3009

Deer Park 2A Subtotal 3,345

Deer Park 2C 1,306

Deer Park 3

Tract 31.13

Blocks: 1007, 1008, 1009, 1010, 1011, 1015, 1016, 1017, 2,333

2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035

Tract 31.14

Blocks: 1048 0

Deer Park 3 Subtotal 2,333

North Charleston 1 1,323

North Charleston 10 2,771

North Charleston 11 1,115

North Charleston 12 602

North Charleston 13 1,856

North Charleston 14 817

North Charleston 15 2,279

North Charleston 16 1,354

North Charleston 17 1,523

North Charleston 18 3,534

North Charleston 19 2,738

North Charleston 2 3,063

North Charleston 21 2,552

North Charleston 22 2,276

North Charleston 24 3,717

North Charleston 25 909

North Charleston 26 830

North Charleston 27 3,157

North Charleston 28 2,203

North Charleston 29 2,746

North Charleston 30 3,029

North Charleston 4 1,745

North Charleston 5 2,983

North Charleston 6 2,127

North Charleston 7 2,532

North Charleston 8 1,219

St. Andrews 1

Tract 29

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 683

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1040,

1041, 1042, 1043, 2000, 2001, 2053, 2054, 2109, 2110,

2111, 2112, 2113, 2114

St. Andrews 1 Subtotal 683

St. Andrews 15 1,927

St. Andrews 18

Tract 27.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 620

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1062, 1094,

1095, 1096, 1098, 1099, 1100, 1101, 1102, 1103, 1104,

1107

Tract 27.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,814

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025,

1026, 1027, 1028, 1029, 1046, 1047, 1048, 1053, 1054,

4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017,

4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026,

4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035

St. Andrews 18 Subtotal 2,434

St. Andrews 19 410

St. Andrews 2 1,279

St. Andrews 25 2,060

St. Andrews 3 1,714

St. Andrews 6

Tract 28.02

Blocks: 2004, 2005, 2006, 2007, 2028 60

St. Andrews 6 Subtotal 60

St. Andrews 7

Tract 28.02

Blocks: 1000, 1001 87

St. Andrews 7 Subtotal 87

St. Andrews 8 1,278

St. Andrews 9 2,179

Dorchester County

Patriot 2,876

DISTRICT TOTAL 103,880

PERCENT VARIATION 3.311

DISTRICT 43

Area Population

Beaufort County

Burton 2A 6,385

Burton 2B

Tract 5.02

Blocks: 1090 0

Tract 5.03

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1,796

1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007,

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 3043, 3044, 3045, 3046, 3047, 3048, 3049,

3058, 3059, 3060, 3063, 3064, 3065, 3066, 3067, 3068,

3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077,

3078, 3079, 3080, 3083, 3084, 3085, 3086, 3087, 3088,

3089, 3090, 3093, 3094, 3095, 3096

Tract 8

Blocks: 2016, 2021, 2022, 2023, 2024 0

Burton 2B Subtotal 1,796

Lady's Island 1A 2,062

Lady's Island 1B 1,881

Lady's Island 2A 2,132

Lady's Island 2B 2,364

Lady's Island 3A 2,872

Lady's Island 3B 1,259

MO 1A 1,522

MO 1B 1,648

MO 2 1,874

Port Royal 1 1,813

Port Royal 2 2,018

St. Helena 1A 1,991

St. Helena 1B 1,782

St. Helena 1C 1,570

St. Helena 2A 1,497

St. Helena 2B 1,923

St. Helena 2C 718

Charleston County

Awendaw

Tract 50

Blocks: 1021, 1022, 1193, 1194, 1195, 1196, 1197, 1198, 0

1199, 1200, 1201, 1202, 1203, 1209, 1295, 1296, 1297,

1301, 1302, 1303, 1304, 1305, 1306, 1307, 1308, 1309,

1354, 1356

Tract 9901

Blocks: 0007, 0008 0

Awendaw Subtotal 0

Charleston 1 1,077

Charleston 2 915

Charleston 3 1,230

Charleston 4 1,507

Charleston 5 1,123

Charleston 6 1,876

Charleston 7 2,436

Edisto Island 1,879

Folly Beach 1 1,189

Folly Beach 2 1,448

Isle Of Palms 1A 1,159

Isle of Palms 1B 1,574

Isle of Palms 1C 1,439

James Island 1A 2,154

James Island 1B 1,200

James Island 3 1,152

James Island 5A 1,638

James Island 5B 874

James Island 6

Tract 20.05

Blocks: 2033, 2034, 2035, 2036, 2037, 2038, 2044, 2046, 1,402

2047, 2048, 2049, 2050, 2051, 2053, 2054, 2080, 3000,

3001, 3002, 3003, 3008, 3009, 3010, 3044, 3045, 3049,

3050, 3051, 3063

James Island 6 Subtotal 1,402

James Island 7 2,028

Kiawah Island 1,626

Mt. Pleasant 1 1,696

Mt. Pleasant 10 975

Mt. Pleasant 11 1,457

Mt. Pleasant 12 1,946

Mt. Pleasant 13 1,580

Mt. Pleasant 14 2,141

Mt. Pleasant 15 2,659

Mt. Pleasant 16 892

Mt. Pleasant 18 1,453

Mt. Pleasant 19 2,423

Mt. Pleasant 2 1,216

Mt. Pleasant 24 986

Mt. Pleasant 25 1,218

Mt. Pleasant 29 412

Mt. Pleasant 3 1,625

Mt. Pleasant 37

Tract 46.09

Blocks: 1036, 1038 0

Tract 50

Blocks: 1172, 1173, 1174, 1175, 1176, 1177, 1184, 1185, 4

1186, 1187, 1188, 1189, 1190, 1191, 1192, 1216, 1217,

1219, 1220, 1221, 1231, 1240

Tract 9901

Blocks: 0009, 0010, 0011 0

Mt. Pleasant 37 Subtotal 4

Mt. Pleasant 4 1,483

Mt. Pleasant 5 1,534

Mt. Pleasant 6 2,541

Mt. Pleasant 7 918

Mt. Pleasant 8 1,054

Mt. Pleasant 9 1,191

Sullivans Island 1,791

Town of Seabrook 1,738

Colleton County

Edisto Beach 529

Jacksonboro

Tract 9708

Blocks: 1090, 1091, 1092, 1093, 1094, 1109, 1110, 1111, 29

1117, 1119, 1121, 1123, 1124, 1125, 1126, 1131, 1132,

1133, 1134, 1135, 1136, 1137, 1138, 1140, 1141, 1142

Jacksonboro Subtotal 29

DISTRICT TOTAL 105,524

PERCENT VARIATION 4.946

DISTRICT 44

Area Population

Berkeley County

Boulder Bluff No. 1 3,975

Carnes Crossroads No. 1 4,161

Carnes Crossroads No. 2 3,816

Devon Forest No. 1 3,068

Devon Forest No. 2 4,401

Foster Creek 6,314

Goose Creek No. 1

Tract 208.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2,627

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016,

1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000,

2001, 2002, 2003, 2004, 2005, 2006, 2007

Tract 208.08

Blocks: 1039 0

Tract 208.09

Blocks: 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 945

3015, 3016, 3017

Tract 208.12

Blocks: 1000, 1007, 1008, 1009 0

Goose Creek No. 1 Subtotal 3,572

Goose Creek No. 2 6,748

Hanahan No. 1 2,914

Hanahan No. 2 2,413

Howe Hall 1-2 5,730

Sangree No. 1

Tract 207.14

Blocks: 3020 0

Tract 207.15

Blocks: 1000, 1001, 1002, 1003 388

Tract 207.16

Blocks: 1000, 1001, 1009, 1010, 1011, 1012, 1013, 1014, 1,113

1015, 1016, 1017, 1018, 2043

Tract 207.17

Blocks: 1004, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 959

1021, 2020

Sangree No. 1 Subtotal 2,460

Sangree No. 2 4,245

Sangree No. 3 3,333

Stratford No. 1 6,188

Stratford No. 2 3,178

Stratford No. 3

Tract 207.16

Blocks: 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2,336

2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042,

2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052,

2053, 2054, 2055, 2056, 2057

Tract 207.21

Blocks: 1041, 1053 0

Stratford No. 3 Subtotal 2,336

Stratford No. 4 3,166

Wassamassaw No. 1

Tract 207.11

Blocks: 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1,266

1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044,

1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1056,

1057, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066,

1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075,

1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084,

1096, 1097

Tract 207.12

Blocks: 2001 0

Wassamassaw No. 1 Subtotal 1,266

Wassamassaw No. 2

Tract 207.10

Blocks: 1015, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 3,893

2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031,

2032, 2033, 2034, 2035, 2039, 2040, 2041, 2042, 2043,

2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052,

2053, 2054, 2055, 2059, 2060, 2061, 2062, 2065, 2066,

2067, 2068

Tract 207.13

Blocks: 1000, 1001, 1002, 1004, 1005, 1006, 1007 94

Wassamassaw No. 2 Subtotal 3,987

Westview No. 1 2,796

Westview No. 2 3,798

Westview No. 3 2,678

Charleston County

Deer Park 1A 2,417

Deer Park 1B 5,047

Deer Park 2A

Tract 31.13

Blocks: 1013 0

Tract 31.15

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 1,017

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034,

2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043,

2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052,

2053, 2054

Deer Park 2A Subtotal 1,017

Deer Park 2B 2,482

Deer Park 3

Tract 31.13

Blocks: 1001, 1002, 1003, 1004, 1005, 1012, 1014, 1018 439

Deer Park 3 Subtotal 439

Dorchester County

Carolina 838

Dorchester 1,528

Germantown 2,057

North Summerville 2 2,012

DISTRICT TOTAL 104,380

PERCENT VARIATION 3.808

DISTRICT 45

Area Population

Allendale County

Allendale No. 2 1,600

Fairfax No. 2 3,203

Martin 521

Woods 1,165

Beaufort County

Bluffton 2C

Tract 21.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1,517

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040, 1041, 1042, 1043, 2005, 2007, 2008,

2009, 2010, 2011, 2016, 2018, 2019, 2020, 2021,

2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037,

2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045,

2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053,

2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061,

2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069,

2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077,

2078, 2079, 2080, 2115, 2116, 2117, 2138, 2139,

2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147,

2148, 2150, 2151, 2152, 2153, 2154, 2155, 2156,

2157, 2158, 2159, 2160, 2161, 2164, 2166, 2178,

2179, 2180, 2181

Tract 21.07

Blocks: 5022, 5029, 5032, 5033, 5034, 5035, 5036, 171

5037, 5038, 5039, 5042, 5046, 5047

Bluffton 2C Subtotal 1,688

Burton 1B 2,053

Burton 1C

Tract 2

Blocks: 1111, 1112, 1113, 1115, 1127, 1128, 1129 475

Tract 3

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 3,043

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016,

1020, 1024, 1025, 1026, 1027, 1028, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008, 2014, 2018,

2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 2029, 3027, 3028

Tract 5.01

Blocks: 1002, 1004, 1005, 2000, 2001, 2002, 2003, 1,070

2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013

Burton 1C Subtotal 4,588

Burton 3

Tract 2

Blocks: 1070, 1089, 1090, 1092, 1093, 1094, 1100, 1

1101, 1121, 1122, 1124, 1125, 1126

Tract 4

Blocks: 1005, 1010, 1011, 1012, 1013, 1016, 1020, 995

1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044,

1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052,

1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060,

1061, 1062, 1063, 1064, 1065, 1066, 1067, 1071,

1072, 1073, 1074, 1078, 1079, 1080, 1081, 1082,

1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090,

1091, 1092, 1096, 1098, 1099, 1100, 1101, 1102,

1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110,

1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118,

1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126,

1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134,

1135, 1136, 1137, 1138, 1139, 1140, 1141, 1142,

1143, 1144

Tract 5.01

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 721

3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020, 3021, 3023,

3028, 3029, 3048, 3049, 3050, 3051, 3052, 3053,

3054, 3068

Tract 6

Blocks: 1004, 1005, 1012, 1053, 1056, 1062, 1063, 29

1064, 1065, 1066, 1067, 1068, 1086, 1090

Burton 3 Subtotal 1,746

Dale Lobeco 1,629

Seabrook 1 2,581

Seabrook 2 1,401

Seabrook 3 2,415

Sheldon 1 1,368

Sheldon 2 1,272

Charleston County

Johns Island 1A 2,571

Johns Island 1B 2,914

Johns Island 3B 1,954

Johns Island 4 1,784

St. Pauls 1 1,167

St. Pauls 2A 1,498

St. Pauls 2B 1,908

St. Pauls 3 2,057

St. Pauls 4 2,253

St. Pauls 5 1,795

St. Pauls 6 2,477

Wadmalaw Island 1 1,306

Wadmalaw Island 2 1,419

Colleton County

Green Pond 1,107

Hendersonville 1,499

Jacksonboro

Tract 9706

Blocks: 4119 0

Tract 9707

Blocks: 3046, 3047, 3066, 3067, 3071, 3072, 3073, 5

3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081,

3082, 3083, 3086, 3087, 3088, 3089, 3090, 3091,

3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099,

3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107,

3108, 3109, 3110, 3111, 3112, 3114, 3116

Tract 9708

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 523

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039,

1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063,

1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079,

1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087,

1088, 1089, 1095, 1096, 1097, 1103, 1107, 1108,

1112, 1113, 1114, 1115, 1116, 1118, 1120, 1122,

1139, 1143, 1144, 1145, 1146, 1147, 1148, 1149,

1150, 1151, 1152, 1153, 1154, 1155, 1156

Jacksonboro Subtotal 528

Mashawville 1,006

Ritter 997

Walterboro No. 1 2,791

Walterboro No. 2 3,779

Walterboro No. 3 3,309

Hampton County

Black Creek 388

Bonnett 983

Cummings 1,015

Early Branch 766

Estill 4,747

Furman 534

Garnett 477

Gifford 422

Hopewell 460

Horse Gall 124

Scotia 441

Varnville 3,234

Yemassee 1,602

Jasper County

Coosawatchie 736

Gillisonville 826

Grahamville 1

Tract 9502.01

Blocks: 2003, 2004, 2005, 2007, 2008, 2009, 2010, 526

2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018,

2020, 2021, 2022, 2023, 2024, 2025, 2027, 2030,

2050, 2076, 2077, 2078, 2079, 2080, 2082, 2083,

2084, 2085, 2086, 2125, 2126, 2127, 2128, 2216,

2217, 2218, 2219, 2220, 2221, 2222, 2224, 2225,

2229, 2230

Grahamville 1 Subtotal 526

Grahamville 2 4,589

Grays 885

Hardeeville 1

Tract 9503

Blocks: 1035, 1140, 1141, 2000, 2003, 2004, 2005, 2,454

2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013,

2014, 2015, 2016, 2017, 2018, 2019, 2026, 2030,

2046, 2047, 2048, 2049, 2050, 2051, 2053, 2054,

2055, 2056, 2059, 2060, 2061, 2062, 2063, 2064,

2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072,

2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080,

2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088,

2089, 2090, 2091, 2128, 2129, 2133, 2134, 2135,

2136, 2137, 2138, 2139, 2140, 2141, 2143, 2144,

2145, 3000, 3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030,

3031, 3032, 3033, 3054, 3055, 3063, 3064, 3065,

4056, 4057

Hardeeville 1 Subtotal 2,454

Hardeeville 2 1,907

Levy 2,878

Pineland 1,134

Ridgeland 1 1,732

Ridgeland 2 1,811

Ridgeland 3 1,349

Tillman 1,029

DISTRICT TOTAL 104,398

PERCENT VARIATION 3.826

DISTRICT 46

Area Population

Beaufort County

Beaufort 1 1,576

Beaufort 2 1,305

Beaufort 3 1,830

Belfair 618

Bluffton 1A 2,746

Bluffton 1B 1,748

Bluffton 1C 3,007

Bluffton 1D 3,829

Bluffton 2A 3,144

Bluffton 2B 4,420

Bluffton 2C

Tract 21.03

Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2,114

1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018,

1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027,

1028, 1029, 1030, 1031, 2014, 2015, 2016, 2017, 2018,

2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028,

2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037,

2038, 2039, 2046, 2047, 2048, 2049, 2050, 2051, 2052,

2053

Tract 21.04

Blocks: 1086, 1093 0

Bluffton 2C Subtotal 2,114

Bluffton 3A 1,615

Bluffton 3B 2,430

Bluffton 4A 1,838

Bluffton 4B 1,857

Bluffton 4C 3,792

Bluffton 5 2,973

Burton 1A 2,773

Burton 1C

Tract 3

Blocks: 1014, 1015, 2030, 2031, 3029 0

Tract 5.01

Blocks: 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1,386

1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021,

1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039,

1040, 1041, 1042, 1044, 1045, 1046, 1047, 1048, 1049,

1050, 1051, 1052, 1053, 1054, 1072, 1074, 1075, 1078,

1079, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090,

1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098

Tract 22.02

Blocks: 1000, 1151, 1152 0

Burton 1C Subtotal 1,386

Burton 2B

Tract 5.02

Blocks: 1017, 1018, 1026, 1030, 1034, 1035, 1036, 1037, 1,441

1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064,

1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073,

1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088,

1089, 1091

Burton 2B Subtotal 1,441

Burton 2C 2,572

Burton 3

Tract 5.01

Blocks: 3044 0

Tract 5.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2001, 547

2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019,

2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028,

2030, 2031, 2034, 2035, 2036, 2037, 2038, 2039, 2040,

2041, 2042, 2043, 2052, 2053, 2085, 2101, 2104

Tract 6

Blocks: 1052, 1057, 1058, 1059, 1060, 1061, 1087 73

Burton 3 Subtotal 620

Chechessee 2,578

Daufuskie 416

Hilton Head 10 2,143

Hilton Head 11 1,382

Hilton Head 12 1,161

Hilton Head 13 1,149

Hilton Head 14 1,085

Hilton Head 15A 668

Hilton Head 15B 897

Hilton Head 1A 1,752

Hilton Head 1B 1,870

Hilton Head 2A 1,943

Hilton Head 2B 4,080

Hilton Head 2C 1,763

Hilton Head 3 860

Hilton Head 4A 855

Hilton Head 4B 1,140

Hilton Head 4C 1,117

Hilton Head 4D 1,290

Hilton Head 5A 1,098

Hilton Head 5B 969

Hilton Head 5C 882

Hilton Head 6A 1,314

Hilton Head 6B 1,033

Hilton Head 7A 1,030

Hilton Head 7B 1,577

Hilton Head 8A 455

Hilton Head 8B 958

Hilton Head 9A 1,487

Hilton Head 9B 1,835

Sun City 1A 1,421

Sun City 1B 2,092

Sun City 2 954

Sun City 3A 1,636

Sun City 3A-4A 1,545

Sun City 3B 1,057

Sun City 4B 3,259

Jasper County

Grahamville 1

Tract 9502.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1,089

1008, 1009, 1010, 1011, 1012, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1081, 2000, 2001, 2002, 2006, 2019,

2026, 2028, 2029, 2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045,

2046, 2047, 2048, 2049, 2051, 2052, 2053, 2054, 2055,

2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064,

2065, 2066, 2067, 2068, 2069, 2070, 2071, 2081, 2088,

2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2100,

2101, 2102, 2103, 2104, 2105, 2136, 2137, 2138, 2139,

2159, 2160, 2161, 2215, 2231, 2232, 2233, 2234

Tract 9502.02

Blocks: 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2060, 62

2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069,

2070, 2071, 2072, 2076, 2077, 2078, 2081

Grahamville 1 Subtotal 1,151

Hardeeville 1

Tract 9503

Blocks: 2001, 2002, 2020, 2021, 2022, 2023, 2024, 2025, 313

2027, 2028, 2029, 2031, 2032, 2033, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045,

2052, 2057, 2058, 2092, 2093, 2094, 2095, 2096, 2097,

2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106,

2107, 2108, 2109, 2110, 2111, 2112, 2113, 2114, 2115,

2116, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124,

2125, 2126, 2130, 2131, 2132, 2142, 2146

Hardeeville 1 Subtotal 313

Okatie 1,457

DISTRICT TOTAL 105,306

PERCENT VARIATION 4.729

HISTORY: 2011 Act No. 71, Pt II, Section 2, eff June 28, 2011.



SECTION 2-1-80. Holding over by committee chairmen who are ex officio members of boards and commissions; vacancies.

Every chairman of a committee of the House of Representatives or of the Senate who is ex officio a member of any commission or board shall continue to be a member of such commission or board after each general election and until his successor shall be appointed chairman of such committee of the House or Senate and, if a vacancy occurs in any such chairmanship or the chairman is unable to serve by reason of temporary disability or other cause when the General Assembly is not in session, the Speaker of the House or the President of the Senate shall designate some member of such committee of the House or Senate, as the case may be, to serve as such member of the commission or board in the place of such chairman until the next meeting of the General Assembly or until the temporary disability is removed.

HISTORY: 1962 Code Section 30-5; 1952 Code Section 30-5; 1942 Code Section 2069; 1932 Code Section 2069; Civ. C. '22 Section 32; 1915 (29) 263.



SECTION 2-1-85. Legislative members of state boards and commissions shall serve until succeeded.

The term of legislative members of the state boards and commissions is coterminous with their term of office in the General Assembly except that they shall serve until their successors are elected or appointed and qualify. Nothing in this section prohibits the reappointment of legislative members to state boards or commissions.

HISTORY: 1976 Act No. 520, Section 1; 1987 Act No. 48, Section 1.



SECTION 2-1-90. Committee members, rather than chairmen, may be elected by committees to serve ex officio on boards and commissions.

Wherever a statute provides for the chairman of a standing committee of the General Assembly to be a member of a board or commission, ex officio, the members of the standing committee may elect another member of the committee to serve in lieu of the chairman.

HISTORY: 1975 (59) 204.



SECTION 2-1-100. Members shall not be eligible for office created by General Assembly.

No Senator or Representative shall, during the time for which he was elected, be elected by the General Assembly or appointed by any executive authority to any civil office under the dominion of this State which shall have been created during the time for which such Senator or Representative was elected to serve in the General Assembly.

HISTORY: 1962 Code Section 30-6; 1952 Code Section 30-6; 1942 Code Section 2070-2; 1937 (40) 136.



SECTION 2-1-110. Members of Richland delegation shall not serve in certain organizations.

No member of the legislative delegation of Richland County shall be eligible to appointment to membership on the board of Columbia township auditorium, the venereal clinic or on any such like organization or board of the county or of Columbia township receiving financial aid from the county or township. All vacancies from time to time occurring in the membership of any such board, which it is provided by law shall be filled by the county legislative delegation, shall be filled by a majority vote of the delegation.

HISTORY: 1962 Code Section 30-7; 1952 Code Section 30-7; 1942 Code Section 4730; 1932 (37) 1188.



SECTION 2-1-120. Members shall retain teaching certificates while serving in General Assembly.

Notwithstanding any other provisions of law or regulations of the Department of Education, members of the General Assembly while serving elected terms of office shall be exempted from any requirements of recertification and such members' teaching certificates shall remain valid during that period.

HISTORY: 1975 (59) 333.



SECTION 2-1-130. Distribution without charge of copies of legislative manual.

The clerk of the House of Representatives may distribute, without charge, copies of each legislative manual as published to the following individuals, institutions and offices in South Carolina:

(a) Members, clerks and attaches of the General Assembly;

(b) Members of the South Carolina Congressional Delegation;

(c) Justices of the Supreme Court and circuit judges;

(d) Circuit and county court solicitors;

(e) Clerks of court;

(f) State departments, boards and commissions;

(g) Representatives of news media reporting sessions of the General Assembly;

(h) State-supported institutions of higher learning;

(i) Penal and charitable institutions;

(j) Federal departments;

(k) Public schools;

(l) Public libraries;

(m) schools; and

(n) In those counties with only one resident member of the House of Representatives, the same number of manuals shall be issued that was normally issued to such county when it had a resident Senator.

HISTORY: 1962 Code Section 30-9; 1964 (53) 1823; 1968 (55) 2855; 1969 (56) 444.



SECTION 2-1-140. Sale of legislative manual to public.

The clerk of the House of Representatives may offer for sale to the public at least five hundred copies of each legislative manual, as published, at such price as may be determined by the clerk; provided, that this price may not be less than the additional cost of printing each such manual.

HISTORY: 1962 Code Section 30-10; 1964 (53) 1823.



SECTION 2-1-150. Members shall not be required to appear in court while General Assembly is in session.

Notwithstanding any other provisions of law or rule of court, no member of the General Assembly shall be required to appear in court as an attorney, who is the attorney of record, witness or otherwise during any regular legislative day, on any day in which the General Assembly is in special session, or on any other day when any legislator is required to attend any official legislative committee meeting. During the same period no case in which a member of the General Assembly is listed as an attorney of record shall be stricken from the calendar because such member of the General Assembly failed to appear for trial at the time designated by the court.

Notwithstanding the foregoing, the right to a continuance, where such continuance is based upon an attorney in such case being a member of the legislature, shall be a matter of right except in the following situations and under the following circumstances, and none other, to wit:

(1) where litigation involves emergency relief and irreparable damage;

(2) where such attorney has previously been granted continuances for the same case for a period greater than one hundred eighty days; or

(3) in a criminal case where the client is incarcerated unless the defendant shall give his written consent to the continuance.

This section shall not affect or deny any other rights which a legislator may have to be excused from court appearances or appearances before administrative bodies or commissions provided by other provisions of law.

HISTORY: 1962 Code Section 30-11; 1971 (57) 458; 1979 Act No. 178, Section 1.



SECTION 2-1-160. Escheat of furniture to members.

No furniture owned by the State and utilized by the General Assembly shall escheat to any member of either body unless such member shall have served for not less than six years.

HISTORY: 1962 Code Section 30-12; 1971 (57) 937.



SECTION 2-1-170. General Assembly shall not give away State-owned property.

The General Assembly shall not by act or resolution give away any State-owned property but may provide that State-owned property may be sold at fair market value.

HISTORY: 1962 Code Section 30-13; 1974 (58) 2608.



SECTION 2-1-180. Adjournment of General Assembly.

The regular annual session of the General Assembly shall adjourn sine die each year not later than 5:00 p.m. on the first Thursday in June. In any year that the House of Representatives fails to give third reading to the annual General Appropriation Bill by March thirty-first, the date of sine die adjournment is extended by one statewide day for each statewide day after March thirty-first that the House of Representatives fails to give the bill third reading. The session may also be extended by concurrent resolution adopted by a two-thirds vote of both the Senate and House of Representatives. During the time between 5:00 p.m. on the first Thursday in June and the extended sine die adjournment date, as set forth herein, no legislation or other business may be considered except the General Appropriation Bill and any matters approved for consideration by a concurrent resolution adopted by two-thirds vote in both houses.

HISTORY: 1979 Act No. 146, Section 2; 1983 Act No. 151, Part II, Section 38; 1985 Act No. 201, Part II, Section 59.



SECTION 2-1-215. Orientation program for new legislators.

Beginning with members of the General Assembly first elected in the 1992 General Election, the Operations and Management Committees of the House of Representatives and the Senate acting as a joint committee shall establish a program for newly elected members of the General Assembly to familiarize them with the operations of state agencies. The joint committee shall approve the content of the program and may designate an appropriate agency or institution to administer the program. This orientation program must supplement any orientation provided by the House of Representatives or the Senate about their internal operations.

The program must focus on the purpose, structure, funding, and operations of the various agencies, institutions, departments, divisions, and offices of state government. Agencies shall cooperate with the joint committee in making necessary presentations and arranging visitations to facilities. All programs must be scheduled on legislative days. All members of the General Assembly may participate in the orientation program.

HISTORY: 1991 Act No. 49, Section 1.



SECTION 2-1-220. Legislative appropriations; exemption from approval requirements.

Notwithstanding any other provision of law or regulation, or any limitation or provision contained in the annual general appropriations act, each house of the General Assembly is exempt from any provision which requires the approval of the State Budget and Control Board or any other executive branch agency for the expenditure, management, or transfer of any legislative branch appropriations.

HISTORY: 2002 Act No. 356, Section 1, Part VI.N.



SECTION 2-1-230. Electronic transmission of agency reports to General Assembly.

(A) With the exception of the Governor's Executive Budget and related documents and telephone directories, an agency, a department, or an entity of state government required by law to report to the General Assembly shall prepare its report and transmit its report electronically to the Legislative Services Agency (LSA) and to the State Library as provided in Section 60-2-30. LSA shall notify the members of the General Assembly that the report is available. An agency, a department, or an entity of state government may not provide the General Assembly with hard copies of a publication whether or not the publication, report, or other document is required by law to be furnished to the General Assembly, and a publication only may be provided to a member of the General Assembly if the member requests the publication.

(B) The agency, department, or entity of state government shall transmit these publications to the Legislative Services Agency (LSA) by electronic medium in a format and form pursuant to technical standards as may be established by LSA. LSA shall make information transmitted available through its network.

(C) A report governed by the requirements of this section may be published in hard copy form for distribution to the General Assembly if authorized by the Speaker of the House and the President Pro Tempore of the Senate.

HISTORY: 2005 Act No. 119, Section 1, eff June 3, 2005; 2013 Act No. 31, Section 4, eff May 21, 2013.



SECTION 2-1-240. Placement of monuments on State House grounds and in State House; exemption; procedure for lifting moratorium and approving placement of new monument.

(A) For the purposes of this section, "monument" means a statue, bust, mural, portrait, or other memorial to a person or event venerated for its enduring historical significance.

(B) There is established a moratorium on the placement of additional monuments on the State House grounds or in the State House. The chambers of the Senate and the House of Representatives are exempt from this moratorium.

(C) If the moratorium is lifted, the State House Committee may approve the placement of a new monument, pursuant to this section, if the monument represents enduring significant historical contributions, achievements, or accomplishments of a South Carolinian or a milestone in the state's history.

(D) To approve the placement of a new monument:

(1) a majority of the State House Committee must vote to review proposals for the placement of a new monument. To be considered, a proposal must include:

(a) a detailed, written statement explaining the enduring historical significance of the proposed monument, including how the monument will represent the contributions, achievements, and accomplishments of a South Carolinian or a milestone in the state's history;

(b) an artist's rendering, scale model, or stamped architectural rendering of the proposed monument; and

(c) a detailed statement of the funding for the proposed monument and its installation;

(2) two-thirds of the State House Committee must vote in favor of recommending placement of the monument to the General Assembly; and

(3) the General Assembly must adopt the proposal by concurrent resolution calling for the placement of the new monument.

HISTORY: 2007 Act No. 77, Section 1, eff June 13, 2007.



SECTION 2-1-250. South Carolina Housing Commission established; membership; terms; vacancies; powers and duties of chairman; annual summary of activity; staffing; compensation.

(A) The South Carolina Housing Commission (commission) is hereby established. The purpose of the commission is to provide recommendations to the Governor and the General Assembly on an annual basis to ensure and foster the availability of safe, sound, and affordable housing and workforce housing for every South Carolinian. The commission also may make recommendations relating to such other housing, real property, and community development issues as it considers desirable.

(B) The commission shall consist of fifteen members. Of these members, five must be members of the House of Representatives to be appointed by the Speaker of the House; five must be members of the Senate to be appointed by the President Pro Tempore of the Senate; and five must be nonlegislative members selected by the other legislative members. All members must be qualified electors of this State.

Legislative members shall serve terms concurrent with their terms of office. Nonlegislative members shall serve for terms of four years each. Appointments to fill vacancies, other than by expiration of a term, must be for the unexpired terms. Legislative and nonlegislative members may be reappointed for successive terms. Vacancies must be filled in the same manner as the original appointments.

The commission shall elect a chairman and vice chairman every two years from among its membership, who must be members of the General Assembly.

(C) A majority of the members shall constitute a quorum. The meetings of the commission shall be held at the call of the chairman or whenever the majority of the members request.

No recommendation of the commission shall be adopted if a majority of the Senate members or a majority of the House members appointed to the commission vote against the recommendation.

(D) The commission shall have the following powers and duties:

(1) undertake analyses, gather information and data, and pursue such other activities as may be desirable to accomplish its purposes;

(2) report annually on its activities during the preceding year and include a discussion of analyses made and recommendations for administrative or legislative action; and

(3) review newly enacted federal legislation pertaining to mortgage lending and brokering and determine if the federal legislation necessitates amendments to the laws of this State.

(E) The chairman shall submit to the General Assembly and the Governor an annual summary of the activity and work of the commission together with its recommendations no later than the first day of each regular session of the General Assembly.

(F) Staff for the commission shall be provided from the standing committees of the House of Representatives and the Senate with jurisdiction over the subject matter being studied by the commission.

(G) Members of the commission shall serve without compensation, subsistence, per diem, or mileage.

HISTORY: 2009 Act No. 80, Section 1, eff July 1, 2009.






CHAPTER 3 - ORGANIZATION, EMPLOYEES AND COMPENSATION

SECTION 2-3-10. Oath of members.

All members elected to the General Assembly shall take the oath prescribed in Article III, section 26, of the Constitution of the State, before entering upon the duties of their office.

HISTORY: 1962 Code Section 30-51; 1952 Code Section 30-51; 1942 Code Section 2053; 1932 Code Section 2053; Civ. C. '22 Section 15; Civ. C. '12 Section 15; Civ. C. '02 Section 13; G. S. 12; R. S. 12; 1880 (17) 502.



SECTION 2-3-20. Compensation of members.

Members of the General Assembly shall annually receive as compensation for their services such sum as may be provided by law and mileage at the rate provided for by law for the actual distance traveled in the most direct route going to and returning from their homes on weekend adjournments of the General Assembly at the place where the sessions of the General Assembly are held. The terms of this provision shall be subject to limitations imposed by the State Constitution.

The President of the Senate, the President pro tempore of the Senate, the Speaker of the House and the Speaker pro tempore of the House shall receive, in addition, such amounts as may annually appear in the State appropriation act.

HISTORY: 1962 Code Section 30-52; 1952 Code Section 30-52; 1942 Code Section 2054; 1932 Code Section 2054; Civ. C. '22 Section 16; Civ. C. '12 Section 16; Civ. C. '02 Section 14; G. S. 13; R. S. 13; 1877 (16) 246; 1893 (21) 417; 1908 (25) 1079; 1920 (31) 875; 1938 (40) 1672; 1944 (43) 1429; 1960 (51) 1779; 1964 (53) 1918.



SECTION 2-3-22. Prohibition of members of the General Assembly from receiving in any one calendar year on account of service during the regular session of the General Assembly any amount which exceeds the total amount appropriated for personal service.

No member of the General Assembly may receive in any one calendar year on account of service during the regular session of the General Assembly any amount which exceeds the total amount appropriated for personal service for members of the General Assembly for the applicable fiscal year divided by one hundred seventy.

HISTORY: 1995 Act No. 145, Part II, Section 58.



SECTION 2-3-25. Requirement of member of General Assembly to repay compensation in event of resignation or expulsion; procedure; remedy for nonpayment.

Effective after July 1,1995, if a member of the General Assembly resigns or is expelled, he must repay any compensation he has received for that year on a pro rata basis, pro rated from the first day of the session in January each year through the end of the annual session. The Clerk of the Senate or the Clerk of the House of Representatives, as appropriate, shall request the repayment of the compensation paid. If the member does not repay the monies he has received within thirty days of the date of request by the clerk, the Comptroller General is authorized to deduct the appropriate amount from any retirement benefits the member may receive and remit this amount to the credit of the general fund of the State, pro rated from the first day of the session in January each year through the end of the annual session.

HISTORY: 1995 Act No. 145, Part II, Section 106.



SECTION 2-3-27. Compensation or expense reimbursement of General Assembly member convicted of felony.

A member of the General Assembly who has been convicted of a felony under state or federal law, or who has pled guilty or nolo contendere to these offenses, may not receive compensation or reimbursable expenses provided for members of the General Assembly in the annual general appropriations act. However, this section does not apply to a person who has been pardoned under state or federal law of the disqualifying felony.

HISTORY: 2002 Act No. 356, Section 1, Part VI.O.



SECTION 2-3-30. Subsistence expenses for members and Lieutenant Governor.

Except for legislative days which, by Senate or House action, are designated for consideration only of local and uncontested matters, members of the General Assembly, including the Lieutenant Governor, shall be paid fifty ($50.00) dollars subsistence expenses for each legislative day. Provided, such subsistence allowance shall be paid for each calendar day occurring within the same legislative day to members of that body in session on each calendar day.

HISTORY: 1962 Code Section 30-52.1; 1958 (50) 1721; 1962 (52) 1741; 1966 (54) 2424; 1969 (56) 444; 1977 Act No. 219, Part II, Section 6; 1980 Act No. 517, Part II, Section 24.



SECTION 2-3-40. Payment to members for postage expense.

The clerk of the Senate shall, on the first day of each session, draw a pay certificate of fifteen dollars in favor of each Senator and the clerk of the House of Representatives shall likewise, on the first day of each session, draw a pay certificate of fifteen dollars in favor of each member of the House of Representatives, which shall be given in lieu of all postage to be used by such Senator or Representative in his official capacity during each session and shall be in addition to his per diem.

HISTORY: 1962 Code Section 30-53; 1952 Code Section 30-53; 1942 Code Section 2055; 1932 Code Section 2055; Civ. C. '22 Section 17; Civ. C. '12 Section 17; Civ. C. '02 Section 15; G. S. 14; R. S. 14; 1893 (21) 184; 1961 (52) 272.



SECTION 2-3-45. Postage and telephone allocation; using unused funds in other category.

Notwithstanding another provision of law, a member of the House of Representatives who does not use all of his annual allocation for postage or telephone expenses may use the remaining funds in one category in the other category during that year.

HISTORY: 2002 Act No. 356, Section 1, Part VI.L.



SECTION 2-3-50. Stationery for each house.

The clerks of the Senate and of the House of Representatives shall each furnish for his house for its use and for the use of its several committees, such stationery as may be necessary for each session.

HISTORY: 1962 Code Section 30-53; 1952 Code Section 30-54; 1942 Code Section 2056; 1932 Code Section 2056; Civ. C. '22 Section 18; Civ. C. '12 Section 18; Civ. C. '02 Section 16; G. S. 15; R. S. 15; 1893 (21) 234; 1961 (52) 272.



SECTION 2-3-60. Supplies and equipment for Speaker of House and President of Senate.

The clerk of the House, upon the request of the Speaker of the House of Representatives, shall furnish for his office such supplies and equipment as are requested by the Speaker, and the clerk of the Senate, upon the request of the President of the Senate, shall furnish for his office such supplies and equipment as are requested by the President.

HISTORY: 1962 Code Section 30-54.1; 1967 (55) 719.



SECTION 2-3-65. Preparation of payment and expense vouchers for General Assembly; warrants for necessary extra clerical services.

(A) All vouchers for the payment of the expenses or compensation, or both, of the General Assembly must be prepared by the clerks of the two houses of the General Assembly.

(B) The clerks of the two houses and the Legislative Council may issue their warrants on approved accounts for necessary extra clerical or other services with the approval of: (a) the Speaker on behalf of the House of Representatives; (b) the President of the Senate on behalf of the Senate; and (c) the executive director of the Legislative Council on behalf of the Legislative Council.

HISTORY: 2002 Act No. 356, Section 1, Part VI.B.



SECTION 2-3-67. Installation of telephone service for use by General Assembly membership.

The clerks of the Senate and the House, with the approval of the Senate Operations and Management Committee and the Speaker of the House, respectively, shall have installed an appropriate telephone service for use of the membership and presiding officers of the two houses of the General Assembly.

HISTORY: 2002 Act No. 356, Section 1, Part VI.C.



SECTION 2-3-70. Purchase of supplies and equipment for General Assembly.

Except as provided for in Section 2-3-110, all supplies and equipment for use of the General Assembly shall be purchased only upon authority of either the Clerk of the Senate, Clerk of the House or the Legislative Council for the respective branches of the General Assembly, and that a copy of such written authority shall be attached to all warrants in payment thereof before such warrants are honored by the Comptroller General.

HISTORY: 1962 Code Section 30-54.2; 1971 (57) 709.



SECTION 2-3-75. Legislative Services Agency.

(A) The name of the Office of Legislative Printing, Information and Technology Systems (LPITS) on the effective date of this subsection is hereby changed to the Legislative Services Agency (LSA). All references to the former Office of Legislative Printing, Information and Technology Systems (LPITS) in the 1976 Code, or other provisions of law are considered to be and must be construed to mean the Legislative Services Agency (LSA).

(B) The Legislative Services Agency (LSA) is established under the joint direction and management of the Clerk of the Senate and the Clerk of the House. The clerks shall employ a director to carry out the business of the office, who shall have authority to hire and discharge staff with the approval of the clerks, with funds as may be authorized by the General Assembly. The Legislative Services Agency has the following authority and duties:

(1) The Legislative Services Agency shall provide printing and technical services to the House of Representatives, the Senate, the Legislative Council, and the Code Commissioner. The Director of LSA, with the approval of the clerks shall contract for all legislative printing requirements not otherwise provided for by law. LSA also shall contract for the printing requirements of the Code Commissioner as contained in Section 2-13-60(4).

(2) Any materials which have been printed or paid for under the LSA printing contract may be sold to other state agencies and private persons. All funds received for this service must be deposited in the state treasury to the credit of the general fund of the State. Before any funds are paid into the state treasury, all necessary expenses incurred by LSA in the production and distribution of materials in accordance with this section may be first deducted and retained by LSA. Payment for these expenses may be made on order of the Director of the Legislative Services Agency and approval of the Clerks of the House and Senate.

(3) Legislative Services Agency may sell by means of electronic transmission or by other means as it considers appropriate any legislative document or report which may be obtained under the provisions of Chapter 4, Title 30. This sale is with the approval of the Clerks of the House and Senate upon their prior consultation with the Speaker of the House and the President Pro Tempore of the Senate.

HISTORY: 1985 Act No. 201, Part II, Section 81A; 1987 Act No. 194, Section 4; 2002 Act No. 333, Section 2; 2002 Act No. 356, Section 1, Part VI.P(2); 2013 Act No. 31, Section 5, eff May 21, 2013.



SECTION 2-3-80. Election of clerks of Senate and House of Representatives.

The Senate and House of Representatives, immediately after assembling in the session following a general election, shall each proceed to the election of a clerk, to be known as the clerk of the Senate and the clerk of the House of Representatives, respectively.

HISTORY: 1962 Code Section 30-55; 1952 Code Section 30-55; 1942 Code Section 2057; 1932 Code Section 2057; Civ. C. '22 Section 20; Civ. C. '12 Section 20; Civ. C. '02 Section 18; G. S. 17; R. S. 17; 1877 (16) 294; 1890 (20) 661; 1893 (21) 417, 418.



SECTION 2-3-90. Election of reading clerks, sergeants at arms, and assistant sergeants at arms.

The Senate and House of Representatives shall also, at the same time, each for itself elect a reading clerk, a sergeant at arms, and an assistant sergeant at arms. Should a vacancy occur in the sergeant at arms or assistant sergeant at arms while the General Assembly is not in session, the Lieutenant Governor or the Speaker of the House is authorized to appoint for their respective Houses a sergeant at arms or assistant sergeant at arms until the convening of the next General Assembly.

HISTORY: 1962 Code Section 30-56; 1952 Code Section 30-56; 1942 Code Section 2057; 1932 Code Section 2057; Civ. C. '22 Section 20; Civ. C. '12 Section 20; Civ. C. '02 Section 18; G. S. 17; R. S. 17; 1877 (16) 294; 1890 (20) 661; 1893 (21) 417, 418; 1972 (57) 3013.



SECTION 2-3-100. Duties of sergeants at arms.

The sergeant at arms of the Senate and the sergeant at arms of the House of Representatives shall take exclusive care and charge of the Senate chamber and the hall of the House of Representatives and the committee rooms, respectively, and be held responsible for their keeping and the keeping and protection of the furniture and furnishings belonging to them, packing such as may need packing and inspecting and caring for them during the recess of the General Assembly. The sergeant at arms of both houses shall employ such laborers and help as may be necessary to carry out the provisions of this section.

HISTORY: 1962 Code Section 30-57; 1952 Code Section 30-57; 1942 Code Section 2068; 1932 Code Section 2068; Civ. C. '22 Section 31; Civ. C. '12 Section 31; 1907 (25) 651; 1922 (32) 1287; 1931 (37) 160; 1951 (47) 506; 1961 (52) 270; 1967 (55) 719.



SECTION 2-3-105. Duties of Sergeants at Arms and Directors of Security.

(A) The duties of the Sergeants at Arms and Directors of Security of the respective Houses or the Assistant Sergeant at Arms, or both, are:

(1) as provided by law;

(2) as provided by the Rules of the respective Houses;

(3) the security of personnel and property of the respective Houses; and

(4) those designated by the President Pro Tempore of the Senate or the Speaker of the House of Representatives.

(B) The Sergeants at Arms and Directors of Security of the respective Houses or the Assistant Sergeant at Arms, or both, shall meet and escort visitors in and about their respective bodies and must be, during the hours of duty, dressed in a distinctive manner, so as to be easily identified as Sergeants at Arms and Directors of Security of the respective Houses.

HISTORY: 2002 Act No. 356, Section 1, Part VI.E.



SECTION 2-3-110. Speaker designated as department head and chief administrative officer of House; supplies and equipment for Speaker and standing committees.

The Speaker is hereby designated as the department head and chief administrative officer of the House of Representatives. He is authorized to furnish his office and those of the various standing committees of the House with such supplies and equipment as he deems necessary to be paid for from the approved accounts of the House.

HISTORY: 1962 Code Section 30-58; 1971 (57) 709.



SECTION 2-3-120. Election of chaplains.

The Senate and House of Representatives shall each elect, on the first day of the session of each General Assembly, a chaplain, who shall serve as such officer during the sessions.

HISTORY: 1962 Code Section 30-59; 1952 Code Section 30-59; 1942 Code Section 2057; 1932 Code Section 2057; Civ. C. '22 Section 20; Civ. C. '12 Section 20; Civ. C. '02 Section 18; G. S. 17; R. S. 17; 1877 (16) 294; 1890 (20) 661; 1893 (21) 417, 418; 1961 (52) 254.



SECTION 2-3-130. Appointment of other officers and employees of the Senate.

There shall be appointed at the commencement of the first session of every term of the General Assembly for the Senate:

(1) By the presiding officer of the Senate the secretary to the president, the secretary between sessions, the pages, the postmistress, a telephone page, three doorkeepers and a keeper of the president's office;

(2) By the clerk of the Senate an assistant clerk, the general desk clerks, the bill clerks, the journal clerks, the general committee clerks, the committee sergeant, the amendment clerks, the assistant amendment clerks, the attendants and the laborers;

(3) By the chairman of the finance committee two stenographers, a clerk and a keeper of the finance committee room;

(4) By the chairman of the judiciary committee the stenographers and a keeper of the judiciary committee room; and

(5) By the chairman of other committees the general committee stenographers as specified in the general appropriation bill.

HISTORY: 1962 Code Section 30-60; 1952 Code Section 30-60; 1942 Code Section 2058; 1932 Code Section 2058; Civ. C. '22 Section 21; Civ. C. '12 Section 21; Civ. C. '02 Section 19; 1920 (31) 766; 1935 (39) 461; 1961 (52) 270.



SECTION 2-3-140. Appointment of other officers and employees of the House.

The clerk of the House of Representatives shall appoint all of the clerical and stenographic help in the House and in addition thereto shall be authorized to employ one porter. The sergeant at arms of the House shall appoint one porter. The Speaker of the House shall appoint the staff personnel of the various standing committees, the secretary to the Speaker, the amendment clerks and all other employees of the House of Representatives.

HISTORY: 1962 Code Section 30-61; 1952 Code Section 30-61; 1942 Code Section 2058; 1932 Code Section 2058; Civ. C. '22 Section 21; Civ. C. '12 Section 21; Civ. C. '02 Section 19; 1920 (31) 766; 1935 (39) 461; 1961 (52) 270; 1971 (57) 709.



SECTION 2-3-150. Additional employees for office of Speaker of House.

The Speaker of the House of Representatives shall have authority to employ such additional employees, not in excess of two, as he deems necessary for the proper operation of his office and upon his approval their salaries as set by him shall be paid from the approved accounts of the House.

HISTORY: 1962 Code Section 30-62; 1964 (53) 2307.



SECTION 2-3-155. Appointment of Executive Director of Research and Directors of Research for each standing committee; funding of research assistants.

(A) The Speaker of the House of Representatives shall appoint the Executive Director of Research. The Speaker, with the advice and consent of the individual committee chairmen, shall appoint the Director of Research for each standing committee.

(B) Necessary temporary or permanent research assistants for the House of Representatives must be paid from approved accounts of the House of Representatives upon the approval of the Speaker with the advice and consent of the applicable standing committee chairman. The Speaker may adjust salary levels of House employees using funds carried forward from the research assistant accounts.

HISTORY: 2002 Act No. 356, Section 1, Part VI.D.



SECTION 2-3-160. Employees shall be designated as temporary or full time in budget requests.

When either the House of Representatives or the Senate submits its annual budget requests all employees shall be designated as temporary or full time and the compensation of all full-time employees shall be shown as a line item.

HISTORY: 1962 Code Section 30-63; 1967 (55) 719.



SECTION 2-3-170. Compensation of officers and employees; pay increases.

(A) All persons elected or appointed under the provisions of this chapter shall receive such compensation as the General Assembly shall determine.

(B) Notwithstanding any other law, the Speaker must authorize and allocate any base pay increase, merit pay, or bonus among the staff of the House of Representatives in the manner the Speaker determines after consultation with the Operations and Management Committee and chairmen of the standing committees of the House.

HISTORY: 1962 Code Section 30-64; 1952 Code Section 30-64; 1942 Code Section 2062; 1932 Code Section 2062; Civ. C. '22 Section 25; Civ. C. '12 Section 25; Civ. C. '02 Section 23; G. S. 23; R. S. 23; 1877 (16) 294; 1951 (47) 506; 1961 (52) 254; 1967 (55) 719; 1968 (55) 2855; 2002 Act No. 356, Section 1, Part VI.M.



SECTION 2-3-175. Outside employment.

Full-time employees of the House of Representatives and the Senate are prohibited from outside employment during normal working hours, except with the permission of an employee's department head, and annual leave must be taken for any approved outside employment.

HISTORY: 2002 Act No. 356, Section 1, Part VI.J.



SECTION 2-3-180. Lists of appointments shall be filed with Treasurer.

All officers making any of the appointments provided for in this chapter shall forthwith, when each appointment is made, furnish correct lists thereof to the clerks of the two houses respectively and copies of such lists, together with a list of the officers or attaches elected by the two houses, shall be filed by said clerks with the State Treasurer.

HISTORY: 1962 Code Section 30-65; 1952 Code Section 30-65; 1942 Code Section 2063; 1932 Code Section 2063; Civ. C. '22 Section 26; Civ. C. '12 Section 26; Civ. C. '02 Section 24; G. S. 24; R. S. 24; 1877 (16) 294.



SECTION 2-3-190. Qualification for appointment of officers and employees.

No person holding or exercising the duties of any office in this State and no person not a permanent resident of this State shall be eligible to election or appointment to any of the offices or positions provided for in this chapter.

HISTORY: 1962 Code Section 30-66; 1952 Code Section 30-66; 1942 Code Section 2061; 1932 Code Section 2061; Civ. C. '22 Section 24; Civ. C. '12 Section 24; Civ. C. '02 Section 22; G. S. 22; R. S. 22; 1877 (16) 294.



SECTION 2-3-200. Pay certificates for members.

The clerks of the Senate and House of Representatives shall furnish each member of their respective bodies a pay certificate for the amount of his mileage and compensation, to include such dates as the General Assembly shall, by concurrent resolution, direct.

HISTORY: 1962 Code Section 30-67; 1952 Code Section 30-67; 1942 Code Section 2064; 1932 Code Section 2064; Civ. C. '22 Section 27; Civ. C. '12 Section 27; Civ. C. '02 Section 25; G. S. 25; R. S. 25.



SECTION 2-3-210. Certification and attestation of pay certificates.

Such certificates shall be certified by the President of the Senate and attested by the clerk of the Senate for all members of that body and by the Speaker of the House of Representatives and the clerk of the House for all members of that body.

HISTORY: 1962 Code Section 30-68; 1952 Code Section 30-68; 1942 Code Section 2065; 1932 Code Section 2065; Civ. C. '22 Section 28; Civ. C. '12 Section 28; Civ. C. '02 Section 26; G. S. 26; R. S. 26; 1869 (14) 310.



SECTION 2-3-220. Pay certificates of officers and employees.

The subordinate officers and employees of the General Assembly shall, in like manner, be furnished with certificates of pay in such amounts as shall be fixed by that branch of the General Assembly to which such officers and employees shall respectively belong except that the pay certificates for services common to the two houses shall be signed by the President of the Senate and countersigned by the Speaker of the House of Representatives.

HISTORY: 1962 Code Section 30-69; 1952 Code Section 30-69; 1942 Code Section 2066; 1932 Code Section 2066; Civ. C. '22 Section 29; Civ. C. '12 Section 29; Civ. C. '02 Section 27; G. S. 27; R. S. 27; 1869 (14) 310.



SECTION 2-3-225. Reimbursement of travel and other expenses.

The Speaker of the House is authorized to reimburse travel and other expenses incurred by employees of the House of Representatives for official business in accordance with applicable policies and regulations.

HISTORY: 2002 Act No. 356, Section 1, Part VI.A.



SECTION 2-3-235. State House and L. Marion Gressette Senate Office Building nursing staff; annual leave; health and accident insurance coverage.

Nursing personnel employed to staff the Nursing Stations in the State House and in the L. Marion Gressette Senate Office Building shall accrue annual leave and receive the same annual leave allowance and receive the same basic health and accident insurance coverage as is provided pursuant to law to other state employees.

HISTORY: 2002 Act No. 356, Section 1, Part VI.G.






CHAPTER 5 - EMERGENCY INTERIM LEGISLATIVE SUCCESSION ACT

SECTION 2-5-10. Short title.

This chapter shall be known as the "Emergency Interim Legislative Succession Act."

HISTORY: 1962 Code Section 30-401; 1962 (52) 2192.



SECTION 2-5-20. Definitions.

As used in this chapter:

(a) "Attack" means any action or series of actions taken by an enemy of the United States resulting in substantial damage or injury to persons or property in this State whether through sabotage, bombs, missiles, shellfire, or atomic, radiological, chemical, bacteriological, or biological means or other weapons or methods.

(b) "Unavailable" means absent from the place of session (other than on official business of the General Assembly), or unable, for physical, mental or legal reasons, to exercise the powers and discharge the duties of a member of the General Assembly, whether or not such absence or inability would give rise to a vacancy under existing constitutional or statutory provisions.

HISTORY: 1962 Code Section 30-402; 1962 (52) 2192.



SECTION 2-5-30. Designation of emergency interim successors.

Each member of the General Assembly (hereinafter referred to as legislator) shall designate not fewer than three nor more than seven emergency interim successors to his powers and duties and specify their order of succession. Each legislator shall review and, as necessary, promptly revise the designations of emergency interim successors to his powers and duties to insure that at all times there are at least three such qualified emergency interim successors.

HISTORY: 1962 Code Section 30-403; 1962 (52) 2192.



SECTION 2-5-40. Qualifications, powers and terms of successors.

An emergency interim successor is one who is designated for possible temporary succession to the powers and duties, but not the office, of a legislator. No person shall be designated or serve as an emergency interim successor unless he may under the Constitution and statutes hold the office of the legislator to whose powers and duties he is designated to succeed, but no constitutional or statutory provision prohibiting a legislator from holding another office or prohibiting the holder of another office from being a legislator shall be applicable to an emergency interim successor. An emergency interim successor shall serve at the pleasure of the legislator designating him or of any subsequent incumbent of the legislative office.

HISTORY: 1962 Code Section 30-404; 1962 (52) 2192.



SECTION 2-5-50. Designation of successors when legislator does not designate sufficient number.

Prior to an attack, if a legislator fails to designate the required minimum number of emergency interim successors within thirty days following April 7, 1962, or, after such period, if for any reason the number of emergency interim successors for any legislator falls below the required minimum and remains below such minimum for a period of thirty days, then the presiding officer of the same house as such legislator shall promptly designate as many emergency interim successors as are required to achieve such minimum number, but the presiding officer shall not assign to any of his designees a rank in order of succession higher than that of any remaining emergency interim successor previously designated by a legislator for succession to his own powers and duties. Each emergency interim successor designated by the presiding officer shall serve at the pleasure of the person designating him, but the legislator for whom the emergency interim successor is designated or any subsequent incumbent of his office may change the rank in order of succession or replace at his pleasure any emergency interim successor so designated.

HISTORY: 1962 Code Section 30-405; 1962 (52) 2192.



SECTION 2-5-60. Effective dates of designations, removals and changes in order of succession.

Each designation of an emergency interim successor shall become effective when the legislator or presiding officer making the designation files with the Secretary of State the successor's name, address and rank in order of succession. The removal of an emergency interim successor or change in order of succession shall become effective when the legislator or presiding officer so acting files this information with the Secretary of State. All such data shall be open to public inspection. The Secretary of State shall inform the Governor, the State Office of Civil Defense, the clerk of the House concerned and all emergency interim successors, of all such designations, removals and changes in order of succession. The clerk of each House shall enter all information regarding emergency interim successors for the House in its public journal at the beginning of each legislative session and shall enter all changes in membership or order of succession as soon as possible after their occurrence.

HISTORY: 1962 Code Section 30-406; 1962 (52) 2192.



SECTION 2-5-70. Oath of successors.

Promptly after designation each emergency interim successor shall take the oath required for the legislator to whose powers and duties he is designated to succeed. No other oath shall be required.

HISTORY: 1962 Code Section 30-407; 1962 (52) 2192.



SECTION 2-5-80. Successor shall keep himself informed.

Each emergency interim successor shall keep himself generally informed as to the duties, procedures, practices and current business of the General Assembly, and each legislator shall assist his emergency interim successors to keep themselves so informed.

HISTORY: 1962 Code Section 30-408; 1962 (52) 2192.



SECTION 2-5-90. Change of place of session.

Whenever in the event of an attack, or upon finding that an attack may be imminent, the Governor deems the place of session then prescribed to be unsafe, he may change it to any place within or without the State which he deems safer and convenient.

HISTORY: 1962 Code Section 30-409; 1962 (52) 2192.



SECTION 2-5-100. Sessions after attack.

In the event of an attack, the Governor shall call the General Assembly into session as soon as practicable, and in any case within ninety days following the inception of the attack. If the Governor fails to issue such call, the General Assembly shall, on the ninetieth day from the date of inception of the attack, automatically convene at the place where the Governor then has his office. Each legislator and each emergency interim successor, unless he is certain that the legislator to whose powers and duties he is designated to succeed or any emergency interim successor higher in order of succession will not be unavailable, shall proceed to the place of session as expeditiously as practicable. At each session or at any session in operation at the inception of the attack, and at any subsequent sessions, limitations on the length of session and on the subjects which may be acted upon shall be suspended.

HISTORY: 1962 Code Section 30-410; 1962 (52) 2192.



SECTION 2-5-110. Exercise of powers and assumption of duties of legislator by successor.

If in the event of an attack a legislator is unavailable, his emergency interim successor highest in order of succession who is not unavailable shall, except for the power and duty to appoint emergency interim successors, exercise the powers and assume the duties of such legislator. An emergency interim successor shall exercise these powers and assume these duties until the incumbent legislator, an emergency interim successor higher in order of succession, or a legislator appointed or elected and legally qualified can act. Each House of the General Assembly shall, in accordance with its own rules, determine who is entitled under the provisions of this chapter to exercise the powers and assume the duties of its members. All constitutional and statutory provisions pertaining to ouster of a legislator shall be applicable to an emergency interim successor who is exercising the powers and assuming the duties of a legislator.

HISTORY: 1962 Code Section 30-411; 1962 (52) 2192.



SECTION 2-5-120. Privileges of office of successor.

When an emergency interim successor exercises the powers and assumes the duties of a legislator, he shall be accorded the privileges and immunities, compensation, allowances and other perquisites of office to which a legislator is entitled. In the event of attack, each emergency interim successor, whether or not called upon to exercise the powers and assume the duties of a legislator, shall be accorded the privileges and immunities of a legislator while traveling to and from a place of session and shall be compensated for his travel in the same manner and amount as a legislator. This section shall not in any way affect the privileges, immunities, compensation, allowances or other perquisites of office of an incumbent legislator.

HISTORY: 1962 Code Section 30-412; 1962 (52) 2192.



SECTION 2-5-130. Quorum; necessary proportion of vote.

In the event of an attack, (1) quorum requirements for the General Assembly shall be suspended, and (2) where the affirmative vote of a specified proportion of members for approval of a bill, resolution or other action would otherwise be required, the same proportion of those voting thereon shall be sufficient.

HISTORY: 1962 Code Section 30-413; 1962 (52) 2192.



SECTION 2-5-140. Termination, extension or restoration of emergency procedure.

The authority of emergency interim successors to succeed to the powers and duties of legislators, and the operation of the provisions of this chapter relating to quorum, the number of affirmative votes required for legislative action, and limitations on the length of sessions and the subjects which may be acted upon, shall expire two years following the inception of an attack, but nothing herein shall prevent the resumption before such time of the filling of legislative vacancies and the calling of elections for the General Assembly in accordance with applicable constitutional and statutory provisions. The Governor, acting by proclamation, or the General Assembly, acting by concurrent resolution, may from time to time extend or restore such authority or the operation of any of such provisions upon a finding that events render the extension or restoration necessary, but no extension or restoration shall be for a period of more than one year.

HISTORY: 1962 Code Section 30-414; 1962 (52) 2192.






CHAPTER 7 - LEGISLATIVE ENACTMENTS

SECTION 2-7-10. Effective date of legislative enactments.

No act or joint resolution passed by the General Assembly shall take effect or become of force until the twentieth day after the day of its approval by the executive, unless some other day be specially named in the body of the act or joint resolution as the day upon which it shall take effect.

HISTORY: 1962 Code Section 30-201; 1952 Code Section 30-201; 1942 Code Section 2079; 1932 Code Section 2079; Civ. C. '22 Section 41; Civ. C. '12 Section 39; Civ. C. '02 Section 36; G. S. 33; R. S. 36; 1879 (17) 69.



SECTION 2-7-20. Effect of repeal of legislative enactment.

The repeal of an act or joint resolution shall not revive any law theretofore repealed or superseded, nor any office theretofore abolished.

HISTORY: 1962 Code Section 30-202; 1952 Code Section 30-202; 1942 Code Section 2080; 1932 Code Section 2080; Civ. C. '22 Section 42; Civ. C. '12 Section 40; Civ. C. '02 Section 37; G. S. 34; R. S. 37; 1872 (15) 37.



SECTION 2-7-30. Construction of words.

(A) The words "person" and "party" and any other word importing the singular number used in any act or joint resolution shall be held to include the plural and to include firms, companies, associations, and corporations and all words in the plural shall apply also to the singular in all cases in which the spirit and intent of the act or joint resolution may require it. All words in an act or joint resolution importing the masculine gender shall apply to females also and words in the feminine gender shall apply to males. And all words importing the present tense shall apply to the future also.

(B)(1) In determining the meaning of any act or joint resolution of the General Assembly or in a regulation promulgated pursuant to Article 1, Chapter 23, Title 1, unless otherwise defined in the act, joint resolution, or regulation, the words "person", "human being", "child", and "individual" must include every infant member of the species homo sapiens who is born alive at any stage of development.

(2) As used in this subsection, the term "born alive", with respect to a member of the species homo sapiens, means the complete expulsion or extraction from the mother of that member, at any stage of development, who after the expulsion or extraction breathes or has a beating heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, regardless of whether the umbilical cord has been cut, and regardless of whether the expulsion or extraction occurs as a result of natural or induced labor, cesarean section, or induced abortion.

(3) Nothing in this subsection may be construed to affirm, deny, expand, or contract any legal status or legal right applicable to any member of the species homo sapiens at any point before being born alive as defined in this subsection.

HISTORY: 1962 Code Section 30-203; 1952 Code Section 30-203; 1942 Code Section 2081; 1932 Code Section 2081; Civ. C. '22 Section 43; Civ. C. '12 Section 41; Civ. C. '02 Section 38; G. S. 35; R. S. 38; 2012 Act No. 174, Section 2, eff May 25, 2012.



SECTION 2-7-35. Handicapped person defined.

Wherever the term "handicapped person" appears in the laws of this State, unless it is stated to the contrary, it shall mean a person who:

(1) Has a physical or mental impairment which substantially limits one or more major life activities including, but not limited to caring for himself, performing manual tasks, walking, seeing, hearing, speaking, breathing, learning and working;

(2) Meets any other definition prescribed by federal law or regulation for use by agencies of state government which serve handicapped persons.

HISTORY: 1978 Act No. 437, Section 1.



SECTION 2-7-40. to members of county legislative delegations in certain statutes affecting multi-county senatorial districts.

In multi-county senatorial districts, all references in existing statutes relative to county affairs and appointments to the members of a county legislative delegation or language of similar import, except in statutes relating to appointments required to be made upon the advice and consent of the Senate, in a determination of action by the delegation under the statutes, shall mean a majority of the members of the House of Representatives resident in the county when such county is without a resident Senator and one half of such members when such county has a resident Senator and shall include in all such counties with or without a resident Senator at least one Senator thereof in those districts having not more than two Senators and at least two Senators in those districts having at least three Senators; provided, however, that this section shall not apply to any county having more than five members of the House of Representatives.

HISTORY: 1962 Code Section 30-203.1; 1967 (55) 1005.



SECTION 2-7-45. Adoption of the Code of Laws of South Carolina, 1976, as only general statutory law of State.

The Code of Laws of South Carolina, 1976, which contains the permanent laws of general application through the 1975 session of the General Assembly and which was presented to the members of the General Assembly during the 1977 session is hereby adopted as the Code of Laws of South Carolina, 1976, and is declared to be the only general statutory law of the State as of January 1, 1976.

HISTORY: 1977 Act No. 95, Section 1.



SECTION 2-7-50. Amendments, additions and repeals may be made by reference to this Code.

Whenever, in any act, reference is made to this Code for the purpose of altering, amending, adding to or repealing any part thereof, such reference, alteration, amendment, addition or repeal shall be construed to apply to the original law purporting to be revised in such revision as fully and specifically as though such original laws were mentioned in the act containing such reference, alteration, amendment, addition or repeal.

HISTORY: 1962 Code Section 30-204; 1952 Code Section 30-204; 1942 Code Section 2110; 1932 Code Section 2110; Civ. C. '22 Section 74; Civ. C. '12 Section 64; Civ. C. '02 Section 61; 1896 (22) 3.



SECTION 2-7-60. Annual general appropriations act.

The General Assembly shall annually provide for all expenditures in the general appropriation act and the appropriations made for any department, institution, board or commission shall be in a definite sum for each purpose or activity with such itemization under the activity as may be deemed necessary by the General Assembly.

HISTORY: 1962 Code Section 30-205; 1952 Code Section 30-205; 1942 Code Section 2082; 1932 Code Section 2082; Civ. C. '22 Section 44; 1921 (32) 114.



SECTION 2-7-62. Report to General Assembly on transfer of funds resulting from transfers for responsibilities between agencies during consideration of general appropriation act.

At each stage of consideration of the annual general appropriation act, the Budget and Control Board shall compile and submit a report to the Members of the General Assembly containing any transfer of funds resulting from the transfer of programs, functions, or responsibilities between agencies and institutions of state government. A transfer must be designated as to its origin and subsequent placement in the act with reference to the appropriate page and line number.

HISTORY: 1981 Act No. 178, Part II, Section 34; 2005 Act No. 164, Section 3, eff June 10, 2005.



SECTION 2-7-65. Agencies, departments and institutions to justify amount of requested appropriations.

The State Budget and Control Board shall, prior to making its annual recommendations to the General Assembly of the amounts to be appropriated to the various state agencies, departments and institutions, as required by Section 2-7-60 of the 1976 Code, require them to justify the entire amount of money they are requesting. It is the intent of this section that each state agency, department or institution shall be required to justify its recurring expenses, as well as any new or additional expenses.

For the purpose of justification as set forth in this provision, the Budget and Control Board shall require each state agency, department and institution to submit for each program the purposes, objectives and such quantitative measurements regarding services provided as the Budget and Control Board in consultation with the Joint Legislative Appropriations Review Committee might deem necessary for program evaluation.

HISTORY: 1979 Act No. 199, Part II, Section 8; 1980 Act No. 517, Part II, Section 3.



SECTION 2-7-66. Education Improvement Act appropriations to agencies and entities other than Education Department.

Education Improvement Act of 1984 appropriations for programs which are administered by agencies and entities other than the State Department of Education must be included in the annual general appropriations bill under the section containing appropriations for the State Department of Education in a separate subsection titled "Education Improvement Act Appropriations to Other Agencies and Entities"; Funds appropriated under this subsection must be disbursed to the agencies and entities by the State Treasurer in accordance with state accounting policies and procedures.

HISTORY: 1988 Act No. 658, Part II, Section 29.



SECTION 2-7-68. Format for general appropriations bill sections providing for employment of additional personnel.

Beginning with the State General Appropriation Bill for the Fiscal Year 1980-81 and each year thereafter, each section of the Bill which provides for the employment of additional personnel shall include a separate line item for all new employees for whom compensation is provided in the section concerned and such line items shall be divided according to the job classifications of such additional employees.

Beginning with Fiscal Year 1984-85 and each year thereafter, every proviso appearing in Part I of the Bill which regulates the expenditure of any funds appropriated or deals with related matters, but which did not appear as a proviso in Part I of the State General Appropriation Bill or State General Appropriation Act for the immediately preceding fiscal year, must be italicized.

HISTORY: 1979 Act No. 199, Section 32; 1980 Act No. 517, Part II, Section 26; 1981 Act No. 178, Part II, Section 5; 1983 Act No. 151, Part II, Section 19.



SECTION 2-7-69. Inclusion of new positions in general appropriation act; copies of Analysis of Change in appropriations by agency.

(A) Notwithstanding another provision of law, if the Budget and Control Board authorizes a state agency to exceed the number of positions authorized by the general appropriation act, the authorization for the positions must terminate at the end of the fiscal year in which the authorization is made unless the authorization is included as a new position in the general appropriation act for the following fiscal year. At each stage of the consideration of the annual general appropriation bill, the Budget and Control Board shall compile and present in a report to the Members of the General Assembly an explanation and justification of all such new positions.

(B) At each stage of consideration of the general appropriation bill, the Budget and Control Board shall provide a member of the body presently considering the bill, upon his request, a copy of the Analysis of Change which details changes in appropriations by agency as of the most recent legislative action.

HISTORY: 1981 Act No. 178, Part II, Section 31; 1982 Act No. 466, Part II, Section 24; 2005 Act No. 164, Section 4, eff June 10, 2005.



SECTION 2-7-70. Itemization of appropriation bills.

All bills introduced in either house carrying appropriations shall be itemized in accordance with the classifications used in the budget.

HISTORY: 1962 Code Section 30-206; 1952 Code Section 30-206; 1942 Code Section 3221; 1932 Code Section 3221; Civ. C. '22 Section 917; 1919 (31) 187.



SECTION 2-7-71. Tax bills; requirement of estimated revenue impact statement.

When a bill relating to state taxes is reported out of a standing committee of the Senate or House of Representatives for consideration, there must be attached and printed as a part of the committee report a statement of the estimated revenue impact of the bill on the finances of the State certified by the Board of Economic Advisors. As used in this section "statement of estimated revenue impact" means the consensus of the persons executing the required statement as to the increase or decrease in the net tax revenue to the State if the bill concerned is enacted by the General Assembly. In preparing a statement, the Board of Economic Advisors may request technical advice of the Department of Revenue.

HISTORY: 1978 Act No. 644, Part II, Section 338; 1983 Act No. 151, Part II, Section 15; 1993 Act No. 181, Section 21; 1997 Act No. 82, Section 1.



SECTION 2-7-72. Bills and resolutions requiring expenditure of funds shall have fiscal impact statements.

Whenever a bill or resolution is introduced in the General Assembly requiring the expenditure of funds, the principal author shall affix a statement of estimated fiscal impact and cost of the proposed legislation. Before reporting the bill out of committee, if the amount is substantially different from the original estimate, the committee shall attach a statement of estimated fiscal impact to the bill signed by the Director of the State Budget Division of the State Budget and Control Board or his designee. As used in this section, "statement of estimated fiscal impact" means the opinion of the person executing the statement as to the dollar cost to the State for the first year and the annual cost thereafter.

HISTORY: 1978 Act No. 644, Part II, Section 39; 1988 Act No. 658, Part II, Section 49.



SECTION 2-7-73. Bills and resolutions mandating health insurance coverage shall have fiscal impact statement.

(A) Any bill or resolution which would mandate a health coverage or offering of a health coverage by an insurance carrier, health care service contractor, or health maintenance organization as a component of individual or group policies, must have attached to it a statement of the financial impact of the coverage, according to the guidelines enumerated in subsection (B). This financial impact analysis must be conducted by the Division of Research and Statistical Services and signed by an authorized agent of the Department of Insurance, or his designee. The statement required by this section must be delivered to the Senate or House committee to which any bill or resolution is referred, within thirty days of the written request of the chairman of such committee.

(B) Guidelines for assessing the financial impact of proposed mandated or mandatorily offered health coverage to the extent that information is available, must include, but are not limited to, the following:

(1) to what extent does the coverage increase or decrease the cost of treatment or services;

(2) to what extent does the coverage increase or decrease the use of treatment or service;

(3) to what extent does the mandated treatment or service substitute for more expensive treatment or service;

(4) to what extent does the coverage increase or decrease the administrative expenses of insurance companies and the premium and administrative expenses of policyholders; and

(5) what is the impact of this coverage on the total cost of health care.

HISTORY: 1990 Act No. 428, Section 2; 1993 Act No. 181, Section 22.



SECTION 2-7-74. Statement of estimated fiscal impacts of criminal offense changes.

(A) As used in this section, "statement of estimated fiscal impact" means the opinion of the person executing the statement as to the dollar cost to the State for the first year and the annual cost thereafter.

(B) The principal author of legislation that would establish a new criminal offense or that would amend the sentencing provisions of an existing criminal offense may affix a statement of estimated fiscal impact of the proposed legislation. Upon request from the principal author of the legislation, the Office of State Budget shall assist in preparing the fiscal impact statement.

(C) If a fiscal impact statement is not affixed to legislation at the time of introduction, the committee to which the legislation is referred shall request a fiscal impact statement from the Office of State Budget. The Office of State Budget shall have at least fifteen calendar days from the date of the request to deliver the fiscal impact statement to the Senate or House of Representatives committee to which the legislation is referred, unless the Office of State Budget requests an extension of time. The Office of State Budget shall not unreasonably delay the delivery of a fiscal impact statement.

(D) The committee shall not take action on the legislation until the committee has received the fiscal impact statement.

(E) If the legislation is reported out of the committee, the committee shall attach the fiscal impact statement to the legislation. If the legislation has been amended, the committee shall request a revised fiscal impact statement from the Office of State Budget and shall attach the revised fiscal impact statement to the legislation.

(F) State agencies and political subdivisions shall cooperate with the Office of State Budget in preparing fiscal impact statements. Such agencies and political subdivisions shall submit requested information to the Office of State Budget in a timely fashion.

(G) In preparing fiscal impact statements, the Office of State Budget shall consider and evaluate information as submitted by state agencies and political subdivisions. The Office of State Budget shall provide to the requesting Senate or House of Representatives committee any estimates provided by a state agency or political subdivision, which are substantially different from the fiscal impact as issued by the Office of State Budget.

(H) The Office of State Budget may request information from nongovernmental agencies and organizations to assist in preparing the fiscal impact statement.

HISTORY: 2010 Act No. 273, Section 61, eff June 2, 2010.



SECTION 2-7-75. Funds to be used in fiscal year for which they are appropriated, in accordance with line item appropriations.

All state funds appropriated shall be used and all federal and other funds may be used for the operation of state agencies and institutions for the fiscal year for which they are appropriated or made available for use. All agencies and institutions are directed to expend state appropriated funds in strict accordance with the line item appropriations as authorized by the annual appropriations act except for such transfers of funds as may be approved by the Budget and Control Board under its authority as set forth in the appropriations act or other provisions of law. When practicable, all agencies and institutions having federal or other funds available for the financing of their operation shall expend such funds in accordance with the line item appropriations. The authorization to spend federal and other funds shall be reduced to the extent that receipts from these sources do not meet the estimates as reflected in each section of the appropriation act. The Budget and Control Board shall give consideration to the intent of the General Assembly expressed in this section when exercising its responsibility for reviewing grant requests as set forth in the annual appropriations act.

HISTORY: 1979 Act No. 199, Part II, Section 9.



SECTION 2-7-76. Fiscal or revenue impact statements for certain bills and resolutions affecting the expenditure of funds by counties or municipalities.

(A) The chairman of the legislative committee to which a bill or resolution was referred shall direct the Budget Division or the Economic Research Section of the Budget and Control Board, as appropriate, to prepare and affix to it a statement of the estimated fiscal or revenue impact and cost to the counties and municipalities of the proposed legislation before the legislation is reported out of that committee if a bill or resolution:

(1) requires a county or municipality to expend funds allocated to the county or municipality pursuant to Chapter 27 of Title 6;

(2) is introduced in the General Assembly to require the expenditure of funds by a county or municipality;

(3) requires the use of county or municipal personnel, facilities, or equipment to implement a general law or regulations promulgated pursuant to a general law; or

(4) relates to taxes imposed by political subdivisions.

(B) A revised estimated fiscal or revenue impact and cost statement must be prepared at the direction of the presiding officer of the House of Representatives or the Senate by the Budget Division or Economic Research Section of the Budget and Control Board before third reading of the bill or resolution, if there is a significant amendment to the bill or resolution.

(C) For purposes of this section, political subdivision means a county, municipality, school district, special purpose district, public service district, or consolidated political subdivision.

HISTORY: 1991 Act No. 171, Part II, Section 27; 1994 Act No. 497, Part II, Section 115; 1999 Act No. 114, Section 3.



SECTION 2-7-78. Requirements for certification of revenue estimate in the Governor's recommended appropriations bill and the conference committee report.

This section applies to the annual appropriation recommendation of the Governor and to the report of the conference committee on the annual general appropriations bill. A provision offered for inclusion in the annual general appropriations bill by amendment or otherwise, by the Governor, or which increases or decreases the most recent official projection of general fund revenues of the Board of Economic Advisors must not be included in the bill or recommendation unless the revenue impact is certified by the board. Changes to the official general fund revenue estimate as a result of the provision may not exceed the amounts certified by the board. The requirements of this section are in addition to the other provisions of law regarding fiscal impact statements.

HISTORY: 1995 Act No. 145, Part II, Section 22.



SECTION 2-7-80. Printing and distribution of acts; copies.

The clerks of the two houses of the General Assembly are to make available to the public all acts after their approval by the Governor, not later than two weeks after the approval date. A copy of these acts must be mailed to the house of those members of the General Assembly who request these services. After Sine Die adjournment each year, the clerks of the two houses of the General Assembly are directed to mail a copy of all acts not placed on the members' desks during the session to the home address of each member of the General Assembly who requests these services. In addition, three copies must be mailed to the head of each state department and institution, to the Chief Justice and associate justices and Clerk of the Supreme Court, to the Chief Judge and associate judges and Clerk of the Court of Appeals, and each judge and clerk of the judicial circuits who requests these services. The Secretary of State shall notify the respective clerks immediately upon receipt of all acts available to them for proofreading.

HISTORY: 1962 Code Section 30-207; 1967 (55) 719; 1979 Act No. 125, Section 1; 1985 Act No. 201, Part II, Section 81J; 1987 Act No. 194, Section 1; 2002 Act No. 356, Section 1, Part VI.H; 2009 Act No. 10, Section 1, eff May 6, 2009.



SECTION 2-7-90. Use of certified mail satisfies requirement for registered mail.

Whenever in the statute laws of this State requirements are made that notices be sent by registered mail, the use of certified mail, or such other form of United States mail as may be instituted by the United States Post Office providing for proof of mailing or delivery of such mail, shall be considered as compliance with such statutory requirements.

HISTORY: 1962 Code Section 1-66; 1957 (50) 60.



SECTION 2-7-105. Authorization for state capital improvement bonds.

State capital improvement bonds may be authorized by the General Assembly in odd-numbered years. A project may be authorized in the act only for a state agency or institution included in the annual general appropriations act.

HISTORY: 1980 Act No. 518, Section 13; 1985 Act No. 201, Part II, Section 35B; 1990 Act No. 612, Part II, Section 52; 1993 Act No. 181, Section 23; 1995 Act No. 33, Section 3; 1997 Act No. 111, Section 3.



SECTION 2-7-110. Bill or resolution requiring expenditure by county, municipality, special purpose district, or school district; statement of estimated fiscal impact.

Whenever a bill or resolution is introduced in the General Assembly requiring the expenditure of funds by a county, municipality, special purpose district, or school district, the principal author shall affix thereto a statement of estimated fiscal impact and cost of the proposed legislation. Prior to reporting the bill out of committee, if the amount is substantially different from the original estimate, the committee chairman shall cause a revised statement of the estimated fiscal impact of the bill to be attached to the bill. As used in this section, "statement of estimated fiscal impact" means the opinion of the person executing the statement as to the dollar cost to the county, municipality, special purpose district, or school district for the first year and the annual cost thereafter.

HISTORY: 1983 Act No. 141, Section 1; 1984 Act No. 361, Section 1; 1983 Act No. 141, Section 1; 1984 Act No. 362, Section 1.



SECTION 2-7-115. Appropriations for debt service in general appropriations act; additional bonds.

The General Assembly finds that the appropriations for debt service in the general appropriations act are the estimated debt service requirements of bonds of the State for each fiscal year. The inclusion of these appropriations in the annual general appropriations act shall not prevent the issuance of additional bonds pursuant to current or future authorizations if permitted by law.

HISTORY: 1995 Act No. 145, Part II, Section 29.



SECTION 2-7-120. Designation of non-recurring or one-time expenditures in budget recommendations and general appropriations bills.

Whenever the General Assembly appropriates funds for nonrecurring or one-time expenditures, the appropriation must be listed in a separate program entitled "Nonrecurring Appropriation". The Budget and Control Board, when making its annual budget recommendations, shall identify in a separate marking "Nonrecurring Appropriations" all nonrecurring or one-time expenditures.

HISTORY: 1984 Act No. 512, Part II, Section 53.



SECTION 2-7-125. Recorded roll call vote defined; when required.

(A) For purposes of this section, a 'recorded roll call vote' means a vote recorded in the journals of the respective houses of the General Assembly, which must be by yeas and nays and recorded by name.

(B) The Annual General Appropriations Bill must be considered section-by-section prior to third reading, and must receive a recorded roll call vote by the House of Representatives and the Senate when the pending question is the adoption of an individual section.

(C) A bill or joint resolution must receive a recorded roll call vote by the House of Representatives and the Senate when:

(1) the pending question is adoption of a Conference or Free Conference Report;

(2) the pending question is the passage of a bill or joint resolution on second reading;

(3) either the House of Representatives or the Senate agrees to the other body's amendment; or

(4) a bill or joint resolution is amended and the pending question is the passage of a bill on third reading.

HISTORY: 2011 Act No. 6, Section 2, eff April 12, 2011.



SECTION 2-7-210. Clerk shall correct typographical and clerical errors in legislative enactments.

As hereinafter provided the clerk of the Senate and the clerk of the House of Representatives shall correct typographical and clerical errors in acts and joint resolutions which have been passed by the General Assembly, either before or after approval thereof by the Governor. The authority granted in this section shall only apply to such matter as has been duly passed by both houses of the General Assembly.

HISTORY: 1962 Code Section 30-211; 1952 Code Section 30-211; 1942 (42) 1684.



SECTION 2-7-220. Procedure for making corrections.

When a typographical or clerical error shall have been called to the attention of the clerk of the Senate or the clerk of the House of Representatives, the clerk may correct such error and shall affix upon the page of the act his signature showing such correction together with the date of such correction and his reason for making such correction. The clerk of the Senate shall certify such corrections on all acts originating in the Senate and the clerk of the House of Representatives shall certify such corrections on all acts originating in the House of Representatives.

HISTORY: 1962 Code Section 30-212; 1952 Code Section 30-212; 1942 (42) 1684.



SECTION 2-7-230. Doubtful matters shall not be corrected.

If, upon examination of such errors as may be called to their attention, the clerk of the Senate and the clerk of the House of Representatives shall be in doubt as to their authority to make a correction as hereinabove provided, said clerks shall withhold their certificates of correction.

HISTORY: 1962 Code Section 30-213; 1952 Code Section 30-213; 1942 (42) 1684.



SECTION 2-7-240. No correction shall be made after fifteen days.

No act or joint resolution lodged in the Secretary of State's office over fifteen days shall be corrected as hereinabove provided for in this article.

HISTORY: 1962 Code Section 30-214; 1952 Code Section 30-214; 1942 (42) 1684.



SECTION 2-7-410. Petition and draft of bill for legislation for private purposes.

No bill (a) to charter or incorporate or amend the charter of any society, company, organization or body politic of any kind, (b) for the granting of any privilege or immunity or (c) for any other private purpose whatsoever shall be introduced or entertained in either house of the General Assembly, except by petition to be signed by the persons seeking to be incorporated, by the incorporators or their officers or duly appointed agents seeking an amendment of a charter or by the person seeking such privilege, immunity or other private grant or relief. The petition must be accompanied in each instance by a draft of a bill or joint resolution, as the case may be, to charter or incorporate such society, organization or body politic, to amend the charter thereof, to grant the privilege or immunity or to carry out the private purpose prayed for in the petition.

HISTORY: 1962 Code Section 30-301; 1952 Code Section 30-301; 1942 Code Section 2074; 1932 Code Section 2074; Civ. C. '22 Section 36; Civ. C. '12 Section 34; Civ. C. '02 Section 31; R. S. 31; 1885 (19) 309.



SECTION 2-7-420. Statement of reasons for legislative charter.

In case of an application for a charter or incorporation, other than of a railroad or canal company, the petition shall state and set forth why the charter cannot be obtained under the provisions of the general statutes, in pursuance of the Constitution, relating to incorporations and any other special reasons on which such charter or incorporation is sought.

HISTORY: 1962 Code Section 30-302; 1952 Code Section 30-302; 1942 Code Section 2075; 1932 Code Section 2075; Civ. C. '22 Section 37; Civ. C. '12 Section 35; Civ. C. '02 Section 32; R. S. 32; 1885 (19) 309.



SECTION 2-7-430. Application for charter or incorporation of transportation company.

In case of an application for the charter or incorporation of a railroad, canal, tramway, plank road or turnpike company and the grant of the right of way therefor, in addition to the foregoing requirements for other charters and incorporations, the petition shall set forth and describe approximately the route proposed for the projected road and where such route will cross any railroad existing or in the course of construction and shall be accompanied by a plat or map delineating the same. And in case of an application for a railroad charter, the notice required by law shall be given before the application for the charter is made.

HISTORY: 1962 Code Section 30-303; 1952 Code Section 30-303; 1942 Code Section 2076; 1932 Code Section 2076; Civ. C. '22 Section 38; Civ. C. '12 Section 36; Civ. C. '02 Section 33; R. S. 33; 1885 (19) 309.



SECTION 2-7-440. Statement of merits effect on others and notice.

In any case other than that of a charter or incorporation, the petition shall set forth fully and distinctly the merits and particulars of the case and, if the proposed legislation shall in any wise directly affect the rights of others who reside in this State, the petition shall be accompanied with proof that the parties, so far as known, who may be affected merely, have had sixty days' notice of the presentation of such petition before such petition is presented and also that notice of the intention of the petitioner or petitioners to make such application has been published in the newspaper having the largest circulation published in the county in which the privilege or immunity is to be enjoyed, once a week for at least three weeks, the first of which publications shall be at least sixty days before such petition is presented.

HISTORY: 1962 Code Section 30-304; 1952 Code Section 30-304; 1942 Code Section 2077; 1932 Code Section 2077; Civ. C. '22 Section 39; Civ. C. '12 Section 37; Civ. C. '02 Section 34; R. S. 34; 1885 (19) 309.



SECTION 2-7-450. Reference of petition to committee.

Any such petition together with the draft of the bill or joint resolution shall be referred to some appropriate committee of the house in which such petition is presented, to be acted upon by such committee.

HISTORY: 1962 Code Section 30-305; 1952 Code Section 30-305; 1942 Code Section 2074; 1932 Code Section 2074; Civ. C. '22 Section 36; Civ. C. '12 Section 34; Civ. C. '02 Section 31; R. S. 31; 1885 (19) 309.






CHAPTER 11 - LEGISLATIVE COUNCIL

SECTION 2-11-10. Creation and composition.

There is hereby created a Legislative Council of the General Assembly of South Carolina, the membership of which shall be composed of the President of the Senate, the Speaker of the House of Representatives, the Secretary of State, the chairman of the Judiciary Committee of the Senate or his designee, and the chairman of the Judiciary Committee of the House of Representatives.

HISTORY: 1962 Code Section 30-101; 1952 Code Section 30-101; 1949 (46) 555; 1954 (48) 1761; 1989 Act No. 157, Section 2.



SECTION 2-11-20. Officers.

The Legislative Council shall elect from its membership a chairman and vice-chairman.

HISTORY: 1962 Code Section 30-102; 1952 Code Section 30-102; 1949 (46) 555.



SECTION 2-11-30. Meetings.

The Legislative Council shall meet upon the call of the chairman or a majority of the members.

HISTORY: 1962 Code Section 30-103; 1952 Code Section 30-103; 1949 (46) 555; 1982 Act No. 344, Section 1.



SECTION 2-11-40. Limitations on compensation of members.

The members of the Legislative Council shall not receive compensation for attending meetings of the Council held while the General Assembly is in session, nor shall they be paid for more than a total of ten days between sessions of the General Assembly.

HISTORY: 1962 Code Section 30-104; 1952 Code Section 30-104; 1949 (46) 555.



SECTION 2-11-50. General duties of Council.

The Legislative Council shall be responsible for the organization and operation of the research, reference, and bill drafting facilities herein provided to serve the General Assembly. The Legislative Council shall make preliminary studies and recommendations upon proposed legislation when so requested by committees or members of the General Assembly and conduct investigations when so directed by either Joint, Senate, or House Resolutions.

HISTORY: 1962 Code Section 30-105; 1952 Code Section 30-105; 1949 (46) 555; 1984 Act No. 450, Section 1.



SECTION 2-11-60. Research, reference and drafting divisions.

The Legislative Council shall organize and supervise operation of research, reference and drafting divisions.

HISTORY: 1962 Code Section 30-106; 1952 Code Section 30-106; 1949 (46) 555.



SECTION 2-11-70. Maintenance of Legislative Library.

The Legislative Council shall, in addition to its other functions, maintain a Legislative Library which shall consist of the Codes of Laws of the several states and legislative documents of the State of South Carolina along with other materials deemed necessary in connection with its function and for the benefit of the members of the General Assembly.

HISTORY: 1962 Code Section 30-107; 1971 (57) 709.



SECTION 2-11-80. Sale of books and documents.

The Director of the Legislative Council may sell any codes, supplements, books, and documents and the proceeds of any sale must be invested in other books or documents for the Legislative Council Library or code inventory.

HISTORY: 1962 Code Section 30-108; 1971 (57) 709; 1991 Act No. 171, Part II, Section 69A.



SECTION 2-11-90. Penalty for stealing or damaging book, document or other property.

Any person wilfully embezzling, stealing, defacing, damaging or in any manner mutilating or destroying while in his possession or in the custody of the Director any book, document or other property confided to the safekeeping of the Director shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one hundred dollars, or by imprisonment not exceeding thirty days.

HISTORY: 1962 Code Section 30-109; 1971 (57) 709.






CHAPTER 13 - CODE COMMISSIONER AND COMMITTEE ON STATUTORY LAWS

SECTION 2-13-10. Election, term and compensation of Code Commissioner.

A Code Commissioner shall be elected by a majority vote of the Legislative Council for a term of four years and until his successor is elected and qualifies. The term shall commence on July first of the year in which he is elected. He shall receive such annual salary as may be provided by the General Assembly.

HISTORY: 1962 Code Section 1-301; 1952 Code Section 1-301; 1941 Code Section 2111; 1932 Code Section 2111; Civ. C. '22 Section 75; Civ. C. '12 Section 65; Civ. C. '02 Section 62; 1901 (23) 697; 1918 (30) 798; 1934 (38) 1329; 1940 (41) 1940; 1954 (48) 1761; 1982 Act No. 344, Section 2.



SECTION 2-13-20. Vacancy.

In case of vacancy in the office of Code Commissioner from any cause, the Legislative Council shall, as soon as practicable, elect a successor for the unexpired term.

HISTORY: 1962 Code Section 1-302; 1952 Code Section 1-302; 1942 Code Section 2111; 1932 Code Section 2111; Civ. C. '22 Section 75; Civ. C. '12 Section 65; Civ. C. '02 Section 62; 1901 (23) 697; 1918 (30) 798; 1934 (38) 1329; 1940 (41) 1940; 1954 (48) 1761.



SECTION 2-13-30. Powers of Legislative Council as to revision of Code; establishment of Committee on Statutory Laws.

The Legislative Council shall determine the time, manner, and means of revising the Code of Laws for the State, shall determine the method for keeping the general permanent statutory law of the State supplemented and shall check on the work of the Code Commissioner. The Council may let bids for publishing the Code or supplements or may negotiate for the publications whichever it determines is in the best interest of the State. In order to advise the Council in all matters relating to Code Commissioner work, there is created the Committee on Statutory Laws to be composed of three members of the Judiciary Committee of the Senate and three members of the Judiciary Committee of the House of Representatives who shall be appointed at the first session of each General Assembly.

HISTORY: 1962 Code Section 1-303; 1952 Section 1-303; 1942 Code Section 2117; 1932 Code Section 2117; 1931 (37) 165; 1940 (41) 1940; 1975 (59) 160; 1981 Act No. 178, Section 25; 1981 Act No. 148, Section 14; 1982 Act No. 344, Section 3.



SECTION 2-13-40. Meetings, pay and expenses of Committee.

The Committee shall meet at the call of the chairman. Each member of the Committee shall receive traveling expenses, subsistence, and per diem, as provided by law for members of boards, committees, and commissions, which shall be paid from the approved accounts of the respective Houses of the members, when actually engaged in his duties.

HISTORY: 1962 Code Section 1-304; 1952 Code Section 1-304; 1942 Code Section 2118; 1932 Code Section 2118; 1931 (37) 168; 1940 (41) 1940; 1982 Act No. 344, Section 4.



SECTION 2-13-50. Positions of Committee secretary and director of Legislative Council shall be held by Code Commissioner; employment of clerical personnel and assistants.

The Code Commissioner shall act as secretary for the Committee on Statutory Laws, and shall be the director of the Legislative Council. As such director he shall employ, subject to the approval of the Legislative Council, such clerical and other assistants as may be necessary for the proper performance of the duties of the several divisions of the Legislative Council, as provided for in Sections 2-11-50 and 2-11-60.

HISTORY: 1962 Code Section 1-305; 1952 Code Sections 1-305, 30-107, 30-108; 1942 Code Section 2118; 1932 Code Section 2118; 1931 (37) 168; 1940 (41) 1940; 1949 (46) 555; 1954 (48) 1761.



SECTION 2-13-60. Duties of Code Commissioner.

The Code Commissioner must:

(1) compile the public statutes of the State;

(2) prepare indices and cross-indices to the codification of public statutes, and publish these indices in the appropriate code volumes;

(3) note by annotation decisions of the State Supreme Court, the State Court of Appeals, and the federal District Court for the District of South Carolina and decisions relevant to the State from the federal Fourth Circuit Court of Appeals and the United States Supreme Court under the appropriate sections of the codified statutes, the State Constitution of 1895, the United States Constitution, and the state rules of court;

(4) note by annotation all unpublished opinions sent to the Code Commissioner by a federal District Judge of the South Carolina District which, in the Code Commissioners opinion, affect or invalidate a South Carolina statute, act, or resolution;

(5) annually prepare for publication, to be printed by the Legislative Services Agency, the statutes and joint resolutions passed at the preceding session;

(6) place analysis lines at the beginning of each section in every act and joint resolution, except state appropriation measures;

(7) make references, by act number and year in which the act is published, to each act and joint resolution of a previous session when amended or repealed;

(8) divide the acts and joint resolutions into general permanent laws and local or temporary laws, with indices and cross-indices;

(9) arrange all local enactments according to counties in alphabetical order;

(10) regularly review and examine all the general statutory laws of the State;

(11) correct typographical and clerical errors;

(12) change or substitute names, titles, and other designations to make them conform to new laws enacted by the General Assembly or new rules, regulations, or orders having the force and effect of law.

HISTORY: 1962 Code Section 1-306; 1952 Code Section 1-306; 1942 Code Section 2112; 1932 Code Section 2112; Civ. C. '22 Section 76; Civ. C. '12 Section 66; Civ. C. '02 Section 63; 1913 (28) 68; 1927 (35) 268; 1934 (38) 1329; 1972 (57) 2775; 1982 Act No. 344, Section 5; 1985 Act No. 201, Part II, Section 81I; 1999 Act No. 55, Section 5; 2001 Act No. 23, Section 1; 2002 Act No. 333, Section 3; 2002 Act No. 356, Section 1, Part VI.P(3); 2013 Act No. 31, Section 6, eff May 21, 2013.



SECTION 2-13-65. Code Commissioner to delete legislative members from boards and commissions.

The Code Commissioner is directed to delete all references to legislative members serving in any capacity as a member of a state board or commission, except as allowed by Section 8-13-770.

HISTORY: 1991 Act No. 248, Section 6.



SECTION 2-13-66. Code Commissioner to add crimes to appropriate category.

The Code Commissioner is authorized to add all crimes and offenses enacted by the General Assembly to Sections 16-1-90 and 16-1-100 of the 1976 Code. However, the crimes and offenses must be added to the appropriate category as established by Section 16-1-20(A). If the term of imprisonment for a crime or offense does not fit into one of the six established felony categories or one of the three established misdemeanor categories, it must be placed on the list of exempt offenses contained in Section 16-1-10(D). The purpose of this provision is to allow the Code Commissioner to place crimes and offenses in the appropriate category as established by the General Assembly without requiring each act which affects crimes and offenses to specifically reference Section 16-1-90 or 16-1-100. The Code Commissioner is prohibited from changing the designation by the General Assembly of any crime or offense from felony to misdemeanor or from misdemeanor to felony and is likewise prohibited from changing the number of years of any sentence set by the General Assembly.

HISTORY: 1993 Act No. 184, Section 265.



SECTION 2-13-70. Position of Code Commissioner as constitutional office; annual report.

The position of Code Commissioner does not constitute an office referred to in Section 3, Article VI of the State Constitution. The Code Commissioner shall report annually to the Legislative Council expenditures from approved accounts appropriated to the Council in the general appropriations act.

HISTORY: 1987 Act No. 170, Part II, Section 37.



SECTION 2-13-80. Annual cumulative supplements to Code.

There shall be prepared and published annually, under the supervision and direction of the Legislative Council and the Code Commissioner, cumulative supplements to the Code of Laws showing in such detail as the Council and Commissioner may deem proper and sufficient:

(1) All general permanent statutes enacted during the annual sessions of the General Assembly whereby the general statutory law as contained in the Code of Laws has been added to, amended, repealed or otherwise affected;

(2) All changes, since the adoption of the Code, in the Constitution of the United States, the Constitution of South Carolina, the rules of the various state courts, and the regulations issued by departments and agencies of the State;

(3) All decisions of the Supreme Court of South Carolina, the court of appeals of South Carolina, and of the courts of the United States, subsequent to those referred to in the then existing Code of Laws, construing the general and permanent statutory law and the Constitution of South Carolina.

HISTORY: 1962 Code Section 1-307; 1952 Code Section 1-307; 1942 Code Section 2118; 1932 Code Section 2118; 1931 (37) 168; 1940 (41) 1940; 1953 (48) 223; 1975 (59) 160; 1976 Act No. 522, Section 1; 1982 Act No. 344, Section 6; 1999 Act No. 55, Section 6.



SECTION 2-13-90. Revised Code volumes.

If at any time the supplement of any volume of the Code of Laws shall, in the judgment of the Council and the Commissioner, become too bulky for convenient use, the Council and the Commissioner shall contract to be prepared and published under their supervision and direction, and submit to the General Assembly for its consideration, a revised volume setting forth the contents of the original volume revised and codified to include the effect of such cumulative pocket supplement; and the General Assembly, having considered and approved such revised volume shall, by bill passed under the formalities prescribed by the Constitution of South Carolina for the passage of laws, declare the revised volume to be substituted for the original volume as a part of the then existing Code of Laws, and, to the extent of its contents, the only general permanent statutory law of the State. All replacement volumes shall include an annotation to any general permanent statutory law which is impliedly repealed and must be included as it had been previously printed in the Cumulative Supplement it replaced.

HISTORY: 1962 Code Section 1-307.1; 1952 Code Section 1-307; 1942 Code Section 2118; 1932 Code Section 2118; 1931 (37) 168; 1940 (41) 1940; 1953 (48) 223; 1975 (59) 160; 1982 Act No. 344, Section 7; 1986 Act No. 455, Section 4.



SECTION 2-13-100. Contracts for annual cumulative supplements.

The Legislative Council may contract for the preparation and publication of the annual cumulative supplements to the Code of Laws, and contracts may be awarded for a period of not more than five years under terms as the Council may see fit.

HISTORY: 1962 Code Section 1-308; 1952 Code Section 1-308; 1942 Code Section 2118; 1932 Code Section 2118; 1931 (37) 168; 1940 (41) 1940; 1953 (48) 223; 1975 (59) 160; 1982 Act No. 344, Section 8.



SECTION 2-13-140. Access to State papers and documents; assistance of State officers.

The Code Commissioner and the Legislative Council shall have access to State papers and documents in the custody of the Secretary of State or other custodians of the State laws and archives. The Attorney General and his office, the South Carolina Archives Department and other State agencies and State officers shall on request of the Commissioner and Council cooperate in the codifying of the general statutory law.

HISTORY: 1962 Code Section 1-312; 1952 Code Section 1-312; 1942 Code Section 2113; 1932 Code Section 2113; Civ. C. '22 Section 77; Civ. C. '12 Section 67; Civ. C. '02 Section 64; Const. Art. 6 Section 5; 1896 (22) 203; 1940 (41) 1940; 1954 (48) 1752; 1975 (59) 160.



SECTION 2-13-150. Inclusion in Code of matter other than statutory law and Constitution.

The Legislative Council shall determine the laws to be included in the Code of Laws and reports thereon. Such Code and reports shall contain the general permanent statutory law, the Constitution of South Carolina and such other matter as the Legislative Council may determine.

HISTORY: 1962 Code Section 1-313; 1952 Code Section 1-313; 1942 Code Section 2113; 1932 Code Section 2113; Civ. C. '22 Section 77; Civ. C. '12 Section 67; Civ. C. '02 Section 64; Const. Art. 6, Section 5; 1896 (22) 203; 1940 (41) 1940; 1975 (59) 160; 1982 Act No. 344, Section 9.



SECTION 2-13-160. Elimination from Code of provisions providing compensation of officers and employees referred to in Section 8-15-10.

The Commissioner in preparing a proposed code for adoption by the General Assembly shall eliminate therefrom all provisions providing compensation of all such officers and employees as are referred to in Section 8-15-10.

HISTORY: 1962 Code Section 1-313.1; 1952 Code Section 1-313.1; 1951 (47) 506.



SECTION 2-13-170. Adoption of Code and subsequent amendment.

The Code thus prepared by the Commissioner shall be declared by the General Assembly, in an act passed according to the forms in the Constitution of 1895 for the enactment of laws, to be the only general permanent statutory law of the State, and no alterations or additions to any of the laws therein contained shall be made except by act passed under the formalities required in the Constitution.

HISTORY: 1962 Code Section 1-314; 1952 Code Section 1-314; 1942 Code Section 2113; 1932 Code Section 2113; Civ. C. '22 Section 77; Civ. C. '12 Section 67; Civ. C. '02 Section 64; Const. Art. 6, Section 5; 1896 (22) 203; 1940 (41) 1940; 1982 Act No. 344, Section 10.



SECTION 2-13-175. Catch line heading or caption not part of Code section.

The catch line heading or caption which immediately follows the section number of any section of the Code of Laws must not be deemed to be part of the section and must not be used to construe the section more broadly or narrowly than the text of the section would indicate. The catch line or caption is not part of the law and is merely inserted for purposes of convenience to the person using the Code.

HISTORY: 1994 Act No. 292, Section 1.



SECTION 2-13-180. Publication of advance sheets of statutes; page proofs.

The Code Commissioner, from time to time during any session of the General Assembly, shall furnish the Legislative Services Agency (LSA) with all acts and joint resolutions of a general and permanent nature which have become law. The Legislative Services Agency (LSA) as soon as practicable after delivery of these acts and joint resolutions, shall furnish the Code Commissioner with page proofs of all acts and joint resolutions.

HISTORY: 1962 Code Section 1-315; 1952 Code Section 1-315; 1942 Code Section 2114; 1932 Code Section 2114; 1927 (35) 268; 1934 (38) 1329; 1941 (42) 119; 1955 (49) 319; 1985 Act No. 201, Part II, Section 81F; 2002 Act No. 333, Section 4; 2002 Act No. 356, Section 1, Part VI.P(4); 2013 Act No. 31, Section 7, eff May 21, 2013.



SECTION 2-13-190. Publication of advance sheets; distribution online.

After receiving the page proofs corrected from the Code Commissioner, the Legislative Services Agency shall print the same and shall deliver not more than twenty-five copies to the Code Commissioner as the commissioner orders. LSA shall publish the advance sheets online as directed by the Code Commissioner and in accordance with applicable law. Dissemination of advance sheets to previous recipients will be accomplished by making them available online only and will not be provided in printed form.

HISTORY: 1962 Code Section 1-316; 1952 Code Section 1-316; 1942 Code Section 2114; 1932 Code Section 2114; 1927 (35) 268; 1934 (38) 1329; 1941 (42) 119; 1948 (45) 1643; 1952 (47) 2890; 1954 (48) 1752; 1960 (51) 1646; 1961 (52) 173; 1968 (55) 2845; 1985 Act No. 201, Part II, Section 81G; 1987 Act No. 194, Section 3; 1993 Act No. 181, Section 24; 2002 Act No. 333, Section 5; 2002 Act No. 356, Section 1, Part VI.P(5); 2009 Act No. 10, Section 2, eff May 6, 2009; 2013 Act No. 31, Section 8, eff May 21, 2013.



SECTION 2-13-200. Sale of signatures and disposition of proceeds.

The Code Commissioner and the Legislative Council may sell the service mentioned in Section 2-13-190 on terms agreeable to the council and the Code Commissioner. All funds received for this service must be deposited in the state treasury, to the credit of the General Fund of the State, but before any funds are paid into the state treasury, the expenses of the Code Commissioner and the Legislative Services Agency (LSA) for additional supplies, postage, and clerical help may be first deducted. Payment of these additional expenses may be made on order of the Chairman of the Legislative Council and the Clerks of the House and Senate.

HISTORY: 1962 Code Section 1-316.1; 1952 Code Section 1-316.1; 1942 Code Section 2114; 1932 Code Section 2114; 1927 (35) 268; 1934 (38) 1329; 1941 (42) 119; 1975 (59) 160; 1985 Act No. 201, Part II, Section 81H; 2002 Act No. 333, Section 6; 2002 Act No. 356, Section 1, Part VI.P(6); 2013 Act No. 31, Section 9, eff May 21, 2013.



SECTION 2-13-210. Publication of complete annual Acts and Joint Resolutions.

Within twenty-five days after the adjournment of any session of the General Assembly, the Code Commissioner shall furnish the Director of the Legislative Services Agency all acts and joint resolutions passed, and which have been approved by the Governor. The Code Commissioner shall deliver to the Director of the Legislative Services Agency, within fifteen days after the receipt of the final page proof, a complete index of all the acts and joint resolutions furnished the director and such other copy as may be necessary for the published acts. The style and makeup of the acts and joint resolutions must be in such form as the Code Commissioner and Clerks of the Senate and the House may agree upon.

HISTORY: 1962 Code Section 1-317; 1952 Code Section 1-317; 1942 Code Section 2114; 1932 Code Section 2114; 1927 (35) 268; 1934 (38) 1329; 1941 (42) 119; 1985 Act No. 201, Part II, Section 81K; 2002 Act No. 333, Section 7; 2002 Act No. 356, Section 1, Part VI.P(7); 2013 Act No. 31, Section 10, eff May 21, 2013.



SECTION 2-13-240. Distribution of the Code of Laws of South Carolina, 1976.

(a) Sets of the Code of Laws of South Carolina, 1976, shall be distributed by the Legislative Council as follows:

(1) Governor, three;

(2) Lieutenant Governor, two;

(3) Secretary of State, three;

(4) Treasurer, one;

(5) Attorney General, fifty;

(6) Adjutant General, one;

(7) Comptroller General, two;

(8) Superintendent of Education, two;

(9) Commissioner of Agriculture, two;

(10) each member of the General Assembly, one;

(11) office of the Speaker of the House of Representatives, one;

(12) Clerk of the Senate, one;

(13) Clerk of the House of Representatives, one;

(14) each committee room of the General Assembly, one;

(15) each member of the Legislative Council, one;

(16) Code Commissioner, one;

(17) Legislative Council, ten;

(18) Supreme Court, fourteen;

(19) Court Administration Office, five;

(20) each circuit court judge, one;

(21) each circuit court solicitor, one;

(22) each family court judge, one;

(23) each county court judge, one;

(24) Administrative Law Judge Division, nine;

(25) College of Charleston, one;

(26) The Citadel, two;

(27) Clemson University, three;

(28) Francis Marion College, one;

(29) Lander College, one;

(30) Medical University of South Carolina, two;

(31) South Carolina State College, two;

(32) University of South Carolina, four;

(33) each regional campus of the University of South Carolina, one;

(34) University of South Carolina Law School, forty-six;

(35) Winthrop College, two;

(36) each technical college or center, one;

(37) each county governing body, one;

(38) each county clerk of court and register of deeds where such offices are separate, one;

(39) each county auditor, one;

(40) each county coroner, one;

(41) each county magistrate, one;

(42) each county master in equity, one;

(43) each county probate judge, one;

(44) each county public library, one;

(45) each county sheriff, one;

(46) each public defender, one;

(47) each county superintendent of education, one;

(48) each county treasurer, one;

(49) Library of Congress, three;

(50) United States Supreme Court, one;

(51) each member of Congress from South Carolina, one;

(52) each state library which furnishes this State a free set of its Code of Laws, one;

(53) Division of Aeronautics of the Department of Commerce, one;

(54) Department of Alcohol and other Drug Abuse Services, one;

(55) Department of Archives and History, one;

(56) Board of Bank Control, one;

(57) Commissioner of Banking, one;

(58) Budget and Control Board:

(a) Auditor, six;

(b) General Services Division, six;

(c) Personnel Division, one;

(d) Research and Statistical Services Division, one;

(e) Retirement System, one.

(59) Children's Bureau, one;

(60) Department of Consumer Affairs, one;

(61) Department of Corrections, two;

(62) Criminal Justice Academy, one;

(63) Department of Commerce, five;

(64) Department of Employment and Workforce, two;

(65) Ethics Commission, one;

(66) Forestry Commission, one;

(67) Department of Health and Environmental Control, five;

(68) Department of Transportation, five;

(69) Department of Public Safety, five;

(70) Human Affairs Commission, one;

(71) Workers' Compensation Commission, seven;

(72) Department of Insurance, two;

(73) Department of Juvenile Justice and Aftercare, one;

(74) Department of Labor, Licensing and Regulation, two;

(75) South Carolina Law Enforcement Division, four;

(76) Legislative Audit Council, one;

(77) State Library, three;

(78) Department of Mental Health, three;

(79) Department of Disabilities and Special Needs, five;

(80) Ports Authority, one;

(81) Department of Probation, Parole and Pardon, two;

(82) Public Service Commission, three;

(83) Department of Social Services, two;

(84) Department of Revenue, six;

(85) Board for Technical and Comprehensive Education, one;

(86) Veterans' Affairs Division of the Governor's office, one;

(87) Vocational Rehabilitation, one;

(88) Department of Natural Resources, four.

(b) If any technical college or center offers a course in paralegal practice such college or center shall be allowed two additional sets of the Code.

(c) All remaining copies of the Code may be sold or distributed in the best interest of the State as may be determined by the Legislative Council.

(d) The provisions of Sections 8-15-30 and 8-15-40 of the 1976 Code shall not apply to members of the General Assembly, members of the Legislative Council and the Code Commissioner.

HISTORY: 1977 Act No. 244, Sections 1 to 4; 1993 Act No. 181, Section 25; 1997 Act No. 34, Section 1; 1998 Act No. 419, Part II, Section 35B; 1998 Act No. 419, Part II, Section 44.






CHAPTER 15 - LEGISLATIVE AUDIT COUNCIL

SECTION 2-15-10. Creation and membership of council.

There is created the Legislative Audit Council consisting of five members, one of whom must be a practicing certified public accountant or a licensed public accountant and one of whom must be an attorney. The council must be elected by the General Assembly in a joint session from the nominees presented by the nominating committee. The council also includes as ex officio members the following: the Chairmen of the Senate and House Judiciary Committees or a designee by either chairman from the membership of the respective committees and the Chairmen of the Senate Finance Committee and the House Ways and Means Committee or a designee by either chairman from the membership of the respective committees. The ex officio members, including their designees, are voting members on all matters except those pertaining to auditing functions and personnel matters. The council is directly responsible to the General Assembly and is independent of any other state agency, board, or department.

HISTORY: 1962 Code Section 30-111; 1974 (58) 2608; 1975 (59) 178; 1990 Act No. 329, Section 1; 1995 Act No. 8, Section 1.



SECTION 2-15-20. Nominating committee.

The nominating committee must be composed of six members, three of whom must be appointed by the President of the South Carolina Senate and three of whom must be appointed by the Speaker of the South Carolina House of Representatives. The nominating committee shall present not more than three nominees for each vacancy. When a vacancy occurs, the director shall immediately notify those charged with appointing the nominating committee. If the General Assembly is in session at the time notice is given, a nominating committee must be appointed within fifteen days of the notification and the election must be held within forty-five days of the notification and no later than sine die adjournment of the General Assembly. If the General Assembly is not in session and a vacancy exists in the non ex officio members of the council, the Speaker and President of the Senate, acting jointly, shall fill the vacancy until an election can be held.

HISTORY: 1962 Code Section 30-112; 1974 (58) 2608; 1975 (59) 178; 1995 Act No. 8, Section 2.



SECTION 2-15-30. Terms of office; prohibition of membership to members of General Assembly; chairman.

The terms of office of the members of the Council shall be for six years and until their successors are appointed and qualify, except that of the initial members, one shall be elected for the term of two years, one for a term of four years and one for a term of six years. No person who is either a member of the General Assembly or has served in the General Assembly during the preceding two years shall be elected to the Council. Any member may succeed himself on the Council. The Council shall elect its own chairman.

HISTORY: 1962 Code Section 30-113; 1974 (58) 2608; 1975 (59) 178.



SECTION 2-15-40. Election, qualifications and duties of Director.

The Council shall be in charge of a Director who shall be elected by a majority vote of the Council and he shall hold office for a term of four years and until his successor shall have been elected and qualifies. The Director shall be chosen solely on the grounds of fitness to perform the duties assigned to him and shall possess the following minimum qualifications: (a) a Baccalaureate Degree from an accredited college or university; (b) at least five years of experience in public, industrial or governmental accounting with at least three years in a responsible managerial capacity. No member of the General Assembly nor anyone who shall have been a member for two years previously shall be appointed as Director. The Director shall act as Secretary for the Council and he shall have authority to employ, with the approval of the Council, such technical, clerical, and stenographic assistance as may be necessary to carry out the duties of the office; provided, however, that at least one staff member shall be qualified to audit or to supervise the audit of State programs and activities in order to determine if funds have been used in a faithful, effective, economical and efficient manner.

HISTORY: 1962 Code Section 30-114; 1974 (58) 2608; 1975 (59) 178.



SECTION 2-15-50. "State agencies", "audit" defined.

For the purpose of this chapter "state agencies" means all officers, departments, boards, commissions, institutions, universities, colleges, bodies politic and corporate of the State and any other person or any other administrative unit of state government or corporate outgrowth of state government, expending or encumbering state funds by virtue of an appropriation from the General Assembly, or handling money on behalf of the State, or holding any trust funds from any source derived, but does not mean or include counties.

For the purposes of this chapter, "audit" means a full-scope examination of and investigation into all state agency matters necessary to make a determination of:

(a)(1) whether the entity is acquiring, protecting, and using its resources, such as personnel, property, and space, economically and efficiently;

(2) the causes of inefficiencies or uneconomical practices; and

(3) whether the entity has complied with laws and regulations concerning matters of economy and efficiency; and

(b)(1) the extent to which the desired results or benefits established by the General Assembly or other authorizing body are achieved;

(2) the effectiveness of organizations, programs, activities, or functions; and

(3) whether the entity has complied with laws and regulations applicable to the program.

HISTORY: 1975 (59) 178; 1985 Act No. 201, Part II, Section 16A; 1990 Act No. 329, Section 2.



SECTION 2-15-60. Duties of council.

It is the duty of the council:

(a) To respond to any request concerning a fiscal matter or information related to the purposes set forth in Section 2-15-50 which may be referred to it by the General Assembly or any of its members or committees.

(b) To conduct audits, if authorized by the council, upon request of the General Assembly or either of its respective bodies, a standing committee, the Speaker of the House, the President Pro Tempore of the Senate, or not less than five members of the General Assembly, and to submit a report containing its findings and recommendations to the requesting entity or persons and to any member of the General Assembly who may request a copy.

(c) To assist the General Assembly in the performance of its official functions by providing its members and committees with impartial and accurate information and reports concerning the fiscal problems presented to them as members of the General Assembly.

(d) To establish a system of post audits for all fiscal matters and financial transactions for all state agencies of the state government.

HISTORY: 1962 Code Section 30-115; 1974 (58) 2608; 1975 (59) 178; 1990 Act No. 329, Section 3.



SECTION 2-15-61. Access by Council to agency records and facilities; exception.

For the purposes of carrying out its audit duties under this chapter, the Legislative Audit Council shall have access to the records and facilities of every state agency during that agency's operating hours with the exception of reports and returns of the South Carolina Department of Revenue as provided in Sections 12-7-1680 and 12-35-1530.

HISTORY: 1985 Act No. 201, Part II, Section 16B; 1993 Act No. 181, Section 26.



SECTION 2-15-62. Applicability of provisions relative to confidentiality of records.

In the performance of their audit duties, Legislative Audit Council staff members are subject to the statutory provisions and penalties regarding confidentiality of records of the agency under review.

HISTORY: 1985 Act No. 201, Part II, Section 16C.



SECTION 2-15-63. Management performance audit of Lottery Commission.

(A) Beginning in December 2004 and every three years after that, the Legislative Audit Council shall conduct a management performance audit of the South Carolina Lottery Commission. The cost of this audit is an operating expense of the commission.

(B) Nothing in this section limits, abridges, or otherwise affects the provisions of Section 2-15-60.

(C) The Legislative Audit Council may contract with an independent firm experienced in security procedures including, but not limited to, computer security and systems security, to periodically conduct a comprehensive study and evaluation of all aspects of security in the operation of the commission and the lottery. This firm mUst not have a financial interest in a lottery vendor with whom the commission is under contract. The cost of this evaluation is an operating expense of the commission. The commission shall pay directly to the Legislative Audit Council the cost of the evaluation.

HISTORY: 2001 Act No. 59, Section 6.



SECTION 2-15-65. Auditing for Title XX funds.

Notwithstanding any other provision of law, in order to further comply with federal requirements and increase the oversight abilities of the General Assembly, the Legislative Audit Council shall ensure that an appropriate amount is budgeted for audit purposes in all Title XX federal programs and shall designate and assign audit responsibility in accordance with state and federal laws and regulations and the intent of the General Assembly.

HISTORY: 1977 Act No. 219, Part II, Section 30.



SECTION 2-15-70. Use of facilities of State institutions of higher learning and other agencies.

The facilities of the State institutions of higher learning and any other tax supported agencies shall be available for use by the Council in carrying out its functions.

HISTORY: 1962 Code Section 30-116; 1974 (58) 2608; 1975 (59) 178.



SECTION 2-15-80. Employees shall not urge or oppose legislation or give financial advice.

Neither the Director nor any other employee of the Council shall urge or oppose any legislation or give financial advice to any person except members of the legislature.

HISTORY: 1962 Code Section 30-117; 1974 (58) 2608; 1975 (59) 178.



SECTION 2-15-90. Council shall not prepare legislation; relations with Legislative Council.

It shall not be a function of the Council staff to prepare legislation and all suggested legislation resulting from staff studies shall be channeled through the Legislative Council which shall cooperate with the staff.

HISTORY: 1962 Code Section 30-118; 1974 (58) 2608; 1975 (59) 178.



SECTION 2-15-110. Expenses of members of nominating committee and Council.

The members of the nominating committee and the members of the Legislative Audit Council shall be entitled to per diem, mileage and subsistence as provided by law for members of boards, committees and commissions.

HISTORY: 1975 (59) 178.



SECTION 2-15-120. Confidentiality of records; penalty for violations.

All records and audit working papers of the Legislative Audit Council with the exception of its final audit reports provided for by Section 2-15-60 are confidential and not subject to public disclosure. The court in determining the extent to which any disclosure of all or any part of a council record is necessary shall impose appropriate safeguards against unauthorized disclosure.

As used in this section, "records" includes, but is not limited to books, papers, maps, photographs, cards, tapes, recordings, or other documentary materials regardless of physical form or characteristics prepared, owned, used, in the possession of, or retained by the Legislative Audit Council.

Any person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, may be fined not more than one thousand dollars or imprisoned not more than one year. If the person convicted is an officer or employee of the State, he must be dismissed from office or employment and is ineligible to hold any public office in this State for a period of five years after the conviction.

HISTORY: 1981 Act No. 29; 1998 Act No. 419, Part II, Section 35C; 2002 Act No. 244, Section 1.






CHAPTER 17 - LOBBYISTS AND LOBBYING

SECTION 2-17-5. Transfer of duties and powers from Secretary of State to State Ethics Commission.

On July 1, 1993, the duties and powers given to the Secretary of State in this chapter must be transferred to the State Ethics Commission. When this transfer takes place, the Code Commissioner is directed to change all references in this chapter from the Secretary of State to the State Ethics Commission.

HISTORY: 1991 Act No. 248, Section 2.



SECTION 2-17-10. Definitions.

As used in this chapter, unless the context clearly indicates otherwise:

(1)(a) "Anything of value" or "thing of value" means:

(i) a pecuniary item, including money, a bank bill, or a bank note;

(ii) a promissory note, bill of exchange, an order, a draft, warrant, check, or bond given for the payment of money;

(iii) a contract, agreement, promise, or other obligation for an advance, a conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge, or transfer of money;

(iv) a stock, bond, note, or other investment interest in an entity;

(v) a receipt given for the payment of money or other property;

(vi) a chose-in-action;

(vii) a gift, tangible good, chattel, or an interest in a gift, tangible good, or chattel;

(viii) a loan or forgiveness of indebtedness;

(ix) a work of art, an antique, or a collectible;

(x) an automobile or other means of personal transportation;

(xi) real property or an interest in real property, including title to realty, a fee simple or partial interest in realty including present, future, contingent, or vested interests in realty, a leasehold interest, or other beneficial interest in realty;

(xii) an honorarium or compensation for services;

(xiii) a promise or offer of employment;

(xiv) any other item that is of pecuniary or compensatory worth to a person.

(b) "Anything of value" or "thing of value" does not mean:

(i) printed informational or promotional material, not to exceed ten dollars in monetary value;

(ii) items of nominal value, not to exceed ten dollars, containing or displaying promotional material;

(iii) a personalized plaque or trophy with a value that does not exceed one hundred fifty dollars;

(iv) educational material of a nominal value directly related to the public official's, public member's, or public employee's official responsibilities;

(v) an honorary degree bestowed upon a public official, public member, or public employee from a public or private university or college;

(vi) promotional or marketing items offered to the general public on the same terms and conditions without regard to status as a public official or public employee; or

(vii) a campaign contribution properly received and reported under the provisions of Chapter 13 of Title 8.

(2) "Covered agency actions" means the proposal, drafting, development, consideration, amendment, withdrawal, or promulgation of a regulation under Article 1, Chapter 23 of Title 1 of the 1976 Code.

(3) "Covered gubernatorial actions" means:

(a) gubernatorial approval or veto of legislation;

(b) gubernatorial consideration or issuance of any executive order;

(c) gubernatorial consideration or making of any appointment; or

(d) gubernatorial consideration of or the decision to award any grant derived from federal or other funds or from any source.

(4)(a) "Economic interest" means an interest distinct from that of the general public in a purchase, sale, lease, contract, option, or other transaction or arrangement involving property or services in which a public official or public employee may gain an economic benefit of fifty dollars or more.

(b) This definition does not prohibit a public official or public employee from participating in, voting on, or influencing or attempting to influence an official decision if the only economic interest or reasonably foreseeable benefit that may accrue to the public official or public employee is incidental to the public official's or public employee's position or which accrues to the public official or public employee as a member of a profession, occupation, or large class to no greater extent than the economic interest or potential benefit could reasonably be foreseen to accrue to all other members of the profession, occupation, or large class.

(5) "Expenditure" means a purchase, payment, loan, forgiveness of a loan, an advance, in-kind contribution or expenditure, a deposit, transfer of funds, gift of money or anything of value for any purpose, and a payment to a lobbyist for compensation, for expenses, or lobbying, including the direct payment of expenses incurred at the request or suggestion of a lobbyist.

(6) "Family member" means an individual who is:

(a) the spouse, parent, brother, sister, child, mother-in-law, father-in-law, son-in-law, daughter-in-law, grandparent, or grandchild; or

(b) a member of the individual's immediate family.

(7) "Immediate family" means:

(a) a child residing in a public official's or public employee's household;

(b) a spouse of a public official or public employee; or

(c) an individual claimed by the public official or public employee or the public official's or public employee's spouse as a dependent for income tax purposes.

(8) "Individual" means one human being.

(9) "Income" means the receipt or promise of any consideration, whether or not legally enforceable, including attorney's fees attributable to lobbying.

(10) "Legislation" means:

(a) bills, resolutions, amendments, reports, legislative acts, vetoes, nominations, rules, and regulations pending or proposed in either the House or Senate;

(b) any other matter which may be the subject of action by either house; or

(c) the appointment of committees of conference and free conference by the Speaker of the House of Representatives or the President of the Senate.

(11) "Legislative caucus" means:

(a) a committee of either house of the General Assembly controlled by the caucus of a political party or a caucus based upon racial or ethnic affinity, or gender;

(b) a party or group of either house of the General Assembly based upon racial or ethnic affinity, or gender. However, each house may establish only one committee for racial, ethnic, or gender-based affinity;

(c) "legislative caucus" does not include a legislative special interest caucus as defined in Section 2-17-10(21).

(12) "Lobbying" means promoting or opposing through direct communication with public officials or public employees:

(a) the introduction or enactment of legislation before the General Assembly or the committees or members of the General Assembly;

(b) covered gubernatorial actions;

(c) covered agency actions; or

(d) consideration of the election or appointment of an individual to a public office elected or appointed by the General Assembly.

"Lobbying" does not include the activities of a member of the General Assembly, a member of the staff of a member of the Senate or House of Representatives, the Governor, the Lieutenant Governor, or a member of the executive staff of the Governor or Lieutenant Governor acting in his capacity as a public official or public employee with regard to his public duties.

(13) "Lobbyist" means any person who is employed, appointed, or retained, with or without compensation, by another person to influence by direct communication with public officials or public employees: (i) the action or vote of any member of the General Assembly, the Governor, the Lieutenant Governor, or any other statewide constitutional officer concerning any legislation; (ii) the vote of any public official on any state agency, board, or commission concerning any covered agency actions; or (iii) the action of the Governor or any member of his executive staff concerning any covered gubernatorial actions. "Lobbyist" also means any person who is employed, appointed, or retained, with or without compensation, by a state agency, college, university, or other institution of higher learning to influence by direct communication with public officials or public employees: (i) the action or vote of any member of the General Assembly, the Governor, the Lieutenant Governor, or any other statewide constitutional officer concerning any legislation; (ii) the vote of any public official of any state agency, board, or commission concerning any covered agency actions; or (iii) the action of the Governor or any member of his executive staff concerning any covered gubernatorial actions. "Lobbyist" does not include:

(a) an individual who receives no compensation to engage in lobbying and who expresses a personal opinion on legislation, covered gubernatorial actions, or covered agency actions to any public official or public employee;

(b) a person who appears only before public sessions of committees or subcommittees of the General Assembly, public hearings of state agencies, public hearings before any public body of a quasi-judicial nature, or proceedings of any court of this State;

(c) any duly elected or appointed official or employee of the State, the United States, a county, municipality, school district, or a political subdivision thereof, or a member of the judiciary when appearing solely on matters pertaining to his office and public duties unless lobbying constitutes a regular and substantial portion of such official's or employee's duties;

(d) a person performing professional services in drafting legislation or in advising and rendering opinions to clients as to the construction and effect of proposed or pending legislation;

(e) a person who owns, publishes, or is employed by a radio station, television station, wire service, or other bona fide news medium which in the ordinary course of business disseminates news, editorials, columns, other comments, or other regularly published periodicals if such person represents no other person in lobbying for legislation, covered agency actions, or covered gubernatorial actions. This exception applies to the publication of any periodical which is published and distributed by a membership organization to its subscribers at least twelve times annually and for which an annual subscription charge of at least one dollar fifty cents a subscriber is made;

(f) a person who represents any established church solely for the purpose of protecting the rights of the membership of the church or for the purpose of protecting the doctrines of the church or on matters considered to have an adverse effect upon the moral welfare of the membership of the church;

(g) a person who is running for office elected by the General Assembly or a person soliciting votes on the behalf of a person who is running for office elected by the General Assembly unless such person is otherwise defined as a lobbyist by this section; or

(h) an individual who receives no compensation to engage in lobbying and who does not make expenditures or incur obligations for lobbying in an aggregate amount in excess of five hundred dollars in a calendar year.

(14) "Lobbyist's principal" means the person on whose behalf and for whose benefit the lobbyist engages in lobbying and who directly employs, appoints, or retains a lobbyist to engage in lobbying. However, a lobbyist's principal does not include a person who belongs to an association or organization that employs a lobbyist, nor an employee, officer, or shareholder of a person who employs a lobbyist. If a membership association or organization is a lobbyist's principal, the association or organization must register and report under the provisions of this chapter. A person is considered a lobbyist's principal only as to the public office or public body to which he has authorized, pursuant to this chapter, a lobbyist to engage in lobbying.

(15) "Person" means an individual, a partnership, committee, an association, a corporation, labor organization, or any other organization or group of persons.

(16) "Public body" means the General Assembly, the Executive Office of the Governor, any department of the State, or any state board, commission, agency, or authority, including committees of any such body, by whatever name known.

(17) "Public employee" means any person employed by the State.

(18) "Public official" means any elected or appointed official of the State, including candidates for any such state office. However, "public official" does not mean a member of the judiciary.

(19) "Voluntary membership organization" means an organization composed of persons who are members thereof on a voluntary basis and who, as a condition of membership, are required to make regular payments to the organization.

(20) "Official capacity" means activities which:

(a) arise because of the position held by the public official or public employee;

(b) involve matters which fall within the official responsibility of the agency, the public official, or the public employee; and

(c) are services the agency would normally provide and for which the public official or public employee would be subject to expense reimbursement by the agency with which the public official or public employee is associated.

(21) "Legislative special interest caucus" means two or more legislators who seek to be affiliated based upon a special interest. Under no circumstances may a legislative special interest caucus engage in any activity that would influence the outcome of an election or ballot measure. Each legislative special interest caucus must register with the Clerk's Office of the Senate or House of Representatives in a manner mandated by the Clerk's Office. However, each legislative special interest caucus must provide, and the Clerk's Office must maintain a record of:

(a) the name and purpose of the caucus;

(b) the names of all caucus members; and

(c) the date of creation, and dissolution, if applicable.

The Clerk's Office must maintain these records for at least four years following the dissolution of the caucus. A legislative special interest caucus may include, but is not limited to, a representation of sportsmen and women desiring to enhance and protect hunting, fishing, and shooting sports.

HISTORY: 1962 Code Section 30-151; 1974 (58) 2622; 1991 Act No. 248, Section 2; 1995 Act No. 6, Sections 1, 2; 2006 Act No. 344, Sections 1, 2, eff May 31, 2006.



SECTION 2-17-15. Persons prohibited from serving as lobbyist; application of section.

(A) The Governor, the Lieutenant Governor, any other statewide constitutional officer, a member of the General Assembly, a director or deputy director of a state department appointed by the Governor and a member of the immediate family of any of these public officials may not serve as a lobbyist during the time the official holds office and for one year after such public service ends.

(B) The provisions of this section apply to the Governor, the Lieutenant Governor, or any other statewide constitutional officer who is elected after December 31, 1993, or any member of the General Assembly who is elected after December 31, 1991, and any director or deputy director of a state department appointed after June 30, 1993.

HISTORY: 1991 Act No. 248, Section 2; 1993 Act No. 181, Section 27.



SECTION 2-17-17. Outside lobbyists' disclosure statements; copies to board members, commissioners, etc.

A department director, constitutional officer, agency director, state board or commission, or governing body of any other entity of state government whose department, office, agency, board, commission, or entity employs or contracts with a lobbyist, as defined in Section 2-17-10, who is not a full-time employee of the state, from funds appropriated in the annual general appropriations act, must retain and use a portion of these funds to provide in a timely fashion copies of the disclosure statements and reports filed by the lobbyist with the Secretary of State or State Ethics Commission by mail to the home address of each member of the board, commission, or governing body, authority or official of such department, agency, or entity.

HISTORY: 1993 Act No. 164, Part II, Section 54.



SECTION 2-17-20. Registration of lobbyists; notice of termination of lobbying activities; supplemental registration statements; list of lobbyists; recording keeping requirements; reregistration requirements.

(A) Any person who acts as a lobbyist must, within fifteen days of being employed, appointed, or retained as a lobbyist, register with the State Ethics Commission as provided in this section. Each person registering must pay a fee of one hundred dollars and present to the State Ethics Commission a communication reflecting the authority of the registrant to represent the person by whom he is employed, appointed, or retained. If a partnership, committee, association, corporation, labor organization, or any other organization or group of persons registers as a lobbyist, it must identify each person who will act as a lobbyist on its behalf during the covered period. There is no registration fee for a lobbyist who is a full- time employee of a state agency and limits his lobbying to efforts on behalf of that particular state agency.

(B) The registration must be in a form prescribed by the State Ethics Commission and be limited to and contain:

(1) the lobbyist's full name and address, telephone number, occupation, name of employer, principal place of business, and position held in that business by the lobbyist;

(2) an identification of the public office or public body which the lobbyist will engage in lobbying and the subject matter in which the lobbyist will engage in lobbying, including the name of legislation, covered agency actions, or covered gubernatorial actions, if known; and

(3) certification by the lobbyist that the information contained on the registration statement is true and correct.

(4) If a lobbyist fails to identify the public office or public body for which he is authorized to engage in lobbying, as required by item (2) of this subsection, then the lobbyist's principal for whom the lobbyist is authorized to engage in lobbying is deemed a lobbyist's principal as to all public offices or public bodies of the State.

(C) Each lobbyist who ceases to engage in lobbying requiring him to register pursuant to the provisions of this section shall file a written statement with the State Ethics Commission acknowledging the termination of lobbying. The written statement of termination is effective immediately, except that the provisions of Sections 2-17-80(A)(5), 2-17-80(B)(5), 2-17-110(C), and 2-17-110(F) continue in force and effect for the remainder of the calendar year in which the lobbyist was registered, regardless of the date of the termination statement filed with the State Ethics Commission. Each lobbyist who files a written statement of termination pursuant to the provisions of this section must file reports required by this chapter for any reporting period during which the lobbyist was registered pursuant to the provisions of this section.

(D) A lobbyist must file a supplemental registration statement indicating any substantial change in the information contained in the prior registration statement within fifteen days after the date of the change.

(E) The State Ethics Commission annually must furnish to each chairman of standing and special committees of the General Assembly, each member of the General Assembly, and each statewide constitutional officer a list of all lobbyists registered with that office. The State Ethics Commission must furnish monthly updates to the same persons. These lists must be available to state agency heads upon request.

(F) Each lobbyist must maintain for not less than four years records which must be available to the State Ethics Commission for inspection and which must contain:

(1) the identification of each person from whom income attributable to the lobbyist's lobbying is paid or promised and the amount of such income attributable to the lobbyist's lobbying paid or promised; and

(2) the total expenditures of the lobbyist for lobbying.

(G) A lobbyist must reregister annually with the State Ethics Commission by January fifth of each year.

(H) The State Ethics Commission shall not allow a lobbyist to register, reregister, or continue to be registered pursuant to this section until the lobbyist complies with the reporting requirements pursuant to Section 2-17-30, and pays all late filing penalties in accordance with Section 2-17-50 and all complaint fines in accordance with Section 8-13-320(10)(1).

HISTORY: 1962 Code Section 30-152; 1952 Code Section 30-151; 1942 Code Section 2070-1; 1935 (39) 3; 1953 (48) 361; 1974 (58) 2622; 1991 Act No. 248, Section 2; 1995 Act No. 6, Sections 3, 4; 2003 Act No. 76, Sections 1, 2; 2011 Act No. 40, Section 1, eff June 7, 2011.



SECTION 2-17-25. Registration of lobbyist's principal; notice of termination of lobbying authority; supplemental registration statements; list of lobbyist's principal; recording keeping requirements; reregistration requirements.

(A) Any lobbyist's principal must, within fifteen days of employing, appointing, or retaining a lobbyist, register with the State Ethics Commission as provided in this section. Each person registering must pay a fee of one hundred dollars. If a partnership, committee, an association, a corporation, labor organization, or any other organization or group of persons registers as a lobbyist's principal, it must identify each person who will act as a lobbyist on its behalf during the covered period. If the State is a lobbyist's principal, the State is exempt from paying a registration fee and filing a lobbyist's principal registration statement.

(B) The registration must be in a form prescribed by the State Ethics Commission and be limited to and include:

(1) the full name, address, and telephone number of the lobbyist's principal. If the lobbyist's principal is an individual, the lobbyist's principal also shall include his occupation, name of employer, principal place of business, and position of authority held in that business by the lobbyist's principal;

(2) an identification of each person the lobbyist's principal expects to employ, appoint, or retain as a lobbyist;

(3) an identification of the public office or public body which the lobbyist's principal will authorize lobbying and the subject matter in which the lobbyist's principal will authorize lobbying, including the name of legislation, covered agency actions, or covered gubernatorial actions, if known; and

(4) certification by the lobbyist's principal that the information contained on the registration statement is true and correct.

(5) If a lobbyist's principal fails to identify the public office or public body for which he has authorized lobbying as required by item (3) of this subsection, then the lobbyist's principal is deemed a lobbyist's principal as to all public offices or public bodies of the State.

A lobbyist's principal may comply with the requirements of items (1), (2), and (3) above by attaching a copy of the information submitted by any lobbyist employed, retained, or appointed by the lobbyist's principal if the information requested from the lobbyist's principal is the same as the information supplied by the lobbyist pursuant to Section 2-17-20.

(C) Each lobbyist's principal who ceases to authorize lobbying requiring him to register pursuant to this section must file a written statement with the State Ethics Commission acknowledging the termination of lobbying. The written statement of termination is effective immediately, except that the provisions of Sections 2-17-80(A)(5), 2-17-80(B)(5), 2-17-110(C), and 2-17-110(F) continue in force and effect for the remainder of the calendar year in which the lobbyist's principal was registered, regardless of the date of the termination statement filed with the State Ethics Commission. Each lobbyist's principal who files a written statement of termination pursuant to this section shall file reports required by this chapter for any reporting period during which the lobbyist's principal was registered pursuant to this section.

(D) A lobbyist's principal must file a supplemental registration statement indicating any substantial change in the information contained in the prior registration statement within fifteen days after the date of the change.

(E) The State Ethics Commission annually must furnish to each chairman of standing and special committees of the General Assembly, each member of the General Assembly, and each statewide constitutional officer a list of every lobbyist's principal registered with that office. The State Ethics Commission must furnish monthly updates to the same persons. These lists must be available to state agency heads upon request.

(F) Each lobbyist's principal must maintain for not less than four years records which must be available to the State Ethics Commission for inspection and which must contain:

(1) the identification of each person to whom income attributable to lobbying is paid or promised and the amount of such income attributable to lobbying paid or promised;

(2) the total expenditures of the lobbyist's principal for lobbying; and

(3) in the case of a voluntary membership organization, dues, fees, or other amounts payable to the organization during any calendar year from a member need be recorded only if the contribution to the organization is more than five hundred dollars and more than twenty percent of the total contributions of the organization during that calendar year.

(G) A lobbyist's principal must reregister annually with the State Ethics Commission by January fifth of each year.

(H) The State Ethics Commission shall not allow a lobbyist's principal to register, reregister, or continue to be registered pursuant to this section until the lobbyist's principal complies with the reporting requirements pursuant to Section 2-17-35, and pays all late filing penalties in accordance with Section 2-17-50 and all complaint fines in accordance with Section 8-13-320(10)(1).

HISTORY: 1991 Act No. 248, Section 2; 1995 Act No. 6, Sections 5, 6; 2003 Act No. 76, Sections 3, 4; 2011 Act No. 40, Section 2, eff June 7, 2011.



SECTION 2-17-30. Lobbyist's reporting of lobbying activities.

(A) Each lobbyist, no later than June thirtieth and January thirty-first of each year, must file a report with the State Ethics Commission covering that lobbyist's lobbying during that filing period. The filing periods are from January first to May thirty-first for the June thirtieth report, and are from June first to December thirty-first for the January thirty-first report. Any lobbying activity not reflected on the June thirtieth report and not reported on a statement of termination pursuant to Section 2-17-20(C) must be reported no later than January thirty-first of the succeeding year. Each report must be in a form prescribed by the State Ethics Commission and be limited to and contain:

(1) the full name, address, and telephone number of the reporting lobbyist;

(2) an identification of each person on whose behalf the reporting lobbyist engaged in lobbying during the covered period;

(3) the official name, number, or description, designated by the House or Senate or by an agency, of legislation, covered agency actions, or covered gubernatorial actions for which the reporting lobbyist engaged in lobbying during the covered period;

(4) the identification of each person from whom income attributable to the lobbyist's lobbying is paid or promised and the amount of the income attributable to the lobbyist's lobbying paid or promised;

(5)(a) a complete and itemized account of the totals of all amounts expended by a lobbyist in the performance of his lobbying during the covered period. The totals must be segregated by the amounts expended for office expenses, rent, utilities, supplies, and compensation of support personnel attributable to lobbying covered under the provisions of this chapter;

(b) any expenditure directly or indirectly related to lobbying if expended while engaged in the general course of lobbying and if reimbursed by the lobbyist's principal;

(6) the name of each member of the judiciary on whose behalf a lobbyist initiated or made expenditures and a complete and itemized account of the amount expended by the lobbyist for each member of the judiciary;

(7) a statement detailing any direct business association of a lobbyist with any current member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees. For the purposes of this item, direct business association does not include:

(a) ownership interests held by a lobbyist or a lobbyist's principal and a member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees in the same corporation or partnership unless the interest of each exceeds five percent of the total shares outstanding or partnership interests in such entity;

(b) an interest held by a member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees in a partnership or corporation represented by a lobbyist or a lobbyist's principal if the interest is less than five percent of the total shares outstanding or partnership interests in such entity; or

(c) any commercial transaction between a lobbyist or a lobbyist's principal and a member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees in which the fair market value of the goods transferred or services rendered is paid.

(B) Where total amounts are required to be reported, totals must be reported both for the period covered and for the entire calendar year to date.

HISTORY: 1962 Code Section 30-153; 1952 Code Section 30-153; 1942 Code Section 2070-1; 1935 (39) 3; 1974 (58) 2622; 1991 Act No. 248, Section 2; 1995 Act No. 6, Section 7; 2003 Act No. 76, Section 5.



SECTION 2-17-35. Lobbyist's principal's reporting of lobbying expenditures.

(A) Except as otherwise provided by Section 2-17-90(E), each lobbyist's principal, no later than June thirtieth and January thirty-first of each year, must file a report with the State Ethics Commission covering that lobbyist's principal's expenditures attributable to lobbying during that filing period. The filing periods are from January first to May thirty-first for the June thirtieth report, and are from June first to December thirty-first for the January thirty-first report. Any lobbying activity not reflected on the June thirtieth report and not reported on a statement of termination pursuant to Section 2-17-25(C) must be reported no later than January thirty-first of the succeeding year. Each report must be in a form prescribed by the State Ethics Commission and be limited to and contain:

(1) the full name, address, and telephone number of the reporting lobbyist's principal;

(2) an identification of each person who acted as a lobbyist on behalf of the reporting lobbyist's principal during the covered period;

(3) the official name, number, or description, designated by the House or Senate or by an agency, of legislation, covered agency actions, or covered gubernatorial actions for which its lobbyist engaged in lobbying during the covered period;

(4) the identification of each person to whom income attributable to the lobbyist's lobbying is paid or promised and the amount of the income attributable to the lobbyist's lobbying paid or promised;

(5)(a) a complete and itemized account of all amounts expended by a lobbyist's principal for lobbying during the covered period. The totals must be segregated by the amounts expended for office expenses, rent, utilities, supplies, and compensation of support personnel attributable to lobbying covered under the provisions of this chapter;

(b) any expenditure directly or indirectly related to lobbying if expended while a lobbyist's principal or his lobbyist is engaged in the general course of lobbying;

(c) the name of each public official on whose behalf a lobbyist's principal initiated or made expenditures pursuant to Section 2-17-90 and a complete and itemized account of the amount expended by the lobbyist's principal for each public official;

(d) any reimbursements of or expenditures for actual expenses as allowed in Section 2-17-100;

(6) the name of each member of the judiciary on whose behalf a lobbyist's principal initiated or made expenditures and a complete and itemized account of the amount expended by the lobbyist's principal for each member of the judiciary;

(7) a statement detailing any direct business association of a lobbyist's principal with any current member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees. For the purposes of this item, direct business association does not include:

(a) ownership interests held by a lobbyist or a lobbyist's principal and a member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees in the same corporation or partnership unless the interest of each exceeds five percent of the total shares outstanding or partnership interests in the entity;

(b) an interest held by a member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees in a partnership or corporation represented by a lobbyist or a lobbyist's principal if the interest is less than five percent of the total shares outstanding or partnership interests in such entity; or

(c) any commercial transaction between a lobbyist or lobbyist's principal and a member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees in which the fair market value of the goods transferred or services rendered is paid;

(8) any contribution, as defined by Section 8-13-1300(7), made by the lobbyist's principal to any candidate or public official, including an itemization of:

(a) the name and address of the public official or candidate to whom the contribution was made;

(b) the amount of the contribution;

(c) the date of the contribution;

(9) in the case of a voluntary membership organization, dues, fees, or other amounts payable to the organization during any calendar year from a member need be recorded only if the contribution to the organization is more than five hundred dollars and more than twenty percent of the total contributions of the organization during that calendar year.

(B) A lobbyist's principal may comply with the requirements of subsection (A) by attaching a copy of the information submitted by any lobbyists employed, retained, or appointed by the lobbyist's principal if the information requested from the lobbyist's principal is the same as the information supplied by the lobbyist pursuant to Section 2-17-30(A).

(C) Where total amounts are required to be reported, totals must be reported both for the period covered and for the entire calendar year to date.

(D) If the State is a lobbyist's principal, the State is exempt from filing a report except as provided in Section 2-17-40(A).

HISTORY: 1991 Act No. 248, Section 2; 1995 Act No. 6, Section 8; 2003 Act No. 76, Section 6.



SECTION 2-17-40. Report of lobbying activities of state agency or department.

(A) Each state agency or department must, no later than June thirtieth and January thirty-first of each year, file a report with the State Ethics Commission covering that agency's lobbying during that filing period. The filing periods are from January first to May thirty-first for the June thirtieth report, and are from June first to December thirty-first for the January thirty-first report. Any lobbying activity not reflected on the June thirtieth report and not reported on a statement of termination pursuant to Section 2-17-25(C) must be reported no later than January thirty-first of the succeeding year. Each report must be in a form prescribed by the State Ethics Commission and be limited to and contain:

(1) an identification of each public official, public employee, or other person who engaged in lobbying for that agency during the covered period;

(2) legislation, covered agency actions, or covered gubernatorial actions the persons identified in item (1) engaged in lobbying during the covered period;

(3) the identification of each person to whom income attributable to the lobbyist's lobbying is paid or promised and the amount of the income attributable to the lobbyist's lobbying paid or promised;

(4)(a) a complete and itemized account of all expenditures made or incurred by those persons identified in item (1) in the performance of their lobbying during the covered period. The totals must be segregated by the amounts expended for office expenses, rent, utilities, supplies, and compensation of support personnel attributable to lobbying covered under the provisions of this chapter;

(b) the name of each public official on whose behalf the state agency or department initiated or made expenditures pursuant to Section 2-17-90 and a complete and itemized account of the amount expended by the state agency or department for each public official;

(c) any reimbursements of or expenditures for actual expenses as allowed in Section 2-17-100.

(B) Where total amounts are required to be reported, totals must be reported for the entire calendar year to date. The reports required by this section are not required from any agency whose only lobbying is appearing before any committee of the General Assembly at the request of that committee or at the request of any member or members of that committee.

HISTORY: 1962 Code Section 30-154; 1952 Code Section 30-155; 1942 Code Section 2070-1; 1935 (39) 3; 1972 (57) 2558; 1974 (58) 2622; 1991 Act No. 248, Section 2; 2003 Act No. 76, Section 7.



SECTION 2-17-45. Reports required of certain entities which rank or rate actions, votes or failures to act or vote of certain public officials.

An entity which ranks or rates the actions, vote, or failure to act or vote of the Governor, the Lieutenant Governor, or a member or committee of the General Assembly as to any action, vote, or failure to act or vote by these public officials and which disseminates its rankings or ratings to the general public must no later than April first of each year file a report with the State Ethics Commission. The provisions of this section do not apply to an entity whose primary business is the publication of a newspaper or other periodical or the production of electronic media programming or to a private membership organization which disseminates its rankings or ratings only to its own membership. The entity shall file the report on a form prescribed by the State Ethics Commission which must contain the full name, address, and telephone number of:

(1) the entity;

(2) each officer and director of the entity;

(3) each member of the entity who is a member of the General Assembly; and

(4) each member of the entity who is a lobbyist or a lobbyist's principal.

HISTORY: 1991 Act No. 248, Section 2.



SECTION 2-17-50. State Ethics Commission to enforce filing requirements of chapter and to assess civil or criminal penalties for failure to file; filing of required reports and payment of fine constitutes compliance; payment of fine without filing not to excuse or exempt person from filing requirements.

(A) The State Ethics Commission shall:

(1) require a person to submit information pursuant to the requirements of this chapter;

(2) in addition to any other penalty in this chapter, require a person who files a late statement or fails to file a required statement to be assessed a civil penalty as follows:

(a) a fine of one hundred dollars if not filed within ten days after the established deadline provided in this chapter; and

(b) after notice has been given by certified or registered mail that a required statement has not been filed, a fine of ten dollars per calendar day for the first ten days after notice has been given, and one hundred dollars for each additional calendar day in which the required statement or report is not filed, not exceeding five thousand dollars.

(B) After the maximum civil penalty has been levied and the requirement statement or report has not been filed, the person is:

(1) for a first offense, guilty of a misdemeanor triable in magistrates court and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than thirty days;

(2) for a second offense, guilty of a misdemeanor triable in magistrates court and, upon conviction, must be fined not less than two thousand five hundred dollars nor more than five thousand dollars or imprisoned not less than a mandatory minimum of thirty days;

(3) for a third or subsequent offense, guilty of a misdemeanor and must be fined not more than five thousand dollars or imprisoned for not more than one year, or both.

(C) Filing of the required report and payment of the fine within twenty days of notice by the State Ethics Commission that a required statement has not been filed constitutes compliance with this chapter.

(D) Payment of the fine without filing the required report does not in any way excuse or exempt a person required to file from the filing requirements of this chapter.

HISTORY: 1962 Code Section 30-155; 1952 Code Section 30-156; 1942 Code Section 2070-1; 1935 (39) 3; 1974 (58) 2622; 1991 Act No. 248, Section 2; 2011 Act No. 40, Section 3, eff June 7, 2011.



SECTION 2-17-60. Duties of State Ethics Commission.

The State Ethics Commission has the following duties:

(1) to develop forms for the filing of notices of registration, representation, complaints, and reports required by this chapter and to furnish the forms to persons upon request;

(2) to issue identification cards to each lobbyist before the lobbyist can engage in lobbying and prior to January tenth of each succeeding year;

(3) to develop a filing, coding, and cross-indexing system consonant with the purpose of this chapter;

(4) to make the notices of registration and the reports filed with the State Ethics Commission available for public inspection and copying as soon as practicable after receipt of them and to permit copying of any report or statement by hand or by duplicating machine, as requested by any person, at the expense of the person;

(5) to preserve the originals or copies of notices and reports for a period of four years from date of receipt;

(6) to have information, compiled and summarized, made available for public inspection and copying within thirty days after the close of each filing period.

HISTORY: 1962 Code Section 30-156; 1952 Code Section 30-157; 1942 Code Section 2070-1; 1935 (39) 3; 1974 (58) 2622; 1991 Act No. 248, Section 2.



SECTION 2-17-65. Review of reports for compliance; audits of lobbyists and principals; procedure upon failure to file required information after notice.

(A) The State Ethics Commission shall conduct periodic reviews of reports filed with the State Ethics Commission so as to ascertain whether any lobbyist or lobbyist's principal has failed to comply fully and accurately with the disclosure requirements of this chapter and promptly notify the person to file notices and reports as are necessary to satisfy the requirements of this chapter or regulations prescribed by the State Ethics Commission under this chapter.

(B) The State Ethics Commission, upon a failure by any lobbyist or lobbyist's principal to comply fully and accurately with the disclosure requirements of this chapter, may conduct audits of the records of the lobbyist or the lobbyist's principal to verify the accuracy of the information provided by the lobbyist or the lobbyist's principal according to the requirements of this chapter. However, the State Ethics Commission shall limit his audit of those records of a lobbyist or a lobbyist's principal to matters within the scope of lobbying.

(C) If, after notification by the State Ethics Commission that a required statement has not been filed, the person fails to file the necessary notices and reports, the State Ethics Commission shall, upon a finding of probable cause, file a complaint against the person in accordance with the provisions of Section 8-13-320(9) and (10).

HISTORY: 1991 Act No. 248, Section 2; 1995 Act No. 6, Section 9.



SECTION 2-17-80. Acts prohibited of lobbyists; acts prohibited of public officials and employees; exceptions.

(A) A lobbyist or a person acting on behalf of a lobbyist shall not offer, solicit, facilitate, or provide to or on behalf of any member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees any of the following:

(1) lodging;

(2) transportation;

(3) entertainment;

(4) food, meals, beverages, money, or any other thing of value;

(5) contributions, as defined in Section 8-13-1300(7).

(B) A member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees shall not solicit or receive from a lobbyist or a person acting on behalf of a lobbyist any of the following:

(1) lodging;

(2) transportation;

(3) entertainment;

(4) food, meals, beverages, money, or any other thing of value;

(5) contributions, as defined in Section 8-13-1300(7).

(C) Subsections (A)(1) through (A)(4) and subsections (B)(1) through (B)(4) of this section do not apply to the furnishing of lodging, transportation, entertainment, food, meals, beverages, or any other thing of value which also is furnished on the same terms or at the same expense to a member of the general public without regard to status as a public official or public employee.

(D) Subsections (A)(1), (A)(2), (B)(1), and (B)(2) of this section do not apply to the rendering of emergency assistance given gratuitously and in good faith by a lobbyist, a lobbyist's principal, or any person acting on behalf of a lobbyist or a lobbyist's principal to any member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees.

(E) Subsections (A) and (B) do not apply to anything of value given to a family member for love and affection.

HISTORY: 1991 Act No. 248, Section 2.



SECTION 2-17-90. Acts prohibited of lobbyists' principals; acts prohibited of public officials and employees; exceptions; disclosure requirements.

(A) Except as otherwise provided under Section 2-17-100, no lobbyist's principal may offer, solicit, facilitate, or provide to a public official or public employee, and no public official or public employee may accept lodging, transportation, entertainment, food, meals, beverages, or an invitation to a function paid for by a lobbyist's principal, except for:

(1) as to members of the General Assembly, a function to which a member of the General Assembly is invited if the entire membership of the House, the Senate, or the General Assembly is invited, or one of the committees, subcommittees, joint committees, legislative caucuses or their committees or subcommittees, or county legislative delegations of the General Assembly of which the legislator is a member is invited. However, the Speaker of the House and Speaker Pro Tempore of the House may be included in an invitation to one of the above groups. In addition, invitations may be extended and accepted when the invitation is extended to all members in attendance at (a) national and regional conventions and conferences of organizations for which the General Assembly pays annual dues as a membership requirement and (b) American Legislative Exchange Council conventions and conferences;

(2) as to a public official of a state agency, board, or commission, a function to which an official of a state agency, board, or commission is invited if the entire board or commission of which the public official is a member is invited;

(3) as to public employees, except for public employees of any statewide constitutional officer, a function to which a public employee is invited if a public official of the agency or department by which the public employee is employed also is invited under another provision of this section;

(4) as to public employees of any statewide constitutional officer, a function to which all statewide constitutional officers are invited;

(5) as to statewide constitutional officers, a function to which a statewide constitutional officer is invited;

(6) as to public officials or public employees, activities reasonably and directly related to state or local economic development efforts. However, the public official or public employee first must obtain prior written approval from:

(a) the Governor, in the case of any of his employees or of any public officials of any state agencies or any of their employees which are not listed in a subitem below;

(b) any statewide constitutional officer, in the case of himself or any of his employees;

(c) the President Pro Tempore of the Senate, in the case of any member of the Senate or its employees; or

(d) the Speaker of the House, in the case of a member of the House of Representatives or its employees.

(7) as to cabinet officers, a function to which all cabinet officers are invited.

(B)(1) No lobbyist's principal or person acting on behalf of a lobbyist's principal may provide to a public official or a public employee pursuant to subsection (A)(1), (A)(2), (A)(3), (A)(4), (A)(5), or (A)(7) the value of lodging, transportation, entertainment, food, meals, or beverages exceeding fifty dollars in a day and four hundred dollars in a calendar year per public official, public employee, or cabinet officer.

(2) The daily dollar limitation in item (1) must be adjusted on January first of each even-numbered year by multiplying the base amount by the cumulative Consumer Price Index and rounding it to the nearest five dollar amount. For purposes of this section, "base amount" is the daily limitation of fifty dollars, and "Consumer Price Index" means the Southeastern Consumer Price Index All Urban Consumers as published by the United States Department of Labor, Bureau of Labor Statistics.

(3) The State Ethics Commission must determine the cumulative increase in the Consumer Price Index through June thirtieth in odd-numbered years, and determine the adjustment, if any, to be made in the daily limitation. The State Ethics Commission shall approve the adjustment of the annual amount to a figure eight times the adjusted daily limitation.

(4) The State Ethics Commission must notify all lobbyists' principals of the adjusted limitations at the time of registration.

(C) Except as otherwise provided by subsection (E), any public official or any public employee who is required to file a statement of economic interests under Section 8-13-1110 and who accepts lodging, transportation, entertainment, food, meals, or beverages under subsection (A) or (G) must report on his statement of economic interests pursuant to Section 8-13-1120 the value of anything received.

(D) Except as otherwise provided by subsection (E), a lobbyist's principal extending an invitation under subsection (A) must report all expenses as required by Section 2-17-35.

(E) If the disclosure required by subsection (C) or (D) would compromise the confidentiality of a state or local economic development project and the approving official under subsection (A)(6) has indicated in the prior written approval that disclosure of that information would jeopardize the negotiations in an economic development project, then the approving official must forward a confidential copy of the prior written approval to the lobbyist's principal involved and the State Ethics Commission. The public official must disclose only the value of the thing of value received with a notation "for economic development-confidential" on the forms required by Sections 8-13-1110 and 8-13-1120. The lobbyist's principal must not disclose any information identifying the recipient or details of the expenditure on the form required by Section 2-17-35. The public official and the lobbyist's principal must report all required information on forms developed by the State Ethics Commission for the reporting of information under this subsection. These forms must be marked "confidential" and must not be a part of the public record until such time as the approving official determines that public disclosure is appropriate.

(F) The provisions of this section do not apply to a public official or a public employee who pays for his lodging, transportation, entertainment, meals, food, or beverages at a function to which he has been invited by a lobbyist's principal or to a public official or a public employee who pays the face value of a ticket to attend a ticketed event sponsored by a lobbyist's principal when the ticketed event is open to the general public.

(G) Notwithstanding any other provisions of this section, a public official or public employee may accept lodging, transportation, entertainment, food, meals, beverages, or an invitation to a function paid for by a lobbyist's principal if it is provided to the public official or public employee solely on the basis that the spouse of the public official or public employee is an official or employee of the providing lobbyist's principal and the spouse's receipt of the lodging, transportation, entertainment, food, meals, beverages, or invitation is purely incidental to the spouse's office or employment with the lobbyist's principal and the public official or public employee is receiving it only as the spouse of an official or employee of the providing lobbyist's principal.

HISTORY: 1991 Act No. 248, Section 2; 1995 Act No. 6, Sections 10-12; 2003 Act No. 76, Sections 8, 9, 10.



SECTION 2-17-100. Public officials and employees not to receive compensation for speaking before audiences; exception and rules for payment of expenses.

A public official or a public employee acting in an official capacity may not receive anything of value from a lobbyist's principal for speaking before a public or private group. A public official or public employee is not prohibited by this section from accepting a meal provided in conjunction with a speaking engagement where all participants are entitled to the same meal and the meal is incidental to the speaking engagement. Notwithstanding the limitations of Section 2-17-90, a public official or public employee may receive payment or reimbursement for actual expenses incurred for a speaking engagement. The expenses must be reasonable and must be incurred in a reasonable time and manner in which to accomplish the purpose of the engagement. The payment or reimbursement must be disclosed by the lobbyist's principal as required by Section 2-17-35 and by any public official or public employee who is required to file a statement of economic interests under Section 8-13-1110. A public official or public employee required to file a statement of economic interests under Section 8-13-1110 must report on his statement of economic interests the organization which paid for or reimbursed actual expenses, the amount of such payment or reimbursement, and the purpose, date, and location of the speaking engagement. A public official or public employee who is not required to file a statement of economic interests but who is paid or reimbursed actual expenses for a speaking engagement must report this same information in writing to the chief administrative official or employee of the agency with which the public official or public employee is associated.

If the expenses are incurred out of state, the public official or public employee incurring the expenses must receive prior written approval for the payment or reimbursement from:

(1) the Governor, in the case of a public official of a state agency who is not listed in an item below;

(2) any statewide constitutional officer, in the case of himself;

(3) the President Pro Tempore of the Senate, in the case of a member of the Senate;

(4) the Speaker of the House, in the case of a member of the House of Representatives; or

(5) the chief executive of a department of the State or any state board, commission, agency, or authority, including committees of any such body, by whatever name known, in all other cases.

HISTORY: 1991 Act No. 248, Section 2; 1995 Act No. 6, Section 13.



SECTION 2-17-110. Additional acts prohibited of lobbyists and lobbyists' principals, public officials, and public employees.

(A) A lobbyist may not solicit or accept compensation dependent in any manner upon the passage or defeat of any pending or proposed legislation, covered agency actions, or covered gubernatorial actions. A lobbyist's principal may not employ, appoint, or retain a lobbyist for compensation dependent in any manner upon the passage or defeat of any pending or proposed legislation, covered agency actions, or covered gubernatorial actions.

(B) A lobbyist may not cause the introduction of legislation, covered agency actions, or covered gubernatorial actions for the purpose of obtaining employment to engage in lobbying in support of or in opposition to the action.

(C) A lobbyist may not serve as a treasurer for a candidate, as defined in Section 8-13-1300(4).

(D) A lobbyist may not serve as a member of a state board or state commission, except that any lobbyist serving as a member of a state board or a state commission before January 1, 1991, may continue to serve as a member of the same state board or state commission until the end of his current term.

(E) A lobbyist, including a lobbyist who is a former member of the General Assembly, may not enter the floor of the House of Representatives or the Senate unless invited by the membership of the respective chamber during a session of the General Assembly.

(F) A lobbyist, a lobbyist's principal, or a person acting on behalf of a lobbyist or a lobbyist's principal may not host events to raise funds for public officials. No public official may solicit a lobbyist, a lobbyist's principal, or a person acting on behalf of a lobbyist or a lobbyist's principal to host a fundraising event for the public official.

(G) A lobbyist, a lobbyist's principal, or a person acting on behalf of a lobbyist or a lobbyist's principal may not employ on retainer a public official, a public employee, a member of the immediate family of a public official or public employee, or a firm or organization in which the public official or public employee has an economic interest. A retainer, for purposes of this section, is a payment for availability to perform services rather than for actual services rendered.

(H) A lobbyist, a lobbyist's principal, or a person acting on behalf of a lobbyist or a lobbyist's principal shall not pay an honorarium to a public official or a public employee. This subsection does not prohibit the reimbursement of or expenditure for actual expenses by a lobbyist's principal as allowed in Section 2-17-100.

(I) A lobbyist, a lobbyist's principal, or a person acting on behalf of a lobbyist or a lobbyist's principal may not offer, facilitate, or provide a loan to or on behalf of a statewide constitutional officer or a member of the General Assembly unless the lobbyist's principal is a financial institution authorized to transact business in the State and makes the loan in the ordinary course of business.

(J) A lobbyist, a lobbyist's principal, or a person acting on behalf of a lobbyist or a lobbyist's principal shall not offer or provide contributions or any other type of funds or financial assistance to a legislative special interest caucus as defined in Section 2-17-10(21).

HISTORY: 1991 Act No. 248, Section 2; 2006 Act No. 344, Section 6, eff May 31, 2006.



SECTION 2-17-120. Suspension of lobbyist upon indictment for violation of provision of this chapter.

A lobbyist who is indicted in a state or federal court for a violation of this chapter must be suspended immediately from acting as a lobbyist by the State Ethics Commission. The suspension shall remain in effect until the lobbyist is acquitted, the charge is dismissed, or the lobbyist becomes subject to Section 2-17-130.

HISTORY: 1991 Act No. 248, Section 2.



SECTION 2-17-130. Penalties For violations of provisions of this chapter.

(A) A lobbyist or a lobbyist's principal who wilfully violates the provisions of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand five hundred dollars or imprisoned for not more than one year, or both. In addition, any lobbyist or lobbyist's principal convicted of or pleading guilty or nolo contendere to a misdemeanor under the provisions of this section is barred from acting as a lobbyist or a lobbyist's principal for a period of three years from the date of the conviction.

(B) A member of the General Assembly, the Governor, the Lieutenant Governor, any other statewide constitutional officer, any public official of any state agency who engaged in covered agency actions, or any of their employees who wilfully violate the provisions of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand five hundred dollars or imprisoned for not more than one year, or both.

(C) The payment of any fines does not in any way excuse or exempt any person required to file from the filing requirements of this chapter.

HISTORY: 1991 Act No. 248, Section 2.



SECTION 2-17-140. Groundless allegations of violations to be stricken from public record; penalties for wilful filing of groundless complaint.

If an alleged violation is found to be groundless by the State Ethics Commission, the entire matter must be stricken from public record. If the State Ethics Commission finds that the complaining party wilfully filed a groundless complaint, the finding must be reported to the Attorney General. The wilful filing of a groundless complaint by a person with the State Ethics Commission is a misdemeanor, and the person filing a complaint, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year. In lieu of the criminal penalty provided by this section, a civil penalty of not more than one thousand dollars may be assessed against the complainant upon proof, by a preponderance of the evidence, that the filing of the complaint was wilful and without just cause or with malice.

HISTORY: 1991 Act No. 248, Section 2; 1993 Act No. 184, Section 127.



SECTION 2-17-150. Statute of limitations for prosecuting violation of provision of this chapter.

A prosecution for a violation of the provisions of this chapter must be commenced no later than four years after the date the violation is alleged to have occurred unless a person, who by fraud or other device, prevents discovery of the violation.

HISTORY: 1991 Act No. 248, Section 2.






CHAPTER 19 - ELECTION OF JUSTICES AND JUDGES

SECTION 2-19-10. Judicial Merit Selection Commission; appointment; qualifications; term.

(A) Whenever an election is to be held by the General Assembly in Joint Session, for members of the judiciary, a Judicial Merit Selection Commission, composed of ten members, shall be appointed, in the manner prescribed by this section, to consider the qualifications of the candidates. The Judicial Merit Selection Commission shall meet at least once annually and at other times as may be designated by the chairman. The commission, at its first meeting and then annually, shall elect a chairman and a vice chairman who shall serve for a term of one year and until their successors are elected and qualified, and adopt rules necessary to the purposes of the commission. These rules shall address, among other things:

(1) the confidentiality of records and other information received concerning candidates for judicial office;

(2) the conduct of proceedings before the commission;

(3) receipt of public statements in support of or in opposition to any of the candidates;

(4) procedures to review the qualifications of retired judges for continued judicial service;

(5) contacting incumbent judges regarding their desire to seek re-election;

(6) prohibition against candidates communicating with individual members of the commission concerning the qualifications of candidates unless specifically authorized by the commission.

A member may succeed himself as chairman or vice chairman. Six members of the commission constitute a quorum at all meetings.

(B) Notwithstanding any other provision of law, the Judicial Merit Selection Commission shall consist of the following individuals:

(1) five members appointed by the Speaker of the House of Representatives and of these appointments:

(a) three members must be serving members of the General Assembly; and

(b) two members must be selected from the general public;

(2) three members appointed by the Chairman of the Senate Judiciary Committee and two members appointed by the President Pro Tempore of the Senate and of these appointments:

(a) three members must be serving members of the General Assembly; and

(b) two members must be selected from the general public.

(C) In making appointments to the commission, race, gender, national origin, and other demographic factors should be considered to ensure nondiscrimination to the greatest extent possible as to all segments of the population of the State.

(D) The term of office of a member of the commission who is not a member of the General Assembly shall be for four years subject to a right of removal at any time by the person appointing him, and until his successor is appointed and qualifies. A member of the commission who is a serving member of the General Assembly shall serve for the term of office to which he has been elected.

(E) A vacancy on the Judicial Merit Selection Commission must be filled for the remainder of the unexpired term in the same manner as provided for the original selection.

(F) No member of the commission shall receive any compensation for commission services, except those set by law for travel, board, and lodging expenses incurred in the performance of commission duties.

(G) No member of the Judicial Merit Selection Commission is eligible for nomination and appointment as a judge or justice of the state court system or administrative law judge division while serving on the commission and for a period of one year thereafter.

HISTORY: 1975 (59) 122; 1996 Act No. 391, Part I, Section 1.



SECTION 2-19-20. Investigation by Commission; publication of vacancies.

(A) It is the responsibility of the Judicial Merit Selection Commission to determine when judicial vacancies are to occur in the administrative law judge division and on the family court, circuit court, court of appeals, or Supreme Court and to expeditiously investigate in advance the qualifications of those who seek nomination. For purposes of this chapter, a vacancy is created in the administrative law judge division or on the family court, circuit court, court of appeals, or Supreme Court when any of the following occurs: a term expires; a new judicial position is created; or a judge can no longer serve due to resignation, retirement, disciplinary action, disability, or death.

(B) The commission, upon receiving notice of a judicial vacancy, ascertaining that a judicial vacancy shall occur, or receiving the decision of an incumbent judge regarding his seeking re-election, shall notify the Supreme Court of the vacancy for publication in the advance sheets provided by the Clerk of the Supreme Court at least thirty days prior to closing applications for the vacancy. The commission shall, if practicable, also notify the South Carolina Bar, other professional legal organizations it considers appropriate, and each newspaper of this State with daily circulation of the vacancy at least thirty days prior to closing applications for the vacancy. This notice must include, but not be limited to, the judicial office in which the vacancy occurs, the address to which, and the date by which interested candidates may apply.

(C) The Judicial Merit Selection Commission shall announce and publicize vacancies and forthcoming vacancies in the administrative law judge division, on the family court, circuit court, court of appeals, and Supreme Court. A person who desires to be considered for nomination as justice or judge may make application to the commission. No person may concurrently seek more than one judicial vacancy. The commission shall announce the names of those persons who have applied.

(D) Any person wishing to seek a judicial office, which is elected by the General Assembly, shall file a notice of intention to seek the office with the Judicial Merit Selection Commission. Upon receipt of the notice of intention, the commission shall begin to conduct the investigation of the candidate as it considers appropriate and may in the investigation utilize the services of any agency of state government. This agency shall, upon request, cooperate fully with the commission.

HISTORY: 1975 (59) 122; 1996 Act No. 391, Part I, Section 1; 1999 Act No. 32, Section 1.



SECTION 2-19-25. Solicitation of Bar assessment.

The Judicial Merit Selection Commission is authorized to investigate and obtain information relative to any candidate for an administrative law judgeship or a family court, circuit court, court of appeals, or Supreme Court judgeship from any state agency or other group including, but not limited to, court administration and any law enforcement agency, to the extent permitted by law. The chairman of the commission shall notify the president of the South Carolina Bar of the judgeships to be filled and of the candidates for those judgeships no later than four weeks before the scheduled date for the public hearing. The chairman of the commission shall also request the South Carolina Bar to offer the commission an assessment of each candidate's qualifications for the judgeship sought, and the date by which the assessment must be returned to the commission. This assessment must specify the bar's finding as to whether each candidate is qualified or unqualified for the judgeship sought and the reasons for that finding. The commission may receive the bar's assessment in that form and at that time it desires but shall attach the assessments to its findings of fact in such form as the commission considers appropriate. Failure of the bar to return the assessment by the date requested is not a ground for delaying the applicable hearings or election.

HISTORY: 1996 Act No. 391, Part I, Section 1.



SECTION 2-19-30. Hearings; executive session.

(A) Upon completion of the investigation, the chairman of the Judicial Merit Selection Commission shall schedule a public hearing concerning the qualifications of the candidates. Any person who desires to testify at the hearing, including candidates, shall furnish a written statement of his proposed testimony to the commission no later than two weeks prior to the date and time set for the hearing unless sufficient cause is determined by the Judicial Merit Selection Commission for allowing the submitting individual's testimony after the deadline. The commission shall determine the persons who shall testify at the hearing. All testimony, including documents furnished to the commission, must be submitted under oath and persons knowingly furnishing false information either orally or in writing are subject to the penalties provided by law for perjury and false swearing.

(B) During the course of the investigation, the commission may schedule an executive session at which each candidate, and other persons whom the commission wishes to interview, may be interviewed by the commission on matters pertinent to the candidate's qualification for the office to be filled.

(C) A reasonable time thereafter the commission shall render its tentative findings as to whether the candidate is qualified for the office to be filled and its reasons therefor as to each candidate.

(D) As soon as possible after the completion of the hearing, a verbatim copy of the testimony, documents submitted at the hearing, and findings of fact must be transcribed and published or otherwise made available in a reasonable number of copies to the members of both houses prior to the date of the scheduled election, and a copy thereof shall be furnished to each candidate and anyone else upon request. A charge for these copies may be made as authorized in the Freedom of Information Act.

(E) A candidate may withdraw at any stage of the proceedings and in this event no further inquiry or consideration of his candidacy shall be made. All materials concerning that candidate including his report, transcript, application, materials, and other information gathered during the commission's investigation must be kept confidential and destroyed as soon as possible after the candidate's written notification to the commission of his withdrawal. The information concerning a withdrawn candidate also shall be exempt from disclosure pursuant to Chapter 4 of Title 30.

HISTORY: 1975 (59) 122; 1993 Act No. 181, Section 28; 1996 Act No. 391, Part I, Section 1; 1998 Act No. 388, Section 1; 2008 Act No. 219, Section 1, eff May 15, 2008.



SECTION 2-19-35. Criteria for investigations and consideration of Commission.

(A) The responsibility of the Judicial Merit Selection Commission is to investigate and consider the qualifications of the candidates for judicial office in the administrative law judge division or on the family court, circuit court, court of appeals, or Supreme Court. Investigations and consideration of the commission should include, but are not limited to, the following areas:

(1) constitutional qualifications;

(2) ethical fitness;

(3) professional and academic ability;

(4) character;

(5) reputation;

(6) physical health;

(7) mental stability;

(8) experience; and

(9) judicial temperament.

(B) In making nominations, race, gender, national origin, and other demographic factors should be considered by the commission to ensure nondiscrimination to the greatest extent possible as to all segments of the population of the State.

HISTORY: 1994 Act No. 413, Section 1; 1996 Act No. 391, Part I, Section 1.



SECTION 2-19-40. Exemption from hearing.

Notwithstanding the provisions of this chapter, when there is no known opposition to a candidate, and there appears to be no substantial reason for having a public hearing, whether or not a candidate is an incumbent, and no request is made by at least six members of the Judicial Merit Selection Commission for a public hearing, the commission chairman upon recommendation of the commission may determine that the public hearing is unnecessary and it may not be held.

HISTORY: 1975 (59) 122; 1996 Act No. 391, Part I, Section 1.



SECTION 2-19-50. Confidentiality of records, information and other material; destruction thereof.

All records, information, and other material that the Judicial Merit Selection Commission has obtained or used to make its findings of fact, except materials, records, and information presented under oath at the public hearing, must be kept strictly confidential. After the commission has reported its findings of fact, all records, information, and material required to be kept confidential must be destroyed. The information required to be kept confidential also shall be exempt from disclosure pursuant to Chapter 4 of Title 30.

HISTORY: 1975 (59) 122; 1996 Act No. 391, Part I, Section 1; 1998 Act No. 388, Section 2.



SECTION 2-19-60. Powers of Commission.

The Judicial Merit Selection Commission in the discharge of its duties may administer oaths and affirmations, take depositions, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records considered necessary in connection with the investigation of the candidate.

No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, or other records before the Judicial Merit Selection Commission on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture. But no individual shall be prosecuted or subjected to any criminal penalty based upon testimony or evidence submitted or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual so testifying shall not be exempt from prosecution and punishment for perjury and false swearing committed in so testifying.

In case of contumacy by any person or refusal to obey a subpoena issued to any person, any circuit court of this State or circuit judge thereof within the jurisdiction of which the person guilty of contumacy or refusal to obey is found, resides, or transacts business, upon application by the Judicial Merit Selection Commission may issue to this person an order requiring him to appear before the commission to produce evidence if so ordered or to give testimony touching the matter under investigation. Any failure to obey an order of the court may be punished as a contempt hereof. Subpoenas shall be issued in the name of the Judicial Merit Selection Commission and shall be signed by the commission chairman. Subpoenas shall be issued to those persons as the commission may designate.

HISTORY: 1975 (59) 122; 1996 Act No. 391, Part I, Section 1.



SECTION 2-19-70. Prohibition against dual offices, privileges of the floor, and pledges.

(A) No member of the General Assembly may be elected to a judicial office while he is serving in the General Assembly nor shall that person be elected to a judicial office for a period of one year after he either:

(1) ceases to be a member of the General Assembly; or

(2) fails to file for election to the General Assembly in accordance with Section 7-11-15.

(B) The privilege of the floor in either house of the General Assembly may not be granted to any candidate or any immediate family member of a candidate unless the family member is serving in the General Assembly, during the time the candidate's application is pending before the commission and during the time his nomination by the commission for election to a particular judicial office is pending in the General Assembly.

(C) No candidate for judicial office may seek directly or indirectly the pledge of a member of the General Assembly's vote or, directly or indirectly, contact a member of the General Assembly regarding screening for the judicial office until the qualifications of all candidates for that office have been determined by the Judicial Merit Selection Commission and the commission has formally released its report as to the qualifications of all candidates for the vacancy to the General Assembly. No member of the General Assembly may offer his pledge until the qualifications of all candidates for that office have been determined by the Judicial Merit Selection Commission and until the commission has formally released its report as to the qualifications of its nominees to the General Assembly. The formal release of the report of qualifications shall occur no earlier than forty-eight hours after the nominees have been initially released to members of the General Assembly. For purposes of this section, indirectly seeking a pledge means the candidate, or someone acting on behalf of and at the request of the candidate, requesting a person to contact a member of the General Assembly on behalf of the candidate before nominations for that office are formally made by the commission. The prohibitions of this section do not extend to an announcement of candidacy by the candidate and statements by the candidate detailing the candidate's qualifications.

(D) No member of the General Assembly may trade anything of value, including pledges to vote for legislation or for other candidates, in exchange for another member's pledge to vote for a candidate for judicial office.

(E) Violations of this section may be considered by the merit selection commission when it considers the candidate's qualifications. Violations of this section by members of the General Assembly shall be reported by the commission to the House or Senate Ethics Committee, as may be applicable. Violations of this section by nonlegislative commission members shall be reported by the commission to the State Ethics Commission. A violation of this section is a misdemeanor and, upon conviction, the violator must be fined not more than one thousand dollars or imprisoned not more than ninety days. Cases tried under this section may not be transferred from general sessions court pursuant to Section 22-3-545.

HISTORY: 1990 Act No. 610, Part IV, Section 6; 1993 Act No. 181, Section 29; 1996 Act No. 391, Part I, Section 1; 1998 Act No. 388, Section 3.



SECTION 2-19-80. Nomination of qualified candidates to the General Assembly.

(A) The commission shall make nominations to the General Assembly of candidates and their qualifications for election to the Supreme Court, court of appeals, circuit court, family court, and the administrative law judge division. It shall review the qualifications of all applicants for a judicial office and select therefrom and submit to the General Assembly the names and qualifications of the three candidates whom it considers best qualified for the judicial office under consideration. If fewer than three persons apply to fill a vacancy or if the commission concludes there are fewer than three candidates qualified for a vacancy, it shall submit to the General Assembly only the names and qualifications of those who are considered to be qualified, with a written explanation for submitting fewer than three names.

(B) The nominations of the commission for any judgeship are binding on the General Assembly, and it shall not elect a person not nominated by the commission. Nothing shall prevent the General Assembly from rejecting all persons nominated. In this event, the commission shall submit another group of names and qualifications for that position. Further nominations in the manner required by this chapter must be made until the office is filled.

(C)(1) If the commission does not find the incumbent justice or judge qualified for the judicial office held and sought, his name shall not be submitted to the General Assembly for re-election and upon expiration of his then current term of office, he shall cease serving in that judicial position.

(2) If the commission finds an incumbent judge not qualified for the office sought, or if an incumbent judge dies, withdraws, or becomes otherwise disqualified for the office sought between the time he makes application for the office and the date of the election therefor, the election for the office may not be held at that scheduled time, and the commission shall proceed in accordance with the provisions of this chapter to make other nominations for the office as though a new vacancy without an incumbent exists in that office, including reopening the application process with all required notices. Nothing prevents the commission from including in its new nominations the names and qualifications of persons other than the incumbent judge it included in its previous nominations.

(D) The commission shall accompany its nominations to the General Assembly with reports or recommendations as to the qualifications of particular candidates.

(E) A period of at least two weeks must elapse between the date of the commission's nominations to the General Assembly and the date the General Assembly conducts the election for these judgeships.

HISTORY: 1990 Act No. 610, Part IV, Section 7; 1996 Act No. 391, Part I, Section 1; 2001 Act No. 49, Section 1.



SECTION 2-19-90. Approval of General Assembly in joint session.

The General Assembly shall meet in joint session for the election of judges. The date and time for the joint session shall be set by concurrent resolution upon the recommendation of the Judicial Merit Selection Commission. The Chairman of the Judicial Merit Selection Commission shall announce the commission's nominees for each judicial race, and no further nominating or seconding speeches shall be allowed by members of the General Assembly. In order to be elected, a candidate must receive a majority of the vote of the members of the General Assembly voting in joint session.

HISTORY: 1996 Act No. 391, Part I, Section 1.



SECTION 2-19-100. Eligibility of retired judges for appointment.

In order to be eligible for appointment by the Chief Justice to serve, any retired justice or judge of this State must have been reviewed by the Judicial Merit Selection Commission under procedures it shall establish to review retired judges' qualifications for continued judicial service and be found by the commission to be qualified to serve in these situations within four years of the date of his appointment to serve, except that if a justice or judge retired before the expiration of his then current term, no further review of that justice or judge is required until that term would have expired.

HISTORY: 1996 Act No. 391, Part I, Section 1; 1997 Act No. 35, Section 1.



SECTION 2-19-110. Vacancy in office of master-in-equity; recommendations by county legislative delegations.

Upon a vacancy in the office of master-in-equity, candidates therefor shall submit an application to the Judicial Merit Selection Commission. Upon completion of reports and recommendations, the commission shall submit such reports and recommendations on master-in-equity candidates to the appropriate county legislative delegations. The county legislative delegations shall then submit the name of a candidate to the Governor for consideration for appointment. Nothing shall prevent the Governor from rejecting the person nominated by the delegation. In this event, the delegation shall submit another name for consideration. No person found not qualified by the commission may be appointed to the office of master-in-equity. For purposes of this section, a vacancy is created in the office of the master-in-equity when any of the following occurs: a term expires, a new judicial position is created, or a judge no longer can serve due to resignation, retirement, disciplinary action, disability, or death. The Judicial Merit Selection Commission may begin screening prior to the actual date of the vacancy in the case of an expiration of term, resignation, or retirement pursuant to written notice thereof.

HISTORY: 1996 Act No. 391, Part I, Section 1; 1997 Act No. 35, Section 2.



SECTION 2-19-120. Citizens Committees on Judicial Qualifications; membership; compensation.

(A) The Chairman of the Judicial Merit Selection Commission, upon the advice of the commission, shall select members to serve on Citizens Committees on Judicial Qualifications for each geographic district set by the commission. These committees shall, under the rules adopted by the commission, advise the commission concerning judicial candidates. The committees shall report their findings to the commission in such form as prescribed by the commission.

(B) The members appointed to the Citizens Committees on Judicial Qualifications shall be compensated with an emolument of one hundred dollars per round of screening.

HISTORY: 1997 Act No. 35, Section 3.






CHAPTER 20 - NONJUDICIAL SCREENING AND ELECTION

SECTION 2-20-10. Appointment of joint committee; election of officers.

Except as otherwise provided in Sections 58-3-520 and 58-3-530, whenever an election is to be held by the General Assembly in joint session, except for members of the judiciary, a joint committee composed of eight members, four of whom must be members of the House of Representatives and four of whom must be members of the Senate, must be appointed to consider the qualifications of the candidates. Each body shall determine how its respective members are selected. Each joint committee shall meet as soon after its appointment as practicable and elect one of its members as chairman, one as secretary, and other officers as it considers desirable.

HISTORY: 1996 Act No. 391, Part II, Section 2; 2006 Act No. 318, Section 232, eff May 24, 2006.



SECTION 2-20-15. Elective office; notice of vacancy.

For any office filled by election of the General Assembly for which screening is required pursuant to this chapter, except for judicial offices, the joint committee may not accept a notice of intention to seek the office from any candidate as provided by Section 2-20-10, until the clerk of the House or Senate, as appropriate, has certified that the proper notices required by this section have been published or provided or until the time for the publication of the notices has expired.

(1) If the office to be filled is from the State at large, a notice of the position vacancy must be forwarded to three newspapers of general circulation in the State with a request that it be published at least once a week for four consecutive weeks. If the office to be filled is from a congressional district, judicial circuit, or other area of this State less than the State at large, a notice of the position vacancy must be forwarded to three newspapers of general circulation in that district, circuit, or area with a request that it be published at least once a week for four consecutive weeks.

(2) Notices of the position vacancy also must be furnished, on or before the date of the first newspaper publication provided in item (1), in writing to any person who has informed the committee that he desires to be notified of the vacancy.

(3) If the office to be filled is from a congressional district, judicial circuit, or other area of the State but not from the State at large, notices of the position vacancy also must be provided to each member of the General Assembly representing a portion of that district, circuit, or area. If it is a position filled from the State at large, each member of the General Assembly shall receive the notice.

(4) The cost of the notification process required by this section must be absorbed and paid from the approved accounts of both houses as contained in the annual general appropriations act.

Nothing in this section prevents the joint committee from providing notices other than those required by this section, which the committee believes are appropriate.

HISTORY: 1996 Act No. 391, Part II, Section 2.



SECTION 2-20-20. Notice of intention to seek office; investigation of candidate.

Any person wishing to seek an office, which is elected by the General Assembly, shall file a notice of intention to seek the office with the joint committee. Upon receipt of the notice of intention, the joint committee shall begin to conduct investigation of the candidate as it considers appropriate and may in the investigation utilize the services of any agency of state government. The agency shall, upon request, cooperate fully with the joint committee.

HISTORY: 1996 Act No. 391, Part II, Section 2.



SECTION 2-20-25. Notice required when person not seeking reelection to an office elected by General Assembly; extension of filing period.

A person serving in an office elected by the General Assembly who is not seeking reelection must give written notice to the joint committee to review candidates for that office of his decision not to seek reelection. The notice must be given not less than thirty days before the last date for filing for that office. If the notice is given less than thirty days before the last date for filing for that office or if the notice is withdrawn and the person seeks reelection, the joint committee may reopen or extend, as appropriate, the time period for filing for the office. For purposes of this subsection, "person serving in an office elected by the General Assembly" includes a person serving in office as an appointee to an unexpired term.

HISTORY: 1999 Act No. 21, Section 1.



SECTION 2-20-30. Public hearing of candidate qualifications.

Upon completion of the investigation, the chairman of the joint committee shall schedule a public hearing concerning the qualifications of the candidates. The hearing shall be conducted no later than two weeks prior to the date set in the election resolution for the election. Any person who desires to testify at the hearing, including candidates, shall furnish a written statement of his proposed testimony to the chairman of the joint committee. These statements shall be furnished no later than forty-eight hours prior to the date and time set for the hearing. The joint committee shall determine the persons who shall testify at the hearing. All testimony, including documents furnished to the joint committee, shall be submitted under oath and persons knowingly furnishing false information either orally or in writing shall be subject to the penalties provided by law for perjury and false swearing. During the course of the investigation, the joint committee may schedule an executive session at which each candidate, and other persons whom the committee wishes to interview, may be interviewed by the joint committee on matters pertinent to the candidate's qualification for the office to be filled. A reasonable time thereafter the committee shall render its tentative findings as to whether the candidate is qualified for the office to be filled and its reasons therefor as to each candidate.

As soon as possible after the completion of the hearing, a verbatim copy of the testimony, documents submitted at the hearing, and findings of fact shall be transcribed and published in the journals of both houses or otherwise made available in a reasonable number of copies to the members of both houses prior to the date of the scheduled election, and a copy thereof shall be furnished to each candidate.

A candidate may withdraw at any stage of the proceedings, and in this event no further inquiry, report on, or consideration of his candidacy shall be made.

HISTORY: 1996 Act No. 391, Part II, Section 2.



SECTION 2-20-35. Election of trustee of college or university; consideration of applicants by joint review committee.

Where a vacancy on a board of trustees of a college or university of this State, requiring election by the General Assembly to fill, has occurred for any reason other than expiration of the term and is unfilled at the beginning of an annual session of the General Assembly, a joint review committee to consider applicants for this vacancy and others of similar circumstances must be appointed within six legislative days after the annual session of the General Assembly convenes, and the election to fill this vacancy must occur within six weeks after the joint review committee is appointed unless no candidates for the office are offering for election who have been reviewed by the committee.

HISTORY: 1996 Act No. 391, Part II, Section 2.



SECTION 2-20-40. Dispensation of public hearing on recommendation of joint committee; unopposed candidate.

Notwithstanding the provisions of this chapter, when there is no known opposition to a candidate, and there appears to be no substantial reason for having a public hearing, whether or not the candidate be an incumbent, and no request is made by at least ten members of the House of Representatives and five members of the Senate for a public hearing, the joint committee chairman upon recommendation of the joint committee may determine that a public hearing is unnecessary and shall not be held, but no election shall be held prior to this determination.

HISTORY: 1996 Act No. 391, Part II, Section 2.



SECTION 2-20-50. Confidentiality of records and other fact finding materials.

All records, information, and other material that the joint committee has obtained or used to make its findings of fact, except materials, records, and information presented under oath at the public hearing, shall be kept strictly confidential. After the joint committee has reported its findings of fact, or after a candidate withdraws his name from consideration, all records, information, and material required to be kept confidential shall be destroyed.

HISTORY: 1996 Act No. 391, Part II, Section 2.



SECTION 2-20-60. Powers of joint committee in discharge of investigatory duties; subpoena and contempt powers.

The joint committee in the discharge of its duties may administer oaths and affirmations, take depositions, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records considered necessary in connection with the investigation of the joint committee.

No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, or other records before the joint committee on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture. However, no individual shall be prosecuted or subjected to any criminal penalty based upon testimony or evidence submitted or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual so testifying shall not be exempt from prosecution and punishment for perjury and false swearing committed in so testifying.

In case of contumacy by any person or refusal to obey a subpoena issued to any person, any circuit court of this State or circuit judge thereof within the jurisdiction of which the person guilty of contumacy or refusal to obey is found, resides, or transacts business, upon application by the joint committee may issue to the person an order requiring him to appear before the joint committee to produce evidence if so ordered or to give testimony touching the matter under investigation. Any failure to obey an order of the court may be punished as a contempt hereof. Subpoenas shall be issued in the name of the joint committee and shall be signed by the joint committee chairman. Subpoenas shall be issued to those persons as the joint committee may designate.

HISTORY: 1996 Act No. 391, Part II, Section 2.



SECTION 2-20-70. Privilege of the floor during candidate's pending application or election; restrictions.

The privilege of the floor in either house of the General Assembly may not be granted to any candidate, or any immediate family member of a candidate unless the family member is serving in the General Assembly, during the time the candidate's application is pending before the joint committee and during the time his election is pending in the General Assembly.

HISTORY: 1998 Act No. 388, Section 4.






CHAPTER 35 - LOCAL GOVERNMENT STUDY COMMITTEE

SECTION 2-35-10. Creation, membership, terms, officers and meetings of Committee.

A permanent committee, designated the Local Government Study Committee, consisting of twelve members is hereby created to be appointed as follows: Four shall be appointed by the President of the Senate from the membership of that body, four shall be appointed by the Speaker of House of Representatives from the membership of that body, and four shall be appointed by the Governor. Terms of the members shall be for two years and appointing authorities are requested to reappoint eligible members to provide continuity of the studies of the committee. The committee shall meet as soon as practicable after appointment and shall organize itself by electing one of its members as chairman and such other officers as the committee may deem necessary. Thereafter, the committee shall meet on the call of the chairman or a majority of the members.

HISTORY: 1962 Code Section 30-145.21; 1965 (54) 829; 1969 (56) 828; 1970 (56) 2559; 1973 (58) 280.



SECTION 2-35-20. Duties.

The committee shall study the problems confronting the municipalities and county governments of the State which have resulted from rapid growth and development of recent years. This shall embody all phases of the municipalities and county governments, giving adequate consideration to long-range planning in order to facilitate the orderly development of our State. The committee shall report its findings and such recommendations as it may consider necessary annually to the General Assembly.

HISTORY: 1962 Code Section 30-145.22; 1965 (54) 829; 1967 (55) 1191; 1969 (56) 828.



SECTION 2-35-30. Compensation and cost and expenses of members.

The members shall be entitled to such mileage, subsistence and per diem as authorized by law for members of boards, committees and commissions while in the performance of the duties for which appointed. This shall be paid from the approved accounts of both houses.

HISTORY: 1962 Code Section 30-145.23; 1965 (54) 829.



SECTION 2-35-40. Employment of personnel; expenses of committee.

The committee is authorized to employ such assistants as may be necessary and to incur necessary expenses. Payments from the fund's appropriation shall be made only upon vouchers signed by the chairman of the committee.

HISTORY: 1962 Code Section 30-145.24; 1965 (54) 829; 1967 (55) 1191.



SECTION 2-35-50. Employment of professional assistance.

The committee may employ such professional assistance as it deems necessary, within the limit of funds appropriated, in the conduct of its studies.

HISTORY: 1962 Code Section 30-145.25; 1973 (58) 280.






CHAPTER 41 - JOINT COMMITTEE ON TAXATION

SECTION 2-41-10. Joint Committee established; appointment of members.

There is established the Joint Committee on Taxation composed of nine members. The nine members must be appointed as follows:

(1) three Senators appointed by the Chairman of the Senate Finance Committee;

(2) three members of the House of Representatives appointed by the Chairman of the Ways and Means Committee; and

(3) three representatives of the business community, one being a certified public accountant, appointed by the Governor.

Members of the Senate and House of Representatives serve exofficio. The committee chairman must be one of the legislative members and the vice-chairman must be one of the business community members. Both officers are to be elected by the membership of the committee. The terms of members appointed by the Governor shall be coterminous with the term of the appointing Governor.

HISTORY: 2002 Act No. 334, Section 18.



SECTION 2-41-20. Joint Committee function and duties.

The committee must:

(1) make a detailed and careful study of the revenue laws of the State, together with all other laws of the State which have a bearing upon the study of the revenue laws, and to make recommendations to the General Assembly;

(2) provide for the revision of revenue laws so as to develop a more easily understandable and workable system of revenue laws for the State;

(3) recommend changes in the basic tax structure of the State and in the rates of taxation, together with predicted revenue effects of the charges together with proposed alternate sources of revenue, to the end that our revenue system may be stable and equitable, and yet so fair when compared with the tax structures of other states, that business enterprises and persons would be encouraged by the economic impact of the South Carolina revenue laws to move themselves and their business enterprises into the State;

(4) recommend study of alternate sources of revenue found in the tax structures of other states, and particularly in the other southeastern states, and to make a report of the economic impact of the South Carolina tax structure upon the business enterprises of various types of industry, as compared with those of other southeastern states; and

(5) make recommendations for long-range revenue planning and for future amendments of the revenue laws of South Carolina.

HISTORY: 2002 Act No. 334, Section 18.



SECTION 2-41-30. Public hearings; receipt of testimony; assistance in performance of duties.

The committee may:

(1) hold public hearings;

(2) receive testimony of any employees of the State or any other witnesses who may assist the committee in its duties; and

(3) call for assistance in the performance of its duties from any employees or agencies of the State or any of its political subdivisions.

HISTORY: 2002 Act No. 334, Section 18.



SECTION 2-41-40. Adoption of rules.

The committee may adopt by majority vote rules not inconsistent with this chapter it considers proper with respect to matters relating to the discharge of its duties under this chapter.

HISTORY: 2002 Act No. 334, Section 18.



SECTION 2-41-50. Professional and clerical support services.

Professional and clerical services for the committee must be made available from the staffs of the General Assembly, the Budget and Control Board, the Department of Revenue, and other state agencies and institutions.

HISTORY: 2002 Act No. 334, Section 18.



SECTION 2-41-60. Reports and recommendations.

The committee must make reports and recommendations to the General Assembly and the Governor by June 30, 2006, at which time the committee will be dissolved. These findings and recommendations must be published and made available to the public.

HISTORY: 2002 Act No. 334, Section 18.



SECTION 2-41-70. Expense reimbursement.

The members of the committee are entitled to receive the per diem, mileage, and subsistence as is allowed by law for members of boards, committees, and commissions when engaged in the exercise of their duties as members of the committee. These expenses must be paid from approved accounts of their respective appointing authority. All other costs and expenses of the committee must be paid in equal proportion by the Senate, the House of Representatives, and the Office of the Governor, but only after the expenditures have been approved in advance by the President Pro Tempore of the Senate, the Speaker of the House, and the Governor.

HISTORY: 2002 Act No. 334, Section 18.






CHAPTER 47 - JOINT BOND REVIEW COMMITTEE

SECTION 2-47-10. Declaration of legislative findings.

The General Assembly finds that a need exists for careful planning of permanent improvements and of the utilization of State general obligation and institutional bond authority in order to ensure the continued favorable bond credit rating our State has historically enjoyed. It further finds that the responsibility for proper management of these matters is placed upon the General Assembly by our State Constitution. It is the purpose of this resolution to further ensure the proper legislative response in the fulfillment of this responsibility.

HISTORY: 1976 Act No. 761, Section 1; 1979 Act No. 194, Part I, Section 10.



SECTION 2-47-20. Joint Bond Review Committee created; membership; expenses and assistance.

There is hereby created a six member joint committee of the General Assembly to be known as the Joint Bond Review Committee to study and monitor policies and procedures relating to the approval of permanent improvement projects and to the issuance of State general obligation and institutional bonds; to evaluate the effect of current and past policies on the bond credit rating of the State; and provide advisory assistance in the establishment of future capital management policies. Three members shall be appointed from the Senate Finance Committee by the chairman thereof and three from the Ways and Means Committee of the House of Representatives by the chairman of that committee. Terms of members of the committee shall correspond to the terms for which they are elected to the General Assembly. The committee shall elect officers of the committee, but any person so elected may succeed himself if elected to do so.

The expenses of the committee shall be paid from approved accounts of both houses. The Legislative Council and all other legislative staff organizations shall provide such assistance as the joint committee may request.

HISTORY: 1976 Act No. 761, Section 2; 1979 Act No. 194, Part I, Section 10.



SECTION 2-47-25. Additional committee members to be appointed.

In addition to the members provided for by Section 2-47-20, two additional members shall be appointed by the Chairman of the Ways and Means Committee of the House of Representatives from the membership of that body. Two additional members shall be appointed by the Chairman of the Finance Committee of the Senate from the membership of the Senate. Members shall serve the same terms as the members of the committee provided for in Section 2-47-20.

HISTORY: 1981 Act No. 179, Section 14.



SECTION 2-47-30. Powers and duties.

The committee is specifically charged with, but not limited to, the following responsibilities:

(1) To review, prior to approval by the Budget and Control Board, the establishment of any permanent improvement project and the source of funds for any such project not previously authorized specifically by the General Assembly.

(2) To study the amount and nature of existing general obligation and institutional bond obligations and the capability of the State to fulfill such obligations based on current and projected revenues.

(3) To recommend priorities of future bond issuance based on the social and economic needs of the State.

(4) To recommend prudent limitations of bond obligations related to present and future revenue estimates.

(5) To consult with independent bond counsel and other nonlegislative authorities on such matters and with fiscal officials of other states to gain in-depth knowledge of capital management and assist in the formulation of short and long-term recommendations for the General Assembly.

(6) To carry out all of the above assigned responsibilities in consultation and cooperation with the executive branch of government and the Budget and Control Board.

(7) To report its findings and recommendations to the General Assembly annually or more frequently if deemed advisable by the committee.

HISTORY: 1976 Act No. 761, Section 3; 1979 Act No. 194, Part I, Section 10.



SECTION 2-47-35. Establishment of funding priorities.

No project authorized in whole or in part for capital improvement bond funding under the provisions of Act 1377 of 1968, as amended, may be implemented until funds can be made available and until the Joint Bond Review Committee, in consultation with the Budget and Control Board, establishes priorities for the funding of the projects. The Joint Bond Review Committee shall report its priorities to the members of the General Assembly within thirty days of the establishment of the funding priorities.

HISTORY: 1986 Act No. 547, Section 3.



SECTION 2-47-40. Information to be furnished by agencies and institutions.

To assist the State Budget and Control Board (the Board) and the Joint Bond Review Committee (the Committee) in carrying out their respective responsibilities, any agency or institution requesting or receiving funds from any source for use in the financing of any permanent improvement project, as a minimum, shall provide to the Board, in such form and at such times as the Board, after review by the Committee, may prescribe: (a) a complete description of the proposed project; (b) a statement of justification for the proposed project; (c) a statement of the purposes and intended uses of the proposed project; (d) the estimated total cost of the proposed project; (e) an estimate of the additional future annual operating costs associated with the proposed project; (f) a statement of the expected impact of the proposed project on the five-year operating plan of the agency or institution proposing the project; (g) a proposed plan of financing the project, specifically identifying funds proposed from sources other than capital improvement bond authorizations; and (h) the specification of the priority of each project among those proposed.

All institutions of higher learning shall submit permanent improvement project proposal and justification statements to the Board through the Commission on Higher Education which shall forward all such statements and all supporting documentation received to the Board together with its comments and recommendations. The recommendations of the Commission on Higher Education, among other things, shall include all of the permanent improvement projects requested by the several institutions listed in the order of priority deemed appropriate by the Commission on Higher Education without regard to the sources of funds proposed for the financing of the projects requested.

The Board shall forward a copy of each project proposal and justification statement and supporting documentation received together with the Board's recommendations on such projects to the Committee for its review and action. The recommendations of the Commission on Higher Education shall be included in the materials forwarded to the Committee by the Board.

No provision in this section or elsewhere in this chapter, shall be construed to limit in any manner the prerogatives of the Committee and the General Assembly with regard to recommending or authorizing permanent improvement projects and the funding such projects may require.

HISTORY: 1980 Act No. 518, Section 11.



SECTION 2-47-50. Establishment of permanent improvement projects by Board; review of proposed revisions; "permanent improvement project" defined.

The board shall establish formally each permanent improvement project before actions of any sort which implement the project in any way may be undertaken and no expenditure of any funds for any services or for any other project purpose contracted for, delivered, or otherwise provided prior to the date of the formal action of the board to establish the project shall be approved. State agencies and institutions may advertise and interview for project architectural and engineering services for a pending project so long as the architectural and engineering contract is not awarded until after a state project number is assigned. After the committee has reviewed the form to be used to request the establishment of permanent improvement projects and has reviewed the time schedule for considering such requests as proposed by the board, requests to establish permanent improvement projects shall be made in such form and at such times as the board may require.

Any proposal to finance all or any part of any project using any funds not previously authorized specifically for the project by the General Assembly or using any funds not previously approved for the project by the board and reviewed by the committee shall be referred to the committee for review prior to approval by the board.

Any proposed revision of the scope or of the budget of an established permanent improvement project deemed by the board to be substantial shall be referred to the committee for its review prior to any final action by the board. In making their determinations regarding changes in project scope, the board and the committee shall utilize the permanent improvement project proposal and justification statements, together with any supporting documentation, considered at the time the project was authorized or established originally. Any proposal to increase the budget of a previously approved project using any funds not previously approved for the project by the board and reviewed by the committee shall in all cases be deemed to be a substantial revision of a project budget which shall be referred to the committee for review. The committee shall be advised promptly of all actions taken by the board which approve revisions in the scope of or the budget of any previously established permanent improvement project not deemed substantial by the board.

For purposes of this chapter, with regard to all institutions of higher learning, permanent improvement project is defined as:

(1) acquisition of land, regardless of cost, with staff level review of the committee and the Budget and Control Board, Capital Budget Office, up to two hundred fifty thousand dollars;

(2) acquisition, as opposed to the construction, of buildings or other structures, regardless of cost, with staff level review of the committee and the Budget and Control Board, Capital Budget Office, up to two hundred fifty thousand dollars;

(3) work on existing facilities for any given project including their renovation, repair, maintenance, alteration, or demolition in those instances in which the total cost of all work involved is one million dollars or more;

(4) architectural and engineering and other types of planning and design work, regardless of cost, which is intended to result in a permanent improvement project. Master plans and feasibility studies are not permanent improvement projects and are not to be included;

(5) capital lease purchase of a facility acquisition or construction in which the total cost is one million dollars or more;

(6) equipment that either becomes a permanent fixture of a facility or does not become permanent but is included in the construction contract shall be included as a part of a project in which the total cost is one million dollars or more; and

(7) new construction of a facility that exceeds a total cost of five hundred thousand dollars.

Any permanent improvement project that meets the above definition must become a project, regardless of the source of funds. However, an institution of higher learning that has been authorized or appropriated capital improvement bond funds, capital reserve funds or state appropriated funds, or state infrastructure bond funds by the General Assembly for capital improvements shall process a permanent improvement project, regardless of the amount.

For purposes of establishing permanent improvement projects, Clemson University Public Service Activities (Clemson-PSA) and South Carolina State University Public Service Activities (SC State-PSA) are subject to the provisions of this chapter.

HISTORY: 1980 Act No. 518, Section 11; 1993 Act No. 178, Section 4; 2004 Act No. 187, Section 10, eff March 17, 2004; 2005 Act No. 143, Section 3, eff June 7, 2005; 2011 Act No. 74, Pt IV, Section 4, eff August 1, 2011.



SECTION 2-47-55. Comprehensive Permanent Improvement Plan.

(A) All state agencies responsible for providing and maintaining physical facilities are required to submit a Comprehensive Permanent Improvement Plan (CPIP) to the Joint Bond Review Committee and the Budget and Control Board. The CPIP must include all of the agency's permanent improvement projects anticipated and proposed over the next five years beginning with the fiscal year starting July 1 after submission. The purpose of the CPIP process is to provide the board and the committee with an outline of each agency's permanent improvement activities for the next five years. Agencies must submit a CPIP to the committee and the board on or before a date to be determined by the committee and the board. The CPIP for each higher education agency, including the technical colleges, must be submitted through the Commission on Higher Education which must review the CPIP and provide its recommendations to the board and the committee. The board and the committee must approve the CPIP after submission and may develop policies and procedures to implement and accomplish the purposes of this section.

(B) The State shall define a permanent improvement only in terms of capital improvements, as defined by generally accepted accounting principles, for reporting purposes to the State.

HISTORY: 1993 Act No. 178, Section 5, eff July 1, 1993; 2003 Act No. 5, Section 1.



SECTION 2-47-56. Acceptance of gifts-in-kind for architectural and engineering services.

Each state agency and institution may accept gifts-in-kind for architectural and engineering services and construction of a value less than two hundred fifty thousand dollars with the approval of the Commission of Higher Education or its designated staff, the Director of the Division of General Services, and the Joint Bond Review Committee or its designated staff. No other approvals or procedural requirements, including the provisions of Section 11-35-10, may be imposed on the acceptance of such gifts.

HISTORY: 1993 Act No. 178, Section 6.



SECTION 2-47-60. Joint Bond Review Committee to regulate starting date of certain highway projects.

The Joint Bond Review Committee is hereby authorized and directed to regulate the starting date of the various projects approved for funding through the issuance of state highway bonds so as to ensure that the sources of revenue for debt service on such bonds shall be sufficient during the current fiscal year.

HISTORY: 1993 Act No. 181, Section 32.






CHAPTER 48 - COMMUNITY CORRECTIONS INCENTIVE ACT

SECTION 2-48-10. State and local corrections and incarceration needs.

(A) A need exists for careful planning to expand local detention and correctional facilities to enable local governments adequately to incarcerate offenders who are awaiting trial or serving sentences of imprisonment at the local level. At the same time, South Carolina faces a critical need for more prison space to accommodate the projected increase in the inmate population. At a time when the state's prisons are becoming increasingly overcrowded, budgetary resources are becoming more limited and the future availability of capital improvement bonds for more prison construction is uncertain.

(B) To ensure that adequate space is available in state corrections facilities for violent and habitual offenders, a need exists for additional community correctional facilities to enable courts to sentence nonviolent offenders to these less costly community correctional facilities which enable the offenders to make restitution payments and otherwise compensate the community for their crimes and which require participation in programs emphasizing substance abuse, education, and mental health counseling.

(C) The need exists for South Carolina to create a plan from which the State can establish a partnership with local governments to meet the corrections and incarceration needs of local governments and the State by offering less costly facilities for housing state and local inmates in alternative sentencing programs.

HISTORY: 1995 Act No. 7, Part II, Section 39.



SECTION 2-48-20. Authority to contract for housing and care of inmates; authority to construct community correctional facilities.

(A) The Department of Corrections and a county, a municipality, another local governmental entity, or a multi-jurisdictional entity may enter into contracts for the incarceration of state, county, or municipal jail inmates and all services necessary, appropriate, or incidental to the housing and care of the inmates.

(B) The Department of Corrections, with the approval of the governing body of the local or multi-jurisdictional entity provided in subsection (A), may construct, contract to have constructed, or fund all or a portion of the construction costs associated with community correctional facilities for alternative sentencing programs within a municipality, county, or multi-jurisdictional region if the General Assembly appropriates the necessary funds.

HISTORY: 1995 Act No. 7, Part II, Section 39; 2001 Act No. 50, Section 1.



SECTION 2-48-30. Local governmental entity to provide land for community correctional facility; construction costs; equipment costs; construction of facility.

(A) Before construction of a community correctional facility by the Department of Corrections pursuant to Section 2-48-20, tracts of land suitable for the construction of community corrections facilities must be provided by the county, municipality, or other local governmental or multi-jurisdictional entity involved. The title of the lands provided must be conveyed to the State of South Carolina. Upon the acquisition of the land in the name of the State, the State Budget and Control Board has the authority to convey the land to the Department of Corrections for the erection and construction of the facilities. The original construction costs and necessary equipment costs for the facilities must be paid by the State. These facilities must be constructed to the extent possible by utilizing inmate labor as determined appropriate by the Director of the Department of Corrections. When circumstances warrant, the Department of Corrections may contract for the construction of these facilities. Legal title to the facilities must be transferred to the State of South Carolina, as set forth in this chapter, and the facilities are the property of the Department of Corrections.

(B) The Department of Corrections may contract with a county, municipality, or other local governmental or multi-jurisdictional entity to fund all or a portion of the construction costs associated with a community correctional facility if the appropriations are provided by the General Assembly. All other provisions of Chapter 48 and all other applicable statutes apply in respect to this contractual arrangement, except that the title to the land and the title to the facilities are not transferred to the State of South Carolina and neither the land nor the facilities shall become the property of the Department of Corrections.

HISTORY: 1995 Act No. 7, Part II, Section 39; 2001 Act No. 50, Section 2.



SECTION 2-48-40. Purpose of community correctional facility

The construction of community correctional facilities, as authorized pursuant to this chapter, provides the courts with a less costly alternative to committing offenders to more secure state correctional institutions and assists in the supervision and rehabilitation of drug and alcohol and other nonviolent offenders, who can be incarcerated safely in community correctional facilities. The facilities may be used for furthering the reintegration of offenders into the community before their release. Facilities established pursuant to this chapter must be available as a means of providing sentencing alternatives for persons sentenced to incarceration in a state correctional facility. However, upon the approval by the Director of the Department of Corrections, the facilities may be made available to persons who otherwise would be sentenced to incarceration in a jail of the county, municipality, other local governmental, or multi-jurisdictional entity involved, if the inmates do not displace state inmates from participating in the programs.

HISTORY: 1995 Act No. 7, Part II, Section 39.



SECTION 2-48-50. What constitutes community correctional facility.

Community correctional facilities constructed pursuant to this chapter may include:

(1) work camps or other minimum security facilities to house offenders who are assigned under Section 24-13-660 or 24-13-910;

(2) minimum security or nonsecure facilities to house former probationers who have violated the terms or conditions of their probation;

(3) minimum security or nonsecure residential drug treatment facilities to house nonviolent drug offenders who are required to reside in them while receiving outpatient substance abuse treatment and working or attending school;

(4) minimum security or nonsecure facilities to house persons who are required to reside in them while working to make restitution.

HISTORY: 1995 Act No. 7, Part II, Section 39.



SECTION 2-48-60. Contract with local entity required for construction of facility; terms of contract.

Before the construction of a community correctional facility, as authorized pursuant to this chapter, the Department of Corrections shall establish a contract with the involved municipality, county, other local governmental entity, or multi-jurisdictional entity by which the involved local governing body agrees to:

(1) operate and manage the community correctional facility in accordance with the Minimum Standards for Local Detention Facilities in South Carolina;

(2) provide for the treatment, care, maintenance, employment, and rehabilitation of inmates in the community correctional facility. The municipality, county, other local governmental entity, or multi-jurisdictional entity may be reimbursed for the cost of caring for each state inmate as provided by contract. The contract also must:

(a) allow the governing body of the municipality, county, other local governmental entity, or multi-jurisdictional entity to rescind the contract by notification of its intention to rescind the contract at the beginning of the fiscal year. The recision is effective beginning the following fiscal year;

(b) provide that upon recision, the operation and management of the facilities constructed pursuant to this chapter and the care of the state inmates located at that facility revert to the Department of Corrections;

(c) provide that all inmates under the jurisdiction of the municipality, county, other local governmental entity, or multi-jurisdictional entity who are incarcerated at that facility must be returned to the custody of their respective governmental entities.

HISTORY: 1995 Act No. 7, Part II, Section 39; 2001 Act No. 50, Section 3.



SECTION 2-48-70. Application of applicable zoning laws or regulations not preempted

This chapter does not preempt application of applicable zoning laws or regulations.

HISTORY: 1995 Act No. 7, Part II, Section 39.



SECTION 2-48-80. Legal custody of state inmates assigned to community correctional facility.

Legal custody of state inmates assigned to a community correctional facility is in accordance with Section 24-3-30.

HISTORY: 1995 Act No. 7, Part II, Section 39.






CHAPTER 51 - SERVICES, PROGRAMS AND FACILITIES FOR THE AGING STUDY COMMITTEE

SECTION 2-51-10. Committee created; membership; terms.

There is created a permanent committee to conduct continuing studies of public and private services, programs, and facilities for the Aging in South Carolina and report its findings and recommendations annually to the General Assembly. Three members must be appointed from the Senate by the President thereof, three members must be appointed from the House of Representatives by the Speaker, and three members must be appointed by the Governor. Terms of legislative members are coterminous with their terms as members of the General Assembly and terms of members appointed by the Governor shall be coterminous with the term of the appointing Governor. The Legislative Council shall provide such legal services as the committee may require in the performance of its duties. From funds appropriated to the State Reorganization Commission in the General Appropriations Act for Fiscal Year 1997-98 and subsequent years, the commission shall provide all other staff support for the committee.

HISTORY: 1978 Act No. 402, Section 2; 1997 Act No. 155, Part II, Section 30A.






CHAPTER 59 - SENATE MANAGEMENT AND OPERATIONS COMMITTEE

SECTION 2-59-10. Committee created; duties; compensation.

There is hereby created a permanent Senate Operations and Management Committee composed of nine members of the Senate appointed by the President Pro Tempore whose duties shall include, but not be limited to, the following:

1. management of the L. Marion Gressette Building with authority to formulate and implement policies and procedures for the effective utilization of personnel, equipment, and space within the building;

2. develop and implement policies for a Senate Personnel Plan which shall include:

(a) establishment of policies and procedures for the employment and dismissal of Senate employees;

(b) establishment of guidelines for the effective management and supervision of Senate employees; and

(c) review requirements and needs of members and committees of the Senate for staff support.

The personnel policies and procedures established by the committee shall be the controlling policies and procedures for management of Senate personnel.

In furtherance of the requirements of this section the committee is authorized to continue work during the interim to secure such information and make such investigations as it may deem necessary. The members shall be paid the regular per diem, mileage, and subsistence allowance provided by law to be paid from approved accounts of the Senate.

HISTORY: 1980 Act No. 517 Part II, Section 7; 2001 Act No. 6, Section 1.






CHAPTER 65 - SOUTH CAROLINA FEDERAL AND OTHER FUNDS OVERSIGHT ACT

SECTION 2-65-10. Short title.

This chapter may be cited as "The South Carolina Federal and Other Funds Oversight Act".

HISTORY: 1978 Act No. 651, Section 3; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 3; 1981 Act No. 178, Part II, Section 18A; 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A.



SECTION 2-65-15. Definitions.

As used in this chapter:

(1) "Appropriations act" means the annual general appropriations act.

(2) "Agency" means any state office, department, institution, board, commission, council, committee, or other entity of the executive, judicial, or legislative branch.

(3) "Block grant" means federal funds distributed to the State in accordance with a statutory formula for use in a variety of activities within a broad functional area.

(4) "Board" means the State Budget and Control Board.

(5) "Federal funds" means financial assistance made to a state agency by the United States Government in any form including, but not limited to, a grant, loan, subsidy, reimbursement, contract, donation, or shared federal revenues, or noncash federal assistance in the form of equipment, buildings, and land. Financial assistance which originates with the United States Government, but which is received by a state agency from another state or local agency in any form, is considered "federal funds".

(6) "Indirect costs" means those costs of supportive services within an agency or provided by another agency which benefit more than one program and which may be charged to federal programs in accordance with Office Management and Budget Circular A-87 or A-21.

(7) "Matching funds" means a specific amount of general fund or other funds monies identified by a state agency, and required by the federal government, as a cash contribution for a federal program.

(8) "Other funds" means any revenues received by an agency which are not federal funds and are not general funds appropriated by the General Assembly in the appropriations act.

(9) "Research grant" means an award of funds from the United States Government or other entity for the principal purpose of systematic study and investigation undertaken to discover or establish facts or principles. The principal purpose of a "research grant" is not to provide services to the public or to the employees or clients thereof.

(10) "Major federal program" means a program which:

(a) represents a transfer of program responsibility from the federal to the state level;

(b) is available to the State on a noncompetitive basis;

(c) is financially significant in relation to its proportion of the administering agency's budget.

Any new block grant or any form of federal turnback program is considered a "major federal program".

HISTORY: 1978 Act No. 651, Section 2; 1983 Act No. 151, Part II, Section 10B; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A; 2011 Act No. 28, Section 1, eff May 23, 2011.



SECTION 2-65-20. Appropriation of anticipated federal and other funds.

The General Assembly shall appropriate all anticipated federal and other funds for the operations of state agencies in the appropriations act and must include any conditions on the expenditure of these funds as part of the appropriations act, consistent with federal laws and regulations. Increases in project amounts as appropriated in the act must be authorized in accordance with procedures set forth in Section 2-65-40, consistent with policies as provided in the appropriations act and other applicable laws and regulations.

(1) All agencies shall provide to the Governor, as part of their budget submissions, detailed statements of the sources of all federal and other funds contained in their budgets.

(2) All state agencies shall submit programmatic and financial information for all federal funds the agencies seek to expend in the fiscal year to the Governor in a manner prescribed by the Governor. The submission must provide a separate listing of all conditions imposed on this State if the funds are accepted and expended, including, but not limited to, matching requirements; maintenance of effort requirements for the activity for which the funds are to be expended; limits on program changes, including eligibility requirements, either by agency action or legislative enactment; and any other requirements that limit the authority of this State, by legislative enactment or administrative process to revise, extend, or eliminate the activity in aid of which the federal funds are to be expended. The submission also must include information on all federal funds available to the agency or for which the agency is eligible to request or draw upon that have not been requested or drawn upon due to insufficient matching funds being available or any other reason and also must include the potential costs, conditions, and restrictions of the federal program providing or offering the funds. The information must be submitted in a timely manner so as to permit review of the projects as part of the budget process.

(3) The Governor shall provide to the Ways and Means Committee and the Senate Finance Committee at appropriate times during the budget review process his recommendations with respect to federal funds proposed for inclusion in the agency's budget request. A favorable recommendation must include the Governor's specific request for the inclusion of the federal funds and the details of the conditions imposed by the inclusion and appropriation of the federal funds.

(4) The appropriation of federal funds must be decreased to the extent that receipts from these sources do not meet the estimates reflected in each section of the appropriations act.

(5) With the exception of funds defined as "exempt" in Section 2-65-100, no agency may receive or spend federal or other funds that are not authorized in the appropriations act, but unanticipated federal or other funds may be received and spent upon authorization pursuant to Section 2-65-30 or 2-65-40, as applicable.

HISTORY: 1978 Act No. 651, Section 4; 1979 Act No. 199 Part II, Section 6; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 4; 1979 Act No. 199, Part II, Section 6A; 1981 Act No. 178, Part II, Section 18B; 1983 Act No. 151, Part II, Section 10C; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A; 2011 Act No. 28, Section 2, eff May 23, 2011.



SECTION 2-65-30. Receipt and expenditure of unanticipated funds; submission of proposals; Committee reports.

(A) A state agency may receive and spend unanticipated federal funds, and funds from private foundations or industries, which are not included in the appropriations act, but state agencies must submit expenditure proposals to the board and receive authorization from the board before expenditure of funds. No authorization may be made without first securing and considering the board's recommendation on each expenditure proposal. The request must include the conditions imposed on the state's receipt and expenditure of the federal funds as those conditions are described pursuant to Section 2-65-20(2), and the board's authorization to receive and expend the federal funds must specifically accept those conditions. Any such authorization is subject to all of the following standards:

(1) The unanticipated nature of the receipt of the federal funds precluded the consideration and approval of the federal funds as part of the state appropriations process as described in Section 2-65-20.

(2) The federal funds will assist the applicant state agency to achieve objectives or goals in keeping with the recognized powers and functions of the state agency.

(3) The applicant state agency is the appropriate entity to conduct project activities and no duplication of services is created by the authorization.

(4) State matching funds, if required, are available within the existing resources of the applicant state agency.

(5) The project benefits the health or welfare of the people of the State.

(B) Notwithstanding any other provisions of this chapter, no authorization of unanticipated federal or private foundation or industry funds may involve a commitment of future legislative enactment to provide additional state funds to support the project.

(C) The board shall provide the House Ways and Means Committee and the Senate Finance Committee with periodic reports which describe actions taken under the provisions of this section.

(D) Notwithstanding any other provisions of this chapter, a state agency may not implement an unanticipated major federal program without prior approval of the General Assembly, except:

(1) that to the extent that the unanticipated program replaces existing services currently provided by a state agency, other governmental entity, private nonprofit organization, or other service provider, the services may be authorized by the board to continue at an equivalent level, within the constraints of federal law and funding, until the General Assembly acts;

(2) if the unanticipated program creates services not currently provided, and the board agrees that delayed implementation would result in a significant loss of federal funds to the State, the program may be authorized by the board to proceed at a minimal level, until such time as the General Assembly may act.

HISTORY: 1978 Act No. 651, Section 5; 1979 Act No. 199, Part II, Section 6; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 5; 1979 Act No. 199, Part II, Section 6B; 1981 Act No. 178, Part II, Section 18C; 1983 Act No. 151, Part II, Section 10D; 1986 Act No. 455 Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A; 2011 Act No. 28, Section 3, eff May 23, 2011.



SECTION 2-65-40. Expenditure of "other" funds; authorization; Committee reports.

(A) A state agency may spend "other" funds above the amount in the appropriations act and increases in anticipated federal programs if the expenditure of the funds receives the authorization of the board.

(B) Authorizations under this section are subject to the following standards, as applicable:

(1) the proposed use of the funds do not result in a fund of surplus money which may be used by the agency to expand programs without legislative approval;

(2) if the funds are earmarked for specific use in the appropriations act, or by federal law or regulation, any additional funds must be used for the same purpose;

(3) if the increase results from a fee or charge for service, the agency has the legal authority to impose the fee, and has secured any approvals required by applicable law or regulations;

(4) the proposed use of funds assists the state agency to achieve objectives or goals in keeping with the recognized powers and functions of the state agency;

(5) if the funds are generated from a new revenue source:

(a) the proposed use of funds covers only a minimum amount of administrative costs necessary to support the revenue collection, and any excess must be remitted to the general fund of the State;

(b) it is determined that the requesting state agency is the appropriate entity to carry out the proposed activities and no duplication of services is created by the authorization;

(6) if the increase in federal funds requires a corresponding increase in state matching funds, the state match is available from existing resources.

(C) The board shall provide the House Ways and Means Committee and the Senate Finance Committee with periodic reports which describe actions taken under the provisions of this section.

HISTORY: 1978 Act No. 651, Section 6; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 6; 1981 Act No. 178, Part II, Section 18D; 1983 Act No. 151, Part II, Section 10E; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A.



SECTION 2-65-50. Estimates of research and student aid funds; reports by board.

Agencies shall include estimates of research and student aid funds in the detailed budget statements required in Section 2-65-20 of this chapter. Agencies may not be required to submit the detailed programmatic and financial information required in Section 2-65-20(2) of this chapter, except that the agencies must furnish to the board notices of actual awards and allocations of research and student aid funds within fourteen days of receipt of the notices from funding agencies. The board shall maintain quarterly reports of the funds received by the agency, and must, upon request, provide copies to the House Ways and Means Committee or the Senate Finance Committee, or both.

HISTORY: 1978 Act No. 651, Section 7; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 7; 1981 Act No. 178, Part II, Section 18E; 1983 Act No. 151, Part II, Section 10F; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A.



SECTION 2-65-60. Duties of Comptroller General.

The Comptroller General shall account for and control expenditures of individual federally funded projects for all agencies using the Statewide Accounting and Reporting System. For continuing federal projects, the board shall certify to the Comptroller General the actual funds approved for each project pursuant to Section 2-65-20 of this chapter, and any further adjustments to this amount, based on grant award documentation and pursuant to Section 2-65-40 of this chapter. For new federally funded projects, the board shall inform the Comptroller General of funding levels authorized pursuant to Section 2-65-30 of this chapter.

The Comptroller General shall authorize expenditures on each project not to exceed the amount certified by the board. Upon request of the board, the House Ways and Means Committee, or the Senate Finance Committee, the Comptroller General shall provide periodic reports of authorization levels, expenditures, revenues, and other data related to the federal projects. Upon request of the board, the House Ways and Means Committee, or the Senate Finance Committee, state agencies shall provide grant award and related actual funding information.

HISTORY: 1978 Act No. 651, Section 8; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 8; 1981 Act No. 178, Part II, Section 18F; 1983 Act No. 151, Part II, Section 10G; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A.



SECTION 2-65-70. Recovery of indirect costs.

(A) All agencies receiving federal grants or contracts shall recover the maximum allowable indirect costs on those projects, subject to applicable federal laws and regulations. All indirect cost recoveries must be credited to the general fund of the State, with the exception of recoveries from research and student aid grants and contracts. Further, after January 1, 1999, federal grants and contracts whose annual award is two hundred thousand dollars or less are exempted also from this cost recovery requirement.

(1) Each agency receiving grants or contracts to which indirect costs may be charged must have an approved indirect cost rate or cost allocation plan. Agencies shall prepare the indirect cost proposals and submit them to the board for review. The board shall submit the proposals to the appropriate federal agencies, negotiate the agreements, and transmit approved agreements to the state agencies. The board, upon request, also shall provide a report on the proposals to the House Ways and Means Committee or the Senate Finance Committee, or both.

(2) The board annually shall prepare the Statewide Cost Allocation Plan for allocation of central service costs to federal and other programs. The board shall ensure that state agencies recover costs approved in the plan through federal grants and contracts, subject to federal laws and regulations.

(3) The State Comptroller General shall assist the board in ensuring compliance with this section.

(B) If it is determined to be in the best interest of the State and the agency receiving the federal funds, the requirements of this section may be waived; except that indirect cost waivers may not be granted for unanticipated federal projects authorized pursuant to Section 2-65-30 of this chapter. Requests for indirect cost waivers for continuing federal projects must be made by the applicant agency as a part of its budget request and must be reviewed in accordance with the provisions of Section 2-65-20 of this chapter.

HISTORY: 1980 Act No. 517, Part II, Section 9; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 9; 1981 Act No. 178, Part II, Section 18H; 1983 Act No. 151, Part II, Section 10H; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A.



SECTION 2-65-80. Block grants.

(A) The General Assembly shall designate through the appropriations act an agency to operate each block grant. If a new block grant is approved by Congress after the appropriations act has been approved, it must be approved in accordance with the provisions of Section 2-65-30 (D) of this chapter.

(B) The agency operating each block grant shall conduct public hearings for those block grants for which federal laws and regulations require legislative public hearings, and any other block grants for which legislative public hearings are considered necessary. Public comments must be taken into consideration by the board in review and authorization of federal funds according to the procedures set forth in Section 2-65-20 of this chapter.

(C) The board, in accordance with Chapter 23 of Title 1, shall issue administrative regulations and cost principles for block grants.

(D) The board shall ensure that audits of block grants are conducted in accordance with federal laws and regulations.

HISTORY: 1978 Act No. 651, Section 9; 1981 Act No. 178, Part II, Section 18; 1980 Act No. 517, Part II, Section 9; 1981 Act No. 178, Part II, Section 18G; 1983 Act No. 151, Part II, Section 10I; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A.



SECTION 2-65-90. Review and coordination of proposed federal financial assistance and direct federal development.

The board shall design and operate a state process for review and coordination of proposed federal financial assistance and direct federal development by state and local officials as required by Section 401(a) of the federal Intergovernmental Cooperation Act of 1968 and federal regulations and executive orders. The board shall seek the advice of the South Carolina Advisory Commission on Intergovernmental Relations and the Regional Councils of Government in the development and implementation of the state process.

HISTORY: 1978 Act No. 651, Section 10; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 10; 1981 Act No. 178, Part II, Section 18I; 1983 Act No. 151, Part II, Section 10J; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A.



SECTION 2-65-100. Exemption of funds.

Funds from the following sources are exempt from the requirements of this chapter:

(1) general fund appropriations;

(2) funds appropriated by a South Carolina local government;

(3) nonstate funded research grants and contracts and federal financial aid, including work study, except as otherwise provided in this chapter;

(4) donated materials, supplies, in-kind services, buildings, land and equipment, if the donations do not create a future obligation of state general fund monies. If a donation does create a future obligation of state general fund monies, the donation is subject to review and approval, in accordance with Section 2-65-30 of this chapter;

(5) federal funds used in connection with capital improvement bond funds subject to authorization pursuant to Act 1377 of 1968.

HISTORY: 1978 Act No. 651, Section 11; 1981 Act No. 178, Part II, Section 18; 1978 Act No. 651, Section 11; 1981 Act No. 178, Part II, Section 18J; 1983 Act No. 151, Part II, Section 10K; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A; 2011 Act No. 28, Section 4, eff May 23, 2011.



SECTION 2-65-120. Cooperation of state agencies and institutions in implementing chapter.

Notwithstanding any other provisions of law, all agencies and institutions of the State shall cooperate fully with the board in the implementation of this chapter.

HISTORY: 1983 Act No. 151, Section 10L; 1986 Act No. 455, Section 2(C); 1996 Act No. 458, Part II, Section 35A; 1998 Act No. 419, Part II, Section 12A.






CHAPTER 66 - JEAN LANEY HARRIS FOLK HERITAGE AWARD

SECTION 2-66-10. Award purpose; criteria.

(A) There is created the Jean Laney Harris Folk Heritage Award which may be presented to no more than four recipients each year by the General Assembly. At the discretion of the awards advisory committee, an additional Jean Laney Harris Folk Heritage Award may be presented to no more than one folk arts advocate each year by the General Assembly.

(B) The purpose of the award is to recognize lifetime achievement in this State for traditional folk art. The award recognizes individuals or groups who have used their lives to create beauty and meaning for their communities and the State as a whole in ways that are significant because they have lasted, often for hundreds of years. Winners of the award represent those who have demonstrated excellence in folk art, and have maintained and enriched the lives of all persons of their communities and of the State through their unique talents.

(C) Criteria for the award are as follows:

(1) emphasis on authenticity of tradition, giving the highest priority to those crafts with a long history of practice in this State;

(2) the significance of the individual folk artist or folk art group in maintaining or stimulating the craft to higher levels of artistic achievement; or, the significance of the folk arts advocate in supporting authentic South Carolina traditional craft or interpreting it to a wider audience;

(3) the award must be given to folk artists living and practicing in this State.

(D) There is established an awards advisory committee to the South Carolina Arts Commission whose purpose is to choose award recipients. This advisory committee must be composed of six members who shall serve two-year terms. The members of the advisory committee shall receive no mileage, per diem, or subsistence unless provided for by private funds. The advisory committee is comprised of:

(1) one member of the South Carolina Arts Commission, or a designee;

(2) the Folk Arts Coordinator at McKissick Museum;

(3) two citizens, one of whom represents the Afro-American community, to be appointed by the Speaker of the House of Representatives;

(4) two citizens, one of whom represents the American Indian community, to be appointed by the President of the Senate.

(E) State funds may be used for this award in an amount not to exceed two thousand dollars per year. Private funds may be raised to cover any expenses incurred or associated with presenting the award and these funds must be remitted to and managed and disbursed by the South Carolina Arts Commission.

HISTORY: 1996 Act No. 458, Part II, Section 35B; 1997 Act No. 12, Section 1; 2002 Act No. 208, Section 1.






CHAPTER 67 - SOUTH CAROLINA MEDAL OF VALOR

SECTION 2-67-10. Short title.

This chapter must be known and may be cited as the "South Carolina Medal of Valor Act of 2012".

HISTORY: 2012 Act No. 175, Section 1, eff May 25, 2012.



SECTION 2-67-20. South Carolina Medal of Valor; criteria for award; Medal of Valor roll; eligibility; concurrent resolution; design and appearance.

(A) There is created the South Carolina Medal of Valor to be awarded to a South Carolinian, or an individual with certain ties to South Carolina, who was killed either while serving in or deploying to a combat zone. The South Carolina Medal of Valor is awarded on behalf of the people of the State of South Carolina and is presented to the families of these fallen service members.

(B) The South Carolina Medal of Valor may be awarded, on behalf of the people of the State of South Carolina, to an individual who was killed in action or died while:

(1) engaged in an action against an enemy of the United States;

(2) engaged in military operations involving conflict with an opposing foreign force;

(3) served with friendly foreign forces engaged in an armed conflict against an opposing armed force in which the United States is not a belligerent party; or

(4) served in, or was in the process of deploying to, an area where hostile fire pay or imminent danger pay was authorized pursuant to federal law or regulation.

(C) Recipients of the South Carolina Medal of Valor shall have their names entered on the South Carolina Medal of Valor roll, which is to be maintained by the Adjutant General of the State of South Carolina.

(D) Individuals eligible to receive the South Carolina Medal of Valor include:

(1) members of the South Carolina National Guard who were legal residents of South Carolina at the time of their death;

(2) members of a Reserve Component of the United States Armed Forces who were legal residents of South Carolina at the time of their death;

(3) members of the regular United States Armed Forces who were:

(a) legal residents of South Carolina at the time of their death; or

(b) stationed in South Carolina by a proper order of the United States Department of Defense at the time they were killed in action; or

(4) members of the South Carolina National Guard, a regular or reserve component of the United States Armed Forces who:

(a) attended a public or private educational institution in South Carolina at some period during their lives; and

(b) were killed or died as described in subsection (B).

(E) The South Carolina Medal of Valor shall be awarded solely by a concurrent resolution:

(1) introduced by:

(a) the President Pro Tempore of the Senate; or

(b) the Speaker of the House of Representatives; and

(2) adopted by both houses of the General Assembly.

(F) The Adjutant General shall develop the appropriate design and appearance of the medal. However, nothing in this section requires the Adjutant General to provide or pay for the medal or its design.

HISTORY: 2012 Act No. 175, Section 1, eff May 25, 2012.






CHAPTER 69 - SUBPOENAS AND SUBPOENAS DUCES TECUM

SECTION 2-69-10. Authority of standing committees to issue subpoenas and subpoenas duces tecum.

Every standing committee of the Senate and of the House of Representatives, in the discharge of its duties, including, but not limited to, the conducting of studies or investigations, is by majority vote of the committee authorized to issue subpoenas and subpoenas duces tecum to any agency, department, board, or commission of this State or of any political subdivision of this State or to any representative of any agency, department, board, or commission of this State or of any political subdivision of this State to compel the attendance of witnesses and production of documents, books, papers, correspondence, memoranda, and other relevant records to its work, investigation, or study. Every standing committee of the Senate and of the House of Representatives is also authorized to issue subpoenas and subpoenas duces tecum on behalf of any of its subcommittees. The committee shall have the right to issue such subpoenas and/or receive the subpoenaed evidence in executive session.

HISTORY: 1986 Act No. 352, Section 1.



SECTION 2-69-20. Requests by joint study committees that subpoenas and subpoenas duces tecum be issued.

Every joint study committee created by act or resolution of the General Assembly, in the discharge of its duties, including, but not limited to, the conducting of studies or investigations, is, by majority vote of the committee, authorized to request a standing committee of the Senate or House of Representatives to issue subpoenas and subpoenas duces tecum on behalf of the joint study committee to any agency, department, board, or commission of this State or of any political subdivision of this State or to any representative of any agency, department, board, or commission of this State or of any political subdivision of this State to compel the attendance of witnesses and production of documents, books, papers, correspondence, memoranda, and other relevant records to its work, investigation, or study. The committee shall have the right to receive the subpoenaed evidence in executive session. The committee must seek instructions from the President Pro Tempore of the Senate and the Speaker of the House of Representatives as to which standing committee shall issue the subpoena. The standing committee which issues a subpoena on behalf of a joint study committee must comply with the procedures prescribed Section 2-69-40.

HISTORY: 1986 Act No. 352, Section 2.



SECTION 2-69-30. Authority of committee to administer oaths and affirmations, take depositions, and receive testimony and evidence.

The committee, in the discharge of its duties, may administer oaths and affirmations, take depositions, and receive testimony and evidence as necessary in connection with its work, study, or investigation.

HISTORY: 1986 Act No. 352, Section 3.



SECTION 2-69-40. Conditions upon issuance of subpoenas; signatures of President Pro Tempore of Senate and Speaker of House of Representatives.

Subpoenas and subpoenas duces tecum may only be issued upon a majority vote of the members of the committee, must be issued in the name of the committee, and must be signed by the committee chairman or the presiding officer who may administer oaths to witnesses. Subpoenas and subpoenas duces tecum which are issued for a joint study committee of the General Assembly must be co-signed by both the President Pro Tempore of the Senate and the Speaker of the House of Representatives. Subpoenas and subpoenas duces tecum which are issued by a standing committee of the Senate must be co-signed by the President Pro Tempore of the Senate. Subpoenas and subpoenas duces tecum which are issued by the House of Representatives must be co-signed by the Speaker of the House of Representatives. If the President Pro Tempore of the Senate refuses to co-sign the subpoena or subpoena duces tecum, the requirement that the subpoena or subpoena duces tecum must be co- signed by the President Pro Tempore of the Senate may be suspended as to that particular subpoena or subpoena duces tecum by a majority vote of the members of the Senate present and voting. If the Speaker of the House of Representatives refuses to co-sign the subpoena or subpoena duces tecum, the requirement that the subpoena or subpoena duces tecum must be co-signed by the Speaker of the House of Representatives may be suspended as to that particular subpoena or subpoena duces tecum by a majority vote of the members of the House of Representatives present and voting. In determining whether or not to co-sign the subpoena or subpoena duces tecum, the President Pro Tempore of the Senate or the Speaker of the House of Representatives must conclude that:

(1) The information sought by the subpoena is within the scope of the committee's jurisdiction;

(2) The information is relevant to a legitimate legislative purpose;

(3) The nature of the information sought is as clearly described as possible in the subpoena or the authorizing resolution;

(4) The subpoena does not intrude impermissibly upon civil liberties;

(5) The revelation of the information subpoenaed would not unduly intrude into the decision-making processes of other branches of government; and

(6) A subpoena issued to a local government does not violate the provisions of Articles VII and VIII of the Constitution of South Carolina, 1895, and Title 4 of the Code of Laws of South Carolina, 1976.

HISTORY: 1986 Act No. 352, Section 4.



SECTION 2-69-50. Requests for protective order; receipt of evidence in executive session.

Any person served with a subpoena or subpoena duces tecum may request that the committee issue a protective order, which revokes, limits, or otherwise modifies the subpoena or subpoena duces tecum in order to protect the legal rights of any person or entity. The committee may for good cause shown elect to receive certain testimony and evidence in executive session.

HISTORY: 1986 Act No. 352, Section 5.



SECTION 2-69-60. Issuance by court of common pleas of order requiring obedience to subpoena; punishment of disobedience as contempt.

In case of contumacy by any person or refusal to obey a subpoena, or to testify as directed by the committee, the court of common pleas, upon application of the General Assembly in the case of a joint study committee, or upon application of the Senate in the case of a standing committee of the Senate, or upon application of the House of Representatives in the case of a standing committee of the House of Representatives, may issue to the person an order requiring him or it to appear before the committee to produce evidence or give testimony touching upon the matter under inquiry, study, or investigation. The court may take appropriate action to ensure compliance with its order and any failure to obey an order may be punished as a contempt thereof.

HISTORY: 1986 Act No. 352, Section 6.



SECTION 2-69-70. Good faith reliance by party subject to subpoena duces tecum as defense to action.

A good faith reliance by the party subject to the subpoena duces tecum, issued pursuant to this chapter is a defense to any action, civil or criminal, arising from the production of records, documents, or other tangible materials in response to the subpoena.

HISTORY: 1986 Act No. 352, Section 7.






CHAPTER 75 - SOUTH CAROLINA RESEARCH CENTERS OF ECONOMIC EXCELLENCE

SECTION 2-75-5. Short title; legislative intent.

(A) This chapter is known and may be cited as the "South Carolina Research Centers of Economic Excellence Act".

(B) The General Assembly finds that:

(1) it is in the public interest to create incentives for the senior research universities of South Carolina consisting of Clemson University, the Medical University of South Carolina, and the University of South Carolina to raise capital from the private sector to fund endowments for professorships in research areas targeted to create well-paying jobs and enhanced economic opportunities for the people of South Carolina;

(2) these endowed professorships should be used to recruit and maintain leading scientists and engineers at the senior research universities of South Carolina for the purposes of developing and leveraging the research capabilities of the universities for the creation of well-paying jobs and enhanced economic opportunities in knowledge-based industries for all South Carolinians;

(3) in communities across the United States in which better paying jobs and enhanced economic development in knowledge-based industries has flourished, the local or state government has created incentives and made a long-term commitment to public and private funding for a significant number of endowments for professorships in targeted knowledge-based industries;

(4) the South Carolina Education Lottery provides a source of funding and an incentive for the senior research universities to raise, in dollar-for-dollar matching amounts, sums from nonstate sources sufficient to create endowed professorships;

(5) these endowed professorships should be awarded to the senior research universities through a competitive application process, provided that the competitive process must encourage the senior research universities to submit cooperative applications with one another as well as in cooperation with other institutions of higher education; and

(6) these endowed professorships, funded equally from the South Carolina Education Lottery and from other nonstate sources, provide a foundation for the creation of centers of economic excellence.

HISTORY: 2002 Act No. 356, Section 3C; 2008 Act No. 355, Section 1, eff June 25, 2008.



SECTION 2-75-10. Research Centers of Excellence Review Board; appointment of members; terms; responsibilities and duties.

There is created the Research Centers of Excellence Review Board. The review board shall consist of eleven members. Of the eleven members, three must be appointed by the Governor, three must be appointed by the President Pro Tempore of the Senate, three must be appointed by the Speaker of the House of Representatives, one by the Chairman of the Senate Finance Committee, and one by the Chairman of the House Ways and Means Committee. The terms of members are three years and members are eligible to be appointed for no more than two additional terms. Of the members initially appointed by the Governor, the President Pro Tempore, and the Speaker of the House, one shall be appointed for a term of one year, one for a term of two years, and one for a term of three years, the initial term of each member to be designated by the Governor, President Pro Tempore, and Speaker of the House when making the appointments. The Governor, the President Pro Tempore, and the Speaker of the House shall appoint persons with substantial experience in business, law, accounting, technology, manufacturing, engineering, or other professions and experience which provide an understanding of the purposes of this chapter. The review board shall be responsible for providing annually to the Commission on Higher Education a schedule by which applications for funding are received and awarded on a competitive basis, the awarding of matching funds as provided in Section 2-75-60, and for oversight and operation of the fund created by Section 2-75-30. Members of the review board shall serve without compensation and must provide an annual report by November thirtieth of each calendar year to the General Assembly as well as the State Budget and Control Board, which shall include an audit performed by an independent auditor. This annual report must include, but not be limited to, a complete accounting for total state appropriations to the endowment and total proposals awarded up to the previous fiscal year.

HISTORY: 2002 Act No. 356, Section 3C; 2008 Act No. 355, Section 2, eff June 25, 2008; 2010 Act No. 290, Section 31, eff January 1, 2011.



SECTION 2-75-20. Ex officio members.

The presidents of the senior research universities shall serve as ex officio nonvoting members of the board.

HISTORY: 2002 Act No. 356, Section 3C.



SECTION 2-75-30. Centers of Excellence Matching Endowment; funding source and management; allocation and award of endowments.

(A) There is created the Centers of Excellence Matching Endowment. The endowment must be funded annually by appropriations from the South Carolina Education Lottery Account in an amount equal to thirty million dollars annually, except that endowment appropriations may not be funded until all state-supported scholarships are fully funded and only if eighty percent of the total state appropriations have been awarded by the review board as of June thirtieth of the previous fiscal year. Three-quarters of the endowment shall be awarded by the review board in its discretion. One-quarter of the endowment shall be awarded by the review board pursuant to requests by and recommendations of the Secretary of Commerce as set forth in subsection (C). The total state appropriated funding amount shall include funds that have been returned to the endowment due to a dissolution, withdrawal, or termination of a center of excellence. The fund must be managed by the State Treasurer, subject to awards from the endowment as provided in this chapter. Interest earnings of the endowment must remain in the fund, and may be used at the review board's discretion for additional state awards. Interest earnings are not considered part of the total state appropriations unless used by the review board for additional state awards.

(B) Except as provided in subsection (C), an endowed chair proposal is considered awarded once a full review process is complete and the review board has voted in an affirmative on each proposal. A full review process shall include the following, but is not limited to:

(1) a technical and scientific review of each proposal. The three research universities shall work with the review board staff to nominate reviewers. The review board staff shall select no fewer than five technical reviewers to review each proposal, and a minimum of three technical and scientific reviews must be received by the review board staff for each proposal. The review board staff shall determine an appropriate number of technical reviewers and scientific and technical reviews. The review board staff shall limit the number of university-nominated reviewers to two per proposal;

(2) an on-site review of each proposal. The review board staff shall contract with a minimum of five out-of-state expert reviewers, to include individuals with expertise in economic development as well as in appropriate scientific disciplines, to serve on a site review team that shall visit each of the research universities. The review board staff shall determine an appropriate number of expert reviewers. The on-site review team shall interview relevant investigators and other university personnel regarding proposals and shall have access to collected scientific and technical reviews as well as other materials germane to the proposed projects. The on-site review team shall evaluate the proposals using an approved set of metrics; each recommendation must include a detailed narrative which explains the on-site review team's recommendations; and

(3) a presentation of findings. The on-site review team shall present its findings to the review board, which shall make final decisions on awards. The on-site review team shall recommend an appropriate level of funding to achieve successfully the stated goals of each project. The review board shall consider these recommendations in determining award amounts for each project.

(C) The Secretary of Commerce may request that the review board allocate and award, pursuant to Sections 2-75-50 and 2-75-60, an endowment of up to two million dollars for each significant capital investment committed by a qualified project or industry sector. Upon such request, the review board shall review the requested endowment and may award the endowment upon an affirmative vote. Once allocated, the qualified project or industry sector will have thirty-six months from the date of allocation to make the significant capital investment. Once the significant capital investment has been made, the Secretary of Commerce shall certify to the review board and the review board shall make awards for one or more endowed professors who will directly support the industry in which the significant capital investment is made. The review board only may make awards from funds appropriated from the South Carolina Lottery account pursuant to this section from Fiscal Year 2011 forward, together with any unallocated funds and any accrued interest earnings which have not already been awarded by the review board, including funds that have been returned to the endowment due to a dissolution, withdrawal, or termination of a center of excellence. A dissolution, withdrawal, or termination of a center of excellence includes the failure of the center to provide the requisite matching funds during the allowable timeframe. For purposes of this subsection:

(i) "qualified projects or industries" are those that have made a significant capital investment in South Carolina after January 1, 2010, in one or more of the following areas: Engineering, Nanotechnology, Biomedical Sciences, Energy Sciences, Environmental Sciences, Information and Management Sciences, Distribution and Logistics Sciences, or any other science, research, development, or industry that creates well-paying jobs and enhanced economic opportunities for the State as determined by the Secretary of Commerce; and

(ii) "significant capital investment" means at least one hundred million private dollars for a single project or at least five hundred million private dollars for an industry sector. No public funds used to support a qualified project or industry may be included as part of the significant capital investment.

The requirements related to matching funds contained in Sections 2-75-50, 2-75-90, and 2-75-110 shall not apply to these awards. Awards by the review board pursuant to this subsection only may be used to fund new or existing endowed professorships at one or more of the state's three research universities.

HISTORY: 2002 Act No. 356, Section 3C; 2008 Act No. 355, Section 3, eff June 25, 2008; 2010 Act No. 290, Section 30, eff January 1, 2011.



SECTION 2-75-40. Applications for awards from endowment.

The senior research universities, individually, in conjunction with one or more other senior research universities or with other South Carolina higher education institutions, may make application for awards from the endowment as provided in this chapter.

HISTORY: 2002 Act No. 356, Section 3C.



SECTION 2-75-50. Application requirements; partnering to develop proposals to enhance economic competitiveness.

(A) An application for an award from the endowment shall:

(1) provide to the review board documentation of private matching funds, on hand, in an amount equal to the amount for which application is made;

(2) provide to the review board documentation that all matching funds have been committed and raised exclusively from sources other than South Carolina tax dollars, and that the funds have been committed and raised after January 1, 2002;

(3) be in an amount of not less than two million dollars and not more than five million dollars;

(4) document that the application has significant potential to provide for enhanced economic development for the citizens of South Carolina in a specified knowledge-based industry or field of commerce; and

(5) provide specific partnering activities with other institutions, businesses, or the community.

(B) Eligible research universities are strongly encouraged to partner with other South Carolina colleges and universities to develop proposals to enhance the economic competitiveness of our State and to enhance science and engineering through collaborations in related disciplines.

HISTORY: 2002 Act No. 356, Section 3C; 2008 Act No. 355, Section 4, eff June 25, 2008.



SECTION 2-75-60. Review by panel of experts; site visits.

Upon a determination by the board that the provisions of Section 2-75-50 have been met, the board must appoint a panel of experts chosen from outside South Carolina for their expertise in the respective research field to review the application. The members appointed to the panel shall have no affiliation with the senior research universities. The panel will convene in the State to review the proposals and to conduct site visits to ensure that appropriate research infrastructure exists at the applying university. The panel shall make a report and recommendation to the board as to the merits of the application not more than ninety days after submission to the panel. The board shall then make a determination as to whether or not to award the matching funds and the amount of the award.

HISTORY: 2002 Act No. 356, Section 3C.



SECTION 2-75-70. Staff and support for operations of board and panels; reimbursement of expenses.

Staff and support for the operations of the board and the panels must be provided by the Commission on Higher Education. The Commission on Higher Education shall approve all necessary funds for the prudent operation of the board, including per diem, subsistence, and mileage expenses of board members as provided by law for members of state boards, committees, and commissions, and for the costs and expenses of the panel members. The expenditures authorized by this section must be provided from the fund created by Section 2-75-30 upon approval by the commission.

HISTORY: 2002 Act No. 356, Section 3C.



SECTION 2-75-80. Severability.

If any section, subsection, paragraph, subparagraph, sentence, clause, phrase, or word of this chapter is for any reason held to be unconstitutional or invalid, such holding shall not affect the constitutionality or validity of the remaining portions of this section, the General Assembly hereby declaring that it would have passed this section, and each and every section, subsection, paragraph, subparagraph, sentence, clause, phrase, and word thereof, irrespective of the fact that any one or more other sections, subsections, paragraphs, subparagraphs, sentences, clauses, phrases, or words hereof may be declared to be unconstitutional, invalid, or otherwise ineffective.

HISTORY: 2002 Act No. 356, Section 3C.



SECTION 2-75-90. Meeting matching requirement with private or federal funds specifically provided for use in certain areas.

(A) To meet the endowed professorships matching requirement, a research university may use funds specifically provided for use in the areas provided in subsection (B) that are derived from private or federal government sources, excluding state appropriations to the institution, tuition, or fees. Subject to the restrictions in subsection (B), only federal dollars received after July 1, 2003, may be used to meet the endowed professorships matching requirement.

(B) The matching funds in subsection (A) may be used only in the areas of Engineering, Nanotechnology, Biomedical Sciences, Energy Sciences, Environmental Sciences, Information and Management Sciences, and for other sciences and research that create well-paying jobs and enhanced economic opportunities for the people of South Carolina and that are approved by the Research Centers of Excellence Review Board.

HISTORY: 2004 Act No. 187, Section 11, eff March 17, 2004; 2008 Act No. 355, Section 5, eff June 25, 2008.



SECTION 2-75-100. Use of matching funds.

(A) The review board may, at its discretion, permit the senior research universities to utilize a portion of the nonstate matching funds of any single award to pay for initial operating costs including, but not limited to, infrastructure improvement, purchase of equipment, and payment of salaries for junior faculty, researchers, technicians, and other support staff directly associated with the establishment of the professorship's research efforts and the creation of the center of economic excellence which the professorship serves. The portion established by the review board must apply equally to all of the senior research universities' centers of economic excellence and endowed professorships created under this act. The portion established by the review board may be modified by the review board in order to facilitate program success.

(B) The full amount of every state award, with the exception of programmatic support proposals, must be placed into and remain in endowment. Should a center of economic excellence be dissolved, withdrawn, or otherwise terminated, the entirety of the state award which has been drawn by the institution must be returned to the Centers of Excellence Matching Endowment.

HISTORY: 2008 Act No. 355, Section 6, eff June 25, 2008.



SECTION 2-75-110. Source of matching funds; nonstate sources.

In addition to accepting and applying nonstate funds, as stipulated in Section 2-75-90(A), to meet the matching requirement of each state award, a senior research university may accept and apply cash equivalent and in-kind donations from nonstate sources. Such donations must directly impact and promote the research of the endowed professorship and the center of economic excellence which the professorship serves. Such donations may include, but are not limited to, donated or rent-discounted laboratory, and research facility space; buildings, including sale-lease back; equipment; furnishings; and infrastructure upgrades. The value of each cash equivalent or in-kind donation must be determined using standard accounting methods and a cost share accounting policy established by the review board. The total value of cash equivalent and in-kind donations applicable per award may not exceed the portion of nonstate matching funds available for nonendowment use established by the board. Cash equivalent and in-kind donations may only be applied if received by a senior research university after July 1, 2002.

HISTORY: 2008 Act No. 355, Section 7, eff June 25, 2008.






CHAPTER 77 - SOUTH CAROLINA HIGHER EDUCATION EXCELLENCE ENHANCEMENT PROGRAM

SECTION 2-77-10. Legislative findings.

The General Assembly finds that:

(1) a significant part of the state mission in education has been to enhance excellence in higher education for low-income and educationally disadvantaged students;

(2) certain institutions have played an integral role in offering higher educational access to low-income and educationally disadvantaged students who otherwise might not have been able to obtain a college education, which has resulted in a substantial public benefit;

(3) these institutions provide a unique educational opportunity for these targeted groups of students by offering flexible admission policies, low tuition rates, and small enrollments to ensure smaller class size tailored to the needs of these targeted students;

(4) these institutions are often limited in their abilities to raise funds from their respective student populations from tuition and fees because of the demographic profiles of their students and, as a result, charge tuition rates which on average are substantially lower than those charged by other higher educational institutions in this State;

(5) the federal government has recognized the unique ability of certain institutions to accomplish the important public benefit of enhancing opportunities in higher education for low-income and educationally disadvantaged students;

(6) public educational assistance made available to the institutions that serve these targeted students provides a direct educational benefit to the students by improving the overall quality of their educational experiences by offering enhanced facilities and improved academic instruction; and

(7) it is necessary that the State of South Carolina enable these institutions to effectively partner with the federal government to ensure the continued existence in this State of these institutions, which provide a substantial public benefit to the State by enabling these targeted students to be well-educated, to move into the workforce, and to improve the quality of life in South Carolina.

HISTORY: 2003 Act No. 24, Section 1.



SECTION 2-77-15. Definitions.

For purposes of this chapter:

(1) "Eligible institution" means a four-year institution of higher learning:

(a) at which sixty percent or more of the enrolled undergraduate students were low-income and educationally disadvantaged students, for the four consecutive years immediately preceding the then current year;

(b) that is defined in Part B, Subchapter III, Chapter 28, Title 20 of the United States Code;

(c) that is accredited by the Southern Association of Colleges and Schools;

(d) that is organized as a nonprofit corporation or is a public institution; and

(e) that has its main campus located in South Carolina.

(2) "Federal funding program" means:

(a) Section 507(c) of the Omnibus Parks and Land Management Act of 1996 (16 U.S.C. 470a note), as amended; or

(b) Part B, Subchapter III, Chapter 28, Title 20 of the United States Code.

(3) "Low-income and educationally disadvantaged student" means a student who receives a Pell Grant.

HISTORY: 2003 Act No. 24, Section 1; 2005 Act No. 162, Section 2, eff June 14, 2005.



SECTION 2-77-20. Establishment of program; purpose; funding.

(A) There is hereby established the South Carolina Higher Education Excellence Enhancement Program for the general purpose of enhancing the educational opportunities of low-income and educationally disadvantaged students. The program must be administered by the Commission on Higher Education. The commission must enter into annual contracts with eligible institutions to accomplish the purposes of this program.

(B) The program must be funded by appropriations from the Education Lottery Account in an amount provided by the General Assembly.

(C) An institution seeking to qualify as an eligible institution must submit an annual application to the commission. The commission must certify the eligibility of institutions seeking contracts pursuant to this section. The funds appropriated for this program must be allocated equally among the eligible institutions.

(D) From the amounts allocated on an equal basis, an institution receiving an allocation of funds must first use the funds as the nonfederal match required by a federal funding program that provides funding for historic preservation or for capital improvements. In awarding funds based on merit, the commission shall give priority to those proposals that can be matched with funds from a federal funding program.

HISTORY: 2003 Act No. 24, Section 1; 2011 Act No. 74, Pt VI, Section 16, eff August 1, 2011.



SECTION 2-77-30. Contracting with eligible institutions.

(A) From amounts appropriated by the General Assembly, the commission must enter into contracts with eligible institutions that are certified by the commission for any of the following uses:

(1) purchase, rental, or lease of scientific or laboratory equipment for educational purposes, including instructional and research purposes;

(2) construction, maintenance, renovation, and improvement in classroom, library, laboratory, and other instructional facilities, including purchase or rental of telecommunications technology equipment or services;

(3) support of faculty exchanges, faculty development, and faculty fellowships to assist in attaining advanced degrees in their fields of instruction;

(4) purchase of library books, periodicals, microfilm, and other educational materials, including telecommunications program materials;

(5) tutoring, counseling, and student service programs designed to improve academic success;

(6) funds and administrative management, and acquisition of equipment for use in strengthening funds management;

(7) joint use of facilities, such as laboratories and libraries;

(8) establishing or improving a development office to strengthen or improve contributions from alumni and the private sector;

(9) establishing or enhancing a program of teacher education designed to qualify students to teach in a public elementary or secondary school in the State that must include, as part of the program, preparation for teacher certification; and

(10) other activities proposed that contribute to carrying out the purposes of this act, and which are approved by the commission as part of the review and acceptance of the application.

(B) Each eligible institution must keep such records as the commission prescribes, including records which fully disclose:

(1) the amount and disposition by each recipient of the proceeds of the assistance;

(2) the cost of the project or undertaking in connection with which the assistance is given or used;

(3) the amount of that portion of the cost of the project or undertaking supplied by other sources; and

(4) such other records as will facilitate an effective audit by the Commission on Higher Education.

HISTORY: 2003 Act No. 24, Section 1.



SECTION 2-77-40. Repayment of unexpended funds.

Any funds paid to an eligible institution pursuant to this chapter but not expended or used for the purposes for which the funds were paid within three years following the date of the contract awarded to an eligible institution must be repaid to the Education Lottery Account immediately upon the expiration of the three-year period.

HISTORY: 2003 Act No. 24, Section 1.



SECTION 2-77-50. Regulations.

The commission must promulgate regulations and establish procedures to administer the provisions of this chapter including, but not limited to, audits of contracting institutions.

HISTORY: 2003 Act No. 24, Section 1.









Title 3 - U.S. Government, Agreements and Relations With

CHAPTER 1 - CONSENT TO ACQUISITION OF LANDS BY UNITED STATES GENERALLY

SECTION 3-1-10. Jurisdiction ceded.

The jurisdiction of the State is hereby ceded to the United States over so much land as is necessary for the public purposes of the United States; provided, that the jurisdiction hereby ceded shall not vest until the United States shall have acquired the title to the lands by grant or deed from the owner thereof and the evidences thereof shall have been recorded in the office where, by law, the title to such land is recorded. The United States is to retain such jurisdiction so long as such lands shall be used for the purposes aforementioned and no longer.

HISTORY: 1962 Code Section 39-81; 1952 Code Section 39-81; 1942 Code Section 2048; 1932 Code Section 2048; Civ. C. '22 Section 10; Civ. C. '12 Section 10; Civ. C. '02 Section 9; G. S. 9; R. S. 9; 1871 (14) 535.



SECTION 3-1-20. Retention of concurrent jurisdiction for service of civil and criminal process.

Such jurisdiction is granted upon the express condition that the State shall retain a concurrent jurisdiction with the United States in and over such lands, so far as that civil process in all cases not affecting the real or personal property of the United States and such criminal or other process as shall issue under the authority of the State against any person charged with crimes or misdemeanors committed within or without the limit of such lands may be executed therein in the same way and manner as if no jurisdiction had been hereby ceded.

HISTORY: 1962 Code Section 39-82; 1952 Code Section 39-82; 1942 Code Section 2048; 1932 Code Section 2048; Civ. C. '22 Section 10; Civ. C. '12 Section 10; Civ. C. '02 Section 9; G. S. 9; R. S. 9; 1871 (14) 535.



SECTION 3-1-30. Exemption from taxation.

All lands and tenements which may be granted to the United States pursuant to the provisions of Section 3-1-10 shall be and continue, so long as the same shall be used for the purposes in said section mentioned, exonerated and discharged from all taxes, assessments and other charges which may be imposed under the authority of the State.

HISTORY: 1962 Code Section 39-83; 1952 Code Section 39-83; 1942 Code Section 2049; 1932 Code Section 2049; Civ. C. '22 Section 11; Civ. C. '12 Section 11; Civ. C. '02 Section 10; G. S. 10; R. S. 10; 1871 (15) 536.



SECTION 3-1-110. General consent of State given to acquisition of lands by United States.

The consent of this State is hereby given, in accordance with the seventeenth clause, eighth section, of the first article of the Constitution of the United States, to the acquisition by the United States by purchase, condemnation, or otherwise of any land in this State required for sites for customhouses, courthouses, post offices, arsenals or other public buildings whatever or any other purposes of the government.

HISTORY: 1962 Code Section 39-51; 1952 Code Section 39-51; 1942 Code Section 2042; 1932 Code Section 2042; 1908 (25) 1127.



SECTION 3-1-120. Jurisdiction over lands acquired by United States; service of process.

(A) Exclusive jurisdiction in and over any land so acquired by the United States pursuant to the consent given by Section 3-1-110 shall be, and the same is hereby, ceded to the United States for all purposes except the service upon such sites of all civil and criminal process of the courts of this State. The jurisdiction so ceded shall continue no longer than the United States shall own such lands.

(B) The United States may accept exclusive jurisdiction or concurrent jurisdiction in and over any federal correction facility so acquired by the United States pursuant to the consent given by Section 3-1-110 which shall be, and the same is hereby, ceded to the United States for all purposes except the service upon such sites of all civil and criminal process of the courts of this State. The jurisdiction so ceded shall continue no longer than the United States shall own such federal correction facilities.

HISTORY: 1962 Code Section 39-52; 1952 Code Section 39-52; 1942 Code Section 2042; 1932 Code Section 2042; 1908 (25) 1127; 1994 Act No. 460, Section 1, eff June 16, 1994.



SECTION 3-1-130. Acquisition by United States of title to lands as prerequisite to vesting of jurisdiction ceded by State.

The jurisdiction ceded in any case pursuant to Section 3-1-120 shall not vest until the United States shall have acquired the title to any such lands by purchase, condemnation or otherwise.

HISTORY: 1962 Code Section 39-53; 1952 Code Section 39-53; 1942 Code Section 2042; 1932 Code Section 2042; 1908 (25) 1127.



SECTION 3-1-140. Exemption from taxation.

So long as any land acquired by the United States pursuant to the consent given by Section 3-1-110 shall remain the property of the United States, and no longer, such lands shall be and continue exempt and exonerated from all State, county and municipal taxation, assessments or other charges which may be levied or imposed under the authority of this State.

HISTORY: 1962 Code Section 39-54; 1952 Code Section 39-54; 1942 Code Section 2042; 1932 Code Section 2042; 1908 (25) 1127.



SECTION 3-1-150. Acceptance of relinquishment of United States jurisdiction by Budget and Control Board.

Whenever a duly authorized official or agent of the United States, acting pursuant to authority conferred by the Congress, notifies the Budget and Control Board or any other State official, department or agency, that the United States desires or is willing to relinquish to the State the jurisdiction, or a portion thereof, held by the United States over the lands designated in such notice, the Budget and Control Board may, in its discretion, accept such relinquishment. Such acceptance may be made by sending a notice of acceptance to the official or agent designated by the United States to receive such notice of acceptance. The Budget and Control Board shall send a signed copy of the notice of acceptance, together with the notice of relinquishment received from the United States, to the Secretary of State, who shall maintain a permanent file of the notices.

Upon the sending of the notice of acceptance to the designated official or agent of the United States, the State shall immediately have such jurisdiction over the lands designated in the notice of relinquishment as the notice shall specify.

The provisions of this section shall apply to the relinquishment of jurisdiction acquired by the United States under the provisions of Sections 3-1-110 and 3-1-120.

HISTORY: 1962 Code Section 39-141; 1974 (58) 2673.



SECTION 3-1-310. Power of Governor to convey or cede tracts.

Whenever the United States desires to acquire title to land belonging to the State and covered by the navigable waters of the United States, within the limits thereof, for the site of a lighthouse, beacon or other aid to navigation and application is made by a duly authorized agent of the United States, describing the site required for one of the purposes aforesaid, the Governor may convey the title to the United States and cede to the United States jurisdiction over such land; provided, that no single tract so conveyed shall contain more than ten acres.

HISTORY: 1962 Code Section 39-71; 1952 Code Section 39-71; 1942 Code Section 2047; 1932 Code Section 2047; Civ. C. '22 Section 9; Civ. C. '12 Section 9; Civ. C. '02 Section 8; G. S. 8; R. S. 8; 1874 (15) 790.



SECTION 3-1-320. Retention of concurrent jurisdiction for service of civil and criminal process.

The State shall retain concurrent jurisdiction so far that all process, civil or criminal, issuing under the authority of the State, may be executed by the proper officers thereof upon any person amenable to such process within the limits of land so ceded in like manner and to like effect as if this article had never been enacted.

HISTORY: 1962 Code Section 39-72; 1952 Code Section 39-72; 1942 Code Section 2047; 1932 Code Section 2047; Civ. C. '22 Section 9; Civ. C. '12 Section 9; Civ. C. '02 Section 8; G. S. 8; R. S. 8; 1874 (15) 790.



SECTION 3-1-410. Consent of State given to acquisition.

The consent of the State is hereby given to the acquisition by the United States, by purchase, gift or condemnation according to law, of such forest lands or such other property as it may acquire by purchase, deed or otherwise in this State as, in the opinion of the Federal Government, may be needed for the establishment of a national forest service in that region; provided, that unless the consent of the owner of such land is had and obtained, nothing herein contained shall be construed as giving the right to condemn any building, dwelling house or cultivated or pasture land.

But all such national forest land acquisitions shall be confined to (a) the acquisition area boundaries of the existing national forests in this State as such area existed on February 20 1948 and (b) land unsuited or little suited to agriculture, in so far as practical.

HISTORY: 1962 Code Section 39-91; 1952 Code Section 39-91; 1942 Code Section 2050; 1932 Code Section 2050; Civ. C. '22 Section 12; Civ. C. '12 Section 12; Civ. C. '02 Section 11; 1901 (23) 609; 1914 (29) 1; 1915 (29) 63; 1948 (45) 1641.



SECTION 3-1-420. Power of United States over acquired lands.

The United States may adopt such laws and make or provide for the making of such rules and regulations of both civil and criminal nature, and provide punishment for violation thereof, as, in its judgment, may be necessary for the management, control and protection of such lands as may be from time to time acquired by the United States under the provisions of Section 3-1-410.

HISTORY: 1962 Code Section 39-92; 1952 Code Section 39-92; 1942 Code Section 2050; 1932 Code Section 2050; Civ. C. '22 Section 12; Civ. C. '12 Section 12; Civ. C. '02 Section 11; 1901 (23) 609; Ex. Sess. 1914 (29) 1; 1915 (29) 63.



SECTION 3-1-430. Retention of concurrent jurisdiction for service of civil and criminal process.

The State shall retain a concurrent jurisdiction with the United States in and over such land so far that civil process in all cases and such criminal process as may issue under the authority of the State against any person charged with the commission of any crime without or within such jurisdiction may be executed thereon in like manner as if this article had not been passed.

HISTORY: 1962 Code Section 39-93; 1952 Code Section 39-93; 1942 Code Section 2050; 1932 Code Section 2050; Civ. C. '22 Section 12; Civ. C. '12 Section 12; Civ. C. '02 Section 11; 1901 (23) 609; Ex. Sess. 1914 (29) 1; 1915 (29) 63.



SECTION 3-1-440. National Forest Land Board.

The South Carolina National Forest Land Board is hereby created to consist of the Governor, the chairman of the Senate committee on agriculture, the chairman of the House committee on agriculture, the director of the South Carolina State extension service at Clemson University and the State Forester.

HISTORY: 1962 Code Section 39-94; 1952 Code Section 39-94; 1948 (45) 1641.



SECTION 3-1-450. Consent of Board to extension of national forests.

There shall be no further expansion of the national forest acquisition boundaries in this State except with the consent of the South Carolina National Forest Land Board.

HISTORY: 1962 Code Section 39-95; 1952 Code Section 39-95; 1948 (45) 1641.






CHAPTER 3 - SPECIFIC GRANTS OR CESSIONS OF JURISDICTION TO UNITED STATES

SECTION 3-3-10. Places ceded to the United States remain subject to concurrent jurisdiction.

In respect to the places within the boundaries of this State ceded by the State to the United States, the jurisdiction of this State is concurrent with that of the United States, according to the terms of cession in each case respectively.

HISTORY: 1962 Code Section 39-101; 1952 Code Section 39-101; 1942 Code Section 2042; 1932 Code Section 2042; 1790 (5) 148.



SECTION 3-3-20. Certain beacon or lighthouse sites.

There has been ceded to the United States:

(1) A site on Morris' Island in Charleston County for a beacon or lighthouse;

(2) A site on Thomas' Island, for a beacon or lighthouse;

(3) Sites for three beacons to be placed on or near North and South Island points in the vicinity of Georgetown in Georgetown County;

(4) A site on Cape Island in Charleston County on some point in the immediate vicinity of the lighthouse in existence there in the year 1853 on Cape Romain for a lighthouse; and

(5) A site on the east battery, in the city of Charleston, for a beacon or harbor light.

None of the sites so ceded, as described in this section, exceed ten acres in any one case, nor may such sites be used for any other purpose than the purposes specified. Nothing in such cession shall exclude or prevent process, civil or criminal, issuing from the courts of this State from being served or executed within the limits of such cessions.

HISTORY: 1962 Code Section 39-102; 1952 Code Section 39-102; 1942 Code Section 2042; 1932 Code Section 2042; 1853 (12) 295.



SECTION 3-3-30. Other beacon or lighthouse sites.

There has been ceded to the United States:

(1) A site for a beacon to range with Charleston lighthouse and a site for a day beacon for St. Helena Sound in Beaufort County;

(2) Two sites for two beacons, to serve as a range for Calibogue Sound in Beaufort County;

(3) A site for a lighthouse and beacon light on the mainland at North Edisto in Charleston County;

(4) A site for a lighthouse and beacon light on the north point of Hunting Island in Beaufort County; and

(5) A site for a lighthouse and beacon light on or near Hilton Head in Beaufort County.

None of the sites so ceded, as described in this section, exceed fifty acres in any one case and such sites shall be forever exempt from any taxes to be paid to this State. The same restrictions are attached thereto as are attached to the cession of a lot on South Island as set forth in Section 3-3-290. The cession of said sites shall not be construed to authorize their use for any other purpose than the purposes specified, nor to exclude or prevent any process, civil or criminal, issuing from the courts of this State from being served or executed within the limits thereof.

HISTORY: 1962 Code Section 39-103; 1952 Code Section 39-103; 1942 Code Section 2042; 1932 Code Section 2042; 1854 (12) 315, 316; 1856 (12) 592.



SECTION 3-3-40. Sites in cities of Chester, Anderson and Greenwood.

The consent of this State has been given, in accordance with the 17th clause of the 8th section of article I of the Constitution of the United States, to the acquisition by the United States, by purchase, condemnation, or otherwise, of the several lots or parcels of land in this State hereinafter mentioned or described to wit:

(1) A site in the city of Chester for a post-office or courthouse building, described as follows: Beginning at the north corner of the intersection of Main and Wylie Streets, thence N. 46 00' W. 130 feet along Wylie Street to west corner, thence N. 44 15' E. 120 feet to north corner, thence S. 46 00' E. 127 feet and 5 inches to east corner, thence N. 44 40' W. 120 feet to the beginning corner, being the south corner of said lot, bounded by said Main and Wylie Streets and the lands formerly owned by John J. Hemphill and G. Brown White;

(2) A site in the city of Anderson for a post-office building, at the northwest corner of North Main and Federal Street beginning at the intersection of said streets and running along Federal Street S. 79 W. 135 feet to corner on Federal Street, thence N. 11 W. 150 feet to corner, thence N. 79 E. 135 feet to corner on Main Street, thence S. 11 E. 150 feet along Main Street to the beginning corner; and

(3) A site in the city of Greenwood for a post-office building, described as follows: That certain lot or parcel of land situate on the northwestern corner of Main and Oregon Streets, of the city of Greenwood, Greenwood County, containing thirty-five one-hundredths of an acre and bounded north one hundred and twenty feet by a lot formerly owned by Mrs. C. T. Bailey; east one hundred and thirty feet by Main Street; south one hundred and twenty feet by Oregon Street; and west one hundred and thirty feet by a lot formerly owned by Mrs. C. T. Bailey.

Title ceded. - The right, title and interest of this State to, and its jurisdiction over, said lots or parcels of land were ceded to the United States of America on condition that the jurisdiction so ceded would not vest until the United States acquired the title to said lands, by purchase, condemnation or otherwise, and would continue so long as the lands remained the property of the United States.

Service of process. - This State shall retain jurisdiction for the execution within said lands of all process, civil or criminal, lawfully issued by the authority of this State and not incompatible with such cession.

Exemption from taxation. - Said lands and all the buildings and structures of every kind which may be erected thereon shall be exempt from all State, county and municipal taxation, assessments or other charges which may be levied or imposed under the authority of this State so long as they shall remain the property of the United States.

HISTORY: 1962 Code Section 39-104; 1952 Code Section 39-104; 1942 Code Section 2042; 1932 Code Section 2042; 1907 (25) 634.



SECTION 3-3-50. Sites in cities of Columbia, Spartanburg, Rock Hill and Georgetown.

The consent of the State has been given in accordance with the 17th clause of the 8th section of article I of the Constitution of the United States to the acquisition by the United States, by purchase, condemnation or otherwise, of the several lots or parcels of land in this State hereinafter mentioned or described, to wit:

(1) A site in or near the city of Columbia, Richland County, for a weather bureau for the government;

(2) A site in the city of Spartanburg, Spartanburg County, for a post office and courthouse, described as follows: Beginning at the southwest corner of North Church and Walnut Streets in said city and running thence westerly with Walnut Street one hundred forty-one and two tenths feet to a stake; thence S. 29 E. 147 feet to a stake; thence easterly to North Church Street one hundred thirty-nine and six tenths feet; and thence northerly with North Church Street one hundred forty-seven and five tenths feet to the beginning corner, being the lot conveyed to the United States by J. F. and J. B. Cleveland, by deed dated April 24 1903;

(3) A site in the city of Rock Hill, York County, for a post office and courthouse, described as follows: Beginning on the east corner of Caldwell and Main Streets and running along Caldwell Street one hundred and thirty-six feet to corner; thence along the line of the Roach lot one hundred and thirty feet to corner; thence along the line of the lot formerly owned by the estate of Fannie B. Reid to a corner on Main Street one hundred and thirty-five feet; thence to the beginning corner one hundred and thirty feet; bounded by said streets, the Roach lot and lands formerly of the estate of Fannie B. Reid, being the identical lot conveyed to the United States of America by the heirs of the estate of John Roach; and

(4) A site in the city of Georgetown, Georgetown County, for a public building for the purposes of the government, described as follows: All that certain piece, parcel or lot of land situate, lying and being at the corner of King and Front Streets in said city of Georgetown and measuring on King Street one hundred and twenty feet and on Front Street one hundred and thirty feet and bounded by Front Street, King Street and on all other sides by lands formerly owned by the estate of George R. Congdon, deceased, being the same premises conveyed by said George R. Congdon, in his lifetime, to the United States by deed bearing date May 9 1903, and duly recorded in the office of the register of deeds for Georgetown County, in book V, page 317.

Jurisdiction of State ceded; condition. - The right, title and interest of this State to, and its jurisdiction over, said lots or parcels of land were ceded to the United States but the jurisdiction so ceded was on condition that it would not vest until the United States acquired the title to such lands by purchase, condemnation or otherwise and that such jurisdiction should continue so long as such lands remained the property of the United States.

Service of process. - This State shall retain jurisdiction for the execution within such lands of all process, civil or criminal, lawfully issued by the authority of this State and not incompatible with such cession.

Lands exempt from State taxation. - Such lands and all the buildings and structures of every kind which may be erected thereon shall be exempt from all State, county and municipal taxation, assessments or other charges which may be levied or imposed under the authority of this State so long as they shall remain the property of the United States.

HISTORY: 1962 Code Section 39-105; 1952 Code Section 39-105; 1942 Code Section 2042; 1932 Code Section 2042; 1904 (24) 470.



SECTION 3-3-60. One acre on Otter Island in Colleton County; one acre on Station Creek in Beaufort County; one acre on Bob's Island in Beaufort County.

One acre of land on Otter Island in Colleton County has been ceded to the United States for a lighthouse, one acre of land on the north side of Station Creek, near St. Helena Island, in Beaufort County has been ceded to the United States for the erection of a beacon light and one acre of land on Bob's Island, at the entrance of Scull Creek, in Beaufort County has been ceded to the United States for the erection of a beacon light. But said lands and every person or officer residing or employed thereon, whether in the service of the United States or not, shall be subject and liable to the government of this State and the jurisdiction, laws and authority thereof in the same manner as if the cession had never been made and the United States shall exercise no more authority or power within the limits of such lands than it might have done previously to the cession thereof or than may be necessary for the building, erection, repairing or internal government of the lighthouse and the regulation and management of the lighthouse and the beacon lights that may be built and erected on such lands and of the officers and persons by them to be employed in and about the same.

Such lands shall be forever exempt from any taxes to be paid to this State.

HISTORY: 1962 Code Section 39-106; 1952 Code Section 39-106; 1942 Code Section 2042; 1932 Code Section 2042; 1837 (6) 569.



SECTION 3-3-70. Lot in city of Aiken.

The right, title and interest of the State to, and the jurisdiction of this State over, the following described lot or parcel of land has been granted and ceded to the United States for the erection of a public building, to wit: All that certain piece, parcel or lot of land situate, lying and being in the city of Aiken, in Aiken County, beginning at the southwest corner of Park Avenue and Laurens Street, running thence southerly with the west line of Laurens Street one hundred and forty feet; thence westerly at right angles with Laurens Street one hundred and twenty feet; thence northerly, parallel with Laurens Street, one hundred feet, more or less; thence easterly with Park Avenue one hundred and twenty feet, more or less, to the point of beginning.

Jurisdiction and service of process. - Exclusive jurisdiction in and over said lot or parcel of land, when acquired by the United States, was ceded to the United States for the purposes mentioned except the service upon such sites of all civil and criminal processes of the courts of this State; but the jurisdiction so ceded shall continue no longer than the United States shall own such piece of land.

Condition of cession; exemption from taxes. - Such jurisdiction was so ceded on condition that it would not vest until the United States acquired the title to such land by purchase from its owner. So long as the lot or parcel of land shall remain the property of the United States when so acquired and no longer it shall be and continue exempt and exonerated from all State, county and municipal taxation, assessments or other charges which may be levied or imposed under the authority of this State.

HISTORY: 1962 Code Section 39-107; 1952 Code Section 39-107; 1942 Code Section 2042; 1932 Code Section 2042; 1907 (25) 638.



SECTION 3-3-80. Marshland in Beaufort County for inland navigation.

There has been granted to the United States a strip of marshland not exceeding seven hundred feet in width, lying and being in Beaufort County between the tidal streams known as Ramshorn Creek and Cooper River, and being more particularly described as follows: Beginning at a point "A" near the north bank of Ramshorn Creek, said point being a permanent triangulation station the location of which is recorded in the United States engineer office, Savannah, Ga.; thence 800 feet N. 47 00' E. (true) to a point "B" near the south bank of Cooper River, said point being a permanent triangulation station; thence N. 47 00' E. (true) to a point "C," said point being at the low-water line in Cooper River; thence following the low-water line in Cooper River to a point "D"; thence approximately 2300 feet S. 47 00' W. (true) to a point "E," said point being a permanent triangulation station (the line from point "D" to point "E" being parallel 700 feet from the line between point "A" and point "B"); thence approximately 385 feet west at a point "F," said point being at the low-water line in Ramshorn Creek; thence following the low-water line in Ramshorn Creek to a point "G"; thence N. 47 00' E. to the point of beginning. Said grant was made in order to facilitate the improvement of inland navigation and the United States may dredge, cut, fill in, occupy and use said strip of marshland in any way that may be necessary to execute any project for said improvement which the Department of Defense or Congress, may adopt and for no other purpose.

HISTORY: 1962 Code Section 39-108; 1952 Code Section 39-108; 1942 Code Section 2042; 1932 Code Section 2042; 1925 (34) 96.



SECTION 3-3-90. Other marshland in Beaufort County for inland navigation.

There has been granted to the United States a strip of marshland not exceeding one thousand feet in width, lying in and along a tidal stream known as Archer's Creek, on either side thereof, and extending throughout the entire length of said creek, the exact limits having been determined by the Secretary of War. This grant was made in order to facilitate the improvement of said creek for the purposes of navigation and the United States may dredge, fill in, occupy and use said strip of land in any way that may be necessary to execute any project for such improvement which Congress has adopted since February 21 1912 or may hereafter adopt and for no other purpose.

HISTORY: 1962 Code Section 39-109; 1952 Code Section 39-109; 1942 Code Section 2042; 1932 Code Section 2042; 1912 (27) 653.



SECTION 3-3-100. Lands in Beaufort County for naval and military purposes.

The right, title and interest of the State in and to, and the jurisdiction of the State over, the following described lands situated in Beaufort County has been granted and ceded to the United States for naval and military purposes, to wit: All the area between high and low-water marks immediately adjacent to and surrounding Parris Island and all islands immediately contiguous to Parris Island and now owned by the United States.

Reversion. - When the use thereof by the United States for naval and military purposes is terminated or is deemed no longer necessary the title to such lands shall revert to the State.

Criminal jurisdiction and service of process. - There was reserved to the State a concurrent jurisdiction of criminal cases cognizable under the laws of the State and for the execution upon or within said area of all process, civil and criminal, lawfully issued by the courts of the State and not incompatible with such cession.

Compensation of individuals. - Such grant was made upon condition that it would not be effectual as to any portion of the premises embraced in the foregoing description, in or to which any person had then any right, title, leasehold or interest or upon which any person then owned or had buildings, structures or improvements, until the United States compensated such person for such right, title, leasehold or interest and for such buildings, structures and improvements and acquired the right, title, leasehold or interest of such person thereto or therein.

Determination of such compensation. - In case of the failure of the United States and any person interested as aforesaid or owner as aforesaid to agree upon proper compensation to be paid, as above provided, the United States may have such compensation determined by the verdict of a jury, upon application by petition to the court of common pleas of Beaufort County. Said court shall have exclusive jurisdiction of such petition which shall be served as by law a summons in a civil action in said court is required to be served. Any such cause shall be heard, without delay, at a term of court and under the direction of the presiding judge thereof and such determination shall be final and without appeal. Upon the amount so found being paid, with all costs of the proceeding, if any, the right, title and interest of such person or owner thereto and therein shall vest in the United States.

HISTORY: 1962 Code Section 39-110; 1952 Code Section 39-110; 1942 Code Section 2042; 1941 (42) 192.



SECTION 3-3-110. Other lands in Beaufort County for military purposes.

The following described lands situated in Beaufort County have been granted and ceded to the United States for military purposes in providing for a road to and from the United States training station, to wit: A strip of land two hundred feet wide, starting at a point on the north bank of Archer's Creek, N. 64 29' W. 6563 feet from monument numbered 31 at the marine barracks, Parris Island, South Carolina, thence N. 13 40' W. 4605 feet to a point at the mean high-water line near Jericho Point; thence N. 87 39' E. 204 feet to a point also at the mean high-water line near Jericho Point; thence S. 13 40' E. 4565 feet to a point on the north bank of Archer's Creek; thence S. 76 20' W. 200 feet to the point of beginning. The conveyance of the tract of land herein described to the United States was made upon the express condition and limitation that said property shall be used only for military purposes and when it shall cease to be actually used for military purposes, the title and right of possession shall immediately revert to this State without notice, demand or action brought.

The grant was also made upon condition that it would not be effectual as to any portion of the premises embraced in the foregoing description in or to which any person had any right, title or interest or upon which any person owned or had buildings, structures or improvements until the United States compensated such person for such right, title and interest and for such buildings, structures and improvements and acquired the right, title and interest of such person thereto or therein. In case of the failure of the United States and any person interested as aforesaid or owner as aforesaid to agree upon proper compensation to be paid as above provided the United States may have such compensation determined by the verdict of a jury upon application by petition to the court of common pleas of Beaufort County. Such court shall have exclusive jurisdiction of such petition which shall be served as by law a summons in a civil action in said court is to be served. Such cause shall be heard without delay, at a term of court, and under the direction of the presiding judge thereof and such determination shall be final and without appeal. And upon the amount so found being paid, with all costs of the proceedings, if any, the right, title and interest of such person or owner thereto and therein shall vest in the United States.

HISTORY: 1962 Code Section 39-111; 1952 Code Section 39-111; 1942 Code Section 2042; 1932 Code Section 2042; 1929 (36) 722.



SECTION 3-3-120. Five acres in Charleston for a customhouse.

A lot, not to exceed five acres, in the city of Charleston has been ceded to the United States for the erection of a customhouse. Such lot and the buildings erected thereon shall be exempt from any tax to be paid to this State. But all process, civil or criminal, issued under the authority of this State or any officer thereof shall and may be served and executed on any part of such land and on any person there being and implicated in matters of law.

HISTORY: 1962 Code Section 39-112; 1952 Code Section 39-112; 1942 Code Section 2042; 1932 Code Section 2042; 1848 (11) 514.



SECTION 3-3-130. One hundred feet on Haddrell's Point in Charleston County for erection of beacon.

One hundred feet square of land on Haddrell's Point in Charleston County, conveyed by Mrs. Rebecca Bee Barksdale for the use of the United States, has been ceded to the United States for the purpose of erecting a beacon thereon. But nothing contained in such cession shall be construed to exclude or prevent any process, civil or criminal, issuing from the courts of this State from being served or executed within the limits of such cession.

HISTORY: 1962 Code Section 39-113; 1952 Code Section 39-113; 1942 Code Section 2042; 1932 Code Section 2042; 1823 (6) 220.



SECTION 3-3-140. Fort Mechanic in Charleston County for maintenance of military post.

The lots or tracts of land whereon Fort Mechanic is erected and such other lots and parcels of land as may be considered necessary to that establishment have been ceded to the United States for all purposes necessary to the maintenance of a military post. But nothing in such cession shall be construed to prevent any process, civil or criminal, issuing from any of the courts of this State or any other competent authority from being served or executed within the limits of such lots or tracts of land nor to impair the rights and privileges vested in the city council of Charleston, under their charter of incorporation. But said city council may relinquish its right or jurisdiction in and over the land aforesaid.

HISTORY: 1962 Code Section 39-114; 1952 Code Section 39-114; 1942 Code Section 2042; 1932 Code Section 2042; 1813 (5) 696.



SECTION 3-3-150. "Charleston Club House," on Meeting Street, in Charleston for courthouse or other purpose.

A lot of land for a courthouse and office connected therewith for the use of the United States courts or for any other purposes to which the government of the United States may think proper to apply it has been ceded to the United States described as follows, viz.: All that lot, piece or parcel of land, with the buildings thereon, known as the "Charleston Club House," situate, lying and being on the west side of Meeting Street, in the city of Charleston, measuring and continuing in front, on Meeting Street, fifty-eight feet, more or less, by about two hundred and thirty-six feet in depth, more or less; bounding, north, on lands formerly of Wm. P. Greeland; to the east, on Meeting Street; to the south, on lands formerly of M. C. Mordecai; and to the west, on lands of the French Protestant Church. But all process, civil or criminal, issued under the authority of this State or any officer thereof may be served and executed on any part of said premises and on any person there being and implicated in any matter of law. Said lot of land and all the buildings and structures of every kind erected thereon shall be absolutely and forever exempt from all taxes of the county of Charleston, the corporation of the city of Charleston and this State.

HISTORY: 1962 Code Section 39-115; 1952 Code Section 39-115; 1942 Code Section 2042; 1932 Code Section 2042; 1870 (14) 213.



SECTION 3-3-160. Fifty feet on South Battery in Charleston for beacon or harbor light.

A site, restricted to fifty feet square, on South Battery in the city of Charleston has been ceded to the United States for a beacon or harbor light. Such site shall be forever exempt from any taxes to be paid to this State and shall be subject to the same restriction as was attached to the cession of a lot on South Island as set forth in Section 3-3-290.

HISTORY: 1962 Code Section 39-116; 1952 Code Section 39-116; 1942 Code Section 2042; 1932 Code Section 2042; 1854 (12) 315.



SECTION 3-3-170. Lands in Charleston County for naval purposes.

The jurisdiction and control of this State have been granted and ceded to the United States in and over the several following described pieces, parcels and tracts of land and land covered with water hereinafter described, to wit:

(1) All that tract or parcel of land and land covered with water, situate, lying and being on the west bank of Cooper River, in Charleston County measuring and containing seven hundred and sixty acres, more or less, abutting and bounded to the north by lands formerly of Mrs. W. W. Lawton and by the Cooper River, on the east by the Cooper River, on the south by Ship Yard Creek and on the west by Ship Yard Creek, as is delineated on a map of the city of Charleston and vicinity, made by J. H. Dingle, city surveyor, December 1900, conveyed by J. Adger Smyth, as mayor of the city of Charleston, by deed, dated August 12 1901, and recorded in the office of the register of deeds for said county at page 247 of book X 23 to the United States for the purpose of a naval station in accordance with the limitations set forth in the act of the General Assembly approved February 8 1901 (Acts 1901, p. 607);

(2) All that certain piece, parcel and tract of land, containing one hundred and seventy-one and three one-hundredths (171.03) acres, bounded on the north by Noisette Creek, on the east by Cooper River, on the south by lands formerly of Cecilia Lawton and on the west by other lands belonging to the city of Charleston, constituting a portion of Chicora Park and specifically shown and designated on the plat of said park made by A. J. Menocal, engineer, United States Navy, being wholly within the red lines laid down on said plat, conveyed to the United States by deed of said J. Adger Smyth, mayor, dated August 12 1901, recorded in the office aforesaid in book X 23 at page 245;

(3) All that certain piece, parcel and tract of land, situate, lying and being in said county of Charleston on the west bank of the Cooper River, containing two hundred and fifty-eight and eleven one-hundredths (258.11) acres, more or less, bounded on the north by lands of the city of Charleston known as Chicora Park, on the east by Cooper River, on the south by lands formerly of Mappus and J. C. H. Claussen and the Old Clement's Ferry Road and a body of marshland, and on the south by lands formerly of said Cecilia Lawton, being the tract of land conveyed by said Cecilia Lawton to the United States by deed dated August 14 1901 recorded in the office aforesaid in book X 23 at page 234; and

(4) All that certain piece, parcel and tract of land situate, lying and being in Charleston County westward of and adjoining the United States navy yard and containing ninety-six and one-half (96.5) acres, more or less, and having such shape, metes, marks, bounds, dimensions and distances as is represented on a plat thereof made by J. W. G. Walker, civil engineer, United States Navy, on September 9 1902 and being the parcel conveyed to the United States by said J. Adger Smyth, mayor, by deed dated July 12 1902 recorded in the office aforesaid in book F 24 at page 30;

Excepting, however, that portion of one or more of such tracts or parcels of land that the United States, through the Secretary of the Navy of the United States, did by deed dated April 16 1903 recorded in the office aforesaid at page 156 of book F 24 reconvey in fee simple unto the city of Charleston more particularly described as follows: All that certain piece, parcel and tract of land situate, lying and being in Charleston County on the south bank of Noisette Creek, containing one thousand eight hundred and twenty-six and seven-tenths square feet, more or less, and bounded as follows, that is to say: On the north by Noisette Creek, on the southeast by a line running in continuation of the northwestern boundary line of the naval hospital tract from the point where such line intersects the western boundary line of the navy yard tract to said creek and on the southwest by the western boundary line of the navy yard tract, from the point where said line is intersected by the northwestern boundary line of the naval hospital tract to said creek.

Service of process. - This State retains and shall retain jurisdiction, concurrent with that of the United States, in and over said pieces, parcels and tracts of land and land covered with water so far as that civil process and writs in all cases not affecting the real and personal property of the United States and any and all criminal or other process and writs lawfully issued in the name and under the authority of this State against any person charged with crimes, felonies or misdemeanors committed against the peace and dignity of the State within and without the limits of said pieces, parcels and tracts of land and land covered with water and not incompatible with the cession may be executed at any and all times within the limits of said pieces, parcels and tracts of land and land covered with water in the same manner as if no jurisdiction had been so granted and ceded.

Exemption from taxation. - Said pieces, parcels and tracts of land and land covered with water, so long as they shall be and remain the property of the United States and shall be used for the purposes for which they have been heretofore granted and conveyed as aforesaid, shall be and continue wholly exempt and exonerated from and of any and all taxes, assessments and other charges whatsoever which might otherwise be imposed by and under the authority of this State.

HISTORY: 1962 Code Section 39-117; 1952 Code Section 39-117; 1942 Code Section 2042; 1932 Code Section 2042; 1907 (25) 548.



SECTION 3-3-180. Lands in Charleston County for inland waterway.

The right, title and interest of this State to, and the jurisdiction and control of this State over, a strip of land and land covered with water four hundred feet wide and lying two hundred feet on each side of the center line of the route selected by the United States for an inland waterway between Charleston Harbor and a point opposite McClellanville has been granted and ceded to the United States for the purpose of constructing and improving the inland waterways between Charleston Harbor and a point opposite the town of McClellanville, in Charleston County.

Said strip of land is described as follows, to wit: From the cove back of Sullivan's Island following the deepest water of Sullivan's Island Narrows to the bend next east of the point known as Spanish Fort; thence the route leaves the natural waterway and a marsh cut was made across a long bend; thence along the deepest part of the natural waterway to Branch Inlet; thence back of Isle of Palms to Meeting Reach and through it to the Seven Reaches; thence through Seven Reaches to Dewees Inlet; thence to and through Bull Yard Sound and into Capers Inlet; thence to and through Santee Pass to Price's Inlet; thence to and through Bull Narrows, having one marsh cut across a bend at or near the narrowest part of this passage; thence through Bull Creek and across the marsh to Seewee Creek; thence across the marsh to Vander Horst Creek; thence down said creek and across the marsh to Vander Horst Creek and through the marsh to Belvedere Creek; thence up Belvedere Creek and through the marsh to Salt Pond Creek; thence up Salt Pond Creek and through the marsh to Graham's Creek; thence up Graham's Creek, cutting across one sharp bend, and through the marsh to Awendaw Creek; thence down Awendaw Creek and Harbor River to Long Creek; thence by Long Creek and a marsh cut to Bull River; thence down Bull River to Five Fathom Creek, which junction is the nearest point in the proposed route to McClellanville.

Dredging material deposited on adjoining lands. - The material dredged from the proposed channel in order to widen and deepen it may be disposed of by depositing such material upon the adjoining marshlands outside of the strip of land designated herein, if such disposal be found necessary or desirable for construction or maintenance of the channel. But by the use of such adjoining lands for such purpose the United States shall not acquire any right, title or interest in or to the lands outside of such strip four hundred feet wide, excepting the right to deposit material thereon.

Condition of grant. - Such grant was made upon the condition that it would not be effectual as to any portion of the premises embraced in the foregoing description in which any person then had any right, title or interest or upon which any person then had any legal structures or improvements, until title was acquired by the United States to such right, title or interest or to such structures or improvements.

Service of process. - There was reserved to this State a concurrent jurisdiction for the execution within such lands of all process, civil or criminal, lawfully issued by the courts of the State and not incompatible with such cession.

Land ceded tax free. - All lands and tenements granted as aforesaid to the United States of America shall be, so long as they shall be used for the purposes hereinbefore mentioned, exonerated and discharged from all taxes, assessments and other charges which may be imposed under the authority of this State.

HISTORY: 1962 Code Section 39-118; 1952 Code Section 39-118; 1942 Code Section 2042; 1932 Code Section 2042; 1903 (24) 6.



SECTION 3-3-190. Lighthouse on Middle Bay Island, in Charleston Harbor.

The lighthouse on Middle Bay Island, within the bar of Charleston Harbor, has been ceded to the United States and is bounded to the north by a small inlet passing between said island and Morris Island; to the south, by an inlet called Folly Inlet; to the east, by the Atlantic Ocean; and to the west, by a sound or creek passing between the said Middle Bay Island and the other island aforesaid; together with the lands and tenements thereunto belonging and together with the jurisdiction of said island as far as such jurisdiction shall be incident and essential for the erection of forts, magazines, arsenals, dockyards and other needful buildings, the appointment of officers and the general regulation of the lighthouse, forts, magazines, arsenals and dockyards, in fee simple in as full, ample and effectual manner as the premises could be granted, aliened, transferred, conveyed and confirmed by any deed or devise in due form of law. But said island was so ceded upon the special proviso and condition, nevertheless, that the United States shall sufficiently support, maintain, keep in good repair and rebuild, when necessary, the lighthouse, from time to time and at all times hereafter and shall also erect, or cause to be erected, proper leading marks to and for, or as appending to, the lighthouse and cause buoys to be stationed in fit places for further and better facilitating and securing the navigation and that all expenses which shall accrue in, for and about the lighthouse or the leading marks and buoys above mentioned shall be defrayed out of the treasury of the United States.

HISTORY: 1962 Code Section 39-119; 1952 Code Section 39-119; 1942 Code Section 2042; 1932 Code Section 2042; 1790 (5) 148.



SECTION 3-3-200. Land for Charleston jetties.

So much land of the State, not exceeding one hundred and fifty acres, as may be needed for the permanent construction of the shore end of the jetties in Charleston Harbor lying on and next adjacent to Morris' Island and the creeks and marshes contiguous thereto has been granted to the United States for the purpose of the erection and construction of the shore end of such jetties. But nothing contained in such grant shall be construed to impair or affect the rights of any owner or of any private individuals claiming such lands or any part thereof.

HISTORY: 1962 Code Section 39-120; 1952 Code Section 39-120; 1942 Code Section 2042; 1932 Code Section 2042; 1899 (23) 290.



SECTION 3-3-210. Lands in Charleston County for migratory bird refuge.

Subject to the rights of the South Carolina Department of Natural Resources or its successors to lease and subject to the rights of the people of the State to gather oysters and other shellfish on any of the lands hereinafter described, there has been granted to the United States all of the marshlands, sand banks, shores, edges and lands uncovered by water at low tide which are included within the outside boundaries of the premises hereinafter described or which are contiguous and adjacent to such boundaries, to wit:

(1) All that plantation or tract of land containing a body of marshland, in all seven thousand five hundred and sixty-eight (7,568) acres, situate in and around Bull Bay, in the county of Charleston, embracing those islands known as White Banks, being the premises granted to Richard T. Morrison, September 1, 1860, by grants recorded in book Q No. 6, pages 218 and 219, in the office of the Secretary of State, plats of which tracts are also recorded in volume 57, page 429 and page 430, in the office of the Secretary of State;

(2) All those fifteen islands, together containing sixteen thousand nine hundred and ninety-two (16,992) acres, situate near Bull Bay in Charleston County, which islands as a group bound east on the Atlantic Ocean, to the west partly on Bull Bay, to the northward on creeks and marshes, names unknown, and to the southward on Raccoon Keys, being the islands granted to John Bowman, August 1, 1791, by grant recorded in grant book No. 5, page 205, in the office of the Secretary of State aforesaid, and subsequently conveyed to H. P. Jackson by deed recorded in book Y-20, page 216, in the R.M.C. office for Charleston County aforesaid, a plat of which islands is recorded in plat book 1, page 205, in the office of the Secretary of State aforesaid and also in plat book B, page 136, in the R.M.C. office aforesaid;

(3) All that tract of land, marsh and sandbank, known as the Casinas, containing three hundred and sixty (360) acres, more or less, near Cape Romain in Charleston County, being the tract granted to John Lee, William Lee and Charles E. Lee, August 3, 1840, by grant recorded in grant book O No. 6, page 485, in the office of the Secretary of State aforesaid, and subsequently conveyed to Henry P. Jackson, by deed recorded in book Y-20, page 214, in the R.M.C. office aforesaid, a plat of which tract is recorded in volume 42, page 68, in the office of the Secretary of State aforesaid and in book B, page 133, in the R.M.C. office aforesaid;

(4) All that tract of land known as Cape Romain and Bird Bank containing nine hundred and seventy (970) acres, situated in Charleston County, being the premises granted to John Lee, William Lee and Charles E. Lee, by grant recorded in grant book O No. 6, page 486, in the office of the Secretary of State aforesaid and subsequently conveyed to H. P. Jackson by deed recorded in book Y-20, page 215, in the R.M.C. office aforesaid, a plat of which is recorded in plat book B, page 131, in the R.M.C. office aforesaid;

(5) All that tract of land containing five thousand five hundred and sixty (5,560) acres on an island known as Big and Little Raccoon Keys, situate in Charleston County, which island bounds eastward on Cape Romain Inlet, southward on the Atlantic Ocean and westward on Bull Bay, being the island granted to John Vinyard, October 7, 1816, by grant recorded in volume 61, page 86, in the office of the Secretary of State aforesaid, and subsequently conveyed to H. P. Jackson by deed recorded in book Y-20, page 213, in the R.M.C. office aforesaid; and

(6) All that tract of land and marshland containing one thousand and forty (1,040) acres, more or less, situate in Christ Church Parish in Charleston County, bounded on the north and northeast by Palmetto Creek, to the north and northwest by lands late of the estate of Whitesides, C. B. Northrop, Hodge and Kelly, south and southwest by lands late of Moses Whitesides, Esq., south and southeast by a creek known as No Man's Friend Creek, being the tract granted to C. B. Northrop, July 2, 1855, by grant recorded in book Q No. 6, page 67, in the office of the Secretary of State and subsequently conveyed to H. P. Jackson by deed recorded in book Y-20, page 217, in the R.M.C. office aforesaid, a plat of which tract is recorded in State record volume 43, page 270, and also in book B, page 132, in the R.M.C. office aforesaid.

Jurisdiction; migratory bird refuge.- Subject to the rights of the South Carolina Department of Natural Resources as provided above the United States shall have exclusive jurisdiction on the lands so granted for the purpose of carrying out the provisions of the act of Congress approved February 18, 1929, known as the "Migratory Bird Conservation Act" and all acts hereafter amendatory thereof, and for the purpose of the preservation and conservation of all migratory birds which are or hereafter may be under the jurisdiction of the United States.

Service of process.- Nothing contained in said grant shall be construed to exclude or prevent any process, civil or criminal, issuing from the courts of this State from being served or executed within the limits of said grant.

Reverter when no longer used for game refuge.- The lands so granted shall revert to the State in the event the United States shall cease to use said lands for the purpose of a migratory bird refuge.

Consent to conveyance of part of such lands.- The consent of the State has also been given to the conveyance by the United States or its duly authorized agency, to I. W. Limbaker of tract "A," as shown on plat of the Intercoastal Waterway, Winyah Bay-Charleston, Canal Prism and Spoil Disposal Areas, prepared by the United States engineer office, Charleston, South Carolina, February 6, 1939, and on file in the United States engineer office aforesaid in file No. 42-4, said tract "A" having been a portion of the lands granted the United States as aforesaid, in exchange for the conveyance by I. W. Limbaker to the United States or its duly authorized department, or tract "B," as shown on said plat, the granting clause of said conveyance from I. W. Limbaker reading as follows:

"That the said deeded land shall revert to the State of South Carolina in the event the United States of America ceases to use the said lands for the purpose of a migratory bird refuge." And it is hereby specifically declared that said tract "A" shall not revert to the State on account of said conveyance, but having been conveyed to I. W. Limbaker as so authorized, shall be freed of the provision for reversion contained in the cession of said property to the United States.

HISTORY: 1962 Code Section 39-121; 1952 Code Section 39-121; 1942 Code Section 2042; 1932 Code Section 2042; 1930 (36) 1303; 1939 (41) 917; 1952 (47) 2890; 1993 Act No. 181, Section 36, eff July 1, 1994.



SECTION 3-3-220. Marshlands adjacent to Castle or Fort Pinckney ceded for sanatorium.

Certain marshlands next adjacent to Castle or Fort Pinckney, not previously ceded to the United States, and consisting of fifty acres of marshlands, more or less, were granted to the United States in 1898 for the purpose of erecting, constructing and maintaining a home or sanatorium for disabled officers, soldiers and sailors of the Army and Navy of the United States.

Land tax exempt. - Such lands shall so long as they shall be used for the purpose aforesaid be exonerated and discharged from all taxes, assessments and other charges which may be imposed under the authority of this State.

Plat to be made and filed. - The proper officers of the United States in charge of such institution were required to cause to be executed a plat of the lands which were acquired for such purpose and file it in the office of the Secretary of State of this State.

HISTORY: 1962 Code Section 39-122; 1952 Code Section 39-122; 1942 Code Section 2042; 1932 Code Section 2042; 1898 (22) 962.



SECTION 3-3-230. Fortification sites on Sullivan's Island, James' Island and Shute's Folly Island in Charleston County.

The lands, forts, fortifications and sites for the erection of forts on Sullivan's Island, James' Island and Shute's Folly Island in Charleston County, as delineated in a plan of survey made by Robert Q. Pinckney on November 17 1846, under the direction of commissioners appointed under a resolution of 1845, have been ceded to the United States. Such lands, sites, forts and fortifications so ceded shall be exempt from any tax to be paid to this State. But all process, civil or criminal, issued under the authority of this State or any officer thereof shall and may be served and executed on any part of the lands, sites, forts and fortifications so ceded and on any person there being and implicated in matters of law. And nothing in such cession contained shall be construed to interfere with the rights and property of the citizens or so as to affect any of the streets, thoroughfares or public landings on said islands.

HISTORY: 1962 Code Section 39-123; 1952 Code Section 39-123; 1942 Code Section 2042; 1932 Code Section 2042; 1846 (11) 366; 1848 (11) 514.



SECTION 3-3-240. Lands on Sullivan's Island for Fort Moultrie.

The right, title and interest of this State to, and the jurisdiction and control of this State over, the following described tracts or parcels of land and land covered with water situated on Sullivan's Island (those described in items (1) to (14) below being in the town of Moultrieville) in Charleston County have been granted and ceded to the United States as sites for the location, construction and prosecution of works of fortifications and coast defenses in the case of the lands described in items (1), (2) and (3) below, as sites for the location, construction and prosecution of works of fortifications and coast defense and for the use of the garrison in the case of the lands described in items (4) and (5) below, for military purposes in the case of the land described in item (6) below, for the enlargement of the military reservations on said island in the case of the lands described in items (7), (8), (9), (10) and (11) below, for the location, construction and prosecution of works of fortifications and coast defenses, the enlargement of the military reservations on said island and generally for any military purposes whatsoever in the case of the lands described in items (12) and (13) below, for the purpose of affording a clear field of view from the fire-control station pertaining to the defenses at Fort Moultrie and for such other purposes as shall render its use needful or desirable in connection with the works of fortification and at Fort Moultrie established by the United States Government on Sullivan's Island in the case of the land described in item (14) below, and for the purposes of the United States Government as permitted and directed by statute in the case of the lands described in item (15) below, to wit:

(1) Beginning at the point of intersection of the eastern boundary line of Fort Moultrie military reservation with the line of the southern side of Beach Avenue and running thence along the southern side of Beach Avenue in an easterly direction to its intersection with the western side of Sumter Street; thence along the western side of Sumter Street extended, in a southerly direction, to a point in the sea one hundred yards beyond low-water mark; thence in a westerly direction, following the meanderings or intersections of a line in the sea one hundred yards beyond low-water mark to the eastern boundary line of the Fort Moultrie military reservation extended and thence along the eastern boundary line of the Fort Moultrie military reservation extended and along said eastern boundary line in a northerly direction to the place of beginning;

(2) Beginning at a point in the sea on the prolongation or extension, in a southerly direction, of the dividing line between lot T and lot U, as laid down on the plan of the town of Moultrieville, one hundred yards beyond low-water mark and running thence in a northerly direction, along the prolongation or extension of said dividing line and the line that divides lot No. 224 from lot No. 225, as laid down on the plan of the town of Moultrieville, to the southerly side of Ion Street; thence in an easterly direction, along the southerly side of Ion Street, to the point of intersection of the southerly side of that street with the dividing line between lot No. 256 and lot No. 257, as laid down on the plan of the town of Moultrieville; thence in a southerly direction, along the dividing line between said lots 256 and 257 and the dividing line between lot No. 260 and lot No. 261, as laid down on the plan of the town of Moultrieville, and the prolongation or extension of said dividing lines to a point in the sea one hundred yards beyond low-water mark; thence in a southwesterly direction following the meanderings or indentations of a line in the sea one hundred yards beyond low-water mark to the place of beginning, excepting from the tract or parcel of land so described and ceded the United States jetty reservation;

(3) Beginning at a point in the sea on the prolongation or extension, in a northerly direction, of the easterly side of Horry Street, one hundred yards beyond low-water mark, and running thence in a southerly direction along the prolongation of the easterly side of Horry Street and along the easterly side of said street to its intersection with the northerly side of East Middle Street or Beach Avenue; thence in an easterly direction along the northerly side of East Middle Street or Beach Avenue to the point of intersection of the northerly side of that street with the dividing line between lot No. 269 and lot No. 270, as laid down on the plan of the town of Moultrieville; thence in a northerly direction along the dividing line between said lots Nos. 269 and 270 and the dividing line between lot No. 265 and lot No. 266, as laid down on the plan of the town of Moultrieville, and the prolongation of said dividing lines to a point in the sea one hundred yards beyond low-water mark; thence in a southwesterly direction, following the meanderings or indentations of a line in the sea one hundred yards beyond low-water mark to the place of beginning;

(4) Beginning at a point on the prolongation or extension in a northerly direction of the westerly line of lot 159, as laid down on the plan of the town of Moultrieville, on the back beach, one hundred yards beyond high-water line; thence in an easterly direction following the meanderings or indentations of a line one hundred yards beyond said high-water line to the intersection of the prolongation or extension in a northerly direction of the western line of Petigru Street; thence in a southerly direction along said prolongation or extension of the westerly line of Petigru Street, along the westerly line of Petigru Street and along the prolongation or extension in a southerly direction of the westerly line of Petigru Street to a point one hundred yards beyond low-water line in the sea; thence in a westerly direction following the meanderings or indentations of a line in the sea one hundred yards beyond low-water line to its intersection with the prolongation or extension, in a southerly direction, of the eastern side of Marion Street; thence in a northerly direction along the prolongation or extension of the eastern side of Marion Street and along the eastern side of Marion Street to its intersection with the northern side of Central Avenue; thence in a westerly direction along the northern side of Central Avenue to the southwest corner of lot 159 aforesaid; and thence in a northerly direction along the western line of said lot 159 and along the prolongation or extension, in a northerly direction, of the western line of said lot 159 to the place of beginning; excepting from the area described those portions which are occupied and in use by the public as highways, known as Central Avenue and Beach Avenue;

(5) Beginning at a point on the prolongation or extension, in a northerly direction, of the westerly line of lot 131, as laid down on the plan of the town of Moultrieville, on the back beach, and one hundred yards beyond high-water line; thence in an easterly direction following the meanderings or indentations of a line one hundred yards beyond said high-water line to the intersection of the prolongation or extension, in a northerly direction, of the eastern line of Marion Street; thence in a southerly direction along said prolongation or extension of said easterly line of Marion Street, along said easterly line of Marion Street and along the prolongation or extension in a southerly direction of the easterly line of Marion Street to a point one hundred yards beyond low-water line in the sea; thence in a westerly direction following the meanderings or indentations of a line in the sea one hundred yards beyond the low-water line to its intersection with the prolongation or extension in a southerly direction of the eastern side of Sumter Street; thence in a northerly direction along the prolongation or extension of the eastern side of Sumter Street and along the eastern side of Sumter Street to the place of beginning; excepting from the area described those portions which are occupied and in use by the public as highways, known as Central Avenue and Beach Avenue;

(6) The lands comprising those portions of Central Avenue and Beach Avenue, in the town of Moultrieville, Sullivan's Island, which lie between Petigru and Sumter Streets;

(7) Bounded on the west by the former boundary of Fort Moultrie reservation and parade ground; on the south by lands acquired by the United States for fortification purposes; on the east by lands acquired by the United States for garrison purposes; and on the north by a line following the meanderings or indentations of a line in the sea one hundred yards beyond high-water line; the easterly and westerly boundaries to be extended to meet this last-mentioned line;

(8) All that tract or parcel of land and land covered with water on the eastern end of Sullivan's Island lying to the south of the right of way of the seashore division of the Charleston Consolidated Railway, Gas and Electric Company and east of the street known as Sixth Street and of said street extended southward to low-water mark on the plan of Moultrieville made by Lamble, surveyor, in 1899 and recorded in the office of the register of deeds for Charleston County;

(9) All those pieces or parcels or tracts of land, lying and being in said town of Moultrieville and comprising not only the two lots designated by the letters "O" and "P" on a plan of Moultrieville compiled from official maps and surveys by H. S. Lamble, civil engineer, in April 1902, and recorded July 15 1902, at page 189 of plat book D in the office of the register of deeds for the county of Charleston, on which or a part of which is located the lifesaving station, but also the land of the same width as that of said two lots together and extending in front of and from said two lots down to mean low-water mark, said two lots "O" and "P" together measuring two hundred (200) feet, more or less, from rear to front and two hundred and twenty-five (225) feet, more or less, in width and abutting and bounding northeastwardly on Patrick Street, northwestwardly on Ion Street, southwestwardly on the lot designated by the letter "N" on said plan and southeastwardly on Atlantic Street or the front beach;

(10) All those pieces or parcels of land lying and being in the town of Moultrieville, shown on a plan of Moultrieville compiled from official maps and surveys made by H. S. Lamble, civil engineer, in April 1902, and recorded July 15 1902, at page 189 of plat book D, in the office of the register of deeds for the county of Charleston, comprising all the land lying to the westward of the United States Government reservations at old Fort Moultrie and contained between said reservations on the east and the town lots numbers 73, 74 and 77 on the west, embracing lots numbers 78, 79 and 80, the town hall lot, portions of West Fort Street, Main Street and Middle Street, and marshlands to the north of lot 78, more particularly described as follows: Beginning at low-water mark in the cove on the north side of Sullivan's Island at the former northwest corner of United States Government reservation and extending approximately south 21 degrees 35 minutes west 1,170 feet following the former west line of said United States Government reservation to its western corner to the north of Middle Street; thence approximately south 52 degrees 15 minutes west 65 feet to the corner stone at the northwest corner of the old Fort Moultrie reservation; thence following the boundaries of this reservation approximately south 17 degrees west 126 feet to a corner stone, approximately north 75 degrees west 82.4 feet to a corner stone and approximately south 15 degrees 30 minutes west 580 feet to the low-water line on the south or ocean side of Sullivan's Island; thence westward along the low-water line approximately 100 feet to the extension of the west line of West Fort Street; thence along the west line of West Fort Street approximately north 12 degrees 30 minutes east 695 feet to the southeast corner of lot No. 74; thence approximately south 77 degrees 30 minutes east 80.8 feet along Middle Street to the eastern corner of the public square; thence approximately north 6 degrees east 90 feet to the southeast corner of lot No. 73 on West Fort Street, thence along the west side of West Fort Street and its extension northward approximately north 12 degrees 30 minutes east 1,030 feet to low-water mark on the cove or north side of Sullivan's Island; thence along low-water mark eastward to the original point of beginning;

(11) The streets and avenues between the east and west lines of the original reservations of Fort Moultrie as said reservations existed on January 1 1894;

(12) Beginning at a point on the prolongation or extension in a northerly direction of the westerly line of Petigru Street, as laid down on the plan of the town of Moultrieville, made by H. S. Lamble in 1902, on the back beach and one hundred yards beyond high-water line; thence in an easterly direction following the meanderings or indentations of a line one hundred yards beyond said high-water line to the intersection of the prolongation or extension in a northerly direction of the western line of Frost Street; thence in a southerly direction along said prolongation or extension of the westerly line of Frost Street, along the westerly line of Frost Street and along the prolongation or extension in a southerly direction of the westerly line of Frost Street to a point one hundred yards below low-water line in the sea; thence in a westerly direction following the meanderings or indentations of a line in the sea one hundred yards beyond low-water line to its intersection with the prolongation or extension in a southerly direction of the western side of Petigru Street; thence in a northerly direction along said prolongation or extension of the western side of Petigru Street and along said western side of Petigru Street in a northerly direction and along the prolongation or extension in a northerly direction of the western line of said Petigru Street to the place of beginning;

(13) All that piece, parcel or tract of land and the wharf or wharves thereon situate on the extreme western end of Sullivan's Island, formerly owned by the Charleston Isle of Palms Traction Company, being wharf sites one (1), two (2) and four (4) and also the lot of wharf site number three (3), between wharf sites two and four aforesaid, as per plat made by Louis Y. Dawson, engineer, November 29 1912, being traced from a plat of Sullivan's Island by William Hume, dated July 1871, and such other property in the neighborhood thereof and contiguous thereto as may be needed by the United States Government for the purposes for which such cession was made as hereinabove set forth;

(14) Beginning at the southeast corner of the main United States Government reservation on Sullivan's Island, such point being located on the extension of the west line of Petigru Street in the town of Moultrieville one hundred yards to seaward from low-water line in the Atlantic Ocean (wherever such low-water line may now or hereafter be); thence northerly along the easterly boundary of said United States Government reservations (said boundary line being the west line of Petigru Street) to a point in the line with the southerly boundary of lots M, N, O and P, as shown on the Lamble map, recorded in the office of the register of deeds July 15 1902, in plat book "D"; thence easterly along said southerly boundary of said lots M, N, O and P to the east side of Patrick Street, a distance of 500 feet, more or less; thence southerly along the west boundary of lot Q, shown on said Lamble map, a distance of 150 feet, more or less; thence easterly along the southerly boundary of lots Q, R, S and T, shown on the above-mentioned Lamble map, crossing Wharf Street, to the United States Government reservation known as Thomson reservation, a distance of 490 feet, more or less; thence southerly along the boundary of said Thomson reservation to a point one hundred yards to seaward from the low-water line in the Atlantic Ocean (wherever such low-water line may now or hereafter be); thence westerly along a line in the Atlantic Ocean at all points one hundred yards to seaward from low-water line (wherever such low-water line may now or hereafter be) to the point of beginning; containing in all, above low-water line, at the time of the original cession, eleven acres, more or less; and

(15) All that tract, piece or parcel of land situate, lying and being on the western end of Sullivan's Island, in Charleston County, being all the land lying to the northward and westward of the western boundary of the road leading to Cove Inlet Bridge and to the northward and westward of the west line of Church Street, including specifically lots numbered 1 through 17 inclusive, including the half lots, and also including all that portion of Middle Street which lies to the northward and westward of the west boundary of Church Street extended, together with the water lots and marshes; all of which is shown on the map of Sullivan's Island waterworks, made by the John McCrady Company, dated November 1937 and on file in the office of the board of township commissioners for Sullivan's Island.

Reservation of driveway. - The cessions of the lands described in items (8), (9), (12), (13), (14) and (15) above were subject to the following reservations and exceptions, to wit: That such portion of the front beach of Sullivan's Island included within the limits described in said items as lies below a line drawn along said beach twenty (20) feet above high-water mark and parallel thereto, limited, however, in the case of the cession of the lands described in item (15) above to such portions as are adjacent to lots Nos. 8, 10, 11, 15 and 16 as shown on the map aforesaid, shall be always open to the public as a footway and driveway, so that the public shall have the free and unobstructed right of passage by foot and vehicle upon, over and across it, subject to the right of the United States Government to close and exclusively occupy it, so far as these reservations are concerned, at the following times and under the following circumstances, to wit: (a) during hours of actual target practice in, over or upon such portion of said premises, during which time (and prior thereto in the case of the lands described in items (9) and (15) above) due and proper notice thereof shall be given to the public; (b) during hours of actual military drill in, over and upon such portion of said premises, except the portion thereof included within the land described in item (14) above; and (c) during time of war.

Effect of grant on streets. - The portion of Beach Avenue so ceded and all other streets, roads and highways within said tracts or parcels of land were vacated and discontinued as and from the time such cessions, respectively, became effectual except:

(a) Central Avenue (but not excepting any portion of Central Avenue, if any, within the lands described in items (8), (9) and (13) above);

(b) The portions of the streets and avenues within the land described in item (10);

(c) The portion of East Middle Street included in the land described in item (12) above; and

(d) The streets and avenues within the land described in item (14) above.

The portions of Central Avenue so ceded (except any portions thereof, if any, included within the lands described in items (8), (9), (13) and (15) above) and the portions of East Middle Street included within the lands described in item (12) above shall be forever kept open as a public street and such portions of Central Avenue (other than the portions lying within the lands described in item (12) above), together with the continuation of Central Avenue through the government reservation, shall be kept in proper condition and repair by the United States Government; and such cession shall in no way interfere with any private rights or franchises heretofore legally granted with reference to Central Avenue nor shall the cessions of the tracts described in items (10) and (12) above in any way interfere with any such right or franchise with reference to any portion of Middle Street included within the lands described in item (10) or any portion of East Middle Street included within the lands described in item (12). The State also reserved the right to authorize the laying and maintaining of tracks for railroad or traction purposes on and across the portion of Central Avenue described in all items above except (8), (9), (13) and (15) and on or across the portions of East Middle Street within the lands described in item (12) above or on lands contiguous thereto and lying within fifteen feet thereof.

And all streets and avenues, within the boundaries of the lands described in item (14) marked and indicated at the time of the cessions thereof on said plat of Lamble and the extensions thereof, on and over such lands shall be forever kept open and unobstructed as highways for the passage of the public to and from the beach and other portions of Sullivan's Island and more particularly the extension of Atlantic Street from lot "Q" westward to the main government reservation and the extension of Bayonne Avenue eastward from the extension of Patrick Street to the extension of Wharf Street and thence by a line parallel with the north line of the lands so described to the west line of said Thomson reservation.

Compensation required. - The cessions of lands described in this section were made upon the condition that they should not be effectual as to any portion of the premises embraced therein in which any person then had any right, title or interest or upon which any person then owned or had any structures or improvements until the United States compensated such person for such right, title and interest or for such buildings, structures and improvements and acquired the title of such person thereto, nor until the United States further compensated the persons who, at and before the cession of such jetty reservations, owned like interests or owned structures and improvements upon the territory theretofore ceded by this State to the United States for jetty reservations.

Determinations of amount when not agreed. - In case of the failure of the United States and any persons interested as aforesaid or owner as aforesaid to agree upon the proper compensation to be paid as above provided the United States may have the same determined by the verdict of a jury upon application by petition to the court of common pleas for Charleston County, which shall be served as by law a summons in a civil action in said court is required to be served. Such application shall be heard without delay at a term of said court and under the direction of the presiding judge thereof, and such determination shall be final and without appeal. And upon the amount so found being paid, with the cost of clerk and sheriff, if any, the right and title of the parties thereto shall vest in the United States.

Service of process. - There was also reserved to this State a concurrent jurisdiction for the execution within said lands mentioned in this section of all process, civil or criminal, lawfully issued by the courts of the State and not incompatible with such cessions.

HISTORY: 1962 Code Section 39-124; 1952 Code Section 39-124; 1942 Code Section 2042; 1932 Code Section 2042; 1890 (20) 422; 1896 (22) 390; 1900 (23) 422; 1901 (23) 608; 1903 (24) 4; 1905 (24) 825; 1906 (25) 19; 1908 (25) 1130; 1909 (26) 180; 1916 (29) 782; 1921 (32) 181; 1939 (41) 526.



SECTION 3-3-250. Land in Berkeley County.

The jurisdiction and control of this State has been granted and ceded to the United States in and over the parcel or tract of land and land covered with water hereinafter described, to wit: All that piece, parcel or tract of marshland, containing nine hundred and thirty-seven acres, more or less, situate, lying and being in the parish of St. Thomas in Berkeley County on the east side of Cooper River, according to a survey made by J. H. Dingle, surveyor, being bounded on the south and west by the Cooper River, on the east by Clouter's Creek and Broad Creek and on the north by a similar tract of marshland formerly the property of Maria D. Winthrop and being the parcel conveyed to the United States by deed of said Maria D. Winthrop dated March 21 1902.

Said grant and cession was and shall remain subject to the provisions set forth in the last two paragraphs of Section 3-3-170.

HISTORY: 1962 Code Section 39-124.1; 1952 Code Section 39-124.1; 1942 Code Section 2042; 1932 Code Section 2042; 1907 (25) 548.



SECTION 3-3-260. The National Cemetery in Florence County.

The jurisdiction of the State has been ceded to the United States over certain land situate in Florence County, near the city of Florence, known as the "National Cemetery." The United States shall retain such jurisdiction so long as such lands shall be used as a national cemetery and no longer. Such jurisdiction is granted on the express condition that this State shall retain a concurrent jurisdiction with the United States in and over such lands, so far as that civil process in all cases not affecting the real or personal property of the United States and such criminal or other process as shall issue under the authority of this State against any person charged with crime or misdemeanor committed within or without the limits of such lands may be executed thereon in the same way and manner as if no jurisdiction had been so ceded.

HISTORY: 1962 Code Section 39-125; 1952 Code Section 39-125; 1942 Code Section 2042; 1932 Code Section 2042; 1871 (15) 312.



SECTION 3-3-270. Lot in Florence for erecting public buildings.

The right, title and interest of this State to, and the jurisdiction of this State over, the following described lot or parcel of land has been granted and ceded to the United States for the erection of a public building, to wit: That lot of land in the city of Florence, county of Florence, situate on the northwestern corner of Evans and Irby Streets, fronting on each street one hundred and fifty feet, and known on the plat of the city of Florence, made by J. W. Brunson, surveyor, May 5 1896, as the eastern part of lot No. 21, in sectional block C, and bounded north by lot No. 20, east by Irby Street, south by Evans Street and west by part of lot No. 21.

There was reserved to this State a concurrent jurisdiction for the execution within said lot of all process, civil or criminal, lawfully issued by the courts of this State and not incompatible with such cession.

HISTORY: 1962 Code Section 39-126; 1952 Code Section 39-126; 1942 Code Section 2042; 1932 Code Section 2042; 1904 (24) 460.



SECTION 3-3-280. Seven acres of land on North Island, Georgetown County.

Seven acres of land on North Island, in Georgetown County, abutting and bounding to the eastward on the sea, to the west and north by lands belonging to Paul Trapier and to the south by Winyah Bay, has been ceded to the United States but on condition that nothing contained in this cession shall be construed to exclude or prevent any process, criminal or civil, issuing from any of the courts of this State from being served or executed within the limits of said tract of seven acres of land.

HISTORY: 1962 Code Section 39-127; 1952 Code Section 39-127; 1942 Code Section 2042; 1932 Code Section 2042; 1797 (5) 309.



SECTION 3-3-290. Lot on South Island in Georgetown County for lighthouse.

A lot on South Island in Georgetown County, on the southern edge of Winyah Entrance, has been ceded to the United States for a lighthouse. Such lot shall, during the continuance of such lighthouse, be exempt from any taxes to be paid to this State. But such lot and every person and officer residing or employed thereon, whether in the service of the United States or not, shall be subject and liable to the government of this State and the jurisdiction, laws and authority thereof in the same manner as if this cession had never been made and the United States shall exercise no more authority or power within the limits of said land than it might have done previous to the cession thereof or than may be necessary for the building, erection, repairing or internal government of the lighthouse and of the officers and persons by the United States to be employed in and about the same.

HISTORY: 1962 Code Section 39-128; 1952 Code Section 39-128; 1942 Code Section 2042; 1932 Code Section 2042; 1847 (11) 442.



SECTION 3-3-300. Lands in city of Georgetown.

All of the land lying below high-water mark in the city of Georgetown at the foot of King Street on the Sampit River adjacent to certain lands conveyed by the city of Georgetown to the United States Government, or any department thereof, has been ceded to the United States Government or department thereof. The lands so ceded to the United States shall revert to the State when they cease to be used by the United States. There was reserved to this State in such cession the concurrent jurisdiction for the execution within such premises of all processes, civil and criminal, lawfully issued by the courts of this State and not incompatible with this cession.

HISTORY: 1962 Code Section 39-129; 1952 Code Section 39-129; 1942 Code Section 2042; 1932 Code Section 2042; 1930 (36) 1394.



SECTION 3-3-310. Land for Georgetown jetties.

There has been ceded to the United States, for the purpose of constructing jetties for the improvement of the bar at the entrance of Winyah Bay, any and all rights of the State to the adjacent water-covered territory extending from high-water mark in certain lands granted by Bettie Mason Alexander and Edward P. Alexander to the United States of America by deed bearing the date September 17 1889, and recorded in the office of register of deeds for Georgetown County, in book K, pages 692 to 695, outward about five hundred (500) feet, and also from the jetties to be constructed by the United States outward about five hundred feet in every direction into the Atlantic Ocean and Winyah Bay, respectively, and any and all accretions to such territory growing out of the construction of such jetties or from any other causes, this territory having, when ceded, been bounded as follows, to wit:

(1) Land on North Island. - Beginning at a point on the west side of the southern point of said island at high-water line, about sixteen hundred (1,600) feet distant and S. 4 39' E. from the center of the Georgetown lighthouse; and running thence due west about one thousand two hundred (1,200) feet; thence S. 47 16' E. sixty-two hundred (6,200) feet; thence S. 63 45' E. twenty-eight hundred (2,800) feet; thence S. 84 E. ten thousand two hundred (10,200) feet; thence north one thousand (1,000) feet; thence N. 84 W. ninety-nine hundred (9,900) feet; thence N. 63 45' W. twenty-four hundred (2,400) feet; thence N. 47 16' W. twenty-seven hundred (2,700) feet; thence N. 45 E. twenty-five hundred (2,500) feet; thence west to the high-water line on the east side of North Island Point; thence around said point toward Winyah Bay, with the various meanderings of said high-water line to the beginning;

(2) Land on South Island. - Beginning at a point on the beach of said island about twelve thousand five hundred and eleven (12,511) feet south of the eastern end of the southern boundary of land formerly belonging to W. C. Johnstone and from which the Georgetown lighthouse bears N. 28 1/2 E. and the center of the United States dyke across Lagoon Creek bears N. 33 1/2 W.; running thence in a southerly direction eight hundred (800) feet to a point on the high-water line; thence due east twenty-two thousand one hundred (22,100) feet; thence south one thousand (1,000) feet; thence due west to the high-water line on South Island; thence with the various meanderings of said high-water line to the second corner from the beginning (counting the beginning corner as the first corner).

All such lands and territory shall be exempted from all State taxes, assessments and other charges, as provided in Section 3-1-30.

The proper officers of the United States in charge of such jetties from time to time shall cause to be executed a plat of the lands which may be required for the purposes aforesaid and file such plats with the register of deeds for Georgetown County.

HISTORY: 1962 Code Section 39-130; 1952 Code Section 39-130; 1942 Code Section 2042; 1932 Code Section 2042; 1899 (23) 291; 1994 Act No. 474, Section 1, eff July 14, 1994.



SECTION 3-3-320. Shaw Field in Sumter County.

The State hereby consents to acquisition by the United States of America of those certain pieces, parcels or tracts of land known as Shaw Air Force Base in Sumter County, containing twenty-eight hundred acres, more or less, together with the radio range used in conjunction therewith, containing eleven acres, more or less, and all other lands owned by the United States of America adjacent to said Shaw Air Force Base which were being used for military purposes by the United States of America on February 9 1950. The State waives any right to compensation which it may have by reason of the taking and use of such lands by the United States of America and the State cedes to the United States of America, without compensation, all the right, title, interest and estate which the State had in said tracts of land so acquired by the United States of America. Exclusive jurisdiction in and over said Shaw Air Force Base and the above-described lands adjacent thereto so acquired by the United States of America shall be and is hereby ceded to the United States of America for all purposes except the service upon such sites of all civil and criminal process of the courts of this State. But the jurisdiction so ceded shall continue no longer than the United States of America shall own such lands and continue to use them for military purposes.

HISTORY: 1962 Code Section 39-132; 1952 Code Section 39-132; 1950 (46) 1829.



SECTION 3-3-330. Lot in city of Sumter for public building.

The right, title and interest of this State to, and the jurisdiction of this State over, the following described lot or parcel of land has been granted and ceded to the United States for the erection of a public building, to wit: That lot of land in the city of Sumter, Sumter County, situate on the southeastern corner of Main and Caldwell Streets, of said city, fronting and measuring on Main Street one hundred and fifteen (115) feet and on Caldwell Street one hundred and thirty (130) feet and bounded on the north by Caldwell Street; on the east by land formerly of C. G. Rowland and others; on the south by land formerly of C. G. Rowland and others; and on the west by Main Street.

Service of process. - There was reserved to the State concurrent jurisdiction for the execution within and upon the premises so granted of all process, civil or criminal, lawfully issued by the courts of this State, not incompatible with such cession.

HISTORY: 1962 Code Section 39-133; 1952 Code Section 39-133; 1942 Code Section 2042; 1932 Code Section 2042; 1907 (25) 638.



SECTION 3-3-340. Other lands ceded.

Other lands that have been ceded to the United States are:

(1) Fort Moultrie, on Sullivan's Island, Charleston County. - In addition to the lands mentioned in Section 3-3-240, all the lands originally reserved for Fort Moultrie, on Sullivan's Island, in Charleston County, not in excess of five acres, with all the forts, fortifications and buildings thereon, together with the canal leading from the cove on the back of the fort nearly up to the same, as delineated on the plan of Charleston Harbor by Col. Senf in the Secretary of State's office at Columbia;

(2) Fort Johnson, Charleston County. - The high lands and part of the marsh belonging to Fort Johnson not in excess of twenty acres, as delineated on said plan of Charleston Harbor, including the present site of Fort Johnson;

(3) Fort Pinckney, Charleston County. - The land on which Fort Pinckney is built and three acres around the same in Charleston County;

(4) Sandbank on southeast point of Charleston. - A portion of the sandbank marked "C" on the southeasternmost point of Charleston, as delineated on said plan of Charleston Harbor, not exceeding two acres;

(5) Ten acres on Blythe's Point, Sampit River, in Georgetown County. - A lot, not exceeding four acres, for a battery or fort and necessary buildings on Dr. Blythe's point of land at the mouth of Sampit River, Georgetown County, and a quantity of land, not exceeding six acres, on Dr. Blythe's said point of land at the mouth of Sampit River, adjoining and in addition to such four acres; and for the same purposes;

(6) Mustard Island and seven acres on St. Helena Island, Beaufort County. - Mustard Island, opposite Parris Island, in Beaufort River, and a tract of land on St. Helena Island, opposite Mustard Island, not exceeding seven acres in Beaufort County;

(7) Five acres in Beaufort, Beaufort County. - Five acres of the public lands near the town of Beaufort, including the site of Fort Lyttleton in Beaufort County, for the purpose of erecting a fort;

(8) Site at Mount Pleasant, Charleston County. - A site for a lighthouse in or near Mount Pleasant in Charleston Harbor, not exceeding one acre;

(9) Site at White Point, in Charleston County. - A site for a beacon light at White Point, in the city of Charleston, as heretofore designated by the city council of Charleston;

(10) Site at Fort Point in Georgetown County. - A site, not exceeding twenty acres, for a lighthouse on Fort Point, near Georgetown in Georgetown County;

(11) Shore line of Sullivan's Island for jetty for Charleston Harbor. - A quantity of land on Sullivan's Island in Charleston Harbor, not exceeding three hundred feet in length and two hundred feet in breadth, for the shore line of a jetty erected for the improvement and deepening of the bar of Charleston Harbor, described and located as follows: Starting from the magistral of the northeast salient angle of Fort Moultrie, thence running south two degrees, seven and one-half minutes (2 7 1/2 ' ) east, eight hundred and forty-six (846) feet, to a point near high-water line on the south shore of Sullivan's Island; thence north eighty-six degrees, thirty-five and one-half minutes (86 35 1/2 ' ) east, two thousand eight hundred (2,800) feet, to a point near the same high-water line; thence north seventy-seven degrees, thirty-eight and one-half minutes (77 38 1/2 ' ) east, two thousand one hundred and ninety and one-half (2,190 1/2 et, to a point on the high-water line of said shore which is the southwest angle of the tract hereby conveyed; thence north seventy-seven degrees, thirty-eight and one-half minutes (77 38 1/2 ' ) east, along said water line three hundred (300) feet; thence north twelve degrees, twenty-one and one-half minutes (12 21 1/2 ' ) west, two hundred (200) feet; thence south seventy-seven degrees, thirty-eight and one-half minutes (77 38 1/2 ' ) west, three hundred (300) feet; thence south twelve degrees, twenty-one and one-half minutes (12 21 1/2 ' ) east, two hundred (200) feet, to the high-water line at the before-mentioned southwest angle of the tract herein conveyed; together with the accretion on the three hundred (300) feet of water front of said tract;

(12) Shore line on Morris Island for jetty for Charleston Harbor. - A quantity of land on Morris Island in Charleston Harbor sufficient for the erection of a shore line of a jetty for the improvement and deepening of the bar of Charleston Harbor, not exceeding fifteen hundred feet in length, measured on the high-water line, and two hundred feet in breadth, as located and selected from the land formerly owned by the State at the north end of Morris Island, together with the accretion on the water front of such land so granted, for the purposes aforesaid. And also such other quantity of land on Morris Island as may be needed for the shore line of the jetty aforesaid, belonging or formerly belonging to any person other than the State if and when such land has been conveyed by the owner thereof to the United States; provided a plat of all such lands be made and be deposited in the office of the Secretary of State under the supervision and direction of the proper officer of the United States in charge of the jetties;

(13) Lands connecting Winyah Bay and Santee River. - Such lands as may be required for the purpose of connecting Winyah Bay and Santee River in Georgetown County so as to facilitate commerce;

(14) Tracts in Charleston, Beaufort and Georgetown Counties for quarantine purposes. - The right, title and interest of this State to, and the jurisdiction of this State over, the following described tracts of land and land covered by water, situated in the counties of Charleston, Beaufort and Georgetown, granted and ceded to the United States for the purposes of quarantine, to wit:

(a) A Tract of Land on James' Island and Buildings. - A tract of land on James' Island, Charleston Harbor, lying and being upon the easterly, southerly and westerly sides of the land belonging to the United State Government and known as the Fort Johnson Reservation, being ninety acres, more or less, and including the marshland and tide flats east and south of said Fort Johnson Reservation to low-water line and the buildings then on said ninety-acre tract;

(b) Quarantine Station at Georgetown. - The quarantine station at Georgetown, on South Island, entrance to Georgetown Harbor, consisting of five acres of land, more or less, a residence and outbuildings;

(c) Quarantine Station at Buzzard's Island, Beaufort County. - The quarantine station on Buzzard's Island, at the entrance of St. Helena Sound, consisting of ten acres, more or less, officers' quarters, two hospital buildings and quarters for crew;

(d) Quarantine Station at Parris Island, Beaufort County. - The quarantine station on Parris Island, Port Royal Sound, consisting of fifteen acres, more or less, an officer's residence, two hospitals and outbuildings; and

(15) Portion of Laurel Street in Columbia. - That portion of Laurel Street in the city of Columbia that was being used on April 19 1943 for a recreational center by the United States.

HISTORY: 1962 Code Section 39-134; 1952 Code Section 39-134; 1942 Code Section 2042; 1932 Code Section 2042; 1805 (5) 501; 1808 (5) 576; 1856 (12) 591; A. A. 1882; 1878 (16) 709; 1907 (25) 636; 1911 (27) 95; 1943 (43) 214.



SECTION 3-3-350. Concurrent jurisdiction; National Advocacy Center, the Inn at USC, and The Kirkland Apartment building.

(A) Notwithstanding any other provision of law, concurrent law enforcement jurisdiction is granted to the United States of America over that certain tract of land situate on the campus of the University of South Carolina in the City of Columbia in Richland County, bounded on the west by Pickens Street, on the north by Pendleton Street, on the east by Barnwell Street, and on the south by College Street and the northern boundary of the University of South Carolina College Street pedestrian walkway.

The State of South Carolina reserves concurrent jurisdiction to enforce the criminal and civil laws of this State within the area delineated in this subsection and further reserves the right to serve criminal or civil process within that area in prosecutions or suits for or on account of crimes committed, rights acquired, or obligations incurred in the State of South Carolina. The jurisdiction ceded by this subsection continues as long as the United States of America occupies any state-owned property within the area delineated in this subsection.

(B) Concurrent jurisdiction is also extended and reserved in the manner and for the duration provided in subsection (A) of this section to the properties commonly known as the Inn at USC, located at 1619 Pendleton Street, and the Kirkland Apartment Building, located at 1611 Pendleton Street, both in the City of Columbia, South Carolina.

HISTORY: 1998 Act No. 263, Section 1, eff February 20, 1998; 2011 Act No. 10, Section 1, eff April 12, 2011.






CHAPTER 5 - GRANTS OF PERPETUAL RIGHTS AND EASEMENTS TO UNITED STATES FOR DEVELOPMENT OF WATERWAYS

SECTION 3-5-10. Governor and Secretary of State authorized to issue grants to United States for projects.

For the purpose of aiding in the construction and maintenance by the United States of the projects approved by Congress by the River and Harbor Act approved August 26, 1937 for the construction of the intracoastal waterway from the Cape Fear River, North Carolina, to the Savannah River, Georgia (Rivers and Harbors Committee Document No. 6, 75th Congress, first session), of the Ashley River, South Carolina, project (House Document No. 449, 74th Congress, second session) and of the Shipyard River, South Carolina, project (Rivers and Harbors Committee Document No. 38, 75th Congress, first session) and any changes, modifications or extensions thereto and any tributaries thereof, the Governor and the Secretary of State may issue to the United States of America a grant or grants of a perpetual right and easement to enter upon, excavate, cut away and remove any and all of the land, including submerged lands, composing a part of the prism required for the channels, anchorage areas and turning basin, and their slopes and berms, as may be required at any time for construction and maintenance of said intracoastal waterway from Winyah Bay, South Carolina, to the State boundary line in the Savannah River and any changes, modifications or extensions thereto and any tributaries thereof and for said Ashley River and Shipyard River projects and to maintain the portions so excavated and the channels, anchorage areas and turning basin thereby created as a part of the navigable waters of the United States and a further perpetual right and easement to enter upon, occupy and use any portion of the land, including submerged land, composing a part of the spoil disposal area not so cut away and converted into public navigable waters as aforesaid, for the deposit of dredged material and for such other purposes as may be needful in the construction, maintenance and improvement of said intracoastal waterway and any changes, modifications or extensions thereto and any tributaries thereof and of the Ashley River and Shipyard River projects, in so far as such lands, including submerged lands, are subject to grant by the State, such grant to issue upon a certificate showing the location and description of such rights of way and spoil disposal areas furnished to the Governor by the Secretary of the Army, any authorized officer of the Corps of Engineers of the United States Army or any other authorized official exercising control over the construction or maintenance of such projects.

HISTORY: 1962 Code Section 70-251; 1952 Code Section 70-251; 1942 Code Section 6031; 1934 (38) 1314; 1935 (39) 120; 1938 (40) 1902.



SECTION 3-5-20. Right of United States to use previously submerged lands raised by projects.

Whenever in the construction or maintenance of such intracoastal waterway from Winyah Bay, South Carolina, to the State boundary line in the Savannah River, and its tributaries, or the Ashley River or Shipyard River projects, lands theretofore submerged shall be raised above the water by the deposit of excavated material, the United States of America shall have a perpetual right and easement to enter upon, excavate, cut away and remove any and all of such land, including submerged land, composing a part of the prism required for the channels, anchorage areas and turning basin, and their slopes and berms, as may be required at any time for construction and maintenance of such intracoastal waterway and any changes, modifications or extensions thereto and any tributaries thereof and of said Ashley River or Shipyard River projects and to maintain the portion so excavated and the channels, anchorage areas and turning basin thereby created, as a part of the navigable waters of the United States, and a further perpetual right and easement to enter upon, occupy and use any portion of such land, including submerged lands, composing a part of the spoil disposal area not so cut away and converted into public navigable waters, as aforesaid, for the deposit of dredged material and for such other purposes as may be useful in the construction, maintenance and improvement of said intracoastal waterway and any changes, modifications or extensions thereto and any tributaries thereof and of the Ashley River and Shipyard River projects, if within the limits of such rights of way or spoil disposal areas.

HISTORY: 1962 Code Section 70-252; 1952 Code Section 70-252; 1942 Code Section 6031; 1934 (38) 1314; 1935 (39) 120; 1938 (40) 1902.



SECTION 3-5-30. Governor and Secretary of State authorized to issue to United States grants of easements with respect to previously submerged lands raised by projects.

The Governor and Secretary of State may issue to the United States of America a grant or grants within such limits as above specified of a perpetual right and easement to enter upon, excavate, cut away and remove any and all of the land raised above water as mentioned in Section 3-5-20, including submerged land, composing a part of the prism required for the channels, anchorage areas and turning basin, their slopes and berms, as may be required at any time for the construction and maintenance of said intracoastal waterway from Winyah Bay, South Carolina, to the State boundary line in the Savannah River and any changes, modifications or extensions thereto and any tributaries thereof and for the Ashley River and Shipyard River projects and to maintain the portions so excavated and the channels, anchorage areas and turning basin thereby created as a part of the navigable waters of the United States and a further perpetual right and easement to enter upon, occupy and use any portion of such land, including submerged land, composing a part of the spoil disposal areas not so cut away and converted into public navigable waters, as aforesaid, for the deposit of dredged material and for such other purposes as may be needful in the construction, maintenance and improvement of such intracoastal waterway and any changes, modifications or extensions thereto and any tributaries thereof and the Ashley River and Shipyard River projects, the grant or grants to issue upon a certificate furnished to the Governor by some authorized official of the United States as provided in Section 3-5-10.

HISTORY: 1962 Code Section 70-253; 1952 Code Section 70-253; 1942 Code Section 6031; 1934 (38) 1314; 1935 (39) 120; 1938 (40) 1902.



SECTION 3-5-40. Acquisition of land needed from private persons or public service companies.

If the title to any part of the lands, including submerged lands, property or property rights, required by the United States Government for the construction and maintenance of the aforesaid intracoastal waterway from Winyah Bay, South Carolina, to the State boundary line in the Savannah River and any changes, modifications or extensions thereto and any tributaries thereof, and the Ashley River and Shipyard River projects shall be in any private person, firm or corporation, telephone or telegraph company or other public service corporation or shall have been donated or condemned for public or public service purposes by any political subdivision of this State or any public service corporation, the South Carolina Department of Health and Environmental Control may, acting for and in behalf of the State, secure the above described rights of way and spoil disposal areas for such intracoastal waterway and all its tributaries and for the Ashley River and Shipyard River projects upon, across and through such lands, including submerged lands, or any part thereof, including oyster beds, telephone and telegraph lines, railroad lines, property of other public service corporations and other property and property rights, by purchase, donation or otherwise, through agreement with the owner when possible. And when any such easement or property is thus acquired the Governor and the Secretary of State shall execute a deed for it to the United States.

HISTORY: 1962 Code Section 70-254; 1952 Code Section 70-254; 1942 Code Section 6031-1; 1934 (38) 1314; 1935 (39) 120; 1938 (40) 1902; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-254; 1952 Code Section 70-254; 1942 Code Section 6031-1; 1934 (38) 1314; 1935 (39) 120; 1938 (40), 1902; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181, Section 37, eff July 1, 1994.



SECTION 3-5-50. Condemnation of lands needed from private persons or public service companies by Department of Health and Environmental Control.

If for any reason the South Carolina Department of Health and Environmental Control is unable to secure any rights-of-way and spoil disposal area upon, across, or through any such land, including submerged lands, property, or rights, by voluntary agreement with the owner, the South Carolina Department of Health and Environmental Control, acting for and in behalf of the State may condemn it.

HISTORY: 1962 Code Section 70-255; 1952 Code Section 70-255; 1942 Code Section 6031-1; 1934 (38) 1314; 1935 (39) 120; 1938 (40) 1902; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-255; 1952 Code Section 70-255; 1942 Code Section 6031-1; 1934 (38) 1314; 1935 (39) 120; 1938 (40) 1902; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1987 Act No. 173 Section 3, eff nine months from approval by Governor (approved by Governor on June 30, 1987); 1993 Act No. 181, Section 38, eff July 1, 1994.



SECTION 3-5-60. Condemnation by United States of lands needed from private persons or public service companies.

If the United States Government shall so determine, it may condemn and use all lands, including submerged lands, property and property rights which may be needed for the purposes set forth in Section 3-5-40 under the authority of the United States Government and according to the provisions existing in the Federal statutes for condemning lands and property for the use of the United States Government. In case the United States Government shall so condemn such lands, including submerged lands, property and property rights, the South Carolina Department of Health and Environmental Control may pay all expenses of such condemnation proceedings and any award that may be made thereunder out of any monies appropriated for such purposes.

HISTORY: 1962 Code Section 70-256; 1952 Code Section 70-256; 1942 Code Section 6031-1; 1934 (38) 1314; 1935 (39) 120; 1938 (40) 1902; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-256; 1952 Code Section 70-256; 1942 Code Section 6031-1; 1934 (38) 1314; 1935 (39) 120; 1938 (40) 1902; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181, Section 39, eff July 1, 1994.



SECTION 3-5-70. Uses for which property is condemned declared to be for purposes paramount to other uses.

In such condemnation proceedings the uses for which such easements or property are condemned are hereby declared to be for a purpose paramount to all other public uses and the fact that any portion of it has previously been condemned by a railroad company, canal company, telephone or telegraph company or other public service corporation or by any political subdivision of the State for public uses or has been conveyed by any person for any such public uses shall in no way affect the right of the State or of the United States Government to condemn such lands, property and property rights as herein provided.

HISTORY: 1962 Code Section 70-257; 1952 Code Section 70-257; 1942 Code Section 6031-2; 1934 (38) 1314.



SECTION 3-5-80. Surveys for purpose of determining property necessary for uses.

For the purpose of determining the lands, easements and property necessary for the uses herein set out, the South Carolina Department of Health and Environmental Control or the United States Government, or the agents of either, may enter upon any lands along the general line of the rights of way for the purposes of locating definitely the specific lines of such rights of way and the land required for such purposes and there shall be no claim against the State or the United States for such acts as may be done in making such surveys.

HISTORY: 1962 Code Section 70-258; 1952 Code Section 70-258; 1942 Code Section 6031-6; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-258; 1952 Code Section 70-258; 1942 Code Section 6031-6; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181, Section 40, eff July 1, 1994.



SECTION 3-5-90. State shall retain jurisdiction over property granted.

Neither this article, nor any part thereof, nor any grant or deed made under the authority hereof shall operate to divest the State of jurisdiction over any lands and all civil or criminal process issued under the authority of any laws of this State may be executed in or on any part of the lands or premises devoted to the use of the intracoastal waterway or to any use incidental thereto to the same effect as if this article had not been enacted and as if such grant or deed had not been executed.

HISTORY: 1962 Code Section 70-259; 1952 Code Section 70-259; 1942 Code Section 6031-7; 1934 (38) 1314.



SECTION 3-5-100. Areas leased for cultivation and gathering of oysters; rights of lessees.

If any of the lands or property, the use of which is acquired for the rights-of-way and spoil disposal areas has been leased by the South Carolina Department of Natural Resources to any person for the cultivation and gathering of oysters, the Department of Natural Resources shall substitute for the leased areas lying within the rights-of-way and spoil disposal areas other equal areas lying without the rights-of-way and spoil disposal areas that also are suitable for the cultivation and gathering of oysters. The Department of Health and Environmental Control may reimburse the person for any direct actual losses resulting from the transfer of leased oyster beds. If for any reason the Department of Natural Resources is unable to reach an agreement with the owner of the leased oyster beds, the Department of Health and Environmental Control, acting for the State, may condemn the rights and property of the lessees in the leased areas.

HISTORY: 1962 Code Section 70-260; 1952 Code Section 70-260; 1942 Code Section 6031-3; 1934 (38) 1314; 1945 (44) 156; 1952 (47) 2890; 1954 (48) 1745; 1972 (57) 2431; 1962 Code Section 70-260; 1952 Code Section 70-260; 1942 Code Section 6031-3; 1934 (38) 1314; 1945 (44) 156; 1952 (47) 2890; 1954 (48) 1745; 1972 (57), 2431; 1978 Act No. 508 Section 1; 1987 Act No. 173 Section 4, eff nine months from approval by Governor (approved by Governor on June 30, 1987); 1993 Act No. 181 Section 41, eff July 1, 1994.



SECTION 3-5-110. Damages to oysters and oyster beds beyond area of waterway.

All persons engaged in the cultivation of oysters on oyster beds held either in fee simple or in leasehold beyond the limits of the areas to be acquired for said waterway project from Winyah Bay to the State boundary line in the Savannah River shall be entitled to compensation for damages done to such oyster beds or the oysters therein by reason of dredging operations in the construction of said waterway, such compensation to be paid by the persons engaged in the dredging operations and not by the State.

HISTORY: 1962 Code Section 70-261; 1952 Code Section 70-261; 1942 Code Section 6031-4; 1934 (38) 1314.



SECTION 3-5-120. Survey and determination of damage to oyster beds or oysters.

If and when any such oyster beds or oysters growing therein shall have been damaged by muddy water or by other effects of such dredging operations any person holding such oyster beds in fee simple or in leasehold or owning the oysters growing therein or any person engaged in the prosecution of the work of constructing the waterway shall be privileged to apply to the South Carolina Department of Health and Environmental Control to survey such oyster beds and oysters and to determine the extent and amount of such damage. Upon any such application, the Department of Health and Environmental Control shall proceed promptly to survey the damage done to such oyster beds and oysters and to determine the identity of the person causing such damage and the identity of the owner in fee or in leasehold of such oyster beds and oysters suffering such damage. The South Carolina Department of Health and Environmental Control may subpoena witnesses to assist in the determination of such facts. The department of Health and Environmental Control must afford the owner of the alleged damaged oyster beds and oysters and the person alleged to have caused the damage an opportunity to be heard.

HISTORY: 1962 Code Section 70-262; 1952 Code Section 70-262; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-262; 1952 Code Section 70-262; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 42, eff July 1, 1994.



SECTION 3-5-130. Coastal Division to make determination of actual damages.

Staff of the Coastal Division of the Department of Health and Environmental Control shall make a determination of the amount of actual damage.

HISTORY: 1962 Code Section 70-263; 1952 Code Section 70-263; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-263; 1952 Code Section 70-263; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 43, eff July 1, 1994.



SECTION 3-5-140. Review of and appeal of damage determinations; recording final award.

If the person in whose favor or the person against whom such determination is made shall be dissatisfied therewith, such person may apply to an Administrative Law Judge to review the determination. An appeal from the decision of the Administrative Law Judge may be taken to the Coastal Zone Management Appellate Panel. An appeal from the decision of the Panel may be taken to the court of common pleas for the county in which the oyster beds lie. The Court shall review the award in the same manner as reports of a master in equity are reviewed by the court and the determination of the amount of the award by the court of common pleas shall be final.

Before a review shall be granted to the person against whom the award is made, such person shall pay to the person in whose favor the award is made, one half of the amount of the said award, and shall file with the said clerk of court a bond conditioned for the payment of the remaining half of the award or so much thereof as may be finally awarded, such bond to be approved by the clerk of court of the county in which the oyster beds lie as to form, surety and amount.

The final award shall be entered on record in the office of the clerk of court of common pleas for the county in which the oyster beds lie and when so entered shall have the force and effect of a judgment. The amount of the award shall be limited to the direct actual damage suffered by the person owning in fee or in leasehold the oyster beds and the oysters growing therein.

HISTORY: 1962 Code Section 70-264; 1952 Code Section 70-264; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-264; 1952 Code Section 70-264; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 44, eff July 1, 1994.



SECTION 3-5-150. Cost of survey to be repaid.

Upon the filing with the clerk of court of any such award there shall be added thereto as a part thereof the costs of the survey held to determine the damage resulting in such award. Such costs shall be repaid to the Department of Health and Environmental Control by the person against whom the award is given. If it shall be finally determined that no damage has been done the cost of the survey shall be paid by the person requesting the survey.

HISTORY: 1962 Code Section 70-265; 1952 Code Section 70-265; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-265; 1952 Code Section 70-265; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 45, eff July 1, 1994.



SECTION 3-5-160. Accounting for moneys recovered.

The Department of Health and Environmental Control shall account for all monies recovered under the provisions of Sections 3-5-110 to 3-5-150 to the State Treasurer.

HISTORY: 1962 Code Section 70-265.1; 1952 Code Section 70-265.1; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-265.1; 1952 Code Section 70-265.1; 1942 Code Section 6031-4; 1934 (38) 1314; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 46, eff July 1, 1994.



SECTION 3-5-170. Removal of cultivated oysters which might be damaged to different leased area.

Should any person cultivating oysters upon an area leased from the State outside of the limits to be acquired for said waterway project from Winyah Bay to the state boundary line in the Savannah River elect, in lieu of claiming damages which might be done to such oysters by dredging operations, to transfer such cultivated oysters to a different leased area and the person whose dredging operations in the construction of said intracoastal waterway either shall have damaged or might damage such oysters agrees to pay the expenses of such removal, the South Carolina Department of Natural Resources may substitute for such leased areas other equal areas suitable for the cultivation and gathering of oysters in a location not subject to damage by dredging operation.

HISTORY: 1962 Code Section 70-266; 1952 Code Section 70-266; 1942 Code Section 6031-3; 1934 (38) 1314; 1952 (47) 2890; 1993 Act No. 181 Section 47, eff July 1, 1994.



SECTION 3-5-180. Remedies with respect to oysters beyond limits of acquired areas exclusive.

The remedies herein given with respect to oysters lying beyond the limits of the areas to be acquired for said waterway project such rights of way shall be exclusive.

HISTORY: 1962 Code Section 70-267; 1952 Code Section 70-267; 1942 Code Section 6031-4; 1934 (38) 1314.



SECTION 3-5-190. Compensation for damage to oysters precludes further claims for damage.

Any person, his heirs, executors, administrators, successors or assigns, who may be compensated for damage to oysters during the construction or maintenance of said intracoastal waterway and its tributaries and the Ashley River and Shipyard River projects, whether by the Department of Health and Environmental Control, the contractor engaged on the work or the United States, shall be estopped from making further claim for damage to oysters in or upon the same area on account of dredging operations during maintenance or further improvement of the waterway and its tributaries or Ashley River or Shipyard River.

HISTORY: 1962 Code Section 70-268; 1952 Code Section 70-268; 1942 Code Section 6031-5; 1934 (38) 1314; 1938 (40) 1902; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-268; 1952 Code Section 70-268; 1942 Code Section 6031-5; 1934 (38) 1314; 1938 (40) 1902; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 48, eff July 1, 1994.



SECTION 3-5-310. Right of way from Little River to Winyah Bay.

For the purpose of aiding in the construction of the proposed inland waterway by the United States from the North Carolina-South Carolina State line at Little River to Winyah Bay the Governor and the Secretary of State may issue to the United States of America a grant to the land located within said inland waterway right of way of a width of one thousand feet when the land does not exceed eight feet in elevation above mean low water, with increased widths approximately in proportion to the quantity of excavation required as the elevation of the land increases until a maximum of one thousand seven hundred and fifty feet is reached when the ground elevation is thirty feet or more above mean low water, in so far as such land is subject to grant by the State, such grant to issue upon a certificate showing the location and description of such right of way furnished to the Governor by the Secretary of the Army or by an authorized officer of the Corps of Engineers of the United States Army or by any other authorized official exercising control over the construction of said waterway. Whenever in the construction of such inland waterway within this State lands theretofore submerged shall be raised above the water by the deposit of excavated material, the lands so formed shall become the property of the United States if within the limits of such inland waterway right of way and the Governor and the Secretary of State may issue to the United States of America a grant to the land so formed within such limits as above specified, the grant to issue upon a certificate furnished to the Governor by some authorized official of the United States as above provided.

HISTORY: 1962 Code Section 70-281; 1952 Code Section 70-281; 1942 Code Section 6037; 1932 Code Section 6037; 1931 (37) 225.



SECTION 3-5-320. Acquisition of lands from private persons or public service companies.

If the title to any part of the lands required by the United States Government for the construction of the aforesaid inland waterway from the North Carolina-South Carolina State line at Little River to Winyah Bay shall be in any private person, company, firm or corporation, railroad company, canal company, telephone or telegraph company or other public service corporation or shall have been donated or condemned for any such use by any political subdivision of this State, the Department of Health and Environmental Control may, acting for and in behalf of the State, secure a right of way of the width aforesaid for such inland waterway upon, across and through such lands or any part thereof by purchase, donation or otherwise, through agreement with the owner when possible, and when any such property is thus acquired the Governor and the Secretary of State shall execute a deed for it to the United States.

HISTORY: 1962 Code Section 70-282; 1952 Code Section 70-282; 1942 Code Section 6038; 1932 Code Section 6038; 1931 (37) 226; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-282; 1952 Code Section 70-282; 1942 Code Section 6038; 1932 Code Section 6038; 1931 (37) 226; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 49, eff July 1, 1994.



SECTION 3-5-330. Condemnation of lands needed from private persons or public service companies by Department of Health and Environmental Control.

If for any reason the Department of Health and Environmental Control is unable to secure the right-of-way upon, across, or through the property by voluntary agreement with the owner, the Department of Health and Environmental Control acting for the State, may condemn the right-of-way. The Governor and the Secretary of State shall promptly execute a deed for the condemned property to the United States.

HISTORY: 1962 Code Section 70-283; 1952 Code Section 70-283; 1942 Code Section 6038; 1932 Code Section 6038; 1931 (37) 226; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-283; 1952 Code Section 70-283; 1942 Code Section 6038; 1932 Code 6038; 1931 (37) 226; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1987 Act No. 173 Section 5, eff nine months from approval by Governor (approved by Governor on June 30, 1987); 1993 Act No. 181 Section 50, eff July 1, 1994.



SECTION 3-5-340. Condemnation by United States of lands needed from private persons or public service companies.

If the United States Government shall so determine, it may condemn and use all lands and property which may be needed for the purposes set forth in Section 3-5-310 under the authority of the United States Government and according to the provisions existing in the Federal statutes for condemning lands and property for the use of the United States Government. In case the United States Government shall so condemn such lands and property, the Department of Health and Environmental Control may pay all expenses of the condemnation proceedings and any award that may be made thereunder out of any moneys appropriated or which may be appropriated for such purposes.

HISTORY: 1962 Code Section 70-284; 1952 Code Section 70-284; 1942 Code Section 6038; 1932 Code Section 6038; 1931 (37) 226; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-284; 1952 Code Section 70-284; 1942 Code Section 6038; 1932 Code Section 6038; 1931 (37) 226; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 51, eff July 1, 1994.



SECTION 3-5-350. Uses for which property is condemned declared to be for purposes paramount to other uses.

In such condemnation proceedings the uses for which such land or property is condemned are hereby declared to be for a purpose paramount to all other public uses and the fact that any portion thereof has theretofore been condemned by a railroad company, canal company, telephone or telegraph company or other public service corporation or by any political subdivision of the State for public uses or has been conveyed by any person for any such public uses shall in no way affect the right of the State or the United States Government to condemn such lands and property as herein provided.

HISTORY: 1962 Code Section 70-285; 1952 Code Section 70-285; 1942 Code Section 6039; 1932 Code Section 6039; 1931 (37) 228.



SECTION 3-5-360. Surveys for purpose of determining property necessary for uses.

For the purpose of determining the lands and property necessary for the uses herein set out the Department of Health and Environmental Control or the United States Government, or the agents of either, may enter upon any lands along the general line of said right of way and make such surveys and do such other acts as in their judgment may be necessary for the purpose of definitely locating the specific lines of said right of way and the lands required for said purposes and there shall be no claim against the State or the United States for such acts as may be done in making such surveys.

HISTORY: 1962 Code Section 70-286; 1952 Code Section 70-286; 1942 Code Section 6041; 1932 Code Section 6041; 1931 (37) 228; 1945 (44) 156; 1954 (48) 1745; 1962 Code Section 70-286; 1952 Code Section 70-286; 1942 Code Section 6041; 1932 Code Section 6041; 1931 (37) 28; 1945 (44) 156; 1954 (48) 1745; 1978 Act No. 508 Section 1; 1993 Act No. 181 Section 52, eff July 1, 1994.



SECTION 3-5-370. State shall retain concurrent jurisdiction over lands for purpose of civil and criminal process.

The State retains concurrent jurisdiction with the United States over any lands acquired and held in pursuance of the provisions of this article so far as that all civil and criminal process issued under authority of any laws of this State may be executed in any part of the premises so acquired for such inland waterway or for the buildings or constructions thereon erected for the purposes of such inland waterway.

HISTORY: 1962 Code Section 70-287; 1952 Code Section 70-287; 1942 Code Section 6042; 1932 Code Section 6042; 1931 (37) 229.






CHAPTER 7 - AGREEMENTS WITH UNITED STATES

SECTION 3-7-10. State and political subdivisions authorized to enter into agreements with United States Government.

The State, the agencies of the State, the governing bodies of the counties and municipalities are authorized to adopt resolutions or ordinances of assurances required by the Secretary of the Army or the Chief of Engineers for the fulfillment of the required items of local cooperation as expressed in the appropriate acts of Congress or congressional documents upon a determination by the State, State agencies, governing bodies of the counties or municipalities that a project will accrue to the general or special benefit of the governing authority, may contract or otherwise commit itself to the United States to provide the necessary interest in lands and all existing structures on the lands, to make contributions of money or property in lieu of providing disposal areas for dredge materials, to hold the United States safe and harmless from damages done or caused to be done or for any claim or demand whatsoever for such damages suffered by or done to any property on which work is being performed and to provide or satisfy any other items or conditions of local cooperation as required by the Secretary of the Army or in the congressional documents covering the particular project.

HISTORY: 1962 Code Section 1-77; 1973 (58) 432.



SECTION 3-7-110. Definitions.

The following definitions shall be applied to the terms used in this article:

(1) "Agreement" shall mean contract and shall include renewals and alterations of a contract;

(2) "Political subdivision" shall mean any agency or unit of this State, corporate or otherwise, which is authorized to levy taxes or empowered to cause taxes to be levied;

(3) "Services" shall mean such public and municipal functions as are performed for property in and persons residing within a political subdivision; and

(4) "Project" shall mean any reforestation project, resettlement project or rural rehabilitation project for resettlement purposes of the United States located within a political subdivision and shall include the persons inhabiting such project.

HISTORY: 1962 Code Section 59-101; 1952 Code Section 59-101; 1942 Code Section 2788; 1939 (41) 529.



SECTION 3-7-120. Counties authorized to agree to perform services for projects and receive payments in lieu of taxes.

The governing body of any county in this State may make requests of the United States, for and on behalf of the county and political subdivisions whose jurisdictional limits are within or coextensive with the limits of the county, for the payment of such sums in lieu of taxes as the United States may agree to pay and may enter into agreements with the United States, in the name of the county, for the performance of services by the county and such political subdivisions for the benefit of a project and for the payment by the United States to the county, in one or more installments, of sums in lieu of taxes.

HISTORY: 1962 Code Section 59-102; 1952 Code Section 59-102; 1942 Code Section 2789; 1939 (41) 529.



SECTION 3-7-130. Agreement shall provide for division of payments; notice thereof.

Each agreement entered into pursuant to Section 3-7-120 shall contain the names of the political subdivisions with respect to which it is consummated and a statement of the proportionate share of the payment by the United States to which each political subdivision shall be entitled. The governing body of the county shall immediately notify each political subdivision with respect to which an agreement is entered into of the consummation thereof.

HISTORY: 1962 Code Section 59-103; 1952 Code Section 59-103; 1942 Code Section 2790; 1939 (41) 529.



SECTION 3-7-140. Political subdivisions authorized to act in lieu of counties if United States declines to deal with governing body of county.

If the United States declines to deal with the governing body of a county with respect to any political subdivision whose jurisdictional limits are within or coextensive with the limits of the county or if the jurisdictional limits of a political subdivision lie in more than one county, such political subdivision may make request of the United States for such payments in lieu of taxes as the United States may agree to pay and may enter into an agreement with the United States for the performance by the political subdivision of services for the benefit of a project and for the payment by the United States to the political subdivision, in one or more installments, of sums in lieu of taxes.

HISTORY: 1962 Code Section 59-104; 1952 Code Section 59-104; 1942 Code Section 2793; 1939 (41) 529.



SECTION 3-7-150. Basis of payments of sums in lieu of taxes.

The amount of any payment of sums in lieu of taxes may be based on the estimated costs to each political subdivision, for and on whose behalf an agreement is entered into, of performing services for the benefit of a project during the period of an agreement, after taking into consideration the benefits to be derived by the political subdivision from such project, but shall not be in excess of the taxes which would result to the political subdivision for such period if the real property of the project within the political subdivision were taxable.

HISTORY: 1962 Code Section 59-105; 1952 Code Section 59-105; 1942 Code Section 2794; 1939 (41) 529.



SECTION 3-7-160. Collection by county treasurer.

The governing body of the county shall file one copy of an agreement for a payment of sums in lieu of taxes with the county treasurer. On or before the date on which any payment of sums in lieu of taxes is due the county treasurer shall present a bill to the United States in the name of the county in the amount of such payment. Whenever such payment is received the county treasurer shall issue a receipt therefor, in the name of the county.

HISTORY: 1962 Code Section 59-106; 1952 Code Section 59-106; 1942 Code Section 2791; 1939 (41) 529.



SECTION 3-7-170. Disbursement of funds by county treasurer.

Immediately after receiving a payment in lieu of taxes the county treasurer shall apportion and pay it, without any deduction, to the several political subdivisions, in accordance with the agreement under which the payment was received, notwithstanding any other law controlling the expenditure of county funds.

HISTORY: 1962 Code Section 59-108; 1952 Code Section 59-108; 1942 Code Section 2792; 1939 (41) 529.



SECTION 3-7-180. Deposit of funds by political subdivisions.

All money received by a political subdivision pursuant to Sections 3-7-140 and 3-7-170 shall be deposited in such fund or funds as may be designated in the agreement and if the agreement does not make such designation the money shall be deposited in such fund or funds as the governing body of such political subdivision shall by appropriate resolution direct.

HISTORY: 1962 Code Section 59-108.1; 1952 Code Section 59-108.1; 1942 Code Section 2795; 1939 (41) 529.



SECTION 3-7-190. Services which political subdivisions are required to furnish.

No provision of this article shall be construed to relieve any political subdivision of this State, in the absence of an agreement for payment of sums in lieu of taxes by the United States as provided in this article, of the duty of furnishing for the benefit of a project all services which the political subdivision usually furnishes to property in, and persons residing within, the political subdivision without a payment in lieu of taxes.

HISTORY: 1962 Code Section 59-109; 1952 Code Section 59-109; 1942 Code Section 2796; 1939 (41) 529.






CHAPTER 9 - ACQUISITION AND DISTRIBUTION OF FEDERAL SURPLUS PROPERTY

SECTION 3-9-10. Authority and duties of Division of General Services of State Budget and Control Board.

(a) The Division of General Services of the State Budget and Control Board is authorized:

(1) To acquire from the United States of America under and in conformance with the provisions of Section 203 (j) of the Federal Property and Administrative Services Act of 1949, as amended, hereafter referred to as the "act," such property, including equipment, materials, books, or other supplies under the control of any department or agency of the United States of America as may be usable and necessary for purposes of education, public health or civil defense, including research for any such purpose, and for such other purposes as may now or hereafter be authorized by Federal law;

(2) To warehouse such property; and

(3) To distribute such property within the State to tax-supported medical institutions, hospitals, clinics, health centers, school systems, schools, colleges and universities within the State, to other nonprofit medical institutions, hospitals, clinics, health centers, schools, colleges and universities which are exempt from taxation under Section 501 (c) (3) of the United States Internal Revenue Code of 1954, to civil defense organizations of the State, or political subdivisions and instrumentalities thereof, which are established pursuant to State law, and to such other types of institutions or activities as may now be or hereafter become eligible under Federal law to acquire such property.

(b) The Division of General Services is authorized to receive applications from eligible health and educational institutions for the acquisition of Federal surplus real property, investigate the applications, obtain expression of views respecting the applications from the appropriate health or educational authorities of the State, make recommendations regarding the need of such applicant for the property, the merits of its proposed program of utilization, the suitability of the property for the purposes, and otherwise assist in the processing of the applications for acquisition of real and related personal property of the United States under Section 203 (k) of the act.

(c) For the purpose of executing its authority under this chapter, the Division of General Services is authorized to adopt, amend or rescind rules and regulations and prescribe such requirements as may be deemed necessary; and take such other action as is deemed necessary and suitable, in the administration of this chapter, to assure maximum utilization by and benefit to health, educational and civil defense institutions and organizations within the State from property distributed under this chapter.

(d) The Budget and Control Board is authorized to appoint advisory boards or committees, and to employ such personnel and prescribe their duties as are deemed necessary and suitable for the administration of this chapter.

(e) The Director of the Division of General Services is authorized to make such certifications, take such action and enter into such contracts, agreements and undertakings for and in the name of the State (including cooperative agreements with any Federal agencies providing for utilization of property and facilities by and exchange between them of personnel and services without reimbursement), require such reports and make such investigations as may be required by law or regulation of the United States of America in connection with the receipt, warehousing and distribution of personal property received by him from the United States of America.

(f) The Division of General Services is authorized to act as clearinghouse of information for the public and private nonprofit institutions, organizations and agencies referred to in subparagraph (a) of this section and other institutions eligible to acquire federal surplus personal property, to locate both real and personal property available for acquisition from the United States of America, to ascertain the terms and conditions under which such property may be obtained, to receive requests from the above-mentioned institutions, organizations and agencies and to transmit to them all available information in reference to such property, and to aid and assist such institutions, organizations and agencies in every way possible in the consummation of acquisitions or transactions hereunder.

(g) The Division of General Services, in the administration of this chapter, shall cooperate to the fullest extent consistent with the provisions of the act, with the departments or agencies of the United States of America and shall file a State plan of operation, operate in accordance therewith, and take such action as may be necessary to meet the minimum standards prescribed in accordance with the act, and make such reports in such form and containing such information as the United States of America or any of its departments or agencies may from time to time require, and it shall comply with the laws of the United States of America and the rules and regulations of any of the departments or agencies of the United States of America governing the allocation, transfer, use or accounting for, property donable or donated to the State.

HISTORY: 1962 Code Section 1-1041; 1965 (54) 538.



SECTION 3-9-20. Delegation of authority; bonds.

The Director of the Division of General Services may delegate such power and authority as he deems reasonable and proper for the effective administration of this chapter. The State Budget and Control Board may require bond of any person in the employ of the Division of General Services receiving or distributing property from the United States under authority of this chapter.

HISTORY: 1962 Code Section 1-1042; 1965 (54) 538.



SECTION 3-9-30. Fees and charges.

Any charges made or fees assessed by the Division of General Services for the acquisition, warehousing, distribution or transfer of any property of the United States of America for educational, public health or civil defense purposes, including research for any such purpose, or for any purpose which may now be or hereafter become eligible under the act, shall be limited to those reasonably related to the costs of care and handling in respect to its acquisition, receipt, warehousing, distribution or transfer.

HISTORY: 1962 Code Section 1-1043; 1965 (54) 538.



SECTION 3-9-40. Kinds of acquisitions to which chapter is not applicable.

The provisions of this chapter shall not apply to the acquisition of property acquired by agencies of the State under the priorities established by Section 308 (b), Title 23, United States Code, Annotated.

HISTORY: 1962 Code Section 1-1044; 1965 (54) 538.






CHAPTER 11 - GAMBLING CRUISE ACT

SECTION 3-11-100. Definitions.

For purposes of this chapter:

(1) "Gambling vessel" means a boat, ship, casino boat, watercraft, or barge kept, operated, or maintained for the purpose of gambling, with one or more gaming establishments aboard, that carries or operates gambling devices for the use of its passengers or otherwise provides facilities for the purpose of gambling, whether within or without the jurisdiction of this State, and whether it is anchored, berthed, lying to, or navigating, and the sailing, voyaging, or cruising, or any segment of the sailing, voyaging, or cruising begins and ends within this State.

(2) "Gambling" or "gambling device" means any game of chance and includes, but is not limited to, slot machines, punchboards, video poker or blackjack machines, keeno, roulette, craps, or any other gaming table type gambling or poker, blackjack, or any other card gambling game.

(3) "Intervening stop" occurs when a vessel departs the territorial waters of this State and sails into United States or international waters, and between the time the vessel departs the territorial waters of this State and the time it returns to the territorial waters of this State, the vessel docks at a port of call in another state, possession of the United States, or foreign country.

(4) "Destination cruise" means a cruise in which a vessel makes one or more intervening stops.

(5) "Passenger cruise liner" means a vessel that:

(a) has a draft that is equal to or larger than the controlled depth of the intercoastal waterway as determined by the United States Army Corps of Engineers;

(b) provides separate passenger cabins, including bathroom or head facilities, in a size reasonably suitable to accommodate living and sleeping space in a ratio of at least one cabin for every four passengers;

(c) contains kitchen or galley facilities and dining facilities reasonably suitable to offer and accommodate all of the vessel's passengers at seated meals in no more than two sittings for each of the meals at breakfast, lunch, and dinner times;

(d) offers other support facilities and services including, but not limited to, exercise facilities, gift shops, medical services, and musical programs;

(e) is principally engaged in entertaining and transporting passengers on destination cruises; and

(f) is certified or authorized by the United States Coast Guard or equivalent foreign authority to carry passengers for hire upon the open ocean without navigational limitations.

(6) "Per passenger" means the number of passengers allowed on a vessel pursuant to its United States Coast Guard certificate of documentation or equivalent foreign documentation.

HISTORY: 2005 Act No. 104, Section 2, eff June 1, 2005.



SECTION 3-11-200. Delegation of power to regulate gambling vessels to counties and municipalities; exception.

(A) Except as provided for in subsection (B), the General Assembly delegates to a county for the unincorporated areas of a county, and to a municipality for the municipality, the authority conferred to this State by the United States Congress pursuant to the Johnson Act, as amended, 15 U.S.C. Sections 1171 through 1177. The authority delegated herein includes the power to regulate or prohibit gambling aboard gambling vessels while such vessels are outside the territorial waters of the State, when such vessels embark or disembark passengers within their respective jurisdictions for voyages that depart from the territorial waters of the State, sail into United States or international waters, and return to the territorial waters of the State without an intervening stop.

(B) The General Assembly specifically retains and does not delegate to a county or municipality the authority to regulate or prohibit gambling on passenger cruise liners, as defined in this chapter, which is conferred to this State by the United States Congress pursuant to the Johnson Act, as amended, 15 U.S.C. Sections 1171 through 1177.

(C) The authority delegated to a county or municipality under subsection (A) is delegated pursuant to Chapter 9 of Title 4 and Chapter 7 of Title 5, Code of Laws of South Carolina.

HISTORY: 2005 Act No. 104, Section 2, eff June 1, 2005.



SECTION 3-11-210. Penalties under ordinances adopted pursuant to Section 3-11-200.

A county or municipality adopting an ordinance regulating or prohibiting gambling vessels pursuant to Section 3-11-200 may assess only a civil penalty of not more than one hundred dollars per passenger for each violation, with an aggregate total in penalties not to exceed fifty thousand dollars per vessel for a twenty-four hour period. Additionally, a county or municipality may obtain injunctive relief against a person for violation of an ordinance regulating or prohibiting gambling vessels pursuant to Section 3-11-200.

HISTORY: 2005 Act No. 104, Section 2, eff June 1, 2005.



SECTION 3-11-300. Grant of additional authority; vessels outside territorial waters of state; passenger cruise liner exception.

(A) The authority delegated to a county or municipality pursuant to this section is granted pursuant to Chapter 9 of Title 4 and Chapter 7 of Title 5 of the Code of Laws of South Carolina. This authority is separate from and in addition to the authority granted to a county or municipality pursuant to Sections 3-11-200 through 3-11-210, which authorize exercise of this state's Johnson Act authority pursuant to 15 U.S.C. Sections 1171 through 1177, except for passenger cruise liners.

(B) Except as provided for in subsection (C), the General Assembly delegates to a county for the unincorporated areas of a county, and to a municipality for the municipality, the authority to regulate or prohibit gambling aboard gambling vessels while such vessels are outside the territorial waters of the State, when such vessels embark or disembark passengers within their respective jurisdictions for voyages that depart from the territorial waters of the State, sail into United States or international waters, and return to the territorial waters of the State without an intervening stop.

(C) A county or municipality is prohibited from regulating or prohibiting gambling on passenger cruise liners, as defined in this chapter.

HISTORY: 2005 Act No. 104, Section 2, eff June 1, 2005.



SECTION 3-11-310. Penalties under ordinances adopted pursuant to Section 3-11-300.

A county or municipality adopting an ordinance regulating or prohibiting gambling vessels pursuant to Section 3-11-300 may assess only a civil penalty of not more than one hundred dollars per passenger for each violation, with an aggregate total in penalties not to exceed fifty thousand dollars per gambling vessel for a twenty-four hour period. Additionally, a county or municipality may obtain injunctive relief against a person for violation of an ordinance regulating or prohibiting gambling vessels pursuant to Section 3-11-300.

HISTORY: 2005 Act No. 104, Section 2, eff June 1, 2005.



SECTION 3-11-320. Cruise liners.

Any county or municipal ordinance prohibiting or regulating gambling or gambling vessels pursuant to Sections 3-11-200 or 3-11-300 must not be construed to prohibit or regulate a passenger cruise liner from having gambling devices on board so long as there is no gambling allowed while the passenger cruise liner is within the territorial waters of the State.

HISTORY: 2005 Act No. 104, Section 2, eff June 1, 2005.



SECTION 3-11-400. Applicability to United States and foreign-flagged vessels; imposition and collection of surcharges on gambling vessel ticket sales; phasing out of gambling business following enactment of prohibiting ordinance.

(A) This chapter does not apply to any gambling activity conducted on United States-flagged or foreign-flagged vessels during travel from a foreign nation or another state or possession of the United States up to the point of first entry into South Carolina waters or during travel to a foreign nation or another state or possession of the United States from the point of departure from South Carolina waters, provided that such vessels make intervening stops as defined in this chapter. Nothing herein precludes prosecution for any other offense that is unlawful.

(B) The provisions of this chapter must not be construed to:

(1) repeal or modify any other provision of law relating to gambling, or any existing county or municipal ordinance regulating or prohibiting gambling or gambling vessels;

(2) repeal or modify any law with regard to bingo or the operation of a device or machine pursuant to Section 12-21-2720(A)(3);

(3) allow or permit gambling aboard any vessel, gambling vessel, or passenger cruise liner within the territorial waters of the State;

(4) preclude prosecution for any other applicable gambling offense under state law; or

(5) preclude prosecution for violations of 15 U.S.C. Sections 1172, 1173, 1174, or 1175, to the extent not otherwise prohibited by provisions of the South Carolina Constitution.

(C)(1) For purposes of this section, "gross proceeds" means the total amount wagered or otherwise paid, in cash or credit, by a passenger or user of a gambling device aboard a gambling vessel.

(2) If a county or municipality does not adopt an ordinance prohibiting a gambling vessel from operating, or if a gambling vessel other than a passenger cruise liner is permitted to operate because that gambling vessel, on each cruise, makes an intervening stop in another State, possession of the United States, or foreign country, the county or municipality may assess a surcharge of up to ten percent of each ticket sold per gambling cruise, and a surcharge of up to five percent of the gross proceeds of each gambling vessel.

(3)(a) If a county or municipality assesses the surcharges set forth in item (2), then the proceeds of the surcharges are to be paid to the county or municipality from which the gambling vessel originates its cruise. The county or municipality is responsible for setting forth the procedures by which the proceeds are paid to the county or the municipality.

(b)(i) Each gambling vessel must report to the Department of Revenue, on a monthly basis, the average daily percentage of winnings to losses for each gambling device used on a gambling vessel. The report must be delivered to the Department of Revenue on the twentieth day of the month for the preceding month, in a form and format determined by the department. If no gambling devices are used, the gambling vessel must report to the department that no gambling devices were used. The department must perform an annual audit to verify the accuracy of the reports.

(ii) A gambling vessel that fails to deliver the report of winnings and losses to the department may be assessed a civil penalty up to the amount of one hundred dollars per day per gambling device for each day that the report is late.

(iii) The department must make this information available, on a quarterly basis, to the governing body of the county or municipality from which the gambling vessel originates and to the general public. In addition, quarterly reports must be submitted to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives.

(iv) The department is authorized to promulgate regulations to implement the provisions of this subsection.

(D) When a county or municipality enacts an ordinance pursuant to Sections 3-11-200 or 3-11-300 prohibiting gambling vessels, and a gambling vessel business operating as of January 1, 2005, would cease operation because of enforcement of this ordinance, then the county or municipality must allow the continued operation of the gambling vessel business for a period of five years from the effective date of the county or municipal ordinance. If, after the enactment of an ordinance pursuant to Sections 3-11-200 or 3-11-300 prohibiting gambling vessels, a county or municipality subsequently enacts an ordinance allowing gambling vessels and then enacts a later ordinance prohibiting gambling vessels and a gambling vessel business, the county or municipality must allow the continued operation of the gambling vessel business for a period of five years from the effective date of the county or municipal ordinance. The gambling vessel business must only operate in the same location with no more than the number of vessels that were operating as of January 1, 2005. The provisions of this subsection are also applicable to a county or municipal ordinance substantially described in Section 3-11-500(A).

HISTORY: 2005 Act No. 104, Section 2, eff June 1, 2005.



SECTION 3-11-500. Prior ordinances; text of ordinance prohibiting gambling vessels.

(A) A county or municipal ordinance prohibiting gambling vessels enacted before the effective date of this chapter, to the extent that it is consistent with the provisions of this chapter, remains in full force and effect after the effective date of this chapter, and is considered as promulgated pursuant to the powers and authority delegated to counties and municipalities by this chapter.

(B) A county or municipality, in order to prohibit gambling vessels in accordance with the provisions of this chapter, may, after the effective date of this chapter, enact an ordinance that substantially reads as follows:

(1) The governing body of ______________________, in accordance with Section 3-11-200 of the Code of Laws of South Carolina, 1976, as amended, exercises the authority conferred to the State of South Carolina by the United States Congress pursuant to the Johnson Act, as amended, 15 U.S.C. Sections 1171 through 1177, and hereby prohibits within its jurisdiction the docking and embarkation or disembarkation of passengers aboard gambling vessels, as defined in Section 3-11-100(1) of the 1976 Code, that provide gambling aboard voyages that depart from the jurisdiction of ______________, leave the territorial waters of the State of South Carolina, sail into United States or international waters, and return to the territorial waters of the State of South Carolina, without making an intervening stop, as defined in Section 3-11-100(3) of the 1976 Code. Nothing herein shall be construed to prohibit, regulate, or otherwise apply to passenger cruise liners, as defined by Section 3-11-100(5) of the 1976 Code, nor does this ordinance apply to vessels described in Section 3-11-400(A) of the 1976 Code.

(2) The governing body of _________________, in accordance with the authority delegated by Section 3-11-300 of the Code of Laws of South Carolina, 1976, as amended, hereby prohibits within its jurisdiction the docking and embarkation or disembarkation of passengers aboard gambling vessels, as defined in Section 3-11-100(1) of the 1976 Code, that provide gambling aboard voyages that depart from the jurisdiction of __________, leave the territorial waters of the State of South Carolina, sail into United States or international waters, and return to the territorial waters of the State of South Carolina without making an intervening stop, as defined in Section 3-11-100(3) of the 1976 Code. Nothing herein shall be construed to prohibit, regulate, or otherwise apply to passenger cruise liners, as defined by Section 3-11-100(5) of the 1976 Code, nor shall this ordinance apply to vessels described in Section 3-11-400(A) of the 1976 Code.

(3) Anyone violating this ordinance must be assessed a civil penalty of not more than one hundred dollars per passenger for each violation, with an aggregate total in penalties not to exceed fifty thousand dollars per gambling vessel for a twenty-four hour period. For the purposes of this ordinance, "per passenger" is defined as the total number of passengers allowed on a vessel pursuant to its United States Coast Guard certificate of documentation or equivalent foreign documentation. In addition, violations of this ordinance are subject to injunctive relief.

(4) The exceptions for passenger cruise liners and Section 3-11-400(D) in this ordinance are so connected with the other sections of the ordinance that they are mutually dependent on each other as conditions and considerations for each other, so that the council would not have adopted this ordinance without them; therefore, should these exceptions be found unconstitutional or invalid, it is the intent of the council that the entire ordinance be found invalid.

(5) Except as provided for in subitem (4), if any other section, subsection, paragraph, item, subitem, subparagraph, sentence, clause, phrase, or word of this ordinance is for any reason held to be unconstitutional or invalid, such holding shall not affect the constitutionality or validity of the remaining portions of the chapter, the council hereby declaring that it would have passed each and every section, subsection, item, subitem, paragraph, subparagraph, sentence, clause, phrase, and word thereof, irrespective of the fact that any one or more other sections, subsections, items, subitems, paragraphs, subparagraphs, sentences, clauses, phrases, or words hereof may be declared to be unconstitutional, invalid, or otherwise ineffective.

HISTORY: 2005 Act No. 104, Section 2, eff June 1, 2005.









Title 4 - Counties

CHAPTER 1 - GENERAL PROVISIONS

SECTION 4-1-10. Division of State into counties; each county is a body politic and corporate.

The State of South Carolina is divided into forty-six counties. Each county is a body politic and corporate for the following purposes:

(1) To sue and be sued;

(2) To purchase and hold, for the use of the county, lands and personalty within the limits thereof;

(3) To make all contracts; and

(4) To do all acts in relation to the property and concerns of the county necessary thereto.

HISTORY: 1962 Code Section 14-1; 1952 Code Section 14-1; 1942 Code Section 2975; 1932 Code Section 2975; Civ. C. '22 Section 667; Civ. C. '12 Section 587; Civ. C. '02 Section 529; G. S. 403; R. S. 461; 1868 (14) 134; 1822 (17) 682; 1912 (27) 807; 1916 (29) 717; 1919 (31) 5.



SECTION 4-1-20. Procedures to follow when citizens desire to relocate courthouse.

Whenever the citizens of any county desire to move the courthouse they shall file a petition to that effect stating the point to which the courthouse is proposed to be removed and signed by one third of the qualified electors of such county with the Governor, who shall within twenty days after the filing order an election in such county to be held within sixty days, at which election the electors shall vote for or against the proposed removal. The commissioners of election for such county shall appoint managers of each precinct in the county and furnish them with the necessary boxes and registration books, which the officers of registration may furnish the commissioners. Such election shall be conducted as general elections in this State, and all electors qualified to vote at general elections shall be entitled to vote thereat. The commissioners of election of such county shall receive the returns of the managers, tabulate the vote and declare the result. If two thirds of the qualified voters voting in such election vote in favor of such removal the governing body of the county shall take the necessary steps to remove the courthouse and public records of such county to the place designated.

HISTORY: 1962 Code Section 14-2; 1952 Code Section 14-2; 1942 Code Section 3037; 1932 Code Section 3037; Civ. C. '22 Section 729; Civ. C. '12 Section 645; Civ. C. '02 Section 579; 1899 (23) 77; 1919 (31) 40.



SECTION 4-1-30. Courthouse shall not be relocated within eight miles of county line.

In the location of any courthouse by removal within this State it shall be unlawful to locate such courthouse within eight miles of any county line, all laws to the contrary notwithstanding.

HISTORY: 1962 Code Section 14-3; 1952 Code Section 14-3; 1942 Code Section 3037; 1932 Code Section 3037; Civ. C. '22 Section 729; Civ. C. '12 Section 645; Civ. C. '02 Section 579; 1899 (23) 77; 1919 (31) 40.



SECTION 4-1-40. Authority to change name of townships; notice of change.

The governing body of any county may change the name of any township in its county. It shall give notice of such change of name as it may make within fifteen days thereafter by publication in a public gazette published in the county or by notices posted in at least three public places in the county if no gazette is published therein.

HISTORY: 1962 Code Section 14-5; 1952 Code Section 14-5; 1942 Code Section 3880; 1932 Code Section 3880; Civ. C. '22 Section 1121; Civ. C. '12 Section 1000; Civ. C. '02 Section 815; G. S. 641; R. S. 702; 1878 (16) 365.



SECTION 4-1-50. Chairmen of county boards of township commissioners may administer oaths in certain matters.

The chairmen of the county boards of township commissioners in the several counties of this State may administer oaths as notaries public, in all matters connected with the conduct of their offices.

HISTORY: 1962 Code Section 14-6; 1952 Code Section 14-6; 1942 Code Section 3830; 1932 Code Section 3830; Civ. C. '22 Section 1074; Civ. C. '12 Section 955; 1907 (25) 651.



SECTION 4-1-60. Population added to certain cities by annexation shall be counted in applying statutes to counties.

Whenever authority or direction is given by statute to a county containing a city having a population of more than seventy thousand according to the official United States census or the latest United States census, or words of similar import, such legislation shall be fully applicable to a county containing a city having a population of more than seventy thousand as revealed by a determination of the population of areas annexed to such city after the date of a decennial census, where such determination of population is certified by the Bureau of the Census, by adding the certified population of such annexed areas to the officially certified population of such city.

HISTORY: 1962 Code Section 14-7; 1961 (52) 427.



SECTION 4-1-70. Investment of sinking funds in defense securities.

The sinking fund commissions or other similar custodians of sinking funds of the various counties of the State may invest the sinking funds of their respective counties in United States Defense Bonds and Defense Securities.

HISTORY: 1962 Code Section 14-10; 1952 Code Section 14-10; 1942 (42) 1549.



SECTION 4-1-80. County officers shall be furnished office space, furniture and equipment by county.

The governing body of each county shall furnish the probate judge, auditor, superintendent of education, clerk of court, sheriff, treasurer and master in equity of their respective counties office room, together with necessary furniture and stationery for the same, which shall be kept at the courthouse of their respective counties, and it shall supply the offices of such officials with fuel, lights, postage and other incidentals necessary to the proper transaction of the legitimate business of such offices.

The provisions of this section, as they relate to office space in the courthouse, shall not apply to Richland County.

HISTORY: 1962 Code Section 14-11; 1952 Code Section 14-11; 1942 Code Section 3877; 1932 Code Section 3877; Civ. C. '22 Section 1118; Civ. C. '12 Section 997; Civ. C. '02 Section 812; R. S. 699; 1900 (23) 291; 1903 (23) 29; 1909 (26) 27; 1965 (54) 213.



SECTION 4-1-90. Furnishing rooms for courts and public officers when courthouse unusable.

If at any time the courthouse of any county in this State shall be in course of reconstruction or repair or from any other cause shall not be in condition to be occupied, the governing body of the county must furnish suitable rooms for the accommodation of the courts and public officers.

HISTORY: 1962 Code Section 14-14; 1952 Code Section 14-14; 1942 Code Section 3878; 1932 Code Section 3878; Civ. C. '22 Section 1119; Civ. C. '12 Section 998; Civ. C. '02 Section 813; G. S. 634; R. S. 700; 1875 (15) 996; 1893 (21) 181.



SECTION 4-1-110. County funds not subject to levy.

No funds raised by taxation for any county purposes whatsoever shall be subject to levy under the process of any court of this State.

HISTORY: 1962 Code Section 14-18; 1952 Code Section 14-18; 1942 Code Section 3868; 1932 Code Section 3868; Civ. C. '22 Section 1109; Civ. C. '12 Section 988; Civ. C. '02 Section 803; G. S. 617; R. S. 688; 1875 (15) 997.



SECTION 4-1-120. Operation of county government in county without county appropriation act.

If no county appropriation act is enacted at any session of the General Assembly to provide for the county government of any county of the State then the appropriation, terms and conditions contained in the last enacted county appropriation act of such county shall be continued for an additional year; provided, that only usual appropriations and no special appropriations for unusual purposes, if contained in such act, shall be held as appropriated by the continuance of such act.

HISTORY: 1962 Code Section 14-19; 1952 Code Section 14-19; 1947 (45) 102; 1951 (47) 710.



SECTION 4-1-130. Fees to be paid by county.

Each county shall pay:

(1) The fees of the grand and petit jurors while in attendance upon the circuit court;

(2) Witnesses' fees in the State cases for actual attendance upon the circuit courts as provided by law;

(3) Fees of physicians and surgeons testifying as experts before a coroner's jury or the circuit court;

(4) Fees of sheriffs and clerk of court as provided by law;

(5) Fees of county coroners as allowed by law;

(6) Fees or salaries of magistrates and constables;

(7) The compensation of auditors, treasurers and county supervisors as provided by law; and

(8) Accounts accrued for dieting prisoners confined in the State Penitentiary pending their trial or committed thereto for safekeeping and not for service of any sentence imposed by law.

HISTORY: 1962 Code Section 14-20; 1952 Code Section 14-20; 1942 Code Section 3859; 1932 Code Section 3859; Civ. C. '22 Section 1100; Civ. C. '12 Section 979; Civ. C. '02 Section 794; R. S. 676; 1893 (21) 489.



SECTION 4-1-140. Method of payment of court fees.

The fees allowed jurors, constables and witnesses shall be paid by the treasurers of the respective counties on the presentation to them of certificates signed by the clerk of court or may be received by such treasurers in the payment of all county taxes on presentation of such certificates duly signed by the clerk of court.

HISTORY: 1962 Code Section 14-21; 1952 Code Section 14-21; 1942 Code Section 3860; 1932 Code Section 3860; Civ. C. '22 Section 1101; Civ. C. '12 Section 980; Civ. C. '02 Section 795; R. S. 677; 1893 (21) 489; 1954 (48) 1770.



SECTION 4-1-150. Fees charged by clerks of court and registers of deeds.

Fees charged by clerks of court and registers of deeds of each county for recording, indexing and other services, except those fees and fines generated by circuit and family courts, may be established by ordinance of the governing body of the county.

HISTORY: 1977 Act No. 214 Section 15.



SECTION 4-1-170. Joint development of industrial or business park; consent of municipality.

(A) By written agreement, counties may develop jointly an industrial or business park with other counties within the geographical boundaries of one or more of the member counties as provided in Section 13 of Article VIII of the Constitution of this State. The written agreement entered into by the participating counties must include provisions which:

(1) address sharing expenses of the park;

(2) specify by percentage the revenue to be allocated to each county;

(3) specify the manner in which revenue must be distributed to each of the taxing entities within each of the participating counties.

(B) For the purpose of bonded indebtedness limitation and for the purpose of computing the index of taxpaying ability pursuant to Section 59-20-20(3), allocation of the assessed value of property within the park to the participating counties and to each of the taxing entities within the participating counties must be identical to the allocation of revenue received and retained by each of the counties and by each of the taxing entities within the participating counties. Misallocations may be corrected by adjusting later distributions, but these adjustments must be made in the same fiscal year as the misallocations. Provided, however, that the computation of bonded indebtedness limitation is subject to the requirements of Section 4-29-68(E).

(C) If the industrial or business park encompasses all or a portion of a municipality, the counties must obtain the consent of the municipality prior to the creation of the multi-county industrial park.

HISTORY: 1989 Act No. 139, Section 1, eff June 6, 1989; 1992 Act No. 361, Section 36, eff May 4, 1992; 1993 Act No. 123, Section 2, eff June 14, 1993; 1997 Act No. 54, Section 1, eff June 5, 1997; 2001 Act No. 89, Section 47, eff July 20, 2001.



SECTION 4-1-172. Multicounty parks to consist of contiguous counties.

All multicounty parks must consist of contiguous counties.

HISTORY: 1995 Act No. 4, Section 3, eff January 10, 1995.



SECTION 4-1-175. Special source revenue bonds authorized; pledging of revenues; determination of debt limitation.

A county or municipality receiving revenues from a payment in lieu of taxes pursuant to Section 13 of Article VIII of the Constitution of this State may issue special source revenue bonds secured by and payable from all or a part of that portion of the revenues which the county is entitled to retain pursuant to the agreement required by Section 4-1-170 in the manner and for the purposes set forth in Section 4-29-68. The county or municipality may pledge the revenues for the additional securing of other indebtedness in the manner and for the purposes set forth in Section 4-29-68.

A county or municipality or special purpose district that receives and retains revenues from a payment in lieu of taxes pursuant to Section 13 of Article VIII of the Constitution of this State may use a portion of this revenue for the purposes outlined in Section 4-29-68 without the requirement of issuing the special source revenue bonds or meeting the requirements of Section 4-29-68(A)(4) by providing a credit against or payment derived from the revenues received and retained under Section 13 of Article VIII of the Constitution of this State.

A political subdivision of this State subject to the limitation of either Section 14(7)(a) or Section 15(6) of Article X of the Constitution of this State pledging pursuant to this section all or a portion of the revenues received and retained by that subdivision from a payment in lieu of taxes to the repayment of any bonds shall not include in the assessed value of taxable property located in the political subdivision for the purposes of calculating the limit imposed by those sections of the Constitution any amount representing the value of the property that is the basis of the pledged portion of revenues. If the political subdivision, before pledging revenues pursuant to this section, has included an amount representing the value of a parcel or item of property that is the subject of a payment in lieu of taxes in the assessed value of taxable property located in the political subdivision and has issued general obligation debt within the debt limit calculated on the basis of such assessed value, then it may not pledge pursuant to this section revenues based on the item or parcel of property, to the extent that the amount representing its value is necessary to permit the outstanding general obligation debt within the debt limit of the political subdivision.

HISTORY: 1992 Act No. 361, Section 34, eff May 4, 1992; 1997 Act No. 149, Section 4, eff June 24, 1997; 2007 Act No. 116, Section 7.A, eff June 28, 2007.



SECTION 4-1-180. County employee furlough program; exemptions.

(A) In a fiscal year in which the governing body of a county determines that an employee furlough is necessary, the governing body may institute employee furlough programs of not more than ten working days in the fiscal year pursuant to this section. The furlough must be inclusive of all employees of the county or within a designated department, agency or program of the county regardless of source of funds or place of work, including all employees in the designated area. If the county will incur costs for overtime under the federal Fair Labor Standards Act, law enforcement employees and correctional employees may be exempted from a mandatory furlough. Employees who provide direct patient or client care and front-line employees who deliver direct customer services also may be exempted from the mandatory furlough. During this furlough, affected employees shall be entitled to participate in the same benefits as otherwise available to them except for receiving their salaries. As to those benefits that require employer and employee contributions, including, but not limited to, contributions to the South Carolina retirement systems or the optional retirement program, the county is responsible for making both employer and employee contributions if coverage would otherwise be interrupted; and as to those benefits which require only employee contributions, the employee remains solely responsible for making those contributions.

(B) A governing body of a county may implement an employee furlough in any other manner authorized by law without participating in the mandatory furlough program authorized by this section and without being subject to the provisions set forth in this section including the provisions related to the South Carolina retirement systems.

(C) A county governing body which implemented a furlough program on or after January 1, 2009, the terms of which were consistent with the requirements of the mandatory furlough program established pursuant to this section, may, during the fiscal year in which the provisions of this section take effect, make any employee and employer contributions necessary to ensure that a furloughed employee's benefits were not interrupted as a result of the furlough.

HISTORY: 2010 Act No. 283, Section 1, eff June 16, 2010.






CHAPTER 3 - BOUNDARIES OF EXISTING COUNTIES

SECTION 4-3-2. Use of geographic coordinate system.

A geographic coordinate used to define a point on a county boundary in this chapter utilizes the coordinate system for defining location of points in this State as provided in Chapter 2 of Title 27 and must control if the physical features also used to describe the location of a point are different.

HISTORY: 1993 Act No. 7, Section 1, eff February 18, 1993.



SECTION 4-3-5. Center line of waterways defined.

For purposes of describing the boundaries of counties when a county boundary is used to establish or describe the boundary of a jury area in Chapter 2 of Title 22, the center line of waterways is defined as:

(1) for areas influenced by the tide, the center line is the line described by a series of points equidistant from the banks as delineated at mean high tide, except when an island is present; then the center line follows the main channel around the island and is the line described by a series of points equidistant from the banks of the main channel as delineated at mean high tide; and

(2) for areas not influenced by the tide, the center line is the line described by a series of points equidistant from the banks as delineated by the ordinary high-water mark, except when an island is present; then the center line follows the main channel around the island and is the line described by a series of points equidistant from the banks of the main channel as delineated by the ordinary high-water mark.

HISTORY: 1992 Act No. 302, Section 1, eff April 8, 1992.



SECTION 4-3-10. Abbeville County.

Abbeville County is bounded as follows: on the southwest by the Savannah River, by which it is separated from Georgia; on the northwest by Anderson County, from which it is separated by a line (the old Indian boundary) drawn from a marked black gum, on the east bank of the Savannah River, at the foot of Grape Shoals, N. 50 E. to a willow oak, marked "A. & P.," on the south side of Saluda River; on the northeast by Laurens County, from which it is separated by the Saluda River, and by Greenwood County; and on the southeast by McCormick County.

HISTORY: 1962 Code Section 14-51; 1952 Code Section 14-51; 1942 Code Section 2976; 1932 Code Section 2976; Civ. C. '22 Section 668; Civ. C. '12 Section 588; Civ. C. '02 Section 530; G. S. 404; R. S. 462; (4) 661; (7) 199, 252, 284; 1897 (22) 605; 1898 (22) 896; 1916 (29) 717.



SECTION 4-3-20. Aiken County.

Aiken County is bounded as follows: on the northwest by Edgefield and Saluda Counties from which it is divided by a straight line commencing at the mouth of Fox's Creek, where it empties into Savannah River, and running thence to where the south branch of Chinquapin Falls Creek (a tributary of the North Edisto River) intersects the Saluda and Lexington line; on the northeast by Lexington County, from which it is divided by said creek to where it empties into the North Fork of the Edisto River and by the said North Fork to where the dividing line between Lexington and Orangeburg Counties (running from Big Beaver Creek to the North Fork of the Edisto) touches said river; on the southeast by Orangeburg and Barnwell Counties, from which it is divided by a straight line established by J. Seth Mixon, deputy surveyor, running by A. J. Weathersbee's old mill to the Savannah River, at a point below the mouth of the Upper Three Runs Creek, said survey having been made under act of Assembly approved March 14 1874; on the southwest by Georgia, from which it is separated by the Savannah River.

HISTORY: 1962 Code Section 14-52; 1952 Code Section 14-52; 1942 Code Section 2977; 1932 Code Section 2977; Civ. C. '22 Section 669; Civ. C. '12 Section 589; Civ. C. '02 Section 531; (4) 661, 664; (5) 478, 506; (6) 473; (7) 199, 248, 261, 284; 1868 (14) 695; (15) 649; 1896 (22) 249.



SECTION 4-3-30. Allendale County.

Allendale County is bounded as follows: beginning at a point in the Savannah River on the South Carolina and Georgia boundary line opposite Steel Landing and running in a northerly direction to a stake at Steel Landing; thence a straight line N. 43 E. about 6.12 miles to a stake at or near the intersection of the Barnwell-Robbins public road with a road leading to Millett; thence S. 73 E. about 5.23 miles to a stake at or near Stinson's Bridge on Lower Three Runs; thence S. 70 E. about 5.50 miles at a stake at or near Goodson's Mill site; thence E. about 4.72 miles to a stake on Well Branch; thence down the run of Well Branch to the Salkehatchie River; thence down the Salkehatchie River to its intersection with the Bamberg-Colleton County line; thence southwesterly along a continuation of said Bamberg-Colleton County line to its intersection with the eastern edge of the right of way of the Seaboard Air Line Railway; thence in a southerly direction along said eastern edge of said railway right of way to a stake eight miles and 200 feet from the Hampton County courthouse; thence in a westerly direction to the confluence of Beach Branch with the Coosawhatchie River; thence up the run of said Beach Branch to its intersection with the eastern edge of the right of way of the Southern Railway Company; thence southerly along said eastern edge of said right of way 3.78 miles to a stake; thence S. 49 1/2 W. 1.68 miles to the junction of the Hudson Ferry Road and the Sisters Ferry Road; thence southerly along the south side of the said Hudson Ferry Road to a stake about one-half mile above Long Creek Bridge; thence in a straight line S. 71 W. about 1.75 miles to a stake on the east side of the River Road about one-fourth mile north of Long Creek Bridge on said River Road; thence in a straight line S. 55 W. 10104 feet to a stake between an ironwood tree and a small branch; thence west 3306 feet to a stake on the east side of the Savannah River; thence continuing west to a point in the Savannah River on the South Carolina-Georgia State line; thence northerly along said South Carolina-Georgia State line to the point of beginning.

HISTORY: 1962 Code Section 14-53; 1952 Code Section 14-53; 1942 Code Section 2978; 1932 Code Section 2978; Civ. C. '22 Section 670; 1919 (31) 5.



SECTION 4-3-40. Anderson County.

Anderson County is bounded as follows: on the northwest and north by Oconee and Pickens Counties, from which it is divided by a line commencing at the mouth of Cane Creek, on Tugaloo River and running thence to the point where Eighteen Mile Creek is crossed by the road leading from Pendleton to Hagood's Store, thence to the mouth of George's Creek, on the Saluda River; on the northeast and east by Greenville County, from which it is separated by the Saluda River; on the southeast by Abbeville County, from which it is divided by a line drawn from a marked black gum on the east bank of the Savannah River, at the foot of Grape Shoals, to a willow oak, marked "A. & P.," on the south side of the Saluda River; on the southwest by the state of Georgia, from which it is separated by the Savannah River.

HISTORY: 1962 Code Section 14-54; 1952 Code Section 14-54; 1942 Code Section 2979; 1932 Code Section 2979; Civ. C. '22 Section 671; Civ. C. '12 Section 590; Civ. C. '02 Section 532; G. S. 406; R. S. 464; (1) 196; (6) 39, 289, 341; (7) 261.



SECTION 4-3-50. Bamberg County.

Bamberg County is bounded as follows: beginning at a point in the middle of the stream of the Salkehatchie River, where George's Creek enters said river, and running due north up said stream by Rush's Mill to a gum tree one and one-fourth miles above Rush's Mill; thence due north to a point in the middle of the stream of South Edisto River; thence down the middle of the stream of said river to where it enters into the Edisto River; thence down the middle of the latter river to the point where the same is intersected by the old district line, dividing the old county of Barnwell from the county of Colleton; thence along said dividing line to the corner of Colleton County; thence S. 30 E. 31.50 chains to a stake on ditch; thence S. 24 50' E. 4.50 chains to a stake by ditch; thence S. 64 25' E. 6 chains to a stake on road; thence S. 17 50' E. 40 chains to a stake; thence S. 72 E. 62 links to a chain; thence S. 8 5' W. 27.59 chains to a stake on road passing between property now or formerly owned by D. N. Linder and H. B. Linder; thence S. 1 W. 18.50 chains to a stake in edge of pond passing through property now or formerly owned by H. B. Linder; thence following the run of the branch to a large gum marked XIII; thence S. 82 E. 10 chains to corner stake between land now or formerly owned by James Barnes and Isham Padgett; thence S. 64 E. 24 chains to a stake marked XIII at Branchville-Lodge Road; thence S. 39.25 E. 14 chains to gum marked XIII at edge of small pond; thence S. 34 E. 17.60 chains to a corner in stream of Little Swamp; thence following down the run of Little Swamp, following it in its devious courses across the Smoak-Bamberg Road and Mauldin Railroad to stake marked XIII in midstream; thence S. 82 1/2 W. 443.18 chains following old ditch line to stake marked XIII in midstream of Little Salkehatchie River; thence up the same river, following in its devious courses across the Mauldin Railroad and Lodge Dirt Road to gum in midstream marked XIII; thence with the meanderings of Little Salkehatchie River to a point on the Bamberg-Colleton line; thence with the old district line, hereinbefore mentioned, to the Big Salkehatchie River; thence in a northwesterly direction with the Big Salkehatchie to the beginning corner.

HISTORY: 1962 Code Section 14-55; 1952 Code Section 14-55; 1942 Code Section 2980; 1932 Code Section 2980; Civ. C. '22 Section 672; Civ. C. '12 Section 591; Civ. C. '02 Section 533; 1897 (22) 580; 1920 (31) 773.



SECTION 4-3-60. Barnwell County.

Barnwell County is bounded as follows: on the northwest by Aiken County, from which it is divided by a line beginning at the point upon the Savannah River, below the mouth of the Upper Three Runs Creek, as established by the survey of J. Seth Mixon, under act approved March 14 1874, and following said line to A. J. Weathersbee's old mill, then to the South Edisto River, in the direction of the point on the North Edisto River (mouth of Cedar Branch), where the line between Orangeburg and Lexington Counties, drawn from Big Beaver Creek, touches said river; on the northeast by Orangeburg County, from which it is separated by the South Edisto River as far down as the northeast corner of Bamberg County; on the east by the line separating it from Bamberg County; on the southeast by Allendale County; and on the southwest by the state of Georgia, from which it is separated by the Savannah River.

HISTORY: 1962 Code Section 14-56; 1952 Code Section 14-56; 1942 Code Section 2981; 1932 Code Section 2981; Civ. C. '22 Section 672; Civ. C. '12 Section 591; Civ. C. '02 Section 534; G. S. 407; R. S. 465; (4) 664; (7) 199, 284; 1868 (14) 695; (15) 649; 1897 (22) 580; 1919 (31) 5.



SECTION 4-3-70. Beaufort County.

Beaufort County is bounded as follows: by a line originating at a point at latitude 32 29' 06.078" N, longitude 80 28' 36.683" W (North American Datum 1983) at the mouth of the Coosaw River; thence westward from said point following the center line of the Coosaw River to its intersection with the center line of the Combahee River; thence northwestward following the center line of the Combahee River to its intersection with the center line of the railroad track of CSX Corporation; thence southwestward following the center line of said railroad track to its intersection with the center line of the Pocotaligo River; thence southeastward following the center line of the Pocotaligo River to its intersection with the center line of the Broad River; thence southeastward following the center line of the Broad River to its intersection with the center line of Boyd Creek; thence westward following the center line of Boyd Creek to its intersection with the center line of Coles Creek; thence by its various courses following the center line of Coles Creek to its intersection with a straight line having a true azimuth of 15 (bearing of N 15 E) extending from a point at latitude 32 27' 01.235" N, longitude 80 50' 30.835" W (North American Datum 1983) on Belia Point on the south side of Coles Creek; thence southwestward following said line to said point; thence southwestward following a straight line from said point to the center line of Euhaw Creek opposite Bolon Hall; thence following the center line of Euhaw Creek to its intersection with the center line of Hazzard Creek; thence following the center line of Hazzard Creek and through the nearest waterways following their center lines to a point on Manigaults Neck where the land line dividing the land now or formerly owned by the Chelsea Club from the land now or formerly owned by Fripp intersect the center line of said creek or waterway; thence following said land line to its intersection with the Fripp public road; thence following the Jasper County side of the said Fripp public road to its intersection with the Hazel road; thence westward following the Jasper County side of said Hazel road to its intersection with a public road at or near Hazel Episcopal Church; thence westward following the Jasper County side of said public road to its intersection with the Charleston and Savannah turnpike; thence following the Jasper County side of the said turnpike to a point opposite its intersection with the southern boundary line of the land now or formerly owned by the Okeetee Club; thence across said road to said boundary line; thence westward following said line to the center line of the New River; thence southeastward following the center line of the New River to a point at latitude 32 04' 47.542" N, longitude 80 52' 44.958" W (North American Datum 1983) at the mouth of the New River; thence southeastward on a true azimuth of 135 (bearing of S 45 E) to the seaward boundary of South Carolina and Georgia; thence eastward along the seaward boundary of South Carolina and Georgia to the Territorial Sea boundary; thence northeastward following the Territorial Sea boundary to its intersection with a line having a true azimuth of 115 30' (bearing of S 64 30' E) extending from a point at latitude 32 29' 06.078" N, longitude 80 28' 36.683" W (North American Datum 1983) at the mouth of the Coosaw River; thence northwestward on said line from the Territorial Sea boundary to said point at the mouth of the Coosaw River, the point of origin.

HISTORY: 1962 Code Section 14-57; 1952 Code Section 14-57; 1942 Code Section 2982; 1932 Code Section 2982; Civ. C. '22 Section 674; Civ. C. '12 Section 593; Civ. C. '02 Section 535; G. S. 408; R. S. 466; (7) 199, 251, 484; 1878 (16) 375; 1912 (27) 827; 1916 (29) 754; 1950 (46) 2332; 1992 Act No. 302, Section 2, eff April 8, 1992.



SECTION 4-3-80. Berkeley County.

Berkeley County is bounded as follows: northeastwardly and north by the Santee River, separating it from the counties of Georgetown, Williamsburg and Clarendon; northwestwardly by Orangeburg County; southwestwardly by Dorchester County; southwestwardly and southeastwardly by Charleston County. And said Berkeley County shall include within its limits the whole of the subdivision formerly known as the Parishes of St. John, Berkeley, St. Stephen, St. Thomas and St. Dennis, and parts of the subdivisions formerly known as St. James Goose Creek, St. James Santee and St. Andrews; provided, that the county lines of Berkeley County and of Orangeburg County are hereby so altered as to cut off from said Berkeley County and to transfer and annex to and incorporate within said Orangeburg County all of that certain territory or portion of Berkeley County embraced within the following lines and boundaries, to wit: beginning at a point located on Four Holes Swamp at the intersection of the boundary lines of Orangeburg, Dorchester and Berkeley Counties, and extending in a southeasterly direction, along Four Holes Swamp, the same being the boundary between Dorchester and Berkeley Counties, to a large cypress which stands at the confluence of Four Holes and Dean Swamps, at the upper part of Turkey Lake; thence up and along the run of Dean Swamp as it meanders to a point where Dean Swamp and Black Creek unite; thence up Black Creek to the point where Big Black Creek and Little Black Creek unite; thence up Little Black Creek to the point where the "new road" crosses said Little Black Creek; thence northerly up the "new road" to the Monck's Corner Public Road, near Mark Richardson's place; thence N. 10 chains to a pine; then N. 14 E. 38 chains to a stake; thence S. 37 15' E. 49 chains to a stake; thence E. 9.70 chains to a stake; thence N. 39.50 chains to a stake; thence N. 87 E. 34 chains and 10 links; thence N. 54.50 chains to a stake; thence N. 1 30' W. 18 chains and 60 links to a stake; thence N. 30 W. 31 chains to a stake; thence N. 8 W. 11 chains to a cypress at the River Road and Rock Creek Bridge; thence northeast along Rock Creek to where Rock Creek empties into the Santee River; thence up the Santee River to the mouth of Eutaw Creek, where the Orangeburg and Berkeley lines connect; thence southwest along the boundary line between Orangeburg and Berkeley Counties to the point of beginning, less the following territory transferred to Charleston County by act of the General Assembly approved February 28 1921, to wit: the county lines of Berkeley County and of Charleston County are hereby so altered as to cut off from said Berkeley County and to transfer and annex to incorporate within said Charleston County, all that certain territory or portion of Berkeley County embraced within the following lines and boundaries, to wit: beginning at the intersection of the present line between Charleston County and Berkeley County with the western line of the right of way of Atlantic Coast Line Railroad, and running thence northwardly with the western line of said right of way to its intersection with the run of Goose Creek; thence with the run of Goose Creek in a westerly direction to its intersection with the eastern boundary of Elms Tract, now owned by Goose Creek Land Company; thence northwardly along the eastern boundary of said tract to its intersection with the southern line of the Ladson Road; thence westwardly with the southern line of said Ladson Road to its intersection with the eastern line of the Blue House Road; thence on a bearing N. 50 20' W. to the southeast corner of Dorchester County; thence with the run of Saw Mill Branch westwardly to a point in Dorchester County line 59 chains west of the western right-of-way line of the Southern Railway; thence S. 44 30' E. along the Dorchester County line 638 chains to a corner; thence S. 19 30' W. along the Dorchester County line 247 chains to the mouth of Saw Pit Creek; thence on a bearing N. 79 50' E. 396 chains to the point of beginning.

HISTORY: 1962 Code Section 14-58; 1952 Code Section 14-58; 1942 Code Section 2983; 1932 Code Section 2983; Civ. C. '22 Section 675; Civ. C. '12 Section 594; Civ. C. '02 Section 536; G. S. 409; R. S. 467; 1893 (21) 561; 1896 (22) 309; 1897 (22) 595; 1921 (32) 184; 1931 (37) 552.



SECTION 4-3-85. Berkeley County; Charleston County area transferred to Berkeley County.

(A)(1) The following described portion of Charleston County is transferred and annexed to Berkeley County:

All that area, approximately 4.04 acres, now lying in the County of Charleston and identified as a portion of TMS #487-00-00-026 located adjacent to Crowfield Plantation Development and shown on a map prepared by ADC Engineer, Inc., designated as Job #02227 and dated December 4, 2002.

(2) The proper proportion of the existing Charleston County indebtedness of the area transferred must be assumed by Berkeley County.

(B) Upon application, the clerk of court, register of deeds, sheriff, and probate judge of Charleston County shall furnish certified copies of any judgment roll, entry on abstract of judgment book, will, record, execution, decree, deed, mortgage, or other papers signed or recorded in the office of such officers, upon payment of proper fees and when this certified copy is filed or recorded in the proper office of Berkeley County, it has the same force and effect in Berkeley County that it had in Charleston County and any record not transferred continues in force and effect, and each has the same force and effect in Berkeley County as if it had been transferred and made a record in the proper office in Berkeley County.

HISTORY: 2004 Act No. 244, Section 1, eff May 24, 2004.



SECTION 4-3-90. Calhoun County.

Calhoun County is bounded as follows: beginning in Lexington County on the Congaree River at a point where the land line between land now or formerly owned by C. M. Cremaretie and land now or formerly owned by Vandy Spears strikes said river and running the land line between said lands (Said Cremaretie land is in and said Spears land is out of Calhoun County) crossing the State Road on this same land line, continuing straight line 125 chains to a pine on the Pine Plain Road, thence S. 21 50' W. 16.50 chains to pine on same road; thence S. 10 W. 71 chains to a stake on land now or formerly owned by Nina Davis; thence S. 23 E. on said line (Said Davis land is out of and land now or formerly owned by Geiger is in Calhoun County) crossing the Savanay Hunt Creek (Land now or formerly owned by Crawley is out of Calhoun County) at 45 chains to a pine, total distance 103 chains, then S. 11 W. to a dead pine on Pine Plain Road, distance 3 miles, S. 2 E. with road 20 chains, same line 55 chains to Big Sandy Run near the south of Huckabass Mill, continuing to 1 mile, then S. 36.50 W. 35 chains to a pine near Pine Plain Road, S. 29.50 W. said road line, 23.50 chains, dead pine then S. 33 W. 53 chains to pine and stake on Rast land, then S. 9.50 W. 11 chains pine, S. 1 E. straight line to line of land now or formerly owned by Mrs. R. L. Baker, then with said line to a corner near Camp Ground Road, then a straight line to Orangeburg Road near Porterfield Mill, then a direct line to the head of Branham Branch and with said branch to Beaver Creek, then with the Orangeburg and Lexington line southwest to the corner of Caw Caw and Elizabeth townships and with said line southwest to the Joe Amaker old mill on Lime Stone Creek, then N. 45 E. to Little Lime Stone, then with same creek north to Poplar on Robertson Plantation Road, then S. 7.6 E. to the Kennerly Road, crossing the Kennerly Road one-half mile south of the house now or formerly owned by Moody Godwin, continuing the same line crossing the Columbia Road nine miles north of Orangeburg, continuing to the Southern Railway crossing 8.50 miles northeast of Orangeburg courthouse, continuing from said point on Southern Railway to a point on Four Hole Creek marked and designated by an ash tree X and witnessed by maple and gum trees, said line having the following course: S. 49 E. and being about 47,550 feet, thence with the creek to the land formerly owned by Jacob Riley, and with said land line out to State Road near the property formerly owned by Fred Dantzler, down said road to the land corner of said Fred Dantzler property then said Dantzler land line to point on line of land formerly owned by Haigler then said Haigler's land line, the line to public road, Oak X 3 N. near former residence of David Smith, said road the line to a branch southwest of former residence of T. V. Blair then up said branch 40 chains to a stake X 3 N., then northeast across Atlantic Coast Line Railroad to stake 66 feet from center of track, then up the said right of way N. 57.50 W. 120 chains to stake on the Orangeburg Road 66 feet from center of Atlantic Coast Line Railroad track, Orangeburg Road the line to the Monck's Corner Road, then N. 73 E. passing at the north edge of the old Santee Graveyard, continuing to a stake X 3 N., north of C. W. Shumaker's former residence, then S. 67 E. to a stake by road of Capt. George D. Rast's estate land, then N. 79 45' E. to an oak on the road near Trinity Graveyard, then N. 69 E. to a stake on Two Chop Road by Neighborhood Road, intersecting on land formerly owned by J. A. Johnson, then south Two Chop Road the line to Little Poplar Creek, distance 37 chains, then down the said creek the line to McCord's Ferry Road, said road the line S. 45 E. 209 chains to Hydrick's old mill on Big Poplar Creek, said creek the line to Santee River, up the Santee River to the Congaree River, up the Congaree River to beginning point.

HISTORY: 1962 Code Section 14-59; 1952 Code Section 14-59; 1942 Code Section 2984; 1932 Code Section 2984; Civ. C. '22 Section 676; Civ. C. '12 Section 595; 1908 (25) 1279.



SECTION 4-3-100. Charleston County.

Charleston County is bounded as follows: by a line originating at a point at latitude 32 30' 57.711" N, longitude 80 16' 35.854" W (North American Datum 1983) at the mouth of Jeremy Inlet; thence westward from said point following the center lines of Scott Creek and Big Bay Creek; thence northwestward on a straight line extending the center line of Big Bay Creek to a point at latitude 32 30' 00.676" N and longitude 80 21' 09.844" W (North American Datum 1983) in the South Edisto River; thence northward from said point following the center lines of the South Edisto River and the Edisto River to the point where the Dorchester County line intersects the center line of the Edisto River; thence eastward following the Dorchester County line to the center line of Secondary State Highway 10-317 or 18-317 (Parker's Ferry Road); thence eastward following the center line of Secondary State Highway 10-317 or 18-317 (Parker's Ferry Road) to its intersection with the center line of Rantowles Creek; thence northward following the center line of Rantowles Creek to its intersection with the Dorchester County line; thence following said line to its intersection with the property of Charles H. P. Duell (Middleton Gardens); thence following the eastern boundary of the property of Charles H. P. Duell (Middleton Gardens) to the ordinary high-water line on the eastern bank of the Ashley River; thence following the ordinary high-water line on the eastern bank of said river to a point on the ordinary high-water line of the eastern bank of the Ashley River 472 ft. west of the point where Sawpit Creek enters the Ashley River; thence from said point on a true bearing of N 22 38' 39" E along a ditch on the eastern boundary of Archdale Hall subdivision and onward for a total distance of 248.61 chains to a concrete monument marked "CHAS/DOR"; thence on a true bearing of N 42 15' 31" W to a point of intersection with the property line of Monroe E. and Winifred J. Hartzog; thence northeastward 800 ft. following the property line of Monroe E. and Winifred Hartzog to a point of intersection with the property line of James C. and Mary Palmer; thence southeastward following the property line of James C. and Mary Palmer for 406 ft. + thence northeastward to a point on the north side of Secondary State Highway S10-1120 (Jamison Road); thence eastward following the northern boundary of Secondary State Highway S10-1120 (Jamison Road) to its intersection with the northwestern boundary of Secondary State Highway S10-76 (Ladson Road); thence following the northwestern boundary of Secondary State Highway S10-76 (Ladson Road) to the intersection of the northwestern boundary of Secondary State Highway S10-76 (Ladson Road) and the southwestern boundary of Secondary State Highway S10-881 (Lincolnville Road); thence northwestward, a distance of 9,700 ft. + following the southwestern boundary of Secondary State Highway S10-881 (Lincolnville Road) to a point; thence southwestward 5,400 ft. + to a point; thence northwestward 550 ft. + to a point; thence southwestward 600 ft. + to a point; thence northwestward on a true bearing of N 42 15' 31" W to the center line of Sawmill Branch, 51.1 chains southwest of the southwestern right-of-way line of the Norfolk Southern Corporation (measured in a straight line); thence from this point following the center line of Sawmill Branch to its intersection with the southeastern right-of-way line of Richardson Avenue; thence from this point southeastward along the southeastern right-of-way of Richardson Avenue to its intersection with Owens Road; thence northeastward following the eastern boundaries of Challedon and Meadowbrook subdivisions to a point on the north side of East Third Street North; thence northwestward a distance of 1,200 ft. + to a point; thence northeastward to a point on the north side of U.S. Highway 78 (5th North); thence southeastward following the northern boundary of U.S. Highway 78 (5th North) to a point; thence southwestward a distance of 325 ft. + to a point; thence southeastward a distance of 379 ft. + to a point; thence northeastward a distance of 325 ft. + to a point on the north side of U.S. Highway 78 (5th North); thence a distance of approximately 760 ft. + to a point; thence northeastward a distance of 1,500 ft. + following the property line of the real estate of John Finucan and Maggie F. Peters to a point at which the northeastern corner of Dorchester County intersects with Berkeley and Charleston counties; thence S 50 20' E to intersection with the eastern right-of-way line of U.S. Highway 78, a distance of 83.9 chains; thence southeastward following the southeastern right-of-way line of U.S. Highway 78 to its intersection with the southern right-of-way line of the S.C. Highway S10-76 (Ladson Road), a distance of 259.1 chains; thence eastward following the southern right-of-way line of S.C. Highway S10-76 (Ladson Road) to its intersection with the eastern boundary of the Elms Tract, now owned by the Goose Creek Land Company; thence southward following the eastern boundary of said tract to its intersection with the center line of Goose Creek; thence eastward following the center line of Goose Creek to its intersection with the western right-of-way line of the CSX Corporation; thence southward following said western right-of-way line to its intersection with the southern right-of-way line of Secondary State Highway S-8-13 (Remount Road); thence eastward by a straight line to its intersection with the center line of Goose Creek at its mouth; thence following a line with a true azimuth of 147 (bearing of S 33 E) to the center line of the Cooper River; thence southward following the center line of the Cooper River to its intersection with the center line of the Wando River as shown on the National Oceanic and Atmospheric Administration, National Ocean Survey chart 11524, 38th edition, dated March 23, 1991; thence northeastward following the center line of the Wando River to its intersection with the center line of Guerin's Creek; thence northeastward following the center line of Guerin's Creek to its intersection with the center line of Secondary State Highway 98 (Guerin Bridge Road); thence northward following the center line of Secondary State Highway 98 (Guerin Bridge Road) to its intersection with the center line of the old Halfway Creek Road; thence northeastward following the center line of the old Halfway Creek Road to its intersection with the center line of Lincoln Road; thence southward following the center line of Lincoln Road to its intersection with the center line of Wambaw Creek; thence eastward following the center line of Wambaw Creek to its intersection with the center line of the South Santee River; thence southeastward following the center line of the South Santee River to a point at latitude 33 06' 59.743" N, longitude 79 16' 50.003" W (North American Datum 1983) in the South Santee River; thence southwestward on a straight line to a point at latitude 33 05' 55.943" N, longitude 79 17' 42.847" W (North American Datum 1983); thence southeastward on a true azimuth of 145 (bearing of S 35 E) to the Territorial Sea boundary; thence southwestward following the Territorial Sea boundary to its intersection with a line having a true azimuth of 145 (bearing of S 35 E) extending from a point at 32 30' 57.711" N, longitude 80 16' 35.854" W (North American Datum 1983) at the mouth of Jeremy Inlet; thence northwestward on said line from the Territorial Sea boundary to said point at the mouth of Jeremy Inlet, the point of origin.

HISTORY: 1962 Code Section 14-60; 1952 Code Section 14-60; 1942 Code Section 2985; 1932 Code Section 2985; Civ. C. '22 Section 677; Civ. C. '12 Section 596; Civ. C. '02 Section 537; G. S. 410; R. S. 468; 1893 (21) 561; 1896 (22) 310; 1921 (32) 184; 1931 (37) 552; 1953 (48) 211; 1982 Act No. 407, Section 1; 1992 Act No. 302, Section 3, eff April 8, 1992.



SECTION 4-3-110. Cherokee County.

Cherokee County is bounded as follows: beginning at the mouth of Brown's Branch and running up branch 76.60 chains to near where G. W. Webster now lives or formerly resided, placing his present or former residence in new county; thence S. 75 W. 66.23 chains to rock N. E. corner lot of property now or formerly owned by Pacolet Manufacturing Company at Brown's old mill; thence N. 63 W. 15.70 with line of said lot to rock; thence S. 45 N. 5.73 to maple; thence same course 87 links to Pacolet River; thence with said river upstream 7.36 to stake on Pacolet; thence N. 16 W. property now or formerly owned by H. L. C. Murphy in old county, property known as Hammett property in new county, Hammett School House near crossroads in old county, property now or formerly owned by Miss Mary Brown in new county, 509.80 chains to stake 1 mile east of town of Cowpens; thence N. 24 W. 64 chains to line of Lime Stone township; thence west with Lime Stone township 80 chains to southwest corner of said township; thence N. 116.80 chains with line of Lime Stone township to mark line running N. 24 W.; thence N. 24 W., leaving property now or formerly owned by Joel Petty and property now or formerly owned by Cleveland Gossett in old county, passing through house now or formerly occupied by J. G. Powell, leaving the property now or formerly owned by Andy Norton in Spartanburg County, also house now or formerly owned by Mrs. Price, placing the house now or formerly belonging to Cash and the house now or formerly owned by Fate Martin in new county, passing through the storeroom now or formerly belonging to Finch Martin, but leaving his present or former dwelling house in old county, leaving properties now or formerly owned by John Walker and Mrs. Cudd in Spartanburg County, 785.65 chains to stake on North Carolina line; thence with said line crossing Broad River, and continuing at the corner of Cherokee township in York County; thence south with east boundary of said township to stake; thence west to corner of said township on King's Creek; thence down King's Creek to middle of Broad River; thence down Broad River to center of river opposite Pacolet River; thence up Pacolet River to opposite Brown's Branch to beginning point, and in addition thereto the following territory containing two square miles transferred from York County by act of the General Assembly, approved February 11 1921, to wit: beginning at a stake in road in State line on top of mountain at Burned Grocery and running thence S. 43.5 W. 224 chains to a large pine at northeast end of Brown Mountain; thence with the Cherokee County line N. 2.5 W. 152 chains to B. O., E. A. Patterson's corner in State line; thence S. 86 E. 165 chains with State line to the beginning corner, containing two square miles.

HISTORY: 1962 Code Section 14-61; 1952 Code Section 14-61; 1942 Code Section 2986; 1932 Code Section 2986; Civ. C. '22 Section 678; Civ. C. '12 Section 597; Civ. C. '02 Section 538; 1897 (22) 588; 1921 (32) 23.



SECTION 4-3-120. Chester County.

Chester County is bounded as follows: on the north by a line beginning at a hickory tree on the southwest side of the Catawba River about ten chains above the mouth of Ferrill's Creek and running (nearly 80 west) by an old line called and known by the name of the Line of the New Acquisition to an ash and black gum on the bank of Broad River on Robert Elliott's lands; thence down Broad River to the mouth of Sandy River; thence in a direct line to the mouth of Rock Creek on the Catawba River; thence up to the Catawba River to the place of beginning.

HISTORY: 1962 Code Section 14-62; 1952 Code Section 14-62; 1942 Code Section 2987; 1932 Code Section 2987; Civ. C. '22 Section 679; Civ. C. '12 Section 598; Civ. C. '02 Section 539; G. S. 411; R. S. 469; (4) 662; (5) 317; (7) 284.



SECTION 4-3-130. Chesterfield County.

Chesterfield County is bounded as follows: on the north by the North Carolina line; on the east by Marlboro County from which it is separated by Great Pee Dee River; on the south by Darlington County from which it is divided by Cedar Creek, commencing at its mouth where it enters into the Great Pee Dee, and up said creek to the head of the southernmost branch, and thence by a direct line S. 51 45' W., to the fork of Lynch's River; on the southwest by Kershaw and Lancaster Counties from which it is separated by Lynch's River.

HISTORY: 1962 Code Section 14-63; 1952 Code Section 14-63; 1942 Code Section 2988; 1932 Code Section 2988; Civ. C. '22 Section 680; Civ. C. '12 Section 599; Civ. C. '02 Section 540; G. S. 412; R. S. 470; (4) 662; (7) 199, 261, 284; (12) 785.



SECTION 4-3-140. Clarendon County.

Clarendon County is bounded as follows: on the north and northwest by Sumter County, from which it is separated by the following lines: beginning at a corner on the east side of Santee River and running thence N. 76 E. 654 chains to a forked pine corner; thence S. 82 E. 104 chains to a pine corner; thence N. 76 520 chains to a post on the Vance's Ferry Road; thence N. 77 E. 368 chains and 50 links to a corner on Pocotaligo River; thence N. 34 E. 134 chains and 50 links to a corner; thence N. 55 E. 650 chains and 50 links to a corner in Black River; thence N. 86.5 E. 63 chains to a post on the Salem Road; thence N. 52 E. 200 chains to a black gum corner; thence N. 55 E. 401 chains to a pine corner; thence N. 58.5 E. 135 chains to the eastern side of Dyall's Bay; thence N. 55 E. 15 chains to Mill Bay; thence N. 57.5 E. 94 chains to two sweet gums; thence N. 55 E. 46 chains and 80 links to Wood's Mill; thence by a straight southerly line to Hudson's Mill; thence following the Centennial Road in an easterly direction until it intersects the old dividing line between Clarendon and Williamsburg Counties, said line being the old district line; thence S. 63 15' W. 98.19 chains to a point on the Cade Road; thence S. 80 35' W. 49.15 chains to the Lynchburg Road; thence S. 46 W. 330.30 chains to a stake; thence S. 19 17' E. 159.85 chains to a stake; thence S. 19 2' E. 110.37 chains to a cypress on Black River where said river intersects the old district line hereinbefore mentioned; thence with the old district line in a southwesterly direction until it intersects the Santee River three fourths of a mile below Gaillard's Island; and on the south and southwest by Santee River, which separates it from Berkeley, Orangeburg and Calhoun Counties, less the following territory containing 93.50 square miles transferred to Sumter County, by act of the General Assembly, approved March 7 1921, to wit: commencing at a point on the Sumter County line and running thence south 1.42 miles to an oak at the intersection of the public road leading from Paxville to Pinewood with the road leading from Paxville to Broadway siding; thence S. 9 30' E. 1.52 miles to the center of Curtis Mill dam; thence S. 1 20' E. 2.36 miles to the intersection of the run of Hungary Hall Branch, with the run of Des Champs Branch; thence with the run of Des Champs Branch to the intersection of said run with the public road leading from Panola to Calvary Church; thence S. 78 2.93 miles to intersection with the line of School District No. 1; thence S. 2 30' W. 2.49 miles to intersection with the boundary between Big Horn Hickory Elmwood plantation or the intersection with a projection of said boundary line; then S. 39 4,000 feet; then N. 47 W. 817 feet; then in a southwesterly direction to Santee River; then in a northwesterly direction with the Santee River to a point where the same intersects the Sumter County line; then eastwardly along the Sumter County line to the beginning point.

To above-described area of Clarendon County is to be added, however, that territory transferred from Sumter County by act approved March 11 1922, to wit: all that certain territory or portion formerly of Sumter County, embraced within the following lines and boundaries, to wit: beginning at a point on Santee River 72 feet northwest of the center of the Atlantic Coast Line Railroad running from Sumter to Orangeburg, running N. 46 50' E. for a distance of 9,521 feet parallel to railroad; thence N. 41 2' E. for a distance of 5,658 feet to a point 72 feet west of center of railroad; thence N. 16 E. for a distance of 7,257 feet parallel to railroad; thence N. 26 50' E. for a distance of 8,650 feet to a point 72 feet northwest of railroad; thence S. 87 E. for a distance of 6,864 feet; thence N. 12 30' E. for a distance of 8,840 feet; thence N. 87 30' E. for a distance of 5,920 feet; thence S. 15 30' E. for a distance of 5,430 feet; thence S. 65 W. for a distance of 2,370 feet; thence S. 9 W. for a distance of 3,432 feet; thence N. 85 E. for a distance of 13,200 feet; thence S. 1 20' E. for a distance of 10,479 feet to the intersection of Hungary Hall Branch and Des Champs Branch; thence up the run of Des Champs Branch in a southwesterly direction to the public road; thence S. 78 W. for a distance of 16,390 feet; thence S. 2 30' W. for a distance of 13,200 feet; thence S. 39 W. for a distance of 4,000 feet; thence N. 47 W. for a distance of 817 feet; thence S. 42 W. for a distance of 2,248 feet; thence S. 40 W. for a distance of 2,280 feet; thence S. 37 30' W. for a distance of 13,268 feet to a point on Santee River; thence up Santee River to the beginning point 72 feet northwest of railroad.

HISTORY: 1962 Code Section 14-64; 1952 Code Section 14-64; 1942 Code Section 2989; 1932 Code Section 2989; Civ. C. '22 Section 681; Civ. C. '12 Section 600; Civ. C. '02 Section 541; G. S. 413; R. S. 471; (4) 662; (7) 199, 261; 1853 (12) 416, 611; 1888 (20) 168; 1889 (20) 507, 517; 1914 (28) 612; 1921 (32) 283; 1922 (32) 987.



SECTION 4-3-150. Colleton County.

Colleton County is bounded as follows: by a line originating at a point where the center line of the Big Salkehatchie River intersects the Bamberg County line; thence northeastward by its various courses following the Bamberg County line to its intersection with the center line of the Edisto River; thence southeastward and eastward following the center line of the Edisto River to its intersection with the center line of the South Edisto River; thence southward by the center line of the South Edisto River to a point at latitude 32 30' 00.676" N, longitude 80 21' 09.844" W (North American Datum 1983); thence southeastward from said point following a straight line extending to the center line of Big Bay Creek; thence eastward by the center lines of Big Bay Creek and Scott Creek to a point at latitude 32 30' 57.711" N, longitude 80 16' 35.854" W (North American Datum 1983) at the mouth of Jeremy Inlet; thence from said point following a line with a true azimuth of 145 (bearing of S 35 E) to the Territorial Sea boundary; thence southwestward following the Territorial Sea boundary to its intersection with a line having a true azimuth of 115 30' (bearing of S 64 30' E) extending from a point at latitude 32 29' 06.078" N, longitude 80 28' 36.683" W (North American Datum 1983) at the mouth of the Coosaw River; thence northwestward on said line from the Territorial Sea boundary to said point at the mouth of the Coosaw River; thence westward following the center line of the Coosaw River to its intersection with the center line of the Combahee River; thence northwestward following the center line of the Combahee River to its intersection with the center line of the Big Salkehatchie River; thence northwestward following the center line of the Big Salkehatchie River to a point where said line intersects the Bamberg County line, the point of origin.

HISTORY: 1962 Code Section 14-65; 1952 Code Section 14-65; 1942 Code Section 2990; 1932 Code Section 2990; Civ. C. '22 Section 682; Civ. C. '12 Section 601; Civ. C. '02 Section 542; G. S. 414; R. S. 472; (7) 109, 284; 1897 (22) 580, 595; 1919 (31) 95; 1920 (31) 773; 1953 (48) 211; 1992 Act No. 302, Section 4, eff April 8, 1992.



SECTION 4-3-170. Darlington County.

Darlington County is bounded as follows: on the southwest by Lynch's River and Lee County, beginning at the mouth of Little Lynch's River; thence down Lynch's River a distance of 3 miles near Kelley's Bridge 1/4 of a mile south of said bridge; thence N. 42 E. 3 miles to Ashland Methodist Church; thence N. 22 E. crossing the Chesterfield Road between the property now or formerly owned by J. E. Woodham and the property now or formerly owned by J. W. Gardner 2.62 of a mile to Stuckey's gate on the Old State Road; thence down said road 3/4 of a mile; thence due south 2.62 of a mile to Liberty Hill Church, at the head of Sparrow Swamp; thence down Sparrow Swamp to a point in the Marco Mill Pond near property now or formerly owned by B. A. Howls; thence in Cypress township S. 28 E. 1 1/2 miles to Long Branch; thence up said branch 1/4 of a mile; thence S. 28 E. 1 1/8 miles to Screeches Branch; thence due south 3 miles to the Lamar township line; thence following said line to Lynch's River; thence down said river to Sander's Bridge; thence by an air line running to the point where the Cheraw and Darlington Railroad crosses High Hill Creek; thence down High Hill Creek to its confluence with Black Creek; thence up Black Creek to Muse's Bridge; thence following the direction of a straight line running from Muse's Bridge to Cashua's Ferry until Back Swamp is reached; thence down Back Swamp to Herring Creek; thence down said creek to its confluence with the Great Pee Dee River; thence up the Great Pee Dee to the mouth of Cedar Creek; thence up Cedar Creek and its southernmost branch to the head of the said branch, and thence by direct line S. 51 45' to the place of beginning.

HISTORY: 1962 Code Section 14-66; 1952 Code Section 14-66; 1942 Code Section 2991; 1932 Code Section 2991; Civ. C. '22 Section 683; Civ. C. '12 Section 602; Civ. C. '02 Section 543; G. S. 415; R. S. 473; (4) 662; (7) 199, 261, 284; 1853 (12) 789; 1888 (20) 168; 1889 (20) 507, 517.



SECTION 4-3-180. Dillon County.

Dillon County is bounded as follows: beginning at the mouth of Mill Creek where it empties into Big Pee Dee River and in middle of said river at said point; thence up the run of said creek to the bridge on the river road to a stake X 111 N.; thence N. 75 56' E. 4,395 feet to a stake X 111 N., at the intersection of Gum Swamp and Cud Swamp; thence up the run of Cud Swamp to the public road leading from L. D. Haselden's to Sellers, to a stake near bridge; thence N. 82 47' E. 3,061 feet along said road to the town limits of Seller's to a stake; thence N. 10 26' W. 3,496.5 feet to a stake X; thence N. 87 43' E. 2,100 feet to a stake X; thence N. 53 22' E. 1,335 feet to a stake X; thence S. 56 32' E. 1,107 feet to a stake X; thence N. 82 30' E. 11,801 feet to a stake; thence N. 69 40' E. 5,678 feet to an iron stake west side of the Marion and Latta public road near the property now or formerly owned by David Watson; thence N. 88 30' E. 2,305 feet to an iron stake of the public highway leading from Latta towards Marion, South Carolina, on the old Bryant place, the said roads being the ones heretofore referred to in the original petition setting forth the boundary lines of the proposed new county; thence S. 89 10' E. 6,940 feet to a stake X; thence S. 68 72' E. 4,920 feet to a stake X; thence S. 60 10' E. 20,545 feet to a stake X at east side of railroad; thence N. 51 37' E. 4,242 feet to its intersection with Buck Swamp; thence down the run of Buck Swamp with its various courses and distances to its junction with Little Pee Dee River; thence a straight line N. 48 40' E. 17,300 feet to a stake X 111 N.; thence a straight line S. 44 48' E. 18,924 feet to a cypress tree X 3 N. at the junction of Ash Pole Swamp and Lumber River; thence along the Lumber River to the North and South Carolina State line; thence along the North and South Carolina State line to the point where it intersects the line between Dillon and Marlboro Counties; thence along said line to the median line of the Great Pee Dee River; thence down the median line of said river to the beginning corner.

HISTORY: 1962 Code Section 14-67; 1952 Code Section 14-67; 1942 Code Section 2992; 1932 Code Section 2992; Civ. C. '22 Section 684; Civ. C. '12 Section 603; 1909 (26) 863.



SECTION 4-3-190. Dillon County; creation of Huggins township.

All of that area of what is presently known as Manning township lying south of Maple Swamp, extending from the Little Pee Dee River to the intersection with the Atlantic Coast Line Railroad and thence along the right of way of the railroad to Bethea township is hereby created a township to be known as Huggins.

HISTORY: 1962 Code Section 14-67.1; 1961 (52) 583.



SECTION 4-3-200. Dorchester County.

Dorchester County is composed of all that territory formerly a portion of Colleton County comprised in the townships of George, Koger, Carn, Burns, Givhans, Dorchester and that part of Collins township formerly in said county of Colleton lying north of the public road leading from Parker's Ferry, upon the Edisto River, to a public landing known as Lowndes' Landing, upon Rantowles Creek, and all that portion formerly of Berkeley County included within the following lines, to wit: from the intersection of the county line between Colleton and Berkeley Counties with the run of Four Holes Creek a straight line to a point upon Saw Mill Branch one mile northeast of the Southern Railway; thence along said branch to the former Colleton County line, and thence back to the starting point along the former line of division between Colleton and Berkeley Counties. And is bounded northeast by Berkeley County, from which it is separated by the Four Holes Swamp from the intersection of said swamp with the old district line (drawn from Nelson's Ferry, on the Santee River, to Matthews' Bluff, on Savannah River) to the intersection of the run of said swamp with the old county line between Colleton and Berkeley Counties; and by a straight line running thence to a point upon Saw Mill Branch one mile northeast of the South Carolina and Georgia Railroad, and thence along said branch to the old division line between Colleton and Berkeley Counties; and thence by said old division line to the point where said line intersects the division line between Charleston and Berkeley Counties; on the southeast by Charleston County, from which it is separated by the old division line between Charleston and Colleton Counties to Lowndes' Landing, on Rantowles Creek; southwest by Colleton County, from which it is separated by the public road leading from Lowndes' Landing, on Rantowles Creek, to Parker's Ferry, on Edisto River; and thence by the said river to the intersection of said river with the old district line down from Nelson's Ferry, on Matthews' Bluff; and on the northwest and northeast by Orangeburg County, from which it is separated by said last-mentioned district line.

HISTORY: 1962 Code Section 14-68; 1952 Code Section 14-68; 1942 Code Section 2993; 1932 Code Section 2993; Civ. C. '22 Section 685; Civ. C. '12 Section 604; Civ. C. '02 Section 544; 1897 (22) 595.



SECTION 4-3-210. Dorchester County; portion of Lincolnville area in Charleston County transferred to Dorchester County.

That portion of the Lincolnville area in Charleston County which was the subject of an election held March 14 1967, by the commissioners of election for Charleston County, the results of which election were favorable to the annexation, and the General Assembly having found that all provisions of the Constitution of South Carolina, 1895, governing the alteration of county lines having been satisfactorily complied with, is hereby transferred to Dorchester County and annexed to that county. The proper proportion of the existing county indebtedness of the area so transferred shall be assumed by Dorchester County, the county to which the area is transferred.

HISTORY: 1962 Code Section 14-68.1; 1967 (55) 316.



SECTION 4-3-220. Dorchester County; additional area of Charleston County transferred to Dorchester County.

That portion of Charleston County which was the subject of an election held October 29 1968 by the commissioners of election of Charleston County, the results of which election were favorable to the annexation, and the General Assembly having found that all provisions of the Constitution of South Carolina, 1895, governing the alteration of county lines having been satisfactorily complied with, is hereby transferred to Dorchester County and annexed to that county. The proper proportion of the existing county indebtedness of the area so transferred shall be assumed by the county to which the area is transferred.

HISTORY: 1962 Code Section 14-68.2; 1969 (56) 54.



SECTION 4-3-230. Dorchester County; additional area of Charleston County transferred to Dorchester County; designation of area.

The portion of Charleston County described below is hereby annexed to and made a part of Dorchester County:

Beginning at a stake on what was the Berkeley-Charleston County line, what is now the Berkeley-Dorchester County line, and running in a southwesterly direction for a distance of four thousand one hundred thirty-two and twenty-two hundredths feet along what is now Charleston County to a stake on what is commonly known as the Owens Road, the old Dorchester-Charleston County line; thence, running in a Northwesterly direction for a distance of nine hundred twenty feet along said Owens Road and Dorchester County to the center of the run of what is commonly known as Sawmill Branch, the old Charleston-Dorchester County boundary line; thence, running along said Sawmill Branch in a northeasterly direction to the old Berkeley-Dorchester-Charleston County lines; thence, running in a southeasterly direction for a distance of eight hundred seventy-nine and five-tenths feet along the old Berkeley-Charleston County line, now the Berkeley-Dorchester County line to the stake designated "B" on a plat of J.N. Frank, surveyor, dated 12 August, 1968.

HISTORY: 1962 Code Section 14-68.3; 1969 (56) 53.



SECTION 4-3-231. Dorchester County; additional area of Charleston County transferred to Dorchester County.

The following described portion of Charleston County is hereby transferred and annexed to Dorchester County:

All that tract of land now situate and lying in Charleston County, being a portion of property formerly known as "Middleton Tract" and more commonly known as "Middleton Place", said tract containing 1,085 acres more or less and constituting the southernmost portion of Middleton Place to the west of South Carolina Highway 61 and more particularly shown on the tax maps of Charleston County as T.M.S. Number 301-001 and also shown on a plat recorded in the office of the Clerk of Court for Dorchester County in Plat Book 21, at page 42, and in the R.M.C. office for Charleston County in Plat Book AC, at page 144; and

All that tract of land now situate and lying in Charleston County, being a portion of property formerly known as "Middleton Tract" and more commonly known as "Middleton Place", said tract containing 130 acres, more or less, of highland and 49 acres, more or less, of marshland, and constituting the southernmost portion of Middleton Place to the east of South Carolina Highway 61 and more particularly shown on the tax maps of Charleston County as T.M.S. Number 364-011 and also shown on a plat recorded in the office of the Clerk of Court for Dorchester County in Plat Book 21, at page 42 and in the R.M.C. office for Charleston County in Plat Book AC, at page 144.

The proper proportion of the existing Charleston County indebtedness of the area so transferred shall be assumed by Dorchester County.

Upon application, the clerk of court, register of deeds, sheriff, and probate judge of Charleston County shall furnish certified copies of any judgment roll, entry on abstract of judgment book, will, record, execution, decree, deed, mortgage, or other papers signed or recorded in the office of such officers, upon payment of proper fees and when such certified copy is filed or recorded in the proper office of Dorchester County, the same shall have the same force and effect in Dorchester County that it had in Charleston County and any record not so transferred shall continue in force and effect and each shall have the same force and effect in Dorchester County as if it had been transferred and made a record in the proper office in Dorchester County.

HISTORY: 1977 Act No. 295; 1997 Act No. 34, Section 1, eff January 1, 1998.



SECTION 4-3-232. Dorchester County; additional area of Charleston County transferred to Dorchester County.

The following described portion of Charleston County is hereby transferred and annexed to Dorchester County:

All that area now situate, lying and being in the County of Charleston beginning at a point on the southern right-of-way of S. C. 881 (the point of beginning), thence southeast for a distance of 9,700 feet + along the right-of-way of S. C. 881 to a point which is on the right-of-way of S. C. 881 and Highway 78 that is better known as Ladson Road, thence southwest along the right-of-way of Ladson Road 8,000 + to a point which is on the right-of-way of Ladson Road and Highway 1120 that is better known as Jamison Road, thence northwest along the right-of-way of Jamison Road 2,700 feet + to a point which is on the northern right-of-way of Jamison Road, thence southwest 50 feet + to a point which is on the southern right-of-way of Jamison Road, thence southwest 180 feet + to a point, thence southwest 130 feet + to a point, thence northwest 370 feet + to a point, thence southwest 800 feet + to a point which is on the Charleston-Dorchester County line, thence northwest along the Charleston and Dorchester County Line 2,200 feet + to a point which is on the southern right-of-way of Jamison Road, thence northwest along the Charleston and Dorchester County Line 50 feet + to a point which is on the northern right-of-way of Jamison Road, thence northwest 600 feet + along the Charleston-Dorchester County Line to a point, thence southeast 550 feet + to a point, thence northeast 5,400 feet + to a point which is the point of the beginning; which area is more specifically shown on that certain PLAT, of a 855.61 ACRE TRACT LOCATED IN CHARLESTON COUNTY, SOUTH CAROLINA BEING CONSIDERED FOR ANNEXATION INTO DORCHESTER COUNTY, S. C. DATE: 4 Aug. '76, Scale 1" -600' , W. E. Gilbert & Associates Inc., Engineers, Greenwood, South Carolina, as certified to by W. E. Gilbert, S. C. Reg. L. S. No. 4387, Greenwood, South Carolina, R. K. Leake, S. C. Reg. L. S. No. 2946 and J. B. Hudson, S. C. Reg. L. S. No. 4036, McCormick, South Carolina as boundary commissioners which plat is on file in the offices of the Clerks of Court of Charleston and Dorchester Counties with reference thereto being had for a more full and complete description.

The proper proportion of the existing Charleston County indebtedness of the area so transferred shall be assumed by Dorchester County.

Upon application, the clerk of court, register of deeds, sheriff, and probate judge of Charleston County shall furnish certified copies of any judgment roll, entry on abstract of judgment book, will, record, execution, decree, deed, mortgage, or other papers signed or recorded in the office of such officers, upon payment of proper fees and when such certified copy is filed or recorded in the proper office of Dorchester County, the same shall have the same force and effect in Dorchester County that it had in Charleston County and any record not so transferred shall continue in force and effect and each shall have the same force and effect in Dorchester County as if it had been transferred and made a record in the proper office in Dorchester County.

HISTORY: 1977 Act No. 296.



SECTION 4-3-233. Dorchester County; additional area of Charleston County transferred to Dorchester County.

The following described portion of Charleston County is hereby transferred and annexed to Dorchester County:

All that area now situate and lying in Charleston County commencing at a point on the Northeast side of U. S. Highway No. 78 (also known as Fifth North Street) - which said point is on the present Dorchester-Charleston county line, and proceeding along the present Dorchester-Charleston county line in a northeasterly direction for a distance of approximately two thousand five hundred (2500) feet to the intersection of said Dorchester-Charleston county line with the Berkeley-Charleston county line; thence in a southeasterly direction along the Berkeley-Charleston county line, approximately eighteen hundred (1800) feet to the northeast corner of the property owned by John Finucan and Magie F. Peters; thence in a southwesterly direction along the property line of the real estate of John Finucan and Magie F. Peters, a distance of approximately fifteen hundred (1500) feet to a point on the northeast side of U. S. Highway No. 78 (also known as Fifth North Street); thence in a westerly direction along the northeast side of said U. S. Highway No. 78 (also known as Fifth North Street) for a distance of approximately seven hundred and sixty (760) feet to the southwest corner of the real estate of the said John Finucan and Magie F. Peters; thence in a southerly direction across said U. S. Highway No. 78 (also known as Fifth North Street) to the northeast corner of lot owned by W. C. Cumbee; thence along the southeastern line of the said lot of W. C. Cumbee, two hundred fifty-eight and five/tenths (258.5) feet to a point; thence northwest along the property of the said W. C. Cumbee and David H. Smith, a distance of three hundred seventy-nine (379) feet to the southwestern corner of a lot owned by David H. Smith, thence northeast along the property of David H. Smith, a distance of approximately three hundred and twenty-five (325) feet to a point on the northeastern side of said U. S. Highway No. 78 (also known as Fifth North Street); thence west along the northeast side of said U. S. Highway No. 78 (also known as Fifth North Street) to the point of beginning.

The proper proportion of the existing Charleston County indebtedness of the area so transferred shall be assumed by Dorchester County.

Upon application, the clerk of court, register of deeds, sheriff and probate judge of Charleston County shall furnish certified copies of any judgment roll, entry on abstract of judgment book, will, record, execution, decree, deed, mortgage or other papers signed or recorded in the office of such officers, upon payment of proper fees and when such certified copy is filed or recorded in the proper office of Dorchester County, the same shall have the same force and effect in Dorchester County that it had in Charleston County and any record not so transferred shall continue in force and effect and each shall have the same force and effect in Dorchester County as if it had been transferred and made a record in the proper office in Dorchester County.

HISTORY: 1977 Act No. 297.



SECTION 4-3-234. Dorchester County; additional area of Charleston County transferred to Dorchester County.

(A)(1) The following described portion of Charleston County is transferred and annexed to Dorchester County:

All that area beginning at an iron bar 248.50 feet from the northeastern intersection of rights-of-way of Garbon Street (S-18-847) and West Boundary Street (S-10-2396), on a bearing of N 46 -15'-31" W, being the southwestern corner of a parcel of land described as Tract 6, a 30.12 acre parcel, the point of beginning; thence N 46 -15'-31" W along the northern edge of the right-of-way of West Boundary Street for a distance of 1600.00 feet to a point, the southwestern corner of Tract 7; thence N 34 -23'-49" W for a distance of 800.00 feet to a point, the common property corner of Tracts 4, 6, and 7; thence N 34 -23'-49" W for a distance of 772.34 feet to a point, the common property corner of Tracts 3, 4, and 7; thence N 53 -03'-47" E for a distance of 1000.00 feet to a point, the southeastern corner of Tract 3; thence N 53 -03'-47" E for a distance of 673.35 feet to a point, the northeastern corner of Tract 8; thence S 38 -30'-29" E for a distance of 433.69 feet to a point; thence S 48 -10'-31" W for a distance of 61.18 feet to a point; thence S 38 -30'-29" E for a distance of 927.24 feet to a point, the western intersection of rights-of-way of West Boundary Street and West Boundary Street, the southeastern corner of Tract 8; thence S 38 -30' -29" E for a distance of + 55 feet to a point, the southern edge of the right-of-way of West Boundary Street; thence S 46 -15'-31" W along the southern edge of the right-of-way of West Boundary Street for a distance of + 3,332 feet to a point; thence N 23 -50'-11" W for a distance of + 55 feet to a point, the southwestern corner of Tract 6, to the point of beginning.

Said tract measures and contains 60.94 acres of land, more or less, and is more clearly shown on a plat by Robert David Branton dated October 1, 1993, and recorded in plat book CN, page 188 at the RMC office of Charleston County, South Carolina.

(2) The proper proportion of the existing Charleston County indebtedness of the area transferred must be assumed by Dorchester County.

(B) Upon application, the clerk of court, register of deeds, sheriff, and probate judge of Charleston County shall furnish certified copies of any judgment roll, entry on abstract of judgment book, will, record, execution, decree, deed, mortgage, or other papers signed or recorded in the office of such officers, upon payment of proper fees and when this certified copy is filed or recorded in the proper office of Dorchester County, it has the same force and effect in Dorchester County that it had in Charleston County and any record not transferred shall continue in force and effect, and each has the same force and effect in Dorchester County as if it had been transferred and made a record in the proper office in Dorchester County.

HISTORY: 2000 Act No. 310, Section 1, eff May 30, 2000.



SECTION 4-3-235. Dorchester County; additional area of Charleston County transferred to Dorchester County.

(A)(1) The following described portion of Charleston County is transferred and annexed to Dorchester County:

All that area, approximately 30.12 acres, now lying in the County of Charleston and identified as TMS #379-00-00-064 and is Tract 6, a portion of Gahagan Plantation, and shown on a map prepared by Cornerstone Surveying & Engineering, Incorporated, designated as project #04069 and dated October 1, 1993.

(2) The proper proportion of the existing Charleston County indebtedness of the area transferred must be assumed by Dorchester County.

(B) Upon application, the clerk of court, register of mesne conveyances, sheriff, and probate judge of Charleston County shall furnish certified copies of any judgment roll, entry on abstract of judgment book, will, record, execution, decree, deed, mortgage, or other papers signed or recorded in the office of such officers, upon payment of proper fees and when this certified copy is filed or recorded in the proper office of Dorchester County, it has the same force and effect in Dorchester County that it had in Charleston County and any record not transferred continues in force and effect, and each has the same force and effect in Dorchester County as if it had been transferred and made a record in the proper office in Dorchester County.

HISTORY: 2004 Act No. 255, Section 1, eff June 15, 2004.



SECTION 4-3-240. Edgefield County.

Edgefield County is bounded as follows: on the north and northeast by Greenwood and Saluda Counties; on the southeast by Aiken County; on the south and southwest by the Savannah River, which separates it from Georgia and McCormick County, which latter county is separated from Edgefield County by a line beginning on the Greenwood-Edgefield County line more particularly described in the boundaries of McCormick County, and running in a westerly direction to a stake about 1/4 of a mile west of the old White place; thence in a straight line S. 13 E. 10,978 feet to a stake; thence S. 77 W. 3,750 feet to a stake; thence S. 13 E. 8,522 feet to a pine; thence S. 35 45' E. 20,400 feet to Cochran's Bridge, on Turkey Creek; thence S. 26 30' E. 1,680 feet to a point where a branch crosses a public road; thence S. 59 30' W. 27,908 feet to the run of Big Stevens' Creek; thence down the run of Big Stevens' Creek to a stake; thence S. 50 W. 22,828 feet to the South Carolina-Georgia line in the Savannah River, and in addition the following territory transferred from McCormick County by act of the General Assembly, approved February 9 1921, to wit: beginning on the McCormick and Edgefield County line at Moultrie's Mill Branch on Turkey Creek; thence down the run of Turkey Creek to its intersection with Stephen's Creek; thence down the run of Stephen's Creek to the Edgefield and McCormick County line; thence to Edgefield and McCormick County line N. 59 45' E. 27,908 feet to a corner at the intersection of a public road with a branch of Beaver Creek; thence with the Edgefield and McCormick County line N. 26 15' W. 16,800 feet to the beginning, less the following territory transferred to McCormick County by act of the General Assembly, approved February 11 1921, to wit: all of that certain territory or portion of Edgefield County embraced within the following lines and boundaries, to wit: beginning at a cottonwood tree on the west bank of Stephen's Creek; thence to Edgefield and McCormick County line and the South Carolina and Georgia State line of the Savannah River; thence the South Carolina and Georgia State line on the Savannah River to old Furry's Ferry; thence a straight line N. 24 E. to a stake X 3 N. on the west bank of Stephen's Creek to the beginning point.

HISTORY: 1962 Code Section 14-69; 1952 Code Section 14-69; 1942 Code Section 2994; 1932 Code Section 2994; Civ. C. '22 Section 686; Civ. C. '12 Section 605; Civ. C. '02 Section 545; G. S. 416; R. S. 474; (4) 661; (6) 463; (7) 196; 1870 (14) 695; 1896 (22) 248; 1898 (22) 604, 896; 1916 (29) 717; 1921 (32) 6, 34.



SECTION 4-3-250. Fairfield County.

Fairfield County is bounded as follows: on the north by Chester County from which it is divided by a line from the mouth of Rocky Creek on the Catawba River to the mouth of Sandy River on Broad River; on the west and southwest by Broad River by which it is separated from the counties of Union, Newberry and Lexington; on the south by Richland County from which it is separated by Little River from its mouth up to a point about one-half mile above the plantation now or formerly owned by Mr. Shaffer (one mile above the mouth of Shaffer's Creek) and the line running from thence in a direct course to new corner on the Fairfield-Richland line where it crosses the median line of Cedar Creek; thence up the median line of Cedar Creek with its various sources to Simmons' Creek; thence up the median line of Simmons' Creek to a point marked X 3 N. on the bank of Simmons' Fork on Cedar Creek; thence N. 72 10' E. 23,800 feet to a stake on the Ridgeway-Blythewood Road; thence N. 82 20' E. 41,338 feet to a stake on the dividing line between Fairfield and Kershaw Counties; on the east by the counties of Kershaw and Lancaster from which it is separated by a line drawn from the last-named point in a northeasterly direction to Wateree River where Cornell's Creek enters it; thence by the Wateree and Catawba Rivers as high as the mouth of Rocky Creek.

HISTORY: 1962 Code Section 14-70; 1952 Code Section 14-71; 1942 Code Section 2995; 1932 Code Section 2995; Civ. C. '22 Section 687; Civ. C. '12 Section 606; Civ. C. '02 Section 546; G. S. 417; R. S. 475; (4) 662; (5) 317; (7) 199, 284; 1913 (28) 117.



SECTION 4-3-260. Florence County.

Florence County is bounded as follows: by a line beginning at Sanders' Bridge on Lynch's River running in an air line to a point where the Cheraw and Darlington Railroad crosses High Hill Creek; thence down High Hill Creek to its confluence with Black Creek; thence up Black Creek to Muse's Bridge; thence following the direction of a straight line running from Muse's Bridge to Cashua's Ferry to Back Swamp; thence down Back Swamp to Herring Creek; thence down said creek to its confluence with the Great Pee Dee River; thence following the Great Pee Dee River down to its intersection with Lynch's River; thence following said river up to a point and above Anderson's Bridge; thence in a straight line westward to the Williamsburg and Clarendon County line so as to embrace twenty-eight square miles of the territory of Williamsburg County; thence following said Clarendon and Williamsburg County line in a southwesterly direction to its intersection with what is known as the Centennial Road; thence following said Centennial Road in a westerly direction to Hudson's Mill; thence running in a northerly direction to a point on the Clarendon and Sumter County line at Wood's Mill; thence following the Clarendon and Sumter County line in a northeast direction to Lynch's River; thence following said river up to Sanders' Bridge to the beginning corner. Florence County also embraces the following described sections cut off from Williamsburg County and incorporated within the county of Florence, as follows, to wit: all that portion of Lee and Lake townships as appears from plat made by E. J. Smith, surveyor, dated November 28 1903, beginning at a point one mile south of Anderson's Bridge on Lynch's River and then running in a westerly direction through portions of Lee and Lake townships in said county of Williamsburg to the line separating the county of Williamsburg from Mott's township in the county of Florence and also that portion of Williamsburg County annexed to Florence County pursuant to an act of the General Assembly of South Carolina, approved February 16 1912, and appearing as act No. 456, at page 817 of the acts of 1912, vol. 27 of the statutes at large, and described as follows: commencing at a point where the center of Lynch's Lake Swamp intersects the present Florence County line and following said Florence County line N. 16 45' E. 26,000 feet to Cathold Landing and following in an easterly direction the run of the branch crossing Lynch's River and down the middle of said run to the point where the middle of Lynch's Lake Swamp intersects the middle of the run of Lynch's River; and thence up said middle of Lynch's Lake Swamp to point of beginning according to map made in February 1911 by R. M. Cantey and Joseph Palmer, surveyors, and filed in the office of the clerk of court for Florence County and in addition the following territory containing 45.3 square miles, transferred from Williamsburg County by act of the General Assembly approved March 4 1921, to wit: beginning at a point in the road leading to Lee's Cross Roads where the same crosses Lynch's Creek and running S. 12 30' W. 1,943 feet; thence S. 8 10' W. 526 feet; thence S. 14 30' E. 1,119 feet; thence S. 25 20' E. 730 feet; thence S. 72 20' E. 43,610 feet to a stake at the road leading from Indian Town in Kingstree; thence N. 26 E. 316 feet; thence along the Kingstree road N. 71 35' E. 10,094 feet; thence 504 feet along said road to the intersection of Owen's Swamp; thence 527 feet along said road; thence 806 feet along said road; thence northeast 711 feet; thence northeast 559 feet; thence E. 506 feet; thence southeast 1,225 feet to a point in the center of said road; thence northeast 3,380 feet along center of said road; thence 2,315 feet to where it intersects Flanagan's Creek; thence along Muddy Creek to the intersection of Clark's Creek; thence along Clark's Creek to the intersection of Pee Dee River; thence along Pee Dee River to the mouth of Lynch's River; thence along Lynch's River to the mouth of Lynch's Lake; thence along Lynch's Lake to the beginning point.

HISTORY: 1962 Code Section 14-71; 1952 Code Section 14-70; 1942 Code Section 2996; 1932 Code Section 2996; Civ. C. '22 Section 688; Civ. C. '12 Section 607; Civ. C. '02 Section 547; R. S. 476; 1888 (20) 168; 1889 (20) 507, 517; 1904 (24) 447; 1912 (26) 817; 1921 (32) 212.



SECTION 4-3-270. Georgetown County.

Georgetown County is bounded as follows: by a line originating at Britton's Ferry (abandoned) on the Great Pee Dee River; thence northeastward on a true azimuth of 45 (bearing of N 45 E) to the center line of the Great Pee Dee River; thence southeastward following the center line of the Great Pee Dee River to its intersection with the center line of Bull Creek; thence southeastward following the center line of Bull Creek to its intersection with the center line of the Waccamaw River; thence southward following the center line of the Waccamaw River to a point at latitude 33 34' 22.623" N, longitude 79 06' 03.848" W (North American Datum 1983); thence eastward following a straight line to a point at latitude 33 34' 21.602" N, longitude 79 00' 06.564" W (North American Datum 1983) on the seashore; thence on a true azimuth of 126 (bearing of S 54 E) to the Territorial Sea boundary; thence southeastward following the Territorial Sea boundary to its intersection with a line extending from a point at latitude 33 05' 55.931" N, longitude 79 17' 42.847" W (North American Datum 1983) to the Territorial Sea boundary on a true azimuth of 145 (bearing of S 35 E); thence northwestward on said line from the Territorial Sea boundary to said point; thence northeastward following a straight line to a point at latitude 33 06' 59.785" N, longitude 79 16' 49.966" W (North American Datum 1983) in the South Santee River; thence northeastward and northwestward following the center line of the South Santee River to its intersection with the center line of the Santee River; thence northwestward following the center line of the Santee River to its intersection with a line extending on a true azimuth of 36 30' (bearing of N 36 30' E) from Leneud's Ferry (abandoned) on the southwest bank of the Santee River; thence northeastward from said point on said line to the main road leading from Leneud's Ferry (abandoned) on the northeast bank of the Santee River; thence northeastward following the old main road leading from Leneud's Ferry (abandoned) across Potato Ferry (abandoned) on the Black River to Britton's Ferry (abandoned) on the Great Pee Dee River, the point of origin.

HISTORY: 1962 Code Section 14-72; 1952 Code Section 14-72; 1942 Code Section 2997; 1932 Code Section 2997; Civ. C. '22 Section 689; Civ. C. '12 Section 608; Civ. C. '02 Section 548; G. S. 418; R. S. 477; (4) 662; (5) 407, 478; (7) 199; 1992 Act No. 302, Section 5, eff April 8, 1992.



SECTION 4-3-280. Greenville County.

Greenville County is bounded as follows: on the north by the North Carolina line; on the east and southeast by Spartanburg and Laurens Counties from which it is divided as follows: from Spartanburg County, by a line commencing on the North Carolina line at a stone marked "S.C. 1815" on one side and "N.C. Sept. 15" on the other side at N 1,225,788.54 and E 1,636,650.35 [North American Datum 1983-86 (NAD 83-86)]; thence following a straight line southsouthwestward to a point at N 1,193,615.00 and E 1,635,730.00 (NAD 83-86); thence following a straight line southsouthwestward to a point at N 1,155,409.00 and E 1,634,410.00 (NAD 83-86); thence following a straight line southsouthwestward to a point at N 1,133,159.00 and E 1,633,701.00 (NAD 83-86) at the north end of North Line Street at its approximate intersection with Arlington Avenue in the City of Greer; thence following a straight line southward approximately along the centerline of North Line Street to a point N 1,131,240.00 and E 1,633,595.00 (NAD 83-86) where North Line Street becomes South Line Street in the City of Greer; thence following a straight line southward approximately along the centerline of South Line Street to a point at N 1,128,573.00 and E 1,633,500.00 (NAD 83-86) where the centerline of South Line Street is approximately tangent to the centerline of New Woodruff Road in the city of Greer; thence following a straight line southsouthwestward to a point at N 1,102,217.00 and E 1,632,108.00 (NAD 83-86) which is a point where the old bridge crossed the Enoree River; thence down the Enoree River to a point about one and three-fourths miles below Anderson's Bridge (the corner of Greenville and Laurens Counties); from Laurens County, by a line commencing at said point (opposite Zadock's Ford) and running S. 17 W. 11 miles and 60 chains to a point; thence S. 4 E. 3 miles and 45 chains to a water oak marked "L. G." on Reedy River; thence running to the mouth of Line Creek where it enters the Saluda River; on the west by Anderson and Pickens Counties from which it is separated by the Saluda River.

HISTORY: 1962 Code Section 14-73; 1952 Code Section 14-73; 1942 Code Section 2998; 1932 Code Section 2998; Civ. C. '22 Section 690; Civ. C. '12 Section 609; Civ. C. '02 Section 549; G. S. 419; R. S. 478; (7) 245, 284; 1993 Act No. 7, Section 2, eff February 18, 1993; 1994 Act No. 497, Part II, Section 142A, eff June 29, 1994.



SECTION 4-3-290. Greenwood County.

Greenwood County is bounded as follows: beginning at the middle line of Saluda River at the northeast corner of Saluda County, thence along the line of Saluda County to its northwest corner on Mountain Creek; thence a straight line to the middle line of Shinburg Bridge on Cuffa Town Creek; thence down the middle line of Cuffa Town Creek to its junction with Hard Labor Creek; thence down the middle of Stevens' Creek to the mouth of Rocky Creek; thence up the middle line of Rocky Creek to the Abbeville and Edgefield County line; thence N. 33 W. to milepost on public road leading from Troy to McCormick near George Lebert's residence; thence N. 13 W. to a corner post 150 feet south of Jordan's old mill on Long Cane Creek; thence N. 50 E. 2 3/4 miles; thence N. 42 E. 2 miles; thence N. 27 50' E. 2 miles; thence N. 13 20' E. 2 miles; thence N. 1 W. 2 miles; thence N. 15 10' W. 2 miles; thence N. 29 20' W. 2 miles; thence N. 43 35' W. 2 miles; thence N. 57 45' W. 1 1/5 miles, to post 400 feet north of Douglas' Mill Bridge on Long Cane Creek; thence N. 7 W. to division line between Long Cane and Cokesbury township; thence up said division line to its crossing of Long Cane Creek; thence up the middle line of Long Cane Creek to its crossing of the division line between Donald's and Cokesbury townships; thence along said Cokesbury and Donald's township division line to the middle line of Saluda River; thence down the middle line of Saluda River to the northeast corner of Saluda County, the point of beginning.

HISTORY: 1962 Code Section 14-74; 1952 Code Section 14-74; 1942 Code Section 2999; 1932 Code Section 2999; Civ. C. '22 Section 691; Civ. C. '12 Section 610; Civ. C. '02 Section 550; 1897 (22) 604; 1898 (22) 897.



SECTION 4-3-300. Hampton County.

Hampton County is bounded as follows: on the northeast by Colleton County from which it is separated by the Combahee and Salkehatchie Rivers; on the northwest by Allendale County; on the southwest by the Savannah River which separates it from the state of Georgia and on the southeast by the counties of Jasper and Beaufort.

HISTORY: 1962 Code Section 14-75; 1952 Code Section 14-75; 1942 Code Section 3000; 1932 Code Section 3000; Civ. C. '22 Section 692; Civ. C. '12 Section 611; Civ. C. '02 Section 551; G. S. 420; R. S. 479; 1878 (16) 375; 1912 (27) 827; 1914 (28) 626; 1916 (29) 754; 1919 (31) 5.



SECTION 4-3-310. Horry County.

Horry County is bounded as follows: by a line originating at the point where the boundary line between South Carolina and North Carolina intersects the center line of the Lumber River; thence southwestward following the center line of the Lumber River to its intersection with the center line of the Little Pee Dee River; thence southwestward and southeastward following the center line of the Little Pee Dee River to its intersection with the center line of the Great Pee Dee River; thence southeastward following the center line of the Great Pee Dee River to its intersection with the center line of Bull Creek; thence southeastward following the center line of Bull Creek to its intersection with the center line of the Waccamaw River; thence southward following the center line of the Waccamaw River to a point at latitude 33 34' 22.623" N, longitude 79 06' 03.848" W (North American Datum 1983) in the Waccamaw River; thence eastward following a straight line to a point at latitude 33 34' 21.602" N, longitude 79 00' 06.564" W (North American Datum 1983) on the seashore; thence on a true azimuth of 126 (bearing of S 54 E) to the Territorial Sea boundary; thence northeastward following the Territorial Sea boundary to its intersection with the seaward boundary between South Carolina and North Carolina; thence northwestward following the seaward boundary between South Carolina and North Carolina on a line as described by monuments located at latitude 33 51' 50.7214" N, longitude 78 33' 22.9448" W (NC-SC Granite Marker #2); latitude 33 51' 36.4626" N, longitude 78 33' 06.1937" W (NC-SC Granite Marker #1); and latitude 33 51' 07.8792" N, longitude 78 32' 32.6210" W (Bird Island-NC-SC Boundary 1977) (North American Datum 1927); thence northwestward following the boundary line between South Carolina and North Carolina to its intersection with the center line of the Lumber River, the point of origin.

HISTORY: 1962 Code Section 14-76; 1952 Code Section 14-76; 1942 Code Section 3001; 1932 Code Section 3001; Civ. C. '22 Section 693; Civ. C. '12 Section 612; Civ. C. '02 Section 552; G. S. 421; R. S. 480; (4) 663; (5) 407, 544; 1992 Act No. 302, Section 6, eff April 8, 1992.



SECTION 4-3-311. Defined area of Georgetown County annexed by Horry County.

(A) The following described portion of Georgetown County is transferred and annexed to Horry County:

"Beginning at the intersection of the Horry-Georgetown County line and the canal which runs from Horry County into Georgetown County to the intersection of Murrells Inlet Creek, thence northeasterly along the center line of Murrells Inlet Creek to its intersection with the Horry-Georgetown County line."

(B) This tract measures and contains 18.42 acres of land, more or less, and is clearly shown on a plat by William F. Cox, William N. Kellahan, Jr., and Samuel H. Hanna III, dated July 19, 2002, and filed with the Secretary of State on August 15, 2002.

(C) The proper proportion of the existing Georgetown County indebtedness of the area transferred is assumed by Horry County.

HISTORY: 2003 Act No. 36, Section 1, eff May 14, 2003.



SECTION 4-3-320. Jasper County.

Jasper County is bounded as follows: by a line originating at a point in the Savannah River, where the township line between Lawton and Goethe townships on one side and Robert and Coosawhatchie townships on the other in Hampton County intersects the South Carolina-Georgia state line; thence northeastward following said line between said townships to its intersection with the center line of the Coosawhatchie River; thence southeastward following the center line of the Coosawhatchie River to its intersection with the center line of the Tulifinny River; thence southeastward following the center line of the Tulifinny River to its intersection with the western side of the right-of-way of the CSX Corporation's railroad track; thence northeastward following the western side of said right-of-way to its intersection with the center line of the Pocotaligo River; thence southeastward following the center line of the Pocotaligo River to its intersection with the center line of the Broad River; thence southeastward following the center line of the Broad River to its intersection with the center line of Boyd Creek; thence westward following the center line of Boyd Creek to its intersection with the center line of Coles Creek; thence by its various courses following the center line of Coles Creek to its intersection with a straight line having a true azimuth of 15 (bearing of N 15 E) extending from a point at latitude 32 27' 01.235" N, longitude 80 50' 30.835" W (North American Datum 1983) on Belia Point on the south side of Coles Creek; thence southwestward following said line to said point; thence southwestward following a straight line from said point to the center line of Euhaw Creek opposite Bolon Hall; thence following the center line of Euhaw Creek to its intersection with the center line of Hazzard Creek; thence following the center line of Hazzard Creek and through the nearest waterways following their center lines to a point on Manigaults Neck where the land line dividing the land now or formerly owned by the Chelsea Club from the land now or formerly owned by Fripp intersect the center line of said creek or waterway; thence following said land line to its intersection with the Fripp public road; thence following the Jasper County side of the said Fripp public road to its intersection with the Hazel road; thence westward following the Jasper County side of said Hazel road to its intersection with a public road at or near Hazel Episcopal Church; thence westward following the Jasper County side of said public road to its intersection with the Charleston and Savannah turnpike; thence following the Jasper County side of the said turnpike to a point opposite its intersection with the southern boundary line of the land now or formerly owned by the Okeetee Club; thence across said road to said boundary line; thence westward following said line to the center line of the New River; thence southeastward following the center line of the New River to a point at latitude 32 04' 47.542" N, longitude 80 52' 44.958" W (North American Datum 1983) at the mouth of the New River; thence southeastward on a true azimuth of 135 (bearing of S 45 E) to the seaward boundary of South Carolina and Georgia; thence westward along the seaward boundary of South Carolina and Georgia to the Savannah River and continuing northwestward up the Savannah River along the South Carolina-Georgia boundary in the Savannah River to the point of origin.

HISTORY: 1962 Code Section 14-77; 1952 Code Section 14-77; 1942 Code Section 3002; 1932 Code Section 3002; Civ. C. '22 Section 694; 1912 (27) 827; 1914 (28) 626; 1916 (29) 754; 1939 (41) 536; 1950 (46) 2332; 1992 Act No. 302, Section 7, eff April 8, 1992.



SECTION 4-3-330. Kershaw County.

Kershaw County is bounded on the southeast by Lee and Sumter Counties from which it is divided by a line beginning at Spivey's Ferry on Lynch's River and extending along the Lee County line to the point where the line between Lee County and Sumter County meets the line of Kershaw County; thence in a southwest direction along the Sumter County line to the Wateree River; on the southwest by Richland County, from which it is divided by a line beginning at the Wateree River, opposite to the last-mentioned point, and running S. 66 W. or by Raglin's Creek to Speer's Creek; thence up Raglin's Creek to its head; thence by a straight line N. 40.75 W. 10 miles 17 chains; thence N. 56.5 W. 1 mile 14 chains to a point over Rice Creek on Peay's plantation, nearly half a mile above the fork of Twenty-five Mile Creek; on the west by Fairfield County, from which it is separated by a line drawn from the last-mentioned point N. 18.25 E. 23 miles 14 chains or until it intersects the Wateree River and up said river 1/2 mile above Peay's Ferry; on the northwest and north by Lancaster County from which it is divided by the following lines: beginning at a point on Catawba River 1/2 mile above Peay's Ferry, thence N. 54 E. 9 miles 62 chains to stone corner near Russell Place; thence N. 74 E. 1 mile 37 chains and 50 links to corner at Hammond's Springs 75 feet left; thence N. 48 E. 2 miles 63 chains to stone corner near Hanging Rock Bridge; thence south along the Salisbury Road 4 miles 16 chains to corner near Bethel Church; thence N. 66 E. 14 miles 76 chains 16 links to Lynch's River, separating Chesterfield from Kershaw and Lancaster Counties; on the northeast by Chesterfield and Darlington Counties, from which it is separated by Lynch's River down to the place of beginning, less the following territory transferred to Lee County by act of the General Assembly approved March 7 1921, to wit: commencing at that point on the McCullum public road from Bishopville to Camden, west of Marshall's just where the present boundary line between Lee and Kershaw Counties enters said road; thence a northerly direction to a point where the lands now or formerly owned by Joseph Radcliffe, D. L. Johnson and Richard Cullum corner; thence in a northeasterly direction to Neil's crossing on Thickhead Swamp; thence in a northeasterly direction along the boundary line between lands now or formerly owned by M. H. Pate and Wesley McCaskill to neighborhood road leading from the McCullum road by residence of Wesley McCaskill; thence in a northerly direction along said road to the point where the land now or formerly owned by J. S. Tisdale corners with the land now or formerly belonging to the estate of Bullock; thence in a northeasterly direction along the boundary line between said lands of estate of Bullock and lands now or formerly owned by J. S. Tisdale and between lands now or formerly belonging to J. J. Self and Wiley Hatfield to neighborhood road, known as Riley's old road; thence with the said road in a northeasterly direction to the intersection of Lee County and Kershaw County boundary lines; thence with the Lee County line back to the beginning point. To the above-described area of Kershaw County is to be added that territory transferred from Lee County by act approved March 5 1925, to wit: all that small portion of Lee County containing one thousand and seventeen acres, or one and 58/100 square miles, as shown by plat thereof on file in the office of the Secretary of State, executed by H. W. Shaw and A. B. Boykin, surveyors, dated June 25 and 26 1924, that is to say, that body of land which lies between the lines heretofore dividing the said two counties, and the line represented on said plat as beginning at Harbord Branch where the line between the said two counties crosses said branch running thence S. 41 E. 3319 feet; thence 27 30' E. 1025 feet; thence S. 79 W. 2530 feet; thence S. 1 W. 5147.09 feet; thence S. 8 15' E. 3288 feet; thence S. 33 W. 8225 feet; thence N. 78 30' W., to the Three Notch Road, be and the same is hereby annexed to Kershaw County, and the lines heretofore dividing the said two counties are altered accordingly.

HISTORY: 1962 Code Section 14-78; 1952 Code Section 14-78; 1942 Code Section 3003; 1932 Code Section 3003; Civ. C. '22 Section 695; Civ. C. '12 Section 613; Civ. C. '02 Section 553; G. S. 422; R. S. 484; (5) 218; (6) 69; (7) 270, 284; (9) 386; 1892 (21) 296; 1921 (32) 239; 1925 (34) 12.



SECTION 4-3-340. Lancaster County.

Lancaster County is bounded as follows: on the north by the North Carolina line; on the west by the Catawba River and Big Sugar Creek from the point where it enters said river to intersection of the North Carolina line, which separates it from the counties of York, Chester and Fairfield; on the south by Kershaw County from which it is divided by the line mentioned in Section 4-3-330 and on the east by Chesterfield County, from which it is separated by Lynch's River.

HISTORY: 1962 Code Section 14-79; 1952 Code Section 14-79; 1942 Code Section 3004; 1932 Code Section 3004; Civ. C. '22 Section 696; Civ. C. '12 Section 614; Civ. C. '02 Section 554; G. S. 423; R. S. 482; (4) 662; (5) 218, 697; (6) 69; (7) 284; 1873 (15) 425.



SECTION 4-3-341. Lancaster County; area of Kershaw County annexed to Lancaster County.

That portion of Kershaw County shown on a certain SURVEY OF A PORTION OF KERSHAW COUNTY, SOUTH CAROLINA, AS PROPOSED FOR ANNEXATION INTO LANCASTER COUNTY, SOUTH CAROLINA, dated December, 1976, as certified by H. C. Clarkson, Jr., S. C. Reg. L. S. No. 2589, Greenville, W. R. Williams, Jr., S. C. Reg. L. S. No. 3979, Travelers Rest, and William A. Blackwood, Jr., S. C. Reg. L. S. No. 3923, Spartanburg, recorded in the office of the Clerk of Court of Kershaw County in Plat Book 35, at Page 2455, and recorded in the office of the Clerk of Court of Lancaster County as Plat No. 2710, is hereby transferred and annexed to Lancaster County.

Upon application the clerk of court, sheriff and probate judge of Kershaw County shall furnish certified copies of any judgment roll, entry on abstract of judgment book, will, record, execution, decree, deed, mortgage or other papers signed or recorded in the office of such officers upon payment of proper fees and, when such certified copy is filed or recorded in the proper office of Lancaster County, the same shall have the same force and effect in Lancaster County that it had in Kershaw County and any record not so transferred shall continue in force and effect and each shall have the same force and effect in Lancaster County as if it had been transferred and made a record in the proper office in Lancaster County.

In accordance with Article VII, Section 7, of the Constitution of South Carolina, 1895, as amended, Lancaster County shall assume one hundred sixty-five thousand dollars of the indebtedness of Kershaw County and shall pay that amount in five equal installments to Kershaw County, the first installment being due on January 15, 1978, and continuing consecutively thereafter on an annual basis until the full amount is paid.

Kershaw County shall provide to Lancaster County copies of all necessary tax records concerning the property annexed to Lancaster County on a basis of actual cost of reproduction of the documents.

HISTORY: 1977 Act No. 348; 1977 Act No. 351.



SECTION 4-3-350. Laurens County.

Laurens County is bounded as follows: on the southwest by the Saluda River by which it is separated from Abbeville and Greenwood Counties; on the northwest by Greenville County from which it is divided by a line commencing at the mouth of Line Creek, where it enters the Saluda River, and running 5 miles and 45 chains to a water oak, marked "L. G." on the Reedy River; thence N. 4 W. 3 miles and 45 chains to a point; thence N. 17 E. 11 miles and 60 chains, to the ford on Enoree River opposite Zadock's Ford; on the northeast by the Enoree River which separates it from Spartanburg and Union Counties; on the southeast by Newberry County from which it is divided by the old road leading from Odel's Ford on the Enoree River, to Island Ford on the Saluda River.

HISTORY: 1962 Code Section 14-80; 1952 Code Section 14-80; 1942 Code Section 3005; 1932 Code Section 3005; Civ. C. '22 Section 697; Civ. C. '12 Section 615; Civ. C. '02 Section 555; G. S. 424; R. S. 483; (4) 661; (5) 220, 545; 1898 (22) 897.



SECTION 4-3-360. Lee County.

Lee County is bounded as follows: beginning at Field's Bridge on Lynch's River and running down said river a distance of thirteen miles, leaving said river back of Irby Truluck's plantation and crossing the Lynchburg and Lake City Road between the places now or formerly belonging to Bob Welsh and Dr. Miller a course S. 28 W. 3.25 miles striking a new road; thence S. 80 W. 2.75 miles to the Pudding Swamp Road at the land now or formerly T. L. Kirkpatrick's; thence S. 65 W. crossing Raccoon Road at the place now or formerly Sam Wilson's 5.75 miles to Scottsville; thence from Scottsville S. 76.25 W. .75 of a mile to Black River; thence up Black River, in Sumter County, 3.75 miles to Witherspoon Crossing; thence S. 80 W. to Scape O'er Swamp; thence up said swamp 2 5/8 miles to the C. S. & N. R. R. Crossing; thence N. 80 W. to a pine on the old dividing line between Lee and Sumter Counties on the west side of the public road leading from Oswego to DuBose's Cross Roads, and at a distance of .4 of a mile from the center of said public road; and running thence N. 16 27' W. 1.74 miles to a point in the center of said public road leading from Oswego to DuBose's Cross Roads about opposite the dwelling of Mrs. Martin; thence along the center of said public road for a distance of 1.27 miles to DuBose's Cross Roads; thence N. 61 10' W. along the center of the road leading to Herriott's Cross Roads, a distance of .3 of a mile; thence S. 87 35' W. a distance of 3.23 miles to the bridge at the main run of Open Branch on the road leading to Bradford's Springs; thence S. 63 20' W. a distance of 1.11 miles to a point in field now or formerly Stanyarne Burrow's; thence S. 43 50' W. to the intersection with the line between Lee and Sumter Counties; thence N. 62 5.37 miles to a point in Bradley's field near the Kershaw County line; thence due north 1.87 miles to Kershaw County line; thence down said line 2.62 miles to Reynold's Mill; thence following the Three Notch Road, in Kershaw County, a distance of 3 miles to Antioch schoolhouse; thence N. 50 E. 1.25 miles; thence due north 1.75 miles to the Camden Road; thence following said road a distance of 4.75 miles to Harrison Hall Mill; thence in an eastern direction 1.87 miles to the old Georgetown Road; thence up said road to near the head of Turkey Creek; thence in a northern line to the Camden Road leading from Kelly's Bridge on Lynch's River to Camden; thence down said road to the Holland Ditch; thence up said ditch .75 of a mile to a corner of plantation now or formerly belonging to Edmond Tiller; thence 63 E. crossing the Mecklenburg Road near the house now or formerly occupied by Whitfield Gardner to Lynch's River south of the place now or formerly Dr. Norwood's 3.37 miles; thence down said river a distance of 3 miles near Kelly's Bridge, .25 of a mile south of said bridge; thence N. 42 E. 3 miles to Ashland Methodist Church; thence N. 22 E. crossing the Chesterfield road between the property now or formerly belonging to J. E. Woodham and the property now or formerly J. W. Gardner's 2.62 miles to Stuckey's gate on the old State road; thence down said road .75 of a mile; thence due south 2.62 miles to Liberty Hill Church at the head of Sparrow Swamp; thence down Sparrow Swamp to a point in the Marco Mill Pond, near the property now or formerly owned by B. A. Howls; thence in Cypress township S. 28 E. 1.5 miles to Long Branch; thence up said Branch .25 of a mile; thence S. 28 E. 1 1/8 miles to Screeches Branch; thence due south 3 miles to the Lamar township line; thence following said line to the beginning corner, and in addition the following territory transferred from Kershaw County by act of the General Assembly, approved March 7 1921, to wit: commencing at that point on the McCullum public road from Bishopville to Camden, west of Marshall's church, where the present boundary line between Lee and Kershaw Counties enters said road, thence a northern direction to the point where the land now or formerly owned by Joseph Radcliffe, D. L. Johnson and Richard Outlaw corner; thence in a northeasterly direction to Neil's Crossing on Thickhead Swamp; thence in a northeasterly direction along the boundary line between land now or formerly owned by M. H. Pate and Wesley McCaskill to neighborhood road leading from the McCullum road by residence now or formerly occupied by Wesley McCaskill; thence in a northerly direction along said road to the point where the land now or formerly owned by J. S. Tisdale corners with the land now or formerly belonging to the estate of Bullock; thence in a northeasterly direction along the boundary line between said lands of estate of Bullock and land of J. S. Tisdale and between land now or formerly owned by J. J. Self and land now or formerly owned by Wiley Hatfield to neighborhood road known as the Riley Hall road; thence with the said road in a northeasterly direction to the intersection of the Lee County and Kershaw County boundary line; thence with the Lee County line back to the beginning point, containing by survey 4.24 square miles. Less, however, that territory transferred to Kershaw County by act approved March 5 1925, to wit: all that small portion of Lee County containing 1017 acres, or 1.58 square miles, as shown by plat thereof on file in the office of the Secretary of State executed by H. W. Shaw and A. B. Boykin, surveyors, dated June 25 and 26 1924, that is to say, that body of land which lies between the lines heretofore dividing said two counties, and the line represented on said plat as beginning at Harbord Branch where the line between the said two counties crosses said branch running thence S. 41 E. 3319 feet; thence 27 30' E. 1025 feet; thence S. 79 W. 2530 feet; thence S. 1 W. 5147.09 feet; thence S. 8 15' E. 3288 feet; thence S. 33 W. 8225 feet; thence N. 78 30' W. to the Three Notch Road, be and the same is hereby annexed to Kershaw County, and the lines heretofore dividing the said two counties are altered accordingly.

HISTORY: 1962 Code Section 14-81; 1952 Code Section 14-81; 1942 Code Section 3006; 1932 Code Section 3006; Civ. C. '22 Section 698; Civ. C. '12 Section 616; 1902 (23) 1194; 1914 (28) 647; 1921 (32) 239; 1925 (34) 12.



SECTION 4-3-370. Lexington County.

Lexington County is bounded on the northeast and east by Richland County; on the southeast by Orangeburg and Calhoun Counties, from which it is divided by Beaver Creek; on the Southwest by Aiken County, from which it is separated by the north fork of the Edisto River to the mouth of the southern branch of Chinquepin Falls Creek and then by said creek to a point where it intersects the line drawn from Silver Bluff, on the Savannah River, to the mouth of Rocky Creek, on Saluda River; on the northwest by Saluda County, from which it is separated by a line drawn from Silver Bluff, on Savannah River, to the mouth of Rocky Creek, on the Saluda River; and by Newberry County, from which it is separated by a line beginning at a point in Broad River, on the Fairfield-Lexington County line, about .25 of a mile below Peak, and running thence S. 40 W. to a point on the west bank of Broad River; thence S. 40 W. 1956 feet to an oak; thence S. 46 40' W. 2410 feet to a stone on the public road; thence S. 41 W. 1143 feet to a stake; thence S. 32 30' W. 9568 feet to a stake on a branch; thence down the run of the branch to a stake; thence S. 45 W. 575 feet to a stake; thence N. 86 30' W. 3782 feet to a pine; thence S. 26 30' W. 3650 feet to a stake; thence S. 53 30' W. 4990 feet to a point on the Columbia, Newberry and Laurens Railroad; thence S. 73 30' W. 2613 feet to a maple in a branch; thence S. 68 30' W. 2180 feet to a stake near a negro church; thence N. 77 30' W. 5577 feet to a stake just west of the public road, near Little Mountain; thence S. 28 W. 20850 feet to Camping Creek, near the mouth of Stevens Creek; thence up the run of Camping Creek to the old Newberry-Lexington County line; thence southwesterly with the old Newberry-Lexington County line to Saluda County on Broad River. Less however, that territory transferred to Richland County by act approved March 11 1922, to wit: all that certain piece of land containing 8900 acres, or 14 square miles, situate in the northeastern part of Lexington County on the Broad River, and being bounded and delineated as follows, to wit: beginning at a point on said Broad River, and running S. 41 W. 82.51 chains to a stake, thence turning and running S. 32.5 W. 160.65 chains to a stake, thence running along a creek which empties into Wateree Creek 42.24 chains to a stake, thence running to the point where said creek joins Wateree Creek 71.51 chains, thence running along said Wateree Creek 94 chains, thence turning and running S. 23 E. 142.50 chains to a point in Slice Creek known as Rocky Ford, thence turning and running northerly along Slice Creek 164 chains, thence turning and running easterly along Wateree Creek 305.00 chains to the point of entrance of Wateree Creek and Broad River, thence turning and running in a northwesterly direction along Broad River 410 chains, said piece of land being bounded on the west by Newberry County, on the south and southwest by Lexington County, on the south by Richland County, and on the east and north by the Broad River, being more particularly known as the plat of said property, completed on November 25 1921, by W. A. Counts and J. C. Wessinger, surveyors, said plat being filed in the office of the Secretary of State. And less that territory transferred to Newberry County by act approved May 12 1953, to wit: all of that certain territory or portion of Lexington County embraced within the following lines and boundaries, to wit: beginning at a point of the intersection of Lexington County-Saluda County-Newberry County lines at Saluda River; thence N. 22 30' E. 17710 feet to Camping Creek; thence in a general southeastern direction along Camping Creek to confluence of Saluda River; thence in a northwesterly direction along Saluda River to point of beginning, being more particularly lined and described on a plat of said territory by the Columbia Engineering Company, completed November 1 1952, said plat being filed in the office of the Secretary of State.

HISTORY: 1962 Code Section 14-82; 1952 Code Section 14-82; 1942 Code Section 3007; 1932 Code Section 3007; Civ. C. '22 Section 699; Civ. C. '12 Section 617; Civ. C. '02 Section 556; G. S. 125; R. S. 484; (5) 478, 506; (6) 463, 664; (7) 248; 1870 (14) 695; 1896 (22) 249; 1901 (23) 662; 1912 (27) 821; 1913 (28) 107; 1920 (31) 976; 1922 (32) 977; 1953 (48) 416.



SECTION 4-3-380. Marion County.

Marion County is bounded as follows: on the north by Dillon County; on the west by the Great Pee Dee River; thence down the Great Pee Dee River, which divides it from Florence, Williamsburg and Georgetown Counties, to the mouth of the Little Pee Dee River; thence up the Little Pee Dee and Lumber Rivers, separating it on the east from Horry County, to the line of Dillon County on the Little Pee Dee River.

HISTORY: 1962 Code Section 14-83; 1952 Code Section 14-83; 1942 Code Section 3008; 1932 Code Section 3008; Civ. C. '22 Section 700; Civ. C. '12 Section 618; Civ. C. '02 Section 557; G. S. 426; R. S. 485; (4) 663; (7) 199, 261, 284; 1853 (12) 785, 835; 1888 (20) 168; 1889 (20) 507, 517.



SECTION 4-3-390. Marlboro County.

Marlboro County is bounded as follows: on the west by the Great Pee Dee River, which separates it from the counties of Chesterfield, Darlington and Florence; and on the southeast by Dillon County, from which it is divided by a line drawn from a dead pine on the North Carolina line S. 22.5 W. 24.75 miles until it intersects the Great Pee Dee River.

HISTORY: 1962 Code Section 14-84; 1952 Code Section 14-84; 1942 Code Section 3009; 1932 Code Section 3009; Civ. C. '22 Section 701; Civ. C. '12 Section 619; Civ. C. '02 Section 558; G. S. 427; R. S. 486; (4) 662; (7) 199, 284.



SECTION 4-3-400. McCormick County.

McCormick County is bounded as follows: beginning at a point on the South Carolina-Georgia line in the Savannah River, opposite the mouth of Coffer Creek; thence a straight line N. 45 E. 26728 feet to the fork of roads at Riley's; thence the public road in an easterly direction to Island Bridge over Little River; thence continuing 6978 feet to the fork of road; thence turning to the east, following the right-hand road to the south of Little River, known as White's Creek; thence a straight line S. 85 30' E. 23800 feet to a point in the road near Clatworthy's Cross Roads; thence a straight line N. 78 15' E. 15700 feet to a point on the Greenwood-Abbeville County line near Jordan's Mill; thence the said Greenwood-Abbeville County line, in a southerly direction to its intersection with the C. & W. C. Railway, about one mile south of Troy; thence a straight line N. 58 E. 5000 feet to a stake, south of the incorporated limits of Troy; thence a straight line N. 46 E. 19659 feet to a stake on the Abbeville-Edgefield public road; thence the said Abbeville-Edgefield public road in a southerly direction to a road opposite the place now or formerly owned by Jabe Stone; thence N. 44 30' E. 7200 feet to a stake; thence a straight line S. 83 E. 13361 feet to a stake near or at Callison's old mill on Cuffytown Creek; thence up the run of said creek to the Callison-Kirksey township line; thence the said township line in an easterly direction to the Martintown road; thence the said Martintown road in a southeasterly direction to the Greenwood-Edgefield County line; thence the said Greenwood-Edgefield County line in a westerly direction to a stake about one quarter of a mile west of the old White place; thence a straight line S. 13 E. 10978 feet to a stake; thence a straight line S. 77 W. 3750 feet to a stake; thence a straight line S. 13 E. 8522 feet to a pine; thence a straight line S. 35 45' 20400 feet to Cochran Bridge on Turkey Creek; thence a straight line S. 26 30' E. 16800 feet to a point where a branch crosses a public road; thence a straight line S. 59 10' W. 27908 feet to the run of Big Stevens Creek; thence down the run of Big Stevens Creek to a stake; thence a straight line S. 50 W. 22828 feet to the South Carolina-Georgia State line in the Savannah River; thence the said South Carolina-Georgia State line in a northwesterly direction to the beginning point. The said county is hereby named McCormick, and the county seat thereof is hereby established in the town of McCormick, and in addition the following territory transferred from Edgefield County by act of the General Assembly, approved February 11 1921, to wit: beginning at a cottonwood tree on the west bank of Stevens Creek; thence the Edgefield and McCormick County line to the South Carolina and Georgia State line in the Savannah River; thence the South Carolina and Georgia State line in the Savannah River to old Furry's Ferry; thence a straight line north twenty-four degrees east to a stake X3N on the west bank of Stevens Creek; thence up the west bank of Stevens Creek to the beginning point, and less the following territory transferred to Edgefield County by act of the General Assembly, approved February 9 1921, to wit: beginning on the McCormick and Edgefield County line at Moultrie's Mill Bridge on Turkey Creek; thence down the run of Turkey Creek to its intersection with Stevens Creek; thence down the run of Stevens Creek to the Edgefield and McCormick County line; thence the Edgefield and McCormick County line N. 59 45' E. 27908 feet to a corner at the intersection of a public road with a branch of Beaver Creek; thence the Edgefield and McCormick County line N. 26 15' W. 16800 feet to the beginning point.

HISTORY: 1962 Code Section 14-85; 1952 Code Section 14-85; 1942 Code Section 3010; 1932 Code Section 3010; Civ. C. '22 Section 702; 1916 (29) 717; 1921 (32) 6, 34.



SECTION 4-3-410. Newberry County.

Newberry County is bounded as follows: on the northwest by Laurens County from which it is separated by line beginning at Island Ford on Saluda River and running thence along the old road to O'Dell's Ford on Enoree River; on the north by a line commencing at O'Dell's Ford on Enoree River and running thence down Enoree River to Anderson's Ford; thence along the road to Hill's Ferry on Tyger River; thence down the same to the mouth; thence down Broad River to a point on the Fairfield-Lexington County line about one fourth of a mile below Peak, and running thence S. 40 W. to a point on the west bank of Broad River; thence S. 40 W. 1956 feet to an oak; thence S. 46 40' W. 2410 feet to a stone in the public road; thence S. 41 W. 1143 feet to a stake; thence S. 32 30' W. 95.68 feet to a stake on a branch; thence down the run of the branch to a stake; thence S. 55 W. 575 feet to a stake; thence N. 86 30' W. 3782 feet to a pine; thence S. 26 30' W. 3650 feet to a stake; thence S. 50 30' W. 4940 feet to a point on the Columbia, Newberry and Laurens Railroad; thence S. 73 30' W. 2613 feet to a maple in a branch; thence S. 68 30' W. 2180 feet to a stake near a negro church; thence N. 77 30' W. 5577 feet to a stake, just west of the public road near Little Mountain; thence S. 28 W. 2850 feet to Camping Creek near the mouth of Stevens' Creek; thence up the run of Camping Creek to the old Newberry-Lexington County line; thence with the old Lexington-Newberry County line to the Saluda River; and on the southwest by the Saluda River, which separates it from Saluda and Greenwood Counties. To the above-described area of Newberry County is to be added all that territory transferred from Lexington County by act approved May 12 1953, to wit: all of that certain territory or portion of Lexington County embraced within the following lines and boundaries, to wit: beginning at a point of the intersection of Lexington County-Saluda County-Newberry County lines at Saluda River; thence N. 22 30' E. 17710 feet to Camping Creek; thence in a general southeastern direction along Camping Creek to confluence of Saluda River; thence in a northwesterly direction along Saluda River to point of beginning, being more particularly lined and described on a plat of said territory by the Columbia Engineering Company, completed November 1 1952, said plat being filed in the office of the Secretary of State.

HISTORY: 1962 Code Section 14-86; 1952 Code Section 14-86; 1942 Code Section 3011; 1932 Code Section 3011; Civ. C. '22 Section 703; Civ. C. '12 Section 620; Civ. C. '02 Section 559; G. S. 428; R. S. 487; (4) 661; (7) 199, 248, 262, 284; 1901 (23) 662; 1920 (31) 976; 1953 (48) 416.



SECTION 4-3-420. Oconee County.

Oconee County is bounded as follows: on the north by the North Carolina line; on the east by Pickens County from which it is separated by a line beginning in the middle of Seneca River, where Ravenel's Bridge is located over said river (Survey Station No. 1, being the center-width and length of said bridge) thence S. 78 10' E. 17.60 chains to corner, S. 37.5 E. 6.48 chains to corner, S. 64 20' E. 4.92 chains to corner, N. 75 E. 8.06 chains to corner, S. 87 35' E. 23.78 chains then the following courses and distances: S. 83 E. 9.16 chains, S. 72 10' E. 6.00 chains, S. 54.75 E. 6.08 chains, S. 38.75 E. 1.43 chains, S. 31 E. 10.53 chains, to stone on east side of road near Agricultural Hall, thence S. 72 50' E. 5.10 chains to corner, N. 85 25' E. 20.17 chains to corner, N. 89 E. 15.13 chains to corner, N. 84 E. 9.13 chains, S. 76 E. 14.40 chains, S. 61 E. 4.86 chains, S. 33.5 E. 11.86 chains, S. 50 20' E. 34.96 chains, S. 56.5 E. 21.15 chains, S. 62.25 E. 8.86 chains, S. 43.5 E. 11.44 chains, S. 37 E. 18.45 chains, S. 64.25 E. 19.40 chains, to corner in center of top-soil highway on the Anderson County line. Said corner being N. 65.5 W. 4.81 chains from the northwest corner of cement bridge over Eighteen Mile Creek. It is the intent of this section to establish the new top-soil highway as the boundary of Pickens and Oconee Counties. It is bounded on the south by Anderson County, from which it is separated by a line, commencing at the mouth of Cane Creek on Tugaloo River and running thence along the line which originally separated Anderson and Pickens districts to its point of intersection with the public road leading from Ravenel's Bridge to Pendleton Village; on the west and northwest by the state of Georgia, from which it is separated by the Tugaloo and Chatooga Rivers.

HISTORY: 1962 Code Section 14-87; 1952 Code Section 14-87; 1942 Code Section 3012; 1932 Code Section 3012; Civ. C. '22 Section 704; Civ. C. '12 Section 621; Civ. C. '02 Section 560; G. S. 429; R. S. 448; (1) 196; (6) 39, 289, 341; 1875 (15) 1014; 1917 (30) 164; 1923 (33) 237; Const. Art. 2 Section 3.



SECTION 4-3-430. Orangeburg County.

Orangeburg County is bounded as follows: on the north and northeast by Calhoun and Clarendon Counties from which it is separated by the Santee River and the line of Calhoun County; on the southwest by Berkeley and Colleton Counties from which it is divided by a line drawn S. 52 W. from Nelson's Ferry, on the Santee River, to Matthews' Bluff, on the Savannah River; on the southwest by Barnwell and Bamberg Counties from which it is separated by the South Edisto River; on the northwest by Aiken and Lexington Counties from which it is divided by a direct line drawn from A. J. Weathersbee's old mill, on the line between Barnwell and Aiken Counties, to the point where the Cedar Pond Branch empties into the North Fork of the Edisto, and by another direct line, drawn from said point where the Cedar Pond Branch empties into the North Fork of the Edisto, to the headwaters of the main branch of Beaver Creek; thence down said creek to the line of Calhoun County; thence along said line to the Santee River; provided, that the county lines of Berkeley County and of Orangeburg County are hereby so altered as to cut off from said Berkeley County and to transfer and annex to and incorporate within said Orangeburg County all of that certain territory or portion of Berkeley County embraced within the following lines and boundaries, to wit: beginning at a point located on Four Holes Swamp at the intersection of the boundary lines of Orangeburg, Dorchester and Berkeley Counties, and extending in a southeasterly direction, along Four Holes Swamp, the same being the boundary between Dorchester and Berkeley Counties to a large cypress which stands at the confluence of Four Holes and Dean Swamps at the upper part of Turkey Lake; thence up and along the run of Dean Swamp as it meanders to a point where Dean Swamp and Black Creek unite; thence up Black Creek to the point where Big Black Creek and Little Black Creek unite; thence up Little Black Creek to the point where the "new road" crosses said Little Black Creek; thence northerly up the "new road" to the Monck's Corner public road, near the place now or formerly Mark Richardson's; thence north 10 chains to a pine; thence N. 14 E. 38 chains to a stake; thence S. 37 15' E. 49 chains to a stake; thence east 9.70 chains to a stake; thence north 39.50 chains to a stake; thence N. 87 E. 34 chains and 10 links; thence north 54.5 chains to a stake; thence N. 1 30' W. 18 chains and 60 links to a stake; thence N. 30 W. 31 chains to a stake; thence N. 8 W. 11 chains to a cypress at the river road and Rock Creek Bridge; thence northeast along Rock Creek to where Rock Creek empties into the Santee River; thence up the Santee River to the mouth of Eutaw Creek where the Orangeburg and Berkeley lines connect; thence southwest along the boundary line between Orangeburg and Berkeley Counties to the point of beginning.

HISTORY: 1962 Code Section 14-88; 1952 Code Section 14-88; 1942 Code Section 3013; 1932 Code Section 3013; Civ. C. '22 Section 705; Civ. C. '12 Section 622; Civ. C. '02 Section 561; G. S. 430; R. S. 489; (5) 407; (7) 199, 261, 284; 1870 (14) 695.



SECTION 4-3-440. Pickens County.

Pickens County is bounded as follows: on the north by the North Carolina line; on the east by Greenville County from which it is separated by the Saluda River; on the south by Anderson County from which it is separated by a line beginning at the mouth of Cane Creek on the Tugaloo River and then running to a point where Eighteen Mile Creek is crossed by the road leading from Pendleton to Hagood's Store, and thence to the mouth of George's Creek, on the Saluda River; on the west by Oconee County by a line more particularly described in Section 4-3-420 setting forth the boundary line between Oconee and Pickens Counties.

HISTORY: 1962 Code Section 14-89; 1952 Code Section 14-89; 1942 Code Section 3014; 1932 Code Section 3014; Civ. C. '22 Section 706; Civ. C. '12 Section 623; Civ. C. '02 Section 562; G. S. 438; R. S. 497; 1868 (14) 134, 284; 1875 (15) 1014; 1917 (30) 164; 1923 (33) 237.



SECTION 4-3-450. Pickens County; annexation of portion of Stone Church area in Oconee County to Pickens County.

That portion of Stone Church area in Oconee County which was the subject of an election held November 8 1966, by the commissioners of election of Oconee County, the results of which election were favorable to the annexation, and the General Assembly having found that all provisions of the Constitution of South Carolina, 1895, governing the alteration of county lines having been satisfactorily complied with, is hereby transferred to Pickens County and annexed to that county. The proper proportion of the existing county indebtedness of the area so transferred shall be assumed by the county to which the area is transferred.

HISTORY: 1962 Code Section 14-89.1; 1967 (55) 46.



SECTION 4-3-460. Richland County.

Richland County is bounded on the north by Fairfield County, from which it is separated by new boundary lines set forth and specifically described in the location and boundary of Fairfield County; on the east by Kershaw County and Sumter County from which it is separated by the Wateree River; on the south by Calhoun County; on the west by Lexington County, from which it is separated by a line beginning on the Congaree River where the counties of Lexington and Richland meet on the southern division thereof, and running thence with the Congaree River to where the confluence of the Broad and Saluda Rivers unite to form the Congaree, and following the thread of Saluda River about two and one-half miles to a concrete boundary marker; thence in a northwesterly direction upon the circumference of a circle having Lexington courthouse as its center, with a radius of not less than eight miles and a deflection of 1 21' for every one thousand feet, to a concrete boundary marker on the eastern boundary line of the town of Irmo; thence along the boundary line of the town of Irmo to the northeast corner of the town; thence west along the northern boundary of the town of Irmo 2,260 feet to a stake located thereon; thence along the circumference of the circle first described 11,360 feet to a stake; then N. 42 30' W. 878 feet; thence west 5,000 feet to a stake; thence S. 85 W. 5,000 feet to a stake; thence S. 80 W. 5,541 feet to a stake; thence N. 37 28' W. 10,618 feet to a stake; thence S. 85 W. 750 feet to a pine; thence N. 34 45' W. 10,491 feet to a stake; thence N. 22 E. 914 feet to a stake; thence N. 37 5' W. 1,313 feet to a stake; thence N. 13 45' E. 2,597 feet to a stake; thence N. 56 35' E. 3,920 feet to a point on Rocky Ford on Wateree Creek; thence north, northeast and east along the Wateree Creek to where it empties into Broad River. To the above-described area of Richland County is to be added all that territory transferred from Lexington County by act approved March 11 1922, to wit: all that certain piece of land containing 8,900 acres, or 14 square miles, situate in the northeastern part of Lexington County on the Broad River, and being bounded and delineated as follows, to wit: beginning at a point on the Broad River, and running S. 41 W. 82.51 chains to a stake; thence turning and running S. 32.5 W. 160.65 chains to a stake; thence running along a creek which empties into Wateree Creek 42.24 chains to a stake; thence running to the point where said creek joins Wateree Creek 71.51 chains; thence running along Wateree Creek 94 chains; thence turning and running S. 23 E. 142.50 chains to a point in Slice Creek known as Rocky Ford; thence turning and running northerly along Slice Creek 164 chains; thence turning and running easterly along Wateree Creek 305.00 chains to the point of entrance of Wateree Creek and Broad River; thence turning and running in a northwesterly direction along Broad River 410 chains, said piece of land being bounded on the west by Newberry County, on the south and southwest by Lexington County, on the south by Richland County, and on the east and north by the Broad River, being more particularly known as the plat of said property, completed on November 25 1921, by W.A. Counts and J.C. Wessinger, surveyors, said plat being filed in the office of the Secretary of State.

HISTORY: 1962 Code Section 14-90; 1952 Code Section 14-90; 1942 Code Section 3015; 1932 Code Section 3015; Civ. C. '22 Section 707; Civ. C. '12 Section 624; Civ. C. '02 Section 563; G. S. 432; R. S. 491; (4) 662; (5) 219, 317; (7) 290; 1913 (28) 107, 117; 1922 (32) 977; 1969 (56) 819.



SECTION 4-3-470. Saluda County.

Saluda County is bounded by a line beginning at the center of Big Saluda River at a point opposite the corner of Edgefield and Lexington Counties; thence the old Edgefield and Lexington line to the corner of Lexington and Aiken Counties; thence the old Edgefield and Aiken line to a point three miles north of where the public road crosses said line near Lybrand's old mill; thence a straight line to ten-mile post on public highway leading from Edgefield to Columbia, near the present or former residence of J. W. L. Bartley; thence a straight line to the junction of the public road leading from Pleasant Cross with the Long Cane road near the present or former residence of William Lott; thence by the Long Cane road to Matt Mathis' crossroads; thence a straight line to Owdom's Postoffice; thence a straight line to Little Red Hill schoolhouse near Dr. Landrum's old place; thence a straight line to a point on the northwestern line of Pine Grove township, one mile north of Double Bridges; thence along the northwestern boundary of Pine Grove township to the point on the old Charleston and Cambridge road, where it crosses Halfway Swamp Creek; thence down the middle of Halfway Swamp Creek to a point in the middle of Saluda River opposite the mouth of said creek; thence down the middle of Big Saluda River to the initial point.

HISTORY: 1962 Code Section 14-91; 1952 Code Section 14-91; 1942 Code Section 3016; 1932 Code Section 3016; Civ. C. '22 Section 708; Civ. C. '12 Section 625; Civ. C. '02 Section 564; 1896 (22) 249.



SECTION 4-3-480. Spartanburg County.

Spartanburg County is bounded as follows: on the north by the North Carolina line; on the west by Greenville County from which it is divided by a line commencing on the North Carolina line at a stone marked "S.C. 1815" on one side and "N.C. Sept.15" on the other side at N 1,225,788.54 and E 1,636,650.35 [North American Datum 1983-86 (NAD 83-86)]; thence following a straight line southsouthwestward to a point at N 1,193,615.00 and E 1,635,730.00 (NAD 83-86); thence following a straight line southsouthwestward to a point at N 1,155,409.00 and E 1,634,410.00 (NAD 83-86); thence following a straight line southsouthwestward to a point at N 1,133,159.00 and E 1,633,701.00 (NAD 83-86) at the north end of North Line Street at its approximate intersection with Arlington Avenue in the City of Greer; thence following a straight line southward approximately along the centerline of North Line Street to a point N 1,131,240.00 and E 1,633,595.00 (NAD 83-86) where North Line Street becomes South Line Street in the City of Greer; thence following a straight line southward approximately along the centerline of South Line Street to a point at N 1,128,573.00 and E 1,633,500.00 (NAD 83-86) where the centerline of South Line Street is approximately tangent to the centerline of New Woodruff Road in the City of Greer; thence following a straight line southsouthwestward to a point at N 1,102,217.00 and E 1,632,108.00 (NAD 83-86) which is a point where the old bridge crossed the Enoree River; thence down the Enoree River to a point about one and three-fourths miles below Anderson's Bridge (the corner of Greenville and Laurens Counties); on the southwest by the Enoree River, down to a dead Spanish oak below Head's Ford, and a little above the mouth of a small creek which divides it from Laurens County; on the southeast by Union County, from which it is divided by the following lines: beginning at the dead Spanish oak on the north side of the Enoree River, and running N. 12 E.3 miles and 26 chains; thence N. 17 E.2 miles and 28 chains; thence N. 6.5 E.11 miles and 15 chains, crossing Tyger River to Fair Forest Creek; thence N. 33 45' E.6 miles and 37 chains to Pacolet River, a little below Gist's Mill; thence along the western boundary of Cherokee County to the North Carolina state line.

HISTORY: 1962 Code Section 14-92; 1952 Code Section 14-92; 1942 Code Section 3017; 1932 Code Section 3017; Civ. C. '22 Section 709; Civ. C. '12 Section 626; Civ. C. '02 Section 565; G. S. 433; R. S. 492; (4) 661; (7) 284; 1897 (22) 589; 1993 Act No. 7, Section 3, eff February 18, 1993; 1994 Act No. 497, Part II, Section 142B, eff June 29, 1994.



SECTION 4-3-490. Sumter County.

Sumter County is bounded as follows: on the north by Kershaw, Lee and Florence Counties; on the east by Florence County; on the south by Clarendon County, from which it is separated by the northwestern line of Clarendon County mentioned in Section 4-3-140 defining boundaries of Clarendon County; on the west by the Santee River, which separates it from Richland County; on the northwest by Kershaw County, from which it is separated by a line running up Raglin's Gut to Big Swift Creek and in addition the following territory transferred from Clarendon County by act of the General Assembly, approved March 7 1921, to wit: commencing at a point on the Sumter County line and running due south 1.42 miles to an oak at the intersection of the public road leading from Paxville to Pinewood with the road leading from Paxville to Broadways siding; then S. 9 30' E. 1.52 miles to the center of the Curtis Mill dam; then S. 1 20' E. 2.36 miles to the intersection of the run of Hungary Hall Branch with the run of Des Champs Branch; then following the run of Des Champs Branch to the intersection of said run with the public road leading from Panola to Calvary Church; then S. 78 2.93 miles to intersection with the line of School District No. 1; then S. 2 30' W. 2.49 miles to intersection with the boundary between Big Home, Hickory Hill and Elmwood plantation or to intersection with a projection of said boundary line; then S. 39 W. 4000 feet, then N. 47 W. 817 feet; then in a southwest direction to Santee River; then in a northwest direction up the Santee River to a point where the same intersects the Sumter County line, then eastwardly along the Sumter line to the beginning point. The metes and bounds and location and lines are more accurately set forth on plat bearing date July 16 1920, made by Theodore C. Hamby, William Weston and Lindley Arthur, filed in the office of the Secretary of State. The territory to be taken from Clarendon County to be added to and to be incorporated into Sumter County contains, by actual survey, 93.50 square miles; less, however, that territory transferred to Clarendon County by act approved March 11 1922, to wit: all that certain territory or portion of Sumter County embraced within the following lines and boundaries, to wit: beginning at a point on Santee River 72 feet northwest of the center of the Atlantic Coast Line Railroad running from Sumter to Orangeburg, running N. 46 50' E. for a distance of 9521 feet parallel to railroad; thence N. 41 2' E. for a distance 5658 feet to a point 72 feet west of center of railroad; thence N. 16 E. for a distance of 7257 feet, parallel to railroad; thence N. 26 50' E. for a distance of 8650 feet to a point 72 feet northwest of railroad; thence S. 87 E. for a distance of 6864 feet; thence N. 12 30' E. for a distance of 8840 feet; thence N. 87 30' E. for a distance of 5920 feet; thence S. 15 30' E. for a distance of 5430 feet; thence S. 65 W. for a distance of 2370 feet; thence S. 9 W. for a distance of 3432 feet; thence N. 85 E. for a distance of 13200 feet; thence S. 1 20' E. for a distance of 10479 feet to the intersection of Hungary Hall Branch and Des Champs Branch; thence up the run of Des Champs Branch in a southwesterly direction to the public road; thence S. 78 W. for a distance of 16390 feet; thence S. 2 30' W. for a distance of 13200 feet; thence S. 39 W. for a distance of 4000 feet; thence N. 47 W. for a distance of 817 feet; thence S. 42 W. for a distance of 2248 feet; thence S. 40 W. for a distance of 2280 feet; thence S. 37 30' W. for a distance of 13268 feet to a point on Santee River; thence up Santee River to the beginning point 72 feet northwest of railroad.

HISTORY: 1962 Code Section 14-93; 1952 Code Section 14-93; 1942 Code Section 3018; 1932 Code Section 3018; Civ. C. '22 Section 710; Civ. C. '12 Section 627; Civ. C. '02 Section 566; G. S. 434; R. S. 493; (7) 284; 1853 (12) 416; 1890 (20) 517; 1914 (28) 647; 1921 (32) 283; 1922 (32) 987.



SECTION 4-3-500. Union County.

Union County is bounded as follows: on the north by the Pacolet River which separates it from Cherokee County; on the east by Broad River which separates it from York, Chester and Fairfield Counties; on the northwest by Spartanburg County from which it is divided by a line, beginning at the corner of Cherokee and Union Counties with Spartanburg County on the Pacolet River, and running thence S. 33.75 W. to the intersection of Fair Forest Creek; thence S. 6.5 W. across the Tyger River to Hackett's Creek; thence S. 17 W. 2 miles and 28 chains to the Cross Keys road; thence S. 12 W. to a dead Spanish oak on the north bank of the Enoree River, a little above Nusgrove's Ford, opposite Gordon's Mill; on the southwest by Laurens and Newberry Counties, from which it is divided by the Enoree River, down to Avery's Ford; thence by the road to Crenshaw's Ford, on the Tyger River; thence down said river to its junction with the Broad River, which forms its southeast boundary.

HISTORY: 1962 Code Section 14-94; 1952 Code Section 14-94; 1942 Code Section 3019; 1932 Code Section 3019; Civ. C. '22 Section 711; Civ. C. '12 Section 628; Civ. C. '02 Section 567; G. S. 435; R. S. 404; (4) 662; (7) 284; 1897 (22) 588.



SECTION 4-3-510. Union County; boundaries of townships.

The boundaries of the townships of Bogansville, Cross Keys, Fishdam, Goshen Hill, Jonesville, Pinckney, Santuc and Union, which compose Union County, as shown on a map prepared by Claude E. Sparks and John W. McClure, Jr., South Carolina registered land surveyors, the pilot map of which is on file in the office of the clerk of court for Union County, are confirmed and set forth as follows:

(1) Bogansville township is bounded as follows: On the north by Jonesville township, from which it is divided by a line extending in an easterly direction from a point on the line between Spartanburg and Union Counties to a corner at the railroad crossing just above Bonham; on the east by Union township, from which it is divided by a line extending in a southerly direction from the corner at the railroad crossing to the old Lower Fair Forest Brick Church site and continuing in the same straight line to Tyger River; on the south by Tyger River, which separates it from Cross Keys township; and on the west by a line running in a northerly direction from Tyger River to the beginning point, which is the dividing line between Union and Spartanburg Counties;

(2) Cross Keys township is bounded as follows: On the north and northeast by Tyger River, which separates it from Bogansville and Union townships; on the southeast by Goshen Hill township, from which it is divided by a line beginning on Tyger River at Gist Bridge and running in a southwesterly direction to the old Quaker Methodist Church site and from there to a point on Enoree River, at the old Browning Ferry; on the south by Enoree River, which separates it and Union County from Laurens County; and on the west by Spartanburg County, from which it is divided by a line running in a northerly direction from a point on Enoree River, opposite Gordon's or Musgrove Mill site, to the Cross Keys road and thence to the mouth of Hackers Creek on Tyger River;

(3) Fishdam township is bounded as follows: On the northeast and east by Broad River, which separates it and Union County from Chester and Fairfield Counties; on the south by Tyger River, which separates it and Union County from Newberry County; on the southwest by Tyger River, which separates it from Goshen Hill township; and on the northwest by Santuc township, from which it is divided by a line running in a northeasterly direction from Rogers Ferry site above Highway No. 72 on Tyger River to the beginning point on Broad River at the mouth of Neals Creek;

(4) Goshen Hill township is bounded as follows: On the northeast by Tyger River, which separates it from Union, Santuc and Fishdam townships; on the southeast by Newberry County, by the county line extending in a southwesterly direction from a point on Tyger River to Enoree River; on the southwest by Enoree River, which separates it and Union County from Newberry and Laurens Counties; and on the northwest by Cross Keys township, from which it is divided by a line running in a northeasterly direction from a point on Enoree River at Brownings Ferry to the old Quaker Methodist Church site on Padgett's Creek and thence a straight line to Gist Bridge, on Tyger River;

(5) Jonesville township is bounded as follows: On the north by Pacolet River, which separates it and Union County from Cherokee County; on the east by Pinckney township, from which it is divided by a line beginning at a point on Pacolet River, below the mouth of Peter Hawk Creek, and running in a southerly direction to a corner at the railroad crossing at Bonham, which is the corner also for Bogansville, Pinckney and Union townships; on the south by Bogansville township, from which it is divided by a line running in a westerly direction from the corner at the railroad crossing to a point on the dividing line between Spartanburg and Union Counties; and on the northwest by Spartanburg County, from which it is divided by a line running in a northeasterly direction to the beginning point on Pacolet River;

(6) Pinckney township is bounded as follows: On the north by Pacolet River, which separates it and Union County from Cherokee County; on the east by Broad River, that separates it and Union County from York and Chester Counties; on the south and southwest by Santuc and Union townships, from which it is divided by a line running in a northwesterly direction from Worthy's Ferry on Broad River to a corner at the railroad crossing at Bonham; and on the west by Jonesville township, from which it is divided by a line running in a northerly direction from the corner at the railroad crossing to the beginning point on Pacolet River, below the mouth of Peter Hawk Creek;

(7) Santuc township is bounded as follows: On the north by Pinckney township, from which it is divided by a line beginning at the northeast corner of Union township and running in a southeasterly direction to Worthy's Ferry on Broad River; on the northeast by Broad River, which separates it and Union County from Chester County; on the southeast by Fishdam township, from which it is divided by a line beginning at the mouth of Neals Creek on Broad River and running in southwesterly direction to the old Hamilton's or Rogers Ferry site on Tyger River; on the southwest by Tyger River, which separates it from Goshen Hill township; and on the northwest by Union township, from which it is divided by a line beginning at the mouth of Fair Forest Creek and running in a northeasterly direction to State Highway No. 49 at the point where it is intersected by Highway No. 43 and continuing in the same direction to the beginning corner on the Pinckney township line; and

(8) Union township is bounded as follows: On the northeast by Pinckney township, from which it is divided by a line beginning at the corner at the railroad crossing near Bonham and running in southeasterly direction to the northwest corner of Santuc township; on the southeast by Santuc township, from which it is divided by a line running in southwesterly direction to the mouth of Fair Forest Creek on Tyger River; on the southwest by Tyger River, which separates it from Goshen Hill and Cross Keys townships; and on the northwest by Bogansville township, from which it is divided by a line running in a northeasterly direction from a point on Tyger River to the old Lower Fair Forest Brick Church site and continuing in a straight line to the beginning corner at the railroad crossing.

HISTORY: 1962 Code Section 14-94.1; 1961 (52) 12.



SECTION 4-3-520. Williamsburg County.

Williamsburg County is bounded as follows: on the southwest by Berkeley County from which it is separated by the Santee River; on the north and northwest by Clarendon and Florence Counties; on the east and southeast by Marion County from which it is separated by the Great Pee Dee River and by Georgetown County from which it is separated by a line commencing on the Great Pee Dee River, the dividing line between Williamsburg, Marion and Georgetown Counties, and running to the road leading from Britton's and Bradley's Ferry, on said Great Pee Dee River, to Leneud's Ferry, on Santee River, the said road being the boundary line on the southeast separating it from Georgetown County, less the following territory transferred to Florence County by act of the General Assembly, approved March 4 1921, to wit: beginning at a point in the road leading to Lee's Cross Road, where same crosses Lynche's Lake and running S. 12 30' W. 1943 feet, thence S. 8 10' W. 526 feet, thence S. 14 30' E. 1119 feet, thence S. 25 20' E. 730 feet, thence S. 72 20' E. 43610 feet to a stake at the road leading from Indiantown to Kingstree, thence N. 26 E. 316 feet, thence along the Kingstree road N. 71 35' E. 10094 feet, thence 504 feet along said road to the intersection of Owens Swamp, thence 527 feet along said road, thence 806 feet along said road, thence N. E. 711 feet, thence N. E. 559 feet, thence E. 506 feet, thence S. E. 1225 feet to a point in the center of said road, thence N. E. 3380 feet along center of said road, thence 2315 feet to where it intersects Flannigan's Creek, thence along Muddy Creek to the intersection of Clark's Creek, thence along Clark's Creek to the intersection of Pee Dee River, thence along Pee Dee River to the mouth of Lynche's River, thence along Lynche's River to the mouth of Lynche's Lake, thence along Lynche's Lake to the beginning point, containing 45.3 square miles according to map made by J. W. Coggshall and T. E. Wilson, civil engineers, April 18 1920, and filed in the Governor's office and in the office of the clerk of court of Florence County. For a more accurate description reference to said plat is hereby made.

HISTORY: 1962 Code Section 14-95; 1952 Code Section 14-95; 1942 Code Section 3020; 1932 Code Section 3020; Civ. C. '22 Section 712; Civ. C. '12 Section 629; Civ. C. '02 Section 568; (4) 663; (5) 407; (7) 199, 261; 1888 (20) 168; 1889 (20) 507, 517; 1912 (27) 817; 1914 (28) 612; 1921 (32) 212.



SECTION 4-3-530. York County.

York County is bounded as follows: on the north by the North Carolina line; on the west by the eastern line of Cherokee County, mentioned in 4-3-110; on the south by Chester County from which it is divided by a line beginning at a hickory tree, on the southwest side of the Catawba River, and about 10 chains above the mouth of Ferrill's Creek, and running nearly S. 88 W., by an old line called and known by the name of the line of the new acquisition, to an ash and black gum on the bank of Broad River, on land now or formerly owned by Robert Elliott; on the east by the county of Lancaster and the North Carolina line; less the following territory transferred to Cherokee County by act of the General Assembly, approved February 11 1921, to wit: beginning at a stake in a road in the State line on top of a mountain at Burned Grocery and running thence S. 43 1/2 W. 224.00 chains to a large pine at the northeast end of Brown's Mountain; thence with the Cherokee County line N. 2 1/2 W. 152.00 chains to now or formerly B. O., E. A. Patterson's corner in the State line; thence S. 86 E. 165.00 chains with the State line to the beginning corner containing two square miles. The metes and bounds and location and lines are more accurately set forth on a plat bearing the name of A. P. Falls, surveyor, filed in the office of the Governor.

HISTORY: 1962 Code Section 14-96; 1952 Code Section 14-96; 1942 Code Section 3021; 1932 Code Section 3021; Civ. C. '22 Section 713; Civ. C. '12 Section 630; Civ. C. '02 Section 569; G. S. 437; R. S. 496; (1) 132; (4) 662; (5) 318; (7) 284; 1873 (15) 425; 1921 (32) 23.






CHAPTER 5 - CHANGE OF BOUNDARIES

SECTION 4-5-120. Procedure for annexing part of a county.

Whenever the governing body of a county by resolution requests that a part of such county be merged with one or more adjoining counties or whenever ten percent of the registered voters in an area of one county petition in writing that such area be transferred to another county, the county governing body or the petitioners, as the case may be, shall deposit with the clerk of court of such county an amount of money sufficient to cover the expenses of surveys and plats and of the annexation commission and the election to be held to determine whether the proposed annexation shall be effected and shall file such resolution or petition in the office of the clerk of court of such county and transmit the petition or resolution to the Governor.

HISTORY: 1976 Act No. 697 Section 1.



SECTION 4-5-130. Appointment of commission for annexation.

When a request of a county governing body or a petition as prescribed in Section 4-5-120 has been presented to the Governor for changing the boundary line or lines between two counties, whereby a portion of the territory of one county would be annexed to another, the Governor shall within thirty days appoint a commission of four persons, two from the territory proposed to be annexed and two from the other territory of the county or counties from which such territory has theretofore been a part. Two of the persons, if such are to be found, shall be opponents and two advocates of the proposed change of line.

HISTORY: 1976 Act No. 697 Section 2.



SECTION 4-5-140. Employment of surveyors to survey line; marking line on land.

The commission may contract for the survey and location of the proposed change of line and for such purpose may employ three competent disinterested surveyors, who are nonresidents of the counties affected, two to be selected by the commission and the third by the two selected by the commission. Such surveyors shall clearly mark the proposed change of line upon the land with due regard to all legal provisions and limitations and certify plats showing such line.

HISTORY: 1976 Act No. 697 Section 3.



SECTION 4-5-150. Filing of plats; deposit of money to cover expenses.

Certified plats of such line shall be filed with the Secretary of State and with the respective clerks of court of each county affected thereby and a deposit of an amount of money sufficient to cover expenses of survey and plats and other necessary expenses including advertising shall be made with the treasurer of the county whose territory is proposed to be reduced by those requesting or petitioning for the change of line.

HISTORY: 1976 Act No. 697 Section 4.



SECTION 4-5-160. Commission shall report all relevant facts.

The commission shall carefully investigate all facts relating to the area, population and assessed property values of the territory proposed to be severed and that remaining, the proximity of the line to any courthouse and the proper amount of indebtedness of the county losing area to be assessed to the county gaining such area and shall report in writing to the Governor upon all such relevant matters as the Governor may direct for his information. The commission shall also report to the Governor an itemized statement of the expense of the survey and plats.

HISTORY: 1976 Act No. 697 Section 5.



SECTION 4-5-170. Governor shall order election; voting place; eligible electors.

(A) Upon satisfactory compliance with Sections 4-5-120 to 4-5-160, the Governor shall order an election to be held in an area sought to be transferred and an election to be held in the county to which the area is proposed to be transferred. If there is no established voting place in the area proposed to be transferred, the Governor in his order of election shall designate the place or places at which the voters in the area shall vote. All qualified electors of the area proposed to be annexed and the county to which the area is proposed to be annexed are eligible to vote in the elections.

(B) Where the area proposed to be annexed is less than fifty acres in size and is titled in the name of ten or fewer freeholders as defined in Section 5-3-240 and upon satisfactory compliance with Sections 4-5-120 through 4-5-160, the Governor shall order the county board of elections in the county in which the area proposed to be annexed is located to canvass the qualified electors residing in the area as to whether the area proposed to be annexed should be transferred to the annexing county. Notice of the canvassing must be given to the qualified electors residing in the area proposed to be annexed by certified mail. The canvassing of the qualified electors must be in the form of a census taken by the county board of elections on the third Tuesday after the notice is given or attempted. If the county commission of elections certifies that two-thirds of the qualified electors in the area proposed to be annexed favor annexation, the governing body of the county to which the area is proposed to be transferred, upon the concurring vote of the governing body of the county from which the area is proposed to be transferred, may vote to require the General Assembly to ratify the transfer of property under Section 4-5-220.

HISTORY: 1976 Act No. 697 Section 6; 1988 Act No. 520, eff May 18, 1988.



SECTION 4-5-180. Conduct of elections.

Except as provided in Section 4-5-170(B), the elections called for must be conducted at the time specified in the Governor's order by the respective election commissions of the two counties in accordance with the applicable constitutional and statutory provisions relating to elections.

HISTORY: 1976 Act No. 697 Section 7; 1988 Act No. 520, eff May 18, 1988.



SECTION 4-5-190. Election results; canvass of returns in annexed area.

Except as provided for in Section 4-5-170(B), the commissioners of elections for the county from which the area is proposed to be transferred shall canvass the returns of the managers of each precinct in the area seeking annexation in their county as the returns are canvassed in general elections and shall certify the results of the canvassing in a tabulated statement of the vote at each precinct to the Secretary of State who shall transmit a tabulated statement of the vote at each precinct of the county to the Senate and House of Representatives at its next session.

HISTORY: 1976 Act No. 697 Section 8; 1988 Act No. 520, eff May 18, 1988.



SECTION 4-5-200. Election results; canvass of returns in annexing area.

Except as provided in Section 4-5-170(B), the commissioners of election for the county to which the area is proposed to be transferred shall canvass the returns of the managers of each voting place in the county as the returns are canvassed in the general elections and shall certify the results of the canvass in a tabulated statement of the vote at each polling place to the Secretary of State who shall transmit a tabulated statement of the vote at each polling place to the General Assembly for action as provided for in Section 4-5-220.

HISTORY: 1976 Act No. 697 Section 9; 1988 Act No. 520, eff May 18, 1988.



SECTION 4-5-210. Protests or contests; appeals.

The commissioners of election respectively as judicial officers shall decide all cases of protest or contest in the areas of their jurisdiction that may arise in such elections and their decisions shall be final and conclusive evidence of the result of the elections unless appealed from within five days to the Court of Common Pleas of the county in which the election was held.

HISTORY: 1976 Act No. 697 Section 10.



SECTION 4-5-220. Alteration of county line or lines by General Assembly.

The General Assembly upon receipt of the certified returns shall as soon as practicable alter the county line or lines in accordance with the request or petition if two-thirds of the qualified electors voting or otherwise indicating their preference, under Section 4-5-170(B), on the question in the area to be transferred vote or otherwise indicate, under Section 4-5-170(B), in favor of the transfer and if a majority of the qualified electors voting in the county to which the transfer is proposed or the members of the county governing boards, under Section 4-5-170(B), vote in favor of the transfer, provided that all the constitutional requirements for the alteration of county lines have been complied with, all of which must be determined by the General Assembly. The annexation must then become effective.

HISTORY: 1976 Act No. 697 Section 11; 1988 Act No. 520, eff May 18, 1988.



SECTION 4-5-230. Payment of costs by annexing county; special tax.

When one portion of a county is annexed to another county, the county to which it is annexed shall levy a special tax upon all property in such annexed area to cover the cost of survey and transfer or so much thereof as the governing body of the county to which the annexation or addition is made shall deem just and proper, and such governing body may levy upon the property within the original lines of their county such tax as in their judgment shall seem just and fair to augment the amount raised by taxation within the annexed area to reimburse and refund those who made the deposit as provided in Section 4-5-120 for the cost of annexation.

HISTORY: 1976 Act No. 697 Section 12.



SECTION 4-5-240. Compensation and expenses of commissioners.

The commissioners appointed by the Governor in accordance with Section 4-5-130 shall each be entitled as compensation for services to twenty-five dollars per day for not exceeding five days and necessary traveling expenses to be voted and paid as expenses of survey. Upon filing of their report and certified plats as herein required, the commissioners may draw their warrant upon the county treasurer with whom deposit has been made as herein required for payment of the expenses of survey and a warrant shall be payable only out of such deposit.

HISTORY: 1976 Act No. 697 Section 13.



SECTION 4-5-250. Subsequent election after defeat of proposal.

Upon the defeat of any proposed change of boundary line of a county at any election thereon, no election upon the same or any modified change of such boundary line shall be held within four years thereafter.

HISTORY: 1976 Act No. 697 Section 14.



SECTION 4-5-260. State aid to subdivisions for county government; allocation formula for annexed county.

With respect to state aid to subdivisions for county government and the allocation formula for an annexed county, where a portion of one county is annexed to another county, the total amount allocated to the two counties shall not exceed the total which would be allocated to the two counties separately. However, the population of the annexed areas must be taken into consideration in determining the proportionate share of the total allocation due to each county.

HISTORY: 1995 Act No. 145, Part II, Section 33, eff June 29, 1995.






CHAPTER 7 - CREATION OF NEW COUNTIES AND CONSOLIDATION OF COUNTIES

SECTION 4-7-10. Certain shaped counties shall not be established.

The General Assembly shall not establish any new county the greatest length of which shall be more than four times as long as the least central width thereof or which will leave the county or counties from which the territory is taken of a length more than four times as long as the least central width thereof. And the Governor shall not order an election upon a petition for the formation of a new county when the result of the establishment of a county pursuant to such election would be to create a new county of or reduce an old county to such an area.

The term "central width" shall be construed to mean any width not entirely within eight miles of one of the ends of the greatest length of the county.

HISTORY: 1962 Code Section 14-151; 1952 Code Section 14-151; 1942 Code Section 3028; 1932 Code Section 3028; Civ. C. '22 Section 720; 1912 (27) 841.



SECTION 4-7-20. Petition for formation of new counties.

Whenever two or more sections of an old county or counties desire to be incorporated into a new county there shall be filed with the Governor a petition signed by one third of the qualified electors residing within the area of each section of the old county or counties proposed to be cut off to form a new county, setting forth the boundaries of the proposed new county, the proposed name, the number of inhabitants, the area and the taxable property as shown by the last tax returns and that the proposed lines for the new county do not run nearer to any courthouse building then established than eight miles therefrom.

HISTORY: 1962 Code Section 14-152; 1952 Code Section 14-152; 1942 Code Section 3025; 1932 Code Section 3025; Civ. C. '22 Section 717; Civ. C. '12 Section 634; Civ. C. '02 Section 574; 1896 (22) 64.



SECTION 4-7-30. Procedures where there is no voting place in area affected.

When there is no established polling place or voting place in a section proposed to be incorporated in a new county the petitioners shall name a voting place or places in their petition, and the Governor shall in his order of election designate such place or places as the voting place or places, and managers of election shall be appointed therefor, and all electors otherwise qualified shall be allowed to vote at such voting place or places so named as may be most convenient, as legally as if their registration certificates called for that place by name.

HISTORY: 1962 Code Section 14-153; 1952 Code Section 14-153; 1942 Code Section 3038; 1932 Code Section 3038; Civ. C. '22 Section 730; Civ. C. '12 Section 646; Civ. C. '02 Section 580; 1899 (23) 77; 1920 (31) 729.



SECTION 4-7-40. Petitioners shall deposit money to cover costs.

Whenever a petition is filed for the formation of a new county the petitioners shall deposit with the clerk of court of any county affected thereby an amount of money sufficient to cover expenses of survey and plats, of the commissioners and of the election to be held to determine whether the proposed new county shall be formed. In case the result of the election be unfavorable to such formation, the deposit so required and designated shall become a part of the funds of the county or counties from which such new county was proposed to be formed.

HISTORY: 1962 Code Section 14-154; 1952 Code Section 14-154; 1942 Code Section 3026; 1932 Code Section 3026; Civ. C. '22 Section 718; Civ. C. '12 Section 635; 1911 (27) 155.



SECTION 4-7-50. Appointment of commission.

Whenever a petition is presented to and filed with the Governor for the creation of any new county he shall before ordering any election thereon refer the petition to a commission which he shall appoint, as provided in Section 4-7-60, for investigation by the Commission as to whether the requirements of the Constitution as to area, distance, wealth, population, etc., have been complied with.

HISTORY: 1962 Code Section 14-155; 1952 Code Section 14-155; 1942 Code Section 3027; 1932 Code Section 3027; Civ. C. '22 Section 719; Civ. C. '12 Section 636; 1905 (24) 915.



SECTION 4-7-60. Composition of commission.

The commission shall consist of one person of discretion from each of the old counties, who is opposed to the new county, if there be any opposition, and an equal number of citizens who favor the formation of the new county, to be taken from within the territory of the proposed new county. The representation of the proposed new county and the old county or counties from which the new county is proposed to be formed must be equal in number on the commission.

HISTORY: 1962 Code Section 14-156; 1952 Code Section 14-156; 1942 Code Section 3029; 1932 Code Section 3029; Civ. C. '22 Section 721; Civ. C. '12 Section 637; 1905 (24) 915.



SECTION 4-7-70. Appointment and duties of surveyors.

Upon receiving such petition and any annexed exhibits the commission shall appoint and contract with two competent surveyors, who shall not be residents of any county to be cut by the lines of the proposed new county, and these two surveyors shall name and call in a third similarly qualified to settle any points of difference between them. These surveyors shall ascertain and settle all necessary questions as to area, both of the proposed new county and of the old counties after being diminished by the new, and as to the distances of the lines of the proposed new county from any existing courthouse. They shall also make a survey of the proposed new lines and plainly mark the same, so as to clearly define the population and wealth taken and left and so as to provide a guide as to who can vote by reason of residence, if the election be finally ordered. They shall make full return and report of their finding, with plats of their work, to the commission, who shall annex the same to the petition. The surveyors shall be paid by warrant of the commission on the treasurer of each old county involved for the prorata cost of the survey made within the territory of each and to this end the surveyors shall render an itemized bill of their work for each county to be cut by the new lines.

HISTORY: 1962 Code Section 14-157; 1952 Code Section 14-157; 1942 Code Section 3030; 1932 Code Section 3030; Civ. C. '22 Section 722; Civ. C. '12 Section 638; 1904 (24) 915.



SECTION 4-7-80. Commission shall investigate and report facts.

The commission, after the return by the surveyors has been filed with it, shall thoroughly investigate as to the population and wealth proposed to be taken and left by the new county and to that end may send for persons, papers and books giving statistics and may administer oaths, take testimony and employ a stenographer, if deemed by it necessary. It shall make a full report to the Governor of its finding as to the wealth and population embraced within the limits of the proposed new county and as to the wealth and population to be left in each old county to be cut by the new and shall annex to the petition its report with proper exhibits and with any evidence on which the report is based. Forthwith upon the completion of its investigation and report it shall return the petition and such finding and showing as is hereinbefore provided for to the Governor for his information.

HISTORY: 1962 Code Section 14-158; 1952 Code Section 14-158; 1942 Code Section 3031; 1932 Code Section 3031; Civ. C. '22 Section 723; Civ. C. '12 Section 639; 1905 (24) 915.



SECTION 4-7-90. Election for new county; time and place.

Within twenty days after receipt of the report of the commission the Governor shall order an election in the territory proposed to be cut off for the new county to be held within sixty days from the date of the order. At such election the electors shall vote "yes" or "no" upon the question of creating and upon the name and county seat of such proposed new county.

HISTORY: 1962 Code Section 14-159; 1952 Code Section 14-159; 1942 Code Section 3032; 1932 Code Section 3032; Civ. C. '22 Section 724; Civ. C. '12 Section 640; Civ. C. '02 Section 575; 1896 (22) 64.



SECTION 4-7-100. Conduct of election; appointment of managers.

For the purpose of such election the commissioners of election for each old county proposed to be cut shall appoint three managers for each voting place in the area of the old county proposed to be cut off, not more than two of whom shall be in favor of the proposed new county or against it, and shall deliver to them the books of registration for those voting places which the registration officers shall turn over to the commissioners on demand. Such election shall be conducted in the same manner as general elections in this State and all persons entitled to vote under the Constitution and laws of this State at general elections shall be entitled to vote at such election.

HISTORY: 1962 Code Section 14-160; 1952 Code Section 14-160; 1942 Code Section 3033; 1932 Code Section 3033; Civ. C. '22 Section 725; Civ. C. '12 Section 641; Civ. C. '02 Section 576; 1896 (22) 64.



SECTION 4-7-110. Canvassing election returns and certifying results.

The commissioners of election for each old county proposed to be cut shall canvass the returns of the managers of each precinct in their county at which such election has been held, as such returns in general elections in this State are canvassed, and shall certify the result thereof in a tabulated statement of the vote at each precinct to the Secretary of State who shall transmit a tabulated statement of the vote at each precinct of an old county proposed to be cut off to both branches of the General Assembly at its next session.

HISTORY: 1962 Code Section 14-161; 1952 Code Section 14-161; 1942 Code Section 3034; 1932 Code Section 3034; Civ. C. '22 Section 726; Civ. C. '12 Section 642; Civ. C. '02 Section 577; 1899 (23) 77.



SECTION 4-7-120. Election protests or contests.

The commissioners of election, respectively, shall, as judicial officers, decide all cases of protest or contest that may arise, subject to appeal to the Board of State Canvassers. The decision of the commissioners of election shall be final and conclusive evidence of the result of the election, unless appealed from within five days, in which case a decision of the Board of State Canvassers shall be final and conclusive evidence of the election on all questions of fact.

HISTORY: 1962 Code Section 14-162; 1952 Code Section 14-162; 1942 Code Section 3034; 1932 Code Section 3034; Civ. C. '22 Section 726; Civ. C. '12 Section 642; Civ. C. '02 Section 577; 1899 (23) 77.



SECTION 4-7-130. General Assembly shall create new county if certain conditions are met.

The General Assembly at its next session shall create the new county if two thirds of the qualified electors voting at such election shall vote in favor of the establishment of such new county and if all the constitutional requirements for the formation of new counties have been complied with, of all of which the General Assembly must judge.

HISTORY: 1962 Code Section 14-163; 1952 Code Section 14-163; 1942 Code Section 3035; 1932 Code Section 3035; Civ. C. '22 Section 727; Civ. C. '12 Section 643; Civ. C. '02 Section 578; 1899 (23) 77.



SECTION 4-7-140. Payment of costs by new county; tax.

In case such new county is formed the county so newly created shall pay all the costs and expenses of its creation, and in no wise shall any county which has been cut for the formation of a new county be liable for any of the cost or expenses incurred in cutting the same or in the formation thereof. The auditor of the newly created county, after such county has been organized and its officers elected, shall levy a tax upon all the taxable property in his county sufficient to cover the costs and expenses of its creation.

HISTORY: 1962 Code Section 14-164; 1952 Code Section 14-164; 1942 Code Section 3026; 1932 Code Section 3026; Civ. C. '22 Section 718; Civ. C. '12 Section 635; 1911 (27) 155.



SECTION 4-7-150. Time between elections for new counties.

No election shall be ordered for the creation or establishment of any new county which shall embrace one half or more of the area of any proposed new county in which an election for its creation was defeated within four years preceding the date of the filing of the petition for such new county.

HISTORY: 1962 Code Section 14-165; 1952 Code Section 14-165; 1942 Code Section 3036; 1932 Code Section 3036; Civ. C. '22 Section 728; Civ. C. '12 Section 644; 1908 (25) 1080.



SECTION 4-7-160. Procedures when citizens desire two or more counties to consolidate.

Whenever the citizens of two or more counties desire to consolidate them into one they shall file a petition with the Governor to that effect, signed by one third of the qualified electors residing in the counties, and upon the filing of such petition the same proceedings shall be had as in the formation of new counties provided for in this chapter. At the election ordered upon such petition the electors shall vote for or against consolidation, the name of the new county and the location of the county seat.

HISTORY: 1962 Code Section 14-166; 1952 Code Section 14-166; 1942 Code Section 3040; 1932 Code Section 3040; Civ. C. '22 Section 732; Civ. C. '12 Section 648; Civ. C. '02 Section 581.






CHAPTER 8 - CONSOLIDATION OF POLITICAL SUBDIVISIONS

SECTION 4-8-10. Special purpose district defined.

As used in this chapter, "special purpose district" means any district created by an act of the General Assembly or pursuant to general law and which provides any local governmental service or function including, but not limited to, fire protection, sewerage treatment, water distribution, and recreation. "Special purpose district" also means any rural community water district authorized or created under the provisions of Chapter 13 of Title 6. Special purpose district does not include any state agency, department, or commission.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



SECTION 4-8-20. Authorization to create consolidated government charter commission; creation; membership and appointment; vacancies.

(A) The governing body of any county is authorized to create a consolidated government charter commission subject to the provisions of subsection (B) of this section. The commission shall consist of eighteen members, all of whom must be residents of the county.

(1) The governing body of the county shall appoint six members of the commission, at least four of whom shall reside outside the corporate limits of the largest municipality in the county, with no more than two county appointees being elected officials.

(2)(a) Six members of the commission must be residents of the incorporated municipalities within the county.

(b) The total population of all incorporated municipalities within the county, as determined by the most recent United States census, must be divided by six, the result being an apportionate average. The respective population of each municipality in the county must be divided by the apportionate average to determine any appointive index.

(c) Each municipality in the county shall appoint a number of members to the commission equal to the whole number indicated by their appointive index. However, no single municipality may appoint more than four members to the commission. No more than two municipal elected officials may be members of the commission. The option to appoint a municipal elected official is with the two municipalities with the largest population.

(d) When less than six members are selected to the commission in accordance with the prescribed appointive index method, the remaining member or members must be selected in a joint meeting of the charter commission appointees of the municipalities in the county. The member or members must be chosen from among the residents of the municipalities in the county which before this time have not provided a representative for the commission.

(3)(a) Each special purpose district in the county may appoint a member to the commission equal to the nearest whole number indicated by their appointive index. However, no single special purpose district may appoint more than four members to the commission. No more than two officials from special purpose districts in the county may be members of the commission. The option to appoint a special purpose district official is with the two special purpose districts with the largest population. In no case may there be less than one member of the commission representing special purpose districts when a special purpose district exists within the county.

(b) The total population of all special purpose districts within the county, as determined by the most recent United States census, must be divided by six, the result being an apportionate average. The respective population of each special purpose district in the county must be divided by the apportionate average to determine any appointive index.

(c) When less than six members are selected to the commission in accordance with the prescribed appointive index method, the remaining member or members of the charter commission must be selected in a joint meeting of the charter commission appointees of the special purpose districts in the county. The member or members must be chosen from among the residents of the special purpose districts in the county which before this time have not provided a representative for the commission.

(B) If the governing body of any county creates a commission, it must be created in accordance with the procedures specified in subsection (A) and only upon the request of the governing body of the county or upon petition of not less than ten percent of the registered electors within the county. The petition must contain the signatures of not less than ten percent of persons registered to vote in the county. Petitions must be certified as valid or rejected by the county board of registration within thirty days and if certified, must be filed with the governing body which shall create a charter commission within thirty days after certification. If within the thirty-day period one or more of the municipalities or special purpose districts fails or refuses to appoint their proportionate number of members to the commission, the county governing body shall appoint an additional number of members equal to the number that any such municipality or special purpose district is entitled to appoint. A vacancy on the commission must be filled in the manner of the original appointment.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



SECTION 4-8-30. Convening of commission; selection of officers; rules; quorum; compensation; expenses; employment of staff; contracts for special studies for preparation of charter.

(A) Within ten days following the appointment of all the members of the commission, it is the duty of the chairman of the county governing body to call an organizational meeting of the commission and to set the date, time, and location of the meeting.

(B) The first order of business at the organizational meeting is the election of the permanent chairman who must be elected by majority vote of the members of the commission.

(C) After organization and election of a permanent chairman, the commission shall elect a secretary, who need not be a member, and such other officers as it considers necessary. The commission shall adopt rules to govern the conduct of its business as it considers necessary. A majority of members of the commission constitutes a quorum for the transaction of business, but no recommendation of the commission may be included in the proposed charter unless adopted by a two-thirds vote of all of the members of the commission.

(D) The members of the commission shall receive no compensation for their services except reimbursement for actual expenses incurred by them in carrying out their duties as members of the commission. The governing body of the county and the governing bodies of municipalities and special purpose districts within the county are authorized to expend public funds in carrying out the provisions of this chapter.

(E) The commission is authorized to employ such staff and contract with such consultants as it considers necessary to conduct special studies and assemble information for preparation of the charter subject to the limitation of funds made available to it. No person who holds an elected public office may be employed by the commission.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



SECTION 4-8-40. Preliminary study; draft of proposed charter; provisions allowable in proposed charter.

The commission is authorized to study all matters relating to the establishment of a single countywide government within the county to be known as a consolidated political subdivision which has powers and jurisdiction throughout the territorial limits of the county and which shall supersede and replace the existing participating governments of the county and of all participating municipalities and all other participating political subdivisions in the county not continued by the charter. For those purposes the commission is authorized to draft a proposed consolidated government charter which may include any provisions necessary to effectuate the purposes of this chapter. To that end and without limiting the generality of the foregoing, the commission is authorized to draft a proposed charter which may provide any one or more of the following:

(1) For the abolishment of specified existing governments within the county and for the creation of a new single government having all the powers formerly exercised by the county, special and public service districts, and the municipalities within the county and having such other powers as may be necessary or desirable, including those rights, powers, duties, and liabilities as are now or may be vested in counties or municipalities, or both, by the Constitution or by other provisions of law. However, in those counties where a special purpose district elects to exclude itself from consolidation pursuant to Section 4-8-95, the remaining special purpose districts shall continue to operate as if no consolidation had taken place for the purpose of its special purpose only. The form and composition of the new consolidated political subdivision is as authorized for counties pursuant to the provisions of Chapter 9 of Title 4. However, in those counties in which there is located a municipality whose boundaries encompass more than one county, the governing body of that municipality shall make a recommendation to the charter commission as to how that municipality shall comply with the provisions of this section. The commission shall include the recommendations of that municipality in the charter submitted to the qualified electors of the county pursuant to the provisions of Section 4-8-80. No changes in the recommendation by the municipality may be made by the charter commission.

(2) For the new consolidated political subdivision to be eligible to have, hold, enjoy, and be entitled to any assistance, credits, benefits, monies, grants, grants-in-aid, funds, loans, aid, appropriations, and matching funds to the same extent that any county, municipality, or other political subdivisions of the State is entitled or by any other provision of law or under any present or future state or federal programs.

(3) For the abolishment of any public authorities, public service and special purpose districts, boards, and commissions created under acts of the General Assembly relating specifically to the county, public service or special purpose districts, or municipalities concerned and for the transfer of all powers, duties, and obligations of the authorities and special purpose districts to the consolidated political subdivision in the manner provided in the charter. However, the charter may also provide that specified public service districts and special purpose districts may continue to perform the functions assigned to them by law under the supervision of district governing bodies existing prior to the consolidation except that, for those special purpose districts which elect to be excluded from consolidation pursuant to Section 4-8-95, the charter must provide that the special purpose district electing to be excluded may, as permitted under this chapter, continue to perform the functions assigned to them by law as existing before the consolidation.

(4) For the abolishment of any public offices, positions of public employment of the county and of any municipality within the county, created by law of the State, and positions of public employment with any public authorities or special purpose districts located and operated within the county, excluding constitutional officers, members of the judiciary, and persons employed by or elected to serve in the public school system.

(5) For the creation of the governing body of the consolidated political subdivision, including the number of members, their powers, duties, terms of office, manner of election, compensation, method of removal, and all other matters of the governing body subject only to constitutional limitation.

(6) For the creation, modification, and abolishment of various departments, offices, advisory boards, advisory commissions, and positions of public employment of the consolidated political subdivision, all of which must be subordinate branches or employees of the consolidated political subdivision, and all other matters related to it.

(7) For the assumption by the consolidated political subdivision of all bonded indebtedness and all other obligations of whatever kind of all governmental units, public authorities, public service, and special purpose districts which are consolidated by the consolidated government charter and the method by which the consolidated political subdivision shall assume the payment of obligations issued under the Constitution and law of this State.

(8) For the purposes for which the consolidated political subdivision or an agency of it may levy any type tax authorized by law for counties and municipalities and the debt limitations applicable to the consolidated political subdivision or an agency of it, subject to constitutional limitations. As used in this item the term "taxes" includes uniform service charges based on services provided which may be levied in conjunction with or in lieu of ad valorem taxes.

(9) For the creation of several classifications of taxing districts by which taxes must be assessed, levied, and collected by the consolidated political subdivision in accordance with the kind, character, type, and degree of services provided within the taxing districts, including a general service district which consists of the total area of the county, and in which must be provided such services as are generally required or demanded by all citizens of the county. The rate and manner of taxation may vary in any one district from that in other districts.

(10) For a method by which the taxing districts are created, other than the general services district, may be expanded or reduced in area, or transformed from one tax district classification to another and a system by which no district may be taxed in any way for services, functions, or programs that are not available or provided to the citizens or property owners of that district.

(11) For the method or methods by which the consolidated political subdivision may be dissolved. Any proposal to disband or dissolve a consolidated political subdivision is not authorized until a consolidated political subdivision has been in existence for a minimum of four years.

(12) For the method or methods by which the charter of the consolidated political subdivision may be amended and municipalities or special purpose districts of the county not included in the initial boundaries of the consolidated political subdivision if any may be annexed to it.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



SECTION 4-8-50. Completion of studies and draft of charter within twelve months; extension of time.

The commission shall complete all of its studies and draft a proposed charter within twelve months following the date of its initial appointment. The period for the work of the commission may be extended by resolution adopted by the governing body of the county upon a written request submitted by the chairman of the charter commission and approved by a majority vote of the commission's members.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



SECTION 4-8-60. Matters involving public education not affected.

Nothing in this chapter may be construed to authorize any commission created pursuant to this chapter to devolve any additional powers upon consolidated political subdivisions with regard to public school education or school districts or to abolish any school district within the county or transfer any of its powers, duties, and obligations to the consolidated political subdivision. County boards of education and boards of trustees shall continue to perform their statutory functions in matters related to them as prescribed in the Constitution and the general law of the State.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



SECTION 4-8-70. Public hearings; notice; certification and filing of proposed charter; public nature of records; informing public.

(A) During the course of its studies, the commission is required to hold at least three public hearings to determine the sentiment of the citizens of the county regarding the work of the commission. The commission shall advertise the date, time, and place of the hearings in a newspaper of general circulation in the county at least twice during the week immediately preceding the week in which public hearings are to be held.

(B) Immediately upon the completion of its work and the framing of a proposed charter for the creation of a consolidated political subdivision within the county, the proposed charter must be filed by the commission with the clerk of the governing body of the county and with the clerk of the governing body of each of the municipalities within the county and must be certified by the chairman of the commission. The copies are public records and available for inspection or examination by any interested person.

(C) The commission shall take such steps as it considers reasonable and appropriate to inform the public throughout the county of the contents of the proposed charter.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



SECTION 4-8-80. Election by all qualified voters of county; notice and publication; form of ballot.

Not more than thirty days after the receipt of the certified copy of the proposed charter, the governing body of the county shall call for an election for the purpose of submitting the question of consolidation and the proposed charter to all of the qualified voters of the county including those residing in municipalities continued by the charter for approval or rejection. The county governing body shall set the date of the election for a day not less than sixty nor more than ninety days after the issuance of the call. The county shall publish the date and purpose of the election once a week for three weeks immediately preceding the date of the election in a newspaper of general circulation in the county. The ballot must have written or printed on it the following:

"Must a consolidated political subdivision be formed and the proposed charter framed for it to be adopted in __________ County?

In favor of consolidation __________

Opposed to consolidation __________

Persons desiring to vote in favor of consolidation, the proposed charter, and for the creation of a consolidated political subdivision shall vote for approval and those persons desiring to vote for rejection of consolidation and the proposed charter shall vote against approval."

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



SECTION 4-8-90. Methods for presenting question of consolidation and adoption of charter; effect of unsuccessful election; conduct of, and expenses of, election.

(A) The charter study commission must select one of the following methods of presenting the question of consolidation and the adoption of the charter:

(1) The charter for the creation of a consolidated political subdivision is effective upon the approval of a majority of the qualified electors of the county voting on the question as provided in Section 4-8-80; or

(2) If the charter for the creation of a consolidated political subdivision is approved by the qualified electors of the county as required by item (1) of this section but not approved by a majority of the qualified electors voting on the question in a municipality or special purpose district, the charter is void and of no force and effect only in that municipality or special purpose district.

(B) If the charter and consolidation do not become effective for any of the reasons enumerated in subsection (A), another charter commission may not be created in the county for at least four years from the date of the unsuccessful election.

(C) The expense of the election must be borne by the county and be conducted in accordance with procedures governing county elections under the general law.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



SECTION 4-8-95. Election of city or special purpose district to be excluded from consolidation.

(A) A special purpose district or city may elect to exclude itself from consolidation.

(B) In each election held pursuant to this chapter, votes cast must be counted and recorded by municipality and by special purpose district. A majority vote in opposition to the consolidation from the municipality or special purpose district must be construed as a decision to be excluded from consolidation.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



SECTION 4-8-100. Certified copy of adopted charter for consolidation furnished to Secretary of State with election returns; proclamation of results.

Whenever a charter for the consolidation of any county and the municipalities and other political subdivisions within the county has been adopted, the county governing body shall furnish a certified copy of the charter with returns of the special election provided for in this chapter to the Secretary of State. The Secretary of State shall issue his proclamation showing and declaring the results of the election on the adoption of the proposed charter. One copy of the proclamation must be attached to a copy of the charter certified to the Secretary of State and one copy must be delivered to the clerk of the governing body of the county and the clerks of the governing bodies of the respective municipalities of the county.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



SECTION 4-8-110. When government of consolidated political subdivision becomes effective; governing body to implement provisions of charter.

The government for the consolidated political subdivision becomes effective within the county concerned when the governing body of the consolidated political subdivision has been elected and the members of the consolidated political subdivision qualified in accordance with the provisions of the charter and the governing body shall take all actions necessary to implement the provisions of the charter.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



SECTION 4-8-120. Subsequent inclusion of municipality or special purpose district in consolidated political subdivision; referenda.

(A) Any municipality initially not included in the consolidated political subdivision created under the provisions of this chapter, may, at any future time, surrender its certificate of incorporation and become part of the consolidated political subdivision under the terms and conditions and in accordance with the procedures prescribed in the charter. However, no municipality shall become part of the consolidated political subdivision until consolidation of that municipality is approved by a favorable vote of a majority of the electors of the particular municipality concerned and a majority of the governing body of the consolidated political subdivision.

(B) Any special purpose district initially not included in the consolidated political subdivision created under the provisions of this chapter may, at any future time, become part of the consolidated political subdivision under such terms and conditions and in accordance with the procedures prescribed in the charter. No special purpose district may become part of the consolidated political subdivision until consolidation of that special purpose district is approved by a favorable vote of a majority of the electors of the consolidated political subdivision voting in a referendum and a majority of the qualified electors voting in a referendum in the particular special purpose district concerned.

(C) The referendum is a special election called only for the purpose of determining whether or not the municipality or special purpose district shall become a part of the consolidated political subdivision.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



SECTION 4-8-130. Zoning ordinances and regulations not affected.

The creation and establishment of a consolidated government pursuant to this chapter does not alter or change zoning regulations or other ordinances effective in the county or the municipalities consolidated, and the regulations or ordinances continue until modified or changed by the consolidated council acting under authority granted through the charter of the consolidated government.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



SECTION 4-8-140. Rights, obligations, duties and privileges of consolidated government; ownership of property, assets, contracts and franchises; inapplicability to municipality or special purpose district that does not approve charter.

Any consolidated government established under this chapter acquires and succeeds to all rights, obligations, duties, and privileges of the county and in the municipalities and other political subdivisions consolidated. Without the necessity or formality of deed, bill of sale, or other instrument of transfer, the consolidated government becomes the owner of all property, assets, contracts, and franchises previously belonging to the county and consolidated municipalities and other political subdivisions and special purpose districts in the consolidated political subdivision except school districts. However, if a majority of the qualified electors voting on the question of consolidation in a municipality or special purpose district do not approve the charter as provided under Section 4-8-90(B), this section does not apply to the municipality or special purpose district.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.



SECTION 4-8-150. Furnishing of electric services within consolidated political subdivision.

Except as provided in Section 58-27-20, the furnishing of electric service or the construction of facilities for the furnishing of electric service within a consolidated political subdivision is governed by the provisions of Title 58 of Chapter 27, Section 5-7-60, and, in unassigned territory, Section 6-21-400.

HISTORY: 1992 Act No. 319, Section 3, eff April 8, 1992.






CHAPTER 9 - COUNTY GOVERNMENT

SECTION 4-9-10. Referendum to determine form of county government; adoption of form of government selected; form of government when not otherwise determined by referendum; change in initial form; continuation of officials in office.

(a) Each county, after at least two public hearings which shall have been advertised in a newspaper of general circulation in the county and wherein the alternate forms of government provided for in this chapter are explained by the legislative delegation of the county, may prior to July 1, 1976, conduct a referendum to determine the wishes of the qualified electors as to the form of government to be selected or become subject to the provisions of subsection (b) of this section. The referendum may be called by an act of the General Assembly, resolution of the governing body, or upon petition of not less than ten percent of the registered electors of the county. The referendum shall be conducted by the county election commission. The question submitted shall be framed by the authority calling for the referendum and when called by petition such petition shall state the question to be proposed. All alternate forms of government provided for in this chapter shall appear on the ballot and unless one form receives a majority favorable vote in the initial referendum, a second or runoff referendum shall be held two weeks after the first referendum at which time the two forms which received the highest number of votes shall again be submitted to the qualified electors for final selection of the form to be adopted. A referendum may also be called to determine the wishes of the registered electors as to the question of whether the members of the governing body of the county shall be elected from defined single member election districts or at large from the county. Such referendum may be called by an act of the General Assembly, resolution of the governing body of the county or by petition of not less than ten percent of the registered electors. The governing body shall by resolution provide for adoption of the form of government selected in the referendum, which shall be filed in the office of the Secretary of State and be effective immediately upon such filing. All resolutions which adopt a form of county government shall be printed in the Code of Laws of South Carolina and remain a part thereof until amended or repealed. The General Assembly shall provide for the number of councilmen or commissioners. In the event that the members of the governing body are required to be elected from defined single member election districts, the General Assembly shall provide for the composition of such districts.

(b) Notwithstanding any other provisions of this chapter, unless otherwise determined by referendum prior to July 1, 1976, the county concerned shall, beginning on that date, have the form of government including the method of election, number, composition and terms of the governing body most nearly corresponding to the form in effect in the county immediately prior to that date, which the General Assembly hereby determines to be as follows:

For the counties of Abbeville, Allendale, Barnwell, Calhoun, Dillon, Georgetown, Greenwood, Horry, Laurens, Oconee and Saluda, the council form of government as prescribed in Article 3 of this chapter.

For the counties of Anderson, Bamberg, McCormick, Union and York, the council-supervisor form of government as prescribed in Article 5 of this chapter.

For the counties of Aiken, Beaufort, Charleston, Cherokee, Chester, Chesterfield, Clarendon, Darlington, Dorchester, Edgefield, Fairfield, Florence, Greenville, Hampton, Jasper, Kershaw, Lee, Lancaster, Lexington, Newberry, Pickens, Richland, Spartanburg and Sumter the council-administrator form of government as prescribed in Article 7 of this chapter.

For the counties of Berkeley, Colleton, Marion, Orangeburg, Marlboro and Williamsburg, the county board of commissioners form of government as prescribed in Article 11 of this chapter.

For those counties in which the county governing body, immediately prior to June 25, 1975, was appointed rather than elected, the members of the governing body shall be required to be elected from defined single member election districts, unless otherwise determined by a valid referendum prior to July 1, 1976. For the purpose of this section, such referendum shall be deemed valid unless declared to be in violation of state or federal law by a court of competent jurisdiction.

(c) After the initial form of government and the number and method of election of county council including the chairman has been adopted and selected, the adopted form, number, and method of election shall not be changed for a period of two years from the date such form becomes effective and then only as a result of a referendum as hereinafter provided for. Referendums may be called by the governing body or upon petition of not less than ten percent of the registered electors of the county. Petitions shall be certified as valid or rejected by the county board of registration within sixty days after they have been delivered to the board and, if certified, shall be filed with the governing body which shall provide for a referendum not more than ninety days thereafter. If more than one petition is filed within the time allowed for such filing, the petition bearing the largest number of signatures of registered electors shall be the proposal presented, in the manner set forth hereinafter. Referendums shall be conducted by the county election commissioner and may be held in a general election or in a special election as determined by the governing body. No change to an alternate form of government, different number of council members, or method of election of council including the chairman as a result of a referendum shall become effective unless such proposed form receives a favorable vote of a majority of those persons voting in a referendum. In any referendum, the question voted upon, whether it be to change the form of government, number of council members, or methods of election, shall give the qualified electors an alternative to retain the existing form of government, number of council members, or method of election or change to one other designated form, number, or method of election. After a referendum has been held and whether or not a change in the form results therefrom, no additional referendums shall be held for a period of four years.

If the governing body of the county as initially or subsequently established pursuant to a referendum or otherwise shall be declared to be illegal and not in compliance with state and federal law by a court of competent jurisdiction, the General Assembly shall have the right to prescribe the form of government, the method of election, and the number and terms of council members but may submit to the qualified electors by referendum a question as to their wishes with respect to any element thereof which question shall include as an option the method of election in effect at the time of the referendum.

(d) Notwithstanding any other provision of this section, the council-manager form of government as provided for in Article 9 of this chapter shall be adopted only after receiving a favorable referendum vote.

(e) All members of the governing bodies of the respective counties serving terms of office on the date on which a particular form of county government becomes effective shall continue to serve the terms for which they were elected or appointed and until their successors are elected or appointed and have qualified.

HISTORY: 1962 Code Section 14-3701; 1975 (59) 692; 1980 Act No. 300, Sections 1, 1A, 2; 1982 Act No. 313, Section 3.



SECTION 4-9-20. Designation of permissible alternative forms of government.

The alternate forms of government which may be adopted pursuant to Section 4-9-10 shall be one of the following:

(a) Council form as set forth in Article 3;

(b) Council-supervisor form as set forth in Article 5;

(c) Council-administrator form as set forth in Article 7;

(d) Council-manager form as set forth in Article 9;

(e) Board of commissioners form as set forth in Article 11.

HISTORY: 1962 Code Section 14-3702; 1975 (59) 692.



SECTION 4-9-25. Powers of counties.

All counties of the State, in addition to the powers conferred to their specific form of government, have authority to enact regulations, resolutions, and ordinances, not inconsistent with the Constitution and general law of this State, including the exercise of these powers in relation to health and order in counties or respecting any subject as appears to them necessary and proper for the security, general welfare, and convenience of counties or for preserving health, peace, order, and good government in them. The powers of a county must be liberally construed in favor of the county and the specific mention of particular powers may not be construed as limiting in any manner the general powers of counties.

HISTORY: 1989 Act No. 139, Section 3, eff June 6, 1989.



SECTION 4-9-30. Designation of powers under each alternative form of government except board of commissioners form.

Under each of the alternate forms of government listed in Section 4-9-20, except the board of commissioners form provided for in Article 11, each county government within the authority granted by the Constitution and subject to the general law of this State shall have the following enumerated powers which shall be exercised by the respective governing bodies thereof:

(1) to adopt, use and revise a corporate seal;

(2) to acquire real property by purchase or gift; to lease, sell or otherwise dispose of real and personal property; and to acquire tangible personal property and supplies;

(3) to make and execute contracts;

(4) to exercise powers of eminent domain for county purposes except where the land concerned is devoted to a public use; provided, however, the property of corporations not for profit organized under the provisions of Chapter 35 of Title 33 shall not be subject to condemnation unless the county in which their service area is located intends to make comparable water service available in such service area and such condemnation is for that purpose. After any such condemnation, the county shall assume all obligations of the corporation related to the property and the facilities thereon which were condemned;

(5)(a) to assess property and levy ad valorem property taxes and uniform service charges, including the power to tax different areas at different rates related to the nature and level of governmental services provided and make appropriations for functions and operations of the county, including, but not limited to, appropriations for general public works, including roads, drainage, street lighting, and other public works; water treatment and distribution; sewage collection and treatment; courts and criminal justice administration; correctional institutions; public health; social services; transportation; planning; economic development; recreation; public safety, including police and fire protection, disaster preparedness, regulatory code enforcement; hospital and medical care; sanitation, including solid waste collection and disposal; elections; libraries; and to provide for the regulation and enforcement of the above. However, prior to the creation of a special tax district for the purposes enumerated in this item, one of the following procedures is required:

(i) When fifteen percent of the electors in a proposed special tax district sign and present to the county council a petition requesting the creation of a special tax district, an election must be held in which a majority of the electors in that area voting in the election shall approve the creation of the special tax district, the nature of the services to be rendered and the maximum level of taxes or user service charges, or both, authorized to be levied and collected. The petition must contain a description of the proposed special tax district, the elector's signature and address. If the county council finds that the petition has been signed by fifteen percent or more of the electors resident within the area of the proposed special tax district, it may certify that fact to the county election commission. Upon receipt of a written resolution certifying that the petition meets the requirements of this section, the county election commission shall order an election to be held within the area of the proposed special tax district. The election ordered pursuant to this section is a special election and must be held, regulated, and conducted with the provisions prescribed by Chapters 13 and 17 of Title 7, except as otherwise provided in this section. The county election commission shall give at least thirty days' notice in a newspaper of general circulation within the proposed special tax district. The county election commission shall certify the result of the election to the county council and county council by written resolution shall publish the result of the election.

(ii) When a petition is submitted to the county council signed by seventy-five percent or more of the resident freeholders who own at least seventy-five percent of the assessed valuation of real property in the proposed special tax district, the county council upon certification of the petition may pass an ordinance establishing the special tax district. For the purposes of this item, "freeholder" has the same meaning as defined in Section 5-3-240. The petition must contain a designation of the boundaries of the proposed special tax district, the nature of the services to be rendered, and the maximum level of the taxes or user service charges, or both, authorized to be levied and collected.

(iii) When the area of the proposed special tax district consists of the entire unincorporated area of the county, county council may pass an ordinance establishing a special tax district. For the purposes of this item "unincorporated area" means the area not included within the corporate boundaries of a municipal corporation created pursuant to Chapter 1 of Title 5 or within a special purpose district created before March 7, 1973, to which has been committed the governmental service which the county council intends to provide through the proposed special taxing district unless the special purpose district has been dormant for five years or more. If, however, the same service intended to be rendered by the special taxing district is being rendered or is intended to be rendered within any portion of the territory of the special purpose district, then no such service may be rendered by the special taxing district without consent of the governing body of the special purpose district.

(b) In the ordinance establishing the special tax district, county council shall provide for the operation of the special tax district. The special tax district may be operated as an administrative division of the county, or county council may appoint a commission consisting of three to five members and provide for their terms of office.

(c) Notwithstanding any provision to the contrary, the county council shall not finance any service not being rendered by the county on March 7, 1973, by a countywide tax where the service is being provided by any municipality within that municipality or where the service has been budgeted or funds have been applied for as certified by the municipal governing body, except upon concurrence of the municipal governing body. For purposes of this subitem, "municipality" means a municipal corporation created pursuant to Chapter 1 of Title 5.

(d) Before the issuance of any general obligation bonds to provide a service in a special tax district and the levy of a tax to retire the bonds at rates different from those levied in the remainder of the county related to the nature and level of government services to be provided in the special tax district, the county council shall first approve the issuance of the general obligation bonds and the levy of the tax to retire the bonds by ordinance.

(e) County council may by ordinance diminish boundaries of or abolish a special tax district. It must first conduct a public hearing. Notice of the hearing must be given two weeks before it in a newspaper of general circulation in the tax district.

(f) After a special tax district is created, pursuant to the provisions of this item, the governing body of the county may, by ordinance, provide that the uniform service charge be collected on an annual, semiannual, quarterly, or monthly basis. The governing body by ordinance also may provide for monthly delinquency penalty charges by special tax notices.

(g) Any special taxing district created prior to the effective date of this act pursuant to this subsection, the creation of which would have been valid but for any inconsistency in or constitutional infirmity of this subsection as codified at the time of such creation, is hereby created and declared to be valid, and its existence is confirmed as of the date of its prior creation; provided, however, that any such special taxing district shall be subject to all provisions of this subsection as provided for in this act, including without limitation item (e).

(h) The creation of a street lighting system within a county may not disrupt the assignment of electric service rights by the Public Service Commission. The special tax district may not treat the street lighting system as one premises for the purchase of electric energy. Those lighting structures located in an area assigned by the South Carolina Public Service Commission to an electric supplier pursuant to Section 58-27-640, et seq., must be served by the designated electric supplier unless it consents to service by another supplier. Those light structures located in an unassigned area must be considered a single premises and may be served by an electric supplier pursuant to the customer choice provisions of Section 58-27-620 or by an electrical utility pursuant to the certificate of public convenience and necessity provisions of Section 58-27-1230 to serve the lighting structures planned for the unassigned areas.

After a special tax district is created pursuant to this item, the governing body of the county by ordinance may provide that the uniform service charge be collected on an annual, semiannual, quarterly, or monthly basis.

(6) to establish such agencies, departments, boards, commissions and positions in the county as may be necessary and proper to provide services of local concern for public purposes, to prescribe the functions thereof and to regulate, modify, merge or abolish any such agencies, departments, boards, commissions and positions, except as otherwise provided for in this title. Any county governing body may by ordinance abolish a rural or other county police system established pursuant to Chapter 6 of Title 53 [of the Code of Laws, 1962] and devolve the powers and duties of the system upon the county sheriff; provided, however, that such an ordinance shall not become effective until the registered electors of the county shall first approve the ordinance by referendum called by the governing body;

(7) to develop personnel system policies and procedures for county employees by which all county employees are regulated except those elected directly by the people, and to be responsible for the employment and discharge of county personnel in those county departments in which the employment authority is vested in the county government. This employment and discharge authority does not extend to any personnel employed in departments or agencies under the direction of an elected official or an official appointed by an authority outside county government. Any employee discharged shall follow the grievance procedures as established by county council in those counties where the grievance procedures are operative, retaining all appellate rights provided for in the procedures. In those counties where a grievance procedure is not established, a county employee discharged by the chief administrative officer or designated department head must be granted a public hearing before the entire county council if he submits a request in writing to the clerk of the county council within five days of receipt of notice of discharge. The hearing must be held within fifteen days of receipt of the request. The employee must be relieved of his duties pending the hearing and if a majority of the county council sustains the discharge, it is final subject to judicial review, but if a majority of the county council reverses the dismissal, the employee must be reinstated and paid a salary for the time he was suspended from his employment.

The salary of those officials elected by the people may be increased but may not be reduced during the terms for which they are elected, except that salaries for members of council and supervisors under the council-supervisor form of government must be set as provided in this chapter;

(8) to provide for an accounting and reporting system whereby funds are received, safely kept, allocated and disbursed;

(9) to provide for land use and promulgate regulations pursuant thereto subject to the provisions of Chapter 7 of Title 6;

(10) to establish and implement policies and procedures for the issuance of revenue and general obligation bonds subject to the bonded debt limitation;

(11) to grant franchises and make charges in areas outside the corporate limits of municipalities within the county in the manner provided by law for municipalities and subject to the same limitations, to provide for the orderly control of services and utilities affected with the public interest; provided, however, that the provisions of this subsection shall not apply to persons or businesses acting in the capacity of telephone, telegraph, gas and electric utilities, or suppliers, nor shall it apply to utilities owned and operated by a municipality; provided, further, that the provisions of this subsection shall apply to the authority to grant franchises and contracts for the use of public beaches;

(12) to levy uniform license taxes upon persons and businesses engaged in or intending to engage in a business, occupation, or profession, in whole or in part, within the county but outside the corporate limits of a municipality except those persons who are engaged in the profession of teaching or who are ministers of the gospel and rabbis, except persons and businesses acting in the capacity of telephone, telegraph, gas and electric utilities, suppliers, or other utility regulated by the Public Service Commission and except an entity which is exempt from license tax under another law or a subsidiary or affiliate of any such exempt entity. No county license fee or tax may be levied on insurance companies. The license tax must be graduated according to the gross income of the person or business taxed. A business engaged in making loans secured by real estate is subject to the license tax only if it has premises located in the county but outside the corporate limits of a municipality. If the person or business taxed pays a license tax to another county or to a municipality, the gross income for the purpose of computing the tax must be reduced by the amount of gross income taxed in the other county or municipality.

(13) to participate in multi-county projects and programs authorized by the general law and appropriate funds therefor;

(14) to enact ordinances for the implementation and enforcement of the powers granted in this section and provide penalties for violations thereof not to exceed the penalty jurisdiction of magistrates' courts. Alleged violations of such ordinances shall be heard and disposed of in courts created by the general law including the magistrates' courts of the county. County officials are further empowered to seek and obtain compliance with ordinances and regulations issued pursuant thereto through injunctive relief in courts of competent jurisdiction. No ordinance including penalty provisions shall be enacted with regard to matters provided for by the general law, except as specifically authorized by such general law; and

(15) to undertake and carry out slum clearance and redevelopment work in areas which are predominantly slum or blighted, the preparation of such areas for reuse, and the sale or other disposition of such areas to private enterprise for private uses or to public bodies for public uses and to that end the General Assembly delegates to any county the right to exercise the power of eminent domain as to any property essential to the plan of slum clearance and redevelopment. Any county may acquire air rights or subsurface rights, both as hereinafter defined, by any means permitted by law for acquisition or real estate, including eminent domain, and may dispose of air rights and subsurface rights regardless of how or for what purpose acquired for public use by lease, mortgage, sale, or otherwise. Air rights shall mean estates, rights, and interests in the space above the surface of the ground or the surface of streets, roads, or rights-of-way including access, support, and other appurtenant rights required for the utilization thereof;

(16) to conduct advisory referenda;

(16.1) to enact ordinances to regulate solicitation within the county by requiring permits therefor, establish criteria for issuing such permits and provide for a fine of one hundred dollars or thirty days' imprisonment for violations; and

(16.2) To obtain injunctive relief in the Court of Common Pleas to abate nuisances created by the operation of business establishments in an excessively noisy or disorderly manner which disturbs the peace in the community in which such establishments are located. Such injunctive relief shall be initiated by petition of the County Attorney in the name of the County Council not sooner than ten days following noncompliance with a written notice to the owner of the offending establishment or his agent to cease and desist in the conduct or practice which disturbs the peace and good order of the area. The provisions of this item are supplemental to Chapter 43 of Title 15.

(17) to exercise such other powers as may be authorized for counties by the general law. The governing body of any county shall not create a special tax district, other than watershed district, any portion of which falls within the corporate boundaries of a municipality, except upon the concurrence of the governing body of the municipality.

HISTORY: 1962 Code Section 14-3703; 1975 (59) 692; 1976 Act No. 601; 1976 Act No. 693; 1977 Act No. 74; 1982 Act No. 420; 1988 Act No. 312, Section 1, eff February 24, 1988; 1988 Act No. 495, Section 1, eff May 9, 1988; 1989 Act No. 176, Section 2, eff June 6, 1989; 1991 Act No. 114, Sections 1, 2, eff June 5, 1991; 1994 Act No. 405, Section 1, eff May 24, 1994; 1999 Act No. 113, Section 21, eff June 30, 1999.



SECTION 4-9-33. Referendum required to approve creation of county police department.

A referendum must be held to approve the creation of a county police department prior to the implementation of an ordinance adopted by a county council which would duplicate or replace the law enforcement functions of a sheriff. As used in this section, the term law enforcement means those activities and duties which require the exercise of custodial arrest authority by a sheriff or his duly appointed and sworn deputy or the performance of duties conferred by state law upon a sheriff and those activities incidental to the performance of law enforcement duties.

Nothing in this section shall be construed as a limitation on the authority of a county council to provide litter control and animal control, to appoint and commission code enforcement officers as provided for in Section 4-9-145, to provide other services not directly related to law enforcement, to exercise the powers conferred by general law upon counties to protect the public health, safety, and general welfare of the community, or to adopt capital and operating budgets for the operation of the county as provided for in Section 4-9-140.

A county council may provide for E-911 services as provided for in Chapter 47 of Title 23; provided, however, that access to criminal records databases and other similar restricted databases relating to law enforcement functions must remain under the supervision of the sheriff or his designee unless law enforcement functions are transferred to a county police department pursuant to a referendum provided for in this section.

HISTORY: 1993 Act No. 12, Section 1, eff March 23, 1993.



SECTION 4-9-35. County public library systems; boards of trustees.

(A) Each county council shall prior to July 1, 1979, by ordinance establish within the county a county public library system, which ordinance shall be consistent with the provisions of this section; provided, however, notwithstanding any other provision of this chapter, the governing body of any county may by ordinance provide for the composition, function, duties, responsibilities, and operation of the county library system. County library systems created by such ordinances shall be deemed a continuing function of county government and shall not be subject to the provisions of Section 4-9-50 except as state funds are specifically appropriated under other provisions of law.

(B) Each county public library system shall be controlled and managed by a board of trustees consisting of not fewer than seven nor more than eleven members appointed by the county council (council) for terms of four years and until successors are appointed and qualify except that of those members initially appointed one-half of such appointees less one shall be appointed for terms of two years only. Previous service on a county library board prior to the enactment of the county ordinance establishing the board shall not limit service on the board. Vacancies shall be filled in the manner of the original appointment for the unexpired term. To the extent feasible, members shall be appointed from all geographical areas of the county.

(C) The board shall annually elect a chairman, vice-chairman, secretary, treasurer and such other officers as it deems necessary. The board shall meet not less than four times each year and at other times as called by the chairman or upon the written request by a majority of the members.

HISTORY: 1978 Act No. 564 Section 2.



SECTION 4-9-36. Duties of boards of trustees.

The board as provided for in Section 4-9-35 shall be authorized to exercise powers as to the policies of the county library which shall not be inconsistent with the general policies established by the governing body of the county, and pursuant to that authority shall be empowered to:

(1) Employ a chief librarian whose qualifications and credentials shall meet the certification requirements of the State Library Board, and who shall be responsible to the county library board for the administration of the program and the selection of library staff members required to carry out the functions of the library system.

(2) Purchase, lease, hold and dispose of real and personal property in the name of the county for the exclusive use of the county public library system. Provided, however, any such conveyance, lease or purchase of real property shall be by the county governing body in accordance with the provisions of Sections 4-9-10 et seq. and Sections 5-1-10 et seq., as amended.

(3) Acquire books and other library materials and provide for use thereof throughout the county.

(4) Accept donations of real property, services, books and other items suitable for use in the library system.

(5) Designate or mark equipment, rooms and buildings, and other library facilities to commemorate and identify gifts and donations made to the library system.

(6) Cooperate or enter into contracts or agreements with any public or private agency which results in improved services or the receipt of financial aid in carrying out the functions of the library system. Provided, however, such contracts and agreements shall be subject to approval by the governing body of the county.

(7) Enter into contracts or agreements with other counties to operate regional or joint libraries and related facilities. Provided, however, such contracts and agreements shall be subject to approval by the governing body of the county.

(8) Receive and expend grants, appropriations, gifts and donations from any private or public source for the operation, expansion or improvement of the library system.

(9) Take any actions deemed necessary and proper by the board to establish, equip, operate and maintain an effective library system within limits of approved appropriations of county council.

HISTORY: 1978 Act No. 564 Section 2.



SECTION 4-9-37. Additional duties of boards of trustees.

In addition to the powers and duties prescribed in Section 4-9-36 the board shall:

(a) Provide and make available to the residents of the county books and library materials and in the fulfillment of this function shall establish a headquarters library and may establish branches and subdivisions thereof in appropriate geographical areas of the county within the limits of available funds. The board may operate one or more bookmobiles over routes determined by the board.

(b) Adopt regulations necessary to insure effective operation, maintenance and security of the property of the library system. Provided, however, such regulations shall not be in conflict with policy or regulations established by the county governing body.

(c) Annually at a time designated by the county council submit to the council a budget for the ensuing fiscal year adequate to fund the operation and programs of the library system. Such budget shall list all funds which the board anticipates will be available for the operation of the library system. All funds appropriated, earned, granted or donated to the library system, including funds appropriated by the county council, shall be deposited and expended as provided for by the ordinance in each county establishing the library system. All funds appropriated, earned, granted or donated to the library system or any of its parts shall be used exclusively for library purposes. All financial procedures relating to the library system including audits shall conform to the procedures established by the county council.

(d) Annually file a detailed report of its operations and expenditures for the previous fiscal year with the county council.

HISTORY: 1978 Act No. 564 Section 2.



SECTION 4-9-38. Status of donations for tax purposes; applicability of state laws.

All county public library systems established pursuant to Section 4-9-35 are deemed to be educational agencies and gifts and donations of funds or property to such systems shall be deductible by the donors for tax purposes as provided by law for gifts and donations for tax purposes.

All state laws and regulations relating to county public library systems shall apply to library systems created pursuant to Section 4-9-35.

All employees of a county public library system shall be subject to the provisions of item (7) of Section 4-9-30.

HISTORY: 1978 Act No. 564 Section 2.



SECTION 4-9-39. Funding of systems; transfer of assets of former libraries.

County public library systems shall be funded by annual appropriations by the county council including millage, if any, levied specifically for the county public library system plus aid provided by the state and federal governments and other sources. If any county council levies a tax specifically for the support of a county public library system, such tax shall apply to all persons and corporations subject to school taxes.

All assets and property, both real and personal, owned by any county library prior to the creation of a library system under Section 4-9-35 shall be transferred to the county by the persons or entities owning title thereto provided, however, any decision to sell or otherwise transfer the property for use other than for library purposes must be made by two-thirds majority of the county governing body.

HISTORY: 1978 Act No. 564 Section 2; 1994 Act No. 480, Section 1, eff July 14, 1994.



SECTION 4-9-40. Power of county to contract for services within municipalities.

Any county may perform any of its functions, furnish any of its services within the corporate limits of any municipality, situated within the county, by contract with any individual, corporation or municipal governing body, subject always to the general law and the Constitution of this State regarding such matters. Provided, however, that where such service is being provided by the municipality or has been budgeted or funds have been applied for that such service may not be rendered without the permission of the municipal governing body.

HISTORY: 1962 Code Section 14-3703.1; 1975 (59) 692.



SECTION 4-9-41. Joint administration of functions by county, incorporated municipality, special purpose district, or other political subdivision.

(A) Any county, incorporated municipality, special purpose district, or other political subdivision may provide for the joint administration of any function and exercise of powers as authorized by Section 13 of Article VIII of the South Carolina Constitution.

(B) The provisions of this section may not be construed in any manner to result in diminution or alteration of the political integrity of any of the participant subdivisions which agree to and become a part of the functional consolidation, nor may any constitutional office be abolished by it.

HISTORY: 1992 Act No. 319, Section 2, eff April 8, 1992.



SECTION 4-9-45. Police jurisdiction of coastal counties.

For the purpose of maintaining proper policing, to provide proper sanitation and to abate nuisances, the police jurisdiction and authority of any county bordering on the high tide line of the Atlantic Ocean is extended to include all that area lying between the high tide line and the low tide line not within the corporate limits of any municipality. Such area shall be subject to all the ordinances and regulations that may be applicable to the area lying within the boundary limits of the county, and the magistrates' courts shall have jurisdiction to punish individuals violating the provisions of the county ordinances where such misdemeanor occurred in the area defined in this section.

HISTORY: 1980 Act No. 300, Section 3.



SECTION 4-9-50. Source of funds for use of county personnel, facilities, or equipment to implement general law.

Whenever the General Assembly shall provide by general law for the use of county personnel, facilities or equipment to implement such general law or rules and regulations promulgated pursuant thereto, the State agency or department responsible for administering such general law shall provide sufficient funds for county implementation from appropriations to that agency of department; provided, that this section shall not apply to construction of or improvement to county capital improvements or other permanent facilities required by the provisions of the general law or regulations promulgated pursuant thereto.

HISTORY: 1962 Code Section 14-3703.2; 1975 (59) 692.



SECTION 4-9-55. Enactment of general laws affecting counties' expenditures and revenue raising; conditions; exceptions.

(A) A county may not be bound by any general law requiring it to spend funds or to take an action requiring the expenditure of funds unless the General Assembly has determined that the law fulfills a state interest and the law requiring the expenditure is approved by two-thirds of the members voting in each house of the General Assembly provided a simple majority of the members voting in each house is required if one of the following applies:

(1) funds have been appropriated that have been estimated by the Division of Budget and Analyses at the time of enactment to be sufficient to fund the expenditures;

(2) the General Assembly authorizes or has authorized a county to enact a funding source not available for the county on July 1, 1993, that can be used to generate the amount of funds estimated to be sufficient to fund the expenditure by a simple majority vote of the governing body of the county;

(3) the expenditure is required to comply with a law that applies to all persons similarly situated, including the state and local governments;

(4) the law is either required to comply with a federal requirement or required for eligibility for a federal entitlement.

(B) Except upon approval of each house of the General Assembly by two-thirds of the members voting in each house, the General Assembly may not enact, amend, or repeal any general law if the anticipated effect of doing so would be to reduce the authority that counties have to raise revenues in the aggregate, as the authority exists on July 1, 1993.

(C) The provisions of this section do not apply to:

(1) laws enacted to require funding of pension benefits existing on the effective date of this section;

(2) laws relating to the judicial department;

(3) criminal laws;

(4) election laws;

(5) the Department of Education;

(6) laws reauthorizing but not expanding then-existing statutory authority;

(7) laws having a fiscal impact of less than ten cents per capita on a statewide basis; laws creating, modifying, or repealing noncriminal infractions.

(D) The duties, requirements, and obligations imposed by general laws in effect on July 1, 1993, are not suspended by the provisions of this section.

(E) A provision of, or amendment to, an appropriation bill that contains a permanent or temporary provision of law must be adopted by a separate vote of the General Assembly in the manner provided in subsections (A) through (D) of this section. Provided, however, that once a provision or amendment to an appropriation bill is adopted, the vote to adopt or reject an appropriation bill on second reading, third reading, or adoption of the conference committee or free conference committee report is not subject to the provisions of subsections (A) through (D) of this section.

HISTORY: 1993 Act No. 157, Section 1, eff June 15, 1993; 1997 Act No. 138, Section 1, eff July 1, 1997.



SECTION 4-9-60. Election or appointment, and terms, of county treasurer and auditor under certain forms of government; continuation of officials in office.

Under the council, council-supervisor and council-administrator forms of government provided for in this chapter the county treasurer and the county auditor shall be elected. Officials serving unexpired terms when a form of government provided for in this chapter is adopted by a particular county shall continue to serve until successors are elected and qualify. Under the council-manager form the county treasurer and county auditor shall serve out their unexpired terms but shall thereafter be elected or appointed as council shall by ordinance prescribe.

HISTORY: 1962 Code Section 14-3703.3; 1975 (59) 692.



SECTION 4-9-70. Powers of county councils with regard to public school education; establishing school tax millage.

The provisions of this chapter shall not be construed to devolve any additional powers upon county councils with regard to public school education, and all school districts, boards of trustees and county boards of education shall continue to perform their statutory functions in matters related thereto as prescribed in the general law of the State; provided, however, that except as otherwise provided for in this section the county council shall determine by ordinance the method of establishing the school tax millage except in those cases where boards of trustees of the districts or the county board of education established such millage at the time one of the alternate forms of government provided for in this chapter becomes effective. In counties containing more than one school district, where all such districts are located wholly within the boundaries of the county, council may by ordinance establish county-wide school tax millage. Provided, further, that in any county where the General Assembly retained the authority to establish or limit the millage levied by school districts or levy a tax for educational purposes, on January 1, 1974, such authority shall continue in the General Assembly until such time as such authority may be transferred to the school district or the county governing body by act of the General Assembly. Provided, further, in any county where on January 1, 1975 the school district tax millage and budget was established in meetings or referendums of the qualified electors of the district at which meetings or referendums such electors changed, altered, rejected, or amended by voice vote or ballot the school budget and necessary tax millage to implement such budget as proposed by the district board of trustees, such procedures to establish the school tax millage shall continue unaffected or modified by the provisions of this section or any other provision of law in conflict with this proviso.

HISTORY: 1962 Code Section 14-3704; 1975 (59) 692.



SECTION 4-9-80. Powers of county councils with regard to public service and special purpose districts, water and sewer authorities, and other political subdivisions; procedures upon dissolution of such districts.

The provisions of this chapter shall not be construed to devolve any additional powers upon county councils with regard to public service districts, special purpose districts, water and sewer authorities, or other political subdivisions by whatever name designated, (which are in existence on the date one of the forms of government provided for in this chapter becomes effective in a particular county) and such political subdivisions shall continue to perform their statutory functions prescribed in laws creating such districts or authorities except as they may be modified by act of the General Assembly, and any such act which dissolves a district or absorbs its function entirely within the county government shall provide that such act shall be effective only upon approval of such abolition or absorption by favorable referendum vote of a majority of the qualified electors of the district voting in such referendum. Upon the dissolution of any district within a county and the assumption of its function by the county government, the county shall take title to the property of the district and assume all of its debts and obligations which shall be retired by charges or assessment of taxes in those areas of the county receiving benefits from the facilities of the district; provided, however, notwithstanding any other provision of law, when any county council under existing law is authorized to appoint members to the governing body of a public or special service district or a water resources commission within the county and such governing body by resolution directed to the council requests a change in the size or manner in which members of such governing body are selected, the council may by ordinance effect such changes and the council action shall have the full force and effect of law from the effective date of the ordinance.

HISTORY: 1962 Code Section 14-3705; 1975 (59) 692; 1979 Act No. 135 Section 2.



SECTION 4-9-81. Authority for increasing size of governing body of district; procedure.

(A) The governing body of any special purpose or public service district, or water and sewer authority, which is elected may provide by resolution for an increase in the size of its governing body. The governing body may not reduce the number of members on its governing body which is serving on January 1, 1987.

(B) The resolution is effective only after approval by a majority of the qualified electors in the district voting in a referendum.

(C) The referendum may be called by resolution of the governing body of the district. The county election commission must call a referendum not later than ninety nor earlier than thirty days after district action.

(D) Notice of the referendum must be published in a newspaper of general circulation in the district at least thirty days prior to the referendum.

(E) If the results of the referendum are favorable, the governing body of the district shall call for a special election or an election to be conducted at the time of the general election to elect additional members of the governing body as provided in the resolution as authorized in subsection (A).

(F) The terms of office of any additional members must be established by the governing body of the district so that they are staggered, if the terms of the existing members of the district are staggered. The terms of any members elected under the provisions of this section must be the same length as those members serving on the governing body at the time the election is held, except as provided in this section, in order to stagger the terms.

(G) All costs associated with conducting the referendum or election, or both, provided for in this section must be borne by the affected district.

HISTORY: 1987 Act No. 28 Section 1, eff April 14, 1987.



SECTION 4-9-82. Transfer by hospital public service district of assets, properties and responsibilities for delivery of medical services.

(A) The governing body of any hospital public service district is authorized to transfer its assets and properties for the delivery of medical services upon assumption by the transferee of the responsibilities of the district for the delivery of medical services as set forth in the legislation creating the hospital public service district.

(B) The transfer is not completed until the question of the transfer has been submitted to and approved by a favorable referendum vote of a majority of the qualified electors of the district voting in the referendum. The referendum vote may be conducted either as a special referendum within the district for this specific purpose or at the same time as a general election.

(C) Provided, however, that the requirements of subsection (B) do not apply to a transfer by a hospital public service district that owns or controls less than one hundred thirty licensed or otherwise authorized acute care hospital beds and is located entirely within a county with a population of less than forty thousand persons, and the:

(1) transfer is to a not-for-profit entity whose governing board is appointed by the Governor, upon the recommendation of the legislative delegation from the county where the hospital public service district is located, and which otherwise is in compliance with subsection (A); or

(2) transfer is to an entity created pursuant to the provisions of Chapter 31 of Title 33, or the provisions of Chapter 35 of Title 33, or the provisions of Articles 15 and 16 of Chapter 7 of Title 44, and whose governing board is appointed by the Governor, upon recommendation of the legislative delegation from the county where the hospital public service district is located; or

(3) transfer is to another governmental entity.

(D) Any hospital public service district which transfers its assets and properties as provided in this section may dissolve the hospital public service district upon the completion of the transfer and upon the assumption or other appropriate disposition by the transferee of all of the responsibilities and obligations of the hospital public service district.

(E) If the hospital public service district transfers its assets to an entity outside of its geographic boundaries, then any proceeds from the transfer must be used solely for the provision of health care services in a manner consistent with the obligations and responsibilities of the transferring hospital public service district.

HISTORY: 1987 Act No. 93 Section 2, eff May 13, 1987; 1999 Act No. 94, Section 1, eff June 11, 1999.



SECTION 4-9-85. Examination of financial impact on revenues of county where district is abolished; procedure for refunding taxes.

Within sixty days after the abolishment of a special purpose district (district), the governing body of the county in which the district is located must commence an examination of the financial impact of the abolishment of the district on the revenues of the county. The governing body shall conduct at least two public meetings within the geographical boundaries of the territory formerly comprising the district. The governing body shall advertise in a newspaper of general circulation in the county ten days prior to each meeting. At the meetings the governing body may receive such information as it considers necessary. At the conclusion of the sixty-day period, the county governing body of the county shall make a determination and formulation of the financial impact of the abolishment of the district including, but not limited to, a procedure for any refund of taxes that may have been legally levied and collected by the county for the district. The determination and formulation must be published by the governing body in a newspaper of general circulation in the county in which the special purpose district formerly was located. The county governing body shall take action by ordinance on the determination and formulation within thirty days after it has been published in the newspaper. Any resident of the area formerly comprising the district has standing to bring an action in a court of competent jurisdiction to enforce the provisions of this section.

HISTORY: 1983 Act No. 81.



SECTION 4-9-90. Election of council members; reapportionment of single-member election districts; terms of office and vacancies; election at large of chairman; procedure for changing term of office; continuation in office after reapportionment.

Council members must be elected from defined single-member election districts unless otherwise determined under the provisions of subsection (a), (b), or (c) of Section 4-9-10 or under the provisions of any plan ordered by a court of competent jurisdiction prior to May 1, 1986. In the event the members of the governing body are required to be elected from defined single-member election districts, they must be elected by the qualified electors of the district in which they reside. All districts must be reapportioned as to population by the county council within a reasonable time prior to the next scheduled general election which follows the adoption by the State of each federal decennial census. The population variance between defined election districts shall not exceed ten percent.

Members of the governing body of the county shall be elected in the general election for terms of two years or four years as the General Assembly may determine for each county commencing on the second of January next following their election. Vacancies on the governing body shall be filled in the manner of original election for the unexpired terms in the next general election after the vacancy occurs or by special election if the vacancy occurs one hundred eighty days or more prior to the next general election.

In those counties where the members are elected for four year terms, such terms shall be staggered. If necessary, in the initial election for members one-half plus one of the members elected who receive the highest number of votes shall serve terms of four years and the remaining members elected shall initially serve terms of two years only. In those counties in which the chairman of the governing body was elected at large as a separate office prior to the adoption of one of the alternate forms of government provided for in this chapter, the chairman shall continue to be so elected.

In any county in which terms of county council members are for two years only, the council may by ordinance change such terms to four-year staggered terms but such ordinance shall not become effective until approved by a favorable vote of the qualified electors of the county voting in a referendum conducted for that purpose. In the event the referendum is conducted at the time of the general election in which council members are elected, and the vote is favorable on the ordinance, the terms of council members shall automatically be changed to four-year terms except that of those elected in that general election one half plus one of such members who receive the highest vote shall serve four-year terms and the remaining members elected shall serve terms of two years only.

Any council member who is serving a four-year term in a district that has been reapportioned and whose term does not expire until two years after reapportionment becomes effective shall be allowed to continue to serve the balance of his unexpired term representing the people in the new reapportioned district if he is an elector in such reapportioned district. In the event that two or more council members, because of reapportionment, become electors in the same district, an election shall then be required. Provided, however, that if any seat should become vacant after election districts have been reapportioned but prior to the expiration of the incumbent's term of office due to death, resignation, removal, or any other cause, the resulting vacancy shall be filled under the new reapportionment plan in the manner provided by law for the district that has the same district number as the district from which the council member whose office is vacant was elected. For the purpose of this section, a council member will be deemed a resident of the district he represents as long as he resides in any part of the district as constituted at the time of his election.

HISTORY: 1962 Code Section 14-3706; 1975 (59) 692; 1980 Act No. 300, Section 4; 1980 Act No. 487; 1982 Act No. 313, Sections 1, 2; 1986 Act No. 501, eff June 10, 1986.



SECTION 4-9-100. Council members shall not hold other offices; salaries and expenses of members.

No member of council, including supervisors, shall hold any other office of honor or profit in government, except military commissions and commissions as notaries public, during his elected term. After adoption of a form of government as provided for in this chapter, council shall by ordinance prescribe the salary and compensation for its members. After the initial determination of salary, council may by ordinance adjust the salary but the ordinance changing the salary is not effective until the date of commencement of terms of at least two members of council elected at the next general election following the enactment of the ordinance affecting the salary changes at which time it will become effective for all members. A chairman of a county council who is assigned additional administrative duties may receive additional compensation as the council may provide. The additional compensation becomes effective with the passage of the ordinance increasing the compensation of the chairman. Members may also be reimbursed for actual expenses incurred in the conduct of their official duties. The restriction on salary changes does not apply to supervisors under the council-supervisor form of government whose salaries may be increased during their terms of office but supervisors shall not vote on the question when it is considered by council.

HISTORY: 1962 Code Section 14-3707; 1975 (59) 692; 1980 Act No. 300, Section 5; 1985 Act No. 114, Section 1.



SECTION 4-9-110. Council shall select chairman and other officers; terms of office; appointment of clerk; frequency and conduct of meetings; minutes of proceedings.

The council shall select one of its members as chairman, except where the chairman is elected as a separate office, one as vice-chairman and such other officers as are deemed necessary for such terms as the council shall determine, unless otherwise provided for in the form of government adopted. The council shall appoint a clerk to record its proceedings and perform such additional duties as the council may prescribe. The council after public notice shall meet at least once each month but may meet more frequently in accordance with a schedule prescribed by the council and made public. All meetings shall be conducted in accordance with the general law of the State of South Carolina affecting meetings of public bodies. Special meetings may be called by the chairman or a majority of the members after twenty-four hours' notice.

The council shall determine its own rules and order of business. It shall keep a journal in which shall be recorded the minutes of its proceedings which shall be open to public inspection.

HISTORY: 1962 Code Section 14-3708; 1975 (59) 692.



SECTION 4-9-120. Procedures for adoption of ordinances; proceedings and all ordinances shall be recorded.

The council shall take legislative action by ordinance which may be introduced by any member. With the exception of emergency ordinances, all ordinances shall be read at three public meetings of council on three separate days with an interval of not less than seven days between the second and third readings. All proceedings of council shall be recorded and all ordinances adopted by council shall be compiled, indexed, codified, published by title and made available to public inspection at the office of the clerk of council. The clerk of council shall maintain a permanent record of all ordinances adopted and shall furnish a copy of such record to the clerk of court for filing in that office.

HISTORY: 1962 Code Section 14-3709; 1975 (59) 692.



SECTION 4-9-130. Public hearings on notice must be held in certain instances; adoption of standard codes or technical regulations and furnishing copies thereof; emergency ordinances.

Public hearings, after reasonable public notice, must be held before final council action is taken to:

(1) adopt annual operational and capital budgets;

(2) make appropriations, including supplemental appropriations;

(3) adopt building, housing, electrical, plumbing, gas and all other regulatory codes involving penalties;

(4) adopt zoning and subdivision regulations;

(5) levy taxes;

(6) sell, lease or contract to sell or lease real property owned by the county.

The council may adopt any standard code or technical regulations authorized under Section 6-9-60 by reference thereto in the adopting ordinance. The procedure and requirements governing the ordinances shall be as prescribed for ordinances listed in (1) through (6) above.

Copies of any adopted code of technical regulations shall be made available by the clerk of council for distribution or for purchase at a reasonable price.

Not less than fifteen days' notice of the time and place of such hearings shall be published in at least one newspaper of general circulation in the county.

To meet public emergencies affecting life, health, safety or the property of the people, council may adopt emergency ordinances; but such ordinances shall not levy taxes, grant, renew or extend a franchise or impose or change a service rate. Every emergency ordinance shall be designated as such and shall contain a declaration that an emergency exists and describe the emergency. Every emergency ordinance shall be enacted by the affirmative vote of at least two-thirds of the members of council present. An emergency ordinance is effective immediately upon its enactment without regard to any reading, public hearing, publication requirements, or public notice requirements. Emergency ordinances shall expire automatically as of the sixty-first day following the date of enactment.

HISTORY: 1962 Code Section 14-3710; 1975 (59) 692; 1982 Act No. 351, Section 1.



SECTION 4-9-140. Designation of fiscal and budget years; annual fiscal reports; adoption of budgets; levying and collection of taxes; supplemental appropriations; obtaining reports, estimates, and statistics.

The fiscal year of the county government shall begin on the first day of July of each year and shall end on the thirtieth day of June next following, and the fiscal year shall constitute the budget year of the county government. All county offices, departments, boards, commissions or institutions receiving county funds shall make a full, detailed annual fiscal report to the county council at the end of the fiscal year.

County council shall adopt annually and prior to the beginning of the fiscal year operating and capital budgets for the operation of county government and shall in such budgets identify the sources of anticipated revenue including taxes necessary to meet the financial requirements of the budgets adopted. Council shall further provide for the levy and collection of taxes necessary to meet all budget requirements except as provided for by other revenue sources.

Council may make supplemental appropriations which shall specify the source of funds for such appropriations. The procedure for approval of supplemental appropriations shall be the same as that prescribed for enactment of ordinances.

For the purposes of this section a supplemental appropriation shall be defined as an appropriation of additional funds which have come available during the fiscal year and which have not been previously obligated by the current operating or capital budget. The provisions of this section shall not be construed to prohibit the transfer of funds appropriated in the annual budget for purposes other than as specified in such annual budget when such transfers are approved by the council.

In the preparation of annual budgets or supplemental appropriations, council may require such reports, estimates and statistics from any county agency or department as may be necessary to perform its duties as the responsible fiscal body of the county.

HISTORY: 1962 Code Section 14-3711; 1975 (59) 692; 1977 Act No. 56.



SECTION 4-9-145. Litter control officers; custodial arrest authority; number of officers; powers and duties.

(A) Except as provided in subsection (B), the governing body of a county may appoint and commission as many code enforcement officers as may be necessary for the proper security, general welfare, and convenience of the county. These officers are vested with all the powers and duties conferred by law upon constables in addition to duties imposed upon them by the governing body of the county. However, no code enforcement officer commissioned under this section may perform a custodial arrest, except as provided in subsection (B). These code enforcement officers must exercise their powers on all private and public property within the county. The governing body of the county may limit the scope of a code enforcement officer's authority or the geographic area for which he is authorized to exercise the authority granted.

(B)(1) The number of litter control officers vested with custodial arrest authority who are appointed and commissioned pursuant to subsection (A) must not exceed the greater of:

(a) the number of officers appointed and commissioned by the county on July 1, 2001; or

(b) one officer for every twenty-five thousand persons in the county, based upon the 2000 census. Each county may appoint and commission at least one officer, without regard to the population of the county.

(2)(a) A litter control officer appointed and commissioned pursuant to subsection (A) may exercise the power of arrest with respect to his primary duties of enforcement of litter control laws and ordinances and other state and local laws and ordinances as may arise incidental to the enforcement of his primary duties only if the officer has been certified as a law enforcement officer pursuant to Article 9, Chapter 6, Title 23.

(b) In the absence of an arrest for a violation of the litter control laws and ordinances, a litter control officer authorized to exercise the power of arrest pursuant to subitem (a) may not stop a person or make an incidental arrest of a person for a violation of other state and local laws and ordinances.

(3) For purposes of this section, the phrase "litter control officer" means a code enforcement officer authorized to enforce litter control laws and ordinances.

HISTORY: 1990 Act No. 598, Section 3, eff June 25, 1990; 1992 Act No. 411, Section 1, eff June 1, 1992; 1996 Act No. 373, Section 1, eff May 29, 1996; 2001 Act No. 109, Section 1, eff October 4, 2001.



SECTION 4-9-150. Audits of county records; designation of auditors; public inspection of report.

The council shall provide for an independent annual audit of all financial records and transactions of the county and any agency funded in whole by county funds and may provide for more frequent audits as it considers necessary. Special audits may be provided for any agency receiving county funds as the county governing body considers necessary. The audits must be made by a certified public accountant or public accountant or firm of these accountants who have no personal interest, direct or indirect, in the fiscal affairs of the county government or any of its officers. The council may, without requiring competitive bids, designate the accountant or firm annually or for a period not exceeding three years. The designation for any particular fiscal year must be made no later than thirty days after the beginning of the fiscal year. The report of the audit must be made available for public inspection. A copy of the report of the audit must be submitted to the Comptroller General no later than January first each year following the close of the books of the previous fiscal year.

If the report is not timely filed, or within the time extended for filing the report, funds distributed by the Comptroller General to the county in the current fiscal year must be withheld pending receipt of a copy of the report.

HISTORY: 1962 Code Section 14-3712; 1975 (59) 692; 1977 Act No. 96; 1988 Act No. 365, Part II, Section 3, eff July 1, 1988; 2002 Act No. 356, Section 1, Pt XI.P, eff July 1, 2002; 2005 Act No. 164, Section 36, eff June 10, 2005.



SECTION 4-9-160. Council shall provide for centralized purchasing system.

The council shall provide for a centralized purchasing system for procurement of goods and services required by the county government.

HISTORY: 1962 Code Section 14-3713; 1975 (59) 692.



SECTION 4-9-170. Council shall provide for appointment of certain boards, committees, and commissions; appointive powers of council.

The council shall provide by ordinance for the appointment of all county boards, committees and commissions whose appointment is not provided for by the general law or the Constitution. Each council shall have such appointive powers with regard to existing boards and commissions as may be authorized by the General Assembly except as otherwise provided for by the general law and the Constitution, but this authority shall not extend to school districts, special purpose districts or other political subdivisions created by the General Assembly; provided, however, that beginning January 1, 1980, the council shall provide by ordinance for the appointment of all county boards, committees and commissions whose appointment is not provided for by the general law or the Constitution, but this authority shall not extend to school districts, special purpose districts or other political subdivisions created by the General Assembly.

HISTORY: 1962 Code Section 14-3714; 1975 (59) 692.



SECTION 4-9-175. Per diem, travel, and other expenses authorized for travel by board or commission members outside county.

The governing body of a county may pay per diem, travel, or any other expenses, in an amount it considers necessary, to any member of a county board or commission when the member travels outside of the county and incurs expenses relating to his duties while serving on the board.

HISTORY: 1993 Act No. 147, Section 1, eff June 14, 1993.



SECTION 4-9-180. Officers and employees shall disclose personal interests in county business and refrain from voting on or participating in such matters.

Any county officer or employee who has a substantial financial interest in any business which contracts with the county for sale or lease of land, materials, supplies, equipment or services or who personally engages in such matters shall make known that interest and refrain from voting upon or otherwise participating in his capacity as a county officer or employee in matters related thereto.

Any county officer or employee who wilfully violates the requirements of this section shall be deemed guilty of malfeasance in office and upon conviction shall forfeit his office or position. Violation of this section with the knowledge express or implied of the person or corporation contracting with or making a sale to the county shall render the contract or sale voidable by the county governing body.

HISTORY: 1962 Code Section 14-3715; 1975 (59) 692.



SECTION 4-9-190. Certain provisions inapplicable to board of commissioners form of government.

The sections of this article, except Sections 4-9-10 and 4-9-20 shall not apply to the board of commissioners form of government provided for in Article 11.

HISTORY: 1962 Code Section 14-3716; 1975 (59) 692.



SECTION 4-9-195. Grant of special property tax assessments to "rehabilitated historic property" or "low and moderate income rental property".

(A) The governing body of any county by ordinance may grant the special property tax assessments authorized by this section to real property which qualifies as either "rehabilitated historic property" or as "low and moderate income rental property" in the manner provided in this section. A county governing body may designate, in its discretion, an agency or a department to perform its functions and duties pursuant to the provisions of this section in its discretion.

(1) All qualifying property may receive preliminary certification from the county governing body and upon this preliminary certification, the property must be assessed for two years on the fair market value of the property at the time the preliminary certification was made. If the project is not complete after two years, but the minimum expenditures for rehabilitation have been incurred, the property continues to receive the special assessment until the project is completed.

(2) Upon completion of a project, the project must receive final certification from the county governing body in order to be eligible for the special assessment. Upon final certification, the property must be assessed for the remainder of the special assessment period on the fair market value of the property at the time the preliminary certification was made or the final certification was made, whichever occurred earlier. If a completed project does not comply with all requirements for final certification, final certification must not be granted and any monies not collected by the county due to the special assessment must be returned to the county.

(3) The special assessment only begins in the current or future tax years as provided for in this section. In no instance may the special assessment be applied retroactively.

(B) As used in this section:

(1) "Historic designation" means the owner of the property applies for and is granted historic designation by the county governing body for the purpose of the special property tax assessment based on one or more of the following reasons:

(a) the property is listed in the National Register of Historic Places;

(b) the property is designated as a historic property by the county governing body based upon criteria established by the county governing body and is at least fifty years old; or

(c) the property is at least fifty years old and is located in a historic district designated by the county governing body at any location within the geographical area of the county.

(2) "Approval of rehabilitation work" means the proposed and completed rehabilitation work is approved by the reviewing authority as appropriate for the historic building and the historic district in which it is located.

(3) "Minimum expenditures for rehabilitation" means the owner or his estate rehabilitates the building, with expenditures for rehabilitation exceeding the minimum percentage of the fair market value of the building established by the county in its ordinance. The county governing body may set different minimum percentages for owner-occupied property and income producing real property, between twenty percent and one hundred percent.

(4) "Special assessment period" means the county governing body shall set the length of the special assessment in its ordinance of not more than twenty years.

(5) "Preliminary certification" means a property has met the following conditions:

(a) the owner of the property applies for and is granted historic designation by the county governing body; and

(b) the proposed rehabilitation receives approval of rehabilitation work from the reviewing authority.

A county governing body may require that an owner applies for preliminary certification before any project work begins.

(6) "Final certification" means a property has met the following conditions:

(a) the owner of the property applies for and is granted historic designation by the county governing body;

(b) the completed rehabilitation receives approval of rehabilitation work from the reviewing authority; and

(c) the minimum expenditures for rehabilitation were incurred and paid.

(7) "Reviewing authority" for approval of rehabilitation work pursuant to this section is defined as:

(a) the board of architectural review in counties with a board of architectural review with jurisdiction over historic properties operating pursuant to Section 6-29-870;

(b) in counties without a board of architectural review with jurisdiction over historic properties, the county governing body may designate another qualified entity with historic preservation expertise to review the rehabilitation work; or

(c) if the county governing body does not designate another qualified entity, the Department of Archives and History shall review the rehabilitation work. No separate application to the department is required for properties receiving preliminary and final approval for the federal income tax credit allowed pursuant to Section 47 of the Internal Revenue Code or the state income tax credit allowed pursuant to Section 12-6-3535.

(8) "Rehabilitated historic property" means the property has met all the criteria for final certification.

(C) "Low and moderate income rental property" is eligible for certification if:

(1) the property provides accommodations under the Section 8 Program as defined in the United States Housing Act of 1937 and amended by the Housing and Community Act of 1974 for low and moderate income families and persons as defined by Section 31-13-170(p); or

(2) in the case of income-producing real property, the expenditures for rehabilitation exceed the appraised value of the property; and

(3) if the low and moderate income housing rehabilitation is located in an area designated by the local government as a Low and Moderate Housing Rehabilitation District; and

(4) the owner or estate of any property certified as "low and moderate income rental property" takes no actions which cause the property to be unsuitable for such a designation. The county governing body granting the initial certification has the authority to decertify property in these cases, and the property becomes immediately ineligible for the special tax assessments provided for this type of property; and

(5) if the property qualifies as "historic" as defined in subsection (B)(1), then the rehabilitation work must be approved by the appropriate reviewing authority as provided in subsections (B) and (D).

(D) The Department of Archives and History may provide training and technical assistance to counties and procedures for application, consideration, and appeal through appropriate regulations for "rehabilitated historic property" provisions of the law. The governing body may establish fees for applications for preliminary or final certification, or both, through the ordinance or regulations.

(E) When property has received final certification and is assessed as rehabilitated historic property, or low or moderate income rental property, it remains so certified and must be granted the special assessment until the property becomes disqualified by any one of the following:

(1) written notice by the owner to the county to remove the preferential assessment;

(2) removal of the historic designation by the county governing body;

(3) decertification of the property by the local governing body as low or moderate income rental property for persons and families of moderate to low income as defined by Section 31-13-170(p);

(4) rescission of the approval of rehabilitation work by the reviewing authority because of alterations or renovations by the owner or his estate which cause the property to no longer possess the qualities and features which made it eligible for final certification.

Under no circumstances shall the sale or transfer of ownership of real property certified and assessed in accordance with this section and any ordinance in effect at the time disqualify the property from receiving the special property tax assessment under this section. This provision shall be applicable and given full force and effect to any special property tax assessment granted prior to the effective date of this paragraph notwithstanding any ordinance in effect from time to time to the contrary.

Notification of any change affecting eligibility must be given immediately to the appropriate county taxing and assessing authorities.

(F) If an application for preliminary or final certification is filed by May first or the preliminary or final certification is approved by August first, the special assessment authorized by this section is effective for that year. Otherwise it is effective beginning with the following year.

(G) Once the governing body has granted the special property tax assessments authorized by this section, the owner of the property shall make application to the auditor for the special assessment provided for by this section.

(H) A property certified to receive the special property tax assessment under the existing law continues to receive the special assessment in effect at the time certification was made.

HISTORY: 1990 Act No. 474, Section 1, eff May 14, 1990; 1992 Act No. 375, Sections 1-4, eff May 19, 1992; 2004 Act No. 292, Section 1, eff August 16, 2004; 2010 Act No. 182, Section 5, eff May 28, 2010.



SECTION 4-9-310. Responsibility for policy making and administration; membership of council; applicability of Article 1.

In those counties adopting the council form of government provided for in this article, the responsibility for policy making and administration of county government shall be vested in the county council which shall consist of not less than three nor more than twelve members who are qualified electors of the county. The structure, organization, powers, duties, functions and responsibilities of county government under the council form shall be as prescribed in Article 1 of this chapter.

HISTORY: 1962 Code Section 14-3720; 1975 (59) 692.



SECTION 4-9-410. Membership of council; election, term, and compensation of supervisor.

The council in those counties adopting the council-supervisor form of government provided for in this article shall consist of not less than two nor more than twelve members who are qualified electors of the county. The supervisor shall serve as chairman and vote only to break tie votes. The supervisor shall be a qualified elector of the county, elected at large from the county in the general election for a term of two or four years.

The compensation for the supervisor shall be prescribed by the council by ordinance. The council shall not reduce or increase the compensation of the supervisor during the term of office for which he was elected.

HISTORY: 1962 Code Section 14-3730; 1975 (59) 692.



SECTION 4-9-420. Powers and duties of supervisor.

The powers and duties of the supervisor shall include, but not be limited to, the following:

(1) to serve as the chief administrative officer of the county government;

(2) to execute the policies and legislative actions of the council;

(3) to direct and coordinate operational agencies and administrative activities of the county government;

(4) to prepare annual operating and capital improvement budgets for submission to the council;

(5) to supervise the expenditure of funds appropriated by council;

(6) to prepare annual, monthly and other reports for council on finances and administrative activities of the county;

(7) to recommend measures for adoption;

(8) to serve as presiding officer of the council, voting in case of council ties;

(9) to serve as official spokesman for the council with respect to council's policies and programs;

(10) to inspect books, accounts, records, or documents pertaining to the property, money or assets of the county;

(11) to be responsible for the administration of county personnel policies approved by the council including salary and classification plans;

(12) to be responsible for employment and discharge of personnel subject to the provisions of subsection (7) of Section 4-9-30 and subject to the appropriation of funds by the council for that purpose.

HISTORY: 1962 Code Section 14-3731; 1975 (59) 692.



SECTION 4-9-430. Powers of council and its members; authority of supervisor over certain elected officials.

The council shall not remove any county administrative officers or employees whom the county supervisor or any of his subordinates are empowered to appoint, unless by two-thirds vote of the members present and voting.

Except for the purposes of inquiries and official investigations, neither the council nor its members shall give direct orders to any county officer or employee, either publicly or privately.

With the exception of organizational policies established by the governing body, the county supervisor shall exercise no authority over any elected officials of the county whose offices were created either by the Constitution or by general law of the State.

HISTORY: 1962 Code Section 14-3732; 1975 (59) 692.



SECTION 4-9-440. Applicability of Article 1.

Except as specifically provided for in this article, the structure, organization, powers, duties, functions, and responsibilities of county government under the council-supervisor form shall be as prescribed in Article 1 of this chapter.

HISTORY: 1962 Code Section 14-3733; 1975 (59) 692.



SECTION 4-9-610. Membership of council; election and term of members.

The council in those counties adopting the council-administrator form of government provided for in this article shall consist of not less than three nor more than twelve members who are qualified electors of the county. Council members shall be elected in the general election for terms of two or four years commencing on the first of January next following their election.

HISTORY: 1962 Code Section 14-3740; 1975 (59) 692.



SECTION 4-9-620. Employment and qualifications of administrator; compensation; term of employment; procedure for removal.

The council shall employ an administrator who shall be the administrative head of the county government and shall be responsible for the administration of all the departments of the county government which the council has the authority to control. He shall be employed with regard to his executive and administrative qualifications only, and need not be a resident of the county at the time of his employment. The term of employment of the administrator shall be at the pleasure of the council and he shall be entitled to such compensation for his services as the council may determine. The council may, in its discretion, employ the administrator for a definite term. If the council determines to remove the county administrator, he shall be given a written statement of the reasons alleged for the proposed removal and the right to a hearing thereon at a public meeting of the council. Within five days after the notice of removal is delivered to the administrator he may file with the council a written request for a public hearing. This hearing shall be held at a council meeting not earlier than twenty days nor later than thirty days after the request is filed. The administrator may file with the council a written reply not later than five days before the hearing. The removal shall be stayed pending the decision at the public hearing.

HISTORY: 1962 Code Section 14-3741; 1975 (59) 692.



SECTION 4-9-630. Powers and duties of administrator.

The powers and duties of the administrator shall include, but not be limited to, the following:

(1) to serve as the chief administrative officer of the county government;

(2) to execute the policies, directives and legislative actions of the council;

(3) to direct and coordinate operational agencies and administrative activities of the county government;

(4) to prepare annual operating and capital improvement budgets for submission to the council and in the exercise of these responsibilities he shall be empowered to require such reports, estimates and statistics on an annual or periodic basis as he deems necessary from all county departments and agencies;

(5) to supervise the expenditure of appropriated funds;

(6) to prepare annual, monthly and other reports for council on finances and administrative activities of the county;

(7) to be responsible for the administration of county personnel policies including salary and classification plans approved by council;

(8) to be responsible for employment and discharge of personnel subject to the provisions of subsection (7) of Section 4-9-30 and subject to the appropriation of funds by the council for that purpose; and

(9) to perform such other duties as may be required by the council.

HISTORY: 1962 Code Section 14-3742; 1975 (59) 692.



SECTION 4-9-640. Preparation and submission of budget and descriptive statement.

The county administrator shall prepare the proposed operating and capital budgets and submit them to the council at such time as the council determines. At the time of submitting the proposed budget, the county administrator shall submit to the council a statement describing the important features of the proposed budgets including all sources of anticipated revenue of the county government and the amount of tax revenue required to meet the financial requirements of the county.

HISTORY: 1962 Code Section 14-3743; 1975 (59) 692.



SECTION 4-9-650. Authority of administrator over certain elected officials.

With the exception of organizational policies established by the governing body, the county administrator shall exercise no authority over any elected officials of the county whose offices were created either by the Constitution or by the general law of the State.

HISTORY: 1962 Code Section 14-3744; 1975 (59) 692.



SECTION 4-9-660. Authority of council and its members over county officers and employees.

Except for the purposes of inquiries and investigations, the council shall deal with county officers and employees who are subject to the direction and supervision of the county administrator solely through the administrator, and neither the council nor its members shall give orders or instructions to any such officers or employees.

HISTORY: 1962 Code Section 14-3745; 1975 (59) 692.



SECTION 4-9-670. Applicability of Article 1.

Except as specifically provided for in this article, the structure, organization, powers, duties, functions and responsibilities of county government under the council-administrator form shall be as prescribed in Article 1 of this chapter.

HISTORY: 1962 Code Section 14-3746; 1975 (59) 692.



SECTION 4-9-810. Membership of council; election and terms of members.

The council in those counties adopting the council-manager form of government provided for in this article shall consist of not less than five nor more than twelve members who are qualified electors of the county. Council members shall be elected in the general election for terms of two or four years commencing on the first of January next following their election.

HISTORY: 1962 Code Section 14-3770; 1975 (59) 692.



SECTION 4-9-820. Employment and qualifications of manager; term of office; compensation; procedure for removal.

The council shall employ a manager who shall be the administrative head of the county government and shall be responsible for the administration of all the departments of the county government which the council has the authority to control. He shall be employed with regard to his executive and administrative qualifications only, and need not be a resident of the county at the time of his employment. The term of employment of the manager shall be at the pleasure of the council and he shall be entitled to such compensation for his services as the council may determine. The council may, in its discretion, employ the manager for a definite term. If the council determines to remove the county manager, he shall be given a written statement of the reasons alleged for the proposed removal and the right to a hearing thereon at a public meeting of the council.

Within five days after the notice of removal is delivered to the manager, he may file with the council a written request for a public hearing. This hearing shall be held at a council meeting not earlier than twenty days nor later than thirty days after the request is filed. The manager may file with the council a written reply not later than five days before the hearing. The removal shall be stayed pending the decision at the public hearing.

HISTORY: 1962 Code Section 14-3771; 1975 (59) 692.



SECTION 4-9-830. Powers and duties of manager.

The powers and duties of the manager shall include, but not be limited to, the following:

(1) to serve as the chief administrative officer of the county government;

(2) to execute the policies, directives and legislative actions of the council;

(3) to direct and coordinate operational agencies and administrative activities of the county government;

(4) to prepare annual operating and capital improvement budgets for submission to the council and, in the exercise of that authority, he shall be empowered to require such reports, estimates and statistics on an annual or periodic basis as he deems necessary from all county departments and agencies for the performance of his duties in budget preparation;

(5) to supervise the expenditure of appropriated funds;

(6) to prepare annual, monthly and other reports for council on finances and administrative activities of the county;

(7) to be responsible for the administration of county personnel policies including salary and classification plans approved by council;

(8) to be responsible for employment and discharge of personnel subject to the provisions of subsection (7) of Section 4-9-30 and subject to the appropriation of funds by the council for that purpose; and

(9) to perform such other duties as may be required by the council.

HISTORY: 1962 Code Section 14-3772; 1975 (59) 692.



SECTION 4-9-840. Preparation and submission of budget and descriptive statement.

The county manager shall prepare the proposed operating and capital budgets and submit them to the council at such time as the council determines. At the time of submitting the proposed budget, the county manager shall submit to the council a statement describing the important features of the proposed budgets including all sources of anticipated revenue of the county government and the amount of tax revenue required to meet the financial requirements of the county.

HISTORY: 1962 Code Section 14-3773; 1975 (59) 692.



SECTION 4-9-850. Authority of county manager over elected officials; authority of council and its members over county officers and employees.

With the exception of organizational policies established by the governing body, the county manager shall exercise no authority over any elected officials of the county.

Except for the purposes of inquiries and investigations, neither the council nor its members shall give orders or instructions to county officers or employees.

HISTORY: 1962 Code Section 14-3774; 1975 (59) 692.



SECTION 4-9-860. Election or appointment of county treasurer and auditor.

The county treasurer and county auditor, or their counterparts, by whatever terms those officials are designated may be elected or appointed by council as the council may determine by ordinance. If such officials are appointed, they shall be subject to control by council and the manager in the same manner as other appointed county department heads.

HISTORY: 1962 Code Section 14-3775; 1975 (59) 692.



SECTION 4-9-870. Applicability of Article 1.

Except as specifically provided for in this article, the structure, organization, powers, duties, functions and responsibilities of county government under the council-manager form shall be as prescribed in Article 1 of this chapter.

HISTORY: 1962 Code Section 14-3776; 1975 (59) 692.



SECTION 4-9-1010. Membership of county board of commissioners.

The governing body in those counties adopting the county board of commissioners form of government provided for in this article shall consist of not less than four nor more than twelve commissioners, as may be determined by the General Assembly for each county electing to adopt the form of government provided for in this article, all of whom shall be qualified electors of the county.

HISTORY: 1962 Code Section 14-3785; 1975 (59) 692.



SECTION 4-9-1020. Supervisor as administrator; method of election and terms of office of supervisor and commission members; vacancies.

Those counties presently electing the supervisor shall continue to do so and he shall serve as chairman of the board of commissioners. Those counties presently hiring or appointing the supervisor or administrator shall continue to do so. Method of election and terms of office of either two years or four years for the supervisor and board of commissioners shall be as the General Assembly shall provide when a form of government is selected for the county concerned. In the event terms for commission members are established for four years, terms of office shall be staggered so that not more than one-half of the board of commissioners shall be elected at any single general election except the initial election at which time one-half of the membership shall be elected for two years only.

Terms shall commence on the Monday following their election. Vacancies shall be filled in the same manner for the unexpired portion of the term only. Provided, that any vacancy having less than one year of the term remaining shall be filled in the manner provided for boards, committees and commissions in Section 4-9-1100.

HISTORY: 1962 Code Section 14-3785.1; 1975 (59) 692.



SECTION 4-9-1030. Board shall be county governing body; duties of board.

The county board of commissioners shall be the governing body of the county. The board shall be charged with the administration of county affairs, including but not limited to:

(a) The hearing of all budget requests and the submission of a proposed annual budget for the operation of the affairs of the county which shall be submitted to the General Assembly not later than March fifteenth for appropriate action.

(b) The formulation and implementation of personnel policies for county employees including supervision of insurance programs, except that the rights of the constitutional officers of the county, the county tax collector, the auditor and the treasurer to select their own personnel shall not be infringed.

(c) The purchasing of all supplies and equipment by the county and the maintenance of inventory records thereon.

(d) Approval of expenditures from the contingent fund as it may be established from time to time by law.

(e) The supervision of all buildings and grounds owned by the county, including the allocation of office space in all county buildings and the providing of office space for all countywide officers.

(f) The acquisition of property by purchase or gift.

(g) The adoption, use and alteration of a corporate seal.

(h) The leasing or sale of property owned by the county.

(i) The making of contracts for the county.

(j) The exercise of the power of eminent domain within the county.

(k) The performance of such other acts necessary to carry out its responsibilities.

(l) The determination of its own rules and order of business.

HISTORY: 1962 Code Section 14-3785.2; 1975 (59) 692.



SECTION 4-9-1040. Time and place of meetings; special meetings; notice.

The board shall meet at least once each month at such times, dates and places as set by it at its first meeting following each general election. Special meetings may be called at any time by the chairman or by a majority of the commissioners; provided, that all members shall be notified as to the subject matter and the date, time and place of such meeting.

HISTORY: 1962 Code Section 14-3785.3; 1975 (59) 692.



SECTION 4-9-1050. Board may elect clerk; duties, salary, and term of office.

The board in each of the counties may elect a clerk who shall perform the duties of secretary and be paid an annual salary as provided by law and whose term of office shall be coterminous with that of the members of the board electing him.

HISTORY: 1962 Code Section 14-3785.4; 1975 (59) 692.



SECTION 4-9-1060. Commissioners shall account for claims audited and allowed and conform to prescribed system of bookkeeping.

The county commissioners shall keep an account of claims audited and allowed by them against the several funds appropriated for county purposes in accordance with a form to be prescribed by the Comptroller General, and they shall conform to any system of bookkeeping that may be prescribed for use in their office by the Comptroller General.

HISTORY: 1962 Code Section 14-3785.5; 1975 (59) 692.



SECTION 4-9-1070. Commissioners may administer oaths and punish for contempt of their proceedings.

The members of the county board of commissioners may administer oaths to all persons appearing before them and punish by fine not exceeding ten dollars or imprisonment in the county jail not exceeding twenty hours any and all persons guilty of disorderly conduct amounting to an open or direct contempt or wilful interruption of their proceedings.

HISTORY: 1962 Code Section 14-3785.6; 1975 (59) 692.



SECTION 4-9-1080. Commissioners shall not be interested in certain contracts.

No member of a board of county commissioners shall be directly or indirectly interested in any contract pertaining to his duty as commissioner.

HISTORY: 1962 Code Section 14-3785.7; 1975 (59) 692.



SECTION 4-9-1090. Commissioners must give bond.

The county commissioners shall each give bond in the sum of five thousand dollars.

HISTORY: 1962 Code Section 14-3785.8; 1975 (59) 692.



SECTION 4-9-1100. Governor shall make certain appointments.

All appointments to boards, committees and commissions in those counties adopting the county board of commissioners form of government shall be made by the Governor upon approval of a majority of the members of the legislative delegation, including the Senator or Senators of the particular county.

HISTORY: 1962 Code Section 14-3585.10; 1975 (59) 692.



SECTION 4-9-1110. Inapplicability of certain provisions to county board of commissioners form of government.

The provisions of Sections 6-11-410 to 6-11-650 shall not apply to counties operating under the county board of commissioners form of government.

HISTORY: 1962 Code Section 14-3785.9; 1975 (59) 692.



SECTION 4-9-1210. Electors may propose and adopt or reject certain ordinances; submission by petition to council.

The qualified electors of any county may propose any ordinance, except an ordinance appropriating money or authorizing the levy of taxes, and adopt or reject such ordinance at the polls. Any initiated ordinance may be submitted to the council by a petition signed by qualified electors of the county equal in number to at least fifteen percent of the qualified electors of the county.

HISTORY: 1962 Code Section 14-3790; 1975 (59) 692; 1977 Act No. 33 Section 1.



SECTION 4-9-1220. Electors may petition for repeal of certain ordinances.

Within sixty days after the enactment by the council of any ordinance authorizing the issuance of bonds, notes or other evidence of debt the repayment of which requires a pledge of the full faith and credit of the county, or requires the approval of the issuance of bonds by a public service district within the county a petition signed by qualified electors of the county equal in number to at least fifteen percent of the qualified electors of the county, or if such ordinance relates to a bond issue for a public service district, fifteen percent of the qualified electors of the district may be filed with the clerk of the county council requesting that any such ordinance be repealed; provided, however, that this section shall not apply to bond issues approved by referendum or to notes issued in anticipation of taxes.

HISTORY: 1962 Code Section 14-3791; 1975 (59) 692; 1977 Act No. 33 Section 1.



SECTION 4-9-1230. Election shall be held where council fails to adopt or repeal ordinance.

If the council shall fail to pass an ordinance proposed by initiative petition or shall pass it in a form substantially different from that set forth in the petition therefor or if the council shall fail to repeal an ordinance for which a petition for repeal has been presented, the adoption or repeal of the ordinance concerned shall be submitted to the electors not less than thirty days nor more than one year from the date the council takes its final vote thereon. The council may, in its discretion, and if no regular election is to be held within such period, provide for a special election. All county councils shall be bound by the results of any such referendum.

HISTORY: 1962 Code Section 14-3792; 1975 (59) 692; 1977 Act No. 33 Section 1.






CHAPTER 10 - LOCAL SALES AND USE TAX

SECTION 4-10-10. Definitions.

For purposes of this chapter:

(1) "County area" means a county and all municipalities within its geographical boundaries.

(2) "County" means the unincorporated areas of a county area or county government as the use of the term dictates.

(3) "Municipality" means a municipal corporation created pursuant to Chapter 1 of Title 5 or a municipal government as the use of the term dictates.

(4) "Minimum distribution" means an amount equal to two million dollars for the first distribution and after that adjusted annually on a cumulative basis by a percentage equal to the increase in revenues credited to the Education Improvement Act Fund for the most recently completed fiscal year over the revenues credited to that fund in the preceding fiscal year.

(5) "Population" means population as determined in the most recent official United States Census.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990.



SECTION 4-10-20. Rate of tax; exemptions; reports by utilities; rental units.

A county, upon referendum approval, may levy a sales and use tax of one percent on the gross proceeds of sales within the county area which are subject to tax under Chapter 36 of Title 12 and the enforcement provisions of Chapter 54 of Title 12. The sale of items with a maximum tax levied in accordance with Section 12-36-2110 and Article 17 of Chapter 36 of Title 12 is exempt from the local sales and use tax. The adopted rate also applies to tangible personal property subject to the use tax in Section 12-36-1310. Taxpayers required to remit taxes under Section 12-36-1310 shall identify the county or municipality in the county area in which tangible personal property purchased at retail is stored, used, or consumed in this State. Utilities are required to report sales in the county or municipality in which consumption of the tangible personal property occurs. A taxpayer subject to the tax imposed by Section 12-36-920, who owns or manages rental units in more than one county or municipality, shall report separately in his sales tax return the total gross proceeds from business done in each county or municipality.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990; 1997 Act No. 149, Section 9A, eff for sales or use made on or after December 1, 1992; 1997 Act No. 151, Section 1A, eff for sales or use made on or after December 1, 1992.



SECTION 4-10-25. Construction contracts; application.

The gross proceeds of sales of tangible personal property delivered after the imposition date of the tax levied under Section 4-10-20 in a county, either under the terms of a construction contract executed before the imposition date, or a written bid submitted before the imposition date, culminating in a construction contract entered into before or after the imposition date, are exempt from the local sales and use tax provided in Section 4-10-20 if a verified copy of the contract is filed with the South Carolina Department of Revenue within six months after the imposition of the local sales and use tax.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990; 1993 Act No 181 Section 54, eff July 1, 1993.



SECTION 4-10-30. Referendum on question of implementing local option sales and use tax within county.

(A) The county election commission in each county shall conduct a referendum on the Tuesday following the first Monday in November on the question of implementing the local option sales and use tax within the county area. The state election laws apply to the referendum mutatis mutandis. The county election commission shall publish the results of the referendum and certify them to the county council. The sales and use tax must not be imposed in the county area, unless a majority of the qualified electors voting in the referendum approve the question.

(B) The ballot must read substantially as follows:

"Must a one percent sales and use tax be levied in __________ County for the purpose of allowing a credit against a taxpayer's county and municipal ad valorem tax liability and for the purpose of funding county and municipal operations in the __________ County area?

Yes [ ]

No [ ]"

(C) If the question is not approved at the initial referendum, the county council may call for another referendum on the question. However, following the initial referendum, a referendum for this purpose must not be held more often than once in twelve months and must be held on the Tuesday following the first Monday in November.

(D) Two weeks before the referendum the county council and the municipal councils in the county area shall publish in a newspaper of general circulation within the jurisdiction the anticipated credit against property taxes in the first year of implementation of the property tax credit fund. The notice must show the anticipated credit on the following classes of property:

(1) a primary residence;

(2) personal property including, but not limited to, an automobile;

(3) a commercial facility;

(4) an industrial facility.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990.



SECTION 4-10-35. Petition to rescind tax; referendum.

(A) Upon petition of fifteen percent of the qualified electors of a county presented to the governing body of that county which has implemented the one percent sales and use tax authorized by this chapter requesting that this tax be rescinded, the county governing body shall conduct a referendum on the Tuesday following the first Monday in November next following on the question of rescinding the local option sales and use tax within the county area. The state election laws apply to the referendum mutatis mutandis. The county election commission shall publish the results of the referendum and certify them to the county council. The sales and use tax must be rescinded in the county area upon the certification of the results if a majority of the qualified electors voting in the referendum vote in favor of rescinding the tax.

(B) The ballot must read substantially as follows:

"Must the one percent local option sales and use tax levied in __________ County pursuant to Chapter 10, Title 4 of the 1976 Code be rescinded?

Yes [ ]

No [ ]"

(C) A referendum for rescission of this tax may not be held earlier than two years after the tax has been levied in the county. If a majority of the qualified electors voting in the rescission referendum vote against rescinding the tax, no further rescission referendums may be held for a period of two years. If a majority of the qualified electors vote in favor of rescinding the tax, the tax may not be reimposed in the county for a period of two years. The petition requesting rescission must be presented to the county governing body at least one hundred twenty days before the Tuesday following the first Monday of November of that year or the referendum must be held on the Tuesday following the first Monday of November of the following year.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990.



SECTION 4-10-40. Distribution of revenue allocated to Property Tax Credit Fund.

(A) The revenue allocated to the Property Tax Credit Fund, as provided in Section 4-10-90, must be distributed to the county and the municipalities in the county area as follows:

(1) sixty-seven percent to the county;

(2) thirty-three percent to the municipalities in the county area so that each municipality receives an amount equal to what its percentage of population bears to the total population in all the municipalities in the county area.

(B)(1) All of the revenue received by a county and municipality from the Property Tax Credit Fund must be used to provide a credit against the property tax liability of taxpayers in the county and municipality in an amount determined by multiplying the appraised value of the taxpayer's taxable property by a fraction in which the numerator is the total estimated revenue received by the county or municipality from the Property Tax Credit Fund during the applicable fiscal year of the political subdivision and the denominator is the total of the appraised value of taxable property in the county or municipality as of January 1 of the applicable taxable year.

(2) For purposes of this chapter:

(a) property tax liability includes liability to pay fees in lieu of property taxes;

(b) taxable property includes exempt property for which the owner must pay fees in lieu of property taxes; and

(c) reference to liability for fees in lieu of tax applies to fees arising pursuant to Section 4-1-170 in connection with location in a multi-county industrial or business park as provided in Section 13 of Article VIII of the Constitution of the State of South Carolina.

(C) All interest accruing to the credit funds received by a county or a municipality from the Property Tax Credit Fund must be used to provide an additional credit as provided in this section.

(D) If a municipality has adopted or adopts a redevelopment plan for a tax increment financed redevelopment project pursuant to Chapter 6 of Title 31, a deficiency resulting from the application of this section in the tax allocation fund or separate fund established to pay project costs must be funded from the municipality's allocation from the County/Municipal Revenue Fund each year so as to provide full funding for the project. A tax increment financing bond holder, agent, or trustee may enforce this requirement.

(E) For motor vehicles subject to the payment of property taxes pursuant to Article 21, Chapter 37 of Title 12, the credit provided under this section applies against the tax liability for motor vehicle tax years beginning after December of the year in which the credit is calculated.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990; 1991 Act No. 109, Section 8, eff May 30, 1991; 1991 Act No. 168, Section 12, eff June 28, 1991; 1998 Act No. 442, Section 13, eff August 31, 1998.



SECTION 4-10-50. Distribution of revenue set aside for the County/Municipal Revenue Fund.

(A) The revenue generated in a county area and set aside and allocated to the County/Municipal Revenue Fund must be distributed to the county and the municipalities in the county area as follows:

(1) fifty percent based upon the location of the sale;

(2) fifty percent based on population.

(B) The population of the county is the population of the county area, and the population of the municipalities is the population within the corporate boundaries of the municipalities in the county area.

(C) Revenue distributed to a county or municipality under this section may be used to provide an additional property tax credit in the manner provided in Section 4-10-40(B).

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990; 1991 Act No. 168, Section 14, eff June 28, 1991.



SECTION 4-10-60. Withholdings from amount collected by counties; apportionment amongst other counties.

(A) At the end of each fiscal year and before August first a percentage, to be determined by the State Treasurer and not to exceed five percent of collections, must be withheld from those county areas collecting five million dollars or more from the sales and use tax authorized by this chapter, and that amount must be distributed to assure that each county area receives a minimum distribution. The difference between the minimum distribution and the actual collections within a county area must be distributed to the eligible units within the county area based on population as provided for in this chapter.

(B) The amount withheld from those county areas collecting five million dollars or more must be apportioned among the county and the municipalities in the county area in the same proportion as those units received remittances as provided in this chapter. An amount withheld in excess must be distributed back to the county areas whose collections exceed five million dollars based on the ratio of the funds available to the collections by each county area.

(C) As a condition precedent to a county area being subject to an assessment by the State Treasurer or being a recipient of revenue pursuant to this section, the county area must have implemented the sales and use tax as authorized by this chapter.

(D) The provisions of subsection (A) do not apply if the total number of county areas adopting the sales and use tax authorized by this chapter, which are projected by the Department of Revenue to collect five million dollars or more, generated fifty percent or less during the most currently available fiscal year of the total statewide collections from the levy of a one percent sales and use tax, then those county areas generating five million dollars or more must be assessed five percent of the amount generated in the county area, and that amount must be used as a supplement to those county areas generating less than the minimum distribution. The supplement to those county areas generating less than the minimum distribution must be distributed so that each county area receives an amount equal to what its percentage of population bears to the total population in all of the county areas generating less than the minimum distribution which have implemented the sales and use tax authorized by this chapter. Once the amount of the supplement has been determined for each of the county areas to be supplemented, then the supplement must be distributed to the eligible units within the county area based on population as provided for in this chapter. However, the supplement to the county area combined with collections within the county area may not exceed the minimum distribution.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990; 1993 Act No 181, Section 55, eff July 1, 1993.



SECTION 4-10-65. Local option tax revenues not identified as to unit shall go to local option supplemental revenue fund.

Funds collected by the department from the local option sales tax which are not identified as to the governmental unit due the tax, and cannot be so identified after a reasonable effort by the department to determine the appropriate governmental unit, must be deposited to a local option supplemental revenue fund. These funds must be distributed in accordance with Section 4-10-60 to those counties generating less than the minimum distribution.

HISTORY: 1993 Act No. 164, Part II, Section 99, eff June 21, 1993; 1999 Act No. 93, Section 1, eff June 11, 1999.



SECTION 4-10-67. Deposit and distribution of local option use tax.

Local option use tax collected by the department in conjunction with the filing of individual income tax returns must be deposited to a local option supplemental revenue fund and distributed in accordance with Section 4-10-60 to those counties generating less than their minimum distribution.

HISTORY: 2000 Act No. 399, Section 3(S), eff August 17, 2000.



SECTION 4-10-70. Determination of amount to be received by eligible unit within county area.

No eligible unit within a county area may receive less from the distribution of the sales and use tax authorized by this chapter than it received in the previous fiscal year. However, if the amount of collections from the sales and use tax in the county area is less than the preceding fiscal year's collections, then the distributions to the eligible units within the county area must be reduced on a proportional basis.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990.



SECTION 4-10-80. Reports as to total amount of revenue collected.

Annually by August fifteenth the State Treasurer shall report to the county chief administrative officers, county treasurers, and municipal clerks in those county areas which levy the sales and use tax authorized by this chapter the total amount of revenue collected as reported by the Department of Revenue in the county area for the preceding fiscal year.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990; 1993 Act No 181, Section 56, eff July 1, 1993.



SECTION 4-10-90. Department of Revenue to administer and collect local sales and use tax; forms; regulations; notice by county that tax has been approved; revenues to be credited to Local Sales and Use Tax Fund; reports to State Treasurer; refunds.

(A) The Department of Revenue shall administer and collect the local sales and use tax in the manner that sales and use taxes are administered and collected pursuant to Chapter 36 of Title 12. The commission may prescribe forms and promulgate regulations in conformity with this chapter, including tables prescribing the amount to be added to the sales price. The county shall notify the Department of Revenue and the State Treasurer through delivery of a certified copy of a resolution adopted by the county by December thirty-first following the referendum for the tax to be imposed May first. Failure to deliver the resolution by December thirty-first causes a delay of the imposition until the first day of May of the next calendar year. Notwithstanding the provisions of this subsection, the local sales and use tax must not be imposed before July first following the first referendum held pursuant to Section 4-10-30.

(B) All revenues collected by the Department of Revenue on behalf of a county area pursuant to this chapter must be remitted to the State Treasurer to be credited to a Local Sales and Use Tax Fund which is separate and distinct from the state general fund. After deducting the amount of refunds made and the costs to the Department of Revenue of administering the tax, not to exceed one-half of one percent of the fund or seven hundred fifty thousand dollars, whichever is greater, the State Treasurer shall deposit the revenue into the Local Sales and Use Tax Fund which consists of two separate funds: the Property Tax Credit Fund and the County/Municipal Revenue Fund. The revenue collected pursuant to this chapter must be allocated to each fund as follows:

(1) During the first year after the effective date of this act, sixty-three percent to the Property Tax Credit Fund and thirty-seven percent to the County/Municipal Revenue Fund.

(2) During the second year after the effective date of this act, sixty-five percent to the Property Tax Credit Fund and thirty-five percent to the County/Municipal Revenue Fund.

(3) During the third year after the effective date of this act, sixty-seven percent to the Property Tax Credit Fund and thirty-three percent to the County/Municipal Revenue Fund.

(4) During the fourth year after the effective date of this act, sixty-nine percent to the Property Tax Credit Fund and thirty-one percent to the County/Municipal Revenue Fund.

(5) During the fifth year after the effective date of this act, and each year thereafter, seventy-one percent to the Property Tax Credit Fund and twenty-nine percent to the County/Municipal Revenue Fund. The allocation of revenue to each fund provided for in this section must remain uniform as to the percentage allocated to each fund regardless of the year in which a county adopts the local sales and use tax. The State Treasurer shall distribute monthly the revenues according to the provisions of this chapter.

(C) The Department of Revenue shall furnish data to the State Treasurer and to the governing bodies of the counties and municipalities receiving revenues for the purpose of calculating distributions and estimating revenues. The information which may be supplied to counties and municipalities includes, but is not limited to, gross receipts, net taxable sales, and tax liability by taxpayers. Information by taxpayer received by appropriate county or municipal officials is considered confidential and is governed by the provisions of Section 12-54-240. A person violating this section is subject to the penalties provided in Section 12-54-240. The State Treasurer may correct misallocations from the Property Tax Credit Fund and County/Municipal Revenue Fund by adjusting subsequent allocations, but these adjustments may be made only in allocations made in the same fiscal year as the misallocation. However, allocations made as a result of city or county code errors must be corrected prospectively.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990; 1991 Act No. 168, Sections 1, 13, eff June 28, 1991; 1993 Act No 181 Section 57, eff July 1, 1993; 1998 Act No. 432, Section 18A, eff for tax years beginning after December 31, 1998.



SECTION 4-10-100. Commencement of local sales and use tax.

Notwithstanding the date of general imposition of the local sales and use tax authorized pursuant to this chapter, with respect to services that are regularly billed on a monthly basis, the local sales and use tax is imposed beginning on the first day of the billing period beginning on or after the date of general imposition.

HISTORY: 1990 Act No. 317, Section 1, eff February 2, 1990.



SECTION 4-10-300. Short title.

This article may be cited as the "Capital Project Sales Tax Act".

HISTORY: 1997 Act No. 138, Section 3, eff July 1, 1997.



SECTION 4-10-310. Imposition of tax.

Subject to the requirements of this article, the county governing body may impose a one percent sales and use tax by ordinance, subject to a referendum, within the county area for a specific purpose or purposes and for a limited amount of time. The revenues collected pursuant to this article may be used to defray debt service on bonds issued to pay for projects authorized in this article. However, at no time may any portion of the county area be subject to more than one percent sales tax levied pursuant to this article, pursuant to Chapter 37, Title 4, or pursuant to



SECTION 4-10-320. Commission creation; composition.

(A) The governing body of any county is authorized to create a commission subject to the provisions of this section. The commission consists of six members, all of whom must be residents of the county, appointed as follows:

(1) The governing body of the county must appoint three members of the commission.

(2) The municipalities in the county must appoint three members, who must be residents of incorporated municipalities within the county, and who are selected according to the following mechanism:

(a) The total population of all incorporated municipalities within the county, as determined by the most recent United States census, must be divided by three, the result being an apportionate average.

(b) The respective population of each municipality in the county must be divided by the apportionate average to determine an appointive index.

(c) Each municipality in the county appoints a number of members to the commission equal to the whole number indicated by their appointive index. However, no single municipality may appoint more than two members to the commission; unless there is only one municipality in the county, and in such case the municipality is entitled to three appointments to the commission.

(d) When less than three members are selected to the commission in accordance with the prescribed appointive index method, the remaining member or members must be selected in a joint meeting of the commission appointees of the municipalities in the county. The member or members must be chosen from among the residents of the municipalities in the county that before this time have not provided a representative for the commission.

(e) In the event no municipality is entitled to appoint a member to the commission pursuant to the formula in subitem (c) of this subsection, the municipality with the highest appointive index must be deemed to have an appointive index of one.

(B) When the governing body of any county creates a commission, it must be created in accordance with the procedures specified in subsection (A) and only upon the request of the governing body of the county. If within the thirty-day period following the adoption of a resolution to create the commission, one or more of the municipalities fails or refuses to appoint their proportionate number of members to the commission, the county governing body must appoint an additional number of members equal to the number that any such municipality is entitled to appoint. A vacancy on the commission must be filled in the manner of the original appointment.

(C) The commission created pursuant to this section must consider proposals for funding capital projects within the county area. The commission then formulates the referendum question that is to appear on the ballot pursuant to Section 4-10-330(D).

HISTORY: 1997 Act No. 138, Section 3, eff July 1, 1997.



SECTION 4-10-330. Contents of ballot question; purpose for which proceeds of tax to be used.

(A) The sales and use tax authorized by this article is imposed by an enacting ordinance of the county governing body containing the ballot question formulated by the commission pursuant to Section 4-10-320(C), subject to referendum approval in the county. The ordinance must specify:

(1) the purpose for which the proceeds of the tax are to be used, which may include projects located within or without, or both within and without, the boundaries of the local governmental entities, including the county, municipalities, and special purpose districts located in the county area, and may include the following types of projects:

(a) highways, roads, streets, bridges, and public parking garages and related facilities;

(b) courthouses, administration buildings, civic centers, hospitals, emergency medical facilities, police stations, fire stations, jails, correctional facilities, detention facilities, libraries, coliseums, educational facilities under the direction of an area commission for technical education, or any combination of these projects;

(c) cultural, recreational, or historic facilities, or any combination of these facilities;

(d) water, sewer, or water and sewer projects;

(e) flood control projects and storm water management facilities;

(f) beach access and beach renourishment;

(g) dredging, dewatering, and constructing spoil sites, disposing of spoil materials, and other matters directly related to the act of dredging;

(h) jointly operated projects of the county, a municipality, special purpose district, and school district, or any combination of those entities, for the projects delineated in subitems (a) through (g) of this item;

(i) any combination of the projects described in subitems (a) through (h) of this item;

(2) the maximum time, in two-year increments not to exceed eight years from the date of imposition, or in the case of a reimposed tax, a period ending on April thirtieth of an odd-numbered year, not to exceed seven years, for which the tax may be imposed;

(3)(a) if the county proposes to issue bonds to provide for the payment of any costs of the projects, the maximum amount of bonds to be issued, whether the sales tax proceeds are to be pledged to the payment of the bonds and, if other sources of funds are to be used for the projects, specifying the other sources;

(b) the maximum cost of the project or facilities or portion of the project or portion of the facilities, to be funded from proceeds of the tax or bonds issued as provided in this article and the maximum amount of net proceeds expected to be used to pay the cost or debt service on the bonds, as the case may be; and

(4) any other condition precedent, as determined by the commission, to the imposition of the sales and use tax authorized by this article or condition or restriction on the use of sales and use tax revenue collected pursuant to this article.

(B) When the tax authorized by this article is imposed for more than one purpose, the enacting ordinance must set forth the priority in which the net proceeds are to be expended for the purposes stated. The enacting ordinance may set forth a formula or system by which multiple projects are funded simultaneously.

(C) Upon receipt of the ordinance, the county election commission must conduct a referendum on the question of imposing the sales and use tax in the area of the county that is to be subject to the tax. The referendum for imposition or reimposition of the tax must be held at the time of the general election unless the vote is to reimpose a tax in effect on or before June 1, 2009, and in existence at the time of such vote, in which case the referendum may be held on a general election day or at a time the governing body of the county and the Department of Revenue determine necessary to permit the tax to be reinstated and continue without interruption. The choice of election times rests with the governing body of the county. However, a referendum to reimpose an existing tax as permitted above only may be held once whether or not the referendum is held on a general election day or at another time. Two weeks before the referendum the election commission must publish in a newspaper of general circulation the question that is to appear on the ballot, with the list of projects and the cost of the projects. If the proposed question includes the use of sales taxes to defray debt service on bonds issued to pay the costs of any project, the notice must include a statement indicating that principal amount of the bonds proposed to be issued for the purpose and, if the issuance of the bonds is to be approved as part of the referendum, stating that the referendum includes the authorization of the issuance of bonds in that amount. This notice is in lieu of any other notice otherwise required by law.

(D) The referendum question to be on the ballot must read substantially as follows:

"Must a special one percent sales and use tax be imposed in (county) for not more than (time) to raise the amounts specified for the following purposes?

(1) $________ for __________

(2) $________ for __________

(3) etc.

Yes [ ]

No [ ]

If the referendum includes the issuance of bonds, the question must be revised to include the principal amount of bonds proposed to be authorized by the referendum and the sources of payment of the bonds if the sales tax approved in the referendum is inadequate for the payment of the bonds.

(E) All qualified electors desiring to vote in favor of imposing the tax for the stated purposes shall vote "yes" and all qualified electors opposed to levying the tax shall vote "no". If a majority of the votes cast are in favor of imposing the tax, then the tax is imposed as provided in this article and the enacting ordinance. A subsequent referendum on this question must be held on the date prescribed in subsection (C). The election commission shall conduct the referendum under the election laws of this State, mutatis mutandis, and shall certify the result no later than November thirtieth to the county governing body and to the Department of Revenue. Expenses of the referendum must be paid by the governmental entities that would receive the proceeds of the tax in the same proportion that those entities would receive the net proceeds of the tax.

(F) Upon receipt of the returns of the referendum, the county governing body must, by resolution, declare the results thereof. In such event, the results of the referendum, as declared by resolution of the county governing body, are not open to question except by a suit or proceeding instituted within thirty days from the date such resolution is adopted.

HISTORY: 1997 Act No. 138, Section 3, eff July 1, 1997; 1999 Act No. 93, Section 2, eff June 11, 1999; 2002 Act No. 334, Sections 22.A, 22.B and 22.E, eff June 24, 2002; 2004 Act No. 244, Section 2, eff May 24, 2004; 2004 Act No. 292, Section 2, eff August 16, 2004; 2009 Act No. 49, Section 2, eff upon approval (became law without the Governor's signature on June 3, 2009); 2012 Act No. 268, Section 1, eff June 20, 2012.



SECTION 4-10-340. Tax imposition and termination.

(A) If the sales and use tax is approved in the referendum, the tax is imposed on the first of May following the date of the referendum. If the reimposition of an existing sales and use tax imposed pursuant to this article is approved in the referendum, the new tax is imposed immediately following the termination of the earlier imposed tax and the reimposed tax terminates on the thirtieth of April in an odd-numbered year, not to exceed seven years from the date of reimposition. If the certification is not timely made to the Department of Revenue, the imposition is postponed for twelve months.

(B) The tax terminates the final day of the maximum time period specified for the imposition.

(C)(1) Amounts collected in excess of the required net proceeds must first be applied, if necessary, to complete a project for which the tax was imposed.

(2) If funds still remain after first using the funds as described in item (1) and the tax is reimposed, the remaining funds must be used to fund the projects approved by the voters in the referendum to reimpose the tax, in priority order as the projects appeared on the enacting ordinance.

(3) If funds still remain after first using the funds as described in item (1) and the tax is not reimposed, the remaining funds must be used for the purposes set forth in Section 4-10-330(A)(1). These remaining funds only may be expended for the purposes set forth in Section 4-10-330(A)(1) following an ordinance specifying the authorized purpose or purposes for which the funds will be used.

HISTORY: 1997 Act No. 138, Section 3, eff July 1, 1997; 2002 Act No. 334, Sections 22.C and 22.F, eff June 24, 2002; 2009 Act No. 49, Section 3, eff upon approval (became law without the Governor's signature on June 3, 2009).



SECTION 4-10-350. Department of Revenue to administer and collect local tax.

(A) The tax levied pursuant to this article must be administered and collected by the Department of Revenue in the same manner that other sales and use taxes are collected. The department may prescribe amounts that may be added to the sales price because of the tax.

(B) The tax authorized by this article is in addition to all other local sales and use taxes and applies to the gross proceeds of sales in the applicable area that is subject to the tax imposed by Chapter 36, Title 12 and the enforcement provisions of Chapter 54, Title 12. The gross proceeds of the sale of items subject to a maximum tax in Chapter 36, Title 12 are exempt from the tax imposed by this article. Unprepared food items eligible for purchase with United States Department of Agriculture food coupons are exempt from the tax imposed pursuant to this article. The tax imposed by this article also applies to tangible personal property subject to the use tax in Article 13, Chapter 36, Title 12.

(C) A taxpayer required to remit taxes under Article 13, Chapter 36 of Title 12 must identify the county in which the personal property purchased at retail is stored, used, or consumed in this State.

(D) A utility is required to report sales in the county in which the consumption of the tangible personal property occurs.

(E) A taxpayer subject to the tax imposed by Section 12-36-920, who owns or manages rental units in more than one county, must report separately in his sales tax return the total gross proceeds from business done in each county.

(F) The gross proceeds of sales of tangible personal property delivered after the imposition date of the tax levied under this article in a county, either under the terms of a construction contract executed before the imposition date, or a written bid submitted before the imposition date, culminating in a construction contract entered into before or after the imposition date, are exempt from the sales and use tax provided in this article if a verified copy of the contract is filed with the Department of Revenue within six months after the imposition date of the sales and use tax provided for in this article.

(G) Notwithstanding the imposition date of the sales and use tax authorized pursuant to this chapter, with respect to services that are billed regularly on a monthly basis, the sales and use tax authorized pursuant to this article is imposed beginning on the first day of the billing period beginning on or after the imposition date.

HISTORY: 1997 Act No. 138, Section 3, eff July 1, 1997; 1999 Act No. 93, Section 3, eff June 11, 1999; 2009 Act No. 49, Section 4.A, eff upon approval (became law without the Governor's signature on June 3, 2009).



SECTION 4-10-360. Revenue remitted to State Treasurer and held in a separate fund.

The revenues of the tax collected under this article must be remitted to the Department of Revenue and placed on deposit with the State Treasurer and credited to a fund separate and distinct from the general fund of the State. After deducting the amount of any refunds made and costs to the Department of Revenue of administering the tax, not to exceed one percent of the revenues, the State Treasurer shall distribute the revenues quarterly to the county treasurer in the county area in which the tax is imposed and the revenues must be used only for the purposes stated in the imposition ordinance. The State Treasurer may correct misallocations by adjusting subsequent distributions, but these adjustments must be made in the same fiscal year as the misallocations. However, allocations made as a result of city or county code errors must be corrected prospectively. Within thirty days of the receipt of any quarterly payment, the county treasurer or the county administrator shall certify to the Department of Revenue amounts of net proceeds applied to the costs of each project and the amount of project costs remaining to be paid and, if bonds have been issued that were approved in the referendum, a schedule of payments remaining due on the bonds that are payable from the net proceeds of the sales tax authorized in the referendum.

HISTORY: 1997 Act No. 138, Section 3, eff July 1, 1997; 1999 Act No. 93, Section 4, eff June 11, 1999; 2002 Act No. 334, Section 22D, eff June 24, 2002.



SECTION 4-10-370. Calculating distributions to counties; confidentiality.

The Department of Revenue shall furnish data to the State Treasurer and to the county treasurers receiving revenues for the purpose of calculating distributions and estimating revenues. The information that must be supplied to counties and municipalities upon request includes, but is not limited to, gross receipts, net taxable sales, and tax liability by taxpayers. Information about a specific taxpayer is considered confidential and is governed by the provisions of Section 12-54-240. A person violating this section is subject to the penalties provided in Section 12-54-240.

HISTORY: 1997 Act No. 138, Section 3, eff July 1, 1997.



SECTION 4-10-380. Unidentified funds; transfer and supplemental distributions.

Annually, and only in the month of June, funds collected by the department from the local option capital project sales tax, which are not identified as to the governmental unit due the tax, must be transferred, after reasonable effort by the department to determine the appropriate governmental unit, to the State Treasurer's Office. The State Treasurer shall distribute these funds to the county treasurer in the county area in which the tax is imposed and the revenues must be used only for the purposes stated in the imposition ordinance. The State Treasurer shall calculate this supplemental distribution on a proportional basis, based on the current fiscal year's county area revenue collections.

HISTORY: 1999 Act No. 93, Section 5, eff June 11, 1999.



SECTION 4-10-410. Citation of act.

This act may be cited as the "Education Capital Improvements Sales and Use Tax Act".

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 4-10-415. Definitions.

For purposes of this article, the following terms and words are defined as follows:

(1) "Area commission" means the governing body, however described, of a technical college under the jurisdiction of the State Board for Technical and Comprehensive Education which has a campus located in the county which contains the site of a capital improvement financed by revenue of the tax authorized pursuant to this article.

(2) "School district board of trustees" means the governing body of a school district.

(3) "County" means a county within which the sales and use tax authorized by this article is imposed.

(4) "County auditor" means the county auditor of the county.

(5) "County treasurer" means the county treasurer of the county.

(6) "Election authority" means the authority charged with the conduct of countywide elections within the county.

(7) "Higher education board of trustees" means the governing body of a public institution of higher learning, other than a technical college, as defined in Section 59-103-5, which has a campus located in the county which contains the site of a capital improvement financed by revenue of the tax authorized pursuant to this article.

(8) "Memorandum of agreement" means a written document executed by the school district board of trustees and the area commission or higher education board of trustees, or both of these entities, to provide for the school district's sharing of the revenue of the tax authorized pursuant to this article. The agreement must contain, inter alia, the revenue distribution formula expressed in percentages and the specific capital improvement projects for which the shared revenue must be used. The memorandum of agreement is not effective unless it has been ratified by a recorded vote of at least two-thirds of the membership of the school district board of trustees and a recorded vote of at least two-thirds of the membership of the area commission or higher education board of trustees, or both, as applicable. When ratified by all parties and incorporated into the resolution adopted by the school district board of trustees, the memorandum of agreement is binding on all parties.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 4-10-420. Authority to impose county sales and use tax; sharing revenues among school districts.

(A) Subject to the requirements of this article, there may be imposed a one percent sales and use tax within a county for specific education capital improvements for the school district or school districts listed in the referendum question as provided pursuant to Section 4-10-425(C). Pursuant to a memorandum of agreement, a portion of the revenue of the tax may be shared with and distributed to the area commission or higher education board of trustees, or both such governing bodies for specific education capital improvements on the campus or campuses of the recipient governing body located in the county as listed in the referendum question pursuant to Section 4-10-425(C). The proceeds of the tax must be distributed as provided in this article. The boards of trustees of the school districts, in the resolution adopted pursuant to Section 4-10-425, shall provide specific capital improvement projects for which the proceeds of the tax distributed to those school districts must be expended. Where an area commission or higher education board of trustees shares in the revenues, the resolution must incorporate the memorandum of agreement.

A school district board of trustees shall use the school district's share of the distribution only to pay for those capital improvements provided in the resolution and included in the referendum question directly, or to service general obligation debt incurred by the districts for such improvements, or a combination of these purposes.

An area commission or higher education board of trustees, or both, shall use its share of the distribution only to pay for its capital improvements provided in the memorandum of agreement and included in the referendum question directly, or to replace tuition revenues pledged to service state institution bonds issued for such improvements, for some other applicable method of financing capital improvements provided by law, or a combination of these purposes. If any necessary approvals required by law for the issuing of state institution bonds or other method of financing are not forthcoming, the area commission and higher education board of trustees, as appropriate, shall then use the revenue for the projects approved to the extent possible and may prioritize among their projects for their completion.

(B)(1) The tax allowed by this article may not be imposed in a county in which there is currently imposed or scheduled to be imposed a local sales and use tax for public school capital improvements authorized pursuant to any local law enacted by the General Assembly.

(2) Notwithstanding any other provision of law, a local sales and use tax for public school capital improvements authorized by a local law enacted by the General Assembly may not be imposed in a county while the tax authorized pursuant to this article is imposed in that county.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 4-10-425. Procedure for imposing tax; referendum; ballot.

(A) The tax authorized by this article may be imposed in the county upon the adoption of an approving resolution by the board of trustees of a school district, and the subsequent approval of the imposition of the tax by referendum open to all qualified electors residing in the county in which the question includes each specific education capital improvement included in the resolution and any incorporated memorandum of agreement.

The approving resolution must specify some period, stated in calendar years, not to exceed fifteen years, for which the tax must be imposed, the date of the referendum, and the question to appear on the referendum ballot. The approving resolution, upon adoption, must be forwarded to the election authority. The referendum required by this article may only be conducted in even-numbered years at the time of the general election.

(B) Upon receipt of a resolution from the board of trustees of a school district, the election authority shall conduct a referendum on the question of imposing the tax in the county. Notice of the election must be provided in the manner provided by the general election law and include the question to be voted upon in the referendum. Expenses of the referendum must be paid by the school district or school districts for which the referendum is being held.

(C) The ballot to be voted upon in the referendum must read substantially as follows:

EDUCATION CAPITAL IMPROVEMENTS SALES AND USE TAX ACT REFERENDUM FOR ____________ COUNTY

Must a special one percent sales and use tax be imposed in _____ County for not more than ____ years with the revenue of the tax used to pay, directly or indirectly, the cost of the following education capital improvement projects in _____________ County

(1) _____________

(2) _____________ etc.?

Yes [ ]

No [ ]

Those voting in favor of the question shall deposit a ballot with a check or cross mark in the square after the word "Yes", and those voting against the question shall deposit a ballot with a check or cross mark in the square after the word "No".

The ballot may contain a short explanation of the question to be voted upon in this referendum.

(D) Upon receipt and certification of the returns of the referendum, the election authority shall by resolution certify the results of the referendum by resolution and within ten days thereafter file the resolution with the clerk of court for the county and with the South Carolina Department of Revenue. The result of the referendum, as declared by resolution of the election authority and as filed with the clerk of court, is not open to question except by a civil action instituted in the county within twenty days of the filing of the resolution. If a majority of the total votes cast is in favor of imposing the tax, then the tax is imposed as provided in this section; otherwise the tax is not imposed.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 4-10-430. Commencement and termination.

(A) If the tax is approved in the referendum, the tax must be imposed beginning upon the first day of the fourth full month following the filing of the declaration of results of the referendum with the Department of Revenue.

(B) The tax terminates upon the earlier of:

(1) the final day of the maximum time specified for the imposition; or

(2) sixty days following the filing with the Department of Revenue of certified copies of a resolution adopted by the board of trustees of the school district requesting termination of the tax. Where revenues of the tax are shared pursuant to a memorandum of agreement as provided pursuant to Section 4-10-420, the termination resolution must be adopted by all parties to the memorandum of agreement.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 4-10-435. Collection and administration by Department of Revenue.

(A) The tax levied pursuant to this article must be administered and collected by the Department of Revenue in the same manner that other sales and use taxes are collected. The Department of Revenue may prescribe the amounts which may be added to the sales price because of the tax.

(B) The tax authorized by this article is in addition to all other local sales and use taxes and applies to the gross proceeds of the sales in the county which are subject to the tax imposed by Chapter 36 of Title 12 and the enforcement provisions of Chapter 54 of Title 12. The gross proceeds of the sale of items subject to a maximum tax in Chapter 36 of Title 12 are exempt from the tax imposed by this article. The gross proceeds of the sale of unprepared food items which may lawfully be purchased with United States Department of Agriculture food coupons are exempt from the tax imposed by this article. The tax imposed by this article also applies to tangible personal property subject to the use tax in Chapter 36 of Title 12.

(C) Taxpayers required to remit use taxes under Chapter 36 of Title 12 shall identify the county in which the tangible personal property purchased at retail is stored, used, or consumed in this State.

(D) Utilities are required to report sales in the county in which consumption of the tangible personal property occurs.

(E) A taxpayer subject to the tax imposed by Section 12-36-920 who owns or manages rental units in more than one county shall separately report in his sales tax return the total gross proceeds from business done in each county.

(F) The gross proceeds of sales of tangible personal property delivered after the imposition date of the tax levied under this article in the county, either under the terms of a construction contract executed before the imposition date, or a written bid submitted before the imposition date, culminating in a construction contract entered into before or after the imposition date, are exempt from the special local sales and use tax provided in this section if a verified copy of the contract is filed with the Department of Revenue within six months after the imposition of the special local sales and use tax.

(G) Notwithstanding the imposition date of the sales and use tax authorized pursuant to this article, with respect to services that are regularly billed on a monthly basis, the sales and use tax is imposed beginning on the first day of the billing period beginning on or after the imposition date.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 4-10-440. Remitting revenues to State Treasurer; distribution and use of proceeds.

(A) The revenues of the sales and use tax collected under this article must be remitted to the State Treasurer and credited to a fund separate and distinct from the general fund of the State. If revenue of the tax is shared, the school district shall forward a certified copy of the resolution and an incorporated memorandum of agreement to the State Treasurer. After deducting the amount of refunds made and costs to the Department of Revenue of administering the tax, not to exceed one percent of the revenues, the State Treasurer shall distribute the revenues monthly as provided pursuant to subsection (B) of this section. The State Treasurer may correct misallocation costs or refunds by adjusting proportionately subsequent distributions, but these adjustments must be made in the same fiscal year as the misallocation.

(B) The State Treasurer shall distribute proceeds of the tax due the school district to the county treasurer for the benefit of the school district. If revenues are shared, any revenue due the area commission or higher education board of trustees, or both of these entities, must be distributed by the State Treasurer monthly to approved accounts of those entities. All such distributions must be proportionately reduced by amounts attributable to refunds and administration as provided pursuant to subsection (A) of this section.

(C) Except as provided in Section 4-10-445, withdrawals by a school district of tax proceeds from the county treasurer must be made in the same manner as are funds appropriated to the school districts by the State. Pending these withdrawals, taxes must be deposited in an account for the school district, separate and distinct from accounts established for any other purpose, and investment earnings derived from monies in such an account must be credited to the account. The school district shall maintain records which demonstrate that tax proceeds are spent only for the purposes as approved by its board of trustees and in accordance with this article.

(D) The proceeds of the sales and use tax paid to the county treasurer for the benefit of a school district must be applied only for the purposes set forth in the resolution adopted pursuant to Section 4-10-425.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 4-10-445. Application of proceeds to debt service.

(A) If a school district has provided in its resolution adopted pursuant to Section 4-10-425, that any portion of the proceeds of the sales and use tax allocated to it must be applied to debt service on general obligation bonds, the school district shall notify the county treasurer in writing no later than the first day of August of each year of the amount of sales and use taxes to be applied to offset the debt service millage levy for such general obligation bonds. The amount



SECTION 4-10-450. Availability of data to calculate distributions and estimate revenues.

The Department of Revenue shall furnish data to the State Treasurer and to a school district and others receiving tax revenues pursuant to this article for the purpose of calculating distributions and estimating revenues. The information which must be supplied to the school district upon request includes, but is not limited to, gross receipts, net taxable sales, and tax liability by taxpayers. Information about a specific taxpayer is considered confidential and is governed by the provisions of Section 12-54-240. A person violating this section is subject to the penalties provided in Section 12-54-240.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 4-10-460. Renewal or reimposition of tax.

The tax authorized in this article may be renewed and imposed within a county in the same manner as proceedings for the initial imposition of the tax. A referendum on the question of reimposition of a tax must not be held more than two years before the date upon the tax then in effect is scheduled to terminate, but any reimposition is effective immediately upon the termination of the tax previously imposed.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 4-10-470. Counties in which tax may be imposed.

The Education Capital Improvements Sales and Use Tax authorized by this article may only be imposed in counties which have collected at least seven million dollars in state accommodations taxes as imposed pursuant to Section 12-36-920(A) in the most recent fiscal year for which full collection figures are available. Once a county meets this threshold it thereafter remains eligible to impose this tax.

HISTORY: 2008 Act No. 316, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 4-10-510. Article title.

This article may be cited as the "Personal Property Tax Exemption Sales Tax Act".

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



SECTION 4-10-520. Purpose.

This article provides the only method in which the governing body of a county by ordinance may exempt private passenger motor vehicles, motorcycles, general aviation aircraft, boats, and boat motors from property taxes levied in the county as provided in Section 3, Article X of the Constitution of this State.

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



SECTION 4-10-530. Meaning of "county".

As used in this article, a county has the meaning provided for "county areas" in Section 4-10-10(1).

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



SECTION 4-10-540. Imposition of sales and use tax to replace vehicle tax.

(A) Subject to the requirements of this article, the county council by ordinance may impose a sales and use tax in increments of one-tenth of one percent, not to exceed two percent, subject to referendum approval. The rate of the tax must be set at an amount expressed in tenths of one percent estimated to be sufficient to produce revenues that do not exceed those necessary to replace private passenger motor vehicle, motorcycle, general aviation aircraft, boat, and boat motor property tax revenue in the county in the most recently completed fiscal year, but in no case more than two percent. The county council must obtain from the Board of Economic Advisors the board's certified estimate of the rate of sales and use tax necessary in the county to equal property tax revenues derived from private passenger motor vehicles, motorcycles, general aviation aircraft, boats, and boat motors in the latest completed fiscal year. If this rate exceeds two percent, the maximum rate the board may certify is two percent. This certified rate is the rate of tax that must appear in the referendum question. If the revenue of a two percent tax does not at least equal the revenue not collected, then for the first year of implementation, the shortfall must be made up by a distribution to the county from the Trust Fund for Tax Relief, and this distribution is considered additional sales tax revenue pursuant to this article. Thereafter, this distribution must be adjusted by an amount equal to any increase in the consumer price index in the most recently completed calendar year, but in no case may this distribution result in a reimbursement to a county that exceeds the personal property tax revenue not collected because of the exemption allowed by this article.

(B) If the property tax assessment ratio applicable to private passenger motor vehicles and motorcycles is reduced, then for a county where the tax allowed by this article is imposed, the board shall certify a new tax rate applying the reduced assessment ratio to the assessed value of vehicles in the county in the most recently completed fiscal year, using the millage applicable for that fiscal year, and calculate a tax rate sufficient to produce that revenue in a fiscal year plus the revenue not collected because of the exemption for general aviation aircraft, boats, and boat motors from the original calculation, not to exceed two percent. This new rate applies effective beginning with the month the assessment ratio changes and continues to apply while that assessment ratio applies or until the tax is rescinded.

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



SECTION 4-10-550. Ordinance and referendum; certification of results.

(A) The sales and use tax authorized by this article is imposed by an enacting ordinance of the county council.

(B) Upon receipt of the ordinance, the county election commission shall conduct a referendum on the question of imposing the sales and use tax. A referendum for this purpose must be held at the time of the general election. Two weeks before the referendum the election commission shall publish in a newspaper of general circulation the question that is to appear on the ballot. This notice is in lieu of any other notice otherwise required by law.

(C) The referendum question to be on the ballot must read substantially as follows:

"Must a (rate) sales and use tax be imposed in (county) to replace property tax revenues not collected because of a one hundred percent property tax exemption for private passenger motor vehicles, motorcycles, general aviation aircraft, boats, and boat motors otherwise taxable in the county?

Yes [ ]

No [ ]"

(D) All qualified electors desiring to vote in favor of imposing the tax shall vote "Yes" and all qualified electors opposed to imposing the tax shall vote "No". If a majority of the votes cast are in favor of imposing the tax, then the tax is imposed as provided in this article and beginning for motor vehicle tax years beginning on and after that date, and all other property tax years beginning after the year in which the referendum is held, all private passenger motor vehicles as defined in Section 56-3-630, motorcycles, general aviation aircraft, boats, and boat motors otherwise taxable in the county are exempt from property taxes levied in the county. The election commission shall conduct the referendum under the election laws of this State, mutatis mutandis, and shall certify the result no later than December thirty-first to the county governing body and to the Department of Revenue.

(E) Upon receipt of the returns of the referendum, the county council, by resolution, shall declare the results thereof. The results of the referendum may not be questioned except by a suit or proceeding instituted within thirty days from the date the resolution is adopted.

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



SECTION 4-10-560. Date of imposition.

If the sales and use tax is approved in the referendum, the tax is imposed on the first of July following the date of the referendum. If the certification is not timely made to the Department of Revenue, the imposition and property tax exemption is postponed for twelve months.

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



SECTION 4-10-570. Petition to rescind; referendum.

(A) Upon petition of at least fifteen percent of the qualified electors of a county presented to the county council of the county which has implemented the sales and use tax authorized by this article requesting that this tax be rescinded, the council shall direct the county election commission to conduct a referendum on the question of rescinding the sales and use tax. A referendum for this purpose must be held on the Tuesday following the first Monday in November following verification of the petition. Two weeks before the referendum the election commission shall publish in a newspaper of general circulation the question that is to appear on the ballot. This notice is in lieu of any other notice otherwise required by law.

(B) The referendum question to be on the ballot must read substantially as follows:

"Must the (rate) sales and use tax imposed in (county) be rescinded with the revenue not collected replaced by extending the property tax to private passenger motor vehicles, motorcycles, general aviation aircraft, boats, and boat motors previously not subject to property tax in this county?

Yes [ ]

No [ ]"

(C)(1) All qualified electors desiring to vote in favor of rescinding the tax shall vote "Yes" and all qualified electors opposed to rescinding the tax shall vote "No". If a majority of the votes cast are in favor of rescinding the tax, then the tax is rescinded effective July first following the referendum and property taxes apply to all private passenger motor vehicles, motorcycles, general aviation aircraft, boats, and boat motors taxable in the county for motor vehicle tax years beginning after June 30 following the referendum and other property tax years beginning after the year in which the referendum is held. The election commission shall conduct the referendum under the election laws of this State, mutatis mutandis, and shall certify the result no later than December thirty-first to the county council. If a majority "Yes" vote is certified, it must be certified to the Department of Revenue by the same date.

(2) Upon receipt of the return of the referendum, the county council shall declare the results thereof by resolution. The results of the referendum may not be questioned except by a suit or proceeding instituted within thirty days from the date the resolution is adopted.

(D) A referendum for rescission of this tax may not be held earlier than two years after the tax has been imposed in the county. If a majority of the qualified electors voting in the rescission referendum vote against rescinding the tax, no further rescission referendums may be held for a period of two years. If a majority of the qualified electors vote in favor of rescinding the tax, the tax may not be reimposed in the county for a period of two years. The petition requesting rescission must be presented to the county governing body at least one hundred twenty days before the Tuesday following the first Monday of November of that year or the referendum must be held on the Tuesday following the first Monday of November of the following year.

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



SECTION 4-10-580. Administration and collection.

(A) The tax levied pursuant to this article must be administered and collected by the Department of Revenue in the same manner that other sales and use taxes are collected. The department may prescribe amounts that may be added to the sales price because of the tax.

(B) The tax authorized by this article is in addition to all other local sales and use taxes and applies to the gross proceeds of sales in the applicable area that is subject to the tax imposed by Chapter 36 of Title 12 and the enforcement provisions of Chapter 54 of Title 12. The gross proceeds of the sale of items subject to a maximum tax in Chapter 36 of Title 12 are exempt from the tax imposed by this article. The tax imposed by this article also applies to tangible personal property subject to the use tax in Article 13, Chapter 36 of Title 12.

(C) Taxpayers required to remit taxes under Article 13, Chapter 36 of Title 12 shall identify the county in which the personal property purchased at retail is stored, used, or consumed in this State.

(D) Utilities shall report sales in the county in which the consumption of the tangible personal property occurs.

(E) A taxpayer subject to the tax imposed by Section 12-36-920, who owns or manages rental units in more than one county shall report separately in his sales tax return the total gross proceeds from business done in each county.

(F) The gross proceeds of sales of tangible personal property delivered after the imposition date of the tax levied under this article in a county, either under the terms of a construction contract executed before the imposition date, or a written bid submitted before the imposition date, culminating in a construction contract entered into before or after the imposition date, are exempt from the sales and use tax provided in this article if a verified copy of the contract is filed with the Department of Revenue within six months after the imposition date of the sales and use tax provided for in this article.

(G) Notwithstanding the imposition date of the sales and use tax authorized pursuant to this chapter, with respect to services that are billed regularly on a monthly basis, the sales and use tax authorized pursuant to this article is imposed beginning on the first day of the billing period beginning on or after the imposition date.

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



SECTION 4-10-590. Distribution of revenues.

(A) The revenues of the tax collected under this article must be remitted to the Department of Revenue and placed on deposit with the State Treasurer and credited to a fund separate and distinct from the general fund of the State. After deducting the amount of any refunds made and costs to the Department of Revenue of administering the tax, not to exceed one percent of the revenues, the State Treasurer shall distribute the revenues quarterly to the county treasurer of the county in which the tax is imposed. The State Treasurer may correct misallocations by adjusting subsequent distributions, but these adjustments must be made in the same fiscal year as the misallocations.

(B) Revenues of the tax must be distributed by the county treasurer to the general funds of property taxing entities in the county in the proportion that each such entity collects of all property taxes levied in the county.

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



SECTION 4-10-600. Availability of data to calculate distributions.

The Board of Economic Advisors shall furnish data to the State Treasurer and to the counties receiving revenues for the purpose of calculating distributions and estimating revenues. The information that must be supplied to counties upon request includes, but is not limited to, gross receipts, net taxable sales, and tax liability by taxpayers. Information about a specific taxpayer is considered confidential and is governed by the provisions of Section 12-54-240. A person violating this section is subject to the penalties provided in Section 12-54-240.

HISTORY: 2000 Act No. 387, Part II, Section 99A, eff March 6, 2001.



SECTION 4-10-720. Definitions.

As used in this article:

(1) "Class of property" means property classified for property tax purposes as provided pursuant to Section 1, Article X of the Constitution of this State and as further permitted in Section 12-43-220. Property subject to a fee in lieu of property taxes, as defined in Chapter 12, Title 4 is not included in this definition of a class of property. All classes of property are provided a credit against property tax liability as provided in this article.

(2) "Political subdivision" means a county, or a school district located wholly or partly within a county area, or both the county and a school district so located.

(3) "Property tax" means all property tax millage imposed for operating purposes by a political subdivision.

(4) "Property tax liability" means the amount of tax due as a result of the imposition of property tax.

(5) "ORS" means the Office of Research and Statistics of the State Budget and Control Board.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



SECTION 4-10-730. Local option sales and use tax; credit against property tax liability.

(A)(1) Subject to the requirements of this article, the governing body of the county by a county council ordinance or by an initiated ordinance submitted to the governing body of the county by a petition signed by qualified electors of the county, equal in number to at least seven percent of the qualified electors of the county, may impose a sales and use tax in increments of one-tenth of one percent, not to exceed one percent, subject to referendum approval in order to provide a credit against property tax imposed by a political subdivision for all classes of property subject to such tax. The ordinance may provide for a credit against the property tax liability for the county or the school district(s) in the county, or the property tax liability for both the county and the school district(s) in the county. An ordinance must be enacted or a petition initiating an ordinance must be presented to the county governing body at least one hundred twenty days before the Tuesday following the first Monday of November of that year.

(2) The rate of the tax must be set at an amount expressed in tenths of one percent estimated to be sufficient to produce revenues that do not exceed those necessary to replace property tax revenue in the county for the affected political subdivisions in the most recently completed fiscal year, but not more than one percent and must take into account reimbursements received by political subdivisions for property tax exemptions.

(3) If the county or municipality within the county has enacted a tax increment financing redevelopment plan, or other financing plan that relies upon property tax for its funding to retire indebtedness or pay for project costs, the rate of tax must be set in an amount that must consider full funding for the project or retirement of indebtedness, which must include compliance with any covenants in the governing documents authorizing this indebtedness or future indebtedness heretofore authorized by the tax increment financing redevelopment plan that relies upon property tax for its funding for the amount that the sales tax would substitute for the property tax payments. The revenues of such tax attributable to the funding replacement for a tax increment redevelopment financing plan that relies upon property tax for its funding must be distributed by the county treasurer pursuant to Section 4-10-780.

(4) The governing body of the county shall obtain from ORS after ORS has obtained all information necessary to provide such estimate, a certified estimate of the rate of sales and use tax necessary in the county to equal the property tax not collected, and for the amount, if applicable, for the funding replacement for the tax increment financing redevelopment plan or other financing plan that relies upon property tax for its funding. This certified rate, not to exceed one percent, is the rate of tax that must appear in the referendum question.

(5) A qualified elector of the county desiring to circulate a petition shall file a written request with the governing body of the county detailing the property tax liability or liabilities to which the credit will apply and the governing body shall forward the request to ORS, which shall design the petition form in consultation with the State Election Commission and calculate and certify the tax rate necessary to provide the credits proposed in the petition. The petition form and a copy of the certification must be forwarded to the governing body of the county and the governing body shall provide the petition form to the qualified elector requesting the petition form.

(6) If competing petitions are timely filed with the governing body of the county and the signatures verified, the governing body may determine which petition initiated ordinance shall go on the ballot or it may substitute its own ordinance in lieu of any petition initiated ordinance.

(B) If the sales and use tax authorized pursuant to this article is imposed in a county, then the sales and use tax revenue must be used to provide a credit against the property tax liability on all classes of property by the affected political subdivision.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



SECTION 4-10-740. Referendum.

(A) Upon receipt of the ordinance, the county election commission shall conduct a referendum on the question of imposing the sales and use tax. A referendum for this purpose must be held on the first Tuesday after the first Monday in November in any year. Two weeks before the referendum, the election commission shall publish in a newspaper of general circulation the question that is to appear on the ballot. This notice is in lieu of any other notice otherwise required by law.

(B) The referendum question to be on the ballot must read substantially as follows:

"Must a (rate) sales and use tax be levied in _______ County for the purpose of allowing a credit for all classes of property against the property tax liability for [affected political subdivision(s)] operations?

Yes [ ]

No [ ]"

(C) All qualified electors desiring to vote in favor of imposing the tax shall vote "Yes" and all qualified electors opposed to imposing the tax shall vote "No". If a majority of the votes cast are in favor of imposing the tax, the tax is imposed as provided in this article, and beginning after the fiscal year in which the referendum is held, all classes of property in the county shall receive a credit against the property tax liability of the political subdivision. The election commission shall conduct the referendum under the election laws of this State, mutatis mutandis, and shall certify the results no later than December thirty-first to the county governing body and to the Department of Revenue. The credit must be calculated in the manner provided pursuant to Section 4-10-40(B), mutatis mutandis.

(D) Upon receipt of the returns of the referendum, the county council, by resolution, shall declare the results thereof. The results of the referendum may not be questioned except by a suit or proceeding instituted within thirty days from the date the resolution is adopted.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



SECTION 4-10-750. Subsequent referendum.

(A) If the sales and use tax is approved in the referendum, the tax must be imposed by ordinance on the first of July following the date of the referendum. If the certification is not timely made to the Department of Revenue, the imposition of the tax and the property tax credits are postponed for twelve months.

(B) If the sales and use tax is not approved in the referendum, the county governing body by ordinance, or seven percent of the qualified electors of the county, by an initiated ordinance submitted to the governing body of the county, may provide for a subsequent referendum held in the manner provided pursuant to Section 4-10-740, but such a referendum may be held only on the first Tuesday after the first Monday in November in any year.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



SECTION 4-10-760. Referendum on question of rescinding tax.

(A) Upon petition of at least seven percent of the qualified electors of a county presented to the county council of the county which has implemented the sales and use tax authorized by this article requesting that this tax be rescinded, the council shall direct the county election commission to conduct a referendum on the question of rescinding the sales and use tax. A referendum for this purpose must be held on the Tuesday following the first Monday in November following verification of the petition. Two weeks before the referendum, the election commission shall publish in a newspaper of general circulation the question that is to appear on the ballot. This notice is in lieu of any other notice otherwise required by law.

(B) The referendum question to be on the ballot must read substantially as follows:

"Must the (rate) sales and use tax levied in __________ County for the purpose of allowing a credit for all classes of property against the property tax liability imposed for [affected political subdivision(s)] operations be rescinded?

Yes [ ]

No [ ]"

(C)(1) All qualified electors desiring to vote in favor of rescinding the tax shall vote "Yes" and all qualified electors opposed to rescinding the tax shall vote "No". If a majority of the votes cast are in favor of rescinding the tax, the tax is rescinded effective July first following the referendum and the applicable property taxes apply without credit beginning after the year in which the referendum is held. The election commission shall conduct the referendum under the election laws of this State, mutatis mutandis, and shall certify the result no later than December thirty-first to the county council. If a majority "Yes" vote is certified, it must be certified to the Department of Revenue by the same date.

(2) Upon receipt of the return of the referendum, the county council shall declare the results thereof by resolution. The results of the referendum may not be questioned except by a suit or proceeding instituted within thirty days from the date the resolution is adopted.

(D) A referendum for rescission of this tax may not be held earlier than two years after the tax has been imposed in the county. If a majority of the qualified electors voting in the rescission referendum vote against rescinding the tax, no further rescission referendums may be held for a period of two years. If a majority of the qualified electors vote in favor of rescinding the tax, the tax may not be reimposed in the county for a period of two years. The petition requesting rescission must be presented to the county governing body at least one hundred twenty days before the Tuesday following the first Monday of November of that year or the referendum must be held on the Tuesday following the first Monday of November of the following year.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



SECTION 4-10-770. Collection process.

(A) The tax levied pursuant to this article must be administered and collected by the Department of Revenue in the same manner that other sales and use taxes are collected. The department may prescribe amounts that may be added to the sales price because of the tax.

(B)(1) The tax authorized by this article is in addition to all other local sales and use taxes and applies to the gross proceeds of sales in the applicable area that is subject to the tax imposed by Chapter 36 of Title 12 and the enforcement provisions of Chapter 54 of Title 12.

(2) The tax imposed by this article also applies to tangible personal property subject to the use tax in Article 13, Chapter 36 of Title 12.

(3) Any additional local sales and use tax imposed by this article does not apply to:

(a) amounts taxed pursuant to Section 12-36-920(A), the tax on accommodations for transients;

(b) items subject to a maximum sales and use tax pursuant to Section 12-36-2110; and

(c) unprepared food that may be lawfully purchased with United States Department of Agriculture food coupons.

(C) Taxpayers required to remit taxes under Article 13, Chapter 36 of Title 12 shall identify the county in which the personal property purchased at retail is stored, used, or consumed in this State.

(D) Utilities shall report sales in the county in which the consumption of the tangible personal property occurs.

(E) A taxpayer subject to the tax imposed by Section 12-36-920, who owns or manages rental units in more than one county, shall report separately in his sales tax return the total gross proceeds from business done in each county.

(F) The gross proceeds of sales of tangible personal property delivered after the imposition date of the tax levied under this article in a county, either under the terms of a construction contract executed before the imposition date, or a written bid submitted before the imposition date, culminating in a construction contract entered into before or after the imposition date, are exempt from the sales and use tax provided for in this article if a verified copy of the contract is filed with the Department of Revenue within six months after the imposition date of the sales and use tax provided for in this article.

(G) Notwithstanding the imposition date of the sales and use tax authorized pursuant to this chapter, with respect to services that are billed regularly on a monthly basis, the sales and use tax authorized pursuant to this article is imposed beginning on the first day of the billing period beginning on or after the imposition date.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



SECTION 4-10-780. Distribution of revenues.

(A) The revenues of the tax collected under this article must be remitted to the Department of Revenue and placed on deposit with the State Treasurer and credited to a fund separate and distinct from the general fund of the State. After deducting the amount of any refunds made and costs to the Department of Revenue of administering the tax, not to exceed one percent of the revenues, the State Treasurer shall distribute the revenues quarterly to the county treasurer of the county in which the tax is imposed. The State Treasurer may correct misallocations by adjusting subsequent distributions, but these adjustments must be made in the same fiscal year as the misallocations.

(B)(1) Revenues of the tax collected and deposited pursuant to subsection (A) of this section must be distributed by the county treasurer to the political subdivisions as determined by the ordinance establishing the referendum.

(2) The amount of the revenues of the tax collected that is attributable to the funding replacement for the tax increment financing redevelopment plan or other financing plan that relies upon property tax for its funding for a particular political subdivision must be distributed by the county treasurer to the political subdivision that has enacted this financing plan to be deposited into the special tax allocation fund or other similar fund of that political subdivision as may be required by the tax increment financing law, as applicable to counties or municipalities, or by other applicable law.

(3) For counties in which there is more than one school district, the county treasurer shall distribute the revenues of the tax:

(a) in direct proportion to the one-hundred-thirty-five-day average daily membership as referenced in Section 59-20-40(1)(a) for each of the school districts for the fiscal year immediately preceding that in which a distribution is made, as certified by the State Treasurer, upon advice of the State Department of Education;

(b) pursuant to a distribution plan unanimously agreed upon by all entities with fiscal authority over the school districts within the county; or

(c) pursuant to a distribution plan authorized by local act of the General Assembly or local ordinance.

(4) For school districts that are composed of more than one county, the county treasurer shall distribute the revenues of the tax:

(a) to the portion of the school district that resides in the county adopting the provisions of this article in proportion to the district's one-hundred-thirty-five-day average daily membership, as referenced in Section 59-20-40(1)(a), in comparison to the remainder of the school district outside of the county; or

(b) pursuant to a distribution plan authorized by agreement of the multiple counties comprising the school district through local act of the General Assembly or local ordinance. For purposes of this section, the one-hundred-thirty-five-day average daily membership as referenced in Section 59-20-40(1)(a) excludes any student not residing in the county.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



SECTION 4-10-790. Calculating distributions and estimating revenues; use of data furnished by Office of Research and Statistics.

The Office of Research and Statistics of the State Budget and Control Board shall furnish data to the State Treasurer and to the applicable political subdivisions receiving revenues for the purpose of calculating distributions and estimating revenues. The information that must be supplied to political subdivisions upon request includes, but is not limited to, gross receipts, net taxable sales, and tax liability by taxpayers. Information about a specific taxpayer is considered confidential and is governed by the provisions of Section 12-54-240. A person violating this section is subject to the penalties provided in Section 12-54-240.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



SECTION 4-10-800. Millage limits.

Nothing in this article in anyway alters the property tax millage limits imposed on political subdivisions pursuant to Section 6-1-320.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



SECTION 4-10-810. Revenues as one of local revenues used in computation of Education Improvement Act maintenance of local effort.

Where applicable, the actual revenues of the sales and use tax collected pursuant to this article that are used to provide a credit against the property tax liability for school operations must be considered, pursuant to the requirements of Section 59-21-1030, one of the local revenues used in computation of the required Education Improvement Act maintenance of local effort.

HISTORY: 2006 Act No. 388, Pt III, Section 1, eff January 1, 2007.



SECTION 4-10-910. Citation of article.

This article may be cited as the "Local Option Tourism Development Fee Act".

HISTORY: 2009 Act No. 3, Section 1, eff upon approval (became law without the Governor's signature on April 9, 2009).



SECTION 4-10-920. Definitions.

For purposes of this article:

(1) "County" means a county in which revenues of the state accommodations tax imposed pursuant to Section 12-36-920 have aggregated at least fourteen million dollars in a fiscal year.

(2) "Fee" means the local option tourism development fee allowed to be imposed as provided in this article.

(3) "Municipality" means a municipal corporation created pursuant to Chapter 1, Title 5 or a municipal government as the use of the term dictates, located in a county as defined by subsection (1).

HISTORY: 2009 Act No. 3, Section 1, eff upon approval (became law without the Governor's signature on April 9, 2009).



SECTION 4-10-930. Imposition of fee; referendum and ballot; recision; filing results with Department of Revenue.

(A) Subject to the requirements of this article, a municipality may impose in the municipality a fee not to exceed one percent for not more than ten years for the purposes provided in Section 4-10-970 by:

(1) an ordinance adopted by a supermajority of the municipal council which must be at least two-thirds of the members of a municipal council; or

(2) the approval of a majority of qualified electors voting in a referendum held pursuant to this section called by a majority of the members of the municipal council.

(B)(1) Upon the adoption of a resolution calling for a referendum by the municipal council, the municipal election commission in each municipality shall conduct a referendum on the first Tuesday ninety days after the adoption of the resolution on the question of implementing the fee within the municipality. The state election laws apply to the referendum, mutatis mutandis. The municipal election commission shall publish the results of the referendum and certify them to the municipal council. The fee must not be imposed in the municipality, unless a majority of the qualified electors voting in the referendum approve the question.

(2) The ballot must read substantially as follows:

"Must a one percent fee on the gross proceeds of sales or sales price of all amounts subject to the sales and use tax imposed pursuant to Chapter 36, Title 12, but not the gross proceeds of the sale of items subject to a maximum tax in Chapter 36, Title 12 and the gross proceeds of sales of unprepared food that lawfully may be purchased with United States Department of Agriculture food coupons, be levied in __________ for the purpose of tourism advertisement and promotion directed at non-South Carolina residents?

Yes [ ]

No [ ]"

(3) If the question is not approved at the initial referendum, the municipal council may call for another referendum on the question. However, following the initial referendum, a referendum for this purpose must not be held more often than once in a twenty-four month period on the Tuesday following the first Monday in November in even-numbered years.

(4) Two weeks before the referendum, the municipal council shall publish in a newspaper of general circulation within the jurisdiction a description of and the uses for the fee.

(C)(1) Upon the adoption of a resolution calling for a referendum to rescind the fee by the municipal council, the municipal election commission shall conduct a referendum in the same manner provided in subsection (B) on the question of rescinding the fee imposed by this section. The state election laws apply to the referendum, mutatis mutandis. The municipal election commission shall publish the results of the referendum and certify them to the municipal council. The fee must be rescinded in the municipality upon the certification of the results if a majority of the qualified electors voting in the referendum vote in favor of rescinding the fee.

(2) The ballot must read substantially as follows:

"Must the one percent local fee levied in __________ pursuant to Section 4-10-930 of the 1976 Code be rescinded?

Yes [ ]

No [ ]"

(3) A referendum for rescission of this fee may not be held earlier than two years after the fee has been levied in the municipality. If a majority of the qualified electors voting in the rescission referendum vote against rescinding the fee, no further rescission referendums may be held for a period of twenty-four months on the first Tuesday following the first Monday in November of even-numbered years. If a majority of the qualified electors vote in favor of rescinding the tax, the fee may not be reimposed in the municipality for a period of two years.

(D) The imposition date of the fee allowed pursuant to this article is the first day of the first month beginning more than sixty days after the municipality files a certified copy of the imposition ordinance or the certification of the results of the referendum with the South Carolina Department of Revenue.

(E) Once a certified copy of the ordinance or referendum results is filed with the Department of Revenue, for the period of imposition provided in that ordinance or referendum, the department may not accept as filed any additional ordinance or referendum results from the municipality that in any way relates to the fee allowed to be imposed pursuant to this chapter except an ordinance or the referendum results reducing or repealing the existing fee. The department shall accept for filing a certified copy of an ordinance or referendum results reducing or repealing the fee and that reduction or repeal applies in the manner provided in Section 4-10-930(D) for imposition.

HISTORY: 2009 Act No. 3, Section 1, eff upon approval (became law without the Governor's signature on April 9, 2009).



SECTION 4-10-940. Allowable fee; administration and collection.

(A) The fee allowed by this article is an amount not to exceed one percent of the gross proceeds of sales or sales price of all amounts subject to the sales and use tax imposed pursuant to Chapter 36, Title 12.

(B) The fee imposed pursuant to this article must be administered and collected by the Department of Revenue in the same manner that sales and use taxes are collected. The department may prescribe amounts that may be added to the sales price because of the fee.

(C) The fee authorized by this article is in addition to all other local sales and use taxes and applies to the gross proceeds of sales in the applicable area that is subject to the tax imposed by Chapter 36, Title 12 and the enforcement provisions of Chapter 54, Title 12. The gross proceeds of the sale of items subject to a maximum tax in Chapter 36, Title 12 and the gross proceeds of sales of unprepared food that lawfully may be purchased with United States Department of Agriculture food coupons are exempt from the fee imposed by this article. The fee imposed by this article also applies to tangible personal property subject to the use tax in Article 13, Chapter 36, Title 12.

(D) The provisions of subsections (C), (D), (E), (F), and (G) of Section 4-10-350 apply for fee payors and the fee allowed to be imposed pursuant to this article, including further identification of point of sale jurisdictions, mutatis mutandis.

(E) The revenues of the fee imposed pursuant to this article must be remitted to the Department of Revenue and placed on deposit with the State Treasurer and credited to a fund separate and distinct from the general fund of the State. After deducting the amount of any refunds made and costs to the Department of Revenue of administering the tax, not to exceed one percent of the revenues, the State Treasurer shall distribute the revenues and interest quarterly based on point of collection to the treasurer of the municipality in which the fee is imposed and the revenues must be used only for the purposes provided in Section 4-10-970. The State Treasurer may correct misallocations by adjusting subsequent distributions, but these adjustments must be made in the same fiscal year as the misallocations. However, allocations made as a result of municipal code errors must be corrected prospectively.

HISTORY: 2009 Act No. 3, Section 1, eff upon approval (became law without the Governor's signature on April 9, 2009).



SECTION 4-10-960. Information for purpose of calculating distributions and estimating revenues.

The Department of Revenue shall furnish data to the State Treasurer and to the municipal treasurers receiving revenues for the purpose of calculating distributions and estimating revenues. The information that must be supplied to municipalities upon request includes, but is not limited to, gross receipts, net taxable sales, and tax liability by taxpayers. Information about a specific taxpayer is considered confidential and is governed by the provisions of Section 12-54-240. A person violating this section is subject to the penalties provided in Section 12-54-240.

HISTORY: 2009 Act No. 3, Section 1, eff upon approval (became law without the Governor's signature on April 9, 2009).



SECTION 4-10-970. Use of revenues; designation of receiving organizations and regional tourism promoters; report required.

(A)(1) Except as provided in item (2) of this subsection, all revenues and interest of the fee must be used exclusively for tourism advertisement and promotion directed at non-South Carolina residents.

(2) Revenues received in the second and subsequent years of imposition must be used as provided in item (1) except that up to twenty percent may be retained by the municipality and used as follows:

(a) at least twenty percent of the amount retained must be used to provide a credit against the property tax liability imposed by the municipality on parcels of owner-occupied residential property located in the municipality classified for property taxes pursuant to Section 12-43-220(c). The credit is an amount determined by multiplying the appraised value of the residence by a fraction in which the numerator is the total estimated revenue retained by the municipality allocated to the credit and the denominator is the total of the appraised value of all such property in the municipality as of January first of the applicable property tax year. For purposes of this calculation, appraised value is as defined in Section 12-37-3130(3) reduced by the limitation provided pursuant to Section 12-37-3140(B);

(b) the balance for tourism-related capital projects. No capital project is eligible to be funded directly or indirectly with fee revenues unless the project consists of construction of new or renovation of existing tourism-related facilities intended to grow or maintain the overnight tourism market in the municipality; and

(c) the credit allowed pursuant to subitem (a) of this item applies after all other credits have been applied. To the extent that the credit amount allowed by this item exceeds the municipal property tax liability, the excess credit is added to the amount set aside for use as provided in subitem (b) of this item. If no projects are funded pursuant to subitem (b) of this item, the excess credit must be used to provide a credit against the municipal tax liability of all taxable property in the municipality ineligible for the credit allowed by subitem (a) of this item. This credit must be calculated in the same manner as the credit provided in subitem (a), mutatis mutandis.

(B) The municipality shall designate no more than two organizations within the county to receive the revenues and interest and conduct the promotional activities provided pursuant to subsection (A)(1). These organizations must be nonprofit destination marketing organizations representing a broad cross-section of tourism interests within the county. In addition, before an organization may be designated, it must certify to the imposing municipality that:

(1) its promotional and advertising programs are based on research based outcomes;

(2) the organization has a proven record of success in creating new and repeat visitation to the county;

(3) it has sufficient resources to create, plan, implement, and measure the marketing program generated by the fee revenues;

(4) it will use the funds only for the purposes provided pursuant to subsection (B)(1) of this section.

(C) Municipalities located in the same county that are imposing a fee pursuant to this article jointly may designate a regional tourism promoter located in the county to jointly promote tourism in the municipalities imposing the fee. The regional tourism promoter must be designated in the manner provided in subsection (B) and only may promote tourism to non-South Carolina residents.

(D) At least quarterly, an organization designated by the municipality pursuant to this section shall provide a report to the municipality that includes identification of revenues received from the Local Option Tourism Development Fee during the previous quarter, as well as expenditures made from those funds during the previous quarter. Each report also shall be posted by the organization on its website.

HISTORY: 2009 Act No. 3, Section 1, eff upon approval (became law without the Governor's signature on April 9, 2009); 2010 Act No. 130, Sections 1, 2, eff upon approval (became law without the Governor's signature on February 25, 2010).






CHAPTER 11 - COUNTY OFFICERS

SECTION 4-11-10. Time for commencement of terms of county officers.

The time for the commencement of the terms of office of the various county officers is the first Tuesday in January next after their election, except that the terms of the county auditors and county treasurers shall commence the first day of July next following their election. Nothing in this section applies to those officers who are appointed by the Governor. This section does not apply to elections held for an unexpired term of office.

HISTORY: 1962 Code Section 14-301; 1952 Code Section 14-301; 1942 Code Section 3072; 1932 Code Section 3072; Civ. C. '22 Section 759; Civ. C. '12 Section 675; 1907 (25) 541; 1987 Act No. 21 Section 1, eff March 31, 1987.



SECTION 4-11-20. Filling vacancies in county offices; term of office of appointees; duties and liabilities.

In the event of a vacancy at any time in any of the offices of any county of the State the Governor may appoint some suitable person, who shall be an elector of the county, and, upon duly qualifying according to law, he shall be entitled to enter upon and hold the office to which he has been appointed:

(1) If it be an elective office, until the next general election for such office if the term of such office be fixed by the State Constitution or until the next general election if the term be not so fixed, in which latter case an election shall then be held to fill the unexpired term and in either such event such person shall hold office until his successor shall qualify; and

(2) If it be an office which was filled originally by appointment, until the adjournment of the General Assembly at the regular session next after such appointment.

Any officer so appointed shall be subject to all the duties and liabilities incident to his office during the term of his service therein. Any officer elected to fill an unexpired term under the provisions of this section shall hold office for such term and until his successor shall qualify.

HISTORY: 1962 Code Section 14-302; 1952 Code Section 14-302; 1942 Code Section 2351; 1932 Code Section 2351; Civ. C. '22 Section 284; Civ. C. '12 Section 281; Civ. C. '02 Section 254; G. S. 161; R. S. 212; 1882 (18) 375; 1899 (23) 84.



SECTION 4-11-30. Recommendation of certain legislative delegations as to appointment; procedures.

In all cases in which the Governor is required to appoint any person to any position created by statute in any county of this State having a population of between 101,060 and 117,000, as shown by the United States census of 1930, upon the recommendation of a certain number or proportion of the county legislative delegation from such county or by a certain proportion of the House delegation and the Senator of such county, as the case may be, the Governor shall make such appointments within ten days from the date of the filing in his office of such recommendation signed by the requisite number of members of the House and Senate as may be required under the terms of the particular statute relating to that particular position. Upon the failure of the Governor to make any such appointment and certify the same immediately to the Secretary of State within the time limit herein provided, such recommendation so signed and filed in the office of the Governor shall of itself, automatically as a matter of law, immediately operate as an effectual appointment of the person so recommended, having the same legal force and effect as though the Governor himself had made the appointment, and thereupon the Secretary of State shall immediately, upon the expiration of said ten-day period, issue to the person so appointed a commission in the usual form showing such appointment and deliver it to the appointee, who shall upon production thereof be entitled to take over the office or other position to which he has been appointed, and any person in possession thereof shall forthwith surrender the same to him, together with all records and property relating thereto.

HISTORY: 1962 Code Section 14-303; 1952 Code Section 14-303; 1942 Code Section 3095-1; 1937 (40) 609.



SECTION 4-11-40. Removing county officer; filling vacancy.

Any county officer who is guilty of misconduct or persistent neglect of duty in office or any person who persists in holding any county office to which he has been appointed or elected but the duties of which he has not the capacity to properly discharge shall, upon indictment and true bill after warrant or after presentment of a grand jury and indictment and true bill thereon, be tried as for misdemeanor in office, and upon his conviction the office shall be declared vacant, and the sentence shall be removal of defendant from office. The vacancy shall be filled as when a vacancy occurs by death or resignation.

HISTORY: 1962 Code Section 14-304; 1952 Code Section 14-304; 1942 Code Section 1515; 1932 Code Section 1515; Cr. C. '22 Section 463; Cr. C. '12 Section 538; Cr. C. '02 Section 381; 1897 (22) 423.



SECTION 4-11-50. Each county shall have farm and home demonstration agents.

The extension service of Clemson University shall place at least one farm and one home demonstration agent in each county in this State, subject to confirmation by a majority of the county delegation, such agents to be employed as at present and payment of their salaries to be made through the treasurer of the extension service as provided for the payment of that portion of the salaries of such agents contributed by the State and Federal governments.

In Berkeley County, appointments made pursuant to this section are governed by the provisions of Act 159 of 1995.

In Dorchester County, appointments made pursuant to this section are governed by the provisions of Act 512 of 1996.

HISTORY: 1962 Code Section 14-306; 1952 Code Section 14-306; 1942 Code Section 5806-11; 1932 Code Section 5773; 1929 (36) 1053.



SECTION 4-11-60. County officers shall keep records of moneys received or due as pay for services; violations.

Each county officer shall be required to purchase and keep in his office, open to public inspection during office hours, a book in which shall be kept an itemized account of all moneys received by or due him, whether received by him or due to him as salary, fees or costs or in any other manner, as pay for him for his services by virtue of his office; provided, that nothing herein contained shall be construed to require any officer to demand the payment of his fees and costs in advance. Any county officer neglecting or refusing to comply with any of the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than fifty nor more than two hundred dollars or imprisoned in the county jail not less than two nor more than six months, either or both at the discretion of the court.

HISTORY: 1962 Code Section 14-307; 1952 Code Section 14-307; 1942 Code Section 3078; 1932 Code Sections 1514, 3078; Civ. C. '22 Section 765; Civ. C. '12 Section 681; Civ. C. '02 Sections 611, 612; Cr. C. '22 Section 462; Cr. C. '12 Section 537; Cr. C. '02 Section 380; 1897 (22) 458; 1898 (22) 742; 1902 (23) 1162; 1909 (26) 32; 1916 (29) 762; 1920 (31) 1148, 1149; 1921 (32) 179.



SECTION 4-11-65. Purchase of fidelity bond for certain officials.

(A) When bonding of county officials or employees is statutorily required, the governing body of a county may purchase a fidelity bond to cover all or a portion of the county officials and employees. A fidelity bond may be used instead of specific statutory bond requirements including, but not limited to, those found in Sections 12-39-10, 12-45-10, 14-17-40, 14-17-60, 14-17-350, 14-23-1050, 17-5-20, 17-5-70, 22-1-150, 22-1-160, 23-11-30, and 23-13-20. Any officials or employees not covered by a fidelity bond must be bonded as required by statute.

(B) The purchase of a fidelity bond as provided in subsection (A) or the replacement of an existing bond with a fidelity bond covering one or more county officials or employees must be evidenced by passage of a resolution by the county's governing body. A fidelity bond must meet or exceed the minimum value of the bond required by the statute or statutes for the covered officials or employees.

HISTORY: 2005 Act No. 58, Section 1, eff May 16, 2005.



SECTION 4-11-70. County officers shall transmit copies of financial records to certain persons.

At the close of each fiscal year, when so required by the Senator from such county or a majority of the members of the House of Representatives from the county, each county officer shall transmit an itemized copy of such account, under oath, to the office of the county supervisor or to the members of the governing body in any county where there is no county supervisor, and shall transmit a copy thereof to the Senator and each member of the House of Representatives from the county on or before the tenth day of January next ensuing.

HISTORY: 1962 Code Section 14-308; 1952 Code Section 14-308; 1942 Code Section 3078; 1932 Code Sections 1514, 3078; Civ. C. '22 Section 765; Civ. C. '12 Section 681; Civ. C. '02 Sections 611, 612; Cr. C. '22 Section 462; Cr. C. '12 Section 537; Cr. C. '02 Section 380; 1897 (22) 458; 1898 (22) 742; 1902 (23) 1162; 1909 (26) 32; 1916 (29) 762; 1920 (31) 1148, 1149; 1921 (32) 179.



SECTION 4-11-80. County supervisor shall keep account of county officers' financial records.

The county supervisor, in addition to other books kept in his office, shall keep a separate book in which he shall enter the total amount of each account so furnished, opposite the name of the officer furnishing the account, and shall file the account in his office, as other county records are kept.

HISTORY: 1962 Code Section 14-309; 1952 Code Section 14-309; 1942 Code Section 3078; 1932 Code Sections 1514, 3078; Civ. C. '22 Section 765; Civ. C. '12 Section 681; Civ. C. '02 Sections 611, 612; Cr. C. '22 Section 462; Cr. C. '12 Section 537; Cr. C. '02 Section 380; 1897 (22) 458; 1898 (22) 742; 1902 (23) 1162; 1909 (26) 32; 1916 (29) 762; 1920 (31) 1148, 1149; 1921 (32) 179.



SECTION 4-11-100. Transfer and disposition of certain unclaimed funds which have been invested or loaned out.

Any of such funds which may be invested or loaned out for the benefit of those who cannot be ascertained shall be paid over to the county treasurer as soon as they are collected. Such funds shall be by such treasurers credited to their respective general funds.

HISTORY: 1962 Code Section 14-312; 1952 Code Section 14-312; 1943 (43) 274.



SECTION 4-11-110. Subsequent claim of transferred funds by owner.

In the event any owner shall establish his right to any of such fund and the same has been accredited by the county treasurer, such fund shall be paid to such owner or claimant by the order of the court of common pleas from the general fund of the county.

HISTORY: 1962 Code Section 14-313; 1952 Code Section 14-313; 1943 (43) 274.



SECTION 4-11-120. County officers shall keep accounts of transferred funds.

Such officers shall keep accounts of all such funds so paid by each of them respectively to such county treasurers. Such accounts shall show the dates of such payments, the titles of cases or sources from which such funds are derived and the amount so paid over to the said treasurer. Each county treasurer shall open and keep a separate account with each officer paying such funds to him of all funds so received by him from such officers. Such accounts shall show the dates of such payments and the titles of cases or sources from which funds are derived. The accounts shall be open to public inspection at any time during officer hours.

HISTORY: 1962 Code Section 14-314; 1952 Code Section 14-314; 1943 (43) 274.



SECTION 4-11-130. Disbursing officers shall not exceed or transfer appropriations; violations; suspension by Governor.

It is unlawful for an officer, clerk, or other person charged with disbursements of county funds appropriated by the General Assembly to exceed the amounts and purposes stated in the appropriation or to change or shift appropriations from one item to another. Transfers may be authorized by the General Assembly in any county appropriation act. An officer, clerk, or other person violating the provisions of this section is guilty of malfeasance in office, and the Governor may suspend the officer and shall investigate his conduct. Upon conviction, the person is guilty of a misdemeanor and must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 14-315; 1952 Code Section 14-315; 1942 Code Sections 1592, 3070, 3071; 1932 Code Sections 1592, 3070, 3071; Civ. C. '22 Sections 757, 758; Cr. C. '22 Section 557; 1921 (32) 117; 1993 Act No. 184 Section 128, eff January 1, 1994.



SECTION 4-11-140. Intermingling official funds with private funds prohibited; violations; intent of section.

It shall be unlawful for any county official to deposit public or trust funds with individual or private funds in any bank or other depository in this State or for any such officer to withdraw any such public or trust funds or any part thereof for any purpose other than that for which they were received and deposited. Any county official violating this provision of law shall be subject to a fine or imprisonment at the discretion of the court and in addition shall be subject to removal from office for malfeasance in office. This section is intended to require all county officers to carry a county fund not required to be deposited by them in the State Treasury under the provisions of Section 11-13-110 in a separate account to be known as public or trust funds without allowing any private funds to be deposited in such account.

HISTORY: 1962 Code Section 14-316; 1952 Code Section 14-316; 1942 Code Section 3184; 1932 Code Section 3184; 1930 (36) 1250.



SECTION 4-11-150. Consequences of failure to remit funds.

Any county officer who neglects or fails to remit to the State Treasurer as required by law shall become responsible on his official bond for any loss the State may sustain by reason of such neglect or failure to remit.

HISTORY: 1962 Code Section 14-317; 1952 Code Section 14-317; 1942 Code Section 2200; 1932 Code Section 2200; 1925 (34) 273; 1926 (34) 1049; 1952 (47) 1892; 1955 (49) 151.



SECTION 4-11-160. Charging off of losses in county offices with approval of county council.

Whenever there shall occur in any county office in this State a loss of public funds arising through defalcation, bank deposits, theft or otherwise, the county treasurer or other officer having custody of the records in which such loss appears may charge off such loss with the approval of the county council, but, in the case of bank losses, only if the bank shall have been liquidated and the receiver or other agent discharged and, in the case of any other loss, only if the sums recoverable by bond or otherwise shall have been applied against the loss and the remaining sum definitely ascertained to be irrecoverable.

HISTORY: 1962 Code Section 14-317.1; 1952 Code Section 14-317.1; 1942 Code Section 2805; 1933 (38) 491; 1982 Act No. 332.



SECTION 4-11-170. Extra allowance to salaried officers forbidden.

No member of the governing body of any county shall vote for an extra allowance to any person who is paid by salary, nor shall the treasurer of any county knowingly pay to any such person any extra allowance.

HISTORY: 1962 Code Section 14-318; 1952 Code Section 14-318; 1942 Code Section 3879; 1932 Code Section 3879; Civ. C. '22 Section 1120; Civ. C. '12 Section 998; Civ. C. '02 Section 813; G. S. 634; R. S. 700; 1875 (15) 996; 1893 (21) 481.



SECTION 4-11-265. Budget authority of governing body of special purpose district; referenda.

(A) The legislative delegation of any county, including the Senator, may, by majority vote at a duly called meeting, initiate a referendum in that county to determine the wishes of the registered electors residing in the geographical areas of all special purpose and public service districts (districts) with regard to budgetary powers and election of the governing bodies of the districts.

(B) The referendum must be conducted only at the time of a general election. Ballots must be printed with the following questions printed on them:

[ ] Shall the governing body of (insert name) district be

elected and have fiscal autonomy to approve a budget

and instruct the local auditor to fix a millage sufficient to

raise the budget amount?

[ ] Shall the governing body of (insert name) district be

appointed by and have its annual budget subject to final

approval of the governing body of the county in which it

is located? Mark one.

(C) The county election commission shall count the ballots and certify the results to the county legislative delegation.

(D)(1) In those districts in which the registered electors vote to have elected governing bodies, the governing body of each district shall hold an election at the time of the next general election after certification of the results of the referendum by the county election commission. Notice of the election must be published in a newspaper of general circulation in the district which shall contain detailed information concerning the election. The notice must be published not less than five nor more than fifteen days before the date of the election. All members of the governing bodies must be elected in nonpartisan elections for four-year terms, except of those initially elected one-half minus one in the case of odd-numbered governing bodies and one-half in the case of even-numbered governing bodies must be elected for terms of two years. At the expiration of the two-year terms, members elected for those terms must be elected for terms of four years.

(2) Any governing body of a special purpose district may decide that its members may be elected from the district at large, at large with residency requirement, or from single member election districts.

(3) To place the name of a candidate on the ballot, qualified electors of the district shall file with the county election commission, not less than sixty days before the date of the election, a petition which shall contain the names of qualified electors of a number equal to not less than five hundred qualified electors of the district or five percent of the total number of electors of the district, whichever is the lesser.

(4) The number of members elected under the provisions of this subsection must be the same number as provided by law for the number of members for each district.

(E) In those districts in which the registered electors vote to have appointed district governing bodies, the governing body of the county in which the district is located is vested with power to appoint the governing body of that district and shall exercise the budgetary approval process over the budget of the district.

(F) The provisions of this section apply only to districts existing prior to March 7, 1973, but not to any district whose governing body is elected by the qualified electors and which governing body has the authority to levy taxes.

HISTORY: 1984 Act No. 512, Part II, Section 70.



SECTION 4-11-290. Dissolution of special purpose districts; procedures; disposition of assets.

(A) For purposes of this section, "special purpose district" or "district" means any district created by or pursuant to an act of the General Assembly before March 7, 1973, and to which has been committed before March 7, 1973, any governmental function, and includes those districts created by special legislation as well as those districts created by virtue of referenda held pursuant to general legislation.

(B) No special purpose district may be dissolved pursuant to this section if any one or more of the following conditions exists:

(1) the district is presently providing a governmental service within its boundaries;

(2) the district has outstanding general obligation indebtedness;

(3) the district has outstanding indebtedness payable from revenues derived from the provision of one or more governmental services and neither (i) the indebtedness has been assumed, with the consent of the holder of the indebtedness, by a political subdivision of the State of South Carolina that is authorized by law to provide the governmental services and that has agreed to take title to all necessary assets of the system from which revenues are derived, nor (ii) provision for payment or defeasance of the indebtedness has been made;

(4) a receiver has been appointed to manage the affairs of the district or application has been made for the appointment of a receiver;

(5) the district has provided a governmental service within two years of the date of the petition and has formally budgeted funds to resume the provision of a governmental service within the present or succeeding fiscal year; or

(6) the governing body of a county in which the district is located objects to the dissolution of the district.

(C) An individual residing or owning property within the boundaries of a special purpose district may petition the Secretary of State to dissolve the district through the issuance of an order of dissolution.

(D) A petition for dissolution of a special purpose district must contain the following items:

(1) a description of the governmental services which the district is authorized by law to provide;

(2) a statement that the district is not presently providing any authorized governmental service;

(3) identification of the special legislation or the general legislation pursuant to which the district was created. If the district was created pursuant to general legislation, the petition must state the date upon which the approving referendum was held;

(4) a general description of the boundaries of the district. If the boundaries of the district have at any time been enlarged or diminished pursuant to general laws, the date or dates of the action must be stated;

(5) a statement of the reason or reasons for which dissolution of the district is sought;

(6) if indebtedness is to be assumed and assets transferred to another political subdivision of the State of South Carolina as provided for in subsection (B)(3), evidence of official action by the governing body of the political subdivision authorizing the assumption of indebtedness and acceptance of assets;

(7) if provision for the payment or defeasance of indebtedness is to be made as provided for in subsection (B)(3), evidence of the provision for the payment or defeasance of indebtedness.

(E) The petition must be filed with the clerk of court of each county in which the district is located, and a certified copy of the petition shall within ten days after that time be filed with the Secretary of State.

(F) The Secretary of State shall, upon receipt of a petition, commence proceedings as set forth in this subsection for the purpose of investigating the matters set forth in the petition and determining whether a district must be dissolved.

(1) Within twenty days of the receipt of a petition, the Secretary of State shall serve upon the Governor, the State Treasurer, and the governing bodies of the county or counties in which the district is located a copy of the petition, together with a copy of the notice of review authorized by subsection (F)(2). The Governor, the State Treasurer, and the county governing bodies may comment upon the petition, or in the case of county governing bodies, interpose an objection to dissolution of the district, by serving a return to the petition setting forth the comments or grounds for the objection within forty days of the service of the petition.

(2) Within twenty days of the receipt of a petition, the Secretary of State must have published in a newspaper of general circulation in each county in which the district is located once a week for three successive weeks a notice of review which must state:

(a) the name of the district and the boundaries of it;

(b) the statutory authorization for the existence of the district and a brief description of the governmental powers granted by the authorization;

(c) the date upon which the petition was received by the Secretary of State;

(d) that the petition is available for inspection at the office of the clerks of court in each county in which the district is located;

(e) that the Secretary of State is reviewing the matters set forth in the petition and may undertake to dissolve the district if the matters are found to be true;

(f) the names of the persons shown in the records of the Secretary of State, or, in the case of a district with an elected governing body, the county election commission, who constitute the most recently appointed or elected governing body of the district. In the case of an appointed governing body, there also must be identified the official or officials charged with appointing the members of the governing body; and

(g) that persons wishing to comment upon the dissolution of the district may file a return to the petition within twenty days of the last publication of the notice.

(3) A copy of the petition and the notice of review must be served, in the manner provided by law for service of process upon individuals, upon the persons identified as members of the governing body of the district in subsection (F)(2)(f) and mailed to the last known address, if any, of the office of the governing body.

(G) Upon the expiration of the time periods set forth in subsections (F)(1) and (2), the filing of a return to the petition, the Secretary of State shall determine whether the district must be dissolved. The district must be dissolved if the procedures established by this section have been met and if none of the conditions set forth in subsection (B) are found by the Secretary of State to exist. The findings of the Secretary of State must be published in an order of dissolution. The order of dissolution must state:

(1) the name of the district and the boundaries of it;

(2) the statutory authorization for the existence of the district and a brief description of the governmental powers granted by such authorization;

(3) the date upon which the petition was received by the Secretary of State;

(4) that the petition has been served upon the Governor, the State Treasurer, and the governing bodies of each county in which the district is located;

(5) that the notice of review provided for by subsection (F)(2) was published once a week for three successive weeks in a newspaper of general circulation in each county in which the district is located;

(6) that the persons shown in the records of the Secretary of State, or, in the case of a district with an elected governing body, the county election commission, who constitute the most recently appointed or elected governing body of the district, were served with a copy of the petition and the notice of review; and

(7) that the Secretary of State has caused investigation to be made and has determined that the district must be dissolved pursuant to this act.

(H)(1) The order of dissolution must be filed in the office of the clerk of court in each county in which the district is located. The Secretary of State shall have published once a week for three successive weeks in a newspaper of general circulation in each county in which the district is located a notice of dissolution, which must state:

(a) the date of the filing of the petition;

(b) the statutory authorization for the existence of the district and a brief description of the governmental powers granted by the authorization and the boundaries of the district;

(c) that the Secretary of State has determined that the district must be dissolved pursuant to this section;

(d) that the order of dissolution is available for inspection in the office of the clerk of court of each county in which the district is located; and

(e) that the order of dissolution will become final on the twenty-first day following the final publication of the notice of dissolution.

(2) The notice of dissolution also must be served upon the Governor and the State Treasurer in the manner provided by law for service of process upon individuals, upon the persons identified as members of the governing body of the district in subsection (F)(2)(f) and be mailed to the last known address, if any, of the office of such governing body.

(3) Any resident or landowner of the district, the Governor, the State Treasurer, or a county governing body may, by action de novo instituted in the court of common pleas in a county in which the district is located, within twenty days following the publication of the notice of dissolution, but not afterwards, challenge the action of the Secretary of State. The scope of any action must be limited to the authorization of the Secretary of State to issue the order of dissolution in accordance with the requirements of this chapter or of the Constitution of this State.

(I) In the event a district is located in more than one county and the Secretary of State declines to issue an order of dissolution solely on the grounds that the governing bodies of one or more of such counties object to dissolution, the governing body of any county which does not object to dissolution is authorized to diminish the boundaries of the district so that it no longer includes any portion of that county. In diminishing the boundaries of a district, the governing body shall utilize the procedure set forth in Article 3, Chapter 11, Title 6. No consent or action by the governing bodies of other counties in which the district is located is required.

(J) In the event the district being dissolved has title to real or personal assets, those assets shall be disposed of as provided in this subsection.

(1) To the extent that the district is authorized by the act creating or establishing the district to provide services and one or more of those services are as of the date of dissolution provided by another political subdivision of the State of South Carolina, the Secretary of State:

(a) must convey to such political subdivision:

(i) any and all assets of the district necessary, useful, or otherwise related to the provision of the service or services by the political subdivision; and

(ii) any assets then being used by the political subdivision to provide the service or services to the political subdivision; and

(b) must execute and deliver any deeds, bills of sale, or other evidence of conveyance of the property as may be required by law to make the asset conveyance effective.

(2) In the event that a political subdivision has assumed indebtedness of the district being dissolved as provided in subsection (B)(3), all assets securing such indebtedness must be conveyed to the political subdivision in accordance with this subsection. The Secretary of State is authorized to convey by his signature title to any and all assets as provided in this subsection, and his signature on any deed, bill of sale, or other instrument of conveyance shall be effective and binding for that purpose.

(3) All other assets of the district shall escheat to the State and shall be disposed of in accordance with Chapter 27 of Title 19.

HISTORY: 1992 Act No. 516, Section 5(B), eff September 2, 1992; 2006 Act No. 343, Section 1, eff June 10, 2006.






CHAPTER 12 - FEE IN LIEU OF PROPERTY TAXES

SECTION 4-12-10. Definitions.

As used in this chapter:

(1) "Department" means the South Carolina Department of Revenue.

(2) "Project" means land, buildings, and other improvements on the land including water, sewage treatment and disposal facilities, air pollution control facilities, and all other machinery, apparatus, equipment, office facilities, and furnishings which are considered necessary, suitable, or useful by a sponsor. "Project" also may consist of or include aircraft hangered or utilizing an airport in a county so long as the county expressly consents to its inclusion. Aircraft previously subject to taxation in South Carolina qualify pursuant to this provision.

(3) "Sponsor" means one or more entities which sign the inducement agreement with the county and also includes a sponsor affiliate unless the context clearly indicates otherwise.

(4) "Sponsor affiliate" means an entity that joins with or is an affiliate of a sponsor and that participates in the investment in, or financing of, a project.

(5) "Lease agreement" means an agreement between the county and the sponsor leasing the property at the project from the county to the sponsor.

HISTORY: 1995 Act No. 125, Section 4A, approved June 7, 1995 and effective for taxable years beginning after 1995; 2000 Act No. 283, Section 3(B), eff May 19, 2000; 2003 Act No. 69, Section 3.YY.1, eff Jan. 1, 2003; 2008 Act No. 313, Section 2.I.5, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 4-12-20. Lease agreements between county, municipality, school district, water and sewer authority, or other political subdivisions and another party to contain provision for fees in lieu of taxes.

Every agreement between a county, municipality, school district, water and sewer authority, or other political subdivision and another party in the form of a lease must contain a provision requiring the other party to make payments to the county, municipality, school district, water and sewer authority, and other political subdivisions in which the project is located in lieu of taxes, in the amounts that would result from taxes levied on the project by a county, municipality, school district, water and sewer authority, and other political subdivisions, if the project were owned by the other party, but with appropriate reductions similar to the tax exemptions, if any, which would be afforded to the other party if it were owner of the project.

HISTORY: 1995 Act No. 125, Section 4A, approved June 7, 1995 and effective for taxable years beginning after 1995; 1998 Act No. 432, Section 19A, eff for leases entered into after June 23, 1998; 2003 Act No. 69, Section 3.YY.1, eff Jan. 1, 2003.



SECTION 4-12-30. Fees in lieu of taxes; exception for qualifying inducement lease agreements.

(A) Notwithstanding the provisions of Section 4-12-20 for a project qualifying under subsection (B), the county and a sponsor may enter into an inducement agreement which provides for a fee in lieu of taxes, as provided in this section, for certain property, title to which is held by the county, and leased to the sponsor.

(B) In order for property to qualify for the fee, as provided in subsection (D)(2):

(1) Title to the property must be held by the county. In the case of a project located in an industrial development park, as defined in Section 4-1-170, title may be held by more than one county, if each county is a member of the industrial development park. Any real property transferred to the county through a lease agreement must include a legal description and plat of the real property. Property titled in the name of a county pursuant to this section is considered privately owned for purposes of Section 58-3-240.

(2) The project must be located in a single county or an industrial development park, as defined in Section 4-1-170. A project located on a contiguous tract of land in more than one county, but not in an industrial development park, may qualify for the fee if:

(a) the counties agree on the terms of the fee and the distribution of the fee payment;

(b) the minimum millage rate is provided for in the agreement; and

(c) all the counties are parties to all agreements establishing the terms of the fee.

(3) The minimum level of investment in the project must be at least two and one-half million dollars and must be invested within the time period provided in subsection (C)(2). If a county has an average annual unemployment rate of at least twice the state average during the last twenty-four months based on data available on the most recent November first, the minimum level of investment is one million dollars. The department shall designate these reduced investment counties by December thirty-first of each year using data from the South Carolina Department of Employment and Workforce and the United States Department of Commerce. The designations are effective for a sponsor whose inducement agreement is signed in the calendar year following the county designation. Investments may include amounts expended by a sponsor as a nonresponsible party in a voluntary cleanup contract on the property at a project pursuant to Article 7, Chapter 56 of Title 44, the Brownfields Voluntary Cleanup Program, if the Department of Health and Environmental Control has issued a certificate of completion for the cleanup. If the amounts, under the Brownfields Voluntary Cleanup Program, equal at least one million dollars, the investment threshold requirement of this chapter is deemed to have been met.

(4)(a) A sponsor and a sponsor affiliate may qualify for the fee if each sponsor and sponsor affiliate invests the minimum level of investment as specified in subsection (B)(3).

(b) If the project consists of a manufacturing, research and development, corporate office, or distribution facility, as those terms are defined in Section 12-6-3360(M), each sponsor or sponsor affiliate is not required to invest the minimum investment required by subsection (B)(3), if the total investment in the project exceeds five million dollars.

(c) Investments by sponsor affiliates within the time periods provided in subsections (C)(1) and (C)(2) qualify for the fee whether or not the affiliate was part of the inducement agreement. To qualify for the fee, the sponsor affiliates are approved specifically by the county and agree to be bound by agreements with the county relating to the fee, except that the sponsor affiliates are not bound by agreements, or portions of agreements, to the extent the agreements do not affect the county. The inducement agreement or the lease agreement may provide for a process for approval of sponsor affiliates.

(d) The investments pursuant to this item must be at the same project.

(e) The department must be notified in writing of all sponsor affiliates which have investments subject to the fee before or within ninety days after the end of the calendar year during which the project or pertinent phase of the project was first placed in service. The department may extend this period upon written request. Failure to meet this notice requirement does not affect the fee adversely, but a penalty may be assessed by the department for late notification in the amount of ten thousand dollars a month or portion of a month, not to exceed fifty thousand dollars.

(f)(i) if at any time a sponsor or sponsor affiliate no longer has the minimum level of investment as provided in subsection (B)(3), without regard to depreciation, that sponsor or sponsor affiliate no longer qualifies for the fee.

(ii) Except as provided in subsection (H)(3), if the sponsor qualifies for the fee under subsection (D)(4), the sponsor must maintain the applicable level of investment, without regard to the depreciation. If the sponsor fails to maintain the applicable investment, it no longer qualifies for the fee.

(5) Before undertaking a project, the county council or county councils shall:

(a) find that the project is anticipated to benefit the general public welfare of the locality by providing services, employment, recreation, or other public benefits not otherwise provided locally;

(b) find that the project gives rise to no pecuniary liability of the county or incorporated municipality or a charge against its general credit or taxing power;

(c) find that the purposes to be accomplished by the project are proper governmental and public purposes;

(d) find that the benefits of the project are greater than the costs;

(e) seek the advice and assistance of the department or the Board of Economic Advisors of the Budget and Control Board in making the findings in items (a) through (d) above if necessary or helpful; and

(f) set forth in an ordinance its determination and findings.

(6) Every lease agreement with respect to a project must contain a provision obligating the sponsor to complete and maintain the project, and to carry all proper insurance with respect to the project.

(C)(1) From the end of the property tax year in which the sponsor and the county execute an inducement agreement, the sponsor has five years in which to enter into an initial lease agreement with the county.

(2) From the end of the property tax year in which the sponsor and the county execute the initial lease agreement, the sponsor has five years in which to complete its investment for purposes of qualifying for this section. If the sponsor does not anticipate completing the project within five years, the sponsor may apply to the county before the end of the five-year period for making the minimum investment for an extension of time to complete the project. The extension may not exceed five years. If a project receives an extension of less than five years, the sponsor may apply to the county before the end of the extension period for an additional extension of time to complete the project for an aggregate extension of not more than five years. Unless approved as part of the original lease documentation, the county council of the county may approve any extension by resolution, a copy of which must be delivered to the department within thirty days of the date the resolution was adopted. There is no extension allowed for the five-year period in which to meet the minimum level of investment. If the minimum level of investment is not met within five years, all property under the lease agreement or agreements, reverts retroactively to the payments required by Section 4-12-20. The difference between the fee actually paid by the sponsor and the payment which is due under Section 4-12-20 is subject to interest, as provided in Section 12-54-25(D). To the extent necessary to determine if a sponsor or sponsor affiliate has met its investment requirements, any statute of limitations that might apply pursuant to Section 12-54-85 is suspended for all sponsors and sponsor affiliates during the time period allowed to make the required investment and the department or county may seek collection of any amount that may be due pursuant to this subsection. Any property placed in service after the five-year period, or ten-year period in the case of a project which has received an extension, is not part of the fee agreement under subsection (D)(2) and is subject to the payments required by Section 4-12-20 if the county has title to the property, or to ad valorem property taxes, if the sponsor has title to the property. For purposes of those sponsors qualifying under subsection (D)(4), the five-year period referred to in this subsection is eight years.

(3) For those sponsors that, after qualifying pursuant to subsection (D)(4), have more than five hundred million dollars in capital invested in this State and employ more than one thousand people in this State, the five-year period referred to in this subsection is ten years, and the ten-year period for completing the project is fifteen years.

(4) The annual fee provided by subsection (D)(2) is available for no more than thirty years for an applicable piece of property. The sponsor may apply to the county prior to the end of the thirty-year period for an extension of the fee period for up to ten years. The county council of the county shall approve an extension by resolution upon a finding of substantial public benefit. A copy of the resolution shall be delivered to the department within thirty days of the date the resolution was adopted. For projects completed and placed in service during more than one year, each year's investment may be subject to the fee in subsection (D)(2) for thirty years or, if extended as provided in this subsection up to forty years, for an aggregate fee period of up to fifty years. For those sponsors qualifying under subsection (D)(4), the annual fee is available for no more than forty years for an applicable piece of property and for those projects placed in service in more than one year the annual fee is available for an aggregate fee period of up to fifty-three years, or for those sponsors qualifying pursuant to subsection (C)(3), fifty-five years.

(5) Annually, during the time period allowed to meet the minimum investment level, the sponsor shall provide the total amount invested to the appropriate county official.

(D) The inducement agreement must provide for fee payments, to the extent applicable, as follows:

(1)(a) Any property is subject to an annual fee payment, as provided in Section 4-12-20.

(b) Any undeveloped land before being developed and placed in service, is subject to an annual fee payment as provided in Section 4-12-20. The time during which fee payments are made under Section 4-12-20 is not considered part of the maximum periods provided in subsections (C)(2) through (C)(4), and a lease is not considered an "initial lease agreement" for purposes of this subsection until the first day of the calendar year for which a fee payment is due under item (2) in connection with the lease.

(2) After property qualifying under subsection (B) is placed in service, an annual fee payment determined in accordance with one of the following is due:

(a) an annual payment in an amount not less than the property taxes that would be due on the project if it were taxable, but using an assessment ratio of not less than six percent, or four percent of those projects qualifying pursuant to subsection (D)(4), a fixed millage rate as provided in subsection (G), and a fair market value estimate determined by the department as follows:

(i) for real property, using the original income tax basis for South Carolina income tax purposes without regard to depreciation, if real property is constructed for the fee or is purchased in an arm's length transaction; otherwise, the property must be reported at its fair market value for ad valorem property tax purposes as determined by appraisal. The fair market value estimate established for the first year of the fee remains the fair market value of the real property for the life of the fee. The county and the sponsor or sponsor affiliate may instead provide in the fee agreement or any amendment thereto that any real property subject to the fee shall be reported at its fair market value for ad valorem property taxes as determined by the department's appraisal as if such property were not subject to the fee; provided, the department may not undertake such an appraisal more than once every five years; and

(ii) for personal property, using the original tax basis for South Carolina income tax purposes less depreciation allowable for property tax purposes, except that the sponsor is not entitled to any extraordinary obsolescence.

(b) an annual payment as provided in subsection (D)(2)(a), except that every fifth year the applicable millage rate is allowed to increase or decrease in step with the average actual millage rate applicable in the district where the project is located based on the preceding five-year period.

(3) At the conclusion of the payments determined pursuant to items (1) and (2) of this subsection, an annual payment equal to the taxes is due on the project as if it were taxable. When the property is no longer subject to the fee under subsection (D)(2), the fee or property taxes must be assessed:

(a) with respect to real property, based on the fair market value as of the latest reassessment date for similar taxable property; and

(b) with respect to personal property, based on the then depreciated value applicable to such property under the fee, and thereafter continuing with the South Carolina property tax depreciation schedule.

(4)(a) The assessment ratio may not be lower than four percent:

(i) in the case of a single sponsor investing at least one hundred fifty million dollars and creating at least one hundred twenty-five new full-time jobs in this State;

(ii) in the case of a single sponsor investing at least four hundred million dollars at a project; or

(iii) in the case of a project that satisfies the requirements of Section 11-41-30(2)(a), and for which the Secretary of Commerce has delivered certification pursuant to Section 11-41-70(2)(a).

For purposes of this item, if a single sponsor enters into a financing arrangement of the type described in Section 4-12-30(M)(2), the investment in or financing of the property by a developer, lessor, financing entity, or other third party in accordance with this arrangement is considered investment by the sponsor. Investment by a related person to the sponsor, as described in Section 12-10-80(D)(2), is considered investment by the sponsor.

(b) The new full-time jobs requirement of this item does not apply in the case of a sponsor which for more than the twenty-five years ending on the date of the agreement paid more than fifty percent of all property taxes actually collected in the county.

(c) In an instance in which the governing body of a county has by contractual agreement provided for a change in fee in lieu of taxes arrangement conditioned on a future legislative enactment, any new enactment shall not bind the original parties to the agreement unless the change is ratified by the governing body of the county.

(5) Notwithstanding the use of the term "assessment ratio", a sponsor qualifying for the fee may negotiate an inducement agreement with a county using differing assessment ratios for different assessment years or levels of investment covered by the inducement agreement. However, the lowest assessment ratio allowed is the lowest ratio for which the sponsor may qualify under this section.

(E) Calculations pursuant to subsection (D)(2) must be made on the basis that the property, if taxable, is allowed all applicable property tax exemptions except the exemption allowed under Section 3(g) of Article X of the Constitution of this State and the exemption allowed pursuant to Section 12-37-220(B)(32) and (34).

(F) With regard to calculation of the fee provided in subsection (D)(2), the inducement agreement may provide for the disposal of property and the replacement of property subject to the fee as follows:

(1)(a) If a sponsor disposes of property subject to the fee, the fee must be reduced by the amount of the fee applicable to that property.

(b) Property is disposed of only when it is scrapped or sold or it is removed from the project. If it is removed from the project, it becomes subject to ad valorem property taxes to the extent the property remains in this State.

(c) If there is no provision in the agreement dealing with the disposal of property in accordance with this subsection, the fee remains fixed and no adjustment to the fee is allowed for disposed property.

(2) Any property which is placed in service as a replacement for property which is subject to the fee payment may become part of the fee payment, as provided in this item:

(a) Replacement property does not have to serve the same function as the property it is replacing. Replacement property is deemed to replace the oldest property subject to the fee, whether real or personal, which is disposed of in the same property tax year as the replacement property is placed in service. Replacement property qualifies for fee treatment provided in subsection (D)(2) only up to the original income tax basis of fee property it is replacing. More than one piece of replacement property can replace a single piece of fee property. To the extent that the income tax basis of the replacement property exceeds the original income tax basis of the property which it is replacing, the excess amount is subject to payments, as provided in Section 4-12-20. Replacement property is entitled to the fee payment for the period of time remaining on the fee period for the property which it is replacing.

(b) The new replacement property which qualifies for the fee provided in subsection (D)(2) is recorded using its income tax basis and the fee is calculated using the millage rate and assessment ratio provided for the original fee property. The fee payment for replacement property must be based on subsection (D)(2)(a) or (D)(2)(b), if the sponsor originally used this method.

(c) In order to qualify as replacement property, title to the replacement property must be held by the county.

(d) If there is no provision in the inducement agreement dealing with replacement property, any property placed in service after the time period allowed for investments, as provided by subsection (C)(2), is subject to the payments required by Section 4-12-20 if the county has title to the property, or to ad valorem property taxes if the sponsor has title to the property.

(G)(1) The county and the sponsor may enter into a millage rate agreement to establish the millage rate for purposes of calculating payments under subsection (D)(2)(a), and the first five years under subsection (D)(2)(b). This millage rate agreement may be executed at any time up to and including, but not later than, the date of the initial lease agreement. This millage rate agreement may be a separate agreement or may be made a part of either the inducement agreement or the initial lease agreement.

(2) The millage rate established pursuant to subsection (G)(1) must be no lower than the cumulative property tax millage rate levied by or on behalf of all taxing entities within which the project is to be located on either:

(a) June thirtieth of the year preceding the calendar year in which the millage rate agreement is executed or the initial lease agreement is executed if there is no millage rate agreement; or

(b) June thirtieth of the calendar year in which the millage rate agreement is executed. If a millage rate agreement is not executed, the initial lease agreement is considered to be the millage rate agreement for purposes of this item.

(H)(1) Upon agreement of the parties, and except as provided in item (2) of this subsection, an inducement agreement, a millage rate agreement, or both, may be amended or terminated and replaced with regard to all matters including, but not limited to, the addition or removal of sponsors or sponsor affiliates.

(2) No amendment or replacement of an inducement agreement or millage rate agreement may be used to lower the millage rate, assessment ratio, or, except as provided in Sections 4-12-30(C)(2) and (C)(4), increase the term of the agreement under any such agreement. However, existing inducement agreements which have not yet been implemented by the execution and delivery of a millage rate agreement or a lease agreement may be amended up to the date of execution and delivery of a millage rate agreement or a lease agreement in the discretion of the governing body.

(3) An inducement agreement or a lease agreement may provide that a sponsor who has committed to an investment under subsection (D)(4) may continue to receive the benefits of this chapter even if the sponsor fails to make or maintain the required investment or fails to create the jobs required by subsection (D)(4), if the sponsor meets the two and one-half million dollar minimum investment. If the sponsor fails to make or maintain the required investment or create the required number of jobs, the inducement agreement or the lease agreement may not provide for an assessment ratio and an exemption period more favorable than those allowed for the minimum investment. To the extent that the sponsor obtained a four percent assessment ratio under subsection (D)(4), the sponsor must recalculate the fee using a six percent ratio or such other ratio as the inducement agreement or lease agreement may provide for all years in which the four percent assessment ratio was used and pay the county any difference. This difference is subject to interest as provided in Section 12-54-25.

(I) Investment expenditures incurred by any sponsor in connection with a project, or relevant phase of a project for a project completed and placed in service in more than one year, qualify as expenditures subject to the fee in subsection (D)(2), so long as those expenditures are incurred before the end of the applicable five-year, eight-year, ten-year, or fifteen-year period referenced in subsection (C)(2) or (C)(3). An inducement agreement must be executed within two years after the date on which the county adopts an inducement or resolution identifying the project; otherwise, only investment expenditures made or incurred by any sponsor after the date of the inducement agreement in connection with a project qualifies as expenditures subject to the fee in subsection (D)(2).

(J)(1) Property which has been previously subject to property taxes in South Carolina does not qualify for the fee except as provided in this subsection:

(a) land, excluding improvements on the land, on which a new project is to be located may qualify for the fee even if it has previously been subject to South Carolina property taxes;

(b) property which has been subject to South Carolina property taxes, but which has never been placed in service in South Carolina, or which was placed in service in South Carolina pursuant to an inducement agreement or other preliminary approval by the county prior to execution of the lease agreement pursuant to subsection (C)(1), may qualify for the fee.

(2) Repairs, alterations, or modifications to real or personal property which are not subject to a fee are not eligible for a fee, even if they are capitalized expenditures, except for modifications to existing real property improvements which constitute an expansion of the improvements.

(3) Project expenditures which are incurred within the applicable time period provided in subsection (I) by an entity whose investments are not being computed in the level of investment for purposes of subsection (B)(3) or (D)(4) qualify as investment expenditures subject to the fee in subsection (D)(2) if:

(a) the expenditures are part of the original cost of the property which is transferred, within the applicable time period provided in subsection (I), to one or more sponsors and whose investments are being computed in the level of investment for purposes of subsection (B) or (C);

(b) the property would have qualified for the fee in subsection (D)(2) if it had been initially acquired by the sponsor rather than the transferor entity;

(c) the income tax basis of the property immediately before the transfer must equal the income tax basis of the property immediately after the transfer. However, to the extent income tax basis of the property immediately after the transfer unintentionally exceeds the income tax basis of the property immediately before the transfer, the excess shall be subject to payments under Section 4-12-20; and

(d) the county agrees to any inclusion in the fee of the property described in subsection (J)(3).

(K)(1) For a project not located in an industrial development park, as defined in Section 4-1-170, distribution of the fee in lieu of taxes on the project must be made in the same manner and proportion that the millage levied for school and other purposes would be distributed if the property were taxable, but without regard to an exemption otherwise available to the project pursuant to Section 12-37-220 for that year.

(2) For a project located in an industrial development park, as defined in Section 4-1-170, distribution of the fee in lieu of taxes on the project must be made in the manner provided for by the agreement establishing the industrial development park.

(3) A county or municipality or special purpose district that receives and retains revenues from a payment in lieu of taxes may use a portion of this revenue for the purposes outlined in Section 4-29-68 without the requirement of issuing special source revenue bonds or the requirements of Section 4-29-68(A)(4) by providing a credit against or payment derived from the fee due from a sponsor.

(4) Misallocations of the distribution of the fee in lieu of taxes on the project pursuant to this chapter may be corrected by adjusting later distributions, but these adjustments must be made in the same fiscal year as the misallocations. To the extent distributions are made improperly in previous years, a claim for adjustment must be made within one year of the distribution.

(L) Projects on which a fee in lieu of taxes is paid pursuant to this section are considered taxable property at the level of the negotiated payments for purposes of bonded indebtedness pursuant to Sections 14 and 15 of Article X of the Constitution of this State and for purposes of computing the index of taxpaying ability pursuant to Section 59-20-20(3). However, for a project located in an industrial development park, as defined in Section 4-1-170, projects are considered taxable property in the manner provided in Section 4-1-170 for purposes of bonded indebtedness pursuant to Sections 14 and 15 of Article X of the Constitution of this State and for purposes of computing the index of taxpaying ability pursuant to Section 59-20-20(3). However, the computation of bonded indebtedness limitation is subject to the requirements of Section 4-29-68(E).

(M)(1) Any interest in an inducement agreement, millage rate agreement, lease agreement, and property to which these agreements relate may be transferred to another entity at any time. Notwithstanding any other provision of this chapter, any equity interest in a sponsor may be transferred to another entity or person at any time. To the extent an agreement is transferred, the transferee assumes the current basis the sponsor has in real or personal property subject to the fee for purposes of calculating the fee.

(2) A sponsor or a county may enter into any lending, financing, security, lease, or similar arrangement, or succession of such arrangements, with any financing entity, concerning all or part of a project including, without limitation, any sale-leaseback arrangement, equipment lease, build-to-suit lease, synthetic lease, nordic lease, defeased tax benefit, or transfer lease, an assignment, a sublease, or similar arrangement, or succession of such arrangements, with one or more financing entities, concerning all or part of a project, regardless of the identity of the income tax owner of the property which is subject to the fee payment under subsection (D)(2). Even though income tax basis is changed for income tax purposes, neither the original transfer to the financing entity nor the later transfer from the financing entity back to the original transferor, pursuant to terms in the sale-leaseback agreement, shall affect the amount of the fee due.

(3) All transfers undertaken with respect to other projects to effect a financing authorized under subsection (M) must meet the following requirements:

(a) The department and the county must receive notification in writing within sixty days after the transfer of the identity of each transferee and other information required by the department with the appropriate returns. Failure to meet this notice requirement shall not adversely affect the fee, but a penalty may be assessed by the department for late notification for up to ten thousand dollars a year or portion of a year up to a maximum penalty of fifty thousand dollars.

(b) If a financing entity is the income tax owner of property, either the financing entity is primarily liable for the fee as to that portion of the project to which the transfer relates with the sponsor remaining secondarily liable for the payment of the fee or the sponsor must agree to continue to be primarily liable for the payment of the fee as to that portion of the project to which the transfer relates.

(4) A sponsor may transfer an inducement agreement, millage rate agreement, lease agreement, or the assets subject to the lease agreement, if it obtains the prior approval, or subsequent ratification, of the county with whom it entered into the original inducement agreement, millage rate agreement, or lease agreement. The county's prior approval or subsequent ratification may be evidenced by any one of the following, in the absolute and sole discretion of the county providing the approval or ratification: (i) a letter or other writing executed by an authorized county representative as designated in the respective inducement, millage rate, or lease agreement; (ii) a resolution passed by the county council; or (iii) an ordinance passed by the county council following three readings and a public hearing. That approval is not required in connection with transfers to sponsor affiliates or other financing-related transfers.

(N) The minimum amount of investment provided in subsection (B)(3) of this section may not be reduced except by a special vote which, for purposes of this section, means an affirmative vote in each branch of the General Assembly by two-thirds of the members present and voting, but not less than three-fifths of the total membership in each branch.

(O)(1) The sponsor shall file the returns, contracts, and other information which may be required by the department.

(2) Fee payments and returns showing investments and calculating fee payments are due at the same time as property tax payments and property tax returns would be due if the property were owned by the sponsor obligated to make the fee payments and file the returns.

(3) Failure to make a timely fee payment and file required returns shall result in penalties being assessed as if the payment or return were a property tax payment or return.

(4) The department may issue the rulings and promulgate regulations it determines necessary or appropriate to carry out the purpose of this section.

(5) The provisions of Chapters 4 and 54 of Title 12 applicable to property taxes shall apply to this section; and, for purposes of such application, the fee is considered a property tax. Sections 12-54-80 and 12-54-155 do not apply to this section.

(6) If a sponsor fails to make the fee or lease payments as provided by the agreements between the sponsor and the county, upon ninety days' notice, the county may terminate the fee and lease agreement and sell the property to which the county has title free from any claim by the sponsor.

(7) Within thirty days of the date of execution of an inducement or lease agreement, a copy of the agreement must be filed with the department and the county auditors and the county assessors for the county or counties in which the project is located. If the project is located in an industrial development park, the agreements must be filed with the auditors and assessors for all counties participating in the industrial development park.

(8) The department, for good cause, may allow additional time for filing of returns required under this chapter. The request for an extension may be granted only if the request is filed with the department on or before the date the return is due. However, the extension must not exceed sixty days from the date the return is due. The department shall develop applicable forms and procedures for handling and processing extension requests. An extension may not be granted to a sponsor who has been granted an extension for a previous period and has not fulfilled the requirements of the previous period.

(9) To the extent a form or a return is filed with the department, the sponsor must file a copy of the form or return with the county auditor, assessor, and the treasurer of the county or counties in which the project is located. To the extent requested, the county auditor of the county in which the project is physically located shall make these forms and returns available to any county auditor of a county participating in an industrial development park in which the project is located.

(10) Upon the direction of the governing body of the county, a county official may request and obtain such financial books and records from a sponsor that support the sponsor's fee in lieu of taxes return as may be reasonably necessary to verify the calculations of the sponsor's fee in lieu of taxes payment or the calculations of the sponsor's special source revenue credit.

(P) All references in this section to taxes mean South Carolina taxes unless otherwise expressly stated.

HISTORY: 1995 Act No. 125, Section 4A, approved June 7, 1995 and effective for taxable years beginning after 1995; 1996 Act No. 462, Section 6A-J, L, M, eff July 2, 1996; 1997 Act No. 149, Section 5, eff June 24, 1997; 1997 Act No. 151, Section 2A, eff for millage rate agreements executed after July 1, 1996; 1999 Act No. 100, Part II, Section 20, eff June 30, 1999; 1999 Act No. 114, Section 4, eff for property tax years beginning after 1998; 2000 Act No. 283, Section 3(C), eff May 19, 2000; 2000 Act No. 399, Sections 3(R)(1) and (2), eff August 17, 2000; 2001 Act No. 89, Sections 51A, 61B, 65A eff July 20, 2001; 2001 Act No. 89, Section 51B, eff July 20, 2001, applicable to a fee in lieu of property taxes agreement in which an initial lease agreement is executed on or after that date; 2002 Act No. 280, Section 1, eff May 28, 2002; 2002 Act No. 334, Sections 7.A and 7.B, eff June 24, 2002; 2003 Act No. 69, Sections 3.Q, 3.YY.1, eff Jan. 1, 2003; 2005 Act No. 71, Section 3, eff May 23, 2005; 2005 Act No. 145, Section 44.B, eff June 7, 2005; 2005 Act No. 161, Section 40.B, eff upon approval (became law without the Governor's signature on June 9, 2005); 2006 Act No. 384, Sections 14, 15, 16, 17, eff June 14, 2006; 2006 Act No. 386, Section 57, eff June 14, 2006; 2007 Act No. 116, Section 7.B, eff June 28, 2007; 2008 Act No. 313, Sections 2.H, 2.I.6, eff upon approval (became law without the Governor's signature on June 12, 2008); 2008 Act No. 352, Section 2.H, eff upon approval (became law without the Governor's signature on June 12, 2008); 2010 Act No. 290, Sections 2.A, 3.A, 4.A, 5, eff January 1, 2011; 2012 Act No. 187, Section 4, eff June 7, 2012.



SECTION 4-12-45. Agreements; content requirements; waiver.

(A) All agreements entered into pursuant to this chapter must include as the first portion of the document a recapitulation of the remaining contents of the document which includes, but is not limited to, the following:

(1) the legal name of each party to the agreement;

(2) the county and street address of the project and property to be subject to the agreement;

(3) the minimum investment agreed upon;

(4) the length and term of the agreement;

(5) the assessment ratio applicable for each year of the agreement;

(6) the millage rate applicable for each year of the agreement;

(7) a schedule showing the amount of the fee and its calculation for each year of the agreement;

(8) a schedule showing the amount to be distributed annually to each of the affected taxing entities;

(9) a statement answering the following questions:

(a) Is the project to be located in a multi-county park formed pursuant to Chapter 29 of Title 4?;

(b) Is disposal of property subject to the fee allowed?;

(c) Will special source revenue bonds be issued or credits for infrastructure investment be allowed in connection with this project?;

(d) Will payment amounts be modified using a net present value calculation?; and

(e) Do replacement property provisions apply?;

(10) any other feature or aspect of the agreement which may affect the calculation of items (7) and (8) of this subsection;

(11) a description of the effect upon the schedules required by items (7) and (8) of this subsection of any feature covered by items (9) and (10) not reflected in the schedules for items (7) and (8) of this subsection;

(12) which party or parties to the agreement are responsible for updating any information contained in the summary document.

(B) The auditor shall prepare a bill for each installment of the fee according to the schedule set forth in subsection (A)(7) or as modified pursuant to subsection (A)(10), (11), or (12) and that payment must be distributed to the affected taxing entities according to the schedule in subsection (A)(8) or as modified pursuant to subsection (A)(10), (11), or (12).

(C) The county and the sponsor and sponsor affiliates may agree to waive any or all of the items described in this section.

HISTORY: 2002 Act No. 334, Section 4, eff June 24, 2002; 2003 Act No. 69, Section 3.YY.1, eff Jan. 1, 2003.



SECTION 4-12-50. Severability.

If any provision of this chapter or its application to any circumstance is held by a court of competent jurisdiction to be invalid for any reason, this holding does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end, the provisions of this chapter are severable.

HISTORY: 1995 Act No. 125, Section 4A, approved June 7, 1995 and effective for taxable years beginning after 1995; 2003 Act No. 69, Section 3.YY.1, eff Jan. 1, 2003.






CHAPTER 13 - CLAIMS AGAINST COUNTIES

SECTION 4-13-10. Claims shall be itemized and verified.

No account shall be audited and ordered to be paid by the governing body of any county for any labor performed, fees, services, disbursements or any other matter unless it shall be made out in items and accompanied by an affidavit attached thereto and made by the person or officer presenting or claiming the same that the items are correct and that the labor, fees, disbursements, services or other matters charged therein have been in fact done, made, rendered or are due and that no part of the same has been paid or satisfied.

HISTORY: 1962 Code Section 14-402; 1952 Code Section 14-402; 1942 Code Section 3871; 1932 Code Section 3871; Civ. C. '22 Section 1112; Civ. C. '12 Section 991; Civ. C. '02 Section 806; G. S. 623; R. S. 691; 1875 (15) 945, 992; 1878 (16) 412; 1879 (17) 175; 1893 (21) 406; 1957 (50) 530.



SECTION 4-13-20. Claims filed by court clerk, sheriff or magistrate require additional oath.

When any such account is filed by a clerk of the court, sheriff or magistrate, the officer filing the claim shall declare further on oath that the costs in the case out of which the claim arises have not been recovered out of the defendants and that the defendants are unable to pay costs; and also that the fines and penalties theretofore collected by them have been faithfully and fully paid over to the county treasurer. In every case the magistrate shall exhibit the original papers in which costs have accrued.

HISTORY: 1962 Code Section 14-404; 1952 Code Section 14-404; 1942 Code Section 3871; 1932 Code Section 3871; Civ. C. '22 Section 1112; Civ. C. '12 Section 991; Civ. C. '02 Section 806; G. S. 623; R. S. 691; 1875 (15) 945, 992; 1878 (16) 412; 1879 (17) 175; 1893 (21) 406.



SECTION 4-13-30. Claims of certain county officers and physicians for post mortems.

The accounts of the coroners, sheriffs and supervisors and physicians' or surgeons' fees for post mortems shall be approved by the governing body of the county, and the supervisor, on their approval, shall draw an order upon the county treasurer for the payment of such accounts, countersigned by the secretary of the governing body.

HISTORY: 1962 Code Section 14-404.1; 1952 Code Section 14-404.1; 1942 Code Section 3861; 1932 Code Section 3861; Civ. C. '22 Section 1102; Civ. C. '12 Section 981; Civ. C. '02 Section 796; R. S. 678; 1893 (21) 489; 1899 (23) 10.



SECTION 4-13-40. "File Book" of claims.

The governing body of each county shall keep in its office a "File Book" in which all claims presented for its consideration shall be entered by its clerk, the entry designating the date of filing, by whom presented, to whom such claim belongs and the character and amount thereof. The clerk shall number such claims in the order in which they are filed, audited and allowed from number one upwards.

HISTORY: 1962 Code Section 14-405; 1952 Code Section 14-405; 1942 Code Section 3872; 1932 Code Section 3872; Civ. C. '22 Section 1113; Civ. C. '12 Section 992; Civ. C. '02 Section 807; G. S. 624; R. S. 692; 1875 (25) 993; 1882 (17) 891.



SECTION 4-13-50. Memorandum of time of presentment and name of claimant must appear in minutes.

A memorandum of the time of presenting such claims and the names of the persons in whose favor they are made out and by whom presented shall be entered in the minutes of the governing body.

HISTORY: 1962 Code Section 14-406; 1952 Code Section 14-406; 1942 Code Section 3872; 1932 Code Section 3872; Civ. C. '22 Section 1113; Civ. C. '12 Section 992; Civ. C. '02 Section 807; G. S. 624; R. S. 692; 1875 (25) 993; 1882 (17) 891.



SECTION 4-13-60. Custody of claim; withdrawal from custody.

No account when presented, audited and ordered to be paid shall be withdrawn from the custody of the governing body or its clerk for any purpose whatever, except to be used in evidence upon a judicial trial or proceeding, in which case it shall, after being so used, be forthwith returned to such custody.

HISTORY: 1962 Code Section 14-407; 1952 Code Section 14-407; 1942 Code Section 3872; 1932 Code Section 3872; Civ. C. '22 Section 1113; Civ. C. '12 Section 992; Civ. C. '02 Section 807; G. S. 624; R. S. 692; 1875 (25) 993; 1882 (17) 891.



SECTION 4-13-70. Time when claims shall be barred.

No claim against any county of this State shall be valid and payable unless the same be presented to and filed with the governing body of such county during the fiscal year in which it is contracted or the next thereafter, and all claims not so presented and filed shall be barred. No claim audited and allowed by the governing body or clerk of court for fees of witnesses and jurors shall be paid by the county treasurer unless it is presented to him for payment within five years from the date it is audited and allowed. This provision shall not affect the law as to the bonded debt of any county.

HISTORY: 1962 Code Section 14-412; 1952 Code Section 14-412; 1942 Code Section 3873; 1932 Code Section 3873; Civ. C. '22 Section 1114; Civ. C. '12 Section 993; Civ. C. '02 Section 808; G. S. 625; R. S. 693; 1898 (22) 737.



SECTION 4-13-80. Governing body shall disallow certain claims; only legal and verified claims shall be allowed.

Nothing in this chapter shall be construed to prevent the governing body of any county from disallowing any account, in whole or in part, when so rendered and verified, if it appears that the charges are incorrect or that the services or disbursements have not, in fact, been made or rendered, nor from requiring any other or further evidence of the truth or propriety thereof. No allowance or payment beyond legal claims shall ever be allowed. And the governing body of the county may refuse to audit or allow any claim or demand whatsoever unless made out and verified in the manner herein specified.

HISTORY: 1962 Code Section 14-413; 1952 Code Section 14-413; 1942 Code Section 3871; 1932 Code Section 3871; Civ. C. '22 Section 1112; Civ. C. '12 Section 991; Civ. C. '02 Section 806; G. S. 623; R. S. 691; 1875 (15) 945, 992; 1878 (16) 412; 1879 (17) 175; 1893 (21) 406.



SECTION 4-13-90. Fees shall not be paid by county in connection with proof of claims.

No fees shall be paid by the governing body of any county for the proof of any claim presented to them. All public officers are required to probate without compensation all claims against their respective counties.

HISTORY: 1962 Code Section 14-414; 1952 Code Section 14-414; 1942 Code Section 3871; 1932 Code Section 3871; Civ. C. '22 Section 1112; Civ. C. '12 Section 991; Civ. C. '02 Section 806; G. S. 623; R. S. 691; 1875 (15) 945, 992; 1878 (16) 412; 1879 (17) 175; 1893 (21) 406.



SECTION 4-13-100. Drawing of orders on county treasurer.

The county supervisor shall draw orders on the county treasurer, under the seal of the supervisor, countersigned by the secretary or clerk of the governing body of the county for all accounts against the county which the governing body has allowed, but he shall draw no orders until after the monthly report of the treasurer has been received by the governing body, nor unless he has reported that there are funds in the treasury to pay the same. The county supervisor shall inform the county treasurer of the orders drawn, in whose favor, the amount and the order in which they are drawn.

HISTORY: 1962 Code Section 14-415; 1952 Code Section 14-415; 1942 Code Section 3874; 1932 Code Section 3874; Civ. C. '22 Section 1115; Civ. C. '12 Section 994; Civ. C. '02 Section 809; G. S. 626; R. S. 694; 1878 (16) 364; 1939 (41) 553; 1940 (41) 1790, 1791.



SECTION 4-13-120. Copies of claims approved by county authorities shall be delivered to legislative delegation.

The county supervisor or the governing body of each county in this State shall have a duplicate of each claim approved by the county supervisor or by the governing body of the county for each fiscal year. Such duplicate copy shall show the township from which it originates and be for the use of the Senators and members of the House of Representatives of the respective counties. They shall be made as the different transactions occur in the different offices of the county supervisor or governing body of the county and shall be delivered on demand to the Senator or any of the members of the House of Representatives for any such county upon their receipt for the same; provided, that at the beginning of each fiscal year the Senator or some member of the House of Representatives shall give notice that such duplicate copy is required of them for his use or for the use of the legislative delegation from such county.

HISTORY: 1962 Code Section 14-424; 1952 Code Section 14-424; 1942 Code Section 3828; 1932 Code Section 3828; Civ. C. '22 Section 1072; Civ. C. '12 Section 953; Civ. C. '02 Section 770; 1898 (22) 735.



SECTION 4-13-130. Publication of list of claims audited.

The county supervisors shall publish in some newspaper published in their respective counties, at least in one issue thereof and within fifteen days after each meeting of the governing body of the county at which claims are audited, a full statement of the claims audited by such governing body at its meeting immediately preceding such publication. The statement shall show, as published, the file number of the claim, the amount claimed, the amount allowed, the nature of the claim or service rendered and the name of the claimant. Such publication shall be paid for at the rate now allowed by law for public printing, provided the same does not exceed sixty dollars per annum.

HISTORY: 1962 Code Section 14-425; 1952 Code Section 14-425; 1942 Code Section 3827; 1932 Code Section 3827; Civ. C. '22 Section 1067; Civ. C. '12 Section 951; 1907 (25) 634; 1910 (26) 631; 1916 (29) 808; 1920 (31) 866; 1921 (32) 48; 1933 (38) 92.



SECTION 4-13-140. Failure to publish list of claims audited.

The failure of any supervisor or of the governing body of any county to publish the quarterly reports required by Section 4-13-130 shall be a misdemeanor, punishable by fine or imprisonment or both, within the discretion of the court.

HISTORY: 1962 Code Section 14-429; 1952 Code Section 14-429; 1942 Code Section 3827-1; 1932 Code Section 1586; Cr. C. '22 Section 541; Cr. C. '12 Section 594; 1902 (23) 983.



SECTION 4-13-150. Designation of accounts allowed; copies; endorsements.

The county supervisor shall designate every account upon which any sum shall be audited and allowed by the board, the amount so audited and allowed and the charges for which the same was allowed. He shall also deliver to any person who may desire it a certified copy of any account on file in his office on receiving from such person ten cents for every folio of one hundred words contained in such copy. And the supervisor shall endorse on every account allowed and ordered to be paid words indicating that it has been audited above the signature of the county supervisor.

HISTORY: 1962 Code Section 14-430; 1952 Code Section 14-430; 1942 Code Section 3875; 1932 Code Section 3875; Civ. C. '22 Section 1116; Civ. C. '12 Section 995; Civ. C. '02 Section 810; G. S. 629; R. S. 695; 1875 (15) 994.






CHAPTER 15 - COUNTY BONDS

SECTION 4-15-10. Short title.

This chapter may be cited as "The County Bond Act."

HISTORY: 1962 Code Section 14-511; 1952 Code Section 14-511; 1951 (47) 763.



SECTION 4-15-20. Definitions.

As used in this chapter:

(1) The word "authorities" shall mean the county board of commissioners or other board or body to which is delegated the administrative duties of the particular county; and

(2) The term "authorized purpose" shall mean any purpose for which the particular county might, under the applicable constitutional provisions, issue bonds or levy taxes.

HISTORY: 1962 Code Section 14-512; 1952 Code Section 14-512; 1951 (47) 763.



SECTION 4-15-30. When counties may issue bonds; amount thereof.

(A) The authorities of a county may issue general obligation bonds of the county to defray the cost of any authorized purpose and for any amount not exceeding its applicable constitutional debt limit, if:

(1) the election required by this chapter as a condition precedent to the issuance of bonds is favorable; and

(2) the bonds are issued within five years following the holding of the election.

(B) Bonds issued pursuant to the provisions of this chapter may be issued in either a single issue or from time to time as several separate issues.

(C) The five-year period required in (A)(2) of this section is tolled while litigation contesting the validity of the election is pending.

HISTORY: 1962 Code Section 14-513; 1952 Code Section 14-513; 1951 (47) 763; 1991 Act No. 83, Section 2, eff May 27, 1991.



SECTION 4-15-40. Holding of election; persons who may vote therein.

The election required by this chapter shall be held in accordance with the provisions of the election law applicable to special elections and all persons resident in the county and qualified to vote under the Constitution and laws of the State shall be permitted to vote.

HISTORY: 1962 Code Section 14-514; 1952 Code Section 14-514; 1951 (47) 763.



SECTION 4-15-50. Notice of election.

Notice of the holding of such an election shall be given, by publication thereof in some newspaper published in the county, at least once not less than fifteen days prior to the occasion set for the holding of such election. Such notice shall state:

(1) The occasion of the holding of the election;

(2) The location of the several polling places;

(3) The qualifications imposed upon persons desirous of voting;

(4) The amount of bonds to be issued; and

(5) A brief description of the purpose for which the proceeds of the bonds are to be applied.

HISTORY: 1962 Code Section 14-515; 1952 Code Section 14-515; 1951 (47) 763.



SECTION 4-15-60. Declaration of election results; effect of filing if no contest instituted within thirty days.

Upon the receipt of the returns of the election the authorities shall by resolution declare the results thereof and may provide for the filing of a certified copy of such resolution declaring the results of the election in the office of the clerk of the court for such county. In such event the results of the election, as declared by resolution of the authorities so certified and filed, shall not be open to question except by a suit or proceeding instituted within thirty days from the date of the filing thereof.

HISTORY: 1962 Code Section 14-516; 1952 Code Section 14-516; 1951 (47) 763.



SECTION 4-15-70. Maturity of bonds.

Any such bonds shall mature in such annual series or installments as the authorities shall provide, except that:

(1) The first maturing bonds shall mature within three years from the date as of which they may be issued;

(2) Not less than three per cent of the aggregate of the issue shall mature in any year; and

(3) No bond shall mature later than twenty-five years from the date as of which it may be issued.

The provisions of this section shall not prevent the authorities from issuing the aggregate of the bonds authorized by the election on one or more occasions, as two or more issues.

HISTORY: 1962 Code Section 14-517; 1952 Code Section 14-517; 1951 (47) 763.



SECTION 4-15-80. Redemption provisions.

Any bond issued may be issued with a provision providing for its redemption prior to its stated maturity at par and accrued interest, plus such redemption premium as may be prescribed by the authorities, but no bond shall be redeemable before maturity unless it contains a statement to that effect. In the proceedings authorizing the issuance of such bonds provision shall be made specifying the manner of call and the notice thereof that must be given.

HISTORY: 1962 Code Section 14-518; 1952 Code Section 14-518; 1951 (47) 763.



SECTION 4-15-90. Form and negotiability of bonds; registration.

Bonds issued pursuant to this chapter shall be in the form of negotiable coupon bonds, payable to bearer, with the privilege to the holder of having them registered as to principal on the books of the treasurer of the county and the principal thus made payable to the registered holder (unless the last registered transfer shall have been to bearer) upon such conditions as the authorities may prescribe. Unless registered such bonds shall have all qualities of negotiable instruments under the law merchant and the Negotiable Instruments Law. Provided, however, any bonds issued pursuant to this chapter and purchased by the United States or any agency or department thereof, may be in fully registered form as to both principal and interest, and may be registered on the books of the treasurer of the county.

HISTORY: 1962 Code Section 14-519; 1952 Code Section 14-519; 1951 (47) 763; 1977 Act No. 58.



SECTION 4-15-100. Place of payment.

The bonds issued pursuant to this chapter shall be payable at such places, within or without the State, as the authorities shall provide.

HISTORY: 1962 Code Section 14-520; 1952 Code Section 14-520; 1951 (47) 763.



SECTION 4-15-110. Interest rates.

Such bonds shall bear interest at rates to be named by the authorities.

HISTORY: 1962 Code Section 14-521; 1952 Code Section 14-521; 1951 (47) 763.



SECTION 4-15-120. Execution of bonds.

Such bonds and the coupons annexed thereto shall be executed in the manner provided for by the authorities.

HISTORY: 1962 Code Section 14-522; 1952 Code Section 14-522; 1951 (47) 763.



SECTION 4-15-130. Advertisement and sale of bonds.

Such bonds shall be sold at public sale, after advertisement thereof in a newspaper having general circulation in the State or in a financial publication published in the city of New York or, in the discretion of the authorities, in both such publications. Such advertisement shall appear not less than ten days prior to the occasion set for such sale. The bonds may be disposed of at private sale if there are no bids received or if all bids are rejected. The provisions of this section shall not prevent a sale at private sale to the United States of America or any agency thereof.

HISTORY: 1962 Code Section 14-523; 1952 Code Section 14-523; 1951 (47) 763.



SECTION 4-15-140. Minimum sale price.

All such bonds must be sold at a price of not less than par and accrued interest to the date of delivery.

HISTORY: 1962 Code Section 14-524; 1952 Code Section 14-524; 1951 (47) 763.



SECTION 4-15-150. Pledge of credit for payment; levy and collection of tax therefor.

For the payment of the principal and interest on such bonds as they respectively mature and for the creation of such sinking fund as may be necessary therefor, the full faith, credit and taxing power of the county are irrevocably pledged and there shall be levied annually by the county auditor and collected by the county treasurer in the same manner as other county taxes are levied and collected, a tax, without limit, on all taxable property in the county sufficient to pay the principal and interest of such bonds as they respectively mature and to create such sinking fund as may be necessary therefor.

HISTORY: 1962 Code Section 14-525; 1952 Code Section 14-525; 1951 (47) 763.



SECTION 4-15-160. Exemption from taxes.

Bonds issued under this chapter shall be exempt from all State, county, municipal, school district and other taxes or assessments, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise.

HISTORY: 1962 Code Section 14-526; 1952 Code Section 14-526; 1951 (47) 763.



SECTION 4-15-170. Bonds shall be legal for fiduciary investments.

The authorities, all executors, administrators, guardians, committees and other fiduciaries and all sinking fund commissions may invest any moneys in their hands in bonds issued under this chapter.

HISTORY: 1962 Code Section 14-527; 1952 Code Section 14-527; 1951 (47) 763.



SECTION 4-15-180. Deposit and application of proceeds of sale of bonds.

The proceeds derived from the sale of any such bonds shall be deposited with the county treasurer in a special fund to the credit of the county and shall be applied solely to the purposes for which the bonds were issued, except that the premium, if any, shall be placed in the sinking fund established by Section 4-15-150 and the accrued interest, if any, shall be used to discharge in part the first interest to become due on such bonds.

HISTORY: 1962 Code Section 14-528; 1952 Code Section 14-528; 1951 (47) 763.






CHAPTER 17 - BUILDINGS AND LANDS GENERALLY

SECTION 4-17-10. Property conveyed to inhabitants, committee, or other person for use of county deemed to be property of county.

Real and personal estate conveyed prior to September 26 1942 by any form of conveyance to the inhabitants of a county or district or to a committee, commissioners or other persons or existing on said date in a county or district for the use and benefit of such county or district shall be deemed to be the property of such county. And such conveyance shall have the same force and effect as if made to such county by its corporate name.

HISTORY: 1962 Code Section 14-601; 1952 Code Section 14-601; 1942 Code Section 3022; 1932 Code Section 3022; Civ. C. '22 Section 714; Civ. C. '12 Section 631; Civ. C. '02 Section 570; G. S. 438; R. S. 497; 1868 (14) 134.



SECTION 4-17-20. Acquisition, restoration and preservation of historic property.

The governing bodies of all counties in the State may accept for their counties by gift, donation, or devise and may acquire by purchase or condemnation action any real property of historical value by reason of any war in which the United States of America or any section thereof participated or by reason of any other historical event.

Upon acquiring the property, any governing body shall preserve it and, when it considers it practicable, shall restore it so that the historical value of the property is at its maximum. It shall do other desirable things relating to the property to preserve and enhance its historical value. The property referred to in this section shall include, but not be limited to, battlefields, ruins of forts, and remains of military operations during any war.

HISTORY: 1962 Code Section 14-602; 1952 Code Section 14-602; 1942 Code Section 3884-1; 1938 (40) 1936; 1987 Act No. 173 Section 6, eff nine months from approval by Governor (approved by Governor on June 30, 1987).



SECTION 4-17-30. County property exempt from attachment, levy and sale.

All county poor farms and poorhouses and hospitals, courthouses and jails and all other public property of every kind or description actually used as such are forever exempt from attachment, levy and sale on account of any judgment, lien or claim whatsoever against the county to which they or any of them belong.

HISTORY: 1962 Code Section 14-603; 1952 Code Section 14-603; 1942 Code Section 3024; 1932 Code Section 3024; Civ. C. '22 Section 716; Civ. C. '12 Section 633; Civ. C. '02 Section 572; G. S. 440; R. S. 499; 1874 (15) 686.



SECTION 4-17-40. State flag shall be displayed on courthouse.

The State flag shall be displayed daily, except in rainy weather, from a staff upon every courthouse. The officer in charge of each courthouse shall purchase a suitable flag and cause it to be displayed, the expense to be borne out of the funds provided for maintenance of the courthouse.

HISTORY: 1962 Code Section 14-604; 1952 Code Section 14-604; 1942 Code Section 5703; 1932 Code Sections 5703, 5705; Civ. C. '22 Sections 2772, 2773; Civ. C. '12 Sections 1842, 1843; 1910 (26) 753; 1922 (32) 779.



SECTION 4-17-50. Public officers may insure public buildings.

Subject to the provisions of Sections 10-7-10 to 10-7-230 the public officers having by law the care and custody of town, village, city or county buildings may insure the same at the expense and for the benefit of the town, village, city or county owning the same.

HISTORY: 1962 Code Section 14-605; 1952 Code Section 14-605; 1942 Code Section 3023; 1932 Code Section 3023; Civ. C. '22 Section 715; Civ. C. '12 Section 632; Civ. C. '02 Section 571; G. S. 439; R. S. 498; 1868 (14) 32, 134.



SECTION 4-17-60. Alterations and addition in courthouse or jail.

The governing bodies of the several counties shall make any alterations and additions deemed advisable, or which may become necessary, to any courthouse or jail built in the several counties.

HISTORY: 1962 Code Section 14-606; 1952 Code Section 14-606; 1942 Code Section 1955; 1932 Code Section 1955; Cr. C. '22 Section 937; Cr. C. '12 Section 939; Cr. C. '02 Section 653; G. S. 2705; R. S. 540; 1841 (11) 156.



SECTION 4-17-70. Wilful injury to courthouse or jail.

It is unlawful for a person to wilfully injure or destroy any part of a courthouse or jail in this State or its interior.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 14-607; 1952 Code Section 14-607; 1942 Code Section 1177; 1932 Code Section 1177; Cr. C. '22 Section 67; Cr. C. '12 Section 942; Cr. C. '02 Section 656; G. S. 2708; R. S. 543; 1827 (6) 321; 1993 Act No. 184 Section 129, eff January 1, 1994.






CHAPTER 18 - REGULATION OF WRECKERS AT SCENES OF ACCIDENTS

SECTION 4-18-10. Counties may prohibit wreckers proceeding to accident unless requested.

Each county may provide by ordinance that no wrecker shall proceed to the scene of an accident unless requested by the owner or driver of the vehicle involved in the accident or the law enforcement officer in charge at the scene of the accident.

HISTORY: 1978 Act No. 551 Section 1.



SECTION 4-18-20. Establishment of procedure for dispatching wreckers.

Each county adopting such an ordinance shall establish, in conjunction with local highway patrol officials and the sheriff's office, an orderly procedure for dispatching a wrecker to the scene of an accident as provided for in Section 4-18-10.

HISTORY: 1978 Act No. 551 Section 2.



SECTION 4-18-30. Penalties.

If a wrecker proceeds to the scene in violation of any of the provisions of this chapter, the owner of the wrecker shall be deemed guilty of a misdemeanor and upon conviction shall be fined in an amount not to exceed two hundred dollars or imprisoned for a term not to exceed thirty days.

HISTORY: 1978 Act No. 551 Section 3.






CHAPTER 19 - FIRE PROTECTION SERVICES

SECTION 4-19-10. Powers of governing body generally.

The governing body of each county has the following powers:

(a) To establish, operate, and maintain a system of fire protection.

(b) To designate, subject to the provisions of Section 4-19-20, the areas of the county where fire protection service may be furnished by the county under the provisions of this chapter (referred to in this chapter as service areas); provided, however, that these service areas shall exclude those areas where fire protection is then being furnished by some other political subdivision unless an agreement be entered into between the county and such other political subdivision for the joint exercise of fire protection powers within the service area of such political subdivision and the sharing of the costs thereof.

(c) To buy such fire-fighting equipment as the governing body deems necessary for the purpose of controlling fires within the service areas.

(d) To select sites or places within the service areas where the fire-fighting equipment must be kept.

(e) To employ all necessary fire protection personnel and fix their compensation.

(f) To employ and supervise the training of firemen to insure that the equipment is utilized for the best interest of all service areas within the county.

(g) To be responsible for the purchase, acquisition, upkeep, maintenance, and repairs of all fire-fighting equipment and fire stations and the sites of the stations.

(h) To promulgate such relations as it may deem proper and necessary to insure that the equipment is being used to the best advantage of the county and to carry out the provisions of this chapter.

(i) To construct the necessary buildings to house the equipment authorized by this chapter, and all fire stations necessary to provide an adequate fire protection system.

(j) To place into effect and to revise, whenever it so wishes or may be required, a schedule of rates and charges for the furnishing of fire protection services within each service area.

(k) To appoint officers, agents, employees, and servants, to prescribe the duties of such, to fix their compensation, and to determine if and to what extent they must be bonded for the faithful performance of their duties.

(l) To effect the levy and collection of ad valorem taxes without limit as to rate or amount upon all taxable property in each service area where fire protection services are furnished to effect the payment of principal and interest of all bonds issued pursuant to this chapter or required for the maintenance and operation of the fire protection system.

(m) To exercise any and all other powers necessary to operating and maintaining a system of fire protection.

HISTORY: 1962 Code Section 14-700.201; 1974 (58) 2681; Re-enacted 1984 Act No. 408, Section 2.



SECTION 4-19-15. Extension of fire protection, in area where service offered on individual contractual basis, to landowners not served by other political subdivision.

In those areas of the county where fire protection service is offered on an individual contractual basis, a county governing body may extend fire protection to those landowners within the service area who are not served by a contract with another political subdivision.

HISTORY: 1993 Act No. 146, Section 2, eff June 14, 1993.



SECTION 4-19-20. Prerequisites to creation of fire protection district; ad valorem taxes within district.

Before the establishment of a fire protection district pursuant to this chapter, the governing body must comply with the following requirements:

(1) The governing body shall, by resolution, order a public hearing to be held on the question of the establishment of the district.

(2) Notice of the hearing must be published once a week for three successive weeks in a newspaper of general circulation in the county and the notice must state:

(a) the time and place of the public hearing, provided that the date of the public hearing must not be less than sixteen days following the first publication of the notice;

(b) a description of the area to be included within the proposed fire protection district;

(c) whether there must be levied within the proposed fire protection district ad valorem taxes for the operation and maintenance of it;

(d) whether there must be imposed rates and charges within the proposed fire protection district for the operation and maintenance of it; and

(e) whether the governing body is empowered to issue general obligation bonds of the county, payable from an ad valorem tax levied within the district, for the purpose of providing fire protection service in it.

(3) The hearing must be conducted publicly and both proponents and opponents of the proposed action must be given full opportunity to be heard.

(4) Following the hearing, the governing body, by ordinance, may establish the fire protection district and, in order to provide for the operation and maintenance of it, authorize the levy of an annual ad valorem tax on all taxable property within the fire protection district or the imposition of rates and charges for fire protection services within the fire protection district, or both. The governing body shall specifically find by ordinance that the establishment of the fire protection district satisfies the requirements and conditions set forth in Section 4-19-10 and in this section. The governing body also shall provide for the administration of the fire protection district. The fire protection district may be operated as an administrative division of the county, or the governing body may appoint a commission consisting of three to seven members and provide for their duties and terms of office.

(5) The governing body shall give notice of its action by publishing it once a week for two successive weeks in a newspaper of general circulation within the county, which shall state:

(a) the boundaries of the fire protection district;

(b) whether there must be levied within the proposed fire protection district ad valorem taxes for the operation and maintenance of it;

(c) whether there must be imposed rates and charges within the proposed fire protection district for the operation and maintenance of it; and

(d) whether the governing body is empowered to issue general obligation bonds of the county, payable from an ad valorem tax levied within the district for the purpose of providing fire protection service in it.

(6) A person affected by the action of the governing body taken in accordance with this section, by action de novo instituted in the court of common pleas for the county, within twenty days following the last publication of the notice prescribed by item (5) of this section, but not afterwards, may challenge the action of the governing body.

HISTORY: 1962 Code Section 14-700.202; 1974 (58) 2681; 1984 Act No. 408, Section 2; 1992 Act No. 519, Section 3, eff thirty days after September 3, 1992.



SECTION 4-19-25. Creation of fire protection districts validated.

(A) All fire protection districts created pursuant to the provisions of Act 408 of 1984 or its predecessor as of the effective date of this section are declared to be validly created and constituted according to the terms of the resolution or ordinance pursuant to which created.

(B) The provisions of subsection (A) do not affect actions filed before the effective date of this section.

HISTORY: 1992 Act No. 519, Section 2, eff thirty days after September 3, 1992.



SECTION 4-19-30. Conditions precedent to issuance of bonds.

As a condition precedent to the issuance of any bonds under this chapter, the governing body shall provide for either:

(a) The levy and collection of an annual ad valorem tax within the service areas where fire protection services will be furnished from the proceeds of the bonds to be issued which will be sufficient to provide for the payment of the principal and interest on the bonds to be issued; or

(b) The imposition of rates and charges for the furnishing of fire protection services within each service area where fire protection services will be furnished from the proceeds of the bonds to be issued which will be sufficient to provide for the payment of the principal and interest on the bonds to be issued.

The finding by the governing body that one of these conditions precedent to the issuance of bonds hereunder has been met shall be conclusive.

HISTORY: 1962 Code Section 14-700.203; 1974 (58) 2681; 1984 Act No. 408, Section 2.



SECTION 4-19-40. No further action required for issuance of bonds.

No election is prescribed as a condition precedent to the issuance of bonds pursuant to this chapter, and no action other than that prescribed in this chapter need be taken to effect the issuance of the bonds herein authorized, nor is the governing body required to obtain the approval of any public agency to any action taken pursuant to the authorizations of this chapter, nor is the publication of any ordinance or resolution providing for the issuance of any bonds under this chapter required.

HISTORY: 1962 Code Section 14-700.218; 1974 (58) 2681; 1984 Act No. 408, Section 2.



SECTION 4-19-50. Power to issue bonds.

In order to provide a means by which a county may raise monies to establish, maintain, and operate a fire protection system as provided by this chapter and to purchase the necessary fire-fighting equipment and to construct, acquire, and build the necessary fire stations and acquire sites for the stations, the governing body of any county is empowered to issue as a single issue, or from time to time as several separate issues, general obligation bonds of the county, without the necessity of holding an election, to such extent as, on the occasion of the issuance of any such bonds, is permitted by the constitutional debt limitation applicable to the county.

HISTORY: 1962 Code Section 14-700.204; 1974 (58) 2681; 1984 Act No. 408, Section 2.



SECTION 4-19-60. Maturity of bonds.

All bonds issued pursuant to this chapter shall mature in such annual series or installments as the governing body shall prescribe, except that the first maturing bonds shall mature within three years from the date of the issue, and no bond shall mature later than thirty years from the date of issue.

HISTORY: 1962 Code Section 14-700.205; 1974 (58) 2681; 1984 Act No. 408, Section 2.



SECTION 4-19-70. Redemption of bonds.

Any bond issued pursuant to this chapter may be issued with a provision permitting its redemption prior to its stated maturity, at par and accrued interest, plus such redemption premium as may be prescribed by the governing body, but no bond is redeemable prior to its stated maturity unless it contains a statement to that effect. In the proceedings authorizing the issuance of such bonds, provision must be made specifying the manner of call and the notice thereof that must be given as to bonds redeemable prior to their stated maturities.

HISTORY: 1962 Code Section 14-700.206; 1974 (58) 2681; 1984 Act No. 408, Section 2.



SECTION 4-19-80. Form and negotiability of bonds; registration.

The bonds issued pursuant to this chapter must be in the form of negotiable coupon bonds, payable to bearer, but may be issued with the privilege to any holder of having them registered as to principal on the books of the county treasurer upon such conditions as the governing body may prescribe. Except when registered, all bonds issued pursuant to this chapter shall have all attributes of negotiable instruments under the law merchant and the Uniform Commercial Code. Provided, however, that any bonds issued under this chapter and purchased by the United States of America, or any agency or department thereof, may be in fully registered form as to both principal and interest and registered on the books of the county treasurer.

HISTORY: 1962 Code Section 14-700.207; 1974 (58) 2681; 1984 Act No. 408, Section 2.



SECTION 4-19-90. Place of payment.

The bonds issued pursuant to this chapter must be made payable at such place or places, within or without the State, as the governing body shall provide.

HISTORY: 1962 Code Section 14-700.208; 1974 (58) 2681; 1984 Act No. 408, Section 2.



SECTION 4-19-100. Interest on bonds.

Bonds issued pursuant to this chapter shall bear interest at a rate or rates determined by the governing body, not in excess of that permitted by the general law of the State prescribing limitations upon the rate of interest borne by obligations of the State and its political subdivisions, which interest may be payable at such intervals as the governing body may prescribe.

HISTORY: 1962 Code Section 14-700.209; 1974 (58) 2681; 1984 Act No. 408, Section 2.



SECTION 4-19-110. Execution of bonds.

The bonds and the coupons to be attached to the bonds must be in such form and denomination and be executed in such manner as the governing body shall prescribe.

HISTORY: 1962 Code Section 14-700.210; 1974 (58) 2681; 1984 Act No. 408, Section 2.



SECTION 4-19-120. Advertisement and sale of bonds.

Bonds issued pursuant to this chapter must be sold at a price of not less than par and accrued interest to the date of their respective deliveries. They must be sold after public advertisement of their sale in a newspaper of general circulation in South Carolina, or in a financial journal published in the city of New York. Such published notice shall appear not less than seven days prior to the occasion set for opening bids; provided, however, that any bonds issued pursuant to the provisions of this chapter may be sold at private sale to the United States of America or any agency or department thereof.

HISTORY: 1962 Code Section 14-700.211; 1974 (58) 2681; 1984 Act No. 408, Section 2.



SECTION 4-19-130. Additional security for payment of bonds.

The governing body may provide in the ordinance or resolution, which makes provision for the issuance of any bonds under this chapter, that such bonds may be additionally secured by all or any portion, designated in the ordinance or resolution, of the revenues to be derived from the rates and charges for fire protection services.

HISTORY: 1962 Code Section 14-700.212; 1974 (58) 2681; 1984 Act No. 408, Section 2.



SECTION 4-19-140. Payment of principal and interest on bonds; creation of sinking fund; sources of funds.

For the payment of the principal of and interest on all bonds issued pursuant to this chapter, as they respectively mature, and for the creation of the sinking fund as may be necessary for the fund, the full faith, credit, and taxing power of the county must be irrevocably pledged, and there must be levied annually by the county auditor and collected by the county treasurer a tax sufficient to pay the principal of and interest on the bonds as they respectively mature and to create such sinking fund as may be necessary; provided, however, that in the event that such revenues from the ad valorem tax levied in the service areas under the provisions of item (1) of Section 4-19-10 or from the rates and charges for fire protection services must be available for the payment of debt service on such bonds (whether or not such revenues have been pledged for that purpose), and must be delivered to the county treasurer for the payment of such principal and interest and for no other purpose, prior to the occasion when the county auditor fixes the annual tax levy, and annual ad valorem tax to be levied for the payment of the principal and interest on such bonds may be reduced in each year by the amount of such revenues derived from such taxes levied in the service areas or from such rates and charges which are actually in the hands of the county treasurer at the time the tax for the year is required to be levied; provided, further, that bonds issued for a service area subject to the imposition of taxes must be primarily the obligation of the service area and for the payment of principal and interest thereof, as the same mature, there must be levied and collected service charges, assessments, or ad valorem taxes upon all taxable property in the service area, and resort to the tax levy required by the preceding paragraph of this section must be made only in the event that funds from the sources required by this paragraph prove insufficient to meet the payment of the principal and interest.

HISTORY: 1962 Code Section 14-700.213; 1974 (58) 2681; 1984 Act No. 408, Section 2.



SECTION 4-19-150. Bonds exempt from taxation.

The principal of and interest on bonds issued pursuant to this chapter shall have the tax-exempt status prescribed by Section 12-1-60.

HISTORY: 1962 Code Section 14-700.214; 1974 (58) 2681; 1984 Act No. 408, Section 2.



SECTION 4-19-160. Disposition of proceeds from sale of bonds; use of balance in bond account.

The proceeds derived from the sale of any bonds issued pursuant to this chapter must be paid to the county treasurer, to be deposited in a separate bond account fund, and must be expanded from time to time and made use of as follows:

(a) Any accrued interest must be applied to the payment of the first installment of interest to become due to such bonds.

(b) Any premium must be applied to the payment of the first installment of principal of such bonds.

(c) The remaining proceeds must be expended, upon the warrant or order of the governing body, for the following purposes:

(1) To defray the costs of issuing the bonds authorized by this chapter;

(2) To pay interest on such bonds for a period of not exceeding two years; and

(3) To provide for fire protection services for the county.

(d) If, after the final completion of any fire protection system, the governing body shall certify to the county treasurer that any remaining balance in the bond account is no longer needed for its fire protection program, then the balance must be held by the treasurer and used to effect the retirement of bonds then outstanding, which have been issued pursuant to this chapter. Provided, however, that the purchaser of the bonds is not responsible for the proper application of the proceeds to the purposes for which the bonds are issued.

HISTORY: 1962 Code Section 14-700.215; 1974 (58) 2681; 1984 Act No. 408, Section 2.



SECTION 4-19-170. Powers to be additional and may be exercised at regular or special meeting.

The powers and authorizations conferred upon the governing body are in addition to all other powers and authorizations previously vested in the governing body and may be availed of pursuant to action taken at one regular or special meeting of the governing body.

HISTORY: 1962 Code Section 14-700.216; 1974 (58) 2681; 1984 Act No. 408, Section 2.



SECTION 4-19-180. No time limit set for issuance of bonds.

The authorizations granted by this chapter shall remain of full force and effect until they are rescinded by subsequent enactment and no time limit is set for the issuance of bonds pursuant to this chapter.

HISTORY: 1962 Code Section 14-700.217; 1974 (58) 2681; 1984 Act No. 408, Section 2.






CHAPTER 20 - COMMUNITY RECREATION SPECIAL TAX DISTRICT

SECTION 4-20-10. Short title; establishment of Community Recreation Special Tax Districts.

(A) In addition to other methods provided by law for the provision of recreation services by a county, a Community Recreation Special Tax District may be created as authorized in this chapter for the purpose of providing recreational services and programs. This chapter may be cited as the Community Recreation Special Tax District Act of 1994.

(B) This chapter will apply only to a county which does not already have existing within that county a special purpose or special tax district which exists for the purpose of, and which provides, recreation services and programs within that county.

HISTORY: 1994 Act No. 425, Section 1, eff May 27, 1994.



SECTION 4-20-20. Initiating and conducting referendum; petition or council resolution.

(A) When fifteen percent of the electors in a proposed community recreation special tax district having a population of less than fifty thousand sign and present to the county council a petition requesting the creation of a community recreation special tax district or upon a resolution adopted by county council calling for a referendum to be held for the purpose of creating a community recreation special tax district, an election must be held in which a majority of the electors in that area voting in the election shall approve the creation of the community recreation special tax district.

(B) When ten percent of the electors in a proposed community recreation special tax district having a population of fifty thousand or more sign and present to the county council a petition requesting the creation of a community recreation special tax district or upon a resolution adopted by county council calling for a referendum to be held for the purpose of creating a community recreation special tax district, an election must be held in which a majority of the electors in that area voting in the election shall approve the creation of the community recreation special tax district.

(C)(1) If the referendum is initiated by petition, the petition must contain a description of the geographic boundaries of the proposed district, the maximum level of taxes or user service charges, or both, authorized to be levied and collected, and the elector's signature and address. The petition must be submitted to county council not later than 12:00 noon on July 1 or if July 1 falls on a Sunday, not later than 12:00 noon on the following Monday. Certification of the petition must be completed within thirty days. If the petition fails because of invalid signatures, one or more new petitions may be submitted with any number of additional signatures. Signatures on any combination of petitions submitted may be added to obtain the requisite percent of electors required for a referendum. These additional petitions must be submitted not later than 12:00 noon on August 1 or if August 1 falls on a Sunday, not later than 12:00 noon on the following Monday.

(2) If the referendum is initiated by county council resolution, the resolution must contain a description of the geographic boundaries of the proposed district and the maximum level of taxes or user service charges, or both, authorized to be levied and collected.

(D) If the county council finds that the petition has been signed by the requisite percent or more of the electors within the area of the proposed community recreation special tax district, it shall certify that fact to the county election commission. Upon receipt of a written resolution certifying that the petition meets the requirements of this section or upon receipt of a written resolution by county council calling for a referendum upon county council's own initiative, the county election commission shall order an election to be held within the area of the proposed community recreation special tax district.

(E) The election may be held on the date set for a state general election or on a date set for a special election, as determined by the county council, and must be held, regulated, and conducted as prescribed by Chapters 13 and 17 of Title 7, except as otherwise provided in this act.

HISTORY: 1994 Act No. 425, Section 1, eff May 27, 1994; 1996 Act No. 273, Section 1, eff May 6, 1996.



SECTION 4-20-30. Affirmative vote; ordinance establishing district; inclusion of all or part of incorporated municipality within district.

(A) If a majority of the electors in the proposed community recreation special tax district voting in the referendum shall approve the creation of the community recreation special tax district and the maximum level of taxes or user service charges, or both, authorized to be levied and collected, the county council shall pass an ordinance establishing the community recreation special tax district.

(B) No community recreation special tax district may be established which includes within the area of the district any part or all of an incorporated municipality unless the governing body of the affected municipality has by formal action concurred with the inclusion of that part of the municipality within the area of the community recreation special tax district and provided written notice of that concurrence to county council.

HISTORY: 1994 Act No. 425, Section 1, eff May 27, 1994.



SECTION 4-20-40. Council to provide for operation of district; commission to be created.

County council shall by ordinance provide for the operations of the community recreation special tax district which shall include the creation of a commission consisting of three to seven members appointed by the county council. Appointments by county council to the commission shall be in accordance with any written agreement entered into between the county and any municipality having any part of its territory within the district. County council shall set the term of office for the members of the commission. All members appointed by the county council to the commission must reside in the district, and no member of the commission shall receive compensation for service on the commission. The public works department, with county council approval, may provide services to a recreation special tax district at the same cost as incurred and charged for those same services in nonrecreation special tax districts. County council may provide funding from general fund tax revenue to a recreation special tax district at the same level and for the same purposes as for nonrecreation special tax districts.

HISTORY: 1994 Act No. 425, Section 1, eff May 27, 1994; 1996 Act No. 273, Section 2, eff May 6, 1996; 1997 Act No. 114, Section 2, eff June 13, 1997.



SECTION 4-20-50. Inclusion of all or part of incorporated municipality within district, intergovernmental agreement required.

If any part or all of an incorporated municipality is included within the area of a community recreation special tax district, then pursuant to Article VIII, Section 13 of the South Carolina Constitution, the county council and the governing body of the municipality shall enter into an intergovernmental agreement setting forth the terms and conditions governing the transfer or use of real or personal property or other assets owned or in the possession of the municipality which may be used by the community recreation special tax district. The intergovernmental agreement must be approved by the county council and the governing body of the municipality prior to the county council's ordering the county election commission to hold a referendum on the creation of the district. However, this agreement may be amended after the creation of the district by agreement of the county council and of the governing body of the municipality.

HISTORY: 1994 Act No. 425, Section 1, eff May 27, 1994.



SECTION 4-20-60. Issuance of bonds; levy of tax or service charge; council approval required.

Before the issuance of any general obligation bonds or any revenue bonds and the levy of a tax or service charge to retire the bonds at rates different from those levied in the remainder of the county, the county council shall first approve the issuance of the general obligation bonds or the revenue bonds and the levy of the tax or service charge to retire the bonds. The levy of a tax or service charge for general obligation bonds or revenue bonds is subject to the limitation imposed by referendum on the maximum level of taxes or user service charges authorized to be levied and collected for the district.

With the approval of the governing body of the county, the district may pledge collateral and borrow by means other than bonds for the same purposes for which bonds may be issued and subject to the same limitations on repayment of general obligation or revenue bonds.

HISTORY: 1994 Act No. 425, Section 1, eff May 27, 1994; 1996 Act No. 273, Section 3, eff May 6, 1996.



SECTION 4-20-70. Abolition of district; increase or decrease in boundaries.

(A) A community recreation special tax district may be abolished or its boundaries decreased in the same manner as provided in this chapter for its creation.

(B)(1) The boundaries of a community recreation special tax district may be increased:

(a) by ordinance of the county council upon filing with the council of a petition so requesting signed by at least fifteen percent of the qualified electors residing in the area proposed to be added to the district; or

(b) in the same manner provided in Section 4-20-20 for creation of a community recreation special tax district, except that no new petition is required to be submitted if a petition was submitted pursuant to subitem (a) of this item and that petition also complies with Section 4-20-20.

(2) An area proposed to be added to a community recreation special tax district must be contiguous to the existing boundaries of the current community recreation special tax district.

(C) No increase or decrease of boundaries of a district which after the increase or decrease will include any area within an incorporated municipality shall be effective unless the municipal governing body has by formal action concurred in the increase or decrease and provided written notice of its concurrence to the county council.

(D) Notwithstanding any provision of law to the contrary, if county council determines to provide for a countywide recreation program to be financed by a countywide tax or user service charge, or both, then county council by ordinance and with the consent of the governing body of each municipality in the county may abolish a community recreation special tax district.

HISTORY: 1994 Act No. 425, Section 1, eff May 27, 1994; 1996 Act No. 273, Section 4, eff May 6, 1996.






CHAPTER 21 - FIRE PROTECTION AND AMBULANCE SERVICES; MEDICAL CLINIC FACILITIES

SECTION 4-21-10. Counties may provide fire protection and ambulance services and medical clinic facilities; special tax, fees and charges; municipalities may choose not to participate.

The governing body of any county may by ordinance or resolution provide that the county shall provide fire protection services, ambulance services and medical clinic facilities. Services may be provided by use of county employees and equipment or by contract with municipalities or private agencies. Counties may contract with water and sewer authorities to make provision for fire protection services. As used in this act "private agencies" shall include but not be limited to nonprofit corporations organized pursuant to Chapter 35 of Title 33 and financed in whole or in part by the Farmers Home Administration.

A special tax, fee or service charge may be levied against property or occupants thereof in areas receiving such services. Proceeds of such taxes, fees or service charges shall be used to defray the cost of providing the particular service for which they are levied, including the fulfillment of contract obligations with municipalities and private agencies.

Any municipality may by resolution choose not to participate in any such services or facilities provided such resolution is filed with the county governing body within ninety days after written notice is given the municipal governing body. The written notice shall specify the nature of the services to be rendered and the level of taxes to be levied.

HISTORY: 1962 Code Section 14-700.231; 1974 (58) 2277; 1975 (59) 318; 1975 (59) 619.



SECTION 4-21-20. House Legislative Districts may choose not to participate.

(1) Any House Legislative District located in one county only by petition executed by a majority of the qualified electors of the district and presented to the governing body of the county concerned may choose not to participate in the fire fighting, fire prevention or ambulance service phases provided by the county. Such petition shall be certified by the appropriate county election commission as containing the signatures of a majority of the qualified electors of the district.

(2) If a House Legislative District is composed of sections of more than one county, that portion of the district located in a particular county by petition executed by a majority of the qualified electors of the district from that county and presented to the governing body of the county concerned may choose not to participate in the fire fighting, fire prevention or ambulance service phases provided by the county. Such petition shall be certified by the appropriate county election commission as containing the signatures of a majority of the qualified electors of the district.

HISTORY: 1975 (59) 318.



SECTION 4-21-30. County governing body shall give certain notices.

Beginning July 1, 1975, the county governing body, at least ninety days before implementing any additional fire fighting, fire prevention or ambulance service under the provisions of this chapter or before levying any additional tax therefor, shall give written notice to the governing body of each municipality affected and to the member of the House of Representatives representing each House Legislative District affected which shall specify the nature of the services to be rendered and the amount of taxes to be levied.

HISTORY: 1975 (59) 318.



SECTION 4-21-40. Authority to promulgate rules and regulations.

The governing body of any county which engages in providing fire protection and ambulance services or medical clinic facilities is authorized to promulgate rules and regulations as deemed necessary to carry out and regulate such functions authorized by this chapter. Provided, that no rule or regulation shall become effective until the tenth day after it has been both filed with the county clerk of court and published in a newspaper having daily general circulation in the county.

HISTORY: 1962 Code Section 14-700.232; 1974 (58) 2277; 1975 (59) 619.



SECTION 4-21-50. Penalties.

Any person violating the provisions of such rules and regulations shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars or imprisoned not more than thirty days.

HISTORY: 1962 Code Section 14-700.233; 1974 (58) 2277.



SECTION 4-21-60. Chapter shall not limit powers of county; authority to contract for services.

The provisions of this chapter shall not be construed to be a limitation on the powers of counties and all counties may provide any service authorized by the general law in accordance with the provisions of this chapter, including specifically those provisions which authorize counties to contract with municipalities or private agencies to perform such services.

HISTORY: 1975 (59) 619.






CHAPTER 23 - JOINT COUNTY FIRE DISTRICTS

SECTION 4-23-10. District created; boundaries.

There is hereby established the Murrell's Inlet-Garden City Fire District in Georgetown and Horry Counties bounded as follows:

Commencing at the high watermark of the Atlantic Ocean on the northern property line of the property of Huntington Beach State Park and running thence in a westerly direction along the northern property line of said State Park to U.S. Highway No. 17; thence continuing in a general westerly direction along the northern property line of lands of Brookgreen Gardens to the Waccamaw River; thence in a general northerly direction along the eastern bank of the Waccamaw River to Collins Creek; thence continuing along the eastern bank of Collins Creek to Cedar Swamp; thence continuing along the eastern bank of Cedar Swamp to a point where a projection of the boundary line between Lewis Brothers and R. B. Hunsburger would intersect said Cedar Swamp; thence running in an easterly direction to U.S. Highway No. 17; thence in a northerly direction along the eastern right-of-way of U.S. Highway No. 17 to Melody Lane, the city limits of Surfside Beach; thence in an eastern direction along the southern right-of-way of Melody Lane to the Atlantic Ocean; thence along the high watermark of the Atlantic Ocean in a southerly direction to the property line of Huntington Beach State Park, the point of beginning. Also the property of Collins Creek Baptist Church situate on the West side of Collins Creek.

HISTORY: 1962 Code Section 14-700.101; 1966 (54) 2205.



SECTION 4-23-20. Board of Fire Control; appointment or election, terms and compensation of members; reports; chairman.

After the creation of the Murrell's Inlet-Garden City Fire District, there is established a Board of Fire Control for the District to be composed of three members from Georgetown County who must be appointed by the Governor upon the recommendation of a majority of the Georgetown County legislative delegation notwithstanding the provisions of Act 515 of 1996 and three members from Horry County who must be appointed by the Governor upon the recommendation of a majority of the members of the Horry County legislative delegation. The members of the board shall serve without pay and shall file annually a report with the governing bodies of Georgetown and Horry Counties not later than the first of November of each year, showing all activities and disbursements made by the board during the year. The board shall elect a chairman from its membership and such other officers as it considers necessary. The chairman shall not vote except in case of a tie.

If at least twenty percent of the qualified electors residing in the District petition the commissioners of election by the first of September of any general election year, the commissioners shall call an election to be held at the following general election for the purpose of electing a member to the board to succeed the member whose term expires during the year, for a four-year term. Thereafter, members must be elected in each succeeding general election for terms of four years.

HISTORY: 1962 Code Section 14-700.102; 1966 (54) 2205; 2013 Act No. 86, Section 1, eff June 13, 2013.



SECTION 4-23-30. Duties and responsibilities of Board of Fire Control.

The Board shall have the following duties and responsibilities:

(a) To buy such fire-fighting equipment as the Board deems necessary for the purpose of controlling fires within the money allocated or made available to the Board for such purposes.

(b) To select the sites or places within the area where the fire-fighting equipment shall be kept.

(c) To provide and select the drivers and other volunteer firemen to man such equipment who shall serve without compensation.

(d) To provide for the hiring and paying of such permanent, full-time firemen as shall be necessary to qualify this Fire District for the most advantageous fire protection classification as established by the rating authorities.

(e) To procure and supervise the training of the volunteer firemen selected to insure that the equipment shall be utilized for the best interest of the area.

(f) To be responsible for the upkeep, maintenance and repairs of the trucks and other fire-fighting equipment and to that end shall, as often as is deemed necessary, inspect such equipment.

(g) To promulgate such rules and regulations as it may deem proper and necessary to insure that the equipment is being used to the best advantage of the area.

(h) To construct, if necessary, buildings to house the equipment authorized herein.

(i) To borrow not exceeding twenty-five thousand dollars on such terms and for such a period as to the Fire Control Board may seem most beneficial for the Fire District, in anticipation of taxes. The indebtedness shall be evidenced by a note or notes issued by the members of the Board and the county treasurers of Georgetown and Horry Counties. The full faith, credit and taxing power of the Murrell's Inlet-Garden City Fire District is hereby irrevocably pledged for the payment of the indebtedness; provided, that in no event shall the credit of Georgetown or Horry Counties be obligated for any indebtedness of the District.

HISTORY: 1962 Code Section 14-700.103; 1966 (54) 2205.



SECTION 4-23-40. Tax shall be levied and collected; moneys credited to Fire District.

The auditors and treasurers of Georgetown and Horry Counties are hereby directed to levy and collect a tax of not more than five mills, to be determined by the Board of Fire Control, upon all the taxable property of the District for the purpose of defraying the expenses incurred by the Board. All moneys collected from this levy shall be credited to the Fire District.

HISTORY: 1962 Code Section 14-700.104; 1966 (54) 2205.



SECTION 4-23-50. Supervision of equipment.

The fire chief or equivalent official of the truck company to which the equipment is assigned shall have complete supervision over its use and operation and it shall be his responsibility to insure that the equipment is readily available for use at all times.

HISTORY: 1962 Code Section 14-700.105; 1966 (54) 2205.



SECTION 4-23-60. Control of traffic at fires; enforcement of laws.

All members of the truck company of the District may direct and control traffic at the scene of any fire in the area and enforce the laws of this State relating to the following of fire apparatus, the crossing of fire hose and interfering with firemen in the discharge of their duties in connection with a fire in like manner as provided for the enforcement of such laws by peace officers.

HISTORY: 1962 Code Section 14-700.106; 1966 (54) 2205.



SECTION 4-23-70. Interference with firemen or apparatus is unlawful; violations.

It is unlawful to interfere with a member of a fire department in the discharge of his duties in the District or to interfere with any fire apparatus used by the fire department in the District, and any person so offending shall be subject to a fine of not exceeding one hundred dollars or imprisonment not exceeding thirty days.

HISTORY: 1962 Code Section 14-700.107; 1966 (54) 2205.



SECTION 4-23-210. District created; boundaries shall be shown on recorded plat.

There is hereby established the Pelham-Batesville Fire District in Spartanburg and Greenville Counties encompassed within the lines as shown on a plat to be recorded in the R.M.C. Offices of Spartanburg and Greenville Counties.

HISTORY: 1962 Code Section 14-700.151; 1971 (57) 1044.



SECTION 4-23-220. Board of Fire Control; appointment or election, terms and compensation of members; annual report.

After the creation of the Fire District, there shall be established a Board of Fire Control for the District composed of five members appointed by the Governor upon the recommendation of a majority of the Spartanburg and Greenville County legislative delegations. Terms of office shall be for four years and until successors are appointed and qualify. Provided, however, that of those first appointed two shall serve a term of two years, one shall serve a term of three years and two shall serve a term of four years, the respective terms of office being designated by the Governor in his appointments. The members of the Board shall serve without pay and shall file annually a report with the Spartanburg County Board of Control and the Greenville County Council, not later than the first of November of each year, showing all activities and disbursements made by the Board during the year.

If at least twenty percent of the qualified electors residing in the district petition the commissioners of election by the first of September of any general election year, the commissioners shall call an election to be held at the following general election for the purpose of electing a member to the Board to succeed the members whose terms will expire during such year, for a four-year term. Thereafter, members shall be elected in each succeeding general election for terms of four years.

HISTORY: 1962 Code Section 14-700.152; 1971 (57) 1044.



SECTION 4-23-230. Duties and responsibilities of Board of Fire Control.

The board has the following duties and responsibilities:

(a) to buy such firefighting equipment as the board considers necessary for the purpose of controlling fires within the money allocated or made available to the board for these purposes;

(b) to select the sites or places within the area where the firefighting equipment must be kept;

(c) to provide and select the drivers and other volunteer firemen to man this equipment who shall serve without compensation;

(d) to procure and supervise the training of the volunteer firemen selected to ensure that the equipment must be utilized for the best interest of the area;

(e) to be responsible for the upkeep, maintenance, and repairs of the trucks and other firefighting equipment and shall inspect this equipment as often as is considered necessary;

(f) to promulgate regulations as it considers necessary to ensure that the equipment is being used to the best advantage of the area;

(g) to construct, if necessary, buildings to house the equipment authorized in this section;

(h) to borrow not exceeding twenty thousand dollars on such terms and for such a period as to the Fire Control Board may seem most beneficial for the fire district in anticipation of taxes. The indebtedness must be evidenced by a note issued by the members of the board and the treasurer of each county. The full faith, credit, and taxing power of the fire district is irrevocably pledged for the payment of the indebtedness;

(i) to contract for construction, engineering, and other services, for purchase of water, and for maintenance of water pipes, hydrants, valves, and equipment necessary to provide water for protection against and control of fire;

(j) to appoint and hire officers, agents, employees, and servants, prescribe their duties, fix their compensation, and determine if and to what extent they must be bonded for the faithful performance of their duties;

(k) to acquire, purchase, hold, use, lease, mortgage, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest in the property, and to acquire by purchase or by exercise of the power of eminent domain.

HISTORY: 1962 Code Section 14-700.153; 1971 (57) 1044; 2000 Act No. 255, Section 1, eff May 1, 2000.



SECTION 4-23-240. Tax shall be levied and collected; moneys credited to Fire District.

The auditors and treasurers of Spartanburg and Greenville Counties are hereby directed to levy and collect a tax, to be determined by the Board of Fire Control, upon all taxable property of the District for the purpose of defraying the expenses incurred by the Board, which shall reflect any difference in assessment procedures between the two counties. All moneys collected from this levy shall be credited to the Fire District.

HISTORY: 1962 Code Section 14-700.154; 1971 (57) 1044.



SECTION 4-23-250. Supervision of equipment.

The fire chief or equivalent official of the truck company to which the equipment is assigned shall have complete supervision over its use and operation, and it shall be his responsibility to insure that the equipment is readily available for use at all times.

HISTORY: 1962 Code Section 14-700.155; 1971 (57) 1044.



SECTION 4-23-260. Control of traffic at fires; enforcement of laws.

All members of the truck company of the District may direct and control traffic at the scene of any fire in the area of the District and to enforce the laws of this State relating to the following of fire apparatus, the crossing of fire hose and interfering with firemen in the discharge of their duties in connection with a fire in a like manner as provided for the enforcement of such laws by peace officers.

HISTORY: 1962 Code Section 14-700.156; 1971 (57) 1044.



SECTION 4-23-270. Interference with firemen or apparatus is unlawful; violations.

It is unlawful to interfere with a member of a fire department in the discharge of his duties in the District or to interfere with any fire apparatus used by the fire department in the District, and any person so offending shall be subject to a fine of not exceeding one hundred dollars or imprisonment for not exceeding thirty days.

HISTORY: 1962 Code Section 14-700.157; 1971 (57) 1044.



SECTION 4-23-410. District created; boundaries.

There is created and established in Greenville and Spartanburg Counties the Gowensville Fire District. The district shall consist of areas of Greenville and Spartanburg Counties and more specifically described as follows:

The district is defined as an area encompassing approximately fifty square miles. The boundary lines of the district are defined as follows: Beginning at a point where South Carolina Highway 14 intersects with the Spartanburg-Greenville County line; thence running in a northeasterly direction following the center of County Road 845 to a point being the center of the intersection of County Roads 845 and 184; thence in a southerly direction along the center of Road 184 to its intersection with U.S. Highway 11; thence following the center of Highway 11 in a northerly direction to Road S-42-833 also known as Caldwell Road; thence following the center of S-42-833 in a southerly direction, crossing Macedonia Church Road, to Rocky Creek Road; thence along the center of Rocky Creek Road to its intersection with S-42-210; thence southwesterly along the center of S-42-210 to its intersection with S-42-876; thence southerly along the center of S-42-876 to its intersection of County Road 52 also known as New Cut Road; thence northeasterly along the center of New Cut Road to a point approximately 1,000 feet west of Road 357 and joining the Holly Springs Fire District northern boundary; thence precisely parallel with the Holly Springs Fire District westerly to the Spartanburg-Greenville county line; thence joining line no. 316 of Greenville County map 620.1 and following the Middle Tyger River northerly to the intersection of lines 315-316 of said map; thence westerly along said line (Reference map 629.1) to its intersection with Barnette and Jug Factory Roads (Jug Factory also known as Wingo Road); thence westerly along the center of Barnette Road to its intersection with Babb Road; thence along the center of Babb Road to Highway 14; thence crossing Highway 14 to Pink Dill Mill Road; thence along the center of Pink Dill Mill Road to its intersection with Liberty Church Road (Reference Maps 629.1 and 629.2); thence westerly along Pink Dill Mill Road to a creek being the westerly boundaries of lot nos. 21.1, 21.4 (Reference map 636.4); thence following then the southwesterly and northwesterly boundaries of lot nos. 21.4, 24, 25, and 28 to a point where lot no. 28 corners with lot no. 1 just below Beaverdam Creek; thence northerly along westerly boundary of lot no. 1; thence following a northerly course along the western boundary of block map 636.1 to its conclusion at the Middle Tyger River; thence easterly to the common corner of block maps 636.1, 637.3, and 627.1; thence northerly along the common boundary of 637.3 and 627.1 to the common corner of 673.3, 627.1, and 637.1; thence northerly along the common boundary of 627.1 and 637.1 to Highway 11; thence following the northern boundary of lot no. 4 of map 637.1 in a westerly course to the corner of lot nos. 1, 2, and 4 of said map; thence to the southwesterly most corner of lot no. 1; thence northerly to the center of S. C. Highway 116; thence following the center of S. C. Highway 116 to a point being at the center of the Pacolet River also being a property line (Reference 626.1); thence northerly along said straight line of lot nos. PT6, 6.2, PT6 to the common corner of lots 8.3 and 8, being at the intersection of S. C. Highway 116 and S. C. Highway 180; thence easterly from said corner 413'; thence northerly along the southeastern line of lot 8 to the common corner of lot nos. 8 and 1; thence easterly to the common corner of lot nos. 7.3 and 7.4; thence northerly along the common boundary of map 626.1 and 623.2 to its intersection with the boundary line of map 623.1 at lot no. 1; thence easterly along this boundary line 1668 feet; thence northerly in a straight line to the center of Blue Mill Road; thence following this road to its intersection with Highway 340 also known as Blue Mill Road (Reference map 723.2); thence along the center of this road to its intersection with Highway 14 at the Spartanburg-Greenville County line, be all measurements a little more or less.

HISTORY: 1982 Act No. 346, Section 1; 1983 Act No. 35.



SECTION 4-23-420. Gowensville Fire District Commission; commissioners.

The district shall be governed by a commission to be known as the Gowensville Fire District Commission. The commission shall consist of five resident electors of the district who shall be elected by the qualified electors of the district. The election shall be conducted by the Greenville and Spartanburg County Election Commissions upon a date set by the commissions. The commissions shall give notice by publication sixty days prior to the election and a second notice two weeks after the first notice, in one or more newspapers with general circulation in the district. The election commissions in both counties shall certify the five candidates receiving the highest vote as the elected commissioners of the district. Beginning with the election in 1982, the terms of the three commissioners who receive the highest number of votes shall expire December 31, 1985, and an election shall be held on the Tuesday following the first Monday in November 1985 to elect their successors. The terms of the remaining two commissioners shall expire December 31, 1983, and an election shall be held on the Tuesday following the first Monday in November 1983 to elect their successors. Beginning with the election in 1983, all terms shall be for four years and such terms shall commence on the first day of January in the year following the election. The election shall be held on the Tuesday following the first Monday of each of the odd years. Any vacancy occurring by reason of death, resignation, or otherwise, shall be filled by the Governor, upon recommendation by the members of the House of Representatives in Greenville County from Districts 17, 18, and in Spartanburg County, from District 38 for the remainder of the unexpired term. Upon any commissioner moving out of the area of the district, his position shall become vacant. During the period between the initial election of commissioners, and December 31, 1982, the Gowensville Fire District shall continue as provided by Greenville County Council Ordinance No. 644, adopted September 19, 1978.

Any resident qualified elector of the district may be a candidate for the position of commissioner by filing with the election commission of the county in which he resides at least thirty days prior to the election.

HISTORY: 1982 Act No. 346, Section 2; 1982 Act No. 408, Section 1.



SECTION 4-23-430. Powers and duties of commission.

There is committed to the district the functions of constructing, operating, maintaining, improving and extending a fire protection and fire control district. To that end the commission shall be empowered as follows:

1. Have perpetual succession.

2. Sue and be sued.

3. Adopt, use and alter a corporate seal.

4. Make bylaws for the management and regulations of its affairs.

5. Acquire, purchase, hold, use, lease, mortgage, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest therein, and to acquire easements or other property rights necessary for the operation of its stated functions.

6. Build, construct, operate, and maintain water lines and water mains throughout the district and all apparatus necessary for the proper functioning of same in the control and prevention of fires.

7. Purchase or otherwise acquire a supply of water sufficient to furnish proper fire protection and fire control to residents of the district.

8. Enter into contracts for the purchase of water and for maintenance of water pipes, hydrants, valves, and all equipment necessary to provide water for protection against and control of fire.

9. Appoint officers, agents, employees and servants, prescribe the duties of such, fix their compensation, and determine if and to what extent they shall be bonded for the faithful performance of their duties.

10. Make contracts for construction, engineering and other services with or without competitive bidding.

11. To purchase such fire fighting equipment as the commission deems necessary for controlling fires and furnishing fire protection in the district.

12. To select the sites or places within the area where the fire fighting equipment shall be kept.

13. To provide personnel, voluntary or otherwise, necessary to man such equipment.

14. To provide and supervise the training of any volunteers used in manning such equipment with the end that the equipment shall be fully utilized for the protection and control of fire within the district.

15. To be responsible for the upkeep, maintenance and repairs of the trucks and other fire fighting equipment and to make regular inspection of all equipment and operations.

16. To promulgate such regulations as it may deem necessary and proper to insure that the equipment shall be utilized for the best advantage of the area.

17. To construct, if necessary, buildings to house the equipment provided for herein.

18. [Blank]

19. [Blank]

20. Do all other acts necessary or convenient to carry out any function or power granted to the district.

21. The commission is vested with the power to raise funds for discharging the duties vested in it by levying a tax therefor. The commission shall notify the auditors and treasurers of Greenville and Spartanburg Counties of any desired tax, which tax shall be uniform throughout the district, and they shall assess and collect the tax as requested and the treasurers shall hold the funds and disburse them as directed by the commission. All such taxes shall constitute a lien upon the property against which the same are levied, on a parity with the lien of county taxes, and the provisions of law relating to penalties for the nonpayment or tardy payment of county taxes, and the provisions relating to sale of property for delinquent county taxes shall apply to taxes levied pursuant to this article.

HISTORY: 1982 Act No. 346, Section 3; 1982 Act No. 408, Sections 2, 3, 4.



SECTION 4-23-450. Rates charged for services by revenue producing facility.

The rates charged for services furnished by any revenue-producing facility of the district, as constructed, improved, enlarged or extended, shall not be subject to supervision or regulation of any state bureau, board, commission or other like instrumentality or agency thereof.

HISTORY: 1982 Act No. 346, Section 5.



SECTION 4-23-460. Exemption of property and income of district from taxation.

The property of and income of the district shall be exempt from all taxes levied by the State, county, or any municipality, division, subdivision or agency thereof direct or indirect.

HISTORY: 1982 Act No. 346, Section 6.



SECTION 4-23-470. Indebtedness of district; contract provisions between district and holder of obligations.

So long as the district shall be indebted to any person on any bonds, notes or other obligations issued pursuant to the authority of this article, the provisions of this article and the powers granted to the district and the Commission shall not be in any way diminished or restricted, and this provision of this article shall be deemed a part of the contract between the district and the holders of such obligations.

HISTORY: 1982 Act No. 346, Section 7.



SECTION 4-23-480. Supervisory powers of fire chief or equivalent official; readiness of equipment.

The fire chief or equivalent official of the truck company to which the equipment is assigned shall have complete supervision over its usage and operation, and it shall be his responsibility to insure that the equipment is readily available for use at all times.

HISTORY: 1982 Act No. 346, Section 8.



SECTION 4-23-490. Traffic control at fire scene.

All members of the truck company or fire districts, employees or volunteers may direct and control traffic at the scene of any fire in the area of the county and enforce the laws of this State relating to the following of fire apparatus, the crossing of fire hose and interfering with firemen in the discharge of their duties in connection with a fire in the same manner as provided for the enforcement of such laws by law enforcement officers.

HISTORY: 1982 Act No. 346, Section 9.



SECTION 4-23-500. Interference with firemen; damage to property of fire district; penalties.

It shall be unlawful for any person to wilfully destroy or damage any facility of the district, or equipment used in the operation of such facility, to interfere with a member of a fire department in the discharge of his duties in the district or to interfere with any fire apparatus used by the fire department in the district. Any person violating the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be fined not exceeding one hundred dollars or be imprisoned not exceeding thirty days.

HISTORY: 1982 Act No. 346, Section 10.



SECTION 4-23-810. District created; boundaries.

There is created in Florence and Williamsburg Counties the South Lynches Fire District (district). It consists of areas of Florence and Williamsburg Counties encompassing approximately two hundred eleven square miles described as follows, with the exception of the municipalities of Lake City and Scranton as they presently exist or may exist in the future and that portion of Subdistrict No. 3 of the Florence County Fire District as established by Act 1817 of 1972 not hereinafter included in the following description:

Beginning at a point in the center of the Turbeville Highway (U. S. 378) at the intersection of the Florence, Williamsburg, and Clarendon County lines; thence running due north for 1000 feet; thence turning in an easterly direction and running parallel with and 1000 feet north of the Florence-Williamsburg County line (being the center of the Turbeville Highway) to a point 1000 feet west of Osborne Road; thence turning in a northeasterly direction and running parallel with and 1000 feet northwest of the Florence-Williamsburg County line (being the center of Osborne Road) and proceeding across South Green Road(S-21-485) along said Osborne Road for 1000 feet; thence turning in a northwesterly direction and running parallel with and 1000 feet northeast of South Green Road (S-21-485) to the center of the Olanta Highway (S. C. 341); thence turning in a northerly direction and running straight to the intersection of Bethel Road (S. C. 403) and Hancock Road (S-21-514); thence turning in a northeasterly direction and running straight to a point in the center of Salem Road (S. C. 541) lying 1000 feet west of the intersection of said road with Pole Cat Road; thence turning in a northerly direction and running parallel with and 1000 feet west of Pole Cat Road to the center of Old No. 4 Highway (S-21-147); thence turning in a due north direction and running straight to the center of Lynches River; thence turning in an easterly direction and running along the center of said Lynches River the same being the northern boundary of Florence County School District No. 3 to a point at which said boundary leaves Lynches River; thence turning in a southerly direction, joining the western boundary of the Johnsonville Rural Fire District, and running parallel to said boundary to its intersection with the main run of Lynches Lake Swamp; thence turning in a westerly direction and continuing to run parallel to the Johnsonville Rural Fire District boundary to its intersection with South Old Georgetown Road (S-21-58); thence turning in a southerly direction, joining the Florence-Williamsburg County line, and running parallel to said line (also being the center of the Old Georgetown Road), to a point at which said county line turns from said road; thence turning in an easterly direction and continuing to run parallel to the Florence-Williamsburg County line for two and two-tenths (2.2) miles; thence turning and running due south to the center of the Old Georgetown Road (S-45-39); thence turning in a westerly direction and running straight to the intersection of the Cades-Indiantown Road (S. C. 512) and Roper Road (S-45-504); thence turning in a southwesterly direction and running straight to a point in the center of an unnamed dirt road lying 1000 feet south of the eastern terminus of Road S-45-572; thence proceeding in a southwesterly direction parallel with and 1000 feet south of Road S-45-572 to the center of Cooper Road (S-45-116); thence proceeding in a southwesterly direction parallel with and 1000 feet south of an unnamed dirt road, thence forms an extension of Road S-45-572 at its western terminus, to the center of Road S-45-591; thence turning in a westerly direction and running parallel with and 1000 feet south of Road S-45-591 to the center of Thomas Road (S-45-159); thence proceeding in a westerly direction straight to the intersection of the Ridge-King Township boundary and the center of the Seaboard System Railroad right-of-way; thence proceeding in a westerly direction parallel to the Ridge-King Township boundary to the center of U. S. Highway 52; thence proceeding in a westerly direction straight to the intersection of Sandy Bay Road (S-45-44) and Ditchbank Road (S-45-490); thence turning in a northerly direction and running straight to a point in the center of Road S-45-454 lying 1000 feet west of the intersection of said road and Coleman Road (S-45-490); thence turning in a westerly direction and running straight to the intersection of Road S-45-28 and the Williamsburg-Clarendon County line; thence turning in a northeasterly direction and running parallel to said county line to the intersection with the Florence County line in the center of the Turbeville Highway (U. S. 378), this being the point of beginning.

HISTORY: 1983 Act No. 149 Section 1.



SECTION 4-23-820. South Lynches Fire District Commission; members.

(A) The district must be governed by a commission to be known as the South Lynches Fire District Commission (commission). The commission shall consist of five resident electors of the district who shall be elected by the qualified electors of the district.

(B) The initial five commissioners shall be appointed by the Senators and members of the House of Representatives who represent any portion of the district. They shall be appointed upon a date not later than ninety days after the effective date of this article, their terms expire December 31, 1984. Thereafter, all commissioners shall be elected as provided by this article.

(C) The election shall be conducted by the Florence and Williamsburg County Election Commissions at the time of the general election. The commissions shall give notice by publication sixty days prior to the election and a second notice two weeks after the first notice, in one or more newspapers with general circulation in the district. The election commissions in both counties shall certify the candidates receiving the highest number of votes as the election commissioners of the district as provided by this section. In order to stagger the terms, beginning with the election in 1984, the terms of the three commissioners who receive the highest number of votes shall begin January 1, 1984, and expire December 31, 1988, and the two commissioners receiving the lowest number of votes shall receive two-year terms to begin January 1, 1984, and expire December 31, 1986. At the expiration of these terms, all commissioners shall be elected for terms of four years.

(D) Any vacancy occurring by reason of death, resignation, or otherwise must be filled by the Senators and members of the House of Representatives representing any portion of the district for the remainder of the unexpired term. Upon any commissioner moving out of the area of the district, his position shall become vacant.

(E) Any resident qualified elector of the district may be a candidate for the position of commissioner by filing with the election commission of the county in which he resides at least thirty days prior to the election.

HISTORY: 1983 Act No. 149 Section 2.



SECTION 4-23-830. Powers and duties of commission.

There is committed to the district the functions of constructing, operating, maintaining, improving, and extending a fire protection and fire control district. To that end the commission is empowered as follows:

1. Have perpetual succession.

2. Sue and be sued.

3. Adopt, use, and alter a corporate seal.

4. Make bylaws for the management and regulations of its affairs.

5. Acquire, purchase, hold, use, lease, mortgage, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest therein, and to acquire easements or other property rights necessary for the operation of its stated functions.

6. Enter into contracts for the purchase of water and for maintenance of water pipes, hydrants, valves, and all equipment necessary to provide water for protection against and control of fire.

7. Appoint officers, agents, employees and servants, prescribe the duties of such, fix their compensation, and determine if and to what extent they must be bonded for the faithful performance of their duties.

8. Make contracts for construction, engineering, and other services.

9. To purchase such fire fighting equipment as the commission deems necessary for controlling fires and furnishing fire protection in the district.

10. To select the sites or places within the area where the fire fighting equipment must be kept.

11. To provide personnel, voluntary or otherwise, necessary to man such equipment.

12. To provide and supervise the training of any volunteers used in manning such equipment with the end that the equipment must be fully utilized for the protection and control of fire within the district.

13. To be responsible for the upkeep, maintenance, and repairs of the trucks and other fire fighting equipment and to make regular inspection of all equipment and operations.

14. To promulgate such regulations as it may deem necessary and proper to insure that the equipment is utilized for the best advantage of the area.

15. To construct, if necessary, buildings to house the equipment provided for herein.

16. To borrow in anticipation of taxes on such terms and for such a period as the governing body of Florence and Williamsburg Counties may deem most beneficial. The indebtedness must be evidenced by a note or notes issued by the members of the commission and the county treasurers of Florence and Williamsburg Counties. The full faith, credit, and taxing power of the commission is hereby irrevocably pledged for the payment of the indebtedness; provided, that in no event shall the credit of Florence and Williamsburg Counties be obligated for any indebtedness of the commission.

17. Do all other acts necessary or convenient to carry out any function or power granted to the district.

18. The commission is vested with the power to raise funds for discharging the duties vested in it by levying a tax therefor. The commission shall notify the auditors and treasurers of Florence and Williamsburg Counties of any desired tax not to exceed twenty mills, which tax shall be uniform throughout the district, and they shall assess and collect the tax as requested and the treasurers shall hold the funds and disburse them as directed by the commission. The commission is authorized a tax in excess of twenty mills upon a favorable vote of the registered electors of the district. All such taxes shall constitute a lien upon the property against which the same are levied, on a parity with the lien of county taxes, and the provisions of law relating to penalties for the nonpayment or tardy payment of county taxes, and the provisions relating to sale of property for delinquent county taxes shall apply to taxes levied pursuant to this article.

HISTORY: 1983 Act No. 149 Section 3.



SECTION 4-23-840. Exemption of property and income of district from taxation.

The property of and income of the district is exempt from all taxes levied by the State, county, or any municipality, division, subdivision, or agency thereof direct or indirect.

HISTORY: 1983 Act No. 149 Section 4.



SECTION 4-23-850. Indebtedness of district.

So long as the district is indebted to any person on any bonds, notes, or other obligations issued pursuant to the authority of this article, the provisions of this article and the powers granted to the district and the commission may not be in any way diminished or restricted, and this provision of this article is deemed a part of the contract between the district and the holders of such obligations.

The district must assume a portion of indebtedness from the Florence County Fire District to be determined by agreement of the Florence County Fire District, the South Lynches Fire District Commission, and the governing body of Florence County.

HISTORY: 1983 Act No. 149 Section 5.



SECTION 4-23-860. Supervisory powers of fire chief or equivalent official; readiness of equipment.

The fire chief or equivalent official of the truck company to which the equipment is assigned shall have complete supervision over its usage and operation, and it is his responsibility to insure that the equipment is readily available for use at all times.

HISTORY: 1983 Act No. 149 Section 6.



SECTION 4-23-870. Emergency vehicles.

Vehicles of the fire departments and vehicles of individual members of the fire departments in this district are designated and are deemed emergency vehicles while traveling to fires.

HISTORY: 1983 Act No. 149 Section 7.



SECTION 4-23-880. Parking in vicinity of fire apparatus or emergency vehicle.

It is unlawful in the fire district to park within five hundred feet of a place where fire apparatus or an emergency vehicle is stopped in answer to an emergency and no person shall cause any highway, road, either public or private, in the area of fire apparatus or emergency vehicles to be blocked by his vehicle in such a manner that fire apparatus or emergency vehicles will be hindered from reaching the scene of the emergency. It is also unlawful to drive a vehicle over any unprotected hose of a fire department without the consent of the fire department official in command on any street, road, or private driveway when the hose is being used for fire fighting. A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not less than ten dollars or more than one hundred dollars.

HISTORY: 1983 Act No. 149 Section 8; 1998 Act No. 392, Section 1, eff June 15, 1998.



SECTION 4-23-890. Traffic control at fire scene.

All members of the truck company of fire districts, employees or volunteers may direct and control traffic at the scene of any fire in the area of the county and enforce the laws of this State relating to the following of fire apparatus, the crossing of fire hose, and interfering with firemen in the discharge of their duties in connection with a fire in the same manner as provided for the enforcement of such laws by law enforcement officers.

HISTORY: 1983 Act No. 149, Section 9.



SECTION 4-23-900. Damage to property of fire district; penalty.

It is unlawful for any person to wilfully destroy or damage any facility of the district, or equipment used in the operation of such facility, to interfere with a member of a fire department in the discharge of his duties in the district or to interfere with any fire apparatus used by the fire department in the district. Any person violating the provisions of this section is guilty of a misdemeanor and upon conviction must be fined not less than thirty dollars nor more than one hundred dollars or be imprisoned not exceeding thirty days.

HISTORY: 1983 Act No. 149, Section 10.



SECTION 4-23-1100. Joint county fire district defined.

For purposes of this article, "joint county fire district" means a special purpose district created for the provision of fire protection consisting of areas in more than one county and created by act of the General Assembly before the effective date of this article.

HISTORY: 2011 Act No. 16, Section 1, eff May 9, 2011.



SECTION 4-23-1105. General obligation bonds; authorization for Joint county fire district to issue; purpose; procedures.

A joint county fire district may issue general obligation bonds for any corporate purpose by utilizing the procedures set forth in Sections 6-11-820 through 6-11-1030, the provisions of Section 6-11-810(d) and (e) notwithstanding.

HISTORY: 2011 Act No. 16, Section 1, eff May 9, 2011.






CHAPTER 25 - REGULATION OF BUILDING CONSTRUCTION

SECTION 4-25-10. Authority to regulate construction and electrical work and to license contractors.

The governing body of each county in this State with a population of more than one hundred fifty thousand persons, according to the most recent official United States census, may determine those areas or sections in the county lying outside of the limits of incorporated municipalities which, by reason of density of settlement or population, or urban growth and development, residential, commercial, business, or industrial, shall come within the purview of those rules and regulations which the governing body of the county may issue pursuant to this section. The governing body may, either by resolution or ordinance, provide and prescribe reasonable rules and regulations for (a) the construction, alteration or repair of all buildings and structures of every kind, (b) the installation of electrical wiring and appliances in such buildings, (c) the licensing on the basis of their qualifications, competence and performance record, of all contractors engaged in the construction, alteration or repair of such buildings, and all electrical contractors engaged in the installation of electrical wiring and appliances in such buildings, and (d) the adoption of such other reasonable rules, regulations and codes pertaining to buildings and structures of every kind not otherwise provided by law, including but not limited to minimum housing, fire prevention, and gas codes, in any such area or section in which the governing body shall deem such rules and regulations to be necessary or proper for the protection of public health and safety in such area or section.

HISTORY: 1962 Code Section 14-400.601; 1956 (49) 2154; 1957 (50) 367; 1971 (57) 879.



SECTION 4-25-20. Notice and hearing before adoption of rules and regulations.

When the governing body shall determine that such rules and regulations are necessary in any area or section of the county lying outside of the limits of incorporated municipalities, it shall hold a public hearing, after notice thereof, describing the area or section, shall have been published in a newspaper of general circulation in the county at least once a week for three successive weeks, for the purpose of considering the necessity of such rules and regulations, the type, coverage and contents thereof, and the exact extent of the area or section proposed to be covered thereby, at which hearing any and all interested parties shall be entitled to appear and be heard. After such hearing shall have been had, and not before, the governing body may provide and prescribe by resolution or ordinance the rules and regulations applicable in and to such area or section.

HISTORY: 1962 Code Section 14-400.602; 1956 (49) 2154.



SECTION 4-25-30. Licenses shall not be required for certain work.

No rule or regulation shall require a license for, or prohibit for lack of license, the performance of any kind of construction, alteration, repair, electrical wiring installation or other work upon any property by the owner thereof, or (a) by employees of the owner or members of the family of the owner; or (b) by or for public utility corporations subject to regulation by the duly constituted authorities of the Public Service Commission and where such property is required as a part of the plant of any such corporation and is so utilized in rendering its service to the public. The words "by employees of the owner," as used in this section, shall not be construed to include any contractor employed by the owner; nor shall the wording in this section be interpreted so as to abrogate or in any way modify the permit, inspection or other sections and provisions of this article; nor shall the relief from licensing provided by this section apply to a builder, developer or contractor engaged in the construction of buildings for resale.

HISTORY: 1962 Code Section 14-400.603; 1957 (50) 367; 1962 (52) 2155.



SECTION 4-25-40. Copies of rules and regulations shall be furnished.

When rules and regulations shall have been provided and prescribed under this article, it shall be the duty of the governing body providing and prescribing them forthwith to cause to be printed a sufficient number of copies to furnish a copy thereof to anyone applying therefor, and the governing body shall cause to be published in a newspaper of general circulation in the county a notice stating in substance that such rules and regulations have been provided and prescribed, and giving the place at which copies thereof may be obtained.

HISTORY: 1962 Code Section 14-400.604; 1956 (49) 2154.



SECTION 4-25-50. Rules and regulations may be amended or repealed.

The governing body shall at all times have the right to amend or repeal any rules or regulations provided and prescribed under this article, after due notice and hearing as in the case of their original adoption.

HISTORY: 1962 Code Section 14-400.605; 1956 (49) 2154.



SECTION 4-25-60. Duty to enforce rules and regulations.

It shall be the duty of the building inspector or other appropriate official or employee of the county to see that all rules and regulations provided and prescribed under this article are faithfully and diligently observed and executed.

HISTORY: 1962 Code Section 14-400.606; 1956 (49) 2154.



SECTION 4-25-70. Violations.

Any person wilfully failing or refusing to comply with any applicable rule or regulation provided and prescribed under this article, after written notice of such rule or regulation and demand for compliance therewith, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars or imprisonment of not more than thirty days. Each day, after conviction of any such failure or refusal to comply, that such failure or refusal shall continue shall constitute a separate offense and be subject to like conviction and punishment.

HISTORY: 1962 Code Section 14-400.607; 1956 (49) 2154.



SECTION 4-25-210. Building permit required.

It shall be unlawful for any person to erect or construct any improvements on real estate, which cost in excess of one thousand dollars, in any county containing a municipality with a population of more than ninety-seven thousand, according to the latest official United States census, unless an application has been filed with and a permit granted by the county auditor to erect or construct such improvements; provided, that no application or permit shall be required for such improvements upon real estate situate within any incorporated municipality, which requires a permit for the erection or construction of such improvements.

HISTORY: 1962 Code Section 14-400.621; 1957 (50) 642; 1961 (52) 716; 1966 (54) 2659.



SECTION 4-25-220. Application for permit.

The auditor shall prepare and furnish application forms, which shall show information to be of assistance to him in locating the real estate on which such improvements or construction are to be made and in checking tax returns. Such information shall include, but shall not be limited to, the following:

(1) Name of owner of the real estate;

(2) School district;

(3) Street number or road and rural post-office box number;

(4) Estimated cost of construction;

(5) Estimated total floor area in square feet;

(6) Type of construction;

(7) Type of roof;

(8) Number of stories;

(9) Number of rooms;

(10) Use to be made of improvements;

(11) Width of right-of-way of street; and

(12) Approximate distance from the limits of the nearest municipality.

HISTORY: 1962 Code Section 14-400.622; 1957 (50) 642; 1961 (52) 716; 1966 (54) 2659.



SECTION 4-25-230. Issuance of permit; fee.

The auditor shall issue the permit upon the applicant's paying a fee of two dollars when the construction will cost less than two thousand five hundred dollars or five dollars when the construction will cost more than two thousand five hundred dollars. The permit shall be numbered and a card issued to be posted on the real estate on which the construction or improvements are to be made. The permit shall be made in duplicate and the original shall be filed with the county auditor.

HISTORY: 1962 Code Section 14-400.623; 1957 (50) 642; 1961 (52) 716; 1966 (54) 2659.



SECTION 4-25-240. Building permit inspector.

The auditor may appoint, subject to the approval of at least one half of the county legislative delegation, including the Senator, a building permit inspector who may issue permits upon application and retain one half of the fee collected for issuing such permits, and remit the remaining one half to the county treasurer on or before the tenth day of the succeeding month.

HISTORY: 1962 Code Section 14-400.624; 1961 (52) 716; 1966 (54) 2659.



SECTION 4-25-250. Electricity shall not be furnished to building constructed without permit or to saw service.

It shall be unlawful for any electric utility company or electric cooperative to make a new connection of electrical energy to a new building or facility requiring a permit under this article unless such permit was acquired for the construction of the building or facility or to a saw service. Any company or cooperative making such a connection shall report to the county assessor on or before the tenth of each month the location of each such connection, together with such other information as the assessor may direct.

HISTORY: 1962 Code Section 14-400.624:1; 1965 (54) 45.



SECTION 4-25-260. Additional tax penalty on improvements not taxed for lack of permit.

The auditor may impose, in addition to any other penalty provided by law, an additional tax of fifty percent of the taxes payable in respect of any improvements which shall not have been taxed by reason of the failure to obtain such permit. The amount of such penalty shall be a lien upon the property for ten years.

HISTORY: 1962 Code Section 14-400.625; 1961 (52) 716.



SECTION 4-25-270. Municipalities shall furnish copies of permits to auditor.

Every municipality, in such county, requiring permits for the erection or construction of any improvements upon real estate situate within such municipality, shall furnish to the auditor copies of all such permits issued by such municipality.

HISTORY: 1962 Code Section 14-400.626; 1957 (50) 642; 1961 (52) 716.



SECTION 4-25-280. Violations.

Any person violating the provisions of this article shall, upon conviction, be fined not more than one hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 14-400.627; 1957 (50) 642; 1961 (52) 716.






CHAPTER 27 - COUNTY PLANNING [REPEALED]



CHAPTER 29 - INDUSTRIAL DEVELOPMENT PROJECTS

SECTION 4-29-10. Definitions.

Whenever used in this chapter, unless a different meaning clearly appears from the context, the following terms, whether used in the singular or plural, shall be given the following meanings:

(1) "Bonds" shall include notes, bonds, refunding bonds, and other obligations authorized to be issued by this chapter.

(2) "Governing Board" shall mean any one of the governing bodies of the several counties and incorporated municipalities of the State as now or hereafter constituted; and in the event that any project shall be located in more than one county, the term "governing board" shall also relate to the governing bodies of the several counties wherein such project shall be located.

(3) "Project" means any land and any buildings and other improvements on the land including, without limiting the generality of the foregoing, water, sewage treatment and disposal facilities, air pollution control facilities, and all other machinery, apparatus, equipment, office facilities, and furnishings which are considered necessary, suitable, or useful by the following investors or any combination of them:

(a) any enterprise for the manufacturing, processing, or assembling of any agricultural or manufactured products;

(b) any commercial enterprise engaged in storing, warehousing, distributing, transporting, or selling products of agriculture, mining, or industry, or engaged in providing laundry services to hospitals, to convalescent homes, or to medical treatment facilities of any type, public or private, within or outside of the issuing county or incorporated municipality and within or outside of the State;

(c) any enterprise for research in connection with any of the foregoing or for the purpose of developing new products or new processes or improving existing products or processes;

(d) any enterprise engaged in commercial business including, but not limited to, wholesale, retail, or other mercantile establishments; residential and mixed use developments of two thousand five hundred acres or more; office buildings; computer centers; tourism, sports, and recreational facilities; convention and trade show facilities; and public lodging and restaurant facilities if the primary purpose is to provide service in connection with another facility qualifying under this subitem; and

(e) any enlargement, improvement, or expansion of any existing facility in subitems (a), (b), (c), and (d) of this item.

The term "project" does not include facilities for an enterprise primarily engaged in the sale or distribution to the public of electricity, gas, or telephone services. A project may be located in one or more counties or incorporated municipalities. The term "project" also includes any structure, building, machinery, system, land, interest in land, water right, or other property necessary or desirable to provide facilities to be owned and operated by any person, firm, or corporation for the purpose of providing drinking water, water, or wastewater treatment services or facilities to any public body, agency, political subdivision, or special purpose district. This definition is for purposes of industrial revenue bonds only.

Notwithstanding another provision hereof, the term "project" shall include any recovery zone property as defined in Section 1400U-3(b) of the Internal Revenue Code and any "Qualified Conservation Purpose" as defined in Section 54D(f) of the Internal Revenue Code or other purposes set forth in Section 54D(e) of the Code. No restriction herein relating to the user or use of a project shall apply to any recovery zone property.

(4) "State Board" shall mean the State Budget and Control Board of South Carolina.

(5) "Security Agreement" shall mean any trust agreement, mortgage, security agreement or assignment by which any bond or bonds issued pursuant to this chapter may be secured.

(6) "Industry" shall mean any person, firm or corporation engaged in any one or more of the enterprises identified in item (3) of this section or any person, firm or corporation providing facilities constituting a project to be used by any one or more of the enterprises identified in item (3) of this section.

(7) "Financing Agreement" shall mean any agreement, including without limitation an agreement whereby a county or incorporated municipality shall lease or sell a project to an industry, made by and between the governing board and any one or more industries by which the industry or industries agree to pay to (and to secure if so required) the county or the incorporated municipality, as the case may be, or to any assignee thereof, the sums required to meet the payment of the principal, interest and redemption premium, if any, on any bonds.

(8) "Tourism, sports, and recreational facilities" shall mean property used for or useful in connection with theme parks, amusement parks, historical, educational or trade museums, cultural centers, or spectator or participatory sports facilities, generally available to the public, including without limitation thereto marinas, beaches, bathing facilities, golf courses, theaters, arenas, and auditoriums.

(9) (Reserved)

(10) (Reserved)

(11) (Reserved)

HISTORY: 1962 Code Section 14-399.21; 1967 (55) 120; 1971 (57) 454; 1980 Act No. 518, Section 10B; 1981 Act No. 164, Section 2; 1981 Act No. 179 Section 9; 1984 Act No. 479, Section 9; 1985 Act No. 196, Section 2; 1997 Act No. 151, Section 3, eff for tax years beginning after 1996; 2001 Act No. 89, Sections 51C, 51D, eff July 20, 2001; 2003 Act No. 69, Section 3.ZZ.2, eff January 1, 2003; 2010 Act No. 290, Section 15.B, eff June 23, 2010.



SECTION 4-29-20. Powers of counties and incorporated municipalities in connection with projects; joint acquisition of projects located in more than one county; authority to issue revenue bonds for certain purposes.

Subject to obtaining the approval from the State Board required by Section 4-29-140, the several counties, incorporated municipalities of the State functioning through their respective governing boards shall have, in addition to such other powers as may be vested in such counties and incorporated municipalities by laws now existing or hereafter enacted, the following powers: (1) to acquire or cause to be acquired, and, in connection with such acquisition, to enlarge, improve and expand, whether by construction, purchase, gift or lease, one or more projects which shall be located within the county, or incorporated municipality; provided, that powers given to the governing board of a county may be exercised in respect to projects anywhere within the county, including any incorporated municipality therein; (2) to enter into agreements with any industry to construct and thereafter operate, maintain and improve a project; (3) to enter into a financing agreement with such industry prescribing the terms and conditions of the payments to be made by the industry to the county or incorporated municipality, or its assignee, to meet the payments that shall become due on bonds; (4) to issue revenue bonds for the purpose of defraying the cost of acquiring, by construction and purchase, and in connection with any such acquisition, to enlarge, improve and expand any project, and to secure the payment of such bonds, all as hereinafter provided; (5) to accept any state or federal grant that might become applicable to defray any portion of the cost of any project. No governing board shall have the power to operate any project as a business or in any manner except as lessor thereof.

HISTORY: 1962 Code Section 14-399.22; 1967 (55) 120; 1980 Act No. 518, Section 10B.



SECTION 4-29-30. Bonds payable solely from project revenues; bonds are not county or municipal debt; execution, form, delivery, conditions, and sale of bonds; bond anticipation notes.

All bonds issued by a governing board for a project under authority of this chapter shall be limited obligations of its county or incorporated municipality, the principal of and interest on which shall be payable solely out of the revenues derived by the county or the incorporated municipality pursuant to the financing agreement with respect to such a project which the bonds are issued to finance. Bonds and interest coupons issued under authority of this chapter shall never constitute an indebtedness of such county or incorporated municipality within the meaning of any State constitutional provision or statutory limitation but such bonds and coupons shall be indebtedness payable solely from a revenue producing project or from a special source, which source does not include revenues from any tax or license, and shall never constitute nor give rise to a pecuniary liability of the county or incorporated municipality or a charge against its general credit or taxing powers, and such fact shall be plainly stated on the face of each bond. Such bonds may be executed and delivered at any time as a single issue or from time to time as several issues, may be in such form and denominations, may be of such tenor, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding forty years from their date, may be subject to such terms of redemption, may be payable at such place or places, may bear interest at such rate or rates payable at such place or places and evidenced in such manner, and may contain such provisions not inconsistent herewith, all of which shall be provided in the proceedings of the governing board authorizing the bonds. Any bonds issued under the authority of this chapter may be sold at public or private sale at such price and in such manner and from time to time as may be determined by the governing board to be most advantageous, and the governing board may pay, as a part of the cost of acquiring any project, and out of the bond proceeds, all expenses, premiums and commissions which the governing board may deem necessary or advantageous in connection with the authorization, sale and issuance thereof. All bonds issued under the authority of this chapter except registered bonds, registered otherwise than to bearer and all interest coupons appurtenant thereto shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source. The proceedings authorizing the issuance of bonds may provide for the issuance, in the future, of further bonds on a parity with those initially issued, but such proceedings shall preclude the issuance of bonds or any obligations of any sort secured by a lien prior to the lien of the bonds or bonds afterwards issued on a parity with the bonds.

Pending the issuance of bonds, bond anticipation notes may be issued, and to the end that a vehicle be provided therefor, the provisions of Sections 11-17-10 to 11-17-110, as now or hereafter amended, shall be applicable to such bond anticipatory borrowing.

HISTORY: 1962 Code Section 14-399.23; 1967 (55) 120; 1980 Act No. 518, Section 10B.



SECTION 4-29-40. Security for payment of bonds; pledge of revenues and financing agreement; procedures upon default.

The principal of and interest on any bonds issued under the authority of this chapter shall be secured by a pledge of the revenues from which such bonds shall be payable, may be secured by a security agreement covering all or any part of the project from which the revenues so pledged are derived, or any property given as security by the industry pursuant to the financing agreement, and may be additionally secured by a pledge of the financing agreement with respect to such project. The proceedings under which such bonds are authorized to be issued or any such security agreement may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of obligations owning under any financing agreement for any project covered by such proceedings or security agreement, the terms to be incorporated in the financing agreements, the maintenance and insurance of the project, the creation and maintenance of special funds, and the rights and remedies available in the event of default to the bondholders or to the trustee under such security agreement, all as the governing board shall deem advisable and as shall not be in conflict with the provisions of this chapter; provided, however, that in making any such agreements or provisions a county or incorporated municipality shall not have the power to obligate itself except with respect to the project and the application of the revenues from the financing agreement, and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers. The proceedings authorizing any bonds hereunder and any security agreement securing such bonds may provide that, in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or security agreement, such payment and performance may be enforced by mandamus or by the appointment of a receiver in equity with power to charge and collect obligations owing under any financing agreement and to apply the revenues from the project in accordance with such proceedings or the provisions of such security agreement. Any such security agreement may provide also that in the event of default in payment or the violation of any agreement contained in the security agreement, it may be foreclosed by proceedings at law or in equity, and may provide that any trustee under the security agreement or the holder of any of the bonds secured thereby may become the purchaser at any foreclosure sale, if he is the highest bidder. No breach of any such agreement shall impose any pecuniary liability upon a county or incorporated municipality or any charge upon its general credit or against its taxing power.

The trustee or trustees under any security agreement, or any depository specified by such security agreement, may be such persons or corporations as the governing board shall designate, notwithstanding that they may be nonresident of South Carolina or incorporated under the laws of the United States or the laws of other states of the United States.

HISTORY: 1962 Code Section 14-399.24; 1967 (55) 120; 1980 Act No. 518, Section 10B.



SECTION 4-29-50. Contracts for construction of projects.

Contracts for the construction of any projects may be let on such terms and under such conditions as the governing board shall prescribe and may be let with or without advertisement or call for bids therefor.

HISTORY: 1962 Code Section 14-399.25; 1967 (55) 120; 1980 Act No. 518, Section 10B.



SECTION 4-29-60. Findings necessary prior to undertaking projects; required provisions in financing agreements.

Prior to undertaking any project, the governing board shall find: That the project will subserve the purposes of this chapter; that the project is anticipated to benefit the general public welfare of the locality by providing services, employment, recreation or other public benefits not otherwise provided locally; that the project will give rise to no pecuniary liability of the county or incorporated municipality or a charge against its general credit or taxing power; the amount of bonds required to finance the project; the amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance the project; the amount necessary to be paid each year into any reserve funds which the governing board may deem it advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project; and, unless the terms of a financing agreement with respect to a project provide that the industry shall maintain the project and carry all proper insurance with respect thereto, the estimated cost of maintaining the project in good repair and keeping it properly insured. The determinations and findings of the governing board required to be made above shall be set forth in the proceedings under which the proposed bonds are to be issued.

Every financing agreement with respect to a project shall contain an agreement obligating the industry to effect the completion of the project if the proceeds of the bonds prove insufficient, and obligating the industry to pay an amount under the terms of a financing agreement, which, upon the basis of the determinations theretofore made, will be sufficient (a) to pay the principal of and interest on the bonds issued to finance the project, (b) to build up and maintain any reserves deemed by the governing board to be advisable in connection therewith, and (c) unless the financing agreement obligates the industry to pay for the maintenance and insurance of the project, to pay the costs of maintaining the project in good repair and keeping it properly insured.

Every financing agreement in the form of a lease shall contain a provision requiring the industry to make payments to the county or counties, municipality or municipalities, school district or school districts, and other political units wherein the project shall be located in lieu of taxes, in such amounts as would result from taxes levied on the project by such county or counties, municipality or municipalities, school district or school districts, and other political unit or units, if the project were owned by the industry, but with appropriate reductions similar to the tax exemptions, if any, which would be afforded to the industry if it were the owner of the project.

HISTORY: 1962 Code Section 14-399.26; 1967 (55) 120; 1980 Act No. 518, Section 10B; 1981 Act No. 179 Section 9.



SECTION 4-29-65. Requirement of feasibility report.

After January 1, 1986, before any project may be purchased or leased from any municipality, county, agency, political subdivision, or special purpose district for the purpose of providing a project hereunder, the plan for the purchase or lease must be submitted to the applicable council of governments for the preparation of a feasibility report which shall include the fiscal impact of the proposed action on the taxpayers of each taxing authority affected by the project. The report must be submitted to the governing body of the municipality, county, agency, political subdivision, or special purpose district at least thirty days prior to the execution of the final purchase or lease arrangement.

HISTORY: 1985 Act No. 196, Section 3.



SECTION 4-29-67. Industrial development projects requiring a fee in lieu of property taxes; definitions.

(A)(1) As used in this section:

(a) "Department" means the South Carolina Department of Revenue.

(b) "Lease agreement" means an agreement between the county and a sponsor leasing the property at the project from the county to a sponsor.

(c) "Project" means land, buildings, and other improvements on the land including water, sewage treatment and disposal facilities, air pollution control facilities, and all other machinery apparatus, equipment, office facilities, and furnishings which are considered necessary, suitable, or useful by a sponsor. "Project" also may consist of or include aircraft hangered or utilizing an airport in a county so long as the county expressly consents to its inclusion. Aircraft previously subject to taxation in South Carolina qualify pursuant to this provision.

(d) "Qualified nuclear plant facility" means a nuclear electric power generating plant regulated by the Nuclear Regulatory Commission and includes all real and personal property incorporated into or associated with the facility located or to be located within this State with a total minimum level of investment of one billion dollars.

(e) "Sponsor" means one or more entities which sign the inducement agreement with the county and also includes a sponsor affiliate unless the context clearly indicates otherwise.

(f) "Sponsor affiliate" means an entity that joins with, or is an affiliate of, a sponsor and that participates in the investment in, or financing of, a project.

(2) Notwithstanding the provisions of Section 4-29-60, and notwithstanding that the sponsor does not request the county to issue bonds to finance the property, the county and a sponsor may enter into an inducement agreement that provides for a fee in lieu of taxes as provided in this section for certain property, title to which is held by the county and which is leased to a sponsor.

(B) For property to qualify for the fee as provided in subsection (D)(2):

(1) Title to the property must be held by the county. In the case of a project located in an industrial development park as defined in Section 4-1-170, title may be held by more than one county, if each county is a member of the industrial development park. Real property transferred to the county through a lease agreement must include a legal description and plat of the real property. Property titled in the name of a county pursuant to this section is considered privately owned for purposes of Section 58-3-240.

(2) The project must be located in a single county or an industrial development park as defined in Section 4-1-170. A project located on a contiguous tract of land in more than one county, but not in an industrial development park, may qualify for the fee if:

(a) the counties agree on the terms of the fee and the distribution of the fee payment;

(b) the minimum millage rate is provided for in the agreement; and

(c) all the counties are parties to all agreements establishing the terms of the fee.

(3) The minimum level of investment in the project must be at least forty-five million dollars and must be invested within the time period provided in subsection (C). If a county has an average annual unemployment rate of at least twice the state average during the last twenty-four months based on data available on the most recent November first, the minimum level of investment is one million dollars. The department shall designate these reduced investment counties by December thirty-first of each year using data from the South Carolina Department of Employment and Workforce and the United States Department of Commerce. The designations are effective for a sponsor whose inducement agreement is signed in the calendar year following the county designation. Investments may include amounts expended by a sponsor or sponsor affiliate as a nonresponsible party in a voluntary cleanup contract on the property at the project pursuant to Article 7, Chapter 56, Title 44, the Brownfields Voluntary Cleanup Program, if the Department of Health and Environmental Control certifies completion of the cleanup. If the amounts under the Brownfields Voluntary Cleanup Program equal at least one million dollars, the investment threshold requirement of this section is met.

(4)(a) A sponsor and a sponsor affiliate may qualify for the fee if each sponsor and sponsor affiliate invests the minimum level of investment at the project. If the project consists of a manufacturing, research and development, corporate office, or distribution facility as those terms are defined in Section 12-6-3360(M) and including a qualified nuclear plant facility as defined in subsection (A)(1)(d), each sponsor or sponsor affiliate is not required to invest the minimum investment required by subsection (B)(3) if the total investment at the project exceeds forty-five million dollars.

(b)(i) Investments by sponsor affiliates within the time periods provided in subsection (C)(1) and (2) qualify for the fee regardless of whether or not the sponsor affiliate was part of the inducement agreement, so long as sponsor affiliates are approved specifically by the county and agree to be bound by agreements with the county relating to the fee; except that sponsor affiliates are not bound by agreements, or portions of agreements, to the extent those agreements do not affect the county. The investments pursuant to this subsection must be at the same project. The inducement agreement or the lease agreement may provide for a process for approval of sponsor affiliates.

(ii) The department must be notified in writing of all sponsor affiliates that have investments subject to the fee on or before ninety days after the end of the calendar year during which the project or pertinent phase of the project is placed in service. The department may extend this period upon written request. Failure to meet this notice requirement does not affect adversely the fee, but a penalty of up to ten thousand dollars a month or portion of a month with the total penalty not to exceed one hundred twenty thousand dollars may be assessed by the department for late notification.

(iii) A. Except as provided in subsection (D)(4) if, at any time, a sponsor no longer has the minimum level of investment as provided in subsection (B)(3), that sponsor no longer qualifies for the fee.

B. Except as provided in subsection (Q), if a sponsor qualifies for the fee pursuant to subsection (D)(4), the sponsor must maintain the applicable level of investment, without regard to depreciation, and any applicable job requirements provided in (D)(4). If the sponsor fails to maintain the applicable investment or any job requirements provided in (D)(4), it no longer qualifies for the fee.

C. Except as provided in subsection (Q), if an inducement agreement or a lease agreement provides for an investment above the minimum investment provided in subsection (B)(3), and the sponsor fails to maintain the investment provided for in the agreement, the sponsor no longer qualifies for the fee.

(C)(1) Except as provided in subsection (W)(1), from the end of the property tax year in which the sponsor and the county execute an inducement agreement, the sponsor has five years in which to enter into an initial lease agreement with the county.

(2)(a) From the end of the property tax year in which the sponsor and the county execute the initial lease agreement, the sponsor has five years in which to complete its investment for purposes of qualifying for this section. If the sponsor does not anticipate completing the project within five years, the sponsor may apply to the county before the end of the five-year period for making the investment for an extension of time to complete the project. If the county agrees to grant the extension, it must be in writing, and a copy must be delivered to the department within thirty days of the date the extension was granted. The extension may not exceed five years. If a project receives an extension of less than five years, the sponsor may apply to the county before the end of the extension period for an additional extension of time to complete the project for an aggregate extension of not more than five years. Unless approved as part of the original lease documentation, the county council of the county may approve any extension by resolution, a copy of which must be delivered to the department within thirty days of the date the resolution was adopted.

(b) An extension of the five-year period in which to meet the minimum level of investment is not allowed. If the minimum level of investment is not met within five years, all property covered by the lease agreement or agreements reverts retroactively to the payments required by Section 4-29-60. The difference between the fee actually paid by the sponsor and the payment due pursuant to Section 4-29-60 is subject to interest, as provided in Section 12-54-25(D). To the extent necessary to determine if a sponsor or sponsor affiliate has met its investment requirements, any statute of limitation that might apply pursuant to Section 12-54-85 is suspended for all sponsors and sponsor affiliates and the department or the county may seek to collect any amounts that may be due pursuant to this section.

(c) Unless property qualifies as replacement property pursuant to a contract provision enacted pursuant to subsection (F)(2), property placed in service after the five-year period, or the ten-year period in the case of a project which has received an extension, is not part of the fee agreement pursuant to subsection (D)(2) and is subject to the payments required by Section 4-29-60 if the county has title to the property or ad valorem property taxes, if the sponsor has title to the property.

(d) For purposes of those businesses qualifying under subsection (D)(4), the five-year period referred to in this subsection is eight years. For those sponsors which, after qualifying pursuant to subsection (D)(4), have more than five hundred million dollars in capital invested in this State and employ more than one thousand people in this State, the five-year period referred to in this subsection is ten years, and the ten-year period is fifteen years.

(3) The annual fee provided by subsection (D)(2) is available for no more than thirty years for an applicable piece of property. The sponsor may apply to the county prior to the end of the thirty-year period for an extension of the fee period for up to ten years. The county council of the county may approve an extension by resolution upon a finding of substantial public benefit. A copy of the resolution shall be delivered to the department within thirty days of the date the resolution was adopted. For projects which are completed and placed in service during more than one year, each year's investment may be subject to the fee in subsection (D)(2) for thirty years or, if extended as provided in this subsection, up to forty years, for an aggregate maximum fee period of up to fifty years. For those sponsors qualifying under subsection (D)(4), the annual fee is available for no more than forty years for an applicable piece of property and for those projects placed in service in more than one year, the annual fee is available for an aggregate fee period of up to fifty-three years or, for those sponsors qualifying pursuant to item (2)(d), fifty-five years.

(4) During the time period allowed to meet the minimum investment level, the investor annually must inform the appropriate county official of the total amount invested.

(D) The inducement agreement must provide for fee payments, to the extent applicable, as follows:

(1)(a) Any property is subject to an annual fee payment as provided in Section 4-29-60 before being placed in service.

(b) Any undeveloped land is subject to an annual fee payment as provided in Section 4-29-60 before being developed and placed in service. The time during which fee payments are made pursuant to Section 4-29-60 is not considered part of the maximum periods provided in subsection (C)(2) and (3), and a lease is not an "initial lease agreement" for purposes of this section until the first day of the calendar year for which a fee payment is due pursuant to subsection (D)(2) in connection with the lease.

(2) After property qualifying pursuant to subsection (B) is placed in service, an annual fee payment, determined in accordance with one of the following, is due:

(a) an annual payment in an amount not less than the property taxes that would be due on the project if it were taxable, but using:

(i) an assessment ratio of at least six percent, or four percent for those projects qualifying pursuant to subsection (D)(4);

(ii) a fixed millage rate as provided in subsection (G); and

(iii) a fair market value estimate determined by the department as follows:

A. for real property, using the original income tax basis for South Carolina income tax purposes without regard to depreciation. If real property is constructed for the fee or is purchased in an arms-length transaction, using the original tax basis, otherwise the property must be reported at its fair market value for ad valorem property tax purposes as determined by appraisal. The fair market value established for the first year of the fee remains the fair market value for the life of the fee. The county and the sponsor or sponsor affiliate may instead provide in the fee agreement or any amendment thereto that any real property subject to the fee shall be reported at its fair market value for ad valorem property taxes as determined by the department's appraisal as if such property were not subject to the fee; provided, the department may not undertake such an appraisal more than once every five years; and

B. for personal property, using the original tax basis for South Carolina income tax purposes, less depreciation allowable for property tax purposes; except that the sponsor is not entitled to any extraordinary obsolescence;

(b) an annual payment based on an alternative arrangement yielding a net present value of the sum of the fees for the life of the agreement not less than the net present value of the fee schedule as calculated pursuant to subsection (D)(2)(a). Net present value calculations performed pursuant to this subsection must use a discount rate equivalent to the yield in effect for new or existing United States Treasury bonds of similar maturity as published during the month in which the inducement agreement is executed. If no yield is available for the month in which the inducement agreement is executed, the last published yield for the appropriate maturity must be used. If there are no bonds of appropriate maturity available, bonds of different maturities may be averaged to obtain the appropriate maturity; or

(c) an annual payment as provided in subsection (D)(2)(a), except that every fifth year the applicable millage rate may increase or decrease in step with the average actual millage rate applicable in the district where the project is located based on the preceding five-year period.

(3) At the conclusion of the payments determined pursuant to items (1) and (2) of this subsection the annual fee payment is equal to the taxes due on the project as if it were taxable. When the property is no longer subject to the fee pursuant to subsection (D)(2), the fee or property taxes must be assessed:

(a) with respect to real property, based on the fair market value as of the latest reassessment date for similar taxable property; and

(b) with respect to personal property, based on the then-depreciated value applicable to the property under the fee, and after that continuing with the South Carolina property tax depreciation schedule.

(4)(a) The assessment ratio may not be lower than four percent:

(i) in the case of a single sponsor investing at least one hundred fifty million dollars and which is creating at least one hundred twenty-five new full-time jobs at the project;

(ii) in the case of a single sponsor investing at least four hundred million dollars in this State;

(iii) in the case of a project that satisfies the requirements of Section 11-41-30(2)(a), and for which the Secretary of Commerce has delivered certification pursuant to Section 11-41-70(2)(a).

For purposes of this item, if a single sponsor enters into a financing arrangement of the type described in subsection (O)(2), the investment in or financing of the property by a developer, lessor, financing entity, or other third party in accordance with this arrangement is considered investment by the sponsor. Investment by a related person to the sponsor, as described in Section 12-10-80(D)(2), is considered investment by the sponsor.

(b) The new full-time jobs requirement of this item does not apply in the case of a business that paid more than fifty percent of all property taxes actually collected in the county for more than the twenty-five years ending on the date of the lease agreement.

(c) In an instance in which the governing body of a county has provided, by contractual agreement, for a change in fee in lieu of taxes arrangements conditioned on a future legislative enactment, a new enactment does not bind the original parties to the agreement unless the change is ratified by the governing body of the county.

(5) Notwithstanding the use of the term "assessment ratio", a sponsor qualifying for the fee may negotiate an inducement agreement with a county using differing assessment ratios for different assessment years or levels of investment covered by the inducement agreement. The lowest assessment ratio allowed is the lowest ratio for which the sponsor may qualify under this section.

(E) Calculations pursuant to subsection (D)(2) must be made on the basis that the property, if taxable, is allowed all applicable property tax exemptions except the exemption allowed pursuant to Section 3(g) of Article X of the Constitution of this State and the exemptions allowed pursuant to Section 12-37-220(B)(32) and (34).

(F) With regard to calculation of the fee provided in subsection (D)(2), the inducement agreement may provide for the disposal of property and the replacement of property subject to the fee as follows:

(1) If a sponsor disposes of property subject to the fee, the fee must be reduced by the amount of the fee applicable to that property. Property is disposed of only when it is scrapped or sold or removed from the project. If it is removed from the project, it becomes subject to ad valorem property taxes to the extent it remains in the State. If the sponsor used any method to compute the fee other than that provided in subsection (D)(2)(a), the fee on the property which was disposed of must be recomputed in accordance with subsection (D)(2)(a) and to the extent the amount that would have been paid pursuant to subsection (D)(2)(a) exceeds the fee actually paid by the sponsor, the sponsor must pay the difference with the next fee payment due after the property is disposed of. If the sponsor used the method provided in subsection (D)(2)(c), the millage rate provided in subsection (D)(2)(c) must be used to calculate the amount which would have been paid pursuant to subsection (D)(2)(a). If there is no provision in the agreement dealing with the disposal of property in accordance with this subsection, the fee remains fixed and no adjustment to the fee is allowed for disposed property.

(2) Property placed in service as a replacement for property that is subject to the fee payment may become part of the fee payment as provided in this item:

(a) Replacement property may have a function that differs from the property it is replacing. Replacement property is considered to replace the oldest real or personal property subject to the fee and disposed of in the same property tax year as the replacement property is placed in service. Replacement property qualifies for fee treatment provided in subsection (D)(2) only up to the original income tax basis of fee property it replaces. More than one piece of replacement property may replace a single piece of fee property. To the extent that the income tax basis of the replacement property exceeds the original income tax basis of the property it replaces, the excess amount is subject to payments as provided in Section 4-29-60. Replacement property is entitled to the fee payment for the period of time remaining on the twenty-year fee period for the property it replaces.

(b) The new replacement property that qualifies for the fee provided in subsection (D)(2) is recorded using its income tax basis, and the fee is calculated using the millage rate and assessment ratio provided on the original fee property. The fee payment for replacement property must be based on subsection (D)(2)(a) or (c) if the investor originally used that method, without regard to present value.

(c) To qualify as replacement property, title to the replacement property must be held by the county.

(d) If there is no provision in the inducement agreement dealing with replacement property, any property placed in service after the time period allowed for investments as provided by subsection (C)(2), is subject to the payments required by Section 4-29-60 if the county has title to the property or ad valorem property taxes, if the sponsor has title to the property.

(G)(1) The county and the sponsor may enter into a millage rate agreement to establish the millage rate for purposes of calculating payments pursuant to subsection (D)(2)(a) and the first five years pursuant to subsection (D)(2)(c). This millage rate agreement may be executed at any time up to and including, but not later than, the date of the initial lease agreement. This millage rate agreement may be a separate agreement or may be made a part of either the inducement agreement or the initial lease agreement.

(2) The millage rate established pursuant to item (1) of this subsection must be no lower than the cumulative property tax millage rate levied by or on behalf of all taxing entities within which the project is to be located on either:

(a) June thirtieth of the year preceding the year in which the millage rate agreement is executed or the initial lease agreement is executed if no millage rate agreement is executed; or

(b) June thirtieth of the year in which the millage rate agreement is executed if a millage rate agreement is not executed the lease agreement is deemed to be the millage rate agreement for purposes of this item.

(H)(1) Upon agreement of the parties, and except as provided in subsection (H)(2), an inducement agreement, a millage rate agreement, or both, may be amended or terminated and replaced with regard to all matters including, but not limited to, the addition or removal of sponsors or sponsor affiliates.

(2) An amendment or a replacement of an inducement agreement or millage rate agreement may not be used to lower the millage rate, discount rate, assessment ratio, or, except as provided in subsections (C)(2) and (C)(4) increase the term of the agreement; except that an existing inducement agreement that has not been implemented by the execution and delivery of a millage rate agreement or a lease agreement may be amended up to the date of execution and delivery of a millage rate agreement or a lease agreement in the discretion of the governing body.

(I) Investment expenditures incurred by a sponsor in connection with the project, or relevant phase of a project, for a project completed and placed in service in more than one year, qualify as expenditures subject to the fee in subsection (D)(2), so long as these expenditures are incurred before the end of the applicable five-year, eight-year, ten-year, or fifteen-year period referenced in subsection (C)(2) or (3). An inducement agreement must be executed within two years after the date the county adopts an inducement resolution; otherwise, only investment expenditures made or incurred by a sponsor after the date of the inducement agreement in connection with a project qualify as expenditures subject to the fee in subsection (D)(2).

(J) Subject to subsection (K), project expenditures incurred within the applicable time period provided in subsection (I) by an entity whose investments are not computed at the level of investment for purposes of subsection (B) or (C) qualify as investment expenditures subject to the fee in subsection (D)(2) if the:

(a) expenditures are part of the original cost of property that is transferred, within the applicable time period provided in subsection (I) to one or more other investors or investor affiliates whose investments are being computed at the level of investment for purposes of subsection (B) or (C);

(b) property would have qualified for the fee in subsection (D)(2) if it had been initially acquired by the sponsor instead of the transferor entity;

(c) the income tax basis of the property immediately before the transfer equal the income tax basis of the property immediately after the transfer; except that, to the extent income tax basis of the property immediately after the transfer unintentionally exceeds the income tax basis of the property immediately before the transfer, the excess is subject to payments pursuant to Section 4-29-60;

(d) the county agrees to an inclusion in the fee of the property described in subsection (J).

(K)(1) Property previously subject to property taxes in South Carolina does not qualify for the fee except as provided in this subsection:

(a) land, excluding improvements on it, on which a new project is located may qualify for the fee even if it has previously been subject to South Carolina property taxes;

(b) property that has been subject previously to South Carolina property taxes, but has never been placed in service in South Carolina, or which was placed in service in South Carolina pursuant to an inducement agreement or other preliminary approval by the county prior to execution of the lease agreement pursuant to subsection (C)(1), may qualify for the fee; and

(c) property placed in service in South Carolina and subject to South Carolina property taxes that is purchased in a transaction other than between any of the entities specified in Section 267(b) of the Internal Revenue Code, as defined pursuant to Chapter 6, Title 12 as of the time of the transfer, may qualify for the fee if the sponsor invests at least an additional forty-five million dollars in the project.

(2) Repairs, alterations, or modifications to real or personal property which are not subject to a fee are not eligible for a fee, even if they are capitalized expenditures, except for modifications to existing real property improvements constituting an expansion of the improvements.

(L)(1) For a project not located in an industrial development park as defined in Section 4-1-170, distribution of the fee in lieu of taxes on the project must be made in the same manner and proportion that the millage levied for school and other purposes would be distributed if the property were taxable but without regard to exemptions otherwise available to a project pursuant to Section 12-37-220 for that year.

(2) For a project located in an industrial development park as defined in Section 4-1-170, distribution of the fee in lieu of taxes on the project must be made in the manner provided for by the agreement establishing the industrial development park.

(3) A county or municipality or special purpose district that receives and retains revenues from a payment in lieu of taxes may use a portion of this revenue for the purposes outlined in Section 4-29-68 without the requirement of issuing special source revenue bonds or the requirements of Section 4-29-68(A)(4) by providing a credit against or payment derived from the fee due from the sponsor.

(4) Misallocations of the distribution of the fee in lieu of taxes on the project pursuant to this chapter may be corrected by adjusting later distributions, but these adjustments must be made in the same fiscal year as the misallocations. To the extent distributions are made improperly in prior years, a claim for adjustment must be made within one year of the distribution.

(M) As a directly foreseeable result of negotiating the fee, gross revenue of a school district in which a project is located in any year a fee negotiated pursuant to this section is paid may not be less than gross revenues of the district in the year before the first year for which a fee in lieu of taxes is paid. In negotiating the fee, the parties shall assume that the formulas for the distribution of state aid at the time of the execution of the inducement agreement must remain unchanged for the duration of the lease agreement.

(N) Projects on which a fee in lieu of taxes is paid pursuant to this section are considered taxable property at the level of the negotiated payments for purposes of bonded indebtedness pursuant to Sections 14 and 15 of Article X of the Constitution of this State, and for purposes of computing the index of taxpaying ability pursuant to Section 59-20-20(3). However, for a project located in an industrial development park as defined in Section 4-1-170, projects are considered taxable property in the manner provided in Section 4-1-170 for purposes of bonded indebtedness pursuant to Sections 14 and 15 of Article X of the Constitution of this State, and for purposes of computing the index of taxpaying ability pursuant to Section 59-20-20(3). Provided, however, that the computation of bonded indebtedness limitation is subject to the requirements of Section 4-29-68(E).

(O)(1) An interest in an inducement agreement, millage rate agreement, and lease agreement, and property to which these agreements relate, may be transferred to another entity at any time. Notwithstanding another provision of this chapter, an equity interest in a sponsor or sponsor affiliate may be transferred to another entity or person at any time. To the extent an agreement is transferred, the transferee assumes the current basis the sponsor has in the property subject to the fee for purposes of calculating the fee.

(2) A sponsor or county may enter into a lending, financing, security, lease, or similar arrangement, or succession of such arrangements, with a financing entity, concerning all or part of a project including, without limitation, a sale-leaseback arrangement, equipment lease build-to-suit-lease, synthetic lease, Nordic lease, defeased tax benefit, transfer lease, assignment, sublease, or similar arrangement, or succession of such arrangements, with one or more financing entities, concerning all or part of a project, regardless of the identity of the income tax owner of the property which is subject to the fee payment pursuant to subsection (D)(2). Even though income tax basis is changed for income tax purposes, neither the original transfer to the financing entity nor the later transfer from the financing entity back to the original sponsor pursuant to terms in the sale-leaseback agreement, affects the amount of the fee due.

(3) A transfer undertaken with respect to other projects to effect a financing authorized by subsection (O) must meet the following requirements:

(a) The department and the county shall receive written notification, within sixty days after the transfer, of the identity of each transferee and other information required by the department with the appropriate returns. Failure to meet this notice requirement does not affect adversely the fee, but a penalty up to ten thousand dollars a year or portion of a year up to a maximum penalty of fifty thousand dollars may be assessed by the department for late notification.

(b) If the financing entity is the income tax owner of property, either the financing entity is primarily liable for the fee as to that portion of the project to which the transfer relates with the sponsor remaining secondarily liable for the payment of the fee or the sponsor agrees to be primarily liable for the payment of the fee as to that portion of the project to which the transfer relates.

(4) A sponsor may transfer an inducement agreement, millage rate agreement, lease agreement, or the assets subject to the lease agreement, if it obtains the prior approval, or subsequent ratification, of the county with which it entered into the original agreement. The county's prior approval or subsequent ratification may be evidenced by any one of the following, in the absolute and sole discretion of the county providing the approval or ratification: (i) a letter or other writing executed by an authorized county representative as designated in the respective inducement, millage rate, or lease agreement; (ii) a resolution passed by the county council; or (iii) an ordinance passed by the county council following three readings and a public hearing. That approval is not required in connection with transfers to sponsor affiliates or other financing-related transfers.

(P) An inducement agreement, a millage rate agreement, or a lease agreement, or the rights of a sponsor or sponsor affiliate pursuant to that agreement including, without limitation, the availability of the subsection (D)(2) fee, may not be affected adversely if the bonds issued pursuant to that agreement are purchased by one or more of the entities that are or become sponsor or sponsor affiliates.

(Q) Except as provided in subsection (B)(4)(a), if a sponsor fails to make the minimum investment required by subsection (D)(2) or an investment under subsection (D)(4) if applicable, within the time provided in subsection (C)(2), then the sponsor is entitled to the benefits of Chapter 12 of this title if and to the extent allowed pursuant to an applicable agreement between the sponsor and the county, and if the requirements of subsection (B)(4)(a) are satisfied. Otherwise, the fee provided in subsection (D)(2) or (D)(4) is no longer available and the sponsor must make the payments due pursuant to Section 4-29-60 for the remainder of the lease period.

(R) The minimum amount of the initial investment provided in subsection (B)(3) of this section may not be reduced except by a special vote which, for purposes of this section, means an affirmative vote in each branch of the General Assembly by two-thirds of the members present and voting, but not less than three-fifths of the total membership in each branch.

(S)(1) The sponsor shall file the returns, contracts, and other information that may be required by the department.

(2) Fee payments, and returns showing investments and calculating fee payments, are due at the same time as property tax payments and property tax returns would be due if the property were owned by the sponsor obligated to make the fee payments and file such returns.

(3) Failure to make a timely fee payment and file required returns results in penalties being assessed as if the payment or return were a property tax payment or return.

(4) The department may issue rulings and promulgate regulations necessary or appropriate to carry out the purpose of this section.

(5) The provisions of Chapters 4 and 54, Title 12, applicable to property taxes, apply to this section, and, for purposes of that application, the fee is considered a property tax. Sections 12-54-20, 12-54-80, and 12-54-155 do not apply to this section.

(6) Within thirty days of the date of execution of an inducement or lease agreement, a copy of the agreement must be filed with the department and the county auditor and the county assessor for every county in which the project is located. If the project is located in an industrial development park, the agreements must be filed with the auditors and assessors for all counties participating in the industrial development park.

(7) The department, for good cause, may allow additional time for filing of returns required under this section. The request for an extension may be granted only if the request is filed with the department on or before the date the return is due. However, the extension must not exceed sixty days from the date the return is due. The department shall develop applicable forms and procedures for handling and processing extension requests. An extension may not be granted to a sponsor who has been granted an extension for a previous period and has not fulfilled the requirements of the previous period.

(8) To the extent a form or return is filed with the department, the sponsor must file a copy of the form or return with the county auditor, assessor, and treasurer of the county or counties in which the project is physically located. To the extent requested, the county auditor of the county in which the project is physically located shall make these forms and returns available to any county auditor of a county participating in an industrial development park in which the project is located.

(9) Upon the direction of the governing body of the county, a county official may request and obtain such financial books and records from a sponsor that support the sponsor's fee in lieu of taxes return as may be reasonably necessary to verify the calculations of the sponsor's fee in lieu of taxes payment or the calculations of the sponsor's special source revenue credit.

(T) Except as otherwise expressly provided in subsection (C)(2), a loss of fee benefits pursuant to this section is prospective only from the date of noncompliance and, subject to subsection (Q), only with respect to that portion of the project to which the noncompliance relates; except that the loss of fee benefits may not result in the recovery from the sponsor of fee payments for more than:

(1) three years from the date a return concerning the fee is filed for the time period during which the noncompliance occurs. A showing of bad faith noncompliance increases the three-year period to a ten-year period; or

(2) ten years if a return is not filed for the time period during which the noncompliance occurs.

(U) Section 4-29-65 does not apply to this section. All references in this section to taxes mean South Carolina taxes unless otherwise expressly stated.

(V)(1) Notwithstanding another provision of this section, in the case of a project consisting of a qualified recycling facility, the annual fee is available for no more than thirty years, and for those projects constructed or placed in service during a period of more than one year, the annual fee is available for a maximum of forty years.

(2) Notwithstanding another provision of this section, for a qualified recycling facility, the assessment ratio must be at least three percent.

(3) Any machinery and equipment foundations, port facilities, or railroad track systems used, or to be used, for a qualified recycling facility is considered tangible personal property.

(4) Notwithstanding subsections (F) and (I) of this section, the total costs of all investments made for a qualified recycling facility are eligible for fee payments as provided in this section.

(5) For purposes of fees that may be due on undeveloped property for which title has been transferred to the county by or for the owner or operator of a qualified recycling facility, the assessment ratio is three percent.

(6) Notwithstanding subsection (D)(2)(b) of this section, in the case of a qualified recycling facility, net present value calculations performed pursuant to that subsection must use a discount rate equivalent to the yield in effect for new or existing United States Treasury bonds of similar maturity as published on any day selected by the sponsor during the year in which assets are placed into service or in which the inducement agreement is executed.

(7) As used in this subsection, "qualified recycling facility" and "investment" have the meaning provided in Section 12-7-1275(A).

(W)(1) Notwithstanding subsection (C)(1), in the case of a qualified nuclear plant facility, the sponsor has five years from the end of the calendar year in which the Nuclear Regulatory Commission grants the sponsor a combined license to construct and operate a nuclear power plant to enter into an initial lease agreement with the county but in no event more than fifteen years from the latter of the adoption of an inducement resolution or execution of an inducement agreement by the county.

(2) Notwithstanding subsection (C)(2)(d), in the case of a qualified nuclear plant facility, the sponsor has fifteen years from the end of the calendar year in which the initial lease agreement is executed to meet the minimum investment and fifteen years from the end of the calendar year in which the first piece of property is placed into service to complete the project.

(X)(1) All agreements entered into pursuant to this section must include as the first portion of the document a recapitulation of the remaining contents of the document which includes, but is not limited to, the following:

(a) the legal name of each party to the agreement;

(b) the county and street address of the project and property to be subject to the agreement;

(c) the minimum investment agreed upon;

(d) the length and term of the agreement;

(e) the assessment ratio applicable for each year of the agreement;

(f) the millage rate applicable for each year of the agreement;

(g) a schedule showing the amount of the fee and its calculation for each year of the agreement;

(h) a schedule showing the amount to be distributed annually to each of the affected taxing entities;

(i) a statement answering the following questions:

(i) Is the project to be located in a multi-county park formed pursuant to Chapter 29, Title 4?;

(ii) Is disposal of property subject to the fee allowed?;

(iii) Will special source revenue bonds be issued or credits for infrastructure investment be allowed in connection with this project?;

(iv) Will payment amounts be modified using a net present value calculation?; and

(v) Do replacement property provisions apply?;

(j) any other feature or aspect of the agreement which may affect the calculation of subitems (g) and (h) of this item;

(k) a description of the effect upon the schedules required by subitems (g) and (h) of this item of any feature covered by subitems (i) and (j) not reflected in the schedules for subitems (g) and (h);

(l) which party or parties to the agreement are responsible for updating any information contained in the summary document.

(2) The auditor shall prepare a bill for each installment of the fee according to the schedule set forth in subitem (1)(g) or as modified pursuant to subitem (1)(j), (k), or (l) and that payment must be distributed to the affected taxing entities according to the schedule in subitem (1)(g) or as modified pursuant to subitem (1)(j), (k), or (l).

(3) The county and the sponsor and sponsor affiliates may agree to waive any or all of the items described in this subsection.

HISTORY: 1988 Act No. 487, eff May 2, 1988; 1989 Act No. 173, Section 1, eff June 8, 1989; 1992 Act No. 361, Section 37, eff May 4, 1992; 1993 Act No. 123, Section 3, eff June 14, 1993; 1993 Act No 181 Section 58, eff July 1, 1993; 1994 Act No. 497, Part II, Section 118, eff June 29, 1994; 1995 Act No. 32, Section 2, eff April 6, 1995; 1996 Act No. 462, Sections 7A, eff July 2, 1996, Section B(1), eff January 1, 1996; 1997 Act No. 149, Section 6, eff June 24, 1997; 1997 Act No. 151, Sections 4, 5, eff for tax years beginning after 1996; 1999 Act No. 114, Section 4, eff for property tax years beginning after 1998; 2000 Act No. 279, Section 1, eff May 19, 2000; 2001 Act No. 89, Sections 51E, 58, 59, 61C, 64, and 65B, eff July 20, 2001; 2002 Act No. 280, Section 2, eff May 28, 2002; 2002 Act No. 334, Sections 3, 7C, 7D, 7E, eff June 24, 2002; 2003 Act No. 69, Section 3.ZZ.1, eff June 18, 2003; 2005 Act No. 71, Section 4, eff May 23, 2005; 2005 Act No. 145, Section 44.C, eff June 7, 2005; 2005 Act No. 161, Section 40.C, eff upon approval (became law without the Governor's signature on June 9, 2005); 2006 Act No. 384, Sections 17, 20, eff June 14, 2006; 2006 Act No. 386, Section 58, eff June 14, 2006; 2007 Act No. 116, Section 7.C, eff June 28, 2007; 2008 Act No. 313, Sections 2.G, 2.I.7, eff upon approval (became law without the Governor's signature on June 12, 2008); 2008 Act No. 352, Section 2.G, eff upon approval (became law without the Governor's signature on June 12, 2008); 2010 Act No. 161, Sections 1.A to 1.D, eff May 12, 2010; 2010 Act No. 290, Section 6.A, eff June 23, 2010 and January 1, 2011; 2012 Act No. 187, Section 5, eff June 7, 2012.



SECTION 4-29-68. Special source revenue bonds.

(A) A county or municipality or special purpose district that receives and retains revenues from a payment in lieu of taxes pursuant to Section 4-29-60, Section 4-29-67, Section 4-12-20, or Section 4-12-30 may issue special source revenue bonds secured by and payable from all or a part of such revenues, subject to the following terms and conditions:

(1) The issuance of bonds is authorized by a duly adopted ordinance of the governing body of the issuer or, if the issuer is a special purpose district, an ordinance of the county council or councils in the county or counties in which the special purpose district is located, and a resolution of the governing body of the issuer, after a public hearing is held at least fifteen days after notice of the hearing is published in a newspaper of general circulation in the county or municipality or special purpose district.

(2)(i) The bonds are issued for the purpose of paying the cost of designing, acquiring, constructing, improving, or expanding (a) the infrastructure serving the issuer or the project, (b) for improved or unimproved real estate and personal property including machinery and equipment used in the operation of a manufacturing or commercial enterprise, or (c) aircraft which qualifies as a project pursuant to Section 12-44-30(16), which property is determined by the issuer to enhance the economic development of the issuer. Costs of issuance of the bonds also may be paid from bond proceeds. Bonds issued pursuant to this section to finance the acquisition of real or personal property may be additionally secured by a mortgage of that real or personal property.

(ii) To the extent that the bonds or any credit or offset against a fee in lieu of taxes that is allowed in lieu of the issuance of the bonds, is used as payment for personal property, including machinery and equipment, and the personal property is removed from the project at any time during the life of the fee, the amount of the fee in lieu of taxes due on the personal property for the year in which the personal property was removed from the project also shall be due for the two years immediately following the removal. The amounts will be remitted by the department to the county in which the project is located.

(a) To the extent that any payment amounts were used for both real property and personal property or infrastructure and personal property, all amounts will be presumed to have been first used for personal property.

(b) If personal property is removed from the project but is replaced with qualifying replacement property, then the personal property will not be considered to have been removed from the property.

(3) The bonds may include amounts for capitalized interest for a period not to extend beyond the later of (a) the date that is three years from the date of issuance of the bonds and (b) the first date on which any ad valorem taxes (including, but not limited to, county or school district taxes) would have been payable on the property (other than unimproved real property) which is the subject of the payment in lieu of taxes.

(4) The issuer may use proceeds of the bonds (including by establishment of a reserve fund to be used) (a) directly for infrastructure owned or controlled by the issuer or (b) to make loans or grants to, or to participate in joint undertakings with, other agencies or political subdivisions of the State that own or control the infrastructure referred to in item (2) of this subsection.

(5) The bonds are, and must state on their face that they are, (a) payable solely from all or a specifically described part of the payments in lieu of taxes received and retained by the issuer under Section 4-29-60, Section 4-29-67, Section 4-12-20, Section 4-12-30, or Section 13 of Article VIII of the Constitution of this State, (b) not secured by, or in any way entitled to, a pledge of the full faith, credit, or taxing power of the issuer, (c) not an indebtedness of the issuer within the meaning of any state constitutional provision or statutory limitation but are payable solely from a special source that does not include revenues from any tax or license, and (d) not a pecuniary liability of the issuer or a charge against the issuer's general credit or taxing power.

(6) The ordinance authorizing the issuance of the bonds shall specifically describe the portion of the payments in lieu of taxes received and retained by the issuer from which the bonds are payable and by which the bonds are secured.

(7) The bonds may be executed and delivered at any time as a single issue or from time to time as several issues, be in the form and denominations, be of the tenor, be payable in the installments and at the time or times not to exceed the time over which payments in lieu of taxes are scheduled to be received, be subject to the terms of redemption, be payable at the place or places, bear interest at the rate or rates which is payable at the place or places, and contain provisions not inconsistent with this section, all of which must be provided in the ordinance authorizing the bonds.

(8) The bonds may be sold at public or private sale at the prices and in the manner and from time to time as may be determined by the governing board to be most advantageous, and the governing board may pay, as a part of the costs described in item (2) of this subsection, and out of the bond proceeds, all expenses, premiums, commissions, and expenses which the governing board considers necessary or advantageous in connection with the authorization, sale, and issuance of the bonds.

(9) The ordinance may provide for the issuance, in the future, of further bonds on a parity with those initially issued, but the proceedings may preclude the issuance of bonds or any obligations of any sort secured by a lien prior to the lien of the bond or bonds afterward issued on a parity with the bonds.

(10) Pending the issuance of bonds, bond anticipation notes may be issued, and to the end that a vehicle be provided therefor, the provisions of Section 11-17-10 to Section 11-17-110, as now or hereafter amended, are applicable to the bond anticipatory borrowing.

(11) The ordinance authorizing the issuance of the bonds may contain agreements and provisions customarily contained in the instruments securing revenue or special source bonds as the governing board considers advisable, but the issuer does not have the power to obligate itself to impose or maintain any particular level of tax rates.

(B) A county or municipality or special purpose district that receives and retains revenues from a payment in lieu of taxes pursuant to Section 4-29-60, Section 4-29-67, Section 4-12-20, or Section 4-12-30 may pledge the revenues as additional security for general obligation debt or revenue debt of the issuer if the general obligation debt or revenue debt is issued in accordance with items (1) and (2) of this subsection.

(C) A county or municipality or special purpose district that receives and retains revenues from a payment in lieu of taxes pursuant to Section 4-29-60, Section 4-29-67, Section 4-12-20, or Section 4-12-30 may pledge the revenues as additional security for general obligation debt or revenue debt of other agencies or political subdivisions of the State referred to in item (4)(b) of this subsection if the pledge is authorized by a duly-adopted ordinance of the governing body of the county or municipality or special purpose district after a public hearing is held at least fifteen days after notice of the hearing is published in a newspaper of general circulation in the county or municipality or special purpose district, and if the general obligation debt or revenue debt to which the revenues received from a payment in lieu of taxes are pledged is issued solely for the purpose of paying the cost of designing, acquiring, constructing, improving, or expanding the infrastructure serving the county or municipality or special purpose district in order to enhance the economic development of the county or municipality or special purpose district and costs of issuance of the bonds.

(D) Revenues received by a county or municipality or special purpose district which may be pledged or from which bonds may be payable and secured pursuant to this Section 4-29-68 or Section 4-1-175 may be used jointly to pay or secure a single series of bonds.

(E) A political subdivision of this State subject to the limitation of Section 14(7)(a) of Article X of the Constitution of this State pledging pursuant to this section all or a portion of the revenues received and retained by that subdivision from a payment in lieu of taxes to the repayment of any bonds shall not include in the assessed value of taxable property located in the political subdivision for the purposes of calculating the limit imposed by that section of the Constitution any amount representing the value of the property that is the basis of the pledged portion of revenues. If the political subdivision, before pledging revenues pursuant to this section, has included an amount representing the value of a parcel or item of property that is the subject of a payment in lieu of taxes in the assessed value of taxable property located in the political subdivision and has issued general obligation debt within the debt limit calculated on the basis of such assessed value, then it may not pledge pursuant to this section revenues based on the item or parcel of property, to the extent that the amount representing its value is necessary to permit the outstanding general obligation debt within the debt limit of the political subdivision.

(F) A county, municipality, or special purpose district that receives and retains revenues from a payment in lieu of taxes pursuant to Section 4-1-170, 4-12-30, 4-29-60, 4-29-67, or Chapter 44, Title 12 in which these revenues are derived in whole or in part from a redevelopment project area established pursuant to Title 31, Chapter 6 shall allocate these revenues in accordance with the ordinance of the municipality adopted pursuant to Section 31-6-70 as if these revenues remained ad valorem taxes. All fees collected in the redevelopment project area which are not subject to the ordinance of the municipality adopted pursuant to Section 31-6-70 become payments in lieu of taxes and the portion collected by the municipality may be pledged to secure special source revenue bonds issued by the municipality pursuant to Section 4-1-175 or this section.

(G) If the stream of payments from a fee in lieu of tax agreement becomes insufficient to completely service the payments of interest and principal due pursuant to a debt obligation issued pursuant to Section 4-29-68, a penalty must be imposed, in addition to any amount of fee in lieu of tax payment otherwise due or payable, in the amount necessary to pay all amounts of interest and principal which are not otherwise paid by the pledged fee revenue. This penalty does not apply if the entity obligated to make the fee payments or a member of the control group associated with the entity owns the entire bond issue one year before any such default of payment.

HISTORY: 1992 Act No. 361, Section 35, eff May 4, 1992; 1993 Act No. 123, Section 4, eff June 14, 1993; 1995 Act No. 4, Section 1, eff January 10, 1995; 1995 Act No. 125, Section 4B, approved June 7, 1995 and effective for taxable years beginning after 1995; 1996 Act No. 462, Section 23, eff July 2, 1996; 1997 Act No. 149, Section 7, eff June 24, 1997; 1999 Act No. 114, Section 4, eff June 30, 1999; 2007 Act No. 116, Section 67, eff June 28, 2007; 2010 Act No. 290, Section 7, eff January 1, 2011.



SECTION 4-29-69. Inducement agreement providing for payment in lieu of property taxes.

(A) For purposes of this section:

(1) "Qualified property" means all real and tangible personal property owned, leased, licensed, or acquired by a qualified manufacturer during the consolidation period regardless of (a) when the property is placed into service in this State, and (b) whether the property has been previously subject to property taxes in this State.

(2) "Qualified manufacturer" means a manufacturing facility in this State which:

(a) employed at least seven hundred persons at the beginning of the consolidation period; and

(b) is located in a county which is designated at the beginning of the consolidation period as a less-developed county by the South Carolina Department of Revenue pursuant to Section 12-7-1220.

(3) "Qualified consolidation" means:

(a) a restructuring or transfer or series of transfers involving assets of a manufacturing facility in this State and a manufacturing facility which is located in a state other than this State, pursuant to which all or a portion of the assets of the manufacturing facility located in the other state are transferred to a manufacturing facility in this State;

(b) during the consolidation period, (i) the corporations which own or lease the manufacturing facility in the other state and the facility in this State are members of the same controlled group as defined under Internal Revenue Code Section 1563, or (ii) the same corporation owns or leases the facility in this State and the facility in the other state;

(c) at least one hundred new jobs are created at the facility in this State during the consolidation period; and

(d) during the consolidation period, at least ten million dollars of original cost, without regard to depreciation at the time of the transfer to the facility, of manufacturing and related property are added to the facility in this State, either from the manufacturing facility in the other state, or purchased or leased from a third party.

(4) "Payment in lieu of taxes" means one or more payments made to the county at the times and in the amounts as the county, and entity or entities which will initially make the payment in lieu of taxes, may agree, pursuant to a transfer of title to the property which is subject to such payments to the county, and a lease of the property by the county to the entity or entities which will initially make such payments.

(5) "Consolidation period" means the eighteen-month period beginning on the first date that assets are transferred to the facility in this State from the manufacturing facility in the other state. The South Carolina Economic Development Board shall certify in writing to the South Carolina Department of Revenue the specific date that the consolidation period begins.

(B) In the case of a financing agreement in the form of a lease or a lease purchase, the county and the investor may enter into an inducement agreement which provides for a payment in lieu of property taxes under this section for qualified property owned by, or leased or licensed to, one or more qualified manufacturers which complete a qualified consolidation between June 1, 1992, and December 31, 1993.

(C) Any interest in the assets which are subject to the payment in lieu of taxes, or the lease relating to the assets, may be freely transferred without restriction, except as the county, and the entity or entities which will make such payment, may otherwise agree. This agreement, and any inducement agreement, may be freely amended or replaced at any time.

(D) Distribution of the payment in lieu of taxes on the project must be made in the same manner and proportion that the millage levied for school and other purposes would be distributed if the property were taxable.

(E) The provisions of this section do not apply to any construction of Section 4-29-67, and to the extent that Sections 4-29-60, 4-29-67, or any other provision of Title 4 are inconsistent with this section, this section controls.

HISTORY: 1993 Act No. 123, Section 1, eff June 14, 1993.



SECTION 4-29-70. Options in leases; consideration for renewal of lease or purchase of project.

Any financing agreement in the form of a lease of any project may include a provision that the industry shall have options to renew such lease and/or to purchase any or all of the leased project on such terms, at such times, and upon such considerations as the governing board shall agree to. The consideration for any renewal of the lease or for the purchase of any or all of the project need not require the payment by the industry of the full market value thereof, but may be fixed at such lesser consideration as the governing board shall determine to be in the interest of the county or incorporated municipality and in furtherance of the policy of this chapter.

HISTORY: 1962 Code Section 14-399.27; 1967 (55) 120; 1980 Act No. 518, Section 10B.



SECTION 4-29-80. Additional powers of governing boards.

The governing board has the power to provide that the project and improvements must be acquired by the county or incorporated municipality, the industry, or both, on real estate owned by the county, incorporated municipality, or other agency or political subdivision of the State or the industry, that bond proceeds must be disbursed by the trustee bank or banks or depository during construction upon the estimate, order, or certificate of the industry, and if the financing agreement is in the form of a lease that the project need not be conveyed to the county or incorporated municipality for lease to the industry until its completion. The governing board may authorize the industry to acquire real estate and commence construction in anticipation of the issuance of bonds and to provide that the industry must be reimbursed for the expenditures from the proceeds of the bonds if and when issued. In making the agreements or provisions the governing board does not have the power to obligate the county or incorporated municipality except with respect to the project and the application of the revenues therefrom and does not have the power to incur a pecuniary liability or a charge upon the general credit of the county or incorporated municipality or against its taxing powers.

HISTORY: 1962 Code Section 14-399.28; 1967 (55) 120; 1980 Act No. 518, Section 10B; 1992 Act No. 361, Section 38, eff May 4, 1992.



SECTION 4-29-90. Application of proceeds from sale of bonds; cost of acquiring project.

The proceeds from the sale of any bonds issued under authority of this chapter shall be applied only for the purpose for which the bonds were issued; provided, however, that any premium and accrued interest received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; and provided, further, that if for any reason any portion of the proceeds shall not be needed for the purpose for which the bonds were issued, such unneeded portion of the proceeds shall be applied to the payment of the principal of or the interest on the bonds. The cost of acquiring any project shall be deemed to include the following: The actual cost of the construction of any part of a project which may be constructed, including architects' and engineers' fees; the purchase price of any part of a project that may be acquired by purchase; all expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition; and the interest on the bonds for a reasonable time prior to construction, during construction, and for not exceeding one year after completion of the construction.

HISTORY: 1962 Code Section 14-399.29; 1967 (55) 120; 1980 Act No. 518, Section 10B.



SECTION 4-29-100. Payments from county or municipal general funds prohibited; use of lands owned by county or municipality; donations of property or money.

No county or incorporated municipality shall have the power to pay out of its general funds or otherwise contribute, any part of the costs of acquiring a project, except that lands owned by any county or incorporated municipality not required for any other public purpose, may be utilized to the extent required for a project, but under such circumstances the reasonable value of the lands shall be deemed a part of the cost of construction, and shall be paid out of the proceeds of the bonds to the general fund of the county or incorporated municipality. The determination by the governing board of the reasonable value of the land shall be conclusive but review of the determination may be instituted by any interested party within twenty days, but not afterwards, following the publication of notice of the determination in a newspaper of general circulation in each county in which the land is situated, by proceedings de novo in the court of common pleas of the county. The entire cost of acquiring any project shall be paid out of the proceeds from the sale of bonds issued under the authority of this chapter; provided, however, that this provision shall not be construed to prevent a county or incorporated municipality from accepting donations of property to be used as a part of any project or money to be used for defraying any part of the cost of any project.

HISTORY: 1962 Code Section 14-399.30; 1967 (55) 120; 1980 Act No. 518, Section 10B.



SECTION 4-29-110. Refunding bonds.

Any bonds issued hereunder and at any time outstanding may at any time and from time to time be refunded by a county or incorporated municipality, but only with the approval of the State Board being first obtained, by the issuance of its refunding bonds in such amount as the governing board may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds to be refunded, together with any unpaid interest thereon and any premiums, expenses and commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded have matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds for the payment of the bonds to be refunded, or by exchange of the refunding bonds for the bonds to be refunded thereby; provided, that the holders of any bonds to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable, or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption. All refunding bonds issued under the authority of this chapter shall be payable in the same manner and under the same terms and conditions as are herein provided for the issuance of bonds. In addition to the powers herein granted for the issuance of refunding bonds the county boards may avail themselves of the provisions of Sections 11-21-10 to 11-21-80 (the Advanced Refunding Act).

HISTORY: 1962 Code Section 14-399.31; 1967 (55) 120; 1980 Act No. 518, Section 10B.



SECTION 4-29-120. Bonds deemed to be legal investments.

It shall be lawful for all executors, administrators, guardians, committees and other fiduciaries to invest any moneys in their hands in bonds issued under the provisions of this chapter.

HISTORY: 1962 Code Section 14-399.32; 1967 (55) 120; 1980 Act No. 518, Section 10B.



SECTION 4-29-130. Bonds, income therefrom, security agreements, financing agreements, and projects are exempt from certain taxes.

The bonds authorized by this chapter and the income therefrom, all security agreements executed as security therefor, all financing agreements made pursuant to the provisions hereof, and all projects so long as county or municipalities owned and the revenue derived from any financing agreement shall be exempt from all taxation in the State of South Carolina except for inheritance, estate or transfer taxes; and all security agreements and financing agreements made pursuant to the provisions of this chapter shall be exempt from South Carolina stamp and transfer taxes.

HISTORY: 1962 Code Section 14-399.33; 1967 (55) 120; 1980 Act No. 518, Section 10B.



SECTION 4-29-140. State Board shall approve proposal of governing board; petition shall be filed; investigation; notice of approval; challenging validity of approval.

(A) No bonds may be issued pursuant to the provisions of this chapter until the proposal of the governing board to issue the bonds receives the approval of the state board. Whenever a governing board proposes to issue bonds pursuant to the provisions of this chapter, it shall file its petition with the state board setting forth:

(1) a brief description of the project proposed to be undertaken and its anticipated effect upon the economy of the county or incorporated municipality in which the project is to be located and of the areas adjacent to it;

(2) a reasonable estimate of the cost of the project;

(3) a general summary of the terms and conditions of the financing agreement and security agreement to be made, including a statement establishing the basis for the payment of sums in lieu of taxes as required by Section 4-29-60; and

(4) such other information as the state board requires.

Upon the filing of the petition the state board, as soon as practicable, shall conduct such review as it considers advisable, and if it finds that the proposal of the governing board is intended to promote the purposes of this chapter, it is authorized to approve the proposal. At any time following the approval, the governing board may proceed with the acquisition and financing of the project in accordance with the proposal as approved by the state board. Notice of the approval of a proposal by the state board must be published at least once by the state board in a newspaper having general circulation in the county where the project is to be located.

(B) Any interested party, within twenty days after the date of the publication of the notice, but not afterwards, may challenge the validity of the approval by action de novo in the court of common pleas in the county where the project is to be located.

HISTORY: 1962 Code Section 14-399.34; 1967 (55) 120; 1980 Act No. 518, Section 10B; 1994 Act No. 426, Section 1, eff May 27, 1994.



SECTION 4-29-150. Chapter provisions are cumulative; governing board may act at regular or special meeting without notice of proceedings.

Neither this chapter nor anything herein contained shall be construed as a restriction or limitation upon any powers which a county or incorporated municipality might otherwise have under any laws of this State, but shall be construed as cumulative. Subject to the limitations and requirements of Chapter 9, Title 4, of the 1976 Code, the authorizations herein granted may be carried out by any governing board acting at any regular or special meeting and without publication of the proceedings, notwithstanding any restriction, limitation, or other procedure, imposed upon the governing board by any other statute.

HISTORY: 1962 Code Section 14-399.35; 1967 (55) 120; 1980 Act No. 518, Section 10B.






CHAPTER 31 - JOINT COUNTY ECONOMIC OPPORTUNITY COMMISSIONS

SECTION 4-31-10. Commission created.

There is hereby created the Newberry-Saluda Economic Opportunity Commission.

HISTORY: 1962 Code Section 14-691; 1966 (54) 2045.



SECTION 4-31-20. Commission deemed to be body politic and corporate.

The Commission is hereby declared to be a body politic and corporate and shall exercise and enjoy all the rights and privileges of such.

HISTORY: 1962 Code Section 14-692; 1966 (54) 2045.



SECTION 4-31-30. Membership; appointment and qualifications; meetings; members shall serve without compensation.

The Commission shall be composed of thirty members, twenty of whom shall be residents of Newberry County and ten of whom shall be residents of Saluda County, who shall be appointed by the Governor upon the recommendation of the Newberry and Saluda legislative delegations. The Commission shall have at least two meetings each year. The members of the Commission shall serve without compensation.

HISTORY: 1962 Code Section 14-693; 1966 (54) 2045.



SECTION 4-31-40. Terms of office; vacancies; present members of Newberry and Saluda Commissions shall continue to serve.

The terms of office of the members of the Commission shall be for two years or until their successors are appointed and qualify. In the event of a vacancy in the membership of the Commission, a successor for the unexpired portion of the term shall be appointed in the same manner as his predecessor. Of the initial appointees, fifteen shall serve for one year. Present members of the Newberry County and Saluda County Economic Opportunity Commission shall continue to serve until the expiration of their terms.

HISTORY: 1962 Code Section 14-694; 1966 (54) 2045.



SECTION 4-31-50. Officers; record of members.

Immediately upon the appointment of the Commission, it shall organize by electing one of its members as chairman, two as vice-chairmen, one from Saluda County and one from Newberry County, and a fourth as secretary and treasurer. The Commission shall file a record of its members in the offices of the clerks of court for Newberry and Saluda Counties.

HISTORY: 1962 Code Section 14-695; 1966 (54) 2045.



SECTION 4-31-60. Powers and duties.

The Commission shall be responsible for the improvement of communication and cooperation among existing and future programs and the administration of one or more new programs designed to improve the health, education, welfare, housing or employment of the residents of Newberry and Saluda Counties. To this end the Commission shall be empowered as follows:

(a) To sue and be sued;

(b) To adopt, use and alter a corporate seal;

(c) To make bylaws for the management and regulation of its affairs;

(d) To appoint agents, employees and servants, to prescribe their duties, to fix their compensation, to determine if and to what extent they shall be bonded for the faithful performance of their duties;

(e) To undertake the improvement of communication and cooperation among existing and future programs administered by Federal, State, county and municipal governmental agencies and private nonprofit organizations designed to improve the health, education, welfare, housing or employment of the counties' residents and, with the consent of such agencies and organizations, to coordinate same;

(f) To enter into contracts and agreements for performance of its programs and duties with Federal, State, county and municipal governmental agencies and subdivisions thereof, and private nonprofit organizations;

(g) To accept and receive funds for the performance of its duties in the administration of its programs from such governmental agencies and subdivisions thereof and private nonprofit organizations, as well as any other sources;

(h) To designate, at its first meeting in each calendar year but not later than January thirty-first, from its membership an executive committee who shall have power to interview and employ staff personnel. This committee shall meet once a month or as often as may be necessary;

(i) To maintain adequate accounts and records of its activities, receipts and expenses in conformance with requirements of any contract or agreement with any Federal, State, county or municipal governmental agency, or subdivision thereof, or any private nonprofit organization; and

(j) To acquire, own or hold in trust, preserve, restore, maintain or lease property, facilities and equipment reasonably necessary for the performance of its duties and the administration of its programs.

HISTORY: 1962 Code Section 14-696; 1966 (54) 2045.



SECTION 4-31-70. Commission property shall be exempt from certain taxes.

All property of the Commission shall be exempt from all ad valorem taxes levied by Newberry and Saluda Counties or any municipality therein, or any division, subdivision or agency thereof, directly or indirectly.

HISTORY: 1962 Code Section 14-697; 1966 (54) 2045.



SECTION 4-31-80. Conduct of affairs; fiscal year; audit.

The Commission shall conduct its affairs on the fiscal year basis employed by Newberry and Saluda Counties. As shortly after the close of its fiscal year as may be practicable an audit of its affairs shall be made by a certified public accountant in good standing, to be designated by the Commission. Copies of such audit, incorporated into an annual report of the Commission, shall be filed with the Newberry and Saluda legislative delegations.

HISTORY: 1962 Code Section 14-698; 1966 (54) 2045.



SECTION 4-31-90. Amendment or rescission of article.

The right to alter, amend or rescind this article is hereby expressly reserved and disclosed, but no such amendment or repeal shall operate to impair the operation of any contract otherwise made by the authority pursuant to any power conferred by this article.

HISTORY: 1962 Code Section 14-699; 1966 (54) 2045.



SECTION 4-31-100. When action may be taken.

Any action required of the Commission may be taken at any regular or special meeting, and at such meeting a majority of the members shall constitute a quorum.

HISTORY: 1962 Code Section 14-700; 1966 (54) 2045.



SECTION 4-31-310. Commission created.

There is hereby created the Berkeley and Dorchester Economic Opportunity Commission.

HISTORY: 1962 Code Section 14-700.11; 1973 (58) 150.



SECTION 4-31-320. Commission deemed to be body politic and corporate.

The Commission is hereby declared to be a body politic and corporate and shall exercise and enjoy all the rights and privileges of such.

HISTORY: 1962 Code Section 14-700.12; 1973 (58) 150.



SECTION 4-31-330. Membership; appointment; terms of office; compensation and expenses; petition and hearing concerning representation.

The Commission shall not exceed twenty-seven members and shall be so constituted that (1) one third of the members of the Commission are public officials, or their representatives, unless the number of such officials reasonably available or willing to serve is less than one third of the membership of the Commission; (2) at least one third of the members are persons chosen in accordance with democratic selection procedures adequate to assure that they are representative of the poor in the area served; and (3) the remainder of the members are officials or members of business, industry, labor, religious, welfare, education, or other major groups and interests in the counties. Each member of the Commission selected to represent a specific geographic area within the counties must reside in the area he represents and at least ten qualified electors of each county shall be members of the commission.

All members shall be appointed by the Governor upon the recommendation of a majority of the members of the legislative delegations from Berkeley and Dorchester Counties, including the Senators representing the districts of which these counties are a part. The members shall serve without compensation but shall be allowed the usual per diem, mileage and subsistence as provided by law for members of boards, commissions and committees.

Any petition containing two hundred signatures of persons who feel that they are inadequately represented on the Commission shall require a prompt and fair hearing by the Commission. Upon receipt of such a petition, a description of the action taken to insure a prompt and fair hearing to the petitioners, and a statement of any action taken as a result of such a petition shall be promptly recorded in the records of the Commission.

HISTORY: 1962 Code Section 14-700.13; 1973 (58) 150.



SECTION 4-31-340. Terms of office; vacancies.

The term of office of the members of the Commission shall be for two years or until their successors are appointed and qualify. In the event of a vacancy in the membership of the Commission, a successor for the unexpired portion of the term shall be appointed in the same manner as provided for the original appointments.

HISTORY: 1962 Code Section 14-700.14; 1973 (58) 150.



SECTION 4-31-350. Officers; record of members.

Immediately upon the appointment of the Commission, it shall organize by electing one of its members as chairman, a second as vice-chairman and a third as secretary-treasurer. The Commission shall file a record of its members in the offices of the clerks of court of the respective counties.

HISTORY: 1962 Code Section 14-700.15; 1973 (58) 150.



SECTION 4-31-360. Powers and duties.

The Commission shall be responsible for the improvement of communication and cooperation among existing and future programs and the administration of one or more new programs designed to improve the health, education, welfare, housing or employment of the residents of Berkeley and Dorchester Counties. To this end the Commission shall be empowered as follows:

(a) To sue and be sued;

(b) To adopt, use and alter a corporate seal;

(c) To make bylaws for the management and regulations of its affairs;

(d) To appoint a director of the Commission and such other officers, agents and employees that the Commission deems necessary, to prescribe their duties, to fix their compensation and to determine if and to what extent they shall be bonded for the faithful performance of their duties; provided, however, that the following persons shall initially be employed by the Commission in the following capacities, if such persons are willing and able to accept such employment: Mr. Thomas Myers, Director; Mr. Bernard Staggers, Assistant Director; Miss Andrea Spann, Executive Secretary; and Mrs. Beverly Jefferson, Bookkeeper;

(e) To undertake the improvement of communication and cooperation among existing and future programs administered by Federal, State, county and municipal governmental agencies and private nonprofit organizations designed to improve the health, education, welfare, housing or employment of the county residents and, with the consent of such agencies and organizations, to coordinate same;

(f) To enter into contracts and agreements for performance of its programs and duties with Federal, State, county and municipal governmental agencies and subdivisions thereof, and private nonprofit organizations;

(g) To accept and receive funds for the performance of its duties in the administration of its programs from such governmental agencies and subdivisions thereof and private nonprofit organizations, as well as any other sources and to this end, the Commission is specifically authorized to accept from the Berkeley, Colleton and Dorchester Counties Economic Development Corporation any gift or bequest of funds or real or personal property;

(h) To designate an executive committee from among the members of the Commission to which may be delegated one or more duties and responsibilities of the Commission; provided, however, that one third of the members of such a committee shall be representatives selected by the poor, and, from time to time, to appoint one or more subcommittees composed of residents of Berkeley and Dorchester Counties to advise and assist in the administration of its program and the performance of its duties;

(i) To maintain adequate accounts and records of its activities, receipts and expenses in conformance with requirements of any contract or agreement with any Federal, State, county or municipal governmental agency, or subdivision thereof, or any private nonprofit organization; and

(j) To acquire, own or hold in trust, preserve, restore, maintain or lease property, facilities and equipment reasonably necessary for the performance of its duties and the administration of its programs.

HISTORY: 1962 Code Section 14-700.16; 1973 (58) 150.



SECTION 4-31-370. Commission property shall be exempt from certain taxes.

All property of the Commission shall be exempt from all ad valorem taxes levied by Berkeley and Dorchester Counties or municipalities therein, or any division, subdivision or agency thereof, directly or indirectly.

HISTORY: 1962 Code Section 14-700.17; 1973 (58) 150.



SECTION 4-31-380. Conduct of affairs; fiscal year; audit.

The Commission shall conduct its affairs on the fiscal year basis employed by Berkeley County. As shortly after the close of its fiscal year as may be practicable an audit of its affairs shall be made by a certified public accountant in good standing, to be designated by the Commission. Copies of such audit, incorporated into an annual report of the Commission, shall be filed annually with the legislative delegations from Berkeley and Dorchester Counties.

HISTORY: 1962 Code Section 14-700.18; 1973 (58) 150.



SECTION 4-31-390. When action may be taken.

Any action required of the Commission may be taken at any regular or special meeting, and at such meeting a majority of the members shall constitute a quorum.

HISTORY: 1962 Code Section 14-700.19; 1973 (58) 150.






CHAPTER 33 - COUNTY FAIRS

SECTION 4-33-10. Authorization for educational exhibits.

The Commissioner of Agriculture, who is the authorized custodian of the State exhibit property, and the Department of Health and Environmental Control shall, whenever application is made to either or both by the officials of county fairs held in the State and upon the guarantee by such officials of all expenses connected with the undertaking, prepare and send to such fairs exhibits of such educational character as will be instructive and beneficial to the people attending the fairs.

HISTORY: 1962 Code Section 14-651; 1952 Code Section 14-651; 1942 Code Section 3247; 1932 Code Section 3247; Civ. C. '22 Section 953; 1915 (29) 93; 1936 (39) 1615; 1941 (42) 119.



SECTION 4-33-20. Demonstrators shall be assigned to educational exhibits.

The Commissioner of Agriculture and the Department of Health and Environmental Control shall send in charge of these exhibits demonstrators competent to explain fully to visitors at the fairs the educational value of such exhibits.

HISTORY: 1962 Code Section 14-652; 1952 Code Section 14-652; 1942 Code Section 3248; 1932 Code Section 3248; Civ. C. '22 Section 954; 1915 (29) 93; 1936 (39) 1615; 1941 (42) 119.



SECTION 4-33-30. Demonstrators may be persons employed for other purposes; expenses.

The Commissioner of Agriculture and the Department of Health and Environmental Control may detail necessary men to this service, though they may be employed and paid for other purposes, and may expend such funds as may be at their command and as may be necessary to prepare and arrange the exhibits contemplated by Section 4-33-10.

HISTORY: 1962 Code Section 14-653; 1952 Code Section 14-653; 1942 Code Section 3249; 1932 Code Section 3249; Civ. C. '22 Section 955; 1915 (29) 93; 1936 (39) 1615; 1941 (42) 119.






CHAPTER 35 - COUNTY PUBLIC WORKS IMPROVEMENT ACT

SECTION 4-35-10. Short title; counties authorized to exercise powers and provisions.

This chapter may be cited as the "County Public Works Improvement Act". A county may exercise the powers and provisions of this chapter.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



SECTION 4-35-20. Authorizations constitute cumulative and alternative powers.

Nothing contained in this chapter may be construed to limit or restrict the powers of a county. The authorization provided in this chapter is cumulative to those powers and is provided as an alternate means for the provision of public works projects.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



SECTION 4-35-30. Definitions.

As used in this chapter:

(1) "Assessment" means an assessment voluntarily agreed upon by a majority of the owners of real property within an improvement district and representing at least sixty-six percent of the assessed value of all real property within the improvement district. The assessment must be made upon all real property located within the district, other than property constituting improvements within the meaning of this section, and based upon assessed value, front footage, area, per parcel basis, the value of improvements to be constructed within the district, or a combination of them, as the basis is determined by the governing body of the county. An assessment imposed upon real property with the consent of the owner remains valid and enforceable in accordance with the provisions of this chapter even if there is a later subdivision and transfer of the property or a part of it. An improvement plan may provide for a change in the basis of assessment upon the subdivision and transfer of real property.

(2) "Improvements" means recreational facilities, pedestrian facilities, sidewalks, storm drains, or water course facilities or improvements, the relocation, construction, widening, and paving of roads and streets, any building or other facilities for public use, any public works eligible for financing pursuant to Section 6-21-50, and may include the acquisition of necessary easements and land and all things incidental to the provision of the above. These improvements may be designated by the governing body as public works eligible for revenue bond financing pursuant to Section 6-21-50, and the improvements, taken in the aggregate, may be designated by the governing body as a "system" of related projects within the meaning of Section 6-21-15.

(3) "Improvement district" means an area within the county designated by the governing body pursuant to the provisions of this chapter and within which an improvement plan is to be accomplished.

(4) "Improvement plan" means the overall plan by which the governing body proposes to effect improvements within an improvement district to preserve property values, prevent deterioration, and preserve the tax base.

(5) "Owner" means a person twenty-one years of age or older, or the proper legal representative for a person younger than twenty-one years of age, and a firm or corporation, who or which owns legal title to a present possessory interest in real estate equal to a life estate or greater (expressly excluding leaseholds, easements, equitable interests, inchoate rights, and future interest) and who owns, at the date of the petition or written consent, at least an undivided one-tenth interest in a single tract and whose name appears on the county tax records as an owner of real estate, and a duly organized group whose tax interest is at least equal to a one-tenth interest in a single tract. If a firm or person has a leasehold interest requiring it or him to pay all county taxes, the agreement is not applicable to charges of the assessment of the district as only the owner has the right to petition on the assessment charge for the improvement district.

(6) "Governing body" means the governing body of a county.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993; 1998 Act No. 389, Sections 1, 5, eff June 15, 1998.



SECTION 4-35-40. Powers of governing body with respect to improvements; means of financing.

The governing body is authorized to acquire, own, construct, establish, enlarge, improve, expand, operate, maintain and repair, and sell, lease, and otherwise dispose of an improvement and to finance the acquisition, construction, establishment, enlargement, improvement, expansion, operation, maintenance and repair, in whole or in part, by the imposition of assessments in accordance with this chapter and through the issuance of special district bonds, general obligation bonds of the county, or revenue bonds of the county, from general revenues from any source not restricted from that use by law, or by a combination of the funding sources.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993; 1998 Act No. 389, Section 2, eff June 15, 1998.



SECTION 4-35-50. Requisites for establishment of improvement district; power to implement and finance improvement plan.

(A) If the governing body finds that (1) improvements may be beneficial within a designated improvement district, (2) the improvements may preserve property values within the district, (3) in the absence of the improvements, property values within the area would likely depreciate, (4) it would be fair and equitable to finance all or part of the cost of the improvements by an assessment upon the real property located within the district, and (5) written consent for the creation of the improvement district from a majority of the owners of real property within the district and having an aggregate assessed value in excess of sixty-six percent of the assessed value of all real property within the improvement district has been obtained, the governing body may establish the area as an improvement district and implement and finance, in whole or in part, an improvement plan in the district in accordance with the provisions of this chapter.

(B) Instead of items (A)(2) and (A)(3), the governing body may find that the improvements are likely significantly to improve property values within the district by promoting the development of the property.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993; 1998 Act No. 389, Section 3, eff June 15, 1998.



SECTION 4-35-60. Resolution describing improvement district and plan, including costs, assessments, etc.; establishing time and place of hearing.

The governing body, by resolution, shall describe the improvement district and the improvement plan to be affected in it, including property within the improvement district to be acquired and improved, the projected time schedule for the accomplishment of the improvement plan, the estimated cost and the amount of the cost to be derived from assessments, bonds, or other general funds, together with the proposed basis and rates of assessments to be imposed within the improvement district. The resolution also must establish the time and place of a public hearing to be held but the public hearing may not take place sooner than thirty days nor more than forty-five days following the adoption of the resolution.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



SECTION 4-35-70. Publication of resolution providing for improvement district; public hearing.

A resolution providing for an improvement district, when adopted, must be published once a week for three successive weeks in a newspaper of general circulation within the county and the final publication must be at least ten days before the date of the scheduled public hearing. At the public hearing and at any adjournment of it, all interested persons may be heard either in person or by their designees.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



SECTION 4-35-80. Improvements financed through assessments, bonds, general revenues, or combination of sources.

The governing body may provide by the resolution for the payment of the cost of the improvements and facilities to be constructed within the improvement district by assessments on the property as defined in Section 4-35-30, by the issuance of special district bonds, revenue bonds, or general obligation bonds of the county, from general revenues from a source not restricted from that use by law, or from a combination of the financing sources as may be provided in the improvement plan. The governing body may use the provisions of Chapter 21, Title 6 to issue revenue bonds, and any assessments authorized by this chapter are revenues of the system for that purpose.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993; 1998 Act No. 389, Section 4, eff June 15, 1998.



SECTION 4-35-90. Financing discretionary with governing body; assessment rates may vary.

The financing of improvements by assessment, bonds, or other revenues, and the proportions of them, must be in the discretion of the governing body, and the rates of assessments upon property owners within the improvement district need not be uniform but may vary in proportion to improvements made immediately adjacent to or abutting upon the property of each owner in the district as well as other bases as provided in Section 4-35-30.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



SECTION 4-35-100. Preparation of assessment roll.

If all or a part of improvements and facilities within the district are to be financed by assessments on property in it, the governing body shall prepare an assessment roll in which there must be entered the names of the persons whose properties are to be assessed and the amount assessed against their respective properties with a brief description of the lots or parcels of land assessed.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



SECTION 4-35-110. Notice of improvement and assessment; statement of lien; time and place for hearing; opportunity to file written objection; failure to file objection constitutes consent.

As soon as practicable after the completion of the assessment roll provided in Section 4-35-100, the governing body shall mail by registered or certified mail, return receipt requested, to the owner or owners of each lot or parcel of land against which an assessment is to be levied, at the address appearing on the records of the county treasurer, a notice stating the nature of the improvement, the total proposed cost of it, the amount to be assessed against the particular property, and the basis upon which the assessment is made, together with the terms and conditions upon which the assessment may be paid. The notice must contain a brief description of the particular property involved, together with a statement that the amount assessed constitutes a lien against the property superior to all other liens except property taxes. The notice also must state the time and place fixed for the hearing of objections in respect to the assessment. A property owner who fails to file with the county council a written objection to the assessment against his property within the time provided for hearing the objections is considered to have consented to the assessment, and the published and written notices prescribed in this chapter shall so state.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



SECTION 4-35-120. Hearing of objections and supporting proof; corrections to assessment; confirmation of roll; filing of copy; lien created; assessment and collection together with property taxes.

The governing body shall hear the objection as provided in this chapter of all persons who file written notice of objection within the time prescribed and who may appear and make proof in relation to the objection, either in person or by their attorney. The governing body, at the sessions held to make final decisions on objections, may make corrections in the assessment roll as it considers proper and confirm them, or set it aside and provide for a new assessment. Whenever the governing body confirms an assessment, either as originally prepared or as corrected later, a copy of it must be filed in the office of the clerk of court, and from the time of filing the assessment impressed in the assessment roll constitutes and is a lien on the real property against which it is assessed superior to all other liens and encumbrances, except the lien for property taxes, and must be annually assessed and collected with the property taxes on it.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



SECTION 4-35-130. Mailing of notice of confirmation to persons who filed objections; appeal to court; hearing; effect.

Upon the confirmation of an assessment, if any, the governing body shall mail a written notice to all persons who have filed written objections as provided in this chapter of the amount of the assessment finally confirmed. The property owner may appeal the assessment only if he, within twenty days after the mailing of the notice to him confirming the assessment, gives written notice to the governing body of his intent to appeal his assessment to the court of common pleas of the county in which the property is situate, but no such appeal delays or stays the construction of improvements or affect the validity of the assessments confirmed and not appealed. Appeals must be heard and determined on the record in the manner of appeals from administrative bodies in this State.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



SECTION 4-35-140. Creation of improvement district by ordinance; filing.

Not sooner than ten days nor more than one hundred twenty days following the conclusion of the public hearing provided in Section 4-35-60, the governing body, by ordinance, may provide for the creation of the improvement district as originally proposed or with changes and modifications the governing body may determine, and provide for the financing by assessment, bonds, or other revenues as provided in this chapter. The ordinance may incorporate by reference plats and engineering reports and other data on file in the office of the county. The place of filing and reasonable hours for inspection must be made available to all interested persons.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.



SECTION 4-35-150. Improvement ownership, removal, additions and alterations; special assessments.

The improvements as defined in Section 4-35-30 must be owned by the county, the State, or another public entity for the benefit of the citizens and residents of the improvement district or the entity owning the improvement, and at any time may be removed, altered, changed, or added to, as the governing body of the owner may determine except that during the continuance or maintenance of the improvements, the special assessments on property may be utilized for the preservation, operation, and maintenance of the improvements and facilities provided in the improvement plan, for the management and operation of the improvement district as provided in the improvement plan, and for payment of indebtedness incurred.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993; 1999 Act No. 114, Section 6, eff 20 days after approval by Governor (approved June 30, 1999).



SECTION 4-35-160. Abolition of district; notice and hearing.

The governing body may by ordinance abolish the improvement district if there is no outstanding public debt for which assessments have been imposed on property within the improvement district for the payment of the debt. The governing body must first conduct a public hearing. Notice of the hearing must appear in a newspaper of general circulation in the improvement district two weeks before the hearing is held.

HISTORY: 1993 Act No. 99, Section 1, eff June 15, 1993.






CHAPTER 37 - OPTIONAL METHODS FOR FINANCING TRANSPORTATION FACILITIES

SECTION 4-37-10. Transportation authority; establishment; membership.

(A) Subject to requirements of this chapter and the referendum described in Section 4-37-30, the governing body of a county may by ordinance establish a transportation authority with all of the rights and powers described in Section 4-37-20. If, pursuant to this section, a county chooses to finance all of the cost of highways, roads, streets, bridges, and other transportation-related projects and elects to create an authority for that purpose, the members of the authority board must be appointed by the county governing body in the manner it determines.

(B) If a county chooses to enter into a partnership, consortium, or other contractual arrangement with one or more other governmental entities and if the parties choose to form an authority for such purpose, those other governmental entities must have one or more designated appointees on the authority board as provided in an intergovernmental agreement to be entered into by the parties. In order for a county to enter into the formation of an authority, partnership, consortium, or other intergovernmental agreement pursuant to the provisions of this chapter with other counties, a referendum on the action must be held by each county and the referendum must be approved by each and every separate county and together.

(C) For purposes of this chapter "governmental entity" is a county in South Carolina, or the State of South Carolina and its departments and agencies.

(D) The existence of any authority created pursuant to this chapter must terminate not later than twelve months after a sales and use tax or toll authorized by this chapter terminates.

HISTORY: 1995 Act No. 52, Section 2, eff upon approval (became law without the Governor's signature May 18, 1995).



SECTION 4-37-20. Rights and power of transportation authority.

The board of the authority has all the rights and powers of a public body, politic and corporate of this State, including, without limitation, all the rights and powers necessary or convenient to manage the business and affairs of the authority and to take action as it may consider advisable, necessary, or convenient in carrying out its powers including, but not limited to, the following rights and powers:

(1) to have perpetual succession;

(2) to sue and be sued;

(3) to adopt, use, and alter a seal;

(4) to make and amend bylaws for regulation of its affairs consistent with the provisions of this chapter;

(5) to acquire by gift, deed or easement, purchase, hold, use, improve, lease, mortgage, pledge, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest in any property, or revenues of the authority as security for notes, bonds, evidences of indebtedness, or other obligations of the authority;

(6) to borrow money, make and issue notes, bonds, and other evidences of indebtedness; to secure the payment of the obligations or any part by mortgage, lien, pledge, or deed of trust, on any of its property, contracts, franchises, or revenues;

(7) to make contracts, including service contracts with a person, corporation, or partnership including, without limitation, the South Carolina Department of Transportation, to provide the facilities and services provided herein; and

(8) execute all instruments necessary or convenient for the carrying out of business.

The board of the authority is not authorized to exercise the powers of eminent domain; however, it may recommend to the county governing body that property be acquired through eminent domain. The county governing body must determine if the property is to be acquired through eminent domain and, if so, to commence the eminent domain proceedings.

HISTORY: 1995 Act No. 52, Section 2, eff upon approval (became law without the Governor's signature May 18, 1995); 1997 Act No. 122, Section 2, eff June 13, 1997.



SECTION 4-37-25. Transportation authority; procurement methods and requirements.

An authority created pursuant to this chapter must comply with Section 11-35-50. When procuring the construction, maintenance, and repair of bridges, highways, and roads, an authority must use the same procurement methods and apply the same procurement requirements used by and applied to the South Carolina Department of Transportation in the construction, maintenance, and repair of bridges, highways, and roads including the provisions of Section 12-27-1320 except that when applying Section 12-27-1320, the contracting entity may meet the expenditures standards of Section 12-27-1320 by either direct or indirect contracts. For purposes of this provision, "contracting entity" includes a governmental body and a private entity with which a governmental body contracts for the construction, maintenance, and repair of bridges, highways, and roads.

HISTORY: 1995 Act No. 52, Section 2, eff upon approval (became law without the Governor's signature May 18, 1995).



SECTION 4-37-30. Sales and use taxes or tolls as revenue for transportation facilities.

To accomplish the purposes of this chapter, counties are empowered to impose one but not both of the following sources of revenue: a sales and use tax as provided in item (A) or to authorize an authority established by the county governing body as provided in Section 4-37-10 to use and impose tolls in accordance with the provisions of item (B):

(A) Subject to the requirements of this section, the governing body of a county may impose by ordinance a sales and use tax in an amount not to exceed one percent within its jurisdiction for a single project or for multiple projects and for a specific period of time to collect a limited amount of money.

(1) The governing body of a county may vote to impose the tax authorized by this section, subject to a referendum, by enacting an ordinance. The ordinance must specify:

(a) the project or projects and a description of the project or projects for which the proceeds of the tax are to be used, which may include projects located within or without, or both within and without, the boundaries of the county imposing the tax and which may include:

(i) highways, roads, streets, bridges, mass transit systems, greenbelts, and other transportation-related projects facilities including, but not limited to, drainage facilities relating to the highways, roads, streets, bridges, and other transportation-related projects;

(ii) jointly-operated projects, of the type specified in sub-subitem (i), of the county and South Carolina Department of Transportation; or

(iii) projects, of the type specified in sub-subitem (i), operated by the county or jointly-operated projects of the county and other governmental entities;

(b) the maximum time, stated in calendar years or calendar quarters, or a combination of them, not to exceed twenty-five years or the length of payment for each project whichever is shorter in length, for which the tax may be imposed;

(c) the estimated capital cost of the project or projects to be funded in whole or in part from proceeds of the tax and the principal amount of bonds to be supported by the tax; and

(d) the anticipated year the tax will end.

(2) Upon receipt of the ordinance, the county election commission shall conduct a referendum on the question of imposing the optional special sales and use tax in the jurisdiction. A referendum for this purpose must be held at the time of the general election. The commission shall publish the date and purpose of the referendum once a week for four consecutive weeks immediately preceding the date of the referendum in a newspaper of general circulation in the jurisdiction. A public hearing must be conducted at least fourteen days before the referendum after publication of a notice setting forth the date, time, and location of the public hearing. The notice must be published in a newspaper of general circulation in the county at least fourteen days before the date fixed for the public hearing.

(3) A separate question must be included on the referendum ballot for each purpose which purpose may, as determined by the governing body of a county, be set forth as a single question relating to several of the projects, and the question must read substantially as follows:

"I approve a special sales and use tax in the amount of (fractional amount of one percent) (one percent) to be imposed in (county) for not more than (time) to fund the following project or projects:

Project (1) for __________ $ __________

Yes ___

No ___

Project (2), etc."

In addition, the referendum, as determined by the governing body of a county, may contain a question on the authorization of general obligation bonds under the exemption provided in Section 14(6), Article X of the Constitution of South Carolina, 1895, so that revenues derived from the imposition of the optional sales and use tax may be pledged to the repayment of the bonds. The additional question must read substantially as follows:

"I approve the issuance of not exceeding $_____ of general obligation bonds of _____ County, maturing over a period not to exceed ___ years to fund the _____ project or projects.

Yes ___

No ___"

If the referendum on the question relating to the issuance of general obligation bonds is approved, the county may issue bonds in an amount sufficient to fund the expenses of the project or projects.

(4) All qualified electors desiring to vote in favor of imposing the tax for a particular purpose shall vote "yes" and all qualified electors opposed to levying the tax for a particular purpose shall vote "no". If a majority of the votes cast are in favor of imposing the tax for one or more of the specified purposes, then the tax is imposed as provided in this section; otherwise, the tax is not imposed. The election commission shall conduct the referendum pursuant to the election laws of this State, mutatis mutandis, and shall certify the result no later than November thirtieth after the date of the referendum to the appropriate governing body and to the Department of Revenue. Included in the certification must be the maximum cost of the project or projects or facilities to be funded in whole or in part from proceeds of the tax, the maximum time specified for the imposition of the tax, and the principal amount of bonds to be supported by the tax receiving a favorable vote. Expenses of the referendum must be paid by the jurisdiction conducting the referendum. If the tax is approved in the referendum, the tax is imposed effective the first day of May following the date of the referendum. If the certification is not made timely to the Department of Revenue, the imposition is postponed for twelve months.

(5) The tax terminates on the earlier of:

(a) the final day of the maximum time specified for the imposition; or

(b) the end of the calendar month during which the Department of Revenue determines that the tax has raised revenues sufficient to provide the greater of either the cost of the project or projects as approved in the referendum or the cost to amortize all debts related to the approved projects.

(6) When the optional sales and use tax is imposed, the governing body of the jurisdiction authorizing the referendum for the tax shall include by definition more than one item as defined in (a)(i) and (a)(ii) to describe the single project or multiple projects for which the proceeds of the tax are to be used.

(7) Amounts collected in excess of the required proceeds first must be applied, if necessary, to complete each project for which the tax was imposed. Any additional revenue collected above the specified amount must be applied to the reduction of debt principal of the imposing political subdivision on transportation infrastructure debts only.

(8) The tax levied pursuant to this section must be administered and collected by the Department of Revenue in the same manner that other sales and use taxes are collected. The department may prescribe the amounts which may be added to the sales price because of the tax.

(9) The tax authorized by this section is in addition to all other local sales and use taxes and applies to the gross proceeds of sales in the applicable jurisdiction which are subject to the tax imposed by Chapter 36 of Title 12 and the enforcement provisions of Chapter 54 of Title 12. The gross proceeds of the sale of items subject to a maximum tax in Chapter 36 of Title 12 are exempt from the tax imposed by this section. The gross proceeds of the sale of food lawfully purchased with United States Department of Agriculture food stamps are exempt from the tax imposed by this section. The tax imposed by this section also applies to tangible personal property subject to the use tax in Article 13, Chapter 36 of Title 12.

(10) Taxpayers required to remit taxes pursuant to Article 13, Chapter 36 of Title 12 must identify the county in which the tangible personal property purchase at retail is stored, used, or consumed in this State.

(11) Utilities are required to report sales in the county in which consumption of the tangible personal property occurs.

(12) A taxpayer subject to the tax imposed by Section 12-36-920, who owns or manages rental units in more than one county shall report separately in his sales tax return the total gross proceeds from business done in each county.

(13) The gross proceeds of sales of tangible personal property delivered after the imposition date of the tax levied pursuant to this section in a county, either pursuant to the terms of a construction contract executed before the imposition date, or a written bid submitted before the imposition date, culminating in a construction contract entered into before or after the imposition date, are exempt from the special local sales and use tax provided in this section if a verified copy of the contract is filed with the Department of Revenue within six months after the imposition of the special local sales and use tax.

(14) Notwithstanding the imposition date of the special local sales and use tax authorized pursuant to this section, with respect to services that are billed regularly on a monthly basis, the special local sales and use tax is imposed beginning on the first day of the billing period beginning on or after the imposition date.

(15) The revenues of the tax collected in each county pursuant to this section must be remitted to the State Treasurer and credited to a fund separate and distinct from the general fund of the State. After deducting the amount of refunds made and costs to the Department of Revenue of administering the tax, not to exceed one percent of the revenues, the State Treasurer shall distribute the revenues and all interest earned on the revenues while on deposit with him quarterly to the county in which the tax is imposed, and these revenues and interest earnings must be used only for the purpose stated in the imposition ordinance. The State Treasurer may correct misallocations by adjusting later distributions, but these adjustments must be made in the same fiscal year as the misallocations. However, allocations made as a result of city or county code errors must be corrected prospectively.

(16) The Department of Revenue shall furnish data to the State Treasurer and to the counties receiving revenues for the purpose of calculating distributions and estimating revenues. The information which must be supplied to counties upon request includes, but is not limited to, gross receipts, net taxable sales, and tax liability by taxpayers. Information about a specific taxpayer is considered confidential and is governed by the provisions of Section 12-54-240. A person violating this section is subject to the penalties provided in Section 12-54-240.

(17) The Department of Revenue may promulgate regulations necessary to implement this section.

(B)(1)(a) This item (B) is intended to provide an additional and alternative method, subject to a referendum, for the provision of and financing for highways, roads, streets, and bridges, and other transportation-related projects, either alone or in partnership with other governmental entities to the end that these transportation-related projects may be undertaken in such manner as may best be calculated to expedite relief of hazardous and congested traffic conditions on the highways in the State, including the authorization for turnpike projects undertaken by the Department of Transportation in Article 9 of Chapter 5 of Title 57. The Department of Transportation is prohibited from removing funds previously dedicated to the project or designated county area under its allocation formula based upon the fact that a county has passed a referendum to impose the tax provided in this chapter.

(b) Subject to the requirements of this item (B), the governing body of a county may by ordinance authorize, subject to a referendum, an authority to use tolls to finance projects authorized by this section.

(c) The ordinance enacted by the governing body of the county to authorize an authority to use tolls must specify:

(i) the purpose for which the toll revenues are to be used which may include jointly-operated projects between the authority and the South Carolina Department of Transportation;

(ii) the maximum time, stated in calendar years or calendar quarters, or a combination of them, not to exceed twenty-five years, for which the tolls may be imposed; and

(iii) the maximum cost of the project or facilities to be funded in whole or in part from toll revenues and the principal amount of bonds to be supported by the tolls.

(d) Upon receipt of the ordinance, the county election commission shall conduct a referendum on the question of authorizing an authority to use tolls in the jurisdiction. The referendum must be held on the first Tuesday occurring sixty days after the election commission receives the ordinance. If that Tuesday is a legal holiday then the referendum must be held on the next succeeding Tuesday that is not a holiday. The commission shall publish the date and purpose of the referendum once a week for four consecutive weeks immediately preceding the date of the referendum, in a newspaper of general circulation in the jurisdiction. A public hearing must be conducted at least fourteen days before the referendum, after publication of a notice setting forth the date, time, and location of the public hearing. The notice must be published in a newspaper of general circulation in the county at least fourteen days before the date fixed for the public hearing.

(e) A separate question must be included on the referendum ballot for each purpose and the question must read substantially as follows:

"I approve the imposition of tolls on the following project or projects in (county) for not more than (time) to fund the following project or projects:

Project (1) for __________ $ __________

Yes ___

No ___

Project (2) etc."

(f) All qualified electors desiring to vote in favor of imposing tolls for a particular purpose shall vote "yes" and all qualified electors opposed to imposing tolls for a particular purpose shall vote "no". If a majority of the votes cast are in favor of imposing tolls for one or more of the specified purposes, then tolls are imposed as provided in this section; otherwise, an authority is not authorized to impose tolls. A subsequent referendum on this question, after the question is disapproved, must not be held more than once in twenty-four months. The election commission shall conduct the referendum under the election laws of this State, mutatis mutandis, and shall certify the result no later than sixty days after the date of the referendum to the appropriate county governing body and authority and to the South Carolina Department of Transportation. Included in the certification must be the maximum cost of the project or facilities to be funded in whole or in part from proceeds of the tolls and the maximum time specified for the imposition of the tolls receiving a favorable vote. Expenses of the referendum must be paid by the jurisdiction conducting the referendum.

(g) Tolls terminate on the earlier of:

(i) the final day of the maximum time specified for the imposition; or

(ii) the end of the calendar month during which the authority determines that the tolls have raised revenues sufficient to provide the greater of either the cost of the project or projects as approved in the referendum or the cost to amortize all debts related to the approved projects.

(h) When tolls are imposed for more than one purpose, the governing body of the jurisdiction authorizing the referendum for the tolls shall determine the priority for the expenditure of the net proceeds of the tolls for the purposes stated in the referendum.

(i) Amounts collected in excess of the required proceeds must first be applied, if necessary, to complete each project for which the toll was imposed; otherwise, the excess amounts must be credited to the general fund of the jurisdiction imposing the tax for infrastructure use only.

(2) If the voters have approved the imposition of tolls by referendum and if the authority enters into a partnership, consortium, or other contractual arrangement with the Department of Transportation relating to turnpike facilities, the authority may designate, establish, plan, improve, construct, maintain, operate, and regulate designated highways, roads, streets, and bridges as "turnpike facilities" as a part of the state highway system or any federal aid system whenever the authority determines the traffic conditions, present or future, justify these facilities. Under such partnership arrangement, the authority may utilize funds available for the maintenance of the state highway system for the maintenance of any turnpike facility financed pursuant to this chapter. If the authority determines it is feasible to make all or part of a construction project a turnpike facility, it may engage in the preliminary estimates and studies incident to the determination of the feasibility or practicability of constructing any toll road as it from time to time considers necessary and the cost of the preliminary estimates and studies may be paid from the general highway fund and must be reimbursed from funds provided under this chapter only if the studies and estimates lead to the construction of a toll road.

(3) Under the partnership arrangement, the authority may acquire such lands and property, including rights of access as may be needed for turnpike facilities, by gift, devise, purchase, or condemnation by easement or in fee simple as authorized by law on or after the effective date of this chapter for acquiring property or property rights in connection with other state highways.

(4) In designating, establishing, planning, abandoning, improving, constructing, maintaining, and regulating turnpike facilities, the authority may exercise such authorizations as are granted generally to the Department of Transportation by the statutory law applicable to the state highway system, except as they may be inconsistent with the provisions included in this chapter.

(5) Whenever it becomes necessary that monies be raised for the transportation facilities described in this chapter, the authority may issue toll revenue bonds in a principal amount not to exceed the amount authorized in the referendum to authorize the authority to impose tolls to provide all or a portion of the cost of these facilities and maintenance of the toll road after adopting its resolution setting forth the following:

(a) the toll facility proposed to be constructed;

(b) the amount required for feasibility studies, planning, design, right-of-way acquisition, and construction of the toll facility;

(c) a tentative time schedule setting forth the period of time for which the toll shall be imposed and set forth a schedule for elimination of all or part of all tolls;

(d) a debt service table showing the estimated annual principal and interest requirements for the proposed toll revenue bonds;

(e) any feasibility study obtained by the authority relating to the proposed toll facility;

(f) any covenants to be made in the bond resolution respecting competition between the proposed toll facility and possible future highways whose construction would have an adverse effect upon the toll revenues which would otherwise be derived by the proposed toll facility;

(g) any additional revenue collected above the specified amount to satisfy the principal and interest of toll revenue bonds or maintenance must be applied to the reduction of debt principal of the imposing political subdivision.

(6) In addition to the powers listed above, the authority may in connection with such toll facilities:

(a) fix and revise from time to time and charge and collect tolls for transit over each turnpike facility constructed by it;

(b) combine for the purpose of financing the facilities any two or more turnpike facilities;

(c) control access to turnpike facilities;

(d) to the extent permitted by a bond resolution, expend turnpike facility revenues in advertising the facilities and services of the turnpike facility or facilities to the traveling public;

(e) receive and accept from any federal agency grants for or in the aid of the construction of any turnpike facility;

(f) do all acts and things necessary or convenient to carry out the powers expressly granted in this chapter;

(g) enter into contracts with the Department of Transportation for sharing the cost of building and the revenues derived from the facilities authorized in this chapter and for the operation and maintenance of the facilities for transportation infrastructure debts only.

(C) It is intended that this chapter is an additional and alternative method of financing highway and bridge projects to those already provided under the provisions of the State Highway Bond Act (Section 57-11-210), the State Turnpike Bond Act (Section 57-5-1310 et seq.), the Revenue Bond Act for Utilities (Section 6-21-10 et seq.), and Section 4-9-30(5).

(D) The Department of Transportation must not diminish or decrease funds available to a municipality, county, or multi-county area because a project has been funded in the municipality, county, or multi-county area pursuant to a referendum provided in this chapter.

HISTORY: 1995 Act No. 52, Section 2, eff upon approval (became law without the Governor's signature May 18, 1995); 1997 Act No. 122, Section 1, eff June 13, 1997; 1999 Act No. 93, Section 6, eff June 11, 1999; 2000 Act No. 368, Section 1, eff June 14, 2000; 2001 Act No. 89, Section 41, eff July 20, 2001.



SECTION 4-37-40. Limitation on sales tax rate.

At no time may any portion of the county area be subject to more than one percent sales tax levied pursuant to this chapter, Article 3, Chapter 10 of this title, or pursuant to any local legislation enacted by the General Assembly.

HISTORY: 1995 Act No. 52, Section 2, eff upon approval (became law without the Governor's signature May 18, 1995); 2000 Act No. 368, Section 2, eff June 14, 2000.



SECTION 4-37-50. Unidentified funds; transfer and supplemental distributions.

Annually, and only in the month of June, funds collected by the department from the local option transportation facility tax, which are not identified as to the governmental unit due the tax, must be transferred, after reasonable effort by the department to determine the appropriate governmental unit, to the State Treasurer's Office. The State Treasurer shall distribute these funds to the county treasurer in the county area in which the tax is imposed and the revenues must be used only for the purposes stated in the imposition ordinance. The State Treasurer shall calculate this supplemental distribution on a proportional basis, based on the current fiscal year's county area revenue collections.

HISTORY: 1999 Act No. 93, Section 7, eff June 11, 1999.









Title 5 - Municipal Corporations

CHAPTER 1 - INCORPORATION

SECTION 5-1-10. Certified municipalities and established townships declared perpetual bodies politic and corporate.

(A) A municipality having a certificate of incorporation issued by the Secretary of State and a township established by act of the General Assembly are declared to be perpetual bodies, politic and corporate, entitled to exercise all the powers and privileges provided for municipal corporations in this State, and subject to all the limitations and liabilities provided for municipal corporations in this State.

(B) The incorporation or corporate capacity of a municipality or township established by act of the General Assembly must not be attacked in any court in this State except as provided by statute.

HISTORY: 1962 Code Section 47-1; 1975 (59) 692; 2005 Act No. 77, Section 1, eff July 1, 2005.



SECTION 5-1-20. Definitions.

As used in Chapters 1 through 17 of this title, unless the context clearly indicates otherwise:

(1) "Municipality" means a city or town issued a certificate of incorporation, or township created by act of the General Assembly.

(2) "Publicly-owned property" means any federally-owned, state-owned, or county-owned land or water area.

HISTORY: 1962 Code Section 47-10.1; 1975 (59) 692; 2005 Act No. 77, Section 1, eff July 1, 2005.



SECTION 5-1-22. Public policy for incorporation of publicly-owned property established.

The General Assembly finds and declares the following to be the public policy of the State of South Carolina:

(1) publicly-owned property may be incorporated or annexed by a municipality as provided by the state's statutory law; however, publicly-owned property is for the benefit of all citizens of the State and is not the exclusive territory of any one municipality; and

(2) incorporation or annexation of publicly-owned property does not confer or convey to a municipality control over the publicly-owned property that in any way:

(a) interferes with the superior authority of the federal, state, or county government; or

(b) prevents an area seeking to be incorporated from using the publicly- owned property to establish contiguity as provided in Section 5-1-30(A)(4).

HISTORY: 2005 Act No. 77, Section 1, eff July 1, 2005.



SECTION 5-1-24. Application for incorporation; contents; review.

(A) After June 30, 2005, citizens of an area seeking municipal incorporation shall file an application for incorporation with the Secretary of State's office containing:

(1) a petition setting out the corporate limits proposed for the municipality and the number of inhabitants residing within the proposed corporate limits, and signed by fifteen percent of the qualified electors who reside within the proposed municipality; and

(2) documentation concerning the minimum service standard incorporation requirements as provided in Section 5-1-30.

(B) Upon receipt of a filing for a proposed municipal incorporation, the Secretary of State shall transfer a copy of the filing to the Joint Legislative Committee on Municipal Incorporation for review.

HISTORY: 2005 Act No. 77, Section 1, eff July 1, 2005.



SECTION 5-1-26. Joint Legislative Committee on Municipal Incorporation created; membership; terms; chairman; committee staff.

(A) The Joint Legislative Committee on Municipal Incorporation is created to review the petition and documentation submitted by an area seeking municipal incorporation and to make a recommendation to the Secretary of State whether the area meets the minimum service standard incorporation requirements as provided in Section 5-1-30.

(B) The committee consists of seven members:

(1) two Senators appointed by the President Pro Tempore of the Senate;

(2) two members of the House of Representatives appointed by the Speaker of the House of Representatives;

(3) one person appointed by the Governor;

(4) one city manager or elected city official appointed by the President Pro Tempore of the Senate from a list of three persons recommended by the Municipal Association of South Carolina; and

(5) one county council member or county manager or administrator appointed by the Speaker of the House of Representatives from a list of three persons recommended by the South Carolina Association of Counties.

(C) The members are appointed to serve terms of two years, initially beginning on July 1, 2005, and until their successors are appointed and qualify. A vacancy must be filled in the same manner as the original appointment for the unexpired term.

(D) The committee shall elect a chairman from its membership for a one-year term. The position of chairman rotates among the members.

(E) The committee meets at times and places as it may determine.

(F) Staff for the committee must be provided by the President Pro Tempore of the Senate and Speaker of the House of Representatives.

HISTORY: 2005 Act No. 77, Section 1, eff July 1, 2005.



SECTION 5-1-30. Prerequisites to issuance of corporate certificate to proposed municipality.

(A) Before issuing a corporate certificate to a proposed municipality, the Secretary of State shall determine based on the filing submitted and the recommendation of the Joint Legislative Committee on Municipal Incorporation whether the proposed municipality meets the following requirements:

(1) the area seeking to be incorporated has a population density of at least three hundred persons a square mile according to the latest official United States Census, except as provided in subsections (B) through (E);

(2) no part of the area is within five miles of the boundary of an active incorporated municipality, except as provided in subsections (B) through (E);

(3) the area seeking to be incorporated has filed a service feasibility study that has been reviewed by the Joint Legislative Committee on Municipal Incorporation and approved by the Secretary of State;

(4) the area proposed to be incorporated is contiguous as defined and as described in this item. "Contiguous" means adjacent properties that share a continuous border. If a publicly-owned property intervenes between two areas proposed to be incorporated together, which but for the intervening publicly-owned property would be adjacent and share a continuous border, the intervening publicly-owned property does not destroy contiguity;

(5) the area seeking to be incorporated has filed a proposal for providing either directly or indirectly a substantially similar level of law enforcement services to the area's existing law enforcement coverage prior to seeking incorporation; and

(6) the area seeking to be incorporated has filed a proposal demonstrating that at least three of the following services, either directly or by contract, will be provided to the incorporated area no later than the first day of the third fiscal year following the effective date of incorporation:

(a) fire protection at a minimum service level required in regulations promulgated by the South Carolina Fire Marshal;

(b) solid waste collection and disposal;

(c) water supply, water distribution, or both;

(d) wastewater collection and treatment;

(e) storm water collection and disposal;

(f) enforcement of building, housing, plumbing, and electrical codes;

(g) planning and zoning;

(h) recreational facilities and programs; or

(i) street lighting.

(B)(1) When an area seeking incorporation has petitioned pursuant to Chapter 17 the nearest incorporated municipality to be annexed to the municipality, and has been refused annexation by the municipality for six months, or when the population of the area seeking incorporation exceeds seven thousand persons, then the provision of the five-mile limitation of this section does not apply to the area.

(2) For purposes of item (1) of this subsection, a refusal to annex the area by the municipality includes a statement from the municipality that the area does not meet the statutory requirements for annexation.

(C) The five-mile limit does not apply when the boundaries of the area seeking incorporation are within five miles of the boundaries of two different incorporated municipalities in two separate counties other than the county within which the area seeking incorporation lies, and when the boundaries of the proposed municipality are more than five miles from the boundaries of the nearest incorporated municipality that lies within the same county within which the proposed municipality lies, and when the land area of the territory seeking incorporation exceeds one-fourth of the land area of the nearest incorporated municipality.

(D) The population requirements do not apply to areas bordering on and being within two miles of the Atlantic Ocean and to all sea islands bounded on at least one side by the Atlantic Ocean, both of which have a minimum of one hundred fifty dwelling units and at least an average of one dwelling unit for each three acres of land within the area and for which petitions for incorporation contain the signatures of at least fifteen percent of the qualified electors of the respective areas seeking incorporation.

(E) The five-mile limit does not apply to counties with a population according to the latest official United States Census of less than fifty-one thousand.

HISTORY: 1962 Code Section 47-2; 1975 (59) 692; 1991 Act No. 7, Section 1; 2000 Act No. 250, Section 1; 2005 Act No. 77, Section 1, eff July 1, 2005; 2006 Act No. 239, Section 1, eff March 15, 2006.



SECTION 5-1-40. Joint Legislative Committee on Municipal Incorporation recommendation; submission of subsequent application.

(A) The Joint Legislative Committee on Municipal Incorporation shall return the copy of filing to the Secretary of State with a written decision of its recommendation concerning the application for municipal incorporation.

(B) The Secretary of State shall provide the applicant with a copy of the committee's written decision.

(C) A recommendation by the committee or a determination by the Secretary of State that the requirements of Section 5-1-30 have not been met does not preclude the area seeking from submitting a subsequent application.

HISTORY: 1962 Code Section 47-3; 1975 (59) 692; 2000 Act No. 250, Section 2; 2005 Act No. 77, Section 1, eff July 1, 2005.



SECTION 5-1-50. Issuance of commission by Secretary of State authorizing incorporation election; questions to be voted on; initial governing body.

(A)(1) After receipt of a recommendation from the Joint Legislative Committee on Municipal Incorporation, the Secretary of State shall determine whether the requirements of Section 5-1-30 have been met. If the Secretary of State determines that the requirements of Section 5-1-30 have been met, he shall issue to three or more persons residing in the area of the proposed municipality, a commission empowering them to:

(a) hold an election not less than twenty days nor more than ninety days after the issuance of the commission; and

(b) appoint three managers of election who shall conduct the election.

(2) Notice of the election must be published in a newspaper of general circulation in the community or by posting in three public places within the area sought to be incorporated which contains detailed information concerning the election. The notice must be published or posted not less than five nor more than fifteen days before the date of the election.

(B)(1) At such election, all registered electors living in the area sought to be incorporated must be allowed to vote on the following questions:

(a) incorporation;

(b) name of the municipality;

(c) the form of government;

(d) method of election as prescribed in Section 5-15-20;

(e) whether the election is partisan or nonpartisan; and

(f) the terms of the mayor and council members.

(2) When any of the above questions proposed in an election contain more than two options, the option receiving the highest number of votes will prevail.

(3) If a community votes in favor of incorporation pursuant to this section and selects a form of government in an election, notwithstanding the results of the selections made by the voters as to questions (d), (e), and (f) in item (1) of this subsection, the initial governing body of the incorporated municipality consists of four council members and a mayor, all elected at large in a nonpartisan election for terms of two years.

(C) The managers of election shall conduct the election, unless otherwise provided for in this chapter, according to the general law governing the conduct of special elections mutatis mutandi.

HISTORY: 1962 Code Section 47-4; 1975 (59) 692; 1977 Act No. 152; 2005 Act No. 77, Section 1, eff July 1, 2005.



SECTION 5-1-60. Election managers' sworn returns of election results.

The managers of the election shall make their sworn returns of the result of the election to the commissioners. The returns must show the total number of those voting in the election, together with the number of those voting on each question proposed.

HISTORY: 1962 Code Section 47-5; 1975 (59) 692; 2005 Act No. 77, Section 1, eff July 1, 2005.



SECTION 5-1-70. Certification of results by commissioners; issuance of certificate of incorporation by Secretary of State.

The commissioners shall certify the result of the election under oath to the Secretary of State, and if the result is in favor of incorporation, the Secretary of State shall issue a certificate of incorporation to the municipality and the municipality has all the privileges, powers, and immunities and are subject to the limitations provided by law.

HISTORY: 1962 Code Section 47-6; 1975 (59) 692; 2005 Act No. 77, Section 1, eff July 1, 2005.



SECTION 5-1-80. Incorporation fees.

Before delivery of a certificate of incorporation, the Secretary of State shall require the production of a receipt from the State Treasurer for the payment of the following incorporation fees for municipalities with a population:

(1) of one thousand or less, one hundred dollars;

(2) between one thousand and five thousand, three hundred dollars;

(3) over five thousand, six hundred dollars.

HISTORY: 1962 Code Section 47-7; 1975 (59) 692; 2005 Act No. 77, Section 1, eff July 1, 2005.



SECTION 5-1-90. Certificate of incorporation effective upon election of municipal officers.

The certificate of incorporation must be issued to the commissioners who immediately shall provide for the election of municipal officers pursuant to Chapter 15 and in accordance with the certificate as to form of government. Until the municipal officers are elected and qualify, the certificate of incorporation does not become effective and the powers of the municipality must be exercised only by the municipal council when the municipal council is created by election.

HISTORY: 1962 Code Section 47-8; 1975 (59) 692; 2005 Act No. 77, Section 1, eff July 1, 2005.



SECTION 5-1-100. Forfeiture, surrender or cancellation of certificate.

(A) When following its incorporation a municipality's population has decreased to less than fifty inhabitants, the certificate of the municipality must be automatically forfeited and void. If a majority of the registered electors of a municipality files a petition requesting the municipal certificate be surrendered with the municipal council, the council shall order an election to determine the question, at which election all qualified electors of the municipality must be permitted to vote, and if two-thirds of those voting vote in favor of surrendering the certificate, the council shall certify the result to the Secretary of State, who shall cancel the certificate issued to the municipality.

(B) If the Secretary of State determines that any previously incorporated municipality is neither performing municipal services nor collecting taxes or other revenues and has not held an election during the past four years, he shall cancel the certificate of the municipality.

HISTORY: 1962 Code Section 47-9; 1975 (59) 692; 2005 Act No. 77, Section 1, eff July 1, 2005.



SECTION 5-1-110. Time limit for bringing suit challenging incorporation procedures of municipal corporation.

A suit to challenge the incorporation procedures of a municipal corporation pursuant to the provisions of Chapters 1 through 17 must be brought within sixty days after the issuance of the certificate of incorporation.

HISTORY: 1962 Code Section 47-10; 1975 (59) 692; 2005 Act No. 77, Section 1, eff July 1, 2005.






CHAPTER 3 - CHANGE OF CORPORATE LIMITS

SECTION 5-3-10. Power to extend corporate limits.

Any city or town council may extend the corporate limits of the municipality in the manner set forth in this chapter.

HISTORY: 1962 Code Section 47-11; 1952 Code Section 47-11; 1942 Code Section 7230; 1932 Code Section 7230; Civ. C. '22 Section 4385; Civ. C. '12 Section 2991; Civ. C. '02 Section 1997; 1896 (22) 82; 1897 (22) 459; 1901 (23) 658; 1948 (45) 1974; 2000 Act No. 250, Section 3.



SECTION 5-3-15. Municipality may not annex certain property.

No municipality may annex, under the provisions of this chapter, any real property owned by an airport district composed of more than one county without prior written approval of the governing body of the district.

HISTORY: 1995 Act No. 99, Section 1; 2000 Act No. 250, Section 3.



SECTION 5-3-30. Consolidation of two or more municipal corporations without petition.

When two or more municipal corporations propose to consolidate, no petition shall be required and each municipal corporation desiring to consolidate may call for the election hereinafter provided by ordinance.

HISTORY: 1962 Code Section 47-12.1; 1971 (57) 413; 2000 Act No. 250, Section 3.



SECTION 5-3-40. Agreement upon terms of consolidation.

Whenever it is proposed to extend the corporate limits of any municipality by inclusion of territory of another adjacent municipality in whole or in part, the governing bodies of the municipalities may, after public hearing, stipulate and agree upon terms of consolidation or boundary adjustment by ordinance adopted by each municipality, which shall be binding upon the enlarged municipality, and the consolidation or adjustment shall be effective on the date of adoption of the final ordinance.

HISTORY: 1962 Code Section 47-13; 1952 Code Section 47-13; 1942 Code Section 7231; 1932 Code Section 7231; Civ. C. '22 Section 4386; Civ. C. '12 Section 2992; 1911 (27) 22; 1996 Act No. 412, Section 1; 2000 Act No. 250, Section 3.



SECTION 5-3-90. Filing notice with Secretary of State, Department of Transportation, and Department of Public Safety.

Any municipality increasing its territory shall file a notice with the Secretary of State, Department of Transportation, and the Department of Public Safety describing its new boundaries. The notice shall include a written description of the boundary, along with a map or plat which clearly defines the new territory added.

HISTORY: 1962 Code Section 47-18; 1952 Code Section 47-18; 1942 Code Section 7230; 1932 Code Section 7230; Civ. C. '22 Section 4385; Civ. C. '12 Section 2991; Civ. C. '02 Section 1997; 1896 (22) 82; 1897 (22) 459; 1901 (23) 658; 1948 (45) 1974; 1968 (55) 2590; 1993 Act No. 181, Section 59; 2000 Act No. 250, Section 3.



SECTION 5-3-100. Alternate method when entire area owned by annexing municipality or county.

If the territory proposed to be annexed belongs entirely to the municipality seeking its annexation and is adjacent thereto, the territory may be annexed by resolution of the governing body of the municipality. When the territory proposed to be annexed to the municipality belongs entirely to the county in which the municipality is located and is adjacent thereto, it may be annexed by resolution of the governing body of the municipality and the governing body of the county. Upon the adoption of the resolutions required by this section and the passage of an ordinance to that effect by the municipality, the annexation is complete.

HISTORY: 1962 Code Section 47-18.1; 1955 (49) 270; 2000 Act No. 250, Section 3.



SECTION 5-3-110. Annexation of right-of-way area of street lying beyond but abutting on corporate limits.

Whenever the whole or any part of any street, roadway, or highway has been accepted for and is under permanent public maintenance by a city, a county, or the Department of Transportation, that portion of any right-of-way area not exceeding the width thereof lying beyond but abutting on the corporate limits of the city may be annexed to and incorporated within the city by adoption of an ordinance so declaring, without necessity for election of any sort, upon prior consent in writing of any public agency other than the city engaged in maintenance of the right-of-way area to be annexed. Consent on behalf of the Department of Transportation may be given by the director. Consent on behalf of any county may be given by its county commissioners, county board of directors, or other local county agency or governing body having jurisdiction over county roads.

HISTORY: 1962 Code Section 47-18.2; 1971 (57) 299; 1993 Act No. 181, Section 60; 2000 Act No. 250, Section 3.



SECTION 5-3-115. Annexation of property within a multicounty park.

Notwithstanding any other provision of law, any real property which is or has been included within a multicounty park under Section 4-1-170 and title to which is held by the State of South Carolina, may be annexed only upon approval by the Budget and Control Board.

HISTORY: 1995 Act No. 4, Section 2; 2000 Act No. 250, Section 3.



SECTION 5-3-120. Alternate method when entire area proposed to be annexed owned by corporation.

If the entire area proposed to be annexed belongs to a corporation only, it may be annexed on the petition of the stockholders of the corporation. Upon agreement of the governing body of the municipality to accept the petition and the passage of an ordinance to that effect by the municipality, the annexation is complete.

HISTORY: 1962 Code Section 47-19; 1952 Code Section 47-19; 1942 Code Section 7230; 1932 Code Section 7230; Civ. C. '22 Section 4385; Civ. C. '12 Section 2991; Civ. C. '02 Section 1997; 1896 (22) 82; 1897 (22) 459; 1901 (23) 658; 1948 (45) 1974; 1964 (53) 1810; 2000 Act No. 250, Section 3.



SECTION 5-3-130. Alternate method when entire area proposed to be annexed owned by school district.

If the area proposed to be annexed belongs entirely to a school district, it may be annexed upon the petition of the board of trustees of the school district to the city or town council. Upon agreement of the city or town council to accept the petition and the passage of an ordinance to that effect, the annexation is complete.

HISTORY: 1962 Code Section 47-19.1; 1953 (48) 221; 2000 Act No. 250, Section 3.



SECTION 5-3-140. Alternate method when entire area proposed to be annexed owned by Federal or State Government.

If the territory proposed to be annexed belongs entirely to the federal government or to the State of South Carolina and is adjacent to a municipality, it may be annexed upon the petition of the federal government or of the State to the city or town council thereof. As used in this section, a petition by the State shall mean a petition executed by the State Budget and Control Board. Upon agreement of the city or town council to accept the petition and the passage of an ordinance to that effect, the annexation is complete.

HISTORY: 1962 Code Section 47-19.2; 1967 (55) 952; 1971 (57) 798; 2000 Act No. 250, Section 3.



SECTION 5-3-150. Alternate methods where petition signed by all or seventy-five percent of landowners.

(1) Any area or property which is contiguous to a municipality may be annexed to the municipality by filing with the municipal governing body a petition signed by seventy-five percent or more of the freeholders, as defined in Section 5-3-240, owning at least seventy-five percent of the assessed valuation of the real property in the area requesting annexation. Upon the agreement of the governing body to accept the petition and annex the area, and the enactment of an ordinance declaring the area annexed to the municipality, the annexation is complete. No member of the governing body who owns property or stock in a corporation owning property in the area proposed to be annexed is eligible to vote on the ordinance. This method of annexation is in addition to any other methods authorized by law; however, this property may not be annexed unless the following has been complied with: (1) the petition must be dated before the first signature is affixed to it and all necessary signatures must be obtained within six months from the date of the petition; (2) the petition and all signatures to it are open for public inspection at any time on demand of any resident of the municipality or area affected by the proposed annexation or by anyone owning property in the area to be annexed; (3) the petition must state the act or code section pursuant to which the proposed annexation is to be accomplished; (4) the petition must contain a description of the area to be annexed and there must be attached to the petition a plat of the area to be annexed; (5) the municipality or any resident of it and any person residing in the area to be annexed or owning real property of it may institute and maintain a suit in the court of common pleas, and in that suit the person may challenge and have adjudicated any issue raised in connection with the proposed or completed annexation; (6) not less than thirty days before acting on an annexation petition, the annexing municipality must give notice of a public hearing by publication in a newspaper of general circulation in the community, by posting the notice of the public hearing on the municipal bulletin board, and by written notification to the taxpayer of record of all properties within the area proposed to be annexed, to the chief administrative officer of the county, to all public service or special purpose districts, and all fire departments, whether volunteer or full time. This public hearing must include a map of the proposed annexation area, a complete legal description of the proposed annexation area, a statement as to what public services are to be assumed or provided by the municipality, and the taxes and fees required for these services. The notice must include a projected timetable for the provision or assumption of these services.

(2) The conditions relating to petitions set forth in this section apply only to the alternate method of annexation as defined in subsection (1) of this section.

(3) Notwithstanding the provisions of subsections (1) and (2) of this section, any area or property which is contiguous to a municipality may be annexed to the municipality by filing with the municipal governing body a petition signed by all persons owning real estate in the area requesting annexation. Upon the agreement of the governing body to accept the petition and annex the area, and the enactment of an ordinance declaring the area annexed to the municipality, the annexation is complete. No member of the governing body who owns property or stock in a corporation owning property in the area proposed to be annexed is eligible to vote on the ordinance. This method of annexation is in addition to any other methods authorized by law.

(4) For purposes of this section any real property owned by a governmental entity and leased to any other entity pursuant to a fee in lieu of taxes transaction under Section 4-29-67 or 4-29-69 is considered to have an assessed valuation equal to the original cost of the real property as determined under Section 4-29-67(D). For purposes of this section, the lessee of real property pursuant to a fee in lieu of taxes transaction under Section 4-29-67 or 4-29-69 is the freeholder with respect to the property.

(5) For purposes of this section, any real property included within a multicounty park under Section 4-1-170 is considered to have the same assessed valuation that it would have if the multicounty park did not exist. Notwithstanding any other provision of law, any real property which is or has been included within a multicounty park under Section 4-1-170 and title to which is held by the State of South Carolina, only may be annexed with prior written consent of the State of South Carolina, and when title to real property in the park is held by a political subdivision of the State, the property may be annexed only with prior written consent of the governing body of the political subdivision holding title.

HISTORY: 1962 Code Section 47-19.5; 1964 (53) 2081; 1967 (55) 619; 1994 Act No. 497, Part II, Section 142C; 1995 Act No. 45, Section 1; 2000 Act No. 250, Section 3.



SECTION 5-3-155. Rules for annexation of certain properties by municipalities.

An area in this State located more than twelve miles from the Atlantic Ocean, which is a peninsula being predominately industrial in character, separating a freshwater reservoir from a body of brackish water subject to tidal influences, and created by the construction of a manmade canal and manmade dam, may be annexed by a municipality only under the provisions of Section 5-3-150.

HISTORY: 1979 Act No. 194, Part III, Section 2; 2000 Act No. 250, Section 3.



SECTION 5-3-210. Subsequent election after defeat of annexation election.

When an annexation election is defeated either by the voters inside the municipality concerned or within the territory proposed to be annexed, or both, another annexation election within the territory proposed to be annexed shall not be initiated within a period of twenty-four months from the date upon which the voting took place.

HISTORY: 1962 Code Section 47-19.16; 1963 (53) 264; 2000 Act No. 250, Section 3.



SECTION 5-3-235. Assessed value of any single freeholder's real property not to exceed twenty-five percent of assessed value of existing municipality; exceptions.

Except when the procedures for an annexation provided for in Sections 5-3-100, 5-3-110, 5-3-120, 5-3-130, 5-3-140, and 5-3-150 are followed, the assessed value of real property of any single freeholder to be annexed, as defined in Section 5-3-240, shall not at the time of a proposed annexation exceed twenty-five percent of the assessed value of real property of the existing area of a municipality.

HISTORY: 1980 Act No. 464; 2000 Act No. 250, Section 3.



SECTION 5-3-240. "Freeholder" defined for purposes of pertinent provisions.

For the purposes of Sections 5-3-150, 5-3-280, and 5-3-300 , a "freeholder" is defined as any person eighteen years of age, or older, and any firm or corporation, who or which owns legal title to a present possessory interest in real estate equal to a life estate or greater (expressly excluding leaseholds, easements, equitable interests, inchoate rights, dower rights, and future interests) and who owns, at the date of the petition or of the referendum, at least an undivided one-tenth interest in a single tract and whose name appears on the county tax records as an owner of real estate.

HISTORY: 1962 Code Section 47-19.19; 1963 (53) 264; 1976 Act No. 695, Section 1; 2000 Act No. 250, Section 3.



SECTION 5-3-250. Extension of corporate limits to include cemeteries.

Any municipality may extend its corporate limits so as to include any or all cemeteries adjoining the municipality, for the purposes only of police and sanitary measures, by the passage of an ordinance declaring them to be a portion of the municipality. But the inclusion of these cemeteries shall not give to the municipality the right to tax them in any manner.

HISTORY: 1962 Code Section 47-20; 1952 Code Section 47-20; 1942 Code Section 7232; 1932 Code Section 7232; Civ. C. '22 Section 4387; Civ. C. '12 Section 2993; Civ. C. '02 Section 1998; 1896 (22) 82; 1897 (22) 459; 1901 (23) 658; 2000 Act No. 250, Section 3.



SECTION 5-3-260. Annexation of church property.

Any area owned entirely by an established church or religious group which is contiguous to a municipality may be annexed to the municipality upon the petition of the governing body of the church or religious group being submitted to the governing body of a municipality. Upon agreement of the governing body of the municipality to accept the petition, and the passage of an ordinance to that effect, the annexation is complete.

HISTORY: 1962 Code Section 47-21; 1962 (52) 2145; 2000 Act No. 250, Section 3.



SECTION 5-3-270. Time within which contest on extension of municipal limits must be instituted.

When the limits of a municipality are ordered extended, no contest thereabout shall be allowed unless the person interested therein files, within sixty days after the result has been published or declared, with both the clerk of the municipality and the clerk of court of the county in which the municipality is located, a notice of his intention to contest the extension, nor unless, within ninety days from the time the result has been published or declared an action is begun and the original summons and complaint filed with the clerk of court of the county in which the municipality is located.

HISTORY: 1962 Code Section 47-22; 1952 Code Section 47-22; 1946 (44) 1376; 2000 Act No. 250, Section 3.



SECTION 5-3-280. Reduction of corporate limits.

Whenever a petition is presented to a city or town council signed by a majority of the resident freeholders of the municipality asking for a reduction of the corporate limits of the city or town, the council shall order an election after not less than ten days' public advertisement. This advertisement shall describe the territory that is proposed to be cut off. If a majority of the qualified electors vote at the election in favor of the release of the territory, the council must issue an ordinance declaring the territory no longer a portion of the municipality and must notify the Secretary of State of the new boundaries of the municipality.

HISTORY: 1962 Code Section 47-23; 1952 Code Section 47-23; 1942 Code Section 7232; 1932 Code Section 7232; Civ. C. '22 Section 4387; Civ. C. '12 Section 2993; Civ. C. '02 Section 1998; 1896 (22) 82; 1897 (22) 459; 1901 (23) 658; 2000 Act No. 250, Section 3.



SECTION 5-3-285. Removal of territory from within corporate limits of municipality.

Territory proposed to be removed from within the corporate limits of a municipality which is owned entirely by that municipality may be removed from within the corporate limits by ordinance of the governing body of the municipality. Territory proposed to be removed from within the corporate limits of a municipality which is owned entirely by a county or jointly by a county and a municipality may be removed from within the corporate limits by ordinance of the governing body of the municipality upon receipt of a resolution from the county governing body requesting the removal.

HISTORY: 1997 Act No. 9, Section 1; 2000 Act No. 250, Section 3.



SECTION 5-3-290. "Municipality" defined.

The word "municipality" as used in this chapter shall be construed to mean any incorporated city or town located within this State.

HISTORY: 1962 Code Section 47-24; 1952 Code Section 47-24; 1942 Code Section 7230; 1932 Code Section 7230; Civ. C. '22 Section 4385; Civ. C. '12 Section 2991; Civ. C. '02 Section 1997; 1896 (22) 82; 1897 (22) 459; 1901 (23) 658; 1948 (45) 1974; 2000 Act No. 250, Section 3.



SECTION 5-3-300. Annexation procedure.

(A) In addition to other methods of annexation authorized by this chapter, any area which is contiguous to a municipality may be annexed to the municipality by the filing of a petition with the council signed by twenty-five percent or more of the qualified electors who are residents within the area proposed to be annexed.

(B) The petition must contain a description of the area to be annexed, the signature of the qualified elector, the address of residence, and the act or code section pursuant to which the proposed annexation is to be accomplished.

(C) If the municipal council finds that the petition has been signed by twenty-five percent or more of the qualified electors resident within the area proposed to be annexed, the council may certify that fact to the county election commission of the county in which the area is situated. Upon receipt of a written resolution certifying that the petition meets the requirements of this section, the county election commission shall order an election to be held within the area proposed to be annexed to the municipality on the question of extension of the corporate limits of the municipality by annexation of the area proposed to be annexed.

(D) The election ordered pursuant to this section is a special election and not a municipal election and must be held, regulated, and conducted with the provisions prescribed by Chapters 13 and 17 of Title 7, except as otherwise provided in this section. The county election commission shall give at least thirty days' notice in a newspaper of general circulation within the area proposed to be annexed to the municipality. Registered qualified electors residing within the area proposed to be annexed to the municipality shall have the same qualifications to vote in this election as are required of registered qualified electors to vote in state and county general elections. At the election, the registered qualified electors residing within the area proposed to be annexed shall vote in a box or boxes to be provided for the purpose within the area proposed to be annexed by the county election commission. The county election commission shall certify the result of the election to the municipal council of the municipality. If a majority of the votes cast by the qualified electors of the area proposed to be annexed are in favor of the annexation, the council by written resolution must publish the result of the election.

(E) After publishing the result of the election, the municipal council shall publish in a newspaper of general circulation within the municipality a notice which must contain:

(1) a description of the area to be annexed;

(2) the act or code section pursuant to which the proposed annexation is to be accomplished;

(3) a statement that the qualified electors of the area to be annexed voted to be annexed to the municipality; and

(4) a statement that the municipal council will approve the annexation of the area unless a petition signed by five percent or more of the qualified electors within the municipality is presented to the municipal council within thirty days from the date of the notice requesting that the municipal council order an election to be held within the municipality on the question of extension of the corporate limits by annexation of the area proposed to be annexed.

(F) The municipal council may give final reading approval to an ordinance declaring the area annexed not less than thirty days from the date of the publication of the notice required by subsection (E). However, if within thirty days from the date of the publication of the notice required by subsection (E), a petition signed by five percent or more of the qualified electors within the municipality is presented to the municipal council requesting an election to be held within the municipality on the question of extension of the corporate limits by annexation of the area proposed to be annexed, the municipal council shall delay final reading approval of the ordinance declaring the area annexed until the results of the election within the municipality are published.

(G) If within thirty days from the date of the publication of the notice required by subsection (E), a petition is presented to the municipal council requesting an election to be held within the municipality on the question of extension of the corporate limits by annexation of the area proposed to be annexed, the municipal council, after verifying that at least five percent of the qualified electors within the municipality have signed the petition, shall certify that fact to the municipal election commission and order an election. The election ordered pursuant to this subsection is a municipal election and must be held, regulated, and conducted by the municipal election commission pursuant to provisions prescribed by Chapters 13 and 17 of Title 7, except as otherwise provided in this subsection. The municipal election commission shall give at least thirty days' notice prior to the date set for the election by publishing the notice in a newspaper of general circulation within the municipality. Registered qualified electors residing within the municipality shall have the same qualifications to vote in this election as are required of registered qualified electors to vote in the state and county general elections. The municipal election commission shall certify the result of the election to the municipal council.

(H) If a majority of the votes cast by the qualified electors of the municipality are in favor of the annexation, the council shall give final reading approval to the ordinance declaring the area annexed. If a majority of the votes cast by the qualified electors of the municipality are in opposition to the annexation, the municipal council shall publish the result of the election and table the proposed ordinance.

(I) When the procedure for annexation provided for in this section is followed, any freeholder owning real property in the area to be annexed equal to twenty-five percent or more of the total assessed value of all real property of the area proposed to be annexed and any freeholder owning agricultural real property in the area to be annexed shall receive written notice of the proposed annexation by certified mail, return receipt requested, from the municipal clerk. Unless the freeholder files written notice with the municipal clerk at least ten days before the election provided for in subsection (D), the freeholder's property must be considered as part of the area proposed to be annexed for the purposes of the annexation election. If the freeholder files written notice objecting to the inclusion of his property in the area to be annexed with the municipal clerk at least ten days before the election provided for in subsection (D), the freeholder's property must be excluded from the area to be annexed. For purposes of this section, "agricultural real property" means:

(1) land used to grow timber, if the size of the tract is ten acres or more. Tracts of timberland of less than ten acres which are contiguous to or are under the same management system as a tract of timberland which meets the minimum acreage requirement are treated as part of the qualifying tract. Tracts of timberland of less than ten acres are agricultural real property when they are owned in combination with other tracts of nontimberland agricultural real property that qualify as agricultural real property. For purposes of this item, tracts of timberland must be actively devoted to growing trees for commercial use;

(2) all other agricultural real property, if the size of the tract is ten acres or more. Tracts of other than timberland of less than ten acres which are contiguous to a tract which meets the minimum acreage requirement are treated as part of the qualifying tract;

(3) tracts of other than timberland not meeting the acreage requirement qualify if the freeholder reported at least one thousand dollars of gross farm income on his federal income tax return Schedule E or F for at least three of the five taxable years preceding the year of the annexation. The municipal clerk may require the freeholder (a) to give written authorization consistent with privacy laws allowing the clerk to verify farm income from the South Carolina Department of Revenue or the Internal Revenue Service and (b) to provide the Agriculture Stabilization and Conservation Service (ASCS) farm identification number of the tract and allow verification with the ASCS office.

HISTORY: 1988 Act No. 626, Section 1; 1993 Act No. 181, Section 613; 2000 Act No. 250, Section 3.



SECTION 5-3-305. Contiguous property defined.

For purposes of this chapter, "contiguous" means property which is adjacent to a municipality and shares a continuous border. Contiguity is not established by a road, waterway, right-of-way, easement, railroad track, marshland, or utility line which connects one property to another; however, if the connecting road, waterway, easement, railroad track, marshland, or utility line intervenes between two properties, which but for the intervening connector would be adjacent and share a continuous border, the intervening connector does not destroy contiguity.

HISTORY: 2000 Act No. 250, Section 3.



SECTION 5-3-310. Annexation of special purpose district.

When all or part of the area of a special purpose district as defined in Section 6-11-1610 or a special taxing district created pursuant to Section 4-9-30 or Section 4-19-10, et seq. or an assessment district created pursuant to Chapter 15 of Title 6, or any other special purpose district or special taxing or assessment district is annexed into a municipality under the provisions of Section 5-3-150 or 5-3-300, the following provisions apply:

(1) At the time of annexation or at any time thereafter the municipality may elect at its sole option to provide the service formerly provided by the district within the annexed area. The transfer of service rights must be made pursuant to a plan formulated under the provisions of Sections 5-3-300 through 5-3-315.

(2) Until the municipality upon reasonable written notice elects to displace the district's service, the district must be allowed to continue providing service within the district's annexed area.

(3) Annexation does not divest the district of any property; however, subject to the provisions of item (4) below, real or tangible personal property located within the area annexed must be transferred to the municipality pursuant to a plan formulated under the provisions of Sections 5-3-300 through 5-3-315.

(4) In any case in which the municipality annexes less than the total service area of the district, the district may, at its sole discretion, retain ownership and control of any asset, within or without the annexed area, used by or intended to be used by residents within the district's unannexed area or used or intended to be used to provide service to residents in the unannexed area of the district.

(5) Upon annexation of less than the total area of the district, the district's boundaries must be modified, if at all, by the plan formulated pursuant to the provisions of Sections 5-3-300 through 5-3-315. The plan must specify the new boundaries of the district.

HISTORY: 1988 Act No. 626, Section 2; 2000 Act No. 250, Section 3.



SECTION 5-3-311. Committee to formulate plan in absence of agreement.

The plan contemplated by Sections 5-3-300 through 5-3-315 may be formulated by agreement of the district and the annexing municipality. If, however, the district and municipality do not agree on such a plan within ninety days following a favorable vote at the last referendum election required to be held to authorize the annexation, the district and the municipality must appoint a committee to formulate such a plan in accordance with the following:

(1) The district and municipality shall each select a member of the committee and the two members so selected shall select a third member.

(2) If the two members fail to select a third member within thirty days after the second of them is appointed, either member may petition the court of common pleas for the county in which the annexed area or any part thereof lies to appoint a third member.

(3) Within ten days after appointment of a third member, the three members must select a committee chairman from among themselves.

(4) Within sixty days after selection of a chairman, the committee must develop a plan and present it to the district and the municipality.

(5) If either the annexing municipality or the district objects to the plan, it may appeal the plan to the court of common pleas for the county in which the annexed area or any part thereof lies. The appeal must be instituted within thirty days of the date the district or municipality receives the committee's plan.

(6) The court may modify the plan forwarded by the committee only upon finding an error of law, abuse of discretion, or arbitrary or capricious action by the committee.

(7) The fact that a plan has not been finalized may not in any way alter or delay the effective date of annexation; however, the district shall retain the right to operate its existing system, collect revenues, and collect taxes from or within the area annexed until such time as the municipality and the district agree on a plan or a plan is presented to the municipality and the district under item (4) above. In the event a plan is appealed to the courts, the court of common pleas for the county in which the annexed area or any part thereof lies may enter such orders under its general equitable powers as are necessary to protect the rights of parties pending final resolution of any appeal.

HISTORY: 1988 Act No. 626, Section 3; 2000 Act No. 250, Section 3.



SECTION 5-3-312. Plan to balance equities and interest.

The plan formulated under Sections 5-3-300 through 5-3-315 shall seek to balance the equities and interests of the residents and taxpayers of the annexed area and of the area of the district not annexed. The plan may be formulated with regard to any factors bearing on such balance of equities and interests in accordance with the following:

(1) The plan may provide for certain service contracts to be entered into between the municipality and the district. The municipality has the right, in its sole discretion, to determine whether the municipality will provide service to the area annexed directly or by contract with the district. At the option of the district, the plan may provide for service contracts by which the municipality will provide service to residents of unannexed areas of the district.

(2) In any case in which less than the total service area of the district will be annexed by the municipality, the plan shall:

(a) protect the district's ability to serve the residents of the district's unannexed area economically and efficiently and protect the district's ability to continue to expand or otherwise make service available throughout its unannexed area;

(b) protect the ability of the municipality to serve residents of the annexed area of the district economically and efficiently;

(c) protect the rights of the district's bondholders.

(3) To carry out the requirements of subitem (a) of item (2) above, the plan shall require the municipality to assume contractually the obligation to pay debt service on an amount of the district's bonded indebtedness or other obligations including lease purchase obligations adequate to offset the district's loss of net service revenue or tax revenue from the area annexed, in accordance with the following:

(a) specifically included within this amount must be revenues, if any, projected under the provisions of any governmentally approved plan promulgated pursuant to federal pollution control legislation;

(b) as the district retires bonded indebtedness existing at the time of annexation, the municipality's payment obligation under this provision must be reduced by the proportion which the principal amount of the indebtedness retired bears to the total principal amount of bonded indebtedness of the district at the time of annexation;

(c) as used herein, net service revenue means revenue from fees, charges, and all other sources, attributable to service provided in the area annexed, less the actual cost of operating and maintaining the system or facilities needed to serve that area; however, debt service or other payments required to finance capital assets may not be considered to be part of such operating and maintenance expenses. Tax revenue means taxes collected from property owners within the annexed area.

(4) Under any plan whereby the district must disconnect or reintegrate its facilities, the municipality shall bear the reasonable cost of such disconnection or reintegration. In the event that the plan contemplates that the district will continue to provide service by contract within the incorporated limits of the municipality, the municipality shall agree to provide the district with all permits or authority necessary to use municipal streets, alleys, ways, and other public spaces for the provision of such service.

(5) In no event may any provision be incorporated in any plan which will impair the rights of bondholders, or which will impair the statutory liens created by Section 6-21-330 or Title 7 of the United States Code, Section 1926(b), or which will accelerate the requirement to repay bonds, or which would violate the conditions of any grant.

(6) In no event may any plan require that the residents in the annexed area be taxed or assessed by both the municipality and the district for the provision of the same service, except as provided by the laws of this State.

(7) Absent consent of the district, neither annexation nor any plan hereunder entitles the municipality to any cash, securities, or other liquid assets of any kind of the district.

(8) Subject to the provisions of Article VIII, Section 15 of the Constitution of this State, the service provided or made available through any district may not be curtailed or limited by inclusion of the area served by the district within the boundaries of any municipal corporation or other public body, or by the granting of any private franchise for similar service within such area in a manner which would impair any of the district revenue bonds.

HISTORY: 1988 Act No. 626, Section 4; 2000 Act No. 250, Section 3.



SECTION 5-3-313. Auditor and treasurer to conform to plan.

The auditor and treasurer of the county or counties in which the annexed area is located shall take such action as is appropriate to conform with the plan finally established pursuant to the terms of Sections 5-3-300 through 5-3-315, including releasing or adjusting any levy of district taxes within any annexed area. The annexing municipality and the district shall execute and deliver such documents, including any deeds or bills of sale, appropriate to the implementation of such a plan.

HISTORY: 1988 Act No. 626, Section 5; 2000 Act No. 250, Section 3.



SECTION 5-3-314. Obligation may not be disturbed.

In no event under any plan or otherwise may the obligation between the district and its general obligation bondholders or, in the case of a special tax or assessment district, the obligation between the district and the holders of the county bonds issued on its behalf, be disturbed. If adequate provision is not made for the levy of taxes or for payment of the principal and interest on such bonds, it is the duty of the auditor of the county to levy, and of the treasurer of the county to collect, an ad valorem tax, without limit as to rate or amount, upon all taxable property within the district as it was constituted on the dates those bonds were issued sufficient to pay principal and interest as they become due. Only bondholders or agents or trustees acting on their behalf may proceed at law or in equity to enforce this requirement.

HISTORY: 1988 Act No. 626, Section 6; 2000 Act No. 250, Section 3.



SECTION 5-3-315. Public hearing.

Any district affected by the proposed annexation may conduct a public hearing within sixty days prior to the required election. The district must give at least fourteen days' notice of the time and place of this public hearing in a newspaper of general circulation within the area proposed to be annexed; however, failure to conduct a public hearing or failure to publish proper notice of the hearing may not delay any election or other proceedings herein.

HISTORY: 1988 Act No. 626, Section 7; 2000 Act No. 250, Section 3.






CHAPTER 5 - SELECTION OF FORMS OF MUNICIPAL GOVERNMENT

SECTION 5-5-10. Forms of municipal government; selection of form of government made by ordinance of municipal council.

The forms of municipal government in this State shall be as follows:

(a) the mayor-council form provided for in Chapter 9;

(b) the council form provided for in Chapter 11;

(c) the council-manager form provided for in Chapter 13.

All municipalities shall adopt one of these forms in the manner prescribed in this chapter.

The selection shall be made by ordinance of the municipal council after at least one public meeting. The form selected shall be the form most nearly corresponding to the form in effect in the particular municipality on March 1, 1974, as determined by the municipal governing body; provided, however, that those municipalities which adopted a new form of government through a referendum after March 1, 1974, and prior to June 1, 1975, shall adopt the form selected by the referendum.

If a municipality failed to adopt one of the above forms of government within fifteen months of December 31, 1977, it shall be considered to have forfeited its articles of incorporation, until such time as the municipality adopts one of these forms of government and certifies the adoption to the office of the Secretary of State. Upon certification by the governing body of the municipality of the adoption of one of the forms of government to the office of the Secretary of State, the articles of incorporation for the municipality shall be reinstated. All actions taken by the governing body municipality during the period of forfeiture shall be deemed to have been ratified by the governing body of the municipality upon reinstatement of the articles of incorporation. The reinstating municipality must not be contiguous to any existing municipality.

HISTORY: 1962 Code Section 47-26; 1975 (59) 692; 1976 Act No. 656; 1996 Act No. 338, Section 1.



SECTION 5-5-20. Petition or ordinance calling for special election to determine form of government after date of official council action.

After the date of official council action if a petition executed by fifteen percent of the qualified electors is presented to the municipal governing body, certified by the county election commission, for an election to determine or change the form of government or if the municipal governing body shall by ordinance call for such an election, the municipal governing body shall conduct a special election not later than ninety days nor earlier than thirty days after the receipt of the certified petition or the passage of the council ordinance; provided, however, that no referendum shall be held pursuant to ordinance of the municipal council sooner than two years following the date the form of municipal government is initially selected pursuant to the provisions of this chapter.

HISTORY: 1962 Code Section 47-27; 1975 (59) 692; 1976 Act No. 642.



SECTION 5-5-30. Determination of form of government by governing body effective until changed by election; subsequent elections.

Until changed by an election, the selection of the form of government as initially determined by the governing body by ordinance shall remain effective. The ordinance selecting the form of government shall be filed in the office of the Secretary of State who shall issue an appropriate certificate of incorporation to the municipality. No other such election shall be held for a period of four years after an election is held pursuant to Section 5-5-20.

HISTORY: 1962 Code Section 47-28; 1975 (59) 692.



SECTION 5-5-40. Preparation of election ballot; majority of votes cast by qualified electors required to effect change in form of government.

In any election to determine a change of a form of government of a municipality, the question must be framed by the governing body and printed on the prepared ballot in the following form: "Shall the municipality of (name of municipality) change its form of government from (form selected by council or by prior election) to (form or forms requested by petition or by ordinance)?

Yes [ ]

No [ ]

Those in favor of the question shall deposit a ballot with a check or cross mark in the square after the word 'YES', and those voting against the question shall deposit a ballot with a check or cross mark in the square after the word 'NO'."

To effect a change in the form of government a proposed form must receive a majority of the votes cast by the qualified electors of the municipality in the election.

HISTORY: 1962 Code Section 47-29; 1975 (59) 692; 1990 Act No. 342, Section 1.



SECTION 5-5-50. Notice, expenses and conduct of elections.

Notice of all special elections relating to a change in form of government shall be published at least three weeks in advance in a newspaper of general circulation in the municipality in which such election is to be held. The municipality shall pay all expenses incurred in the conduct of any election. Elections shall be conducted in accordance with the provisions of general law regulating special elections as they apply to referendums in this State, mutatis mutandi.

HISTORY: 1962 Code Section 47-29.1; 1975 (59) 692.



SECTION 5-5-60. Service of existing members of governing body after adoption of or change to one of alternate forms of government.

Upon initial adoption of or on any change to one of the alternate forms of government, all members of the existing governing body shall continue to serve their elected terms and until their successors are elected and qualify.

HISTORY: 1962 Code Section 47-29.2; 1975 (59) 692.






CHAPTER 7 - GENERAL STRUCTURE, ORGANIZATION, POWERS, DUTIES, FUNCTIONS AND RESPONSIBILITIES OF ALL MUNICIPALITIES

SECTION 5-7-10. Scope of chapter.

The provisions of this chapter provide for the structure, organization, powers, duties, functions and responsibilities of municipalities under all forms of municipal government provided for in Chapters 9, 11 and 13 unless otherwise specifically provided for in those chapters. The powers of a municipality shall be liberally construed in favor of the municipality and the specific mention of particular powers shall not be construed as limiting in any manner the general powers of such municipalities.

HISTORY: 1962 Code Section 47-30; 1975 (59) 692.



SECTION 5-7-12. School resource officers; procedures for certain arrests; jurisdiction; employment rights.

(A) The governing body of a municipality or county may upon the request of another governing body or of another political subdivision of the State, including school districts, designate certain officers to be assigned to the duty of a school resource officer and to work within the school systems of the municipality or county. The person assigned as a school resource officer shall have statewide jurisdiction to arrest persons committing crimes in connection with a school activity or school-sponsored event. In all circumstances in which a school resource officer arrests a student for a misdemeanor offense, the officer may issue a courtesy summons to appear to a student involved in the particular incident in connection with a school activity or school-sponsored event. Notwithstanding another provision of law, a student arrested for a misdemeanor offense by a school resource officer must have a bond hearing in magistrates court within twenty-four hours of his arrest. When acting pursuant to this section and outside of the sworn municipality or county of the school resource officer, the officer shall enjoy all authority, rights, privileges, and immunities, including coverage under the workers' compensation laws that he would have enjoyed if operating in his sworn jurisdiction.

(B) For purposes of this section, a "school resource officer" is defined as a person who is a sworn law enforcement officer pursuant to the requirements of any jurisdiction of this State, who has completed the basic course of instruction for School Resource Officers as provided or recognized by the National Association of School Resource Officers or the South Carolina Criminal Justice Academy, and who is assigned to one or more school districts within this State to have as a primary duty the responsibility to act as a law enforcement officer, advisor, and teacher for that school district.

HISTORY: 1998 Act No. 435, Section 3; 2008 Act No. 267, Section 2, eff June 4, 2008.



SECTION 5-7-20. Form and effect of corporate name of municipality.

The corporate name of every city or town incorporated under this title shall be 'the city of "__________"' or 'the town of "__________"', and in such corporate name the municipality shall have all powers granted to municipalities by the Constitution and the general law of this State as fully and completely as though they were specifically enumerated herein.

HISTORY: 1962 Code Section 47-31; 1975 (59) 692.



SECTION 5-7-30. Powers conferred upon municipalities; surtax for parking spaces.

Each municipality of the State, in addition to the powers conferred to its specific form of government, may enact regulations, resolutions, and ordinances, not inconsistent with the Constitution and general law of this State, including the exercise of powers in relation to roads, streets, markets, law enforcement, health, and order in the municipality or respecting any subject which appears to it necessary and proper for the security, general welfare, and convenience of the municipality or for preserving health, peace, order, and good government in it, including the authority to levy and collect taxes on real and personal property and as otherwise authorized in this section, make assessments, and establish uniform service charges relating to them; the authority to abate nuisances; the authority to provide police protection in contiguous municipalities and in unincorporated areas located not more than three miles from the municipal limits upon the request and agreement of the governing body of such contiguous municipality or the county, including agreement as to the boundaries of such police jurisdictional areas, in which case the municipal law enforcement officers shall have the full jurisdiction, authority, rights, privileges, and immunities, including coverage under the workers' compensation law, which they have in the municipality, including the authority to make arrests, and to execute criminal process within the extended jurisdictional area; provided, however, that this shall not extend the effect of the laws of the municipality beyond its corporate boundaries; grant franchises for the use of public streets and make charges for them; grant franchises and make charges for the use of public beaches; engage in the recreation function; levy a business license tax on gross income, but a wholesaler delivering goods to retailers in a municipality is not subject to the business license tax unless he maintains within the corporate limits of the municipality a warehouse or mercantile establishment for the distribution of wholesale goods; and a business engaged in making loans secured by real estate is not subject to the business license tax unless it has premises located within the corporate limits of the municipality and no entity which is exempt from the license tax under another law nor a subsidiary or affiliate of an exempt entity is subject to the business license tax; borrow in anticipation of taxes; and pledge revenues to be collected and the full faith and credit of the municipality against its note and conduct advisory referenda. The municipal governing body may fix fines and penalties for the violation of municipal ordinances and regulations not exceeding five hundred dollars or imprisonment not exceeding thirty days, or both. If the person or business taxed pays a business license tax to a county or to another municipality where the income is earned, the gross income for the purpose of computing the tax must be reduced by the amount of gross income taxed in the other county or municipality.

For the purpose of providing and maintaining parking for the benefit of a downtown commercial area, a municipality may levy a surtax upon the business license of a person doing business in a designated area in an amount not to exceed fifty percent of the current yearly business license tax upon terms and conditions fixed by ordinance of the municipal council. The area must be designated by council only after a petition is submitted by not less than two-thirds of the persons paying a business license tax in the area and who paid not less than one-half of the total business license tax collected for the preceding calendar year requesting the designation of the area. The business within the designated area which is providing twenty-five or more parking spaces for customer use is required to pay not more than twenty-five percent of a surtax levied pursuant to the provisions of this paragraph.

HISTORY: 1962 Code Section 47-32; 1975 (59) 692; 1976 Act No. 729; 1978 Act No. 409, Section 1; 1988 Act No. 495, Section 2; 1993 Act No. 171, Section 1; 1999 Act No. 113, Section 21; 2008 Act No. 412, Section 2, eff June 25, 2008.



SECTION 5-7-32. Municipal code enforcement officers; appointment; powers and duties.

A municipality may appoint and commission as many code enforcement officers as may be necessary for the proper security, general welfare, and convenience of the municipality. These officers are vested with all the powers and duties conferred by law upon constables in addition to duties imposed upon them by the governing body of the municipality. However, no code enforcement officer commissioned under this section may perform a custodial arrest. These code enforcement officers shall exercise their powers on all private and public property within the municipality.

HISTORY: 1994 Act No. 341, Section 1.



SECTION 5-7-35. Mailing, to division superintendent or local agent of railroad, copies of certain municipal ordinances.

No ordinance of a municipality which affects the operation of any railroad, as defined by Section 58-17-10, is effective until a certified copy of the ordinance has been sent to the division superintendent or local agent of the railroad company affected, by certified mail, return receipt requested. If a municipality annexes an area in which a railroad company operates, any existing ordinance which affects the company is not effective until the division superintendent or local agent of the company has been sent a certified copy, by certified mail, return receipt requested, of the ordinance declaring the area annexed.

HISTORY: 1984 Act No. 343.



SECTION 5-7-36. Assessments for additional police, fire, and garbage services on residential property in improvement districts.

No assessment for the Improvement District improvements may be made on residential property for additional police, fire, and garbage services therein which are part of the plan. Provided, further, no assessment may be assessed against real property which qualifies for exemption from ad valorem taxes as a historic fort pursuant to the statutes of South Carolina.

HISTORY: 2000 Act No. 384, Section 4.



SECTION 5-7-40. Ownership and disposition of property by municipalities.

All municipalities of this State may own and possess property within and without their corporate limits, real, personal or mixed, without limitation, and may, by resolution of the council adopted at a public meeting and upon such terms and conditions as such council may deem advisable, sell, alien, convey, lease or otherwise dispose of personal property and in the case of a sale, alienation, conveyance, lease or other disposition of real or mixed property, such council action must be effected by ordinance.

HISTORY: 1962 Code Section 47-33; 1975 (59) 692; 1976 Act No. 623, Section 2; 1978 Act No. 435, Section 5.



SECTION 5-7-50. Municipalities' acquisition of land, easement or right-of-way by condemnation.

Any municipality desiring to become the owner of any land or to acquire any easement or right-of-way therein for any authorized corporate or public purpose shall have the right to condemn such land or right-of-way or easement, subject to the general law of this State, within and without the corporate limits in the county in which it is situated and in any adjoining county or counties. This authority shall not apply to any property devoted to public use; provided, however, the property of corporations not for profit organized under the provisions of Chapter 35 of Title 33, shall not be subject to condemnation unless the municipality in which their service area is located intends to make comparable water service available in such service area and such condemnation is for that purpose. After any such condemnation, the municipality shall assume all obligations of the corporation related to the property and the facilities thereon which were condemned. Provided, however, that any incorporated municipality, or any housing or redevelopment authority now existing or hereafter established to function, may undertake and carry out slum clearance and redevelopment work in areas which are predominately slum or blighted, the preparation of such areas for reuse, and the sale or other disposition of such areas to private enterprise or to public bodies for public uses and to that end the General Assembly delegates to any incorporated municipality, or such authorities, the right to exercise the power of eminent domain as to any property essential to the plan of slum clearance and redevelopment. Any incorporated municipality, political subdivision or authority may acquire air rights or subsurface rights, both as hereinafter defined, by any means permitted by law for acquisition of real estate, including eminent domain, and may dispose of air rights and subsurface rights regardless of who or for what purpose acquired for private or public use by lease, mortgage, sale or otherwise. Air rights shall mean estates, rights and interests in the space above the surface of the ground or the surface of streets, roads, or rights-of-ways including access, support and other appurtenant rights required for the utilization thereof. Subsurface rights shall mean estates, rights and interests in the space below the surface of the ground or the surface of streets, roads, or rights-of-way including access, support and other appurtenant rights required for the utilization thereof.

HISTORY: 1962 Code Section 47-34; 1975 (59) 692.



SECTION 5-7-60. Municipality authorized to perform any of its functions or to furnish any of its services; charges and financing.

Any municipality may perform any of its functions, furnish any of its services, except services of police officers, and make charges therefor and may participate in the financing thereof in areas outside the corporate limits of such municipality by contract with any individual, corporation, state or political subdivision or agency thereof or with the United States Government or any agency thereof, subject always to the general law and Constitution of this State regarding such matters, except within a designated service area for all such services of another municipality or political subdivision, including water and sewer authorities, and in the case of electric service, except within a service area assigned by the Public Service Commission pursuant to Article 5 of Chapter 27 of Title 58 or areas in which the South Carolina Public Service Authority may provide electric service pursuant to statute. For the purposes of this section designated service area shall mean an area in which the particular service is being provided or is budgeted or funds have been applied for as certified by the governing body thereof. Provided, however, the limitation as to service areas of other municipalities or political subdivisions shall not apply when permission for such municipal operations is approved by the governing body of the other municipality or political subdivision concerned.

HISTORY: 1962 Code Section 47-35; 1975 (59) 692.



SECTION 5-7-80. Ordinances relating to upkeep of property within municipality.

(1) Any municipality is authorized to provide by ordinance that the owner of any lot or property in the municipality shall keep such lot or property clean and free of rubbish, debris and other unhealthy and unsightly material or conditions which constitute a public nuisance.

(2) The municipality may provide by ordinance for notification to the owner of conditions needing correction, may require that the owner take such action as is necessary to correct the conditions, may provide the terms and conditions under which employees of the municipality or any person employed for that purpose may go upon the property to correct the conditions and may provide that the cost of such shall become a lien upon the real estate and shall be collectable in the same manner as municipal taxes.

HISTORY: 1962 Code Section 47-37; 1975 (59) 692.



SECTION 5-7-90. Trial of persons charged with violations of ordinances of municipality or laws of State.

The municipal judge or judges of a municipality shall speedily try all persons arrested and incarcerated with violations of the ordinances of the municipality or the laws of the State within their jurisdiction in a summary manner without a jury unless jury trial is demanded by the accused. Trial must be held within ten days after the arrest or at a time scheduled by the court, in which event the trial is deferred. The municipal judge shall have the same power as a magistrate to compel the attendance of witnesses and require them to give evidence upon the trial before them of any person for the violation of ordinances of the municipality or the laws of this State subject to Section 5-7-30.

HISTORY: 1962 Code Section 47-38; 1975 (59) 692; 2012 Act No. 263, Section 1, eff June 18, 2012.



SECTION 5-7-100. Investigations of departments of municipal government by governing body; compelling attendance of witnesses; subpoenas; contempt.

The governing body of the municipalities or its agents may investigate any department of the municipal government and any office thereof and such governing body shall have the same power which a magistrate has to compel the attendance of witnesses and to require them to give evidence under oath in the same manner as is customary in the courts of this State. In case of contumacy of any person or refusal to obey a subpoena issued to any person, any circuit court of this State or circuit judge thereof within the jurisdiction of which the municipality is located, upon application by the governing body of the municipality or its designated agent, may issue to such person an order requiring him to appear before the governing body of the municipality to produce evidence if so ordered or to give testimony on the matter under investigation. Any failure to obey an order of the court may be punished as a contempt thereof. Subpoenas shall be issued in the name of the municipality and shall be signed by a majority of the governing body. Subpoenas shall be issued to such persons as the governing body may designate.

HISTORY: 1962 Code Section 47-39; 1975 (59) 692.



SECTION 5-7-110. Municipal police officers; contracting to provide police protection beyond corporate limits of municipality.

Any municipality may appoint or elect as many police officers, regular or special, as may be necessary for the proper law enforcement in such municipality and fix their salaries and prescribe their duties.

Police officers shall be vested with all the powers and duties conferred by law upon constables, in addition to the special duties imposed upon them by the municipality.

Any such police officers shall exercise their powers on all private and public property within the corporate limits of the municipality and on all property owned or controlled by the municipality wheresoever situated; provided, that the municipality may contract with any public utility, agency or with any private business to provide police protection beyond the corporate limits. Should the municipality provide police protection beyond its corporate limits by contract, the legal description of the area to be served shall be filed with the State Law Enforcement Division, the office of the county sheriff and the Department of Public Safety.

HISTORY: 1962 Code Section 47-40; 1975 (59) 692; 1993 Act No. 181, Section 62.



SECTION 5-7-120. Municipalities authorized to send law enforcement officers to other political subdivisions of State upon request in emergency situations.

(A) The governing body of any municipality may upon the request of the governing body of any other political subdivision of the State, send any law enforcement officers to the requesting political subdivision in cases of emergency. A complete record of the request, together with the names of the officers sent, must be recorded in the minutes of the next regular or special meeting of the governing bodies of both the requesting and the sending political subdivisions. Failure to record the request at the next regular or special meeting of the governing bodies does not affect the applicability of the tort liability coverage. Expenses of the requested services may be borne by the requesting municipality.

(B) When law enforcement officers are sent to another municipality pursuant to this section, the jurisdiction, authority, rights, privileges, and immunities, including coverage under the workmen's compensation laws, and tort liability coverage obtained pursuant to the provisions of Chapter 78 of Title 15, which they have in the sending municipality are extended to and include the area in which like benefits, authorities, and tort liability coverage are or could be afforded to the law enforcement officers of the requesting political subdivision. When so sent they have the same authority to make arrests and to execute criminal process as is vested by law in the law enforcement officers of the requesting political subdivision, but this section does not extend the effect of the laws of the sending political subdivision.

HISTORY: 1962 Code Section 47-41; 1975 (59) 692; 1978 Act No. 435, Section 1; 1993 Act No. 36, Section 1.



SECTION 5-7-130. Conflict of interests of municipal officer or employee.

Any municipal officer or employee who has a substantial financial interest in any business which contracts with the municipality for sale or lease of land, materials, supplies, equipment or services or who personally engages in such matters shall make known that interest and refrain from voting upon or otherwise participating in his capacity as a city officer or employee in matters related thereto.

Any city officer or employee who wilfully conceals such a substantial financial interest or wilfully violates the requirements of this section shall constitute malfeasance in office and upon conviction shall forfeit his office or position. Violation of this section with the knowledge express or implied of the person or corporation contracting with or making a sale to the city shall render the contract or sale voidable by the municipal governing body.

HISTORY: 1962 Code Section 47-42; 1975 (59) 692.



SECTION 5-7-140. Extension of police jurisdiction and authority of municipalities bordering on high tide line or high water mark of navigable body of water.

(A) The corporate limits of any municipality bordering on the high-tide line of the Atlantic Ocean are extended to include all that area lying between the high-tide line and one mile seaward of the high-tide line. These areas are subject to all the ordinances and regulations that may be applicable to the areas lying within the corporate limits of the municipality, and the municipal courts have jurisdiction to punish individuals violating the provisions of the municipal ordinances where the misdemeanor occurred in the area defined in this section.

(B) The corporate limits of any municipality bordering on the high-water mark of a navigable body of water, other than the Atlantic Ocean, are extended to include all that area lying between the high-water mark and the low-water mark. These areas are subject to all of the ordinances and regulations that may be applicable to the areas lying within the corporate limits of the municipality, and the municipal courts have jurisdiction to punish individuals violating the provisions of the municipal ordinances where the misdemeanor occurred in the areas defined in this section.

HISTORY: 1962 Code Section 47-43; 1975 (59) 692; 1986 Act No. 4576; 1996 Act No. 420, Section 3, and 1996 Act No. 443, Section 2.



SECTION 5-7-145. Lifeguard and safety services provided by coastal municipalities.

(A) Each municipality bordering on the Atlantic Ocean is authorized to provide lifeguard and other safety related services on and along the public beaches within its corporate limits. A coastal municipality may enact and enforce regulations it determines necessary for the safety of all persons on the beach.

(B) Lifeguard services may be provided using municipal employees or by service agreement with a private beach safety company.

If the municipality elects to provide the services by an agreement with a private beach safety company, the following conditions apply:

(1) the municipality shall follow the procedures of the State Procurement Code, as found in Chapter 35 of Title 11, or the procedures of the municipal procurement code, in the awarding of contracts with private beach safety companies;

(2) the agreement between the municipality and private beach safety company may last no longer than seven years;

(3) the municipality may grant the exclusive right to the beach safety company to rent only the beach equipment and to sell only the items to the public on the beach that are allowed by the municipality on the effective date of this section; provided, however, that on and after the effective date of this section there shall be no granting of the right to rent any additional tangible items, or to sell any beverages to the public on the beach, or otherwise, unless and until additional personnel are hired for the additional rentals and additional activities sufficient in number so that employees already employed on the effective date of this section will not be unduly burdened as determined by the appropriate municipal governing body;

(4) lifeguard personnel employed by the private beach safety company must be tested and certified as required by the municipality; and

(5) the conduct of the limited commercial activities granted to the private beach safety company shall not prevent or interfere in a substantial way with the peaceful, recreational use of the public beach by the general public.

(C) Nothing in this section enlarges, restricts, or infringes upon the existing rights of the owners of private property adjacent to the public beaches.

HISTORY: 1999 Act No. 113, Section 21.



SECTION 5-7-150. Coastal municipalities' criminal jurisdiction over piers and other structures and waters of the ocean.

Every coastal municipality has criminal jurisdiction over piers and other structures and the waters of the ocean, a sound, or an inlet within one mile of those portions of the strand within the corporate limits. The corporate limits of the municipality are extended in a straight line from the strand into the ocean, inlet, or sound from the point where the corporate limits of the municipality reach the high-water mark of the strand. If an extension overlaps with the criminal jurisdiction of another political subdivision, the jurisdiction of each political subdivision extends to the equidistant point from the high-water mark of each strand.

HISTORY: 1962 Code Section 47-44; 1975 (59) 692; 1991 Act No. 133, Section 1.



SECTION 5-7-155. Police jurisdiction over certain streets and highways along which municipal boundaries run.

If any portion of a street or highway is within the boundary of a municipality, the right of way of the street or highway not within the municipal boundary but touching the boundary is nevertheless considered to be within the boundary of that municipality for purposes of its police jurisdiction.

A street or highway which serves as the boundary between municipalities is under the police jurisdiction of both municipalities regardless of the municipality in which the street or highway is located.

HISTORY: 1987 Act No. 164, Section 1; 1989 Act No. 141, Section 1; 1994 Act No. 414, Section 1.



SECTION 5-7-160. Powers of municipality vested in council; quorum.

All powers of the municipality are vested in the council, except as otherwise provided by law, and the council shall provide for the exercise thereof and for the performance of all duties and obligations imposed on the municipality by law. A majority of the total membership of the council shall constitute a quorum for the purpose of transacting council business.

HISTORY: 1962 Code Section 47-45; 1975 (59) 692; 1976 Act No. 623, Section 3.



SECTION 5-7-170. Salaries and expenses of mayor and councilmen determined by council through ordinance.

The council may determine the annual salary of its members by ordinance; provided, that an ordinance establishing or increasing such salaries shall not become effective until the commencement date of the terms of two or more members elected at the next general election following the adoption of the ordinance, at which time it will become effective for all members whether or not they were elected in such election. The mayor and council members may also receive payment for actual expenses incurred in the performance of their official duties within limitations prescribed by ordinance.

HISTORY: 1962 Code Section 47-46; 1975 (59) 692; 1979 Act No. 98, Section 1.



SECTION 5-7-180. Mayor or councilman prohibited from holding other political office during term elected.

Except where authorized by law, no mayor or councilman shall hold any other municipal office or municipal employment while serving the term for which he was elected.

HISTORY: 1962 Code Section 47-47; 1975 (59) 692.



SECTION 5-7-190. Mayor pro tempore elected from council membership.

Immediately after any general election for the municipal council, the council shall elect from its membership a mayor pro tempore for a term of not more than two years. The mayor pro tempore shall act as mayor during the absence or disability of the mayor. If a vacancy occurs in the office of mayor, the mayor pro tempore shall serve as mayor until a successor is elected.

HISTORY: 1962 Code Section 47-48; 1975 (59) 692.



SECTION 5-7-200. Grounds for forfeiture of office of mayor or councilman; filling vacancies in office.

(a) A mayor or councilman shall forfeit his office if he (1) lacks at any time during his term of office any qualification for the office prescribed by the general law and the Constitution; (2) violates any express prohibition of Chapters 1 to 17; or (3) is convicted of a crime involving moral turpitude.

(b) A vacancy in the office of mayor or council shall be filled for the remainder of the unexpired term at the next regular election or at a special election if the vacancy occurs one hundred eighty days or more prior to the next general election.

HISTORY: 1962 Code Section 47-49; 1975 (59) 692.



SECTION 5-7-210. Council as judge of election and qualifications of its members and of grounds for forfeiture of their office.

The council shall be the judge of the election and qualifications of its members and of the grounds for forfeiture of their office and for that purpose shall have power to subpoena witnesses, administer oaths and require the production of evidence. A member charged with conduct constituting grounds for forfeiture of his office shall be entitled to a public hearing, and notice of such hearing shall be published in one or more newspapers of general circulation in the municipality at least one week in advance of the hearing. Decisions made by the council under this section may be appealed to the court of common pleas.

HISTORY: 1962 Code Section 47-50; 1975 (59) 692.



SECTION 5-7-220. Appointment and duties of municipal clerk.

The council under the council and mayor-council forms of government or city manager under the council-manager form shall appoint an officer of the municipality who shall have the title of municipal clerk. The municipal clerk shall give notice of council meetings to its members and the public, keep the minutes of its proceedings and perform such other duties as are assigned by council.

HISTORY: 1962 Code Section 47-51; 1975 (59) 692; 1978 Act No. 435, Section 2.



SECTION 5-7-230. Appointment or election of municipal attorney and judge of municipal court.

The city council may elect or appoint a municipal attorney and a judge or judges of the municipal court, whose duties shall be as prescribed by law. No mayor or councilman shall be so elected or appointed to serve as municipal judge during his term of office. The provisions of this section do not apply to a mayor who presides over a mayor's court in his capacity as mayor as authorized in Section 5-7-90.

HISTORY: 1962 Code Section 47-52; 1975 (59) 692.



SECTION 5-7-240. Council required to provide for independent annual audit of financial records and transactions of municipality and agencies funded by municipal funds.

The council shall provide for an independent annual audit of all financial records and transactions of the municipality and any agency funded in whole by municipal funds and may provide for more frequent audits as it deems necessary. Special audits may be provided for any agency receiving municipal funds as the municipality deems necessary. Such audits shall be made by a certified public accountant or public accountant or firm of such accountants who have no personal interest, direct or indirect, in the fiscal affairs of the municipal government or any of its officers. The council may, without requiring competitive bids, designate such accountant or firm annually or for a period not exceeding four years, provided, that the designation for any particular fiscal year shall be made no later than thirty days after the beginning of such fiscal year. The report of the audit shall be made available for public inspection. The council may in its discretion accept independent audits of municipal agencies and departments and include such audits in its general report of the audit of the municipality.

HISTORY: 1962 Code Section 47-53; 1975 (59) 692; 1977 Act No. 109.



SECTION 5-7-250. Council meetings; rules and procedures for meetings; freedom of information; emergency ordinances.

(a) The council, after public notice shall meet regularly at least once in every month at such times and places as the council may prescribe by rule. Special meetings may be held on the call of the mayor or of a majority of the members.

(b) The council shall determine its own rules and order of business and shall provide for keeping minutes of its proceedings which shall be a public record.

(c) Procedures for meetings of a municipal governing body shall not conflict with the provisions of the general laws of the state with regard to freedom of information.

(d) To meet public emergencies affecting life, health, safety or the property of the people, council may adopt emergency ordinances; but such ordinances shall not levy taxes, grant, renew or extend a franchise or impose or change a service rate. Every emergency ordinance shall be enacted by the affirmative vote of at least two-thirds of the members of council present. An emergency ordinance is effective immediately upon its enactment without regard to any reading, public hearing, publication requirements, or public notice requirements. Emergency ordinances shall expire automatically as of the sixty-first day following the date of enactment.

HISTORY: 1962 Code Section 47-54; 1975 (59) 692.



SECTION 5-7-260. Acts of municipal council which are required to be done by ordinance.

In addition to other acts required by law to be done by ordinance, those acts of the municipal council shall be by ordinances which:

(1) Adopt or amend an administrative code or establish, alter or abolish any municipal department, office or agency;

(2) Provide for a fine or other penalty or establish a rule or regulation in which a fine or other penalty is imposed for violations;

(3) Adopt budgets, levy taxes, except as otherwise provided with respect to the property tax levied by adoption of a budget, pursuant to public notice;

(4) Grant, renew or extend franchises;

(5) Authorize the borrowing of money;

(6) Sell or lease or contract to sell or lease any lands of the municipality; and

(7) Amend or repeal any ordinance described in items (1) through (6) above.

In matters other than those referred to in this section council may act either by ordinance or resolution.

HISTORY: 1962 Code Section 47-55; 1975 (59) 692.



SECTION 5-7-270. Form and procedures for introducing and passing ordinances.

Every proposed ordinance shall be introduced in writing and in the form required for final adoption. Each municipality shall by ordinance establish its own rules and procedures as to adoption of ordinances. No ordinance shall have the force of law until it shall have been read two times on two separate days with at least six days between each reading.

HISTORY: 1962 Code Section 47-56; 1975 (59) 692.



SECTION 5-7-280. Adoption of standard codes or technical regulations in ordinances.

The council may adopt any standard code or technical regulations authorized under Section 6-9-60 by reference thereto in the adopting ordinance; provided, that the council shall hold at least one public hearing before the adoption of any such standard code or technical regulations. The procedure and requirements governing such ordinance shall be as prescribed for ordinances listed in Section 5-7-260 and subject to the provisions of Section 5-7-270.

Copies of any adopted code or technical regulations shall be made available by the municipal clerk for distribution or for purchase at a reasonable price.

HISTORY: 1962 Code Section 47-57; 1975 (59) 692; 1982 Act No. 351, Section 2.



SECTION 5-7-290. Municipal ordinances to be codified; public inspection.

Each municipal council shall provide by ordinance for the codification and indexing of all ordinances, either typewritten or printed, and the maintenance of ordinances in a current form reflecting all amendments and repeals. All ordinances as codified shall be available for public inspection at reasonable times.

HISTORY: 1962 Code Section 47-58; 1976 Act No. 623, Section 1.



SECTION 5-7-300. Collection of delinquent ad valorem property taxes by municipalities.

(A) All municipalities of the State may provide by ordinance a procedure for the collection of delinquent real and personal property taxes, except taxes on motor vehicles. The municipal governing body may provide for a penalty not exceeding fifteen percent of the taxes levied for nonpayment of these taxes payable when the taxes become delinquent. The property taxes levied, with any penalty added for nonpayment when due and costs of execution, are a lien upon the property upon which the tax is levied until paid. The lien is paramount to all other liens except the lien for county and state taxes. Payment of a lien for state or county taxes, without payment of a lien for municipal taxes, does not extinguish a lien for municipal taxes. For those municipalities that, as of the effective date of this sentence collect their delinquent municipal taxes without an agreement as to collection with a county, such payment makes the municipal lien a first lien on the property which shall continue in full force and effect until legally discharged.

(B) For the purpose of collecting delinquent real and personal property taxes, the municipal governing body may enforce payment against the property of delinquent property taxpayers to the same extent, and substantially in the same manner, as is provided by law for the collection of county property taxes and penalties, except that a municipal governing body may determine the municipality's tax year, penalty dates, and the amount of penalty to be added on the penalty dates. Executions to enforce the payment of the taxes and penalties must be issued under the seal of the municipality and directed to the person designated by the municipal governing body for that purpose. All sales under and by virtue of that execution must take place at a public place in the municipality designated by ordinance, unless otherwise provided in subsection (D) if the sale is held in conjunction with the delinquent tax sale of the county.

(C) All expense of the levy, seizure, and sale must be added and collected as additional execution costs, and includes, but is not limited to, the expense of taking possession of real or personal property, advertising, storage, identifying the boundaries of the property, and mailing certified notices.

(D) A municipality may contract with the county for the collection of municipal taxes or for the collection of delinquent municipal taxes upon terms and conditions mutually agreeable to both the municipality and the county. If a municipality contracts with a county for collection of municipal taxes or delinquent municipal taxes, the provisions of state law that prescribe the procedure for collection of property taxes by counties must be followed. A delinquent tax sale for the purpose of collecting municipal taxes and held in conjunction with a delinquent tax sale for the purpose of collecting county taxes may take place at the public place in the county that is designated by the county.

(E) A municipality may contract by ordinance with an individual, firm, or organization to assist the municipality in collecting property or business license taxes.

HISTORY: 1987 Act No. 19 Section 1; 1988 Act No. 419; 2002 Act No. 179, Section 1; 2006 Act No. 238, Section 1, eff March 15, 2006.



SECTION 5-7-310. Provisions of Section 4-9-55 apply to general laws which affect municipalities.

The provisions of Section 4-9-55 apply to general laws enacted by the General Assembly which affect municipalities.

HISTORY: 1993 Act No. 157, Section 2.






CHAPTER 9 - MAYOR-COUNCIL FORM OF GOVERNMENT

SECTION 5-9-10. Applicability of Chapter 7.

Except as specifically provided for in this chapter, the structure, organization, powers, duties, functions and responsibilities of municipal government under the mayor-council form shall be as prescribed in Chapter 7.

HISTORY: 1962 Code Section 47-60; 1975 (59) 692.



SECTION 5-9-20. Structure of mayor-council form of government; election of council members.

(a) Under the mayor-council form of government there shall be a municipal council composed of a mayor and not less than four council members.

(b) The members of council shall be elected in accordance with Chapter 15.

HISTORY: 1962 Code Section 47-61; 1975 (59) 692; 1976 Act No. 623, Section 8.



SECTION 5-9-30. Responsibilities and powers of mayor.

The mayor shall be the chief administrative officer of the municipality. He shall be responsible to the council for the administration of all city affairs placed in his charge by or under Chapters 1 through 17. He shall have the following powers and duties:

(1) to appoint and, when he deems it necessary for the good of the municipality, suspend or remove all municipal employees and appointive administrative officers provided for by or under Chapters 1 through 17, except as otherwise provided by law, or personnel rules adopted pursuant to Chapters 1 through 17. He may authorize any administrative officer who is subject to his direction and supervision to exercise these powers with respect to subordinates in that officer's department, office or agency;

(2) to direct and supervise the administration of all departments, offices and agencies of the municipality except as otherwise provided by Chapters 1 through 17;

(3) to preside at meetings of the council and vote as other councilmen;

(4) to act to insure that all laws, provisions of Chapters 1 through 17 and ordinances of the council, subject to enforcement by him or by officers subject to his direction and supervision, are faithfully executed;

(5) to prepare and submit the annual budget and capital program to the council;

(6) to submit to the council and make available to the public a complete report on the finances and administrative activities of the municipality as of the end of each fiscal year; and

(7) to make such other reports as the council may require concerning the operations of municipal departments, offices and agencies subject to his direction and supervision.

HISTORY: 1962 Code Section 47-62; 1975 (59) 692.



SECTION 5-9-40. Establishment of municipal departments, offices and agencies by council; employment of administrator to assist mayor; offices and agencies under direction of mayor administered by officer appointed by mayor; annual budget.

The council may establish municipal departments, offices, and agencies in addition to those created by Chapters 1 through 17 and may prescribe the functions of all departments, offices and agencies, except that no function assigned by law to a particular department, office or agency may be discontinued or assigned to any other agency. The mayor and council may employ an administrator to assist the mayor in his office.

All departments, offices and agencies under the direction and supervision of the mayor shall be administered by an officer appointed by and subject to the direction and supervision of the mayor.

The council shall adopt an annual budget for the operation of the municipality and capital improvements.

HISTORY: 1962 Code Section 47-63; 1975 (59) 692; 1976 Act No. 623, Section 4.






CHAPTER 11 - COUNCIL FORM OF GOVERNMENT

SECTION 5-11-10. Applicability of Chapter 7.

Except as specifically provided for in this chapter, the structure, organization, powers, duties, functions and responsibilities of municipal government under the council form shall be as prescribed in Chapter 7.

HISTORY: 1962 Code Section 47-70; 1975 (59) 692.



SECTION 5-11-20. Structure of council form of government; election of mayor and members of council.

(a) Under the council form of government there shall be a municipal council composed of five, seven or nine members including the mayor.

(b) The mayor and members of the council shall be elected in accordance with Chapter 15.

HISTORY: 1962 Code Section 47-71; 1975 (59) 692.



SECTION 5-11-30. Legislative and administrative powers of municipality vested in municipal council.

All legislative and administrative powers of the municipality and the determination of all matters of policy shall be vested in the municipal council. Each member of council, including the mayor, shall have one vote.

HISTORY: 1962 Code Section 47-72; 1975 (59) 692.



SECTION 5-11-40. Establishment of municipal departments, offices or agencies; employment of administrator; administrative officers appointed and controlled by council; annual budget; taxes.

(a) The council may establish municipal departments, offices or agencies in addition to those created by Chapters 1 through 17 and may prescribe the functions of all departments, offices and agencies. The council may hire an administrator to assist the council.

(b) All departments, offices and agencies may be administered by an officer appointed by and subject to the direction and supervision of the council.

(c) The municipal council shall adopt annually, prior to the beginning of the fiscal year, operating and capital budgets for the operation of city government and shall in such budgets identify the sources of anticipated revenue including taxes necessary to meet the financial requirements of the budgets adopted. The council shall further provide for the levy and collection of taxes necessary to meet all budget requirements except as provided for by other revenue sources.

HISTORY: 1962 Code Section 47-73; 1975 (59) 692; 1976 Act No. 623, Section 5.






CHAPTER 13 - COUNCIL-MANAGER FORM OF GOVERNMENT

SECTION 5-13-10. Applicability of Chapter 7.

Except as specifically provided for in this Chapter the structure, organization, powers, duties, functions and responsibilities of municipal government under the council-manager form shall be as prescribed in Chapter 7.

HISTORY: 1962 Code Section 47-80; 1975 (59) 692.



SECTION 5-13-20. Structure of council-manager form of government; election of members of council and mayor.

(a) Under the council-manager form of government there shall be a municipal council composed of a mayor and four, six or eight councilmen.

(b) The members of council and the mayor shall be elected in accordance with Chapter 15.

HISTORY: 1962 Code Section 47-81; 1975 (59) 692.



SECTION 5-13-30. Powers and duties of municipal council.

All legislative powers of the municipality and the determination of all matters of policy shall be vested in the municipal council, each member, including the mayor, to have one vote. Without limitation of the foregoing, the council shall:

(1) Employ a manager;

(2) Establish other administrative departments and assign and distribute the work thereof upon recommendation of and with the approval of the manager;

(3) Adopt the budget of the municipality;

(4) Authorize the issuance of bonds by bond ordinance, subject to such restrictions and limitations as may be prescribed by law;

(5) Have the power to inquire into the conduct of any office, department or agency of the municipality, make investigations as to municipal affairs and give the public information concerning them;

(6) Adopt plats;

(7) Adopt and modify the official map of the municipality;

(8) Provide for an independent annual audit of the books and business affairs of the municipality and for a general survey of municipal business;

(9) Provide for the general health and welfare of the municipality in accordance with the statute law of the State with reference to the general police powers granted to municipalities;

(10) Enact ordinances of any nature and kind, not prohibited by the law or Constitution of the State or of the United States; and

(11) With the advice of the manager, appoint all committees, boards and commissions relating to the affairs of the municipal government, except as otherwise provided by law.

HISTORY: 1962 Code Section 47-82; 1975 (59) 692.



SECTION 5-13-40. Councilmen prohibited from holding other offices during term, appointing or removing employees whom manager is empowered to appoint and dealing with employees under control and supervision of manager.

(a) Except where authorized by law, no councilman shall hold any other municipal office or municipal employment while serving the term for which he was elected to the council.

(b) Neither the council nor any of its members shall in any manner be involved in the appointment or removal of any municipal administrative officers or employees whom the manager or any of his subordinates are empowered to appoint.

(c) Except for the purpose of inquiries and investigations, neither the council nor its members shall deal with municipal officers and employees who are subject to the direction and supervision of the manager except through the manager, and neither the council nor its members shall give orders to any such officer or employee, either publicly or privately.

HISTORY: 1962 Code Section 47-83; 1975 (59) 692.



SECTION 5-13-50. Employment and qualifications of manager.

The council shall employ a manager and fix his compensation. The manager shall be employed solely on the basis of his executive and administrative qualifications. He need not be a resident of the municipality or state at the time of his employment and may reside outside the municipality while in office only with the approval of the council.

No councilman or mayor shall be employed as manager of the municipality from which he was elected during the term for which he shall have been elected.

HISTORY: 1962 Code Section 47-84; 1975 (59) 692.



SECTION 5-13-60. Surety bonds of manager and other municipal employees.

The municipal council may require suitable surety bonds of the manager and other municipal employees conditioned for the faithful performance of their duties. The cost of such bonds shall be paid by the municipality.

HISTORY: 1962 Code Section 47-85; 1975 (59) 692.



SECTION 5-13-70. Term of employment and compensation of manager; removal of manager by council.

The term of employment of the manager shall be at the pleasure of the council and he shall be entitled to such compensation for his services as the council may determine. The council may, in its discretion, employ the manager for a definite term. If the council determines to remove the manager he shall be given a written statement of the reasons alleged for the proposed removal and the right to a hearing thereon at a public meeting of the council.

Within five days after the notice of removal is delivered to the manager, he may file with the council a written request for a public hearing. This hearing shall be held at a council meeting not earlier than twenty days nor later than thirty days after the request is filed. The manager may file with the council a written reply not later than five days before the hearing. The removal shall be stayed pending the decision at the public hearing.

HISTORY: 1962 Code Section 47-86; 1975 (59) 692.



SECTION 5-13-80. Designation by manager of administrative officer to act in manager's absence or disability; effect of manager's failure to designate officer.

By letter filed with the municipal clerk the manager shall designate a qualified municipal administrative officer to exercise the powers and perform the duties of manager during his temporary absence or disability.

In the event of the failure of the manager to make such designation the municipal council may by resolution appoint an officer of the municipality to perform the duties of the manager until he shall return or his disability shall cease.

During such absence or disability, the council may revoke such designation at any time and appoint another officer of the municipality to serve until the manager shall return or his disability shall cease.

HISTORY: 1962 Code Section 47-87; 1975 (59) 692.



SECTION 5-13-90. Responsibilities of manager.

The manager shall be the chief executive officer and head of the administrative branch of the municipal government. He shall be responsible to the municipal council for the proper administration of all affairs of the municipality and to that end, subject to the provisions of this chapter, he shall:

(1) Appoint and, when necessary for the good of the municipality, remove any appointive officer or employee of the municipality and fix the salaries of such officers and employees, except as otherwise provided in this chapter or prohibited by law and except as he may authorize the head of a department or office to appoint and remove subordinates in such department or office;

(2) Prepare the budget annually, submit it to the municipal council and be responsible for its administration after adoption;

(3) Prepare and submit to the municipal council at the end of each fiscal year a complete annual report on the finances and administrative activities of the municipality for the preceding year and make such other financial reports from time to time as may be required by the council or by Chapters 1 through 17;

(4) Keep the municipal council advised of the financial condition and future needs of the municipality and make such recommendations as may seem to him desirable; and

(5) Perform such other duties as may be prescribed by law or required of him by the municipal council, not inconsistent with the provisions of Chapters 1 through 17.

HISTORY: 1962 Code Section 47-88; 1975 (59) 692.



SECTION 5-13-100. Council authorized to create, change and abolish offices, departments or agencies.

Municipal council may, by ordinance, create, change and abolish offices, departments or agencies of municipal government upon the recommendation of the manager or may, in accordance with such recommendations, assign additional functions and duties to such offices. The head of each department shall be designated director thereof and shall have supervision and control over his department subject, however, to the direction of the manager.

HISTORY: 1962 Code Section 47-89; 1975 (59) 692.






CHAPTER 15 - NOMINATIONS AND ELECTIONS FOR MUNICIPAL OFFICES

SECTION 5-15-10. Municipal primary, general and special elections conducted mutatis mutandi.

Municipal primary, general and special elections shall be conducted pursuant to Title 7, mutatis mutandi, except as otherwise provided for specifically in Chapters 1 through 17.

HISTORY: 1962 Code Section 47-90; 1975 (59) 692.



SECTION 5-15-20. Methods of election of council; mayor elected at large; qualifications.

Each municipality in this State shall provide by ordinance for the election of its council. Councils shall select any one of the following methods of election of council:

(1) Members of the council elected from the municipality at large.

(2) One member elected from each ward of the municipality by the qualified electors of the ward. Candidates seeking office from a particular ward shall be residents of the ward during their entire terms of office.

(3) Some members elected from wards as provided for in (2) and the remainder elected from the municipality at large.

(4) Members required to be residents of particular wards but be elected from the municipality at large.

(5) Some members may be required to be residents of particular wards and others may be residents of the municipality without regard to a particular ward and all members shall be elected from the municipality at large.

Regardless of the form adopted by the municipality, the mayor shall be elected at large.

Mayors and councilmen shall be qualified electors of the municipality and, if they are elected subject to residential or ward requirements as provided in this section, they shall be qualified electors of the ward prescribed for their election qualification.

HISTORY: 1962 Code Section 47-91; 1975 (59) 692; 1976 Act No. 623, Section 6.



SECTION 5-15-30. Procedure for changing number of or method of election of council members.

If by action of a majority of council, or if fifteen percent of the registered municipal electors present to the municipal election commission a duly executed petition on which none of the signatures is more than six months old, in which an election is sought to change the number of council members to a number authorized by the form of government under which the municipality is then operating or to change the method of election of council members, then the municipal governing body shall call a referendum not later than ninety days nor earlier than thirty days after the petition has been certified and delivered to the governing body by the municipal election commission. A petition must be certified as valid or rejected by the municipal election commission within sixty days after it has been delivered to the commission. There may be only one question framed by the municipal governing body for the referendum in a format similar to that provided by Section 5-5-40, and no other election on the same question may be held for two years after that time. If more than one petition is received before publication of a notice of special election, the change sought in the petition bearing the highest number of qualified signatures must be submitted on the ballot. A change receiving a majority of the votes cast is effective at the next general election of the municipality.

HISTORY: 1962 Code Section 47-91.1; 1975 (59) 692; 1988 Act No. 455; 1990 Act No. 490, Section 1.



SECTION 5-15-40. Terms of office of mayor and councilmen.

The mayor and councilmen of each municipality shall be elected for terms of two or four years. Unless otherwise provided by ordinance, four-year terms shall be set so that not more than one-half of the council and mayor shall be elected in the same general election; provided, that in the first election after incorporation of a new municipality or adoption of a form of government pursuant to Section 5-5-10, one-half of the councilmen may be elected for terms of two years and one-half of the councilmen and mayor may be elected for terms of four years if necessary to establish staggered terms. Two-year terms shall not be staggered.

HISTORY: 1962 Code Section 47-92; 1975 (59) 692; 1977 Act No. 81, Section 1A.



SECTION 5-15-50. Establishment of municipal ward lines and time for general and special elections; public notice of elections.

Each municipal governing body may by ordinance establish municipal ward lines and the time for general and special elections within the municipality. Public notice of the elections shall be given at least sixty days prior to such elections.

HISTORY: 1962 Code Section 47-93; 1975 (59) 692; 1978 Act No. 435, Section 3.



SECTION 5-15-60. Municipality to adopt method of nominating candidates for and determining results of nonpartisan elections.

Each municipality in this State shall adopt by ordinance one of the following alternative methods of nominating candidates for and determining the results of its nonpartisan elections:

(1) The nonpartisan plurality method prescribed in Section 5-15-61;

(2) The nonpartisan election and runoff election method prescribed in Section 5-15-62;

(3) The nonpartisan primary election and general election method prescribed in Section 5-15-63. If nonpartisan elections are not provided for, nomination of candidates for municipal offices may be by party primary, party convention or by petition in accordance with the provisions of this chapter, the applicable provisions of the state election laws and the rules of municipal political party organizations not in conflict therewith.

HISTORY: 1962 Code Section 47-94; 1975 (59) 692; 1977 Act No. 81, Section 2.



SECTION 5-15-61. Determination of election results under nonpartisan plurality method.

In conducting nonpartisan elections and using the plurality method, election results shall be determined in accordance with the following rules:

(1) When more than one person is seeking election to a single office, the candidate who receives the highest number of votes shall be declared elected.

(2) When more persons are seeking election to two or more offices (constituting a group) than there are offices to be filled, those candidates receiving the highest number of votes, equal in number to the number of offices to be filled, shall be declared elected.

HISTORY: 1962 Code Section 47-94.1; 1977 Act No. 81, Section 1.



SECTION 5-15-62. Determination of election results under nonpartisan election and runoff election method.

(a) Except as otherwise provided in this section, results in nonpartisan municipal elections in municipalities using the election and runoff election method shall be determined by a majority of the votes cast. A majority within the meaning of this section shall be determined as follows:

(1) When more than one person is seeking election to a single office, the majority shall be ascertained by dividing the total votes cast for all candidates by two. Any excess of the sum so ascertained shall be a majority and the candidate who obtains a majority shall be declared elected.

(2) When more persons are seeking election to two or more offices (constituting a group) than there are offices to be filled, the majority shall be ascertained by dividing the total vote cast for all candidates by the number of officers to be filled and by dividing the result by two. Any excess of the sum so ascertained shall be a majority and the candidates who obtain a majority shall be declared elected. If more candidates obtain a majority than there are offices to be filled, those having the highest vote (equal to the number of offices to be filled) shall be declared elected.

(b) If no candidate for a single office receives a majority of the votes cast in the first election or if an insufficient number of candidates receives a majority of the votes cast for a group of offices, a runoff election shall be held as herein provided:

(1) If no candidate for a single office receives a majority of the votes cast in the first election, a second election shall be conducted two weeks later between the two candidates receiving the largest number of votes in the first election who do not withdraw. The candidate receiving a majority of the votes cast in the runoff election shall be declared elected.

(2) If candidates for two or more offices (constituting a group) are to be selected and aspirants for some or all of the positions within the group do not receive a majority of the votes cast in the first election, a second election shall be conducted two weeks later between one more than the number of candidates necessary to fill the vacant offices. The candidates receiving the highest number of the votes cast in the second election equal in number to the number to be elected shall be declared elected.

HISTORY: 1962 Code Section 47-94.2; 1977 Act No. 81, Section 1.



SECTION 5-15-63. Determination of election results under nonpartisan primary election and general election method.

(a) In municipalities whose elections are nonpartisan and which use the nonpartisan primary election and general election method, there shall be a primary election to reduce the field of candidates to two candidates for each position to be filled, if when the filing period closes there are more than two candidates for a single office or the number of candidates for a group of offices exceeds twice the number of positions to be filled. If only one or two candidates file for a single office, no primary election shall be held for that office and the candidates shall be declared nominated.

(b) In the primary election the two candidates for a single office receiving the highest number of votes and those candidates for a group of offices receiving the highest number of votes, equal to twice the number of positions to be filled, shall be declared nominated.

(c) In the election, the names of those candidates declared nominated without a primary election and those candidates nominated in the primary election shall be placed on the ballot. The candidate for a single office receiving the highest number of votes shall be elected. Those candidates for a group of offices receiving the highest number of votes, equal in number to the number of positions to be filled, shall be declared elected.

HISTORY: 1962 Code Section 47-94.3; 1977 Act No. 81, Section 1.



SECTION 5-15-70. Duty of governing body of municipality to enact ordinances relating to time requirements for nominations, primaries and the like.

Each municipal governing body shall determine by ordinance the time for filing nominating petitions, holding primary elections or conventions, the time for entry of candidates for nominations in municipal party primary elections or conventions, the time for closing of entries, and the time and manner of filing by candidates in nonpartisan elections. The municipal governing body may determine by ordinance that either filing a statement of candidacy or a petition with the municipal election commission is required to place the name of the candidate on the ballot in nonpartisan general elections. However, no candidate's name may be placed on the ballot by petition in a general election conducted in accordance with the provisions of Section 5-15-63. If the municipal council determines that the petition method is used, the percentage of electors required on these petitions may not be less than five percent of the qualified electors of the geographical area of the office for which he offers as a candidate.

When a candidate's name is to be placed on the ballot by virtue of a primary election or convention, the party concerned shall certify the candidacy to the municipal election commission not later than sixty days prior to the election. When the filing by statement of candidacy is authorized, the individual candidate shall file the statement with the commission not later than sixty days prior to the election and the commission shall place the name of the candidate upon the ballot. If the petition method is authorized, the candidate shall file the necessary petition with the municipal clerk seventy-five days prior to the general election concerned and the clerk shall deliver the petition to the commission. The commission shall examine the petition and determine its validity not later than sixty days prior to the general election concerned and when so validated, the commission shall place the name of the petition candidate upon the ballot.

For nonpartisan special elections, if the petition method is authorized, the candidate shall file the petition with the municipal clerk not later than twelve o'clock noon, sixty days prior to the election. The commission shall determine the validity of the petition not later than forty-five days prior to the election and when so validated, shall place the candidate's name on the ballot. If the statement of candidacy is authorized, these statements must be filed not later than twelve o'clock noon, forty-five days prior to the election.

For partisan special elections, petitions must be submitted pursuant to Section 7-13-190(B).

HISTORY: 1962 Code Section 47-95; 1975 (59) 692; 1977 Act No. 81 Section 3; 1988 Act No. 387, Section 1; 1998 Act No. 412, Section 1.



SECTION 5-15-80. Results of political party primaries; protests and contests.

The results of any political party primary shall be declared by the party conducting the election. Protests and contests shall be filed in writing with the municipal party chairman within two days after the day of the declaration of the results of the election and the municipal party executive committee shall determine such protests within five days after the filing thereof. From the decision of the municipal party committee an appeal may be made to the Board of State Canvassers of Municipal Primaries as provided in Section 7-17-580. Notice and grounds of appeal must be filed in writing with the chairman of the Board of State Canvassers of Municipal Primaries within five days following the date on which the decision of the municipal committee is declared.

Any appeal thereafter shall be to the court of common pleas of the county in which the municipality is situate. Notice and grounds of appeal shall be served on the opposing parties or their attorneys within ten days following the decision of the Board of State Canvassers of Municipal Primaries.

HISTORY: 1962 Code Section 47-96; 1975 (59) 692.



SECTION 5-15-90. Municipal elections conducted by municipal election commission; composition of commission and terms of members; training and certification program.

(A) All municipal elections held under the provisions of this chapter must be conducted by a municipal election commission composed of three electors who must be residents of the municipality and who must be appointed by the municipal governing body. The terms of the members are six years except of those first appointed one shall serve a term of four years and one a term of two years.

(B)(1) Each municipal election commissioner and each staff person designated by the commission, shall complete, within eighteen months after a commissioner's initial appointment or his reappointment after a break in service, or within eighteen months after a staff person's initial employment or reemployment following a break in service, a training and certification program conducted by the State Election Commission. When a commissioner or staff person has successfully completed the training and certification program, the State Election Commission shall issue the commissioner or staff person a certification, whether or not the commissioner or staff person applies for the certification.

(2)(a) The provisions of this section do not exempt a member or staff person from completing the training and certification program required in item (1).

(b) A member appointed or reappointed after a break in service before the effective date of this section or a staff person employed or reemployed after a break in service before the effective date of this section shall successfully complete a training and certification program by the latter of:

(i) eighteen months after the member's appointment or reappointment after a break in service or the staff person's employment or reemployment after a break in service; or

(ii) ninety days after the effective date of this section.

(c) On and after the effective date of this section, a member appointed or reappointed after a break in service or a staff person employed or reemployed after a break in service shall complete the training and certification program required in item (1) within eighteen months after the member's appointment or reappointment after a break in service or staff person's employment or reemployment after a break in service.

(3) If a member does not fulfill the training and certification program as provided in this section, the municipal governing body, upon notification, shall remove that member from the board unless the municipal governing body grants the member an extension to complete the training and certification program based upon exceptional circumstances.

(4) Following completion of the training and certification program required in item (1), each commission member, and staff person designated by the commission, shall take at least one training course each year.

HISTORY: 1962 Code Section 47-97; 1975 (59) 692; 2010 Act No. 191, Section 1, eff May 28, 2010.



SECTION 5-15-100. Functions, powers and duties of municipal election commission.

The municipal election commission shall be vested with the functions, powers and duties of Municipal Supervisors of Registration if no such supervisors have been appointed pursuant to Section 7-5-640, and shall also have the functions, powers and duties of commissioners of election, as set forth in Section 7-13-70 and other provisions of Title 7. The municipal election commission shall insure proper books of registration are provided for each ward or precinct, shall prepare and distribute ballots and election materials, appoint managers of election for each polling place and otherwise supervise and conduct all municipal, special and general elections. The managers shall certify the results of the election to the commission within one day and the commission shall declare the results not later than three days following the election.

Nominees in a party primary or party convention and nominees by petition shall be certified to the municipal election commission within the time specified herein and when so certified, the commission shall place the names of such nominees upon the ballots.

HISTORY: 1962 Code Section 47-98; 1975 (59) 692.



SECTION 5-15-110. Filing with municipal election commission of nomination petition by candidates nominated by petition.

Candidates for municipal offices in any partisan or nonpartisan general election nominated by petition shall file the necessary petition with the municipal election commission seventy-five days before the general election concerned. The commission shall examine the petition and determine its validity not later than sixty days before the general election concerned. A nomination petition must bear the signatures of not less than five percent of the qualified electors of the geographical area of the office for which he offers as a candidate.

HISTORY: 1962 Code Section 47-99; 1975 (59) 692; 1977 Act No. 81 Section 4; 1988 Act No. 387, Section 2; 1998 Act No. 412, Section 2.



SECTION 5-15-120. Vote counting.

Immediately upon the closing of the polls at any municipal election, the managers shall count publicly the votes cast and make a statement of the whole number of votes cast in such election together with the number of votes cast for each candidate for mayor and councilman and transmit this information to the municipal election commission. In partisan elections the person securing the highest number of votes for mayor shall be declared elected and the councilmen shall be selected by the following methods:

(a) When all councilmen are to be elected at large, the persons receiving the highest number of votes in number equal to the number to be chosen shall be declared elected.

(b) When the councilmen are to be elected from each ward and are required to be residents of that ward, the person receiving the highest number of votes in that ward shall be declared elected.

(c) When some councilmen are to be elected from each ward and required to be residents of that ward and the remainder of the councilmen to be elected at large, those persons receiving the highest number of votes in each ward shall be declared elected and those persons running at large who receive the highest number of votes in number equal to the number to be chosen at large shall be declared elected.

(d) When all councilmen are to be elected at large, but required to reside in a particular ward, the person receiving the highest number of votes for the seat to be filled shall be declared elected.

(e) When all councilmen are to be elected at large, but some are required to be residents of particular wards and other councilmen may not be so required, the person receiving the highest number of votes for the seat to be filled shall be declared elected.

Newly elected officers shall not be qualified until at least forty-eight hours after the closing of the polls and in the case a contest is finally filed the incumbents shall hold over until the contest is finally determined.

HISTORY: 1962 Code Section 47-100; 1975 (59) 692; 1977 Act No. 81, Section 5.



SECTION 5-15-125. Municipal elections resulting in tie.

If any municipal election results in a tie, the municipal election commission or the municipal party committee shall conduct a runoff election to break the tie two weeks following that election. In the tie-breaking runoff, the laws of this State apply, mutatis mutandi. If the date for the tie-breaking runoff election falls on a legal holiday, it must be set for the same day of the first week following which is not a legal holiday. If a tie-breaking runoff election is required, any remaining municipal elections required are postponed for two weeks. If the date of a postponed election falls on a legal holiday, it must be set for the same day of the first week following which is not a legal holiday.

HISTORY: 1988 Act No. 364, Section 1.



SECTION 5-15-130. Procedures for contesting results of election.

Within forty-eight hours after the closing of the polls, any candidate may contest the result of the election as reported by the managers by filing a written notice of such contest together with a concise statement of the grounds therefor with the Municipal Election Commission. Within forty-eight hours after the filing of such notice, the Municipal Election Commission shall, after due notice to the parties concerned, conduct a hearing on the contest, decide the issues raised, file its report together with all recorded testimony and exhibits with the clerk of court of the county in which the municipality is situated, notify the parties concerned of the decisions made, and when the decision invalidates the election the council shall order a new election as to the parties concerned.

Neither the mayor nor any member of council shall be eligible to pass on the issues arising in any contest in which he is a party.

HISTORY: 1962 Code Section 47-101; 1975 (59) 692.



SECTION 5-15-140. Contesting election results; appeal from decision of municipal election commission.

Within ten days after notice of the decision of the municipal election commission, any party aggrieved thereby may appeal from such decision to the court of common pleas. Notice of appeal shall be served on the opposing parties or their attorneys and filed in the office of the clerk of court within ten days. The notice of appeal shall act as a stay of further proceedings pending the appeal.

HISTORY: 1962 Code Section 47-102; 1975 (59) 692.



SECTION 5-15-145. Transfer of authority to conduct municipal elections to county elections commission.

(A) Municipalities are authorized to transfer authority for conducting municipal elections to the county elections commission. County elections commissions are authorized to conduct municipal elections.

(B) As a condition of the transfer of authority to conduct elections pursuant to this section, the governing bodies of the municipality and the county must agree to the terms of the transfer and enact ordinances embodying the terms of that agreement. The municipal ordinance must state what authority is being transferred and the county ordinance must accept the authority being transferred.

(C) When the total responsibility for the conduct of a municipal election is transferred to a county election commission, pursuant to the provisions of this section, the municipal election commission is abolished.

(D) If the municipality, by ordinance transfers a portion of the responsibilities for the conduct of a municipal election to a county election commission, the municipality shall not abolish the municipal election commission.

(E) A municipality which by ordinance transfers authority for conducting municipal elections to the county election commission under this section may by ordinance set the filing dates for municipal offices, and the date by which candidates must be certified to the appropriate authority to be placed on the ballot, to run concurrently with the filing dates set by law for countywide and less than countywide offices or other filing dates as may be mutually agreed upon between the municipality and the county election commission.

HISTORY: 1992 Act No. 289, Section 1; 1996 Act No. 443, Section 1; 1998 Act No. 412, Section 3.



SECTION 5-15-150. Oath of office for mayor and councilmen.

The mayor and councilmen, before entering upon the duties of their respective offices, shall take the oath prescribed by the Constitution and also the following oath, to wit:

"As mayor (councilman) of the municipality of __________ I will equally, fairly, and impartially, to the best of my ability and skill, exercise the trust reposed in me, and I will use my best endeavors to preserve the peace and carry into effect according to law the purposes for which I have been elected. So help me God."

HISTORY: 1962 Code Section 47-103; 1975 (59) 692.



SECTION 5-15-160. Term of office of commissioner of public works may be extended.

Notwithstanding any other provisions of law, a municipal council is authorized by ordinance to provide that the term of office of any commissioner of public works of any municipality of this State which now expires at a time other than the time of the general election for municipal officials in such municipality shall be extended until fifteen days after the general election for municipal officials of such municipality next succeeding the expiration of such commissioner's present term of office.

No municipal council shall adopt an ordinance as provided by this section unless it has been requested by the Board of Commissioners of Public Works of such municipality.

The term of office of each succeeding commissioner shall be for a period of six years, and until his successor is elected and qualified.

HISTORY: 1981 Act No. 169, Section 2.



SECTION 5-15-170. Ratification of actions of commissioner.

Any and all actions taken by a commissioner of public works whose term of office expired prior to the adoption of the ordinance provided for by Section 5-15-160 are ratified, validated and confirmed.

HISTORY: 1981 Act No. 169, Section 3.






CHAPTER 17 - INITIATIVE AND REFERENDUM

SECTION 5-17-10. Electors of municipality permitted to propose ordinances.

The electors of a municipality may propose any ordinance, except an ordinance appropriating money or authorizing the levy of taxes. Any initiated ordinance may be submitted to the council by a petition signed by qualified electors of the municipality equal in number to at least fifteen percent of the registered voters at the last regular municipal election and certified by the municipal election commission as being in accordance with the provisions of this section.

HISTORY: 1962 Code Section 47-220; 1975 (59) 692; 1978 Act No. 435, Section 4.



SECTION 5-17-20. Electors' petition requesting repeal of ordinance authorizing evidences of debt requiring pledge of full faith and credit of municipality.

Within sixty days after the enactment by the council of any ordinance authorizing the issuance of bonds, notes or other evidence of debt the repayment of which requires a pledge of the full faith and credit of the municipality, a petition signed by the qualified electors of the municipality equal in number to at least fifteen percent of the registered voters at the last preceding regular municipal election may be filed with the municipal clerk requesting that any such ordinance be repealed; provided, however, that this section shall not apply to bond issues approved by referendum or to notes issued in anticipation of taxes.

HISTORY: 1962 Code Section 47-221; 1975 (59) 692; 1977 Act No. 33, Section 2.



SECTION 5-17-30. Special election subsequent to council's failure or refusal to act upon initiative petition in manner desired by electors.

If the council shall fail to pass an ordinance proposed by initiative petition or shall pass it in a form substantially different from that set forth in the petition therefor or if the council fail to repeal an ordinance for which a petition has been presented, the adoption or repeal of the ordinance concerned shall be submitted to the electors not less than thirty days nor more than one year from the date the council takes its final vote thereon. The council may, in its discretion, and if no regular election is to be held within such period, provide for a special election.

HISTORY: 1962 Code Section 47-222; 1975 (59) 692.






CHAPTER 19 - CIVIL SERVICE COMMISSIONS

SECTION 5-19-10. Appointment and removal of commissioners; vacancies.

The city or town council of any city or town adopting the commission form of government, except a municipality of over two thousand and less than four thousand inhabitants, shall immediately after the organization of the new city council first elected after adoption of such form of government by ordinance appoint three civil service commissioners, who shall hold office for two, four and six years, the successors of each to be thereafter appointed for the term of six years at the expiration of the preceding term of service. Such commissioners shall be removable from office by council only for cause, four councilmen voting for such removal. Council shall have authority to fill any vacancy for the unexpired term. Each such commissioner shall before entering upon his duties take and subscribe the oaths required of councilmen by law.

HISTORY: 1962 Code Section 47-701; 1952 Code Section 47-701; 1942 Code Sections 7606, 7612, 7651; 1932 Code Sections 7606, 7612, 7651; Civ. C. '22 Sections 4699, 4705, 4744; Civ. C. '12 Section 3087; 1910 (26) 523; 1912 (27) 793; 1915 (29) 203; 1930 (36) 1104.



SECTION 5-19-20. Examinations and certification of results.

The civil service commissioners shall, twice a year or oftener if they deem it necessary, under such rules and regulations as they may prescribe, hold examinations for the purpose of determining the qualifications of applicants for positions on the police force, in the fire department, in the health department in cities of more than ten thousand and less than twenty thousand inhabitants and of more than fifty thousand and less than one hundred thousand inhabitants or in any other special line of service in the city government which may be placed by the city council under civil service regulations. The examination for each line of service shall be practical, fairly testing the fitness of the persons examined to discharge efficiently the duties of the particular line of employment. The commissioners shall, as soon as practicable after each such examination, certify to the council the persons who have satisfactorily passed such examination, stating the order of excellence. But the commissioners shall not certify the name of, and may deny the examination to, any person as to whose honesty and integrity or general moral character they have not reasonably satisfied themselves by affirmative investigation.

HISTORY: 1962 Code Section 47-703; 1952 Code Section 47-703; 1942 Code Sections 7606, 7612, 7651; 1932 Code Sections 7606, 7612, 7651; Civ. C. '22 Sections 4699, 4705, 4744; Civ. C. '12 Section 3087; 1910 (26) 523; 1912 (27) 793; 1915 (29) 203; 1930 (36) 1104.



SECTION 5-19-30. Other duties of commissioners.

The civil service commissioners shall give attention to the work of all the departments within the civil service of the city and make reports to the council and such publications to the public as they may deem proper.

HISTORY: 1962 Code Section 47-704; 1952 Code Section 47-704; 1942 Code Sections 7606, 7612, 7651; 1932 Code Sections 7606, 7612, 7651; Civ. C. '22 Sections 4699, 4705, 4744; Civ. C. '12 Section 3087; 1910 (26) 523; 1912 (27) 793; 1915 (29) 203; 1930 (36) 1104.



SECTION 5-19-40. Selection and removal of employees.

Council may choose employees in the civil service departments of the government, which shall always include the police department and the fire department and, in cities of more than ten thousand and less than twenty thousand inhabitants and of more than fifty thousand and less than one hundred thousand inhabitants, the department of health, only from persons so certified by the civil service commissioners. No appointee to a civil service position shall be removed from office by council except by and with the approval of a majority of the civil service commissioners upon charges duly presented as to which the employee shall have the opportunity to make his defense, except that the chief of police and the chief of the fire department or any superintendent or foreman in charge of municipal work may temporarily suspend or discharge any subordinate then under his direction for neglect of duty or disobedience of his orders, but shall within twenty-four hours thereafter report such suspension or discharge and the reason therefor to the member of council who is the superintendent of such department. Such member of council shall thereupon affirm or revoke such discharge or suspension which shall be final unless such employee shall, within five days of such ruling, appeal therefrom to council, which shall, with the civil service commissioners, fully hear and determine the matter and shall not finally discharge the employee without the concurrence of two thirds of the civil service commissioners.

HISTORY: 1962 Code Section 47-705; 1952 Code Section 47-705; 1942 Code Sections 7606, 7612, 7651; 1932 Code Sections 7606, 7612, 7651; Civ. C. '22 Sections 4699, 4705, 4744; Civ. C. '12 Section 3087; 1910 (26) 523; 1912 (27) 793; 1915 (29) 203; 1930 (36) 1104.



SECTION 5-19-110. Authorization.

Any municipality in this State which does not operate under the commission form of government and which had a population of (a) not more than sixty-five thousand and not less than ten thousand, (b) not more than seven thousand and not less than six thousand five hundred or (c) not more than six thousand and not less than five thousand five hundred, according to the United States census of 1970, may by ordinance provide for a civil service commission for such municipality, to be administered by not more than five commissioners to be elected by the city council of such municipality, with the duties, powers and authority conferred and authorized by this article. One member of the first commission so created under this article shall be chosen for one year, one for two years and the other for three years. Thereafter at the expiration of each respective term of office the city council shall elect a commissioner for the term of three years so that the term of office of one member shall expire each year. Vacancies shall be filled by the city council for the unexpired term.

If a municipality chooses to have five commissioners, of those initially elected one shall be elected for one year, one for two years, one for three years, one for four years and one for five years. Their successors shall be elected to serve for terms of five years and until their successors are elected and qualify.

HISTORY: 1962 Code Section 47-721; 1952 Code Section 47-721; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45; 1949 (46) 45; 1950 (46) 2168, 2301; 1953 (48) 86; 1972 (57) 2379; 1978 Act No. 619.



SECTION 5-19-120. Qualifications of commissioners; oath; removal.

The members of any such commission shall be of good moral character and not less than thirty years of age and shall possess the qualifications and requirements in force with respect to other officers of the city and shall take a similar oath of office. They shall be and remain residents of the municipality during their term of office and shall be subject to removal from office only for cause and after written charges have been preferred and sustained by a two-thirds vote of the city council.

HISTORY: 1962 Code Section 47-722; 1952 Code Section 47-722; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45.



SECTION 5-19-130. Compensation.

The commissioners shall be paid such compensation for their services as may be fixed by the city council, and the chairman and secretary of the commission may be paid additional compensation in the discretion of council for their services.

HISTORY: 1962 Code Section 47-723; 1952 Code Section 47-723; 1942 Code Section 7546; 1939 (41) 160.



SECTION 5-19-140. Chairman and secretary.

On the creation of such commission and each year thereafter when the expiring term has been filled, the commissioners shall elect from their number a chairman. The city clerk of such city or his assistant shall serve as secretary for the commission. The chairman shall enforce the orders of the commission and preside at its meetings. The secretary shall be the custodian of all the records of the commission and shall keep accurate minutes and records of all regular and special meetings of the commission.

HISTORY: 1962 Code Section 47-724; 1952 Code Section 47-724; 1942 Code Section 7546; 1939 (41) 160.



SECTION 5-19-150. Meetings.

The commission shall hold meetings at least once during each month at a fixed and stated time, as well as such special or extra meetings as may be called by the chairman or a majority of the commission.

HISTORY: 1962 Code Section 47-725; 1952 Code Section 47-725; 1942 Code Section 7546; 1939 (41) 160.



SECTION 5-19-160. Mayor, city council or any committee from city council may attend commission meetings.

The mayor, the city council or any committee from the city council may sit in at any regular commission meeting and join in the discussion, but shall not be permitted to vote on matters herein delegated to the commission.

HISTORY: 1962 Code Section 47-726; 1952 Code Section 47-726; 1942 Code Section 7546; 1939 (41) 160.



SECTION 5-19-170. General duties; employees.

Such civil service commission, by and with the advice of the chief of each department, shall have disciplinary control and supervision over the employees of the fire department and the police department of such city and may employ, promote and discharge employees thereof, except that the chiefs of the fire, police and detective departments shall be elected by the commission and confirmed or approved by city council. The commission shall make and enforce all such rules and regulations as may be deemed necessary in the exercise of their duties and powers and establish and fix the requirements of applicants for employment therein.

HISTORY: 1962 Code Section 47-727; 1952 Code Section 47-727; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45.



SECTION 5-19-180. Examinations of applicants for positions in fire and police departments; temporary and clerical employees; minimum age for applicants for positions in fire departments.

All applicants for position in the fire or police departments shall be subjected to an examination by the commission which shall be competitive and free to all resident persons possessing the right of suffrage and meeting the requirements prescribed by the commission, subject to reasonable limitations as to residence, age, health, education and moral character. Such examinations shall be practical in their nature and shall relate to those matters which fairly test the relative capacity and fitness of the persons examined to discharge the duties of the position to which they seek to be appointed. But no such applicants shall be examined concerning their political or religious opinions or affiliations. In the conduct of such examinations the commission may call to its assistance the aid of such persons as it may desire either from within or without the personnel of the department affected.

With the approval of the city council special and temporary policemen or firemen may be appointed by the commission to serve at its pleasure, such employees not to be subject to the provisions of this section having reference to competitive examinations. And employees performing strictly clerical work for either department or the commission, if there be any such, shall likewise not be subject to the provisions of this section having reference to competitive examinations, and such employees shall also be appointed with the approval of the city council and hold office at the pleasure of the commission. Provided, as to age, applicants for positions in fire departments within this article shall have a minimum age of eighteen years.

HISTORY: 1962 Code Section 47-728; 1952 Code Section 47-728; 1942 Code Section 7546; 1939 (41) 160; 1965 (54) 537.



SECTION 5-19-190. Notice of examinations.

Notice of the time and place of the holding of every examination shall be given by the commission by posting such notice in a conspicuous place at the city hall in such municipality for at least two weeks preceding such examination and by publication in a newspaper published in the city affected, at least one week preceding such examination.

HISTORY: 1962 Code Section 47-729; 1952 Code Section 47-729; 1942 Code Section 7546; 1939 (41) 160.



SECTION 5-19-200. Register of successful applicants; re-examinations.

The commission shall prepare and keep a register of persons successfully passing such examination, and such register shall determine the order of appointments under the rules and regulations established by the commission, except that after the expiration of one year from the date of such examination the commission may require further satisfactory examination on one or more of the points covered by the original examination before naming an applicant to a position in either department.

HISTORY: 1962 Code Section 47-730; 1952 Code Section 47-730; 1942 Code Section 7546; 1939 (41) 160.



SECTION 5-19-210. Probation period.

A six months' period shall elapse from the date of employment of new and additional officers and men under the terms and conditions of the ordinance establishing the commission during which six months' probation period the commission may discharge such officers or employees without cause and without a hearing, at its discretion. But after such six months' probation period, no officer or employee may be discharged except as provided for in Sections 5-19-240, 5-19-260, and 5-19-270.

HISTORY: 1962 Code Section 47-731; 1952 Code Section 47-731; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45; 1959 (51) 313.



SECTION 5-19-220. Service records.

A practical and reasonably accurate service record of each and every employee shall be kept in conformity with rules to be established by the commission, and such records shall be considered by the commission in making promotions.

HISTORY: 1962 Code Section 47-732; 1952 Code Section 47-732; 1942 Code Section 7546; 1939 (41) 160.



SECTION 5-19-230. Promotions; appointments of department chiefs.

All promotions in the fire or police department of any such municipality shall be by the chief of each respective department, by and with the approval of the commission, except for the office of chief of these departments, which offices shall be filled by the commission, subject to confirmation and approval by the city council. But no person shall be eligible for such appointment as chief unless he has been a member of such department for a period of at least two years prior to such appointment, except that if the commission is unable to secure from the personnel of the department an acceptable person, then it may apply to the city council for permission to elect such officer or officers from outside the department, and, if such approval is granted, the commission may name such official from qualified applicants outside the personnel of the department.

HISTORY: 1962 Code Section 47-733; 1952 Code Section 47-733; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45.



SECTION 5-19-240. Employees shall be removable only for cause; suspension pending investigation.

No officer or employee of the fire or police department, including the chiefs thereof, shall be dismissed, removed, or discharged except for cause. But the commission may suspend any officer or employee pending an investigation of charges against him not to exceed fifteen days at any one time.

HISTORY: 1962 Code Section 47-734; 1952 Code Section 47-734; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45.



SECTION 5-19-250. Suspension of employees by superior officers.

An employee of either department may be suspended for a period not exceeding five days by his chief for the commission of any of the offenses referred to in Section 5-19-270, but such suspension shall be reported to the commission within twenty-four hours, and it may remove such suspension or shorten the term thereof.

HISTORY: 1962 Code Section 47-735; 1952 Code Section 47-735; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45.



SECTION 5-19-260. Complaints and trials.

A complaint against any officer or employee of either department may be orally or in writing lodged with the commission or any member thereof. The commission or any member may investigate the charge, and if a prima facie case is found to exist, the officer or employee may be brought to trial by the commission. But the commission, five days before any such trial, shall have served upon the officer or employee a written statement of the charges upon which the trial is to be had. In or for the conduct of such trial, the commissioners shall have the power to secure by summons both the attendance and testimony of witnesses and the production of books and papers relevant to such trial. And the accused shall have the same right. At any such trial both the commission and the accused may be heard in person or by counsel, and the city council may employ counsel to prosecute the case and fix the fee to be paid for such services.

HISTORY: 1962 Code Section 47-736; 1952 Code Section 47-736; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45.



SECTION 5-19-270. Acts for which officer or employee may be punished upon finding of guilt; punishment.

In the event any officer or employee be found guilty of (a) violating any ordinance of his city or law of the State or any rule or order of the commission or city council pertaining to his work or conduct or the conduct of the department of which he is an officer or employee, (b) insubordination to the commission or his superior officer, (c) disrespectful conduct toward the mayor of the city or any of its councilmen, (d) conduct unbecoming an employee of the city or his department, (e) conduct which might bring discredit upon or disrepute to the city or his department, (f) inefficiency or (g) oppressive use of his authority, the commission may dismiss or discharge him from service, demote him in rank, fine him not exceeding thirty days' pay or withdraw his vacation privileges.

HISTORY: 1962 Code Section 47-737; 1952 Code Section 47-737; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45.



SECTION 5-19-280. Reports.

Every such commission shall make a full semiannual report to the city council of its actions for the preceding six months, including the rules and regulations promulgated and in force, and it may include in such report any recommendations affecting the police and fire departments. Copies of such semiannual report shall be kept in the files of the commission as a part of its permanent records. The city council may at any time call upon the commission for a report on any special matter, and the commission shall provide a full and complete report in keeping with such request.

HISTORY: 1962 Code Section 47-738; 1952 Code Section 47-738; 1942 Code Section 7546; 1939 (41) 160.



SECTION 5-19-290. Effect of provisions of article upon powers of city council.

No clause or provision of this article shall be so construed as to deprive the city council of such municipality of its control over the operations of the police and fire departments or the right to prescribe and require the performance of the duties of the personnel of such departments, nor so as to deprive such city council of the right to control the finances and fix the number of employees in the departments and the compensation to be paid each and to exercise the exclusive right to purchase all equipment and supplies for such departments.

HISTORY: 1962 Code Section 47-739; 1952 Code Section 47-739; 1942 Code Section 7546; 1939 (41) 160; 1943 (43) 45.



SECTION 5-19-300. Article is cumulative.

It is not intended by this article to repeal any existing laws as they may affect municipalities of this State, but to extend and enlarge the powers of such municipalities as may fall within the population limitations of this article, and as may elect to create such civil service commission by appropriate ordinance.

HISTORY: 1962 Code Section 47-740; 1952 Code Section 47-740; 1942 Code Section 7546; 1939 (41) 160.






CHAPTER 21 - FINANCIAL MATTERS GENERALLY

SECTION 5-21-10. Prerequisites to creating debts or endorsing or guaranteeing notes and the like in cities over 45,000.

No city council of any city of over forty-five thousand inhabitants shall create any debt beyond the municipal income of the current year or endorse or guarantee the notes, bonds or obligations or accept the drafts of any person for any purpose whatsoever, unless the following terms and conditions be first observed and complied with:

(1) A resolution declaring the intention of the city council to create such indebtedness or incur such liability and specifying the amount thereof shall first have been passed at a regular meeting of the city council by a vote of two thirds of the whole body;

(2) The proposition, after being adopted in such manner by the city council, shall have been submitted to the qualified voters of the city at an election held under resolution of the city council after ninety days' notice thereof and two thirds of the number of qualified voters voting at such election shall have voted affirmatively; and

(3) The proposition shall have been submitted to the General Assembly for approval and approved by the General Assembly.

HISTORY: 1962 Code Section 47-802; 1952 Code Section 47-802; 1942 Code Section 7552; 1932 Code Section 7530; Civ. C. '22 Section 4644; Civ. C. '12 Section 2959; Civ. C. '02 Section 1993; 1899 (23) 51.



SECTION 5-21-20. Exceptions to 5-21-10.

Nothing in Section 5-21-10 contained shall apply to any debt contracted or to any note, bond, draft or obligation executed, indorsed or guaranteed by the city council of such city and approved and confirmed by a two-thirds vote of the whole of such city council, at a regular meeting thereof, for the purpose of (a) the establishment of a sewage system, (b) securing a supply of water or light for its public use, by contract or (c) the lease, purchase, construction or operation by the city council of any plant for waterworks or lighting purposes, one or both. For any of such purposes the city council may create debts and incur liabilities beyond the municipal income of the current year, upon the same being approved and confirmed by a two-thirds vote of the whole of the city council at a regular meeting thereof. But no purchase or construction of any such plant for waterworks or lighting purposes shall be made by the city council except upon a majority vote of the electors in such city who are qualified to vote on the bonded indebtedness of the city.

HISTORY: 1962 Code Section 47-803; 1952 Code Section 47-803; 1942 Code Section 7552; 1932 Code Section 7530; Civ. C. '22 Section 4644; Civ. C. '12 Section 2959; Civ. C. '02 Section 1993; 1899 (23) 51.



SECTION 5-21-30. Municipal officers prohibited from contracting with municipality; exceptions.

(A) It is unlawful for a municipal officer to take a contract to perform work or furnish material for the municipal corporation of which he is an officer or receive compensation on any contract except that:

(1) in cities of over thirty thousand inhabitants such contracts may be allowed by the unanimous vote of the city council upon each specific contract, the vote to be taken by yeas and nays and entered upon the council's journal; and

(2) a municipal officer may enter into a contract whenever the contract is awarded to him as low bidder after a public call for bids and the contract is allowed by the unanimous vote of the city or town council upon each particular contract, the vote to be taken by yeas and nays and entered upon the council's minutes.

(B) A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 47-804; 1952 Code Section 47-804; 1942 Code Sections 1516, 7242; 1932 Code Sections 1516, 7242; Civ. C. '22 Section 4397; Cr. C. '22 Section 464; Civ. C. '12 Section 2999; Cr. C. '12 Section 304; Civ. C. '02 Section 2002; Cr. C. '02 Section 224; 1900 (23) 455; 1946 (44) 1418; 1993 Act No. 184, Section 130.



SECTION 5-21-40. Officers required to account to municipality for interest collected on deposits.

A municipal officer depositing funds at interest in a bank or other depository shall account to the municipality for all interest collected on the deposits. A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 47-805; 1952 Code Section 47-805; 1942 Code Section 1577; 1932 Code Section 1577; Cr. C. '22 Section 530; 1915 (29) 56; 1993 Act No. 184, Section 131.



SECTION 5-21-50. Towns over 200 required to publish financial statements.

All towns in this State of more than two hundred population shall keep an itemized account of all receipts and disbursements and shall publish quarterly statements of such accounts in some newspaper in the county in which such town is situated or shall post such quarterly statements at some conspicuous place or places in the town.

HISTORY: 1962 Code Section 47-807; 1952 Code Section 47-807; 1942 Code Section 7243; 1932 Code Section 7243; Civ. C. '22 Section 4398; 1912 (27) 817; 1933 (38) 163.



SECTION 5-21-60. Prorating of municipal business license taxes on business establishments annexed into municipalities.

Notwithstanding any other provision of law, when any business establishment is annexed into the corporate limits of a municipality which has a business license tax, the tax for the business concerned for the year in which the annexation became effective shall be prorated so that the amount payable shall be one-twelfth of the annual tax multiplied by the number of full months of the tax year the business was located within the corporate limits. The provisions of this section shall apply to the year 1976 and each year thereafter.

HISTORY: 1977 Act No. 126.



SECTION 5-21-110. Property subject to municipal taxes.

All municipal taxes levied by cities and towns in this State shall be levied on all property, real and personal, not exempt by law from taxation, situate within the limits of such cities and towns.

All clauses of charters of cities or towns restricting taxation in such cities or towns to real estate only are hereby repealed.

HISTORY: 1962 Code Section 47-821; 1952 Code Section 47-821; 1942 Code Section 7265; 1932 Code Section 7265; Civ. C. '22 Section 4420; Civ. C. '12 Section 3011; Civ. C. '02 Section 2006; 1897 (22) 409.



SECTION 5-21-120. Cities and towns authorized to collect taxes in installments.

The cities and towns of this State may collect the taxes of such cities or towns in such installments as the municipal authorities thereof may by ordinance prescribe.

HISTORY: 1962 Code Section 47-822; 1952 Code Section 47-822; 1942 Code Section 7266; 1932 Code Section 7266; Civ. C. '22 Section 4421; Civ. C. '12 Section 3012; Civ. C. '02 Section 2007; 1898 (22) 728.



SECTION 5-21-130. Unlawful for proceeds of tax specially levied to be applied for other purposes.

Whenever a municipal corporation shall levy and collect a tax for any specific purpose, it shall be unlawful for the officers or agents of such municipal corporation to apply any of the proceeds of such tax levy to any other purpose than that for which it was collected, until such purpose shall have been discharged, fulfilled or abandoned. Any municipal officer or agent violating the provisions of this section shall be fined in a sum of not less than five hundred dollars or imprisoned not less than six months, or both, in the discretion of the judge.

HISTORY: 1962 Code Section 47-823; 1952 Code Section 47-823; 1942 Code Section 1509; 1932 Code Section 1509; Cr. C. '22 Section 458; Cr. C. '12 Section 533; 1909 (26) 124.



SECTION 5-21-140. Authority of municipalities to grant special property tax assessments to rehabilitated historic properties and low and moderate income rental properties.

The powers and authorities conferred upon county governing bodies by Section 4-9-195 are also conferred upon municipal governing bodies, mutatis mutandi.

HISTORY: 1990 Act No. 474, Section 2.



SECTION 5-21-210. Short title.

This article may be cited as the "Municipal Bond Act."

HISTORY: 1962 Code Section 47-831; 1952 Code Section 47-831; 1951 (47) 771.



SECTION 5-21-220. Definitions.

As used in this article:

(1) The word "municipality" shall mean an incorporated city or town, irrespective of its population;

(2) The term "municipal council" shall mean the governing body of any incorporated city or town;

(3) The term "corporate purpose" shall denote any public purpose, necessary or convenient to the welfare of the municipality and shall include the funding of existing indebtedness, evidenced otherwise than by bonds of the municipality; and

(4) The word "commissioners" shall mean the commissioners of public works or the board of public works or other body established by law and given the power of operating any waterworks system, electric light system, sewage system or other municipal utility.

HISTORY: 1962 Code Section 47-832; 1952 Code Section 47-832; 1951 (47) 771.



SECTION 5-21-230. Declaration of purpose.

This article is designed to authorize the issuance of general obligation bonds by the several incorporated cities and towns of this State and to provide the procedure for the issuance and the method for the payment of such bonds for all corporate purposes for which the municipal corporations shall be empowered to issue bonds, except:

(1) Bonds issued to refund other bonds; and

(2) Bonds issued in anticipation of the collection of unpaid paving assessments due such municipalities.

HISTORY: 1962 Code Section 47-833; 1952 Code Section 47-833; 1951 (47) 771.



SECTION 5-21-240. Municipal councils authorized to issue bonds; extent of issue.

The municipal council of any municipality may issue general obligation bonds of such municipality for any corporate purpose of such municipality to any amount not exceeding the constitutional debt limitation applicable, if such there be, under the conditions prescribed by this article.

HISTORY: 1962 Code Section 47-834; 1952 Code Section 47-834; 1951 (47) 771.



SECTION 5-21-250. Petition for election on issuance.

Unless exempted in whole or in part from the following requirement by reason of a special constitutional amendment, there shall be filed with the municipal council a petition signed by a majority of the freeholders of such municipality, as shown by its tax books, petitioning the municipal council to hold an election of the sort provided for by the Constitution of the State upon the question of issuing bonds of the municipality. The petition shall set forth the amount of bonds sought to be issued and the purpose or purposes for which the proceeds thereof are to be expended. Each purpose shall be separately enumerated, except that a proposed bond issue for water and sewer purposes may be combined. The filing of such petition shall be a condition precedent to the holding of the election provided for by this article.

HISTORY: 1962 Code Section 47-835; 1952 Code Section 47-835; 1951 (47) 771.



SECTION 5-21-260. Notice of filing of petition.

Upon the filing of such a petition the municipal council shall give notice that it has been filed and will be open for public inspection on all secular days during the week following the publication of the notice and that action will be taken on the petition on some occasion specified in such notice, not sooner than ten days following the occasion when the notice shall be published. Such notice shall be published in some newspaper having general circulation in the municipality.

HISTORY: 1962 Code Section 47-836; 1952 Code Section 47-836; 1951 (47) 771.



SECTION 5-21-270. Action on petition.

Upon the occasion fixed in the notice a meeting of the municipal council shall be held for the purpose of determining the sufficiency of the petition and action thereon shall be taken at such meeting or some adjournment thereof. If the municipal council shall find:

(1) That the petition is signed by a majority of the freeholders of the municipality;

(2) That it seeks the issuance of bonds for corporate purposes of the municipality; and

(3) That it seeks the issuance of bonds in an amount not prohibited by any constitutional limitation;

The municipal council shall order such an election.

HISTORY: 1962 Code Section 47-837; 1952 Code Section 47-837; 1951 (47) 771.



SECTION 5-21-280. Time for holding election.

Such election shall be held not sooner than twenty days from the occasion on which the election shall be ordered.

HISTORY: 1962 Code Section 47-838; 1952 Code Section 47-838; 1951 (47) 771.



SECTION 5-21-290. Notice of the holding of the election.

Notice of the holding of the election shall be published in some newspaper having general circulation in the municipality on not less than two occasions. The first publication shall appear not less than fifteen days prior to the occasion of the holding of the election and the second publication shall appear within the week prior to the election. Such notice shall specify:

(1) The time of the holding of the election;

(2) The location of the several polling places;

(3) The qualifications imposed upon persons desirous of voting;

(4) The amount of bonds to be issued; and

(5) A brief description of the purposes for which the proceeds of the bonds are to be applied.

HISTORY: 1962 Code Section 47-839; 1952 Code Section 47-839; 1951 (47) 771.



SECTION 5-21-300. Qualified voters.

Only those persons, residents of the municipality, qualified under the applicable constitutional provisions to vote in such elections shall be entitled to vote.

HISTORY: 1962 Code Section 47-840; 1952 Code Section 47-840; 1951 (47) 771.



SECTION 5-21-310. Ballots.

The form of ballot shall seek an answer to the question or questions as to whether the municipal council of the municipality shall be empowered to issue general obligation bonds of such municipality for the purpose specified in the petition. The question thus presented shall be followed with the words "YES" and "NO" and instructions shall appear on such ballot that those who wish the issuance of bonds shall strike through the word "NO" while those who oppose the issuance of bonds shall strike through the word "YES." As many questions may be submitted on a single ballot as there are purposes for which bonds are sought to be issued in the petition, but each question shall be separately stated, except that when bonds are sought to be issued for water and sewer purposes those questions may be combined. If more than one question appears on the ballot, the instructions shall make it clear to all voters that they may vote for one or more proposals and against the others or that they may vote for one or more proposals and not vote for or against the others.

HISTORY: 1962 Code Section 47-841; 1952 Code Section 47-841; 1951 (47) 771.



SECTION 5-21-320. Declaration of result of election; effect when filed.

Upon the receipt of the returns of the election the municipal council shall by resolution declare the results thereof. It may then provide for the filing of a certified copy of such resolution declaring the results of the election in the office of the clerk of court for the county wherein the municipality is located. In such event the results of the election, as declared by resolution of the municipality so certified and filed, shall not be open to question except by a suit or other proceeding instituted within thirty days from the date of the filing thereof.

HISTORY: 1962 Code Section 47-842; 1952 Code Section 47-842; 1951 (47) 771.



SECTION 5-21-330. Issuance of bonds as single issue or as several separate issues; time limit for issuance of bonds.

The bonds authorized as a consequence of the favorable result of such an election may be issued either as a single issue or from time to time as several separate issues, but no bonds shall be issued subsequent to five years following the occasion on which the election was held.

HISTORY: 1962 Code Section 47-843; 1952 Code Section 47-843; 1951 (47) 771; 1976 Act No. 527; 1980 Act No. 424, Section 2.



SECTION 5-21-340. Maturity of bonds.

Bonds issued hereunder shall mature in such annual series or instalments, equal or unequal in amount, as the municipal council shall provide, except that:

(1) The first maturing bonds shall mature within five years from the date as of which they are issued;

(2) Not less than two per cent of the aggregate of the issue shall mature in any year; and

(3) No bonds shall mature later than forty years from the date as of which they are issued.

HISTORY: 1962 Code Section 47-844; 1952 Code Section 47-844; 1951 (47) 771.



SECTION 5-21-350. Redemption privilege.

All bonds maturing subsequent to fifteen years from their date shall be subject to redemption not later than fifteen years from their date and on all subsequent interest payment dates prior to their respective maturities. Bonds may be issued with a provision permitting their redemption on any interest payment date prior to their respective maturities. Bonds made subject to redemption prior to their stated maturities may contain a provision requiring the municipality to pay a premium for the privilege of exercising the right of redemption, in such amount as the municipal council shall have prescribed in the proceedings taken to authorize the issuance of such bonds. All bonds that are subject to redemption shall contain a statement to that effect on the face of each bond. In the proceedings authorizing the issuance of such bonds, provision shall be made specifying the manner of call and the notice thereof that must be given.

HISTORY: 1962 Code Section 47-845; 1952 Code Section 47-845; 1951 (47) 771.



SECTION 5-21-360. Negotiability; registration.

Bonds issued hereunder shall be in the form of negotiable coupon bonds, payable to bearer, with the privilege to the holder of having them registered on the books of the treasurer of the municipality and the principal thus made payable to the registered holder, unless the last registered transfer shall have been to bearer, upon such conditions as the municipal council may prescribe. Unless registered such bonds shall have all the qualities of negotiable instruments under the law merchant and the Uniform Commercial Code.

HISTORY: 1962 Code Section 47-846; 1952 Code Section 47-846; 1951 (47) 771.



SECTION 5-21-370. Place of payment.

Such bonds shall be made payable at such place or places, within or without the State, as the municipal council shall provide.

HISTORY: 1962 Code Section 47-847; 1952 Code Section 47-847; 1951 (47) 771.



SECTION 5-21-380. Interest rate.

The bonds shall bear interest at the rate or rates to be named by the municipal council.

HISTORY: 1962 Code Section 47-848; 1952 Code Section 47-848; 1951 (47) 771.



SECTION 5-21-390. Execution of bonds.

Such bonds and the coupons annexed thereto shall be executed in the manner provided for by the municipal council.

HISTORY: 1962 Code Section 47-849; 1952 Code Section 47-849; 1951 (47) 771.



SECTION 5-21-400. Pledge of credit for payment and tax therefor; sinking fund.

For the payment of the principal and interest of the bonds as they respectively mature and for the creation of a sinking fund to aid in the retirement and payment thereof the full faith, credit and taxing power of the municipality shall be irrevocably pledged, and there shall be levied and collected annually upon all taxable property in the municipality an ad valorem tax, without limitation as to rate or amount, sufficient for such purposes.

HISTORY: 1962 Code Section 47-850; 1952 Code Section 47-850; 1951 (47) 771.



SECTION 5-21-410. Additional pledge of utility revenues.

The municipal council may, in its discretion, additionally secure bonds by a pledge of the net revenues which it may derive from any municipally owned public utility. In making a pledge of such revenues the municipality may reserve the right to place other bonds, general obligation or revenue, on a parity with the bonds additionally secured in the manner provided for by this section.

If the net revenues of any municipally owned utility shall be pledged and such utility shall be under the management of commissioners, the commissioners shall give their consent to the issuance of bonds and to the pledge and covenants securing them.

HISTORY: 1962 Code Section 47-851; 1952 Code Section 47-851; 1951 (47) 771.



SECTION 5-21-420. Covenants permissible if revenues are pledged.

If revenues are pledged pursuant to the provisions of Section 5-21-410, the municipality may covenant and agree:

(1) That the schedule of rates and charges for the services rendered by the utility shall be designed at all times to produce not less than the amount needed to discharge the covenants and obligations undertaken by the municipality in the proceedings authorizing the issuance of such bonds;

(2) That it will operate the utility in an efficient and economical manner;

(3) That it will segregate the revenues therefrom into funds designed to (a) operate and maintain the utility, (b) pay the principal and interest of the bonds secured by such pledge, (c) establish a cushion or reserve fund to insure the timely payment of such principal and interest and (d) provide for contingencies and for depreciation; and

(4) That upon its failure to pay any instalment of interest or principal as it becomes due and payable or to observe the covenants and obligations undertaken in issuing the bonds any court having jurisdiction thereof may appoint a receiver to operate and administer such utility.

HISTORY: 1962 Code Section 47-852; 1952 Code Section 47-852; 1951 (47) 771.



SECTION 5-21-430. Sale of bonds.

Bonds issued hereunder shall be sold at public sale, after advertisement of the sale in a newspaper having general circulation in the State or in a financial publication published in the city of New York or, in the discretion of the municipal council, in both such publications. Such advertisement shall appear not less than ten days prior to the occasion set for such sale. The bonds may be disposed of at private sale if there are no bids received or if all bids are rejected. The provisions of this section shall not prevent a sale at private sale to the United States or any agency thereof.

HISTORY: 1962 Code Section 47-853; 1952 Code Section 47-853; 1951 (47) 771.



SECTION 5-21-440. Minimum sale price.

Such bonds must be sold at a price of not less than par and accrued interest to the date of delivery.

HISTORY: 1962 Code Section 47-854; 1952 Code Section 47-854; 1951 (47) 771.



SECTION 5-21-450. Deposit and use of proceeds.

The proceeds derived from the sale of any such bonds shall be deposited in a special fund, separate and distinct from all other funds, and applied solely to the purposes for which the bonds are issued, except that the premium, if any, shall be placed in the sinking fund established by Section 5-21-400 and the accrued interest, if any, shall be used to discharge in part the first interest to become due on such bonds. Should any surplus remain it shall be deposited in the sinking fund required by the provisions of Section 5-21-400 to be established for the payment of the bonds.

HISTORY: 1962 Code Section 47-855; 1952 Code Section 47-855; 1951 (47) 771.



SECTION 5-21-460. Bonds are legal investments for fiduciaries and sinking funds commissions.

It shall be lawful for all executors, administrators, guardians, committees and other fiduciaries and all sinking fund commissions to invest any moneys in their hands in bonds issued under this article.

HISTORY: 1962 Code Section 47-856; 1952 Code Section 47-856; 1951 (47) 771.



SECTION 5-21-470. Exemption from taxes.

Bonds issued under this article shall be exempt from all State, county, municipal, school district and other taxes or assessments, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise.

HISTORY: 1962 Code Section 47-857; 1952 Code Section 47-857; 1951 (47) 771.



SECTION 5-21-480. Use of bonds in payment of taxes.

The municipal council may provide in the proceedings taken in connection with the issuance of bonds that the bonds or the coupons, either or both, shall be receivable for taxes due to the municipality during the years in which they respectively mature.

HISTORY: 1962 Code Section 47-858; 1952 Code Section 47-858; 1951 (47) 771.



SECTION 5-21-490. Bond holder's right to require levying of taxes and to enforce covenants.

If the municipal council shall fail to levy the taxes required to be levied or to perform the covenants undertaken in the issuance of the bonds, any holder of any of the bonds or coupons may require the levy of taxes and enforce the performance of the covenants by mandamus in any of the courts of this State.

HISTORY: 1962 Code Section 47-859; 1952 Code Section 47-859; 1951 (47) 771.



SECTION 5-21-500. Diversion of and payment of funds; penalties.

Any member of any municipal council or any commissioner who shall vote to divert money applicable to the payment of principal or interest of bonds or to the sinking fund or cushion fund for them and any disbursing officer who shall pay out any moneys applicable thereto, whether or not such payment has been ordered by the municipal council, the commissioners or any officer or agent of either, shall be guilty of a misdemeanor and shall be punished by imprisonment for a term of not less than thirty days nor more than one year and by a fine of not less than two hundred dollars nor more than five hundred dollars, either or both, within the discretion of the court.

HISTORY: 1962 Code Section 47-860; 1952 Code Section 47-860; 1951 (47) 771.



SECTION 5-21-610. Short title.

This article shall be cited as the "Paving Bond Act."

HISTORY: 1962 Code Section 47-860.1; 1952 Code Section 47-860.1; 1951 (47) 767.



SECTION 5-21-620. Definitions.

As used in this article:

(1) The word "municipality" shall mean an incorporated city or town, irrespective of its population;

(2) The term "municipal council" shall mean the governing body of any incorporated city or town; and

(3) The word "assessments" shall denote such sums as may be due to the municipality by reason of improvements to streets and sidewalks, in the nature of roadway paving, sidewalk paving, the installation of curbs, the installation of gutters, the installation of storm drains or sewers, the paving of sidewalk or roadway intersections, street lighting or any other improvement for which such municipality shall be authorized to pay, in whole or in part, through the means of assessments against the real property benefited thereby.

HISTORY: 1962 Code Section 47-860.2; 1952 Code Section 47-860.2; 1951 (47) 767.



SECTION 5-21-630. Declaration of purpose.

This article is designed to furnish a method by which incorporated cities and towns to which there are due sums of money represented by unpaid and unmatured assessments levied for improvements benefiting real property may realize such sums at once through the issuance and sale of paving bonds.

HISTORY: 1962 Code Section 47-860.3; 1952 Code Section 47-860.3; 1951 (47) 767.



SECTION 5-21-640. Issuance of paving bonds authorized after levy by municipality of assessments against real property for permanent improvements to streets and sidewalks; amount of bonds.

When any municipality shall have levied assessments against real property for the purpose of paying for any permanent improvement to streets and sidewalks of any type mentioned in Section 5-21-620, the municipal council may by ordinance direct that bonds of the municipality, to be known as paving bonds, be issued in anticipation of the collection of such assessments. The amount of the bonds to be issued may equal but shall not exceed the amount of the unmatured assessments remaining uncollected at the time of the adoption of the ordinance authorizing their issuance. A single issue of paving bonds may be authorized and issued in anticipation of the collection of two or more separate assessments.

HISTORY: 1962 Code Section 47-860.4; 1952 Code Section 47-860.4; 1951 (47) 767.



SECTION 5-21-650. Maturities of bonds.

Each issue of such paving bonds shall mature in annual installments of equal or unequal amounts, beginning not more than one year from the date of the bonds and ending not more than two years following the occasion when the last installment of the assessments, in anticipation of whose collection such bonds are issued, shall fall due. In fixing the dates or amounts of annual installments the municipal council shall consider the probable amounts to be collected in each year upon the assessments and shall endeavor, so far as may be practicable, to make the bonds mature in such amounts that the principal of the bonds will be paid by means of the assessments.

HISTORY: 1962 Code Section 47-860.5; 1952 Code Section 47-860.5; 1951 (47) 767.



SECTION 5-21-660. Redemption privilege.

Any bond issued may be issued with a provision providing for its redemption prior to its stated maturity at par and accrued interest plus such redemption premium as may be prescribed by the municipal council, but no bond shall be redeemable before maturity unless it contains a statement to that effect. In the proceedings authorizing the issuance of such bonds provision shall be made specifying the manner of call and the notice thereof that must be given.

HISTORY: 1962 Code Section 47-860.6; 1952 Code Section 47-860.6; 1951 (47) 767.



SECTION 5-21-670. Denominations of bonds.

Bonds issued under this article shall be of such denominations as may be fixed by the municipal council.

HISTORY: 1962 Code Section 47-860.7; 1952 Code Section 47-860.7; 1951 (47) 767.



SECTION 5-21-680. Coupons, registrations and negotiability.

Any such bonds shall be issued as coupon bonds, payable to bearer, with the privilege to the holder of having them registered on the books of the treasurer of the municipality and the principal thus made payable to the registered holder (unless the last registered transfer shall have been to bearer) upon such conditions as the municipal council may prescribe. Unless registered such bonds shall have all the qualities of negotiable instruments under the law merchant and the Uniform Commercial Code.

HISTORY: 1962 Code Section 47-860.8; 1952 Code Section 47-860.8; 1951 (47) 767.



SECTION 5-21-690. Place of payment.

The bonds shall be made payable at such place or places, within or without the State, as the municipal council shall provide.

HISTORY: 1962 Code Section 47-860.9; 1952 Code Section 47-860.9; 1951 (47) 767.



SECTION 5-21-700. Interest rates.

Such bonds shall bear interest at the rate or rates to be named by the municipal council.

HISTORY: 1962 Code Section 47-860.10; 1952 Code Section 47-860.10; 1951 (47) 767.



SECTION 5-21-710. Execution of bonds.

Such bonds and the coupons annexed thereto shall be executed in the manner provided for by the municipal council.

HISTORY: 1962 Code Section 47-860.11; 1952 Code Section 47-860.11; 1951 (47) 767.



SECTION 5-21-720. Exemption from taxes.

Bonds issued under this article shall be exempt from all State, county, municipal, school district and other taxes or assessments, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise.

HISTORY: 1962 Code Section 47-860.12; 1952 Code Section 47-860.12; 1951 (47) 767.



SECTION 5-21-730. Sale of bonds.

Such bonds shall be sold at public sale, after advertisement of the sale in a newspaper having general circulation in the State or in a financial publication published in the city of New York or, in the discretion of the municipal council, in both such publications. Such advertisement shall appear not less than ten days prior to the occasion set for such sale. The bonds may be disposed of at private sale if there are no bids received or if all bids are rejected. The provisions of this section shall not prevent a sale at private sale to the United States or any agency thereof.

HISTORY: 1962 Code Section 47-860.13; 1952 Code Section 47-860.13; 1951 (47) 767.



SECTION 5-21-740. Minimum sale price.

All bonds must be sold at a price of not less than par and accrued interest to date of delivery.

HISTORY: 1962 Code Section 47-860.14; 1952 Code Section 47-860.14; 1951 (47) 767.



SECTION 5-21-750. Deposit and use of proceeds.

The proceeds derived from the sale of any bonds issued under this article shall be deposited in a special fund, separate and distinct from all other funds, and applied solely to the cost of the improvements for which were levied the assessments in anticipation of which the bonds were issued, except that the premium, if any, shall be placed in the fund established for the payment of the principal of the bonds and the accrued interest, if any, shall be used to discharge in part the first interest to become due on such bonds. Should any surplus remain after paying for the cost of the improvements, it shall be deposited in the fund established for the payment of such principal and interest.

HISTORY: 1962 Code Section 47-860.15; 1952 Code Section 47-860.15; 1951 (47) 767.



SECTION 5-21-760. Bonds are legal investments for fiduciaries and sinking fund commissions.

It shall be lawful for all executors, administrators, guardians, committees and other fiduciaries and all sinking fund commissions to invest any moneys in their hands in bonds issued under this article.

HISTORY: 1962 Code Section 47-860.16; 1952 Code Section 47-860.16; 1951 (47) 767.



SECTION 5-21-770. Use of bonds in payment of taxes.

The municipal council may provide in the proceedings taken in connection with the issuance of bonds that the bonds or the coupons, either or both, shall be receivable for taxes due to the municipality during the year in which they respectively mature.

HISTORY: 1962 Code Section 47-860.17; 1952 Code Section 47-860.17; 1951 (47) 767.



SECTION 5-21-780. Credit pledged for payment; levy of taxes to pay.

The full faith, credit and taxing power of the municipality shall be pledged for the punctual payment of the principal and interest of all bonds issued pursuant to this article as such principal and interest become due. The municipal council shall levy annually on all taxable property in the municipality a tax sufficient to pay such principal and interest as they respectively become due. Such tax, however, shall be reduced in each year by the amount of moneys in the special fund provided for by Section 5-21-790 which are applicable to the payment of such principal and interest then due or falling due in such year, and such tax shall be entirely suspended for such year in case such moneys on hand and applicable as aforesaid are sufficient to pay such principal and interest then due or falling due in such year and remaining unpaid.

HISTORY: 1962 Code Section 47-860.18; 1952 Code Section 47-860.18; 1951 (47) 767.



SECTION 5-21-790. Use and pledge of assessments collected.

All moneys derived from the collection of the assessments upon which any such paving bonds are predicated, which are collected subsequent to the passage of the ordinance authorizing the bonds, including all interest on any deferred payment of the assessments, shall be placed in a special fund to be used only for the payment of the principal and interest of the bonds. The amount of such special fund to be applied to the payment of interest shall not exceed so much of such fund as shall have been derived from the collections by way of interest on deferred payments of the assessments. The special fund shall be pledged for such purposes and such pledge shall be an obligation of the contract between the municipality and the holders of its paving bonds.

HISTORY: 1962 Code Section 47-860.19; 1952 Code Section 47-860.19; 1951 (47) 767.



SECTION 5-21-800. Bond holder's right to require levying of taxes and to enforce covenants.

If the municipal council shall fail to levy the taxes required to be levied or to perform the covenants undertaken in the issuance of the bonds, any holder of any of the bonds or coupons may require the levy of such taxes and enforce the performance of such covenants by mandamus in any of the courts of this State.

HISTORY: 1962 Code Section 47-860.20; 1952 Code Section 47-860.20; 1951 (47) 767.






CHAPTER 25 - BUILDING CODES AND FIRE PREVENTION

SECTION 5-25-10. Application of chapter.

None of the provisions of this chapter, except Sections 5-25-20, 5-25-40, and 5-25-160 to 5-25-210, shall apply to towns of less than five thousand inhabitants, nor shall any of the provisions of this chapter, except Sections 5-25-20, 5-25-30, 5-25-40 and 5-25-160 to 5-25-210, apply to municipalities of five thousand or more inhabitants which shall have adopted the Southern Building Code by ordinance.

HISTORY: 1962 Code Section 47-1151; 1952 Code Section 47-1151; 1942 Code Section 7527; 1932 Code Section 7527; Civ. C.'22 Section 4642; 1917 (30) 77; 1951 (47) 751; 1963 (53) 18, 38, 52.



SECTION 5-25-20. Fire departments in cities and towns of one hundred inhabitants; fire limits and construction therein.

Any city or town council of a city or town of not less than one hundred inhabitants may equip and control a fire department for the protection of such city or town in such way as it deems necessary and by ordinance establish fire limits in such city or town and prescribe and designate the kind and character of material to be used in erecting and repairing buildings or structures within and upon that portion of such city or town included within such fire limits. All buildings or structures erected within such fire limits contrary to the ordinance of such city or town may be abated and removed by such council as a public nuisance.

HISTORY: 1962 Code Section 47-1154; 1952 Code Section 47-1154; 1942 Code Sections 7424, 7439; 1932 Code Sections 7424, 7439; Civ. C. '22 Sections 4536, 4551; Civ. C. '12 Sections 2915, 2952; Civ. C. '02 Sections 1957, 1986; 1896 (22) 67; 1899 (23) 54; 1901 (23) 649; 1906 (25) 10.



SECTION 5-25-40. Fire alarm boxes in hospitals and public schools.

Each hospital operating over ten beds and all public schools located in a city or town in this State in which there is a general fire alarm station and an electrically operated fire alarm system shall be equipped with a fire alarm box of the type and character used in such city or town, to be located on the premises at such place as the chief of the fire department may direct, and when such box is installed by such hospital or public school, the municipal authorities shall connect such box with the general fire alarm system and shall thereafter maintain such box in good repair, and such municipal authorities or their agents may enter every such hospital or school at any reasonable time for the purpose of inspecting and repairing any such box. The failure so to install and equip any such hospital or public school shall be a misdemeanor and punishable by a fine of not less than fifty dollars and not more than one hundred dollars or by imprisonment for a period of not less than ten days and not more than thirty days at the discretion of the court.

HISTORY: 1962 Code Section 47-1158; 1952 Code Section 47-1158; 1942 Code Section 7386; 1932 Code Section 7310; 1926 (34) 944.



SECTION 5-25-50. Amount of explosives, inflammable liquids and matches that may be kept.

Explosives, inflammable liquids and matches may be kept within the corporate limits only in such quantities and in such manner as shall not cause an increase in the insurance rate on any property affected thereby.

HISTORY: 1962 Code Section 47-1159; 1952 Code Section 47-1159; 1942 Code Section 7525; 1932 Code Section 7525; Civ. C. '22 Section 4640; 1917 (30) 77.



SECTION 5-25-110. Chief of fire department.

The city council or governing body of every city and incorporated town shall appoint a chief of the city or town fire department and see that such officer is reasonably remunerated by the city or town for the services required of him by law. When such governing body fails or neglects to perform either of such duties, the State Fire Marshal shall call it to their attention and, if necessary, bring the matter before the proper court. Nothing herein shall prevent any person appointed hereunder from holding some other position in the government of such city or town.

HISTORY: 1962 Code Section 47-1171; 1952 Code Section 47-1171; 1942 Code Section 7475; 1932 Code Section 7475; Civ. C. '22 Section 4590; 1917 (30) 77; 1960 (51) 1646.



SECTION 5-25-120. Inspectors of buildings.

The chief of a fire department shall also be the local inspector of buildings for the city or town for which he is appointed and shall perform the duties required herein and make all reports required by the State law, by city or town ordinances or by the State Fire Marshal. He shall make all inspections and perform such duties as may be required by the State Fire Marshal. But any city or town may appoint and reasonably remunerate a local inspector of buildings, in which case the chief of the fire department shall be relieved of the duties herein imposed.

HISTORY: 1962 Code Section 47-1172; 1952 Code Section 47-1172; 1942 Code Section 7476; 1932 Code Section 7476; Civ. C. '22 Section 4591; 1917 (30) 77; 1960 (51) 1646.



SECTION 5-25-130. Deputy building inspector.

All duties imposed by this chapter upon the building inspector may be performed by a deputy, duly appointed and approved by the city council or other governing body of the town.

HISTORY: 1962 Code Section 47-1173; 1952 Code Section 47-1173; 1942 Code Section 7478; 1932 Code Section 7478; Civ. C. '22 Section 4593; 1917 (30) 77.



SECTION 5-25-140. Electrical inspector.

The city council of any incorporated city or town may, in its discretion, appoint an electrical inspector in addition to the building inspector, and when such electrical inspector is so appointed, he shall do and perform all things herein set out for the building inspector to do and perform in regard to electrical wiring and certificates for such wiring, and in such cases the building inspector shall be relieved of such duties.

HISTORY: 1962 Code Section 47-1174; 1952 Code Section 47-1174; 1942 Code Section 7477; 1932 Code Section 7477; Civ. C. '22 Section 4592; 1917 (30) 77.



SECTION 5-25-150. Review of actions or orders of inspector by city council.

The city council may at any time review, reverse, modify or affirm any action or order given by the inspector.

HISTORY: 1962 Code Section 47-1175; 1952 Code Section 47-1175; 1942 Code Section 7475; 1932 Code Section 7475; Civ. C. '22 Section 4590; 1917 (30) 77.



SECTION 5-25-160. Building inspectors' responsibility to hold inquiries into origins of fires; ex officio inspectors.

The inspector of buildings of every incorporated city or town in this State shall hold an inquiry into the origin of every fire occurring within the limits of such city or town. The inspector of buildings may subpoena witnesses as may magistrates of the State. The mayor, chief of the fire department or other municipal officer may be ex officio inspector of buildings.

HISTORY: 1962 Code Section 47-1176; 1952 Code Section 47-1176; 1942 Code Section 7259; 1932 Code Section 7259; Civ. C. '22 Section 4414; 1917 (30) 361; 1961 (52) 498.



SECTION 5-25-170. Report to State Fire Marshal.

After making a complete inquiry upon such fire any such inspector of buildings shall make a report in writing to the State Fire Marshal upon blanks to be furnished by the Marshal, showing how, in his opinion, the fire originated.

HISTORY: 1962 Code Section 47-1177; 1952 Code Section 47-1177; 1942 Code Section 7260; 1932 Code Section 7260; Civ. C. '22 Section 4415; 1917 (30) 361; 1960 (51) 1646.



SECTION 5-25-180. Fee for inquiry; from whom derived.

An inspector of buildings shall be entitled to a fee of three dollars for making any such inquiry, such fee to be taxed against the person owning the property burned, if the fire was caused by faulty construction or negligence of the owner; but in case the inspector shall conclude that the fire was due to lack of proper care on the part of the occupant of the house in which the fire occurred, the fee shall be paid by the occupant, except that, upon affidavit made that the occupant is in indigent circumstance and is unable to pay the fee, it shall be paid by the municipality within the limits of which the fire occurred or, if it shall have been without the limits of the municipality, the fee shall be paid by the State Fire Marshal out of funds available for this purpose. And when the fire originated from accidental causes the fee shall be paid by the State Fire Marshal out of funds available for this purpose.

HISTORY: 1962 Code Section 47-1178; 1952 Code Section 47-1178; 1942 Code Section 7261; 1932 Code Section 7261; Civ. C. '22 Section 4416; 1917 (30) 361; 1960 (51) 1646.



SECTION 5-25-190. Procedure and penalty in cases of criminal carelessness.

If the officer shall consider that the fire be due to criminal carelessness, the person responsible for it shall be indicted before a magistrate for a misdemeanor and, upon conviction of the same, may be fined in a sum not exceeding fifty dollars or imprisoned for not more than ten days.

HISTORY: 1962 Code Section 47-1179; 1952 Code Section 47-1179; 1942 Code Section 7262; 1932 Code Section 7262; Civ. C. '22 Section 4417; Cr. C. '22 Section 119; 1917 (30) 361.



SECTION 5-25-200. Procedure when municipality fails to appoint inspector.

If the governing body of any municipality shall fail or refuse to appoint an officer to make the investigation required, the State Fire Marshal shall make such appointment.

HISTORY: 1962 Code Section 47-1180; 1952 Code Section 47-1180; 1942 Code Section 7263; 1932 Code Section 7263; Civ. C. '22 Section 4418; 1917 (30) 361; 1960 (51) 1646.



SECTION 5-25-210. Penalties; enforcement.

An officer so appointed who, after accepting such appointment, shall fail to carry out the provisions of Sections 5-25-160 and 5-25-170 shall be liable to a penalty of twenty-five dollars, recoverable before a magistrate, and to dismissal from office. The State Fire Marshal shall enforce the provisions of Sections 5-25-160 to 5-25-210.

HISTORY: 1962 Code Section 47-1180.1; 1952 Code Section 47-1180.1; 1942 Code Section 7264; 1932 Code Section 7264; Civ. C. '22 Section 4419; 1917 (30) 361; 1960 (51) 1646.



SECTION 5-25-310. Building permit.

Before a building is begun the owner of the property shall apply to the inspector for a permit to build. This permit shall be given in writing and shall contain a provision that the building shall be constructed according to the requirements of this chapter. This requirement shall not prevent cities or towns from requiring submission of plans to the city engineer.

HISTORY: 1962 Code Section 47-1181; 1952 Code Section 47-1181; 1942 Code Section 7479; 1932 Code Section 7479; Civ. C. '22 Section 4594; 1917 (30) 77.



SECTION 5-25-320. Inspections and certificate of compliance.

As the construction of any building progresses the inspector shall make as many inspections as may be necessary to satisfy him that the building is being constructed according to the provisions of this chapter. As soon as the building is completed the owner shall notify the inspector, who shall proceed at once to inspect the building and determine whether or not the flues and the building are properly constructed in accordance with the provisions of this chapter. If the building meets the requirements of the provisions of this chapter, the inspector shall then issue to the owner of the building a certificate which shall state that he has complied with the requirements of this chapter as to that particular building, giving a description and the locality and street number, if numbered.

HISTORY: 1962 Code Section 47-1182; 1952 Code Section 47-1182; 1942 Code Section 7479; 1932 Code Section 7479; Civ. C. '22 Section 4594; 1917 (30) 77.



SECTION 5-25-330. Permit for moving building.

No building shall be moved until a permit has been obtained from the inspector, and such official shall not issue such a permit if in his judgment the proposed new location of the building would seriously increase the fire hazard of the surrounding buildings.

HISTORY: 1962 Code Section 47-1183; 1952 Code Section 47-1183; 1942 Code Section 7479; 1932 Code Section 7479; Civ. C. '22 Section 4594; 1917 (30) 77.



SECTION 5-25-340. Right to enter premises.

The local inspector shall at all times have the right to enter any dwelling, store or other building and premises to inspect them, without molestation from anyone. Provided, that a private dwelling or premise may not be entered without permission, unless there exists probable cause to believe that a violation of provisions respecting fire laws, or there exists imminent danger to the occupant thereof.

HISTORY: 1962 Code Section 47-1184; 1952 Code Section 47-1184; 1942 Code Section 7481; 1932 Code Section 7481; Civ. C. '22 Section 4596; 1917 (30) 77; 1960 (51) 1646; 1975 (59) 613.



SECTION 5-25-350. Reports of noncompliance.

The inspector shall report to the State Fire Marshal every person neglecting to secure such permit and certificate and shall also bring the matter before the mayor or recorder of the municipal court for his attention and action.

HISTORY: 1962 Code Section 47-1185; 1952 Code Section 47-1185; 1942 Code Section 7479; 1932 Code Section 7479; Civ. C. '22 Section 4594; 1917 (30) 77; 1960 (51) 1646.



SECTION 5-25-360. Quarterly inspections of premises within fire limits; reports.

Once in every three months the inspector or his deputy shall make a personal inspection of every building and premises within the fire limits and shall especially inspect the basement and garret and he shall make such other inspections as may be required by the State Fire Marshal. He shall report to the city council and to the Marshal all defects found by him in any building and all dangerous conditions on premises upon a blank furnished by the Marshal. The inspector shall notify the owner or occupant of buildings of any defects and notify them to correct them within a reasonable time.

HISTORY: 1962 Code Section 47-1186; 1952 Code Section 47-1186; 1942 Code Section 7480; 1932 Code Section 7480; Civ. C. '22 Section 4595; 1917 (30) 77; 1960 (51) 1646.



SECTION 5-25-370. Annual inspections required.

At least once in each and every year the inspector or his deputy shall make a general inspection of all buildings in the corporate limits and ascertain if the provisions of this chapter are being complied with. The local inspector shall notify the occupant and owner of any premises of any defects found in this general inspection and shall see that they are properly corrected and that dangerous inflammable conditions on the premises are removed. Provided, that the inspector may enter a private dwelling or premise only with the permission of the owner or occupant, unless there exists probable cause to believe that there exists a violation of provisions respecting fire laws, or imminent danger to occupants thereof.

HISTORY: 1962 Code Section 47-1187; 1952 Code Section 47-1187; 1942 Code Section 7481; 1932 Code Section 7481; Civ. C. '22 Section 4596; 1917 (30) 77; 1975 (59) 613.



SECTION 5-25-380. Procedure in case of defective or illegal construction.

Whenever the inspector finds any defects in any new building or finds that such building is not being constructed or has not been constructed in accordance with the provisions of this chapter or that an old building, because of its condition, is dangerous and likely to cause fire, he shall notify the owner of such building of such defects or of such failure to comply with the provisions of this chapter and such owner or builder shall immediately remedy the defect and make the building comply with the provisions of this chapter. The owner or builder may appeal from the decision of the inspector to the city council.

HISTORY: 1962 Code Section 47-1188; 1952 Code Section 47-1188; 1942 Code Section 7485; 1932 Code Section 7485; Civ. C. '22 Section 4600; 1917 (30) 77.



SECTION 5-25-390. Notice to repair unsafe buildings.

To every building which shall appear to the inspector to be dangerous to life or limb or, because of its liability to fire, bad condition of walls, overloaded floors, defective construction, decay or other cause, shall be held to be unsafe the inspector shall affix a notice of the dangerous character of the structure at a conspicuous place on the exterior wall of the building and shall give immediate notice to the owner or agent, fixing a reasonable time under the circumstances for the correction of such condition.

HISTORY: 1962 Code Section 47-1189; 1952 Code Section 47-1189; 1942 Code Section 7486; 1932 Code Section 7486; Civ. C. '22 Section 4601; 1917 (30) 77.



SECTION 5-25-400. Approval required of proposed alterations.

No building shall be altered, repaired or moved until it has been examined and approved by the inspector as being in a good and safe condition to be altered as proposed, and the alteration, repair or change so made shall conform to the provisions of this chapter.

HISTORY: 1962 Code Section 47-1190; 1952 Code Section 47-1190; 1942 Code Section 7486; 1932 Code Section 7486; Civ. C. '22 Section 4601; 1917 (30) 77.



SECTION 5-25-410. Effect of failure of owner to correct defects in new building.

If the owner or builder erecting any new building, upon notice from the inspector, shall fail or refuse to comply with the terms of the notice by correcting the defects pointed out in such notice so as to make such building comply with the law as regards new buildings, he shall be guilty of a misdemeanor and shall be fined not exceeding fifty dollars. Every twenty days during which any defect in the building is wilfully allowed to remain, after notice from the inspector, shall constitute a separate and distinct offense.

HISTORY: 1962 Code Section 47-1191; 1952 Code Section 47-1191; 1942 Code Section 7488; 1932 Code Section 7488; Civ. C. '22 Section 4603; Cr. C. '22 Section 299; 1917 (30) 77.



SECTION 5-25-420. Penalty if owner of unsafe and dangerous building fails to remedy defects.

If the owner of any building which has been condemned as unsafe and dangerous by any local inspector, after being notified by the inspector in writing of the unsafe and dangerous character of such building, shall permit it to stand or continue in that condition, he shall forfeit and pay a fine of not less than five dollars nor more than twenty-five dollars for each day such building continues in such condition after such notice.

HISTORY: 1962 Code Section 47-1192; 1952 Code Section 47-1192; 1942 Code Section 7490; 1932 Code Section



SECTION 5-25-430. Removal of notice is a misdemeanor.

If any person shall remove any notice which has been affixed to any building by the inspector of any city or town stating the dangerous character of the building, he shall be guilty of a misdemeanor and be fined not less than ten nor more than fifty dollars for each offense.

HISTORY: 1962 Code Section 47-1193; 1952 Code Section 47-1193; 1942 Code Section 7489; 1932 Code Section 7489; Civ C. '22 Section 4604; Cr. C. '22 Section 300; 1917 (30) 77.



SECTION 5-25-440. Records kept by inspector.

The inspector shall keep the following records:

(1) A book indexed and kept so that it will show readily by reference all such buildings as are approved, that is, the name and residence of the owner, the location of the building, how it is or is to be occupied, the date of inspection, what defects were found and when remedied and date of the building certificate;

(2) A record which shall show the date of every general inspection, defects discovered and when remedied;

(3) A record which shall show the date, circumstances and origin of every fire that occurs, the name of the owner and occupant of the building in which the fire originated and the kind and value of property destroyed or damaged; and

(4) A record of inspection of electrical wiring and certificates issued.

HISTORY: 1962 Code Section 47-1194; 1952 Code Section 47-1194; 1942 Code Section 7482; 1932 Code Section 7482; Civ. C. '22 Section 4597; 1917 (30) 77.



SECTION 5-25-450. Reports of inspections.

The inspector shall report before the fifteenth day of February of each year the number and dates of his general and quarterly inspections during the year ending the preceding thirty-first day of December upon blanks furnished by the State Fire Marshal and shall furnish such other information and make such other reports as shall be called for by the Marshal.

HISTORY: 1962 Code Section 47-1195; 1952 Code Section 47-1195; 1942 Code Section 7483; 1932 Code Section 7483; Civ. C. '22 Section 4598; 1917 (30) 77; 1960 (51) 1646.



SECTION 5-25-460. Misconduct of inspector.

If the inspector shall (a) fail to perform the duties required of him by law, (b) give a certificate of inspection without first making the inspection required by law or (c) improperly give a certificate of inspection, he shall be guilty of a misdemeanor and, upon conviction, shall be fined not exceeding fifty dollars or may be discharged from office.

HISTORY: 1962 Code Section 47-1196; 1952 Code Section 47-1196; 1942 Code Section 7487; 1932 Code Section 7487; Civ. C. '22 Section 4602; 1917 (30) 77.



SECTION 5-25-470. Fees for inspections; compensation of inspectors.

For every inspection of a new building or of an old building repaired or altered the following fees shall be charged: Two dollars for each mercantile store room, livery stable or building for manufacturing of one story, and fifty cents per room. But the inspection fee shall in no case exceed five dollars. Before issuing any building permit such fee shall be paid to the city treasurer. The building inspector shall be paid adequate compensation by the city or town for inspections made under the terms of this chapter.

HISTORY: 1962 Code Section 47-1197; 1952 Code Section 47-1197; 1942 Code Section 7484; 1932 Code Section 7484; Civ. C. '22 Section 4599; 1917 (30) 77.



SECTION 5-25-480. Inspection fees in cities of 70,000 or more.

Cities having a population of seventy thousand or more, according to the official United States census, may establish a schedule of fees for the inspection of new buildings and the inspection of repairs to or alterations of existing buildings, which shall not exceed two dollars for any construction, repairs or alterations costing less than two thousand dollars, and shall not exceed one dollar for each and every one thousand dollars of cost of construction, repairs or alterations costing in excess of two thousand dollars.

HISTORY: 1962 Code Section 47-1198; 1952 Code Section 47-1198; 1945 (44) 33.



SECTION 5-25-610. Height of buildings; floor area between fire walls.

No building hereafter erected or altered shall exceed four stories or fifty-five feet in height, unless it be of fireproof construction, when it shall not exceed fifteen stories or one hundred and ninety feet. Except when built as specified in Section 5-25-920, no building hereafter erected having walls of hollow terra-cotta or concrete blocks shall exceed three stories or forty feet in height. The floor area between fire walls of nonfireproof buildings shall not exceed the following: When fronting on one street, five thousand square feet; when fronting on two streets, six thousand square feet; and when fronting on three streets, seven thousand five hundred square feet. These area limits may be increased under the following conditions, as indicated: For nonfireproof buildings, fully equipped with approved automatic sprinklers, fifty per cent; for fireproof buildings, not exceeding one hundred and twenty-five feet in height, fifty per cent; for fireproof buildings, not exceeding one hundred and twenty-five feet in height, fully equipped with approved automatic sprinklers, one hundred per cent.

HISTORY: 1962 Code Section 47-1221; 1952 Code Section 47-1221; 1942 Code Section 7496; 1932 Code Section 7496; Civ. C. '22 Section 4611; 1917 (30) 77; 1921 (32) 101.



SECTION 5-25-620. Height of frame buildings.

No frame building erected or altered after February 20 1917 shall exceed two stories or thirty feet in height, except that private dwellings may be three stories or forty feet high.

HISTORY: 1962 Code Section 47-1224; 1952 Code Section 47-1224; 1942 Code Section 7523; 1932 Code Section 7523; Civ. C. '22 Section 4638; 1917 (30) 77.



SECTION 5-25-630. Openings in walls; standard fire doors; windows.

No opening in any interior masonry wall shall exceed eight feet by ten feet. If the opening be in a party or fire wall, it shall have a standard automatic fire door on each side of the wall. If an opening in a fire wall is made to serve as an emergency exit, it shall not exceed forty-eight square feet in area and a self-closing fire door shall be substituted for one of the automatic fire doors. The total openings in a fire wall shall not exceed twenty-five per cent in lineal length of the wall. Every building within the fire limits, except churches, dwellings, tenement houses, dormitories and lodging houses, shall have standard fire doors, shutters or wired glass in incombustible frames and sashes on every exterior opening above the first story, except when fronting on a street not less than thirty-five feet wide, or when no other building is within thirty-five feet of such opening. The wall of a building in the same plane as that in which the opening is situated shall not be considered as coming within the intent of this rule. All openings in the side and rear walls of the first story, except show windows, shall be protected as prescribed in this section when within thirty-five feet of another building. All windows more than seventy-five feet above the curb shall have incombustible frames and sash glazed with wired glass. Occupants of buildings shall close all exterior and interior fire doors, shutters and windows at the close of business of each day.

HISTORY: 1962 Code Section 47-1229; 1952 Code Section 47-1229; 1942 Code Section 7499; 1932 Code Section 7499; Civ. C. '22 Section 4614; 1917 (30) 77.



SECTION 5-25-640. Business buildings required to have standpipes; free connections and service with city water mains.

All business buildings erected after February 20 1917 being more than fifty-six feet high and covering an area of more than five thousand superficial feet and also all buildings exceeding eighty feet in height shall have a four-inch or larger metallic standpipe within or near the front wall, extending above the roof and arranged so that engine hose can be attached from the street, such riser to have a two-and-one-half-inch hose coupling on each floor. The inspector may, with the approval of the State Fire Marshal, allow two or more standpipes of smaller size and proper hose couplings, provided they are of such sizes and number as to be at least equivalent in service to the large standpipe required. All hose couplings shall conform to the size and pattern adopted by the fire department. Free connection and service with the city water mains shall be furnished by the municipal authorities.

HISTORY: 1962 Code Section 47-1230; 1952 Code Section 47-1230; 1942 Code Section 7500; 1932 Code Section 7500; Civ. C. '22 Section 4615; 1917 (30) 77; 1960 (51) 1646.



SECTION 5-25-650. Structures around chimneys, flues and fireplaces.

No wooden beams or joists shall be placed within two inches of the outside face of a chimney or flue, whether it be for smoke, air or any other purpose. No woodwork shall be within four inches of the back wall of any fireplace. All spaces between the chimney and the wooden beams shall be solidly filled with mortar, mineral wool or other incombustible material. The header beam, carrying the tail beams of a floor and supporting the timber arch in front of a fireplace, shall be not less than twenty inches from the chimney breast. No wooden furring or studding shall be placed against any chimney but the plastering shall be directly on the masonry or on metal lathing. Woodwork fastened to plaster which is against the masonry of a chimney shall have a layer of asbestos board at least one-eighth inch thick placed between the woodwork and the plaster.

HISTORY: 1962 Code Section 47-1232; 1952 Code Section 47-1232; 1942 Code Section 7502; 1932 Code Section 7502; Civ. C. '22 Section 4617; 1917 (30) 77.



SECTION 5-25-660. Construction of fireplaces and chimneys.

All fireplaces and chimneys in stone or brick walls in any building erected after February 20 1917 and any chimneys or flues altered or repaired after said date shall have the joints struck smooth on the inside, and the firebacks of all fireplaces erected after said date shall be not less than eight inches in thickness of solid masonry, the chimney walls to be not less than four inches thick and the top of the chimney to extend not less than five feet above the roof for flat roofs and two feet above the ridge of any pitched roof. No woodwork or timber shall be placed under any fireplace or under the brickwork of any chimney. All floor beams, joists and headers shall be kept at least two inches clear of any wall enclosing a fire flue or chimney breast.

HISTORY: 1962 Code Section 47-1233; 1952 Code Section 47-1233; 1942 Code Section 7503; 1932 Code Section 7503; Civ. C. '22 Section 4618; 1917 (30) 77.



SECTION 5-25-670. Additional regulations as to chimneys.

No chimney shall be started or built upon a beam, wood or floor, the brickwork in all cases to start from the ground with proper foundation. In no case shall a chimney be corbeled out more than three inches from the wall and in all cases corbeling shall consist of at least five courses of brick, the corbeling to start at least three feet below the bottom of the flue.

HISTORY: 1962 Code Section 47-1234; 1952 Code Section 47-1234; 1942 Code Section 7504; 1932 Code Section 7504; Civ. C. '22 Section 4619; 1917 (30) 77.



SECTION 5-25-680. Construction of flues.

All flues shall extend at least three feet above the roof and always above the comb of the roof and shall be coped with well-burnt terra cotta, stone, cast iron or cement. In all buildings erected after February 20 1917 the stone or brickwork of all flues and the chimney shafts of all furnaces, boilers, bakers' ovens, large cooking ranges and laundry stoves and all flues used for similar purposes shall be at least eight inches in thickness, with the exception of smoke flues which are lined with fire-clay lining or cast iron. These may be four inches in thickness, but this shall not apply to metal stacks or boiler houses where properly constructed and arranged at a safe distance from wood or other inflammable material. All buildings erected after said date shall have smoke flues constructed, either in walls of eight inches thickness or with smoke flues lined with cast-iron or fire-clay lining, the walls of which may be four inches in thickness, the lining to commence at the bottom of the flue or at the throat of the fireplace and to be carried up continuously the entire height of the flue. All joints shall be closely fitted, and the lining shall be built in as the flue is carried up. All chimneys which shall be dangerous in any manner whatever shall be repaired and made safe or taken down.

HISTORY: 1962 Code Section 47-1235; 1952 Code Section 47-1235; 1942 Code Section 7505; 1932 Code Section 7505; Civ. C. '22 Section 4620; 1917 (30) 77.



SECTION 5-25-690. Hanging flues.

Hanging flues i e., for the reception of stovepipes built otherwise than from the ground) shall be allowed only when built according to the following specifications. The flue shall be built four inches thick, of the best hard brick, laid on flat side, never on edge, extending at least three feet above the roof and always above the comb of the roof and lined on the inside with cast-iron or fire-clay flue lining from the bottom of the flue to the extreme height of the flue, the ends of all such lining pipes being made to fit close together and the lining pipe being built in as the flue is carried up. If the flue starts at the ceiling and receives the stovepipe vertically, it shall be hung on iron stirrups, bent to come flush with the bottom of ceiling joints. All flues shall have a proper and sufficient support at their base and in no case shall they be supported even partially by contact in passing through partitions, ceilings or roofs. Flues not lined as above shall be built from the ground eight inches thick, of the best hard brick, with the joints struck smooth on the inside. The flues of every building shall be properly cleaned and all rubbish removed and the flues left smooth on the inside upon the completion of the building.

HISTORY: 1962 Code Section 47-1236; 1952 Code Section 47-1236; 1942 Code Section 7506; 1932 Code Section 7506; Civ. C. '22 Section 4621; 1917 (30) 77.



SECTION 5-25-700. Stovepipe construction.

No stovepipe shall pass through any roof window or weatherboarding and no stovepipe in any building with wood or combustible floors, ceilings or partitions shall enter any flue unless such pipe shall be at least twelve inches from such floors, ceilings or partitions, or unless it is properly protected by a metal shield, in which case the distance shall not be less than six inches. When stovepipes pass through wooden partitions of any kind or other woodwork, they shall be guarded by either a double collar of metal, with at least three inches air space and holes for ventilation, or by a soapstone or burnt-clay ring not less than one inch in thickness extending through the partition or other woodwork.

HISTORY: 1962 Code Section 47-1237; 1952 Code Section 47-1237; 1942 Code Section 7507; 1932 Code Section 7507; Civ. C. '22 Section 4622; 1917 (30) 77.



SECTION 5-25-710. Correction of dangerous chimneys, flues or heating apparatus.

If any chimney, flue or heating apparatus on any premises shall, in the opinion of the inspector, endanger the premises, the inspector shall at once notify in writing the owner or agent of such premises. If such owner or agent fails for a period of five days after the service of such notice upon him to make such chimney, flue or heating apparatus safe, he shall be liable to a fine of not less than ten dollars nor more than fifty dollars for each day that the condition remains uncorrected.

HISTORY: 1962 Code Section 47-1238; 1952 Code Section 47-1238; 1942 Code Section 7507; 1932 Code Section 7507; Civ. C. '22 Section 4622; 1917 (30) 77.



SECTION 5-25-720. Foundry chimneys.

Iron cupola or other chimneys of foundries shall extend at least ten feet above the highest point of any roof within a radius of fifty feet of such cupola or chimney.

HISTORY: 1962 Code Section 47-1239; 1952 Code Section 47-1239; 1942 Code Section 7508; 1932 Code Section 7508; Civ. C. '22 Section 4623; 1917 (30) 77.



SECTION 5-25-730. Steam pipes.

No steam pipes shall be placed within two inches of any timber or woodwork unless the timber or woodwork is protected by a metal shield and then the distance shall not be less than one inch. All steam pipes passing through floors and ceilings or laths and plastered partitions shall be protected by a metal tube one inch larger in diameter than the pipe, and the space shall be filled in with mineral wool, asbestos or other incombustible material.

HISTORY: 1962 Code Section 47-1240; 1952 Code Section 47-1240; 1942 Code Section 7509; 1932 Code Section 7509; Civ. C. '22 Section 4624; 1917 (30) 77.



SECTION 5-25-740. Heater pipes.

All heater pipes from hot-air furnaces, where passing through combustible partitions or floors, must be doubled in tin pipes with at least one inch air space between them. Horizontal hot-air pipes leading from the furnace shall not be less than six inches from any woodwork, unless the woodwork be covered with loose fitting tin or the pipe be covered with at least half an inch of corrugated asbestos, in which latter cases the distance from the woodwork may be reduced to not less than three inches. No hot-air pipe shall be placed in a wooden stud partition or any wooden enclosure unless it be at least eight feet horizontal distance from the furnace. Hot-air pipes contained in combustible partitions shall be placed inside another pipe arranged to maintain half an inch of air space between the two on all sides or be securely covered with half an inch of corrugated asbestos. Neither the outer pipe nor the covering shall be within one inch of wooden studding, and no wooden lath shall be used to cover the portion of the partition in which the hot-air pipe is located. Hot-air pipes in closets shall be double, with a space of at least one inch between them on all sides.

HISTORY: 1962 Code Section 47-1241; 1952 Code Section 47-1241; 1942 Code Section 7510; 1932 Code Section 7510; Civ. C. '22 Section 4625; 1917 (30) 77.



SECTION 5-25-750. Registers, register boxes and cold-air ducts for hot-air furnaces.

Every hot-air furnace shall have at least one register without valve or louvres. A register box placed in the floor over a portable furnace shall have an open space around it of not less than four inches on all sides and be supported by an incombustible border. Hot-air registers placed in any woodwork or combustible floors shall be surrounded with borders of incombustible material, not less than two inches wide, securely set in place. The register boxes shall be of metal and be double and the distance between the two shall be not less than one inch, or they may be single, if covered with asbestos, not less than one-eighth inch in thickness and if all woodwork within two inches be covered with tin. Cold-air ducts for hot-air furnaces shall be made of incombustible material.

HISTORY: 1962 Code Section 47-1242; 1952 Code Section 47-1242; 1942 Code Section 7510; 1932 Code Section 7510; Civ. C. '22 Section 4625; 1917 (30) 77.



SECTION 5-25-760. Ranges and stoves.

No kitchen range or stove in any building shall be placed less than three feet from any woodwork or wooden lath and plaster partition, unless the woodwork or partition is properly protected by metal shields, in which case the distance shall be not less than eighteen inches. Metal shields shall be loosely attached, thus preserving an air space behind them. Hotel and restaurant ranges shall be provided with a metal hood, placed at least nine inches below any wooden lath and plaster or wooden ceiling, and have an individual pipe outlet connected with a good thick flue. The pipe shall be protected by at least one inch of asbestos covering or its equivalent.

HISTORY: 1962 Code Section 47-1243; 1952 Code Section 47-1243; 1942 Code Section 7511; 1932 Code Section 7511; Civ. C. '22 Section 4626; 1917 (30) 77.



SECTION 5-25-770. Combustible floors under coal ranges.

Combustible floors under coal ranges and similar appliances without legs such as are mentioned in Section 5-25-780, in which hot fires are maintained, shall be protected by a sheet of metal or a one-eighth inch layer of asbestos building lumber, which shall be covered with not less than four inches of masonry set in cement mortar. Such masonry shall consist of one course of four-inch hollow terra cotta, at least one of which shall be hollowed and be laid to preserve a free circulation of air throughout the whole course. Concrete may be substituted for a course of solid brick if desired. The masonry work shall be covered by sheet metal of not less than No. 26 gauge, so arranged as not to obstruct the ventilating passages beneath. Such hearths shall extend at least twenty-four inches in front and twelve inches on the sides and back of the range or similar heating appliance. All coal stoves or ranges, with legs, shall be set on incombustible material, which shall extend at least twelve inches in front.

HISTORY: 1962 Code Section 47-1244; 1952 Code Section 47-1244; 1942 Code Section 7511; 1932 Code Section 7511; Civ. C. '22 Section 4626; 1917 (30) 77.



SECTION 5-25-780. Protection of woodwork near boilers, furnaces and similar appliances.

Any woodwork, wooden lath and plaster partition or ceiling within four feet of the sides or back or six feet from the front of any heating boiler, furnace, bakery oven, coffee roaster, fire-heated candy kettle, laundry stove or other similar appliance shall be covered with metal to a height of at least four feet above the floor. This covering shall extend the full length of the boiler, furnace or heating appliance and to at least five feet in front of it. Metal shields shall be loosely attached, thus preserving an air space behind them. In no case shall such combustible construction be permitted within two feet of the sides or back of the heating appliance or five feet in front of it. No furnace, boiler, range or other heating appliance shall be placed against a wall furred with wood. Heating boilers shall be encased on sides and top by an incombustible protective covering not less than one and one-half inches thick.

HISTORY: 1962 Code Section 47-1245; 1952 Code Section 47-1245; 1942 Code Section 7512; 1932 Code Section 7512; Civ. C. '22 Section 4627; 1917 (30) 77.



SECTION 5-25-790. Gas, gasoline, oil or charcoal stoves or heating devices.

All gas, gasoline, oil or charcoal-burning stoves or heating devices shall be placed on iron stands at least six inches above combustible supports, unless the burners are at least five inches above the base, with metal guard placed four inches below the burners. No open-flame heating or lighting device shall be used in any room where gasoline or other volatile inflammable fluids are stored or handled.

HISTORY: 1962 Code Section 47-1246; 1952 Code Section 47-1246; 1942 Code Section 7513; 1932 Code Section 7513; Civ. C. '22 Section 4628; 1917 (30) 77.



SECTION 5-25-800. Gas connections.

Gas connections to stoves and similar heating devices and lighting devices shall be made by rigid metal pipes. For small portable gas heating devices, flexible metal or rubber tubing may be used when there is no valve or other shut-off on the device.

HISTORY: 1962 Code Section 47-1247; 1952 Code Section 47-1247; 1942 Code Section 7514; 1932 Code Section 7514; Civ. C. '22 Section 4629; 1917 (30) 77.



SECTION 5-25-810. Electric wiring.

The electrical wiring of houses or buildings for lighting or other purposes shall conform to the regulations prescribed by the National Board of Fire Underwriters.

HISTORY: 1962 Code Section 47-1248; 1952 Code Section 47-1248; 1942 Code Section 7515; 1932 Code Section 7515; Civ. C. '22 Section 4630; 1917 (30) 77.



SECTION 5-25-820. Inspections of new electrical wiring; alterations.

It shall be unlawful for any person controlling such wiring to allow any electrical current for lighting or other purposes to be turned on in any building without first having had an inspection of the wiring made and a certificate of such inspection issued by the inspector. Such inspection shall be made by the city electrician, who shall certify it to the inspector in writing, who may, thereupon, issue the certificate. No alterations shall be made in the wiring of any building unless a certificate shall be obtained from the inspector approving them.

HISTORY: 1962 Code Section 47-1249; 1952 Code Section 47-1249; 1942 Code Section 7515; 1932 Code Section 7515; Civ. C. '22 Section 4630; 1917 (30) 77.



SECTION 5-25-830. Stair and elevator shafts; partitions.

In all buildings erected after February 20 1917, except private dwellings, which are used above the first floor for business purposes or public assemblages, or for any purpose whatever if over three stories high, the stair shafts shall be separately and continuously enclosed by incombustible partitions, unless such buildings are provided with outside fire escapes. Elevator shafts in all buildings erected after said date shall be enclosed in the same manner. The partitions shall be constructed of brick or other fire-resistive material, approved by the inspector or other designated official, and all mortar used in the construction shall be cement mortar. No such hollow partition shall be less than six inches thick. No brick partition shall be less than eight inches thick and no other solid partition less than four inches thick. Except as herein stated, the stair, elevator or hoistway shafts in all buildings over two stories high in existence on February 20 1917 of the class described in this section shall be separately enclosed by incombustible partitions as above specified or the shafts may be enclosed (a) by approved hollow or solid partition blocks not less than three inches thick, set in portland cement mortar, (b) by four-inch stud partitions covered on each side with not less than three-quarter inch of portland cement plaster on metal lath or (c) by two-inch solid metal lath and portland cement plaster partitions. The metal framework of such partitions shall be securely fastened to both floor and ceiling. All lath used for such partitions shall be of galvanized steel, weighing not less than fifty-four ounces per square yard. Wire lath shall not be less than No. 20 gauge and sheet metal lath not less than No. 24 gauge. All such partitions erected in buildings in existence on February 20 1917 shall be firestopped with incombustible material the full depth of the floor beams at each floor level. The enclosure walls for all elevator shafts shall extend at least three feet above the roof and at least three fourths of the area shall be covered with a skylight constructed as specified in Section 5-25-850.

HISTORY: 1962 Code Section 47-1250; 1952 Code Section 47-1250; 1942 Code Section 7516; 1932 Code Section 7516; Civ. C. '22 Section 4631; 1917 (30) 77.



SECTION 5-25-840. Door openings in stair and elevator enclosures.

All door openings in stair and elevator enclosures shall be protected by fire doors mounted with wrought iron or steel hardware and shall be securely attached to the wall or partition or to substantial incombustible frames anchored thereto. If glass panels be used in such doors, they shall be of wired glass not exceeding seven hundred and twenty square inches in area. Interior shaft windows shall not be permitted. Doors opening into stairway shafts shall swing in the direction of exit travel, shall be self-closing and shall be at least thirty-six inches wide.

If in the opinion of the inspector or other designated official it is necessary to preserve an open elevator or hoistway in a building in existence on February 20 1917, the floor opening through which it passes shall be equipped with automatically closing trap doors not less than one and one-half inches thick, made of two thicknesses of matched boards, covered on the under side with tin. Such trap doors, when closed, shall extend beyond the openings on all sides. Such trap doors shall be protected by a substantial guard or gate, which shall be kept closed at all times except when in actual use.

HISTORY: 1962 Code Section 47-1251; 1952 Code Section 47-1251; 1942 Code Section 7516; 1932 Code Section 7516; Civ. C. '22 Section 4631; 1917 (30) 77.



SECTION 5-25-850. Skylights covering stairway, elevator or dumbwaiter shaft.

Where a stairway, elevator or dumbwaiter shaft extends through the roof and is covered with a skylight, the skylight shall be constructed with incombustible frame and sash, glazed with ordinary thin glass, and shall be protected by a galvanized steel wire screen with a mesh not exceeding one inch and the wire not smaller than No. 12 gauge. The screen shall have metal supports and shall be placed not less than six inches above the skylight. Instead of a skylight, a window may be placed in the side of the shaft above the roof which is furthest removed from a property line. The window shall have incombustible frame and sash and be glazed with thin glass.

HISTORY: 1962 Code Section 47-1252; 1952 Code Section 47-1252; 1942 Code Section 7517; 1932 Code Section 7517; Civ. C. '22 Section 4632; 1917 (30) 77.



SECTION 5-25-860. Interior light or vent shafts; dumbwaiter shafts.

In every building erected or altered after February 20 1917, except frame buildings, all walls or partitions forming interior light or vent shafts shall be built in accordance with the requirements for stair and elevator shafts in new buildings as specified in Section 5-25-830. The walls of the dumbwaiter shafts, except those in dwellings which extend only one story above the basement or cellar, shall be of fire-resistive construction and shall be not less than three inches thick, if constructed of brick, hollow or solid blocks, or of steel studding and metal lath with three-quarter inch of portland cement plaster on each side or a two-inch solid metal lath and portland cement plaster wall may be permitted, if securely anchored at each floor. The material and method of construction shall be as specified for stair and elevator shafts in existing buildings in Section 5-25-830. In frame buildings, outside the fire limits, the enclosure partitions of all such shafts may be constructed as provided in Section 5-25-830 for stair and elevator shafts in buildings existing on February 20 1917. Where a dumb-waiter shaft does not extend through the roof, the top of the shaft shall be of fire-resistive construction of the same thickness as the walls of the shaft. All openings in dumb-waiter shafts shall be protected by fire doors mounted in incombustible frames securely anchored to the walls. The walls of all light and vent shafts erected after February 20 1917 shall extend not less than three feet above the roof level, except that when a shaft is covered by an incombustible ventilating skylight, the walls need not extend more than two feet above the roof. Masonry walls shall be properly coped. When metal louvres are used for ventilating purposes, the louvres or slats shall be riveted to the metal frame.

HISTORY: 1962 Code Section 47-1253; 1952 Code Section 47-1253; 1942 Code Section 7518; 1932 Code Section 7518; Civ. C. '22 Section 4633; 1917 (30) 77.



SECTION 5-25-870. Restrictions as to openings in a roof for admission of light or air.

All openings in roofs for the admission of light or air, other than those provided for in Sections 5-25-660 and 5-25-680, shall have incombustible frames and sash glazed with wired glass, but ordinary glass may be used if protected above and below by galvanized steel wire screens with a mesh not exceeding one inch and the wire not smaller than No. 12 gauge. The top screen shall be installed as specified in Section 5-25-850.

HISTORY: 1962 Code Section 47-1254; 1952 Code Section 47-1254; 1942 Code Section 7519; 1932 Code Section 7519; Civ. C. '22 Section 4634; 1917 (30) 77.



SECTION 5-25-880. Required means of egress.

In every building erected after February 20 1917, except in private dwellings, each floor area above the first shall be provided with at least two means of egress, remote from each other, one of which shall be an enclosed stairway as provided by Sections 5-25-830 and 5-25-840, an outside iron fire escape, a doorway in a fire wall leading to another floor area separately provided with adequate stairs or other independent means of exit. Such doorway serving as an emergency exit in a fire wall shall be protected by an automatic and self-closing fire door. No portion of any floor area shall be more than one hundred feet from a place of egress. Elevators shall not be considered as a means of egress as specified in this section.

The term "floor area" as used in this section, shall mean the entire floor space between exterior walls and fire walls.

HISTORY: 1962 Code Section 47-1255; 1952 Code Section 47-1255; 1942 Code Section 7520; 1932 Code Section 7520; Civ. C. '22 Section 4635; 1917 (30) 77.



SECTION 5-25-890. Stairways; exit doors.

Except in dwellings, no required stairway shall be less than forty-four inches wide and the total width of exit doorways leading therefrom shall at least be equal to the total width of the stairways which they serve. The total width of stairway, interior and exterior, provided for the occupancy of each floor and those above, shall be not less than forty-four inches for the first fifty persons and twelve inches for each additional fifty persons to be accommodated thereby. The stair treads shall be not less than nine and one-half inches wide and the risers not more than seven and three-fourths inches high. Windows in any such required stairway are prohibited. Every hospital and theater over one story high shall have at least two stairways constructed entirely of incombustible material, located remote from each other and continuous from grade line to the topmost story or outside iron fire escapes of approved design. All exit doors in hospitals, theaters and other places of public assemblage shall open outwards.

HISTORY: 1962 Code Section 47-1256; 1952 Code Section 47-1256; 1942 Code Section 7520; 1932 Code Section 7520; Civ. C. '22 Section 4635; 1917 (30) 77.



SECTION 5-25-900. Firestopping construction on floor levels.

At each floor level, in all buildings erected after February 20 1917 all stud walls, partitions, furrings and spaces between joists, where they rest on division walls or partitions, shall be firestopped with incombustible material in a manner to cut off completely communication by fire through concealed spaces. Such firestopping shall extend the full depth of the joists and at least four inches above each floor level. Stair carriages shall be firestopped at least once in the middle portion of each run.

HISTORY: 1962 Code Section 47-1257; 1952 Code Section 47-1257; 1942 Code Section 7521; 1932 Code Section 7521; Civ. C. '22 Section 4636; 1917 (30) 77.



SECTION 5-25-910. Construction of areaways.

All areaways shall be guarded with suitable railings or be protected by incombustible covers or gratings. If gratings be used, they shall have a wire screen of not more than one-half-inch mesh securely attached to the underside.

HISTORY: 1962 Code Section 47-1258; 1952 Code Section 47-1258; 1942 Code Section 7522; 1932 Code Section 7522; Civ. C. '22 Section 4637; 1917 (30) 77.



SECTION 5-25-920. Rows of frame houses.

In rows of frame houses, the dividing walls or partitions between houses shall be built of brick, terra cotta, concrete or other incombustible material or they may be built with four-inch studs, filled solidly with brickwork laid in mortar or with other incombustible material. If lath be used on such partitions, it shall be metal lath. Such dividing partitions shall rest on masonry walls and shall extend to the underside of roof boards. A flush mortar joint shall be made between the roof boards and the wall or partition. In rows of more than three houses, every alternate division wall or partition shall be constructed of solid brickwork not less than eight inches in thickness. Buildings with wooden framework, clad with sheet metal or veneered with brick, shall be classed as frame buildings.

HISTORY: 1962 Code Section 47-1259; 1952 Code Section 47-1259; 1942 Code Section 7523; 1923 Code Section 7523; Civ. C. '22 Section 4638; 1917 (30) 77.



SECTION 5-25-930. Buildings outside of fire limits of incombustible material.

Outside the fire limits, when any building is to be erected of brick, stone, hollow block or concrete that could under this chapter be constructed of wood, the inspector or other designated official shall allow reasonable modifications of this chapter relating to brick buildings, in consideration of the use of incombustible material instead of wood. Such modifications, however, shall not permit variations from the requirements of Sections 5-25-650, 5-25-830, 5-25-840, 5-25-880, and 5-25-890.

HISTORY: 1962 Code Section 47-1260; 1952 Code Section 47-1260; 1942 Code Section 7523; 1932 Code Section 7523; Civ. C. '22 Section 4638; 1917 (30) 77.



SECTION 5-25-940. Construction not provided for in this chapter.

The construction of any or all buildings not provided for in this chapter shall be in accord with the construction required by some recognized authority approved by the State Fire Marshal.

HISTORY: 1962 Code Section 47-1261; 1952 Code Section 47-1261; 1942 Code Section 7526; 1932 Code Section 7526; Civ. C. '22 Section 4641; 1917 (30) 77; 1960 (51) 1646.



SECTION 5-25-1110. Municipalities shall pass fire limit ordinances.

The city council or governing body of every incorporated city or town shall pass an ordinance establishing and defining fire limits, which shall include the principle business portion of the city or town.

HISTORY: 1962 Code Section 47-1211; 1952 Code Section 47-1211; 1942 Code Section 7491; 1932 Code Section 7491; Civ C '22 Section 4606; 1917 (30) 77.



SECTION 5-25-1120. Manner in which buildings in fire limits shall be constructed.

Every building hereafter erected or enlarged within the fire limits shall be enclosed on all sides with walls constructed wholly of stone, well-burned brick, terra cotta, concrete or other equivalent incombustible materials and shall have the roof and the roof top and sides of all roof structures, including dormer windows, covered with incombustible material. All cornices shall be of incombustible material.

HISTORY: 1962 Code Section 47-1212; 1952 Code Section 47-1212; 1942 Code Section 7492; 1932 Code Section 7492; Civ C '22 Section 4607; 1917 (30) 77.



SECTION 5-25-1130. No frame structures shall be built or moved within fire limits; exceptions.

No frame or wood structure shall be built within such fire limits except the following, and all roofs placed upon such buildings or structures shall have an incombustible covering, (a) temporary one-story frame buildings for the use of builders and (b) wooden fences not over eight feet high. No frame building shall be moved from without to within the fire limits.

HISTORY: 1962 Code Section 47-1213; 1952 Code Section 47-1213; 1942 Code Section 7493; 1932 Code Section 7493; Civ C '22 Section 4608; 1917 (30) 77.



SECTION 5-25-1140. Construction of certain buildings in fire limits.

No building shall hereafter be built for a public garage, coffee roaster, bakery, dry cleaning establishment or steam laundry within the fire limits, unless it be of slow-burning construction with exterior walls and roof of incombustible material.

HISTORY: 1962 Code Section 47-1214; 1952 Code Section 47-1214; 1942 Code Section 7495; 1932 Code Section 7495; Civ C '22 Section 4610; 1917 (30) 77.



SECTION 5-25-1150. Repairs to roofs within fire limits.

All repairs to roofs within the fire limits shall be by the use of incombustible materials.

HISTORY: 1962 Code Section 47-1215; 1952 Code Section 47-1215; 1942 Code Section 7494; 1932 Code Section 7494; Civ C '22 Section 4609; 1917 (30) 77.



SECTION 5-25-1160. Removal of damaged frame buildings.

An existing frame building within the fire limits which may hereafter be damaged by fire, decay or otherwise to an amount greater than one half of its value on February 20 1917, exclusive of the foundation, shall not be repaired or rebuilt but shall be removed.

HISTORY: 1962 Code Section 47-1216; 1952 Code Section 47-1216; 1942 Code Section 7494; 1932 Code Section 7494; Civ C '22 Section 4609; 1917 (30) 77.



SECTION 5-25-1310. Smoke detectors required for one-family and two-family dwellings, including manufactured housing.

(A) One-family and two-family dwellings, including manufactured housing, must be equipped with approved and properly functioning smoke detectors installed in accordance with National Fire Protection Association (NFPA) Standard 72E, 1990 Edition, and with NFPA Standard 74, 1989 Edition; provided, however, that the various requirements of this article apply only to dwellings and housing which are rental dwellings and housing.

(B) A newly constructed dwelling or a dwelling remodeled in excess of fifty percent of its assessed value after December 31, 1994, must be equipped with electrically powered smoke detectors. Electrical power to the smoke detectors must be a dependable, commercial electrical source. Detectors must be installed according to manufacturer's instructions.

HISTORY: 1994 Act No. 524, Section 1.



SECTION 5-25-1320. Battery-operated detectors permitted in certain existing dwellings.

A battery-operated detector meeting the requirements of NFPA 74, 1989 Edition, is permitted in an existing dwelling that has not undergone remodeling exceeding fifty percent of its assessed value. Detectors must be installed according to manufacturer's instructions.

HISTORY: 1994 Act No. 524, Section 1.



SECTION 5-25-1330. Responsibility of owner of dwelling to supply and install smoke detectors in rental dwellings and housing; instructions for operation of detectors; notice of deficiencies in detectors; repair or replacement of detector.

(A) The owner of a dwelling is responsible for supplying and installing the smoke detectors in rental dwellings and housing and shall provide the tenant at the time the tenant takes possession of the dwelling written or verbal instructions, or both, for testing the detectors and replacing batteries in battery-powered detectors.

(B) The tenant of a rental dwelling shall notify the owner in writing of any deficiencies in the performance of the smoke detectors. The owner must be considered notified upon delivery of the written notice at the place of business of the owner through which the rental agreement was made or at any place held out by him as the place of receipt for the payment of rent or other communications.

(C) Upon written notification by the tenant that a smoke detector is deficient, the owner shall repair or replace the detector within fifteen days. No obligation is created hereby for the owner to replace or repair a detector that he determines upon visual inspection or testing has been deliberately tampered with, damaged, or destroyed by the tenant or any person authorized to reside in the residence by the tenant and notifies the tenant in writing of these findings. The owner may repair or replace a detector that he determines has been deliberately tampered with, damaged, or destroyed by the tenant or any person authorized by the tenant to reside in the residence and may assess against the tenant the actual cost of the repair or replacement of the detector.

(D) No obligation is created hereby for the owner to provide batteries for battery-powered detectors allowed under Section 5-25-1320.

HISTORY: 1994 Act No. 524, Section 1.



SECTION 5-25-1340. Conveyance or transfer of real estate prohibited unless smoke detectors have been installed and are functioning.

No person may convey a title to real estate which includes a dwelling to which the article applies pursuant to Section 5-25-1310(A) or transfer possession of a building to which this article applies pursuant to Section 5-25-1310(A) unless smoke detectors have been installed and are functioning in accordance with this article. The purchaser may inspect the detectors at any reasonable time prior to closing to verify that they have been properly installed and are functioning in accordance with this article. The seller shall provide to the purchaser at closing an affidavit stating that the smoke detectors have been installed and are functioning in accordance with this article. Compliance with this section relieves the seller of any further liability after closing with respect to the performance of the smoke detectors. Violation of the provisions of this section does not affect the validity of the conveyance.

HISTORY: 1994 Act No. 524, Section 1.



SECTION 5-25-1360. Enforcement of article by State Fire Marshal or local fire official.

Upon entry into a dwelling on official business by invitation of the owner or occupant or in response to an emergency, the State Fire Marshal or a local fire official, or both, shall enforce this article.

HISTORY: 1994 Act No. 524, Section 1.



SECTION 5-25-1370. Penalties for violations of article.

A person who violates this article on first offense has fifteen days to install a smoke detector or to repair or replace the detector. On second offense, a person who violates this article is guilty of a misdemeanor and, upon conviction, must be fined not less than fifty dollars nor more than two hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1994 Act No. 524, Section 1.



SECTION 5-25-1380. Failure to comply with article does not create cause of action or basis for insurance company to deny coverage.

Failure to comply with the provisions of this article does not create a cause of action for a per se statutory violation for liability, or for negligence-based liability, for death, injury, or damages. Nor shall failure to comply with the provisions of this article be used by any insurance company to deny coverage, void a policy, or deny a claim.

HISTORY: 1994 Act No. 524, Section 1.






CHAPTER 27 - STREETS AND SIDEWALKS

SECTION 5-27-10. Purchase of land for purpose of establishing or improving streets, alleys, roads, courts or lanes.

Whenever the mayor and aldermen of any city or the intendant and wardens of any town in this State shall think it expedient to widen, open, lay out, extend or establish any street, alley, road, court or lane, they may purchase the lot, lots or parts of lots of land necessary for such street, alley, road, court or lane, and the fee simple of such land shall be vested in such city or town for the use of the public from the day of delivery of the deed of sale.

HISTORY: 1962 Code Section 47-1301; 1952 Code Section 47-1301; 1942 Code Section 7367; 1932 Code Section 7367; Civ. C. '22 Section 4499; Civ. C. '12 Section 3065; Civ. C. '02 Section 1396; R. S. 1181; 1884 (18) 781; 1905 (24) 964.



SECTION 5-27-110. Maintenance and repair of streets and ways in towns of less than 1,000.

Every town council of a town of less than one thousand inhabitants shall keep all streets and ways which may be necessary for public use within the limits of the town open and in good repair and for that purpose they are hereby invested with the powers, rights and privileges granted by law to the governing body of the county without the limits of the town. For neglect of duty they shall be liable to the pains and penalties imposed by Section 57-17-80 upon governing bodies of counties for like neglect.

HISTORY: 1962 Code Section 47-1321; 1952 Code Section 47-1321; 1942 Code Section 7411; 1932 Code Section 7411; Civ. C. '22 Section 4523; Civ. C. '12 Section 2902; Civ. C. '02 Section 1944; 1896 (22) 78.



SECTION 5-27-120. Repair of streets, ways and bridges in municipalities of over 1,000.

The city or town council of any city or town of over one thousand inhabitants shall keep in good repair all the streets, ways and bridges within the limits of the city or town and for such purpose it is invested with all the powers, rights and privileges within the limits of such city or town that are given to the governing bodies of the several counties of this State as to the public roads.

HISTORY: 1962 Code Section 47-1323; 1952 Code Section 47-1323; 1942 Code Section 7438; 1932 Code Section 7438; Civ. C. '22 Section 4550; Civ. C. '12 Section 2951; Civ. C. '02 Section 1985; 1896 (22) 67; 1901 (23) 649; 1908 (25) 1023.



SECTION 5-27-130. Prisoners may be required to work on roads in municipalities of over 1,000.

Every person sentenced to imprisonment in any such city or town, either directly or in consequence of a failure to pay a fine imposed, shall be subject to work upon the public roads of such city or town of over one thousand inhabitants or of the county in which such city or town is situate during the term of such imprisonment.

HISTORY: 1962 Code Section 47-1325; 1952 Code Section 47-1325; 1942 Code Section 7432; 1932 Code Section 7432; Civ. C. '22 Section 4544; Civ. C. '12 Section 2946; Civ. C. '02 Section 1982; 1896 (22) 67; 1901 (23) 649.



SECTION 5-27-140. Erection of poles, posts and the like on streets in towns under 5,000.

In towns of less than five thousand inhabitants, incorporated under the provisions of Chapter 1 of Title 5 of the 1976 Code of Laws of South Carolina, the town council may, in its discretion, authorize the erection of poles, posts and any other obstruction which, without legislative sanction, either mediately or immediately given, would constitute nuisances in, upon or under the highways, streets and roads of said town.

HISTORY: 1962 Code Section 47-1326; 1952 Code Section 47-1326; 1942 Code Section 7438; 1932 Code Section 7438; Civ. C. '22 Section 4550; Civ. C. '12 Section 2951; Civ. C. '02 Section 1985; 1896 (22) 67; 1901 (23) 649; 1908 (25) 1023.



SECTION 5-27-150. Opening, closing or otherwise altering streets in cities over 5,000.

The city council of any city containing more than five thousand inhabitants may open new streets, close, widen, or alter streets in the city when, in its judgment, it may be necessary for the improvement of the city. It shall first pay damages, should any be claimed, to any landowner through whose premises the streets may run, according to the Eminent Domain Procedure Act (Chapter 2 of Title 28).

HISTORY: 1962 Code Section 47-1327; 1952 Code Section 47-1327; 1942 Code Section 7455; 1932 Code Section 7455; Civ. C. '22 Section 4570; Civ. C. '12 Section 2926; Civ. C. '02 Section 1967; 1901 (23) 648; 1953 (48) 272; 1987 Act No. 173, Section 7.



SECTION 5-27-160. Approval of subdivisions in cities of 35,000 or more.

It shall be unlawful to sell and convey lots or parcels of real estate subdivided into lots and streets, situated within five miles of a city having a population of thirty-five thousand or more, unless and until a map or plat has been approved by the city engineer of the city constituting the county seat in the county in which such lot or parcel is located and until such map, with the approval of such city engineer, has been duly recorded in the office of the clerk of the court of common pleas or of the register of deeds for such county in which it is located. If the city engineer shall disapprove the plans submitted to him or if his rulings shall be unsatisfactory to those persons submitting such plans an appeal may be had to the city council or other governing body of the city.

HISTORY: 1962 Code Section 47-1329; 1952 Code Section 47-1329; 1942 Code Section 7549; 1932 Code Section 7389; 1925 (34) 14; 1940 (41) 1849; 1997 Act No. 34, Section 1.



SECTION 5-27-170. Change of street names near cities of 50,000 or more.

In any county and beyond the borders of any incorporated city or town and within a radius of five miles of any city having a population of fifty thousand or more, the city engineer of such city and the county engineer of such county may change the name of any street or road. Any such change of name when made shall be certified to the office of the clerk of court of common pleas and general sessions or of the register of deeds for such county, there to be recorded. In any county having no county engineer the executive officer of the county department or agency having jurisdiction of the construction and maintenance of county roads and highways shall act in his stead. But the city engineer of a city that had a population of more than sixty thousand and less than seventy thousand according to the 1940 United States census shall not have the right to change the names of streets that lie outside the county in which the city hall of such city is located.

HISTORY: 1962 Code Section 47-1330; 1952 Code Section 47-1330; 1942 Code Section 7549; 1932 Code Section 7389; 1925 (34) 14; 1940 (41) 1849; 1944 (43) 1294; 1997 Act No. 34, Section 1.



SECTION 5-27-180. Names of streets and numbers of lots in counties with cities between 85,000 and 100,000.

In any county containing a city having a population of more than eighty-five thousand and less than one hundred thousand, according to the latest official United States census, the city engineer of such city and the county engineer of such county may name any street or road beyond the borders of such incorporated city or town and may change and give a number to designate each lot of land facing and fronting on such street or road for a distance of every twenty-six feet. A copy of the plat, and any revisions thereof, showing the street or road to be named and lots to be numbered shall be filed with the county engineer before he or the city engineer may name any street or road or give a number to any lot thereon. The street or road shown on such plat shall be located and referenced with an existing named street or road or a fixed or natural marker. Any such name or any number designating such a lot facing on a street or road, when made, shall be certified to the office of the clerk of court of such county for recording.

HISTORY: 1962 Code Section 47-1331; 1952 Code Section 47-1331; 1944 (43) 1294; 1957 (50) 168; 1961 (52) 97.



SECTION 5-27-310. Authorization for assessment.

Any incorporated city or town of this State may provide by ordinance for the payment of the cost of the permanent improvements of its streets and sidewalks by levying upon the owners of property immediately abutting on the streets and sidewalks or parts of either so improved an assessment in proportion to the frontage only of such property on such streets or sidewalks or parts of either so improved of not exceeding in the aggregate one half of the cost of such improvements.

HISTORY: 1962 Code Section 47-1341; 1952 Code Section 47-1341; 1942 Code Section 7374; 1932 Code Section 7374; Civ. C. '22 Section 4506; 1915 (29) 250; 1919 (31) 140.



SECTION 5-27-320. Prerequisites to assessment.

No such assessment shall be so laid upon the abutting property owners until such improvements have been ordered pursuant to such ordinance upon the written consent, signed and filed with the city or town clerk, of not less than two thirds in number of the owners of the property abutting upon the street, sidewalk or part of either proposed to be improved and provision made for the payment by the corporate authorities of such city or town of not less than one half of the cost of such improvement. The times and terms of payment and rates of interest on deferred payments of assessments by such property owners shall be such as may be prescribed by ordinance.

HISTORY: 1962 Code Section 47-1342; 1952 Code Section 47-1342; 1942 Code Section 7374; 1932 Code Section 7374; Civ. C. '22 Section 4506; 1915 (29) 250; 1919 (31) 140.



SECTION 5-27-330. Use of funds.

The amounts of money raised by such assessments, together with the amounts added thereto by the city or town authorities from the city or town treasury, shall constitute and be kept as a separate fund, to be used only for the purpose for which it was raised and appropriated.

HISTORY: 1962 Code Section 47-1349; 1952 Code Section 47-1349; 1942 Code Section 7375; 1932 Code Section 7375; Civ. C. '22 Section 4507; 1919 (31) 140.



SECTION 5-27-340. Assessment as lien; enforcement.

Such assessments shall be entered in a book kept by the city or town clerk, to be entitled "assessment liens," stating the names of the owners, the location of the property and the amount of the assessment and the time or times of payment. When so entered such assessments shall constitute and be a lien upon the property so assessed and payment thereof may be enforced as the payment of city or town taxes is enforced. Such lien shall continue from the date of entry on such book until the expiration of five years from the date when final payment is due and payable, unless sooner paid. Upon default in the payment of any installment or deferred portion of any assessment, at the time and in accordance with the terms and conditions fixed by ordinance, the total amount of any such assessment then unpaid, including deferred installments or payments and interest, shall immediately become due and collectible as city or town taxes are collected and with such penalties and costs as are now provided for the payment of such taxes.

HISTORY: 1962 Code Section 47-1350; 1952 Code Section 47-1350; 1942 Code Section 7376; 1932 Code Section 7376; Civ. C. '22 Section 4508; 1919 (31) 140.



SECTION 5-27-350. Entry of satisfaction upon payment.

The city or town clerk shall be required by ordinance of the city or town to make entry of satisfaction on such "assessment liens" book as soon as full payment is made, and the lien shall be thereby extinguished.

HISTORY: 1962 Code Section 47-1352; 1952 Code Section 47-1352; 1942 Code Section 7377; 1932 Code Section 7377; Civ. C. '22 Section 4509; 1919 (31) 140.



SECTION 5-27-360. Notice of transfer of property before extinguishment of assessment lien.

Such cities or towns may, by ordinance, require the grantor and grantee of any property or part thereof sold or transferred after such assessment has been laid thereon and before such assessment lien has been extinguished, as provided herein, to file in writing with the city or town clerk, within ten days after every such sale or transfer, the name of such grantor and grantee, an accurate description of the property sold or transferred and the date of such sale or transfer.

HISTORY: 1962 Code Section 47-1356; 1952 Code Section 47-1356; 1942 Code Section 7379; 1932 Code Section 7379; Civ. C. '22 Section 4511; 1919 (31) 140.



SECTION 5-27-370. Provisions not effective locally until approved by local elections.

The provisions of Sections 5-27-310, 5-27-320, 5-27-330, 5-27-340, 5-27-350 and 5-27-360 shall not apply or become operative in any city or town until upon being submitted to the qualified electors thereof by the city or town council for approval, a majority of the qualified electors voting on the question of such approval vote in favor thereof at any general municipal election or at any special municipal election, whether called and held for that purpose or not, when the question of such approval of said sections is submitted and voted on separately and the ballots thereon deposited in a separate box properly labeled and provided for that purpose.

HISTORY: 1962 Code Section 47-1357; 1952 Code Section 47-1357; 1942 Code Section 7381; 1932 Code Sections 7380, 7381; Civ. C. '22 Section 4512; 1919 (31) 140; 1922 (32) 974; 1925 (34) 281; 1926 (34) 1028; 1929 (36) 624; 1930 (36) 1324; 1932 (37) 1149; 1936 (39) 1288; 1937 (40) 304, 457; 1938 (40) 1802.



SECTION 5-27-510. Municipalities empowered to construct or authorize construction of buildings projecting over sidewalks.

A municipality may construct or authorize the construction of any building which encroaches upon or projects over a public sidewalk. Any encroachment on a street which is included in the state highway system shall be subject to the approval of the South Carolina Department of Transportation.

HISTORY: 1962 Code Section 47-1334; 1968 (55) 2660; 1993 Act No. 181, Section 63.



SECTION 5-27-520. Municipalities empowered to construct or authorize parking facilities which project over sidewalks.

A municipality may construct or authorize the construction of motor vehicle parking facilities which encroach upon or project over a public sidewalk in the shopping districts of such municipality. Any such encroachment or projection shall be, in the opinion of the municipality's governing body, of a sufficient height above the sidewalk so as not to impede or interfere with normal pedestrian or vehicular movement. No such parking facility shall be allowed to encroach upon or project over any street within the State highway system or which has been constructed or improved with Federal aid funds, but this provision shall not apply to any such parking facility constructed or in the process of construction on May 23, 1961. The encroachment or projection of any such parking facility shall be removable and shall be removed, without compensation, upon reasonable notice given by the governing body of the municipality that the area subject to encroachment or projection is needed for street-widening purposes or that the encroachment or projection interferes with normal pedestrian or vehicular movement.

HISTORY: 1962 Code Section 47-1335; 1961 (52) 553.



SECTION 5-27-910. Issuance to certain organizations of permits to solicit funds from motorists.

Any rescue squad, volunteer fire department, or charitable or eleemosynary organization in this State may solicit funds from motorists on highways and streets located within a municipality with a permit issued by the governing body of the municipality or within the unincorporated areas of a county with a permit issued by the governing body of the county. The governing body may grant or deny a permit. Permits may be issued for more than one day but no organization may be issued more than two permits in any one calendar year. Permits may impose limits upon solicitation as the governing body of the municipality or county determines are necessary to protect the health and safety of motorists, pedestrians, and those soliciting for an organization and to ensure that solicitation does not unreasonably impede the flow of traffic. The governing body issuing the permit shall have responsibility for supervising the solicitation and enforcing the terms of the permit; provided, that the municipality or county is immune from liability as provided in the Tort Claims Act for any loss or injury occurring as a result of these solicitations.

HISTORY: 1986 Act No. 392, Section 1; 1988 Act No. 373, Section 1.






CHAPTER 29 - OFF-STREET PARKING FACILITIES

SECTION 5-29-10. Short title.

This chapter, and all statutes incorporated herein by reference, may collectively be cited as the "Off-Street Parking Facilities Act."

HISTORY: 1962 Code Section 59-566; 1954 (48) 1771.



SECTION 5-29-20. Definitions.

As used in this chapter:

(1) The term "municipality" shall mean any incorporated city or town in this State.

(2) The term "Revenue Bond Act" shall mean Sections 6-21-10 through 6-21-570, as the same are now constituted, or as the same shall hereafter be amended.

(3) The term "Refunding Revenue Bond Act" shall mean Sections 6-17-10 through 6-17-320, as the same are now constituted, or as the same shall hereafter be amended.

(4) The term "off-street parking facilities" shall mean motor vehicular parking facilities of all sorts, including parking lots, buildings or ramps.

(5) The term "on-street parking facilities" shall mean any system of parking meters, curb line or other, regulating the parking of motor vehicles on any street within the corporate limits of any municipality, requiring the payment of a charge for the right to make use of any portion of any street set apart for motor vehicular parking.

HISTORY: 1962 Code Section 59-566.1; 1954 (48) 1771.



SECTION 5-29-30. Right of municipalities to establish on-street parking facilities reaffirmed.

The right of any municipality to establish on-street parking facilities is reaffirmed, and such facilities may be established and operated wherever traffic conditions in such municipality require.

HISTORY: 1962 Code Section 59-566.2; 1954 (48) 1771.



SECTION 5-29-40. Right of municipalities to establish, construct, maintain, and improve off-street parking facilities.

Any municipality shall be permitted to make provision for the construction, establishment, maintenance and improvement of off-street parking facilities, and to finance or refinance the cost of such construction, establishment, maintenance and improvement through the issuance of bonds pursuant to the Revenue Bond Act or the Refunding Revenue Bond Act.

HISTORY: 1962 Code Section 59-566.3; 1954 (48) 1771.



SECTION 5-29-50. Authority of municipalities under Revenue Bond Act and Refunding Revenue Bond Act.

Any municipality shall be fully empowered to avail itself of all powers granted by either or both of the Revenue Bond Act or the Refunding Revenue Bond Act. In exercising the powers conferred by such acts, the municipality may make all pledges and covenants authorized by any provision thereof, and may confer upon the holders of bonds issued pursuant to either of such acts all rights and liens authorized thereby. But in making any pledge pursuant to the Revenue Bond Act or the Refunding Revenue Bond Act, the municipality shall reserve the right to make appropriate changes in the location of any parking meters or other part of any on-street parking facilities, made necessary by street widening or street closing, and shall also reserve the right to substitute and make changes in the location of parking meters or other part of any on-street parking facilities, to provide essential and necessary traffic regulation and control. It shall also reserve the right to discontinue the use of on-street parking facilities wherever traffic requirements make such action necessary.

HISTORY: 1962 Code Section 59-566.4; 1954 (48) 1771; 1969 (56) 788.



SECTION 5-29-60. Additional powers of municipalities as to bonds.

Any municipality may:

(1) Provide that any revenue bonds issued under this chapter shall be payable, both as to principal and interest, from such portions of the revenues of either or both of its off-street parking facilities and its on-street parking facilities as the municipality shall prescribe in the proceedings adopted in the issuance of bonds pursuant to this chapter but any pledge with respect to revenues derived from on-street parking facilities shall reserve the right in the municipality to discontinue the use of on-street parking facilities whenever traffic conditions so require;

(1A) Additionally secure the payment of the principal and interest of bonds issued pursuant to this chapter by a pledge of so much of the moneys as the municipality shall derive from business license taxes as may be necessary to pay the principal of and interest on any bonds issued under this chapter, and covenant and agree that all powers granted to such municipality to impose business license taxes shall be exercised to such degree as will enable the municipality to discharge the covenant herein first authorized;

(2) Covenant and agree that upon its being adjudged in default as to the payment of any installment of principal or interest upon any bond issued by it, or in default as to the performance of any covenant or undertaking made by it, that in such event, the principal of all bonds of such issue may be declared forthwith due and payable, notwithstanding that any of them may not have then matured;

(3) Confer upon a corporate trustee the power to make disposition of the proceeds from all borrowings and also of all revenues derived from the operation of either or both of its off-street parking facilities and its on-street parking facilities, in accordance with and in the order of priority prescribed by the proceedings adopted by the municipality as an incident to the issuance of any bonds;

(4) Dispose of its bonds at public or private sale, and upon such terms and conditions as it shall approve;

(5) Make such provision for the redemption of bonds issued by it prior to their stated maturity, with or without premium, and on such terms and conditions as the municipality shall approve;

(6) Covenant and agree that any cushion fund established to further secure the payment of the principal and interest of any bonds shall be in a fixed amount;

(7) Covenant and agree that no free service will be furnished to any person, firm, corporation, municipal corporation, or any subdivision or division of the State, or limit the conditions under which free service may be made available;

(8) Prescribe the procedure, if any, by which the terms of the contract with the holders of its bonds may be amended, the number of bonds whose holders must consent thereto, and the manner in which such consent shall be given; and

(9) Prescribe the events of default and the terms and conditions upon which all or any bonds shall become or may be declared due before maturity and the terms and conditions upon which such declaration and its consequences may be waived.

HISTORY: 1962 Code Section 59-566.5; 1954 (48) 1771; 1969 (56) 788.






CHAPTER 31 - ELECTRICITY, WATER, NATURAL GAS AND SEWERAGE SYSTEMS

SECTION 5-31-10. Laying water pipes under streams or highways.

Any municipal corporation of this State having power to construct and operate a plant for water supply or any person contemplating the laying of pipes for supplying water to a municipal corporation or to a community of citizens may lay water pipes for the purpose of carrying water on or under the bed of any nontidal navigable stream of this State and, with the approval of the county authorities in any county, on or under any highway of such county. Such pipes shall be so laid as not to interfere with the free use of such highway or the navigation of such streams by boats to the same extent that they would be navigable if such pipes were not laid.

Every such municipality or person, having laid such pipes, shall keep them in repair.

HISTORY: 1962 Code Section 59-151; 1952 Code Section 59-151; 1942 Code Section 7346; 1932 Code Section 7346; Civ. C. '22 Section 4479; Civ. C. '12 Section 3054; 1903 (24) 77.



SECTION 5-31-20. Interference with sewers, waterworks and the like prohibited.

No person shall turn, remove, raise or in any manner tamper with any cover of any manhole, filter, bed or other appurtenance of any public sewer without a written permit from the proper authorities of such works and no person except those engaged by the proper authorities shall enter any public sewer without a special written permit.

And no person shall, either within or without any city or town, obstruct, damage or injure any pipe, ditch, drain, filter, beds or appurtenance of any waterworks, sewerage or drainage of any such city or town.

Every person violating any of the provisions of this section shall be guilty of a misdemeanor and, upon conviction, be subject to a fine not to exceed one hundred dollars or imprisonment for thirty days.

HISTORY: 1962 Code Section 59-152; 1952 Code Section 59-152; 1942 Code Section 1204; 1932 Code Section 1204; Cr. C. '22 Section 92; Cr. C. '12 Section 253; Cr. C. '02 Section 194; 1900 (23) 446.



SECTION 5-31-30. Investment of proceeds of sale of public utilities; sinking funds for outstanding bonds.

Whenever any city or town in this State had prior to February 7 1927 issued bonds for the acquisition, by construction, purchase or otherwise, of any waterworks, lighting plant or other public utility and sells such utility prior to the maturity of such bonds, the governing body of such city or town may invest an amount of the proceeds of sale of such utility equal to the amount of outstanding bonds in duly secured notes of the purchaser of such utility or otherwise, as the governing body may determine. Upon any such investment being made, such governing body may, by resolution, set apart such investment as a sinking fund for the retirement of such outstanding bonds and when such investment is so made and set apart any other sinking funds on hand for the retirement of such bonds shall become freed of their character as sinking funds and may be lawfully diverted to any other legal municipal purpose; and no further annual tax levy for the repayment of such bonds shall be necessary.

HISTORY: 1962 Code Section 59-153; 1952 Code Section 59-153; 1942 Code Section 7279; 1932 Code Section 7279; 1927 (35) 42.



SECTION 5-31-40. Powers under certain sections cumulative.

The powers conferred by Sections 5-31-210 to 5-31-270, 5-31-430, 5-31-610 to 5-31-640, and 5-31-660 upon the cities and towns of the State are, and shall be taken, deemed and construed to be, in addition to the powers now enjoyed by such cities and towns.

HISTORY: 1962 Code Section 59-158; 1952 Code Section 59-158; 1942 Code Section 7294; 1932 Code Section 7294; Civ. C. '22 Section 4443; Civ. C. '12 Section 3020; Civ. C. '02 Section 2013; 1897 (22) 507.



SECTION 5-31-50. Exclusive municipal franchises for furnishing water or waste disposal service.

All cities and towns of this State may grant to persons the exclusive franchise of furnishing water or waste disposal service to such cities and towns and the inhabitants thereof for a period not exceeding forty years. No such franchise shall be valid unless it shall first receive the vote of two thirds of the governing body of the city or town granting it and be subsequently confirmed by a vote of a majority of the qualified electors of such city or town, voting at an election to be called specially for the purpose. Any ordinance or resolution granting such a franchise shall prescribe a method for determining rates for furnishing water, both for public and private consumption, and for waste disposal service, and make provision for periodic renewal of such franchises. No such franchise shall exceed a period of forty years from the initial delivery of water or the commencement of waste disposal services or affect any existing contractual rights.

HISTORY: 1962 Code Section 58-151; 1952 Code Section 58-151; 1942 Code Section 7269; 1932 Code Section 7269; Civ. C. '22 Section 4424; Civ. C. '12 Section 3014; 1902 (23) 1039; 1968 (55) 2593.



SECTION 5-31-210. Election and terms of commissioners of public works in municipalities.

At any election for bonds held to meet the costs of acquiring property of the character referred to in Section 5-31-610 the elector shall vote for three citizens of the city or town whose terms of office shall be respectively two, four and six years and until the general election for municipal officers next following the expiration of the short term, and until their successors are elected and qualified. The classification above designated as to the term shall be ascertained by the commissioners after election by lot. At each general election for municipal officers following the expiration of the term of the commissioner holding the short term and at every such election every two years thereafter, one such commissioner shall be elected for a term of six years and until his successor is elected and qualified. The officers so elected and their successors in office shall be known as the commissioners of public works of such municipality and by that name may sue and be sued in any of the courts of this State.

In addition to the three members of the board of commissioners of public works of a municipality authorized above, the governing body of a municipality with a population of fifty thousand persons or less according to the 1980 official United States Census may provide by ordinance for the election of two additional commissioners. The new commissioners must be elected at a special election or at any general election following the enactment of the ordinance in the same manner that the other commissioners are elected. The new member receiving the highest number of votes in that election shall serve for a term of six years and the new member receiving the next highest number of votes in that election shall serve for a term of four years. Their successors must be elected in the election for municipal officers every four or six years thereafter for terms of office of six years. The members elected shall serve until their successors are elected and qualify. Vacancies in these two new positions must be filled in the same manner as other vacancies on the board of commissioners of public works are filled. The provisions of this paragraph for two additional commissioners apply only to boards of commissioners of public works founded after 1920.

HISTORY: 1962 Code Section 59-171; 1952 Code Section 59-171; 1942 Code Section 7281; 1932 Code Section 7281; Civ. C. '22 Section 4431; Civ. C. '12 Section 3016; Civ. C. '02 Section 2009; 1896 (22) 83; 1899 (23) 50; 1900 (23) 383; 1904 (24) 403; 1907 (25) 625; 1913 (28) 48; 1915 (29) 61; 1916 (29) 826, 946; 1917 (30) 60; 1918 (30) 715, 770; 1920 (31) 716, 986; 1921 (32) 39, 196, 248; 1922 (32) 781, 789, 794, 834, 986; 1923 (33) 158, 162; 1924 (33) 1062; 1925 (34) 7, 246, 265; 1926 (34) 918, 977; 1927 (35) 119, 171, 210; 1928 (35) 113; 1929 (36) 40, 45, 49; 1930 (36) 1248, 1403; 1931 (37) 126; 1932 (37) 1408; 1933 (38) 466; 1934 (38) 1473; 1936 (39) 1480; 1940 (41) 1815; 1980 Act No. 476; 1989 Act No. 117, Section 1.



SECTION 5-31-215. Ex officio commissioners of public works in certain cities.

In a city with a population of more than thirty thousand persons and fewer than fifty thousand persons, according to the most recent official United States Census, in addition to the commissioners of public works to be elected as provided in Section 5-31-210, the mayor and the chairman of the committee on water supply, if there be such a committee, shall be ex officio commissioners of public works, if requested by a resolution approved by seventy-five percent or more of the commissioners of public works and authorized by an ordinance approved by seventy-five percent or more of the members of the municipal council of the municipality. The board of commissioners of public works in any such city shall fill any vacancy occurring in the commission by appointment for the unexpired term, appointment to be made by the remaining commissioners, except in the case of an ex officio member of the commission.

HISTORY: 1995 Act No. 66, Section 1.



SECTION 5-31-220. Special provisions for cities over 50,000.

In cities of fifty thousand inhabitants or more, in addition to the three commissioners of public works to be elected as provided in Section 5-31-210, the mayor and the chairman of the committee on water supply, if there be such a committee, shall be ex officio commissioners of public works. In such cities such commissioners of public works shall serve without compensation. The board of commissioners of public works in any such city shall fill any vacancy occurring in the commission by appointment for the unexpired term, appointment to be made by the remaining commissioners, except in the case of an ex officio member of the commission.

HISTORY: 1962 Code Section 59-172; 1952 Code Section 59-172; 1942 Code Section 7281; 1932 Code Section 7281; Civ. C. '22 Section 4431; Civ. C. '12 Section 3016; Civ. C. '02 Section 2009; 1896 (22) 83; 1899 (23) 50; 1900 (23) 383; 1904 (24) 403; 1907 (25) 625; 1913 (28) 48; 1915 (29) 61; 1916 (29) 826, 946; 1917 (30) 60; 1918 (30) 715, 770; 1920 (31) 716, 986; 1921 (32) 39, 196, 248; 1922 (32) 781, 789, 794, 834, 986; 1923 (33) 158, 162; 1924 (33) 1062; 1925 (34) 7, 246, 265; 1926 (34) 918, 977; 1927 (35) 119, 171, 210; 1928 (35) 1143; 1929 (36) 40, 45, 49; 1930 (36) 1248, 1403; 1931 (37) 126, 196, 302; 1932 (37) 1408; 1933 (38) 466; 1934 (38) 1473; 1936 (39) 1480; 1940 (41) 1815.



SECTION 5-31-230. Municipalities in which there are no board of commissioners of public works.

The following cities and towns shall have no board of commissioners of public works: Abbeville, Allendale, Barnwell, Beaufort, Belton, Bennettsville, Blackville, Bluffton, Bowman, Branchville, Camden, Central, Chapin, Cheraw, Cherry Grove Beach, Chesnee, Chester, Clemson, Clinton, Clio, Clover, Conway, Cowpens, Crescent Beach, Denmark, Dillon, Donalds, Due West, Duncan, Edgefield, Elgin, Estill, Fairfax, Forest Acres, Fort Mill, Fountain Inn, Georgetown, Goose Creek, Govan, Great Falls, Hampton, Hardeeville, Heath Springs, Hemingway, Hilda, Honea Path, Irmo, Iva, Jamestown, Johnston, Kingstree, Lake City, Lamar, Lancaster, Landrum, Lane, Latta, Lexington, Liberty, Little Mountain, Lodge, Loris, Lyman, Marion, McCall, Moneta, Mullins, Myrtle Beach, Newberry, North Augusta, Norway, Ocean Drive Beach, Orangeburg, Pelion, Pelzer, Pickens, Prosperity, Quinby, Ridgeland, Ridge Spring, Ridgeville, Rock Hill, St. George, St. Stephen, Salem, Salley, Scranton, Sharon, Simpsonville, Smoaks, Society Hill, Springfield, Sumter, Swansea, Tega Cay, Timmonsville, Trenton, Union, Varnville, Walhalla, Walterboro, Ware Shoals, West Columbia, West Greenville, West Union, Westminster, Williams, Windy Hill Beach, Winnsboro, and York. In these cities and towns, the duties, powers, and responsibilities vested in a board of commissioners of public works must be vested in the respective city or town council, except that:

(a) in the cities of Marion and Newberry and in the town of Landrum, they must be vested in the mayor and aldermen;

(b) in the cities and towns of Beaufort, Bennettsville, Blackville, Branchville, Chesnee, Clio, Clover, Dillon, Due West, Hampton, Johnston, Kingstree, Lancaster, Myrtle Beach, North Augusta, Prosperity, Rock Hill, Salley, Union, Walhalla, West Columbia, West Union, and York, they must be vested in the mayor and city or town council or in the intendant and wardens, as applicable;

(c) in the town of Winnsboro, they must be vested in the mayor and commissioners;

(d) in the city of Forest Acres, they are devolved upon a director of public works until June 30, 1975, and after that time are devolved upon the city council; and

(e) in the city of Westminster, they are devolved upon the city council on July 1, 2005.

HISTORY: 1962 Code Section 59-174; 1952 Code Section 59-174; 1942 Code Sections 7281, 7675-6, 7675-22, 7675-27, 7675-38, 7675-39; 1932 Code Section 7281; Civ. C. '22 Section 4431; Civ. C. '12 Section 3016; Civ. C. '02 Section 2009; 1896 (22) 83; 1899 (23) 50; 1900 (23) 383; 1904 (24) 403; 1907 (25) 625; 1913 (28) 48; 1915 (29) 61; 1916 (29) 826, 946; 1917 (30) 60; 1918 (30) 715, 717; 1920 (31) 716, 786; 1921 (32) 39, 196, 248; 1922 (32) 781, 789, 794, 834, 896; 1923 (33) 158, 162; 1924 (33) 1062; 1925 (34) 7, 246, 265; 1926 (34) 918, 977; 1927 (35) 119, 171, 210; 1928 (35) 1143; 1929 (36) 40, 45, 49; 1930 (36) 1248, 1403; 1931 (37) 126, 196, 302; 1932 (37) 1350, 1408; 1933 (38) 466, 515; 1934 (38) 1473; 1936 (39) 1368, 1480; 1940 (41) 1815; 1942 (42) 1446, 1482; 1946 (44) 1347, 1355, 1403; 1947 (45) 296, 520, 533; 1948 (45) 1661, 2017; 1949 (46) 149; 1950 (46) 1923, 1928, 1952, 2011, 2029, 2152, 2233, 2321; 1951 (47) 364; 1952 (47) 2076; 1953 (48) 33, 39, 182, 256; 1954 (48) 1529, 1846; 1955 (49) 15, 132; 1956 (49) 1591, 1800, 1985; 1957 (50) 5, 7; 1958 (50) 1901; 1959 (51) 47, 144; 1960 (51) 1547; 1962 (52) 2238; 1963 (53) 18, 283, 603; 1964 (53) 1789, 1790, 1827, 2170, 2363; 1965 (54) 36, 325; 1966 (54) 2005, 2032; 1967 (55) 23, 327, 571, 914; 1968 (55) 2269, 2276, 2381, 2406; 1969 (56) 11, 19, 32, 60, 321; 1970 (56) 1897, 2002, 2551, 2647, 2650; 1971 (57) 21, 167, 1089; 1972 (57) 2309, 2403, 3115; 1973 (58) 187; 2005 Act No. 22, Section 1, eff March 22, 2005; 2012 Act No. 145, Section 1, eff April 2, 2012.



SECTION 5-31-235. Abolition of commissions of public works.

(A) If the commissioners of public works unanimously, by resolution, petition the municipal council to abolish the commission, the municipal council may, after a public hearing, adopt an ordinance abolishing the commission of public works.

(B) The municipal council of any municipality shall, upon receiving a petition signed by thirty percent of the registered voters of the qualified voters of the municipality, call for a binding referendum to determine whether or not the Commission of Public Works must be abolished. The referendum must be held in accordance with the general election laws of this State. The question on the ballot must be as follows: "Shall the Commission of Public Works of the municipality of (name of the appropriate municipality) be abolished?"

Yes [ ]

No [ ]

(C) If a majority of the voters who vote in that referendum determines that the Commission of Public Works be abolished, then the municipal council shall adopt an ordinance abolishing the Commission of Public Works and the municipality shall assume all the rights, duties, responsibilities, assets, and liabilities of the former Commission of Public Works. The Commission of Public Works shall cease to exist as of the date of the final passage of the ordinance abolishing it, and the municipality shall assume the rights, duties, responsibilities, assets, and liabilities of the former Commission of Public Works at the same instant. The referendum provided for in subsection (B), whether successful or unsuccessful, may not be conducted more often than every thirty-six months.

(D) As an alternative to the procedure provided in subsections (B) and (C), a commission of public works may be abolished by an affirmative vote of a majority of the members of the commission transferring the rights, duties, responsibilities, assets, and liabilities of the former commission to a municipality. The transfer is effective when the municipality adopts an ordinance accepting the transfer.

(E) The provisions of subsections (B), (C), and (D) of this section apply only to a municipality which has been created as a result of the consolidation of two or more municipalities.

HISTORY: 1984 Act No. 376; 1993 Act No. 145, Section 1.



SECTION 5-31-240. Qualification; organization; officers; vacancies.

The mayor of the city or the mayor or intendant of the town shall notify the persons so elected as members of the commissioners of public works of their election, within ten days after the results of such election are declared. The persons elected or appointed to such office shall qualify by taking the same oath as the elected officers of the municipality take. At the first meeting of the commissioners after the election, and after any election for a full term, they shall organize by the election of one of their number as chairman. The clerk or recorder of the municipality shall act as secretary of the commissioners. The mayor and aldermen or council of the city or the mayor or intendant and the council or wardens of a town shall fill any vacancy occurring in the commission by appointment for the unexpired term.

HISTORY: 1962 Code Section 59-175; 1952 Code Section 59-175; 1942 Code Section 7281; 1932 Code Section 7281; Civ. C. '22 Section 4431; Civ. C. '12 Section 3016; Civ. C. '02 Section 2009; 1896 (22) 83; 1899 (23) 50; 1900 (23) 383; 1904 (24) 403; 1907 (25) 625; 1913 (28) 48; 1915 (29) 61; 1916 (29) 826, 946; 1917 (30) 60; 1918 (30) 715, 770; 1920 (31) 716, 986; 1921 (32) 39, 196, 248; 1922 (32) 781, 789, 794, 834, 986; 1923 (33) 158, 162; 1924 (33) 1062; 1925 (34) 7, 246, 265; 1926 (34) 918, 977; 1927 (35) 119, 171, 210; 1928 (35) 1143; 1929 (36) 40, 45, 49; 1930 (36) 1248, 1403; 1931 (37) 126, 196, 302; 1932 (37) 1408; 1933 (38) 466; 1934 (38) 1473; 1936 (39) 1480; 1940 (41) 1815.



SECTION 5-31-250. Powers.

The board of commissioners of public works of any city or town may purchase, build or contract for building any waterworks or electric light plant authorized under Article 7 of this chapter and may operate them and shall have full control and management of them. It may supply and furnish water to citizens of the city or town and also electric, gas or other light and may require payment of such rates, tolls and charges as it may establish for the use of water and light.

HISTORY: 1962 Code Section 59-179; 1952 Code Section 59-179; 1942 Code Section 7283; 1932 Code Section 7283; Civ. C. '22 Section 4432; Civ. C. '12 Section 3017; Civ. C. '02 Section 2010; 1896 (22) 85; 1901 (23) 725; 1915 (29) 53; 1924 (33) 1161; 1929 (36) 84; 1932 (37) 1409; 1933 (38) 277; 1955 (49) 311; 1957 (50) 218; 1960 (51) 1987.



SECTION 5-31-260. Incurring indebtedness.

No board of commissioners of public works may incur any indebtedness without the concurrence of the city or town council.

HISTORY: 1962 Code Section 59-181; 1952 Code Section 59-181; 1942 Code Section 7283; 1932 Code Section 7283; Civ. C. '22 Section 4432; Civ. C. '12 Section 3017; Civ. C. '02 Section 2010; 1896 (22) 85; 1901 (23) 725; 1915 (29) 53; 1924 (33) 1161; 1929 (36) 84; 1932 (37) 1409; 1933 (38) 277.



SECTION 5-31-270. Monthly financial report.

Each board of commissioners of public works shall make a full statement to the city or town council at the end of each month of its receipts and disbursements of all kinds during the preceding month.

HISTORY: 1962 Code Section 59-185; 1952 Code Section 59-185; 1942 Code Section 7283; 1932 Code Section 7283; Civ. C. '22 Section 4432; Civ. C. '12 Section 3017; Civ. C. '02 Section 2010; 1896 (22) 85; 1901 (23) 725; 1915 (29) 53; 1924 (33) 1161; 1929 (36) 84; 1932 (37) 1409; 1933 (38) 277.



SECTION 5-31-410. Purchase of lands for public works within corporate limits.

Any municipal corporation desiring to become the owner of any land, situate within the corporate limits of such municipal corporation, in this State, for the erection of a public building for the use of the corporation or the purpose of procuring a supply of water or establishing a sewerage system or other public works for the use of the corporation, may purchase such land from the owner thereof and pay for it in such manner as such municipal corporation may determine.

HISTORY: 1962 Code Section 59-201; 1952 Code Section 59-201; 1942 Code Section 7307; 1932 Code Section 7307; Civ. C. '22 Section 4455; Civ. C. '12 Section 3032; 1907 (25) 640.



SECTION 5-31-420. Condemnation upon refusal to sell land desired.

In case the owner of a any land situate within the corporate limits and desired by a municipal corporation for any of the purposes referred to in Section 5-31-410 or (b) any land desired by the corporation for enlarging, extending, or establishing a sewerage system or a water system within or without the corporate limits shall refuse to sell it, the municipal corporation may condemn the land in the manner provided in the Eminent Domain Procedure Act (Chapter 2 of Title 28).

HISTORY: 1962 Code Section 59-202; 1952 Code Section 59-202; 1942 Code Section 7308; 1932 Code Section 7308; Civ. C. '22 Section 4456; Civ. C. '12 Section 3033; 1907 (25) 640; 1951 (47) 732; 1953 (48) 272; 1987 Act No. 173, Section 8.



SECTION 5-31-430. Powers of municipalities with respect to acquisition of property and operation of water and electric works.

Cities and towns may purchase and hold suitable lands and water and erect aqueducts, dams, canals, buildings, machine shops, and other works and construct and lay conduits, mains, and pipes as may be necessary to obtain and secure a supply of water and power for operating the waterworks and electric light works. They may erect poles and wires along any of the adjacent highways and in the cities and towns and may condemn (a) any property and lands, the drainage from which would contaminate the water supply of the city or town, (b) streams, lakes, or lands as may be required for the water supply of the city or town, or (c) rights-of-way to enable them to lay mains and pipes for water, sewerage, or drainage, and erect and operate the aqueducts, dams, canals and water and electrical works and electric lines after paying to the owner just compensation for the property or rights-of-way to be condemned, as determined in the manner provided by the Eminent Domain Procedure Act (Chapter 2 of Title 28).

HISTORY: 1962 Code Section 59-221; 1952 Code Section 59-221; 1942 Code Section 7293; 1932 Code Section 7293; Civ. C. '22 Section 4442; Civ. C. '12 Section 3019; Civ. C. '02 Section 2012; 1896 (22) 83; 1953 (48) 272; 1987 Act No. 173, Section 9.



SECTION 5-31-440. Condemnation of land for waterworks and to protect watersheds.

Any municipal corporation in this State desiring to establish waterworks or to enlarge or extend such works, whether it owns or operates the plant or not, may condemn lands, water rights, and water privileges or any other property, including existing waterworks or pipelines, or any part of them, necessary for the purpose of establishing, maintaining, extending, or operating a waterworks plant for supplying water to the municipal corporation and to its citizens. Proper compensation must be first made to the owners. The condemnation must be made in the manner provided in the Eminent Domain Procedure Act (Chapter 2 of Title 28). No municipality shall condemn any waterworks during the life of any franchise, nor when by contract there is any other method of valuation for the purpose of acquisition by the municipality upon the expiration of the franchise, except that the condemnation actions may be had during the last year of the term of the franchise to take effect by the transfer of title and possession immediately upon the expiration of such franchise. A municipal corporation may also enter upon and condemn lands and tenements for the purpose of protecting the watersheds from contamination, nuisances, or any condition which may be a menace to the public health, upon proper compensation being first made to the owner.

HISTORY: 1962 Code Section 59-222; 1952 Code Section 59-222; 1942 Code Section 7302; 1932 Code Section 7302; Civ. C. '22 Section 4450; Civ. C. '12 Section 3027; 1905 (24) 867; 1914 (28) 499; 1916 (29) 941; 1953 (48) 272; 1987 Act No. 173, Section 10.



SECTION 5-31-450. Drains for surface water.

Whenever, within the boundaries of any municipality, it shall be necessary or desirable to carry off the surface water from any street, alley or other public thoroughfare along such thoroughfare rather than over private lands adjacent to or adjoining such thoroughfare, such municipality shall, upon demand from the owner of such private lands, provide sufficient drainage for such water through open or covered drains, except when the formation of the street renders it impracticable, along or under such streets, alleys or other thoroughfare in such manner as to prevent the passage of such water over such private lands or property. But if such drains cannot be had along or under such streets, alleys or other thoroughfare, the municipal authorities may obtain, under proper proceedings for condemnation on payment of damages to the landowner, a right of way through the lands of such landowner for the necessary drains for such drainage. If any municipal corporation in this State shall fail or refuse to carry out the provisions of this section, any person injured thereby may have and maintain an action against such municipality for the actual damages sustained by such person.

HISTORY: 1962 Code Section 59-224; 1952 Code Section 59-224; 1942 Code Section 7301; 1932 Code Section 7301; Civ. C. '22 Section 4449; Civ. C. '12 Section 3026; 1902 (23) 1038; 1953 (48) 272.



SECTION 5-31-460. Condemnation for use of another corporation.

When any lands are condemned by a municipal corporation for the use of a corporation other than itself, such other corporation shall pay all the costs and expenses incurred in such condemnation, together with all damages which may be assessed in favor of the landowner under such condemnation proceedings, as well as all damages that may be recovered against such municipality in any court of competent jurisdiction by anyone injured or damaged by such condemnation. If in any such case the ingress or egress from the lands of any person be cut off, such corporation shall open, construct and maintain a convenient means of ingress and egress to the lands so cut off. No such condemnation shall be had for the benefit of any corporation unless it is made to appear to the satisfaction of the city or town council that the land sought to be condemned is necessary for the proper use and maintenance of a waterworks or for the proper protection of the health of the citizens of such municipality, the city or town council of such municipality to determine the question as to whether such land is necessary for the proper use and maintenance of such waterworks or for the proper protection of the health of such municipality.

HISTORY: 1962 Code Section 59-225; 1952 Code Section 59-225; 1942 Code Section 7304; 1932 Code Section 7304; Civ. C. '22 Section 4452; Civ. C. '12 Section 3029; 1905 (24) 867.



SECTION 5-31-610. Construction and operation of municipal utilities.

Any city or town may:

(1) Construct, purchase, operate and maintain waterworks and electric light works within or without, partially within and partially without, their corporate limits for the use and benefit of such city or town and the inhabitants thereof;

(2) Purchase, own, operate and maintain machinery, equipment and apparatus for generating either electricity or gas for the use and benefit of such city or town and the inhabitants thereof;

(3) Acquire existing waterworks by condemnation;

(4) Contract for the erection of plants for waterworks, sewerage or lighting purposes, one or all, for the use of such cities and towns, and the inhabitants thereof; and

(5) Sell, convey and dispose of any and all such properties, any such sale, conveyance or disposal of an electric light plant or water system, however, to be made under the provisions of Article 13 of this chapter and not under the succeeding provisions of this article.

HISTORY: 1962 Code Section 59-241; 1952 Code Section 59-241; 1942 Code Section 7280; 1932 Code Section 7280; Civ. C. '22 Section 4430; Civ. C. '12 Section 3015; Civ. C. '02 Section 2008; 1899 (23) 49; 1914 (28) 511; 1915 (29) 53; 1916 (29) 939; 1920 (31) 767, 797; 1922 (32) 953; 1953 (48) 272; 1987 Act No. 173, Section 11.



SECTION 5-31-620. Election prerequisite to action under article.

Before such construction, purchase, sale, conveyance or disposal of any such property, or any part thereof, shall be made under the provisions of this article, the city or town council of the municipality shall submit the question of such construction, purchase, sale, conveyance or disposal of the qualified registered electors of the city or town at an election to be ordered for that purpose by the city or town council and to be conducted in accordance with the laws governing municipal elections.

HISTORY: 1962 Code Section 59-243; 1952 Code Section 59-243; 1942 Code Section 7280; 1932 Code Section 7280; Civ. C. '22 Section 4430; Civ. C. '12 Section 3015; Civ. C. '02 Section 2008; 1899 (23) 49; 1914 (28) 511; 1915 (29) 53; 1916 (29) 939; 1920 (31) 767, 797; 1922 (32) 953.



SECTION 5-31-630. Election prerequisite to condemnation of waterworks.

Proceedings to condemn existing waterworks shall not be instituted until after an election ordered by the city or town council upon thirty days' notice shall have determined, by a majority of the qualified electors of the city or town, the policy of the city or town in favor of municipal ownership of waterworks.

HISTORY: 1962 Code Section 59-244; 1952 Code Section 59-244; 1942 Code Sections 7280, 7306; 1932 Code Sections 7280, 7306; Civ. C. '22 Sections 4430, 4454; Civ. C. '12 Section 3015; Civ. C. '02 Section 2008; 1899 (23) 49; 1914 (28) 511; 1915 (29) 53; 1916 (29) 939, 941; 1920 (31) 767, 797; 1922 (32) 953.



SECTION 5-31-640. Petition prerequisite to election.

Before any election shall be held under the provisions of this article at least twenty-five per cent of the resident freeholders of the city or town, as shown by its tax books, shall petition the city or town council that such election be ordered.

HISTORY: 1962 Code Section 59-245; 1952 Code Section 59-245; 1942 Code Section 7280; 1932 Code Section 7280; Civ. C. '22 Section 4430; Civ. C. '12 Section 3015; Civ. C. '02 Section 2008; 1899 (23) 49; 1914 (28) 511; 1915 (29) 53; 1916 (29) 939; 1920 (31) 767, 797; 1922 (32) 953; 1947 (45) 175; 1965 (54) 642.



SECTION 5-31-650. Question may refer to issue of revenue bonds.

Any question set forth in any petition for an election on the question of a city or town acquiring, by construction or purchase, and operating a waterworks system, presented and filed pursuant to Section 5-31-640, may, but need not, state that the cost of constructing or purchasing the waterworks system described in such question shall be met by the issuance of bonds payable solely from the revenues derived from the operation of such system.

HISTORY: 1962 Code Section 59-246; 1952 Code Section 59-246; 1942 Code Section 7280-1; 1935 (39) 2.



SECTION 5-31-660. Action if election result is favorable.

If a majority of the electors voting in such election shall vote for the construction or purchase of such property in question, the city or town council shall so declare by ordinance and shall acquire the property. And if a majority of the electors voting in any such election shall vote for the sale of the property in question, the city or town council shall sell, convey and transfer the same as so authorized.

HISTORY: 1962 Code Section 59-247; 1952 Code Section 59-247; 1942 Code Section 7280; 1932 Code Section 7280; Civ. C. '22 Section 4430; Civ. C. '12 Section 3015; Civ. C. '02 Section 2008; 1899 (23) 49; 1914 (28) 511; 1915 (29) 53; 1916 (29) 939; 1920 (31) 767, 797; 1922 (32) 953.



SECTION 5-31-670. Furnishing water for compensation; sewerage charge.

Any city or town or special service district may, after acquiring a waterworks or sewer system, furnish water to persons for reasonable compensation and charge a minimum and reasonable sewerage charge for maintenance or construction of such sewerage system within such city or town or special service district.

HISTORY: 1962 Code Section 59-248; 1952 Code Section 59-248; 1942 Code Section 7280-1; 1935 (39) 2; 1957 (50) 225; 1964 (53) 2182.



SECTION 5-31-680. Sale, lease or other disposition of municipally owned natural gas system.

Notwithstanding any other provisions of this article, any city or town may sell, lease or otherwise dispose of any municipally owned natural gas system upon the favorable vote of a majority of the qualified electors of the municipality voting in a general or special election held after notice thereof, explaining in general terms the proposed transaction, has been given in a newspaper of general circulation in the city or town once a week for two successive weeks, the first of which shall appear not more than thirty days prior to the election date. Such election shall be held in accordance with the laws governing municipal elections and no petition as prescribed by Section 5-31-640 shall be required in connection therewith.

HISTORY: 1962 Code Section 59-249; 1967 (55) 623.



SECTION 5-31-690. Restrictions on interruption of electric or gas services to residential customer for nonpayment of bill; exceptions.

(A) Except as provided in subsection (B) of this section, a municipality must not interrupt electric or gas service to any residential customer for nonpayment of a bill until twenty-five days have elapsed from the date of billing.

(B) A municipality may interrupt electric or natural gas service to any residential customer who has voluntarily enrolled in a prepay program if the prepay program allows the customer to monitor his consumption of electricity or natural gas and his account balance on a daily basis and the balance of that customer's prepay account is zero, provided that the following conditions are met: (1) at the time the residential customer enrolls in the prepay program, the residential customer is informed and agrees that his electric or natural gas service may be interrupted when the balance of his prepay account reaches zero; (2) electric or natural gas service must not be interrupted before 10:00 a.m. on the next business day following an attempt by the municipality to give the customer notice of the impending interruption by telephone or electronically; and (3) electric or natural gas service must not be interrupted except during hours when the municipality is accepting cash payments. For purposes of this subsection, a business day is a day in which the municipality, or an agent, is accepting cash payments.

(C) Nothing contained herein shall be construed so as to relieve a municipality of the requirements of Act 313 of 2006.

(D) Any person aggrieved by a violation of this section may petition the courts of this State for redress in accordance with applicable law and notwithstanding Section 58-27-210, the Public Service Commission shall have no jurisdiction over a municipality by reason of this section.

HISTORY: 2010 Act No. 258, Section 5, eff June 11, 2010.



SECTION 5-31-810. Establishment of municipal sewerage system.

Any city or town in this State may incur bonded indebtedness and own and possess property to any amount within the discretion of the municipal authorities of such city or town for the purposes of purchase, establishment and maintenance of sewerage systems; provided, that the question of such purchase, establishment or indebtedness shall be submitted to an election and no such purchase, or establishment or indebtedness shall be made except upon the vote in favor thereof of a majority of the electors of such city or town who are qualified to vote on the bonded indebtedness of such city or town; and provided, further, that the question of incurring such indebtedness be submitted with favorable results to the freeholders of such municipalities by petition.

HISTORY: 1962 Code Section 59-481; 1952 Code Section 59-481; 1942 Code Section 7278; 1932 Code Section 7278; Civ. C. '22 Section 4429; 1918 (30) 801.



SECTION 5-31-820. Sewerage commission; composition.

Any municipal corporation in this State which is about to enlarge, extend or establish a system of sewerage therein may, by its mayor and aldermen, intendant and wardens or city or town council, elect five or seven of its citizens, who shall be freeholders therein, as a sewerage commission, which shall be known and designated as the sewerage commission of such municipal corporation; provided, that not more than three persons so elected as members of said commission shall be members of the body electing such commission. The members of the sewerage commission shall continue as such for a term of two years and until their successors are elected or until the enlarging, extending or establishment of the system of sewerage is fully completed, as contemplated under the laws and ordinances providing therefor.

HISTORY: 1962 Code Section 59-482; 1952 Code Section 59-482; 1942 Code Section 7295; 1932 Code Section 7295; Civ. C. '22 Section 4444; Civ. C. '12 Section 3021; 1902 (23) 1040.



SECTION 5-31-830. Sewerage commission; oaths of members; officers; vacancies and removal from office.

The members of the sewerage commission, before entering upon their duties, shall take the same oaths required of members of the body electing them. They shall organize by electing one of the members as chairman thereof and a secretary, who may be the same person as the clerk of the city or town council.

Any vacancy occurring in the membership of the commission shall be filled by election as provided in Section 5-31-820 and any member thereof may be removed for cause by any such city or town council.

HISTORY: 1962 Code Section 59-485; 1952 Code Section 59-485; 1942 Code Sections 7295, 7296; 1932 Code Sections 7295, 7296; Civ. C. '22 Sections 4444, 4445; Civ. C. '12 Sections 3021, 3022; 1902 (23) 1040.



SECTION 5-31-840. Sewerage commission; duties.

Any such sewerage commission shall have the construction of the sewerage system in charge and, subject to the approval of the city or town council, shall advertise for bids for at least thirty days in two or more newspapers for the work to be done and for material to be used therein, with the right to reject any and all bids, and shall enter into contracts with the lowest responsible bidders thereon and secure competent persons, if deemed advisable, to superintend the construction and counsel and advise in matters relating thereto.

HISTORY: 1962 Code Section 59-486; 1952 Code Section 59-486; 1942 Code Section 7296; 1932 Code Section 7296; Civ. C. '22 Section 4445; Civ. C. '12 Section 3022; 1902 (23) 1040.



SECTION 5-31-850. Sewerage commission; contracts with member.

No member of any such commission shall be permitted to enter into any contract with such commission for furnishing materials or for the construction of any of the work of such sewerage system.

HISTORY: 1962 Code Section 59-487; 1952 Code Section 59-487; 1942 Code Section 7296; 1932 Code Section 7296; Civ. C. '22 Section 4445; Civ. C. '12 Section 3022; 1902 (23) 1040.



SECTION 5-31-860. Sewerage commission; expenditures.

No such sewerage commission shall expend more money in enlarging, extending or establishing the system of sewerage than has been appropriated therefor, according to law. All payments for material furnished and work performed shall be made by the treasurer of the city or town council on warrants issued by the commission and approved by the city or town council.

HISTORY: 1962 Code Section 59-488; 1952 Code Section 59-488; 1942 Code Section 7296; 1932 Code Section 7296; Civ. C. '22 Section 4445; Civ. C. '12 Section 3022; 1902 (23) 1040.



SECTION 5-31-870. Sewerage commission; records.

A permanent record shall be made and kept by each sewerage commission of all its proceedings, contracts and other matters done and performed by it, including an accurate plan of the work done, showing the situation of the sewerage pipes, manholes, water flushes and all other things relating thereto that should be shown. And such records shall be open at all times to the inspection of any citizen of such municipality and to the city or town council thereof and shall be turned over to such city or town council as a permanent record thereof, with all convenient speed, on the completion of the work.

HISTORY: 1962 Code Section 59-489; 1952 Code Section 59-489; 1942 Code Section 7296; 1932 Code Section 7296; Civ. C. '22 Section 4445; Civ. C. '12 Section 3022; 1902 (23) 1040.



SECTION 5-31-880. Use of streets, highways and public buildings for sewerage purposes.

Any municipal corporation in this State, for the purpose of enlarging, extending or establishing a system of sewerage, may use any of the streets of such municipal corporation, and any of the public buildings, roads and highways of the county in which the municipality is located for the purpose of constructing, operating, repairing and protecting such system. But it shall restore all highways to as good a condition as they were in prior to such use without any unnecessary delay and with the least possible inconvenience to the public.

HISTORY: 1962 Code Section 59-490; 1952 Code Section 59-490; 1942 Code Section 7299; 1932 Code Section 7299; Civ. C. '22 Section 4447; Civ. C. '12 Section 3024; 1902 (23) 1040; 1939 (41) 412.



SECTION 5-31-890. Contracts as to systems of sewage disposal.

All municipalities in this State owning, controlling, leasing or planning to construct a system of sewage disposal with or without outfalls, rights of way, easements and appurtenances thereto, may, through proper officials, commissioners of public works, sewer commissions or any of them or like bodies, enter into contracts and agreements with persons or political subdivisions outside the corporate limits of such municipalities, whether contiguous thereto or not, for the construction, maintenance, operation, improvement, leasing, controlling or furnishing the use, benefits and facilities thereof upon such terms and at such rates and charges as may be fixed by the contract or agreement between the parties when, in the judgment of the proper officials, commissioners of public works, sewer commissions, or any of them or like bodies, as the case may be, it is for the best interest of the city, town or municipality so to do. But no such contract or agreement shall be for a period exceeding thirty years from the effective date thereof.

Nothing herein contained shall be construed as abrogating, limiting or qualifying any contracts or agreements of the nature set forth herein which may have heretofore been entered into and under which the parties thereto are operating.

HISTORY: 1962 Code Section 59-491; 1952 Code Section 59-491; 1948 (45) 1686.



SECTION 5-31-900. General ordinances, rules and regulations.

Any such municipal corporation may enact all necessary ordinances, rules and regulations consistent with law for the establishment, construction, maintenance, operation, protection, use, control and repairing of its system of sewerage, both within and without its corporate limits.

HISTORY: 1962 Code Section 59-493; 1952 Code Section 59-493; 1942 Code Section 7299; 1932 Code Section 7299; Civ. C. '22 Section 4447; Civ. C. '12 Section 3024; 1902 (23) 1040; 1939 (41) 412.



SECTION 5-31-910. Contracts with public agency to provide municipalities with primary, secondary or tertiary sewage treatment or to dispose of solid waste; definitions.

As used in Sections 5-31-910 to 5-31-940, the following terms shall have the following meanings unless the context clearly indicates otherwise:

(a) "council" shall mean the governing body of any incorporated municipality.

(b) "municipality" shall mean any incorporated municipality under the laws of the State of South Carolina.

(c) "public agency" shall mean any County, Authority, Special Purpose District, or other political subdivision of the State of South Carolina empowered within its service area either to dispose of solid waste or to provide primary, secondary or tertiary sewage treatment.

HISTORY: 1975 (59) 745.



SECTION 5-31-920. Contracts with public agency to provide municipalities with primary, secondary or tertiary sewage treatment or to dispose of solid waste; terms and conditions.

Each municipality, subject to compliance with the provisions of Section 5-31-930, is authorized to enter into contracts with any public agency in order to provide such municipality with primary, secondary or tertiary sewage treatment or in order to dispose of solid waste, upon such terms and conditions as its council shall deem appropriate, including, without limitation, the following:

(a) that the municipality unconditionally obligates itself to pay a stipulated or ascertainable amount for a designated period of time;

(b) that the obligation of the municipality under the contract is secured by a pledge of the municipality's full faith, credit and taxing power for the payment of which an unlimited ad valorem tax shall be levied upon all taxable property in the municipality;

(c) that the obligation of the municipality under the contract is primarily payable from designated revenues other than revenues derived from ad valorem taxes;

(d) that the obligation of the municipality under the contract is primarily payable from designated revenues other than revenues derived from ad valorem taxes and such obligation is guaranteed to the extent such revenues are insufficient by a pledge of the municipality's full faith, credit and taxing power for the payment of which an unlimited ad valorem tax shall be levied upon all taxable property in the municipality.

HISTORY: 1975 (59) 745.



SECTION 5-31-930. Contracts with public agency to provide municipalities with primary, secondary or tertiary sewage treatment or to dispose of solid waste; ordinance.

No municipality shall enter into a contract under the authorization of Sections 5-31-910 to 5-31-940 except pursuant to an Ordinance which shall have been duly enacted by its council after compliance with the following:

(a) Subsequent to the introduction of such Ordinance and prior to its second reading, a public hearing shall be held on the question of the passage of such Ordinance at which all interested persons may appear and be heard. Such hearing shall be held after notice thereof has been published in a newspaper having general circulation in the municipality not less than seven (7) days prior to the date of the hearing.

(b) The Ordinance shall not be given final reading sooner than seven (7) days following the holding of the public hearing prescribed herein.

HISTORY: 1975 (59) 745.



SECTION 5-31-940. Contracts with public agency to provide municipalities with primary, secondary or tertiary sewage treatment or to dispose of solid waste; powers and authorizations cumulative.

The powers and authorizations herein are in addition to all other powers and authorizations now or hereafter vested in municipalities and none of the provisions of Sections 5-31-910 to 5-31-940 is intended to be construed as a limitation upon or in derogation of any such other powers and authorizations.

HISTORY: 1975 (59) 745.



SECTION 5-31-1110. Interfering with or opening fire hydrants.

It shall be unlawful for any person not connected with the commissioners of public works of any municipality of this State, the fire department of any such municipality or the body charged with the duties of commissioners of public works in municipalities which have no such commissioners to interfere with or open for any purpose whatever any of the fire hydrants on the mains of the waterworks of such municipalities, except in case of fire, without first having obtained a proper permit so to do from the authorized representatives of such commissioners, fire department or other such body.

HISTORY: 1962 Code Section 59-421; 1952 Code Section 59-421; 1942 Code Section 1203; 1932 Code Section 1203; 1925 (34) 98.



SECTION 5-31-1120. Interfering with property or appurtenances.

It shall be unlawful for any person to interfere or tamper with any of the property or appurtenances belonging to a municipality or controlled by the commissioners of public works or other body charged with the duties of commissioners of public works in municipalities which have no such commissioners in connection with the waterworks system or to turn on or off the supply of water to any premises at and with the curb cock, without first having obtained the proper permit so to do from the authorized representatives of such municipality or the commissioners of public works or other such body.

HISTORY: 1962 Code Section 59-422; 1952 Code Section 59-422; 1942 Code Section 1203; 1932 Code Section 1203; 1925 (34) 98.



SECTION 5-31-1130. Injury or obstructions to systems; pollution of water.

It shall be unlawful for any person to remove, obstruct, deface or injure, within or without the corporate limits of any municipality, any of the fire hydrants, public drinking fountains or valve covers or any pipe, ditch, drain or appurtenances of the waterworks of any municipality or to pollute the water supply of any municipality of this State, controlled by such municipality or by the commissioners of public works of such municipality or other body charged with the duties of commissioners of public works in municipalities which have no such commissioners.

HISTORY: 1962 Code Section 59-423; 1952 Code Section 59-423; 1942 Code Section 1203; 1932 Code Section 1203; 1925 (34) 98.



SECTION 5-31-1140. Unauthorized use of water.

Any person who has a contract, agreement, license or permission, oral or written, with or from any municipality or the commissioners of public works thereof or other body charged with the duties of commissioners of public works in municipalities which have no such commissioners for the use of water belonging to or furnished by any such municipality, commissioners of public works or other such body, for certain specified purposes, who shall willfully and intentionally withdraw or cause to be withdrawn water in any manner and appropriate it to his own use or to the use of any other person, for purposes other than those specified, shall be guilty of a misdemeanor and upon conviction thereof shall be punished as provided in Section 5-31-1170. Any such person to whom such water is furnished from or by means of a meter, who shall, willfully and with intention to cheat and defraud any such municipality, commissioners or other such body, alter or interfere with such meter or by any contrivance whatsoever withdraw or take off water in any manner except through such meter, shall be guilty of a misdemeanor and be punished as provided in said section.

HISTORY: 1962 Code Section 59-424; 1952 Code Section 59-424; 1942 Code Section 1203; 1932 Code Section 1203; 1925 (34) 98.



SECTION 5-31-1150. Use of water without contract is a misdemeanor.

Any person who has no contract, agreement, license or permission with or from any municipality or the commissioners of public works thereof or other body charged with the duties of commissioners of public works in municipalities which have no such commissioners, for the use of water belonging to or furnished by such municipality, commissioners or other such body, who shall willfully withdraw or cause to be withdrawn in any manner and appropriate such water from the water mains or pipes of such municipality, commissioners or other such body or any water mains or pipes connected therewith, for his own use or for the use of any other person, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished as provided in Section 5-31-1170.

HISTORY: 1962 Code Section 59-425; 1952 Code Section 59-425; 1942 Code Section 1203; 1932 Code Section 1203; 1925 (34) 98.



SECTION 5-31-1160. Tapping water main without permit.

It shall not be lawful for any person to extend service pipes attached to the mains and water supply on any premises within or without a municipality without first obtaining permission therefor in writing from the municipality or the commissioners of public works or other body charged with the duties of commissioners of public works in municipalities which have no such commissioners and before any workman or plumber shall perform any work connected with the extension of such service pipes written permission for such extension shall be obtained.

HISTORY: 1962 Code Section 59-426; 1952 Code Section 59-426; 1942 Code Section 1203; 1932 Code Section 1203; 1925 (34) 98.



SECTION 5-31-1170. Violations.

Any person violating any provision of this article shall be guilty of a misdemeanor and upon conviction shall be punished by a fine not exceeding two hundred dollars or by imprisonment not exceeding sixty days, or by both such fine and imprisonment.

HISTORY: 1962 Code Section 59-427; 1952 Code Section 59-427; 1942 Code Section 1203; 1932 Code Section 1203; 1925 (34) 98.



SECTION 5-31-1310. Election to consider sale of light or water plants.

Should the city or town council of any city or town in this State which owns its electric light plant and water system, either or both, at any time receive an offer for such electric light plant or water system, the council may order a special election in such city or town for the purpose of determining whether or not such offer shall be accepted.

HISTORY: 1962 Code Section 59-441; 1952 Code Section 59-441; 1942 Code Section 7277; 1932 Code Section 7277; 1927 (35) 176; 1930 (36) 1388; 1932 (37) 1128.



SECTION 5-31-1320. Security from proposed purchaser.

Prior to the ordering of such election, such city or town council may take from the proposed purchaser such security as it may deem sufficient for the performance of the offer of purchase in the event of its acceptance.

HISTORY: 1962 Code Section 59-442; 1952 Code Section 59-442; 1942 Code Section 7277; 1932 Code Section 7277; 1927 (35) 176; 1930 (36) 1388; 1932 (37) 1128.



SECTION 5-31-1330. Notice of election.

In the event such election be ordered, six weeks' notice thereof shall be given by publication in a newspaper of general circulation in such city or town once each week for six weeks preceding the date of such election. Such notice shall contain in substance the terms of the offer for such property.

HISTORY: 1962 Code Section 59-443; 1952 Code Section 59-443; 1942 Code Section 7277; 1932 Code Section 7277; 1927 (35) 176; 1930 (36) 1388; 1932 (37) 1128.



SECTION 5-31-1340. Persons entitled to vote; conduct of election.

The city or town council shall conduct the election, appoint managers therefor and canvass and declare the result thereof in the manner provided by law in reference to general elections in such city or town. All qualified electors of such city or town shall be entitled to vote in the election.

HISTORY: 1962 Code Section 59-445; 1952 Code Section 59-445; 1942 Code Section 7277; 1932 Code Section 7277; 1927 (35) 176; 1930 (36) 1388; 1932 (37) 1128.



SECTION 5-31-1350. Sale if majority favors.

In the event the result of the election is in favor of the acceptance of the offer so submitted to the people, the city or town council of such city or town shall accept such offer and complete the sale by the conveyance to the purchaser of the property purchased, executing and delivering all proper deeds of conveyance therefor.

HISTORY: 1962 Code Section 59-446; 1952 Code Section 59-446; 1942 Code Section 7277; 1932 Code Section 7277; 1927 (35) 176; 1930 (36) 1388; 1932 (37) 1128.



SECTION 5-31-1360. Operating agreement with purchaser; maximum rates.

In connection with such sale, such city or town council may make and enter into an agreement with the purchaser for the operation of the property so purchased and the furnishing to the people of the city or town of electric current or water or both, as the case may be, and may fix maximum rates therefor during such period as may then be agreed upon.

HISTORY: 1962 Code Section 59-448; 1952 Code Section 59-448; 1942 Code Section 7277; 1932 Code Section 7277; 1927 (35) 176; 1930 (36) 1388; 1932 (37) 1128.



SECTION 5-31-1370. Grant of franchise.

In connection with such sale such city or town council may grant to the purchaser an exclusive or nonexclusive franchise for furnishing electric current or water, or both, to such city or town and the inhabitants thereof. But no such exclusive franchise shall affect any existing contractual rights and no such exclusive franchise for furnishing water shall be for a period exceeding thirty years.

HISTORY: 1962 Code Section 59-449; 1952 Code Section 59-449; 1942 Code Section 7277; 1932 Code Section 7277; 1927 (35) 176; 1930 (36) 1388; 1932 (37) 1128.



SECTION 5-31-1510. Extension and assessment therefor.

Upon the written request of any property owner requesting the city or town to extend to him water and sewer service and agreeing to pay the cost thereof the city or town may provide such service and levy an assessment against the property of the owner so requesting such service for the costs thereof.

HISTORY: 1962 Code Section 59-461; 1952 Code Section 59-461; 1945 (44) 256; 1947 (45) 506.



SECTION 5-31-1520. Extension beyond city limits.

Any city or town may extend its system to any property beyond the city limits provided that both the water and sewer systems are extended to such property.

HISTORY: 1962 Code Section 59-462; 1952 Code Section 59-462; 1945 (44) 256; 1947 (45) 506.



SECTION 5-31-1530. Ordinance to provide for payment of costs.

Any incorporated city or town of this State may provide by ordinance for the payment of the costs of extending its water and sewer system to any property owner as herein provided.

HISTORY: 1962 Code Section 59-463; 1952 Code Section 59-463; 1945 (44) 256; 1947 (45) 506.



SECTION 5-31-1540. Entry of assessments.

Such assessments shall be entered in a book kept by the city or town clerk, to be entitled "water and sewer assessment liens," stating the names of the owners, the location of the property, the amount of the assessment and the time or times of payment.

HISTORY: 1962 Code Section 59-464; 1952 Code Section 59-464; 1945 (44) 256; 1947 (45) 506.



SECTION 5-31-1550. Entry of assessments when extensions are beyond city limits.

When such water and sewer system is extended to property beyond the city limits the assessments shall be entered in an assessment book in the office of the clerk of the court for the county in which such city is located which shall be furnished by the city.

HISTORY: 1962 Code Section 59-465; 1952 Code Section 59-465; 1945 (44) 256; 1947 (45) 506.



SECTION 5-31-1560. Lien of assessments.

The assessments so laid shall constitute a lien upon the property so assessed which shall be superior to all other liens except the liens for county, State and city taxes and payment thereof may be enforced as the payment of city or town taxes is enforced. Such lien shall continue from the date of entry on the "water and sewer assessment liens" book until the expiration of five years from the date when final payment is due and payable, unless sooner paid.

HISTORY: 1962 Code Section 59-466; 1952 Code Section 59-466; 1945 (44) 256; 1947 (45) 506.



SECTION 5-31-1570. Effect of default in payment of installment.

Upon default in the payment of any installment or deferred portion of any assessment, at the time and in accordance with the terms and conditions fixed by ordinance, the total amount of such assessment then unpaid, including deferred installments or payments and interest, shall immediately become due and collectible, at the option of the city or town, and shall be collectible as city or town taxes are collected, with such penalties and costs as are provided for the payment of such taxes.

HISTORY: 1962 Code Section 59-467; 1952 Code Section 59-467; 1945 (44) 256; 1947 (45) 506.



SECTION 5-31-1580. Entry of satisfaction of assessments.

It shall by ordinance be made the duty of the city or town clerk to make entry of satisfaction on such water and sewer assessment liens book as soon as full payment is made, and the lien shall be thereby extinguished.

HISTORY: 1962 Code Section 59-468; 1952 Code Section 59-468; 1945 (44) 256; 1947 (45) 506.



SECTION 5-31-1590. Deposit and use of receipts.

The amounts of money raised by such assessments shall constitute and be kept as a separate fund, to be used for the purpose for which it was raised.

HISTORY: 1962 Code Section 59-469; 1952 Code Section 59-469; 1945 (44) 256; 1947 (45) 506.



SECTION 5-31-1600. Certificates of indebtedness against assessments.

The city or town council of any such city or town may issue certificates of indebtedness showing the amounts of money due to such city or town by property owners as deferred payments or installments upon such assessments and may sell any such certificates of indebtedness or borrow money by pledging any of them as collateral security for the payment of such debt or debts and, in the event of either a sale or collateral pledge of such certificates, or any of them, may pledge the faith and credit of such city or town for the payment thereof and guarantee the payment thereof for and in the name of such city or town. In any such case it shall not be necessary for a separate certificate of indebtedness to be issued showing the amount due from each property owner, but such certificates may be issued in denominations of one hundred dollars, or any multiple thereof. Nor shall it be necessary for the maturities of such certificates of indebtedness to correspond exactly to the maturities of such deferred payments or installments of the assessments and such certificates may be issued having fixed dates of maturities, but, in the event of payment of the assessments before the maturity of the certificates, the amount of such assessments so paid shall be placed in a sinking fund and held solely for the payment of the certificates of indebtedness issued against them.

HISTORY: 1962 Code Section 59-470; 1952 Code Section 59-470; 1945 (44) 256; 1947 (45) 506.



SECTION 5-31-1710. Authorization for municipalities having populations between 3,000 and 4,000 to extend water or sewer disposal facilities beyond city limits.

Any municipal corporation in this State having a population of between three thousand and four thousand based upon the latest United States census is hereby authorized and empowered, through action of its town council, to extend its water or sewer disposal facilities, any one or both, to any persons or corporations without the corporate limits of such municipality and to enter into contracts with such persons or corporations, or both, for the furnishing of water or sewage disposal facilities, any one or both, upon such terms, rates and charges as may be fixed by town council, either for domestic or industrial purposes, or both, when in the judgment of the town council it is for the best interest of the municipality so to do. No such contract shall be for a longer period than ten years but any such contract may be renewed from time to time for successive periods of ten years.

HISTORY: 1962 Code Section 59-540; 1957 (50) 525; 1965 (54) 575.



SECTION 5-31-1720. Assessments for costs of extensions.

Any municipality, as provided in Section 5-31-1710, may provide by ordinance for the payment of the costs of extending its water or sewer system, any one or both, to any property owner by assessments as herein provided.

HISTORY: 1962 Code Section 59-540.1; 1957 (50) 525.



SECTION 5-31-1730. Assessment book.

Assessments shall be entered in an assessment book, to be entitled "water and sewer assessment liens for the town of __________," and shall state the names of the owners, the location of the property, the amount of the assessment and the time or times of payment, and such assessment book shall be furnished by the municipality and kept in the office of the clerk of the court for the county in which such municipality is located.

HISTORY: 1962 Code Section 59-540.2; 1957 (50) 525.



SECTION 5-31-1740. Lien of assessments.

The assessments so laid shall constitute a lien upon the property so assessed which shall be superior to all other liens except the liens for county and State taxes, and payment may be enforced as the payment of city or town taxes is enforced. Such lien shall continue from the date of entry on the "water and sewer assessment liens" book until the expiration of five years from the date when final payment is due and payable, unless sooner paid.

HISTORY: 1962 Code Section 59-540.3; 1957 (50) 525.



SECTION 5-31-1750. Effect of default in payment of installment.

Upon default in the payment of any installment or deferred portion of any assessment, at the time and in accordance with the terms and conditions fixed by ordinance, the total amount of such assessment then unpaid, including deferred installments or payments and interest, shall immediately become due and collectible, at the option of the municipality, and shall be collectible as city or town taxes are collected, with such penalties and costs as are provided for the payment of such taxes.

HISTORY: 1962 Code Section 59-540.4; 1957 (50) 525.



SECTION 5-31-1760. Entry of satisfaction of assessments.

The municipality shall require the town clerk to make entry of satisfaction on the water and sewer assessment liens book as soon as full payment is made, and the lien shall be thereby extinguished, and the municipality shall adopt a suitable ordinance to require this duty of the clerk.

HISTORY: 1962 Code Section 59-540.5; 1957 (50) 525.



SECTION 5-31-1770. Deposit and use of receipts.

The amounts of money raised by such assessments shall constitute and be kept as a separate fund, to be used for the purpose for which the money was raised.

HISTORY: 1962 Code Section 59-540.6; 1957 (50) 525.



SECTION 5-31-1780. Certificates of indebtedness against assessments.

The town council of any municipality as provided in this article may issue certificates of indebtedness showing the amounts of money due to such municipality by property owners as deferred payments or installments upon such assessments and may sell any such certificates of indebtedness or borrow money by pledging any of them as collateral security for the payment of such debt or debts, and, in the event of either a sale or collateral pledge of such certificates, or any of them, may pledge the faith and credit of such municipality for the payment thereof and guarantee the payment thereof for and in the name of such city or town. In any such case it shall not be necessary for a separate certificate of indebtedness to be issued showing the amount due from each property owner, but such certificates may be issued in denominations of one hundred dollars, or any multiple thereof. Nor shall it be necessary for the maturities of such certificates of indebtedness to correspond exactly to the maturities of such deferred payments or installments of the assessments and such certificates may be issued having fixed dates of maturities, but, in the event of payment of the assessments before the maturity of the certificates, the amount of such assessments so paid shall be placed in a sinking fund and held solely for the payment of the certificates of indebtedness issued against them.

HISTORY: 1962 Code Section 59-540.7; 1957 (50) 525.



SECTION 5-31-1910. Authorization for cities and towns to furnish water and electric current beyond corporate limits.

Any city or town in this State owning a water or light plant may, through the proper officials of such city or town, enter into a contract with any person without the corporate limits of such city or town but contiguous thereto to furnish such person electric current or water from such water or light plant of such city or town and may furnish such water or light upon such terms, rates and charges as may be fixed by the contract or agreement between the parties in this behalf, either for lighting or for manufacturing purposes, when in the judgment of the city or town council it is for the best interest of the municipality so to do. No such contract shall be for a longer period than two years but any such contract may be renewed from time to time for a like period.

HISTORY: 1962 Code Section 59-531; 1952 Code Section 59-531; 1942 Code Section 7300; 1932 Code Section 7300; Civ. C. '22 Section 4448; Civ. C. '12 Section 3025; 1907 (25) 625; 1904 (24) 403; 1934 (38) 1206; 1936 (39) 1583; 1948 (45) 1842.



SECTION 5-31-1920. Special provision for cities over 70,000, 1940 census.

The limitation of two years imposed by Section 5-31-1910 shall not apply to cities having a population of over seventy thousand according to the 1940 United States census, and such cities may enter into a contract as set forth in said section with persons, other cities, towns, public service commissions or political subdivisions without the corporate limits of the city, whether contiguous to the corporate limits or not, either for lighting or manufacturing or any other purposes, for any period or periods not exceeding fifty years, and such contracts may include options for extending the existence thereof beyond the date of their expiration for any additional period or periods, not exceeding fifty years, and for similar extensions beyond the date of any such extended period or periods.

HISTORY: 1962 Code Section 59-532; 1952 Code Section 59-532; 1942 Code Section 7300; 1932 Code Section 7300; Civ. C. '22 Section 4448; Civ. C. '12 Section 3025; 1907 (25) 625; 1904 (24) 403; 1934 (38) 1206; 1936 (39) 1583; 1948 (45) 1842; 1950 (46) 2261.



SECTION 5-31-1930. Special provision for cities of 50,000 to 60,000, 1950 census.

The limitations imposed by Section 5-31-1910 shall not apply to cities having a population of over fifty thousand and not more than sixty thousand as shown by United States Government census of 1950. Such cities may contract as set forth in said section with persons or other cities or towns, public service commissions or other political subdivisions without the corporate limits of the city, whether contiguous to the corporate limits or not, and may contract for a period not exceeding twenty-five years.

HISTORY: 1962 Code Section 59-533; 1952 Code Section 59-533; 1942 Code Section 7300; 1932 Code Section 7300; Civ. C. '22 Section 4448; Civ. C. '12 Section 3025; 1907 (25) 625; 1904 (24) 403; 1934 (38) 1206; 1936 (39) 1583; 1948 (45) 1842; 1951 (47) 143.



SECTION 5-31-2010. Declaration of legislative findings and intent.

The General Assembly takes note of the fact that incorporated cities and towns (municipalities) throughout the State have in many instances experienced considerable growth with the result that sewage collection and treatment facilities must be extended and enlarged in order to serve all of the persons residing within the corporate limits. Such extensions and enlargements are customarily paid from ad valorem taxes levied throughout the municipality and from sewer service charges. However, it appears that in some instances the cost of constructing all or a portion of such facilities can be more equitably distributed by assessing all or a portion of the cost of constructing sewer laterals against the properties facing thereon.

The General Assembly concludes that in order to facilitate the construction and operation of sewer systems by municipalities, all municipalities should be granted all of the powers set forth in this article.

In view of the foregoing, the General Assembly has determined to confirm in the governing body of each municipality the power: (1) To place into effect, revise, enforce, and collect a schedule of charges for its sewage collection service and (2) to adopt and enforce regulations requiring all properties to which sewer service is available to connect to the municipality's sewage collection facilities as now existing or hereafter improved; and to give the governing body of each municipality in addition to those powers already vested in them, the power: (a) To contract with any public or private agency operating a water system for the collection of such sewer charges; (b) to make regulations generally with respect to the discharge of sewage and the use of privies, septic tanks and any other type of sewage facilities; (c) to impose front-foot assessments against properties abutting the sewage collection laterals; and (d) to make unpaid sewer service charges a lien against the property served.

It is the legislative intent of this article that it shall be deemed complementary and supplementary to existing laws relating to any municipalities and to add to the powers, functions and duties committed to the several governing bodies thereof in order that all municipalities may fulfill their function of preserving the public health, and provide for all those who own, use or occupy dwellings, commercial buildings or other structures therein. In enacting this article, the General Assembly exercises its general police powers having found that such exercise was necessary for the maintenance and preservation of the health of the inhabitants of the State. Nothing herein contained shall be construed to be in derogation of the powers of the Department of Health and Environmental Control.

HISTORY: 1962 Code Section 59-501; 1965 (54) 614.



SECTION 5-31-2020. Definitions.

For all purposes of this article:

(a) The term "municipality" shall mean any incorporated city or town now or hereafter existing;

(b) The term "council" shall mean the governing body of any municipality as now or hereafter constituted;

(c) The term "water distribution agency" shall mean any public or private agency operating a water distribution system within any municipality or any portion thereof;

(d) The term "sewage" shall mean domestic or industrial waste requiring collection, disposal and treatment;

(e) The term "sewer service charge" shall mean the monthly, quarterly or annual charge imposed by any municipality for the collection, treatment and disposal of sewage irrespective of whether the same shall be collected by a water distribution agency or whether it shall be assessed against the property served as provided by Section 5-31-2030;

(f) The term "sewer connection charge" shall mean the charge imposed upon property owners as a condition to authorizing them to connect to and discharge sewage into any public sewer system; and

(g) The term "front-foot assessment" shall mean the assessment levied to reimburse a municipality for that portion of the cost of installing sewer laterals (collection lines) imposed by the council on a front-foot basis.

HISTORY: 1962 Code Section 59-502; 1965 (54) 614.



SECTION 5-31-2030. Powers of municipalities enumerated.

Each council is empowered by ordinance duly adopted:

(1) To place into effect and revise whenever it so wishes or may be required a schedule of sewer service and sewer connection charges for the use of and connection to any sewage disposal system which it may operate. Prior to the furnishing of any sewage disposal service for which the prescribed sewer service charge shall, pursuant to Section 5-31-2040, become a lien on the property affected and prior to any subsequent increase in any such sewer service charge, not less than ten days' written notice shall be given to each affected property owner notifying him of the nature and quantum of the sewer service charge and providing such property owner an opportunity if desired and requested, to appear and be heard in person or by counsel before the council. Following such hearing, if such be requested and held, action shall be taken by the council and notice of its decision shall be given to the property owner concerned or to his counsel, as the case may be, not less than ten days prior to the effective date of the sewer service charge. Any property owner aggrieved by the action of the council may proceed by certiorari in the court of common pleas for the county in which the property affected or any part thereof lies to have such court review the action taken by the council, at which time the court will determine the validity and reasonableness of the sewer service charge so made. Sewer service charges not intended to become liens in the case of nonpayment can be imposed and subsequently increased upon any user in the municipality without such notice and hearing.

(2) To enter into contracts with any water distribution agency upon terms and conditions to be mutually agreed upon by which the council shall constitute the water collection agency the agent of the council, for the purpose of collecting such sewer service charges as the council shall from time to time impose upon those who utilize its sewage disposal facilities and shall empower the water collection agency as such agent to disconnect water service upon failure of any user to pay such sewer service charges.

(3) To prescribe and enforce regulations (a) requiring persons who shall be residents of the municipality to make use of any sewer system which the municipality shall from time to time operate; and (b) generally with respect to the discharge of sewage and the use of privies, septic tanks and other sewage facilities within the municipality.

(4) To provide that the actual cost of the establishment and construction of any sewer lateral collection lines hereafter constructed by the municipality and any extensions thereof within the municipality, or so much of the actual cost thereof as the council in its discretion deems appropriate, shall be assessed subject to the provision of the succeeding paragraph, upon the lots and parcels of land abutting directly on such lateral lines or extensions thereof according to the extent of the respective frontage thereon, by an equal rate per foot of such frontage; but the council may, in its discretion, provide, in the instance of corner lots, for an assessment deemed to be equitable. The council may provide in such resolution that the front-foot assessments to be levied in connection with such installations may be paid in equal installments covering a period of not exceeding ten years. Such deferred payments shall be payable annually within the period that county taxes are payable and late payments shall be penalized to the same extent as in the case of county taxes. The General Assembly does not intend through this article to permit assessments against abutting property where no benefit will result to such property or where any such benefit would result only at some remote future time. Accordingly, no council shall, pursuant to this article, impose any front-foot assessment against any property unless the assessment is being used for or is devoted to commercial or residential purposes at the time of the assessment or unless, in the case of properties on which no buildings shall be situate, such properties shall have been platted or otherwise developed as a part of a subdivision devoted to residential or commercial purposes; if any such property, which pursuant to the provisions of this paragraph is exempt from front-foot assessment at the time the assessment is originally levied, is later converted to commercial or residential purposes or is later platted or otherwise developed then at such time front-foot assessments may be levied against such property. No individual parcel shall be assessed on the basis of more than two hundred fifty feet of frontage.

In connection with the imposition of such front-foot assessments:

(a) The ordinance providing for such front-foot assessments shall designate by a general description the improvement to be made and the street or parts thereof whereon the work is to be effected and the actual cost thereof and the amount of the cost to be assessed upon all abutting property subject to the provisions of the preceding paragraph and the terms and manner of payment. Such ordinance shall not become effective until at least seven days after it shall have been published in a newspaper of general circulation in the municipality. Such ordinance may incorporate by reference plats and engineering reports and other data on file in the council's office provided that the place of filing and reasonable hours for inspection by interested persons are specified in the ordinance.

(b) Upon the completion of the construction of any such sewer laterals or any extensions thereof the council shall compute and ascertain the total cost thereof and shall thereupon make an assessment of such total cost or so much thereof as it deems appropriate. For that purpose the council shall make out an assessment roll in which must be entered the names of the persons assessed and the amount assessed against their respective properties with a brief description of the lots or parcels of land assessed.

(c) Immediately after such assessment roll has been completed, the council shall forthwith cause one copy thereof to be deposited in the council's office for inspection by interested parties, and shall cause to be published at least once in a newspaper of general circulation within the municipality a notice of completion of the assessment roll setting forth a description in general terms of the improvements and the time fixed for the meeting of the council for a hearing of objections in respect of the front-foot assessments; such meeting not to be earlier than ten days from the date of the publication of such notice.

(d) As soon as practicable after the completion of the assessment roll and prior to the publication of the notice above-mentioned in subparagraph (c) the council shall mail to the owner or owners of each lot or parcel of land against which a front-foot assessment is to be levied at his or their address, if any, appearing on the records of the treasurer of the municipality, a notice stating the nature of the improvement, the total cost thereof, the amount to be assessed against the particular property and the frontage in feet upon which the front-foot assessment is based, together with the terms and conditions upon which the front-foot assessment may be paid. This notice shall also contain a brief description of the particular property involved together with a statement that the amount assessed shall constitute a lien against the property superior to all other liens except property taxes. The notice shall also state the time and place fixed for the meeting of the council above-mentioned for a hearing of objections in respect of the front-foot assessments. Any property owner who fails, not later than three days prior to the date set for such meeting, to file with the council a written objection to the front-foot assessments against his property shall be deemed to have waived all rights to object to such front-foot assessment; and the notice prescribed herein shall so state.

(e) At the time and place specified for the meeting above-mentioned, or at some other time to which it may adjourn, the council shall hear the objections of all persons who have filed written notice of objection within the time prescribed above who may appear and make proof in relation thereto either in person or by their attorney. The council may thereupon make such corrections in the assessment roll as it may deem proper, confirm the same, set it aside and provide for a new assessment. Whenever the council shall confirm an assessment roll, either as originally prepared or as thereafter corrected, a copy thereof certified by the secretary of the council shall forthwith be filed in the office of the clerk of court of common pleas of each county in which any property lies, and against which any front-foot assessments have been levied; from the time of such filing the front-foot assessments impressed in the assessment roll shall constitute and be a lien on the real property against which the same are assessed superior to all other liens and encumbrances except only the lien for property taxes.

(f) After the assessment roll has been confirmed a certified copy thereof shall be delivered to the treasurer of such municipality in which any front-foot assessments are levied thereby who shall prepare and keep a separate book or books in connection therewith and who shall proceed to collect the same in the manner of municipal taxes and shall remit such collections on or before April fifteenth of each year upon the direction of the council. Each year the treasurer of the municipality shall mail out notices of such front-foot assessments at the same time county tax notices are mailed. Past due front-foot assessments shall be turned over by the respective municipal treasurers to the sheriff or delinquent tax collector of the municipality who shall proceed to collect in the same manner as unpaid municipal taxes are collected. The collecting official shall likewise keep separate records in connection with such past due assessments and shall remit all sums collected forthwith upon the direction of the council.

(g) Immediately upon the confirmation of an assessment the council shall mail a written notice to all persons who have filed written objections as hereinabove provided of the amount of the front-foot assessment finally confirmed against his property. If any such person is dissatisfied with the amount of the front-foot assessment so confirmed and shall within ten days after the mailing of the notice confirming the assessment to him may give written notice to the council of his intent to appeal his front-foot assessment to the court of common pleas for the county in which his property is assessed, or any part thereof, is located, and shall within five days after giving such notice to the council serve upon the council a statement of facts upon which he bases his appeal; but no such appeal shall delay or stop the construction of the improvements or affect the validity of the front-foot assessments confirmed and not appealed. The appeal shall be tried at the next term of court as other actions at law with priority over all other cases.

(h) The council may correct, cancel or remit any such front-foot assessment and may remit, cancel or adjust the interest or penalties of any front-foot assessment and is empowered, when in its judgment there is any irregularity, omission, error or lack of jurisdiction in any of the proceedings relating thereto, to set aside the whole of any assessment made by it and thereupon to make a reassessment.

(i) In the event the council provides that such front-foot assessments may be paid in equal annual installments, then in that event the front-foot assessment shall be deemed to be due and payable in the equal annual installments prescribed by the council and shall bear interest at the rate of four per cent per annum from the date of the confirmation of the assessment roll, payable with such annual installment. Any property owner shall have the right at any time in his option to prepay in full the front-foot assessment against his property by the payment of the balance due plus interest calculated to the date of prepayment. If any property owner shall fail or neglect to pay any installment when the same becomes due and payable, then and in that event the council may, at its option, declare all of the installments remaining unpaid at once due and payable and such property shall be sold by the sheriff in the same manner and with the same right of redemption as are prescribed by law for the sale of land for unpaid property taxes.

(j) All moneys realized from front-foot assessments shall be kept in a separate and distinct fund either on deposit with the municipal treasurer or, in the discretion of the council, in a bank located within the county in which the municipality is located and used to defray the cost to the extent prescribed by the council in the ordinance providing for such front-foot assessments of the establishing and construction of the sewage lateral collection lines in connection with which the front-foot assessments were levied, or to provide debt service on bonds issued by the municipality to defray the costs of such construction; and for no other purpose. In the event a municipality issues bonds and uses only a portion of the proceeds thereof to defray all or a part of the cost of constructing sewer lateral collection lines, moneys derived from the front-foot assessments shall be used to provide debt service to the extent prescribed in the ordinances providing for the imposition of the front-foot assessments and authorizing the issuance of the bonds.

(k) Moneys received by the council from front-foot assessments and deposited by it as prescribed in the foregoing paragraph may to the extent practicable be invested in the discretion of the council in obligations of the United States of America, obligations of any agency of the United States of America or obligations guaranteed by any agency of the United States of America, maturing in such fashion as to provide cash moneys for the principal and interest payments of bonds payable therefrom when due. All income derived from any such investment shall be applied to the same purpose to which the invested funds are applicable.

(l) Whenever moneys derived from the front-foot assessments are deposited in a bank, the amount of such deposits in excess of the amount insured by the Federal Deposit Insurance Corporation shall be secured by direct obligations of the United States or by obligations of an agency of the United States or by obligations guaranteed by an agency of the United States. Nothing herein shall be construed to prohibit the council from requiring such additional security as it may deem appropriate.

HISTORY: 1962 Code Section 59-503; 1965 (54) 614; 1970 (56) 2577; 1971 (57) 83.



SECTION 5-31-2040. Lien on real estate for sewer service charges; collection of past-due charges.

If the notice or notices prescribed by paragraph (1) of Section 5-31-2030 shall have been given and any hearing requested pursuant thereto shall have been held, all sewer service charges imposed by the council following that procedure under authority of this article and not paid when due and payable shall be and constitute a lien upon the real estate to which the sewage service concerned relates so long as the sewer service charges remain unpaid. In addition to such other rights and remedies as may be available to the council in law or in equity for the collection of the sewer service charges, the lien may be enforced by the council in the same manner and fashion as the lien of property taxes on real estate. The lien herein provided shall be superior to all other liens except liens for unpaid property taxes.

The method provided in this article for the enforcement of the collection of past due sewer service charges shall not be the exclusive method of enforcing such collections and the council is fully empowered to enforce the collection of any such sewer service charges in any other lawful manner in all or any part of the municipality, including particularly by way of a contract with a water distribution agency as authorized under paragraph (2) of Section 5-31-2030.

HISTORY: 1962 Code Section 59-504; 1965 (54) 614.



SECTION 5-31-2310. "Political subdivision" defined.

For the purposes of this article, "political subdivision" means a municipality, county, or special purpose district which operates a sewer system authorized by law.

HISTORY: 1992 Act No. 423, Section 1.



SECTION 5-31-2320. Authority to expend funds collected by front-foot or per-parcel assessments for sewer improvements.

Notwithstanding any other provision of law, a political subdivision by resolution or ordinance duly adopted may provide for the expenditure of funds collected by way of front-foot assessments or per-parcel assessments for sewer improvements in accordance with this article.

HISTORY: 1992 Act No. 423, Section 2.



SECTION 5-31-2330. Application of funds to maintenance, repair and replacement of lines; conditions.

In the event that a political subdivision, pursuant to special or general act, has collected funds by way of front-foot assessments or per-parcel assessments to defray the cost of construction of sewer collection lines, these funds may be applied by the political subdivision to the maintenance, repair, and replacement of the lines as long as the following conditions are satisfied:

(1) the construction of all sewer collection lines for which the assessments were imposed and collected has been completed; and

(2) any obligations issued to finance the construction of the sewer collection lines have been discharged.

HISTORY: 1992 Act No. 423, Section 3.



SECTION 5-31-2340. Requirements on political subdivision prior to expenditure of funds.

Before the expenditure of funds in accordance with this article, the political subdivision first shall find by resolution or ordinance that the conditions set forth in Section 5-31-2330 are satisfied. The political subdivision also shall set forth in its resolution or ordinance a general description of the properties upon which the assessments were imposed and a general description of the use to which the funds shall be applied; however, the funds shall be applied only to maintenance, repair, or replacement of those sewer collection lines in connection with which the assessments were imposed.

HISTORY: 1992 Act No. 423, Section 4.



SECTION 5-31-2510. Definitions.

For purposes of this article:

(1) "Licensed health care provider" means a licensed medical doctor, physician's assistant, nurse practitioner, or advanced-practice registered nurse.

(2) "Special needs account customer" means the account of a residential customer:

(a) when the customer can furnish to the municipality furnishing electricity or natural gas to its citizens a certificate on a form provided by the municipality and signed by a licensed health care provider that states that termination of electric or gas service would be dangerous to the health of the customer or a member of his household at the premises to which electric or natural gas service is rendered; or

(b) who suffers from Alzheimer's disease or dementia as certified by a licensed health care provider.

HISTORY: 2006 Act No. 313, Section 1, eff June 1, 2006; 2012 Act No. 122, Section 1, eff February 22, 2012.



SECTION 5-31-2520. Termination procedures; contents.

(A) Each municipality furnishing electricity or natural gas to its citizens must establish written procedures for termination of service due to nonpayment for a special needs account customer at any time and for all residential customers during weather conditions marked by extremely cold or hot temperatures. Each municipality must submit its procedures to the Office of Regulatory Staff by November 1, 2006. Any subsequent revisions must be submitted semiannually by March first or September first.

(B) The procedures for termination must include the following:

(1) notification procedures so that the customer is made aware of an impending termination and the time within which he must make arrangements for payment prior to termination;

(2) arrangements for a payment arrangement plan to enable a residential customer, who has a satisfactory payment history as determined by the municipality, to pay by installments where the customer is unable to pay the full amount due for electric service;

(3) a procedure to advise customers who are unable to pay the full amount due or who are not approved for a payment arrangement plan that they may contact local social service agencies to determine the availability of public or private assistance with the payment of electric bills;

(4) a schedule of termination that takes into account the availability of the acceptance of payment and the reconnection of service; and

(5) the standards for determining weather conditions marked by extremely cold or hot temperatures.

HISTORY: 2006 Act No. 313, Section 1, eff June 1, 2006.



SECTION 5-31-2530. Third party notification program.

Each municipality furnishing electricity or natural gas to its citizens must consider establishing and maintaining a third-party notification program to allow a residential customer to designate a third party to be notified if the electric or natural gas service is scheduled for termination.

HISTORY: 2006 Act No. 313, Section 1, eff June 1, 2006.



SECTION 5-31-2540. Disconnection when public safety emergency exists.

Notwithstanding another provision of this article, a municipality furnishing electricity or natural gas to its citizens may disconnect a customer when it is determined that a public safety emergency exists.

HISTORY: 2006 Act No. 313, Section 1, eff June 1, 2006.



SECTION 5-31-2550. Right of action; duty of care.

This article does not create a new private right of action or a new duty of care. This article does not diminish, increase, affect, or evidence any duty of care existing under the laws of this State prior to the effective date of this article.

HISTORY: 2006 Act No. 313, Section 1, eff June 1, 2006.






CHAPTER 33 - ICE PLANTS

SECTION 5-33-10. Acquisition and operation of ice plant authorized upon vote of electors.

The municipal authorities of any incorporated city or town in this State may acquire, by construction or purchase, and operate manufactories or plants for making ice and may furnish ice at wholesale or retail for reasonable compensation. But no such purchase or construction shall be made except upon a majority vote of the electors in such cities or towns who are qualified to vote on a proposed increase of the bonded indebtedness of any such city or town.

HISTORY: 1962 Code Section 59-541; 1952 Code Section 59-541; 1942 Code Section 7272; 1932 Code Section 7272; Civ. C. '22 Section 4426; 1920 (31) 1040.



SECTION 5-33-20. Supervisor of plant; bond; removal.

The mayor and council of any city or the mayor or intendant and wardens or council of any town acquiring an ice plant under the provisions of this chapter may appoint such suitable and competent person or persons as may be necessary to operate such ice plant, at salaries to be fixed by such municipal authorities, and the person or persons so appointed may be required to give bond for the faithful performance of their duties in a sum to be fixed by such municipal authorities. Such person or persons may be removed at the will and pleasure of such municipal authorities.

HISTORY: 1962 Code Section 59-544; 1952 Code Section 59-544; 1942 Code Section 7274; 1932 Code Section 7274; Civ. C. '22 Section 4427; 1920 (31) 1040.



SECTION 5-33-30. Selling price of ice.

The price at which the product of any such ice plant as may be established hereunder shall be sold may be fixed from time to time by the municipal authorities of any such city or town and shall be sufficient to reimburse such city or town for the expenses and cost of manufacture thereof, together with any interest for which such city or town may be liable upon any bonds issued for the purpose of acquiring such ice plant.

HISTORY: 1962 Code Section 59-545; 1952 Code Section 59-545; 1942 Code Section 7275; 1932 Code Section 7275; Civ. C. '22 Section 4428; 1920 (31) 1040.



SECTION 5-33-40. Sale of ice plant.

Should the city council of any city in this State which owns its ice plant or any board which controls any such plant at any time receive an offer for such plant, the city council or board may order a special election in the city for the purpose of determining whether or not such offer shall be accepted.

HISTORY: 1962 Code Section 59-546; 1952 Code Section 59-546; 1942 Code Section 7276; 1932 Code Section 7276; 1925 (34) 155; 1927 (35) 176; 1930 (36) 1388.



SECTION 5-33-50. Security required of proposed purchaser.

Prior to the ordering of such election the city council or board controlling the plant may take from the proposed purchaser such security as it may deem sufficient for the performance of the offer of purchase in the event of its acceptance.

HISTORY: 1962 Code Section 59-547; 1952 Code Section 59-547; 1942 Code Section 7276; 1932 Code Section 7276; 1925 (34) 155; 1927 (35) 176; 1930 (36) 1388.



SECTION 5-33-60. Notice of election on issue of sale.

In the event such election be ordered four weeks' notice thereof shall be given by publication in a newspaper of general circulation in such city once in each week for four weeks preceding the date of such election. Such notice shall contain in substance the terms of the offer for such property.

HISTORY: 1962 Code Section 59-548; 1952 Code Section 59-548; 1942 Code Section 7276; 1932 Code Section 7276; 1925 (34) 155; 1927 (35) 176; 1930 (36) 1388.



SECTION 5-33-70. Sale authorized if election favorable; contract for operation; maximum rates.

In the event the result of the election is in favor of the acceptance of the offer so submitted to the people, the city council or board shall accept such offer, complete the sale by the conveyance to the purchaser of the property purchased and execute and deliver proper deeds of conveyance therefor. In connection with such sale, such city council or board may make and enter into an agreement with the purchaser for the operation of the property so purchased and the furnishing to the people of ice and may fix maximum rates therefor during such period as may then be agreed upon.

HISTORY: 1962 Code Section 59-551; 1952 Code Section 59-551; 1942 Code Section 7276; 1932 Code Section 7276; 1925 (34) 155; 1927 (35) 176; 1930 (36) 1388.






CHAPTER 35 - WATER FRONT IMPROVEMENTS

SECTION 5-35-10. Cities of 10,000 or more empowered to condemn lands on water front.

When any city of this State having a population of ten thousand inhabitants or more and located upon a navigable stream, whether tidal or nontidal, desires to extend, improve, or protect its waterfront for public purposes, it may acquire by condemnation all private property, within or without the city or partly within and partly without the city, needed for the extension, improvement, or protection. The right conferred on the city includes the right to condemn the title or possession of any and all lands, water or riparian rights, wharves, docks, warehouses, buildings, rights-of-way, or any other property, including any property which may already have been condemned, when the property is taken for the purpose of establishing, improving, developing, maintaining, or operating the port and terminal utilities of the city for public purpose. Title acquired under this section shall vest absolutely in the city. No lands condemned under this section may be sold to private owners by the city.

HISTORY: 1962 Code Section 59-561; 1952 Code Section 59-561; 1942 Code Section 7554; 1932 Code Section 7569; Civ. C. '22 Section 4752; Civ. C. '12 Section 3094; 1909 (26) 170; 1920 (31) 904; 1953 (48) 272; 1987 Act No. 173, Section 12.



SECTION 5-35-20. Filling up lowlands owned by private persons.

Whenever such extension, improvement or protection shall make necessary the filling up of lowlands, owned by private persons, to a level established by the city and such filling up is proposed to be accomplished by excavation from the bed of a stream bordering the water front so to be extended, improved or protected under a general plan established by the city, such lowlands may be filled up by the city at the expense of such private owners and the costs thereof shall be a lien upon the lands so filled up. The cost to each private owner shall be determined by the proportion which the cubic contents of the filling in each lot or parcel of land, separately owned, shall bear to the cubic contents of the whole area filled. If the municipality and the owner cannot agree as to the cost of the filling aforesaid to be borne by such private owner, then it shall be determined by a proceeding in the nature of an action against such property, to be instituted by the municipality in the court of common pleas for the county in which such municipality is situated, to recover the amount claimed to be due and the reasonable costs to be paid by such lot owner shall be determined by the jury as in the case of similar actions.

HISTORY: 1962 Code Section 59-562; 1952 Code Section 59-562; 1942 Code Section 7555; 1932 Code Section 7570; Civ. C. '22 Section 4753; Civ. C. '12 Section 3095; 1909 (26) 170.



SECTION 5-35-30. Notification of proposed plan and fill levels.

The municipality shall first notify each private owner interested of the plan proposed and of the level up to which such lots are to be filled and of the general plan proposed and such private owners may, if they see fit, arrange to fill up their lands at their own expense, such filling up to be done either prior to or contemporaneously with the filling done by the city, and to be in accord with the general plan adopted. And the owner of any such land shall be entitled to use the mud or soil in the bed of the river in front of such land for the purpose of filling up his land, in preference to any other, to the extent necessary to fill such lands.

HISTORY: 1962 Code Section 59-563; 1952 Code Section 59-563; 1942 Code Section 7556; 1932 Code Section 7571; Civ. C. '22 Section 4754; Civ. C. '12 Section 3096; 1909 (26) 170.



SECTION 5-35-40. Condemnation by city in cases of disagreement as to filling up lowlands.

In the event that any lot owner objects to the cost of filling his lot, such owner may require the municipality to purchase such lot at a price agreed upon between the municipality and the owner, and, in case of failure to agree upon the price, the municipality shall proceed to condemn such lot. And upon paying to the owner the price that may be fixed therefor, as herein provided, the title thereof shall vest in the municipality, which shall proceed to fill such lot and may sell it to reimburse itself for all expenses and charges.

HISTORY: 1962 Code Section 59-564; 1952 Code Section 59-564; 1942 Code Section 7557; 1932 Code Section 7572; Civ. C. '22 Section 4755; Civ. C. '12 Section 3097; 1909 (26) 170.






CHAPTER 37 - MUNICIPAL IMPROVEMENTS ACT OF 1999

SECTION 5-37-10. Short title; authority of municipalities.

This chapter may be referred to as the "Municipal Improvement Act of 1999", and any municipal corporation of this State is hereby authorized to exercise the powers and provisions hereof.

HISTORY: 1962 Code Section 59-599.151; 1974 (58) 2813; 1999 Act No. 118, Section 2.



SECTION 5-37-20. Definitions.

As used in this chapter, the following terms have the following meanings:

(1) "Assessment" means a charge against the real property of an owner within an improvement district created pursuant to this chapter which may be based on assessed value, front footage, area, per parcel basis, the value of improvements to be constructed within the district, or any combination of them, as the basis is determined by the governing body of the municipality. In the event the governing body of a municipality determines that another basis for assessment is appropriate or a more equitable allocation of costs among property owners is appropriate, it may substitute such method for any of the foregoing. An assessment imposed upon real property under this chapter remains valid and enforceable in accordance with the provisions of this chapter even if there is a later subdivision and transfer of the property or a part of it. An improvement plan may provide for a change in the basis of assessment upon the subdivision and transfer of real property or upon such other event as the governing body of a municipality considers appropriate.

(2) "Improvements" include open or covered malls, parkways, parks and playgrounds, recreation facilities, athletic facilities, pedestrian facilities, parking facilities, parking garages, and underground parking facilities, and facade redevelopment, the widening and dredging of existing channels, canals, and waterways used specifically for recreational or other purposes provided that the municipality, the State, or other public entity owns fee simple title or an easement for maintenance in these channels, canals, or waterways, the relocation, construction, widening, and paving of streets, roads, and bridges, including demolition of them, underground utilities, all activities authorized by Chapter 1, Title 31 (State Housing Law), a building or other facilities for public use, a public works eligible for financing pursuant to the provisions of Section 6-21-50, services or functions which a municipality in accordance with state law may by law provide, and all things incidental to the improvements, including planning, engineering, administration, managing, promotion, marketing, and acquisition of necessary easements and land, and may include facilities for lease or use by a private person, firm, or corporation. However, improvements as defined in this chapter must comply with all applicable state and federal laws and regulations governing these activities. These improvements may be designated by the governing body as public works eligible for revenue bond financing pursuant to Section 6-21-50, and these improvements, taken in the aggregate, may be designated by the governing body as a "system" of related projects within the meaning of Section 6-21-40. The governing body of a municipality, after due investigation and study, may determine that improvements located outside the boundaries of an improvement district confer a benefit upon property inside an improvement district or are necessary to make improvements within the improvement district effective for the benefit of property inside the improvement district.

(3) "Improvement district" means any area within the municipality designated by the governing body pursuant to the provisions of this chapter and within which an improvement plan is to be accomplished. No special improvement district may include the grounds of the State House in the City of Columbia.

(4) "Improvement plan" means an overall plan by which the governing body proposes to effect improvements within an improvement district to preserve property values, prevent deterioration of urban areas, and preserve the tax base of the municipality, and includes an overall plan by which the governing body proposes to effect improvements within an improvement district in order to encourage and promote private or public development within the improvement district.

(5) "Governing body" means the municipal council or other governing body in which the general governing powers of the municipality are vested.

(6) "Owner" means any person twenty-one years of age, or older, or the proper legal representative for any person younger than twenty-one years of age, and any firm or corporation, who or which owns legal title to a present possessory interest in real estate equal to a life estate or greater (expressly excluding leaseholds, easements, equitable interests, inchoate rights, dower rights, and future interest) and who owns, at the date of the petition or written consent, at least an undivided one-tenth interest in a single tract and whose name appears on the county tax records as an owner of real estate, and any duly organized group whose total interest is at least equal to a one-tenth interest in a single tract.

It is provided, however, that, if any firm or person has a leasehold interest requiring it or him to pay all municipal taxes, such agreement shall not be applicable to charges of the assessment of the district as only the owner has the right to petition on the assessment charge for the improvement district.

HISTORY: 1962 Code Section 59-599.152; 1974 (58) 2813; 1981 Act No 115, Section 1; 1988 Act No. 505, Section 1; 1991 Act No. 116, Section 1; 1999 Act No. 118, Section 2; 2000 Act No. 384, Section 1; 2010 Act No. 282, Section 1, eff June 16, 2010; 2010 Act No. 290, Section 33.C, eff January 1, 2011.



SECTION 5-37-25. Consent required to use revenues for improvements outside municipality where improvement district is located.

A municipality must obtain the consent of the county governing body and any other municipality where the improvement is located to use revenue collected pursuant to this chapter for improvements located outside the municipal boundaries in which the improvement district is located.

HISTORY: 1999 Act No. 118, Section 2.



SECTION 5-37-30. Improvements authorized; funding sources.

The governing body is authorized to acquire, own, construct, establish, install, enlarge, improve, expand, operate, maintain and repair, and sell, lease, and otherwise dispose of any improvement and to finance such acquisition, construction, establishment, installation, enlargement, improvement, expansion, operation, maintenance, and repair, in whole or in part, by the imposition of assessments in accordance with this chapter, by special district bonds, by general obligation bonds of the municipality, by revenue bonds of the municipality, or from general revenues from any source not restricted from such use by law, or by any combination of such funding sources. In addition to any other authorization provided herein or by other law, the governing body of a municipality may issue its special district bonds or revenue bonds of the municipality under such terms and conditions as the governing body may determine by ordinance subject to the following: such bonds may be sold at public or private sale for such price as is determined by the governing body; such bonds may be secured by a pledge of and be payable from the assessments authorized herein or any other source of funds not constituting a general tax as may be available and authorized by the governing body; such bonds may be issued pursuant to and secured under the terms of a trust agreement or indenture with a corporate trustee and the ordinance authorizing such bonds or trust agreement or indenture pertaining thereto may contain provisions for the establishment of a reserve fund, and such other funds or accounts as are determined by the governing body to be appropriate to be held by the governing body or the trustee. The proceeds of any bonds may be applied to the payment of the costs of any improvements, including expenses associated with the issuance and sale of the bonds and any costs for planning and designing the improvements or planning or arranging for the financing and any engineering, architectural, surveying, testing, or similar costs or expenses necessary or appropriate for the planning, designing, and construction or implementation of any plan in connection with the improvements.

HISTORY: 1962 Code Section 59-599.153; 1974 (58) 2813; 1999 Act No. 118, Section 2.



SECTION 5-37-35. Assessments for fund improvements not to be imposed on property not located in improvement district; exception for bonds issued pursuant to Section 5-37-30.

(A) Notwithstanding the provisions of Section 5-37-30, assessments, revenues, or debt service on bonds which may be used under this chapter to fund municipal improvements must not impose or be derived from, in whole or in part, a tax or assessment on property not located in the improvement district. Bonds issued pursuant to Section 5-37-30, however, may be made payable from assessments imposed on property located in the improvement district, and may be additionally secured, in whole or in part, by the full faith, credit, and taxing power of the municipality, if the governing body of the municipality certifies on the date of issuance of the bonds that the assessments as imposed are sufficient as to both amount and duration to pay all debt service on these bonds as they become due.

(B) The provisions of this section do not apply to projects or undertakings designated by a municipal governing body as a "system" pursuant to Section 6-21-40.

HISTORY: 2000 Act No. 384, Section 2; 2010 Act No. 282, Section 2, eff June 16, 2010; 2010 Act No. 290, Section 33.B, eff January 1, 2011.



SECTION 5-37-40. Establishment of improvement districts; written consent of owners.

(A) If the governing body finds that:

(1) improvements would be beneficial within a designated improvement district;

(2) the improvements would preserve or increase property values within the district;

(3) in the absence of the improvements, property values within the area would be likely to depreciate, or that the proposed improvements would be likely to encourage development in the improvement district;

(4) the general welfare and tax base of the city would be maintained or likely improved by creation of an improvement district in the city; and

(5) it would be fair and equitable to finance all or part of the cost of the improvements by an assessment upon the real property within the district, the governing body may establish the area as an improvement district and implement and finance, in whole or in part, an improvement plan in the district in accordance with the provisions of this chapter. However, except in the case of an improvement district in which the sole improvements are the widening and dredging of canals and waterways that are connected to canals as described in Section 48-39-130(D)(10), owner-occupied residential property that is taxed, or will be taxed pursuant to Section 12-43-220(c), must not be included within an improvement district unless the owner, at the time the improvement district is created, gives the governing body written permission to include the property within the improvement district.

(B) If an improvement district is located in a redevelopment project area created pursuant to Chapter 6, Title 31, the improvement district being created under the provisions of this chapter must be considered to satisfy items (1) through (5) of subsection (A). The ordinance creating an improvement district may be adopted by a majority of council after a public hearing at which the plan is presented, including the proposed basis and amount of assessment, or upon written petition signed by a majority in number of the owners of real property within the district that is not exempt from ad valorem taxation as provided by law. However, except in the case of an improvement district in which the sole improvements are the widening and dredging of canals and waterways that are connected to canals as described in Section 48-39-130(D)(10), owner-occupied residential property that is taxed, or will be taxed pursuant to Section 12-43-220(c), must not be included within an improvement district unless the owner, at the time the improvement district is created, gives the governing body written permission to include the property within the improvement district.

HISTORY: 1962 Code Section 59-599.154; 1974 (58) 2813; 1987 Act No. 160 Section 1; 1988 Act No. 505, Section 2; 1999 Act No. 118, Section 2; 2005 Act No. 109, Sections 7.A, 7.B, eff June 2, 2005; 2010 Act No. 282, Section 3, eff June 16, 2010; 2010 Act No. 290, Section 33.D, eff January 1, 2011; 2012 Act No. 268, Section 2, eff June 20, 2012.



SECTION 5-37-45. Inclusion in improvement district of area in which the proposed improvements have been constructed or are under construction; exceptions.

(A)(1) The governing body may include within an improvement district an area within the municipality in which the proposed improvements have been constructed or are under construction at the time of the establishment of the improvement district.

(2) Before the commencement of the construction of these improvements, a written agreement with the owner of the area to be improved must be entered into by the municipality authorizing the construction of the improvements in anticipation of the inclusion of the area which is improved in the improvement district upon such terms and conditions as the governing body agrees, including the reimbursement, as a cost of constructing improvements under this chapter, of any monies expended for the construction before and subsequent to the establishment of the improvement district. Any agreement providing for the construction of the improvements before the establishment of the improvement district must be authorized by an ordinance of the governing body, notice of which must be given by publication in a newspaper of general circulation within the municipality, at least seven days before the final adoption of the ordinance. Any agreements entered into in accordance with the foregoing conditions before the effective date of this section are ratified and confirmed and the area improved declared eligible for inclusion in the improvement district as proposed in the agreement.

(B) The provisions of item (2) of subsection (A) do not apply to any area proposed for inclusion within an improvement district which, within three years prior to the date of the adoption of the resolution required by Section 5-37-50, is subject to a development agreement pursuant to the South Carolina Local Government Development Agreement Act.

HISTORY: 1988 Act No. 505 Section 3; 1999 Act No. 118, Section 2; 2001 Act No. 93, Section 1.



SECTION 5-37-50. Resolution regarding improvement plan and public hearing.

The governing body, by resolution adopted, shall describe the improvement district and the improvement plan to be effected, including a property within the improvement district to be acquired and improved, the projected time schedule for the accomplishment of the improvement plan, the estimated cost and the amount of the cost to be derived from assessments, bonds, or other general funds, together with the proposed basis and rates of assessments to be imposed within the improvement district. However, except in the case of an improvement district in which the sole improvements are the widening and dredging of canals and waterways that are connected to canals as described in Section 48-39-130(D)(10), owner-occupied residential property that is taxed, or will be taxed pursuant to Section 12-43-220(c), must not be included within an improvement district unless the owner, at the time the improvement district is created, gives the governing body written permission to include the property within the improvement district. The resolution also shall establish the time and place of a public hearing to be held within the municipality not sooner than twenty days nor more than forty days following the adoption of the resolution, at which an interested person may attend and be heard, either in person or by attorney, on a matter in connection with the improvement district.

HISTORY: 1962 Code Section 59-599.155; 1974 (58) 2813; 1999 Act No. 118, Section 2; 2005 Act No. 109, Section 8, eff June 2, 2005; 2010 Act No. 282, Section 4, eff June 16, 2010; 2010 Act No. 290, Section 33.E, eff January 1, 2011; 2012 Act No. 268, Section 3, eff June 20, 2012.



SECTION 5-37-60. Publication of resolution.

A resolution providing for an improvement district, when adopted, shall be published once a week for two successive weeks in a newspaper of general circulation within the incorporated municipality and the final publication shall be at least ten days prior to the date of the scheduled public hearing. At the public hearing and at any adjournment thereof, all interested persons may be heard either in person or by attorney.

HISTORY: 1962 Code Section 59-599.156; 1974 (58) 2813; 1999 Act No. 118, Section 2.



SECTION 5-37-70. Payment of costs of improvements.

The governing body may provide by the resolution for the payment of the cost of the improvements and facilities to be constructed within the improvement district by assessments on the property therein as defined in Section 5-37-20, or by the issuance of special district bonds, or by general obligation bonds of the municipality, or from general municipal revenues from any source not restricted from such use by law, or from any combination of such financing sources as may be provided in the improvement plan.

HISTORY: 1962 Code Section 59-599.157; 1974 (58) 2813; 1999 Act No. 118, Section 2.



SECTION 5-37-80. Assessments upon property owners.

The financing of improvements by assessments, bonds, or other revenues, and the proportions thereof, shall be in the discretion of the governing body; and the rates of assessments upon property owners within the improvement district need not be uniform but may vary in proportion to improvements made immediately adjacent to or abutting upon the property of each owner therein, as well as other bases as provided in Section 5-37-20.

HISTORY: 1962 Code Section 59-599.158; 1974 (58) 2813; 1999 Act No. 118, Section 2.



SECTION 5-37-90. Improvements as property of municipality; use of special assessments.

The improvements as defined in Section 5-37-20 are to be or become the property of the municipality, State, or other public entity and may at any time be removed, altered, changed, or added to, as the governing body may in its discretion determine; provided, that during the continuance or maintenance of the improvements, the special assessments on property therein may be utilized for the preservation, operation, and maintenance of the improvements and facilities provided in the improvement plan, and for the management and operation of the improvement district as provided in the improvement plan, and for payment of indebtedness incurred therefor.

HISTORY: 1962 Code Section 59-599.159; 1974 (58) 2813; 1981 Act No. 115, Section 2; 1991 Act No. 116, Section 2; 1999 Act No. 118, Section 2.



SECTION 5-37-100. Ordinance creating improvement district.

No sooner than ten days nor more than one hundred twenty days following the conclusion of the public hearing provided in Section 5-37-50, the governing body, by ordinance, may provide for the creation of the improvement district as originally proposed or with the changes and modifications in it as the governing body may determine, and provide for the financing by assessment, bonds, or other revenues as provided in this chapter. However, except in the case of an improvement district in which the sole improvements are the widening and dredging of canals and waterways that are connected to canals as described in Section 48-39-130(D)(10), owner-occupied residential property that is taxed pursuant to Section 12-43-220(c), must not be included within an improvement district unless the owner gives the governing body written permission to include the property within the improvement district. The ordinance may not become effective until at least seven days after it has been published in a newspaper of general circulation in the municipality. The ordinance may incorporate by reference plats and engineering reports and other data on file in the offices of the municipality. The place of filing and reasonable hours for inspection must be made available to all interested persons.

HISTORY: 1962 Code Section 59-599.160; 1974 (58) 2813; 1999 Act No. 118, Section 2; 2010 Act No. 282, Section 5, eff June 16, 2010; 2010 Act No. 290, Section 33.F, eff January 1, 2011; 2012 Act No. 268, Section 4, eff June 20, 2012.



SECTION 5-37-110. Assessment roll; preparation and distribution; publication of notice; hearing of objections.

In the event all or any part of improvements and facilities within the district are to be financed by assessments on property therein, the governing body shall prepare an assessment roll in which there shall be entered the names of the persons whose properties are to be assessed and the amount assessed against their respective properties with a brief description of the lots or parcels of land assessed. Immediately after such assessment roll has been completed the governing body shall cause one copy thereof to be deposited in the offices of the municipality for inspection by interested parties, and shall cause to be published at least once in a newspaper of general circulation within the municipality a notice of completion of the assessment roll setting forth a description in general terms of the improvements and providing at least ten days' notice of the time fixed for hearing of objections in respect to such assessments. The time for hearing such objections shall be at least thirty days, and hearings may be conducted by one or more members of the governing body of the municipality, but the final decision on each such objection shall be made by vote of the whole governing body at a public session thereof.

HISTORY: 1962 Code Section 59-599.161; 1974 (58) 2813; 1999 Act No. 118, Section 2.



SECTION 5-37-120. Notice of assessment to owners; filing of objections.

As soon as practicable after the completion of the assessment roll and prior to the publication of the notice provided in Section 5-37-110, the governing body shall mail by registered or certified mail, return receipt requested, to the owner or owners of each lot or parcel of land against which an assessment is to be levied, at the address appearing on the records of the city or county treasurer, a notice stating the nature of the improvement, the total proposed cost thereof, the amount to be assessed against the particular property and the basis upon which the assessment is made, together with the terms and conditions upon which the assessment may be paid. The notice shall contain a brief description of the particular property involved, together with a statement that the amount assessed shall constitute a lien against the property superior to all other liens except property taxes. The notice shall also state the time and place fixed for the hearing of objections in respect to the assessment. Any property owner who fails to file with the municipal council a written objection to the assessment against his property within the time provided for hearing such objections shall be deemed to have consented to such assessment, and the published and written notices prescribed in this chapter shall so state. If all of the owners of property upon which an assessment is to be levied consent in writing to the imposition of such assessment, the provisions of this section shall be deemed satisfied.

HISTORY: 1962 Code Section 59-599.162; 1974 (58) 2813; 1999 Act No. 118, Section 2.



SECTION 5-37-130. Conduct of hearings; filed assessment constitutes superior lien.

The governing body shall hear the objections as provided herein of all persons who have filed written notice of objection within the time prescribed and who may appear and make proof in relation thereto either in person or by their attorney. The governing body, at the sessions held to make final decisions on objections, may thereupon make such corrections in the assessment roll as it may deem proper and confirm the same or set it aside and provide for a new assessment. Whenever the governing body shall confirm an assessment, either as originally prepared or as thereafter corrected, a copy thereof certified by the clerk of the municipality shall be filed in the office of the clerk of court of the county in which the municipality is situate, and from the time of such filing the assessment impressed in the assessment roll shall constitute and be a lien on the real property against which it is assessed superior to all other liens and encumbrances, except the lien for property taxes, and shall be annually assessed and collected with the property taxes thereon.

HISTORY: 1962 Code Section 59-599.163; 1974 (58) 2813; 1999 Act No. 118, Section 2.



SECTION 5-37-140. Appeals from decisions of governing body.

Upon the confirmation of an assessment, if any, the governing body shall mail a written notice to all persons who have filed written objections as hereinabove provided of the amount of the assessment finally confirmed. Such property owner may appeal such assessment only if he shall, within twenty days after the mailing of the notice to him confirming the assessment, give written notice to the governing body of his intent to appeal his assessment to the court of common pleas of the county in which the property is situate; but no such appeal shall delay or stay the construction of improvements or affect the validity of the assessments confirmed and not appealed. Appeals shall be heard and determined on the record in the manner of appeals from administrative bodies in this State.

HISTORY: 1962 Code Section 59-599.164; 1974 (58) 2813; 1999 Act No. 118, Section 2.



SECTION 5-37-150. Powers are cumulative.

Nothing contained herein shall be construed to limit or restrict the powers of any incorporated municipality, but the authorizations herein contained shall be in addition to any such powers.

HISTORY: 1962 Code Section 59-599.165; 1974 (58) 2813; 1999 Act No. 118, Section 2.



SECTION 5-37-160. Effectiveness of petition or consent and of acts taken under other laws.

Any written petition or consent signed by a property owner prior to July 18, 1974, requesting or consenting to an assessment in an improvement district shall be effective and binding upon said property and property owner and all acts of any municipality taken under any other law shall be effective and binding upon all property owners in an improvement district.

HISTORY: 1962 Code Section 59-599.166; 1974 (58) 2813; 1999 Act No. 118, Section 2.



SECTION 5-37-170. Approval required for inclusion of streets in State highway system in mall developments.

No street in the state highway system shall be included in a mall development without prior written approval of the Department of Transportation.

HISTORY: 1962 Code Section 59-599.167; 1974 (58) 2813; 1999 Act No. 118, Section 2.



SECTION 5-37-180. Mall developments; streets near courthouses.

No street which is located in front of the county courthouse and adjacent thereto shall be included in the mall development without prior written approval of the governing body having jurisdiction over such public property. Likewise, no street which shall in effect block the entrance to the courthouse square shall be included in the mall complex without prior written approval of same governing body.

HISTORY: 1962 Code Section 59-599.168; 1974 (58) 2813; 1999 Act No. 118, Section 2.






CHAPTER 39 - CEMETERIES AND CEMETERY COMMISSIONS

SECTION 5-39-10. Acquisition and operation of cemeteries authorized; police powers outside municipality.

The city or town council of every incorporated city or town in this State may purchase or otherwise acquire, own, hold, operate, subdivide and develop cemeteries or burial grounds in or near such city or town and lands for cemeteries or burial grounds in or near such city or town and dispose of lots or portions of such cemeteries or burial grounds and lots or portions of such lands under such terms and conditions as the city or town council may prescribe. All police powers of any such municipality shall extend to any cemetery or burial ground owned, operated or controlled by the municipality which lies outside the incorporated limits thereof.

HISTORY: 1962 Code Section 47-1401; 1952 Code Section 47-1401; 1947 (45) 54.



SECTION 5-39-110. Appointment and term.

Any city or town council of any city or town in this State which has a population of more than two thousand and less than five thousand according to the latest census of the United States Government may create by ordinance for such city or town a cemetery commission to be composed of three resident qualified electors of such city or town and may elect three commissioners, the term of their office to run as follows: One commissioner for two years, one commissioner for four years and one commissioner for six years. At the expiration of each of such terms such city or town council shall elect a successor whose term of office shall be six years, so that not more than one of such commissioners' terms of office shall expire every two years.

HISTORY: 1962 Code Section 47-1411; 1952 Code Section 47-1411; 1942 Code Section 7452-1; 1939 (41) 292.



SECTION 5-39-120. Removal; vacancies.

When such commissioners are elected and accept the appointment of the office, they shall not be subject to removal by the council except for cause. Should a vacancy occur then the council shall elect a successor for the unexpired term only.

HISTORY: 1962 Code Section 47-1412; 1952 Code Section 47-1412; 1942 Code Section 7452-1; 1939 (41) 292.



SECTION 5-39-130. Duties and powers.

Such cemetery commission shall meet and from its number elect a chairman and secretary and shall meet thereafter as often as may be reasonably necessary. It shall receive from the custodian of such city or town any and all funds then in the hands of the officials of such city or town which may be allotted, bequeathed, devised, donated, given or otherwise acquired for cemetery purposes and shall continue to receive, accept and administer all such funds and property and shall hold, manage and invest them by loaning or depositing such funds or property under and in accordance with the statute law of this State pertaining to trust funds or fiduciaries, with full power and authority to acquire real estate by purchase and with full power and authority to sell and convey real estate upon the approval of the city or town council. It shall have charge of the upkeep and maintenance of the cemetery under the control of such city or town and shall fully discharge the duties pertaining to such cemetery from time to time.

HISTORY: 1962 Code Section 47-1413; 1952 Code Section 47-1413; 1942 Code Section 7452-1; 1939 (41) 292.



SECTION 5-39-210. Appointment and term.

Any incorporated city in this State having a population of twenty thousand inhabitants or above and owning a cemetery or burying ground may create by ordinance a cemetery commission, to be composed of three discreet persons, residents of such city, whose terms of office shall be six years from the date of their respective appointments, except that at the creation of such commission one shall be appointed for two years, one for four and the other for six.

HISTORY: 1962 Code Section 47-1431; 1952 Code Section 47-1431; 1942 Code Section 7536; 1935 (39) 97.



SECTION 5-39-220. Bond and compensation.

The commissioners shall each give bond in such sum as the city or town council shall fix, the premiums therefor to be paid out of the funds left with them, each fund bearing its proportion of such expense. The commissioners shall receive no compensation except such as may be allowed the secretary and treasurer, to be paid by the city or town, and the position of commissioner shall not be such office as defined or held in this State to prevent the holding of any office or position of honor, profit or trust.

HISTORY: 1962 Code Section 47-1432; 1952 Code Section 47-1432; 1942 Code Section 7536; 1935 (39) 97.



SECTION 5-39-230. Officers.

Every such commission shall once in every two years elect from its number a chairman and a secretary and treasurer.

HISTORY: 1962 Code Section 47-1433; 1952 Code Section 47-1433; 1942 Code Section 7536; 1935 (39) 97.



SECTION 5-39-240. Receipt of gifts, devises, bequests and the like for care of graves.

Any such commission may receive by gift, devise, bequest or settlement in trust any sum of money from any person turned over to it in trust to be invested and the income used in the upkeep and care of any grave or graves as may be then or thereafter designated by the person turning such fund over to it.

HISTORY: 1962 Code Section 47-1434; 1952 Code Section 47-1434; 1942 Code Section 7536; 1935 (39) 97.



SECTION 5-39-250. Transfer of funds to commission.

Any commission, committee, person, city or town now having funds in its hands for the upkeep and care of graves in such cemeteries may deliver such funds to such commission contemporaneously with a statement showing the sources and the designation of graves to be cared for and amounts therefor. A receipt from the commission shall operate as a discharge of liability for the amount so delivered.

HISTORY: 1962 Code Section 47-1435; 1952 Code Section 47-1435; 1942 Code Section 7536; 1935 (39) 97.



SECTION 5-39-260. Investments.

The members of any such commission shall invest or handle such funds in the manner provided by law for investments or handling of funds by executors, administrators, guardians and trustees, and the income shall be collected annually and expended in such manner as, in the judgment of the commission, will meet the purpose for which such fund was delivered.

HISTORY: 1962 Code Section 47-1436; 1952 Code Section 47-1436; 1942 Code Section 7536; 1935 (39) 97.



SECTION 5-39-270. Disbursements and reports.

No disbursement shall be made except by check, and at the end of each calendar year the commission shall make up and file with the city council a report showing all of its acts and doings and the funds received and disbursed during such year. All checks and vouchers shall be signed by the secretary and treasurer and one other member of the commission.

HISTORY: 1962 Code Section 47-1437; 1952 Code Section 47-1437; 1942 Code Section 7536; 1935 (39) 97.



SECTION 5-39-280. Liability of cities.

No liability shall attach to any city or town for any funds herein referred to or by reason of the handling or expenditure of such funds.

HISTORY: 1962 Code Section 47-1438; 1952 Code Section 47-1438; 1942 Code Section 7536; 1935 (39) 97.



SECTION 5-39-410. Acceptance of trust for maintenance of burial lots, graves, tombs and the like.

Any incorporated city in this State having a population of more than five thousand inhabitants and owning a cemetery may receive by gift, devise, bequest or settlement in trust any sum of money from any person when such sum is turned over to it in trust to be invested and the annual income used in maintaining, caring for or keeping in repair any tomb, burial lot, grave or graves as may be then or thereafter designated by the person creating such trust fund and agreed to by such city.

HISTORY: 1962 Code Section 47-1421; 1952 Code Section 47-1421; 1942 Code Section 7471; 1938 (40) 1662.



SECTION 5-39-420. Transfer of funds to city.

Any person that may have funds to be used for the maintenance, care or keeping in repair of any tomb, burial lot, grave or graves in any such cemetery may with the consent of any such city deliver such funds to such city with a statement showing the source thereof and the designation of the tomb, burial lot, grave or graves to be maintained, cared for or kept in repair, and a receipt from such city shall operate as a discharge of liability for the amount so delivered in trust to any such city.

HISTORY: 1962 Code Section 47-1422; 1952 Code Section 47-1422; 1942 Code Section 7471; 1938 (40) 1662.



SECTION 5-39-430. Ordinance shall provide terms of acceptance.

Any such city desiring to avail itself of the provisions of Sections 5-39-410 and 5-39-420 shall by ordinance or resolution provide the terms and conditions upon which any such trust funds will be received and administered by it, and no such city shall be liable to account for any such trust funds so long as such city shall substantially comply with such terms and conditions.

HISTORY: 1962 Code Section 47-1423; 1952 Code Section 47-1423; 1942 Code Section 7471; 1938 (40) 1662.



SECTION 5-39-440. City empowered to contract for service.

Any such city may contract with any person for the maintenance, care and keeping in repair of any tomb, burial lot or grave in any such cemetery for such consideration and upon such terms and conditions as may be fixed by any such city.

HISTORY: 1962 Code Section 47-1424; 1952 Code Section 47-1424; 1942 Code Section 7471; 1938 (40) 1662.









Title 6 - Local Government - Provisions Applicable to Special Purpose Districts and Other Political Subdivisions

CHAPTER 1 - GENERAL PROVISIONS

SECTION 6-1-10. Power of political subdivisions to proceed under legislation dealing with bankruptcy or composition of indebtedness.

The consent of the State is hereby granted to, and all appropriate powers are hereby conferred upon, any county, municipal corporation, township, school district, drainage district or other taxing or governmental unit organized under the laws of the State to institute any appropriate action and in any other respect to proceed under and take advantage of and avail itself of the benefits and privileges conferred, and to accept the burdens and obligations created, by any existing act of the Congress of the United States and any future enactment of the Congress of the United States relating to bankruptcy or the composition of indebtedness on the part of the counties, municipal corporations, townships, school districts, drainage districts and other taxing or governmental units or any of them.

HISTORY: 1962 Code Section 1-71; 1952 Code Section 1-71; 1942 Code Section 7041-1; 1939 (41) 10.



SECTION 6-1-20. Contractual agreements to provide joint public facilities and services authorized.

Local governments, including counties, municipalities and special service districts, may enter into contractual agreements with each other to provide joint public facilities and services when considered mutually desirable.

The governing body of each local government entering into such agreements for joint public facilities and services shall approve the contractual agreement and be parties thereto.

The provisions of this section shall not be construed to restrict the powers of the participating local governments nor permit the levy of taxes not otherwise authorized by law.

HISTORY: 1962 Code Section 1-75; 1967 (55) 267.



SECTION 6-1-30. Counties and municipalities authorized to implement Title I of the Housing and Community Development Act of 1974.

All counties and municipalities of this State may by appropriate resolution or ordinance implement the provisions of Title I of the Housing and Community Development Act of 1974, Public Law 93-383, enacted by the Congress of the United States, and shall be authorized to engage in all community development activities encompassed therein, including, but not limited to, the application for funds; designation of officials for administration of grants; acquisition of eligible property; appropriation of funds for eligible projects, property rehabilitation loans, grants and loan guarantees, relocation assistance, planning, management and administrative costs; and the execution of all plans, contracts, certifications, applications, agreements, indemnities, reports, guarantees and other documents required thereby. Local governments may enter into mutual contracts to accomplish the purposes of this section.

HISTORY: 1975 (59) 109.



SECTION 6-1-35. Preservation and protection of cemeteries.

(A) Counties and municipalities are authorized to preserve and protect any cemetery located within its jurisdiction which the county or municipality determines has been abandoned or is not being maintained and are further authorized to expend public funds and use county or municipal inmate labor, in the manner authorized by law, in connection with the cemetery.

(B) As used in this section, the term "preserve and protect" means to keep safe from destruction, peril, or other adversity and may include the placement of signs, markers, fencing, or other appropriate features so as to identify the site as a cemetery and so as to aid in the preservation and protection of the abandoned cemetery.

HISTORY: 1989 Act No. 125, Section 1.



SECTION 6-1-40. Interstate extension of water and sewer systems.

No water or sewage system owned or operated by a county, municipality, special purpose district, or political subdivision created, organized, or existing under the laws of any other state may be extended, leased, or operated in the unincorporated area of any county of this State unless the county governing body wherein the system is proposed to be extended, leased, or operated has by ordinance approved and authorized the extension, lease, or operation.

HISTORY: 1984 Act No. 448.



SECTION 6-1-50. Financial report required.

Counties and municipalities receiving revenues from state aid, currently known as Aid to Subdivisions, shall submit annually to the State Budget and Control Board, Office of Research and Statistics, Economic Research Section a financial report detailing their sources of revenue, expenditures by category, indebtedness, and other information as the State Budget and Control Board, Office of Research and Statistics, Economic Research Section requires. The State Budget and Control Board, Office of Research and Statistics, Economic Research Section shall determine the content and format of the annual financial report. The financial report for the most recently completed fiscal year must be submitted to the State Budget and Control Board, Office of Research and Statistics, Economic Research Section by January fifteenth of each year. If an entity fails to file the financial report by January fifteenth, then the chief administrative officer of the entity shall be notified in writing that the entity has thirty days to comply with the requirements of this section. The Director of the Office of Research and Statistics may, for good cause, grant a local entity an extension of time to file the annual financial report. Notification by the Director of the Office of Research and Statistics to the Comptroller General that an entity has failed to file the annual financial report thirty days after written notification to the chief administrative officer of the entity must result in the withholding of ten percent of subsequent payments of state aid to the entity until the report is filed. The State Budget and Control Board, Office of Research and Statistics, Economic Research Section is responsible for collecting, maintaining, and compiling the financial data provided by counties and municipalities in the annual financial report required by this section.

HISTORY: 1988 Act No. 365, Part I, Section 2; 2006 Act No. 388, Pt IV, Section 2.C, eff June 10, 2006; 2007 Act No. 57, Section 2.A, eff June 6, 2007.



SECTION 6-1-70. Prohibition on real estate transfer fees; exceptions.

(A) Except as provided in subsection (B), the governing body of each county, municipality, school district, or special purpose district may not impose any fee or tax of any nature or description on the transfer of real property unless the General Assembly has expressly authorized by general law the imposition of the fee or tax.

(B) A municipality that originally enacted a real estate transfer fee prior to January 1, 1991 may impose and collect a real estate transfer fee, by ordinance, regardless of whether imposition of the fee was discontinued for a period after January 1, 1991.

HISTORY: 1994 Act No. 497, Part II, Section 132A7; 1997 Act No. 155, Part II, Sections 71A, 72A.



SECTION 6-1-75. Allocation of aid to counties based on population of annexed areas.

Where a portion of one county is annexed to another county, the total amount allocated by the General Assembly under Aid to Subdivisions to the two counties must not exceed the total which would be allocated to the two counties separately. However, the population of the annexed areas must be taken into consideration in determining the proportionate share of the total allocation due to each county.

HISTORY: 1995 Act No. 145, Part II, Section 40.



SECTION 6-1-80. Budget adoption.

(A) A county, municipality, special purpose or public service district, and a school district shall provide notice to the public by advertising the public hearing before the adoption of its budget for the next fiscal year in at least one South Carolina newspaper of general circulation in the area. This notice must be given not less than fifteen days in advance of the public hearing and must be a minimum of two columns wide with a bold headline.

(B) The notice must include the following:

(1) the governing entity's name;

(2) the time, date, and location of the public hearing on the budget;

(3) the total revenues and expenditures from the current operating fiscal year's budget of the governing entity;

(4) the proposed total projected revenue and operating expenditures for the next fiscal year as estimated in next year's budget for the governing entity;

(5) the proposed or estimated percentage change in estimated operating budgets between the current fiscal year and the proposed budget;

(6) the millage for the current fiscal year; and

(7) the estimated millage in dollars as necessary for the next fiscal year's proposed budget.

(C) This notice is given in lieu of the requirements of Section 4-9-130.

HISTORY: 1995 Act No. 146, Section 9A.



SECTION 6-1-85. Monitor, review of tax burden borne by certain classes of property; determination and estimation of tax incidence; publication of reports.

(A) The Budget and Control Board, Division of Budget and Analyses, shall monitor and review the tax burden borne by the classes of property listed in Article X, Section 1 of the State Constitution. To determine the tax burden of each class of property, the Division of Budget and Analyses may use a ratio that compares total property taxes paid by the property class divided by the total fair market value of the property class. The Department of Revenue shall provide to the Division of Budget and Analyses the information on assessed values and fair market values of properties as collected in accordance with Section 59-20-20(3).

(B) The Budget and Control Board, Division of Budget and Analyses, shall develop a methodology to determine and estimate tax incidence. A tax incidence statement, prepared by the Division of Budget and Analyses, must be attached to any bill or resolution that has the potential to cause a shift in tax incidence. The tax incidence refers to the ultimate payer of a tax.

(C) The Budget and Control Board, Division of Budget and Analyses, may consult with outside experts with respect to fulfilling the requirements of subsections (A) and (B) of this section.

(D) Reports of the Budget and Control Board, Division of Budget and Analyses required under this section must be published and reported to the Governor, the members of the Budget and Control Board, the members of the General Assembly and made available to the public.

HISTORY: 1997 Act No. 138, Section 6.



SECTION 6-1-90. Authorization of gifts to certain volunteer service personnel.

(A) Notwithstanding another provision of law, the governing body of a local government may authorize the distribution of a gratuitous year-end or holiday monetary or other type of gift to the following categories of volunteer service personnel:

(1) reserve law enforcement officers;

(2) volunteer firefighters; or

(3) volunteer emergency medical service personnel.

(B) If the governing body of a local government elects to authorize the distribution of a gratuitous year-end or holiday monetary or other type of gift, it shall ensure all personnel in that respective category bequeathed pursuant to this section are treated equally.

HISTORY: 2013 Act No. 76, Section 2, eff June 13, 2013.



SECTION 6-1-110. Moratorium prohibited; notification requirement.

No municipality or county may adopt an ordinance which imposes a moratorium on a construction project for which a permit has been granted without giving a two-week notice in a newspaper of general circulation in the county in which the project is located. No moratorium may be imposed without at least two readings which are a week apart.

HISTORY: 1996 Act No. 357, Section 1.



SECTION 6-1-120. Confidentiality of county or municipal taxpayer information.

(A) Except in accordance with a proper judicial order or as otherwise provided by the Freedom of Information Act, it is unlawful for an officer or employee of a county or municipality, or the agent of such an officer or employee to divulge or make known in any manner the financial information, or other information indicative of units of goods or services sold, provided by a taxpayer included in a report, tax return, or application required to be filed by the taxpayer with that county or municipality pursuant to a county or municipal ordinance imposing a:

(1) tax authorized under Article 5 or Article 7;

(2) business license tax authorized under Section 4-9-30(12) or Section 5-7-30;

(3) fee the measure of which is:

(a) gross proceeds of sales of goods or services; or

(b) paid admissions to a place of amusement.

(B) Nothing in this section prohibits the:

(1) publication of statistics classified to prevent the identification of particular reports, returns, or applications and the information on them;

(2) inspection of reports, returns, or applications and the information included on them by an officer or employee of the county or municipality, or an agent retained by an officer or employee, in connection with audits of the taxpayer, appeals by the taxpayer, and collection efforts in connection with the tax or fee which is the subject of the return, report, or application;

(3) sharing of data between public officials or employees in the performance of their duties.

(C) A person who knowingly violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both. In addition, if the person convicted is an officer or employee of the county or municipality, the offender must be dismissed from the office or position held and is disqualified from holding a public office in this State for five years following the conviction.

HISTORY: 1999 Act No. 111, Section 1; 2000 Act No. 269, Section 1.



SECTION 6-1-130. Political subdivisions; scope of authority to set minimum wage rates.

(A) For purposes of this section "political subdivision" includes, but is not limited to a municipality, county, school district, special purpose district, or public service district.

(B) A political subdivision of this State may not establish, mandate, or otherwise require a minimum wage rate that exceeds the federal minimum wage rate set forth in Section 6 of the Fair Labor Standards Act of 1938, 29 U.S.C. 206. Also, a political subdivision of this State may not establish, mandate, or otherwise require a minimum wage rate related to employee wages that are exempt under 29 U.S.C. 201 et seq., the Fair Labor Standards Act of 1938.

(C) This section does not limit the authority of political subdivisions to establish wage rates in contracts to which they are a party.

(D) For purposes of this section, "wage" has the same meaning set forth in Section 3(m) of the Fair Labor Standards Act of 1938, 29 U.S.C. 203(m).

HISTORY: 2002 Act No. 243, Section 1.



SECTION 6-1-140. Advisory referenda regarding activities of local or regional hospitals.

Notwithstanding any other provision of law, for political subdivisions of this State that were created to operate hospitals on a local or regional basis, which receive Medicaid funds to directly provide health care services, and whose governing body is not a county board, committee, or commission within the meaning of Section 4-9-170, the ability to call for or conduct advisory referenda regarding their activities shall rest solely with the governing board of the political subdivision or a governmental body which appoints the board, including a county legislative delegation.

HISTORY: 2004 Act No. 272, Section 1, eff July 16, 2004.



SECTION 6-1-150. Derelict mobile homes; removal and sale.

(A) For purposes of this section:

(1) "Derelict mobile home" means a mobile home:

(a) that is:

(i) not connected to electricity or not connected to a source of safe potable water supply sufficient for normal residential needs, or both;

(ii) not connected to a Department of Health and Environmental Control approved wastewater disposal system; or

(iii) unoccupied for a period of at least thirty days and for which there is clear and convincing evidence that the occupant does not intend to return on a temporary or permanent basis; and

(b) that is so damaged, decayed, dilapidated, unsanitary, unsafe, or vermin-infested that it creates a hazard to the health or safety of the occupants, the persons using the mobile home, or the public.

(2) "Landowner" means the owner of real property on which a derelict mobile home is located.

(3) "Local governing body" means the governing body of a county or municipality.

(4) "Local official" means the office or agency that is responsible for inspecting or zoning property in a county or a municipality.

(5) "Mobile home" means a structure, not including a modular home, designed for temporary or permanent habitation and constructed to permit its transport on wheels, temporarily or permanently attached to its frame, from its place of construction or sale to a location where it is intended to be a housing unit or a storage unit. For purposes of this section only, "mobile home" includes both mobile and manufactured homes.

(B)(1) If a landowner seeks to have a mobile home removed from his property and sold, the landowner may apply to a magistrate and follow the procedures in Section 29-15-10. The landowner does not have to have the mobile home determined to be a derelict mobile home in order to have it removed from his property and sold following the procedures of Section 29-15-10.

(2) If a landowner seeks to have a mobile home determined to be derelict so it may be removed from the landowner's property and destroyed, the landowner must:

(a) apply to the local official to have the mobile home inspected;

(b) receive written confirmation from the local official that the mobile home has been inspected and meets the requirements for removal and disposal and provided in this section;

(c) file the required pleadings with the magistrate to seek to have the mobile home removed from the property and destroyed, and follow the procedures in Section 29-15-10 to notify the owner of the mobile home and any lienholders that the local official has determined the mobile home is a derelict mobile home and that the matter is the subject of a proceeding in the magistrates court; and

(d) post a notice on each door of the mobile home for thirty consecutive days reading substantially as follows:

"NOTICE

This mobile home is the subject of a proceeding in the magistrates court to determine if it will be removed from this property. For further information, please contact: (name and telephone number of landowner seeking removal) or (name and telephone number of magistrates court where action is pending).

(Date of Notice)"

(3) If, in a court proceeding with the proper notice, the magistrate determines that the mobile home is derelict, as provided in this section, and orders the derelict mobile home to be removed and destroyed, the landowner must remove and dispose of the derelict mobile home and send proof of the removal and disposal to the county auditor as provided in Section 12-49-85(D).

(C)(1) If a local official determines that a derelict mobile home has value for which it may be sold, the local official may apply to a magistrate and follow the procedures in Section 29-15-10 to notify the owner of the mobile home and any lienholders that the local official has determined the mobile home is a derelict mobile home and has filed the required pleadings with the magistrate to seek to have the mobile home removed from the property and sold.

(2) If a local official seeks to remove and destroy a derelict mobile home, the local official must follow the procedures in Section 29-15-10 to notify the owner of the mobile home and any lienholders that the local official has determined the mobile home is a derelict mobile home and has filed the required pleadings with the magistrate to seek to have the mobile home removed from the property and destroyed.

(3) In addition to the notice requirements in the magistrates court, in order to (a) remove and sell, or (b) remove and destroy a derelict mobile home, a local official must post a notice on each door of the mobile home for thirty consecutive days reading substantially as follows:

"NOTICE

This mobile home is the subject of a proceeding in the magistrates court to determine if it will be removed from this property. For further information, please contact: (name and telephone number of local government office seeking removal) or (name and telephone number of magistrates court where action is pending).

(Date of Notice)"

(4) In a court proceeding with the proper notice, a magistrate must determine whether a derelict mobile home may be either (a) removed and sold, or (b) removed and destroyed. In order for the mobile home to be removed and destroyed, it must meet the requirements of a derelict mobile home as defined in this section.

(5) If the magistrate determines that the mobile home is derelict and is to be removed and sold, the local official must follow the procedures in Section 29-15-10.

(6) If the magistrate determines that the mobile home is derelict and is to be removed and destroyed, the local official or the landowner must remove and dispose of the derelict mobile home and send proof of the removal and disposal to the county auditor as provided in Section 12-49-85(D).

(D)(1) All costs of removal and disposal are the responsibility of the owner of the derelict mobile home, and may be waived only by order of the magistrates court or if a local governing body has a program that covers removal and disposal costs.

(2) A lienholder of the derelict mobile home is not responsible for the costs of removal and disposal unless the lienholder or his agent effects a recovery of the mobile home under its lien and subsequently the lienholder or his agent knowingly abandons the mobile home on the property and allows the mobile home to become a derelict mobile home.

(3) If the landowner is the owner of the derelict mobile home and is unwilling or unable to pay the costs of removal and disposal, a lien for the costs of removal and disposal may be placed on the landowner's real property where the derelict mobile home was located.

(E) To defray the costs of location, identification, and inspection of derelict mobile homes, a local governing body may impose a registration fee of no more than twenty-five dollars to be paid when a manufactured home or mobile home is registered with the county or municipality. This fee may be in addition to all other fees and charges relating to a manufactured home or mobile home and may be required to be paid before electrical connection.

HISTORY: 2007 Act No. 45, Section 1, eff June 4, 2007.



SECTION 6-1-160. Authority to adopt ordinance allowing invocation to open public meeting of deliberative public body; definitions.

(A) For purposes of this section:

(1) "Public invocation" means an invocation delivered in a method provided pursuant to subsection (B) to open the public meeting of a deliberative public body. In order to comply with applicable constitutional law, a public invocation must not be exploited to proselytize or advance any one, or to disparage any other faith or belief.

(2) "Deliberative public body" means a state board or commission, the governing body of a county or municipal government, a school district, a branch or division of a county or municipal government, or a special purpose or public service district.

(B) A deliberative public body, by ordinance, resolution, or written policy statement, may adopt a policy to permit a public invocation as defined in subsection (A)(1) before each meeting of the public body, for the benefit of the public body. The policy may allow for an invocation to be offered on a voluntary basis, at the beginning of the meeting, by:

(1) one of the public officials, elected or appointed to the deliberative public body, so long as the opportunity for invocation duty is regularly and objectively rotated among all of that deliberative public body's public officials;

(2) a chaplain elected by the public officials of the deliberative public body; or

(3) an invocation speaker selected on an objective and rotating basis from among a wide pool of the religious leaders serving established religious congregations in the local community in which the deliberative public body meets. To ensure objectivity in the selection, the deliberative public body on an annual basis shall compile a list of all known, established religious congregations and assemblies by reference to local telephone books or similar sources, or both, and on an annual basis shall mail an invitation addressed to the 'religious leader' of each congregation and assembly. The invitation must contain, in addition to scheduling and other general information, the following statement: "A religious leader is free to offer an invocation according to the dictates of his own conscience, but, in order to comply with applicable constitutional law, the [name of deliberative public body issuing the invitation] requests that the public invocation opportunity not be exploited to proselytize or advance any one, or to disparage any other faith or belief". Each respondent who accepts the invitation to deliver an invocation at an upcoming meeting of the deliberative public body shall be scheduled to deliver an invocation on a first-come, first-served basis.

(C) In order that deliberative public bodies may have access to advice on the current status of the law concerning public invocations, the Attorney General's office shall prepare a statement of the applicable constitutional law and, upon request, make that statement available to a member of the General Assembly or a deliberative public body. As necessary, the Attorney General's office shall update this statement to reflect any changes made in the law. The Attorney General's office may make the statement available through the most economical and convenient method including, but not limited to, posting the statement on a web site.

(D) The Attorney General shall defend any deliberative public body against a facial challenge to the constitutionality of this act.

(E) Nothing in this section prohibits a deliberative public body from developing its own policy on public invocations based upon advice from legal counsel.

HISTORY: 2008 Act No. 241, Section 2 eff May 27, 2008.



SECTION 6-1-170. Preemption of local ordinance relating to immigration; civil actions.

(A) For purposes of this section, "political subdivision" includes, but is not limited to, a municipality, county, school district, special purpose district, or public service district.

(B) A political subdivision of this State may not enact any ordinance or policy that limits or prohibits a law enforcement officer, local official, or local government employee from seeking to enforce a state law with regard to immigration.

(C) A political subdivision of this State may not enact any ordinance or policy that limits or prohibits a law enforcement officer, local official, or local government employee from communicating to appropriate federal or state officials with regard to the immigration status of any person within this State.

(D) A city, county, municipality, or other local government or political subdivision may not enact any ordinance, policy, regulation, or other legislation pertaining to the employment, licensing, permitting, or otherwise doing business with a person based upon that person's authorization to work in the United States that exceeds or otherwise conflicts with federal law or that is in conflict with state law. An enactment found to be in conflict with federal or state law is void.

(E)(1) Notwithstanding any other provision of law, a resident of a political subdivision in this State may bring a civil action in the circuit court in which the resident and political subdivision are located to enjoin:

(a) an enactment by the political subdivision of any ordinance or policy that intentionally limits or prohibits a law enforcement officer, local official, or local government employee from seeking to enforce a state law with regard to immigration;

(b) an enactment by the political subdivision of any ordinance or policy that intentionally limits or prohibits a law enforcement officer, local official, or local government employee from communicating to appropriate federal or state officials regarding the immigration status of a person within this State; or

(c) an enactment by the political subdivision of any ordinance, policy, regulation, or other legislation pertaining to the employment, licensing, permitting, or otherwise doing business with a person based upon that person's authorization to work in the United States, which intentionally exceeds or conflicts with federal law or that intentionally conflicts with state law.

(2) A person who is not a resident of the political subdivision may not bring an action against the political subdivision pursuant to this subsection. The action must be brought against the political subdivision and not against an employee of the political subdivision acting in the employee's individual capacity.

(3) If the court finds that the political subdivision has intentionally violated this section, the court shall enjoin the enactment, action, policy, or practice, and may enter a judgment against the political subdivision of not less than one thousand dollars nor more than five thousand dollars for each day that the enactment, action, policy, or practice remains or remained in effect. The proceeds from any such judgment must be used to reimburse the resident's reasonable attorney's fees. Any remaining proceeds must be used to cover the administrative costs of implementing, investigating, and enforcing the provisions of Chapter 8, Title 41.

HISTORY: 2008 Act No. 280, Section 18, eff June 4, 2008; 2011 Act No. 69, Section 1, eff January 1, 2012.



SECTION 6-1-300. Definitions.

As used in the article:

(1) "Consumer price index" means the consumer price index for all-urban consumers published by the U.S. Department of Labor. In the event of a revision of the consumer price index, the index that is most consistent with the consumer price index for all-urban consumers as calculated in 1996 must be used.

(2) "Intergovernmental transfer of funding responsibility" means an act, resolution, court order, administrative order, or other action by a higher level of government that requires a lower level of government to use its own funds, personnel, facilities, or equipment.

(3) "Local governing body" means the governing body of a county, municipality, or special purpose district. As used in Section 6-1-320 only, local governing body also refers to the body authorized by law to levy school taxes.

(4) "New tax" is a tax that the local governing body had not enacted as of December 31, 1996.

(5) "Positive majority" means a vote for adoption by the majority of the members of the entire governing body, whether present or not. However, if there is a vacancy in the membership of the governing body, a positive majority vote of the entire governing body as constituted on the date of the final vote on the imposition is required.

(6) "Service or user fee" means a charge required to be paid in return for a particular government service or program made available to the payer that benefits the payer in some manner different from the members of the general public not paying the fee. "Service or user fee" also includes "uniform service charges".

(7) "Specifically authorized by the General Assembly" means an express grant of power:

(a) in a prior act;

(b) by this act; or

(c) in a future act.

HISTORY: 1997 Act No. 138, Section 7.



SECTION 6-1-310. Prohibition on imposition of new local taxes.

A local governing body may not impose a new tax after December 31, 1996, unless specifically authorized by the General Assembly.

HISTORY: 1997 Act No. 138, Section 7.



SECTION 6-1-315. Limitation on imposition or increase of business license and real estate professional and auctioneer fees.

(A) By ordinance adopted by a positive majority vote, a local governing body may impose a business license tax or increase the rate of a business license tax, authorized by Sections 4-9-30(12) and 5-7-30.

(B)(1) Notwithstanding any other provision of law, the governing body of a county or municipality may not impose a license, occupation, or professional tax or fee upon real estate licensees, except upon the broker-in-charge at the place where the real estate licensee shall maintain a principal or branch office. The license, occupation, or professional tax or fee shall permit the broker-in-charge and the broker's affiliated associate brokers, salespersons, and property managers to engage in all of the brokerage activities described in Chapter 57 of Title 40 without further licensing or taxing, other than the state licenses issued pursuant to Chapter 57 of Title 40 or pursuant to other provisions of law. No license, occupation, or professional tax or fee shall be required of the affiliated associate brokers, salespersons, or property managers of a broker-in-charge for such gross receipts upon which a license, occupation, or professional tax or fee has already been paid.

(2) Brokered transactions of real property in counties or municipalities other than those in which the broker-in-charge maintains a principal or branch office create a nexus for imposition of a license, occupation, or professional tax or fee only with respect to gross receipts derived from transactions of property located in that county or municipality.

(3) Notwithstanding any other provision of law, the governing body of a county or municipality may not impose a license, occupation, or professional tax or fee upon the gross proceeds of an auctioneer licensed under Chapter 6 of Title 40 for the first three auctions conducted by the auctioneer in the county or municipality, unless the auctioneer maintains a principal or branch office in the county or municipality.

HISTORY: 1997 Act No. 138, Section 7; 2008 Act No. 412, Section 1, eff June 25, 2008.



SECTION 6-1-320. Millage rate increase limitation; exceptions.

(A)(1) Notwithstanding Section 12-37-251(E), a local governing body may increase the millage rate imposed for general operating purposes above the rate imposed for such purposes for the preceding tax year only to the extent of the increase in the average of the twelve monthly consumer price indices for the most recent twelve-month period consisting of January through December of the preceding calendar year, plus, beginning in 2007, the percentage increase in the previous year in the population of the entity as determined by the Office of Research and Statistics of the State Budget and Control Board. If the average of the twelve monthly consumer price indices experiences a negative percentage, the average is deemed to be zero. If an entity experiences a reduction in population, the percentage change in population is deemed to be zero. However, in the year in which a reassessment program is implemented, the rollback millage, as calculated pursuant to Section 12-37-251(E), must be used in lieu of the previous year's millage rate.

(2) There may be added to the operating millage increase allowed pursuant to item (1) of this subsection any such increase, allowed but not previously imposed, for the three property tax years preceding the year to which the current limit applies.

(B) Notwithstanding the limitation upon millage rate increases contained in subsection (A), the millage rate limitation may be suspended and the millage rate may be increased upon a two-thirds vote of the membership of the local governing body for the following purposes:

(1) the deficiency of the preceding year;

(2) any catastrophic event outside the control of the governing body such as a natural disaster, severe weather event, act of God, or act of terrorism, fire, war, or riot;

(3) compliance with a court order or decree;

(4) taxpayer closure due to circumstances outside the control of the governing body that decreases by ten percent or more the amount of revenue payable to the taxing jurisdiction in the preceding year; or

(5) compliance with a regulation promulgated or statute enacted by the federal or state government after the ratification date of this section for which an appropriation or a method for obtaining an appropriation is not provided by the federal or state government.

(6) purchase by the local governing body of undeveloped real property or of the residential development rights in undeveloped real property near an operating United States military base which property has been identified as suitable for residential development but which residential development would constitute undesirable residential encroachment upon the United States military base as determined by the local governing body. The local governing body shall enact an ordinance authorizing such purchase and the ordinance must state the nature and extent of the potential residential encroachment, how the purchased property or development rights would be used and specifically how and why this use would be beneficial to the United States military base, and what the impact would be to the United States military base if such purchase were not made. Millage rate increases for the purpose of such purchase must be separately stated on each tax bill and must specify the property, or the development rights to be purchased, the amount to be collected for such purchase, and the length of time that the millage rate increase will be in effect. The millage rate increase must reasonably relate to the purchase price and must be rescinded five years after it was placed in effect or when the amount specified to be collected is collected, whichever occurs first. The millage rate increase for such purchase may not be reinstated unless approved by a majority of the qualified voters of the governmental entity voting in a referendum. The cost of holding the referendum must be paid from the taxes collected due to the increased millage rate; or

(7) to purchase capital equipment and make expenditures related to the installation, operation, and purchase of the capital equipment including, but not limited to, taxes, duty, transportation, delivery, and transit insurance, in a county having a population of less than one hundred thousand persons and having at least forty thousand acres of state forest land. For purposes of this section, "capital equipment" means an article of nonexpendable, tangible, personal property, to include communication software when purchased with a computer, having a useful life of more than one year and an acquisition cost of fifty thousand dollars or more for each unit.

If a tax is levied to pay for items (1) through (5) above, then the amount of tax for each taxpayer must be listed on the tax statement as a separate surcharge, for each aforementioned applicable item, and not be included with a general millage increase. Each separate surcharge must have an explanation of the reason for the surcharge. The surcharge must be continued only for the years necessary to pay for the deficiency, for the catastrophic event, or for compliance with the court order or decree.

(C) The millage increase permitted by subsection (B) is in addition to the increases from the previous year permitted pursuant to subsection (A) and shall be an additional millage levy above that permitted by subsection (A). The millage limitation provisions of this section do not apply to revenues, fees, or grants not derived from ad valorem property tax millage or to the receipt or expenditures of state funds.

(D) The restriction contained in this section does not affect millage that is levied to pay bonded indebtedness or payments for real property purchased using a lease-purchase agreement or used to maintain a reserve account. Nothing in this section prohibits the use of energy-saving performance contracts as provided in Section 48-52-670.

(E) Notwithstanding any provision contained in this article, this article does not and may not be construed to amend or to repeal the rights of a legislative delegation to set or restrict school district millage, and this article does not and may not be construed to amend or to repeal any caps on school millage provided by current law or statute or limitation on the fiscal autonomy of a school district that are more restrictive than the limit provided pursuant to subsection (A) of this section.

(F) The restriction contained in this section does not affect millage imposed to pay bonded indebtedness or operating expenses of a special tax district established pursuant to Section 4-9-30(5), but the special tax district is subject to the millage rate limitations in Section 4-9-30(5).

HISTORY: 1997 Act No. 138, Section 7; 1999 Act No. 114, Section 4; 2005 Act No. 145, Section 6, eff June 7, 2005; 2006 Act No. 388, Pt II, Section 2.A, eff January 1, 2007; 2007 Act No. 57, Section 3, eff June 6, 2007; 2007 Act No. 110, Section 34.A, eff June 21, 2007; 2007 Act No. 116, Section 40, eff June 28, 2007, applicable for tax years beginning after 2007; 2008 Act No. 410, Section 1, eff June 25, 2008; 2011 Act No. 57, Sections 2.A, 2.B, eff June 14, 2011.



SECTION 6-1-330. Local fee imposition limitations.

(A) A local governing body, by ordinance approved by a positive majority, is authorized to charge and collect a service or user fee. A local governing body must provide public notice of any new service or user fee being considered and the governing body is required to hold a public hearing on any proposed new service or user fee prior to final adoption of any new service or user fee. Public comment must be received by the governing body prior to the final reading of the ordinance to adopt a new service or user fee. A fee adopted or imposed by a local governing body prior to December 31, 1996, remains in force and effect until repealed by the enacting local governing body, notwithstanding the provisions of this section.

(B) The revenue derived from a service or user fee imposed to finance the provision of public services must be used to pay costs related to the provision of the service or program for which the fee was paid. If the revenue generated by a fee is five percent or more of the imposing entity's prior fiscal year's total budget, the proceeds of the fee must be kept in a separate and segregated fund from the general fund of the imposing governmental entity.

(C) If a governmental entity proposes to adopt a service or user fee to fund a service that was previously funded by property tax revenue, the notice required pursuant to Section 6-1-80 must include that fact in the text of the published notice.

(D) The governing body of a county may not impose a fee on agricultural lands, forestlands, or undeveloped lands for a stormwater, sediment, or erosion control program unless Chapter 14, Title 48 allows for the imposition of this fee on these lands; provided, that any county which imposes such a fee on these lands on the effective date of this subsection may continue to impose that fee under its same terms, conditions, and amounts.

HISTORY: 1997 Act No. 138, Section 7; 2009 Act No. 75, Section 2, eff June 16, 2009.



SECTION 6-1-500. Short title.

This article may be cited as the "Local Accommodations Tax Act".

HISTORY: 1997 Act No. 138, Section 8.



SECTION 6-1-510. Definitions.

As used in this article:

(1) "Local accommodations tax" means a tax on the gross proceeds derived from the rental or charges for accommodations furnished to transients as provided in Section 12-36-920(A) and which is imposed on every person engaged or continuing within the jurisdiction of the imposing local governmental body in the business of furnishing accommodations to transients for consideration.

(2) "Local governing body" means the governing body of a county or municipality.

(3) "Positive majority" means a vote for adoption by the majority of the members of the entire governing body, whether present or not. However, if there is a vacancy in the membership of the governing body, a positive majority vote of the entire governing body as constituted on the date of the final vote on the imposition is required.

HISTORY: 1997 Act No. 138, Section 8.



SECTION 6-1-520. Imposition of local accommodations tax.

(A) A local governing body may impose, by ordinance, a local accommodations tax, not to exceed three percent. However, an ordinance imposing the local accommodations tax must be adopted by a positive majority vote. The governing body of a county may not impose a local accommodations tax in excess of one and one-half percent within the boundaries of a municipality without the consent, by resolution, of the appropriate municipal governing body.

(B) All proceeds from a local accommodations tax must be kept in a separate fund segregated from the imposing entity's general fund. All interest generated by the local accommodations tax fund must be credited to the local accommodations tax fund.

HISTORY: 1997 Act No. 138, Section 8.



SECTION 6-1-530. Use of revenue from local accommodations tax.

(A) The revenue generated by the local accommodations tax must be used exclusively for the following purposes:

(1) tourism-related buildings including, but not limited to, civic centers, coliseums, and aquariums;

(2) tourism-related cultural, recreational, or historic facilities;

(3) beach access, renourishment, or other tourism-related lands and water access;

(4) highways, roads, streets, and bridges providing access to tourist destinations;

(5) advertisements and promotions related to tourism development; or

(6) water and sewer infrastructure to serve tourism-related demand.

(B)(1) In a county in which at least nine hundred thousand dollars in accommodations taxes is collected annually pursuant to Section 12-36-920, the revenues of the local accommodations tax authorized in this article may also be used for the operation and maintenance of those items provided in (A)(1) through (6) including police, fire protection, emergency medical services, and emergency-preparedness operations directly attendant to those facilities.

(2) In a county in which less than nine hundred thousand dollars in accommodations taxes is collected annually pursuant to Section 12-36-920, an amount not to exceed fifty percent of the revenue in the preceding fiscal year of the local accommodations tax authorized pursuant to this article may be used for the additional purposes provided in item (1) of this subsection.

HISTORY: 1997 Act No. 138, Section 8; 1999 Act No. 93, Section 13; 2002 Act No. 312, Section 1; 2006 Act No. 314, Section 1, eff June 1, 2006; 2010 Act No. 290, Section 35, eff January 1, 2011.



SECTION 6-1-540. Cumulative rate of local accommodations tax.

The cumulative rate of county and municipal local accommodations taxes for any portion of the county area may not exceed three percent, unless the cumulative total of such taxes were in excess of three percent prior to December 31, 1996, in which case the cumulative rate may not exceed the rate that was imposed as of December 31, 1996.

HISTORY: 1997 Act No. 138, Section 8.



SECTION 6-1-550. Local accommodations tax revenue upon annexation.

In an area of the county where the county has imposed a local accommodations tax that is annexed by a municipality, the municipality must receive only that portion of the revenue generated in excess of the county local accommodations tax revenue for the previous twelve months in the area annexed.

HISTORY: 1997 Act No. 138, Section 8.



SECTION 6-1-560. Real estate agents required to report when rental property listing dropped.

Real estate agents, brokers, corporations, or listing services required to remit taxes under this section must notify the appropriate local governmental entity or entities if rental property, previously listed by them, is dropped from their listings.

HISTORY: 1997 Act No. 138, Section 8.



SECTION 6-1-570. Remitting tax to local governing body; frequency determined by estimated average amounts.

The tax provided for in this article must be remitted to the local governing body on a monthly basis when the estimated amount of average tax is more than fifty dollars a month, on a quarterly basis when the estimated amount of average tax is twenty-five dollars to fifty dollars a month, and on an annual basis when the estimated amount of average tax is less than twenty-five dollars a month.

HISTORY: 1998 Act No. 419, Part II, Section 63A.



SECTION 6-1-700. Short title.

This article may be cited as the "Local Hospitality Tax Act".

HISTORY: 1997 Act No. 138, Section 9.



SECTION 6-1-710. Definitions.

As used in the article:

(1) "Local governing body" means the governing body of a county or municipality.

(2) "Local hospitality tax" is a tax on the sales of prepared meals and beverages sold in establishments or sales of prepared meals and beverages sold in establishments licensed for on-premises consumption of alcoholic beverages, beer, or wine.

(3) "Positive majority" means a vote for adoption by the majority of the members of the entire governing body, whether present or not. However, if there is a vacancy in the membership of the governing body, a positive majority vote of the entire governing body as constituted on the date of the final vote on the imposition is required.

HISTORY: 1997 Act No. 138, Section 9.



SECTION 6-1-720. Imposition of local hospitality tax.

(A) A local governing body may impose, by ordinance, a local hospitality tax not to exceed two percent of the charges for food and beverages. However, an ordinance imposing the local hospitality tax must be adopted by a positive majority vote. The governing body of a county may not impose a local hospitality tax in excess of one percent within the boundaries of a municipality without the consent, by resolution, of the appropriate municipal governing body.

(B) All proceeds from a local hospitality tax must be kept in a separate fund segregated from the imposing entity's general fund. All interest generated by the local hospitality tax fund must be credited to the local hospitality tax fund.

HISTORY: 1997 Act No. 138, Section 9.



SECTION 6-1-730. Use of revenue from local hospitality tax.

(A) The revenue generated by the hospitality tax must be used exclusively for the following purposes:

(1) tourism-related buildings including, but not limited to, civic centers, coliseums, and aquariums;

(2) tourism-related cultural, recreational, or historic facilities;

(3) beach access and renourishment;

(4) highways, roads, streets, and bridges providing access to tourist destinations;

(5) advertisements and promotions related to tourism development; or

(6) water and sewer infrastructure to serve tourism-related demand.

(B)(1) In a county in which at least nine hundred thousand dollars in accommodations taxes is collected annually pursuant to Section 12-36-920, the revenues of the hospitality tax authorized in this article may be used for the operation and maintenance of those items provided in (A)(1) through (6) including police, fire protection, emergency medical services, and emergency-preparedness operations directly attendant to those facilities.

(2) In a county in which less than nine hundred thousand dollars in accommodations taxes is collected annually pursuant to Section 12-36-920, an amount not to exceed fifty percent of the revenue in the preceding fiscal year of the local hospitality tax authorized pursuant to this article may be used for the additional purposes provided in item (1) of this subsection.

HISTORY: 1997 Act No. 138, Section 9; 1999 Act No. 93, Section 14; 2006 Act No. 314, Section 2, eff June 1, 2006; 2010 Act No. 290, Section 36, eff January 1, 2011.



SECTION 6-1-740. Cumulative rate of local hospitality tax.

The cumulative rate of county and municipal hospitality taxes for any portion of the county area may not exceed two percent, unless the cumulative total of such taxes was in excess of two percent or were authorized to be in excess of two percent prior to December 31, 1996, in which case the cumulative rate may not exceed the rate that was imposed or adopted as of December 31, 1996.

HISTORY: 1997 Act No. 138, Section 9.



SECTION 6-1-750. Local hospitality tax revenue upon annexation.

In an area of the county where the county has imposed a local hospitality tax that is annexed by a municipality, the municipality must receive only that portion of the revenue generated in excess of the county local hospitality tax revenue for the previous twelve months in the area annexed.

HISTORY: 1997 Act No. 138, Section 9.



SECTION 6-1-760. Ordinances prior to March 15, 1997; calculation; revenue.

(A) With respect to capital projects and as used in this section, "tourist" means a person who does not reside in but rather enters temporarily, for reasons of recreation or leisure, the jurisdictional boundaries of a municipality for a municipal project or the immediate area of the project for a county project.

(B) Notwithstanding any provision of this article, any ordinance enacted by county or municipality prior to March 15, 1997, imposing an accommodations fee which does not exceed the three percent maximum cumulative rate prescribed in Section 6-1-540, is calculated upon a base consistent with Section 6-1-510(1), and the revenue from which is used for the purposes enumerated in Section 6-1-530, remains authorized and effective after the effective date of this section. Any county or municipality is authorized to issue bonds, pursuant to Section 14(10), Article X of the Constitution of this State, utilizing the procedures of Section 4-29-68, Section 6-17-10 and related sections, or Section 6-21-10 and related sections, for the purposes enumerated in Section 6-1-530, to pledge as security for such bonds and to retire such bonds with the proceeds of accommodations fees imposed under Article 5 of this chapter, hospitality fees imposed under this chapter, state accommodations fees allocated pursuant to Section 6-4-10(1), (2), and (4), or any combination thereof, and the pledge of such other nontax revenues as may be available for those purposes for capital projects used to attract and support tourists.

HISTORY: 1997 Act No. 138, Section 10; 2010 Act No. 284, Section 1, eff upon approval (became law without the Governor's signature on June 28, 2010).



SECTION 6-1-770. Remitting tax to local governing body; frequency determined by estimated average amounts.

The tax provided for in this article must be remitted to the local governing body on a monthly basis when the estimated amount of average tax is more than fifty dollars a month, on a quarterly basis when the estimated amount of average tax is twenty-five dollars to fifty dollars a month, and on an annual basis when the estimated amount of average tax is less than twenty-five dollars a month.

HISTORY: 1998 Act No. 419, Part II, Section 63B.



SECTION 6-1-910. Short title.

This article may be cited as the "South Carolina Development Impact Fee Act".

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-920. Definitions.

As used in this article:

(1) "Affordable housing" means housing affordable to families whose incomes do not exceed eighty percent of the median income for the service area or areas within the jurisdiction of the governmental entity.

(2) "Capital improvements" means improvements with a useful life of five years or more, by new construction or other action, which increase or increased the service capacity of a public facility.

(3) "Capital improvements plan" means a plan that identifies capital improvements for which development impact fees may be used as a funding source.

(4) "Connection charges" and "hookup charges" mean charges for the actual cost of connecting a property to a public water or public sewer system, limited to labor and materials involved in making pipe connections, installation of water meters, and other actual costs.

(5) "Developer" means an individual or corporation, partnership, or other entity undertaking development.

(6) "Development" means construction or installation of a new building or structure, or a change in use of a building or structure, any of which creates additional demand and need for public facilities. A building or structure shall include, but not be limited to, modular buildings and manufactured housing. "Development" does not include alterations made to existing single-family homes.

(7) "Development approval" means a document from a governmental entity which authorizes the commencement of a development.

(8) "Development impact fee" or "impact fee" means a payment of money imposed as a condition of development approval to pay a proportionate share of the cost of system improvements needed to serve the people utilizing the improvements. The term does not include:

(a) a charge or fee to pay the administrative, plan review, or inspection costs associated with permits required for development;

(b) connection or hookup charges;

(c) amounts collected from a developer in a transaction in which the governmental entity has incurred expenses in constructing capital improvements for the development if the owner or developer has agreed to be financially responsible for the construction or installation of the capital improvements;

(d) fees authorized by Article 3 of this chapter.

(9) "Development permit" means a permit issued for construction on or development of land when no subsequent building permit issued pursuant to Chapter 9 of Title 6 is required.

(10) "Fee payor" means the individual or legal entity that pays or is required to pay a development impact fee.

(11) "Governmental entity" means a county, as provided in Chapter 9, Title 4, and a municipality, as defined in Section 5-1-20.

(12) "Incidental benefits" are benefits which accrue to a property as a secondary result or as a minor consequence of the provision of public facilities to another property.

(13) "Land use assumptions" means a description of the service area and projections of land uses, densities, intensities, and population in the service area over at least a ten-year period.

(14) "Level of service" means a measure of the relationship between service capacity and service demand for public facilities.

(15) "Local planning commission" means the entity created pursuant to Article 1, Chapter 29, Title 6.

(16) "Project" means a particular development on an identified parcel of land.

(17) "Proportionate share" means that portion of the cost of system improvements determined pursuant to Section 6-1-990 which reasonably relates to the service demands and needs of the project.

(18) "Public facilities" means:

(a) water supply production, treatment, laboratory, engineering, administration, storage, and transmission facilities;

(b) wastewater collection, treatment, laboratory, engineering, administration, and disposal facilities;

(c) solid waste and recycling collection, treatment, and disposal facilities;

(d) roads, streets, and bridges including, but not limited to, rights-of-way and traffic signals;

(e) storm water transmission, retention, detention, treatment, and disposal facilities and flood control facilities;

(f) public safety facilities, including law enforcement, fire, emergency medical and rescue, and street lighting facilities;

(g) capital equipment and vehicles, with an individual unit purchase price of not less than one hundred thousand dollars including, but not limited to, equipment and vehicles used in the delivery of public safety services, emergency preparedness services, collection and disposal of solid waste, and storm water management and control;

(h) parks, libraries, and recreational facilities.

(19) "Service area" means, based on sound planning or engineering principles, or both, a defined geographic area in which specific public facilities provide service to development within the area defined. Provided, however, that no provision in this article may be interpreted to alter, enlarge, or reduce the service area or boundaries of a political subdivision which is authorized or set by law.

(20) "Service unit" means a standardized measure of consumption, use, generation, or discharge attributable to an individual unit of development calculated in accordance with generally accepted engineering or planning standards for a particular category of capital improvements.

(21) "System improvements" means capital improvements to public facilities which are designed to provide service to a service area.

(22) "System improvement costs" means costs incurred for construction or reconstruction of system improvements, including design, acquisition, engineering, and other costs attributable to the improvements, and also including the costs of providing additional public facilities needed to serve new growth and development. System improvement costs do not include:

(a) construction, acquisition, or expansion of public facilities other than capital improvements identified in the capital improvements plan;

(b) repair, operation, or maintenance of existing or new capital improvements;

(c) upgrading, updating, expanding, or replacing existing capital improvements to serve existing development in order to meet stricter safety, efficiency, environmental, or regulatory standards;

(d) upgrading, updating, expanding, or replacing existing capital improvements to provide better service to existing development;

(e) administrative and operating costs of the governmental entity; or

(f) principal payments and interest or other finance charges on bonds or other indebtedness except financial obligations issued by or on behalf of the governmental entity to finance capital improvements identified in the capital improvements plan.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-930. Developmental impact fee.

(A)(1) Only a governmental entity that has a comprehensive plan, as provided in Chapter 29 of this title, and which complies with the requirements of this article may impose a development impact fee. If a governmental entity has not adopted a comprehensive plan, but has adopted a capital improvements plan which substantially complies with the requirements of Section 6-1-960(B), then it may impose a development impact fee. A governmental entity may not impose an impact fee, regardless of how it is designated, except as provided in this article. However, a special purpose district or public service district which (a) provides fire protection services or recreation services, (b) was created by act of the General Assembly prior to 1973, and (c) had the power to impose development impact fees prior to the effective date of this section is not prohibited from imposing development impact fees.

(2) Before imposing a development impact fee on residential units, a governmental entity shall prepare a report which estimates the effect of recovering capital costs through impact fees on the availability of affordable housing within the political jurisdiction of the governmental entity.

(B)(1) An impact fee may be imposed and collected by the governmental entity only upon the passage of an ordinance approved by a positive majority, as defined in Article 3 of this chapter.

(2) The amount of the development impact fee must be based on actual improvement costs or reasonable estimates of the costs, supported by sound engineering studies.

(3) An ordinance authorizing the imposition of a development impact fee must:

(a) establish a procedure for timely processing of applications for determinations by the governmental entity of development impact fees applicable to all property subject to impact fees and for the timely processing of applications for individual assessment of development impact fees, credits, or reimbursements allowed or paid under this article;

(b) include a description of acceptable levels of service for system improvements; and

(c) provide for the termination of the impact fee.

(C) A governmental entity shall prepare and publish an annual report describing the amount of all impact fees collected, appropriated, or spent during the preceding year by category of public facility and service area.

(D) Payment of an impact fee may result in an incidental benefit to property owners or developers within the service area other than the fee payor, except that an impact fee that results in benefits to property owners or developers within the service area, other than the fee payor, in an amount which is greater than incidental benefits is prohibited.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-940. Amount of impact fee.

A governmental entity imposing an impact fee must provide in the impact fee ordinance the amount of impact fee due for each unit of development in a project for which an individual building permit or certificate of occupancy is issued. The governmental entity is bound by the amount of impact fee specified in the ordinance and may not charge higher or additional impact fees for the same purpose unless the number of service units increases or the scope of the development changes and the amount of additional impact fees is limited to the amount attributable to the additional service units or change in scope of the development. The impact fee ordinance must:

(1) include an explanation of the calculation of the impact fee, including an explanation of the factors considered pursuant to this article;

(2) specify the system improvements for which the impact fee is intended to be used;

(3) inform the developer that he may pay a project's proportionate share of system improvement costs by payment of impact fees according to the fee schedule as full and complete payment of the developer's proportionate share of system improvements costs;

(4) inform the fee payor that:

(a) he may negotiate and contract for facilities or services with the governmental entity in lieu of the development impact fee as defined in Section 6-1-1050;

(b) he has the right of appeal, as provided in Section 6-1-1030;

(c) the impact fee must be paid no earlier than the time of issuance of the building permit or issuance of a development permit if no building permit is required.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-950. Procedure for adoption of ordinance imposing impact fees.

(A) The governing body of a governmental entity begins the process for adoption of an ordinance imposing an impact fee by enacting a resolution directing the local planning commission to conduct the studies and to recommend an impact fee ordinance, developed in accordance with the requirements of this article. Under no circumstances may the governing body of a governmental entity impose an impact fee for any public facility which has been paid for entirely by the developer.

(B) Upon receipt of the resolution enacted pursuant to subsection (A), the local planning commission shall develop, within the time designated in the resolution, and make recommendations to the governmental entity for a capital improvements plan and impact fees by service unit. The local planning commission shall prepare and adopt its recommendations in the same manner and using the same procedures as those used for developing recommendations for a comprehensive plan as provided in Article 3, Chapter 29, Title 6, except as otherwise provided in this article. The commission shall review and update the capital improvements plan and impact fees in the same manner and on the same review cycle as the governmental entity's comprehensive plan or elements of it.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-960. Recommended capital improvements plan; notice; contents of plan.

(A) The local planning commission shall recommend to the governmental entity a capital improvements plan which may be adopted by the governmental entity by ordinance. The recommendations of the commission are not binding on the governmental entity, which may amend or alter the plan. After reasonable public notice, a public hearing must be held before final action to adopt the ordinance approving the capital improvements plan. The notice must be published not less than thirty days before the time of the hearing in at least one newspaper of general circulation in the county. The notice must advise the public of the time and place of the hearing, that a copy of the capital improvements plan is available for public inspection in the offices of the governmental entity, and that members of the public will be given an opportunity to be heard.

(B) The capital improvements plan must contain:

(1) a general description of all existing public facilities, and their existing deficiencies, within the service area or areas of the governmental entity, a reasonable estimate of all costs, and a plan to develop the funding resources, including existing sources of revenues, related to curing the existing deficiencies including, but not limited to, the upgrading, updating, improving, expanding, or replacing of these facilities to meet existing needs and usage;

(2) an analysis of the total capacity, the level of current usage, and commitments for usage of capacity of existing public facilities, which must be prepared by a qualified professional using generally accepted principles and professional standards;

(3) a description of the land use assumptions;

(4) a definitive table establishing the specific service unit for each category of system improvements and an equivalency or conversion table establishing the ratio of a service unit to various types of land uses, including residential, commercial, agricultural, and industrial, as appropriate;

(5) a description of all system improvements and their costs necessitated by and attributable to new development in the service area, based on the approved land use assumptions, to provide a level of service not to exceed the level of service currently existing in the community or service area, unless a different or higher level of service is required by law, court order, or safety consideration;

(6) the total number of service units necessitated by and attributable to new development within the service area based on the land use assumptions and calculated in accordance with generally accepted engineering or planning criteria;

(7) the projected demand for system improvements required by new service units projected over a reasonable period of time not to exceed twenty years;

(8) identification of all sources and levels of funding available to the governmental entity for the financing of the system improvements; and

(9) a schedule setting forth estimated dates for commencing and completing construction of all improvements identified in the capital improvements plan.

(C) Changes in the capital improvements plan must be approved in the same manner as approval of the original plan.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-970. Exemptions from impact fees.

The following structures or activities are exempt from impact fees:

(1) rebuilding the same amount of floor space of a structure that was destroyed by fire or other catastrophe;

(2) remodeling or repairing a structure that does not result in an increase in the number of service units;

(3) replacing a residential unit, including a manufactured home, with another residential unit on the same lot, if the number of service units does not increase;

(4) placing a construction trailer or office on a lot during the period of construction on the lot;

(5) constructing an addition on a residential structure which does not increase the number of service units;

(6) adding uses that are typically accessory to residential uses, such as a tennis court or a clubhouse, unless it is demonstrated clearly that the use creates a significant impact on the system's capacity; and

(7) all or part of a particular development project if:

(a) the project is determined to create affordable housing; and

(b) the exempt development's proportionate share of system improvements is funded through a revenue source other than development impact fees.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-980. Calculation of impact fees.

(A) The impact fee for each service unit may not exceed the amount determined by dividing the costs of the capital improvements by the total number of projected service units that potentially could use the capital improvement. If the number of new service units projected over a reasonable period of time is less than the total number of new service units shown by the approved land use assumptions at full development of the service area, the maximum impact fee for each service unit must be calculated by dividing the costs of the part of the capital improvements necessitated by and attributable to the projected new service units by the total projected new service units.

(B) An impact fee must be calculated in accordance with generally accepted accounting principles.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-990. Maximum impact fee; proportionate share of costs of improvements to serve new development.

(A) The impact fee imposed upon a fee payor may not exceed a proportionate share of the costs incurred by the governmental entity in providing system improvements to serve the new development. The proportionate share is the cost attributable to the development after the governmental entity reduces the amount to be imposed by the following factors:

(1) appropriate credit, offset, or contribution of money, dedication of land, or construction of system improvements; and

(2) all other sources of funding the system improvements including funds obtained from economic development incentives or grants secured which are not required to be repaid.

(B) In determining the proportionate share of the cost of system improvements to be paid, the governmental entity imposing the impact fee must consider the:

(1) cost of existing system improvements resulting from new development within the service area or areas;

(2) means by which existing system improvements have been financed;

(3) extent to which the new development contributes to the cost of system improvements;

(4) extent to which the new development is required to contribute to the cost of existing system improvements in the future;

(5) extent to which the new development is required to provide system improvements, without charge to other properties within the service area or areas;

(6) time and price differentials inherent in a fair comparison of fees paid at different times; and

(7) availability of other sources of funding system improvements including, but not limited to, user charges, general tax levies, intergovernmental transfers, and special taxation.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-1000. Fair compensation or reimbursement of developers for costs, dedication of land or oversize facilities.

A developer required to pay a development impact fee may not be required to pay more than his proportionate share of the costs of the project, including the payment of money or contribution or dedication of land, or to oversize his facilities for use of others outside of the project without fair compensation or reimbursement.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-1010. Accounting; expenditures.

(A) Revenues from all development impact fees must be maintained in one or more interest-bearing accounts. Accounting records must be maintained for each category of system improvements and the service area in which the fees are collected. Interest earned on development impact fees must be considered funds of the account on which it is earned, and must be subject to all restrictions placed on the use of impact fees pursuant to the provisions of this article.

(B) Expenditures of development impact fees must be made only for the category of system improvements and within or for the benefit of the service area for which the impact fee was imposed as shown by the capital improvements plan and as authorized in this article. Impact fees may not be used for:

(1) a purpose other than system improvement costs to create additional improvements to serve new growth;

(2) a category of system improvements other than that for which they were collected; or

(3) the benefit of service areas other than the area for which they were imposed.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-1020. Refunds of impact fees.

(A) An impact fee must be refunded to the owner of record of property on which a development impact fee has been paid if:

(1) the impact fees have not been expended within three years of the date they were scheduled to be expended on a first-in, first-out basis; or

(2) a building permit or permit for installation of a manufactured home is denied.

(B) When the right to a refund exists, the governmental entity shall send a refund to the owner of record within ninety days after it is determined by the entity that a refund is due.

(C) A refund must include the pro rata portion of interest earned while on deposit in the impact fee account.

(D) A person entitled to a refund has standing to sue for a refund pursuant to this article if there has not been a timely payment of a refund pursuant to subsection (B) of this section.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-1030. Appeals.

(A) A governmental entity which adopts a development impact fee ordinance shall provide for administrative appeals by the developer or fee payor.

(B) A fee payor may pay a development impact fee under protest. A fee payor making the payment is not estopped from exercising the right of appeal provided in this article, nor is the fee payor estopped from receiving a refund of an amount considered to have been illegally collected. Instead of making a payment of an impact fee under protest, a fee payor, at his option, may post a bond or submit an irrevocable letter of credit for the amount of impact fees due, pending the outcome of an appeal.

(C) A governmental entity which adopts a development impact fee ordinance shall provide for mediation by a qualified independent party, upon voluntary agreement by both the fee payor and the governmental entity, to address a disagreement related to the impact fee for proposed development. Participation in mediation does not preclude the fee payor from pursuing other remedies provided for in this section or otherwise available by law.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-1040. Collection of development impact fees.

A governmental entity may provide in a development impact fee ordinance the method for collection of development impact fees including, but not limited to:

(1) additions to the fee for reasonable interest and penalties for nonpayment or late payment;

(2) withholding of the certificate of occupancy, or building permit if no certificate of occupancy is required, until the development impact fee is paid;

(3) withholding of utility services until the development impact fee is paid; and

(4) imposing liens for failure to pay timely a development impact fee.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-1050. Permissible agreements for payments or construction or installation of improvements by fee payors and developers; credits and reimbursements.

A fee payor and developer may enter into an agreement with a governmental entity, including an agreement entered into pursuant to the South Carolina Local Government Development Agreement Act, providing for payments instead of impact fees for facilities or services. That agreement may provide for the construction or installation of system improvements by the fee payor or developer and for credits or reimbursements for costs incurred by a fee payor or developer including interproject transfers of credits or reimbursement for project improvements which are used or shared by more than one development project. An impact fee may not be imposed on a fee payor or developer who has entered into an agreement as described in this section.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-1060. Article shall not affect existing laws.

(A) The provisions of this article do not repeal existing laws authorizing a governmental entity to impose fees or require contributions or property dedications for capital improvements. A development impact fee adopted in accordance with existing laws before the enactment of this article is not affected until termination of the development impact fee. A subsequent change or reenactment of the development impact fee must comply with the provisions of this article. Requirements for developers to pay in whole or in part for system improvements may be imposed by governmental entities only by way of impact fees imposed pursuant to the ordinance.

(B) Notwithstanding another provision of this article, property for which a valid building permit or certificate of occupancy has been issued or construction has commenced before the effective date of a development impact fee ordinance is not subject to additional development impact fees.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-1070. Shared funding among units of government; agreements.

(A) If the proposed system improvements include the improvement of public facilities under the jurisdiction of another unit of government including, but not limited to, a special purpose district that does not provide water and wastewater utilities, a school district, and a public service district, an agreement between the governmental entity and other unit of government must specify the reasonable share of funding by each unit. The governmental entity authorized to impose impact fees may not assume more than its reasonable share of funding joint improvements, nor may another unit of government which is not authorized to impose impact fees do so unless the expenditure is pursuant to an agreement under Section 6-1-1050 of this section.

(B) A governmental entity may enter into an agreement with another unit of government including, but not limited to, a special purpose district that does not provide water and wastewater utilities, a school district, and a public service district, that has the responsibility of providing the service for which an impact fee may be imposed. The determination of the amount of the impact fee for the contracting governmental entity must be made in the same manner and is subject to the same procedures and limitations as provided in this article. The agreement must provide for the collection of the impact fee by the governmental entity and for the expenditure of the impact fee by another unit of government including, but not limited to, a special purpose district that does not provide water and wastewater utilities, a school district, and a public services district unless otherwise provided by contract.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-1080. Exemptions; water or wastewater utilities.

The provisions of this chapter do not apply to a development impact fee for water or wastewater utilities, or both, imposed by a city, county, commissioners of public works, special purpose district, or nonprofit corporation organized pursuant to Chapter 35 or 36 of Title 33, except that in order to impose a development impact fee for water or wastewater utilities, or both, the city, county, commissioners of public works, special purpose district or nonprofit corporation organized pursuant to Chapter 35 or 36 of Title 33 must:

(1) have a capital improvements plan before imposition of the development impact fee; and

(2) prepare a report to be made public before imposition of the development impact fee, which shall include, but not be limited to, an explanation of the basis, use, calculation, and method of collection of the development impact fee; and

(3) enact the fee in accordance with the requirements of Article 3 of this chapter.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-1090. Annexations by municipalities.

A county development impact fee ordinance imposed in an area which is annexed by a municipality is not affected by this article until the development impact fee terminates, unless the municipality assumes any liability which is to be paid with the impact fee revenue.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-2000. Taxation or revenue authority by political subdivisions.

This article shall not create, grant, or confer any new or additional taxing or revenue raising authority to a political subdivision which was not specifically granted to that entity by a previous act of the General Assembly.

HISTORY: 1999 Act No. 118, Section 1.



SECTION 6-1-2010. Compliance with public notice or public hearing requirements.

Compliance with any requirement for public notice or public hearing in this article is considered to be in compliance with any other public notice or public hearing requirement otherwise applicable including, but not limited to, the provisions of Chapter 4, Title 30, and Article 3 of this chapter.

HISTORY: 1999 Act No. 118, Section 1.






CHAPTER 3 - EMERGENCY SEATS OF GOVERNMENT FOR POLITICAL SUBDIVISIONS

SECTION 6-3-10. Establishment of emergency locations for seats of government of political subdivisions.

Whenever, due to an emergency resulting from the effects of enemy attack, or the anticipated effects of a threatened enemy attack, it becomes imprudent, inexpedient or impossible to conduct the affairs of local government at the regular or usual place thereof, the governing body of each political subdivision of this State may meet at any place within or without the territorial limits of such political subdivision on the call of the presiding officer or any two members of such governing body, and shall proceed to establish and designate by ordinance, resolution or other manner, alternate or substitute sites or places as the emergency temporary location, or locations, of government where all, or any part, of the public business may be transacted and conducted during the emergency situation. Such sites or places may be within or without the territorial limits of such political subdivision and may be within or without this State.

HISTORY: 1962 Code Section 1-1031; 1962 (52) 2203.



SECTION 6-3-20. Conduct of public business at emergency locations.

During the period when the public business is being conducted at the emergency temporary location, or locations, the governing body and other officers of a political subdivision of this State shall have and possess and shall exercise, at such location, or locations, all of the executive, legislative and judicial powers and functions conferred upon such body and officers by or under the laws of this State. Such powers and functions may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time-consuming procedures and formalities prescribed by law and pertaining thereto, and all acts of such body and officers shall be as valid and binding as if performed within the territorial limits of their political subdivision.

HISTORY: 1962 Code Section 1-1032; 1962 (52) 2203.



SECTION 6-3-30. Chapter shall be controlling.

The provisions of this chapter shall control and be supreme in the event it shall be employed notwithstanding any statutory, charter or ordinance provision to the contrary or in conflict herewith.

HISTORY: 1962 Code Section 1-1033; 1962 (52) 2203.






CHAPTER 4 - ALLOCATION OF ACCOMMODATIONS TAX REVENUES

SECTION 6-4-5. Definitions.

As used in this chapter:

(1) "County area" means a county and municipalities within the geographical boundaries of the county.

(2) "Cultural", as it applies to members of advisory committees in Section 6-4-25, means persons actively involved and familiar with the cultural community of the area including, but not limited to, the arts, historical preservation, museums, and festivals.

(3) "Hospitality", as it applies to members of the committees in item (2), means persons directly involved in the service segment of the travel and tourism industry including, but not limited to, businesses that primarily serve visitors such as lodging facilities, restaurants, attractions, recreational amenities, transportation facilities and services, and travel information and promotion entities.

(4) "Travel" and "tourism" mean the action and activities of people taking trips outside their home communities for any purpose, except daily commuting to and from work.

HISTORY: 1991 Act No. 147, Section 1; 2001 Act No. 74, Section 2; 2002 Act No. 312, Section 2.



SECTION 6-4-10. Allocation to general fund; special fund for tourism; management and use of special fund.

The funds received by a municipality or a county in county areas collecting more than fifty thousand dollars from the local accommodations tax provided in Section 12-36-2630(3) must be allocated in the following manner:

(1) The first twenty-five thousand dollars must be allocated to the general fund of the municipality or county and is exempt from all other requirements of this chapter.

(2) Five percent of the balance must be allocated to the general fund of the municipality or county and is exempt from all other requirements of this chapter.

(3) Thirty percent of the balance must be allocated to a special fund and used only for advertising and promotion of tourism to develop and increase tourist attendance through the generation of publicity. To manage and direct the expenditure of these tourism promotion funds, the municipality or county shall select one or more organizations, such as a chamber of commerce, visitor and convention bureau, or regional tourism commission, which has an existing, ongoing tourist promotion program. If no organization exists, the municipality or county shall create an organization with the same membership standard in Section 6-4-25. To be eligible for selection the organization must be organized as a nonprofit organization and shall demonstrate to the municipality or county that it has an existing, ongoing tourism promotion program or that it can develop an effective tourism promotion program. Immediately upon an allocation to the special fund, a municipality or county shall distribute the tourism promotion funds to the organizations selected or created to receive them. Before the beginning of each fiscal year, an organization receiving funds from the accommodations tax from a municipality or county shall submit for approval a budget of planned expenditures. At the end of each fiscal year, an organization receiving funds shall render an accounting of the expenditure to the municipality or county which distributed them. Fees allocated pursuant to this subsection must not be used to pledge as security for bonds and to retire bonds. Also, fees allocated pursuant to this subsection must be allocated to a special fund and used only for advertising and promotion of tourism to develop and increase tourist attendance through the generation of publicity, and not used to pledge as security for bonds and to retire bonds.

(4)(a) The remaining balance plus earned interest received by a municipality or county must be allocated to a special fund and used for tourism-related expenditures. This section does not prohibit a municipality or county from using accommodations tax general fund revenues for tourism-related expenditures.

(b) The funds received by a county or municipality which has a high concentration of tourism activity may be used to provide additional county and municipal services including, but not limited to, law enforcement, traffic control, public facilities, and highway and street maintenance, as well as the continual promotion of tourism. The funds must not be used as an additional source of revenue to provide services normally provided by the county or municipality but to promote tourism and enlarge its economic benefits through advertising, promotion, and providing those facilities and services which enhance the ability of the county or municipality to attract and provide for tourists.

"Tourism-related expenditures" include:

1. advertising and promotion of tourism so as to develop and increase tourist attendance through the generation of publicity;

2. promotion of the arts and cultural events;

3. construction, maintenance, and operation of facilities for civic and cultural activities including construction and maintenance of access and other nearby roads and utilities for the facilities;

4. the criminal justice system, law enforcement, fire protection, solid waste collection, and health facilities when required to serve tourists and tourist facilities. This is based on the estimated percentage of costs directly attributed to tourists;

5. public facilities such as restrooms, dressing rooms, parks, and parking lots;

6. tourist shuttle transportation;

7. control and repair of waterfront erosion;

8. operating visitor information centers.

(c) Allocations to the special fund must be spent by the municipality or county within two years of receipt. If the allocations are not spent within two years, the municipality or county is subject to the provisions of Section 6-4-30(6). However, the time limit may be extended upon the recommendation of the county or municipality and approval of the South Carolina Accommodations Tax Oversight Committee in Section 6-4-30. An extension must include provisions that funds be committed for a specific project or program.

(d) In the expenditure of these funds, counties and municipalities are required to promote tourism and make tourism-related expenditures primarily in the geographical areas of the county or municipality in which the proceeds of the tax are collected where it is practical.

HISTORY: 1990 Act No. 612, Part II, Section 74B; 1991 Act No. 147, Section 1; 2010 Act No. 284, Section 2, eff upon approval (became law without the Governor's signature on June 28, 2010).



SECTION 6-4-15. Use of revenues to finance bonds.

A municipality or county may issue bonds, enter into other financial obligations, or create reserves to secure obligations to finance all or a portion of the cost of constructing facilities for civic activities, the arts, and cultural events which fulfill the purpose of this chapter. The annual debt service of indebtedness incurred to finance the facilities or lease payments for the use of the facilities may be provided from the funds received by a municipality or county from the accommodations tax in an amount not to exceed the amount received by the municipality or county after deduction of the accommodations tax funds dedicated to the general fund and the advertising and promotion fund. However, none of the revenue received by a municipality or county from the accommodations tax may be used to retire outstanding bonded indebtedness unless accommodations tax revenue was obligated for that purpose when the debt was incurred.

HISTORY: 1991 Act No. 147, Section 1.



SECTION 6-4-20. Administration account established; State Treasurer's duties; distribution of account revenues; exceptions to tourism spending mandate.

(A) An accommodations tax account is created to be administered by the State Treasurer.

(B) At the end of each fiscal year and before August first a percentage, to be determined by the State Treasurer, must be withheld from those county areas collecting four hundred thousand dollars or more from that amount which exceeds four hundred thousand dollars from the tax authorized by Section 12-36-2630(3), and that amount must be distributed to assure that each county area receives a minimum of fifty thousand dollars. The amount withheld from those county areas collecting four hundred thousand dollars or more must be apportioned among the municipalities and the county in the same proportion as those units received quarterly remittances in Section 12-36-2630(3). If the total statewide collections from the local accommodations tax exceeds the statewide collections for the preceding fiscal year then this fifty thousand dollar figure must be increased by a percentage equal to seventy-five percent of the statewide percentage increase in statewide collections for the preceding fiscal year. The difference between the fifty thousand dollars minimum and the actual collections within a county area must be distributed to the eligible units within the county area based on population as determined by the most recent United States census.

(C) At the end of each fiscal year and before August first, the State Treasurer shall distribute to each county area collecting more than fifty thousand dollars but less than four hundred thousand dollars an additional fifteen thousand dollars. If the total statewide collections from the local accommodations tax exceed the statewide collections for the preceding fiscal year, this fifteen thousand dollar figure must be increased by a percentage equal to seventy-five percent of the statewide percentage increase in statewide collections for the preceding fiscal year. This amount must be distributed in the same manner as the fifty thousand dollars in subsection (B). The amount paid those qualified county areas under this subsection must be paid from the account created under this section.

(D) The amount withheld in excess must be distributed to the county areas whose collections exceed four hundred thousand dollars based on the ratio of the funds available to the collections by each county area.

(E) The accommodations tax funds received by a municipality or county in county areas collecting fifty thousand dollars or less are not subject to the tourism-related provisions of this chapter.

(F) Two percent of the local accommodations tax levied pursuant to Section 12-36-2630(3) must be remitted quarterly and equally to the eleven agencies designated by law and regional organizations to administer multi-county tourism programs in the state tourism regions as identified in the promotional publications of the South Carolina Department of Parks, Recreation and Tourism. This remittance is in addition to other funds that may be allocated to the agencies by local governments.

(G) The State Treasurer may correct misallocations to counties and municipalities from accommodations tax revenues by adjusting subsequent allocations, but these adjustments may be made only in allocations made in the same fiscal year as the misallocation.

HISTORY: 1990 Act No. 612, Part II, Section 74B; 1991 Act No. 147, Section 1; 1991 Act No. 168, Section 2.



SECTION 6-4-25. Advisory Committee; guidelines for expenditures; annual reports; reports to Accommodations Tax Oversight Committee.

(A) A municipality or county receiving more than fifty thousand dollars in revenue from the accommodations tax in county areas collecting more than fifty thousand dollars shall appoint an advisory committee to make recommendations on the expenditure of revenue generated from the accommodations tax. The advisory committee consists of seven members with a majority being selected from the hospitality industry of the municipality or county receiving the revenue. At least two of the hospitality industry members must be from the lodging industry where applicable. One member shall represent the cultural organizations of the municipality or county receiving the revenue. For county advisory committees, members shall represent the geographic area where the majority of the revenue is derived. However, if a county which receives more in distributions of accommodations taxes than it collects in accommodations taxes, the membership of its advisory committee must be representative of all areas of the county with a majority of the membership coming from no one area.

(B) A municipality or county and its advisory committee shall adopt guidelines to fit the needs and time schedules of the area. The guidelines must include the requirements for applications for funds from the special fund used for tourism-related expenditures. A recipient's application must be reviewed by an advisory committee before it receives funds from a county or municipality.

(C) Advisory committees shall submit written recommendations to a municipality or county at least once annually. The recommendations must be considered by the municipality or county in conjunction with the requirements of this chapter.

(D) Municipalities and counties annually shall submit to the South Carolina Accommodations Tax Oversight Committee:

(1) end-of-the-year report detailing advisory committee accommodations tax recommendations;

(2) municipality's or county's action following the recommendations;

(3) list of how funds from the accommodations tax are spent, except for the first twenty-five thousand dollars and five percent of the balance in Section 6-4-10(2) allocated to the general fund. The list is due before October first and must include funds received and dispersed during the previous fiscal year;

(4) list of advisory committee members noting the chairman, business address if applicable, and representation of the hospitality industry including the lodging industry and cultural interests.

(E) The regional tourism agencies in Section 6-4-20 annually shall submit reports on their budgets and annual expenditure of accommodations tax funds pursuant to this chapter to the Accommodations Tax Oversight Committee.

HISTORY: 1991 Act No. 147, Section 1; 2002 Act No. 312, Section 3.



SECTION 6-4-35. Tourism Expenditure Review Committee.

(A) There is established the Tourism Expenditure Review Committee consisting of eleven members as follows:

(1) one member appointed by the Speaker of the House;

(2) one member appointed by the President Pro Tempore of the Senate;

(3) the Director of the South Carolina Department of Parks, Recreation and Tourism, or his designee, ex officio;

(4) eight members appointed by the Governor as follows:

(a) one member on the recommendation of the South Carolina Association of Tourism Regions;

(b) one member on the recommendation of the South Carolina Association of Convention and Visitors Bureaus;

(c) one member on the recommendation of the South Carolina Travel and Tourism Coalition;

(d) one member on the recommendation of the Municipal Association of South Carolina;

(e) one member on the recommendation of the South Carolina Association of Counties;

(f) one member on the recommendation of the Hospitality Association of South Carolina;

(g) one member on the recommendation of the South Carolina Arts Commission; and

(h) one member at large.

Appointed members shall serve for terms of four years and until their successors are appointed and qualify, except that of those first appointed by the Governor, four shall serve for a term of two years and the term must be noted on the appointment. Regardless of the date of appointment, all terms expire July first of the applicable year. Members shall serve without compensation but may receive the mileage, subsistence, and per diem allowed by law for members of state boards, committees, and commissions. Vacancies must be filled in the manner of original appointment for the unexpired portion of the term.

(B)(1)(a) The Tourism Expenditure Review Committee shall serve as the oversight authority on all questionable tourism-related expenditures and to that end, all reports filed pursuant to Section 6-4-25(D)(3) must be forwarded to the committee for review to determine if they are in compliance with this chapter. The municipality or county must be notified if an expenditure is questioned, and the committee may consider any further supporting information the municipality or county may provide. If the committee finds an expenditure to be in noncompliance, it shall certify the noncompliance to the State Treasurer, who shall withhold the amount of the expenditure found in noncompliance from subsequent distributions in accommodations tax revenue otherwise due the municipality or county. An appeal from an action of the committee under this subitem lies with the Administrative Law Judge Division.

(b) If the committee determines that a municipality or county has failed to file the reports required pursuant to Section 6-4-25(D)(3), it may impose a fee of five hundred dollars a month or part of a month for each month the report is not filed, but not more than five thousand dollars. The committee shall certify the penalty to the State Treasurer, who shall withhold the amount of the penalty from subsequent distributions otherwise due the municipality or county. An appeal from an action of the committee under this subitem lies with the Administrative Law Judge Division.

(c) Allocations withheld must be reallocated proportionately to all other recipients.

(2) The committee has jurisdiction to investigate and research facts on written complaints submitted to it with regard to the appropriate tourism-related expenditures and resolve these complaints as provided in item (1) of this subsection.

(3) The committee shall forward copies of information submitted by the local governments and regional tourism agencies pursuant to Section 6-4-25 arising under the tourism provisions of this chapter to the Department of Parks, Recreation and Tourism, which shall publish an annual report on the information submitted.

HISTORY: 2001 Act No. 74, Section 3.A; 2003 Act No. 38, Section 1, eff June 2, 2003.






CHAPTER 5 - INVESTMENT OF FUNDS BY POLITICAL SUBDIVISIONS

SECTION 6-5-10. Authorized investments by political subdivisions.

(a) The governing body of any municipality, county, school district, or other local government unit or political subdivision and county treasurers may invest money subject to their control and jurisdiction in:

(1) Obligations of the United States and its agencies, the principal and interest of which is fully guaranteed by the United States.

(2) Obligations issued by the Federal Financing Bank, Federal Farm Credit Bank, the Bank of Cooperatives, the Federal Intermediate Credit Bank, the Federal Land Banks, the Federal Home Loan Banks, the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, the Government National Mortgage Association, the Federal Housing Administration, and the Farmers Home Administration, if, at the time of investment, the obligor has a long-term, unenhanced, unsecured debt rating in one of the top two ratings categories, without regard to a refinement or gradation of rating category by numerical modifier or otherwise, issued by at least two nationally recognized credit rating organizations.

(3)(i) General obligations of the State of South Carolina or any of its political units; or (ii) revenue obligations of the State of South Carolina or its political units, if at the time of investment, the obligor has a long-term, unenhanced, unsecured debt rating in one of the top two ratings categories, without regard to a refinement or gradation of rating category by numerical modifier or otherwise, issued by at least two nationally recognized credit rating organizations.

(4) Savings and Loan Associations to the extent that the same are insured by an agency of the federal government.

(5) Certificates of deposit where the certificates are collaterally secured by securities of the type described in (1) and (2) above held by a third party as escrow agent or custodian, of a market value not less than the amount of the certificates of deposit so secured, including interest; provided, however, such collateral shall not be required to the extent the same are insured by an agency of the federal government.

(6) Repurchase agreements when collateralized by securities as set forth in this section.

(7) No load open-end or closed-end management type investment companies or investment trusts registered under the Investment Company Act of 1940, as amended, where the investment is made by a bank or trust company or savings and loan association or other financial institution when acting as trustee or agent for a bond or other debt issue of that local government unit, political subdivision, or county treasurer if the particular portfolio of the investment company or investment trust in which the investment is made (i) is limited to obligations described in items (1), (2), (3), and (6) of this subsection, and (ii) has among its objectives the attempt to maintain a constant net asset value of one dollar a share and to that end, value its assets by the amortized cost method.

(8) A political subdivision receiving Medicaid funds appropriated by the General Assembly in the annual general appropriations act may utilize appropriated funds and other monies generated by hospital operations to participate in principal protected investments in the form of notes, bonds, guaranteed investment contracts, debentures, or other contracts issued by a bank chartered in the United States or agency of a bank if chartered in the United States, financial institution, insurance company, or other entity which provides for full principal payment at the end of a contract term not to exceed twelve years if the issuer has received a rating in one of three highest general rating categories issued by no fewer than two nationally recognized credit rating organizations. No more than forty percent of the appropriated funds and other monies generated by hospital operations may be invested in the manner provided in this item. Revenue realized pursuant to these investments must be expended on health care services.

(b) The provisions of this chapter shall not impair the power of a municipality, county, school district or other local governmental unit or political subdivision or county treasurer to hold funds in deposit accounts with banking institutions as otherwise authorized by law.

(c) Such investments shall have maturities consistent with the time or times when the invested moneys will be needed in cash.

(d) For purposes of subsection (a), in the case of a defeased obligation, an obligation shall be treated as the obligation of the issuer of the obligation included in the qualifying defeasance escrow for the defeased obligation. A "defeased obligation" means any obligation the payment of which is secured and payable solely from a qualifying defeasance escrow and the terms of which may not be amended or modified without the consent of each of the holders of the defeased obligation. A "qualifying defeasance escrow" means a deposit of securities, including defeasance obligations, with a trustee or similar fiduciary under the terms of an agreement that requires the trustee or fiduciary to apply the proceeds of any interest payments or maturity of the defeasance obligation to the payment of the defeased obligation and when the trustee or fiduciary has received verification from a certified public accountant that the payments will be sufficient to pay the defeased obligation timely. A defeasance obligation must not be callable or subject to prepayment by the issuer and it must be a direct general obligation of the United States and its agencies, or an obligation the payment of principal and interest on which is fully and unconditionally guaranteed by the United States.

HISTORY: 1962 Code Section 1-67; 1967 (55) 625; 1977 Act No. 222; 1988 Act No. 518; 1990 Act No. 326, Section 1; 2000 Act No. 387, Part II, Section 50; 2007 Act No. 110, Section 56, eff June 21, 2007; 2007 Act No. 116, Section 61, eff June 28, 2007, applicable for tax years beginning after 2007; 2008 Act No. 231, Section 3, eff upon approval (became law without the Governor's signature on May 22, 2008).



SECTION 6-5-15. Securing deposits of funds by local entities.

(A) As used in this section, "local entity" means the governing body of a municipality, county, school district, other local government unit or political subdivision, or a county treasurer.

(B) A qualified public depository, as defined in subsection (G) of this section, upon the deposit of funds by a local entity, must secure these deposits by deposit insurance, surety bonds, investment securities, or letters of credit to protect the local entity against loss in the event of insolvency or liquidation of the institution or for any other cause.

(C) To the extent that these deposits exceed the amount of insurance coverage provided by the Federal Deposit Insurance Corporation, the qualified public depository at the time of deposit must:

(1) furnish an indemnity bond in a responsible surety company authorized to do business in this State; or

(2) pledge as collateral:

(a) obligations of the United States;

(b) obligations fully guaranteed both as to principal and interest by the United States;

(c) general obligations of this State or any political subdivision of this State; or

(d) obligations of the Federal National Mortgage Association, the Federal Home Loan Bank, Federal Farm Credit Bank, or the Federal Home Loan Mortgage Corporation; or

(3) provide an irrevocable letter of credit issued by the Federal National Mortgage Association, the Federal Home Loan Bank, Federal Farm Credit Bank, or the Federal Home Loan Mortgage Corporation, in which the local entity is named as beneficiary and the letter of credit otherwise meets the criteria established and prescribed by the local entity.

(D) The local entity must exercise prudence in accepting collateral securities or other forms of deposit security.

(E)(1) A qualified public depository has the following options:

(a) To secure all or a portion of uninsured funds under the Dedicated Method where all or a portion of the uninsured funds are secured separately. The qualified public depository shall maintain a record of all securities pledged, with the record being an official record of the qualified public depository and made available to examiners or representatives of all regulatory agencies. The local entity shall maintain a record of the securities pledged for monitoring purposes.

(b) To secure all or the remainder of uninsured funds under the Pooling Method where a pool of collateral is established by the qualified public depository under the direction of the State Treasurer for the benefit of local entities. The depository shall obtain written approval from each entity before pooling an entity's collateral. The depository shall maintain a record of all securities pledged, with the record being an official record of the qualified public depository and made available to examiners or representatives of all regulatory agencies. The State Treasurer shall determine the requirements and operating procedures for this pool. The State Treasurer is responsible for monitoring and ensuring a depository's compliance and providing monthly reports to each local entity in the pool.

(2) Notwithstanding the provisions of item (1) of this subsection, the local entity, when other federal or state law applies, may require a qualified public depository to secure all uninsured funds separately under the Dedicated Method.

(F) A qualified public depository shall not accept or retain any funds that are required to be secured unless it has deposited eligible collateral equal to its required collateral with some proper depository pursuant to this chapter.

(G) "Qualified public depository" means any national banking association, state banking association, federal savings and loan association, or federal savings bank located in this State and any bank, trust company, or savings institution organized under the law of this State that receives or holds funds that are secured pursuant to this chapter.

HISTORY: 2004 Act No. 270, Section 1, eff July 16, 2004; 2008 Act No. 231, Section 1, eff January 1, 2009.



SECTION 6-5-20. Delegation of investment authority.

The governing body may delegate the investment authority provided by Section 6-5-10 to the treasurer or other financial officer or any fiscal agent or corporate trustee charged with custody of the funds of the local government, who shall thereafter assume full responsibility for such investment transaction until the delegation of authority terminates or is revoked.

HISTORY: 1962 Code Section 1-68; 1967 (55) 625.



SECTION 6-5-30. Assistance of State Treasurer.

The State Treasurer is authorized to assist local governments in investing funds that are temporarily in excess of operating needs by:

(1) Explaining investment opportunities to such local governments through publication and other appropriate means;

(2) Acquainting such local governments with the State's practice and experience in investing short-term funds; and

(3) Providing technical assistance in investment of idle funds to local governments that request such assistance.

HISTORY: 1962 Code Section 1-69; 1967 (55) 625.



SECTION 6-5-40. Chapter shall be supplementary to other statutes.

The provisions of this chapter are not in lieu of, but are supplementary to, existing analogous statutory authorizations relating to investments, all of which shall remain in full force and effect.

HISTORY: 1962 Code Section 1-70; 1967 (55) 625.






CHAPTER 6 - SOUTH CAROLINA POOLED INVESTMENT FUND

SECTION 6-6-10. Establishment of South Carolina Pooled Investment Fund.

Notwithstanding any other provision of law, the State Treasurer may establish and maintain a common trust fund to be known as the South Carolina Pooled Investment Fund in which may be deposited public monies in excess of current needs which are under the custody of any county treasurer or the governing body of any municipality, county, school district, regional council of government, or any other political subdivision of the State.

HISTORY: 1983 Act No. 54.



SECTION 6-6-20. Adoption of accounting principles and regulations; investments.

The treasurer shall adopt accounting procedures from which the exact interest of the monies combined for investment can be determined and may adopt regulations as may be necessary to administer the provisions of this chapter. He may invest the monies of the fund in the same types of investments provided for in Sections 6-5-10, 11-9-660, and 11-9-661.

HISTORY: 1983 Act No. 54.



SECTION 6-6-30. Sale of participation units to political subdivisions.

The Treasurer may sell to all political subdivisions of the State participation units in the fund which shall be legal investments for the subdivisions in addition to the investments and deposits authorized in Section 6-5-10, 12-45-220, and 11-1-60. The officials charged with custody of the monies of the political subdivisions are authorized to invest in the participation units of the fund only with the consent of their governing bodies.

HISTORY: 1983 Act No. 54; 1985 Act No. 201, Part II, Section 46.



SECTION 6-6-40. Annual report by treasurer.

The treasurer shall annually report to the General Assembly and to the governing body of the political subdivision where the public monies are invested and the rate of interest the investment is earning.

HISTORY: 1983 Act No. 54.






CHAPTER 7 - PLANNING BY LOCAL GOVERNMENTS

SECTION 6-7-10. Declaration of purpose.

The intent of this chapter is to enable municipalities and counties acting individually or in concert to preserve and enhance their present advantages, to overcome their present handicaps, and to prevent or minimize such future problems as may be foreseen. To accomplish this intent local governments are encouraged to plan for future development; to prepare, adopt, and from time to time revise, a comprehensive plan to guide future local development; and to participate in a regional planning organization to coordinate local planning and development with that of the surrounding region. As aids in the implementation of the comprehensive plan local governments are encouraged to adopt and enforce appropriate land use controls, and cooperate with other governmental authorities.

The provisions of this chapter are declared to be necessary for the promotion, protection, and improvement of the public health, safety, comfort, good order, appearance, convenience, prosperity, morals, and general welfare.

Any county or municipality may, but shall not be required to, exercise any of the powers granted by this chapter. Whenever such a governing authority shall elect to exercise any of the powers granted by this chapter, such powers shall be exercised in the manner hereinafter prescribed.

HISTORY: 1962 Code Section 14-341; 1967 (55) 863.



SECTION 6-7-15. Church-related activities; zoning ordinances in single family residences.

(A) For purposes of this section, "church-related activities" does not include regularly scheduled worship services.

(B) Notwithstanding any other provision of law, no zoning ordinance of a municipality or county may prohibit church-related activities in a single-family residence.

HISTORY: 1998 Act No. 276, Section 1.



SECTION 6-7-20. Effect of chapter on certain planning organizations.

This chapter shall not have any effect upon the powers and duties of any planning organization, either local or regional, existing prior to July 3, 1967.

HISTORY: 1962 Code Section 14-342; 1967 (55) 863.



SECTION 6-7-110. Authorization and geographic groupings for regional councils of government; participation by municipalities.

The governing bodies of the counties are authorized to create regional councils of government by means of an agreement approved by the governing bodies of the participating counties and approved by the Governor. The regional councils of government, including more than one county, shall be grouped in accordance with the following geographic areas:

1--Anderson, Cherokee, Greenville, Oconee, Pickens and Spartanburg;

2--Abbeville, Edgefield, Greenwood, Laurens, McCormick and Saluda;

3--Chester, Lancaster, Union and York;

4--Fairfield, Lexington, Newberry and Richland;

5--Allendale, Aiken, Bamberg, Barnwell, Calhoun and Orangeburg;

6--Clarendon, Kershaw, Lee and Sumter;

7--Chesterfield, Darlington, Dillon, Florence, Marion and Marlboro;

8--Georgetown, Horry and Williamsburg;

9--Berkeley, Charleston and Dorchester; and

10--Beaufort, Colleton, Hampton and Jasper.

At least two counties within the foregoing geographic groupings shall be necessary participants in order to form such regional councils of government, and no county shall belong to more than one such regional council of government. The governing bodies of municipalities lying within a county which is a part of one of the foregoing geographic areas may participate as a member of such regional council of government, irrespective of whether the county within which such municipality lies is or is not a member, by approval of the agreement creating the regional council of government, and no municipality shall belong to more than one such council of government. In those municipalities which may be bisected by county lines, the municipality shall participate in the geographic grouping, as set forth above, within which the major portion of its population lies.

In Georgetown County, appointments made pursuant to this section are governed by the provisions of Act 515 of 1996.

HISTORY: 1962 Code Section 14-343; 1971 (57) 485.



SECTION 6-7-120. Terms of regional council agreement.

Such agreements herein provided for shall describe the area served by the organization, provisions for representation, financing, and other matters not inconsistent with the provisions of this article.

HISTORY: 1962 Code Section 14-344; 1971 (57) 485.



SECTION 6-7-130. Members of regional council; representatives on policy-making body.

Each county and municipality executing the agreement creating the regional council of government must be a member. Representation of members on the policymaking body of the regional council of government must be as prescribed in the agreement creating the council of governments. The agreement shall specify the procedure for the appointment of representatives of the member local governments; provided, however, at least a majority of the members of the policymaking body must be members of the governing bodies of the participating cities and counties. Provided, further, that a resident member of the General Assembly may be appointed by their respective resident county legislative delegation from each county comprising the council with these members serving ex officio. If a county has no resident member of the General Assembly, then the county council shall select a member of the General Assembly who represents some or all of the county in question to serve ex officio, but no member is required to serve pursuant to such selection. The representatives of the members serving on the policymaking body shall serve without salary for a term of four years; however, these representatives may be reimbursed for expenses incurred in the performance of their duties. The regional council of government shall adopt bylaws designating the officers and their method of selection and providing for the conduct of its business.

HISTORY: 1962 Code Section 14-345; 1971 (57) 485; 1998 Act No. 393, Section 1.



SECTION 6-7-140. Powers and duties of regional councils.

In discharging its responsibilities, the regional council of government shall have the power and duty to:

(1) Prepare studies and make recommendations on such matters as it deems appropriate;

(2) Coordinate and promote cooperative programs and action with and among its members and other governmental and nongovernmental entities, including those of other states;

(3) Study and make recommendations on matters affecting the public health, safety, general welfare, education, recreation, pollution control, utilities, planning, development and such other matters as the common interest of the participating governments may dictate;

(4) Provide continuing technical assistance, and information to the member local governments and other agencies and individuals;

(5) In general, the regional council of government shall have the power to carry on such planning activities and the development of such studies and programs as it deems to be in the interest of the area;

(6) Acquire and dispose of real and personal property necessary to the conduct of its business;

(7) After coordination with the appropriate State, local and Federal agencies, the regional council of government may adopt such plans and programs as it may from time to time prepare. Such plans and programs as are adopted shall constitute the recommendations of the regional council of government.

HISTORY: 1962 Code Section 14-346; 1971 (57) 485.



SECTION 6-7-150. Cooperation with and acceptance of funds from other agencies.

A regional council of government may cooperate with, contract with, and accept funds from Federal, State, or local governments, public or semi-public agencies or private individuals or corporations. It may expend such funds and it may carry out such cooperative undertakings and contracts.

HISTORY: 1962 Code Section 14-347; 1971 (57) 485.



SECTION 6-7-155. Disbursement of funds to regional councils of government.

The State Treasurer shall remit to each regional council of government its share of state funds upon approval by the Division of Budget and Analyses of the State Budget and Control Board.

HISTORY: 1995 Act No. 145, Part II, Section 39.



SECTION 6-7-157. Spending plan prior to receipt of funds by regional council; annual audit.

Before receipt of state funds, each regional council of government shall submit a plan for the expenditure of appropriated funds to the State Budget and Control Board. Within ninety days following the end of the fiscal year, each council of government shall submit to the board a copy of an audit of appropriated funds to be performed by an independent certified public accountant.

HISTORY: 1995 Act No. 145, Part II, Section 38.



SECTION 6-7-160. Employment of staff and expert assistance.

The regional council of government may employ such staff, consultants and other expert assistance as it deems necessary.

HISTORY: 1962 Code Section 14-348; 1971 (57) 485.



SECTION 6-7-170. Appropriation of funds for expenses of council; audit; annual report.

The member local governments may appropriate funds to meet the expenses of the regional council of government. The council shall keep books of account which shall be independently audited at least once in each calendar year. A copy of the audit report shall be provided to the member cities and counties. The regional council of government shall make an annual report of its activities to the member cities and counties.

HISTORY: 1962 Code Section 14-349; 1971 (57) 485.



SECTION 6-7-180. Appropriation of funds, facilities and equipment for council by political subdivisions.

The governing authorities of the local governmental entities within the designated geographic area of each council of governments may appropriate funds, loan, lease, or sell facilities, equipment and supplies to the council of government.

HISTORY: 1962 Code Section 14-349.1; 1971 (57) 485.



SECTION 6-7-185. Allocation of appropriation to regional councils.

Fifty percent of the amount appropriated in the annual general appropriations act for the regional councils of governments must be divided equally among the ten districts. The remaining fifty percent must be allocated in proportion to the population of each district according to the most recent United States census.

HISTORY: 1995 Act No. 145, Part II, Section 37.



SECTION 6-7-190. Councils declared to be public agencies; exemption from taxation; participation in State Retirement System; services of State Purchasing Department.

Each council of government established under authority of this article exists for nonprofit and public purposes and is a public agency, and the carrying out of the purpose of each council of government is exclusively for public benefit and its property is public property, and no council of government is required to pay any state or local ad valorem tax, income tax, or other taxes from which public agencies are exempt. Councils of government may participate in the State Retirement System and utilize the services of the State Purchasing Department of the Division of General Services.

HISTORY: 1962 Code Section 14-349.2; 1971 (57) 485; 1986 Act No. 382; 1992 Act No. 364, Section 2.



SECTION 6-7-200. Duties of local or regional councils organized under other laws.

Each local or regional council of governments organized under another provision of law shall submit an informational copy of all plans or studies which it adopts from time to time to the appropriate regional council of governments created under this article.

HISTORY: 1962 Code Section 14-349.3; 1971 (57) 485.



SECTION 6-7-210. Certain laws shall not be invalidated by article.

Nothing contained herein shall be construed to repeal the provisions of Act No. 160, approved by the Governor on April 7 1971, the provisions of which shall continue in full force and effect; provided, nothing herein contained shall invalidate any act providing for regional councils of government limited to the geographical area of a single county.

HISTORY: 1962 Code Section 14-349.4; 1971 (57) 485.



SECTION 6-7-1210. "Official map" defined.

"Official map" means a map or maps showing the location of existing or proposed public street, highway, and public utility rights-of-way, public building sites and public open spaces adopted by the governing authority of a municipality or county in accordance with the provisions of this chapter. A public building site is one on which a building is to be constructed for public use with public funds.

HISTORY: 1962 Code Section 14-350.39; 1967 (55) 863.



SECTION 6-7-1220. Authorization for and purpose of official maps.

Counties and municipalities may establish official maps to reserve future locations of any street, highway, or public utility rights-of-way, public building site or public open space for future public acquisition and to regulate structures or changes in land use in such rights-of-way, building sites or open spaces. This authority is declared necessary in order to promote and preserve the public safety, economy, good order, appearance, convenience, prosperity, and general welfare and is one of the several instruments of land use control authorized by this chapter for the implementation of comprehensive plans, or parts thereof, adopted in accordance with the provisions of this chapter.

HISTORY: 1962 Code Section 14-350.40; 1967 (55) 863.



SECTION 6-7-1230. Establishment of official map.

The governing authority of a municipality may establish an official map of the municipality. The governing authority of a county may establish an official map of the unincorporated areas of the county. Such official maps may show the location of existing or proposed public street, highway and utility rights-of-way, public building sites, and public open spaces. The official map may include the whole or any part or parts of the municipality or county within the jurisdiction of the establishing governing authority. The governing authority shall certify the fact of the establishment of the official maps to the clerk of the circuit court of the county.

The official map may consist of any number of separate maps which need not be drawn to the same scale; however, such maps shall be indexed on a single map depicting the area of jurisdiction of the governing authority.

HISTORY: 1962 Code Section 14-350.41; 1967 (55) 863.



SECTION 6-7-1240. Creation of maps by planning commission showing recommended lines of streets or highways, public building sites, public utilities or public open space.

After the local planning commission shall have prepared and adopted a comprehensive plan or at least the major street portion of such plan and upon receiving approval thereof by the appropriate governing authority, the local planning commission may make or cause to be made surveys for the exact location of the lines of proposed new, extended, widened and otherwise improved streets and highways in the whole or in any portion of the municipality or county and to make and certify to the governing authority a map or maps of the area thus surveyed on which are indicated the lines recommended by the local planning commission as the mapped lines of the rights-of-way required for future streets and highways and for future extensions, widenings and other improvements to existing streets and highways.

After the local planning commission shall have prepared and adopted a comprehensive plan or at least the public building sites, public open spaces or public utilities portion of such comprehensive plan, and upon receiving approval thereof by the appropriate governing authority, the local planning commission may make or cause to be made, from time to time, surveys of the exact location of the boundary lines of proposed new and enlarged sites for public buildings, public parks, public playgrounds, public utilities and other public open spaces in the whole or in any portion of the municipality or county and to make and certify to the governing authority of the municipality or to the governing authority of the county maps of the areas thus surveyed on which are indicated the locations of the lines recommended by the planning commission as the mapped boundary lines of future public building sites, public parks, public playgrounds, public utilities and other future open space areas.

The making or certifying of such maps by the planning commission shall be in the form of a recommendation and shall not of itself constitute the opening or establishment of any street or highway or public building site or public park, public playground, public utility or other public open space or the taking or acceptance of any land for such purpose.

HISTORY: 1962 Code Section 14-350.42; 1967 (55) 863.



SECTION 6-7-1250. Adoption of and hearing on map of proposed boundary lines.

After the local planning commission shall have made and recommended to the appropriate governing authority maps on which are indicated the locations of the lines recommended by the planning commission as the mapped boundary lines of future streets and highways, future street and highway extensions and widenings, future public building sites, public parks, public utilities, public playgrounds and other future public open space areas, the appropriate governing authority may adopt such maps as the official maps.

Before adopting the map as the official map, the governing authority shall hold a public hearing thereon which shall be advertised and conducted according to the lawfully prescribed procedures for that municipality or county. If no established procedures exist, then at least fifteen days' notice of the time and place of the public hearing shall be published in a newspaper of general circulation in the municipality or county.

HISTORY: 1962 Code Section 14-350.43; 1967 (55) 863.



SECTION 6-7-1260. Procedure for making additions and modifications to map.

The governing authority of the municipality or the governing authority of the county from time to time may make additions to or modifications of its official maps.

No change in or departure from the maps shall be made until such proposed changes or departures shall first have been submitted to the local planning commission for review and recommendation. The local planning commission shall have thirty days within which to submit its report. If the local planning commission fails to submit a report within the thirty-day period, it shall be deemed to have recommended that the changes or departures be approved. Before taking such action, the governing authority shall hold a public hearing thereon, according to the provisions set forth in this chapter.

HISTORY: 1962 Code Section 14-350.44; 1967 (55) 863.



SECTION 6-7-1270. No permits for construction or change in land use allowed within mapped lines; procedure for appeal.

After adoption of any official map by the governing authority of the municipality or the governing authority of the county no permit shall be issued for the construction, improvement, repair or moving of any building or structure and no change in land use shall be made on any land located within the mapped lines of any street or highway, public building site, public utility line, or public open space as shown on the official map. In cases where any permit has been refused under this authority, the following appeal procedure may be utilized by any affected property owner:

(1) An appeal shall be presented to the appropriate local planning commission.

(2) The local planning commission shall evaluate the appeal and make a report within thirty days to the governing authority and to any other appropriate public agency. If no report is made within thirty days, the planning commission shall be deemed to have recommended that the appeal be granted.

(3) The local planning commission's report shall recommend:

(a) That the governing authority take official action to exempt the affected land from the restrictions of the official map; or

(b) That the governing authority take official action to authorize the issuance of desired permits subject to specified conditions; or

(c) That the governing authority initiate appropriate action to acquire the property.

(4) Upon receipt of the report of the local planning commission the governing authority shall within one hundred days:

(a) Take official action to exempt the affected land from the restrictions of the official map; provided, that such exemption shall have no effect on any applicable zoning restrictions pertaining to permitted uses; or

(b) Take official action to authorize the issuance of the denied permits subject to specified conditions accepted by the owner; provided, that such conditions shall not be contrary to any applicable zoning restrictions pertaining to permitted uses; or

(c) Either enter into an agreement to acquire or institute condemnation proceedings to acquire the property affected. Action to acquire such property may be instituted by the governing authority or other appropriate public agency.

Failure of the governing authority to act within one hundred days of the receipt of the report of the local planning commission shall be deemed to constitute approval of the proposed appeal. Thereupon, denied permits shall be issued upon demand.

HISTORY: 1962 Code Section 14-350.45; 1967 (55) 863.



SECTION 6-7-1280. Procedure for obtaining exemption of property from restrictions of official map.

After adoption of any official map by the governing authority of the municipality or the governing authority of the county any property owner owning property located within the mapped lines of any street or highway, public building site, public utility line, or public open space as shown on the official map, may apply to the local planning commission for exemption of such property from the restrictions of the official map. When such application has been made the following procedure shall be utilized:

(1) The local planning commission shall evaluate the application and make a report within thirty days to the governing authority and to any other appropriate public agency. If no report is made within thirty days, the planning commission shall be deemed to have recommended that the application be granted.

(2) The local planning commission's report shall recommend:

(a) That the governing authority take official action to exempt the affected property from the restrictions of the official map; or

(b) That the governing authority initiate appropriate action to acquire the property.

(3) Upon receipt of the report of the local planning commission the governing authority shall within seventy-five days:

(a) Take official action to exempt the affected property from the restrictions of the official map; provided, that such exemption shall have no effect on any applicable zoning restrictions pertaining to permitted uses; or

(b) Either enter into an agreement to acquire or institute condemnation proceedings to acquire the property affected. Action to acquire such property may be instituted by the governing authority or other appropriate public agency. Failure of the governing authority to act within seventy-five days of the receipt of the report of the local planning commission shall be deemed to constitute granting of the application.

HISTORY: 1962 Code Section 14-350.46; 1967 (55) 863.






CHAPTER 8 - BUILDING CODES ENFORCEMENT OFFICERS

SECTION 6-8-10. Definitions.

As used in this chapter:

(1) "Building codes enforcement officer" means a person employed by a local jurisdiction, who is responsible for administering a building inspection department, enforcement or rendering interpretations of building, residential, plumbing, electrical, mechanical, fuel gas and energy conservation codes, performing building plan reviews, or performing inspections on one or more building systems.

(2) "Construction trade discipline" means a discipline, other than any activity regulated by Chapter 13, Title 46, related to the construction of a building including, but not limited to, building, electrical, gas, plumbing, mechanical, or energy services.

(3) "Contract inspector" means a person certified to perform a building inspection, other than a special inspection, in a construction trade discipline within a local jurisdiction on a contract basis.

(4) "Local jurisdiction" means a municipality or county of this State.

(5) "Special inspector" means a person certified to perform special inspections in one or more construction trade disciplines pursuant to the International Building Code.

(6) "Special registration" means a current authorization issued by the South Carolina Building Codes Council for a person who holds a certification by a recognized code organization, approved by the council, in no more than one construction trade discipline.

(7) "General registration" means a current authorization issued by the South Carolina Building Codes Council for a person certified in multiple construction trade disciplines by a code organization recognized and approved by the council.

HISTORY: 1997 Act No. 123, Section 3; 2009 Act No. 20, Section 1, eff upon approval (became law without the Governor's signature on May 20, 2009).



SECTION 6-8-20. South Carolina Building Codes Council; powers and duties.

(A) The South Carolina Building Codes Council is responsible for the registration of a building codes enforcement officer, contract inspector, and special inspector pursuant to this chapter. The council or its designated representative may conduct hearings and proceedings required by law or considered necessary by the council. The Department of Labor, Licensing and Regulation shall employ and supervise personnel needed to administer this chapter. The council may promulgate regulations for the proper enforcement of this chapter.

(B) The council shall keep a record of its hearings and proceedings and publish a roster of its registrants. A registrant shall notify the council of a change in required information within ten days of the change.

HISTORY: 1997 Act No. 123, Section 3; 2009 Act No. 20, Section 1, eff upon approval (became law without the Governor's signature on May 20, 2009).



SECTION 6-8-30. Certificates of registration; provisional registration.

(A) Certificates of registration issued without examination to building codes enforcement officers employed in codes enforcement by July 2, 2003, remain valid only for the position and locality held at the time of registration and may be renewed.

(B) Upon initial employment by a local jurisdiction, an uncertified individual must be granted a provisional registration without examination which is valid from the date the individual is assigned to perform code enforcement, for the time period authorized by regulation for the requested registration classification. A current or previously registered individual holding all certifications required for the registration classification for which the person was hired, may be granted a provisional registration for a different classification. The provisional registration may not be renewed.

HISTORY: 1997 Act No. 123, Section 3; 1999 Act No. 44, Section 1; 2009 Act No. 20, Section 1, eff upon approval (became law without the Governor's signature on May 20, 2009).



SECTION 6-8-40. Registration requirement for codes enforcement officer, contract inspector and special inspector; penalties.

(A) Unless registered pursuant to the requirements of this chapter, a person may not practice as a code enforcement officer, contract inspector, or special inspector in this State, except an architect licensed by the Board of Architectural Examiners of this State or an engineer registered by the Board of Professional Engineers and Land Surveyors of this State may practice as a special inspector without additional registration required by this chapter.

(B) It is unlawful to act as a building codes enforcement officer, contract inspector, or special inspector without having first obtained authorization from the Building Codes Council and the Department of Labor, Licensing and Regulation. A person violating this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days for a first violation of this section. For each subsequent violation, a person is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars.

(C) A separate violation occurs on each day of a violation.

HISTORY: 1997 Act No. 123, Section 3; 2009 Act No. 20, Section 1, eff upon approval (became law without the Governor's signature on May 20, 2009).



SECTION 6-8-50. Violations of chapter; injunction.

If the council has reason to believe that a person is violating or intends to violate a provision of this chapter, in addition to other remedies, it may order the person to refrain from the conduct. The council may apply to the Administrative Law Court for an injunction restraining the person from the conduct. The court may issue a temporary injunction ex parte not to exceed ten days and upon notice and full hearing may issue other orders in the matter it considers proper. No bond is required of the council by the court as a condition to the issuance of an injunction or order pursuant to this section.

HISTORY: 1997 Act No. 123, Section 3; 2009 Act No. 20, Section 1, eff upon approval (became law without the Governor's signature on May 20, 2009).



SECTION 6-8-60. Application for registration; special and general registration.

(A) A person seeking registration as required by this chapter shall apply on a form prescribed by the council.

(B) An applicant shall furnish satisfactory proof to the council of valid certification by a recognized code organization or testing agency in the general or special construction trade discipline for which he is employed to perform an inspection. A special registration authorizes the registrant to practice in the named construction discipline only. A general registration authorizes a registrant to practice in all construction trade disciplines for which certification has been obtained. The council or its designated representatives shall review the guidelines employed by the code organization or testing agency in order to determine their continued compatibility with the requirements considered by the council to be consistent with this chapter.

(C) A local jurisdiction may impose additional requirements upon a person employed as a building codes enforcement officer or contract inspector in its jurisdiction.

HISTORY: 1997 Act No. 123, Section 3; 2009 Act No. 20, Section 1, eff upon approval (became law without the Governor's signature on May 20, 2009).



SECTION 6-8-70. Duration of certificates; renewal; continuing education requirements; funding.

(A) All registrations, except provisional, expire on July first of each odd-numbered year unless renewed before that date. Renewal of a registration must be based upon a determination by council of the applicant's participation in approved continuing education. The council may promulgate regulations setting forth the continuing education requirements for a registrant. A person failing to renew registration by the expiration date may not practice until registered in accordance with this chapter and shall qualify in the manner provided for new registrants.

(B) Funding for the certification, training, and continuing education of building code enforcement officers employed by local jurisdictions must be appropriated to the Department of Labor, Licensing and Regulation in the manner provided in Section 38-7-35.

(C) Certification, training, and continuing education of building code enforcement officers providing inspection services to local jurisdictions on a contractual basis do not qualify for funding as provided in subsection (B).

HISTORY: 1997 Act No. 123, Section 3; 2009 Act No. 20, Section 1, eff upon approval (became law without the Governor's signature on May 20, 2009).






CHAPTER 9 - BUILDING CODES

SECTION 6-9-5. Public policy for building codes.

(A) The public policy of South Carolina is to maintain reasonable standards of construction in buildings and other structures in the State consistent with the public health, safety, and welfare of its citizens. To secure these purposes, a person performing building codes enforcement must be certified by the South Carolina Building Codes Council, and this act is necessary to provide for certification.

(B) To clarify the intent of the General Assembly and address questions which might arise or have arisen with respect to provisions of the nationally known codes which have been or are in place, only those portions or provisions of the nationally known building and safety codes which relate to building standards and safety are binding upon a state or local governmental entity or agency which adopts the building and safety codes authorized or required by this chapter.

(C) To further clarify the intent of the General Assembly, Chapter 9, Title 23 continues to apply to a person who may act under authority of the State Fire Marshal and that the allocation of inspection duties among local officials is not dictated by Title 6 but remains a matter for the local authority.

HISTORY: 1997 Act No. 123, Section 7; 2003 Act No. 83, Section 1, eff July 2, 2003.



SECTION 6-9-10. Enforcement of building codes by municipalities and counties; applicability to electric cooperatives, Public Service Authority and certain public utility corporations; conflicts with federal manufactured housing construction and installation regulations.

(A) All municipalities, as defined by Section 5-1-20, and counties in this State shall enforce building, energy, electrical, plumbing, mechanical, gas, and fire codes, referred to as building codes in this chapter, relating to the construction, livability, sanitation, erection, energy efficiency, installation of equipment, alteration, repair, occupancy, classification, or removal of structures located within their jurisdictions and promulgate regulations to implement their enforcement. The municipality or county shall enforce only the national building and safety codes provided in this chapter.

(B) With the exception of structures used primarily for offices, storage, warehouses, shop areas, or residential housing, nothing in the building codes or regulations applies to electric cooperatives, the Public Service Authority, or to a public utility corporation subject to regulation by the authorities of the South Carolina Public Service Commission or the Liquefied Petroleum Gas Board.

(C) To the extent that federal regulations preempt state and local laws, nothing in this chapter conflicts with the federal Department of Housing and Urban Development regulations regarding manufactured housing construction and installation.

HISTORY: 1962 Code Section 14-400.581; 1972 (57) 2607; 1977 Act No. 173 Section 1; 1984 Act No. 481, Section 2; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.



SECTION 6-9-14. Wheelchair ramps built with Medicare or Medicaid dollars; fees and permits.

A municipality or county may not charge a permit fee or require a permit for a wheelchair access ramp built with Medicare or Medicaid dollars as long as the construction is performed, overseen, or inspected by an Americans with Disabilities Act inspector.

HISTORY: 2006 Act No. 341, Section 3, eff June 10, 2006.



SECTION 6-9-20. Agreements with other governmental entities for provision of services required by this chapter.

Municipalities and counties may establish agreements with other governmental entities of the State to issue permits and enforce building codes in order to provide the services required by this chapter. The South Carolina Building Codes Council (council) may assist in arranging for municipalities, counties, or consultants to provide the services required by this chapter to other municipalities or counties if a written request from the governing body of the municipality or county is submitted to the council.

HISTORY: 1962 Code Section 14-400.582; 1972 (57) 2607; 1984 Act No. 481, Section 2; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.



SECTION 6-9-30. Appointment of building official or contractual arrangement for such services; affidavit for exemption.

(A) Each county shall appoint a building official or contract with other political subdivisions as authorized in Section 6-9-20 so that the unincorporated area of the county is under the jurisdiction of a building official. Each municipality shall appoint a building official or contract for a building official within the municipal limits. Based on the needs established by each municipality or county, the building official or appointing authority may appoint and employ other personnel and assistants necessary to perform the required inspections and duties and may prescribe fees for construction permits and inspections.

(B) If a municipality or county determines that it is unable to arrange for services for any annual period at costs totally within the schedule of fees recommended in the appendices to the building codes referred to in Section 6-9-50, the municipality or county shall submit an affidavit to the council to be exempt from the requirements of this chapter. The affidavit shall provide the financial reasoning as to why the municipality or county cannot provide the services. If such affidavit is submitted, the municipality or county is exempt from the requirements of this chapter, which exemption is effective until such time as it becomes financially feasible for a municipality or county to provide the services, or five years, whichever is less. A municipality or county may renew its affidavit at the end of five years and at each five-year interval thereafter if it makes another determination that it cannot arrange for services at costs totally within the schedule of fees recommended in the building codes referred to in Section 6-9-50.

HISTORY: 1962 Code Section 14-400.583; 1972 (57) 2607; 1984 Act No. 481, Section 2; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.



SECTION 6-9-40. Building code adoption procedure; notice, comments and public meetings; effective date; promulgation and readoption of modifications.

(A) The council is authorized to review, adopt, modify, and promulgate the building codes referenced in Section 6-9-50, provided that:

(1) a notice of intention to adopt a code, adopt a new edition of a code, or modify an existing code must be published in the State Register as a Notice of General Interest, on websites published by the Department of Labor, Licensing and Regulation, and must be provided to each local building department with instructions for its prominent display;

(2) the notice must include:

(a) the address to which interested persons may submit written comments; and

(b) a period of not less than one hundred eighty days during which comments may be received;

(3) comments must be assigned to a study committee appointed by the council which shall publish Notice of General Interest in the same manner as provided in item (1) setting out the committee's scope of review. The notice must give instructions for filing an intention to appear before or provide evidence or comments to the committee, or both. The committee must be comprised of at least three people with different technical backgrounds; and

(4) the committee shall hold at least one public meeting, accept evidence and comments, and make a written recommendation to the council. Within one hundred eighty days from the end of the comment period, the council shall adopt, modify, or deny the recommendations from the committee. The council may modify or amend the code after a finding on the record that the modifications provide a reasonable degree of public health, safety, and welfare.

Any amended or modified code shall be codified as provided for in Section 1-23-90. The council shall determine whether the amended or modified code becomes effective on the first day of January or July.

(B)(1) If it is discovered at any time between building code cycles that an existing building code requirement constitutes a new threat to the life or safety of building occupants that was unknown when the building code was last approved, an emergency building code modification may be made by the council. An emergency building code modification shall take effect on a date established by the council.

(2) The council must provide notice of a request for an emergency building code modification in the same manner as required for a regular council meeting.

(3) The council must conduct a hearing to consider an emergency building code modification at an open council meeting, and all proponents and opponents must be given ample time to state their positions.

(C) Modifications promulgated pursuant to this section do not require readoption by the council for subsequent editions of the building codes. Upon submission of a formal request, existing modifications shall be reconsidered each time a new edition of the building code is considered for adoption by the council.

HISTORY: 1962 Code Section 14-400.584; 1972 (57) 2607; 1984 Act No. 481, Section 2; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003; 2005 Act No. 28, Section 1, eff March 22, 2005; 2007 Act No. 54, Section 1, eff June 6, 2007.



SECTION 6-9-50. Adoption by reference of nationally recognized codes and standards; outdoor burning exception.

(A) The council shall adopt by reference and amend only the latest editions of the following nationally recognized codes and the standards referenced in those codes for regulation of construction within this State: building, residential, gas, plumbing, mechanical, fire, and energy codes as promulgated, published, or made available by the International Code Council, Inc. and the National Electrical Code as published by the National Fire Protection Association. The appendices of the codes provided in this section may be adopted as needed, but the specific appendix or appendices must be referenced by name or letter designation at the time of adoption. However, the provisions of the codes referenced in this section which concern the qualification, removal, dismissal, duties, responsibilities of, and administrative procedures for all building officials, deputy building officials, chief inspectors, other inspectors, and assistants do not apply unless they have been adopted by the municipal or county governing body.

(B) The governing body of a county may not enforce that portion of a nationally recognized fire prevention code it has adopted which may regulate outdoor burning for forestry, wildlife, and agricultural purposes as regulated by the South Carolina Forestry Commission.

HISTORY: 1962 Code Section 14-400.585; 1972 (57) 2607; 1984 Act No. 481, Section 2; 1997 Act No. 123, Section 1; 1998 Act No. 381, Section 1; 1999 Act No. 44, Section 2; 2003 Act No. 83, Section 1, eff July 2, 2003; 2009 Act No. 46, Section 2, eff July 1, 2009.



SECTION 6-9-55. Council to promulgate certain regulations.

(A) The council shall promulgate as regulations, in accordance with the procedure and requirements contained in Article 1, Chapter 23, Title 1, any provision of or amendment to any building code that would affect construction requirements for one-family or two-family dwellings. No building code provision that would otherwise become effective after the effective date of this section concerning construction requirements for one-family or two-family dwellings shall be enforced until the effective date of the regulations required to be promulgated by this section.

(B) Notwithstanding subsection (A), a regulation mandating the installation of an automatic residential fire sprinkler system in one-family or two-family dwellings shall not become effective at any time before July 1, 2015.

(C) Notwithstanding subsection (A), Section 501.3 of the 2012 International Residential Code must not be enforced at any time before July 1, 2015.

HISTORY: 2010 Act No. 232, Section 2, eff June 7, 2010; 2013 Act No. 65, Section 1, eff June 14, 2013.



SECTION 6-9-60. Adoption by reference of certain nationally recognized codes and standards.

Municipalities and counties may adopt by reference only the latest editions of the following nationally recognized codes and the standards referenced in those codes for regulation of construction within their respective jurisdictions: property maintenance, performance codes for buildings and facilities, existing building, and swimming pool codes as promulgated, published, or made available by the International Code Council, Inc. The appendices of the codes provided in this section may be adopted as needed by a municipality or county, but the specific appendix or appendices must be referenced by name or letter designation in the adopting ordinance. However, the provisions of the codes referenced in this section which concern the qualification, removal, dismissal, duties, responsibilities of, and the administrative procedures for all building officials, deputy building officials, chief inspectors, other inspectors, and assistants do not apply unless they have been adopted by the municipal or county governing body.

HISTORY: 1962 Code Section 14-400.586; 1972 (57) 2607; 1977 Act No. 173 Section 2; 1978 Act No. 629; 1984 Act No. 481, Section 2; 1993 Act No. 181, Section 64; 1997 Act No. 123, Section 1; 1998 Act No. 381, Section 2; 1999 Act No. 44, Section 3; 2002 Act No. 173, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.



SECTION 6-9-63. South Carolina Building Codes Council; membership; function of council; per diem; meeting requirements.

(A) Each member of the council must be appointed by the Governor for a term of four years and until a successor is appointed and qualifies. The council consists of sixteen members composed of:

(1) an architect licensed in South Carolina;

(2) an engineer licensed in South Carolina from a list of qualified candidates submitted to the Governor by the South Carolina Council of Engineering and Surveying Societies;

(3) a residential home builder licensed in South Carolina from a list of qualified candidates submitted to the Governor by the Home Builders Association of South Carolina;

(4) a general contractor licensed in South Carolina from a list of qualified candidates submitted to the Governor by the Association of General Contractors;

(5) a representative of the modular building industry from a list of qualified candidates submitted to the Governor by the Manufactured Housing Institute of South Carolina;

(6) a code enforcement officer registered in South Carolina;

(7) a fire marshal or fire chief designated by the State Fire Marshal;

(8) a municipal administrator, manager, or elected official;

(9) a county administrator, manager, or elected official;

(10) a representative designated by the State Engineer of the Budget and Control Board;

(11) a representative of the general public who is not in the practice of home or commercial safety inspection, construction, or building, and who does not have any financial interest in these professions, and who does not have any immediate family member in these professions;

(12) a disabled person;

(13) a representative of the property, casualty insurance industry;

(14) a representative of the electrical industry who is either an engineer licensed in South Carolina or a master electrician from a list of qualified candidates submitted to the Governor by the Mechanical Contractors Association of South Carolina;

(15) a representative of the mechanical or gas industry who is either an engineer licensed in South Carolina or a master mechanic from a list of qualified candidates submitted to the Governor by the Mechanical Contractors Association of South Carolina; and

(16) a representative of the plumbing industry who is either an engineer registered in South Carolina or a master plumber from a list of qualified candidates submitted to the Governor by the Mechanical Contractors Association of South Carolina.

(B) A vacancy must be filled in the manner of the original appointment for the unexpired portion of the term.

(C) The primary function of the council is to accept all requests for variation from the series of codes listed in this chapter and to determine which variations, if any, are justified by local conditions and can be enacted after a finding on the record that the modification provides a reasonable degree of public health, safety, and welfare.

(D) Each member of the council shall receive mileage, subsistence, and per diem as provided for other state boards, committees, or commissions for attendance at board meetings called by the chairman.

(E) The council shall elect from its members a chairman and vice chairman. The council shall adopt regulations consistent with this chapter. A meeting may be called by the chairman on his own initiative and must be called by him at the request of three or more members of the council. Each member must be notified by the chairman in writing of the time and place of the meeting at least seven days before the meeting. Nine members constitute a quorum. Each meeting is open to the public. An official decision of the council may be made only by a vote of at least two-thirds of those members in attendance at the meeting.

HISTORY: 2003 Act No. 83, Section 1, eff July 2, 2003.



SECTION 6-9-65. Regulation of construction or improvement of farm structure; authority to issue building permits.

(A) For purposes of this section, "farm structure" means a structure which is constructed on a farm, other than a residence or a structure attached to it, for use on the farm including, but not limited to, barns, sheds, and poultry houses, but not public livestock areas. For purposes of this section, "farm structure" does not include a structure originally qualifying as a "farm structure" but later converted to another use.

(B) The governing body of a county or municipality may not enforce that portion of a nationally recognized building code which regulates the construction or improvement of a farm structure. The standards published by the Federal Emergency Management Agency for the National Flood Insurance Program shall apply.

(C) The provisions of this section do not apply unless, before constructing a farm structure, the person owning the property on which the structure is to be constructed files an affidavit with the county or municipal official responsible for enforcing the building code stating that the structure is being constructed as a farm structure. The affidavit must include a statement of purpose or intended use of the proposed structure or addition.

(D) This section does not affect the authority of the governing body of a county or municipality to issue building permits before the construction or improvement of a farm structure.

HISTORY: 1987 Act No. 24 Section 1; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.



SECTION 6-9-80. Mandamus and injunctive relief for violation of code or regulation; penalties.

(A) For a violation of the building codes or regulations adopted pursuant to this chapter, the local building officials, municipal or county attorneys, or other appropriate authorities of a political subdivision, or an adjacent or neighboring property owner who would be damaged by the violation, in addition to other remedies, may apply for injunctive relief, mandamus, or other appropriate proceeding. A court may grant temporary injunctive relief upon receipt of a verified complaint of an imminent danger or emergency situation.

(B) A person found to be in violation of a building code or regulation adopted pursuant to the provisions of this chapter must be cited and fined, by civil fine, in an amount not more than two hundred dollars. Before being charged with a second violation, the person must be given seven calendar days to remedy the violation or submit a plan for correcting the violation.

(C) A person who fails to correct a violation or submit a plan for correcting a violation within seven calendar days after citation or written notice must be cited and fined, by civil fine, in an amount not to exceed two thousand dollars. Each day a violation continues is a separate offense.

HISTORY: 1962 Code Section 14-400.588; 1972 (57) 2607; 1984 Act No. 481, Section 2; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.



SECTION 6-9-90. Imposition of fees upon vote; exceptions.

Notwithstanding any other provision of law, the governing body of a county or municipality may impose fees necessary and consistent with Section 6-9-30(B) to implement and continue the programs required by this chapter upon a vote of a simple majority of the governing body unless a super majority vote is required by local ordinance.

HISTORY: 1962 Code Section 14-400.589; 1972 (57) 2607; 1984 Act No. 481, Section 2; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.



SECTION 6-9-100. Provisions of chapter cumulative; county and municipality authority not limited.

The provisions of this chapter are cumulative to other local ordinances and do not limit the authority of counties or municipalities.

HISTORY: 1962 Code Section 14-400.590; 1972 (57) 2607; 1982 Act No. 351, Section 3; 1984 Act No. 481, Section 2; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.



SECTION 6-9-105. Variations based on physical or climatological conditions; description of boundaries.

(A) If a municipality or county contends that the codes authorized by this chapter do not meet its needs due to local physical or climatological conditions, the proposed variations and modifications must be submitted to the council.

(B) The council may issue an approval after a finding on the record that the variation or modification provides a reasonable standard of public health, safety, and welfare.

(C) Where a boundary for a physical or climatological condition is referenced in a code, the council, upon adoption of the code, is required to define the boundary so that it approximates the physical or climatological area, using logical geographic features such as major highways, waterbodies, or ridgelines. Political boundaries may not be used unless they approximate the physical area.

HISTORY: 2003 Act No. 83, Section 1, eff July 2, 2003.



SECTION 6-9-110. Ordinances or regulations requiring purchase or acquisition of permit or license; inapplicability to certain state and school district projects; jurisdiction of deputy state fire marshals and certified State Engineer's Office of the Budget and Control Board personnel.

(A) A county, municipal, or other local ordinance or regulation which requires the purchase or acquisition of a permit, license, or other device utilized to enforce any building standard does not apply to a:

(1) state department, institution, or agency permanent improvement project, construction project, renovation project, or property; or

(2) school district facility, permanent improvement project, construction project, renovation project, or property which is reviewed and approved by the State Department of Education; except that the State Department of Education or a local school district may direct that the local ordinance or regulation apply to a particular facility, project, or property.

(B) After successful completion of all requirements, the State Fire Marshal shall certify personnel of the State Engineer's Office of the Budget and Control Board designated by the State Engineer. The certified personnel and deputy state fire marshals, including resident state fire marshals, have exclusive jurisdiction over state buildings, including schools, in the exercise of the powers and jurisdictional authority of the State Fire Marshal under Sections 23-9-30, 23-9-40, and 23-9-50.

HISTORY: 1982 Act No. 466 Part II Section 28; 1984 Act No. 481, Section 2; 1986 Act No. 347, Section 6; 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.



SECTION 6-9-120. Effect on water, landscape irrigation and sewer systems.

Nothing in this chapter affects landscape irrigation systems, except those where chemical concentrates are directly injected, water systems, or sewer systems in this State.

HISTORY: 1997 Act No. 123, Section 1; 2000 Act No. 308, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.



SECTION 6-9-130. Codes applicable to building inspections.

(A) Buildings must be inspected in accordance with the codes in effect for the locality on the date of the issuance of the original building permit, except that:

(1) If no date of issuance of original building permit can be found, the date of submission of the completed application to the local authority must be used.

(2) If no date of application for, or date of issuance of, building permit is available, the director of the applicable county planning and development service (or similar agency) shall determine the nearest possible date by using available documents, such as transfer of property records, mortgage records, tax records, or rent records.

(B) A building inspection conducted in conjunction with any change in structure must be performed in accordance with the applicable code in effect on date of application or date of permit.

(C) A building inspection conducted in conjunction with a change of use for the building or space must be performed in accordance with the applicable code in effect on the date of the inspection. This inspection should be done with the intention of avoiding extreme hardship to the owner whenever practical.

HISTORY: 1997 Act No. 123, Section 1; 2003 Act No. 83, Section 1, eff July 2, 2003.






CHAPTER 10 - ENERGY STANDARD ACT

SECTION 6-10-10. Short title.

This chapter may be cited as the Energy Standard Act.

HISTORY: 1979 Act No. 156, Section 1; 2009 Act No. 46, Section 1, eff July 1, 2009.



SECTION 6-10-20. Definitions.

As used in this chapter, unless a different meaning is clearly indicated by the context:

(1) "Addition" means the extension or increase in floor area or height of a building.

(2) "Building" means any combination of materials, which comprises a structure affording facilities or shelter for any occupancy. The word "building" must be construed wherever used in this chapter as if followed by the words "or part or parts of the building and all equipment in the building" unless the context clearly requires a different meaning. The term "building" includes manufactured buildings but not manufactured housing or buildings heated to less than fifty degrees Fahrenheit.

(3) "Building inspection department" means the agency of a local jurisdiction with authority to make energy related building inspections and to enforce state and local laws, ordinances, and regulations applicable to the construction of buildings.

(4) "Construction" means the erection, fabrication, reconstruction, alteration, conversion, or repair of a building, or the installation of equipment in a building.

(5) "Equipment" means components associated with plumbing, heating, electrical, ventilating, air conditioning, lighting and refrigerating systems, and elevators, dumbwaiters, escalators, boilers, and pressure vessels.

(6) "Local jurisdiction" means a county, city, municipality, or other political subdivision of this State.

(7) "One- or two-family dwelling" means a building which contains one or two units, each providing complete, independent living facilities for one or more persons, including permanent provisions for sleeping, cooking, and sanitation.

(8) "Renovations" means the condition where within any twelve-month period, alterations or repairs costing in excess of fifty percent of the then physical value of the building are made to an existing building.

HISTORY: 1979 Act No. 156, Section 3; 1981 Act No. 125, Section 1; 2009 Act No. 46, Section 1, eff July 1, 2009.



SECTION 6-10-30. Energy standard adoption; compliance.

The 2009 edition of the International Energy Conservation Code is adopted as the Energy Standard. All new and renovated buildings and additions constructed within the State must comply with this standard.

HISTORY: 1979 Act No. 156, Section 4; 1981 Act No. 125, Sections 2, 4; 1992 Act No. 449, Part III, Section 2; 2009 Act No. 46, Section 1, eff July 1, 2009; 2012 Act No. 143, Section 1, eff January 1, 2013.



SECTION 6-10-35. Wood-burning fireplace requirements.

Notwithstanding Section 402.4.3 of the 2009 Edition of the International Energy Conservation Code, new wood-burning fireplaces shall have tight-fitting flue dampers and outdoor combustion air.

HISTORY: 2013 Act No. 65, Section 2, eff June 14, 2013.



SECTION 6-10-40. Appeal by local jurisdiction for variance based on special local conditions; factors considered.

A local jurisdiction may appeal to the South Carolina Building Codes Council for a variance from the Energy Standard for application within its jurisdiction based on special local conditions. The council may approve variations if it is established to the council's satisfaction that the proposed variance:

(1) is consistent with this chapter, so that its application will not reduce statewide uniformity of effective energy conservation;

(2) does not discriminate against particular technologies, techniques, or materials;

(3) does not unnecessarily increase the cost of construction and operation of the building in the jurisdiction; or

(4) is necessary to protect the public health, safety, and welfare within the jurisdiction.

Copies of an approved variance must be provided upon the request by the State Energy Office.

HISTORY: 1979 Act No. 156, Section 5; 2009 Act No. 46, Section 1, eff July 1, 2009.



SECTION 6-10-50. Enforcement by local building officials or jurisdictions; examination and approval of plans; permit requirement; inspection during construction; certificate of occupancy.

(A) Local building officials shall enforce the provisions of the Energy Standard.

(B) In areas of the State without a building official, the local jurisdiction may designate its engineer, director of public works, or chief fire inspector to enforce the provisions of the Energy Standard.

Upon request, the State Energy Office shall provide local jurisdictions a brief synopsis of the Energy Standard, the Residential Energy Efficiency Requirements that apply to South Carolina, and penalties.

(C) The building officials are responsible for examination and approval or disapproval of plans and specifications, the issuance and revocation of building permits, licenses, certificates, and similar documents, and the inspection of buildings pursuant to the provisions of the Energy Standard.

(D) Except as otherwise provided in the Energy Standard, the construction of a building must not begin until a building permit is issued. Upon submission of an application to the building official, if the building proposed to be erected will comply with this chapter, a permit must be issued. The building official may suspend or revoke a building permit if the building under construction pursuant to that building permit does not comply with this chapter.

(E) The building official periodically shall inspect, or cause to be inspected, all construction undertaken pursuant to permits issued by the building official to assure compliance with this chapter. If a building is found not to comply with the Energy Standard, the building official shall notify the permit holder in writing to bring the building into compliance with the standard or to secure it from entry or both; if the permit holder fails to comply with the notification, the building official shall revoke the permit.

(F) A building constructed after the effective date of the Energy Standard must not be used or occupied until a certificate of occupancy has been issued.

HISTORY: 1979 Act No. 156, Section 6; 1981 Act No. 125, Section 3; 2009 Act No. 46, Section 1, eff July 1, 2009.



SECTION 6-10-60. Fee schedule.

Each local jurisdiction may establish a schedule of fees for the functions performed by the building inspection department in connection with the enforcement of this chapter.

HISTORY: 1979 Act No. 156, Section 7; 2009 Act No. 46, Section 1, eff July 1, 2009.



SECTION 6-10-70. Local appeals boards and process for routine granting of variances for recreational and certain other dwellings; relief from duty to appoint local appeals board; boards serving two or more jurisdictions.

(A) Local jurisdictions must provide an appeals board and process for the routine granting of variations for residential recreational dwellings not intended for use as permanent residences and for buildings such as log buildings which, if insulation were required on the walls, would change the character of these buildings. Until the boards are established, appeals must be heard by the South Carolina Building Codes Council. A local jurisdiction must be relieved of the duty to appoint local appeals boards if it is established to the satisfaction of the council that qualified people cannot be found in the jurisdiction or through cooperation with neighboring jurisdictions. Two or more local jurisdictions may establish a building board of appeals to serve their jurisdictions.

(B) Where local jurisdictions have been relieved of the duty to appoint an appeals board because qualified people cannot be found in the jurisdiction, appeals may be made to the South Carolina Building Codes Council.

(C) The council promptly shall hear and decide appeals brought by a person or party in an individual capacity, or on behalf of a call of persons or parties, affected by a regulation or decision pursuant to this chapter. Final decisions by the council are reviewable on appeal, or on successive appeals, in the courts of competent jurisdiction.

HISTORY: 1979 Act No. 156, Section 8; 1981 Act No. 125, Section 5; 2009 Act No. 46, Section 1, eff July 1, 2009.



SECTION 6-10-80. Injunctions.

The building official may obtain injunctive relief from a court of competent jurisdiction to enjoin the offering for sale, delivery, use, occupancy, erection, alteration, or installation of a building covered by this chapter, upon an affidavit from the building official specifying the manner in which the building does not conform to the requirements of this chapter.

HISTORY: 1979 Act No. 156, Section 9; 2009 Act No. 46, Section 1, eff July 1, 2009.



SECTION 6-10-90. Penalties.

(A) When a violation of the provisions of this chapter is discovered, the person in violation must be granted thirty days to correct the violation. A person who fails to correct a violation is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned for not more than thirty days for each offense.

(B) A separate violation is deemed to have occurred with respect to each building not in compliance with this chapter. Each day the violation continues constitutes a separate violation.

HISTORY: 1979 Act No. 156, Section 10; 2009 Act No. 46, Section 1, eff July 1, 2009.






CHAPTER 11 - SPECIAL PURPOSE OR PUBLIC SERVICE DISTRICTS GENERALLY

SECTION 6-11-10. Authority to establish special purpose or public service districts.

In order to protect the public health, electric lighting districts, water supply districts, fire protection districts, and sewer districts may be established pursuant to this section for the purpose of supplying lights, water, providing fire protection with or without rescue response services related to the provision of fire services, a sewerage collection system, and a sewage treatment plant to a portion of any county in this State which is not included in an incorporated city or town.

HISTORY: 1962 Code Section 59-601; 1952 Code Section 59-601; 1942 Code Section 8555-131; 1934 (38) 1292; 2012 Act No. 178, Section 1, eff May 25, 2012.



SECTION 6-11-20. Petition for formation of district.

Before any such district is formed there shall be filed with the clerk of the court of the county in which such district is proposed to be located a written petition signed by a majority of the resident landowners in the proposed district or by the owners of more than half the land and acreage which will be affected by or assessed for the expense of the proposed improvements, as shown by the tax assessment rolls. The petition shall be accompanied by a plat showing the limits of the proposed district. When such proposed district is situated in two or more counties such petition shall be filed with the clerk of the court of each county wherein the district is to be located.

HISTORY: 1962 Code Section 59-602; 1952 Code Section 59-602; 1942 Code Section 8555-132; 1934 (38) 1292.



SECTION 6-11-30. Call of election for establishment of district.

When the petition is approved by the clerk of the court in which the proposed district is located, the clerk of the court shall call an election of the qualified voters of the district to vote upon the establishment of the district and of the electric light, water supply, fire protection and sewerage plant.

HISTORY: 1962 Code Section 59-603; 1952 Code Section 59-603; 1942 Code Section 8555-132; 1934 (38) 1292.



SECTION 6-11-40. Qualifications of voters.

Any person who is qualified to vote under the general law of this State and who resides within the district shall be eligible to vote.

HISTORY: 1962 Code Section 59-604; 1952 Code Section 59-604; 1942 Code Section 8555-133; 1934 (38) 1292; 1966 (54) 2621.



SECTION 6-11-50. Place, managers and notice of election; declaration of result.

The clerk of the court shall select some place within the proposed district for the holding of such election and shall appoint the managers thereof and declare the result. He shall give notice of the time and place thereof for at least two weeks in some newspaper published within the county and by posting notice thereof in at least three public places within the proposed district for such length of time unless there be no newspaper published within the county, in which event the posting of the notices shall suffice.

HISTORY: 1962 Code Section 59-605; 1952 Code Section 59-605; 1942 Code Section 8555-133; 1934 (38) 1292.



SECTION 6-11-60. Electors shall vote on establishment of district and on election of commissioners.

At such election the qualified voters shall vote "Yes" or "No" on the establishment of such electric light, water supply, fire protection and sewerage district and of the electric light, water supply, fire protection and sewerage plant and at the same election they shall vote on the election of three commissioners of the district who shall hold office for a period of six years and until their successors are elected and qualified, the members of the first commission, however, to have terms of office of two, four and six years. Thereafter a commissioner shall be elected at each State biennial election.

HISTORY: 1962 Code Section 59-606; 1952 Code Section 59-606; 1942 Code Section 8555-133; 1934 (38) 1292.



SECTION 6-11-70. Date for election of board members; implementation of section; statement of candidacy or petition for nomination; number of signatures; certain counties exempt.

(A) When a special purpose district elects its board members, the board members must be elected in the November general election held in an even-numbered year. To implement the provisions of this section, the governing body of a county shall by ordinance or resolution extend terms, for necessary periods, of persons to be elected to permit the persons to be elected in accordance with the provisions of this section, but no elected term may be shortened for that purpose.

(B) Notwithstanding any provision of Title 7 or other provision of law, in such a district a candidate is required to file a statement of candidacy or obtain on a petition the signatures of five percent of the qualified electors of the district in order to have his name placed on the ballot for election as a commissioner of a special purpose district within the county.

(C) The provisions of subsection (A) do not apply to districts in counties that have adopted, by ordinance, uniform election dates for districts within those counties before the effective date of this section. The provisions of subsections (A) and (B) do not apply to districts in which the commissioners are elected pursuant to a petition and referendum provided for in Article 2 of Chapter 11 of Title 6.

HISTORY: 1975 (59) 331; 1992 Act No. 340, Section 1; 1993 Act No. 56, Sections 1, 2; 1993 Act No. 160, Section 1; 1998 Act No. 397, Section 1.



SECTION 6-11-80. Organization of and vacancies on commission.

As soon as practicable after the election the commissioners shall meet and organize as the board of electric light, water supply, fire and sewerage commissioners, as the case may be, for such district. They shall draw by lot the commissioners who shall hold the two, four and six year terms respectively. At the organizational meeting they shall elect one of their number as chairman. In the event of any vacancy on the commission the remaining members of the commission shall elect a commissioner to fill the unexpired term.

HISTORY: 1962 Code Section 59-607; 1952 Code Section 59-607; 1942 Code Section 8555-133; 1934 (38) 1292.



SECTION 6-11-90. Record of meetings; compensation.

The commissioners shall keep a record of their deliberations and for this purpose shall appoint a secretary, who shall receive such remuneration as the commissioners may determine. The commissioners shall serve without emolument.

HISTORY: 1962 Code Section 59-608; 1952 Code Section 59-608; 1942 Code Section 8555-133; 1934 (38) 1292.



SECTION 6-11-91. Compensation and benefits for district governing bodies.

The governing body of a public service district or special purpose district by resolution or ordinance may fix or change the compensation or other benefits, including insurance benefits and per diem for the members of the district governing body. Reimbursable expenses actually incurred while on official business may not exceed the amounts authorized for members of state boards, committees, and commissions, and insurance benefits shall not exceed those provided for state employees.

HISTORY: 1980 Act No. 515, Section 1; 1996 Act No. 380, Section 1.



SECTION 6-11-92. Continuation of existing benefit plans.

Any public service district or special purpose district operating on the effective date of Sections 6-11-91 through 6-11-93 may continue to use the compensation or benefit plan now in existence on the effective date of Sections 6-11-91 through 6-11-93.

HISTORY: 1980 Act No. 515, Section 2.



SECTION 6-11-93. Compensation from two or more districts prohibited.

No person who serves on the governing body of any public service district or special purpose district shall receive compensation on any two such districts at the same time.

HISTORY: 1980 Act No. 515, Section 3.



SECTION 6-11-100. General powers and duties of commissioners.

The boards of commissioners of these districts must be bodies politic and shall exercise and enjoy all the rights and privileges of such. They may purchase and build or contract for building electric light, water supply, fire protection, and sewerage systems, and may lease, own, hold, and acquire all necessary equipment and property for that purpose. They may operate it and may contract with existing light and water companies and municipalities for light, water, and fire protection, or contract and connect with existing sewerage systems of municipalities or other districts. They may supply and furnish lights and water and provide for fire protection and sewerage disposal to citizens of these districts and may require an exact payment of rates, tolls, rentals, and charges they may establish for the use of lights, water, fire protection, and the sewerage plant. Property purchased by the boards of commissioners may be held in either the name of the commission or the name of the district.

HISTORY: 1962 Code Section 59-609; 1952 Code Section 59-609; 1942 Code Section 8555-134; 1934 (38) 1292; 2012 Act No. 192, Section 2, eff June 7, 2012.



SECTION 6-11-101. Hospital districts; powers.

Any hospital district created by the General Assembly shall be authorized to own, lease, operate, maintain, convey, sell, or otherwise dispose of "hospital facilities", as defined in Section 44-7-1430(f), and as authorized by Section 6-21-100. Additionally, any hospital district shall be authorized to mortgage its hospital facilities so long as the action is made in connection with the purchase of the hospital district's indebtedness by any federal agency or the guarantee of the hospital district's indebtedness by any federal agency. Any hospital district shall be authorized to own, operate, convey, sell, or lease hospital facilities located outside the current limits of the hospital district in any county adjacent to the boundaries of the hospital district, as set out in the hospital district's enabling legislation, all on such terms as its governing body shall approve, whenever it shall be economically feasible. Additionally, any hospital district shall be authorized to create and establish an entity under Chapters 31 or 44, Title 33.

HISTORY: 2010 Act No. 199, Section 3, eff upon approval (became law without the Governor's signature on June 1, 2010).



SECTION 6-11-105. Emergency ban on burning within a special purpose or public service district.

The governing body of a county by ordinance may place an emergency ban on the burning of trash or debris within a special purpose district or public service district in the county providing fire protection services for a specified period of time if circumstances require, except that no ban may be placed on burning conducted for agricultural, forestry, and wildlife purposes as authorized by the South Carolina Forestry Commission.

A person violating such an ordinance is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than two hundred dollars or by imprisonment for a term not exceeding thirty days.

HISTORY: 1991 Act No. 80, Section 1.



SECTION 6-11-110. Commissioners in certain counties may furnish services outside district.

In counties having a population between forty-one thousand and forty-three thousand according to the 1950 census, boards of commissioners of such districts may provide water, sewerage and fire protection to citizens outside of such districts in those counties or adjacent counties and charge such rates therefor as they may fix, which may be more but not less than the rates charged citizens of such districts for similar services and facilities.

HISTORY: 1962 Code Section 59-609.1; 1952 (47) 2026.



SECTION 6-11-120. Filing of plat of district.

The commission shall cause a copy of the plat showing the limits of the proposed district to be filed in the office of the auditor of the county in which the district is located.

HISTORY: 1962 Code Section 59-610; 1952 Code Section 59-610; 1942 Code Section 8555-133; 1934 (38) 1292.



SECTION 6-11-130. Power of condemnation.

The boards of commissioners of the districts shall have power of condemnation.

HISTORY: 1962 Code Section 59-611; 1952 Code Section 59-611; 1942 Code Section 8555-134; 1934 (38) 1292; 1987 Act No. 173 Section 13.



SECTION 6-11-140. Establishment of rates.

The board of commissioners of any such electric light, water supply, fire protection and sewerage district shall establish and maintain just and equitable rates, rentals or charges for the use of and the service rendered by such works, to be paid by the owner of each and every lot, parcel of real estate or building that is connected with and uses such works by or through any part of the electric light system, water supply system, fire protection system and sewerage system or that in any way is served by such works and may change or adjust such rates or charges from time to time.

HISTORY: 1962 Code Section 59-612; 1952 Code Section 59-612; 1942 Code Section 8555-137; 1934 (38) 1292.



SECTION 6-11-150. Hearing prior to establishment of rates.

No such rates or charges shall be established until after a public hearing at which all the users of the works and the owners of property served or to be served thereby shall have an opportunity to be heard concerning the proposed rates. Notice of such hearing, setting forth the proposed schedule of such rates, shall be given by one publication in a newspaper published in the county wherein the district is located at least ten days before the date fixed in such notice for the hearing. After such hearing the rate shall be passed upon by the board of commissioners and put into effect.

HISTORY: 1962 Code Section 59-613; 1952 Code Section 59-613; 1942 Code Section 8555-137; 1934 (38) 1292.



SECTION 6-11-160. Schedule of rates shall be kept on file.

A copy of the schedule of such rates so established shall be kept on file in the office of the board of commissioners.

HISTORY: 1962 Code Section 59-614; 1952 Code Section 59-614; 1942 Code Section 8555-137; 1934 (38) 1292.



SECTION 6-11-170. Lien for rates; suits therefor.

All such rates or charges if not paid when due shall constitute a lien upon the premises served by such works. If any service rate or charge so established shall not be paid within thirty days after it is due, the amount thereof, together with a penalty of ten per cent and a reasonable attorney's fee, may be recovered by the board in a civil action in the name of the district and in connection with such action such lien may be foreclosed against such lot, parcel of land or building, in accordance with the laws relating thereto.

HISTORY: 1962 Code Section 59-615; 1952 Code Section 59-615; 1942 Code Section 8555-137; 1934 (38) 1292.



SECTION 6-11-175. Construction of elevated water storage facility; notice and hearing.

Prior to beginning to construct an elevated water storage facility, the district must hold a public meeting to explain the details of the project and take comments from members of the public. The district must advertise in a newspaper of general circulation in the district the time and place of the meeting and the general nature and scope of the proposed project. The notice must be published on two occasions prior to the meeting, and at least ten days prior to the meeting.

HISTORY: 2008 Act No. 358, Section 3, eff June 25, 2008.



SECTION 6-11-180. Issue of bonds for construction or acquisition.

To meet the costs of construction or acquisition of the lighting system, waterworks system, fire protection system and sewerage system, the commissioners of any district may issue and sell serial coupon bonds for and in behalf of the township within which the district is located.

HISTORY: 1962 Code Section 59-616; 1952 Code Section 59-616; 1942 Code Section 8555-135; 1934 (38) 1292.



SECTION 6-11-190. Terms and amount of bonds.

Such bonds shall be issued serially and the last of them shall mature not more than forty years from the date of issue, to bear a rate of interest not to exceed six percent per annum payable semiannually at some place in the State or the office of some banking or trust company in the city of New York to be selected by the commissioners. The amount of the bonds to be issued shall be determined by the commissioners of the districts.

HISTORY: 1962 Code Section 59-617; 1952 Code Section 59-617; 1942 Code Section 8555-135; 1934 (38) 1292; 1966 (54) 2384.



SECTION 6-11-200. Election on bond issue on petition of resident electors.

Before any such bonds shall be issued the question of issuing them shall be first submitted to the qualified voters of the electric light, water supply, fire protection and sewerage district at an election to determine whether such bonds shall be issued or not, to be held upon the written petition or request of at least one third of the resident electors or a like proportion of the freeholders of the age of twenty-one years or over. Upon the receipt of such petition, the board of commissioners of the electric light, water supply, fire protection or sewerage district, as the case may be, shall order an election to be held at such place in the district as may be designated by the board of commissioners on the question as to whether such bonds shall be issued or not. In such election only qualified voters residing in such district shall be allowed to vote. The board of commissioners shall give notice of such election for at least ten days in a newspaper published in the county or by posting such notice in three public places in the district. It shall designate the time and place and appoint the managers of the election and receive the returns of the managers and declare the result. The ballots cast must have written or printed on them "for bonds" or "against bonds."

HISTORY: 1962 Code Section 59-618; 1952 Code Section 59-618; 1942 Code Section 8555-135; 1934 (38) 1292; 1961 (52) 511.



SECTION 6-11-210. Issuance and sale of bonds; use of proceeds.

If a majority of the votes cast at such election shall be for the issuing of bonds, such bonds shall be issued and sold by the board of commissioners at not less than par and accrued interest and the proceeds shall be used by the board of commissioners for the purpose of construction and equipment in behalf of the district of the electric light, water supply, fire protection or sewerage system, as the case may be.

HISTORY: 1962 Code Section 59-619; 1952 Code Section 59-619; 1942 Code Section 8555-135; 1934 (38) 1292.



SECTION 6-11-220. Signature of bonds.

All bonds issued under and in pursuance of the provisions of this article shall be signed by the chairman of the board of commissioners of the electric light, water supply, fire protection or sewerage district and by the county supervisor of the county in which such district is situated. The names on the coupons attached to the bonds may be lithographed, which shall constitute a proper and sufficient signing thereof.

HISTORY: 1962 Code Section 59-620; 1952 Code Section 59-620; 1942 Code Section 8555-135; 1934 (38) 1292.



SECTION 6-11-230. Bonds shall be tax free.

All such bonds shall be exempt from State, county and municipal taxation.

HISTORY: 1962 Code Section 59-621; 1952 Code Section 59-621; 1942 Code Section 8555-135; 1934 (38) 1292.



SECTION 6-11-240. Maturity date of bonds issued by water or sewer districts.

Notwithstanding any other provision of law, any water or sewer district of this State may, on May 26 1975 issue bonds which mature not later than forty years from the date of issue.

HISTORY: 1975 (59) 210.



SECTION 6-11-250. Government loans.

The board of commissioners of any electric light, water supply, fire protection or sewerage district may avail itself of any provision for loans to construct electric light systems, water supply systems, fire protection systems or sewerage systems from the United States Government, through any office or agency thereof, and may issue revenue bonds pledging the income from any such system in liquidation of any loan made as aforesaid by the United States Government.

HISTORY: 1962 Code Section 59-622; 1952 Code Section 59-622; 1942 Code Section 8555-138; 1934 (38) 1292; 1961 (52) 549.



SECTION 6-11-260. Adoption of budget of district.

To meet the expenses of operation and maintenance and the sinking fund and interest charges on the bond issue when the income derived from the works is not sufficient to meet such charges, the board of commissioners of any such electric light, water supply, fire protection or sewerage district shall each year before the levying of taxes make up an estimate or budget for such district, which shall give the estimated maintenance and expenses for the succeeding year and shall submit it to the county supervisor for approval and adoption. Any surplus or deficit that may occur in any one year shall be carried forward and applied to the next year's account and properly considered in the budget for the expenses of the district for the ensuing year.

HISTORY: 1962 Code Section 59-623; 1952 Code Section 59-623; 1942 Code Section 8555-136; 1934 (38) 1292.



SECTION 6-11-270. Levy, collection and disbursement of taxes.

After the approval thereof by the county supervisor, taxes shall be levied to meet such expenses upon all assessable property in the district and upon collection of them by the county treasurer they shall be disbursed only upon the approval of the board of commissioners of the said electric light, water supply, fire protection or sewerage district, as the case may be, by an order on the county treasurer drawn by the supervisor of the county in which said district is located. All taxes so levied for any such district shall be kept separate on the assessment roll from other levies and moneys so collected shall be kept in a separate fund for the district.

HISTORY: 1962 Code Section 59-624; 1952 Code Section 59-624; 1942 Code Section 8555-136; 1934 (38) 1292.



SECTION 6-11-271. Millage levy for special purpose district.

(A) For purposes of this section, "special purpose district" means any special purpose district or public service authority, however named, created prior to March 7, 1973, by or pursuant to an act of the General Assembly of this State.

(B)(1) This subsection applies only to those special purpose districts the governing bodies of which are not elected but are presently authorized by law to levy for operations and maintenance in each year millage up to or not exceeding a given amount and did impose this levy in fiscal year 1997-98.

(2) There must be levied annually in each special purpose district described in item (1) of this subsection, beginning with the levy for fiscal year 1999, ad valorem property tax millage in the amount equal to the millage levy imposed in fiscal year 1998.

(C)(1) This subsection applies only to those special purpose districts, the governing bodies of which are not elected but are presently authorized by law to levy for operations and maintenance in each year millage without limit as to amount.

(2) There must be levied annually in each special purpose district described in item (1) of this subsection, beginning with the levy for fiscal year 1999, ad valorem property tax millage in the amount equal to the millage levy imposed in that special purpose district for operations and maintenance for fiscal year 1998.

(D) Notwithstanding any other provision of law, any special purpose district within which taxes are authorized to be levied for maintenance and operation in accordance with the provisions of subsections (B) or (C) of this section, or otherwise, may request the commissioners of election of the county in which the special purpose district is located to conduct a referendum to propose a modification in the tax millage of the district. Upon receipt of such request, the commissioners of election shall schedule and conduct the requested referendum on a date specified by the governing body of the district. If approved by referendum, such modification in tax millage shall remain effective until changed in a manner provided by law.

(E)(1) All special purpose districts located wholly within a single county and within which taxes are authorized to be levied for maintenance and operation in accordance with the provisions of subsections (B) or (C) of this section, or otherwise, are authorized to modify their respective millage limitations, provided the same is first approved by the governing body of the district and by the governing body of the county in which the district is located by resolutions duly adopted. Any increase in millage effectuated pursuant to this subsection is effective for only one year.

(2) Any millage increase levied pursuant to the provisions of item (1) of this subsection must be levied and collected by the appropriate county auditor and county treasurer.

HISTORY: 1998 Act No. 397, Section 4.



SECTION 6-11-273. Tax levy referendums.

Notwithstanding any other provision of law, any special purpose district created by an act of the General Assembly which is authorized to levy taxes for the operation of the district may request the commissioners of election of the county in which the district is located to conduct a referendum to propose a change in the tax millage of the district. Upon receipt of such request the commissioners of election shall schedule and conduct the requested referendum on a date specified by the governing body of the district.

If a majority of the qualified electors of the district voting in the referendum vote in favor of the proposed tax millage change, the governing body of the district shall by resolution adopt the new millage rate which shall thereupon have the full force and effect of law.

HISTORY: 1976 Act No. 501.



SECTION 6-11-275. Increase in millage limitation; collection.

All special purpose districts totally located within a county, which were in existence prior to March 7, 1973, and which have the statutory authority to annually levy taxes for maintenance and operation are authorized to increase their respective millage limitations upon the written approval of the governing body of the county in which they are located. Any increase above the statutory limitation must be approved each year.

Any such millage increase shall be levied and collected by the appropriate county auditor and county treasurer.

HISTORY: 1976 Act No. 622 Section 1.



SECTION 6-11-276. Authority to borrow in anticipation of taxes.

Each special purpose district referred to in Section 6-11-275 is authorized to borrow funds in anticipation of any annual tax levy, not to exceed seventy-five percent, with the written approval of the county governing body.

HISTORY: 1976 Act No. 622 Section 2.



SECTION 6-11-280. Interference with sewers, waterworks and drainage facilities of political subdivision; penalties.

No person shall turn, remove, raise or in any manner tamper with any cover of any manhole, filter, bed or other appurtenance of any sewer of any political subdivision without a written permit from the proper authorities of such subdivision and no person except those engaged by the proper authorities shall enter or tap to any public sewer without a special written permit.

No person shall, either within or without any political subdivision, obstruct, damage or injure any appurtenance of any waterworks, sewerage or drainage of any such subdivision.

Any person violating any of the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, be subject to a fine not to exceed one hundred dollars or imprisoned for not to exceed thirty days.

HISTORY: 1962 Code Section 59-624.1; 1967 (55) 200.



SECTION 6-11-285. Civil penalties for violations of permit conditions or regulations of public entities which operate wastewater plants or treatment facilities, water treatment facilities, or water distribution systems; hearings and appeals.

(A) For purpose of this section:

(1) "Political subdivision" means any municipality, county, public service district, special service district, or other public entity charged with the operation and maintenance of wastewater plants or treatment facilities, water treatment facilities, or with the operation and management of any water distribution system;

(2) "Person" means a person as defined in item (1) of Section 48-1-10.

(B) Any person violating any ordinance or regulation of a political subdivision or any permit, permit condition, or final determination of any political subdivision as required by state or federal law is subject to a civil penalty not to exceed two thousand dollars for each day of violation.

(C) Any political subdivision, prior to the imposition of any civil penalty, shall issue a rule to show cause requiring the person to appear and show cause why civil penalties should not be imposed and specifying which violations are charged. A hearing upon the rule must be held before a hearing officer designated by the governing body of the political subdivision.

(D) All penalties assessed under the provisions of this section must be held as debt and payable to the political subdivision by the person against whom they have been charged and shall constitute a lien against the property of the person.

(E) The hearing procedure required under the provisions of this section must be in accordance, as practicably possible, with that procedure as prescribed by Regulation 61-72 of the Department of Health and Environmental Control.

(F) All appeals from the decision of the hearing officer under the provisions of this section must be heard in the court of common pleas in the county in which the political subdivision is located.

HISTORY: 1986 Act No. 515.



SECTION 6-11-290. Construction of article; no effect on Department of Health and Environmental Control.

This article being necessary for the public health, safety and welfare, it shall be liberally construed to effectuate the purposes thereof. But all functions, powers and duties of the Department of Health and Environmental Control shall remain unaffected by this article.

HISTORY: 1962 Code Section 59-625; 1952 Code Section 59-625; 1942 Code Section 8555-139; 1934 (38) 1292.



SECTION 6-11-295. Violations; penalties.

Violations of ordinances or regulations of special purpose districts or public service districts relating to garbage or trash collection are unlawful, and a person convicted of a violation is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than fifty dollars or imprisoned for not more than ten days. This section applies only to ordinances or regulations of districts which have governing bodies elected by the qualified electors of the district.

HISTORY: 1989 Act No. 176, Section 1.



SECTION 6-11-300. Reports by state board, commission or authority furnishing natural gas to residents.

Any board, commission, or authority in this State, established under the provisions of Chapter 11 of Title 6 of the 1976 Code, which provides natural gas to residents of this State, shall, within thirty days of the end of the fiscal year of the board, Commission, or authority, provide to the State Treasurer a detailed statement of all accounts, receipts, disbursements, and expenditures of funds by the board, commission, or authority during the preceding fiscal year. The statement shall be in such form as prescribed by the State Treasurer and shall be made available for inspection and copying to the public.

HISTORY: 1983 Act No. 65, Section 2.



SECTION 6-11-320. Special purpose districts empowered to provide water services authorized to provide sewage collection and disposal services; requirements.

(A) A special purpose district, which was empowered as of March 7, 1973, to provide water service to the area within its boundaries, may provide sewer service to the area within its boundaries if it has received permission, by written resolution, from the governing body of the county in which the district is located, provided that the sewer service may not be provided to those parts of that area where sewer service, at that time, is being provided by a governmental entity at the time the district's governing body determines to utilize the provisions of this section. The district may build, acquire, construct, operate, and maintain sewage collection, treatment, and disposal facilities or contract for the use of any facilities as are, in the opinion of the governing body of the special purpose district, necessary for the district. The district may impose such schedule of rates and charges for the use of sewage collection, treatment, and disposal facilities as the governing body of the district shall from time to time approve. The governing body may place into effect and revise, whenever it wishes or is required, a schedule of rates for the sewer service made available by it to persons, firms, and corporations within the district.

(B) All other powers of a special purpose district shall continue and are not considered to be changed by the provisions of this section.

HISTORY: 1992 Act No. 429, Section 2.



SECTION 6-11-325. Financing construction of sewage collection lines.

Notwithstanding another provision of law, a special purpose district which only provides sewage collection and disposal may use any method of financing authorized by law for the construction of sewer lateral collection lines within the district.

HISTORY: 2007 Act No. 30, Section 1, eff May 24, 2007.



SECTION 6-11-330. Special purpose districts providing fire protection services authorized to provide emergency medical services.

(A) A special purpose district that was empowered as of March 7, 1973, to provide fire protection services to the area within its boundaries may provide emergency medical services to the area within its boundaries if it has received permission, by written resolution, from the governing body of the county or counties in which the district is located, provided that these emergency medical services may not be provided to those parts of the district's area where emergency medical services are being provided by a governmental entity at the time the district's governing body determines to utilize the provisions of this section. The district may build, acquire, construct, operate, and maintain such facilities, contract for the use of these facilities, acquire or lease such equipment, and hire, train, and employ the personnel as are in the opinion of the governing body of the special purpose district necessary to or helpful in the provision of emergency medical services by the district. The district may impose such schedule of rates and charges for the provision of emergency medical services as the governing body of the district shall from time-to-time approve. The governing body of the district may place into effect and revise, whenever it wishes or is required, a schedule of rates for the emergency medical services made available by it.

(B) All other powers of a special purpose district shall continue and are not considered to be changed by the provisions of this section.

HISTORY: 2000 Act No. 404, Section 9.



SECTION 6-11-335. Additional members.

(A) For purposes of this section:

(1) "membership" means the governing body of a public service district created prior to 1975, located wholly in one county, and providing water, sewer, or fire service; and

(2) "additional members" means the persons who increase the membership as provided by this section.

(B) The membership may seek to authorize additional members not to exceed a total of ten by petitioning:

(1) the county legislative delegation if the membership is appointed by or upon the recommendation of the county legislative delegation; or

(2) the county governing body, if the membership is elected or appointed by or upon the recommendation of the county governing body or an entity other than the county legislative delegation.

(C) The petition must be in writing and include reasons for the increase in membership.

(D) If the county legislative delegation or the county governing body has not affirmatively disapproved the petition within sixty days of receiving the petition, the membership may file the petition with the Office of the Secretary of State. Upon certification by the Secretary of State that additional members have been authorized, the membership shall be increased.

(E) If the membership is elected, the additional members shall be elected at the next regularly scheduled election for the membership in the same manner as the membership is elected and to serve for terms of the same length and until their successors are elected and qualify; provided, that of the additional members first elected:

(1) if an even number of additional members is elected, one-half of the additional members receiving the highest number of votes shall serve initial terms of the same length as the membership, and the remaining additional members receiving the next highest number of votes shall serve initial terms of one-half that length; or

(2) if an odd number of additional members is elected, one-half plus one of the additional members receiving the highest number of votes shall serve initial terms of the same length as the membership and the remaining additional members receiving the next highest number of votes shall serve initial terms of one-half that length.

Thereafter, the successors of the additional members must be elected for terms of the same length as the membership.

(F) If the membership is appointed, the additional members may be appointed in the same manner the membership is appointed with at least one-half of the additional members to serve initial terms of the same length as the membership, and the remaining additional members to serve initial terms of one-half that length. The initial terms of all additional members must be designated by their appointing authority. Thereafter, their successors must be appointed for terms of the same length as the membership.

(G) All members shall serve until their successors are elected or appointed and qualify.

HISTORY: 2012 Act No. 146, Section 1, eff April 18, 2012.



SECTION 6-11-340. Protection of special purpose district facilities; public safety departments; appointment and training of public safety officers.

(A) The General Assembly finds that the public interest requires the safeguarding and protection of facilities owned by special purpose districts, such as water treatment plants, water storage tanks, wastewater treatment plants, pumping stations, and natural gas storage facilities. The health, safety, and protection of human life is dependent, in part, upon these facilities being properly protected from attack by terrorists or others seeking to disrupt the proper operation of facilities.

(B) For purposes of this section, "special purpose district" means a special purpose district charged with the operation and maintenance of natural gas distribution facilities, wastewater plants or treatment facilities, or water treatment facilities, or with the operation and management of any water distribution system.

(C) Each special purpose district is authorized to establish a public safety department to protect and police the facilities owned by the district under such reasonable rules and regulations as the district may from time to time promulgate. The district may appoint and commission as many public safety officers as necessary for the proper security, general welfare, and convenience of the facilities. The public safety officers must be vested with all powers and duties conferred by law upon constables in addition to duties imposed upon them by the governing body of the district. The jurisdiction of these public safety officers is limited to the property of the special purpose district and the streets and roads through and contiguous to the property, except that these officers may not make an incidental arrest of a person for, or issue a ticket for, a traffic violation.

(D) The public safety officers appointed and commissioned by a special purpose district must be law enforcement officers trained and certified pursuant to Chapter 23, Title 23 in accordance with the training and certification standards established for officers performing similar duties. The expense of the training must be paid by the special purpose district by which that person is employed and the Criminal Justice Academy is authorized to establish and collect a fee for this training.

HISTORY: 2002 Act No. 339, Section 6; 2006 Act No. 317, Section 2, eff May 30, 2006; 2008 Act No. 335, Section 1, eff June 16, 2008.



SECTION 6-11-350. Application of article; referendum petition by qualified electors; contents, verification, and time of submission requirements.

(A) For the purposes of this article, "special purpose district" or "district" means any district, including a public service district, created by or pursuant to an act of the General Assembly before March 7, 1973, and to which has been committed before March 7, 1973, any governmental function, including those districts created by special legislation and those districts created by referenda held pursuant to general legislation. This article applies only to those special purpose districts, the governing bodies of which were not, as of January 1, 1997, elected directly by the qualified electors residing in the district. This article does not apply to (1) any special purpose district, the boundaries of which include areas within more than one county, or (2) any special purpose district which, as of April 1, 1998, pursuant to written contract provided one or more of its authorized services to areas outside the State. The referendum authorized in this article must be held on the date of the general election held on the first Tuesday following the first Monday in November in even-numbered years.

(B) The qualified electors residing in a special purpose district may by petition request a referendum on the question of electing the governing body of such district by popular vote of the qualified electors in the district. The petition must contain the referendum question and the names, signatures, addresses, voter registration numbers, and dates of signature of at least fifteen percent of the qualified electors of the district. The petition must contain a geographical description of the boundaries of the district and a map clearly setting out the lines of the district in a county, which must be supplied by the district within thirty days of a request of any elector residing in the district.

(C) The original petition must be delivered to the county board of voter registration in the county in which the special purpose district is located. The board must review each name on the petition to determine if each signature is that of a qualified elector in the district and must verify the number of valid signatures of registered electors contained on the petition submitted and the number of qualified electors in the district. Signatures dated more than one hundred eighty calendar days prior to the date of the submission of the petition shall be disregarded and shall not be counted toward the fifteen percent requirement pursuant to this section. The board shall notify the clerk of the county governing body and the governing body of the special purpose district of the result of the verification process. A copy of the text of the petition which indicates the date the petition was received by the board must be delivered to the clerk of the county governing body and the governing body of the special purpose district.

(D) The petition must be submitted to the board before August first of an even-numbered general election year to be considered for inclusion on the ballot in that year. Upon receipt of a petition, the board must review and verify or reject the petition by twelve o'clock noon September first. If the petition is verified as complete, the question must be placed on the general election ballot in November of that same year. The costs associated with any referendum held pursuant to this article must be paid by the special purpose district.

HISTORY: 1998 Act No. 397, Section 2.



SECTION 6-11-351. Referendum request by governing body of special purpose district.

The governing body of a special purpose district may by resolution adopted by majority vote of all members of the governing body request a referendum on the question of election of governing body members be held in accordance with the provisions of this article. If adopted, a certified copy of the resolution and a map clearly setting out the lines of the district in the county must be presented to the county election commission prior to August first of a general election held in an even-numbered year in order for the referendum to be held on the date of the general election in November of that year.

HISTORY: 1998 Act No. 397, Section 2.



SECTION 6-11-352. Content and format of referendum question on ballot.

The referendum question must read substantially as follows:

Shall the governing body for the (special purpose district) be elected by popular vote of the qualified electors residing in the (special purpose district) for four-year terms in non-partisan elections during the November general election held in even-numbered years?

Yes [ ]

No [ ]

Those voting in favor of the question shall deposit a ballot with a check or cross mark in the square after the word "Yes", and those voting against the question shall deposit a ballot with a check or cross mark in the square after the word "No".

HISTORY: 1998 Act No. 397, Section 2.



SECTION 6-11-353. Notice of referendum.

Notice of the referendum must be published by the governing body of the special purpose district at least three times prior to the referendum, including (i) not less than sixty days prior to the date of the referendum, (ii) two weeks after the first date of publication, and (iii) a date not more than fifteen and not less than ten days prior to the date of the referendum. The notice must appear in a newspaper of general circulation within the special purpose district and contain at a minimum the following:

(1) the full name of the district and its governing body;

(2) the names, addresses, and telephone numbers of the members of the district's governing body;

(3) the existing means of appointment of members of the district's governing body;

(4) the act by which the district was initially created and the year effective;

(5) a brief description of the governmental services provided by the district;

(6) a description of the taxing authority of the district, if any, and the limitations on that taxing authority;

(7) a map showing generally the boundaries of the district;

(8) a list of precincts and polling places in which ballots may be cast;

(9) the purpose of the referendum and the question to be presented to qualified electors;

(10) an explanation of the procedure to be followed for election of members of the district's governing body if the result of the referendum is favorable; and

(11) other additional information required by the general law of the State relating to notices of elections.

HISTORY: 1998 Act No. 397, Section 2.



SECTION 6-11-354. Election of commissioners of district's governing body; procedures.

(A) Notwithstanding any other provision of law, in a referendum held pursuant to this article, if a majority of electors from the special purpose district voting in the election vote in favor of the election of members of the district's governing body, the county election commission must conduct non-partisan elections as provided in this section. Nothing in this article shall bar any appointed member of the district's governing body from becoming a candidate for an election to the district's governing body in any election.

(B) On the first Tuesday following the first Monday in November in the year immediately following the year of the referendum, the voters shall elect commissioners for all seats on the district's governing body. Candidates must file a statement of intention of candidacy with the county election commission. Except for the initial election of commissioners as provided in subsection (C), all commissioners must be elected on an at-large basis for terms of four years with terms staggered so that a simple majority of the commissioners are elected in a general election in an even-numbered year, and the remaining commissioners are elected at the next preceding and following general elections in even-numbered years. The terms of office of commissioners whose seats are subject to contest in a general election shall expire fourteen days following the general election.

(C) For the initial election of commissioners, all seats shall be considered vacant. From among the commissioners elected in the initial election, a simple majority thereof shall serve terms which expire fourteen days following the general election held three years after the initial election. Those commissioners entitled to serve the initial three-year terms shall be those commissioners equal in number to a simple majority of the membership who received the highest number of votes cast in the initial election. The remaining commissioners shall serve terms which expire fourteen days following the general election held the year following the initial election.

(D) The county board of elections shall conduct and supervise the elections for commissioners in the manner governed by the election laws of this State, mutatis mutandis. Vacancies must be filled in the manner provided in Section 7-13-190.

HISTORY: 1998 Act No. 397, Section 2.



SECTION 6-11-410. Definitions.

For the purposes of this article, the following terms shall have the following meanings:

(a) "Special purpose district" shall mean any district created by act of the General Assembly prior to March 7, 1973, and to which has been committed prior to March 7, 1973, any local governmental function.

(b) "County board" shall mean the governing bodies of the several counties of the State as now or hereafter constituted.

(c) "Commission" shall mean the governing body of any special purpose district as now or hereafter constituted.

HISTORY: 1962 Code Section 59-599.91; 1974 (58) 2018.



SECTION 6-11-420. Special purpose districts may be enlarged, diminished or consolidated; general obligation bonds authorized.

The county boards of the several counties of the State are authorized to enlarge, diminish or consolidate any existing special purpose districts located within such county and authorize the issuance of general obligation bonds by such special purpose district by the procedure prescribed by this article.

HISTORY: 1962 Code Section 59-599.92; 1974 (58) 2018.



SECTION 6-11-430. Exercise of powers by county board; public hearing.

Each county board may, on its own motion, and shall, upon the petition of the commissions of the special purpose districts to be affected, take the action authorized by this article to enlarge, diminish or consolidate any special purpose districts lying within such county. In each such instance, by resolution duly adopted, the county board shall order a public hearing to be held for the purpose of making a determination as to whether and to what extent a special purpose district shall be enlarged, diminished or consolidated.

HISTORY: 1962 Code Section 59-599.93; 1974 (58) 2018.



SECTION 6-11-435. "Political subdivision" defined; provision of governmental services in event of alteration of boundaries of special purpose district.

(A) For purposes of this section "political subdivision" means a municipality, county, or special purpose district.

(B) A consolidated or enlarged special purpose district which results from action taken pursuant to this chapter may not provide a governmental service to an area within its boundaries to which it has not previously provided such service if an overlapping political subdivision is authorized to provide that same service in the area and the area is situated within the boundaries of such overlapping political subdivision without the express authorization of the governing body of such overlapping political subdivision. The governing body of the county shall expressly provide by ordinance that the consolidated or enlarged special purpose district shall not provide a governmental service to an area within its boundaries within which an overlapping political subdivision is authorized to provide that same service.

(C) If the boundaries of a special purpose district which provides waterworks or sewer service are diminished in accordance with this article, the special purpose district may continue to provide water or sewer services outside of its diminished boundaries (1) in accordance with its enabling legislation, or (2) if provided by the governing body of the county in the resolution required by Section 6-11-460, pursuant to an intergovernmental agreement with one or more political subdivisions authorized to provide the water or sewer service directly.

HISTORY: 1992 Act No. 516, Section 2; 2003 Act No. 81, Section 1, eff June 26, 2003.



SECTION 6-11-440. Notice of hearing.

(A) The notice required by Section 6-11-430 must be published once a week for three successive weeks in a newspaper of general circulation in the county. Such notice must state:

(1) the time of the public hearing which may be not less than sixteen days following the first publication of the notice;

(2) the place of the hearing;

(3) the nature of the change to be made in the special purpose district;

(4) a brief description of the new boundary lines to result if the proposed change is made;

(5) the functions to be performed by the special purpose district;

(6) a summary of the reasons for the proposed change;

(7) the cost of proposed improvements, if any, and a statement as to the method to be employed to raise the funds necessary for it; and

(8) a statement of the amount and type of bonds, if any, then proposed to be issued immediately following the change of boundaries of the special purpose district.

(B) If a consolidated or enlarged special purpose district is, pursuant to this chapter, precluded from providing a governmental service to an area within its boundaries, the notice prescribed by subsection (A) also must include a description of the area in which the governmental service will not be provided by the special purpose district and shall identify the political subdivision which is authorized to provide the service.

HISTORY: 1962 Code Section 59-599.94; 1974 (58) 2018; 1992 Act No. 516, Section 3.



SECTION 6-11-450. Hearing.

Such hearing shall be conducted publicly and both proponents and opponents of the proposed action shall be given full opportunity to be heard.

HISTORY: 1962 Code Section 59-599.95; 1974 (58) 2018.



SECTION 6-11-455. Levying of ad valorem taxes in overlap areas.

If a consolidated or enlarged special purpose district is, pursuant to this chapter, precluded from providing a governmental service to an area within its boundaries, there must not be levied within the area ad valorem taxes for the purpose of providing the service to the remaining portions of the special purpose district.

HISTORY: 1992 Act No. 516, Section 2.



SECTION 6-11-460. Decision of county board.

Following the hearing the county board shall, by resolution, make a finding as to whether and to what extent the boundaries of the special purpose district shall be changed or whether the special purpose districts shall be consolidated. If such finding be affirmative, such resolution shall redefine the boundaries of the special purpose district in such fashion as to make possible appropriate entries in the records of the county auditor and the county treasurer establishing the boundaries of the special purpose district as reconstituted.

HISTORY: 1962 Code Section 59-599.96; 1974 (58) 2018.



SECTION 6-11-470. Publication of action of county board.

(A) The county board shall give notice of its action to be published once a week for two successive weeks in a newspaper of general circulation within the county which shall state:

(1) the results of its action;

(2) whether, pursuant to the remaining provisions of this article, bonds of the special purpose district are then to be immediately issued, and, if so, the amount of bonds and the method provided for their payment; and

(3) whether, pursuant to the provisions of Section 6-11-10, there will be a new commission or changes made in the personnel of the old commission for the special purpose district as enlarged, diminished, or consolidated.

(B) If a consolidated or enlarged special purpose district is, pursuant to this chapter, precluded from providing a governmental service to an area within its boundaries, the notice prescribed by subsection (A) also shall include a description of the area in which the governmental service will not be provided by the special purpose district and shall identify the political subdivision which is authorized to provide the service.

HISTORY: 1962 Code Section 59-599.97; 1974 (58) 2018; 1962 Code Section 59-599.97; 1974 (58) 2018; 1992 Act No. 516, Section 4.



SECTION 6-11-480. Challenge of county board's decision in court.

Any person affected by the action of the county board may, by action de novo instituted in the Court of Common Pleas for such county, within the twenty days following the last publication of the notice prescribed by Section 6-11-470, but not afterwards, challenge the action of the county board.

HISTORY: 1962 Code Section 59-599.98; 1974 (58) 2018.



SECTION 6-11-490. County board may authorize issuance of general obligation bonds.

If, in order to provide for the cost of any improvements, it is necessary that general obligation bonds be issued the county board shall be empowered at any time to authorize the applicable commission to issue general obligation bonds of the special purpose district. Any county board may, but shall not be required to, condition the issuance of general obligation bonds upon the result of a special election held in the special purpose district as reconstituted and such election shall be conducted in the manner and under the procedure made applicable to the issuance of general obligation bonds of the counties of the State by the provisions of Chapter 15, Title 4.

HISTORY: 1962 Code Section 59-599.99; 1974 (58) 2018.



SECTION 6-11-500. Manner in which bonds shall be issued.

General obligation bonds of any special purpose district issued following authorization of the county board, given pursuant to this article, shall be issued by the commission on behalf of the special purpose district in accordance with the provisions of Sections 6-11-490 through 6-11-600.

HISTORY: 1962 Code Section 59-599.100; 1974 (58) 2018.



SECTION 6-11-510. Maturity of bonds.

All bonds issued pursuant to this article shall mature in such annual series or installments as the commission shall prescribe, except that the first maturing bonds of any issue shall mature not later than three years from the date as of which they shall be issued; no bond shall mature later than thirty years from the date as of which it shall be issued.

HISTORY: 1962 Code Section 59-599.101; 1974 (58) 2018.



SECTION 6-11-520. Redemption of bonds before maturity.

Any bonds issued pursuant to this article may be issued with a provision for their redemption prior to their maturity at par and accrued interest, plus such redemption premium as may be prescribed by the commission, but no bond shall be redeemable before maturity unless it contains a statement to that effect. In the proceedings authorizing the issuance of the bonds, provisions shall be made specifying the manner of call and the notice thereof that must be given.

HISTORY: 1962 Code Section 59-599.102; 1974 (58) 2018.



SECTION 6-11-530. Form of bonds.

The bonds issued pursuant to this article shall be in the form of negotiable coupon bonds, payable to bearer, but may be issued with the privilege to any holder of having them registered as to principal on the books of the treasurer of the county in which the special purpose district is located, upon such conditions as the commission may prescribe. Except when so registered, all bonds issued pursuant to this article shall have all attributes of negotiable instruments.

HISTORY: 1962 Code Section 59-599.103; 1974 (58) 2018.



SECTION 6-11-540. Denominations and places of payment of bonds.

The bonds issued pursuant to this article shall be in such denomination and shall be made payable at such place or places, within or without the State, as the commission shall prescribe.

HISTORY: 1962 Code Section 59-599.104; 1974 (58) 2018.



SECTION 6-11-550. Interest on bonds.

Bonds issued pursuant to this article shall bear interest at a rate or rates determined by the commission.

HISTORY: 1962 Code Section 59-599.105; 1974 (58) 2018.



SECTION 6-11-560. Execution of bonds.

The bonds, and the coupons to be thereunto attached, shall be executed in such manner as the commission shall by resolution prescribe.

HISTORY: 1962 Code Section 59-599.106; 1974 (58) 2018.



SECTION 6-11-570. Sale of bonds.

Bonds issued pursuant to this article shall be sold at a price of not less than par and accrued interest to the date of their respective deliveries. All bonds authorized by this article shall be sold at public sale, after public advertisement of the sale in a newspaper of general circulation in South Carolina or a financial journal published in the city of New York. The published notice shall appear not less than seven days prior to the occasion set for opening bids.

HISTORY: 1962 Code Section 59-599.107; 1974 (58) 2018.



SECTION 6-11-580. Tax and pledge of taxing power for payment of bonds.

For the payment of the principal and interest of all bonds issued pursuant to this article, as they respectively mature, and for the creation of such sinking fund as may be necessary therefor, the full faith, credit and taxing power of the special purpose district shall be irrevocably pledged, and there shall be levied annually by the auditor, and collected by the treasurer of the county in which the special purpose district is located in the same manner as county taxes are levied and collected, a tax without limit on all taxable property in the special purpose district sufficient to pay the principal and interest of such bonds as they respectively mature and to create such sinking fund as may be necessary therefor.

HISTORY: 1962 Code Section 59-599.108; 1974 (58) 2018.



SECTION 6-11-590. Bonds exempt from taxes.

The principal and interest of bonds issued pursuant to this article shall have the tax exempt status prescribed by Section 12-1-60.

HISTORY: 1962 Code Section 59-599.109; 1974 (58) 2018.



SECTION 6-11-600. Disposition of proceeds of bonds.

The proceeds derived from the sale of any bonds issued pursuant to this article shall be paid to the treasurer of the county in which the special purpose district is located, to be deposited in a bond account fund for the special purpose district, and shall be expended and made use of by the commission as follows:

(a) Any accrued interest shall be applied to the payment of the first installment of interest to become due on such bonds.

(b) Any premium shall be applied to the payment of the first installment of principal of the bonds.

(c) The remaining proceeds shall be used to defray the cost of issuing bonds authorized hereby, and to pay the cost of acquiring and constructing the necessary improvements in the special purpose district.

(d) If any balance remains, it shall be held by the treasurer of the county in which the special purpose district is located in a special fund and used to effect the retirement of bonds authorized hereby.

HISTORY: 1962 Code Section 59-599.110; 1974 (58) 2018.



SECTION 6-11-610. Changes in district commissions pursuant to modification of districts.

If the county board shall have found that by reason of its action in enlarging, diminishing or consolidating, there should be a new commission or changes made in the personnel of the old commission for the special purpose district to result from its action in order to provide for the proper functioning of the special purpose district, then in such event it shall advise the Governor of its recommendations. The number of commissioners shall be not less than three nor more than nine. All members of any commission so altered shall hold office for terms to begin upon their appointment and to end two years from the January first following the date of the action of the county board, and the term of all other members of the commission shall extend to and end on such date. All new members to any commission shall be appointed by the Governor upon recommendation of a majority of the legislative delegation of the county, including the resident Senator or Senators, if any. Vacancies in office shall be filled in like manner for the balance of the term of the person whom the appointee is replacing. Following the expiration of the term of office of all members of the commission (whether appointed pursuant to this article or otherwise) successors shall be appointed in the manner provided by this section. All members of any commission shall hold office until their successors shall have been appointed and shall have qualified.

In instances where two or more special purpose districts petition the county board for consolidation such petitions may prescribe that the members of the commission of the consolidated special purpose district shall be selected in the manner in which the members of the commission of any petitioning special purpose district have heretofore been selected and for terms of office commensurate with the terms of office of the members of the commission of any petitioning special purpose district; provided, that if the members of the commission of any of the petitioning special purpose districts have been elected by popular election, the members of the commission of the consolidated special purpose district shall be elected by such election for terms of office commensurate with the terms of office of the members of the commission of any of the petitioning special purpose districts.

HISTORY: 1962 Code Section 59-599.111; 1974 (58) 2018; 1981 Act No. 153, Section 2.



SECTION 6-11-620. Powers of new commissions; modified districts shall assume properties and liabilities of antecedent districts.

Each commission created pursuant to the provisions of Section 6-11-610 shall have all of the powers of the predecessor commission and in the case of any consolidation, the new commission shall succeed to any and all powers enjoyed by any of the preexisting districts so consolidated.

All districts modified pursuant to this article shall assume all properties and liabilities of the antecedent district.

In instances where two or more special purpose districts petition the county board for consolidation such petitions may prescribe the disposition of the properties, assets and liabilities of the antecedent districts and may prescribe that for the purpose of discharging any existing indebtedness such existing districts shall continue as viable political entities under the government of the commission of the consolidated district.

HISTORY: 1962 Code Section 59-599.112; 1974 (58) 2018; 1981 Act No. 153, Section 3.



SECTION 6-11-630. Powers to issue revenue bonds shall not be affected by article.

The power to utilize the provisions of general laws empowering commissions to issue revenue bonds shall not be abrogated by the provisions of this article, but shall continue, and revenue bonds issued pursuant thereto shall be issued in accordance with the provisions of such general laws rather than in accordance with the provisions of Sections 6-11-490 through 6-11-600 which relate only to general obligation bonds.

HISTORY: 1962 Code Section 59-599.113; 1974 (58) 2018.



SECTION 6-11-640. Powers granted by article shall be cumulative.

The powers and authorizations hereby conferred upon the commissions shall be in addition to all other powers and authorizations previously vested in such commissions, and may be availed of pursuant to action taken at any regular or special meeting of the commission by a resolution to take effect immediately upon its adoption.

HISTORY: 1962 Code Section 59-599.114; 1974 (58) 2018.



SECTION 6-11-650. Exceptions to application of article.

The provisions of this article do not apply to special service districts organized for historical purposes.

HISTORY: 1962 Code Section 59-599.115; 1974 (58) 2018; 1987 Act No. 74 Section 1.

ISSUANCE OF BONDS BY SPECIAL PURPOSE DISTRICTS



SECTION 6-11-810. Definitions.

For the purposes of this article, the following terms shall have the following meanings:

(a) "Commission" shall mean the governing body of any special purpose district.

(b) "County board" shall mean the governing body of the several counties of this State as now or hereafter constituted, and where a special purpose district is in more than one county shall mean the governing body of each county wherein the special purpose district shall be located.

(c) "Bonds" shall mean obligations of a special purpose district for the payment of all or any part of the principal and interest of which ad valorem taxes are to be levied.

(d) "Special purpose district" shall mean any district created by act of the General Assembly prior to March 7 1973, and to which has been committed prior to March 7 1973, any local governmental power or function.

(e) "Power" shall mean any power or function committed to any special purpose district in effect on March 7 1973.

HISTORY: 1962 Code Section 59-599.51; 1974 (58) 2787.



SECTION 6-11-820. County boards may authorize issuance of bonds by special purpose district commissions.

The county boards of all counties wherein special purpose districts exist shall be empowered to authorize the commission of such special purpose district to issue bonds whose proceeds shall be used in furtherance of any power of the special purpose district under the procedures herein prescribed.

HISTORY: 1962 Code Section 59-599.52; 1974 (58) 2787.



SECTION 6-11-830. Hearing on issuance of bonds.

If, upon its own finding or upon petition of any commission, the county board shall determine that it may be in the interest of any special purpose district to raise moneys for the furtherance of any power of such special purpose district, the county board may order a public hearing to be held upon the question of the issuance of bonds of such special purpose district.

HISTORY: 1962 Code Section 59-599.53; 1974 (58) 2787.



SECTION 6-11-840. Notice of hearing.

The notice required by Section 6-11-830 shall be published once a week for three successive weeks in a newspaper of general circulation in the county. Such notice shall state:

(a) The time of the public hearing, which shall be not less than sixteen days following the first publication of the notice.

(b) The place of the hearing.

(c) The proposed amount of bonds to be issued by the special purpose district.

(d) A statement setting forth the purpose for which the proceeds of such bonds are to be expended.

(e) A brief summary of the reasons for the issuance of such bonds and the method by which the principal and interest of such bonds are to be paid.

HISTORY: 1962 Code Section 59-599.54; 1974 (58) 2787.



SECTION 6-11-850. Proponents and opponents of bond issue shall be heard.

Such hearing shall be conducted publicly and both proponents and opponents of the proposed action shall be given full opportunity to be heard.

HISTORY: 1962 Code Section 59-599.55; 1974 (58) 2787.



SECTION 6-11-860. Decision of board; inapplicability of certain provisions in event of election.

Following the hearing, the county board shall, by resolution, make a finding as to whether and to what extent bonds of the special purpose district shall be issued, and may thereupon authorize the commission of such special purpose district to issue bonds to the extent it shall have found necessary. In the event that the county board shall require an election under Section 6-11-890 as a condition to the issuance of general obligation bonds by such special purpose district, then the provisions of Section 6-11-870 and 6-11-880 of this article shall not be applicable.

HISTORY: 1962 Code Section 59-599.56; 1974 (58) 2787; 1978 Act No. 468.



SECTION 6-11-870. Publication of action by board.

The county board shall thereupon cause notice of its action to be published for three successive weeks in a newspaper of general circulation in the county which shall state:

(a) The results of its action;

(b) The extent to which bonds of the special purpose district are to be issued and the method to be provided for their payment; and

(c) Whether or not an election shall be ordered in the special purpose district upon the question of the issuance of bonds of the special purpose district.

HISTORY: 1962 Code Section 59-599.57; 1974 (58) 2787.



SECTION 6-11-880. Challenge of county board's decision in court.

Any person affected by the action of the county board may, by action de novo instituted in the court of common pleas for such county, within twenty days following the last publication of notice prescribed by Section 6-11-870, but not afterwards, challenge the action of the county board.

HISTORY: 1962 Code Section 59-599.58; 1974 (58) 2787.



SECTION 6-11-890. Special elections may be held.

The county board may, but shall not be required to, condition the issuance of general obligation bonds upon the results of a special election held in the special purpose district; and such election, if so ordered, shall be conducted in the manner and under the procedure applicable to the issuance of general obligation bonds of the counties of the State by the provisions of Chapter 15, Title 4.

HISTORY: 1962 Code Section 59-599.59; 1974 (58) 2787.



SECTION 6-11-900. Manner in which bonds shall be issued.

Bonds of any special purpose district issued following authorization of the county board, given pursuant to this article, shall be issued by the commission on behalf of the special purpose district in accordance with the provisions of Sections 6-11-900 through 6-11-1010.

HISTORY: 1962 Code Section 59-599.60; 1974 (58) 2787.



SECTION 6-11-910. Maturity of bonds.

All bonds issued pursuant to this article shall mature in such annual series or installments as the commission shall prescribe, except that the first maturing bonds of any issue shall mature not later than five years from the date as of which they shall be issued. No bond shall mature later than forty years from the date as of which it shall be issued.

HISTORY: 1962 Code Section 59-599.61; 1974 (58) 2787; 1975 (59) 268.



SECTION 6-11-920. Redemption of bonds before maturity.

Any bonds issued pursuant to this article may be issued with a provision for their redemption prior to their maturity at par and accrued interest, plus such redemption premium as may be prescribed by the commission, but no bond shall be redeemable before maturity unless it contains a statement to that effect. In the proceedings authorizing the issuance of the bonds, provisions shall be made specifying the manner of call and the notice thereof that must be given.

HISTORY: 1962 Code Section 59-599.62; 1974 (58) 2787.



SECTION 6-11-930. Form of bonds.

The bonds issued pursuant to this article shall be in the form of negotiable coupon bonds, payable to bearer, but may be issued with the privilege to any holder of having them registered as to principal on the books of the treasurer of the county in which the special purpose district is located, upon such conditions as the commission may prescribe. Except when so registered, all coupon bonds issued pursuant to this article shall have all attributes of negotiable instruments.

HISTORY: 1962 Code Section 59-599.63; 1974 (58) 2787; 1975 (59) 268.



SECTION 6-11-940. Fully registered form of bonds; conversion privileges.

Bonds issued pursuant to this article may be in fully registered form and may contain such conversion privileges as the commission shall prescribe. Bonds issued pursuant to this article may also be in the form of a single fully registered note or in the form of a note or notes payable to bearer or to a named payee.

HISTORY: 1975 (59) 268.



SECTION 6-11-950. Denominations and places of payment of bonds.

The bonds issued pursuant to this article shall be in such denomination and shall be made payable at such place or places, within or without the State, as the commission shall prescribe.

HISTORY: 1962 Code Section 59-599.64; 1974 (58) 2787.



SECTION 6-11-960. Interest on bonds.

Bonds issued pursuant to this article shall bear interest at a rate or rates determined by the commission within the limitations of Section 11-9-350.

HISTORY: 1962 Code Section 59-599.65; 1974 (58) 2787.



SECTION 6-11-970. Execution of bonds.

The bonds, and the coupons to be thereunto attached, shall be executed in such manner as the commission shall by resolution prescribe.

HISTORY: 1962 Code Section 59-599.66; 1974 (58) 2787.



SECTION 6-11-980. Sale of bonds.

Bonds issued pursuant to this article shall be sold at a price of not less than par and accrued interest to the date of their respective deliveries. All bonds authorized by this article shall be sold at public sale, after public advertisement of the sale in a newspaper of general circulation in South Carolina or a financial journal published in the city of New York. The published notice shall appear not less than seven days prior to the occasion set for opening bids; provided, however, that any bonds issued hereunder may be sold at a private sale to the United States of America or any agency or department thereof.

HISTORY: 1962 Code Section 59-599.67; 1974 (58) 2787; 1975 (59) 268.



SECTION 6-11-990. Tax and pledge of taxing power and revenues for payment of bonds.

For the payment of the principal and interest of all bonds issued pursuant to this article, as they respectively mature, and for the creation of such sinking fund as may be necessary therefor, the full faith, credit and taxing power of the special purpose district shall be irrevocably pledged, and there shall be levied annually by the auditor, and collected by the treasurer of the county in which the special purpose district is located, in the same manner as county taxes are levied and collected, a tax without limit on all taxable property in the special purpose district sufficient to pay the principal and interest of such bonds as they respectively mature and to create such sinking fund as may be necessary therefor. Such bonds may be additionally secured by a pledge of revenues derived from the undertaking to be financed and, if so additionally secured, the tax levy herein ordered shall be reduced to the extent that moneys for the payment of the principal or interest of such bonds shall be in the hands of the county treasurer on the occasion for the imposition of the tax levy herein otherwise ordered; provided, that the ad valorem tax levy shall also be reduced to the extent that there has been deposited with the county treasurer moneys derived from any revenues not pledged to additionally secure such bonds on the occasion in each year when the ad valorem tax levy is to be made, and in all instances where an annual tax levy is so reduced, the moneys derived from such unpledged revenues be applied to the payment of principal and interest of the bonds and to no other purpose.

HISTORY: 1962 Code Section 59-599.68; 1974 (58) 2787; 1975 (59) 268.



SECTION 6-11-1000. Bonds exempt from taxes.

The principal and interest of bonds issued pursuant to this article shall have the tax-exempt status prescribed by Section 12-1-60.

HISTORY: 1962 Code Section 59-599.69; 1974 (58) 2787.



SECTION 6-11-1010. Disposition of proceeds of bonds.

The proceeds derived from the sale of any bonds issued pursuant to this article shall be paid to the treasurer of the county in which the special purpose district is located, to be deposited in a bond account fund for the special purpose district, and shall be expended and made use of by the commission as follows:

(a) Any accrued interest shall be applied to the payment of the first installment of interest to become due on such bonds.

(b) Any premium shall be applied to the payment of the first installment of principal of the bonds.

(c) The remaining proceeds shall be used to defray the cost of issuing bonds authorized hereby, to pay the cost of acquiring and constructing the necessary improvements in the special purpose district, and, if the commission shall so prescribe, to fund the interest to become due on the bonds issued under this article during not exceeding the first three years following the date of the bonds.

(d) If any balance remains, it shall be held by the treasurer of the county in which the special purpose district is located in a special fund and used to effect the retirement of bonds authorized hereby.

HISTORY: 1962 Code Section 59-599.70; 1974 (58) 2787; 1975 (59) 268.



SECTION 6-11-1020. Power to issue revenue bonds shall not be affected by article.

The power to utilize the provisions of general laws empowering commissions to issue revenue bonds shall not be abrogated by the provisions of this article, but shall continue, and revenue bonds issued pursuant thereto shall be issued in accordance with the provisions of such general laws rather than in accordance with the provisions of this article which are declared to relate to bonds only.

HISTORY: 1962 Code Section 59-599.71; 1974 (58) 2787.



SECTION 6-11-1030. Powers granted by article shall be cumulative.

The powers and authorizations hereby conferred upon the commissions shall be in addition to all other powers and authorizations previously vested in such commissions, and may be availed of pursuant to action taken at any regular or special meeting of the commission by a resolution to take effect immediately upon its adoption, nor shall the publication of any ordinance or resolution providing for the issuance of any bonds under this article be required other than as provided herein.

HISTORY: 1962 Code Section 59-599.72; 1974 (58) 2787; 1975 (59) 268.



SECTION 6-11-1040. Certain bond issues validated.

All bonds of all special purpose districts issued or sold prior to the effective date of this article are hereby declared to be valid and binding obligations of such special purpose district according to their tenor and effect.

HISTORY: 1962 Code Section 59-599.73; 1974 (58) 2787.



SECTION 6-11-1050. Issuance of additional revenue bonds.

The governing body of any recreation district in this State that has authority to issue revenue bonds is authorized to issue additional revenue bonds upon the written consent of a majority of the public officials who are authorized to make recommendations to the Governor for appointment of members of the governing body of the district.

HISTORY: 1988 Act No. 519, Section 1.



SECTION 6-11-1210. Declaration of purpose.

The General Assembly has from time to time created and established special purpose or public service districts throughout the State of South Carolina for the purpose, inter alia, of providing for the establishing of appropriate facilities for the collection, disposal or the treatment of sewage. Generally the cost of constructing such facilities has been defrayed from the proceeds of a districtwide ad valorem tax upon all property lying within the district involved. This method of financing such facilities was based upon the General Assembly's conclusion that all properties within the district benefited by the proposed improvement in proportion to their assessed value. However, it appears that in some instances the cost of constructing all or a portion of such facilities can be more equitably distributed by assessing the cost of constructing sewer laterals against the properties facing thereon. In addition a sewer service charge is likewise proper in many instances.

The General Assembly concludes that in order to facilitate the construction and operation of sewer systems by special purpose or public service districts, all of such districts should be granted all of the powers set forth in this article.

In view of the foregoing, the General Assembly has determined to give the governing body of each such district, in addition to those powers already vested in them respectively, the power: (a) To place into effect, revise, enforce, and collect a schedule of charges for its sewage collection service; (b) to contract with any public or private agency operating a water system for the collection of such sewer charges; (c) to adopt and enforce regulations requiring all properties to which sewer service is available to connect to the district's sewage collection facilities as now existing or hereafter improved; (d) to make regulations generally with respect to the discharge of sewage and the use of privies, septic tanks and any other type of sewage facilities; (e) to impose front-foot assessments against properties abutting the sewage collection laterals; and (f) to make unpaid sewer service charges a lien against the property served.

It is the legislative intent of this article that it shall be deemed complementary and supplementary to existing laws relating to each such district and to add to the powers, functions and duties committed to the several governing bodies thereof in order that such districts may fulfill their function of preserving the public health and provide for all those who own, use or occupy dwellings, commercial buildings or other structures therein. In enacting this law, the General Assembly exercises its general police powers having found that such exercise was necessary for the maintenance and preservation of the health of the inhabitants of the State. Nothing herein contained shall be construed to be in derogation of the powers of the Department of Health and Environmental Control.

HISTORY: 1962 Code Section 59-495; 1965 (54) 718.



SECTION 6-11-1220. Definitions.

For all purposes of this article:

(a) The term "district" shall mean any rural water district organized under Chapter 13 of Title 6, special purpose district, or public service district now existing or hereafter created by an act of the General Assembly now or from time to time exercising the power to construct and operate sewer collection, disposal, and treatment facilities;

(b) The term "commission" shall mean the governing agency of any district as now or hereafter constituted;

(c) The term "water distribution agency" shall mean any public or private agency operating a water distribution system within any district or any portion thereof;

(d) The term "sewage" shall mean domestic or industrial waste requiring collection, disposal and treatment;

(e) The term "sewer service charge" shall mean the monthly, quarterly or annual charge imposed by any district for the collection, treatment and disposal of sewage irrespective of whether the same shall be collected by a water distribution agency or whether it shall be assessed against the property served as provided by Section 6-11-1230;

(f) The term "sewer connection charge" shall mean the charge imposed upon property owners as a condition to authorizing them to connect to and discharge sewage into any public sewer system; and

(g) The term "front-foot assessment" shall mean the assessment levied to reimburse a district for that portion of the cost of installing sewer laterals (collection lines) imposed by the commission on a front-foot basis.

(h) The term "lateral collection lines" shall mean the gravity system, to include pump stations, lift stations and force drains, utilized to transmit waste water to a central or master transmission station.

HISTORY: 1962 Code Section 59-496; 1965 (54) 718; 1978 Act No. 543 Section 1; 2008 Act No. 358, Section 4, eff June 25, 2008.



SECTION 6-11-1230. Powers of commissions.

Each commission shall be empowered as follows:

(1) To place into effect and revise whenever it so wishes or may be required a schedule of sewer service and sewer connection charges for the use of and connection to any sewage disposal system which it may operate. Prior to the making of any sewer connection or the furnishing of any sewage disposal service for which the prescribed sewer service charge shall, pursuant to Section 6-11-1240, become a lien on the property affected and prior to any subsequent increase in any such sewer service charge, not less than ten days' written notice shall be given to each affected property owner notifying him of the nature and quantum of the sewer service charge and providing such property owner an opportunity if desired and requested, to appear and be heard in person or by counsel before the commission. Following such hearing, if such be requested and held, action shall be taken by the commission and notice of its decision shall be given to the property owner concerned or to his counsel, as the case may be, not less than ten days prior to the effective date of the sewer service charge. Any property owner aggrieved by the action of the commission may, under the provisions of Chapter 7, Title 18, appeal to the court of common pleas for the county in which the property affected or any part thereof lies to have such court review the action taken by the commission, at which time the court will determine the validity and reasonableness of the sewer service charge so made. Sewer service charges not intended to become liens in the case of nonpayment can be imposed and subsequently increased upon any user in the district without such notice and hearing.

(2) To enter into contracts with any water distribution agency upon terms and conditions to be mutually agreed upon by which the commission shall constitute the water collection agency the agent of the commission, for the purpose of collecting such sewer service charges as the commission shall from time to time impose upon those who utilize its sewage disposal facilities and shall empower the water collection agency as such agent to disconnect water service upon failure of any user to pay such sewer service charges.

(3) To prescribe and enforce regulations (a) requiring all persons to whom it shall be available to make use of any sewer system which the district shall from time to time operate; and (b) generally with respect to the discharge of sewage and the use of privies, septic tanks and any other type of sewage facilities within the district. Any such regulations shall, however, become effective only after they have been adopted by resolution of the commission, a certified copy thereof has been recorded in the office of the register of deeds, or, if none, in the office of the clerk of court of common pleas for each county in which such sewer system lies, a copy posted in the courthouse of each such county, and notice of the adoption of such resolution has been published at least once a week for three successive weeks in a newspaper having general circulation in the district. The published notice shall specify in brief the scope of the regulations and shall state the date on which the same shall become effective. Prior to the adoption of the aforesaid resolution, the commission shall give public notice of a meeting to be held to consider its adoption and the notice shall appear in a newspaper having general circulation in the district at least once not less than seven days prior to the occasion fixed for the holding of such meeting. Any person affected may attend such meeting and express his views on the proposed regulations. The provisions of this paragraph prescribing conditions upon the effectiveness of the regulations specified above in this paragraph shall not be deemed to impose mandatory conditions upon the exercise of any other power or the adoption of any other type of regulation authorized by this article or otherwise.

The regulations authorized hereby include regulations which permit the disconnection of property from sewer service in the event of nonpayment of sewer charges. No such regulations shall permit any disconnection until after the customer has been given an opportunity to be heard in person or by counsel on the question of disconnection before the commission or any person designated by the commission after not less than five days' written notice specifying the basis for the disconnection.

(4) To provide by resolution that the actual cost of the establishment and construction of a water distribution line or sewer lateral collection line hereafter constructed by the commission and an extension of a line within the district, or so much of the actual cost as the commission considers appropriate, must be assessed subject to the provisions of the next paragraph upon the lots and parcels of land abutting directly on the lateral line or extension of a line according to the extent of the respective frontage on them, by an equal rate per foot of frontage; but the commission may provide, in the instance of corner lots, for an assessment considered to be equitable. If the area to be served is part of a development plan or zoned for residential use, then an assessment may be levied by the commission on a parcel or per unit basis rather than on a front-foot basis. As used in this section, "front-foot assessment" includes assessments levied on a parcel or per unit basis. The commission may provide in the resolution that the front-foot assessments to be levied in connection with the installations may be paid in equal installments covering a period of not exceeding twenty years. The deferred payments are payable annually within the period that county taxes are payable and late payments must be penalized to the same extent as in the case of county taxes.

The General Assembly does not intend through this article to permit assessments against abutting property where no benefit results to the property or where a benefit results only at some remote future time. Accordingly, no commission pursuant to this article may impose a front-foot assessment against any property unless the property is being used for or is devoted to commercial or residential purposes at the time of the assessment or unless, in the case of properties on which no buildings are situate, those properties have been platted, zoned, or otherwise developed as a part of a subdivision devoted to residential or commercial purposes. If any property pursuant to the provisions of this paragraph is exempt from front-foot assessment at the time the assessment is originally levied, is later converted to commercial, industrial, or residential purposes, or is later platted, zoned, or otherwise developed then at that time front-foot assessments may be levied against the property. No individual residential parcel may be assessed on the basis of more than two hundred fifty feet of frontage.

If, on the effective date of this paragraph, the area to be served is a residential subdivision that received conceptual approval under Regulation 61-57 for septic tank use and has five or more lots later denied permits for a septic tank system for which the Department of Health and Environmental Control has developed standards, an assessment may be levied on the abutting parcels in the subdivision for the actual costs of sewer lateral collection lines in the subdivision and for transmission lines and associated infrastructure, including, but not limited to, trunk lines, force mains, pump stations, and lift stations, to be constructed to connect the sewer lateral collection lines to other infrastructure of the district. The satisfaction of the preconditions to this subsection may be conclusively established by a letter or certificate of the department.

In connection with the imposition of such front-foot assessments:

(a) The resolution providing for such front-foot assessments shall designate by a general description the improvement to be made and the street or parts thereof whereon the work is to be effected and the actual cost thereof and the amount of the cost to be assessed upon all abutting property subject to the provisions of the preceding paragraph and the terms and manner of payment. Such resolution shall not become effective until at least seven days after it shall have been published in a newspaper of general circulation in the district. Such resolution may incorporate by reference plats and engineering reports and other data on file in the commission's office provided that the place of filing and reasonable hours for inspection by interested persons are specified in the resolution. Within thirty days of such publication the commission shall prepare in poster form a notice advising of the proposed assessments and generally describing the area to be affected and shall deliver the notice to the register of deeds or, if none, to the clerk of court of each county wherein any affected property lies. The register of deeds or clerk of court shall prominently display such notice in his office until the assessment roll prescribed by subitem (e) has been filed. Failure to provide or post such notice shall not affect the validity of any assessment hereunder.

(b) Upon the completion of the construction of any such sewer laterals or any extensions thereof the commission shall compute and ascertain the total cost thereof and shall thereupon make an assessment of such total cost or so much thereof as it deems appropriate. For that purpose the commission shall make out an assessment roll in which must be entered the names of the persons assessed and the amount assessed against their respective properties with a brief description of the lots or parcels of land assessed.

(c) Immediately after such assessment roll has been completed, the commission shall forthwith cause one copy thereof to be deposited in the commission's office for inspection by interested parties, and shall cause to be published at least once in a newspaper of general circulation within the district a notice of completion of the assessment roll setting forth a description in general terms of the improvements and the time fixed for the meeting of the commission for a hearing of objections in respect of the front-foot assessments; such meeting not to be earlier than ten days from the date of the publication of such notice.

(d) As soon as practicable after the completion of the assessment roll and prior to the publication of the notice above-mentioned in subparagraph (c) the commission shall mail to the owner or owners of each lot or parcel of land against which a front-foot assessment is to be levied at his or their address, if any, appearing on the records of the county treasurer, a notice stating the nature of the improvement, the total cost thereof, the amount to be assessed against the particular property and the frontage in feet upon which the front-foot assessment is based, together with the terms and conditions upon which the front-foot assessment may be paid. This notice shall also contain a brief description of the particular property involved together with a statement that the amount assessed shall constitute a lien against the property superior to all other liens except property taxes. The notice shall also state the time and place fixed for the meeting of the commission above-mentioned for a hearing of objections in respect of the front-foot assessments. Any property owner who fails, not later than three days prior to the date set for such meeting, to file with the commission a written objection to the front-foot assessments against his property shall be deemed to have waived all rights to object to such front-foot assessment; and the notice prescribed herein shall so state.

(e) At the time and place specified for the meeting above-mentioned, or at some other time to which it may adjourn, the commission shall hear the objections of all persons who have filed written notice of objection within the time prescribed above who may appear and make proof in relation thereto either in person or by their attorney. The commission may thereupon make such corrections in the assessment roll as it may deem proper, confirm the same, set it aside and provide for a new assessment. Whenever the commission shall confirm an assessment roll, either as originally prepared or as thereafter corrected, a copy thereof certified by the secretary of the commission shall forthwith be filed in the office of the register of deeds or, if none, in the office of the clerk of court of common pleas of each county in which any property lies, and against which any front-foot assessments have been levied; from the time of such filing the front-foot assessments impressed in the assessment roll shall constitute and be a lien on the real property against which the same are assessed superior to all other liens and encumbrances except only the lien for property taxes.

(f) After the assessment roll has been confirmed a certified copy thereof shall be delivered to the treasurer of each county in which any front-foot assessments are levied thereby who shall prepare and keep a separate book or books in connection therewith and who shall proceed to collect the same in the manner of county taxes and shall remit such collections on or before April fifteenth of each year upon the direction of the commission. Each year the county treasurer shall mail out notices of such front-foot assessments at the same time county tax notices are mailed. Past due front-foot assessments shall be turned over by the respective county treasurers to the county sheriff or delinquent tax collector who shall proceed to collect in the same manner as unpaid county taxes are collected. The collecting official shall likewise keep separate records in connection with such past due assessments and shall remit all sums collected forthwith upon the direction of the commission.

(g) Immediately upon the confirmation of an assessment the commission shall mail a written notice to all persons who have filed written objections as hereinabove provided of the amount of the front-foot assessment finally confirmed against his property. If any such person is dissatisfied with the amount of the front-foot assessment so confirmed and shall within ten days after the mailing of the notice confirming the assessment to him may give written notice to the commission of his intent to appeal his front-foot assessment to the court of common pleas for the county in which his property is assessed, or any part thereof, is located, and shall within five days after giving such notice to the commission serve upon the commission a statement of facts upon which he bases his appeal; but no such appeal shall delay or stop the construction of the improvements or affect the validity of the front-foot assessments confirmed and not appealed. The appeal shall be tried at the next term of court as other actions at law with priority over all other cases.

(h) The commission may correct, cancel or remit any such front-foot assessment and may remit, cancel or adjust the interest or penalties of any front-foot assessment and is empowered, when in its judgment there is any irregularity, omission, error or lack of jurisdiction in any of the proceedings relating thereto, to set aside the whole of any assessment made by it and thereupon to make a reassessment.

(i) In the event the commission provides that such front-foot assessments may be paid in equal annual installments, then in that event the front-foot assessment shall be deemed to be due and payable in the equal annual installments prescribed by the commission and shall bear interest at a rate prescribed by the commission not to exceed the same rate of interest paid by the commission on monies it borrowed to make the improvements for which the assessment was levied not to exceed the interest rate limitation as prescribed by law from the date of the confirmation of the assessment roll, payable with such annual installment. Any property owner shall have the right at any time in his option to prepay in full the front-foot assessment against his property by the payment of the balance due plus interest calculated to the date of prepayment. If any property owner shall fail or neglect to pay any installment when the same becomes due and payable, then and in that event the commission may, at its option, declare all of the installments remaining unpaid at once due and payable and such property shall be sold by the county sheriff in the same manner and with the same right of redemption as are prescribed by law for the sale of land for unpaid property taxes.

(j) All moneys realized from front-foot assessments shall be kept in a separate and distinct fund either on deposit with the county treasurer or, in the discretion of the commission, in a bank located within the county in which the district is located and used first to defray the cost to the extent prescribed by the commission in the resolution providing for such front-foot assessments of the establishment and construction of the sewage lateral collection lines in connection with which the front-foot assessments were levied, or second to provide debt service on bonds issued by the district to defray the costs of such construction; and for no other purpose. In the event a district issues bond and uses only a portion of the proceeds thereof to defray all or a part of the cost of constructing sewer lateral collection lines, moneys derived from the front-foot assessments shall be used to provide debt service to the extent prescribed in the resolutions providing for the imposition of the front-foot assessments and authorizing the issuance of the bonds. Nothing contained in this article shall be construed to authorize any borrowing by a district.

(k) Moneys received by the commission from front-foot assessments and deposited by it as prescribed in the foregoing paragraph may to the extent practicable be invested in the discretion of the commission in obligations of the United States of America, obligations of any agency of the United States of America or obligations guaranteed by any agency of the United States of America, maturing in such fashion as to provide cash moneys for the principal and interest payments of bonds payable therefrom when due. All income derived from any such investment shall be applied to the same purpose to which the invested funds are applicable.

(l) In the event moneys derived from the front-foot assessments are held by the county treasurer such funds shall be secured in the same manner as county funds. In the event such funds are deposited in a bank, the amount of such deposits in excess of the amount insured by the Federal Deposit Insurance Corporation shall be secured by direct obligations of the United States or by obligations of an agency of the United States or by obligations guaranteed by an agency of the United States. Nothing herein shall be construed to prohibit the commission from requiring such additional security as it may deem appropriate.

HISTORY: 1962 Code Section 59-497; 1965 (54) 718; 1969 (56) 246; 1974 (58) 2801; 1978 Act No. 543 Sections 2, 3; 1979 Act No. 181 Section 1; 1988 Act No. 597; 1997 Act No. 34, Section 1; 2012 Act No. 192, Section 1, eff June 7, 2012.



SECTION 6-11-1240. Circumstances in which sewer service charges shall constitute lien on real estate; other methods of collection shall not be precluded.

If the notice or notices prescribed by paragraph (1) of Section 6-11-1230 shall have been given and any hearing requested pursuant thereto shall have been held, all sewer service charges imposed by the commission following that procedure under authority of this article and not paid when due and payable shall be and constitute a lien upon the real estate to which the sewage service concerned relates so long as the sewer service charges remain unpaid. In addition to such other rights and remedies as may be available to the commission in law or in equity for the collection of the sewer service charges, the lien may be enforced by the commission in the same manner and fashion as the lien of property taxes on real estate. The lien herein provided shall be superior to all other liens except liens for unpaid property taxes.

The method provided in this article for the enforcement of the collection of past due sewer service charges shall not be the exclusive method of enforcing such collections and the commission is fully empowered to enforce the collection of any such sewer service charges in any other lawful manner in all or any part of the district, including particularly by way of a contract with a water distribution agency as authorized under paragraph (2) of Section 6-11-1230.

HISTORY: 1962 Code Section 59-498; 1965 (54) 718.



SECTION 6-11-1250. Regulations may be enforced by courts.

Paragraph (3) of Section 6-11-1230 authorizes any commission in the interest of the health of the district to adopt regulations requiring the use of its sewer system and regulations generally with respect to the discharge of sewage and the use of privies, septic tanks and any other type of sewage facilities. Any commission is expressly authorized to apply to any court of general jurisdiction for the enforcement of any such regulations within the district governed by it through the means of mandatory injunction or other remedial process; provided such regulation has been duly adopted in the fashion prescribed by paragraph (3) of Section 6-11-1230.

HISTORY: 1962 Code Section 59-499; 1965 (54) 718.



SECTION 6-11-1260. Manner in which powers conferred shall be exercised; special acts superseded.

The powers conferred herein shall hereafter be exercised by all commissions in the manner and to the extent hereinbefore set forth, and, to that end, the provisions of this article shall supersede the analogous provisions of all special acts empowering commissions to exercise any of the powers herein before conferred.

HISTORY: 1962 Code Section 59-500; 1965 (54) 718.



SECTION 6-11-1410. Definitions.

For purposes of this article "Fire Authority" means any lawfully and regularly organized fire department, fire protection district, or fire company regularly charged with the responsibility of providing fire protection and other emergency services incident thereto.

HISTORY: 1983 Act No. 65, Section 1.



SECTION 6-11-1420. Operations at scene of fire.

Notwithstanding any other provisions of law, authorized representatives of the Fire Authority having jurisdiction, as may be in charge at the scene of a fire or other emergency involving the protection of life or property or any part thereof, have the power and authority to direct such operation as may be necessary to extinguish or control the fire, perform any rescue operation, evacuate hazardous areas, investigate the existence of suspected or reported fires, gas leaks, or other hazardous conditions or situations, and of taking any other action necessary in the reasonable performance of their duty. In the exercise of such power, the Fire Authority having jurisdiction may prohibit any person, vehicle, vessel, or object from approaching the scene and may remove or cause to be removed or kept away from the scene any person, vehicle, vessel, or object which may impede or interfere with the operations of the Fire Authority having jurisdiction.

HISTORY: 1983 Act No. 65, Section 1.



SECTION 6-11-1430. Evacuation from buildings adjacent to burning structure.

The Fire Authority having jurisdiction may, within the means of its resources, evacuate or cause to be evacuated all persons within and adjacent to burning structures, open fires, dangerous gas leaks, flammable liquid spills, and transportation incidents.

The following are exempt from the provisions of this article (1) Industrial processing and manufacturing plants which have a State Labor Department (OSHA) or Department of Health and Environmental Control approved emergency evacuation plans; (2) Hospitals and similar type health care facilities which conduct surgery or administer care through the use of life support systems and which have approved emergency evacuation plans by the authority having jurisdiction; (3) The Forestry Commission in the carrying out of its forest fire protection duties and responsibilities as provided in Sections 48-23-90, 48-33-30, 48-33-40, and 48-33-70. The Fire Authority having jurisdiction does not have the power and authority to declare a state of emergency and order and compel an evacuation of the scope and magnitude that would be necessary during an actual or threatened enemy attack, sabotage, flood, storm, epidemic, earthquake, riot, or other public calamity.

HISTORY: 1983 Act No. 65, Section 1.



SECTION 6-11-1440. Notice of evacuation of local area.

In the event an evacuation of any local area is ordered or caused to be effected by any Fire Authority, the authorized representatives of the Fire Authority shall immediately notify all state and local law enforcement authorities normally having or exercising police jurisdiction over the area involved. The authorized representatives of the Fire Authority shall notify the state or local Emergency Preparedness Director of the evacuation, and upon arrival of law enforcement assistance, shall yield control of the evacuated area to the law enforcement authorities who shall manage the evacuation and area evacuated in cooperation with the Fire Authority, the state and local Emergency Preparedness Director, and other state and local agencies having jurisdiction and authority under the circumstances.

HISTORY: 1983 Act No. 65, Section 1.



SECTION 6-11-1450. Interference with operations of fire authority.

Any person who obstructs the operations of the Fire Authority in connection with extinguishing any fire, or other emergency, or disobeys any lawful command of the fire official or officer of the Fire Authority who may be in charge at such a scene, or any part thereof, or any police officer assisting the Fire Authority, is guilty of a misdemeanor and, upon conviction, may be fined not more than two hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1983 Act No. 65, Section 1.



SECTION 6-11-1460. Emergency volunteer job protection.

(A) This section may be cited as the "Volunteer Firefighter and Emergency Medical Services Personnel Job Protection Act".

(B) As used in this section, "volunteer firefighter" means a firefighter who does not receive monetary compensation for services to a fire authority and who does not work for another fire authority for monetary compensation.

(C) As used in this section, "volunteer emergency medical services personnel" means an emergency medical services employee who does not receive monetary compensation for services to a first responder agency, an organized rescue squad, or a county emergency medical service system and who does not work for another related entity for monetary compensation.

(D) An employer may not fire an employee who is a volunteer firefighter or a volunteer emergency medical services personnel and who, when acting as a volunteer firefighter or a volunteer emergency medical services personnel, is part of the firefighter mobilization plan established pursuant to Chapter 49 of Title 23 and is responding to an emergency where the President of the United States has declared a state of emergency or where the Governor has declared a state of emergency in a county in the State.

HISTORY: 2005 Act No. 78, Section 1, eff May 26, 2005.



SECTION 6-11-1610. Special purpose district, defined.

For the purposes of this article, "special purpose district" means any district created by an act of the General Assembly or pursuant to general law and which provides any local governmental power or function including, but not limited to, fire protection, sewerage treatment, water or natural gas distribution, recreation, and means any rural community water district authorized or created under the provisions of Chapter 13 of Title 6. Special purpose districts do not include any state agency, department, commission, or school district.

HISTORY: 1984 Act No. 488, Section 2.



SECTION 6-11-1620. Notification requirement, form.

(A) Within ninety days after the effective date of this article, and before December thirty-first of every even-numbered year thereafter, the governing bodies of all special purpose districts in this State must notify the Secretary of State and the auditor of the county in which the special purpose district is located of their existence.

(B) The notification required by subsection (A) of this section must substantially conform to the following form and all portions of the form must be completed if applicable:

SPECIAL PURPOSE DISTRICT

NOTIFICATION FORM

1.

Legal Name of Special Purpose District

2. Permanent address (If no permanent address,

telephone number, name, and address of agent)

3. Services provided

4. General description of geographical boundary of service area

(Attach legal description)

5. Citation of Statutory Authority (Please include copy)

6. Date of Origin

7. Tax Rate or Fee Charged

8. Names of Members of Governing Body and terms of office:

9. Method of selecting members of governing body

10. Financial information for prior fiscal year (Please identify year):

Total revenues by source including investment earnings

Total expenditures

Total indebtedness (indicate bonded or otherwise)

Total investments (individual amounts, location, rate of interest)

11. Person Completing this Form

Title Date

(C) The auditor of the county in which the special purpose district is located must inspect and sign the notification forms.

HISTORY: 1984 Act No. 488, Section 2.



SECTION 6-11-1630. Notification by new districts; issuance of directory; effect of non-compliance.

(A) Notification as provided in Section 6-11-1620 must be forwarded to the Secretary of State and the auditor of the county in which the district is located within ninety days after the election of the governing body of a special purpose district created after the effective date of this article.

(B) The Secretary of State shall issue each even-numbered year a directory of active and inactive special purpose districts in the State. The directory shall contain all information provided by the districts as required by the notification form. Inactive districts must be deleted after being listed for two consecutive report cycles. This directory must be mailed to all special purpose districts and general purpose governments in the State.

(C) If the governing body of a public service district fails to report to the Secretary of State as provided by this article, the Secretary may determine that the district is nonfunctioning and notify the governing body of the county or municipality with a certified copy of the letter to any of the last known members of the governing body of the public service district. Thereafter, the district may not be registered with the Secretary of State and it must be declared inactive.

(D) The governing body of any county or municipality so notified shall withhold any fees, taxes, or interest thereon collected for any special purpose district by the municipality or county until the special purpose district complies with the notification requirements of this article.

HISTORY: 1984 Act No. 488, Section 2.



SECTION 6-11-1640. Investigation upon failure to disclose required information; extensions; mandamus.

(A) The Secretary of State shall investigate failures of special purpose districts to disclose information required by this article. Where special failures are a result of good faith efforts to file reports, the Secretary of State may grant extensions to districts not to exceed sixty days.

(B) When the reports required by this article have not been produced because of a volitional refusal by the governing body of a special purpose district, the Secretary of State or the county auditor may seek a writ of mandamus in the county in which the special purpose district is located to compel the production of the reports.

HISTORY: 1984 Act No. 488, Section 2.



SECTION 6-11-1650. Annual financial audit.

Each special purpose district shall provide an annual financial audit performed by a certified public accountant or public accountant to the county auditor in which the district resides. Where the boundaries of the district lie in more than one county, the audit must be made to each auditor in which the district is located.

HISTORY: 1984 Act No. 488, Section 2.



SECTION 6-11-1810. Authorization of mutual aid assistance.

Any municipality, fire district, fire protection agency, or other emergency service entity may provide mutual aid assistance, upon request, from any other municipality, fire district, fire protection agency, or other emergency service delivery system in South Carolina at the time of a significant incident such as fire, earthquake, hurricane, flood, tornado, hazardous material event, or other such disaster. The chief or highest ranking officer, with the approval and consent of the governing body, may provide this assistance while acting in accordance with the policies, ordinances, and procedures set forth by the governing body of the providing governmental entity.

HISTORY: 1994 Act No. 323, Section 1.



SECTION 6-11-1820. Utilization of incident commander, and Incident Command System, at emergency incidents.

Any municipality, fire district, fire protection agency, or other emergency service entity requesting mutual aid assistance from any emergency service delivery system in South Carolina shall utilize an incident commander, and the Incident Command System, at all emergency incidents.

HISTORY: 1994 Act No. 323, Section 2.



SECTION 6-11-1830. Proper training and equipment required.

When providing mutual aid, any municipality, fire district, fire protection agency, or other emergency service entity must be properly trained and equipped and is subject to all provisions of federal, state, or local laws which govern the incident location.

HISTORY: 1994 Act No. 323, Section 3.



SECTION 6-11-1840. Article not to conflict with mutual aid agreements or contracts.

The provisions of this article shall not conflict with any existing or future mutual aid agreements or contracts between municipalities, fire districts, fire protection agencies, or other emergency service entities.

HISTORY: 1994 Act No. 323, Section 4.



SECTION 6-11-2010. Definitions.

For purposes of this article:

(1) "Special purpose district" or "district" means any district, including a public service district, created by or pursuant to an act of the General Assembly before March 7, 1973, and to which has been committed before March 7, 1973, any governmental function, including those districts created by general or special legislation and those districts created by referenda held pursuant to general or special legislation, the boundaries of which are wholly within a single county and which are not expressly governed by Chapter 9 of Title 4 or Chapter 7 of Title 5.

(2) "Commissioners of election" means the commissioners of registration and election of a county. In a county where the functions of voter registration and conducting elections are not combined, the petition referred to in Section 6-11-2030 must be filed with the body responsible for voter registration in that county. This body is responsible for taking the action required by Section 6-11-2040, and with the commissioners of election or other body charged by law with conducting elections within the county, which shall undertake all other actions required of the "commissioners of election" in this article.

HISTORY: 1998 Act No. 397, Section 3.



SECTION 6-11-2020. Dissolution referendum.

Notwithstanding any other provision of law, a special purpose district may be dissolved in accordance with this article upon a two-thirds vote of the qualified electors of the district voting in the referendum. These votes must be cast at a referendum held in accordance with this article and with the election laws of this State, mutatis mutandis.

HISTORY: 1998 Act No. 397, Section 3.



SECTION 6-11-2028. Transfer of assets and liabilities of special purpose district to county.

(A) Notwithstanding the provisions of this article, the assets and liabilities of a special purpose district that:

(1) is created by act of the General Assembly that does not require a referendum;

(2) provides only recreational services; and

(3) has as its boundary the same as the county in which it is located, may be transferred to the governing body of the county in which the special purpose district is located if the governing body of the special purpose district and the governing body of the county each pass by a supermajority of two-thirds vote of members present and voting resolutions that transfer the special purpose district's assets and liabilities to the governing body of the county in which the special purpose district is located. The governing body of the special purpose district must hold a public hearing prior to the passage by a supermajority of two-thirds vote of the resolutions by the governing body of the special purpose district and the governing body of the county. The provisions of this section are applicable only if the governing body of the county also adopts a resolution agreeing to follow the provisions of Section 6-11-2140.

(B) For purposes of calculating the millage limitation imposed pursuant to Section 6-1-320 for a county, any millage for operating purposes imposed by the dissolved special purpose district is considered to be imposed by the county.

(C) The provisions of this section do not apply to a special purpose district that: (1) provides both recreational and aging services; or (2) has a board appointed by the Governor upon the recommendation of the county legislative delegation.

(D) The provisions of this section expire two years from the effective date of this act.

HISTORY: 2013 Act No. 20, Section 1, eff May 3, 2013.



SECTION 6-11-2030. Notice to successor provider; resolution or ordinance relating to assets or liabilities.

Before the circulation of a petition for consideration by qualified electors of a district, the entity or entities named in the petition as those which shall assume the assets and liabilities of the district upon dissolution and shall provide the services currently provided by the district (each a "successor provider") must be provided with a copy of the proposed petition. A successor provider may within one hundred twenty days following receipt of such proposed petition adopt a resolution or ordinance, as appropriate under the general law of the State, by which such successor provider agrees, should a referendum held pursuant to this article be successful, to become responsible for the assets and liabilities of the district and to provide the service or services set forth in the petition upon the dissolution of the district. The resolution or ordinance must affirmatively state that the political subdivision is authorized by law to provide such service or services, and is authorized to and shall, before the dissolution of the district, issue such obligations as are necessary to fully pay or defease all outstanding general obligation bonds, revenue bonds, lease-purchase obligations, and other obligations of the district, except to the extent, if any, that the political subdivision is able to lawfully assume the obligations with the consent of the holder thereof. A certified copy of the resolution or ordinance must be forwarded to the governing body of the district and the party submitting the petition within five days of its adoption. Signatures affixed to a petition before the adoption by each successor provider named in it of a resolution or ordinance, as appropriate, in accordance with this paragraph are of no force or effect.

(1) If the successor provider is a county and the county proposes to finance the provision of one or more services then provided by the district to the area within the district in whole or in part through the levy and collection of ad valorem taxes, the tax district must be established pursuant to the ordinance adopted pursuant to the preceding paragraph, subject to the dissolution of the district. Nothing herein contained shall prevent a county from creating a special tax district pursuant to this article solely for the purpose of payment of debt service on general obligation bonds issued by the county as a successor provider in order to discharge obligations of the district.

(2) In the event that more than one successor provider is named in the petition or resolution of the governing body of the district, the entities so named, before the adoption of a resolution or ordinance as provided above, shall agree in writing as to the division of assets and liabilities of the district, and such agreement must be incorporated by reference into each resolution or ordinance adopted.

HISTORY: 1998 Act No. 397, Section 3.



SECTION 6-11-2040. Contents of petition.

The referendum must be called and held in accordance with this article upon the filing with the commissioners of election for the county in which the district is located a petition conforming with the following requirements:

(1) The petition must contain the name and address of the person clearly printed and the signature of each individual executing the same; and

(2) printed at the top of each page of the petition an explanation of its purpose, which explanation shall contain, at a minimum:

(a) the name of the district proposed to be dissolved;

(b) a statement that the purpose of the petition is to authorize a referendum to be held on the question of the dissolution of the district;

(c) the following inscription: "This petition shall not become effective unless signed by at least forty percent of the qualified electors in (name of district).";

(d) the services which the district is by law authorized to provide;

(e) the outstanding principal balance of general obligation bonds of the district, the outstanding principal balance of the revenue bonds of the district, the outstanding principal balance of lease-purchase obligations of the district, and an outstanding balance of the total of other obligations of the district; and

(f) if the services are to continue, the name of the entity or entities which shall assume the assets and liabilities of the district upon dissolution and shall provide the services currently provided by the district.

HISTORY: 1998 Act No. 397, Section 3.



SECTION 6-11-2050. Duties of county commissioners of election; certificate of number of qualified electors and number signing petition.

(A) Upon the filing of a petition, it is the duty of the commissioners of election of a county to:

(1) forward a copy of the petition to the governing body of the district;

(2) ascertain the number of qualified electors residing in the district; and

(3) ascertain that each person named on the petition is a qualified elector shown on voter registration books maintained by the commissioners of election as residing at an address located within the district.

(B) The commissioners of election shall within thirty days of the receipt of a petition deliver to the governing body of the district a certificate showing the number of qualified electors within the district and the number of qualified electors residing in the district that have signed the petition. Signatures on the petition are valid only if:

(1) dated not more than one hundred eighty days prior to the delivery of the petition to the commissioners of election, and

(2) they are of persons ascertained to be a qualified elector residing in the district as shown on the voter registration books.

Signatures on the petition accompanied by illegible names and addresses are void and must be disregarded in determination of the number of qualified electors residing in the district that have signed the petition.

HISTORY: 1998 Act No. 397, Section 3.



SECTION 6-11-2060. Petition to be forwarded to successor providers.

Upon receipt of the commissioners of election, and if the certificate demonstrates that at least forty percent of the qualified electors of the district have signed a petition conforming to this article, the governing body of the district shall forward it to each political subdivision which is named by the petition as a successor provider.

HISTORY: 1998 Act No. 397, Section 3.



SECTION 6-11-2070. Authorization of referendum; when held.

Upon receipt of a petition pursuant to Section 6-11-2050, and provided that the governing body of the district has received all necessary resolutions or ordinances conforming with Section 6-11-2030 from each successor provider, the governing body shall within thirty days of the petition action adopt a resolution by which it authorizes a referendum to be held on the question of the dissolution of the district. The referendum must be held on the date of the general election in November of the even-numbered year if the governing body has received all required resolutions or ordinances and the petition by one hundred twenty days before that election. If all required resolutions or ordinances and the petition are not received by that deadline, the governing body must schedule the referendum for the next following general election.

HISTORY: 1998 Act No. 397, Section 3.



SECTION 6-11-2080. Publication of notice of referendum; contents.

The resolution required by Section 6-11-2070 shall also provide for the publication of notice of the referendum in one newspaper of general circulation within the district. The notice of referendum must be published no less than sixty days prior to the referendum, on that date which is two weeks following the initial publication, and once a week for each of the four weeks immediately preceding the week in which the referendum is held. The notice shall contain matters required by the general election laws of the State and shall also include the following information:

(1) the name of the district proposed to be dissolved;

(2) a statement that the purpose of the referendum is to determine whether the district should be dissolved;

(3) a general description of the boundaries of the district;

(4) the names, addresses, and telephone numbers of each current member of the governing body of the district;

(5) the services which the district is by law authorized to provide;

(6) the outstanding principal balance of general obligation bonds of the district, the outstanding principal balance of the revenue bonds of the district, the outstanding principal balance of lease-purchase obligations of the district, and the outstanding principal balance of other obligations of the district;

(7) the name of the political subdivision or subdivisions which shall assume the assets and liabilities of the district upon dissolution and, if services are to be continued, shall provide the services currently provided by the district;

(8) where applicable, a statement that a copy of the written agreement of the successor providers as to the proposed distribution of assets and liabilities is available at the office of the principal administrator of each successor entity and at the principal office of the district;

(9) where applicable, a statement that in the event the district is dissolved, the area formerly included within the district must be, without further action or approval, designated as a special tax district of the county in which the district is located for the provision of the service or services presently provided by the district for which the county is the successor provider, that the district will be subject to an annual tax for operations and maintenance of it not exceeding the amount as provided in the ordinance of the county enacted pursuant to Section 6-11-2060, and for debt service on general obligation bonds issued to finance the provision of the service or services; and

(10) the question to be voted upon in the referendum.

HISTORY: 1998 Act No. 397, Section 3.



SECTION 6-11-2090. Where and when referendum held.

The referendum must be conducted by the commissioners of election for the county in which the district is located and held on the general election date in November of the next even-numbered year pursuant to Section 6-11-2070.

HISTORY: 1998 Act No. 397, Section 3.



SECTION 6-11-2100. Contents and format of referendum question on ballot.

(A) The question to be voted upon in the referendum must be substantially similar to one of the following:

Must (name of district) be dissolved and its assets

and liabilities distributed to (successors providers),

upon the condition that (successor provider) must upon

dissolution of the district be responsible for

providing (name of service) that (additional successor

provider) must upon dissolution of the district be

responsible for providing (name of service)?

IN FAVOR OF DISSOLVING

(name of district)

OPPOSED TO DISSOLVING

(name of district)

Must (name of district) be dissolved and upon the

dissolution the area formerly included within (name of

district) constitutes a special tax district of

_______________ County for the purpose of providing

(name of services provided by district to be provided

through tax district) in which special tax district

there must be levied not exceeding ________ mills

annually for the operation and maintenance thereof?

IN FAVOR OF DISSOLVING

(name of district)

OPPOSED TO DISSOLVING

(name of district)

(B) Suitable instructions for completion of the ballot must be provided on it.

HISTORY: 1998 Act No. 397, Section 3.



SECTION 6-11-2110. Filing of certificate of results.

The commissioners of election for the county in which the referendum is held shall certify the results of the election to the governing body of the district. The question presented in referendum shall be considered approved if at least two-thirds of the qualified electors of the district voting in the referendum vote in favor of it. The commissioners of election shall also cause the certificate of results of the referendum to be filed with the clerk of court for the county in which the district is located within five days of the date of the certification. The results of the referendum and the validity of those actions taken precedent to it are not open to question except by action instituted within thirty days from the filing of the certificate of results.

HISTORY: 1998 Act No. 397, Section 3.



SECTION 6-11-2120. Notice of approval to subsequent provider.

If the question presented in the referendum is approved as provided in Section 6-11-2110, the governing body of the district shall declare the results of the referendum in writing and within ten days following the referendum provide certified copies of the declaration of results to each successor provider.

HISTORY: 1998 Act No. 397, Section 3.



SECTION 6-11-2130. Adoption of confirming resolution or ordinance by successor provider.

Upon receipt of a certified copy of the declaration of results of the referendum, a successor provider must adopt a resolution or ordinance, as appropriate, confirming its prior action in agreeing to serve as successor provider within ninety days of receipt of a certified declaration of results. This confirming resolution or ordinance must be forwarded to the governing body of the district and to every other successor provider.

HISTORY: 1998 Act No. 397, Section 3.



SECTION 6-11-2140. Winding up of district affairs.

When each successor provider has adopted a confirming resolution or ordinance, the governing body of each and of the district shall agree to an orderly winding up of the affairs of the district. Dissolution is not effective before the time as all general obligation debt, revenue debt, lease-purchase obligations, and other obligations, except those obligations which a successor provider may lawfully assume with the consent of the holder thereof, have been paid in full or legally defeased.

HISTORY: 1998 Act No. 397, Section 3.



SECTION 6-11-2150. Cost of referendum.

The cost of any referendum held under the provisions of this article and all costs of dissolution must be borne by the district, provided, however, that the district is not responsible for any costs associated with the preparation or circulation of any petition calling for a referendum under this article.

HISTORY: 1998 Act No. 397, Section 3.



SECTION 6-11-2510. Definitions.

For purposes of this article:

(1) "Licensed health care provider" means a licensed medical doctor, physician's assistant, nurse practitioner, or advanced-practice registered nurse.

(2) "Special needs account customer" means the account of a residential customer:

(a) when the customer can furnish to the special purpose or public service district furnishing electricity or natural gas to residents of this State a certificate on a form provided by the special purpose or public service district and signed by a licensed health care provider that states that termination of electric or gas service would be dangerous to the health of the customer or a member of his household at the premises to which electric or natural gas service is rendered; or

(b) who suffers from Alzheimer's disease or dementia as certified by a licensed health care provider.

HISTORY: 2006 Act No. 313, Section 2, eff June 1, 2006; 2012 Act No. 122, Section 2, eff February 22, 2012.



SECTION 6-11-2520. Termination procedures; contents.

(A) Each special purpose or public service district furnishing electricity or natural gas to residents of this State must establish written procedures for termination of service due to nonpayment for a special needs account customer at any time and for all residential customers during weather conditions marked by extremely cold or hot temperatures. Each special purpose or public service district must submit its procedures to the Office of Regulatory Staff by November 1, 2006. Any subsequent revisions must be submitted semiannually by March first or September first.

(B) The procedures for termination must include the following:

(1) notification procedures so that the customer is made aware of an impending termination and the time within which he must make arrangements for payment prior to termination;

(2) arrangements for a payment arrangement plan to enable a residential customer, who has a satisfactory payment history as determined by the special purpose or public service district, to pay by installments where the customer is unable to pay the full amount due for electric service;

(3) a procedure to advise customers who are unable to pay the full amount due or who are not approved for a payment arrangement plan that they may contact local social service agencies to determine the availability of public or private assistance with the payment of electric bills;

(4) a schedule of termination that takes into account the availability of the acceptance of payment and the reconnection of service; and

(5) the standards for determining weather conditions marked by extremely cold or hot temperatures.

HISTORY: 2006 Act No. 313, Section 2, eff June 1, 2006.



SECTION 6-11-2530. Third-party notification program.

Each special purpose or public service district furnishing electricity or natural gas to residents of this State must consider establishing and maintaining a third-party notification program to allow a residential customer of a special purpose or public service district to designate a third party to be notified if the electric or natural gas service is scheduled for termination.

HISTORY: 2006 Act No. 313, Section 2, eff June 1, 2006.



SECTION 6-11-2540. Disconnection of service when public emergency exists.

Notwithstanding another provision of this article, a special purpose or public service district furnishing electricity or natural gas to residents of this State may disconnect a customer when it is determined that a public safety emergency exists.

HISTORY: 2006 Act No. 313, Section 2, eff June 1, 2006.



SECTION 6-11-2550. Private right of action; duty of care.

This article does not create a new private right of action or a new duty of care. This article does not diminish, increase, affect, or evidence any duty of care existing under the laws of this State prior to the effective date of this article.

HISTORY: 2006 Act No. 313, Section 2, eff June 1, 2006.



SECTION 6-11-2710. Old Pendleton District Historical Commission created; members; terms; vacancies; officers; employ personnel.

There is hereby created an Historical and Recreational Commission for Anderson, Oconee and Pickens Counties to be known as the Pendleton District Historical and Recreational Commission. The Commission shall be composed of nine members, three each from Anderson, Oconee and Pickens Counties, who shall be appointed by the Governor on recommendation by a majority of the county legislative delegation of the respective counties. The members of the Commission shall be appointed for terms of six years and until their successors are appointed and qualify, except that of those first appointed, one member from each county shall serve for two years, one member from each county shall serve four years, and one member from each county shall serve for six years. In case of any vacancy, the appointment to fill the vacancy shall be made in the same manner as provided for the original appointment. The commissioners, upon being appointed, shall meet and elect a chairman and secretary-treasurer. The members of the Commission shall serve without compensation. They may employ a director and a secretary who shall perform such duties as the Commission may direct. Compensation paid the director and secretary shall be fixed by the Commission.

HISTORY: 1966 Act No. 794, Section 1, eff March 11, 1966; 1966 Act No. 859, Section 1, eff March 31, 1966; 1967 Act No. 267, Section 1, eff May 16, 1967.



SECTION 6-11-2720. Powers and duties.

The Commission may, without regard to the laws and procedures applicable to State agencies, procure supplies, services and property and make contracts and expend in furtherance of this act funds donated or funds received and may, within the limits of statutory authority, exercise those powers that are necessary to enable it to carry out efficiently and in the public interest the purposes of this act.

The Commission shall have the authority to procure and purchase books, documents, transcripts of documents, or other historical materials, paintings, works of art or any artistic objects of historic interest; to collect and preserve objects of interest pertaining to natural history of Anderson, Oconee and Pickens Counties or the State of South Carolina and other like property; to arrange and catalogue them; to provide for their restoration when necessary; to provide for public display, examination and use in the furtherance of the cultural life of Anderson, Oconee and Pickens Counties and the State; to purchase or lease property or buildings necessary to establish and conduct a museum of history and natural science; to mortgage or pledge its real or personal property, and to receive funds, grants, donations and appropriations for the purpose of establishing and operating a museum of history and natural science. The Commission shall have full authority to operate, maintain and expand the collection or museum so far as its funds allow. The Commission may enter into agreements, leases, working arrangements with other museums, art centers, or eleemosynary corporations or with State or Federal departments or agencies in the acquisition of historic sites or historic objects or in the purchase, development and operation of historic properties, pageants or dramas for the cultural and economic development of the three county area.

HISTORY: 1966 Act No. 794, Section 2, eff March 11, 1966.



SECTION 6-11-2730. Accept donations; cooperate with other agencies.

The Commission is authorized to accept donations of money, property or personal services; to cooperate with national, state, civic, patriotic, hereditary and historical groups and institutions of learning; and to call upon State and Federal departments or agencies for their advice and assistance in carrying out the purposes of this act.

HISTORY: 1966 Act No. 794, Section 3, eff March 11, 1966.



SECTION 6-11-2740. Powers and duties further.

The Commission shall select markers and appropriately mark and designate points and places of historical interest in the three counties. The Commission shall be responsible for the operation and upkeep of such historical sites. It shall receive and disburse funds, accept donations, and compile, print and sell historical pamphlets. In addition, the Commission shall advise the county legislative delegations on matters of historical interest in the three counties.

Effective March 1, 2012, the name of the Pendleton District Agricultural Museum established and operated by the Pendleton District Historical and Recreational Commission, pursuant to Section 6-11-2720, must be the "Bart Garrison Agricultural Museum of South Carolina". The commission shall erect appropriate markers and signs reflecting the name of the agricultural museum as the "Bart Garrison Agricultural Museum of South Carolina".

HISTORY: 1966 Act No. 794, Section 4, eff March 11, 1966; 2012 Act No. 123, Section 1, eff February 22, 2012.






CHAPTER 13 - RURAL COMMUNITY WATER DISTRICTS

SECTION 6-13-10. Authority to establish and functions of water districts.

There may be created in the counties of this State water districts which shall be bodies corporate and politic of perpetual succession. It shall be the purpose and function of any district created under the provisions of this article to acquire, construct and operate a waterworks system, utilizing therefor water from available sources, by purchase or otherwise, at such convenient points as the district shall select, to provide a flow of water through pipes for domestic, commercial or industrial users who can be conveniently and economically served within or without the service area as may be created. To this end the district shall perform the functions prescribed by this article, and shall be vested with the powers herein granted and all other powers that may be necessary or incidental in carrying out the functions herein prescribed and exercising the powers herein granted. The water mains, distribution facilities, tanks, their several component parts, and all apparatus, equipment and property incident thereto or used or useful in the operation thereof and all additions, improvements, extensions and enlargements to any of them shall be referred to in this article as the system.

HISTORY: 1962 Code Section 59-626; 1964 (53) 2341.



SECTION 6-13-15. Authority to provide service; sewerage collection, treatment, and disposal facilities.

(A)(1) A rural water district established pursuant to this chapter prior to March 7, 1973, may provide sewer service to the area within its boundaries and its legal service area if, prior to the district utilizing the provisions of this section:

(a) the district's board has been selected from an area that encompasses the boundaries and the entire legal service area to which service has been extended by the district;

(b) the district has received permission, by written resolution, from the governing body of the county in which the district is located; and

(c) the provision of sewer service authorized by this section is consistent with any comprehensive plan or land use plan adopted pursuant to Chapter 29 of Title 6.

(2) A rural water district established pursuant to this chapter prior to March 7, 1973, utilizing the provisions of this section, must not provide sewer service to:

(a) areas outside the district's boundaries and legal service area at the time the district's governing body determines to utilize the provisions of this section; or

(b) those parts of the area within the district's boundaries and legal service area where sewer service is being provided by another private or governmental entity at the time the district's governing body determines to utilize the provisions of this section.

(B) The water district may build, acquire, construct, operate, and maintain sewage collection, treatment, and disposal facilities or contract for the use of any facilities as are, in the opinion of the governing body of the water district, necessary for the district. The district may impose such schedule of rates and charges for the use of sewage collection, treatment, and disposal facilities as the governing body of the district shall from time to time approve. The governing body of the district may place into effect and revise, whenever it wishes or is required, a schedule of rates for the sewer service made available by it to persons, firms, and corporations within the district. The powers of the district granted in Section 6-13-50 shall apply to the provision of sewer service by the district except for Section 6-13-50(23).

(C) Unless they are owned by another political subdivision or other entity, the treatment and disposal facilities, transmission and collection lines, pump stations and their several component parts, and all other apparatus, equipment, and property incident to the provision of sewer service or used or useful in the provision of sewer service and all additions, improvements, extensions, and enlargements to any of them shall constitute a portion of the system belonging to the water district.

(D) The powers provided to a water district by this section are in addition to all other powers authorized by law.

HISTORY: 2008 Act No. 358, Section 5, eff June 25, 2008.



SECTION 6-13-20. Procedure for creation of district.

In order to create a district under the provisions of this article, at least twenty-five owners of real property residing within the boundaries of the proposed district shall file a petition with the governing body of the county which, among other things, shall propose a name for the district. The petition shall set forth a full description of the area of the district. Upon receipt of the petition, the governing body shall call for an election to be held within the area within sixty days. Notice of the election shall be published in a newspaper having general circulation within the area for at least two consecutive weeks prior to the election. The governing body shall have prepared and distributed a sufficient number of ballots, including absentee ballots, if requested. The ballots shall contain the question regarding the formation of the district and such other instructions as the governing body deems necessary. The governing body shall appoint managers for the election and such other personnel as it deems necessary and shall canvass the results of the ballots. The final result shall be filed in the office of the clerk of court and, if favorable, also in the offices of the Secretary of State and the Code Commissioner, together with a full description of the district. Should a majority of those voting in the election vote in favor of the creation of the district, it shall become immediately effective.

HISTORY: 1962 Code Section 59-626.1; 1964 (53) 2341.



SECTION 6-13-30. Board of directors; membership; terms; vacancies; officers; revision of size of board.

(A) The district shall be operated and managed by a board of directors to be known as the "__________ Rural Community Water District Board of __________ County" which shall constitute the governing body of the district. The board shall consist of five resident electors of the area who shall be appointed by the Governor, upon the recommendation of a majority of the county legislative delegation. The original appointments shall be for a term of two years for two appointees, for a term of four years for two appointees, and for a term of six years for one appointee. All terms after the initial appointments shall be for six years. All appointees shall hold office until their successors shall have been appointed and qualified. Any vacancy shall be filled in like manner as the original appointment for the unexpired portion of the term.

Immediately after appointment, the board shall meet and organize by the election of one of its members as chairman, one as vice-chairman, one as secretary, and one as treasurer. The offices of the secretary and treasurer may be combined in the discretion of the board.

(B) Notwithstanding the provisions of subsection (A), the board of a rural community water district created by this article may revise the size of the board to not less than five members nor more than ten members by the procedure set forth in this subsection. To revise the board membership, the board must hold a public hearing in the district and adopt a resolution to increase or reduce the board membership by a vote of not less than seventy-five percent of the existing board members. A resolution to increase the board must include the initial term of appointment for each seat added, not to exceed six years, and after that time the terms must be as provided for in subsection (A). A board member's seat that is eliminated because of a resolution reducing the size of the board must cease to exist upon the expiration of the term of the board member serving in the seat being eliminated.

HISTORY: 1962 Code Section 59-626.2; 1964 (53) 2341; 2006 Act No. 277, Section 1, eff May 23, 2006.



SECTION 6-13-40. Qualifications of voters.

Any person who is qualified to vote under the general law of this State and who resides in the district shall be eligible to vote.

HISTORY: 1962 Code Section 59-626.3:1; 1965 (54) 284.



SECTION 6-13-50. Powers of district.

The district, acting through its governing body, is hereby vested with all such powers as may be necessary or incidental to carry out its purposes, functions, and responsibilities including, but without limiting the following:

(1) To have perpetual succession.

(2) To sue and be sued.

(3) To adopt, use and alter a corporate seal.

(4) To define a quorum for meetings.

(5) To maintain a principal office.

(6) To make bylaws for the management and regulation of its affairs.

(7) To build, construct, maintain and operate ditches, tunnels, culverts, flumes, conduits, mains, pipes, dikes, dams and reservoirs.

(8) To build, construct, maintain and operate distribution systems for the distribution of water for domestic or industrial use.

(9) To acquire and operate any type of machinery, appliances or appurtenances, necessary or useful in constructing, operating and maintaining the system.

(10) To contract for or otherwise acquire a supply of water and sell water for industrial or domestic use.

(11) To prescribe rates and regulations under which such water shall be sold for industrial and domestic use.

(12) To enter into contracts of long duration for the sale of water with persons, private corporations, municipal corporations or public bodies or agencies.

(13) To prescribe such regulations as it shall deem necessary to protect from pollution all water in its pipes, tanks, reservoirs, distribution systems or elsewhere within its system. Provided, that prior to the adoption of any regulation, the district shall hold a public meeting for the consideration thereof, and shall advertise in a newspaper of general circulation in the district the time and place of such meeting, and the general nature and scope of the regulation to be considered for adoption, and such notice shall be published on two occasions prior to such meeting, and at least ten days prior thereto.

(14) To make contracts of all sorts and to execute all instruments necessary or convenient for the carrying on of the business of the district, including contracts and franchise agreements with nonprofit corporations to provide water and sewerage service for periods up to forty years.

(15) To acquire, purchase, hold, use, lease, mortgage, sell, transfer and dispose of any property, real, personal or mixed, or any interest therein.

(16) To make use of county and State highway rights of way in which to lay pipes and lines in such manner and under such conditions as the appropriate officials in charge of such rights of way shall approve.

(17) Subject always to the limitations of Section 15, Article VIII, of the Constitution of this State, to make use of all the streets and public ways of an incorporated municipality for the purpose of laying pipes and lines.

(18) To alter and change county and State highways wherever necessary to construct the system under such conditions as the appropriate officials in charge of such highways shall approve.

(19) To exercise the power of eminent domain for any corporate function. The power of eminent domain may be exercised through any procedure prescribed by Sections 28-5-10 through 28-5-390 and 57-5-310 through 57-5-590, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of these Code provisions shall be deemed to amend and revise correspondingly the powers granted by this paragraph. The provisions of this item shall not apply to public utilities and railroads which have the power of eminent domain.

(20) To appoint officers, agents, employees and servants, to prescribe the duties of such, to fix their compensation and to determine if and to what extent they shall be bonded for the faithful performance of their duties.

(21) To make contracts for construction and other services; provided, that such contracts shall be let on competitive bidding and shall be awarded to the lowest responsible bidder.

(22) To borrow money and to make and issue negotiable bonds, notes and other evidences of indebtedness, payable from all or any part of the revenues derived from the operation of its system. The sums borrowed may be those needed to pay all costs incident to the construction and establishment of the system, and any extensions, additions and improvements thereto, including engineering costs, legal costs, construction costs; the sum needed to pay interest during the period prior to which the system or any extension, addition or improvement thereof, shall be fully in operation; such sum as is needed to supply working capital to place the system in operation; and all other expenses of any sort that the district may incur in establishing, extending or enlarging the system. Neither the full faith and credit of the State of South Carolina, nor the county, shall be pledged for the payment of the principal and interest of the obligations, and there shall be on the face of each obligation a statement, plainly worded, to that effect. Neither the members of the board, nor any person signing the obligations, shall be personally liable thereon. To the end that a convenient procedure for borrowing money may be prescribed, the district shall be fully empowered to avail itself of all powers granted by Chapters 17 and 21 of this title, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of the Code provisions shall be deemed to amend and revise correspondingly the powers granted by this paragraph. In exercising the power conferred upon the district by such Code provisions, the district may make or omit all pledges and covenants authorized by any provision thereof, and may confer upon the holders of its securities all rights and liens authorized by law. Notwithstanding contrary provisions in the Code, the district may:

(a) Disregard any provision requiring that bonds have serial maturities, and issue bonds in such form and with such maturities as the district shall determine.

(b) Provide that its bonds, notes or other evidence of indebtedness be payable, both as to principal and interest, from the net revenues derived from the operation of its system, as such net revenues may be defined by the district.

(c) Covenant and agree that upon it being adjudged in default as to the payment of any installment of principal or interest upon any obligation issued by it, or in default as to the performance of any covenant or undertaking made by it, in such event the principal of all obligations of such issue may be declared forthwith due and payable, notwithstanding that any of them may not have then matured.

(d) Confer upon a corporation trustee the power to make disposition of the proceeds from all borrowings and of all revenues derived from the operation of the system, in accordance with the resolution adopted by the authority as an incident to the issuance of any notes, bonds or other types of securities.

(e) Dispose of bonds, notes or other evidence of indebtedness at public or private sale, and upon such terms and conditions as it shall approve.

(f) Make provision for the redemption of any obligations issued by it prior to their stated maturity, with or without premium, and on such terms and conditions as the district shall approve.

(g) Covenant and agree that any cushion fund established to further secure the payment of the principal and interest of any obligation shall be in a fixed amount.

(h) Covenant and agree that no free service will be furnished to any person, municipal corporation, or any subdivision or division of the State.

(i) Prescribe the procedure, if any, by which the terms of the contract with the holders of its obligations may be amended, the number of obligations whose holders must consent thereto, and the manner in which such consent shall be given.

(j) Prescribe the events of default and the terms and conditions upon which all or any obligations shall become or may be declared due before maturity and the terms and conditions upon which such declarations and their consequences may be waived.

(23) To extend its system or systems beyond the defined limits of the district, within or without the county, but contiguous to the district, to provide services to those living outside the district and outside any incorporated municipality when, in the discretion of the board, it is feasible and practicable so to do, in which case any person or agency receiving such service shall be subject to the same rules, regulations and requirements concerning services being received from the district as persons residing within the district. The board may, in its discretion, establish rates and charges higher than those within the district for the extension of its system and the provision of services beyond the limits of the district.

HISTORY: 1962 Code Section 59-626.4; 1964 (53) 2341; 1968 (55) 2593, 2804.



SECTION 6-13-60. Exemption of rates from State regulation.

The rates charged for services furnished by the system, as constructed, improved, enlarged and extended, shall not be subject to supervision or regulation by any State bureau, board, commission, or like instrumentality or agency thereof.

HISTORY: 1962 Code Section 59-626.5; 1964 (53) 2341.



SECTION 6-13-70. Exemption of evidences of indebtedness and district property from taxes.

(1) Bonds, notes or other evidence of indebtedness issued pursuant to Section 6-13-50 (22) and interest payable thereon are hereby exempted from any and all State, county, municipal and other taxation whatsoever under the laws of this State, and it shall be plainly stated on the face of each such obligation as follows: "The principal of and interest on this (bond, note, or other evidence of indebtedness) are exempted from any and all State, county, and municipal and other taxation whatsoever under the laws of the State."

(2) All property of the district shall be exempted from all ad valorem taxes levied by the State, county or any municipality, division, subdivision or agency thereof, direct or indirect.

HISTORY: 1962 Code Section 59-626.6; 1964 (53) 2341.



SECTION 6-13-80. Audits; annual reports.

The district shall conduct its affairs on the fiscal year basis employed by the State. As shortly after the close of its fiscal year as may be practicable, an audit of its affairs shall be made by certified public accountants of good standing, to be designated by the district. Copies of such audits incorporated into an annual report of the district shall be filed with the auditor and treasurer of the county, and with the secretary to the legislative delegation of the county.

HISTORY: 1962 Code Section 59-626.7; 1964 (53) 2341.



SECTION 6-13-90. Wilful damage to system, pollution of water or unlawfully obtaining water; penalties.

It shall be unlawful for any person to wilfully injure or destroy, or in any manner hurt, damage, tamper with, or impair the system of the district, or any part thereof, or any machinery, apparatus or equipment of the district, or to pollute the water in any part of its system, or to obtain water therefrom except in accordance with the regulations promulgated by the district. Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not less than ten dollars nor more than one hundred dollars, or be imprisoned for not more than thirty days, in the discretion of the court, and shall be further liable to pay all damages suffered by the district.

HISTORY: 1962 Code Section 59-626.8; 1964 (53) 2341.



SECTION 6-13-100. Contracts for sale of water to municipalities and public water systems.

The municipalities of the county and all public bodies and public agencies now or hereafter operating water distribution systems in the county shall be fully empowered to enter into contracts to buy water from the district. These contracts shall extend over such period of time and shall contain such terms and conditions as shall be mutually agreeable to the district and to the contracting municipality, public body or public agency.

HISTORY: 1962 Code Section 59-626.9; 1964 (53) 2341.



SECTION 6-13-110. Protection of existing districts.

All rights, powers and duties of any district now existing in the county are hereby expressly reserved.

HISTORY: 1962 Code Section 59-626.10; 1964 (53) 2341.



SECTION 6-13-120. Procedure for dissolution of district.

(A) For purposes of this section, "assuming service provider" includes, but is not limited to, a county, municipality, special purpose district as defined by Section 6-11-810(d), or corporation not-for-profit as defined by Section 33-36-10.

(B) A district created pursuant to the provisions of this article may be dissolved if the procedures proscribed in subsections (C) or (D) of this section are followed.

(C) A petition signed by not less than twenty-five percent of the resident customers of the district, excluding corporations, requesting the dissolution of the district and identifying the assuming service provider must be presented to the governing body of the district. The governing body shall verify the petition within thirty days, and notify the county election commission of the county, or counties if the district is located in more than one county, in which the district is located of those customers eligible to vote in a referendum which must be held within sixty days after notification to the election commission. The district shall give thirty days notice to its customers of the referendum by including in the monthly statement for services a separate sheet of paper on which is printed the notice of the referendum which must state the time, date, purpose, and location where customers may vote. The commission, or commissions, if the district is located in more than one county, shall prepare the ballots, conduct the referendum, and determine its results pursuant to the election laws of this State, mutatis mutandis. The district shall reimburse the commission, or commissions, if the district is located in more than one county, for all costs incurred in conducting the referendum. If sixty percent of the resident users of the district voting in the referendum, excluding corporations, vote in favor of the dissolution of the district and its transfer to the assuming service provider, it is effective upon the assumption, by ordinance if assumed by a municipality or county, or by resolution if assumed by a special purpose district or nonprofit corporation, of all debts and obligations by the governing body of the assuming service provider. An assuming service provider must be located in the county where the district is located or be authorized to serve a contiguous area.

(D) A petition signed by not less than seventy-five percent of the resident customers of the district, excluding corporations, requesting the dissolution of the district and identifying the assuming service provider must be presented to the governing body of the district. The governing body shall verify the petition within thirty days. If the verified petition is signed by seventy-five percent of the resident users of the district, excluding corporations, requesting the dissolution of the district and its transfer to the assuming service provider, it is effective upon the assumption, by ordinance if assumed by a municipality or county, or by resolution if assumed by a special purpose district or nonprofit corporation, of all debts and obligations by the governing body of the assuming service provider. An assuming service provider must be located in the county where the district is located or be authorized to serve a contiguous area.

(E) The governing body of the district must notify the Secretary of State within sixty days of the referendum as provided in subsection (C), or verification of the petition as provided in subsection (D), if the district is dissolved.

HISTORY: 1993 Act No. 6, Section 1; 2000 Act No. 404, Section 6(A).



SECTION 6-13-210. Creation and purpose of Pioneer Rural Water District of Oconee and Anderson Counties.

There is hereby created a body corporate and politic of perpetual succession to be known as the Pioneer Rural Water District of Oconee and Anderson Counties (hereinafter called the district). It shall be the purpose and function of the district to acquire, construct and operate a waterworks system, utilizing therefor water from available sources, by purchase or otherwise, at such convenient points as the district shall select to provide a flow of water through pipes to the areas described in Section 6-13-220, and to such other domestic, commercial or industrial users who can be conveniently and economically served within or without the service area as herein provided. To this end the district shall perform the functions prescribed by this article, and shall be vested with the powers herein granted and all other powers that may be necessary or incidental in carrying out the functions herein prescribed and exercising the powers herein granted. The water mains, distribution facilities, tanks, their several component parts, and all apparatus, equipment and property incident thereto or used or useful in the operation thereof and all additions, improvements, extensions and enlargements to any of them shall be referred to in this article as the system.

HISTORY: 1965 (54) 667.



SECTION 6-13-220. Service area.

The district shall include and be comprised of the following territory which shall be known as the service area:

COMMENCING at the southern limits of the Town of Westminster along Highway 123, thence to the Dunlop Plant, thence down Coneross Creek to the Hartwell Lake, thence around the shoreline of Hartwell Lake in a southerly and westerly direction to Choestoe Creek, thence to South Carolina State Highway No. 20, thence northward to the Corporate Limits of the Town of Westminster, thence along the southern limits of Westminster to point of beginning.

HISTORY: 1965 (54) 667.



SECTION 6-13-230. Creation and membership of Pioneer Rural Water District Board of Oconee and Anderson Counties; election of board members.

(A)(1) The district must be operated and managed by a board of directors to be known as the Pioneer Rural Water District Board of Oconee and Anderson Counties which constitutes the governing body of the district. The board must consist of five residents of the district's service area who are qualified electors of Anderson or Oconee county. Board members serving on this subsection's effective date shall serve the remainder of their terms pursuant to their appointment and until their successors are elected and qualified. Upon the expiration of the term of each member serving on this subsection's effective date, the member's term will be for three years and until a successor is elected and qualified. The members must be elected to represent distinct territories within the district's service area. A vacancy must be filled for the remainder of the unexpired term.

(2) Each board member must be elected by the qualified customers of Pioneer Rural Water District who are both (a) residents of the district's service area and (b) qualified electors of Anderson or Oconee County. For purposes of this section, "resident" is an individual domiciled in Anderson or Oconee County. Each qualified customer is entitled to one vote, provided that only one vote is cast per household.

(B) Sixty days prior to an election to fill a board member's seat, a meeting of the qualified customers from the board member's territory shall be held to nominate an individual or individuals who reside in that territory and are qualified customers with service from the district within that territory. The nominated individual or individuals' names shall be placed on the ballot at the annual meeting. If more than two persons are nominated, only the two individuals receiving the highest number of votes will have their names placed on the ballot. Notice of a district or territory meeting must be provided as follows: (1) posted in at least one newspaper with general circulation in the district's service area fifteen days prior to the meeting; (2) posted on Pioneer Rural Water District's website for at least fifteen days prior to the meeting; and (3) written notice, in a conspicuous font, at least twenty-four point bold font, included with the water bill to customers eligible to vote in the district or territory meeting, as applicable, for the billing cycle immediately preceding the meeting.

HISTORY: 1965 (54) 667; 2012 Act No. 276, Section 1, eff June 26, 2012.



SECTION 6-13-240. Powers and duties of district and board; investments by the board.

(A) The district, acting through its governing body, is hereby vested with all such powers as may be necessary or incidental to carry out its purposes, functions, and responsibilities including, but without limitation, the following:

(1) to have perpetual succession;

(2) to sue and be sued;

(3) to adopt, use, and alter a corporate seal;

(4) to define a quorum for meetings;

(5) to maintain a principal office;

(6) to make bylaws for the management and regulation of its affairs;

(7) to build, construct, maintain and operate ditches, tunnels, culverts, flumes, conduits, mains, pipes, dikes, dams, and reservoirs;

(8) to build, construct, maintain, and operate distribution systems for the distribution of water for domestic or industrial use;

(9) to acquire and operate any type of machinery, appliances, or appurtenances, necessary or useful in constructing, operating, and maintaining the system;

(10) to contract for or otherwise acquire a supply of water and sell water for industrial or domestic use;

(11) to prescribe rates and regulations under which such water shall be sold for industrial and domestic use;

(12) to enter into contracts of long duration for the purchase and sale of water with persons, private corporations, municipal corporations, or public bodies or agencies;

(13) to prescribe such regulations as it shall deem necessary to protect from pollution all water in its pipes, tanks, reservoirs, distribution systems, or elsewhere within its system;

(14) to make contracts of all sorts and to execute all instruments necessary or convenient for the carrying on of the business of the district;

(15) to acquire, purchase, hold, use, lease, mortgage, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest therein;

(16) to make use of county and state highway rights of way in which to lay pipes and lines in such manner and under such conditions as the appropriate officials in charge of such rights of way shall approve;

(17) subject always to the limitations of Section 15, Article VIII, of the Constitution of South Carolina, 1895, to make use of all the streets and public ways of an incorporated municipality for the purpose of laying pipes and lines;

(18) to alter and change county and state highways wherever necessary to construct the system under such conditions as the appropriate officials in charge of such highways shall approve;

(19) to exercise the power of eminent domain for any corporate function. The power of eminent domain may be exercised through any procedure prescribed by Chapter 2, Title 28 and Sections 57-5-310 through 57-5-590, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of these code provisions shall be deemed to amend and revise correspondingly the powers granted by this item. Provided, that the power of eminent domain conferred hereunder shall not extend to the property of any public utility that the utility could have acquired under its power of eminent domain;

(20) to appoint officers, agents, employees, and servants, to prescribe the duties of such, to fix their compensation and to determine if and to what extent they shall be bonded for the faithful performance of their duties;

(21) to make contracts for construction and other services; provided, that such contracts shall be let on competitive bidding and shall be awarded to the lowest responsible qualified bidder;

(22) to borrow money and to make and issue negotiable bonds, notes, and other evidences of indebtedness, payable from all or any part of the revenues derived from the operation of its system. The sums borrowed may be those needed to pay all costs incident to the construction and establishment of the system, and any extensions, additions, and improvements thereto, including engineering costs, legal costs, construction costs; the sum needed to pay interest during the period prior to which the system, or any extension, addition, or improvement thereof, shall be fully in operation; such sum as is needed to supply working capital to place the system in operation; and all other expenses of any sort that the district may incur in establishing, extending, or enlarging the system. Neither the full faith and credit of the State of South Carolina, nor Oconee and Anderson Counties, shall be pledged for the payment of the principal and interest of the obligations, and there shall be on the face of each obligation a statement, plainly worded, to that effect. Neither the members of the board, nor any person signing the obligations, shall be personally liable thereon. To the end that a convenient procedure for borrowing money may be prescribed, the district shall be fully empowered to avail itself of all powers granted by Chapters 17 and 21 of this title, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of the code provisions shall be deemed to amend and revise correspondingly the powers granted by this item. In exercising the power conferred upon the district by such code provisions, the district may make or omit all pledges and covenants authorized by any provision thereof, and may confer upon the holders of its securities all rights and liens authorized by law. Notwithstanding contrary provisions in the code, the district may:

(a) disregard any provision requiring that bonds have serial maturities, and issue bonds in such form and with such maturities as the district shall determine;

(b) provide that its bonds, notes, or other evidence of indebtedness be payable, both as to principal and interest, from the net revenues derived from the operation of its system, as such net revenues may be defined by the district;

(c) covenant and agree that upon it being adjudged in default as to the payment of any installment of principal or interest upon any obligation issued by it, or in default as to the performance of any covenant or undertaking made by it, in such event the principal of all obligations of such issue may be declared forthwith due and payable, notwithstanding that any of them may not have then matured;

(d) confer upon a corporation trustee the power to make disposition of the proceeds from all borrowings and of all revenues derived from the operation of the system, in accordance with the resolutions adopted by the authority as an incident to the issuance of any notes, bonds, or other types of securities;

(e) dispose of bonds, notes, or other evidence of indebtedness at public or private sale, and upon such terms and conditions as it shall approve;

(f) make provision for the redemption of any obligations issued by it prior to their stated maturity, with or without premium, and on such terms and conditions as the district shall approve;

(g) covenant and agree that any cushion fund established to further secure the payment of the principal and interest of any obligation shall be in a fixed amount;

(h) covenant and agree that no free service will be furnished to any person, municipal corporation, or any subdivision or division of the State;

(i) prescribe the procedure, if any, by which the terms of the contract with the holders of its obligations may be amended, the number of obligations whose holders must consent thereto, and the manner in which consent shall be given;

(j) prescribe the events of default and terms and conditions upon which all or any obligations shall become or may be declared due before maturity and the terms and conditions upon which such declarations and their consequences may be waived;

(23) to extend its system or systems, within Oconee and Anderson Counties, beyond the defined limits of the district to provide services to those living outside the district and outside any incorporated municipality when, in the discretion of the board, it is feasible and practicable so to do, in which case any person or agency receiving such service shall be subject to the same rules, regulations, and requirements concerning services being received from the district as persons residing within the district. The board, in its discretion, may establish rates and charges higher than those within the district for the extension of its system and the provision of services beyond the limits of the district;

(24) to construct, operate, or maintain sewer lines or to contract with other entities to construct, operate, or maintain sewer lines. The authority granted in this item does not give the district the power to construct or operate a sewerage treatment facility.

(B) Before the board makes an investment in a facility or any other action that obligates the water district for one million dollars or more, it must provide for an independent audit by a certified public accountant or public accountant or firm of these accountants who have no personal interest, direct or indirect, in the fiscal affairs of the district or in an entity which may benefit financially from the transaction to be audited. This audit must include the potential impact of the board's action on its ratepayers and must be presented to the district's customers at a meeting prior to entering into the action prompting the audit. Notice of a meeting pursuant to this subsection must be provided to customers of the district as follows: (1) posted in at least one newspaper with general circulation in the district's service area fifteen days prior to the meeting; (2) posted on Pioneer Rural Water District's website for at least fifteen days prior to the meeting; and (3) written notice, in a conspicuous font, in at least twenty-four point bold font, included with the water bill to all customers for the billing cycle immediately preceding the meeting.

(C) Within thirty days of receiving the audit and prior to its presentation to the customers, the board must submit the audit to the Office of Regulatory Staff for the Office of Regulatory Staff to verify the audit's assumptions.

(D) Any action taken by the board must be made in the ratepayers' best interests. Best interests must include consideration of, but not limited to, the public interest of the ratepayers, financial integrity of the water district, and economic development of the area to be provided with service by the water district.

HISTORY: 1965 (54) 667; 2004 Act No. 277, Section 1, eff July 16, 2004; 2012 Act No. 276, Section 2, eff June 26, 2012.



SECTION 6-13-250. Rates shall not be regulated.

The rates charged for services furnished by the system, as constructed, improved, enlarged, and extended, shall not be subject to supervision or regulation by any state bureau, board, commission, or like instrumentality or agency thereof. However, the board must provide to the Office of Regulatory Staff by July first each year, for information purposes, in such form as the Office of Regulatory Staff may designate, schedules showing all rates, service rules and regulations, and forms of service contract established by the board.

HISTORY: 1965 (54) 667; 2012 Act No. 276, Section 3, eff June 26, 2012.



SECTION 6-13-260. Exemption of evidences of indebtedness and district property from taxes.

(1) Bonds, notes or other evidences of indebtedness issued pursuant to Section 6-13-240 (22) and interest payable thereon are hereby exempted from any and all State, county, municipal and other taxation whatsoever under the laws of this State, and it shall be plainly stated on the face of each such obligation as follows:

"The principal of and interest on this (bond, note, or other evidence of indebtedness) are exempted from any and all State, county, municipal and other taxation whatsoever under the laws of the State of South Carolina."

(2) All property of the district shall be exempt from all ad valorem taxes levied by the State, county or any municipality, division, subdivision or agency thereof, direct or indirect.

HISTORY: 1965 (54) 667.



SECTION 6-13-270. Fiscal year, audit and annual report.

The district shall conduct its affairs on the fiscal year basis employed by the State. As shortly after the close of its fiscal year as may be practicable, an audit of its affairs shall be made by certified public accountants of good standing, to be designated by the district. Copies of such audits incorporated into an annual report of the district shall be filed with the Auditor and Treasurer of Oconee County, and the Auditor and Treasurer of Anderson County, and with the secretary to the Legislative Delegation of Oconee County and Anderson County.

HISTORY: 1965 (54) 667.



SECTION 6-13-280. Wilful damage or destruction of district property, pollution of waters or obtaining water illegally.

It shall be unlawful for any person to wilfully injure or destroy, or in any manner hurt, damage, tamper with, or impair the system of the district, or any part thereof, or any machinery, apparatus or equipment of the district, or to pollute the water in any part of its system, or to obtain water therefrom except in accordance with the regulations promulgated by the district. Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not less than ten dollars nor more than one hundred dollars, or be imprisoned for not more than thirty days, in the discretion of the court, and shall be further liable to pay all damages suffered by the district.

HISTORY: 1965 (54) 667.



SECTION 6-13-290. Contracts for purchase or sale of water with other public entities.

The municipalities of Oconee and Anderson Counties and all public bodies and public agencies now or hereafter operating water distribution systems in Oconee and Anderson Counties shall be fully empowered to enter into contracts to buy water from the district or sell water to the district. These contracts shall extend over such period of time and shall contain such terms and conditions as shall be mutually agreeable to the district and to the contracting municipality, public body or public agency.

HISTORY: 1965 (54) 667.



SECTION 6-13-410. Creation and purpose of Saluda Valley Rural Water District of Pickens and Anderson Counties.

There is hereby created a body corporate and politic of perpetual succession to be known as the Saluda Valley Rural Water District of Pickens and Anderson Counties (hereinafter called the district). It shall be the purpose and function of the district to acquire, construct and operate a waterworks system, utilizing therefor water from available sources, by purchase or otherwise, at such convenient points as the district shall select to provide a flow of water through pipes to the areas described in Section 6-13-420, and to such other domestic, commercial or industrial users who can be conveniently and economically served within or without the service area as herein provided. To this end the district shall perform the functions prescribed by this article, and shall be vested with the powers herein granted and all other powers that may be necessary or incidental in carrying out the functions herein prescribed and exercising the powers herein granted. The water mains, distribution facilities, tanks, their several component parts, and all apparatus, equipment and property incident thereto or used or useful in the operation thereof and all additions, improvements, extensions and enlargements to any of them shall be referred to in this article as the system.

HISTORY: 1968 (55) 3087.



SECTION 6-13-420. Service area.

The district shall include and be comprised of the following territory which shall be known as the service area:

Beginning at a point in the center line of the Saluda River, joint corner of Anderson, Pickens and Greenville Counties; thence down the center line of the Saluda River in a southerly direction to the mouth of Brushy Creek; thence up the center line of Brushy Creek in a northerly direction for a distance of one mile; thence along a straight line in a southwesterly direction to the intersection of the center lines of Interstate Highway No. 85 and South Carolina Highway No. 86; thence in a northwesterly direction along the center line of South Carolina Highway No. 86 to the intersection of the center lines of such highway and a paved county road, the intersection being 0.5 miles southeast of the junction of South Carolina Highways No. 8 and No. 86; thence along a straight line in a northerly direction to the intersection of the center lines of Road S-4-485 and Brushy Creek; thence along the center line of Brushy Creek in a northerly direction across the Anderson-Pickens County line to a point; thence N 60 E to the intersection of the center lines of Roads S-39-29 and S-39-133; thence in a northeasterly direction along the center line of Road S-39-133 to its intersection with the center line of Road S-39-28; thence in an easterly direction along the center line of Road S-39-28 to its intersection with the center line of a paved county road, the intersection being 0.3 miles west of the junction of Roads S-29-28 and S-39-39; thence in a northerly direction along the center line of the county road to the intersection of its center line with the center lines of U. S. Highway No. 123 and Road S-39-189; thence in a northerly direction along the center line of Road S-39-189 to its intersection with the center line of the Southern Railway right-of-way; thence in a northeasterly direction along the center line of the Southern Railway right-of-way to its intersection with Georges Creek; thence up Georges Creek in a northwesterly direction to the center of the mouth of Burdine Creek; thence northeasterly in a straight line to the intersection of the center lines of South Carolina Highway No. 183 and a paved county road at the old Vineland School site; thence in a northerly direction to the intersection of the center lines of Roads S-39-110 and S-39-205 at Hunts Church; thence due east to a point in the center line of the Saluda River; thence down the center line of the Saluda River to the point of beginning.

HISTORY: 1968 (55) 3087.



SECTION 6-13-430. Creation and membership of Saluda Valley Rural Water District Board of Pickens and Anderson Counties.

The district shall be operated and managed by a board of directors to be known as the Saluda Valley Rural Water District Board of Pickens and Anderson Counties which shall constitute the governing body of the district. The board shall consist of five resident electors of the area who shall be appointed by the Governor upon the recommendation of a majority of those persons attending a meeting of residents of the area held pursuant to at least one week's notice in a local newspaper giving the time and place of the meeting. The chairman and secretary of the meeting shall certify the names of those recommended to the Governor. The initial board shall be selected as follows: one member from Anderson County and one member from Pickens County shall be selected to serve for terms of two years and one member from each of the two counties shall be selected to serve for terms of four years. One member from either of the two counties shall be selected to serve for a term of six years. The persons attending the meeting shall determine which of the counties the member shall represent. A meeting shall be held each two years for the purpose of selecting persons to be recommended for appointment as successors to members of the board, except successors to the director, initially appointed for six years, shall be appointed so that the counties represented shall be alternated each six years. All terms after the initial appointments shall be for six years. All appointees shall hold office until their successors shall have been appointed and qualify. The initial terms of office shall begin as of June 14, 1968. Any vacancy shall be filled in like manner as the original appointment for the unexpired portion of the term. Immediately after appointment, the board shall meet and organize by the election of one of its members as chairman, one as vice chairman, one as secretary and one as treasurer. The offices of the secretary and treasurer may be combined in the discretion of the board.

HISTORY: 1968 (55) 3087.



SECTION 6-13-440. Powers of district and board.

The district, acting through its governing body, is hereby vested with all such powers as may be necessary or incidental to carry out its purposes, functions and responsibilities including, but without limitation, the following:

(1) To have perpetual succession.

(2) To sue and be sued.

(3) To adopt, use and alter a corporate seal.

(4) To define a quorum for meetings.

(5) To maintain a principal office.

(6) To make bylaws for the management and regulation of its affairs.

(7) To build, construct, maintain and operate ditches, tunnels, culverts, flumes, conduits, mains, pipes, dikes, dams and reservoirs.

(8) To build, construct, maintain and operate distribution systems for the distribution of water for domestic or industrial use.

(9) To acquire and operate any type of machinery, appliances or appurtenances, necessary or useful in constructing, operating and maintaining the system.

(10) To contract for or otherwise acquire a supply of water and sell water for industrial or domestic use.

(11) To prescribe rates and regulations under which such water shall be sold for industrial and domestic use.

(12) To enter into contracts of long duration for the purchase and sale of water with persons, private corporations, municipal corporations or public bodies or agencies.

(13) To prescribe such regulations as it shall deem necessary to protect from pollution all water in its pipes, tanks, reservoirs, distribution systems or elsewhere within its system.

(14) To make contracts of all sorts and to execute all instruments necessary or convenient for the carrying on of the business of the district.

(15) To acquire, purchase, hold, use, lease, mortgage, sell, transfer and dispose of any property, real, personal or mixed, or any interest therein.

(16) To make use of county and State highway rights-of-way in which to lay pipes and lines in such manner and under such conditions as the appropriate officials in charge of such rights-of-way shall approve.

(17) Subject always to the limitations of Section 15, Article VIII of the Constitution of South Carolina, 1895, to make use of all the streets and public ways of an incorporated municipality for the purpose of laying pipes and lines.

(18) To alter and change county and State highways wherever necessary to construct the system under such conditions as the appropriate officials in charge of such highways shall approve.

(19) To exercise the power of eminent domain for any corporate function. The power of eminent domain may be exercised through any procedure prescribed by Sections 28-5-10 through 28-5-390 and Sections 57-5-310 through 57-5-590 of the 1976 Code, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of these code provisions shall be deemed to amend and revise correspondingly the powers granted by this paragraph. Provided, that the power of eminent domain conferred hereunder shall not extend to the property of any public utility that the utility could have acquired under its power of eminent domain.

(20) To appoint officers, agents, employees and servants, to prescribe the duties of such, to fix their compensation and to determine if and to what extent they shall be bonded for the faithful performance of their duties.

(21) To make contracts for construction and other services; provided, that such contracts shall be let on competitive bidding and shall be awarded to the lowest responsible bidder.

(22) To borrow money and to make and issue negotiable bonds, notes and other evidences of indebtedness, payable from all or any part of the revenues derived from the operation of its system. The sums borrowed may be those needed to pay all costs incident to the construction and establishment of the system, and any extensions, additions and improvements thereto, including engineering costs, legal costs, construction costs; the sum needed to pay interest during the period prior to which the system, or any extension, addition or improvement thereof, shall be fully in operation; such sum as is needed to supply working capital to place the system in operation; and all other expenses of any sort that the district may incur in establishing, extending or enlarging the system. Neither the full faith and credit of the State of South Carolina, nor Pickens and Anderson Counties, shall be pledged for the payment of the principal and interest of the obligations, and there shall be on the face of each obligation a statement, plainly worded, to that effect. Neither the members of the board, nor any person signing the obligations, shall be personally liable thereon. To the end that a convenient procedure for borrowing money may be prescribed, the district shall be fully empowered to avail itself of all powers granted by Chapters 17 and 21 of this title, Code of Laws of South Carolina, 1976, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of the code provisions shall be deemed to amend and revise correspondingly the powers granted by this paragraph. In exercising the power conferred upon the district by such code provisions, the district may make or omit all pledges and covenants authorized by any provision thereof, and may confer upon the holders of its securities all rights and liens authorized by law. Notwithstanding contrary provisions in the Code, the district may:

(a) Disregard any provision requiring that bonds have serial maturities, and issue bonds in such form and with such maturities as the district shall determine.

(b) Provide that its bonds, notes or other evidence of indebtedness be payable, both as to principal and interest, from the net revenues derived from the operation of its system, as such net revenues may be defined by the district.

(c) Covenant and agree that upon it being adjudged in default as to the payment of any installment of principal or interest upon any obligation issued by it, or in default as to the performance of any covenant or undertaking made by it, in such event the principal of all obligations of such issue may be declared forthwith due and payable, notwithstanding that any of them may not have then matured.

(d) Confer upon a corporation trustee the power to make disposition of the proceeds from all borrowings and of all revenues derived from the operation of the system, in accordance with the resolutions adopted by the authority as an incident to the issuance of any notes, bonds or other types of securities.

(e) Dispose of bonds, notes or other evidence of indebtedness at public or private sale, and upon such terms and conditions as it shall approve.

(f) Make provision for the redemption of any obligations issued by it prior to their stated maturity, with or without premium, and on such terms and conditions as the district shall approve.

(g) Covenant and agree that any cushion fund established to further secure the payment of the principal and interest of any obligation shall be in a fixed amount.

(h) Covenant and agree that no free service will be furnished to any person, municipal corporation or any subdivision or division of the State.

(i) Prescribe the procedure, if any, by which the terms of the contract with the holders of its obligations may be amended, the number of obligations whose holders must consent thereto and the manner in which consent shall be given.

(j) Prescribe the events of default and terms and conditions upon which all or any obligations shall become or may be declared due before maturity and the terms and conditions upon which such declarations and their consequences may be waived.

(23) To extend its system or systems, within Pickens and Anderson Counties, beyond the defined limits of the district to provide services to those living outside the district and outside any incorporated municipality when, in the discretion of the board, it is feasible and practicable so to do, in which case any person or agency receiving such service shall be subject to the same rules, regulations and requirements concerning services being received from the district as persons residing within the district. The board may, in its discretion, establish rates and charges higher than those within the district for the extension of its system and the provision of services beyond the limits of the district.

HISTORY: 1968 (55) 3087.



SECTION 6-13-450. Rates shall not be regulated.

The rates charged for services furnished by the system, as constructed, improved, enlarged and extended, shall not be subject to supervision or regulation by any State bureau, board, commission or like instrumentality or agency thereof.

HISTORY: 1968 (55) 3087.



SECTION 6-13-460. Exemption of evidences of indebtedness and district property from taxes.

(1) Bonds, notes or other evidences of indebtedness issued pursuant to Section 6-13-440(22) and interest payable thereon are hereby exempted from any and all State, county, municipal and other taxation whatsoever under the laws of this State, and it shall be plainly stated on the face of each such obligation as follows:

"The principal of and interest on this (bond, note or other evidence of indebtedness) are exempted from any and all State, county, municipal and other taxation whatsoever under the laws of the State of South Carolina."

(2) All property of the district shall be exempt from all ad valorem taxes levied by the State, county or any municipality, division, subdivision or agency thereof, direct or indirect.

HISTORY: 1968 (55) 3087.



SECTION 6-13-470. Fiscal year, audit and annual report.

The district shall conduct its affairs on the fiscal year basis employed by the State. As shortly after the close of its fiscal year as may be practicable, an audit of its affairs shall be made by certified public accountants of good standing, to be designated by the district. Copies of such audits incorporated into an annual report of the district shall be filed with the Auditor and Treasurer of Pickens County, and the Auditor and Treasurer of Anderson County, and with the secretary to the Legislative Delegation of Pickens County and with the secretary to the Legislative Delegation of Anderson County.

HISTORY: 1968 (55) 3087.



SECTION 6-13-480. Wilful damage or destruction of district property, pollution of waters or obtaining water illegally.

It shall be unlawful for any person to wilfully injure or destroy, or in any manner hurt, damage, tamper with or impair the system of the district, or any part thereof, or any machinery, apparatus or equipment of the district, or to pollute the water in any part of its system, or to obtain water therefrom except in accordance with the regulations promulgated by the district. Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not less than ten dollars nor more than one hundred dollars, or be imprisoned for not more than thirty days, in the discretion of the court, and shall be further liable to pay all damages suffered by the district.

HISTORY: 1968 (55) 3087.



SECTION 6-13-490. Contracts for purchase or sale of water with other public entities.

The municipalities of Pickens and Anderson Counties and all public bodies and public agencies now or hereafter operating water distribution systems in Pickens and Anderson Counties shall be fully empowered to enter into contracts to buy water from the district or sell water to the district. These contracts shall extend over such period of time and shall contain such terms and conditions as shall be mutually agreeable to the district and to the contracting municipality, public body or public agency.

HISTORY: 1968 (55) 3087.



SECTION 6-13-500. Board abolished in Pickens County.

At such time that a board of directors is elected pursuant to the provisions of Section 6-13-430, the Saluda Valley Rural Community Water District, which was organized wholly in Pickens County pursuant to the provisions of Article 1 of this chapter, shall be abolished.

HISTORY: 1968 (55) 3087.



SECTION 6-13-610. Creation and purpose of Mitford Rural Water District of Fairfield and Chester Counties.

There is hereby created a body corporate and politic of perpetual succession to be known as the Mitford Rural Water District of Fairfield and Chester Counties (hereinafter called the district). It shall be the purpose and function of the district to acquire, construct and operate a water works system, utilizing therefor water from available sources, by purchase or otherwise, at such convenient points as the district shall select to provide a flow of water through pipes to the areas described in Section 6-13-620, and to such other domestic, commercial or industrial users who can be conveniently and economically served within or without the service area as herein provided. To this end the district shall perform the functions prescribed by this article, and shall be vested with the powers herein granted and all other powers that may be necessary or incidental in carrying out the functions herein prescribed and exercising the powers herein granted. The water mains, distribution facilities, tanks, their several component parts, and all apparatus, equipment and property incident thereto or used or useful in the operation thereof and all additions, improvements, extensions and enlargements to any of them shall be referred to in this article as the system.

HISTORY: 1965 (54) 259.



SECTION 6-13-620. Service area.

The district shall include and be comprised of the following territory which shall be known as the service area:

BEGINNING where Rocky Creek empties into the Catawba River, also being the point where the Chester-Fairfield County line intersects the Catawba River, and proceeding upstream (Chester County) with the center of Rocky Creek to center of Hodges Branch; thence running upstream with the center of Hodges Branch to a point 1000' west of S. C. Hwy. #12-53; thence running in a southerly direction 1000' west of and parallel to S. C. Hwy. #12-53 to a point 1000' (measured perpendicularly) northwest of S. C. Hwy. #12-75; thence running southwesterly and parallel to and at a distance of 1000' from Hwy. # 12-75 to the Fairfield County line and continuing with same road into Fairfield County (# 20-89) to a point where this line intersects the centerline of Hwy. # 20-52; thence approximately S 18 E about 8,700 feet to the center of the S. C. Hwy. # 200 bridge over Mitford Branch; thence running downstream with the center of Mitford Branch to Wateree Creek; thence with the center of Wateree Creek downstream to the west bank of the Catawba River; thence running upstream with the west bank of the Catawba River to the Chester-Fairfield County Line, being the point of beginning.

HISTORY: 1965 (54) 259.



SECTION 6-13-630. Creation and membership of Mitford Rural Water District Board of Fairfield and Chester Counties.

The district shall be operated and managed by a board of directors to be known as the Mitford Rural Water District Board of Fairfield and Chester Counties which shall constitute the governing body of the district. The board shall consist of five resident electors of the area who shall be appointed by the Governor, upon the recommendation of a majority of those persons attending a meeting of residents of the area held pursuant to at least one week's notice in a local newspaper giving the time and place of the meeting. The chairman and secretary of the meeting shall certify the names of those recommended to the Governor. The original appointments shall be for a term of two years for two appointees, for four years for two appointees, and for six years for one appointee. All terms after the initial appointments shall be for six years. All appointees shall hold office until their successors shall have been appointed and qualified. The initial terms of office shall begin as of April 12, 1965. Any vacancy shall be filled in like manner as the original appointment for the unexpired portion of the term. Immediately after appointment, the board shall meet and organize by the election of one of its members as chairman, one as vice chairman, one as secretary and one as treasurer. The offices of the secretary and treasurer may be combined in the discretion of the board.

HISTORY: 1965 (54) 259.



SECTION 6-13-640. Powers of district and board.

The district, acting through its governing body, is hereby vested with all such powers as may be necessary or incidental to carry out its purposes, functions and responsibilities including, but without limitation, the following:

(1) To have perpetual succession.

(2) To sue and be sued.

(3) To adopt, use and alter a corporate seal.

(4) To define a quorum for meetings.

(5) To maintain a principal office.

(6) To make bylaws for the management and regulation of its affairs.

(7) To build, construct, maintain and operate ditches, tunnels, culverts, flumes, conduits, mains, pipes, dikes, dams and reservoirs.

(8) To build, construct, maintain and operate distribution systems for the distribution of water for domestic or industrial use.

(9) To acquire and operate any type of machinery, appliances or appurtenances, necessary or useful in constructing, operating and maintaining the system.

(10) To contract for or otherwise acquire a supply of water and sell water for industrial or domestic use.

(11) To prescribe rates and regulations under which such water shall be sold for industrial and domestic use.

(12) To enter into contracts of long duration for the sale of water with persons, private corporations, municipal corporations, or public bodies or agencies.

(13) To prescribe such regulations as it shall deem necessary to protect from pollution all water in its pipes, tanks, reservoirs, distribution systems or elsewhere within its system.

(14) To make contracts of all sorts and to execute all instruments necessary or convenient for the carrying on of the business of the district.

(15) To acquire, purchase, hold, use, lease, mortgage, sell, transfer and dispose of any property, real, personal or mixed, or any interest therein.

(16) To make use of county and state highway rights-of-way in which to lay pipes and lines in such manner and under such conditions as the appropriate officials in charge of such rights-of-way shall approve.

(17) Subject always to the limitations of Section 15, Article VIII, of the Constitution of this State, to make use of all the streets and public ways of an incorporated municipality for the purpose of laying pipes and lines.

(18) To alter and change county and state highways wherever necessary to construct the system under such conditions as the appropriate officials in charge of such highways shall approve.

(19) To exercise the power of eminent domain for any corporate function. The power of eminent domain may be exercised through any procedure prescribed by Sections 28-5-10 through 28-5-390 and Sections 57-5-310 through 57-5-590, Code of Laws of South Carolina, 1976, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of these code provisions shall be deemed to amend and revise correspondingly the powers granted by this paragraph. Provided, that the power of eminent domain conferred hereunder shall not extend to the property of any public utility that the utility could have acquired under its power of eminent domain.

(20) To appoint officers, agents, employees and servants, to prescribe the duties of such, to fix their compensation and to determine if and to what extent they shall be bonded for the faithful performance of their duties.

(21) To make contracts for construction and other services; provided, that such contracts shall be let on competitive bidding and shall be awarded to the lowest responsible bidder.

(22) To borrow money and to make and issue negotiable bonds, notes and other evidences of indebtedness, payable from all or any part of the revenues derived from the operation of its system. The sums borrowed may be those needed to pay all costs incident to the construction and establishment of the system, and any extensions, additions and improvements thereto, including engineering costs, legal costs, construction costs; the sum needed to pay interest during the period prior to which the system, or any extension, addition or improvement thereof, shall be fully in operation; such sum as is needed to supply working capital to place the system in operation; and all other expenses of any sort that the district may incur in establishing, extending or enlarging the system. Neither the full faith and credit of the State of South Carolina, nor Fairfield and Chester Counties, shall be pledged for the payment of the principal and interest of the obligations, and there shall be on the face of each obligation a statement, plainly worded, to that effect. Neither the members of the board, nor any person signing the obligations, shall be personally liable thereon. To the end that a convenient procedure for borrowing money may be prescribed, the district shall be fully empowered to avail itself of all powers granted by Chapters 17 and 21 of this title, Code of Laws of South Carolina, 1976, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of the code provisions shall be deemed to amend and revise correspondingly the powers granted by this paragraph. In exercising the power conferred upon the district by such code provisions, the district may make or omit all pledges and covenants authorized by any provision thereof, and may confer upon the holders of its securities all rights and liens authorized by law. Notwithstanding contrary provisions in the code, the district may:

(a) Disregard any provision requiring that bonds have serial maturities, and issue bonds in such form and with such maturities as the district shall determine.

(b) Provide that its bonds, notes or other evidence of indebtedness be payable, both as to principal and interest, from the net revenues derived from the operation of its system, as such net revenues may be defined by the district.

(c) Covenant and agree that upon it being adjudged in default as to the payment of any installment of principal or interest upon any obligation issued by it, or in default as to the performance of any covenant or undertaking made by it, in such event the principal of all obligations of such issue may be declared forthwith due and payable, notwithstanding that any of them may not have then matured.

(d) Confer upon a corporation trustee the power to make disposition of the proceeds from all borrowings and of all revenues derived from the operation of the system, in accordance with the resolutions adopted by the authority as an incident to the issuance of any notes, bonds or other types of securities.

(e) Dispose of bonds, notes or other evidence of indebtedness at public or private sale, and upon such terms and conditions as it shall approve.

(f) Make provision for the redemption of any obligations issued by it prior to their stated maturity, with or without premium, and on such terms and conditions as the district shall approve.

(g) Covenant and agree that any cushion fund established to further secure the payment of the principal and interest of any obligation shall be in a fixed amount.

(h) Covenant and agree that no free service will be furnished to any person, municipal corporation, or any subdivision or division of the State.

(i) Prescribe the procedure, if any, by which the terms of the contract with the holders of its obligations may be amended, the number of obligations whose holders must consent thereto, and the manner in which consent shall be given.

(j) Prescribe the events of default and terms and conditions upon which all or any obligations shall become or may be declared due before maturity and the terms and conditions upon which such declarations and their consequences may be waived.

(23) To extend its system or systems, within Fairfield and Chester Counties, beyond the defined limits of the district to provide services to those living outside the district and outside any incorporated municipality when, in the discretion of the board, it is feasible and practicable so to do, in which case any person or agency receiving such service shall be subject to the same rules, regulations and requirements concerning services being received from the district as persons residing within the district. The board may, in its discretion, establish rates and charges higher than those within the district for the extension of its system and the provision of services beyond the limits of the district.

HISTORY: 1965 (54) 259.



SECTION 6-13-650. Rates shall not be regulated.

The rates charged for services furnished by the system, as constructed, improved, enlarged and extended, shall not be subject to supervision or regulation by any state bureau, board, commission or like instrumentality or agency thereof.

HISTORY: 1965 (54) 259.



SECTION 6-13-660. Exemption of evidences of indebtedness and district property from taxes.

(1) Bonds, notes or other evidences of indebtedness issued pursuant to Section 6-13-640(22) and interest payable thereon are hereby exempted from any and all State, county, municipal and other taxation whatsoever under the laws of this State, and it shall be plainly stated on the face of each such obligation as follows:

"The principal of and interest on this (bond, note, or other evidence of indebtedness) are exempted from any and all State, county, municipal and other taxation whatsoever under the laws of the State of South Carolina."

(2) All property of the district shall be exempt from all ad valorem taxes levied by the State, county or any municipality, division, subdivision or agency thereof, direct or indirect.

HISTORY: 1965 (54) 259.



SECTION 6-13-670. Fiscal year, audit and annual report.

The district shall conduct its affairs on the fiscal year basis employed by the State. As shortly after the close of its fiscal year as may be practicable, an audit of its affairs shall be made by certified public accountants of good standing, to be designated by the district. Copies of such audits incorporated into an annual report of the district shall be filed with the Auditor and Treasurer of Fairfield County, and the Auditor and Treasurer of Chester County, and with the secretary to the Legislative Delegation of Fairfield County and Chester County.

HISTORY: 1965 (54) 259.



SECTION 6-13-680. Wilful damage or destruction of district property, pollution of waters or obtaining water illegally.

It shall be unlawful for any person to wilfully injure or destroy, or in any manner hurt, damage, tamper with, or impair the system of the district, or any part thereof, or any machinery, apparatus or equipment of the district, or to pollute the water in any part of its system, or to obtain water therefrom except in accordance with the regulations promulgated by the district. Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not less than ten dollars nor more than one hundred dollars, or be imprisoned for not more than thirty days, in the discretion of the court, and shall be further liable to pay all damages by the district.

HISTORY: 1965 (54) 259.



SECTION 6-13-690. Contracts for purchase or sale of water with other public entities.

The municipalities of Fairfield and Chester Counties and all public bodies and public agencies now or hereafter operating water distribution systems in Fairfield and Chester Counties shall be fully empowered to enter into contracts to buy water from the district. These contracts shall extend over such period of time and shall contain such terms and conditions as shall be mutually agreeable to the district and to the contracting municipality, public body or public agency.

HISTORY: 1965 (54) 259.



SECTION 6-13-910. Edgefield County Water and Sewer Authority; service area.

There is hereby created a body corporate and politic to be known as the Edgefield County Water and Sewer Authority, hereinafter sometimes referred to as the "Authority." Its service area shall include all of Edgefield County, and the small area of Aiken County described in 6-13-960, excluding any area within an incorporated municipality which owns and operates a municipal waterworks system. It shall be the principal function of the Authority to acquire supplies of fresh water, capable of being used for industrial and domestic purposes, and to distribute such water, in the manner herein provided, for industrial and domestic use within its service area. To that end, it shall be empowered to construct such reservoirs, diversion dams, impounding dams or dikes, canals, conduits, aqueducts, tunnels, water distribution facilities, water mains and water lines, as in the opinion of the Authority may be deemed necessary, and to acquire such land, rights of way, easements, machinery, apparatus and equipment as shall be deemed useful therefor.

HISTORY: 1967 Act No. 571, Section 1, eff July 12, 1967; 1970 Act No. 1192, Section 1, eff May 1, 1970.



SECTION 6-13-920. Composition; terms; appointment.

The authority shall be composed of seven members, who shall be resident electors of either Edgefield or Aiken Counties; provided, however, that no more than two members may be resident electors of Aiken County. Those members of the authority who are resident electors of Edgefield County must be appointed by the Governor, upon the recommendation of a majority of the members of the Edgefield County Council with the approval of the Edgefield County Legislative Delegation. The Governor, upon the recommendation of the members of the Edgefield County Legislative Delegation, may appoint no more than two members of the authority who must be resident electors of Aiken County and who must reside within the service area of the authority in Aiken County. Of those originally appointed, two shall be appointed for terms of two years, two for terms of four years, and one for a term of six years. Upon the termination of the terms of the original members, their successor shall be appointed by the Governor, in the same manner as is provided for the original appointment, for terms of six years. Any vacancy occurring by reason of death, resignation, or otherwise shall be filled for the remainder of the unexpired term by appointment of the Governor in the same manner as is provided for the original appointment. All members of the authority shall hold office until their successors shall have been appointed and shall have qualified.

HISTORY: 1967 Act No. 571, Section 2, eff July 12, 1967; 1973 Act No. 337, Section 1, eff June 15, 1973; 2012 Act No. 240, Section 1, eff June 18, 2012.



SECTION 6-13-930. Compensation.

Members of the authority are authorized a per diem of fifty dollars and may be reimbursed for the use of their personal automobile in traveling on necessary official business at the rate of twenty-one cents a mile and for any actual expenses incurred in connection with the business of the authority.

HISTORY: 1967 Act No. 571, Section 3, eff July 12, 1967; 1986 Act No. 600, Section 1, eff June 2, 1986.



SECTION 6-13-940. Organization.

The Authority shall convene and organize by electing one of their number as chairman, a second as vice-chairman, and a third as secretary. The terms of office of the foregoing officers of the Authority shall be for such period as the Authority shall determine in its bylaws.

HISTORY: 1967 Act No. 571, Section 4, eff July 12, 1967.



SECTION 6-13-950. Reports.

The secretary of the Authority shall from time to time file in the office of the Clerk of Court for Edgefield County appropriate certificates showing the personnel of the Authority and the duration of the terms of the respective members.

HISTORY: 1967 Act No. 571, Section 5, eff July 12, 1967.



SECTION 6-13-960. Sale of water restricted.

To the end that the Authority shall not unduly compete with the existing publicly operated water systems in the county, the Authority shall not sell water to be used by persons or private corporations within the corporate limits of municipalities which own and operate therein a municipal waterworks system or areas now served by such municipalities without the consent of the municipal officers of such municipalities, nor shall it sell water elsewhere than in Edgefield County and in a small area in the southwestern corner of Aiken County bounded on the cast by the eastern right of way of U.S. Highway No. 25 and on the south by the southern right of way of U.S. Interstate 20. Edgefield County and the above described area of Aiken County are hereby defined to be the service area of the Authority.

HISTORY: 1967 Act No. 571, Section 6, eff July 12, 1967; 1970 Act No. 1192, Section 2, eff May 1, 1970.



SECTION 6-13-970. Powers and duties.

The Authority shall be fully empowered to acquire, construct, operate, maintain, improve and extend facilities which would enable it to obtain fresh water in large volume, and to distribute and sell the same, subject to the limitations set forth in Section 6-13-960, to persons, firms, corporations, municipal corporations, political divisions, and the United States Government, or any agencies thereof, at any point within its service area. To that end, the Authority shall have the following powers:

(1) To have perpetual succession.

(2) To sue and be sued.

(3) To adopt, use and alter a corporate seal.

(4) To define a quorum for its meetings.

(5) To establish a principal office.

(6) To make bylaws for the management and regulation of its affairs.

(7) To build, construct, maintain and operate canals, aqueducts, ditches, tunnels, culverts, flumes, conduits, mains, pipes, dikes, dams and water reservoirs.

(8) To impound fresh water in lakes or reservoirs.

(9) To build, construct, maintain and operate water distribution systems for the distribution of water for domestic or industrial use and from time to time enlarge and extend such systems.

(10) To acquire and operate any type of machinery, appliances or appurtenances, necessary or useful to discharge the functions committed to the Authority by this act.

(11) To accept gifts or grants of services, properties or moneys from the United States, or any of its agencies, under such conditions as the United States, or such agency shall prescribe.

(12) Subject to the provisions of Section 6-13-960, to sell water for industrial or domestic use.

(13) To prescribe rates and regulations under which water shall be sold for domestic and industrial use.

(13A) To prescribe rates and regulations under which sewer service shall be provided for domestic and industrial use.

(14) Subject to the provisions of Section 6-13-960, to enter into contracts for the sale of water, upon such terms as the parties thereto shall approve, with persons, private corporations, municipal corporations, public bodies, public agencies and with the United States Government or any agencies thereof.

(15) To prescribe such regulations as it shall deem necessary to protect from pollution all water in its canals, aqueducts, reservoirs or distribution systems, and to provide for the efficient and sanitary collection and treatment of sewage.

(16) To make contracts of all sorts and to execute all instruments necessary or convenient for the carrying on of the Authority.

(17) To lease or sell and convey lands, or interests therein.

(18) To make use of county and State highway rights of way in which to lay pipes and lines, in such manner and under such conditions as the appropriate officials in charge of such rights of way shall approve.

(19) Subject always to the limitations of Section 15, Article VIII of the Constitution, to make use of the streets and public ways of any incorporated municipality for the purpose of laying pipes and lines.

(20) To alter and change county and State highways wherever necessary in order that it may discharge the functions committed to it, in such manner and under such conditions as the appropriate officials in charge of such highways shall approve.

(21) To acquire, by purchase, gift, or through the exercise of eminent domain, all land, interests therein, easements, rights of way which the Authority shall deem necessary to enable it to fully and adequately discharge all functions committed to it. The power herein granted shall be deemed to include the power to acquire protective areas of land adjacent to any of its facilities.

(22) To exercise the power of eminent domain for any corporate function. The power of eminent domain may be exercised through any procedure prescribed by law or by following the procedure for the exercise of eminent domain by the Department of Transportation, prescribed by Article 1, Chapter 3, Title 57, as such statutes are now constituted or as they may afterwards be constituted following any amendments thereto.

(23) To appoint officers, agents, employees and servants, to prescribe the duties of such, to fix their compensation, and to determine if and to what extent they shall be bonded for the faithful performance of their duties.

(24) To make contracts for construction, engineering, legal and other services, with or without competitive bidding.

(25) To borrow money and to make and issue negotiable bonds, notes and other evidences of indebtedness, payable from all or any part of the revenues derived from the operation of its facilities. The sums borrowed may be those needed to pay all costs incident to the construction and establishment of the facilities, and any extension, addition, and improvement thereto, including engineering costs, construction costs, the sum needed to pay interest during the period prior to which the facilities, or any extension, addition or improvement thereto shall be fully in operation, and self-liquidating, such sum as is needed to supply working capital to place the facilities in operation, and all other expenses of any sort that the Authority may incur in establishing, extending and enlarging the facilities. Neither the faith and credit of the State, nor of any county, municipality, or political subdivision of the State shall be pledged for the payment of the principal and interest of the obligations and there shall be on the face of each obligation a statement, plainly worded to that effect. Neither the members of the Authority nor any person signing the obligations shall be personally liable thereon. To the end that a convenient procedure for borrowing money may be prescribed, the Authority shall be fully empowered to avail itself of all power granted by law and by Chapter 16, Title 6, as now or hereafter constituted, it being the intent of this provision that further amendments and modifications of these Code provisions shall be deemed to amend and revise correspondingly the powers granted by this section. In exercising the power conferred upon the Authority by such Code provisions, the Authority may make all pledges and covenants authorized by any provision thereof, and may confer upon the holders of its securities all rights and liens authorized by such Code provisions. Specifically, and notwithstanding contrary provisions in any of such Code provisions, if contrary provisions there be, the Authority may:

(a) Covenant and agree that upon it being adjudged in default as to the payment of any installment of principal or interest upon any obligation issued by it or in default as to the performance of any covenant or undertaking made by it, that in such event, the principal of all obligations of such issue may be declared forthwith due and payable, notwithstanding that any of them may not have then matured;

(b) Confer upon a corporate trustee the power to make disposition of the proceeds from all borrowings and of all revenues derived from the operation of the facilities, in accordance with and in the order of priority prescribed by the resolutions adopted by the Authority as an incident to the issuance of any notes, bonds or other types of securities;

(c) Declare that such obligations and the interest thereon shall be exempt from all State, county, municipal, school district, and all other taxes or assessments, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise. This provision shall be deemed a part of the contract, inuring to the benefit of all holders or beneficiaries of its securities;

(d) Dispose of its obligations at public or private sale, and upon such terms and conditions as it shall approve;

(e) Make such provision for the redemption of any obligations issued by it prior to their stated maturity, with or without premium, and on such terms and conditions as the Authority shall approve;

(f) Covenant and agree that any cushion fund established to further secure the payment of the principal and interest of any obligations shall be in a fixed amount;

(g) Limit or prohibit free service to any person, firm, corporation, municipal corporation, or any subdivision or division of the State;

(h) Prescribe the procedure, if any, by which the terms of the contract with the holders of its obligations may be amended, the number of obligations whose holders must consent thereto, and the manner in which such consent shall be given;

(i) Prescribe the events of default and the terms and conditions upon which all or any obligations shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived.

(26) To do all other acts and things necessary or convenient to carry out any function or power committed or granted to the Authority.

(27) To build, acquire, construct, operate and maintain such sewage facilities as shall, in the opinion of the Authority, be necessary for the district and economically practicable.

(28) To build, acquire, construct, operate and maintain a sewage treatment plant and sewage collection system.

(29) To build, acquire, construct, maintain, enlarge and improve sewer lines and facilities for the treatment and disposal of sewage and other waste.

(30) To acquire existing water systems and sewer systems upon such terms and conditions as the Authority shall agree upon, including any such systems under construction.

HISTORY: 1967 Act No. 571, Section 6, eff July 12, 1967; 1970 Act No. 1192, Sections 3, 4, eff May 1, 1970; 1971 Act No. 593, Section 1, eff July 7, 1971.



SECTION 6-13-980. Rates.

The rates charged for services furnished by the Authority shall not be subject to supervision or regulation by any State bureau, board, commission or like instrumentality or agency thereof.

HISTORY: 1967 Act No. 571, Section 8, eff July 12, 1967.



SECTION 6-13-990. Tax exempt.

All property of the Authority shall be exempt from all ad valorem taxes levied by the State, county or any municipality, division, subdivision or agency thereof, direct or indirect.

HISTORY: 1967 Act No. 571, Section 9, eff July 12, 1967.



SECTION 6-13-1000. Fiscal year; audits.

The Authority shall conduct its affairs on the fiscal year basis employed by the State, viz., its fiscal year shall begin on July first of each year and shall end on the thirtieth day of June of the succeeding year. As shortly after the close of its fiscal year as may be practicable, an audit of its affairs shall be made by certified public accountants, of good standing, to be designated by the Authority. Copies of such audits, incorporated into an annual report of the Authority, shall be filed in the office of the Clerk of Court for Edgefield County, and with the Secretary of State.

HISTORY: 1967 Act No. 571, Section 10, eff July 12, 1967.



SECTION 6-13-1010. Penalties; prohibited acts.

It shall be unlawful for any person to willfully injure or destroy, or in any manner hurt, damage, tamper with, or impair the facilities of the Authority, or any part of such facilities, or any machinery, apparatus or equipment of the Authority, or to pollute the water in any part of its service area, or to obtain water therefrom except in accordance with the regulations promulgated by the Authority. Any person so offending shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than ten dollars nor more than one hundred dollars, or shall be imprisoned for not more than thirty days at the discretion of the court, and shall be further liable to pay all damages suffered by the Authority.

HISTORY: 1967 Act No. 571, Section 11, eff July 12, 1967.



SECTION 6-13-1020. Disposition of revenue.

All revenues derived by the Authority from the operation of its facilities, which may not be required to discharge covenants made by it in issuing bonds, notes or other obligations authorized by this act, shall be disposed of by the Authority from time to time for purposes germane to the functions of the Authority, or in such other manner as the General Assembly may, by proper enactment, direct.

HISTORY: 1967 Act No. 571, Section 12, eff July 12, 1967.



SECTION 6-13-1030. Contractual authority.

All municipalities, public bodies and public agencies operating water district systems in and adjacent to Edgefield County shall be fully empowered to enter into contracts to buy water from the Authority. Such contracts shall extend over such period of time and shall contain such terms and conditions as shall be mutually agreeable to the Authority, and to the contracting municipality, public body or public agency. No municipality or other agency operating water systems shall extend its present facilities beyond the corporate limits without prior written approval of the Authority.

HISTORY: 1967 Act No. 571, Section 13, eff July 12, 1967.






CHAPTER 15 - SEWAGE COLLECTION, DISPOSAL AND TREATMENT BY GOVERNMENTAL ENTITIES

SECTION 6-15-10. Definitions.

(1) The term "general obligation bonds" shall mean bonds payable from the proceeds of ad valorem taxes upon all taxable property within the corporate limits of the governmental entity issuing the same.

(2) The term "sewer facilities" shall mean any facilities used or useful in the collection, treatment or disposal of sewage, and shall include sewer mains, sewer trunks, sewer collecting lines, sewer lateral lines, disposal facilities, treatment facilities and any tools or implements used in the construction, maintenance, operation, improvement or enlargement thereof.

(3) The term "governmental entity" means any incorporated municipality, county, or special purpose district within the State of South Carolina.

(4) The term "governing body" means, in the case of an incorporated municipality, the municipal council of the municipality, in the case of a county, the governing council or board thereof, and in the case of any special purpose district, the agency or commission charged by law with performing the functions of the special purpose district.

(5) The term "municipality" shall mean any incorporated city or town.

(6) The term "person" shall mean any individual, firm or corporation.

(7) The term "sewage" shall mean domestic and industrial waste requiring collection, disposal or treatment.

(8) The term "revenue bonds" shall mean bonds issued pursuant to Sections 6-21-10 to 6-21-570, inclusive, or Chapter 11, Title 6, or any other law incorporating the general provisions of either of these laws.

(9) The term " sewer service charge " means any charge imposed by any municipality, county, or special purpose district for services rendered in the collection, disposal, or treatment of sewage.

(10) The term "sewer connection fee" or "connection fee" or "tapping fee" shall be the charge imposed by any governing body upon any person for providing a tap in or connection to any sewer facilities.

(11) The term "special purpose district" shall mean any special purpose or public service district now existing or hereafter created pursuant to general or special law and to which is committed any of the functions of collecting, disposing of and treating sewage.

HISTORY: 1962 Code Section 59-507; 1965 (54) 693; 1986 Act No. 499, Section 1.



SECTION 6-15-20. Governmental entities authorized to contract for collection and disposal of sewage and to construct sewer facilities; joint ownership.

Every governmental entity shall be empowered to enter into contracts with other governmental entities for the collection of sewage, for the disposal of sewage, and for the treatment of sewage, and to that end shall be jointly and severally empowered to construct, operate, maintain, enlarge and improve sewer facilities designed for use by the parties to the contract. Such contract may provide for the joint ownership of the sewer facilities or for the ownership of such facilities by any of the contracting parties, provided that, in such event, the remaining parties shall be empowered to utilize such sewer facilities to the extent provided for in the contract.

HISTORY: 1962 Code Section 59-507.1; 1965 (54) 693.



SECTION 6-15-30. Execution and filing of contracts.

Any contract made between governmental entities shall be executed on behalf of each contracting party, after it has been approved by resolution or other action taken by the governing body. Wherever any such contract shall be the basis for the issuance of revenue bonds or general obligation bonds by any of the contracting parties, such contract shall become a part of the transcript of proceedings incident to the issuance of such bonds and shall be filed in the manner prescribed by Section 11-15-10. Copies of all contracts made pursuant to this chapter shall also be filed with the Department of Health and Environmental Control.

HISTORY: 1962 Code Section 59-507.2; 1965 (54) 693.



SECTION 6-15-40. Contract provisions for financing sewer facilities; bonds issued shall be for corporate purpose.

Contracts made pursuant to this chapter may provide that the funds required for sewer facilities be furnished by each of the contracting parties or by one or more of them, or may further provide that any one or more of the contracting parties shall furnish funds therefor at stated intervals. Any and all bonds issued by any contracting party pursuant to such contract shall be issued for a corporate purpose of such issuer for which both general obligation and revenue bonds may be issued.

Such contracts may provide that each contracting party shall pay a portion of the cost of operating and maintaining such sewer facilities and shall either provide that each contracting party shall pay a specified percentage of such operation and maintenance, or shall provide that the use of the sewer facilities be ascertained by metering or other device measuring the quantum of the use of each contracting party as a means of providing the share of the cost of operation and maintenance, and the parties may agree to periodic review and revision of such costs.

HISTORY: 1962 Code Section 59-507.3; 1965 (54) 693.



SECTION 6-15-50. Inclusion of contract obligation in annual budget of contracting party; tax levy.

The parties to the contract may obligate themselves to provide funds for the operation and maintenance of the sewer facilities, and when so obligated shall be required to include the quantum of such obligation in each annual budget of the contracting party, and shall be fully empowered to raise the same by ad valorem taxes levied in the manner that other ad valorem taxes are levied by or on behalf of such contracting party, or to raise the same through the imposition of a sewer service charge.

HISTORY: 1962 Code Section 59-507.4; 1965 (54) 693.



SECTION 6-15-60. Sewer charges authorized.

The General Assembly confirms the right of any governmental entity to impose upon all those to whom sewer service is rendered, (a) a sewer service charge therefor, which may, in the discretion of its governing body, be sufficient to provide for all or any part of the cost of operating and maintaining the sewer facilities and to provide debt service on bonds or other obligations of the governmental entity issued to provide any type of sewer collection, disposal, or treatment service, and (b) a sewer connection charge, or connection fee or tapping fee designed to adequately reimburse the governing body for effecting the connection to provide sewer service.

HISTORY: 1962 Code Section 59-507.5; 1965 (54) 693; 1986 Act No. 499, Section 2.



SECTION 6-15-70. Sewer service charge may be added to water service charge; disconnection of water service for nonpayment of sewer charge.

In instances where the governing body provides water service to any person to whom it furnishes sewer service, then the governing body of such governmental entity shall be fully empowered to add the sewer service charge to the charge rendered for water service in a single bill and to disconnect water service upon the failure of such person to pay both the water charge and sewer service charges.

HISTORY: 1962 Code Section 59-507.6; 1965 (54) 693.



SECTION 6-15-80. Contracts with other agencies for joint collection of charges for sewer and water service.

In instances where the governing body does not furnish water service, but some other private or public agency furnishes water service to some or to all of the persons to whom such governing body furnishes sewer collection service, then in such event the governing body shall be fully empowered to contract with such private or public agency for the collection of its sewer service charge as a part of a single joint bill for water and sewer service. Such contract shall be upon terms and conditions mutually agreeable and shall constitute the collecting agency, the agent of the particular governing body for the purpose of collecting sewer service charges as the governing body shall from time to time impose, and shall empower the collecting agency, as agent of the governing body to disconnect water service upon nonpayment of such sewer service charge.

HISTORY: 1962 Code Section 59-507.7; 1965 (54) 693.



SECTION 6-15-90. Levy of assessment for annual sewer service charge.

In the event that it is impractical to provide for the collection of all or any part of the sewer service charge jointly with charges rendered by a private or public agency for water service, then in such event the governing body shall be fully empowered to levy an assessment for the annual sewer service charge. Prior to the making of any sewer connection or the furnishing of any sewage disposal service for which the prescribed sewer service charge shall pursuant to Section 6-15-100 become a lien on the property affected and prior to any subsequent increase in any sewer service charge not less than ten days' written notice shall be given to each affected property owner notifying him of the nature and quantum of the sewer service charge and providing such property owner an opportunity, if desired and requested, to appear and be heard in person or by counsel before the governing body. Following such hearing, if such be requested and held, action shall be taken by the governing body and notice of its decision shall be given to the property owner concerned or his counsel as the case may be not less than ten days prior to the effective date of the sewer service charge. Any property owner aggrieved by the action of the governing body may proceed by appeal in the court of common pleas for the county in which his property or any part thereof lies, to have such court review the action taken by the governing body at which time the court will determine the validity and reasonableness of the sewer service charge. Sewer service charges not intended to become liens in the case of nonpayment may be imposed and subsequently increased upon any user without such notice and hearing. The appeal provided for herein shall be pursuant to the provisions of Chapter 7 of Title 18, providing for appeals to the court of common pleas.

HISTORY: 1962 Code Section 59-507.8; 1965 (54) 693.



SECTION 6-15-100. Lien for sewer service charge.

If the notice or notices prescribed by Section 6-15-90 shall have been given and any hearing requested pursuant thereto shall have been held all connection or tapping fees, sewer service charges and other charges imposed by the governing body following that procedure under authority of this chapter and not paid when due and payable, shall constitute a lien upon the real estate to which the sewage service concerned relates so long as the fees or charges remain unpaid. In addition to such other rights and remedies as may be available to the governing body in law or in equity for the collection of such fees and charges, the lien may be enforced by the governing body in the same manner and fashion as the lien of property taxes on real estate.

HISTORY: 1962 Code Section 59-507.9; 1965 (54) 693.



SECTION 6-15-110. Other methods of collecting overdue charges.

The method provided in this chapter for the enforcement of the collection of past due sewer service charges and connection fees by creating the liens against real property is not the exclusive method of enforcing this collection and the governing body is fully empowered to enforce the collection of these fees and charges in any other lawful manner in all or any part of the municipality, county, or special purpose district, including particularly by way of a contract as authorized under Section 6-15-80.

HISTORY: 1962 Code Section 59-507.10; 1965 (54) 693; 1986 Act No. 499, Section 3.



SECTION 6-15-120. Enforcement of contracts.

Any contract authorized pursuant to this chapter may provide for the enforcement of its terms and provisions through the means of specific performance, and any court of competent jurisdiction shall be fully empowered to enforce such contract according to its terms and conditions, and may utilize the process of injunction or mandamus to effect the enforcement thereof; and one contracting party may compel another contracting party to enforce the collection of sewer service charges where the agreement to impose sewer service charges is an obligation of any contract.

HISTORY: 1962 Code Section 59-507.11; 1965 (54) 693.



SECTION 6-15-130. Issuance of general obligation bonds of special purpose district authorized.

The governing body of any special purpose district entering into a contract pursuant to this chapter, by which it shall have agreed to issue bonds, whose proceeds are to be used for the purpose of constructing sewer facilities, or for any enlargement or improvement thereof, shall be fully empowered--in addition to all other authorizations then existing and without regard to any limitation otherwise imposed--to issue general obligation bonds of the special purpose district to enable such district to fulfill its contractual obligations. To the end that a convenient procedure may be prescribed therefor, such governing body shall be fully empowered to utilize the provisions of that portion of the County Bond Act now codified as Sections 4-15-70 to 4-15-180, inclusive, as such sections are now constituted or shall, after any amendment thereto, be hereafter constituted, it being intended that amendments or revisions of these sections of the County Bond Act shall be effective upon the powers granted by this section to governing bodies. It is intended that the statutory vehicle granted by this section to governing bodies for the issuance of bonds shall be in addition to power existing in such governing bodies to issue revenue bonds.

HISTORY: 1962 Code Section 59-507.12; 1965 (54) 693.



SECTION 6-15-140. Powers granted by chapter shall be cumulative.

All powers granted by this chapter are intended to be supplementary to any powers now existing and not in abrogation thereof.

HISTORY: 1962 Code Section 59-507.13; 1965 (54) 693.






CHAPTER 16 - SOLID WASTE DISPOSAL RESOURCE RECOVERY FACILITIES ACT

SECTION 6-16-10. Short title.

This chapter may be cited as the "Solid Waste Disposal--Resource Recovery Facilities Act".

HISTORY: 1980 Act No. 491, Section 2.



SECTION 6-16-20. Definitions.

The following terms whenever used or referred to in this chapter shall have the following meanings unless a different meaning clearly appears from the context:

(a) "Joint agency" means a public body and body corporate and politic organized in accordance with the provisions of this chapter.

(b) "State" means the State of South Carolina.

(c) "Project" means any project undertaken by a joint agency for any one or more of the following purposes: the collection, transfer or disposal of solid wastes; the recovery of resources, including energy, from solid wastes; the processing of solid wastes or resources in order to facilitate such disposal or recovery; or the sale of recovered resources.

(d) "Cost", with respect to a project, means all costs of planning, designing, constructing and financing such projects including fees for professional services, costs of insurance, costs for principal interest during planning, designing and construction and for up to one year thereafter and reserves deemed necessary or desirable in connection with a project.

(e) "Governing bodies" means each political subdivision or entity of the State empowered to or responsible for the disposal of solid waste.

(f) "Member" of a joint agency means those governing bodies which have agreed to create a joint agency to undertake the ownership, operation, maintenance, financing or contractual use of a project.

HISTORY: 1980 Act No. 491, Section 3.



SECTION 6-16-30. Powers of joint agency; action by single governing body.

In addition to the powers granted to governing bodies, any two or more governing bodies may form a joint agency to plan, finance, develop, acquire, purchase, construct, reconstruct, improve, enlarge, own, lease, sell, operate or maintain a project situated within this State. Each governing body may severally make such plans and enter into such contracts in connection with the foregoing, not inconsistent with the provisions of this chapter, as are necessary or appropriate.

Nothing contained herein shall be construed to prevent a single governing body from undertaking studies to determine whether there is a need for a project or whether such project is feasible or undertaking the project or facilities similar to a project singly and individually.

HISTORY: 1980 Act No. 491, Section 4.



SECTION 6-16-40. Creation of joint agency; findings prerequisite to creation; notice.

Any two or more governing bodies may by resolution or ordinance as appropriate determine that it is in the best interests of themselves and their residents to create a joint agency for the purpose of undertaking the planning, financing, development, acquisition, purchase, construction, reconstruction, improvement, enlargement, ownership, sale, lease, operation or maintenance of a project to provide for the present and future needs of the inhabitants and residents of their service areas as an alternative to or supplementary of severally and individually assuming the responsibilities of ownership in a project.

Each resolution or ordinance shall be premised upon a finding that the creation of a joint agency is in the best interests of the governing body and its residents for one or more of the following reasons:

(a) That a joint agency may be able to finance the cost of a project in a more efficient and economical manner;

(b) That a better financial market acceptance may result if one entity is responsible for issuing all of the bonds and incurring all other debt required for a project in a timely and orderly manner;

(c) That fiscal savings and other advantages may be obtained by providing a separate entity responsible for the acquisition, purchase, construction, ownership and operation of a project.

If the creation of a joint agency is found to be in the best interests of a governing body, notice of the adoption of such ordinance or resolution shall be published once a week for two consecutive weeks in a newspaper of general circulation within the county in which such governing body is located. Any person affected by the action of such governing body may institute an action in the circuit court for the county in which such governing body is located within twenty days following the last publication of the notice prescribed challenging the action of such governing body.

HISTORY: 1980 Act No. 491, Section 5.



SECTION 6-16-50. Representatives to joint agency; application to Secretary of State; Secretary to examine application; corporate certificate; agency deemed valid.

Upon fulfilling the requirements set forth in Section 6-16-40, each governing body which determines that its participation in the proposed joint agency is in its best interest shall by resolution appoint one representative to the proposed joint agency. Any two or more representatives shall file with the Secretary of State an application signed by the representative of each proposed member setting forth:

(a) The names of all the proposed members and their respective appointed representatives;

(b) A certified copy of (i) the resolution or ordinance of each member determining it is in its best interest to participate in the proposed joint agency and (ii) the resolution appointing such member's representative;

(c) The desire that the joint agency be organized as a public body and a body corporate and politic under this chapter;

(d) The name which is proposed for the joint agency.

The Secretary of State shall file the application if after examining it and determining that it complies with the requirements set forth above and that the proposed name of the joint agency is not identical with that of any other corporation of the State or any agency or instrumentality or so nearly similar as to lead to confusion and uncertainty.

After the application has been made and filed, the Secretary of State shall issue a corporate certificate which shall be filed with the application and the joint agency shall then be constituted a public body corporate and politic under the name proposed in the application. The corporate certificate shall set forth the names of the members and the name of the joint agency. Notice of the issuance of such corporate certificate shall be given to all members of the joint agency by the Secretary of State.

In any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract of a joint agency, the joint agency in the absence of establishing fraud shall be conclusively deemed to have been established in accordance with the provisions of this chapter upon proof of the issuance of the certificate by the Secretary of State. A copy of such certificate, duly certified by the Secretary of State, shall be admissible in evidence in any such suit, action or proceeding and shall be conclusive proof of the filing and contents.

HISTORY: 1980 Act No. 491, Section 6.



SECTION 6-16-60. Board of directors; voting; election of chairman and other officers; quorum.

(a) The management and control of a joint agency shall be vested in a board of directors. The governing body of each member of a joint agency shall appoint a representative who shall be a director of the joint agency. The representative may be an officer or employee of the member and may also serve ex officio as a member of the board of directors. Each director shall have not less than one vote and may have such additional votes as a majority of the members of the joint agency shall determine. Each director shall serve at the pleasure of the governing body by which he was appointed. Each appointed member director, before entering upon his duties, shall take and subscribe to an oath before a person authorized by law to administer oaths to execute the duties of his office faithfully and impartially and a record of each such oath shall be filed with the governing body of the appointing authority.

(b) The board of directors of the joint agency shall annually elect, with each director having one vote, one of the directors as chairman, another as vice chairman and other persons who may, but need not be directors, as treasurer, secretary and, if desired, assistant secretary. The office of treasurer may be held by the secretary or assistant secretary. The board of directors may also appoint such additional officers as it deems necessary. The secretary or assistant secretary of the joint agency shall keep a record of the proceedings of the joint agency and the secretary shall be the custodian of all books, records, documents and papers filed with the joint agency, the minute book or journal of the joint agency and its official seal.

(c) A majority of the directors of the joint agency shall constitute a quorum. A vacancy on the board of directors of the joint agency shall not impair the right of a quorum to exercise all rights and perform all the duties of a joint agency. Any action taken by the joint agency under the provisions of this chapter may be authorized by resolution at any regular or special meeting held pursuant to notice in accordance with bylaws of the joint agency and each such resolution shall take effect immediately and need not be published or posted. Except as is otherwise provided in this chapter or in the bylaws of the joint agency, a majority of the votes which the directors present are entitled to cast, with a quorum present, shall be necessary and sufficient to take any action or to pass any resolution. No director of a joint agency shall receive any compensation solely for the performance of duties as a director but each director may be paid per diem, mileage and subsistence expenses, as provided by law for state boards, committees and commissions, incurred while engaged in the performance of such duties.

HISTORY: 1980 Act No. 491, Section 7.



SECTION 6-16-70. Admission of new members to agency; withdrawal; notice of membership change.

After the creation of a joint agency, any other governing body may become a member upon:

(a) Adoption of a resolution or ordinance complying with the requirements of Section 6-16-40 including publication of notice;

(b) Submission of an application to the joint agency;

(c) Approval of such application by resolution of the governing body of each member of such joint agency.

Any member may withdraw from a joint agency by resolution or ordinance of its governing body. All contractual rights acquired and contractual obligations incurred by a member while it was a member shall remain in full force and effect.

Notice of any change in membership shall be filed in the office of the Secretary of State and no change shall be final until such filing.

HISTORY: 1980 Act No. 491, Section 8.



SECTION 6-16-80. Dissolution of agency.

Whenever the board of directors of a joint agency and the governing body of each of its members shall by resolution or ordinance determine that the purposes for which the joint agency was formed have been substantially fulfilled and that all bonds issued and all other obligations incurred by the joint agency have been fully paid or satisfied, such board of directors and members may declare the joint agency to be dissolved. On the effective date of such resolution or ordinance the title to all funds and other property owned by the joint agency at the time of such dissolution shall be disbursed to the members of the joint agency according to its bylaws.

HISTORY: 1980 Act No. 491, Section 9.



SECTION 6-16-90. Executive committee.

The board of directors of a joint agency may create an executive committee, the composition of which shall be set forth in the bylaws of the joint agency. The composition of the executive committee shall afford a fair representation of the members. The executive committee may exercise such powers during intervals between the board's meetings as provided by the board. The terms of office of the members of the executive committee and the method of filling vacancies shall be fixed by the bylaws of the joint agency.

HISTORY: 1980 Act No. 491, Section 10.



SECTION 6-16-100. Rights and powers of joint agency.

Each joint agency shall have all the rights and powers of a public body politic and corporate of this State, including, without limitation, all the rights and powers necessary or convenient to carry out and effectuate the provisions of this chapter, including but not limited to, rights and powers:

(a) To adopt bylaws for the regulation of the affairs and the conduct of its business and to prescribe rules, regulations and policies in connection with the performance of its functions and duties;

(b) To adopt an official seal and alter it at pleasure;

(c) To maintain an office at such place as it may determine;

(d) To sue and be sued in its own name and to plead and be impleaded;

(e) To receive, administer and comply with the conditions and requirements respecting any gift, grant or donation of any property or money;

(f) To acquire by purchase, lease, gift, or otherwise or to obtain options for the acquisition of any property, real or personal, improved or unimproved, including an interest in land less than the fee in conformity with state law;

(g) To sell, lease, exchange, transfer or otherwise dispose of or to grant options for any such purposes with respect to any real or personal property or interest therein in conformity with state law;

(h) To pledge or assign any money, rents, charges or other revenues and any proceeds derived by the joint agency from the sales of property, insurance or condemnation awards;

(i) To issue bonds of the joint agency for the purpose of providing funds for any of its corporate purposes;

(j) To authorize the construction, operation, or maintenance of any project by any person, firm or corporation, including political subdivisions and agencies of any state of the United States;

(k) To acquire by negotiated purchase or lease one or more projects which may be an existing project, project under construction or other property, either individually or jointly, with one or more other governing bodies or joint agencies in this State;

(l) To fix, charge and collect rents, rates, fees and charges for solid waste disposal and other services, facilities and commodities sold, furnished or supplied through any project;

(m) To generate, produce, transmit, deliver, exchange, purchase or sell electric power or energy or other form of energy derived from a project and to enter into contracts for any or all such purposes, subject to the provisions of Section 6-16-110;

(n) To negotiate and enter into contracts for the acquisition of solid wastes from any county, other governmental unit, or private businesses;

(o) To negotiate and enter into contracts for the sale of any recoverable resources derived from solid waste;

(p) To own, operate or maintain or provide for the ownership, operation or maintenance of any transportation, compacting or other facilities necessary or desirable for the collection and transport of solid waste to any of its projects;

(q) To own, operate and maintain a landfill or system of landfills or other similar facilities for the disposal of solid waste;

(r) To make and execute contracts and other instruments necessary or convenient in the exercise of the powers and functions of the joint agency under this chapter, including contracts with persons, firms, corporations and others;

(s) To apply to the appropriate agencies of the State, the United States or any state thereof, and to any other proper agency for such permits, licenses, certificates or approvals as may be necessary and to construct, maintain and operate projects in accordance with such licenses, permits, certificates or approvals and to obtain, hold and use any licenses, permits, certificates or approvals in the same manner as any other person or operating unit of any other person, previously obtained by such person;

(t) To employ engineers, architects, attorneys, appraisers, financial advisors and such other consultants and employees as may be required in the judgment of the joint agency and to fix and pay their compensation from funds available to the joint agency therefor.

HISTORY: 1980 Act No. 491, Section 11.



SECTION 6-16-105. Requirements for joint agency member to contract for solid waste services with joint agency.

(A) A member of a joint agency may contract with the joint agency for the collection, transfer, and/or disposal of solid waste, the recovery of resources, including energy, from solid waste, the processing of solid waste or resources in order to facilitate disposal or recovery, or the sale of recovered resources. The contract may provide that the contracting member is obligated to make the payments required by the contract whether or not a project is completed, operable, or operating, and that the payments under the contract are not subject to any reduction, whether by offset or otherwise, and are not conditioned upon the performance or nonperformance of the joint agency or any other member of the joint agency under the contract or any other instrument. A contract between a joint agency and its members also may provide that if one or more of the members defaults in the payment of obligations to the joint agency, the remaining members are required to satisfy proportionately the obligations of the defaulting member and are entitled proportionately to the benefits to be provided by the joint agency to the defaulting member to the extent of the payments made.

(B) For the purposes of this chapter, a contract authorized under subsection (A) may extend for a period not exceeding fifty years from the date a project is estimated to be placed in normal continuous operation and is not affected by the governing body ceasing to be a member of the joint agency. The execution and effectiveness of the contract is not subject to authorization or approval by the State or an agency, commission, instrumentality, or political subdivision of the State. A contract to which a county is a party must be approved by ordinance requiring three readings.

(C) Payments by a member under a contract with a joint agency may be made from the revenues derived by the member from fees and charges assessed by the member for the collection, transfer, and/or disposal of solid waste and from any other lawful source, and an obligation under the contract does not constitute a legal or equitable pledge, charge, lien, or encumbrance upon property of the governing body or upon any of its income, receipts, or revenues, except the revenues, if any, derived by the member from fees and charges assessed by the member for the collection, transfer, and/or disposal of solid waste and neither the faith and credit nor the taxing power of the member may be pledged for the payment of an obligation under the contract. A member shall fix, charge, and collect fees and charges for the collection, transfer, and/or disposal of solid waste and other services furnished or supplied by the member and the joint agency which, together with monies from other lawful sources available for payment must be sufficient to provide revenues adequate to meet its obligations under the contract and to pay all other amounts payable from or constituting a charge and lien upon the revenues derived from the collection of the fees and charges, including amounts sufficient to pay the principal of and interest on any other obligations heretofore or hereafter issued by the member for purposes related to the collection, transfer, and/or disposal of solid waste.

(D) A governing body which is a member of a joint agency may furnish the joint agency with money derived from its fees and charges assessed for the collection, transfer, and/or disposal of solid waste by the governing body and from any other lawful source and provide the joint agency with personnel, equipment, and property, both real and personal. A governing body also may provide services to a joint agency.

(E) A member may contract for, advance, or contribute funds to a joint agency as may be agreed upon by the joint agency and the member, and the joint agency shall, if so agreed, repay the advances or contributions from proceeds of bonds, from operating revenues, or from other funds of the joint agency together with interest thereon as may be agreed upon by the member and joint agency.

(F) The powers granted under this section are in addition to the powers of governing bodies and joint agencies provided by law.

HISTORY: 1996 Act No. 313, Section 1.



SECTION 6-16-110. Agency may incur debt and issue bonds.

A joint agency may incur debt for any of its purposes and may issue bonds pledging to the payment as to both principal and interest the revenues, or any portion, derived or to be derived from all or any of its projects and any additions and betterments or extensions or contributions or advances from its members.

HISTORY: 1980 Act No. 491, Section 12.



SECTION 6-16-120. Approval of governing bodies required for projects financed by bonds.

No joint agency may undertake a project required to be financed, in whole or in part, with the proceeds of bonds without the approval of the governing bodies of each member contracting with the joint agency for services relating to the project.

HISTORY: 1980 Act No. 491, Section 13; 1996 Act No. 313, Section 2.



SECTION 6-16-130. Status of joint agency personnel; participation in South Carolina Retirement System.

Personnel employed or appointed by a member to work for a joint agency shall have the same authority, rights, privileges and immunities (including coverage under the workmen's compensation laws) which the officers, agents and employees of the appointing member enjoy within the territory of that member whether within or without the territory of the appointing member when they are acting within the scope of their authority or in the course of their employment.

Personnel employed or appointed directly by a joint agency shall be qualified for participation in the South Carolina Retirement System, with the same rights, privileges, obligations and responsibilities as they would have if they were employees of a municipality, if they are residents of this State.

HISTORY: 1980 Act No. 491, Section 14.



SECTION 6-16-140. Annual report.

Each joint agency shall, following the closing of each fiscal year, submit an annual report of its activities for the preceding year to each member. Each report shall set forth a complete operating and financial statement covering the operations of the joint agency during the year. The joint agency shall cause an audit of its books of record and accounts to be made at least once in each year by a certified public accountant and the cost may be treated as a part of the cost of construction of a project or otherwise as part of the expense of administration of a project covered by such audit.

HISTORY: 1980 Act No. 491, Section 15.



SECTION 6-16-150. Board may enter contracts and accept grants and loans.

The board of directors of a joint agency may make application and enter into contracts for and accept grants in aid and loans from the federal and state governments and their agencies for planning, acquiring, constructing, expanding, maintaining and operating any project or facility or participating in any research or development program or performing any function which any of the members of the joint agency may be authorized by general or local law to provide or perform.

In order to exercise the authority granted by this section, the board of directors of a joint agency may:

(a) Enter into and carry out contracts with the state or federal government or any agency or institution under which such government, agency or institution grants financial or other assistance to the member or joint agency;

(b) Accept such assistance or funds as may be granted or loaned by the state or federal government with or without such a contract;

(c) Agree to and comply with any reasonable conditions which are imposed upon such grants or loans;

(d) Make expenditures from any funds so granted.

HISTORY: 1980 Act No. 491, Section 16.



SECTION 6-16-160. Eminent domain.

Any joint agency shall possess the power of eminent domain within the jurisdictional limits of any of its members in accordance with Section 5-7-50 and Chapter 2 of Title 28 of the 1976 Code in order to effectuate the purposes of this chapter and shall exercise such power in accordance with Chapter 2 of Title 28 of the 1976 Code.

HISTORY: 1980 Act No. 491, Section 17.



SECTION 6-16-170. Enumerated powers deemed supplemental to existing laws.

The foregoing sections shall be deemed to provide an additional method for doing the things authorized and shall be deemed and construed to be supplemental to powers conferred by existing laws and shall not be regarded in derogation of any powers now existing. If any provisions of this chapter are inconsistent with the provisions of other general, special or local laws, the provisions of this chapter shall be controlling.

HISTORY: 1980 Act No. 491, Section 18.



SECTION 6-16-180. Chapter to be liberally construed.

The provisions of this chapter shall be liberally construed.

HISTORY: 1980 Act No. 491, Section 19.



SECTION 6-16-190. Waiver of immunity from suit.

The General Assembly waives and withdraws from the joint agencies authorized by this chapter their immunity from suit of every kind and description whether the suit is in tort, contract or otherwise when the suits arise out of or are in any way connected with the development, ownership, operation, maintenance or otherwise of a project or the doing, or failure to do, of anything authorized by this chapter.

HISTORY: 1980 Act No. 491, Section 20.






CHAPTER 17 - REVENUE BOND REFINANCING ACT OF 1937

SECTION 6-17-10. Short title.

This chapter may be cited as "The Revenue Bond Refinancing Act of 1937."

HISTORY: 1962 Code Section 59-651; 1952 Code Section 59-651; 1942 Code Section 9286; 1937 (40) 313.



SECTION 6-17-20. Definitions.

The following terms wherever used or referred to in this chapter shall have the following meanings, unless a different meaning appears from the context:

(1) "Municipality" means a county, township, city, incorporated town, or special purpose district;

(2) The term "governing body" shall mean the board, council or other legislative body having power to borrow money on behalf of a municipality;

(3) The term "law" shall mean any act or statute, general, special or local, of this State, including, without being limited to, the charter of any municipality;

(4) The term "enterprise" shall mean any work, undertaking or project which the municipality is or may hereafter be authorized to construct and from which the municipality has derived revenues, for the refinancing or the refinancing and improving of which enterprise refunding bonds are issued under this chapter, and such enterprise shall include all improvements, betterments, extensions and replacements thereto and all appurtenances, facilities, lands, rights in land, water rights, franchises and structures in connection therewith or incidental thereto; and such term shall likewise include a combination of any two or more projects, works, undertakings or systems which the governing body shall deem related to each other;

(5) The term "Federal agency" shall include the United States of America, the President of the United States of America, or any agency, instrumentality or corporation of the United States of America which has been designated or created by or pursuant to any act or joint resolution of the Congress of the United States of America or which may be owned or controlled, directly or indirectly, by the United States of America;

(6) The term "improving" shall mean reconstructing, replacing, extending, repairing, bettering, equipping, developing, embellishing or otherwise improving or any one or more or all of the foregoing;

(7) The term "refunding bonds" shall mean notes, bonds, certificates or other obligations of a municipality issued pursuant to this chapter or pursuant to any other law, as supplemented by or in conjunction with this chapter;

(8) The term "refinancing" shall mean funding, refunding, paying or discharging, by means of refunding bonds or the proceeds received from the sale thereof, all or any part of any notes, bonds or other obligations issued to finance or to aid in financing the acquisition, construction or improving of an enterprise, issued under this chapter for any purpose allowed hereunder and payable solely from all or any part of the revenues derived from the operations of any enterprise herein defined, including interest thereon in arrears or about to become due, whether or not represented by coupons or interest certificates;

(9) The term "revenue" shall mean all fees, tolls, rates, rentals and charges to be levied and collected in connection with, and all other income and receipts of whatever kind or character derived by the municipality from, the operation of any enterprise or arising from any enterprise; and

(10) The term "holder of bonds" or "bondholders" or any similar term shall mean any person who shall be the bearer of any outstanding refunding bond or refunding bonds registered to bearer or not registered or the registered owner of any such outstanding bond or bonds which shall at the time be registered other than to bearer.

HISTORY: 1962 Code Section 59-652; 1952 Code Section 59-652; 1942 Code Section 9287; 1937 (40) 313; 1940 (41) 1682; 1990 Act No. 315, Section 1.



SECTION 6-17-30. Borrowing or issuing refunding bonds and additional bonds for refinancing or improving enterprise.

Any municipality may refinance or refinance and improve any enterprise and for such purpose may borrow money and issue refunding bonds from time to time. Any municipality, which shall have outstanding bonds issued pursuant to this chapter, and which shall have, in the resolution authorizing such bonds, reserved the right to issue additional bonds, payable in whole or in part from the revenues of the enterprise, may issue such additional bonds pursuant to and in accordance with the provisions of this chapter, notwithstanding that the proceeds of such additional bonds be used solely for the improvement of the enterprise.

HISTORY: 1962 Code Section 59-653; 1952 Code Section 59-653; 1942 Code Section 9288; 1937 (40) 313; 1953 (48) 71.



SECTION 6-17-40. Combination of projects.

For the purpose of this chapter a governing body may by resolution combine two or more projects, works, undertakings or systems into a combined system or enterprise. A governing body may also combine into one system or enterprise any existing project, work, undertaking or system with any proposed project, work, undertaking or system which such governing body shall have deemed to be related and the initial construction of the proposed project, work, undertaking or system shall, for all purposes of this chapter, be considered an improvement, extension or betterment of the existing enterprise. Governing bodies are specifically empowered to combine into one enterprise an existing waterworks system with a proposed sewer system and, for the purpose of this chapter, the initial construction of the sewer system shall be deemed an improvement, extension or betterment of the existing waterworks system.

HISTORY: 1962 Code Section 59-654; 1952 Code Section 59-654; 1942 Code Section 9287; 1937 (40) 313; 1940 (41) 1682.



SECTION 6-17-50. Refunding shall be authorized by resolution.

The refunding shall be authorized by resolution of the governing body of the municipality. Such resolution may be adopted at a regular or special meeting and at the same meeting at which it is introduced by a majority of all the members of the governing body then in office. Such resolution shall take effect immediately upon the adoption thereof. No other proceedings or procedure of any character whatever shall be required for the issuance of refunding bonds by the municipality.

HISTORY: 1962 Code Section 59-655; 1952 Code Section 59-655; 1942 Code Section 9289; 1937 (40) 313.



SECTION 6-17-60. Terms and form of refunding bonds.

The refunding bonds may be issued in one or more series, may bear such date or dates, may mature at such time or times not exceeding the period of usefulness of the enterprise, as determined by the governing body in its discretion, nor in any event exceeding forty years from their respective dates, may bear such rate or rates of interest as the governing body shall determine, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment, at such place or places, may be subject to such terms of redemption, with or without premium, may be declared or become due before the maturity date thereof, may provide for the replacement of mutilated, destroyed, stolen or lost bonds, may be authenticated in such manner and upon compliance with such conditions, and may contain such other terms and covenants, as may be provided by resolution or resolutions of the governing body of the municipality. Notwithstanding the form or tenor thereof, and in the absence of an express recital on the face thereof that the bond is nonnegotiable, all refunding bonds shall at all times be, and shall be treated as, negotiable instruments for all purposes.

HISTORY: 1962 Code Section 59-656; 1952 Code Section 59-656; 1942 Code Section 9290; 1937 (40) 313; 1952 (47) 1715.



SECTION 6-17-70. Provisions permissible in resolution authorizing issue of bonds.

The governing body of any municipality may, in addition to the other powers conferred by this chapter, insert provisions in any resolution authorizing the issuance of refunding bonds, which shall be a part of the contract with the holders of the refunding bonds:

(1) As to limitations on the purpose to which the proceeds of sale of any issue of refunding bonds or any notes, bonds or other obligations then or thereafter to be issued to finance the improving of the enterprise may be applied;

(2) As to limitations on the issuance and on the lien of additional refunding bonds or additional notes, bonds or other obligations to finance the improving of the enterprise which are secured by or payable from the revenues of such enterprise;

(3) As to limitations on the right of the municipality or its governing body to restrict and regulate the use of the enterprise;

(4) As to the amount and kind of insurance to be maintained on the enterprise and the use and disposition of insurance moneys;

(5) Pledging all or any part of the revenues of the enterprise to which its right then exists or the right to which may thereafter come into existence;

(6) Covenanting against pledging all or any part of the revenues of the enterprise to which its right then exists or the right to which may thereafter come into existence;

(7) As to events of default and terms and conditions upon which any or all of the refunding bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(8) As to the rights, liabilities, powers and duties arising upon the breach by it of any covenants, conditions or obligations;

(9) Vesting in a trustee the right to enforce any covenants made to secure, to pay or in relation to the refunding bonds, as to the powers and duties of such trustee and the limitation of the liabilities thereof and as to the terms and conditions upon which the holders of the refunding bonds or any proportion or percentage of them may enforce any covenants made under this chapter or duties imposed hereby;

(10) As to a procedure by which the terms of any resolution authorizing refunding bonds, or any other contract with bondholders, including but not limited to an indenture of trust or similar instrument, may be amended or abrogated and as to the amount of refunding bonds the holders of which must consent thereto and the manner in which such consent may be given;

(11) As to the execution of all instruments necessary or convenient in the exercise of the powers granted by this chapter or in the performance of the duties of the municipality and the officers, agents and employees thereof;

(12) As to refraining from pledging or in any manner whatever claiming or taking the benefit or advantage of any stay or extension law which may affect the duties or covenants of the municipality in relation to the refunding bonds, the performance thereof or the lien of such refunding bonds;

(13) As to the purchase out of any funds available therefor, including but not limited to the proceeds of refunding bonds, of any outstanding notes, bonds or obligations, including, but not limited to, refunding bonds, and the price or prices at which and the manner in which such purchases may be made;

(14) As to any other acts and things that may be necessary, convenient or desirable in order to secure the refunding bonds or that may tend to make the refunding bonds more marketable;

(15) As to the manner of collecting the fees, tolls, rates, rentals or other charges for the services, facilities or commodities of the enterprise and the combining in one bill of the fees, tolls, rates, rentals or other charges for the services, facilities or commodities of the enterprise with the fees, tolls, rates, rentals or charges for other services, facilities or commodities afforded by the municipality; and

(16) As to the discontinuance of the services, facilities or commodities of the enterprise as well as any other services, facilities or commodities afforded by the municipality in the event that the fees, tolls, rates, rentals or other charges for the services, facilities or commodities of the enterprise are not paid.

Nothing in this section shall be construed to authorize any municipality to make any covenants, to perform any act or to do anything which shall require the expenditure in any manner or for any purpose by the municipality of any funds other than revenues received or receivable from the enterprise.

HISTORY: 1962 Code Section 59-657; 1952 Code Section 59-657; 1942 Code Section 9298; 1937 (40) 313.



SECTION 6-17-80. Exemption from certain taxes.

The refunding bonds and the income therefrom shall be exempt from taxation, except inheritance, estate and transfer taxes.

HISTORY: 1962 Code Section 59-658; 1952 Code Section 59-658; 1942 Code Section 9295; 1937 (40) 313.



SECTION 6-17-90. Lien of bonds on revenues and other security.

The refunding bonds shall be special obligations of the municipality and shall be payable from and secured by a lien upon the revenues of the enterprise as shall be more fully described in the resolution of the governing body authorizing the issuance of the refunding bonds, having due regard to the cost of operation and maintenance of the enterprise and the amount or proportion, if any, of the revenues of the enterprise previously pledged. Any municipality may by resolution of its governing body pledge for the security of the refunding bonds a fixed amount without regard to any fixed proportion of the gross revenues of the enterprise.

HISTORY: 1962 Code Section 59-659; 1952 Code Section 59-659; 1942 Code Section 9293; 1937 (40) 313.



SECTION 6-17-95. Municipalities providing hospital, nursing home, or care facilities; mortgages.

Under the revenue bond refinancing act, in the case of a municipality providing hospital, nursing home, or care facilities, the municipality may utilize the provisions of Section 44-7-60 to secure payment on any indebtedness purchased by any federal agency or any indebtedness guaranteed by any federal agency.

HISTORY: 2010 Act No. 199, Section 2, eff upon approval (became law without the Governor's signature on June 1, 2010).



SECTION 6-17-100. Holders of refunding bonds may be given rights and remedies of owners.

As additional security for any issue of refunding bonds hereunder, or any part thereof, any municipality may by resolution of its governing body confer upon the holders of the refunding bonds all rights, powers and remedies which the holders would be entitled to if they were the owners and had possession of the notes, bonds or other obligations for the refinancing of which such refunding bonds shall have been issued, including, but not limited to, the preservation of the lien of such notes, bonds or other obligations without extinguishment, impairment or diminution thereof. In the event any municipality exercises the power conferred by this section (a) each refunding bond shall contain a recital to the effect that the holder thereof has been granted the additional security provided by this section and (b) each note, bond, certificate or other obligation of the municipality to be refinanced by any such refunding bonds shall be kept intact and shall not be cancelled or destroyed until the refunding bonds, and interest thereon, have been finally paid and discharged but shall be stamped with a legend to the effect that such note, bond, certificate or other obligation has been refunded pursuant to The Revenue Bond Refinancing Act of 1937.

HISTORY: 1962 Code Section 59-660; 1952 Code Section 59-660; 1942 Code Section 9293; 1937 (40) 313.



SECTION 6-17-110. All refunding bonds shall be ratably secured.

All refunding bonds of the same issue shall be equally and ratably secured, without priority by reason of number or date of bonds, of sale, of execution or of delivery, by a lien upon the revenues of the enterprise in accordance with the provisions of Section 6-17-90 and the resolution authorizing the issuance of such refunding bonds.

HISTORY: 1962 Code Section 59-661; 1952 Code Section 59-661; 1942 Code Section 9293; 1937 (40) 313.



SECTION 6-17-120. Liability of funds other than pledged revenue of municipality on refunding bonds.

No recourse shall be had for the payment of the refunding bonds, or interest thereon, or any part thereof, against the general fund of any municipality, nor shall the credit or taxing power of any municipality be deemed to be pledged thereto.

The refunding bonds, and interest thereon, shall not be a debt of the municipality, nor a charge, lien or encumbrance, legal or equitable, upon any property of the municipality or upon any income, receipts or revenues of the municipality other than such of the revenues of the enterprise as shall have been pledged to the payment thereof, and every refunding bond shall recite in substance that such bond, including interest thereon, is payable solely from the revenues pledged to the payment thereof and that the municipality is under no obligation to pay the same, except from such revenues.

HISTORY: 1962 Code Section 59-662; 1952 Code Section 59-662; 1942 Code Section 9294; 1937 (40) 313.



SECTION 6-17-130. Execution by former officers shall be valid.

Refunding bonds bearing the signatures of officers of the municipality in office on the date of the signing thereof shall be valid and binding obligations of the municipality for all purposes, notwithstanding that before the delivery thereof any or all of the persons whose signatures appear thereon shall have ceased to be officers of the municipality, the same as if such persons had continued to be officers of the municipality until after the delivery thereof.

HISTORY: 1962 Code Section 59-663; 1952 Code Section 59-663; 1942 Code Section 9291; 1937 (40) 313.



SECTION 6-17-140. Effect on validity of bonds of proceedings or contracts for improving enterprise; effect of recital in resolution.

The validity of the authorization and issuance of the refunding bonds shall not be dependent on or affected in any way by proceedings taken for the improving of any enterprise for the refinancing and improving of which the refunding bonds are to be issued or by contracts made in connection with the improving of any such enterprise. Any resolution authorizing refunding bonds may provide that any such refunding bond may contain a recital that such refunding bond is issued pursuant to this chapter and any refunding bond containing such recital under authority of any such resolution shall be conclusively deemed to be valid and to have been issued in conformity with the provisions of this chapter.

HISTORY: 1962 Code Section 59-664; 1952 Code Section 59-664; 1942 Code Section 9291; 1937 (40) 313.



SECTION 6-17-150. Sale or exchange of bonds.

The refunding bonds may be sold or exchanged in installments at different times or an entire issue or series may be sold or exchanged at one time. Any issue or series of refunding bonds may be exchanged in part or sold in part in installments at different times or at one time. The refunding bonds may be sold or exchanged at any time on, before or after the maturity of any of the outstanding notes, bonds, certificates or other obligations to be refinanced thereby.

HISTORY: 1962 Code Section 59-665; 1952 Code Section 59-665; 1942 Code Section 9292; 1937 (40) 313.



SECTION 6-17-160. Purposes for which refunding bonds may be exchanged; payment of accrued interest.

If the governing body determines to exchange any refunding bonds, such refunding bonds may be exchanged privately for and in payment and discharge of any of the outstanding notes, bonds or other obligations of the municipality issued to finance or to aid in financing the acquisition, construction, improving, refinancing or improving and refinancing of an enterprise. The refunding bonds may be exchanged for a like or greater principal amount of such notes, bonds or other obligations of the municipality and the principal amount of the refunding bonds may exceed the principal amount of such outstanding notes, bonds or other obligations to the extent necessary or advisable, in the discretion of the governing body, to fund interest in arrears or about to become due. The holder or holders of such outstanding notes, bonds or other obligations need not pay accrued interest on the refunding bonds to be delivered in exchange therefor if and to the extent that interest is due or accrued and unpaid on such outstanding notes, bonds or other obligations to be surrendered.

HISTORY: 1962 Code Section 59-666; 1952 Code Section 59-666; 1942 Code Section 9292; 1937 (40) 313.



SECTION 6-17-170. Manner in which refunding bonds shall be sold.

If the governing body determines to sell any refunding bonds, such refunding bonds shall be sold at public or private sale in such manner and upon such terms as the governing body shall deem best for the interest for the municipality; provided, that the interest cost to result from any such sale shall not exceed the limitation upon the rate of interest to be paid by discount or otherwise provided by Section 11-9-350.

HISTORY: 1962 Code Section 59-667; 1952 Code Section 59-667; 1942 Code Section 9292; 1937 (40) 313; 1974 (58) 2031.



SECTION 6-17-180. Duties of municipality and officers, agents and employees.

In order that the payment of the refunding bonds, and interest thereon, shall be adequately secured, any municipality issuing refunding bonds pursuant to this chapter and the proper officers, agents and employees thereof shall:

(1) Pay or cause to be paid punctually the principal of every refunding bond, and the interest thereon, on the date or dates and at the place or places and in the manner and out of the funds mentioned in such refunding bonds and in the coupons thereto appertaining and in accordance with the resolution authorizing their issuance;

(2) Operate the enterprise in an efficient and economical manner and establish, levy, maintain and collect such fees, tolls, rentals, rates and other charges in connection therewith as may be necessary or proper, which fees, tolls, rates, rentals and other charges shall be at least sufficient after making due and reasonable allowances for contingencies and for a margin of error in the estimates (a) to pay all current expenses of operation and maintenance of the enterprise, (b) to pay the interest on and principal of the refunding bonds as they shall become due and payable, (c) to comply in all respects with the terms of the resolution authorizing the issuance of refunding bonds or any other contract or agreement with the holders of the refunding bonds and (d) to meet any other obligations of the municipality which are charges, liens or encumbrances upon the revenues of such enterprise;

(3) Operate, maintain, preserve and keep, or cause to be operated, maintained, preserved and kept, the enterprise and every part and parcel thereof in good repair, working order and condition;

(4) Preserve and protect the security of the refunding bonds and the rights of the holders thereof and warrant and defend such rights against all claims and demands of all persons whomsoever;

(5) Pay and discharge, or cause to be paid or discharged, any and all lawful claims for labor, materials and supplies which, if unpaid, might by law become a lien or charge upon the revenues or any part thereof prior or superior to the lien of the refunding bonds or which might impair the security of the refunding bonds, to the end that the priority and security of the refunding bonds shall be fully preserved and protected;

(6) Hold in trust the revenues pledged to the payment of the refunding bonds for the benefit of the holders of the refunding bonds and apply such revenues only as provided by the resolution authorizing the issuance of the refunding bonds or, if such resolution shall thereafter be modified in the manner provided therein or herein, only as provided in such resolution as modified; and

(7) Keep proper books of record and accounts of the enterprise (separate from all other records and accounts) in which complete and correct entries shall be made of all transactions relating to the enterprise or any part thereof and which, together with all other books and papers of the municipality, shall at all times be subject to the inspection of the holder or holders of not less than ten per cent of the refunding bonds then outstanding or his or their representatives duly authorized in writing.

Compliance with the provisions of this section shall be of the essence of the contract of such municipality with the bondholders at all times but none of the foregoing duties shall be construed to require the expenditure in any manner or for any purpose by the municipality of any funds other than revenues received or receivable from the enterprise.

HISTORY: 1962 Code Section 59-668; 1952 Code Section 59-668; 1942 Code Section 9297; 1937 (40) 313.



SECTION 6-17-190. Fiscal agent.

Any municipality may, in connection with the issuance of refunding bonds, appoint a fiscal agent, provide for the powers, duties and functions and compensations of such fiscal agent, limit the liabilities of such fiscal agent and prescribe a method for the resignation, removal, merger or consolidation of such fiscal agent and the appointment of a successor fiscal agent and the transfer of rights and properties to such successor fiscal agent.

HISTORY: 1962 Code Section 59-669; 1952 Code Section 59-669; 1942 Code Section 9296; 1937 (40) 313.



SECTION 6-17-200. Appointment of receiver of enterprise.

If the municipality shall default in the payment of the principal or interest on any of the refunding bonds after such principal or interest shall become due, whether at maturity or upon call for redemption, and such default shall continue for a period of thirty days, or if the municipality, the governing body or the officers, agents or employees thereof shall fail or refuse to comply with the essential provisions of this chapter or shall default in any material respect in any agreement made with the holders of the refunding bonds, any holder of refunding bonds, or trustee therefor, may apply in an appropriate judicial proceeding to a State court exercising equitable jurisdiction or any court of competent jurisdiction for the appointment of a receiver of the enterprise, whether or not all refunding bonds have been declared due and payable and whether or not such holder or trustee therefor is seeking or has sought to enforce any other right or exercise any remedy in connection with such refunding bonds. Upon such application, if it deem such action necessary for the protection of the refunding bondholders, such a State court exercising equitable jurisdiction may and, if the application is made by the holder of twenty-five per cent in principal amount of such refunding bonds then outstanding or any trustee for holders of such refunding bonds in such principal amount, shall appoint a receiver of the enterprise.

HISTORY: 1962 Code Section 59-670; 1952 Code Section 59-670; 1942 Code Section 9299; 1937 (40) 313.



SECTION 6-17-210. Powers and duties of receiver.

The receiver so appointed shall forthwith, directly or by his agents and attorneys (a) enter into and upon and take possession of the enterprise and each and every part thereof and if the court so directs may exclude the municipality, its governing body, officers, agents and employees and all persons claiming under them wholly therefrom, (b) have, hold, use, operate, manage and control the enterprise and each and every part thereof and in the name of the municipality or otherwise, as the receiver may deem best and (c) exercise all the rights and powers of the municipality with respect to the enterprise as the municipality itself might do. Such receiver shall also (a) maintain, restore, insure and keep insured the enterprise and from time to time shall make all such necessary or proper repairs as to such receiver may seem expedient, (b) establish, levy, maintain and collect such fees, tolls, rentals and other charges in connection with the enterprise as such receiver may deem necessary or proper and reasonable and (c) collect and receive all revenues, deposit them in a separate account and apply such revenues so collected and received in such manner as the court shall direct.

HISTORY: 1962 Code Section 59-671; 1952 Code Section 59-671; 1942 Code Section 9299; 1937 (40) 313.



SECTION 6-17-220. Receiver shall be subject to court orders.

Such receiver shall in the performance of the powers herein conferred upon him act under the direction and supervision of the court making such appointment and shall at all times be subject to the orders and decrees of such court and may be removed thereby. Except as provided in Section 6-17-230 nothing herein contained shall limit or restrict the jurisdiction of such court to enter such other and further orders and decrees as such court may deem necessary or appropriate for the exercise by the receiver of any functions specifically set forth herein.

HISTORY: 1962 Code Section 59-672; 1952 Code Section 59-672; 1942 Code Section 9299; 1937 (40) 313.



SECTION 6-17-230. Receiver shall not sell or otherwise dispose of property.

Notwithstanding anything in this chapter to the contrary, the receiver shall have no power to sell, assign, mortgage or otherwise dispose of any assets of whatever kind or character belonging to the municipality and useful for the enterprise, but the authority of any such receiver shall be limited to the operation and maintenance of the enterprise, and no court shall have jurisdiction to enter any order or decree requiring or permitting the receiver to sell, assign, mortgage or otherwise dispose of any such assets.

HISTORY: 1962 Code Section 59-673; 1952 Code Section 59-673; 1942 Code Section 9299; 1937 (40) 313.



SECTION 6-17-240. Discharge of receiver.

Whenever all that is due upon the refunding bonds, and interest thereon, and upon any other notes, bonds or other obligations, and interest thereon, having a charge, lien or encumbrance on the revenues of the enterprise and under any of the terms of any covenants or agreements with bondholders shall have been paid or deposited as provided therein and all defaults shall have been cured and made good and it shall appear to the court that no default is imminent, the court shall direct the receiver to surrender possession of the enterprise to the municipality, the same right of the holders of the refunding bonds to secure the appointment of a receiver to exist upon any subsequent default as herein provided.

HISTORY: 1962 Code Section 59-674; 1952 Code Section 59-674; 1942 Code Section 9299; 1937 (40) 313.



SECTION 6-17-250. Rights and remedies of holders of bonds.

Subject to any contractual limitations binding upon the holders of any issue of refunding bonds, or trustee therefor, including, but not limited to, the restriction of the exercise of any remedy to a specified proportion or percentage of such holders, any holder of refunding bonds, or trustee therefor, may for the equal benefit and protection of all holders of refunding bonds similarly situated:

(1) By mandamus or other suit, action or proceeding at law or in equity enforce his rights against the municipality, its governing body and any of its officers, agents and employees and require and compel such municipality, governing body or officer, agent or employee to perform and carry out its or his duties and obligations under this chapter and its or his covenants and agreements with the bondholders;

(2) By action or suit in equity require the municipality and the governing body thereof to account as if they were the trustee of an express trust;

(3) By action or suit in equity enjoin any acts or things which may be unlawful or in violation of the rights of the bondholders; or

(4) Bring suit upon the refunding bonds.

HISTORY: 1962 Code Section 59-675; 1952 Code Section 59-675; 1942 Code Section 9300; 1937 (40) 313.



SECTION 6-17-260. Remedies shall be cumulative.

No remedy conferred by this chapter upon any holder of refunding bonds, or any trustee therefor, is intended to be exclusive of any other remedy, but each such remedy is cumulative and in addition to every other remedy and may be exercised without exhausting and without regard to any other remedy conferred by this chapter or by any other law. Every substantive right and every remedy conferred upon the holders of refunding bonds may be enforced and exercised from time to time and as often as may be deemed expedient.

HISTORY: 1962 Code Section 59-676; 1952 Code Section 59-676; 1942 Code Section 9300; 1937 (40) 313.



SECTION 6-17-270. Effect of waiver or delay in invoking remedy.

No waiver of any default or breach of duty or contract, whether by any holder of refunding bonds, or any trustee therefor, shall extend to or shall affect any subsequent default or breach of duty or contract or shall impair any rights or remedies thereon. No delay or omission of any bondholder or any trustee therefor to exercise any right or power accruing upon any default shall impair any such right or power or shall be construed to be a waiver of any such default or acquiescence therein.

HISTORY: 1962 Code Section 59-677; 1952 Code Section 59-677; 1942 Code Section 9300; 1937 (40) 313.



SECTION 6-17-280. Effect of abandonment or loss of suit.

In case any suit, action or proceeding to enforce any right or exercise any remedy shall be brought or taken and then discontinued or abandoned, or shall be determined adversely to the holder of the refunding bonds, or any trustee therefor, the municipality and such holder, or such trustee, shall be restored to their former positions and rights and remedies as if no such suit, action or proceeding had been brought or taken.

HISTORY: 1962 Code Section 59-678; 1952 Code Section 59-678; 1942 Code Section 9300; 1937 (40) 313.



SECTION 6-17-290. Compliance with chapter shall be sufficient for issuance of bonds.

This chapter constitutes full and complete authority for the issuance of refunding bonds. No procedure or proceedings, publications, notices, consents, approvals, orders, acts or things by any governing body of any municipality or any board, officer, commission, department, agency or instrumentality of the State or any municipality shall be required to issue any refunding bonds or to do any act or perform anything under this chapter, except as may be prescribed in this chapter.

HISTORY: 1962 Code Section 59-679; 1952 Code Section 59-679; 1942 Code Section 9301; 1937 (40) 313.



SECTION 6-17-300. Debts of municipality are not authorized.

Nothing in this chapter shall be deemed in any way to authorize any municipality to do anything in any manner or for any purpose which would result in the creation or incurring of a debt or indebtedness or the issuance of any instrument which would constitute a bond or debt within the meaning of any provision, limitation or restriction of the Constitution relating to the creation or incurring of a debt or indebtedness or the issuance of an instrument constituting a bond or a debt.

HISTORY: 1962 Code Section 59-680; 1952 Code Section 59-680; 1942 Code Section 9293; 1937 (40) 313.



SECTION 6-17-310. Existing rights shall not be impaired by chapter.

Nothing in this chapter shall be deemed in any way (a) to alter the terms of any agreements made with the holders of any outstanding notes, bonds or other obligations of the municipality, (b) to authorize the municipality to alter the terms of any such agreements or (c) to impair or to authorize the municipality to impair the rights and remedies of any creditors of the municipality.

HISTORY: 1962 Code Section 59-681; 1952 Code Section 59-681; 1942 Code Section 9293; 1937 (40) 313.



SECTION 6-17-320. Chapter is supplemental and shall be liberally construed.

The powers conferred by this chapter shall be in addition and supplemental to, and not in substitution for, and the limitations imposed by this chapter shall not affect, the powers conferred by any other law. This chapter is remedial in nature and shall be liberally construed.

HISTORY: 1962 Code Section 59-682; 1952 Code Section 59-682; 1942 Code Section 9301; 1937 (40) 313.






CHAPTER 19 - STATE GRANTS FOR WATER AND SEWER AUTHORITIES, DISTRICTS OR SYSTEMS

SECTION 6-19-10. State authorized to make grants.

The State may make grants in aid in the financing of any public water supply authorities or districts, any sewer authorities or districts, any water and sewer authority, any rural community water or sewer system legally organized in the State, any nonprofit corporation organized pursuant to Chapter 36 of Title 33, any general purpose local government, water or sewer system; or any municipal water or sewer system in any city, town, or village of less than one thousand five hundred population in accordance with the most recent studies conducted by the United States Bureau of the Census.

HISTORY: 1962 Code Section 59-131; 1974 (58) 2280; 1975 (59) 745; 2000 Act No. 404, Section 6(B).



SECTION 6-19-20. Purposes for which funds may be used.

The grants may be made to districts, authorities, nonprofit corporations or communities to assist in financing of, but not limited to, engineering and legal service costs, specific projects for construction, be it original or enlargement of supply, treatment, purification, storage and distribution facilities for water systems and collection, treatment, forced mains, lift stations and disposal facilities for sewer systems or any other item necessary for the physical operation of the water or sewer systems, where grant funds are necessary to reduce the project cost per user to a reasonable level. The grants may be made to supplement funds from loan proceeds or other private or public sources when such grants are not available through any other state or federal agency. Grants authorized under the provisions of this chapter may be applied to National Demonstration Water Projects upon the approval of the advisory committee.

HISTORY: 1962 Code Section 59-132; 1974 (58) 2280; 1975 (59) 745.



SECTION 6-19-30. Source of funds; administration of grants; appointment and duties of advisory committee.

The fund for such grants must be from either revenue-sharing trust funds or from general appropriations to the Department of Health and Environmental Control, which shall administer the grants for intermission to public water supply authorities or districts, sewer authorities or districts, water and sewer authorities, rural community water or sewer systems, nonprofit corporations, or municipal sewer systems to which the grant is made. The Governor, with the advice and consent of the Senate, shall appoint an advisory committee composed of seven members, one from each congressional district of the State. In addition an employee of the Department of Health and Environmental Control, designated by the commissioner thereof, shall serve ex officio as a member of the committee. The Governor may invite a director, or his representative, from an agency providing water and sewer funds to serve as an advisory nonvoting member to the committee. All members must be appointed for terms of three years. In the event of a vacancy a successor shall be appointed for the unexpired term in the manner of original appointment. The advisory committee shall meet as soon after its appointment as may be practicable and shall organize by electing a chairman, vice chairman, secretary, and such other officers as it may deem desirable. The advisory committee shall select the projects to be funded pursuant to Section 6-19-40. Funds also may be expended from gifts or grants from any source which are made available for the purpose of carrying out the provisions of this chapter. Appropriations made to the fund but not expended at the end of the fiscal year for which appropriated shall not revert to the general fund but shall accrue to the credit of the fund. Grants must be made only for water supply and waste water facilities projects on which construction was not commenced before April 1, 1974.

HISTORY: 1962 Code Section 59-133; 1974 (58) 2280; 1975 (59) 745; 2012 Act No. 279, Section 4, eff June 26, 2012.



SECTION 6-19-35. Utilization of funds; advisory committee responsibility.

The objective of the South Carolina Rural Water and Sewer Act is to assure that the financing available for rural area facilities is fully utilized by communities, authorities or districts in accordance with State guidelines and sound local priorities. Consistent with this objective the act shall consist of but not be limited to the following criteria:

(1) The advisory committee will be responsible for coordinating the activities of the Federal and State agencies and for working with State, regional and local planning agencies to develop the necessary area plans and priority listings. To the extent feasible, the State coordination program will be utilized to foster consolidated approaches to the delivery of water and waste disposal services and other common policies among existing agencies that will lead to improved and expanded service. State government funds will be applied when necessary to assist projects not eligible for supplementary assistance from other sources.

(2) The Department of Health and Environmental Control may, upon approval of the advisory committee, by a memorandum of understanding entered into with other funding agencies, designate one of such agencies, including itself, to administer or supervise any portion of a project funded under this act.

HISTORY: 1975 Act No. 286, Section 8.



SECTION 6-19-40. Applications for grants; rules for consideration and approval.

(a) Application for a grant hereunder may be made to the advisory committee and accompanied by an application to the primary financial source and processed by the Department of Health and Environmental Control. The Department of Health and Environmental Control, on approval of the advisory committee, shall make the necessary rules and regulations for the consideration and processing of all State grant requests appropriated under this chapter, which shall generally conform to those used by Federal grant and loan agencies, which rules shall be filed in the office of the Secretary of State. The rules shall contain, but shall not be limited to the following criteria:

(1) Preliminary engineering costs study;

(2) Bonded indebtedness of the district, authority or community;

(3) Financial conditions of the district, authority or community;

(4) Costs per connection;

(5) Economic level in the district, area or community;

(6) Ratio of contracted users to potential users which shall not be less than sixty-seven percent;

(7) Conformity to overall State, regional or local plans;

(8) Operation and maintenance costs identified and proper replacement costs;

(9) Amount of connection charges and minimum user charges; and

(10) Sustaining costs of rural water and sewer systems.

(b) No funds shall be dispensed until the applicant furnishes evidence of a commitment from the primary financial source.

HISTORY: 1962 Code Section 59-134; 1974 (58) 2280; 1975 (59) 745.



SECTION 6-19-50. Maximum amount of grants.

In any case, the grant shall not be in excess of six hundred dollars per connection or twenty-five percent of the total project cost, whichever is less, or a maximum of four hundred thousand dollars, and no district or authority system may receive more than one grant for any purpose in any one-year period.

HISTORY: 1962 Code Section 59-135; 1974 (58) 2280; 1975 (59) 745; 1984 Act No. 512, Part II, Section 55.



SECTION 6-19-60. Restrictions on use of funds.

Grant funds shall not be used for easements or rights-of-way or for the administrative costs of the applicant or for land purchase unless land purchase is for an integral part of the treatment process, intake sites, or storage sites.

HISTORY: 1962 Code Section 59-136; 1974 (58) 2280; 1975 (59) 745.



SECTION 6-19-70. Minimum amount of funds for unincorporated communities.

No less than thirty-five percent of any designated funds shall be designated to unincorporated areas.

HISTORY: 1962 Code Section 59-137; 1974 (58) 2280; 1975 (59) 745.






CHAPTER 21 - REVENUE BOND ACT FOR UTILITIES

SECTION 6-21-5. Transportation authorities; power to establish and finance.

In furtherance of the powers granted to the counties of this State pursuant to the provisions of Section 4-9-30, and Section 6-21-10 et seq., of the 1976 Code, each of the counties of this State is authorized to establish transportation authorities and to finance, following the public hearing and referendum required in Chapter 37, Title 4, the cost of acquiring, designing, constructing, equipping and operating highways, roads, streets, and bridges, and other transportation-related projects, either alone or in partnership with other governmental entities including, but not limited to, the South Carolina Department of Transportation.

HISTORY: 1995 Act No. 52, Section 1



SECTION 6-21-10. "Borrower" defined.

The word "borrower" as used in this chapter shall be construed to mean the municipality operating under this chapter.

HISTORY: 1962 Code Section 59-361; 1952 Code Section 59-361; 1942 Code Section 9245; 1933 (38) 411.



SECTION 6-21-20. "Governing body" defined.

The term "governing body" as used in this chapter shall be construed to mean, in the case of a county, the board of county commissioners or other like governing body thereof, in the case of a city or incorporated town, the board of commissioners, the mayor and council or other like governing body thereof and, in the case of a township, the board of county commissioners or other governing body of the county in which the township is located.

HISTORY: 1962 Code Section 59-362; 1952 Code Section 59-362; 1942 Code Section 9246; 1933 (38) 411.



SECTION 6-21-30. "Municipality" defined.

As used in this chapter the term "municipality" shall, unless the context otherwise indicates, include counties, townships, cities, incorporated towns, school districts and other political subdivisions of the State.

HISTORY: 1962 Code Section 59-363; 1952 Code Section 59-363; 1942 Code Section 9240; 1933 (38) 411; 1934 (38) 1306, 1392; 1935 (39) 494, 1088.



SECTION 6-21-40. "System" defined.

The word "system" as used in this chapter shall include all of the projects and undertakings referred to in Section 6-21-50. The water and sewer systems of any municipality shall constitute one system and any two or more projects or undertakings described in Section 6-21-50 which are in any way related, as in the case of a waterworks system and a sewer system, may be deemed a single system or project for the purposes of this chapter if the governing body of the municipality establishing it shall so determine either in the ordinance authorizing the issuance of bonds pursuant to this chapter or in any other ordinance passed prior to the issuance of the bonds. Any city owning and operating a municipal airport may combine such airport with any harbor improvement plan, including one providing docking and other facilities common to marinas or yacht basins, into a single system for all of the purposes of this chapter.

HISTORY: 1962 Code Section 59-364; 1952 Code Section 59-364; 1942 Code Section 9240: 1933 (38) 411; 1934 (38) 1306, 1392; 1935 (39) 494, 1088; 1960 (51) 1616.



SECTION 6-21-45. Definition of "hospitals, nursing home and care facilities".

As used in Section 6-21-50, the phrase 'hospitals, nursing home and care facilities' has the same meaning as "hospital facilities" as defined in item (f) of Section 44-7-1430.

HISTORY: 1987 Act No. 201, Section 5.



SECTION 6-21-50. Authorized public works which may be purchased or constructed.

Any municipality of this State may purchase or construct a waterworks system, water supply system, sewer system, sanitary disposal equipment and appliances, garbage and trash disposal systems including plants for solid waste transfer, reduction and recyclement, light plant or system, natural gas system, ice plants, power plants and distribution systems, gas plants, incinerator plants, hospitals, nursing home and care facilities, piers, docks, terminals, airports, toll bridges, ferries, drainage systems, city halls, courthouses, armories, fire stations and fire fighting vehicles, auditoriums, hotels, municipal buildings, theatres, community auditoriums and hotels, city halls and hotels, public markets, public recreation parks, swimming pools, golf courses, stadiums, school auditoriums, gymnasiums or teacherages, cemeteries, parking buildings, parking lots, curb markets or other public buildings or structures and in furtherance thereof may purchase or construct any necessary part of any such system, either within or without the limits of such county or the corporate limits of such city or incorporated town. A county may under this chapter develop a courthouse and office building combined or a courthouse and jail combined. Curb markets may be purchased or constructed alone or as a single system together with parking lots for vehicles or together with buildings for storage or for rental either as space or as stores or offices, or together with both such parking lots and buildings.

Provided, however, that notwithstanding any other provision of law, any bonds issued for financing a fire fighting vehicle pursuant to the provisions of this chapter shall be subject to a maximum maturity of not more than twenty-five years.

HISTORY: 1962 Code Section 59-365; 1952 Code Section 59-365; 1942 Code Section 9240; 1933 (38) 411; 1934 (38) 1306, 1392; 1935 (39) 494, 1088; 1949 (46) 103; 1950 (46) 1864; 1975 (59) 85; 1977 Act No. 213; 1978 Act No. 636.



SECTION 6-21-55. Debt service on bonds for municipal improvements not to be imposed on property not located in improvement district.

The debt service on bonds authorized by this chapter issued by a municipality to finance improvements under and permitted by the Municipal Improvement Act of 1999 shall not impose or be derived from in whole or in part a tax or assessment on property not located in the improvement district.

The provisions of this section do not apply to projects or undertakings designated by a municipal governing body as a "system" under Section 6-21-40.

HISTORY: 2000 Act No. 384, Section 3.



SECTION 6-21-60. Construction and operation by municipality of natural gas systems in other municipalities.

Any municipality proposing to construct and operate a natural gas system for the benefit of the municipality and its surrounding territory shall also be empowered to construct and operate natural gas systems in any other municipalities, regardless of the county in which situate, if lying within twenty miles of its transmission line or main, if the governing body of such other municipalities give their consent thereto, and upon such terms and conditions as may be agreed upon. In such circumstances, the municipality which shall undertake the construction of the natural gas system shall possess and may exercise all powers granted by this chapter in such other municipalities as fully and as effectually as it shall possess such powers with respect to itself. For the purpose of this chapter, the term "transmission line" shall mean the pipelines or mains connecting the distribution system of the municipality with the source of supply of natural gas.

HISTORY: 1962 Code Section 59-365.1; 1954 (48) 1789.



SECTION 6-21-70. Joint projects.

Any municipalities desiring to obtain the benefit of the provisions of this chapter through uniting or cooperating in joint projects or undertakings serving joint community interests may cooperate with each other under agreements made by their governing authorities through resolutions or ordinances either with or without statutory enactments creating new districts for the purpose of such projects.

HISTORY: 1962 Code Section 59-366; 1952 Code Section 59-366; 1942 Code Section 9240; 1933 (38) 411; 1934 (38) 1306, 1392; 1935 (39) 494, 1088.



SECTION 6-21-80. Improvement of existing system.

Any municipality which may own and operate any such system may improve, enlarge, extend or repair it; and, whenever there shall be in force an agreement between any municipality owning a waterworks system and any public authority or agency authorized to sell water at wholesale which agreement requires payments of money or a loan by the municipality to the authority, or both, in return for a commitment on the part of the public authority or agency to furnish water to the municipality in quantity for a period of not less than twenty years, the benefits to be derived by the municipality under such agreement shall be deemed an improvement to and extension of the waterworks system of the municipality so obligating itself, to finance which bonds may be issued pursuant to this chapter to obtain the moneys required by the municipality to discharge its undertakings.

HISTORY: 1962 Code Section 59-367; 1952 Code Section 59-367; 1942 Code Section 9240; 1933 (38) 411; 1934 (38) 1306, 1392; 1935 (39) 494, 1088; 1955 (49) 194.



SECTION 6-21-90. Construction on private property.

In the case of waterworks and sewerage systems any such municipality may construct mains and pipelines, bathrooms, bathhouses or toilet houses and fixtures therein and locate and maintain them on private property if it shall acquire the right so to do by easement, lease or otherwise.

HISTORY: 1962 Code Section 59-368; 1952 Code Section 59-368; 1942 Code Section 9240; 1933 (38) 411; 1934 (38) 1306, 1392; 1935 (39) 494, 1088.



SECTION 6-21-100. Construction and operation of works; acquisition of property.

Any municipality in the State may construct, acquire, own, equip, operate, maintain, enlarge, extend or increase any of the works described in Section 6-21-50, together with all appurtenances necessary, useful or convenient for the maintenance and operation of such works, and may acquire by gift, grant, purchase, condemnation or otherwise all necessary land, rights, easements, franchises or other property therefor within or without the limits of such municipality in the county in which it is situate or in any adjoining county or counties. Title to property shall be taken in the name of the municipality.

HISTORY: 1962 Code Section 59-369; 1952 Code Section 59-369; 1942 Code Sections 9242, 9243; 1933 (38) 411; 1934 (38) 1543; 1951 (47) 182.



SECTION 6-21-110. Condemnation of property.

Any municipality may condemn any such works to be acquired and any land, rights, easements, franchises or other property, real or personal, deemed necessary or convenient for the construction of any such works or for extensions, improvements or additions thereto and such right shall extend to any such property in the county in which the municipality is situate and any adjoining county or counties and where the condemning municipality is a county such right shall extend to property within such county and to property in adjoining counties and in connection therewith any such municipality shall have all the rights, powers and privileges of eminent domain granted to municipalities under the laws relating thereto. If the project or work undertaken is for the establishment of a natural gas system, the municipality may exercise the power of condemnation in order to connect with the source of supply even though in so doing it shall become necessary to condemn lands, properties or rights of way in counties which do not adjoin the county in which the municipality is situated.

HISTORY: 1962 Code Section 59-370; 1952 Code Section 59-370; 1942 Code Sections 9242, 9243; 1933 (38) 411; 1934 (38) 1543; 1951 (47) 182.



SECTION 6-21-120. Municipality not bound to accept and pay for condemned property; source of payment.

The municipality shall be under no obligation to accept and pay for any property condemned and shall in no event pay for any property condemned or purchased except from the funds provided pursuant to this chapter.

HISTORY: 1962 Code Section 59-372; 1952 Code Section 59-372; 1942 Code Section 9243; 1933 (38) 411; 1934 (38) 1543.



SECTION 6-21-130. Option or contract of purchase.

In the event of the acquisition by purchase the governing body may obtain and exercise an option from the owner of the property for the purchase thereof and may enter into a contract for the purchase thereof. Any such purchase may be made upon such terms and conditions and in such manner as the governing body may deem proper. But the exercise of an option to purchase or the entry into a contract for such purchase shall in no event bind or obligate the municipality or create any debt, liability or claim except such as may be paid from the funds provided under the authority of this chapter.

HISTORY: 1962 Code Section 59-373; 1952 Code Section 59-373; 1942 Code Section 9243; 1933 (38) 411; 1934 (38) 1543.



SECTION 6-21-140. Estimate of cost of system.

Whenever the governing body of any borrower shall determine to purchase, construct, improve, enlarge, extend or repair any system named in Section 6-21-50 under the provisions of this chapter, it shall first cause an estimate to be made of the cost thereof and the fact that such estimate has been made and the amount thereof shall appear in the ordinance authorizing and providing for the issuance of the bonds.

HISTORY: 1962 Code Section 59-374; 1952 Code Section 59-374; 1942 Code Section 9247; 1933 (38) 411.



SECTION 6-21-150. Estimate of repairs and betterments when existing works acquired.

In the event of the acquisition by purchase or condemnation of any works already constructed the governing body, at or before the time of the adoption of the ordinance or resolution described in Section 6-21-160, shall cause to be determined what repairs, replacements, additions and betterments will be necessary in order that such works may be effective for their purpose, and an estimate of the cost of such improvements shall be included in the estimate of the cost required by Section 6-21-140 and such improvements shall be made upon the acquisition of the works and as a part of the cost thereof.

HISTORY: 1962 Code Section 59-375; 1952 Code Section 59-375; 1942 Code Section 9243; 1933 (38) 411; 1934 (38) 1543.



SECTION 6-21-160. Ordinances or resolutions which may be adopted for purposes of chapter.

For the purposes of this chapter any borrower may adopt an ordinance providing for the issuance of revenue bonds as herein stated and any and all other appropriate ordinances and resolutions deemed necessary to effectuate the full intent and purpose of this chapter, including the segregation of revenues derived from the operation of any project named in Section 6-21-50, the determination, fixation and revision from time to time of rates to be charged for services, the protection of the properties, the adequate operation thereof, and the insurance of the security of the bonds.

HISTORY: 1962 Code Section 59-376; 1952 Code Section 59-376; 1942 Code Section 9248; 1933 (38) 411.



SECTION 6-21-170. Manner in which powers of counties and townships conferred by chapter may be exercised.

The powers conferred by this chapter on counties and townships may be exercised by resolution of the governing body of the county or the governing body of the county in which the township is situate. Such resolution may be adopted in accordance with the required or customary procedure of such body and may be amended by like resolution so adopted and no such resolution shall be subject to the provisions of any law relating to the adoption of ordinances by cities nor shall any resolution require the use of general funds or the levy of taxes for any of the purposes of this chapter. Such ordinances and resolutions of counties shall be recorded in the minutes of the governing body thereof as soon as practicable after their passage and shall be authenticated by the signature of the clerk of such governing body. Any such ordinances or resolutions of counties may be published in a newspaper of general circulation in such county.

HISTORY: 1962 Code Section 59-377; 1952 Code Section 59-377; 1942 Code Sections 9248, 9277; 1933 (38) 411; 1934 (38) 1392.



SECTION 6-21-180. Acceptance of Federal loans and grants.

Any municipality desiring to borrow money and issue bonds under this chapter may borrow such money from any Federal agency and may accept loans and grants from such agency and execute any agreements within the authority of this chapter and do all things necessary and convenient for such purpose.

HISTORY: 1962 Code Section 59-378; 1952 Code Section 59-378; 1942 Code Section 9278; 1934 (38) 1392.



SECTION 6-21-185. Special purpose districts providing hospital, nursing home, or care facilities; mortgages.

Under the revenue bond act for utilities in the case of a special purpose district providing hospital, nursing home, or care facilities, the special purpose district is authorized to provide a mortgage on any real or personal property to secure the purchase of any indebtedness by any federal agency or the guarantee of any indebtedness by any federal agency.

HISTORY: 2008 Act No. 350, Section 2, eff upon approval (became law without the Governor's signature on June 17, 2008); 2010 Act No. 199, Section 1, eff upon approval (became law without the Governor's signature on June 1, 2010).



SECTION 6-21-190. Bond issues authorized.

For the purpose of defraying the cost of purchasing, constructing, improving, enlarging, extending or repairing any system or project of any character mentioned in Section 6-21-50 and, when the borrower is a city having a population of more than five thousand people and less than five thousand five hundred people according to the United States census of 1930, for the purpose of refunding temporary loans made for the purpose of financing the cost of purchasing, constructing, improving, enlarging, extending or repairing any such system or project, any borrower may borrow money and issue its negotiable serial bonds.

HISTORY: 1962 Code Section 59-379; 1952 Code Section 59-379; 1942 Code Section 9249; 1933 (38) 411; 1937 (40) 483; 1939 (41) 153, 344.



SECTION 6-21-200. Bonds shall not be subject to certain limitations.

The bonds authorized hereunder shall not be subject to any limitations or provisions of the municipal bond laws or the bond laws for counties.

HISTORY: 1962 Code Section 59-380; 1952 Code Section 59-380; 1942 Code Section 9253; 1933 (38) 411.



SECTION 6-21-210. Bond issue must be authorized by ordinance or resolution.

No such bonds shall be issued until authorized by an ordinance or resolution which shall set forth a brief description of the contemplated or completed improvement, the estimated cost thereof and the amount, maximum rate of interest, time and place of payment and other details in connection with the issuance of the bonds.

HISTORY: 1962 Code Section 59-381; 1952 Code Section 59-381; 1942 Code Section 9249; 1933 (38) 411; 1937 (40) 483; 1939 (41) 153, 344.



SECTION 6-21-220. Terms, form and execution of bonds.

Such serial bonds shall bear interest at not more than six per cent per annum, payable semiannually, and shall be payable at such times, not exceeding forty-five years from their date, and at such places as shall be prescribed in the ordinance or resolution providing for their issuance. The bonds and their coupons shall be made payable in lawful money of the United States. The bonds shall mature annually or semiannually, and the first installment thereof shall be made payable not more than five years from the date thereof. The principal of and interest upon such bonds shall be payable solely from the revenues derived from the operation of the system or project for the purchase, construction, improvement, enlargement, extension or repair of which they are issued except that when a borrower improves, enlarges, extends or repairs any system or project named in Section 6-21-50 the principal of and interest upon such bonds may be made payable from the revenues derived from the operation of the entire system or project. No bonds or coupon issued pursuant to this chapter shall constitute an indebtedness of the borrower within the meaning of any State constitutional provision or statutory limitations. It shall be plainly stated on the face of each such bond and coupon that it has been issued under the provisions of this chapter and that it does not constitute an indebtedness of the borrower within any State constitutional provisions or statutory limitation.

The bonds and coupons shall be executed in such manner and shall be substantially in the form provided in the authorizing ordinance or resolution.

HISTORY: 1962 Code Section 59-382; 1952 Code Section 59-382; 1942 Code Section 9249; 1933 (38) 411; 1937 (40) 483; 1939 (41) 153, 344.



SECTION 6-21-230. Additional provisions as to form of bonds.

Bonds issued pursuant to this chapter may also be in fully registered form and may contain such conversion privileges as the governing body of the municipality shall prescribe. The principal of and or interest on bonds issued in fully registered form may be payable annually, semiannually, quarterly or monthly as the governing body of the municipality shall prescribe.

Bonds issued pursuant to this chapter may also be in the form of a single fully registered note or in the form of a note or notes payable to bearer or to a named payee.

HISTORY: 1962 Code Section 59-382.2; 1972 (57) 2467; 1975 (59) 87.



SECTION 6-21-240. Pledge of other revenues permitted for combined airport and harbor improvement project bonds of cities.

Any city combining its airport with any harbor improvement plan into a single system as provided in Section 6-21-40 may secure such bonds as may be issued therefor by pledges of the revenues from such combined system, and it may additionally secure such bonds by pledges of any of the revenues that might from time to time become receivable by said city from any other source or sources except the proceeds of ad valorem taxes. Bonds issued pursuant to this chapter for such purposes may, in the discretion of the governing body of said city, be primarily secured by a pledge of the revenues from such system as provided by Section 6-21-440.

HISTORY: 1962 Code Section 59-382.1; 1960 (51) 1616; 1990 Act No. 603, Section 7.



SECTION 6-21-250. Undelivered bonds executed by ex-officers shall be valid.

In case any of the officers whose signatures or countersignatures appear on the bonds or coupons shall cease to be such officers before delivery of such bonds, such signatures or countersignatures shall nevertheless be valid and sufficient for all purposes as if such officers had remained in office until such delivery.

HISTORY: 1962 Code Section 59-383; 1952 Code Section 59-383; 1942 Code Section 9259; 1933 (38) 411.



SECTION 6-21-260. Bonds shall be negotiable.

Such bonds shall have all the qualities of negotiable instruments under the law merchant and the Uniform Commercial Code.

HISTORY: 1962 Code Section 59-384; 1952 Code Section 59-384; 1942 Code Section 9256; 1933 (38) 411.



SECTION 6-21-270. Bonds shall be tax exempt.

The bonds and interest coupons issued hereunder are hereby exempted from any and all State, county, municipal and other taxation whatsoever under the laws of this State and it shall be plainly stated on the face of each such bond as follows: "The principal of and interest on this bond are exempted from any and all State, county, municipal and other taxation whatsoever under the laws of the State of South Carolina."

HISTORY: 1962 Code Section 59-385; 1952 Code Section 59-385; 1942 Code Section 9255; 1933 (38) 411.



SECTION 6-21-280. Sale of bonds.

Such bonds shall be sold in such manner and upon such terms as the governing body shall deem for the best interest of the borrower. In no event shall any of the bonds be sold on a basis to yield more than six per cent per annum from the date of sale to the date of average maturity of the bonds sold.

In any contract for the purchase or construction of any system or project named in Section 6-21-50 or for the improvement, enlargement, extension or repair of any such system or project provision may be made that payment therefor shall be made in such bonds.

HISTORY: 1962 Code Section 59-386; 1952 Code Section 59-386; 1942 Code Section 9249; 1933 (38) 411; 1937 (40) 483; 1939 (41) 153, 344.



SECTION 6-21-290. Bonds shall be legal investments.

Bonds issued under the provisions of this chapter are legal investments for executors, administrators, trustees and other fiduciaries and for savings banks and insurance companies organized under the laws of this State.

HISTORY: 1962 Code Section 59-387; 1952 Code Section 59-387; 1942 Code Section 9254; 1933 (38) 411.



SECTION 6-21-300. Deposit of and security for proceeds from bonds.

The governing body, when practicable, shall require that the proceeds of the sale of bonds issued under the provisions of this chapter be deposited in a special account or accounts in a bank or banks which are members of the Federal Reserve System and shall require, in so far as practicable, that each such deposit be secured by United States Government securities having an aggregate market value at least equal to the sum at the time on deposit or, in any event, the proceeds shall be deposited in some bank or other depository, either within or without the State, which will secure such deposit satisfactorily to the governing body.

HISTORY: 1962 Code Section 59-388; 1952 Code Section 59-388; 1942 Code Section 9257; 1933 (38) 411.



SECTION 6-21-310. Use of proceeds from bonds.

All moneys received from any such bonds shall be used solely for the purchase, construction, improvement, enlargement, extension or repair of the system, project or combined system for which the bonds were issued, including any engineering, legal and other expenses incident thereto, and to advance the payment of the interest on the bonds during the first three years following the date of the bonds. Any unexpended balance of the proceeds of the sale of any such bonds remaining after the completion of the project for which the bonds were issued shall be paid immediately into the bond and interest redemption fund for such bonds and shall be used only for the payment of the principal of the bonds or, in the alternative, to acquire outstanding bonds of the general issue from which the proceeds were derived by purchase of such bonds at a price (exclusive of accrued interest) not exceeding the face amount thereof. Any bonds so acquired by purchase shall be cancelled and shall not be reissued.

HISTORY: 1962 Code Section 59-389; 1952 Code Section 59-389; 1942 Code Section 9258; 1933 (38) 411.



SECTION 6-21-320. Payment of bonds before maturities.

The governing body of the borrower authorizing bonds issued under the provisions of this chapter may make provision for any of such bonds to be called for payment on any interest payment date before maturity under such circumstances and upon such terms and conditions as the governing body may prescribe.

HISTORY: 1962 Code Section 59-390; 1952 Code Section 59-390; 1942 Code Section 9272; 1933 (38) 411; 1967 (55) 489.



SECTION 6-21-330. Statutory lien of bondholders on system or project.

There shall be created in the authorizing ordinance a statutory lien upon any such system or project and the appurtenances and extensions thereto so to be purchased, constructed, improved, enlarged, extended or repaired to and in favor of the holders of the bonds and each of them and to and in favor of the holders of the coupons of the bonds and each of them; provided, however, that when a borrower purchases, constructs, improves, enlarges, extends or repairs any system or project named in Section 6-21-50 such statutory lien may be created and declared to be upon the whole of such combined system or project with appurtenances and extensions thereto, if the governing body so determines.

HISTORY: 1962 Code Section 59-391; 1952 Code Section 59-391; 1942 Code Section 9250; 1933 (38) 411.



SECTION 6-21-340. Pledge of water revenues for water and sewer system.

Any municipality may pledge the revenues of its water system for the construction or enlargement of its sewer system and its water system.

HISTORY: 1962 Code Section 59-392; 1952 Code Section 59-392; 1942 Code Section 9240; 1933 (38) 411; 1934 (38) 1306, 1392; 1935 (39) 494, 1088.



SECTION 6-21-350. Enforcement of lien of bondholders.

Such system, project or combined system so purchased, constructed, improved, enlarged, extended or repaired shall remain subject to such statutory lien until payment in full of the principal of and interest upon the bonds. Any holder of any of such bonds or of any of the coupons representing interest accrued thereon may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce such statutory lien and may, by suit, action, mandamus or other proceedings, enforce and compel performance of all duties of the officials of the borrower, including the fixing of sufficient rates, the collection of revenues, the proper segregation of the revenues of the project or combined system and the proper application thereof. But such statutory lien shall not be construed to give any such bond or coupon holder authority to compel the sale of the project or combined system or any part thereof.

HISTORY: 1962 Code Section 59-393; 1952 Code Section 59-393; 1942 Code Section 9251; 1933 (38) 411.



SECTION 6-21-360. Appointment and powers of receiver.

If there be any default in the payment of the principal of or interest upon any of the bonds any court having jurisdiction in any proper action may appoint a receiver to administer and operate the system, project or combined system so encumbered on behalf of the borrower with power to fix and charge rates and collect revenues sufficient to provide for the payment of any bonds or other obligations outstanding against the system, project or combined system and for the payment of the expenses of operating and maintaining it and to apply the income and revenues of the system, project or combined system in conformity with this chapter and the ordinance providing for the issuance of the bonds.

HISTORY: 1962 Code Section 59-394; 1952 Code Section 59-394; 1942 Code Section 9252; 1933 (38) 411.



SECTION 6-21-370. Additional bonds for further improvements.

Any borrower having purchased, constructed, improved, enlarged or repaired any such system, project or combined system pursuant to the provisions of this chapter, (b) issued bonds for any such purpose and (c) failed to provide in the authorizing ordinance for additional bonds for additional construction, improvement, enlargement or repair of such system, project or combined system may, by ordinance, provide for the issuance of additional bonds for further improvement, enlargement, extension or repair of any such system, project or combined system. Such additional bonds, when so issued and negotiated, shall rank junior in standing to the prior issue or issues of bonds for such system, project or combined system and shall so state on the face of the bonds.

HISTORY: 1962 Code Section 59-395; 1952 Code Section 59-395; 1942 Code Section 9261; 1933 (38) 411; 1945 (44) 269.



SECTION 6-21-380. Revenue refunding bonds.

When a borrower has outstanding any bonds issued under the provisions of this chapter, it may thereafter issue and negotiate new bonds on such terms as the governing body shall deem advisable for the purpose of providing for the payment of any such outstanding bonds. Such new bonds shall be designated "revenue refunding bonds" and shall be secured to the same extent and shall have the same source of payment as the bonds which have been thereby refunded.

HISTORY: 1962 Code Section 59-396; 1952 Code Section 59-396; 1942 Code Section 9262; 1933 (38) 411.



SECTION 6-21-390. Rates for service.

Rates for services furnished by any such system, project or combined system shall be fixed prior to the issuance of the bonds. Such rates shall be sufficient to provide for the payment of the interest upon and the principal of all such bonds as and when they become due and payable, to create a bond and interest redemption fund therefor, to provide for the payment of the expenses of administration and operation and such expenses for maintenance of the system, project or combined system as are necessary to preserve it in good repair and working order, to build up a reserve for depreciation of the existing system, project or combined system and to build up a reserve for improvements, betterments and extensions to the existing system, project or combined system other than those necessary to maintain it in good repair and working order as herein provided. Such rates shall be fixed and revised from time to time so as to produce these amounts and the governing body shall covenant and agree in the ordinance authorizing the issuance of the bonds and on the face of each bond at all times to maintain such rates for services furnished by such system, project or combined system as shall be sufficient to provide for the foregoing.

HISTORY: 1962 Code Section 59-397; 1952 Code Section 59-397; 1942 Code Section 9263; 1933 (38) 411.



SECTION 6-21-400. Rates shall not be subject to regulations; permits shall not be required.

Rates charged for services furnished by any system, project or combined system purchased, constructed, improved, enlarged, extended or repaired under the provisions of this chapter shall not be subject to supervision or regulation by any State bureau, board, commission or other like instrumentality or agency of the State and it shall not be necessary for any borrower operating under the provisions of this chapter to obtain any franchise or other permit from any State bureau, board, commission or other instrumentality of the State in order to construct, improve, enlarge, extend or repair any system, project or combined system named in this chapter. But the functions, powers and duties of the Department of Health and Environmental Control shall remain unaffected by this chapter.

HISTORY: 1962 Code Section 59-398; 1952 Code Section 59-398; 1942 Code Section 9270; 1933 (38) 411.



SECTION 6-21-410. Payment for service by borrower.

No free service shall be furnished by any such system, project or combined system to the municipality owning it or to any agency, instrumentality or person. The reasonable cost and value of any service rendered to any such borrower by any such system, project or combined system shall be charged against the borrower and shall be paid for monthly as the service accrues from the current funds or from the proceeds of taxes which the borrower, within constitutional limitations, is hereby authorized and required to levy in an amount sufficient for that purpose, and such funds, when so paid, shall be accounted for in the same manner as other revenues of such system, project or combined system.

HISTORY: 1962 Code Section 59-399; 1952 Code Section 59-399; 1942 Code Section 9260; 1933 (38) 411.



SECTION 6-21-420. Accounting basis of system or project.

The ordinance authorizing the issuance of such bonds shall definitely determine whether such system, project or combined system shall be operated upon a calendar, operating or fiscal year basis and the dates of the beginning and ending thereof.

HISTORY: 1962 Code Section 59-400; 1952 Code Section 59-400; 1942 Code Section 9266; 1933 (38) 411.



SECTION 6-21-430. Custodian of Gross Revenues; Funds shall be In Form of Trust.

The governing body of the borrower shall designate as custodian of the bond and interest redemption fund established pursuant to Section 6-21-440 a bank, depository, or trust company duly qualified and doing business within the State which shall be satisfactory to the governing body of such borrower. The bank, depository, or trust company shall signify its acceptance of such custodianship by a written instrument directed to the governing body of the borrower. Such fund from time to time held by such bank, depository, or trust company shall be impressed with a trust for the benefit of the persons entitled thereto.

HISTORY: 1962 Code Section 59-401; 1952 Code Section 59-401; 1942 Code Section 9265-1; 1933 (38) 411; 1936 (39) 1299; 1990 Act No. 603, Section 8.



SECTION 6-21-440. Segregation of revenues to several funds.

In the authorizing ordinance the governing body of the borrower shall set aside monthly (or more often if deemed advisable) and shall pledge either the gross revenues or net revenues of the system, project, or combined system, as the governing body of the borrower may determine, into separate and special funds as follows: Out of the revenues there shall be set aside a sum sufficient to pay the principal of and the interest upon the bonds as and when they become due and payable. If the revenues of any calendar, operating, or fiscal year shall be insufficient to pay the principal of and interest on the bonds maturing in any such calendar, operating, or fiscal year, an additional amount sufficient to pay the principal of and interest on such bonds outstanding and unpaid shall be set aside out of the revenues of the next succeeding calendar, operating, or fiscal year and applied to the payment of the principal of and interest on such outstanding and unpaid bonds. This fund shall be designated the "bond and interest redemption fund". Out of the revenues there also shall be set aside a sum sufficient to provide for the payment of all expenses of administration and operation and such expenses for maintenance as may be necessary to preserve the system, project or combined system in good repair and working order. This fund shall be designated the "operation and maintenance fund". If the pledge made is of gross revenues, the order of the foregoing set asides shall be first to the bond and interest redemption fund and next to the operation and maintenance fund; if the pledge is of net revenues, the order of the foregoing set asides shall be first to the operation and maintenance fund and next to the bond and interest redemption fund. Out of the remaining revenues there shall be next set aside a sum sufficient to build up a reserve for depreciation of the existing system or combined system. This fund shall be designated the "depreciation fund". Out of the remaining revenues there shall be next set aside a sum sufficient to build up a reserve for improvements, betterments, and extensions to the existing system, project, or combined system, other than those necessary to maintain it in good repair and working order as herein provided. This fund shall be designated the "contingent fund". Any surplus revenues thereafter remaining shall be disposed of by the governing body of the borrower as it may determine from time to time to be for the best interest of the borrower.

In the event the proceedings for the issuance of bonds provide for their repayment in whole or in part from front-foot assessments, the borrower need not make the payments provided for in this section for application for the payment of principal and interest on a monthly basis but may make them at least annually, provided that the payments shall be in such amounts and at such times that sufficient funds will be available to pay the principal and interest upon the bonds as and when they become due and payable.

HISTORY: 1962 Code Section 59-402; 1952 Code Section 59-402; 1942 Code Section 9264; 1933 (38) 411; 1980 Act No. 365; 1990 Act No. 603, Section 9.



SECTION 6-21-450. Payment of expenses of operation or maintenance from other funds.

Nothing in this chapter shall be construed to prohibit the borrower from appropriating and using any part of its available income or revenues derived from any source other than from the operation of such system, project or combined system in paying any immediate expenses of operation or maintenance of any such system, project or combined system. But nothing in this chapter shall be construed to require the borrower to do so.

HISTORY: 1962 Code Section 59-403; 1952 Code Section 59-403; 1942 Code Section 9265; 1933 (38) 411.



SECTION 6-21-460. Bonds payable only from bond and interest redemption fund.

Bonds issued under the provisions of this chapter shall be payable solely from the revenues in the bond and interest redemption fund.

HISTORY: 1962 Code Section 59-404; 1952 Code Section 59-404; 1942 Code Section 9264; 1933 (38) 411.



SECTION 6-21-470. Excess contributions to bond and interest redemption fund.

In the segregation and separation of the gross revenues into the several funds in Section 6-21-440 stated, the governing body may prescribe a reasonable excess amount to be placed in the bond and interest redemption fund from time to time during the earlier years of maturities of such bonds so as thereby to produce and provide a cushion fund to meet any possible deficiencies therein in maturities of future years. If such excess amounts are thus provided provision may be made in the ordinance for the scaling down of such amounts in future years if the surplus so provided in the earlier years may then be found to have been accumulated and to be available.

HISTORY: 1962 Code Section 59-405; 1952 Code Section 59-405; 1942 Code Section 9264; 1933 (38) 411.



SECTION 6-21-480. Disposition of surplus in operation and maintenance fund.

If any surplus shall be accumulated in the operation and maintenance fund which shall be equal to the cost of operating and maintaining the system, project or combined system during the remainder of the calendar, operating or fiscal year, as provided by the authorizing ordinance, and the cost of operating and maintaining the system, project or combined system during the succeeding like calendar, operating or fiscal year, any such surplus may be transferred at any time by the governing body to the depreciation fund, the contingent fund or the bond and interest redemption fund.

HISTORY: 1962 Code Section 59-406; 1952 Code Section 59-406; 1942 Code Section 9267; 1933 (38) 411.



SECTION 6-21-490. Disposition of surplus in depreciation fund.

If any surplus shall be accumulated in the depreciation fund over and above that which the governing body shall find may be necessary therein during the then present calendar, operating or fiscal year and the next ensuing calendar, operating or fiscal year, any such excess may be transferred to the contingent fund or the bond and interest redemption fund.

HISTORY: 1962 Code Section 59-407; 1952 Code Section 59-407; 1942 Code Section 9268; 1933 (38) 411.



SECTION 6-21-500. Disposition of surplus in contingent fund.

If any surplus shall be accumulated in the contingent fund over and above that which the governing body shall find may be necessary for reasonable and proper improvements, betterments and extensions to the existing system, project or combined system during the current calendar, operating or fiscal year and the next ensuing calendar, operating or fiscal year, any such excess may be transferred to the bond and interest redemption fund or may be applied, in so far as possible, in the purchase or retirement of outstanding bonds issued under the provisions of this chapter and for that purpose the governing body may purchase bonds not due in the open market at not more than the fair market value thereof. When such bonds are purchased for investment the income from such investment shall be carried into the contingent fund.

HISTORY: 1962 Code Section 59-408; 1952 Code Section 59-408; 1942 Code Section 9269; 1933 (38) 411.



SECTION 6-21-510. Books and accounts; annual report; inspection.

Any borrower issuing revenue bonds under the provisions of this chapter shall install and maintain proper books of record and account (separate entirely from other records and accounts of such borrower) in which full and correct entries shall be made of all dealings or transactions of or in relation to the properties, business and affairs of the system, project or combined system. The governing body of such borrower, not later than three months after the close of any calendar, operating or fiscal year, shall cause to be prepared a balance sheet and an income and surplus account, showing, respectively, in reasonable detail the financial condition of the system, project or combined system at the close of such preceding calendar, operating or fiscal year and the financial operations thereof during such year. Such balance sheets and income and surplus accounts shall at all reasonable times during usual business hours be open to examination and inspection by any taxpayer, user of the services furnished or holder of bonds issued under the provisions of this chapter or anyone acting for or on behalf of such taxpayer, user or bondholder.

HISTORY: 1962 Code Section 59-409; 1952 Code Section 59-409; 1942 Code Section 9271; 1933 (38) 411.



SECTION 6-21-520. Limitation on obligation which may be incurred by municipality.

No obligation shall be incurred by any municipality in any such construction, acquisition, extension or improvement except such as is payable solely from funds provided under the authority of this chapter.

HISTORY: 1962 Code Section 59-410; 1952 Code Section 59-410; 1942 Code Section 9242; 1933 (38) 411; 1934 (38) 1543.



SECTION 6-21-530. Issuance of bonds without election or notice.

This chapter shall be construed as authorizing the issuance of such bonds provided for herein without submitting the proposition for the approval of them to the voters of the borrower. When bonds are authorized under this chapter it shall not be necessary to make publication of any ordinance, resolution, notice or proceeding relating thereto. But nothing in this chapter shall be construed to prohibit the governing body from making such publication as it may deem necessary in relation thereto.

HISTORY: 1962 Code Section 59-411; 1952 Code Section 59-411; 1942 Code Section 9274; 1933 (38) 411.



SECTION 6-21-540. Effect of former Public Works Administration Act.

All sections, provisions and clauses of this chapter which were repugnant to or inconsistent with the provisions of the former Public Works Administration Act of the Congress of the United States are hereby declared void in so far as they were in conflict with the Public Works Administration Act, the intention of this chapter being to enable the political subdivisions of this State to qualify for any right, privilege or immunity granted by any act of the Congress of the United States or any board, commission, agency or instrumentality thereof.

HISTORY: 1962 Code Section 59-412; 1952 Code Section 59-412; 1942 Code Section 9244; 1933 (38) 411; 1934 (38) 1543.



SECTION 6-21-550. Effect of chapter on existing contracts and liens.

Nothing in this chapter shall be construed as authorizing any borrower to impair or commit a breach of the obligation of any valid lien or contract created or entered into by it, the intention hereof being to authorize the pledging, setting aside and segregation of gross revenues only when consistent with outstanding obligations of such borrower.

HISTORY: 1962 Code Section 59-413; 1952 Code Section 59-413; 1942 Code Section 9273; 1933 (38) 411.



SECTION 6-21-560. Chapter shall be cumulative.

This chapter shall be construed as cumulative authority for the purposes named in Section 6-21-50 and as to the manner and form of issuing revenue bonds for any such purpose and shall not be construed to repeal any existing laws with respect thereto, it being the purpose and intention of this chapter to create an additional and alternate method for the purposes herein named.

HISTORY: 1962 Code Section 59-414; 1952 Code Section 59-414; 1942 Code Section 9241; 1933 (38) 411; 1934 (38) 1543.



SECTION 6-21-570. Chapter shall be liberally construed.

This chapter being necessary for and to secure the public health, safety, convenience and welfare of the counties, townships, cities and incorporated towns of the State shall be liberally construed to effect the purposes hereof.

HISTORY: 1962 Code Section 59-415; 1952 Code Section 59-415; 1942 Code Section 9275; 1933 (38) 411.






CHAPTER 23 - JOINT MUNICIPAL ELECTRIC POWER AND ENERGY ACT

SECTION 6-23-10. Short title.

This chapter may be cited as the "Joint Municipal Electric Power and Energy Act".

HISTORY: 1978 Act No. 473, Section 2.



SECTION 6-23-20. Definitions.

The terms used in this chapter have the following meaning unless a different meaning clearly appears from the context:

(1) "Area generally served by the same electric supplier" means that area located in any county or counties of this State and assigned to an electric supplier by the Public Service Commission pursuant to the provisions of Section 58-27-640 and to the Public Service Authority by Article 3 of Title 58.

(2) "Bonds" mean electric revenue bonds, notes, certificates, or other obligations of indebtedness of a joint agency issued pursuant to the provisions of this chapter and include refunding bonds.

(3) "Cost" or "cost of a project" means, but is not limited to, the cost of acquisition, construction, reconstruction, improvement, enlargement, or extension of a project, including the cost of studies, plans, specifications, surveys, and estimates of costs and revenues relating to it; the cost of land, land rights, rights-of-way and easements, water rights, fees, permits, approvals, licenses, certificates, franchises, and the preparation of applications for and securing these; administrative, legal, engineering, and inspection expenses; financing fees, expenses, and costs; working capital; initial fuel costs; interest on the bonds during construction and for a reasonable time after that is determined by the joint agency; establishment of reserves; and other expenditure of the joint agency incidental, necessary, or convenient to the acquisition, construction, reconstruction, improvement, enlargement, or extension of any project and the placing of them in operation.

(4) "Governing body" means, with respect to a municipality, the board, council, commission, or other legislative body charged by law with governing the municipality.

(5) "Electric supplier" means an electric utility regulated by the Public Service Commission, electric cooperative, or municipal electric system authorized to do business within the State or the Public Service Authority.

(6) "Joint agency" means a public body and body corporate and politic organized pursuant to the provisions of this chapter.

(7) "Municipality" means a city or town created pursuant to the laws of the State, or agency, board, commission, or council of it, that has owned for at least ten years a system or facilities for the generation, transmission, or distribution of electric power and energy for public and private uses.

(8) "Project" means a system or facilities for the generation, transmission, and transformation, not distribution, of electric power and energy by any means including, but not limited to, any one or more electric generating units situated at a particular site or any interest in any of them or any right to the output, capacity, use, or services of it.

(9) "State" means the State of South Carolina.

HISTORY: 1978 Act No. 473, Section 3; 1996 Act No. 358, Sections 7 and 8; 2007 Act No. 32, Section 1, eff May 22, 2007.



SECTION 6-23-30. Planning, construction, and ownership of electric distribution facilities.

In addition and supplemental to the powers granted to municipalities of the State, and in order to accomplish the purpose of this chapter, a municipality may plan, finance, develop, acquire, purchase, construct, reconstruct, improve, enlarge, own, operate, and maintain an undivided interest as a tenant-in-common in a project situated within or without the State jointly with one or more municipalities in this State or any other state, owning electric distribution facilities, or with any political subdivisions or agencies of any other state, and may make these plans and enter into these contracts in connection with them, not inconsistent with the provisions of this chapter, as are necessary or appropriate; provided, all municipal tenants-in-common must be located within the area generally served by the same electric supplier. The acquisition of a project or projects by municipalities as tenants-in-common by purchase is limited to a project or projects under construction on the date of approval of this chapter, or a project or projects on which construction will commence subsequent to the date of approval of this chapter. The amount of capacity and output of a project purchased by municipal tenants-in-common may not be less than ten percent of the rated capacity of the project.

Municipal tenants-in-common pursuant to the provisions of this section, by contract, may waive their right of partition either in kind or by sale. The power and right to enter into agreements to waive the right of judicial partition authorized by this section are in addition to these powers and rights already authorized by the laws of South Carolina.

Nothing contained in this section prevents a municipality or municipalities from undertaking studies to determine whether there is a need for a project or whether the project is feasible.

HISTORY: 1978 Act No. 473, Section 4; 1979 Act No. 176, Section 1; 2007 Act No. 32, Section 1, eff May 22, 2007.



SECTION 6-23-40. Determination by municipalities that joint agency is in their best interests; factors; publication; challenge in court.

The procedure before formation of a joint agency must be as follows:

(1) The governing body of two or more municipalities may determine, by resolution or ordinance, that it is in the best interests of the respective municipalities and their electric customers in accomplishing the purposes of this chapter to create a joint agency for the purpose of undertaking the planning, financing, development, acquisition, purchase, construction, reconstruction, improvement, enlargement, ownership, operation, and maintenance of a project or projects to supply electric power and energy for the municipalities' present and future needs as an alternative or supplemental method of obtaining the benefits and assuming the responsibilities of ownership in a project; provided, membership of municipalities in a joint agency shall consist only of municipalities located within the area generally served by the same electric supplier as of the date of issuance of a corporate certificate for such joint agency pursuant to Section 6-23-80. This resolution or ordinance must be approved by a majority of the members of the governing body of the municipality.

(2) In determining whether or not the creation of a joint agency for this purpose is in the best interests of the municipalities and their electric customers, the governing body shall take into consideration, but is not limited to, the following:

(a) whether or not a separate entity may be able to finance the costs of a project or projects in a more efficient and economical manner;

(b) whether or not a better financial market acceptance may result if one entity is responsible for issuing all of the bonds required for a project or projects in a timely and orderly manner;

(c) whether or not savings and other advantages may be obtained by providing a separate entity responsible for the acquisition, purchase, construction, ownership, and operation of a project or projects.

(3) If the proposed creation of a joint agency is found to be in the best interests of a municipality, the governing body of the municipality shall give notice of its action publishing once a week for two consecutive weeks in a newspaper of general circulation within the municipality. A person affected by the action of the governing body of the municipality may challenge the action of the municipality, by action de novo, instituted in the court of common pleas for the county in which the municipality is located, within twenty days following the last publication of the notice prescribed in this section.

HISTORY: 1978 Act No. 473, Section 5; 1979 Act No. 176, Section 2; 2007 Act No. 32, Section 1, eff May 22, 2007.



SECTION 6-23-50. Formation of joint agency; certificate as proof of existence.

Upon fulfilling the requirements set forth in Section 6-23-40 hereof, the governing body of each municipality which determines that its participation in the proposed joint agency is in its best interest shall by resolution appoint one representative of the proposed joint agency. Any two or more representatives so appointed shall file with the Secretary of State an application signed by a representative of each proposed member municipality setting forth:

(a) The names of all the proposed member municipalities and their respective appointed representatives;

(b) A certified copy of the resolution or ordinance of each member municipality determining it is in its best interest to participate in the proposed joint agency and the resolution appointing such representative;

(c) The desire that the joint agency be organized as a public body and a body corporate and politic under this chapter; and

(d) The name which is proposed for the joint agency. The Secretary of State shall examine the application and, before filing such application, shall determine that the application complies with the requirements set forth above and, in addition, that the proposed name of the joint agency is not identical with that of any other corporation of the State or any agency or instrumentality thereof or so nearly similar as to lead to confusion and uncertainty. Thereupon, the Secretary of State shall receive and file the application.

When the application has been made and filed as provided herein, the Secretary of State shall make and issue a corporate certificate which shall be filed with the application, and the joint agency shall thereupon be and constitute a public body corporate and politic under the name proposed in the application. The corporate certificate shall set forth the names of the member municipalities and the name of the joint agency. The existence of the joint agency shall begin when the corporate certificate is issued by the Secretary of State. Notice of the issuance of such corporate certificate shall be given to all member municipalities of the joint agency by the Secretary of State. The joint agency shall give notice of the issuance of such corporate certificate to the Public Service Commission.

In any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract of the joint agency, the joint agency, in the absence of establishing fraud, shall be conclusively deemed to have been established in accordance with the provisions of this chapter upon proof of the issuance of the aforesaid certificate by the Secretary of State. A copy of such certificate, duly certified by the Secretary of State, shall be admissible in evidence in any such suit, action or proceeding, and shall be conclusive proof of the filing and contents thereof.

HISTORY: 1978 Act No. 473, Section 6.



SECTION 6-23-60. Filing of petition prior to acquisition of project; action by Commission; appeal.

(A) Prior to the proposed acquisition of a project for the generation or transmission of electric power and energy by a joint agency, a petition must be filed with the Public Service Commission setting forth the material necessary to permit the Public Service Commission to make the determination required by this section. Notice of the filing of the petition must be given by the Public Service Commission once a week for three consecutive weeks in a newspaper of general circulation in the State. A hearing on the petition is to be conducted as provided by law.

(B) The Public Service Commission is authorized to approve or disapprove the proposed acquisition by a joint agency of a project or projects which consist of an electric generating plant or plants and associated facilities designed for, or capable of, operation at a capacity of more than seventy-five megawatts, or which consist of electric transmission lines and associated facilities of a designed operating voltage of one hundred twenty-five kilovolts or more. There is no requirement for approval by the Public Service Commission for a project or projects for other transmission or generating facilities, or for facilities for distribution or transformation, or any of them, of electric power and energy. However, the joint agency may not acquire or purchase projects or capacity if, after the purchase or acquisition, the joint power agency would own, contract for, or control generating resources exceeding one hundred eighty-five percent of the member municipalities historical territorial peak. In determining whether it is beneficial to the joint agency, the Public Service Commission shall take into consideration, but is not limited to, the following:

(1) the economies and efficiencies to be achieved in constructing on a large scale, facilities for the generation and transmission of electric power and energy;

(2) the municipalities' needs for reserve and peaking capacity and to meet obligations under pooling and reserve-sharing agreements reasonably related to its needs for power and energy to which it is or may become a party;

(3) the estimated useful life of the project;

(4) the estimated time necessary for the planning, development, acquisition, or construction of the project and the length of time required in advance to obtain, acquire, or construct additional power supplies;

(5) the reliability and availability of existing or alternative power supply sources and the costs of the existing or alternative power supply sources;

(6) the load forecast of capacity of a project and the utilization of the capacity by the joint agency for a reasonable period of time subsequent to the date of commercial operation of the project; and

(7) the effect of the proposed acquisition on the ability of the joint agency to satisfy existing financial and contractual obligations that it may have incurred in the acquisition of any previously acquired projects.

(C) Any party in interest may appeal the commission's action pursuant to Sections 58-27-2310 to 58-27-2340 of the 1976 Code.

HISTORY: 1978 Act No. 473, Section 7; 1979 Act No. 176, Section 3; 1996 Act No. 358, Section 1; 2007 Act No. 32, Section 2, eff May 22, 2007.



SECTION 6-23-70. Board of directors; new members of joint agency; withdrawal from and dissolution of joint agency.

(a) The management and control of a joint agency shall be vested in a board of directors. The governing body of each member municipality of a joint agency shall appoint a representative, as provided in Section 6-23-80 who shall be a director of the joint agency. The representative, at the discretion of the municipality, may be an officer or employee of the municipality and may also serve ex officio as a member of the board of directors of the joint agency. Each director shall have not less than one vote and may have, in addition thereto, such additional votes as a majority of the members of the joint agency shall determine. Each director shall serve at the pleasure of the governing body by which he was appointed. Each appointed director, before entering upon his duties, shall take and subscribe to an oath before a person authorized by law to administer oaths to execute the duties of his office faithfully and impartially, and a record of each such oath shall be filed with the governing body of the appointing municipality.

The board of directors of the joint agency shall annually elect, with each representative of member municipalities having one vote, one of the directors as chairman, another as vice chairman and another person or persons who may but need not be directors as treasurer, secretary, and, if desired, assistant secretary. The office of treasurer may be held by the secretary or assistant secretary. The board of directors may also appoint such additional officers as it deems necessary. The secretary or assistant secretary of the joint agency shall keep a record of the proceedings of the joint agency, and the secretary shall be the custodian of all books, records, documents and papers filed with the joint agency, the minute book or journal of the joint agency and its official seal.

A majority of the directors of the joint agency then in office shall constitute a quorum. A vacancy on the board of directors of the joint agency shall not impair the right of a quorum to exercise all rights and perform all the duties of a joint agency. Any action taken by the joint agency under the provisions of this chapter may be authorized by resolution at any regular or special meeting held pursuant to notice in accordance with bylaws of the joint agency, and each such resolution shall take effect immediately and need not be published or posted. Except as is otherwise provided in this act or in the bylaws of the joint agency, a majority of the votes which the directors present are entitled to cast, with a quorum present, shall be necessary and sufficient to take any action or to pass any resolution. No director of a joint agency shall receive any compensation for the performance of duties hereunder, provided, however, that each director may be paid per diem and subsistence expenses incurred while engaged in the performance of such duties.

(b) After the creation of a joint agency, any other municipality may become a member thereof (1) upon application to such joint agency; (2) upon compliance with the provisions of Section 6-23-20; and (3) with the unanimous consent of the members of the joint agency evidenced by the resolutions of their respective governing bodies. Notice of additional members shall be given to the Public Service Commission.

(c) Any municipality may withdraw from the joint agency, provided, however, that all contractual rights acquired and contractual obligation incurred by a municipality while such municipality was a member shall remain in full force and effect.

Whenever the board of directors of a joint agency and the governing body of each of its member municipalities shall by resolution or ordinance determine that the purposes for which the joint agency was formed have been substantially fulfilled and that all bonds theretofore issued and all other obligations theretofore incurred by the joint agency have been fully paid or satisfied, such board of directors and governing bodies may declare the joint agency to be dissolved. On the effective date of such resolution or ordinance, the title to all funds and other property owned by the joint agency at the time of such dissolution shall vest in the member municipalities of the joint agency as provided in this chapter and the bylaws of the joint agency.

HISTORY: 1978 Act No. 473, Section 8; 1979 Act No. 176, Sections 4, 5.



SECTION 6-23-80. Executive committee.

The board of directors of a joint agency may create an executive committee the composition of which shall be set forth in the bylaws of the joint agency. The composition of the executive committee shall afford a fair representation of the member municipalities. The executive committee shall have and shall exercise such of the powers and authority of the board of directors during the intervals between the board's meetings in accordance with the board's bylaws, rules, motions or resolutions. The terms of office of the members of the executive committee and the method of filling vacancies therein shall be fixed by the bylaws of the joint agency.

HISTORY: 1978 Act No. 473, Section 9; 1979 Act No. 176, Section 6.



SECTION 6-23-90. Rights and powers of joint agency.

Each joint agency shall have all the rights and powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter, including, but not limited to, the rights and powers:

(a) To adopt bylaws for the regulation of the affairs and the conduct of its business, and to prescribe rules, regulations and policies in connection with the performance of its functions and duties;

(b) To adopt an official seal and alter the same at pleasure;

(c) To maintain an office at such place or places as it may determine;

(d) To sue and be sued in its own name, and to plead and be impleaded;

(e) To receive, administer and comply with the conditions and requirements respecting any gift, grant or donation of any property or money;

(f) To acquire by purchase, lease, gift, or otherwise, or to obtain options for the acquisition of, any property, real or personal, improved or unimproved, including an interest in land less than the fee thereof in conformity with state law;

(g) To sell, lease, exchange, transfer or otherwise dispose of, or to grant options for any such purposes with respect to, any real or personal property or interest therein in conformity with state law;

(h) To pledge or assign any money, rents, charges, or other revenues and any proceeds derived by the joint agency from the sales of property, insurance or condemnation awards;

(i) To issue bonds of the joint agency for the purpose of providing funds for any of its corporate purposes;

(j)(1) To acquire by negotiated purchase or lease from an electric supplier any portion of a project or projects under construction on the date of approval of this chapter, or on which construction will commence subsequent to the date of approval of this chapter, either individually or jointly with one or more municipalities in any other state, owning electric generation, transmission, or distribution facilities, or with any political subdivisions or agencies of any other state and to pay all or any part of the cost of it from the proceeds of bonds of the joint agency or from any other funds available to the joint agency;

(2) To, prior to and in connection with such acquisition of a project or projects, study, plan, finance, own, operate, and maintain such project or projects and after such acquisition, to study, plan, finance, acquire, construct, reconstruct, improve, enlarge, extend, own, operate and maintain one or more additional projects;

(k) To authorize the construction, operation or maintenance of any project or projects by any person, firm or corporation, including political subdivisions and agencies of any state, of the United States;

(l) a project under construction, or other property, either individually or jointly, with one or more municipalities in this State or any other state owning electric distribution facilities or with any political subdivisions or agencies of any other state or with other joint agencies created pursuant to this chapter;

(m) To dispose of by negotiated sale or lease, an existing project, a project under construction, or other property either individually or jointly with one or more municipalities in this State or any other state owning electric distribution facilities or with any political subdivisions or agencies of any other state or with other joint agencies created pursuant to this chapter;

(n) To fix, charge and collect rents, rates, fees and charges for electric power or energy and other services, facilities and commodities sold, furnished or supplied through any project;

(o) To generate, produce, transmit, deliver, exchange, purchase, or sell for resale only, electric power or energy, and to enter into contracts for any or all such purposes;

(p) To negotiate and enter into contracts for the purchase, exchange, interchange, wheeling, pooling, transmission, marketing, sale, or use, for resale only, of electric power and energy with any electric supplier within the State, or with any person, firm, or corporation, public or private, outside this State;

(q) to negotiate and enter into contracts for the purchase, exchange, interchange, wheeling, pooling, transmission, marketing, sale, or use, for resale only, of electric power and energy, with any electric supplier within the State, or with any person, firm, or corporation, public or private, outside this State, and the contract may provide that the joint agency is to be obligated to make the payments required by the contract whether the facilities from which the contracted services are provided, are completed, operable or operating, notwithstanding the suspension, interruption, interference, reduction or curtailment of the output of the facilities, or the power and energy contracted for, and that the payments under the contract must not be subject to any reductions, whether by offset or otherwise, and are not conditioned upon the performance or nonperformance of any party to the contract;

(r) To make and execute contracts and other instruments necessary or convenient in the exercise of the powers and functions of the joint agency under this chapter, including contracts with persons, firms, corporations and others;

(s) To apply to the appropriate agencies of the State, the United States or any state thereof, and to any other proper agency for such permits, licenses, certificates or approvals as may be necessary, and to construct, maintain and operate projects in accordance with such licenses, permits, certificates or approvals, and to obtain, hold and use any license, permits, certificates or approvals, in the same manner as any other person or operating unit of any other person, previously obtained by such person;

(t) To employ engineers, architects, attorneys, appraisers, financial advisors and such other consultants and employees as may be required in the judgment of the joint agency and to fix and pay their compensation from funds available to the joint agency therefor.

HISTORY: 1978 Act No. 473, Section 10; 1979 Act No. 176, Sections 7-9; 1996 Act No. 358, Sections 2-5.



SECTION 6-23-100. Electric generating facilities as interrelated; responsibility for dispatching capacity and output and scheduling maintenance of project.

Because of pooling and reserve-sharing agreements between electric suppliers, public and private electric utilities and electric cooperatives, the General Assembly determines that electric generating facilities within the State are interrelated; therefore, it is necessary that the electric supplier generally serving the area in which the members of the joint agency are located be responsible for the dispatching of capacity and output and the scheduling of maintenance of a project owned by a joint agency in keeping with established utility practice, subject to contracts entered into for such capacity and output.

HISTORY: 1978 Act No. 473, Section 11.



SECTION 6-23-110. Municipalities may contract to buy power; terms of contract; sources of payment; advances.

Any municipality which is a member of the joint agency may contract to buy from the joint agency power and energy required for its present or future requirements, including the capacity and output of one or more specified projects. As the creation of a joint agency is an alternative method whereby a municipality may obtain the benefits and assume the responsibilities of ownership in a project, any such contract may provide that the municipality so contracting shall be obligated to make the payments required by the contract whether or not a project is completed, operable or operating notwithstanding the suspension, interruption, interference, reduction or curtailment of the output of a project or the power and energy contracted for, and that such payments under the contract shall not be subject to any reduction, whether by offset or otherwise, and shall not be conditioned upon the performance or nonperformance of the joint agency or any other member of the joint agency under the contract or any other instrument. Any contract with respect to the sale or purchase of capacity or output of a project entered into between a joint agency and its member municipalities may also provide that if one or more of such municipalities shall default in the payment of its or their obligations with respect to the purchase of said capacity or output, then in that event the remaining member municipalities which are purchasing capacity and output under the contract shall be required to accept and pay for and shall be entitled proportionately to and may use or otherwise dispose of the capacity or output which was to be purchased by the defaulting municipality.

Notwithstanding the provisions of any other law to the contrary, any such contracts with respect to the sale or purchase of capacity, output, power, or energy from a project may extend for a period not exceeding fifty years from the date a project is estimated to be placed in normal continuous operation. Upon approval of an extension of the date of operation of the project by all agencies having jurisdiction over such an extension, the term of the contract is extended for the same period unless either the joint agency or the member municipality seasonably determines otherwise. The execution and effectiveness of those contracts or extensions of those contracts are not subject to any authorizations or approvals by the State or any agency, commission, or instrumentality, or political subdivision thereof.

Payments by a municipality under any contract for the purchase of capacity and output from a joint agency shall be made from the revenues derived from the ownership and operation of the electric system of said municipality and any obligation under such contract shall not constitute a legal or equitable pledge, charge, lien, or encumbrance upon any property of the municipality or upon any of its income, receipts, or revenues, except the revenues of its electric system, and neither the faith and credit nor the taxing power of the municipality are, or may be, pledged for the payment of any obligation under any such contract. A municipality shall be obligated to fix, charge and collect rents, rates, fees and charges for electric power and energy and other services, facilities and commodities sold, furnished or supplied through its electric system sufficient to provide revenues adequate to meet its obligations under any such contract and to pay any and all other amounts payable from or constituting a charge and lien upon such revenues, including amounts sufficient to pay the principal of and interest on general obligation bonds, if any, heretofore or hereafter issued by the municipality for purposes related to its electric system.

Any municipality which is a member of a joint agency may furnish the joint agency with money derived from the ownership and operation of its electric system or facilities and provide the joint agency with personnel, equipment and property, both real and personal. Any municipality may also provide any services to a joint agency.

Any member of a joint agency may contract for, advance or contribute funds derived solely from the ownership and operation of its electric system or facilities to a joint agency as may be agreed upon by the joint agency and the member, and the joint agency shall repay such advances or contributions from proceeds of bonds, from operating revenues or from any other funds of the joint agency, together with interest thereon as may be agreed upon by the member and the joint agency.

HISTORY: 1978 Act No. 473, Section 12; 2004 Act No. 210, Section 1, eff April 26, 2004.



SECTION 6-23-130. Issuance of bonds authorized.

A joint agency may issue bonds pledging to the payment thereof as to both principal and interest the revenues, or any portion thereof, derived or to be derived from all or any of its projects, and any additions and betterments thereto or extensions thereof, or contributions or advances from its members. Bonds of a joint agency shall be authorized by resolution adopted by its board of directors.

HISTORY: 1978 Act No. 473, Section 14.



SECTION 6-23-140. Approval of projects financed by bonds; terms of bonds; proceeds; replacement of lost or destroyed bonds.

(a) A joint agency is hereby authorized to issue at one time or from time to time its bonds for the purpose of paying all or any part of the cost of any of the purposes herein authorized. The principal of, premium, if any, and the interest on such bonds shall be payable solely from the respective funds herein provided for such payment. The bonds of each issue may be sold at public or private sale. Notwithstanding any provision of law to the contrary, the bonds may be sold at such price, and shall bear interest at such rate or rates, as may be determined by the board of directors of the joint agency. The bonds of each issue shall be dated and shall mature in such amounts and at such time or times, not exceeding fifty years from their respective date or dates, as may be determined by the board of directors of the joint agency, and may be made redeemable before maturity at such price or prices and under such terms and conditions as may be fixed by the board of directors of the joint agency prior to the issuance of the bonds. The board of directors of the joint agency shall determine the form and the manner of execution of the bonds, including any interest coupons to be attached thereto, and shall fix the denomination or denominations of the bonds and the place or places of payment of principal and interest, which may be at any bank or trust company within or without the State. In case any officer whose signature or a facsimile of whose signature shall appear on any bonds or coupons shall cease to be such officer before the delivery of such bonds, such signature of such facsimile shall nevertheless be valid and sufficient for all purposes the same as if he had remained in office until such delivery. The board of directors of the joint agency may also provide for the authentication of the bonds by a trustee or fiscal agent. The bonds may be issued in coupon or in fully registered form, or both, as the governing body of the issuer may determine, and provisions may be made for the registration of any coupon bonds as to the principal alone and also as to both principal and interest; and for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds.

(b) The proceeds of the bonds of each issue shall be used solely for the purposes for which such bonds have been issued, and shall be disbursed in such manner and under such restrictions, if any, as the board of directors of the joint agency may provide in the resolution authorizing the issuance of such bonds or in any trust agreement securing the same. The joint agency may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when such bonds shall have been executed and are available for delivery. The joint agency may also provide for the replacement of any bonds which shall have become mutilated or shall have been destroyed or lost.

(c) Bonds may be issued under provisions of this chapter without obtaining the consent or approval of the State or any political subdivision or any agency, commission or instrumentality thereof.

HISTORY: 1978 Act No. 473, Section 15; 1979 Act No. 176, Section 11.



SECTION 6-23-150. Trust agreements.

In the discretion of the board of directors of the joint agency, any bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the joint agency and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State. Such trust agreement or the resolution providing for the issuance of such bonds may contain such provisions for protecting and enforcing the rights and remedies of the bondholders and of the trustee as may be reasonable and proper and not in violation of law, and may restrict the individual right of action by bondholders. The trust agreement or the resolution providing for the issuance of such bonds may contain covenants including, but not limited to, the following:

(a) The pledge of all or any part of the revenues derived or to be derived from the project or projects to be financed by the bonds or from the electric system or facilities of a joint agency.

(b) The rents, rates, fees and charges to be established, maintained, and collected, and the use and disposal of revenues, gifts, grants and funds received or to be received by the joint agency.

(c) The setting aside of reserves and the investment, regulation and disposition thereof.

(d) The custody, collection, securing, investment, and payment of any moneys held for the payment of bonds.

(e) Limitations or restrictions on the purposes to which the proceeds of sale of bonds then or thereafter to be issued may be applied.

(f) Limitations or restrictions on the issuance of additional bonds; the terms upon which additional bonds may be issued and secured; or the refunding of outstanding or other bonds.

(g) The procedure, if any, by which the terms of any contract with bondholders may be amended, the percentage of bonds the bondholders of which must consent thereto, and the manner in which such consent may be given.

(h) Events of default and the rights and liabilities arising thereupon, the terms and conditions upon which bonds issued under this chapter shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived.

(i) The preparation and maintenance of a budget.

(j) The retention or employment of conducting engineers, independent auditors and other technical consultants.

(k) Limitations on or the prohibition of free service to any person, firm or corporation, public or private.

(l) The acquisition and disposal of property, provided that no project or part thereof shall be mortgaged by such trust agreement or resolution.

(m) Provisions for insurance and for accounting reports and the inspection and audit thereof.

(n) The continuing operation and maintenance of the project.

HISTORY: 1978 Act No. 473, Section 16.



SECTION 6-23-160. Rents, rates, fees and charges; validity and lien of pledge.

The joint agency is hereby authorized to fix, charge, and collect rents, rates, fees and charges for electric power and energy and other services, related to the generation, transmission and sale of electric energy. For so long as any bonds of a joint agency are outstanding and unpaid, the rents, rates, fees and charges shall be so fixed as to provide revenues at least sufficient, together with other available funds, to pay all costs of and charges and expenses in connection with the proper operation and maintenance of its projects, and all necessary repairs, replacements or renewals thereof, to pay when due the principal of, premium, if any, and interest on all bonds payable from said revenues, to create and maintain reserves and comply with such covenants as may be required by any resolution or trust agreement authorizing and securing bonds, and to pay any and all amounts which the joint agency may be obligated to pay from said revenues by law or contract.

Any pledge made by a joint agency pursuant to this chapter shall be valid and binding from the date the pledge is made. The revenues, securities and other moneys so pledged and then held or thereafter received by the joint agency or any fiduciary shall immediately be subject to the lien of the pledge without any physical delivery thereof or further act, and the lien of the pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the municipality or joint agency without regard to whether such parties have notice thereof.

HISTORY: 1978 Act No. 473, Section 17; 1979 Act No. 176, Section 12.



SECTION 6-23-170. Investment of moneys pending disbursement.

Notwithstanding any provision of law to the contrary, the board of directors of joint agencies or persons authorized to make investment decisions on behalf of joint agencies investing public funds are considered to be trustees and subject to the prudent investor standard. When investing, reinvesting, purchasing, acquiring, exchanging, selling, and managing public funds, a trustee shall act with care, skill, prudence, and diligence under the circumstances then prevailing, that a prudent person acting in a like capacity and familiarity with those matters would use in the conduct of funds of a like character. When investing, reinvesting, purchasing, acquiring, exchanging, selling, and managing funds of a joint agency, the primary objective of a trustee is to safeguard the principal of the funds under its control. The secondary objective is to meet the liquidity needs of the joint agency. The third objective is to achieve a return on the funds under its control. Monies of joint agencies not required for the immediate necessities of the joint agency may be invested and reinvested in securities and other investments as the board of directors of joint agencies shall determine in accordance with the objectives enumerated above. The securities and other investments which may be used by the trustee is to be listed in a formal, written investment policy approved by the board of directors of joint agencies.

HISTORY: 1978 Act No. 473, Section 18; 1996 Act No. 358, Section 6.



SECTION 6-23-180. Legal action by bond holder and trustee.

Any holder of bonds issued under the provisions of this chapter or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement or the resolution authorizing the issuance of such bonds, may, either at law or in equity, by suit, action, mandamus or other proceeding, protect and enforce any and all rights under the laws of the State or granted hereunder, or, to the extent permitted by law, under such trust agreement or resolution authorizing the issuance of such bonds or under any agreement or other contract executed by the joint agency pursuant to this chapter, and may enforce and compel the performance of all duties required by this chapter or by such trust agreement or resolution to be performed by any joint agency or municipality or by any officer thereof, including the fixing, charging and collecting of rents, rates, fees and charges.

HISTORY: 1978 Act No. 473, Section 19.



SECTION 6-23-190. Bonds and interest coupons designated investment securities.

Whether or not the bonds and interest coupons appertaining hereto are of such form and character as to be investment securities under Chapter 8, of Title 36 of the 1976 Code, all bonds and interest coupons appertaining thereto issued under this chapter are hereby made investment securities within the meaning of and for all the purposes of Chapter 8, of Title 36 of the 1976 Code, subject only to the provisions of the bonds, pertaining to registration.

HISTORY: 1978 Act No. 473, Section 20.



SECTION 6-23-200. Investment in bonds lawful.

It shall be lawful for all executors, administrators, guardians, committees and other fiduciaries to invest any moneys in their hands in bonds issued under the provisions of this chapter.

HISTORY: 1978 Act No. 473, Section 21.



SECTION 6-23-210. Bonds to be special obligations; payment thereof.

The bonds shall be special obligations of the joint agency issuing them. The principal of, premium, if any, and interest on the bonds shall not be payable from the general funds of the joint agency, nor shall they constitute a legal or equitable pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues, except the funds which are pledged under the resolution authorizing the bonds or the trust agreement securing the bonds. Neither the faith and credit nor the taxing power of the State or any municipality is, or may be, pledged for the payment of the principal of or interest on the bonds, and no holder of the bonds shall have the right to compel the exercise of the taxing power by the State or any municipality or the forfeiture of any of its property in connection with any default thereon. Every bond shall recite in substance that the principal of and interest on the bond is payable solely from the revenues pledged to its payment and that the joint agency is not obligated to pay the principal or interest except from such revenues.

HISTORY: 1978 Act No. 473, Section 22.



SECTION 6-23-220. Issuance of refunding bonds authorized.

A joint agency is hereby authorized to provide by resolution for the issuance of refunding bonds of the joint agency for the purpose of refunding any bonds then outstanding which shall have been issued under the provisions of this chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of such bonds. The issuance of such bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the joint agency in respect to the same shall be governed by the provisions of this chapter which relate to the issuance of bonds, insofar as such provisions may be appropriate therefor.

HISTORY: 1978 Act No. 473, Section 23.



SECTION 6-23-230. Bonds tax exempt.

The principal of and interest on the bonds issued pursuant to this act shall have the tax exempt status prescribed by Section 12-1-60 of the 1976 Code.

HISTORY: 1978 Act No. 473, Section 24.



SECTION 6-23-235. Applicability of franchise and permit requirements.

That portion of Section 6-21-400 which states that it shall not be necessary for any borrower operating under the provisions of this chapter to obtain any franchise or other permit from any state bureau, board, commission, or other instrumentality of the State in order to construct, improve, enlarge, extend, or repair any system, project, or combined system named in Chapter 21, Article 6, shall not be applicable to a joint agency issuing bonds pursuant to the Revenue Bond Act for Utilities, Section 6-21-10, et seq.

HISTORY: 1996 Act No. 358, Section 9.



SECTION 6-23-240. Certification required.

The joint agency shall be required to obtain the necessary certification as appropriate under the "Utility Facility Siting and Environmental Protection Act", Sections 58-33-10 to 58-33-430 of the 1976 Code.

HISTORY: 1978 Act No. 473, Section 25.



SECTION 6-23-250. Projects and power as subject to taxation.

A project owned by a joint agency shall not be exempt from property taxes or other taxes if applied to the sale of energy; provided, however, that if all or any portion of the joint agency is declared exempt from property taxation then the joint agency shall, in lieu of property taxes, pay to any governmental body authorized to levy property taxes the amount which would be assessed as taxes on real and personal property of a project if such project were subject to valuation and assessment by the respective governmental body authorized to levy property taxes the amount which would be assessed as taxes on real and personal property of a project if such project were subject to valuation and assessment by the respective governmental body. Such payments in lieu of taxes shall be due and shall bear interest if unpaid, as are added to taxes on taxable property in the governmental body. Payments in lieu of taxes if made hereunder shall be treated in the same manner as taxes for purposes of all procedural and substantive provisions of law.

Power and energy sold by a joint agency shall be subject to taxes.

Joint agencies are exempt from the tax imposed pursuant to Section 12-23-10.

HISTORY: 1978 Act No. 473, Section 26; 1991 Act No. 171, Part II, Section 57A.



SECTION 6-23-260. Rights and privileges of personnel.

Personnel employed or appointed by a municipality to work for a joint agency shall have the same authority, rights, privileges and immunities (including coverage under the workmen's compensation laws) which the officers, agents and employees of the appointing municipality enjoy within the territory of that municipality, whether within or without the territory of the appointing municipality, when they are acting within the scope of their authority or in the course of their employment.

Personnel employed or appointed directly by a joint agency shall be qualified for participation in the South Carolina Retirement System with the same rights, privileges, obligations and responsibilities as they would have if they were employees of a municipality; provided, that personnel participating in the South Carolina Retirement Systems shall be residents of this State.

HISTORY: 1978 Act No. 473, Section 27.



SECTION 6-23-270. Annual reports; audits.

Each joint agency shall, following the closing of each fiscal year, submit an annual report of its activities for the preceding year to the governing bodies of its member municipalities. Each such report shall set forth a complete operating and financial statement covering the operations of the joint agency during such year. The joint agency shall cause an audit of its books of record and accounts to be made at least once in each year by a certified public accountant and the cost thereof may be treated as a part of the cost of construction of a project or projects, or otherwise as part of the expense of administration of a project covered by such audit.

HISTORY: 1978 Act No. 473, Section 28.



SECTION 6-23-280. Participation of joint agency in grant-in-aid and loan programs.

The board of directors of a joint agency is hereby authorized to make application and to enter into contracts for and to accept grants-in-aid and loans from the federal and State governments and their agencies for planning, acquiring, constructing, expanding, maintaining and operating any project or facility, or participating in any research or development program, or performing any function which such municipality or joint agency may be authorized by general or local law to provide or perform.

In order to exercise the authority granted by this section, the board of directors of a joint agency may:

(a) Enter into and carry out contracts with the State or federal government or any agency or institution thereof under which government, agency or institution grants financial or other assistance to the municipality or joint agency;

(b) Accept such assistance or funds as may be granted or loaned by the state or federal government with or without such a contract;

(c) Agree to and comply with any reasonable conditions which are imposed upon such grants or loans;

(d) Make expenditures from any funds so granted.

HISTORY: 1978 Act No. 473, Section 29.



SECTION 6-23-290. Eminent domain.

In order to effectuate the purposes of this chapter, joint agencies may exercise the power of eminent domain in any county of this State. A joint agency exercising the power of eminent domain for the purpose authorized by this chapter has no power to condemn a facility under construction or an existing facility or any facility to be constructed in the future used for the generation, transmission, or distribution of electric power or energy.

HISTORY: 1978 Act No. 473, Section 30; 1987 Act No. 173, Section 14.



SECTION 6-23-300. Immunity of directors, officers and their agents.

No director of any joint agency or officer of any municipality or person or persons acting in their behalf, while acting within the scope of their authority, shall be subject to any personal liability by reason of carrying out any of the powers expressly or impliedly given in this chapter.

HISTORY: 1978 Act No. 473, Section 31.



SECTION 6-23-310. Immunity of joint agencies waived and withdrawn.

The General Assembly hereby waives and withdraws from the joint agencies authorized by this chapter their immunity from suit of every kind and description, whether the same be in tort, contract, or otherwise, which suits arise out of or are in any way connected with the development, ownership, operation, maintenance, or otherwise of a project or the doing, or failure to do, of anything authorized by this chapter.

HISTORY: 1978 Act No. 473, Section 34.



SECTION 6-23-320. Powers cumulative; bonds for financing private facilities not authorized.

The foregoing sections of this chapter shall be deemed to provide an additional, alternative and complete method for the doing of the things authorized thereby and shall be deemed and construed to be supplemental and additional to powers conferred by existing laws, and shall not be regarded as in degradation of any powers not existing; provided, however, that insofar as provisions of this chapter are inconsistent with the provisions of any other general, special or local law, the provisions of this chapter shall be controlling. Nothing in this chapter shall be construed to authorize the issuance of the bonds for the purpose of financing facilities to be owned wholly or in part by any private corporation.

HISTORY: 1978 Act No. 473, Section 32.



SECTION 6-23-330. Liberal construction; savings clause.

In order to effectuate the purposes and policies prescribed in this chapter, the provisions hereof shall be liberally construed. If any provision or section of this chapter be held invalid or unconstitutional such holding shall not affect the remaining provisions of this chapter.

HISTORY: 1978 Act No. 473, Section 33.



SECTION 6-23-335. Provision, distribution, marketing, or sale by joint agency of energy or service to retail customers.

Nothing in this chapter shall be interpreted to authorize a joint agency to provide, distribute, market, or sell electric energy or service to retail customers.

HISTORY: 1996 Act No. 358, Section 10.



SECTION 6-23-340. Legal and binding effect of existing contracts.

Nothing in Act 358 of 1996 shall, or shall be deemed or construed to, amend, supplement, modify, or otherwise alter or affect the provisions of contracts entered into by a joint agency prior to the effective date of Act 358 of 1996.

HISTORY: 1996 Act No. 358, Section 11.






CHAPTER 24 - JOINT AGENCY ACT

SECTION 6-24-10. Title.

This chapter is known as the "Joint Agency Act".

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-20. Definitions.

As used in this chapter:

(1) "Cost", with respect to a project, means:

(a) all costs of planning, designing, constructing, and financing the project, including fees for professional services, costs of insurance, and costs for principal and interest, during planning, designing, and construction and for up to one year after completion of construction;

(b) all costs associated with establishing necessary or desirable reserves in connection with a project; and

(c) other expenditures of the joint agency incidental, necessary, or convenient to the acquisition, construction, implementation, reconstruction, improvement, enlargement, or extension of a project.

If a project does not involve the acquisition or construction of a facility, "cost" includes all costs of the undertaking or funding of the undertaking. In either case, "cost" may include those administrative expenses a joint agency considers appropriate.

(2) "Governing body" means the duly constituted governing body of a governmental entity.

(3) "Governmental entity" means a special purpose district created by the General Assembly of this State for the principal purpose of furnishing natural gas to the residents, businesses, and industries of the service area as defined in and fully described in the act of the General Assembly that created and established the special purpose district, and in amendments to that act.

(4) "Joint agency" means a public body and body corporate and politic organized in accordance with the provisions of this chapter.

(5) "Member" of a joint agency means each of those governmental entities which have agreed to create a joint agency to undertake the ownership, operation, maintenance, financing, or contractual use of a project.

(6) "Project", "undertaking", or " facility" means a project or other undertaking pursued by a joint agency for a purpose that is a public and corporate purpose of a member of a joint agency and also means any plant, works, system, facility, and real and personal property of any kind, together with all parts of it and appurtenances to it, and any contract rights, relating to the storage, acquisition, exploration, production, distribution, enrichment, transmission, purchase, sale, exchange, or interchange of gas and relating to the acquisition, extraction, conversion, transportation, storage, or reprocessing of fuel of any kind for those purposes, or any interest in, or right to the use, services, enrichment, output, or capacity of the plant, works, system, or facilities. "Project" or "undertaking" is intended to include contracts and contract rights as well as tangible property.

(7) "State" means the State of South Carolina.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-30. Power to enter into agreements with other governmental entities.

(A) In addition and supplemental to other powers granted to governmental entities of the State, a governmental entity may:

(1) jointly plan, finance, develop, acquire, purchase, construct, reconstruct, improve, enlarge, own, operate, and maintain an undivided interest as a tenant-in-common in a project situated inside or outside the State with one or more governmental entities in this State and make plans and enter into contracts in connection with the project consistent with the provisions of this chapter and necessary or appropriate;

(2) undertake the exercise of any administrative function or power jointly with one or more governmental entities in this State and make plans and enter into contracts in connection with that exercise consistent with the provisions of this chapter and necessary or appropriate;

(3) enter into, amend, and terminate agreements in the nature of forward supply agreements, agreements for the management of interest rate risks or risks posed by the fluctuation of the cost of gas supplies, agreements for the management of cash flow, and other similar agreements; and

(4) agree to share the costs of a like undertaking with another governmental entity as is appropriate.

(B) Each governmental entity agreeing to act jointly shall have the legal capacity, power, and authority, by charter, act, constitution, or other law, to so act on its own. This section does not grant any authorization other than as is specifically provided. Each governmental entity may make plans and enter into contracts severally in connection with the projects described consistent with the provisions of this chapter and necessary or appropriate.

(C) Governmental entities which become tenants-in-common pursuant to this section may waive by contract their right of partition, either in kind or by sale. The power and right to enter into agreements to waive the right of judicial partition authorized by this section are in addition to powers and rights authorized elsewhere.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-40. Creation of joint agency; finding of best interest; notice of adoption.

(A) Two or more governmental entities may determine by resolution, as appropriate, that it is in their best interests and those of their residents to create a joint agency for the purpose of:

(1) undertaking the planning, financing, development, acquisition, purchase, construction, reconstruction, improvement, enlargement, ownership, sale, lease, operation, or maintenance of a project or other undertaking constituting a project;

(2) undertaking the exercise of any administrative function or power and making plans and entering into contracts in connection with that exercise consistent with the provisions of this chapter as necessary or appropriate; or

(3) sharing the costs of a like undertaking with another governmental entity as is appropriate to provide for the present and future needs of the inhabitants and residents of their jurisdictions or to whom they are permitted to provide services as an alternative or supplement to assuming severally and individually the responsibilities of ownership, undertaking a project, or administering a function or power.

(B) The finding that the creation of a joint agency is in the best interests of the governmental entity and its residents, or the residents of the State, must include one or more of the following reasons:

(1) a joint agency is able to acquire, construct, own, or operate a project, administer a function, or exercise a power more efficiently and economically than its members operating individually;

(2) a joint agency is able to undertake a project or exercise a power for the benefit of its members, but one or more of its members otherwise would be unable to undertake a similar project or exercise the power acting individually;

(3) a joint agency is able to finance the cost of a project more efficiently and economically;

(4) to the extent financing is required in connection with the undertaking, better financial market acceptance results if one entity is responsible for issuing all of the bonds and incurring all other debt required for a project;

(5) fiscal savings and other advantages are obtained by providing a separate entity responsible for the:

(i) acquisition, purchase, construction, ownership, or operation of, or otherwise undertaking, a project; or

(ii) administering a function or power.

(C) If the creation of a joint agency is found to be in the best interests of a governmental entity or those it serves, notice of the adoption of the resolution must be published once a week for two consecutive weeks in a newspaper of general circulation within the county in which the governmental entity is located or, if the governmental entity is located in two or more counties, in each of the counties, or if the governmental entity is an agency, instrumentality, board, or commission of the State, in a newspaper of general circulation within the State. A person affected by the action of the governmental entity may challenge the action by action de novo instituted in the court of common pleas for the county in which the governmental entity is located or, if the governmental entity is located in two or more counties, in one of the counties, within twenty days following the last publication of the notice.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-50. Appointment of representatives; application to Secretary of State; issuance and legal effect of corporate certificate.

(A) Upon fulfilling the requirements of Section 6-24-40, each governmental entity participating in the proposed joint agency shall appoint by resolution one representative to the proposed joint agency. Two or more appointed representatives shall file with the Secretary of State an application signed by the representative of each of the proposed members. The application must include:

(1) names of all the proposed members and their respective appointed representatives;

(2) a certified copy of:

(i) the resolution of each member determining it is in its best interests or the best interests of those it serves to participate in the proposed joint agency; and

(ii) the resolution appointing the member's representative;

(3) the statement of desire that the joint agency be organized as a public body and a body corporate and politic pursuant to this chapter;

(4) the proposed name for the joint agency; and

(5) the method of appointment of the board of directors, including the number of directors appointed by each member.

(B) The Secretary of State shall file the application after examining it and determining that it complies with the requirements of subsection (A) and that the proposed name of the joint agency is not identical to that of another corporation of the State or an agency or instrumentality, or so similar as to lead to confusion and uncertainty.

(C) The Secretary of State then shall issue a corporate certificate. The corporate certificate must include the names of the members and the name of the joint agency. The existence of the joint agency as a public body corporate and politic under the proposed name begins when the corporate certificate is issued by the Secretary of State. Notice of the issuance of the corporate certificate must be given to all members of the joint agency by the Secretary of State.

(D) In any suit, action, or proceeding involving the validity or enforcement of or otherwise relating to a contract of a joint agency, the joint agency is presumed conclusively to have been established in accordance with the provisions of this chapter upon proof of the issuance of the certificate by the Secretary of State, absent a showing of fraud. A copy of the certificate, duly certified by the Secretary of State, is admissible in evidence in any suit, action, or proceeding and is conclusive proof of the filing and contents.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-60. Board of directors; election of officers; quorum; compensation.

(A) Management and control of the joint agency is vested in a board of directors consisting of the number of directors specified in the application as filed or as amended. The governing body of each member of the joint agency shall appoint the number of representatives provided, and each appointed representative is a director of the joint agency. The governing body of a member may provide that a representative be an officer or employee of the member and also serve ex officio as a member of the board of directors of the joint agency. Each director has at least one vote and has additional votes as a majority of the members of the joint agency may determine. Each director, who serves at the pleasure of the governing body by which he was appointed, before entering upon his duties shall take and subscribe to an oath, before a person authorized by law to administer oaths, to execute the duties of his office faithfully and impartially. A record of each oath must be filed with the governing body of the appointing governmental entity.

(B) The board of directors of the joint agency shall elect annually, with each director having one vote, one of the directors as chairman, another as vice-chairman, and other persons who may be, but need not be, directors as treasurer, secretary, and, if desired, assistant secretary. The office of treasurer may be held by the secretary or assistant secretary. The board of directors also may appoint additional officers as it considers necessary. The secretary or assistant secretary of the joint agency shall keep a record of the proceedings of the joint agency and the secretary is the custodian of all books, records, documents, and papers filed with the joint agency, the minute book or journal of the joint agency, and its official seal.

(C) A majority of the directors of the joint agency constitutes a quorum. A vacancy on the board of directors of the joint agency does not impair the right of a quorum to exercise all rights and perform all duties of the joint agency. An action taken by the joint agency pursuant to this chapter must be authorized by resolution at a regular or special meeting held pursuant to notice in accordance with bylaws of the joint agency, and each resolution takes effect immediately, without publication or posting. Except as otherwise provided in this chapter or in the bylaws of the joint agency, a majority of the votes which the directors present are entitled to cast, with a quorum present, is necessary and sufficient to take any action or to pass a resolution. A director of a joint agency may not receive compensation solely for the performance of duties as a director, but each director may be paid per diem, mileage, and subsistence expenses as provided by law for state boards, committees, and commissions.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-70. Additional governmental entities; withdrawal of members; modification of composition of board of directors; filing of notice.

(A) After a joint agency is created, another governmental entity may become a member by:

(1) adopting a resolution complying with the requirements of Section 6-24-40, including publication of notice;

(2) submitting an application to the joint agency; and

(3) receiving approval of the application by resolution from the governing body of each member of the joint agency. The approval must include approval of any changes to the board of directors resulting from the addition.

(B) A member may withdraw from a joint agency by resolution of its governing body. All contractual rights acquired and contractual obligations incurred by a member while it was a member of the joint agency remain in full force and effect. Upon withdrawal of a member, the board of directors must be reduced by the number of directors appointed by the withdrawing member.

(C) The members of a joint agency may modify the composition of the board of directors to increase or decrease the number of directors or to change the number of directors appointed by each member through the adoption of a resolution approving the modification by the governing body of each member.

(D) Notice of a change in membership and a modification of the board of directors, including changes resulting from a change in membership, must be filed with the Secretary of State. A change is not final until the filing.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-80. Dissolution.

If the board of directors of a joint agency and the governing body of each of its members determine by resolution that the purposes for which the joint agency was formed have been fulfilled substantially and that all bonds issued and all other obligations incurred by the joint agency have been paid or satisfied fully, the board of directors and members may declare the joint agency to be dissolved. On the effective date of the resolution, title to all funds and other property owned by the joint agency at the time of the dissolution must be disbursed to the members of the joint agency according to its bylaws.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-90. Executive committee.

The board of directors of a joint agency may create an executive committee, the composition of which must be set forth in the bylaws of the joint agency and reflect a fair representation of the members. The executive committee may exercise powers during intervals between the board's meetings as provided by the board. The terms of office of the members of the executive committee and the methods of filling vacancies must be fixed by the bylaws of the joint agency.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-100. Rights and powers of joint agency.

Each joint agency has the rights and powers of a public body politic and corporate of the State including, without limitation, all the rights and powers necessary or convenient to carry out and effectuate the provisions of this chapter including, but not limited to, rights and powers to:

(1) adopt bylaws for the regulation of its affairs and the conduct of its business and to prescribe rules and policies and promulgate regulations in connection with the performance of its functions and duties;

(2) adopt an official seal and alter it at its pleasure;

(3) maintain an office at a place it determines;

(4) sue and be sued in its own name and to plead and be impleaded;

(5) receive, administer, and comply with the conditions and requirements of a gift, grant, or donation of property or money;

(6) acquire by purchase, lease, gift, or otherwise acquire or to obtain options for the acquisition of property, real or personal, improved or unimproved, including an interest in land less than the fee in conformity with state law;

(7) sell, lease, exchange, transfer, or otherwise dispose of, or grant options for those purposes with respect to, real or personal property, insurance, recovery, or condemnation award;

(8) pledge or assign any money, rents, charges, or other evidence of indebtedness of the joint agency for the purpose of providing funds for its corporate purposes;

(9) borrow money and issue notes, bonds, or other evidence of indebtedness of the joint agency for the purpose of providing funds for its corporate purposes;

(10) enter into, amend, and terminate agreements in the nature of forward supply agreements, agreements for the management of interest rate risks or risks posed by the fluctuation of the cost of gas supplies, agreements for the management of cash flow, and other similar agreements;

(11) authorize the construction, operation, or maintenance of a project by a person, firm, or corporation, including political subdivisions and agencies of a state of the United States;

(12) acquire by negotiated purchase or lease from one of its members one or more projects which may be an existing project, project under construction, or other project, either individually or jointly with one or more other governing bodies or joint agencies in this State;

(13) fix, charge, and collect rents, rates, fees, and charges in connection with a project;

(14) make and execute contracts and other instruments necessary or convenient in the exercise of the powers and functions of the joint agency pursuant to this chapter, including contracts with persons, firms, corporations, and others;

(15) apply to the appropriate agencies of the State, the United States, or any state of the United States, and to another proper agency for necessary permits, licenses, certificates, or approvals and to construct, maintain, and operate projects in accordance with those licenses, permits, certificates, or approvals; and

(16) employ engineers, architects, attorneys, appraisers, financial advisors, and other consultants and employees as required in the judgment of the joint agency and to fix and pay their compensation from funds available to the joint agency for that purpose.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-110. Contracts between joint agencies and governmental entities.

(A) A governmental entity may contract with the joint agency for its present or future service requirements, including the capacity, supply, and output of one or more specified projects. The contract may provide that the contracting governmental entity is obligated to make the payments required by the contract whether or not a project is completed, operable, or operating and that payments pursuant to the contract are not subject to reduction, whether by offset or otherwise, and are not conditioned upon the performance or nonperformance of the joint agency or a member of the joint agency pursuant to the contract or other instrument. A contract entered into between a joint agency and its members also may provide that the remaining members of the joint agency shall assume on a proportional basis the obligations of a defaulting member if one or more of the members defaults in the payment of the obligations.

(B) A contract entered into between a governmental entity and a joint agency may be in the form of an obligation or bond issued under another statute authorizing or permitting the incurring of indebtedness by the governmental entity. The provisions of another statute authorizing or permitting the incurring of indebtedness by the governmental entity do not apply to the extent they would prohibit or limit the sale of the obligation by negotiation to a joint agency and the form of the obligation as a single instrument payable to the joint agency on terms as the joint agency considers appropriate. If the statute requires the establishment or maintenance of reserves or other funds or accounts, intended as security for the holders of the obligations, the joint agency may elect to eliminate or waive those requirements. To the extent any statute provides a lien or permits the pledge of property or revenues as security for obligations issued under it, the joint agency may be the direct beneficiary of the lien or pledge or to waive it.

(C) Notwithstanding the provisions of another law to the contrary, a contract between a governmental entity and a joint agency may extend for a period not exceeding fifty years from the date services are first provided pursuant to the contract, and the execution and effectiveness of the contract are not subject to authorizations or approvals by the State or any agency, commission, or instrumentality or political subdivision of the State.

(D) Except as specifically provided by the terms of the contract, payments by a governmental entity pursuant to a contract with a joint agency are not a legal or equitable pledge, charge, lien, or encumbrance upon property of the governmental entity or upon its income, receipts, or revenues.

(E) A governmental entity may authorize a joint agency to act on its behalf in the same manner and to the same extent as any agency, commission, or employee of the governmental entity. A governmental entity may exercise its governmental powers on behalf of a joint agency in instances where the exercise of the power cannot be delegated.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-120. Power to incur debt and enter into supply and financial management agreements.

A joint agency may incur debt for its purposes, which includes defraying the cost of a project, and may issue bonds pledging the revenues derived from all or any of its projects and additions and betterments or extensions or contributions or advances from its members to the payment of both principal and interest and other obligations. A joint agency may enter into, amend, and terminate agreements in the nature of forward supply agreements, agreements for the management of interest rate risks or risks posed by the fluctuation of the cost of gas supplies, agreements for the management of cash flow, and other similar agreements.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-130. Assurance of payment of principal or interest on bonds.

If a joint agency undertakes a project requiring financing, in whole or in part, with the proceeds of bonds, and the payment of principal or interest on the bonds is assured directly or indirectly by a contract with one or more members, the project must not be undertaken without the approval of the governing body of each member which provides assurance. For these purposes, a member has not assured payment on bonds unless its obligation pursuant to the contract is absolute and without regard to the completion or operation of the project.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-140. Issuance of bonds; use of proceeds.

(A) A joint agency may issue at one time, or from time to time, its bonds for the purpose of paying all or part of the cost of the projects and for the purposes authorized by this chapter. The principal of and the interest on the bonds, and any premium, are payable only from the fund provided for payment. The bonds of each issue may be sold at public or private sale. Notwithstanding another provision of law to the contrary, the bonds may be sold at a price, and bear interest at a rate or rates, as determined by the board of directors of the joint agency. The bonds of each issue must be dated and must mature in amounts and at a time, not exceeding fifty years from their respective date, as determined by the board of directors of the joint agency, and may be redeemable before maturity at a price and by terms and conditions as fixed by the board of directors of the joint agency before the issuance of the bonds. The board of directors of the joint agency shall determine the form and the manner of execution of the bonds, including interest coupons attached to them, and shall fix the denomination of the bonds and the place of payment of principal and interest, which may be at a bank or trust company inside or outside the State. If an officer whose signature or signature facsimile appears on a bond or coupons ceases to be an officer before the delivery of the bonds, the signature or facsimile is valid and sufficient for all purposes as if he had remained in office until delivery. The board of directors of the joint agency also may provide for the authentication of the bonds by a trustee or fiscal agent. The bonds may be issued in fully registered form or under a book-entry-only system, as the governing body of the issuer determines.

(B) The proceeds of the bonds of each issue must be used only for the purposes for which the bonds were issued, and must be disbursed in a manner as the board of directors of the joint agency provides in the resolution authorizing the issuance of the bonds or in a trust agreement securing the issuance. The joint agency may issue interim receipts or temporary bonds exchangeable for definitive bonds when the bonds are executed and available for delivery. The joint agency also may provide for the replacement of bonds which are mutilated, destroyed, or lost.

(C) Bonds may be issued pursuant to this chapter without obtaining the consent or approval of the State or any political subdivision, or agency, commission, or instrumentality of the State.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-150. Trust agreements for issuance of bonds.

The board of directors of the joint agency may elect to have bonds issued pursuant to this chapter secured by a trust agreement between the joint agency and a corporate trustee, which may be any trust company or bank having the powers of a trust company inside or outside the State. The trustee agreement or the resolution providing for the issuance of the bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders and of the trustee as may be reasonable and proper and not in violation of law, and may restrict the individual right of action by bondholders. The trust agreement or the resolution providing for the issuance of the bonds may contain covenants including, but not limited to, the:

(1) assignment or pledge of:

(a) all or a part of the revenues derived from the project financed by the bonds; or

(b) the contracts and any collateral between the joint agency and any of its members or other governmental entities;

(2) rents, rates, fees, and charges to be established, maintained, and collected and the use and disposal of revenues, gifts, grants, and funds received by the joint agency;

(3) setting aside, investment, regulation, and disposition of reserves;

(4) custody, collection, securing, investment, and payment of monies held for the payment of bonds;

(5) limitations or restrictions on the purposes to which the proceeds of sale of issued bonds must be applied;

(6) limitations or restrictions on the issuance and security of additional bonds or the refunding of outstanding or other bonds;

(7) procedure for amending the terms of a contract with bondholders;

(8) events of default and the rights and liabilities arising upon default, and the terms and conditions upon which bonds issued pursuant to this chapter are or may be declared due before maturity, and the terms and conditions upon which that declaration and its consequences may be waived;

(9) preparation and maintenance of a budget;

(10) retention or employment of conducting engineers, independent auditors, and other technical consultants;

(11) limitations on, or the prohibition of, free service to a person, firm, or corporation, public or private;

(12) acquisition and disposal of property, except that a project or part of a project must not be mortgaged by the trust agreement or resolution. The joint agency may mortgage other property owned by it;

(13) provisions for insurance and for accounting reports and their inspection and audit;

(14) continuing operation and maintenance of the project.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-160. Payment of bonds, expenses and other obligations; pledge and resulting lien.

(A) The joint agency may fix, charge, and collect rents, rates, fees, and charges for services provided by the agency or the use of a project so as to provide revenues, for so long as the bonds are outstanding and unpaid, at least sufficient together with other available funds to:

(1) pay all costs of and charges and expenses in connection with the proper operation and maintenance of its projects and for all necessary repairs, replacements, or renewals;

(2) pay when due the principal and interest and any premiums on all bonds payable from the revenues;

(3) create and maintain reserves and comply with covenants required by a resolution or trust agreement authorizing and securing bonds; and

(4) pay amounts which the joint agency may be obligated by law or contract to pay from the revenues.

(B) A pledge made by a joint agency pursuant to this chapter is valid and binding from the date the pledge is made. The revenues, securities, and other monies pledged and held or received afterwards by the joint agency or fiduciary are subject immediately to the lien of the pledge without physical delivery of it or other act, and the lien of the pledge is valid and binding as against all parties having claims in tort, contract, or otherwise against the governmental entity or joint agency without regard to whether the parties have notice of it.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-170. Investment of monies from bond.

The resolution authorizing the bonds of an issue or the trust agreement securing the bonds may provide that the monies may be invested temporarily and reinvested pending disbursement in securities and other investments provided in the resolution or trust agreement. The resolution or trust agreement must provide that a bank or trust company with which the monies are deposited shall act as trustee of the monies and hold and apply them for the purposes of this joint agency, subject to regulation as this chapter and the resolution or trust agreement provide.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-180. Enforcement of bonds.

A holder of bonds issued pursuant to this chapter and the trustee pursuant to a trust agreement, except to the extent the rights are restricted by the trust agreement or the resolution authorizing the issuance of the bonds, may protect and enforce, either at law or in equity, by suit, action, mandamus, or other proceeding, all rights and compel performance of all duties arising out of the law of the State or terms of the trust agreement or resolution or other contract.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-190. Bonds as investment securities.

All bonds issued pursuant to this chapter are investment securities within the meaning of and for all the purposes of Chapter 8, Title 36 subject only to the provisions of the bonds pertaining to registration, regardless of whether or not the bonds authorized by this chapter are of such form and character as to be investment securities pursuant to Chapter 7, Title 36.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-200. Investment in bonds by guardians and other fiduciaries.

It is lawful for all executors, administrators, guardians, committees, and other fiduciaries to invest monies in their hands in bonds issued pursuant to this chapter.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-210. Bonds as special obligations; revenues pledged to payment.

The bonds issued pursuant to this chapter are special obligations of the joint agency issuing them. The principal and interest and any premium on the bonds are not payable from the general fund of the joint agency, nor are they a legal or equitable pledge, charge, lien, or encumbrance upon any of its property, income, receipts, or revenues, except the funds which are pledged pursuant to the resolution authorizing the bonds or the trust agreement securing the bonds. A bond must recite in substance that the principal of and interest on the bond is payable only from the revenues pledged to its payment and that the joint agency is not obligated to pay the principal or interest except from those revenues.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-220. Issuance of refunding bonds.

A joint agency may provide by resolution for the issuance of refunding bonds of the joint agency for the purpose of refunding outstanding bonds issued pursuant to this chapter, including the payment of a redemption premium on them and interest accrued to the date of their redemption. The refund of outstanding bonds may be exercised as considered desirable by the board of the joint agency. The issuance of the bonds, their maturities and other terms, the rights of their holders, and the rights, duties, and obligations of the joint agency in respect to the bonds must be governed by the provisions of this chapter relating to the issuance of bonds to the extent those provisions apply.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-230. Rights of personnel.

(A) Personnel employed or appointed by a member of a joint agency to work for it have the same authority, rights, privileges, and immunities, including coverage pursuant to workers' compensation laws, which the officers, agents, and employees of the appointing member enjoy within the territory of that member when they are acting within the scope of their authority or in the course of their employment.

(B) Personnel employed or appointed directly by a joint agency may participate in the South Carolina Retirement System if they are residents of this State with the same rights, privileges, obligations, and responsibilities as if they were employees of a governmental entity.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-240. Annual report; audit.

At the close of each fiscal year, a joint agency shall submit an annual report of its activities for the preceding year to each member, including a complete operating and financial statement covering the operations of the joint agency during the year. The joint agency shall cause an audit of its books of record and accounts to be made at least once a year by a certified public accountant, and the cost of the audit may be treated as a part of the cost of construction of a project or otherwise as part of the expense of administration of a project covered by the audit.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-250. Contracts with federal and other state government agencies; grants and loans.

(A) The board of directors of a joint agency may make application and enter into contracts for and accept grants-in-aid and loans from the federal and state governments and their agencies or political subdivisions, including members, for planning, acquiring, constructing, expanding, maintaining, and operating a project or facility or participating in a reserve or development program or performing a function which a member of the joint agency may authorize by general or local law to provide or perform.

(B) The board of directors of a joint agency may:

(1) enter into and carry out contracts with the state or federal government or an agency or institution through which the government, agency, or institution grants financial or other assistance to the member or joint agency;

(2) accept assistance or funds granted or loaned by the state or federal government with or without a contract;

(3) agree to and comply with reasonable conditions imposed upon grants or loans; and

(4) make expenditures from granted funds.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-260. Eminent domain.

A joint agency formed by governmental entities which themselves possess the power of eminent domain for the purpose for which the joint agency was formed possesses the power of eminent domain within the jurisdictional limits of its members in accordance with Sections 5-7-50 and 4-29-30 or other provision of law as may be applicable so as to effectuate the purposes of this chapter and may exercise the power as provided in Title 28.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-270. Immunity from personal liability.

A director of a joint agency or officer of a governmental entity or person acting for him is not subject to personal liability by reason of carrying out any of the powers expressly or impliedly provided in this chapter while acting within the scope of his authority.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-280. Relation of Chapter to existing laws.

This chapter provides an additional method for accomplishing the acts authorized, and is supplemental to powers conferred by existing laws and not in derogation of powers now existing. If a provision of this chapter is inconsistent with the provisions of other general, special, or local law, the provisions of this chapter control.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-290. Construction.

The provisions of this chapter must be liberally construed.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.



SECTION 6-24-300. Limitation on retail sales of services.

This chapter does not empower a joint agency to make retail sales of services to residential, commercial, or industrial consumers beyond the service areas of its members, as those areas may be constituted from time to time, nor does it alter the service area of a governmental entity as it now exists.

HISTORY: 2003 Act No. 8, Section 2, eff April 21, 2003.






CHAPTER 25 - JOINT AUTHORITY WATER AND SEWER SYSTEMS ACT

SECTION 6-25-5. Legislative findings.

The General Assembly finds that:

(1) The availability of water and sewer services to assist economic development and to provide for the health, safety, and welfare of its people is a very critical matter for this State.

(2) It is appropriate to make it possible for a member of a joint authority water system to utilize certain sources of revenues available to them, including payments in lieu of taxes, to assist in the development of additional water and sewer treatment capacity and the provision of collection and distribution lines.

(3) It is desirable to facilitate a joint authority water and sewer system in accommodating the desires of its members in projects and financings that affect only those members.

HISTORY: 1997 Act No. 74, Section 1; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-10. Short title.

This chapter may be cited as the "Joint Authority Water and Sewer Systems Act".

HISTORY: 1983 Act No. 82, Section 2; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-20. Definitions.

For purposes of this chapter:

(1) "Joint Authority Water and Sewer System" or "joint system" means a government entity organized under this chapter to undertake or acquire a water or sewer project.

(2) "State" means the State of South Carolina.

(3) "Project" means a project undertaken by a joint authority water and sewer system to:

(a) impound, produce, treat, transmit, distribute, sell, and service water to a member, or to an authority that is not a member but who is engaged in providing water or sewer service, or to any other person or entity if water service is not otherwise available from any other source when approved by the governing body of each member; and

(b) collect, transport, process, treat, dispose, and control municipal, domestic, industrial, or communal waste, flood water, or storm water, whether in fluid, solid, or composite state, including specifically the control, abatement, or reduction of pollution for a member, or for an authority that is not a member and is engaged in waste and wastewater collection, treatment, and disposal, or to any other person or entity if sewer service is not otherwise available from any other source when approved by the governing body of each member.

(4) "Cost" or "cost of a project" means, but is not limited to, the cost of acquisition, construction, reconstruction, improvement, enlargement, or extension of any project, including the cost of studies, plans, specifications, surveys, and estimates of costs and revenues relating to the project; the cost of land, land rights, rights-of-way and easements, water rights, fees, permits, approvals, licenses, certificates, franchises, and the preparation of applications for and security for them; administrative, legal, professional, engineering, and inspection expenses; financing fees, expenses, and costs; working capital; insurance; interest on the bonds during the period of construction and for a reasonable period after construction as may be determined by the commission of the joint system; establishment of reserves; and all other expenditures of the joint system incidental, necessary, or convenient to the acquisition, construction, reconstruction, improvement, enlargement, or extension of any project and the placing of the project in operation.

(5) "Governing body" means with respect to an authority; the board, commission, council, or other entity charged by law with governing the authority.

(6) "Authority" includes:

(a) a county or municipality incorporated under the laws of this State;

(b) a consolidated political subdivision of this State;

(c) a commission of public works; and

(d) an agency or public body created under the laws of this State and authorized by legislation to be engaged in the sale and service of water for industrial and domestic purposes, or the collection for treatment of wastewater.

(7) "Revenue bonds" and "bonds" mean bonds, notes, certificates, or other obligations of a joint system issued pursuant to the provisions of this chapter and include a refinancing or refunding of bonds, notes, certificates, or other obligations, but which must be paid solely from the revenue or another source of funds available to a joint system.

(8) "Member of a joint system" means an authority that has taken the actions necessary to form or join the joint system.

(9) "Construction note" or "note" means a note of a joint system issued to provide funding for the creation of a financing pool and the costs associated with it.

(10) "Financing agreement" means an agreement entered into by a joint system organized to create a financing pool and a member of it in connection with the lending of the proceeds of construction notes or portion thereof by the joint system to the member so as to provide for the repayment of amounts loaned and interest on it by the member to the joint system.

(11) "Financing pool" means a fund of money, obtained through the issuance of a construction note of a joint authority water and sewer system, which may be loaned to the members of it by way of interim financing. A joint system may not lend more than five percent of the principal amount of a financing pool to a not-for-profit corporation established pursuant to Chapter 35 of Title 33.

(12) "Government" means the United States of America, acting through the United States Department of Agriculture, or its successor, and the agencies and divisions of it.

(13) "Interim financing" means bond anticipation notes issued pursuant to the provisions of Sections 11-17-10 to 11-17-120 in anticipation of the issuance of bonds of an authority to be sold to the government.

HISTORY: 1983 Act No. 82, Section 2; 1986 Act No. 312, Section 1; 1986 Act No. 456, Sections 1-4; 1997 Act No. 74, Section 2; 1999 Act No. 113, Sections 4, 5; 2001 Act No. 78, Section 3; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-25. Authority to purchase, construct, etc., facilities.

In addition to all other project purposes, the joint system formed under the Joint Authority Water and Sewer Systems Act is authorized to purchase, construct, acquire, own, operate, maintain, repair, and improve any and all works, improvements, facilities, plants, equipment, transportation lines, pump stations, sewage treatment plants, apparatus, and appliances incidental, helpful, or necessary to its members upon request and approval of its members in accordance with the bylaws of the joint system.

HISTORY: 1986 Act No. 312, Section 2; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-30. Creation of joint systems.

(A) The governing body of an authority may join another authority to form a joint system after ascertaining by resolution that a joint system best serves the interests of the authority, its citizens, and its customers.

(B) A joint system may be formed:

(1) to plan, finance, develop, construct, acquire, improve, enlarge, sell, lease, maintain, and operate a project to service the needs of its service area;

(2) to create a finance pool; or

(3) both.

(C) A governing body of a member of a joint system may plan and enter a contract in connection with a project of the joint system consistent with the terms of this chapter.

(D) An authority may conduct a study to assess the necessity and feasibility of a project.

HISTORY: 1983 Act No. 82, Section 2; 1999 Act No. 113, Section 6; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-35. Extension of provisions applicable to water.

A reference to the purpose of a project in this chapter pertaining specifically to water includes all the purposes as provided in Sections 6-25-20(3) and 6-25-25 and a power or authority provided for in this chapter to a joint system or a member of a joint system may be exercised with respect to any project or purpose of the joint system.

HISTORY: 1986 Act No. 312, Section 3; 1995 Act No. 145, Part II, Section 91A; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-40. Notice of ordinance or resolution creating system; objections; exception.

An authority adopting a resolution to create a joint system shall publish notice of the adoption of the resolution in a newspaper of general circulation within the county in which the governing body is located. The publication must be made once a week for two consecutive weeks following the adoption of the resolution. A person affected by the adoption of the resolution may institute an action in the circuit court for the county in which the governing body is located within twenty days following the last publication of the notice prescribed challenging the action of the governing body and not thereafter.

HISTORY: 1983 Act No. 82, Section 2; 1999 Act No. 113, Section 7; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-50. Agreement as to number of commissioners each member may appoint; application filed with Secretary of State; corporate certificate.

(A) The governing bodies of the members of a joint system shall form an agreement specifying the number of commissioners each member may appoint to a commission created to govern the joint system pursuant to Section 6-25-60.

(B) Two or more commissioners shall file with the Secretary of State an application signed by the commissioner of each proposed member setting forth:

(1) the names of all proposed members and their respective appointed commissioners;

(2) a certified copy of:

(a) the resolution of each member determining it is in its best interest to participate in the proposed joint system; and

(b) the resolution appointing the member's commissioner;

(3) the desire that the joint system be organized as a public body corporate and politic under this chapter;

(4) the name which is proposed for the joint system; and

(5) the purpose for creation of the joint system.

The Secretary of State shall file the application if after examining it and determining that it complies with the requirements in this section and that the proposed name of the joint system is not identical with that of any other corporation of the State or any agency or instrumentality or so nearly similar as to lead to confusion and uncertainty.

After the application has been filed, the Secretary of State shall issue a corporate certificate that must be filed with the application, and the joint system then must be constituted a public body corporate and politic under the name proposed in the application. The corporate certificate shall set forth the names of all voting members and of the name of the joint system. There also must be stated upon the corporate certificate the purpose for which it has been created, as set forth in the application. Notice of the issuance of such corporate certificate must be given to all members of the joint system by the Secretary of State.

In any suit, action, or proceeding involving the validity or enforcement of, or relating to, contract of a joint system, the joint system in the absence of establishing fraud shall be conclusively considered to have been established in accordance with the provisions of this chapter upon proof of the issuance of the certificate by the Secretary of State. A copy of the certificate, duly certified by the Secretary of State, is admissible in evidence in any suit, action, or proceeding and is conclusive proof of the filing and contents.

HISTORY: 1983 Act No. 82 Section 2; 1999 Act No. 113, Section 8; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-60. Joint system to be managed and controlled by commission; appointment of commissioners; oath; records; seal; quorum; vacancies; expenses.

(A) The management and control of a joint system is vested in a commission that may consist of no fewer than five members and no more than eleven members. The governing body of each voting member of a joint system shall appoint a commissioner, pursuant to Section 6-25-50(A), to serve as a commissioner of the joint system. A commissioner has one vote and may have additional votes as a majority of the members of the joint system determines. A commissioner serves at the pleasure of the governing body by which he was appointed. A commissioner, before entering upon his duties, shall take and subscribe to an oath before a person authorized by law to administer oaths to execute the duties of his office faithfully and impartially, and a record of each oath must be filed with the governing body of the appointing authority.

Notwithstanding the provisions of this subsection requiring the commission managing a joint system to have no fewer than five members and no more than eleven members, a joint system in existence on this section's effective date and having fewer than five members or more than eleven members on this section's effective date may continue to maintain the number of members serving on the section's effective date and may add additional members as its commissioners determine.

(B) The commissioners of the joint system shall annually, or biennially, if provided in the bylaws of the joint system, elect, with each commissioner having one vote, one of the commissioners as chairman, another as vice chairman, and other persons who may, but need not be commissioners, as treasurer, secretary and, if desired, assistant secretary. The office of treasurer may be held by the secretary or assistant secretary. The commission may also appoint such additional officers as it deems necessary. The secretary or assistant secretary of the joint system shall keep a record of the proceedings of the joint system, and the secretary must be the custodian of all books, records, documents, and papers filed with the joint system, the minute book or journal of the joint system, and its official seal.

(C) A majority of the commissioners of the joint system shall constitute a quorum. A vacancy on the commission of the joint system shall not impair the right of a quorum to exercise all rights and perform all the duties of a joint system. Any action taken by the joint system under the provisions of this chapter may be authorized by resolution at any regular or special meeting held pursuant to notice in accordance with bylaws of the joint system, and each resolution shall take effect immediately and need not be published or posted. Except as is otherwise provided in this chapter or in the bylaws of the joint system, a majority of the votes which the commissioners present are entitled to cast, with a quorum present, shall be necessary and sufficient to take any action or to pass any resolution. No commissioner of a joint system shall receive any compensation solely for the performance of duties as a commissioner, but each commissioner may be paid per diem, mileage, and subsistence expenses, as provided by law for state boards, committees, and commissions, incurred while engaged in the performance of such duties.

HISTORY: 1983 Act No. 82, Section 2; 1988 Act No. 569; 1999 Act No. 113, Section 9; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-70. Change in membership of joint system.

(A) After the creation of a joint system, any other authority may become a member upon:

(1) adoption of a resolution or ordinance by the governing body complying with the requirements of Section 6-25-40 including publication of notice;

(2) submission of an application to the joint system; and

(3) approval of the application by resolution of the governing body of each member of the joint system except in the case of a joint system organized for the purpose of creating a financing pool, in which case the application must be approved by resolution of the commission.

(B) A member may withdraw from a joint system by resolution or ordinance of its governing body. A contractual right acquired or contractual obligation incurred by a member while it was a member remains in full force and effect after the member's withdrawal.

(C) Notice of a change in membership must be filed in the Office of the Secretary of State. No change is final until this filing occurs. The filing is not required if a joint system is organized only for the purpose of creating a financing pool.

HISTORY: 1983 Act No. 82, Section 2; 1999 Act No. 113, Section 10; 2000 Act No. 404, Section 10; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-80. Dissolution of system.

Whenever the commission of a joint system and the governing body of each of its members shall by resolution or ordinance determine that the purposes for which the joint system was formed have been substantially fulfilled and that all bonds issued and all other obligations incurred by the joint system have been fully paid or satisfied, the commission and members may declare the joint system to be dissolved. On the effective date of the resolution or ordinance, the title to all funds and other income and property owned by the joint system at the time of dissolution must be disbursed to the voting members of the joint system according to its bylaws.

HISTORY: 1983 Act No. 82, Section 2; 1999 Act No. 113, Section 11; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-90. Executive committee; composition; powers; terms of office; vacancies; filing notice of change with Secretary of State.

The commission of a joint system may create an executive committee, the composition of which must be set forth in the bylaws of the joint system. The composition of the executive committee shall afford a fair representation of the members. The executive committee may exercise such powers during intervals between the commission's meetings as provided by the commission. The terms of office of the members of the executive committee and the method of filling vacancies must be fixed by the bylaws of the joint system. A change in membership of a joint system is not final until notice of the change is filed with the Secretary of State, except where a joint system is organized to create a financing pool.

HISTORY: 1983 Act No. 82, Section 2; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-100. Powers of joint system.

A joint system shall have all the rights and powers of a public body politic and corporate of this State, necessary or convenient to carry out the provisions of this chapter, including, without limitation, the power or right to:

(1) have perpetual succession;

(2) sue and be sued;

(3) adopt, use, and alter a corporate seal;

(4) maintain a principal office;

(5) make bylaws for the management and regulation of its affairs;

(6) receive, administer, and comply with the conditions and requirements respecting any gift, grant, or donation of any property or money;

(7) purchase, build, construct, maintain, rent, lease, and operate ditches, tunnels, culverts, equipment, flumes, conduits, mains, pipes, dykes, dams, reservoirs, water treatment facilities, and any facilities to impound, treat, produce, transmit, distribute, operate, service, or sell water or to collect and treat wastewater in connection with the project;

(8) acquire and operate machines, appliances, or appurtenances necessary or useful to construct, operate, or maintain the system;

(9) enter contracts to purchase or sell water or provide sewer service;

(10) prescribe rates or regulations under which water is sold;

(11) make contracts and execute instruments or documents necessary or convenient to carry on the business of the joint system;

(12) sell, lease, exchange, transfer, or otherwise dispose of or to grant an option concerning an interest in property in conformity with state law;

(13) acquire by purchase, lease, gift, or otherwise, or to obtain an option for the acquisition of property, real or personal, improved or unimproved, including an interest in land less than the fee in conformity with state law;

(14) borrow money and issue revenue bonds or notes of the joint system, to loan the proceeds of any borrowing to any member of the joint system to be paid solely from revenues of the system, the loan repayments of members, and such other funds as may be available therefor with a favorable vote of two-thirds of the commissioners. A bond or note may not be issued, the payment for which depends upon a contract or agreement with a member except with the approval of the governing body of such member, by resolution of the governing body of the member. The requirements of this item are satisfied and no further action is required with respect to a bond or note issued to finance a project that has been approved by the governing body of the member as provided in Section 6-25-110. The approval of a note or bond under this chapter shall include an issuance in one or more series and any refunding or refinancing of them so that only the original issuance of the debt must be approved. The members of a joint system may prescribe additional procedures and requirements as they determine appropriate to issue a note or bond in the bylaws of a joint system;

(15) pledge or assign money, rents, charges, or other revenue and proceeds derived by the joint system from the sale of property, insurance, or a condemnation award;

(16) authorize the construction, operation, or maintenance of a project by a person, firm, or corporation, including a political subdivision and agency of a state of the United States;

(17) apply to the appropriate agencies of the State, the United States or another state, and to another proper agency to obtain a permit, license, certificate, or approval as necessary; and to construct, maintain, and operate the project in accordance with such a license, permit, certificate, or approval;

(18) appoint officers, agents, employees, and servants to prescribe the duties of such, to fix their compensation, and to determine if and to what extent they shall be bonded for the faithful performance of their duties;

(19) employ engineers, architects, attorneys, appraisers, financial advisors, or other consultants or employees required, and to fix and pay their compensation from funds available to the joint system;

(20) make use of county and state highway rights-of-way in which to lay pipes and lines, in such manner and under such conditions as the appropriate officials in charge of such rights-of-way shall approve;

(21) exercise the power of eminent domain as provided by the laws of this State;

(22) before, and in connection with the acquisition of a project, study, plan, finance, own, operate, and maintain the project, and after the acquisition, to study, plan, finance, acquire, construct, reconstruct, improve, enlarge, extend, own, operate, and maintain an additional project;

(23) acquire by negotiated purchase or lease an existing project, a project under construction, or other property, either individually or jointly, with another authority in this State or another state owning a water or sewer facility or with a political division or agency of another state, or another joint system created pursuant to this chapter;

(24) dispose of by negotiated sale or lease, an existing project, a project under construction, or other property, either individually or jointly, with one or more authority in this State or another state owning a water or sewer facility or with a political subdivision or agency of another state or with another joint system created pursuant to this chapter;

(25) fix, charge, and collect rents, rates, fees, and charges for water or sewage services, and commodities sold, furnished, or supplied through a project; and

(26) acquire and operate a water treatment system, water distribution system, or sewer system, including the system of a member if its consent is first obtained and referendum approval is obtained in those instances where required by law.

Provided, that the provisions of (7), (8), (9), (11), (17), (18), (21), (22), (23), (24), (25), and (26) do not apply to a joint system organized solely for the purpose of creating a financing pool.

HISTORY: 1983 Act No. 82, Section 2; 1986 Act No. 456, Section 5; 1995 Act No. 145, Part II, Section 91B; 1997 Act No. 74, Section 3; 1999 Act No. 113, Sections 12, 13; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-110. Authorization to incur debt and issue bonds.

A joint system may incur debt for any of its purposes and may issue bonds pledging to the payment as to both principal and interest the revenues, or any portion, derived or to be derived from all or any of its projects and any additions and betterments or extensions or contributions or advances from its members or other sources of funds available to it. A joint system may not undertake a project required to be financed, in whole or in part, with the proceeds of bonds without the approval of the governing bodies of each member which is obligated or to be obligated under any contract for the payment of amounts to be pledged as security therefore and a favorable vote of two-thirds of all commissioners. A joint system formed only for the purpose of creating a financing pool may issue notes in anticipation of the issuance of bonds by its members to the government.

HISTORY: 1983 Act No. 82, Section 2; 1997 Act No. 74, Section 4; 1999 Act No. 113, Section 14; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-111. Issuance, sale, and execution of bonds; use of proceeds; issuance of temporary bonds; replacement of bonds.

(A) A joint system may issue bonds for the purpose of paying all or any part of the cost of any of the purposes authorized in this chapter. The principal of, premium, if any, and the interest on the bonds are payable solely from the respective funds provided for such payment by this chapter. The bonds of each issue may be sold at public or private sale. The bonds may be sold at a price, and must bear interest at a rate, as may be determined by the commission of the joint system. The bonds of each issue must be dated and must mature in amounts and at times not exceeding fifty years from their respective dates, as may be determined by the commission of the joint system, and may be made redeemable before maturity at a price and under terms and conditions as may be fixed by the commission of the joint system before the issuance of the bonds. The commission of the joint system shall determine the form and the manner of execution of the bonds, including any interest coupons to be attached to them, and shall fix the denomination of the bonds and the place of payment of principal and interest, which may be at any bank or trust company within or without the State. In case any officer whose signature or a facsimile of whose signature appears on any bonds or coupons ceases to be an officer before the delivery of the bonds, the signature of the facsimile is nevertheless valid and sufficient for all purposes the same as if he had remained in office until the delivery. The commission of the joint system also may provide for the authentication of the bonds by a trustee or fiscal agent. The bonds may be issued in coupon or in fully registered form, or both, as the commission of the joint system may determine, and provisions may be made for the registration of any coupon bonds as to the principal alone and also as to both principal and interest; and for the reconversion into coupon bonds of any bonds registered as to both principal and interest, and for the interchange of registered and coupon bonds.

(B) The proceeds of the bonds of each issue may be used solely for the purposes for which the bonds are issued, and must be disbursed in a manner and under restrictions, if any, as the commission of the joint system may provide in the resolution authorizing the issuance of the bonds or in any trust agreement securing them. The joint system may issue interim receipts or temporary bonds, with or without coupons, exchangeable for definitive bonds when the bonds have been executed and are available for delivery. The joint system also may provide for the replacement of any bonds which have become mutilated or have been destroyed or lost.

(C) Bonds may be issued under provisions of this chapter without obtaining the consent or approval of the State or any political subdivision or any agency, commission, or instrumentality of them, but no joint system shall undertake any project required to be financed, in whole or in part, with the proceeds of bonds without the approval of the governing bodies of members as prescribed in Section 6-25-110.

HISTORY: 1986 Act No. 456, Section 6; 1997 Act No. 74, Section 5; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-112. Trust agreements or resolutions providing for issuance of bonds.

In the discretion of the commission of the joint system, any bonds issued under the provisions of this chapter may be secured by a trust agreement by and between the joint system and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State. The trust agreement or the resolution providing for the issuance of the bonds may contain provisions for protecting and enforcing the rights and remedies of the bondholders and of the trustees as may be reasonable and proper and not in violation of law, and may restrict the individual right of action by bondholders. The trust agreement or the resolution providing for the issuance of the bonds may contain covenants including, but not limited to, the following:

(1) the pledge of the revenue derived from the project to be financed by the bonds or from the water system or facilities of a joint system;

(2) the rents, rates, fees, and charges to be established, maintained, and collected, and the use and disposal of revenues, gifts, grants, and funds received or to be received by the joint system;

(3) the setting aside of reserves and the investment, regulation, and disposition of the reserves;

(4) the custody, collection, securing, investment, and payment of any monies held for the payment of bonds;

(5) limitations or restrictions on the purposes to which the proceeds of sale of bonds then or thereafter issued may be applied;

(6) limitations or restrictions on the issuance of additional bonds; the terms upon which additional bonds may be issued and secured; or the refunding of outstanding or other bonds;

(7) the procedure to amend the terms of a contract with bondholders, the percentage of bonds the bondholders of which must consent thereto, and the manner in which the consent may be given;

(8) events of default and the rights and liabilities arising on default, the terms and conditions upon which a bond issued under this chapter becomes or may be declared due before maturity, and the terms and conditions upon which the declaration and its consequences may be waived;

(9) the preparation and maintenance of a budget;

(10) the retention or employment of engineers, independent auditors, and other technical consultants;

(11) limitations on or the prohibition of free service to any public or private person;

(12) the acquisition and disposal of property, but no project or part of a project may be mortgaged by the trust agreement or resolution;

(13) provisions for insurance and for accounting reports and the inspection and audit of them;

(14) the continuing operation and maintenance of the project; or

(15) conditions under which the bonds may be defeased.

HISTORY: 1986 Act No. 456, Section 6; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-113. Revenues from which bonds payable; statement of restriction.

The bonds are special obligations of the joint system issuing them. The principal of, premium, if any, and interest on the bonds are not payable from the general funds of the joint system, nor do they constitute a legal or equitable pledge, charge, lien, or encumbrance upon any of its property or upon any of its income, receipts, or revenues, except the funds which are pledged under the resolution authorizing the bonds or the trust agreement securing the bonds. Neither the faith and credit nor the taxing power of the State or an authority is, or may be, pledged for the payment of the principal of or interest on the bonds, and no holder of the bonds has the right to compel the exercise of the taxing power by the State or an authority or the forfeiture of any of its property in connection with any default. However, the provisions of this section do not affect the ability of any member county or authority from providing a pledge of all or part of any revenues derived as payments in lieu of taxes with respect to a project. Every bond must recite in substance that the principal of and interest on the bond is payable solely from the revenues and other funds pledged to its payment and that the joint system is not obligated to pay the principal or interest except from such revenues and funds so pledged.

HISTORY: 1986 Act No. 456, Section 6; 1997 Act No. 74, Section 6; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-114. Issuance of refunding bonds.

A joint system may provide by resolution for the issuance of refunding bonds of the joint system for the purpose of refunding outstanding bonds that have been issued under the provisions of this chapter, including the payment of any redemption premium and interest accrued or to accrue to the date of redemption of the bond. The issuance of the bonds, their maturities, and other details, the rights of their holders, and the rights, duties, and obligations of the joint system in respect to the bonds are governed by the provisions of this chapter that relate to the issuance of bonds.

HISTORY: 1986 Act No. 456, Section 6; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-115. Financing pools and construction notes.

(A) A joint system organized only for the purpose of creating a financing pool may issue from time to time its construction notes for the purpose of creating a financing pool and providing funds to defray the cost of administration of the financing pool and the costs of issuance of the construction notes. The principal, applicable premium, and interest on an issue of construction notes must be payable solely from the proceeds of the construction notes, earning on the proceeds, the proceeds of bonds issued to the government by members of the joint system, financing agreements between the joint system and its members, and such funds and accounts of the joint system as provided by the resolution of the commission authorizing the issuance of such issue of construction notes or a trust agreement securing the issue of construction notes. Each issue of construction notes may be sold at public or private sale. The construction notes may be sold at a price, and must bear interest at a rate, as may be determined by the commission of the joint system. The construction notes of each issue must be dated and must mature in amounts and at times not exceeding two years from their respective dates, as may be determined by the commission of the joint system, and may be made redeemable before maturity at a price and under terms and conditions as may be fixed by the commission of the joint system before the issuance of the construction notes. The commission of the joint system shall determine the form and the manner of execution of the construction notes, including any interest coupons to be attached to them, and shall fix the denomination of the construction notes and the place of payment of principal and interest, which may be at any bank or trust company within or without the State. In case any officer whose signature or a facsimile of whose signature appears on any construction note or coupons ceases to be an officer before the delivery of the construction notes, the signature of the facsimile is nevertheless valid and sufficient for all purposes the same as if he had remained in office until the delivery. The commission of the joint system also may provide for the authentication of the construction notes by a trustee or fiscal agent. The construction notes may be issued in bearer or in fully registered form, or both, as the commission of the joint system may determine.

(B) The proceeds of the construction notes of each issue may be used solely for the purposes for which the construction notes are issued, and must be disbursed in a manner and under restrictions, if any, as the commission of the joint system may provide in the resolution authorizing the issuance of the construction notes or in any trust agreement securing them. The joint system also may provide for the replacement of any construction notes which have become mutilated or have been destroyed or lost.

(C) The proceeds of the construction notes must be applied solely to the costs of issuance thereof, the cost of administration of the joint system, to capitalized interest on the notes, and to create a financing pool.

(D) Money in a financing pool may be loaned to members of the joint system upon such terms and conditions as are set forth by the resolution of the commission authorizing construction notes issued to provide funds for the financing pool or a trust agreement securing the issue of construction notes, provided, however, that the loan made from the financing pool may be only made upon the delivery by the borrower of such funds of a letter of commitment from the government to provide permanent financing for the capital project to be initially financed by the loan.

(E) A construction note must be a special obligation of the joint system that issued the note, and the full faith, credit, and the taxing power of this State and its political subdivisions may not be pledged for these notes. All construction notes shall include a legend substantially similar to the following:

THIS NOTE IS A SPECIAL AND LIMITED OBLIGATION OF (NAME OF JOINT SYSTEM), A BODY CORPORATE AND POLITIC OF THE STATE OF SOUTH CAROLINA. THE PRINCIPAL OF, PREMIUM, IF ANY, AND INTEREST ON THIS NOTE IS NOT PAYABLE FROM THE GENERAL FUNDS OF THE (NAME OF JOINT SYSTEM), NOR DOES IT CONSTITUTE A LEGAL OR EQUITABLE PLEDGE, CHARGE, LIEN, OR ENCUMBRANCE UPON ANY OF ITS PROPERTY OR UPON ANY OF ITS INCOME, RECEIPTS, OR REVENUES, EXCEPT THE FUNDS WHICH ARE PLEDGED UNDER THE RESOLUTION AUTHORIZING THE ISSUANCE OF THIS NOTE OR THE TRUST AGREEMENT SECURING THIS NOTE. THIS NOTE DOES NOT CONSTITUTE A DEBT, LIABILITY, OR OTHER OBLIGATION OF THE STATE OF SOUTH CAROLINA, OR ANY POLITICAL SUBDIVISION OF IT. THE (NAME OF JOINT SYSTEM) IS NOT OBLIGATED TO PAY THIS NOTE OR THE INTEREST HEREON EXCEPT FROM THE REVENUES, FUNDS, AND ASSETS PLEDGED THEREFORE, AND NEITHER THE FAITH AND CREDIT NOR THE TAXING POWER OF THE STATE OF SOUTH CAROLINA. THE (NAME OF JOINT SYSTEM) OR ITS MEMBER ENTITIES IS PLEDGED TO THE PAYMENT OF THE PRINCIPAL OF OR INTEREST ON THIS NOTE. NO HOLDER OF THIS NOTE HAS THE RIGHT TO COMPEL THE EXERCISE OF THE TAXING POWER BY THE STATE OR ANY POLITICAL SUBDIVISION OF IT OR THE FORFEITURE OF ANY OF ITS PROPERTY IN CONNECTION WITH ANY DEFAULT.

(F) A construction note may be issued pursuant to this chapter without obtaining the consent or approval of this State or its political subdivision, or an agency, commission, or instrumentality of this State, but such a construction note may not be issued without the prior approval of a majority of the commissioners of the joint system present and voting at a duly called meeting of it. A member is not liable for a payment in respect of a construction note issued by a joint system except with the approval of the governing body of the member, by resolution or ordinance of the governing body of the member.

(G) In the discretion of the commission of the joint system, any construction notes issued under the provisions of this chapter may be secured by a trust agreement by and between the joint system and a corporate trustee, which may be any trust company or bank having the powers of a trust company within or without the State. The trust agreement or the resolution providing for the issuance of the construction notes may contain provisions for protecting and enforcing the rights and remedies of the holders of the construction notes and of the trustees as may be reasonable and proper and not in violation of law, and may restrict the individual right of action by holders of construction notes. The trust agreement or the resolution providing for the issuance of the construction notes may contain covenants including, but not limited to, the following:

(1) the pledge of the proceeds of the construction notes, earnings on the proceeds, the proceeds of bonds issued to the government by members of the joint system, agreements between the joint system and its members, and the funds and accounts of the joint system;

(2) the terms and conditions of loans to be made from the financing pool;

(3) the setting aside of reserves and the investment, regulation, and disposition of the reserves;

(4) the custody, collection, securing, investment, and payment of any monies held for the payment of construction notes;

(5) limitations or restrictions on the purposes to which the proceeds of sale of construction notes then or thereafter issued may be applied;

(6) limitations or restrictions on the issuance of additional construction notes, the terms upon which additional construction notes may be issued and secured, or the refunding of outstanding or other construction notes;

(7) the procedure by which the terms of any contract with holders of construction notes may be amended, the percentage of construction notes the holders of which must consent to, and the manner in which the consent may be given;

(8) events of default and the rights and liabilities arising on default, the terms and conditions upon which construction notes issued under this chapter become or may be declared due before maturity, and the terms and conditions upon which the declaration and its consequences may be waived;

(9) the retention or employment of financial advisors, attorneys, independent auditors, and other technical consultants;

(10) provisions for insurance and for accounting reports and the inspection and audit of them; or

(11) conditions under which the construction notes may be defeased or redeemed.

HISTORY: 1999 Act No. 113, Section 1; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-120. Repayment of notes, obligations, or bonds.

A joint system may not pledge the full faith, credit, or taxing power of its members when borrowing money or issuing a bond, note, or other obligation. Only revenues and other funds available to the joint system may be used to pay or pledged to the repayment of any notes, obligations, or bonds.

HISTORY: 1983 Act No. 82, Section 2; 1997 Act No. 74, Section 7; 1999 Act No. 113, Section 15; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-125. Charges for services; pledges.

A joint system may fix, charge, and collect rents, rates, fees, and charges for its services. For so long as any bonds of a joint system are outstanding and unpaid, the rents, rates, fees, and charges must be fixed to provide revenues at least sufficient, together with other available funds, to pay all costs of and charges and expenses in connection with the proper operation and maintenance of its projects, and all necessary repairs, replacements, or renewals; to pay when due the principal of, premium, if any, and interest on all bonds payable from the revenues; to create and maintain reserves and comply with covenants as may be required by any resolution or trust agreement authorizing and securing bonds; and to pay any and all amounts which the joint system may be obligated to pay from the revenues by law or contract.

A pledge made by a joint system pursuant to this chapter is valid and binding from the date the pledge is made. The revenues, securities, and other monies so pledged and then held or thereafter received by the joint system or any fiduciary is immediately subject to the lien of the pledge without any physical delivery or further act, and the lien of the pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority or joint system without regard to whether the parties have notice.

HISTORY: 1986 Act No. 456, Section 7; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-126. Temporary investment of funds pending disbursements.

The resolution authorizing the bonds or construction notes of any issue or the trust agreement securing the bonds or construction notes may provide that any of the monies may be temporarily invested and reinvested pending disbursements and the securities and other investments provided in the resolution or trust agreement, and must provide that any bank or trust company with which the monies are deposited shall act as trustee of the monies and shall hold and apply them for the purposes of this chapter, subject to regulation as this chapter and the resolution or trust agreement may provide.

HISTORY: 1986 Act No. 456, Section 7; 1999 Act No. 113, Section 16; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-127. Enforcement of bondholder and construction note holder rights.

Any holder of bond or construction notes issued under the provisions of this chapter or any of the coupons appertaining to them, and the trustee under any trust agreement, except to the extent the rights given by this chapter may be restricted by the trust agreement or the resolution authorizing the issuance of the bonds or construction notes, may, either at law or in equity, by suit, action, mandamus, or other proceeding, protect and enforce any and all rights under the laws of the State or granted under this chapter, or, to the extent permitted by law, under the trust agreement or resolution authorizing the issuance of the bonds or under any agreement or other contract executed by the joint system pursuant to this chapter, and may enforce and compel the performance of all duties required by this chapter or by the trust agreement or resolution to be performed by any joint system or authority or by their officers, including the fixing, charging, and collecting of rents, fees, and charges.

HISTORY: 1986 Act No. 456, Section 7; 1999 Act No. 113, Section 17; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-128. Contracts between authority and joint system; duration.

An authority may contract to buy from the joint system water required for its present or future requirements, including the capacity and output, or a portion or share of one or more specified projects. An authority also may contract for the collection or treatment of wastewater, including present or future capacity, or a portion or share of another project. The creation of a joint system is an alternative method whereby an authority may obtain the benefits and assume the responsibilities of ownership in a project, so a contract may provide that the authority forming the contract is obligated to make a payment required by the contract whether or not a project is completed, operable, or operating notwithstanding the suspension, interruption, interference, reduction, or curtailment of the output of a project or the water contracted for, and that the payments under the contract are not subject to reduction, whether by offset or otherwise, and are not conditioned upon the performance or nonperformance of the joint system or any other member of the joint system under the contract or any other instrument. A contract with respect to the sale or purchase of capacity or output, or a portion or share of them, of a project entered into between a joint system and its member authorities also may provide that if an authority or authorities default in the payment of its or their obligations with respect to the purchase of the capacity or output, or a portion or share of them, in that event the remaining member authorities which are purchasing capacity and output under the contract are required to accept and pay for and are entitled proportionately to and may use or otherwise dispose of the capacity or output which was to be purchased by the defaulting authority.

A contract concerning the sale or purchase of capacity and output from a project may extend for a period not exceeding fifty years from the date of the contract and may be renewable and extended upon terms as the parties may agree for not exceeding an additional fifty years; and the execution and effectiveness is not subject to any authorizations or approvals by the State or any agency, commission, or instrumentality or political subdivision of them.

Payments by an authority under a contract for the purchase of capacity and output from a joint system may be made from the revenues derived from the ownership and operation of the water system of the authority or from such other sources of funds as may be available, including any amounts received as payments in lieu of taxes. An authority may not pledge its full faith, credit, and taxing power to secure its obligations to the joint system or the bonds of the joint system. An authority is obligated to fix, charge, and collect rents, rates, fees, and charges for water or sewer services, facilities, and commodities sold, furnished, or supplied through its water or sewer system sufficient to provide revenues adequate to meet its obligations under any contract and to pay any and all other amounts payable from or constituting a charge and lien upon the revenues, including amounts sufficient to pay the principal of and interest on general obligation bonds, if any, heretofore or hereafter issued by the authority for purposes related to its water or sewer system.

An authority that is a member of a joint system may furnish the joint system with money derived from the ownership and operation of its water or sewer system or facilities and provide the joint system with personnel, equipment, and property, both real and personal, and from any other sources legally available to it for such purposes. An authority also may provide services to a joint system.

A member of a joint system may contract for, advance, or contribute funds derived from the ownership and operation of its water or sewer system or facilities or from another legal source to a joint system as agreed upon by the joint system and the member, and the joint system shall repay the advances or contributions from the proceeds of bonds, operating revenue, or other funds of the joint system, together with interest as agreed upon by the member and the joint system.

HISTORY: 1986 Act No. 456, Section 7; 1997 Act No. 74, Section 8; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-129. Governmental functions; state tax exemption.

A joint system is an instrumentality of local government, and is authorized by this chapter exclusively for the performance of governmental functions, and the income of a joint system is exempt from state taxes.

HISTORY: 1999 Act No. 113, Section 2; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-130. Employment or appointment of personnel; rights, privileges, and benefits.

Personnel employed or appointed by a member to work for a joint system shall have the same authority, rights, privileges, and immunities including coverage under the Workers' Compensation laws which the officers, agents, and employees of the appointing member enjoy within the territory of that member whether within or without the territory of the appointing member when they are acting within the scope of their authority or in the course of their employment.

Personnel employed or appointed directly by a joint system shall be qualified for participation in the South Carolina Retirement System with the same rights, privileges, obligations, and responsibilities as they would have if they were employees of an authority, if they are residents of this State.

HISTORY: 1983 Act No. 82, Section 2; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-131. Restriction as to who may benefit from joint system income, profit or assets; exception.

The income, profit, or assets of a joint system may not inure to the benefit of an individual or private entity, except for a joint authority water and sewer system created under this chapter.

HISTORY: 1999 Act No. 113, Section 3; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-140. Annual system audit; reports.

There shall be an annual audit of each joint system and reports given to the governing body of each of the members. The costs shall be considered as part of the construction costs or part of expenses of administration.

HISTORY: 1983 Act No. 82, Section 2; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-145. Investment by fiduciaries in bonds and construction notes.

It is lawful for any executor, administrator, guardian, committee, or other fiduciary to invest any monies in his hand in bonds and construction notes issued under the provisions of this chapter.

HISTORY: 1986 Act No. 456, Section 8; 1999 Act No. 113, Section 18; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-150. Contracts with federal and state government and agencies.

The commission of any joint system may make application for grants and enter into contracts for and accept grants in aid and loans from the federal and state governments and their agencies in connection with the planning, acquiring, constructing, expanding, maintaining, and operating any project, or participating in any research or development program in connection therewith. The commission may agree to comply with any reasonable conditions which are imposed upon such grants, loans, or aids, and may accept such without a contract.

HISTORY: 1983 Act No. 82, Section 2; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-155. Bonds, interest coupons and construction notes as investment securities.

Whether or not the bonds and interest coupons appertaining to them and construction notes are of a form and character as to be investment securities under Chapter 8 of Title 36, all bonds and interest coupons appertaining to them and construction notes issued under this chapter are hereby made investment securities within the meaning of and for all the purposes of Chapter 8 of Title 36, subject only to the provisions of the bonds and construction notes pertaining to registration.

HISTORY: 1986 Act No. 456, Section 9; 1999 Act No. 113, Section 19; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-160. Tax status of evidences of indebtedness issued by joint system.

The principal and interest on the bonds, notes, construction notes, or other evidences of indebtedness issued pursuant to this chapter have the tax-exempt status prescribed by Section 12-2-50.

HISTORY: 1983 Act No. 82, Section 2; 1999 Act No. 113, Section 20; 2007 Act No. 59, Section 1, eff June 6, 2007.



SECTION 6-25-170. Construction of chapter.

The provisions of this chapter must be liberally construed.

HISTORY: 1983 Act No. 82, Section 2; 2007 Act No. 59, Section 1, eff June 6, 2007.






CHAPTER 27 - STATE AID TO SUBDIVISIONS ACT

SECTION 6-27-10. Short title.

This chapter may be cited as the State Aid to Subdivisions Act.

HISTORY: 1991 Act No. 171, Part II, Section 22A.



SECTION 6-27-20. Local Government Fund; fund exempt from mid-year cuts; exception.

There is created the Local Government Fund administered by the State Treasurer. This fund is part of the general fund of the State. It is the intent of the General Assembly that this fund not be subject to mid-year cuts. However, if mid-year cuts are mandated by the State Budget and Control Board to avoid a year-end deficit, this fund is not subject to such cuts, except by a majority vote of the entire State Budget and Control Board which is separate and apart from any other reduction. These cuts are permitted only to the extent that counties and municipalities do not receive less funding than received in the immediate preceding fiscal year. The Local Government Fund must be financed as provided in this chapter.

HISTORY: 1991 Act No. 171, Part II, Section 22A.



SECTION 6-27-30. Funding of Local Government Fund from general fund revenues.

In the annual general appropriations act, an amount equal to not less than four and one-half percent of general fund revenues of the latest completed fiscal year must be appropriated to the Local Government Fund.

HISTORY: 1991 Act No. 171, Part II, Section 22A.



SECTION 6-27-40. Distribution of monies appropriated to Local Government Fund; use of funds distributed.

(A) Not later than thirty days after the end of the calendar quarter, the State Treasurer shall distribute the monies appropriated to the Local Government Fund as follows:

(1) Eighty-three and two hundred seventy-eight thousandths percent must be distributed to counties. Of the total distributed to counties, each county must receive an amount based on the ratio that the county's population is of the whole population of this State according to the most recent United States Census.

(2) Sixteen and seven hundred twenty-two thousandths percent must be distributed to municipalities. Of the total distributed to municipalities, each municipality must receive an amount based on the ratio that the municipality's population is of the population of all municipalities in this State according to the most recent United States Census.

(B) In making the quarterly distribution to counties, the State Treasurer must notify each county of the amount that must be used for educational purposes relating to the use of alcoholic liquors and for the rehabilitation of alcoholics and drug addicts. Counties may pool these funds with other counties and may combine these funds with other funds for the same purposes. The amount that must be used as provided in this subsection is equal to twenty-five percent of the revenue derived pursuant to Section 12-33-245 allocated on a per capita basis according to the most recent United States Census.

HISTORY: 1991 Act No. 171, Part II, Section 22A; 1996 Act No. 415, Section 2.



SECTION 6-27-50. Restrictions on amendment or repeal of chapter.

No section of this chapter may be amended or repealed except in separate legislation solely for that purpose.

HISTORY: 1991 Act No. 171, Part II, Section 22A.



SECTION 6-27-55. Funding for county offices.

From funds distributed to the county pursuant to Section 6-27-40, a county council shall provide a reasonable amount of funds for all county offices of state agencies for which the council is required to provide funding by state law.

HISTORY: 1996 Act No. 458, Part II, Section 105.






CHAPTER 29 - SOUTH CAROLINA LOCAL GOVERNMENT COMPREHENSIVE PLANNING ENABLING ACT OF 1994

SECTION 6-29-310. "Local planning commission" defined.

For purposes of this chapter, "local planning commission" means a municipal planning commission, a county planning commission, a joint city-county planning commission, or a consolidated government planning commission.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-320. Bodies authorized to create local planning commissions.

The city council of each municipality may create a municipal planning commission. The county council of each county may create a county planning commission. The governing body of a consolidated government may create a planning commission. Any combination of municipal councils and a county council or any combination of municipal councils may create a joint planning commission.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-330. Areas of jurisdiction; agreement for county planning commission to act as municipal planning commission.

(A) A municipality may exercise the powers granted under the provisions of this chapter in the total area within its corporate limits. A county may exercise the powers granted under the provisions of this chapter in the total unincorporated area or specific parts of the unincorporated area. Unincorporated areas of the county or counties adjacent to incorporated municipalities may be added to and included in the area under municipal jurisdiction for the purposes of this chapter provided that the municipality and county councils involved adopt ordinances establishing the boundaries of the additional areas, the limitations of the authority to be exercised by the municipality, and representation on the boards and commissions provided under this chapter. The agreement must be formally approved and executed by the municipal council and the county councils involved.

(B) The governing body of a municipality may designate by ordinance the county planning commission as the official planning commission of the municipality. In the event of the designation, and acceptance by the county, the county planning commission may exercise the powers and duties as provided in this chapter for municipal planning commissions as are specified in the agreement reached by the governing authorities. The agreement must specify the procedures for the exercise of powers granted in the chapter and shall address the issue of equitable representation of the municipality and the county on the boards and commissions authorized by this chapter. This agreement must be formally stated in appropriate ordinances by the governing authorities involved.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-340. Functions, powers, and duties of local planning commissions.

(A) It is the function and duty of the local planning commission, when created by an ordinance passed by the municipal council or the county council, or both, to undertake a continuing planning program for the physical, social, and economic growth, development, and redevelopment of the area within its jurisdiction. The plans and programs must be designed to promote public health, safety, morals, convenience, prosperity, or the general welfare as well as the efficiency and economy of its area of jurisdiction. Specific planning elements must be based upon careful and comprehensive surveys and studies of existing conditions and probable future development and include recommended means of implementation. The local planning commission may make, publish, and distribute maps, plans, and reports and recommendations relating to the plans and programs and the development of its area of jurisdiction to public officials and agencies, public utility companies, civic, educational, professional, and other organizations and citizens. All public officials shall, upon request, furnish to the planning commission, within a reasonable time, such available information as it may require for its work. The planning commission, its members and employees, in the performance of its functions, may enter upon any land with consent of the property owner or after ten days' written notification to the owner of record, make examinations and surveys, and place and maintain necessary monuments and marks on them, provided, however, that the planning commission shall be liable for any injury or damage to property resulting therefrom. In general, the planning commission has the powers as may be necessary to enable it to perform its functions and promote the planning of its political jurisdiction.

(B) In the discharge of its responsibilities, the local planning commission has the power and duty to:

(1) prepare and revise periodically plans and programs for the development and redevelopment of its area as provided in this chapter; and

(2) prepare and recommend for adoption to the appropriate governing authority or authorities as a means for implementing the plans and programs in its area:

(a) zoning ordinances to include zoning district maps and appropriate revisions thereof, as provided in this chapter;

(b) regulations for the subdivision or development of land and appropriate revisions thereof, and to oversee the administration of the regulations that may be adopted as provided in this chapter;

(c) an official map and appropriate revision on it showing the exact location of existing or proposed public street, highway, and utility rights-of-way, and public building sites, together with regulations to control the erection of buildings or other structures or changes in land use within the rights-of-way, building sites, or open spaces within its political jurisdiction or a specified portion of it, as set forth in this chapter;

(d) a landscaping ordinance setting forth required planting, tree preservation, and other aesthetic considerations for land and structures;

(e) a capital improvements program setting forth projects required to implement plans which have been prepared and adopted, including an annual listing of priority projects for consideration by the governmental bodies responsible for implementation prior to preparation of their capital budget; and

(f) policies or procedures to facilitate implementation of planning elements.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-350. Membership; terms of office; compensation; qualifications.

(A) A local planning commission serving not more than two political jurisdictions may not have less than five nor more than twelve members. A local planning commission serving three or more political jurisdictions shall have a membership not greater than four times the number of jurisdictions it serves. In the case of a joint city-county planning commission the membership must be proportional to the population inside and outside the corporate limits of municipalities.

(B) No member of a planning commission may hold an elected public office in the municipality or county from which appointed. Members of the commission first to serve must be appointed for staggered terms as described in the agreement of organization and shall serve until their successors are appointed and qualified. The compensation of the members, if any, must be determined by the governing authority or authorities creating the commission. A vacancy in the membership of a planning commission must be filled for the unexpired term in the same manner as the original appointment. The governing authority or authorities creating the commission may remove any member of the commission for cause.

(C) In the appointment of planning commission members the appointing authority shall consider their professional expertise, knowledge of the community, and concern for the future welfare of the total community and its citizens. Members shall represent a broad cross section of the interests and concerns within the jurisdiction.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-360. Organization of commission; meetings; procedural rules; records; purchases.

(A) A local planning commission shall organize itself electing one of its members as chairman and one as vice-chairman whose terms must be for one year. It shall appoint a secretary who may be an officer or an employee of the governing authority or of the planning commission. The planning commission shall meet at the call of the chairman and at such times as the chairman or commission may determine.

(B) The commission shall adopt rules of organizational procedure and shall keep a record of its resolutions, findings, and determinations, which record must be a public record. The planning commission may purchase equipment and supplies and may employ or contract for such staff and such experts as it considers necessary and consistent with funds appropriated.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-370. Referral of matters to commission; reports.

The governing authority may provide for the reference of any matters or class of matters to the local planning commission, with the provision that final action on it may not be taken until the planning commission has submitted a report on it or has had a reasonable period of time, as determined by the governing authority to submit a report.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-380. Funding of commissions; expenditures; contracts.

A local planning commission may cooperate with, contract with, or accept funds from federal government agencies, state government agencies, local general purpose governments, school districts, special purpose districts, including those of other states, public or eleemosynary agencies, or private individuals or corporations; it may expend the funds; and it may carry out such cooperative undertakings and contracts as it considers necessary.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-510. Planning process; elements; comprehensive plan.

(A) The local planning commission shall develop and maintain a planning process which will result in the systematic preparation and continual re-evaluation and updating of those elements considered critical, necessary, and desirable to guide the development and redevelopment of its area of jurisdiction.

(B) Surveys and studies on which planning elements are based must include consideration of potential conflicts with adjacent jurisdictions and regional plans or issues.

(C) The basic planning process for all planning elements must include, but not be limited to:

(1) inventory of existing conditions;

(2) a statement of needs and goals; and

(3) implementation strategies with time frames.

(D) A local comprehensive plan must include, but not be limited to, the following planning elements:

(1) a population element which considers historic trends and projections, household numbers and sizes, educational levels, and income characteristics;

(2) an economic development element which considers labor force and labor force characteristics, employment by place of work and residence, and analysis of the economic base;

(3) a natural resources element which considers coastal resources, slope characteristics, prime agricultural and forest land, plant and animal habitats, parks and recreation areas, scenic views and sites, wetlands, and soil types. Where a separate board exists pursuant to this chapter, this element is the responsibility of the existing board;

(4) a cultural resources element which considers historic buildings and structures, commercial districts, residential districts, unique, natural, or scenic resources, archaeological, and other cultural resources. Where a separate board exists pursuant to this chapter, this element is the responsibility of the existing board;

(5) a community facilities element which considers water supply, treatment, and distribution; sewage system and wastewater treatment; solid waste collection and disposal, fire protection, emergency medical services, and general government facilities; education facilities; and libraries and other cultural facilities;

(6) a housing element which considers location, types, age, and condition of housing, owner and renter occupancy, and affordability of housing. This element includes an analysis to ascertain nonessential housing regulatory requirements, as defined in this chapter, that add to the cost of developing affordable housing but are not necessary to protect the public health, safety, or welfare and an analysis of market-based incentives that may be made available to encourage development of affordable housing, which incentives may include density bonuses, design flexibility, and streamlined permitting processes;

(7) a land use element which considers existing and future land use by categories, including residential, commercial, industrial, agricultural, forestry, mining, public and quasi-public, recreation, parks, open space, and vacant or undeveloped;

(8) a transportation element that considers transportation facilities, including major road improvements, new road construction, transit projects, pedestrian and bicycle projects, and other elements of a transportation network. This element must be developed in coordination with the land use element, to ensure transportation efficiency for existing and planned development;

(9) a priority investment element that analyzes the likely federal, state, and local funds available for public infrastructure and facilities during the next ten years, and recommends the projects for expenditure of those funds during the next ten years for needed public infrastructure and facilities such as water, sewer, roads, and schools. The recommendation of those projects for public expenditure must be done through coordination with adjacent and relevant jurisdictions and agencies. For the purposes of this item, "adjacent and relevant jurisdictions and agencies" means those counties, municipalities, public service districts, school districts, public and private utilities, transportation agencies, and other public entities that are affected by or have planning authority over the public project. For the purposes of this item, "coordination" means written notification by the local planning commission or its staff to adjacent and relevant jurisdictions and agencies of the proposed projects and the opportunity for adjacent and relevant jurisdictions and agencies to provide comment to the planning commission or its staff concerning the proposed projects. Failure of the planning commission or its staff to identify or notify an adjacent or relevant jurisdiction or agency does not invalidate the local comprehensive plan and does not give rise to a civil cause of action.

(E) All planning elements must be an expression of the planning commission recommendations to the appropriate governing bodies with regard to the wise and efficient use of public funds, the future growth, development, and redevelopment of its area of jurisdiction, and consideration of the fiscal impact on property owners. The planning elements whether done as a package or in separate increments together comprise the comprehensive plan for the jurisdiction at any one point in time. The local planning commission shall review the comprehensive plan or elements of it as often as necessary, but not less than once every five years, to determine whether changes in the amount, kind, or direction of development of the area or other reasons make it desirable to make additions or amendments to the plan. The comprehensive plan, including all elements of it, must be updated at least every ten years.

HISTORY: 1994 Act No. 355, Section 1; 2007 Act No. 31, Section 2, eff May 23, 2007.



SECTION 6-29-520. Advisory committees; notice of meetings; recommendations by resolution; transmittal of recommended plan.

(A) In the preparation or periodic updating of any or all planning elements for the jurisdiction, the planning commission may use advisory committees with membership from both the planning commission or other public involvement mechanisms and other resource people not members of the planning commission. If the local government maintains a list of groups that have registered an interest in being informed of proceedings related to planning, notice of meetings must be mailed to these groups.

(B) Recommendation of the plan or any element, amendment, extension, or addition must be by resolution of the planning commission, carried by the affirmative votes of at least a majority of the entire membership. The resolution must refer expressly to maps and other descriptive matter intended by the planning commission to form the whole or element of the recommended plan and the action taken must be recorded in its official minutes of the planning commission. A copy of the recommended plan or element of it must be transmitted to the appropriate governing authorities and to all other legislative and administrative agencies affected by the plan.

(C) In satisfying the preparation and periodic updating of the required planning elements, the planning commission shall review and consider, and may recommend by reference, plans prepared by other agencies which the planning commission considers to meet the requirements of this article.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-530. Adoption of plan or elements; public hearing.

The local planning commission may recommend to the appropriate governing body and the body may adopt the plan as a whole by a single ordinance or elements of the plan by successive ordinances. The elements shall correspond with the major geographical sections or divisions of the planning area or with functional subdivisions of the subject matter of the comprehensive plan, or both. Before adoption of an element or a plan as a whole, the governing authority shall hold a public hearing on it after not less than thirty days' notice of the time and place of the hearings has been given in a newspaper having general circulation in the jurisdiction.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-540. Review of proposals following adoption of plan; projects in conflict with plan; exemption for utilities.

When the local planning commission has recommended and local governing authority or authorities have adopted the related comprehensive plan element set forth in this chapter, no new street, structure, utility, square, park, or other public way, grounds, or open space or public buildings for any use, whether publicly or privately owned, may be constructed or authorized in the political jurisdiction of the governing authority or authorities establishing the planning commission until the location, character, and extent of it have been submitted to the planning commission for review and comment as to the compatibility of the proposal with the comprehensive plan of the community. In the event the planning commission finds the proposal to be in conflict with the comprehensive plan, the commission shall transmit its findings and the particulars of the nonconformity to the entity proposing the facility. If the entity proposing the facility determines to go forward with the project which conflicts with the comprehensive plan, the governing or policy making body of the entity shall publicly state its intention to proceed and the reasons for the action. A copy of this finding must be sent to the local governing body, the local planning commission, and published as a public notice in a newspaper of general circulation in the community at least thirty days prior to awarding a contract or beginning construction. Telephone, sewer and gas utilities, or electric suppliers, utilities and providers, whether publicly or privately owned, whose plans have been approved by the local governing body or a state or federal regulatory agency, or electric suppliers, utilities and providers who are acting in accordance with a legislatively delegated right pursuant to Chapter 27 or 31 of Title 58 or Chapter 49 of Title 33 are exempt from this provision. These utilities must submit construction information to the appropriate local planning commission.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-710. Zoning ordinances; purposes.

(A) Zoning ordinances must be for the general purposes of guiding development in accordance with existing and future needs and promoting the public health, safety, morals, convenience, order, appearance, prosperity, and general welfare. To these ends, zoning ordinances must be made with reasonable consideration of the following purposes, where applicable:

(1) to provide for adequate light, air, and open space;

(2) to prevent the overcrowding of land, to avoid undue concentration of population, and to lessen congestion in the streets;

(3) to facilitate the creation of a convenient, attractive, and harmonious community;

(4) to protect and preserve scenic, historic, or ecologically sensitive areas;

(5) to regulate the density and distribution of populations and the uses of buildings, structures and land for trade, industry, residence, recreation, agriculture, forestry, conservation, airports and approaches thereto, water supply, sanitation, protection against floods, public activities, and other purposes;

(6) to facilitate the adequate provision or availability of transportation, police and fire protection, water, sewage, schools, parks, and other recreational facilities, affordable housing, disaster evacuation, and other public services and requirements. "Other public requirements" which the local governing body intends to address by a particular ordinance or action must be specified in the preamble or some other part of the ordinance or action;

(7) to secure safety from fire, flood, and other dangers; and

(8) to further the public welfare in any other regard specified by a local governing body.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-715. Church-related activities; zoning ordinances for single family residences.

(A) For purposes of this section, "church-related activities" does not include regularly scheduled worship services.

(B) Notwithstanding any other provision of law, no zoning ordinance of a municipality or county may prohibit church-related activities in a single-family residence.

HISTORY: 1998 Act No. 276, Section 2.



SECTION 6-29-720. Zoning districts; matters regulated; uniformity; zoning techniques.

(A) When the local planning commission has prepared and recommended and the governing body has adopted at least the land use element of the comprehensive plan as set forth in this chapter, the governing body of a municipality or county may adopt a zoning ordinance to help implement the comprehensive plan. The zoning ordinance shall create zoning districts of such number, shape, and size as the governing authority determines to be best suited to carry out the purposes of this chapter. Within each district the governing body may regulate:

(1) the use of buildings, structures, and land;

(2) the size, location, height, bulk, orientation, number of stories, erection, construction, reconstruction, alteration, demolition, or removal in whole or in part of buildings and other structures, including signage;

(3) the density of development, use, or occupancy of buildings, structures, or land;

(4) the areas and dimensions of land, water, and air space to be occupied by buildings and structures, and the size of yards, courts, and other open spaces;

(5) the amount of off-street parking and loading that must be provided, and restrictions or requirements related to the entry or use of motor vehicles on the land;

(6) other aspects of the site plan including, but not limited to, tree preservation, landscaping, buffers, lighting, and curb cuts; and

(7) other aspects of the development and use of land or structures necessary to accomplish the purposes set forth throughout this chapter.

(B) The regulations must be made in accordance with the comprehensive plan for the jurisdiction, and be made with a view to promoting the purposes set forth throughout this chapter. Except as provided in this chapter, all of these regulations must be uniform for each class or kind of building, structure, or use throughout each district, but the regulations in one district may differ from those in other districts.

(C) The zoning ordinance may utilize the following or any other zoning and planning techniques for implementation of the goals specified above. Failure to specify a particular technique does not cause use of that technique to be viewed as beyond the power of the local government choosing to use it:

(1) "cluster development" or the grouping of residential, commercial, or industrial uses within a subdivision or development site, permitting a reduction in the otherwise applicable lot size, while preserving substantial open space on the remainder of the parcel;

(2) "floating zone" or a zone which is described in the text of a zoning ordinance but is unmapped. A property owner may petition for the zone to be applied to a particular parcel meeting the minimum zoning district area requirements of the zoning ordinance through legislative action;

(3) "performance zoning" or zoning which specifies a minimum requirement or maximum limit on the effects of a land use rather than, or in addition to, specifying the use itself, simultaneously assuring compatibility with surrounding development and increasing a developer's flexibility;

(4) "planned development district" or a development project comprised of housing of different types and densities and of compatible commercial uses, or shopping centers, office parks, and mixed-use developments. A planned development district is established by rezoning prior to development and is characterized by a unified site design for a mixed use development;

(5) "overlay zone" or a zone which imposes a set of requirements or relaxes a set of requirements imposed by the underlying zoning district when there is a special public interest in a particular geographic area that does not coincide with the underlying zone boundaries;

(6) "conditional uses" or zoning ordinance provisions that impose conditions, restrictions, or limitations on a permitted use that are in addition to the restrictions applicable to all land in the zoning district. The conditions, restrictions, or limitations must be set forth in the text of the zoning ordinance; and

(7) "priority investment zone" in which the governing authority adopts market-based incentives or relaxes or eliminates nonessential housing regulatory requirements, as these terms are defined in this chapter, to encourage private development in the priority investment zone. The governing authority also may provide that traditional neighborhood design and affordable housing, as these terms are defined in this chapter, must be permitted within the priority investment zone.

HISTORY: 1994 Act No. 355, Section 1; 2007 Act No. 31, Section 3, eff May 23, 2007.



SECTION 6-29-730. Nonconformities.

The regulations may provide that land, buildings, and structures and the uses of them which are lawful at the time of the enactment or amendment of zoning regulations may be continued although not in conformity with the regulations or amendments, which is called a nonconformity. The governing authority of a municipality or county may provide in the zoning ordinance or resolution for the continuance, restoration, reconstruction, extension, or substitution of nonconformities. The governing authority also may provide for the termination of a nonconformity by specifying the period or periods in which the nonconformity is required to cease or be brought into conformance, or by providing a formula where the compulsory termination of nonconformities may be so fixed as to allow for the recovery or amortization of the investment in the nonconformity.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-740. Planned development districts.

In order to achieve the objectives of the comprehensive plan of the locality and to allow flexibility in development that will result in improved design, character, and quality of new mixed use developments and preserve natural and scenic features of open spaces, the local governing authority may provide for the establishment of planned development districts as amendments to a locally adopted zoning ordinance and official zoning map. The adopted planned development map is the zoning district map for the property. The planned development provisions must encourage innovative site planning for residential, commercial, institutional, and industrial developments within planned development districts. Planned development districts may provide for variations from other ordinances and the regulations of other established zoning districts concerning use, setbacks, lot size, density, bulk, and other requirements to accommodate flexibility in the arrangement of uses for the general purpose of promoting and protecting the public health, safety, and general welfare. Amendments to a planned development district may be authorized by ordinance of the governing authority after recommendation from the planning commission. These amendments constitute zoning ordinance amendments and must follow prescribed procedures for the amendments. The adopted plan may include a method for minor modifications to the site plan or development provisions.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-750. Special development district parking facility plan; dedication.

In accordance with a special development district parking facility plan and program, which includes guidelines for preferred parking locations and indicates prohibited parking areas, the planning commission may recommend and the local governing body may adopt regulations which permit the reduction or waiver of parking requirements within the district in return for cash contributions or dedications of land earmarked for provision of public parking or public transit which may not be used for any other purpose. The cash contributions or the value of the land may not exceed the approximate cost to build the required spaces or provide the public transit that would have incurred had not the reduction or waiver been granted.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-760. Procedure for enactment or amendment of zoning regulation or map; notice and rights of landowners; time limit on challenges.

(A) Before enacting or amending any zoning regulations or maps, the governing authority or the planning commission, if authorized by the governing authority, shall hold a public hearing on it, which must be advertised and conducted according to lawfully prescribed procedures. If no established procedures exist, then at least fifteen days' notice of the time and place of the public hearing must be given in a newspaper of general circulation in the municipality or county. In cases involving rezoning, conspicuous notice shall be posted on or adjacent to the property affected, with at least one such notice being visible from each public thoroughfare that abuts the property. If the local government maintains a list of groups that have expressed an interest in being informed of zoning proceedings, notice of such meetings must be mailed to these groups. No change in or departure from the text or maps as recommended by the local planning commission may be made pursuant to the hearing unless the change or departure be first submitted to the planning commission for review and recommendation. The planning commission shall have a time prescribed in the ordinance which may not be more than thirty days within which to submit its report and recommendation on the change to the governing authority. If the planning commission fails to submit a report within the prescribed time period, it is deemed to have approved the change or departure. When the required public hearing is held by the planning commission, no public hearing by the governing authority is required before amending the zoning ordinance text or maps.

(B) If a landowner whose land is the subject of a proposed amendment will be allowed to present oral or written comments to the planning commission, at least ten days' notice and an opportunity to comment in the same manner must be given to other interested members of the public, including owners of adjoining property.

(C) An owner of adjoining land or his representative has standing to bring an action contesting the ordinance or amendment; however, this subsection does not create any new substantive right in any party.

(D) No challenge to the adequacy of notice or challenge to the validity of a regulation or map, or amendment to it, whether enacted before or after the effective date of this section, may be made sixty days after the decision of the governing body if there has been substantial compliance with the notice requirements of this section or with established procedures of the governing authority or the planning commission.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-770. Governmental entities subject to zoning ordinances; exceptions.

(A) Agencies, departments, and subdivisions of this State that use real property, as owner or tenant, in any county or municipality in this State are subject to the zoning ordinances.

(B) A county or agency, department or subdivision of it that uses any real property, as owner or tenant, within the limits of any municipality in this State is subject to the zoning ordinances of the municipality.

(C) A municipality or agency, department or subdivision of it, that uses any real property, as owner or tenant, within the limits of any county in this State but not within the limits of the municipality is subject to the zoning ordinances of the county.

(D) The provisions of this section do not require a state agency, department, or subdivision to move from facilities occupied on June 18, 1976, regardless of whether or not their location is in violation of municipal or county zoning ordinances.

(E) The provisions of this section do not apply to a home serving nine or fewer mentally or physically handicapped persons provided the home provides care on a twenty-four hour basis and is approved or licensed by a state agency or department or under contract with the agency or department for that purpose. A home is construed to be a natural family or such similar term as may be utilized by any county or municipal zoning ordinance to refer to persons related by blood or marriage. Prior to locating the home for the handicapped persons, the appropriate state agency or department or the private entity operating the home under contract must first give prior notice to the local governing body administering the pertinent zoning laws, advising of the exact site of any proposed home. The notice must also identify the individual representing the agency, department, or private entity for site selection purposes. If the local governing body objects to the selected site, the governing body must notify the site selection representative of the entity seeking to establish the home within fifteen days of receiving notice and must appoint a representative to assist the entity in selection of a comparable alternate site or structure, or both. The site selection representative of the entity seeking to establish the home and the representative of the local governing body shall select a third mutually agreeable person. The three persons have forty-five days to make a final selection of the site by majority vote. This final selection is binding on the entity and the governing body. In the event no selection has been made by the end of the forty-five day period, the entity establishing the home shall select the site without further proceedings. An application for variance or special exception is not required. No person may intervene to prevent the establishment of a community residence without reasonable justification.

(F) Prospective residents of these homes must be screened by the licensing agency to ensure that the placement is appropriate.

(G) The licensing agency shall conduct reviews of these homes no less frequently than every six months for the purpose of promoting the rehabilitative purposes of the homes and their continued compatibility with their neighborhoods.

(H) The governing body of a county or municipality whose zoning ordinances are violated by the provisions of this section may apply to a court of competent jurisdiction for injunctive and such other relief as the court may consider proper.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-775. Use of property obtained from federal government.

Notwithstanding the provisions of Section 6-29-770 of the 1976 Code or any other provision of law, a state agency or entity that acquires real property from the federal government or from a state instrumentality or redevelopment agency that received it from the federal government shall be permitted to use the property in the same manner the federal government was permitted to use the property. Further, the property in the hands of the state agency or entity shall be subject only to the same restrictions, if any, as it was in the hands of the federal government, and no county or municipality of this State by zoning or other means may restrict this permitted use or enjoyment of the property.

HISTORY: 2002 Act No. 256, Section 3.



SECTION 6-29-780. Board of zoning appeals; membership; terms of office; vacancies; compensation.

(A) As a part of the administrative mechanism designed to enforce the zoning ordinance, the zoning ordinance may provide for the creation of a board to be known as the board of zoning appeals. Local governing bodies with a joint planning commission and adopting a common zoning ordinance may create a board to be known as the joint board of appeals. All of these boards are referred to as the board.

(B) The board consists of not less than three nor more than nine members, a majority of which constitutes a quorum, appointed by the governing authority or authorities of the area served. The members shall serve for overlapping terms of not less than three nor more than five years or after that time until their successors are appointed. A vacancy in the membership must be filled for the unexpired term in the same manner as the initial appointment. The governing authority or authorities creating the board of zoning appeals may remove any member of the board for cause. The appointing authorities shall determine the amount of compensation, if any, to be paid to the members of a board of zoning appeals. None of the members shall hold any other public office or position in the municipality or county.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-790. Board of zoning appeals; officers; rules; meetings; notice; records.

The board shall elect one of its members chairman, who shall serve for one year or until he is re-elected or his successor is elected and qualified. The board shall appoint a secretary who may be an officer of the governing authority or of the zoning board. The board shall adopt rules of procedure in accordance with the provisions of an ordinance adopted pursuant to this chapter. Meetings of the board must be held at the call of the chairman and at such other times as the board may determine. Public notice of all meetings of the board of appeals shall be provided by publication in a newspaper of general circulation in the municipality or county. In cases involving variances or special exceptions conspicuous notice shall be posted on or adjacent to the property affected, with at least one such notice being visible from each public thoroughfare that abuts the property. The chairman or, in his or her absence, the acting chairman, may administer oaths and compel the attendance of witnesses by subpoena. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which must be immediately filed in the office of the board and must be a public record.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-800. Powers of board of appeals; variances; special exceptions; remand; stay; hearing; decisions and orders.

(A) The board of appeals has the following powers:

(1) to hear and decide appeals where it is alleged there is error in an order, requirement, decision, or determination made by an administrative official in the enforcement of the zoning ordinance;

(2) to hear and decide appeals for variance from the requirements of the zoning ordinance when strict application of the provisions of the ordinance would result in unnecessary hardship. A variance may be granted in an individual case of unnecessary hardship if the board makes and explains in writing the following findings:

(a) there are extraordinary and exceptional conditions pertaining to the particular piece of property;

(b) these conditions do not generally apply to other property in the vicinity;

(c) because of these conditions, the application of the ordinance to the particular piece of property would effectively prohibit or unreasonably restrict the utilization of the property; and

(d) the authorization of a variance will not be of substantial detriment to adjacent property or to the public good, and the character of the district will not be harmed by the granting of the variance.

(i) The board may not grant a variance, the effect of which would be to allow the establishment of a use not otherwise permitted in a zoning district, to extend physically a nonconforming use of land or to change the zoning district boundaries shown on the official zoning map. The fact that property may be utilized more profitably, if a variance is granted, may not be considered grounds for a variance. Other requirements may be prescribed by the zoning ordinance.

A local governing body by ordinance may permit or preclude the granting of a variance for a use of land, a building, or a structure that is prohibited in a given district, and if it does permit a variance, the governing body may require the affirmative vote of two-thirds of the local adjustment board members present and voting. Notwithstanding any other provision of this section, the local governing body may overrule the decision of the local board of adjustment concerning a use variance.

(ii) In granting a variance, the board may attach to it such conditions regarding the location, character, or other features of the proposed building, structure, or use as the board may consider advisable to protect established property values in the surrounding area or to promote the public health, safety, or general welfare;

(3) to permit uses by special exception subject to the terms and conditions for the uses set forth for such uses in the zoning ordinance; and

(4) to remand a matter to an administrative official, upon motion by a party or the board's own motion, if the board determines the record is insufficient for review. A party's motion for remand may be denied if the board determines that the record is sufficient for review. The board must set a rehearing on the remanded matter without further public notice for a time certain within sixty days unless otherwise agreed to by the parties. The board must maintain a list of persons who express an interest in being informed when the remanded matter is set for rehearing, and notice of the rehearing must be mailed to these persons prior to the rehearing.

(B) Appeals to the board may be taken by any person aggrieved or by any officer, department, board, or bureau of the municipality or county. The appeal must be taken within a reasonable time, as provided by the zoning ordinance or rules of the board, or both, by filing with the officer from whom the appeal is taken and with the board of appeals notice of appeal specifying the grounds for the appeal. If no time limit is provided, the appeal must be taken within thirty days from the date the appealing party has received actual notice of the action from which the appeal is taken. The officer from whom the appeal is taken immediately must transmit to the board all the papers constituting the record upon which the action appealed from was taken.

(C) An appeal stays all legal proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board, after the notice of appeal has been filed with him, that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life and property. In that case, proceedings may not be stayed other than by a restraining order which may be granted by the board or by a court of record on application, on notice to the officer from whom the appeal is taken, and on due cause shown.

(D) The board must fix a reasonable time for the hearing of the appeal or other matter referred to the board, and give at least fifteen days' public notice of the hearing in a newspaper of general circulation in the community, as well as due notice to the parties in interest, and decide the appeal or matter within a reasonable time. At the hearing, any party may appear in person or by agent or by attorney.

(E) In exercising the above power, the board of appeals may, in conformity with the provisions of this chapter, reverse or affirm, wholly or in part, or may modify the order, requirements, decision, or determination, and to that end, has all the powers of the officer from whom the appeal is taken and may issue or direct the issuance of a permit. The board, in the execution of the duties specified in this chapter, may subpoena witnesses and in case of contempt may certify this fact to the circuit court having jurisdiction.

(F) All final decisions and orders of the board must be in writing and be permanently filed in the office of the board as a public record. All findings of fact and conclusions of law must be separately stated in final decisions or orders of the board which must be delivered to parties of interest by certified mail.

HISTORY: 1994 Act No. 355, Section 1; 2003 Act No. 39, Section 2, eff June 2, 2003.



SECTION 6-29-810. Contempt; penalty.

In case of contempt by a party, witness, or other person before the board of appeals, the board may certify this fact to the circuit court of the county in which the contempt occurs and the judge of the court, in open court or in chambers, after hearing, may impose a penalty as authorized by law.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-820. Appeal from zoning board of appeals to circuit court; pre-litigation mediation; filing requirements.

(A) A person who may have a substantial interest in any decision of the board of appeals or an officer or agent of the appropriate governing authority may appeal from a decision of the board to the circuit court in and for the county, by filing with the clerk of the court a petition in writing setting forth plainly, fully, and distinctly why the decision is contrary to law. The appeal must be filed within thirty days after the decision of the board is mailed.

(B) A property owner whose land is the subject of a decision of the board of appeals may appeal either:

(1) as provided in subsection (A); or

(2) by filing a notice of appeal with the circuit court accompanied by a request for pre-litigation mediation in accordance with Section 6-29-825.

Any notice of appeal and request for pre-litigation mediation must be filed within thirty days after the decision of the board is postmarked.

(C) Any filing of an appeal from a particular board of appeals decision pursuant to the provisions of this chapter must be given a single docket number, and the appellant must be assessed only one filing fee pursuant to Section 8-21-310(11)(a).

HISTORY: 1994 Act No. 355, Section 1; 2003 Act No. 39, Section 3, eff June 2, 2003.



SECTION 6-29-825. Pre-litigation mediation; notice; settlement approval; effect on real property; unsuccessful mediation.

(A) If a property owner files a notice of appeal with a request for pre-litigation mediation, the request for mediation must be granted, and the mediation must be conducted in accordance with South Carolina Circuit Court Alternative Dispute Resolution Rules and this section. A person who is not the owner of the property may petition to intervene as a party, and this motion must be granted if the person has a substantial interest in the decision of the board of appeals.

(B) The property owner or his representative, any other person claiming an ownership interest in the property or his representative, and any other person who has been granted leave to intervene pursuant to subsection (A) or his representative must be notified and have the opportunity to attend the mediation. The governmental entity must be represented by at least one person for purposes of mediation.

(C) Within five working days of a successful mediation, the mediator must provide the parties with a signed copy of the written mediation agreement.

(D) Before the terms of a mediation settlement may take effect, the mediation settlement must be approved by:

(1) the local legislative governing body in public session; and

(2) the circuit court as provided in subsection (G).

(E) Any land use or other change agreed to in mediation which affects existing law is effective only as to the real property which is the subject of the mediation, and a settlement agreement sets no precedent as to other parcels of real property.

(F) If mediation is not successful or if the mediated settlement is not approved by the local legislative governing body, a property owner may appeal by filing a petition in writing setting forth plainly, fully, and distinctly why the decision is contrary to law. The petition must be filed with the circuit court within thirty days of:

(1) the report of an impasse as provided in the South Carolina Circuit Court Alternative Dispute Resolution Rules; or

(2) the failure to approve the settlement by the local governing body.

(G) The circuit court judge must approve the settlement if the settlement has a rational basis in accordance with the standards of this chapter. If the mediated settlement is not approved by the court, the judge must schedule a hearing for the parties to present evidence and must issue a written opinion containing findings of law and fact. A party may appeal from the decision:

(1) in the same manner as provided by law for appeals from other judgments of the circuit court; or

(2) by filing an appeal pursuant to subsection (F).

HISTORY: 2003 Act No. 39, Section 4, eff June 2, 2003.



SECTION 6-29-830. Notice of appeal; transcript; supersedeas.

(A) Upon the filing of an appeal with a petition as provided in Section 6-29-820(A) or Section 6-29-825(F), the clerk of the circuit court must give immediate notice of the appeal to the secretary of the board and within thirty days from the time of the notice, the board must file with the clerk a duly certified copy of the proceedings held before the board of appeals, including a transcript of the evidence heard before the board, if any, and the decision of the board including its findings of fact and conclusions.

(B) The filing of an appeal in the circuit court from any decision of the board does not ipso facto act as a supersedeas, but the judge of the circuit court may in his discretion grant a supersedeas upon such terms and conditions as may seem reasonable and proper.

HISTORY: 1994 Act No. 355, Section 1; 2003 Act No. 39, Section 5, eff June 2, 2003.



SECTION 6-29-840. Determination of appeal; costs; trial by jury.

(A) At the next term of the circuit court or in chambers, upon ten days' notice to the parties, the presiding judge of the circuit court of the county must proceed to hear and pass upon the appeal on the certified record of the board proceedings. The findings of fact by the board of appeals must be treated in the same manner as a finding of fact by a jury, and the court may not take additional evidence. In the event the judge determines that the certified record is insufficient for review, the matter may be remanded to the zoning board of appeals for rehearing. In determining the questions presented by the appeal, the court must determine only whether the decision of the board is correct as a matter of law. In the event that the decision of the board is reversed by the circuit court, the board is charged with the costs, and the costs must be paid by the governing authority which established the board of appeals.

(B) When an appeal includes no issues triable of right by jury or when the parties consent, the appeal must be placed on the nonjury docket. A judge, upon request by any party, may in his discretion give the appeal precedence over other civil cases. Nothing in this subsection prohibits a property owner from subsequently electing to assert a pre-existing right to trial by jury of any issue beyond the subject matter jurisdiction of the board of appeals, such as, but not limited to, a determination of the amount of damages due for an unconstitutional taking.

HISTORY: 1994 Act No. 355, Section 1; 2003 Act No. 39, Section 6, eff June 2, 2003.



SECTION 6-29-850. Appeal to Supreme Court.

A party in interest who is aggrieved by the judgment rendered by the circuit court upon the appeal may appeal in the manner provided by the South Carolina Appellate Court Rules.

HISTORY: 1994 Act No. 355, Section 1; 1999 Act No. 55, Section 10.



SECTION 6-29-860. Financing of board of zoning appeals.

The governing authority may appropriate such monies, otherwise unappropriated, as it considers fit to finance the work of the board of appeals and to generally provide for the enforcement of any zoning regulations and restrictions authorized under this chapter which are adopted and may accept and expend grants of money for those purposes from either private or public sources, whether local, state, or federal.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-870. Board of architectural review; membership; officers; rules; meetings; records.

(A) A local government which enacts a zoning ordinance which makes specific provision for the preservation and protection of historic and architecturally valuable districts and neighborhoods or significant or natural scenic areas, or protects or provides, or both, for the unique, special, or desired character of a defined district, corridor, or development area or any combination of it, by means of restriction and conditions governing the right to erect, demolish, remove in whole or in part, or alter the exterior appearance of all buildings or structures within the areas, may provide for appointment of a board of architectural review or similar body.

(B) The board shall consist of not more than ten members to be appointed by the governing body of the municipality or the governing body of the county which may restrict the membership on the board to those professionally qualified persons as it may desire. The governing authority or authorities creating the board may remove any member of the board which it has appointed.

(C) The appointing authorities shall determine the amount of compensation, if any, to be paid to the members of a board of architectural review. None of the members may hold any other public office or position in the municipality or county.

(D) The board shall elect one of its members chairman, who shall serve for one year or until he is re-elected or his successor is elected and qualified. The board shall appoint a secretary who may be an officer of the governing authority or of the board of architectural review. The board shall adopt rules of procedure in accordance with the provisions of any ordinance adopted pursuant to this chapter. Meetings of the board must be held at the call of the chairman and at such other times as the board may determine. The chairman or, in his or her absence, the acting chairman, may administer oaths and compel the attendance of witnesses by subpoena. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or if absent or failing to vote, indicating that fact, and shall keep records of its examinations and other official actions, all of which immediately must be filed in the office of the board and must be a public record.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-880. Powers of board of architectural review.

The board of architectural review has those powers involving the structures and neighborhoods as may be determined by the zoning ordinance. Decisions of the zoning administrator or other appropriate administrative official in matters under the purview of the board of architectural review may be appealed to the board where there is an alleged error in any order, requirement, determination, or decision.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-890. Appeal to board of architectural review.

(A) Appeals to the board may be taken by any person aggrieved or by any officer, department, board, or bureau of the municipality or county. The appeal must be taken within a reasonable time, as provided by the zoning ordinance or rules of the board, or both, by filing with the officer from whom the appeal is taken and with the board of architectural review notice of appeal specifying the grounds of it. The officer from whom the appeal is taken immediately must transmit to the board all the papers constituting the record upon which the action appealed from was taken. Upon a motion by a party or the board's own motion, the board may remand a matter to an administrative official if the board determines the record is insufficient for review. A party's motion for remand may be denied if the board determines that the record is sufficient for review. The board must set a rehearing on the remanded matter without further public notice for a time certain within sixty days unless otherwise agreed to by the parties. The board must maintain a list of persons who express an interest in being informed when the remanded matter is set for rehearing, and notice of the rehearing must be mailed to these persons prior to the rehearing.

(B) An appeal stays all legal proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board, after the notice of appeal has been filed with him, that by reason of facts stated in the certificate a stay would, in his opinion, cause imminent peril to life and property. In that case, proceedings may not be stayed otherwise than by a restraining order which may be granted by the board or by a court of record on application, upon notice to the officer from whom the appeal is taken, and on due cause shown.

(C) The board must fix a reasonable time for the hearing of the appeal or other matter referred to it, and give public notice of the hearing, as well as due notice to the parties in interest, and decide the appeal or other matter within a reasonable time. At the hearing, any party may appear in person, by agent, or by attorney.

HISTORY: 1994 Act No. 355, Section 1; 2003 Act No. 39, Section 7, eff June 2, 2003.



SECTION 6-29-900. Appeal from board of architectural review to circuit court; pre-litigation mediation; filing requirements.

(A) A person who may have a substantial interest in any decision of the board of architectural review or any officer, or agent of the appropriate governing authority may appeal from any decision of the board to the circuit court in and for the county by filing with the clerk of court a petition in writing setting forth plainly, fully, and distinctly why the decision is contrary to law. The appeal must be filed within thirty days after the affected party receives actual notice of the decision of the board of architectural review.

(B) A property owner whose land is the subject of a decision of the board of architectural review may appeal either:

(1) as provided in subsection (A); or

(2) by filing a notice of appeal with the circuit court accompanied by a request for pre-litigation mediation in accordance with Section 6-29-915.

A notice of appeal and request for pre-litigation mediation must be filed within thirty days after the decision of the board is postmarked.

(C) Any filing of an appeal from a particular board of architectural review decision pursuant to the provisions of this chapter must be given a single docket number, and the appellant must be assessed only one filing fee pursuant to Section 8-21-310(11)(a).

HISTORY: 1994 Act No. 355, Section 1; 2003 Act No. 39, Section 8, eff June 2, 2003.



SECTION 6-29-910. Contempt; penalty.

In case of contempt by a party, witness, or other person before the board of architectural review, the board may certify the fact to the circuit court of the county in which the contempt occurs and the judge of the court, in open court or in chambers, after hearing, may impose a penalty as authorized by law.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-915. Pre-litigation mediation; notice; settlement approval; effect on real property; unsuccessful mediation.

(A) If a property owner files a notice of appeal with a request for pre-litigation mediation, the request for mediation must be granted and the mediation must be conducted in accordance with South Carolina Circuit Court Alternative Dispute Resolution Rules and this section. A person who is not the owner of the property may petition to intervene as a party, and this motion must be granted if the person has a substantial interest in the decision of the board of architectural review.

(B) The property owner or his representative, any other person claiming an ownership interest in the property or his representative, and any other person who has been granted leave to intervene pursuant to subsection (A) or his representative must be notified and have the opportunity to attend the mediation. The governmental entity must be represented by at least one person for purposes of mediation.

(C) Within five working days of a successful mediation, the mediator must provide the parties with a signed copy of the written mediation agreement.

(D) Before the terms of a mediation settlement may take effect, the mediation settlement must be approved by:

(1) the local legislative governing body in public session; and

(2) the circuit court as provided in subsection (G).

(E) Any land use or other change agreed to in mediation which affects existing law is effective only as to the real property which is the subject of the mediation, and a settlement agreement sets no precedent as to other parcels of real property.

(F) If mediation is not successful or if the mediated settlement is not approved by the local legislative governing body, a property owner may appeal by filing a petition in writing setting forth plainly, fully, and distinctly why the decision is contrary to law. The petition must be filed with the circuit court within thirty days of:

(1) the report of an impasse as provided in the South Carolina Circuit Court Alternative Dispute Resolution Rules; or

(2) the failure to approve the settlement by the local governing body.

(G) The circuit court judge must approve the settlement if the settlement has a rational basis in accordance with the standards of this chapter. If the mediated settlement is not approved by the court, the judge must schedule a hearing for the parties to present evidence and must issue a written opinion containing findings of law and fact. A party may appeal from the decision:

(1) in the same manner as provided by law for appeals from other judgments of the circuit court; or

(2) by filing an appeal pursuant to subsection (F).

HISTORY: 2003 Act No. 39, Section 9, eff June 2, 2003.



SECTION 6-29-920. Notice of appeal; transcript; supersedeas.

(A) Upon filing of an appeal with a petition as provided in Section 6-29-900(A) or Section 6-29-915(F), the clerk of the circuit court must give immediate notice of the appeal to the secretary of the board and within thirty days from the time of the notice, the board must file with the clerk a duly certified copy of the proceedings held before the board of architectural review, including a transcript of the evidence heard before the board, if any, and the decision of the board including its findings of fact and conclusions.

(B) The filing of an appeal in the circuit court from any decision of the board does not ipso facto act as a supersedeas, but the judge of the circuit court may in his discretion grant a supersedeas upon such terms and conditions as may seem reasonable and proper.

HISTORY: 1994 Act No. 355, Section 1; 2003 Act No. 39, Section 10, eff June 2, 2003.



SECTION 6-29-930. Determination of appeal; costs; trial by jury.

(A) At the next term of the circuit court or in chambers upon ten days' notice to the parties, the resident presiding judge of the circuit court of the county must proceed to hear and pass upon the appeal on the certified record of the board proceedings. The findings of fact by the board of architectural review are final and conclusive on the hearing of the appeal, and the court may not take additional evidence. In the event the judge determines that the certified record is insufficient for review, the matter must be remanded to the board of architectural review for rehearing. In determining the questions presented by the appeal, the court must determine only



SECTION 6-29-940. Appeal to Supreme Court.

A party in interest who is aggrieved by the judgment rendered by the circuit court upon the appeal may appeal in the manner provided by the South Carolina Appellate Court Rules.

HISTORY: 1994 Act No. 355, Section 1; 1999 Act No. 55, Section 11.



SECTION 6-29-950. Enforcement of zoning ordinances; remedies for violations.

(A) The governing authorities of municipalities or counties may provide for the enforcement of any ordinance adopted pursuant to the provisions of this chapter by means of the withholding of building or zoning permits, or both, and the issuance of stop orders against any work undertaken by an entity not having a proper building or zoning permit, or both. It is unlawful to construct, reconstruct, alter, demolish, change the use of or occupy any land, building, or other structure without first obtaining the appropriate permit or permit approval. No permit may be issued or approved unless the requirements of this chapter or any ordinance adopted pursuant to it are complied with. It is unlawful for other officials to issue any permit for the use of any land, building, or structure, or the construction, conversion, demolition, enlargement, movement, or structural alteration of a building or structure without the approval of the zoning administrator. A violation of any ordinance adopted pursuant to the provisions of this chapter is a misdemeanor. In case a building, structure, or land is or is proposed to be used in violation of any ordinance adopted pursuant to this chapter, the zoning administrator or other appropriate administrative officer, municipal or county attorney, or other appropriate authority of the municipality or county or an adjacent or neighboring property owner who would be specially damaged by the violation may in addition to other remedies, institute injunction, mandamus, or other appropriate action or proceeding to prevent the unlawful erection, construction, reconstruction, alteration, conversion, maintenance, or use, or to correct or abate the violation, or to prevent the occupancy of the building, structure, or land. Each day the unlawful erection, construction, reconstruction, alteration, conversion, maintenance, or use continues is considered a separate offense.

(B) In case a building, structure, or land is or is proposed to be used in violation of an ordinance adopted pursuant to this chapter, the zoning administrator or other designated administrative officer may in addition to other remedies issue and serve upon a person pursuing the activity or activities a stop order requiring that entity stop all activities in violation of the zoning ordinance.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-960. Conflict with other laws.

When the regulations made under authority of this chapter require a greater width or size of yards, courts, or other open spaces, or require a lower height of building or smaller number of stories, or require a greater percentage of lot to be left unoccupied, or impose other more restrictive standards than are required in or under another statute, or local ordinance or regulation, the regulations made under authority of this chapter govern. When the provisions of another statute require more restrictive standards than are required by the regulations made under authority of this chapter, the provisions of that statute govern.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-1110. Definitions.

As used in this chapter:

(1) "Affordable housing" means in the case of dwelling units for sale, housing in which mortgage, amortization, taxes, insurance, and condominium or association fees, if any, constitute no more than twenty-eight percent of the annual household income for a household earning no more than eighty percent of the area median income, by household size, for the metropolitan statistical area as published from time to time by the U.S. Department of Housing and Community Development (HUD) and, in the case of dwelling units for rent, housing for which the rent and utilities constitute no more than thirty percent of the annual household income for a household earning no more than eighty percent of the area median income, by household size for the metropolitan statistical area as published from time to time by HUD.

(2) "Land development" means the changing of land characteristics through redevelopment, construction, subdivision into parcels, condominium complexes, apartment complexes, commercial parks, shopping centers, industrial parks, mobile home parks, and similar developments for sale, lease, or any combination of owner and rental characteristics.

(3) "Market-based incentives" mean incentives that encourage private developers to meet the governing authority's goals as developed in this chapter. Incentives may include, but are not limited to:

(a) density bonuses, allowing developers to build at a density higher than residential zones typically permit, and greater density bonuses, allowing developers to build at a density higher than residential affordable units in development, or allowing developers to purchase density by paying into a local housing trust fund;

(b) relaxed zoning regulations including, but not limited to, minimum lot area requirements, limitations of multifamily dwellings, minimum setbacks, yard requirements, variances, reduced parking requirements, and modified street standards;

(c) reduced or waived fees including those fees levied on new development projects where affordable housing is addressed, reimburse permit fees to builder upon certification that dwelling unit is affordable and waive up to one hundred percent of sewer/water tap-in fees for affordable housing units;

(d) fast-track permitting including, but not limited to, streamlining the permitting process for new development projects and expediting affordable housing developments to help reduce cost and time delays;

(e) design flexibility allowing for greater design flexibility, creating preapproved design standards to allow for quick and easy approval, and promoting infill development, mixed use and accessory dwellings.

(4) "Subdivision" means all divisions of a tract or parcel of land into two or more lots, building sites, or other divisions for the purpose, whether immediate or future, of sale, lease, or building development, and includes all division of land involving a new street or change in existing streets, and includes re-subdivision which would involve the further division or relocation of lot lines of any lot or lots within a subdivision previously made and approved or recorded according to law; or, the alteration of any streets or the establishment of any new streets within any subdivision previously made and approved or recorded according to law, and includes combinations of lots of record; however, the following exceptions are included within this definition only for the purpose of requiring that the local planning agency be informed and have a record of the subdivisions:

(a) the combination or recombination of portions of previously platted lots where the total number of lots is not increased and the resultant lots are equal to the standards of the governing authority;

(b) the division of land into parcels of five acres or more where no new street is involved and plats of these exceptions must be received as information by the planning agency which shall indicate that fact on the plats; and

(c) the combination or recombination of entire lots of record where no new street or change in existing streets is involved.

(5) "Traditional neighborhood design" means development designs intended to enhance the appearance and functionality of the new development so that it functions like a traditional neighborhood or town. These designs make possible reasonably high residential densities, a mixture of residential and commercial land uses, a range of single and multifamily housing types, and street connectivity both within the new development and to surrounding roadways, pedestrian, and bicycle features.

(6) "Nonessential housing regulatory requirements" mean those development standards and procedures that are determined by the local governing body to be not essential within a specific priority investment zone to protect the public health, safety, or welfare and that may otherwise make a proposed housing development economically infeasible. Nonessential housing regulatory requirements may include, but are not limited to:

(a) standards or requirements for minimum lot size, building size, building setbacks, spacing between buildings, impervious surfaces, open space, landscaping, buffering, reforestation, road width, pavements, parking, sidewalks, paved paths, culverts and storm water drainage, and sizing of water and sewer lines that are excessive; and

(b) application and review procedures that require or result in extensive submittals and lengthy review periods.

HISTORY: 1994 Act No. 355, Section 1; 2007 Act No. 31, Section 4, eff May 23, 2007.



SECTION 6-29-1120. Legislative intent; purposes.

The public health, safety, economy, good order, appearance, convenience, morals, and general welfare require the harmonious, orderly, and progressive development of land within the municipalities and counties of the State. In furtherance of this general intent, the regulation of land development by municipalities, counties, or consolidated political subdivisions is authorized for the following purposes, among others:

(1) to encourage the development of economically sound and stable municipalities and counties;

(2) to assure the timely provision of required streets, utilities, and other facilities and services to new land developments;

(3) to assure the adequate provision of safe and convenient traffic access and circulation, both vehicular and pedestrian, in and through new land developments;

(4) to assure the provision of needed public open spaces and building sites in new land developments through the dedication or reservation of land for recreational, educational, transportation, and other public purposes; and

(5) to assure, in general, the wise and timely development of new areas, and redevelopment of previously developed areas in harmony with the comprehensive plans of municipalities and counties.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-1130. Regulations.

(A) When at least the community facilities element, the housing element, and the priority investment element of the comprehensive plan as authorized by this chapter have been adopted by the local planning commission and the local governing body or bodies, the local planning commission may prepare and recommend to the governing body or bodies for adoption regulations governing the development of land within the jurisdiction. These regulations may provide for the harmonious development of the municipality and the county; for coordination of streets within subdivision and other types of land developments with other existing or planned streets or official map streets; for the size of blocks and lots; for the dedication or reservation of land for streets, school sites, and recreation areas and of easements for utilities and other public services and facilities; and for the distribution of population and traffic which will tend to create conditions favorable to health, safety, convenience, appearance, prosperity, or the general welfare. In particular, the regulations shall prescribe that no land development plan, including subdivision plats, will be approved unless all land intended for use as building sites can be used safely for building purposes, without danger from flood or other inundation or from other menaces to health, safety, or public welfare.

(B) These regulations may include requirements as to the extent to which and the manner in which streets must be graded, surfaced, and improved, and water, sewers, septic tanks, and other utility mains, piping, connections, or other facilities must be installed as a condition precedent to the approval of the plan. The governing authority of the municipality and the governing authority of the county are given the power to adopt and to amend the land development regulations after a public hearing on it, giving at least thirty days' notice of the time and place by publication in a newspaper of general circulation in the municipality or county.

HISTORY: 1994 Act No. 355, Section 1; 2007 Act No. 31, Section 5, eff May 23, 2007.



SECTION 6-29-1140. Development plan to comply with regulations; submission of unapproved plan for recording is a misdemeanor.

After the local governing authority has adopted land development regulations, no subdivision plat or other land development plan within the jurisdiction of the regulations may be filed or recorded in the office of the county where deeds are required to be recorded, and no building permit may be issued until the plat or plan bears the stamp of approval and is properly signed by the designated authority. The submission for filing or the recording of a subdivision plat or other land development plan without proper approval as required by this chapter is declared a misdemeanor and, upon conviction, is punishable as provided by law.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-1145. Determining existence of restrictive covenant; effect.

(A) In an application for a permit, the local planning agency must inquire in the application or by written instructions to an applicant whether the tract or parcel of land is restricted by any recorded covenant that is contrary to, conflicts with, or prohibits the permitted activity.

(B) If a local planning agency has actual notice of a restrictive covenant on a tract or parcel of land that is contrary to, conflicts with, or prohibits the permitted activity:

(1) in the application for the permit;

(2) from materials or information submitted by the person or persons requesting the permit; or

(3) from any other source including, but not limited to, other property holders, the local planning agency must not issue the permit unless the local planning agency receives confirmation from the applicant that the restrictive covenant has been released for the tract or parcel of land by action of the appropriate authority or property holders or by court order.

(C) As used in this section:

(1) "actual notice" is not constructive notice of documents filed in local offices concerning the property, and does not require the local planning agency to conduct searches in any records offices for filed restrictive covenants;

(2) "permit" does not mean an authorization to build or place a structure on a tract or parcel of land; and

(3) "restrictive covenant" does not mean a restriction concerning a type of structure that may be built or placed on a tract or parcel of land.

HISTORY: 2007 Act No. 45, Section 3, eff June 4, 2007, applicable to applications for permits filed on and after July 1, 2007; 2007 Act No. 113, Section 2, eff June 27, 2007.



SECTION 6-29-1150. Submission of plan or plat to planning commission; record; appeal.

(A) The land development regulations adopted by the governing authority must include a specific procedure for the submission and approval or disapproval by the planning commission or designated staff. These procedures may include requirements for submission of sketch plans, preliminary plans, and final plans for review and approval or disapproval. Time limits, not to exceed sixty days, must be set forth for action on plans or plats, or both, submitted for approval or disapproval. Failure of the designated authority to act within sixty days of the receipt of development plans or subdivision plats with all documentation required by the land development regulations is considered to constitute approval, and the developer must be issued a letter of approval and authorization to proceed based on the plans or plats and supporting documentation presented. The sixty-day time limit may be extended by mutual agreement.

(B) A record of all actions on all land development plans and subdivision plats with the grounds for approval or disapproval and any conditions attached to the action must be maintained as a public record. In addition, the developer must be notified in writing of the actions taken.

(C) Staff action, if authorized, to approve or disapprove a land development plan may be appealed to the planning commission by any party in interest. The planning commission must act on the appeal within sixty days, and the action of the planning commission is final.

(D)(1) An appeal from the decision of the planning commission must be taken to the circuit court within thirty days after actual notice of the decision.

(2) A property owner whose land is the subject of a decision of the planning commission may appeal by filing a notice of appeal with the circuit court accompanied by a request for pre-litigation mediation in accordance with Section 6-29-1155.

A notice of appeal and request for pre-litigation mediation must be filed within thirty days after the decision of the board is mailed.

(3) Any filing of an appeal from a particular planning commission decision pursuant to the provisions of this chapter must be given a single docket number, and the appellant must be assessed only one filing fee pursuant to Section 8-21-310(11)(a).

(4) When an appeal includes no issues triable of right by jury or when the parties consent, the appeal must be placed on the nonjury docket. A judge, upon request by any party, may in his discretion give the appeal precedence over other civil cases. Nothing in this subsection prohibits a property owner from subsequently electing to assert a pre-existing right to trial by jury of any issue beyond the subject matter jurisdiction of the planning commission, such as, but not limited to, a determination of the amount of damages due for an unconstitutional taking.

HISTORY: 1994 Act No. 355, Section 1; 2003 Act No. 39, Section 12, eff June 2, 2003.



SECTION 6-29-1155. Pre-litigation mediation; notice; settlement approval; effect on real property; unsuccessful mediation.

(A) If a property owner files a notice of appeal with a request for pre-litigation mediation, the request for mediation must be granted, and the mediation must be conducted in accordance with South Carolina Circuit Court Alternative Dispute Resolution Rules and this section. A person who is not the owner of the property may petition to intervene as a party, and this motion must be granted if the person has a substantial interest in the decision of the planning commission.

(B) The property owner or his representative, any other person claiming an ownership interest in the property or his representative, and any other person who has been granted leave to intervene pursuant to subsection (A) or his representative must be notified and have the opportunity to attend the mediation. The governmental entity must be represented by at least one person for purposes of mediation.

(C) Within five working days of a successful mediation, the mediator must provide the parties with a signed copy of the written mediation agreement.

(D) Before the terms of a mediation settlement may take effect, the mediation settlement must be approved by:

(1) the local legislative governing body in public session; and

(2) the circuit court as provided in subsection (G).

(E) Any land use or other change agreed to in mediation which affects existing law is effective only as to the real property which is the subject of the mediation, and a settlement agreement sets no precedent as to other parcels of real property.

(F) If mediation is not successful or if the mediated settlement is not approved by the local legislative governing body, a property owner may appeal by filing a petition in writing setting forth plainly, fully, and distinctly why the decision is contrary to law. The petition must be filed with the circuit court within thirty days of:

(1) the report of an impasse as provided in the South Carolina Circuit Court Alternative Dispute Resolution Rules; or

(2) the failure to approve the settlement by the local governing body.

(G) The circuit court judge must approve the settlement if the settlement has a rational basis in accordance with the standards of this chapter. If the mediated settlement is not approved by the court, the judge must schedule a hearing for the parties to present evidence and must issue a written opinion containing findings of law and fact. A party may appeal from the decision:

(1) in the same manner as provided by law for appeals from other judgments of the circuit court; or

(2) by filing an appeal pursuant to subsection (F).

HISTORY: 2003 Act No. 39, Section 13, eff June 2, 2003.



SECTION 6-29-1160. Recording unapproved land development plan or plat; penalty; remedies.

The county official whose duty it is to accept and record real estate deeds and plats may not accept, file, or record a land development plan or subdivision plat involving a land area subject to land development regulations adopted pursuant to this chapter unless the development plan or subdivision plat has been properly approved. If a public official violates the provisions of this section, he is, in each instance, subject to the penalty provided in this article and the affected governing body, private individual, or corporation has rights and remedies as to enforcement or collection as are provided, and may enjoin any violations of them.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-1170. Approval of plan or plat not acceptance of dedication of land.

The approval of the land development plan or subdivision plat may not be deemed to automatically constitute or effect an acceptance by the municipality or the county or the public of the dedication of any street, easement, or other ground shown upon the plat. Public acceptance of the lands must be by action of the governing body customary to these transactions.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-1180. Surety bond for completion of site improvements.

In circumstances where the land development regulations adopted pursuant to this chapter require the installation and approval of site improvements prior to approval of the land development plan or subdivision plat for recording in the office of the county official whose duty it is to accept and record the instruments, the developer may be permitted to post a surety bond, certified check, or other instrument readily convertible to cash. The surety must be in an amount equal to at least one hundred twenty-five percent of the cost of the improvement. This surety must be in favor of the local government to ensure that, in the event of default by the developer, funds will be used to install the required improvements at the expense of the developer.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-1190. Transfer of title to follow approval and recording of development plan; violation is a misdemeanor.

The owner or agent of the owner of any property being developed within the municipality or county may not transfer title to any lots or parts of the development unless the land development plan or subdivision has been approved by the local planning commission or designated authority and an approved plan or plat recorded in the office of the county charged with the responsibility of recording deeds, plats, and other property records. A transfer of title in violation of this provision is a misdemeanor and, upon conviction, must be punished in the discretion of the court. A description by metes and bounds in the instrument of transfer or other document used in the process of transfer does not exempt the transaction from these penalties. The municipality or county may enjoin the transfer by appropriate action.

HISTORY: 1994 Act No. 355, Section 1.



SECTION 6-29-1200. Approval of street names required; violation is a misdemeanor; changing street name.

(A) A local planning commission created under the provisions of this chapter shall, by proper certificate, approve and authorize the name of a street or road laid out within the territory over which the commission has jurisdiction. It is unlawful for a person in laying out a new street or road to name the street or road on a plat, by a marking or in a deed or instrument without first getting the approval of the planning commission. Any person violating this provision is guilty of a misdemeanor and, upon conviction, must be punished in the discretion of the court.

(B) A commission may, after reasonable notice through a newspaper having general circulation in which the commission is created and exists, change the name of a street or road within the boundary of its territorial jurisdiction:

(1) when there is duplication of names or other conditions which tend to confuse the traveling public or the delivery of mail, orders, or messages;

(2) when it is found that a change may simplify marking or giving of directions to persons seeking to locate addresses; or

(3) upon any other good and just reason that may appear to the commission.

(C) On the name being changed, after reasonable opportunity for a public hearing, the planning commission shall issue its certificate designating the change, which must be recorded in the office of the register of deeds or clerk of court, and the name changed and certified is the legal name of the street or road.

HISTORY: 1994 Act No. 355, Section 1; 1997 Act No. 34, Section 1.



SECTION 6-29-1310. Definitions.

As used in this article:

(1) "Advisory committee" means the State Advisory Committee on Educational Requirements for Local Government Planning or Zoning Officials and Employees;

(2) "Appointed official" means a planning commissioner, board of zoning appeals member, or board of architectural review member;

(3) "Clerk" means the clerk of the local governing body;

(4) "Local governing body" means the legislative governing body of a county or municipality;

(5) "Planning or zoning entity" means a planning commission, board of zoning appeals, or board of architectural review;

(6) "Professional employee" means a planning professional, zoning administrator, zoning official, or a deputy or assistant of a planning professional, zoning administrator, or zoning official.

HISTORY: 2003 Act No. 39, Section 14, eff June 2, 2003.



SECTION 6-29-1320. Identification of persons covered by act; compliance schedule.

(A) The local governing body must:

(1) by no later than December 31st of each year, identify the appointed officials and professional employees for the jurisdiction and provide a list of those appointed officials and professional employees to the clerk and each planning or zoning entity in the jurisdiction; and

(2) annually inform each planning or zoning entity in the jurisdiction of the requirements of this article.

(B) Appointed officials and professional employees must comply with the provisions of this article according to the following dates and populations based on the population figures of the latest official United States Census:

(1) municipalities and counties with a population of 35,000 and greater: by January 1, 2006; and

(2) municipalities and counties with a population under 35,000: by January 1, 2007.

HISTORY: 2003 Act No. 39, Section 14, eff June 2, 2003; 2004 Act No. 287, Section 3, eff July 22, 2004.



SECTION 6-29-1330. State Advisory Committee; creation; members; terms; duties; compensation; meetings; fees charged.

(A) There is created the State Advisory Committee on Educational Requirements for Local Government Planning or Zoning Officials and Employees.

(B) The advisory committee consists of five members appointed by the Governor. The advisory committee consists of:

(1) a planner recommended by the South Carolina Chapter of the American Planning Association;

(2) a municipal official or employee recommended by the Municipal Association of South Carolina;

(3) a county official or employee recommended by the South Carolina Association of Counties;

(4) a representative recommended by the University of South Carolina's Institute for Public Service and Policy Research; and

(5) a representative recommended by Clemson University's Department of Planning and Landscape Architecture. Recommendations must be submitted to the Governor not later than the thirty-first day of December of the year preceding the year in which appointments expire. If the Governor rejects any person recommended for appointment, the group or association who recommended the person must submit additional names to the Governor for consideration.

(C) The members of the advisory committee must serve a term of four years and until their successors are appointed and qualify; except that for the members first appointed to the advisory committee, the planner must serve a term of three years; the municipal official or employee and the county official or employee must each serve a term of two years; and the university representatives must each serve a term of one year. A vacancy on the advisory committee must be filled in the manner of the original appointment for the remainder of the unexpired term. The Governor may remove a member of the advisory committee in accordance with Section 1-3-240(B).

(D) The advisory committee's duties are to:

(1) compile and distribute a list of approved orientation and continuing education programs that satisfy the educational requirements in Section 6-29-1340;

(2) determine categories of persons with advanced degrees, training, or experience, that are eligible for exemption from the educational requirements in Section 6-29-1340; and

(3) make an annual report to the President Pro Tempore of the Senate and Speaker of the House of Representatives, no later than April fifteenth of each year, providing a detailed account of the advisory committee's:

(a) activities;

(b) expenses;

(c) fees collected; and

(d) determinations concerning approved education programs and categories of exemption.

(E) A list of approved education programs and categories of exemption by the advisory committee must be available for public distribution through notice in the State Register and posting on the General Assembly's Internet website. This list must be updated by the advisory committee at least annually.

(F) The members of the advisory committee must serve without compensation and must meet at a set location to which members must travel no more frequently than quarterly, at the call of the chairman selected by majority vote of at least a quorum of the members. Nothing in this subsection prohibits the chairman from using discretionary authority to conduct additional meetings by telephone conference if necessary. These telephone conference meetings may be conducted more frequently than quarterly. Three members of the advisory committee constitute a quorum. Decisions concerning the approval of education programs and categories of exemption must be made by majority vote with at least a quorum of members participating.

(G) The advisory committee may assess by majority vote of at least a quorum of the members a nominal fee to each entity applying for approval of an orientation or continuing education program; however, any fees charged must be applied to the operating expenses of the advisory committee and must not result in a net profit to the groups or associations that recommend the members of the advisory committee. An accounting of any fees collected by the advisory committee must be made in the advisory committee's annual report to the President Pro Tempore of the Senate and Speaker of the House of Representatives.

HISTORY: 2003 Act No. 39, Section 14, eff June 2, 2003; 2008 Act No. 273, Section 2, eff June 4, 2008.



SECTION 6-29-1340. Educational requirements; time-frame for completion; subjects.

(A) Unless expressly exempted as provided in Section 6-29-1350, each appointed official and professional employee must:

(1) no earlier than one hundred and eighty days prior to and no later than three hundred and sixty-five days after the initial date of appointment or employment, attend a minimum of six hours of orientation training in one or more of the subjects listed in subsection (C); and

(2) annually, after the first year of service or employment, but no later than three hundred and sixty-five days after each anniversary of the initial date of appointment or employment, attend no fewer than three hours of continuing education in any of the subjects listed in subsection (C).

(B) An appointed official or professional employee who attended six hours of orientation training for a prior appointment or employment is not required to comply with the orientation requirement for a subsequent appointment or employment after a break in service. However, unless expressly exempted as provided in Section 6-29-1350, upon a subsequent appointment or employment, the appointed official or professional employee must comply with an annual requirement of attending no fewer than three hours of continuing education as provided in this section.

(C) The subjects for the education required by subsection (A) may include, but not be limited to, the following:

(1) land use planning;

(2) zoning;

(3) floodplains;

(4) transportation;

(5) community facilities;

(6) ethics;

(7) public utilities;

(8) wireless telecommunications facilities;

(9) parliamentary procedure;

(10) public hearing procedure;

(11) administrative law;

(12) economic development;



SECTION 6-29-1350. Exemption from educational requirements.

(A) An appointed official or professional employee who has one or more of the following qualifications is exempt from the educational requirements of Section 6-29-1340:

(1) certification by the American Institute of Certified Planners;

(2) a masters or doctorate degree in planning from an accredited college or university;

(3) a masters or doctorate degree or specialized training or experience in a field related to planning as determined by the advisory committee;

(4) a license to practice law in South Carolina.

(B) An appointed official or professional employee who is exempt from the educational requirements of Section 6-29-1340 must file a certification form and documentation of his exemption as required in Section 6-29-1360 by no later than the first anniversary date of his appointment or employment. An exemption is established by a single filing for the tenure of the appointed official or professional employee and does not require the filing of annual certification forms and conforming documentation.

HISTORY: 2003 Act No. 39, Section 14, eff June 2, 2003.



SECTION 6-29-1360. Certification.

(A) An appointed official or professional employee must certify that he has satisfied the educational requirements in Section 6-29-1340 by filing a certification form and documentation with the clerk no later than the anniversary date of the appointed official's appointment or professional employee's employment each year.

(B) Each certification form must substantially conform to the following form and all applicable portions of the form must be completed:

EDUCATIONAL REQUIREMENTS

CERTIFICATION FORM

FOR LOCAL GOVERNMENT PLANNING OR ZONING

OFFICIALS OR EMPLOYEES

To report compliance with the educational requirements, please complete and file this form each year with the clerk of the local governing body no later than the anniversary date of your appointment or employment. To report an exemption from the educational requirements, please complete and file this form with the clerk of the local governing body by no later than the first anniversary of your current appointment or employment. Failure to timely file this form may subject an appointed official to removal for cause and an employee to dismissal.

Name of Appointed Official or Employee: _________________

Position: ___________________________________________

Initial Date of Appointment or Employment: _______________

Filing Date: _________________________________________

I have attended the following orientation or continuing education program(s) within the last three hundred and sixty-five days. (Please note that a program completed more than one hundred and eighty days prior to the date of your initial appointment or employment may not be used to satisfy this requirement.):

Program Name Sponsor Location Date Held Hours of Instruction

Also attached with this form is documentation that I attended the program(s).

OR

I am exempt from the orientation and continuing education requirements because (Please initial the applicable response on the line provided):

____ I am certified by the American Institute of Certified Planners.

____ I hold a masters or doctorate degree in planning from an accredited college or university.

____ I hold a masters or doctorate degree or have specialized training or experience in a field related to planning as determined by the State Advisory Committee on Educational Requirements for Local Government Planning or Zoning Officials and Employees. (Please describe your advanced degree or specialty on the line provided.)

___________________________________________________

____ I am licensed to practice law in South Carolina.

Also attached with this form is documentation to confirm my exemption.

I certify that I have satisfied or am exempt from the educational requirements for local planning or zoning officials or employees.

Signature: __________________________________________

(C) Each appointed official and professional employee is responsible for obtaining written documentation that either:

(1) is signed by a representative of the sponsor of any approved orientation or continuing education program for which credit is claimed and acknowledges that the filer attended the program for which credit is claimed; or

(2) establishes the filer's exemption.

The documentation must be filed with the clerk as required by this section.

HISTORY: 2003 Act No. 39, Section 14, eff June 2, 2003.



SECTION 6-29-1370. Sponsorship and funding of programs; compliance and exemption; certification as public records.

(A) The local governing body is responsible for:

(1) sponsoring and providing approved education programs; or

(2) funding approved education programs provided by a sponsor other than the local governing body for the appointed officials and professional employees in the jurisdiction.

(B) The clerk must keep in the official public records originals of:

(1) all filed forms and documentation that certify compliance with educational requirements for three years after the calendar year in which each form is filed; and

(2) all filed forms and documentation that certify an exemption for the tenure of the appointed official or professional employee.

HISTORY: 2003 Act No. 39, Section 14, eff June 2, 2003.



SECTION 6-29-1380. Failure to complete training requirements; false documentation.

(A) An appointed official is subject to removal from office for cause as provided in Section 6-29-350, 6-29-780, or 6-29-870 if he:

(1) fails to complete the requisite number of hours of orientation training and continuing education within the time allotted under Section 6-29-1340; or

(2) fails to file the certification form and documentation required by Section 6-29-1360.

(B) A professional employee is subject to suspension or dismissal from employment relating to planning or zoning by the local governing body or planning or zoning entity if he:

(1) fails to complete the requisite number of hours of orientation training and continuing education within the time allotted under Section 6-29-1340; or

(2) fails to file the certification form and documentation required by Section 6-29-1360.

(C) A local governing body must not appoint a person who has falsified the certification form or documentation required by Section 6-29-1360 to serve in the capacity of an appointed official.

(D) A local governing body or planning or zoning entity must not employ a person who has falsified the certification form or documentation required by Section 6-29-1360 to serve in the capacity of a professional employee.

HISTORY: 2003 Act No. 39, Section 14, eff June 2, 2003.



SECTION 6-29-1510. Citation of article.

This article may be cited as the "Vested Rights Act".

HISTORY: 2004 Act No. 287, Section 2, eff July 1, 2005.



SECTION 6-29-1520. Definitions.

As used in this article:

(1) "Approved" or "approval" means a final action by the local governing body or an exhaustion of all administrative remedies that results in the authorization of a site specific development plan or a phased development plan.

(2) "Building permit" means a written warrant or license issued by a local building official that authorizes the construction or renovation of a building or structure at a specified location.

(3) "Conditionally approved" or "conditional approval" means an interim action taken by a local governing body that provides authorization for a site specific development plan or a phased development plan but is subject to approval.

(4) "Landowner" means an owner of a legal or equitable interest in real property including the heirs, devisees, successors, assigns, and personal representatives of the owner. "Landowner" may include a person holding a valid option to purchase real property pursuant to a contract with the owner to act as his agent or representative for purposes of submitting a proposed site specific development plan or a phased development plan pursuant to this article.

(5) "Local governing body" means: (a) the governing body of a county or municipality, or (b) a county or municipal body authorized by statute or by the governing body of the county or municipality to make land-use decisions.

(6) "Person" means an individual, corporation, business or land trust, estate, trust, partnership, association, two or more persons having a joint or common interest, or any legal entity as defined by South Carolina laws.

(7) "Phased development plan" means a development plan submitted to a local governing body by a landowner that shows the types and density or intensity of uses for a specific property or properties to be developed in phases, but which do not satisfy the requirements for a site specific development plan.

(8) "Real property" or "property" means all real property that is subject to the land use and development ordinances or regulations of a local governing body, and includes the earth, water, and air, above, below, or on the surface, and includes improvements or structures customarily regarded as a part of real property.

(9) "Site specific development plan" means a development plan submitted to a local governing body by a landowner describing with reasonable certainty the types and density or intensity of uses for a specific property or properties. The plan may be in the form of, but is not limited to, the following plans or approvals: planned unit development; subdivision plat; preliminary or general development plan; variance; conditional use or special use permit plan; conditional or special use district zoning plan; or other land-use approval designations as are used by a county or municipality.

(10) "Vested right" means the right to undertake and complete the development of property under the terms and conditions of a site specific development plan or a phased development plan as provided in this article and in the local land development ordinances or regulations adopted pursuant to this chapter.

HISTORY: 2004 Act No. 287, Section 2, eff July 1, 2005.



SECTION 6-29-1530. Two-year vested right established on approval of site specific development plan; conforming ordinances and regulations; renewal.

(A)(1) A vested right is established for two years upon the approval of a site specific development plan.

(2) On or before July 1, 2005, in the local land development ordinances or regulations adopted pursuant to this chapter, a local governing body must provide for:

(a) the establishment of a two-year vested right in an approved site specific development plan; and

(b) a process by which the landowner of real property with a vested right may apply at the end of the vesting period to the local governing body for an annual extension of the vested right. The local governing body must approve applications for at least five annual extensions of the vested right unless an amendment to the land development ordinances or regulations has been adopted that prohibits approval.

(B) A local governing body may provide in its local land development ordinances or regulations adopted pursuant to this chapter for the establishment of a two-year vested right in a conditionally approved site specific development plan.

(C) A local governing body may provide in its local land development ordinances or regulations adopted pursuant to this chapter for the establishment of a vested right in an approved or conditionally approved phased development plan not to exceed five years.

HISTORY: 2004 Act No. 287, Section 2, eff July 1, 2005.



SECTION 6-29-1540. Conditions and limitations.

A vested right established by this article and in accordance with the standards and procedures in the land development ordinances or regulations adopted pursuant to this chapter is subject to the following conditions and limitations:

(1) the form and contents of a site specific development plan must be prescribed in the land development ordinances or regulations;

(2) the factors that constitute a site specific development plan sufficient to trigger a vested right must be included in the land development ordinances or regulations;

(3) if a local governing body establishes a vested right for a phased development plan, a site specific development plan may be required for approval with respect to each phase in accordance with regulations in effect at the time of vesting;

(4) a vested right established under a conditionally approved site specific development plan or conditionally approved phased development plan may be terminated by the local governing body upon its determination, following notice and public hearing, that the landowner has failed to meet the terms of the conditional approval;

(5) the land development ordinances or regulations amended pursuant to this article must designate a vesting point earlier than the issuance of a building permit but not later than the approval by the local governing body of the site specific development plan or phased development plan that authorizes the developer or landowner to proceed with investment in grading, installation of utilities, streets, and other infrastructure, and to undertake other significant expenditures necessary to prepare for application for a building permit;

(6) a site specific development plan or phased development plan for which a variance, regulation, or special exception is necessary does not confer a vested right until the variance, regulation, or special exception is obtained;

(7) a vested right for a site specific development plan expires two years after vesting. The land development ordinances or regulations must authorize a process by which the landowner of real property with a vested right may apply at the end of the vesting period to the local governing body for an annual extension of the vested right. The local governing body must approve applications for at least five annual extensions of the vested right unless an amendment to the land development ordinances or regulations has been adopted that prohibits approval. The land development ordinances or regulations may authorize the local governing body to:

(a) set a time of vesting for a phased development plan not to exceed five years; and

(b) extend the time for a vested site specific development plan to a total of five years upon a determination that there is just cause for extension and that the public interest is not adversely affected. Upon expiration of a vested right, a building permit may be issued for development only in accordance with applicable land development ordinances or regulations;

(8) a vested site specific development plan or vested phased development plan may be amended if approved by the local governing body pursuant to the provisions of the land development ordinances or regulations;

(9) a validly issued building permit does not expire or is not revoked upon expiration of a vested right, except for public safety reasons or as prescribed by the applicable building code;

(10) a vested right to a site specific development plan or phased development plan is subject to revocation by the local governing body upon its determination, after notice and public hearing, that there was a material misrepresentation by the landowner or substantial noncompliance with the terms and conditions of the original or amended approval;

(11) a vested site specific development plan or vested phased development plan is subject to later enacted federal, state, or local laws adopted to protect public health, safety, and welfare including, but not limited to, building, fire, plumbing, electrical, and mechanical codes and nonconforming structure and use regulations which do not provide for the grandfathering of the vested right. The issuance of a building permit vests the specific construction project authorized by the building permit to the building, fire, plumbing, electrical, and mechanical codes in force at the time of the issuance of the building permit;

(12) a vested site specific development plan or vested phased development plan is subject to later local governmental overlay zoning that imposes site plan-related requirements but does not affect allowable types, height as it affects density or intensity of uses, or density or intensity of uses;

(13) a change in the zoning district designation or land-use regulations made subsequent to vesting that affect real property does not operate to affect, prevent, or delay development of the real property under a vested site specific development plan or vested phased development plan without consent of the landowner;

(14) if real property having a vested site specific development plan or vested phased development plan is annexed, the governing body of the municipality to which the real property has been annexed must determine, after notice and public hearing in which the landowner is allowed to present evidence, if the vested right is effective after the annexation;

(15) a local governing body must not require a landowner to waive his vested rights as a condition of approval or conditional approval of a site specific development plan or a phased development plan; and

(16) the land development ordinances or regulations adopted pursuant to this article may provide additional terms or phrases, consistent with the conditions and limitations of this section, that are necessary for the implementation or determination of vested rights.

HISTORY: 2004 Act No. 287, Section 2, eff July 1, 2005.



SECTION 6-29-1550. Vested right attaches to real property; applicability of laws relating to public health, safety and welfare.

A vested right pursuant to this section is not a personal right, but attaches to and runs with the applicable real property. The landowner and all successors to the landowner who secure a vested right pursuant to this article may rely upon and exercise the vested right for its duration subject to applicable federal, state, and local laws adopted to protect public health, safety, and welfare including, but not limited to, building, fire, plumbing, electrical, and mechanical codes and nonconforming structure and use regulations which do not provide for the grandfathering of the vested right. This article does not preclude judicial determination that a vested right exists pursuant to other statutory provisions. This article does not affect the provisions of a development agreement executed pursuant to the South Carolina Local Government Development Agreement Act in Chapter 31 of Title 6.

HISTORY: 2004 Act No. 287, Section 2, eff July 1, 2005.



SECTION 6-29-1560. Establishing vested right in absence of local ordinances providing therefor; significant affirmative government acts.

(A) If a local governing body does not have land development ordinances or regulations or fails to adopt an amendment to its land development ordinances or regulations as required by this section, a landowner has a vested right to proceed in accordance with an approved site specific development plan for a period of two years from the approval. The landowner of real property with a vested right may apply at the end of the vesting period to the local governing body for an annual extension of the vested right. The local governing body must approve applications for at least five annual extensions of the vested right unless an amendment to the land development ordinances or regulations has been adopted that prohibits approval. For purposes of this section, the landowner's rights are considered vested in the types of land use and density or intensity of uses defined in the development plan and the vesting is not affected by later amendment to a zoning ordinance or land-use or development regulation if the landowner:

(1) obtains, or is the beneficiary of, a significant affirmative government act that remains in effect allowing development of a specific project;

(2) relies in good faith on the significant affirmative government act; and

(3) incurs significant obligations and expenses in diligent pursuit of the specific project in reliance on the significant affirmative government act.

(B) For the purposes of this section, the following are significant affirmative governmental acts allowing development of a specific project:

(1) the local governing body has accepted exactions or issued conditions that specify a use related to a zoning amendment;

(2) the local governing body has approved an application for a rezoning for a specific use;

(3) the local governing body has approved an application for a density or intensity of use;

(4) the local governing body or board of appeals has granted a special exception or use permit with conditions;

(5) the local governing body has approved a variance;

(6) the local governing body or its designated agent has approved a preliminary subdivision plat, site plan, or plan of phased development for the landowner's property and the applicant diligently pursues approval of the final plat or plan within a reasonable period of time under the circumstances; or

(7) the local governing body or its designated agent has approved a final subdivision plat, site plan, or plan of phased development for the landowner's property.

HISTORY: 2004 Act No. 287, Section 2, eff July 1, 2005.



SECTION 6-29-1610. Short title.

This article may be cited as the "Federal Defense Facilities Utilization Integrity Protection Act".

HISTORY: 2005 Act No. 1, Section 1, eff October 28, 2004.



SECTION 6-29-1620. Legislative purpose.

The General Assembly finds:

(1) As South Carolina continues to grow, there is significant potential for uncoordinated development in areas contiguous to federal military installations that can undermine the integrity and utility of land and airspace currently used for mission readiness and training.

(2) Despite consistent cooperation on the part of local government planners and developers, this potential remains for unplanned development in areas that could undermine federal military utility of lands and airspace in South Carolina.

(3) It is, therefore, desirous and in the best interests of the people of South Carolina to enact processes that will ensure that development in areas near federal military installations is conducted in a coordinated manner that takes into account and provides a voice for federal military interests in planning and zoning decisions by local governments.

HISTORY: 2005 Act No. 1, Section 1, eff October 28, 2004.



SECTION 6-29-1625. Definitions.

(A) For purposes of this article, "federal military installations" includes Fort Jackson, Shaw Air Force Base, McEntire Air Force Base, Charleston Air Force Base, Beaufort Marine Corps Air Station, Beaufort Naval Hospital, Parris Island Marine Recruit Depot, and Charleston Naval Weapons Station.

(B) For purposes of this article, a "federal military installation overlay zone" is an "overlay zone" as defined in Section 6-29-720(C)(5) in a geographic area including a federal military installation as defined in this section.

HISTORY: 2005 Act No. 1, Section 1, eff October 28, 2004.



SECTION 6-29-1630. Local planning department investigations, recommendations and findings; incorporation into official maps.

(A) In any local government which has established a planning department or other entity, such as a board of zoning appeals, charged with the duty of establishing, reviewing, or enforcing comprehensive land use plans or zoning ordinances, that planning department or other entity, with respect to each proposed land use or zoning decision involving land that is located within a federal military installation overlay zone or, if there is no such overlay zone, within three thousand feet of any federal military installation, or within the three thousand foot Clear Zone and Accident Potential Zones Numbers I and II as prescribed in 32 C.F.R. Section 256, defining Air Installation Compatible Use Zones of a federal military airfield, shall:

(1) at least thirty days prior to any hearing conducted pursuant to Section 6-29-530 or 6-29-800, request from the commander of the federal military installation a written recommendation with supporting facts with regard to the matters specified in subsection (C) relating to the use of the property which is the subject of review; and

(2) upon receipt of the written recommendation specified in subsection (A) (1) make the written recommendations a part of the public record, and in addition to any other duties with which the planning department or other entity is charged by the local government, investigate and make recommendations of findings with respect to each of the matters enumerated in subsection (C).

(B) If the base commander does not submit a recommendation pursuant to subsection (A)(1) by the date of the public hearing, there is a presumption that the land use plan or zoning proposal does not have any adverse effect relative to the matters specified in subsection (C).

(C) The matters the planning department or other entity shall address in its investigation, recommendations, and findings must be:

(1) whether the land use plan or zoning proposal will permit a use that is suitable in view of the fact that the property under review is within the federal military installation overlay zone, or, if there is no such overlay zone located within three thousand feet of a federal military installation or within the three thousand foot Clear Zone and Accident Potential Zones Numbers I and II as prescribed in 32 C.F.R. Section 256, defining Air Installation Compatible Use Zones of a federal military airfield;

(2) whether the land use plan or zoning proposal will adversely affect the existing use or usability of nearby property within the federal military installation overlay zone, or, if there is no such overlay zone, within three thousand feet of a federal military installation, or within the three thousand foot Clear Zone and Accident Potential Zones Numbers I and II as prescribed in 32 C.F.R. Section 256, defining Air Installation Compatible Use Zones of a federal military airfield;

(3) whether the property to be affected by the land use plan or zoning proposal has a reasonable economic use as currently zoned;

(4) whether the land use plan or zoning proposal results in a use which causes or may cause a safety concern with respect to excessive or burdensome use of existing streets, transportation facilities, utilities, or schools where adjacent or nearby property is used as a federal military installation;

(5) if the local government has an adopted land use plan, whether the zoning proposal is in conformity with the policy and intent of the land use plan given the proximity of a federal military installation; and

(6) whether there are other existing or changing conditions affecting the use of the nearby property such as a federal military installation which give supporting grounds for either approval or disapproval of the proposed land use plan or zoning proposal.

(D) Where practicable, local governments shall incorporate identified boundaries, easements, and restrictions for federal military installations into official maps as part of their responsibilities delineated in Section 6-29-340.

HISTORY: 2005 Act No. 1, Section 1, eff October 28, 2004.



SECTION 6-29-1640. Application to former or closing military installations.

Nothing in this article is to be construed to apply to former military installations, or approaches or access related thereto, that are in the process of closing or redeveloping pursuant to base realignment and closure proceedings, including the former naval base facility on the Cooper River in and near the City of North Charleston, nor to the planned uses of, or construction of facilities on or near, that property by the South Carolina State Ports Authority, nor to the construction and uses of transportation routes and facilities necessary or useful thereto.

HISTORY: 2005 Act No. 1, Section 1, eff October 28, 2004.






CHAPTER 31 - SOUTH CAROLINA LOCAL GOVERNMENT DEVELOPMENT AGREEMENT ACT

SECTION 6-31-10. Short title; legislative findings and intent; authorization for development agreements; provisions are supplemental to those extant.

(A) This chapter may be cited as the "South Carolina Local Government Development Agreement Act".

(B)(1) The General Assembly finds: The lack of certainty in the approval of development can result in a waste of economic and land resources, can discourage sound capital improvement planning and financing, can cause the cost of housing and development to escalate, and can discourage commitment to comprehensive planning.

(2) Assurance to a developer that upon receipt of its development permits it may proceed in accordance with existing laws and policies, subject to the conditions of a development agreement, strengthens the public planning process, encourages sound capital improvement planning and financing, assists in assuring there are adequate capital facilities for the development, encourages private participation in comprehensive planning, reduces the economic costs of development, allows for the orderly planning of public facilities and services, and allows for the equitable allocation of the cost of public services.

(3) Because the development approval process involves the expenditure of considerable sums of money, predictability encourages the maximum efficient utilization of resources at the least economic cost to the public.

(4) Public benefits derived from development agreements may include, but are not limited to, affordable housing, design standards, and on and off-site infrastructure and other improvements. These public benefits may be negotiated in return for the vesting of development rights for a specific period.

(5) Land planning and development involve review and action by multiple governmental agencies. The use of development agreements may facilitate the cooperation and coordination of the requirements and needs of the various governmental agencies having jurisdiction over land development.

(6) Development agreements will encourage the vesting of property rights by protecting such rights from the effect of subsequently enacted local legislation or from the effects of changing policies and procedures of local government agencies which may conflict with any term or provision of the development agreement or in any way hinder, restrict, or prevent the development of the project. Development agreements will provide a reasonable certainty as to the lawful requirements that must be met in protecting vested property rights, while maintaining the authority and duty of government to enforce laws and regulations which promote the public safety, health, and general welfare of the citizens of our State.

(C) It is the intent of the General Assembly to encourage a stronger commitment to comprehensive and capital facilities planning, ensure the provision of adequate public facilities for development, encourage the efficient use of resources, and reduce the economic cost of development.

(D) This intent is effected by authorizing the appropriate local governments and agencies to enter into development agreements with developers, subject to the procedures and requirements of this chapter.

(E) This chapter must be regarded as supplemental and additional to the powers conferred upon local governments and other government agencies by other laws and must not be regarded as in derogation of any powers existing on the effective date of this chapter.

HISTORY: 1993 Act No. 150, Section 1.



SECTION 6-31-20. Definitions.

As used in this chapter:

(1) "Comprehensive plan" means the master plan adopted pursuant to Sections 6-7-510, et seq., 5-23-490, et seq., or 4-27-600 and the official map adopted pursuant to Section 6-7-1210, et seq.

(2) "Developer" means a person, including a governmental agency or redevelopment authority created pursuant to the provisions of the Military Facilities Redevelopment Law, who intends to undertake any development and who has a legal or equitable interest in the property to be developed.

(3) "Development" means the planning for or carrying out of a building activity or mining operation, the making of a material change in the use or appearance of any structure or property, or the dividing of land into three or more parcels. "Development", as designated in a law or development permit, includes the planning for and all other activity customarily associated with it unless otherwise specified. When appropriate to the context, "development" refers to the planning for or the act of developing or to the result of development. Reference to a specific operation is not intended to mean that the operation or activity, when part of other operations or activities, is not development. Reference to particular operations is not intended to limit the generality of this item.

(4) "Development permit" includes a building permit, zoning permit, subdivision approval, rezoning certification, special exception, variance, or any other official action of local government having the effect of permitting the development of property.

(5) "Governing body" means the county council of a county, the city council of a municipality, the governing body of a consolidated political subdivision, or any other chief governing body of a unit of local government, however designated.

(6) "Land development regulations" means ordinances and regulations enacted by the appropriate governing body for the regulation of any aspect of development and includes a local government zoning, rezoning, subdivision, building construction, or sign regulations or any other regulations controlling the development of property.

(7) "Laws" means all ordinances, resolutions, regulations, comprehensive plans, land development regulations, policies and rules adopted by a local government affecting the development of property and includes laws governing permitted uses of the property, governing density, and governing design, improvement, and construction standards and specifications, except as provided in Section 6-31-140 (A).

(8) "Property" means all real property subject to land use regulation by a local government and includes the earth, water, and air, above, below, or on the surface, and includes any improvements or structures customarily regarded as a part of real property.

(9) "Local government" means any county, municipality, special district, or governmental entity of the State, county, municipality, or region established pursuant to law which exercises regulatory authority over, and grants development permits for land development or which provides public facilities.

(10) "Local planning commission" means any planning commission established pursuant to Sections 4-27-510, 5-23-410, or 6-7-320.

(11) "Person" means an individual, corporation, business or land trust, estate, trust, partnership, association, two or more persons having a joint or common interest, state agency, or any legal entity.

(12) "Public facilities" means major capital improvements, including, but not limited to, transportation, sanitary sewer, solid waste, drainage, potable water, educational, parks and recreational, and health systems and facilities.

HISTORY: 1993 Act No. 150, Section 1; 1994 Act No. 462, Section 3.



SECTION 6-31-30. Local governments authorized to enter into development agreements; approval of county or municipal governing body required.

A local government may establish procedures and requirements, as provided in this chapter, to consider and enter into development agreements with developers. A development agreement must be approved by the governing body of a county or municipality by the adoption of an ordinance.

HISTORY: 1993 Act No. 150, Section 1.



SECTION 6-31-40. Developed property must contain certain number of acres of highland; permissible durations of agreements for differing amounts of highland content.

A local government may enter into a development agreement with a developer for the development of property as provided in this chapter provided the property contains twenty-five acres or more of highland. Development agreements involving property containing no more than two hundred fifty acres of highland shall be for a term not to exceed five years. Development agreements involving property containing one thousand acres or less of highland but more than two hundred fifty acres of highland shall be for a term not to exceed ten years. Development agreements involving property containing two thousand acres or less of highland but more than one thousand acres of highland shall be for a term not to exceed twenty years. Development agreements involving property containing more than two thousand acres and development agreements with a developer which is a redevelopment authority created pursuant to the provisions of the Military Facilities Redevelopment Law, regardless of the number of acres of property involved, may be for such term as the local government and the developer shall elect.

HISTORY: 1993 Act No. 150, Section 1; 1994 Act No. 462, Section 4.



SECTION 6-31-50. Public hearings; notice and publication.

(A) Before entering into a development agreement, a local government shall conduct at least two public hearings. At the option of the governing body, the public hearing may be held by the local planning commission.

(B)(1) Notice of intent to consider a development agreement must be advertised in a newspaper of general circulation in the county where the local government is located. If more than one hearing is to be held, the day, time, and place at which the second public hearing will be held must be announced at the first public hearing.

(2) The notice must specify the location of the property subject to the development agreement, the development uses proposed on the property, and must specify a place where a copy of the proposed development agreement can be obtained.

(C) In the event that the development agreement provides that the local government shall provide certain public facilities, the development agreement shall provide that the delivery date of such public facilities will be tied to defined completion percentages or other defined performance standards to be met by the developer.

HISTORY: 1993 Act No. 150, Section 1.



SECTION 6-31-60. What development agreement must provide; what it may provide; major modification requires public notice and hearing.

(A) A development agreement must include:

(1) a legal description of the property subject to the agreement and the names of its legal and equitable property owners;

(2) the duration of the agreement. However, the parties are not precluded from extending the termination date by mutual agreement or from entering into subsequent development agreements;

(3) the development uses permitted on the property, including population densities and building intensities and height;

(4) a description of public facilities that will service the development, including who provides the facilities, the date any new public facilities, if needed, will be constructed, and a schedule to assure public facilities are available concurrent with the impacts of the development;

(5) a description, where appropriate, of any reservation or dedication of land for public purposes and any provisions to protect environmentally sensitive property as may be required or permitted pursuant to laws in effect at the time of entering into the development agreement;

(6) a description of all local development permits approved or needed to be approved for the development of the property together with a statement indicating that the failure of the agreement to address a particular permit, condition, term, or restriction does not relieve the developer of the necessity of complying with the law governing the permitting requirements, conditions, terms, or restrictions;

(7) a finding that the development permitted or proposed is consistent with the local government's comprehensive plan and land development regulations;

(8) a description of any conditions, terms, restrictions, or other requirements determined to be necessary by the local government for the public health, safety, or welfare of its citizens; and

(9) a description, where appropriate, of any provisions for the preservation and restoration of historic structures.

(B) A development agreement may provide that the entire development or any phase of it be commenced or completed within a specified period of time. The development agreement must provide a development schedule including commencement dates and interim completion dates at no greater than five year intervals; provided, however, the failure to meet a commencement or completion date shall not, in and of itself, constitute a material breach of the development agreement pursuant to Section 6-31-90, but must be judged based upon the totality of the circumstances. The development agreement may include other defined performance standards to be met by the developer. If the developer requests a modification in the dates as set forth in the agreement and is able to demonstrate and establish that there is good cause to modify those dates, those dates must be modified by the local government. A major modification of the agreement may occur only after public notice and a public hearing by the local government.

(C) If more than one local government is made party to an agreement, the agreement must specify which local government is responsible for the overall administration of the development agreement.

(D) The development agreement also may cover any other matter not inconsistent with this chapter not prohibited by law.

HISTORY: 1993 Act No. 150, Section 1.



SECTION 6-31-70. Agreement and development must be consistent with local government comprehensive plan and land development regulations.

A development agreement and authorized development must be consistent with the local government's comprehensive plan and land development regulations.

HISTORY: 1993 Act No. 150, Section 1.



SECTION 6-31-80. Law in effect at time of agreement governs development; exceptions.

(A) Subject to the provisions of Section 6-31-140 and unless otherwise provided by the development agreement, the laws applicable to development of the property subject to a development agreement, are those in force at the time of execution of the agreement.

(B) Subject to the provisions of Section 6-31-140, a local government may apply subsequently adopted laws to a development that is subject to a development agreement only if the local government has held a public hearing and determined:

(1) the laws are not in conflict with the laws governing the development agreement and do not prevent the development set forth in the development agreement;

(2) they are essential to the public health, safety, or welfare and the laws expressly state that they apply to a development that is subject to a development agreement;

(3) the laws are specifically anticipated and provided for in the development agreement;

(4) the local government demonstrates that substantial changes have occurred in pertinent conditions existing at the time of approval of the development agreement which changes, if not addressed by the local government, would pose a serious threat to the public health, safety, or welfare; or

(5) the development agreement is based on substantially and materially inaccurate information supplied by the developer.

(C) This section does not abrogate any rights preserved by Section 6-31-140 herein or that may vest pursuant to common law or otherwise in the absence of a development agreement.

HISTORY: 1993 Act No. 150, Section 1.



SECTION 6-31-90. Periodic review to assess compliance with agreement; material breach by developer; notice of breach; cure of breach or modification or termination of agreement.

(A) Procedures established pursuant to Section 6-31-40 must include a provision for requiring periodic review by the zoning administrator, or, if the local government has no zoning administrator, by an appropriate officer of the local government, at least every twelve months, at which time the developer must be required to demonstrate good faith compliance with the terms of the development agreement.

(B) If, as a result of a periodic review, the local government finds and determines that the developer has committed a material breach of the terms or conditions of the agreement, the local government shall serve notice in writing, within a reasonable time after the periodic review, upon the developer setting forth with reasonable particularity the nature of the breach and the evidence supporting the finding and determination, and providing the developer a reasonable time in which to cure the material breach.

(C) If the developer fails to cure the material breach within the time given, then the local government unilaterally may terminate or modify the development agreement; provided, that the local government has first given the developer the opportunity:

(1) to rebut the finding and determination; or

(2) to consent to amend the development agreement to meet the concerns of the local government with respect to the findings and determinations.

HISTORY: 1993 Act No. 150, Section 1.



SECTION 6-31-100. Amendment or cancellation of development agreement by mutual consent of parties or successors in interest.

A development agreement may be amended or canceled by mutual consent of the parties to the agreement or by their successors in interest.

HISTORY: 1993 Act No. 150, Section 1.



SECTION 6-31-110. Validity and duration of agreement entered into prior to incorporation or annexation of affected area; subsequent modification or suspension by municipality.

(A) Except as otherwise provided in Section 6-31-130 and subject to the provisions of Section 6-31-140, if a newly-incorporated municipality or newly-annexed area comprises territory that was formerly unincorporated, any development agreement entered into by a local government before the effective date of the incorporation or annexation remains valid for the duration of the agreement, or eight years from the effective date of the incorporation or annexation, whichever is earlier. The parties to the development agreement and the municipality may agree that the development agreement remains valid for more than eight years; provided, that the longer period may not exceed fifteen years from the effective date of the incorporation or annexation. The parties to the development agreement and the municipality have the same rights and obligations with respect to each other regarding matters addressed in the development agreement as if the property had remained in the unincorporated territory of the county.

(B) After incorporation or annexation the municipality may modify or suspend the provisions of the development agreement if the municipality determines that the failure of the municipality to do so would place the residents of the territory subject to the development agreement, or the residents of the municipality, or both, in a condition dangerous to their health or safety, or both.

(C) This section applies to any development agreement which meets all of the following:

(1) the application for the development agreement is submitted to the local government operating within the unincorporated territory before the date that the first signature was affixed to the petition for incorporation or annexation or the adoption of an annexation resolution pursuant to Chapter 1 or 3 of Title 5; and

(2) the local government operating within the unincorporated territory enters into the development agreement with the developer before the date of the election on the question of incorporation or annexation, or, in the case of an annexation without an election before the date that the municipality orders the annexation.

HISTORY: 1993 Act No. 150, Section 1.



SECTION 6-31-120. Developer to record agreement within fourteen days; burdens and benefits inure to successors in interest.

Within fourteen days after a local government enters into a development agreement, the developer shall record the agreement with the register of mesne conveyance or clerk of court in the county where the property is located. The burdens of the development agreement are binding upon, and the benefits of the agreement shall inure to, all successors in interest to the parties to the agreement.

HISTORY: 1993 Act No. 150, Section 1.



SECTION 6-31-130. Agreement to be modified or suspended to comply with later-enacted state or federal laws or regulations.

In the event state or federal laws or regulations, enacted after a development agreement has been entered into, prevent or preclude compliance with one or more provisions of the development agreement, the provisions of the agreement must be modified or suspended as may be necessary to comply with the state or federal laws or regulations.

HISTORY: 1993 Act No. 150, Section 1.



SECTION 6-31-140. Rights, duties, and privileges of gas and electricity suppliers, and of municipalities with respect to providing same, not affected; no extraterritorial powers.

(A) The provisions of this act are not intended nor may they be construed in any way to alter or amend in any way the rights, duties, and privileges of suppliers of electricity or natural gas or of municipalities with reference to the provision of electricity or gas service, including, but not limited to, the generation, transmission, distribution, or provision of electricity at wholesale, retail or in any other capacity.

(B) This chapter is not intended to grant to local governments or agencies any authority over property lying beyond their corporate limits.

HISTORY: 1993 Act No. 150, Section 1.



SECTION 6-31-145. Applicability to local government of constitutional and statutory procedures for approval of debt.

In the event that any of the obligations of the local government in the development agreement constitute debt, the local government shall comply at the time of the obligation to incur such debt becomes enforceable against the local government with any applicable constitutional and statutory procedures for the approval of this debt.

HISTORY: 1993 Act No. 150, Section 1.



SECTION 6-31-150. Invalidity of all or part of Section 6-31-140 invalidates chapter.

If Section 6-31-140 or any provision therein or the application of any provision therein is held invalid, the invalidity applies to this chapter in its entirety, to any and all provisions of the chapter, and the application of this chapter or any provision of this chapter, and to this end the provisions of Section 6-31-140 of this chapter are not severable.

HISTORY: 1993 Act No. 150, Section 1.



SECTION 6-31-160. Agreement may not contravene or supersede building, housing, electrical, plumbing, or gas code; compliance with such code if subsequently enacted.

Notwithstanding any other provision of law, a development agreement adopted pursuant to this chapter must comply with any building, housing, electrical, plumbing, and gas codes subsequently adopted by the governing body of a municipality or county as authorized by Chapter 9 of Title 6. Such development agreement may not include provisions which supersede or contravene the requirements of any building, housing, electrical, plumbing, and gas codes adopted by the governing body of a municipality or county.

HISTORY: 1993 Act No. 150, Section 1.






CHAPTER 32 - TEXTILES COMMUNITIES REVITALIZATION ACT [REPEALED]



CHAPTER 33 - TAX INCREMENT FINANCING FOR COUNTIES [REPEALED]



CHAPTER 34 - RETAIL FACILITIES REVITALIZATION ACT

SECTION 6-34-10. Citation of chapter.

This chapter is known and may be cited as the "South Carolina Retail Facilities Revitalization Act".

HISTORY: 2006 Act No. 285, Section 1, eff July 1, 2006.



SECTION 6-34-20. Purpose.

(A) The primary purpose of this chapter is to create a meaningful incentive for the renovation, improvements, and redevelopment of abandoned retail facility sites located in South Carolina.

(B) The abandonment of retail facility sites has resulted in the disruption of communities and increased the cost to local governments by requiring additional police and fire services due to excessive vacancies. Many abandoned retail facility sites pose safety concerns. A public and corporate purpose of the local governments will be served by restoring the retail facility sites to a productive asset for the communities and result in increased job opportunities.

(C) There exists in many communities of this State abandoned retail facilities. The stable economic and physical development of these areas is endangered by the presence of these abandoned facilities as manifested by progressive and advanced deterioration of structures. As a result of the existence of these abandoned facilities, there is an excessive and disproportionate expenditure of public funds, inadequate public and private investment, unmarketability of property, growth in delinquencies, and crime in the areas together with an abnormal exodus of families and businesses so that the decline of these areas impairs the value of private investments and threatens the sound growth and the tax base of taxing districts in the areas, and threatens the health, safety, morals, and welfare of the public. To remove and alleviate these adverse conditions, it is necessary to encourage private investment and restore and enhance the tax base of the taxing districts in the areas by the redevelopment of these abandoned facilities.

HISTORY: 2006 Act No. 285, Section 1, eff July 1, 2006.



SECTION 6-34-30. Definitions.

For the purposes of this chapter, unless the context requires otherwise:

(1) "Abandoned" means that at least eighty percent of the eligible site's facilities have been continuously closed to business or have been otherwise nonoperational for a period of at least one year immediately preceding the time at which the determination is to be made. The eligible site's facilities only include the site's building or structure.

(2) "Eligible site" means a shopping center, mall, or free standing site whose primary use was as a retail sales facility with at least one tenant or occupant located in a forty thousand square foot or larger building or structure. To qualify as an eligible site, the shopping center, mall, or freestanding site must be abandoned. During the abandonment, the eligible site may serve as a wholesale facility, provided the site serves as a wholesale facility for no more than one year.

(3) "Local taxing entities" means a county, municipality, school district, special purpose district, and any other entity or district with the power to levy ad valorem property taxes against the eligible site.

(4) "Local taxing entity ratio" means that percentage computed by dividing the millage rate of each local taxing entity by the total millage rate for the eligible site.

(5) "Placed in service" means the date upon which the eligible site is suitable for occupancy for the purposes intended.

(6) "Rehabilitation expenses" means the expenses incurred in the rehabilitation of the eligible site, excluding the cost of acquiring the eligible site or the cost of personal property maintained at the eligible site.

HISTORY: 2006 Act No. 285, Section 1, eff July 1, 2006.



SECTION 6-34-40. Tax credits for rehabilitation expenses.

(A) Subject to the terms and conditions of this chapter, a taxpayer who improves, renovates, or redevelops an eligible site is eligible for one of the following two tax credits:

(1) a credit against real property taxes levied by local taxing entities equal to twenty-five percent of the rehabilitation expenses made to the eligible site times the local taxing entity ratio of each local taxing entity that has consented to the tax credit pursuant to subsection (B) below; or

(2) a credit against any state income taxes imposed equal to ten percent of the rehabilitation expenses.

(B) If the taxpayer elects to receive the credit pursuant to subsection (A)(1), the following provisions shall apply:

(1) The municipality or, if the eligible site is located in an unincorporated area, the county first by resolution shall determine the eligibility of the eligible site and the eligibility of the proposed project seeking the credit. Any proposed project beginning after July 1, 2006, must be approved by a majority vote of the local governing body. The foregoing determinations and the municipality's or county's approval of the eligible site and proposed project must be by ordinance and public hearing. The ordinance shall provide for the credit to be taken as a credit against up to seventy-five percent of the real property taxes due on the site each year not to exceed eight years. Before determining the eligibility of the proposed eligible site, the municipality or county shall make a finding that the credit will not violate any covenant, representation, or warranty in any of its tax increment financing transactions.

(2) Not less than forty-five days before holding the public hearing contemplated in subsection (B)(1), the governing body of the municipality or county shall give notice to all affected local taxing entities where the eligible site is located of its intention to grant a tax credit for an eligible site and the amount of the tax credit proposed to be granted. If a local taxing entity does not file an objection to the tax credit with the municipality or county on or before the date of the public hearing, the local taxing entity is considered to have consented to the tax credit, provided that the actual tax credit granted is equal to or less than the tax credit stated in the notice of public hearing.

(3) The tax credit shall vest in the taxpayer in the tax year when the eligible site is placed in service and may be carried forward, in whole or in part, for up to eight years following that date.

(C) If the taxpayer elects to receive the credit pursuant to subsection (A)(2), the following provisions apply:

(1) The entire credit may not be taken for the taxable year in which the eligible site is placed in service, but must be taken in equal installments over an eight-year period beginning with the year in which the property is placed in service. Any unused portion of a credit installment may be carried forward for the succeeding five years.

(2) The credit earned pursuant to this subsection by a "S" corporation owing corporate level income tax must be used first at the entity level. Any remaining credit passes through to each shareholder in a percentage equal to each shareholder's percentage of stock ownership.

(3) The credit earned pursuant to this subsection by a general partnership, limited partnership, limited liability company, or any other entity taxed as a partnership must be passed through to its partners and may be allocated among any of its partners, including without limitation, an allocation of the entire credit to one partner, in a manner agreed by the partners that is consistent with Subchapter K of the Internal Revenue Code. As used in this subsection, the term "partner" means a partner, member, or owner of an interest in the pass-through entity, as applicable.

(4) The credit earned pursuant to this subsection is in addition to and does not offset the state historic credit in the event the eligible site also is eligible for the state historic credit.

(5) The South Carolina Department of Revenue may promulgate regulations to verify the site's eligibility in accordance with the provisions of this chapter.

(D) The taxpayer shall elect the mode of credit pursuant to subsection (A)(1) or subsection (A)(2) by providing written notification of its intent to the South Carolina Department of Revenue prior to the date the eligible site is placed in service; provided, that, if the taxpayer did not obtain the approvals contained in subsection (B) or fails to affirmatively make the election prescribed in this chapter before the date the eligible site is placed in service, the taxpayer is considered to have elected to receive the credit provided in subsection (A)(2).

(E) The owner of the eligible site may transfer, devise, or distribute any unused credit to the tenant of the eligible site. To be effectual, the department must receive written notification and approve of the transfer, devise, or distribution.

(F) For the credit pursuant to subsection (A)(1), the governing body of a county or municipality where the site is located, by resolution, may reduce the forty thousand square foot eligibility requirement in Section 6-34-30(2) by not more than fifteen thousand square feet.

HISTORY: 2006 Act No. 285, Section 1, eff July 1, 2006; 2007 Act No. 110, Section 7.A, eff June 21, 2007; 2007 Act No. 116, Section 13.A, eff June 28, 2007.






CHAPTER 35 - RESIDENTIAL IMPROVEMENT DISTRICT ACT

SECTION 6-35-10. Citation of chapter.

This chapter may be cited as the "South Carolina Residential Improvement District Act".

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-20. Definitions.

As used in this chapter:

(1) "Assessment" means a charge against the real property belonging to an owner within an improvement district created pursuant to this chapter. The assessment must be made upon real property located within the district, other than property constituting improvements within the meaning of this section, and may be based upon assessed value, front footage, area per parcel basis, the value of improvements to be constructed within the district, or a combination of them, or another basis agreed to between the owner and the governing body, as the basis is determined by the governing body of the county. An assessment imposed under this chapter remains valid and enforceable in accordance with the provisions of this chapter even if there is a later subdivision and transfer of the relevant property or a part of it. An improvement plan may provide for a change in the basis of assessment upon the subdivision or transfer of real property, or upon such other event as may be deemed appropriate by the governing body. The rates of assessments within a district need not be uniform. The owner and the governing body shall agree upon the rates of assessment across different sections of, or uses within, the district.

(2) "Improvements" include, but are not limited to, public infrastructure improvements, such as a parkway, park, and playground; a recreation facility, athletic facility, and pedestrian facility; sidewalk; parking facility ancillary to another public facility; facade redevelopment; storm drain; the relocation, construction, widening, and paving of a street, road, and bridge including demolition of them; underground utility dedicated or to be dedicated to public use; all improvements permitted under Chapter 35, Title 4 and Chapter 37, Title 5; a building or other facility for public use; public works eligible for financing under the provisions of Section 6-21-50; and things incidental to an improvement including, but not limited to, planning, engineering, promotion, marketing, administrative fees, and acquisition of necessary easements and land, and may include a facility for lease or use by a private person, firm, or corporation. Improvements also include the construction of a new public school and the renovation and expansion of an existing public school. However, except as otherwise provided in this item, maintenance and an operational expense are not considered to be improvements. The construction of the improvements must comply with applicable state and federal law and regulations governing the construction of similar public improvements installed or constructed by a private entity. Improvements may be designated by the governing body as public works eligible for revenue bond financing pursuant to Section 6-21-50, and these improvements, taken in the aggregate, may be designated by the governing body as a "system" of related projects within the meaning of Section 6-21-40. The governing body, after due investigation and study, may determine that improvements located outside the boundaries of a district confer a benefit upon property inside a district or are necessary to make improvements within the district effective for the benefit of property inside the district. Improvements must service primarily an owner of the property within the district. This requirement is met if the improvements are situated within:

(a) the district; or

(b) a designated service area that benefits the district.

(3) "Improvement plan" means an overall plan by which the governing body proposes and the owner accepts to effect improvements within a district and service area to preserve property values, prevent deterioration of urban areas, and preserve the tax base, and includes an overall plan by which the governing body proposes to effect improvements within an improvement district in order to encourage and promote private or public development within the improvement district.

(4) "District" means an area within the county or municipality designated by the governing body and proposed by petition and approved by the governing body pursuant to the provisions of this chapter and within which an improvement plan is to be accomplished. A district may be comprised of noncontiguous parcels of land. A district may be made up of varying proposed land uses including, but not limited to, residential, commercial, industrial, institutional, or a combination of some or all of those. A district may not include the grounds of the State House in the City of Columbia. Multiple districts may not be formed over the same property at the same time.

(5) "Governing body" means, as appropriate, the county council or the municipal council or councils with authority over the geographic area in which the district lies and acting under this chapter. School boards are not included within the definition of governing body under this chapter.

(6) "Government entity" means the county or municipality in which the district is located and the governing body of which acts under this chapter to create such district and impose assessments therein.

(7) "Owner" means any person eighteen years of age, or older, or the proper legal representative for any person younger than eighteen years of age or otherwise incapacitated person as defined in Section 62-5-101(1), and any firm or corporation, who or which owns legal title to a present possessory interest in real estate equal to a life estate or greater, expressly excluding leaseholds, easements, equitable interests, inchoate rights, dower rights, and future interests, and who owns, at the date of the petition required by Section 6-35-118, at least an undivided one-tenth interest in a single tract and whose name appears on the county tax records as an owner of real estate, and any duly organized group whose total interest is equal to at least a one-tenth interest in a single tract.

(8) "Service area" means, based on sound planning or engineering principles, or both, a defined geographic area served by a particular improvement. A provision in this chapter may not be interpreted to alter, enlarge, or reduce the service area or boundaries of a political subdivision that is authorized or set by law. A service area may consist of tracts in more than one state, county, or municipality, provided that each relevant governing body approves the creation of the service area and the district. Each improvement may have its own specific service area.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-30. Authority to exercise powers and provisions of chapter.

A county or municipality, only with the approval of the owners of all real property situated within a proposed district, as further provided in Section 6-35-118, may exercise the powers and provisions of this chapter.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-40. Relation to existing powers.

Nothing contained in this chapter may be construed to limit or restrict the existing powers of an owner, county, municipality, or local school board. The authorization contained in this chapter is in addition to their powers and is provided as an additional means for the provision of infrastructure and improvements related to new development and redevelopment.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-50. Assessments.

(A)(1) An assessment may be imposed and collected by the governing body only upon compliance with the procedures set forth in this chapter.

(2) The amount of the assessment must be based on actual costs of the improvements or reasonable estimates of those costs, to include, but not be limited to, interest expense, bond issuance costs, architectural and engineering costs, furniture, fixtures and equipment costs, and costs associated with the administration of the district.

(B) A governing body that has not adopted a comprehensive plan pursuant to Chapter 29 of this title may not impose an assessment. A governing body that has adopted a comprehensive plan may only impose an assessment pursuant to this chapter.

(C) A governing body shall prepare and publish an annual report describing, for each district, the amount of all assessments collected, appropriated, or spent during the preceding year. An annual summary must be made publicly available at the time that property tax bills are disseminated to property owners within the district.

(D) Payment of an assessment may result in an incidental benefit to property owners or residents within the service area other than the payor. Under no circumstances shall assessments or the burden of funding an improvement be charged to any property located outside of the district. The provisions of this section do not apply to projects or undertakings designated by a governing body as a "system" under Section 6-21-40.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-60. Issuance of special district bonds.

The government entity is authorized to acquire, own, construct, establish, install, enlarge, improve, and expand any improvement and to finance the acquisition, construction, establishment, installation, enlargement, improvement, expansion, in whole or in part, by the imposition of assessments in accordance with this chapter, the issuance of special district bonds, or any other method of financing, provided that the full faith and credit of the applicable county or municipality is not pledged as security for it. In addition to any other authorization provided herein or by other law, the governing body of a government entity may issue its special district bonds or revenue bonds of the government entity under such terms and conditions as the governing body may determine by ordinance subject to the following: such bonds may be sold at public or private sale for such price as is determined by the governing body; such bonds may be secured by a pledge of and be payable from the assessments authorized herein or any other source of funds not constituting a general tax as may be available and authorized by the governing body; such bonds may be issued pursuant to and secured under the terms of a trust agreement or indenture with a corporate trustee and the ordinance authorizing such bonds or trust agreement or indenture pertaining thereto may contain provisions for the establishment of a reserve fund, and such other funds or accounts as are determined by the governing body to be appropriate to be held by the governing body or the trustee. The proceeds of any bonds may be applied to the payment of the costs of any improvements, including capitalized interest, expenses associated with the issuance and sale of the bonds, and any costs for planning and designing the improvements or planning or arranging for the financing, and any engineering, architectural, surveying, testing, or similar costs or expenses necessary or appropriate for the planning, designing, and construction or implementation of any plan in connection with the improvements.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-70. Effect on bond-borrowing limit.

Bonds issued by the county or municipality pursuant to this chapter do not count for the purposes of calculating the bond-borrowing limit pursuant to Article X of the Constitution of this State.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-90. Inclusion of existing improvements.

The owner may include within a proposed district improvements that have been constructed or are under construction at the time of the establishment of the district.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-95. Disclosure to prospective purchasers that property subject to assessment.

The owner or developer of the real property in a residential improvement district must disclose to prospective purchasers of residential real property in the improvement district that the property is subject to an assessment under the provisions of this chapter and the maximum annual amount and duration of the assessments.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-100. Collection of improvement fees.

The governing body shall collect from the owner, upon the issuance of any obligations secured by assessments, an improvement fee in an amount equal to four percent of the aggregate par value of such obligations. The improvement fee must be used to construct improvements or collective improvements, as described in Section 6-35-110, in a service area that is related to and serves the district. The governing body may contract with the owner, or with a third party, for the construction of the improvements. The improvements must be part of the improvement plan. A governing body imposing an improvement fee must not impose any additional fee upon properties located within a district to recover any capital costs paid for from assessments which are imposed upon properties located within a district as provided in this chapter.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-110. Improvements to be funded by multiple districts; deposit in trust fund.

(A) The owner may include improvements that are proposed to be funded by multiple districts, known as a "collective improvement". The owner and the governing body may agree to designate all or part of the improvement fee for the construction of the collective improvement. If this occurs and if the collective improvement has not been identified previously in an improvement plan for another district, then the improvement plan must include:

(1) a description of the collective improvement;

(2) the estimated cost of it;

(3) a deadline by which the collective improvement must be initiated; and

(4) provisions for alternative uses of the improvement fee to defray the cost of other improvements within the same service area if the collective improvement is not initiated within the approved timeline.

(B) The improvement fee or portion allocated to a specific collective improvement must be deposited into a trust account maintained by a bank serving as trustee in connection with bonds or other obligations secured by assessments. This trust account is to be maintained only for the purpose of funding a specific collective improvement. Funds from multiple districts, including districts that are created after the creation of the trust fund and the identification of the collective improvement, may be commingled in these trust accounts for the purpose of funding the collective improvement.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-115. Improvements pertaining to schools.

If an improvement or a collective improvement is, or directly pertains to, a school including, but not limited to, new construction or additions to existing construction, then the proposed improvement or the collective improvement must be approved by the governing body of the school district prior to the adoption of the resolution required by Section 6-35-120.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-118. Petition to create improvement district and impose assessment.

Only the owner of real property may request by petition the governing body to create a district consisting of such real property and to impose assessments therein to defray the cost of improvements. The petition must:

(1) be signed by owners of all real property within the proposed district as of the date of submission of the petition;

(2) contain a legal description of such real property; and

(3) contain:

(a) an improvement plan;

(b) the projected time schedule for the accomplishment of the improvement plan;

(c) the estimated cost; and

(d) the amount of the cost to be derived from assessments or from bonds or other obligations secured by assessments, together with the proposed basis and rates of assessments to be imposed within the district.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-120. Resolution by public body describing proposed district and improvement plan; description of payment of costs; public hearing.

(A) The governing body, by resolution, shall describe the proposed district and the improvement plan; the projected time schedule for the accomplishment of the improvement plan; the estimated cost; and the amount of the cost to be derived from assessments or from bonds or other obligations secured by assessments, together with the proposed basis and rates of assessments to be imposed within the district.

(B) The governing body may provide by resolution for the payment of the cost of the improvements and facilities to be constructed within the service area by assessments, by the issuance of special district bonds or other obligations secured by assessments, from general revenues from any source not restricted from such use by law, or from any combination of such financing sources as may be provided in the improvement plan.

(C) The resolution also must establish the time and place of a public hearing to be held. The public hearing must take place:

(1) in a county, no earlier than thirty days nor more than forty-five days following the adoption of the resolution; or

(2) in a municipality, no earlier than twenty days nor more than forty days following the adoption of the resolution.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-130. Notice of public hearing; publication.

(A) Notice of a public hearing must be published:

(1) once a week for two successive weeks in a newspaper of general circulation within the relevant incorporated municipality; or

(2) once a week for two successive weeks in a newspaper of general circulation within the relevant county.

(B) The notice of public hearing must describe in general terms the location of the proposed district, contain a general description of the proposed improvements, identify each owner of twenty-five percent or more by acreage of the real property situated in the area of the proposed district, and state the date, time, and place of the public hearing.

(C) The final publication must be at least ten days before the date of the scheduled public hearing. At the public hearing and at any adjournment of the meeting, all interested persons may be heard either in person or by attorney.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-160. Improvement as property of public entity; alteration and leasing.

The improvements are to be or become the property of the municipality, county, State, special purpose district, school district, or other public or quasi-public entity and may at any time be removed, altered, changed, or added to, as the governing body may in its discretion determine. The public or quasi-public entity may lease these improvements to other public, quasi-public, or nonpublic entities.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-170. Ordinance creating district; findings; contents; notice of adoption.

(A) Not less than seven days after the public hearing, the governing body may proceed to create the district by enactment of an ordinance. The ordinance may provide for the creation of the district as originally proposed or with such changes and modifications as the governing body may determine. The ordinance may further provide for the financing of the improvements by assessments, bonds, or other obligations.

(B) An ordinance enacted under this section must contain the following findings:

(1) the proposed improvements may benefit the proposed district and the proposed service area;

(2) the improvements may preserve or increase property values within the district;

(3) in the absence of the improvements, property values within the district are likely to depreciate, or that the proposed improvements are likely to encourage development in the improvement district;

(4) the general welfare and tax base of the government entity would be maintained or likely improved by creation of an improvement district in the government entity;

(5) it would be fair and equitable to finance all or part of the cost of the improvements by an assessment upon the real property within the district, and the governing body may establish the area as an improvement district and implement and finance, in whole or in part, an improvement plan in the district in accordance with the provisions of this chapter;

(6) the improvements are located within the district or within the relevant service area; and

(7) in circumstances where the district is proposed to consist of noncontiguous parcels, all parcels that comprise the district are situated within the relevant service area for each improvement.

(C) An ordinance authorizing the creation of a district must:

(1) include a description of potential levels of service resulting from improvements;

(2) provide a methodology for the imposition, apportionment, adjustment, and termination of the assessment; and

(3) include the expected impact upon school enrollments of development within the proposed district.

(D) Notice of adoption of the ordinance shall be published in a newspaper of general circulation in the district once a week for two consecutive weeks. Any person affected by the action of the governing body may, by action de novo instituted in the court of common pleas for the county in which the district is located, within twenty days following the last publication of notice prescribed by this section, but not afterwards, challenge the action of the governing body.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-180. Assessment roll; preparation and notice; hearing of objections; correction and confirmation of assessment; waiver of notice requirements.

(A) In the event all or any part of improvements and facilities within the district are to be financed by assessments on property therein, the governing body shall prepare an assessment roll in which there shall be entered the names of the owners whose properties are to be assessed and the amount assessed against their respective properties with a brief description of the lots or parcels of land assessed. Immediately after such assessment roll has been completed the governing body shall cause one copy thereof to be deposited in the offices of the government entity for inspection by interested parties, and shall cause to be published at least once in a newspaper of general circulation within the district a notice of completion of the assessment roll setting forth a description in general terms of the improvements and providing at least ten days' notice of the time fixed for hearing of objections in respect to such assessments. Hearings may be conducted by one or more members of the governing body, but the final decision on each such objection shall be made by vote of the governing body at a public session.

(B) As soon as practicable after the completion of the assessment roll and prior to the publication of the notice provided in the preceding paragraph, the governing body shall mail by registered or certified mail, return receipt requested, to the owner or owners of each lot or parcel of land against which an assessment is to be levied, at the address appearing on the records of the city or county treasurer, a notice stating the nature of the improvements, the maximum total proposed cost thereof, and the maximum amount to be assessed against the particular property. The notice shall contain a brief description of the particular property involved, together with a statement that the amount assessed shall constitute a lien against the property superior to all other liens except property taxes. The notice also shall state the time and place fixed for the hearing of objections with respect to the assessment. Any property owner who fails to file with the governing body a written objection to the assessment against his property within the time provided for hearing such objections shall be deemed to have consented to such assessment, and the published and written notices prescribed in this chapter shall so state.

(C) The governing body, a panel of the governing body, or a hearing officer or officers as designated by the governing body shall hear the objections as provided herein of all persons who have filed written notice of objection within the time prescribed and who may appear and make proof in relation thereto either in person or by their attorney. The governing body, at the sessions held to make final decisions on objections, may thereupon make such corrections in the assessment roll as it may deem proper and confirm the same or set it aside and provide for a new assessment. Whenever the governing body shall confirm an assessment, either as originally prepared or as thereafter corrected, a copy thereof, certified by the clerk of the government entity, shall be filed in the office of the clerk of court, register of deeds, or register of mesne conveyances of the county in which the government entity is situate, and from the time of such filing the assessment impressed in the assessment roll shall constitute and be a lien on the real property against which it is assessed superior to all other liens and encumbrances, except the lien for property taxes, and shall be annually assessed and collected with the property taxes.

(D) Upon the confirmation of an assessment, if any, the governing body shall mail a written notice of the amount of the assessment finally confirmed to all persons who have filed written objections as hereinabove provided. Such property owner may appeal such assessment only if he shall, within twenty days after the mailing of the notice to him confirming the assessment, give written notice to the governing body of his intent to appeal his assessment to the court of common pleas of the county in which the property is situate; but no such appeal shall delay or stay the construction of improvements or affect the validity of the assessments confirmed and not appealed. Appeals shall be heard and determined on the record in the manner of appeals from administrative bodies in this State.

(E) Following the completion of the assessment roll, the requirements of this section as to notice and hearing may be waived upon the filing with the governing body of a waiver signed by all owners of property within the district as of the date of filing of such waiver. Such waiver shall for each parcel in the district state the maximum assessment to be imposed thereupon and all owners of such parcel. Such waiver shall contain a statement that the persons signing the waiver intend thereby to waive all rights to notice, hearing, and appeal otherwise available under Section 6-35-180.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).



SECTION 6-35-190. Abolishing district; public hearing.

The governing body may abolish the district if there are no outstanding bonds or other obligations secured by assessments. The governing body must first conduct a public hearing. Notice of the hearing must appear in a newspaper of general circulation in the district two weeks before the hearing is held.

HISTORY: 2008 Act No. 350, Section 1, eff upon approval (became law without the Governor's signature on June 17, 2008).






CHAPTER 37 - BEAUFORT-JASPER WATER AND SEWER AUTHORITY

SECTION 6-37-10. Citation of chapter.

This chapter may be cited as the "Beaufort-Jasper Water and Sewer Authority Act".

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



SECTION 6-37-20. "Authority".

For purposes of this chapter, unless the context clearly indicates otherwise, "authority" means the Beaufort-Jasper Water and Sewer Authority.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



SECTION 6-37-30. Function and powers.

(A) The Beaufort-Jasper Water and Sewer Authority is a body corporate and politic whose function is to acquire supplies of water and to distribute such water within its service area. To that end, the authority is empowered to construct such reservoirs, wells, treatment facilities, impounding dams or dykes, canals, conduits, aqueducts, tunnels, water distribution facilities, water mains and water lines, and appurtenant facilities, as in the opinion of the authority as may be considered necessary, and to acquire such land, rights of way, easements, machinery, apparatus, and equipment as is considered useful.

(B) The authority shall acquire, construct, operate, maintain, improve, and enlarge facilities which provide for the collection, treatment, disposal, and recycling of water and wastewater at any point within its service area, wherever such facilities are found by the authority to be necessary for the public health and the protection of the environment; to make such facilities available to private persons, private corporations, and governmental entities as authorized by this chapter; and to finance the cost of such facilities by the means made available to the authority by the provisions of this chapter.

(C) In order to perform services and functions related to the provision of water and waste water collection, treatment, and disposal services and related public works activities, the authority is authorized to contract with any of the following counties and any political subdivision therein: Beaufort, Jasper, Hampton, and Colleton Counties.

(D) Without in any way limiting the provisions of this section, the service territory of the authority shall be Beaufort and Jasper Counties.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



SECTION 6-37-40. Members; appointment; terms; compensation.

(A) Notwithstanding the provisions of Section 6-11-610 or any other provision of law, the authority is comprised of eleven members, seven of whom shall be resident electors of Beaufort County and four of whom shall be resident electors of Jasper County.

(B) The seven Beaufort County members of the authority shall be appointed by the Governor upon the recommendation of a majority of the Legislative Delegation of Beaufort County. Of the Beaufort County members, the respective governing bodies of the City of Beaufort, the Town of Bluffton, and the Town of Port Royal shall each recommend to the Legislative Delegation of Beaufort County one person who may in turn be recommended by the Legislative Delegation of Beaufort County to the Governor for appointment and the Beaufort County Council shall recommend to the Legislative Delegation of Beaufort County three persons who may in turn be recommended by the Legislative Delegation of Beaufort County to the Governor for appointment. One person shall be recommended by the Legislative Delegation of Beaufort County to the Governor for appointment without recommendation by any other entity.

(C) The four Jasper County members of the authority shall be appointed by the Governor upon the recommendation of a majority of the Legislative Delegation of Jasper County. Of the Jasper County members, the respective governing bodies of the Town of Ridgeland and the City of Hardeeville shall each recommend to the Legislative Delegation of Jasper County one person who may in turn be recommended by the Legislative Delegation of Jasper County to the Governor for appointment.

(D) The terms of office for all members and their successors of the authority shall be for six years. All members of the authority shall hold office until their successors have been appointed and qualify. Any vacancy occurring for any reason among the members of the authority shall be filled for the remainder of the unexpired term by the same procedure for appointment. Notwithstanding the provisions of Section 6-11-610, the seating of additional members of the authority shall not affect the terms of other members serving upon the effective date of this section.

(E) The members of the authority may fix or change the compensation or other benefits, including insurance benefits and per diem for the members of the authority. Reimbursable expenses actually incurred while on official business must not exceed the amounts authorized for members of state boards, committees, and commissions, and insurance benefits must not exceed those provided for state employees.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



SECTION 6-37-50. Powers relating to acquiring and operating facilities.

Subject to the limitations set forth in this section, the authority is fully empowered to acquire, construct, operate, maintain, improve, and extend facilities that enable it to obtain, distribute, and sell water, and to collect, treat, recycle, and dispose of water and wastewater, to persons, firms, corporations, municipal corporations, political divisions, and the United States Government, or any agencies thereof, at any point within its service area. To that end, the authority shall have the powers to:

(1) have perpetual succession;

(2) sue and be sued;

(3) adopt, use, and alter a corporate seal;

(4) define a quorum for its meetings;

(5) establish a principal office;

(6) make bylaws for the management and regulation of its affairs;

(7) build, construct, maintain, and operate wells, canals, aqueducts, ditches, tunnels, culverts, flumes, conduits, mains, pipes, dykes, dams, water reservoirs, treatment facilities, and appurtenant facilities;

(8) impound water in lakes or reservoirs;

(9) build, construct, maintain, and operate water distribution systems;

(10) construct, operate, maintain, improve, and enlarge facilities which provide for the collection, impoundment, retention, transmission, treatment, recycling, and disposal of water and wastewater;

(11) acquire and operate any type of machinery, appliances, or appurtenances, necessary or useful to discharge the functions committed to the authority by this chapter;

(12) accept gifts or grants of services, properties, or monies from the United States, or any of its agencies, under such conditions as the United States or such agency shall prescribe;

(13) subject to the provisions of this section, sell water and wastewater services for agricultural, industrial, commercial, residential, or domestic use;

(14) prescribe rates and regulations under which water and wastewater services shall be sold or provided;

(15) subject to the provisions of this section, enter into contracts for the sale of water and to enter into contracts to furnish services for any or all of the collection, treatment, recycling, and disposal of water or wastewater, upon such terms as the parties thereto shall approve, with persons, private corporations, municipal corporations, public bodies, public agencies, and with the United States Government, or any agencies thereof;

(16) prescribe regulations fixing the conditions under which services shall be provided;

(17) prescribe such regulations as the authority considers necessary to protect from pollution all water in its canals, aqueducts, reservoirs, or distribution systems;

(18) prescribe such regulations as the authority considers necessary to ensure the efficient use of water supply, collection, treatment, and disposal resources within its service area;

(19) make contracts of all sorts and to execute all instruments necessary or convenient for the carrying on of the business of the authority including, but not limited to, source water protection agreements with upstream landowners;

(20) lease or sell and convey lands or interests therein;

(21) make use of county and state highway rights of way in which to lay pipes and lines, in such manner and under such reasonable conditions as the appropriate officials in charge of such rights of way shall approve;

(22) alter and change county and state highways wherever necessary in order that the authority may discharge the functions committed to it, in such manner and under such reasonable conditions as the appropriate officials in charge of such highways shall approve;

(23) acquire, by purchase, gift, or through the exercise of eminent domain, all land, interests therein, easements, or rights of way, which the authority shall consider necessary to enable it to fully and adequately discharge all functions committed to it. The power herein granted shall be considered to include the power to acquire protective areas of land adjacent to any of its facilities and water supplies;

(24) exercise the power of eminent domain for any corporate function. The power of eminent domain may be exercised through any procedure prescribed by general law as it may be amended or expanded from time to time;

(25) appoint officers, agents, employees, and servants, to prescribe the duties of such, to fix their compensation, and to determine if and to what extent they shall be bonded for the faithful performance of their duties;

(26) make contracts for construction, engineering, legal, and other services, with or without competitive bidding;

(27) borrow money and to make and issue negotiable bonds, notes, and other evidences of indebtedness, payable from all or any part of the revenues derived from the operation of its system and facilities. The sums borrowed may be those needed to pay all costs incident to the construction and establishment of the facilities, and any extension, addition, and improvement thereto, including engineering costs, construction costs, the sum needed to capitalize and pay interest for a period of three years from the date of delivery of the bonds, such sum as is needed to supply working capital to place the facilities in operation, and all other expenses of any sort that the authority may incur in establishing, extending, and enlarging its system or the facilities. Neither the faith and credit of the State of South Carolina, nor of any county, municipality, or political subdivision of the State shall be pledged for the payment of the principal and interest of the obligations, and there shall be on the face of each obligation a statement, plainly worded, to that effect. Neither the members of the authority nor any person signing the obligations shall be personally liable thereon. To the end that a convenient procedure for borrowing money may be prescribed, the authority shall be fully empowered to avail itself of all power granted by general law for the issuance or refinancing of revenue bonds by political subdivisions of the State including future amendments and modifications thereto. In exercising the power conferred upon the authority by such general law, the authority may make all pledges and covenants authorized by any provision thereof, and may confer upon the holders of its securities all rights and liens authorized by such general law. Notwithstanding any other provision of law, the authority is specifically authorized to:

(a) covenant and agree that upon it being adjudged in default as to the payment of any installment of principal or interest upon any obligation issued by it or in default as to the performance of any covenant or undertaking made by it, that in such event, the principal of all obligations of such issue may be declared forthwith due and payable, notwithstanding that any of them may not have then matured;

(b) confer upon a corporate trustee the power to make disposition of the proceeds from all borrowings and of all revenues derived from the operation of the facilities, in accordance with and in the order of priority prescribed by the resolutions adopted by the authority as an incident to the issuance of any notes, bonds, or other types of securities;

(c) dispose of its obligations at public or private sale, and upon such terms and conditions as it shall approve;

(d) make such provisions for the redemption of any obligations issued by it prior to their stated maturity, with or without premium, and on such terms and conditions as the authority shall approve;

(e) covenant and agree that any reserve fund established to further secure the payment of the principal and interest of any obligations shall be in a fixed amount;

(f) limit or prohibit free service to any person, firm, corporation, municipal corporation, or any subdivision or division of the State;

(g) prescribe the procedure, if any, by which the terms of the contract with the holders of its obligations may be amended, the number of obligations whose holders must consent thereto, and the manner in which such consent shall be given;

(h) prescribe the events of default and the terms and conditions upon which all or any obligations shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived; notwithstanding any contrary provision of law, revenue bonds payable from the revenues of the system or systems of the authority shall be payable from and secured by a pledge of the net revenues of such system or systems remaining after provisions shall have been made for the operation and maintenance thereof;

(i) provide that all bonds of any issue mature at a fixed time in lieu of serial maturities;

(28) do all other acts and things necessary or convenient to carry out any function or power committed or granted to the authority;

(29) withdraw from the Salkehatchie River not more than twenty-five million gallons of water per day;

(30) withdraw from the Savannah River not more than one hundred million gallons of water per day;

(31) exercise the powers conferred on special purpose districts by the provisions of Article 7, Chapter 11, Title 6 related to front-foot assessments, and to provide that if assessments are imposed to defray the cost of a particular water or sewer line, any parcel that is initially or subsequently connected to the water or sewer line, whether or not the parcel actually abuts that particular line, is subject to the assessment at the time of the initial assessment or at the time the parcel becomes connected, and further provided that where any lines are extended in segments over time, the authority may treat all segments of the line or lines as a single project and may recalculate the assessments on properties subject to earlier front-foot assessments at the time of a subsequent extension of the line or lines, provided that:

(a) the new assessment is less than or equal to the amount of the earlier assessment; and

(b) the term of the new assessment must not be extended beyond the term of the original assessment.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



SECTION 6-37-60. Rates for services furnished.

The rates charged for services furnished by the authority are not subject to supervision or regulation by any state bureau, board, commission, or like instrumentality, or agency thereof.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



SECTION 6-37-70. Exemption of property from ad valorem taxes.

All property of the authority is exempt from all ad valorem taxes levied by the State, county, or any municipality, division, subdivision, or agency thereof, directly or indirectly.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



SECTION 6-37-80. Fiscal year; annual report.

The authority shall conduct its affairs on the fiscal year basis employed by the State. The authority's fiscal year shall begin July first of each year and shall end on the thirtieth day of June of the succeeding year. Within one hundred eighty days of the end of each fiscal year, an audit of its affairs shall be made by certified public accountants, of good standing, to be designated by the authority. Copies of such audits, incorporated into an annual report of the authority, shall be filed in the office of the Clerks of Court for Beaufort and Jasper Counties, with the Beaufort and Jasper Legislative Delegations, and with the Secretary of State.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



SECTION 6-37-90. Wilful injury or destruction of authority property; penalties.

(A) It is unlawful for any person to wilfully injure or destroy, or in any manner hurt, damage, tamper with, or impair the facilities of the authority, or any part of the same, or any machinery, apparatus, or equipment of the authority, or to pollute the water in any part of its service area, or to obtain water illegally from facilities of the authority, or to turn, raise, remove, or in any manner tamper with any cover of any manhole, filter, bed, or other appurtenance of any sewer except in accordance with the regulations promulgated by the authority. Any person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, shall be fined not less than ten dollars nor more than one hundred dollars, or shall be imprisoned for not more than thirty days at the discretion of the court, and shall be further liable to pay all damages suffered by the authority.

(B) Any person violating any regulation or any permit, permit condition, or final determination as required by state or federal law is subject to a civil penalty not to exceed two thousand dollars for each day of violation.

(C) All penalties assessed under this section must be held as debt and payable to the authority by the person against whom they have been charged and shall constitute a lien against the property of the person.

(D) The authority is empowered to conduct vulnerability assessments, prepare emergency response plans, and address threats from terrorist attacks, or other intentional actions designed to disrupt the provision of safe drinking water or significantly affect the public health or significantly affect the safety or supply of drinking water.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



SECTION 6-37-100. Disposition of revenues.

All revenues derived by the authority from the operation of its facilities, which may not be required to discharge covenants made by it in issuing bonds, notes, or other obligations authorized by this chapter, shall be disposed of by the authority from time to time for purposes germane to the functions of the authority.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



SECTION 6-37-110. Service contracts with municipalities.

All municipalities, public bodies, and public agencies operating water district systems or wastewater systems in any part of Beaufort, Jasper, Hampton, and Colleton Counties are authorized to enter into contracts to buy water and wastewater service from the authority. Such contracts shall extend over such periods of time and shall contain such terms and conditions as shall be mutually agreeable to the authority and to the contracting municipalities, public bodies, or public agencies.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.



SECTION 6-37-120. Effect of amendment or repeal on contractual obligation.

Any amendment or repeal of this chapter shall not operate to impair the obligation of any contract made by the authority pursuant to any power conferred by this chapter.

HISTORY: 2009 Act No. 55, Section 1, eff June 2, 2009.









Title 7 - Elections

CHAPTER 1 - GENERAL PROVISIONS

SECTION 7-1-10. Short title.

This Title shall be known as the "South Carolina Election Law."

HISTORY: 1962 Code Section 23-1; 1952 Code Section 23-1; 1950 (46) 2059.



SECTION 7-1-20. Definitions.

The following words and phrases, unless the same be plainly inconsistent with the context, shall be construed as follows:

(1) "General election" means the election to be held for the election of officers to the regular terms of office provided by law, whether State, United States, county, municipal, or of any other political subdivision of the State, and for voting on constitutional amendments proposed by the General Assembly.

(2) "Special election" means any other election including any referendum provided by law to be held under the provisions of law applicable to general elections.

(3) "Primary" means a party primary election held by a political party under the provisions of this title.

(4) "Inhabitants" means the number of inhabitants according to the federal census last taken.

(5) "Electoral board" means the board or other authority empowered to hold a general or special election.

(6) A "voting or polling precinct" means an area created by the legislature for convenient localization of polling places and which administers and counts votes therein as a local unit in all elections.

A "voting place" is a place within a voting or polling precinct where ballots may be cast.

(7) "Political party" means a political party, organization, or association certified by the State Election Commission as provided for in this title.

(8) "State committee" means the state executive committee of a political party.

(9) "State chairman" means the chairman of the state executive committee of a political party.

(10) "County committee" means the county executive committee of a political party.

(11) "County chairman" means the chairman of the county executive committee of a political party.

(12) "Booth" includes a voting machine booth, curtain, or enclosure.

(13) "Legal holiday" means a holiday recognized by state or federal law.

(14) "Voter", "registered voter", "elector", "registered elector", "qualified elector", or "qualified registered elector" means a person whose name is contained on the active roster of voters maintained by the State Election Commission and whose name has not been removed from the roster for any of the reasons named in Section 7-3-20(C)(2) and (3) and who possesses a valid registration certificate.

HISTORY: 1962 Code Section 23-2; 1952 Code Section 23-2; 1950 (46) 2059; 1967 (55) 634; 1984 Act No. 264, eff January 27, 1984; 1986 Act No. 346, Section 1, eff March 7, 1986; 2010 Act No. 245, Section 1, eff June 2, 2010.



SECTION 7-1-25. "Domicile" defined.

(A) A person's residence is his domicile. "Domicile" means a person's fixed home where he has an intention of returning when he is absent. A person has only one domicile.

(B) For voting purposes, a person has changed his domicile if he (1) has abandoned his prior home and (2) has established a new home, has a present intention to make that place his home, and has no present intention to leave that place.

(C) For voting purposes, a spouse may establish a separate domicile.

(D) For voting purposes, factors to consider in determining a person's intention regarding his domicile include, but are not limited to:

(1) a voter's address reported on income tax returns;

(2) a voter's real estate interests, including the address for which the legal residence tax assessment ratio is claimed pursuant to Section 12-43-220(C);

(3) a voter's physical mailing address;

(4) a voter's address on driver's license or other identification issued by the Department of Motor Vehicles;

(5) a voter's address on legal and financial documents;

(6) a voter's address utilized for educational purposes, such as public school assignment and determination of tuition at institutions of higher education;

(7) a voter's address on an automobile registration;

(8) a voter's address utilized for membership in clubs and organizations;

(9) the location of a voter's personal property;

(10) residence of a voter's parents, spouse, and children; and

(11) whether a voter temporarily relocated due to medical care for the voter or for a member of the voter's immediate family.

HISTORY: 1999 Act No. 103, Section 1, eff June 30, 1999; 2011 Act No. 27, Section 1, eff May 18, 2011.



SECTION 7-1-30. Receipt of public aid does not disfranchise any citizen.

Nothing in this Title shall disfranchise any citizen, if otherwise qualified, who may receive any public aid from the State or Federal Government through the Department of Social Services or any other State or Federal agency.

HISTORY: 1962 Code Section 23-3; 1952 Code Section 23-3; 1950 (46) 2059.



SECTION 7-1-40. Title applicable to all elections.

This Title shall apply to and control all elections, including elections for the issuance of bonds and other elections in which any question or issue is submitted to a vote of the people.

HISTORY: 1962 Code Section 23-4; 1952 Code Section 23-4; 1950 (46) 2059, 2355.



SECTION 7-1-50. Contesting election of Governor.

In case of a contest of the election of Governor, if the General Assembly by concurrent resolution shall entertain the same, the Senate and House of Representatives shall, each separately, proceed to hear and determine the facts in the case, so far as they deem necessary, and decide thereon who is entitled to be declared elected. If the two branches of the General Assembly come to the same decision, they shall, by concurrent resolution, declare who is duly elected and entitled to enter upon and exercise the office of Governor; and such person thereupon shall, upon taking the oath prescribed in the Constitution, be inducted into office. If the two branches of the General Assembly do not come to the same decision, then an election shall be called by the Governor, to take place in not less than sixty nor more than ninety days, at which the qualified electors shall proceed to vote for a suitable person to fill the office of Governor.

HISTORY: 1962 Code Section 23-5; 1952 Code Section 23-5; 1942 Code Section 2324; 1932 Code Section 2324; Civ. C. '22 Section 258; Civ. C. '12 Section 256; Civ. C. '02 Section 230; G. S. 134; R. S. 188; 1882 (17) 1121; Const, Art 4 Section 4; 1961 (52) 48.



SECTION 7-1-60. Each multiple office is separate and distinct; candidate is to qualify for one specific office; ballots for multiple offices.

Each multiple office in this State shall constitute a separate and distinct office to which a separate number shall be assigned within each election district for such an office. A candidate for such an office shall be required to qualify for a specific office and shall not be permitted to qualify for more than one such office in any one election.

The election ballots for multiple offices shall reflect the number assigned to each office and the names of the candidates.

HISTORY: 1962 Code Section 23-5.1; 1972 (57) 2383.



SECTION 7-1-70. Catawba Indians, if otherwise qualified, are citizens.

All Catawba Indians, otherwise qualified, are hereby declared to be citizens of the State of South Carolina and shall enjoy and have all the rights and privileges belonging to other citizens of the State.

HISTORY: 1962 Code Section 23-6; 1952 Code Section 23-6; 1944 (43) 1208.



SECTION 7-1-80. Liability of broadcasting station for defamatory statement by candidate.

The owner, licensee or operator of a visual or sound radio broadcasting station or network of stations and the agents or employees of any such owner, licensee or operator shall not be liable for any damages for any defamatory statement published or uttered in or as a part of a visual or sound radio broadcast by a candidate for political office in those instances where, under the acts of Congress or the rules and regulations of the Federal Communications Commission, the broadcasting station or network of stations, is prohibited from censoring the material broadcast by such candidate, provided the owner, licensee, or operator shall cause to be made at the conclusion of the broadcast the following announcement in substance; "The broadcast you have just heard was not censored in accord with the immunity from censorship extended legally qualified political candidates."

HISTORY: 1962 Code Section 23-7; 1952 (47) 1939.



SECTION 7-1-100. Availability to media of local ballot question and simplified explanation thereof.

(A) If a countywide or less than countywide referendum is held on a question, the electoral board charged with conducting the referendum shall make the ballot question available to the news media in the county at least forty-five days in advance of the date of the referendum.

(B) If the electoral board determines that a referendum question is of a nature that it might not be clearly understood by the voters, it may prepare a simplified or, when appropriate, more detailed explanation of the question that must be placed on the ballot along with the referendum question. When mechanical devices for voting are used, printed copies of the explanation must be made available at each voting precinct. The explanation provided must be made available to the news media in the county on the same schedule provided in subsection (A).

(C) No referendum may be challenged on the grounds that the electoral board failed to act in a timely manner to implement this section.

(D) The provisions of Section 7-13-2130 apply with respect to any proceeding challenging a referendum based on any explanation provided by the electoral board.

(E) The provisions of this section do not apply to a referendum for which the General Assembly provides the ballot question.

HISTORY: 1999 Act No. 2, Section 1, eff January 1, 1999 (became law without the Governor's signature January 14, 1999).






CHAPTER 3 - STATE ELECTION COMMISSION; CENTRAL REGISTRATION SYSTEM

SECTION 7-3-10. State Election Commission created; appointment; term; composition; vacancies; chairman; meetings; powers and duties.

(a) There is hereby created the State Election Commission composed of five members, at least one of whom shall be a member of the majority political party represented in the General Assembly and at least one of whom shall be a member of the largest minority political party represented in the General Assembly, to be appointed by the Governor to serve terms of four years and until their successors have been elected and qualify, except of those first appointed three shall serve for terms of two years. Any vacancy on the Commission shall be filled for the unexpired portion of the term in the same manner as the original appointment.

(b) The Governor shall appoint one of the members to serve as chairman for a term of two years and until his successor has been appointed and qualifies. The Commission shall select such other officers from among its members as it may deem necessary.

(c) The commission shall meet at its offices in Columbia at least once each month or at such times as considered necessary by the commission. However, the commission may change the location of the meeting if the change is more convenient for the commission or any parties scheduled to appear before the commission.

(d) The Commission shall have the powers and duties as enumerated in this title.

(e) No member of the commission may participate in political management or in a political campaign during the member's term of office. No member of the commission may make a contribution to a candidate or knowingly attend a fundraiser held for the benefit of a candidate. Violation of this subsection subjects the commissioner to removal by the Governor.

HISTORY: 1962 Code Section 23-30; 1968 (55) 2316; 1992 Act No. 276, Section 1, eff March 10, 1992; 1996 Act No. 423, Section 2, eff June 18, 1996; 1998 Act No. 293, Section 1, eff April 20, 1998.



SECTION 7-3-20. Executive director of State Election Commission.

(A) The State Election Commission shall elect an executive director who shall be directly responsible to the commission and who shall serve at the pleasure of the commission. The executive director shall be the chief administrative officer for the State Election Commission.

(B) The executive director shall receive such compensation and employ such staff, subject to the approval of the State Election Commission, as may be provided by law.

(C) The executive director shall:

(1) maintain a complete master file of all qualified electors by county and by precincts;

(2) delete the name of any elector:

(a) who is deceased;

(b) who is no longer qualified to vote in the precinct where currently registered;

(c) who has been convicted of a disqualifying crime;

(d) who is otherwise no longer qualified to vote as may be provided by law; or

(e) who requests in writing that his name be removed;

(3) enter names on the master file as they are reported by the county registration boards;

(4) furnish each county registration board with a master list of all registered voters in the county, together with a copy of all registered voters in each precinct of the county, at least ten days prior to each election. The precinct copies shall be used as the official list of voters;

(5) maintain all information furnished his office relating to the inclusion or deletion of names from the master file for four years;

(6) purchase, lease, or contract for the use of such equipment as may be necessary to properly execute the duties of his office, subject to the approval of the State Election Commission;

(7) secure from the United States courts and federal and state agencies available information as to persons convicted of disqualifying crimes;

(8) obtain information from any other source which may assist him in carrying out the purposes of this section;

(9) perform such other duties relating to elections as may be assigned him by the State Election Commission;

(10) furnish at reasonable price any precinct lists to a qualified elector requesting them;

(11) serve as the chief state election official responsible for implementing and coordinating the state's responsibilities under the National Voter Registration Act of 1993;

(12) serve as the chief state election official responsible for implementing and enforcing the state's responsibilities under the Uniformed and Overseas Citizens Absentee Voting Act (UOCAVA), as set forth in the U.S.C., Title 42, Section 1973ff, et seq; and

(13) establish and maintain a statewide voter registration database that shall be administered by the commission and made continuously available to each board of elections and to other agencies as authorized by law.

Notice of deletion of elector's name from roster of electors

HISTORY: 1962 Code Section 23-31; 1967 (55) 657; 1968 (55) 2316; 1996 Act No. 466, Section 2, eff August 21, 1996; 2006 Act No. 253, Section 1, eff March 24, 2006; 2012 Act No. 265, Section 4, eff upon preclearance approval or declaratory judgment.



SECTION 7-3-30. Notice of deletion of elector's name from roster of electors; appeal by elector; restoration of name.

(a) The executive director shall notify by mail each elector at the address last filed in the office, whose name has been deleted for the reasons of conviction or a change in the residence of a qualified voter. The notice shall state the reason for the deletion and inform the elector of his right to appeal to the county board of registration and the time in which to perfect his appeal. A copy of the notice must be forwarded to the appropriate county board of registration.

(b) Each elector whose name has been deleted has twenty days from the date the notice is mailed to appeal. The appeal must be to the county board of registration from whose master file the deletion has been made. If the board determines that the elector's name should not have been deleted, it shall instruct the executive director to restore his name to the registration books; however, if the deletion is for conviction, the appeal must be to the Executive Director of the State Election Commission.

HISTORY: 1962 Code Section 23-32; 1967 (55) 657; 1968 (55) 2316; 1996 Act No. 466, Section 3, eff August 21, 1996; 2012 Act No. 265, Section 5, eff upon preclearance approval or declaratory judgment.



SECTION 7-3-40. Reports to be furnished by Bureau of Vital Statistics.

The Bureau of Vital Statistics must furnish the executive director a monthly report of all persons eighteen years of age or older who have died in the State since making the previous report. All reports must contain the name of the deceased, county of residence, his social security or other identification number, and his date and place of birth. The bureau must provide this information at no charge.

HISTORY: 1962 Code Section 23-33; 1967 (55) 657; 1968 (55) 2316; 1996 Act No. 434, Section 1, eff June 4, 1996; 2012 Act No. 265, Section 6, eff upon preclearance approval or declaratory judgment.



SECTION 7-3-50. Information to be furnished by county boards of registration.

Each county board of registration must furnish the executive director information as may be requested by him concerning each registered elector by the fifteenth day of each month and within five days after closing of the books prior to an election.

HISTORY: 1962 Code Section 23-34; 1967 (55) 657; 1968 (55) 2316; 1984 Act No. 510, Section 1, eff June 28, 1984.



SECTION 7-3-60. Clerks and magistrates shall report persons convicted of certain offenses.

The clerks of the courts of common pleas and general sessions and every magistrate in the State must, annually on or before June first, make out under their respective hands and seals and report to the executive director a complete list as shown by the records of their respective offices for the preceding calendar year of all persons convicted in that year of felonies or crimes against the election laws, together with the social security or identification numbers of these persons and the month of conviction. Where there is no person to be reported, the report shall so state. Any clerk of the court or magistrate who fails or neglects to make any report required by this section must forfeit and pay to the county in which he holds office the sum of fifty dollars for each failure or neglect to make the report.

HISTORY: 1962 Code Section 23-92; 1952 Code Section 23-92; 1950 (46) 2059; 1967 (55) 657; 1968 (55) 2316; 1984 Act No. 289, eff March 5, 1984.



SECTION 7-3-70. Reports furnished by Department of Motor Vehicles.

(a) The Department of Motor Vehicles must furnish the executive director a monthly report of all persons eighteen years of age or older who have surrendered their driver's license or identification card and obtained a driver's license or identification card in another state. All reports must contain the name of the driver or identification cardholder, social security number, date of birth, South Carolina county where previously a resident, and the state in which the license or identification card was surrendered. The department must provide this information at no charge.

(b) The Department of Motor Vehicles must furnish the executive director a monthly report of all persons eighteen years of age or older who were reported as deceased by Social Security Administration. All reports must contain the name, social security number, date of birth, and date of death. The department must provide this information at no charge.

HISTORY: 2012 Act No. 265, Section 7, eff upon preclearance approval or declaratory judgment.






CHAPTER 5 - QUALIFICATIONS AND REGISTRATION OF ELECTORS

SECTION 7-5-10. Appointment and removal of board members; training and certification requirements.

(A) Between the first day of January and the fifteenth day of March in each even-numbered year the Governor shall appoint, by and with the advice and consent of the Senate, not less than three nor more than five competent and discreet persons in each county, who are qualified electors of that county and who must be known as the "Board of Registration of County". The Governor shall notify the State Election Commission in writing of the appointments. The members appointed are subject to removal by the Governor for incapacity, misconduct, or neglect of duty.

(B)(1) Each member, and each staff person designated by the board, must complete, within eighteen months after a member's initial appointment or his reappointment following a break in service, or within eighteen months after a staff person's initial employment or reemployment following a break in service, a training and certification program conducted by the State Election Commission. When a member or staff person has successfully completed the training and certification program, the State Election Commission must issue the member or staff person a certification, whether or not the member or staff person applies for the certification.

(2)(a) The provisions of this section do not exempt any member or staff person from completing the training and certification program required in item (1).

(b) Any member appointed or reappointed after a break in service prior to the effective date of this section or any staff person employed or reemployed after a break in service prior to the effective date of this section must successfully complete a training and certification program by the latter of:

(i) eighteen months after the member's appointment or reappointment after a break in service or the staff person's employment or reemployment after a break in service; or

(ii) ninety days after the effective date of this section.

(c) On and after the effective date of this section, any member appointed or reappointed after a break in service or any staff person employed or reemployed after a break in service must complete the training and certification program required in item (1) within eighteen months after the member's appointment or reappointment after a break in service or staff person's employment or reemployment after a break in service.

(3) If a member does not fulfill the training and certification program as provided in this section, the Governor, upon notification, must remove that member from the board unless the Governor grants the member an extension to complete the training and certification program based upon exceptional circumstances.

(4) Following completion of the training and certification program required in item (1), each board member, and each staff person designated by the board or commission, must take at least one training course each year.

HISTORY: 1962 Code Section 23-51; 1952 Code Section 23-51; 1950 (46) 2059; 1967 (55) 634; 1970 (56) 2337; 1988 Act No. 422, Section 1, eff March 28, 1988; 1996 Act No. 465, Section 1, eff August 21, 1996; 1998 Act No. 304, Section 1, eff May 27, 1998; 2007 Act No. 100, Section 1, eff June 18, 2007.



SECTION 7-5-20. Deputy members of boards of registration.

The board of registration of each county may appoint deputy members of the board, in numbers as may be necessary, whose terms shall be for a period of time as determined by the boards. The deputy members shall have the same powers and duties as regular members of the board. The clerk to each board may be made a deputy member of the board for the purpose of taking applications.

HISTORY: 1962 Code Section 23-51.1; 1967 (55) 634; 1984 Act No. 510, Section 2, eff June 28, 1984.



SECTION 7-5-30. Duties of boards of registration; term of office of members; quorum; vacancies.

Such boards shall register and conduct the registration of the electors who shall apply for registration in their respective counties as herein required. Their office shall be at the county seat, and they shall keep a record of all their official acts and proceedings. Provided, that nothing herein shall be construed as prohibiting the boards of registration from taking their registration books across adjoining county lines to register qualified electors of their respective county whose regular place of employment is in an adjoining county or who are otherwise unable to get to the county seat during office hours to register. One member of the board shall constitute a quorum for the purpose of registering or refusing to register applications for registration. Their term of office shall be for two years from the date of their appointment, and they shall continue in office until their successors shall have been appointed and shall qualify. In case of a vacancy from any cause in any board of registration the Governor shall fill such vacancy in the same manner as provided in Section 7-5-10.

HISTORY: 1962 Code Section 23-52; 1952 Code Section 23-52; 1950 (46) 2059; 1967 (55) 634; 1978 Act No. 391, eff Feb. 2, 1978.



SECTION 7-5-35. Combined election and registration commission; applicability of provisions for inclusion of majority and minority party representatives; training and certification requirements.

(A) If a county operates its elections through a combined election and registration commission, the structure and composition are not affected or changed by the provisions of this section. However, the provisions for inclusion of majority and minority party representatives upon the combined commission and upon the expanded commission as constituted for primary elections and protests must be applied to the combined commission, mutatis mutandis.

(B)(1) Each commissioner, and each staff person designated by the commission, must complete, within eighteen months after a commissioner's initial appointment or his reappointment after a break in service, or within eighteen months after a staff person's initial employment or reemployment following a break in service, a training and certification program conducted by the State Election Commission. When a commissioner or staff person has successfully completed the training and certification program, the State Election Commission must issue the commissioner or staff person a certification, whether or not the commissioner or staff person applies for the certification.

(2)(a) The provisions of this section do not exempt any member or staff person from completing the training and certification program required in item (1).

(b) Any member appointed or reappointed after a break in service prior to the effective date of this section or any staff person employed or reemployed after a break in service prior to the effective date of this section must successfully complete a training and certification program by the latter of:

(i) eighteen months after the member's appointment or reappointment after a break in service or the staff person's employment or reemployment after a break in service; or

(ii) ninety days after the effective date of this section.

(c) On and after the effective date of this section, any member appointed or reappointed after a break in service or any staff person employed or reemployed after a break in service must complete the training and certification program required in item (1) within eighteen months after the member's appointment or reappointment after a break in service or staff person's employment or reemployment after a break in service.

(3) If a member does not fulfill the training and certification program as provided in this section, the Governor, upon notification, must remove that member from the board unless the Governor grants the member an extension to complete the training and certification program based upon exceptional circumstances.

(4) Following completion of the training and certification program required in item (1), each commission member, and staff person designated by the commission, must take at least one training course each year.

HISTORY: 1992 Act No. 253, Section 15, eff Feb 19, 1992; 1996 Act No. 465, Section 2, eff August 21, 1996; 1998 Act No. 304, Section 2, eff May 27, 1998; 2007 Act No. 100, Section 2, eff June 18, 2007.



SECTION 7-5-40. Supplements to counties to help defray expenses of registration office.

Each county shall receive an annual supplement from the State to help defray the expenses of personnel in keeping the registration office open as required in Section 7-5-130. Counties with populations from twenty-five thousand to one hundred thousand shall receive twice the amount of such supplement; counties with populations from one hundred thousand one to two hundred thousand shall receive three times the amount of the supplement; counties with over two hundred thousand shall receive four times the amount of the supplement. Such supplements shall be in such amounts as provided for in the annual general appropriations act of the State.

HISTORY: 1962 Code Section 23-51.2; 1967 (55) 634.



SECTION 7-5-110. Persons must register in order to vote.

No person shall be allowed to vote at any election unless he shall be registered as herein required.

HISTORY: 1962 Code Section 23-61; 1952 Code Section 23-61; 1950 (46) 2059; 1967 (55) 634.



SECTION 7-5-120. Qualifications for registration; persons disqualified from registering or voting.

(A) Every citizen of this State and the United States who applies for registration must be registered if he meets the following qualifications:

(1) meets the age qualification as provided in Section 4, Article II of the Constitution of this State;

(2) is not laboring under disabilities named in the Constitution of 1895 of this State; and

(3) is a resident in the county and in the polling precinct in which the elector offers to vote.

(B) A person is disqualified from being registered or voting if he:

(1) is mentally incompetent as adjudicated by a court of competent jurisdiction; or

(2) is serving a term of imprisonment resulting from a conviction of a crime; or

(3) is convicted of a felony or offenses against the election laws, unless the disqualification has been removed by service of the sentence, including probation and parole time unless sooner pardoned.

HISTORY: 1962 Code Section 23-62; 1952 Code Section 23-62; 1950 (46) 2059; 1961 (52) 50; 1963 (53) 155; 1967 (55) 657; 1974 (58) 2188; 1981 Act No. 1 Section 2, eff January 14, 1981; 1986 Act No. 345, Section 1, eff March 7, 1986; 1994 Act No. 365, Section 1, eff May 3, 1994; 1996 Act No. 408, Section 1, eff on the ratification of the amendment to Section 4, Article II of the Constitution of this State to change the age qualification to vote (ratified March 25, 1997).



SECTION 7-5-125. Written notification of registration.

(A) Any person who applies for registration to vote and is found to be qualified by the county board of registration to whom application is made must be issued a written notification of registration. This notification must be on a form prescribed and provided by the State Election Commission.

(B) If an elector loses or defaces his registration notification, he may obtain a duplicate notification from his county board of registration upon request in person, or by telephone or mail.

HISTORY: 1988 Act No. 507, Section 1, eff May 9, 1988; 2011 Act No. 27, Section 2, eff May 18, 2011.



SECTION 7-5-130. Time and place where books shall be kept open for registration.

The books of registration shall be open at each county courthouse, or at such other place as may be provided by the governing body of the county, during the same hours as other county offices are normally open, except as provided for in Section 7-5-150.

HISTORY: 1962 Code Section 23-63; 1952 Code Section 23-63; 1950 (46) 2059; 1967 (55) 634.



SECTION 7-5-140. Additional days and hours for registration; notice of time and place.

Boards of registration shall remain open as provided by law and, in addition thereto, shall remain open and available for registration on any additional days, during such hours and at such various places throughout the county as the boards may determine. Such boards also shall remain open and available for absentee registration and absentee voting responsibilities during such additional hours as the boards may deem necessary. Notice of the time and place shall be given by prior publication in a newspaper of general circulation in the county.

HISTORY: 1962 Code Section 23-65.1; 1957 (50) 671; 1967 (55) 634; 1982 Act No. 280, Section 3, eff February 24, 1982.



SECTION 7-5-150. Closing registration books; registration of persons coming of age while books closed.

The registration books shall be closed thirty days before each election, but only as to that election or any second race or runoff resulting from that election, and shall remain closed until the election has taken place, anything in this article to the contrary notwithstanding; provided, that the registration books shall be closed thirty days before the June primary and shall remain closed until after the second primary and shall likewise be closed thirty days before the November general election. They shall thereafter be opened from time to time in accordance with the provisions of this article. Any person eligible to register who has been discharged or separated from his service in the Armed Forces of the United States, and returned home too late to register at the time when registration is required, is entitled to register for the purpose of voting in the next ensuing election after the discharge or separation from service, up to 5:00 p.m. on the day of the election. This application for registration must be made at the office of the board of voter registration in the county in which the person wishes to register, and if qualified, the person must be issued a registration notification stating the precinct in which he is entitled to vote and a certification to the managers of the precinct that he is entitled to vote and should be placed on the registration rolls of the precinct. Persons who become of age during this period of thirty days shall be entitled to register before the closing of the books if otherwise qualified.

HISTORY: 1962 Code Section 23-66; 1952 Code Section 23-66; 1950 (46) 2059; 1957 (50) 671; 1958 (50) 1548; 1996 Act No. 222, Section 1, eff February 12, 1996.



SECTION 7-5-155. Registration of electors by mail.

(a) Notwithstanding any other provision of law, the following procedures may be used in the registration of electors in addition to the procedure otherwise provided by law.

(1) Subject to the provision of Section 7-5-150, any qualified citizen may register to vote by mailing or having delivered a completed state registration by mail application form or a completed national registration by mail application form prescribed by the Federal Election Commission not later than thirty days before any election to his registration board. The postmark date of a mailed application is considered the date of mailing. If the postmark date is missing or illegible, the county board of voter registration must accept the application if it is received by mail no later than five days after the close of the registration books before any election.

(2) If the registration board determines that the applicant is qualified and his application is legible and complete, the registration board shall mail the voter written notification of approval on a form to be prescribed and provided by the State Election Commission pursuant to Section 7-5-180. When the county board of registration mails the written notification of approval, it must do so without requiring the elector to sign anything in the presence of a member of the board, a deputy member, or a registration clerk, and the attestation of the elector's signature is not required so long as the conditions set forth above are met.

(3) Any application must be rejected for any of the following reasons:

(i) any portion of the application is not complete;

(ii) any portion of the application is illegible in the opinion of a member and the clerk of the board;

(iii) the board is unable to determine, from the address stated on the application, the precinct in which the voter should be assigned or the election districts in which he is entitled to vote.

(4) Any person whose application is rejected must be notified of the rejection together with the reason for rejection. The applicant must further be informed that he still has a right to register by appearing in person before the board of registration or by submitting the information by mail necessary to correct his rejected application. The form for notifying applicants of rejection must be prescribed and provided by the State Election Commission pursuant to Section 7-5-180.

(b) Every application for registration by mail shall contain spaces for the home and work telephone numbers of the applicant and the applicant shall enter the numbers on the application where applicable.

(c) The State Election Commission shall furnish a sufficient number of application forms to the county boards of voter registration and voter registration agencies specified in Section 7-5-310(B) so that distribution of the application forms may be made to various locations throughout the counties and mailed to persons requesting them.

County boards of registration shall distribute application forms to various locations in their respective counties, including city halls and public libraries, where they must be readily available to the public.

(d) The original applications must remain on file in the office of the county board of registration.

(e) The State Election Commission may promulgate regulations to implement the provisions of this section.

HISTORY: 1986 Act No. 535, eff June 23, 1986; 1996 Act No. 466, Sections 4, 5, eff August 21, 1996.



SECTION 7-5-160. Voter registration; permanent registration.

Effective July 1, 1976, any person who is registered to vote according to law shall remain permanently registered and entitled to all rights and privileges of such registration unless his name is removed from the registration list for cause. The provisions of this section shall not be construed to modify or repeal any of the provisions of this title or acts of the General Assembly which establish registration procedures and prescribe the causes for termination of registration or purging of registration rolls except those which require re-registration at ten-year intervals.

HISTORY: 1962 Code Section 23-67; 1952 Code Section 23-67; 1950 (46) 2059; 1957 (50) 671; 1976 Act No. 518.



SECTION 7-5-170. Necessity for written application for registration; information to be contain on form; oaths; decisions on applications.

(1) Written application required.--A person may not be registered to vote except upon written application or electronic application pursuant to Section 7-5-185, which shall become a part of the permanent records of the board to which it is presented and which must be open to public inspection. However, the social security number contained in the application must not be open to public inspection.

(2) Form of application. -- The application must be on a form prescribed and provided by the executive director and shall contain the following information: name, sex, race, social security number, date of birth, residence address, mailing address, telephone number of the applicant, and location of prior voter registration. The applicant must affirm that he is not under a court order declaring him mentally incompetent, confined in any public prison, has never been convicted of a felony or offense against the election laws, or if previously convicted that he has served his entire sentence, including probation and parole time, or has received a pardon for the conviction. Additionally, the applicant must take the following oath: "I, do solemnly swear (or affirm) that I am a citizen of the United States and that on the date of the next ensuing election, I will have attained the age of eighteen years and am a resident of South Carolina, this county, and of my precinct. I further swear (or affirm) that the present residence address listed herein is my sole legal place of residence and that I claim no other place as my legal residence." Any applicant convicted of fraudulently applying for registration is guilty of perjury and is subject to the penalty for that offense.

(3) Administration of oaths. -- Any member of the registration board, deputy registrar, or any registration clerk must be qualified to administer oaths in connection with the application.

(4) Decisions on applications. -- Any member of the registration board, deputy registrar, or registration clerk may pass on the qualifications of the prospective voter. In case of a question of an applicant being refused registration, at least one member of the board shall pass on the qualifications of the voter. A concise statement of the reasons for the refusal must be written on the application.

HISTORY: 1962 Code Section 23-68; 1952 Code Section 23-68; 1950 (46) 2059; 1951 (47) 78; 1957 (50) 671; 1965 (54) 283; 1967 (55) 657; 1968 (55) 2316; 1974 (58) 2185; 1984 Act No. 304, eff March 22, 1984; 1984 Act No. 510, Section 3, eff June 28, 1984; 1986 Act No. 345, Section 2, eff March 7, 1986; 1993 Act No. 90, Section 1, eff January 1, 1994; 2004 Act No. 239, Section 1, eff May 24, 2004; 2012 Act No. 265, Section 1, eff upon preclearance approval or declaratory judgment.



SECTION 7-5-175. Providing voter registration application forms to high school administration.

The board of voter registration in each county, or the entity charged by law with registering an elector, shall provide voter registration application forms to the administration of any high school in this State, upon the administration's request.

HISTORY: 2004 Act No. 253, Section 1, eff June 15, 2004.



SECTION 7-5-180. Procedure for registration when qualification shall be completed after closing books.

Except as otherwise provided by law, a person who has not attained the age of eighteen years before the closing of the books of registration preceding any election, including presidential primary elections, but attains that age before the next ensuing election appears before the board of registration and makes application for registration, under oath as to the facts above stated entitling a person to registration, the board shall register the applicant, if he is otherwise qualified. Any person not laboring under the disabilities named in the Constitution and in Section 7-5-120 and whose qualification as an elector is completed after the closing of the registration books, but before the next ensuing election, has the right to apply for and secure registration at any time within one hundred twenty days immediately preceding the closing of the books for the election or for the primary election preceding the election. Written notification of approval or rejection must be issued personally or mailed by the board to each applicant on a form to be prescribed and provided by the State Election Commission. The decision of the board of registration may be appealed as provided by Section 7-5-230.

HISTORY: 1962 Code Section 23-69; 1952 Code Section 23-69; 1950 (46) 2059; 1967 (55) 634; 1968 (55) 2316; 1976 Act No. 695 Section 1; 1984 Act No. 510, Section 4, eff June 28, 1984; 1988 Act No. 589, eff June 2, 1988; 1996, Act No. 408, Section 2, eff on the ratification of the amendment to Section 4, Article II of the Constitution of this State to change the age qualification to vote (ratified March 25, 1997).



SECTION 7-5-185. Electronic applications for voter registration.

(A) A person who is qualified to register to vote and who has a valid South Carolina driver's license or state identification card issued by the Department of Motor Vehicles may submit an application for voter registration electronically on the Internet website of the State Election Commission.

(B)(1) An application submitted pursuant to this section is effective upon receipt of the application by the State Election Commission if the application is received thirty days before an election to be held in the precinct of the person submitting the application.

(2) The applicant shall attest to the truth of the information provided in the application.

(3) For voter registration purposes, the applicant shall assent to the use of his signature from his driver's license or state identification card issued by the Department of Motor Vehicles.

(4) For each electronic application, the State Election Commission shall obtain an electronic copy of the applicant's signature from his driver's license or state identification card issued by the Department of Motor Vehicles directly from the Department of Motor Vehicles with no fee.

(5) An application submitted pursuant to this section must contain the applicant's name, sex, race, social security number, date of birth, residence address, mailing address, telephone number of the applicant, and location of prior voter registration. The applicant must affirm that he is not under a court order declaring him mentally incompetent, confined in a public prison, has never been convicted of a felony or offense against the election laws, or if previously convicted, that he has served his entire sentence, including probation and parole time, or has received a pardon for the conviction. Additionally, the applicant must attest to the following: "I do solemnly swear (or affirm) that I am a citizen of the United States and that on the date of the next ensuing election, I will have attained the age of eighteen years and am a resident of South Carolina, this county, and of my precinct. I further swear (or affirm) that the present residence address listed herein is my sole legal place of residence and that I claim no other place as my legal residence." An applicant convicted of fraudulently applying for registration is guilty of perjury and is subject to the penalty for that offense.

(C) Upon submission of an application pursuant to this section, the electronic voter registration system shall provide immediate verification that the:

(1) applicant has a South Carolina driver's license or state identification card issued by the Department of Motor Vehicles and that the number for that driver's license or identification card provided by the applicant matches the number for that person's driver's license or state identification card that is on file with the Department of Motor Vehicles;

(2) date of birth provided by the applicant matches the date of birth for that person, which is on file with the Department of Motor Vehicles;

(3) name provided by the applicant matches the name for the person which is on file with the Department of Motor Vehicles; and

(4) State Election Commission employs security measures to ensure the accuracy and integrity of voter registration applications submitted electronically pursuant to this section.

(D) Should there be a failure to match any of the information required in this section with the Department of Motor Vehicles, the State Election Commission immediately shall notify the applicant of the failure to match information and inform the applicant that his application for registration was not accepted.

(E) The State Election Commission may promulgate regulations necessary to effectuate the provisions of this section.

HISTORY: 2012 Act No. 265, Section 2, eff upon preclearance approval or declaratory judgment.



SECTION 7-5-186. Statewide voter registration database.

(A)(1) The State Election Commission shall establish and maintain a statewide voter registration database that must be administered by the commission and made continuously available to each board of elections and to other agencies as authorized by law.

(2)(a) State agencies, including, but not limited to, the Department of Health and Environmental Control, Office of Vital Statistics, Department of Motor Vehicles, Department of Employment and Workforce, and the Department of Corrections, shall provide information and data to the State Election Commission that the commission considers necessary in order to maintain the statewide voter registration database established pursuant to this section, except where prohibited by federal law or regulation. The State Election Commission shall ensure that any information or data provided to the State Election Commission, which is confidential in the possession of the entity providing the data, remains confidential while in the possession of the State Election Commission.

(b) Information provided under this division for maintenance of the statewide voter registration database must not be used to update the name or address of a registered elector. The name or address of a registered elector only must be updated as a result of the elector's actions in filing a notice of change of name, change of address, or both.

(c) A county board of registration shall contact a registered elector by mail at the address on file with the board to verify the accuracy of the information in the statewide voter registration database regarding that elector if information provided under subsection (A)(2)(a) of this section identifies a discrepancy between the information regarding that elector that is maintained in the statewide voter registration database and maintained by a state agency.

(3) The State Election Commission may enter into agreements to share information or data with other states or groups of states, as the commission considers necessary, in order to maintain the statewide voter registration database established pursuant to this section. Except as otherwise provided in this subsection, the commission shall ensure that any information or data provided to the commission that is confidential in the possession of the state providing the data remains confidential while in the possession of the commission. The commission may provide such otherwise confidential information or data to persons or organizations that are engaging in legitimate governmental purposes related to the maintenance of the statewide voter registration database.

HISTORY: 2012 Act No. 265, Section 3, eff upon preclearance approval or declaratory judgment.



SECTION 7-5-210. Physically disabled persons may execute forms by mark.

In cases of inability to write on account of physical disability only, any prospective registrant to vote may sign the application and oath by mark in the presence of a clerk or a member of the board of registration.

HISTORY: 1962 Code Section 23-72.1; 1958 (50) 1591; 1984 Act No. 510, Section 5, eff June 28, 1984.



SECTION 7-5-220. Certificates shall be invalid at election within thirty days of issuance.

Except as provided in Section 7-5-150, registration made thirty days or less before any election is not valid for that election or any second race or runoff resulting from that election but such registration shall be valid in any other election.

HISTORY: 1962 Code Section 23-72.2; 1958 (50) 1548; 1984 Act No. 510, Section 6, eff June 28, 1984; 1996 Act No. 222, Section 3, eff February 12, 1996.



SECTION 7-5-230. Legal qualifications; challenges; proof of residency or domicile; appeals.

(A) The boards of registration to be appointed under Section 7-5-10 shall be the judges of the legal qualifications of all applicants for registration. The board is empowered to require proof of these qualifications as it considers necessary.

Once a person is registered, challenges of the qualifications of any elector, except for challenges issued at the polls pursuant to Sections 7-13-810, 7-13-820, and 7-15-420 must be made in writing to the board of registration in the county of registration. The board must, within ten days following the challenge and after first giving notice to the elector and the challenger, hold a hearing, accept evidence, and rule upon whether the elector meets or fails to meet the qualifications set forth in Section 7-5-120.

(B) When a challenge is made regarding the residence or domicile of an elector, the board must consider the provisions of Section 7-1-25(D).

(C) Any person denied registration or restoration of his name on the registration books shall have the right of appeal from the decision of the board of registration denying him registration or such restoration to the court of common pleas of the county or any judge thereof and subsequently to the Supreme Court.

HISTORY: 1962 Code Section 23-73; 1952 Code Section 23-73; 1950 (46) 2059; 1967 (55) 657; 1999 Act No. 103, Section 2, eff June 30, 1999; 2011 Act No. 27, Section 3, eff May 18, 2011.



SECTION 7-5-240. Proceedings on appeal in court of common pleas.

Any person denied registration or restoration of his name on the registration books and desiring to appeal must within ten days after written notice to him of the decision of the board of registration file with the board a written notice of his intention to appeal therefrom. Within ten days after the filing of such notice of intention to appeal, the board of registration shall file with the clerk of court of common pleas for the county the notice of intention to appeal and any papers in its possession relating to the case, together with a report of the case if it deem proper. The clerk of the court shall file the same and enter the case on a special docket to be known as calendar number four. If the applicant desires the appeal to be heard by a judge at chambers he shall give every member of the board of registration four days' written notice of the time and place of the hearing. On such appeal the hearing shall be de novo.

HISTORY: 1962 Code Section 23-74; 1952 Code Section 23-74; 1950 (46) 2059; 1967 (55) 657.



SECTION 7-5-250. Right to and proceedings on further appeal to Supreme Court.

From the decision of the court of common pleas or any judge thereof the applicant may further appeal to the Supreme Court by filing a written notice of his intention to appeal therefrom in the office of the clerk of court of common pleas within ten days after written notice to him of the filing of such decision and within such time serving a copy of such notice on any member of the board of registration. Thereupon, the clerk of the court of common pleas shall certify all the papers in the case to the clerk of the Supreme Court within ten days after the filing of such notice of intention to appeal. The clerk of the Supreme Court shall place the case on a special docket, and it shall come up for hearing upon the call thereof under such rules as the Supreme Court may make. If such appeal be filed with the clerk of the Supreme Court at a time that a session thereof will not be held between the date of filing and election at which the applicant will be entitled to vote if registered, the Chief Justice or, if he is unable to act or disqualified, the senior associate justice shall call an extra term of the court to hear and determine the case.

HISTORY: 1962 Code Section 23-75; 1952 Code Section 23-75; 1950 (46) 2059; 1967 (55) 634.



SECTION 7-5-280. State Election Commission shall furnish registration forms.

The applications provided for in this article as well as all other forms necessary for registration, must be furnished to each county by the State Election Commission.

HISTORY: 1962 Code Section 23-80; 1957 (50) 671; 1971 (57) 85; 1984 Act No. 510, Section 7, eff June 28, 1984.



SECTION 7-5-310. Definitions; designations.

(A) As used in this article:

(1) "Voter registration agency" means an office designated to perform specific voter registration activities;

(2) "Motor vehicle driver's license" means any personal identification document issued by the Department of Motor Vehicles.

(B) There are designated the following voter registration agencies:

(1) Department of Social Services;

(2) Department of Health and Environmental Control - WIC program;

(3) Department of Disabilities and Special Needs;

(4) Commission for the Blind;

(5) Department of Vocational Rehabilitation;

(6) South Carolina Protection and Advocacy System for the Handicapped;

(7) Armed Forces recruiting offices;

(8) Alcohol and Other Drug Abuse Services;

(9) Department of Mental Health.

(C) At each voter registration agency, the following services must be made available:

(1) distribution of voter registration application forms in accordance with subsection (F);

(2) assistance to applicants in completing voter registration application forms, unless the applicant refuses the assistance;

(3) acceptance of completed voter registration application forms for transmittal to the county board of voter registration.

(D) If a voter registration agency designated under the provisions of this section provides services to a person with a disability at the person's home, the agency shall provide the services described in subsection (C) at the person's home.

(E) A person who provides services described in subsection (C) may not:

(1) seek to influence an applicant's political preference;

(2) display a political preference or party allegiance;

(3) make any statement to an applicant or take any action, the purpose or effect of which is to discourage the applicant from registering to vote; or

(4) make any statement to an applicant or take any action, the purpose or effect of which is to lead the applicant to believe that a decision to register to vote has any bearing on the availability of services or benefits.

(F) A voter registration agency that is an office that provides service or assistance in addition to conducting voter registration shall:

(1) distribute to each applicant for the service or assistance, and with each recertification, renewal, or change of address form relating to the service or assistance the voter registration application form, including a statement that:

(a) specifies each eligibility requirement (including citizenship);

(b) contains an attestation that the applicant meets the requirement; and

(c) requires the signature of the applicant, under penalty of perjury; or

(2)(a) provide a form that includes:

(i) the question, "If you are not registered to vote where you live now, would you like to apply to register to vote here today?";

(ii) if the agency provides public assistance, the statement, "Applying to register or declining to register to vote will not affect the amount of assistance that you will be provided by this agency.";

(iii) boxes for the applicant to check to indicate whether the applicant would like to register or decline to register to vote (failure to check either box being considered to constitute a declination to register for purposes of subsection (G), together with the statement (in close proximity to the boxes and in prominent type), "IF YOU DO NOT CHECK EITHER BOX, YOU WILL BE CONSIDERED TO HAVE DECIDED NOT TO REGISTER TO VOTE AT THIS TIME.";

(iv) the statement, "If you would like help in filling out the voter registration application form, we will help you. The decision whether to seek or accept help is yours. You may fill out the application form in private."; and

(v) the statement, "If you believe that someone has interfered with your right to register or decline to register to vote, your privacy in deciding whether to register or in applying to register to vote, you may file a complaint with the State Election Commission." The name, address, and telephone number of the Executive Director of the State Election Commission must be printed on the form; and

(b) provide to each applicant who does not decline to register to vote the same degree of assistance with regard to the completion of the registration application form as is provided by the office with regard to the completion of its own forms, unless the applicant refuses the assistance.

(G) No information relating to a declination to register to vote in connection with an application made at an office described in subsection (B) may be used for any purpose other than voter registration.

(H)(1) A completed registration application accepted at a voter registration agency must be transmitted to the county board of voter registration not later than ten days after acceptance.

(2) If a registration application is accepted within five days before the last day for registration to vote in an election, the application must be transmitted to the county board of registration not later than five days after the date of acceptance.

HISTORY: 1996 Act No. 466, Section 1, eff August 21, 1996.



SECTION 7-5-320. Application for motor vehicle driver's license and voter registration.

(A)(1) Each state motor vehicle driver's license application, including a renewal application, submitted to the Department of Motor Vehicles serves as an application for voter registration unless the applicant fails to sign the voter registration application. Failure to sign the voter registration portion of the driver's license application serves as a declination to register.

(2) An application for voter registration submitted under item (1) is considered to update any previous voter registration by the applicant.

(B) No information relating to the failure of an applicant for a state motor vehicle driver's license to sign a voter registration application may be used for any purpose other than voter registration.

(C)(1) The Department of Motor Vehicles shall include a voter registration form as part of an application for a state motor vehicle driver's license.

(2) The voter registration application portion of an application for a state motor vehicle driver's license:

(a) may not require any information that duplicates information required in the driver's license portion of the form, other than a second signature or other information necessary under subitem (c);

(b) may require only the minimum amount of information necessary to:

(i) prevent duplicate voter registrations; and

(ii) enable a county board of voter registration to assess the eligibility of the applicant and to administer voter registration and other parts of the election process;

(c) includes a statement that:

(i) states each eligibility requirement, including citizenship;

(ii) contains an attestation that the applicant meets each requirement; and

(iii) requires the signature of the applicant under penalty of perjury;

(d) includes in print identical to that used in the attestation portion of the application:

(i) the information required in Section 7-5-320(C)(2)(c);

(ii) a statement that, if an applicant declines to register to vote, the fact that the applicant has declined to register will remain confidential and will be used only for voter registration purposes; and

(iii) a statement that, if an applicant does register to vote, the office at which the applicant submits a voter registration application will remain confidential and will be used only for voter registration purposes; and

(e) must be made available, as submitted by the applicant, to the county board of voter registration in which the application is made.

(D) A change of address form submitted in accordance with state law for purposes of a state motor vehicle driver's license serves as notification of change of address for voter registration unless the qualified elector states on the form that the change of address is not for voter registration purposes.

(E)(1) A completed voter registration portion of an application for a state motor vehicle driver's license accepted at a state motor vehicle authority must be transmitted to the county board of voter registration no later than ten days after the date of acceptance.

(2) If a registration application is accepted within five days before the last day for registration to vote in an election, the application must be transmitted to the county board of registration not later than five days after the date of acceptance.

HISTORY: 1996 Act No. 466, Section 1, eff August 21, 1996.



SECTION 7-5-325. Address changes given under oath; fraud; penalties.

Any change of address submitted by an elector for registration or voting purposes as provided by Sections 7-5-320(D), 7-5-330(F)(2)(a), and 7-5-440, and any other written notification of change of address signed by an elector are considered to be given under oath. An elector convicted of fraudulently providing such change of address is guilty of violating Section 7-25-10 and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1999 Act No. 103, Section 3, eff June 30, 1999.



SECTION 7-5-330. Completion, receipt, and disposition of voter registration application; discretionary removal of elector.

(A) In the case of registration with a motor vehicle application under Section 7-5-320, the valid voter registration form of the applicant must be completed at the Department of Motor Vehicles no later than thirty days before the date of the election.

(B) In the case of registration by mail under Section 7-5-155, the valid voter registration form of the applicant must be postmarked no later than thirty days before the date of the election.

(C) In the case of registration at a voter registration agency, the valid voter registration form of the applicant must be completed at the voter registration agency no later than thirty days before the date of the election.

(D) In any other case, the valid voter registration form of the applicant must be received by the county board of voter registration no later than thirty days before the date of the election.

(E)(1) The county board of voter registration shall:

(a) send notice to each applicant of the disposition of the application; and

(b) ensure that the identity of the voter registration agency through which a particular voter is registered is not disclosed to the public.

(2) If the notice sent pursuant to the provisions of subitem (a) of this item is returned to the board of voter registration as undeliverable, the elector to whom it was sent must be reported by the board to the State Election Commission. The State Election Commission must place the elector in an inactive status on the master file and may remove this elector upon compliance with the provisions of Section 7-5-330(F).

(F)(1) The State Election Commission may not remove the name of a qualified elector from the official list of eligible voters on the ground that the qualified elector has changed residence unless the qualified elector:

(a) confirms in writing that the qualified elector has changed residence to a place outside the county in which the qualified elector is registered; or

(b)(i) has failed to respond to a notice described in item (2); and

(ii) has not voted or appeared to vote and, if necessary, correct the county board of voter registration's record of the qualified elector's address, in an election during the period beginning on the date of the notice and ending on the day after the date of the second general election that occurs after the date of the notice.

(2) "Notice", as used in this item, means a postage prepaid and preaddressed return card, sent by forwardable mail, on which the qualified elector may state his current address, together with a statement to the following effect:

(a) if the qualified elector did not change his residence, or changed residence but remained in the same county, the qualified elector shall return the card no later than thirty days before the date of the election. If the card is not returned, affirmation or confirmation of the qualified elector's address may be required before the qualified elector is permitted to vote during the period beginning on the date of the notice and ending on the day after the date of the second general election that occurs after the date of the notice, and if the qualified elector does not vote in an election during that period, the qualified elector's name must be removed from the list of eligible voters;

(b) if the qualified elector has changed residence to a place outside the county in which the qualified elector is registered, information as to how the qualified elector can re-register to vote.

(3) The county board of voter registration shall correct an official list of eligible voters in accordance with change of residence information obtained pursuant to the provisions of this subsection.

(4) The program required pursuant to the provisions of subsection (F) of this section must be completed no later than ninety days before the date of a statewide primary or general election.

HISTORY: 1996 Act No. 466, Section 1, eff August 21, 1996.



SECTION 7-5-340. Duties of State Election Commission respecting removal of elector from official list.

The State Election Commission shall:

(1) ensure that the name of a qualified elector may not be removed from the official list of eligible voters except:

(a) at the request of the qualified elector;

(b) if the elector is adjudicated mentally incompetent by a court of competent jurisdiction; or

(c) as provided under item (2);

(2) conduct a general program that makes a reasonable effort to remove the names of ineligible voters from the official lists of eligible voters by reason of:

(a) the death of the qualified elector; or

(b) a change in the residence of the qualified elector;

(3) inform applicants under Sections 7-5-155, 7-5-310, and 7-5-320 of:

(a) voter eligibility requirements; and

(b) penalties provided by law for submission of a false voter registration application;

(4) complete, no later than ninety days before the date of a statewide primary or general election, a program to systematically remove the names of ineligible voters from the official lists of eligible voters in compliance with the provisions of Section 7-5-330(F); this subitem may not be construed to preclude:

(a) the removal of names from official lists of voters on a basis described in items (1) and (2); or

(b) correction of registration records pursuant to this article.

HISTORY: 1996 Act No. 466, Section 1, eff August 21, 1996.



SECTION 7-5-410. Maintenance and inspection of official registration records.

Each board of registration shall deposit the official records of registration for safekeeping in the board's office or in the office of the clerk of court of common pleas for its county, who shall keep them with the other records in his office. The official registration records shall be public records open to the inspection of any citizen at all times and shall not be removed from the office by any person except the board of registration which may take and keep them as long as may be necessary to enable it to perform its duties. The official records of registration shall not be kept anywhere else except when their use is required elsewhere by the provisions of this Title.

HISTORY: 1962 Code Section 23-97; 1952 Code Section 23-97; 1950 (46) 2059; 1967 (55) 634.



SECTION 7-5-420. Lists of voters for party primaries.

Immediately preceding each party primary election the board of registration in each county shall furnish to the county committee of each political party proposing to hold a primary two official lists of voters for each polling precinct in the county, containing in each the names of all electors entitled to vote at each precinct.

HISTORY: 1962 Code Section 23-98; 1952 Code Section 23-98; 1950 (46) 2059; 1967 (55) 634.



SECTION 7-5-430. Books for general and special elections.

Immediately preceding each general election or any special election, the board of registration must furnish to the commissioners of election for their county one registration book for each polling precinct in their county containing the names of all electors entitled to vote at each precinct.

HISTORY: 1962 Code Section 23-99; 1952 Code Section 23-99; 1950 (46) 2059; 1996 Act No. 434, Section 2, eff June 4, 1996.



SECTION 7-5-440. Failure to notify county board of voter registration of change in address.

(A) A qualified elector who has moved from an address in a precinct to an address in the same precinct shall, notwithstanding failure to notify the county board of voter registration of the change of address prior to the date of an election, be permitted to vote at that precinct's polling place upon oral or written affirmation by the qualified elector of the change of address before an election official at that polling place.

(B) A qualified elector who has moved from an address in one precinct to an address in another precinct within the same county, or has moved to another county within the thirty-day period before an election, and who has failed to notify the county board of voter registration of the change of address before the date of an election, at the option of the elector:

(1) must be permitted to correct the voting records and vote provisional ballots containing only the races for federal, statewide, countywide, and municipalwide offices pursuant to the provisions of Section 7-13-830 at the elector's former polling place, upon oral or written affirmation by the elector of the new address before an election official at that polling place; or

(2) must be permitted to correct the voting records and vote at a central location located at the main office of the county board of voter registration in his new county of residence where a list of eligible voters is maintained, upon written affirmation by the elector of the new address on a standard form provided at the central location.

(C) If the registration records indicate inaccurately that a qualified elector has moved from an address in the precinct, the elector shall be permitted to vote at that polling place, upon oral or written affirmation by the elector before an election official at that polling place that the qualified elector continues to reside at his address.

(D) For voting purposes, in the case of a change of address of a qualified elector to another address within the same county, the county board of voter registration shall correct the voting registration list accordingly, and the elector's name may not be removed from the official list of eligible voters except as provided in Section 7-5-330(F).

(E) At least one member of the county board of voter registration, the clerk, or deputy registrar must be present in the registration board's office at all hours during which the polls are open on every election day for the purpose of carrying out the provisions of this section.

HISTORY: 1962 Code Section 23-100; 1952 Code Section 23-100; 1950 (46) 2059; 1967 (55) 657; 1968 (55) 2316; 1984 Act No. 510, Section 8, eff June 28, 1984; 1996 Act No. 466, Section 6, eff August 21, 1996; 2000 Act No. 392, Section 2, eff August 1, 2000.



SECTION 7-5-460. Custody of books and return after election.

The commissioners of election or the county committee, as the case may be, shall turn over registration books to the election managers of each polling precinct, who are responsible for the care and custody of these books and the return of them within three days after the election. The commissioners of election or the county committee, as the case may be, shall return the books to the board of registration before the day on which the books of registration are next required by law to be opened by the board of registration and not later than twenty days after the election.

HISTORY: 1962 Code Section 23-102; 1952 Code Section 23-102; 1950 (46) 2059; 2010 Act No. 245, Section 2, eff June 2, 2010.



SECTION 7-5-470. Division of registration books into sections.

The board of registration may divide the registration books into as many separate sections as shall be directed by the county committee of any political party, the cost of such additional separate section or sections to be borne by such county committee. The books constituting a separate section or sections shall first be approved by the State Election Commission.

HISTORY: 1962 Code Section 23-103; 1952 Code Section 23-103; 1950 (46) 2059, 2442; 1971 (57) 85.



SECTION 7-5-610. Who is entitled to vote in municipal elections.

Every citizen of this State and of the United States:

(1) Of the age of eighteen years and upwards;

(2) Having all the qualifications mentioned in Section 7-5-120;

(3) Who has resided within the corporate limits of any incorporated municipality in this State for thirty days previous to any municipal election;

(4) Who has been registered for county, state, and national elections as herein required;

is entitled to vote at all municipal elections of his municipality.

HISTORY: 1962 Code Section 23-111; 1952 Code Section 23-111; 1950 (46) 2059; 1951 (47) 78; 1984 Act No. 290, Section 1, eff March 5, 1984.



SECTION 7-5-620. Production of identification and proof of residence.

The production of a valid South Carolina driver's license or other form of identification required by Section 7-13-710, if he is not licensed to drive, and proof of the residence of the elector within the limits of the municipality for thirty days preceding any election constitutes conditions prerequisite to the right of any elector to vote.

HISTORY: 1962 Code Section 23-112; 1952 Code Section 23-112; 1951 (47) 78; 1984 Act No. 290, Section 2, eff March 5, 1984; 1984 Act No. 510, Section 9, eff June 28, 1984.



SECTION 7-5-630. Municipal registration or enrollment shall not be required.

There shall be no registration or enrollment required for voting in municipal elections except the registration required for voting in county, State and national elections.

HISTORY: 1962 Code Section 23-113; 1952 Code Section 23-113; 1951 (47) 78, 229.



SECTION 7-5-660. Preparation of registration books.

The Executive Director of the State Election Commission must, along with the county board of registration in each county, prepare duplicate sets of books of registration for each ward or each precinct, showing the duly registered electors, according to the county registration books, living in each particular ward or precinct in the municipality.

HISTORY: 1962 Code Section 23-116; 1952 Code Section 23-116; 1951 (47) 78, 229; 1984 Act No. 290, Section 3, eff March 5, 1984.



SECTION 7-5-670. Use and custody of registration books.

The books of registration must be prepared and turned over to the managers of each voting place within the ward or precinct for use in conducting all municipal elections, but immediately following a municipal election the books must be turned over to the county board of registration.

HISTORY: 1962 Code Section 23-117; 1952 Code Section 23-117; 1951 (47) 78, 229; 1996 Act No. 434, Section 3, eff June 4, 1996.



SECTION 7-5-675. Voter registration cards; use.

The State Elections Commission shall implement a system in order to issue voter registration cards with a photograph of the elector. This voter registration card may be used for voting purposes only.

HISTORY: 2011 Act No. 27, Section 4, eff upon preclearance approval or declaratory judgment.






CHAPTER 7 - POLLING PRECINCTS AND VOTING PLACES

SECTION 7-7-10. Voting precincts established.

For the purpose of holding any general, primary, or special election in this State, the voting precincts and voting places in the several counties of the State shall be designated, fixed, and established by the General Assembly. Nothing in this chapter prohibits a county election commission from establishing multiple polling places within a precinct, provided that voters are assigned to these polling places alphabetically or geographically as determined by the county election commission and approved by a majority of that county's legislative delegation. A voter must be notified in writing of his transfer to a new polling place and the location of the new polling place.

HISTORY: 1962 Code Section 23-153; 1952 Code Section 23-153; 1950 (46) 2414; 1976 Act No. 503 Section 1; 2000 Act No. 365, Section 1, eff June 14, 2000.



SECTION 7-7-15. Notice of change in polling place.

When a polling place established by statute or ordinance or by an entity allowed by law to establish polling places is changed the entity charged with conducting elections at the polling place shall post at the time of the first election held after the change a notice on or next to the door of the entrance of the previous polling place stating in printing with letters large enough to be read easily by a person with normal vision from a distance of at least twenty feet the location of the new polling place and the address and telephone number of the entity in charge of the conduct of the election.

HISTORY: 1988 Act No. 378, eff March 14, 1988.



SECTION 7-7-30. Designation of voting precincts in Abbeville County.

(A) In Abbeville County there are the following voting precincts:

Abbeville No. 1;

Abbeville No. 2;

Abbeville No. 3;

Abbeville No. 4;

Antreville;

Broadmouth;

Calhoun Falls;

Cold Springs;

Donalds;

Due West;

Hall's Store;

Keowee;

Lowndesville;

Lebanon.

(B) The precinct lines defining the above precincts are as shown on map document P-0195 and filed with the clerk of court of the county and also on file with the State Election Commission as provided and maintained by the Division of Research and Statistical Services of the State Budget and Control Board.

(C) The polling places for the voting precincts in Abbeville County must be determined by the Abbeville County Election Commission with the approval of a majority of the Abbeville County Legislative Delegation.

HISTORY: 1962 Code Section 23-154; 1952 Code Section 23-154; 1950 (46) 2414; 1956 (49) 1797; 1977 Act No. 188 Section 1; 1989 Act No. 22, Section 1, eff March 12, 1989; 1993 Act No. 24, Section 1, eff April 23, 1993; 1995 Act No. 130, Section 1, eff (became law without the Governor's signature on June 13, 1995).



SECTION 7-7-40. Designation of voting precincts in Aiken County.

(A) In Aiken County there are the following voting precincts:

Aiken #1

Aiken #2

Aiken #3

Aiken #4

Aiken #5

Aiken #6

Aiken #47

Anderson Pond #69

Ascauga Lake

Bath

Beech Island

Belvedere #9

Belvedere #44

Belvedere #62

Belvedere #74

Breezy Hill

Carolina Heights

Cedar Creek #64

China Springs

Clearwater

College Acres

Couchton

Eureka

Fox Creek 58

Fox Creek 73

Gem Lakes

Gloverville

Graniteville

Hammond

New Holland

Hitchcock #66

Hollow Creek

Jackson

Langley

Levels

Levels #72

Lynwood

Midland Valley #51

Midland Valley #71

Millbrook

Misty Lakes

Monetta

Montmorenci #22

New Ellenton

North Augusta #25

North Augusta #26

North Augusta #27

North Augusta #28

North Augusta #29

North Augusta #54

North Augusta #55

North Augusta #67

North Augusta #68

Oak Grove

Perry

Redds Branch

Salley

Sandstone #70

Shaws Fork

Shiloh

Silver Bluff

Six Points #35

Six Points #46

Sleepy Hollow #65

South Aiken #75

South Aiken #76

Tabernacle

Talatha

Pine Forest

Vaucluse

Wagener

Ward

Warrenville

White Pond

Willow Springs

Windsor

(B) The precinct lines defining the precincts provided in subsection (A) of this section are as shown on the official map prepared by and on file with the Office of Research and Statistics of the State Budget and Control Board designated as document P-03-10 and as shown on certified copies of the official map provided by the office to the State Election Commission and the Aiken County Board of Elections and Registration.

(C) The polling places for the precincts provided in subsection (A) of this section must be established by the Aiken County Board of Elections and Registration with the approval of a majority of the county legislative delegation.

HISTORY: 1962 Code Section 23-155; 1952 Code Section 23-155; 1950 (46) 2414; 1954 (48) 1839; 1956 (49) 2070, 2099; 1957 (50) 578; 1967 (55) 401; 1968 (55) 2633; 1969 (56) 348; 1971 (57) 988, 2045; 1977 Act No. 236 Section 1; 1978 Act No. 637 Section 1, became law without signature of Governor; 1979 Act No. 138 Section 1, eff June 4, 1979; 1980 Act No. 510, eff June 11, 1980; 1994 Act No. 285, Section 1, eff March 1, 1994; 2000 Act No. 243, Sections 1 and 2, eff March 29, 2000; 2001 Act No. 87, Section 1, eff August 10, 2001; 2004 Act No. 212, Section 1, eff April 22, 2004; 2006 Act No. 247, Section 1, eff March 15, 2006; 2010 Act No. 136, Section 1, eff March 30, 2010.



SECTION 7-7-50. Designation of voting precincts in Allendale County.

(A) In Allendale County there are the following voting precincts:

Allendale No. 1

Allendale No. 2

Fairfax No. 1

Fairfax No. 2

Martin

Sycamore

Ulmer

Woods.

(B) The precinct lines defining the above precincts are as shown on maps on file with the Allendale County Election Commission as provided and maintained by the Division of Research and Statistics of the State Budget and Control Board designated as document P-05-12.

HISTORY: 1962 Code Section 23-156; 1952 Code Section 23-156; 1950 (46) 2414; 1966 (54) 2185; 1971 (57) 237; 1977 Act No. 241 Section 1; 1978 Act No. 630, became law without the signature of the Governor; 1984 Act No. 310, eff March 22, 1984; 2004 Act No. 199, Section 1, eff April 22, 2004; 2012 Act No. 132, Section 1, eff March 13, 2012.



SECTION 7-7-55. Establishment of polling places in Allendale County.

The polling places for the precincts provided in Section 7-7-50 must be established by the Registration and Elections Commission for Allendale County subject to the approval of the majority of the Allendale County Legislative Delegation.

HISTORY: 1987 Act No. 15 Section 1, eff April 13, 1987; 1998 Act No. 318, Section 1, eff upon approval (became law without the Governor's signature on May 28, 1998).



SECTION 7-7-80. Designation of voting precincts in Anderson County.

(A) In Anderson County there are the following voting precincts:

Appleton-Equinox

Barker's Creek-McAdams

Belton

Bishop's Branch

Bowling Green

Broadview

Broadway

Brushy Creek

Cedar Grove

Center Rock

Centerville Station A

Centerville Station B

Chiquola Mill

Concrete

Cox's Creek

Craytonville

Denver-Sandy Springs

Edgewood Station A

Edgewood Station B

Five Forks

Flat Rock

Fork No. 1

Fork No. 2

Friendship

Gluck Mill

Green Pond Station A

Grove School

Hall

Hammond School

Hammond Annex

High Point

Homeland Park

Honea Path

Hopewell

Hunt Meadows

Iva

Jackson Mill

LaFrance

Lakeside

Melton

Mount Tabor

Mountain Creek

Mt. Airy

Neal's Creek

Pelzer

Pendleton

Piedmont

Piercetown

Powdersville

Rock Mill

Rock Spring

Shirley's Store

Simpsonville

Starr

Three and Twenty

Toney Creek

Town Creek

Townville

Varennes

West Pelzer

West Savannah

White Plains

Williamston

Williamston Mill

Wright's School

Anderson 1/1

Anderson 1/2

Anderson 2/1

Anderson 2/2

Anderson 3/1

Anderson 3/2

Anderson 4/1

Anderson 4/2

Anderson 5/A

Anderson 5/B

Anderson 6/1

Anderson 6/2.

(B) The precinct lines defining the precincts in Anderson County are as shown on the official map prepared by and on file with the Division of Research and Statistics of the State Budget and Control Board designated as document P-07-12 and as shown on official copies furnished to the Registration and Elections Commission for Anderson County.

(C) The polling places for the precincts provided in this section must be established by the Registration and Elections Commission for Anderson County subject to the approval of the majority of the Anderson County Legislative Delegation.

HISTORY: 1962 Code Sections 23-157, 23-157.1; 1952 Code Section 23-157; 1950 (46) 2414; 1958 (50) 1715; 1964 (53) 2210; 1966 (54) 2066; 1967 (55) 1018; 1972 (57) 2349; 1977 Act No. 230 Section 1; 1978 Act No. 425 Section 1; 1978 Act No. 472 Section 1; 1982 Act No. 342, Sections 2-4, eff April 19, 1982; 1983 Act No. 69, Section 1, eff May 26, 1983; 1984 Act No. 296, eff March 1, 1984; 1986 Act No. 310 Section 1, eff February 4, 1986; 1988 Act No. 293, eff January 14, 1988; 1996 Act No. 309, Section 1, eff September 1, 1996; 1998 Act No. 288, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998); 2000 Act No. 280, Section 1, eff upon approval (became law without the Governor's signature on May 23, 2000); 2000 Act No. 291, Section 1, eff upon approval (became law without the Governor's signature on May 23, 2000); 2004 Act No. 211, Section 1, eff April 22, 2004; 2006 Act No. 226, Section 1, eff February 3, 2006; 2008 Act No. 217, Section 1, eff May 13, 2008; 2012 Act No. 182, Section 1, eff May 25, 2012.



SECTION 7-7-90. Designation of voting precincts in Bamberg County.

(A) In Bamberg County the voting precincts are as follows:

Colston

East Denmark

Edisto

Ehrhardt

Govan

Hightower's Mill

Hunter's Chapel

Kearse

Little Swamp

North Bamberg

Olar

South Bamberg

West Denmark.

(B) The precinct lines defining the precincts in subsection (A) are as shown on the official map prepared by and on file with the Office of Research and Statistics of the State Budget and Control Board.

(C) The polling places for the precincts in subsection (A) must be determined by the Registration and Election Commission for Bamberg County with the approval of a majority of the Bamberg County Legislative Delegation.

HISTORY: 1962 Code Section 23-158; 1952 Code Section 23-158; 1950 (46) 2414; 1977 Act No. 170 Section 1; 1998 Act No. 310, Section 1, eff upon approval (became law without the Governor's signature on May 28, 1998); 2006 Act No. 236, Section 1, eff February 17, 2006.



SECTION 7-7-100. Designation of voting precincts in Barnwell County.

(A) In Barnwell County there shall be voting precincts as follows: Barnwell No. 1; Barnwell No. 2; Barnwell No. 3; Barnwell No. 4; Blackville No. 1; Blackville No. 2; Elko; Friendship; Kline; Healing Springs; Hilda; Snelling; Williston No. 1; Williston No. 2; and Williston No. 3. The voting place for Barnwell No. 1; Barnwell No. 2; Barnwell No. 3; and Barnwell No. 4 shall be the Barnwell National Guard Armory.

(B) The precinct lines defining the precincts provided in subsection (A) are as shown on the official map prepared by and on file with the Office of Research and Statistics of the State Budget and Control Board designated as P-11-04 and as shown on copies of the official map provided to the State Election Commission, the Barnwell County Board of Voter Registration, and the Barnwell County Election Commission.

(C) The polling places for the precincts listed in subsection (A) must be determined by the Barnwell County Election Commission with the approval of a majority of the Barnwell County Legislative Delegation.

HISTORY: 1962 Code Section 23-159; 1952 Code Section 23-159; 1950 (46) 2414; 1965 (54) 37; 1966 (54) 2783; 1967 (55) 139; 1977 Act No. 171 Section 1; 1978 Act No. 499, became law without signature of Governor; 1998 Act No. 378, Section 2, eff upon approval (became law without the Governor's signature on June 11, 1998); 2001 Act No. 86, Section 1, eff August 10, 2001; 2004 Act No. 219, Section 1, eff April 29, 2004.



SECTION 7-7-110. Designation of voting precincts in Beaufort County.

(A) In Beaufort County there are the following voting precincts:

Beaufort 1

Beaufort 2

Beaufort 3

Belfair

Bluffton 1A

Bluffton 1B

Bluffton 1C

Bluffton 1D

Bluffton 2A

Bluffton 2B

Bluffton 2C

Bluffton 2D

Bluffton 3B

Bluffton 4A

Bluffton 4B

Bluffton 4C

Bluffton 5

Burton 1A

Burton 1B

Burton 1C

Burton 2A

Burton 2B

Burton 2C

Burton 3

Chechessee 1

Chechessee 2

Dale Lobeco

Daufuskie

Hilton Head 1A

Hilton Head 1B

Hilton Head 2A

Hilton Head 2B

Hilton Head 2C

Hilton Head 3

Hilton Head 4A

Hilton Head 4B

Hilton Head 4C

Hilton Head 4D

Hilton Head 5A

Hilton Head 5B

Hilton Head 5C

Hilton Head 6

Hilton Head 7A

Hilton Head 7B

Hilton Head 8

Hilton Head 9A

Hilton Head 9B

Hilton Head 10

Hilton Head 11

Hilton Head 12

Hilton Head 13

Hilton Head 14

Hilton Head 15A

Hilton Head 15B

Ladys Island 1A

Ladys Island 1B

Ladys Island 2A

Ladys Island 2B

Ladys Island 3A

Ladys Island 3B

Moss Creek

Mossy Oaks 1A

Mossy Oaks 1B

Mossy Oaks 2

Port Royal 1

Port Royal 2

Seabrook 1

Seabrook 2

Seabrook 3

Sheldon 1

Sheldon 2

St. Helena 1A

St. Helena 1B

St. Helena 1C

St. Helena 2A

St. Helena 2B

St. Helena 2C

Sun City 1A

Sun City 1B

Sun City 2

Sun City 3A

Sun City 3B

Sun City 4A

Sun City 4B

Sun City 5

Sun City 6

(B) The precinct lines defining the above precincts are as shown on the official map prepared by and on file with the Division of Research and Statistics of the State Budget and Control Board designated as document P-13-12 and as shown on copies provided to the Beaufort County Board of Elections and Registration by the Division of Research and Statistics.

(C) The polling places for the precincts provided in this section must be established by the Beaufort County Board of Elections and Registration subject to the approval of a majority of the Beaufort County Delegation.

HISTORY: 1962 Code Section 23-160; 1952 Code Section 23-160; 1950 (46) 2414; 1960 (51) 2006; 1965 (54) 499; 1969 (56) 886; 1971 (57) 2031; 1976 Act No. 714 Sections 1-3; 1977 Act No. 194 Section 1; 1979 Act No. 193 Sections 1, 2, eff July 2, 1979; 1985 Act No. 89, eff May 13, 1985; 1987 Act No. 162 Section 1, eff June 8, 1987; 1990 Act No. 606, Section 1, eff June 25, 1990; 1996 Act No. 245, Section 1, eff upon approval (became law without the Governor's signature on March 5, 1996); 1998 Act No. 264, Section 1, eff upon approval (became law without the Governor's signature on February 24, 1998); 2000 Act No. 241, Section 1, eff March 29, 2000; 2002 Act No. 177, Section 1, eff upon approval (became law without the Governor's signature on March 6, 2002); 2007 Act No. 4, Section 1, eff March 27, 2007, applicable to elections conducted after July 15, 2007; 2012 Act No. 232, Section 1, eff June 18, 2012.



SECTION 7-7-120. Designation of voting precincts in Berkeley County.

(A) In Berkeley County there are the following voting precincts:

Alvin

Bethera

Beverly Hills

Bonneau

Bonneau Beach

Central

Cainhoy

Carnes Cross Road No. 1

Carnes Cross Road No. 2

Cordesville

Cross

Daniel Island No. 1

Daniel Island No. 2

Daniel Island No. 3

Daniel Island No. 4

Devon Forest No. 1

Devon Forest No. 2

Eadytown

Foster Creek

Goose Creek No. 1

Goose Creek No. 2

Hanahan No. 1

Hanahan No. 2

Hanahan No. 3

Hanahan No. 4

Hilton Cross Roads

Howe Hall No. 1

Howe Hall No. 2

Huger

Jamestown

Lebanon

Liberty Hall

Macedonia

McBeth

Medway

Moncks Corner No. 1

Moncks Corner No. 2

Moncks Corner No. 3

Moncks Corner No. 4

Pimlico

Pinopolis

Russellville

Sangaree No. 1

Sangaree No. 2

Sangaree No. 3

Shulerville

St. Stephen No. 1

St. Stephen No. 2

Stratford No. 1

Stratford No. 2

Stratford No. 3

Stratford No. 4

The Village

Wassamassaw No. 1

Wassamassaw No. 2

Westview No. 1

Westview No. 2

Westview No. 3

Whitesville No. 1

Whitesville No. 2

Yellow House

(B) The precinct lines defining the precincts provided in subsection (A) are as shown on the official map prepared by and on file with the Office of Research and Statistics of the State Budget and Control Board designated as document P-15-13 and as shown on copies provided to the Board of Elections and Voter Registration of Berkeley County.

(C) The polling places for the precincts provided in this section must be established by the Board of Elections and Voter Registration of Berkeley County subject to the approval of a majority of the Senators and a majority of the House members of the Berkeley County Delegation.

HISTORY: 1962 Code Section 23-161; 1952 Code Section 23-161; 1950 (46) 2414; 1955 (49) 176; 1960 (51) 1578; 1966 (54) 2744; 1968 (55) 3051; 1976 Act No. 704; 1977 Act No. 225 Section 1; 1983 Act No. 49 Sections 1, 2, eff April 29, 1983; 1983 Act No. 102, Sections 1, 2, eff June 9, 1983; 1984 Act No. 295, eff March 5, 1984; 1984 Act No. 351, Sections 1, 2, eff April 23, 1984; 1990 Act No. 405, Section 1, eff April 10, 1990; 1991 Act No. 31, Section 1, eff April 22, 1991; 1992 Act No. 371, Section 1, eff May 15, 1992; 1993 Act No. 180, Section 1, eff June 16, 1993; 1995 Act No. 133, Section 1, eff June 28, 1995; 2001 Act No. 22, Section 1, eff upon approval (became law without the Governor's signature on May 30, 2001); 2008 Act No. 198, Section 1, eff April 15, 2008; 2010 Act No. 163, Section 1, eff May 12, 2010; 2013 Act No. 91, Section 1, eff June 13, 2013.



SECTION 7-7-130. Designation of voting precincts in Calhoun County.

In Calhoun County there shall be the following voting precincts: Bethel; Cameron; Center Hill; Creston; Dixie; Fall Branch; Fort Motte; Lone Star; Midway; Murph Mill; Sandy Run; and St. Matthews.

The precinct lines defining the above precincts are as shown on maps filed with the clerk of court of the county and also on file with the State Election Commission as provided and maintained by the Division of Research and Statistical Services of the State Budget and Control Board.

HISTORY: 1962 Code Section 23-162; 1952 Code Section 23-162; 1950 (46) 2414; 1960 (51) 1777; 1977 Act No. 242 Section 1.



SECTION 7-7-140. Designation of voting precincts in Charleston County.

(A) In Charleston County there are the following precincts:

Awendaw

Charleston 1

Charleston 2

Charleston 3

Charleston 4

Charleston 5

Charleston 6

Charleston 7

Charleston 8

Charleston 9

Charleston 10

Charleston 11

Charleston 12

Charleston 13

Charleston 14

Charleston 15

Charleston 16

Charleston 17

Charleston 18

Charleston 19

Charleston 20

Charleston 21

Christ Church

Deer Park 1A

Deer Park 1B

Deer Park 2A

Deer Park 2B

Deer Park 2C

Deer Park 3

Edisto Island

Folly Beach 1

Folly Beach 2

Isle of Palms 1A

Isle of Palms 1B

Isle of Palms 1C

James Island 1A

James Island 1B

James Island 3

James Island 5A

James Island 5B

James Island 6

James Island 7

James Island 8A

James Island 8B

James Island 9

James Island 10

James Island 11

James Island 12

James Island 13

James Island 14

James Island 15

James Island 17

James Island 19

James Island 20

James Island 22

Johns Island 1A

Johns Island 1B

Johns Island 2

Johns Island 3A

Johns Island 3B

Johns Island 4

Kiawah Island

Ladson

Lincolnville

McClellanville

Mt.Pleasant 1

Mt.Pleasant 2

Mt.Pleasant 3

Mt.Pleasant 4

Mt.Pleasant 5

Mt.Pleasant 6

Mt.Pleasant 7

Mt.Pleasant 8

Mt.Pleasant 9

Mt.Pleasant 10

Mt.Pleasant 11

Mt.Pleasant 12

Mt.Pleasant 13

Mt.Pleasant 14

Mt.Pleasant 15

Mt.Pleasant 16

Mt.Pleasant 17

Mt.Pleasant 18

Mt.Pleasant 19

Mt.Pleasant 20

Mt.Pleasant 21

Mt.Pleasant 22

Mt.Pleasant 23

Mt.Pleasant 24

Mt.Pleasant 25

Mt.Pleasant 26

Mt.Pleasant 27

Mt.Pleasant 28

Mt.Pleasant 29

Mt.Pleasant 30

Mt.Pleasant 31

Mt.Pleasant 32

Mt.Pleasant 33

Mt.Pleasant 34

Mt.Pleasant 35

Mt.Pleasant 36

Mt.Pleasant 37

Mt.Pleasant 38

Mt.Pleasant 39

North Charleston 1

North Charleston 2

North Charleston 3

North Charleston 4

North Charleston 5

North Charleston 6

North Charleston 7

North Charleston 8

North Charleston 9

North Charleston 10

North Charleston 11

North Charleston 12

North Charleston 13

North Charleston 14

North Charleston 15

North Charleston 16

North Charleston 17

North Charleston 18

North Charleston 19

North Charleston 20

North Charleston 21

North Charleston 22

North Charleston 23

North Charleston 24

North Charleston 25

North Charleston 26

North Charleston 27

North Charleston 28

North Charleston 29

North Charleston 30

Seabrook

St.Andrews 1

St.Andrews 2

St.Andrews 3

St.Andrews 4

St.Andrews 5

St.Andrews 6

St.Andrews 7

St.Andrews 8

St.Andrews 9

St.Andrews 10

St.Andrews 11

St.Andrews 12

St.Andrews 13

St.Andrews 14

St.Andrews 15

St.Andrews 16

St.Andrews 17

St.Andrews 18

St.Andrews 19

St.Andrews 20

St.Andrews 21

St.Andrews 22

St.Andrews 23

St.Andrews 24

St.Andrews 25

St.Andrews 26

St.Andrews 27

St.Andrews 28

St.Andrews 29

St.Andrews 30

St.Andrews 31

St.Andrews 32

St.Andrews 33

St.Andrews 34

St.Andrews 35

St.Andrews 36

St.Andrews 37

St.Pauls 1

St.Pauls 2A

St.Pauls 2B

St.Pauls 3

St.Pauls 4

St.Pauls 5

St.Pauls 6

Sullivans Island

Wadmalaw Island 1

Wadmalaw Island 2.

(B) The precinct lines pursuant to subsection (A) defining the precincts in Charleston County are as shown on the official map of the United States Census Bureau designated as P-19-07 on file with the Office of Research and Statistics of the State Budget and Control Board. The Office of Research and Statistics shall provide revised copies of maps of the above precincts defining precinct changes incorporated pursuant to this section to the Board of Elections and Voter Registration of Charleston County by the Office of Research and Statistics.

(C) The Charleston County Election Commission shall designate the polling place in each precinct.

HISTORY: 1962 Code Section 23-163; 1952 Code Section 23-163; 1950 (46) 2414; 1957 (50) 122, 190, 370, 655; 1960 (51) 1542, 1967, 2038; 1961 (52) 237, 276; 1962 (52) 1892, 2303, 2304; 1963 (53) 316; 1967 (55) 926; 1968 (55) 2671; 1970 (56) 2317; 1973 (58) 738; 1978 Act No. 498 Section 1; 1979 Act No. 32 Sections 1-4; 1980 Act No. 314; 1980 Act No. 395 Section 1; 1982 Act No. 357, Section 1, eff May 10, 1982; 1984 Act No. 409, Sections 1-6, eff May 23, 1984; 1992 Act No. 260, Section 1, eff February 19, 1992; 1993 Act No. 106, Section 1, eff June 11, 1993; 1996 Act No. 268, Section 1, eff upon approval (became law without the Governor's signature on April 2, 1996); 1997 Act No. 142, Section 1, eff upon approval (became law without the Governor's signature on June 15, 1997); 1998 Act No. 278, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998); 1999 Act No. 5, Section 1, eff February 19, 1999; 2000 Act No. 329, Section 1, eff June 6, 2000; 2006 Act No. 225, Section 1, eff February 3, 2006; 2007 Act No. 43, Section 1, eff June 1, 2007.



SECTION 7-7-160. Designation of voting precincts in Cherokee County.

(A) In Cherokee County there are voting precincts as follows:

Allens

Alma Mill

Antioch and King's Creek

Ashworth

Blacksburg Ward No. 1

Blacksburg Ward No. 2

Draytonville

Ezells and Butler

Gaffney Ward No. 1

Gaffney Ward No. 2

Gaffney Ward No. 3

Gaffney Ward No. 4

Gaffney Ward No. 5

Gaffney Ward No. 6

Goucher and Thicketty

Grassy Pond

Holly Grove and Buffalo

Limestone Mill

Littlejohn's and Sarratt's

Macedonia

Morgan

Musgrove Mill

Ninety Nine and Cherokee Falls

Pleasant Grove

Pleasant Meadows

Timber Ridge

White Plains

Wilkinsville and Metcalf; and

Wood's.

(B) The polling places of the various voting precincts in Cherokee County must be designated by the Cherokee County Election Commission. The precinct lines defining the above precincts are as shown on the official map designated as P-21-12 on file with the Division of Research and Statistics of the South Carolina Budget and Control Board and as shown on copies provided to the board of voter registration of the county by the Division of Research and Statistics. The official map may not be changed except by act of the General Assembly.

HISTORY: 1962 Code Section 23-164; 1952 Code Section 23-164; 1950 (46) 2414; 1970 (56) 2446; 1975 (59) 161; 1987 Act No. 169 Section 1, eff June 8, 1987; 2002 Act No. 223, Section 1, eff upon approval (became law without the Governor's signature on April 23, 2002); 2012 Act No. 130, Section 1, eff March 13, 2012.



SECTION 7-7-170. Chester County voting precincts.

(A) In Chester County there are the following voting precincts:

Baldwin Mill

Baton Rouge

Beckhamville

Blackstock

Edgemoor

Eureka Mill

Fort Lawn

Halsellville

Hazelwood

Lando

Lansford

Lowrys

Richburg

Rodman

Rossville

Wilksburg

Great Falls Nos. 1 and 2

Great Falls No. 3

Chester, Ward 1

Chester, Ward 2

Chester, Ward 3

Chester, Ward 4

Chester, Ward 5

(B) The precinct lines defining the precincts provided in subsection (A) are as shown on the official map prepared by and on file with the Office of Research and Statistics of the State Budget and Control Board designated as document P-23-13 and as shown on copies of the official map provided to the Registration and Election Commission of Chester County by the Office of Research and Statistics.

(C) The polling places for the above precincts must be determined by the Registration and Election Commission of Chester County with the approval of a majority of the Chester County Legislative Delegation.

HISTORY: 1962 Code Section 23-165; 1952 Code Section 23-165; 1950 (46) 2414; 1968 (55) 2554; 1972 (57) 2450; 1976 Act No. 513 Section 1; 1976 Act No. 704; 1977 Act No. 198 Section 1; 1978 Act No. 448, became law without signature of Governor; 1978 Act No. 537, became law without signature of Governor; 1984 Act No. 398, eff May 18, 1984; 1996 Act No. 232, Section 1, eff February 12, 1996; 1996 Act No. 240, Section 1, eff upon approval (became law without the Governor's signature on March 5, 1996); 2013 Act No. 92, Section 1, eff June 13, 2013.



SECTION 7-7-180. Designation of voting precincts in Chesterfield County.

(A) In Chesterfield County there are the following voting precincts:

Angelus-Catarrh

Bay Springs

Black Creek

Brocks Mill

Cash

Center Grove-Winzo

Cheraw No. 1

Cheraw No. 2

Cheraw No. 3

Cheraw No. 4

Courthouse

Dudley-Mangum

Grants Mill

Jefferson

Middendorf

Mt. Croghan

McBee

Ousleydale

Pageland No. 1

Pageland No. 2

Patrick

Pee Dee

Ruby

Shiloh

Snow Hill-Vaughn.

(B) The precinct lines defining the precincts in Chesterfield County pursuant to subsection (A) are as shown on the official map prepared by and on file with the Office of Research and Statistics of the State Budget and Control Board designated as document P-25-08 and as shown on copies of the official map provided to the Chesterfield County Board of Elections and Registration by the office.

(C) The polling places for the precincts provided in this section must be established by the Chesterfield County Board of Elections and Registration subject to approval by a majority of the Chesterfield County Legislative Delegation.

HISTORY: 1962 Code Section 23-166; 1952 Code Section 23-166; 1950 (46) 2414; 1958 (50) 1978; 1960 (51) 1734; 1963 (53) 306; 1964 (53) 1799, 2063; 1977 Act No. 237 Section 1; 1989 Act No. 19, Section 1, eff March 12, 1989; 2008 Act No. 294, Section 1, eff January 1, 2009.



SECTION 7-7-190. Designation of voting precincts in Clarendon County.

(A) In Clarendon County there are the following voting precincts:

Alcolu;

Barrineau;

Barrows Mill;

Bloomville;

Calvary;

Davis Station;

Harmony;

Hicks;

Home Branch;

Jordan;

Manning No. 1;

Manning No. 2;

Manning No. 3;

Manning No. 4;

Manning No. 5;

New Zion;

Oakdale;

Paxville;

Panola;

Sardinia-Gable;

Summerton No. 1;

Summerton No. 2;

Summerton No. 3;

Turbeville; and

Wilson-Foreston.

(B) The polling places for the above precincts must be determined by the Clarendon County Election Commission with the approval of a majority of the Clarendon County Legislative Delegation.

(C) The precinct lines defining the precincts as provided in subsection (A) are as shown on the official map prepared by and on file with the Office of Research and Statistics of the State Budget and Control Board designated as document P-27-08.

HISTORY: 1962 Code Section 23-167; 1952 Code Section 23-167; 1950 (46) 2414; 1958 (50) 1899; 1966 (54) 2039; 1967 (55) 1093; 1968 (55) 2303, 3096; 1977 Act No. 238 Section 1; 1991 Act No. 1, Section 1, eff February 20, 1991; 1992 Act No. 419, Section 1, eff June 1, 1992; 1993 Act No. 118 Section 1, eff June 11, 1993; 1996 Act No. 266, Section 1, eff upon approval (became law without the Governor's signature on April 2, 1996); 2008 Act No. 254, Section 1, eff June 4, 2008.



SECTION 7-7-200. Designation of voting precincts in Colleton County.

(A) In Colleton County there are the following voting precincts:

Ashton

Bells

Berea (the boundaries of Berea precinct are hereby extended to include the area formerly included in Pine Grove precinct)

Canady's

Cottageville

Edisto

Green Pond

Hendersonville

Horse Pen

Hudson's Mill

Jacksonboro

Lodge

Maple Cane

Mashawville

Peniel

Peoples

Petits

Rice Patch

Ritter

Round O

Ruffin

Sidney

Smoaks

Sniders

Stokes

Walterboro No. 1

Walterboro No. 2

Walterboro No. 3

Walterboro No. 4

Walterboro No. 5

Williams

Edisto Beach

Wolfe Creek.

(B) The precinct lines defining the above precincts are as shown on maps on file with the Division of Research and Statistics of the State Budget and Control Board designated as document P-29-12 and shown on certified copies provided to the Colleton County Board of Elections and Voter Registration.

(C) The polling places for the precincts provided in this section must be determined by the Colleton County Board of Elections and Voter Registration with the approval of a majority of the Colleton County Legislative Delegation.

HISTORY: 1962 Code Section 23-168; 1952 Code Section 23-168; 1950 (46) 2414; 1962 (52) 1710; 1967 (55) 891; 1968 (55) 2391, 2550; 1975 (59) 153; 1977 Act No. 197 Section 1; 2005 Act No. 3, Section 1, eff November 4, 2004; 2012 Act No. 193, Section 1, eff June 7, 2012.



SECTION 7-7-210. Designation of voting precincts in Darlington County.

(A) In Darlington County there are the following voting precincts:

Antioch

Auburn

Bethel

Burnt Branch

Black Creek-Clyde

Darlington No. 1

Darlington No. 2

Darlington No. 3

Darlington No. 4

Darlington No. 5

Darlington No. 6

Dovesville

Hartsville No. 1

Hartsville No. 4

Hartsville No. 5

Hartsville No. 6

Hartsville No. 7

Hartsville No. 8

Hartsville No. 9

High Hill

Indian Branch

Kelleytown

Lake Swamp

Lamar No. 1

Lamar No. 2

Lydia

Mechanicsville

New Market

Oates

Palmetto

Society Hill

Swift Creek.

(B) The precinct lines defining the precincts provided for in subsection (A) are as shown on map document P-31-07 on file with the Darlington County Board of Elections and Registration as provided and maintained by the Office of Research and Statistics of the State Budget and Control Board.

(C) The polling places for the precincts provided in this section must be determined by the Darlington County Board of Elections and Registration with the approval of a majority of the Darlington County Legislative Delegation to include the member or members from that district.

HISTORY: 1962 Code Section 23-169; 1952 Code Section 23-169; 1950 (46) 2414, 2529; 1951 (47) 309; 1955 (49) 240; 1967 (55) 632; 1968 (55) 2263; 1977 Act No. 204 Section 1; 1992 Act No. 464, Section 1, eff June 15, 1992; 1993 Act No. 109, Section 1, eff June 11, 1993; 1995 Act No. 13, Section 1, eff March 7, 1995; 1995 Act No. 78, Section 1, eff upon approval (became law without the Governor's signature on June 13, 1995); 2004 Act No. 220, Section 1, eff April 29, 2004; 2007 Act No. 63, Section 1, eff June 8, 2007.



SECTION 7-7-220. Designation of voting precincts in Dillon County; polling places.

(A) In Dillon County there are the following voting precincts: Bermuda; Carolina; East Dillon; South Dillon; West Dillon; Floydale; Fork; Gaddy's Mill; Hamer; Kemper; Lake View; Latta; Little Rock; Manning; Minturn; Mt. Calvary; New Holly; Oak Grove; Oakland; and Pleasant Hill.

(B) The precinct lines defining these precincts are as shown on maps filed with the Clerk of Court of the county and also on file with the State Election Commission as provided and maintained by the Division of Research and Statistical Services of the State Budget and Control Board.

(C) Polling places for the precincts provided in this section must be determined by the Dillon County Election Commission with the approval of a majority of the Senators and a majority of the members of the House of Representatives representing Dillon County.

HISTORY: 1962 Code Section 23-170; 1952 Code Section 23-170; 1950 (46) 2414; 1960 (51) 1710; 1977 Act No. 226 Section 1; 2002 Act No. 180, Section 1, eff upon approval (became law without the Governor's signature on February 27, 2002).



SECTION 7-7-230. Designation of voting precincts in Dorchester County.

(A) In Dorchester County there are the following voting precincts:

Archdale

Archdale 2

Ashborough East

Ashborough East 2

Ashborough West

Ashborough West 2

Ashley River

Bacons Bridge

Beech Hill

Beech Hill 2

Brandymill

Brandymill 2

Briarwood

Briarwood 2

Briarwood 3

Butternut

Carolina

Central

Central 2

Clemson

Clemson 2

Clemson 3

Coastal

Coastal 2

Coosaw

Coosaw 2

Cypress

Delemars

Dorchester

Dorchester 2

Flowertown

Flowertown 2

Four Hole

German Town

Givhans

Givhans 2

Greenhurst

Greenwave

Grover

Harleyville

Indian Field

Indian Field 2

Irongate

Irongate 2

Irongate 3

King's Grant

King's Grant 2

Knightsville

Lincoln

Miles/Jamison

Newington

North Summerville

North Summerville 2

Oakbrook

Patriot

Reevesville

Ridgeville

Ridgeville 2

Rosinville

Rosses

Saul Dam

Sawmill Branch

Spann

St. George No. 1

St. George No. 2

Stallsville

Tranquil

Tranquil 2

Trolley

Tupperway

Tupperway 2

Windsor.

(B) The precinct lines defining the above precincts are as shown on maps filed with the Office of Research and Statistics of the State Budget and Control Board designated as document P-35-08 and as shown on copies provided to the Dorchester County Board of Elections and Registration by the office.

(C) The polling places for the precincts provided in this section must be established by the Dorchester County Board of Elections and Registration.

HISTORY: 1962 Code Section 23-171; 1952 Code Section 23-171; 1950 (46) 2414; 1972 (57) 2124; 1973 (58) 229; 1977 Act No. 229 Section 1; 1982 Act No. 356, Section 1, eff May 10, 1982 [Repealed 1983 Act 119, Section 3, eff June 14, 1983]; 1983 Act 119, Section 1, eff June 14, 1983; 1984 Act No. 294, eff March 5, 1984; 1986 Act No. 536, Part IV, eff June 23, 1986; 1994 Act No. 422, Section 1, eff May 25, 1994; 1996 Act No. 238, Section 1, eff upon approval (became law without the Governor's signature on March 5, 1996); 2004 Act No. 182, Section 1, eff July 1, 2004; 2008 Act No. 212, Section 1, eff January 1, 2009.



SECTION 7-7-240. Designation of voting precincts in Edgefield County.

(A) In Edgefield County there are the following voting precincts:

Edgefield No. 1

Edgefield No. 2

Kendall

Johnston No. 1

Johnston No. 2

Trenton

Merriweather No. 1

Merriweather No. 2

West Side

Harmony

North Side

Brunson.

(B) The precinct lines defining the above precincts are as shown on maps provided to the Registration and Elections Commission for Edgefield County as maintained by the Office of Research and Statistics of the State Budget and Control Board and designated as document P-37-05.

(C) Polling places for the precincts provided in this section must be determined by the Registration and Elections Commission for Edgefield County with the approval of a majority of the Edgefield County Legislative Delegation.

HISTORY: 1962 Code Section 23-172; 1952 Code Section 23-172; 1950 (46) 2414; 1973 (58) 93; 1977 Act No. 232 Section 1; 2005 Act No. 131, Section 1, eff June 3, 2005.



SECTION 7-7-250. Designation of voting precincts in Fairfield County.

In Fairfield County there are the following voting precincts: Centerville; Feasterville; Horeb-Glenn; Mitford; Monticello; Ridgeway; Winnsboro, composed of Winnsboro Polling Place No. 1 (area west of Congress Street) and Winnsboro Polling Place No. 2 (area east of Congress Street); Woodward; Greenbrier; Lebanon; Jenkinsville; Winnsboro Mills; South Winnsboro; New Hope; Blairs; Gladden Grove; Hickory Ridge; White Oak; Simpson; Dutchman Creek; and Blackstock.

The precinct lines defining the above precincts are as shown on the official map prepared by and on file with the Division of Research and Statistical Services of the Budget and Control Board and as shown on copies of the official map provided to the State Election Commission and the Fairfield County Board of Voter Registration by the Division of Research and Statistical Services. The official date of the map is June 15, 1989.

The polling places for the above precincts must be determined by the Fairfield County Election Commission with the approval of a majority of the Fairfield County Legislative Delegation.

HISTORY: 1962 Code Section 23-173; 1952 Code Section 23-173; 1950 (46) 2414; 1954 (48) 1553; 1956 (49) 1831; 1958 (50) 1588; 1960 (51) 1575, 1990; 1961 (52) 10, 18; 1966 (54) 2750; 1967 (55) 565; 1977 Act No. 199 Section 1; 1983 Act No. 147, eff July 14, 1983; 1987 Act No. 122 Section 1, eff June 1, 1987; 1990 Act No. 337, Section 1, eff February 28, 1990.



SECTION 7-7-260. Designation of voting precincts in Florence County.

(A) In Florence County there are the following voting precincts:

Back Swamp

Brookgreen

Cartersville

Claussen

Coles Crossroads

Coward 1

Coward 2

Delmae 1

Delmae 2

Ebenezer 1

Ebenezer 2

Ebenezer 3

Effingham

Elim-Glenwood

Evergreen

Florence Ward 1

Florence Ward 2

Florence Ward 3

Florence Ward 4

Florence Ward 5

Florence Ward 6

Florence Ward 7

Florence Ward 8

Florence Ward 9

Florence Ward 10

Florence Ward 11

Florence Ward 12

Florence Ward 14

Florence Ward 15

Friendfield

Gilbert

Greenwood

Hannah

High Hill

Johnsonville

Kingsburg-Stone

Lake City No. 1

Lake City No. 2

Lake City No. 3

Lake City No. 4

Leo

Mars Bluff No. 1

Mars Bluff No. 2

McAllister Mill

Mill Branch

Oak Grove-Sardis

Olanta

Pamplico No. 1

Pamplico No. 2

Prospect

Quinby

Salem

Savannah Grove

Scranton

South Florence 1

South Florence 2

Spaulding

Tans Bay

Timmonsville 1

Timmonsville 2

Vox

West Florence 1

West Florence 2

(B) The precinct lines defining the precincts in subsection (A) are as shown on the official map designated P-4199 and on file with the Division of Research and Statistical Services of the State Budget and Control Board and as shown on certified copies provided to the State Election Commission and the Board of Voter Registration of the county by the Division of Research and Statistical Services.

(C) The polling places for the precincts provided for in subsection (A) must be established by the Florence County Election Commission.

HISTORY: 1962 Code Section 23-174; 1952 Code Section 23-174; 1950 (46) 2414; 1956 (49) 1720; 1965 (54) 310; 1966 (54) 2064, 2091; 1967 (55) 1104; 1968 (55) 2714, 3118; 1970 (56) 1943, 2354, 2537; 1972 (57) 3143; 1976 Act No. 489; 1976 Act No. 499; 1979 Act No. 195 Section 1, eff July 1, 1980; 1980 Act No. 398, eff April 30, 1980; 1984 Act No. 515, Sections 1, 2, effective August 9, 1984; 1985 Act No. 75 Sections 1, 2, eff May 9, 1985; 1999 Act No. 23, Section 1, eff upon approval (became law without the Governor's signature on June 2, 1999).



SECTION 7-7-270. Designation of voting precincts in Georgetown County.

(A) In Georgetown County there are the following voting precincts: Andrews; Andrews Outside; Bethel; Black River; Brown's Ferry; Carver's Bay; Cedar Creek; Choppee; Folly Grove; Georgetown No. 1; Georgetown No. 2-Dream Keepers; Georgetown No. 3; Georgetown No. 4; Georgetown No. 5; Grier's; Kensington; Murrell's Inlet No. 1; Murrell's Inlet No. 2; Murrell's Inlet No. 3; Murrell's Inlet No. 4; Myersville; Pawley's Island No. 1; Pawley's Island No. 2; Pawley's Island No. 3; Pawley's Island No. 4; Pawley's Island No. 5; Pennyroyal; Plantersville; Pleasant Hill; Potato Bed Ferry; Sampit; Santee; Spring Gulley; and Winyah Bay.

(B) The precinct lines defining the above precincts in Georgetown County are as shown on the official map prepared by and on file with the Office of Research and Statistics of the State Budget and Control Board designated as P-43-09 and as shown on copies of the official map provided by the office to the Georgetown County Board of Elections and Registration.

(C) The polling places for the precincts provided in this section must be established by the Georgetown County Board of Elections and Registration subject to approval by a majority of the Georgetown County Legislative Delegation.

HISTORY: 1962 Code Section 23-175; 1952 Code Section 23-175; 1950 (46) 2414; 1957 (50) 574; 1958 (50) 1597; 1962 (52) 2296; 1964 (53) 1770; 1966 (54) 2061, 2736; 1977 Act No. 228 Section 1; 1978 Act No. 420 Section 1, became law without signature of Governor; 1979 Act No. 161 Section 1, eff July 16, 1979; 1981 Act No. 175, eff August 27, 1981; 1987 Act No. 191 Section 1, eff June 30, 1987; 1989 Act No. 182, Section 1, eff June 6, 1989; 1998 Act No. 267, Section 1, eff upon approval (became law without the Governor's signature on February 24, 1998); 2004 Act No. 223, Section 1, eff April 29, 2004; 2009 Act No. 35, Sections 1, 2, eff June 2, 2009.



SECTION 7-7-280. Designation of voting precincts in Greenville County.

(A) In Greenville County there are the following voting precincts:

Aiken

Altamont Forest

Asheton Lakes

Avon

Baker Creek

Belle Meade

Bells Crossing

Belmont

Berea

Boiling Springs

Botany Woods

Bridge Fork

Brookglenn

Canebrake

Carolina

Castle Rock

Chestnut Hills

Circle Creek

Clear Creek

Conestee

Darby Ridge

Del Norte

Devenger

Donaldson

Dove Tree

Dunklin

Eastside

Ebenezer

Edwards Forest

Enoree

Feaster

Fork Shoals

Fountain Inn 1

Fountain Inn 2

Fox Chase

Frohawk

Furman

Gowensville

Granite Creek

Graze Branch

Greenbriar

Greenville 1

Greenville 3

Greenville 4

Greenville 5

Greenville 6

Greenville 7

Greenville 8

Greenville 10

Greenville 14

Greenville 16

Greenville 17

Greenville 18

Greenville 19

Greenville 20

Greenville 21

Greenville 22

Greenville 23

Greenville 24

Greenville 25

Greenville 26

Greenville 27

Greenville 28

Greenville 29

Grove

Hillcrest

Holly Tree

Jennings Mill

Kilgore Farms

Lakeview

Laurel Ridge

Leawood

Locust Hill

Long Creek

Maple Creek

Maridell

Mauldin 1

Mauldin 2

Mauldin 3

Mauldin 4

Mauldin 5

Mauldin 6

Mauldin 7

Mission

Monaview

Moore Creek

Mountain Creek

Mountain View

Mt. Pleasant

Neely Farms

Northwood

Oakview

Oneal

Palmetto

Paris Mountain

Pebble Creek

Pelham Falls

Piedmont

Pineview

Poinsett

Raintree

Ranch Creek

Reedy Fork

Riverside

Riverwalk

Rock Hill

Rocky Creek

Rolling Green

Royal Oaks

Saluda

Sandy Flat

Sevier

Silverleaf

Simpsonville 1

Simpsonville 2

Simpsonville 3

Simpsonville 4

Simpsonville 5

Simpsonville 6

Skyland

Slater Marietta

Southside

Sparrows Point

Spring Forest

Standing Springs

Stonehaven

Stone Valley

Suber Mill

Sugar Creek

Sulphur Springs

Sycamore

Tanglewood

Taylors

Thornblade

Tigerville

Timberlake

Trade

Travelers Rest 1

Travelers Rest 2

Tubbs Mountain

Tyger River

Verdmont

Wade Hampton

Walnut Springs

Ware Place

Welcome

Wellington

Westcliffe

Westside

Woodmont

Woodruff Lakes.

(B) The precinct lines defining the precincts in subsection (A) are as shown on maps filed with the Greenville County Board of Voter Registration as provided and maintained by the Office of Research and Statistics of the State Budget and Control Board designated as document P-45-09.

(C) The polling places for the precincts provided in subsection (A) must be established by the Greenville County Board of Voter Registration and the Greenville County Election Commission with the approval of a majority of the members of the Greenville County Legislative Delegation.

HISTORY: 1962 Code Section 23-176; 1952 Code Section 23-176; 1950 (46) 2414; 1951 (47) 96; 1952 (47) 2124; 1953 (48) 451; 1956 (49) 1733, 1781; 1957 (50) 39, 214; 1961 (52) 659; 1962 (52) 1731, 2273; 1963 (53) 231; 1964 (53) 1732, 1792, 2419; 1965 (54) 132; 1966 (54) 2273, 2317, 2774, 2775, 3287; 1967 (55) 531; 1968 (55) 2535, 2819; 1969 (56) 295, 816; 1970 (56) 2065; 1971 (57) 534; 1972 (57) 3062; 1974 (58) 2194; 1976 Act No. 627 Section 1; 1977 Act No. 40 Section 1; 1977 Act No. 59 Section 1; 1977 Act No. 233; 1982 Act No. 298, eff March 5, 1982; 1983 Act No. 17, eff March 25, 1983; 1984 Act No. 495, eff June 27, 1984; 1985 Act No. 12, eff March 1, 1985; 1985 Act No. 71 Sections 1, 2, eff May 2, 1985; 1986 Act No. 339, eff March 7, 1986; 1988 Act No. 302, eff February 2, 1988; 1988 Act No. 403, eff March 21, 1988; 1988 Act No. 513, eff May 9, 1988; 1989 Act No. 4, Section 1, eff February 15, 1989; 1990 Act No. 343, Section 1, eff February 27, 1990; 1990 Act No. 371, Section 1, eff March 19, 1990; 1991 Act No. 45, Sections 1,2, eff April 29, 1991; 1991 Act No. 60, Sections 1,2, eff May 22, 1991; 1992 Act No. 262, Sections 1-5, eff February 18, 1992; 1992 Act No. 521, Section 5, eff June 23, 1992; 1993 Act No. 14, Section 1, eff March 18, 1993; 1995 Act No. 126, Section 1, eff (became law without the Governor's signature on June 13, 1995); 1998 Act No. 320, Section 1, eff upon approval (became law without the Governor's signature on May 28, 1998); 2000 Act No. 271, Section 1, eff May 1, 2000; 2003 Act No. 74, Section 1, eff Jan. 1, 2004; 2006 Act No. 245, Section 1, eff March 15, 2006; 2009 Act No. 64, Section 1, eff June 2, 2009.



SECTION 7-7-290. Designation of voting precincts in Greenwood County.

(A) In Greenwood County there are the following voting precincts:

Greenwood No. 1

Greenwood No. 2

Greenwood No. 3

Greenwood No. 4

Greenwood No. 5

Greenwood No. 6

Greenwood No. 7

Greenwood No. 8

Glendale

Harris

Laco

Ninety Six

Ninety Six Mill

Ware Shoals

Hodges

Cokesbury

Coronaca

Greenwood High

Georgetown

Sandridge

Callison

Bradley

Troy

Epworth

Verdery

New Market

Emerald

Airport

Emerald High

Civic Center

Riley

Shoals Junction

Greenwood Mill

Stonewood

Mimosa Crest

Lower Lake

Pinecrest

Maxwellton Pike

New Castle

Rutherford Shoals

Liberty

Biltmore Pines

Marshall Oaks

Sparrows Grace

Mountain Laurel

Allie's Crossing

Gideon's Way

Parson's Mill

(B) The precinct lines defining the precincts are as shown on the official map P-47-13 on file with the Office of Research and Statistics of the State Budget and Control Board and as shown on copies provided to the Greenwood Board of Voter Registration. The official map may not be changed except by act of the General Assembly.

(C) The Greenwood County Election Commission shall designate the polling places of each precinct.

HISTORY: 1962 Code Section 23-177; 1952 Code Section 23-177; 1950 (46) 2414; 1955 (49) 663; 1958 (50) 1947; 1961 (52) 36; 1964 (53) 2210; 1965 (54) 25; 1966 (54) 2736; 1967 (55) 1153; 1973 (58) 311; 1977 Act No. 240 Section 1; 1978 Act No. 642 Section 1, became law without the signature of the Governor; 1979 Act No. 81 Section 1, eff June 4, 1979; 1992 Act No. 346, Section 1, eff May 4, 1992; 1995 Act No. 131, Section 1, eff (became law without the Governor's signature on June 13, 1995); 1997 Act No. 115, Section 1, eff upon approval (became law without the Governor's signature on June 15, 1997); 2000 Act No. 309, Section 1, eff May 30, 2000; 2005 Act No. 70, Section 1, eff May 23, 2005; 2007 Act No. 22, Section 1, eff May 14, 2007; 2009 Act No. 21, Section 1, eff May 19, 2009; 2013 Act No. 89, Section 1, eff June 13, 2013.



SECTION 7-7-300. Designation of voting precincts and polling places in Hampton County.

(A) In Hampton County there are the following voting precincts:

Black Creek

Bonnett

Brunson

Crocketville-Miley

Cummings

Early Branch

Estill

Furman

Garnett

Gifford

Hampton No. 1

Hampton No. 2

Hopewell

Horse Gall

Rivers Mill

Scotia

Varnville

Yemassee.

(B) The precinct lines defining the precincts provided in subsection (A) are as shown on the map prepared by and on file with the Division of Research and Statistics of the State Budget and Control Board designated as document P-49-12 and as shown on copies provided to the Hampton County Board of Elections and Voter Registration.

(C) The polling places for the precincts provided in this section must be established by the Hampton County Board of Elections and Voter Registration subject to the approval of a majority of the Hampton County Legislative Delegation.

HISTORY: 1962 Code Section 23-178; 1952 Code Section 23-178; 1950 (46) 2414; 1963 (53) 602; 1967 (55) 463, 920; 1968 (55) 2299; 1969 (56) 840; 1977 Act No. 196 Section 1; 1978 Act No. 477 Section 1, became law without the signature of the Governor; 1984 Act No. 331, eff April 6, 1984; 1984 Act No. 428, eff June 5, 1984; 1986 Act No. 500, eff June 9, 1986; 2000 Act No. 230, Section 1, eff February 25, 2000; 2004 Act No. 191, Section 1, eff March 26, 2004; 2012 Act No. 141, Section 1, eff April 2, 2012.



SECTION 7-7-310. Preparation of registration books for Estill precinct.

The registration books for the Estill Precinct shall be prepared in such manner as to reflect the names of persons entitled to vote at the respective polling places.

HISTORY: 1962 Code Section 23-178.1; 1967 (55) 920.



SECTION 7-7-320. Designation of voting precincts in Horry County.

(A) In Horry County there are the following voting precincts:

Adrian

Allsbrook

Atlantic Beach

Aynor

Bayboro

Brooksville

Brownway

Burgess 1

Burgess 2

Burgess 3

Carolina Forest 1

Carolina Forest 2

Cedar Grove

Cherry Grove 1

Cherry Grove 2

Coastal Carolina

Coastal Lane 1

Coastal Lane 2

Cool Springs

Crescent

Daisy

Deerfield

Dog Bluff

Dogwood

Dunes 1

Dunes 2

Dunes 3

East Conway

East Loris

Ebenezer

Emerald Forest 1

Emerald Forest 2

Emerald Forest 3

Enterprise

Floyds

Forest Brook

Four Mile

Galivants Ferry

Garden City 1

Garden City 2

Garden City 3

Garden City 4

Glenns Bay

Green Sea

Gurley

Hickory Grove

Hickory Hill

Homewood

Horry

Inland

Jackson Bluff

Jamestown

Jernigan's Cross Roads

Jet Port 1

Jet Port 2

Jordanville

Joyner Swamp

Juniper Bay

Lake Park

Leon

Little River 1

Little River 2

Little River 3

Live Oak

Maple

Marlowe 1

Marlowe 2

Methodist Rehobeth

Mill Swamp

Mt. Olive

Mt. Vernon

Myrtle Trace

Myrtlewood 1

Myrtlewood 2

Myrtlewood 3

Nixon's Cross Roads 1

Nixon's Cross Roads 2

North Conway 1

North Conway 2

Norton

Ocean Drive 1

Ocean Drive 2

Ocean Forest 1

Ocean Forest 2

Ocean Forest 3

Palmetto Bays

Pawley's Swamp

Pleasant View

Poplar Hill

Port Harrelson

Race Path 1

Race Path 2

Red Bluff

Red Hill 1

Red Hill 2

Salem

Sea Oats 1

Sea Oats 2

Sea Winds

Shell

Socastee 1

Socastee 2

Socastee 3

Socastee 4

Spring Branch

Surfside 1

Surfside 2

Surfside 3

Surfside 4

Sweet Home

Taylorsville

Tilly Swamp

Toddville

Wampee

West Conway

West Loris

White Oak

Wild Wing

Windy Hill 1

Windy Hill 2.

(B) The precinct lines defining the precincts provided for in subsection (A) are as shown on maps filed with the county election commission and the voter registration board as provided and maintained by the Office of Research and Statistics of the State Budget and Control Board designated as document P-51-09.

(C) The polling places for the precincts listed in subsection (A) must be determined by the Horry County Election Commission with the approval of a majority of the Horry County Legislative Delegation.

HISTORY: 1962 Code Section 23-179; 1952 Code Section 23-179; 1950 (46) 2414; 1954 (48) 1532; 1957 (50) 656; 1958 (50) 1669; 1960 (51) 1574, 1711; 1961 (52) 121; 1962 (52) 2279; 1966 (54) 2597; 1968 (55) 2676; 1977 Act No. 202 Section 1; 1978 Act No. 626; 1982 Act No. 443, eff June 8, 1982; 1985 Act No. 181, Section 1, eff June 21, 1985; 1987 Act No. 183 Section 1, eff June 30, 1987; 2000 Act No. 229, Section 1, eff February 25, 2000; 2002 Act No. 170, Section 1, eff upon approval (became law without the Governor's signature on February 12, 2002); 2003 Act No. 66, Section 1, eff June 25, 2003; 2004 Act No. 247, Section 1, eff May 24, 2004; 2005 Act No. 126, Section 1, eff June 3, 2005; 2007 Act No. 64, Section 1, eff June 8, 2007; 2010 Act No. 129, Section 1, eff February 24, 2010.



SECTION 7-7-330. Designation of voting precincts in Jasper County; polling places.

(A) In Jasper County there are the following voting precincts:

Coosawhatchie

Gillisonville

Grahamville 1

Grahamville 2

Grays

Hardeeville 1

Hardeeville 2

Levy

Okatie

Pineland

Ridgeland 1

Ridgeland 2

Ridgeland 3

Tillman

(B) The precinct lines defining the precincts in subsection (A) are as shown on maps filed with the clerk of court of the county and also on file with the State Election Commission as provided and maintained by the Division of Research and Statistical Services of the State Budget and Control Board designated as document P-5399.

(C) The polling places for the precincts listed in subsection (A) must be determined by the Board of Elections and Voter Registration of Jasper County with the approval of a majority of the Jasper County Legislative Delegation.

HISTORY: 1962 Code Section 23-180; 1952 Code Section 23-180; 1950 (46) 2414; 1957 (50) 287; 1967 (55) 35; 1976 Act No. 720; 1977 Act No. 200 Section 1; 1980 Act No. 473, Section 1, eff June 9, 1980; 1985 Act No. 193, Section 1, eff June 21, 1985; 1999 Act No. 108, Section 1, eff June 30, 1999.



SECTION 7-7-340. Designation of voting precincts in Kershaw County.

(A) In Kershaw County there are the following voting precincts:

Airport

Antioch

Bethune

Buffalo

Camden No. 1

Camden No. 2

Camden No. 5

Camden No. 5-A

Camden No. 6

Cassatt

Charlotte Thompson

Doby's Mill

East Camden-Hermitage

Elgin No. 1

Elgin No. 2

Elgin No. 3

Elgin No. 4

Elgin No. 5

Elgin No. 6

Gates Ford

Hobkirk's Hill

Liberty Hill

Lugoff No. 1

Lugoff No. 2

Lugoff No. 3

Lugoff No. 4

Malvern Hill

Rabon's Crossroads

Riverdale

Salt Pond

Shaylor's Hill

Springdale

Westville

White's Gardens.

(B) The precinct lines defining the above precincts in Kershaw County are as shown on the official map prepared by and on file with the Division of Research and Statistics of the State Budget and Control Board designated as document P-55-12 and as shown on copies of the official map provided to the Kershaw County Board of Voter Registration.

(C) The polling places for the precincts provided in this section must be established by the Kershaw County Election Commission subject to approval by a majority of the Kershaw County Legislative Delegation.

HISTORY: 1962 Code Section 23-181; 1952 Code Section 23-181; 1950 (46) 2414; 1958 (50) 1597; 1967 (55) 1140; 1968 (55) 2272; 1970 (56) 2074; 1989 Act No. 198, Section 1, eff June 19, 1989; 2006 Act No. 265, Section 1, eff May 2, 2006; 2007 Act No. 109, Section 1, eff June 25, 2007; 2008 Act No. 216, Section 1, eff May 13, 2008; 2009 Act No. 9, Section 1, eff May 6, 2009; 2010 Act No. 131, Section 1, eff February 24, 2010; 2012 Act No. 151, Section 1, eff April 23, 2012.



SECTION 7-7-350. Designation of voting precincts in Lancaster County.

(A) In Lancaster County there are the following voting precincts:

Antioch

Belaire Number 2

Camp Creek

Carmel

Chesterfield Avenue

Douglas

Dwight

Elgin

Erwin Farm

Gooch's Cross Road

Heath Springs

Hyde Park

Jacksonham

Kershaw North

Kershaw South

Lake House

Lancaster East

Lancaster West

Lynwood Drive

Midway

Pleasant Hill

Pleasant Valley

Pleasant Valley Number 2

Rich Hill

Riverside

Spring Hill

Unity

Van Wyck

Wylie Park.

(B) The precinct lines defining the above precincts are as shown on maps filed with the clerk of court of the county and also on file with the State Election Commission as provided and maintained by the Division of Research and Statistics of the State Budget and Control Board designated as document P-57-12.

(C) The polling places for the precincts provided in this section must be established by the Lancaster County Board of Elections and Voter Registration subject to approval by a majority of the Lancaster County Legislative Delegation.

HISTORY: 1962 Code Section 23-182; 1952 Code Section 23-182; 1950 (46) 2414; 1954 (48) 1438; 1972 (57) 2143; 1977 Act No. 220 Section 1; 1978 Act No. 493, became law without signature of Governor; 1996 Act No. 440, Section 1, eff January 1, 1997; 2006 Act No. 369, Section 1, eff June 10, 2006; 2012 Act No. 156, Section 1, eff May 14, 2012.



SECTION 7-7-360. Designation of voting precincts in Laurens County.

(A) In Laurens County there are the following precincts:

Bailey

Barksdale-Narnie

Brewerton

Clinton Mill

Clinton 1

Clinton 2

Clinton 3

Cooks

Cross Hill

Ekom

Gray Court

Greenpond

Hickory Tavern

Joanna

Jones

Laurens 1

Laurens 2

Laurens 3

Laurens 4

Laurens 5

Laurens 6

Long Branch

Lydia Mill

Madden

Martins-Poplar Springs

Mount Olive

Mountville

Ora-Lanford

Owings

Princeton

Trinity Ridge

Waterloo

Wattsville

Youngs.

(B) The precinct lines defining the precincts in subsection (A) are as shown on the official map designated as P-59-12 and on file with the Division of Research and Statistics of the State Budget and Control Board and as shown on certified copies provided to the Registration and Elections Commission for Laurens County.

(C) The polling places for the precincts listed in subsection (A) must be established by the Registration and Elections Commission for Laurens County with the approval of a majority of the Laurens County Legislative Delegation.

HISTORY: 1962 Code Section 23-183; 1952 Code Section 23-183; 1950 (46) 2414; 1953 (48) 191; 1956 (49) 1621, 2114; 1958 (50) 1655; 1960 (51) 1709; 1964 (53) 1887; 1972 (57) 2275; 1976 Act No. 724 Section 1; 1977 Act No. 167 Section 1; 1977 Act No. 191 Section 1; 1982 Act No. 383; 1982 Act No. 465, eff June 18, 1982; 1986 Act No. 319, eff February 20, 1986; 1990 Act No. 366, Section 1, eff March 19, 1990; 1991 Act No. 26, Sections 1, 2, eff January 1, 1993; 1996 Act No. 267, Section 1, eff upon approval (became law without the Governor's signature on April 2, 1996); 1998 Act No. 315, Section 1, eff upon approval (became law without the Governor's signature on May 28, 1998); 1999 Act No. 123, Section 1, eff June 30, 1999; 2002 Act No. 191, Section 1, eff upon approval (became law without the Governor's signature on March 14, 2002); 2004 Act No. 174, Section 1, eff February 18, 2004; 2012 Act No. 194, Section 1, eff June 7, 2012.



SECTION 7-7-370. Designation of voting precincts in Lee County.

(A)(1) In Lee County there are the following voting precincts:

Ashland/Stokes Bridge

Ashwood

Bishopville No. 1

Bishopville No. 2

Bishopville No. 3

Bishopville No. 4

Cedar Creek

Cypress

Elliott

Hickory Hill

Ionia

Lynchburg

Manville

Mt. Clio

Rattlesnake Springs

Schrocks Mill/Lucknow

South Lynchburg

Spring Hill

St. Charles

St. Matthews

Turkey Creek

Woodrow.

(2) The division line between the voting precincts at Bishopville is Main Street and Church Street, Bishopville No. 1 being the southwest corner, Bishopville No. 2 the southeast corner, Bishopville No. 3 the northeast corner, and Bishopville No. 4 the northwest corner.

(B) The precinct lines defining the above precincts are as shown on maps filed with the Clerk of Court of the county and also on file with the State Election Commission as provided and maintained by the Office of Research and Statistics of the State Budget and Control Board designated as document P-61-04.

(C) The polling places for the precincts provided in this section must be established by the Lee County Board of Elections and Registration upon approval of the Lee County Legislative Delegation.

HISTORY: 1962 Code Section 23-184; 1952 Code Section 23-184; 1950 (46) 2414; 1977 Act No. 224 Section 1; 2004 Act No. 213, Section 1, eff April 22, 2004.



SECTION 7-7-380. Designation of voting precincts in Lexington County; determination of polling places by Lexington County Election Commission.

(A) In Lexington County there are the following voting precincts:

Amicks Ferry

Barr Road 1

Barr Road 2

Batesburg

Beulah Church

Boiling Springs

Boiling Springs South

Bush River

Cayce No. 1

Cayce No. 2

Cayce No. 3

Cayce 2A

Cedar Crest

Chalk Hill

Challedon

Chapin

Coldstream

Congaree 1

Congaree 2

Cromer

Dreher Island

Dutchman Shores

Edenwood

Edmund 1

Edmund 2

Emmanuel Church

Fairview

Faith Church

Gardendale

Gaston 1

Gaston 2

Gilbert

Grenadier

Hollow Creek

Hook's Store

Irmo

Kitti Wake

Lake Murray 1

Lake Murray 2

Leaphart Road

Leesville

Lexington No. 1

Lexington No. 2

Lexington No. 3

Lexington No. 4

Lincreek

Mack-Edisto

Midway

Mims

Mt. Hebron

Mount Horeb

Murraywood

Oakwood

Old Barnwell Road

Old Lexington

Park Road 1

Park Road 2

Pelion 1

Pelion 2

Pilgrim Church

Pine Ridge 1

Pine Ridge 2

Pineview

Pond Branch

Providence Church

Quail Hollow

Quail Valley

Red Bank

Red Bank South 1

Red Bank South 2

Ridge Road

Round Hill

Saluda River

Sand Hill

Sandy Run

Seven Oaks

Sharpe's Hill

Springdale

Springdale South

St. Davids

St. Michael

Summit

Swansea 1

Swansea 2

West Columbia No. 1

West Columbia No. 2

West Columbia No. 3

West Columbia No. 4

Westover

White Knoll

Whitehall

Woodland Hills.

(B) The polling places of the various voting precincts in Lexington County must be designated by the Registration and Elections Commission for Lexington County. The precinct lines defining the precincts in subsection (A) are as shown on the official map prepared by and on file with the Division of Research and Statistics of the State Budget and Control Board designated as document P-63-12 and as shown on copies provided to the Registration and Elections Commission for Lexington County. The official map may not be changed except by act of the General Assembly.

HISTORY: 1962 Code Section 23-185; 1952 Code Section 23-185; 1950 (46) 2414, 2529; 1953 (48) 295; 1954 (48) 1563; 1955 (49) 292; 1958 (50) 1568; 1960 (51) 1527; 1970 (56) 1956; 1971 (57) 206, 1091; 1974 (58) 1957, 2805; 1984 Act No. 499, Sections 1, 2, & 4; 1985 Act No. 126, Section 1, eff May 31, 1985; 1989 Act No. 30, Section 1, eff March 31, 1989; 1993 Act No. 3, Section 1, eff February 22, 1993; 1993 Act No. 103, Section 1, eff June 11, 1993; 1995 Act No. 129, Section 1, eff (became law without the Governor's signature on June 13, 1995); 2002 Act No. 239, Section 1, eff upon approval (became law without the Governor's signature on ) May 2, 2002; 2003 Act No. 41, Section 1, eff June 2, 2003; 2005 Act No. 129, Section 1, eff June 3, 2005; 2007 Act No. 37, Section 1, eff June 6, 2007; 2010 Act No. 138, Section 1, eff July 15, 2010; 2012 Act No. 254, Section 1, eff June 18, 2012.



SECTION 7-7-390. Designation of voting precincts in McCormick County.

In McCormick County there are the following voting precincts:

Mt. Carmel

Willington

Savannah

McCormick No. 1

Bethany

McCormick No. 2

Plum Branch

Parksville

Modoc

Clarks Hill

Monticello

The precinct lines defining the above precincts are as shown on official maps on file with the Office of Research and Statistics of the State Budget and Control Board designated as document P-65-13 and as shown on certified copies provided to the State Election Commission and the McCormick County Board of Voter Registration.

Polling places must be determined by the McCormick County Election Commission with the approval of the McCormick County Legislative Delegation.

HISTORY: 1962 Code Section 23-186; 1952 Code Section 23-186; 1950 (46) 2414; 1953 (48) 54; 1963 (53) 13; 1976 Act No. 719; 1977 Act No. 239 Section 1; 1984 Act No. 297, eff March 5, 1984; 1987 Act No. 205 Section 1, eff June 30, 1987; 2013 Act No. 8, Section 1, eff March 22, 2013.



SECTION 7-7-400. Designation of voting precincts in Marion County.

In Marion County there shall be the following voting precincts: Britton's Neck; Friendship; Centenary; Rains; Marion No. 1; Marion No. 2; Marion North; Marion South; Marion West; Sellers; Temperance; Zion; Northwest; Mullins; Southwest Mullins; Northeast Mullins; Southeast Mullins; and Nichols.

The precinct lines defining the above precincts are as shown on maps filed with the Clerk of Court of the county and also on file with the State Election Commission as provided and maintained by the Division of Research and Statistical Services of the State Budget and Control Board.

HISTORY: 1962 Code Section 23-187; 1952 Code Section 23-187; 1950 (46) 2414; 1977 Act No. 235 Section 1.



SECTION 7-7-410. Designation of voting precincts in Marlboro County.

(A) In Marlboro County there are the following precincts:

(1) Adamsville

(2) Blenheim

(3) Brightsville

(4) Brownsville

(5) Clio

(6) McColl

(7) East McColl

(8) Quick's Cross Roads

(9) Red Hill

(10) Tatum

(11) Wallace

(12) North Bennettsville

(13) South Bennettsville

(14) East Bennettsville

(15) West Bennettsville

(B) The precinct lines defining the precincts provided in subsection (A) of this section are as shown on the official map prepared by and on file with the Division of Research and Statistical Services of the State Budget and Control Board designated as document P-69-93 and as shown on certified copies of the official map provided by the division to the State Election Commission and the Marlboro County Board of Elections and Registration.

(C) The polling places for the precincts provided in subsection (A) of this section must be established by the Marlboro County Board of Elections and Registration with the approval of a majority of the Marlboro County Legislative Delegation.

HISTORY: 1962 Code Section 23-188; 1952 Code Section 23-188; 1950 (46) 2414; 1951 (47) 362; 1978 Act No. 406 Section 1, became law without signature of Governor; 1984 Act No. 453, Section eff June 15, 1984; 1993 Act No. 120, Section 1, eff June 11, 1993.



SECTION 7-7-420. Designation of voting precincts in Newberry County.

(A) In Newberry County there are the following voting precincts:

Beth-Eden

Bush River

Chappells

Fairview

Hartford

Helena

Johnstone

Kinards-Jalapa

Little Mountain

Maybinton

Midway

Mt.Bethel-Garmany

Consolidated Number 5

Newberry Ward 1

Newberry Ward 2

Newberry Ward 3

Newberry Ward 4

Newberry Ward 5

Newberry Ward 6

Oakland

O'Neal

Peak

Pomaria

Prosperity

St.Phillips-Jolly Street

Silverstreet

Stoney Hill

Wheeland

Whitmire City

Whitmire Outside.

(B) The precinct lines defining the precincts provided in subsection (A) in Newberry County are as shown on the official map prepared by and on file with the Office of Research and Statistics of the State Budget and Control Board designated as document P-71-05 and as shown on copies of the official map provided by the office to the State Election Commission and the Newberry County Registration and Election Commission.

(C) The polling places for the precincts provided in this section must be established by the Newberry County Registration and Election Commission subject to the approval of the majority of the Newberry County Delegation.

HISTORY: 1962 Code Section 23-189; 1952 Code Section 23-189; 1950 (46) 2414; 1960 (51) 1580; 1987 Act No. 38 Section 1, eff April 13, 1987; 1991 Act No. 14, Section 1, eff April 4, 1991; 2002 Act No. 355, Section 1, eff July 19, 2002; 2005 Act No. 74, Section 1, eff May 23, 2005.



SECTION 7-7-430. Designation of voting precincts in Oconee County.

(A) In Oconee County there are the following voting precincts:

Bounty Land

Earles Grove

Fair Play

Friendship

Holly Springs

Keowee

Long Creek

Madison

Mountain Rest

New Hope

Newry-Corinth

Oakway

Ravenel

Return

Richland

Salem

Seneca No. 1

Seneca No. 2

Seneca No. 3

Seneca No. 4

Shiloh

South Union

Stamp Creek

Tamassee

Tokeena/Providence

Utica

Walhalla No. 1

Walhalla No. 2

Westminster No. 1

Westminster No. 2

West Union

(B) The precinct lines defining the above precincts in Oconee County are as shown on the official map prepared by and on file with the Office of Research and Statistics of the State Budget and Control Board designated as document P-73-13 and as shown on certified copies of the official map provided to the Oconee Registration and Elections Commission.

(C) The polling places for the precincts provided in this section must be established by the Oconee Registration and Elections Commission.

HISTORY: 1962 Code Section 23-190; 1952 Code Section 23-190; 1950 (46) 2414; 1951 (47) 211; 1962 (52) 1655; 1966 (54) 2761; 1967 (55) 43; 1968 (55) 2275; 1979 Act No. 162 Section 1, eff January 1, 1980; 1989 Act No. 107, Sections 1-3, eff May 30, 1989; 1996 Act No. 379, Section 1, eff January 1, 1997; 1998 Act No. 282, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998); 2003 Act No. 75, Section 1, eff June 25, 2003; 2012 Act No. 157, Section 1, eff May 14, 2012; 2013 Act No. 52, Section 1, eff June 7, 2013.



SECTION 7-7-440. Designation of voting precincts in Orangeburg County.

(A) In Orangeburg County there are the following voting precincts:

Precinct Name

Orangeburg Ward 1

Orangeburg Ward 2

Orangeburg Ward 3

Orangeburg Ward 4

Orangeburg Ward 5

Orangeburg Ward 6

Orangeburg Ward 7

Orangeburg Ward 8

Orangeburg Ward 9

Orangeburg Ward 10

Suburban 1

Suburban 2

Suburban 3

Suburban 4

Suburban 5

Suburban 6

Suburban 7

Suburban 8

Suburban 9

Bethel

Bolentown

Bowman 1

Bowman 2

Branchville 1

Branchville 2

Brookdale

Cope

Cordova 1

Cordova 2

Edisto

Elloree 1

Elloree 2

Eutawville 1

Eutawville 2

Four Holes

Holly Hill 1

Holly Hill 2

Jamison

Limestone 1

Limestone 2

Neeses-Livingston

Nix

North 1

North 2

Norway

Pinehill

Providence

Rowesville

Santee 1

Santee 2

Springfield

Vance

Whittaker

(B) The precinct lines defining the precincts in subsection (A) are as shown on official maps on file with the Office of Research and Statistics of the Budget and Control Board and as shown on copies provided to the State Election Commission and the Orangeburg County Board of Voter Registration by the office and designated as P-75-05.

(C) The polling places for the precincts provided in this section must be determined by the Orangeburg County Election Commission subject to the approval of a majority of the Orangeburg County Legislative Delegation.

HISTORY: 1962 Code Section 23-191; 1952 Code Section 23-191; 1950 (46) 2414; 1952 (47) 2025; 1954 (48) 1730; 1956 (49) 1782; 1957 (50) 549; 1967 (55) 943; 1985 Act No. 150, Section 1, eff June 7, 1985; 1996 Act No. 270, Section 1, eff upon approval (became law without the Governor's signature on April 2, 1996); 2001 Act No. 88, Section 1, eff August 10, 2001; 2002 Act No. 249, Section 1, eff upon approval (became law without the Governor's signature on May 15, 2002); 2005 Act No. 93, Section 1, eff May 26, 2005.



SECTION 7-7-450. Designation of voting precincts in Pickens County.

(A) In Pickens County there are the following voting precincts:

Abel

Albert R. Lewis

Arial Mill

Brushy Creek

Calhoun

Cedar Rock

Clemson

Crescent Hill

Crestview

Crossroads

Crosswell

Dacusville

Easley

East Liberty

East Pickens

Flat Rock

Forest Acres

Fruit Mountain

Georges Creek

Glassy Mountain

Griffin

Holly Springs

Issaqueena

Lawrence Chapel

Lenhart

McAllister

McKissick

Morrison

Mountain View

Nine Forks

Norris

North Central

North Liberty

North Pickens

Pendleton

Pickensville

Pike

Pope Field

Praters Creek

Pumpkintown

Rices Creek

Rock Springs

Saluda

Sheffield

Simpson

Sitton

Six Mile

Six Mile Mountain

Skelton

Smith Grove

South Central

South Pickens

Stone Church

Tri County

University

Vinland

West Central

West Liberty

West Pickens

Woodside

Zion.

(B) The precinct lines defining the above precincts are as shown on official maps on file with the Division of Research and Statistics of the State Budget and Control Board designated as document P-77-12 and as shown on certified copies provided to the Pickens County Board of Voter Registration.

(C) The polling places for the precincts provided in this section must be established by the Pickens County Registration and Elections Commission subject to the approval of the majority of the Pickens County Legislative Delegation.

HISTORY: 1962 Code Section 23-192; 1952 Code Section 23-192; 1950 (46) 2414; 1951 (47) 94; 1967 (55) 285; 1968 (55) 2555; 1971 (57) 537; 1977 Act No. 169 Section 1; 1985 Act No. 94, eff May 21, 1985; 1986 Act No. 348, eff March 28, 1986; 1989 Act No. 13, Section 1, eff February 15, 1989; 1990 Act No. 434, Section 1, eff April 24, 1990; 1993 Act No. 107, Section 1, eff June 11, 1993; 1996 Act No. 228, Section 2, eff February 12, 1996; 2001 Act No. 108, Section 1, eff September 20, 2001; 2012 Act No. 158, Section 1, eff May 14, 2012.



SECTION 7-7-465. Richland County voting precincts.

(A) In Richland County there are the following voting precincts:

Ward 1

Ward 2

Ward 3

Ward 4

Ward 5

Ward 6

Ward 7

Ward 8

Ward 9

Ward 10

Ward 11

Ward 12

Ward 13

Ward 14

Ward 15

Ward 16

Ward 17

Ward 18

Ward 19

Ward 20

Ward 21

Ward 22

Ward 23

Ward 24

Ward 25

Ward 26

Ward 29

Ward 30

Ward 31

Ward 32

Ward 33

Ward 34

Arcadia

Ardincaple

Ballentine 1

Ballentine 2

Barrier Free

Beatty Road

Bluff

Blythewood 1

Blythewood 2

Blythewood 3

Bookman

Brandon 1

Brandon 2

Briarwood

Bridge Creek

Caughman Road

College Place

Cooper

Dennyside

Dentsville

Dutch Fork 1

Dutch Fork 2

Dutch Fork 3

Dutch Fork 4

Eastover

Edgewood

Estates

Fairlawn

Fairwold

East Forest Acres

North Forest Acres

South Forest Acres

Friarsgate 1

Friarsgate 2

Old Friarsgate

Gadsden

Garners

Greenview

Gregg Park

Hampton

Harbison 1

Harbison 2

Hopkins 1

Hopkins 2

Horrell Hill

Hunting Creek

Keels 1

Keels 2

Keenan

Kelly Mill

Killian

Kingswood

Lake Carolina

Lincolnshire

Longcreek

Longleaf

Lykesland

Mallet Hill

Meadowfield

Meadowlake

McEntire

Midway

Mill Creek

Monticello

North Springs 1

North Springs 2

North Springs 3

Oak Pointe 1

Oak Pointe 2

Oak Pointe 3

Oakwood

Olympia

Parkridge 1

Parkridge 2

Parkway 1

Parkway 2

Parkway 3

Pennington 1

Pennington 2

Pine Grove

Pine Lakes 1

Pine Lakes 2

Pinewood

Polo Road

Pontiac 1

Pontiac 2

Rice Creek 1

Rice Creek 2

Ridge View 1

Ridge View 2

Ridgewood

Riverside

Riversprings 1

Riversprings 2

Riversprings 3

Riverwalk

Round Top

St. Andrews

Sandlapper

Satchelford

Skyland

South Beltline

Spring Hill

Spring Valley

Spring Valley West

Springville 1

Springville 2

Trenholm Road

Trinity

Valhalla

Valley State Park

Walden

Webber

Westminster

Whitewell

Wildewood

Woodfield

Woodlands

(B) The precinct lines defining the precincts provided in subsection (A) are as shown on the official map prepared by and on file with the Office of Research and Statistics of the South Carolina Budget and Control Board designated as document P-79-13 and as shown on copies of the official map provided to the Board of Elections and Voter Registration of Richland County by the Office of Research and Statistics.

(C) The polling places for the precincts provided in this section must be established by the Board of Elections and Voter Registration of Richland County subject to the approval of the majority of the Richland County Legislative Delegation.

(D) If the Board of Elections and Voter Registration of Richland County determines that a precinct contains no suitable location for a polling place, the board, upon approval by a majority of the county's legislative delegation, may locate the polling place inside the county and within five miles of the precinct's boundaries.

HISTORY: 1985 Act No. 20, Section 1, eff June 20, 1985; 1995 Act No. 127, Section 1, eff (became law without the Governor's signature on June 13, 1995); 1999 Act No. 35, Section 1, eff upon approval (became law without the Governor's signature on June 2, 1999); 1999 Act No. 54, Section 1, eff upon approval (became law without the Governor's signature on June 2, 1999); 2002 Act No. 186, Section 1, eff upon approval (became law without the Governor's signature on) March 14, 2002; 2002 Act No. 221, Section 1, eff upon approval (became law without the Governor's signature on April 23, 2002); 2007 Act No. 24, Section 1, eff May 14, 2007; 2013 Act No. 93, Section 1, eff January 1, 2014.



SECTION 7-7-480. Designation of voting precincts in Saluda County.

(A) In Saluda County there are the following voting precincts:

Centennial

Clyde

Delmar

Fruit Hill

Higgins/Zoar

Holly

Hollywood

Holstons

Mayson

Mt. Willing

Pleasant Cross

Pleasant Grove

Richland

Ridge Spring/Monetta

Saluda No. 1

Saluda No. 2

Sardis

Ward

(B) The precinct lines defining the above precincts are as shown on official maps on file with the Division of Research and Statistical Services of the Budget and Control Board designated as document P-81-94 and as shown on certified copies provided to the State Election Commission and the Saluda County Board of Voter Registration by the division.

(C) The polling places for the precincts provided in this section must be established by the Saluda County Election Commission subject to the approval of a majority of the Saluda County Legislative Delegation.

HISTORY: 1962 Code Section 23-194; 1952 Code Section 23-194; 1950 (46) 2414; 1956 (49)1758; 1977 Act No. 172, Section 1; 1994 Act No. 320, Section 1, eff March 24, 1994; 1996 Act No. 286, Section 1, eff upon approval (became law without the Governor's signature on May 7, 1996); 1996 Act No. 311, Section 1, eff upon approval (became law without the Governor's signature on May 7, 1996).



SECTION 7-7-490. Designation of voting precincts in Spartanburg County.

(A) In Spartanburg County there are the following voting precincts:

Abner Creek Baptist

Anderson Mill Elementary

Arcadia Elementary

Arrowood Baptist

Beaumont Methodist

Beech Springs Intermediate

Ben Avon Methodist

Bethany Baptist

Bethany Wesleyan

Boiling Springs Elementary

Boiling Springs High School

Boiling Springs Intermediate

Boiling Springs Jr. High

Boiling Springs 9th Grade

Canaan Baptist

Cannons Elementary

Carlisle Fosters Grove

Cavins Hobbysville

C.C. Woodson Recreation

Cedar Grove Baptist

Chapman Elementary

Chapman High School

Cherokee Springs Fire Station

Chesnee Senior Center

Cleveland Elementary

Clifdale Elementary

Converse Fire Station

Cooley Springs Baptist

Cornerstone Baptist

Cowpens Depot Museum

Cowpens Fire Station

Croft Baptist

Cross Anchor Fire Station

Cudd Memorial

Daniel Morgan Technology Center

Drayton Fire Station

Eastside Baptist

Ebenezer Baptist

Enoree First Baptist

E.P. Todd Elementary

Fairforest Middle School

Friendship Baptist

Gable Middle School

Glendale Fire Station

Grace Baptist

Gramling Methodist

Greater St. James

Hayne Baptist

Hendrix Elementary

Holly Springs Baptist

Jesse Bobo Elementary

Jesse Boyd Elementary

Lake Bowen Baptist

Landrum High School

Landrum United Methodist

Lyman Town Hall

Mayo Elementary

Motlow Creek Baptist

Mountain View Baptist

Mt. Calvary Presbyterian

Mt. Moriah Baptist

Mt. Sinai Baptist

Mt. Zion Full Gospel Baptist

North Spartanburg Fire Station

Oakland Elementary

Pacolet Town Hall

Park Hills Elementary

Pauline Glenn Springs Elementary

Pelham Fire Station

Pine Street Elementary

Poplar Springs Fire Station

Powell Saxon Una Fire Station

R.D. Anderson Vocational

Rebirth Missionary Baptist

Reidville Elementary

Reidville Fire Station

Roebuck Bethlehem

Roebuck Elementary

Silverhill United Methodist

Southside Baptist

Spartanburg High School

Startex Fire Station

Swofford Career Center

Travelers Rest Baptist

Trinity Methodist

T.W. Edwards Recreation Center

Una Fire Station

Victor Mill Methodist

Wellford Fire Station

West Side Baptist

West View Elementary

White Stone Methodist

Whitlock Jr. High

Woodland Heights Recreation Center

Woodruff American Legion

Woodruff Armory Drive Fire Station

Woodruff Fire Station

Woodruff Town Hall.

(B) The precinct lines defining the precincts in subsection (A) are as shown on the official map on file with the Division of Research and Statistics of the State Budget and Control Board and as shown on copies provided to the Board of Voter Registration of the county by the Division of Research and Statistics designated as document P-83-12.

(C) The polling places for the precincts listed in subsection (A) must be determined by the Spartanburg County Election Commission with the approval of a majority of the Spartanburg County Legislative Delegation.

HISTORY: 1962 Code Section 23-195; 1952 Code Section 23-195; 1950 (46) 2414; 1956 (49) 1751; 1958 (50) 1664; 1959 (51) 89; 1960 (51) 1516; 1967 (55) 968; 1968 (55) 2461; 1974 (58) 1986; 1975 (59) 770; 1977 Act No. 231 Section 1; 1978 Act No. 620, became law without the signature of the Governor; 1985 Act No. 96, eff May 21, 1985; 1986 Act No. 364, Sections 1-6, eff April 11, 1986, 1990 Act No. 384, Section 1, eff March 19, 1990; 1992 Act No. 402, Section 1, eff June 1, 1992; 2003 Act No. 67, Section 1, eff June 25, 2003; 2004 Act No. 217, Section 1, eff April 22, 2004; 2006 Act No. 272, Section 1, eff May 2, 2006; 2009 Act No. 54, Section 1, eff June 2, 2009; 2012 Act No. 167, Section 1, eff May 14, 2012.



SECTION 7-7-501. Designation of voting precincts in Sumter County.

(A) In Sumter County there are the following voting precincts:

Bates

Birnie

Burns-Downs

Causeway Branch 1

Causeway Branch 2

Cherryvale

Crosswell

Dalzell 1

Dalzell 2

Delaine

Ebenezer 1

Ebenezer 2

Folsom Park

Furman

Green Swamp 1

Green Swamp 2

Hampton Park

Hillcrest

Horatio

Lemira

Loring

Magnolia-Harmony

Manchester Forest

Mayesville

Mayewood

McCray's Mill 1

McCray's Mill 2

Millwood

Morris College

Mulberry

Oakland Plantation 1

Oakland Plantation 2

Oswego

Palmetto Park

Pinewood

Pocotaligo 1

Pocotaligo 2

Privateer

Rembert

Saint John

Saint Paul

Salem

Salterstown

Savage-Glover

Second Mill

Shaw

South Liberty

South Red Bay

Spectrum

Stone Hill

Sumter High 1

Sumter High 2

Sunset

Swan Lake

Thomas Sumter

Turkey Creek

Wilder

Wilson Hall.

(B) The precinct lines defining the precincts provided for in subsection (A) are as shown on the official map prepared by and on file with the Office of Research and Statistics of the State Budget and Control Board designated as document P-85-09 and as shown on copies provided to the Sumter County Registration and Elections Commission by the office.

(C) The polling places for the precincts provided in this section must be established by the Sumter County Registration and Elections Commission subject to the approval of a majority of the Sumter County Legislative Delegation.

HISTORY: 1983 Act No. 137, Section 1; 1984 Act No. 348, eff January 1, 1985; 1985 Act No. 135, eff June 6, 1985; 1986 Act No. 315 Section 2, eff February 20, 1986; 1988 Act No. 608, Section 1, eff January 1, 1989; 1993 Act No. 108, Section 1, eff June 11, 1993; 2002 Act No. 168, Section 1, eff upon approval (became law without the Governor's signature on February 12, 2002); 2007 Act No. 62, Section 1, eff June 8, 2007; 2010 Act No. 128, Section 1, eff February 24, 2010.



SECTION 7-7-510. Designation of voting precincts in Union County.

(A) In Union County there are the following voting precincts:

Adamsburg

Black Rock

Bonham

Buffalo, Box 1

Carlisle

Cross Keys

East Buffalo

Excelsior

Jonesville, Box 1

Jonesville, Box 2

Kelton

Lockhart

Monarch, Box 1

Monarch, Box 2

Putnam

Santuck

Union, Ward 1, Box 1

Union, Ward 1, Box 2

Union, Ward 2

Union, Ward 3

Union, Ward 4, Box 1

Union, Ward 4, Box 2

West Springs

(B) The precinct lines defining the precincts in subsection (A) are as shown on maps filed with the clerk of court of the county and also on file with the State Election Commission as provided and maintained by the Office of Research and Statistics of the State Budget and Control Board designated as document P-87-03.

(C) The polling places for the precincts listed in subsection (A) must be determined by the Board of Election and Registration of Union County with the approval of a majority of the Union County Legislative Delegation.

HISTORY: 1962 Code Section 23-197; 1952 Code Section 23-197; 1950 (46) 2414; 1951 (47) 361; 1953 (48) 140; 1955 (49) 21; 1958 (50) 1551, 1595, 1873; 1961 (52) 87; 1968 (55) 2301; 1977 Act No. 168 Section 1; 1978 Act No. 581, became law without the signature of the Governor; 1985 Act No. 24, eff March 19, 1985; 1986 Act No. 406, eff May 12, 1986; 2000 Act No. 231, Section 1, eff February 25, 2000; 2003 Act No. 46, Section 1, eff June 2, 2003.



SECTION 7-7-520. Designation of voting precincts in Williamsburg County.

(A) In Williamsburg County there are the following voting precincts:

Black River

Bloomingvale

Cades

Cedar Swamp

Central

Earles

Greeleyville

Harmony

Hebron

Hemingway

Henry-Poplar Hill

Indiantown

Kingstree No. 1

Kingstree No. 2

Kingstree No. 3

Kingstree No. 4

Lane

Morrisville

Mount Vernon

Muddy Creek

Nesmith

Pergamos

Piney Forest

Salters

Sandy Bay

Singletary

Suttons

Trio.

(B) The precinct lines defining the precincts provided in subsection (A) are as shown on maps filed with the County Election Commission and County Registration Board as provided and maintained by the Division of Research and Statistics of the State Budget and Control Board designated as document P-89-12.

(C) The polling places for the precincts provided in this section must be established by the Williamsburg County Election Commission subject to the approval of a majority of the Williamsburg County Delegation, including the Senators.

HISTORY: 1962 Code Section 23-198; 1952 Code Section 23-198; 1950 (46) 2414; 1957 (50) 223; 1967 (55) 1151; 1977 Act No. 203 Section 1; 1978 Act No. 455, became law without signature of Governor; 1990 Act No. 525, Section 1, eff May 31, 1990; 2005 Act No. 130, Section 1, eff June 3, 2005; 2006 Act No. 240, Section 1, eff March 15, 2006; 2012 Act No. 160, Section 1, eff May 14, 2012.



SECTION 7-7-530. Designation of voting precincts in York County.

(A) In York County there are the following voting precincts:

Adnah

Airport

Allison Creek

Anderson Road

Bethany

Bethel No. 1

Bethel No. 2

Bethel School

Bowling Green

Bullocks Creek

Cannon Mill

Carolina

Catawba

Clover No. 1

Clover No. 2

Cotton Belt

Delphia

Dobys Bridge

Ebenezer

Ebinport

Edgewood

Fairgrounds

Ferry Branch

Fewell Park

Filbert

Fort Mill No. 1

Fort Mill No. 2

Fort Mill No. 3

Fort Mill No. 4

Fort Mill No. 5

Fort Mill No. 6

Friendship

Gold Hill

Harvest

Hickory Grove

Highland Park

Hollis Lakes

Hopewell

Independence

India Hook

Lakeshore

Lakewood

Laurel Creek

Lesslie

Manchester

McConnells

Mill Creek

Mt. Holly

Mt. Gallant

Nation Ford

Neelys Creek

New Home

Newport

Northside

Northwestern

Oakridge

Oakwood

Old Pointe

Ogden

Orchard Park

Palmetto

Pleasant Road

Pole Branch

Riverview

Rock Hill No. 2

Rock Hill No. 3

Rock Hill No. 4

Rock Hill No. 5

Rock Hill No. 6

Rock Hill No. 7

Rock Hill No. 8

Rosewood

Sharon

Shoreline

Six Mile

Smyrna

Springdale

Springfield

Stateline

Steele Creek

Tega Cay

Tirzah

Tools Fork

University

Waterstone

Windjammer

Wylie

York No. 1

York No. 2.

(B) The precinct lines defining the precincts in subsection (A) are as shown on the official map on file with the Office of Research and Statistics of the State Budget and Control Board designated as document P-91-09 and as shown on copies provided to the Registration and Elections Commission for York County by the Office of Research and Statistics.

(C) The polling places for the precincts in subsection (A) must be determined by the Registration and Elections Commission for York County with the approval of a majority of the York County Legislative Delegation.

HISTORY: 1962 Code Section 23-199; 1952 Code Section 23-199; 1950 (46) 2414; 1960 (51) 1684; 1970 (56) 2033; 1973 (58) 107; 1974 (58) 2874; 1976 Act No. 510; 1976 Act No. 570 Section 1; 1977 Act No. 227 Section 1; 1980 Act No. 635, Section 1, eff Sept. 5, 1980; 1986 Act No. 354, eff January 1, 1987; 1987 Act No. 4, Section 1, eff February 12, 1987; 1989 Act No. 138, Section 1, eff June 8, 1989; 1992 Act No. 270, Section 1, eff February 26, 1992; 1992 Act No. 508, Section 1, eff July 10, 1992; 1995 Act No. 77, Section 1, eff upon approval (became law without the Governor's signature on June 13, 1995); 1996 Act No. 269, Section 1, eff upon approval (became law without the Governor's signature on April 2, 1996); 1997 Act No. 75, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1997); 1998 Act No. 296, Section 1, eff upon approval (became law without the Governor's signature on April 21, 1998); 1999 Act No. 36, Section 1, eff upon approval (became law without the Governor's signature on June 2, 1999); 2004 Act No; 194, Section 1, eff March 26, 2004; 2007 Act No. 6, Section 1, eff March 27, 2007; 2008 Act No. 209. Section 1, eff May 13, 2008; 2008 Act No. 327, Section 1, eff June 16, 2008; 2009 Act No. 53, Section 1, eff June 2, 2009.



SECTION 7-7-710. State Election Commission shall report certain precincts to General Assembly for alteration; alteration by county registration boards where General Assembly fails to act.

The State Election Commission shall report the names of all polling precincts by county that have more than one thousand five hundred registered electors as of January first to the General Assembly not later than the fourth Tuesday of each odd-numbered year. If, by April first of the same year, the General Assembly has failed to alter the precincts so that no precinct shall have more than one thousand five hundred qualified electors the State Election Commission shall notify the respective county registration boards which shall make such alterations as necessary to conform all precincts to such limitations. Provided, that precincts isolated by water shall not be required to meet minimum requirements.

HISTORY: 1962 Code Section 23-221; 1971 (57) 398.



SECTION 7-7-720. Notification to persons whose registration is transferred; removal from registration books of person whose notification is returned undelivered; restoration of name.

(A) A person whose registration is transferred to another precinct by virtue of the provisions of this article must be notified by mail by the county board of voter registration of the transfer.

(B) A person whose notification is returned to the board of registration as undeliverable must be reported by the board to the State Election Commission. The State Election Commission must place the elector in an inactive status on the master file and may remove this elector's name from inactive status upon compliance with the provisions of Section 7-5-330(F).

HISTORY: 1962 Code Section 23-222; 1971 (57) 398; 1984 Act No. 510, Section 10, eff June 28, 1984; 1996 Act No. 466, Section 7, eff August 21, 1996.



SECTION 7-7-730. Division of precincts having more than 750 electors.

When a precinct has more than seven hundred fifty registered electors, the precinct list must be divided alphabetically so that no list contains more than seven hundred fifty electors and separate managers and facilities are provided within the polling place for each list of electors. Local registration boards dividing precincts alphabetically shall notify the State Election Commission of this division so that separate alphabetically arranged poll lists may be printed by the commission. Upon completion of the above, the provisions of Section 7-7-710 are considered to be complied with regardless of the number of electors in the precinct. Nothing in this section prevents the alteration of precincts pursuant to Section 7-7-710 where the General Assembly or local registration boards consider this alteration advisable.

HISTORY: 1962 Code Section 23-223; 1971 (57) 398; 1994 Act No. 304, Section 1, eff March 16, 1994.



SECTION 7-7-910. Designated polling places; alternative polling place.

(A) Subject to the provisions of Section 7-7-920 and Section 7-5-440 and except as provided in subsection (B) of this section, each elector must be registered and, unless otherwise specified on his voting certificate, shall vote at the designated polling place within the precinct of his residence, but in incorporated municipalities in which officers are elected by wards or other municipal subdivisions, electors must be registered and shall vote at their designated polling places.

(B)(1) For purposes of this subsection, an "emergency situation" means the designated polling place is not available for use as a polling place on the election day after the first notice of the election is published.

(2) If a designated polling place in a precinct is unavailable for use during an election as a result of an emergency situation, the authority charged by law with conducting the election shall designate an alternative polling place to be used for the electors in that precinct for any election occurring during the emergency situation. An alternative polling place for an emergency situation must be approved by the majority of the legislative delegation if the designation occurs more than seven days prior to the election. If an alternative polling place for an emergency situation is designated seven days or less prior to the election, the authority charged by law with conducting the election must notify the members of the legislative delegation of the alternative polling place.

(3) The alternative polling place is not required to be within the precinct of the elector's residence; however, the authority charged by law with conducting the election may designate an alternative polling place outside the precinct only if no other location within the precinct is available for use as a polling place. If an alternative polling place is outside the precinct, it must be located in an adjoining precinct. The alternative polling place must be selected with consideration of the distance the electors would be required to travel in order to vote.

(4) Every attempt must be made to notify electors of the alternative polling place before the election and on the day of the election through the media and by posted notice at the designated polling place.

(C) If an alternative polling place outside of the precinct is selected pursuant to subsection (B) of this section, the authority charged by law with conducting the election shall certify in writing to the State Election Commission that no other location within the precinct is available for use as a polling place and that the selection of a polling place was made with consideration of the distance electors would have to travel to vote.

HISTORY: 1962 Code Section 23-211; 1952 Code Section 23-211; 1950 (46) 2059; 1967 (55) 657; 1996 Act No. 466, Section 8, eff August 21, 1996; 2006 Act No. 339, Section 1, eff June 8, 2006.



SECTION 7-7-920. Places where electors shall vote in municipal elections.

In all municipal elections when the aldermen or councilmen are elected by wards, the electors shall vote at the voting place within their ward nearest their residences, and in all municipal elections when the aldermen, councilmen or other officials are elected by a vote at large within the municipality, the electors shall vote at the voting place in the precinct within which they reside which is nearest their residences.

In all municipal elections when the ward lines and the precinct lines coincide within the city limits of the municipality, electors shall vote at the nearest voting place within the ward or precinct.

In any city or town having not more than one polling precinct, established by ordinance, for municipal elections, all duly qualified electors shall be permitted to vote in municipal elections at such voting place if such electors are authorized to vote at any voting precinct within such city or town.

HISTORY: 1962 Code Section 23-211.1; 1952 Code Section 23-118; 1951 (47) 78, 229.



SECTION 7-7-940. Procedure upon removal of elector from one precinct to another.

In case of the moving of a registered elector from one precinct to another in the same county, the elector must notify the board of registration of the county. The board must note the fact upon the proper book and give the elector a notification of the precinct into which he is moved.

HISTORY: 1962 Code Section 23-215; 1952 Code Section 23-215; 1950 (46) 2059; 1984 Act No. 510, Section 11, eff June 28, 1984.



SECTION 7-7-950. Procedure where new precinct is established.

When a new voting precinct is established by law, the board of registration must transfer from the books of registration the names of electors registered to vote in other voting precincts as should register and vote in the new voting precinct and shall notify electors of the change of polling precincts.

HISTORY: 1962 Code Section 23-216; 1952 Code Section 23-216; 1950 (46) 2059; 1984 Act No. 510, Section 12, eff June 28, 1984.



SECTION 7-7-960. Procedure upon change of ward or precinct boundaries; effect of annexation of part of county to municipality divided into wards.

(a) Any elector whose precinct or ward is changed by a change of ward or precinct boundaries must have notification mailed to him by the county registration board reflecting his new precinct or ward.

(b) Any area in the county annexed to a municipality which is divided into wards shall be made part of a ward to which it is contiguous by the county board of registration. In the event the annexed area in a municipality divided into wards contains at least five hundred qualified electors the area annexed shall be made a separate ward which must be given a numerical designation. As soon as practicable following annexation, the board must mail all registered electors of record residing in the annexed area notification designating the number of the ward, if appropriate, and precinct to which they have been assigned.

(c) The envelope in which notifications mailed out in conjunction with the provisions of subsections (a) and (b) must have printed on the front "DO NOT FORWARD". All electors whose precinct or ward is changed by boundary changes must be added to the records of the precinct or ward to which they are assigned and deleted from those of the precinct or ward to which they were formerly assigned.

HISTORY: 1962 Code Section 23-193.2; 1975 (59) 635; 1984 Act No. 510, Section 13, eff June 28, 1984.



SECTION 7-7-970. Change of location of voting place or name of precinct.

When one voting place has been changed to another in the same township or polling precinct, or when the name of the voting place has been changed since the last general election, the registration of electors for the former voting place shall be valid and effectual for the new voting place.

HISTORY: 1962 Code Section 23-217; 1952 Code Section 23-217; 1950 (46) 2059.



SECTION 7-7-980. Registration of officers and their spouses temporarily residing at capital or county seat.

Federal, State and county officers and their spouses temporarily residing at or near the capital or county seat may register and vote in their former home precincts if they so desire.

HISTORY: 1962 Code Section 23-218; 1952 Code Section 23-218; 1950 (46) 2059; 1968 (55) 2693.



SECTION 7-7-990. Barrier-free polling places for physically handicapped electors; criteria and procedures for use.

A. Notwithstanding any other provision of law, the county election commission in each county of the State is encouraged to make every polling place barrier free and shall provide at least one polling place, free of architectural barriers, which shall be known as the Countywide Barrier-Free Voting Precinct, for use by physically handicapped electors of the county. Such polling place may be within any existing polling place that now is barrier-free or that is made barrier-free. Any physically handicapped elector, regardless of his place of residence in the county, may vote in this polling place if he meets the following criteria:

(1) Elector either cannot ambulate without the aid of a wheelchair, leg braces, crutches or a walker, or elector suffers from a lung disease to such an extent that he is unable to walk without the aid of a respirator.

(2) Elector has applied in writing to and obtained from the county board of registration thirty days before the election a voting registration transfer authorizing the elector to vote at the county barrier-free polling place. An elector whose physical handicap, as defined in item (1) of this subsection, is permanent, as certified by a licensed physician, is not required to register once he has done so initially under the provisions of this item.

B. For every election the State Election Commission shall furnish to the proper county or party officials a separate roster of those handicapped electors registered to vote at the barrier-free polling place, and the county election officials shall ensure that election managers are designated to staff the barrier-free polling place. Such roster shall also contain appropriate precinct and district references for each voter when practical and reasonable.

C. The county election commission shall be authorized to use paper ballots in lieu of voting machines in the Countywide Barrier-Free Voting Precinct in those counties where voting machines are used.

D. When the Countywide Barrier-Free Voting Precinct in the respective counties closes, the votes of the Countywide Barrier-Free Voting Precinct shall be tabulated and reported as a separate precinct when other ballots of the county are counted on election day.

E. The provisions of this section shall only apply to elections conducted by the county election commission or county executive committee of a political party and are in lieu of voting by absentee ballot.

HISTORY: 1982 Act No. 363, eff May 11, 1982; 1992 Act No. 494, Section 1, eff July 1, 1992.



SECTION 7-7-1000. Pooling precincts in municipal elections.

For purposes of municipal elections only, a municipality may pool one or more precincts with other precincts and have one voting place for all of these pooled precincts upon the following conditions:

(1) Any precinct which contains five hundred or more registered voters within the municipality must have its own voting place.

(2) The total number of registered voters within the municipality in each group of pooled precincts cannot exceed one thousand five hundred.

(3) The voting place of any precinct pooled with others cannot be more than three miles from the nearest part of any pooled precinct.

(4) The notice requirements of Section 7-7-15 must be complied with and in addition to this requirement, the location of voting places for all precincts including those pooled must be published in a newspaper of general circulation in the municipality on the day of the election. If the newspaper is not published daily, then on the date of publication nearest and prior to the date of election.

(5) Whenever precincts are pooled in a municipal election, the voter registration lists, poll lists, and ballots for each precinct represented must be used by the managers of election. Results of the election must also be reported and certified by individual precinct.

HISTORY: 1998 Act No. 412, Section 8, eff June 9, 1998.






CHAPTER 9 - PARTY ORGANIZATION

SECTION 7-9-10. Certification and decertification of political parties.

Political parties desiring to nominate candidates for offices to be voted on in a general or special election shall, before doing so, have applied to the State Election Commission (Commission) for certification as such. Parties shall nominate candidates of that party on a regular basis, as provided in this title, in order to remain certified. Any certified political party that fails to organize on the precinct level as provided by law, hold county conventions as provided by Sections 7-9-70 and 7-9-80, and hold a state convention as provided by Section 7-9-100; that fails to nominate candidates for national, state, multi-county district, countywide, or less than countywide office by convention or party primary as provided by Sections 7-11-20, 7-11-30, and 7-13-40; and that fails to certify the candidates as provided by Section 7-13-350 in at least one of two consecutive general elections held on the first Tuesday following the first Monday in November of an even-numbered year, or that fails to nominate and certify candidates in any other election which might be held within the period of time intervening between the two general elections, must be decertified by the State Election Commission. The party must be notified in writing of its decertification at the last address of record. If the notification of decertification is returned as undeliverable, it must be placed on file in the office of the State Election Commission and with the Secretary of State.

Any decertified party or any noncertified party, organization, or association may obtain certification as a political party at any time by filing with the Commission a petition for the certification signed by ten thousand or more registered electors residing in this State, giving the name of the party, which must be substantially different from the name of any other party previously certified.

No petition for certification may be submitted to the Commission later than six months prior to any election in which the political party seeking certification wishes to nominate candidates for public office.

At the time a petition is submitted to the Commission for certification, the Commission shall issue a receipt to the person submitting the petition which reflects the date the petition was submitted and the total number of signatures contained therein. Once the petition is received by the Commission, the person submitting the petition shall not submit or add additional signatures.

If the Commission determines, after checking the validity of the signatures in the petition, that it does not contain the required signatures of registered electors, the person submitting the petition must be notified and shall not submit any new petition seeking certification as a political party under the same name for one year from the date the petition was rejected.

Once a petition for certification has been submitted and rejected by the Commission, the same signatures may not be submitted in any subsequent petition to certify a new political party.

Once submitted for verification, a petition for certification may not be returned to the political party, organization, or association seeking certification, but shall become a part of the permanent records of the Commission.

HISTORY: 1962 Code Section 23-251; 1952 Code Section 23-251; 1950 (46) 2059; 1974 (58) 2866; 1984 Act No. 263, Section 1, eff January 27, 1984; 1986 Act No. 346, Section 2, eff March 7, 1986.



SECTION 7-9-20. Qualifications for party membership and voting in primary election.

The qualifications for membership in a certified party and for voting at a party primary election include the following: the applicant for membership, or voter, must be at least eighteen years of age or become so before the succeeding general election, and must be a registered elector and a citizen of the United States and of this State. A person may not vote in a primary unless he is a registered elector. The state convention of any political party, organization, or association in this State may add by party rules to the qualifications for membership in the party, organization, or association and for voting at the primary elections if the qualifications do not conflict with the provisions of this section or with the Constitution and laws of this State or of the United States.

HISTORY: 1962 Code Section 23-253; 1952 Code Section 23-253; 1950 (46) 2059; 1970 (56) 1899; 1974 (58) 2866; 1984 Act No. 510, Section 14, eff June 28, 1984; 2010 Act No. 245, Section 3, eff June 2, 2010.



SECTION 7-9-70. County conventions; notice, time.

A county convention must be held during a twelve-month period ending March thirty-first of each general election year during a month determined by the state committee as provided in Section 7-9-100. The county committee shall set the date, time, and location during the month designated by the state committee for the county convention to be held. The date set by the county committee for the county convention must be at least two weeks before the state convention. When a month in a nongeneral election year is chosen for the county convention, it must be held for the purpose of reorganization only. The date, time, and location that the county convention must be reconvened during the general election year to nominate candidates for public office to be filled in the general election must be set by county committee. Notices, both for the convention to be held for reorganization and for the reconvened convention to nominate candidates, must be published by the county committee, once a week for two consecutive weeks, not more than three nor less than two weeks, before the day in a newspaper having general circulation in the county.

HISTORY: 1962 Code Section 23-259; 1952 Code Section 23-259; 1950 (46) 2059; 1954 (48) 1447; 1964 (53) 1831; 1968 (55) 2349; 1974 (58) 2866; 1976 Act No. 479 Section 1; 1977 Act No. 133 Section 1; 1979 Act No. 173 Section 1, eff July 25, 1979; 1986 Act No. 327, Section 2, eff February 20, 1986; 2010 Act No. 245, Section 4, eff June 2, 2010.



SECTION 7-9-80. County conventions; organization and conduct of business.

Each county convention shall be called to order by the county chairman and shall proceed to elect a temporary president, a temporary secretary and a committee on credentials for the purpose of organizing. When organized, it shall elect a permanent president, a secretary and treasurer. It shall also elect the county chairman, the county vice-chairman and a member of the State committee from the county and as many delegates to the State convention as triple the number of members from the county in the House of Representatives, plus one. But county conventions at their discretion may elect double the number of delegates in which case each delegate shall have one-half vote. The secretary of the convention shall keep a record of the proceedings in the minute book.

All officers except delegates shall be reported to the clerk of court of the county and to the Secretary of State prior to the State convention. The reports shall be public record.

HISTORY: 1962 Code Section 23-260; 1952 Code Section 23-260; 1950 (46) 2059; 1964 (53) 1831; 1968 (55) 2349.



SECTION 7-9-90. State committee.

The state committee is composed of one member from each county, elected by the county conventions, the state chairman and state vice-chairman, elected by the state convention; and for the Republican and Democratic party state committees, the president of the South Carolina Federation of Republican Women and the president of the South Carolina Federation of Democratic Women ex officio are members of their respective state committees. Those persons named as members of the national executive committee of a national party are ex officio members of the state committee. If the office of state chairman or state vice-chairman becomes vacant, the state committee may fill the vacancy by electing a chairman or vice-chairman to serve until the organization of the next regular state convention. The state committee shall choose its other officers, not necessarily from the membership. The state chairman may vote only in case of a tie. The state committee shall meet at the call of the state chairman or any five members and at a time and place as he may appoint. Vacancies on the state committee, other than in the offices of state chairman and state vice-chairman, and the presidents of the women's federations must be filled by the respective county committees. The members of the state committee shall continue in office for two years from the time of their election, and until their successors are elected. The state committee shall nominate presidential electors and a vacancy in the state ticket of electors or in the national committee of a party must be filled by the state committee by a majority of the whole committee.

HISTORY: 1962 Code Section 23-261; 1952 Code Section 23-261; 1950 (46) 2059; 1960 (51) 1612; 1992 Act No. 254, Section 1, eff February 18, 1992.



SECTION 7-9-100. State convention.

The state convention shall meet at a location in this State determined by the state committee to have adequate facilities during a thirteen-month period ending May fifteenth of every general election year on a day and at a time fixed by the state committee and announced publicly at least ten days before the meeting. The state committee shall notify the delegates to the state convention of the accommodations that are available for the delegates during the convention. This listing must be as complete as practicable and must include the accommodations in close proximity to the convention site as well as any other accommodations that are chosen by the state committee. This notice must include the name and location of the accommodations, the cost per day, and any discounts or surcharges that are applicable during the period of the convention. Should the state committee fix the date for the state convention in a nongeneral election year, it must be held for the purpose of reorganization only. The convention to be held for the purpose of nominating candidates for public office to be filled in the general election must be held in the general election year. At the time that the state committee sets the date for the state convention it shall set what month during the twelve-month period ending March thirty-first of every general election year that the county convention must be held. If it sets a month in a nongeneral election year for the county conventions to be held for the purpose of reorganization, it must set a month during the general election year for the county convention to be reconvened for the purpose of nominating candidates for public office to be filled in the general election. Sufficient advance notice of the month set for county conventions must be given to county executive committees so that the public notices required by law may be met. The convention must be composed of delegates elected by the county conventions. Each county is entitled to one delegate for each six thousand residents of the county, according to the latest official United States Census, plus two additional members. If a county has a fractional portion of population of at least three thousand residents above its last six thousand resident figure it is entitled to an additional delegate. When the state convention assembles, it must be called to order by the chairman of the state committee. A temporary president must be nominated and elected by the convention, and after its organization the convention shall proceed immediately to the election of permanent officers and to the transaction of business. When the business has concluded it shall adjourn sine die, or may recess. The state chairman may recall the state convention into special session at any time he determines appropriate.

The officers of the state convention must be a president, vice president, two secretaries, and a treasurer. Each county delegation to a state convention may fill any vacancies therein. Any county failing or refusing to organize under the provisions of this title may not have representation in the state convention. The state officers must be reported to the Secretary of State and to the State Election Commission within fifteen days of their election and the reports must be public record.

HISTORY: 1962 Code Section 23-262; 1952 Code Section 23-262; 1950 (46) 2059; 1954 (48) 1447; 1964 (53) 1831; 1974 (58) 2866; 1976 Act No. 459; 1977 Act No. 133 Section 2; 1986 Act No. 327, Section 3, eff February 20, 1986; 1988 Act No. 423, Section 1, eff April 5, 1988; 1989 Act No. 136, Section 1, eff June 5, 1989.



SECTION 7-9-105. Use of state funds for state conventions prohibited.

No state funds shall in any manner be used for the purpose of holding conventions pursuant to the provisions of Section 7-9-100.

HISTORY: 1988 Act No. 423, Section 2, eff April 5, 1988.



SECTION 7-9-110. Conducting elections or primaries in facilities receiving state funds.

A political party or the State Election Commission may conduct a primary or election, without charge, in any facility that receives state funds for support or operation. The use of the facility, pursuant to the provisions of this section, is subject to the availability of the facility as determined by the facility's governing entity.

HISTORY: 2007 Act No. 81, Section 4, eff June 19, 2007.






CHAPTER 11 - DESIGNATION AND NOMINATION OF CANDIDATES

SECTION 7-11-10. Methods of nominating candidates.

Nominations for candidates for the offices to be voted on in a general or special election may be by political party primary, by political party convention, or by petition; however, a person who was defeated as a candidate for nomination to an office in a party primary or party convention shall not have his name placed on the ballot for the ensuing general or special election, except that this section does not prevent a defeated candidate from later becoming his party's nominee for that office in that election if the candidate first selected as the party's nominee dies, resigns, is disqualified, or otherwise ceases to become the party's nominee for that office before the election is held.

HISTORY: 1962 Code Section 23-263; 1952 Code Section 23-263; 1950 (46) 2059; 1982 Act No. 419, Section 5, eff June 8, 1982; 2013 Act No. 61, Section 1, eff July 3, 2013.



SECTION 7-11-15. Qualifications to run as a candidate in general elections.

(A) In order to qualify as a candidate to run in the general election, all candidates seeking nomination by political party primary or political party convention must file a statement of intention of candidacy and party pledge and submit any filing fees between noon on March sixteenth and noon on March thirtieth as provided in this section.

(1) Except as otherwise provided in this section, candidates seeking nomination for a statewide, congressional, or district office that includes more than one county must file their statements of intention of candidacy, and party pledge and submit any filing fees with the State Election Commission.

(2) Candidates seeking nomination for the State Senate or House of Representatives must file their statements of intention of candidacy and party pledge and submit any filing fees with the county election commission in the county of their residence. The state executive committees must certify candidates pursuant to Section 7-13-40.

(3) Candidates seeking nomination for a countywide or less than countywide office shall file their statements of intention of candidacy and party pledge and submit any filing fees with the county election commission in the county of their residence.

(B) Except as provided herein, the election commission with whom the documents in subsection (A) are filed must provide a copy of all statements of intention of candidacy, the party pledge, receipt and filing fees, to the appropriate political party executive committee within two days following the deadline for filing. If the second day falls on Saturday, Sunday, or a legal holiday, the statement of intention of candidacy, party pledge, and filing fee must be filed by noon the following day that is not a Saturday, Sunday, or legal holiday. No candidate's name may appear on a primary election ballot, convention slate of candidates, general election ballot, or special election ballot, except as otherwise provided by law, if (1) the candidate's statement of intention of candidacy and party pledge has not been filed with the county election commission or State Election Commission, as the case may be, as well as any filing fee, by the deadline and (2) the candidate has not been certified by the appropriate political party as required by Sections 7-13-40 and 7-13-350, as applicable. The candidate's name must appear if the candidate produces the signed and dated copy of his timely filed statement of intention of candidacy. An error or omission by a person seeking to qualify as a candidate pursuant to this section that is not directly related to a constitutional or statutory qualification for that office must be construed in a manner that favors the person's access to the ballot.

(C) The statement of intention of candidacy required in this section and in Section 7-13-190(B) must be on a form designed and provided by the State Election Commission. This form, in addition to all other information, must contain an affirmation that the candidate meets, or will meet by the time of the general election, or as otherwise required by law, the qualifications for the office sought. The candidate must file three signed copies and the election commission with whom it is filed must stamp each copy with the date and time received, keep one copy, return one copy to the candidate, and send one copy to the appropriate political party executive committee.

(D) The candidate must file three signed copies of the party pledge, as required pursuant to Section 7-11-210, and the election commission with whom it is filed must stamp each copy with the date and time received, return one copy to the candidate, and send one copy to the appropriate political party executive committee.

(E) The candidate must sign a receipt for the filing fee, and the election commission with whom it is filed must stamp the receipt with the date and time the filing fee was received, provide one copy to the candidate and provide one copy to the appropriate political executive party. The filing fee must be made payable to the appropriate political party.

(F) If, after the closing of the time for filing the documents required pursuant to this section, there are not more than two candidates for any one office and one or more of the candidates dies, or withdraws, the state or county committee, as the case may be, if the nomination is by political party primary or political party convention only may, in its discretion, afford opportunity for the entry of other candidates for the office involved; however, for the office of State House of Representatives or State Senator, the discretion must be exercised by the state committee.

(G) The county chairman of a political party and the chairman of the state executive committee of a political party may designate a person to observe the filings made at the election commission pursuant to this section.

(H) The provisions of this section do not apply to nonpartisan school trustee elections in any school district where local law provisions provide for other dates and procedures for filing statements of candidacy or petitions, and to the extent the provisions of this section and the local law provisions conflict, the local law provisions control.

HISTORY: 1988 Act No. 363, Section 1, eff March 14, 1988; 1990 Act No. 583, Section 1, eff June 11, 1990; 1996 Act No. 226, Section 1, eff February 12, 1996; 2000 Act No. 236, Section 1, eff March 7, 2000; 2003 Act No. 3, Section 1, eff upon approval (became law without the Governor's signature on January 16, 2003); 2013 Act No. 61, Section 2, eff July 3, 2013.



SECTION 7-11-20. Conduct of party conventions or party primary elections generally; presidential preference primaries.

(A) Except as provided in subsection (B), party conventions or party primary elections held by political parties certified as such by the State Election Commission pursuant to the provisions of this title to nominate candidates for any of the offices to be filled in a general or special election must be conducted in accordance with the provisions of this title and with party rules not in conflict with the provisions of this title or of the Constitution and laws of this State or of the United States.

(B)(1) Except as provided in item (2), a certified political party wishing to hold a presidential preference primary election may do so in accordance with the provisions of this title and party rules. However, notwithstanding any other provision of this title, the state committee of the party shall set the date and the hours that the polls will be open for the presidential primary election and the filing requirements. If a party holds a presidential preference primary election on a Saturday, an absentee ballot must be provided to a person who signs an affirmation stating that for religious reasons he does not wish to take part in the electoral process on a Saturday.

(2) For the 2008 election cycle, if the state committee of a certified political party which received at least five percent of the popular vote in South Carolina for the party's candidate for President of the United States decides to hold a presidential preference primary election, the State Election Commission must conduct the presidential preference primary in accordance with the provisions of this title and party rules provided that a registered elector may cast a ballot in only one presidential preference primary. However, notwithstanding any other provision of this title, (a) the State Election Commission and the authorities responsible for conducting the elections in each county shall provide for cost-effective measures in conducting the presidential preference primaries including, but not limited to, combining polling places, while ensuring that voters have adequate notice and access to the polling places; and (b) the state committee of the party shall set the date and the filing requirements, including a certification fee. Political parties must verify the qualifications of candidates prior to certifying to the State Election Commission the names of candidates to be placed on primary ballots. The written certification required by this section must contain a statement that each certified candidate meets, or will meet by the time of the general election, or as otherwise required by law, the qualifications in the United States Constitution, statutory law, and party rules to participate in the presidential preference primary for which he has filed. Political parties must not certify any candidate who does not or will not by the time of the general election meet the qualifications in the United States Constitution, statutory law, and party rules for the presidential preference primary for which the candidate desires to file, and such candidate's name must not be placed on a primary ballot. Political parties may charge a certification fee to persons seeking to be candidates in the presidential preference primary for the political party. A filing fee not to exceed twenty thousand dollars, as determined by the State Election Commission, for each candidate certified by a political party must be transmitted by the respective political party to the State Election Commission and must be used for conducting the presidential preference primaries.

(3) The political party shall give written notice to the State Election Commission of the date set for the party's presidential preference primary no later than ninety days before the date of the primary.

(4) Nothing in this section prevents a political party from conducting a presidential preference primary for the 2008 election cycle pursuant to the provisions of Section 7-11-25.

HISTORY: 1962 Code Section 23-252; 1952 Code Section 23-252; 1950 (46) 2059; 1974 (58) 2866; 1991 Act No. 47, Section 1, eff May 1, 1991; 1992 Act No. 489, Section 3, eff July 1, 1992; 2007 Act No. 81, Section 1, eff June 19, 2007.



SECTION 7-11-25. Advisory primaries conducted by political party.

Except for the provisions of Section 7-11-20 related to presidential preference primaries, nothing in this chapter nor any other provision of law may be construed as either requiring or prohibiting a political party in this State from conducting advisory primaries according to the party's own rules and at the party's expense.

HISTORY: 1992 Act No. 253, Section 14, eff February 19, 1992; 2007 Act No. 81, Section 3, eff June 19, 2007.



SECTION 7-11-30. Convention nomination of candidates.

(A) A party may choose to nominate candidates for all offices including, but not limited to, Governor, Lieutenant Governor, United States Senator, United States House of Representatives, Circuit Solicitor, State Senator, and members of the State House of Representatives if:

(1) there is a three-fourths vote of the total membership of the convention to use the convention nomination process; and

(2) a majority of voters in that party's next primary election approve the use of the convention nomination process.

(B) A party may not choose to nominate by party convention for an election cycle in which the filing period for candidates has begun.

(C) A political party nominating candidates by party convention shall nominate the party candidates and make the nominations public not later than the time for certifying candidates to the authority charged by law with preparing ballots for the general or special election.

HISTORY: 1962 Code Section 23-264; 1952 Code Section 23-264; 1950 (46) 2059; 1964 (53) 1744; 1966 (54) 2093; 1968 (55) 2316; 1972 (57) 2531; 1974 (58) 2124; 1984 Act No. 403, Section 1, eff May 24, 1984; 2013 Act No. 61, Section 3, eff July 3, 2013.



SECTION 7-11-40. Names and addresses of candidates for House of Representatives shall be reported to State Election Commission.

Notwithstanding any other provision of law, if a political party in this State shall nominate candidates by party primary election, the person with whom candidates of that party for the House of Representatives file shall report to the State Election Commission the names and addresses of all candidates so filing within twenty-four hours after the close of the filing period for the House of Representatives.

HISTORY: 1962 Code Section 23-265.4; 1974 (58) 2400.



SECTION 7-11-50. Substitution where party nominee dies, becomes disqualified or resigns for legitimate nonpolitical reason.

If a party nominee who was nominated by a method other than party primary election dies, becomes disqualified after his nomination, or resigns his candidacy for a legitimate nonpolitical reason as defined in this section and sufficient time does not remain to hold a convention to fill the vacancy or to nominate a nominee to enter a special election, the respective state or county party executive committee may nominate a nominee for the office, who must be duly certified by the respective county or state chairman.

"Legitimate nonpolitical reason" as used in this section is limited to:

(a) reasons of health, which include any health condition which, in the written opinion of a medical doctor, would be harmful to the health of the candidate if he continued;

(b) family crises, which include circumstances which would substantially alter the duties and responsibilities of the candidate to the family or to a family business;

(c) substantial business conflict, which includes the policy of an employer prohibiting employees being candidates for public offices and an employment change which would result in the ineligibility of the candidate or which would impair his capability to carry out properly the functions of the office being sought.

A candidate who withdraws based upon a legitimate nonpolitical reason which is not covered by the inclusions in (a), (b) or (c) has the strict burden of proof for his reason. A candidate who wishes to withdraw for a legitimate nonpolitical reason shall submit his reason by sworn affidavit.

This affidavit must be filed with the state party chairman of the nominee's party and also with the election commission of the county if the office concerned is countywide or less and with the State Election Commission if the office is statewide, multi-county, or for a member of the General Assembly. A substitution of candidates is not authorized, except for death or disqualification, unless the election commission to which the affidavit is submitted approves the affidavit as constituting a legitimate nonpolitical reason for the candidate's resignation within ten days of the date the affidavit is submitted to the commission. However, where this party nominee is unopposed, each political party registered with the State Election Commission has the privilege of nominating a candidate for the office involved. If the nomination is certified two weeks or more before the date of the general election, that office is to be filled at the general election. If the nomination is certified less than two weeks before the date of the general election, that office must not be filled at the general election but must be filled in a special election to be held on the second Tuesday in the month following the election, provided that the date of the special election to be conducted after the general election may be combined with other necessary elections scheduled to occur within a twenty-eight day period in the manner authorized by Section 7-13-190(D).

HISTORY: 1962 Code Section 23-266; 1952 Code Section 23-266; 1950 (46) 2059; 1968 (55) 2316; 1978 Act No. 432, eff March 13, 1978; 1991 Act No. 81, Section 1, eff May 27, 1991; 2006 Act No. 256, Section 1, eff January 1, 2007.



SECTION 7-11-53. Nomination of substitute candidate.

If the executive committee of a political party substitutes a candidate for a general or special election pursuant to Section 7-11-50, it must do so as soon as is reasonably possible. The executive committee must nominate a substitute candidate for an office not more than thirty days from the date the candidacy becomes vacant. If a party fails to name a substitute candidate within thirty days pursuant to Section 7-11-50, that party is prohibited from nominating a candidate for that office.

HISTORY: 2006 Act No. 337, Section 1, eff June 8, 2006.



SECTION 7-11-55. Substitution of candidates where nominee selected by primary election.

If a party nominee dies, becomes disqualified after his nomination, or resigns his candidacy for a legitimate nonpolitical reason as defined in Section 7-11-50 and was selected through a party primary election, the vacancy must be filled in a special primary election to be conducted as provided in this section. The filing period for this special primary election opens the second Tuesday after the death, disqualification, or approval of the resignation for one week. The special primary election then must be conducted on the second Tuesday immediately following the close of the filing period. A runoff, if necessary, must be held two weeks after the first primary. The nomination must be certified not less than two weeks before the date of the general election. If the nomination is certified two weeks or more before the date of the general election, that office is to be filled at the general election.

If the nomination is certified less than two weeks before the date of the general election, that office must not be filled at the general election but must be filled in a special election to be held on the second Tuesday in the month following the election, provided that the date of the special election to be conducted after the general election may be combined with other necessary elections scheduled to occur within a twenty-eight day period in the manner authorized by Section 7-13-190(D).

The procedures for resigning a candidacy under this section for legitimate nonpolitical reasons are the same as provided in Section 7-11-50.

Where the party nominee was unopposed, each political party registered with the State Election Commission has the privilege of nominating a candidate for the office involved through a special primary election in the same manner and under the same procedures stipulated by this section.

HISTORY: 1991 Act No. 81, Section 2, eff May 27, 1991.



SECTION 7-11-70. Nomination by petition.

A candidate's nominating petition for any office in this State shall contain the signatures of at least five percent of the qualified registered electors of the geographical area of the office for which he offers as a candidate; provided, that no petition candidate is required to furnish the signatures of more than ten thousand qualified registered electors for any office. The official number of qualified registered electors of the geographical area of any office must be the number of registered electors of such area registered one hundred twenty days prior to the date of the election for which the nomination petition is being submitted.

The petition must be certified to the State Election Commission in the case of national, state, circuit, and multicounty district offices; with the county election commission in the case of countywide or less than countywide offices with the exception of municipal offices; with the clerk of a municipality in case of a municipal office, and the certified petition shall constitute and be kept as a public record.

HISTORY: 1962 Code Section 23-400.16; 1952 Code Section 23-313; 1950 (46) 2059; 1956 (49) 1739; 1961 (52) 548; 1964 (53) 1744; 1966 (54) 2340; 1968 (55) 2316; 1972 (57) 2531; 1974 (58) 2124, 2866; 1984 Act No. 405, Section 2, eff May 24, 1984.



SECTION 7-11-71. Petitions in election for commissioners of public service districts.

Notwithstanding the provisions of Section 7-11-70, petitions to nominate candidates elected in the general election to serve as commissioners of public service districts shall require signatures of not less than two hundred fifty qualified electors of the district concerned or five percent of the total number of electors of the district, whichever is the lesser, if such petitions are otherwise in compliance with this chapter.

HISTORY: 1978 Act No. 597 eff July 18, 1978.



SECTION 7-11-80. Form of nominating petition.

All nominating petitions for any political office or petition of any political party seeking certification as such in the State of South Carolina shall be standardized as follows:

(1) Shall be on good quality original bond paper sized 8 1/2 " X 14".

(2) Shall contain a concise statement of purpose; in the case of nomination of candidates, the name of the candidate, the office for which he offers and the date of the election for such office shall be contained in such petition.

(3) Shall contain in separate columns from left to right the following:

(a) Signature of voter and printed name of voter;

(b) Address of residence where registered; and

(c) Precinct of voter.

(4) No single petition page shall contain the signatures of registered voters from different counties.

(5) All signatures of registered voters shall be numbered consecutively.

(6) Petitions with more than one page must have the pages consecutively numbered upon filing with the appropriate authority.

The State Election Commission may furnish petition forms to the county election officials and to interested persons.

HISTORY: 1962 Code Section 23-400.16:1; 1974 (58) 2866; 1984 Act No. 510, Section 16, eff June 28, 1984.



SECTION 7-11-85. Verification of petition; bases for rejection of petitioners.

Every signature on a petition requiring five hundred or less signatures must be checked for validity by the respective county board of voter registration against the signatures of the voters on the original applications for registration on file in the registration board office. When a petition requires more than five hundred signatures, every one of the first five hundred signatures must be checked for validity and at least one out of every ten signatures thereafter beginning with the five hundred and first signature must be checked for validity. If the projected number of valid signatures, using this percentage method for the signatures over five hundred plus the number of valid signatures in the first five hundred, total at least the number of signatures required by law on the petition, it must be certified as a valid petition. No petition, however, may be rejected if the number of signatures over five hundred checked using the percentage method plus the number of valid signatures in the first five hundred does not total at least the number required by law. If insufficient signatures are found using the percentage method in order to certify as a valid petition, the board of voter registration must check every signature over five hundred separately, or such number over five hundred until the required number of valid signatures is found.

If it is a petition seeking to certify a new political party or if the office for which the petition has been submitted comprises more than one county, and using the percentage method of checking does not result in the required number of valid signatures, the executive director of the Commission shall designate which counties must check additional signatures.

No signatures on a petition may be rejected if the address of a voter, registration certificate number of a voter, or the precinct of a voter, as required by Section 7-11-80, is missing or incorrect if the signature is otherwise valid. The signature of a voter may only be rejected if it is illegible and cannot be found in the records of the board of voter registration, is missing from the petition, or is not that of the voter, or if the registration of the voter has been deleted for any of the reasons named in items (2) or (3) of Subsection (C) of Section 7-3-20.

The board of voter registration shall complete a summary form containing the results of checking any petition and must give the completed form to the requesting authority. The form used for this purpose must be prescribed and provided by the executive director.

HISTORY: 1984 Act No. 263, Section 2, eff January 27, 1984.



SECTION 7-11-90. Unopposed candidates.

After the closing of entries if any candidates shall be unopposed, the State committee in the case of State offices and the county committees in the case of county offices shall declare such unopposed candidates as party nominees, and the names of unopposed candidates shall not be placed upon the primary election ballots but shall be certified for the general election ballots.

HISTORY: 1962 Code Section 23-400.76; 1952 Code Section 23-375; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-11-210. Notice of candidacy and pledge.

Every candidate for selection as a nominee of any political party for any state office, United States Senator, member of Congress, or solicitor, to be voted for in any party primary election or political party convention, shall file with and place in the possession of the appropriate election commission, pursuant to Section 7-11-15 by twelve o'clock noon on March thirtieth a party pledge in the following form, the blanks being properly filled in and the party pledge signed by the candidate: "I hereby file my notice as a candidate for the nomination as __________ in the primary election or convention to be held on __________. I affiliate with the __________ Party, and I hereby pledge myself to abide by the results of the primary or convention. I shall not authorize my name to be placed on the general election ballot by petition and will not offer or campaign as a write-in candidate for this office or any other office for which the party has a nominee. I authorize the issuance of an injunction upon ex parte application by the party chairman, as provided by law, should I violate this pledge by offering or campaigning in the ensuing general election for election to this office or any other office for which a nominee has been elected in the party primary election, unless the nominee for the office has become deceased or otherwise disqualified for election in the ensuing general election. I hereby affirm that I meet, or will meet by the time of the general or special election, or as otherwise required by law, the qualifications for this office".

Every candidate for selection in a primary election as the nominee of any political party for member of the Senate, member of the House of Representatives, and all county and township offices shall file with and place in the possession of the county election commission of the county in which they reside by twelve o'clock noon on March thirtieth a like party pledge.

The party pledge required by this section to be filed by a candidate in a primary must be signed personally by the candidate, and the signature of the candidate must be signed in the presence of an individual authorized by the election commission director. Any party pledge of any candidate signed by an agent on behalf of a candidate shall not be valid.

In the event that a person who was defeated as a candidate for nomination to an office in a party's primary election shall thereafter offer or campaign as a candidate against any nominee for election to any office in the ensuing general election, the state chairman of the party which held the primary (if the office involved is one voted for in the general election by the electors of more than one county), or the county chairman of the party which held the primary (in the case of all other offices), shall forthwith institute an action in a court of competent jurisdiction for an order enjoining the person from so offering or campaigning in the general election, and the court is hereby empowered upon proof of these facts to issue an order.

HISTORY: 1962 Code Section 23-400.72; 1952 Code Section 23-373; 1950 (46) 2059; 1964 (53) 1778; 1966 (54) 2093, 2340; 1968 (55) 2277; 1974 (58) 2124; 1977 Act No. 133 Section 4; 1996 Act No. 226, Section 2, eff February 12, 1996; 2000 Act No. 236, Section 2, eff March 7, 2000; 2013 Act No. 61, Section 4, eff July 3, 2013.



SECTION 7-11-420. Amounts and proration of assessments to be paid by candidates for State Senator in multi-county districts.

In multi-county senatorial districts, the amounts of assessments to be paid by candidates for the office of State Senator at the time and place of filing notwithstanding the provisions of Section 7-11-410, shall be fixed by a majority of the county chairmen of the counties in the respective districts and shall be prorated among the county committees of the counties comprising the district in proportion to the number of precincts in each county. Provided, if such chairmen of any district fail to reach agreement within three days after the opening for entries the State executive committee shall fix the fee. Provided, further, that in 1966 only the chairmen shall have seven days in which to reach such agreement.

HISTORY: 1962 Code Section 23-400.75; 1966 (54) 2093, 2340.






CHAPTER 13 - CONDUCT OF ELECTIONS

SECTION 7-13-10. Time of general elections for Federal, State and county officers; conduct of general and special elections.

General elections for Federal, State and county officers in this State shall be held on the first Tuesday following the first Monday in November in each even-numbered year at such voting places as have been or may be established by law. All general or special elections held pursuant to the Constitution of this State shall be regulated and conducted according to the rules, principles and provisions herein prescribed.

HISTORY: 1962 Code Section 23-391; 1952 Code Section 23-302; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-13-15. Primaries to be conducted by State Election Commission and county election commissions on second Tuesday in June.

(A)(1) This section does not apply to municipal primaries.

(2) This section does not apply to presidential preference primary elections for the Office of President of the United States, which are provided for in Section 7-11-20(B).

(B) Except as provided in subsection (A) or unless otherwise specifically provided for by statute or ordinance, the following primaries must be conducted by the State Election Commission and the county election commissions on the second Tuesday in June of each general election year:

(1) primaries for national offices, excluding the presidential preference primaries for the Office of President of the United States, which are provided for in Section 7-11-20(B); and

(2) primaries for:

(a) state offices;

(b) offices including more than one county;

(c) countywide and less than countywide offices, specifically including, but not limited to, all school boards and school trustees; and

(d) special purpose district offices, which include, but are not limited to, water, sewer, fire, soil conservation, and other similar district offices.

HISTORY: 1992 Act No. 253, Section 16, eff February 19, 1992; 2007 Act No. 81, Section 2, eff June 19, 2007.



SECTION 7-13-20. Time of general election for certain county officers.

There shall be a general election for county supervisors, county superintendents of education, sheriffs, coroners and clerks of the courts of common pleas held in each county at every alternate general election, reckoning from the year 1960, except in those counties in which the term of office of any such officers may be for a period other than four years. In such cases elections to fill such offices shall be held at the general election next preceding the expiration of any such term of office.

HISTORY: 1962 Code Section 23-392; 1952 Code Section 23-303; 1942 Code Section 2350; 1932 Code Section 2350; Civ. C. '22 Section 283; Civ. C. '12 Section 280; Civ. C. '02 Section 253; G. S. 160, 642, 701; R. S. 211; 1882 (17) 1125; 1885 (19) 144; 1889 (20) 281; 1966 (54) 2340.



SECTION 7-13-30. Time of election of probate judges.

The probate judge in every county shall be elected at every alternate general election, reckoning from the year 1958.

HISTORY: 1962 Code Section 23-394; 1952 Code Section 23-305; 1942 Code Section 2350; 1932 Code Section 2350; Civ. C. '22 Section 283; Civ. C. '12 Section 280; Civ. C. '02 Section 253; G. S. 160, 642, 701; R. S. 211; 1882 (17) 1125; 1885 (19) 144; 1889 (20) 281; 1966 (54) 2340.



SECTION 7-13-35. Notice of general, municipal, special, and primary elections.

The authority charged by law with conducting an election must publish two notices of general, municipal, special, and primary elections held in the county in a newspaper of general circulation in the county or municipality, as appropriate. Included in each notice must be a reminder of the last day persons may register to be eligible to vote in the election for which notice is given, notification of the date, time, and location of the hearing on ballots challenged in the election, a list of the precincts involved in the election, the location of the polling places in each of the precincts, and notification that the process of examining the return-addressed envelopes containing absentee ballots may begin at 2:00 p.m. on election day at a place designated in the notice by the authority charged with conducting the election. The first notice must appear not later than sixty days before the election and the second notice must appear not later than two weeks after the first notice.

HISTORY: 1978 Act No. 572, eff July 1, 1978; 1988 Act No. 422, Section 2, eff March 28, 1988; 1990 Act No. 357, Section 1, eff March 19, 1990; 1992 Act No. 253, Section 1, eff February 19, 1992; 1996 Act No. 434, Section 5, eff June 4, 1996.



SECTION 7-13-40. Time of party primary; certification of names; verification of candidates' qualifications; filing fee.

In the event that a party nominates candidates by party primary, a party primary must be held by the party and conducted by the State Election Commission and the respective county election commissions on the second Tuesday in June of each general election year, and a second and third primary each two weeks successively thereafter, if necessary. Written certification of the names of all candidates to be placed on primary ballots must be made by the political party chairman, vice chairman, or secretary to the State Election Commission or the county election commission, whichever is responsible under law for preparing the ballot, not later than twelve o'clock noon on April fifth, or if April fifth falls on a Saturday or Sunday, not later than twelve o'clock noon on the following Monday. Political parties nominating candidates by party primary must verify the qualifications of those candidates prior to certification to the appropriate election commission of the names of candidates to be placed on primary ballots. The written verification required by this section must contain a statement that each candidate certified meets, or will meet by the time of the general election, or as otherwise required by law, the qualifications for office for which he has filed. A political party must not certify any candidate who does not or will not by the time of the general election, or as otherwise required by law, meet the qualifications for the office for which the candidate has filed, and such candidate's name shall not be placed on a primary ballot. The filing fees for all candidates filing to run in all primaries, except municipal primaries, must be transmitted by the respective political parties to the State Election Commission and placed by the executive director of the commission in a special account designated for use in conducting primary elections and must be used for that purpose. The filing fee for each office is one percent of the total salary for the term of that office or one hundred dollars, whichever amount is greater.

HISTORY: 1962 Code Section 23-396; 1952 Code Section 23-372; 1950 (46) 2059; 1954 (48) 1447; 1966 (54) 2093, 2340; 1977 Act No. 133 Section 3; 1988 Act No. 363, Section 2, eff March 14, 1988; 1992 Act No. 253, Section 2, eff February 19, 1992; 1994 Act No. 497, Part II, Section 134, eff June 29, 1994; 1996 Act No. 226, Section 3, eff February 12, 1996; 2000 Act No. 236, Section 3, eff March 7, 2000; 2013 Act No. 61, Section 5, eff July 3, 2013.



SECTION 7-13-45. Acceptance of filings.

(A) In every general election year, the Executive Director of the State Election Commission and the director of each county election commission shall:

(1) establish regular hours of not less than four hours a day during the final seventy-two hours of the filing period in which the director or some person he designates must be present to accept filings as required by Section 7-11-15;

(2) place an advertisement to appear two weeks before the filing period begins in a newspaper of general circulation in the county at least five by seven inches in size that notifies the public of the dates of the filing periods, the offices which may be filed for, the place and street address where filings may be made, and the hours that an authorized person will be present to receive filings.

HISTORY: 1989 Act No. 166, Section 1, eff January 1, 1990; 1996 Act No. 434, Section 6, eff June 4, 1996; 2013 Act No. 61, Section 6, eff July 3, 2013.



SECTION 7-13-50. Second and other primaries.

A second primary, when necessary, must be held two weeks after the first and is subject to the rules governing the first primary. At the second primary the two candidates among those who do not withdraw their candidacies and who received more votes in the first primary than any other remaining candidate alone shall run for any one office and if only one candidate remains, he is considered nominated, except that if there are two or more vacancies for any particular office, the number of candidates must be double the number of vacancies to be filled if so many candidates remain. In all second primaries the candidate receiving the largest number of votes cast for a given office must be declared the nominee for the office whether or not he has received a majority of the votes cast for that office, and when there are several candidates for several different offices, then the several candidates receiving the largest number of votes for the several positions are considered as nominated for the offices whether or not they received a majority of the votes cast. Other primaries, if necessary, must be ordered in a similar manner by the county election commission or the State Election Commission, as appropriate.

HISTORY: 1962 Code Section 23-397; 1952 Code Section 23-387; 1950 (46) 2059; 1966 (54) 2340; 1968 (55) 2316; 1988 Act No. 364, Section 3, eff March 14, 1988; 1992 Act No. 253, Section 3, eff February 19, 1992.



SECTION 7-13-60. Hours polls open.

The polls must be opened at seven o'clock a.m. and closed at seven o'clock p.m. the day of election and must be held open during these hours without intermission or adjournment.

HISTORY: 1962 Code Section 23-398; 1952 Code Section 23-342; 1950 (46) 2059; 1956 (49) 1775, 1799; 1965 (54) 466; 1966 (54) 2340; 1986 Act No. 342, eff March 7, 1986; 1992 Act No. 253, Section 4, eff February 19, 1992.



SECTION 7-13-70. Appointment of county commissioners of election; oath; training and certification.

(A) For the purpose of carrying on general or special elections provided for in Section 7-13-10, the Governor, at least ninety days before the election, must appoint for each county not less than three nor more than five commissioners of election upon the recommendation of the senatorial delegation and at least half of the members of the House of Representatives from the respective counties. The Governor must notify the State Election Commission in writing of the appointments. The State Election Commission must verify that at least one of the appointees represents the largest political party and one represents the second largest political party as determined by the composition of that county's delegation in the General Assembly or the makeup of the General Assembly as a whole if the county's delegation is composed of only one party's members. The commissioners shall continue in office until their successors are appointed and qualified. After their appointment, the commissioners must take and subscribe, before any officer authorized to administer oaths, the following oath of office prescribed by Section 26 of Article III of the Constitution: "I do solemnly swear (or affirm) that I am duly qualified, according to the Constitution of this State, to exercise the duties of the office to which I have been appointed, and that I will, to the best of my ability, discharge the duties thereof, and preserve, protect and defend the Constitution of this State and of the United States. So help me God".

(B) The oath must be filed immediately in the office of the clerk of court of common pleas of the county in which the commissioners are appointed, or if there is no clerk of court, in the office of the Secretary of State.

(C)(1) Each commissioner, and each staff person as designated by the commission, must complete, within eighteen months after the commissioner's initial appointment or his reappointment after a break in service, or within eighteen months after a staff person's initial employment or reemployment following a break in service, a training and certification program conducted by the State Election Commission. When a commissioner or staff person has successfully completed the training and certification program, the State Election Commission must issue the commissioner or staff person a certification, whether or not the commissioner or staff person applies for the certification.

(2)(a) The provisions of this section do not exempt any member or staff person from completing the training and certification program required in item (1).

(b) Any member appointed or reappointed after a break in service prior to the effective date of this section or any staff person employed or reemployed after a break in service prior to the effective date of this section must successfully complete a training and certification program by the latter of:

(i) eighteen months after the member's appointment or reappointment after a break in service or the staff person's employment or reemployment after a break in service; or

(ii) ninety days after the effective date of this section.

(c) On and after the effective date of this section, any member appointed or reappointed after a break in service or any staff person employed or reemployed after a break in service must complete the training and certification program required in item (1) within eighteen months after the member's appointment or reappointment after a break in service or staff person's employment or reemployment after a break in service.

(3) If a member does not fulfill the training and certification program as provided in this section, the Governor, upon notification, must remove that member from the board unless the Governor grants the member an extension to complete the training and certification program based upon exceptional circumstances.

(4) Following completion of the training and certification program required in item (1), each commission member, and staff person designated by the commission, must take at least one training course each year.

HISTORY: 1962 Code Section 23-400; 1952 Code Section 23-306; 1950 (46) 2059; 1961 (52) 48; 1966 (54) 2340; 1968 (55) 2316; 1970 (56) 2367; 1988 Act No. 422, Section 3, eff March 28, 1988; 1990 Act No. 357, Section 2, eff March 19, 1990; 1990 Act No. 497, Section 1, eff May 29, 1990; 1992 Act No. 253, Section 5, eff February 19, 1992; 1996 Act No. 465, Section 3, eff August 21, 1996; 1998 Act No. 304, Section 3, eff May 27, 1998; 2007 Act No. 100, Section 3, eff June 18, 2007.



SECTION 7-13-72. Managers of election.

For the general election held on the first Tuesday following the first Monday in November in each even-numbered year, the commissioners of election must appoint three managers of election for each polling place in the county for which they must respectively be appointed for each five hundred electors, or portion of each five hundred electors, registered to vote at the polling place.

For primary elections held on the second Tuesday in June of each general election year, the commissioners of election must appoint three managers of election for each polling place in the county for which they must respectively be appointed for the first five hundred electors registered to vote in each precinct in the county, and may appoint three additional managers for each five hundred electors registered to vote in the precinct above the first five hundred electors, or portion thereof. The commissioners must also appoint from among the managers a clerk for each polling place in the county, and none of the officers may be removed from office except for incompetence or misconduct.

For all other primary, special, or municipal elections, the authority charged by law with conducting the primary, special, or municipal elections must appoint three managers of election for the first five hundred electors registered to vote in each precinct in the county, municipality, or other election district and one additional manager for each five hundred electors registered to vote in the precinct above the first five hundred electors. The authority responsible by law for conducting the election must also appoint from among the managers a clerk for each polling place in a primary, special, or municipal election.

Forty-five days prior to any primary, except municipal primaries, each political party holding a primary may submit to the county election commission a list of prospective managers for each precinct. The county election commission must appoint at least one manager for each precinct from the list of names submitted by each political party holding a primary. However, the county election commission may refuse to appoint any prospective manager for good cause.

No person may be appointed as a manager in a primary, general, or special election who has not completed a training program approved by the State Election Commission concerning his duties and responsibilities as a poll manager and who has not received certification of having completed the training program. The training program and the issuance of certification must be carried out by the county election commission. After their appointment, the managers and clerks must take and subscribe, before any officer authorized to administer oaths, the following oath of office prescribed by Section 26 of Article III of the Constitution: "I do solemnly swear (or affirm) that I am duly qualified, according to the Constitution of this State, to exercise the duties of the office to which I have been appointed, and that I will, to the best of my ability, discharge the duties thereof, and preserve, protect and defend the Constitution of this State and of the United States. So help me God".

The oath must be immediately filed in the office of the clerk of court of common pleas of the county in which the managers and clerks are appointed, or if there is no clerk of court, in the office of the Secretary of State. Before opening the polls, the managers of election must take and subscribe the oath provided for in Section 7-13-100. Upon the completion of the canvassing of votes, this oath must be filed with the commissioners of election along with the ballots from that election precinct.

HISTORY: 1996 Act No. 465, Section 4, eff August 21, 1996.



SECTION 7-13-75. Members of local election commissions; political activity prohibited.

No member of a county or municipal election commission, voter registration board, or combined election and voter registration commission may participate in political management or in a political campaign over whose election the member has jurisdiction during the member's term of office. No member may make a contribution to a candidate or knowingly attend a fundraiser held for the benefit of a candidate over whose election the member has jurisdiction. Violation of this section subjects the member to removal by the Governor or appropriate appointive authority.

HISTORY: 1996 Act No. 423, Section 1, eff June 18, 1996; 2000 Act No. 392, Section 1, eff August 1, 2000.



SECTION 7-13-80. Organization of board of commissioners, managers and clerks; oaths.

The commissioners, managers, and clerks at their first meeting, respectively, must proceed to organize as a board. The county election commission must appoint the chairman of the board of managers. The chairman, in each instance, may administer oaths.

HISTORY: 1962 Code Section 23-400.1; 1952 Code Section 23-307; 1950 (46) 2059; 1961 (52) 48; 1966 (54) 2340; 1990 Act No. 357, Section 3, eff March 19, 1990; 1996 Act No. 434, Section 7, eff June 4, 1996.



SECTION 7-13-100. Managers shall take oath before opening polls.

The managers before opening the polls, shall take and sign the following oath: "We do solemnly swear that we will conduct this election according to law and will allow no person to vote who is not entitled by law to vote in this election, and we will not unlawfully assist any voter to prepare his ballot and will not advise any voter as to how he should vote at this election."

HISTORY: 1962 Code Section 23-400.3; 1952 Code Section 23-378; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-13-110. Poll managers to be residents and registered electors of counties; assistants.

All managers of election for the various polling places in the State must be residents and registered electors of the respective counties in which they are appointed to work or in an adjoining county. Any person at least sixteen years of age who has completed the training required by Section 7-13-72 and who is not otherwise disqualified by law may be appointed as a poll manager's assistant by the appropriate county election commission. Any sixteen- or seventeen-year-old appointed as a poll manager's assistant may not serve as chairman of the managers or clerk in the polling place to which he or she is appointed. Sixteen- and seventeen-year-olds must serve under supervision of the chairman of the managers of the polling place, and their specific duties must be prescribed by the county election commission. One sixteen- or seventeen-year-old assistant poll manager may be appointed for every two regular poll managers appointed to work in any precinct.

HISTORY: 1962 Code Section 23-400.3:1; 1974 (58) 2367; 2000 Act No. 337, Section 1, eff June 6, 2000; 2001 Act No. 53, Section 1, eff May 29, 2001.



SECTION 7-13-120. Candidates and their relatives shall not be managers or clerks.

(1) It shall be unlawful for a candidate or the spouse, parents, children, brothers or sisters of a candidate for public office to work as a manager or clerk of election at a polling place where such candidate's name appears on the ballot.

(2) Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction fined not more than one hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 23:400.3:2; 1974 (58) 2209.



SECTION 7-13-130. Managers' table; guard rail; general arrangement; preservation of right to vote and secrecy of ballot.

The polling places shall be provided with a table for the managers. The polls shall be provided with a guard rail, so that no one except as herein authorized shall approach nearer than five feet to the booths in which the voters are preparing their ballots. The managers at each voting place shall arrange the table, desk or other place upon which the ballot boxes shall be placed so that there shall be no crowding or confusion immediately around the boxes, and suitable means shall be provided to enable each voter to approach the boxes and deposit his ballot without interference or hindrance. The right to vote of each person so entitled and the secrecy of the ballot shall be preserved at all times.

HISTORY: 1962 Code Section 23-400.4; 1952 Code Section 23-344; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-13-140. Maintenance of order; police powers of managers.

Managers of election are clothed with such police powers as may be necessary to carry out the provisions of this article. The managers shall possess full authority to maintain good order at the polls and to enforce obedience to their lawful commands during an election and during the canvass and counting of the votes. All peace officers shall answer all such calls for help in preserving the peace as may be made by the managers of election.

HISTORY: 1962 Code Section 23-400.5; 1952 Code Section 23-360; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-13-150. Penalty for failure to assist in maintaining order.

Any person who, when summoned or called upon by peace officers shall fail or refuse to assist him in maintaining the peace and good order at the polls shall be fined in a sum not to exceed one hundred dollars or imprisoned not to exceed thirty days.

HISTORY: 1962 Code Section 23-400.6; 1952 Code Section 23-361; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-13-160. Peace officers shall enter polling place only on request or to vote.

No sheriff, deputy sheriff, policeman or other officers shall be allowed to come within the polling place except to vote unless summoned into it by a majority of the managers. On failure of any sheriff, deputy sheriff, policeman or other officer to comply with the provisions of the preceding sentence, the managers of election, or one of them, shall make affidavit against such sheriff, deputy sheriff, policeman or other officer for his arrest.

HISTORY: 1962 Code Section 23-400.7; 1952 Code Section 23-362; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-13-170. Procedure when managers fail to attend, take charge of, or conduct election.

If all of the managers fail to attend at the same time and place appointed for holding the poll, or shall refuse or fail to act, or if no manager has been appointed for the poll, it is lawful for the voters present at the precinct voting place on that day to appoint from among the qualified voters of the precinct the managers to act as managers in the place and stead of the absent managers, and any one of the managers appointed shall administer the oath to the other managers. But if the duly appointed managers attend in a reasonable time, they shall take charge of and conduct the election.

HISTORY: 1962 Code Section 23-400.8; 1952 Code Section 23-343; 1950 (46) 2059; 1966 (54) 2340; 2010 Act No. 245, Section 5, eff June 2, 2010.



SECTION 7-13-180. Posting proposed constitutional amendments at polling place.

Whenever an amendment to the Constitution of this State shall be voted upon at any election, the commissioners of election of each county in the State shall have such amendment conspicuously posted at each voting precinct in the county upon the day of the election. Such printed amendments shall be furnished to the commissioners of election by the Secretary of State.

HISTORY: 1962 Code Section 23-400.23; 1952 Code Section 23-321; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-13-190. Special elections to fill vacancies in office.

(A) Except as otherwise provided in this code as to specific offices, whenever a vacancy occurs in office by reason of death, resignation, or removal and the vacancy in office is one which is filled by a special election to complete the term of office, this section applies.

(B) In partisan elections, whether seeking nomination by political party primary or political party convention, filing by these candidates shall open for the office at twelve o'clock noon on the third Friday after the vacancy occurs for a period to close ten days later at twelve o'clock noon. If seeking nomination by petition, the petitions must be submitted not later than twelve o'clock noon, sixty days prior to the election. Verification of these petitions must be made not later than twelve o'clock noon forty-five days prior to the election. If seeking nomination by political party primary or political party convention, filing with the appropriate official is the same as provided in Section 7-11-15 and if seeking nomination by petition, filing with the appropriate official is the same as provided in Section 7-11-70.

A primary must be held on the eleventh Tuesday after the vacancy occurs. A runoff primary must be held on the thirteenth Tuesday after the vacancy occurs. The special election must be on the eighteenth Tuesday after the vacancy occurs. If the eighteenth Tuesday after the vacancy occurs is no more than sixty days prior to the general election, the special election shall be held on the same day as the general election. If the filing period closes on a state holiday, then filing must be held open through the succeeding weekday. If the date for an election falls on a state holiday, it must be set for the next succeeding Tuesday. For purposes of this section, state holiday does not mean the general election day.

(C) If the office is not one for which there are partisan elections, then the filing must be opened at noon on the third Friday after the vacancy occurs for a period to close ten days later at noon. The filing must be made to the same entity to which the nonpartisan officeholders would normally file for office in a general election year. The election must be set for the thirteenth Tuesday after the vacancy occurs. Both the filing date and the election date are subject to the provisions in subsection (B) of this section regarding holidays.

(D) Provided, however, if a vacancy occurs in more than one office in the same county requiring separate special elections to be held within a period of twenty-eight days under the provisions of this section, the election commission or other authority responsible for the conduct of the elections shall conduct all of the elections on the same date. The special elections must be held on the latest date required for an election during the twenty-eight-day period.

(E)(1) A special election to fill a vacancy in an office is not required to be conducted if fourteen calendar days have elapsed since the filing period for that office has closed and:

(a) only one person has filed for the office; and

(b) no person has filed a declaration to be a write-in candidate with the authority charged by law with conducting the election.

(2) In such an event, the candidate who filed for the office is deemed elected and shall take office on the Monday following certification.

(3) The provisions of this subsection also apply to municipal general elections.

When no person has filed a declaration to be a write-in candidate pursuant to this section, the candidate who filed for the office must be declared the winner by the authority charged by law with conducting the election, and the votes for the election must not be counted or otherwise tabulated. Nothing in this section requires a ballot containing the name of a person who has been declared the winner pursuant to this section to be reprinted to delete the winning candidate's name or candidates' names from the ballot.

HISTORY: 1986 Act No. 493, eff June 9, 1986; 1988 Act No. 363, Section 3, eff March 14, 1988; 1988 Act No. 380, eff March 14, 1988; 1991 Act No. 61, Section 1, eff May 22, 1991; 1996 Act No. 226, Section 4, eff February 12, 1996; 1996 Act No. 243, Section 1, eff March 4, 1996; 1998 Act No. 412, Section 4, eff June 9, 1998; 2003 Act No. 3, Section 2, eff upon approval (became law without the Governor's signature on January 16, 2003).



SECTION 7-13-310. Kinds of general election ballots; different colored paper shall be used.

In the general elections provided for in Section 7-13-10, there shall be four kinds of ballots called, respectively: "Official Ballot for Presidential Elector"; "Official Ballot for State Offices, United States Senator and Members of Congress"; "Official Ballot for State Senator, Member of the House of Representatives, County, Circuit and Other Offices" and "Official Ballot on Constitutional Amendments or other Propositions Submitted." Each such kind of ballot shall be printed upon different colored paper as shall be provided for by the executive director.

HISTORY: 1962 Code Section 23-400.11; 1952 Code Section 23-308; 1950 (46) 2059; 1966 (54) 2340; 1968 (55) 2316; 1974 (58) 2124.



SECTION 7-13-320. Ballot standards and specifications.

General election ballots shall conform to the following standards and specifications:

(A) The ballot shall be printed on paper of such thickness that the printing cannot be distinguished from the back and shall be of such size and color as directed by the State Election Commission. If more than one ballot is to be used in any election, each such ballot shall be printed upon different colored paper;

(B) Across the top of the ballot shall be printed "Official Ballot, General Election," beneath which shall be printed the date of the election, the county and the precinct. Above the caption of each ballot shall be one stub, with a perforated line between the stub and the top of the ballot. The stub shall have printed thereon "Official Ballot, General Election" and then shall appear the name of the county, the precinct and the date of the election. On the right side there shall be a blank line under which there shall be "Initials of Issuing Officer." Stubs on ballots for each precinct shall be prenumbered consecutively, beginning with No. 1;

(C) On the ballot for presidential electors there shall be printed, under the titles of the offices, the names of the candidates for President and Vice President of the United States nominated by each political party qualified under the provisions of Section 7-9-10 and those nominated by petition. A separate column shall be assigned to each political party with candidates and to each separate petition slate of candidates on the ballot and each party and each petition candidate's columns shall be separated by distinct black lines. At the head of each column the party or petition name shall be printed in large type and below it a circle, one-half inch in diameter, and below the circle the names of the party's and petition candidates for President and Vice President in that order. On the face of the ballot above the party and petition candidate's column division the following instruction shall be printed in heavy black type:

a. To vote this ballot make a cross (X) mark in the circle below the name of the political party or petition column for whose candidates you wish to vote.

b. A vote for the names of a political party's candidates or petition candidates for President and Vice President is a vote for the electors of that party or petition candidates, the names of whom are on file with the Secretary of State.

On the bottom of the ballot shall be printed an identified facsimile of the signature of the Executive Director of the State Election Commission.

(D) The names of candidates offering for any other office shall be placed in the proper place on the appropriate ballot, stating whether it is a state, congressional, legislative, county or other office.

(E) The names of the several officers to be voted for and the tickets of the parties and petition candidates shall be placed on the ballots in an order as arranged by the State Election Commission as to those ballots for which it is responsible for distribution and by the commissioners of election for the respective counties as to the ballots for which they are responsible for distribution, including those for State Senator and member of the House of Representatives. If the State Senator or member of the House of Representatives or any other officer is to be elected from more than one county, the commissioners of election from the various counties from which they are to be elected shall assure that there shall be uniformity of placement on the ballots of their respective counties and should the commissioners fail to agree within sixty days prior to the general election, and upon receipt of written certification by at least one commissioner, that they have failed to act, the State Election Commission shall determine the order of placing the names on the ballots.

(F) Each county election commission must provide a copy of each ballot style to be used for primary, general, and special elections in the absentee precinct in the county to the Executive Director of the State Election Commission not later than September fifteenth in the case of general elections, and not later than forty days prior to the date of the election in the case of special and primary elections. If the ballot styles are not available by these deadlines, the executive director must determine when absentee ballots for that county will be available. If a determination is made that absentee ballots will not be available in sufficient time to adequately effectuate absentee voting, the executive director is empowered to direct the county board of voter registration to provide the blank ballots provided by Section 7-15-360 until the regular ballots are available. The executive director must also notify the chairman of the county's legislative delegation of his findings and the action taken.

HISTORY: 1962 Code Section 23-400.12; 1952 Code Section 23-309; 1950 (46) 2059; 1966 (54) 2340; 1968 (55) 2316; 1974 (58) 2124; 1982 Act No. 419, Section 2, eff June 8, 1982; 1984 Act No. 402, Section 1, eff May 24, 1984; 2000 Act No. 236, Section 4, eff March 7, 2000; 2006 Act No. 223, Section 2, eff February 3, 2006.



SECTION 7-13-325. Use of candidate's given name, derivative thereof, or nickname on ballot.

The name of a candidate authorized by law to appear on a ballot in a general, special, or primary election in this State for any office may be one of the following or a combination of them:

(1) the candidate's given name;

(2) a derivative of the candidate's given name properly acquired under the common law and used in good faith for honest purposes; or

(3) a nickname which bears no relation to the candidate's given name but which is used in good faith for honest purposes and does not exceed fifteen letters on the ballot.

The derivative name or nickname may not imply professional or social status, an office, or military rank.

A candidate wanting to use a derivative name or a nickname, as permitted by items (2) and (3), respectively, of this section, shall notify the authority responsible by law for conducting the election, in writing, before a deadline for receiving or certifying candidates' names for inclusion on the ballot, the name he wishes to have appear and shall present evidence required by the authority conducting the election that the name indicated is his derivative name or nickname. In deciding whether the name indicated is the candidate's derivative name or nickname, the authority conducting the election shall consider appropriate criteria, including, but not limited to, the following:

(a) whether the name is the designation by which the candidate is usually and commonly known in the community in which he resides or called by other persons;

(b) whether the name is the designation by which the candidate calls himself or which he has adopted;

(c) whether the name is the designation under which the candidate transacts private and official business.

The State Election Commission may promulgate regulations to carry out the provisions of the section, including, but not limited to, forms to be completed by the candidate and the deadline by which a candidate shall indicate the name he wished to have appear on the ballot.

HISTORY: 1987 Act No. 180 Section 1, eff June 30, 1987; 1989 Act No. 106, Section 1, eff May 31, 1989.



SECTION 7-13-330. Form of ballot; instructions.

The arrangement of general election ballots containing the names of candidates for office must conform as nearly as possible to the following plan, with a column or columns added in case of nomination by petition and a blank column added for write-in votes, and must contain the specified instructions there set forth and no other:

GENERAL ELECTION OFFICIAL BALLOT

No. ______ ____________ COUNTY, SOUTH CAROLINA

November ___, _____

______________

Initials of Issuing Officer

OFFICIAL BALLOT

GENERAL ELECTION

__________ __________ County, South Carolina

November ___, _____

Precinct __________

INSTRUCTIONS--To vote a straight party ticket, make a cross (X) in the circle (O) under the name of your party. Nothing further need or should be done. To vote a mixed ticket, or in other words for candidates of different parties or petition candidates, omit making a cross (X) mark in the party circle at the top and make a cross (X) in the voting square [ ] opposite the name of each candidate on the ballot for whom you wish to vote. If you wish to vote for a candidate not on any ticket, write or place the name of such candidate on your ticket opposite the name of the office. Before leaving the booth, fold the ballot so that the initials of the manager may be seen on the outside of the ballot.

------------------------------------------------------------------

Nomination by

Name of Party Name of Party Petition

Names of Office 0 0

------------------------------------------------------------------

STATE Governor Governor Governor

Governor [ ] Name of [ ] Name of [ ] Name of

Candidate Candidate Candidate

------------------------------------------------------------------

Lieutenant Lieut. Governor Lieut. Governor Lieut. Governor

Governor [ ] Name of [ ] Name of [ ] Name of

Candidate Candidate Candidate

------------------------------------------------------------------

Secretary of Sec. of State Sec. of State Sec. of State

State [ ] Name of [ ] Name of [ ] Name of

Candidate Candidate Candidate

------------------------------------------------------------------

CONGRES- U.S. Senator U.S. Senator U.S. Senator

SIONAL [ ] Name of [ ] Name of [ ] Name of

Senator Candidate Candidate Candidate

------------------------------------------------------------------

Representative U.S. Repre- U.S. Repre- U.S. Repre-

in Congress sentative sentative sentative

[ ] Name of [ ] Name of [ ] Name of

District Candidate Candidate Candidate

------------------------------------------------------------------

HISTORY: 1962 Code Section 23-400.13; 1952 Code Section 23-310; 1950 (46) 2059; 1966 (54) 2340; 2000 Act No. 236, Section 5, eff March 7, 2000.



SECTION 7-13-335. Arrangement of names on certain ballots.

The State Election Commission or the local entity responsible for printing general or special election ballots or the arrangement of a ballot by mechanical or electronic means shall conform these ballots to the requirements of Section 7-13-330. The names of candidates in nonpartisan and at-large, multi-seat races must be listed in alphabetical order.

HISTORY: 1996 Act No. 242, Section 1, eff March 4, 1996.



SECTION 7-13-340. Printing and distribution of ballots.

All ballots cast in general elections for national, State, county, municipal, district and circuit officers in the towns, counties, districts, circuits, cities and other political divisions shall be printed and distributed at public expense. The printing and distribution of all ballots, other than the county, State Senator, member of the House of Representatives, local or circuit ballots herein designated, the ballots for elections in cities and towns and the ballots for election on bonds or other local measures, shall be arranged and handled by the State Election Commission and shall be paid for by the State. The State Election Commission shall have all necessary ballots for elections for presidential electors, State officers, United States Senators and members of Congress printed, and shall deliver such ballots to the various county commissioners of election at least ten days prior to the date of the election and the county commissioners of election shall place such ballots in ballot boxes for distribution to the election managers of the various precincts.

The printing and distribution of ballots in all State Senate, member of the House of Representatives, county, local and circuit elections shall be arranged and handled by the commissioners of election of the several counties and shall be paid for by the respective counties, and the commissioners of election shall place such ballots in ballot boxes for distribution to the election managers of the various precincts. The printing and distribution of ballots in all municipal elections shall be arranged and handled by the municipal authorities conducting such elections and shall be paid for by the municipalities.

The terms "municipal" and "municipalities" as used in this section shall be construed to include school districts, public service districts and like political subdivisions.

HISTORY: 1962 Code Section 23-400.14; 1952 Code Section 23-311; 1950 (46) 2059; 1966 (54) 2340; 1968 (55) 2316; 1974 (58) 2124.



SECTION 7-13-350. Certification of candidates; verification of qualifications.

(A) Except as otherwise provided in this section, the nominees in a party primary or party convention held under the provisions of this title by any political party certified by the commission for one or more of the offices, national, state, circuit, multi-county district, countywide, less than countywide, or municipal to be voted on in the general election, held on the first Tuesday following the first Monday in November, must be placed upon the appropriate ballot for the election as candidates nominated by the party by the authority charged by law with preparing the ballot if the names of the nominees are certified, in writing, by the political party chairman, vice-chairman, or secretary to the authority, for general elections held under Section 7-13-10, not later than twelve o'clock noon on August fifteenth or, if August fifteenth falls on Saturday or Sunday, not later than twelve o'clock noon on the following Monday; and for a special or municipal general election, by at least twelve o'clock noon on the sixtieth day prior to the date of holding the election, or if the sixtieth day falls on Sunday, by twelve o'clock noon on the following Monday. Political parties nominating candidates by primary or convention must verify the qualifications of those candidates prior to certification to the authority charged by law with preparing the ballot. The written certification required by this section must contain a statement that each candidate certified meets, or will meet by the time of the general election, or as otherwise required by law, the qualifications for the office for which he has filed. Any candidate who does not, or will not by the time of the general election, or as otherwise required by law, meet the qualifications for the office for which he has filed shall not be nominated and certified, and such candidate's name shall not be placed on a general, special, or municipal election ballot.

(B) Candidates for President and Vice President must be certified not later than twelve o'clock noon on September tenth to the State Election Commission, or if September tenth falls on Sunday, not later than twelve o'clock noon on the following Monday.

HISTORY: 1962 Code Section 23-400.15; 1952 Code Section 23-312; 1950 (46) 2059; 1958 (50) 1860; 1959 (51) 285; 1966 (54) 2340; 1968 (55) 2316; 1974 (58) 2866; 1976 Act No. 644; 1984 Act No. 263, Section 3, eff January 27, 1984; 1984 Act No. 405, Section 1, eff May 24, 1984; 1986 Act No. 344, Section 1, eff March 7, 1986; 1998 Act No. 412, Section 5, eff June 9, 1998; 2000 Act No. 236, Section 6, eff March 7, 2000; 2000 Act No. 392, Section 3, eff August 1, 2000; 2003 Act No. 3, Section 3, eff upon approval (became law without the Governor's signature on January 16, 2003).



SECTION 7-13-351. Nominees by petition.

Any nominee by petition for one or more of the national, state, circuit, multi-county district, countywide, or less than countywide offices, to be voted on in the general election must be placed upon the appropriate ballot by the officer, commissioners, or other authority charged by law with preparing the ballot if the petition is submitted to the officer, commissioner, or other authority, as the case may be, for general elections held under Section 7-13-10, not later than twelve o'clock noon on July fifteenth or, if July fifteenth falls on Saturday or Sunday, not later than twelve o'clock noon on the following Monday. At the time the petition is submitted, the authority charged with accepting it shall issue a receipt to the person submitting the petition which must reflect the date it was submitted and the total number of signatures contained in the petition. The board of voter registration of each respective county must check the petition at the request of the authority charged with printing the ballot for that office and must certify the results to the authority not later than twelve o'clock noon August fifteenth or, if August fifteenth falls on Sunday, not later than twelve o'clock noon on the following Monday.

The petition of any candidate in any special election, including municipal special elections, must be submitted to the authority charged with printing the ballot for those offices not later than twelve o'clock noon on the sixtieth day prior to the date of the holding of the election, or if the sixtieth day falls on Sunday, by not later than twelve o'clock noon on the following Monday. At the time a petition is submitted, the authority charged with accepting it must issue a receipt to the person submitting the petition which must reflect the date the petition was submitted and the total number of signatures contained in the petition. The candidate submitting the petition must certify, on a form designed and provided by the State Election Commission, that he meets, or will meet by the time of the general election, or as otherwise required by law, the qualifications for the office sought. The board of voter registration of each respective county must check the petition at the request of the authority charged with printing of the ballots for that office and must certify the results thereof to the authority not later than twelve o'clock noon on the forty-fifth day prior to the date of holding the election, or if the forty-fifth day falls on Sunday, by twelve o'clock noon on the following Monday.

Once submitted for verification, a petition for nomination of a candidate for any office may not be returned to the petitioner, but must be retained by the authority to whom the petition was submitted and must become a part of the records of the election for which the petition was submitted.

In the event of an emergency declared by the Governor and the conditions precipitating the emergency declaration prevent a candidate from filing the nominating petition within the time required by this section, the candidate has an additional five days to submit the nominating petition to the appropriate office.

The authority to whom a petition is submitted must verify that qualifications of each potential petition candidate prior to certification of that candidate to be placed on the ballot. The written certification required by this section must contain a statement that each candidate certified meets, or will meet by the time of the general election, or as otherwise required by law, the qualifications for the office for which the petition is submitted. Any candidate who does not, or will not by the time of the general election, or as otherwise required by law, meet the qualifications for the office sought shall not have his name placed on the ballot.

HISTORY: 1984 Act No. 263, Section 4, eff January 27, 1984; 1986 Act No. 344, Section 2, eff March 7, 1986; 1991 Act No. 62, Section 1, eff May 27, 1991; 1998 Act No. 412, Section 6, eff June 9, 1998; 2000 Act No. 236, Section 7, eff March 7, 2000.



SECTION 7-13-352. Date by which statement of candidacy must be filed; verification of candidates' qualifications.

Any candidate for a nonpartisan office, multi-county district, countywide, or less than countywide, including municipal offices, to be voted on at the time of the general election, who qualifies by statement of candidacy shall file the statement of candidacy with the authority responsible by law for conducting the election not later than twelve o'clock noon on August fifteenth or, if August fifteenth falls on Saturday or Sunday, not later than twelve o'clock noon on the following Monday. Each candidate must affirm, in writing, that he meets, or will meet by the time of the election, or as otherwise required by law, the qualifications for the office sought. The authority with whom statements of candidacy are filed must verify that each candidate meets, or will meet by the time of the general election, or as otherwise required by law, the qualifications for the office sought. Any candidate who does not, or will not by the time of the general election, or as otherwise required by law, meet the qualifications for the office sought shall not have his name placed on the ballot.

HISTORY: 1986 Act No. 344, Section 3, eff March 7, 1986; 1998 Act No. 412, Section 7, eff June 9, 1998; 2000 Act No. 236, Section 8, eff March 7, 2000.



SECTION 7-13-355. Time for submitting question to election commission for submission as referendum to electors.

No question may be submitted to the qualified electors in a referendum held at the time of a general election unless the question is submitted to the appropriate election commission to be placed on the ballot no later than 12:00 noon on August fifteenth or, if August fifteenth falls on Saturday or Sunday, not later than 12:00 noon on the following business day.

HISTORY: 1987 Act No. 131 Section 1, eff June 3, 1987; 2000 Act No. 236, Section 9, eff March 7, 2000.



SECTION 7-13-360. Place on ballot for write-in names.

The ballots shall also contain a place for voters to write in the name of any other person for whom they wish to vote except on ballots for the election of the President and Vice President.

HISTORY: 1962 Code Section 23-400.17; 1952 Code Section 23-314; 1950 (46) 2059; 1966 (54) 2340; 1982 Act No. 419, Section 4, eff June 8, 1982.



SECTION 7-13-370. Death, withdrawal or disqualification of candidate after name printed on ballot.

If any candidate dies, withdraws or otherwise becomes disqualified after his name has been printed on an official election ballot and if any person is nominated, as authorized by law, to fill such vacancy, the name of the candidate so nominated to fill such vacancy need not be printed upon the ballots, but the name of such candidate so nominated shall be certified by the party executive committee making the nomination to the officer, commissioners or other authority charged with the duty of printing such ballots and a vote cast by a voter for the name of the candidate printed on the ballot who has either died, withdrawn or otherwise become disqualified shall be counted as a vote for the candidate subsequently nominated to fill such vacancy whose name is on file with such officer, commissioners, or other authority.

HISTORY: 1962 Code Section 23-400.18; 1952 Code Section 23-315; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-13-380. Reprinting ballots to delete name of deceased or withdrawn candidate is optional.

After the official ballots have been printed by the proper officer, commissioners, or other authority, the death or withdrawal of a candidate whose name is printed on the official ballot does not require the officer, commissioners, or other authority to reprint the official ballots, but the officer, commissioners, or other authority having jurisdiction over the printing and distribution of the ballots concerned may (1) cause the ballots to be reprinted and be substituted in all respects for the first printed ballots if this substitution is considered feasible and advisable or (2) affix a blank label to cover the name of the deceased or withdrawn candidate on voting systems where possible or appropriate.

HISTORY: 1962 Code Section 23-400.19; 1952 Code Section 23-316; 1950 (46) 2059; 1966 (54) 2340; 1996 Act No. 434, Section 8, eff June 4, 1996.



SECTION 7-13-390. Limitations on withdrawal of candidacy.

After the proper officer, commissioners or other authority has been notified of the nomination, as hereinbefore specified, of any candidate for office, he shall not withdraw such nomination unless upon the written request of the candidate so nominated made at least thirty days before the day of election.

HISTORY: 1962 Code Section 23-400.20; 1952 Code Section 23-317; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-13-400. Form of ballot when questions are submitted.

The form of ballot in an election on the issuance of bonds or in which any other question or issue is submitted to a vote of the people shall be a statement of the question or questions and shall thereafter have the following words:

In favor of the question or issue (as the case may be)[ ]

Opposed to the question or issue (as the case may be)[ ]

The voter shall be instructed in substance, if he wishes to vote in favor of the proposition to place a check or cross mark in the square after the words first above written and if he wishes to vote against the proposition to place a check or cross mark in the square after the words second above written.

Nothing herein shall be construed to prevent any party from submitting to party members any question or issue.

HISTORY: 1962 Code Section 23-400.21; 1952 Code Section 23-318; 1950 (46) 2059, 2355; 1966 (54) 2340.



SECTION 7-13-410. Ballots where both state-wide and local constitutional amendments are submitted.

Whenever at any general election proposed amendments to the Constitution of both state-wide and local natures are submitted to the qualified electors of the State, the State officer charged with the duty of preparing the ballots shall arrange and classify the proposed amendments on such ballots as follows:

At the top of one ballot shall be printed the words "Statewide Constitutional Amendments." Under this heading there shall be placed the various proposed amendments of a state-wide nature. At the top of a separate ballot shall be printed the words "Local Constitutional Amendments." Under this heading there shall be printed in alphabetical order the names of the various counties of the State affected by any proposed local amendments and under the name of each county the particular amendment affecting such county, or any particular subdivision thereof, or municipality situated therein, but when any proposed amendment relates to two or more counties such proposed amendment shall be listed under a joint heading combined of the names of such counties. The heading shall be printed in larger type than that used in printing the proposed amendment.

Ballots for the state-wide constitutional amendments shall be printed on white paper and ballots for the local constitutional amendments shall be printed on a paper other than white.

HISTORY: 1962 Code Section 23-400.22; 1952 Code Section 23-319; 1950 (46) 2059; 1965 (54) 175; 1966 (54) 2340.



SECTION 7-13-420. Oath of printer of ballots and assistants.

The printer with whom the executive director, commissioners of election or other authority, as the case may be, shall contract for the printing of official ballots shall, before the work is commenced, take an oath before the Executive Director of the State Election Commission or the chairman of the commissioners or other authority, as the case may be, who may administer such oath, to the following effect: "I, __________, do solemnly swear that I will print (here insert number) ballots according to the instructions of the __________ of __________; that I will not print or permit to be printed, directly or indirectly, more than the above number; that I will at once destroy all imperfect and perfect impressions other than those required to be delivered to the electoral board; that as soon as said number of ballots is printed I will distribute the type used for such work and that I will not communicate to anyone whomsoever, in any manner whatsoever, the size, style or contents of such ballots."

The above oath shall be reduced to writing and signed by the person taking it and also a similar affidavit shall be required of any employee or other person engaged upon the work or who shall have access to it. Any intentional violation of such oath shall constitute the crime of perjury. Any other violation of the provisions of this section shall be a misdemeanor and punished by a fine of one hundred dollars or imprisonment for thirty days in jail.

Nothing herein contained shall be construed to prohibit the executive director, the commissioners or other authority from publishing or otherwise disclosing the contents, style and size of ballots required to be printed by them which they are respectively authorized and empowered to publish or otherwise disclose.

HISTORY: 1962 Code Section 23-400.24; 1952 Code Section 23-320; 1950 (46) 2059; 1966 (54) 2340; 1968 (55) 2316.



SECTION 7-13-430. Ballots provided where voting machines not used; substitute ballots; penalties for failure to provide; failsafe ballots.

(A) There must be provided for each voting place where voting machines are not used as many ballots as are equal to one hundred ten percent of the registered qualified voters at the voting place. There must be provided for each voting place where voting machines are used a number of ballots not to exceed ten percent of the registered qualified voters at the voting place. The authority responsible for conducting an election must provide to each poll manager the appropriate number of ballots according to the provisions of this section.

(B) When a sufficient number of official ballots are not available for all qualified electors present at the polling place to vote, the managers of election without undue delay shall provide ballots made as nearly as possible in the form of the official ballot to those electors for whom official ballots are unavailable, and for all purposes of the election laws of this State these ballots are the same as official ballots. A manager of election who fails to comply with the provisions of this subsection is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars.

(C) There must be provided for each voting place a number of failsafe ballots, or ballots containing only the races for federal, statewide, countywide, and municipalwide offices, not to exceed five percent of the registered qualified voters at the voting place. The authority responsible for conducting an election must provide to each poll manager the appropriate number of ballots according to the provisions of this section.

HISTORY: 1962 Code Section 23-400.25; 1952 Code Section 23-347; 1950 (46) 2059; 1966 (54) 2340; 1990 Act No. 331, Section 1, eff February 20, 1990; 2000 Act No; 392, Section 4, eff August 1, 2000.



SECTION 7-13-440. Voting machine ballots; arrangement of nominations.

In every county, city or town providing voting machines, the commissioners of election shall furnish to the managers of election a sufficient number of ballots printed on clear white paper, of such form and size as will fit the ballot frames of the machines, the arrangement of the names of the candidates on such ballots to be prescribed by the commissioners of election. Party nominations shall be arranged on each voting machine either in columns or horizontal rows, as shall nominations by petition, and the captions of the various ballots on such machines shall be so placed as to indicate to the voter what push knob, key lever or other device is to be used or operated in order to vote for the candidate or candidates of his choice.

HISTORY: 1962 Code Section 23-400.26; 1966 (54) 2340.



SECTION 7-13-450. Use of voting machines shall not prohibit use of separate ballots on certain questions.

The use of voting machines in an election shall not prohibit the use of a separate ballot for constitutional amendments and other public measures.

HISTORY: 1962 Code Section 23-400.27; 1966 (54) 2340.



SECTION 7-13-460. Use of paper ballots.

(A) In special elections to fill vacancies in office, if the use of voting machines is not practicable or cost efficient, the county election officials may use paper ballots in these elections.

(B) If paper ballots are used, the procedure for their use and the counting of these ballots must be in accordance with the provisions of law governing the use of paper ballots, mutatis mutandis.

HISTORY: 1996 Act No. 367, Section 1, eff May 29, 1996.



SECTION 7-13-610. Ballot specifications; separate ballots for each party.

(A) The State Election Commission and the respective county election commissions shall prepare separate ballots for each political party holding a primary. The ballots for each party must contain in print only the names of the candidates who have filed to run in that particular party primary and must have a stub at the top perforated so as to be easily detached. On the stub must be printed "Official state (or county) Ballot, (name of party) Primary", the name of the county and the precinct, and the date of the primary. On the right side there must be a blank line under which must be printed "Initials of Issuing Officer". Stubs on ballots for each precinct must be numbered consecutively, beginning with "No. 1". The ballots must be furnished by the State Election Commission for all except members of the General Assembly, county officers, less than county officers, and circuit solicitors, for which the county election commission shall furnish the ballots. One ballot must contain the names of all persons in alphabetical order running for state and federal offices. The other ballot must contain, in alphabetical order, the names of all persons running for the General Assembly, county offices, less than county officers, and solicitors.

(B) Ballots furnished by the State Election Commission under this section must have marked on them in plain type, both on the stub and on the ballot, the words "Official State Ballot". Ballots furnished by the county election commission under this section must have marked on them in plain type, both on the stub and on the ballot, the words "Official County Ballot".

(C) The ballot must be printed on paper of a thickness so that the printing cannot be distinguished from the back and must be of a size and color as directed by the State Election Commission. If more than one ballot is to be used in a primary, each ballot must be printed on different colored paper. The ballot must contain a voting square opposite the name of each candidate, and the voter shall vote by putting a mark in the voting square opposite the name of the candidate of his choice. The State Election Commission may establish, under Chapter 23 of Title 1, such rules and regulations as are necessary for the proper administration of this section.

HISTORY: 1962 Code Section 23-400.31; 1952 Code Section 23-377; 1950 (46) 2059; 1966 (54) 2340; 1981 Act No. 1 Section 1, eff January 14, 1981; 1992 Act No. 253, Section 6, eff February 19, 1992; 1996 Act No. 242, Section 2, eff March 4, 1996.



SECTION 7-13-611. Arrangement of official county and state primary ballots.

The arrangement of each "Official County Ballot" for each primary, containing the names of candidates for office, must conform as nearly as practicable to the following plan and contain specified instructions and no others:

OFFICIAL COUNTY BALLOT, ____________________ PRIMARY

(NAME OF PARTY)

__________________ COUNTY, SOUTH CAROLINA

NO: ______ _____________ _____________

Initials of Issuing Officer

__________________________, 19______

(DATE OF ELECTION)

__________________________

(NAME OF PRECINCT)

OFFICIAL COUNTY BALLOT, ____________________ PRIMARY

(NAME OF PARTY)

__________________ COUNTY, SOUTH CAROLINA

__________________________, 19______

(DATE OF ELECTION)

__________________________

(NAME OF PRECINCT)

INSTRUCTIONS -

Make a cross (X) in the voting square [ ] opposite the name of

each candidate on the ballot for whom you wish to vote.

Before leaving the booth, fold the ballot so that the

initials of the manager may be seen on the outside.

You may vote for one, less than one, but not more than one candidate.

SHERIFF ONE SEAT TO FILL

(Example)

[ ] (NAME OF CANDIDATE)

-------------------------------------------------------------------------------

[ ] (NAME OF CANDIDATE)

-------------------------------------------------------------------------------

[ ] (NAME OF CANDIDATE)

-------------------------------------------------------------------------------

You may vote for three, less than three, but not more than three candidates.

COUNTY COUNCIL THREE SEATS TO FILL

(Example)

[ ] (NAME OF CANDIDATE)

-------------------------------------------------

[ ] (NAME OF CANDIDATE)

-------------------------------------------------

[ ] (NAME OF CANDIDATE)

-------------------------------------------------

[ ] (NAME OF CANDIDATE)

-------------------------------------------------

[ ] (NAME OF CANDIDATE)

-------------------------------------------------

[ ] (NAME OF CANDIDATE)

-------------------------------------------------

Each "Official State Ballot" similarly must conform to the plan set forth in this section.

The State Election Commission is hereby empowered to promulgate such rules and regulations under Chapter 23 of Title 1 as are necessary for the arrangement of the official county ballot.

HISTORY: 1992 Act No. 253, Section 7, eff February 19, 1992.



SECTION 7-13-710. Proof of right to vote; signing poll list; comparison of signatures; provisional ballot; purpose of requirement.

(A) When a person presents himself to vote, he shall produce a valid and current:

(1) South Carolina driver's license; or

(2) other form of identification containing a photograph issued by the Department of Motor Vehicles; or

(3) passport; or

(4) military identification containing a photograph issued by the federal government; or

(5) South Carolina voter registration card containing a photograph of the voter pursuant to Section 7-5-675.

(B) After presentation of the required identification described in subsection (A), the elector's name must be checked by one of the managers on the margin of the page opposite his name upon the registration books, or copy of the books, furnished by the board of registration. One of the managers also shall compare the photograph contained on the required identification with the person presenting himself to vote. The manager shall verify that the photograph is that of the person seeking to vote. The managers shall keep a poll list which must contain one column headed "Names of Voters". Before a ballot is delivered to a voter, the voter shall sign his name on the poll list, which must be furnished to the appropriate election officials by the State Election Commission. At the top of each page, the voter's oath appropriate to the election must be printed. The signing of the poll list or the marking of the poll list is considered to be an affirmation of the oath by the voter. One of the managers shall compare the signature on the poll list with the signature on the voter's driver's license, registration notification, or other identification and may require further identification of the voter and proof of his right to vote under this title as he considers necessary. If the voter is unable to write or if the voter is prevented from signing by physical handicap, he may sign his name to the poll list by mark with the assistance of one of the managers.

(C)(1) If the elector cannot produce the identification as required in subsection (A), he may cast a provisional ballot that is counted only if the elector brings a valid and current photograph identification to the county board of registration and elections before certification of the election by the county board of canvassers.

(2) If the manager disputes that the photograph contained on the required identification is the person presenting himself to vote, the elector may cast a provisional ballot. A determination of that provisional ballot must be made in accordance with Section 7-13-830.

(D)(1)(a) If an elector does not produce a valid and current photograph identification due to a religious objection to being photographed, he may complete an affidavit under penalty of perjury at the polling place and affirm that the elector: (i) is the same individual who personally appeared at the polling place; (ii) cast the provisional ballot on election day; and (iii) has a religious objection to being photographed. Upon completion of the affidavit, the elector may cast a provisional ballot. The affidavit must be submitted with the provisional ballot envelope and be filed with the county board of registration and elections before certification of the election by the county board of canvassers.

(b) If an elector does not produce a valid and current photograph identification because the elector suffers from a reasonable impediment that prevents the elector from obtaining photograph identification, he may complete an affidavit under the penalty of perjury at the polling place and affirm that the elector: (i) is the same individual who personally appeared at the polling place; (ii) cast the provisional ballot on election day; and (iii) the elector suffers from a reasonable impediment that prevents him from obtaining photograph identification. The elector also shall list the impediment, unless otherwise prohibited by state or federal law. Upon completion of the affidavit, the elector may cast a provisional ballot. The affidavit must be submitted with the provisional ballot envelope and be filed with the county board of registration and elections before certification of the election by the county board of canvassers.

(2) If the county board of registration and elections determines that the voter was challenged only for the inability to provide proof of identification and the required affidavit is submitted, the county board of registration and elections shall find that the provisional ballot is valid unless the board has grounds to believe the affidavit is false.

(3) If the county board of registration and elections determines that the voter has been challenged for a cause other than the inability to provide proof of identification as required by subsection (A), the county board of registration and elections shall:

(a) note on the envelope containing the provisional ballot that the voter complied with the proof of identification requirement; and

(b) proceed to determine the validity of the remaining challenges before ruling on the validity of the provisional ballot.

(E) The purpose of the identification required pursuant to subsection (A) is to confirm the person presenting himself to vote is the elector on the poll list. Any address listed on the identification is not determinative of an elector's domicile for the purpose of voting. An elector's domicile for the purpose of voting is determined pursuant to the provisions of Section 7-1-25.

HISTORY: 1962 Code Section 23-400.51; 1952 Code Sections 23-322, 23-380; 1950 (46) 2059; 1966 (54) 2340; 1968 (55) 2316; 1984 Act No. 510, Section 17, eff June 28, 1984; 1988 Act No. 507, Section 2, eff May 9, 1988; 1993 Act No 181 Section 65, eff July 1, 1993; 1996 Act No. 459, Section 5, eff June 5, 1996; 2011 Act No. 27, Section 5, eff upon contingency.



SECTION 7-13-720. Oath of voter.

In the event the oath is not printed at the top of the poll list as provided for in Section 7-13-710, the managers of election shall administer to each person offering to vote an oath that he is qualified to vote at this election, according to the laws and Constitution of this State, and that he has not voted during this election.

HISTORY: 1962 Code Section 23-400.52; 1952 Code Section 23-346; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-13-730. Delivery and marking of ballot; deposit into ballot box.

If the managers are reasonably sure that the person is entitled to vote, they shall then deliver a ballot to such person, and thereupon the voter shall immediately go to the booth and mark his ballot preparatory to depositing it in the ballot box. After the voter has marked his ballot, he shall fold it so as to leave the stub remaining attached thereto visible in such position that it can be detached without unfolding. When the ballot is returned, one of the managers shall detach and retain the stub, and the voter shall then deposit his folded ballot in the box.

HISTORY: 1962 Code Section 23-400.53; 1952 Code Sections 23-323, 23-381; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-13-740. Number and construction of booths; only one voter in booth at a time; speaking to voter prohibited.

There must be provided at each polling precinct at least one booth. At least one booth must be provided for each two hundred and fifty registered electors or a major fraction thereof of the precinct. The booths must be made of wood, sheet metal, or other suitable substance; must not be less than thirty-two inches wide, thirty-two inches deep, and six feet six inches high; must have a curtain hanging from the top in front to within three feet of the floor; and must have a suitable shelf on which the voter can prepare his ballot. In primary, general, and special elections, the booths must be provided by the commissioners of election or other electoral board. Only one voter shall be allowed to enter a booth at a time, and no one except as provided herein is allowed to speak to a voter while in the booth preparing his ballot.

HISTORY: 1962 Code Section 23-400.54; 1952 Code Section 23-348; 1950 (46) 2059; 1966 (54) 2340; 1996 Act No. 434, Section 9, eff June 4, 1996.



SECTION 7-13-760. Time when voter must leave booth and voting place; voter must be alone in booth and must not talk while voting.

No voter, while receiving, preparing and casting his ballot, shall occupy a booth or compartment for a longer time than five minutes. No voter shall be allowed to occupy a booth or compartment already occupied by another, nor to speak or converse with anyone, except as herein provided, while in the booth. After having voted, or declined or failed to vote within five minutes, the voter shall immediately withdraw from the voting place and shall not enter the polling place again during the election.

HISTORY: 1962 Code Section 23-400.55; 1952 Code Section 23-349; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-13-770. Unauthorized persons within guard rails; voters requiring assistance; minor children of qualified elector accompanying parent into booth.

(A) A person other than a voter preparing his ballot is not allowed within the guard rail, except as provided in this section. A voter who requires assistance to vote by reason of blindness, disability, or inability to read or write shall make the fact known to the managers. The chairman of the managers shall appoint one of the managers and a person of the voter's choice, other than the voter's employer or agent of that employer or officer or agent of the voter's union to assist the voter in preparing his ballot. After the voter's ballot has been prepared, the person chosen by the voter to assist him immediately shall leave the vicinity of the guard rail. Instead of the above assistance, a person may have a member of his family or, in the case of a blind voter, a person of his choosing render him assistance in voting without the presence of a manager. The term "family" means spouse, father, mother, son, daughter, brother, sister, grandfather, grandmother, grandson, granddaughter, aunt, uncle, niece, or nephew.

(B) Minor children of a qualified elector may accompany the qualified elector in the voting booth while he is casting his ballot. The qualified elector shall attest that the persons accompanying him are the minor children of the elector.

HISTORY: 1962 Code Section 23-400.56; 1952 Code Section 23-350; 1950 (46) 2059; 1966 (54) 2340; 1970 (56) 1913; 1984 Act No. 445, eff June 15, 1984; 2008 Act No; 205, Section 1, eff May 14, 2008.



SECTION 7-13-771. Voting by handicapped and elderly electors who cannot enter the polling place or cannot stand in line to vote.

(A) Any elector who, because of physical handicap or age, cannot enter the polling place in the precinct in which he is registered to vote, or is unable to stand in line to vote, may vote outside that polling place in the closest available parking area utilizing the vehicle in which he has been driven, or has driven to the polls.

(B) When the managers are informed that a handicapped or elderly voter cannot enter the polling place or cannot stand in line to vote, the voter's identification required by Section 7-13-710 must be presented to the managers who must verify that the voter is eligible to vote. Upon verification of the voter's eligibility, two managers shall take the poll list and the voter's ballot to the voter in his vehicle outside the polling place. The managers shall notify any poll watchers present who, at their discretion, may accompany the managers as observers. Where the polling place uses machines for the purposes of voting, the poll managers must use the ballots provided under Sections 7-13-1470 or 7-13-1870 for those voters who cannot enter the polling place.

(C) No person other than the voter is permitted in the vehicle in which the voter is casting his ballot unless the voter is entitled to assistance as provided in Section 7-13-770.

(D) After the voter has voted his ballot, he must fold it so that the secrecy of the ballot is preserved and return it to the managers waiting outside the vehicle. The managers shall carry the ballot to the ballot box, taking care not to violate the secrecy of the ballot, and after detaching the stub, deposit the ballot in the ballot box.

HISTORY: 1986 Act No. 407, Section 1, eff May 12, 1986.



SECTION 7-13-780. Designation of voters who may receive assistance.

Only those persons who are unable to read or write or who are physically unable or incapacitated from preparing a ballot or voting shall be entitled to receive assistance of any kind in voting.

HISTORY: 1962 Code Section 23-400.57; 1952 Code Section 23-351; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-13-790. Substitute for marred or defaced ballot.

If a voter shall mar or deface his ballot, he may obtain one additional ballot upon returning to the managers in charge of the ballots the ballot so marred or defaced with the stub attached. The manager in charge of the poll list shall change the number of the ballot on the poll list and place the marred or defaced ballot in a file. No voter shall be given a second ballot until



SECTION 7-13-800. Write-ins shall be in handwriting of voter or authorized manager.

In casting a write-in ballot, the voter shall cast it in his own handwriting or in the handwriting of a duly authorized manager who is aiding the voter in casting his ballot when assistance is authorized by this Title.

Nothing contained in this section shall be construed to prevent the use of electronic methods of casting write-in ballots or the use of voting machines which do not employ paper and handwriting methods or technology for casting write-in ballots.

HISTORY: 1962 Code Section 23-400.59; 1952 Code Section 23-324; 1950 (46) 2059; 1966 (54) 2340; 1995 Act No. 145, Part II, Section 59B, eff June 29, 1995.



SECTION 7-13-810. Prevention of illegal voting or taking too much time; challenging voters.

The managers of election shall prevent any person from voting when they have good reason to believe the person has already voted. They shall refuse to allow a person to vote who is not a registered elector or who has become disqualified for any cause to vote in the voting precinct. They may also prevent any voter from consuming more than five minutes in voting, but no manager may examine, read, or handle the ballot being voted or about to be voted by a voter or interfere in any way with the voting of a voter otherwise than provided in this section. It is the duty of the managers of election to, and any elector or qualified watcher may, challenge the vote of a person who may be known or suspected not to be a qualified voter. However, the challenges by persons other than a manager must be addressed to the manager and not directly to the voter. The manager shall then present the challenge to the voter and act in accordance with the provisions provided for in this section. All challenges must be made before the time a voter deposits a paper ballot in a ballot box or casts his vote in a voting machine, and no challenge may be considered after that time. However, challenges may be made at any time before the opening of return-addressed envelopes and the removal of "Ballot Herein" envelopes from them as to absentee voters. Nothing contained from them affects the right of an elector or qualified watcher to challenge the vote of a person which is fraudulent or when the challenge is based on evidence discovered after the vote is cast. A candidate may protest an election in which he is a candidate pursuant to Section 7-17-30 when the protest is based in whole or in part on evidence discovered after the election. This evidence may include, but is not limited to, after-discovered evidence of voters who have voted in a precinct or for a district office other than the one in which they are entitled by law to vote.

HISTORY: 1962 Code Section 23-400.60; 1952 Code Section 23-353; 1950 (46) 2059; 1966 (54) 2340; 1974 (58) 2641; 1990 Act No. 357, Section 4, eff March 19, 1990; 1996 Act No. 466, Section 9, eff August 21, 1996.



SECTION 7-13-820. Voting by person whose name is not on registration book.

When any person presents himself with a valid South Carolina driver's license or other form of identification required by Section 7-13-710, if he is not licensed to drive, at the polling precinct and his name does not appear on the registration book a manager must call the county registration office from any phone available at or away from the polling precinct. The manager shall give only the name of the elector as it appears on the driver's license or other form of identification. The member of the registration board taking the call must check the records of the board and if the name of the person is found and he is eligible to vote in the precinct the date of birth of the person must be read to the manager who must then ask the person for such date. Upon answering correctly, the person may vote. When a manager is to make a call for such purpose, he must notify the poll watchers who may accompany the manager and have the information repeated to each of them. The manager must fill in the information on the driver's license or other form of identification on a form provided for that purpose before permitting such person to vote. In the event such call is a toll call it may be made collect and the registration office must accept the call.

If the name cannot be verified by the registration board, or if a phone is not available, the poll manager or his designee may permit the person to vote after following the procedures set forth in Section 7-13-830, and the vote must be processed as a provisional vote. The poll manager must be listed as the challenger.

The provisions of this section are in addition to the procedure provided in Section 7-5-440.

HISTORY: 1962 Code Section 23-400.60:1; 1974 (58) 2641; 1978 Act No. 521, eff May 30, 1978; 1984 Act No. 510, Section 18, eff June 28, 1984; 1996 Act No. 434, Section 10, eff June 4, 1996.



SECTION 7-13-830. Procedure when voter challenged.

When any person is so challenged, the manager must explain to him the qualifications of an elector and may examine his as to the same. If the person insists that he is qualified and the challenge is not withdrawn, his provisional vote must be received and placed in an envelope on which must be written the name of the voter and that of the challenger. The provisional votes must be kept separate and apart and not counted but turned over to the commissioners of election or other authority having supervision of the election. At the meeting specified in either Section 7-17-10 or 7-17-510, whichever is applicable, this authority must hear all objections to these votes, and when no person appears or offers evidence before the meeting to sustain an objection made at the polls, the ballot is no longer a provisional ballot. When the challenger appears or produces witnesses or evidence in support of the challenge, the authority in charge must proceed to hear and determine the question. Its decision is final. Each provisional ballot which is no longer challenged and each ballot whose challenge was decided in favor of the voter must be removed from the envelope, mingled, and counted and the totals added to the previously counted regular ballot total of all precincts without attribution to a particular precinct. If the voting at the voting place is being done upon a voting machine, the managers must provide a paper ballot which must be placed in an envelope and treated as provided in this section.

Where, pursuant to Section 7-13-820, a person's name could not be verified by the registration board or where a telephone was not available and the person was allowed to vote a provisional ballot, the Board of Voter Registration, before the meeting, must certify to the authority in charge whether or not the voter is a qualified elector of the precinct in which he voted his provisional ballot. If the board certifies the person challenged is not a qualified elector of the precinct, this certification is considered an administrative challenge and is clear and convincing evidence for the meeting authority to disallow the ballot. Nothing in this section prohibits the county election commission from continuing any challenge administratively as long as it has evidence to sustain the challenge.

HISTORY: 1962 Code Section 23-400.61; 1952 Code Section 23-383; 1950 (46) 2059; 1966 (54) 2340; 1973 (58) 1861; 1987 Act No. 121, Section 1, eff June 2, 1987; 1987 Act No. 126, Section 1, eff June 8, 1987; 1988 Act No. 472, eff May 2, 1988; 1992 Act No. 253, Section 8, eff February 19, 1992; 1996 Act No. 434, Section 11, eff June 4, 1996.



SECTION 7-13-840. Ballot boxes; number, location, construction, color, labeling.

There shall be provided for each voting place a sufficient number of boxes to meet the anticipated requirements. In general and special elections they shall be provided by the commissioners of election or other electoral board; in primaries by the county committee. There shall always be provided at least one box for each kind of ballot used. An opening shall be made in the lid of each box not larger than sufficient for a single ballot to be inserted therein at one time, through which the ballot shall be inserted by the person voting and by no other. Each box shall be provided with a sufficient lock and shall be publicly opened and inspected, to show that it is empty and secure, and locked just before the opening of the poll. The keys shall be returned to the managers and the box shall not be opened during the election. Each box shall be labeled in plain and distinct roman letters with the office or officers voted for and shall be painted in a color corresponding to the proper ballot to be placed therein, or have sample ballots conspicuously affixed to the box in which like ballots are to be deposited, and the managers, on the demand of the voter, shall be required to read to him the names of the boxes. The ballot boxes shall be so located as to be in view of the persons outside of the rail at the polling place during the time of the voting.

HISTORY: 1962 Code Section 23-400.62; 1952 Code Section 23-354; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-13-850. Closing polls; voters waiting may vote.

At the time for closing the polls the chairman of the managers shall announce that the polls are closed, but any voters who are in the process of voting or are present waiting to vote shall be allowed to vote before the polls close.

HISTORY: 1962 Code Section 23-400.63; 1952 Code Section 23-355; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-13-860. Watchers; appointment, qualifications, identification, and conduct.

Each candidate who is not unopposed in a primary and each nonpartisan candidate, including announced write-in candidates in a general or special election, may appoint a watcher for any voting place where his name appears on the ballot. However, in any general or special election, all candidates who are certified by a political party must be jointly represented at each polling place by not more than two watchers from the party for each one thousand registered voters or fraction thereof registered at the polling place. Each watcher appointed hereunder must be a qualified voter in the county where he is to watch, and must be certified, in writing, to the managers of the voting precinct to which assigned. This certification must be signed by the primary or nonpartisan candidate or, in the case of watchers jointly representing all candidates of a political party, by an appropriate party official. Watchers must, at all times, wear visible identification specifying the candidate or party, as appropriate, which they represent. The identification badge of a poll watcher may not exceed four and one-fourth inches by four and one-fourth inches with individual letters on the badge not exceeding one-quarter inch in height or width. Badges may not be a color that has a fluorescent quality. After qualification, watchers must be placed in an area designated by the poll managers where the watchers can observe the entire election process at that polling place. No watcher may conduct himself in a manner that will interfere in the orderly conduct of the election or influence any voter in the casting of his ballot.

HISTORY: 1962 Code Section 23-400.64; 1952 Code Section 23-345; 1950 (46) 2059; 1966 (54) 2340; 1996 Act No. 252, Section 1, eff April 1, 1996; 1996 Act No. 434, Section 12, eff June 4, 1996.



SECTION 7-13-1010. Additional oath of voters.

The managers at each box shall require every voter to take the following additional oath and pledge: "I do solemnly swear or affirm that I am duly qualified to vote at this primary election and that I have not voted before at this primary election or in any other party's primary election or officially participated in the nominating convention for any vacancy for which this primary is being held."

HISTORY: 1962 Code Section 23-400.71; 1952 Code Section 23-379; 1950 (46) 2059; 1964 (53) 1809; 1966 (54) 2340; 1972 (57) 2441.



SECTION 7-13-1020. Absentee voting not permitted in primaries; exceptions.

Absentee enrollment and absentee voting may not be provided for by party rules or permitted in any primary election, except as provided in Section 7-13-1030 or in Chapter 15 of this Title.

HISTORY: 1962 Code Section 23-400.77; 1952 Code Section 23-384; 1950 (46) 2059; 1953 (48) 423; 1960 (51) 1598; 1966 (54) 2340.



SECTION 7-13-1030. Voting by National Guard when on duty.

In case the National Guard of South Carolina is called to active duty, is mobilized or is participated in field training, the State committee shall provide for the voting of all members of the National Guard qualified to vote, whether such members are within the State or elsewhere.

HISTORY: 1962 Code Section 23-400.78; 1952 Code Section 23-385; 1950 (46) 2059; 1953 (48) 423; 1960 (51) 1598; 1966 (54) 2340.



SECTION 7-13-1040. No person to vote in more than one primary on same day.

No person shall be entitled to vote in more than one party primary election held the same day.

HISTORY: 1962 Code Section 23-400.79; 1952 Code Section 23-382; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-13-1110. Counting ballots and declaration of result; volunteer personnel may assist.

At the close of the election the managers and clerk shall immediately proceed publicly to open the ballot boxes and count the ballots therein and shall continue such count, without adjournment or interruption, until it is completed. They shall then make and sign such statement of the result thereof as the nature of the election shall require. At the completion of the vote counting a duplicate of the statement and return of votes must be published by posting it in a conspicuous site at the polling places, except in counties where vote recorders are used for voting.

Managers of election are authorized to use additional volunteer personnel in counting the ballots. None of such personnel shall be a candidate or watcher for a candidate for an office voted on in the election and shall be required to take the following oath prior to assuming their duties: "I do solemnly swear or affirm that I am not a candidate or watcher in this election, am a qualified elector of this county, that I will count the ballots entrusted to my care in a fair and impartial manner, and make to the best of my ability a correct tabulation of the results." The managers shall be required to make a list of all such counters and turn such list in with other election material. The provisions of this section shall not apply to the counting of ballots at any precinct using vote recorders which require the ballot cards to be counted with the use of a tabulating machine.

HISTORY: 1962 Code Section 23-400.91; 1952 Code Section 23-356; 1950 (46) 2059; 1966 (54) 2340; 1968 (55) 2316; 1970 (56) 1998; 1982 Act No. 280, Section 2, eff February 24, 1982; 1986 Act No. 398, eff May 6, 1986.



SECTION 7-13-1120. Disposition of improperly marked ballots.

If a voter marks more names than there are persons to be elected or nominated to an office or if for any reason it is impossible to determine the voter's choice for any office to be filled, his ballot shall not be counted for such office; but this shall not vitiate the ballot, so far as properly marked. Nothing herein shall be construed to prevent any voter in a general or special election from voting for any qualified person, other than those whose names are printed on the ballot, by writing in the name of the person opposite the office.

HISTORY: 1962 Code Section 23-400.92; 1952 Code Section 23-357; 1950 (46) 2059; 1966 (54) 2340; 1972 (57) 2383.



SECTION 7-13-1130. Disposition of ballots found in wrong box and ballots folded together.

If ballots shall be found on opening the box, upon which shall appear the name of an office or the name of a person in connection with an office other than that for which the box in which such ballot is found shall be designated and labeled, these ballots shall be counted, if in counting the ballots for that office the number of ballots does not exceed the number of names on the poll list. If the number of names on the poll list is exceeded by counting all of the ballots, then none of the ballots for that office found in the incorrect box shall be counted. If, in counting, two or more like ballots shall be found folded together compactly, one shall be counted. The other shall be destroyed. But if they bear different names, all shall be destroyed and none counted.

HISTORY: 1962 Code Section 23-400.93; 1952 Code Section 23-358; 1950 (46) 2059; 1965 (54) 242; 1966 (54) 2340.



SECTION 7-13-1140. Procedure when too many ballots found in box or too many votes tabulated.

If more ballots shall be found on opening the box or if more ballots, which are tabulated by vote recorder equipment, or if the number of votes tabulated on voting machines in any polling place exceeds the number of voters listed on the poll list at such polling place, the vote total for each candidate or issue shall be reduced by that fraction of the excess vote cast that his total vote bears to the total number of votes cast in the polling place. Fractional parts of single votes shall be disregarded.

If the number of votes cast by any type ballot or on machines in any polling place exceeds the number listed on the polling list by ten percent or more, the county executive committee or the county election commission, as the case may be, shall order a new primary or election at the polling place concerned if the outcome of the election could be affected. Only those who signed the poll list shall be permitted to vote in any such new primary or election.

HISTORY: 1962 Code Section 23-400.94; 1952 Code Section 23-359; 1950 (46) 2059; 1966 (54) 2340; 1973 (58) 1860.



SECTION 7-13-1150. Accounting for ballots after election; returns; delivery of poll lists and other matters; unused ballots.

When the canvassing and counting of the votes are completed, the chairman of the managers, or one of them to be designated in writing by the managers, shall deliver to the commissioners of election the poll list, the boxes containing the ballots and a written return of the result of the election in the voting precinct. Managers shall account to the commissioners of election of the county for all ballots delivered to them and make the following returns, (a) the number of official ballots furnished to each voting precinct, (b) the number of official ballots spoiled and returned by voters, (c) the number of official ballots returned to the commissioners of election and (d) the number of official ballots actually voted.

The commissioners of election shall keep in possession all unused ballots, as well as those that have been spoiled, until the time for contesting the election has expired. Any ballot that has been lost must be accounted for by a certificate from the chairman of the managers of the particular precinct covering the circumstances.

HISTORY: 1962 Code Section 23-400.95; 1952 Code Sections 23-325, 23-386; 1950 (46) 2059; 1966 (54) 2340.



SECTION 7-13-1160. Reporting of election results to State Election Commission.

Within twenty-four hours of the completion of the canvassing and counting of ballots, the persons in charge of each such election in each county shall notify the State Election Commission of the unofficial results of such election in each such county; provided, however, that failure to comply with the provisions of this section shall not invalidate the votes cast therein.

HISTORY: 1962 Code Section 23-400.96; 1966 (54) 2340; 1968 (55) 2316.



SECTION 7-13-1170. Ordering of new election by Governor.

When any election official of any political subdivision of this State charged with ordering, providing for, or holding an election has neglected, failed, or refused to order, provide for, or hold the election at the time appointed, or if for any reason the election is declared void by competent authority, and these facts are made to appear to the satisfaction of the Governor, he shall, should the law not otherwise provide for this contingency, order an election or a new election to be held at the time and place, and upon the notice being given which to him appears adequate to insure the will of the electorate being fairly expressed. To that end, he may designate the existing election official or other person as he may appoint to perform the necessary official duties pertaining to the election and to declare the result.

HISTORY: 1962 Code Section 23-400.97; 1952 Code Section 23-326; 1942 Code Section 2330; 1932 Code Section 2330; 1931 (37) 272; 1966 (54) 2340; 1988 Act No. 364, Section 4, eff March 14, 1988.



SECTION 7-13-1320. Use of vote recorders in certain precincts; use of vote recorders of different kinds; number and capacity of vote records.

(a) The use of an optical scan voting system may be authorized for use in absentee precincts in a county.

(b) The county election commission shall provide an optical voting system in such numbers as it considers necessary in good working order and of sufficient capacity to accommodate the names of all candidates for all party offices and nominations and public offices that, under the provisions of existing laws and party rules, are to be voted for at any primary or other election.

HISTORY: 1962 Code Section 23-400.102; 1970 (56) 2022; 2005 Act No. 63, Section 2, eff May 16, 2005.



SECTION 7-13-1330. Vote recorders and optical scan voting systems; approval process; duration and changes.

(A) Before any kind of optical scan voting system is used at any election, it must be approved by the State Election Commission, which shall examine the optical scan voting system and make and file in the commission's office a report, attested by the signature of the commission's executive director, stating whether, in the commission's opinion, the kind of optical scan voting system examined may be accurately and efficiently used by electors at elections, as provided by law. An optical scan voting system may not be approved for use in the State unless certified by a testing laboratory accredited by the Federal Election Assistance Commission as meeting or exceeding the minimum requirements of federal voting system standards.

(B) No kind of vote recorder not approved pursuant to this section shall be used at any election and if, upon the reexamination of any type vote recorder previously approved, it appears that the vote recorder so reexamined can no longer be accurately and efficiently used by electors at elections as provided by law, the approval of the vote recorder must immediately be revoked by the State Election Commission, and no such type vote recorder shall thereafter be purchased for use or used in this State.

(C) If a vote recorder, including an optical scan voting system, which was approved for use before July 1, 1999, is improved or otherwise changed in a way since its approval that does not impair its accuracy, efficiency, or capacity, the vote recorder may be used in elections. However, if the software, hardware, or firmware of the system is improved or otherwise changed, the system must comply with the requirements of subsection (A).

(D) Any person or company who requests an examination of any type of vote recorder or optical scan voting system shall pay a nonrefundable examination fee of one thousand dollars for a new voting system and a nonrefundable examination fee of five hundred dollars for an upgrade to any existing system to the State Election Commission. The State Election Commission may at any time, in its discretion, reexamine any vote recorder or optical scan voting system when evidence is presented to the commission that the accuracy or the ability of the system to be used satisfactorily in the conduct of elections is in question.

(E) Any person or company who seeks approval for any vote recorder or optical scan voting system in this State must file with the State Election Commission a list of all states or jurisdictions in which the system has been approved for use. This list must state how long the system has been used in the state; contain the name, address, and telephone number of that state or jurisdiction's chief election official; and must disclose any reports compiled by state or local government concerning the performance of the system. The vendor is responsible for filing this information on an ongoing basis.

(F) Any person or company who seeks approval for any vote recorder or optical scan voting system must file with the State Election Commission copies of all contracts and maintenance agreements used in connection with the sale of the voting system. All changes to standard contracts and maintenance agreements must be filed with the State Election Commission.

(G) Any person or company who seeks approval for any vote recorder or optical scan voting system must conduct, under the supervision of the State Election Commission and any county election commission, a field test for any new voting system, as part of the certification process. The field test shall involve South Carolina voters and election officials and must be conducted as part of a scheduled primary, general, or special election. This test must be held in two or more precincts, and all costs relating to the voting system must be borne by the vendor. The test must be designed to gauge voter reaction to the system, problems that voters have with the system, and the number of voting units required for the efficient operation of an election. The test must also demonstrate the accuracy of votes cast and reported on the system.

(H) Before an optical scan voting system may be used in elections in the State, all source codes for the system must be placed in escrow by the manufacturer, at the manufacturer's expense, with the authority approved by the Federal Election Assistance Commission. These source codes must be available to the State Election Commission in case the company goes out of business, pursuant to court order, or if the State Election Commission determines that an examination of these source codes is necessary. The manufacturer shall place all updates of these source codes in escrow, and notify the State Election Commission that this requirement has been met.

(I) After a vote recorder or optical scan voting system is approved, an improvement or change in the system must be submitted to the State Election Commission for approval pursuant to this section; however, this requirement does not apply to the technical capability of a general purpose computer or reader to electronically count and record votes or to a printer to accurately reproduce vote totals.

(J) If the State Election Commission determines that a vote recorder or optical scan voting system that was approved no longer meets the requirements set forth in subsections (A) and (C) or Section 7-13-1340, the commission may decertify that system. A decertified system shall not be used in elections unless the system is reapproved by the commission under subsections (A) and (C).

(K) Neither a member of the State Election Commission, any county election commission or custodian, nor a member of a county governing body shall have any pecuniary interest in any vote recorder, or in the manufacture or sale of the vote recorder.

HISTORY: 1962 Code Section 23-400.103; 1970 (56) 2022; 1999 Act No. 103, Section 4, eff June 30, 1999; 2005 Act No. 63, Section 3, eff May 16, 2005.



SECTION 7-13-1340. Requirements for vote recorders or optical scan voting devices.

A vote recorder or optical scan voting device must not be adopted or used unless it:

(a) provides facilities for voting for the candidates as may be nominated and upon the questions as may be submitted;

(b) permits each elector, at other than primaries, to vote a straight party or body ticket, in one operation; and, in one operation, to vote for all the candidates of one party or body for every office to be voted for, except those offices as to which the elector votes for individual candidates;

(c) permits each elector, at other than primaries, to vote a ticket selected from the nominees of any and all parties or bodies, from independent nominations, and from persons not in nomination;

(d) permits each elector to vote, at any election, for any person and for any office for whom and for which the elector is lawfully entitled to vote, whether or not the name of the person or persons appears upon a ballot label as a candidate for election, and to vote for as many persons for an office as the elector is entitled to vote for, and to vote for or against any question upon which the elector is entitled to vote;

(e) precludes, when used in conjunction with a tabulating machine, the counting of votes for any candidate, or upon any question, for whom or upon which an elector is not entitled to vote, and precludes the counting of votes for more persons for any office than the elector is entitled to vote for or for fewer than the elector is required to vote for, and precludes the counting of votes for any candidate for the same office or upon any question more than once;

(f) permits voting in absolute secrecy, so that a person shall not see or know for whom any other elector has voted or is voting, except an elector whom the person has assisted or is assisting in voting, as prescribed by law;

(g) is constructed of material of good quality, in a neat and workmanlike manner;

(h) records, when properly operated, correctly and accurately every vote cast;

(i) is constructed so that an elector may readily learn the method of operating it;

(j) is safely transportable; and

(k) if approved after July 1, 1999, or if an upgrade in software, hardware, or firmware is submitted for approval as required by Section 7-13-1330(C), is able to electronically transmit vote totals for all elections to the State Election Commission in a format and time frame specified by the commission.

HISTORY: 1962 Code Section 23-400.104; 1970 (56) 2022; 1999 Act No. 103, Section 5, eff June 30, 1999; 2006 Act No. 223, Section 1, eff February 3, 2006.



SECTION 7-13-1350. Payment for vote recorders.

The governing body of any county which adopts vote recorders in the manner provided for by this article shall, upon the purchase thereof, provide for payment therefor by the county.

HISTORY: 1962 Code Section 23-400.105; 1970 (56) 2022.



SECTION 7-13-1360. Form and contents of ballot labels; primary elections.

(a) The ballot labels shall be printed in black ink, upon clear, white material, of such size and arrangement as will suit the construction of the vote recorder, and in plain, clear type so as to be easily readable by persons with normal vision.

(b) The arrangement of offices, names of candidates and questions upon the ballot labels shall conform as nearly as practicable to the provisions of law for the arrangement of same on paper ballots. Provided, however, that such form may be varied in order to present a clear presentation of candidates and questions to the electors. In the event that there are more candidates for any office than can be placed upon one page, the label shall be clearly marked to indicate that the names of candidates for the office are continued on the following page.

(c) The form and arrangement of ballot labels shall be prescribed and prepared by the State Election Commission.

(d) In primaries, separate vote recorders may be used for each political party. If the same vote recorder is used for two or more political parties on the same day, the ballot cards of each party shall be clearly identified and so designed that only votes cast for candidates of that party will be counted by the tabulating machine.

HISTORY: 1962 Code Section 23-400.106; 1970 (56) 2022.



SECTION 7-13-1370. Ballot cards.

Ballot cards shall be of suitable design, size and stock, as prescribed by the State Election Commission, to permit processing by a tabulating machine. A serially-numbered stub and strip shall be attached to each ballot card in a manner and form similar to that prescribed by law for paper ballots.

HISTORY: 1962 Code Section 23-400.107; 1970 (56) 2022.



SECTION 7-13-1371. Ballot cards used in conjunction with optical scanning device; instructions.

(A) Ballot cards used in conjunction with an optical scanning device must include an instruction to vote both sides of the ballot card. This instruction must appear conspicuously at the top and at the bottom of the front side of the ballot card and must be printed in bold-faced type at least as large as the largest type on the ballot card.

(B) The State Election Commission must establish the form of a sign to be displayed in any polling place utilizing an optical scanning device. This sign must notify voters to vote both sides of the ballot card and must be displayed in three conspicuous places in the polling place.

HISTORY: 1986 Act No. 418, eff May 13, 1986; 1992 Act No. 418, Section 1, eff June 1, 1992.



SECTION 7-13-1390. Labeling, preparation, and testing of vote recorders; custodians and deputies; examination by interested persons.

(a) The election officials of each county shall cause the proper ballot labels to be placed on each vote recorder which is to be used in any election within such county and shall cause each vote recorder to be placed in proper order for voting.

(b) The election officials of each county shall appoint one custodian of vote recorders, and such deputy custodians as may be necessary, whose duty it shall be to prepare the vote recorders to be used in county elections. Each custodian and deputy custodian shall receive such compensation as provided for in the annual county appropriation. Such custodian shall, under the direction of the county election officials, have charge of and represent them during the preparation of the vote recorders as required by this article, and he and the deputy custodians, whose duty it shall be to assist him in the discharge of his duties, shall serve at the pleasure of the county election officials.

(c) On or before the third day preceding an election, the county election officials shall have the tabulating machines tested to ascertain that they will correctly count the votes cast for all offices and on all questions. Public notice of the time and place of the test shall be made at least five days prior thereto. Representatives of political parties and bodies, candidates, news media and the public shall be permitted to observe such tests. The test shall be conducted by processing a preaudited group of ballot cards clearly marked for such purpose, not to exceed fifty for each candidate or question, so punched or marked as to record a predetermined number of valid votes for each candidate and on each question, and shall include for each office one or more ballot cards which have votes in excess of or less than the number allowed by law in order to test the ability of the tabulating machine to reject such votes. The tabulating machine shall not be approved unless it produces an errorless counting. If any error is detected, the cause therefor shall be ascertained and corrected, and an errorless count shall be made before the machine is approved. The same test shall be repeated immediately before the start of the official count of the ballot cards and at the conclusion of such count. The county election officials or custodian shall also prepare the vote recorders for voting at the various polling places to be used in the election. In preparing the vote recorders, they shall arrange the recorders and the ballot labels so that they meet all requirements of voting and counting at such primary or election, thoroughly inspect and test the vote recorders, and file a certificate, as prescribed by the State Election Commission, in the office of the county election officials that the recorders are in proper order with correct ballot labels.

(d) Prior to the election, no county election officials, nor custodian, nor other employee shall in any way prevent free access to and examination of all voting machines which are to be used at the election under proper supervision and, at reasonable times, by any interested persons.

HISTORY: 1962 Code Section 23-400.109; 1970 (56) 2022.



SECTION 7-13-1400. Delivery of vote recorders; duties of officials at polling places.

(a) The county election officials shall deliver the proper vote recorder or vote recorders, properly furnished with ballot labels, to the polling places at least one hour before the time set for opening the polls at each election, and shall cause each vote recorder to be set up in the proper manner for use in voting. Such election officials shall place each vote recorder in a voting booth so that the ballot labels on the recorder can be plainly seen by the poll officers when not being voted on.

(b) The county election officials shall provide ample protection against molestation of and injury to the vote recorder and, for that purpose, shall call upon any law-enforcement officer to furnish such assistance as may be necessary, and it shall be the duty of the law-enforcement officer to furnish such assistance when so requested by such officials.

(c) The poll manager shall furnish for each vote recorder at least one hour before the opening of the polls:

(1) Sufficient light to enable electors, while in the voting booth, to read the ballot labels and suitable for the use of poll officers in examining the vote recorder.

(2) Two sample ballots printed on a single sheet of white paper or a number of sheets stapled together which shall be a reasonable facsimile of the ballot labels to be used in the primary or election, and accompanied by directions for voting on the vote recorder; and such sample ballots shall be posted prominently outside the enclosed space within the polling place.

(3) A seal for sealing the vote recorder after the polls are closed and such other materials and supplies as may be necessary or as may be required by law or by rules and regulations of the State Election Commission.

HISTORY: 1962 Code Section 23-400.110; 1970 (56) 2022.



SECTION 7-13-1410. Duties of officials after closing of polls; review of ballots; duplicate ballots.

Immediately following the closing of the polls, the manager shall:

(a) Count the number of electors who voted, as shown in the poll list.

(b) Count the unused ballots without removing stubs.

(c) Count the soiled and defaced ballots.

(d) Insert the totals of (a), (b) and (c) of this section on the report forms provided therefor.

(e) Count and secure or inactivate all marking devices in the polling place so that no device may be used or operated by any unauthorized person in the polling place.

(f) Remove the voted ballots from the containers and sort them according to types or parts of ballots if more than one type or part has been used. If the number of voted ballots exceeds the number of voters whose names appear upon the poll list, the managers shall enter on the poll list an explanation of such discrepancy. Any manager having a different explanation shall enter it on the poll list and subscribe to it.

Before leaving the precinct, each ballot shall be reviewed and, if there appear markings other than by the marking device or there are names of candidates in spaces authorized for write-in votes, such write-in votes shall be tabulated by the precinct officials and the results certified to the counting station. In such instance, the precinct officials shall first determine, for the contest in which a write-in vote has been cast, that the voter on such ballot has not, for such contest, voted contrary to the voting instructions for such contest. If it is determined that the voter has not violated such instructions, write-in votes shall be tabulated and the ballot shall be reinserted with the remainder of the ballots. If it is determined that the voter has violated the instruction for marking the ballot, then the entire ballot shall be tabulated by the precinct officials and the results certified to the counting station, or the county election commission may cause a duplicate to be made of that part of the ballot marked according to such instructions.

Provided, that if it appears that a ballot is so torn, bent, or otherwise defaced or has been marked by other than the marking device, so that it cannot be counted by the automatic tabulating equipment, the county election commission may cause a duplicate of each such ballot to be marked so that it can be so counted.

Such duplicate ballots, when so authorized by the commission, shall be prepared at the counting station in the presence of witnesses and substituted for the original ballots, which duplicate ballots shall be counted by the automatic tabulating equipment. The original ballots shall be preserved and all such duplicate ballots shall be clearly labeled with the word "duplicate" and shall bear a serial number which shall also be recorded on the original. At the counting station, write-in votes tabulated by the precinct officials shall be added to the results from ballots tabulated with the automatic tabulating equipment and the totals certified as the precinct count on the summary sheet.

(g) Put the unused ballots with the stubs attached, and soiled and defaced ballots with the stubs attached, in the envelopes or containers provided and certify the number. The voted ballots shall be placed in designated containers provided by the county election commission for use with automatic tabulating equipment, sealed, and the containers shall be sealed. Officials duly authorized by the county election commission shall then transport all of the ballots, precinct election supplies and records to the location designated by the commission for the processing or counting, or both, of such ballots.

HISTORY: 1962 Code Section 23-400.111; 1970 (56) 2022.



SECTION 7-13-1420. Observation by poll watchers after polls close.

Poll watchers shall be allowed to remain in the polling place after the polls close and may observe the processing of the ballots and the sealing of the containers.

HISTORY: 1962 Code Section 23-400.112; 1970 (56) 2022.



SECTION 7-13-1430. Counting stations; processing and counting of ballots and preparation of summary sheets.

In counties where marking devices and automatic tabulating equipment have been adopted, the county election commission shall establish one or more counting stations to receive voted ballots and other precinct election supplies after the polling precincts are closed. Such stations shall be under the supervision and direction of the commission. Processing and counting of voted ballots and the preparation of summary sheets shall be done in the presence of witnesses approved by the commission.

HISTORY: 1962 Code Section 23-400.113; 1970 (56) 2022.



SECTION 7-13-1440. Witnesses are to observe at counting station.

Witnesses shall not be allowed in the polling place but shall file their certificates of appointment at the proper counting station after the polls close and may observe all functions there.

HISTORY: 1962 Code Section 23-400.114; 1970 (56) 2022.



SECTION 7-13-1450. Public display of vote recorders preceding election.

During the thirty days next preceding a general election or during the ten days next preceding a special election, the county election officials shall place on public exhibition, in such public places and at such times as they may deem most suitable for the information and instruction of the electors, one or more vote recorders containing the ballot labels and showing the offices and questions to be voted upon, the names and arrangements of parties and bodies and, so far as practicable, the names and arrangements of the candidates to be voted for. Such recorder or recorders shall be under the charge and care of a person competent as custodian and instructor.

HISTORY: 1962 Code Section 23-400.115; 1970 (56) 2022.



SECTION 7-13-1460. Use of paper ballots where use of vote recorders is not possible or practicable.

If a method of election for any candidate or office or of voting on any question is prescribed by law in which the use of vote recorders is not possible or practicable, or in case at any election the number of candidates seeking nomination or nominated for any office renders the use of vote recorders for such office at such election impracticable, or if for any other reason at any election the use of vote recorders wholly or in part is not practicable, the county election officials may arrange to have the voting for such candidates or offices or for such questions conducted by paper ballots. In such cases, paper ballots shall be printed for such candidates, offices or questions, and the election conducted by the poll managers herein provided for, and the ballots counted and return thereof made in the manner required by law for such nominations, offices or questions, insofar as paper ballots are used.

HISTORY: 1962 Code Section 23-400.116; 1970 (56) 2022.



SECTION 7-13-1470. Procedure where vote recorder becomes out of order.

If any vote recorder being used in any election shall become out of order during such election, it shall be repaired, if possible, or another vote recorder substituted by the custodian or county election officials as promptly as possible, for which purpose the governing body of the county may purchase as many extra vote recorders as it may deem necessary, but in case such repair or substitution cannot be made, paper ballots, printed or written and of any suitable form, may be used for the taking of votes.

HISTORY: 1962 Code Section 23-400.117; 1970 (56) 2022.



SECTION 7-13-1480. Custody, storage, and care of vote recorders.

The county election officials shall designate a person who shall have the custody of the vote recorders of the county when they are not in use at an election and shall provide for his compensation and for the safe storage and care of the vote recorders. All vote recorders when not in use shall be properly covered and stored in a suitable place or places.

HISTORY: 1962 Code Section 23-400.118; 1970 (56) 2022.



SECTION 7-13-1490. Regulations, instructions and forms.

The State Election Commission shall adopt and promulgate such regulations and instructions and design such forms as it may deem necessary to carry out the purposes of this article. A sufficient number of such regulations, instructions and forms shall be distributed to each county election commission using the voting and counting equipment authorized by the provisions of this article.

HISTORY: 1962 Code Section 23-400.119; 1970 (56) 2022.



SECTION 7-13-1500. Oath of person preparing or operating tabulating devices.

Any person who prepares or operates the tabulating devices in any election or preparatory thereto shall take an oath as a custodian and file in accordance with law.

HISTORY: 1962 Code Section 23-400.120; 1970 (56) 2022.



SECTION 7-13-1610. State Board of Voting Machine Commissioners.

The Board of State Canvassers shall, ex officio, constitute the State Board of Voting Machine Commissioners.

HISTORY: 1962 Code Section 23-401; 1952 Code Section 23-401; 1950 (46) 2059.



SECTION 7-13-1620. Voting system approval process.

(A) Before any kind of voting system, including an electronic voting system, is used at an election, it must be approved by the State Election Commission, which shall examine the voting system and make and file in the commission's office a report, attested to by the signature of the commission's executive director, stating whether, in the commission's opinion, the kind of voting system examined may be accurately and efficiently used by electors at elections, as provided by law. A voting system may not be approved for use in the State unless certified by a testing laboratory accredited by the Federal Election Assistance Commission as meeting or exceeding the minimum requirements of federal voting system standards.

(B) A person or company who requests an examination of any type of voting system shall pay a nonrefundable examination fee of one thousand dollars for a new voting system. A nonrefundable examination fee of five hundred dollars must be paid for an upgrade to any existing system. The State Election Commission may reexamine any voting system when evidence is presented to the commission that the accuracy or the ability of the system to be used satisfactorily in the conduct of elections is in question.

(C) A person or company who seeks approval for any type of voting system in this State shall file with the State Election Commission a list of all states or jurisdictions in which that voting system has been approved for use. This list must state how long the system has been used in the state; contain the name, address, and telephone number of that state or jurisdiction's chief election official; and disclose any reports compiled by state or local government concerning the performance of the system. The vendor is responsible for filing this information on an ongoing basis.

(D) A person or an individual who seeks approval for any type of voting system shall file with the State Election Commission copies of all contracts and maintenance agreements used in connection with the sale of the voting system. All changes to standard contracts and maintenance agreements must be filed with the State Election Commission.

(E) A person or company who seeks approval for any voting system shall conduct, under the supervision of the State Election Commission and any county election commission, a field test for any new voting system, as part of the certification process. The field test must involve South Carolina voters and election officials, and must be conducted as part of a scheduled primary, general, or special election. This test must be held in two or more precincts, and all costs relating to the use of the voting system must be borne by the vendor. The test must be designed to gauge voter reaction to the system, problems that voters have with the system, and the number of units required for the efficient operation of an election. The test also must demonstrate the accuracy of votes reported on the system.

(F) Before a voting system may be used in elections in the State, all source codes for the system must be placed in escrow by the manufacturer at the manufacturer's expense with the authority approved by the Federal Election Assistance Commission. These source codes must be available to the State Election Commission in case the company goes out of business, pursuant to court order, or if the State Election Commission determines that an examination of these source codes is necessary. The manufacturer shall place all updates of these source codes in escrow, and notify the State Election Commission that this requirement has been met.

(G) After a voting system is approved, an improvement or change in the system must be submitted to the State Election Commission for approval pursuant to this section. This requirement does not apply to the technical capability of a general purpose computer, reader, or printer used for election preparation or ballot tallying.

(H) If the State Election Commission determines that a voting system that was approved no longer meets the requirements of Title 7, the commission shall decertify that system. A decertified system must not be used in an election unless it is reapproved by the commission pursuant to the provisions of Title 7.

(I)(1) A vendor of any voting system that has been approved by the State Election Commission shall report in writing to the Director of the State Election Commission any decertification, ethical, or technical violations against the voting system in any state within ninety days after the decertification, ethical, or technical violations are issued by the other state. If the vendor does not provide evidence to the State Election Commission's satisfaction that the voting system deficiencies have been corrected to comply with the provisions of South Carolina law, then the voting system may be decertified.

(2) A vendor seeking the approval of a voting system by the State Election Commission shall report in writing to the Director of the State Election Commission any decertification, ethical, or technical violations issued against the voting system in any state that have occurred prior to or during the time the vendor seeks approval of the voting system by the State Election Commission. If the vendor does not provide evidence to the State Election Commission's satisfaction that the voting system deficiencies have been corrected to comply with the provisions of South Carolina law, then the voting system may not be approved.

(J) A member of the State Election Commission, county election commission, custodian, or member of a county governing body may not have a pecuniary interest in any voting system or in the manufacture or sale of any voting system.

HISTORY: 1962 Code Section 23-402; 1952 Code Section 23-402; 1950 (46) 2059; 1971 (57) 85; 1999 Act No. 103, Section 6, eff June 30, 1999; 2005 Act No. 63, Section 4, eff May 16, 2005.



SECTION 7-13-1640. Voting machine requirements.

(A) Any kind or type of voting machine may be approved by the State Board of Voting Machine Commissioners which is so constructed as to fulfill the following requirements. It shall:

(1) provide facilities for voting for all candidates of as many political parties or organizations as may make nominations of candidates at any election, for or against as many questions as may be submitted at any election, and at all general or special elections, permit the voter to vote for all of the candidates of one party or in part for the candidates of one or more parties;

(2) permit the voter to vote for as many persons for any office as he is lawfully entitled to vote for, but no more;

(3) prevent the voter from voting for the same person more than once for the same office;

(4) permit the voter to vote for or against any question he may have the right to vote on, but no other;

(5) if used at a primary election, be so equipped that all rows except those of the voter's party can be locked out by the managers of election by means of an adjustment on the outside of the machine;

(6) correctly register or record and accurately count all votes cast for any and all candidates and for or against all questions;

(7) be provided with a "protective counter" or "protective device" whereby any operation of the machine before or after the election will be detected;

(8) be provided with a counter which shows at all times during an election how many persons have voted;

(9) be provided with either an illustration or a mechanical model, illustrating the manner of voting on the machine, suitable for the instruction of voters; and

(10) ensure voting in absolute secrecy.

(B) A machine must be provided with a device for each party and for each nomination by petition for voting for presidential and vice-presidential candidates in one operation and listing the candidates by name and by party or indicating the candidate is nominated by petition.

(C) If approved after July 1, 1999, or if an upgrade in software, hardware, or firmware is submitted for approval as required by Section 7-13-1620(B), the voting system must be able to electronically transmit vote totals for all elections to the State Election Commission in a format and time frame specified by the commission.

HISTORY: 1962 Code Section 23-404; 1952 Code Section 23-404; 1950 (46) 2059; 1982 Act No. 419, Section 3, eff June 8, 1982; 1996 Act No. 316, Section 1, eff May 20, 1996; 1999 Act No. 103, Section 7, eff June 30, 1999.



SECTION 7-13-1650. Experimental use of voting machines.

The governing body of any county, city or town may provide for the experimental use at an election in one or more districts or precincts of a machine which it might legally adopt without a formal adoption thereof, and its use at such election shall be as valid for all purposes as if it had been legally adopted.

HISTORY: 1962 Code Section 23-405; 1952 Code Section 23-405; 1950 (46) 2059.



SECTION 7-13-1655. "Voting system" defined; State Election Commission duties.

(A) As used in this section, "voting system" means:

(1) the total combination of mechanical, electromechanical, or electronic equipment, including the software, firmware, and documentation required to program, control, and support the equipment that is used to:

(a) define ballots;

(b) cast and count votes;

(c) report or display election results; and

(d) maintain and produce audit trail information;

(2) the practices and associated documentation used to:

(a) identify system components and versions of these components;

(b) test the system during its development and maintenance;

(c) maintain records of system errors and defects;

(d) determine specific system changes to be made to a system after the initial qualification of the system; and

(e) make available materials to the voter, such as notices, instructions, forms, or paper ballots.

(B) The State Election Commission shall:

(1) either approve and adopt one voting system to be used by authorities charged by law with conducting elections, or approve and adopt multiple voting systems if the commission, in its discretion, determines not to adopt one voting system;

(2) support the authorities charged by law with conducting elections by providing basic level training for personnel in the operation of the voting system approved and adopted by the commission;

(3) support all aspects of creating the ballots and the database of the voting system that is approved and adopted; and

(4) comply with the provisions of Chapter 35 of Title 11 in procuring a voting system or systems, as defined in subsection (A).

HISTORY: 2005 Act No. 63, Section 1, eff May 16, 2005.



SECTION 7-13-1670. Demonstrations with machines for instruction of voters.

In any county, city or town in which voting machines are to be used, the commissioners of election or other electoral board may designate suitable and adequate times and places for the exhibition and demonstration of a voting machine containing sample ballots, showing the title of offices to be filled and, so far as practicable, the names of the candidates to be voted for at the next election for the purpose of giving instruction as to the use of a voting machine to all voters who may apply for it. No voting machine shall be used for such instruction after being prepared and sealed for use in an election. During such exhibition the counting mechanism of the voting machine shall be concealed from view.

HISTORY: 1962 Code Section 23-407; 1952 Code Section 23-407; 1950 (46) 2059.



SECTION 7-13-1680. Number of voting machines; type and use; repair; custody.

The governing body of any county or municipality providing voting machines at polling places for use at elections shall provide for each polling place at least one voting machine for each two hundred fifty registered voters or portion thereof or as near thereto as may be practicable. The machines shall be of the type approved as provided for in this title and shall be kept in complete and accurate working order and in proper repair. The machines may be used in such election districts or precincts in the county or municipality as the officials holding the election or conducting the primary may determine. The governing body of the county or municipality owning the machines shall have custody of such machines and other furniture or equipment of the polling places when not in use at an election.

HISTORY: 1962 Code Section 23-408; 1952 Code Section 23-408; 1950 (46) 2059; 1968 (55) 2316; 2000 Act No. 392, Section 5, eff August 1, 2000.



SECTION 7-13-1690. Employment and qualifications of custodians of voting machines.

For the purpose of placing ballots in the frames of a machine, putting it in order and setting, testing, adjusting and delivering the machine, the commissioners of election or other electoral board may employ one or more competent persons, to be known as the custodians of voting machines, who shall be fully competent, thoroughly instructed and sworn to perform their duties honestly and faithfully. For such purpose such persons shall be appointed and instructed at least thirty days before the election and shall be considered as election officers.

HISTORY: 1962 Code Section 23-409; 1952 Code Section 23-409; 1950 (46) 2059.



SECTION 7-13-1700. Instruction of managers and clerks in use of machines; appointment of manager or clerk in emergency.

Not more than thirty days before each primary or general election, the commissioners of election or other electoral board must instruct the managers and clerks appointed to serve in the election in the use of the machine and their duties in connection therewith; and the commissioners shall not permit a person to serve as a manager or clerk, if there are clerks, who is not fully qualified to conduct an election with the machine. However, nothing in this section may be construed to prevent the appointment of a person as a manager or clerk of election to fill a vacancy in an emergency.

HISTORY: 1962 Code Section 23-410; 1952 Code Section 23-410; 1950 (46) 2059; 1996 Act No. 434, Section 13, eff June 4, 1996.



SECTION 7-13-1710. Voting machine ballots; arrangement of nominations.

In every county, city or town providing voting machines, the commissioners of election shall furnish to the managers of election a sufficient number of ballots printed on clear white paper, of such form and size as will fit the ballot frames of the machines, the arrangement of the names of the candidates on such ballots to be prescribed by the commissioners of election. Party nominations shall be arranged on each voting machine either in columns or horizontal rows, as shall nominations by petition, and the captions of the various ballots on such machines shall be so placed as to indicate to the voter what push knob, key lever or other device is to be used or operated in order to vote for the candidate or candidates of his choice.

HISTORY: 1962 Code Section 23-411; 1952 Code Section 23-411; 1950 (46) 2059.



SECTION 7-13-1720. Unopposed candidates in primaries.

In any party primary in which voting machines shall be used in one or more voting precincts, the name of any unopposed candidate for nomination for any office shall be omitted from the ballot used in any such voting machine, and such unopposed candidate shall be declared to have received the total number of votes cast in such voting precinct.

HISTORY: 1962 Code Section 23-412; 1952 Code Section 23-412; 1950 (46) 2059.



SECTION 7-13-1730. Use of separate ballots on constitutional amendments and other public measures.

Nothing in this article shall be construed as prohibiting the use of a separate ballot for constitutional amendments and other public measures.

HISTORY: 1962 Code Section 23-413; 1952 Code Section 23-413; 1950 (46) 2059.



SECTION 7-13-1740. Sample or instruction ballots.

The commissioners of election or other electoral board of any county, city or town in which voting machines are used shall provide for each voting precinct in which such machines are used two sample ballots or instruction ballots, which shall be arranged in the form of a diagram of the entire front of the voting machine as it will appear after the official ballots are arranged therein or thereon for voting on election day. Such sample ballots shall be open to public inspection at such polling place during the day of election.

HISTORY: 1962 Code Section 23-414; 1952 Code Section 23-414; 1950 (46) 2059.



SECTION 7-13-1750. Preparation of machines for elections; party representatives may examine machines.

Before preparing a voting machine for an election at which candidates for more than one political party or candidates nominated by petition are to be voted for, written notice must be mailed to the chairman of the local committee of each of the political parties that have certified candidates, stating the time and place where the machines will be prepared. At this time, one representative of each of these political parties must be afforded an opportunity to see that the machines are in proper condition for use at the election. When a machine has been examined by these representatives, it must be locked or sealed with a numbered seal in their presence. The representatives must certify as to the numbers of the machines, that all counters are set at zero (000), as to the number registered on the protective counter, and the number on the seal. When a voting machine has been properly prepared for an election, it must be locked or sealed against voting, and any necessary seals or keys to the machine retained in the custody of the commissioners of election or other electoral board and delivered to the managers of election as provided in this chapter.

HISTORY: 1962 Code Section 23-415; 1952 Code Section 23-415; 1950 (46) 2059; 1996 Act No. 434, Section 14, eff June 4, 1996; 2000 Act No. 392, Section 6, eff August 1, 2000.



SECTION 7-13-1760. Commissioners of election shall see that machines and other equipment are in place and good order.

The commissioners of election or other electoral board, as the case may be, shall have the voting machines and all necessary furniture and equipment at the polling places before the time fixed for the opening of the polls, have the counters on the machines set at zero (000) and otherwise have the machines in good and proper order for use at such election.

HISTORY: 1962 Code Section 23-416; 1952 Code Section 23-416; 1950 (46) 2059.



SECTION 7-13-1770. Duties of managers prior to opening polls; when machines may not be used for voting purposes.

The managers of each election precinct at which a voting machine is to be used shall meet at the voting place at least forty-five minutes before the time set for the opening of the polls at each election and shall proceed to arrange within the guard rail the furniture, supplies, and voting machine or machines for the conduct of the election. At that time, the managers shall post at least two instruction cards conspicuously within the polling place. If not previously done, they shall arrange, in their proper place on or in the voting machine, the ballots prepared for such election. A sealed envelope shall be delivered to the managers of election at least thirty minutes before the time set for the opening of the polls on which shall be written or printed the number of the voting machine, the number of any respective seals, and the number registered on the protective counter device. This envelope shall not be opened until all of the managers of election for the precinct are present at the polling place and have examined the envelope to see that it has not been opened. The machines, upon preparation for voting by the managers, shall not be operated except by voters in voting. Before opening the polls, each manager shall examine the machines and see that no vote has been cast and that the counters register zero (000). If any counter is found not to register zero (000), the managers shall not use the machine for voting purposes and notify the commissioners of election.

HISTORY: 1962 Code Section 23-417; 1952 Code Section 23-417; 1950 (46) 2059; 2000 Act No. 392, Section 7, eff August 1, 2000.



SECTION 7-13-1780. Placement of voting machines in polling places.

At all elections at which voting machines are used the exterior of the voting machine and every part of the polling place shall be in plain view of the managers and clerks, if there be clerks of election. The voting machine shall be placed at least three feet from every wall or partition of the polling place and at least five feet from any table at which any of the election managers or clerks, if there be clerks, may be engaged or seated. The voting machine shall be so placed that the ballots on the face of the machine can be plainly seen by the managers of the election when not in use by voters. The managers of election shall not themselves be, or permit any other person to be, in any position or near any position that will permit them to see or ascertain how a voter votes or how he has voted.

HISTORY: 1962 Code Section 23-418; 1952 Code Section 23-418; 1950 (46) 2059.



SECTION 7-13-1790. Lights and screens.

Every voting machine shall be furnished with a lantern or other proper light, if necessary, to enable the voters while voting to read the ballots. All voting machines used in any election shall be provided with screen, hood or booth which shall conceal the voter and his action while voting.

HISTORY: 1962 Code Section 23-419; 1952 Code Section 23-419; 1950 (46) 2059.



SECTION 7-13-1800. Inspection of machines; covering of counter compartment shall be kept locked; attendance at voting places.

One of the managers of election may inspect the face of the machine after each voter has cast his vote, to see that the ballots on the face of the machine are in their proper places and that the machine has not been injured. During an election the door or other covering of the counter compartment of the machine shall not be unlocked or open or the counters exposed except for good and sufficient reasons, a statement of which shall be made and signed by the managers of election and attached to the returns of election. No person shall be permitted in or about the voting place except as otherwise provided by law in elections in which paper ballots and ballot boxes are used.

HISTORY: 1962 Code Section 23-420; 1952 Code Section 23-420; 1950 (46) 2059.



SECTION 7-13-1810. Instructions of voters by model machine at polling place.

For the instruction of voters on any election day, there shall be provided for each polling place either an illustration or a mechanically operated model of a portion of the face of the machine. The illustration or model shall be located on the table of one of the managers or in some other place accessible to the voters. Each voter so desiring shall, before entering the machine, be instructed regarding its operation on either the illustration or the model and the voter given an opportunity personally to operate the model. The voter's attention may also be called to the diagram of the face of the machine so that the voter may become familiar with the location of the questions and names of the offices and candidates.

HISTORY: 1962 Code Section 23-421; 1952 Code Section 23-421; 1950 (46) 2059; 1996 Act No. 316, Section 2, eff May 20, 1996.



SECTION 7-13-1820. Persons within guard rail; time permitted voters to vote.

After the opening of the polls, the managers of election shall not permit any voter or other person to pass within the guard rail until they ascertain that he or she is entitled to vote, in the manner required by Section 7-13-710, as the case may be, and only one voter at a time for each voting machine at the voting place shall be permitted to pass within or be within the guard rail to vote. No voter shall remain within the voting machine booth longer than three minutes, and if he shall refuse to leave it after the lapse of three minutes, he may be removed by the managers.

HISTORY: 1962 Code Section 23-422; 1952 Code Section 23-422; 1950 (46) 2059.



SECTION 7-13-1830. Instruction after voter has entered machine.

In case any voter, after entering the voting machine, shall ask for further instructions concerning the manner of voting, two of the managers shall give such instructions to him, but no manager or other election officer shall in any manner request or seek to persuade or induce any such voter to vote any particular ticket or for or against any particular candidate or for or against any particular amendment, question or proposition. After giving such instructions the managers shall, before the voter has voted, retire and such voter shall cast his ballot in secret.

HISTORY: 1962 Code Section 23-423; 1952 Code Section 23-423; 1950 (46) 2059.



SECTION 7-13-1840. Assistance may be given to voters.

The provisions of this Title relating to the assistance to be given to voters shall also apply where voting machines are used.

HISTORY: 1962 Code Section 23-424; 1952 Code Section 23-424; 1950 (46) 2059.



SECTION 7-13-1850. Write-in ballots.

Ballots voted for any person whose name does not appear on the machine as a nominated candidate for office are herein referred to as "write-in ballots." All write-in ballots voted shall be deposited, written or affixed in a single receptacle or device, and the elector may vote in or by such receptacle or device for one or more persons whose names do not appear upon the machine with or without the names of one or more persons whose names do so appear. A write-in ballot must be cast in its appropriate place on the machine or it shall be void and not counted.

HISTORY: 1962 Code Section 23-425; 1952 Code Section 23-425; 1950 (46) 2059.



SECTION 7-13-1860. Duty to protect machines against injury.

After the voting machines have been delivered to the polling places, it shall be the duty of the commissioners of election or other electoral board to provide ample protection against molestation or injury to the machines.

HISTORY: 1962 Code Section 23-426; 1952 Code Section 23-426; 1950 (46) 2059.



SECTION 7-13-1870. Procedure when voting machine becomes inoperative.

In case any voting machine used in any election district shall, during the time the polls are open, become injured so as to render it inoperative in whole or in part, the managers shall give immediate notice thereof to the commissioners of election or other electoral board, and such commissioners or other electoral board shall, if possible, substitute a machine in good order for the injured machine, and at the close of the polls the record of both machines shall be taken and the votes shown on their counters shall be added together in ascertaining the results of the election. If no other machine is available for use at such election and the injured one cannot be repaired in time to continue use thereof at such election, unofficial ballots made as nearly as possible in the form of the official ballots may be used, received by the managers of election, placed in a receptacle in such case to be provided by the election officials and counted with the votes registered on the voting machine, and the result shall be declared as though there had been no accident to the voting machine. The ballots thus voted shall be preserved and returned with the statement of canvass with a certificate setting forth how and why they were voted.

HISTORY: 1962 Code Section 23-427; 1952 Code Section 23-427; 1950 (46) 2059.



SECTION 7-13-1880. Canvass and return of vote; return of provisional and failsafe ballots.

As soon as the polls of election are closed, the managers shall immediately lock or seal the voting machine against further voting and open the counter compartment in the presence of all persons who may be lawfully present at the time giving full view to the results, and they shall canvass and announce the results, including the votes recorded for each office on the independent ballots. They shall also announce the vote upon every amendment, proposition, or question voted upon, as provided by Section 7-13-110. The vote as registered shall be duly certified and sworn to and returned and filed as provided in this title for returning and filing election returns. No tally sheets or return blanks, as required by law for use in voting precincts in which paper ballots are used, need be furnished or used when voting machines are used, and no ballots need to be returned with the machine results except the provisional and failsafe ballots.

HISTORY: 1962 Code Section 23-428; 1952 Code Section 23-428; 1950 (46) 2059; 2000 Act No. 392, Section 8, eff August 1, 2000.



SECTION 7-13-1890. Machines shall remain locked after election; certification of managers or election; verification of results of election.

A sealed envelope having endorsed thereon a certificate of the managers of election stating the number of the machine, the voting precinct, the numbers on the seals, and the number on the protective counter and containing all used seals for this election shall be returned and delivered by one of the managers of the election to the commissioners or other electoral board from whom the envelope was received. After being locked or sealed by the managers of election, the voting machines shall remain locked or sealed for as long as may be necessary or advisable because of any contest of the result of the election, except as may be necessary to prepare the machines for another election and except that they may be opened and all data examined by the authority responsible for conducting the election in order to ascertain or verify the machine results of the election; however, this examination may be conducted only if all candidates in an affected race, or their representatives, are notified and given an opportunity to be present, or upon the order of a court of competent jurisdiction.

HISTORY: 1962 Code Section 23-429; 1952 Code Section 23-429; 1950 (46) 2059; 2000 Act No. 392, Section 9, eff August 1, 2000.



SECTION 7-13-1900. Use of voting machines for primary elections.

If in any county, city or town voting machines shall have been provided under the provisions of this article for use at general and special elections, such machines shall be used at primary elections in such county, city or town. When so used all provisions of this article applying to their use at general or special elections shall apply, so far as applicable, to the use of such voting machines at such primary elections.

HISTORY: 1962 Code Section 23-430; 1952 Code Section 23-430; 1950 (46) 2059.



SECTION 7-13-1910. Possession of voting machine key by unauthorized person.

Any unauthorized person found in possession of any voting machine key shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than twenty-five nor more than five hundred dollars and imprisoned in jail not less than ten nor more than ninety days, or both so fined and imprisoned, in the discretion of the court.

HISTORY: 1962 Code Section 23-432; 1952 Code Section 23-432; 1950 (46) 2059.



SECTION 7-13-1920. Tampering with voting machine.

Any person who wilfully tampers with or attempts to tamper with, disarrange, deface or impair, in any manner whatsoever, or destroy any such voting machine while it is in use at any election or who shall, after such machine is locked in order to preserve the registration or record of any election made by it, tamper with or attempt to tamper with such machine or who instigates, aids or abets any other person in any case herein mentioned, with intent to destroy or change the record of votes on a voting machine, shall be guilty of a misdemeanor and, upon conviction thereof, shall be imprisoned for not less than three months nor more than three years.

HISTORY: 1962 Code Section 23-433; 1952 Code Section 23-433; 1950 (46) 2059; 1960 (51) 1602.



SECTION 7-13-1930. Other provisions of this Title applicable to use of voting machines.

All of the provisions of this Title not inconsistent with the provisions of this article shall apply with full force and effect to elections in counties, cities and towns adopting and using voting machines.

HISTORY: 1962 Code Section 23-431; 1952 Code Section 23-431; 1950 (46) 2059.



SECTION 7-13-2110. Authorization of simplified or more detailed explanation of proposed constitutional amendments.

In addition to all other requirements of law and the Constitution of this State, when any proposed amendment to the Constitution is submitted to the electorate for approval or disapproval in the general election and the proposed amendment is of such nature that it might not be clearly understood by the voters, a simplified or, when appropriate, more detailed explanation of the meaning and effect of such amendment shall be placed upon the ballot along with the proposed amendment question. When mechanical devices for voting are used, printed copies of such explanation shall be made available at each voting precinct. The provisions of this section shall apply only to statewide amendments.

HISTORY: 1975 (59) 246.



SECTION 7-13-2120. Constitutional Ballot Commission.

To establish an agency to determine whether or not a proposed constitutional amendment requires a simplified or more detailed explanation as provided for in Section 7-13-2110, there is hereby created the Constitutional Ballot Commission composed of the Attorney General, the Director of the State Election Commission and the Director of the Legislative Council. Prior to the printing of ballots in each general election year in which proposed constitutional amendments are voted upon, the Commission shall meet at the call of the Attorney General and:

(1) Consider each proposed amendment and make a determination as to whether or not a simplified or more detailed explanation is necessary or appropriate; and

(2) In those cases where it is determined that an explanation is deemed necessary or appropriate, phrase such explanation and submit it to the State Election Commission under the signatures of at least a majority of the ballot commissioners. The Election Commission shall arrange for the placement of amendment explanations on ballots and make them available to the news media, upon request, at least ten days prior to the general election.

HISTORY: 1975 (59) 246.



SECTION 7-13-2130. Jurisdiction of proceedings challenging explanations.

The State Supreme Court shall have exclusive and original jurisdiction in any proceeding challenging the amendment explanations prepared by the Ballot Commission.

HISTORY: 1975 (59) 246.



SECTION 7-13-2210. General or special election.

If any general election or special election, other than a nonpartisan municipal election, results in a tie vote and no candidate withdraws, the election officials who conducted the tie election shall conduct a runoff election to break the tie two weeks following the tie election. In the tie-breaking runoff, the laws of this State apply, mutatis mutandi. If the date for the tie-breaking runoff falls on a legal holiday, it must be held on the same day of the first week following which is not a legal holiday.

HISTORY: 1988 Act No. 364, Section 2, eff March 14, 1988.



SECTION 7-13-2220. Primary election.

If any primary election, other than a nonpartisan municipal primary election, results in a tie vote and no candidate withdraws, the party officials shall conduct a runoff election to break the tie two weeks following that election. In the tie-breaking election, the laws of this State apply, mutatis mutandi. If the date for the tie-breaking runoff election falls on a legal holiday, it must be held on the same day of the first week following which is not a legal holiday. If a tie-breaking runoff election is required, any remaining primary elections required are postponed for two weeks. If the date for a postponed election falls on a legal holiday, it must be set for the same day of the first week following which is not a legal holiday.

HISTORY: 1988 Act No. 364, Section 2, eff March 14, 1988.






CHAPTER 15 - ABSENTEE REGISTRATION AND VOTING

SECTION 7-15-10. Duties of State Election Commission.

The State Election Commission is responsible for carrying out the provisions of Article 3 and Article 5 of this chapter. The commission may promulgate regulations, and must have drafted, printed, and distributed all forms that are required to make it possible for persons listed in Section 7-15-320 to vote by absentee ballot in primary, general, and special elections. Regulations promulgated pursuant to this section must be promulgated in accordance with the Administrative Procedures Act.

HISTORY: 1962 Code Section 23-450.3; 1975 (59) 263; 1962 Code Section 23-449.13; 1976 Act No. 479 Section 2; 1982 Act No. 280, Section 1, eff February 24, 1982; 1996 Act No. 434, Section 15, eff June 4, 1996.



SECTION 7-15-20. Construction.

HISTORY: 1962 Code Section 23-450.4; 1975 (59) 263; 1962 Code Section 23-449.14; 1976 Act No. 479 Section 2; 1982 Act No. 280, Section 1, eff February 24, 1982.



SECTION 7-15-110. Persons qualified to register to vote by absentee ballot.

The following persons are qualified to register to vote using the Standard Form 76, or any subsequent form replacing it, provided by the federal government:

(1) members of the Armed Forces of the United States;

(2) members of the Merchant Marine of the United States;

(3) a person serving with the American Red Cross or the United Service Organizations (USO) attached to and serving with the Armed Forces of the United States outside of the county of his residence in South Carolina;

(4) members or employees of any department of the United States Government serving overseas;

(5) a citizen of the United States residing outside the United States:

(a) if he last resided in South Carolina immediately before his departure from the United States;

(b) if he could have met all qualifications to vote in federal elections in South Carolina even though while residing outside the United States he does not have a place of abode or other address in South Carolina; even if his intent to return to South Carolina may be uncertain, as long as he has complied with all applicable South Carolina qualifications and requirements which are consistent with the Uniformed And Overseas Absentee Voting Act (Public Law 99-410).

HISTORY: 1962 Code Section 23-445; 1975 (59) 263; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Sections 1, 2, eff January 27, 1984; 1988 Act No. 422, Section 5, eff March 28, 1988; 1996 Act No. 434, Section 16, eff June 4, 1996.



SECTION 7-15-120. Registration forms.

Persons listed in Section 7-15-110, their spouses, and dependents residing with them, may register by using either federal Standard Form 76, or any subsequent form replacing it issued by the federal government. In order to be registered, either form must reach the county board of registration not later than thirty days before the election.

HISTORY: 1962 Code Section 23-446; 1975 (59) 263; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Section 3, eff January 27, 1984; 1986 Act No. 407, Sections 2, 3, eff May 12, 1986; 1994 Act No. 365, Section 2, eff May 3, 1994; 1996 Act No. 434, Section 17, eff June 4, 1996.



SECTION 7-15-175. Article shall not be construed as allowing registration after books have been closed.

Except as provided in Section 7-5-150, nothing in this article shall be construed as allowing registration under the provisions of this article after the registration books have been closed as required by Section 7-5-150 and 7-5-220.

HISTORY: 1962 Code Section 23-450.1; 1975 (59) 263; 1962 Code Section 23-449.3; 1976 Act No. 479 Section 2; 1982 Act No. 280, Section 1, eff February 24, 1982; 1996 Act No. 222, Section 2, eff February 12, 1996.



SECTION 7-15-200. Furnishing of election materials to persons requesting absentee ballots.

Upon receipt of the list of names the county committee, the commissioners of election or other persons responsible for the conduct of the election shall, as soon as the ballots to be used in the election are delivered to them, mail at his absentee address, in one envelope, the following items to each person qualified to receive an absentee ballot and who has requested an absentee ballot:

(1) One of each ballot to be used in the election;

(2) A copy of the oath set forth in Section 7-15-220;

(3) Printed instructions as to the marking, folding and return of each ballot and as to the signing and return of the oath;

(4) A return-addressed envelope for the return of the ballots and the oath to the commissioners of election;

(5) Any additional oath, instructions or information necessary to enable such absentee ballot applicant to execute and return a ballot legally acceptable by the officials charged with conducting such election.

HISTORY: 1962 Code Section 23-449.6; 1976 Act No. 479 Section 2.



SECTION 7-15-210. Specifications for return-addressed envelopes.

The return-addressed envelope required by item (4) of Section 7-15-200 to be sent to each absentee ballot applicant shall have printed on its face in the upper left hand corner the words "Absentee ballots for __________ County, __________ (county seat), South Carolina." All blanks on the face of the envelope shall be filled in by the commissioners of election prior to the mailing of the ballot to the absentee ballot applicant. On the back shall appear blanks which the voter shall fill in with his name and address. The envelope shall be of such thickness as to make it impossible to read any of its contents without opening the envelope. When the ballot is for use in a primary election the return-addressed envelope referred to herein and in Section 7-15-200 shall be changed appropriately to insure its return to the proper county committee.

HISTORY: 1962 Code Section 23-449.7; 1976 Act No. 479 Section 2.



SECTION 7-15-220. Signing and witnessing of oath of absentee ballot applicant; exception.

(A) The oath, a copy of which is required by Section 7-15-200(2) to be sent each absentee ballot applicant and which is required by Section 7-15-230 to be returned with the absentee ballot applicant's ballot, shall be signed by the absentee ballot applicant and witnessed. The oath shall be in the following form:

"I hereby swear (or affirm) that I am duly qualified to vote at this election according to the Constitution of the State of South Carolina, that I have not voted during this election, that the ballot or ballots with which this oath is enclosed is my ballot and that I have received no assistance in voting my ballot that I would not have been entitled to receive had I voted in person at my voting precinct."

____________________________________

Signature of Voter

Dated on this ______ day of ____________ 20 ___

____________________

Signature of Witness

____________________

Address of Witness

(B) Qualified voters under the Uniformed and Overseas Citizens Absentee Voters Act are exempt from witness requirements in subsection (A).

HISTORY: 1962 Code Section 23-449.8; 1976 Act No. 479 Section 2; 2011 Act No. 43, Section 6, eff upon contingency, see editor's note, (approved June 7, 2011).



SECTION 7-15-230. Marking and return of ballot; ballot shall not be counted unless oath signed and ballot returned prior to closing of polls.

Upon receipt of the ballot or ballots the absentee ballot applicant shall mark each ballot on which he wishes to vote, fold it so that its contents cannot be distinguished without unfolding it and mail it in compliance with the instructions received by him with the ballot. Enclosed with the ballot or ballots shall be the oath set forth in Section 7-15-220. No ballot shall be counted unless the oath is properly signed and enclosed therewith nor shall any ballot be counted which is received by the commissioners of election or other officials charged with the conduct of the election after time for closing of the polls, and the printed instructions required by item (3) of Section 7-15-200 to be sent each absentee ballot applicant shall notify him that his vote will not be counted in either of these events.

HISTORY: 1962 Code Section 23-449.9; 1976 Act No. 479 Section 2.



SECTION 7-15-260. Responsibilities of political parties conducting municipal primary; expenses.

Any political party conducting a municipal primary in this State is responsible for carrying out the provisions of this article by making ballots and election material available so that the persons named in Section 7-15-320 may be enabled to vote in these primary elections subject to the rules and regulations of the political party. All expenses incurred by any political party in conducting elections subject to the provisions of this article must be borne by the political party.

HISTORY: 1962 Code Section 23-449.12; 1976 Act No. 479 Section 2; 1996 Act No. 434, Section 18, eff June 4, 1996.



SECTION 7-15-310. Definitions.

As used in this article:

(1) The term "members of the Armed Forces of the United States" means members of the United States Army, the United States Navy, the United States Marine Corps, the United States Air Force, the United States Coast Guard, or any of their respective components.

(2) The term "members of the Merchant Marine of the United States" means all officers and men engaged in maritime service on board ships.

(3) The term "students" means all persons residing outside of the counties of their respective residences, enrolled in an institution of learning.

(4) The term "physically disabled person" means a person who, because of injury or illness, cannot be present in person at his voting place on Election Day.

(5) The term "registration form" means Standard Form 76, or any subsequent form replacing it, authorized by the federal government or the state form described in Section 7-15-120.

(6) The term "persons in employment" means those persons who by virtue of their employment obligations are unable to vote in person.

(7) The term "authorized representative" means a registered elector who, with the voter's permission, acts on behalf of a voter unable to go to the polls because of illness or disability resulting in his confinement in a hospital, sanatorium, nursing home, or place of residence, or a voter unable because of a physical handicap to go to his polling place or because of such handicap unable to vote at his polling place due to existing architectural barriers which deny him physical access to the polling place, voting booth, or voting apparatus or machinery. Under no circumstance shall a candidate or a member of a candidate's paid campaign staff or volunteers reimbursed for the time they expend on campaign activity be considered an "authorized representative" of an elector desiring to vote by absentee ballot.

(8) The term "immediate family" means a person's spouse, parents, children, brothers, sisters, grandparents, grandchildren, and mothers-in-law, fathers-in-law, brothers-in-law, sisters-in-law, sons-in-law, and daughters-in-law.

(9) The term "overseas citizen" means a citizen of the United States residing outside of the United States as specified by Section 7-15-110.

HISTORY: 1962 Code Section 23-441; 1953 (48) 423; 1966 (54) 2376; 1973 (58) 73; 1975 (59) 815; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No; 266, Sections 5, 6, eff January 27, 1984; 2000 Act No. 392, Section 10, eff August 1, 2000.



SECTION 7-15-320. Persons qualified to vote by absentee ballot.

(A) A qualified elector in any of the following categories must be permitted to vote by absentee ballot in all elections when he is absent from his county of residence on election day during the hours the polls are open, to an extent that it prevents him from voting in person:

(1) students, their spouses, and dependents residing with them;

(2) members of the Armed Forces and Merchant Marines of the United States, their spouses, and dependents residing with them;

(3) persons serving with the American Red Cross or with the United Service Organizations (USO) who are attached to and serving with the Armed Forces of the United States, their spouses, and dependents residing with them;

(4) governmental employees, their spouses, and dependents residing with them;

(5) persons on vacation (who by virtue of vacation plans will be absent from their county of residence on election day); or

(6) overseas citizens.

(B) A qualified elector in any of the following categories must be permitted to vote by absentee ballot in all elections, whether or not he is absent from his county of residence on election day:

(1) physically disabled persons;

(2) persons whose employment obligations require that they be at their place of employment during the hours that the polls are open and present written certification of that obligation to the county registration board;

(3) certified poll watchers, poll managers, county voter registration board members and staff, county and state election commission members and staff working on election day;

(4) persons attending sick or physically disabled persons;

(5) persons admitted to hospitals as emergency patients on the day of an election or within a four-day period before the election;

(6) persons with a death or funeral in the family within a three-day period before the election;

(7) persons who will be serving as jurors in a state or federal court on election day;

(8) persons sixty-five years of age or older; or

(9) persons confined to a jail or pretrial facility pending disposition of arrest or trial.

HISTORY: 1962 Code Section 23-442; 1953 (48) 423; 1960 (51) 1598; 1966 (54) 2376; 1975 (59) 815; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Section 7, eff January 27, 1984; 1987 Act No. 130 Section 1, eff June 3, 1987; 1989 Act No. 48, Section 1, eff April 6, 1989; 1989 Act No. 193, Section 2, eff June 20, 1989; 1992 Act No. 489, Section 1, eff July 1, 1992; 1994 Act No. 365, Section 3, eff May 3, 1994; 1995 Act No. 80, Section 1, eff June 12, 1995; 1996 Act No. 434, Section 19, eff June 4, 1996; 1997 Act No. 25, Section 1, eff upon approval (became law without the Governor's signature on May 22, 1997); 2011 Act No. 43, Section 8, eff upon contingency, see editor's note, (approved June 7, 2011).



SECTION 7-15-330. Time of application for absentee ballot; application in person.

To vote by absentee ballot, a qualified elector or a member of his immediate family must request an application to vote by absentee ballot in person, by telephone, or by mail from the county registration board, or at an extension office of the board of registration as established by the county governing body, for the county of the voter's residence. A person requesting an application for a qualified elector as the qualified elector's authorized representative must request an application to vote by absentee ballot in person or by mail only and must himself be a registered voter and must sign an oath to the effect that he fits the statutory definition of a representative. This signed oath must be kept on file with the board of registration until the end of the calendar year or until all contests concerning a particular election have been finally determined, whichever is later. A candidate or a member of a candidate's paid campaign staff, including volunteers reimbursed for time expended on campaign activity, is not allowed to request applications for absentee voting for any person designated in this section unless the person is a member of the immediate family. A request for an application to vote by absentee ballot may be made anytime during the calendar year in which the election in which the qualified elector desires to be permitted to vote by absentee ballot is being held. However, completed applications must be returned to the county registration board in person or by mail before 5:00 p.m. on the fourth day before the day of the election. Applications must be accepted by the county board of registration until 5:00 p.m. on the day immediately preceding the election for those who appear in person and are qualified to vote absentee pursuant to Section 7-15-320. A member of the immediate family of a person who is admitted to a hospital as an emergency patient on the day of an election or within a four-day period before the election may obtain an application from the registration board on the day of an election, complete it, receive the ballot, deliver it personally to the patient who shall vote, and personally carry the ballot back to the board of registration. The board of registration shall serially number each absentee ballot application form and keep a record book in which must be recorded the number of the form, the name, home address, and absentee mailing address of the person for whom the absentee ballot application form is requested; the name, address, voter registration number, and relationship of the person requesting the form, if other than the applicant; the date upon which the form is requested; and the date upon which the form is issued. This information becomes a public record at 9:00 a.m. on the day immediately preceding the election, except that forms issued for emergency hospital patients must be made public by 9:00 a.m. on the day following an election. A person who violates the provisions of this section is subject to the penalties provided in Section 7-25-170.

HISTORY: 1962 Code Section 23-443; 1953 (48) 423; 1960 (51) 1598; 1971 (57) 85; 1975 (59) 815; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Section 8, eff January 27, 1984; 1988 Act No. 422, Section 6, eff March 28, 1988; 1989 Act No. 193, Section 3, eff June 20, 1989.



SECTION 7-15-340. Form of application for absentee ballot.

The application required in Section 7-15-330 to be submitted to these election officials must be in a form prescribed and distributed by the State Election Commission; except that persons listed in Section 7-15-320(2), (3), (6), and (10) may use Standard Form 76, or any subsequent form replacing it, provided by the federal government as a simultaneous request for registration and an absentee ballot or a request for an absentee ballot if already registered.

The application must contain the following information: name, registration certificate number, address, absentee address, election of ballot request, election date, runoff preference, party preference, reason for request, oath of voter, and voter's signature.

The oath must be as follows: "I do swear or affirm that I am a qualified elector, that I am entitled to vote in this election, and that I will not vote again during this election. The information above is true in all respects, and I hereby apply for an absentee ballot for the reason indicated above." Any person who fraudulently applies for an absentee ballot in violation of this section, upon conviction, must be punished in accordance with Section 7-25-20.

HISTORY: 1962 Code Section 23-444; 1953 (48) 423; 1971 (57) 85; 1975 (59) 815; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Section 9, eff January 27, 1984; 1984 Act No. 402, Section 2, eff May 24, 1984; 1989 Act No. 48, Section 1, eff April 6, 1989; 1990 Act No. 356, Section 1, eff March 19, 1990; 1992 Act No. 489, Section 2, eff July 1, 1992; 1994 Act No. 365, Section 4, eff May 3, 1994; 1995 Act No. 80, Section 2, eff June 12, 1995; 1996 Act No; 434, Section 20, eff June 4, 1996; 2004 Act No. 236, Section 1, eff May 24, 2004.



SECTION 7-15-360. Furnishing ballots and envelopes.

The board of registration of each county must be furnished by the commissioners of election of the county or the county committee for each political party holding a primary, a sufficient number of ballots and envelopes not to exceed fifteen percent of the number of registered voters in that county to enable the board of registration to deliver these materials to qualified electors who desire to vote by absentee ballot. If an absentee ballot is not available at the time the voter requests it, the board of registration must provide a blank ballot to allow the voter to write in his: (1) selections of candidates; (2) selection of party, if he wishes to vote a straight party ticket; and (3) support or opposition of any ballot measure.

HISTORY: 1982 Act No. 280, Section 1, eff February 24, 1982; 1996 Act No. 434, Section 21, eff June 4, 1996.



SECTION 7-15-365. Ballots and instructions furnished by county board of registration.

The board of registration of each county must be furnished by the municipal election commission of each municipality holding an election or the executive committee of a municipal party holding a primary, a sufficient number of ballots, envelopes, and instructions to the absentee voter not to exceed fifteen percent of the number of registered voters in the municipality and sufficient postage to enable the board of registration to deliver materials to qualified electors desiring to vote by absentee ballot. The envelope required by item (4) of Section 7-15-370 must bear the return address of the county board of registration. If an absentee ballot is not available at the time the voter requests it, the board of registration must provide a blank ballot to allow the voter to write in his: (1) selections of candidates; (2) selection of party, if he wishes to vote a straight party ticket; and (3) support or opposition of any ballot measure.

HISTORY: 1984 Act No. 266, Section 10, eff January 27, 1984; 1996 Act No. 434, Section 22, eff June 4, 1996.



SECTION 7-15-370. Furnishing ballots and envelopes; duties of county registration board.

Upon receipt of the ballots and envelopes, the county registration board must, as soon as possible, furnish the following items to each person qualified to receive an absentee ballot and who has validly completed a written application for an absentee ballot:

(1) one of each ballot to be used in the election;

(2) printed instructions as to the marking, folding, and return of each ballot and as to the signing (and return) of the oath;

(3) an envelope marked 'Ballot Herein' in which all completed ballots are to be placed;

(4) a return-addressed envelope imprinted on the back with the oath set forth in Section 7-15-385 to be used for the return of the unmarked envelope (and enclosed ballots) to the board of registration;

(5) any additional oath, instructions, or information necessary to enable the absentee ballot applicant to execute and return a ballot legally acceptable by the officials charged with conducting the election.

The board of registration must record in the record book required by Section 7-15-330 to be kept by the board the date these materials are requested by written application and the date they are issued to the qualified elector. Election materials which are mailed must be sent to the voter's absentee mailing address.

If absentee ballots are not available at the time the voter requests one, the board of registration must provide a blank ballot to allow the voter to write in his: (1) selections of candidates; (2) selection of party, if he wishes to vote straight party ticket; and (3) support or opposition of any ballot measure.

HISTORY: 1982 Act No. 280, Section 1, eff February 24, 1982; 1990 Act No. 357, Section 5, eff March 19, 1990; 1996 Act No. 434, Section 23, eff June 4, 1996.



SECTION 7-15-375. Return envelope for absentee ballot.

The return-addressed envelope required by item (4) of Section 7-15-370 to be sent to each absentee ballot applicant shall have printed on its face in the upper left hand corner the words 'Absentee ballots for __________ County, __________ (county seat), South Carolina.' All blanks on the face of the envelope shall be filled in by the county board of registration prior to the issuance of the ballot to the absentee ballot applicant. On the back shall appear blanks which the voter shall fill in with his name and address.

HISTORY: 1982 Act No. 280, Section 1, eff February 24, 1982.



SECTION 7-15-380. Oath of absentee ballot applicant; exception.

(A) The oath, which is required by Section 7-15-370 to be imprinted on the return-addressed envelope, furnished each absentee ballot applicant, must be signed by the absentee ballot applicant and witnessed. The address of the witness shall appear on the oath. In the event the voter cannot write because of a physical handicap or illiteracy, the voter must make his mark and have the mark witnessed by someone designated by the voter. The oath must be in the following form:

"I hereby swear (or affirm) that I am duly qualified to vote at this election according to the Constitution of the State of South Carolina, that I have not voted during this election, that the ballot or ballots contained in this envelope is my ballot and that I have received no assistance in voting my ballot that I would not have been entitled to receive had I voted in person at my voting precinct."

____________________________________

Signature of Voter

Dated on this ______ day of ____________ 20 ___

____________________

Signature of Witness

____________________

Address of Witness

(B) Qualified voters under the Uniformed and Overseas Citizens Absentee Voters Act are exempt from witness requirements in subsection (A).

HISTORY: 1982 Act No. 280, Section 1, eff February 24, 1982; 1996 Act No. 416, Section 1, eff June 4, 1996; 2011 Act No. 43, Section 7, eff upon contingency, see editor's note, (approved June 7, 2011).



SECTION 7-15-385. Marking ballot; return; records; storage.

Upon receipt of the ballot or ballots, the absentee ballot applicant must mark each ballot on which he wishes to vote and place each ballot in the single envelope marked "Ballot Herein" which in turn must be placed in the return-addressed envelope. The applicant must then return the return-addressed envelope to the board of registration by mail, by personal delivery, or by authorizing another person to return the envelope for him. The authorization must be given in writing on a form prescribed by the State Election Commission and must be turned in to the board of registration at the time the envelope is returned. The voter must sign the form, or in the event the voter cannot write because of a physical handicap or illiteracy, the voter must make his mark and have the mark witnessed by someone designated by the voter. The authorization must be preserved as part of the record of the election, and the board of registration must note the authorization and the name of the authorized returnee in the record book required by Section 7-15-330. A candidate or a member of a candidate's paid campaign staff including volunteers reimbursed for time expended on campaign activity is not permitted to serve as an authorized returnee for any person unless the person is a member of the voter's immediate family as defined in Section 7-15-310. The oath set forth in Section 7-15-380 must be signed and witnessed on each returned envelope. The board of registration must record in the record book required by Section 7-15-330 the date the return-addressed envelope with witnessed oath and enclosed ballot or ballots is received by the board. The board must securely store the envelopes in a locked box within the office of the registration board.

HISTORY: 1982 Act No. 280, Section 1, eff February 24, 1982; 1987 Act No. 59 Section 1, eff April 28, 1987; 1996 Act No. 416, Section 2, eff June 4, 1996.



SECTION 7-15-390. Absentee balloting in primary and special elections; municipal elections.

Absentee balloting in the primary, special, and municipal elections must be in accordance with the provisions of Title 7.

HISTORY: 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Section 11, eff January 27, 1984.



SECTION 7-15-395. Responsibilities of political parties; expenses.

Any political party conducting a primary in this State is responsible for carrying out the provisions of this article by making ballots and election material available so that the persons named in Section 7-15-320 may be enabled to vote in primary elections. All expenses incurred by any political party in conducting elections subject to the provisions of this article shall be borne by such political party.

HISTORY: 1982 Act No. 280, Section 1, eff February 24, 1982.



SECTION 7-15-400. Applications for, and issuance of, special write-in absentee ballots; alternate submission of federal write-in absentee ballot.

(A) A qualified elector of this State who is eligible to vote as provided by the Uniformed and Overseas Citizens Absentee Voting Act, set forth in the United States Code, Title 42, Section 1973ff, et seq., may apply not earlier than ninety days before an election for a special write-in absentee ballot. This ballot must be used for each general and special election and primaries for federal offices, statewide offices, and members of the General Assembly.

(B) The application for a special write-in absentee ballot may be made on the federal postcard application form, or its electronic equivalent or on a form prescribed by the State Election Commission.

(C) In order to qualify for a special write-in absentee ballot, the voter must state that he is unable to vote by regular absentee ballot or in person due to requirements of military service or due to living in isolated areas or extremely remote areas of the world. This statement may be made on the federal postcard application or on a form prepared by the State Election Commission and supplied and returned with the special write-in absentee ballot.

(D) Upon receipt of this application, the County Board of Registration shall issue the special write-in absentee ballot which must be prescribed and provided by the State Election Commission. The ballot shall list the offices for election in the general election. It may list the candidates for office if known at the time of election. This ballot shall permit the elector to vote by writing in a party preference for each federal, state, and local office, the names of specific candidates for each federal, state, and local office, or the name of the person whom the voter prefers for each office.

(E) A qualified elector may alternatively submit a federal write-in absentee ballot for any federal, state, or local office or state or local ballot measure.

HISTORY: 1986 Act No. 407, Section 4, eff May 12, 1986; 2011 Act No. 43, Section 2, eff upon contingency, see editor's note, (approved June 7, 2011).



SECTION 7-15-405. Voters eligible to vote under Uniformed and Overseas Citizens Absentee Voting Act; absentee instant runoff ballots for second primaries.

(A) For the qualified electors of this State who are eligible to vote as provided by the Uniformed and Overseas Citizens Absentee Voting Act, set forth in the United States Code, Title 42, Section 1973ff, et seq., an absentee ballot with an absentee instant runoff ballot for each potential second primary must be sent to the elector at least forty-five days prior to the primary election.

(B) The absentee instant runoff ballots for second primaries must be prepared by the authority charged with conducting the election.

(C) The absentee instant runoff ballot for a second primary shall permit the elector to vote his order of preference for each candidate for each office by indicating a rank next to the candidate's name on the ballot. However, the elector shall not be required to indicate his preference for more than one candidate on the ballot if he so chooses.

(D) The special absentee ballot shall be designated as an "absentee instant runoff ballot" and be clearly distinguishable from the regular absentee ballot.

(E) Instructions explaining the absentee instant runoff voting process must be provided with the ballot to the qualified elector.

(F) The State Election Commission shall promulgate regulations necessary for the implementation of this section.

HISTORY: 2006 Act No. 253, Section 2, eff March 24, 2006; 2011 Act No. 43, Section 3, eff upon contingency, see editor's note, (approved June 7, 2011).



SECTION 7-15-406. Ballots to be sent to qualified electors under Uniformed and Overseas Citizens Absentee Voting Act; timing.

For the qualified electors of this State who are eligible to vote as provided by the Uniformed and Overseas Citizens Absentee Voting Act, set forth in the United States Code, Title 42, Section 1973ff, et seq., an absentee ballot must be sent to the elector at least forty-five days prior to any election. If a qualified elector requests a ballot within the forty-five day period before an election, an absentee ballot must be sent to the elector no later than the close of the next business day following receipt of the request.

HISTORY: 2011 Act No. 43, Section 4, eff upon contingency, see editor's note, (approved June 7, 2011).



SECTION 7-15-410. Absentee voting precinct shall be established in each county; location.

In each county there must be established an absentee voting precinct located in the office of the county board of registration. The county election commission, municipal election commission, county committee for each political party, or executive committee of each municipal party in the case of primary elections is responsible for the tabulation and reporting of ballots at the absentee voting precinct. The absentee ballots must remain in the custody of the county board of registration until transferred to the county election commission, municipal election commission, county committee for each political party or executive committee of each municipal party for the purpose of tabulation and reporting as provided in Section 7-15-420.

HISTORY: 1962 Code Section 23-450.1; 1971 (57) 97; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Section 12, eff January 27, 1984.



SECTION 7-15-420. Receipt, tabulation and reporting of absentee ballots.

The county election commission, municipal election commission, or executive committee of each municipal party in the case of municipal primary elections is responsible for the tabulation and reporting of absentee ballots. At 9:00 a.m. on election day, the managers appointed pursuant to Section 7-13-70, and in the presence of any watchers who have been appointed pursuant to Section 7-13-860, may begin the process of examining the return-addressed envelopes that have been received by the county registration board making certain that each oath has been properly signed and witnessed and includes the address of the witness. All return- addressed envelopes received by the county registration board before the time for closing the polls must be examined in this manner. A ballot may not be counted unless the oath is properly signed and witnessed nor may any ballot be counted which is received by the county registration board after time for closing of the polls. The printed instructions required by Section 7-15-370(2) to be sent each absentee ballot applicant must notify him that his vote will not be counted in either of these events. If a ballot is not challenged, the sealed return-addressed envelope must be opened by the managers, and the enclosed envelope marked "Ballot Herein" removed and placed in a locked box or boxes. After all return-addressed envelopes have been emptied in this manner, the managers shall remove the ballots contained in the envelopes marked "Ballot Herein", placing each one in the ballot box provided for the applicable contest. Beginning at 9:00 a.m. on election day, the absentee ballots may be tabulated, including any absentee ballots received on election day before the polls are closed. If any ballot is challenged, the return-addressed envelope must not be opened, but must be put aside and the procedure set forth in Section 7-13-830 must be utilized; but the absentee voter must be given reasonable notice of the challenged ballot. Results of the tabulation must not be publicly reported until after the polls are closed.

HISTORY: 1962 Code Section 23-450.2; 1971 (57) 97; 1980 Act No. 376, Section 1, eff April 23, 1980; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Section 13, eff January 27, 1984; 1990 Act No. 357, Section 6, eff March 19, 1990; 1992 Act No. 253, Section 9, eff February 19, 1992; 1996 Act No. 227, Section 1, eff February 12, 1996; 2006 Act No. 284, Section 3, eff May 19, 2006.



SECTION 7-15-430. Absentee voters shall be noted on registration lists; voting by persons who have been issued absentee ballots.

Prior to the distribution of voter registration lists to the various precincts, the county board of registration shall note opposite the name of each registered voter who has voted by absentee ballot the fact of such voting or that an absentee ballot has been issued to a voter, as the case may be.

No voter whose name is so marked on the registration list as having voted shall be permitted to vote in person in his resident precinct and no voter who has been issued an absentee ballot may vote whether such ballot has been cast or not, unless he shall furnish to the officials of his resident precinct a certificate from the county board of registration that his absentee ballot has been returned to the board unmarked.

Should any voter be issued an absentee ballot after the registration board has released the registration books to be used in the election to the county election commission, municipal election commission, county committee, executive committee of any municipal party, or poll managers, the board of registration shall immediately notify in writing the county election commission, municipal election commission, county committee, executive committee of any municipal party, or poll manager, as the case may be, of the name, address, and certificate number of each voter who has since been issued an absentee ballot and the registration books must be appropriately marked that the voter has been issued an absentee ballot.

HISTORY: 1962 Code Section 23-450.3; 1971 (57) 97; 1982 Act No. 280, Section 1, eff February 24, 1982; 1984 Act No. 266, Section 14, eff January 27, 1984.



SECTION 7-15-440. List of persons issued and who cast absentee ballots.

The county election commission shall, after each election, prepare a list of all persons to whom absentee ballots were issued and all persons who cast absentee ballots. The list so compiled shall be made available for public inspection upon request.

HISTORY: 1962 Code Section 23-450.4; 1971 (57) 97.



SECTION 7-15-450. Application of article.

This article applies to political parties holding a primary and any other authorities conducting an election.

HISTORY: 1962 Code Section 23-450.5; 1975 (59) 815; 1982 Act No. 280, Section 1, eff February 24, 1982; 1992 Act No. 253, Section 10, eff February 19, 1992.



SECTION 7-15-460. Absentee ballots as provided by Uniformed and Overseas Citizens Absentee Voting Act.

(A) To ensure that all South Carolina residents eligible to vote as provided by the Uniformed and Overseas Citizens Absentee Voting Act, set forth in the United States Code, Title 42, Section 1973ff, et seq., have the opportunity to receive and cast any ballot they would have been eligible to cast if they resided in and had remained in South Carolina, the State Election Commission must, in cooperation with United States government agencies, take all steps and action as may be necessary including, but not limited to, electronic transmissions of Standard Form 76A, or its successor form, issued by the federal government as an application for voter registration and an application for absentee ballots and electronic transmissions of absentee ballots for all elections for federal, state, and local offices to voters in accordance with his preferred method of transmission.

(B) The State Election Commission shall promulgate regulations necessary for the implementation of this section.

HISTORY: 1992 Act No. 275, Section 1, eff March 10, 1992; 2006 Act No. 253, Section 3, eff March 24, 2006; 2011 Act No. 43, Section 5, eff upon contingency, see editor's note, (approved June 7, 2011).



SECTION 7-15-470. Absentee ballots other than paper ballots.

Notwithstanding the provisions of this chapter, a county board of registration may use other methods of voting by absentee ballot instead of by paper ballot. No voting machine or voting system, other than a paper-based system, may be used for in-person absentee voting that has not received written certification from the State Election Commission that the voting machine or voting system meets all statutory requirements for use in the State and certification that the machine can be secured against voting at times other than business hours of the county board of registration, that the results of elections can be held secure from release until the time for counting ballots at any polling place, and votes cast using the machine can be challenged and held secure until the hearing on challenged ballots required by Section 7-13-830 is held. The State Election Commission must develop standards and guidelines for these purposes.

HISTORY: 2001 Act No. 83, Section 1, eff August 10, 2001.






CHAPTER 17 - CANVASS OF VOTES; CERTIFICATES AND RECORDS OF RESULTS

SECTION 7-17-10. Meeting and organization of county boards of canvassers.

The commissioners of election for Governor, Lieutenant Governor, state officers, circuit solicitors, members of the General Assembly, and county officers or any of these officers shall meet in some convenient place at the county seat on the Friday next following the election, before one o'clock in the afternoon of that day, and shall proceed to organize as the county board of canvassers. They may appoint some competent person as secretary. The chairman shall then proceed to administer the constitutional oath to each member of the board, as canvassers, and shall administer the constitutional oath to the secretary, and the secretary shall administer to the chairman the same oath that he has administered to the other members of the board. The commissioners of election for members of Congress and presidential electors or any of these officers shall likewise meet at the same time at the county seat and shall in the same manner proceed to organize as the county board of canvassers for the election of the federal officers.

HISTORY: 1962 Code Section 23-451; 1952 Code Section 23-451; 1942 Code Section 2310; 1932 Code Section 2310; Civ. C. '22 Section 244; Civ. C. '12 Section 242; Civ. C. '02 Section 216; G. S. 220; R. S. 174; 1882 (17) 1119; 1968 (55) 2316; 2002 Act No. 261, Section 1, eff May 20, 2002.



SECTION 7-17-20. Canvass of votes.

The county board of canvassers, respectively, shall then proceed to canvass the votes of the county and make such statements of such votes as the nature of the election shall require no later than noon on the Saturday next following the election and at such time shall transmit to the State Board of Canvassers the results of their findings.

HISTORY: 1962 Code Section 23-452; 1952 Code Section 23-452; 1942 Code Section 2311; 1932 Code Section 2311; Civ. C. '22 Section 245; Civ. C. '12 Section 243; Civ. C. '02 Section 217; G. S. 121; R. S. 175; 1882 (17) 1119, 1170, 1172 Section 3; 1968 (55) 2316.



SECTION 7-17-30. Protests and contests.

The county boards shall decide all cases under protest or contest that arise in their respective counties in the case of county officers and less than county offices, except for primaries and municipal elections. Any protest or contest must be filed in writing with the chairman of the board, together with a copy for each candidate in the race, by noon Wednesday following the day of the declaration by the board of the result of the election. However, service upon the chairman may be perfected by depositing with the county sheriff one copy of the protest, together with a copy for each candidate in the race. The sheriff must take immediate steps to deliver the copies to the chairman. The protest must contain each ground concisely stated separately. The chairman of the board must serve upon each candidate in the protested race a copy of the protest and serve a notice of the time and place of the meeting of the board for the purposes of hearing the protest.

HISTORY: 1962 Code Section 23-453; 1952 Code Section 23-453; 1942 Code Section 2311; 1932 Code Section 2311; Civ. C. '22 Section 245; Civ. C. '12 Section 243; Civ. C. '02 Section 217; G. S. 121; R. S. 175; 1882 (17) 1119, 1170, 1172 Section 3; 1968 (55) 2316; 1974 (58) 2124; 1993 Act No. 91, Section 1, eff June 14, 1993; 1996 Act No. 434, Section 24, eff June 4, 1996.



SECTION 7-17-40. Poll lists shall accompany ballots in protests.

The poll list of each polling place in a general, special or primary election shall accompany the ballots, printouts or other form of voter tabulation in each proceeding in which the votes cast at such polling place are involved in a protest.

HISTORY: 1962 Code Section 23-453.01; 1973 (58) 1859.



SECTION 7-17-50. Hearings on protests or contests.

The board shall hear the protest or contest on Monday next following the deadline for filing the protest or contest. Testimony at the hearing of the protest shall be limited to the grounds stated in the written protest.

The protestant and each other candidate in the protested race have the right to be present at the hearing, to be represented by counsel, to examine and cross-examine witnesses, and to produce evidence relevant to the grounds of the protest.

The chairman of the board shall provide for and conduct the hearing as nearly as possible in accordance with the procedures and rules of evidence observed by the circuit courts of this State. The chairman shall have authority to administer oaths and subpoena witnesses. Upon the conclusion of the hearing of the protest, the board shall determine all issues by majority vote and forthwith certify the results of the election.

The board shall remain in session until a conclusion has been reached. All candidates in the protested or contested race and the chairman of the State Board of Canvassers shall be immediately notified of the board's decision.

The county board must submit the written transcript of the record of the hearing on the protest to the State Board of Canvassers not later than noon Monday, following the protest hearing before the county board.

HISTORY: 1962 Code Section 23-453.1; 1968 (55) 2316; 1993 Act No. 91, Section 2, eff June 14, 1993.



SECTION 7-17-60. Right to and notice of appeal from decision of county board.

The decision of the county board may be appealed to the State Board of Canvassers by any candidate adversely affected thereby. Notices of such appeal and the grounds thereof shall be made not later than noon Monday next following such decision by serving such notices on the chairman of the State Board. Provided, that service may be perfected by depositing at the office of the Chief of the State Law-Enforcement Division a copy of the grounds of appeal. A sufficient number of copies to be served upon all candidates in the protested race shall also be delivered to the county sheriff. Such officers shall take all steps necessary to deliver the notices to the respective parties.

HISTORY: 1962 Code Section 23-453.2; 1968 (55) 2316.



SECTION 7-17-70. Hearing of appeals.

Unless otherwise provided in Section 7-3-10(c), the state board must meet in Columbia not later than noon on Monday fourteen days following the filing of any notice perfected under Section 7-17-60 for the purpose of hearing appeals. The appellant and each other candidate in the protested race have the right to be present at the hearing, to be represented by counsel, and to be heard on the merits of the appeal. The state board is bound by the facts as determined by the county board. However, if in the opinion of at least two members of the state board the facts should be reviewed, then a hearing de novo must be held by the state board. In the event of a review of the facts, the state board may receive any new evidence or exhibits as it in its discretion considers necessary to determine the appeal. The state board must remain in session until all appeals have been disposed of.

HISTORY: 1962 Code Section 23-453.3; 1968 (55) 2316; 1992 Act No. 276, Section 2, eff March 10, 1992; 1993 Act No. 91, Section 3, eff June 14, 1993; 1997 Act No. 16, Section 1, eff April 23, 1997.



SECTION 7-17-80. Statements and returns.

The boards of county canvassers shall make such statements of the votes of the precincts of each county as the nature of the election shall require, within ten days from their first meeting, and shall transmit to the Board of State Canvassers any protest and all papers relating to the election.

HISTORY: 1962 Code Section 23-454; 1952 Code Section 23-454; 1942 Code Section 2311; 1932 Code Section 2311; Civ. C. '22 Section 245; Civ. C. '12 Section 243; Civ. C. '02 Section 217; G. S. 121; R. S. 175; 1882 (17) 1119, 1170, 1172 Section 3; 1968 (55) 2787.



SECTION 7-17-90. Duplicate statements shall be filed with clerk of county.

Except in the case of the election for electors for President and Vice-President, duplicate statements shall be made and filed in the office of the clerk of the county or, if there be no such clerk duly qualified according to law, in the office of the State Election Commission.

HISTORY: 1962 Code Section 23-455; 1952 Code Section 23-455; 1942 Code Section 2312; 1932 Code Section 2312; Civ. C. '22 Section 246; Civ. C. '12 Section 244; Civ. C. '02 Section 218; G. S. 122; R. S. 176; 1882 (17) 1119, 1170, 1172 Section 3; 1971 (57) 85.



SECTION 7-17-100. Separate statements of votes given for each candidate.

The board of county canvassers shall make separate statements of the whole number of votes given in the precincts of each county for representatives in Congress and separate statements of all other votes given for other officers. Such statements shall contain the names of the persons for whom such votes were given and the number of votes given for each, which shall be written out in words at full length.

HISTORY: 1962 Code Section 23-456; 1952 Code Section 23-456; 1942 Code Section 2313; 1932 Code Section 2313; Civ. C. '22 Section 247; Civ. C. '12 Section 245; Civ. C. '02 Section 219; G. S. 123; R. S. 177; 1882 (17) 1119, 1170, 1172 Section 3; 1968 (55) 2787.



SECTION 7-17-210. State Election Commission constitutes Board.

The State Election Commission shall, ex officio, constitute the Board of State Canvassers.

HISTORY: 1962 Code Section 23-471; 1952 Code Section 23-471; 1942 Code Section 2318; 1932 Code Section 2318; Civ. C. '22 Section 252; Civ. C. '12 Section 250; Civ. C. '02 Section 224; G. S. 128; R. S. 182; 1882 (17) 1120 Section 41; 1968 (55) 2316.



SECTION 7-17-220. Meeting of Board; telecommunication or electronic communication; public access.

Unless otherwise provided in Section 7-3-10(c), the Board of State Canvassers shall convene a meeting scheduled through the office of the Election Commission within ten days after any general election for the purpose of canvassing the vote for all officers voted for at such election, including the vote for the electors for President and Vice President, and for the purpose of canvassing the vote on all Constitutional Amendments and questions and other issues. Nothing in this section prohibits the meeting from being conducted by using telephone conference or other means of telecommunication or electronic communication. Any meeting of the Board of Canvassers as provided in this section must be accessible and without cost to the public and must comply with the notice requirements of Chapter 4, Title 30, the Freedom of Information Act.

HISTORY: 1962 Code Section 23-473; 1952 Code Section 23-473; 1942 Code Section 2317; 1932 Code Section 2317; Civ. C. '22 Section 251; Civ. C. '12 Section 249; Civ. C. '02 Section 223; G. S. 127; R. S. 181; 1882 (17) 1120; 1968 (55) 2316; 1974 (58) 2188; 1992 Act No. 276, Section 3, eff March 10, 1992; 2010 Act No. 205, Section 1, eff June 8, 2010.



SECTION 7-17-230. Power to adjourn; procedure when all certified statements have not been received.

The Board shall have power to adjourn from day to day for a term not exceeding fifteen days. In case all the certified statements for the election of electors for President and Vice-President shall not have been received on the day set for the meeting of the Board, the Board may adjourn from day to day until the same shall have been received, not exceeding five days; and if at the expiration of four days certified copies of the statements of the county canvassers shall not have been received from any county, the Board shall proceed to canvass upon such of the statements as shall have been received.

HISTORY: 1962 Code Section 23-474; 1952 Code Section 23-474; 1942 Code Sections 2323, 2339; 1932 Code Sections 2323, 2339; Civ. C. '22 Sections 257, 272; Civ. C. '12 Sections 255, 269; Civ. C. '02 Sections 229, 242; G. S. 133, 146; R. S. 187, 200; 1882 (17) 1123.



SECTION 7-17-240. Board shall make certified statement of all votes cast.

The Board when thus formed shall, upon the certified copies of the statements made by the boards of county canvassers, proceed to make a statement of the whole number of votes given at such election for and against constitutional amendments and other questions and issues and for the various officers, including electors for President and Vice-President and for each of them voted for, distinguishing the several counties in which they were given. They shall certify such statements to be correct and subscribe the same with their proper names.

HISTORY: 1962 Code Section 23-475; 1952 Code Section 23-475; 1942 Code Section 2320; 1932 Code Section 2320; Civ. C. '22 Section 254; Civ. C. '12 Section 252; Civ. C. '02 Section 226; G. S. 130; R. S. 184; 1884 (17) 1120 Section 43; 1974 (58) 2187.



SECTION 7-17-250. Board shall declare persons elected and decide contested or protested cases; appeals.

Upon such statements the Board shall then proceed to determine and declare what persons have been duly elected to such offices. The Board shall act in an appellate judicial capacity in all cases contested or protested that come before it on appeals from county boards of canvassers.

Appeals from decisions of the State Board shall be taken directly to the Supreme Court on petition for a writ of certiorari only based on the record of the State Board hearing and shall be granted first priority of consideration by the Court. Notice of appeals shall be served within ten days of the Board's decision. Provided, however, that when a contest or protest concerns the election of a State Senator, appeals from decisions of the State Board shall be only to the Senate and when the election of a member of the House of Representatives is concerned, the appeal shall be only to the House of Representatives.

HISTORY: 1962 Code Section 23-476; 1952 Code Section 23-476; 1942 Code Section 2322; 1932 Code Section 2322; Civ. C. '22 Section 256; Civ. C. '12 Section 254; Civ. C. '02 Section 228; G. S. 132; R. S. 186; 1882 (17) 1120; 1968 (55) 2316; 1974 (58) 2182.



SECTION 7-17-260. Cases decided by State Board; filing and service.

The state board shall decide all cases under protest or contest that may arise in the case of federal officers, state officers, members of the State Senate and the State House of Representatives, and offices involving more than one county. Any such protest or contest shall be filed in writing with the chairman of the board, together with a copy for each candidate in the race, not later than noon five days following the canvassing of the votes for such offices by the board; provided, however, that service upon the board may be perfected by depositing at the office of the Chief of the State Law Enforcement Division a copy of the protest, together with a copy for each candidate in the race. The chief shall take immediate steps to deliver such copies to the chairman. The protest shall contain each ground thereof concisely stated separately. The chairman of the board shall forthwith serve upon each candidate in the protested race a copy of the protest and serve a notice of the time and place of the meeting of the board for the purposes of hearing the protest. A protest or contested case heard by the state board pursuant to Chapter 17 of Title 7 shall be considered an "administrative action" pursuant to Section 15-36-10.

HISTORY: 1962 Code Section 23-476.1; 1968 (55) 2316; 1993 Act No. 91, Section 4, eff June 14, 1993; 2006 Act No. 284, Section 4, eff May 19, 2006.



SECTION 7-17-270. Hearing of protest or contest; procedure at hearing; notice of decision; appeals.

The board, acting in a judicial capacity, shall hear the protest or contest not earlier than the fifth nor later than the twenty-fifth day following receipt of the protest. Testimony at the hearing of the protest shall be limited to the grounds stated in the written protest.

The protestant and each other candidate in the protested race shall have the right to be present at the hearing, to be represented by counsel, to examine and cross-examine witnesses, and to produce evidence relevant to the grounds of the protest. The chairman of the board shall provide for and conduct the hearing as nearly as possible in accordance with the procedures and rules of evidence observed by the circuit courts of this State. The chairman shall have authority to administer oaths and subpoena witnesses. Upon the conclusion of the hearing of the protest, the board shall determine all issues by majority vote and forthwith certify the results of the election.

The board shall remain in session until a conclusion has been reached. All candidates in the protested or contested race shall be immediately notified of the board's decisions.

Appeals from decisions of the State Board shall be taken directly to the Supreme Court on petition for a writ of certiorari only based on the record of the State Board hearing and shall be granted first priority of consideration by the Court.

HISTORY: 1962 Code Section 23-476.2; 1968 (55) 2316; 1974 (58) 2197; 1993 Act No. 91, Section 5, eff June 14, 1993.



SECTION 7-17-275. Petitioning Supreme Court for costs and attorney's fees associated with election protest.

(A) A party opposing an election protest that prevails at the hearing before the board may petition the circuit court for reasonable costs and attorney's fees associated with the defense of the protest if the protestant does not appeal the board's decision to the Supreme Court. The board may also petition the circuit court for reasonable costs and expenses associated with hearing the protest. For appeals filed pursuant to Section 7-17-70, the petition must be filed and heard in the county where the protest was originally filed. For protests filed pursuant to Section 7-17-260, involving officers elected on a statewide basis, the petition must be filed and heard in Richland County. For all other protests filed pursuant to Section 7-17-260, the petition may be filed in any county where voting precincts comprising the election district for the office under protest are located. In order to award costs and attorney's fees pursuant to this section, the court must find that the protestant brought the protest for an improper purpose, such as to harass or to cause unnecessary delay, or that the protest was not warranted by existing law, the facts of the case, or that it was frivolous in nature.

(B) Upon appeal from a decision of the board, the Supreme Court may award costs and attorney's fees associated with the appeal to the party prevailing on appeal when the Supreme Court finds that there were no reasonable grounds to appeal the decision of the board. In cases where the prevailing party is the party opposing the protest, the Supreme Court may award costs and attorney's fees associated with the entire defense of the protest if it finds that the protestant brought the protest for an improper purpose, such as to harass or to cause unnecessary delay, or that the protest was not warranted by existing law, the facts of the case, or that it was frivolous in nature.

HISTORY: 2006 Act No. 284, Section 1, eff May 19, 2006.



SECTION 7-17-280. Mandatory recounts.

Whenever the difference between the number of votes received by a candidate who has been declared nominated for an office in a primary election or who has been declared elected to an office in a general election and the number of votes received by any other candidate or candidate not declared so nominated or elected or whenever the difference between the number of votes received by a candidate who received the least number of votes to qualify for a runoff election and a candidate or candidates who did not so qualify shall be not more than one percent of the total votes which were cast for such office therein, the committee or board charged by law with canvassing such votes shall order a recount of such votes to be made forthwith unless such other candidate or candidates shall waive a recount in writing.

Whenever the difference between the number of votes cast in favor of and opposed to any constitutional amendment, question or other issue is not more than one percent of the total cast thereon, the Board of State Canvassers shall order a recount of such votes to be made forthwith.

HISTORY: 1962 Code Section 23-476.3; 1964 (53) 1744; 1974 (58) 2189; 1977 Act No. 21, eff March 23, 1977.



SECTION 7-17-290. Certificate of determination shall be delivered to Secretary of State.

The Board shall make and subscribe, on the proper statement, a certificate of their determination and shall deliver the same to the Secretary of State.

HISTORY: 1962 Code Section 23-477; 1952 Code Section 23-477; 1942 Code Section 2321; 1932 Code Section 2321; Civ. C. '22 Section 255; Civ. C. '12 Section 253; Civ. C. '02 Section 227; G. S. 113; R. S. 185; 1882 (17) 1120 Section 44.



SECTION 7-17-300. Secretary of State shall record result of canvass.

The Secretary of State shall record in his office, in a book to be kept by him for that purpose, each certified statement and determination which shall be delivered to him by the Board of State Canvassers and every dissent or protest that shall have been delivered to him by a canvasser.

HISTORY: 1962 Code Section 23-478; 1952 Code Section 23-478; 1942 Code Section 2325; 1932 Code Section 2325; Civ. C. '22 Section 259; Civ. C. '12 Section 257; Civ. C. '02 Section 231; G. S. 135; R. S. 189; 1882 (17) 1121 Section 48.



SECTION 7-17-310. Copies of determinations transmitted to persons elected and Governor.

The Secretary of State shall, without delay, transmit a copy, under the seal of his office, of such certified determination to each person thereby declared to be elected and a like copy to the Governor.

HISTORY: 1962 Code Section 23-479; 1952 Code Section 23-479; 1942 Code Sections 2326, 2341; 1932 Code Sections 2326, 2341; Civ. C. '22 Sections 260, 274; Civ. C. '12 Sections 257, 271; Civ. C. '02 Sections 231, 244; G. S. 135, 148; R. S. 189, 202; 1882 (17) 1121, 1123; 1968 (55) 2316.



SECTION 7-17-320. Statements shall be printed in public newspapers.

The Secretary of State shall cause a copy of such certified statements and determinations to be printed in one or more public newspapers of this State.

HISTORY: 1962 Code Section 23-480; 1952 Code Section 23-480; 1942 Code Section 2327; 1932 Code Section 2327; Civ. C. '22 Section 261; Civ. C. '12 Section 259; Civ. C. '02 Section 233; G. S. 137; R. S. 191; 1882 (17) 1121 Section 50.



SECTION 7-17-330. Certain certificates of election shall be sent to Congress.

The Secretary of State shall prepare a general certificate, under the seal of the State and attested by him as Secretary thereof, addressed to the House of Representatives of the United States in that Congress for which any person shall have been chosen, of the due election of such person as Representative of this State in Congress and shall transmit the same to such House of Representatives at their first meeting.

HISTORY: 1962 Code Section 23-481; 1952 Code Section 23-481; 1942 Code Section 2328; 1932 Code Section 2328; Civ. C. '22 Section 262; Civ. C. '12 Section 260; Civ. C. '02 Section 234; G. S. 138; R. S. 192; 1882 (17) 1121 Section 51.



SECTION 7-17-340. Record of elected county officers.

The Secretary of State shall enter in a book to be kept in his office the names of the respective county officers elected in this State, specifying the counties for which they were severally elected, their place of residence, the office for which they were respectively elected and their term of office.

HISTORY: 1962 Code Section 23-482; 1952 Code Section 23-482; 1942 Code Section 2329; 1932 Code Section 2329; Civ. C. '22 Section 263; Civ. C. '12 Section 261; Civ. C. '02 Section 235; G. S. 139; R. S. 193; 1882 (17) 1121 Section 52.



SECTION 7-17-510. Convening of county commissioners of election as county boards of canvassers; canvass and certification of primary results; canvass and declaration of results by Board of State Canvassers; telecommunication or electronic communication; public access.

The commissioners of election for the counties shall convene a meeting on the Thursday next following the primary, before one o'clock p.m. of that day and shall organize as the county board of canvassers for primaries. They may appoint a competent person as secretary. The chairman shall administer the constitutional oath to each member of the board and to the secretary. The secretary shall administer to the chairman the same oath. Each county board of canvassers for primaries shall canvass the votes of the county and declare the results. The county board of canvassers for primaries shall make statements of the votes of the precincts of its county as the nature of the primary requires not later than twelve o'clock noon on the Saturday next following the primary and at that time transmit and certify to the Board of State Canvassers the results of its findings. This procedure must be repeated following every primary runoff. The Board of State Canvassers shall convene a meeting scheduled through the office of the State Election Commission and shall canvass the vote and declare the results of the primaries and the runoffs no later than twelve o'clock noon on the Saturday next following the primary in the State for state offices, federal offices, and offices involving more than one county. Nothing in this section prohibits any meeting required by this section from being conducted by using telephone conference or other means of telecommunication or electronic communication. Any meeting provided for in this section must be accessible and without cost to the public and must comply with the notice requirements of Chapter 4, Title 30, the Freedom of Information Act.

HISTORY: 1962 Code Section 23-491; 1952 Code Section 23-491; 1950 (46) 2059; 1992 Act No. 253, Section 11, eff February 19, 1992; 2010 Act No. 205, Section 2, eff June 8, 2010.



SECTION 7-17-520. Protests and contests generally; filing and service.

The protests and contests in the case of county officers and less than county officers shall be filed in writing with the chairman of the county party executive committee, together with a copy for each candidate in the race not later than noon Monday following the day of the declaration by the county committee of the result of the election. Service may be perfected by depositing with the county sheriff a copy of the protest for the chairman together with a sufficient number of copies to be served upon all candidates in the protested or contested race. The sheriff must take immediate steps to deliver these copies to the chairman. The protest must contain each ground for the protest stated separately and concisely. The chairman must forthwith serve upon each candidate in the protested race a copy of the protest, and serve a notice of the time and place of the meeting of the executive committee for the purpose of hearing the protest.

HISTORY: 1962 Code Section 23-492; 1952 Code Section 23-492; 1950 (46) 2059; 1968 (55) 2316; 1997 Act No. 63, Section 1, eff June 10, 1997.



SECTION 7-17-530. Hearing by county executive committee.

The executive committee shall hear the protest or contest on Thursday following the deadline for filing the protest or contest. Testimony at the hearing of the protest shall be limited to the grounds stated in the written protest.

The protestant and each other candidate in the protested race have the right to be present at the hearing set by the committee, to be represented by counsel, to examine and cross-examine witnesses, and to produce evidence relevant to the grounds of protest.

The chairman of the committee must conduct the hearing as nearly as possible in accordance with the procedures and rules of evidence observed by the circuit courts of this State. The chairman has authority to administer oaths and subpoena witnesses. Upon the conclusion of the hearing on the protests, the committee shall determine all issues by majority vote and forthwith certify the results of the election. The State Election Commission shall pay for the costs of the court reporter and the transcript of the hearing. This transcript must be filed with the appropriate state executive committee no later than 10:00 a.m. Saturday next following the decision of the county executive committee.

The committee must remain in session until a conclusion has been reached. All candidates in the protested or contested race and the chairman of the state executive committee must be immediately notified of the decision.

HISTORY: 1962 Code Section 23-492.1; 1968 (55) 2316; 1997 Act No. 63, Section 2, eff June 10, 1997.



SECTION 7-17-540. Right to and notice of appeal from decision of county executive committee.

The decision of the county executive committee may be appealed to the State executive committee by any candidate adversely affected thereby. Notice of such appeal and the grounds thereof shall be made not later than three o'clock P.M., Friday next following such decision by serving such notice on the chairman of the State committee. Provided, that service may be perfected by depositing at the office of the Chief of the State Law-Enforcement Division a copy of the notice and grounds of appeal. A sufficient number of copies to be served upon all candidates in the protested race shall also be delivered to the county sheriff. Such officers shall take all steps necessary to deliver the notices to the respective parties.

HISTORY: 1962 Code Section 23-492.2; 1968 (55) 2316.



SECTION 7-17-550. Hearing of appeals by state executive committee.

The state executive committee must meet in Columbia not later than twelve noon on Saturday next following the filing of any notice perfected under Section 7-17-540 for the purpose of hearing appeals. The appellant and each other candidate in the protested race have the right to be present at the hearing, to be represented by counsel, and to be heard on the merits of the appeal. The state committee is bound by the facts as determined by the county committee. However, if in the opinion of at least eighteen members of the state committee the facts should be reviewed, then a hearing de novo must be held by the state committee. In the event of a review of the facts, the state committee may receive any new evidence or exhibits as it in its discretion considers necessary to determine the appeal. The state committee must remain in session until all appeals have been disposed of. The State Election Commission shall pay for the costs of the court reporter and the transcript of the hearing.

HISTORY: 1962 Code Section 23-492.3; 1968 (55) 2316; 1997 Act No. 63, Section 3, eff June 10, 1997.



SECTION 7-17-560. State executive committee to hear certain protests and contests; place of hearing; filing; notice and service.

The state executive committee must meet in Columbia at such place as may be designated by the chairman to hear and decide protests and contests that may arise in the case of federal officers, state officers, State Senate, State House of Representatives, and officers involving more than one county. Any protest or contest must be filed in writing with the chairman of the committee, together with a copy for each candidate in the race, not later than noon on Monday following the canvassing of the votes for these officers by the committee. However, service upon the chairman may be perfected by depositing at the office of the Chief of the State Law Enforcement Division a copy of the protest, together with a copy for each candidate in the race. The chief must take immediate steps to deliver these copies to the chairman. The protest must contain each ground thereof stated separately and concisely. The chairman of the committee must forthwith serve upon each candidate in the protested race a copy of the protest and serve a notice of the time and place of the meeting of the committee for the purposes of hearing the protest.

HISTORY: 1962 Code Section 23-492.5; 1968 (55) 2316; 1997 Act No. 63, Section 4, eff June 10, 1997.



SECTION 7-17-570. Procedure for hearing protest or contest; notice of decision.

The executive committee shall hear the protest or contest on Thursday following the deadline for filing the same. Testimony at the hearing shall be limited to the grounds stated in the written protest.

The protestant and each other candidate in the protested race shall have the right to be present at the hearing, to be represented by counsel, to examine and cross-examine witnesses and to produce evidence relevant to the grounds of the protest. The chairman of the committee shall provide for and conduct the hearing as nearly as possible in accordance with the procedures and rules of evidence observed by the circuit courts of this State. The chairman shall have authority to administer oaths and subpoena witnesses. Upon the conclusion of the hearing of the protest the committee shall determine all issues by majority vote and forthwith certify the results of the election. The State Election Commission shall pay for the costs of the court reporter and the transcript of the hearing.

The committee shall remain in session until a conclusion has been reached. All candidates in the protested or contested race shall be immediately notified of the committee's decision.

HISTORY: 1962 Code Section 23-492.6; 1968 (55) 2316; 1992 Act No. 253, Section 12, eff February 19, 1992.



SECTION 7-17-580. Appeal of protests and contests in municipal primaries.

In every political primary election held by any political party, organization or association in any of the cities or towns of this State for the purpose of choosing candidates for offices therein or the election of delegates to conventions thereof, the decision of any protest or contest that may arise shall be subject to appeal to the Board of State Canvassers of Municipal Primaries of this State herein provided for, and upon such appeal it shall be the duty of the committee or canvassing officers from whose decision such appeal may be made to transmit to said Board any protest and all papers relating to the election, with a copy of any evidence taken before them within ten days from their first meeting to canvass the returns of managers of such election.

HISTORY: 1962 Code Section 23-493; 1952 Code Section 23-493; 1950 (46) 2059.



SECTION 7-17-590. Board of State Canvassers for Municipal Primaries.

The State executive committee of every political party in this State which may have such a committee shall immediately after its appointment elect from its body a committee of one from each congressional district which shall constitute the Board of State Canvassers for Municipal Primaries, each of whom, before hearing any appeal, shall take and subscribe an oath that he will fairly, impartially and honestly decide such an appeal. The Board shall, upon collection by their chairman of the estimated amount of the expenses of such appeal from the person or persons making it, decide as judicial officers all cases under protest or contest that may come before them on appeal from any decision of such committees or canvassing officers from whose decisions appeal is made upon the papers transmitted to them by such committees or canvassing officers, and the person or persons declared by the Board to be nominated at such election shall be the nominee or nominees of such political party in the respective elections for which such nominations were made. Any vacancies in said Board shall be filled by the State executive committee or, in case it should not be in session, by the chairman of the State executive committee. The members of said board shall serve until the meeting of the next State executive committee. A majority of the members of the Board shall constitute a quorum at any meeting.

HISTORY: 1962 Code Section 23-494; 1952 Code Section 23-494; 1950 (46) 2059.



SECTION 7-17-600. No candidate shall be declared nominated in first primary without majority vote.

No candidate shall be declared nominated in a first primary election unless he received a majority of the votes cast for the office for which he was a candidate. The question of a majority vote shall be determined by the number of votes cast for any particular office and not by the whole number of votes cast in the primary.

HISTORY: 1962 Code Section 23-496; 1952 Code Section 23-496; 1950 (46) 2059.



SECTION 7-17-610. What constitutes majority vote.

It is the intent of the South Carolina General Assembly that the following method be used in determining what candidates have received a majority vote for a particular office and are thereby entitled to be nominated on the first ballot according to the terms of Sections 7-17-600 and 7-13-50.

(1) If a candidate for a single office is to be selected, and there is more than one person seeking nomination, the majority shall be ascertained by dividing the total vote cast for all candidates by two. Any excess of the sum so ascertained shall be a majority, and the candidate who obtains a majority shall be declared the nominee.

(2) If nominees for two or more offices (constituting a group) are to be selected, and there are more persons seeking nomination than there are offices, the majority shall be ascertained by dividing the total vote cast for all candidates by the number of positions to be filled, and by dividing the result by two. Any excess of the sum so ascertained shall be a majority, and the candidates who obtain a majority shall be declared the nominees in the first primary. If more candidates obtain a majority than there are positions to be filled, those having the highest vote (equal to the number of positions to be filled) shall be declared the nominees.

HISTORY: 1962 Code Section 23-496.1; 1972 (57) 3087.



SECTION 7-17-620. Unopposed candidates declared nominees.

All unopposed candidates in primary elections shall be declared the nominees of the party by the respective State or county committees.

HISTORY: 1962 Code Section 23-497; 1952 Code Section 23-497; 1950 (46) 2059.



SECTION 7-17-700. Continuation of protest in event of death of candidate in primary or nonpartisan election.

If any candidate in a primary or nonpartisan election dies after the election but before the time for filing a protest or dies after a protest has been timely filed, his political party or a representative duly appointed by the court may file or continue the protest on his behalf. The authority reviewing the protest may then certify the results and deny the protest or uphold the protest in which case it must order a new election. In this event, additional filings of candidacy will be allowed and a new election held in the manner the authority responsible for conducting the election provides.

HISTORY: 1986 Act No. 357, eff March 28, 1986.



SECTION 7-17-710. Continuation of protest in event of death of candidate in special or general election.

If any candidate in a special or general election dies after the election but before the time for filing a protest or dies after a protest has been timely filed, his political party or a representative duly appointed by the court may file or continue the protest on his behalf. The authority reviewing the protest may then certify the results and deny the protest or uphold the protest in which case it must order a new election. In this event, additional filings of candidacy are allowed and a new election held in the manner the authority responsible for conducting the election provides.

HISTORY: 1986 Act No. 357, eff March 28, 1986.






CHAPTER 19 - SPECIAL PROVISIONS APPLICABLE TO FEDERAL ELECTIONS

SECTION 7-19-10. Election of United States Senators.

A United States Senator shall be elected at the general election next preceding the expiration of the term of any United States Senator from this State.

HISTORY: 1962 Code Section 23-551; 1952 Code Section 23-551; 1942 Code Section 2331; 1932 Code Section 2331; Civ. C. '22 Section 264; 1914 (29) 592; 1942 (42) 1520.



SECTION 7-19-20. Filling vacancies in office of United States Senator.

In case of a vacancy in the office of United States Senator from death, resignation or otherwise, the Governor may fill the place by appointment which shall be for the period of time intervening between the date of such appointment and January third following the next succeeding general election. But in the event any such vacancy shall occur less than one hundred days prior to any general election, the appointment shall be for the period of time intervening between the date of such appointment and January third following the second general election next succeeding. The Governor shall within five days after any such appointment order an election to be held in connection with and at the time of the general election immediately preceding the expiration date of such appointment if at the expiration of such appointment an unexpired term shall remain.

HISTORY: 1962 Code Section 23-552; 1952 Code Section 23-552; 1942 Code Section 2331; 1932 Code Section 2331; Civ. C. '22 Section 264; 1914 (29) 592; 1942 (42) 1520.



SECTION 7-19-30. Election of Representatives in Congress.

Representatives in the House of Representatives of the Congress of the United States shall be chosen at each general election in the several congressional districts by the qualified voters thereof.

HISTORY: 1962 Code Section 23-553; 1952 Code Section 23-553; 1942 Code Section 2332; 1932 Code Section 2332; Civ. C. '22 Section 265; Civ. C. '12 Section 262; Civ. C. '02 Section 236; G. S. 112; R. S. 194; 1882 (17) 1117 Section 25.



SECTION 7-19-35. Division of state into congressional districts.

The State is divided into seven congressional districts as follows:

DISTRICT 1

Area Population

Beaufort County

Beaufort 1 1,576

Beaufort 2 1,305

Beaufort 3 1,830

Belfair 618

Bluffton 1A 2,746

Bluffton 1B 1,748

Bluffton 1C 3,007

Bluffton 1D 3,829

Bluffton 2A 3,144

Bluffton 2B 4,420

Bluffton 2C 3,802

Bluffton 3A 1,615

Bluffton 3B 2,430

Bluffton 4A 1,838

Bluffton 4B 1,857

Bluffton 4C 3,792

Bluffton 5 2,973

Burton 1A 2,773

Burton 1B 2,053

Burton 2A 6,385

Burton 2B 3,237

Burton 2C 2,572

Burton 3 2,366

Chechessee 2,578

Dafuskie 416

Hilton Head 10 2,143

Hilton Head 11 1,382

Hilton Head 12 1,161

Hilton Head 13 1,149

Hilton Head 14 1,085

Hilton Head 15A 668

Hilton Head 15B 897

Hilton Head 1A 1,752

Hilton Head 1B 1,870

Hilton Head 2A 1,943

Hilton Head 2B 4,080

Hilton Head 2C 1,763

Hilton Head 3 860

Hilton Head 4A 855

Hilton Head 4B 1,140

Hilton Head 4C 1,117

Hilton Head 4D 1,290

Hilton Head 5A 1,098

Hilton Head 5B 969

Hilton Head 5C 882

Hilton Head 6A 1,314

Hilton Head 6B 1,033

Hilton Head 7A 1,030

Hilton Head 7B 1,577

Hilton Head 8A 455

Hilton Head 8B 958

Hilton Head 9A 1,487

Hilton Head 9B 1,835

Lady's Island 1A 2,062

Lady's Island 1B 1,881

Lady's Island 2A 2,132

Lady's Island 2B 2,364

Lady's Island 3A 2,872

Lady's Island 3B 1,259

MO 1A 1,522

MO 1B 1,648

MO 2 1,874

Port Royal 1 1,813

Port Royal 2 2,018

Seabrook 1 2,581

St. Helena 1A 1,991

St. Helena 1B 1,782

St. Helena 1C 1,570

St. Helena 2A 1,497

St. Helena 2B 1,923

St. Helena 2C 718

Sun City 1A 1,421

Sun City 1B 2,092

Sun City 2 954

Sun City 3A 1,636

Sun City 3B 1,057

Sun City 4A 1,545

Sun City 4B 3,259

Berkeley County

Bonneau 1,819

Bonneau Beach 2,069

Boulder Bluff No. 1 3,975

Boulder Bluff No. 2

Tract 207.07

Blocks: 1073, 1074, 1075, 1076, 1078, 1079, 25

1081, 1082, 1083, 1086, 1101, 1102, 1103,

1104, 1118, 1119, 1121, 1122, 3000, 3007,

3012, 3017, 3021, 3025

Tract 208.06

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 3,641

1006, 1007, 1008, 1009, 1010, 1011, 1012,

1013, 1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026

Tract 208.07

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 5,470

1006, 1007, 1008, 1009, 1010, 1011, 1012,

1013, 1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033,

1034, 1035, 1036, 1037, 1038, 1039, 1040,

1041, 1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053, 1054,

1055, 1056, 1057, 1058, 1059, 1060, 1061,

1062, 1063, 1064, 1065, 1066, 1067, 1068,

1069, 1070, 1071

Boulder Bluff No. 2 Subtotal 9,136

Cainhoy

Tract 204.05

Blocks: 1271 0

Cainhoy Subtotal 0

Carnes Crossroads No. 1 4,161

Carnes Crossroads No. 2 3,816

Daniel Island No. 1

Tract 204.03

Blocks: 1050, 1097, 1098, 1099, 1100, 1101, 1,273

1102, 1103, 1132, 1169, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023,

2024, 2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036, 2037,

2038, 2039, 2040, 2041, 2042, 2043, 2044,

2045, 2046, 2047, 2048, 2049, 2050, 2051,

2052, 2053, 2054, 2055, 2056, 2057, 2058,

2059, 2060, 2061, 2062, 2063, 2064, 2065,

2066, 2067, 2068, 2069, 2070, 2071, 2072,

2073, 2074, 2075, 2076, 2077, 2078, 2079,

2080, 2081, 2082

Tract 204.04

Blocks: 1058, 1067, 1091, 1092, 1093, 1094, 3,113

1095, 1096, 1097, 1098, 1099, 1100, 1101,

1102, 1104, 1105, 1109, 1110, 1111, 1112,

1113, 1114, 1115, 1116, 1117, 1118, 1119,

1120, 1121, 1122, 1123, 1124, 1125, 1126,

1127, 1128, 1129, 1130, 1131, 1132, 1133,

1134, 1135, 1136, 1137, 1138, 1139, 1140,

1141, 1142, 1143, 1148, 1166, 1169, 1172,

1173, 1174, 1176, 2000, 2001, 2002, 2003,

2004, 2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016, 2017,

2018, 2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030, 2031,

2032, 2033, 2034, 2035, 2036, 2037, 2038,

2039, 2040, 2041, 2042, 2043, 2044, 2045,

2046, 2047, 2048, 2049, 2050, 2051, 2052,

2053, 2054, 2055, 2056, 2057, 2058, 2059,

2060, 2061, 2062, 2063, 2064, 2065, 2066,

2067, 2068, 2069, 2070, 2071, 2072, 2073,

2074, 2075, 2076, 2077, 2078, 2079, 2080,

2081, 2082

Daniel Island No. 1 Subtotal 4,386

Daniel Island No. 2

Tract 204.03

Blocks: 1015, 1022, 1023, 1024, 1025, 1026, 4,914

1027, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1046, 1047, 1048,

1049, 1051, 1052, 1053, 1054, 1055, 1056,

1057, 1058, 1059, 1060, 1061, 1062, 1063,

1064, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083, 1084,

1085, 1086, 1087, 1088, 1089, 1090, 1091,

1092, 1093, 1094, 1095, 1096, 1105, 1108,

1109, 1110, 1111, 1112, 1113, 1114, 1115,

1116, 1117, 1118, 1119, 1120, 1121, 1122,

1123, 1124, 1125, 1126, 1127, 1128, 1129,

1130, 1131, 1134, 1135, 1136, 1137, 1138,

1139, 1140, 1141, 1142, 1143, 1144, 1145,

1146, 1147, 1148, 1149, 1150, 1151, 1152,

1153, 1154, 1155, 1156, 1157, 1158, 1159,

1160, 1161, 1162, 1163, 1164, 1165, 1166,

1167, 1168

Tract 204.04

Blocks: 1149 0

Daniel Island No. 2 Subtotal 4,914

Devon Forest No. 1 3,068

Devon Forest No. 2 4,401

Foster Creek

Tract 208.10

Blocks: 1001, 1002, 1003, 1004, 1006, 1008, 554

1035, 1036, 1038, 1040, 1041, 1042, 1043,

1044, 1047, 1049

Tract 208.11

Blocks: 2009, 2011, 2012, 2015, 3002, 3003, 1,056

3004, 3005, 3006

Tract 208.12

Blocks: 1001, 1002, 1006, 1010, 1011, 1012, 4,704

1013, 1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033,

1034, 1035, 1036, 1037, 1038, 1039, 1040,

1041, 1044, 1045, 1046, 1049, 1050, 1051,

1052, 1053, 1054, 1055, 1056, 1057

Tract 209.03

Blocks: 1019 0

Tract 209.04

Blocks: 1000, 1002, 1008, 1009, 1018, 1020, 0

2000

Foster Creek Subtotal 6,314

Goose Creek No. 1

Tract 208.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 2,627

1006, 1007, 1008, 1009, 1010, 1011, 1012,

1013, 1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1024, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007

Tract 208.08

Blocks: 1039 0

Tract 208.09

Blocks: 3007, 3008, 3009, 3010, 3011, 3012, 945

3013, 3014, 3015, 3016, 3017

Tract 208.12

Blocks: 1007 0

Goose Creek No. 1 Subtotal 3,572

Goose Creek No. 2 6,748

Hanahan No. 1 2,914

Hanahan No. 2 2,413

Hanahan No. 3 2,979

Hanahan No. 4

Tract 210

Blocks: 1073, 1076, 1077, 1078, 1079, 1080, 4,067

1081, 1082, 1083, 1086, 1087, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007, 2008,

2009, 2010, 2011, 2012, 2013, 2014, 3000,

3001, 3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019

Hanahan No. 4 Subtotal 4,067

Howe Hall 5,730

Lebanon 1,015

Macbeth 1,371

Macedonia

Tract 203.01

Blocks: 1021, 1027, 1028, 1029, 1030, 1031, 1,977

1032, 1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040, 1041, 1042, 1043, 1044, 1045,

1047, 1048, 1049, 1052, 1053, 1054, 1055,

1057, 1060, 2016, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028, 2029,

2030, 2031, 2035, 2036, 2037, 2038, 2039,

2040, 2041, 2042, 2043, 2044, 2045, 2046,

2050, 2051, 2052

Tract 203.02

Blocks: 2027, 2029, 2030, 2031, 2032, 2033, 237

2034, 2035, 2037, 2038, 2039, 2040, 2041,

2042, 2054, 2055, 2056, 2057

Tract 204.01

Blocks: 2031, 2032, 2033, 2034, 2035, 2036, 148

2037, 2038, 2039, 2040, 2041, 2042, 2043,

2044, 2045, 2049, 2050, 2051, 2288, 2291

Macedonia Subtotal 2,362

Moncks Corner No. 1 2,932

Moncks Corner No. 2 2,664

Moncks Corner No. 3 3,214

Moncks Corner No. 4 3,788

Pimlico

Tract 206

Blocks: 1080, 2000, 2001, 2002, 2003, 2004, 1,968

2005, 2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2029, 2030, 2031, 2032,

2033, 2034, 2040, 2041, 2042, 2043, 2046,

2047, 2048, 2049, 2050, 2051, 2052, 2053,

2054, 2055, 2056, 2057, 2058, 2059, 2060,

2062, 2073, 2074, 2112, 3000, 3001, 3002,

3003, 3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3018, 3019,

3020, 3021, 3022, 3023

Tract 207.07

Blocks: 1060, 1061, 1062, 1063, 1064, 1065, 277

1066, 1067, 1068, 1069, 1070, 1071, 1072,

1077, 1080, 1084, 1085, 1087, 1120

Pimlico Subtotal 2,245

Pinopolis 2,396

Sangree No. 1 4,254

Sangree No. 2 4,245

Sangree No. 3 3,333

Stratford No. 1 6,188

Stratford No. 2 3,178

Stratford No. 3 3,535

Stratford No. 4 3,166

Wassamassaw No. 1 2,629

Wassamassaw No. 2 5,528

Westview No. 1 2,796

Westview No. 2 3,798

Westview No. 3 2,678

Whitesville-Berkeley 5,954

Charleston County

Awendaw 1,609

Charleston 1 1,077

Charleston 2 915

Charleston 3 1,230

Charleston 4 1,507

Charleston 5 1,123

Charleston 6 1,876

Charleston 7 2,436

Charleston 8

Tract 51

Blocks: 2006, 2016, 2018, 2022 136

Charleston 8 Subtotal 136

Charleston 9

Tract 7

Blocks: 2007, 2010, 2018 67

Tract 51

Blocks: 2019, 2020, 2021 153

Charleston 9 Subtotal 220

Christ Church 1,169

Deer Park 1A 2,417

Deer Park 1B 5,047

Deer Park 2A 4,362

Deer Park 2B 2,482

Deer Park 2C 1,306

Deer Park 3

Tract 31.13

Blocks: 1001, 1002, 1003, 1004, 1005, 1007, 1,583

1008, 1009, 1010, 1011, 1012, 1014, 1015,

1016, 1017, 1018

Deer Park 3 Subtotal 1,583

Edisto Island 1,879

Folly Beach 1 1,189

Folly Beach 2 1,448

Isle of Palms 1A 1,159

Isle of Palms 1B 1,574

Isle of Palms 1C 1,439

James Island 10 1,996

James Island 11 2,302

James Island 12 1,558

James Island 13 1,753

James Island 14 1,082

James Island 15 2,105

James Island 17 2,469

James Island 19 1,831

James Island 1A 2,154

James Island 1B 1,200

James Island 2 3,401

James Island 20 1,686

James Island 22 1,784

James Island 3 1,152

James Island 5A 1,638

James Island 5B 874

James Island 6 2,036

James Island 7 2,028

James Island 8A 1,638

James Island 8B 2,458

James Island 9 1,868

Johns Island 1A 2,571

Johns Island 1B 2,914

Johns Island 3A 2,557

Johns Island 3B 1,954

Johns Island 4 1,784

Kiawah Island 1,626

Ladson 4,331

Lincolnville 1,624

McClellanville 2,097

Mt. Pleasant 1 1,696

Mt. Pleasant 10 975

Mt. Pleasant 11 1,457

Mt. Pleasant 12 1,946

Mt. Pleasant 13 1,580

Mt. Pleasant 14 2,141

Mt. Pleasant 15 2,659

Mt. Pleasant 16 892

Mt. Pleasant 17 3,331

Mt. Pleasant 18 1,453

Mt. Pleasant 19 2,423

Mt. Pleasant 2 1,216

Mt. Pleasant 20 1,545

Mt. Pleasant 21 1,782

Mt. Pleasant 22 911

Mt. Pleasant 23 2,177

Mt. Pleasant 24 986

Mt. Pleasant 25 1,218

Mt. Pleasant 26 745

Mt. Pleasant 27 3,055

Mt. Pleasant 28 1,615

Mt. Pleasant 29 412

Mt. Pleasant 3 1,625

Mt. Pleasant 30 2,598

Mt. Pleasant 31 1,894

Mt. Pleasant 32 2,954

Mt. Pleasant 33 3,945

Mt. Pleasant 34 1,903

Mt. Pleasant 35 5,412

Mt. Pleasant 36 1,473

Mt. Pleasant 37 3,457

Mt. Pleasant 38 1,806

Mt. Pleasant 39 1,032

Mt. Pleasant 4 1,483

Mt. Pleasant 5 1,534

Mt. Pleasant 6 2,541

Mt. Pleasant 7 918

Mt. Pleasant 8 1,054

Mt. Pleasant 9 1,191

North Charleston 28

Tract 31.04

Blocks: 2000, 2001, 2034, 2035, 2036, 2050, 233

2053, 2054, 2055, 2056, 2057, 2058, 2059,

2060, 2061, 2062, 2063, 2066, 2067, 2082

Tract 31.14

Blocks: 1056 0

North Charleston 28 Subtotal 233

St. Andrews 1 870

St. Andrews 10 1,500

St. Andrews 11 1,029

St. Andrews 12 1,345

St. Andrews 13 1,468

St. Andrews 14 1,936

St. Andrews 15 1,927

St. Andrews 16 1,292

St. Andrews 17 2,260

St. Andrews 18 2,683

St. Andrews 19 410

St. Andrews 2 1,279

St. Andrews 20 3,720

St. Andrews 21 1,391

St. Andrews 22 1,399

St. Andrews 23 1,485

St. Andrews 24 2,100

St. Andrews 25 2,060

St. Andrews 26 1,871

St. Andrews 27 2,596

St. Andrews 28 2,386

St. Andrews 29 2,837

St. Andrews 3 1,714

St. Andrews 30 2,744

St. Andrews 31 1,453

St. Andrews 32 1,479

St. Andrews 33 886

St. Andrews 34 2,883

St. Andrews 35 2,035

St. Andrews 36 2,049

St. Andrews 37 3,474

St. Andrews 4 1,551

St. Andrews 5 1,422

St. Andrews 6 1,429

St. Andrews 7 2,181

St. Andrews 8 1,278

St. Andrews 9 2,179

Sullivans Island 1,791

Town of Seabrook 1,738

Wadmalaw Island 2

Tract 22

Blocks: 1117, 1124, 1125, 1126, 1127, 1128, 824

1129, 1130, 1131, 1132, 1133, 1134, 1136,

1137, 1138, 1139, 1140, 1141, 1142, 1143,

1144, 1145, 1146, 1147, 1149, 1150, 1151,

1152, 1153, 1154, 1155, 1156, 1166, 2092,

2093, 2094, 2095, 2096, 2097, 2098, 2099,

2100, 2101, 2102, 2103, 2104, 2105, 2106,

2107, 2108, 2109, 2118, 2124, 2127, 2132,

2133, 2134, 2135, 2136, 2137, 2138, 2139,

2140, 2141, 2142, 2143, 2144, 2145, 2146,

2147, 2148, 2149, 2150, 2151, 2152, 2153,

2154, 2159, 2160

Wadmalaw Island 2 Subtotal 824

Colleton County

Edisto Beach 529

Green Pond

Tract 9708

Blocks: 2088, 2148, 2153, 2154, 2158, 2159, 0

2160, 2161, 2162, 2163, 2164, 2165, 2166,

2167

Green Pond Subtotal 0

Jacksonboro

Tract 9708

Blocks: 1091, 1094, 1123, 1124, 1126, 1131, 0

1132, 1133, 1134, 1135, 1136, 1137, 1138,

1140, 1141, 1142

Jacksonboro Subtotal 0

Dorchester County

Archdale 1,915

Archdale 2 2,076

Ashborough East 1,609

Ashborough East 2 1,000

Ashborough West 799

Ashborough West 2 1,432

Ashley River 2,186

Bacons Bridge 2,623

Beech Hill 1,819

Beech Hill 2 1,501

Brandymill 895

Brandymill 2 2,022

Briarwood 2,074

Briarwood 2 1,462

Briarwood 3 1,054

Butternut 2,560

Carolina 838

Central 2,015

Central 2 1,965

Clemson 1,959

Clemson 2 2,462

Clemson 3 2,923

Coastal 1,880

Coastal 2 2,150

Coastal Center 1,084

Coosaw 2,284

Coosaw 2 4,919

Cypress 3,559

Dorchester 1,528

Dorchester 2 1,128

Flowertown 2,529

Flowertown 2 2,367

Germantown 2,057

Greenhurst 1,609

Greenwave 2,167

Irongate 908

Irongate 2 895

Irongate 3 828

Kings Grant 2,193

Kings Grant 2 2,094

Knightsville 1,868

Lincoln 3,202

Miles/Jamison 2,804

Newington 1,529

Newington 2 1,004

North Summerville 2,412

North Summerville 2 2,012

Oakbrook 5,454

Patriot 2,876

Saul Dam 656

Sawmill Branch 1,868

Spann 1,732

Stallsville 1,331

Tranquil 1,201

Tranquil 2 3,876

Trolley 2,437

Tupperway 1,352

Tupperway 2 1,495

Windsor 1,959

DISTRICT TOTAL 660,766

PERCENT VARIATION 0.000

DISTRICT 2

Area Population

Aiken County 160,099

Barnwell County 22,621

Lexington County 262,391

Orangeburg County

Bolentown 2,173

Cope 1,063

Cordova 1 2,326

Cordova 2

Tract 116

Blocks: 3001, 3002, 3003, 3004, 3005, 3006, 3007, 2,714

3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015,

3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031,

3032, 3033, 3034, 3035, 3040, 3041, 3042, 3043,

3044, 3045, 4003, 4004, 4005, 4006, 4007, 4008,

4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016,

4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024,

4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032,

4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040,

4041, 4042, 4062, 4063, 4064, 4065, 4066

Cordova 2 Subtotal 2,714

Edisto 1,593

Neeses-Livingston 1,991

North 1 1,859

North 2

Tract 120

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 1,960

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038,

2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046,

2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054,

2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062,

2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070,

2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078,

2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086,

2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094,

2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102,

2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110,

2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118,

2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126,

2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134,

2135, 2136, 2137, 2138, 2139, 2140, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025,

3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033,

3034, 3035, 3036, 3037, 3042, 3043, 3044, 3045,

3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053,

3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061,

3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069,

3082, 3083, 3135, 3137, 3138, 3139, 3140, 3141,

3142, 3143, 3144, 3145, 3146, 3147, 3148, 3149,

3150, 3151, 3152, 3157, 3158, 3159, 3162, 3163

North 2 Subtotal 1,960

Norway 1,917

Pine Hill

Tract 119

Blocks: 3014, 3015, 3016, 3017, 3018, 3033, 3034, 1,025

3035, 3036, 3037, 3038, 3039, 3044, 3045, 3046,

3047, 3048, 3049, 3052, 3053, 3059, 3060, 3061,

3062, 3063, 3064, 3065, 3066, 3069, 3071, 3072,

3073, 3074

Pine Hill Subtotal 1,025

Springfield 1,817

Richland County

Arcadia 2,142

Ballentine 3,554

Blythewood #1 1,465

Blythewood #2 2,317

Blythewood #3 2,034

Brandon

Tract 116.03

Blocks: 2048 0

Tract 116.07

Blocks: 1007, 1008, 1009, 1010, 1011, 1012, 1013, 243

1018, 1019, 1020, 1021, 1022, 1023, 1024, 1074

Tract 116.08

Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1008, 271

1009, 1010, 1011, 1012, 1013, 1051, 1052, 1053,

1054, 1055, 1056, 1057, 1062, 1063, 1064, 1073,

1074

Brandon Subtotal 514

Cooper 1,335

Dutch Fork #1 3,071

Dutch Fork #2 4,249

E Forest Acres 1,526

Estates 6,565

Friarsgate #1 2,959

Friarsgate #2 2,393

Gregg Park 2,646

Hampton

Tract 26.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1,889

1016, 1024, 1025, 1026, 1041, 1042, 1049, 1050,

1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058,

1059, 1060, 1061, 1062, 1063, 1064, 1066, 2002,

2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018,

2019, 2023, 2024, 2025, 2026, 2034, 2035, 2036,

2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044,

2045, 2046, 2047, 2048, 2049, 2053

Hampton Subtotal 1,889

Harbison #1 3,805

Harbison #2

Tract 103.04

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 1,371

3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028, 3030, 3031,

3032, 3033, 3034

Tract 103.09

Blocks: 2000, 2001, 2002, 2003, 2004, 2056, 2057, 1

2058, 2059, 2060, 2061, 2062

Harbison #2 Subtotal 1,372

Keenan

Tract 111.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1,381

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1052, 1053, 1058,

1059, 2002, 3000, 3001, 3002, 3003, 3004, 3005,

3008, 3014, 3015, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026

Keenan Subtotal 1,381

Kelley Mill 1,506

Lake Carolina 3,923

Longcreek 4,849

Lykesland

Tract 116.08

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3008, 226

3009, 3030

Lykesland Subtotal 226

Meadowfield 2,333

Monticello

Tract 102

Blocks: 1026, 1027, 1057, 1058, 1059, 1060, 1061, 1,332

1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069,

1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085,

1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093,

1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101,

1102, 1103, 1104, 1105, 1106, 1107, 2019, 2020,

2021, 2034, 2035, 2036, 3000, 3001, 3002, 3003,

3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011,

3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019,

3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035,

3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043,

3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051,

3052, 3053, 3054, 3055, 3056, 3061, 3062, 3074,

3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082,

3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090,

3091, 3092, 3093, 3094, 3095, 3096, 3100, 3109,

3110, 3111, 3112

Monticello Subtotal 1,332

N Forest Acres 1,997

North Springs #1

Tract 114.18

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 1,798

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2021, 2023, 2024, 2025, 2026, 2027,

2028, 2029, 2038, 2039, 2040, 2041

Tract 114.19

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2,581

1007, 1008, 1009, 1010, 1013, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1024, 1027, 1028, 1029,

2006

North Springs #1 Subtotal 4,379

North springs #2 3,604

Oak Point 4,427

Oakwood 1,285

Old Friarsgate 1,652

Parkridge 1,352

Parkway #1 8,518

Parkway #2 4,409

Pennington 3,977

Polo Road 8,550

Pontiac

Tract 114.07

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 3,162

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054,

1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062,

1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078,

1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086,

1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094,

1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102,

1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110,

1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118,

1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126,

1127, 1128, 1129, 1130, 1131, 1132

Tract 114.14

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1,995

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1017, 1025, 1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054,

1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062,

1063, 1064, 1065, 1066, 1067, 1068, 1069, 1071,

1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079,

1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087,

1088, 1089

Pontiac Subtotal 5,157

Rice Creek 5,812

Ridgeview 7,104

River Springs 5,019

Riverwalk 3,760

Round Top 957

S Forest Acres 1,984

Satchel Ford 1,775

South Beltline 2,714

Spring Hill 1,618

Spring Valley

Tract 114.11

Blocks: 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2,886

1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017,

2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006,

3007

Spring Valley Subtotal 2,886

Springville 4,369

Trenhom Road 1,183

Valhalla 3,772

Ward 1

Tract 27

Blocks: 1000, 1001, 1002, 1004, 1007 184

Tract 30

Blocks: 1007, 1011, 1014, 1015 0

Ward 1 Subtotal 184

Ward 10

Tract 27

Blocks: 2000, 2001, 2002, 2003, 2014, 2016, 3001, 643

3002, 3009, 3010, 3013, 3014, 3015, 3023

Ward 10 Subtotal 643

Ward 12 2,034

Ward 13

Tract 25

Blocks: 1019, 1020, 1021, 1022, 1023, 1024, 1025, 916

1026, 1027, 2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 3018, 3019, 3020, 3021, 3022, 3023,

3024, 3025, 3026

Tract 26.03

Blocks: 1048 0

Ward 13 Subtotal 916

Ward 14 2,038

Ward 15

Tract 12

Blocks: 1006, 1007, 1011, 1012, 1013, 1014, 1015, 994

1016, 1017, 1045, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020,

2021, 2022, 2023, 2024

Tract 22

Blocks: 1000, 1001, 1002, 1003, 1007 134

Ward 15 Subtotal 1,128

Ward 16 1,531

Ward 17 1,911

Ward 18

Tract 11

Blocks: 2002, 2003, 2006, 2013, 2014, 3023 159

Ward 18 Subtotal 159

Ward 23

Tract 22

Blocks: 1004, 1005, 1006, 1008, 1009, 1010, 1011, 526

1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022

Tract 23

Blocks: 1007, 1008 46

Tract 25

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 2000, 336

2001, 2002, 2003, 2004, 2005, 2008, 2011

Ward 23 Subtotal 908

Ward 24 1,142

Ward 25 2,104

Ward 26 14,503

Ward 33

Tract 13

Blocks: 3010, 3015 92

Tract 21

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 847

3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022,

3023, 3027

Tract 30

Blocks: 1008 8

Ward 33 Subtotal 947

Ward 34

Tract 11

Blocks: 2000, 2001, 2015, 2016, 2017, 2018, 3000, 934

3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3016, 3017, 3018, 3019, 3020,

3024, 3025, 3026, 3030, 3033, 4000, 4006, 4007,

4008, 4009, 4010, 4011, 4012, 4013, 4014

Ward 34 Subtotal 934

Ward 6

Tract 111.01

Blocks: 2000, 2001, 2003, 2004, 2005, 2006, 2007, 851

2008, 2009, 2011, 2018, 2019, 2022, 2023, 2025,

2026, 2027, 2028, 3013, 3017, 3027, 3028, 3029,

3032, 3037, 3040, 3041, 3042, 3043, 3044

Tract 112.02

Blocks: 2007, 2008, 2009, 2010, 2011, 2012, 2013, 273

2014, 2015, 2016, 2017, 2021, 2022, 2047

Ward 6 Subtotal 1,124

Wildewood 3,528

Woodfield

Tract 113.05

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 4,996

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018,

2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026,

2027, 2028, 3000, 3002, 3003, 3004, 3005, 3006,

3008, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3017, 3018, 3019, 4000, 4001, 4002, 4004, 4005,

4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013,

4014, 4015, 4017, 4018, 4019, 4020, 4021, 4022,

4023, 4024

Woodfield Subtotal 4,996

Woodlands 2,841

DISTRICT TOTAL 660,766

PERCENT VARIATION 0.000

DISTRICT 3

Area Population

Abbeville County 25,417

Anderson County 187,126

Edgefield County 26,985

Greenville County

Dunklin 3,698

Fork Shoals 2,730

Fountain Inn 1 4,156

Fountain Inn 2 2,229

Grove 2,932

Long Creek 1 2,517

Long Creek 2 1,784

Mt. Pleasant 3,808

Piedmont 4,671

Pineview 1,687

Raintree

Tract 30.13

Blocks: 1000, 1001, 1003, 1004, 1005, 1007, 1008, 2,058

1010, 1011, 1013, 1014

Tract 31.01

Blocks: 2025, 2027, 2067, 2068, 2069, 2070 0

Tract 31.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 882

1007, 1008, 1009, 1010, 1011, 1017, 1018, 1019,

1021, 1022, 1023, 1024, 1025, 1026, 1052, 1063,

1091, 1094

Raintree Subtotal 2,940

Reedy Fork 3,744

Simpsonville 5

Tract 30.05

Blocks: 1047, 1048, 1049, 1050, 1051, 1052, 1053, 75

1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061

Tract 30.11

Blocks: 1027, 1041, 1042, 1061, 1062, 1063, 1068, 248

1069, 1070, 1073, 1074

Tract 31.01

Blocks: 1000, 1001, 1005, 1006, 1007, 1010, 2014, 710

2018, 2019, 2020, 2021, 2024, 2026, 2028, 2029

Simpsonville 5 Subtotal 1,033

Simpsonville 6

Tract 30.13

Blocks: 2020, 2022, 2024, 2025, 2026, 2027, 2028 0

Simpsonville 6 Subtotal 0

Standing Springs 1

Tract 30.14

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2007, 1,296

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015

Tract 33.04

Blocks: 1020, 1021, 1022, 1025, 1026, 1027, 1028, 1,323

1029, 1030, 1031, 1032, 1033

Standing Springs 1 Subtotal 2,619

Sycamore

Tract 30.09

Blocks: 2017, 2018, 2019, 2020, 2021, 2022, 2023, 1,048

2026, 2027, 2028, 2029

Tract 30.11

Blocks: 1000, 1001 432

Sycamore Subtotal 1,480

Walnut Springs 3,838

Ware Place 1 3,041

Ware Place 2 2,366

Woodmont 3,679

Greenwood County 69,661

Laurens County 66,537

McCormick County 10,233

Newberry County

Beth--Eden

Tract 9505.02

Blocks: 1001, 1002, 1003, 1004, 1005, 1006, 1007, 391

1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017,

1018, 1020, 1023, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033

Beth--Eden Subtotal 391

Bush River 486

Chappells 903

Hartford 1,808

Helena

Tract 9505.02

Blocks: 1034, 1035 8

Tract 9507

Blocks: 2070, 2071, 2072, 2073, 2076, 2077, 2078, 34

3011, 3012, 3015, 3016

Helena Subtotal 42

Johnstone

Tract 9502.02

Blocks: 5143 3

Johnstone Subtotal 3

Kinards-Jalapa 739

Silverstreet 1,145

Stoney Hill 967

Oconee County 74,273

Pickens County 119,224

Saluda County 19,875

DISTRICT TOTAL 660,767

PERCENT VARIATION 0.000

DISTRICT 4

Area Population

Greenville County

Aiken 2,215

Altamont Forest 1,471

Asheton Lakes 3,488

Avon 2,310

Belle Meade 2,744

Bells Crossing 3,631

Belmont 1,643

Berea 3,340

Boiling Springs 2,546

Botany Woods 2,633

Brookglenn 1,818

Canebrake 3,560

Carolina 2,520

Chestnut Hills 3,078

Circle Creek 2,590

Clear Creek 2,214

Conestee 3,515

Darby Ridge 3,079

Del Norte 3,499

Devenger 2,297

Donaldson 1,689

Dove Tree 2,353

Eastside 3,286

Ebenezer 3,274

Edwards Forest 2,931

Enoree 3,843

Feaster 2,160

Frohawk 1,859

Frohawk 2 1,968

Furman 5,517

Gilder Creek 1 1,551

Gilder Creek 2 2,003

Gowensville 2,603

Greenbriar 1 3,389

Greenbriar 2 2,154

Greenville 2,793

Greenville 1 1,886

Greenville 10 3,655

Greenville 14 2,399

Greenville 16 2,137

Greenville 17 2,061

Greenville 18 1,652

Greenville 19 3,298

Greenville 20 1,553

Greenville 21 1,789

Greenville 22 2,727

Greenville 23 2,609

Greenville 24 3,918

Greenville 25 3,633

Greenville 27 3,932

Greenville 28 1,591

Greenville 29 3,138

Greenville 3 2,981

Greenville 4 3,970

Greenville 5 2,989

Greenville 6 1,318

Greenville 7 3,324

Greenville 8 3,832

Highland Creek 1 2,584

Highland Creek 2 2,977

Hillcrest 1 2,748

Hillcrest 2 1,935

Jennings Mill 1,830

Lakeview 4,538

Laurel Ridge 3,063

Leawood 3,877

Maple Creek 3,500

Maridell 2,773

Mauldin 1 2,495

Mauldin 2 3,584

Mauldin 3 3,351

Mauldin 4 4,236

Mauldin 5 4,100

Mauldin 6 2,949

Mauldin 7 2,466

Mission 2,937

Monaview 5,650

Mountain Creek 2,558

Mountain View 3,166

Neely Farms 3,675

Northwood 2,706

Oakview 3,928

Oneal 1 3,481

ONeal 2 3,181

Palmetto 2,726

Paris Mountain 1,558

Pebble Creek 2,531

Pelham Falls 1,502

Poinsett 3,774

Raintree

Tract 30.13

Blocks: 1002, 1006, 1009, 1012, 1015 393

Raintree Subtotal 393

Riverside 1 2,889

Riverside 2 3,094

Riverwalk 3,132

Rock Hill 3,620

Rocky Creek 2,538

Rolling Green 1,827

Royal Oaks 2,088

Saluda 2,212

Sandy Flat 3,902

Sevier 3,687

Silverleaf 2,611

Simpsonville 1 3,451

Simpsonville 2 2,557

Simpsonville 3 3,215

Simpsonville 4 3,137

Simpsonville 5

Tract 30.05

Blocks: 1040, 1042, 1043, 1044, 1045, 1046 1

Tract 30.11

Blocks: 1024, 1025, 1026, 1028, 1029, 1030, 1031, 1032, 1,475

1033, 1034, 1035, 1036, 1037, 1039, 1040, 1043, 1044,

1045, 1046, 1056, 1058, 1075

Simpsonville 5 Subtotal 1,476

Simpsonville 6

Tract 30.13

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3,288

2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2021, 2023, 2029, 2030, 2031, 2032,

2033, 2034

Simpsonville 6 Subtotal 3,288

Skyland 3,456

Slater Marietta 5,410

Southside 3,221

Spring Forest 3,084

Standing Springs 1

Tract 30.14

Blocks: 2006 6

Tract 30.15

Blocks: 2005, 2007, 2008 63

Standing Springs 1 Subtotal 69

Standing Springs 2 2,356

Stone Valley 3,388

Stonehaven 2,304

Suber Mill 3,572

Sugar Creek 2,838

Sulphur Springs 3,871

Sycamore

Tract 30.09

Blocks: 2014, 2015, 2016, 2024, 2025 128

Tract 30.10

Blocks: 2047, 2048, 2049 187

Tract 30.11

Blocks: 1002, 1003, 1004, 1005, 1006, 1007, 1011, 1047, 219

1048, 1064, 1065, 1066, 1067, 1076

Sycamore Subtotal 534

Tanglewood 4,299

Taylors 3,535

Thornblade 4,432

Tigerville 4,192

Timberlake 3,203

Trade 3,806

Travelers Rest 1 3,317

Travelers Rest 2 2,414

Tubbs Mountain 2,966

Tyger River 1 2,424

Tyger River 2 2,450

Wade Hampton 4,068

Welcome 4,181

Wellington 1,683

Westcliffe 3,455

Westside 4,646

Woodruff Lakes 3,647

Spartanburg County

Abner Creek Baptist 1,526

Anderson Mill Elementary 5,456

Arcadia Elementary 2,634

Beaumont Methodist 1,186

Beech Springs Intermediate 3,058

Ben Avon Methodist 4,500

Bethany Baptist 3,217

Bethany Wesleyan 3,238

Boiling Springs 9th Grade 4,639

Boiling Springs High School 2,153

Boiling Springs Intermediate 4,973

Boiling Springs Jr. High 1,952

Boining Springs Intermediate 4,573

C.C. Woodson Recreation Center 2,241

Canaan Baptist 1,724

Cannons Elementary 1,702

Cavins Hobbysville 1,479

Cedar Grove Baptist 2,215

Chapman Elementary 3,006

Chapman High School 4,170

Cleveland Elementary 4,501

Cliffdale Elementary 1,416

Converse Fire Station 1,936

Cornerstone Baptist 2,149

Cowpens Depot Museum 2,069

Cowpens Fire Station 2,891

Croft Baptist 1,892

Cross Anchor Fire Station 1,311

Cudd Memorial 2,298

Daniel Morgan Technology Center 1,563

Drayton Fire Station 2,721

E.P. Todd Elementary 3,594

Eastside Baptist 1,708

Ebenezer Baptist 1,526

Enoree First Baptist 2,314

Fairforest Middle School 4,594

Friendship Baptist 6,039

Gable Middle School 3,978

Glendale Fire Station 2,278

Grace Baptist 2,572

Gramling Methodist 2,206

Hayne Baptist 6,189

Hendrix Elementary 5,535

Holly Springs Baptist 4,260

Inman Mills Baptist 3,883

Jesse Boyd Elementary 2,474

Jesse Boyd Elementary 2,725

Lake Bowen Baptist

Tract 224.01

Blocks: 3016 0

Tract 224.04

Blocks: 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 2,315

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023,

1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001,

2002, 2003, 2008, 2017, 3011, 3019, 3022, 3025, 3027,

3028

Tract 228.01

Blocks: 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 2,202

3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017,

3018, 3019, 3020, 3026, 3027, 3028, 3036, 3037, 3038,

3039, 3040, 4000, 4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012, 4013, 4026, 4027,

4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4037,

4040, 4041, 4042

Lake Bowen Baptist Subtotal 4,517

Landrum High School 3,564

Landrum United Methodist 4,317

Lyman Town Hall 4,365

Motlow Creek Baptist 1,483

Mt. Calvary Presbyterian 5,021

Mt. Moriah Baptist 2,245

Mt. Zion Full Gospel Baptist 1,265

North Spartanburg Fire Station 3,815

Oakland Elementary 2,734

Pacolet Town Hall 1,241

Park Hills Elementary 1,585

Pauline Gleen Springs Elementary 1,599

Pelham Fire Station 1,773

Pine Street Elementary 1,563

Poplar Springs Fire Station 2,985

Powell Saxon Una Fire Station 2,629

R.D. Anderson Vocational 2,091

Rebirth Missionary Baptist 4,529

Reidville Elementary 4,231

Reidville Fire Station 5,480

Roebuck Bethlehem 1,841

Roebuck Elementary 3,922

Silverhill Methodist Church 936

Southside Baptist 2,169

Spartanburg High School 3,069

Startex Fire Station 1,737

Swofford Career Center

Tract 224.01

Blocks: 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 4,352

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023,

1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037,

1038, 1039, 1051, 1065, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1075, 1076, 1077, 1078, 1079, 1080, 1081,

1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 2021,

2028, 2029, 2030, 2031, 2032, 2033, 2038, 2039, 2040,

2041, 2042, 2044, 2045, 2046, 2047, 2048, 2049, 2050,

2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059,

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3011, 3012, 3013, 3014, 3015, 3017, 3018,

3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 4000, 4001, 4002, 4003, 4004, 4005, 4006,

4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015,

4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024,

4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033,

4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042,

4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050

Tract 225

Blocks: 1018, 1030, 1031, 1032, 1033, 1046, 1047, 1048, 207

1049, 1145

Swofford Career Center Subtotal 4,559

T.W. Edwards Recreation Center 2,386

Travelers Rest Baptist 4,755

Trinity Methodist 2,393

Una Fire Station 1,377

Victor Mill Methodist 3,909

Wellford Fire Station 3,754

West Side Baptist 3,564

West View Elementary 4,991

White Stone Methodist 1,297

Whitlock Jr. High 2,570

Woodland Heights Recreation Center 3,196

Woodruff American Legion 1,133

Woodruff Armory Drive Fire Stations 2,282

Woodruff Fire Station 1,816

Woodruff Town Hall 3,541

DISTRICT TOTAL 660,766

PERCENT VARIATION 0.000

DISTRICT 5

Area Population

Cherokee County 55,342

Chester County 33,140

Fairfield County 23,956

Kershaw County 61,697

Lancaster County 76,652

Lee County 19,220

Newberry County

Beth--Eden

Tract 9502.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 428

1007, 1008, 1009, 1010, 1011, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1046, 1047, 1048

Tract 9505.02

Blocks: 1008, 1019, 1022, 2000, 2001, 2004, 2005, 243

2007, 2021, 2022, 2026, 2027, 2029, 2030, 2031

Beth--Eden Subtotal 671

Consolidated Number 5 1,410

Fairview 1,939

Helena

Tract 9505.02

Blocks: 1036, 1037, 1038, 1039, 1040, 1041, 1042, 474

1043, 1044, 1045, 1047, 1048, 1050, 1051, 1052,

1053, 4004, 4005, 4006, 4023, 4024, 4032, 4033,

4034, 4076, 4080, 5045, 5060, 5061, 5062

Tract 9507

Blocks: 2079, 2080, 2081, 2082, 2083, 2084, 3000, 671

3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008,

3009, 3010, 3020, 3021

Helena Subtotal 1,145

Johnstone

Tract 9502.02

Blocks: 1060, 1061, 1062, 1063, 1065, 1066, 1071, 769

1073, 1074, 1077, 1078, 1079, 1080, 1081, 1082,

1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090,

1091, 1093, 1107, 1108, 1112, 1113, 1119, 1120,

1122, 1123, 1130, 1131, 1132, 5004, 5010, 5011,

5018, 5020, 5021, 5023, 5024, 5026, 5029, 5033,

5035, 5040, 5042, 5043, 5044, 5045, 5046, 5047,

5053, 5078, 5079, 5080, 5081, 5086, 5087, 5088,

5089, 5091, 5092, 5093, 5141, 5144, 5145, 5146,

5147, 5148, 5149, 5150, 5152, 5159, 5160, 5161,

5162

Tract 9506.01

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 206

1007, 1033, 1034, 1035, 1036, 1037, 1038, 1039,

1066, 2000, 2001, 2002, 2016, 2017, 2018

Johnstone Subtotal 975

Little Mountain 1,433

Maybinton 85

Midway 399

Mt. Bethel-Garmany 2,437

Newberry Ward 1 754

Newberry Ward 2 2,221

Newberry Ward 3 1,636

Newberry Ward 4 897

Newberry Ward 5 1,266

Newberry Ward 6 1,818

Oakland 1,769

O'Neal 1,577

Peak 171

Pomaria 853

Prosperity 2,751

St. Phillips-Jolly Street 1,535

Wheeland 604

Whitmire City 1,355

Whitmire Outside 1,323

Spartanburg County

Arrowood Baptist 1,027

Carlisle Fosters Home 2,677

Cherokee Springs Fire Station 2,426

Chesnee Senior Center 3,729

Colley Springs Baptist 4,043

Lake Bowen Baptist

Tract 224.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1009, 902

3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007,

3008, 3009, 3010, 3012, 3013, 3014, 3015, 3016,

3017, 3026

Lake Bowen Baptist Subtotal 902

Mayo Elementary 3,022

Mountain View Baptist 1,980

Swofford Career Center

Tract 224.01

Blocks: 2034, 2035, 2043 8

Swofford Career Center Subtotal 8

Sumter County

Birnie

Tract 13

Blocks: 1019, 1021, 1029, 1030, 1031, 1032, 1033, 331

1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041,

1042

Tract 15

Blocks: 1012, 1013, 1014, 1015, 1016, 1017, 1018, 242

1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028,

1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036,

1037, 1038, 1039, 1040, 1041, 1042, 1043, 1045,

1046, 1047, 1048, 1049, 1054, 1055, 1077

Tract 16

Blocks: 1019, 1020, 1021, 1022, 1023, 1024, 1025, 218

1045, 1046, 1047, 1048, 1053, 1054, 1056, 1057,

1058, 1059, 1060, 1061, 1069

Birnie Subtotal 791

Burns-Downs 1,251

Causeway Branch #1 1,917

Causeway Branch #2 1,094

Cherryvale 1,546

Dalzel #1 2,409

Dalzel #2 1,851

Delaine 2,372

Ebenezer #1 2,193

Ebenezer #2 2,263

Folsom Park

Tract 8

Blocks: 1034, 1038, 2000, 2001, 2002, 2003, 2004, 1,336

2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020

Tract 9.01

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 1,015

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038,

2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046,

2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054,

2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062,

2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070,

2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078,

2079, 2080, 2081, 2082

Folsom Park Subtotal 2,351

Furman 2,698

Green Swamp #1 3,029

Green Swamp #2 1,350

Hampton Park

Tract 20

Blocks: 1000, 1001, 1005, 1006, 1007, 1008, 1011, 796

1012, 1013, 1014, 1015, 2022, 2023, 2024, 2027,

2028, 2029, 2030, 2031, 2032, 2041, 2042, 2043,

2044, 2045, 2046, 2047

Hampton Park Subtotal 796

Hillcrest 1,341

Horatio 812

Manchester Forest 2,396

Mayewood

Tract 6

Blocks: 2036, 2037, 2056, 2057, 2058, 2059, 3008, 216

3009, 3040

Mayewood Subtotal 216

McCray's Mill #1 1,853

McCray's Mill #2 2,300

Millwood 1,055

Morris College

Tract 20

Blocks: 1004 0

Morris College Subtotal 0

Mullberry 1,527

Oakland Plantation #1 2,006

Oakland Plantation #2 1,430

Oswego 1,709

Palmetto Park 2,565

Pinewood 2,799

Pocotaligo #1 3,212

Pocotaligo #2 2,378

Privateer 2,751

Rembert 3,679

Salterstown 1,580

Second Mill 2,264

Shaw 2,395

South Liberty

Tract 13

Blocks: 1010, 1011, 1020, 1022, 1023, 1024, 1025, 270

1026, 1027, 1028

South Liberty Subtotal 270

Spectrum 1,499

St. Paul 2,597

Sumter High #1 1,043

Sumter High #2 1,926

Sunset 1,889

Swan Lake 1,533

Thomas Sumpter 1,774

Turkey Creek

Tract 6

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 655

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1054, 1055, 1056, 1057, 1062, 1063, 1064, 1065,

1066, 1067, 1079, 1080, 1081, 3002, 3003, 3004,

3005, 3006, 3010, 3011, 3012, 3014, 3015

Tract 11

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 11

2007, 2008, 2011, 2012, 2108

Turkey Creek Subtotal 666

Wilder 1,327

Wilson Hall 2,184

Union County 28,961

York County 226,073

DISTRICT TOTAL 660,766

PERCENT VARIATION 0.000

DISTRICT 6

Area Population

Allendale County 10,419

Bamberg County 15,987

Beaufort County

Burton 1C 5,974

Dale Lobeco 1,629

Seabrook 2 1,401

Seabrook 3 2,415

Sheldon 1 1,368

Sheldon 2 1,272

Berkeley County

Alvin 1,304

Bethera 309

Boulder Bluff No. 2

Tract 207.24

Blocks: 1000, 1001, 1003, 1004, 1005, 1006, 1007, 70

1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015,

1016, 1017, 1018, 1019, 1038, 1045, 1047, 1048,

1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056,

1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064,

1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072,

1073, 1074, 1075, 1076, 1077, 1078, 1109, 1110,

1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118,

1119, 1120, 1124

Boulder Bluff No. 2 Subtotal 70

Cainhoy

Tract 204.03

Blocks: 1009, 1133 0

Tract 204.04

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 586

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054,

1055, 1056, 1059, 1060, 1061, 1063, 1064, 1069,

1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077,

1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085,

1086, 1087, 1088, 1089, 1090, 1106, 1107, 1108,

1144, 1145, 1146, 1150, 1151, 1152, 1153, 1154,

1155, 1156, 1157, 1158, 1159, 1160, 1161, 1162,

1163, 1167, 1170, 1171, 1175, 1177

Tract 204.05

Blocks: 1006, 1007, 1008, 1009, 1010, 1079, 1080, 1,598

1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089,

1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097,

1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105,

1106, 1107, 1108, 1109, 1110, 1113, 1114, 1115,

1116, 1117, 1121, 1122, 1123, 1124, 1125, 1126,

1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134,

1135, 1136, 1137, 1139, 1141, 1146, 1150, 1151,

1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160,

1161, 1162, 1163, 1164, 1165, 1166, 1167, 1168,

1169, 1171, 1172, 1173, 1174, 1175, 1176, 1177,

1178, 1179, 1180, 1181, 1182, 1183, 1184, 1185,

1186, 1187, 1188, 1189, 1190, 1191, 1192, 1193,

1194, 1195, 1196, 1197, 1198, 1199, 1200, 1201,

1202, 1203, 1204, 1205, 1206, 1207, 1208, 1209,

1210, 1211, 1212, 1213, 1214, 1215, 1216, 1217,

1218, 1219, 1220, 1221, 1222, 1223, 1224, 1225,

1226, 1227, 1228, 1229, 1230, 1231, 1232, 1233,

1234, 1235, 1236, 1237, 1238, 1239, 1240, 1241,

1242, 1243, 1244, 1245, 1246, 1247, 1248, 1249,

1250, 1251, 1252, 1253, 1254, 1255, 1256, 1257,

1258, 1259, 1260, 1261, 1262, 1265, 1266, 1267,

1268, 1269, 1270, 1272

Cainhoy Subtotal 2,184

Cordesville 1,809

Cross 3,598

Daniel Island No. 1

Tract 204.04

Blocks: 1057, 1062, 1065, 1066, 1068, 1103, 1147, 0

1164, 1165, 1168

Daniel Island No. 1 Subtotal 0

Daniel Island No. 2

Tract 204.03

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 62

1007, 1008, 1010, 1011, 1012, 1013, 1014, 1016,

1017, 1018, 1019, 1020, 1021, 1028, 1104, 1106,

1107

Daniel Island No. 2 Subtotal 62

Eadytown 937

Foster Creek

Tract 208.12

Blocks: 1003, 1004, 1005, 1042, 1043 0

Foster Creek Subtotal 0

Goose Creek No. 1

Tract 207.24

Blocks: 1020, 1021, 1022, 1023, 1024, 1025, 1026, 3,169

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1039, 1040, 1041, 1042, 1043,

1044, 1046, 1079, 1080, 1081, 1082, 1083, 1084,

1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092,

1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100,

1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108,

1121, 1122, 1123, 2000, 2001, 2002, 2003, 2004,

2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012,

2013, 2014, 2015, 2016

Tract 207.25

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1,055

1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002,

2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,

2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018,

2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011

Tract 208.12

Blocks: 1000, 1008, 1009 0

Tract 9801

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 0

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040

Goose Creek No. 1 Subtotal 4,224

Hanahan No. 4

Tract 209.03

Blocks: 1000, 1001 0

Tract 210

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 376

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030,

1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038,

1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046,

1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054,

1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062,

1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070,

1071, 1072, 1074, 1075, 1084, 1085

Hanahan No. 4 Subtotal 376

Hilton Cross Roads 2,807

Huger 1,776

Jamestown 818

Macedonia

Tract 203.01

Blocks: 1005, 1022, 1023, 2000, 2001, 2002, 2003, 399

2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011,

2012, 2013, 2014, 2015, 2032, 2034

Tract 204.01

Blocks: 2030 67

Macedonia Subtotal 466

Pimlico

Tract 204.01

Blocks: 2282 0

Tract 206

Blocks: 2061, 2063, 2064, 2065, 2066, 2067, 2068, 56

2069, 2070, 2071, 2072, 2075, 2076, 2077, 2078,

2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086,

2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094,

2095, 2096, 2097, 2098, 2099, 2100, 2101, 2102,

2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110,

2111, 2113

Tract 207.24

Blocks: 1002 0

Pimlico Subtotal 56

Russellville 2,047

Shulerville 477

St. Stephen No. 1 2,421

St. Stephen No. 2 2,351

Calhoun County 15,175

Charleston County

Charleston 10 2,510

Charleston 11 2,392

Charleston 12 4,104

Charleston 13 1,269

Charleston 14 1,624

Charleston 15 2,422

Charleston 16 1,390

Charleston 17 1,151

Charleston 18 1,727

Charleston 19 945

Charleston 20 1,347

Charleston 21 1,225

Charleston 8

Tract 9

Blocks: 1000, 1001, 1007, 1008, 1009, 1010, 1011, 1,413

1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019,

1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027,

1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001,

2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009,

2010, 2011, 2012, 2013, 2014

Tract 51

Blocks: 2001, 2002, 2003, 2004, 2017 14

Tract 54

Blocks: 2022, 2023, 2024, 2034 0

Charleston 8 Subtotal 1,427

Charleston 9

Tract 7

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 2000, 445

2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009,

2011, 2012, 2013

Tract 51

Blocks: 1000, 1001, 1002, 1003, 1004 575

Charleston 9 Subtotal 1,020

Deer Park 3

Tract 31.13

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 1,189

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035

Tract 31.14

Blocks: 1048 0

Deer Park 3 Subtotal 1,189

North Charleston 1 1,323

North Charleston 10 2,771

North Charleston 11 1,115

North Charleston 12 602

North Charleston 13 1,856

North Charleston 14 817

North Charleston 15 2,279

North Charleston 16 1,354

North Charleston 17 1,523

North Charleston 18 3,534

North Charleston 19 2,738

North Charleston 2 3,063

North Charleston 20 1,212

North Charleston 21 2,552

North Charleston 22 2,276

North Charleston 23 3,389

North Charleston 24 3,717

North Charleston 25 909

North Charleston 26 830

North Charleston 27 3,157

North Charleston 28

Tract 31.04

Blocks: 2002, 2003, 2004, 2005, 2006, 2007, 2008, 1,945

2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016,

2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024,

2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032,

2033, 2037, 2038, 2039, 2040, 2041, 2042, 2043,

2044, 2045, 2046, 2047, 2048, 2049, 2051, 2052,

2064, 2065, 2068, 2069, 2070, 2071, 2072, 2073,

2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081

Tract 31.05

Blocks: 2019, 2020, 2021, 2022, 2023, 2024, 2025, 25

2026, 2076

North Charleston 28 Subtotal 1,970

North Charleston 29 2,746

North Charleston 3 1,588

North Charleston 30 3,029

North Charleston 4 1,745

North Charleston 5 2,983

North Charleston 6 2,127

North Charleston 7 2,532

North Charleston 8 1,219

North Charleston 9 2,579

St. Pauls 1 1,167

St. Pauls 2A 1,498

St. Pauls 2B 1,908

St. Pauls 3 2,057

St. Pauls 4 2,253

St. Pauls 5 1,795

St. Pauls 6 2,477

Wadmalaw Island 1 1,306

Wadmalaw Island 2

Tract 22

Blocks: 1000, 1007, 1020, 1021, 1022, 1023, 1024, 595

1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032,

1033, 1034, 1036, 1037, 1038, 1039, 1040, 1041,

1042, 1043, 1044, 1045, 1047, 1048, 1049, 1050,

1051, 1052, 1053, 1054, 1055, 1057, 1058, 1060,

1061, 1062, 1063, 1064, 1065, 1067, 1075, 1112,

1113, 1114, 1115, 1116, 1118, 1119, 1120, 1121,

1122, 1123, 1135, 2030, 2031, 2077, 2078, 2079,

2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087,

2088, 2089, 2090, 2091, 2110, 2111, 2112, 2113,

2114, 2115, 2116, 2117, 2119, 2120, 2121, 2122,

2123, 2125, 2126, 2128, 2129, 2131, 2155, 2156,

2157, 2158, 2162, 2163, 2164

Wadmalaw Island 2 Subtotal 595

Clarendon County 34,971

Colleton County

Ashton 156

Bells 417

Berea 140

Canady's 741

Cottageville 3,740

Edisto 421

Green Pond

Tract 9703

Blocks: 5002, 5009, 5011, 5012, 5013, 5014, 5015, 335

5021, 5022, 5023, 5029, 5030, 5031, 5085, 5086,

5087, 5088, 5089, 5091, 5092, 5099

Tract 9708

Blocks: 1098, 1099, 1100, 1101, 1102, 1104, 1105, 772

1127, 1128, 1129, 1130, 2002, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2018, 2019, 2024,

2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032,

2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040,

2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048,

2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056,

2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064,

2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072,

2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080,

2081, 2082, 2083, 2084, 2085, 2086, 2087, 2089,

2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097,

2098, 2099, 2100, 2101, 2102, 2103, 2104, 2105,

2106, 2107, 2112, 2113, 2119, 2120, 2121, 2122,

2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130,

2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138,

2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146,

2147, 2149, 2150, 2151, 2152, 2155, 2156, 2157,

2168, 2169, 2170, 2171, 2172, 2173, 2174

Green Pond Subtotal 1,107

Hendersonville 1,499

Horse Pen 1,002

Hudson Mill 893

Jacksonboro

Tract 9706

Blocks: 4119 0

Tract 9707

Blocks: 3046, 3047, 3066, 3067, 3071, 3072, 3073, 5

3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081,

3082, 3083, 3086, 3087, 3088, 3089, 3090, 3091,

3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099,

3100, 3101, 3102, 3103, 3104, 3105, 3106, 3107,

3108, 3109, 3110, 3111, 3112, 3114, 3116

Tract 9708

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 552

1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014,

1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022,

1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031,

1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039,

1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047,

1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055,

1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063,

1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071,

1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079,

1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087,

1088, 1089, 1090, 1092, 1093, 1095, 1096, 1097,

1103, 1107, 1108, 1109, 1110, 1111, 1112, 1113,

1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121,

1122, 1125, 1139, 1143, 1144, 1145, 1146, 1147,

1148, 1149, 1150, 1151, 1152, 1153, 1154, 1155,

1156

Jacksonboro Subtotal 557

Lodge 628

Maple Cane 902

Mashawville 1,006

Peeples 1,212

Peniel 838

Petits 319

Rice Patch 927

Ritter 997

Round O 1,028

Ruffin 435

Sidneys 619

Smoaks 1,244

Sniders 1,018

Stokes 936

Walterboro No. 1 2,791

Walterboro No. 2 3,779

Walterboro No. 3 3,309

Walterboro No. 4 4,631

Williams 410

Wolfe Creek 661

Dorchester County

Delemars 657

Four Hole 1,443

Givhans 1,295

Givhans 2 976

Grover 1,162

Harleyville 1,011

Indian Field 807

Indian Field 2 1,268

Reevesville 1,399

Ridgeville 1,467

Ridgeville 2 2,328

Rosinville 1,920

Rosses 1,339

St. George No. 1 1,780

St. George No. 2 1,267

Florence County

Hannah

Tract 18

Blocks: 3020, 3021, 3023, 3025, 3027, 3028, 3029, 358

3051

Hannah Subtotal 358

High Hill 826

Lake City No. 1 2,252

Lake City No. 2 1,837

Lake City No. 3 2,358

Lake City No. 4 3,346

Leo 588

McAllister Mill 1,268

Olanta 2,195

Prospect

Tract 20

Blocks: 4032 11

Prospect Subtotal 11

Hampton County 21,090

Jasper County 24,777

Orangeburg County

Bethel 1,049

Bowman 1 1,967

Bowman 2 1,167

Branchville 1 1,479

Branchville 2 701

Brookdale 1,672

Cordova 2

Tract 116

Blocks: 3000, 4000, 4001, 4002 241

Cordova 2 Subtotal 241

Elloree 1 1,432

Elloree 2 1,096

Eutawville 1 2,013

Eutawville 2 2,764

Four Holes 863

Holly Hill 1 2,759

Holly Hill 2 2,721

Jamison 2,884

Limestone 1 2,746

Limestone 2 2,449

Nix 2,088

North 2

Tract 120

Blocks: 3080, 3081, 3134 6

North 2 Subtotal 6

Orangeburg Ward 1 1,062

Orangeburg Ward 10 1,090

Orangeburg Ward 2 1,241

Orangeburg Ward 3 2,102

Orangeburg Ward 4 2,618

Orangeburg Ward 5 1,217

Orangeburg Ward 6 1,301

Orangeburg Ward 7 927

Orangeburg Ward 8 868

Orangeburg Ward 9 995

Pine Hill

Tract 115

Blocks: 4004, 4005 27

Tract 119

Blocks: 2135, 3000, 3001, 3002, 3003, 3004, 3005, 675

3006, 3007, 3008, 3009, 3010, 3012, 3019, 3020,

3021, 3022, 3023, 3024, 3025, 3027, 3028, 3029,

3030, 3041, 3042, 3043, 3050, 3051, 3067

Tract 120

Blocks: 3124 0

Pine Hill Subtotal 702

Providence 1,544

Rowesville 961

Santee 1 1,876

Santee 2 1,840

Suburban 1 1,781

Suburban 2 1,053

Suburban 3 2,201

Suburban 4 1,085

Suburban 5 2,244

Suburban 6 1,550

Suburban 7 2,380

Suburban 8 1,188

Suburban 9 2,271

Vance 2,076

Whittaker 1,793

Richland County

Ardincaple 430

Beatty Road 2,055

Bluff 3,547

Brandon

Tract 116.07

Blocks: 1014, 1015, 1016, 1017, 1025, 1026, 1027, 3,138

1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1054, 1055, 1056,

1057, 1058, 1059, 1060, 1061, 1062, 1063

Tract 116.08

Blocks: 1000, 1001, 1014, 1015, 1016, 1017, 1018, 2,540

1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026,

1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034,

1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042,

1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050,

1065, 1066, 1067, 1068, 1069, 1071, 1072, 1075,

1076, 2000, 2001, 2002, 2003, 2004, 2005, 2006,

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022

Brandon Subtotal 5,678

Briarwood 3,990

Caughman Road 2,545

College Place 2,668

Dennyside 1,136

Dentsville 3,332

Eastover 3,742

Edgewood 2,894

Fairlawn 4,445

Fairwold 1,165

Gadsden 2,597

Garners 1,532

Greenview 2,292

Hampton

Tract 26.02

Blocks: 2036, 2038 57

Tract 26.03

Blocks: 2020, 2021, 2022, 2027, 2028, 2029, 2030, 910

2031, 2032, 2033, 2051, 2052, 2054, 3000, 3001,

3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009,

3010, 3011, 3012, 3013, 3014, 3015, 3016, 3018,

3019, 3020, 3022

Hampton Subtotal 967

Harbison #2

Tract 103.04

Blocks: 3029, 3035, 3036, 3037, 3038, 3039, 3040, 499

3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048,

3049, 3050, 3051

Harbison #2 Subtotal 499

Hopkins 3,832

Horrell Hill 3,823

Hunting Creek 730

Keels 5,834

Keenan

Tract 108.04

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 1,200

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038

Tract 111.01

Blocks: 1054, 1055, 1056, 1057, 3006, 3007, 3009, 66

3010, 3011, 3012, 3016

Keenan Subtotal 1,266

Killian 1,995

Kingswood 4,286

Lincolnshire 3,360

Lykesland

Tract 116.06

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 1,672

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 3000, 3001, 3002, 3008, 3009,

3011, 3012, 3013, 3014, 3015, 3016

Tract 116.08

Blocks: 3006, 3007, 3010, 3011, 3012, 3013, 3014, 1,361

3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024, 3025, 3026, 3027, 3028, 3029, 6000,

6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008,

6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016,

6017, 6018, 6019, 6020, 6021, 6022, 6023

Lykesland Subtotal 3,033

McEntire 1,148

Meadowlake 3,410

Midway 5,180

Mill Creek 3,215

Monticello

Tract 102

Blocks: 2037, 2038, 2039, 2040, 2041, 2042, 2043, 1,379

2044, 2045, 2046, 2047, 2048, 2049, 2050, 2053,

2087, 2088, 2092, 3057, 3058, 3059, 3060, 3063,

3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071,

3072, 3073, 3097, 3098, 3099, 3101, 3102, 3103,

3104, 3105, 3106, 3107, 3108

Tract 105.01

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 868

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020, 2022, 2023,

2024, 2025

Monticello Subtotal 2,247

North Springs #1

Tract 114.19

Blocks: 1025, 1026 355

North Springs #1 Subtotal 355

Olympia 7,173

Pine Grove 2,857

Pine Lakes 4,214

Pinewood 2,419

Pontiac

Tract 120

Blocks: 1000, 1001, 1010, 1011, 1012, 1013, 1020, 154

1021, 1022, 1023, 1024, 1025, 1026, 1193

Pontiac Subtotal 154

Ridgewood 965

Riverside 2,182

Sandlapper 5,168

Skyland 1,945

Spring Valley

Tract 114.11

Blocks: 3008, 3009, 3010, 3011, 3012, 3013, 3014 172

Spring Valley Subtotal 172

Spring Valley West 4,095

St. Andrews 1,938

Valley State Park 3,320

Walden 7,768

Ward 1

Tract 27

Blocks: 1003, 1005, 1006 317

Tract 29

Blocks: 2000, 2026, 3000, 3001, 3002, 3003, 3004, 2,669

3005

Tract 30

Blocks: 1001, 1003, 1012, 1013, 2000, 2001, 2002, 2,754

2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010,

2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006,

3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014,

3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022,

3023, 3024

Tract 31

Blocks: 2041, 2042, 2046, 2048, 2049, 2050 135

Ward 1 Subtotal 5,875

Ward 10

Tract 27

Blocks: 2004, 2005, 2006, 2007, 2008, 2009, 2010, 1,533

2011, 2012, 2013, 2015, 2017, 3003, 3004, 3005,

3006, 3007, 3008, 3012, 3017, 3018, 3019, 3020,

3021, 3022, 4001, 4002, 4003, 4004, 4005, 4008,

4010, 4011, 4012, 4013

Ward 10 Subtotal 1,533

Ward 11 2,289

Ward 13

Tract 26.02

Blocks: 1000, 1001, 1002, 1003, 1004, 1011, 1012, 1,162

1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020,

1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028,

1037, 1038, 1047, 1048, 1049, 1050, 1051, 1052

Tract 26.03

Blocks: 1007, 1008, 1009, 1010, 1011, 1012, 1013, 708

1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022,

1023, 1027, 1028, 1029, 1030, 1031, 1032, 1033,

1034, 1035, 1036, 1037, 1038, 1039, 1040, 1044,

1045, 1046, 1047, 1065

Ward 13 Subtotal 1,870

Ward 15

Tract 22

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006 169

Ward 15 Subtotal 169

Ward 18

Tract 11

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2,048

1007, 1008, 1009, 1010, 1011, 1012, 2004, 2005,

2007, 2008, 2009, 2010, 2011, 2012, 2019, 2020,

2021, 5000, 5001, 5002, 5003, 5004, 5005, 5006,

5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014,

5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022,

5023, 5024, 5025, 5026

Ward 18 Subtotal 2,048

Ward 19 2,194

Ward 2 1,017

Ward 20 2,424

Ward 21 3,172

Ward 22 2,471

Ward 23

Tract 22

Blocks: 2007, 2008, 2009, 2010, 2011, 2012, 2013, 449

2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021

Ward 23 Subtotal 449

Ward 29 2,217

Ward 3 2,014

Ward 30 1,297

Ward 31 1,723

Ward 32 1,345

Ward 33

Tract 13

Blocks: 2022, 2026, 2027, 2028, 2029, 3000, 3001, 357

3002, 3003, 3009, 3012, 3013, 3014, 3016, 3017,

3018

Tract 30

Blocks: 1004, 1005, 1006, 1009, 1010 66

Ward 33 Subtotal 423

Ward 34

Tract 11

Blocks: 4001, 4002, 4003, 4004, 4005, 5027, 5028 602

Ward 34 Subtotal 602

Ward 4 2,042

Ward 5 5,092

Ward 6

Tract 111.01

Blocks: 3030, 3031, 3033, 3034, 3035, 3036, 3038, 661

3039

Ward 6 Subtotal 661

Ward 7 2,093

Ward 8 2,163

Ward 9 2,185

Westminster 2,958

Whitewell 3,174

Woodfield

Tract 113.04

Blocks: 3027 31

Tract 113.05

Blocks: 3001, 3007, 3009, 4003, 4016 158

Woodfield Subtotal 189

Sumter County

Bates 906

Birnie

Tract 13

Blocks: 1016, 1017, 2029, 2030, 2031, 2032, 2033, 582

2034, 2035, 2050, 2053, 2054, 2055, 2056, 2057,

2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065,

2066, 2067, 2068

Tract 15

Blocks: 1001, 1002, 1003, 1004, 1005, 1009, 1010, 85

1011, 1019, 1020, 1050, 1051

Birnie Subtotal 667

Crosswell 2,408

Folsom Park

Tract 8

Blocks: 1039, 3000, 3001, 3002, 3003, 3004, 3007 165

Folsom Park Subtotal 165

Hampton Park

Tract 20

Blocks: 1002, 1003, 1016, 1017, 1018, 1019, 1021, 244

1022, 1023, 3045

Hampton Park Subtotal 244

Lemira 2,248

Loring 2,000

Magnolia-Harmony 1,356

Mayesville 772

Mayewood

Tract 5

Blocks: 1110 0

Tract 6

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 1,771

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014,

2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022,

2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030,

2031, 2032, 2033, 2034, 2035, 2038, 2039, 2040,

2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048,

2049, 2050, 2051, 2052, 2053, 2054, 2055, 2060,

2061, 2062, 2063, 2064, 3013, 3016, 3017, 3018,

3019, 3021, 3022, 3023, 3024, 3025, 3026, 3027,

3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035,

3036, 3037, 3038, 3039, 3041, 3042, 3043, 3044,

3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052,

3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060,

3062

Mayewood Subtotal 1,771

Morris College

Tract 8

Blocks: 2021, 2022, 2023, 2024, 3005, 3006, 3008, 1,385

3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018,

3019, 3020, 3021

Tract 20

Blocks: 3001, 3003, 3004, 3005, 3006, 3007, 3008, 814

3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016,

3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026,

3042, 3043, 3044, 3046

Morris College Subtotal 2,199

Salem 514

Savage-Glover 932

South Liberty

Tract 13

Blocks: 1000, 1001, 1002, 1003, 1004, 1005, 1006, 780

1007, 1008, 1009, 1012, 1013, 1014, 1015, 1018,

2004, 2007, 2008, 2009, 2010, 2011, 2012, 2013,

2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025,

2026, 2027, 2028, 2036, 2037

South Liberty Subtotal 780

South Red Bay 1,425

St. John 1,835

Stone Hill 1,029

Turkey Creek

Tract 6

Blocks: 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1,318

1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035,

1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043,

1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051,

1052, 1053, 1058, 1059, 1060, 1061, 1068, 1069,

1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077,

1078, 1082, 3007, 3020

Turkey Creek Subtotal 1,318

Williamsburg County 34,423

DISTRICT TOTAL 660,766

PERCENT VARIATION 0.000

DISTRICT 7

Area Population

Chesterfield County 46,734

Darlington County 68,681

Dillon County 32,062

Florence County

Back Swamp 1,204

Brookgreen 1,044

Cartersville 1,250

Claussen 2,741

Coles Crossroads 3,699

Cowards No. 1 1,470

Cowards No. 2 1,760

Delmae No. 1 3,892

Delmae No. 2 2,466

Ebenezer No. 1 4,557

Ebenezer No. 2 3,131

Ebenezer No. 3 1,510

Effingham 1,841

Elim-Glenwood 2,642

Evergreen 1,605

Florence Ward 1 1,891

Florence Ward 10 1,272

Florence Ward 11 1,492

Florence Ward 12 3,405

Florence Ward 13 2,830

Florence Ward 14 940

Florence Ward 2 2,120

Florence Ward 3 2,237

Florence Ward 4 1,223

Florence Ward 5 1,861

Florence Ward 6 1,122

Florence Ward 7 2,896

Florence Ward 8 2,397

Florence Ward 9 2,437

Friendfield 848

Gilbert 3,635

Greenwood 2,859

Hannah

Tract 18

Blocks: 2056, 2057, 3012, 3014, 3015, 3016, 3017, 744

3018, 3019, 3022, 3024, 3026, 3030, 3031, 3032,

3033, 3034, 3035, 3036, 3037, 3038, 3040, 3052,

3053, 3054, 3055, 3056

Hannah Subtotal 744

Johnsonville 3,640

Kingsburg-Stone 1,474

Mars Bluff No. 1 5,062

Mars Bluff No. 2 2,146

Mill Branch 890

Oak Grove-Sardis 1,749

Pamplico No. 1 1,702

Pamplico No. 2 1,283

Prospect

Tract 19

Blocks: 2000, 2001, 2002, 2003, 2004, 2005, 2006, 399

2007, 2008, 2009, 2010, 2011, 2012, 2013, 2026,

2042, 2043

Tract 20

Blocks: 4000, 4001, 4002, 4033, 4036, 4037, 4038, 254

4039, 4040, 4042, 4043

Prospect Subtotal 653

Quinby 1,458

Salem 971

Savannah Grove 5,364

Scranton 1,670

South Florence 1 3,901

South Florence 2 3,158

Spaulding 1,459

Tans Bay 2,932

Timmonsville 1 2,546

Timmonsville 2 2,028

Vox 1,166

West Florence 1 3,456

West Florence 2 2,117

Georgetown County 60,158

Horry County 269,291

Marion County 33,062

Marlboro County 28,933

DISTRICT TOTAL 660,767

PERCENT VARIATION 0.000

HISTORY: 2011 Act No. 75, Pt II, Section 2, eff August 1, 2011.



SECTION 7-19-50. Each congressional district shall elect one member of Congress; procedure after new apportionment.

Until the next apportionment be made by the Congress of the United States, each of such congressional districts shall be entitled to elect one member to represent this State in the Congress of the United States. After such new apportionment by Congress the General Assembly shall divide the State into as many congressional districts as the State is entitled to members in the House of Representatives.

HISTORY: 1962 Code Section 23-555; 1952 Code Section 23-555; 1942 Code Section 2334; 1932 Code Section 2334; Civ. C. '22 Section 267; Civ. C. '12 Section 264; Civ. C. '02 Section 238; G. S. 142; R. S. 196; 1882 (17) 1122 Section 5.



SECTION 7-19-60. Writs of election in case State is given more Representatives.

In case the Congress of the United States shall by any new apportionment give to this State more than six members of the House of Representatives and the General Assembly shall not be in session, the Governor shall by proclamation issue writs of election for congressmen at large, one or more, as the case may be.

HISTORY: 1962 Code Section 23-556; 1952 Code Section 23-556; 1942 Code Section 2335; 1932 Code Section 2335; Civ. C. '22 Section 268; Civ. C. '12 Section 265; Civ. C. '02 Section 238; G. S. 142; R. S. 196; 1882 (17) 1122 Section 5.



SECTION 7-19-70. Election of presidential electors; certificates of appointment.

Unless otherwise provided, the election of presidential electors shall be conducted and the returns made in the manner prescribed by this chapter for the election of state officers.

The names of candidates for electors of President and Vice President nominated by any political party recognized in this State under Section 7-9-10 or by a valid petition shall be filed with the Secretary of State but shall not be printed on the ballot. In place of their names, in accordance with the provisions of Section 7-13-320, there shall be printed on the ballot the names of the candidates for President and Vice President of each political party recognized in this State and the names of any petition candidates for President and Vice President. A vote for the candidates named on the ballot shall be a vote for the electors of the party by which those candidates were nominated or the electors of petition candidates whose names have been filed with the Secretary of State.

Upon receipt of the certified determination of the Board of State Canvassers and delivered to him in accordance with Section 7-17-300, the Secretary of State, under his hand and the seal of his office, as required by Section 7-17-310, shall certify to the Governor the names of the persons elected to the office of elector for President and Vice President of the United States as stated in the certified determination, who shall be deemed appointed as electors.

It shall be the duty of the Governor, as soon as practicable after the conclusion of the appointment of the electors pursuant to the laws of the State providing for the election and appointment of the electors, to communicate by registered mail under the seal of the State to the Administrator of General Services a certificate of appointment of the electors, setting forth the names of the electors and the canvass or other ascertainment under the laws of this State of the number of votes given or cast for each person for whose appointment any and all votes have been given or cast. It shall also thereupon be the duty of the Governor to deliver to the electors of the State, on or before the day on which they are required by law to meet, six duplicate originals of the same certificate under the seal of the State. If there shall have been any final determination in the manner provided for by law of a controversy or contest concerning the appointment of all or any of the electors, it shall be the duty of the Governor, as soon as practicable after the determination, to communicate under the seal of the State to the Administrator of General Services a certificate of such determination.

HISTORY: 1962 Code Section 23-557; 1952 Code Section 23-557; 1942 Code Section 2336; 1932 Code Section 2336; Civ. C. '22 Section 269; Civ. C. '12 Section 266; Civ. C. '02 Section 239; G. S. 143; R. S. 197; 1882 (17) 1122 Section 56; 1961 (52) 246; 1982 Act No. 419, Section 1, eff June 8, 1982.



SECTION 7-19-80. Candidate for elector shall declare for which candidates he will vote; elector shall vote for candidates for whom he declared.

Each candidate for presidential and vice-presidential elector shall declare which candidate for president and vice-president he will vote for if elected. Those elected shall vote for the president and vice-president candidates for whom they declared. Any person selected to fill a vacancy in the electoral college shall vote for the candidates the elector whose place he is taking had declared for. The declaration shall be made to the Secretary of State on such form as he may require not later than sixty days prior to the general election for electors. No candidate for president and vice-president elector shall have his name placed on the ballot who fails to make such declaration by the prescribed time. Any elector who votes contrary to the provisions of this section shall be deemed guilty of violating the election laws of this State and upon conviction shall be punished according to law. Any registered elector shall have the right to institute proper action to require compliance with the provisions of this section. The Attorney General shall institute criminal action for any violation of the provision of this section. Provided, the executive committee of the party from which an elector of the electoral college was elected may relieve the elector from the obligation to vote for a specific candidate when, in its judgment, circumstances shall have arisen which, in the opinion of the committee, it would not be in the best interest of the State for the elector to cast his ballot for such a candidate.

HISTORY: 1962 Code Section 23-557.1; 1971 (57) 270.



SECTION 7-19-90. Meeting of electors; organization; balloting and certification of results.

The electors for President and Vice President shall convene at the capitol, in the office of the Secretary of State, at eleven in the forenoon, on the first Monday after the second Wednesday in December next following their appointment, and shall proceed to effect a permanent organization by the election of a president and secretary from their own body. The electors shall next proceed to fill by ballot and by plurality of votes all vacancies in the electoral college occasioned by the death, refusal to serve, or neglect to attend, of any elector. The electors shall then and there vote by ballot for President and Vice President, one of whom at least shall not be an inhabitant of the same State with themselves.

The electors shall make and sign six certificates of all the votes given by them for President and Vice President, each of which certificates shall contain two distinct lists, one of the votes for President and the other for Vice President, and shall annex to each of the certificates one of the lists of the electors which shall have been furnished to them by the Secretary of State by direction of the Governor. The electors shall seal up separately the certificates and lists of the electors so made by them, and certify upon each that the list of all the votes of the State given for President, and of all of the votes given for Vice President are contained therein.

HISTORY: 1962 Code Section 23-558; 1952 Code Section 23-558; 1942 Code Section 2343; 1932 Code Section 2343; Civ. C. '22 Section 276; Civ. C. '12 Section 273; Civ. C. '02 Section 246; G. S. 153; R. S. 204; 1882 (17) 1124 Section 66; 1885 (19) 25 Section 1; 1889 (20) 365; 1936 (39) 1651; 1961 (52) 246.



SECTION 7-19-100. Disposition of certificates and lists.

The electors shall dispose of the certificates so made by them and the lists attached thereto in the following manner:

First. They shall forthwith forward by registered mail one of the certificates and lists to the President of the Senate at the seat of government.

Second. Two of the certificates and lists shall be delivered to the Secretary of State of South Carolina, one of which shall be held subject to the order of the President of the Senate, and the other shall be preserved by him for one year and shall be a part of the public records of his office and shall be open to public inspection.

Third. On the day thereafter they shall forward by registered mail two of the certificates and lists to the Administrator of General Services at the seat of government, one of which shall be held subject to the order of the President of the Senate.

Fourth. They shall forthwith cause the other of the certificates and lists to be delivered to the judge of the district in which the electors shall have assembled.

HISTORY: 1962 Code Section 23-559; 1952 Code Section 23-559; 1942 Code Section 2345; 1932 Code Section 2345; Civ. C. '22 Section 278; Civ. C. '12 Section 275; Civ. C. '02 Section 248; G. S. 155; R. S. 206; 1882 (17) 1124 Section 68; 1889 (20) 365; 1961 (52) 246.



SECTION 7-19-110. Compensation and expenses of electors.

Every elector for this State for the election of a president and vice-president of the United States who shall attend at any election of those officers and give his vote at the time and place appointed by law shall be entitled to receive for his attendance at such election and for traveling to and from his place of residence by the most usual route the regular mileage, subsistence and per diem allowance authorized for state boards, committees and commissions to be paid from appropriations to the office of the Secretary of State.

HISTORY: 1962 Code Section 23-563; 1952 Code Section 23-563; 1942 Code Section 2349; 1932 Code Section 2349; Civ. C. '22 Section 282; Civ. C. '12 Section 279; Civ. C. '02 Section 252; G. S. 159; R. S. 210; 1882 (17) 1125; 1915 (29) 178; 1982 Act No. 333, eff April 9, 1982.



SECTION 7-19-120. Duties of State officials.

The Governor, Secretary of State and other State officers shall perform such duties and functions in respect to the election of electors, the election of the President and Vice-President of the United States and certification of electors and results of such election as provided by the acts of Congress in relation thereto.

HISTORY: 1962 Code Section 23-564; 1952 Code Section 23-564; 1942 Code Section 2344; 1932 Code Section 2344; Civ. C. '22 Section 277; Civ. C. '12 Section 274; Civ. C. '02 Section 247; G. S. 154; R. S. 205; 1882 (17) 1124 Section 67; 1889 (20) 365; 1936 (39) 1651.






CHAPTER 21 - SPECIAL PROVISIONS APPLICABLE TO ELECTION OF STATE SENATORS AND MEMBERS OF HOUSE OF REPRESENTATIVES

SECTION 7-21-10. No person shall seek more than one office of State Senator in any year.

No person shall be permitted to seek more than one office of State Senator in any election year.

HISTORY: 1962 Code Section 23-281; 1966 (54) 2093.



SECTION 7-21-20. Elections for State Senator shall be district-wide.

The election for the office of State Senator in all senatorial districts shall be district-wide.

HISTORY: 1962 Code Section 23-282; 1966 (54) 2093.



SECTION 7-21-50. Application of provisions of this Title to office of State Senator and member of House of Representatives.

All of the provisions of Title 7 of the 1976 Code governing a State office shall apply to the offices of State Senator and of member of the House of Representatives except in those instances in which special provision is made for such offices and in those instances such special provisions shall control.

HISTORY: 1962 Code Section 23-287; 1966 (54) 2093; 1974 (58) 2124.






CHAPTER 23 - ELECTION EXPENSES

SECTION 7-23-10. Expenses of general election officers.

Each commissioner of state and county general elections shall receive as expenses an amount as appropriated in the annual state general appropriations act, payable quarterly, and is entitled to election-day mileage as provided by law for state employees. Managers and clerks of general elections shall receive a per diem as is provided in the annual state general appropriations act.

HISTORY: 1962 Code Section 23-601; 1952 Code Section 23-601; 1942 Code Section 2316; 1932 Code Section 2316; Civ. C. '22 Section 250; Civ. C. '12 Section 248; Civ. C. '02 Section 222; G. S. 126, 152; R. S. 180; 1882 (17) 1100; 1883 (18) 260; 1966 (54) 2243; 1984 Act No. 288, eff March 5, 1984; 1990 Act No. 352, Section 1, eff March 19, 1990.



SECTION 7-23-20. Payment for notices of election.

Notices of election published in any public gazette or county newspaper by authority of the proper board of election commissioners, as required by law, shall be paid for at the rates prescribed by law for legal notices.

HISTORY: 1962 Code Section 23-603; 1952 Code Section 23-603; 1942 Code Section 2316; 1932 Code Section 2316; Civ. C. '22 Section 250; Civ. C. '12 Section 248; Civ. C. '02 Section 222; G. S. 126, 152; R. S. 180; 1882 (17) 1100; 1883 (18) 260.



SECTION 7-23-40. Expenses payable by counties.

The governing bodies of the several counties shall audit and pay all accounts for necessary expenses incurred by the commissioners and managers of election for stationery, the making of election boxes, rents and similar expenses in elections held in this State.

HISTORY: 1962 Code Section 23-605; 1952 Code Section 23-605; 1942 Code Section 2316; 1932 Code Section 2316; Civ. C. '22 Section 250; Civ. C. '12 Section 248; Civ. C. '02 Section 222; G. S. 126, 152; R. S. 180; 1882 (17) 1100; 1883 (18) 260.






CHAPTER 25 - OFFENSES AGAINST THE ELECTION LAWS

SECTION 7-25-10. False swearing in applying for registration.

It is unlawful for a person to falsely swear in making an application for registration under this chapter. A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 23-650; 1957 (50) 671; 1993 Act No. 184 Section 135, eff January 1, 1994.



SECTION 7-25-20. Fraudulent registration or voting.

It is unlawful for a person to fraudulently:

(1) procure the registration of a name on the books of registration;

(2) offer or attempt to vote that name;

(3) offer or attempt to vote in violation of this title or under any false pretense as to circumstances affecting his qualifications to vote; or

(4) aid, counsel, or abet another in fraudulent registration or fraudulent offer or attempt to vote.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned not more than one year, or both.

HISTORY: 1962 Code Section 23-651; 1952 Code Section 23-651; 1950 (46) 2059; 1993 Act No. 184 Section 136, eff January 1, 1994.



SECTION 7-25-50. Bribery at elections; unlawful to accept bribery.

It is unlawful for a person to procure, by the payment, delivery, or promise of money or other article of value, another to vote for or against any particular candidate or measure at any election held within this State, whether general, special, or primary, for members of the Congress of the United States, members of the General Assembly of this State, sheriff, clerk, judge of probate or other county officer, mayor, and aldermen of any city or intendant and wardens of any incorporated town, or at any other election held within this State. It is also unlawful for a person to accept such procurements. The person promising and the person voting are each guilty of a felony and, upon conviction, for the first offense, must be fined not less than one hundred dollars nor more than five hundred dollars and imprisoned not more than five years. Upon conviction for a second or subsequent offense, the person must be fined not less than five hundred dollars nor more than five thousand dollars and imprisoned not more than ten years.

HISTORY: 1962 Code Section 23-654; 1952 Code Section 23-654; 1950 (46) 2059; 1993 Act No. 184 Section 10, eff January 1, 1994.



SECTION 7-25-60. Procuring or offering to procure votes by bribery.

(A) It is unlawful for a person at any election to:

(1) procure, or offer or propose to procure, another, by the payment, delivery, or promise of money or other article of value, to vote for or against any particular candidate or measure; or

(2) vote, offer, or propose to vote for or against any particular candidate or measure for the consideration of money or other article of value paid, delivered, or promised, vote or offer or propose to vote for or against any particular candidate or measure.

(B) A person who violates the provisions of this section is guilty of a felony. Upon conviction for a first offense, the person must be fined in the discretion of the court and imprisoned not more than five years. Upon conviction for a second or subsequent offense, the person must be fined in the discretion of the court and imprisoned not more than ten years.

HISTORY: 1962 Code Section 23-655; 1952 Code Section 23-655; 1950 (46) 2059; 1993 Act No. 184 Section 11, eff January 1, 1994.



SECTION 7-25-70. Procuring or offering to procure votes by threats.

It is unlawful for a person, by threats or any other form of intimidation, to procure, offer, or promise to endeavor to procure another to vote for or against any particular candidate in any election. A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 23-656; 1952 Code Section 23-656; 1950 (46) 2059; 1993 Act No. 184 Section 137, eff January 1, 1994.



SECTION 7-25-80. Threatening, intimidating, or abusing voters.

A person who, at any of the elections, general, special, or primary, in any city, town, ward, or polling precinct, threatens, mistreats, or abuses a voter with a view to control or intimidate him in the free exercise of his right of suffrage, is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 23-657; 1952 Code Section 23-657; 1950 (46) 2059; 1993 Act No. 184 Section 12, eff January 1, 1994.



SECTION 7-25-100. Allowing ballot to be seen, removing ballot from voting place, improper assistance, and related offenses.

(A) It is unlawful in any election for a voter to:

(1) allow his ballot to be seen by a person, except as provided by law;

(2) take, remove, or attempt to take or remove a ballot from the polling place before the close of the polls;

(3) place a mark upon his ballot by which it may be identified;

(4) take into the election booth a mechanical device to enable him to mark his ballot; or

(5) remain longer than the specified time allowed by law in the booth or compartment after having been notified that his time has expired and requested by a manager to leave the compartment or booth.

(B) It is unlawful for a person to:

(1) interfere with a voter who is inside of the polling place or is marking his ballot;

(2) unduly influence or attempt to influence unduly a voter in the preparation of his ballot;

(3) endeavor to induce a voter to show how he marks or has marked his ballot; or

(4) aid or attempt to aid a voter by means of any mechanical device in marking his ballot.

(C) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than one year.

HISTORY: 1962 Code Section 23-659; 1952 Code Section 23-659; 1950 (46) 2059; 1993 Act No. 184 Section 138, eff January 1, 1994.



SECTION 7-25-110. Voting more than once at elections.

It is unlawful for a person qualified to vote at any general, special, or primary election for an office whether local, state, or federal to vote more than once at such election, for the same office. A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 23-660; 1952 Code Section 23-660; 1950 (46) 2059; 1993 Act No. 184 Section 139, eff January 1, 1994.



SECTION 7-25-120. Impersonating a voter.

It is unlawful for a person to impersonate or attempt to impersonate another person for the purpose of voting in a general, special, or primary election, whether municipal or State. A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than three years or fined not less than three hundred dollars nor more than twelve hundred dollars, or both. When a person who violates the provisions of this section is placed under bond, the bond may not be less than six hundred dollars nor more than twelve hundred dollars.

HISTORY: 1962 Code Section 23-661; 1952 Code Section 23-661; 1950 (46) 2059; 1993 Act No. 184 Section 140, eff January 1, 1994.



SECTION 7-25-130. Arrest of person who impersonates a voter.

If any manager of election of this State report to the sheriff or other peace officer that a person has violated Section 7-25-120 such peace officer shall arrest such person and have a proper warrant sworn out. Any sheriff or police officer refusing to make an arrest when demand is made by the proper authorities for any violation of Section 7-25-120 shall be subject to prosecution in the court of general sessions for malfeasance in office.

HISTORY: 1962 Code Section 23-662; 1952 Code Section 23-662; 1950 (46) 2059.



SECTION 7-25-140. Copies of certain election laws may be posted.

The authority responsible under law for conducting a party primary and the commissioners of election or other electoral board in general and special elections in their discretion may post, or cause to be posted, a copy of Sections 7-25-120 to 7-25-140, printed on cardboard in as large type as a board twelve by twelve inches will carry, in each polling precinct.

HISTORY: 1962 Code Section 23-663; 1952 Code Section 23-663; 1950 (46) 2059; 1992 Act No. 253, Section 13, eff February 19, 1992.



SECTION 7-25-150. Swearing falsely at elections or taking oath in another's name.

Any voter who shall swear falsely at any election, general, special or primary, in taking the prescribed oath or shall impersonate another person and take the oath in his name in order to vote shall be guilty of perjury and be punished, upon conviction, as for perjury.

HISTORY: 1962 Code Section 23-664; 1952 Code Section 23-664; 1950 (46) 2059.



SECTION 7-25-160. Wilful neglect or corrupt conduct on part of poll managers.

A manager at any general, special, or primary election in this State who wilfully violates any of the duties devolved by law upon such position is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than three years. A manager who commits fraud or corruption in the management of such election is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 23-665; 1952 Code Section 23-665; 1950 (46) 2059; 1993 Act No. 184 Section 141, eff January 1, 1994.



SECTION 7-25-170. Wilful neglect or corrupt conduct by officers other than managers.

An officer, other than a manager at any election, on whom a duty is imposed by this title, except under Section 7-13-1170, Articles 1 and 3 of Chapter 17 and Chapters 19 and 23 of this title, who wilfully neglects such duty or engages in corrupt conduct in executing it is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than three years.

HISTORY: 1962 Code Section 23-666; 1952 Code Section 23-666; 1950 (46) 2059; 1993 Act No. 184 Section 142, eff January 1, 1994.



SECTION 7-25-180. Unlawful distribution of campaign literature.

(A) It is unlawful on an election day within two hundred feet of any entrance used by the voters to enter the polling place for a person to distribute any type of campaign literature or place any political posters. The poll manager shall use every reasonable means to keep the area within two hundred feet of any such entrance clear of political literature and displays, and the county and municipal law enforcement officers, upon request of a poll manager, shall remove or cause to be removed any material within two hundred feet of any such entrance distributed or displayed in violation of this section.

(B) A candidate may wear within two hundred feet of the polling place a label no larger than four and one-fourth inches by four and one-fourth inches that contains the candidate's name and the office he is seeking. If the candidate enters the polling place, he may not display any of this identification including, but not limited to, campaign stickers or buttons.

HISTORY: 1962 Code Section 23-658.2; 1968 (55) 2316; 1990 Act No. 393, Section 1, eff April 3, 1990; 1996 Act No. 466, Section 10, eff August 21, 1996.



SECTION 7-25-190. Illegal conduct at elections generally.

A person who votes at any general, special, or primary election who is not entitled to vote, or who by force, intimidation, deception, fraud, bribery, or undue influence obtains, procures, or controls the vote of any voter to be cast for any candidate or measure other than as intended or desired by such voter, or who violates any of the provisions of this title in regard to general, special, or primary elections is guilty of a felony. Upon conviction, the person must be fined not less than one hundred nor more than one thousand dollars or imprisoned not more than five years, or both.

HISTORY: 1962 Code Section 23-667; 1952 Code Section 23-667; 1950 (46) 2059; 1993 Act No. 184 Section 13, eff January 1, 1994.



SECTION 7-25-200. Unlawful inducement to file for or withdraw from candidacy for election.

(A) It is unlawful to offer or accept, or attempt to offer or accept, either directly or indirectly, money, a loan of money, or any other thing of value which includes, but is not limited to, employment or the promise of employment to induce a person to file or withdraw as a candidate for any state or federal elected office.

Nothing in this section shall be construed to prohibit legitimate campaign contributions or the pledge to make a campaign contribution as otherwise allowed by law. Nor shall this section prevent a person from paying from his own funds, the filing fee of an immediate family member which means a spouse, child, grandchild, mother, father, sister, or brother.

Any person convicted of violating the provisions of this section shall be fined not more than ten thousand dollars or imprisoned for not more than one year.

(B) The Attorney General or the solicitor of the judicial circuit in which the violation occurred, shall prosecute immediately a person violating the provisions of this section.

(C) Nothing in this section shall preclude appropriate civil remedies by an aggrieved party. The court shall, upon a finding that a person violated the provisions of this section, award reasonable attorney's fees and the costs of bringing such action as determined by the court.

HISTORY: 1992 Act No. 287, Section 1, eff March 17, 1992, (became law without Governor's signature).



SECTION 7-25-210. Vandalizing or removing political campaign sign; exceptions; penalty.

(A) It is unlawful to deface, vandalize, tamper with, or remove a lawfully placed political campaign sign prior to the election without the permission of the candidate or party.

(B) This section does not apply to a governmental entity when a political campaign sign is removed because of noncompliance with applicable law, or because an employee of the governmental entity removing the sign is working within the course and scope of his employment.

(C) A person who violates the provisions of subsection (A) is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days, or both.

HISTORY: 2005 Act No. 116, Section 1, eff June 3, 2005.



SECTION 7-25-220. Immunity of poll workers.

A poll worker, whether or not compensated, while acting pursuant to or in furtherance of the holding or conduct of an election, shall be immune from personal civil liability for any act or omission when the act or omission is done or made in good faith and does not constitute gross negligence, recklessness, willfulness, or wantonness.

HISTORY: 2006 Act No. 284, Section 2, eff May 19, 2006.






CHAPTER 27 - COUNTY BOARDS OF REGISTRATION AND ELECTION COMMISSIONS

SECTION 7-27-110. Appointment of members of boards and commissions.

Those counties that do not have combined boards of registration and election commissions must have their members appointed and powers of their boards and commissions as provided by Sections 7-5-10 and 7-13-70.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-120. Codification; purpose.

By codifying the provisions for county boards of registration and election commissions, the General Assembly intends to provide greater public access to the statutory provisions for registering voters and coordinating elections in this State.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-130. Effect of codification.

The codification of the county boards of registration and election commissions as provided in Article 2 of this chapter does not create new statutory authority, but is a continuation of acts passed by the General Assembly to combine the election and registration functions in order to provide a unified commission for the traditional state functions of conducting elections and registering electors by county.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-210. Registration and Elections Commission for Abbeville County.

(A) There is created the Registration and Elections Commission for Abbeville County. There are seven members of the commission who must be appointed by the Governor upon recommendation of a majority of the Abbeville County Legislative Delegation, including the senator, who are appointed for terms of two years and until their successors are appointed and qualify. One member shall reside in each of the county council districts in Abbeville County.

(B) Between the first day of January and the fifteenth day of March of every even-numbered year, the Governor shall appoint the members of the commission.

(C) A vacancy on the commission may be filled by appointment in the manner of original appointment for the unexpired terms only.

(D) The members of the commission receive compensation as may be appropriated by the county council.

(E) The Abbeville County Legislative Delegation shall employ a director of the Registration and Elections Commission and a part-time assistant.

(F) Commissioners of Election and the Registration Board for Abbeville County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Registration and Elections Commission for Abbeville County created in subsection (A).

(G) Those members of the Elections Commission and Registration Board for Abbeville County serving on July 1, 1989, shall continue to serve until December 31, 1990, at which time the new board must be appointed for a one-year period, after which the members of the board must be appointed for two-year terms.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-215. Registration and Elections Commission for Aiken County.

(A) There is created the Registration and Elections Commission for Aiken County. There are seven members of the commission who must be appointed by the Governor upon recommendation of a majority of the Aiken County Legislative Delegation, including the senators, who are appointed for terms of two years and until their successors are appointed and qualify.

(B) Between the first day of January and the fifteenth day of March of every even-numbered year, the Governor shall appoint the members of the commission.

(C) A vacancy on the commission may be filled by appointment in the manner of original appointment for the unexpired term only.

(D) The members of the commission, the executive director, and staff receive compensation as may be appropriated by the county council upon the recommendation of the county legislative delegation.

(E) The executive director must be appointed and may be removed by a majority vote of the senators and a majority vote of the members of the House of Representatives representing Aiken County.

(F) The office of Commissioners of Election and the Registration Board for Aiken County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Registration and Elections Commission for Aiken County created in subsection (A).

(G) The current members of the Aiken County Election Commission and the Aiken County Registration Board shall act as the governing commission of the new Aiken County Registration and Elections Commission established in this section until such time as the seven members of this commission appointed in the manner provided by this section take office. At this time, the terms of these former commissioners of election and registration board members expire.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-220. Registration and Elections Commission for Allendale County.

(A) There is created the Registration and Elections Commission for Allendale County. There are seven members of the commission who must be appointed by a majority of the House members and a majority of the Senate members of the Allendale County Legislative Delegation, who are appointed for terms of four years and until their successors are appointed and qualify, except of those members initially appointed, members appointed to Seats 1, 3, 4, and 6 shall serve terms of four years and members appointed to Seats 2, 5, and 7 shall serve terms of two years. At the expiration of the terms of those members appointed for terms of two years, successors to these members receive terms of four years. A vacancy on the commission may be filled by appointment in the manner of original appointment for the unexpired terms only. All monies annually disbursed for county board of registration members and county election commissions by the State Election Commission must be divided equally among the seven members of the commission created pursuant to the provisions of this section. The commission shall elect a chairman.

(B) The office of the Commissioners of Election and the Registration Board for Allendale County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Registration and Elections Commission for Allendale County created in subsection (A).

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-225. Registration and Elections Commission for Anderson County.

(A) There is created the Registration and Elections Commission for Anderson County. There are seven members of the commission who must be appointed by the Governor upon recommendation of a majority of the Anderson County Legislative Delegation, including the senators, who are appointed for terms of two years and until their successors are appointed and qualify. One member shall reside in each of the school districts in Anderson County and two must be appointed at large from the county.

(B) Between the first day of January and the fifteenth day of March of every even-numbered year, the Governor shall appoint the members of the commission.

(C) A vacancy on the commission may be filled by appointment in the manner of original appointment for the unexpired terms only.

(D) The members of the commission receive compensation as may be appropriated by the county council.

(E) Commissioners of Election and the Registration Board for Anderson County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Registration and Elections Commission for Anderson County created in subsection (A).

(F) Those members of the Elections Commission and Registration Board for Anderson County serving on March 1, 1987, shall continue to serve until their successors are appointed and qualify.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-230. Registration and Elections Commission for Bamberg County.

(A) There is created the Registration and Elections Commission for Bamberg County. There are seven members of the commission who must be appointed by a majority of the House members and a majority of the Senate members of the Bamberg County Legislative Delegation, who are appointed for terms of four years and until their successors are appointed and qualify, except of those members initially appointed, members appointed to Seats 1, 3, 4, and 6 shall serve terms of four years and members appointed to Seats 2, 5, and 7 shall serve terms of two years. At the expiration of the terms of those members appointed for terms of two years, successors to these members receive terms of four years. A vacancy on the commission may be filled by appointment in the manner of original appointment for the unexpired terms only. All monies annually disbursed for county board of registration members and county election commissions by the State Election Commission must be divided equally among the seven members of the commission created pursuant to the provisions of this section. The commission shall elect a chairman.

(B) The office of the Commissioners of Election and the Registration Board for Bamberg County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Registration and Elections Commission for Bamberg County created in subsection (A).

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-235. Barnwell County Board of Elections and Registration.

(A)(1) There is created the Barnwell County Board of Elections and Registration. There are seven members of the board who must be appointed by a majority of the Barnwell County Legislative Delegation for terms of four years until their successors are appointed and qualify except of those first appointed, three must be appointed for initial terms of two years each, the initial terms of all members to be designated by the appointing authority.

(2) A vacancy on the board must be filled by appointment in the manner of original appointment for the remainder of the unexpired term.

(3) Members of the board and its staff receive compensation as may be appropriated by the governing body of Barnwell County.

(4) One of the seven members of the board shall serve as its chairman to be elected by the board.

(5) All monies annually disbursed for county board of registration members and county election commissions by the State Election Commission must be divided equally among the seven members of the board created pursuant to the provisions of this section.

(B) The Barnwell County Election Commission and the Barnwell County Registration Board are abolished on the effective date of this section and the powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Barnwell County Board of Elections and Registration created by subsection (A).

(C) The current members of the Barnwell County Election Commission and the Barnwell County Registration Board shall act as the governing body of the new Barnwell County Board of Elections and Registration established in this section until such time as the seven members of this board appointed in the manner provided by this section take office. At this time, the terms of these former commissioners of election and registration board members expire.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-240. Beaufort County Board of Elections and Registration.

(A) There is created the Beaufort County Board of Elections and Registration. There are nine members of the board who must be appointed by the Governor, four of whom must be appointed upon the recommendation of the senators representing Beaufort County and the remaining upon the recommendation of a majority of the Beaufort County Legislative Delegation for terms of four years until their successors are appointed and qualify except that of those first appointed, five must be appointed for initial terms of two years each, the initial terms of all members to be designated by the appointing authority. A member of the board may not serve more than two consecutive four-year terms or eight consecutive years, whichever is longer.

(B) A vacancy on the board must be filled by appointment in the manner of original appointment for the remainder of the unexpired term.

(C) Members of the board and its staff receive compensation as may be appropriated by the governing body of Beaufort County upon the recommendation of the county legislative delegation.

(D) The county legislative delegation shall designate a chairman and vice chairman from among the members appointed to the board. In the absence of the chairman, the vice chairman shall preside at the meeting. In the event the position of chairman becomes vacant for any reason, the vice chairman shall assume the chairmanship.

(E) A member who misses three consecutive unexcused meetings of the board is considered to have resigned his office and a vacancy on the board exists which must be filled in the manner provided by subsection (B).

(F) The Beaufort County Election Commission and the Beaufort County Registration Board are abolished on the effective date of this section and the powers and duties of the commissioners of Election and the Registration Board are devolved upon the Beaufort County Board of Elections and Registration created by subsection (A).

(G) The current members of the Beaufort County Election Commission and the Beaufort County Registration Board shall act as the governing body of the new Beaufort County Board of Elections and Registration established pursuant to the provisions of this section until such time as the nine members of this board appointed in the manner provided by this section take office. At this time, the terms of these former commissioners of election and registration board members expire.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-245. Board of Elections and Voter Registration of Berkeley County.

Notwithstanding any other provision of law:

(A)(1) Effective March 15, 1998, there is established the Board of Elections and Voter Registration of Berkeley County to be composed of nine members appointed by the Governor upon the recommendation of a majority of the senators representing the county and a majority of the members of the House of Representatives representing the county.

(2) The term of office for the members of the board is two years commencing on the fifteenth day of March in each even-numbered year. In case of a vacancy from any cause on the board, the vacancy must be filled in the same manner of original appointment, as provided in this section, for the unexpired term. The members of the board by majority vote shall elect the board's chairman, and the chairman shall serve a term of two years and may be reelected to that office for any number of successive terms without limitation. The board may choose to elect a vice chair, a secretary, and other officers as the board considers appropriate. The board shall employ a director, determine his compensation, and determine the number and compensation of other staff positions. These salaries must be consistent with the compensation schedules established by the county for similar positions. The director is responsible for hiring and management of the staff positions established by the board that report to the director. Staff positions are subject to the personnel system policies and procedures by which all county employees are regulated, except that the director shall serve at the pleasure of the board.

(B) The Governor shall notify the State Election Commission in writing of the appointments made under subsection (A)(1).

(C) The Board of Elections and Voter Registration of Berkeley County shall notify the State Election Commission in writing of the name of the person elected as chairman of the board under subsection (A)(2).

(D) A member who misses three consecutive meetings of the board is considered to have resigned his office and a vacancy on the board exists which must be filled in the manner provided in subsection (A)(2).

(E) Except as otherwise specifically provided in subsections (A), (B), (C), and (D), the provisions of law contained in Title 7 relating to county boards of voter registration and county election commissions apply to the Board of Elections and Voter Registration of Berkeley County, mutatis mutandis.

(F)(1) The Berkeley County Board of Voter Registration is abolished effective March 15, 1998, and its functions, duties, and powers are devolved upon the Board of Elections and Voter Registration of Berkeley County as established under subsection (A).

(2) The Berkeley County Election Commission is abolished effective March 15, 1998, and its functions, duties, and powers are devolved upon the Board of Elections and Voter Registration of Berkeley County as established under subsection (A).

(G)(1) The terms of the members of the Berkeley County Board of Voter Registration, regardless of when these members were appointed to office or when their current terms would otherwise have expired, expire for all purposes upon the abolishment of that board as provided under subsection (F).

(2) The terms of the members of the Berkeley County Election Commission, regardless of when these members were appointed to office or when their current terms would otherwise have expired, expire for all purposes upon abolishment of that commission as provided under subsection (F).

(3) Notwithstanding items (1) and (2) of this subsection or any other provision of law, a person serving as a member of the Berkeley County Board of Voter Registration or the Berkeley County Election Commission may not be removed from office, nor shall that board and that commission be abolished, until this section has been given final approval by the United States Department of Justice.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-250. Calhoun County Board of Elections and Registration.

(A)(1) There is created the Calhoun County Board of Elections and Registration. There are ten members of the board who must be appointed upon recommendation of a majority of the Calhoun County Legislative Delegation who are appointed for terms of four years and until their successors are appointed and qualify, except that initially in order to stagger terms, five members must be appointed for terms of two years. At the expiration of these two-year terms, successors must be appointed for terms of four years.

(2) Between the first day of January and the fifteenth day of March of every even-numbered year, the delegation shall appoint the members of the board.

(3) A vacancy on the board must be filled by appointment in the manner of original appointment for the remainder of the unexpired term.

(4) Members of the board and its staff receive compensation as may be appropriated by the governing body of Calhoun County.

(5) The Calhoun County Legislative Delegation shall select from the ten members a chairman and vice chairman.

(6) Staff may be appointed and may be removed for cause by a majority vote of the members of the board.

(7) A member who misses three consecutive meetings of the board is considered to have resigned his office and a vacancy on the board exists which must be filled in the manner provided by item (3).

(B) The Calhoun County Election Commission and the Calhoun County Registration Board are abolished on the effective date of this section and the powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Calhoun County Board of Elections and Registration created by subsection (A).

(C) The current members of the Calhoun County Election Commission and the Calhoun County Registration Board shall act as the governing board of the new Calhoun County Board of Elections and Registration established pursuant to the provisions of this section until the ten members of this board appointed in the manner provided by subsection (A) take office. At this time, the terms of these former commissioners of election and registration board members expire.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-255. Board of Elections and Voter Registration of Charleston County.

Notwithstanding any other provision of law:

(A)(1) There is established the Board of Elections and Voter Registration of Charleston County to be composed of nine members appointed by the Governor upon the recommendation of a majority of the senators representing the county and a majority of the members of the House of Representatives representing the county.

(2) The term of office for the members of the board is two years commencing on the fifteenth day of March in each odd-numbered year. In case of a vacancy from any cause on the board, the vacancy must be filled in the same manner of original appointment, as provided in this section, for the unexpired term. A majority of the senators representing the county and a majority of the members of the House of Representatives representing the county shall appoint the board's chairman, and the chairman shall serve a term of two years and may be reappointed to that office for any number of successive terms without limitation. The board may choose to elect a vice chair, a secretary, and other officers as the board considers appropriate. The board shall employ a director, determine the compensation, and determine the number and compensation of other staff positions. Salaries must be consistent with the compensation schedules established by the county for similar positions. The director is responsible for hiring and management of the staff positions established by the board that report to the director. Staff positions are subject to the personnel system policies and procedures by which all county employees are regulated, except that the director serves at the pleasure of the board.

(B) The Governor shall notify the State Election Commission in writing of the appointments made pursuant to subsection (A).

(C) The Board of Elections and Voter Registration of Charleston County shall notify the State Election Commission in writing of the name of the person elected as chairman of the board pursuant to subsection (A).

(D) A member who misses three consecutive meetings of the board is considered to have resigned his office and a vacancy on the board exists which must be filled in the manner provided in subsection (A). This section does not apply to a member who presents a verifiable doctor's certificate that illness prevented his attendance at a meeting.

(E) Except as otherwise specifically provided in subsections (A), (B), (C), and (D), the provisions of law contained in Title 7 relating to county boards of voter registration and county election commissions apply to the Board of Elections and Voter Registration of Charleston County, mutatis mutandis.

(F)(1) The Charleston County Board of Voter Registration is abolished effective ninety days after this section is approved by the Governor, and its functions, duties, and powers are devolved upon the Board of Elections and Voter Registration of Charleston County as established pursuant to subsection (A).

(2) The Charleston County Election Commission is abolished effective ninety days after this section is approved by the Governor, and its functions, duties, and powers are devolved upon the Board of Elections and Voter Registration of Charleston County as established pursuant to subsection (A).

(G)(1) The terms of the members of the Charleston County Board of Voter Registration, regardless of when these members were appointed to office or when their current terms would otherwise have expired, expire for all purposes upon the abolishment of that board pursuant to subsection (F)(1).

(2) The terms of the members of the Charleston County Election Commission, regardless of when these members were appointed to office or when their current terms would otherwise have expired, expire for all purposes upon abolishment of that commission pursuant to subsection (F)(2).

(3) Notwithstanding items (1) and (2) of this subsection or any other provision of law, a person serving as a member of the Charleston County Board of Voter Registration or the Charleston County Election Commission may not be removed from office, nor may that board and that commission be abolished, until this section has been given final approval by the United States Department of Justice.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-260. Cherokee County Election Commission and Cherokee County Board of Registration; appointment and powers of members.

The Cherokee County Election Commission and the Cherokee County Board of Registration must have their members appointed and powers of their board and commission as provided by Sections 7-5-10 and 7-13-70.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-265. Registration and Election Commission of Chester County.

(A) There is created the Registration and Election Commission of Chester County. The commission must be made up of eight members who shall serve terms of four years, except for the initial term, four members, selected by drawing lots, shall serve two-year terms. Members are to be appointed by the Governor upon recommendation of a majority of both the Senate and House of Representatives of the legislative delegation and serve until their successors are appointed and qualify. Terms expire on March fifteenth of the appropriate year.

(B) A vacancy on the commission must be filled by appointment in the manner of original appointment for unexpired terms.

(C) Members of the commission shall receive compensation as may be appropriated by the county council in addition to any funds appropriated by the State.

(D) Staff must be appointed and may be removed by a majority vote of the members of the commission. Staff must be subject to the county employee policies.

(E) The commission must be headed by a chairman. The first chairman must be appointed by a majority of both the members of the Senate and the House of Representatives. Thereafter, the chairman and other officers deemed necessary must be elected bi-annually by the members of the commission.

(F) The powers and duties of the Chester County Board of Registration and the Chester County Election Commission are devolved upon the Registration and Election Commission of Chester County created in subsection (A).

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-270. Chesterfield County Board of Elections and Registration.

(A)(1) There is created the Chesterfield County Board of Elections and Registration. There are nine members of the board who must be appointed by a majority of the Chesterfield County Legislative Delegation for terms of four years until their successors are appointed and qualify. The two additional members of the board added by this section must be appointed for terms of four years until their successors are appointed and qualify. The board shall hire a director who shall perform such duties and responsibilities as the board shall determine. The board shall supervise the director who must be accountable to it.

(2) A vacancy on the board must be filled by appointment in the manner of original appointment for the remainder of the unexpired term.

(3) Members of the board and its staff receive compensation as may be appropriated by the governing body of Chesterfield County.

(4) One of the nine members of the board shall serve as its chairman and the member to serve as chairman must be designated by the county legislative delegation.

(5) A member who misses three consecutive meetings of the board is considered to have resigned his office and a vacancy on the board exists which must be filled in the manner provided by this subsection.

(B) The Chesterfield County Election Commission and the Chesterfield County Registration Board are abolished on the effective date of this section and the powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Chesterfield County Board of Elections and Registration created by subsection (A).

(C) The current members of the Chesterfield County Election Commission and the Chesterfield County Registration Board shall act as the governing body of the new Chesterfield County Board of Elections and Registration until the nine members of this board appointed in the manner provided by this section take office at which time the terms of these former commissioners of election and registration board members expire.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-275. Board of Elections and Voter Registration of Clarendon County; abolition of Clarendon County Board of Voter Registration and Clarendon County Election Commission.

Notwithstanding another provision of law:

(A)(1) There is established the Board of Elections and Voter Registration of Clarendon County, to be composed of nine members appointed by a majority of the Clarendon County Legislative Delegation.

(2) Four of the initial appointees shall serve two-year terms, and five of the initial appointees shall serve four-year terms. Upon expiration of the terms of those members initially appointed, the term of office for the members of the board is four years, and until their successors are appointed and qualify. Members may succeed themselves.

(3) In case of a vacancy on the board, the vacancy must be filled in the same manner as an original appointment, as provided in this section, for the unexpired term.

(4) A majority of senators representing the county and a majority of members of the House of Representatives representing the county shall appoint the board's chairman. The chairman shall serve a term of four years and may be reappointed to that office for any number of successive terms without limitation.

(5) The board may choose to elect a vice chair, a secretary, and other officers the board considers appropriate. The initial director must be employed by a majority of the Clarendon County Legislative Delegation. Subsequently, the board shall employ the director, determine the compensation, and determine the number and compensation of other staff positions. Salaries must be consistent with the compensation schedules established by the county for similar positions.

(6) The director is responsible for hiring and management of the staff positions established by the board that report to the director. Staff positions are subject to the personnel system policies and procedures by which all county employees are regulated, except that the director serves at the pleasure of the board.

(B) The Clarendon County Legislative Delegation shall notify the State Election Commission in writing of the appointments made pursuant to subsection (A).

(C) The Board of Elections and Voter Registration of Clarendon County shall notify the State Election Commission in writing of the name of the person elected as chairman of the board pursuant to subsection (A).

(D) A member who misses three consecutive meetings of the board is considered to have resigned his office, and a vacancy on the board exists, which must be filled pursuant to subsection (A). This section does not apply to a member who presents a verifiable doctor's certificate that illness prevented his attendance at a meeting.

(E) Except as otherwise specifically provided in subsections (A), (B), (C), and (D), the provisions of law contained in Title 7, relating to county boards of voter registration and county election commissions, apply to the Board of Elections and Voter Registration of Clarendon County, mutatis mutandis.

(F)(1) The Clarendon County Board of Voter Registration is abolished effective within sixty days after this section is approved by the Governor, and its functions, duties, and powers are devolved upon the Board of Elections and Voter Registration of Clarendon County as established pursuant to subsection (A).

(2) The Clarendon County Election Commission is abolished effective within sixty days after this section is approved by the Governor, and its functions, duties, and powers are devolved upon the Board of Elections and Voter Registration of Clarendon County as established pursuant to subsection (A).

(G)(1) The terms of the members of the Clarendon County Board of Voter Registration, regardless of when these members were appointed to office, or when their current terms would otherwise have expired, expire for all purposes upon the abolishment of that board pursuant to subsection (F)(1).

(2) The terms of the members of the Clarendon County Election Commission, regardless of when these members were appointed to office, or when their current terms would otherwise have expired, expire for all purposes upon abolishment of that commission pursuant to subsection (F)(2).

(3) Notwithstanding items (1) and (2) of this subsection or another provision of law, a person serving as a member of the Clarendon County Board of Voter Registration or the Clarendon County Election Commission may not be removed from office, and neither the board nor the commission may be abolished until this section has been given final approval by the United States Department of Justice.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008); 2012 Act No. 214, Section 1, eff June 11, 2012; 2013 Act No. 9, Section 1, eff April 12, 2013.



SECTION 7-27-280. Board of Elections and Voter Registration of Colleton County.

Notwithstanding any other provision of law:

(A) Effective March 15, 1997, there is established the Board of Elections and Voter Registration of Colleton County to be composed of nine members appointed to office by the Governor; four of the members must be appointed upon the recommendation of the senators representing the county and the remaining five members must be appointed upon the recommendation of the legislative delegation from the county. A member may not be a paid employee of the board or of the former Colleton County Board of Voter Registration or of the former Colleton County Election Commission. The term of office for the members of the board is two years commencing on the fifteenth day of March in each odd-numbered year. In case of a vacancy from any cause on the board, the vacancy must be filled in the same manner of original appointment, as provided in this section, for the unexpired term. The members of the board by majority vote shall elect the board's chairman, and the chairman shall serve a term of two years and may be re-elected to that office for any number of successive terms without limitation.

(B) The Governor shall notify the State Election Commission in writing of the appointments made under subsection (A).

(C) The Board of Elections and Voter Registration of Colleton County shall notify the State Election Commission in writing of the name of the person elected as chairman of the board under subsection (A).

(D) Except as otherwise specifically provided in subsections (A), (B), and (C), the provisions of law contained in Title 7 relating to county boards of voter registration and county election commissions apply to the Board of Elections and Voter Registration of Colleton County, mutatis mutandis.

(E)(1) The Colleton County Board of Voter Registration is abolished effective March 15, 1997, and its functions, duties, and powers are devolved upon the Board of Elections and Voter Registration of Colleton County as established under subsection (A).

(2) The Colleton County Election Commission is abolished effective March 15, 1997, and its functions, duties, and powers are devolved upon the Board of Elections and Voter Registration of Colleton County as established under subsection (A).

(F)(1) The terms of the members of the Colleton County Board of Voter Registration, regardless of when these members were appointed to office or when their current terms would otherwise have expired, expire for all purposes upon the abolishment of that board as provided under subsection (E)(1).

(2) The terms of the members of the Colleton County Election Commission, regardless of when these members were appointed to office or when their current terms would otherwise have expired, expire for all purposes upon abolishment of that commission as provided under subsection (E)(2).

(G) Notwithstanding subsection (F) or any other provision of law, a person serving as a member of the Colleton County Board of Voter Registration or the Colleton County Election Commission may not be removed from office, nor shall that board and that commission be abolished, until this section has been given final approval by the United States Department of Justice.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-285. Darlington County Board of Elections and Registration.

(A)(1) There is created the Darlington County Board of Elections and Registration. There are seven members of the board who must be appointed by the Governor upon the recommendation of a majority of the Darlington County Legislative Delegation for terms of four years until their successors are appointed and qualify except of those first appointed, three must be appointed for initial terms of two years each, the initial terms of all members to be designated by the appointing authority.

(2) A vacancy on the board must be filled by appointment in the manner of original appointment for the remainder of the unexpired term.

(3) Members of the board and its staff receive compensation as may be appropriated by the governing body of Darlington County upon the recommendation of the county legislative delegation.

(4) One of the seven members of the board shall serve as its chairman and the member to serve as chairman must be designated by the county legislative delegation.

(5) A member who misses three consecutive meetings of the board is considered to have resigned his office and a vacancy on the board exists which must be filled in the manner provided by item (2).

(B) The Darlington County Election Commission and the Darlington County Registration Board are abolished on the effective date of this section and the powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Darlington County Board of Elections and Registration created by subsection (A).

(C) The current members of the Darlington County Election Commission and the Darlington County Registration Board shall act as the governing body of the new Darlington County Board of Elections and Registration established in this section until such time as the seven members of this board appointed in the manner provided by this section take office. At this time, the terms of these former commissioners of election and registration board members expire.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-290. Dillon County Election Commission and Dillon County Board of Registration; appointment and powers of members.

The Dillon County Election Commission and the Dillon County Board of Registration must have their members appointed and powers of their board and commission as provided by Sections 7-5-10 and 7-13-70.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-295. Dorchester County Board of Elections and Registration.

(A) There is created the Dorchester County Board of Elections and Registration. There are seven members of the board who must be appointed by the Governor upon the recommendation of a majority of the Dorchester County Legislative Delegation for terms of four years and until their successors are appointed and qualify except of those first appointed, three must be appointed for initial terms of two years each, the initial terms of all members to be designated by the appointing authority.

(B) A vacancy on the board must be filled by appointment in the manner of original appointment for the remainder of the unexpired term.

(C) Members of the board and its staff receive compensation as may be appropriated by the governing body of Dorchester County upon the recommendation of the county legislative delegation.

(D) One of the seven members of the board shall serve as its chairman, and the member to serve as chairman must be designated by the county legislative delegation.

(E) A member who misses three consecutive meetings of the board is considered to have resigned his office and a vacancy on the board exists which must be filled in the manner provided in subsection (B).

(F) For purposes of this section, a majority of the Dorchester County Legislative Delegation means a majority of the members of the House of Representatives and a majority of the members of the Senate representing Dorchester County.

(G)(1) The Dorchester County Election Commission and the Dorchester County Registration Board are abolished on the effective date of this section and the powers and duties of the Commissioners of Election and Registration Board are devolved upon the Dorchester County Board of Elections and Registration created by subsection (A).

(2) The current members of the Dorchester County Election Commission and the Dorchester County Registration Board shall act as the governing body of the new Dorchester County Board of Elections and Registration established in this section until such time as the seven members of this board appointed in the manner provided by this section take office. At this time, the terms of these former commissioners of election and registration board members expire.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-300. Registration and Elections Commission for Edgefield County.

(A) There is created the Registration and Elections Commission for Edgefield County. There are seven members of the commission who must be appointed by the Governor upon recommendation of a majority of the Edgefield County Legislative Delegation, including the senator, who are appointed for terms of two years and until their successors are appointed and qualify.

(B) Between the first day of January and the fifteenth day of March of every even-numbered year, the Governor shall appoint the members of the commission.

(C) A vacancy on the commission may be filled by appointment in the manner of original appointment for the unexpired term only.

(D) The members of the commission, the executive director, and staff receive compensation as may be appropriated by the county council upon the recommendation of the county legislative delegation.

(E) The executive director, upon recommendation of the Edgefield County Council, must be appointed by a majority vote of the senators and a majority vote of the members of the House of Representatives representing Edgefield County. The appointment is for a term of two years or until a successor is appointed.

(F) The office of Commissioners of Election and the Registration Board for Edgefield County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Registration and Elections Commission for Edgefield County created in subsection (A).

(G) The current members of the Edgefield County Election Commission and the Edgefield County Registration Board shall act as the governing commission of the new Edgefield County Registration and Elections Commission established in this section until such time as the seven members of this commission appointed in the manner provided by this section take office. At this time, the terms of these former commissioners of the election commission and registration board members expire.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-305. Registration and Elections Commission of Fairfield County.

(A) There is created the Registration and Election Commission of Fairfield County. The commission must be made up of seven members who shall serve terms of four years except for the initial term three members, selected by drawing lots, shall serve two-year terms. Members are to be appointed by the Governor upon recommendation of a majority of both the members of the Senate and House of Representatives of the legislative delegation and serve until their successors are appointed and qualify. Terms expire on March fifteenth of the appropriate year.

(B) A vacancy on the commission must be filled by appointment in the manner of original appointment for unexpired terms.

(C) Members of the commission receive compensation as may be appropriated by the county council.

(D) Staff must be appointed and may be removed by a majority vote of the members of the commission.

(E) A chairman and other officers deemed necessary must be elected bi-annually by the members of the commission.

(F) The powers and duties of the Fairfield County Board of Registration and the Fairfield County Election Commission are devolved upon the Registration and Election Commission of Fairfield County created in subsection (A).

(G) The current members of the Fairfield County Registration Board and the Fairfield County Election Commission shall act as the governing commission of the new Registration and Election Commission of Fairfield County created in subsection (A) until such time as the seven members of this commission are appointed. Upon appointment of the newly formed commission the terms of commissioners of the Fairfield County Registration Board and Fairfield County Election Commission expire.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-310. Registration and Elections Commission for Florence County.

(A) There is created the Registration and Elections Commission for Florence County. There are seven members of the commission who must be appointed by the Governor upon recommendation of a majority of the Florence County Legislative Delegation, including the senators, who are appointed for terms of four years and until their successors are appointed and qualify.

(B) However, of those initially appointed, three members must be appointed for terms of two years each. The initial terms of all members must be designated by the appointing authority. At the expiration of their terms their successors must be appointed for terms of four years.

(C) A vacancy on the commission may be filled by appointment in the manner of original appointment for the unexpired term only.

(D) The members of the commission and staff receive compensation as may be appropriated by the county council.

(E) The commission shall appoint a voter registration officer who shall supervise the administrative and election responsibilities of the commission.

(F) The office of Commissioners of Election and the Registration Board for Florence County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Registration and Elections Commission for Florence County created in subsection (A).

(G) The current members of the Florence County Election Commission and the Florence County Registration Board shall act as the governing commission of the new Florence County Registration and Elections Commission established in this section until such time as the seven members of this commission appointed in the manner provided by this section take office. At this time, the terms of these former commissioners of election and registration board members expire.

(H) The Governor shall remove any member of the commission who in the opinion of the delegation fails to attend a sufficient number of meetings of the commission.

(I) The Code Commissioner shall make corrections to references in the 1976 Code to reflect changes consistent with the provisions of this section when the next cumulative supplement is printed.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-315. Georgetown County Board of Elections and Registration.

(A)(1) There is created the Georgetown County Board of Elections and Registration. There are nine members of the board who must be appointed by the Governor upon the recommendation of the senatorial delegation and at least half of the members of the House of Representatives who represent Georgetown County for terms of four years until their successors are appointed and qualify except of those first appointed, four must be appointed for initial terms of two years each, the initial terms of all members to be designated by the appointing authority.

(2) A vacancy on the board must be filled by appointment in the manner of original appointment for the remainder of the unexpired term.

(3) Members of the board receive compensation as may be appropriated by the General Assembly, which may be supplemented by the county governing body, and any staff support for the board must be assigned and paid as directed by the county governing body.

(4) One of the nine members of the board shall serve as its chairman and the member to serve as chairman must be chosen by the legislative delegation.

(5) A member who misses three consecutive meetings of the board is considered to have resigned his office and may not serve in holdover status. The resulting vacancy must be filled in the manner provided by item (2).

(B) The Georgetown County Election Commission and the Georgetown County Registration Board are abolished on the effective date of this section and the powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Georgetown County Board of Elections and Registration created by subsection (A).

(C) The current members of the Georgetown County Election Commission and the Georgetown County Registration Board shall act as the governing body of the new Georgetown County Board of Elections and Registration until the nine members are appointed in the manner provided by this section take office, at which time, the terms of the former commissioners of election and registration board members expire.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-320. Greenville County Election Commission and Greenville County Board of Registration; appointment and powers of members.

The Greenville County Election Commission and the Greenville County Board of Registration must have their members appointed and powers of their board and commission as provided by Sections 7-5-10 and 7-13-70.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-325. Greenwood County Election Commission and Greenwood County Board of Registration; appointment and powers of members.

The Greenwood County Election Commission and the Greenwood County Board of Registration must have their members appointed and powers of their board and commission as provided by Sections 7-5-10 and 7-13-70.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-330. Board of Elections and Voter Registration of Hampton County.

Notwithstanding any other provision of law:

(A) Effective March 1, 2008, there is established the Board of Elections and Voter Registration of Hampton County to be composed of nine members appointed to office by the Governor; four of the members must be appointed upon the recommendation of the senator representing the county, and the remaining five members must be appointed upon the recommendation of the legislative delegation from the county. A member may not be a paid employee of the board or of the former Hampton County Board of Voter Registration or of the former Hampton County Election Commission. The term of office for the members of the board is two years commencing on March first in each odd-numbered year. In case of a vacancy from any cause on the board, the vacancy must be filled in the same manner of original appointment, as provided in this section, for the unexpired term. The members of the board by majority vote shall elect the board's chairman, and the chairman shall serve a term of two years and may be re-elected to that office for any number of successive terms without limitation.

(B) The Governor shall notify the State Election Commission in writing of the appointments made in subsection (A).

(C) The Board of Elections and Voter Registration of Hampton County shall notify the State Election Commission in writing of the name of the person elected as chairman of the board in subsection (A).

(D) Except as otherwise specifically provided in subsections (A), (B), and (C), the provisions of law contained in Title 7 relating to county boards of voter registration and county election commissions apply to the Board of Elections and Voter Registration of Hampton County, mutatis mutandis.

(E)(1) The Hampton County Board of Voter Registration is abolished effective March 1, 2008, and its functions, duties, and powers are devolved upon the Board of Elections and Voter Registration of Hampton County as established under subsection (A).

(2) The Hampton County Election Commission is abolished effective March 1, 2008, and its functions, duties, and powers are devolved upon the Board of Elections and Voter Registration of Hampton County as established under subsection (A).

(F)(1) The terms of the members of the Hampton County Board of Voter Registration, regardless of when these members were appointed to office or when their current terms would otherwise have expired, expire for all purposes upon the abolishment of that board as provided in subsection (E)(1).

(2) The terms of the members of the Hampton County Election Commission, regardless of when these members were appointed to office or when their current terms would otherwise have expired, expire for all purposes upon abolishment of that commission as provided in subsection (E)(2).

(3) Notwithstanding items (1) and (2) or another provision of law, a person serving as a member of the Hampton County Board of Voter Registration or the Hampton County Election Commission may not be removed from office, and that board and that commission may not be abolished, until this section has been given final approval by the United States Department of Justice.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-335. Horry County Election Commission and Horry County Board of Registration; appointment and powers of members.

The Horry County Election Commission and the Horry County Board of Registration must have their members appointed and powers of their board and commission as provided by Sections 7-5-10 and 7-13-70.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-340. Board of Elections and Voter Registration of Jasper County.

Notwithstanding any other provision of law:

(A)(1) Effective March 15, 1994, there is established the Board of Elections and Voter Registration of Jasper County to be composed of nine members appointed to office by the Governor; four of the members must be appointed upon the recommendation of the senator representing the county and the remaining five members must be appointed upon the recommendation of the legislative delegation from the county. The term of office for the members of the board is two years commencing on the fifteenth day of March in each even-numbered year. In case of a vacancy from any cause on the board, the vacancy must be filled in the same manner of original appointment, as provided in this section, for the unexpired term. The members of the board by majority vote shall elect the board's chairman, and the chairman shall serve a term of two years and may be re-elected to that office for any number of successive terms without limitation.

(2) The Governor shall notify the State Election Commission in writing of the appointments made under item (1).

(3) The Board of Elections and Voter Registration of Jasper County shall notify the State Election Commission in writing of the name of the person elected as chairman of the board under item (1).

(4) Except as otherwise specifically provided in items (1), (2), and (3), the provisions of law contained in Title 7 relating to county boards of voter registration and county election commissions apply to the Board of Elections and Voter Registration of Jasper County, mutatis mutandis.

(B)(1) The Jasper County Board of Voter Registration is abolished effective March 15, 1994, and its functions, duties, and powers are devolved upon the Board of Elections and Voter Registration of Jasper County as established under subsection (A).

(2) The Jasper County Election Commission is abolished effective March 15, 1994, and its functions, duties, and powers are devolved upon the Board of Elections and Voter Registration of Jasper County as established under subsection (A).

(C)(1) The terms of the members of the Jasper County Board of Voter Registration, regardless of when these members were appointed to office or when their current terms would otherwise have expired, expire for all purposes upon the abolishment of that board as provided under subsection (B)(1).

(2) The terms of the members of the Jasper County Election Commission, regardless of when these members were appointed to office or when their current terms would otherwise have expired, expire for all purposes upon abolishment of that commission as provided under subsection (B)(2).

(3) Notwithstanding items (1) and (2) of this subsection or any other provision of this section, a person serving as a member of the Jasper County Board of Voter Registration or the Jasper County Election Commission may not be removed from office, nor shall that board and that commission be abolished, until this section has been given final approval by the United States Department of Justice.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-345. Kershaw County Board of Elections and Registration.

(A)(1) There is created the Kershaw County Board of Elections and Registration. There are seven members of the board who must be appointed by the Governor upon the recommendation of the senatorial delegation and at least half of the members of the House of Representatives who represent Kershaw County for terms of four years until their successors are appointed and qualify except of those first appointed, two must be appointed for initial terms of two years each, the initial terms of all members to be designated by the appointing authority.

(2) A vacancy on the board must be filled by appointment in the manner of original appointment for the remainder of the unexpired term.

(3) Members of the board receive compensation as may be appropriated by the General Assembly, which may be supplemented by the county governing body. Staff for the board must be paid by the county governing body but shall report to the board.

(4) The board shall elect from among its members a chairman and such other officers as it may consider desirable.

(5) A member who misses three consecutive unexcused meetings of the board is considered to have resigned his office and may not serve in holdover status. The resulting vacancy must be filled in the manner provided by subsection (A)(2).

(B)(1) The Kershaw County Election Commission and the Kershaw County Registration Board are abolished on the effective date of this section, and the powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Kershaw County Board of Elections and Registration created by subsection (A).

(2) The current members of the Kershaw County Election Commission and the Kershaw County Registration Board shall act as the governing body of the new Kershaw County Board of Elections and Registration until the seven members appointed in the manner provided by this section take office, at which time the terms of the former commissioners of election and registration board members expire.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-350. Registration and Election Commission for Lancaster County.

(A) There is created the Registration and Election Commission for Lancaster County. There are seven members of the commission who must be appointed by the Governor upon recommendation of the Lancaster County Legislative Delegation. However, seats 1, 3, 5, and 7 must be appointed for terms of four years and seats 2, 4, and 6 must be appointed for terms of two years. Successors to the members appointed to two-year terms shall serve terms of four years. Terms expire on March fifteenth of the appropriate year. A majority of the delegation shall approve the recommendation and include one-half of the members of the Senate and one-half of the members of the House of Representatives. Members of the commission must be appointed from numbered seats for terms of four years and until their successors are appointed and qualify.

(B) A vacancy on the commission may be filled by appointment in the manner of original appointment for the unexpired term only.

(C) The office of Commissioners of Election and the Registration Board for Lancaster County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Registration and Election Commission for Lancaster County created in subsection (A).

(D) The current members of the Lancaster County Election Commission and the Lancaster County Registration Board shall act as the governing commission of the new Lancaster County Registration and Election Commission established by this section until such time as the seven members of this commission appointed in the manner provided by this section take office. At this time, the terms of these former commissioners of election and registration board members expire.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-355. Registration and Elections Commission for Laurens County.

(A) There is created the Registration and Elections Commission for Laurens County. There are nine members of the commission who must be appointed by a majority of the Laurens County Legislative Delegation, including the senator, who are appointed for terms of four years and until their successors are appointed and qualify, except that of those appointed in 2005, four must be appointed for terms of two years each and the remaining five members for terms of four years each. At the expiration of those members appointed for terms of two years, successors to those members must be appointed for terms of four years. A vacancy on the commission may be filled by appointment in the manner of original appointment for the unexpired terms only. The members of the commission shall receive compensation as appropriated by the county council.

(B) The office of the Commissioners of Election and the Registration Board for Laurens County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Registration and Elections Commission for Laurens County created in subsection (A).

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-360. Lee County Board of Elections and Registration.

(A) There is created the Lee County Board of Elections and Registration. There are nine members of the board who must be appointed by the Governor upon the recommendation of a majority of the Lee County Legislative Delegation for terms of four years until their successors are appointed and qualify except that of those first appointed, four must be appointed for initial terms of two years each, the initial terms of all members to be designated by the appointing authority.

(B) A vacancy on the board must be filled by appointment in the manner of original appointment for the remainder of the unexpired term.

(C) Members of the board and its staff receive compensation as may be appropriated by the governing body of Lee County upon the recommendation of the county legislative delegation.

(D) One of the nine members of the board shall serve as its chairman and the member to serve as chairman must be designated by the county legislative delegation.

(E) A member who misses three consecutive meetings of the board is considered to have resigned his office and a vacancy on the board exists which must be filled in the manner provided by subsection (B).

(F) The Lee County Election Commission and the Lee County Registration Board are abolished on the effective date of this section and the powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Lee County Board of Elections and Registration created by subsection (A).

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-365. Registration and Elections Commission for Lexington County.

(A) There is created the Registration and Elections Commission for Lexington County. There must be nine members of the commission who must be appointed by a majority of the Lexington County Legislative Delegation, including the resident Senators, who must be appointed for terms of four years and until their successors are appointed and qualify. A vacancy on the commission may be filled by appointment in the manner of original appointment for the unexpired term only. The members of the commission receive compensation as may be appropriated by the county council.

(B) The office of the Commissioners of Election and the Registration Board for Lexington County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Registration and Elections Commission for Lexington County created in subsection (A).

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008); 2010 Act No. 189, Section 1, eff May 28, 2010.



SECTION 7-27-370. Registration and Elections Commission for Marion County.

(A) There is created the Registration and Elections Commission for Marion County. There are nine members of the commission who must be appointed by a majority of the Marion County Legislative Delegation, including the resident senators, who are appointed for terms of two years and until their successors are appointed and qualify. A vacancy on the commission may be filled by appointment in the manner of original appointment for the unexpired terms only. The members of the commission receive compensation as may be appropriated by the county council.

(B) The office of the Commissioners of Election and the Registration Board for Marion County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Registration and Elections Commission for Marion County created in subsection (A).

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-375. Marlboro County Board of Elections and Registration.

(A) There is created the Marlboro County Board of Elections and Registration. There are seven members of the board who must be appointed by the Governor upon the recommendation of a majority of the Marlboro County Legislative Delegation for terms of four years until their successors are appointed and qualify except that of those first appointed, three must be appointed for initial terms of two years each, the initial terms of all members to be designated by the appointing authority.

(B) A vacancy on the board must be filled by appointment in the manner of original appointment for the remainder of the unexpired term.

(C) Members of the board and its staff receive compensation as may be appropriated by the governing body of Marlboro County upon the recommendation of the county legislative delegation.

(D) One of the seven members of the board shall serve as its chairman and the member to serve as chairman must be designated by the county legislative delegation.

(E) A member who misses three consecutive meetings of the board is considered to have resigned his office and a vacancy on the board exists which must be filled in the manner provided by subsection (B).

(F) The Marlboro County Election Commission and the Marlboro County Registration Board are abolished on the effective date of this section and the powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Marlboro County Board of Elections and Registration created by subsection (A).

(G) The current members of the Marlboro County Election Commission and the Marlboro County Registration Board shall act as the governing body of the new Marlboro County Board of Elections and Registration established in this section until such time as the seven members of this board appointed in the manner provided by this section take office. At this time, the terms of these former commissioners of election and registration board members expire.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-380. Board of Election and Registration of McComick County.

(A) There is created the Board of Election and Registration of McCormick County. There are five members of the board who must be appointed upon recommendation of a majority of the McCormick County Legislative Delegation, including the senator, who are appointed for terms of four years and until their successors are appointed and qualify, except that initially in order to stagger terms, two members must be appointed for terms of two years. At the expiration of these two-year terms, successors must be appointed for terms of four years. The board shall elect officers as it considers necessary.

(B) Between the first day of January and the fifteenth day of March of every even-numbered year, the delegation shall appoint the members of the board.

(C) A vacancy on the board may be filled by appointment in the manner of original appointment for the unexpired term only.

(D) Staff may be appointed and may be removed for cause by a majority vote of the members of the board.

(E) The board receives an annual appropriation from the governing body of McCormick County in an amount not less than that received for the operation of both the Commissioners of Election and Board of Registration for fiscal year 1994-1995.

(F) The office of the board must be located in the county office building unless relocation is recommended by the governing body of the county and approved by a majority of the House members representing a portion of McCormick County and a majority of the senators representing a portion of McCormick County.

(G) The office of Commissioners of Election and the Registration Board for McCormick County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Board of Election and Registration of McCormick County created in subsection (A).

(H) The current members of the McCormick County Election Commission and the McCormick County Registration Board shall act as the governing board of the new Board of Election and Registration of McCormick County established pursuant to the provisions of this section until the five members of this board appointed in the manner provided by this section take office. At this time, the terms of these former commissioners of election and registration board members expire.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-385. Registration and Elections Commission for Newberry County.

(A) There is created the Registration and Elections Commission for Newberry County. There are seven members of the commission who must be appointed by the Governor upon recommendation of a majority of the Newberry County Legislative Delegation, including the senator. The members must be appointed for terms of two years and until their successors are appointed and qualify.

(B) A vacancy on the commission must be filled by appointment in the manner of original appointment for the unexpired terms only.

(C) The members of the commission receive compensation as may be appropriated by the Newberry County Council.

(D) The Registration and Elections Commission of Newberry County may employ those employees as are authorized by the Newberry County Council.

(E) The Newberry County Election Commission and the Registration Board for Newberry County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Registration and Elections Commission for Newberry County created in subsection (A).

(F) On the effective date of this section, the terms of the then present members of the Newberry County Election Commission and the Board of Registration for Newberry County expire and the members of the Registration and Elections Commission for Newberry County appointed in the manner provided in subsection (A) take office.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-390. Registration and Elections Commission for Oconee County.

(A) There is created the Registration and Elections Commission for Oconee County. The commission may be composed of not less than five and not more than nine members who must be appointed by a majority of the Oconee County Legislative Delegation, including the resident senator, who are appointed for terms of two years and until their successors are appointed and qualify. A vacancy on the commission may be filled by appointment in the manner of original appointment for the unexpired terms only. The members of the commission shall receive compensation as may be appropriated by the county council.

(B) The executive director must be appointed and may be removed by a majority vote of the commission.

(C) The office of the Commissioners of Election and the Registration Board for Oconee County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Registration and Elections Commission for Oconee County created in subsection (A).

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-395. Orangeburg County Board of Elections and Registration.

(A)(1) There is created the Orangeburg County Board of Elections and Registration. There are seven members of the board who must be appointed by a majority of the Orangeburg County Legislative Delegation for terms of four years until their successors are appointed and qualify except of those first appointed, three must be appointed for initial terms of two years each, the initial terms of all members to be designated by the appointing authority.

(2) A vacancy on the board must be filled by appointment in the manner of original appointment for the remainder of the unexpired term.

(3) Members of the board and its staff receive compensation as may be appropriated by the governing body of Orangeburg County.

(4) One of the seven members of the board shall serve as its chairman to be elected by the board.

(5) All monies annually disbursed for county board of registration members and county election commissioners by the State Election Commission must be divided equally among the seven members of the board created pursuant to the provisions of this section.

(B) The Orangeburg County Election Commission and the Orangeburg County Registration Board are abolished on the effective date of this section and the powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Orangeburg County Board of Elections and Registration created by subsection (A).

(C) The current members of the Orangeburg County Election Commission and the Orangeburg County Registration Board shall act as the governing body of the new Orangeburg County Board of Elections and Registration established in this section until such time as the seven members of this board appointed in the manner provided by this section take office. At this time, the terms of these former commissioners of election and registration board members expire.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-400. Registration and Elections Commission for Pickens County.f.

(A) There is created the Registration and Elections Commission for Pickens County. There are seven members of the commission who must be appointed by a majority of the Pickens County Legislative Delegation, including the resident senators, who are appointed for terms of two years and until their successors are appointed and qualify. A vacancy on the commission may be filled by appointment in the manner of original appointment for the unexpired terms only. The members of the commission receive compensation as may be appropriated by the county council.

(B) The office of the Commissioners of Election and the Registration Board for Pickens County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Registration and Elections Commission for Pickens County created in subsection (A).

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-405. Board of Elections and Voter Registration of Richland County.

Notwithstanding another provision of law:

(A)(1) There is established the Board of Elections and Voter Registration of Richland County, to be composed of five members appointed by a majority of the Richland County Legislative Delegation.

(2) Two of the initial appointees shall serve two-year terms, and three of the initial appointees shall serve four-year terms. Upon expiration of the terms of those members initially appointed, the term of office for the members of the board is four years, and until their successors are appointed and qualify. Members may succeed themselves.

(3) In case of a vacancy on the board, the vacancy must be filled in the same manner as an original appointment, as provided in this section, for the unexpired term.

(4) A majority of senators representing the county and a majority of members of the House of Representatives representing the county shall appoint the board's chairman. The chairman shall serve a term of four years and may be reappointed to that office for any number of successive terms without limitation.

(5) The board may choose to elect a vice chair, a secretary, and other officers the board considers appropriate. The initial director must be employed by a majority of the Richland County Legislative Delegation. Subsequently, the board shall employ the director, determine the compensation, and determine the number and compensation of other staff positions. Salaries must be consistent with the compensation schedules established by the county for similar positions.

(6) The director is responsible for hiring and management of the staff positions established by the board that report to the director. Staff positions are subject to the personnel system policies and procedures by which all county employees are regulated, except that the director serves at the pleasure of the board.

(B) The Richland County Legislative Delegation shall notify the State Election Commission in writing of the appointments made pursuant to subsection (A).

(C) The Board of Elections and Voter Registration of Richland County shall notify the State Election Commission in writing of the name of the person elected as chairman of the board pursuant to subsection (A).

(D) A member who misses three consecutive meetings of the board is considered to have resigned his office, and a vacancy on the board exists, which must be filled in the manner provided in subsection (A). This section does not apply to a member who presents a verifiable doctor's certificate that illness prevented his attendance at a meeting.

(E) Except as otherwise specifically provided in subsections (A), (B), (C), and (D), the provisions of law contained in Title 7, relating to county boards of voter registration and county election commissions, apply to the Board of Elections and Voter Registration of Richland County, mutatis mutandis.

(F)(1) The Richland County Board of Voter Registration is abolished effective within sixty days after this section is approved by the Governor, and its functions, duties, and powers are devolved upon the Board of Elections and Voter Registration of Richland County, as established pursuant to subsection (A).

(2) The Richland County Election Commission is abolished effective within sixty days after this section is approved by the Governor, and its functions, duties, and powers are devolved upon the Board of Elections and Voter Registration of Richland County, as established pursuant to subsection (A).

(G)(1) The terms of the members of the Richland County Board of Voter Registration, regardless of when these members were appointed to office, or when their current terms would otherwise have expired, expire for all purposes upon the abolishment of that board pursuant to subsection (F)(1).

(2) The terms of the members of the Richland County Election Commission, regardless of when these members were appointed to office, or when their current terms would otherwise have expired, expire for all purposes upon abolishment of that commission pursuant to subsection (F)(2).

(3) Notwithstanding items (1) and (2) of this subsection or another provision of law, a person serving as a member of the Richland County Board of Voter Registration or the Richland County Election Commission may not be removed from office, and neither the board nor the commission may be abolished until this section has been given final approval by the United States Department of Justice.

(H) The annual budget for the Board of Elections and Voter Registration of Richland County may not be less than the average of the two annual budgets for the Charleston County and Greenville County Boards of Election and Voter Registration for the prior fiscal year.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008); 2011 Act No. 17, Section 1, eff May 9, 2011.



SECTION 7-27-410. Registration and Elections Commission for Saluda County.

(A) There is created the Registration and Elections Commission for Saluda County. There are seven members of the commission who must be appointed by the Governor upon recommendation of a majority of the Saluda County Legislative Delegation, including the senator. The members must be appointed for terms of four years and until their successors are appointed and qualify, except that initially in order to stagger their terms, three members must be appointed for two-year terms.

(B) A vacancy on the commission must be filled by appointment in the manner of original appointment for the unexpired terms only.

(C) The members of the commission receive compensation as may be appropriated by the Saluda County Council.

(D) The Registration and Elections Commission of Saluda County may employ those employees as authorized by the Saluda County Council.

(E) The Saluda County Election Commission and the Registration Board for Saluda County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Registration and Elections Commission for Saluda County created in subsection (A).

(F) On the effective date of this section, the terms of the then present members of the Saluda County Election Commission and the Board of Registration for Saluda County expire and the members of the Registration and Elections Commission for Saluda County appointed in the manner provided in subsection (A) take office.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-415. Spartanburg County Election Commission and Spartanburg County Board of Registration; appointment and power of members.

The Spartanburg County Election Commission and the Spartanburg County Board of Registration must have their members appointed and powers of their board and commission as provided by Sections 7-5-10 and 7-13-70.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-420. Registration and Elections Commission for Sumter County.

(A) There is created the Registration and Elections Commission for Sumter County. There are seven members of the commission who must be appointed by the Governor upon recommendation of a majority of the Sumter County Legislative Delegation, including the senators, who are appointed for terms of two years and until their successors are appointed and qualify.

(B) However, three members must be appointed for terms to expire January 1, 1995, and four members for terms to expire January 1, 1997. At the expiration of their terms their successors must be appointed for terms of four years.

(C) A vacancy on the commission may be filled by appointment in the manner of original appointment for the unexpired term only.

(D) The members of the commission, the administrator, who must be the chairman of the commission, and staff receive compensation as may be appropriated by the county council.

(E) The commission shall divide the commission into two administrative divisions during the period from the effective date of this section until the general election of 1994. One must be the registration division, and the other must be the election division. The commission shall appoint a person to be the director of each division. After the general election of 1994, the members of the commission may organize the staff of the commission as it considers appropriate.

(F) The office of Commissioners of Election and the Registration Board for Sumter County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Registration and Elections Commission for Sumter County created in subsection (A).

(G) The current members of the Sumter County Election Commission and the Sumter County Registration Board shall act as the governing commission of the new Sumter County Registration and Elections Commission established in this section until such time as the seven members of this commission appointed in the manner provided by this section take office. At this time, the terms of these former commissioners of election and registration board members expire.

(H) The Governor shall remove any member of the commission who in the opinion of the delegation fails to attend a sufficient number of meetings of the commission.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-425. Board of Election and Registration of Union County.

(A) There is created the Board of Election and Registration of Union County. There are eight members of the board who must be appointed by the Governor upon recommendation of a majority of the Union County Legislative Delegation, including the senators, who are appointed for terms of four years and until their successors are appointed and qualify, except that initially in order to stagger terms, four members must be appointed for terms of two years. At the expiration of these two-year terms, successors must be appointed for terms of four years. The board shall elect such officers as it considers necessary.

(B) Between the first day of January and the fifteenth day of March of every even-numbered year, the Governor shall appoint the members of the board.

(C) A vacancy on the board may be filled by appointment in the manner of original appointment for the unexpired term only.

(D) The members of the board staff receive compensation as may be appropriated by the county council upon the recommendation of the county legislative delegation.

(E) Staff may be appointed and may be removed by a majority vote of the members of the Union County Legislative Delegation.

(F) The office of Commissioners of Election and the Registration Board for Union County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Board of Election and Registration of Union County created in subsection (A).

(G) The eight members of the Board of Election and Registration of Union County serving in office on the effective date of this section shall constitute the eight members of the board provided for by this section. Upon the expiration of their current terms, successors must be appointed in the manner provided by law.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-430. Williamsburg County Election Commission and Williamsburg County Board of Registration; appointment and powers of members.

The Williamsburg County Election Commission and the Williamsburg County Board of Registration must have their members appointed and powers of their board and commission as provided by Sections 7-5-10 and 7-13-70.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 7-27-435. Registration and Elections Commission for York County.

(A) There is created the Registration and Elections Commission for York County which must be funded as provided by law. There are eight members of the commission who must be appointed by the Governor. Seven members must be appointed upon recommendation of each member of the House of Representatives on the York County Legislative Delegation, and one member must be appointed by the Governor and recommended to him and elected as chairman of the commission by a majority vote of the senators representing York County. The members must be appointed for terms of two years and until their successors are appointed and qualify.

(B) A vacancy on the commission must be filled by appointment in the manner of original appointment for the unexpired terms only.

(C) The members of the commission receive compensation as may be appropriated by the York County Council.

(D)(1) If a member of the commission does not attend three consecutive meetings of the commission for an unexcused reason, his seat is declared vacated. The chairman of the commission shall notify the Governor who shall appoint a successor as provided in subsection (B).

(2) For purposes of this subsection, "unexcused reason" must be determined by the commission.

(E) The Registration and Elections Commission of York County may employ those employees as authorized by the York County Council.

(F) The York County Election Commission and the Registration Board for York County are abolished. The powers and duties of the Commissioners of Election and the Registration Board are devolved upon the Registration and Elections Commission for York County created in subsection (A).

(G) On the effective date of this section, the terms of the then present members of the York County Election Commission and the Board of Registration for York County expire and the members of the Registration and Elections Commission for York County appointed in the manner provided in subsection (A) take office.

HISTORY: 2008 Act No. 312, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).









Title 8 - Public Officers and Employees

CHAPTER 1 - GENERAL PROVISIONS

SECTION 8-1-10. "Public officers" defined.

The term "public officers" shall be construed to mean all officers of the State that have heretofore been commissioned and trustees of the various colleges of the State, members of various State boards and other persons whose duties are defined by law.

HISTORY: 1962 Code Section 50-1; 1952 Code Section 50-1; 1942 Code Sections 1512, 3042; 1932 Code Sections 1512, 3042; Civ. C. '22 Section 733; Cr. C. '22 Section 460; Civ. C. '12 Section 649; Cr. C. '12 Section 535; 1901 (23) 754.



SECTION 8-1-20. Illegal collecting and retaining rebates, commissions or discounts.

A state or county officer who receives or collects a rebate, commission, or discount from a person upon the purchase of books or other property or supplies or from printing or advertising, whether for use of the State or a county, and fails or refuses to pay it to the proper state or county authority at the time of receiving it is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years. A person convicted under this section must forfeit his office.

HISTORY: 1962 Code Section 50-2; 1952 Code Section 50-2; 1942 Code Section 1254; 1932 Code Section 1254; Cr. C. '22 Section 149; Cr. C. '12 Section 303; Cr. C. '02 Section 223; 1897 (22) 519; 1993 Act No. 184, Section 14, eff January 1, 1994.



SECTION 8-1-30. Knowingly allowing false claims by witnesses or jurors of mileage traveled.

It is unlawful for an officer, whose duty it is to certify to the mileage of any juror, witness, or other person required to attend court or to travel to perform any legal duty, to knowingly allow a claim for mileage other than prescribed by law.

A person who violates the provisions of this section is guilty of a misdemeanor. Upon conviction, the officer must be fined in the discretion of the court or imprisoned not more than one year, or both. The officer is liable in a civil action to pay to the county a penalty equal to ten times the amount which the county may lose by reason of the excess payment for mileage.

HISTORY: 1962 Code Section 50-3; 1952 Code Section 50-3; 1942 Code Section 1517; 1932 Code Section 1517; Cr. C. '22 Section 465; Cr. C. '12 Section 302; Cr. C. '02 Section 222; 1897 (22) 732; 1993 Act No. 184, Section 143, eff January 1, 1994.



SECTION 8-1-40. Failure of clerk, sheriff or magistrate to pay over fines or penalties.

Any clerk of the circuit court, county sheriff or magistrate who shall neglect or refuse immediately to pay over, as required, any and all fines and penalties collected by him in any criminal cause or proceeding shall, on conviction thereof, be subject to a fine of not less than one hundred nor more than one thousand dollars and imprisonment for not less than three nor more than six months and shall be dismissed from office and disqualified from holding any office of trust and profit under this State.

HISTORY: 1962 Code Section 50-4; 1952 Code Section 50-4; 1942 Code Section 1519; 1932 Code Section 1519; Cr. C. '22 Section 467; Cr. C. '12 Section 540; Cr. C. '02 Section 383; G. S. 2553; R. S. 300; 1871 (15) 656.



SECTION 8-1-50. Allowing records to be taken from office.

If any clerk of any court of record, judge of probate, master, register of deeds or sheriff shall allow any record, or any part thereof, to be taken or removed from their respective offices by any person whomsoever, he shall be guilty of a misdemeanor and upon conviction thereof he shall be punished by a fine of fifty dollars for the first offense and for the second and any subsequent offense by a fine of one hundred dollars. Nothing herein contained shall be held to apply to the attendance of any of such officers with any of the records of their respective offices in any court when the actual production of such record is required by the proper process of such court for the purpose of evidence in any trial then proceeding therein nor shall the provisions of this section apply to the taking or removal of any books or records when done under any order of a circuit judge for the better preservation or protection of such books or records.

HISTORY: 1962 Code Section 50-5; 1952 Code Section 50-5; 1942 Code Section 1526; 1932 Code Section 1526; Cr. C. '22 Section 473; Cr. C. '12 Section 547; Cr. C. '02 Section 390; G. S. 2557; R. S. 307; 1882 (18) 871; 1885 (19) 415; 1997 Act No. 34, Section 1, eff January 1, 1998.



SECTION 8-1-60. Neglect of duty.

Any clerk of the court of common pleas and general sessions, sheriff, judge of probate or register of deeds in this State who shall wilfully fail or neglect to discharge all the duties and perform all the services which are required of him by law shall, in addition to his liability to the person aggrieved, be liable to be indicted as for a misdemeanor and upon conviction thereof shall be fined, at the discretion of the court, not exceeding five hundred dollars.

HISTORY: 1962 Code Section 50-6; 1952 Code Section 50-6; 1942 Code Section 1527; 1932 Code Section 1527; Cr. C. '22 Section 474; Cr. C. '12 Section 548; Cr. C. '02 Section 391; G. S. 2558; R. S. 308; 1837 (6) 577; 1997 Act No. 34, Section 1, eff January 1, 1998.



SECTION 8-1-70. Officers reported by circuit solicitor for neglect of duty; indictment.

If any clerk of the court of common pleas and general sessions, sheriff, judge of probate or register of deeds in this State shall be reported by a circuit solicitor as having wilfully failed or neglected to discharge any of the duties or to perform any of the services appertaining to his office which are required of him by law, the court shall order a bill of indictment to be preferred against such delinquent officer.

HISTORY: 1962 Code Section 50-7; 1952 Code Section 50-7; 1942 Code Section 1528; 1932 Code Section 1528; Cr. C. '22 Section 475; Cr. C. '12 Section 549; Cr. C. '02 Section 392; G. S. 2559; R. S. 309; 1837 (6) 577; 1997 Act No. 34, Section 1, eff January 1, 1998.



SECTION 8-1-80. Misconduct, habitual negligence and the like of public officer; office declared vacant.

Any public officer whose authority is limited to a single election or judicial district who is guilty of any official misconduct, habitual negligence, habitual drunkenness, corruption, fraud, or oppression shall be liable to indictment and, upon conviction thereof, shall be fined not more than one thousand dollars and imprisoned not more than one year.

The presiding judge before whom any public officer convicted under this section is tried shall order a certified copy of the indictment to be immediately transmitted to the Governor who must, upon receipt of the indictment, by executive order declare the office to be vacant. The office must be filled as in the case of the death or resignation of the officer.

HISTORY: 1962 Code Section 50-8; 1952 Code Section 50-8; 1942 Code Section 1525; 1932 Code Section 1525; Cr. C. '22 Section 472; Cr. C. '12 Section 545; Cr. C. '02 Section 388; R. S. 305; 1829 (6) 391; 1993 Act No 181 Section 66, eff July 1, 1993.



SECTION 8-1-100. Suspension of officer indicted for crime.

Except as provided in Section 8-1-110, any state or county officer who is indicted in any court for any crime may, in the discretion of the Governor, be suspended by the Governor, who in event of suspension shall appoint another in his stead until he shall be acquitted. In case of conviction, the office shall be declared vacant by the Governor and the vacancy filled as provided by law.

HISTORY: 1962 Code Section 50-10; 1956 (49) 1841; 1993 Act No 181, Section 67, eff July 1, 1993.



SECTION 8-1-110. Suspension of officer charged with embezzlement or misappropriation of funds; removal upon conviction.

Whenever it shall be brought to the notice of the Governor by affidavit that any officer who has the custody of public or trust funds is probably guilty of embezzlement or the appropriation of public or trust funds to private use then the Governor shall direct his immediate prosecution by the proper officer and, upon true bill found, the Governor shall suspend such officer and appoint one in his stead until he shall have been acquitted by the verdict of a jury. In case of conviction the office shall be declared vacant and the vacancy filled as may be provided by law.

HISTORY: 1962 Code Section 50-205; 1952 Code Section 50-205; 1942 Code Section 985; 1932 Code Section 985; Cr. P. '22 Section 76; Cr. C. '12 Section 546; Cr. C. '02 Section 389; G. S. 2556; R. S. 306; 1896 (22) 312.



SECTION 8-1-115. Lien on public retirement or pension plan of persons convicted of embezzling public funds; procedures; exceptions.

(A) There is hereby created a general lien upon any public retirement or pension plan not governed by ERISA of any public officer, public employee, or any other person who is convicted of an offense involving embezzlement or misappropriation of public funds or public property to the private use of himself or any other person, to the extent of the total loss, damage, and expense to the State, or to a county or municipality, or to any agency or political subdivision of the State, or to any state, county or municipal agency, any college or university, or to any school, special or public service district within the State, that is authorized by law to perform a governmental function or provide a governmental service.

(B)(1) The presiding judge before whom any public officer, employee, or any other person is convicted of an offense described in subsection (A) must send to the Attorney General and the appropriate retirement or pension plan system a notice of the lien showing the name of the person convicted whose retirement or pension plan is subject to the lien created by subsection (A) and the date of the conviction, which is the date upon which the lien attaches. The presiding judge must set the lien at the time of conviction and the presiding judge's notice of lien must state the amount of the lien.

(2)(a) Within ten days of the date of conviction, the convicted person's spouse or representative of the convicted person's minor children may file a petition with the presiding judge requesting the judge to dissolve the lien, in whole or in part, in favor of the spouse or minor children because the spouse or minor children would suffer extreme financial hardship if the lien were to attach. If the petition is filed, the lien is stayed pending a hearing on the petition and the ruling of the judge. Any benefits occurring during the stay accrue to the potential benefit of the spouse and minor children, if the petition is successful, and do not accrue to the benefit of the convicted person. The judge's ruling must be based on clear and convincing evidence that the spouse or minor children would suffer extreme financial hardship were the lien to attach and that the spouse or minor children have not been convicted of the same offense involving the embezzlement of public funds for which the lien was created. To the extent that the lien is dissolved in whole or in part in favor of the spouse or minor children, the appropriate retirement or pension plan system is directed to make payment directly to the spouse or representative of the minor children. The dissolution extends only until the minor children reach majority or the spouse dies or remarries at which time the lien reattaches.

(b) If the convicted person is divorced and is subject to a Qualified Domestic Relations Order (QDRO) pursuant to Section 9-18-10, et seq., then the lien shall not attach to the alternate payee's portion of the retirement benefit, unless the alternate payee has been convicted of the same offense involving embezzlement of public funds for which the lien was created. The pension plan is directed to make payment to the alternate payee in accordance with the provisions of the QDRO.

(c) If the convicted person's pension benefit is subject to an order for child support, then the lien shall not attach to the portion of the convicted person's benefit which goes to pay support for any minor child who has not been convicted of the same offense involving embezzlement of public funds for which the lien was created.

(C) In addition to any other sentence imposed upon a person convicted of an offense described in subsection (A) and taking into account the petition process set forth in subsection (B), the presiding judge may require full restitution of all public funds embezzled or misappropriated and full payment for the conversion, use, and value of public property appropriated to private use and may provide for an indeterminate sentence of incarceration or probation, or both, until restitution in full has been made.

(D) The Attorney General is charged with an affirmative duty to recover public funds and property embezzled or converted to private use, or the value thereof, and he or his designee may bring an action to enforce the lien created by this section at any time up to the death of a person whose retirement or pension plan is subject to the lien created by subsection (A).

(E) The Attorney General or his designee shall file a satisfaction and discharge of the lien created by this section after restitution has been made by payment of the amount of the lien in full or after the death of the person whose retirement or pension plan is subject to the lien created by subsection (A). If the beneficiary of the person whose retirement or pension plan is subject to the lien created by subsection (A) was, himself, convicted of the same offense involving the embezzlement or misappropriation of public funds or public property for which the lien was created, the lien must continue until restitution has been made or until the death of the beneficiary.

(F) The lien created by this section and the action to enforce the lien are cumulative and in addition to all other remedies provided by law.

HISTORY: 2001 Act No. 16, Section 1, eff April 10, 2001.



SECTION 8-1-120. County health employees entitled to same employee benefits as other public employees.

All county health department employees, without regard to whether they are compensated partially or wholly by the State or county, shall be entitled to all benefits to which other state or county employees are entitled including, but not limited to, group insurance benefits.

HISTORY: 1962 Code Section 32-108.1; 1974 (58) 2184.



SECTION 8-1-130. Holding certain offices and serving as city attorney not to constitute dual officeholding.

Any member of a lawfully and regularly organized fire department, county veterans affairs officer, constable, or municipal judge serving as attorney for another city is not considered to be a dual officeholder, by virtue of serving in that capacity, for the purposes of the Constitution of this State.

HISTORY: 1987 Act No. 127 Section 1, eff June 8, 1987.



SECTION 8-1-145. Irrevocable resignation of elected office holder to take effect in future; election to fill vacancy.

(A) A person holding an office in this State filled by a vote of qualified electors may submit a written irrevocable resignation from that office which is effective on a specific date.

(B) An election must be held in accordance with the provisions of Section 7-13-190 or other applicable provisions of law to fill the office to be vacated as if the vacancy occurred on the date the written irrevocable resignation is submitted.

(C) The newly elected official may not take office until the vacancy actually occurs.

HISTORY: 1990 Act No. 382, Section 1, eff March 19, 1990.



SECTION 8-1-150. Filling vacancies.

Whenever a vacancy occurs in the membership of the governing body of a special purpose district or public service district, and the duties of the governing body are prescribed by law, and there is no provision for filling the vacancy, it must be filled in the same manner of original appointment or election for the remainder of the unexpired term.

HISTORY: 1988 Act No. 652, eff June 3, 1988.



SECTION 8-1-155. Preference to resident of State.

Notwithstanding another provision of law, if a vacancy occurs in a state agency, other than an institution of higher learning, or if an agency acts to fill a new position, the agency shall give preference to a resident of this State, if the applicants are equally qualified for the vacancy or new position.

HISTORY: 2008 Act No. 353, Section 2, Pt 20D, eff July 1, 2008.



SECTION 8-1-160. Performance increase or decrease in salary; redress for decrease.

Notwithstanding other provisions of law, state agencies may increase or decrease individual employee salaries based upon performance. Such increase or decrease shall be determined by the agency. Performance increases shall not place an employee's salary above the maximum of the grade or executive compensation level. Performance decreases may not place an employee's salary below the minimum of the grade or executive compensation level. Performance decreases shall be based on the results of an EPMS evaluation. Employees assessed salary decreases may seek redress through the state employees' grievance system.

HISTORY: 1993 Act No. 178, Section 7, eff July 1, 1993.



SECTION 8-1-170. Group productivity incentive programs.

State agencies are authorized to develop group productivity incentive programs for the recognition and award of team accomplishments through group performance. Employees of any organizational unit within each of the various agencies are eligible to share equally twenty-five percent of the identified savings resulting from reduced operational costs in the unit up to a maximum of two thousand dollars per employee in a fiscal year. The agency shall adopt policies and procedures to determine unit expenses or base data and for the year of participation in the group productivity incentive program. Records of proposals, actual dollar savings, and employee awards will be reported to the Budget and Control Board or its designee. Any bonus or cash award paid as a group productivity incentive shall not become a part of the employee's base salary and shall not be considered as compensation in terms of contributions to and determination of benefits for any of the state's retirement systems.

HISTORY: 1993 Act No. 178, Section 7, eff July 1, 1993.



SECTION 8-1-180. Tokens of recognition and other rewards; limit on amount per individual.

State agencies and institutions shall be allowed to spend public funds on employee plaques, certificates, and other events, including meals and similar types of recognition to reward innovations or improvements by individual employees or employee teams that enhance the quality of work or productivity or as a part of employee development programs of their agency or institution. Awards shall be limited to fifty dollars for each individual.

HISTORY: 1993 Act No. 178, Section 7, eff July 1, 1993.



SECTION 8-1-190. Pilot programs to create innovation in state government.

Notwithstanding other provisions of law, the Budget and Control Board is authorized to enter into pilot programs with individual agencies or groups of agencies in order to create innovations in State Government. The Budget and Control Board will monitor the findings and results of pilot programs to determine if legislative recommendations should be provided to the General Assembly.

HISTORY: 1993 Act No. 178, Section 7, eff July 1, 1993.






CHAPTER 3 - COMMISSIONS, OATHS AND BONDS

SECTION 8-3-10. Oath and commission prerequisite to assumption of duties.

It shall be unlawful for any person to assume the duties of any public office until he has taken the oath provided by the Constitution and been regularly commissioned by the Governor.

HISTORY: 1962 Code Section 50-51; 1952 Code Section 50-51; 1942 Code Sections 1512, 3042; 1932 Code Sections 1512, 3042; Civ. C. '22 Section 733; Cr. C. '22 Section 460; Civ. C. '12 Section 649; Cr. C. '12 Section 535; 1901 (23) 754.



SECTION 8-3-30. Form of bond which shall be given by all public officers.

The bond given by any person elected or appointed to any office for which bond is required shall be of the form following:

"State of South Carolina.

"Know all men by these presents, that we (here insert the names of the person and his sureties) are held and firmly bound unto the State of South Carolina in the penal sum of (insert the amount required by law) dollars, to the payment of which, well and truly to be made, we bind ourselves and each and every of us, our heirs, executors and administrators, firmly by these presents. Sealed with our seal and dated this (insert the day) day of (insert the month) Anno Domini one thousand nine hundred and (insert the year) and in the (insert the year) year of the Independence of the United States of America.

"Whereas, The above bound (insert the name of the person appointed or elected) hath been appointed (or elected, as the case may be) to the office of (insert the office).

"Now the condition of the above obligation is such that if the above bound (insert the name of the person appointed or elected) shall well and truly perform the duties of said office, as now or hereafter required by law, during the whole period he may continue in said office, then the above obligation to be void and of none effect or else to remain in full force and virtue.

"Sealed and delivered in the presence of:

__________, (L.S.)

(Here place name of witness.)

HISTORY: 1962 Code Section 50-55; 1952 Code Section 50-55; 1942 Code Section 3045; 1932 Code Section 3045; Civ. C. '22 Section 736; Civ. C. '12 Section 652; Civ. C. '02 Section 584; G. S. 443; R. S. 504; 1829 (6) 383.



SECTION 8-3-40. Secretary of State to supply blank forms of bonds.

The Secretary of State shall ascertain the number of officers in this State for whom bonds are required and cause an equal number of such bonds to be printed annually at the expense of the State. Such forms shall include space for the proper officers to approve securities and for probate. The Secretary of State shall distribute to each county, annually, the number of such bonds equal to the number of officers for whom bonds are required in that county.

HISTORY: 1962 Code Section 50-56; 1952 Code Section 50-56; 1942 Code Section 3046; 1932 Code Section 3046; Civ. C. '22 Section 737; Civ. C. '12 Section 655; Civ. C. '02 Section 587; G. S. 444; R. S. 505; 1829 (6) 384; 1982 Act No. 329.



SECTION 8-3-50. Clerks shall receive blank forms and give to officers.

Each county clerk shall receive the bonds for his county and deliver one to each person elected or appointed to any such office, whenever called for.

HISTORY: 1962 Code Section 50-57; 1952 Code Section 50-57; 1942 Code Section 3047; 1932 Code Section 3047; Civ. C. '22 Section 738; Civ. C. '12 Section 656; Civ. C. '02 Section 588; G. S. 445; R. S. 506.



SECTION 8-3-60. Assumption of office before giving bond.

It shall be unlawful for any person to assume or attempt to assume the duties of any office for which a bond is required, without having given the bond required. Any person assuming or attempting to assume the duties of any office as aforesaid shall be guilty of a misdemeanor and shall be subject to a fine of five hundred dollars or imprisonment for not less than three months, in the discretion of the court.

HISTORY: 1962 Code Section 50-58; 1952 Code Section 50-58; 1942 Code Section 1513; 1932 Code Section 1513; Cr. C. '22 Section 461; Cr. C. '12 Section 536; Cr. C. '02 Section 379; 1901 (23) 750.



SECTION 8-3-70. Public officer shall not draw salary until bond given.

No executive, judicial or other officer, elected or appointed to any office in the State, shall be entitled to receive any pay or emoluments of office until he shall have been duly commissioned and qualified and shall have given bond when so required to do by law.

HISTORY: 1962 Code Section 50-59; 1952 Code Section 50-59; 1942 Code Section 3077; 1932 Code Section 3077; Civ. C. '22 Section 764; Civ. C. '12 Section 680; Civ. C. '02 Section 610; G. S. 582; R. S. 529; 1901 (23) 750.



SECTION 8-3-80. Certain county officials shall be required to give corporate surety.

Before any county official, other than a magistrate, constable or rural county policeman, who is required by law to give bond shall enter into the discharge of the duties of his office he shall secure bond in some reliable surety company authorized to do business in this State, except that if any official be refused bond by any of such surety companies, after proper application, a personal bond shall be accepted when approved as provided by law.

HISTORY: 1962 Code Section 50-60; 1952 Code Section 50-60; 1942 Code Section 3058; 1932 Code Section 3058; Civ. C. '22 Section 749; Civ. C. '12 Section 667; Civ. C. '02 Section 599; R. S. 517; 1892 (21) 76; 1894 (21) 757; 1896 (22) 28; 1912 (27) 703.



SECTION 8-3-90. Surety company bonds authorized generally.

Solvent guaranty companies, surety companies, fidelity insurance companies and fidelity and deposit companies incorporated and organized under the laws of this State or any other state of the United States or foreign governments for the purpose of transacting the business of fidelity insurance which have a paid-up capital or surplus of two hundred fifty thousand dollars and which shall have complied with all the requirements of law as to a license required by this State may, upon proper proof thereof and upon production of evidence of solvency, be accepted upon the bonds of all city, county and State officers of this State. The various officers of this State whose duty it is to approve the sureties upon such bonds may accept such a company as one of the sureties or the only surety upon such bond as the solvency of such company may warrant. But no person having the approval of any bond shall exact that it be furnished by a guaranty company or by any particular guaranty company. Any such bond shall be made payable to the State.

HISTORY: 1962 Code Section 50-61; 1952 Code Section 50-61; 1942 Code Section 3058; 1932 Code Section 3058; Civ. C. '22 Section 749; Civ. C. '12 Section 667; Civ. C. '02 Section 599; R. S. 517; 1892 (21) 76; 1894 (21) 757; 1896 (22) 28; 1912 (27) 703; 1947 (45) 322.



SECTION 8-3-100. Cost of bonds from corporate surety.

When the official of any county secures bond from a surety company the cost of such bond shall be paid by the governing body of the county out of the ordinary county funds.

HISTORY: 1962 Code Section 50-63; 1952 Code Section 50-63; 1942 Code Section 3058; 1932 Code Section 3058; Civ. C. '22 Section 749; Civ. C. '12 Section 667; Civ. C. '02 Section 599; R. S. 517; 1892 (21) 76; 1894 (21) 757; 1896 (22) 28; 1912 (27) 703.



SECTION 8-3-110. Distribution of liability among sureties.

Each surety on a personal official bond may state in writing the amount of the liability assumed by him, beyond which amount he shall not be held. The aggregate of the amounts assumed by all the sureties shall not be less than the penalty of the bond. In case of loss or default, the sureties will be entitled, as between each other, to contribution in the proportion of their liability.

HISTORY: 1962 Code Section 50-65; 1952 Code Section 50-65; 1942 Code Section 3048; 1932 Code Section 3048; Civ. C. '22 Section 739; Civ. C. '12 Section 657; Civ. C. '02 Section 589; G. S. 452; R. S. 507; 1866 (13) 469; 1868 (14) 19.



SECTION 8-3-120. Residence of sureties for county officers.

The sureties, other than corporate sureties, on bonds of all county officers must be citizens of the county in which their principal resides.

HISTORY: 1962 Code Section 50-66; 1952 Code Section 50-66; 1942 Code Section 3048; 1932 Code Section 3048; Civ. C. '22 Section 739; Civ. C. '12 Section 657; Civ. C. '02 Section 589; G. S. 452; R. S. 507; 1866 (13) 469; 1868 (14) 19.



SECTION 8-3-130. Examination and approval of bonds.

The official bond of each officer of the executive department must be submitted to the Governor for his approval. The official bonds of all county officers must be examined and approved or disapproved by the governing body of the county, except the bonds of the members of such governing body which must be examined and approved or disapproved by the clerk of court or the Attorney General. In all cases in which the governing body of the county refuses to approve the bond of any county officer, such officer may refer the bond to the Attorney General and, if approved by him, after hearing evidence, the bond shall be accepted by the governing body of the county.

HISTORY: 1962 Code Section 50-67; 1952 Code Section 50-67; 1942 Code Section 3049; 1932 Code Section 3049; Civ. C. '22 Section 740; Civ. C. '12 Section 658; Civ. C. '02 Section 590; G. S. 453, 466, 611; R. S. 508; 1868 (14) 70; 1872 (15) 106; 1875 (15) 986; 1893 (21) 481.



SECTION 8-3-140. Approval by Attorney General of form and execution of bonds of officers of State; recordation.

The bonds of all public officers of the State shall, before they are accepted or recorded, be examined by the Attorney General or by one of the solicitors, who must certify in writing upon the bond that he approves the form and execution thereof. When so examined, approved and certified the bonds of State, district or circuit officers shall be filed with the Secretary of State and shall be recorded by him, without charge, in suitable books kept by him for the purpose and when so recorded shall be filed with the State Treasurer except that the bond of the State Treasurer shall be filed with the Governor.

HISTORY: 1962 Code Section 50-68; 1952 Code Section 50-68; 1942 Code Section 3050; 1932 Code Section 3050; Civ. C. '22 Section 741; Civ. C. '12 Section 659; Civ. C. '02 Section 591; G. S. 446; R. S. 509; 1877 (16) 301; 1901 (23) 750.



SECTION 8-3-150. Recordation and filing of bonds of county officers.

Every county officer who is required to give bond for the faithful performance of the duties of his office shall, within thirty days after notification of his election or appointment, have his bond recorded in the office of the register of deeds or, if there be no such officer, in the office of the clerk of the circuit court for the county in which such officer resides and the register or clerk shall keep a separate book, properly indexed, for the purpose of recording such bonds, which shall be provided by the governing body of the county. The register or clerk shall be entitled to exact a fee from the public officer of one dollar for recording his bond. But no such bond shall be recorded until first approved as to surety by the proper officials as prescribed by law and as to execution and form by the Attorney General or such other official as may be designated for this purpose. Such bonds when recorded shall be immediately transmitted to the Secretary of State who, after recording them as required by Section 8-3-140, shall file them with the State Treasurer.

HISTORY: 1962 Code Section 50-69; 1952 Code Section 50-69; 1942 Code Section 3051; 1932 Code Section 3051; Civ. C. '22 Section 742; Civ. C. '12 Section 660; Civ. C. '02 Section 592; G. S. 449; R. S. 510; 1866 (13) 382; 1901 (23) 749; 1920 (31) 785; 1997 Act No. 34, Section 1, eff January 1, 1998.



SECTION 8-3-160. Governing body of county to examine sufficiency of county officers' bonds and correct deficiencies.

The governing body of each county in the State shall make an annual examination into the sufficiency of all the county officers' bonds within their respective counties and take action to correct any deficiencies with regard to any bond which, in its judgment, may be insufficient.

HISTORY: 1962 Code Section 50-70; 1952 Code Section 50-70; 1942 Code Section 3053; 1932 Code Section 3053; Civ. C. '22 Section 744; Civ. C. '12 Section 662; Civ. C. '02 Section 594; R. S. 512; 1876 (16) 699; 1982 Act No. 326.



SECTION 8-3-180. Procedure when bond becomes unsatisfactory.

If any surety on any such official bond should die or depart permanently from the State or if such board or the Governor, respectively, should, at the time of the annual examination or at any other time, be of opinion that any of the sureties is not worth as much clear of debt as his proportion of the obligation to which his name is affixed, the board or the Governor, as the case may be, shall cause the public officer whose surety has departed this life or removed from the State or is objected to for insufficiency of estate to be notified of such exception. Any such officer shall, within thirty days after the service of such notification, procure other surety satisfactory to the board or the Governor, as the case may be, but so as not to cancel or at all impair the original bond or produce satisfactory evidence to the board or the Governor, as the case may be, that the surety objected to as owning insufficient property, as aforesaid, is worth as much as his proportion of the obligation, clear of debt; or else the officer shall procure such additional and sufficient surety or sureties as the board or the Governor, respectively, shall approve. And in default of compliance with either of such requirements within thirty days the office of the defaulting officer shall be regarded as vacant.

HISTORY: 1962 Code Section 50-72; 1952 Code Section 50-72; 1942 Code Section 3052; 1932 Code Section 3052; Civ. C. '22 Section 743; Civ. C. '12 Section 661; Civ. C. '02 Section 593; G. S. 447; R. S. 511; 1820 (6) 147; 1886 (19) 381.



SECTION 8-3-190. Execution of new bond when surety demands relief; release of prior sureties.

When any of the sureties of any officer elected or appointed to any office shall, in writing, notify the proper officer whose duty it is to approve the bond of such officer that they desire to be relieved from their suretyship, the officer authorized by law to approve such bond shall require the officer to execute a new bond with surety, which, when approved, shall be as valid as the bond given on the original election of appointment of such officer. And the sureties upon the prior bond shall be released from responsibility for all acts or defaults of such officer which may be done or committed subsequent to the approval of such new bond.

HISTORY: 1962 Code Section 50-73; 1952 Code Section 50-73; 1942 Code Section 3056; 1932 Code Section 3056; Civ. C. '22 Section 747; Civ. C. '12 Section 665; Civ. C. '02 Section 597; R. S. 515; 1887 (19) 783.



SECTION 8-3-200. Effect of failure to submit satisfactory new bond.

When any officer shall be required to execute a new bond, with surety, as provided for in Section 8-3-190, he shall proceed forthwith to execute such new bond and submit it for approval to the officer authorized by law to approve it. If he shall fail or neglect to so execute and submit such new bond or fail or neglect to execute and submit a bond satisfactory to the officer authorized to approve such bond within thirty days after having been required so to do, the officer authorized to approve such new bond shall forthwith report to the Governor that such officer has been duly required under the provisions of Section 8-3-190 to furnish a new bond and that such officer has failed so to do. Upon being so informed and upon receiving a certified copy of all the papers relative to the case, the Governor, by public proclamation shall forthwith declare the office held by such defaulting officer vacant and such office so made vacant shall be filled in the manner now provided by law.

HISTORY: 1962 Code Section 50-74; 1952 Code Section 50-74; 1942 Code Section 3057; 1932 Code Section 3057; Civ. C. '22 Section 748; Civ. C. '12 Section 666; Civ. C. '02 Section 598; R. S. 516; 1887 (19) 783.



SECTION 8-3-210. State officers and employees shall advise interested persons as to bonds and furnish copies thereof.

Any officer, agent, servant or employee in any office of the State or any of its boards, bureaus, departments, commissions or other instrumentalities, upon request therefor by any interested person, shall supply such person with information as to whether any person employed in any office, board, bureau, department, commission, agency or other instrumentality of the State is bonded for any purpose and, if so, furnish such interested person with a copy of such bond.

HISTORY: 1962 Code Section 50-75; 1952 Code Section 50-75; 1942 Code Section 3061; 1939 (41) 335.



SECTION 8-3-220. Bonds of public officers may be sued on.

The bond of any public officer in this State may at all times be sued on by the public, any corporation or private person aggrieved by any misconduct of any such public officer.

HISTORY: 1962 Code Section 50-76; 1952 Code Section 50-76; 1942 Code Section 3054; 1932 Code Section 3054; Civ. C. '22 Section 745; Civ. C. '12 Section 663; Civ. C. '02 Section 595; G. S. 450; R. S. 513; 1901 (23) 750.



SECTION 8-3-230. Certified copies of bonds shall be delivered to parties to suit on request.

For the purpose of any suit brought under Section 8-3-220 the officer or officers, for the time being, with whom such bond may be filed or recorded, upon application at his or their office, shall deliver to any person applying therefor and paying the fees for doing so an exact and certified copy of the bond of such public officer there deposited or recorded.

HISTORY: 1962 Code Section 50-77; 1952 Code Section 50-77; 1942 Code Section 3054; 1932 Code Section 3054; Civ. C. '22 Section 745; Civ. C. '12 Section 663; Civ. C. '02 Section 595; G. S. 450; R. S. 513; 1901 (23) 750.



SECTION 8-3-240. Distribution of moneys recovered on bond after defalcation.

Whenever any officer of this State charged with the care, collection or disbursement of public funds is required to give bond to the State and a recovery is had upon such bond or any moneys are seized, levied upon or attached in his hands or turned over or surrendered by such officer to the State Treasurer upon his commitment to jail, under warrant from the State Treasurer, the moneys so recovered, seized, levied upon, attached, surrendered or turned over shall be distributed between the State, county, school or other specific funds, in proportion to the several amounts due by the officer to the State, county, school or other specific funds, at the time of such recovery, seizure, attachment, levy or surrender. The provision of this section shall only apply to suits, seizures, attachments or levies by or surrenders to public officers and not to suits upon the bonds of such officers brought by private individuals.

HISTORY: 1962 Code Section 50-78; 1952 Code Section 50-78; 1942 Code Section 3055; 1932 Code Section 3055; Civ. C. '22 Section 746; Civ. C. '12 Section 664; Civ. C. '02 Section 596; G. S. 451; R. S. 514.



SECTION 8-3-250. State officers shall not be officers of surety companies.

No State officer shall be an officer of any company issuing bonds for any of the county or State officers.

HISTORY: 1962 Code Section 50-79; 1952 Code Section 50-79; 1942 Code Section 3058; 1932 Code Section 3058; Civ. C. '22 Section 749; Civ. C. '12 Section 667; Civ. C. '02 Section 599; R. S. 517; 1892 (21) 76; 1894 (21) 757; 1896 (22) 28; 1912 (27) 703.






CHAPTER 5 - BUYING AND SELLING OF OFFICES PROHIBITED

SECTION 8-5-20. Buying and selling of offices forbidden.

If any person (a) bargain for the purchase or sale of, or sell, any office or deputation thereof, or any part thereof, (b) receive any money, fee, reward or any other profit, directly or indirectly or (c) take any promise, agreement, covenant, bond or assurance for the payment of any money, fee, reward or other profit, directly or indirectly, for any office or deputation thereof, or any part thereof or to the intent that any person should have, exercise or enjoy any office or deputation thereof, or any part thereof, which office, or any part thereof, shall in any wise touch or concern the administration or execution of justice or the receipt, control or payment of any public treasure, money, rent, revenue, account, auditorship or surveying of any public lands or which shall touch or concern any clerkship to be occupied in any court of record wherein justice is administered, such person shall not only lose and forfeit all right and interest in or to such office or deputation thereof, or any part thereof, but shall immediately, upon the payment of such fee, money or reward or upon any such promise, covenant, bond or agreement had or made for the payment of such fee, sum of money or reward, be adjudged a disabled person in law, to all intents and purposes, to have, occupy or enjoy such office or deputation, or any part thereof, for which any such person shall so give or enjoy or make any promise, covenant, bond or other assurance to give or pay any sum of money, fee or reward.

HISTORY: 1962 Code Section 50-102; 1952 Code Section 50-102; 1942 Code Section 3065; 1932 Code Section 3065; Civ. C. '22 Section 752; Civ. C. '12 Section 670; Civ. C. '02 Section 601; G. S. 454; R. S. 520; 1737 (3) 468.



SECTION 8-5-30. Sales and the like of offices shall be void.

Every bargain, sale, promise, bond, agreement, covenant and assurance, as before specified, shall be void to and against him by whom any such bargain, sale, bond, promise, covenant or assurance shall be had or made.

HISTORY: 1962 Code Section 50-103; 1952 Code Section 50-103; 1942 Code Section 3066; 1932 Code Section 3066; Civ. C. '22 Section 753; Civ. C. '12 Section 671; Civ. C. '02 Section 602; G. S. 555; R. S. 521; 1737 (3) 469.



SECTION 8-5-40. Official acts performed after offense but before removal shall be valid.

If any person shall offend in anything contrary to the tenor and effect of Sections 8-5-20 and 8-5-30, yet, notwithstanding, all judgments given and all other acts executed or done by such person so offending, by authority or color of the office or deputation which ought to be forfeited or not occupied or not enjoyed by the person so offending, after the offense so by such person committed or done and before such person so offending for such offense be removed from the exercise, administration and occupation of such office or deputation, shall be and remain good and sufficient in law to all intents, constructions and purposes.

HISTORY: 1962 Code Section 50-104; 1952 Code Section 50-104; 1942 Code Section 3067; 1932 Code Section 3067; Civ. C. '22 Section 754; Civ. C. '12 Section 672; Civ. C. '02 Section 603; G. S. 556; R. S. 522; 1737 (3) 469.






CHAPTER 7 - ABSENCES IN MILITARY SERVICE

SECTION 8-7-10. Definitions.

For the purpose of Sections 8-7-10 to 8-7-80, the following terms shall have the meanings ascribed to them by this section, unless the context clearly requires otherwise:

(1) "Officer" means any officer or employee of the State or any political subdivision thereof who is elected or appointed for a definite term which is fixed by law;

(2) "Military service" means service in the Army, Navy or Marine Corps of the United States or any compulsory service in any capacity to the Federal Government for the purpose of national defense; and

(3) "Appointive authority" means (a) the person, board, commission or other authority originally electing or appointing the officer, (b) if the officer was elected to his office in a general election or nominated in a primary, the Governor of the State, with the advice and consent of the Senate, if the officer is a State official or employee, (c) the Governor, upon the recommendation of the county legislative delegation, if the officer is an official or employee of a county or any of its political subdivisions and (d) the Governor, upon the recommendation of the mayor and city council or other governing body of a city or town if the officer is an official or employee of a municipality.

HISTORY: 1962 Code Section 50-151; 1952 Code Section 50-151; 1942 Code Section 3075-1; 1941 (42) 313.



SECTION 8-7-20. Leaves of absence authorized for public employees serving in armed forces.

Every employee of the State or any political subdivision thereof who, on or after June 25, 1950 has been, or shall be, commissioned, enlisted or selected for service in the armed forces of the United States shall, so long as the requirements and regulations of the armed forces shall prevent his return to his civil employment and for a period of ninety days thereafter, but in no event for a period longer than five years from the date of his entry into the armed forces of the United States, be entitled to leave of absence from his duties as an employee of the State or any political subdivision thereof, without loss of seniority or efficiency or register rating.

The word "employee" as used herein shall not be construed to mean an officer or official elected or appointed to a term pursuant to a statute or the Constitution of this State.

HISTORY: 1962 Code Section 50-151.1; 1952 Code Section 50-151.1; 1951 (47) 195; 1972 (57) 2404.



SECTION 8-7-30. Absence of public officer in military service creates temporary vacancy; "forfeiture of office" and "vacancy in office" defined.

The absence of any officer from his office or position caused by his being in the military service shall not create a forfeiture of or vacancy in the office or position to which such officer was elected or appointed but shall be construed merely to create a temporary vacancy. Wherever the terms "forfeiture of office" or "vacancy in office" or other words of similar import are used in any law of this State in relation to an officer they shall be construed in accordance with the provisions of Sections 8-7-10 to 8-7-80 and shall not be construed to apply to any absence of such officer who is absent from his office or position by reason of his being in the military service. An officer who is present at and able to perform the duties of his office shall not be considered absent within the meaning of this section.

HISTORY: 1962 Code Section 50-152; 1952 Code Section 50-152; 1942 Code Section 3075-1; 1941 (42) 313.



SECTION 8-7-40. Appointment of person to fill temporary vacancy; terms.

In case a temporary vacancy is created in any office or position by reason of the absence of the officer in the military service the appointive authority shall appoint some person to fill temporarily the office or position to which such officer was elected or appointed. All such appointees shall hold the office or position which they are temporarily to fill during the absence of the officer in the military service or until the expiration of the term for which such officer in the military service was elected or appointed, whichever period of time is the shorter.

HISTORY: 1962 Code Section 50-153; 1952 Code Section 50-153; 1942 Code Section 3075-1; 1941 (42) 313.



SECTION 8-7-50. Duties, powers and pay of temporary appointee.

The person appointed in accordance with the provisions of Sections 8-7-10 to 8-7-80 to fill temporarily any office or position shall have and may exercise all the rights, powers, authority and jurisdiction and shall perform the duties vested in or required by law of the officer whose office or position such person is so appointed to fill temporarily and shall receive the same salary, fees, expenses or other compensation as such officer would be entitled to receive.

HISTORY: 1962 Code Section 50-154; 1952 Code Section 50-154; 1942 Code Section 3075-1; 1941 (42) 313.



SECTION 8-7-60. Qualifications and bond of temporary appointee.

Every person who shall be appointed to fill temporarily any office or position shall possess the qualifications prescribed by law, if any, for the regular holder of such office or position. If a bond be required by law of the regular holder of such office or position then such person so appointed shall give bond in the manner and in the amount so prescribed by law and shall be liable thereon in like manner as the regular holder of the office.

HISTORY: 1962 Code Section 50-155; 1952 Code Section 50-155; 1942 Code Section 3075-1; 1941 (42) 313.



SECTION 8-7-70. Bond requirement shall be waived during military absence.

Any officer temporarily in the military service shall not be required to be under bond during the period of such absence.

HISTORY: 1962 Code Section 50-156; 1952 Code Section 50-156; 1943 (43) 250.



SECTION 8-7-80. Compensation and resumption of office by officer in military service.

An officer who shall be absent from his office or position in the military service shall not be entitled to any compensation as such officer during such absence, but upon his return, if he return before the expiration of the term for which he was elected or appointed, after thirty days' notice, in writing, he shall be entitled to possession of the office or position from which he was absent and upon reassuming the duties of the office to receive the compensation for the remainder of the term to which the holder thereof is entitled.

HISTORY: 1962 Code Section 50-157; 1952 Code Section 50-157; 1942 Code Section 3075-1; 1941 (42) 313.



SECTION 8-7-90. Leaves of absence for public officers and employees in National Guard or reserve military forces; service in combat zone.

All officers and employees of this State or a political subdivision of this State who are either enlisted or commissioned members of the South Carolina National Guard, the United States Army Reserve, the United States Air Force Reserve, the United States Naval Reserve, the United States Marine Corps Reserve, or the United States Coast Guard Reserve are entitled to leaves of absence from their respective duties without loss of pay, time, or efficiency rating for one or more periods not exceeding an aggregate of fifteen regularly scheduled work days in any one year during which they may engage in training or any other duties ordered by the Governor, the Department of Defense, the Department of the Army, the Department of the Air Force, the Department of the Navy, the Department of the Treasury, or any other department or agency of the government of the United States having authority to issue lawful orders requiring military service. Saturdays, Sundays, and state holidays may not be included in the fifteen-day aggregate unless the particular Saturday, Sunday, or holiday to be included is a regularly scheduled work day for the officer or employee involved. In the event any such person is called upon to serve during an emergency he is entitled to such leave of absence for not exceeding thirty additional days.

A state employee in a full time position who serves on active duty in a combat zone and who has exhausted all available leave for military purposes is entitled to receive up to thirty additional days of military leave in any one year.

As used in this section, "in any one year" means either a calendar year or, in the case of members required to perform active duty for training or other duties within or on a fiscal year basis, the fiscal year of the National Guard or reserve component issuing the orders. The provisions of this section must be construed liberally to encourage and allow full participation in all aspects of the National Guard and reserve programs of the Armed Forces of the United States and to allow state officers and employees who are enlisted or commissioned members of the National Guard or reserve components to excel in military and emergency preparedness and service by taking full advantage of all career-enhancing assignments and training opportunities.

HISTORY: 1962 Code Section 44-861; 1952 Code Section 44-861; 1950 (46) 2549; 1954 (48) 1566; 1961 (52) 104; 1968 (55) 2855; 1986 Act No. 540, Part II, Section 36, eff June 18, 1986 (became law without the Governor's signature); 1990 Act No. 587, Section 1, eff June 11, 1990; 2008 Act No. 353, Section 2, Pt 20C, eff July 1, 2009.






CHAPTER 9 - DELIVERY OF BOOKS, RECORDS AND MONEY TO SUCCESSOR

SECTION 8-9-10. Delivery by officer of books and papers to successor.

A person removed from office or whose elected or appointed term expires shall deliver on demand to his successor all the books and papers in his custody as officer or in any way appertaining to his office. A person who violates this provision is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than one year, or both.

HISTORY: 1962 Code Section 50-201; 1952 Code Section 50-201; 1942 Code Section 837; 1932 Code Section 837; Civ. P. '22 Section 785; Civ. P. '12 Section 472; Civ. P. '02 Section 434; 1870 (14) 453; 1993 Act No. 184, Section 144, eff January 1, 1994.



SECTION 8-9-20. Successor may demand books and records from any person having possession of them.

If any person appointed or elected to any office shall die or his office shall in any way become vacant and any books or papers belonging or appertaining to such office shall come to the hands of any person, the successor to such office may, in like manner as prescribed in Section 15-63-130, demand such books or papers from the person having them in his possession. And if such books or papers are withheld an order may be obtained and the person charged may, in like manner as provided in Section 15-63-140, make oath of the delivery of all such books and papers that ever came to his possession and, in case of omission to make such oath and to deliver up the books and papers so demanded, such person may be committed to jail and a search warrant may be issued and the property seized by virtue thereof may be delivered to the complainant, as prescribed in Section 15-63-140.

HISTORY: 1962 Code Section 50-202; 1952 Code Section 50-202; 1942 Code Section 837; 1932 Code Section 837; Civ. P. '22 Section 785; Civ. P. '12 Section 472; Civ. P. '02 Section 434; 1870 (14) 453.



SECTION 8-9-30. Delivery by officer of moneys on hand to successor.

Every State or county officer entrusted with funds by virtue of his office upon retiring from office shall turn over to his successor all moneys received by him as such officer and remaining in his hands as such officer, within thirty days from the time when his successor shall have entered upon the duties of his office, in the same manner as he is required by law to turn over the furniture, books and papers. The successor shall receive and be responsible for the moneys so turned over to him in the same manner as he is liable for other moneys received by him officially. Any public officer neglecting or refusing obedience to the requisition herein contained shall be guilty of a misdemeanor and, upon conviction, shall be liable to a fine of one thousand dollars and imprisonment not exceeding twelve months, besides his liability on his official bond, at the suit of any person aggrieved by such neglect.

HISTORY: 1962 Code Section 50-203; 1952 Code Section 50-203; 1942 Code Sections 1524, 3069; 1932 Code Sections 1524, 3069; Civ. C. '22 Section 756; Cr. C. '22 Section 471; Civ. C. '12 Section 674; Cr. C. '12 Section 544; Civ. C. '02 Section 605; Cr. C. '02 Section 387; G. S. 457, 779; R. S. 304, 523; 1874 (15) 674; 1885 (19) 158; 1904 (24) 375.



SECTION 8-9-40. Representative of deceased officer shall deliver moneys to successor.

Upon the death of any State or county officer entrusted with funds by virtue of his office, his personal representative shall pay over to the successor of such deceased officer all moneys which such deceased officer had in his hands officially at the time of his death within two months after he shall have assumed the administration of such estate. Upon his neglect or failure to do so, without good cause, the estate of such deceased officer and the sureties on his official bond shall be liable to pay to such successor the amount due, with interest at the rate of five per cent per month thereon, after the expiration of such term of two months, to be recovered by action brought by such successor for the benefit of the parties entitled to receive such money.

HISTORY: 1962 Code Section 50-204; 1952 Code Section 50-204; 1942 Code Section 3069; 1932 Code Section 3069; Civ. C. '22 Section 756; Civ. C. '12 Section 674; Civ. C. '02 Section 605; G. S. 457; R. S. 523; 1874 (15) 674; 1885 (19) 158; 1904 (24) 375.






CHAPTER 11 - STATE OFFICERS AND EMPLOYEES

SECTION 8-11-15. Minimum full-time workweek; alternative scheduling strategies and alternate work locations authorized.

(A) The minimum full-time workweek for employees of state agencies and institutions is thirty-seven and one-half hours. The agency or institution may vary an employee's work schedule through the use of alternative scheduling strategies to meet the needs and service delivery requirements of the agency or institution.

(B) State agencies may use alternate work locations, including telecommuting, that result in greater efficiency and cost savings.

HISTORY: 1993 Act No. 178, Section 8, eff July 1, 1993; 2002 Act No. 356, Section 1, Pt XI.N, eff July 1, 2002.



SECTION 8-11-17. Flexible scheduling.

In conformance with the authorization for use of alternative scheduling strategies for employees of state agencies and institutions pursuant to Section 8-11-15, a state agency or institution specifically may use flexible scheduling of the minimum full-time workweek hours for an employee, including hours before eight-thirty a.m. and after five p.m., so long as the implementation of flex-time does not impair the ability of the agency or institution to meet its needs and service delivery requirements.

HISTORY: 2001 Act No. 29, Section 1, eff May 29, 2001.



SECTION 8-11-20. Oath and bonds of certain state employees; blanket departmental bonds.

All persons who hold or are appointed to any of the positions in the departments of the State government referred to in this section, or who shall be appointed by any of such departments as accountants to investigate and report the condition of any State or county officer, shall take oath of office in the usual form and the constitutional oath and give good and sufficient bond in the form of official bonds as prescribed by Section 8-3-30. Such bonds shall be approved and filed as the bonds of other State officers. In the instance of individual bonds to be given pursuant to this section by employees of each of the departments referred to below, the penal sums of such bonds shall be as follows: For each clerk in the office of the Secretary of State, four thousand dollars; for each clerk in the office of the Comptroller General, five thousand dollars; for each clerk in the office of the State Treasurer, ten thousand dollars; for each clerk in the office of the State Superintendent of Education, twenty-five hundred dollars; for each stenographer or typist in the office of the State Treasurer, twenty-five hundred dollars; for each Assistant Attorney General, twenty-five hundred dollars; and for each accountant appointed by any of such departments, five thousand dollars.

In lieu of the individual bonds as provided above, the heads of the respective departments referred to in this section may, with the approval of the State Budget and Control Board, procure bonds in form to be approved by the Attorney General covering all persons employed in or by such department, including, if practical, such accountants mentioned above. In such event the penal sum of such bonds shall be in such amount as the State Budget and Control Board shall approve.

Any individual or blanket bonds given pursuant to the requirements of this section shall be executed by a fidelity or surety company licensed to do business in this State. In all cases, the premium or annual payment required to keep such bonds in force and effect shall be paid by the State Treasurer on the warranty of the Comptroller General.

HISTORY: 1962 Code Section 1-41; 1952 Code Section 1-41; 1942 Code Section 3060; 1932 Code Section 3060; Civ. C. '22 Section 751; Civ. C. '12 Section 669; 1906 (25) 25; 1959 (51) 136.



SECTION 8-11-30. Payment or receipt of salary which is not due.

(A) It is unlawful for a person:

(1) to receive a salary from the State or any of its departments which is not due; or

(2) employed by the State to issue vouchers, checks, or otherwise pay salaries or monies that are not due to state employees, except that monies due to employees of the State or any department of the State earned during the month of December may be paid either just before or just after Christmas.

(B) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 1-42; 1952 Code Section 1-42; 1942 Code Section 3071-1; 1941 (42) 311; 1993 Act No. 184, Section 145, eff January 1, 1994.



SECTION 8-11-33. Withholding or deducting pay from state employee's wages.

Notwithstanding any other provision of law, a state agency that has its payroll processed by the Office of the Comptroller General is authorized to withhold or deduct any portion of a state employee's wages when:

(1) the State of South Carolina or a state agency that has its payroll processed by the Office of the Comptroller General in its role as an employer is required or empowered to do so by state or federal law; or

(2) an overpayment of wages to an employee as a result of a miscalculation or other bona fide error has occurred.

Prior to any deduction being made pursuant to this section, the employee must receive advance written notice of the deduction, the reason for the deduction, and the actual dollar amount or percentage of wages which will be deducted during one or more pay periods.

HISTORY: 2009 Act No. 29, Section 3, eff June 2, 2009.



SECTION 8-11-35. Salary payment schedule; maximum salaries; dual compensation; reports; exception.

(A) Except as otherwise provided by law, appropriations for compensation of state employees must be paid in twice-monthly installments to the person holding the position. To provide a regular and permanent schedule for payment of employees, the payroll period begins on June 2 of the prior fiscal year with the first pay period ending on June 16 of the prior fiscal year. The payroll period continues thereafter on a twice-monthly schedule as established by the State Budget and Control Board. This schedule must continue from one fiscal year to another without interruption, on a twice-monthly basis. The State Budget and Control Board may approve changes to this schedule where circumstances are considered justifiable.

(B) The appropriated salaries for specified positions means the maximum compensation for the position, except as specifically provided in other provisions of the annual general appropriations act or other provisions of law, and if the head of a department is able to secure the services for a particular position or work at a lower rate than the salary specified in the annual general appropriations act, the agency head is authorized to pay a lower salary.

(C) An employee of a state department or institution must not be paid any compensation from any other department of the state government except as approved under the provisions of Regulation 19-702.09 of the South Carolina Code of Regulations, and an employee of a department or institution must not be paid travel expenses by any other department or institution without approval of the agency by which he is regularly employed.

(D) The Comptroller General, after June thirtieth of each year, shall report to the Senate Finance Committee and the House Ways and Means Committee the names of all employees receiving dual compensation and the amounts received. The report shall list information under the primary employing agency, and in the format which lists employees under the requesting or secondary agency.

(E) The provisions of Regulation 19-707.02 of the South Carolina Code of Regulations and Section 8-13-750 do not apply to employees hired for one hundred twenty days or fewer.

HISTORY: 2002 Act No. 356, Section 1, Pt XI.H, eff July 1, 2002.



SECTION 8-11-40. Sick leave; leave where employee attacked; leave for sick family member.

(A) All full-time state employees in FTE positions are entitled to fifteen days' sick leave a year with pay. Sick leave is earned by full-time state employees in FTE positions at the rate of one and one-fourth days a month and may be accumulated, but no more than one hundred eighty days may be carried over from one calendar year to another. The department or agency head is authorized to grant additional sick leave in extenuating circumstances upon approval of the State Budget and Control Board. All part-time state employees in FTE positions are entitled to sick leave prorated on the basis of fifteen days a year subject to the same carry-over specified in this section. If an employee transfers from one state agency to another, his sick leave balance also is transferred. The State Budget and Control Board may promulgate regulations in accordance with law as may be necessary to administer the provisions of this section, including the power to define the use of sick leave.

(B) State employees in FTE positions who are physically attacked while in the performance of official duties and suffer bodily harm as a result of the attack must be placed on administrative leave with pay by their employers rather than sick leave. The period of administrative leave for each incident may not exceed one hundred eighty calendar days.

(C) Employees earning sick leave as provided in this section may use not more than ten days of sick leave annually to care for ill members of their immediate families. For purposes of this section, the employee's "immediate family" means the employee's spouse and children and the following relations to the employee or the spouse of the employee: mother, father, brother, sister, grandparent, legal guardian, and grandchildren.

HISTORY: 1962 Code Section 1-42.2; 1968 (55) 2691; 1974 (58) 2364; 1977 Act No. 186 Section 1; 1983 Act No. 151 Part II Section 35; 1985 Act No. 58 Section 1; 1987 Act No. 67 Section 1, eff May 1, 1987; 1988 Act No. 524, Section 1, eff May 18, 1988; 1991 Act No. 53, Section 1, eff May 27, 1991; 1991 Act No; 171, Part II, Section 65, eff June 12, 1991; 1999 Act No. 100, Part II, Section 77, eff July 1, 1999; 2004 Act No. 295, Section 3, eff August 16, 2004.



SECTION 8-11-41. Sick leave: application to all state agencies, departments and institutions; auditing of sick leave records.

The provisions of Section 8-11-40 shall apply to all state agencies, departments and institutions and shall be administered by each such agency, department and institution pursuant to rules and regulations adopted by the State Budget and Control Board. The sick leave records of all agencies, departments and institutions coming under the provisions of this section and Section 8-11-40 shall be subject to audit by the Budget and Control Board.

HISTORY: 1977 Act No. 186 Section 2.



SECTION 8-11-45. Transfer of accumulated leave upon transfer of legislative employees.

Notwithstanding any other provision of law, any legislative employee who transfers from one agency of the General Assembly to another shall be permitted to transfer all accumulated annual and sick leave regardless of the employment status to which transferred.

The provisions of this section shall be effective commencing January 1, 1980.

HISTORY: 1980 Act No. 519, Part II, Section 11.



SECTION 8-11-46. Transfer of accumulated leave upon transfer between state agency and school district.

An employee of a state agency transferring to a school district of this State or a school district employee transferring to a state agency is permitted to transfer to and retain at his new employer all sick leave he accumulated at his former employer regardless of his employment status at the new employer. Sick leave not to exceed sixty days lost by a school district employee as a result of changing employment from the school district to a state agency or by a state employee as a result of changing employment from a state agency to a school district is restored if the employee was employed by the school district or the state agency after June 28, 1984, and is employed on June 30, 1991.

HISTORY: 1990 Act No. 612, Part II, Section 63, eff June 13, 1990 (became law without the Governor's signature); 1991 Act No. 171, Part II, Section 55, eff June 12, 1991.



SECTION 8-11-50. Compensatory time for working on legal holidays.

A State employee, except employees of agencies following academic schedules, who is required to work on a legal holiday shall be given compensatory time at the convenience of the agency in which employed within ninety days of such holiday. Employees following academic schedules who are required to work on a legal holiday shall be given compensatory time at the convenience of the agency in which employed within one year from the date of the holiday. Permanent employees who do not work a normal Monday through Friday workweek shall receive no more nor any fewer number of holidays than those employees who work the normal Monday through Friday workweek. All State employees whose positions are nonexempt as defined by the Fair Labor Standards Act and who are not allowed to take compensatory leave, earned for working on a legal holiday, within the ninety-day period or the one-year period in the case of employees who follow academic schedules, shall be compensated for the holiday by the employing agency, at the straight hourly pay rate of the employee, no later than the second regular pay period following the last day of the time period prescribed in which compensatory time must be given. Provided, however, that the ninety day period referred to above may be extended for an additional ninety days upon a satisfactory showing to the Budget and Control Board that because of limited staffing compliance with the original ninety day limit is not feasible and upon approval of such extension by the Board.

HISTORY: 1962 Code Section 64-151.2; 1975 (59) 272; 1979 Act No. 58.



SECTION 8-11-55. Compensatory time for working overtime.

Any state employee who is required to work overtime during any particular week may, as a result, be given compensatory time by his agency. Compensatory time, if granted, must be in accordance with the Federal Fair Labor Standards Act of 1938 as amended.

HISTORY: 1981 Act No. 178 Part II Section 4; 1986 Act No. 540, Part II, Section 39, eff June 18, 1986 (became law without the Governor's signature).



SECTION 8-11-57. Declaration of state of emergency or order to close state offices due to hazardous weather; paid leave.

Notwithstanding any other provision of law, whenever the Governor declares a state of emergency or orders all or some state offices closed due to hazardous weather conditions he may authorize up to five days leave with pay for affected state employees who are absent from work due to the state of emergency or the hazardous weather conditions.

HISTORY: 2002 Act No. 356, Section 1, Pt IX.D, eff July 1, 2002.



SECTION 8-11-60. Removal of officers elected by General Assembly.

The manner and method of removal of State officers elected by the General Assembly shall be according to Section 3 of Article XV of the Constitution of South Carolina of 1895; provided, however, that should any grand jury present or return a true bill against any such officer on account of his official conduct, then the Governor may suspend such officer until the next General Assembly.

HISTORY: 1962 Code Section 1-43; 1952 Code Section 1-43; 1942 Code Section 3097; 1932 Code Section 3097; 1930 (36) 1219.



SECTION 8-11-65. Leaves of absence to be organ donor.

(A) All officers and employees of this State or a political subdivision of this State who wish to be an organ donor and who accrue annual or sick leave as part of their employment are entitled to leaves of absence from their respective duties without loss of pay, time, leave, or efficiency rating for one or more periods not exceeding an aggregate of thirty regularly scheduled workdays in any one calendar year during which they may engage in the donation of their organs. Saturdays, Sundays, and state holidays may not be included in the thirty-day aggregate unless the particular Saturday, Sunday, or holiday to be included is a regularly scheduled workday for the officer or employee involved.

(B) The officer or employee must show documentation from the attending physician of the proposed organ donation before leave is approved that confirms that the employee is the donor.

HISTORY: 2002 Act No. 347, Section 1, eff July 19, 2002; 2009 Act No. 29, Section 1, eff June 2, 2009.



SECTION 8-11-70. Assistance in selling United States savings bonds to employees; deductions from pay.

All departments and institutions of the State may assist in the selling of United States savings bonds to their employees and such assistance shall include the making of deductions from their payrolls in such amounts as may be voluntarily authorized by the employees. Deductions so authorized by any employee, under this provision, shall be held in the State Treasury to the credit of the account of the employee until a sum sufficient to purchase one or more bonds is reached. The head of the department shall then purchase one or more bonds and deliver the same to the employee, in lieu of payment otherwise to the extent of the deduction authorized.

HISTORY: 1962 Code Section 1-48; 1952 Code Section 1-48; 1947 (45) 311.



SECTION 8-11-75. Repayment of deferred compensation plan loans.

An employee participating in any plan under the Deferred Compensation Program may repay a plan loan made by the employee through payroll deductions from the employee's compensation. At the request of a state employee the Comptroller General may by payroll deduction collect and pay over to the appropriate entity the amount designated by the employee to repay a deferred compensation plan loan.

HISTORY: 2002 Act No. 356, Section 1, Pt XI.Q, eff July 1, 2002.



SECTION 8-11-80. Deduction for group life, hospital and other insurance.

The Comptroller General may, upon request of employees of the State, make deductions from the compensation of the employees for the payment of premiums for life, hospital, and other types of insurance plans as are in force and a member of the deduction system on the effective date of this act. The Comptroller General may not make deductions where deductions are made for less than two hundred fifty state employees in any particular plan. The Comptroller General shall pay over to the insurance company, or its agents designated to receive the funds, all amounts so collected or withheld. No part of the cost of the insurance or expenses incidental to the payroll deduction must be borne by the State, nor must any liability whatsoever be incurred by the State in connection with the deduction, nor may the State in any way aid insurance companies in the solicitation of policies by expressly or implicitly endorsing any particular insurance plan or company.

HISTORY: 1962 Code Section 1-49; 1952 Code Section 1-49; 1947 (45) 311; 1959 (51) 144; 1972 (57) 3013; 1977 Act No. 219 Pt II Section 20; 1978 Act No. 644 Part II Section 21; 1985 Act No. 201, Part II, Section 74.



SECTION 8-11-83. Payroll deduction for dues of State Employees' Association.

The Comptroller General and all other state agencies, upon request of employees of the State, shall make deductions from the compensation of the employees for the payment of membership dues for the South Carolina State Employees' Association and for the South Carolina Troopers' Association. The Comptroller General and state agencies shall pay over to the respective associations all amounts so collected or withheld. Retirees from a state agency also may have withheld from their state retirement benefits their membership dues for the South Carolina State Employees' Association and for the South Carolina Troopers' Association. No deduction is permitted if the associations at any time engage in collective bargaining or encourage their members to strike.

No membership dues or any portion thereof deducted pursuant to this section may be paid to any national or multi-state association or group.

Dues for the South Carolina Law Enforcement Officers' Association may also be deducted from the compensation of state employees and retirees and paid over to this association in the same manner other dues under this section are deducted and paid over. The same restrictions and conditions as apply to the other deductions under this section also apply to the deductions of dues for the South Carolina Law Enforcement Officers' Association.

HISTORY: 1987 Act No. 98 Section 1, eff May 18, 1987 (became law without the Governor's signature); 1995 Act No. 111, Section 1, eff June 12, 1995.



SECTION 8-11-90. Deductions for Federal taxes.

The Comptroller General, or any state department, institution, or agency of state government authorized by the State Budget and Control Board to make disbursements from their own bank accounts shall make deductions for taxes required to be deducted or withheld by the federal government, from the compensation of state employees, and pay over to the Director of Internal Revenue, or any agency designated to receive such funds, all collections so deducted or withheld.

HISTORY: 1962 Code Section 1-49.1; 1954 (48) 1566; 1982 Act No. 334.



SECTION 8-11-91. Deductions for charitable contributions.

The Comptroller General shall, and the governing body of any school district may, upon written authorization by any officer or employee, deduct from the salary or wages of any such officer or employee contributions to be paid over to eligible nonprofit charitable organizations, or groups of such organizations, in the manner prescribed by Sections 8-11-92 through 8-11-97. Chief finance officers of state agencies and institutions maintaining payroll accounts separate from the office of the Comptroller General likewise shall make deductions from the salaries and wages of their officers and employees for such contributions.

HISTORY: 1981 Act No. 149, Section 1.



SECTION 8-11-92. Qualifying criteria for charitable organizations; Secretary of State to determine eligibility.

A. Nonprofit charitable organizations for which such payroll deductions may be made shall include any nonprofit, eleemosynary corporation, association or organization which is organized and operated exclusively for charitable, health, or welfare services to the public and meets all of the following qualifications:

(1) Is and continues to be organized and qualified to solicit and operate under the laws of this State, pursuant to Chapter 55 of Title 33;

(2) Provide direct and continuing services to or on behalf of the citizens of the State. For purposes of this section, "direct and continuing services" means: (a) services other than legal advocacy services which are provided directly to and specifically for one individual or one family; or, (b) services which are in the nature of medical research; or, (c) services which involve the collection and administration of funds by umbrella organizations for other organizations, all of which qualify under this act;

(3) Is recognized as tax exempt under Section 501(c)(3) of Title 26, United States Code (the Internal Revenue Code of 1954, as amended);

(4) Is not an organization contemplated by Section 501(c)(4), 501(c)(5), or 501(c)(6) of Title 26, United States Code (the Internal Revenue Code of 1954, as amended) and is not an organization primarily engaged in the propagation of a religious faith or belief; this prohibition shall include, but not be limited to, organizations primarily engaged in lobbying or political activity;

(5) Is operated without discrimination in regard to all persons served, and complies with all requirements of law, including administrative regulations, respecting nondiscrimination and equal opportunity regarding its officers, staff, employees and volunteers;

(6) Has neither a parent organization nor a subsidiary organization which fails to meet qualifications herein contained in items (1) through (5).

B. The Secretary of State shall determine on an annual basis, based upon the applications of nonprofit, charitable organizations and groups of such organizations, those which are eligible to participate in payroll deductions for state-employee contributions. His decision shall be final unless determined by a court of competent jurisdiction to be arbitrary, capricious or unsupported by any credible evidence.

HISTORY: 1981 Act No. 149, Section 1.



SECTION 8-11-93. Minimum level of employee participation required.

Because of the high cost to be borne by the State in providing administrative services regarding payroll deductions for contributions to charitable organizations, even though an organization may be eligible under Section 8-11-92 no such deductions shall be authorized by the Comptroller General, or by the chief finance officer of a state agency or institution maintaining separate payroll accounts, unless at least ten percent of the employees or two hundred employees, whichever shall be the lesser, who are paid from such payroll account, have made a written authorization to deduct contributions to an eligible charitable organization or group of such organizations.

HISTORY: 1981 Act No. 149, Section 1.



SECTION 8-11-94. Names of contributors and amounts to be held confidential; exception for tax purposes.

The names of state employees authorizing deductions of charitable contributions and the amount of the individual contributions shall be confidential and shall not be made public. This prohibition against disclosure shall not bar the Secretary of State, State Auditor or state or federal tax authorities from access to all information necessary to verify or establish the eligibility, the tax exempt status or the tax liability of such organizations or groups of such organizations. The tax returns and books and records of such organizations or groups of such organizations shall be made available at all times necessary to determine the status and eligibility of any such charitable organization or groups of such organizations.

HISTORY: 1981 Act No. 149, Section 1.



SECTION 8-11-95. Two charitable solicitation drives permitted per year.

The Comptroller General, and the chief finance officers of state agencies and institutions maintaining separate payroll accounts, shall permit two time periods during any calendar year for general charitable-solicitation drives within state offices, agencies and institutions.

HISTORY: 1981 Act No. 149, Section 1.



SECTION 8-11-96. When authorization for payroll deductions may be made or terminated; deductions may be prorated.

Authorization for payroll deductions for charitable contributions may be made or terminated at any payroll period by the officer or employee concerned; provided, that either the Comptroller General or the chief finance officer concerned may require that deductions be made pro rata from each payroll check or in such other manner as will reduce to a minimum both the cost of handling such deductions and any interference with regular payroll procedures.

HISTORY: 1981 Act No. 149, Section 1.



SECTION 8-11-97. Promulgation of regulations.

The Comptroller General, and the chief finance officers concerned, shall promulgate regulations necessary and expedient to accomplishing the purposes of Sections 8-11-91 through 8-11-96.

HISTORY: 1981 Act No. 149, Section 1.



SECTION 8-11-98. Deductions for payment to credit union.

The Comptroller General or any official of a political subdivision of the State which is authorized to disburse funds in payment of salaries or wages of public officers or employees shall, upon written authorization, deduct from the salary or wages of such officer or employee the amounts authorized for payment to any lawfully chartered credit union. The monies deducted shall be paid promptly to the designated organization.

Subject to any regulations prescribed by the Budget and Control Board, the Comptroller General may prescribe any procedures necessary to carry out the provisions of this section.

HISTORY: 1981 Act No. 149, Section 1.



SECTION 8-11-99. Payroll deduction for parking fees on state-owned or state-operated property.

The Comptroller General, at the request of a state employee, may by payroll deduction collect and pay over to the appropriate entity fees assessed the employee for parking on state-owned or state-operated property.

HISTORY: 1993 Act No. 164, Part II, Section 34A, eff July 1, 1993.



SECTION 8-11-100. Representation on boards and commissions when new judicial circuits created.

Notwithstanding any other provisions of the law to the contrary, when a new judicial circuit is created, and representation on a board or commission of this State is now provided for by judicial circuits, then and in that event should the newly-created judicial circuit or an existing circuit not have a member, such new or existing circuit shall be entitled to representation on such board or commission. The member shall be elected or appointed to such board or commission as is now provided for by law. Any member elected or appointed under the provisions of this section shall be so elected or appointed for a term consistent with the procedure now prescribed for such board or commission.

HISTORY: 1962 Code Section 1-49.2; 1962 (52) 1885.



SECTION 8-11-110. Alcoholism.

The State of South Carolina recognizes alcoholism as a treatable illness and for the purposes of State policy:

(a) Alcoholism is defined as an illness in which the employee's job performance is impaired as a direct consequence of persistent and excessive use of alcohol.

(b) State employees having the illness or a drinking problem will receive the same careful consideration and offer of assistance that is presently extended to employees having any other illness.

(c) In view of this policy, the State is hopeful that employees who suspect they may have an alcoholism problem, even in its early stages, will be encouraged to seek diagnosis and, when indicated, follow through with prescribed treatment.

(d) The State's concern with alcoholism is strictly limited to its effects on the employee's performance on the job. The State neither condones nor promotes social drinking. Whether an employee chooses to drink socially is a decision of the individual.

(e) No State employee will have his job security or promotion opportunities jeopardized by his request for counseling or referral assistance.

(f) The confidential nature of medical records of employees with drinking problems will be preserved in the same manner as all other medical records.

(g) Sick leave will be granted for the purpose of participating in public and private treatment and rehabilitation programs which have been approved by the South Carolina Department of Mental Health.

(h) Employees may voluntarily seek counseling and information on an entirely confidential basis by contacting agencies designated to provide such services.

HISTORY: 1962 Code Section 1-42.3; 1972 (57) 2810.



SECTION 8-11-120. Posting notice of job vacancies.

In addition to any other requirement provided by law, when a job vacancy occurs in any state office, agency, department, or other division of the executive branch of state government, the appointing authority must post a notice with the Office of Human Resources of the State Budget and Control Board and the South Carolina Department of Employment and Workforce at least five working days before employing a person to fill the vacancy. The posting must give notice of the job vacancy, describe the duties to be performed by a person employed in that position, and include any other information required by law.

For purposes of this section, "appointing authority" shall have the same meaning as in Section 8-11-220.

HISTORY: 1962 Code Section 1-42.4; 1972 (57) 2429; 1990 Act No. 484, Section 1, eff May 29, 1990; 2009 Act No. 29, Section 2, eff June 2, 2009.



SECTION 8-11-130. State agencies authorized to provide aid to employees in moving personal effects.

Any agency of the State Government is hereby authorized to provide reasonable aid or assistance to its regular employees in moving their personal effects from one town or place to another town or place when their headquarters are so moved in the course of the business of the agency.

HISTORY: 1976 Act No. 709 Part II Section 14.



SECTION 8-11-135. Payment of moving expenses of new employees.

A state agency may pay the cost of moving the personal and household effects for newly-employed personnel if all of the following conditions are met:

(a) The new employee's place of residence is outside of the State of South Carolina at the time of employment by the agency.

(b) The agency can demonstrate that paying these costs is necessary to fill the position.

(c) The maximum payment in any instance to any new employee may not exceed five thousand dollars.

(d) The payment is certified by the agency head (or the board or commission chairman if the new employee is the agency head) as the total paid by the agency toward the total moving cost incurred by the new employee.

(e) [Deleted]

HISTORY: 1985 Act No. 201, Part II, Section 10; 1992 Act No. 501, Part II Sections 45A, 45B, eff July 1, 1992; 2005 Act No. 164, Section 5, eff June 10, 2005.



SECTION 8-11-140. Minimum wage for state employees and public school bus drivers.

Notwithstanding any other provisions of law, effective March 1, 1978, and for the balance of fiscal year 1977-78, no state employee or public school bus driver shall receive as compensation from the State less than two dollars and sixty-five cents per hour.

HISTORY: 1978 Act No. 423.



SECTION 8-11-145. Use of sick or annual leave in conjunction with workers' compensation under certain circumstances.

If there is an accidental injury arising out of and in the course of employment with the State, which is covered under Workers' Compensation, an employee who is not eligible for or who has exhausted his paid administrative leave shall make an election to use either accrued leave time (sick or annual, or both) or Workers' Compensation benefits awarded in accordance with Title 42. Before the election is made, the effect of each available option on the employee's future leave must be explained to him by his employer. The election must be in writing and signed by the employee and the person who explains the options to him. The election of the employee is irrevocable as to each individual incident.

When an employee is placed on paid administrative leave or has elected to use all or any portion of accrued leave time and the leave time is exhausted before the employee can return to work, the employee is entitled to Workers' Compensation benefits effective at the time the specified amount of leave is exhausted.

An employee who is placed on paid administrative leave or who has elected to use accrued leave time, under the provisions of this section, is eligible for the payment of medical costs provided by Workers' Compensation benefits.

An employee also may elect to receive Workers' Compensation on a prorated basis in conjunction with sick or annual leave, or both, in accordance with a proration formula established by the State Budget and Control Board. Before this election is made, the effect of this option on the employee's future leave must be explained to him by his employer. The election must be in writing and signed by the employee and the person who explains the option to him.

HISTORY: 1984 Act No. 512, Part II, Section 10; 1985 Act No. 58, Section 2; 1988 Act No. 310, Section 1, eff February 24, 1988.



SECTION 8-11-155. Use of sick leave to care for adopted child.

(A) An adoptive parent who is employed by this State, its departments, agencies, or institutions may use up to six weeks of his accrued sick leave to take time off for purposes of caring for the child after placement. The employer shall not penalize an employee for requesting or obtaining time off according to this section.

(B) The leave authorized by this section may be requested by the employee only if the employee is the person who is primarily responsible for furnishing the care and nurture of the child.

HISTORY: 1990 Act No. 437, Section 1, eff April 25, 1990.



SECTION 8-11-160. Agency Head Salary Commission; salary increases for agency heads.

All boards and commissions are required to submit justification of an agency head's performance and salary recommendations to the Agency Head Salary Commission. This commission consists of four appointees of the chairman of the House Ways and Means Committee, four appointees of the chairman of the Senate Finance Committee, and three appointees of the Governor with experience in executive compensation.

Salary increases for agency heads must be based on recommendations by each agency board or commission to the Agency Head Salary Commission and their recommendations to the General Assembly.

HISTORY: 1985 Act No. 201, Part II, Section 3A; 1987 Act No. 20 Section 1, eff March 30, 1987.



SECTION 8-11-162. Technical College Presidents covered by authority of Agency Head Salary Commission.

For purposes of Section 8-11-160 and the other provisions related to the authority of the Agency Head Salary Commission, Technical College Presidents are covered by the authority of the commission.

HISTORY: 2011 Act No. 74, Pt VI, Section 12, eff August 1, 2011.



SECTION 8-11-165. Salary and fringe benefit survey for agency heads; limits on salaries of agency employees and presidents of a technical college; agency head salary adjustments; new members of agency governing board to attend performance appraisal training.

It is the intent of the General Assembly that a salary and fringe benefit survey for agency heads must be conducted by the Office of Human Resources of the State Budget and Control Board every three years. The staff of the office shall serve as the support staff to the Agency Head Salary Commission.

No employee of agencies reviewed by the Agency Head Salary Commission may receive a salary in excess of ninety-five percent of the midpoint of the agency head salary range or the agency head actual salary, whichever is greater, except on approval of the State Budget and Control Board, and except for employees of higher education technical colleges, colleges, and universities.

No president of a technical college may receive a salary in excess of ninety-five percent of the midpoint of the agency head salary range or the agency head actual salary, whichever is greater, except on approval of the Agency Head Salary Commission and the State Budget and Control Board.

The Agency Head Salary Commission may recommend to the State Budget and Control Board that agency head salaries be adjusted to the minimum of their salary ranges and may recommend to the board that agency head salaries be adjusted when necessary up to the midpoints of their respective salary ranges. These increases must be based on criteria developed and approved by the Agency Head Salary Commission.

All new members appointed to a governing board of an agency where the performance of the agency head is reviewed and ranked by the Agency Head Salary Commission shall attend the training in agency head performance appraisal provided by the commission within the first year of their appointment unless specifically excused by the chairman of the Agency Head Salary Commission.

HISTORY: 1989 Act No. 189, Part II, Section 2, eff June 8, 1989 (became law without the Governor's signature); 1995 Act No. 145, Part II, Section 3, eff June 29, 1995; 2008 Act No. 353, Section 2, Pt 20B.1, eff July 1, 2008.



SECTION 8-11-170. Agency head dually employed by another state agency; timely payment.

(A) An agency head may not be dually employed by another state agency or institution of higher education without prior approval by the Agency Head Salary Commission and the State Budget and Control Board.

(B) An employee who is approved for dual employment must be paid in a timely manner. The secondary agency must make payment of funds approved for and earned under dual employment within forty-five days of the beginning of the employment.

HISTORY: 1993 Act No. 164, Part II, Section 46A, eff July 1, 1993; 2002 Act No. 356, Section 1, Pt XI.G, eff July 1, 2002.



SECTION 8-11-175. Blood drives and donations.

(A) State agencies may periodically arrange for volunteer blood drives for their agencies. The blood drives may be held at those times and places as may be determined by the agency head and the agency's employees are permitted to participate in the blood drive during the employee's work hours at those times as may be determined by the agency without using accrued leave.

(B) A state employee desiring to donate blood at a time other than an agency arranged volunteer blood drive must be excused from work by his employer during the employee's regular work hours for the purpose of making the donation without prejudice to the employee and no leave or make-up time may be required. Any employee desiring to donate blood as provided in this subsection shall notify his employer of the scheduled donation and the amount of time needed for the donation as far in advance as may be practicable. The agency may deny the employee's request for time to donate pursuant to this subsection if the absence of the employee would create an extraordinary burden on the agency. In considering the employee's request, the agency shall take into consideration such factors as the necessity and type of blood donation and any other factor the agency considers appropriate. The agency may as a condition of approving the request require the employee to provide documentation of the donation.

HISTORY: 1990 Act No. 429, Section 1, eff April 24, 1990.



SECTION 8-11-177. Funeral leave.

(A) An employee, upon request, must be granted up to three consecutive workdays of leave with pay on the death of any member of the employee's immediate family. Immediate family is defined as the spouse, great-grandparents, grandparents, parents, legal guardians, brothers, spouse of brothers, sisters, spouse of sisters, children, spouse of children, grandchildren, great-grandchildren of either the employee or the spouse.

(B) An employee requesting leave for a death in the immediate family may be required by the employing agency to submit a statement stating the name and relationship of the deceased.

HISTORY: 2004 Act No. 295, Section 1, eff August 16, 2004.



SECTION 8-11-180. Paid leave for certified disaster service volunteers with the American Red Cross.

A state employee entitled to annual leave pursuant to Article 7 of this chapter who is a certified disaster service volunteer of the American Red Cross may be granted leave from work with pay for not more than ten work days in each calendar year to participate in specialized disaster relief services for the American Red Cross. Upon the approval of the employee's employer, the employee must be released from work for this function upon request of the American Red Cross for the services of that employee. This leave is in addition to other leave to which the employee is entitled.

HISTORY: 2000 Act No. 361, Section 1, eff June 14, 2000.



SECTION 8-11-185. Reduction in work force applicant pool; priority consideration for vacancies or new positions; prohibition on filling vacancy without seeking qualified person from pool.

(A) Of the funds appropriated to the Office of Human Resources of the State Budget and Control Board under "Recruitment - Other Operating Expenses" in the annual general appropriations act of the State, the office may use up to five thousand dollars to create and operate a reduction in force applicant pool.

(B) If a state agency has a reduction in personnel or positions for any reason including, but not limited to, internal restructuring, the agency must report to the Office of Human Resources for inclusion of information on all employees affected by this reduction in the office's reduction in force applicant pool. The information must include, but is not limited to, the name and social security number of the person, the position held, job classification, grade, years of experience, and the person's EPMS status for those wishing to be considered for other positions.

(C) An agency seeking to fill a vacancy or a new position must obtain information from the Office of Human Resources' reduction in force applicant pool provided to the office pursuant to subsection (A). An agency shall provide priority consideration to employees terminated due to a reduction in force for any vacancy or new position in the same classification, classification series, or position category held at the time of layoff. An agency is prohibited from filling the position if the agency does not first seek to fill the position from among these qualified employees provided by the Office of Human Resources.

HISTORY: 1995 Act No. 145, Part II, Section 61A, eff July 1, 1995.



SECTION 8-11-186. Reporting interim new full-time employment positions.

A state agency shall report to the appropriate Senate Finance and House of Representatives Ways and Means subcommittees an interim new full-time employment position when authorization is requested from the Budget and Control Board. The report must include, but not be limited to, justification of need for the position and a detailed explanation of the source of funding.

HISTORY: 1999 Act No. 100, Part II, Section 25, eff July 1, 1999.



SECTION 8-11-187. Reporting full-time employment positions transferred to or received from another state agency.

A state agency shall report to the appropriate Senate Finance and House of Representatives Ways and Means subcommittees a full-time employment position transferred to or received from another state agency. The report must include, but not be limited to, justification for the transfer and a detailed explanation of the source of funding.

HISTORY: 1999 Act No. 100, Part II, Section 26, eff July 1, 1999.



SECTION 8-11-190. Use of public funds to reward state employees.

State agencies and institutions must be allowed to spend public funds on employee plaques, certificates, and other events including, but not limited to, meals and similar types of recognition to reward innovations or improvements by individual employees or employee teams that enhance the quality of work or productivity or as a part of employee development programs of their agency or institution.

HISTORY: 1995 Act No. 145, Part II, Section 25, eff June 29, 1995.



SECTION 8-11-192. Mandatory state agency furlough programs; consultation and guidance services.

In a fiscal year in which the general funds appropriated for a state agency are less than the general funds appropriated for that agency in the prior fiscal year, or in a fiscal year in which an agency that is funded by other funds projects other funds collections to be less than in the prior fiscal year, or whenever the General Assembly or the State Budget and Control Board implements a midyear across-the-board budget reduction, agency heads may institute employee furlough programs of not more than ten working days in the fiscal year in which the deficit is projected to occur.

The furlough program must be:

(1) inclusive of all employees in an agency or within a designated department or program regardless of source of funds or place of work, including all classified and unclassified employees in the designated area; or

(2) based upon pay band for classified employees and based upon pay rate for unclassified employees within the agency or designated department respectively.

If the state agency will incur costs for overtime under the federal Fair Labor Standards Act, law enforcement employees and correctional employees may be exempted from a mandatory furlough. Employees who provide direct patient or client care and front-line employees who deliver direct customer services may be exempted from a mandatory furlough. The mandatory furlough must include the agency head. Constitutional officers are exempt from mandatory furlough. Scheduling of furlough days, or portions of days, shall be at the discretion of the agency head, but under no circumstances should the agency close completely.

During this furlough, affected employees shall be entitled to participate in the same state benefits as otherwise available to them except for receiving their salaries. As to those benefits that require employer and employee contributions including, but not limited to, contributions to the South Carolina Retirement System or the optional retirement program, the state agencies, institutions, and departments are responsible for making both employer and employee contributions if coverage would otherwise be interrupted; and as to those benefits which require only employee contributions, the employee remains solely responsible for making those contributions.

Placement of an employee on furlough under this provision does not constitute a grievance or appeal under the State Employee Grievance Procedure Act.

In the event the reduction for the state agency, institution, or department is due solely to the General Assembly transferring or deleting a program, this section does not apply. The implementation of a furlough program authorized by this section shall be on an agency-by-agency basis. Agencies may allocate the employee's reduction in pay over the balance of the fiscal year for payroll purposes regardless of the pay period within which the furlough occurs. In the event that an agency implements both a voluntary furlough program and a mandatory furlough program during the fiscal year, furlough days taken voluntarily shall count toward furlough days required by the mandatory furlough.

The State Budget and Control Board shall promulgate guidelines and policies, as necessary, to implement the provisions of this section. State agencies shall report information regarding furloughs to the Office of Human Resources of the State Budget and Control Board.

The Office of Human Resources of the State Budget and Control Board must provide consultation and guidance to each state agency implementing a furlough or reduction in force regarding the long term career development of its employees and the potential financial benefit of implementing a furlough program or reduction in force.

The provisions of this section do not apply to employees of those state agencies or institutions covered by Section 8-11-193, and Section 8-11-193, rather than this section continues to apply to those employees in the manner provided by law.

HISTORY: 2009 Act No. 8, Section 1, eff May 6, 2009.



SECTION 8-11-193. Employee furloughs.

Notwithstanding any other provision of law, in a fiscal year in which the general funds appropriated for an institution of higher education are less than the general funds appropriated for that institution in the preceding fiscal year, or whenever the General Assembly or the State Budget and Control Board implements a midyear across-the-board budget reduction, agency heads for institutions of higher education and the State Board for Technical and Comprehensive Education through policy and procedure for the Technical College System may institute employee furlough programs of not more than twenty working days in the fiscal year in which the deficit is projected to occur. The furlough must be inclusive of all employees regardless of source of funds, place of work, or tenure status, and must include employees in classified positions and unclassified positions as well as agency heads. Scheduling of furlough days, or portions of days, shall be at the discretion of the agency or individual institution. During the furlough, affected employees shall be entitled to receive the same state benefits as otherwise available to them except for receiving their salaries. For benefits which require employer and employee contributions including, but not limited to, contributions to the South Carolina Retirement System or the optional retirement program, institutions will be responsible for making both employer and employee contributions during the time of the furlough if coverage would otherwise be interrupted. For benefits which require only employee contributions, the employee remains solely responsible for making the contributions. Placement of an employee on furlough pursuant to this section does not constitute a grievance or appeal under the State Employee Grievance Act. In the event an institution's reduction is due solely to the General Assembly transferring or deleting a program, this section does not apply. The implementation of a furlough program authorized by this section shall be on an institution by institution basis.

HISTORY: 2008 Act No. 353, Section 2, Pt 1.A.1, eff July 1, 2008.



SECTION 8-11-194. Employee benefit costs not funded from general fund.

Any agency of state government whose operations are covered by funds from other than general fund appropriations must pay from such other sources a proportionate share of the employer costs of retirement, social security, workers' compensation insurance, unemployment compensation insurance, health and other insurance for active and retired employees, and any other employer contribution provided by the State for the agency's employees.

HISTORY: 2002 Act No. 356, Section 1, Pt IX.I, eff July 1, 2002.



SECTION 8-11-195. State employee furlough policies.

(A) During a fiscal year when the Board of Economic Advisors officially estimates and the State Budget and Control Board formally certifies that revenues likely will result in a deficit in excess of the combined reserves in the Capital Reserve Fund and the General Fund Reserve, the board may authorize the furlough of employees of state agencies, institutions, or departments. However, a furlough only may be authorized by unanimous consent of the board and only as a last resort alternative to a reduction in force of state employees. Furloughs may be authorized for the time considered necessary by the board but may not exceed ten days in a fiscal year nor more than two days in a pay period. No furlough may be authorized before January fifteenth of the fiscal year in which the deficit is projected to occur.

(B) If the Budget and Control Board authorizes a furlough, to the extent practical it must be statewide in nature and inclusive of all employees regardless of source of funds, place of work, or tenure. The furlough must include employees in classified positions and unclassified positions as well as agency heads.

(C) Employees placed on furlough are on leave without pay status, without a break in service, with full continuation of all insurance benefits, and with continuing accumulation of sick and annual leave benefits.

HISTORY: 1995 Act No. 145, Part II, Section 23, eff June 29, 1995.



SECTION 8-11-196. Hiring of employees to fill temporary grant positions.

Notwithstanding another provision of law, state agencies and institutions may, at their discretion, hire employees to fill temporary grant positions specified in federal grants, public charity grants, private foundation grants, research grants, and positions with time-limited funding approved or authorized by the appropriate state authority in accordance with the following provisions:

(1) only funds authorized within the approved federal grant, public charity grant, private foundation grant, research grant, time-limited funds for a specified project, or grant generated revenue can be used to pay the salaries, or benefits, or both, of temporary employees hired under this provision;

(2) temporary grant or time-limited positions, employees, and the conditions of their employment must be reported in accordance with provisions developed by the Division of Budget and Analyses of the Budget and Control Board;

(3) positions established under this provision must be limited to and must not exist beyond the duration of the time-limited project, grant, or a subsequent renewal of it. However, at the discretion of any agency, other funds may be used to fund continued employment between the expiration of one grant or time-limited project and the subsequent renewal of the same or similar grant or time-limited project. When the grant, time-limited project, or a subsequent renewal ends, temporary grant or time-limited project employees must be terminated and their positions will cease to exist. Temporary grant or time-limited project employees will be exempt from the provisions of Sections 8-17-310 through 8-17-380. State agencies and institutions must terminate all temporary grant or time-limited project positions when funding is terminated, or is insufficient to continue payments under the conditions of the grant or time-limited project;

(4) temporary grant or time-limited project employees may be eligible for benefits, excluding permanent or probationary employment status, not to exceed benefits available to permanent state employees if the funds are available within the grant, time-limited project, or that the use of grant generated revenue is determined to be appropriate by the agency or institution;

(5) temporary grant or time-limited project employees are employed at will. The use of grant generated revenue shall not alter the at will employment relationship of temporary grant or time-limited project employees. The temporary grant or time-limited project employees are not entitled to compensation beyond the date of termination, but for the part of the grant or time-limited project that has been performed; and

(6) discretionary determinations by a state agency or institution to hire an employee pursuant to this section are final and not subject to administrative or judicial appeal.

HISTORY: 2002 Act No. 356, Section 1, Pt XI.I, eff July 1, 2002; 2009 Act No. 29, Section 4, eff June 2, 2009.



SECTION 8-11-197. Mileage reimbursement rate.

Employer-paid reimbursements paid to a state officer or employee for mileage expenses incurred in the performance of official duties must be paid at a per mile rate that is equal to the standard business mileage rate established by the Internal Revenue Service as that rate is periodically adjusted by the Internal Revenue Service.

HISTORY: 1999 Act No. 100, Part II, Section 34, eff July 1, 1999.



SECTION 8-11-198. Per diem from more than one source.

Per diem may not be paid to a public officer or state employee from more than one source for any one calendar day.

HISTORY: 2002 Act No. 356, Section 1, Pt VI.I, eff July 1, 2002.



SECTION 8-11-199. American Bar Association dues payment or reimbursement.

State agencies and institutions are prohibited from paying or reimbursing professional dues payments for individuals to the American Bar Association.

HISTORY: 2002 Act No. 356, Section 1, Pt XI.L, eff July 1, 2002.



SECTION 8-11-200. Reimbursement of travel expenses to persons interviewing for state employment.

Reimbursement of travel expenses to persons interviewing for state employment, whether paid from state-appropriated, federal, or other funds, is allowed in accordance with the following provisions:

(1) Travel expenses, within the limitations applicable to state employees, may be paid to individuals being considered for employment by a state government agency if the head of the interviewing agency makes a specific, formal determination in each case that all of the following apply:

(a) The significance of the position to be filled is such that it warrants incurring the costs.

(b) The costs do not exceed the expense of conducting the interview at the interviewee's home area or elsewhere.

(c) Qualified candidates residing within South Carolina are considered before candidates from other states are sought.

(2) Where the position to be filled is that of an agency head, the determination referenced in item (1) must be made by the chairman of the board or commission of the interviewing agency.

HISTORY: 1995 Act No. 145, Part II, Section 24, eff June 29, 1995.



SECTION 8-11-210. Declaration of purpose.

It is the purpose of this article to establish a State Personnel Division under the State Budget and Control Board to administer a comprehensive system of personnel administration responsive to the needs of the employees and agencies and essential to the efficient operation of State Government. It shall be applicable to all State agencies, departments, institutions, boards, commissions and authorities, except as may hereinafter be exempted.

HISTORY: 1975 (59) 212.



SECTION 8-11-220. Definitions.

As used in this article:

1. "Agency" shall mean any department, institution, commission, board or any other unit of government of the State.

2. "Appointing authority" shall mean any person having power by law, or by lawfully delegated authority, to make an appointment of a person for employment to any position in the State service.

3. "Agency head" shall mean the chief executive of a State agency in whom is vested final appointing authority for the agency.

4. "Classified service" shall mean all of those positions in the State service which are subject to the classification policies and regulations as authorized by the provisions of this article.

5. "Unclassified service" shall mean all of those positions in the State service which are not subject to the position classification policies and regulations.

6. "Exempt positions" shall mean all of those positions in the State service which are exempt from the provisions of this article as specified in Section 8-11-260.

7. "Position" shall mean any employment requiring the paid services of one person, or any office or employment in any agency requiring specific duties to be performed by one person.

8. "Academic personnel" shall mean presidents, provosts, vice-presidents, deans, teaching and research staffs, and others of academic rank employed by the State educational institutions of higher learning, or medical institutions of education and research.

HISTORY: 1975 (59) 212.



SECTION 8-11-230. Creation, duties and administrative head of State Personnel Division; duties of State Budget and Control Board.

There is hereby created as a part of the State Budget and Control Board, the State Personnel Division (hereinafter referred to as the Division), which shall be responsive to agency needs for all personnel functions and which shall implement the provisions of this article subject to the policies and direction of the Board.

The administrative head of the Division shall be the State Personnel Director who shall be appointed by the Board. The State Personnel Director may employ such staff as deemed necessary to efficiently carry out the provisions of this article within authorized funding.

The Budget and Control Board is authorized and directed to:

1. Establish procedures for the regulation of compensation of all State employees where not otherwise regulated directly by the General Assembly. Such procedures and regulations shall distinguish between two categories of positions, classified and unclassified. A uniform Classification and Compensation Plan shall be provided for such regulation of all positions in the classified service. Such additional procedures shall be provided as in its judgment adequately and equitably regulate unclassified positions.

2. Develop and revise as necessary in coordination with agencies served specifications for each position in the classified service concerning the minimum educational training, experience and other qualifications considered necessary to assure adequate performance of the duties and responsibilities. The Board and agency heads will require adherence to these specifications. The Board may waive training and experience requirements where circumstances warrant upon request and adequate justification by the agency head.

3. After coordinating with agencies served, develop fair employment policies to assure that appointments to position in the State classified service are made on the basis of merit and fitness without regard to race, sex, age, religion, political affiliation or national origin.

4. Operate a recruitment and applicant referral program as an optional service available to all agencies.

5. Validate selection procedures for the classified service in accordance with sound personnel practices and the requirements of federal law or regulation.

6. After coordination with agencies served, develop policies and programs concerning leave with or without pay, hours of work, fringe benefits (except State retirement benefits), employee/management relations, performance appraisals, grievance procedures, employee awards, dual employment, disciplinary action, separations, reductions in force, and other conditions of employment as may be needed.

7. Provide assistance and coordinate with the agencies served training and career development programs for State employees.

8. Enter into agreement with any political subdivision of the State to furnish services and facilities in the administration of its personnel program. Any such agreement shall provide for the reimbursement to the State of the reasonable cost of the services and facilities furnished. All political subdivisions of the State are hereby authorized to enter into such agreements.

9. Establish and maintain a central personnel data system on all State employees covered by this article, both classified and unclassified, and in coordination with agencies served, determine that data to be recorded on employees and positions and the procedures and forms to be used by all agencies in reporting data.

10. Develop a position management data system to assure conformity with Board policies and State law.

11. Delegate to the heads of the State agencies served such of the above responsibilities as may be appropriate in such form as the Board may determine.

HISTORY: 1975 (59) 212.



SECTION 8-11-240. Board shall approve policies and programs.

The Board shall exercise final approval on policies and programs incident to the administration of the provisions of this article and shall hear appeals of appointing authorities relating to the administration of the provisions of Section 8-11-230 that are not otherwise provided for by other statutes.

HISTORY: 1975 (59) 212.



SECTION 8-11-250. Creation, membership and duties of Advisory Council.

There is hereby created an Advisory Council whose function shall be to meet on a regular basis with the State Personnel Director to review and to comment on proposed policies, procedures and regulations and to make suggestions to the State Personnel Director on these or other matters referred to the Advisory Council. The Advisory Council shall be appointed by the Budget and Control Board and shall consist of five persons skilled or trained in personnel management or employee relations who may or may not be public employees. Provided, further, that one of the five members herein shall be the Executive Secretary of the South Carolina State Employees' Association. To guarantee continuity, appointments shall be made for staggered terms. To accomplish this purpose initial appointments shall be as follows: one member shall be appointed for two years, two members shall be appointed for three years, and two members shall be appointed for four years. All subsequent appointments shall be for four-year terms. Appointment of a chairman shall be by the Governor for a term coterminous with the Governor's term. Members of the Advisory Council shall receive no salary but shall receive compensation provided by law for members of boards, committees and commissions.

HISTORY: 1975 (59) 212.



SECTION 8-11-260. Exemptions from application of article.

The provisions of this article apply to all state employees except the following:

(a) members, officers, and employees of the General Assembly;

(b) staff of the Governor's Office;

(c) officers elected by popular vote and persons appointed to fill vacancies in the offices;

(d) all judges within the unified court system, all officers and employees of the judicial department, all employees of the Commission on Prosecution Coordination, and all judges, officers, and employees of the Administrative Law Judge Division;

(e) members of boards, commissions, councils, advisory councils, and committees compensated on a per diem basis;

(f) all inmate help in all penal and correctional institutions, residents of charitable and mental health and intellectual disability facilities, and students employed in institutions of learning;

(g) part-time professional personnel engaged in consultant professional services without administrative duties and personnel employed for less than ninety working days per year;

(h) other categories of positions as the General Assembly may elect to exempt from time to time;

(i) athletic coaches and unclassified employees in the athletic departments of post-secondary educational institutions as defined in Section 59-107-10 except the technical education colleges and centers.

(j) Employees of the Medical University Hospital Authority.

(k) staff of the Office of the Lieutenant Governor who report directly to the Lieutenant Governor.

HISTORY: 1975 (59) 212; 1985 Act No. 201, Part II, Section 89; 1993 Act No. 48, Section 2, eff May 13, 1993; 1994 Act No. 452, Section 7, eff June 16, 1994; 2000 Act No. 264, Section 2, eff May 1, 2000; 2008 Act No. 353, Section 2, Pt 25A, eff July 1, 2009.



SECTION 8-11-270. Exemptions from classification and compensation plan.

The classification and compensation plan shall not apply to:

1. Exempt employees specified in Section 8-11-260;

2. Academic personnel;

3. Officials or employees whose salaries are fixed by statute;

4. Such other positions the General Assembly may elect to exempt from time to time;

5. Such other personnel employed by the State institutions of higher learning and/or medical institutions of education and research as are recommended by the respective governing bodies and approved by the State Budget and Control Board.

6. Instructional positions for which certification is required at the South Carolina School for the Deaf and Blind.

HISTORY: 1975 (59) 212; 1982 Act No. 405, Section 1.



SECTION 8-11-271. Salary structure for instructional personnel at South Carolina School for the Deaf and Blind.

The salary structure for employees at the South Carolina School for the Deaf and Blind affected by item (6) of Section 8-11-270 shall be on the basis of comparable daily compensation with the school district with which the School for the Deaf and Blind competes for instructional personnel.

HISTORY: 1982 Act No. 405, Section 2.



SECTION 8-11-280. Prior actions shall remain in effect.

All classification, grades, conditions of work, and rules and regulations established prior to July 1, 1975 by the State Personnel Division, as constituted on that date, shall remain in force until repealed or suspended by the Board, acting under the authority of this article.

HISTORY: 1975 (59) 212.



SECTION 8-11-290. Legislators shall receive information annually.

The rules, classifications and compensation schedules shall be forwarded to each member of the General Assembly by July first of each year.

HISTORY: 1975 (59) 212.



SECTION 8-11-300. Compensation increases for certain State employees currently receiving maximum compensation under their classifications.

Any state employee covered under the State Classification and Compensation Plan who receives the maximum compensation under his present classification and who has not received a salary increase for at least twenty-four months other than base pay increases shall be eligible for an increase of five percent at the end of such twenty-four months and so long as he remains in such status shall be eligible at the end of every twenty-four months thereafter to receive an additional increase of five percent. No employee shall receive more than four such increases. Raises will be effective on the employee's merit review date. The State Budget and Control Board through the State Personnel Division shall administer the provisions of this program.

Any state employee who has received such increase or increases shall continue to be paid for those amounts awarded on or before June 30, 1986, for the uninterrupted duration of the employee's state service as covered under the State Classification and Compensation Plan.

After June 30, 1986, no new or additional compensation increases for state employees receiving maximum compensation under their classification may be awarded to those state employees.

HISTORY: 1978 Act No. 644 Part II Section 18; 1986 Act No. 540, Part II, Section 2, eff June 18, 1986 (became law without the Governor's signature).



SECTION 8-11-610. Manner in which annual leave shall be computed.

Any permanent full-time state employee is entitled to annual leave with pay, which is computed as follows:

For the first ten years of state service, he shall earn one and one-fourth working days' leave for each month of full-time employment a year. After ten years he shall earn a bonus of one and one-fourth working days' annual leave for each year of continuous service; however, the combined regular and bonus earnings shall not exceed thirty days in any one year. No employee is required to use all of his annual leave in any one year. Any unused annual leave may be accumulated, not to exceed forty-five days. Any employee of a department which allowed an accumulation in excess of forty-five days, who, as of June 2, 1972, had accumulated annual leave in excess of forty-five days may carry over and retain the excess leave which is the maximum amount the employee may carry over into future years. If the employee subsequently reduces the amount of the leave carried over, the reduced amount, if in excess of forty-five days, is the employee's maximum carry-over into future years. If the employee further reduces the amount of the leave carried over to forty-five days or less, forty-five days is the maximum amount of unused annual leave the employee may accumulate. It is at the discretion of the department heads to determine the maximum number of consecutive days any employee may have in any one period of leave. The total number of days of annual leave used in any one calendar year may not exceed thirty days.

Provided, further, that instructional personnel at the South Carolina School for the Deaf and Blind whose positions are unclassified shall be entitled to receive annual leave in the same manner as state employees and to utilize annual leave only as specified in the annual contract. The annual contract shall enable such instructional personnel to utilize up to but no more than nine days annual leave per year over and above scheduled vacations, but no more than one day per month of annual leave without the supervisor's permission except in cases of illness or maternity leave when all available sick leave has been taken. Such employees shall be entitled to accumulate up to the maximum accumulation allowed state employees. These provisions shall not obligate the school to provide monetary compensation for unutilized days accumulated beyond the maximum allowed state employees.

HISTORY: 1962 Code Section 1-91.9; 1962 (52) 1691; 1972 (57) 2525; 1974 (58) 2172; 1982 Act No. 405, Section 3; 1985 Act No. 201, Part II, Section 78.



SECTION 8-11-620. Leave and lump-sum payment permitted upon termination of employment, death or retirement of employee; retired police officers hired by state agency.

(A)(1) Upon termination from state employment, an employee may take both annual leave and a lump-sum payment for unused leave, but this combination may not exceed forty-five days in a calendar year except as provided in Section 8-11-610. If an employee dies, the employee's legal representative is entitled to a lump-sum payment for the employee's unused leave, not to exceed forty-five working days, except as provided in Section 8-11-610.

(2) Upon retirement from state employment, if the member does not elect to participate in the Teacher and Employee Retention Incentive Program, a lump- sum must be paid for unused leave, not to exceed forty-five days, unless a higher maximum is approved pursuant to Section 8-11-610, and without regard to the earned leave taken during the calendar year in which the employee retires.

(3) Upon retirement from state employment, if the employee participates in the Teacher and Employee Retention Incentive Program, the employee shall not receive payment for unused annual leave until the employee terminates from state employment and ends participation in the Teacher and Employee Retention Incentive Program. Upon termination of state employment and participation in the Teacher and Employee Retention Incentive Program, a lump-sum must be paid for unused leave, not to exceed forty-five days, unless a higher maximum is approved pursuant to Section 8-11-610, and without regard to the earned leave taken during the calendar year in which the employee retires.

(4) No lump-sum for unused leave of a state employee must be paid following the termination for any reason from state employment of that employee if, while employed, that employee received a service retirement benefit on account of previous service under retirement systems established in Chapters 1 and 11 of Title 9.

(B) A retired member of the South Carolina Police Officers Retirement System who is hired by the State, a state agency, institution of higher learning, board, commission, or school that is a governmental unit of this State is not eligible for a lump-sum payment for unused leave provided pursuant to subsection (A) of this section.

HISTORY: 1962 Code Section 1-91.10; 1962 (52) 1691; 1972 (57) 2525; 1974 (58) 2172; 1976 Act No. 621 Section 1; 2002 Act No. 356, Section 10, eff July 1, 2002; 2005 Act No. 153, Pt II, Section 1.A, eff July 1, 2005.



SECTION 8-11-630. Employment of additional employees to replace those on leave and those terminated.

No department head shall hire additional employees to replace employees on annual leave, but vacancies may be filled immediately for persons whose services have been terminated.

HISTORY: 1962 Code Section 1-91.11; 1962 (52) 1691; 1972 (57) 2525; 1974 (58) 2172.



SECTION 8-11-640. Credit for prior State service; transfer from one agency to another.

All employees of the State as of June 2, 1972, shall receive full credit for employment prior to such date. Following the date of June 2, 1972, all employees who are rehired following a break in service shall be given credit for prior state service for purposes of computing bonus earnings. In the event an employee transfers from one state agency to another, his annual leave balance shall also be transferred.

Any permanent employee of a state agency or department must be given full state service credit for prior service as a certified employee of a school district of this State for purposes of computing bonus earnings and no credit under this paragraph may be given for any out-of-state teaching service or other service with an out-of-state school district.

HISTORY: 1962 Code Section 1-91.12; 1962 (52) 1691; 1972 (57) 2525; 1974 (58) 2172; 1976 Act No. 621 Section 2; 1994 Act No. 523, Section 1, eff September 23, 1994; 1996 Act No. 458, Part II, Section 98, eff June 19, 1996.



SECTION 8-11-650. Workweek upon which leave shall be based.

Leave, as authorized by this article, shall be based upon a five-day workweek except where services are maintained seven days a week; provided, however, that no agency shall schedule a workweek of less than thirty-seven and one-half hours. The State Budget and Control Board, through the State Personnel Division, may establish, by appropriate regulations, procedures for the equitable calculation of leave for those employees who work a different number of days, including permanent part-time employees.

HISTORY: 1962 Code Section 1-91.13; 1972 (57) 2525; 1974 (58) 2172.



SECTION 8-11-660. Situation in which leave shall not be credited.

Employees shall not be credited with leave earnings for any month in which they are not in pay status for one half or more of the workdays of the month.

HISTORY: 1962 Code Section 1-91.14; 1972 (57) 2525; 1974 (58) 2172.



SECTION 8-11-670. Additional leave may be granted in case of emergency or extreme hardship.

Notwithstanding any other provisions of law, including the provisions of this article, the department or agency head may allow an employee, under emergency or extreme hardship conditions, who has used all accumulated sick leave and thirty days of annual leave to use under such emergency or hardship conditions any remaining annual leave which he has accumulated, subject to review by the Budget and Control Board upon appeal by the employee.

HISTORY: 1962 Code Section 1-91.15; 1974 (58) 2172.



SECTION 8-11-680. Application of article.

The provisions of this article shall apply to all State agencies, departments and institutions and shall be administered by each such agency, department and institution pursuant to regulations adopted by the State Budget and Control Board. The article, however, shall not apply to teaching personnel and officials of academic rank at State-supported institutions of higher learning. The personnel records of all agencies, departments and institutions coming under the provisions of this article shall be subject to audit by the State Personnel Division.

HISTORY: 1962 Code Section 1-91.8; 1972 (57) 2525; 1974 (58) 2172.



SECTION 8-11-700. Definitions.

As used in this article:

(1) "Employing agency" means the agency in which the leave recipient is employed.

(2) "Leave donor" means an employee of an employing agency whose voluntary written request for transfer of annual or sick leave to the pool leave account of his employing agency is granted.

(3) "Leave recipient" means an employee of an employing agency who has a personal emergency and is selected to receive annual or sick leave from the pool leave account of his employing agency.

(4) "Personal emergency" means a catastrophic and debilitating medical situations, severely complicated disabilities, severe accident cases, family medical emergencies or other hardship situations that are likely to require an employee's absence from duty for a prolonged period of time and to result in a substantial loss of income to the employee because of the unavailability of paid leave.

(5) "Division" means the Human Resource Management Division of the State Budget and Control Board.

HISTORY: 1988 Act No. 524, Section 2, eff May 18, 1988; 1995 Act No. 145, Part II, Section 64A, eff June 29, 1995.



SECTION 8-11-710. Request for leave from pool leave account.

(A) Employees of a state agency may request leave from the pool leave account established in this article of his agency for a personal emergency in the manner and under the conditions authorized by this article.

(B) This leave request must be submitted to the employing agency and must be accompanied by the following information concerning the employee:

(1) the name, employing agency, position title, and classification of the employee; and

(2) a brief description of the nature, severity, and anticipated duration of the medical, family, or other hardship situation affecting the employee.

HISTORY: 1988 Act No. 524, Section 2, eff May 18, 1988.



SECTION 8-11-720. Selection of leave recipients.

In conformity with guidelines established by the State Budget and Control Board, the director of the employing agency may select leave recipients within the agency for participation in the leave-transfer program from among the potential leave recipients of the agency requesting leave under Section 8-11-710. The selections of the director of the employing agency are final, and there is no administrative or judicial appeal of the selections. Unless the personal emergency involves a medical condition affecting the leave recipient, the employing agency may consider the likely impact on morale and efficiency within the agency in considering a leave recipient's request to use transferred leave.

HISTORY: 1988 Act No. 524, Section 2, eff May 18, 1988; 1990 Act No. 339, Section 1, eff February 27, 1990; 1995 Act No. 145, Part II, Section 64B, eff June 29, 1995.



SECTION 8-11-730. Transfer from annual or sick leave account to pool account.

(A) An employee of an employing agency may request voluntarily, in writing, that a specified number of hours of his accrued annual or sick leave or both be transferred from his annual or sick leave account to a pool account the agency establishes to distribute leave to leave recipients employed by the agency pursuant to this article, except that an employee with less than fifteen days in his sick leave account may not transfer any sick leave to the pool account, and an employee with more than fifteen days in his sick leave account may transfer sick leave to the pool account if he retains a minimum of fifteen days in his own sick leave account. An employee may donate no more than one-half of the annual or sick leave he earns within a calendar year to the appropriate pool leave account for that calendar year. Once leave of an employee has been transferred to the pool account, it may not be restored or returned to the leave donor.

(B) Under guidelines established by the State Budget and Control Board, the employing agency may transfer all or any portion of the annual leave in the pool account to the annual leave account of the leave recipient, and all or any portion of the sick leave in the pool account to the sick leave account of the leave recipient.

(C) Annual or sick leave transferred under this section may be substituted retroactively for periods of leave without pay or used to liquidate an indebtedness for advanced annual or sick leave granted.

HISTORY: 1988 Act No. 524, Section 2, eff May 18, 1988; 1990 Act No. 339, Section 2, eff February 27, 1990; 1995 Act No. 145, Part II, Section 64C, eff June 29, 1995.



SECTION 8-11-740. Use of leave from pool account; unused portion of pool account upon termination of leave recipient's employment.

(A) Upon approval by the director of the employing agency, a leave recipient may use annual or sick leave from the pool account established under Section 8-11-730 in the same manner and for the same purposes as if he had accrued the leave in the manner provided by law. Leave that accrues to the account of the leave recipient must be used before any transferred leave from the pool account.

(B) Transferred annual or sick leave from the pool account remaining to the credit of a leave recipient when the leave recipient's employment terminates must not be transferred to another employee, included in a lump-sum payment for accrued leave, or included in the recipient's total service for retirement computation purposes.

HISTORY: 1988 Act No. 524, Section 2, eff May 18, 1988; 1995 Act No. 145, Part II, Section 64D, eff June 29, 1995.



SECTION 8-11-750. Termination of personal emergency.

(A) The personal emergency affecting a leave recipient terminates when the employing agency determines that the personal emergency no longer exists or the leave recipient's employment by the employing agency terminates.

(B) The employing agency shall monitor continuously the status of the personal emergency affecting the leave recipient and establish procedures to ensure that the leave recipient is not permitted to receive or use transferred annual or sick leave from the pool account after the personal emergency ceases to exist.

(C) When the personal emergency affecting a leave recipient terminates, the employing agency may not grant any further requests for transfer of annual or sick leave from the pool account to the leave accounts of the leave recipient.

HISTORY: 1988 Act No. 524, Section 2, eff May 18, 1988.



SECTION 8-11-760. Leave remaining after termination of personal emergency to be restored to pool account.

Under guidelines established by the State Budget and Control Board, any transferred annual or sick leave remaining to the credit of a leave recipient when the personal emergency affecting the leave recipient terminates must be restored to the pool account.

HISTORY: 1988 Act No. 524, Section 2, eff May 18, 1988; 1995 Act No. 145, Part II, Section 64E, eff June 29, 1995.



SECTION 8-11-770. Employing agencies to maintain records and report pertinent information to division.

The division shall require employing agencies to maintain records and report pertinent information to the division concerning the administration of the leave-transfer program for the purpose of evaluating the desirability, feasibility, and cost of the transfer program.

HISTORY: 1988 Act No. 524, Section 2, eff May 18, 1988.



SECTION 8-11-910. Legislative intent.

It is the intent of the General Assembly that state employees receive any pay increase appropriated in a consistent and uniform manner.

HISTORY: 1990 Act No. 612, Part II, Section 13, eff June 13, 1990 (became law without the Governor's signature).



SECTION 8-11-920. Definitions.

For purposes of this article:

(1) "Base pay increase" means an increase applicable to all permanent state employees who qualify.

(2) "Board" means the State Budget and Control Board.

(3) "Performance increase" means a pay increase applicable to permanent state employees based upon appraisal ratings of.

(a) below performance requirements;

(b) meets performance requirements;

(c) exceeds performance requirements; and

(d) substantially exceeds performance requirements.

(4) "Bonus" pay means a one-time payment for exceptional service and may be paid to employees who have performance ratings of "exceeds" or "substantially exceeds". Employees who have performance ratings of 'meets performance requirements' may be given the bonus pay upon approval of a special request by the agency head. This special request may not be used for agency-wide distribution of bonus pay. This payment is not a part of the employee's base salary and is not earnable compensation for purposes of employer or employee contributions to the respective retirement systems.

HISTORY: 1990 Act No. 612, Part II, Section 13, eff June 13, 1990 (became law without the Governor's signature).



SECTION 8-11-930. Competitiveness report; determination of base pay increases; adjustment of minimum and maximum in salary grades.

The board and the General Assembly shall give first consideration to keeping the pay program for state employees competitive with the prevailing salaries, wages, and benefits in the private sector. To accomplish this, the board's Division of Human Resource Management shall submit an analysis of prevailing state and private sector salaries, wages, and benefits to the board, the Ways and Means Committee of the House of Representatives, and the Senate Finance Committee. This report must be completed every other year with the first report submitted no later than July 31, 1991. In determining the percentage of increase to be applied as a base pay increase, the board and the General Assembly and its committees shall consider the relative market value of each job classification. The minimum and maximum salary of each grade may be adjusted by law for the applicable year.

HISTORY: 1990 Act No. 612, Part II, Section 13, eff June 13, 1990 (became law without the Governor's signature).



SECTION 8-11-940. Performance increases.

(A) Performance increases must be based upon performance appraisals containing the following categories:

(1) below performance requirements - no increase;

(2) meets performance requirements - two percent increase;

(3) exceeds performance requirements - three percent increase;

(4) substantially exceeds performance requirements - four percent increase.

The dollar amount of each performance increase must be added to the employee's base pay until the pay level of the employee has reached the maximum of his grade or executive compensation level. After the employee has reached maximum pay in his grade or executive compensation level, he may continue to receive performance pay but it must not be added to the base pay.

(B) The estimated cost of these performance increases, based upon predetermined norms, is two and one-half percent of the payroll of each agency. If the General Assembly provides more or less than two and one-half percent for performance increases, the percentage of increase of each category of performance must be adjusted accordingly.

HISTORY: 1990 Act No. 612, Part II, Section 13, eff June 13, 1990 (became law without the Governor's signature).



SECTION 8-11-945. Increases applicable to certain health care providers.

For the purposes of this article, local health care providers of the Department of Disabilities and Special Needs, Division of Mental Retardation, Department of Alcohol and Other Drug Abuse Services, and the South Carolina Division on Aging are eligible for the base pay increase and performance pay increase as prescribed.

HISTORY: 1990 Act No. 612, Part II, Section 13, eff June 13, 1990 (became law without the Governor's signature); 1993 Act No 181, Section 69, eff July 1, 1993.



SECTION 8-11-950. Bonus payments.

Funding for bonus payments when provided are given to reward exceptional service. Bonus payments must be given in accord with rules established by the board. The board and the General Assembly shall state the amount provided for bonus payment in terms of a percentage of agency payrolls and in dollar figures.

HISTORY: 1990 Act No. 612, Part II, Section 13, eff June 13, 1990 (became law without the Governor's signature).



SECTION 8-11-960. Increases totalling more than agency maximum; audits.

After the General Assembly appropriates amounts for base pay increases, performance pay, and bonus payments, the board shall determine the maximum amount available to each agency and the rules which apply if the merit increases proposed by the agency do not fit the norm.

The board's Division of Human Resource Management shall perform sample or detailed audits, or both, as necessary, to insure agency compliance with the General Assembly's intent for a fair and equitable distribution of performance pay and bonus pay. The Director of Human Resource Management shall submit to the board and the General Assembly an analysis of the audits, together with the analysis of prevailing state and private sector salaries, wages, and benefits required pursuant to Section 8-11-930.

HISTORY: 1990 Act No. 612, Part II, Section 13, eff June 13, 1990 (became law without the Governor's signature).






CHAPTER 12 - INTERCHANGE OF GOVERNMENT EMPLOYEES BETWEEN AND AMONG FEDERAL, STATE AND LOCAL GOVERNMENTS

SECTION 8-12-10. Definitions.

For the purposes of this chapter:

(a) "Sending agency" means any department or agency of the federal government or a state or local government which sends any employee thereof to another government agency under the provisions of this chapter.

(b) "Receiving agency" means any department or agency of the federal government or a state or local government which receives an employee of another government under the provisions of this chapter.

(c) "Agency or department" of federal, state or local government means any agency, department, board, commission, committee or institution of higher learning thereof.

HISTORY: 1978 Act No. 480 Section 2.



SECTION 8-12-20. Interchange of governmental employees authorized; length of assignment; public officials; consent of employee.

(a) Any department or agency of this State or any political subdivision thereof is hereby authorized to participate in a program of interchange of employees with departments and agencies of the federal government, or this or any other state or any of their political subdivisions as a sending or receiving agency, or both.

(b) The period of individual assignment or detail under an interchange program shall not exceed two years; provided, however, the sending agency with the consent of the receiving agency may extend the period of assignment for not more than two additional years. Elected public officials of this State or any of its political subdivisions shall not be assigned from a sending agency nor detailed to a receiving agency.

(c) No employee of this State or any of its political subdivisions shall be required to participate in an interchange program without his consent.

HISTORY: 1978 Act No. 480 Section 3.



SECTION 8-12-30. Status of employees of sending agencies.

(a) Employees of a sending agency of this State or any political subdivision thereof participating in an exchange of personnel as authorized in Section 8-12-20 may be considered during such participation to be (1) on detail to regular work assignments of the sending agency, or (2) in a status of leave of absence from their positions in the sending agency.

(b) Employees who are on detail shall be entitled to the same salary and benefits to which they would otherwise be entitled and shall remain employees of the sending agency for all other purposes except that the supervision of their duties during the period of detail may be governed by agreement between the sending agency and the receiving agency.

(c) Employees who are in a leave of absence status as provided herein shall be carried on leave without pay; provided, that they shall be granted annual leave or other time off with pay to the extent authorized by law applicable to the sending agency. Except as otherwise provided in this chapter, employees who are in a leave of absence status shall have the same rights, benefits, and obligations as employees generally who are in such leave status and, notwithstanding any other provision of law, such employees shall be entitled to credit the period of such assignment toward any benefits provided them by law as employees of the sending agency.

(d) Any employee of a sending agency of this State or any political subdivision thereof who participates in an exchange under the terms of this chapter who suffers disability or death as a result of personal injury arising out of and in the course of an exchange, or sustained in performance of duties in connection therewith, shall be treated, for the purposes of the sending agency's employee compensation program, as an employee who has sustained such injury in the performance of his duties with the sending agency but any benefits so received as an employee of the sending agency shall be reduced to the extent he is entitled to and elects to receive similar benefits under the receiving agency's employee compensation program.

HISTORY: 1978 Act No. 480 Section 4.



SECTION 8-12-40. Relation of interchanged employees with receiving agency.

(a) When any agency or department of this State or any political subdivision acts as a receiving agency, employees of the sending agency who are assigned under authority of this chapter may (1) be given appointments in the receiving agency covering the periods of such assignments, with compensation to be paid from receiving agency funds or may be given appointments without compensation, or (2) may, with the agreement of the sending agency, be considered to be on detail to the receiving agency with their compensation to be paid by the sending agency.

(b) Appointments of persons so assigned may be made without regard to the laws or regulations governing the selection of employees of the receiving agency.

(c) Except for those benefits authorized by subsection (d) of this section, employees who are detailed to a receiving agency of this State or any political subdivision thereof shall not by virtue of such detail be considered to be employees of the receiving agency, nor shall they be paid a salary or wage by the receiving agency during the period of their detail. The supervision of the duties of such employees during the period of detail shall be determined by agreement between the sending agency and the receiving agency.

(d) Any employee of a sending agency not of this State or any political subdivision thereof, which employee is assigned to a receiving agency in this State, who suffers disability or death as a result of personal injury arising out of and in the course of such assignment, or sustained in the performance of duties in connection therewith, shall be treated for the purpose of receiving agency's employee compensation program as an employee who has sustained such injury in the performance of his duties with the receiving agency but any benefits so received as an employee of the receiving agency shall be reduced to the extent he is entitled to and elects to receive similar benefits as an employee under the sending agency's employee compensation program.

HISTORY: 1978 Act No. 480 Section 5.



SECTION 8-12-50. Payment of travel expenses by receiving agency.

A receiving agency in this State may, in accordance with the applicable travel regulations of such agency, pay the travel expenses of persons assigned thereto under this chapter during the period of such assignments on the same basis as if they were regular employees of the receiving agency.

HISTORY: 1978 Act No. 480 Section 6.



SECTION 8-12-60. Regulations.

The State Budget and Control Board, through its state personnel division, shall promulgate regulations and administer the provisions of this chapter and shall assist any agency or department of this State or any political subdivision thereof in participating in employee interchange programs authorized by this chapter.

HISTORY: 1978 Act No. 480 Section 7.






CHAPTER 13 - ETHICS, GOVERNMENT ACCOUNTABILITY, AND CAMPAIGN REFORM

SECTION 8-13-100. Definitions.

As used in Articles 1 through 11:

(1)(a) "Anything of value" or "thing of value" means:

(i) a pecuniary item, including money, a bank bill, or a bank note;

(ii) a promissory note, bill of exchange, an order, a draft, warrant, check, or bond given for the payment of money;

(iii) a contract, agreement, promise, or other obligation for an advance, a conveyance, forgiveness of indebtedness, deposit, distribution, loan, payment, gift, pledge, or transfer of money;

(iv) a stock, bond, note, or other investment interest in an entity;

(v) a receipt given for the payment of money or other property;

(vi) a chose-in-action;

(vii) a gift, tangible good, chattel, or an interest in a gift, tangible good, or chattel;

(viii) a loan or forgiveness of indebtedness;

(ix) a work of art, an antique, or a collectible;

(x) an automobile or other means of personal transportation;

(xi) real property or an interest in real property, including title to realty, a fee simple or partial interest in realty including present, future, contingent, or vested interests in realty, a leasehold interest, or other beneficial interest in realty;

(xii) an honorarium or compensation for services;

(xiii) a promise or offer of employment;

(xiv) any other item that is of pecuniary or compensatory worth to a person.

(b) "Anything of value" or "thing of value" does not mean:

(i) printed informational or promotional material, not to exceed ten dollars in monetary value;

(ii) items of nominal value, not to exceed ten dollars, containing or displaying promotional material;

(iii) a personalized plaque or trophy with a value that does not exceed one hundred fifty dollars;

(iv) educational material of a nominal value directly related to the public official's, public member's, or public employee's official responsibilities;

(v) an honorary degree bestowed upon a public official, public member, or public employee by a public or private university or college;

(vi) promotional or marketing items offered to the general public on the same terms and conditions without regard to status as a public official or public employee; or

(vii) a campaign contribution properly received and reported under the provisions of this chapter.

(2) "Appropriate supervisory office" means:

(a) the State Ethics Commission for all persons required to file reports under this chapter except for those members of or candidates for the office of State Senator or State Representative;

(b) the Senate Ethics Committee for members or staff, including staff elected to serve as officers of or candidates for the office of State Senator; and

(c) the House of Representatives Ethics Committee for members or staff, including staff elected to serve as officers of or candidates for the office of State Representative.

(3) "Business" means a corporation, partnership, proprietorship, firm, an enterprise, a franchise, an association, organization, or a self-employed individual.

(4) "Business with which he is associated" means a business of which the person or a member of his immediate family is a director, an officer, owner, employee, a compensated agent, or holder of stock worth one hundred thousand dollars or more at fair market value and which constitutes five percent or more of the total outstanding stock of any class.

(5) "Candidate" means a person who seeks appointment, nomination for election, or election to a state or local office, or authorizes or knowingly permits the collection or disbursement of money for the promotion of his candidacy or election. It also means a person on whose behalf write-in votes are solicited if the person has knowledge of such solicitation. 'Candidate' does not include a person within the meaning of Section 431(b) of the Federal Election Campaign Act of 1976.

(6) "Compensation" means money, anything of value, an in-kind contribution or expenditure, or economic benefit conferred on or received by a person.

(7) "Confidential information" means information, whether transmitted orally or in writing, which is obtained by reason of the public position or office held and is of such nature that it is not, at the time of transmission, a matter of public record or public knowledge.

(8) "Consultant" means a person, other than a public official, public member, or public employee who contracts with the State, county, municipality, or a political subdivision thereof to:

(a) evaluate bids for public contracts, or

(b) award public contracts.

(9) "Contribution" means a gift, subscription, loan, guarantee upon which collection is made, forgiveness of a loan, an advance, in-kind contribution or expenditure, a deposit of money or anything of value made to a candidate or committee, as defined in Section 8-13-1300(6), for the purpose of influencing an election; or payment or compensation for the personal service of another person which is rendered for any purpose to a candidate or committee without charge. "Contribution" does not include volunteer personal services on behalf of a candidate or committee for which the volunteer receives no compensation from any source.

(10) "Corporation" means an entity organized in the corporate form under federal law or the laws of any state.

(11)(a) "Economic interest" means an interest distinct from that of the general public in a purchase, sale, lease, contract, option, or other transaction or arrangement involving property or services in which a public official, public member, or public employee may gain an economic benefit of fifty dollars or more.

(b) This definition does not prohibit a public official, public member, or public employee from participating in, voting on, or influencing or attempting to influence an official decision if the only economic interest or reasonably foreseeable benefit that may accrue to the public official, public member, or public employee is incidental to the public official's, public member's, or public employee's position or which accrues to the public official, public member, or public employee as a member of a profession, occupation, or large class to no greater extent than the economic interest or potential benefit could reasonably be foreseen to accrue to all other members of the profession, occupation, or large class.

(12) "Election" means:

(a) a general, special, primary, or runoff election;

(b) a convention or caucus of a political party held to nominate a candidate; or

(c) the election of delegates to a constitutional convention for proposing amendments to the Constitution of the United States or the Constitution of this State.

(13) "Elective office" means an office at the state, county, municipal, or political subdivision level. For the purposes of Articles 1 through 11, the term "elective office" does not include an office under the unified judicial system except that for purposes of campaign practices, campaign disclosure, and disclosure of economic interests, "elective office" includes the office of probate judge.

(14) "Expenditure" means a purchase, payment, loan, forgiveness of a loan, an advance, in-kind contribution or expenditure, a deposit, transfer of funds, a gift of money, or anything of value for any purpose.

(15) "Family member" means an individual who is:

(a) the spouse, parent, brother, sister, child, mother-in-law, father-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, grandparent, or grandchild;

(b) a member of the individual's immediate family.

(16) "Gift" means anything of value, including entertainment, food, beverage, travel, and lodging given or paid to a public official, public member, or public employee to the extent that consideration of equal or greater value is not received. A gift includes a rebate or discount on the price of anything of value unless it is made in the ordinary course of business without regard to that person's status. A gift does not include campaign contributions accepted pursuant to this chapter.

(17) "Governmental entity" means the State, a county, municipality, or political subdivision thereof with which a public official, public member, or public employee is associated or employed. "Governmental entity" also means any charitable organization or foundation, but not an athletic organization or athletic foundation which is associated with a state educational institution and which is organized to raise funds for the academic, educational, research, or building programs of a college or university.

(18) "Immediate family" means:

(a) a child residing in a candidate's, public official's, public member's, or public employee's household;

(b) a spouse of a candidate, public official, public member, or public employee; or

(c) an individual claimed by the candidate, public official, public member, or public employee or the candidate's, public official's, public member's, or public employee's spouse as a dependent for income tax purposes.

(19) "Income" means the receipt or promise of any consideration, whether or not legally enforceable.

(20) "Individual" means one human being.

(21) "Individual with whom he is associated" means an individual with whom the person or a member of his immediate family mutually has an interest in any business of which the person or a member of his immediate family is a director, officer, owner, employee, compensated agent, or holder of stock worth one hundred thousand dollars or more at fair market value and which constitutes five percent or more of the total outstanding stock of any class.

(22) "Loan" means a transfer of money, property, guarantee, or anything of value in exchange for an obligation, conditional or not, to repay in whole or in part.

(23) "Official responsibility" means the direct administrative or operating authority, whether intermediate or final and whether exercisable personally or through subordinates, to approve, disapprove, or otherwise direct government action.

(24) "Person" means an individual, a proprietorship, firm, partnership, joint venture, joint stock company, syndicate, business trust, an estate, a company, committee, an association, a corporation, club, labor organization, or any other organization or group of persons acting in concert.

(25) "Public employee" means a person employed by the State, a county, a municipality, or a political subdivision thereof.

(26) "Public member" means an individual appointed to a noncompensated part-time position on a board, commission, or council. A public member does not lose this status by receiving reimbursement of expenses or a per diem payment for services.

(27) "Public official" means an elected or appointed official of the State, a county, a municipality, or a political subdivision thereof, including candidates for the office. "Public official" does not mean a member of the judiciary except that for the purposes of campaign practices, campaign disclosure, and disclosure of economic interests, a probate judge is considered a public official and must meet the requirements of this chapter.

(28) "Represent" or "representation" means making an appearance, whether gratuitous or for compensation, before a state agency, office, department, division, bureau, board, commission, or council, including the General Assembly, or before a local or regional government office, department, division, bureau, board, or commission.

(29) "Substantial monetary value" means a monetary value of five hundred dollars or more.

(30) "Official capacity" means activities which:

(a) arise because of the position held by the public official, public member, or public employee;

(b) involve matters which fall within the official responsibility of the agency, the public official, the public member, or the public employee; and

(c) are services the agency would normally provide and for which the public official, public member, or public employee would be subject to expense reimbursement by the agency with which the public official, public member, or public employee is associated.

(31) "State board, commission, or council" means an agency created by legislation which has statewide jurisdiction and which exercises some of the sovereign power of the State.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Sections 14-17, effective upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 2003 Act No. 76, Section 11, eff June 26, 2003; 2008 Act No. 245, Section 1, eff May 29, 2008; 2011 Act No. 40, Section 4, eff June 7, 2011.



SECTION 8-13-120. Fee for education and training programs.

The State Ethics Commission may charge a ten dollar fee to partially offset the cost of providing ethics education and training programs, to include costs associated with travel, including, but not limited to, mileage, lodging, and meals, as well as, costs associated with handouts and other training materials.

HISTORY: 2008 Act No. 353, Section 2, Pt 22A, eff July 1, 2009.



SECTION 8-13-130. Levying enforcement or administrative fee on persons in violation; use of fee.

The State Ethics Commission may levy an enforcement or administrative fee on a person who is found in violation, or who admits to a violation, of the "Ethics, Government Accountability and Campaign Reform Act of 1991". The fee must be used to reimburse the commission for costs associated with the investigation and hearing of a violation. The costs associated include:

(1) the investigator's time;

(2) mileage, meals, and lodging;

(3) the prosecutor's time;

(4) the hearing panel's travel, per diem, and meals;

(5) administrative time;

(6) subpoena costs to include witness fees and mileage; and

(7) miscellaneous costs such as postage and supplies.

This fee is in addition to any fines as otherwise provided by law.

HISTORY: 2008 Act No. 353, Section 2, Pt 22B, eff July 1, 2009.



SECTION 8-13-140. Retention of funds derived from additional assessments associated with late filing fees.

The State Ethics Commission is authorized to retain any funds derived from additional assessments associated with late filing fees to offset the costs of administering and enforcing the "Ethics, Government Accountability, and Campaign Reform Act of 1991". The commission is authorized to carry forward unexpended funds into the current fiscal year for the same purpose.

HISTORY: 2008 Act No. 353, Section 2, Pt 22C, eff July 1, 2009.



SECTION 8-13-150. Carrying forward unexpended lobbyists and lobbyist's principals registration fees.

The State Ethics Commission is authorized to carry forward unexpended lobbyists and lobbyist's principals registration fees into the current fiscal year and to use these funds for the same purpose.

HISTORY: 2008 Act No. 353, Section 2, Pt 22D, eff July 1, 2009.



SECTION 8-13-310. State Ethics Commission reconstituted; members; terms of office; officers; quorum requirements; meetings; per diem, mileage, and subsistence for members.

(A) The State Ethics Commission as constituted under law in effect before July 1, 1992, is reconstituted to continue in existence with the appointment and qualification of the at-large members as prescribed in this section and with the changes in duties and powers as prescribed in this chapter. On July 1, 1993, when the duties and powers given to the Secretary of State in Chapter 17 of Title 2 are transferred to the State Ethics Commission, the Code Commissioner is directed to change all references to "this chapter" in Article 3 of Chapter 13 of Title 8 to "this chapter and Chapter 17 of Title 2".

(B) There is created the State Ethics Commission composed of nine members appointed by the Governor, upon the advice and consent of the General Assembly. One member shall represent each of the seven congressional districts, and two members must be appointed from the State at large. No member of the General Assembly or other public official must be eligible to serve on the State Ethics Commission. The Governor shall make the appointments based on merit regardless of race, color, creed, or gender and shall strive to assure that the membership of the commission is representative of all citizens of the State of South Carolina.

(C) The terms of the members are for five years and until their successors are appointed and qualify. The members of the State Ethics Commission serving on this chapter's effective date may continue to serve until the expiration of their terms. These members may then be appointed to serve one full five-year term under the provisions of this chapter. Members representing the first, third, and sixth congressional districts on this chapter's effective date are eligible to be appointed for a full five-year term in or after 1991. Members currently representing the second, fourth, and fifth congressional districts on this chapter's effective date are eligible to be appointed for a full five-year term in or after 1993. The initial appointments for the at-large members of the commission created by this chapter must be for a one-, two-, or three-year term, but these at-large members are eligible subsequently for a full five-year term. Under this section, the at-large members of the commission are to be appointed to begin service on or after July 1, 1992. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term only. Members of the commission who have completed a full five-year term are not eligible for reappointment.

(D) The commission shall elect a chairman, a vice-chairman, and such other officers as it considers necessary. Five members of the commission shall constitute a quorum. The commission must adopt a policy concerning the attendance of its members at commission meetings. The commission meets at the call of the chairman or a majority of its members. Members of the commission, while serving on business of the commission, receive per diem, mileage, and subsistence as is provided by law for members of state boards, committees, and commissions.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2012 Act No. 279, Section 5, eff June 26, 2012.



SECTION 8-13-320. Duties and powers of State Ethics Commission.

The State Ethics Commission has these duties and powers:

(1) to prescribe forms for statements required to be filed by this chapter and to furnish these forms to persons required to file them;

(2) to prepare and publish a manual setting forth recommended uniform methods of reporting for use by persons required to file statements required by this chapter;

(3) to accept and file information voluntarily supplied that exceeds the requirements of this chapter;

(4) to develop a filing, coding, and cross-indexing system consonant with the purposes of this chapter;

(5) to make the notices of registration and reports filed available for public inspection and copying as soon as may be practicable after receipt of them and to permit copying of a report or statement by hand or by duplicating machine, as requested by a person, at the expense of the person;

(6) to preserve the originals or copies of notices and reports for four years from date of receipt;

(7) to ascertain whether a person has failed to comply fully and accurately with the disclosure requirements of this chapter and promptly to notify the person to file the necessary notices and reports to satisfy the requirements of this chapter or regulations promulgated by the commission under this chapter;

(8) to request the Attorney General, in the name of the commission, to initiate, prosecute, defend, or appear in a civil or criminal action for the purpose of enforcing the provisions of this chapter, including a civil proceeding for injunctive relief and presentation to a grand jury;

(9) to initiate or receive complaints and make investigations, as provided in item (10), of statements filed or allegedly failed to be filed under the provisions of this chapter and Chapter 17 of Title 2 and, upon complaint by an individual, of an alleged violation of this chapter or Chapter 17 of Title 2 by a public official, public member, or public employee except members or staff, including staff elected to serve as officers of or candidates for the General Assembly unless otherwise provided for under House or Senate rules. Any person charged with a violation of this chapter or Chapter 17 of Title 2 is entitled to the administrative hearing process contained in this section.

(a) The commission may commence an investigation on the filing of a complaint by an individual or by the commission, as provided in item (10)(d), upon a majority vote of the total membership of the commission.

(b)(1) No complaint may be accepted by the commission concerning a candidate for elective office during the fifty-day period before an election in which he is a candidate. During this fifty-day period, any person may petition the court of common pleas alleging the violations complained of and praying for appropriate relief by way of mandamus or injunction, or both. Within ten days, a rule to show cause hearing must be held, and the court must either dismiss the petition or direct that a mandamus order or an injunction, or both, be issued. A violation of this chapter by a candidate during this fifty-day period must be considered to be an irreparable injury for which no adequate remedy at law exists. The institution of an action for injunctive relief does not relieve any party to the proceeding from any penalty prescribed for violations of this chapter. The court must award reasonable attorneys fees and costs to the nonpetitioning party if a petition for mandamus or injunctive relief is dismissed based upon a finding that the:

(i) petition is being presented for an improper purpose such as harassment or to cause delay;

(ii) claims, defenses, and other legal contentions are not warranted by existing law or are based upon a frivolous argument for the extension, modification, or reversal of existing law or the establishment of new law; and

(iii) allegations and other factual contentions do not have evidentiary support or, if specifically so identified, are not likely to have evidentiary support after reasonable opportunity for further investigation or discovery.

(2) Action on a complaint filed against a candidate which was received more than fifty days before the election but which cannot be disposed of or dismissed by the commission at least thirty days before the election must be postponed until after the election.

(c) If an alleged violation is found to be groundless by the commission, the entire matter must be stricken from public record. If the commission finds that the complaining party wilfully filed a groundless complaint, the finding must be reported to the Attorney General. The wilful filing of a groundless complaint is a misdemeanor and, upon conviction, a person must be fined not more than one thousand dollars or imprisoned not more than one year. In lieu of the criminal penalty provided by this item, a civil penalty of not more than one thousand dollars may be assessed against the complainant upon proof, by a preponderance of the evidence, that the filing of the complaint was wilful and without just cause or with malice.

(d) Action may not be taken on a complaint filed more than four years after the violation is alleged to have occurred unless a person, by fraud or other device, prevents discovery of the violation. The Attorney General may initiate an action to recover a fee, compensation, gift, or profit received by a person as a result of a violation of the chapter no later than one year after a determination by the commission that a violation of this chapter has occurred;

(10) to conduct its investigations, inquiries, and hearings in this manner:

(a) The commission shall accept from an individual, whether personally or on behalf of an organization or governmental body, a verified complaint, in writing, that states the name of a person alleged to have committed a violation of this chapter and the particulars of the violation. The commission shall forward a copy of the complaint, a general statement of the applicable law with respect to the complaint, and a statement explaining the due process rights of the respondent including, but not limited to, the right to counsel to the respondent within ten days of the filing of the complaint.

(b) If the commission or its executive director determines that the complaint does not allege facts sufficient to constitute a violation, the commission must dismiss the complaint and notify the complainant and respondent. The entire matter must be stricken from public record unless the respondent, by written authorization to the State Ethics Commission, waives the confidentiality of the existence of the complaint and authorizes the release of information about the disposition of the complaint.

(c) If the commission or its executive director determines that the complaint alleges facts sufficient to constitute a violation, an investigation may be conducted of the alleged violation.

(d) If the commission, upon the receipt of any information, finds probable cause to believe that a violation of the chapter has occurred, it may, upon its own motion and an affirmative vote of the majority of the total membership of the commission, file a verified complaint, in writing, that states the name of the person alleged to have committed a violation of this chapter and the particulars of the violation. The commission shall forward a copy of the complaint, a general statement of the applicable law with respect to the complaint, and a statement explaining the due process rights of the respondent including, but not limited to, the right to counsel to the respondent within ten days of the filing of the complaint.

(e) If the commission determines that assistance is needed in conducting an investigation, the commission shall request the assistance of appropriate agencies.

(f) The commission may order testimony to be taken in any investigation or hearing by deposition before a person who is designated by the commission and has the power to administer oaths and, in these instances, to compel testimony. The commission may administer oaths and affirmation for the testimony of witnesses and issue subpoenas by approval of the chairman, subject to judicial enforcement, and issue subpoenas for the procurement of witnesses and materials including books, papers, records, documents, or other tangible objects relevant to the agency's investigation by approval of the chairman, subject to judicial enforcement. A person to whom a subpoena has been issued may move before a commission panel or the commission for an order quashing a subpoena issued under this section.

(g) All investigations, inquiries, hearings, and accompanying documents must remain confidential until a finding of probable cause or dismissal unless the respondent waives the right to confidentiality. The wilful release of confidential information is a misdemeanor, and any person releasing confidential information, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year.

(h) The commission must afford a public official, public member, public employee, lobbyist, or lobbyist's principal who is the subject of a complaint the opportunity to be heard on the alleged violation under oath, the opportunity to offer information, and the appropriate due process rights including, but not limited to, the right to counsel. The commission, in its discretion, may turn over to the Attorney General for prosecution apparent evidence of a violation of the chapter.

(i) At the conclusion of its investigation, the commission staff, in a preliminary written decision with findings of fact and conclusions of law, must make a recommendation whether probable cause exists to believe that a violation of this chapter has occurred. If the commission determines that probable cause does not exist, it shall send a written decision with findings of fact and conclusions of law to the respondent and the complainant. If the commission determines that there is probable cause to believe that a violation has been committed, its preliminary decision may contain an order setting forth a date for a hearing before a panel of three commissioners, selected at random, to determine whether a violation of the chapter has occurred. If the commission finds probable cause to believe that a violation of this chapter has occurred, the commission may waive further proceedings if the respondent takes action to remedy or correct the alleged violation.

(j) If a hearing is to be held, the respondent must be allowed to examine and make copies of all evidence in the commission's possession relating to the charges. The same discovery techniques which are available to the commission must be equally available to the respondent, including the right to request the commission to subpoena witnesses or materials and the right to conduct depositions as prescribed by subitem (f). A panel of three commissioners must conduct a hearing in accordance with Chapter 23 of Title 1 (Administrative Procedures Act), except as otherwise expressly provided. Panel action requires the participation of the three panel members. During a commission panel hearing conducted to determine whether a violation of the chapter has occurred, the respondent must be afforded appropriate due process protections, including the right to be represented by counsel, the right to call and examine witnesses, the right to introduce exhibits, and the right to cross-examine opposing witnesses. All evidence, including records the commission considers, must be offered fully and made a part of the record in the proceedings. The hearings must be held in executive session unless the respondent requests an open hearing.

(k) No later than sixty days after the conclusion of a hearing to determine whether a violation of the chapter has occurred, the commission panel must set forth its determination in a written decision with findings of fact and conclusions of law. The commission panel, where appropriate, shall recommend disciplinary or administrative action, or in the case of an alleged criminal violation, refer the matter to the Attorney General for appropriate action. The Attorney General may seek injunctive relief or may take other appropriate action as necessary. In the case of a public employee, the commission panel shall file a report to the administrative department executive responsible for the activities of the employee. If the complaint is filed against an administrative department executive, the commission panel shall refer the case to the Governor.

(l) The written decision as provided for in subitem (k) may set forth an order:

(i) requiring the public official, public member, or public employee to pay a civil penalty of not more than two thousand dollars for each violation;

(ii) requiring the forfeiture of gifts, receipts, or profits, or the value thereof, obtained in violation of the chapter, voiding nonlegislative state action obtained in violation of the chapter; or

(iii) requiring a combination of subitems (i) and (ii) above, as necessary and appropriate.

(m) Within ten days after service of an order, report, or recommendation, a respondent may apply to the commission for a full commission review of the decision made by the commission panel. The review must be made on the record established in the panel hearings. This review is the final disposition of the complaint before the commission. An appeal to the court of appeals, pursuant to Section 1-23-380 and as provided in the South Carolina Appellate Court Rules, stays all actions and recommendations of the commission unless otherwise determined by the court.

(n) A fine imposed by the commission, disciplinary action taken by an appropriate authority, or a determination not to take disciplinary action made by an appropriate authority is public record. This section does not limit the power of either chamber of the General Assembly to impeach a public official or limit the power of a department to discipline its own officials or employees. This section does not preclude prosecution of public officials, public members, or public employees for violation of any law of this State.

(o) All actions taken by the commission on complaints, except on alleged violations which are found to be groundless by the commission, are a matter of public record upon final disposition;

(11) to issue, upon request from persons covered by this chapter, and publish advisory opinions on the requirements of this chapter, based on real or hypothetical sets of circumstances; provided, that an opinion rendered by the commission, until amended or revoked, is binding on the commission in any subsequent charges concerning the person who requested the opinion and who acted in reliance on it in good faith unless material facts were omitted or misstated by the person in the request for the opinion. Advisory opinions must be in writing and are considered rendered when approved by five or more commission members subscribing to the advisory opinion. Advisory opinions must be made available to the public unless the commission, by majority vote of the total membership of the commission, requires an opinion to remain confidential. However, the identities of the parties involved must be withheld upon request;

(12) to promulgate and publish rules and regulations to carry out the provisions of this chapter. Provided, that with respect to complaints, investigations, and hearings the rights of due process as expressed in the Rules Governing the Practice of Law must be followed;

(13) on and after July 1, 1993, to administer Chapter 17 of Title 2 by use of the duties and powers listed in this section;

(14) to file, in the court of common pleas of the county in which the respondent of a complaint resides, a certified copy of an order or decision of the commission, whereupon the court must render judgment in accordance with the order or decision without charge to the commission and must notify the respondent of the judgment imposed. The judgment has the same effect as though it had been rendered in a case duly heard and determined by the court.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1993 Act No. 184, Sections 146, 147, eff January 1, 1994; 1995 Act No. 6, Sections 18, 19, effective upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 2003 Act No. 76, Sections 12 to 14, eff June 26, 2003; 2006 Act No. 387, Section 8, eff July 1, 2006; 2008 Act No. 245, Section 2, eff May 29, 2008; 2011 Act No. 1, Section 1, eff January 19, 2011.



SECTION 8-13-325. Commission to retain fees.

In order to offset costs associated with the: (1) administration and regulation of lobbyists and lobbyist's principals, and (2) enforcement of Chapter 17 of Title 2, the State Ethics Commission shall retain fees generated by the registration of lobbyists and lobbyists' principals and the initial fine of one hundred dollars, as provided in Section 2-17-50(A)(2)(a), and the initial fine of one hundred dollars, as provided in Section 8-13-1510(1), for reports received by the State Ethics Commission.

HISTORY: 1995 Act No. 6, Section 20, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 2003 Act No. 76, Section 15, eff July 1, 2003.



SECTION 8-13-330. Executive director of commission; restrictions on political activities of members, employees and staff of commission.

(A) The commission may employ and remove, at its pleasure, an executive director. The executive director has the responsibility for employing and terminating other personnel as may be necessary. The executive director administers the daily business of the commission and performs duties assigned by the commission.

(B) No member or employee of the commission may be a candidate, an official in a political party, or a lobbyist. Other than by virtue of membership on or employment with the State Ethics Commission, no member or employee of the commission may be a public official, public member, or public employee.

(C) No member of the commission or its staff may participate in political management or in a political campaign during the member's or employee's term of office or employment. No member of the commission or its staff may make a contribution to a candidate or knowingly attend a fundraiser held for the benefit of a candidate. Violation of this provision subjects the employee to immediate dismissal and the commissioner to removal by the Governor.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-340. Annual report of commission.

The State Ethics Commission at the close of each fiscal year shall report to the General Assembly and the Governor concerning the action it has taken, the names, salaries, and duties of all persons in its employ, and the money it has disbursed and shall make other reports on matters within its jurisdiction and recommendations for further legislation as may appear desirable.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-350. Ethics brochure to be provided to public officials, members, and employees.

When hired, filing for office, or appointed and upon assuming the duties of employment, office, or position in state government, a public official, public member, and public employee shall receive a brochure prepared by the State Ethics Commission describing the general application of this chapter.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-360. Statements and reports filed with commission open for public inspection and copying.

Upon request, the commission shall make statements and reports filed with the commission available for public inspection and copying during regular office hours. The commission shall provide copying facilities at a cost not to exceed the actual cost. A statement may be requested by mail, and the commission shall mail a copy of the requested information to the individual making the request upon payment of appropriate postage, copying costs, and employee labor costs. The commission shall publish and make available to the public and to persons subject to this chapter explanatory information concerning this chapter, the duties imposed by this chapter, and the means for enforcing this chapter.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-365. Electronic filing system for disclosures and reports; public accessibility.

The commission shall establish a system of electronic filing for all disclosures and reports required pursuant to Chapter 13, Title 8 and Chapter 17, Title 2 except for forms and reports required pursuant to Article 9, Chapter 13, Title 8. These disclosures and reports must be filed using an Internet-based filing system as prescribed by the commission. The information contained in the reports and disclosure forms, with the exception of social security numbers, campaign bank account numbers, and tax ID numbers, must be publicly accessible, searchable, and transferable.

HISTORY: 2003 Act No. 76, Section 16, eff November 3, 2004; 2010 Act No. 190, Section 1, eff May 28, 2010; 2013 Act No. 61, Section 7, eff July 3, 2013.



SECTION 8-13-510. Creation of ethics committees; committee membership; terms; filling vacancies.

There is created a House of Representatives Legislative Ethics Committee and a Senate Legislative Ethics Committee. Each ethics committee is composed of six members. Terms are coterminous with the term for which members are elected to the House or Senate. Vacancies must be filled for the unexpired term in the manner of the original selection. The members of each ethics committee must be elected by the House or the Senate, as appropriate. One member of each ethics committee must be elected as chairman by a majority of the members of the ethics committee.

HISTORY: A former Section 8-13-510: [1981 Act No. 148, Section 4]; 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-520. Duty to recommend changes in ethics laws and rules.

Each ethics committee shall meet and recommend any changes in the law or rules relating to ethics considered proper to their respective houses. Changes recommended must be consistent with the Constitution of the State of South Carolina, the provisions of this chapter, and any other applicable law.

HISTORY: A former Section 8-13-520: [1981 Act No. 148, Section 4]; 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-530. Additional powers and duties of committee.

Each ethics committee shall:

(1) ascertain whether a person has failed to comply fully and accurately with the disclosure requirements of this chapter and promptly notify the person to file the necessary notices and reports to satisfy the requirements of this chapter;

(2) receive complaints filed by individuals and, upon a majority vote of the total membership of the committee, file complaints when alleged violations are identified;

(3) upon the filing of a complaint, investigate possible violations of breach of a privilege governing a member or staff of the appropriate house, the alleged breach of a rule governing a member of, legislative caucus committees for, or a candidate, or staff for the appropriate house, misconduct of a member or staff of, legislative caucus committees for, or a candidate for the appropriate house, or a violation of this chapter or Chapter 17 of Title 2;

(4) receive and hear a complaint which alleges a breach of a privilege governing a member or staff of the appropriate house, the alleged breach of a rule governing a member or staff of or candidate for the appropriate house, misconduct of a member or staff of or candidate for the appropriate house, or a violation of this chapter or Chapter 17 of Title 2. No complaint may be accepted by the ethics committee concerning a member of or candidate for the appropriate house during the fifty-day period before an election in which the member or candidate is a candidate. During this fifty-day period, any person may petition the court of common pleas alleging the violations complained of and praying for appropriate relief by way of mandamus or injunction, or both. Within ten days, a rule to show cause hearing must be held, and the court must either dismiss the petition or direct that a mandamus order or an injunction, or both, be issued. A violation of this chapter by a candidate during this fifty-day period must be considered to be an irreparable injury for which no adequate remedy at law exists. The institution of an action for injunctive relief does not relieve any party to the proceeding from any penalty prescribed for violations of this chapter. The court must award reasonable attorney's fees and costs to the nonpetitioning party if a petition for mandamus or injunctive relief is dismissed based upon a finding that the:

(i) petition is being presented for an improper purpose such as harassment or to cause delay;

(ii) claims, defenses, and other legal contentions are not warranted by existing law or are based upon a frivolous argument for the extension, modification, or reversal of existing law or the establishment of new law; and

(iii) allegations and other factual contentions do not have evidentiary support or, if specifically so identified, are not likely to have evidentiary support after reasonable opportunity for further investigation or discovery.

Action on a complaint filed against a member or candidate which was received more than fifty days before the election but which cannot be disposed of or dismissed by the ethics committee at least thirty days before the election must be postponed until after the election;

(5) obtain information and investigate complaints as provided in Section 8-13-540 with respect to any complaint filed pursuant to this chapter or Chapter 17 of Title 2 and to that end may compel by subpoena the attendance and testimony of witnesses and the production of pertinent books and papers;

(6) administer or recommend sanctions appropriate to a particular member or staff of or candidate for the appropriate house pursuant to Section 8-13-540 or dismiss the charges; and

(7) act as an advisory body to the General Assembly and to individual members of or candidates for the appropriate house on questions pertaining to the disclosure and filing requirements of members of or candidates for the appropriate house.

HISTORY: A former Section 8-13-530: [1981 Act No. 148, Section 4]; 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 17, eff June 26, 2003; 2008 Act No. 245, Section 4, eff May 29, 2008.



SECTION 8-13-540. Manner in which investigations and hearings shall be conducted; findings and reports of committees.

Unless otherwise provided for by House or Senate rule, as appropriate, each ethics committee must conduct its investigation of a complaint filed pursuant to this chapter or Chapter 17 of Title 2 in accordance with this section.

(1) When a complaint is filed with or by the ethics committee, a copy must promptly be sent to the person alleged to have committed the violation. If the ethics committee determines the complaint does not allege facts sufficient to constitute a violation, the complaint must be dismissed and the complainant and respondent notified. If the ethics committee finds that the complaining party wilfully filed a groundless complaint, the finding must be reported to appropriate law enforcement authorities. The wilful filing of a groundless complaint is a misdemeanor and, upon conviction, a person must be fined not more than one thousand dollars or imprisoned not more than one year. In lieu of the criminal penalty provided by this subsection, a civil penalty of not more than one thousand dollars may be assessed against the complainant upon proof, by a preponderance of the evidence, that the filing of the complaint was wilful and without just cause or with malice. If the ethics committee determines the complaint alleges facts sufficient to constitute a violation, it shall promptly investigate the alleged violation and may compel by subpoena the attendance and testimony of witnesses and the production of pertinent books and papers.

If after such preliminary investigation, the ethics committee finds that probable cause exists to support an alleged violation, it shall, as appropriate:

(a) render an advisory opinion to the respondent and require the respondent's compliance within a reasonable time; or

(b) convene a formal hearing on the matter within thirty days of the respondent's failure to comply with the advisory opinion. All ethics committee investigations and records relating to the preliminary investigation are confidential. No complaint shall be accepted which is filed later than four years after the alleged violation occurred.

(2) If a hearing is to be held, the respondent must be allowed to examine and make copies of all evidence in the ethics committee's possession relating to the charges. At the hearing the charged party must be afforded appropriate due process protections, including the right to be represented by counsel, the right to call and examine witnesses, the right to introduce exhibits, and the right to cross-examine opposing witnesses. All hearings must be conducted in executive session.

(3) After the hearing, the ethics committee shall determine its findings of fact. If the ethics committee, based on competent and substantial evidence, finds the respondent has violated this chapter or Chapter 17 of Title 2, it shall:

(a) administer a public or private reprimand;

(b) determine that a technical violation as provided for in Section 8-13-1170 has occurred;

(c) recommend expulsion of the member; and/or,

(d) in the case of an alleged criminal violation, refer the matter to the Attorney General for investigation. The ethics committee shall report its findings in writing to the Speaker of the House or President Pro Tempore of the Senate, as appropriate. The report must be accompanied by an order of punishment and supported and signed by a majority of the ethics committee members. If the ethics committee finds the respondent has not violated a code or statutory provision, it shall dismiss the charges.

(4) An individual has ten days from the date of the notification of the ethics committee's action to appeal the action to the full legislative body.

(5) No ethics committee member may participate in any matter in which he is involved.

(6) The ethics committee shall establish procedures which afford respondents appropriate due process protections, including the right to be represented by counsel, the right to call and examine witnesses, the right to introduce exhibits, and the right to cross-examine opposing witnesses.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1993 Act No. 184, Section 148, eff January 1, 1994.



SECTION 8-13-550. Consideration of report of committee by House or Senate; action thereon.

(A) Upon receipt of a recommendation of expulsion or an appeal from an order of the ethics committee made pursuant to the provisions of Section 8-13-540, the presiding officer of the House or Senate shall call the House or Senate into open session at a time to be determined at his discretion or in executive session if the House or Senate chooses, as a committee of the whole, to consider the action of the ethics committee. The House or Senate shall sustain or overrule the ethics committee's action or order other action consistent with this chapter or Chapter 17 of Title 2.

(B) Upon consideration of an ethics committee report by the House or the Senate, whether in executive or open session, the results of the consideration, except in the case of the issuance of a private reprimand, are a matter of public record.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-560. Suspension of House or Senate member under indictment for particular crime; removal upon conviction; reinstatement upon acquittal.

Unless otherwise currently or hereafter provided for by House or Senate rule, as is appropriate:

(1) A member of the General Assembly who is indicted in a state court or a federal court for a crime that is a felony, a crime that involves moral turpitude, a crime that has a sentence of two or more years, or a crime that violates election laws must be suspended immediately without pay by the presiding officer of the House or Senate, as appropriate. The suspension remains in effect until the public official is acquitted, convicted, pleads guilty, or pleads nolo contendere. In the case of a conviction, the office must be declared vacant. In the event of an acquittal or dismissal of charges against the public official, he is entitled to reinstatement and back pay.

(2) If the public official is involved in an election between the time of the suspension and final conclusion of the indictment, the presiding officer of the House or Senate, or the Governor, as appropriate, shall again suspend him at the beginning of his next term. The suspended public official may not participate in the business of his public office.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-700. Use of official position or office for financial gain; disclosure of potential conflict of interest.

(A) No public official, public member, or public employee may knowingly use his official office, membership, or employment to obtain an economic interest for himself, a family member, an individual with whom he is associated, or a business with which he is associated. This prohibition does not extend to the incidental use of public materials, personnel, or equipment, subject to or available for a public official's, public member's, or public employee's use that does not result in additional public expense.

(B) No public official, public member, or public employee may make, participate in making, or in any way attempt to use his office, membership, or employment to influence a governmental decision in which he, a family member, an individual with whom he is associated, or a business with which he is associated has an economic interest. A public official, public member, or public employee who, in the discharge of his official responsibilities, is required to take an action or make a decision which affects an economic interest of himself, a family member, an individual with whom he is associated, or a business with which he is associated shall:

(1) prepare a written statement describing the matter requiring action or decisions and the nature of his potential conflict of interest with respect to the action or decision;

(2) if the public official is a member of the General Assembly, he shall deliver a copy of the statement to the presiding officer of the appropriate house. The presiding officer shall have the statement printed in the appropriate journal and require that the member of the General Assembly be excused from votes, deliberations, and other action on the matter on which a potential conflict exists;

(3) if he is a public employee, he shall furnish a copy of the statement to his superior, if any, who shall assign the matter to another employee who does not have a potential conflict of interest. If he has no immediate superior, he shall take the action prescribed by the State Ethics Commission;

(4) if he is a public official, other than a member of the General Assembly, he shall furnish a copy of the statement to the presiding officer of the governing body of an agency, commission, board, or of a county, municipality, or a political subdivision thereof, on which he serves, who shall cause the statement to be printed in the minutes and require that the member be excused from any votes, deliberations, and other actions on the matter on which the potential conflict of interest exists and shall cause the disqualification and the reasons for it to be noted in the minutes;

(5) if he is a public member, he shall furnish a copy to the presiding officer of an agency, commission, board, or of a county, municipality, or a political subdivision thereof, on which he serves, who shall cause the statement to be printed in the minutes and shall require that the member be excused from any votes, deliberations, and other actions on the matter on which the potential conflict of interest exists and shall cause such disqualification and the reasons for it to be noted in the minutes.

(C) Where a public official, public member, or public employee or a member of his immediate family holds an economic interest in a blind trust, he is not considered to have a conflict of interest with regard to matters pertaining to that economic interest, if the existence of the blind trust has been disclosed to the appropriate supervisory office.

(D) The provisions of this section do not apply to any court in the unified judicial system.

(E) When a member of the General Assembly is required by law to appear because of his business interest as an owner or officer of the business or in his official capacity as a member of the General Assembly, this section does not apply.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2011 Act No. 40, Section 5, eff June 7, 2011.



SECTION 8-13-705. Offering, giving, soliciting, or receiving anything of value to influence action of public employee, member or official, or to influence testimony of witness; exceptions; penalty for violation.

(A) A person may not, directly or indirectly, give, offer, or promise anything of value to a public official, public member, or public employee with the intent to:

(1) influence the discharge of a public official's, public member's, or public employee's official responsibilities;

(2) influence a public official, public member, or public employee to commit, aid in committing, collude in, or allow fraud on a governmental entity; or

(3) induce a public official, public member, or public employee to perform or fail to perform an act in violation of the public official's, public member's, or public employee's official responsibilities.

(B) A public official, public member, or public employee may not, directly or indirectly, knowingly ask, demand, exact, solicit, seek, accept, assign, receive, or agree to receive anything of value for himself or for another person in return for being:

(1) influenced in the discharge of his official responsibilities;

(2) influenced to commit, aid in committing, collude in, allow fraud, or make an opportunity for the commission of fraud on a governmental entity; or

(3) induced to perform or fail to perform an act in violation of his official responsibilities.

(C) A person may not, directly or indirectly, give, offer, or promise to give anything of value to another person with intent to influence testimony under oath or affirmation in a trial or other proceeding before:

(1) a court;

(2) a committee of either house or both houses of the General Assembly; or

(3) an agency, commission, or officer authorized to hear evidence or take testimony or with intent to influence a witness to fail to appear.

(D) A person may not, directly or indirectly, ask, demand, exact, solicit, seek, accept, assign, receive, or agree to receive anything of value in return for influencing testimony under oath or affirmation in a trial or other proceeding before:

(1) a court;

(2) a committee of either house or both houses of the General Assembly; or

(3) an agency, commission, or officer authorized to hear evidence or take testimony, or with intent to influence a witness to fail to appear.

(E) Subsections (C) and (D) of this section do not prohibit the payment or receipt of witness fees provided by law or the payment by the party on whose behalf a witness is called and receipt by a witness of the reasonable costs of travel and subsistence at trial, hearing, or proceeding, or, in the case of an expert witness, of the reasonable fee for time spent in the preparation of the opinion and in appearing or testifying.

(F) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be punished by imprisonment for not more than ten years and a fine of not more than ten thousand dollars and is permanently disqualified from being a public official or a public member. A public official, public member, or public employee who violates the provisions of this section forfeits his public office, membership, or employment.

(G) This section does not apply to political contributions unless the contributions are conditioned upon the performance of specific actions of the person accepting the contributions nor does it prohibit a parent, grandparent, or other close relative from making a gift to a child, grandchild, or other close relative for love and affection except as otherwise provided.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-710. Reporting of particular gifts received by public employee, official, or member on statement of economic interests.

(A) Unless provided by subsection (B) and in addition to the requirements of Chapter 17 of Title 2, a public official or public employee required to file a statement of economic interests under Section 8-13-1110 who accepts anything of value from a lobbyist's principal must report the value of anything received on his statement of economic interests pursuant to Section 8-13-1120(A)(9).

(B) A public official, public member, or public employee required to file a statement of economic interests under Section 8-13-1110 who receives, accepts, or takes, directly or indirectly, from a person, anything of value worth twenty-five dollars or more in a day and anything of value worth two hundred dollars or more in the aggregate in a calendar year must report on his statement of economic interests pursuant to Section 8-13-1120 the thing of value from:

(1) a person, if there is reason to believe the donor would not give the thing of value but for the public official's public member's, or public employee's office or position;

(2) a person, or from an officer or director of a person, if the public official, public member, or public employee has reason to believe the person:

(a) has or is seeking to obtain contractual or other business or financial relationships with the public official's, public member's, or public employee's governmental entity;

(b) conducts operations or activities which are regulated by the public official's, public member's, or public employee's governmental entity.

(C) Nothing in this section requires a public official, public member, or public employee to report a gift from a parent, grandparent, or relative to a child, grandchild, or other immediate family member for love and affection.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-715. Speaking engagements of public officials, members or employees; only expense reimbursement permitted; authorization for reimbursement of out-of-state expenses.

A public official, public member, or public employee acting in an official capacity may not receive anything of value for speaking before a public or private group. A public official, public member, or public employee is not prohibited by this section from accepting a meal provided in conjunction with a speaking engagement where all participants are entitled to the same meal and the meal is incidental to the speaking engagement. Notwithstanding the limitations of Section 2-17-90, a public official, public member, or public employee may receive payment or reimbursement for actual expenses incurred for a speaking engagement. The expenses must be reasonable and must be incurred in a reasonable time and manner in which to accomplish the purpose of the engagement. A public official, public member, or public employee required to file a statement of economic interests under Section 8-13-1110 must report on his statement of economic interests the organization which paid for or reimbursed actual expenses, the amount of such payment or reimbursement, and the purpose, date, and location of the speaking engagement. A public official, public member, or public employee who is not required to file a statement of economic interests but who is paid or reimbursed actual expenses for a speaking engagement must report this same information in writing to the chief administrative official or employee of the agency with which the public official, public member, or public employee is associated.

If the expenses are incurred out of state, the public official, public member, or public employee incurring the expenses must receive prior written approval for the payment or reimbursement from:

(1) the Governor, in the case of a public official of a state agency who is not listed in an item in this section;

(2) a statewide constitutional officer, in the case of himself;

(3) the President Pro Tempore of the Senate, in the case of a member of the Senate;

(4) the Speaker of the House, in the case of a member of the House of Representatives; or

(5) the chief executive of the governmental entity in all other cases.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 21, effective upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.



SECTION 8-13-720. Offering, soliciting, or receiving money for advice or assistance of public official, member or employee.

No person may offer or pay to a public official, public member, or public employee and no public official, public member, or public employee may solicit or receive money in addition to that received by the public official, public member, or public employee in his official capacity for advice or assistance given in the course of his employment as a public official, public member, or public employee.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-725. Use or disclosure of confidential information by public official, member, or employee for financial gain; examination of private records; penalties.

(A) A public official, public member, or public employee may not use or disclose confidential information gained in the course of or by reason of his official responsibilities in a way that would affect an economic interest held by him, a member of his immediate family, an individual with whom he is associated, or a business with which he is associated.

(B)(1) A public official, public member, or public employee may not wilfully examine, or aid and abet in the wilful examination of, a tax return of a taxpayer, a worker's compensation record, a record in connection with health or medical treatment, social services records, or other records of an individual in the possession of or within the access of a public department or agency if the purpose of the examination is improper or unlawful.

(2) A person convicted of violating this subsection must be fined not more than five thousand dollars, or imprisoned not more than five years, or both, and shall reimburse the costs of prosecution. Upon conviction, the person also must be discharged immediately from his public capacity as an official, member, or employee.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1997 Act No. 114, Section 3, eff June 13, 1997.



SECTION 8-13-730. Membership on or employment by regulatory agency of person associated with regulated business.

Unless otherwise provided by law, no person may serve as a member of a governmental regulatory agency that regulates any business with which that person is associated. An employee of the regulatory agency which regulates a business with which he is associated annually shall file a statement of economic interests notwithstanding the provisions of Section 8-13-1110. No person may be an employee of the regulatory agency which regulates a business with which he is associated if this relationship creates a continuing or frequent conflict with the performance of his official responsibilities.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-735. Participation in decision affecting personal economic interests by one employed by and serving on governing body of governmental entity.

(A) Except as provided in subsection (B), no person who serves at the same time:

(1) on the governing body of a state, county, municipal, or political subdivision board or commission; and

(2) as an employee of the same board or commission or in a position subject to the control of that board or commission may make or participate in making a decision that affects his economic interests.

(B) No person shall serve at the same time as:

(1) a nonappointed member of the governing body of the board or commission for a water or sewer district or a nonprofit water or sewer corporation or company organized pursuant to the provisions of state law; and

(2)(a) an employee of the same board, commission, corporation, or company; or

(b) in a position subject to the control of that board, commission, corporation, or company; or

(c) in a decision-making position concerning the operation and functions of that board, commission, corporation, or company.

(C)(1) Any person violating the provisions of subsection (B) may be assessed a civil penalty of fifty dollars per day to be remitted to the general fund of the board, commission, corporation, or company.

(2) If a lawsuit is brought to force the person to vacate either his position held pursuant to subsection (B)(1) or subsection (B)(2), and the person is found in circuit court to have violated subsection (B), the person must pay the civil penalty in subsection (C)(1) plus court costs, attorney's fees, and any damages required by the court.

(3) Any individual or entity served by the board, commission, corporation, or company has standing to bring a lawsuit in the circuit court pursuant to this subsection.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2011 Act No. 11, Section 1, eff April 7, 2011.



SECTION 8-13-740. Representation of another by a public official, member, or employee before a governmental entity.

(A)(1) A public official occupying statewide office, a member of his immediate family, an individual with whom he is associated, or a business with which he is associated may not knowingly represent another person before a governmental entity, except as otherwise required by law.

(2) A member of the General Assembly, an individual with whom he is associated, or a business with which he is associated may not knowingly represent another person before a governmental entity, except:

(a) as required by law;

(b) before a court under the unified judicial system; or

(c) in a contested case, as defined in Section 1-23-310, excluding a contested case for a rate or price fixing matter before the South Carolina Public Service Commission or South Carolina Department of Insurance, or in an agency's consideration of the drafting and promulgation of regulations under Chapter 23 of Title 1 in a public hearing.

(3) A public member occupying statewide office, an individual with whom he is associated, or a business with which he is associated may not knowingly represent another person before the same unit or division of the governmental entity for which the public member has official responsibility, except as otherwise required by law.

(4) A public official, public member, or public employee of a county may not knowingly represent a person before an agency, unit, or subunit of that county for which the public official, public member, or public employee has official responsibility except:

(a) as required by law; or

(b) before a court under the unified judicial system.

(5) A public official, public member, or public employee of a municipality may not knowingly represent a person before any agency, unit, or subunit of that municipality for which the public official, public member, or public employee has official responsibility except as required by law.

(6) A public employee, other than those specified in items (4) and (5) of this subsection, receiving compensation other than reimbursement or per diem payments for his official duties, an individual with whom he is associated, or a business with which he is associated may not knowingly represent a person before an entity on the same level of government for which the public official, public member, or public employee has official responsibility except:

(a) as required by law;

(b) before a court under the unified judicial system; or

(c) in a contested case, as defined in Section 1-23-310, excluding a contested case for a rate or price fixing matter before the South Carolina Public Service Commission or the South Carolina Department of Insurance, or in an agency's consideration of the drafting and promulgation of regulations under Chapter 23 of Title 1 in a public hearing.

(7) The restrictions set forth in items (1) through (6) of this subsection do not apply to:

(a) purely ministerial matters which do not require discretion on the part of the governmental entity before which the public official, public member, or public employee is appearing;

(b) representation by a public official, public member, or public employee in the course of the public official's, public member's, or public employee's official duties;

(c) representation by the public official, public member, or public employee in matters relating to the public official's, public member's or public employee's personal affairs or the personal affairs of the public official's, public member's, or public employee's immediate family.

(8) A state, county, or municipal public official, public member, or public employee, including a person serving on an agency, unit, or subunit of a governmental entity shall not be required to resign or otherwise vacate his seat or position due to a conflict of interest that arises under this section as long as notice of the possible conflict of interest is given and he complies with the recusal requirements of Section 8-13-700(B). A governmental entity includes, but is not limited to, a planning board or zoning commission.

(9) Notwithstanding another provision of law, a governmental entity shall not prohibit a state, county, or municipal public official, public member, or public employee, including a person serving on an agency, unit, or subunit of a governmental entity from service in office or employment based solely on race, color, national origin, religion, sex, disability, or occupation.

(B) A member of the General Assembly, when he, an individual with whom he is associated, or a business with which he is associated represents a client for compensation as permitted by subsection (A)(2)(c), must file within his annual statement of economic interests a listing of fees earned, services rendered, names of persons represented, and the nature of contacts made with the governmental entities.

(C) A member of the General Assembly may not vote on the section of that year's general appropriation bill relating to a particular agency or commission if the member, an individual with whom he is associated, or a business with which he is associated has represented any client before that agency or commission as permitted by subsection (A)(2)(c) within one year prior to such vote. This subsection does not prohibit a member from voting on other sections of the general appropriation bill or from voting on the general appropriation bill as a whole.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1993 Act No 181, Sections 70, 71, eff July 1, 1995; 1995 Act No. 6, Sections 22, 23, effective upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 1995 Act No. 6, Section 24, eff July 1, 1995 (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 2007 Act No. 10, Sections 1 to 3, eff April 12, 2007.



SECTION 8-13-745. Paid representation of clients and contracting by member of General Assembly or associate in particular situations.

(A) No member of the General Assembly or an individual with whom he is associated or business with which he is associated may represent a client for a fee in a contested case, as defined in Section 1-23-310, before an agency, a commission, board, department, or other entity if the member of the General Assembly has voted in the election, appointment, recommendation, or confirmation of a member of the governing body of the agency, board, department, or other entity within the twelve preceding months.

(B) Notwithstanding any other provision of law, after the effective date of this section, no member of the General Assembly or any individual with whom he is associated or business with which he is associated may represent a client for a fee in a contested case, as defined in Section 1-23-310, before an agency, a commission, board, department, or other entity elected, appointed, recommended, or confirmed by the House, the Senate, or the General Assembly if that member has voted on the section of that year's general appropriation bill or supplemental appropriation bill relating to that agency, commission, board, department, or other entity within one year from the date of the vote. This subsection does not prohibit a member from voting on other sections of the general appropriation bill or from voting on the general appropriation bill as a whole.

(C) Notwithstanding any other provision of law, after the effective date of this section, no member of the General Assembly or an individual with whom he is associated in partnership or a business, company, corporation, or partnership where his interest is greater than five percent may enter into any contract for goods or services with an agency, a commission, board, department, or other entity funded with general funds or other funds if the member has voted on the section of that year's appropriation bill relating to that agency, commission, board, department, or other entity within one year from the date of the vote. This subsection does not prohibit a member from voting on other sections of the appropriation bill or from voting on the general appropriation bill as a whole.

(D) The provisions of this section do not apply to any court in the unified judicial system.

(E) When a member of the General Assembly is required by law to appear because of his business interest as an owner or officer of the business or in his official capacity as a member of the General Assembly, this section does not apply.

(F) The provisions of subsections (A), (B), and (C) do not apply in the case of any vote or action taken by a member of the General Assembly prior to January 1, 1992.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-750. Employment, promotion, advancement, or discipline of family member of public official, member, or employee.

(A) No public official, public member, or public employee may cause the employment, appointment, promotion, transfer, or advancement of a family member to a state or local office or position in which the public official, public member, or public employee supervises or manages.

(B) A public official, public member, or public employee may not participate in an action relating to the discipline of the public official's, public member's, or public employee's family member.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-755. Restrictions on former public official, member, or employee serving as lobbyist or accepting employment in field of former service.

A former public official, former public member, or former public employee holding public office, membership, or employment on or after January 1, 1992, may not for a period of one year after terminating his public service or employment:

(1) serve as a lobbyist or represent clients before the agency or department on which he formerly served in a matter which he directly and substantially participated during his public service or employment; or

(2) accept employment if the employment:

(a) is from a person who is regulated by the agency or department on which the former public official, former public member, or former public employee served or was employed; and

(b) involves a matter in which the former public official, former public member, or former public employee directly and substantially participated during his public service or public employment.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-760. Employment by government contractor of former public official, member, or employee who was engaged in procurement.

Except as is permitted by regulations of the State Ethics Commission, it is a breach of ethical standards for a public official, public member, or public employee who is participating directly in procurement, as defined in Section 11-35-310(22), to resign and accept employment with a person contracting with the governmental body if the contract falls or would fall under the public official's, public member's, or public employee's official responsibilities.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-765. Use of government personnel or facilities for campaign purposes; government personnel permitted to work on campaigns on own time.

(A) No person may use government personnel, equipment, materials, or an office building in an election campaign. The provisions of this subsection do not apply to a public official's use of an official residence.

(B) A government, however, may rent or provide public facilities for political meetings and other campaign-related purposes if they are available on similar terms to all candidates and committees, as defined in Section 8-13-1300(6).

(C) This section does not prohibit government personnel, where not otherwise prohibited, from participating in election campaigns on their own time and on nongovernment premises.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-770. Members of General Assembly prohibited from serving on state boards and commissions; exceptions.

A member of the General Assembly may not serve in any capacity as a member of a state board or commission, except for the State Budget and Control Board, the Advisory Commission on Intergovernmental Relations, the Legislative Audit Council, the Legislative Council, the Legislative Information Systems, the Judicial Council, the Commission on Prosecution Coordination, the South Carolina Tobacco Community Development Board, the Tobacco Settlement Revenue Management Authority, the South Carolina Transportation Infrastructure Bank, the Commission on Indigent Defense, the South Carolina Research Authority, and the joint legislative committees.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1998 Act No. 419, Part II, Section 35D, eff July 1, 1998; 1999 Act No. 77, Section 3, eff June 11, 1999; 2000 Act No. 387, Part II, Section 69A.4, eff June 30, 2000; 2003 Act No. 76, Section 18, eff June 26, 2003; 2005 Act No. 103, Section 1, eff July 1, 2005; 2012 Act No. 209, Section 5, eff June 7, 2012.



SECTION 8-13-775. Public official, member, or employee with official function related to contracts not permitted to have economic interest in contracts.

A public official, public member, or public employee may not have an economic interest in a contract with the State or its political subdivisions if the public official, public member, or public employee is authorized to perform an official function relating to the contract. Official function means writing or preparing the contract specifications, acceptance of bids, award of the contract, or other action on the preparation or award of the contract. This section is not intended to infringe on or prohibit public employment contracts with this State or a political subdivision of this State nor does it prohibit the award of contracts awarded through a process of public notice and competitive bids if the public official, public member, or public employee has not performed an official function regarding the contract.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 25, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.



SECTION 8-13-780. Remedies for breaches of ethical standards by public officials, members, or employees.

(A) The provisions of this section are in addition to all other civil and administrative remedies against public officials, public members, or public employees which are provided by law.

(B) In addition to existing remedies for breach of the ethical standards of this chapter or regulations promulgated hereunder, the State Ethics Commission may impose an oral or written warning or reprimand.

(C) The value of anything received by a public official, public member, or public employee in breach of the ethical standards of this chapter or regulations promulgated hereunder is recoverable by the State or other governmental entity in an action by the Attorney General against a person benefitting from the violations.

(D) Before a public employee's employment or a public official's or public member's association with the governmental entity is terminated for a violation of the provisions of this chapter, notice and an opportunity for a hearing must be provided to the public official, public member, or public employee.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-785. Communication by elected official with state board or commission on behalf of constituent.

Nothing in Chapter 13 of Title 8 prevents an elected official from communicating with a board or commission member or employee, on behalf of a constituent relating to delays in obtaining a hearing, discourteous treatment, scheduling, or other matters not affecting the outcome of pending matters, provided that the elected official, an individual with whom the elected official is associated, or a business with which the elected official is associated is not representing the constituent for compensation.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 26, effective upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.



SECTION 8-13-790. Recovery of amounts received by official or employee in breach of ethical standards; recovery of kickbacks.

(A) The value of anything transferred or received in breach of the ethical standards of Articles 1 through 11 of this chapter or regulations promulgated under it by a public employee, public official, or a nonpublic employee or official may be recovered from the public employee, public official, or nonpublic employee or official.

(B) Upon a showing that a subcontractor made a kickback to a prime contractor or a higher tier subcontractor in connection with the award of a subcontract or order under it, it is conclusively presumed that the amount of the kickback was included in the price of the subcontract or order and ultimately borne by the State or governmental entity and is recoverable hereunder from the subcontractor making the kickback. Recovery from one offending party does not preclude recovery from other offending parties.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-795. Receipt of award, grant, or scholarship by public official or family member.

Nothing in Chapter 13 of Title 8 prevents a public official or a member of his immediate family from being awarded an award, a grant, or scholarship, or negatively reflects on a public official because of an award, a grant, or scholarship awarded to the public official or to a member of his immediate family on a competitive, objective basis if the public official has not wilfully contacted any person involved in the selection of the recipient, on behalf of the recipient, before the award.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-910. Candidates elected or consented to by General Assembly to file statements of economic interests; authority with whom to file.

(A) No person who is a candidate for public office which is filled by election by the General Assembly may be voted upon by the General Assembly until at least ten days following the date on which the candidate files a statement of economic interests as defined in this chapter with the Chairman of the Senate Ethics Committee and the Chairman of the House of Representatives Ethics Committee.

(B) No person who is appointed to an office which is filled with the advice and consent of the Senate or the General Assembly may be confirmed unless the appointment, when received by the Senate and/or the House, is accompanied by a current original copy of a statement of economic interests which has been filed with the appointing authority and is transmitted with the appointment and until at least ten days following the date on which the appointment, with the attached original economic interest statement, has been received by the Senate and/or the House.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1993 Act No. 183 Section 3, eff June 21, 1993; 1993 Act No. 181 Section 72, eff July 1, 1993.



SECTION 8-13-920. Report of campaign expenditures.

A person running for an office elected by the General Assembly must file a report with the Chairman of the Senate Ethics Committee and the Chairman of the House of Representatives Ethics Committee of money in excess of one hundred dollars spent by him or in his behalf in seeking the office. The report must include the period beginning with the time he first announces his intent to seek the office. The report must not include travel expenses or room and board while campaigning. Contributions made to members of the General Assembly during the period from announcement of intent to election date must be included. The report must be updated quarterly with an additional report filed five days before the election and the final report filed thirty days after the election. Persons soliciting votes on behalf of candidates must submit expenses in excess of one hundred dollars to the candidate which must be included on the candidate's report. A copy of all reports received by the Senate Ethics Committee and the House of Representatives Ethics Committee must be forwarded to the State Ethics Commission within two business days of receipt.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-930. Seeking or offering pledges of votes for candidates.

No candidate for an office elected by the General Assembly may seek directly the pledge of a member of the General Assembly's vote until the qualifications of all candidates for that office have been determined by the appropriate joint committee to review candidates for that office. No member of the General Assembly may offer a pledge until the qualifications of all candidates for that office have been determined by the appropriate joint committee to review candidates for that office.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-935. Public Service Commission election requirements; violations and penalties.

(A) No candidate for or person intending to become a candidate for the Public Service Commission may seek, directly or indirectly, the pledge of a member of the General Assembly's vote or contact, directly or indirectly, a member of the General Assembly regarding screening for the Public Service Commission, until: (1) the qualifications of all candidates for that office have been determined by the State Regulation of Public Utilities Review Committee, and (2) the review committee has formally released its report as to the qualifications of all candidates for the office to the General Assembly. For purposes of this section, "indirectly seeking a pledge" means the candidate, or someone acting on behalf of and at the request of the candidate, requests a person to contact a member of the General Assembly on behalf of the candidate before nominations are formally made by the review committee. The prohibitions of this section do not extend to an announcement of candidacy by the candidate or statement by the candidate detailing the candidate's qualifications.

(B) No member of the General Assembly may offer his pledge until: (1) the qualifications of all candidates for the Public Service Commission have been determined by the State Regulation of Public Utilities Review Committee, and (2) the review committee has formally released its report as to the qualifications of its nominees to the General Assembly. The formal release of the report of qualifications must occur no earlier than forty-eight hours after the names of nominees have been initially released to members of the General Assembly.

(C) No member of the General Assembly may trade anything of value, including pledges to vote for legislation or for other candidates, in exchange for another member's pledge to vote for a candidate for the Public Service Commission.

(D)(1) Violations of this section may be considered by the State Regulation of Public Utilities Review Committee when it considers the candidate's qualifications.

(2) Violations of this section by members of the General Assembly must be reported by the review committee to the House or Senate Ethics Committee, as may be applicable.

(3) Violations of this section by incumbent commissioners seeking reelection must be reported by the Public Service Commission to the State Ethics Commission.

A violation of this section is a misdemeanor and, upon conviction, the violator must be fined not more than one thousand dollars or imprisoned not more than ninety days. Cases tried under this section may not be transferred from general sessions court pursuant to Section 22-3-545.

HISTORY: 2004 Act No. 175, Section 2, eff February 18, 2004.



SECTION 8-13-1110. Persons required to file statement of economic interests.

(A) No public official, regardless of compensation, and no public member or public employee as designated in subsection (B) may take the oath of office or enter upon his official responsibilities unless he has filed a statement of economic interests in accordance with the provisions of this chapter with the appropriate supervisory office. If a public official, public member, or public employee referred to in this section has no economic interests to disclose, he shall nevertheless file a statement of inactivity to that effect with the appropriate supervisory office. All disclosure statements are matters of public record open to inspection upon request.

(B) Each of the following public officials, public members, and public employees must file a statement of economic interests with the appropriate supervisory office, unless otherwise provided:

(1) a person appointed to fill the unexpired term of an elective office;

(2) a salaried member of a state board, commission, or agency;

(3) the chief administrative official or employee and the deputy or assistant administrative official or employee or director of a division, institution, or facility of any agency or department of state government;

(4) the city administrator, city manager, or chief municipal administrative official or employee, by whatever title;

(5) the county manager, county administrator, county supervisor, or chief county administrative official or employee, by whatever title;

(6) the chief administrative official or employee of each political subdivision including, but not limited to, school districts, libraries, regional planning councils, airport commissions, hospitals, community action agencies, water and sewer districts, and development commissions;

(7) a school district and county superintendent of education;

(8) a school district board member and a county board of education member;

(9) the chief finance official or employee and the chief purchasing official or employee of each agency, institution, or facility of state government, and of each county, municipality, or other political subdivision including, but not limited to, those named in item (6);

(10) a public official;

(11) a public member who serves on a state board, commission, or council; and

(12) Department of Transportation District Engineering Administrators.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 27, effective upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 2007 Act No. 114, Section 4, eff June 27, 2007.



SECTION 8-13-1120. Contents of statement of economic interests.

(A) A statement of economic interests filed pursuant to Section 8-13-1110 must be on forms prescribed by the State Ethics Commission and must contain full and complete information concerning:

(1) the name, business or government address, and workplace telephone number of the filer;

(2) the source, type, and amount or value of income, not to include tax refunds, of substantial monetary value received from a governmental entity by the filer or a member of the filer's immediate family during the reporting period;

(3)(a) the description, value, and location of all real property owned and options to purchase real property during the reporting period by a filer or a member of the filer's immediate family if:

(i) there have been any public improvements of more than two hundred dollars on or adjacent to the real property within the reporting period and the public improvements are known to the filer; or

(ii) the interest can reasonably be expected to be the subject of a conflict of interest; or

(b) if a sale, lease, or rental of personal or real property is to a state, county, or municipal instrumentality of government, a copy of the contract, lease, or rental agreement must be attached to the statement of economic interests;

(4) the name of each organization which paid for or reimbursed actual expenses of the filer for speaking before a public or private group, the amount of such payment or reimbursement, and the purpose, date, and location of the speaking engagement;

(5) the identity of every business or entity in which the filer or a member of the filer's immediate family held or controlled, in the aggregate, securities or interests constituting five percent or more of the total issued and outstanding securities and interests which constitute a value of one hundred thousand dollars or more;

(6)(a) a listing by name and address of each creditor to whom the filer or member of the filer's immediate family owed a debt in excess of five hundred dollars at any time during the reporting period, if the creditor is subject to regulation by the filer or is seeking or has sought a business or financial arrangement with the filer's agency or department other than for a credit card or retail installment contract, and the original amount of the debt and amount outstanding unless:

(i) the debt is promised or loaned by a bank, savings and loan, or other licensed financial institution which loans money in the ordinary course of its business and on terms and interest rates generally available to a member of the general public without regard to status as a public official, public member, or public employee; or

(ii) the debt is promised or loaned by an individual's family member if the person who promises or makes the loan is not acting as the agent or intermediary for someone other than a person named in this subitem; and

(b) the rate of interest charged the filer or a member of the filer's immediate family for a debt required to be reported in (a);

If a discharge of a debt required to be reported in (a) has been made, the date of the transaction must be shown.

(7) the name of any lobbyist, as defined in Section 2-17-10(13) who is:

(a) an immediate family member of the filer;

(b) an individual with whom or business with which the filer or a member of the filer's immediate family is associated;

(8) if a public official, public member, or public employee receives compensation from an individual or business which contracts with the governmental entity with which the public official, public member, or public employee serves or is employed, the public official, public member, or public employee must report the name and address of that individual or business and the amount of compensation paid to the public official, public member, or public employee by that individual or business;

(9) the source and a brief description of any gifts, including transportation, lodging, food, or entertainment received during the preceding calendar year from:

(a) a person, if there is reason to believe the donor would not give the gift, gratuity, or favor but for the official's or employee's office or position; or

(b) a person, or from an officer or director of a person, if the public official or public employee has reason to believe the person:

(i) has or is seeking to obtain contractual or other business or financial relationship with the official's or employee's agency; or

(ii) conducts operations or activities which are regulated by the official's or employee's agency if the value of the gift is twenty-five dollars or more in a day or if the value totals, in the aggregate, two hundred dollars or more in a calendar year.

(B) This article does not require the disclosure of economic interests information concerning:

(1) a spouse separated pursuant to a court order from the public official, public member, or public employee;

(2) a former spouse;

(3) a campaign contribution that is permitted and reported under Article 13 of this chapter; or

(4) matters determined to require confidentiality pursuant to Section 2-17-90(E).

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Sections 28, 29, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.



SECTION 8-13-1125. Exception to reporting requirement for events to which entire legislative body invited.

Notwithstanding Sections 2-17-90(C) and 8-13-710, the reporting requirement of Section 8-13-1120(A)(9) does not apply to an event to which a member of the General Assembly is invited by a lobbyist's principal, regardless of whether or not the member attended the event, if the invitation was extended to the entire membership of the House, Senate, or General Assembly, and the invitation was accepted by the House or Senate Invitations Committee pursuant to House or Senate rules.

HISTORY: 1995 Act No. 6, Section 30, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.



SECTION 8-13-1127. Legislative invitations committees to keep records of invitations accepted; public inspection.

The House and Senate Invitations Committees shall keep an updated list of invitations accepted by the body. The list must be available for public inspection during regular business hours.

HISTORY: 1995 Act No. 6, Section 31, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.



SECTION 8-13-1130. Report on names of, and purchases by, lobbyists.

In addition to the statement of economic interests required pursuant to Section 8-13-1110, a person required to file the statement shall further report to the appropriate supervisory office the name of any person he knows to be a lobbyist as defined in Section 2-17-10(13) or a lobbyist's principal as defined in Section 2-17-10(14) and knows that the lobbyist or lobbyist's principal has in the previous calendar year purchased from the filer, a member of the filer's immediate family, an individual with whom the filer is associated, or a business with which the filer is associated, goods or services in an amount in excess of two hundred dollars.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1140. Filing of updated statement.

A person required to file a statement of economic interests under this chapter annually shall file, pursuant to Section 8-13-365, an updated statement for the previous calendar year, no later than noon on March thirtieth of each calendar year. If the person has filed the description by name, amount, and schedule of payments of a continuing arrangement relating to an item required to be reported under this article, an updating statement need not be filed for each payment under the continuing arrangement, but only if the arrangement is terminated or altered.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2013 Act No. 61, Section 8, eff July 3, 2013.



SECTION 8-13-1150. Filing of statement by certain consultants.

A consultant must file a statement for the previous calendar year with the appropriate supervisory office no later than twenty-one days after entering into a contractual relationship with the State or a political subdivision of the State and must file an update within ten days from the date the consultant knows or should have known that new economic interests in an entity have arisen in which the consultant or a member of the consultant's immediate family has economic interests:

(1) where the entity's bid was evaluated by the consultant and who was subsequently awarded the contract by the State, county, municipality, or a political subdivision of any of these entities that contracted with the consultant; or

(2) where the entity was awarded a contract by the consultant.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 32, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.



SECTION 8-13-1160. Forwarding of copies of statement to State Ethics Commission and filing person's county of residence.

(A) The Senate Ethics Committee and the House of Representatives Ethics Committee must forward a copy of each statement filed with it to the State Ethics Commission within five business days of receipt.

(B) Within five business days of receipt, a copy of all statements of economic interests received by the State Ethics Commission must be forwarded to the clerk of court in the county of residence of the filing official or employee.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 33, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.



SECTION 8-13-1170. Technical violations of disclosure requirements; extensions of time for filing statements.

(A) The appropriate supervisory office may, in its discretion, determine that errors or omissions on statements of economic interests are inadvertent and unintentional and not an effort to violate a requirement of this chapter and may be handled as technical violations not subject to the provisions of this chapter pertaining to ethical violations. Technical violations must remain confidential unless requested to be made public by the public official, public member, or public employee filing the statement. In lieu of all other penalties, the appropriate supervisory office may assess a technical violations penalty not exceeding fifty dollars.

(B) The appropriate supervisory office may grant a reasonable extension of time for filing a statement of economic interests. The extension may not exceed thirty days except in cases of illness or incapacitation.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1180. Soliciting of contributions by elective official or agent from employees; favoritism by public official or employee towards employees making contributions.

(A) An elective official or the elective official's agent may not knowingly solicit a contribution from an employee in the elective official's area of official responsibility.

(B) A public official or public employee may not provide an advantage or disadvantage to a public employee or applicant for public employment concerning employment, conditions of employment, or application for employment based on the employee's or applicant's contribution, promise to contribute, or failure to contribute to a candidate, a political party, as defined in Section 8-13-1300(26) or a committee, as defined in Section 8-13-1300(6).

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1300. Definitions.

As used in this article:

(1) "Appropriate supervisory office" means:

(a) the State Ethics Commission for all candidates for public office in this State except for members or staff, including staff elected to serve as officers of or candidates for the office of State Senator or State Representative;

(b) the Senate Ethics Committee for members or staff, including staff elected to serve as officers, of or candidates for the office of State Senator, and the House of Representatives Ethics Committee for members or staff, including staff elected to serve as officers, of or candidates for the office of State Representative;

(c) the State Ethics Commission for all committees, except legislative caucus committees, supporting or opposing a ballot measure or supporting or opposing a candidate;

(d) the Senate Ethics Committee for all legislative caucus committees and legislative special interest caucuses affiliated with the Senate, the House of Representatives Ethics Committee for all legislative caucus committees and legislative special interest caucuses affiliated with the House of Representatives, and both ethics committees for all legislative caucus committees and legislative special interest caucuses affiliated with both houses.

(2) "Ballot measure" means a referendum, proposition, or measure submitted to voters for their approval.

(3) "Business" means a corporation, partnership, proprietorship, firm, an enterprise, a franchise, an association, organization, or a self-employed individual.

(4) "Candidate" means: (a) a person who seeks appointment, nomination for election, or election to a statewide or local office, or authorizes or knowingly permits the collection or disbursement of money for the promotion of his candidacy or election; (b) a person who is exploring whether or not to seek election at the state or local level; or (c) a person on whose behalf write-in votes are solicited if the person has knowledge of such solicitation. "Candidate" does not include a candidate within the meaning of Section 431(b) of the Federal Election Campaign Act of 1976.

(5) "Charitable organization" means an organization described in Title 26, Section 170(c) of the United States Code as it currently exists or as it may be amended.

(6) "Committee" means an association, a club, an organization, or a group of persons which, to influence the outcome of an elective office, receives contributions or makes expenditures in excess of five hundred dollars in the aggregate during an election cycle. It also means a person who, to influence the outcome of an elective office, makes:

(a) contributions aggregating at least twenty-five thousand dollars during an election cycle to or at the request of a candidate or a committee, or a combination of them; or

(b) independent expenditures aggregating five hundred dollars or more during an election cycle for the election or defeat of a candidate.

"Committee" includes a party committee, a legislative caucus committee, a noncandidate committee, or a committee that is not a campaign committee for a candidate but that is organized for the purpose of influencing an election.

(7) "Contribution" means a gift, subscription, loan, guarantee upon which collection is made, forgiveness of a loan, an advance, in-kind contribution or expenditure, a deposit of money, or anything of value made to a candidate or committee to influence an election; or payment or compensation for the personal service of another person which is rendered for any purpose to a candidate or committee without charge, whether any of the above are made or offered directly or indirectly. "Contribution" does not include (a) volunteer personal services on behalf of a candidate or committee for which the volunteer or any person acting on behalf of or instead of the volunteer receives no compensation either in cash or in-kind, directly or indirectly, from any source; or (b) a gift, subscription, loan, guarantee upon which collection is made, forgiveness of a loan, an advance, in-kind contribution or expenditure, a deposit of money, or anything of value made to a committee, other than a candidate committee, and is used to pay for communications made not more than forty-five days before the election to influence the outcome of an elective office as defined in Section 8-13-1300(31)(c). These funds must be deposited in an account separate from a campaign account as required in Section 8-13-1312.

(8) "Corporation" means an entity organized in the corporate form under federal law or the laws of any state.

(9) "Election" means:

(a) a general, special, primary, or runoff election;

(b) a convention or caucus of a political party held to nominate a candidate; or

(c) the election of delegates to a constitutional convention for proposing amendments to the Constitution of the United States or the Constitution of this State.

(10) "Election cycle" means the period of a term of office beginning on the day after the general election for the office, up to and including the following general election for the same office, including a primary, special primary, or special election; however, the contribution limits under Sections 8-13-1314 and 8-13-1316 apply only to elections occurring on or after January 1, 1992, and are for each primary, runoff, or special election in which a candidate has opposition and for each general election. If the candidate remains unopposed during an election cycle, one contribution limit shall apply.

(11) "Elective office" means an office at the state, county, municipal or political subdivision level. For the purposes of this article, the term 'elective office' does not include an office under the unified judicial system except for purposes of campaign practices, campaign disclosure, and disclosure of economic interests. "Elective office" includes the office of probate judge.

(12) "Expenditure" means a purchase, payment, loan, forgiveness of a loan, an advance, in-kind contribution or expenditure, a deposit, transfer of funds, gift of money, or anything of value for any purpose.

(13) "Expenditures incurred" means an amount owed to a creditor for purchase of delivered goods or completed services.

(14) "Family member" means an individual who is:

(a) the spouse, parent, brother, sister, child, mother-in-law, father-in-law, son-in-law, daughter-in-law, grandparent, or grandchild; or

(b) a member of the individual's immediate family.

(15) "Gift" means anything of value, including entertainment, food, beverage, travel, and lodging given for pay to a public official or public employee to the extent that consideration of equal or greater value is not received. A gift includes a rebate or discount on the price of anything of value unless it is made in the ordinary course of business without regard to that person's status. A gift does not include campaign contributions accepted pursuant to this article.

(16) "Immediate family" means:

(a) a child residing in a candidate's, public official's, public member's, or public employee's household;

(b) a spouse of a candidate, public official, public member, or public employee; or

(c) an individual claimed by the candidate, public official, public member, or public employee or the candidate's, public official's, public member's, or public employee's spouse as a dependent for income tax purposes.

(17) "Independent expenditure" means:

(a) an expenditure made directly or indirectly by a person to advocate the election or defeat of a clearly identified candidate or ballot measure; and

(b) when taken as a whole and in context, the expenditure made by a person to influence the outcome of an elective office or ballot measure but which is not:

(i) made to;

(ii) controlled by;

(iii) coordinated with;

(iv) requested by; or

(v) made upon consultation with a candidate or an agent of a candidate; or a committee or agent of a committee; or a ballot measure committee or an agent of a ballot measure committee.

Expenditures by party committees or expenditures by legislative caucus committees based upon party affiliation are considered to be controlled by, coordinated with, requested by, or made upon consultation with a candidate or an agent of a candidate.

(18) "Individual" means one human being.

(19) "Individual with whom he is associated" means an individual with whom the person or a member of his immediate family mutually has an interest in a business of which the person or a member of his immediate family is a director, an officer, owner, employee, a compensated agent, or holder of stock worth one hundred thousand dollars or more at fair market value and which constitutes five percent or more of the total outstanding stock of any class.

(20) "In-kind contribution or expenditure" means goods or services which are provided to or by a person at no charge or for less than their fair market value.

(21) "Legislative caucus committee" means:

(a) a committee of either house of the General Assembly controlled by the caucus of a political party or a caucus based upon racial or ethnic affinity, or gender; however, each house may establish only one committee for each political, racial, ethnic, or gender-based affinity;

(b) a party or group of either house of the General Assembly based upon racial or ethnic affinity, or gender;

(c) "legislative caucus committee" does not include a "legislative special interest caucus" as defined in Section 2-17-10(21).

(22) "Loan" means a transfer of money, property, guarantee, or anything of value in exchange for an obligation, conditional or not, to repay in whole or in part.

(23) "Noncandidate committee" means a committee that is not a campaign committee for a candidate but is organized to influence an election or to support or oppose a candidate or public official, which receives contributions or makes expenditures in excess of five hundred dollars in the aggregate during an election cycle. "Noncandidate committee" does not include political action committees that contribute solely to federal campaigns.

(24) "Party committee" means a committee established by a political party.

(25) "Person" means an individual, a proprietorship, firm, partnership, joint venture, joint stock company, syndicate, business trust, an estate, a company, committee, an association, a corporation, club, labor organization, or any other organization or group of persons acting in concert.

(26) "Political party" means an association, a committee, or an organization which nominates a candidate whose name appears on the election ballot as the candidate of that association, committee, or organization.

(27) "Public employee" means a person employed by the State, a county, a municipality, or a political subdivision thereof.

(28) "Public official" means an elected or appointed official of the State, a county, a municipality or a political subdivision thereof, including candidates for the office. However, "public official" does not mean a member of the judiciary except for purposes of campaign financing. A probate judge is considered a public official and must meet the requirements of this article.

(29) "Statewide office" means an elective office other than a federal office eligible to be voted upon by all electors of the State.

(30) "Transfer" means the movement or exchange of funds or anything of value between committees and candidates except the disposition of surplus funds or material assets by a candidate to a party committee, as provided in this article.

(31) "Influence the outcome of an elective office" means:

(a) expressly advocating the election or defeat of a clearly identified candidate using words including or substantially similar to "vote for", "elect", "cast your ballot for", "Smith for Governor", "vote against", " defeat", or "reject";

(b) communicating campaign slogans or individual words that, taken in context, have no other reasonable meaning other than to urge the election or defeat of a clearly identified candidate including or substantially similar to slogans or words such as "Smith's the One", "Jones 2000", "Smith/Jones", "Jones!", or "Smith-A man for the People!"; or

(c) any communication made, not more than forty-five days before an election, which promotes or supports a candidate or attacks or opposes a candidate, regardless of whether the communication expressly advocates a vote for or against a candidate. For purposes of this paragraph, "communication" means (i) any paid advertisement or purchased program time broadcast over television or radio; (ii) any paid message conveyed through telephone banks, direct mail, or electronic mail; or (iii) any paid advertisement that costs more than five thousand dollars that is conveyed through a communication medium other than those set forth in subsections (i) or (ii) of this paragraph. "Communication" does not include news, commentary, or editorial programming or article, or communication to an organization's own members.

(32) "Ballot measure committee" means:

(a) an association, club, an organization, or a group of persons which, to influence the outcome of a ballot measure, receives contributions or makes expenditures in excess of two thousand five hundred dollars in the aggregate during an election cycle;

(b) a person, other than an individual, who, to influence the outcome of a ballot measure, makes contributions aggregating at least fifty thousand dollars during an election cycle to or at the request of a ballot measure committee; or

(c) a person, other than an individual, who, to influence the outcome of a ballot measure, makes independent expenditures aggregating two thousand five hundred dollars or more during an election cycle.

(33) "Coordinated with" means discussion or negotiation between a candidate or a candidate's agent and:

(a) a person;

(b) an agent of a person;

(c) any other agent of a candidate; or

(d) any combination of these concerning, but not limited to, a political communication's:

(1) contents, including the specific wording of print, broadcast, or telephone communications; appearance of print or broadcast communications; the message or theme of print or broadcast communications;

(2) timing, including the proximity to general or primary elections, proximity to other political communications, and proximity to other campaign events;

(3) location, including the proximity to other political communications, or geographical targeting, or both;

(4) mode, including the medium (phone, broadcast, print, etc.) of the communication;

(5) intended audience, including the demographic or political targeting, or geographical targeting; and

(6) volume, including the amount, frequency, or size of the political communication.

(34) "Operation expenses" means expenditures for salaries and/or fringe benefits for part-time, full-time, temporary and/or contract employees; meeting expenses, travel, utilities, communications and/or communications equipment whether leased or purchased, printing or printing services, postage, food and/or beverage, advertising, consulting services, and/or any other expenditures which are not an authorized contribution to a candidate, committee, or ballot measure committee.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Sections 34-38, effective upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 2003 Act No. 76, Section 22, eff June 26, 2003; 2003 Act No. 76, Sections 19 to 21, 23 to 27, 54, eff November 3, 2004; 2006 Act No. 344, Sections 3, 4, eff May 31, 2006; 2008 Act No. 245, Section 3, eff May 29, 2008.



SECTION 8-13-1302. Maintenance of records of contributions, contributors, and expenditures.

(A) A candidate, committee, or ballot measure committee must maintain and preserve an account of:

(1) the total amount of contributions accepted by the candidate, committee, or ballot measure committee;

(2) the name and address of each person making a contribution and the amount and date of receipt of each contribution;

(3) the total amount of expenditures made by or on behalf of the candidate, committee, or ballot measure committee;

(4) the name and address of each person to whom an expenditure is made including the date, amount, purpose, and beneficiary of the expenditure;

(5) all receipted bills, canceled checks, or other proof of payment for each expenditure; and

(6) the occupation of each person making a contribution.

(B) The candidate, committee, or ballot measure committee must maintain and preserve all receipted bills and accounts required by this article for four years.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 28, eff November 3, 2004.



SECTION 8-13-1304. Committees receiving and spending funds to influence elections required to file statement of organization.

(A) A committee, except an out-of-state committee, which receives or expends more than five hundred dollars in the aggregate during an election cycle to influence the outcome of an elective office must file a statement of organization with the State Ethics Commission no later than five days after receiving the contribution or making the expenditure. An out-of-state committee which expends more than five hundred dollars in the aggregate during an election cycle to influence the outcome of an elective office must file a statement of organization with the State Ethics Commission no later than five days after making the expenditure.

(B) A ballot measure committee, except an out-of-state ballot measure committee, which receives or expends more than two thousand five hundred dollars in the aggregate during an election cycle to influence the outcome of a ballot measure must file a statement of organization with the State Ethics Commission no later than five days after receiving the contribution or making the expenditure. An out-of-state ballot measure committee which expends more than two thousand five hundred dollars in the aggregate during an election cycle to influence the outcome of a ballot measure must file a statement of organization with the State Ethics Commission no later than five days after making the expenditure.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 29, eff November 3, 2004.



SECTION 8-13-1306. Contents of statement of organization.

(A) The statement of organization of a committee or a ballot measure committee must include:

(1) the full name of the committee or ballot measure committee;

(2) the complete address and telephone number of the committee or ballot measure committee;

(3) the date the committee or ballot measure committee was organized;

(4) a summary of the purpose of the committee or ballot measure committee;

(5) the name and address of a corporation or an organization that sponsors the committee or ballot measure committee or is affiliated with the committee or ballot measure committee. If the committee or ballot measure committee is not sponsored by or affiliated with a corporation or an organization, the committee or ballot measure committee must specify the trade, profession, or primary interest of contributors to the committee or ballot measure committee;

(6) the name and address of affiliated committees, as defined in Section 8-13-1331;

(7) the full name, address, telephone number, occupation, and principal place of business of the chairman and treasurer of the committee or ballot measure committee;

(8) the full name, address, telephone number, occupation, and principal place of business of the custodian of the books and accounts, if the custodian is not one of the designated officers;

(9) the full name and address of the depository in which the committee or ballot measure committee maintains its campaign account and the number of the account; and

(10) a certification of the statement by the chairman and the treasurer.

(B) The name of the committee or ballot measure committee designated on the statement of organization must incorporate the full name of the sponsoring entity, if any. An acronym or abbreviation may be used in other communications if the acronym or abbreviation commonly is known or clearly recognized by the general public.

(C) The chairman must notify the State Ethics Commission in writing of a change in information previously reported in a statement of organization no later than ten business days after the change.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 30, eff June 26, 2003; 2008 Act No. 245, Section 6, eff May 29, 2008.



SECTION 8-13-1308. Filing of certified campaign reports by candidates and committees.

(A) Upon the receipt or expenditure of campaign contributions or the making of independent expenditures totaling an accumulated aggregate of five hundred dollars or more, a candidate or committee required to file a statement of organization pursuant to Section 8-13-1304(A) must file an initial certified campaign report within ten days of these initial receipts or expenditures. However, a candidate who does not receive or expend campaign contributions totaling an accumulated aggregate of five hundred dollars or more must file an initial certified campaign report fifteen days before an election.

(B) Following the filing of an initial certified campaign report, additional certified campaign reports must be filed within ten days following the end of each calendar quarter in which contributions are received or expenditures are made, whether before or after an election until the campaign account undergoes final disbursement pursuant to the provisions of Section 8-13-1370.

(C) Campaign reports filed by a candidate must be certified by the candidate. Campaign reports filed by a committee must be certified by a duly authorized officer of the committee.

(D)(1) At least fifteen days before an election, a certified campaign report must be filed showing contributions of more than one hundred dollars and expenditures to or by the candidate or committee for the period ending twenty days before the election. The candidate or committee must maintain a current list during the period before the election commencing at the beginning of the calendar quarter of the election of all contributions of more than one hundred dollars and expenditures. The list must be open to public inspection upon request.

(2) A committee immediately shall file a campaign report listing expenditures if it makes an independent expenditure or an incurred expenditure within the calendar quarter in which the election is conducted or twenty days before the election, whichever period of time is greater, in excess of:

(a) ten thousand dollars in the case of a candidate for statewide office; or

(b) two thousand dollars in the case of a candidate for any other office.

(3) In the event of a runoff election, candidates or committees are not required to file another campaign report in addition to the reports already required under this section. However, records must remain open to public inspection upon request between the election and the runoff.

(E) Notwithstanding the provisions of subsections (B) and (D), if a pre-election campaign report provided for in subsection (D) is required to be filed within thirty days of the end of the prior quarter, a candidate or committee must combine the quarterly report provided for in subsection (B) and the pre-election report and file the combined report subject to the provisions of subsection (D) no later than fifteen days before the election.

(F) Certified campaign reports detailing campaign contributions and expenditures must contain:

(1) the total of contributions accepted by the candidate or committee;

(2) the name and address of each person making a contribution of more than one hundred dollars and the amount and date of receipt of each contribution;

(3) the total expenditures made by or on behalf of the candidate or committee;

(4) the name and address of each person to whom an expenditure is made from campaign funds, including the date, amount, purpose, and beneficiary of the expenditure.

(G) Notwithstanding any other reporting requirements in this chapter, a political party, legislative caucus committee, and a party committee must file a certified campaign report upon the receipt of anything of value which totals in the aggregate five hundred dollars or more. For purposes of this section, "anything of value" includes contributions received which may be used for the payment of operation expenses of a political party, legislative caucus committee, or a party committee. A political party also must comply with the reporting requirements of subsections (B), (C), and (F) of Section 8-13-1308 in the same manner as a candidate or committee.

(H) A committee that solicits contributions pursuant to Section 8-13-1331 must certify compliance with that section on a form prescribed by the State Ethics Commission.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 39, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 2003 Act No. 76, Sections 31 to 34, eff November 3, 2004; 2008 Act No. 245, Section 7, eff May 29, 2008.



SECTION 8-13-1309. Certified campaign reports; filing; contents.

(A) Upon the receipt or expenditure of campaign contributions or the making of independent expenditures totaling, in an accumulated aggregate, two thousand five hundred dollars or more, a ballot measure committee required to file a statement of organization pursuant to Section 8-13-1304(B) must file an initial certified campaign report within ten days of these initial receipts or expenditures.

(B) Following the filing of an initial certified campaign report, additional certified campaign reports must be filed within ten days following the end of each calendar quarter in which contributions are received or expenditures are made, whether before or after a ballot measure election until the campaign account undergoes final disbursement pursuant to the provisions of Section 8-13-1370(C).

(C) At least fifteen days before a ballot measure election, a certified campaign report must be filed showing contributions of more than one hundred dollars and expenditures to or by the ballot measure committee for the period ending twenty days before the ballot measure election. The ballot measure committee must maintain a current list during the period before the ballot measure election commencing at the beginning of the calendar quarter of the election of all contributions of more than one hundred dollars. The list must be open to public inspection upon request.

(D) Notwithstanding the provisions of subsections (B) and (C), if a pre-election campaign report provided for in subsection (C) is required to be filed within thirty days of the end of the prior quarter, a ballot measure committee must combine the quarterly report provided for in subsection (B) and the pre-election report and file the combined report subject to the provisions of subsection (C) no later than fifteen days before the ballot measure election.

(E) Certified campaign reports detailing campaign contributions and expenditures must contain:

(1) the total amount of contributions accepted by the ballot measure committee;

(2) the name and address of each person making a contribution of more than one hundred dollars and the amount and date of receipt of each contribution;

(3) the total amount of expenditures made by or on behalf of the ballot measure committee; and

(4) the name and address of each person to whom an expenditure is made from campaign funds, including the date, amount, purpose, and beneficiary of the expenditure.

HISTORY: 2003 Act No. 76, Section 35, eff November 3, 2004.



SECTION 8-13-1310. Recipients of certified campaign reports and copies thereof; State Ethics Commission review.

(A) All persons required to file certified campaign reports pursuant to the provisions of this article must file those reports with the appropriate supervisory office.

(B) The Ethics Committees of the Senate and the House of Representatives must forward a copy of each statement filed with them to the State Ethics Commission within five business days of receipt.

(C) Within five days of receipt, a copy of all campaign reports received by the State Ethics Commission must be forwarded to the clerk of court in the county of residence of the person required to file.

(D) As provided in Section 8-13-1372, the State Ethics Commission must review all statements for inadvertent and unintentional errors or omissions.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Sections 40, 41, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 2003 Act No. 76, Section 36, eff June 26, 2003.



SECTION 8-13-1312. Campaign bank accounts.

Except as is required for the separation of funds and expenditures under the provisions of Section 8-13-1300(7), a candidate shall not establish more than one campaign checking account and one campaign savings account for each office sought, and a committee shall not establish more than one checking account and one savings account unless federal or state law requires additional accounts. For purposes of this article, certificates of deposit or other interest bearing instruments are not considered separate accounts. A candidate's accounts must be established in a financial institution that conducts business within the State and in an office located within the State that conducts business with the general public. The candidate or a duly authorized officer of a committee must maintain the accounts in the name of the candidate or committee. An acronym must not be used in the case of a candidate's accounts. An acronym or abbreviation may be used in the case of a committee's accounts if the acronym or abbreviation commonly is known or clearly recognized by the general public. Except as otherwise provided under Section 8-13-1348(C), expenses paid on behalf of a candidate or committee must be drawn from the campaign account and issued on a check signed by the candidate or a duly authorized officer of a committee. All contributions received by the candidate or committee, directly or indirectly, must be deposited in the campaign account by the candidate or committee within ten days after receipt. All contributions received by an agent of a candidate or committee must be forwarded to the candidate or committee not later than five days after receipt. A contribution must not be deposited until the candidate or committee receives information regarding the name and address of the contributor. If the name and address cannot be determined within seven days after receipt, the contribution must be remitted to the Children's Trust Fund.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 37, eff November 3, 2004.



SECTION 8-13-1314. Campaign contribution limits and restrictions.

(A) Within an election cycle, no candidate or anyone acting on his behalf shall solicit or accept, and no person shall give or offer to give to a candidate or person acting on the candidate's behalf:

(1) a contribution which exceeds:

(a) three thousand five hundred dollars in the case of a candidate for statewide office; or

(b) one thousand dollars in the case of a candidate for any other office;

(2) a cash contribution from an individual unless the cash contribution does not exceed twenty-five dollars and is accompanied by a record of the amount of the contribution and the name and address of the contributor;

(3) a contribution from, whether directly or indirectly, a registered lobbyist if that lobbyist engages in lobbying the public office or public body for which the candidate is seeking election;

(4) contributions for two elective offices simultaneously, except as provided in Section 8-13-1318.

(B) The restrictions on contributions in subsections (A)(1) and (A)(2) do not apply to a candidate making a contribution to his own campaign.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 38, eff November 3, 2004.



SECTION 8-13-1316. Restrictions on campaign contributions received from political parties; exception for multi-candidate promotions.

(A) Notwithstanding Section 8-13-1314(A)(1), within an election cycle, a candidate may not accept or receive contributions from a political party through its party committees or legislative caucus committees, and a political party through its party committees or legislative caucus committees may not give to a candidate contributions which total in the aggregate more than:

(1) fifty thousand dollars in the case of a candidate for statewide office; or

(2) five thousand dollars in the case of a candidate for any other office.

(B) The recipient of a contribution given in violation of subsection (A) may not keep the contribution, but within seven days must remit the contribution to the Children's Trust Fund.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 39, eff November 3, 2004.



SECTION 8-13-1318. Acceptance of contributions to retire campaign debt; limits; reporting requirements.

If a candidate has a debt from a campaign for an elective office, the candidate may accept contributions to retire the debt, even if the candidate accepts contributions for another elective office or the same elective office during a subsequent election cycle, as long as those contributions accepted to retire the debt are:

(1) within the contribution limits applicable to the last election in which the candidate sought the elective office for which the debt was incurred; and

(2) reported as provided in this article.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1320. Contributions within specified period after primary, special, or general election attributed to that primary or election.

For purposes of this article:

(1) A contribution made on or before the seventh day after a primary or primary runoff is attributed to the primary or primary runoff, respectively.

(2) A contribution made on or before the end of the quarter immediately following a general election or special election is attributed to the general election or special election, respectively.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1322. Dollar limits on contributions to committees.

(A) A person may not contribute to a committee and a committee may not accept from a person contributions aggregating more than three thousand five hundred dollars in a calendar year.

(B) A person may not contribute to a committee and a committee may not accept from a person a cash contribution unless the cash contribution does not exceed twenty-five dollars for each election and is accompanied by a record of the amount of the contribution and the name and address of the contributor.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1324. Anonymous campaign contributions.

(A) A person shall not make an anonymous contribution to a candidate, committee, or ballot measure committee, and a candidate, committee, or ballot measure committee shall not accept an anonymous contribution from an individual except at a ticketed event where food or beverages are served or where political merchandise is distributed and where the price of the ticket is twenty-five dollars or less and goes toward defraying the cost of food, beverages, or political merchandise in whole or in part.

(B) The recipient of an anonymous contribution given in violation of subsection (A) or the recipient of any other anonymous contribution shall not keep the contribution but within seven days must remit the contribution to the Children's Trust Fund.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 40, eff June 26, 2003.



SECTION 8-13-1326. Loans to candidates considered contributions; limitations; exceptions.

(A) A loan is considered a contribution from the maker or the guarantors of the loan and is subject to the contribution limitations of this article.

(B) A loan to a candidate must be by written agreement.

(C) The proceeds of a loan made to a candidate under the following conditions are not subject to the contribution limits of this article:

(1) by a commercial lending institution;

(2) in the regular course of business;

(3) on the same terms ordinarily available to members of the public; and

(4) secured or guaranteed upon which collection is not made.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1328. Limits on repayment of loans from candidate or family members to campaign.

(A) A candidate for statewide office or the candidate's family member must not be repaid, for a loan made to the candidate, more than twenty-five thousand dollars in the aggregate after the election.

(B) A candidate for an elective office other than those specified in subsection (A) or a family member of a candidate for an elective office other than those specified in subsection (A) must not be repaid, for a loan made to the candidate, more than ten thousand dollars in the aggregate after the election.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1330. Contributions by spouses or parent and child.

Contributions by each spouse are considered separate contributions and are not attributable to the other spouse. Contributions by unemancipated children under eighteen years of age are considered contributions by their parents. Fifty percent of the contributions are attributed to each parent, or in the case of a single custodial parent, the total amount is attributed to the custodial parent.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1331. Solicitation of contributions by corporations from shareholders, executive personnel, and certain related corporate entities.

Notwithstanding Section 8-13-1332(3), a corporation or committee of a corporation may solicit the shareholders and executive or administrative personnel of the corporation and its subsidiaries, branches, divisions, affiliates and their families. For purposes of this section, all committees established, financed, maintained, or controlled by the same corporation, including any direct or indirect parent, subsidiary, branch, or division thereof, are affiliated. With respect to a corporation or committee of a corporation that solicits contributions pursuant to this section, contributions made or received by affiliated committees are considered to be made or received by a single committee for purposes of contribution limits in Sections 8-13-1314 and 8-13-1322. A corporation or committee of a corporation that solicits contributions pursuant to this section must certify in the manner prescribed by Section 8-13-1308(H) that contributions made or received by the committee and its affiliated committees, if any, have complied with contribution limits in Sections 8-13-1314 and 8-13-1322 as if the committee and its affiliated committees, if any, were a single committee.

HISTORY: 2008 Act No. 245, Section 5, eff May 29, 2008.



SECTION 8-13-1332. Unlawful contributions and expenditures.

It is unlawful for:

(1) a committee or ballot measure committee to make a contribution or expenditure by using:

(a) anything of value secured by physical force, job discrimination, financial reprisals, or threat of the same;

(b) dues, fees, or other monies required as a condition of membership in a labor organization, or as a condition of employment; or

(c) monies obtained by the committee or the ballot measure committee in a commercial transaction;

(2) a person to solicit an employee for a contribution and fail to inform the employee of the political purposes of the committee or ballot measure committee and of the employee's right to refuse to contribute without any advantage or promise of an advantage conditioned upon making the contribution or reprisal or threat of reprisal related to the failure to make the contribution;

(3) a corporation or committee of a corporation to solicit contributions to the corporation or committee from a person other than its shareholders, directors, executive or administrative personnel, and their families, except as provided in Section 8-13-1333.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 41, eff June 26, 2003.



SECTION 8-13-1333. Soliciting contributions from the general public.

(A) Not-for-profit corporations and committees formed by not-for-profit corporations may solicit contributions from the general public.

(B) An organization or a committee of an organization may solicit contributions from the general public.

(C)(1) A legislative special interest caucus must not solicit contributions as defined in Section 8-13-100(9), however, it may solicit funds from the general public for the limited purpose of defraying mailing expenses, including cost of materials and postage, and for members of the legislative special interest caucus to attend regional and national conferences. Legislative special interest caucus members may attend a regional or national conference only if the conference is exclusively comprised of legislative special interest caucus counterparts and convenes for the purpose of interacting and exchanging ideas among caucus members and the conference is sponsored by a national organization with which the legislative special interest caucus is affiliated. Attendance at any conference is prohibited if the conference is sponsored by any lobbying group or extends an invitation to persons other than legislators. Under no circumstances may a legislative special interest caucus accept funds from a lobbyist. Each special interest caucus must submit a financial statement to the appropriate supervisory office by January first and July first of each year showing the total amount of funds received and total amount of funds paid out. It must also maintain the following records, for not less than four years, which must be available to the appropriate supervisory office for inspection:

(a) the total amount of funds received by the legislative special interest caucus;

(b) the name and address of each person or entity making a donation and the amount and date of receipt of each donation;

(c) all receipted bills, canceled checks, or other proof of payment for any expenses paid by the legislative special interest caucus.

(2) A legislative special interest caucus may not accept a gift, loan, or anything of value, except for funds permitted in subsection (C)(1) above.

HISTORY: 2003 Act No. 76, Section 42, eff June 26, 2003; 2006 Act No. 344, Section 5, eff May 31, 2006.



SECTION 8-13-1334. Certain solicitation of contributions by corporations and organizations from employees not unlawful.

Notwithstanding Section 8-13-1332, a corporation or organization and their committees may through biannual seminars or at the time of hiring nonexecutive and nonadministrative personnel provide educational materials to such personnel explaining their organization, purposes, and operation and also may request contributions to their committees if the committees certify in their reports, as required under Section 8-13-1308, that the requirements of Section 8-13-1332 are met.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1336. Accepting or soliciting contributions on State Capitol grounds or in official residence prohibited; exception for contributions by mail.

(A) No public official, candidate, public employee, or committee may accept or solicit campaign contributions on the State Capitol grounds, including the office complexes located on them, or in any building which houses the principal office of a statewide officer.

(B) No public official, candidate, public employee, or committee may accept or collect campaign contributions on the grounds of or in any building which houses the official residence of a statewide officer.

(C) Contributions delivered by mail are excluded from the provisions of this section.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1338. Persons prohibited from soliciting contributions.

(A) The following persons personally may not solicit, verbally or in writing, a contribution to a candidate:

(1) a law enforcement officer while in uniform;

(2) a judge or candidate for judicial office;

(3) a solicitor, an assistant solicitor, or an investigator in a solicitor's office;

(4) the Attorney General, a deputy attorney general, an assistant attorney general, or an investigator in the Attorney General's office.

(B) The restrictions of subsection (A) on solicitation of contributions do not apply to:

(1) a candidate soliciting a contribution to his own campaign; or

(2) a part-time assistant solicitor.

(C) A law enforcement officer while in uniform may not solicit a contribution to any political party or candidate.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1340. Restrictions on contributions by one candidate to another; committees established, financed, maintained, or controlled by a candidate.

(A) Except as provided in subsections (B) and (E), a candidate or public official shall not make a contribution to another candidate or make an independent expenditure on behalf of another candidate or public official from the candidate's or public official's campaign account or through a committee, except legislative caucus committees, directly or indirectly established, financed, maintained, or controlled by the candidate or public official.

(B) This section does not prohibit a candidate from:

(1) making a contribution from the candidate's own personal funds on behalf of the candidate's candidacy or to another candidate for a different office; or

(2) providing the candidate's surplus funds or material assets upon final disbursement to a legislative caucus committee or party committee in accordance with the procedures for the final disbursement of a candidate under Section 8-13-1370 of this article.

(C) Assets or funds which are the proceeds of a campaign contribution and which are held by or under the control of a public official or a candidate for public office on January 1, 1992, are considered to be funds held by a candidate and subject to subsection (A).

(D) A committee is considered to be directly or indirectly established, financed, maintained, or controlled by a candidate or public official if any of the following are applicable:

(1) the candidate or public official, or an agent of either, has signature authority on the committee's checks;

(2) funds contributed or disbursed by the committee are authorized or approved by the candidate or public official;

(3) the candidate or public official is clearly identified on either the stationery or letterhead of the committee;

(4) the candidate or public official signs solicitation letters or other correspondence on behalf of the entity;

(5) the candidate, public official, or his campaign staff, office staff, or immediate family members, or any other agent of either, has the authority to approve, alter, or veto the committee's solicitations, contributions, donations, disbursements, or contracts to make disbursements; or

(6) the committee pays for travel by the candidate or public official, his campaign staff or office staff, or any other agent of the candidate or public official, in excess of one hundred dollars per calendar year.

(E) The provisions of subsection (A) do not apply to a committee directly or indirectly established, financed, maintained, or controlled by a candidate or public official if the candidate or public official directly or indirectly establishes, finances, maintains, or controls only one committee in addition to any committee formed by the candidate or public official to solely promote his own candidacy and one legislative caucus committee.

(F) No committee operating under the provisions of Section 8-13-1340(E) may:

(1) solicit or accept a contribution from a registered lobbyist if that lobbyist engages in lobbying the public office or public body for which the candidate is seeking election; or

(2) transfer anything of value to any other committee except as a contribution under the limitations of Section 8-13-1314(A) or the dissolution provisions of Section 8-13-1370.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992; 2003 Act No. 76, Section 43, eff July 1, 2003.



SECTION 8-13-1342. Restrictions on contributions by contractor to candidate who participated in awarding of contract.

No person who has been awarded a contract with the State, a county, a municipality, or a political subdivision thereof, other than contracts awarded through competitive bidding practices, may make a contribution after the awarding of the contract or invest in a financial venture in which a public official has an interest if that official was in a position to act on the contract's award. No public official or public employee may solicit campaign contributions or investments in exchange for the prior award of a contract or the promise of a contract with the State, a county, a municipality, or a political subdivision thereof.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1344. Contributions by public utilities; seeking endorsement in return for contribution; discrimination by employers based on contributions; reimbursement for contributions.

(A) A public utility may not include in its operating expenses a contribution or expenditure to influence an election or to operate a political action committee.

(B) A person may not solicit from a candidate, committee, political party, or other person, money or other property as a condition or consideration for an endorsement, article, or other communication in the news media promoting or opposing a candidate, committee, or political party.

(C) An employer may not provide an advantage or disadvantage to an employee concerning the employee's employment or conditions of employment based on the employee's contribution, promise to contribute, or failure to contribute to a candidate, committee, or political party.

(D) A person may not, directly or indirectly, reimburse a person, except for the person's immediate family, for a contribution to a candidate, committee, or political party.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1346. Use of public funds, property, or time to influence election prohibited; exceptions.

(A) A person may not use or authorize the use of public funds, property, or time to influence the outcome of an election.

(B) This section does not prohibit the incidental use of time and materials for preparation of a newsletter reporting activities of the body of which a public official is a member.

(C) This section does not prohibit the expenditure of public resources by a governmental entity to prepare informational materials, conduct public meetings, or respond to news media or citizens' inquiries concerning a ballot measure affecting that governmental entity; however, a governmental entity may not use public funds, property, or time in an attempt to influence the outcome of a ballot measure.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 42, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.



SECTION 8-13-1348. Use of campaign funds for personal expenses; expenditures more than twenty-five dollars; expenditures not to exceed fair market value; petty cash funds.

(A) No candidate, committee, public official, or political party may use campaign funds to defray personal expenses which are unrelated to the campaign or the office if the candidate is an officeholder nor may these funds be converted to personal use. The prohibition of this subsection does not extend to the incidental personal use of campaign materials or equipment nor to an expenditure used to defray any ordinary expenses incurred in connection with an individual's duties as a holder of elective office.

(B) The payment of reasonable and necessary travel expenses or for food or beverages consumed by the candidate or members of his immediate family while at, and in connection with, a political event are permitted.

(C)(1) An expenditure of more than twenty-five dollars drawn upon a campaign account must be made by:

(a) a written instrument;

(b) debit card; or

(c) online transfers.

The campaign account must contain the name of the candidate or committee, and the expenditure must contain the name of the recipient. These expenditures must be reported pursuant to the provisions of Section 8-13-1308.

(2) Expenditures of twenty-five dollars or less that are not made by a written instrument, debit card, or online transfer containing the name of the candidate or committee and the name of the recipient must be accounted for by a written receipt or written record.

(D) An expenditure may not be made that is clearly in excess of the fair market value of services, materials, facilities, or other things of value received in exchange.

(E) A candidate or a duly authorized officer of a committee may not withdraw more than one hundred dollars from the campaign account to establish or replenish a petty cash fund for the candidate or committee at any time, and at no time may the fund exceed one hundred dollars. Expenditures from the petty cash fund may be made only for office supplies, food, transportation expenses, and other necessities and may not exceed twenty-five dollars for each expenditure.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2010 Act No. 225, Section 1, eff June 7, 2010.



SECTION 8-13-1350. Prohibition of use of funds for campaign for one office to further candidacy of same person for different office.

(A) A candidate for elective office may use or permit the use of contributions solicited for or received by the candidate for that office to further the candidacy of the individual for a different office as long as the contributions have been received on or before December 31, 1992, and have been transferred to a campaign account for the different office on or before December 31, 1992. A contribution solicited for or received on behalf of the candidate is considered solicited or received for the candidacy for which the individual is then a candidate if the funds or contributions are solicited or received before the general election for which the candidate is a nominee or is unopposed. The prohibition on the use or solicitation of funds does not limit in any way a candidate from retaining funds for use in a subsequent race for the same elective office.

(B) Any assets or funds which are:

(1) the proceeds of a campaign contribution which are held by or under the control of a public official or a candidate for public office on January 1, 1993; and

(2) which continue to be held by or under the control of a public official or a candidate for public office on January 1, 1993; are subject to the provisions of subsection (A).

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1993 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1352. Exception to prohibition of use of funds for campaign for one office to further candidacy of same person for different office.

Notwithstanding the provisions of Section 8-13-1350, a candidate may use or permit the use of contributions solicited for or received by the candidate to further the candidacy of the individual for an elective office other than the elective office for which the contributions were received if:

(1) the person originally making the contribution gives written authorization for its use to further the candidacy of the individual for a specific office which is not the office for which the contribution was originally intended; and

(2) the contribution is otherwise permitted by law.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1354. Identification of person independently paying for election-related communication; exemptions.

A candidate, committee, or other person which makes an expenditure in the distribution, posting, or broadcasting of a communication to voters supporting or opposing a public official, a candidate, or a ballot measure must place his name and address on the printed matter or have his name spoken clearly on a broadcast so as to identify accurately the person and his address. Campaign buttons, balloons, yard signs, or similar items are exempt from this requirement.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 43, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995.



SECTION 8-13-1356. Economic interests statements, filing deadlines for particular candidates.

(A) A person who becomes a candidate by filing a statement of intention of candidacy seeking nomination by political party primary or political party convention must electronically file a statement of economic interests for the preceding calendar year pursuant to Section 8-13-365 prior to the close of filing for the particular office.

(B) A person who becomes a candidate by filing a petition for nomination must electronically file a statement of economic interests for the preceding calendar year pursuant to Section 8-13-365 within fifteen days of submitting the petition pursuant to Section 7-11-70 or 7-11-71.

(C) A person who becomes a write-in candidate must electronically file a statement of economic interests for the preceding calendar year within twenty-four hours of filing an initial campaign finance report pursuant to Section 8-13-1308(A) or before taking the oath of office, whichever occurs earlier.

(D) A candidate who is not a public official otherwise filing a statement has the same disclosure requirements as a public official with the exception of reporting gifts.

(E) The appropriate supervisory office shall assess a civil penalty pursuant to Section 8-13-1510 against a candidate who fails to timely file a statement of economic interests as required by this section.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 1995 Act No. 6, Section 44, eff upon approval (became law without the Governor's signature January 12, 1995) and applies only to transactions occurring on or after January 1, 1995; 1996 Act No. 330, Section 1, eff upon approval (became law without the Governor's signature on May 21, 1996); 2013 Act No. 61, Section 9, eff July 3, 2013.



SECTION 8-13-1358. Format of certified campaign reports.

Except as provided in Section 8-13-365, certified campaign reports must be filed on a format specified by the State Ethics Commission. The reports filed must be typed or printed in ink on forms supplied by the commission. A report may be filed with the commission on a computerized printout if the commission approves the proposed format and style.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992; 2003 Act No. 76, Section 44, eff November 3, 2004.



SECTION 8-13-1360. Contribution and expenditure reporting form; contents.

(A) The State Ethics Commission shall develop a contribution and expenditure reporting form which must include:

(1) a designation as a pre-election or quarterly report and, if a pre-election report, the election date;

(2) the candidate's name and address or, in the case of a committee, the name and address of the committee;

(3) the balance of campaign accounts on hand at the beginning and at the close of the reporting period and the location of those campaign accounts;

(4) the total amount of all contributions received during the reporting period; the total amount of contributions of one hundred dollars or less in the aggregate from one source received during the reporting period; and the name and address of each person contributing more than one hundred dollars in the aggregate during the reporting period, the date and amount of the contribution, and the year-to-date total for each contributor. Written promises or pledges to make a contribution must be reported separately in the same manner as other monetary contributions;

(5) the total amount of all loans received during the reporting period and the total amount of loans for the year to date. The report also must include the date and amount of each loan from one source during the reporting period, the name and address of each maker or guarantor of each loan, the year-to-date total of each maker or guarantor, and the terms of the loan, including the interest rate, repayment terms, loan payments, and existing balances on each loan;

(6) the date and amount of any in-kind contributions of more than one hundred dollars in the aggregate by one person during the reporting period, and the contributor's name, address, and year-to-date total;

(7) the total amount of all refunds, rebates, interest, and other receipts not previously identified during the reporting period, and their year-to-date total; the total amount of other receipts received of one hundred dollars or less in the aggregate from one source during the reporting period; the date and amount of each refund, rebate, interest, or other receipt not previously identified of more than one hundred dollars in the aggregate from one source, the name and address and the year-to-date total for each source;

(8) the aggregate total of all contributions, loans, and other receipts during the reporting period and the year-to-date total; the amount, date, and a brief description of each expenditure made during the reporting period, the name and address of the entity to which the expenditure was made, and the year-to-date total of expenditures to that entity. Credit card expenses and candidate reimbursements must be itemized so that the purpose and recipient of the expenditure are identified;

(9) the total amount of all loans made during the reporting period and the year-to-date total. The report also must include the date and amount of each loan to one entity during the reporting period, the name and address of each recipient of the loan, and the terms of the loan, including the interest rate, repayment terms, purpose of the loan, the year-to-date total, and existing balances.

(B) A candidate or committee must disclose all information required on the form developed under this section.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1362. Filing of statement of inactivity by candidate or committee having no contributions or expenditures to report.

(A) If a candidate or committee has not accepted any contributions and has not made any expenditures during a reporting period, the candidate or a duly authorized officer of the committee must file a statement of inactivity.

(B) A statement of inactivity must include the candidate's or committee's name and address; the type of report, pre-election or quarterly; and a statement by the candidate or a duly authorized officer of the committee verifying that no contributions were received and no expenditures were made during the reporting period. For the purpose of this report, interest earned is not a contribution.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1364. Sending of notice of obligation to report and forms.

The appropriate supervisory office must send a notice of obligation to report and reporting forms by first class mail no less than thirty days before the filing date for each reporting period. A candidate or committee is not relieved of reporting responsibilities if the notice or forms are not sent or if the candidate or committee does not receive a notice or forms.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991.



SECTION 8-13-1366. Public availability of certified campaign reports.

Certified campaign reports must be made available for public inspection at the office of the State Ethics Commission, the Senate Ethics Committee, the House of Representatives Ethics Committee, and the county clerk of court within two business days of receipt. The commission, ethics committees, and county clerks of court shall not require any information or identification as a condition of viewing a report or reports. The commission, ethics committees, and the county clerks of court must ensure that the reports are available for copying or purchase at a reasonable cost.

HISTORY: 1991 Act No. 248, Section 3, eff January 1, 1992 and governs only transactions which take place after December 31, 1991; 2003 Act No. 76, Section 45, eff June 26, 2003.






CHAPTER 14 - UNAUTHORIZED ALIENS AND PUBLIC EMPLOYMENT

SECTION 8-14-10. Definitions.

As used in this chapter, the term:

(1) "Contractor" means any person having a contract with a public employer except a political subdivision, where the total value of the contract to be performed in a twelve-month period exceeds twenty-five thousand dollars, or, if the public employer is a political subdivision, where the total value of the contract to be performed in a twelve-month period exceeds fifteen thousand dollars. A contractor may also be a private employer.

(2) "Director" means the director of the State Budget and Control Board.

(3) "End product" means movable personal property described in the solicitation and in final form and ready for the use intended including, without limitation, commodities or equipment.

(4) "Federal work authorization program" means the E-Verify Program maintained and operated by the United States Department of Homeland Security and the Social Security Administration, or any successor program.

(5) "Public employer" means every department, agency, or instrumentality of the State or a political subdivision of the State.

(6) "Service contract" means a contract that involves the physical performance of manual labor, if the total cost of such labor exceeds (i) thirty percent of the total cost of all labor, or (ii) five percent of the total contract price. The term does not include:

(a) a contract with a public employer, other than a political subdivision, with a total value of less than twenty-five thousand dollars, or a contract with a political subdivision with a total value of less than fifteen thousand dollars;

(b) a contract primarily for the acquisition of an end product; and

(c) a contract that is predominantly for the performance of professional or consultant services.

(7) "Subcontractor" means any person having either: (a) a services contract with a contractor; or (b) a contract with a sub-subcontractor. A subcontractor may also be a private employer.

(8) "Sub-subcontractor" means any person having a services contract with a subcontractor. A sub-subcontractor may also be a private employer.

(9) "Private employer" means any:

(a) person or entity that transacts business in this State, is required to have a license issued by an agency, department, board, commission, or political subdivision of this State that issues licenses for the purposes of operating a business in this State, and employs one or more employees in this State, as defined in Section 12-8-10;

(b) person or entity carrying on any employment and the legal representative of a deceased person or the receiver or trustee of any person; or

(c) person or entity for whom an individual performs a service or sells a good, of whatever nature, as an employee, as defined in Section 12-8-10.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008; 2011 Act No. 69, Section 2, eff January 1, 2012.



SECTION 8-14-20. Public employer participation in federal work authorization program; service contractors and private employers.

(A) Every public employer shall register and participate in the federal work authorization program to verify the employment authorization of all new employees.

(B) A public employer may not enter into a services contract with a contractor for the physical performance of services within this State unless the contractor agrees to register and participate in the federal work authorization program to verify the employment authorization of all new employees and require agreement from its subcontractors, and through the subcontractors, the sub-subcontractors, to register and participate in the federal work authorization program to verify the employment authorization of all new employees.

(C) Private employers shall comply with the provisions of Chapter 8, Title 41.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008; 2011 Act No. 69, Section 3, eff January 1, 2012.



SECTION 8-14-30. Enforcement of chapter; pre-award protest process.

The provisions of this chapter are enforceable without regard to race, religion, gender, ethnicity, or national origin. Section 11-35-4210 provides the exclusive remedy for violations of this chapter for any contract governed by Title 11, Chapter 35. A pre-award protest process appearing in a procurement ordinance adopted by a political subdivision pursuant to Section 11-35-50 or Section 11-35-70 provides the exclusive remedy for violations of this chapter for any contract governed by that procurement ordinance.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008.



SECTION 8-14-40. Certification from contractor as compliance by public employer.

A public employer complies with this chapter if it obtains a written statement from the contractor certifying that the contractor will comply with the requirements of this chapter and agrees to provide to the public employer any documentation required to establish either: (a) the applicability of this chapter to the contractor, subcontractor, and sub-subcontractor; or (b) the compliance with this chapter by the contractor and any subcontractor or sub-subcontractor. A public employer need not audit or independently verify a contractor's compliance with this chapter.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008.



SECTION 8-14-50. Good faith compliance as defense.

A contractor or public employer who in good faith complies with the requirements of this chapter may not be sanctioned or subjected to any civil or administrative action for employing an individual not authorized for employment in the United States.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008.



SECTION 8-14-60. Filing false or fraudulent statement or report; penalty.

A person who knowingly makes or files any false, fictitious, or fraudulent document, statement, or report pursuant to this chapter is guilty of a felony, and, upon conviction, must be fined within the discretion of the court or imprisoned for not more than five years, or both.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008.



SECTION 8-14-70. Local ordinances or policies affecting enforcement of chapter.

A local government must not enact any ordinance or policy that limits or prohibits a law enforcement officer, local official, or local government employee from seeking to enforce the provisions of this chapter.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008.



SECTION 8-14-80. Forms and regulations; publication on Budget and Control Board website.

Except as otherwise provided in this chapter, the director shall prescribe all forms and promulgate regulations necessary for the application of this chapter to contracts or agreements and may publish these regulations on the Budget and Control Board's website in accordance with the provisions of Chapter 23 of Title 1 of the South Carolina Code of Laws.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008.



SECTION 8-14-90. Forms and regulations promulgated by director of Department of Transportation; publication on website.

Except as otherwise provided in this chapter, the director of the Department of Transportation shall prescribe forms, promulgate regulations, and adopt rules necessary for the application of this chapter to a contract or agreement relating to public transportation and shall publish these rules and regulations on the Department of Transportation's website in accordance with the provisions of Chapter 23 of Title 1 of the South Carolina Code of Laws.

HISTORY: 2008 Act No. 280, Section 3, eff June 4, 2008.






CHAPTER 15 - LOCAL OR LOCAL AND STATE OFFICERS AND EMPLOYEES GENERALLY

SECTION 8-15-10. Determination of compensation of officers and employees.

Except as otherwise provided or as prohibited by the Constitution of this State, the compensation of all officers and employees of the State or any political subdivision, department or agency thereof shall be as from time to time provided by the General Assembly or the particular political subdivision, department or agency concerned, as the case may be.

HISTORY: 1962 Code Section 1-50; 1952 Code Section 1-50; 1951 (47) 506.



SECTION 8-15-30. Duties of officers receiving statutory publications; manner in which such publications shall be delivered.

Each State and county officer entitled to receive a set of the Code, Code Supplement, Acts, Journals or other such publication shall file with the director of the Legislative Council a receipt acknowledging receipt of it before such publication shall be delivered to him. Each officer receiving such publications shall keep them in his office where they may be used by the public, but this provision shall in nowise affect any of the duties now imposed by law on any officer. Provided, that delivery may be made in the discretion of the director of the Legislative Council by furnishing a direct mailing list to the publisher of such publications or by delivery to the clerks of court in the several counties with a list explaining to whom the publications should be delivered, and requiring the clerks of court, in such event, to give a receipt for the entire delivery.

HISTORY: 1962 Code Section 1-60; 1952 Code Section 1-60; 1942 Code Section 2118-2; 1932 (37) 1185; 1940 (41) 1940; 1972 (57) 2809.



SECTION 8-15-40. Officer's delivery of state-owned Code and supplements to successor in office; liability on bond for value of retained Code; Code Commissioner to determine value.

An officer receiving a set of the Code and its supplements, upon leaving office, shall deliver to his successor in office the codes and supplements which he received as an officer. An officer leaving office without turning over to his successor the sets of the codes and supplements delivered to him by virtue of his office is liable for them on his official bond. The Code Commissioner shall determine the value of the set. The codes and supplements after distribution to officers are and remain the property of the State and must be returned to the State Librarian by a person who is not authorized by law to retain them. The Attorney General shall enforce the provisions of this section and Section 8-15-30.

HISTORY: 1962 Code Section 1-61; 1952 Code Section 1-61; 1942 Code Section 2118-2; 1932 (37) 1185; 1940 (41) 1940; 2009 Act No. 10, Section 3, eff May 6, 2009.



SECTION 8-15-50. Public employee taking statement in investigation shall give copy to person making statement.

Whenever any person employed by the State, or any county, city or municipality thereof, or any part of any such governing body, shall take a written statement in any investigation of any kind or nature from any person, the person receiving or taking the written statement shall give to the person making the statement a copy thereof and shall obtain from the person making the statement a signed receipt for the copy so delivered.

HISTORY: 1962 Code Section 1-65; 1952 (47) 1977.



SECTION 8-15-60. Powers of governmental units to provide in-service training for employees.

It is hereby declared to be the public policy that the State and its subdivisions should foster and encourage the training of officials and employees after entry into public service so that they may improve their knowledge and efficiency in the operations of State and local government and thus improve public service. To that end it is deemed advisable that subdivisions of the State be granted the authority to accomplish that purpose.

Departments, bureaus and agencies of the State government and counties, municipalities, school districts and other governmental units may:

(1) Appropriate and expend public funds;

(2) Use property, equipment, materials, and facilities owned or controlled by them;

(3) Provide by statute, local law or ordinance, rules and regulations for the establishment and conduct of training programs including the methods of selecting officials and employees eligible to participate in such training programs;

(4) Contract with colleges, universities, other educational institutions, organizations, and individuals to conduct training courses and enroll officials and employees in existing courses which will improve their skill and efficiency;

(5) Provide that officials or employees taking such courses or training exceeding ninety days in length shall be required to give assurance to the employing unit of government that he will upon completion of the training period remain in the service of such unit, if his services are otherwise satisfactory, for not less than one year or refund the amount of salary, wages, and expenses that such unit has paid to him or for his benefit during his training period;

(6) Exchange with the State; other subdivisions, states or institutions, in or out of State, approved by the subdivision governing body; or the United States Government, officers or employees for training purposes;

(7) Arrange by contract with other subdivisions, the State or the United States for the training of officials and employees for compensation to be agreed upon among the party governmental units;

(8) Provide that officials and employees attending training courses or on exchange for the purpose of training may remain the employees of the governmental unit employing them and shall continue to be entitled to all benefits and rights as though continuously employed by the employing unit of government at the original station or place;

(9) Pay reasonable traveling expenses and subsistence of such officials and employees during the time they are receiving training;

(10) Provide that the money appropriated in the budget may be used for the payment of salaries or wages and supplies and services necessary for such training program, including salaries of instructors and other personnel who may be employed for that purpose;

(11) Do all other things necessary or appropriate and incidental to the administration of this section.

HISTORY: 1962 Code Section 1-66.1; 1967 (55) 229.



SECTION 8-15-65. Annual salary supplements.

(A) The General Assembly shall appropriate annually salary supplements for the following county officers:

(1) clerks of court;

(2) probate judges;

(3) sheriffs;

(4) registers of deeds;

(5) auditors;

(6) treasurers.

(B) The amounts appropriated for salary supplements pursuant to subsection (A) must include both salary and related employer contributions and are in addition to amounts provided as compensation for these officials by counties. To the extent that compensation for these officers is reduced by a county or there is any other reduction of expenditures in the operations of their offices, a corresponding reduction must be made in the distribution otherwise due the county pursuant to Chapter 27 of Title 6, the State Aid to Subdivisions Act.

(C) Except as provided in subsection (B), the salary supplement must be uniform with respect to a particular county officer but may vary between the different category of officers.

(D) Amounts appropriated for the officers listed in subsection (A)(1), (2), (3), and (4) must be paid to county treasurers in a lump sum at the beginning of the fiscal year and paid to these officers over a twelve-month period in the same manner that salaries are paid county employees. Amounts appropriated pursuant to this section for the officers listed in subsection (A)(5) and (6) must be administered by the Office of the Comptroller General and paid in accordance with the schedule and method of payment provided for state employees.

HISTORY: 1996 Act No. 458, Part II, Section 17A, eff July 1, 1996; 1997 Act No. 34, Section 1, eff January 1, 1998.



SECTION 8-15-70. Non-discriminatory procurement of construction-related services by the State; exemptions.

(A) It is the intent of the General Assembly that the provisions of this section provide for more economical, nondiscriminatory, neutral, and efficient procurement of construction-related services by this State and political subdivisions of this State as market participants. The General Assembly finds that providing for fair and open competition best effectuates this intent.

(B) An agent or employee of this State, a board or governing body of this State, or of any institution of state government, or any agent, employee, or board or governing body of any political subdivision of this State awarding a contract for the construction, repair, remodeling, or demolition of a public building shall not in any bid specifications, project agreements, or other controlling documents:

(1) require or prohibit a bidder, offeror, contractor, or subcontractor from entering into or adhering to an agreement with one or more labor organizations in regard to that project or a related construction project; and

(2) otherwise discriminate against a bidder, offeror, contractor, or subcontractor for becoming, remaining, refusing to become or remain a signatory to, or for adhering or refusing to adhere to an agreement with one or more labor organizations in regard to that project or a related construction project.

(C) An agent or employee of this State, a board or governing body of this State, or of any institution of state government, or an agent, employee, or board or governing body of any political subdivision of this State shall not award a grant, tax abatement, or tax credit that is conditioned upon a requirement that the person receiving the grant, tax abatement, or tax credit include a term described in subsection (B) in a contract document for any construction, improvement, maintenance, or renovation to real property or fixtures that are the subject of the grant, tax abatement, or tax credit.

(D) This section does not prohibit an agent or employee of this State, a board or governing body of this State, or of any institution of state government, or an agent, employee, or board or governing body of any political subdivision of this State from awarding a contract, grant, tax abatement, or tax credit to a private owner, bidder, contractor, or subcontractor who enters into or who is party to an agreement with a labor organization if being or becoming a party or adhering to an agreement with a labor organization is not a condition for award of the contract, grant, tax abatement, or tax credit, and if the state agent, employee, or board or the political subdivision does not discriminate against a private owner, bidder, contractor, or subcontractor in the awarding of that contract, grant, tax abatement, or tax credit based upon the person's status as being or becoming, or the willingness or refusal to become, a party to an agreement with a labor organization.

(E) This section does not prohibit a contractor or subcontractor from voluntarily entering into or complying with an agreement entered into with one or more labor organizations in regard to a contract with this State or a political subdivision of this State or funded in whole or in part from a grant, tax abatement, or tax credit from this State or political subdivision.

(F) This State or the governing body of a political subdivision may exempt a particular project, contract, subcontract, grant, tax abatement, or tax credit from the requirements of any or all of the provisions of subsection (B) or (C) if the State or governing body of the political subdivision finds, after public notice and a hearing, that special circumstances require an exemption to avert an imminent threat to public health or safety. A finding of special circumstances under this section must not be based on the possibility or presence of a labor dispute concerning the use of contractors or subcontractors who are nonsignatories to, or otherwise do not adhere to, agreements with one or more labor organizations, or concerning employees on the project who are not members of or affiliated with a labor organization.

(G) This section does not do either of the following:

(1) prohibit employers or other parties from entering into agreements or engaging in any other activity protected by the National Labor Relations Act, 29 U.S.C. Sections 151-169; or

(2) interfere with labor relations of parties that are left unregulated under the National Labor Relations Act, 29 U.S.C. Sections 151-169.

HISTORY: 2013 Act No. 46, Section 1, eff June 7, 2013.






CHAPTER 17 - STATE OR LOCAL EMPLOYEES GRIEVANCE PROCEDURE

SECTION 8-17-110. Legislative findings, declaration of purpose and short title.

The General Assembly finds that a uniform procedure to resolve grievances of county and municipal employees arising from their public employment will contribute to more harmonious relations between public employers and public employees and result in an improvement in public service. The purpose of this article, which may be cited as the "County and Municipal Employees Grievance Procedure Act," is to implement this principle.

HISTORY: 1962 Code Section 1-66.11; 1971 (57) 479.



SECTION 8-17-120. Adoption of plan for resolution of employee grievances; proper subjects for consideration under such plans.

The governing body of any county or any incorporated municipality in this State may by ordinance or resolution adopt a plan for the hearing and resolution of employee grievances which, if adopted, shall conform substantially to the guidelines set forth in this article. As used in this article, grievances may include, but shall not necessarily be limited to, dismissal, suspensions, involuntary transfers, promotions and demotions. Compensation shall not be deemed a proper subject for consideration under the grievance procedure except as it may apply to alleged inequities within an agency or department of the particular county or municipal jurisdiction.

HISTORY: 1962 Code Section 1-66.12; 1971 (57) 479.



SECTION 8-17-130. Establishment, membership, and powers of grievance committees.

The governing body of each county and incorporated municipality which elects to establish an employee grievance procedure pursuant to this article shall appoint a committee composed of not less than three nor more than nine members to serve for terms of three years, except that the members appointed initially shall be appointed so that terms will be staggered and one third of the terms shall expire each year. Any interim appointment to fill a vacancy for any cause prior to the completion of his term shall be for the unexpired term. Any member may be reappointed for succeeding terms at the discretion of the appointing authority. All members of the grievance committee shall be selected on a broadly representative basis from among the career service or appointed personnel of the several county or municipal agencies, with the provision that, whenever a grievance comes before the committee initiated by or involving an employee of an agency of which a committee member also is an employee, such member shall be disqualified from participating in the hearing.

The committee shall select its own chairman from among its members. The chairman shall serve as the presiding officer at all hearings which he attends but may designate some other member to serve as presiding officer in his absence.

A quorum shall consist of at least two thirds of the committee members, and no hearings may be held without a quorum.

The presiding officer will have control of the proceedings. He shall take whatever action is necessary to insure an equitable, orderly and expeditious hearing. Parties shall abide by his decisions, except when a committee member objects to a decision to accept evidence, in which case the majority vote of the committee will govern.

The committee shall have the authority to call for files, records and papers pertinent to any investigation; to determine the order of the testimony and the appearance of witnesses; to call additional witnesses; and to secure the services of a recording secretary in its discretion.

HISTORY: 1962 Code Section 1-66.13; 1971 (57) 479.



SECTION 8-17-140. Findings and decisions of committee; review by local governing body.

The committee shall, within twenty days after hearing an appeal, make its findings and decision and report the findings and decision to the individual or body vested with employment and discharge authority. If the individual or body vested with employment and discharge authority approves, the decision of the grievance committee is final, and copies of the decision must be transmitted by the committee to the employee, to the chief administrative officer, and to the particular department or agency involved. If, however, the individual or body vested with employment and discharge authority rejects the decision of the committee, it shall make its own decision without further hearing, and that decision is final, with copies transmitted to the employee and the employing agency.

HISTORY: 1962 Code Section 1-66.14; 1971 (57) 479; 1988 Act No. 312, Section 2, eff February 24, 1988.



SECTION 8-17-150. Request for hearing before committee.

When any permanent county or municipal employee who has completed six months of satisfactory service is unable to resolve an alleged grievance by discussion and negotiation with his employer, he may request in writing a hearing before the grievance committee appointed and constituted as provided for in Section 8-17-130. The request for a hearing shall be directed to the governing body of the county or municipality concerned or to such administrative official as may be designated by the governing body. Within ten days of receipt of the employee's request, the governing body or its designated agency shall schedule the requested hearing and notify the grievance committee and the employee requesting the hearing.

HISTORY: 1962 Code Section 1-66.15; 1971 (57) 479.



SECTION 8-17-160. Powers of city managers.

In any municipality which has adopted the council-manager form of government, the powers and duties otherwise conferred by this article on the governing body shall be exercised by the city manager.

HISTORY: 1962 Code Section 1-66.16; 1971 (57) 479.



SECTION 8-17-310. Legislative findings; declaration of purpose; short title.

The General Assembly finds that harmonious relations between public employers and public employees are a necessary and most important factor in the effective and efficient operation of government, and that a proper forum for the understanding and resolution of employee grievances will contribute to the establishment and maintenance of harmony, good faith, and the quality of public service. The General Assembly also recognizes that the most effective and cost efficient means of resolving grievances occurs at the lowest level, and state agencies are encouraged to use methods of alternative dispute resolution to avoid a grievance hearing and further litigation. It is for the protection and in the interests of both the employee and the agency via a neutral method of dispute resolution and fair administrative review, that this act, which may be cited as the "State Employee Grievance Procedure Act", is enacted.

HISTORY: 1982 Act No. 402, Section 1; 1996 Act No. 284, Section 2, eff October 1, 1996.



SECTION 8-17-320. Definitions.

As used in this article, unless the context clearly indicates otherwise:

(1) "Agency" means a department, institution of higher learning, board, commission, or school that is a governmental unit of the State of South Carolina. Special purpose districts, political subdivisions, and other units of local government are excluded from this definition.

(2) "Appeal" means the request by a covered employee to the State Human Resources Director for review of an agency's final decision concerning a grievance.

(3) "Board" means the State Budget and Control Board.

(4) "Calendar days" means the sequential days of a year. The time must be computed by excluding the first day and including the last. If the last day falls on a Saturday, Sunday, or legal holiday, it must be excluded.

(5) "Class" means a group of positions sufficiently similar in the duties performed, degree of supervision exercised or received, minimum requirements of education, experience or skill, and the other characteristics that the same state class title and the same state salary range are applied to each position in the group by the Office of Human Resources.

(6) "Committee" means the State Employee Grievance Committee.

(7) "Covered employee" means a full-time or part-time employee occupying a part or all of an established full-time equivalent (FTE) position who has completed the probationary period and has a "meets" or higher overall rating on the employee's performance evaluation and who has grievance rights. Instructional personnel are covered upon the completion of one academic year except for faculty at state technical colleges of not more than two full academic years' duration. If an employee does not receive an evaluation before the official review date, the employee must be considered to have performed in a satisfactory manner and be a covered employee. This definition does not include employees in positions such as temporary, temporary grant, or time-limited employees who do not have grievance rights.

(8) "Demotion" means the assignment of an employee by the appointing authority from one established position to a different established position having a lower state salary range.

(9) "Deputy director" means an employee who has been appointed under the provisions of Section 1-30-10(E), oversees a division, and reports directly to the agency head.

(10) "Full-time equivalent" or "FTE" means a value expressing a percentage of time in hours and of funds related to a particular position authorized by appropriations acts enacted by the General Assembly.

(11) "Grievance" means a complaint filed by a covered employee or the employee's representative regarding an adverse employment action designated in Section 8-17-330 taken by an agency.

(12) "Instructional personnel" means employees of an agency that has primarily an educational mission, excluding the state technical colleges and excluding those employees exempted in Section 8-17-370(10) who work an academic year.

(13) "Involuntary reassignment" means the movement of an employee's principal place of employment in excess of thirty miles from the prior work station at the initiative of the agency. The reassignment of an employee by an agency in excess of thirty miles from the prior work station to the nearest facility with an available position having the same state salary range for which the employee is qualified is not considered involuntary reassignment.

(14) "Mediation" means an alternative dispute resolution process whereby a mediator who is an impartial third party acts to encourage and facilitate the resolution of a dispute without prescribing what it should be. The process is informal and nonadversarial with the objective of helping the disputing parties reach a mutually acceptable agreement.

(15) "Mediation-arbitration" means an alternative dispute resolution process that provides for the submission of an appeal to a mediator-arbitrator, an impartial third party who conducts conferences to attempt to resolve the grievance by mediation and render a decision that is final and binding on the parties if the appeal is not mediated.

(16) "Probationary employee" means a full-time or part-time employee occupying a part or all of an established FTE position in the initial working test period of employment with the State of twelve months' duration for noninstructional personnel, of the academic year duration for instructional personnel except for those at state technical colleges, or of not more than two full academic years' duration for faculty at state technical colleges. An employee who receives an unsatisfactory performance appraisal during the probationary period must be terminated before becoming a covered employee.

(17) "Promotion" means an employee's change from a position in one class to a position in another class having a higher state salary range. Failure to be selected for a promotion is not an adverse employment action that can be considered as a grievance or appeal.

(18) "Punitive reclassification" means the assignment of a position in one class to a different lower class with the sole purpose to penalize the covered employee.

(19) "Reassignment" means the movement within an agency of an employee from one position to another position having the same state salary range, or the movement of a position within an agency which does not require reclassification.

(20) "Reclassification" means the assignment of a position in one class to another class which is the result of a natural or an organizational change in duties or responsibilities of the position.

(21) "Reduction in force" means a determination made by an agency head to eliminate one or more filled positions in one or more organizational units within the agency due to budgetary limitations, shortage of work, or organizational changes.

(22) "Salary decrease based on performance" means the reduction of a covered employee's compensation based on the results of an Employee Performance Management System (EPMS) evaluation.

(23) "State Human Resources Director" means the head of the Office of Human Resources of the State Budget and Control Board, or his designee.

(24) "Suspension" means an enforced leave of absence without pay pending investigation of charges against an employee or for disciplinary purposes.

(25) "Temporary employee" means a full-time or part-time employee who does not occupy an FTE position, whose employment is not to exceed one year, and who is not a covered employee.

(26) "Termination" means the action taken by an agency against an employee to separate the employee involuntarily from employment.

(27) "Transfer" means the movement to a different agency of an employee from one position to another position having the same state salary range, or the movement of a position from one agency to another agency which does not require reclassification.

HISTORY: 1982 Act No. 402, Section 2; 1993 Act No. 178, Section 9, eff July 1, 1993; 1993 Act No. 164, Part II, Section 8A, eff June 21, 1993, and subsec. (11) first applies with respect to employees hired after June 30, 1993; 1994 Act No. 407, Section 1, eff May 25, 1994; 1996 Act No. 284, Section 3, eff October 1, 1996.



SECTION 8-17-330. Agency employee grievance plans; procedures; appeals.

Each agency shall establish an agency employee grievance procedure that must be reduced to writing and submitted for approval to the Office of Human Resources. A copy of the approved agency grievance procedure must be made available to covered employees of the agency. The provisions of the State Administrative Procedures Act apply in proceedings before the State Employee Grievance Committee. At other levels the State Administrative Procedures Act does not apply, but the covered employee has the right to a representative, including counsel. When a final decision is rendered, it must be given to the covered employee or the employee's representative in writing. If the covered employee chooses to exercise the right to counsel, the employee does so at his own expense.

The procedure must provide that all grievances of agency actions affecting a covered employee must be initiated internally by such employee within fourteen calendar days of the effective date of the action and that the agency shall make a final decision on a grievance within forty-five calendar days of the filing of the grievance by the covered employee. Failure by the agency to make a final decision on the grievance within forty-five calendar days after the filing of the grievance is considered an adverse decision, and the covered employee may appeal thereafter to the State Human Resources Director. The internal time periods of the agency grievance procedure may be waived upon the mutual written agreement of both parties. The forty-five-calendar-day period for action by the agency may not be waived except by mutual written agreement of both parties. The time periods for appeal to the State Human Resources Director may not be waived.

A covered employee who wishes to appeal the decision of the agency grievance procedure to the State Human Resources Director shall file an appeal within ten calendar days of receipt of the decision from the agency head or his designee or within fifty-five calendar days after the employee files the grievance with the agency, whichever occurs later. The covered employee or the employee's representative shall file the request in writing with the State Human Resources Director. Failure to file an appeal with the State Human Resources Director within ten calendar days of the agency's final decision or fifty-five calendar days from the initial grievance, whichever occurs later, constitutes a waiver of the right to appeal.

An employee must not be disciplined or otherwise prejudiced in employment for exercising rights or testifying under these processes.

As used in this article, a covered employee may file a grievance or appeal concerning the following adverse employment actions: terminations, suspensions, involuntary reassignments, and demotions. Reclassifications are considered a grievance only if an agency, or an appeal if the State Human Resources Director, determines that there is a material issue of fact that the action is a punitive reclassification. However, reclassifications, reassignments, and transfers within the same state salary range are not adverse employment actions which may be considered grievances or appeals. Promotions are not adverse employment actions which may be considered grievances or appeals except in instances where the agency, or in the case of appeals, the State Human Resources Director, determines that there is a material issue of fact as to whether or not an agency has considered a qualified covered employee for a position for which the employee formally applied or would have applied if the employee had known of the promotional opportunity. For purposes of this article, when an agency promotes an employee one organizational level above the promoted employee's former level, that action is not a grievance or appeal for any other qualified covered employee. Salary decreases based on performance are adverse employment actions that may be considered as grievances or appeals. A reduction in force is an adverse employment action considered as a grievance only if the agency, or as an appeal if the State Human Resources Director, determines that there is a material issue of fact that the agency inconsistently or improperly applied its reduction in force policy or plan.

A covered employee has the right to appeal to the State Human Resources Director an adverse employment action involving the issues specified in this section after all administrative remedies to secure relief within the agency have been exhausted.

HISTORY: 1982 Act No. 402, Section 3; 1988 Act No. 375, eff March 14, 1988; 1993 Act No. 164, Part II, Section 8B, eff June 21, 1993; 1993 Act No. 178, Section 10, eff July 1, 1993; 1996 Act No. 284, Section 4, eff October 1, 1996.



SECTION 8-17-340. State Employee Grievance Committee; hearings; procedures; appeals.

(A) There is created the State Employee Grievance Committee constituted and appointed to serve as an administrative hearing body for state employee appeals. The State Human Resources Director shall forward to the committee for a hearing all appeals which meet jurisdictional requirements and relate to the following adverse employment actions: terminations, salary decreases based on performance, demotions, suspensions for more than ten days, and reductions in force when the State Human Resources Director determines there is a material issue of fact regarding inconsistent or improper application of the agency's reduction in force plan or policy. The committee shall consist of at least eighteen and not more than twenty-four members who must be appointed by the State Budget and Control Board to serve for terms of three years and until their successors are appointed and qualify. All members of the committee must be selected on a broadly representative basis from among the personnel of the various state agencies as recommended by the agency head.

The committee annually shall elect a chairman from among its members to serve for a one-year term. In addition, the State Human Resources Director may divide the committee into panels of five members to sit at hearings and designate a member to serve as the presiding officer and a member to serve as secretary at all panel hearings. A quorum of a panel consists of at least three members.

Vacancies occurring for a reason other than expiration of a term must be filled by the State Budget and Control Board in the same manner as the original appointments. Members may be reappointed for succeeding terms at the discretion of the State Budget and Control Board. The committee and the State Human Resources Director may recommend to the State Budget and Control Board that it promulgate regulations as necessary to carry out the provisions of this article and the board is authorized to promulgate these and other necessary regulations.

Committee members shall receive their normal pay for the time they are required to be away from their regular assignments. They may be reimbursed as provided by law from funds appropriated to the State Budget and Control Board for expenses, such as meals, lodging, and mileage, when using their personal automobiles, incurred in connection with the performance of necessary committee business.

(B) Whenever an appeal before the committee is initiated by or involves an employee of an agency of which a committee member also is an employee or involves another impermissible conflict of interest, the member is disqualified from participating in the hearing.

(C) The committee chairman or a designee shall conduct the grievance hearing in an equitable, orderly, and expeditious fashion. The committee chairman or a designee is authorized to administer oaths; to issue subpoenas for files, records, and papers; to call additional witnesses; and to subpoena witnesses. The State Budget and Control Board is authorized to request assignment by the Attorney General of one or more of his staff attorneys admitted to practice law in South Carolina to serve in the capacity of committee attorney. If the Attorney General is not able to provide sufficient legal staff for this purpose due to an impermissible conflict of interest, the State Budget and Control Board, with the approval of the Attorney General, is authorized to secure other qualified attorneys to serve as committee counsel. The committee attorney shall determine the order and relevance of the testimony and the appearance of witnesses, and shall rule on all motions, and all legal issues. The parties are bound by the decisions of the committee chairman or a designee or the committee attorney insofar as these hearings are concerned.

(D) At these hearings the employee and the agency are allowed representatives, including counsel. During the course of the hearing the parties and witnesses also shall respond to questions asked by the committee attorney or the committee members. The committee attorney or the attorney for the Office of Human Resources may assist the committee in the preparation of its findings of fact, statements of policy, and conclusions of law. The committee attorney may be present during the committee's deliberations on its decision only upon the request of the presiding officer. Within twenty calendar days of the conclusion of the hearing, the committee shall render its decision on the appeal. The decision shall include the committee's findings of fact, statements of policy, and conclusions of law.

(E) The committee may sustain, reject, or modify a grievance hearing decision of an agency as follows:

(1) In cases involving actual or threatened abuse, neglect, or exploitation, to include those terms as they may be defined in Section 43-35-10 or 63-7-20, of a patient, client, or inmate by an employee, the agency's decision must be given greater deference and may not be altered or overruled by the committee, unless the covered employee establishes that:

(a) The agency's finding that the covered employee abused, neglected, or exploited or threatened to abuse, neglect, or exploit a patient, client, or inmate is clearly erroneous in view of reliable, probative, and substantial evidence;

(b) The agency's disciplinary action was not within its established personnel policies, procedures, and regulations; or

(c) The agency's action was arbitrary and capricious.

(2) In all other cases, the committee may not alter or overrule an agency's decision, unless the covered employee establishes that the agency's decision is one or more of the following and prejudices substantial rights of the covered employee:

(a) in violation of constitutional or statutory provisions;

(b) in excess of the statutory authority of the agency;

(c) made upon unlawful procedure;

(d) affected by other error of law;

(e) clearly erroneous in view of the reliable, probative, and substantial evidence on the whole record; or

(f) arbitrary or capricious or characterized by abuse of discretion or clearly unwarranted exercise of discretion.

(F) The decision of the committee members must be transmitted in writing to the employee and the employing agency and is final in terms of administrative review. As a result of this decision, either the covered employee or the agency may request a rehearing or reconsideration within thirty calendar days from receipt of the decision. A notice of appeal seeking appellate review of the final decision may be made by the covered employee to the Administrative Law Court as provided in Sections 1-23-380(B) and 1-23-600(D). Only after an agency submits a written request to the Office of Human Resources seeking approval of the board may the agency file a notice of appeal seeking appellate review to the Administrative Law Court. However, the agency may perfect the appeal only upon approval of the board. The covered employee or the agency who first files the notice of appeal seeking appellate review is responsible for preparation of a transcript and paying the costs of preparation of a transcript of the audio tapes of a hearing required for certification of the record to the Administrative Law Court. Neither the board nor the Office of Human Resources nor the State Human Resources director nor the committee may be named in this notice of appeal. However, any of these entities are entitled to make a motion in the Administrative Law Court to be allowed to intervene to participate in the appeal for appropriate reasons including their interest in defending their policies.

HISTORY: 1982 Act No. 402, Section 4; 1993 Act No. 110, Section 2, eff three months after June 11, 1993; 1996 Act No. 284, Section 5, eff October 1, 1996; 2006 Act No. 387, Section 9, eff July 1, 2006.



SECTION 8-17-345. Mediation-arbitration of employment action appeals.

The State Human Resources Director shall forward to a mediator-arbitrator all appeals which meet jurisdictional requirements and relate to the appeal of the following adverse employment actions: lack of promotional consideration and punitive reclassifications when the State Human Resources Director determines there is a material issue of fact regarding these issues, suspensions for ten days or fewer, and involuntary reassignments. In these cases, the arbitration decision is final. The provisions of the State Administrative Procedures Act do not apply to the mediation-arbitration proceedings.

The mediator-arbitrator must be assigned by the State Human Resources Director and shall serve as an impartial third party to hold conferences to mediate the appeal and if the appeal is not mediated, determine whether the covered employee substantiates that the agency's decision was not reasonable. The mediator-arbitrator shall review the documents which have been submitted by each party and shall schedule a time to meet with both parties, jointly or independently. Failure of the covered employee or the employee's representative to attend a conference without reasonable justification constitutes a waiver of the employee's rights to pursue the appeal further. The State Human Resources Director shall determine whether or not reasonable justification exists based on documents submitted by the parties.

The conferences with the parties are confidential and limited to the parties and their representatives, but other persons may attend with the permission of the parties and the mediator-arbitrator. The parties or their representatives attending a conference must have full authority to negotiate and recommend settlement. The mediator-arbitrator may not be compelled by subpoena or otherwise to divulge any records or discussions or to testify in regard to the mediation-arbitration in any adversary proceeding or judicial forum. All records, reports, documents, discussions, and other information received by the mediator-arbitrator while serving in that capacity are confidential, except the documents which have been submitted by each party shall be the record during judicial review.

If an agreement by the two parties is not reached, the mediator-arbitrator shall transmit to both parties a final written decision based on the information presented during the process concerning the appeal within forty-five calendar days after the mediator-arbitrator conducts a conference with either or both parties. This forty-five-day period may be extended by the State Human Resources Director under extenuating circumstances. The mediator-arbitrator shall request assistance from the attorney for the Office of Human Resources in the preparation of the final written decision. As a result of this decision, either the covered employee or the agency may request a reconsideration within thirty calendar days from receipt of the decision. The mediator-arbitrator shall request assistance from the attorney for the Office of Human Resources in the preparation of the written response to the request for reconsideration. Petition for judicial review of the final decision may be made by the covered employee to the court of common pleas of the county in which the covered employee's place of employment is located. Only after an agency submits a written request to the Office of Human Resources seeking approval of the board may the agency initiate a petition for judicial review to the court of common pleas of the county in which the covered employee's place of employment is located. However, the agency may perfect the petition for judicial review only upon approval of the board. The record for judicial review shall be limited to the documents which have been submitted by each party and the final written decision of the mediator-arbitrator. Neither the board nor the Office of Human Resources nor the State Human Resources Director nor the mediator-arbitrator may be named in this petition for judicial review. However, any of these entities are entitled to make a motion in the court of common pleas to be allowed to intervene to participate in the petition for judicial review for appropriate reasons including their interest in defending their policies.

HISTORY: 1996 Act No. 284, Section 1, eff October 1, 1996.



SECTION 8-17-350. Duties of state personnel director relative to grievance appeals from agency decisions.

When an appeal is filed, the State Human Resources Director shall assemble all records, reports, and documentation of the earlier proceedings on the grievance and review the case to ascertain that there has been full compliance with established grievance policies, procedures, and regulations within the agency involved and shall determine whether or not the action is grievable to the committee or a mediator-arbitrator. The attorney for the Office of Human Resources or a committee attorney shall provide the State Human Resources Director legal advice requested to assist the State Human Resources Director in complying with the provisions of this article. If the State Human Resources Director determines that the action is grievable, he shall forward the appeal and documents either (1) to the mediator-arbitrator for mediation-arbitration or (2) after the mediation process has been completed, to the designated committee panel and to the committee attorney for a hearing, whichever is appropriate based on the type of adverse employment action. The State Human Resources Director shall notify committee members, the committee attorney, and the parties concerned of the date, time, and place of hearings. The documents transmitted by the State Human Resources Director to the designated committee panel and committee attorney must be marked into evidence as "Committee Exhibit I" during the committee chairman's opening statement at the beginning of the hearing unless excluded by the committee attorney based on a prior objection raised by either party.

The State Human Resources Director is responsible for recording the hearings, and shall provide to the committee from the resources of the Office of Human Resources, the administrative and clerical services required.

HISTORY: 1982 Act No. 402; 1996 Act No. 284, Section 6, eff October 1, 1996.



SECTION 8-17-360. Mediation of grievances by state personnel director.

Once an appeal has been made to the State Human Resources Director and has been determined to meet all jurisdictional requirements, but before forwarding the appeal to the committee, the State Human Resources Director shall appoint a mediator to the appeal of the following adverse employment actions: terminations, salary decreases based on performance, demotions, suspensions for more than ten days, and reductions in force when the State Human Resources Director determines there is a material issue of fact regarding inconsistent or improper application of the agency's reduction in force plan or policy. The mediator must be an impartial third party who shall act to encourage and facilitate the resolution of the dispute through mediation. The mediator shall review the documents which have been submitted by each party and shall schedule a time to meet with both parties, jointly or independently, to attempt to resolve the matter. Mediation conferences are confidential and limited to the parties and their representatives. Other persons may attend only with the permission of the parties and the mediator. The parties or their representatives attending a mediation conference must have full authority to negotiate and recommend settlement. Failure of the covered employee or the employee's representative to attend a mediation conference without reasonable justification constitutes a waiver of the employee's rights to further pursue the appeal. The State Human Resources Director shall determine whether or not reasonable justification exists based on documents submitted by the parties.

The mediator may not be compelled by subpoena or otherwise to divulge records or discussions or to testify in regard to the mediation in any adversary proceeding or judicial forum. All records, reports, documents, discussions, and other information received by the mediator while serving in that capacity are confidential.

HISTORY: 1982 Act No. 402, Section 6; 1996 Act No. 284, Section 7, eff October 1, 1996.



SECTION 8-17-370. Exemptions.

The provisions of this article do not apply to:

(1) members, officers, or employees of the General Assembly;

(2) employees within the Office of the Governor who work at the mansion or in the State House or those employees appointed by the Governor to serve at or above the organizational level of assistant directors of the individual program components;

(3) elected public officials of this State or persons appointed to fill vacancies in these offices;

(4) all judges, officers, and employees of the Judicial Department; jurors; all employees of the Commission on Prosecution Coordination; and the judges, officers, and employees of the Administrative Law Judge Division;

(5) members of state boards, commissions, councils, advisory councils, or committees compensated on a per diem basis;

(6) inmate help in a charitable, penal, or correctional institution, residents of rehabilitation facilities, or students employed in institutions of learning;

(7) part-time professional personnel engaged in consultant or contractual services;

(8) an agency head who has the authority and responsibility for an agency within state government including the divisions of the State Budget and Control Board;

(9) employees of the Public Service Authority, State Ports Authority, the Jobs-Economic Development Authority, or the Division of Public Railways and the Division of Savannah Valley Development of the Department of Commerce;

(10) teaching or research faculty, professional librarians, academic administrators, or other persons holding faculty appointments at a four-year post-secondary educational institution, including its branch campuses, if any, as defined in Section 59-107-10;

(11) athletic coaches and unclassified employees in the athletic departments of four-year post-secondary educational institutions as defined in Section 59-107-10;

(12) deputy directors as defined in Section 8-17-320;

(13) regional and county directors of the Department of Social Services as defined in Section 43-3-40(B);

(14) employees of the Medical University Hospital Authority, provided the Medical University Hospital Authority has promulgated an employee grievance plan in accordance with its enabling provision;

(15) presidents of the South Carolina Technical College System;

(16) a retired member of the South Carolina Police Officers Retirement System or a retired member of the South Carolina Retirement System who is hired by an agency to fill all or some fraction of a full-time equivalent (FTE) position covered by the State Employee Grievance Procedure Act; and

(17) notwithstanding the provisions of Section 9-1-2210(E), any participant in the Teacher and Employee Retention Incentive Program.

(18) the chief investment officer and all other employees of the Retirement System Investment Commission.

(19) employees of the Office of the Lieutenant Governor if the employees report directly to the Lieutenant Governor or report directly to a person who reports directly to the Lieutenant Governor.

(20) the executive director, assistant directors, and the area directors of the South Carolina Department of Employment and Workforce created pursuant to Section 1-30-10(A)(20).

HISTORY: 1982 Act No. 402, Section 7; 1993 Act No. 177, Section 1, eff June 16, 1993, and applies to personnel actions taken after that date; 1993 Act No. 181 Section 73, eff July 1, 1993; 1994 Act No. 452, Section 8, eff June 16, 1994; 1996 Act No. 284, Section 8, eff October 1 1996; 2000 Act No. 264, Section 3, eff May 1, 2000; 2002 Act No. 171, Section 1, eff February 7, 2002; 2002 Act No. 356, Section 11, eff July 1, 2002; 2005 Act No. 153, Pt II, Sections 3.A, 3.B, Pt IV, Section 4, eff July 1, 2005; 2008 Act No. 353, Section 2, Pt 25B, eff July 1, 2009; 2010 Act No. 146, Section 6, eff March 30, 2010.



SECTION 8-17-375. Reassignment, termination, or reduction of compensation of unclassified executive department employees appointed by governing board subject to Senate confirmation.

Notwithstanding any other provision of law, employees of an executive department of this State, except for the Department of Transportation, enumerated in Section 1-30-10(A) with a governing board who are unclassified, whose employment or compensation are decided by the governing board subject to specified approvals provided by law, and whose appointment or employment is subject to Senate confirmation may not be reassigned, terminated, or have their compensation reduced, except by majority vote of the governing board and approval by the Senate upon advice and consent prior to the action being taken or an interim appointment being made.

HISTORY: 2008 Act No. 353, Section 2, Pt 20H, eff July 1, 2009.



SECTION 8-17-380. Grievance and performance appraisal procedure for academic employees.

With respect to the teaching and research faculty, professional librarians, academic administrators, and all other persons holding faculty appointments at any post-secondary educational institutions described in item (10) of Section 8-17-370, each such institution, subject to the approval of the State Budget and Control Board or its designee and the Commission on Higher Education, shall establish in writing:

(a) A performance appraisal procedure which shall assure:

(1) annual review and evaluation of such employees;

(2) written findings;

(3) review of evaluations with each covered employee;

(4) retention of performance appraisals and written comments of such employee, if any, in a permanent file with right of full disclosure to the employee.

(b) A grievance procedure which shall at an appropriate stage provide a hearing for such employees before an individual or committee designated for such purposes, at which the employee shall have the right to representation by counsel and the opportunity to present evidence in his behalf. Any such procedure shall include the right of the employee to appeal the post-hearing decision to the governing board of the institution, or a committee designated by the board for this purpose, such appeal to be limited to the record of the hearing. Discrimination in compensation, promotion, and work assignment shall be subjects for consideration by such grievance procedure. Dismissal of tenured or other permanent employees and dismissal prior to the end of an employment contract term shall be only for cause, and shall be subject for consideration by such grievance procedure. The granting or the failure to grant tenured status to such employees or nonrenewal of employment contracts at the end of the contract term shall not be subjects for consideration by such grievance procedure.

The grievance and performance appraisal procedure provided for herein shall be submitted to the State Budget and Control Board or its designee and the Commission on Higher Education for approval within six months after the establishment of any new institution.

HISTORY: 1982 Act No. 402, Section 8.






CHAPTER 19 - MERIT SYSTEM FOR STATE-AIDED AGENCIES

SECTION 8-19-15. Establishment of merit principles for personnel administration.

A grant-in-aid agency required by federal law to operate under merit principles in the administration of its personnel programs as a condition of receiving federal grants, shall establish those policies and procedures necessary to assure compliance with the federal merit principles requirements.

HISTORY: 1999 Act No. 100, Part II, Section 33, eff July 1, 1999.






CHAPTER 21 - FEES AND COSTS GENERALLY

SECTION 8-21-10. Only fees and costs prescribed are recoverable.

The several officers named in this chapter, Article 3 of Chapter 11 of Title 14, Chapter 19 of Title 14, Article 7 of Chapter 23 of Title 14, Chapter 19 of Title 19, Chapter 7 of Title 22, Article 3 of Chapter 9 of Title 22, and Article 1 of Chapter 19 of Title 23, shall be entitled to receive and recover the fees and costs prescribed by this chapter, Article 3 of Chapter 11 of Title 14, Chapter 19 of Title 14, Article 7 of Chapter 23 of Title 14, Chapter 19 of Title 19, Chapter 7 of Title 22, Article 3 of Chapter 9 of Title 22, and Article 1 of Chapter 19 of Title 23, and none other, for the services herein enumerated.

HISTORY: 1962 Code Section 27-1; 1952 Code Section 27-1; 1942 Code Section 4920; 1932 Code Section 4921; Civ. C. '22 Section 5726; Civ. C. '12 Section 4209; Civ. C. '02 Section 3100; G. S. 2429; R. S. 2553.



SECTION 8-21-15. No fee for performing duty, responsibility, or function of agency unless authorized by statute and regulation; exceptions.

(A) No state agency, department, board, committee, commission, or authority initially may set a fee for performing any duty, responsibility, or function unless the fee for performing the particular duty, responsibility, or function is authorized by statutory law and set by regulation except as provided in this section.

(B) This section does not apply to:

(1) state-supported governmental health care facilities;

(2) state-supported schools, colleges, and universities;

(3) educational, entertainment, recreational, cultural, and training programs;

(4) the State Board of Financial Institutions;

(5) sales by state agencies of goods or tangible products produced for or by these agencies;

(6) charges by state agencies for room and board provided on state-owned property;

(7) application fees for recreational activities sponsored by state agencies and conducted on a draw or lottery basis;

(8) court fees or fines levied in a judicial or adjudicatory proceeding.

(C) This section does not prohibit a state agency, department, board, committee, or commission from charging fees for services provided to other state agencies, departments, boards, committees, commissions, or political subdivisions regardless of whether the fee is set by statute.

(D) Statutory law for purposes of this section does not include regulations promulgated pursuant to the State Administrative Procedures Act.

HISTORY: 1987 Act No. 178 Section 1, eff June 30, 1987.



SECTION 8-21-20. Mileage shall be computed by shortest practical route.

Whenever provision is made by law for the payment of mileage of jurors, witnesses or other persons required to attend court or to travel to perform any legal duty, such mileage shall be computed and paid for by the shortest practical route to be traveled over any regularly established highway.

HISTORY: 1962 Code Section 27-2; 1952 Code Section 27-2; 1942 Code Sections 632, 3712-1; 1932 Code Sections 632, 932; Civ. P. '22 Section 572; Cr. P. '22 Sections 28, 572; Civ. C. '12 Section 4040; Civ. C. '02 Sections 2738, 2938; G. S. 2269; R. S. 2384; 1874 (15) 608; 1878 (16) 630; 1907 (25) 518; 1911 (27) 86; 1917 (30) 161; 1920 (31) 735; 1925 (34) 233; 1933 (38) 8, 14, 76, 111; 1934 (38) 1598; 1935 (39) 220; 1936 (39) 1304, 1315, 1321, 1472, 1544; 1937 (40) 36, 45, 177, 190, 209, 385; 1938 (40) 1563, 1590, 1602, 1698; 1939 (41) 415; 1940 (41) 1938; 1949 (46) 110.



SECTION 8-21-30. Liability for ten times fee illegally charged.

If any officer herein named shall charge any other fee or fees for any services herein mentioned, such officer shall be liable to forfeit ten times the amount so improperly charged, to be recovered by suit in the court of common pleas, by attachment or by sale when the penalty does not exceed twenty dollars.

HISTORY: 1962 Code Section 27-3; 1952 Code Section 27-3; 1942 Code Section 4921; 1932 Code Section 4962; Civ. C. '22 Section 5764; Civ. C. '12 Section 4239; Civ. C. '02 Section 3129; G. S. 2446; R. S. 2570; 1878 (16) 631.



SECTION 8-21-40. Bills of costs shall be attached to executions.

In any case in which the clerk of court or a magistrate shall issue an execution, he shall attach thereto a bill of each item of costs therein charged and also shall tax all costs which accrue to the sheriff for services on such execution.

HISTORY: 1962 Code Section 27-4; 1952 Code Section 27-4; 1942 Code Sections 3619, 4921; 1932 Code Sections 3619, 4962; Civ. C. '22 Sections 2163, 5764; Civ. C. '12 Sections 1339, 4239; Civ. C. '02 Sections 941, 3129; G. S. 763, 2446; R. S. 813, 2570; 1827 (6) 336 Section 5; 1878 (16) 631; 1972 (57) 2584.



SECTION 8-21-50. Rules of construction.

The rule of the common law that statutes in derogation of that law are to be strictly construed has no application to this chapter, Article 3 of Chapter 11 of Title 14, Chapter 19 of Title 14, Article 7 of Chapter 23 of Title 14, Chapter 19 of Title 19, Chapter 7 of Title 22, Article 3 of Chapter 9 of Title 22, and Article 1 of Chapter 19 of Title 23.

HISTORY: 1962 Code Section 27-6; 1960 (51) 1744.



SECTION 8-21-110. Fees of Secretary of State.

The Secretary of State may charge the following fees:

(1) For every search, fourteen cents;

(2) For entering satisfaction on a mortgage, twenty-one cents;

(3) For recording a mark or brand, twenty-one cents;

(4) For recording any writing, nine cents for every copy sheet containing ninety words;

(5) For making out a grant of lands, recording and fixing the great seal, two dollars and fourteen cents;

(6) For a testimonial with the great seal, one dollar and seven cents;

(7) For registering the certificate of (a) a person becoming a citizen, twenty-five cents, (b) for a family not exceeding three, fifty cents and (c) for a family exceeding three, one dollar;

(8) For commissioning a commissioner of deeds, three dollars and twenty-five cents;

(9) For filing a limited partnership agreement, five dollars;

(10) For furnishing a certificate under seal, one dollar;

(11) For making a certified copy of a charter, two dollars;

(12) For making a certified copy of a land grant, one dollar and sixty cents;

(13) For making a certified copy of a plat, (a) tracing, first four corners, one dollar, and five cents per additional corner, plus one dollar for certifying, and (b) copying, per page, thirty-five cents; and

(14) For certified copy of any record, one dollar and sixty cents.

Fees received for these services shall be deposited in the State Treasury to the credit of the General Fund of the State.

HISTORY: 1962 Code Section 27-501; 1952 Code Section 27-501; 1942 Code Section 4922; 1932 Code Section 4922; Civ. C. '22 Section 5727; Civ. C. '12 Section 4210; Civ. C. '02 Section 3101; G. S. 2430; R. S. 2454; 1790 (5) 153; 1799 (5) 355; 1901 (23) 754; 1954 (48) 1566; 1961 (52) 621.



SECTION 8-21-120. Fees of appraisers of homestead and commissioners in dower or partition.

The fees:

(1) Of appraisers to set out the homestead shall be two dollars per day; and

(2) Of commissioners in dower or in partition shall be each one dollar and a half per day and five cents per mile for necessary travel.

HISTORY: 1962 Code Section 27-502; 1952 Code Section 27-502; 1942 Code Section 4961; 1932 Code Section 4961; Civ. C. '22 Section 5763; Civ. C. '12 Section 4238; Civ. C. '02 Section 3128; G. S. 2445; R. S. 2568; 1788 (4) 724; 1839 (11) 61; 1868 (14) 21; 1918 (30) 717.



SECTION 8-21-130. Fee of county auditors.

For every entry and endorsement on any deed of conveyance of real property recorded in his office, each county auditor shall receive a fee of twenty-five cents.

HISTORY: 1962 Code Section 27-503; 1952 Code Section 27-503; 1942 Code Section 4960; 1932 Code Section 4960; Civ. C. '22 Section 5762; Civ. C. '12 Section 4237; Civ. C. '02 Section 3127; G. S. 2444; R. S. 2567; 1871 (15) 621; 1935 (39) 304.



SECTION 8-21-140. Fees of notaries public.

The fees of notaries public shall be as follows:

(1) For taking a deposition and swearing witnesses, twenty-five cents per copy sheet;

(2) For a duplicate of a deposition, protest and certificate, ten cents per copy sheet of one hundred words;

(3) For each attendance upon any person for proving a matter or thing and certifying the same, fifty cents;

(4) For every notarial certificate, with seal, fifty cents;

(5) For administering an oath for an affidavit, twenty-five cents;

(6) For taking a renunciation of dower or inheritance, one dollar; and

(7) For every protest, fifty cents, together with the cost of postage for transmitting notice thereof.

HISTORY: 1962 Code Section 27-506; 1952 Code Section 27-506; 1942 Code Section 4957; 1932 Code Section 4957; Civ. C. '22 Section 5759; Civ. C. '12 Section 4234; Civ. C. '02 Section 3123; G. S. 2440; R. S. 2564; 1898 (22) 699.



SECTION 8-21-150. Fees of deputy surveyors.

The fees of deputy surveyors shall be as follows:

(1) For surveying every acre of land, one cent;

(2) For making out a fair plat, certifying, signing and returning the same, two dollars and fourteen cents; and

(3) For running old lines for any person or between parties, or by order of court, while they are on the survey, three dollars per day.

HISTORY: 1962 Code Section 27-508; 1952 Code Section 27-508; 1942 Code Section 4959; 1932 Code Section 4959; Civ. C. '22 Section 5761; Civ. C. '12 Section 4236; Civ. C. '02 Section 3126; G. S. 2443; R. S. 2566; 1791 (5) 158.



SECTION 8-21-300. Salaries of clerks of court and registers of deeds; disposition of fees and costs received.

The clerks of court and registers of deeds of the several counties shall receive such salaries for performance of their duties as may be fixed by the governing body of the county, which shall not be diminished during their terms of office, and such compensation shall not be measured or affected by the fees and costs received by such officers under the provisions of this article. All such fees and costs received under the provisions of this article by such officials of any county shall be accounted for and paid into the general fund of the county as directed by the governing body thereof.

HISTORY: 1979 Act No. 164 Part I Section 1; 1997 Act No. 34, Section 1, eff January 1, 1998.



SECTION 8-21-310. Schedule of fees and costs to be collected.

Except as otherwise expressly provided, the following fees and costs must be collected on a uniform basis in each county by clerks of court and registers of deeds or county treasurers as may be determined by the governing body of the county:

(1) for recording a deed to or a mortgage on real estate, ten dollars; and an additional one dollar a page for any deed or mortgage containing more than four pages; for entry of a deed or mortgage that covers both real estate and personal property in the indexes for both real and personal property conveyances or mortgages, one dollar additional;

(2) for recording a chattel mortgage, conditional sale contract, lease or contract of sale of personal property, and any other document required to be recorded under the Uniform Commercial Code (Title 36), the fees provided in Title 36;

(3) for recording an instrument which assigns, transfers, or affects a single real estate mortgage or other instrument affecting title to real property or lien for the payment of money, unless it is part of the original instrument when initially filed, six dollars; and if the instrument assigns, transfers, or affects more than one real estate mortgage, instrument, or lien, six dollars for each mortgage, instrument, or lien assigned, transferred, or affected and referred to in the instrument and an additional one dollar for each page for any instrument exceeding one page;

(4) for recording any lease, contract of sale, trust indenture, or other document affecting title or possession of real property not otherwise provided for in this section, ten dollars, and an additional one dollar a page for a document containing more than four pages;

(5) for recording satisfaction on the record of a mortgage of real estate or a chattel mortgage or other recorded lien, and certifying the entry on the original or a copy, five dollars;

(6) for recording separate probates, affidavits, or certificates which are not part of or attached to another document to be recorded, ten dollars;

(7) for recording a plat larger than eight and one-half by fourteen inches, ten dollars; for plats of "legal size" dimensions, or smaller, five dollars;

(8) for recording decree of foreclosure or partition of real property in mortgage book or deed book, the same fee as for recording deed or mortgage of real estate;

(9) for recording any other paper affecting title or possession of real estate or personal property and required by law to be recorded, except judicial records, ten dollars, and an additional one dollar a page for a document containing more than four pages;

(10) for filing power of attorney, trustee qualification, or other appointment, fifteen dollars, and an additional one dollar a page for a document containing more than four pages. However, upon presentation of a copy of deployment orders to a combat zone by or on behalf of a member of the Armed Forces of the United States, the filing fee for a power of attorney for the person deployed is waived. In addition, the filing fee for a revocation of power of attorney filed by or on behalf of a member of the armed forces of the United States is waived if the revocation is filed: (i) within three years from the date of filing the power of attorney; and (ii) a copy of the deployment orders to a combat zone is presented. For purposes of this item, "combat zone" has the meaning provided in Internal Revenue Service Publication 3 and includes service in a qualified hazardous duty area;

(11)(a) For filing first complaint or petition, including application for a remedial and prerogative writ and bond on attachment or other bond, in a civil action or proceeding, in a court of record, one hundred dollars. There is no further fee for filing an amended or supplemental complaint or petition nor for filing any other paper in the same action or proceeding. An original application for post conviction relief may be filed without fee upon permission of the court to which the application is addressed. There is no further fee for entering and filing a verdict, judgment, final decree, or order of dismissal, and enrolling a judgment thereon, for signing, sealing, and issuance of execution, or for entering satisfaction or partial satisfaction on a judgment:

(b) for filing, recording, and indexing lis pendens when not accompanied by summons and complaint, ten dollars;

(c) for receiving and enrolling transcripts of judgment from magistrate's courts and federal district courts, ten dollars;

(d) for filing and enrolling a judgment by confession, ten dollars;

(12) no fee may be charged to a defendant or respondent for filing an answer, return, or other papers in any civil action or proceeding, in a court of record;

(13) for taking and filing an order for bail with or without bond, one dollar; with bond when surety must be justified, ten dollars;

(14) for taking and filing bond or security costs, one dollar; with bond when surety must be justified, ten dollars;

(15) for filing or recording any commission of notary public or other public office, license or permit to practice any profession or trade, notice of formation or dissolution of any partnership, five dollars;

(16) for filing the charter of any public or private corporation or association required by law to be recorded, ten dollars, and an additional one dollar a page for any such document containing more than four pages;

(17) for issuing an official certificate under seal of court not otherwise specified in this section, one dollar;

(18) for holding a hearing for condemnation proceedings, twenty-five dollars a day;

(19) for filing notice of discharge in bankruptcy, fifteen dollars;

(20) for filing and enrolling and satisfaction of South Carolina and United States Government tax liens:

(a) for filing and enrolling and satisfying executions or warrants for distraint for the South Carolina Department of Employment and Workforce, the South Carolina Department of Revenue, or any other state agency, where costs of the executions or warrants for distraint are chargeable to the persons against whom such executions or warrants for distraint are issued, ten dollars;

(b) for filing and enrolling and satisfying any tax lien of any agency of the United States Government, where the costs of the executions are chargeable to the persons against whom such executions are issued, ten dollars;

The clerk shall mark "satisfied" upon receipt of the fees provided in this item for any tax lien or warrant for distraint issued by any agency of this State or of the United States upon receipt of a certificate duly signed by an authorized officer of any agency of this State or the United States to the effect that the execution or warrant for distraint has been paid and satisfied.

(21) for filing and processing an order for the Destruction of Arrest Records, thirty-five dollars, which fee must be for each order regardless of the number of cases contained in the order. The fee under the provisions of this item does not apply to cases where the defendant is found not guilty or where the underlying charge is dismissed or nol prossed unless that dismissal or nol prosse is the result of successful completion of a pretrial intervention program;

(22) for filing, indexing, enrolling, and entering a foreign judgment and an affidavit pursuant to Article 11, Chapter 35, Title 15 of the 1976 Code, one hundred dollars.

(23) for filing a notice of meter conservation charge as permitted by Section 58-37-50, ten dollars.

(24) for filing court documents by electronic means from an integrated electronic filing (e-filing) system owned and operated by the South Carolina Judicial Department in an amount set by the Chief Justice of the South Carolina Supreme Court and all fees must be remitted to the South Carolina Judicial Department to be dedicated to the support of court technology.

HISTORY: 1979 Act No. 164 Part I Section 1; 1983 Act No. 139 Sections 1, 2; 1988 Act No. 619, eff June 2, 1988; 1990 Act No. 531, Section 1, eff June 4, 1990; 1990 Act No. 612, Section 43, amending (11)(a) eff July 1, 1990 (became law without the Governor's signature); 1991 Act No. 153, Section 1, eff June 12, 1991; 1991 Act No. 171, Part II, Section 53A, eff July 1, 1991; 1993 Act No. 80, Section 2, eff June 11, 1993; 1993 Act No. 175, Section 1, eff June 16, 1993; 1993 Act No. 181, Section 74, eff July 1, 1993; 1994 Act No. 497, Part II, Section 36H, eff January 1, 1995; 1996 Act No. 244, Section 1, eff March 4, 1996; 1997 Act No. 34, Section 1, eff January 1, 1998; 1997 Act No. 155, Part II, Section 36A, eff July 1, 1997; 2002 Act No. 329, Section 3A, eff July 1, 2002; 2010 Act No. 141, Section 2, eff March 31, 2010; 2010 Act No. 256, Section 1, eff June 11, 2010; 2012 Act No. 269, Section 1, eff June 20, 2012.



SECTION 8-21-320. Motion fees.

There is assessed for every motion made in the court of common pleas and family court, not including motions made in family court juvenile delinquency proceedings, a fee of twenty-five dollars. The fee must accompany each motion filed. The Supreme Court has authority to issue administrative rules to exempt from the motion fee certain family court matters involving rules to show cause in child and spousal support matters. The Supreme Court may waive the filing fees imposed by this section upon a proper showing of indigency. The revenue from this fee must be collected by the clerk of court in each court and remitted to the State Treasurer and credited to a separate judicial department support fund for the exclusive use of the judicial department.

The revenue collected pursuant to this section shall be distributed by the State Treasurer in the following manner:

(1) The first four hundred fifty thousand dollars of these funds must be transferred to the Prosecution Coordination Commission. The funds shall be distributed equally to the third, fourth, and eleventh judicial circuits to fund drug courts.

(2) Any remaining funds must be transferred to the Judicial Department for operating purposes.

HISTORY: 2002 Act No. 329, Section 3G, eff June 18, 2002; 2008 Act No. 353, Section 2, Pt 20G, eff July 1, 2009.



SECTION 8-21-760. Salaries of probate judges; disposition of costs and fees received.

The probate judges must receive salaries for performance of their duties pursuant to Section 8-21-765.

A probate judge who is receiving a salary greater than provided for his position under the provisions of this chapter must not be reduced in salary during his tenure in office. Tenure in office continues at the expiration of a term if that judge is reelected.

The governing body of the county shall provide the salary, equipment, facilities, and supplies of the support personnel and staff of the probate judge, together with all other costs necessary for the efficient operation of the court, including but not limited to, court reporters, secretaries, clerks, per diem, travel, educational, and other benefits for the judge and his staff. A probate judge is not prohibited from acting as special referee with the agreement of the county governing body, but no probate judge is eligible to serve as a standing master-in-equity.

The probate judge in each county must serve full time and shall carry out all duties assigned by law.

Fees and costs received under the provisions of this article by the officials of a county must be accounted for and paid into the general fund of the county as directed by the governing body of that county. Any remuneration received by a probate judge for performing duties assigned by the Department of Mental Health must be remitted by the probate judge to the county treasurer for deposit into the general fund of the county.

HISTORY: 1979 Act No. 164 Part I Section 2A; 1988 Act No. 678, Part IV, Section 1, eff July 1, 2002.



SECTION 8-21-765. Salary schedules.

(A) The salary of the office of probate judge is based on a salary schedule which uses base salaries determined by population categories according to the latest official United States Decennial Census. The governing body of each county shall pay the probate judge of the county a base salary as follows:

(1) for those counties with a population of two hundred thousand and above, the base salary is fifty-nine thousand dollars;

(2) for those counties with a population of at least one hundred fifty thousand but not more than one hundred ninety-nine thousand, nine hundred ninety-nine, the base salary is forty-nine thousand dollars;

(3) for those counties with a population of at least one hundred thousand but not more than one hundred forty-nine thousand, nine hundred ninety-nine, the base salary is thirty-eight thousand dollars;

(4) for those counties with a population of at least fifty thousand but not more than ninety-nine thousand, nine hundred ninety-nine, the base salary is thirty-three thousand dollars;

(5) for those counties with a population of at least thirty-five thousand but not more than forty-nine thousand, nine hundred ninety-nine, the base salary is thirty-one thousand, five hundred dollars;

(6) for those counties with a population of at least twenty thousand but not more than thirty-four thousand, nine hundred ninety-nine, the base salary is twenty-five thousand dollars;

(7) for those counties with a population less than twenty thousand, the base salary is twenty-two thousand, five hundred dollars.

(B) The South Carolina Court Administration is charged with monitoring compliance with this section. Nothing contained in this section may be construed as prohibiting a county from paying in excess of the minimum base salaries provided for in this section.

A probate judge is entitled to the same perquisites as those employees of the county of similar position and salary.

A cost of living increase must be paid by the county in the amount provided classified state employees in the annual state general appropriations act of the previous fiscal year. The base salaries provided for in this Part must be adjusted annually based on the percentage amount of the cost of living increase paid to classified state employees in the annual state general appropriations act of the previous fiscal year.

HISTORY: 1988 Act No. 678, Part IV, Section 2, eff January 1, 1989.



SECTION 8-21-770. Determination of fees and costs; schedule of fees and costs to be collected.

(A) Fees and costs are payable upon the filing of an application or petition. Payment may, in the discretion of the probate judge, be deferred for a period no greater than the time provided by law for filing the inventory and appraisement. Any adjustment of fees and costs collected at the opening of the estate must be effected before or at the time of final settlement.

(B) In estate and conservatorship proceedings, the fee shall be based upon the gross value of the decedent's probate estate or the protected person's estate as shown on the inventory and appraisement as follows:

(1) Property valuation less than $5,000.00 $25.00

(2) Property valuation of $5,000.00 but less than $20,000.00 $45.00

(3) Property valuation of $20,000.00 but less than $60,000.00 $67.50

(4) Property valuation of $60,000.00 but less than $100,000.00 $95.00

(5) Property valuation of $100,000.00 but less than $600,000.00 $95.00

plus .15 percent of the property valuation between

$100,000.00 and $600,000.00

(6) Property valuation of $600,000.00 or higher amount set forth in (5) above plus one-fourth of one percent of the property valuation above $600,000.00.

For purposes of this subsection, "decedent's probate estate" means the decedent's property passing under the decedent's will plus the decedent's property passing by intestacy and "protected person's estate" means the protected person's property that vests in a conservator as trustee pursuant to Section 62-5-420.

(C) Other fees of the Probate Court are as follows:

(1) Issuing certified copy $ 5.00

(2) Issuing exemplified/authenticated copy $20.00

(3) Reforming or correcting marriage record $ 6.75

(4) Filing demands for notice $ 5.00

(5) Filing conservatorship accountings $10.00

(6) Recording authenticated or certified record $20.00

(7) Reopening closed estates $22.50

(8) Appointment of special or temporary fiduciary $22.50

(9) Filing and indexing will under Section 62-2-901 $10.00

(10) Certifying appeal record $10.00

(11) Filing the initial petition in any action or proceeding other than (B) above, same fee as charged for filing civil actions in circuit court

(12) Filing affidavit for collection of personal property under Section 62-3-1201, the fee pursuant to item (B) above based upon property valuation shown, provided that where the property valuation is less than $100.00, the fee shall be one-half the amount otherwise provided.

(D) The costs of the notice to creditors or other legal advertisement are in addition to prescribed court costs and are due and payable prior to publication of advertisement.

HISTORY: 1979 Act No. 164, Part I Section 2A; 1993 Act No. 181, Section 75, eff July 1, 1993; 1994 Act No. 470, Section 3, eff 30 days after July 14, 1994; 1995 Act No. 15, Section 1, eff April 4, 1995, but shall apply retroactively to August 15, 1994.



SECTION 8-21-790. Fees for settlement of estates; disposition of fees by Department of Revenue.

The office of the probate court must also be paid fees according to the following schedule for each estate settled:

On the first $100.00 of tax collected 5%

Above $100.00 and up to $1,000.00 2%

Above $1,000.00 and up to $10,000.00 1 1/2 %

Above $10,000.00 and up to $50,000.00 1%

Above $50,000.00 and up to $100,000.00 3/4 of 1%

Above $100,000.00 and up to $300,000.00 1/2 of 1%

Above $300,000.00 1/4 of 1%

If the probate judge fails or neglects to perform a duty required under Chapter 16 of Title 12, the Department of Revenue may withhold any or all of the fees provided for in the schedule and shall credit the withheld fees to the general fund of the State Treasury. All fees allowed under this schedule must be paid out of the taxes collected by the Department of Revenue no less than monthly upon receipt of them and the receipt of the County Treasurer is sufficient voucher for paying same.

HISTORY: 1979 Act No. 164 Part I Section 2A; 1993 Act No. 181, Section 77, eff July 1, 1993; 1994 Act No. 470, Section 4, eff 30 days after July 14, 1994; 1997 Act No. 114, Section 4, eff June 13, 1997.



SECTION 8-21-800. Relief from filing fees, court costs and other probate costs.

The Probate Judge may relieve any party to any proceeding in the Probate Court from court costs in the manner provided in Section 8-21-140 but relief from filing fees and other probate costs is prohibited, except as provided in Section 8-21-810.

HISTORY: 1979 Act No. 164 Part I Section 2A.



SECTION 8-21-810. No costs or fees for items requested by county officers or United States Veterans Administration.

No cost or fee shall be payable to probate courts for any item or copy requested by a county officer or the United States Veterans Administration.

HISTORY: 1979 Act No. 164 Part I Section 2A.



SECTION 8-21-1000. Magistrates to receive salaries; accounting for fees and costs received.

All magistrates shall receive salaries in lieu of all fees and costs in civil or criminal actions or proceedings, and all such fees and costs received and recovered under the provisions of this article by any magistrate of any county shall be accounted for and paid into the general fund of the county as directed by the governing body thereof.

HISTORY: 1979 Act No. 164 Part I Section 3.



SECTION 8-21-1010. Schedule of fees and costs to be collected by magistrates.

(A) Except as otherwise expressly provided, the following fees and costs must be collected by the magistrates and deposited in the general fund of the county:

(1) for taking civil recognizance, with or without sureties, five dollars;

(2) for granting an order for civil special bail, with or without sureties, five dollars;

(3) for receiving and filing bond in claim and delivery, attachment, five dollars; if justification of sureties required, an additional five dollars;

(4) for administering and certifying oaths or documents in writing, two dollars;

(5) for issuing any prerogative writ, five dollars;

(6) in all civil actions, for issuing a summons and a copy for defendant, and for giving judgment with or without a hearing, forty-five dollars;

(7) for issuing execution and renewal thereof, ten dollars;

(8) for making up, certifying, and forwarding a transcript of record and judgment in a case for purpose of appeal, ten dollars;

(9) for proceedings by a landlord or lessor against a tenant or lessee, including notices to quit, eviction orders, or recovery of rents, twenty dollars;

(10) for proceedings on a coroner's inquest, as prescribed by law, ten dollars, if inquest is demanded by a party other than the State or county or authorized officer of either;

(11) for proceeding on estrays, including judgment for possession, sale, or damages, ten dollars;

(12) for qualifying appraisers to set off homestead or qualifying sureties on a bond posted in a case, including bail bonds, five dollars;

(13) for each tax execution collected, five dollars; and

(14) for filing or issuing any other paper not provided for in this section, five dollars.

(B) Fees or costs may not be assessed against a party for summoning jurors or expense of jury service in a criminal case in which a trial by jury is had.

HISTORY: 1979 Act No. 164 Part I Section 3; 1988 Act No. 678, Part I, Section 1, eff July 25, 1988; 2000 Act No. 226, Section 2, eff April 1, 2000.



SECTION 8-21-1020. Relief from payment of magistrate court costs.

Any person may be relieved from payment of magistrate court costs herein provided, including costs of constables performing duties in magistrate court proceedings, upon the showing and finding by the magistrate as provided in Section 8-21-1040; provided, no party except as provided in Section 8-21-1050 shall be relieved of fees for filing and recording documents.

HISTORY: 1979 Act No. 164 Part I Section 3.



SECTION 8-21-1030. Compensation of constables.

The compensation of all constables in the several counties, including constables appointed by magistrates, shall be fixed by the governing body of the county which shall not be diminished during their terms of office, and such compensation shall not be measured or affected by the fees and costs received and recovered by such officers under the provisions of this article. The compensation need not be the same for each constable but may be determined by the governing body of the county based upon the time spent and the area and the population served by each constable in the performance of his duties.

HISTORY: 1979 Act No. 164 Part I Section 3.



SECTION 8-21-1040. Payment of mileage to constables.

No mileage shall be payable to constables for travel in service of any process or papers in any action, or performance of any official duty, when traveling in state, county, or other publicly-owned vehicles; but a record of such mileage shall be kept for reporting and taxing as provided in Section 8-21-1020; provided, further, that actual mileage at the current county rate per mile for travel by privately-owned vehicle, or actual cost of travel by common carrier, and subsistence as provided by law may be paid to constables traveling in performance of duty, but shall be paid from the general funds of the county on warrant of the magistrate (or clerk of the court) before which the case or proceeding is pending to the county treasurer.

HISTORY: 1979 Act No. 164 Part I Section 3.



SECTION 8-21-1050. Accounting for fees and costs received by constables.

All fees and costs received or recovered by constables, including mileage, shall be accounted for and paid into the general fund of the county as directed by the governing body thereof; except that mileage at the current county rate per mile shall be taxable and recovered in the same manner as other costs for the actual mileage traveled by constables in serving process or other papers in any civil action, but such mileage or travel costs shall be payable personally to constables only as provided in Section 8-21-1040.

HISTORY: 1979 Act No. 164 Part I Section 3.



SECTION 8-21-1060. Schedule of fees and costs to be collected by magistrate or his officers.

Except as otherwise expressly provided, the following fees and costs must be collected by the magistrate or his officers and deposited in the general fund of the county:

(1) for summoning a witness to magistrate court in a civil action, three dollars, plus mileage at the current state rate;

(2) for summoning the jury panel to try a civil action in magistrate court, five dollars, to be taxed against the losing party;

(3) for summoning a coroner's jury and witnesses, five dollars, and mileage, to be paid only if inquest is demanded by person other than the State, county, or authorized officer thereof;

(4) for serving a summons, rule, order, or notice by a magistrate in a civil action, five dollars, plus mileage;

(5) for serving an attachment or civil arrest on a person and making return thereof, five dollars, plus mileage;

(6) for selling an estray, five percent of the sale proceeds;

(7) for levying execution, posting notice of sale, conducting sale, and paying over proceeds in a magistrate court action, ten dollars;

(8) for serving warrants, or any other criminal process, and for conveying prisoners by order of the magistrate or other court, mileage as permitted under Section 8-21-1040.

HISTORY: 1979 Act No. 164 Part I Section 3; 1988 Act No. 678, Part I, Section 2, eff July 25, 1988.



SECTION 8-21-1070. Constables' fees and mileage for performance of duties outside county.

When empowered by law to serve process or perform other duties outside the county in which they are employed or appointed to serve, constables shall be allowed the same fees and mileage as though duties were performed within the county.

HISTORY: 1979 Act No. 164 Part I Section 3.



SECTION 8-21-1080. Fees prescribed for magistrates and constables to be exclusive.

Notwithstanding any other provisions of law, except as provided in Section 34-11-70, beginning on July 1, 1979, the fees prescribed in this article shall be the only legal fees charged for services of magistrates and constables in all counties of the State.

HISTORY: 1979 Act No. 164 Part I Section 3.






CHAPTER 23 - DEFERRED COMPENSATION PROGRAM

SECTION 8-23-10. Declaration of purpose.

The purpose of this chapter is to enable employees of the State, its agencies and political subdivisions to participate in voluntary deferred compensation plans authorized by the United States Internal Revenue Code as interpreted and administered by the Internal Revenue Service, thereby permitting such employees to obtain the advantages inherent in such plans relative to the income tax treatment of the contributions and disbursements made pursuant to tax sheltered voluntary income deferment plans.

HISTORY: 1977 Act No. 97 Section 1.



SECTION 8-23-20. Deferred Compensation Program.

The Board of Directors of the South Carolina Public Employee Benefit Authority shall establish such rules and regulations as it deems necessary to implement and administer the Deferred Compensation Program. The board shall make such administrative appointments and contracts as are necessary to carry out the purpose and intent of this chapter and in the administration of account assets. For purposes of administering this program, an individual account shall be maintained in the name of each employee.

The board shall select, through competitive bidding and contracts, plans for purchase of fixed and variable annuities, savings, mutual funds, insurance, and such other investments as the board may approve which are not in conflict with the State Constitution and with the advice and approval of the State Treasurer.

Costs of administration may be paid from the interest earnings of the funds accrued as a result of deposits or as an assessment against each account.

HISTORY: 1977 Act No. 97 Section 2; 1990 Act No. 430, Section 1, eff April 25, 1990; 2008 Act No. 305, Section 1, eff June 11, 2008; 2012 Act No. 278, Pt IV, Subpt 2, Section 38.A, eff January 1, 2014.



SECTION 8-23-30. State and political subdivisions may agree to defer percentage of employees' compensation.

The State or any political subdivision of the State, by contract, may agree with an employee to defer a portion of his compensation in an amount as provided for in a plan approved by the Board of Directors of the South Carolina Public Employee Benefit Authority and subsequently with the consent of the employee may contract for purchase or otherwise procure fixed or variable annuities, savings, mutual funds, insurance, or such other investments as the board may approve for the purpose of carrying out the objectives of the program with the advice and approval of the State Treasurer. The investments shall be underwritten and offered in compliance with applicable federal and state laws and regulations by persons who are authorized by the board in accordance with the provisions of this chapter.

HISTORY: 1977 Act No. 97 Section 3; 2008 Act No. 305, Section 2, eff June 11, 2008; 2012 Act No. 278, Pt IV, Subpt 2, Section 38.A, eff January 1, 2014.



SECTION 8-23-40. Director or principal fiscal officer of state agencies, departments and the like may agree to defer any portion of employee's compensation.

The director or the principal fiscal officer of each state agency, department, board, commission, institution or political subdivision may enter into contractual agreements with employees to defer any portion of the employee's compensation.

HISTORY: 1977 Act No. 97 Section 4.



SECTION 8-23-50. Payment of premiums.

Notwithstanding any other provision of law, those persons designated to administer the Deferred Compensation Program are authorized to make payment of premiums for the purchase of fixed or variable annuities, savings, mutual funds and insurance contracts under the Deferred Compensation Program. Such payments shall not be construed to be a prohibited use of the general assets of the State or political subdivision.

HISTORY: 1977 Act No. 97 Section 5.



SECTION 8-23-60. "Employees" defined.

For the purposes of this chapter, "employees" means any person whether appointed or elected providing services for the State or any political subdivision thereof for which compensation is paid on a regular basis.

HISTORY: 1977 Act No. 97 Section 6; 1980 Act No. 448.



SECTION 8-23-70. Program additional to other retirement; pension or benefit systems; taxation of deferred sums.

The Deferred Compensation Program established pursuant to this chapter shall be in addition to retirement, pension, or benefit systems established by the State, federal government, or political subdivision and no deferral of income under the Deferred Compensation Program shall affect a reduction of any retirement, pension, social security, or other benefit provided by law. Any sum deferred under the Deferred Compensation Program shall not be subject to taxation until distribution is actually made to the employee.

Nothing contained in this chapter shall be construed to prohibit counties, municipalities, school districts, and other political subdivisions of the State and their employees from participation in deferred compensation plans or programs offered independently of the Board of Directors of the South Carolina Public Employee Benefit Authority by building and loan or savings and loan associations, banks, trust companies, and credit unions chartered by the state or federal governments, and all such political subdivisions shall be empowered with such contractual authority as may be necessary or incident to such participation; provided, however, that (a) such deferred compensation plans or programs shall comply with applicable federal income tax law in providing income deferral, (b) all deferred amounts shall be held in accounts, certificates of deposit, or other forms of savings vehicles which are insured by the Federal Savings and Loan Insurance Corporation in the case of savings and loan associations, the Federal Deposit Insurance Corporation in the case of commercial banks, and the National Credit Union Administration in the case of credit unions.

HISTORY: 1977 Act No. 97 Section 7; 1981 Act No. 67, Section 1; 2012 Act No. 278, Pt IV, Subpt 2, Section 38.B, eff January 1, 2014.



SECTION 8-23-80. Limitation on financial liability of State or political subdivisions.

The financial liability of the State or political subdivision under a deferred compensation program shall be limited in each instance to the value of the particular fixed or variable annuity, insurance, savings or mutual fund contract purchased under this program and the State or political subdivision shall not be liable for any change in value of a policy at the time of settlement.

HISTORY: 1977 Act No. 97 Section 8.



SECTION 8-23-90. No cost or liability to State or political subdivisions other than incidental expenses.

The Deferred Compensation Plan shall operate without cost or liability to the State, any of its departments, agencies, boards, commissions, institutions or political subdivisions except for the incidental expense of administering the deduction of the deferred funds and the remittance thereof.

HISTORY: 1977 Act No. 97 Section 9.



SECTION 8-23-100. Withdrawal from program.

Notwithstanding any other provision of law, upon thirty days notice to his employer and to the underwriter, an employee may cease making contributions to any deferred compensation program established for his benefit under the provisions of this chapter. All contracts entered into under the provisions of this chapter shall include a statement to this effect in the contract.

HISTORY: 1977 Act No. 97 Section 10.



SECTION 8-23-110. Employer contributions; matching and other contributions by political subdivisions of State; determination of amount and terms of State contributions.

(A) The Board of Directors of the South Carolina Public Employee Benefit Authority shall ensure that plan documents governing deferred compensation plans administered by the board permit employer contributions to the extent allowed under the Internal Revenue Code.

(B) Political subdivisions of the State, including school districts, participating in deferred compensation plans administered by the board or such plans offered by other providers may make matching or other contributions on behalf of their participating employees.

(C) As an additional benefit for state employees, and to the extent funds are appropriated for this purpose, the State shall make matching or other contributions on behalf of state employees participating in the deferred compensation plans offered by the board or such plans offered by other providers in an amount and under the terms and conditions prescribed for such contributions by the board.

HISTORY: 2000 Act No. 387, Part II, Section 6A, eff July 1, 2000; 2012 Act No. 278, Pt IV, Subpt 2, Section 38.C, eff January 1, 2014.






CHAPTER 25 - GOVERNMENT VOLUNTEERS

SECTION 8-25-10. Definitions.

As used in this chapter:

(a) "Volunteer" shall mean any person who, of his own free will, provides goods or services, without any financial gain, to any agency, instrumentality or political subdivision of the State;

(b) "Regular-service volunteer" shall mean any person engaged in specific voluntary service activities on an ongoing or continuous basis;

(c) "Occasional-service volunteer" shall mean any person who provides a one-time or occasional voluntary service;

(d) "Material donor" shall mean any person who, without financial gain, provides funds, materials or opportunities for clients of agencies, departments or institutions of the State;

(e) "Department" shall mean and include all departments, agencies, and institutions of state government.

HISTORY: 1978 Act No. 544 Section 2.



SECTION 8-25-20. Use of volunteers and development of programs.

Every department is authorized to develop volunteer programs and accept the services of volunteers, including regular-service volunteers, occasional-service volunteers, or material donors, to assist in programs carried out or administered by that department.

Volunteers recruited, trained, or accepted by any department shall, to the extent of their voluntary service, be exempt from all provisions of law relating to state employment, hours of work, rate of compensation, leave time, and employee benefits. Volunteers shall comply with applicable work rules.

Every department using the services of volunteers is authorized to provide volunteers with such incidental reimbursements and as the department deems appropriate to assist volunteers in performing their duties.

HISTORY: 1978 Act No. 544 Section 3.



SECTION 8-25-30. Duties of departments.

Each department utilizing the services of volunteers shall:

(a) Take such actions as are necessary and appropriate to develop meaningful opportunities for volunteers involved in its programs and to improve public services;

(b) Develop written rules governing the recruitment, screening, training, responsibility, utilization and supervision of volunteers;

(c) Take such actions as are necessary to ensure that volunteers and paid staff understand their respective duties and responsibilities, their relationship to each other, and their respective roles in fulfilling the objectives of their department;

(d) Take such actions as are necessary and appropriate to ensure a receptive climate for citizen volunteers;

(e) Provide for the recognition of volunteers who have offered exceptional service to the State; and

(f) Recognize prior volunteer service as partial fulfillment for training and experience established by the State Personnel Division's classification and compensation plan.

HISTORY: 1978 Act No. 544 Section 4.



SECTION 8-25-40. Mileage, meal allowance and liability insurance; protection of sovereign immunity.

(a) Transportation mileage reimbursement may be furnished those volunteers who use their personal vehicles to perform departmental tasks; provided, however, that mileage shall not be furnished to the volunteers for driving to and from their volunteer work. A meal allowance may also be furnished to such volunteers making departmental trips at departmental request if the trip necessarily extends over an established meal period.

(b) Liability insurance may be provided by the department utilizing their services both to regular-service and occasional-service volunteers to the same extent as may be provided by the department to its employees. Volunteers in state service shall enjoy the protection of sovereign immunity of the State to the same extent as employees.

HISTORY: 1978 Act No. 544 Section 5.



SECTION 8-25-50. Information required in annual report; use of volunteers in new programs.

(a) Each state agency required to make an annual report shall include in the report:

(1) Information relating to the total number, location, and duties of all volunteers, including regular-service volunteers, occasional-service volunteers, and material donors;

(2) Information relating to the total number of annual hours of service provided to the agency by all volunteers, including regular-service volunteers, occasional-service volunteers, and material donors.

(b) Every effort shall be made by every department in the development of new programs to make maximum use of volunteers.

HISTORY: 1978 Act No. 544 Section 6.






CHAPTER 27 - EMPLOYMENT PROTECTION FOR REPORTS OF VIOLATIONS OF STATE OR FEDERAL LAW OR REGULATION

SECTION 8-27-10. Definitions.

For purposes of this chapter:

(1) "Public body" means a department of the State; a state board, commission, committee, agency, or authority; a public or governmental body or political subdivision of the State, including counties, municipalities, school districts, or special purpose or public service districts; an organization, corporation, or agency supported in whole or in part by public funds or expending public funds; or a quasi-governmental body of the State and its political subdivisions.

(2) "Employee" means an employee of a department of the State; a state board, commission, committee, agency, or authority; a public or governmental body or political subdivision of the State, including counties, municipalities, school districts, or special purpose or public service districts; an organization, corporation, or agency supported in whole or in part by public funds or expending public funds; or a quasi-governmental body of the State and its political subdivisions. "Employee" does not include those persons enumerated within the provisions of Section 8-17-370.

(3) "Appropriate authority" means, respectively, the public body that employs the person making the report; or a federal, state, or local governmental body, agency, or organization having jurisdiction over criminal law enforcement, regulatory violations, professional conduct or ethics, or wrongdoing. If a report is made to an entity other than the public body employing the person making the report, the employing public body must be notified as soon as practicable by the entity that received the report. The term includes, but it is not limited to, the South Carolina Law Enforcement Division, the Solicitor's Office, the State Ethics Commission, the State Auditor, the Legislative Audit Council, and the Office of Attorney General.

(4) "Report" means a written document alleging waste or wrongdoing that contains the following information:

(a) the date of disclosure;

(b) the name of the employee making the report; and

(c) the nature of the wrongdoing and the date or range of dates on which the wrongdoing allegedly occurred. A report must be made within sixty days of the date the reporting employee first learns of the alleged wrongdoing.

(5) "Wrongdoing" means action by a public body which results in substantial abuse, misuse, destruction, or loss of substantial public funds or public resources. "Wrongdoing" also includes an allegation that a public employee has intentionally violated federal or state statutory law or regulations or other political subdivision ordinances or regulations or a code of ethics, which violation is not merely technical or of a minimum nature.

HISTORY: 1988 Act No. 354, eff March 14, 1988; 1993 Act No. 164, Part II, Section 37A, eff June 21, 1993, and applies with respect to any personnel actions taken after that date.



SECTION 8-27-20. No retaliation for filing report of wrongdoing; disciplinary action for unfounded or bad faith report or mere technical violation; reward for report resulting in savings; State Employee Suggestion Program not superseded.

(A) No public body may dismiss, suspend from employment, demote, or decrease the compensation of an employee of a public body because the employee files a report with an appropriate authority of wrongdoing. If the appropriate authority determines the employee's report is unfounded, or amounts to a mere technical violation, and is not made in good faith, the public body may take disciplinary action including termination. Any public body covered by this chapter may impose disciplinary sanctions, in accordance with its internal disciplinary procedures, against any of its direct line supervisory employees who retaliate against another employee for having filed a good faith report under this chapter.

(B) If the employee's report results in a saving of any public money from the abuses described in this chapter, twenty-five percent of the estimated net savings resulting from the first year of implementation of the employee's report, but not more than two thousand dollars, must be rewarded to the employee by the public body as determined by the State Budget and Control Board. This chapter does not supersede the State Employee Suggestion Program. For employees of state agencies participating in the program, items that they identify involving wrongdoing must be referred as a suggestion to the program by the employee. An employee is entitled to only one reward either under this section or under the program, at the employee's option.

HISTORY: 1988 Act No. 354, eff March 14, 1988; 1993 Act No. 164, Part II, Section 37B, eff June 21, 1993, and applies with respect to any personnel actions taken after that date.



SECTION 8-27-30. Civil action against employing public body for retaliation; remedies; exhaustion of remedies and other prerequisites; time in which to bring action.

(A) If an employee is dismissed, suspended from employment, demoted, or receives a decrease in compensation, within one year after having timely reported an alleged wrongdoing under this chapter, the employee may institute a nonjury civil action against the employing public body for (1) reinstatement to his former position; (2) lost wages; (3) actual damages not to exceed fifteen thousand dollars; and (4) reasonable attorney fees as determined by the court, but this award of attorney fees may not exceed ten thousand dollars for any trial and five thousand dollars for any appeal. The action must be brought in the court of common pleas of the county in which the employment action occurred. No action may be brought under this chapter unless (1) the employee has exhausted all available grievance or other administrative remedies; and (2) any previous proceedings have resulted in a finding that the employee would not have been disciplined but for the reporting of alleged wrongdoing.

(B) An action under this chapter must be commenced within one year after the accrual of the cause of action or exhaustion of all available grievance or other administrative and judicial remedies or is forever barred.

HISTORY: 1988 Act No. 354, eff March 14, 1988; 1993 Act No. 164, Part II, Section 37C, eff June 21, 1993, and applies with respect to any personnel actions taken after that date.



SECTION 8-27-40. Dismissal, suspension, demotion or decrease in compensation for independent cause permitted.

Notwithstanding the filing of a report pursuant to this chapter, a public body may dismiss, suspend, demote, or decrease the compensation of an employee for causes independent of the filing of a protected report as described in Section 8-27-20.

HISTORY: 1988 Act No. 354, eff March 14, 1988; 1993 Act No. 164, Part II, Section 37D, eff June 21, 1993, and applies with respect to any personnel actions taken after that date.



SECTION 8-27-50. Application of Chapter 27.

The provisions of this chapter do not apply to nonpublic, private corporations.

HISTORY: 1988 Act No. 354, eff March 14, 1988.






CHAPTER 29 - VERIFICATION OF LAWFUL PRESENCE IN THE UNITED STATES

SECTION 8-29-10. Applicants for public benefits; verification of lawful presence; affidavit by applicant; penalty for false affidavit; local ordinances affecting enforcement.

(A) Except as provided in subsection (C) of this section or where exempted by federal law, on or after July 1, 2008, every agency or political subdivision of this State shall verify the lawful presence in the United States of any alien eighteen years of age or older who has applied for state or local public benefits, as defined in 8 USC Section 1621, or for federal public benefits, as defined in 8 USC Section 1611, that are administered by an agency or a political subdivision of this State.

(B) The provisions of this article shall be enforced without regard to race, religion, gender, ethnicity, or national origin.

(C) Verification of lawful presence pursuant to the provisions of this article is not required for:

(1) a purpose for which lawful presence in the United States is not required by law, ordinance, or regulation;

(2) assistance for health care items and services that are necessary for the treatment of an emergency medical condition, as defined in the Social Security Act (42 USC 1396, et seq.) of the person involved and are not related to an organ transplant procedure;

(3) short-term, noncash, in-kind emergency disaster relief;

(4) public health assistance for immunizations with respect to immunizable diseases and for testing and treatment of symptoms of communicable diseases whether or not such symptoms are caused by a communicable disease;

(5) programs, services, or assistance including soup kitchens, crisis counseling and intervention, and short-term shelter specified by the United States Attorney General, in the United States Attorney General's sole discretion after consultation with appropriate federal agencies and departments, which:

(a) deliver in-kind services at the community level, including through public or private nonprofit agencies;

(b) do not condition the provision of assistance, the amount of assistance provided, or the cost of assistance provided on the individual recipient's income or resources; and

(c) are necessary for the protection of life or safety;

(6) prenatal care;

(7) postsecondary education, whereby the Department of Education shall set forth, or cause to be set forth, policies regarding postsecondary benefits that comply with all federal law including, but not limited to, public benefits as described in 8 USC Section 1611, 1621, or 1623;

(8) benefits, programs, services, or any other assistance provided to victims of domestic violence, irrespective of their immigration status, under the Violence Against Women Act of 2000, Public Law Number 106-386, or the Illegal Immigration Reform and Immigrant Responsibility Act, Public Law Number 104-208; or

(9) benefits and refunds lawfully due from the South Carolina Retirement Systems pursuant to Title 9 of the South Carolina Code of Laws to members of the Retirement Systems and their beneficiaries.

(D) Verification of lawful presence in the United States by the agency or political subdivision required to make such verification must occur as follows:

(1) the applicant must execute an affidavit that he is a United States citizen or legal permanent resident eighteen years of age or older; or

(2) the applicant must execute an affidavit that he or she is a qualified alien or nonimmigrant under the Federal Immigration and Nationality Act, Public Law 82-414, eighteen years of age or older, and lawfully present in the United States.

(E) For an applicant who has executed an affidavit that he or she is an alien lawfully present in the United States, eligibility for benefits shall be made through the Systematic Alien Verification of Entitlement (SAVE) program operated by the United States Department of Homeland Security or a successor program designated by the United States Department of Homeland Security. Until the eligibility verification is made, the affidavit shall be presumed to be proof of lawful presence for the purposes of this article.

(F) A person who knowingly and wilfully makes a false, fictitious, or fraudulent statement or representation in an affidavit executed pursuant to this section, or who aids or abets a person in knowingly and willfully making a false, fictitious, or fraudulent statement or representation in an affidavit executed pursuant to this section, or who solicits or conspires to make a false, fictitious, or fraudulent statement or representation in an affidavit executed pursuant to this section shall be guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both. In addition, a person convicted pursuant to this section must disgorge any benefit received or make restitution, or both, to the agency or political subdivision of this State that administered the benefit or entitlement program. It is a separate violation of this section each time a person receives a public benefit based on such a statement or representation. A conviction and fine charged pursuant to this section shall not preempt or preclude additional appropriate civil or criminal charges or penalties. A person who suffers an ascertainable loss of money or property, real or personal, as a result of the actions of anyone convicted of a violation of this subsection may bring an action, individually, or in a representative capacity, to recover actual damages. If the court finds that a violation has been established, the court shall award three times the actual damages sustained and may provide such other relief as it considers necessary and proper. Upon a finding by the court of a violation, the court shall award to the person bringing the action under this section reasonable attorney's fees and costs.

(G) Persons convicted of a violation of this section are jointly and severally liable for a loss suffered by a person or an agency or political subdivision of the State.

(H) If an affidavit constitutes a false claim of U.S. citizenship under 18 USC Section 911, a complaint must be filed by the agency or political subdivision with the United States Attorney for the District of South Carolina.

(I) It is unlawful for an agency or a political subdivision of this State to provide any state, local, or federal benefit, as defined in 8 USC Section 1621 or 8 USC Section 1611, in violation of this section.

(J) All errors and significant delays by SAVE or its successor program must be reported to the United States Department of Homeland Security and to the Secretary of State which will monitor the state's participation in the SAVE program and its verification of application errors and significant delays and report yearly on such errors and significant delays to ensure that the application of SAVE is not wrongfully denying benefits to legal residents of South Carolina.

(K) An agency or a political subdivision of this State that provides a state, local, or federal benefit, as defined in 8 USC 1621 or 8 USC Section 1611, must require a person currently under the age of eighteen who received the benefit to comply with the provisions of this article upon reaching the age of eighteen. If the recipient is unwilling or unable to comply, receipt of all benefits must cease immediately upon the recipient's eighteenth birthday.

(L) A local government may not enact any ordinance or policy that limits or prohibits a law enforcement officer, local official, or local government employee from seeking to enforce the provisions of this article.

HISTORY: 2008 Act No. 280, Section 5, eff June 4, 2008.






CHAPTER 30 - RECORDING AND REPORTING IMMIGRATION LAW VIOLATIONS

SECTION 8-30-10. Recording and reporting allegations of federal immigration law violations; centralized tracking database.

(A) The executive director of the State Commission for Minority Affairs, or a designee, shall establish and maintain a twenty-four hour toll free telephone number and electronic website to receive, record, collect, and report allegations of violations of federal immigration laws or related provisions of South Carolina law by any non-United States citizen or immigrant, and allegations of violations of any federal immigration laws or related provisions in South Carolina law against any non-United States citizen or immigrant. Such violations shall include, but are not limited to, E-Verify or other federal work authorization program violations, violations of Chapter 83 of Title 40 of this code relating to immigration assistance services, or any regulations enacted governing the operation of immigration assistance services, false or fraudulent statements made or documents filed in relation to an immigration matter, as defined by Section 40-83-20, violation of human trafficking laws, as defined in Section 16-3-930, landlord tenant law violations, or violations of any law pertaining to the provision or receipt of public assistance benefits or public services.

(B) The executive director, or a designee, shall establish and maintain a centralized tracking database consisting of all information received through the twenty-four hour toll free telephone number and electronic website, and shall report all alleged violations to the appropriate law enforcement, administrative, executive, or regulatory agency or political subdivision having law enforcement or regulatory control over the subject matter, including, but not limited to the United States Bureau of Immigration and Customs Enforcement, consistent with 8 USC Section 1373.

HISTORY: 2008 Act No. 280, Section 6, eff June 4, 2008.



SECTION 8-30-20. Authority to hire personnel.

The executive director is authorized to hire personnel necessary to carry out the duties prescribed in Section 8-30-10. The General Assembly shall provide for the funds in the annual appropriations act.

HISTORY: 2008 Act No. 280, Section 6, eff June 4, 2008.









Title 9 - Retirement Systems

CHAPTER 1 - SOUTH CAROLINA RETIREMENT SYSTEM

SECTION 9-1-10. Definitions.

As used in this chapter, unless a different meaning is plainly required by the context:

(1) "Accumulated contribution" means the sum of all the amounts deducted from the compensation of a member and credited to the members individual account in the employee annuity savings fund, together with regular interest on the account, as provided in Article 9 of this chapter.

(2) "Active member" means an employee who is compensated by an employer participating in the system and who is making regular retirement contributions to the system.

(3) "Actuarial equivalent" means a benefit of equal value when computed upon the basis of mortality tables adopted by the board and regular interest.

(4)(a) "Average final compensation" with respect to Class One and Class Two members retiring on or after July 1, 1986, means the average annual earnable compensation of a member during the twelve consecutive quarters of his creditable service on which regular contributions as a member were made to the system producing the highest such average; a quarter means a period January through March, April through June, July through September, or October through December. An amount up to and including forty-five days' termination pay for unused annual leave at retirement may be added to the average final compensation. Average final compensation for an elected official may be calculated as the average annual earnable compensation for the thirty-six consecutive months before the expiration of the elected official's term of office.

(b) "Average final compensation" with respect to Class Three members means the average annual earnable compensation of a member during the twenty consecutive quarters of the member's creditable service on which regular contributions as a member were made to the system producing the highest such average; a quarter means a period January through March, April through June, July through September, or October through December. Termination pay for unused annual leave at retirement may not be added to the average final compensation.

(5) "Beneficiary" means a person in receipt of a pension, an annuity, a retirement allowance or other benefit provided under the system.

(6) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority which shall act under the provisions of this chapter through its Division of Retirement Systems.

(7) "Creditable service" means a member's earned service, prior service, and purchased service.

(8)(a) "Earnable compensation" means the full rate of the compensation that would be payable to a member if the member worked the member's full normal working time; when compensation includes maintenance, fees, and other things of value the board shall fix the value of that part of the compensation not paid in money directly by the employer.

(b) For work performed by a member after December 31, 2012, earnable compensation does not include any overtime pay not mandated by the employer.

(9) "Earned service" means:

(a) paid employment as a teacher or employee of an employer participating in the system where the teacher or employee makes regular retirement contributions to the system; or

(b) service rendered while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four Year and Postgraduate Institutions of Higher Education that has been purchased pursuant to Section 9-1-1140(F); or

(c) service earned as a participant in the system, the South Carolina Police Officers Retirement System, the Retirement System for Members of the General Assembly, or the Retirement System for Judges and Solicitors that is transferred to or purchased in the system.

(10) "Educational service" means paid service as a classroom teacher in a public, private, or sectarian school providing elementary or secondary education, kindergarten through grade twelve.

(11) "Employee" means:

(a) to the extent compensated by this State, an employee, agent, or officer of the State or any of its departments, bureaus, and institutions, other than the public schools, whether the employee is elected, appointed, or employed;

(b) the president, dean, professor, or teacher or any other person employed in any college, university, or educational institution of higher learning supported by and under the control of the State;

(c) an employee, agent, or officer of a county, municipality, or school district, or an agency or department of any of these, which has been admitted to the system under the provisions of Section 9-1-470, to the extent the employee, agent, or officer is compensated for services from public funds;

(d) an employee of the extension service and any other employee a part of whose salary or wage is paid by the federal government if the federal funds from which the salary or wage is paid before disbursement become state funds;

(e) an employee of a service organization, the membership of which is composed solely of persons eligible to be teachers or employees as defined by this section, if the compensation received by the employees of the service organization is provided from monies paid by the members as dues or otherwise, or from funds derived from public sources and if the employee contributions prescribed by this title are paid from the funds of the service organization;

(f) an employee of an alcohol and drug abuse planning agency authorized to receive funds pursuant to Section 61-12-20;

(g) an employee of a local council on aging or other governmental agency providing aging services funded by the Office on Aging, Office of the Lieutenant Governor.

"Employee" does not include supreme and circuit court judges, any person whose services are remunerated solely by per diem payments, or any person employed by a school, college, or university at which the person is enrolled as a student or otherwise regularly attending classes for academic credit unless the person is employed as a school bus driver and is paid by the same school district in which the person is enrolled in school. In determining student status, the system may consider the guidelines of the Social Security Administration regarding student services and other criteria the system uniformly prescribes.

(12) "Employee annuity" means annual payments for life derived from the accumulated contributions of a member.

(13) "Employee annuity reserve" means the present value of all payments to be made on account of an employee annuity or benefit in lieu of the employee annuity, computed on the basis of mortality tables adopted by the board and regular interest.

(14) "Employer" means this State, a county board of education, a district board of trustees, the board of trustees or other managing board of a state-supported college or educational institution, or any other agency of this State by which a teacher or employee is paid; the term "employer" also includes a county, municipality, or other political subdivision of the State, or an agency or department of any of these, which has been admitted to the system under the provisions of Section 9-1-470, a service organization referred to in item (11)(e) of this section, an alcohol and drug abuse planning agency authorized to receive funds pursuant to Section 61-12-20, and a local council on aging or other governmental agency providing aging services funded by the Office on Aging, Office of the Lieutenant Governor.

(15) "Employer annuity" means annual payments for life derived from money provided by the employer.

(16) "Employer annuity reserve" means the present value of all payments to be made on account of an employer annuity or benefit in lieu of the employee annuity, computed on the basis of mortality tables adopted by the board and regular interest.

(17) [Reserved]

(18) "Member" means a teacher or employee included in the membership of the system as provided in Article 5 of this chapter.

(18A) "Class Three member" means an employee member of the system with an effective date of membership after June 30, 2012.

(19) "Military service" means:

(a) service in the United States Army, United States Navy, United States Marine Corps, United States Air Force, or United States Coast Guard;

(b) service in the select reserve of the Army Reserve, Naval Reserve, Marine Corps Reserve, Air Force Reserve, or the Coast Guard Reserve, and

(c) service as a member of the Army National Guard or Air National Guard of this or any other state.

(20) "Nonqualified service" means purchased service other than public service, educational service, military service, leave of absence, and reestablishment of withdrawals.

(21) "Prior service" means service rendered as a teacher or employee before July 1, 1945, for which credit is allowable under Article 7 of this chapter.

(22) "Public school" means a school conducted within this State under the authority and supervision of a duly elected or appointed school district board of trustees.

(23) "Public service" means service as an employee of the government of the United States, a state or political subdivision of the United States, or an agency or instrumentality of any of these. "Public service" does not include "educational service" or "military service" as defined in this section. "Public service" does include paid service rendered as an employee of a postsecondary public technical college or public junior college, or a public four-year or postgraduate institution of higher education, while the member was a student at that institution.

(24) "Purchased service" means service credit purchased by an active member while an employee of an employer participating in the system.

(25) "Regular interest" means interest compounded annually at a rate determined by the board in accordance with Section 9-1-280.

(26) "Retirement" means the withdrawal from active service with a retirement allowance granted under the system.

(27) "Retirement allowance" means the sum of the employer annuity and the employee annuity or any optional benefit payable in lieu of the annuity.

(28) "Retirement system" or "system" means the South Carolina Retirement System established under Section 9-1-20.

(28A) "Rule of ninety" means a requirement that the total of the member's age and the member's creditable service equals at least ninety years.

(29) "State" or "this State" means the State of South Carolina;

(30) "Teacher" means a classroom teacher employed in the public schools supported by this State as determined by the board.

HISTORY: 1962 Code Section 61-1; 1952 Code Section 61-1; 1945 (44) 212; 1949 (46) 424; 1950 (46) 3605; 1951 (47) 172; 1964 (53) 1843; 1966 (54) 2009; 1970 (56) 1939; 1977 Act No. 27 Section 1; 1978 Act No. 408; 1978 Act No. 430 Section 1; 1984 Act No. 512, Part II, Section 27A; 1986 Act No. 540, Part II, Section 25A, effective June 18, 1986, and became law without the Governor's signature; 1991 Act No. 162, Sections 1, 2, eff June 12, 1991; 1996 Act No. 458, Part II, Section 48A, eff June 19, 1996; 1998 Act No. 317, Sections 2, 3, eff July 1, 1998; 2000 Act No. 387, Part II, Section 67A, eff January 1, 2001; 2003 Act No. 77, Section 1, eff June 27, 2003; 2005 Act No. 14, Section 1, eff July 1, 2004; 2005 Act No. 153, Pt III, Section 1, eff July 1, 2005; 2008 Act No. 311, Section 30, eff June 4, 2008; 2008 Act No. 353, Section 2, Pt 25D.1 and Pt 25D.2, eff July 1, 2008; 2012 Act No. 278, Pt I, Section 3, Pt. IV, Subpt 2, Section 39, eff July 1, 2012.



SECTION 9-1-20. South Carolina Retirement System created; System shall have powers and privileges of corporation; purposes of System.

A retirement system is hereby established and placed under the management of the board for the purpose of providing retirement allowances and other benefits for teachers and employees of the State and political subdivisions or agencies or departments thereof. The system so created shall have the power and privileges of a corporation and shall be known as the "South Carolina Retirement System", and by such name all of its business shall be transacted, all of its funds invested, and all of its cash, securities, and other property held.

HISTORY: 1962 Code Section 61-2; 1952 Code Section 61-2; 1945 (44) 212; 1949 (46) 424; 2012 Act No. 278, Pt IV, Subpt 2, Section 40, eff July 1, 2012.



SECTION 9-1-30. Property of System exempt from taxation.

All property owned or acquired by the Retirement System for the purposes of this chapter shall be exempt from all taxes imposed by the State or any political subdivision thereof.

HISTORY: 1962 Code Section 61-3; 1952 Code Section 61-3; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-40. Penalties for making false statement or record.

Any person who shall knowingly make any false statement or shall falsify or permit to be falsified any record of the System in any attempt to defraud the System as a result of such act shall be guilty of a misdemeanor and, on conviction thereof by any court of competent jurisdiction, shall be punished by a fine not exceeding five hundred dollars or imprisonment in the county jail not exceeding twelve months, or both such fine and imprisonment at the discretion of the court.

HISTORY: 1962 Code Section 61-4; 1952 Code Section 61-4; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-50. Reservation of right to revise System to conform to changes in Federal Social Security Act.

The State hereby reserves the right, in case the Federal Social Security Act be so amended that the members or beneficiaries of the System can be included in the old age and survivors insurance plan provided for in said Federal Act, to revise the System upon a fair and equitable basis so that the members or beneficiaries of the System may be included under the provisions of said Federal Act.

HISTORY: 1962 Code Section 61-5; 1952 Code Section 61-7; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-60. Implementation of "cafeteria" plan.

(A) The System may develop and implement a program for the administration of a flexible benefits or "cafeteria" plan as defined by Section 125 of the Internal Revenue Code of 1986 for all employees covered by the health and dental insurance plan administered by the System. The plan may not decrease contributions paid to or benefits paid by the System.

The South Carolina Department of Highways and Public Transportation is herewith authorized to continue its independent cafeteria or flexible benefits pilot plan and to modify and implement the plan to accomplish maximum available benefits under Internal Revenue Section 125, until such time as the Comptroller General can convert Department of Transportation employees into the state cafeteria plan.

(B) Political subdivisions may develop and implement a program for the administration of a flexible benefits or "cafeteria" plan as defined by Section 125 of the Internal Revenue Code of 1986, as amended, for their employees. The plan may not decrease contributions paid to or benefits paid by the system. For political subdivisions that also participate in the plan adopted pursuant to subsection (A) of this section, any separate cafeteria plan adopted pursuant to this subsection may provide benefits in addition to, but shall not include, the specific types of benefits provided to employees under the plan adopted pursuant to subsection (A) of this section.

(C) An employer or coalition of employers working in concert may develop and implement a program for the administration of a flexible benefits or "cafeteria" plan as defined by Section 125 of the Internal Revenue Code of 1986, as amended, for their employees. The plan may not decrease contributions paid to or benefits paid by the system. For employers or coalition of employers working in concert, that also participate in the plan adopted pursuant to subsection (A) of this section, any separate cafeteria plan adopted pursuant to this subsection may provide benefits in addition to, but shall not include, the specific types of benefits provided to employees under the plan adopted pursuant to subsection (A) of this section.

HISTORY: 1987 Act No. 170, Part II, Section 18, eff June 22, 1987 (became law without Governor's signature); 1993 Act No. 181, Section 78, eff July 1, 1993; 2001 Act No. 62, Section 3, eff June 22, 2001; 2001 Act No. 62, Section 4, eff June 22, 2001.



SECTION 9-1-100. Payments to beneficiaries may include payments to persons, trustees, and estates.

Payments made to beneficiaries pursuant to the provisions of this chapter may include payments to a person or persons, trustees, and estates.

HISTORY: 1990 Act No. 412, Section 4, eff January 1, 1991.



SECTION 9-1-210. Board shall administer system.

The general administration and responsibility for the proper operation of the system and for making effective the provisions hereof are hereby vested in the board.

HISTORY: 1962 Code Section 61-11; 1952 Code Section 61-11; 1945 (44) 212; 1949 (46) 424; 2012 Act No. 278, Pt IV, Subpt 2, Section 41, eff July 1, 2012.



SECTION 9-1-230. Authority to engage actuarial and other services.

The Board shall engage such actuarial and other services as shall be required to transact the business of the System.

HISTORY: 1962 Code Section 61-13; 1952 Code Section 61-13; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-240. Appointment and duties of actuary.

The Board shall designate an actuary who shall be the technical adviser of the Board on matters regarding the operation of the System and shall perform such other duties as are required in connection therewith.

HISTORY: 1962 Code Section 61-14; 1952 Code Section 61-14; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-250. Investigation and valuation by actuary every five years.

At least once in each five-year period, the first of which began in 1947, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the System and shall make a valuation of the contingent assets and liabilities of the System and the Board, after taking into account the results of such investigations and valuations, shall adopt for the System such mortality, service and other tables as shall be deemed necessary.

HISTORY: 1962 Code Section 61-15; 1952 Code Section 61-15; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-260. Annual valuation by actuary.

On the basis of regular interest and tables last adopted by the Board the actuary shall make an annual valuation of the contingent assets and liabilities of the System.

HISTORY: 1962 Code Section 61-16; 1952 Code Section 61-16; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-270. Board shall keep actuarial data in convenient form.

The Board shall keep in convenient form such data as shall be necessary for actuarial valuation of the contingent assets and liabilities of the System and for checking the experience of the System.

HISTORY: 1962 Code Section 61-17; 1952 Code Section 61-17; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-280. Board shall determine interest rate; base rate established.

The Board shall determine from time to time the rate of regular interest for use in all calculations, with the rate of four per cent per annum applicable unless heretofore or hereafter changed by the Board.

HISTORY: 1962 Code Section 61-18; 1952 Code Section 61-18; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-290. Rules and regulations.

Subject to the limitations hereof, the Board shall, from time to time, establish rules and regulations for the administration of the System and for the transaction of business. The Board shall also, from time to time, in its discretion, adopt rules and regulations to prevent injustices and inequalities which might otherwise arise in the administration of the System.

HISTORY: 1962 Code Section 61-19; 1952 Code Section 61-19; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-300. Records and reports.

The Board shall keep a record of all its proceedings under this chapter, which shall be open to public inspection. It shall publish annually a report showing the fiscal transactions of the System for the preceding year, the amount of the accumulated cash and securities of the System and the last balance sheet showing the financial condition of the System by means of an actuarial valuation of the contingent assets and liabilities of the System.

HISTORY: 1962 Code Section 61-20; 1952 Code Section 61-20; 1945 (44) 212; 1949 (46) 424; 1981 Act No. 178 Part II Section 17; 1982 Act No. 466 Part II Section 3A.



SECTION 9-1-310. Administrative costs of retirement systems funded from interest earnings; allocation of costs.

The administrative cost of the South Carolina Retirement System, the South Carolina Police Officers Retirement System, the Retirement System for Members of the General Assembly of the State of South Carolina, the Retirement System for Judges and Solicitors of the State of South Carolina, and the National Guard Retirement System must be funded from the interest earnings of the above systems. The allocation of the administrative costs of the systems must be made by the board and must be based upon a proration of the cost in proportion to the assets that each system bears to the total assets of all of the systems for the most recently completed fiscal year.

HISTORY: 1982 Act No. 466 Part II Section 3B; 2005 Act No. 155, Section 2, eff January 1, 2006; 2012 Act No. 278, Pt IV, Subpt 2, Section 42.A, eff July 1, 2012.



SECTION 9-1-320. Confidentiality of member records.

All records of all active, retired, and inactive members maintained by the South Carolina Retirement Systems are classified as confidential records. These records are exempt from the disclosure requirements of Chapter 4 of Title 30, and shall not be disclosed to third parties, except where authorized by the member or where requested by state and federal authorities, and then only at the sole discretion of the director of the South Carolina Retirement Systems.

HISTORY: 2008 Act No. 311, Section 29, eff June 4, 2008.



SECTION 9-1-410. Membership generally.

The membership of the System shall be composed as provided in this article.

HISTORY: 1962 Code Section 61-31; 1952 Code Section 61-31; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-420. Certain persons employed after December 31, 1948, are automatically members of System.

All persons who have or shall become teachers or employees after December 31, 1948, except those specifically excluded under Section 9-1-450 or those as to whom membership is optional under Sections 9-1-510 to 9-1-560, have become or shall become members of the System as a condition of their employment.

HISTORY: 1962 Code Section 61-32; 1952 Code Section 61-32; 1945 (44) 212; 1949 (46) 424; 1950 (46) 2369.



SECTION 9-1-425. Contributing member of system.

Notwithstanding any other provision of law, a contributing member of the System shall remain a contributing member while under employment to an employer covered by the System.

HISTORY: 1983 Act No. 26 Section 4.



SECTION 9-1-430. Special provision for certain persons employed between April 26, 1945 and December 31, 1966.

All persons who were teachers or State, county or municipal employees on April 26, 1945, or who became such after this date but on or before December 31, 1966, except those specifically excluded under Section 9-1-450 and the persons permitted to exercise the option under Sections 9-1-510 to 9-1-560, became members as of July 1, 1945, or as of the date of last employment, if later, unless on or before December 31, 1948, they filed with the Board on a form prescribed by the Board a notice of their election not to be covered in the membership of the System and a duly executed waiver of all present and prospective benefits which would otherwise inure to them on account of their participation in the System.

HISTORY: 1962 Code Section 61-33; 1952 Code Section 61-33; 1945 (44) 212; 1949 (46) 424; 1950 (46) 2170, 2369; 1951 (47) 172; 213; 1952 (47) 2094; 1955 (49) 512; 1964 (53) 1848; 1966 (54) 2600.



SECTION 9-1-450. Members of other agency or departmental retirement plans.

Notwithstanding any provisions to the contrary, any teacher or employee who was a member of any other retirement plan or fund in operation on April 26, 1945 under sponsorship of any governmental agency or department shall not be entitled to membership in the System unless on or before July 1, 1946 any such teacher or employee indicated by a notice filed with the Board on a form prescribed by the Board his individual election and choice to participate in the System. If a majority of the members of any such retirement plan or fund so voted all members of that retirement plan or fund became eligible to participate in the System and became members of the System unless within thirty days next succeeding a date named by the Board they elected not to become members.

HISTORY: 1962 Code Section 61-35; 1952 Code Section 61-35; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-460. Discontinuance of certain local plans or funds.

If the majority of the members of a retirement or pension plan or fund voted to enter the System in the manner described in Section 9-1-450, the local plan or fund was discontinued and the payment of all pensions to members on the pension roll as of the date of discontinuance became and is an obligation of the city, county or other unit in which the plan or fund was operated and shall be continued and paid by such city, county or other unit.

HISTORY: 1962 Code Section 61-36; 1952 Code Section 61-36; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-470. Political subdivisions may apply for admission to System as employers.

A county, municipality, or other political subdivision of the State, an agency or department of them, including a school board, a service organization as defined in Section 9-1-10(11)(e), and any nonprofit corporation created under the provisions of Chapter 35 of Title 33, for the purpose of supplying water and sewer, in its discretion, may become an employer by applying to the board for admission to the system and by complying with the requirements and the regulations of the board.

HISTORY: 1962 Code Section 61-37; 1952 Code Section 61-37; 1945 (44) 212; 1949 (46) 424; 1950 (46) 2369; 1951 (47) 172; 1988 Act No. 555, Section 1, eff May 29, 1988; 2000 Act No. 387, Part II, Section 67B, eff January 1, 2001.



SECTION 9-1-480. Employees of political subdivisions as members.

All persons, except those specifically excluded in Sections 9-1-450 and 9-1-490 and the persons permitted to exercise the option under Sections 9-1-510 to 9-1-560, who are employed by any county, municipality, or other political subdivision or agency or department of them, any eligible service organization, or any nonprofit corporation created under the provisions of Chapter 35 of Title 33, for the purpose of supplying water and sewer, after the admission of the county, municipality, or other subdivision, agency, or department of them, service organization, or any nonprofit corporation created under the provisions of Chapter 35 of Title 33, for the purpose of supplying water and sewer, into the System under the provisions of this section, shall become members of the System as a condition of their employment. All persons, except those specifically excluded in Section 9-1-450 and persons permitted to exercise the option under Sections 9-1-510 to 9-1-560, who are employed by any county, municipality, or other political subdivision or agency or department of them, by any eligible service organization, or any nonprofit corporation created under the provisions of Chapter 35 of Title 33, for the purpose of supplying water and sewer, at the date of the admission of the county, municipality, or other subdivision or agency or department, or eligible service organization, or any nonprofit corporation created under the provisions of Chapter 35, Title 33, for the purpose of supplying water and sewer, into the System under the provisions of this section become members on the date of the admission, unless within a period of six months next following the admission they have filed with the Board on a form prescribed by the Board a notice of their election not to be covered in the membership and a duly executed waiver of all present and prospective benefits which would otherwise inure to them on account of their participation in the System.

HISTORY: 1962 Code Section 61-37.1; 1952 Code Section 61-37.1; 1945 (44) 212; 1949 (46) 424; 1950 (46) 2369; 1951 (47) 172; 1986 Act No. 504, eff June 10, 1986; 1988 Act No. 555, Section 2, eff May 29, 1988.



SECTION 9-1-490. Firemen and peace officers.

A person employed by the State or by any county, municipality or other political subdivision in the capacity of a fireman or a peace officer shall not be required to participate in the Retirement System if such person is or becomes a member of any fireman's pension fund or plan which may be established or created pursuant to law or the police insurance and annuity fund.

HISTORY: 1962 Code Section 61-38; 1952 Code Section 61-38; 1949 (46) 424.



SECTION 9-1-510. Option of employees and teachers receiving $100 or less a month; legislators, and certain elected officials.

All employees and teachers having a monthly compensation from public funds of one hundred dollars or less and members of the General Assembly may exercise the option within thirty days after entering upon the discharge of such duties not to become a member of the System. Elected officials who are not fulltime employees and who earn nine thousand dollars annually, or less, may exercise an option not to become members of the system.

HISTORY: 1962 Code Section 61-39; 1952 Code Section 61-39; 1950 (46) 2369; 1964 (53) 1826; 1977 Act No. 28; 1981 Act No. 40.



SECTION 9-1-520. Certain members of General Assembly may elect to remain members of System; contributions.

Members of the General Assembly who have been members of the South Carolina Retirement System for at least ten years may elect to remain a member of the System within one year following termination of service in the General Assembly and shall make yearly contributions to the System in an amount equivalent to contributions payable by active members of the General Assembly.

HISTORY: 1962 Code Section 61-39.1; 1962 (52) 2210.



SECTION 9-1-530. Certain former legislators may elect to remain members following termination of service; contributions; members must establish service and qualify for allowance on or before December 31, 1965.

Members of the General Assembly who have been members of the South Carolina Retirement System and a member of the General Assembly for at least eight years may elect to remain a member of the System within one year following termination of service in the General Assembly and shall make yearly contributions to the System in an amount equivalent to contributions payable by active members of the General Assembly. Such members may establish such service and qualify for a retirement allowance from the Retirement System



SECTION 9-1-540. Certain constitutional officers and members of General Assembly may elect, prior to December 31, 1965, to return to System.

Any constitutional officer who has been a member of the South Carolina Retirement System and who has at least ten years of creditable service either as a constitutional officer or as a member of the General Assembly, or a combination of both under the System and who has separated prior to May 28, 1965 may elect to come under the provisions hereof; provided, he makes such election on or before December 31, 1965, and has not withdrawn his contributions from the System. Such constitutional officer shall make yearly contributions to the System in an amount equivalent to contributions payable by active members of the General Assembly.

HISTORY: 1962 Code Section 61-39.3; 1965 (54) 622.



SECTION 9-1-550. Option of certain public school employees.

Any teacher or employee employed in connection with the public school pupil transportation system or in connection with any program or activity defined by the Board as being of a nonpermanent nature may exercise an option not to become a member of the System, if such option is exercised within thirty days after entering upon the discharge of his duties in such employment.

HISTORY: 1962 Code Section 61-40; 1952 Code Section 61-40; 1950 (46) 2369; 1975 (59) 56.



SECTION 9-1-560. Option of day laborers.

Day laborers may exercise an option not to become members of the System, provided they file notice thereof within thirty days after beginning work as such day laborers.

HISTORY: 1962 Code Section 61-41; 1952 Code Section 61-41; 1950 (46) 2369.



SECTION 9-1-570. Option of State employees required to become members of Federal Railroad Retirement System.

Any person who becomes an employee of the State and, because of the nature of his employment, is required to become a member of the Federal Railroad Retirement System, may elect to become, or not to become, a member of the South Carolina Retirement System, provided that such option is exercised within thirty days after he enters upon the discharge of the duties of such position.

HISTORY: 1962 Code Section 61-41.1; 1958 (50) 1649.



SECTION 9-1-580. Option of certain hospital employees.

(A) Any persons employed by a hospital, which is an employer under the system by application, in the capacity of a physician, nursing service personnel, technicians, housekeeping personnel, dietary personnel, and laundry personnel may elect not to become members of the South Carolina Retirement System, if this option is exercised within thirty days after they enter upon the discharge of their duties. The option provided for in this section is irrevocable.

(B) If for any reason, a determination is made that a person who exercised the option provided for in subsection (A) is entitled to any benefit provided pursuant to this title, the cost to establish service credit must be calculated pursuant to Section 9-1-1140(A). This calculation must be based on the person's current salary or career highest fiscal year salary for any period of time the person was employed in a position that otherwise would have been covered by membership in the system, regardless of whether the person requests to purchase all of the eligible service credit. The calculated cost must be paid solely by the person's employer, the person, or any combination of these.

(C) For purposes of this section, "physician" means a person who is licensed to practice medicine or osteopathy in this State in accordance with Chapter 47, Title 40.

HISTORY: 1962 Code Section 61-41.2; 1964 (53) 1826; 1966 (54) 2652; 1976 Act No. 550; 2007 Act No. 112, Section 1, eff upon approval (became law without the Governor's signature on June 27, 2007).



SECTION 9-1-610. Determination of who is teacher or employee.

In all cases of doubt, the Board shall determine whether any person is a teacher or employee for the purposes of the System.

HISTORY: 1962 Code Section 61-44; 1952 Code Section 61-44; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-620. Effect on members, beneficiaries, their widows or other dependents, of other statutes.

Subject to the provisions of Chapter 5 of this Title, no other provisions of law in any other statute which provides wholly or partly at the expense of the State for annuities, pensions or retirement benefits for teachers or employees of the State, their widows or other dependents, shall apply to members or beneficiaries of the System, their widows or other dependents.

HISTORY: 1962 Code Section 61-45; 1952 Code Section 61-45; 1945 (44) 212; 1949 (46) 424; 1955 (49) 38.



SECTION 9-1-630. Certain persons may withdraw from System.

The Director of the South Carolina Retirement System is authorized to permit any member of the System who has joined through error or misunderstanding to withdraw from the System.

HISTORY: 1962 Code Section 61-46; 1962 (52) 1741.



SECTION 9-1-640. Employers and members divided into two classes; change from Class One to Class Two.

Notwithstanding any other provisions of law governing the System, effective July 1, 1964, there shall be two classes of participating employers and two classes of members. Class One employers shall include all employers who irrevocably elect, by written notification to the Board not later than December 31, 1964, to remain, and to have members in their employ remain, under the provisions of the System as in effect on June 30, 1964. Class Two employers shall include all employers who irrevocably elect, by written notification to the Board not later than December 31, 1964, to participate, and to have members in their employ participate, under the provisions of the System as amended effective July 1, 1964. Any such notification shall become effective for all purposes as of July 1, 1964. Failure by any employer to file such notification shall be deemed an irrevocable election by the employer to be a Class One employer. In any event, the State shall be a Class Two employer. Members in the employ of a Class One employer shall be Class One members, and members in the employ of a Class Two employer shall be Class Two members. Any employer becoming such on or after July 1, 1964 shall be a Class Two employer. In the event that a member shall transfer, without break in membership, from one class to another, the Board shall determine his benefit upon retirement in an equitable manner by uniform rules consistent herewith.

Notwithstanding the foregoing, any Class One employer may elect to become a Class Two employer and have employees in its employ participate under the provisions of the System as amended effective July 1, 1964; provided, that such employer and each and every such member shall make such additional contributions to the System, plus regular interest, as would have been required had such employer become a Class Two employer as of July 1, 1964.

Effective July 1, 1976, or any subsequent July first, a Class One employer may elect Class Two coverage on July 1, 1976, or as of July first of any year thereafter. It is mandatory for each Class One employee of any such employer to participate in Class Two coverage from the effective date of the employer election. Upon service retirement, a member shall receive a service retirement allowance equal to the sum of his benefit computed by the Class One formula for service credited under Class One membership and his benefit computed by the Class Two formula for service credited under Class Two membership. A Class One member may convert Class One service to Class Two by paying into the System two and one-half percent of his earnable compensation, or the average of the highest twelve consecutive quarters, whichever is greater, for each year prorated for periods of less than one year. A member who elects to convert from Class One to Class Two must convert all such service for which eligible.

HISTORY: 1962 Code Section 61-47; 1964 (53) 1843; 1966 (54) 2424; 1973 (58) 264; 1976 Act No. 587 Section 1; 1988 Act No. 500, Section 1, eff May 9, 1988.



SECTION 9-1-650. Continuation of membership in correlated systems.

As used in this section, "correlated system" shall mean one or more of the following:

(1) South Carolina Retirement System;

(2) South Carolina Police Officers' Retirement System;

(3) Retirement System for members of the General Assembly of the State of South Carolina.

If a member of any correlated system ceases to occupy a position covered under the System and if, within the protective period and under such conditions as are set forth in the correlated system for continuation of membership therein, he accepts a position covered by another correlated system, he shall notify the Director of each System of the employment, and his membership in the first System must be continued so long as his membership in the other System continues. Service credited to the member under the provisions of the first System must be considered service credits for the purpose of determining eligibility for benefits, but not the amount thereof, under the other System. Any benefit under any one of the correlated systems must be computed solely on the basis of service and contributions credited under that System, and must be payable at such times and subject to such age and service conditions as are set forth therein, except the average final salary under either the South Carolina Retirement System or the Police Officers Retirement System may be used for the benefit calculation under both systems for consecutive earned service credit. A member shall not be eligible to receive retirement payments so long as he is employed in a position covered by the South Carolina Retirement System or the South Carolina Police Officers Retirement System.

HISTORY: 1962 Code Section 61-48; 1967 (55) 252; 1986 Act No. 529, Section 4, eff June 18, 1986.



SECTION 9-1-660. Firemen eligible for Police Officers Retirement System; benefits.

Any county, municipality or other political subdivision of the State and any agency or department thereof which has firemen it employs covered under the South Carolina Retirement System may become an employer and have such firemen covered under the South Carolina Police Officers Retirement System by applying for admission to the System on July 1, 1976, or any subsequent July first. A majority of the persons then employed as firemen by the prospective employer must elect irrevocably to become members of the South Carolina Police Officers Retirement System as of the requested date of admission.

Any fireman who is a member of the South Carolina Retirement System and who becomes a member of the South Carolina Police Officers Retirement System as provided in this section shall be continued as a member under the provisions of the South Carolina Retirement System so long as his membership in the South Carolina Police Officers Retirement System continues. Service credited to the member under the provisions of the South Carolina Police Officers Retirement System shall be considered for the purpose of determining eligibility for benefits but not the amount thereof under the South Carolina Retirement System. Any benefit under either one of these two correlated systems shall be computed solely on the basis of service and contributions credited under that System, but in determining the member's average final compensation, his compensation received during credited service under both Systems shall be taken into account. Such benefits shall be payable at such times and subject to such age and service conditions as provided under the respective Systems; provided, however, a member shall not be eligible to receive retirement payments so long as he is employed in a position covered by the South Carolina Retirement System or the South Carolina Police Officers Retirement System. Notwithstanding the above, the disability retirement benefit shall only be paid from and based on the benefit provisions of the System to which the member is contributing at the time of disability and shall be based on the total of his credited service under both Systems. The amount of accumulated contributions of such disabled member which is credited to his account under the System to which he is not contributing at the time of disability, shall be transferred to the System from which his disability retirement benefit shall be paid.

For the purposes of this section, "fireman" shall mean any person who receives his salary from an employer and who is required by the terms of his employment, either by election or appointment, to give his time to prevention and control of property destruction by fire. No fireman shall be eligible under this section unless his employer certifies to the System that his service as a fireman will require at least one thousand, six hundred hours per year of active duty and that his salary for such service will be at least two thousand dollars per year.

HISTORY: 1962 Code Section 61-49; 1976 Act No. 586 Section 1.



SECTION 9-1-670. Members eligible for membership in South Carolina State Employees Credit Union.

Notwithstanding any other provision of law, any person who is eligible to participate in the South Carolina Retirement System shall also be eligible for membership in the South Carolina State Employees Credit Union.

HISTORY: 1980 Act No. 517 Part II, Section 22.



SECTION 9-1-810. Claims for prior service.

Under rules and regulations adopted by the Board, each member who was a teacher or employee at any time prior to July 1, 1945, and who became a member on or before December 31, 1966, was required to file a detailed statement of all service as a teacher or employee rendered by him prior to July 1, 1945, for which he claimed credit.

HISTORY: 1962 Code Section 61-51; 1952 Code Section 61-51; 1945 (44) 212; 1949 (46) 424; 1950 (46) 2170; 1951 (47) 172, 213; 1952 (47) 2094; 1955 (49) 512; 1964 (53) 1848; 1966 (54) 2600.



SECTION 9-1-820. Verification of service claimed; determination of compensation paid during period of prior service.

Subject to the restrictions herein contained and to such other rules and regulations as the Board may adopt, the Board verified or, if such verifications have not been completed, shall verify, as soon as practicable after the filing of such statements under Section 9-1-810, the service therein claimed. In lieu of a determination of the actual compensation of a member that was received during such period of prior service the Board may use for the purpose of the System the compensation rates which, if they had progressed with the rates of salary increase shown in the tables as prescribed in 9-1-250, would have resulted in the same average earnable compensation of the member for five years immediately preceding July 1, 1945 as the records show the member actually received.

HISTORY: 1962 Code Section 61-51.1; 1952 Code Section 61-51.1; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-830. Prior service certificates.

Upon verification of such statements of service, the Board issued or shall issue prior service certificates certifying to each member the period of service prior to July 1, 1945 with which the member was credited on the basis of his statement of service. So long as membership continues a prior service certificate shall be final and conclusive for retirement purposes as to such service. When membership ceases, such prior service certificate shall become void. Should the teacher or employee again become a member such teacher or employee shall enter the System as a teacher or employee not entitled to prior service credit except as provided in Section 9-1-1590.

HISTORY: 1962 Code Section 61-51.2; 1952 Code Section 61-51.2; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-840. What constitutes one year of service.

The Board shall fix and determine by appropriate rules and regulations how much service in any year is equivalent to one year of service, but in no case shall more than one year of service be creditable for all services in one year. Service rendered for the regular school year in any district shall be equivalent to one year's service.

HISTORY: 1962 Code Section 61-52; 1952 Code Section 61-52; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-1010. Assets to be credited to employee annuity savings fund and employer annuity accumulation fund.

All of the assets of the System are credited, according to the purpose for which they are held, to two bookkeeping accounts, hereinafter referred to as "funds". The accounts are referred to as the employee annuity savings fund and the employer annuity accumulation fund.

HISTORY: 1962 Code Section 61-61; 1952 Code Section 61-61; 1945 (44) 212; 1949 (46) 424; 1960 (51) 1524; 1980 Act No. 407, Section 1; 1986 Act No. 309 Section 1, eff February 4, 1986.



SECTION 9-1-1020. Employee annuity savings fund; deductions from compensation of members of System; employer to pay required member contributions on earnings after July 1, 1982; tax treatment; funding; retirement treatment.

The employee annuity savings fund shall be the account in which shall be recorded the contributions deducted from the earnable compensation of members to provide for their employee annuities. Each employer shall cause to be deducted from the compensation of each member on each and every payroll of such employer for each and every payroll period four percent of his earnable compensation. With respect to each member who is eligible for coverage under the Social Security Act in accordance with the agreement entered into during 1955 in accordance with the provisions of Chapter 7 of this Title; however, such deduction shall, commencing with the first day of the period of service with respect to which such agreement is effective, be at the rate of three percent of the part of his earnable compensation not in excess of four thousand eight hundred dollars, plus five percent of the part of his earnable compensation in excess of four thousand eight hundred dollars. In the case of any member so eligible and receiving compensation from two or more employers, such deductions may be adjusted under such rules as the board may establish so as to be as nearly equivalent as practicable to the deductions which would have been made had the member received all of such compensation from one employer. In determining the amount earnable by a member in a payroll period, the board may consider the rate of annual earnable compensation of such member on the first day of the payroll period as continuing throughout such payroll period and it may omit deduction from earnable compensation for any period less than a full payroll period if a teacher or employee was not a member on the first day of the payroll period.

Each employer shall certify to the board on each and every payroll or in such other manner as the board may prescribe the amounts to be deducted and such amounts shall be deducted and, when deducted, shall be credited to said employee annuity savings fund, to the individual accounts of the members from whose compensation the deductions were made.

The rates of the deductions, without regard to a member's coverage under the Social Security Act, must be the percentage of earnable compensation as provided pursuant to Section 9-1-1085.

Each department and political subdivision shall pick up the employee contributions required by this section for all compensation paid on or after July 1, 1982, and the contributions so picked up shall be treated as employer contributions in determining federal tax treatment under the United States Internal Revenue Code. For this purpose, each department and political subdivision is deemed to have taken formal action on or before January 1, 2009, to provide that the contributions on behalf of its employees, although designated as employer contributions, shall be paid by the employer in lieu of employee contributions. The department and political subdivision shall pay these employee contributions from the same source of funds which is used in paying earnings to the employee. The department and political subdivision may pick up these contributions by a reduction in the cash salary of the employee.

The employee, however, must not be given the option of choosing to receive the contributed amount of the pick ups directly instead of having them paid by the employer to the retirement system. Employee contributions picked up shall be treated for all purposes of this section in the same manner and to the extent as employee contributions made before the date picked up.

Payments for unused sick leave, single special payments at retirement, bonus and incentive-type payments, or any other payments not considered a part of the regular salary base are not compensation for which contributions are deductible. Not including Class Three employees, contributions are deductible on up to and including forty-five days' termination pay for unused annual leave. If a member has received termination pay for unused annual leave on more than one occasion, contributions are deductible on up to and including forty-five days' termination pay for unused annual leave for each termination payment for unused annual leave received by the member. However, only an amount up to and including forty-five days' pay for unused annual leave from the member's last termination payment shall be included in a member's average final compensation calculation for other than Class Three employees.

HISTORY: 1962 Code Section 61-62; 1952 Code Section 61-62; 1945 (44) 212; 1949 (46) 424; 1955 (49) 38; 1964 (53) 1843; 1966 (54) 2009; 1982 Act No. 315, Section 1; 1982 Act No. 349, Section 1; 1982 Act No. 372, Section 1; 1985 Act No. 201, Part II, Section 48A; 1986 Act No. 529, Section 1, eff June 18, 1986; 1988 Act No. 475, Section 2, eff July 1, 1988; 2005 Act No. 14, Section 3, eff July 1, 2004; 2005 Act No. 153, Pt II, Section 4, eff July 1, 2005; 2008 Act No. 311, Section 4, eff June 4, 2008; 2012 Act No. 278, Pt I, Section 4, eff July 1, 2012.



SECTION 9-1-1030. Deductions must be made although compensation is thereby reduced below legal minimum; consent to deductions.

The deductions provided for in Section 9-1-1020 shall be made notwithstanding that the minimum compensation provided for by law for any member shall be reduced thereby. Every member shall be deemed to consent and agree to the deduction made and provided for in said section and shall receipt for his full compensation, and payment of such compensation less such deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payments, except as to the benefits provided hereunder.

HISTORY: 1962 Code Section 61-63; 1952 Code Section 61-63; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-1050. Employer annuity accumulation fund; contributions shall be paid by employers.

The employer annuity accumulation fund shall be the account:

(1) in which shall be recorded the reserves on all employee annuities in force and against which shall be charged all employee annuities and all benefits in lieu of employee annuities;

(2) in which must be recorded all reserves for the payment of all employer annuities and other benefits payable from contributions made by employers and against which is charged all employer annuities and other benefits on account of members with prior service credit; and

(3) in which shall be recorded the reserves on all employer annuities granted to members not entitled to prior service credit and against which such employer annuities and benefits in lieu thereof shall be charged.

There shall be paid to the system and credited to the employer annuity accumulation fund contributions by the employers in an amount equal to a certain percentage of the earnable compensation of each member employed by each employer to be known as the "normal contribution" and an additional amount equal to a percentage of such earnable compensation to be known as the "accrued liability contribution". The rate percent of such contributions shall be fixed on the basis of the liabilities of the system as shown by actuarial valuation but may not be less than those required pursuant to Section 9-1-1085.

HISTORY: 1962 Code Section 61-66; 1952 Code Sections 61-65, 61-66, 61-77; 1945 (44) 212; 1949 (46) 424; 1960 (51) 1524; 1980 Act No. 407, Section 2; 1986 Act No. 309 Section 2, eff February 4, 1986; 2012 Act No. 278, Pt I, Section 5, eff July 1, 2012.



SECTION 9-1-1060. Normal contribution rate.

On the basis of regular interest and of such mortality and other tables as shall be adopted by the Board, the actuary engaged by the Board to make each annual valuation during the period over which the accrued liability contribution is payable, immediately after making such valuation, shall determine the uniform and constant percentage of the earnable compensation of the average new entrant throughout his entire period of active service which would be sufficient to provide for the payment of any employer annuity payable on his account. The rate per cent so determined shall be known as the "normal contribution rate." After the accrued liability contribution has ceased to be payable, the normal contribution rate shall be the rate per cent of the earnable compensation of all members obtained by deducting from the total liabilities of the employer annuity accumulation fund the amount of the funds in hand to the credit of that account and dividing the remainder by one per cent of the present value of the prospective future earnable compensation of all members as computed on the basis of the mortality and service tables adopted by the Board and regular interest. The normal rate of contribution shall be determined by the actuary after each valuation.

HISTORY: 1962 Code Section 61-67; 1952 Code Section 61-67; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-1070. Accrued liability contribution rate.

The rate per cent determined immediately after the first valuation by the actuary engaged by the Board as the rate per cent of the total annual earnable compensation of all members which is equivalent to four per cent of the amount of the total employer annuity liability on account of all members and beneficiaries which is not dischargeable by the aforesaid normal contribution made on account of such members during the remainder of their active service shall be known as the "accrued liability contribution rate." Such rate shall be increased on the basis of subsequent valuations if benefits are increased over those included in the valuation on the basis of which the original accrued liability contribution rate was determined. Upon certification by the actuary engaged by the Board that the accrued liability contribution rate may be reduced without impairing the System, the Board may cause the accrued liability contribution rate to be reduced.

HISTORY: 1962 Code Section 61-68; 1952 Code Section 61-68; 1945 (44) 212; 1949 (46) 424; 1955 (49) 38.



SECTION 9-1-1080. Minimum contributions to employer annuity accumulation fund.

The total amount payable in each year by each employer for credit to the employer annuity accumulation fund shall not be less than the sum of the rate percent known as the normal contribution rate and the accrued liability contribution rate of the total earnable compensation of all members during the preceding year. The aggregate payment by employers shall be sufficient, when combined with the amount in the fund, to provide the employer annuities and other benefits payable out of the fund during the year then current.

HISTORY: 1962 Code Section 61-69; 1952 Code Section 61-69; 1945 (44) 212; 1949 (46) 424; 1955 (49) 38; 2012 Act No. 278, Pt I, Section 6, eff July 1, 2012.



SECTION 9-1-1085. Employer and employee contribution rates.

(A) As provided in Sections 9-1-1020 and 9-1-1050, the employer and employee contribution rates for the system beginning in Fiscal Year 2012-2013, expressed as a percentage of earnable compensation, are as follows:

Fiscal Year Employer Contribution Employee Contribution

2012-2013 10.60 7.00

2013-2014 10.60 7.50

2014-2015 and after 10.90 8.00

The employer contribution rate set out in this schedule includes contributions for participation in the incidental death benefit plan provided in Sections 9-1-1770 and 9-1-1775. The employer contribution rate for employers that do not participate in the incidental death benefit plan must be adjusted accordingly.

(B) After June 30, 2015, the board may increase the percentage rate in employer and employee contributions for the system on the basis of the actuarial valuation, but any such increase may not result in a differential between the employee and employer contribution rate for the system that exceeds 2.9 percent of earnable compensation. An increase in the contribution rate adopted by the board pursuant to this section may not provide for an increase in an amount of more than one-half of one percent of earnable compensation in any one year.

(C) If the scheduled employer and employee contributions provided in subsection (A), or the rates last adopted by the board pursuant to subsection (B), are insufficient to maintain a thirty year amortization schedule for the unfunded liabilities of the system, then the board shall increase the contribution rate as provided in subsection (A) or as last adopted by the board in equal percentage amounts for employer and employee contributions as necessary to maintain an amortization schedule of no more than thirty years. Such adjustments may be made without regard to the annual limit increase of one-half percent of earnable compensation provided pursuant to subsection (B), but the differential in the employer and employee contribution rates provided in subsection (A) or subsection (B), as applicable, of this section must be maintained at the rate provided in the schedule for the applicable fiscal year.

(D)(1) After June 30, 2015, if the most recent annual actuarial valuation of the system shows a ratio of the actuarial value of system assets to the actuarial accrued liability of the system (the funded ratio) that is equal to or greater than ninety percent, then the board, effective on the following July first, may decrease the then current contribution rates upon making a finding that the decrease will not result in a funded ratio of less than ninety percent. Any decrease in contribution rates must maintain the 2.9 percent differential between employer and employee contribution rates provided pursuant to subsection (B) of this section.

(2) If contribution rates are decreased pursuant to item (1) of this subsection and the most recent annual actuarial valuation of the system shows a funded ratio of less than ninety percent, then effective on the following July first, and annually thereafter as necessary, the board shall increase the then current contribution rates as provided pursuant to subsection (B) of this section until a subsequent annual actuarial valuation of the system shows a funded ratio that is equal to or greater than ninety percent.

HISTORY: 2012 Act No. 278, Pt I, Section 2.B, eff July 1, 2012.



SECTION 9-1-1090. Discontinuance of accrued liability contribution.

The accrued liability contribution shall be discontinued as soon as the accumulated reserve in the employer annuity accumulation fund shall equal the present value, as actuarially computed and approved by the Board, of the total liability of such fund less the present value, computed on the basis of the normal contribution rate then in force, of the prospective normal contributions to be received on account of all persons who are at the time members.

HISTORY: 1962 Code Section 61-70; 1952 Code Section 61-70; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-1100. Employer annuities and benefits to be paid from employer annuity accumulation fund.

All employer annuities, and benefits in lieu thereof, must be paid from the employer annuity accumulation fund.

HISTORY: 1962 Code Section 61-71; 1952 Code Section 61-71; 1945 (44) 212; 1949 (46) 424; 1960 (51) 1524; 1980 Act No. 407, Section 3; 1986 Act No. 309 Section 3, eff February 4, 1986.



SECTION 9-1-1110. Obligations of employer annuity accumulation fund.

The maintenance of employee annuity reserves and employer annuity reserves as provided for hereunder and regular interest creditable to the various funds as provided in this article and the payment of all annuities, retirement allowances, refunds, and other benefits granted hereunder, are made obligations of the employer annuity accumulation fund. All income, interest, and dividends derived from deposits and investments authorized hereunder must be used for payment of the obligations of the fund.

HISTORY: 1962 Code Section 61-72; 1952 Code Section 61-72; 1949 (46) 424; 1980 Act No. 407, Section 4; 1986 Act No. 309 Section 4, eff February 4, 1986.



SECTION 9-1-1120. Transfer between funds on return of retired employee to active service.

Should any beneficiary be restored to active service and again become a member under the provisions of Section 9-1-1590, his employee annuity reserve shall be transferred from the employer annuity accumulation fund to the employee annuity savings fund and credited to his individual account therein.

HISTORY: 1962 Code Section 61-73; 1952 Code Section 61-65; 1945 (44) 212; 1949 (46) 424; 1960 (51) 1524; 1973 (58) 167.



SECTION 9-1-1130. Earnings to be credited to employer annuity accumulation fund.

All interest and dividends earned on the invested assets of the System must be credited to the employer annuity accumulation fund. The Board shall credit regular interest to the individual accounts of members in the employee annuity savings fund and shall transfer the amounts of the credits from the employer annuity accumulation fund. Any interest credited to the individual account of a member in the employee annuity savings fund and not payable to him under the provisions of Section 9-1-1650 upon his ceasing to be a teacher or employee except by death or retirement must be transferred from the fund to the employer annuity accumulation fund.

HISTORY: 1962 Code Section 61-75; 1952 Code Section 61-75; 1945 (44) 212; 1949 (46) 424; 1960 (51) 1524; 1980 Act No. 407, Section 5; 1986 Act No. 309 Section 5, eff February 4, 1986.



SECTION 9-1-1135. Interest on member accounts.

(A) Interest must be credited to the account of each member once each year as of June thirtieth, on the basis of the balance in the account of each member as of the previous June thirtieth. Upon the death, retirement, or termination of a member, interest must be figured to the end of the month immediately preceding the date of refund or retirement, interest being based on the balance in the member's account as of the June thirtieth immediately preceding the date of refund or retirement.

(B) Notwithstanding subsection (A), interest must not be credited to an inactive member account. For purposes of this subsection, a member account becomes inactive on July first if no contributions were made to the account in the preceding twelve months.

HISTORY: 2008 Act No. 311, Section 33, eff June 4, 2008; 2012 Act No. 278, Pt V, Section 69.A, eff July 1, 2012.



SECTION 9-1-1140. Establishing service credits by making payments into system; career highest fiscal year salary; credits during absences; employer payments; rules and regulations; credits for unused sick leave.

(A) An active member may establish service credit for any period of paid public service by making an actuarially neutral payment to the system as determined by the actuary for the board based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. A member's career highest fiscal year salary shall include the member's salary while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education if the member has purchased service rendered under any of these programs pursuant to subsection (F) of this section. Periods of less than a year must be prorated. A member may not establish credit for a period of public service for which the member also may receive a retirement benefit from another defined benefit retirement plan. A member may not establish service credit for public service to the extent such service purchase would violate Section 415 or any other provision of the Internal Revenue Code.

(B) An active member may establish service credit for any period of paid educational service by making an actuarially neutral payment to the system determined by the actuary for the board based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. A member's career highest fiscal year salary shall include the member's salary while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education if the member has purchased service rendered under any of these programs pursuant to subsection (F) of this section. Periods of less than a year must be prorated. A member may not establish credit for a period of educational service for which the member also may receive a retirement benefit from another defined benefit retirement plan. A member may not establish service credit for educational service to the extent such service purchase would violate Section 415 or any other provision of the Internal Revenue Code.

(C) An active member may establish up to six years of service credit for any period of military service, if the member was discharged or separated from military service under conditions other than dishonorable, by making an actuarially neutral payment to the system to be determined by the actuary for the board based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. A member's career highest fiscal year salary shall include the member's salary while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education if the member has purchased service rendered under any of these programs pursuant to subsection (F) of this section. Periods of less than a year must be prorated.

(D) An active member on an approved leave of absence from an employer that participates in the system who returns to covered employment within four years may purchase service credit for the period of the approved leave, but may not purchase more than two years of service credit for each separate leave period, by making an actuarially neutral payment to the system to be determined by the actuary for the board based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. A member's career highest fiscal year salary shall include the member's salary while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education if the member has purchased service rendered under any of these programs pursuant to subsection (F) of this section. Periods of less than a year must be prorated.

(E) An active member who has five or more years of earned service credit may establish up to five years of nonqualified service by making an actuarially neutral payment to the system to be determined by the actuary for the board based on the member's current age and service credit, but not less than thirty-five percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. A member's career highest fiscal year salary shall include the member's salary while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education if the member has purchased service rendered under any of these programs pursuant to subsection (F) of this section. Periods of less than a year must be prorated.

(F) An active member may establish service credit for any period of service in which the member participated in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education, by making an actuarially neutral payment to the system to be determined by the actuary for the board based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. A member's career highest fiscal year salary shall include the member's salary while participating in the system or in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education. Periods of less than a year must be prorated. A member may not establish credit for a period of service for which the member also may receive a retirement benefit from another defined benefit retirement plan. A member may not establish service credit under this subsection to the extent such service purchase would violate Section 415 or any other provision of the Internal Revenue Code. Service purchased under this subsection is "earned service" and counts toward the required five or more years of earned service necessary for benefit eligibility. Compensation earned for periods purchased under this subsection while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education must be treated as earnable compensation and must be used in calculating a member's average final compensation. A member purchasing service under this subsection who has funds invested in a TIAA Traditional account under a TIAA-CREF Retirement Annuity contract is eligible to make a plan to plan transfer in accordance with the terms of that contract.

(G) An active member who previously withdrew contributions from the system may reestablish the service credited to the member at the time of the withdrawal of contributions by repaying the amount of the contributions previously withdrawn, plus regular interest from the date of the withdrawal to the date of repayment to the system.

(H) An active member establishing retirement credit pursuant to this chapter may establish that credit by means of payroll deducted installment payments. Interest must be paid on the unpaid balance of the amount due at the rate of the prime rate plus two percent a year.

(I) An employer, at its discretion, may pay to the system all or a portion of the cost for an employee's purchase of service credit under this chapter. Any amounts paid by the employer under this subsection for all purposes must be treated as employer contributions.

(J) Service credit purchased under this section is not "earned service" and does not count toward the required five or more years of earned service necessary for benefit eligibility except:

(1) earned service previously withdrawn and reestablished;

(2) service rendered while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education that has been purchased pursuant to subsection (F); or

(3) service earned as a participant in the system, the South Carolina Police Officers Retirement System, the Retirement System for Members of the General Assembly, or the Retirement System for Judges and Solicitors that is transferred to or purchased in the system.

(K) A member may purchase each type of service under this section once each fiscal year.

(L) The board shall promulgate regulations and prescribe rules and policies, as necessary, to implement the service purchase provisions of this chapter.

(M) At retirement, after March 31, 1991, a Class One or Class Two member shall receive credit for not more than ninety days of his unused sick leave from the member's last employer at no cost to the member. The leave must be credited at a rate where twenty days of unused sick leave equals one month of service. This additional service credit may not be used to qualify for retirement.

(N) An employee drawing workers' compensation who is on a leave of absence for a limited period may voluntarily contribute on his contractual salary, to be matched by the employer.

HISTORY: 1962 Code Section 61-76; 1952 Code Section 61-76; 1945 (44) 212; 1949 (46) 424; 1972 (57) 2207; 1974 (58) 2332; 1983 Act No. 32 Section 1; 1983 Act No. 151 Part II Section 45; 1984 Act No. 476; 1984 Act No. 486, Section 2; 1985 Act No. 76 Sections 2, 3; 1986 Act No. 461, Section 2, eff June 2, 1986; 1988 Act No. 658, Part II, Section 48A, eff June 8, 1988; 1989 Act No. 189, Part II, Section 49A, eff June 8, 1989 (became law without the Governor's signature); 1991 Act No. 59, Section 1, eff May 27, 1991; 1991 Act No. 87, Section 1, eff May 27, 1991; 1991 Act No. 170, Section 1, eff June 28, 1991; 1993 Act No. 166, Section 4, eff June 16, 1993; 1994 Act No. 420, Section 2, eff May 25, 1994 and applies with respect to payments made after June 30, 1995, to establish retirement system service credit; 1996 Act No. 458, Part II, Section 49, eff June 19, 1996; 1998 Act No; 439, Section 1, eff June 16, 1998; 2000 Act No. 387, Part II, Section 67C, eff January 1, 2001; 2003 Act No. 77, Section 2, eff June 27, 2003; 2008 Act No. 311, Section 31, eff June 4, 2008; 2012 Act No. 278, Pt I, Section 7.A, eff January 2, 2013.



SECTION 9-1-1160. Collection of members' contributions; failure to make payroll reports and remittances; employer to pay required member contributions on earnings after July 1, 1982; tax treatment; funding; retirement treatment.

(A) The collection of members' contributions must be as follows:

Each employer shall deduct on each payroll of a member the contributions payable by the member as provided in this section. The chief fiscal officer of the employer shall draw his warrant for the amount to be deducted, payable to the Retirement System, on a monthly basis, and shall transmit the warrant together with a schedule of the contributions on forms prescribed by the board, which is due in the office of the Retirement System no later than the last day of the month following the close of each month for the preceding month. If any employer fails to do so or arrears exist at any time in making monthly remittances required by this section and by regulations of the board, the monthly compensation of any person or officer of any employer charged with the responsibility of making monthly payroll reports and remittances to the system must be withheld by the employer until all required reports and remittances have been made. The system shall furnish monthly to the disbursing officers of each employer a statement of any failure to make payroll reports and remittances and the names of the persons or officers failing to make the reports and remittances.

A person failing to transmit the contributions deducted in the manner required in this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

(B) Each department and political subdivision shall pick up the employee contributions required by this section for all compensation paid on or after July 1, 1982, and the contributions picked up must be treated as employer contributions in determining federal tax treatment under the United States Internal Revenue Code. Each department and political subdivision shall continue to withhold federal income taxes based upon these contributions until the Internal Revenue Service, or the federal courts, rule, pursuant to Section 414(h) of the United States Internal Revenue Code, that these contributions are not included as gross income of the employee until such time as they are distributed or made available. The department and political subdivision shall pay these employee contributions from the same source of funds which is used in paying earnings to the employee. The department and political subdivision may pick up these contributions by a reduction in the cash salary of the employee. Employee contributions picked up must be treated for all purposes of this section in the same manner and to the extent as employee contributions made before the date picked up.

HISTORY: 1962 Code Section 61-78; 1952 Code Section 61-78; 1945 (44) 212; 1949 (46) 424; 1951 (47) 518; 1959 (51) 15; 1960 (51) 1522; 1976 Act No. 709 Part II Section 19; 1982 Act No. 315, Section 2; 1982 Act No. 349, Section 2; 1985 Act No. 201, Part II, Section 47A; 1993 Act No. 184 Section 149, eff January 1, 1994.



SECTION 9-1-1170. Collection of employers' contributions.

The collection of employers' contributions shall be made as follows:

(1) Upon the basis of each actuarial valuation provided herein the Board shall annually prepare and certify to each employer a statement of the total amount payable by the employer for the ensuing fiscal year to the employer annuity accumulation fund and this amount must be handled and disbursed in accordance with the usual appropriations;

(2) The chief fiscal officer of each employer shall transmit funds which are due in the Retirement System office no later than the last day of the month on account of each employee who is a member of the System an amount sufficient to cover the normal contribution and the accrued liability contribution of each member employed by the employer for the preceding month. Delinquent payments under this section and Section 9-1-1160 must be charged interest compounded annually based on the adjusted prime rate charged by banks, rounded to the nearest full percent. The effective date of the adjustment must be based on the twelve-month period ending March thirty-first of any calendar year and must be established by April fifteenth for an effective date of the next July first. The adjusted prime rate charged by banks means the average predominant prime rate quoted by commercial banks to large businesses as determined by the Board of Governors of the Federal Reserve System. The adjusted prime rate used must be the adjusted prime rate charged by the bank during March of that year; and

(3) If within ninety days after request by the Board any employer has not provided the System with the records and other information required under this item or if the full accrued amount of the contributions and interest provided for under this section due from members employed by an employer or from an employer other than the State has not been received by the System from the chief fiscal officer of the employer within thirty days after the last due date as provided in this item, then upon notification by the Board to the State Treasurer and Comptroller General as to the default of the employer as provided in this item, any distributions which might otherwise be made to the employer from any funds of the State must be withheld from the employer until notice from the Board to the State Treasurer that the employer is no longer in default.

HISTORY: 1962 Code Section 61-79; 1952 Code Section 61-79; 1945 (44) 212; 1949 (46) 424; 1959 (51) 15; 1976 Act No. 709 Part II Section 19; 1980 Act No. 407, Section 6; 1985 Act No. 201, Part II, Sections 47B and 47C; 1986 Act No. 309 Section 6, eff February 4, 1986.



SECTION 9-1-1175. Employer contributions.

Effective July 1, 2006, the board shall increase the employer contribution rate for the system by one-half percent of the earnable compensation of all members employed by an employer participating in the system. The board shall further increase the employer contribution rate by one-half percent effective July 1, 2007. The employer rate provided in this section also applies to payments for unused annual leave under the circumstances provided in Section 9-1-1020. The employer rate provided in this section includes the system's normal contribution rate and accrued liability contribution rate, but does not include contributions for group life insurance or other benefits that are remitted to the retirement systems. Contributions for group life insurance or other benefits are in addition to the applicable employer contribution rate. After June 30, 2007, the board, in its discretion, may increase or decrease the employer contribution rate set by this section based on the actuarial valuation provided to the board by the system's actuaries and considering the normal contribution rate determined pursuant to Section 9-1-1060 and the accrued liability contribution rate determined pursuant to Section 9-1-1070.

HISTORY: 2005 Act No. 153, Pt II, Section 5.A, eff July 1, 2005.



SECTION 9-1-1180. Deductions and employer contributions for teachers and employees of technical training schools.

The deductions authorized hereunder from the earnable compensation of teachers, the payments by employers of teachers of the required percentages of earnable compensation and all retirement allowances or other benefits herein provided shall be calculated upon the full earnable compensation of teachers from public funds derived from any source, and all employers' contributions for teachers shall be paid by the State. Provided, further, that all employers' contributions for employees of the various county technical training schools shall be paid by the State, effective July 1, 1962.

Payments for unused sick leave, single special payments at retirement, bonus and incentive-type payments, or any other payments not considered a part of the regular salary base are not compensation for which contributions are deductible. Contributions are deductible on pay for unused annual leave.

HISTORY: 1962 Code Section 61-80; 1952 Code Section 61-80; 1945 (44) 212; 1949 (46) 424; 1963 (53) 358 [478]; 1982 Act No. 372, Section 2; 1985 Act No. 201, Part II, Section 48B; 1986 Act No. 529, Section 2, eff June 18, 1986.



SECTION 9-1-1190. Board may change accounting methods and procedures of System.

The Board may make such changes in the accounting methods and procedures of the System from time to time as, in its opinion, are in the interest of sound and proper administration.

HISTORY: 1962 Code Section 61-81; 1960 (51) 1524.



SECTION 9-1-1210. Employer contributions shall reflect cost of Preretirement Death Benefit Program.

Notwithstanding any other provisions of law effective July 1, 1969, the rates of employer contributions shall be revised on the basis of actuarial valuation to reflect the additional cost resulting from the provisions of Section 9-1-1770 which added a death benefit provision effective on July 1 1968.

HISTORY: 1962 Code Section 61-83; 1968 (55) 2497.



SECTION 9-1-1310. Trustee of retirement system; investment of funds.

(A) The South Carolina Public Employee Benefit Authority and the State Budget and Control Board, or its successor, are cotrustees of the retirement system as "retirement system" is defined in Section 9-16-10(8) in performing the functions imposed on them by law in the governance of the Retirement System. Notwithstanding any other provision of law, any reference in law to the trustee of the Retirement System must be construed to conform to the cotrusteeship as provided in this subsection. The Retirement System Investment Commission shall invest and reinvest the funds of the retirement system as "retirement system" is defined in Section 9-16-10(8), subject to all the terms, conditions, limitations, and restrictions imposed by Section 16, Article X of the South Carolina Constitution, subsection (B) of this section, and Chapter 16 of this title.

(B) Except where not allowed pursuant to Sections 11 and 16, Article X of the Constitution of this State and Chapter 16 of this title, the funds of the system may be invested in, including, but not limited to, the following:

(1) bonds of this State, other states of the United States, the United States, or any political subdivisions or agencies thereof;

(2) banks and savings and loan institutions;

(3) top-rated commercial paper;

(4) funds of funds;

(5) foreign certificates of deposit;

(6) short-term debt;

(7) investment trust securities;

(8) real estate securities;

(9) foreign fixed-income obligations;

(10) futures and options regulated by the United States Securities and Exchange Commission;

(11) private equity;

(12) domestic and foreign group trusts;

(13) investment vehicles of Federal Deposit Insurance Corporation approved institutions;

(14) bonds of foreign countries designated industrialized by the International Monetary Fund;

(15) collateralized mortgage obligations;

(16) World Bank bonds;

(17) debt of the United States or Canadian corporations;

(18) equipment trust debt;

(19)(a) purchase money mortgages received for real estate;

(b) real property;

(c) exchange traded funds;

(d) American Depository Receipts;

(20) real estate investment trusts; and

(21) investments allowed pursuant to Section 11-9-660 and equity investments as allowed pursuant to Section 16, Article X of the Constitution of this State.

(C) The funds and assets of the various state retirement systems are not funds of the State, but are instead held in trust as provided in Section 9-16-20.

HISTORY: 1962 Code Section 61-91; 1952 Code Section 61-91; 1945 (44) 212; 1949 (46) 424; 1959 (51) 128; 1998 Act No. 371, Section 3, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 1.A, eff July 1, 2005; 2006 Act No. 264, Section 2, eff May 2, 2006; 2012 Act No. 278, Pt IV, Subpt 2, Section 42.B, eff July 1, 2012.



SECTION 9-1-1320. Custody and disbursement of funds.

The State Treasurer shall be the custodian of the funds of the System. All payments from such funds shall be made by him only upon vouchers signed by two persons designated by the Board.

HISTORY: 1962 Code Section 61-92; 1952 Code Section 61-92; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-1330. Cash shall be kept available.

For the purpose of meeting disbursements for annuities and other payments there may be kept available cash, not exceeding ten per cent of the total funds of the System, on deposit with the State Treasurer.

HISTORY: 1962 Code Section 61-93; 1952 Code Section 61-93; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-1340. Conflicts of interest and use of funds by commission members or employees.

Except as otherwise provided in this chapter or in Chapters 8, 9, 10, and 11 of this title, no member of or person employed by the Retirement System Investment Commission shall have any direct interest in the gains or profits of any investment made by the commission. No commission member or employee of the commission shall, directly or indirectly, for himself or as an agent in any manner use the funds of the commission except to make such current and necessary payments as are authorized by the board or commission. Nor shall any member or employee of the commission become an endorser or surety or in any manner an obligor for monies loaned or borrowed from the commission.

HISTORY: 1962 Code Section 61-94; 1952 Code Section 61-94; 1945 (44) 212; 1949 (46) 424; 2005 Act No. 153, Pt IV, Section 1.B, eff July 1, 2005; 2006 Act No. 264, Section 3, eff May 2, 2006.



SECTION 9-1-1350. Transfers from general fund authorized.

Notwithstanding the amounts annually appropriated as "State Employer Contributions", the State Treasurer and Comptroller General are hereby authorized and directed to transfer from the general fund of the State to the proper Retirement System Accounts, month by month, during the current fiscal year, such funds as are necessary to comply with the terms of the Retirement Act as amended, with respect to contributions by the State of South Carolina to the Retirement System.

HISTORY: 2002 Act No. 356, Section 1, Pt IX.F, eff July 1, 2002.



SECTION 9-1-1510. Retirement of members at age 60 or after 28 years' service.

(A) A Class One or Class Two member may retire upon written application to the system setting forth at what time, no more than ninety days before nor more than six months after the execution and filing of the application, the member desires to be retired, if the member at the time specified for the member's service retirement has:

(1) five or more years of earned service;

(2) attained the age of sixty years or has twenty-eight or more years of creditable service; and

(3) separated from service.

(B) A Class Three member may retire upon written application to the system setting forth at what time, no more than ninety days before nor more than six months after the execution and filing of the application, the member desires to be retired, if the member at the time specified for the member's service retirement has:

(1) eight or more years of earned service;

(2) attained the age of sixty years or satisfied the rule of ninety requirement; and

(3) separated from service.

(C) A member who is an elected official whose annual compensation is less than the earnings limitation pursuant to Section 9-1-1790 and who is otherwise eligible for service retirement may retire for purposes of this section without a break in service.

HISTORY: 1962 Code Section 61-101; 1952 Code Section 61-101; 1945 (44) 212; 1949 (46) 424; 1975 (59) 154; 1989 Act No. 85, Section 1, eff May 17, 1989; 2001 Act No. 1, Part II, Section 2A2, eff January 1, 2001; 2012 Act No. 278, Pt I, Section 8, eff July 1, 2012.



SECTION 9-1-1515. Early retirement.

(A) In addition to other types of retirement provided by this chapter, a Class One or Class Two member may elect early retirement if the member:

(1) has five or more years of earned service;

(2) has attained the age of fifty-five years;

(3) has at least twenty-five years of creditable service; and

(4) has separated from service.

A member electing early retirement shall apply in the manner provided in Section 9-1-1510.

(B) The benefits for a member electing early retirement under this section must be calculated in the manner provided in Section 9-1-1550, except that in lieu of any other reduction factor, the member's early retirement allowance is reduced by four percent a year, prorated for periods less than one year, for each year of creditable service less than twenty-eight.

(C) A member who elects early retirement under this section is ineligible to receive any cost-of-living increase provided by law to retirees until the second July first after the date the member attains age sixty; or the second July first after the date the member would have twenty-eight years' creditable service had he not retired, whichever is earlier.

(D)(1) Except as provided in item (2) of this subsection, a member who elects early retirement under this section is not covered by the State Insurance Benefits Plan until the earlier of:

(a) the date the member attains age sixty, or

(b) the date the member would have twenty-eight years' creditable service had he not retired.

(2) A member taking early retirement may maintain coverage under the State Insurance Benefits Plan until the date his coverage is reinstated pursuant to item (1) of this subsection by paying the total premium cost, including the employer's contribution, in the manner provided by the Division of Insurance Services of the board.

HISTORY: 1990 Act No. 559, Section 1, eff July 1, 1990; 1999 Act No. 100, Part II, Section 52, eff July 1, 1999; 2001 Act No. 1, Part II, Section 2A3, eff January 1, 2001; 2012 Act No. 278, Pt I, Section 9, Pt IV, Subpt 2, Section 43, eff July 1, 2012.



SECTION 9-1-1540. Disability retirement.

(A) Upon the application of a member in service or of the member's employer that is received by the system before January 1, 2014, a member in service on or after July 1, 1970, who has the earned service required pursuant to Section 9-1-1510 for the member's class, or a contributing member who is disabled as a result of an injury arising out of and in the course of the performance of the member's duties regardless of length of membership on or after July 1, 1985, may be retired by the board not less than thirty days and not more than nine months next following the date of filing the application on a disability retirement allowance if the system, after a medical examination of the member, certifies that the member is mentally or physically incapacitated for the further performance of duty, that the incapacity is likely to be permanent, and that the member should be retired. For purposes of this section, a member is considered to be in service on the date the application is filed if the member is not retired and the last day the member was employed by a covered employer in the system occurred not more than ninety days prior to the date of filing.

The South Carolina Retirement System may contract with the Department of Vocational Rehabilitation to evaluate the medical evidence submitted with the disability application relative to the job being performed and make recommendations to the medical board. The system may approve a disability retirement subject to the member participating in vocational rehabilitation with the Department of Vocational Rehabilitation. Upon determination by the department that a member retired on disability is able to reenter the job market and work is available, the retirement system may adjust the benefit paid by the system in accordance with Sections 9-1-1580, 9-1-1590, 9-9-60, and 9-11-90.

(B)(1) Upon the application of a member in service or of the member's employer received by the system after December 31, 2013, a member in service who has the earned service required for the member's class pursuant to Section 9-1-1510, or who is disabled as a result of an injury arising out of and in the course of the performance of the member's duties regardless of length of membership, may be retired by the board if the member is determined to be disabled pursuant to subsection (B)(2) of this section. For purposes of this section, a member is considered to be in service on the date the application is filed if the last day the member was employed by a covered employer in the system occurred not more than ninety days before the date of filing and, if the member has retired on a service retirement allowance, the member's date of retirement occurred not more than ninety days before the date of filing.

(2) A member whose application for disability retirement benefits was received by the system after December 31, 2013, is considered disabled if the member qualifies for the payment of Social Security disability benefits and is eligible for benefits pursuant to this section upon proof of the disability, provided that the date of disability established by the Social Security Administration falls within one year after the last day the member was employed by a covered employer in the system. The member shall submit to the retirement system the Social Security Award Notice certifying the date of entitlement for disability benefits as issued by the Social Security Administration. Upon final approval by the system, disability benefits become effective on the date of entitlement as established by the Social Security Administration or the day after the member's last day on the payroll of a covered employer, whichever is later.

HISTORY: 1962 Code Section 61-104; 1952 Code Section 61-104; 1945 (44) 212; 1949 (46) 424; 1970 (56) 1939; 1979 Act No. 102 Section 1; 1982 Act No. 466 Part II Section 23A; 1985 Act No. 74 Section 1; 1986 Act No. 529, Section 6, eff June 18, 1986; 2000 Act No. 387, Part II, Section 67D, eff January 1, 2001; 2010 Act No. 162, Section 1, eff May 12, 2010; 2012 Act No. 278, Pt I, Section 10.A, eff July 1, 2012.



SECTION 9-1-1545. Election between service retirement and disability retirement; receipt of service retirement pending approval of disability retirement.

A member may submit an application for service retirement and disability retirement. If the member qualifies for service retirement before the application for disability retirement is approved, the member, upon his request, may begin receiving service retirement benefits immediately. If the application for retirement disability is subsequently approved, the member may choose either the service retirement plan or the disability retirement plan.

HISTORY: 1988 Act No. 658, Part II, Section 12, eff June 8, 1988.



SECTION 9-1-1550. Service retirement allowances.

(A) Upon retirement from service on or after July 1, 1964, a Class One member shall receive a service retirement allowance which shall consist of:

(1) an employee annuity which shall be the actuarial equivalent of his accumulated contributions at the time of his retirement; and

(2) an employer annuity equal to the employee annuity allowable at the age of sixty-five years or at age of retirement, whichever is less, computed on the basis of contributions made prior to the age of sixty-five years; and

(3) if he has a prior service certificate in full force and effect, an additional employer annuity which must be equal to the employee annuity which would have been provided at age sixty-five or at age of retirement, whichever is less, by twice the contributions which he would have made during his entire period of prior service had the system been in operation and had he contributed thereunder during such entire period.

Upon retirement from service after December 31, 2000, a Class One member shall receive a service retirement allowance computed as follows: If the member's service retirement date occurs on or after his sixty-fifth birthday, or after he has completed twenty-eight or more years of creditable service, the allowance must be equal to one and forty-five hundredths percent of his average final compensation multiplied by the number of years of his creditable service.

If the member's service retirement date occurs before his sixty-fifth birthday and before he completes twenty-eight years of creditable service, his service retirement allowance is computed as above, but is reduced by five-twelfths of one percent thereof for each month by which his retirement date precedes the first day of the month, prorated for periods less than a month, coincident with or next following his sixty-fifth birthday.

Notwithstanding the foregoing provisions, any Class One member who retires on or after July 1, 1976, shall receive not less than the benefit provided under the formula in effect before July 1, 1976.

(B) Upon retirement from service after December 31, 2000, a Class Two member shall receive a service retirement allowance computed as follows:

(1) If the member's service retirement date occurs on or after his sixty- fifth birthday or after he has completed twenty-eight or more years of creditable service, the allowance must be equal to one and eighty-two hundredths percent of his average final compensation, multiplied by the number of years of his creditable service.

(2) If the member's service retirement date occurs before his sixty-fifth birthday and before he completes the twenty-eight years of creditable service, his service retirement allowance is computed as in item (1) above but is reduced by five-twelfths of one percent thereof for each month, prorated for periods less than a month, by which his retirement date precedes the first day of the month coincident with or next following his sixty-fifth birthday.

(3) Notwithstanding the foregoing provisions, a Class Two member whose creditable service began before July 1, 1964, shall receive not less than the benefit provided by subsection (A) of this section.

(C) Upon retirement from service after June 30, 2012, a Class Three member shall receive a service retirement allowance computed as follows:

(1) If the member's service retirement date occurs on or after his sixty-fifth birthday or if the member has satisfied the rule of ninety requirement, the allowance must be equal to one and eighty-two hundredths percent of the member's average final compensation, multiplied by the number of years of the member's creditable service.

(2) If the member's service retirement date occurs before his sixty-fifth birthday and before he satisfies the rule of ninety requirement the member's service retirement allowance is computed as in item (1) of this subsection but is reduced by five-twelfths of one percent thereof for each month, prorated for periods less than a month, by which his retirement date precedes the first day of the month coincident with or next following his sixty-fifth birthday.

HISTORY: 1962 Code Section 61-105; 1952 Code Section 61-105; 1945 (44) 212; 1949 (46) 424; 1955 (49) 38, 153; 1964 (53) 1843; 1965 (54) 622; 1966 (54) 2009; 1969 (56) 259; 1972 (57) 2443; 1975 (59) 154; 1976 Act No. 587 Section 2; 1979 Act No. 16 Section 1; 1984 Act No. 384, Sections 1, 2; 1988 Act No. 475, Section 1, eff July 1, 1988; 1989 Act No. 189, Part II, Section 60B, eff July 1, 1989 (became law without the Governor's signature); 2001 Act No. 1, Part II, Section 2A4, eff January 1, 2001; 2012 Act No. 278, Pt I, Section 11, eff July 1, 2012.



SECTION 9-1-1560. Allowances upon retirement for disability.

(A) Except as provided in subsection (E) of this section, upon retirement for disability on or after July 1, 1976, a Class One member shall receive a service retirement allowance if he has attained the age of sixty-five years. Otherwise he shall receive a disability retirement allowance which shall be computed as follows:

(1) Such allowance shall be equal to the service retirement allowance which would have been payable had he continued in service to age sixty-five based on the average final compensation, minus the actuarial equivalent of the contribution the member would have made during such continued service, with an interest rate of four percent per annum.

(2) Notwithstanding the foregoing provisions, any Class One member whose creditable service commenced prior to July 1, 1976, shall receive not less than the benefit which would have been provided by the provisions of this section in effect immediately prior to July 1, 1976.

(B) Except as provided in subsection (E) of this section, upon retirement for disability on or after May 19, 1973, a Class Two member shall receive a service retirement allowance if he has attained the age of sixty-five years. Otherwise he shall receive a disability retirement allowance which shall be computed as follows:

(1) Such allowance shall be equal to the service retirement allowance which would have been payable had he continued in service to age sixty-five based on the average final compensation, minus the actuarial equivalent of the contribution the member would have made during such continued service, with an interest rate of four percent per annum.

(2) Notwithstanding the foregoing provisions, any Class Two member whose creditable service commenced prior to July 1, 1964, shall receive not less than the benefit provided by subsection (A) of this section.

(C) Except as provided in subsection (E) of this section, employees retired on disability subsequent to July 1, 1982, must have their benefits recalculated in accordance with the provisions of item (1) of subsection (A) and item (2) of subsection (B).

(D) Notwithstanding any other provision of this section, upon retirement for disability after October 15, 1992, at any age, a member must receive a disability retirement allowance equal to at least fifteen percent of his average final compensation.

(E)(1) Upon retirement for disability based on an application for disability benefits received by the system after December 31, 2013, a Class One member shall receive a disability retirement allowance equal to one and forty-five hundredths percent of his average final compensation multiplied by the number of years of his creditable service as of the date of retirement, without reduction because of commencement before the normal retirement date.

(2) Upon retirement for disability based on an application for disability benefits received by the system after December 31, 2013, a Class Two or Class Three member shall receive a disability retirement allowance equal to one and eighty-two hundredths percent of his average final compensation, multiplied by the number of years of his creditable service as of the date of retirement, without reduction because of commencement before the normal retirement date.

HISTORY: 1962 Code Section 61-106; 1952 Code Section 61-106; 1945 (44) 212; 1949 (46) 424; 1955 (49) 38; 1960 (51) 1524; 1964 (53) 1843; 1969 (56) 259; 1970 (56) 1939; 1973 (58) 262; 1976 Act No. 587 Section 3; 1981 Act No. 32, Section 1; 1983 Act No. 32 Sections 2-4; 1993 Act No. 166, Section 1, eff June 16, 1993; 2012 Act No. 278, Pt I, Section 10.B, eff July 1, 2012.



SECTION 9-1-1570. Reexamination of beneficiaries retired on account of disability; consequences of refusal to submit to reexamination.

(A) Once each year during the first five years following the retirement of a member on a disability retirement allowance and once in every three-year period thereafter the board may, and upon his application, require any disability beneficiary who has not yet attained the age of sixty-five years to undergo a medical examination to be made at the place of residence of the beneficiary or other place mutually agreed upon by a physician designated by the board. If any disability beneficiary who has not yet attained the age of sixty-five years refuses to submit to at least one medical examination in any such year by a physician designated by the board the member's disability retirement allowance may be discontinued until the member's withdrawal of refusal and if the member's refusal continues for one year, all the member's rights in and to the member's disability retirement allowance may be revoked by the board.

(B) A member who is retired on a disability retirement allowance based upon an application received by the system after December 31, 2013, and who has not yet attained the age of sixty-five years annually shall provide proof to the system that the member remains qualified for the receipt of Social Security disability benefits within thirty days of the anniversary of his retirement date. A member's disability retirement allowance ceases upon a determination by the Social Security Administration that the member is no longer entitled to Social Security disability benefits for any reason. If any disability beneficiary who has not yet attained the age of sixty-five years refuses to provide proof of disability required by the board, the member's disability retirement allowance must be discontinued until the member provides such proof. If a member's refusal to provide proof that the member remains qualified for Social Security disability benefits continues for one year, all of the member's rights in and to the member's disability retirement allowance pursuant to Section 9-1-1540 may be revoked by the board.

HISTORY: 1962 Code Section 61-107; 1952 Code Section 61-107; 1945 (44) 212; 1949 (46) 424; 1973 (58) 262; 1984 Act No. 383, Section 1; 2012 Act No. 278, Pt I, Section 10.C, eff July 1, 2012.



SECTION 9-1-1580. Effect of ability to engage in gainful occupation; change in amount of disability retirement allowance.

Should the system report and certify to the Board that the disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his retirement allowance and his average final compensation and should the Board concur in the report, then the amount of his disability retirement allowance must be reduced to an amount which, together with the amount earnable by him, equals the amount of his average final compensation. Should his earning capacity be later changed, the amount of his disability retirement allowance may be further modified. The new disability retirement allowance shall not exceed the amount of the disability retirement allowance originally granted nor an amount which, when added to the amount earnable by the beneficiary, equals the amount of his average final compensation.

The average final compensation may be increased up to ten percent annually to adjust for inflation.

If the disability retirement allowance is eliminated as a result of this section for a period of five consecutive years, all rights in and to his disability retirement allowance are revoked. The member then is entitled to a deferred retirement allowance as provided in Section 9-1-1650 based upon his average final compensation and creditable service at his date of disability retirement.

After age sixty-five, a disability retiree is subject to the same earnings limitation as a service retiree.

HISTORY: 1962 Code Section 61-108; 1952 Code Section 61-108; 1945 (44) 212; 1949 (46) 424; 1981 Act No. 32, Section 2; 1984 Act No. 383, Section 2; 1985 Act No. 74 Section 2.



SECTION 9-1-1590. Effect of restoring beneficiaries to active service.

A disability beneficiary restored to active service at a salary less than his average final compensation shall not become a member of the System and his employer annuity shall be adjusted in accordance with the provisions of Section 9-1-1580.

Should a disability beneficiary under the age of sixty-five years be restored to active service and his compensation then, or at any time thereafter, be equal to or greater than his average final compensation at retirement, his retirement allowance shall cease and any election of an optional benefit shall become void and he shall again become a member of the System and contribute thereafter as provided in Section 9-1-1020. Any prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect and, in addition, upon his subsequent retirement he shall be credited with all his service as a member. The average final compensation may be increased up to ten percent annually to adjust for inflation.

Should any other beneficiary who has been restored to active employment continue in service for a period of forty-eight consecutive months and his annual compensation be equal to or greater than seventy-five percent of his average final compensation at retirement, then he may elect to cease his retirement allowance and become a contributing member again and void his election of an optional benefit. Any prior service certificate on the basis of which his service was computed at the time of his retirement shall be restored to full force and effect and, in addition, upon his subsequent retirement he shall be credited with all his service as a member. Any such beneficiary may request the board to allow him to repay to the System all monies received by him as benefits during any periods subsequent to the date of his reentry into active service and make a contribution equal to the amount he would have contributed had he been a member during the period of his restoration to active service prior to his again becoming a member, together with the interest which would have been credited to the contributions on account of such period of restoration up to the date such contribution is made. Upon the completion of such payment, this period shall also be credited to him as membership service. In no event shall the retirement allowance payable upon subsequent retirement be less than the amount of his allowance previously payable plus any increases which would have been payable under Section 9-1-1810 had he not been restored to service.

HISTORY: 1962 Code Section 61-109; 1952 Code Section 61-109; 1945 (44) 212; 1949 (46) 424; 1973 (58) 167, 262; 1975 (59) 51; 1981 Act No. 32, Section 3; 1988 Act No. 500, Section 2, eff May 9, 1988.



SECTION 9-1-1610. Members of General Assembly may draw retirement benefits under certain conditions.

Any person who has been an active member of the South Carolina Retirement System and who meets all of the requirements and qualifications for retirement, and is or becomes a member of the General Assembly, shall be allowed, at his option, to draw his retirement.

HISTORY: 1962 Code Section 61-110.1; 1965 (54) 665.



SECTION 9-1-1615. Retirement allowances payable in monthly installments; payments after death of retired member.

All retirement allowances are payable in monthly installments. Upon the death of a retired member, the retirement allowance for the month the retired member died, if not previously paid, must be paid to the member's designated beneficiary, if the beneficiary is living at the time of the member's death, otherwise to the member's estate. If the retired member elected a survivor option pursuant to the optional forms of allowances in Section 9-1-1620, any allowance payable to a survivor beneficiary commences in the month after the death of the retired member.

HISTORY: 2001 Act No. 1, Part II, Section 2A5, eff January 1, 2001.



SECTION 9-1-1620. Optional forms of allowances.

(A) No later than the date the first payment of a retirement allowance is due, a member shall elect a form of monthly payment from the following options:

Option A. The maximum retirement allowance payable under law for the life of the member. Upon the member's death, the member's designated beneficiary is entitled to receive any remaining member contributions.

Option B. A reduced retirement allowance payable during the retired member's life, which continues after the member's death for the life of the member's designated beneficiary or, if the member selects multiple beneficiaries, which continues after the member's death in equal shares to and for the life of each of two or more beneficiaries. The reduced retirement allowance payable under this option must be the actuarial equivalent of the maximum retirement allowance payable to the member under law, and if the member selects multiple beneficiaries, the benefit reduction factor must be based on the average age of the designated beneficiaries. If all of the designated beneficiaries predecease the member, then the member shall receive a retirement allowance equal to the maximum retirement allowance payable under law to the member. Any retirement allowance payable under this option, except an allowance for disability retirement pursuant to Section 9-1-1540, shall be subject to the incidental death benefit limitation upon the payment of survivorship benefits to a nonspouse beneficiary under Section 401(a)(9)(G) of the Internal Revenue Code and Treasury Regulation Section 1.401(a)(9)-6, Q&A-2.

Option C. A reduced retirement allowance payable during the retired member's life, which continues after the member's death at one-half the rate paid to the member for the life of the member's designated beneficiary or, if the member selects multiple beneficiaries, which continues after the member's death at one-half the rate paid to the member in equal shares to and for the life of each of two or more beneficiaries. The reduced retirement allowance payable under this option must be the actuarial equivalent of the maximum retirement allowance payable to the member under law, and if the member selects multiple beneficiaries, the benefit reduction factor must be based on the average age of the designated beneficiaries. If all of the designated beneficiaries predecease the member, then the member shall receive a retirement allowance equal to the maximum retirement allowance payable under law to the member.

(B)(1) A retired member, within one year after a change in marital status, may revoke the form of monthly payment elected and elect a new form of monthly payment, which must be the actuarial equivalent of the maximum retirement allowance payable to the member under law. The new form of monthly payment is effective on the first day of the month in which the new form of monthly payment is elected.

(2) Notwithstanding any other provision of law, a retired member's form of monthly payment may not be changed more than twice. A reversion to the maximum retirement allowance payable under law upon the death of the beneficiary or beneficiaries as provided in Options B and C of subsection (A) constitutes a change in the form of monthly payment for the purposes of this item.

(C) Members retiring before January 1, 2001, shall continue to receive a retirement allowance in accordance with the form of payment selected under the law in effect at the time of their retirement. The provisions of subsection (B) apply to these members but changes in forms of payment occurring before January 1, 2001, are not included in the limitation provided in subsection (B)(2).

(D) A member who retired under the provisions of the previously existing Social Security Advance Option before July 1, 1990, may elect to have his benefit adjusted so that cost-of-living and other special increases in benefits are not applied to the amount of advance or reduction in allowance under this option after July 1, 1992, or the member's attainment of age sixty- two, if later, by making a special lump sum payment before that date. This lump sum payment must be equal to the excess, if any, of cost-of-living and other special increases in benefits actually paid to the member, over the increases that would have been paid had the member not elected an optional form of allowance. If a member does not elect to make the payment, his benefit must be automatically adjusted when no such excess exists, but not before July 1, 1992.

(E) Except as provided in this section, a retired member may not change the form of his monthly payment after the first payment of a retirement allowance is due.

HISTORY: 1962 Code Section 61-111; 1952 Code Section 61-111; 1945 (44) 212; 1949 (46) 424; 1955 (49) 38; 1964 (53) 1843; 1982 Act No. 369, Section 1; 1984 Act No. 381, Section 1; 1985 Act No. 201, Part II, Section 65A; 1986 Act No. 540, Part II, Section 23A, effective June 18, 1986, and became law without the Governor's signature; 1990 Act No. 412, Section 1, eff January 1, 1991, except Option 4 which became eff July 1, 1990; 1992 Act No. 336, Sections 1, 6, eff May 4, 1992; 1996 Act No. 458, Part II, Section 47A, eff June 19, 1996; 2000 Act No. 387, Part II, Section 67S, eff January 1, 2001; 2008 Act No. 311, Sections 5 and 32, eff June 4, 2008.



SECTION 9-1-1625. Compliance with Internal Revenue Code Section 401(a)(31).

(A) This section applies to distributions made on or after January 1, 1993. Notwithstanding any contrary provision or retirement law that would otherwise limit a distributee's election under this chapter, a distributee may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

(B) Effective January 1, 2007, and notwithstanding anything in this chapter to the contrary that otherwise would limit a distributee's election under this section, and to the extent allowed under the applicable provisions of the Internal Revenue Code and the Treasury Regulations, a distributee who is a designated beneficiary, but not a surviving spouse, spouse or former spouse alternate payee may elect, at the time and in the manner prescribed by the board, to have all or part of his benefit that qualifies as an eligible rollover distribution paid in a direct trustee-to-trustee transfer to an eligible retirement plan that is an individual retirement plan described in clause (i) or (ii) of Internal Revenue Code Section 402(c)(8)(B). If such a transfer is made:

(1) the transfer shall be treated as an eligible distribution;

(2) the individual retirement plan shall be treated as an inherited individual retirement account or individual retirement annuity within the meaning of Internal Revenue Code Section 408(d)(3)(C); and

(3) Internal Revenue Code Section 401(a)(9)(B) other than clause (iv) thereof shall apply to such individual retirement plan.

(C) A "designated beneficiary" is an individual who is designated as a beneficiary under this chapter and is the designated beneficiary under Internal Revenue Code Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4 of the Treasury Regulations. An estate or revocable trust is not considered to be a designated beneficiary for purposes of Internal Revenue Code Section 401(a)(9).

(D) An "eligible rollover distribution" is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include:

(1) any distribution that is one of a series of substantially equal periodic payments made not less frequently than annually for the life or the life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more;

(2) any distribution to the extent such distribution is required under Internal Revenue Code Section 401(a)(9); and

(3) any hardship distribution.

Effective January 1, 2002, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions that are not includible in gross income. However, such portion may be transferred only to an individual retirement account or annuity described in Internal Revenue Code Section 408(a) or (b), or in a direct trustee-to-trustee rollover to a qualified trust under Internal Revenue Code Section 401(a) or 403(a) that is part of a defined contribution or defined benefit plan, or to an annuity contract described in Internal Revenue Code Section 403(b), so long as such trust or annuity contract separately accounts for amounts so transferred, including separate accounting for the portion of such distribution that is includible in gross income and the portion of such distribution that is not includible. Effective January 1, 2008, an eligible rollover distribution also shall mean a qualified rollover contribution to a Roth IRA within the meaning of Internal Revenue Code Section 408A.

(E) Effective January 1, 2002, unless otherwise stated an "eligible retirement plan" is:

(1) a plan eligible under Internal Revenue Code Section 457(b) that is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state that agrees to separately account for amounts transferred into the plan from the system;

(2) an individual retirement account described in Internal Revenue Code Section 408(a);

(3) an individual retirement annuity described in Internal Revenue Code Section 408(b);

(4) an annuity plan described in Internal Revenue Code Section 403(a);

(5) an annuity contract described in Internal Revenue Code Section 403(b);

(6) a qualified trust described in Internal Revenue Code Section 401(a) that accepts the distributee's eligible rollover distribution; or

(7) effective January 1, 2008, a Roth IRA described in Internal Revenue Code Section 408A.

(F) Effective January 1, 2002, the definition of eligible rollover distribution also includes a distribution to a surviving spouse, or to a spouse or former spouse who is an alternate payee under a domestic relations order, as defined in Internal Revenue Code Section 414(p).

(G) A "distributee" includes an employee or former employee. It also includes the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Internal Revenue Code Section 414(p). Effective January 1, 2007, it further includes a nonspouse beneficiary who is a designated beneficiary as defined by Internal Revenue Code Section 401(a)(9)(E). However, a nonspouse beneficiary may rollover the distribution only to an individual retirement account or individual retirement annuity established for the purpose of receiving the distribution and the account or annuity will be treated as an "inherited" individual retirement account or annuity.

(H) A "direct rollover" is a payment by the system to the eligible retirement plan specified by the distributee.

HISTORY: 2008 Act No. 311, Section 6, eff June 4, 2008.



SECTION 9-1-1630. Special benefits to teachers for service prior to July 1, 1945.

Teachers who retired between July 1, 1940 and July 1, 1945 under some other retirement or pension fund and who, at the time of their retirement, had taught for thirty-five years or more shall be eligible for all of the benefits provided under the System on the same terms and conditions that apply to teachers who retire after July 1, 1945. The fact that any such teacher shall have received benefits after his retirement since July 1, 1940 from or under any other retirement or pension fund shall not make such teacher ineligible to come under the provisions of this paragraph, but no such teacher shall draw or receive benefits under the System when he is at the same time receiving benefits from or under any other retirement or pension fund and no such teacher shall be entitled to benefits under the System unless he filed application therefor prior to July 1, 1949.

Subject to the provisions of the preceding paragraph all teachers who, prior to July 1, 1945, shall have taught for a period of thirty-five years, regardless of whether they were employed on April 26, 1945 or subsequently, shall be eligible to become members of the System and shall be entitled to all benefits therefrom, including prior service credit, provided that no benefits shall be payable prior to the date of application for membership. In the calculation of the thirty-five years, teaching in adult schools, night schools and schools for illiterates and work in public school libraries shall be deemed to be equivalent to teaching in public schools.

HISTORY: 1962 Code Section 61-112; 1952 Code Section 61-112; 1949 (46) 424.



SECTION 9-1-1640. Manner of paying annuities.

All employee and employer annuities shall be payable in equal monthly installments.

HISTORY: 1962 Code Section 61-113; 1952 Code Section 61-113; 1945 (44) 212; 1949 (46) 424.



SECTION 9-1-1650. Amounts shall be paid upon termination of employment; election to leave contributions in System; effect of death before or after retirement.

If a member ceases to be a teacher or employee except by death or retirement, the member must be paid within six months after the member's demand for payment, but not less than ninety days after ceasing to be a teacher or employee, the sum of the member's contributions and the accumulated regular interest on the contributions. If the member has five or more years of earned service or eight or more years of such service for a Class Three member, and before the time the member's membership would otherwise terminate, elects to leave these contributions in the system, the member, unless these contributions are paid to him as provided by this section before the attainment of age sixty, remains a member of the system and is entitled to receive a deferred retirement allowance beginning at age sixty computed as a service retirement allowance in accordance with Section 9-1-1550(A) or (B) for Class One and Class Two members and Section 9-1-1550(C) for Class Three members. The employee annuity must be the actuarial equivalent at age sixty of the member's contributions with the interest credits on the contributions, if any, as allowed by the board. If a member dies before retirement, the amount of the member's accumulated contributions must be paid to the member's estate or to the person the member nominated by written designation, duly acknowledged and filed with the board.

Upon the death of a member who did not select a survivor option or who selected a survivor option and the member's designated beneficiary predeceased the member, a lump sum amount must be paid to the member's designated beneficiary or the member's estate if total member contributions and accrued interest at the member's retirement exceed the sum of the retirement allowances paid to the member. Upon the death of a designated beneficiary selected under a survivor option, a lump sum amount must be paid to the beneficiary's estate if total member contributions and accrued interest at the member's retirement exceed the sum of the retirement allowances paid to the member and the member's beneficiary. The lump sum payment must be the total member contributions and accrued interest at retirement less the sum of the retirement allowances paid to the member or in the case of a survivor option, the total member contributions and accrued interest at retirement less the sum of the retirement allowances paid to the member and the member's designated beneficiary. This paragraph does not govern lump sum distributions payable on account of members retiring under former Option 1 of Section 9-1-1620 or on account of members retiring before July 1, 1990 under former Option 4 of Section 9-1-1620.

An active contributing member making the nomination provided under this section also may name contingent beneficiaries in the same manner that beneficiaries are named. A contingent beneficiary has no rights under this chapter unless all beneficiaries nominated by the member have predeceased the member and the member's death occurs while in service. In this instance, a contingent beneficiary is considered the member's beneficiary for purposes of this section and Section 9-1-1660, if applicable.

HISTORY: 1962 Code Section 61-114; 1952 Code Section 61-114; 1945 (44) 212; 1949 (46) 424; 1967 (55) 507; 1974 (58) 2057; 1975 (59) 51; 1979 Act No. 82 Section 2; 1984 Act No. 384, Section 3; 1995 Act No. 139, Section 1, eff June 28, 1995; 2000 Act No. 387, Part II, Section 67E, eff January 1, 2001; 2012 Act No. 278, Pt I, Section 12, eff July 1, 2012.



SECTION 9-1-1660. Nominee on member's death may receive monthly allowance instead of accumulated contributions.

(A) The person nominated by a member to receive the full amount of the member's accumulated contributions if the member dies before retirement may, if the member:

(1) has five or more years of earned service or eight or more years of such service for a Class Three member;

(2) dies while in service; and

(3) has either attained the age of sixty years or has accumulated fifteen years or more of creditable service, elect to receive in lieu of the accumulated contributions an allowance for life in the same amount as if the deceased member had retired at the time of the member's death and had named the person as beneficiary under an election of Option B of Section 9-1-1620(A).

For purposes of the benefit calculation, a member who is not yet eligible for service retirement is assumed to be sixty years of age.

(B) A person otherwise eligible under subsection (A) of this section to elect to receive an allowance but who has received a refund of the member's accumulated contributions under Section 9-1-1650, upon repayment of the refund to the system in a single sum, may make the election provided for in subsection (A). The monthly payments under Option B to the person date from the time of the repayment of the accumulated contributions to the system.

(C) Regardless of whether a member is in service, if a member dies before retirement and, at the time of the member's death, was eligible to receive a service retirement allowance pursuant to Section 9-1-1510 or Section 9-1-1515, the person nominated by a member to receive the full amount of the member's accumulated contributions if the member dies before retirement may elect to receive, in lieu of the accumulated contributions, an allowance for life in the same amount as if the deceased member had retired at the time of the member's death and had named the person as beneficiary under an election of Option B of Section 9-1-1620(A).

(D) If a member has designated more than one beneficiary for the receipt of the member's accumulated contributions if the member dies before retirement, and if those beneficiaries become eligible to elect an allowance pursuant to this section upon the member's death, all of the beneficiaries must elect the allowance in order for the allowance to become payable in lieu of the return of accumulated contributions.

HISTORY: 1962 Code Section 61-114.1; 1956 (49) 1605; 1957 (50) 540; 1962 (52) 1659; 1978 Act No. 644 Part II Section 33; 1981 Act No. 133, Section 1; 1983 Act No. 26 Section 1; 1985 Act No. 201, Part II, Section 48C; 2000 Act No. 387, Part II, Section 67V, eff January 1, 2001; 2012 Act No. 278, Pt I, Section 13, Pt IV, Subpt 3, Section 66.A, eff July 1, 2012.



SECTION 9-1-1665. Compliance with Internal Revenue Code Section 401(a)(9).

(A) Effective as of January 1, 1989, the system will pay all benefits in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code, including the incidental death benefit requirement in Section 401(a)(9)(G), and the applicable Treasury Regulations and Internal Revenue Service Rulings and other interpretations issued thereunder, including Treasury Regulations Sections 1.401(a)(9)-2 through 1.401(a)(9)-9. The provisions of this section shall override any distribution options that are inconsistent with Section 401(a)(9) to the extent that those distribution options are not grandfathered under Treasury Regulation Section 1.401(a)(9)-6, Q&A-16.

(B) Each member's entire benefit shall be distributed to the member, beginning no later than the required beginning date, over the member's lifetime or the joint lives of the member and a designated beneficiary, or over a period not extending beyond the member's life expectancy or the joint life expectancies of the member and a designated beneficiary. If a member fails to apply for retirement benefits by his required beginning date, the board shall begin distributing the benefit as required by this chapter.

(1) For purposes of this section, the "required beginning date" is April first of the calendar year after the later of the following:

(a) the calendar year in which the member reaches age seventy and one-half years of age; or

(b) the calendar year in which the member retires.

(2) For purposes of this section, a "designated beneficiary" means any individual designated as a co-beneficiary by the member under this chapter. If the member designates a trust as a co-beneficiary, the individual beneficiaries of the trust shall be treated as designated beneficiaries if the trust satisfies the requirement set forth in Treasury Regulation Section 1.401(a)(9)-3.

(3) Payment of retirement benefits, for those members who are eligible to receive retirement benefits and who have not applied for such pursuant to the provisions of this chapter, and who continue membership after attaining seventy and one-half years of age, shall commence on the effective date of retirement.

(C) If a retired member dies after benefit payments have begun or are required to begin under subsection (B) of this section, any survivor benefits shall be distributed at least as rapidly as under the distribution method being used at the member's death.

(D) If an active or inactive member dies before benefit payments have begun or are required to begin under subsection (B) of this section, any death benefits shall be distributed by December thirty-first of the calendar year that contains the fifth anniversary of the member's death. However, the five-year rule shall not apply to any death benefit that is payable to a member's designated beneficiary, if:

(1) the benefit is distributed over the designated beneficiary's lifetime or over a period not extending beyond the designated beneficiary's life expectancy; and

(2) the distributions begin no later than December thirty-first of the calendar year that contains the first anniversary of the member's death.

HISTORY: 2008 Act No. 311, Section 7, eff June 4, 2008.



SECTION 9-1-1670. Change or error in records.

(A) If a change or error in the records results in a member or beneficiary receiving from the system more or less than he would have been entitled to receive had the records been correct, the board shall correct the error and, so far as practicable, adjust the payment so that the actuarial equivalent of the benefit to which the member or beneficiary was correctly entitled is paid.

(B) The system must correct its records relating to a member upon:

(1) written certification from the employer that the employer's records contained an error that affected the enrollment of the member; and

(2) a showing to the system that all other related records and accounts have been corrected and adjusted to correspond to the change requested of the system.

A correction of the records of the system takes effect only upon payment by the employer and employee to the system of costs as determined by the system.

(C) An employer's request to correct a member's record pursuant to subsection (B) must be made within two years of the commission of the error by the employer.

HISTORY: 1962 Code Section 61-115; 1952 Code Section 61-115; 1945 (44) 212; 1949 (46) 424; 1999 Act No. 72, Section 1, eff June 11, 1999.



SECTION 9-1-1680. Exemption from taxation and legal process; exceptions; assignment.

Except as provided in Section 9-18-10, and related sections, Article 11, Chapter 17, Title 63 and Section 8-1-115 and subject to the doctrine of constructive trust ex maleficio, and subject to income tax levies imposed pursuant to state or federal law and distributions made pursuant to the federal Pension Protection Act of 2006, the right of a person to an annuity or a retirement allowance or to the return of contributions, an annuity, or retirement allowance itself, any optional benefit, or any other right accrued or accruing to any person under the provisions of this chapter, and the monies of the system created under the provisions of this chapter or any private retirement system operated by a municipality, are exempted from any state or municipal tax, except the taxes imposed pursuant to Chapters 6 and 16 of Title 12, and exempted from levy and sale, garnishment, attachment, or any other process and are unassignable except as specifically otherwise provided in this chapter. This section does not apply to any authorized deduction from a retirement allowance.

HISTORY: 1962 Code Section 61-116; 1952 Code Section 61-116; 1945 (44) 212; 1949 (46) 424; 1988 Act No. 297, eff February 2, 1988; 1989 Act No. 189, Part II, Section 39C, eff for taxable years beginning after 1988 and with respect to estates of decedents dying after 1988 (became law on June 8, 1989, without the Governor's signature); 2001 Act No. 16, Section 2, eff April 10, 2001; 2008 Act No. 311, Section 8, eff June 4, 2008.



SECTION 9-1-1690. Credit of State is not pledged for payments; rights in case of termination of System or discontinuance of contributions.

All agreements or contracts with members of the System pursuant to any of the provisions of this chapter shall be deemed solely obligations of the Retirement System and the full faith and credit of this State and of its departments, institutions and political subdivisions and of any other employer is not, and shall not be, pledged or obligated beyond the amounts which may be hereafter annually appropriated by such employers in the annual appropriations act, county appropriation acts and other periodic appropriations for the purposes of this chapter. In case of termination of the System, or in the event of discontinuance of contributions thereunder, the rights of all members of the System to benefits accrued to the date of such termination or discontinuance of contributions, to the extent then funded, are nonforfeitable.

HISTORY: 1962 Code Section 61-117; 1952 Code Section 61-117; 1945 (44) 212; 1949 (46) 424; 1970 (56) 1939.



SECTION 9-1-1740. Increase in benefits for persons who were receiving benefits prior to July 1, 1966.

Effective July 1, 1967, the monthly benefits, inclusive of the supplemental allowances payable under the provisions of Sections 9-1-1910, 9-1-1920 and 9-1-1930, for persons who commenced receiving benefits from the System prior to July 1, 1966, shall be increased as follows:

If benefits commenced July 1, 1965 to June 30, 1966, the increase shall be five percent. An additional one percent shall be added for each preceding fiscal year in which benefits commenced until July 1, 1945, at which time the increase shall be twenty-five percent.

The minimum increase pursuant to this section, inclusive of the increase in the supplemental allowances, shall be five dollars per month. However, if an optional benefit has been elected, the minimum shall be reduced actuarially as determined by the Board, and shall be applicable to the retired member or his designated beneficiary under the option elected.

HISTORY: 1962 Code Section 61-122; 1967 (55) 56.



SECTION 9-1-1750. Increase in benefits for persons who were receiving benefits prior to July 1, 1967 and subsequent to June 30, 1966.

Effective July 1, 1968, the monthly benefits, inclusive of the supplemental allowances payable under the provisions of Sections 9-1-1910, 9-1-1920 and 9-1-1930, for persons who commenced receiving benefits from the System prior to July 1, 1967 and subsequent to June 30, 1966 shall be increased by five percent, and such monthly benefits to persons who commence receiving benefits in each fiscal year thereafter through the fiscal year ending June 30, 1970, shall be increased by five percent provided that there is sufficient investment income in excess of the valuation interest assumption to fund such increases or a proportionate part thereof on a lifetime basis, as determined by the actuary.

The minimum increase pursuant to this section, inclusive of the increase in the supplemental allowances, shall be five dollars per month. However, if an optional benefit has been elected, the minimum shall be reduced actuarially as determined by the Board, and shall be applicable to the retired member or his designated beneficiary under the option elected.

HISTORY: 1962 Code Section 61-123; 1968 (55) 2855; 1970 (56) 1939.



SECTION 9-1-1760. Increase in benefits for persons who retired prior to July 1, 1972.

All members of the State Retirement System who retired prior to July 1, 1972, shall have their service retirement allowance increased eleven percent. The computation of such increase shall commence on and include July 1, 1974, and the increase shall be paid from the General Fund of the State.

HISTORY: 1962 Code Section 61-123.1; 1974 (58) 2608.



SECTION 9-1-1765. Additional increase in benefits for persons who retired prior to July 1, 1972.

In addition to the increase in the service retirement allowance for members of the State Retirement System who retired prior to July 1, 1972, provided in Section 9-1-1760, all such members shall receive an additional increase in their service retirement allowance of four percent per year computed and commencing on and including October 1, 1976.



SECTION 9-1-1766. Further additional increase in benefits for persons who retired prior to July 1, 1972.

In addition to the increase in the service retirement allowance for members of the State Retirement System who retired prior to July 1, 1972, provided in Section 9-1-1760 and Section 9-1-1765, all such members shall receive an additional increase in their service retirement allowance of five percent per year computed and commencing on and including January 1, 1978.

HISTORY: 1977 Act No. 219 Pt II Section 23.



SECTION 9-1-1767. Increase of benefits payable due to retirement before July 1, 1988.

Effective July 1, 1988, the benefits payable due to retirement before July 1, 1988, must be increased by ten percent.

Effective July 1, 1989, the benefits payable due to retirement before July 1, 1989, must be increased by seven percent.

HISTORY: 1988 Act No. 475, Section 3, eff July 1, 1988; 1989 Act No. 189, Part II, Section 60C, eff July 1, 1989 (became law without the Governor's signature).



SECTION 9-1-1770. Preretirement Death Benefit Program; post-retirement benefit payment.

(A) There is created the Preretirement Death Benefit Program for all employers under the system except counties, municipalities, other political subdivisions, and those state departments, agencies, or other institutions which pay directly to the system the total employer contributions for the participating members in their employ.

(B) The program is available to those employers exempted in subsection (A) by written application of the employer. An application is an irrevocable commitment to participate under the program. Applications are effective July first next following the date of receipt by the system of the application.

(C)(1) Upon receipt of proof, satisfactory to the board, of the death of: (a) a contributing member in service who had completed at least one full year of membership in the system or of the death of a contributing member as a result of an injury arising out of and in the course of the performance of his duties regardless of length of membership, as of the effective date of his employer's participation, or (b) a retired contributing member of the system, there must be paid to the person he nominated for the refund of his accumulated contributions, unless he has nominated a different beneficiary by written designation filed with the board, in the event of his death pursuant to Section 9-1-1650, if the person is living at the time of the member's death, otherwise to the member's estate, a death benefit equal to the annual earnable compensation of the member at the time his death occurs. The death benefit is payable apart and separate from the payment of the member's accumulated contributions on his death pursuant to Sections 9-1-1650 or 9-1-1660.

(2) For purposes of this subsection, a member described in item (1)(a) is considered to be in service at the date of his death if the last day the member was employed in a continuous, regular pay status, while earning regular or unreduced wages and regular or unreduced retirement service credit, whether the member was physically working on that day or taking continuous accrued annual leave or sick leave while receiving a full salary, occurred not more than ninety days before the date of his death and he has not retired.

(3) For purposes of this subsection, a member described in (1)(b) is considered a retired contributing member if the last day the member was employed in a continuous, regular pay status, while earning regular or unreduced wages and paying retirement system contributions whether the member was physically working on that day or taking continuous accrued annual leave or sick leave while receiving a full salary, occurred not more than ninety days before the date of his death.

(D) RESERVED

(E) Upon the death of a retired member who is not a retired contributing member after December 31, 2000, there must be paid to the designated beneficiary or beneficiaries, if living at the time of the retired member's death, otherwise to the retired member's estate, a benefit of two thousand dollars if the retired member had ten years of creditable service but less than twenty years, four thousand dollars if the retired member had twenty years of creditable service but less than twenty-eight, and six thousand dollars if the retired member had at least twenty-eight years of creditable service at the time of retirement, if the retired member's most recent employer, before the member's retirement, is covered by the preretirement Death Benefit Program.

HISTORY: 1962 Code Section 61-124; 1968 (55) 2497; 1972 (57) 2207; 1973 (58) 169; 1974 (58) 2176; 1977 Act No. 26 Section 2; 1984 Act No. 386, Section 1; 1985 Act No. 201, Part II, Section 51A; 1990 Act No. 412, Section 8, eff January 1, 1991; 1991 Act No. 171, Part II, Section 44A, eff June 12, 1991; 1996 Act No. 458, Part II, Section 46A, eff June 19, 1996; 2001 Act No. 1, Part II, Section 2A5, eff January 1, 2001; 2001 Act No. 1, Part II, Section 2B2, eff July 1, 2000; 2005 Act No. 153, Pt II, Section 6, eff July 1, 2005; 2010 Act No. 176, Section 1, eff May 19, 2010.



SECTION 9-1-1775. Death Benefit Plan.

(A) The Death Benefit Plan for members of the South Carolina Retirement System, hereinafter referred to as the "plan", is established for the purpose of providing for the payment of the benefits provided by Section 9-1-1770.

(B) A separate fund, to be known as the Death Benefit Plan Reserve Fund, is established within the South Carolina Retirement System, hereinafter referred to as the "retirement system", to be held in trust by the board. The fund shall consist of all contributions paid by the employers and other monies received and paid into the fund for death benefit purposes, and of the investment earnings on these monies, and must be used only to pay the death benefits prescribed by subsection (C). Concurrent with the determination of the initial liability of the plan for the balance of the fiscal year on and after the effective date of the benefit, for the death benefit provided and to be paid for pursuant to this plan, there must be segregated and transferred from the Employer Annuity Accumulation Fund of the retirement system to the reserve fund created by this section the amounts determined by the actuary to be necessary to pay anticipated death benefit claims. Subsequent segregations and transfers must be made as required to pay the death benefit prescribed by subsection (C) from the reserve fund provided by this section.

(C) At the death of a member who has met the eligibility requirements set forth in Section 9-1-1770, a benefit equal to the death benefit provided by Section 9-1-1770 must be paid to the person nominated by the member in accordance with the provisions of Section 9-1-1770 or to the member's estate.

(D) The actuary shall investigate the claim experience of the plan as provided by Section 9-1-250. On the basis of these investigations and upon the recommendation of the actuary, as provided in Section 9-1-1210, the board shall certify the contribution rates necessary to fund the death benefit authorized to be paid by the plan. As soon as practicable after the close of each fiscal year, the board shall determine the contribution which the employers participating in the plan are required to pay into the reserve fund to discharge the obligations of the plan for the past fiscal year.

(E) Each qualified member of the retirement system is to be covered as provided in this section effective commencing as of June 19, 1973.

HISTORY: 2008 Act No. 311, Section 34, eff June 4, 2008; 2010 Act No. 176, Section 2, eff May 19, 2010.



SECTION 9-1-1780. Recomputation allowances of certain persons having thirty-five or more years of creditable service.

Effective July 1, 1969, any monthly retirement allowance which commenced prior to such date to or on account of a Class Two member who, at retirement or earlier death, had completed thirty-five or more years of creditable service but had not reached his sixty-fifth birthday shall be recomputed to reflect the deletion as of July 1, 1969 of the five-twelfths of one percent reduction previously applicable. Commencing July 1, 1969 the recomputed allowance, modified to reflect the election, if any, of an optional benefit under Section 9-1-1620, shall be payable.

HISTORY: 1962 Code Section 61-125; 1969 (56) 259.



SECTION 9-1-1790. Amount which may be earned upon return to covered employment.

(A)(1) A retired member of the system who has been retired for at least thirty consecutive calendar days may be hired and return to employment covered by this system or any other system provided in this title and earn up to ten thousand dollars without affecting the monthly retirement allowance the member is receiving from the system. If the retired member continues in service after earning ten thousand dollars in a calendar year, the member's allowance must be discontinued during his period of service in the remainder of the calendar year. If the employment continues for at least forty-eight consecutive months, the provisions of Section 9-1-1590 apply. If a retired member of the system returns to employment covered by this system or any other system provided in this title sooner than thirty days after retirement, the member's retirement allowance is suspended while the member remains employed by the participating employer. If an employer fails to notify the system of the engagement of a retired member to perform services, the employer shall reimburse the system for all benefits wrongly paid to the retired member.

(2) The earnings limitation imposed pursuant to this item does not apply if the member meets at least one of the following qualifications:

(a) the member retired before January 2, 2013;

(b) the member has attained the age of sixty-two years at retirement; or

(c) compensation received by the retired member from the covered employer is for service in a public office filled by the appointment of the Governor and with confirmation by the Senate, by appointment or election by the General Assembly, or by election of the qualified electors of the applicable jurisdiction.

(B) An employer shall pay to the system the employer contribution for active members prescribed by law with respect to any retired member engaged to perform services for the employer, regardless of whether the retired member is a full-time or part-time employee or a temporary or permanent employee. If an employer who is obligated to the system pursuant to this subsection fails to pay the amount due, as determined by the system, the amount must be deducted from any funds payable to the employer by the State.

(C) A retired member shall pay to the system the employee contribution as if the member were an active contributing member if an employer participating in the system employs the retired member. The retired member does not accrue additional service credit in the system by reason of the contributions required pursuant to this subsection and subsection (B) of this section.

(D) A retired member of the South Carolina Retirement System who is not a member of the Police Officers Retirement System, but is employed in a position that would otherwise be covered by the Police Officers Retirement System, shall not join the Police Officers Retirement System but, notwithstanding any other provision of law, that member is deemed a retired contributing member of the South Carolina Retirement System and shall remit the employee contributions required under subsection (C) of this section to the South Carolina Retirement System and the employer shall remit to the South Carolina Retirement System the employer contribution required by subsection (B). An employer who hires a retiree of the South Carolina Retirement System pursuant to this subsection shall elect to participate as an employer in the South Carolina Retirement System.

HISTORY: 1962 Code Section 61-126; 1969 (56) 272; 1973 (58) 167; 1974 (58) 2066; 1975 (59) 49; 1977 Act No. 43 Section 1; 1978 Act No. 428 Section 1; 1979 Act No. 199 Part II Section 24A; 1980 Act No. 517 Part II, Section 19A; 1981 Act No. 178 Part II Section 33; 1982 Act No. 466 Part II Section 41A; 1983 Act No. 151 Part II Section 50A; 1984 Act No. 512, Part II, Section 50A; 1985 Act No. 201, Part II, Section 42A; 1986 Act No. 540, Part II, Section 43A, effective June 18, 1986, and became law without the Governor's signature; 1987 Act No. 170, Part II, Section 38A, eff June 22, 1987 (became law without Governor's signature); 1988 Act No. 658, Part II, Section 40A, eff June 8, 1988; 1989 Act No. 189, Part II, Section 50A, eff June 8, 1989 (became law without the Governor's signature); 1999 Act No. 100, Part II, Section 27, eff July 1, 1999; 2001 Act No. 25, Section 1, eff July 1, 2001; 2005 Act No. 153, Pt II, Section 7, eff July 1, 2005; 2012 Act No. 278, Pt I, Section 14.A, eff January 2, 2013.



SECTION 9-1-1795. Employment of certain retired teachers without loss of retirement benefits; procedure by which retired teachers may be employed.

(A) A retired member of the system may return to employment covered by the system without affecting the monthly retirement allowance he is receiving from the system if the retired member is a certified teacher and is employed by a school district to teach in the classroom in his area of certification in a critical academic need area or geographic need area as defined by the State Board of Education.

(B) For the provisions of this section to apply, the Department of Education must review and approve, from the documentation provided by the school district, that no qualified, nonretired member is available for employment in the position, and that the member selected for employment meets the requirements of this section. However, a school district may not consider a member of the system for employment before May thirty-first of each year. After approval is received from the Department of Education, school districts must notify the State Board of Education of the engagement of a retired member as a teacher and the department must notify the State Retirement System of their exemption from the earnings limitation. If the employing district fails to notify the department of the engagement of a retired member as a teacher, the district shall reimburse the system for all benefits wrongly paid to the retired member.

(C) A school district shall pay to the system the employer contribution for active members prescribed by law with respect to any retired member engaged to perform services for the district, regardless of whether the retired member is a full-time or part-time employee, a temporary or permanent employee. If a district which is obligated to the system pursuant to this subsection fails to pay the amount due, as determined by the system, the amount must be deducted from any funds payable to the district by the State.

(D) Beginning July 1, 2001, any retired certified school teacher or certified employee may be employed in a school or school district which is in a critical geographic need area or has received a 'below average' or 'unsatisfactory' academic performance rating pursuant to the Education Accountability Act without penalty from the South Carolina Retirement System.

HISTORY: 1999 Act No. 100, Part II, Section 82, eff July 1, 1999; 2000 Act No. 387, Part II, Section 11A, eff July 1, 2000; 2000 Act No. 393, Section 17, eff August 1, 2000; 2001 Act No. 64, Section 1, eff June 28, 2001.



SECTION 9-1-1800. Recalculation of benefits for certain persons who retired prior to July 1, 1964.

Effective July 1, 1969, the monthly benefits payable to or on account of any member who retired from service prior to July 1, 1964 and who, had he remained in service thereafter would have been a Class Two member, shall be recalculated in accordance with the provisions of the System applicable to Class Two members retired on or after July 1, 1964, including any adjustment thereto which would be applicable under Section 9-1-1740. The benefit so determined shall be compared with the monthly benefit payable to or on account of the member under the System as in effect on June 30, 1969 inclusive of the supplemental allowances payable under the provisions of Sections 9-1-1910 and 9-1-1920, as amended, effective July 1, 1969, and Section 9-1-1930 and the increase, if any, in the monthly benefit shall be paid from the general fund of the State.

HISTORY: 1962 Code Section 61-127; 1969 (56) 444.



SECTION 9-1-1812. Revision of sections upon certain conditions.

If all or any portion of Sections 1 and 2 of Act 311 of 2008, for any reason, is held to be unconstitutional, invalid, or unenforceable, either in whole or in part, or if any of the amendments made to Section 9-1-1810 of the 1976 Code by Act 153 of 2005, for any reason, are held to be unconstitutional, invalid or unenforceable, either in whole or in part, then effective at the time of that holding:

(1) Section 9-1-1810 of the 1976 Code is amended to the version of that section in effect before the enactment of Act 153 of 2005; and

(2) Section 9-11-310 of the 1976 Code is amended to the version of Section 9-11-310 in effect before the enactment of Act 311 of 2008.

HISTORY: 2008 Act No. 311, Section 57, eff June 4, 2008.



SECTION 9-1-1814. Revision of sections upon certain conditions.

If for any reason, an assumed annual rate of return on the investments of the assets of the South Carolina Retirement System and the South Carolina Police Officers Retirement System of less than eight percent is approved or otherwise takes effect, then effective at that time the provisions of Section 9-1-1812 apply and Section 9-1-1810 of the 1976 Code is amended to the version of that section in effect before the enactment of Act 311 of 2008.

HISTORY: 2008 Act No. 311, Section 58, eff June 4, 2008.



SECTION 9-1-1815. Retirement allowance adjustments.

Effective beginning July 1, 2012, and annually thereafter, the retirement allowance received by retirees and their surviving annuitants inclusive of supplemental allowances payable pursuant to the provisions of Sections 9-1-1910, 9-1-1920, and 9-1-1930, must be increased by the lesser of one percent or five hundred dollars. Only those retirees and their surviving annuitants in receipt of an allowance on July first preceding the effective date of the increase are eligible to receive the increase. Any increase in allowance granted pursuant to this section must be included in the determination of any subsequent increase.

HISTORY: 2012 Act No. 278, Pt I, Section 2.A, eff July 1, 2012.



SECTION 9-1-1830. Payment and transfer of funds to the employer annuity accumulation fund.

Starting July 1, 1981, there must be paid to the system, and credited to the post-retirement increase special fund, contributions by the employers in an amount equal to two-tenths of one percent of the earnable compensation of each member employed by each employer. In addition, the board, on the recommendation of the actuary, shall transfer a portion of the monies as are received pursuant to Section 9-1-1050 that are available due to actuarial gains in the system if the transfers do not adversely affect the funding status of the system. Starting July 1, 1986, all contributions previously credited to the post-retirement increase special fund must be diverted and credited to the employer annuity accumulation fund.

HISTORY: 1980 Act No. 407, Section 9; 1986 Act No. 309 Section 8, eff February 4, 1986; 2012 Act No. 278, Pt IV, Subpt 2, Section 44, eff July 1, 2012.



SECTION 9-1-1850. Purchases of additional service credit by members with at least twenty-five years of creditable service.

A member who has at least twenty-five years of creditable service may elect to receive up to three years of additional service credit as though the additional service credit were rendered by the member as an employee or member upon paying into the member's retirement system, during the ensuing number of years the member wishes to purchase in the manner the Comptroller General shall direct, the employer and employee contributions that would be due for the position that the member presently holds at the salary level in effect during those years. If the position is consolidated or eliminated after the member's retirement, the member shall pay the employer and employee contributions during the remaining required years at a level equal to what these contributions were for the position before its consolidation or elimination. The member also shall pay the employer and employee cost for health and dental insurance in effect during the ensuing years the member wishes to purchase. The additional service credit qualifies the member for retirement and the member must terminate employment within ninety days after electing the option provided by this section. The salary level of the position the member presently holds, during the ensuing years the member pays the employer and employee contributions, is attributable to the member for purposes of determining the member's average final compensation.

The retirement benefits of the member shall not commence until the time benefits would have been paid when the member had completed twenty-eight years of service.

The option allowed by this section cannot be exercised if the member has purchased nonqualified service pursuant to Section 9-1-1140(E).

HISTORY: 1986 Act No. 450, Section 1, eff May 26, 1986; 1988 Act No. 632, Section 1, eff June 7, 1988; 1993 Act No. 166, Section 3A, eff June 16, 1993; 1994 Act No. 420, Section 3, eff May 25, 1994 and applies with respect to payments made pursuant to Section 9-1-1850(A) of the 1976 Code after June 30, 1994; 2001 Act No. 1, Part II, Section 2A7, eff January 1, 2001.



SECTION 9-1-1870. Beneficiaries receiving Medicaid (Title XIX) sponsored nursing home care; effect on benefits; exception.

Notwithstanding any other provision of law, except as provided below, retirees and beneficiaries under the State Retirement Systems receiving Medicaid (Title XIX) sponsored nursing home care as of June thirtieth of the prior fiscal year shall receive no increase in retirement benefits during the current fiscal year. However, a retired employee affected by the above prohibition may receive the scheduled increase if he is discharged from the nursing home and does not require admission to a hospital or nursing home within six months. The Department of Health and Human Services, the Department of Social Services, and the State Retirement Systems must share the information needed to implement this section.

HISTORY: 2002 Act No. 356, Section 1, Pt IX.E(1), eff July 1, 2002.



SECTION 9-1-1910. Minimum allowance for persons retiring with twenty or more years of service, generally.

A member with five or more years of earned service, eligible for service retirement, who has twenty or more years of creditable service must be paid from the general fund of the State, a monthly sum in addition to the retirement allowance due the member under this chapter sufficient to provide the member a minimum eighty dollars a month, plus one dollar a month for each completed year of creditable service in excess of twenty years. If the teacher or employee elects to receive a reduced retirement allowance as provided in this chapter, the teacher or employee must be paid under the provisions of this section only the amount as would be paid under the section had the teacher or employee not elected the optional allowance.

Any person who retired prior to October 1, 1956, under the provisions of the South Carolina Retirement Act, while in service as such teacher or employee and who furnishes proper proof that he is not receiving primary Federal Social Security payments as a result of such employment, shall, effective July 1, 1969, be paid twenty-five dollars per month in addition to any payments otherwise payable under this section.

Effective July 1, 1972, any person who has retired or may retire under the provisions of the South Carolina Retirement Act while in service as a teacher or employee, who has twenty or more years of creditable service and whose annual average final compensation is at least fifteen hundred dollars shall be paid from the South Carolina Retirement System a monthly sum, in addition to the retirement allowance he may receive under the act and any amount provided from the general fund of the State under the previous paragraphs, to provide a minimum of one hundred and fifty dollars per month, plus one dollar per month for each completed year of creditable service in excess of twenty years. If such person's effective date of retirement is on or after July 1, 1972, and he has not attained age sixty-five nor completed thirty-five years of creditable service at the time of his service retirement the gross minimum amount shall be reduced by five-twelfths of one per cent for each month by which his retirement date preceded the first day of the month coincident with or next following his sixty-fifth birthday. If such person's effective date of retirement is on or after July 1, 1972, and he retired on a deferred retirement allowance the amount payable at age sixty shall be seventy-five per cent of the gross minimum amount otherwise determined. Provided, however, that should such teacher or employee elect to receive a reduced retirement allowance as provided in the act, he shall be paid under the provisions of this section only such amount as would be paid under the section had he not elected such optional allowance. Provided, further, that the fifteen hundred dollars average final compensation required by this paragraph shall not apply to full-time lunchroom employees who retire no later than July 1, 1974.

HISTORY: 1962 Code Section 61-211; 1954 (48) 1524; 1955 (49) 611; 1956 (49) 2968; 1958 (50) 1721; 1961 (52) 288, 539; 1962 (52) 1905; 1964 (53) 1843; 1966 (54) 2424; 1969 (56) 444; 1972 (57) 2590; 1974 (58) 2094; 2000 Act No. 387, Part II, Section 67F, eff January 1, 2001.



SECTION 9-1-1920. Minimum allowance for certain persons who retired prior to July 1, 1945.

Any public school teacher, State employee, or employee of an employer covered by the South Carolina Retirement System who retired prior to July 1, 1945, in service with twenty or more years of such service and who has reached age sixty, shall be eligible for the minimum allowance of eighty dollars per month for the remainder of his life, such benefits to be paid from the general fund of the State. Notwithstanding the foregoing, effective July 1, 1972, the minimum allowance shall be one hundred and fifty dollars per month, plus one dollar per month for each completed year of service in excess of twenty years.

HISTORY: 1962 Code Section 61-212; 1954 (48) 1524; 1955 (49) 611; 1956 (49) 2968; 1959 (51) 370; 1961 (52) 288, 539; 1962 (52) 1905; 1964 (53) 1843; 1969 (56) 444; 1972 (57) 2590.



SECTION 9-1-1930. Minimum allowance for certain persons whose membership became effective on or after January 1, 1953.

Notwithstanding any other provision of law, any person whose membership in the South Carolina Retirement System became effective on or after January 1, 1953, and who had twenty or more years creditable service performed prior to July 1, 1945, shall receive the benefits and come under the provisions of Section 9-1-1910. The provisions of this section shall become effective as of May 18, 1959, or as of the effective date of the member's retirement or withdrawal from the South Carolina Retirement System, whichever is the later date.

HISTORY: 1962 Code Section 61-213; 1962 (52) 1964.



SECTION 9-1-1940. Minimum allowance for certain persons whose membership became effective on or after January 1, 1951.

Notwithstanding any other provision of law, any person whose membership in the South Carolina Retirement System became effective on or after January 1, 1951, and who had twenty or more years creditable service performed prior to July 1, 1945, shall receive the benefits and come under the provisions of Section 9-1-1920, Code of Laws of South Carolina, 1976, as amended.

HISTORY: 1962 Code Section 61-213.1; 1966 (54) 2622.



SECTION 9-1-1950. Minimum allowance for certain members of General Assembly.

Any member of the General Assembly who may retire under the provisions of the South Carolina Retirement Act and has twenty or more years of creditable service shall be paid in the same manner as provided in Section 9-1-1910 a monthly sum in addition to the retirement allowance he may receive under such act, to provide him a minimum of eighty dollars per month, plus one dollar per month for each completed year of such service in excess of twenty years. Should such member of the General Assembly elect to receive a reduced retirement allowance as provided in such act, he shall be paid under the provisions of this section only such amount as would be paid under this section had he not elected such optional allowance.

HISTORY: 1962 Code Section 61-214; 1965 (54) 622.



SECTION 9-1-1960. Additional payments to certain members of the General Assembly effective July 1, 1972.

Effective July 1, 1972, any member of the General Assembly who has retired or may retire under the provisions of the South Carolina Retirement Act and has twenty or more years of creditable service shall be paid in the same manner as provided in Section 9-1-1910 a monthly sum in addition to the retirement allowance he may receive under such act, to provide him a gross minimum of one hundred and fifty dollars per month, plus one dollar per month for each completed year of such service in excess of twenty years. Should such member of the General Assembly elect to receive a reduced retirement allowance as provided in such act, he shall be paid under the provisions of this section only such amount as would be paid under this section had he not elected such optional allowance.

HISTORY: 1962 Code Section 61-214.1; 1972 (57) 2590.



SECTION 9-1-1970. Compensation used for determining benefits to be subject to federal limitations.

Effective as of January 1, 1996, the annual compensation of a member taken into account for determining all benefits provided under this retirement system is subject to the limitations set forth in Section 401(a)(17) of the Internal Revenue Code of 1986 and any regulations promulgated thereunder, as adjusted for any cost-of-living increases in accordance with Section 401(a)(17)(B) of the Internal Revenue Code. Annual compensation means compensation during the plan year or such other consecutive twelve-month period over which compensation is otherwise determined under the retirement system hereinafter referred to as the determination period. The cost-of-living adjustment in effect for a calendar year applies to annual compensation for the determination period that begins with or within such calendar year. However, the limitation on compensation does not apply to the compensation of an individual who became a member of this retirement system before January 1, 1996.

HISTORY: 1995 Act No. 48, Section 1, eff upon approval (became law without the Governor's signature on May 18, 1995); 2008 Act No. 311, Section 9, eff June 4, 2008.



SECTION 9-1-1975. Compliance with USERRA.

Effective December 12, 1994, and notwithstanding any provision in this chapter to the contrary, contributions, benefits, and service credit with respect to qualified military service shall be provided in accordance with Section 414(u) of the Internal Revenue Code.

HISTORY: 2008 Act No. 311, Section 10, eff June 4, 2008.



SECTION 9-1-1980. Compliance with Internal Revenue Code Section 415.

(A) Effective as of July 1, 1989, member contributions paid to, and retirement benefits paid from, the system may not exceed the annual limits on contributions and benefits, respectively, allowed by Internal Revenue Code Section 415. For purposes of applying these limits, the definition of compensation where applicable shall be compensation as defined in Treasury Regulation Section 1.415(c)-2(d)(3), or successor regulation; provided, however, that the definition of compensation will exclude member contributions picked up under Internal Revenue Code Section 414(h)(2), and for plan years beginning after December 31, 1997, compensation shall include the amount of any elective deferrals, as defined in Internal Revenue Code Section 402(g)(3), and any amount contributed or deferred by the employer at the election of the member and which is not includible in the gross income of the member by reason of Internal Revenue Code Section 125 or 457, and, for plan years beginning on and after January 1, 2001, Internal Revenue Code Section 132(f)(4).

(B) Before January 1, 1995, a member may not receive an annual benefit that exceeds the limits specified in Internal Revenue Code Section 415(b), subject to the applicable adjustments in that section. On and after January 1, 1995, a member may not receive an annual benefit that exceeds the dollar amount specified in Internal Revenue Code Section 415(b)(1)(A), subject to the applicable adjustments in Internal Revenue Code Section 415(b).

(C) For purposes of applying the limits under Internal Revenue Code Section 415(b), hereinafter referred to as "limit", the following shall apply:

(1) prior to January 1, 2009, cost-of-living adjustments under Section 9-1-1810, shall be taken into consideration when determining a member's applicable limit;

(2) on or after January 1, 2009, with respect to a member who does not receive a portion of his annual benefit in a lump sum:

(a) a member's applicable limit shall be applied to the member's annual benefit in the first limitation year without regard to any automatic cost-of-living increases pursuant to Section 9-1-1810;

(b) to the extent the member's annual benefit equals or exceeds the limit, the member shall no longer be eligible for cost-of-living increases until such time as the benefit plus the accumulated increases are less than the limit;

(c) thereafter, in a subsequent limitation year, the member's annual benefit including any automatic cost-of-living increase applicable pursuant to Section 9-1-1810 shall be tested under the then applicable benefit limit including any adjustment to the Internal Revenue Code Section 415(b)(1)(A) dollar limit under Internal Revenue Code Section 415(d) and the regulations thereunder;

(3) on and after January 1, 2009, with respect to a member who receives a portion of the member's annual benefit in a lump sum, a member's applicable limit shall be applied taking into consideration automatic cost-of-living increases under Section 9-1-1810 as required by Internal Revenue Code Section 415(b) and applicable Treasury Regulations;

(4) on and after January 1, 1995, in no event shall a member's annual benefit payable under the system in any limitation year be greater than the limit applicable at the annuity starting date, as increased in subsequent years pursuant to Internal Revenue Code Section 415(d) and the regulations thereunder. If the form of benefit without regard to the automatic benefit increase feature is not a straight life or a qualified joint and survivor annuity, then the preceding sentence is applied by adjusting the form of benefit to an actuarially equivalent straight life annuity benefit that is determined using the following assumptions and that take into account the death benefits under the form of benefit:

(a) for a benefit paid in a form to which Internal Revenue Code Section 417(e)(3) does not apply, the actuarially equivalent straight life annuity benefit which is the greater of (or the reduced 415(b) limit applicable at the annuity starting date which is the lesser of when adjusted in accordance with the following assumptions):

(i) the annual amount of the straight life annuity, if any, payable to the member under the plan commencing at the same annuity starting date as the form of benefit payable to the member; or

(ii) the annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the form of benefit payable to the member, computed using (aa) a five percent interest assumption or the applicable statutory interest assumption and (bb) the applicable mortality table described in Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62;

(b) for a benefit paid in a form to which Internal Revenue Code Section 417(e)(3) applies, the actuarially equivalent straight life annuity benefit which is the greatest of (or the reduced 415(b) limit applicable at the annuity starting date which is the least of when adjusted in accordance with the following assumptions):

(i) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using the interest rate and mortality table, or tabular factor, specified in the plan for actuarial experience;

(ii) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using (aa) a five and one-half percent interest assumption or the applicable statutory interest assumption and (bb) the applicable mortality table for the distribution under Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62; or

(iii) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using (aa) the applicable interest rate for the distribution under Treasury Regulation Section 1.417(e)-1(d)(3) which, prior to July 1, 2007, is the thirty-year treasury rate in effect for the month prior to retirement, and, on and after July 1, 2007, is the thirty-year treasury rate in effect for the first day of the plan year with a one-year stabilization period and (bb) the applicable mortality table for the distribution under Treasury Regulation Section 1.417(e)-1(d)(2), which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62, divided by 1.05; and

(5) The member's annual benefit shall be adjusted as provided by Internal Revenue Code Section 415(b)(2)(B) and related Treasury regulations by taking into consideration after-tax contributions and rollover and transfer contributions made by the member.

(D) Notwithstanding any other provision of law to the contrary, the system may modify a request by a member to make a contribution to the system if the amount of the contribution would exceed the limits provided in Internal Revenue Code Section 415 by using the following methods:

(1) if the law requires a lump sum payment for the purchase of service credit, the board may establish a periodic payment plan for the member to avoid a contribution in excess of the limits under Internal Revenue Code Section 415(c) or 415(n);

(2) if payment pursuant to item (1) shall not avoid a contribution in excess of the limits imposed by Internal Revenue Code Section 415(c), the system may either reduce the member's contribution to an amount within the limits of that section or refuse the member's contribution;

(3) effective for permissive service credit contributions made in years beginning after December 31, 1997, if a member makes one or more contributions to purchase permissive service credit under the system, then the requirements of this section shall be treated as met only if:

(a) the requirements of Internal Revenue Code Section 415(b) are met, determined by treating the accrued benefit derived from all such contributions as an annual benefit for purposes of Internal Revenue Code Section 415(b); or

(b) the requirements of Internal Revenue Code Section 415(c) are met, determined by treating all such contributions as annual additions for purposes of Internal Revenue Code Section 415(c).

For purposes of applying subitem (a) the system will not fail to meet the reduced limit under Internal Revenue Code Section 415(b)(2)(C) solely by reason of this subsection (D), and for purposes of applying subitem (b) the system will not fail to meet the percentage limitation under Internal Revenue Code Section 415(c)(1)(B) solely by reason of this subsection (D);

(4) for purposes of subsection (D), the term "permissive service credit" means service credit:

(a) recognized by the system for purposes of calculating a member's benefit under the system;

(b) which such member has not received under the system; and

(c) which such member may receive only by making a voluntary additional contribution, in an amount determined under the system, which does not exceed the amount necessary to fund the benefit attributable to such service credit.

Effective for permissive service credit contributions made in years beginning after December 31, 1997, such term may include service credit for periods for which there is no performance of service, and, notwithstanding subitem (b), may include service credited in order to provide an increased benefit for service credit which a member is receiving under the system;

(5) the system will fail to meet the requirements of this subsection (D) if:

(a) more than five years of nonqualified service credit are taken into account for purposes of this subsection (D); or

(b) any nonqualified service credit is taken into account under this subsection (D) before the member has at least five years of participation under the system;

(6) for purposes of item (5), effective for permissive service credit contributions made in years beginning after December 31, 1997, the term "nonqualified service credit" means permissive service credit other than that allowed with respect to:

(a) service including parental, medical, sabbatical, and similar leave, as an employee of the government of the United States, any state or political subdivision thereof, or any agency or instrumentality of any of the foregoing other than military service or service for credit which was obtained as a result of a repayment described in Internal Revenue Code Section 415(k)(3);

(b) service including parental, medical, sabbatical, and similar leave, as an employee other than as an employee described in subitem (a), of an education organization described in Internal Revenue Code Section 170(b)(1)(A)(ii) which is a public, private, or sectarian school which provides elementary or secondary education through grade twelve, or a comparable level of education, as determined under the applicable law of the jurisdiction in which the service was performed; provided, however, that in the case of a private or sectarian school, only teaching service will not be treated as nonqualified service;

(c) service as an employee of an association of employees who are described in subitem (a); or

(d) military service, other than qualified military service under Internal Revenue Code Section 414(u), recognized by such governmental plan.

In the case of service described in subitem (a), (b), or (c), such service shall be nonqualified service if recognition of such service would cause a member to receive a retirement benefit for the same service under more than one plan;

(7) in the case of a trustee-to-trustee transfer after December 31, 2001, to which Internal Revenue Code Section 403(b)(13)(A) or 457(e)(17)(A) applies, without regard to whether the transfer is made between plans maintained by the same employer:

(a) the limitations of item (5) shall not apply in determining whether the transfer is for the purchase of permissive service credit;

(b) the distribution rules applicable under federal law to the system will apply to such amounts and any benefits attributable to such amounts;

(8) for an eligible member, the limitation of Internal Revenue Code Section 415(c)(1) shall not be applied to reduce the amount of permissive service credit which may be purchased to an amount less than the amount which was allowed to be purchased under the terms of the South Carolina Retirement System as in effect on August 5, 1997. For purposes of this item (8), an eligible member is an individual who first became a member in the system before July 1, 1998.

HISTORY: 2008 Act No. 311, Section 11, eff June 4, 2008.



SECTION 9-1-2210. Teacher and Employee Retention Incentive Program; operation.

<Repealed effective July 1, 2018.>

(A) An active contributing member who is eligible for service retirement under this chapter and complies with the requirements of this article may elect to participate in the Teacher and Employee Retention Incentive Program (program). A member electing to participate in the program retires for purposes of the system. The program participant shall agree to continue employment with an employer participating in the system for a program period, not to exceed five years. The member shall notify the system before the beginning of the program period. Participation in the program does not guarantee employment for the specified program period.

(B) After June 30, 2005, and notwithstanding the provisions of Section 9-1-10(4), a payment for unused annual leave is not included in calculating a member's deferred program benefit during the program period. The member's average final compensation for the purpose of calculating the deferred program retirement benefit must be solely the average of the member's highest twelve consecutive quarters of earnable compensation at the time the member enters the program. During the specified program period, receipt of the member's normal retirement benefit is deferred. The member's deferred monthly benefit must be placed in the system's trust fund on behalf of the member. No interest is paid on the member's deferred monthly benefit placed in the system's trust fund during the specified program period.

(C) During the specified program period, the employer shall pay to the system the employer contribution for active members prescribed by law with respect to any program participant it employs, regardless of whether the program participant is a full-time or part-time employee, or a temporary or permanent employee. The program participant shall pay to the system the employee contribution as if the program participant were an active contributing member, but the program participant does not accrue additional service credit in the system for these employer and employee contributions. If an employer who is obligated to the system pursuant to this subsection fails to pay the amount due, as determined by the system, the amount must be deducted from any funds payable to the employer by the State.

(D) A program participant is retired from the retirement system as of the beginning of the program period. A program participant is not eligible to receive disability retirement benefits. Accrued annual leave and sick leave used in any manner in the calculation of the program participant's retirement benefit is deducted from the amount of such leave accrued by the participant.

(E) A program participant is retired for retirement benefit purposes only. For employment purposes, a program participant is considered to be an active employee, retaining all other rights and benefits of an active employee except for grievance rights pursuant to Section 8-17-370, and is not subject to the earnings limitation of Section 9-1-1790 during the program period.

(F) Upon termination of employment either during or at the end of the program period, the member must receive the balance in the member's program account by electing one of the following distribution alternatives:

(1) a lump-sum distribution, paying appropriate taxes; or

(2) to the extent permitted under law, a tax sheltered rollover into an eligible plan.

For members who began participation in the program before July 1, 2005, the member also must receive the previously determined normal retirement benefits based upon the member's average final compensation and service credit at the time the program period began, plus any applicable cost of living increases declared during the program period. The program participant is thereafter subject to the earnings limitation of Section 9-1-1790.

Upon termination of employment of members who began participation in the program after June 30, 2005, the Retirement Systems shall recalculate the average final compensation of the member to determine the benefit the member receives after participation in the program. The average final compensation calculated at the commencement of the program must be increased by an amount up to and including forty-five days' termination pay for unused annual leave received by the member at termination of employment, divided by three. The member's benefit after participation in the program must be calculated in accordance with Section 9-1-1550, utilizing the recalculated average final compensation determined in this subsection, and the member's service credit, including sick leave, as of the date the member began participation in the program, plus any cost-of-living increases declared during the program period with respect to the amount of the member's deferred program benefit.

(G) If a program participant dies during the specified program period, the member's designated beneficiary must receive the balance in the member's program account by electing one of the following distribution alternatives:

(1) a lump-sum distribution, paying appropriate taxes; or

(2) to the extent permitted under law, a tax sheltered rollover into an eligible plan.

In accordance with the form of system benefit selected by the member at the time the program commenced, the member's designated beneficiary must receive either a survivor benefit or a refund of contributions from the member's system account.

If a program participant who began participation in the program before July 1, 2005, elected either Option B or Option C under Section 9-1-1620, the average final compensation calculated when the member commenced the program must be used in determining the survivor benefit. If a program participant who began participation in the program after June 30, 2005, elected either Option B or C under Section 9-1-1620, then the designated survivor beneficiary shall receive a survivor benefit based on a recalculated average final compensation. The average final compensation calculated at the commencement of the program must be increased by an amount up to and including forty-five days termination pay for unused annual leave received by the member's legal representative at the member's death, divided by three. The survivor benefit must be calculated in accordance with Section 9-1-1550, utilizing the recalculated average final compensation determined in this subsection, and the member's service credit, including sick leave, as of the date the member began participation in the program, plus any cost-of-living increases declared during the program period with respect to the amount of the member's deferred program benefit.

(H) A program participant shall terminate employment no later than the day before the fifth annual anniversary of the date the member commenced participation in the program.

(I) A member is not eligible to participate in the program if the member has participated previously in and received a benefit under this program or any other state retirement system. However, a member who has received a disability benefit, but who has been restored to active service and voided his optional benefit selection pursuant to Section 9-1-1590 and repaid any benefit received is eligible to participate in the program.

(J) Notwithstanding any other provision of this section, a member who begins participation after June 30, 2012, shall end his participation no later than the fifth anniversary of the date the member commenced participation in the program, or June 30, 2018, whichever is earlier. A member's participation may not continue after June 30, 2018, under any circumstance.

HISTORY: 2001 Act No. 1, Part II, Section 2A1, eff January 1, 2001; 2005 Act No. 153, Pt II, Section 2, eff July 1, 2005; 2007 Act No. 112, Section 5, eff upon approval (became law without the Governor's signature on June 27, 2007); 2012 Act No. 278, Pt I, Section 15, eff July 1, 2012.






CHAPTER 2 - RETIREMENT AND PRERETIREMENT ADVISORY PANEL

SECTION 9-2-10. Advisory panel.

There is created the South Carolina Retirement and Preretirement Advisory Panel for the purpose of advising the Director of the South Carolina Retirement System and the Director of the State Personnel Division on matters relating to retirement and preretirement programs and policies.

HISTORY: 1976 Act No. 696 Section 1; 2012 Act No. 278, Pt IV, Subpt 2, Section 45, eff July 1, 2012.



SECTION 9-2-20. Membership of panel; terms of offices; vacancies; officers.

(a) The panel shall consist of eight members appointed by the Board of Directors of the South Carolina Public Employee Benefit Authority and must be constituted as follows:

(1) one member representing municipal employees;

(2) one member representing county employees;

(3) three members representing state employees, one of whom must be retired and one of whom must be an active or retired law enforcement officer who is contributing to or receiving benefits from the Police Officers Retirement System. If this law enforcement member is retired, the other two members representing state employees do not have to be retired;

(4) two members representing public school teachers, one of whom must be retired;

(5) one member representing the higher education teachers. The board of directors shall invite the appropriate associations, groups, and individuals to recommend persons to serve on the panel.

(b) The terms of the members shall be for four years and until their successors have been appointed and qualify. No member shall serve more than two consecutive terms. After serving two consecutive terms a member shall be eligible to serve again, four years after the expiration of his second term. Provided that of those first appointed, four of the members shall serve for a term of two years. In the event of a vacancy, a successor shall be appointed in the same manner as the original appointment to serve the unexpired term.

(c) A chairman, vice chairman, and secretary shall be elected from among the membership to serve for terms of two years.

HISTORY: 1976 Act No. 696 Section 2; 1991 Act No. 170, Section 4, eff June 28, 1991; 2012 Act No. 278, Pt IV, Subpt 2, Section 45, eff July 1, 2012.



SECTION 9-2-30. Meetings of panel.

The panel shall meet once a year with the Director of the South Carolina Retirement System, once a year with the State Personnel Director, and once a year with the Executive Director of the South Carolina Public Employee Benefit Authority. The chairman may call additional meetings of the panel at such other times as considered necessary and shall give timely notice of such meetings.

HISTORY: 1976 Act No. 696 Section 3; 2012 Act No. 278, Pt IV, Subpt 2, Section 45, eff July 1, 2012.



SECTION 9-2-40. Duties of panel.

The panel shall review retirement and preretirement programs and policies, propose recommendations, and identify major issues for consideration.

HISTORY: 1976 Act No. 696 Section 4; 2012 Act No. 278, Pt IV, Subpt 2, Section 45, eff July 1, 2012.



SECTION 9-2-50. Staff assistance from other agencies; other resources.

The panel is authorized to seek reasonable staff assistance from the South Carolina Retirement System, the State Personnel Division, and other state agencies which may be concerned with a particular area of study. The panel is also encouraged to use such resources as faculty and students at public universities, colleges, and technical education schools in South Carolina.

HISTORY: 1976 Act No. 696 Section 5; 2012 Act No. 278, Pt IV, Subpt 2, Section 45, eff July 1, 2012.






CHAPTER 3 - COVERAGE OF PUBLIC OFFICERS AND EMPLOYEES UNDER FEDERAL SOCIAL SECURITY ACT

SECTION 9-3-10. Declaration of policy.

In order to extend to employees of the State and its political subdivisions, and to dependents and survivors of such employees, the basic protection accorded to others by the old age and survivors insurance system embodied in the Social Security Act, it is hereby declared to be the policy of the legislature, subject to the limitations of this chapter, that such steps be taken to provide such protection to employees of the State and its political subdivisions on as broad a basis as is permitted under the Social Security Act and the provisions of this chapter.

HISTORY: 1962 Code Section 61-221.1; 1954 (48) 1497; 1955 (49) 51.



SECTION 9-3-20. Definitions.

For the purpose of this chapter:

(1) The term "wages" means all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that act;

(2) The term "employment" means any services performed by an employee in the employ of an employer for such employer, as defined in this chapter, except

(a) service which in the absence of an agreement entered into under this chapter would constitute "employment" as defined in the Social Security Act; or

(b) service which under the Social Security Act may not be included in an agreement between the State and the Secretary of the Department of Health, Education and Welfare of the United States entered into under this chapter (specifically excepted from the provisions of this chapter are services performed in a coverage group participating in the South Carolina Retirement System on March 12, 1954); or

(c) service performed by a student and agricultural labor or

(d) if so provided in the plan submitted under Section 9-3-130, service of an emergency nature, or service in all classes of elective positions, or service in part-time positions, or service in positions the compensation for which is on a fee basis, performed for a political subdivision by an employee thereof;

(3) The term "employee" includes an officer of the State, or one of its political subdivisions or instrumentalities;

(4) The term "State agency" means the South Carolina Retirement System and the term "State agent" means the Director of the South Carolina Retirement System;

(5) The term "Secretary of the Department of Health, Education and Welfare of the United States" includes any individual to whom the Secretary has delegated any of his functions under the Social Security Act with respect to coverage under such act of employees of states and their political subdivisions;

(6) The term "political subdivisions" includes an instrumentality of the State, of one or more of its political subdivisions, or of the State and one or more of its political subdivisions, but only if such instrumentality is a juristic entity which is legally separate and distinct from the State or subdivision and only if its employees are not by virtue of their relation to such juristic entity employees of the State or subdivision;

(7) The term "Social Security Act" means the Act of Congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the "Social Security Act," (including regulations and requirements issued pursuant thereto), as such act has been and may from time to time be amended;

(8) The term "Federal Insurance Contributions Act" means subchapter A of chapter 9 of the Federal Internal Revenue Code as such code has been and may from time to time be amended; and

(9) The term "employer" means the State of South Carolina and such boards, agencies, political subdivisions, departments and organizations as were not participating in the South Carolina Retirement System on February 17, 1955.

HISTORY: 1962 Code Section 61-221; 1954 (48) 1497; 1955 (49) 51.



SECTION 9-3-30. Exemptions.

Specifically excepted from the provisions of this chapter are services performed in a coverage group participating in the South Carolina Retirement System on March 12, 1954.

HISTORY: 1962 Code Section 61-221.2; 1954 (48) 1497.



SECTION 9-3-110. State agent may enter into agreement with Secretary of Health, Education and Welfare.

The State agent, with the approval of the Governor, is hereby authorized to enter on behalf of the State into an agreement with the Secretary of the Department of Health, Education and Welfare of the United States, consistent with the terms and provisions of this chapter, for the purpose of extending the benefits of the Federal old age and survivors insurance system to employees of the State or any political subdivision thereof with respect to services specified in such agreement which constitute "employment" as defined in Section 9-3-20.

HISTORY: 1962 Code Section 61-221.11; 1954 (48) 1497.



SECTION 9-3-120. Terms of agreement.

Such agreement may contain such provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration and other appropriate provisions as the State agent and the Secretary of the Department of Health, Education and Welfare of the United States shall agree upon, but, except as may be otherwise required by or under the Social Security Act as to the services to be covered, such agreement shall provide in effect that:

(1) Benefits will be provided for employees whose services are covered by the agreement, and their dependents and survivors, on the same basis as though such services constituted employment within the meaning of Title II of the Social Security Act;

(2) The State will pay to the Secretary of the Treasury, at such time or times as may be prescribed under the Social Security Act, contributions with respect to wages as defined in Section 9-3-20 equal to the sum of the taxes which would be imposed by Sections 1400 and 1410 of the Federal Insurance Contributions Act if the services covered by the agreement constituted employment within the meaning of that act;

(3) Such agreement shall be effective with respect to services in employment covered by the agreement performed after a date specified therein, except that such effective date may be made retroactive only to the extent permitted by the applicable provision of the Social Security Act; and

(4) All services which constitute employment as defined in Section 9-3-20, are performed in the employ of the State or a political subdivision thereof, and are covered by a plan which is in conformity with the terms of the agreement and has been approved by the State agent under Section 9-3-130, shall be covered by the agreement.

HISTORY: 1962 Code Section 61-221.12; 1954 (48) 1497; 1957 (50) 21; 1958 (50) 1649; 1961 (52) 28.



SECTION 9-3-130. Submission of plans by political subdivisions; approval of plans by State agent.

Each political subdivision of the State is hereby authorized to submit for approval by the State agent a plan for extending the benefits of Title II of the Social Security Act, in conformity with applicable provisions of such act, to employees of such political subdivision. Each such plan and any amendment thereof shall be approved by the State agent if he finds that such plan, or such plan as amended, is in conformity with such requirements as are provided in regulations of the State agent, except that no such plan shall be approved unless:

(1) It is in conformity with the requirements of the Social Security Act and with the agreement entered into under Sections 9-3-110 and 9-3-120;

(2) It provides that all services which constitute employment as defined in Section 9-3-20 and are performed in the employ of the political subdivision by employees thereof, shall be covered by the plan;

(3) It specifies the source or sources from which the funds necessary to make the payments required by Sections 9-3-520 and 9-3-540 are expected to be derived and contains reasonable assurance that such sources will be adequate for such purpose;

(4) It provides for such methods of administration of the plan by the political subdivision as are found by the State agent to be necessary for the proper and efficient administration of the plan;

(5) It provides that the political subdivision will make such reports, in such form and containing such information, as the State agent may from time to time require, and comply with such provisions as the State agent or the Secretary of the Department of Health, Education and Welfare of the United States may from time to time find necessary to assure the correctness and verification of such reports; and

(6) It authorizes the State agent to terminate the plan in its entirety, in the discretion of the State agent, if he finds that there has been a failure to comply substantially with any provision contained in such plan, such termination to take effect at the expiration of such notice on such conditions as may be provided by regulations of the State agent and may be consistent with the provisions of the Social Security Act.

HISTORY: 1962 Code Section 61-221.13; 1954 (48) 1497.



SECTION 9-3-140. Notice and hearing before disapproval or termination of plans.

The State agent shall not finally refuse to approve a plan submitted by a political subdivision under Section 9-3-130, and shall not terminate an approved plan, without reasonable notice and opportunity for hearing to the political subdivision affected thereby.

HISTORY: 1962 Code Section 61-221.14; 1954 (48) 1497.



SECTION 9-3-150. Referendum on social security coverage for persons coming under certain retirement systems.

(1) The Governor is empowered to authorize a referendum, and to designate any agency or individual to supervise its conduct, in accordance with the requirements of Section 218 (d) (3) of the Social Security Act, on the question of whether service in positions covered by a retirement system, other than the South Carolina Retirement System established by the State or by a political subdivision thereof, should be excluded from or included under the agreement provided for in Sections 9-3-110 and 9-3-120. The notice of the referendum required in Section 218 (d) (3) (C) of the Social Security Act to be given to employees shall contain or shall be accompanied by a statement, in such form and such detail as the agency or individual designated to supervise the referendum shall deem necessary and sufficient, to inform the employees of the rights which will accrue to them and their dependents and survivors, and the liability to which they will be subject, if their services are included under the agreement provided for in Sections 9-3-110 and 9-3-120.

(2) Upon receiving evidence satisfactory to him that with respect to any such referendum the conditions specified in Section 218 (d) (3) of the Social Security Act have been met, the Governor shall so certify to the Secretary of Health, Education and Welfare.

HISTORY: 1962 Code Section 61-221.15; 1955 (49) 697.



SECTION 9-3-160. Social security coverage for justices and judges.

A referendum having been held pursuant to Section 9-3-150 among the members of the judiciary participating in the judges' retirement system provided for in Sections 9-7-10 to 9-7-90, and the official authorized to approve payments of warrants for the salaries of the justices and judges having entered into an agreement pursuant to the provisions of this chapter, with the State agent for social security to effectuate such coverage for justices and judges, the State Treasurer shall pay out of the general funds in the State Treasury, on the warrant of such official authorized to approve payments of warrants for the salaries of the justices and judges, such funds as may be necessary, from time to time, as employer contributions by the State under such agreement.

HISTORY: 1962 Code Section 61-221.16; 1957 (50) 21.



SECTION 9-3-310. Compensation of State agent.

The State agent shall receive four thousand dollars as administrator of this chapter.

HISTORY: 1962 Code Section 61-221.21; 1954 (48) 1497; 1957 (50) 267; 1960 (51) 1518.



SECTION 9-3-320. Charges or assessments against political subdivisions for expenses of administration.

The State agent shall have the authority to promulgate rules and regulations under which the State agency may make a reasonable charge or assessment against any political subdivision whose employees shall be included in any coverage agreement under any plan of coverage of employees as provided by the provisions of this chapter. Such charge or assessment shall be determined by the State agent and shall be apportioned among the various political subdivisions of government in a rateable or fair manner, and the funds derived from such charge or assessment shall be used exclusively by the State agency to defray the cost and expense of administering the provisions of this chapter. Such amount shall be assessed against each such political subdivision as is necessary to pay its share of the expense of providing supplies, necessary employees and clerks, records and other proper expenses necessary for the administration of this chapter by the State agency.

HISTORY: 1962 Code Section 61-221.22; 1954 (48) 1497.



SECTION 9-3-330. Collection of delinquent assessments or charges made against political subdivisions.

In case of refusal to pay such charge or assessment on the part of any political subdivision as defined in this chapter, or in case such charge or assessment remains unpaid for a period of thirty days, the State agent may maintain a suit in a court of competent jurisdiction for the recovery of such charge or assessment, or the amount of such charge or assessment, or such charge or assessment may, at the request of the State agent, be deducted from any other moneys payable to such subdivision by any department or agency of the State.

HISTORY: 1962 Code Section 61-221.23; 1954 (48) 1497.



SECTION 9-3-340. Deposit and disbursement of funds derived from assessments or charges against political subdivisions.

The funds accumulated and derived from the assessments and charges provided for in Section 9-3-320 shall be deposited by the State agent in some safe and reliable bank or depository chosen by the State agent, and the State agent shall issue such checks or vouchers as may be necessary to defray the above-mentioned expenses of administration.

HISTORY: 1962 Code Section 61-221.24; 1954 (48) 1497.



SECTION 9-3-350. Rules and regulations.

The State agent shall make and publish such rules and regulations, not inconsistent with the provisions of this chapter, as he finds necessary or appropriate to the efficient administration of the functions with which he is charged under this chapter.

HISTORY: 1962 Code Section 61-221.25; 1954 (48) 1497.



SECTION 9-3-360. State agent shall make studies, reports and recommendations.

The State agent shall make studies concerning the problem of old age and survivors insurance protection for employees of the State and political subdivisions or instrumentalities thereof and concerning the operation of agreements made and plans approved under this chapter and shall submit a report to the legislature at the beginning of each regular session, covering the administration and operation of this chapter during the preceding calendar year, including such recommendations for amendments to this chapter as he considers proper.

HISTORY: 1962 Code Section 61-221.26; 1954 (48) 1497.



SECTION 9-3-510. Contributions of State employees; collection; adjustments and refunds.

(1) Every employee of the State whose services are covered by an agreement entered into under Sections 9-3-110 and 9-3-120 shall be required to pay for the period of such coverage, into the contribution fund established by Section 9-3-550, contributions, with respect to wages as defined in Section 9-3-20, equal to the amount of tax which would be imposed by Section 1400 of the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act. Such liability shall arise in consideration of the employee's retention in the service of the State, or his entry upon such service, after the enactment of this chapter.

(2) The contribution imposed by this section shall be collected by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.

(3) If more or less than the correct amount of the contribution imposed by this section is paid or deducted with respect to any remuneration, proper adjustments, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the State agent shall prescribe.

HISTORY: 1962 Code Section 61-221.31; 1954 (48) 1497.



SECTION 9-3-520. Contributions of political subdivisions.

Each political subdivision as to which a plan has been approved under Section 9-3-130 shall pay into the contribution fund, with respect to wages as defined in Section 9-3-20, at such time or times as the State agent may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the State agent under Sections 9-3-110 and 9-3-120.

HISTORY: 1962 Code Section 61-221.32; 1954 (48) 1497.



SECTION 9-3-530. Deductions from wages of employees of political subdivisions.

Each political subdivision required to make payments under Section 9-3-520 is authorized, in consideration of the employee's retention in, or entry upon, employment after enactment of this chapter, to impose upon each of its employees, as to services which are covered by an approved plan, a contribution with respect to his wages as defined in Section 9-3-20 not exceeding the amount of tax which would be imposed by Section 1400 of the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act, and to deduct the amount of such contribution from his wages as and when paid. Contributions so collected shall be paid into the contribution fund in partial discharge of the liability of such political subdivision or instrumentality under Section 9-3-520. Failure to deduct such contribution shall not relieve the employee or employer of liability therefor.

HISTORY: 1962 Code Section 61-221.33; 1954 (48) 1497.



SECTION 9-3-540. Procedures for collection of delinquent contributions from political subdivisions.

Delinquent payments due under Section 9-3-520 must be charged interest compounded annually based on the adjusted prime rate charged by banks, rounded to the nearest full percent. The effective date of the adjustment must be based on the twelve-month period ending March thirty-first of any calendar year and must be established by April fifteenth for an effective date of the next first day of July. The adjusted prime rate charged by banks means the average predominant prime rate quoted by commercial banks to large businesses as determined by the Board of Governors of the Federal Reserve System. The adjusted prime rate used must be the adjusted prime rate charged by the bank during March of that year. Delinquent payments may be recovered by action in a court of competent jurisdiction against the political subdivision liable therefor or may, at the request of the state agent, be deducted from any other monies payable to such subdivision by any department or agency of the State. Upon notification of the state agent to the State Treasurer and Comptroller General as to a delinquency of any payments due under Section 9-3-520 or of the failure of any political subdivision to make required reports, any distributions which might otherwise be made to the political subdivision from any funds of the State shall be withheld from such political subdivision until notice from the state agent to the State Treasurer that such political subdivision is no longer in default in its payments or in filing the required reports.

HISTORY: 1962 Code Section 61-221.34; 1954 (48) 1497; 1985 Act No. 201, Part II, Section 47D.



SECTION 9-3-550. Contribution fund established; items to be deposited therein; administration.

There is hereby established a special fund to be known as the contribution fund. Such fund shall consist of and there shall be deposited in such fund:

(1) All contributions, interest and penalties collected under Sections 9-3-510 to 9-3-540;

(2) All moneys appropriated thereto under this chapter;

(3) Any property or securities and earnings thereof acquired through the use of moneys belonging to the fund;

(4) Interest earned upon any moneys in the fund; and

(5) All sums recovered upon the bond of the custodian or otherwise for losses sustained by the fund and all other moneys received for the fund from any other source.

All moneys in the fund shall be mingled and undivided. Subject to the provisions of this chapter, the State agent is vested with full power, authority and jurisdiction over the fund, including all moneys and property or securities belonging thereto, and may perform any and all acts, whether or not specifically designated, which are necessary to the administration thereof and are consistent with the provisions of this chapter.

HISTORY: 1962 Code Section 61-221.35; 1954 (48) 1497.



SECTION 9-3-560. State Treasurer to be custodian of contribution fund; payment of warrants drawn on fund.

The Treasurer of the State shall be ex officio treasurer and custodian of the contribution fund and shall administer such fund in accordance with the provisions of this chapter and the directions of the State agent and shall pay all warrants drawn upon it in accordance with the provisions of this article and with such regulations as the State agent may prescribe pursuant hereto.

HISTORY: 1962 Code Section 61-221.36; 1954 (48) 1497.



SECTION 9-3-570. Contribution fund shall be kept separate; withdrawals; payments to Secretary of Treasury.

The contribution fund shall be established and held separate and apart from any other funds or moneys of the State and shall be used and administered exclusively for the purpose of this chapter. Withdrawals from such fund shall be made for, and solely for (a) payment of the amounts required to be paid to the Secretary of the Treasury pursuant to an agreement entered into under Sections 9-3-110 and 9-3-120, (b) payment of refunds provided for in Section 9-3-510 and (c) refunds of overpayments, not otherwise adjustable, made by a political subdivision or instrumentality.

From the contribution fund the custodian of the funds shall pay to the Secretary of the Treasury such amounts and at such time or times as may be directed by the State agent, in accordance with any agreement entered into under Sections 9-3-110 and 9-3-120 and the Social Security Act.

HISTORY: 1962 Code Section 61-221.37; 1954 (48) 1497.



SECTION 9-3-580. Additional appropriations to contribution fund.

There are hereby authorized to be appropriated annually to the contribution fund, in addition to the contributions collected and paid into the contribution fund under Sections 9-3-510 to 9-3-540, to be available for the purposes of Section 9-3-570 until expended, such additional sums as are found to be necessary in order to make the payments to the Secretary of the Treasury which the State is obligated to make pursuant to an agreement entered into under Sections 9-3-110 and 9-3-120.

The State agent shall submit to each regular session of the legislature, at least ninety days in advance of the beginning of such session, an estimate of the amounts authorized to be appropriated to the contribution fund by this section for the next appropriation period.

HISTORY: 1962 Code Section 61-221.38; 1954 (48) 1497.






CHAPTER 4 - SOUTH CAROLINA PUBLIC EMPLOYEE BENEFIT AUTHORITY

SECTION 9-4-10. Authority established; board; composition, term, chair, compensation, and meetings; transfers of authority.

(A) Effective July 1, 2012, there is created the South Carolina Public Employee Benefit Authority. The governing body of the authority is a board of directors consisting of eleven members. The functions of the authority must be performed, exercised, and discharged under the supervision and direction of the board of directors.

(B)(1) The board is composed of:

(a) three nonrepresentative members appointed by the Governor;

(b) two members appointed by the President Pro Tempore of the Senate, one a nonrepresentative member and one a representative member who is either an active or retired member of SCPORS;

(c) two members appointed by the Chairman of the Senate Finance Committee, one a nonrepresentative member and one a representative member who is a retired member of SCRS;

(d) two members appointed by the Speaker of the House of Representatives, one a nonrepresentative member and one a representative member who must be a state employee who is an active contributing member of SCRS;

(e) two members appointed by the Chairman of the House Ways and Means Committee, one a nonrepresentative member and one a representative member who is an active contributing member of SCRS employed by a public school district.

(2) For purposes of the appointments provided by this section, a nonrepresentative member may not belong to those classes of employees and retirees from whom representative members must be appointed.

(C)(1) A nonrepresentative member may not be appointed to the board unless the person possesses at least one of the following qualifications:

(a) at least twelve years of professional experience in the financial management of pensions or insurance plans;

(b) at least twelve years academic experience and holds a bachelor's or higher degree from a college or university as classified by the Carnegie Foundation;

(c) at least twelve years of professional experience as a certified public accountant with financial management, pension, or insurance audit expertise;

(d) at least twelve years as a Certified Financial Planner credentialed by the Certified Financial Planner Board of Standards; or

(e) at least twelve years membership in the South Carolina Bar and extensive experience in one or more of the following areas of law:

(i) taxation;

(ii) insurance;

(iii) health care;

(iv) securities;

(v) corporate;

(vi) finance; or

(vii) the Employment Retirement Income Security Act (ERISA).

(2) A representative member may not be appointed to the board unless the person:

(a) possesses one of the qualifications set forth in item (1); or

(b) has at least twelve years of public employment experience and holds a bachelor's degree from a college or university as classified by the Carnegie Foundation.

(D) Members of the board shall serve for terms of two years and until their successors are appointed and qualify. Vacancies must be filled within sixty days in the manner of original appointment for the unexpired portion of the term. Terms commence on July first of even numbered years. Upon a member's appointment, the appointing official shall certify to the Secretary of State that the appointee meets or exceeds the qualifications set forth in subsections (B) and (C). No person appointed may qualify unless he first certifies that he meets or exceeds the qualifications applicable for their appointment. A member serves at the pleasure of the member's appointing authority.

(E) The members shall select a nonrepresentative member to serve as chairman and shall select those other officers they determine necessary. Subject to the qualifications for chairman provided in this section, members may set their own policy related to the rotation of the selection of a chairman of the board.

(F)(1) Each member must receive an annual salary of twelve thousand dollars. This compensation must be paid from approved accounts of general funds and retirement system funds based on the proportionate amount of time the board devotes to its various functions. Members may receive the mileage and subsistence authorized by law for members of state boards, commissions, and committees paid from approved accounts funded by general funds and retirement system funds in the proportion that compensation is paid.

(2) Notwithstanding any other provision of law, membership on the board does not make a member eligible to participate in a retirement system administered pursuant to this title and does not make a member eligible to participate in the employee insurance program administered pursuant to Article 5, Chapter 11, Title 1. Any compensation paid on account of the member's service on the board is not considered earnable compensation for purposes of any state retirement system.

(G) Minimally, the board shall meet monthly. If the chairman considers it more effective, the board may meet by teleconferencing or video conferencing. However, if the agenda of the meeting consists of items that are not exempt from disclosure or the meeting may not be closed to the public pursuant to Chapter 4, Title 30, the provisions of Chapter 4, Title 30 apply, and the meeting must be open to the public.

(H) Effective July 1, 2012, the following offices, divisions, or components of the State Budget and Control Board are transferred to, and incorporated into, an administrative agency of state government to be known as the South Carolina Public Employee Benefit Authority:

(1) Employee Insurance Program; and

(2) the Retirement Division.

HISTORY: 2012 Act No. 278, Pt IV, Subpt 1, Section 30.A, eff July 1, 2012.



SECTION 9-4-15. Obligation to defend and indemnify.

The State shall defend the members of the Board of Directors of the South Carolina Public Employee Benefit Authority (PEBA) established pursuant to this article against a claim or suit that arises out of or by virtue of their performance of official duties on behalf of the authority and must indemnify these directors for a loss or judgment incurred by them as a result of the claim or suit, without regard to whether the claim or suit is brought against them in their individual or official capacities, or both. The State shall defend officers and management employees of PEBA against a claim or suit that arises out of or by virtue of performance of official duties unless the officer or management employee was acting in bad faith and must indemnify these officers, and management employees for a loss or judgment incurred by them as a result of such claim or suit, without regard to whether the claim or suit is brought against them in their individual or official capacities, or both. This commitment to defend and indemnify extends to PEBA directors, officers, and management employees after they have left their office or employment with PEBA, as applicable, if the claim or suit arises out of or by virtue of their performance of official duties on behalf of PEBA.

HISTORY: 2013 Act No. 24, Section 1, eff May 3, 2013.



SECTION 9-4-30. Retirement division.

(A)(1) The South Carolina Public Employee Benefit Authority shall operate a retirement division to administer the various retirement systems and retirement programs pursuant to Title 9 and, effective after December 31, 2013, to administer the deferred compensation program pursuant to Chapter 23, Title 8.

(2) Expenses incurred by the Retirement Division in administering, after December 31, 2013, the deferred compensation plans must be reimbursed to the Retirement Division from funds generated by the deferred compensation plans available to pay for administrative expenses.

(B) The South Carolina Public Employee Benefits Authority shall provide copies of annual actuarial valuations of all retirement systems requiring such annual valuations to the General Assembly by the second Tuesday in January of every year.

HISTORY: 2012 Act No. 278, Pt IV, Subpt 1, Section 30.A, eff July 1, 2012.



SECTION 9-4-40. Audit.

Each year in the general appropriations act, the General Assembly shall appropriate sufficient funds to the Office of the State Inspector General to employ a private audit firm to perform a fiduciary audit on the South Carolina Public Employee Benefit Authority. The audit firm must be selected by the State Inspector General. The report from the previous fiscal year must be completed by January fifteenth. Upon completion, the report must be submitted to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Chairman of the Senate Finance Committee, and the Chairman of the House Ways and Means Committee.

HISTORY: 2012 Act No. 278, Pt IV, Subpt 1, Section 30.A, eff July 1, 2012.



SECTION 9-4-45. Policy determinations.

(A) Policy determinations made by the South Carolina Public Benefit Authority are subject to approval by the State Budget and Control Board or its successor, evidenced by a majority vote of the board.

(B) For purposes of this section, policy determination means a determination by law required to be made by the South Carolina Public Benefit Authority in its administration of the Employee Insurance Program relating to coverage changes and premium increases and in its administration of the Retirement Division, actuarial assumptions governing the retirement system and adjustments in employer and employee contributions.

HISTORY: 2012 Act No. 278, Pt IV, Subpt 1, Section 30.A, eff July 1, 2012.



SECTION 9-4-50. Transaction register of all funds expended.

(A) The South Carolina Public Employee Benefit Authority shall maintain a transaction register that includes a complete record of all funds expended, from whatever source for whatever purpose. The register must be prominently posted on the authority's Internet website and made available for public viewing and downloading.

(1)(a) The register must include for each expenditure:

(i) the transaction amount;

(ii) the name of the payee;

(iii) the identification number of the transaction; and

(iv) a description of the expenditure, including the source of funds, a category title, and an object title for the expenditure.

(b) The register must include all reimbursements for expenses, but must not include an entry for:

(i) salary, wages, or other compensation paid to individual employees; and

(ii) retirement benefits, deferred compensation plan distributions, insurance reimbursements, or other payments paid to individual employees, members, or participants, as applicable, pursuant to programs administered by the board.

(c) The register must not include a social security number.

(d) The register must be accompanied by a complete explanation of any codes or acronyms used to identify a payee or an expenditure.

(e) The register may exclude any information that can be used to identify an individual employee or student.

(f) This section does not require the posting of any information that is not required to be disclosed under Chapter 4, Title 30.

(2) The register must be searchable and updated at least once a month. Each monthly register must be maintained on the Internet website for at least three years.

(B) Any information that is expressly prohibited from public disclosure by federal or state law or regulation must be redacted from any posting required by this section.

(C) If the authority has a question or issue relating to technical aspects of complying with the requirements of this section or the disclosure of public information under this section, it shall consult with the Office of the Comptroller General, which may provide guidance to the authority.

HISTORY: 2012 Act No. 278, Pt IV, Subpt 1, Section 30.A, eff July 1, 2012.






CHAPTER 5 - STATE RETIREMENT AND SOCIAL SECURITY ACT OF 1955

SECTION 9-5-10. Short title.

This chapter may be cited as the State Retirement and Social Security Act of 1955.

HISTORY: 1962 Code Section 61-225; 1955 (49) 38.



SECTION 9-5-20. Declaration of policy.

In order to extend to all employees of the State, and of other employers within the meaning of subsection (5) of Section 9-1-10, and to dependents and survivors of such employees, the basic protection accorded to others by the old age and survivors insurance system embodied in the Social Security Act, it is hereby declared to be the policy of the legislature, subject to the limitations of this chapter, that such steps be taken as to provide such protection to employees of the State and of such other employers on as broad a basis as is permitted under the Social Security Act. It is also the policy of the legislature that the protection afforded employees who are in positions covered by the South Carolina Retirement System on the date an agreement under this chapter is made applicable to service performed in such positions, or who are receiving periodic benefits under such Retirement System at such time, will not be impaired as a result of making the agreement so applicable or as a result of legislative enactment in anticipation thereof.

HISTORY: 1962 Code Section 61-227; 1955 (49) 43.



SECTION 9-5-30. Definitions.

For the purposes of this chapter the following terms shall have the following meanings unless a different meaning is plainly required by the context:

(1) The term "wages" means all remuneration for employment as defined herein, including the cash value of all remuneration paid in any medium other than cash, except that such term shall not include that part of such remuneration which, even if it were for "employment" within the meaning of the Federal Insurance Contributions Act, would not constitute "wages" within the meaning of that act.

(2) The term "participating employers" shall mean this State and such boards, agencies, political subdivisions, departments and organizations as are employers within the meaning of subsection (5) of Section 9-1-10.

(3) The term "employment" means any services performed by an employee in the employ of a participating employer for such employer, except

(a) service which in the absence of an agreement entered into under this chapter would constitute "employment" as defined in the Social Security Act; or

(b) service which under the Social Security Act may not be included in an agreement between the State and Secretary of Health, Education and Welfare of the United States entered into under this chapter; or

(c) services of an emergency nature or services performed by a student.

Service which under the Social Security Act may be included in an agreement only upon certification by the Governor in accordance with Section 218 (d) (3) of that act shall be included in the term "employment," the Governor having issued, with respect to such service, a certificate to the Secretary of Health, Education and Welfare pursuant to Section 8 of Act No. 33 of 1955.

(4) The term "employee" includes any officer of any participating employer.

(5) The term "State agency" means the South Carolina Retirement System.

(6) The term "State agent" means the Director of the South Carolina Retirement System.

(7) The term "Secretary of Health, Education and Welfare of the United States" includes any individual to whom the Secretary of Health, Education and Welfare has delegated any functions under the Social Security Act with respect to coverage under such act of employees of states and their political subdivisions.

(8) The term "Social Security Act" means the Act of Congress approved August 14, 1935, Chapter 531, 49 Stat. 620, officially cited as the "Social Security Act," as such act has been and may from time to time be amended.

(9) The term "Federal Insurance Contributions Act" means subchapter A of Chapter 9 of the Federal Internal Revenue Code of 1939 and subchapters A and B of Chapter 21 of the Federal Internal Revenue Code of 1954, as such codes have been and may from time to time be amended.

(10) The term "employee tax" means the tax imposed by Section 1400 of such Code of 1939 and Section 3101 of such Code of 1954.

HISTORY: 1962 Code Section 61-226; 1955 (49) 43; 1956 (49) 1602.



SECTION 9-5-40. Chapter 3 of this Title not affected.

The provisions of Chapter 3 of this Title are not in conflict with this chapter, and Chapter 3 of this Title is reaffirmed and continued as a part of the general law of this State.

HISTORY: 1962 Code Section 61-228; 1955 (49) 43.



SECTION 9-5-50. State agent shall make rules and regulations.

The State agent shall make and publish such rules and regulations, not inconsistent with the provisions of this chapter, as he finds necessary or appropriate to the efficient administration of the functions with which he is charged under this chapter.

HISTORY: 1962 Code Section 61-229; 1955 (49) 43.



SECTION 9-5-60. State agent shall submit report to legislature.

The State agent shall submit a report to the legislature at the beginning of each regular session, covering the administration and operation of this chapter during the preceding calendar year, including such recommendations for amendments to this chapter as he considers proper.

HISTORY: 1962 Code Section 61-230; 1955 (49) 43.



SECTION 9-5-210. State agent may enter into agreement with Secretary of Health, Education and Welfare.

The State agent, with the approval of the Governor, may enter on behalf of the State into an agreement with the Secretary of Health, Education and Welfare of the United States, consistent with the terms and provisions of this chapter, for the purpose of extending the benefits of the Federal old age and survivors insurance system to employees of participating employers with respect to services specified in such agreement which constitute employment.

HISTORY: 1962 Code Section 61-231; 1955 (49) 43.



SECTION 9-5-220. Agreement may be made through modification of existing agreement.

The agreement authorized in Section 9-5-210 may, in the discretion of the State agent, be made through a modification of any existing agreement previously made on behalf of the State with the Secretary of Health, Education and Welfare of the United States.

HISTORY: 1962 Code Section 61-232; 1955 (49) 43.



SECTION 9-5-230. Terms of agreement.

The agreement authorized by Sections 9-5-210 and 9-5-220 may contain such provisions relating to coverage, benefits, contributions, effective date, modification and termination of the agreement, administration and other appropriate provisions as the State agent and Secretary of Health, Education and Welfare of the United States shall agree upon, but, except as may be otherwise required by or under the Social Security Act as to the services to be covered, such agreement shall provide in effect that:

(1) Benefits will be provided for employees whose services are covered by the agreement, and their dependents and survivors, on the same basis as though such services constituted employment within the meaning of Title II of the Social Security Act;

(2) The State will pay to the Secretary of the Treasury, at such time or times as may be prescribed under the Social Security Act, contributions with respect to wages equal to the sum of the taxes which would be imposed by the Federal Insurance Contributions Act if the services covered by the agreement constituted employment within the meaning of that act;

(3) Such agreement shall be effective with respect to services in employment covered by the agreement performed after a date specified therein, except that such effective date may be made retroactive only to the extent permitted by the applicable provision of the Social Security Act.

(4) All services which constitute employment as defined in Section 9-5-30 are performed in the employ of a participating employer, and are covered by the South Carolina Retirement Act, shall be covered by the agreement; and

(5) The agreement shall include all services described in paragraph (3) and paragraph (4) of this section and performed by individuals to whom Section 218 (c) (3) (C) of the Social Security Act is applicable and shall provide that the service described in those paragraphs of any such individual shall continue to be covered by the agreement in case he thereafter becomes eligible to be a member of the South Carolina Retirement System.

HISTORY: 1962 Code Section 61-233; 1955 (49) 43; 1957 (50) 21; 1958 (50) 1649; 1961 (52) 27.



SECTION 9-5-240. South Carolina Retirement System deemed one system and not a separate system under Social Security Act.

For purposes of this chapter, the South Carolina Retirement System shall be deemed to constitute one retirement system, and in no event shall the South Carolina Retirement System be deemed to be, with respect to any participating employer, a separate retirement system within the meaning of Section 218 (d) (6) of the Social Security Act.

HISTORY: 1962 Code Section 61-234; 1955 (49) 43.



SECTION 9-5-410. Contributions of employees; deduction from wages; refunds and adjustments.

(1) Every employee whose services are covered by an agreement entered into under Sections 9-5-210 to 9-5-230 shall be required to pay for the period of service with respect to which such agreement is effective, into the contribution fund established by Section 9-5-460, contributions with respect to wages equal to the amount of employee tax which would be imposed by the Federal Insurance Contributions Act if such services constituted employment within the meaning of that act. Such liability shall arise in consideration of the employee's retention in the service of the participating employer, or his entry upon such service, after February 17, 1955.

(2) The contribution imposed by this section shall be collected by deducting the amount of the contribution from wages as and when paid, but failure to make such deduction shall not relieve the employee from liability for such contribution.

(3) If more or less than the correct amount of the contribution imposed by this section is paid or deducted with respect to any remuneration, proper adjustments, or refund if adjustment is impracticable, shall be made, without interest, in such manner and at such times as the State agent shall prescribe.

HISTORY: 1962 Code Section 61-235; 1955 (49) 43.



SECTION 9-5-420. Collection of employees' contributions by employer.

Each participating employer may, in consideration of the employee's retention in, or entry upon, employment after February 17, 1955, collect the contributions required of its employees under Section 9-5-410. Contributions so collected shall be paid into the contribution fund in partial discharge of the liability of such participating employer under Section 9-5-430. Failure to deduct such contribution shall not relieve the participating employer of liability therefor.

HISTORY: 1962 Code Section 61-236; 1955 (49) 43.



SECTION 9-5-430. Contributions of employers.

Each participating employer shall pay into the contribution fund, with respect to wages, at such time or times as the State agent may by regulation prescribe, contributions in the amounts and at the rates specified in the applicable agreement entered into by the State agent under Sections 9-5-210 to 9-5-230.

HISTORY: 1962 Code Section 61-237; 1955 (49) 43.



SECTION 9-5-440. Reports of employers.

Each participating employer shall make such reports, in such form and containing such information, as the State agent may from time to time require, and shall comply with such provisions as the State agent may from time to time find necessary to assure the correctness and verification of such reports.

HISTORY: 1962 Code Section 61-238; 1955 (49) 43.



SECTION 9-5-450. Collection of delinquent payments from employers; withholding of State funds for delinquency or failure to make reports.

Delinquent payments due under Section 9-5-430 must be charged interest compounded annually based on the adjusted prime rate charged by banks, rounded to the nearest full percent. The effective date of the adjustment must be based on the twelve-month period ending March thirty-first of any calendar year and must be established by April fifteenth for an effective date for the next July first. The adjusted prime rate charged by banks means the average predominant prime rate quoted by commercial banks to large businesses as determined by the Board of Governors of the Federal Reserve System. The adjusted prime rate used must be the adjusted prime rate charged by the bank during March of that year. Delinquent payments may be recovered by action in a court of competent jurisdiction against the political subdivision liable therefor or may, at the request of the state agent, be deducted from any other monies payable to the subdivision by any department or agency of the State.

Upon notification of the state agent to the State Treasurer and Comptroller General as to a delinquency of any payments due under Section 9-5-430 or of the failure of any political subdivision to make required reports, any distributions which might otherwise be made to the political subdivision from any funds of the State must be withheld from the political subdivision until notice from the state agent to the State Treasurer that the political subdivision is no longer in default in its payments or in filing the required report.

HISTORY: 1962 Code Section 61-239; 1955 (49) 43; 1985 Act No. 201, Part II, Section 47E.



SECTION 9-5-460. Contribution fund established; items to be deposited therein; administration.

There is hereby established a special fund to be known as the contribution fund. Such fund shall consist of and there shall be deposited in such fund:

(1) All contributions, interest and penalties collected under Sections 9-5-410 to 9-5-450;

(2) All moneys appropriated thereto under this chapter except for appropriations made for the purpose of paying administrative costs;

(3) Any property or securities and earnings thereof acquired through the use of moneys belonging to the fund;

(4) Interest earned upon any moneys in the fund; and

(5) All sums recovered upon the bond of the custodian or otherwise for losses sustained by the fund and all other moneys received for the fund from any other source except moneys appropriated for administrative costs and the expenses of a referendum.

All moneys in the fund shall be mingled and undivided. Subject to the provisions of this chapter, the State agent is vested with full power, authority and jurisdiction over the fund, including all moneys and property or securities belonging thereto, and may perform any and all acts whether or not specifically designated, which are necessary to the administration thereof, and are consistent with the provisions of this chapter.

HISTORY: 1962 Code Section 61-240; 1955 (49) 43.



SECTION 9-5-470. State Treasurer shall be custodian of fund; payment of warrants drawn on fund.

The Treasurer of the State shall be ex officio treasurer and custodian of the contribution fund and shall administer such fund in accordance with the provisions of this chapter and the directions of the State agent and shall pay all warrants drawn upon it in accordance with the provisions of this article and with such regulations as the State agent may prescribe pursuant hereto.

HISTORY: 1962 Code Section 61-241; 1955 (49) 43.



SECTION 9-5-480. Contribution fund shall be kept separate; withdrawals; payments to Secretary of Treasury.

Subject to the provisions of Section 9-5-490, the contribution fund shall be established and held separate and apart from any other funds or moneys of the State and shall be used and administered exclusively for the purpose of this chapter. Withdrawals from such fund shall be made for, and solely for (a) payment of the amounts required to be paid to the Secretary of the Treasury pursuant to an agreement entered into under Sections 9-5-210 to 9-5-230, (b) payment of refunds provided for in Section 9-5-410, subsection (3) and (c) refunds of overpayments, not otherwise adjustable, made by a participating employer.

From the contribution fund the custodian of the funds shall pay to the Secretary of the Treasury such amounts and at such time or times as may be directed by the State agent, in accordance with any agreement entered into under Sections 9-5-210 to 9-5-230 and the Social Security Act.

HISTORY: 1962 Code Section 61-242; 1955 (49) 43.



SECTION 9-5-490. Contribution fund may be combined with contribution fund established under Section 9-3-550.

Notwithstanding any other provisions herein, the contribution fund established under Section 9-5-460 may, in the discretion of the State agent, be combined with the contribution fund previously established under the provisions of Section 9-3-550.

HISTORY: 1962 Code Section 61-243; 1955 (49) 43.



SECTION 9-5-500. Appropriations for contribution fund.

There are hereby authorized to be appropriated annually to the contribution fund, to be available for the purposes of Section 9-5-480 until expended, such sums as are found to be necessary in order to make the payments to the Secretary of the Treasury which the State is obligated to make pursuant to an agreement entered into under Sections 9-5-210 to 9-5-230.

The State agent shall submit to each regular session of the State legislature, at least ninety days in advance of the beginning of such session, an estimate of the amounts authorized to be appropriated to the contribution fund by this section for the next appropriation period.

HISTORY: 1962 Code Section 61-244; 1955 (49) 43.






CHAPTER 8 - RETIREMENT SYSTEM FOR JUDGES AND SOLICITORS

SECTION 9-8-10. Definitions.

The following as used in this chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "System" means the Retirement System for Judges and Solicitors of the State of South Carolina.

(2) "State" means the State of South Carolina.

(3) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority.

(4) "Member of the System" means any person included in the membership of the System, as set forth in Section 9-8-40.

(5) "Credited service" means service for which credit is allowable as provided in Section 9-8-50.

(6) "Retirement allowance" means monthly payments for life under the System payable as provided in Section 9-8-80.

(7) "Beneficiary" means any person in receipt of a retirement allowance or other benefit as provided by the System.

(8) "Aggregate contributions" means the sum of all the amounts deducted from the compensation of a member of the System, or directly remitted by him to the System, and credited to his individual account in the System.

(9) "Regular interest" means interest compounded annually at such rates as shall be determined by the Board for a particular purpose in accordance with Section 9-8-30.

(10) "Accumulated contributions" means the member's aggregate contributions, together with regular interest thereon.

(11) "Actuarial equivalent" means a benefit of equal value when computed on the basis of the tables and regular interest rate last adopted for the particular purpose by the Board, as provided in Section 9-8-30.

(12) "Date of establishment" means July 1, 1979.

(13) "Compensation" means the total salary paid to a judge, solicitor, or circuit public defender for service rendered to the State.

(14) "Employee annuity" means annual payments for life derived from the accumulated contributions of a member.

(15) "Employer annuity" means annual payments for life derived from money provided by the State.

(16) "Judge" means a justice of the Supreme Court or a judge of the court of appeals, circuit or family court of the State of South Carolina.

(17) "Solicitor" means the person holding office as described under Section 1-7-310 of the 1976 Code.

(18) "Earned service" means paid employment as a judge, solicitor, or circuit public defender where the judge, solicitor, or circuit public defender makes regular contributions to the system.

(19) "Circuit public defender" means a person holding the office defined in Section 17-3-5(4).

HISTORY: 1979 Act No. 150 Section 1; 1983 Act No. 151 Part II Section 54; 2004 Act No. 249, Section 1, eff July 1, 2004; 2007 Act No. 108, Sections 8.A, 8.B, eff June 21, 2007; 2012 Act No. 278, Pt IV, Subpt 2, Section 46, eff July 1, 2012.



SECTION 9-8-20. System created; powers and privileges; corporate name.

A retirement system is created and placed under the administration of the board to provide retirement allowances and other benefits for judges, solicitors, and circuit public defenders. It has the power and privileges of a corporation and must be known as the Retirement System for Judges and Solicitors of the State of South Carolina, and by this name all of its business must be transacted, all of its funds invested, and all of its cash, securities, and other property held.

HISTORY: 1979 Act No. 150 Section 2; 2007 Act No. 108, Section 8.C, eff June 21, 2007.



SECTION 9-8-30. Administration of System; actuary; salaries and expenses.

(1) The administration and responsibility for the operation of the system and for making effective the provisions of this chapter are vested in the board.

(2) The Board shall engage such actuarial and other services as shall be required to transact the business of the System.

(3) The Board shall designate an actuary who shall be the technical advisor of the Board on matters regarding the operation of the System and who shall perform such other duties as are required in connection therewith.

(4) At least once in each five-year period following the date of establishment, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the System and shall make a valuation of the contingent assets and liabilities of the System. The Board, after taking into account the results of the investigations and valuations, shall adopt for the System such mortality, service and other tables as shall be deemed necessary.

(5) On the basis of regular interest and tables last adopted by the Board, for purposes of actuarial valuations, the actuary shall make a valuation of the contingent assets and liabilities of the system at least every other year.

(6) The Board shall keep in convenient form such data as shall be necessary for the actuarial valuation of the contingent assets and liabilities of the System and for checking the experience of the System.

(7) The Board shall determine from time to time the rates of regular interest for use in calculations, with the rate of four percent per annum applicable for all purposes other than for actuarial valuations unless changed by the Board.

(8) Subject to the limitations hereof, the Board shall, from time to time, establish regulations for the administration of the System and for the transaction of business.

(9) The Board shall keep a record of all its proceedings under this chapter which shall be open to public inspection. Notwithstanding any other provisions of law governing the System, all persons employed by the Board and the expenses of the Board to carry out the provisions of this chapter shall be paid from the interest earnings of the System.

HISTORY: 1979 Act No. 150 Section 3; 1981 Act No. 178 Part II Section 17; 1983 Act No. 151 Part II Section 30B; 2012 Act No. 278, Pt IV, Subpt 2, Section 47, eff July 1, 2012.



SECTION 9-8-35. Confidentiality of member records.

All records of all active, retired, and inactive members maintained by the Retirement System for Judges and Solicitors are classified as confidential records. These records are exempt from the disclosure requirements of Chapter 4 of Title 30, and shall not be disclosed to third parties, except where authorized by the member or where requested by state and federal authorities, and then only at the sole discretion of the director of the South Carolina Retirement Systems.

HISTORY: 2008 Act No. 311, Section 35, eff June 4, 2008.



SECTION 9-8-40. Membership in System; cessation of membership.

(1) All persons who are judges or solicitors on July 1, 1979, and who have not attained age seventy-two shall become members of the system as of that date. All other persons become members of the system on taking office as judge, solicitor, or circuit public defender before attaining age seventy-two.

(2) If a member of the system ceases to be a judge, solicitor, or circuit public defender for reasons other than death or retirement, he then ceases to be a member of the system, whether or not he withdraws his accumulated contributions.

HISTORY: 1979 Act No. 150 Section 4; 2007 Act No. 108, Section 8.D, eff June 21, 2007.



SECTION 9-8-50. Service credit in system; vesting.

(A) An active contributing member of the system may establish service credit in the system for the same types of service, and under the same conditions, that members of the South Carolina Retirement System may establish service credit in the South Carolina Retirement System pursuant to Section 9-1-1140. With the exception of nonqualified service, as defined in Section 9-1-10(20), an active contributing member may establish service credit under this section by making a payment to the system equal to the current member contribution required for earned service pursuant to Section 9-8-130 for each year of service purchased, prorated for periods of less than a year. The cost to establish nonqualified service under this section is the same as the cost for a member to establish nonqualified service in the South Carolina Retirement System pursuant to Section 9-1-1140. A member may not establish more than sixteen years of service credit in the system under this section. A judge may not establish additional service credit under this section after attaining twenty-five years of creditable service. A solicitor or circuit public defender may not establish additional service credit under this section after attaining twenty-four years of creditable service.

(B) An active contributing member of the system may transfer to the system nonconcurrent credited service under the South Carolina Retirement System, the South Carolina Police Officers Retirement System, or the Retirement System for Members of the General Assembly, by withdrawing the member's employee contributions and accumulated interest in the South Carolina Retirement System, the South Carolina Police Officers System, or the Retirement System for Members of the General Assembly, and by making a payment to the system equal to the member contribution required for earned service under Section 9-8-130 for each year of service transferred, prorated for periods of less than a year.

(C) When membership in the system ceases for any reason other than death or retirement, the service previously credited to the member of the system must be cancelled and if the person again becomes a member of the system, the person enters the system as a new member not entitled to credit for previous service, unless the person's accumulated contributions were left in the system or the person repays any amounts previously withdrawn, with interest to the date of repayment.

(D) A member upon termination may either:

(1) elect to receive a refund of the member's employee contributions and accumulated interest;

(2) elect to leave the member's employee contributions and interest on deposit in the system. Regular interest must continue to be credited to the member's account in the same manner that interest is credited to the accounts of active members. At a later date, the member may either:

(a) return to employment as a judge, solicitor, or circuit public defender and once again become an active contributing member of the system;

(b) receive a refund of the member's accumulated contributions and interest;

(c) if vested, receive a deferred annuity in accordance with subsection (E) of this section; or

(d) if the member has been hired or elected to a position covered by the South Carolina Retirement System, the Police Officers Retirement System, or the Retirement System for Members of the General Assembly, and becomes a member of one of these systems, the member may transfer the member's nonconcurrent service credit to the retirement system in which the member has become an active participant, by taking a refund of the member's employee contributions and accumulated interest in the system and by purchasing the nonconcurrent service as public service in the other system in which the member is an active participant; or

(3) if the member does not qualify for a monthly benefit, elect to transfer his service credit to the South Carolina Retirement System. Upon such election, the director must transfer to the South Carolina Retirement System the required employee and employer contributions. The required contributions shall be equal to the employer and employee contributions that would have been required under the South Carolina Retirement System had the member earned his highest career salary as a judge, solicitor, or circuit public defender in a position covered by the South Carolina Retirement System for each year of service credit transferred. Should either employee contributions or employer contributions be insufficient for the member to transfer all of his service credit, the member shall receive a prorated portion of his service credit in the South Carolina Retirement System and have the option to purchase the remaining service as public service pursuant to Section 9-1-1140. Any excess employer contributions following the transfer shall remain in the system and shall be held pursuant to Section 9-8-180. Any excess member contributions following the transfer shall be refunded to the member. Earned service credit transferred pursuant to this section shall be considered earned service credit in the South Carolina Retirement System as defined by Section 9-1-10(9). The member's salary as a judge, solicitor, or circuit public defender shall be considered earnable compensation in determining the member's average final compensation under the South Carolina Retirement System.

(E)(1) A judge is vested in the system after attaining ten years of earned service in the position of judge, a solicitor is vested in the system after attaining eight years of earned service as a solicitor, and a circuit public defender is vested in the system after attaining eight years of earned service as a circuit public defender.

(2) If a vested member who began service as a judge or solicitor before July 1, 2004, has terminated service and left contributions on deposit with the system, the member is eligible for a monthly benefit beginning at age fifty-five. The member's benefit under this section is calculated by multiplying the member's monthly benefit determined in accordance with Section 9-8-60 or 9-8-70, by a fraction in which the member's total credited service in the system is the numerator and twenty-four is the denominator. The monthly benefit under this section may not exceed the member's benefit as calculated pursuant to Section 9-8-60 or 9-8-70.

(3) If a vested member who began service as a judge, solicitor, or circuit public defender after June 30, 2004, has terminated service and left contributions on deposit with the system, the member is eligible for a monthly benefit beginning at age sixty-five. The member's benefit under this section is calculated by multiplying the member's monthly benefit determined in accordance with Section 9-8-60 or 9-8-70, by a fraction in which the member's total credited service in the system is the numerator and twenty-four is the denominator. The monthly benefit under this section may not exceed the member's benefit as calculated pursuant to Section 9-8-60 or 9-8-70.

HISTORY: 1979 Act No. 150 Section 5; 1983 Act No. 151 Part II Section 34A; 2004 Act No. 249, Section 2, eff July 1, 2004; 2007 Act No. 108, Sections 8.E, 8.F, and 8.G, eff June 21, 2007; 2010 Act No. 198, Section 1, eff June 3, 2010.



SECTION 9-8-60. Retirement; retirement allowance; disability retirement; beneficiaries of other systems.

(1) A member of the system may retire upon written application to the board setting forth at what time, not later than the end of the calendar year in which the member attains age seventy-two and not more than ninety days prior nor more than six months subsequent to the execution and filing thereof, the member desires to be retired, if the member at the time so specified for retirement is no longer in the service of the State, except as a member of the General Assembly or as allowed pursuant to subsection (7), and has completed ten years of earned service as a judge or eight years of earned service as a solicitor or circuit public defender or was in service as a judge or solicitor on July 1, 1984, and has either:

(a) attained the age of sixty-five and completed at least twenty years of credited service;

(b) attained age seventy and completed at least fifteen years of credited service; or

(c) completed at least twenty-five years of credited service in the system for a judge, or twenty-four years of credited service in the system for a solicitor or circuit public defender, regardless of age. A member may retire under this section if the member was a member of this system as of June 30, 2004; attained age sixty-five with at least four years' earned service in the position of judge, solicitor, or circuit public defender; and, as of June 30, 2004, had a total of twenty-five years of credited service with the State in the South Carolina Retirement System, the Police Officers Retirement System, or the Retirement System for Members of the General Assembly.

A person is not eligible to receive a retirement allowance under this system while under employment covered by the South Carolina Retirement System and the South Carolina Police Officers Retirement System except as provided in Section 9-8-65.

A person receiving retirement allowances under this system who is elected to the General Assembly continues to receive the retirement allowances while serving in the General Assembly, and also must be a member of the retirement system unless the person files a statement with the board on a form prescribed by the board electing not to participate in the applicable system while a member of the General Assembly. A person making this election shall not make contributions to the applicable retirement system nor shall the State make contributions on the member's behalf and the person is not entitled to benefits from the applicable retirement system after ceasing to be a member of the General Assembly.

(2) A retired member shall receive a monthly retirement allowance which is equal to one-twelfth of seventy-one and three-tenths percent of the current active salary of the respective position.

(3) No member shall be permitted to retire and resign on account of being totally and permanently disabled and to receive the retirement benefit herein provided for until it is proven to the satisfaction of the Supreme Court, or a majority of the justices thereof, that the member is totally and permanently disabled, physically or mentally, or both, from further rendering useful and efficient service in the position. Upon the finding of the Supreme Court that any member is totally and permanently disabled, the Supreme Court shall notify the director of its findings. A member shall have a minimum of five years of earned service to qualify for disability retirement.

(4) Any beneficiary receiving a retirement allowance under any other system of the State providing retirement benefits for judges or from the Solicitors' Retirement Program established pursuant to Article 4 of Chapter 7 of Title 1 shall become a beneficiary under this System as of July 1, 1979, and shall receive a retirement allowance under this section adjusted in accordance with the provisions of this section or Section 9-8-90, whichever is applicable, in lieu of any retirement allowance under such other system. The full amount of any accumulated contributions or assets held by that system on behalf of the beneficiary shall be transferred to this system promptly pursuant to the provisions of this chapter. Notwithstanding anything herein to the contrary, no beneficiary under this section shall receive an allowance which is less than the allowance he would have received under such other system as of July 1, 1979.

(5) A member who retires, who has completed at least twenty-five years of credited service, or twenty-four years in the case of a solicitor or circuit public defender, shall receive a monthly retirement allowance which must be equal to one-twelfth of seventy-one and three-tenths percent of the current active salary of the respective position plus one-twelfth of two and sixty-seven hundredths percent of the current active salary of the respective position for each additional year of earned service over twenty-five, or twenty-four in the case of a solicitor or circuit public defender. The monthly retirement allowance may not exceed one-twelfth of ninety percent of the current active salary of the respective position.

(6) A member retiring after 2003 shall receive an additional benefit, paid at retirement, equal to the member's employee contributions, plus interest, paid to the system after the member attains sufficient creditable service to become eligible to receive the maximum benefit of ninety percent of the current active salary of the respective position under this section.

(7)(a) A member who has attained the age of sixty years and is eligible to retire and receive the maximum monthly benefit of one-twelfth of ninety percent of the current active salary of a judge, solicitor, or circuit public defender as provided in subsection (5) may retire and receive a retirement benefit while continuing to serve as judge, solicitor, or circuit public defender until the end of the calendar year in which the member attains the age of seventy-two years. The employee and employer contributions must continue to be paid as if the judge, solicitor, or circuit public defender continuing to serve pursuant to this subsection was an active contributing member, but no additional service credit accrues on account of these contributions. A judge, solicitor, or circuit public defender who retires pursuant to this subsection is not subject to the provisions of Section 9-8-120 unless he has vacated his office.

(b) A member who has not yet reached the age of sixty years, but who is eligible to retire and receive the maximum monthly benefit of one-twelfth of ninety percent of the current active salary of a judge, solicitor, or circuit public defender as provided in subsection (5) may retire and continue to serve as judge, solicitor, or circuit public defender until the end of the calendar year in which the member attains the age of seventy-two years. While a member continues to serve as judge, solicitor, or circuit public defender pursuant to this subsection, the member's normal monthly retirement benefit will be deferred and placed in the system's trust fund on behalf of the member. Upon reaching the age of sixty years, the balance of the member's deferred retirement benefit will be distributed to the member. No interest will be paid on the member's deferred monthly retirement benefit placed in the system's trust fund. The employee and employer contributions must continue to be paid as if the judge, solicitor, or circuit public defender continuing to serve pursuant to this subsection was an active contributing member, but no additional service credit accrues on account of these contributions. A judge, solicitor, or circuit public defender who retires pursuant to this subsection is not subject to the provisions of Section 9-8-120 unless he has vacated his office.

(c) For a member retiring and continuing to serve as judge, solicitor, or circuit public defender pursuant to subsection (7)(b) the additional benefit provided for in subsection (6) will be deferred and placed in the system's trust fund until the member reaches the age of sixty years. Upon reaching the age of sixty years, the additional benefit will be distributed, plus interest, to the member.

(d) For all purposes other than employment, a member retiring and continuing to serve as judge, solicitor, or circuit public defender pursuant to either subsection (7)(a) or (7)(b) is a retired member of the system.

HISTORY: 1979 Act No. 150 Section 6; 1983 Act No. 151 Part II Sections 26, 34B; 1984 Act No. 512, Part II, Section 71; 43 Section 1; 1985 Act No. 201, Part II, Section 80; 1989 Act No. 189, Part II, Section 60D, eff July 1, 1989; 1990 Act No. 466, Section 1, eff May 7, 1990; 1993 Act No. 164, Part II, Section 89A, eff June 21, 1993; 1994 Act No. 497, Part II, Section 81A, eff June 29, 1994; 1994 Act No; 522, Section 1, eff September 23, 1994; 1998 Act No; 419, Part II, Section 51A, eff July 1, 1998; 2000 Act No. 387, Part II, Section 68, eff June 30, 2000; 2004 Act No. 249, Section 3, eff July 1, 2004; 2007 Act No. 108, Sections 8.H, 8.I, eff June 21, 2007; 2007 Act No. 112, Section 3.A, eff upon approval (became law without the Governor's signature on June 27, 2007); 2012 Act No. 278, Pt IV, Subpt 2, Section 48, eff July 1, 2012.



SECTION 9-8-65. Retirement compensation authorized if employed by public institution of education.

Notwithstanding any other provision of law, a retired justice or judge may draw retirement compensation while employed by a public institution of education; provided, however, that a justice or judge while so employed may not contribute to, or receive service credit in, the South Carolina Retirement System for teachers and employees of the State and political subdivisions or agencies or departments thereof.

HISTORY: 1990 Act No. 610, Part IV, Section 8, eff June 25, 1990.



SECTION 9-8-67. Normal retirement age.

The normal retirement age for the system established pursuant to this chapter is sixty years.

HISTORY: 2007 Act No. 112, Section 2, eff upon approval (became law without the Governor's signature on June 27, 2007).



SECTION 9-8-70. Optional retirement allowance.

Until the first payment of a retirement allowance becomes normally due, a member may elect, by filing written application with the board, to convert the retirement allowance otherwise payable on his account after retirement into a retirement allowance of equivalent actuarial value under which a reduced retirement allowance is payable during the beneficiary's life, with the provision that one-third of the reduced allowance continues after his death to and for the life of the contingent beneficiary designated by him in the application, if the beneficiary were to survive him. For purposes of this section, the member may not designate his spouse as contingent beneficiary.

Until the final payment of a retirement allowance becomes normally due, a member may elect, by filing written application with the board, to convert the retirement allowance otherwise payable on his account after retirement into a retirement allowance of equivalent actuarial value under which a reduced retirement allowance is payable during the beneficiary's life, with the provision that one-third of the reduced allowance is payable in equal shares to and for the life of each of two or more beneficiaries or to the trustee or trustees of the beneficiaries, for so long as each beneficiary survives him. The benefit reduction factor must be based on the average age of the beneficiaries.

The board may approve a five-year, pay-out plan developed by the actuary on the basis of the total retirement allowance for surviving beneficiaries, other than a spouse.

Except as provided in this section, a retired member may not change the form of his monthly payment after the first payment of a retirement allowance is due.

HISTORY: 1979 Act No. 150 Section 7; 1984 Act No. 381, Section 4; 1992 Act No. 336, Section 2, eff May 4, 1992; 2008 Act No. 311, Section 36, eff June 4, 2008.



SECTION 9-8-80. Allowances shall be payable in monthly installments.

All retirement allowances are payable in monthly installments. Upon the death of a retired member, the retirement allowance for the month the retired member died, if not previously paid, must be paid to the member's spouse, or if the member designated a nonspouse beneficiary or beneficiaries, then to the nonspouse beneficiary or beneficiaries living at the time of the member's death, otherwise to the estate of the member. A spouse's entitlement to a benefit pursuant to Section 9-8-110 commences in the month after the retired member's death. If the retired member elected a survivor option pursuant to the optional retirement allowances in Section 9-8-70, any allowance payable to a survivor beneficiary or beneficiaries commences in the month after the death of the retired member.

HISTORY: 1979 Act No. 150 Section 8; 2001 Act No. 1, Part II, Section 2B3, eff July 1, 2000.



SECTION 9-8-90. Increase in allowances based on Consumer Price Index.

As of the end of each calendar year commencing with the year ending December 31, 1980, the increase in the ratio of the Consumer Price Index to such index as of December 31, 1979, or the most recent December thirty first subsequent thereto as of which an increase in retirement allowances was granted, shall be determined, and if the increase equals or exceeds three percent, the retirement allowance of each beneficiary, other than a retired member or his spouse, in receipt of an allowance as of December 31, 1979, or the most recent December thirty first subsequent thereto as of which an increase was granted, shall be increased by four percent. Such increase shall commence the July first immediately following the December thirty first that the increase in ratio was determined. Any increase granted hereunder shall be permanent, irrespective of any subsequent decrease in the Consumer Price Index, and shall be included in determining any subsequent increase.

For purposes of this section, "Consumer Price Index" shall mean the Consumer Price Index for Urban Wage Earners and Clerical Workers (all items - United States City average), as published by the United States Department of Labor, Bureau of Labor Statistics.

HISTORY: 1979 Act No. 150 Section 9.



SECTION 9-8-100. Repayment of contributions and interest upon cessation of membership.

Should a member cease to be a member of the System, for reasons other than death or retirement, he shall be paid promptly as feasible after his request, but in no event later than six months after the request, the amount of his accumulated contributions as of the date of payment. Should he die before payment has been made, his accumulated contributions shall be paid to his estate or to such person as he shall have nominated by written designation filed with the Board.

HISTORY: 1979 Act No. 150 Section 10.



SECTION 9-8-110. Payments on death of member or beneficiary.

(1) Except as provided in subsections (2) and (3) of this section, upon the death of any member of the system, a lump sum amount must be paid to the persons the member nominated by written designation, filed with the board, otherwise to his estate. This amount must be equal to the amount of the member's accumulated contributions. An active contributing member making the nomination provided under this section also may name secondary beneficiaries in the same manner that beneficiaries are named. A secondary beneficiary has no rights under this chapter unless all beneficiaries nominated by the member predecease the member and the member's death occurs while in service. In this instance, a secondary beneficiary is considered the member's beneficiary for purposes of this section.

(2) Unless a married member has designated a beneficiary other than his spouse in accordance with subsection (1), upon his death in service before retirement an allowance equal to one-third of the allowance which would have been payable to him, if he was eligible to retire on his date of death notwithstanding the vesting requirement of Section 9-8-50(E)(1) and as if he had retired on the date of his death, must be paid to his surviving spouse until her death. This allowance is payable in lieu of the lump sum amount payable in accordance with subsection (1). Upon the death of a retired member who has not designated a beneficiary other than a spouse an allowance equal to one-third of the allowance which would have been payable to him, must be paid to the surviving spouse until death. For purposes of this subsection, "retired member" includes those former judges and solicitors who are beneficiaries pursuant to subsection (4) of Section 9-8-60.

(3) If a member dies while in the service of the State, whether as a judge, solicitor, or circuit public defender or otherwise, and either is not married or has designated a beneficiary other than his surviving spouse, an allowance in lieu of the lump sum provided in subsection (1) is payable to the person he nominated by written designation in accordance with subsection (1) equal to the amount which would have been payable to the person as if the deceased member had retired at the time of his death and had made an effective election under Section 9-8-70 nominating the person as his contingent beneficiary.

(4) Upon the death of an unmarried beneficiary who has not elected the optional form of allowance under Section 9-8-70, a lump sum amount must be paid to the person he nominated by written designation in accordance with subsection (1), otherwise to his estate. The amount must be equal to the excess, if any, of his accumulated contributions at the time his allowance commenced over the sum of the retirement allowance payments made to him.

(5) Upon receipt of proof, satisfactory to the board, of the death of a member in service as a judge, solicitor, or circuit public defender who had completed at least one full year of credited service in the system or of the death of a member in service as a result of an injury arising out of and in the course of the performance of his duties regardless of length of membership, there must be paid to his spouse unless he has nominated a beneficiary by written designation filed with the board, if the person is living at the time of the member's death, otherwise to the member's estate, a death benefit equal to the annual compensation of the member at the time his death occurs. The benefit must be payable apart and separate from the payment of the allowance, or the lump sum amount in lieu thereof, pursuant to the provisions of subsection (1), (2), or (3) of this section. A member may designate his estate to receive this death benefit in lieu of his spouse, or other beneficiary nominated in subsection (1). For purposes of this subsection, a member is considered to be in service at the date of his death if his last day of earned service credit as a judge, solicitor, or circuit public defender occurred not more than ninety days before his death and he has not retired or withdrawn contributions.

(6) RESERVED

(7) Upon the death of a retired member on or after July 1, 1985, there must be paid to the designated beneficiary or beneficiaries, if living at the time of the retired member's death, otherwise to the retired member's estate, a death benefit of one thousand dollars if the retired member had ten years of creditable service but less than twenty years, two thousand dollars if the retired member had twenty years of creditable service but less than thirty, and three thousand dollars if the retired member had at least thirty years of creditable service at the time of retirement.

HISTORY: 1979 Act No. 150 Section 11; 1980 Act No. 448, Section 5; 1984 Act No. 386, Section 4; 1985 Act No. 201, Part II, Section 51B; 1990 Act No. 412, Section 9, eff January 1, 1991; 1995 Act No. 139, Section 2, eff June 28, 1995; 2007 Act No. 108, Section 8.J, eff June 21, 2007; 2007 Act No. 112, Section 4, eff upon approval (became law without the Governor's signature on June 27, 2007); 2010 Act No. 176, Section 3, eff May 19, 2010.



SECTION 9-8-120. Return of beneficiary to service of State; practice of law.

Should any beneficiary return to the service of the State, the following provisions shall apply:

(1) If the return is as a solicitor or circuit public defender, he must be a contributing member of the system and must be credited with all service standing to his credit at the time of his retirement. The retirement allowance payable upon his subsequent retirement must be based on the total of his credited service rendered before and after his return to service.

(2) Except as otherwise provided below, if this return is in a position other than as a solicitor or circuit public defender, the beneficiary, upon cessation of service in the position, is entitled to apply for a retirement allowance at the same rate to which the beneficiary was previously entitled, disregarding any reduction resulting from a previous election of an option. If the beneficiary's return is as a member of the General Assembly, retirement allowances continue as provided pursuant to Section 9-8-60(1).

(3) Subject to the limitations contained in Section 14-1-215, a retired justice or judge may be called upon and appointed by the Chief Justice of the Supreme Court to perform judicial duties in the Supreme Court, Court of Appeals, circuit courts, and family courts as he may be willing and able to undertake. A retired justice or judge serving as an acting associate justice or as a judge shall serve without pay except for his actual expenses while serving. If a retired justice or judge has performed for a period of three or more consecutive months full judicial duties as an acting associate justice or as a judge his retirement pay for each full month during this period must be increased by an amount equal to the difference between retirement payment and active pay. Upon certification by the Chief Justice setting forth the number of full months of the service the State Treasurer shall make payment accordingly.

(4) A justice or judge drawing retirement compensation who engages in the practice of law may not serve as a justice or judge in any court in this State. Within thirty days of his retirement under this chapter, a retired judge or justice shall make an election as to whether he wishes to engage in the practice of law or be eligible for appointment by the Chief Justice as a judge or justice in the courts of this State. If his election is to engage in the practice of law, it is irrevocable and he may not thereafter be appointed by the Chief Justice to serve as a justice or judge in the courts of this State. If his election is to be eligible for appointment to serve as a justice or judge in the courts of this State and not to practice law, he may at any time thereafter change such election and decide to engage in the practice of law, at which point his decision becomes irrevocable.

HISTORY: 1979 Act No. 150 Section 12; 1985 Act No. 43 Section 2; 1990 Act No. 466, Section 2, eff May 7, 1990; 1990 Act No. 610, Part II, Section 3, eff July 1, 1991; 1990 Act No. 610, Part III, Section 5, eff June 25, 1990; 1994 Act No. 497, Part II, Section 81B, eff June 29, 1994; 1997 Act No. 35, Section 4, eff May 21, 1997; 2007 Act No. 108, Section 8.K, eff June 21, 2007.



SECTION 9-8-125. Election to receive benefits from retirement system for members of General Assembly.

A member of the system who is at least sixty-two years of age and eligible to receive benefits pursuant to Chapter 9 of this title but for the member's current employment as a judge, solicitor, or circuit public defender may elect to receive retirement benefits from the retirement system for members of the General Assembly by written notice to the board.

HISTORY: 1995 Act No. 63, Section 1, eff June 13, 1995 (the date the General Assembly overrode the Governor's veto); 2007 Act No. 108, Section 8.L, eff June 21, 2007; 2008 Act No. 311, Section 3.A, eff June 4, 2008.



SECTION 9-8-130. Members' contributions; deduction from compensation; employer to pay required member contributions on earnings after July 1, 1982; tax treatment; funding; retirement treatment.

(1)(a) Each member of the system shall contribute a percentage of each installment of compensation, as provided in item (b) of this subsection. These contributions must be made through payroll deductions and remitted within thirty days after the close of each month to the system.

(b) Percentage of Compensation Beginning

8 percent July 1, 2004

9 percent July 1, 2005

10 percent July 1, 2006.

(2) Every member of the System shall be deemed to have consented and agreed to the deductions made and provided for herein and shall receipt for his full salary or compensation and payment of salary or compensation less such deduction shall be a full and complete discharge of all claims and demands whatsoever for the services rendered by such person during the period covered by such payments, except as to the benefits provided under the System.

(3) Each of the amounts deducted shall be credited to the individual account of the member from whose compensation the deduction was made.

(4) Each department and political subdivision shall pick up the employee contributions required by this section for all compensation paid on or after July 1, 1982, and the contributions so picked up shall be treated as employer contributions in determining federal tax treatment under the United States Internal Revenue Code. For this purpose, each department and political subdivision is deemed to have taken formal action on or before January 1, 2009, to provide that the contributions on behalf of its employees, although designated as employer contributions, shall be paid by the employer in lieu of employee contributions. The department and political subdivision shall pay these employee contributions from the same source of funds which is used in paying earnings to the employee. The department and political subdivision may pick up these contributions by a reduction in the cash salary of the employee. The employee, however, must not be given the option of choosing to receive the contributed amount of the pickups directly instead of having them paid by the employer to the retirement system. Employee contributions picked up shall be treated for all purposes of this section in the same manner and to the extent as employee contributions made prior to the date picked up.

HISTORY: 1979 Act No. 150 Section 13; 1982 Act No. 315, Section 5; 1982 Act No. 349, Section 5; 2004 Act No. 249, Section 4, eff July 1, 2004; 2008 Act No. 311, Section 12, eff June 4, 2008.



SECTION 9-8-140. Contributions of State to System.

The contributions of the State to the System shall be determined by the Board each year on the basis of annual actuarial valuations of the System. Each year the Board shall certify to the State the amount of its contribution due the System. The State's contributions shall be appropriated annually from the general fund to the System and shall include such sums as are found necessary in order to create reserves in the System sufficient to cover the cost of the allowances currently accruing under this chapter, to include a contribution each year toward the cost of prior service credits and to cover any administrative expenses which the Board may incur in the operation of the System.

The employer contribution shall be remitted to the System within thirty days after the beginning of each fiscal year.

HISTORY: 1979 Act No. 150 Section 14.



SECTION 9-8-150. Director of Retirement System for Judges and Solicitors.

There is hereby created an office to be known as Director of the Retirement System for Judges and Solicitors of the State of South Carolina. The Director of the South Carolina Retirement System shall serve as Director of the System.

HISTORY: 1979 Act No. 150 Section 15.



SECTION 9-8-170. Custody of funds; disbursements; cash kept available for disbursements.

(1) The State Treasurer shall be the custodian of the funds of the System. All payments from such funds shall be made by him only upon vouchers signed by two persons designated by the Board. No voucher shall be drawn unless it has previously been authorized by resolution of the Board.

(2) For the purpose of meeting disbursements for retirement allowances and other payments, there may be kept available cash, not exceeding ten percent of the total funds of the System, on deposit with the State Treasurer.

HISTORY: 1979 Act No. 150 Section 17.



SECTION 9-8-180. Assets shall be credited to two funds.

(1) All of the assets of the System shall be credited, according to the purpose for which they are held, to one of two accounts; namely, the members' account and the accumulation account.

(2) The members' account shall be the account in which shall be held the contributions made by members.

(3) The accumulation account shall be the account in which shall be held all reserves for the payment of the part of all retirement allowances and other benefits payable from contributions made by the State, and from which shall be paid all retirement allowances payable under the System. All interest and dividends earned on the funds of the System shall be credited to the accumulation account. If a beneficiary is restored to membership, the part of his contributions then standing to his credit shall be transferred from the accumulation account to the members' account.

HISTORY: 1979 Act No. 150 Section 18.



SECTION 9-8-185. Interest on member accounts.

(A) Interest must be credited to the account of each member once each year as of June thirtieth, on the basis of the balance in the account of each member as of the previous June thirtieth. Upon the death, retirement, or termination of a member, interest must be figured to the end of the month immediately preceding the date of refund or retirement, interest being based on the balance in the member's account as of the June thirtieth immediately preceding the date of refund or retirement.

(B) Notwithstanding subsection (A), interest must not be credited to an inactive member account. For purposes of this subsection, a member account becomes inactive on July first if no contributions were made to the account in the preceding twelve months.

HISTORY: 2008 Act No. 311, Section 37, eff June 4, 2008; 2012 Act No. 278, Pt V, Section 69.B, eff July 1, 2012.



SECTION 9-8-190. Exemption of retirement allowance and certain other rights from taxation and legal process; exceptions; assignment.

Except as provided in Section 9-18-10, and related sections, Article 11, Chapter 17, Title 63 and Section 8-1-115 and subject to the doctrine of constructive trust ex maleficio, and subject to income tax levies imposed pursuant to state or federal law and distributions made pursuant to the federal Pension Protection Act of 2006, the right of a person to a retirement allowance or to the return of contributions, a retirement allowance itself, any optional allowance or payment on death or any other right accrued or accruing to any person under the provisions of this chapter, and the monies of the system are exempted from state or municipal tax, except the taxes imposed pursuant to Chapters 6 and 16 of Title 12, and exempted from levy and sale, garnishment, attachment, or any other process and are unassignable except as otherwise provided in this chapter. This section does not apply to any authorized deduction from a retirement allowance.

HISTORY: 1979 Act No. 150 Section 19; 1989 Act No. 189, Part II, Section 39D, eff for taxable years beginning after 1988 and with respect to estates of decedents dying after 1988 (became law on June 8, 1989, without the Governor's signature); 2001 Act No. 16, Section 3, eff April 10, 2001; 2008 Act No. 311, Section 13, eff June 4, 2008.



SECTION 9-8-200. Credit of state not pledged; rights upon termination of System.

All agreements or contracts with the members of the System pursuant to any of the provisions of this chapter shall be deemed solely obligations of the System and the full faith and credit of the State and of its departments, institutions and political subdivisions is not, and shall not be, pledged or obligated beyond the amounts which may be hereafter annually appropriated in the annual state general appropriation act, and other periodic appropriations for the purposes of this chapter. In case of termination of the System, the rights of all members of the System to benefits accrued to the date of such termination, to the extent then funded, shall be nonforfeitable.

HISTORY: 1979 Act No. 150 Section 20.



SECTION 9-8-210. Property of System exempt from state and local taxes.

All property owned or acquired by the System for the purposes of this chapter shall be exempt from all taxes imposed by the State or any political subdivision thereof.

HISTORY: 1979 Act No. 150 Section 21.



SECTION 9-8-220. Penalty for false statement or falsification of records.

Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified any record of the System in any attempt to defraud the System, shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not more than five hundred dollars or imprisoned for not more than twelve months, or both, in the discretion of the court.

HISTORY: 1979 Act No. 150 Section 22.



SECTION 9-8-240. Compensation used for determining benefits to be subject to federal limitations.

Effective as of January 1, 1996, the annual compensation of a member taken into account for determining all benefits provided under this retirement system is subject to the limitations set forth in Section 401(a)(17) of the Internal Revenue Code of 1986 and any regulations promulgated thereunder, as adjusted for any cost-of-living increases in accordance with Section 401(a)(17)(B) of the Internal Revenue Code. Annual compensation means compensation during the plan year or such other consecutive twelve-month period over which compensation is otherwise determined under the retirement system, hereinafter referred to as the determination period. The cost-of-living adjustment in effect for a calendar year applies to annual compensation for the determination period that begins with or within such calendar year. However, the limitation on compensation does not apply to the compensation of an individual who became a member of this retirement system before January 1, 1996.

HISTORY: 1995 Act No. 48, Section 2, eff upon approval (became law without the Governor's signature on May 18, 1995); 2008 Act No. 311, Section 14, eff June 4, 2008.



SECTION 9-8-245. Compliance with USERRA.

Effective December 12, 1994, and notwithstanding any provision in this chapter to the contrary, contributions, benefits, and service credit with respect to qualified military service shall be provided in accordance with Section 414(u) of the Internal Revenue Code.

HISTORY: 2008 Act No. 311, Section 15, eff June 4, 2008.



SECTION 9-8-250. Compliance with Internal Revenue Code Section 401(a)(31).

(A) This section applies to distributions made on or after January 1, 1993. Notwithstanding any contrary provision or retirement law that would otherwise limit a distributee's election under this chapter, a distributee may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

(B) Effective January 1, 2007, and notwithstanding anything in this chapter to the contrary that otherwise would limit a distributee's election under this section, and to the extent allowed under the applicable provisions of the Internal Revenue Code and the Treasury Regulations, a distributee who is a designated beneficiary, but not a surviving spouse, spouse or former spouse alternate payee may elect, at the time and in the manner prescribed by the board, to have all or part of his benefit that qualifies as an eligible rollover distribution paid in a direct trustee-to-trustee transfer to an eligible retirement plan that is an individual retirement plan described in clause (i) or (ii) of Internal Revenue Code Section 402(c)(8)(B). If such a transfer is made:

(1) the transfer shall be treated as an eligible rollover distribution;

(2) the individual retirement plan shall be treated as an inherited individual retirement account or individual retirement annuity within the meaning of Internal Revenue Code Section 408(d)(3)(C); and

(3) Internal Revenue Code Section 401(a)(9)(B), other than clause (iv) thereof, shall apply to such individual retirement plan.

(C) A "designated beneficiary" is an individual who is designated as a beneficiary under this chapter and is the designated beneficiary under Internal Revenue Code Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4 of the Treasury Regulations. An estate or revocable trust is not considered to be a designated beneficiary for purposes of Internal Revenue Code Section 401(a)(9).

(D) An "eligible rollover distribution" is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include:

(1) any distribution that is one of a series of substantially equal periodic payments made not less frequently than annually for the life or the life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more;

(2) any distribution to the extent such distribution is required under Internal Revenue Code Section 401(a)(9); and

(3) any hardship distribution.

Effective January 1, 2002, a portion of a distribution shall not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions that are not includible in gross income. However, such portion may be transferred only to an individual retirement account or annuity described in Internal Revenue Code Section 408(a) or (b), or in a direct trustee-to-trustee rollover to a qualified trust under Internal Revenue Code Section 401(a) or 403(a) that is part of a defined contribution or defined benefit plan, or to an annuity contract described in Internal Revenue Code Section 403(b), so long as such trust or annuity contract separately accounts for amounts so transferred, including separate accounting for the portion of such distribution that is includible in gross income and the portion of such distribution that is not includible. Effective January 1, 2008, an eligible rollover distribution also shall mean a qualified rollover contribution to a Roth IRA within the meaning of Internal Revenue Code Section 408A.

(E) Effective January 1, 2002, unless otherwise stated, an "eligible retirement plan" is:

(1) a plan eligible under Internal Revenue Code Section 457(b) that is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state that agrees to separately account for amounts transferred into the plan from the system;

(2) an individual retirement account described in Internal Revenue Code Section 408(a);

(3) an individual retirement annuity described in Internal Revenue Code Section 408(b);

(4) an annuity plan described in Internal Revenue Code Section 403(a);

(5) an annuity contract described in Internal Revenue Code Section 403(b);

(6) a qualified trust described in Internal Revenue Code Section 401(a) that accepts the distributee's eligible rollover distribution; or

(7) effective January 1, 2008, a Roth IRA described in Internal Revenue Code Section 408A.

(F) Effective January 1, 2002, the definition of eligible rollover distribution also includes a distribution to a surviving spouse, or to a spouse or former spouse who is an alternate payee under a domestic relations order, as defined in Internal Revenue Code Section 414(p).

(G) A "distributee" includes an employee or former employee. It also includes the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Internal Revenue Code Section 414(p). Effective January 1, 2007, it further includes a nonspouse beneficiary who is a designated beneficiary as defined by Internal Revenue Code Section 401(a)(9)(E). However, a nonspouse beneficiary may rollover the distribution only to an individual retirement account or individual retirement annuity established for the purpose of receiving the distribution and the account or annuity will be treated as an "inherited" individual retirement account or annuity.

(H) A direct rollover is a payment by the system to the eligible retirement plan specified by the distributee.

HISTORY: 2008 Act No. 311, Section 16, eff June 4, 2008.



SECTION 9-8-260. Compliance with Internal Revenue Code Section 401(a)(9).

(A) Effective as of January 1, 1989, the system shall pay all benefits in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code, including the incidental death benefit requirement in Section 401(a)(9)(G), and the applicable Treasury Regulations and Internal Revenue Service Rulings and other interpretations issued thereunder, including Treasury Regulations Sections 1.401(a)(9)-2 through 1.401(a)(9)-9. The provisions of this section shall override any distribution options that are inconsistent with Section 401(a)(9) of the Internal Revenue Code to the extent that those distribution options are not grandfathered under Treasury Regulation Section 1.401(a)(9)-6, Q&A-16.

(B) Each member's entire benefit shall be distributed to the member, beginning no later than the required beginning date, over the member's lifetime or the joint lives of the member and a designated beneficiary, or over a period not extending beyond the member's life expectancy or the joint life expectancies of the member and a designated beneficiary. If a member fails to apply for retirement benefits by his required beginning date, the board shall begin distributing the benefit as required by this chapter:

(1) For purposes of this section, the "required beginning date" is April first of the calendar year after the later of the following:

(a) the calendar year in which the member reaches age seventy and one-half years of age; or

(b) the calendar year in which the member retires.

(2) For purposes of this section, a "designated beneficiary" means any individual designated as a co-beneficiary by the member under this chapter. If the member designates a trust as a co-beneficiary, the individual beneficiaries of the trust shall be treated as designated beneficiaries if the trust satisfies the requirement set forth in Treasury Regulation Section 1.401(a)(9)-3.

(3) Payment of retirement benefits, for those members who are eligible to receive retirement benefits and who have not applied for such pursuant to the provisions of this chapter, and who continue membership after attaining seventy and one-half years of age, shall commence on the effective date of retirement.

(C) If a retired member dies after benefit payments have begun or are required to begin under subsection (B) of this section, any survivor benefits shall be distributed at least as rapidly as under the distribution method being used at the member's death.

(D) If an active or inactive member dies before benefit payments have begun or are required to begin under subsection (B) of this section, any death benefits shall be distributed by December thirty-first of the calendar year that contains the fifth anniversary of the member's death. However, the five-year rule shall not apply to any death benefit that is payable to a member's designated beneficiary, if:

(1) the benefit is distributed over the designated beneficiary's lifetime or over a period not extending beyond the designated beneficiary's life expectancy; and

(2) the distributions begin no later than December thirty-first of the calendar year that contains the first anniversary of the member's death.

HISTORY: 2008 Act No. 311, Section 17, eff June 4, 2008.



SECTION 9-8-270. Compliance with Internal Revenue Code Section 415.

(A) Effective as of July 1, 1989, member contributions paid to, and retirement benefits paid from, the system may not exceed the annual limits on contributions and benefits, respectively, allowed by Internal Revenue Code Section 415. For purposes of applying these limits, the definition of compensation where applicable will be compensation as defined in Treasury Regulation Section 1.415(c)-2(d)(3), or successor regulation; provided, however, that the definition of compensation will exclude member contributions picked up under Internal Revenue Code Section 414(h)(2), and for plan years beginning after December 31, 1997, compensation will include the amount of any elective deferrals, as defined in Internal Revenue Code Section 402(g)(3), and any amount contributed or deferred by the employer at the election of the member and which is not includible in the gross income of the member by reason of Internal Revenue Code Section 125 or 457, and, for plan years beginning on and after January 1, 2001, Internal Revenue Code Section 132(f)(4).

(B) Before January 1, 1995, a member may not receive an annual benefit that exceeds the limits specified in Internal Revenue Code Section 415(b), subject to the applicable adjustments in that section. On and after January 1, 1995, a member may not receive an annual benefit that exceeds the dollar amount specified in Internal Revenue Code Section 415(b)(1)(A), subject to the applicable adjustments in Internal Revenue Code Section 415(b).

(C) For purposes of applying the limits under Internal Revenue Code Section 415(b), hereinafter referred to as "limit", the following shall apply:

(1) prior to January 1, 2009, cost-of-living adjustments under Section 9-8-90 will be taken into consideration when determining a member's applicable limit;

(2) on and after January 1, 2009, with respect to a member who does not receive a portion of the member's annual benefit in a lump sum:

(a) a member's applicable limit shall be applied to the member's annual benefit in the first limitation year without regard to any automatic cost-of-living increases under Section 9-8-90;

(b) to the extent the member's annual benefit equals or exceeds the limit, the member will no longer be eligible for cost-of-living increases until such time as the benefit plus the accumulated increases are less than the limit; and

(c) thereafter, in any subsequent limitation year, the member's annual benefit, including any automatic cost-of-living increases applicable under Section 9-8-90, shall be tested under the then applicable benefit limit including any adjustment to the Internal Revenue Code Section 415(b)(1)(A) dollar limit under Internal Revenue Code Section 415(d) and the regulations thereunder;

(3) on and after January 1, 2009, with respect to a member who receives a portion of the member's annual benefit in a lump sum, a member's applicable limit shall be applied taking into consideration automatic cost-of-living increases under Section 9-8-90 as required by Internal Revenue Code Section 415(b) and applicable Treasury Regulations;

(4) on and after January 1, 1995, in no event shall a member's annual benefit payable under the system in any limitation year be greater than the limit applicable at the annuity starting date, as increased in subsequent years pursuant to Internal Revenue Code Section 415(d) and the regulations thereunder. If the form of benefit without regard to the automatic benefit increase feature is not a straight life or a qualified joint and survivor annuity, then the preceding sentence is applied by adjusting the form of benefit to an actuarially equivalent straight life annuity benefit that is determined using the following assumptions and that take into account the death benefits under the form of benefit:

(a) for a benefit paid in a form to which Internal Revenue Code Section 417(e)(3) does not apply, the actuarially equivalent straight life annuity benefit which is the greater of (or the reduced Internal Revenue Code Section 415(b) limit applicable at the annuity starting date which is the lesser of when adjusted in accordance with the following assumptions):

(i) the annual amount of the straight life annuity if any payable to the member under the plan commencing at the same annuity starting date as the form of benefit payable to the member; or

(ii) the annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the form of benefit payable to the member, computed using (aa) a five percent interest assumption or the applicable statutory interest assumption and (bb) the applicable mortality table described in Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62; or

(b) for a benefit paid in a form to which Internal Revenue Code Section 417(e)(3) applies, the actuarially equivalent straight life annuity benefit which is the greatest of (or the reduced Internal Revenue Code Section 415(b) limit applicable at the annuity starting date which is the least of when adjusted in accordance with the following assumptions):

(i) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using the interest rate and mortality table, or tabular factor, specified in the plan for actuarial experience;

(ii) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using (aa) a five and one-half percent interest assumption or the applicable statutory interest assumption and (bb) the applicable mortality table for the distribution under Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62; or

(iii) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable computed using (aa) the applicable interest rate for the distribution under Treasury Regulation Section 1.417(e)-1(d)(3) which, prior to July 1, 2007, is the thirty-year treasury rate in effect for the month prior to retirement, and on and after July 1, 2007, is the thirty-year treasury rate in effect for the first day of the plan year with a one-year stabilization period, and (bb) the applicable mortality table for the distribution under Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62, divided by 1.05; and

(5) the member's annual benefit will be adjusted as provided by Internal Revenue Code Section 415(b)(2)(B) and related treasury regulations by taking into consideration after-tax contributions and rollover and transfer contributions made by the member.

(D) Notwithstanding any other provision of law to the contrary, the system may modify a request by a member to make a contribution to the system if the amount of the contribution would exceed the limits provided in Internal Revenue Code Section 415 by using the following methods:

(1) if the law requires a lump sum payment for the purchase of service credit, the board may establish a periodic payment plan for the member to avoid a contribution in excess of the limits under Internal Revenue Code Section 415(c) or 415(n);

(2) if payment pursuant to item (1) shall not avoid a contribution in excess of the limits imposed by Internal Revenue Code Section 415(c), the system may either reduce the member's contribution to an amount within the limits of that section or refuse the member's contribution; and

(3) effective for permissive service credit contributions made in years beginning after December 31, 1997, if a member makes one or more contributions to purchase permissive service credit under the system, then the requirements of this section will be treated as met only if:

(a) the requirements of Internal Revenue Code Section 415(b) are met, determined by treating the accrued benefit derived from all such contributions as an annual benefit for purposes of Internal Revenue Code Section 415(b); or

(b) the requirements of Internal Revenue Code Section 415(c) are met, determined by treating all such contributions as annual additions for purposes of Internal Revenue Code Section 415(c).

For purposes of applying subitem (a) the system shall not fail to meet the reduced limit under Internal Revenue Code Section 415(b)(2)(C) solely by reason of this subsection (D), and for purposes of applying subitem (b) the system shall not fail to meet the percentage limitation under Internal Revenue Code Section 415(c)(1)(B) solely by reason of this subsection (D);

(4) for purposes of subsection (D), the term "permissive service credit" means service credit:

(a) recognized by the system for purposes of calculating a member's benefit under the system;

(b) which such member has not received under the system; and

(c) which such member may receive only by making a voluntary additional contribution, in an amount determined under the system, which does not exceed the amount necessary to fund the benefit attributable to such service credit.

Effective for permissive service credit contributions made in years beginning after December 31, 1997, such term may include service credit for periods for which there is no performance of service, and, notwithstanding subitem (b), may include service credited in order to provide an increased benefit for service credit which a member is receiving under the system;

(5) the system shall fail to meet the requirements of this subsection (D) if:

(a) more than five years of nonqualified service credit are taken into account for purposes of this subsection (D); or

(b) any nonqualified service credit is taken into account under this subsection (D) before the member has at least five years of participation under the system;

(6) for purposes of item (5), effective for permissive service credit contributions made in years beginning after December 31, 1997, the term "nonqualified service credit" means permissive service credit other than that allowed with respect to:

(a) service including parental, medical, sabbatical, and similar leave as an employee of the government of the United States, any state or political subdivision thereof, or any agency or instrumentality of any of the foregoing other than military service or service for credit which was obtained as a result of a repayment described in Internal Revenue Code Section 415(k)(3);

(b) service including parental, medical, sabbatical, and similar leave as an employee, other than as an employee described in subitem (a), of an education organization described in Internal Revenue Code Section 170(b)(1)(A)(ii) which is a public, private, or sectarian school which provides elementary or secondary education through grade twelve, or a comparable level of education, as determined under the applicable law of the jurisdiction in which the service was performed; provided, however, that in the case of a private or sectarian school, only teaching service will not be treated as nonqualified service;

(c) service as an employee of an association of employees who are described in subitem (a); or

(d) military service, other than qualified military service under Internal Revenue Code Section 414(u), recognized by such governmental plan.

In the case of service described in subitem (a), (b), or (c), such service shall be nonqualified service if recognition of such service would cause a member to receive a retirement benefit for the same service under more than one plan;

(7) in the case of a trustee-to-trustee transfer after December 31, 2001, to which Internal Revenue Code Section 403(b)(13)(A) or 457(e)(17)(A) applies, without regard to whether the transfer is made between plans maintained by the same employer:

(a) the limitations of item (5) shall not apply in determining whether the transfer is for the purchase of permissive service credit; and

(b) the distribution rules applicable under federal law to the system will apply to such amounts and any benefits attributable to such amounts;

(8) for an eligible member, the limitation of Internal Revenue Code Section 415(c)(1) shall not be applied to reduce the amount of permissive service credit which may be purchased to an amount less than the amount which was allowed to be purchased under the terms of the Retirement System for Judges and Solicitors as in effect on August 5, 1997. For purposes of this item, an eligible member is an individual who first became a member in the system before July 1, 1998.

HISTORY: 2008 Act No. 311, Section 18, eff June 4, 2008.






CHAPTER 9 - RETIREMENT SYSTEM FOR MEMBERS OF GENERAL ASSEMBLY

SECTION 9-9-5. System prospectively closed.

(A) Notwithstanding any other provision of law, the Retirement System for Members of the General Assembly of the State of South Carolina (GARS) established pursuant to this chapter is closed to nonmembers and persons who otherwise would have been required or eligible to become members of GARS, instead shall join the South Carolina Retirement System or the State Optional Retirement Program in the manner provided by law.

(B) For purposes of this section, a "nonmember" is an individual first elected to serve in the General Assembly at or after the general election of 2012.

(C) Nothing in this section may be construed to alter or otherwise diminish the rights of persons who are active contributing members or special contributing members of the Retirement System for Members of the General Assembly of the State of South Carolina or who are retired members of that system or who are beneficiaries of deceased members of that system.

HISTORY: 2012 Act No. 278, Pt II, Section 17, eff July 1, 2012.



SECTION 9-9-10. Definitions.

The following words and phrases as used in this chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "System" shall mean the Retirement System for members of the General Assembly of the State of South Carolina.

(2) "State" shall mean the State of South Carolina.

(3) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority.

(4) "Member of the System" shall mean any person included in the membership of the System, as set forth in Section 9-9-40.

(5) "Credited service" shall mean service for which credit is allowable as provided in Section 9-9-50.

(6) "Retirement allowance" shall mean monthly payments for life under the System payable as provided in Section 9-9-80.

(7) "Beneficiary" shall mean any person in receipt of a retirement allowance or other benefit as provided by the System.

(8) "Aggregate contributions" shall mean the sum of all the amounts deducted from the compensation of a member of the System, or directly remitted by him to the System, and credited to his individual account in the System.

(9) "Regular interest" shall mean interest compounded annually at such rate as shall be determined by the Board in accordance with Section 9-9-30.

(10) "Accumulated contributions" shall mean the member's aggregate contributions, together with regular interest thereon.

(11) "Actuarial equivalent" shall mean a benefit of equal value when computed on the basis of the tables and regular interest rate last adopted by the Board, as provided in Section 9-9-30.

(12) "Date of establishment" shall mean January 1, 1966.

(13) "Earnable compensation" means forty times the daily rate of renumeration, plus twelve thousand dollars, of a member of the General Assembly, as from time to time in effect.

(14) "Employee annuity" shall mean annual payments for life derived from the accumulated contributions of a member.

(15) "Employer annuity" shall mean annual payments for life derived from money provided by the State.

HISTORY: 1962 Code Section 61-271; 1966 (54) 2081; 1975 (59) 71; 1977 Act No. 44 Section 1; 1983 Act No. 151 Part II Section 25; 1984 Act No. 512, Part II, Section 38; 1994 Act No. 497, Part II, Section 32A, eff January 1, 1995; 2005 Act No. 153, Pt III, Section 2, eff July 1, 2005; 2012 Act No. 278, Pt IV, Subpt 2, Section 49, eff July 1, 2012.



SECTION 9-9-20. System created; system shall have powers and privileges of corporation; corporate name.

A retirement system is hereby created and placed under the administration of the Board to provide retirement allowances and other benefits for members of the General Assembly. The System shall begin operation as of January 1, 1966. It shall have the power and privileges of a corporation and shall be known as the Retirement System for members of the General Assembly of the State of South Carolina, and by such name all of its business shall be transacted, all of its funds invested, and all of its cash, securities and other property held.

HISTORY: 1962 Code Section 61-272; 1966 (54) 2081.



SECTION 9-9-30. Administration of and responsibility for System vested in Board; powers and duties of Board; actuary; salaries of employees and expenses.

(1) The general administration and responsibility for the proper operation of the system and for making effective the provisions hereof are hereby vested in the board.

(2) The Board shall engage such actuarial and other services as shall be required to transact the business of the System.

(3) The Board shall designate an actuary who shall be the technical advisor of the Board on matters regarding the operation of the System and shall perform such other duties as are required in connection therewith.

(4) At least once in each five-year period following the date of establishment, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the System and shall make a valuation of the contingent assets and liabilities of the System. The Board, after taking into account the results of such investigations and valuations, shall adopt for the System such mortality, service and other tables as shall be deemed necessary.

(5) On the basis of regular interest and tables last adopted by the Board, the actuary shall make a valuation of the contingent assets and liabilities of the system at least every other year.

(6) The Board shall keep in convenient form such data as shall be necessary for the actuarial valuation of the contingent assets and liabilities of the System and for checking the experience of the System.

(7) The Board shall determine from time to time the rate of regular interest for use in all calculations, with the rate of four percent per annum applicable unless changed by the Board.

(8) Subject to the limitations hereof, the Board shall, from time to time, establish rules and regulations for the administration of the System and for the transaction of business.

(9) The Board shall keep a record of all its proceedings under this chapter which shall be open to public inspection. Notwithstanding any other provisions of law governing the System, all persons employed by the Board and the expenses of the Board to carry out the provisions of this chapter shall be paid from the interest earnings of the System.

HISTORY: 1962 Code Section 61-273; 1966 (54) 2081; 1981 Act No. 178 Part II Section 17; 1983 Act No. 151 Part II, Section 30A; 2012 Act No. 278, Pt IV, Subpt 2, Section 50, eff July 1, 2012.



SECTION 9-9-31. Confidentiality of member records.

All records of all active, retired, and inactive members maintained by the Retirement System for Members of the General Assembly are classified as confidential records. These records are exempt from the disclosure requirements of Chapter 4 of Title 30, and shall not be disclosed to third parties, except where authorized by the member or where requested by state and federal authorities, and then only at the sole discretion of the director of the South Carolina Retirement Systems.

HISTORY: 2008 Act No. 311, Section 51, eff June 4, 2008.



SECTION 9-9-40. Membership in System; cessation of membership; election to continue as special member; continuation of membership in correlated system.

(1) All persons who are members of the General Assembly on the date of establishment of the System shall become members of the System as of such date, except that, within six months from such date, any such person may irrevocably elect not to be a member of the System. All other persons shall become members of the System on their taking office as members of the General Assembly.

(2) If a member of the System, before he has attained age sixty, ceases to be a member of the General Assembly for reasons other than death, he ceases to be a member of the System; but if he has completed eight or more years of credited service, he may elect, by irrevocable written election filed with the system within six months from the cessation of his membership in the General Assembly, to continue his membership in the System and to have his contributions retained in the System and to be either:

(i) A noncontributing special member of the System, not entitled to any additional credited service, or

(ii) A contributing special member of the System, who must contribute, by direct remittance to the System not later than June thirtieth in each year prior to the year in which he attains age sixty, in the same amount as if he had remained a member of the General Assembly, and who is entitled to credited service for each year. If in any year he fails to make a contribution, he is considered to have made an irrevocable election to become a noncontributing special member as set forth in (i) above.

Service credit earned as Governor and Lieutenant Governor counts toward the eight years' service credit requirement referred to above.

(3) As used in this item "correlated system" shall mean one or more of the following:

(a) South Carolina Retirement System;

(b) South Carolina Police Officers Retirement System;

(c) Retirement System for members of the General Assembly of the State of South Carolina.

If a member of a correlated system ceases to occupy a position covered under the system and if, within the protective period and under the conditions set forth in the correlated system for continuation of membership therein, he accepts a position covered by another correlated system, he shall notify the director of each system of the employment, and his membership in the first system is continued so long as his membership in the other system continues. Service credited to the members under the provisions of the first system is considered service credits for the purpose of determining eligibility for benefits, but not the benefit amount, under the other system. A benefit under any one of the correlated systems must be computed solely on the basis of service and contributions credited under that system and is payable at the times and subject to the age and service conditions set forth. A member is not eligible to receive retirement payments so long as he is employed in a position covered by the South Carolina Retirement System or the South Carolina Police Officers Retirement System. Notwithstanding the provisions of this paragraph, a member of the Retirement System for Members of the General Assembly who is (1) at least sixty-two years of age, (2) not currently serving in the General Assembly, and (3) eligible to receive retirement benefits from the General Assembly system but for the member's current employment covered by a correlated system may elect to receive retirement benefits from the General Assembly system.

(4) Should any member of the System in any period of five consecutive years after becoming a member be absent from service more than four years, withdraw his contributions or become a beneficiary or die, he shall thereupon cease to be a member.

HISTORY: 1962 Code Section 61-274; 1966 (54) 2081; 1967 (55) 252; 1969 (56) 703; 1978 Act No. 644 Part II Section 27; 1981 Act No. 52; 1983 Act No. 151 Part II Section 21A; 1987 Act No. 170, Part II, Section 30, eff June 22, 1987 (became law without Governor's signature); 1988 Act No. 658, Part II, Section 14, eff June 8, 1988; 1994 Act No. 497, Section 61A, eff July 1, 1994; 1999 Act No. 72, Section 2, eff July 1, 1999.



SECTION 9-9-50. Credited service; cancellation of service previously credited upon cessation of membership; credit for military service.

(1) The credited service of a member shall include all service as a member of the General Assembly since he last became a member of the System and in respect of which he makes contributions to the System. It shall also include, in the case of a member of the System who

(a) became such on the date of establishment and

(b) remained a member of the System continuously thereafter until his death or his retirement under the System, service which he was, or would be, entitled to claim as creditable service under the South Carolina Retirement System, notwithstanding that he may not have been a member of the South Carolina Retirement System; provided, that within six months of the date he becomes a member of the System, he shall have caused the full amount of his contributions required to be made under the South Carolina Retirement System in respect of such service to be paid to this System by transfer or otherwise.

(2) Notwithstanding any other provision of law, any member of the Retirement System for members of the General Assembly who has rendered service which would have been creditable under a correlated system may establish the service with this System, provided payment is made to the System on the same basis as members of the General Assembly contributed for the same period of time plus interest.

A former member of the General Assembly who is a member of the South Carolina Retirement System may transfer credit from the Retirement System for members of the General Assembly to the South Carolina Retirement System upon payment of an amount equal to four percent of his current salary or the average of his salary in the three highest consecutive years, whichever is greater, for each year of service credited.

(3) When membership in the System ceases for any reason other than death or retirement, the service previously credited to the member of the System shall be cancelled and, should he again become a member of the System, he shall enter the System as a new member of the System not entitled to credit for previous service.

(4) A member of the General Assembly may establish service credit in the system for the same types of service, at the same cost, and under the same conditions, as members of the South Carolina Retirement System may establish service in the South Carolina Retirement System pursuant to Section 9-1-1140.

HISTORY: 1962 Code Section 61-275; 1966 (54) 2081; 1967 (55) 252; 1972 (57) 2207; 1978 Act No. 644 Part II Section 27; 1983 Act No. 151 Part II Section 21B; 1990 Act No. 412, Section 7(A), eff April 11, 1990; 1998 Act No; 439, Section 2, eff June 16, 1998; 2000 Act No. 387, Part II, Section 32A, eff January 1, 2001.



SECTION 9-9-55. Member of General Assembly for part of year may establish full year credit.

Notwithstanding any other provision of law, any member of the General Assembly who was elected in a special election and served in the General Assembly any portion of a year may establish credit for the entire year provided payment is made to the system on the same basis as members of the General Assembly contributed for the same period of time plus interest.

HISTORY: 1995 Act No. 63, Section 2, eff June 13, 1995 (the date the General Assembly overrode the Governor's veto); 1995 Act No. 139, Section 3, eff June 28, 1995; 1996 Act No. 458, Part II, Section 50, eff June 19, 1996.



SECTION 9-9-60. Retirement; amount of retirement allowance.

(1) A member of the system may retire upon written application to the board setting forth at what time, not more than ninety days before nor more than six months after the execution and filing of the application, the member desires to be retired, if at the time specified for retirement, the member is no longer in the service of the State, whether as a member of the General Assembly or otherwise, except as provided in Section 9-9-40(3), and has either attained the age of sixty years or completed thirty years of credited service.

(2) Effective July 1, 1989, a retired member shall receive a monthly retirement allowance which is equal to one-twelfth of four and eighty-two hundredths percent of earnable compensation multiplied by the number of years of his credited service prorated for periods less than a year.

(3) A member who has attained the age of seventy and one-half years and has twenty-five years of service or who has attained the age of 70 or has 30 years of service may retire and draw a retirement benefit while continuing to serve in the General Assembly upon written application to the board setting forth at what time, not more than ninety days before nor more than six months after the execution and filing of the application, the member desires to be retired. A member who has retired under this provision shall make no further contributions to the system, shall earn no further service credit, and may not reenter membership in the system.

The member must retire at the beginning of an annual session of the General Assembly and the election to receive the member's retirement allowance under this system is in lieu of receiving the constitutionally mandated per diem salary, currently established at ten thousand four hundred dollars for a regular session. This election if made is irrevocable and applies for as long as that person serves thereafter in the General Assembly including service in both regular and extra sessions.

HISTORY: 1962 Code Section 61-276; 1966 (54) 2081; 1968 (55) 2855; 1970 (56) 1936; 1972 (57) 2207; 1975 (59) 71; 1975 (59) 154; 1978 Act No. 428 Section 3; 1978 Act No. 644 Part II; 1979 Act No. 82 Section 3; 1989 Act No. 189, Part II, Section 60E, eff July 1, 1989 (became law without the Governor's signature); 1994 Act No. 497, Part II, Section 61B, eff July 1, 1994; 2001 Act No. 1, Part II, Section 7A, eff January 1, 2001; 2001 Act No. 25, Section 3A, eff May 29, 2001; 2002 Act No. 334, Section 21, eff June 24, 2002.



SECTION 9-9-65. Disability retirement allowance.

(1) Upon the application of a member in service or of the State, any member in service on or after July 1, 1977, who has five or more years of credited service or any contributing member who is disabled as a result of an injury arising out of and in the course of the performance of his duties regardless of length of membership on or after July 1, 1985, may be retired by the board not less than thirty days nor more than ninety days next following the date of filing the application on a disability retirement allowance if the system, after a medical examination of the member, shall certify that the member is mentally or physically incapacitated for further performance of duty, that the incapacity is likely to be permanent, and that the member should be retired. For purposes of this section, a member is considered to be in service on the date the application is filed if the member is not retired and the last day the member held office as a member of the General Assembly occurred not more than ninety days prior to the date of filing.

(2) Upon retirement for disability on or after July 1, 1977, the member shall receive a retirement allowance determined in accordance with Section 9-9-60 if he has attained the age of sixty years or completed thirty-five or more years of credited service. Otherwise, he shall receive a disability retirement allowance which shall be computed as the greater of (a) or (b) as follows:

(a) An allowance equal to fifty percent of the retirement allowance which would have been payable in accordance with Section 9-9-60 had he continued in service to the earlier of the age of sixty years or the completion of thirty-five years of credited service.

(b) An allowance determined in accordance with Section 9-9-60 based on his credited service at the time of discontinuance of active service on account of disability.

HISTORY: 1977 Act No. 44 Section 2; 1985 Act No. 74 Section 4; 2010 Act No. 162, Section 2, eff May 12, 2010.



SECTION 9-9-66. Medical examination of disability beneficiary.

Once each year during the first five years following the retirement of a member on a disability retirement allowance and once in every three-year period thereafter the board may, and upon his application shall, require any disability beneficiary who has not yet attained the age of sixty years to undergo a medical examination, such examination to be made at the place of residence of such beneficiary or other place mutually agreed upon by physicians designated by the board. Should any disability beneficiary who has not yet attained the age of sixty years refuse to submit to at least one medical examination in any such year by a physician designated by the board his employer annuity may be discontinued until his withdrawal of such refusal and should his refusal continue for one year all his rights to his employer annuity may be revoked by the board.

HISTORY: 1977 Act No. 44 Section 2.



SECTION 9-9-67. Reduction of disability allowance.

Should the system report and certify to the board that such disability beneficiary is engaged in or is able to engage in a gainful occupation paying more than the difference between his retirement allowance and his earnable compensation and should the board concur in such report, the amount of his employer annuity shall be reduced to an amount which, together with his employee annuity and the amount earnable by him, shall equal the amount of his earnable compensation. Should his earning capacity be later changed, the amount of his employer annuity may be further modified. The new employer annuity shall not exceed the amount of the employer annuity originally granted nor an amount which, when added to the amount earnable by the beneficiary together with his employee annuity, equals the amount of his earnable compensation.

HISTORY: 1977 Act No. 44 Section 2.



SECTION 9-9-68. Contract with Department of Vocational Rehabilitation for medical services in connection with disability retirements; vocational rehabilitation of retired member; adjustment of benefits.

The South Carolina Retirement System may contract with the Department of Vocational Rehabilitation to evaluate the medical evidence submitted with the disability application relative to the job being performed and make recommendations to the system. The system may approve a disability retirement subject to the member participating in vocational rehabilitation with the Department of Vocational Rehabilitation. Upon determination by the Department that a member retired on disability is able to reenter the job market and work is available, the Retirement System may adjust the benefit paid by the System in accordance with Sections 9-1-1580, 9-1-1590, 9-9-67, and 9-11-90.

HISTORY: 1982 Act No. 466 Part II Section 23C.



SECTION 9-9-70. Optional forms of allowances.

(A) Until the first payment on account of a retirement allowance becomes normally due, any member or beneficiary may elect, by filing with the system, to convert the retirement allowance otherwise payable on his account after retirement into a retirement allowance of equivalent actuarial value under one of the optional forms named below, the retirement allowance under the option selected being due and payable on the date of retirement:

Option 1. A reduced retirement allowance payable during the retired member's life, with the provision that it continues after his death to and for the life of the beneficiary, or the trustee of the beneficiary nominated by him by written designation duly acknowledged and filed with the board at the time of retirement if the person survives him. Any retirement allowance payable under this option, except an allowance for disability retirement pursuant to Section 9-9-65, shall be subject to the incidental death benefit limitation upon the payment of survivorship benefits to a nonspouse beneficiary under Section 401(a)(9)(G) of the Internal Revenue Code and Treasury Regulation Section 1.401(a)(9)-6, Q&A-2;

Option 2. A reduced retirement allowance payable during the retired member's life, with the provision that it continues after his death at one-half the rate paid to him to and for the life of the beneficiary or the trustee of the beneficiary nominated by him by written designation duly acknowledged and filed with the board at the time of retirement, if the person survives him;

Option 3. A member may elect either Option 1 or 2 with the added provision that, if the designated beneficiary predeceases the member, the retirement allowance payable to the member after the designated beneficiary's death must be equal to the retirement allowance which would have been payable had the member not elected the option;

Option 4. A member may elect Option 1 or 2 with the added provision that the reduced retirement allowance after his death is payable in equal shares to and for the life of each of two or more beneficiaries, or to the trustee or trustees of the beneficiaries, for so long as each beneficiary survives him. The benefit reduction factor must be based on the average age of the beneficiaries.

(B) A member having elected Option 1, 2, or 3 and nominated his spouse to receive a retirement allowance upon the member's death may revoke the prior nomination and elect a new option only after the death of his spouse, a divorce, or other change in the member's marital status. This change may be accomplished only by filing with the system:

(1) the form prescribed by the system, appropriately completed, signed by the member and notarized, that simultaneously both revokes the prior nomination and elects a new option and contains such other information as the system requires; or

(2) a writing signed by the member and notarized that makes the same revocation and election and contains the identical information required by the prescribed form. The revocation and election of a new option is effective on the first day of the month in which the new option is elected. The retirement allowance payable following the election of a new option allowed by this paragraph must be computed upon the actuarial equivalent of the retirement allowance in effect immediately before the effective date of the new option. The revocation of the prior nomination and the election of a new option after the death of the member's spouse must be made before the first anniversary of the death of the spouse.

(C) A member may, upon occurrence of a change in his marital status after the date of retirement, revoke the form of payment elected and elect a new option effective on the first day of the month in which the new option is elected, providing for a retirement allowance computed to be the actuarial equivalent of the retirement allowance in effect immediately prior to the effective date of the new option.

(D) The board may approve a five-year pay-out plan developed by the actuary on the basis of the total retirement allowance for surviving beneficiaries, other than a spouse.

(E) Except as provided in this section, a retired member may not change the form of his monthly payment after the first payment of a retirement allowance is due.

HISTORY: 1962 Code Section 61-277; 1966 (54) 2081; 1982 Act No. 369, Section 2; 1984 Act No. 381, Section 2; 1986 Act No. 540, Part II, Section 23B, effective June 18, 1986, and became law without the Governor's signature; 1990 Act No. 412, Section 2, eff January 1, 1991; 1992 Act No. 336, Section 3, eff May 4, 1992; 1996 Act No; 458, Part II, Section 47B, eff June 19, 1996; 2008 Act No. 311, Sections 43, 52, eff June 4, 2008.



SECTION 9-9-80. Allowances shall be payable in monthly installments.

All retirement allowances are payable in monthly installments. Upon the death of a retired member, the retirement allowance for the month the retired member died, if not previously paid, must be paid to the member's designated beneficiary, if the beneficiary is living at the time of the member's death, otherwise to the estate of the member. If the retired member elected a survivor option pursuant to the optional forms of allowances in Section 9-9-70, any allowance payable to a survivor beneficiary commences in the month after the death of the retired member.

HISTORY: 1962 Code Section 61-278; 1966 (54) 2081; 2001 Act No. 1, Part II, Section 2B4.



SECTION 9-9-90. Repayment of contributions and interest upon person's ceasing to be member of System.

Should a member cease to be a member of the System, for reasons other than death, he shall be paid as promptly as feasible after his request, but in no event later than six months after such cessation, the sum of his contributions and the accumulated regular interest thereon. Should he die before payment has been made, his accumulated contributions shall be paid to his estate or to such person as he shall have nominated by written designation filed with the Board.

HISTORY: 1962 Code Section 61-279; 1966 (54) 2081; 1967 (55) 507; 1974 (58) 2057.



SECTION 9-9-100. Payments on death of member or beneficiary.

(1) Upon the death of a member of the system, a lump sum amount must be paid to the person the member nominated by written designation, filed with the board, otherwise to the member's estate. This lump sum amount must be equal to the amount of the member's accumulated contributions. An active contributing member making the nomination provided under this item also may name contingent beneficiaries in the same manner that beneficiaries are named. A contingent beneficiary has no rights under this chapter unless all beneficiaries nominated by the member have predeceased the member and the member's death occurs while in service. In this instance, a contingent beneficiary is considered the member's beneficiary for purposes of this item and item (3) of this section, if applicable.

(2) Upon the death of a retired member a lump sum amount must be paid to the person he has last nominated by written designation, duly acknowledged and filed with the board, otherwise to his estate. The lump sum must be equal to the excess, if any, of his total accumulated contributions at the time his allowance commenced over the sum of the retirement allowance payments made to him, and to his designated beneficiary under Options 1, 2, and 3 of Section 9-9-70, during their lifetimes.

(3) Notwithstanding anything in this section to the contrary, if a member dies after he has attained age sixty or has completed fifteen years of creditable service and death occurs in service, the person nominated by him to receive the lump sum amount in subsection (1) above may elect to receive, in lieu of that lump sum payment, an allowance for life in the same amount as if the deceased member of the system had retired at the time of his death and had named the person as contingent beneficiary under Option 1 of Section 9-9-70. A person otherwise eligible under this subsection to elect to receive an allowance who had attained age sixty-five or after the accumulation of thirty years of creditable service or after attainment of age sixty with twenty or more years of creditable service but who has received a refund of the member's accumulated contribution under this section may, upon repayment of the refund to the system in a single sum, make the election provided in this section. The monthly payments under Option 1 to the person must date from the time of the repayment of the accumulated contributions to the system.

(4) Upon receipt of proof, satisfactory to the board, of the death, after June 30, 1969, of a member of the system then in service as a member of the General Assembly who had completed at least one full year of membership in the system or of the death of an in-service member as a result of an injury arising out of and in the course of the performance of his duties regardless of length of membership, there must be paid to the person he nominated for the refund of his accumulated contributions, unless he has nominated a different beneficiary by written designation filed with the board, pursuant to Section 9-9-90, if the person is living at the time of the member's death, otherwise to the member's estate, a death benefit equal to the annual earnable compensation of the member at the time his death occurs. The death benefit is payable apart and separate from the payment of the lump sum amount, or the allowance in lieu of it, pursuant to subsections (1) and (3). For purposes of this subsection, a member is considered to be in service at the date of his death if his last day of earned service credit as a member of the General Assembly occurred not more than ninety days before the date of his death and he has not retired or withdrawn contributions.

(5) Upon the death of a retired member on or after July 1, 1985, there must be paid to the designated beneficiary or beneficiaries, if living at the time of the retired member's death, otherwise to the retired member's estate, a death benefit of one thousand dollars if the retired member had ten years of creditable service but less than twenty years, two thousand dollars if the retired member had twenty years of creditable service but less than thirty, and three thousand dollars if the retired member had at least thirty years of creditable service at the time of retirement.

HISTORY: 1962 Code Section 61-280; 1966 (54) 2081; 1970 (56) 1936; 1972 (57) 2207; 1973 (58) 169; 1974 (58) 2176; 1977 Act No. 26 Section 3; 1978 Act No. 644 Part II Section 33; 1981 Act No. 133, Section 2; 1983 Act No. 26, Section 2; 1984 Act No. 384, Section 4; 1984 Act No. 386, Section 2; 1985 Act No. 201, Part II, Sections 48D, 48E and 51C; 1990 Act No. 412, Section 10, eff January 1, 1991; 1991 Act No. 171, Part II, Section 44B, eff June 12, 1991; 1995 Act No. 139, Section 4, eff June 28, 1995; 2010 Act No. 176, Section 4, eff May 19, 2010.



SECTION 9-9-110. Effect of return of beneficiary to service as member of General Assembly.

If a retired member returns to service as a member of the General Assembly, the retired member may elect to become a contributing member of the System or may elect to remain a retiree and continue to receive a retirement benefit. The election pursuant to this paragraph is irrevocable and applies for as long as that person serves thereafter in the General Assembly, including service in both regular and extra sessions.

If a retired member returning to serve as a member of the General Assembly elects to become a contributing member, the retired member must be credited with all service standing to the retired member's credit at the time of retirement and the retirement allowance payable upon the person's subsequent retirement must be based on the total of the person's credited service rendered before and after return to service.

If a retired member returning to serve as a member of the General Assembly elects to remain a retiree, the retired member may continue to receive a retirement benefit while serving in the General Assembly. A retired member returning to service in the General Assembly who elects to continue to receive a retirement benefit pursuant to this paragraph shall make no further contributions to the system, shall earn no further service credit, may not reenter membership in the system, and has elected to receive a retirement allowance in lieu of receiving the constitutionally mandated per diem salary, currently established at ten thousand four hundred dollars for a regular session.

Notwithstanding any other provision of law, if a retired member returns to service in a position other than as a member of the General Assembly that is covered by the South Carolina Retirement System, the Police Officers Retirement System, or the Retirement System for Judges and Solicitors, the member is subject to the same earnings limitation as under the South Carolina Retirement System.

HISTORY: 1962 Code Section 61-281; 1966 (54) 2081; 1981 Act No. 178 Part II Section 33; 2001 Act No. 64, Section 2, eff June 28, 2001.



SECTION 9-9-120. Transfer of service and contributions under South Carolina Retirement and Police Officers Retirement System; contributions of members of Retirement System for members of General Assembly; employer to pay required member contributions on earnings after July 1, 1982; tax treatment; funding; retirement treatment.

(1) Each member of the General Assembly on January 1, 1966, who is not retired under the South Carolina Retirement System and who becomes a member of this System as of such date, is hereby authorized and required to cause the full amount of his contributions made to the System to be transferred to the System promptly upon the approval of this chapter. Thereafter no transfer of funds shall be made between the two Systems.

(2) Each member of the System shall contribute eleven percent of earnable compensation in each calendar year, up to twenty-two years of credited service, commencing with the calendar year 2013. Such contributions shall be made through payroll deductions in the case of members of the General Assembly or through direct remittance by contributing special members as set forth in Item (2)(ii) of Section 9-9-40. The twenty-two year limitation provided for in this item shall not apply to any member of the General Assembly during periods of active service.

(3) Every member of the System who is a member of the General Assembly shall be deemed to consent and agree to the deductions made and provided for herein, and shall receipt for his full salary or compensation, and payment of salary or compensation less such deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payments, except as to the benefits provided under the System.

(4) Each of the amounts so deducted or directly remitted shall be credited to the individual account of the member from whose compensation the deduction was made, or from whom the direct remittance was received.

(5) [Blank]

(6) Each department and political subdivision shall pick up the employee contributions required by this section for all compensation paid on or after July 1, 1982, and the contributions so picked up shall be treated as employer contributions in determining federal tax treatment under the United States Internal Revenue Code. For this purpose, each department and political subdivision is deemed to have taken formal action on or before January 1, 2009, to provide that the contributions on behalf of its employees, although designated as employer contributions, shall be paid by the employer in lieu of employee contributions. The department and political subdivision shall pay these employee contributions from the same source of funds which is used in paying earnings to the employee. The department and political subdivision may pick up these contributions by a reduction in the cash salary of the employee. The employee, however, must not be given the option of choosing to receive the contributed amount of the pickups directly instead of having them paid by the employer to the retirement system. Employee contributions picked up shall be treated for all purposes of this section in the same manner and to the extent as employee contributions made prior to the date picked up.

HISTORY: 1962 Code Section 61-282; 1966 (54) 2081; 1968 (55) 2855; 1969 (56) 703; 1975 (59) 71; 1977 Act No. 34; 1978 Act No. 644 Part II Section 27; 1982 Act No. 315, Section 3; 1982 Act No. 349, Section 3; 2008 Act No. 311, Section 44, eff June 4, 2008; 2012 Act No. 278, Pt II, Section 18, eff July 1, 2012.



SECTION 9-9-130. Contributions of State to Retirement System for members of General Assembly.

The contributions of the State to the System shall be determined by the Board each year on the basis of annual actuarial valuations of the System.

Each year the Board shall certify to the State the amount of its contribution due the System. The State's contributions shall be appropriated annually from the general fund to the System, and shall include such sums as are found necessary in order to create reserves in the System sufficient (i) to cover the cost of the allowances currently accruing under this chapter, (ii) to include a contribution, each year, toward the cost of prior service credits, and (iii) to cover any administrative expenses which the Board may incur in the operation of the System.

HISTORY: 1962 Code Section 61-283; 1966 (54) 2081.



SECTION 9-9-140. Office of the Director.

There is hereby created an office to be known as Director of the Retirement System for members of the General Assembly of the State of South Carolina. The Director of the South Carolina Retirement System shall serve as Director of this System.

HISTORY: 1962 Code Section 61-284; 1966 (54) 2081.



SECTION 9-9-160. Custody of funds; disbursements; cash shall be kept available.

(1) The State Treasurer shall be the custodian of the funds of the System. All payments from such funds shall be made by him only upon vouchers signed by two persons designated by the Board. No voucher shall be drawn unless it has previously been authorized by resolution of the Board.

(2) For the purpose of meeting disbursements for retirement allowances and other payments, there may be kept available cash, not exceeding ten percent of the total funds of the System, on deposit with the State Treasurer.

HISTORY: 1962 Code Section 61-286; 1966 (54) 2081.



SECTION 9-9-170. Assets shall be credited to two funds.

(1) All of the assets of the System shall be credited, according to the purpose for which they are held, to one of two accounts; namely, the members' account and the accumulation account.

(2) The members' account shall be the account in which shall be held the contributions made by members.

(3) The accumulation account shall be the account in which shall be held all reserves for the payment of the part of all retirement allowances and other benefits payable from contributions made by the State, and from which shall be paid all retirement allowances payable under the System. All interest and dividends earned on the funds of the System shall be credited to the accumulation account. If a beneficiary is restored to membership, the part of his contributions then standing to his credit shall be transferred from the accumulation account to the members' account.

HISTORY: 1962 Code Section 61-287; 1966 (54) 2081.



SECTION 9-9-175. Interest on member accounts.

(A) Interest must be credited to the account of each member once each year as of June thirtieth, on the basis of the balance in the account of each member as of the previous June thirtieth. Upon the death, retirement, or termination of a member, interest must be figured to the end of the month immediately preceding the date of refund or retirement, interest being based on the balance in the member's account as of the June thirtieth immediately preceding the date of refund or retirement.

(B) Notwithstanding subsection (A), interest must not be credited to an inactive member account. For purposes of this subsection, a member account becomes inactive on July first if no contributions were made to the account in the preceding twelve months.

HISTORY: 2008 Act No. 311, Section 53, eff June 4, 2008; 2012 Act No. 278, Pt V, Section 69.C, eff July 1, 2012.



SECTION 9-9-180. Exemption of retirement allowance and certain other rights from taxation and legal process; exceptions; assignment.

Except as provided in Section 9-18-10, and related sections, Article 11, Chapter 17, Title 63 and Section 8-1-115 and subject to the doctrine of constructive trust ex maleficio, and subject to income tax levies imposed pursuant to state or federal law and distributions made pursuant to the federal Pension Protection Act of 2006, the right of a person to a retirement allowance or to the return of contributions, a retirement allowance itself, any optional allowance or payment on death or any other right accrued or accruing to any person under the provisions of this chapter, and the monies of the system are exempted from any state or municipal tax, except the taxes imposed pursuant to Chapters 6 and 16 of Title 12, and exempted from levy and sale, garnishment, attachment, or any other process and are unassignable except as specifically otherwise provided in this chapter. This section does not apply to any authorized deduction from a retirement allowance.

HISTORY: 1962 Code Section 61-288; 1966 (54) 2081; 1989 Act No. 189, Part II, Section 39E, eff for taxable years beginning after 1988 and with respect to estates of decedents dying after 1988 (became law on June 8, 1989, without the Governor's signature); 2001 Act No. 16, Section 4, eff April 10, 2001; 2008 Act No. 311, Section 45, eff June 4, 2008.



SECTION 9-9-190. Credit of State is not pledged; rights in case of termination of System or discontinuance of contributions.

All agreements or contracts with the members of the System pursuant to any of the provisions of this chapter shall be deemed solely obligations of the System and the full faith and credit of the State and of its departments, institutions and political subdivisions is not, and shall not be, pledged or obligated beyond the amounts which may be hereafter annually appropriated in the annual general appropriations act of the State, and other periodic appropriations for the purpose of this chapter. In case of termination of the System, or in the event of discontinuance of contributions thereunder, the rights of all members of the System to benefits accrued to the date of such termination or discontinuance of contributions, to the extent then funded, are nonforfeitable.

HISTORY: 1962 Code Section 61-289; 1966 (54) 2081; 1970 (56) 1936.



SECTION 9-9-200. Property of System shall be exempt from State and local taxes.

All property owned or acquired by the System for the purposes of this chapter shall be exempt from all taxes imposed by the State or any political subdivision thereof.

HISTORY: 1962 Code Section 61-290; 1966 (54) 2081.



SECTION 9-9-210. False statements and falsification of records.

Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified any record of the System in any attempt to defraud the System, as a result of such act shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding five hundred dollars or imprisonment not exceeding twelve months, or both in the discretion of the court.

HISTORY: 1962 Code Section 61-291; 1966 (54) 2081.



SECTION 9-9-220. Payments to beneficiaries may include payments to persons, trustees, and estates.

Payments made to beneficiaries pursuant to the provisions of this chapter may include payments to a person or persons, trustees, and estates.

HISTORY: 1990 Act No. 412, Section 5, eff January 1, 1991.



SECTION 9-9-240. Compensation used to determine benefits to be subject to federal limitations.

Effective as of January 1, 1996, the annual compensation of a member taken into account for determining all benefits provided under this retirement system is subject to the limitations set forth in Section 401(a)(17) of the Internal Revenue Code of 1986 and any regulations promulgated thereunder, as adjusted for any cost-of-living increases in accordance with Section 401(a)(17)(B) of the Internal Revenue Code. Annual compensation means compensation during the plan year or such other consecutive twelve-month period over which compensation is otherwise determined under the retirement system, hereinafter referred to as the determination period. The cost-of-living adjustment in effect for a calendar year applies to annual compensation for the determination period that begins with or within such calendar year. However, the limitation on compensation does not apply to the compensation of an individual who became a member of this retirement system before January 1, 1996.

HISTORY: 1995 Act No. 48, Section 3, eff upon approval (became law without the Governor's signature on May 18, 1995); 2008 Act No. 311, Section 46, eff June 4, 2008.



SECTION 9-9-245. Compliance with USERRA.

Effective December 12, 1994, and notwithstanding any provision in this chapter to the contrary, contributions, benefits, and service credit with respect to qualified military service will be provided in accordance with Section 414(u) of the Internal Revenue Code.

HISTORY: 2008 Act No. 311, Section 47, eff June 4, 2008.



SECTION 9-9-250. Compliance with Internal Revenue Code Section 401(a)(31).

(A) This section applies to distributions made on or after January 1, 1993. Notwithstanding any contrary provision or retirement law that would otherwise limit a distributee's election under this chapter, a distributee may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

(B) Effective January 1, 2007, and notwithstanding anything in this chapter to the contrary that otherwise would limit a distributee's election under this section, and to the extent allowed under the applicable provisions of the Internal Revenue Code and the Treasury Regulations, a distributee who is a designated beneficiary, but not a surviving spouse, spouse or former spouse alternate payee may elect, at the time and in the manner prescribed by the board, to have all or part of his benefit that qualifies as an eligible rollover distribution paid in a direct trustee-to-trustee transfer to an eligible retirement plan that is an individual retirement plan described in clause (i) or (ii) of Internal Revenue Code Section 402(c)(8)(B). If such a transfer is made:

(1) the transfer shall be treated as an eligible rollover distribution;

(2) the individual retirement plan shall be treated as an inherited individual retirement account or individual retirement annuity within the meaning of Internal Revenue Code Section 408(d)(3)(C); and

(3) Internal Revenue Code Section 401(a)(9)(B), other than clause (iv) thereof shall apply to such individual retirement plan.

(C) A "designated beneficiary" is an individual who is designated as a beneficiary under this chapter and is the designated beneficiary under Internal Revenue Code Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4 of the Treasury Regulations. An estate or revocable trust is not considered to be a designated beneficiary for purposes of Internal Revenue Code Section 401(a)(9).

(D) An "eligible rollover distribution" is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include:

(1) any distribution that is one of a series of substantially equal periodic payments made not less frequently than annually for the life or the life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more;

(2) any distribution to the extent such distribution is required under Internal Revenue Code Section 401(a)(9); and

(3) any hardship distribution.

Effective January 1, 2002, a portion of a distribution will not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions that are not includible in gross income. However, such portion may be transferred only to an individual retirement account or annuity described in Internal Revenue Code Section 408(a) or (b), or in a direct trustee-to-trustee rollover to a qualified trust under Internal Revenue Code Section 401(a) or 403(a) that is part of a defined contribution or defined benefit plan, or to an annuity contract described in Internal Revenue Code Section 403(b), so long as such trust or annuity contract separately accounts for amounts so transferred, including separate accounting for the portion of such distribution that is includible in gross income and the portion of such distribution that is not includible. Effective January 1, 2008, an eligible rollover distribution also shall mean a qualified rollover contribution to a Roth IRA within the meaning of Internal Revenue Code Section 408A.

(E) Effective January 1, 2002, unless otherwise stated an "eligible retirement plan" is:

(1) a plan eligible under Internal Revenue Code Section 457(b) that is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state that agrees to separately account for amounts transferred into the plan from the system;

(2) an individual retirement account described in Internal Revenue Code Section 408(a);

(3) an individual retirement annuity described in Internal Revenue Code Section 408(b);

(4) an annuity plan described in Internal Revenue Code Section 403(a);

(5) an annuity contract described in Internal Revenue Code Section 403(b);

(6) a qualified trust described in Internal Revenue Code Section 401(a) that accepts the distributee's eligible rollover distribution; or

(7) effective January 1, 2008, a Roth IRA described in Internal Revenue Code Section 408A.

(F) Effective January 1, 2002, the definition of eligible rollover distribution also includes a distribution to a surviving spouse, or to a spouse or former spouse who is an alternate payee under a domestic relations order, as defined in Internal Revenue Code Section 414(p).

(G) A "distributee" includes an employee or former employee. It also includes the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Internal Revenue Code Section 414(p). Effective January 1, 2007, it further includes a nonspouse beneficiary who is a designated beneficiary as defined by Internal Revenue Code Section 401(a)(9)(E). However, a nonspouse beneficiary may rollover the distribution only to an individual retirement account or individual retirement annuity established for the purpose of receiving the distribution and the account or annuity will be treated as an "inherited" individual retirement account or annuity.

(H) A "direct rollover" is a payment by the system to the eligible retirement plan specified by the distributee.

HISTORY: 2008 Act No. 311, Section 48, eff June 4, 2008.



SECTION 9-9-255. Compliance with Internal Revenue Code Section 401(a)(9).

(A) Effective as of January 1, 1989, the system shall pay all benefits in accordance with the requirements of Section 401(a)(9) of the Internal Revenue Code, including the incidental death benefit requirement in Internal Revenue Code Section 401(a)(9)(G), and the applicable Treasury Regulations and Internal Revenue Service Rulings and other interpretations issued thereunder, including Treasury Regulations Sections 1.401(a)(9)-2 through 1.401(a)(9)-9. The provisions of this section shall override any distribution options that are inconsistent with Internal Revenue Code Section 401(a)(9) to the extent that those distribution options are not grandfathered under Treasury Regulation Section 1.401(a)(9)-6, Q&A-16.

(B) Each member's entire benefit shall be distributed to the member, beginning no later than the required beginning date, over the member's lifetime or the joint lives of the member and a designated beneficiary, or over a period not extending beyond the member's life expectancy or the joint life expectancies of the member and a designated beneficiary. If a member fails to apply for retirement benefits by his required beginning date, the board shall begin distributing the benefit as required by this chapter.

(1) For purposes of this section, the "required beginning date" is April first of the calendar year after the later of the following:

(a) the calendar year in which the member reaches age seventy and one-half years of age; or

(b) the calendar year in which the member retires.

(2) For purposes of this section, a "designated beneficiary" means any individual designated as a co-beneficiary by the member under this chapter. If the member designates a trust as a co-beneficiary, the individual beneficiaries of the trust shall be treated as designated beneficiaries if the trust satisfies the requirement set forth in Treasury Regulation Section 1.401(a)(9)-3.

(3) Payment of retirement benefits, for those members who are eligible to receive retirement benefits and who have not applied for such pursuant to the provisions of this chapter, and who continue membership after attaining seventy and one-half years of age, shall commence on the effective date of retirement.

(C) If a retired member dies after benefit payments have begun or are required to begin under subsection (B) of this section, any survivor benefits shall be distributed at least as rapidly as under the distribution method being used at the member's death.

(D) If an active or inactive member dies before benefit payments have begun or are required to begin under subsection (B) of this section, any death benefits shall be distributed by December thirty-first of the calendar year that contains the fifth anniversary of the member's death. However, the five-year rule shall not apply to any death benefit that is payable to a member's designated beneficiary, if:

(1) the benefit is distributed over the designated beneficiary's lifetime or over a period not extending beyond the designated beneficiary's life expectancy; and

(2) the distributions begin no later than December thirty-first of the calendar year that contains the first anniversary of the member's death.

HISTORY: 2008 Act No. 311, Section 49, eff June 4, 2008.



SECTION 9-9-260. Compliance with Internal Revenue Code Section 415.

(A) Effective as of July 1, 1989, member contributions paid to, and retirement benefits paid from, the system may not exceed the annual limits on contributions and benefits, respectively, allowed by Internal Revenue Code Section 415. For purposes of applying these limits, the definition of compensation where applicable will be compensation as defined in Treasury Regulation Section 1.415(c)-2(d)(3), or successor regulation; provided, that the definition of compensation shall exclude member contributions picked up under Internal Revenue Code Section 414(h)(2), and for plan years beginning after December 31, 1997, compensation shall include the amount of any elective deferrals, as defined in Internal Revenue Code Section 402(g)(3), and any amount contributed or deferred by the employer at the election of the member and which is not includible in the gross income of the member by reason of Internal Revenue Code Section 125 or 457, and, for plan years beginning on and after January 1, 2001, Internal Revenue Code Section 132(f)(4).

(B) Before January 1, 1995, a member may not receive an annual benefit that exceeds the limits specified in Internal Revenue Code Section 415(b), subject to the applicable adjustments in that section. On and after January 1, 1995, a member may not receive an annual benefit that exceeds the dollar amount specified in Internal Revenue Code Section 415(b)(1)(A), subject to the applicable adjustments in Internal Revenue Code Section 415(b).

(C) For purposes of applying the limits under Internal Revenue Code Section 415(b), hereinafter referred to as "limit", the following will apply:

(1) prior to January 1, 2009, cost-of-living adjustments under this chapter, if any, will be taken into consideration when determining a member's applicable limit;

(2) on and after January 1, 2009, with respect to a member who does not receive a portion of the member's annual benefit in a lump sum:

(a) a member's applicable limit shall be applied to the member's annual benefit in the first limitation year without regard to any automatic cost-of-living increases under this chapter, if any;

(b) to the extent the member's annual benefit equals or exceeds the limit, the member is no longer eligible for cost-of-living increases until such time as the benefit plus the accumulated increases are less than the limit; and

(c) thereafter, in any subsequent limitation year, the member's annual benefit including any automatic cost-of-living increase applicable under this chapter, if any, shall be tested under the then applicable benefit limit including any adjustment to the Internal Revenue Code Section 415(b)(1)(A) dollar limit under Internal Revenue Code Section 415(d) and the regulations thereunder;

(3) on and after January 1, 2009, with respect to a member who receives a portion of the member's annual benefit in a lump sum, a member's applicable limit shall be applied taking into consideration automatic cost-of-living increases under this chapter, if any, as required by Internal Revenue Code Section 415(b) and applicable Treasury Regulations;

(4) on and after January 1, 1995, in no event shall a member's annual benefit payable under the system in any limitation year be greater than the limit applicable at the annuity starting date, as increased in subsequent years pursuant to Internal Revenue Code Section 415(d) and the regulations thereunder. If the form of benefit without regard to the automatic benefit increase feature is not a straight life or a qualified joint and survivor annuity, then the preceding sentence is applied by adjusting the form of benefit to an actuarially equivalent straight life annuity benefit that is determined using the following assumptions and that takes into account the death benefits under the form of benefit:

(a) for a benefit paid in a form to which Internal Revenue Code Section 417(e)(3) does not apply, the actuarially equivalent straight life annuity benefit which is the greater of (or the reduced Internal Revenue Code Section 415(b) limit applicable at the annuity starting date which is the lesser of when adjusted in accordance with the following assumptions):

(i) the annual amount of the straight life annuity if any payable to the member under the plan commencing at the same annuity starting date as the form of benefit payable to the member; or

(ii) the annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the form of benefit payable to the member, computed using (aa) a five percent interest assumption or the applicable statutory interest assumption and (bb) the applicable mortality table described in Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62; or

(b) for a benefit paid in a form to which Internal Revenue Code Section 417(e)(3) applies, the actuarially equivalent straight life annuity benefit which is the greatest of (or the reduced Internal Revenue Code Section 415(b) limit applicable at the annuity starting date which is the least of when adjusted in accordance with the following assumptions):

(i) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using the interest rate and mortality table, or tabular factor, specified in the plan for actuarial experience;

(ii) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using (aa) a five and one-half percent interest assumption or the applicable statutory interest assumption and (bb) the applicable mortality table for the distribution under Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62; or

(iii) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using (aa) the applicable interest rate for the distribution under Treasury Regulation Section 1.417(e)-1(d)(3) which, prior to July 1, 2007, is the thirty-year treasury rate in effect for the month prior to retirement, and, on and after July 1, 2007, is the thirty-year treasury rate in effect for the first day of the plan year with a one-year stabilization period and (bb) the applicable mortality table for the distribution under Treasury Regulation Section 1.417(e)-1(d)(2), which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62, divided by 1.05; and

(5) the member's annual benefit will be adjusted as provided by Internal Revenue Code Section 415(b)(2)(B) and related treasury regulations by taking into consideration after-tax contributions and rollover and transfer contributions made by the member.

(D) Notwithstanding any other provision of law to the contrary, the system may modify a request by a member to make a contribution to the system if the amount of the contribution would exceed the limits provided in Internal Revenue Code Section 415 by using the following methods:

(1) if the law requires a lump sum payment for the purchase of service credit, the board may establish a periodic payment plan for the member to avoid a contribution in excess of the limits under Internal Revenue Code Section 415(c) or 415(n);

(2) if payment pursuant to subitem (1) will not avoid a contribution in excess of the limits imposed by Internal Revenue Code Section 415(c), the system may either reduce the member's contribution to an amount within the limits of that section or refuse the member's contribution;

(3) effective for permissive service credit contributions made in years beginning after December 31, 1997, if a member makes one or more contributions to purchase permissive service credit under the system, then the requirements of this section will be treated as met only if:

(a) the requirements of Internal Revenue Code Section 415(b) are met, determined by treating the accrued benefit derived from all such contributions as an annual benefit for purposes of Internal Revenue Code Section 415(b); or

(b) the requirements of Internal Revenue Code Section 415(c) are met, determined by treating all such contributions as annual additions for purposes of Internal Revenue Code Section 415(c).

For purposes of applying subitem (a) the system shall not fail to meet the reduced limit under Internal Revenue Code Section 415(b)(2)(C) solely by reason of this subsection (D), and for purposes of applying subitem (b) the system shall not fail to meet the percentage limitation under Internal Revenue Code Section 415(c)(1)(B) solely by reason of this subsection (D);

(4) for purposes of subsection (D) the term "permissive service credit" means service credit:

(a) recognized by the system for purposes of calculating a member's benefit under the system;

(b) which such member has not received under the system; and

(c) which such member may receive only by making a voluntary additional contribution, in an amount determined under the system, which does not exceed the amount necessary to fund the benefit attributable to such service credit.

Effective for permissive service credit contributions made in years beginning after December 31, 1997, such term may include service credit for periods for which there is no performance of service, and, notwithstanding subitem (b), may include service credited in order to provide an increased benefit for service credit which a member is receiving under the system;

(5) the system shall fail to meet the requirements of this subsection (D) if:

(a) more than five years of nonqualified service credit are taken into account for purposes of this subsection (D); or

(b) any nonqualified service credit is taken into account under this subsection (D) before the member has at least five years of participation under the system;

(6) for purposes of item (5), effective for permissive service credit contributions made in years beginning after December 31, 1997, the term "nonqualified service credit" means permissive service credit other than that allowed with respect to:

(a) service, including parental, medical, sabbatical, and similar leave, as an employee of the government of the United States, any state or political subdivision thereof, or any agency or instrumentality of any of the foregoing other than military service or service for credit which was obtained as a result of a repayment described in Internal Revenue Code Section 415(k)(3);

(b) service, including parental, medical, sabbatical, and similar leave, as an employee other than as an employee described in subitem (a) of an education organization described in Internal Revenue Code Section 170(b)(1)(A)(ii) which is a public, private, or sectarian school which provides elementary or secondary education through grade twelve, or a comparable level of education, as determined under the applicable law of the jurisdiction in which the service was performed; provided, however, that in the case of a private or sectarian school, only teaching service will not be treated as nonqualified service;

(c) service as an employee of an association of employees who are described in subitem (a); or

(d) military service, other than qualified military service under Internal Revenue Code Section 414(u), recognized by such governmental plan.

In the case of service described in subitem (a), (b), or (c), such service is nonqualified service if recognition of such service would cause a member to receive a retirement benefit for the same service under more than one plan;

(7) in the case of a trustee-to-trustee transfer after December 31, 2001, to which Internal Revenue Code Section 403(b)(13)(A) or 457(e)(17)(A) applies, without regard to whether the transfer is made between plans maintained by the same employer:

(a) the limitations of item (5) will not apply in determining whether the transfer is for the purchase of permissive service credit; and

(b) the distribution rules applicable under federal law to the system will apply to such amounts and any benefits attributable to such amounts;

(8) for an eligible member, the limitation of Internal Revenue Code Section 415(c)(1) shall not be applied to reduce the amount of permissive service credit which may be purchased to an amount less than the amount which was allowed to be purchased under the terms of the Retirement System for Members of the General Assembly as in effect on August 5, 1997. For purposes of this item (8), an eligible member is an individual who first became a member in the system before July 1, 1998.

HISTORY: 2008 Act No. 311, Section 50, eff June 4, 2008.






CHAPTER 10 - NATIONAL GUARD RETIREMENT SYSTEM

SECTION 9-10-10. Definitions.

As used in this chapter, unless a different meaning is plainly required by the context:

(1) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority, acting pursuant to the provisions of this chapter through its Division of Retirement Systems.

(2) "Director" means the Director of the National Guard Retirement System.

(3) "System" or "system" means the National Guard Retirement System established pursuant to this chapter.

HISTORY: 2005 Act No. 155, Section 1, eff January 1, 2006; 2012 Act No. 278, Pt IV, Subpt 2, Section 51, eff July 1, 2012.



SECTION 9-10-20. Retirement system established; administration; Director; actuarial investigations; public records.

(A) A retirement system is established to provide pension benefits for members of the National Guard of South Carolina who became members of the National Guard of South Carolina before July 1, 1993. This retirement system has the powers and privileges of a corporation and must be known as the National Guard Retirement System. By this name all of its business must be transacted, all of its funds invested, and all of its cash, securities, and other property held.

(B) The general administration and responsibility for the proper operation of the system and for making effective the provisions of this chapter are vested in the board.

(C) There is created an office of Director of the National Guard Retirement System. The Director of the South Carolina Retirement System shall serve as director.

(D) The board shall engage the actuarial and other services as required to transact the business of the system.

(E) The board shall designate an actuary to be the technical advisor of the board on matters regarding the operation of the system and who shall perform other duties as are required in connection with the system.

(F) At least once in each five year period following July 1, 2006, the actuary shall make an actuarial investigation into the mortality, service, and compensation experience of the participants of the system and make a valuation of the contingent assets and liabilities of the system. The board, after taking into account the results of these investigations and valuations, shall adopt for the system the mortality, service, and other tables as are necessary.

(G) On the basis of regular interest and tables last adopted by the board, the actuary shall make a valuation of the contingent assets and liabilities of the system at least every other year.

(H) The board shall keep in convenient form the data as necessary for the actuarial valuation of the contingent assets and liabilities of the system and for checking the experience of the system.

(I) Subject to the limitations of this chapter, the board shall establish regulations for the administration of the system and for the transaction of business.

(J) The board shall keep a record of all its proceedings under this chapter, which must be open to public inspection. Notwithstanding any other provisions of law governing the system, all persons employed by the board and the expenses of the board to carry out the provisions of this chapter must be paid from the interest earnings of the system.

HISTORY: 2005 Act No. 155, Section 1, eff January 1, 2006.



SECTION 9-10-30. Eligibility.

Every member of the National Guard of South Carolina who became a member of the National Guard of South Carolina before July 1, 1993, and meets the requirements set forth in this section shall receive from the National Guard Retirement System, commencing at age sixty, a pension of fifty dollars a month for twenty years creditable military service with an additional five dollars per month for each additional year of creditable military service. However, the total pension may not exceed one hundred dollars a month. The requirements for the pension are that each member shall have:

(1) served and qualified for at least twenty years creditable military service, including National Guard, reserve, and active duty, under the same requirement specified for entitlement to retired pay for nonregular service under Chapter 67, Title 10, United States Code;

(2) at least fifteen years of the service described in item (1) of this subsection as a member of the National Guard of South Carolina with the final or last ten years of service immediately before retirement in the National Guard of South Carolina;

(3) received an honorable discharge from the National Guard of South Carolina.

HISTORY: 2005 Act No. 155, Section 1, eff January 1, 2006.



SECTION 9-10-35. Eligibility for pension.

A person who becomes a member of the National Guard after June 30, 1993, if otherwise eligible, may receive a National Guard pension authorized by this chapter. The provisions of this section apply to National Guard pension benefits payable on or after January 1, 2007.

HISTORY: 2008 Act No. 343, Section 1, eff June 25, 2008.



SECTION 9-10-40. Restrictions; payments to beneficiaries; members of regular armed forces.

(A) Payment to a retired member of the system pursuant to this chapter is for the life of the retired member and no payment may be made to beneficiaries or to the decedent's estate, except that the retirement allowance for the month the retired member died, if not previously paid to the member, must be paid to the member's estate.

(B) No individual receiving retired pay as a result of length of service, age, or physical disability retirement from any of the regular components of the Armed Forces of the United States are eligible for benefits under this chapter.

HISTORY: 2005 Act No. 155, Section 1, eff January 1, 2006.



SECTION 9-10-50. Entitlement to other retirement; income tax exemption.

(A) Nothing contained in this chapter precludes or in any way affects the benefits that an individual may be entitled to from state, federal, or private retirement systems.

(B) Benefits paid pursuant to this chapter are exempt from the South Carolina income tax.

HISTORY: 2005 Act No. 155, Section 1, eff January 1, 2006.



SECTION 9-10-60. Eligibility; appropriation and use of funds.

(A) Notwithstanding any other provision of this chapter, a person who becomes a member of the National Guard of South Carolina after June 30, 1993, is ineligible to receive the pension authorized by this chapter.

(B) Persons with a break in service remain eligible for pension benefits under this chapter if the person was a member of the National Guard of South Carolina before July 1, 1993.

(C) RESERVED

(D) The General Assembly annually shall appropriate sums sufficient to establish and maintain the National Guard Retirement System on a sound actuarial basis as determined by the board.

(E) Assets and funds of the National Guard Retirement System must be used to pay obligations to persons entitled to receive benefits under this chapter and may not be diverted or used for any other purpose.

HISTORY: 2005 Act No. 155, Section 1, eff January 1, 2006; 2006 Act No. 264, Section 4, eff May 2, 2006; 2012 Act No. 278, Pt IV, Subpt 2, Section 52, eff July 1, 2012.



SECTION 9-10-70. Exemption of fund property from taxes.

All property owned or acquired by the system for the purposes of this chapter is exempt from all taxes imposed by the State or any political subdivision of the State.

HISTORY: 2005 Act No. 155, Section 1, eff January 1, 2006.



SECTION 9-10-80. State Treasurer as custodian of funds; payments; available cash.

(A) The State Treasurer is the custodian of the funds of the National Guard Retirement System. All payments from the funds must be made by him only upon vouchers signed by two persons designated by the board. No voucher may be drawn unless it has previously been authorized by resolution of the board.

(B) For the purpose of meeting disbursements for retirement allowances and other payments, there may be kept available cash, not exceeding ten percent of the total funds of the National Guard Retirement System, on deposit with the State Treasurer.

HISTORY: 2005 Act No. 155, Section 1, eff January 1, 2006.






CHAPTER 11 - POLICE OFFICERS RETIREMENT SYSTEM

SECTION 9-11-10. Definitions.

As used in this chapter, unless a different meaning is plainly required by the context:

(1) "Accumulated additional contributions" means a member's aggregate additional contributions, together with regular interest on the contributions.

(2) "Accumulated contributions" means the sum of all the amounts deducted from the compensation of a member and credited to the member' s individual account in the employee annuity savings fund, together with regular interest on the account, as provided in this chapter.

(3) "Active member" means a member who is compensated by an employer participating in the system and who is making regular retirement contributions to the system.

(4) "Actuarial equivalent" means a benefit of equal value when computed on the basis of the tables and regular interest rate last adopted by the board, as provided in Section 9-11-30.

(5) "Aggregate additional contributions" means the sum of all the contributions made by a member pursuant to Section 9-11-210 in effect before July 1, 1974, and any amounts transferred from another fund which are treated as additional contributions pursuant to Section 9-11-210 in effect before July 1, 1974, or Section 9-11-210(6) as amended as of that date.

(6) "Aggregate contributions" means the sum of all the amounts deducted from the compensation of a member and credited to the member's individual account in the system, including any amounts transferred from another fund to the system as provided in Section 9-11-210(6).

(7)(a) "Average final compensation" after July 1, 1986, for Class One and Class Two members means the average annual compensation of a member during the twelve consecutive quarters of the member's creditable service on which regular contributions as a member were made to the system producing the highest average; a quarter means a period January through March, April through June, July through September, or October through December. An amount up to and including forty-five days' termination pay for unused annual leave at retirement may be added to the average final compensation. Average final compensation for an elected official may be calculated as the average annual earnable compensation for the thirty-six consecutive months before the expiration of his term of office.

(b) "Average final compensation" for Class Three members means the average annual earnable compensation of a member during the twenty consecutive quarters of the member's creditable service on which regular contributions as a member were made to the system producing the highest such average; a quarter means a period January through March, April through June, July through September, or October through December. Termination pay for unused annual leave at retirement may not be added to the average final compensation.

(8) "Beneficiary" means a person in receipt of a retirement allowance or other benefit provided by the system.

(9) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority acting through its Division of Retirement Systems.

(10) "Class one service" means credited service which is not class two service.

(11) "Class two service" means credited service after June 30, 1974, as a class two member, as defined in subsection (7) of Section 9-11-40, and credited service before July 1, 1974, or date of membership, if later, with respect to which contributions have been made by a member, or on the member's behalf, under the supplemental allowance program or pursuant to subsection (2), (3), or (10) of Section 9-11-210.

(11A) "Class Three member" means an employee member of the system with an effective date of membership after June 30, 2012.

(12) "Compensation" means the total remuneration paid to a police officer for service rendered to an employer for his full normal working time; when compensation includes maintenance, fees and other things of value, the board shall fix the value of that part of the compensation not paid in money directly by the employer.

(13) "Credited service" means a member's earned service and purchased service.

(14) "Date of establishment" means July 1, 1962.

(15) "Earned service" means:

(a) the paid employment of a member of the system with an employer participating in the system where the member makes regular retirement contributions to the system;

(b) service rendered while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education that has been purchased pursuant to Section 9-11-50(F); or

(c) service with a participating employer in the system, the South Carolina Retirement System, the Retirement System for Members of the General Assembly, or the Retirement System for Judges and Solicitors that is transferred to or purchased in the system.

(16) "Educational service" means paid service as a classroom teacher in a public, private, or sectarian school providing elementary or secondary education, kindergarten through grade twelve.

(17) "Employer" means:

(a) the State;

(b) a political subdivision, agency, or department of the State which employs police officers and which has been admitted to the system as provided in Section 9-11-40; and

(c) a service organization, the membership of which is composed solely of persons eligible to be members as defined by this section, if the compensation received by the employees of the service organization is provided from monies paid by the members as dues, or otherwise, or from funds derived from public sources and if the contributions prescribed by this chapter are to be paid from the funds of the service organization.

(18) "Medical board" means the board provided for in Section 9-11-30(2).

(19) "Member" means a person included in the membership of the system, as provided in this chapter.

(20) "Military service" means:

(a) service in the United States Army, United States Navy, United States Marine Corps, United States Air Force, or United States Coast Guard;

(b) service in the select reserve of the Army Reserve, Naval Reserve, Marine Corps Reserve, Air Force Reserve, or the Coast Guard Reserve; and

(c) service as a member of the Army National Guard or Air National Guard of this or any other state.

(21) "Nonqualified service" means purchased service other than public service, educational service, military service, leave of absence, and reestablishment of withdrawals.

(22) "Other fund" means:

(a) the South Carolina Retirement System; or

(b) the Police Insurance and Annuity Fund of the State of South Carolina.

(23) "Police officer" means a person who receives his salary from an employer and who is:

(a) required by the terms of his employment, either by election or appointment, to give his time to the preservation of public order, the protection of life and property, and the detection of crimes in this State; or

(b) an employee after January 1, 2000, of the South Carolina Department of Corrections, the South Carolina Department of Juvenile Justice, or the South Carolina Department of Mental Health who, by the terms of his employment, is a peace officer as defined by Section 24-1-280.

Notwithstanding prior duties performed by a person who is a police officer as defined in this item, the provisions of Section 9-11-40(9) apply to a person who is or who becomes a member of the Police Officers Retirement System.

(24) "Public service" means service as an employee of the government of the United States, any state or political subdivision of the United States, or any agency or instrumentality of any of these. The term "public service" does not include "educational service" or "military service" as defined in this section. "Public service" does include paid service rendered as an employee of a postsecondary public technical college or public junior college, or a public four-year or postgraduate institution of higher education, while the member was a student at that institution.

(25) "Purchased service" means service credit purchased by an active member while an employee of an employer participating in the system.

(26) "Regular interest" means interest compounded annually at the rate or rates determined for a particular purpose by the board in accordance with Section 9-11-30.

(27) "Retirement allowance" means monthly payments for life under the system payable as provided in Section 9-11-160.

(28) "State" means the State of South Carolina.

(29) "Supplemental allowance program" means the supplemental allowance program established under the system as of July 1, 1966, and as in effect on June 30, 1974.

(30) "System" means the South Carolina Police Officers Retirement System.

HISTORY: 1962 Code Section 61-331; 1962 (52) 1933; 1974 (58) 2032; 1977 Act No. 42 Section 1; 1978 Act No. 408 Section 2; 1978 Act No. 430 Section 2; 1980 Act No. 448, Section 1, 2; 1984 Act No. 512, Part II, Section 27B; 1986 Act No. 540, Part II, Section 25B, effective June 18, 1986; 1999 Act No. 72, Section 3, eff June 11, 1999; 2000 Act No. 387, Part II, Section 67G, eff January 1, 2001; 2003 Act No. 12, Section 2, eff July 1, 2003; 2003 Act No. 77, Section 3, eff June 27, 2003; 2005 Act No. 14, Section 2, eff July 1, 2004; 2005 Act No. 153, Pt III, Section 3, eff July 1, 2005; 2012 Act No. 278, Pt III, Section 20, Pt IV, Subpt 2, Section 53, eff July 1, 2012; 2013 Act No. 69, Section 2.A, eff June 13, 2013.



SECTION 9-11-15. Payments to beneficiaries may include payments to persons, trustees, and estates.

Payments made to beneficiaries pursuant to the provisions of this chapter may include payments to a person or persons, trustees, and estates.

HISTORY: 1990 Act No. 412, Section 6, eff January 1, 1991.



SECTION 9-11-20. System created; corporate powers; name; Director.

(1) A retirement system is hereby created and placed under the administration of the Board to provide retirement allowances and other benefits for police officers. The System shall begin operation as of July 1, 1962. It shall have the power and privileges of a corporation and shall be known as the South Carolina Police Officers Retirement System, and by such name all of its business shall be transacted, all of its funds invested, and all of its cash, securities and other property held.

(2) There is hereby created an office to be known as Director of the South Carolina Police Officers Retirement System. The Director of the South Carolina Retirement System shall serve as Director of this System.

HISTORY: 1962 Code Section 61-332; 1962 (52) 1933; 1974 (58) 2032.



SECTION 9-11-25. Retirement of probate judges.

Probate judges may elect to participate in the South Carolina Police Officers Retirement System or they may elect to remain under regular state retirement.

HISTORY: 1988 Act No. 678, Part IV, Section 5, eff January 1, 1989; 1992 Act No. 336, Section 4, eff May 4, 1992.



SECTION 9-11-27. Magistrates' participation in the South Carolina Police Officers Retirement System.

(A) On and after January 1, 2001, any person who is a magistrate appointed pursuant to Section 22-1-10 shall participate in the South Carolina Police Officers Retirement System for his service as a magistrate.

(B) From July 1, 2000, to January 1, 2001, a magistrate who elects to transfer credited service received under the South Carolina Retirement System to the South Carolina Police Officers Retirement System may do so upon payment of the accumulated employer and employee contributions and interest in the South Carolina Retirement System plus five percent of his annual salary in effect as of June 30, 2000, for each year of service prorated for periods of less than a year. After January 1, 2001, a magistrate may elect to transfer credited service received under the South Carolina Retirement System to the South Carolina Police Officers Retirement System as provided in Section 9-11-40(9).

HISTORY: 2000 Act No. 226, Section 3, eff July 1, 2000.



SECTION 9-11-30. State Budget and Control Board shall administer System; powers and duties.

(1) The general administration and responsibility for the proper operation of the system and for making effective the provisions hereof are hereby vested in the board.

(2) The board shall designate a medical board composed of three physicians who are not members of the system. If required, other physicians who are not members of the system may be employed to report on special cases. The medical board shall arrange for and pass upon all medical examinations required under the system, shall investigate all essential statements and certificates by or on behalf of a member in connection with an application for disability retirement, and shall report in writing to the board its conclusions and recommendations upon all matters referred to it.

(3) The Board shall engage such actuarial and other services as shall be required to transact the business of the System.

(4) The Board shall designate an actuary who shall be the technical adviser of the Board on matters regarding the operation of the System and shall perform such other duties as are required in connection therewith and shall be a member of the American Academy of Actuaries.

(5) At least once in each five-year period following the date of establishment, the actuary shall make an actuarial investigation into the mortality, service and compensation experience of the members and beneficiaries of the System and shall make a valuation of the contingent assets and liabilities of the System and the Board, after taking into account the results of such investigations and valuations, shall adopt for the System such mortality, service and other tables as shall be deemed necessary.

(6) On the basis of regular interest and tables last adopted by the Board the actuary shall make an annual valuation of the contingent assets and liabilities of the System.

(7) The Board shall keep in convenient form such data as shall be necessary for the actuarial valuation of the contingent assets and liabilities of the System and for checking the experience of the System.

(8) The Board shall determine from time to time the rate or rates of regular interest for use in all calculations.

(9) Subject to the limitations hereof, the Board shall, from time to time, establish rules and regulations for the administration of the System and for the transaction of business.

(10) The Board shall keep a record of all its proceedings under this article which shall be open to public inspection. It shall publish an annual report showing the fiscal transactions of the System for the preceding year, the amount of the accumulated cash and securities of the System and the last balance sheet showing the financial condition of the System by means of an actuarial valuation of the contingent assets and liabilities of the System. Notwithstanding any other provisions of law governing the System, all persons employed by the Board and the expenses of the Board to carry out the provisions of this chapter shall be paid from the interest earnings of the System.

HISTORY: 1962 Code Section 61-333; 1962 (52) 1933; 1974 (58) 2032; 1981 Act No. 178 Part II Section 17; 2005 Act No. 153, Pt III, Section 4, eff July 1, 2005; 2012 Act No. 278, Pt IV, Subpt 2, Section 54, eff July 1, 2012; 2013 Act No. 69, Section 2.B, eff June 13, 2013.



SECTION 9-11-35. Confidentiality of member records.

All records of all active, retired, and inactive members maintained by the South Carolina Police Officers Retirement System are classified as confidential records. These records are exempt from the disclosure requirements of Chapter 4 of Title 30, and shall not be disclosed to third parties, except where authorized by the member or where requested by state and federal authorities, and then only at the sole discretion of the director of the South Carolina Retirement Systems.

HISTORY: 2008 Act No. 311, Section 38, eff June 4, 2008.



SECTION 9-11-40. Application to become an employer under System; membership in System; classification of members; transfer of contributions and credited service to South Carolina Retirement System; continuation of membership in correlated systems.

(1)(a) A county, municipality, or other political subdivision of the State, and an agency or department of a political subdivision or service organization referred to in Section 9-11-10(17)(c) in its discretion, may become an employer by applying to the board for admission to the system and by complying with the requirements of this section and the rules and regulations of the board. The application must set forth the requested date of admission, which must be the January first, or the April first, or the July first, or the October first next following receipt by the board of the application, except that in the case of any applications received before January 1, 1963, the requested date of admission may be July 1, 1962.

(b) Notwithstanding the foregoing, if such application is received prior to July 1, 1966, the requested date of the admission shall be July 1, 1962; provided that contributions are made to the System within the calendar year 1966, in such manner as the Board deems reasonable, by the political subdivision seeking such admission and each and every police officer in its employ who will become a member following such admission, in amounts respectively equal to the total contributions which they would have made had such political subdivision become an employer as of July 1, 1962.

(c) When such application is received after June 30, 1966 and prior to April 1, 1974, the requested date of such admission may be July 1, 1962, without loss or prejudice to their affected employees' claims to prior service credits but such electing employers and their employees shall be subject to the payment of such contributions, if any, as the Board may determine to be necessary to avoid any possible discrimination as against employers and employees coming under the terms hereof at an earlier date.

(d) An employer whose requested date of admission is on or after July 1, 1974, shall agree to make contributions on account of all service before the date of admission rendered by members in its employ who make contributions with respect to such service.

(2) In no event will admission as an employer be allowed unless a majority of all persons then employed as police officers by the prospective employer elect irrevocably to become members of the System as of the requested date of admission.

(3) Any employer participating in the System as of June 30, 1974 which is not participating in the Supplemental Allowance Program may elect as of July 1, 1974 or as of July 1 of any year thereafter to provide Class Two membership for police officers in its employ and thereby enable them to qualify for benefits based on Class Two service. Any such employer who so elects shall agree to pay the increased rate of employer contributions applicable to Class Two members with respect to police officers in its employ who become Class Two members. The police officers in the employ of any such employer which does not make such election shall be entitled only to the benefits herein provided with respect to Class One service.

(4) All persons who become employed as police officers by the State or other employer after the employer's date of admission to the system under the provisions of this section must become members, as a condition of their employment.

Notwithstanding the provisions of this subsection, no person shall become a member on or after July 1, 1963 unless his employer certifies to the system that his service as a police officer requires at least one thousand six hundred hours a year of active duty and that the person's salary for the service is at least two thousand dollars a year. If in any year after this certification the member does not render at least one thousand six hundred hours of active duty as a police officer, or if the member does not receive at least two thousand dollars in salary, his membership ceases and the provisions of Section 9-11-100 apply.

(5) Notwithstanding any other provision of law, no person shall be eligible to participate in the System as a member and in another fund with respect to the same position nor shall any person be entitled to receive duplicate benefits for the same period of service in the same position.

(6) All persons who are employed as police officers by an employer at the date of the employer's admission to the System shall become members as of such date unless, within a period of one month following such date, they shall have filed with the Board on a form prescribed by the Board a notice of their election not to be covered in the membership and duly executed waiver of all present and prospective benefits which would otherwise inure to them on account of their participation in the System.

(7) Each member shall be classified as either a Class One member or a Class Two member, as hereinafter provided, and shall make the contributions and be eligible for the benefits provided for his class. Each member who is a participant in the Supplemental Allowance Program as of June 30, 1974 shall be a Class Two member. Any other police officer who became a member prior to July 1, 1974 and who is employed by the State or by an employer which is participating in the Supplemental Allowance Program as of June 30, 1974 or which elects to provide Class Two membership for police officers in its employ may elect by written notice filed with the Board within 60 days after July 1, 1974 to become a Class Two member as of said date, provided that any such member who is not in service as of July 1, 1974 may make such election within 60 days after his return to service. Any police officer becoming a member on or after July 1, 1974 who is employed by the State or by an employer which has elected to provide Class Two membership for police officers in its employ shall become a Class Two member. Any member employed by an employer whose date of admission is on or after July 1, 1974 shall be a Class Two member. Any member who is not a Class Two member shall be a Class One member.

(8) Should any member of the System withdraw his accumulated contributions or die or retire under the provisions hereof, he shall thereupon cease to be a member. The membership of any police officer entering the Armed Service of the United States shall be continued during such period in the Armed Service if he does not withdraw his contributions, and such member shall be considered to have accrued service credit during such period in the Armed Service if he returns to service as a police officer for an employer within ninety days after first becoming eligible for a discharge from such Armed Service and if, within one year following such return, he makes the contributions which he would have made had he continued in service as a police officer during such period.

(9) As used in this item, "correlated system" shall mean one or more of the following:

(a) South Carolina Retirement System;

(b) South Carolina Police Officers Retirement System;

(c) Retirement System for Members of the General Assembly of the State of South Carolina.

If a member of any correlated system ceases to occupy a position covered under the System and if, within the protective period and under such conditions as are set forth in the correlated system for continuation of membership therein, he accepts a position covered by another correlated system, he shall notify the Director of each System of such employment, and his membership in the first System must be continued so long as his membership in the other System continues. Service credited to the member under the provisions of the first System must be considered service credits for the purpose of determining eligibility for benefits, but not the amount thereof, under the other System. Any benefit under any one of the correlated systems must be computed solely on the basis of service and contributions credited under that System, and must be payable at such times and subject to such age and service conditions as are set forth therein, except the average final salary under either the South Carolina Retirement System or the Police Officers Retirement System may be used for the benefit calculation under both systems for consecutive earned service credit. A member is not eligible to receive retirement payments so long as he is employed in a position covered by the South Carolina Retirement System or the South Carolina Police Officers Retirement System.

A member of the South Carolina Police Officers Retirement System may transfer credited service he received under the South Carolina Retirement System to the South Carolina Police Officers Retirement System on payment of accumulated employer and employee contributions and interest in the South Carolina Retirement System plus five percent of current compensation for each year of service prorated for periods of less than a year.

Service transferred under this subsection that was earned in the South Carolina Retirement System is "earned service" and counts toward the required five or more years of earned service necessary for benefit eligibility. With respect to service transferred to the system under this subsection, compensation earned while participating in the South Carolina Retirement System is not earnable compensation under the system and shall not be used in calculating a member's average final compensation.

(10) Notwithstanding any other provision of law, any county, municipality or other political subdivision of the State, and any agency or department thereof which is participating in the South Carolina Retirement System with respect to firemen in its employ, may become an employer under the South Carolina Police Officers Retirement System with respect to such firemen by applying to the Board for admission to the System and complying with the rules and regulations of the Board. Such application shall set forth the requested date of admission which shall be July 1, 1976, or any subsequent July first, next following receipt by the Board of such application.

In no event will admission as an employer under this subsection be allowed unless a majority of all persons then employed as firemen by the prospective employer elect irrevocably to become members of the System as of the requested date of admission.

All persons who are employed as firemen by such employer at the date of the employer's admission to the System shall become members as of such date unless, within a period of one month following such date, they shall have filed with the Board on a form prescribed by the Board a notice of their election not to be covered in the membership and a duly executed waiver of all present and prospective benefits which would otherwise inure to them on account of their participation in the System.

All persons who become employed as firemen by the State or other employer after the employer's date of admission to the System under the provisions of this subsection shall become members, as a condition of their employment.

Notwithstanding the provisions of this subsection, no fireman shall become a member on or after July 1, 1976, unless the member's employer certifies to the system that his service as a fireman requires at least one thousand, six hundred hours a year of active duty and that the member's salary for the service is at least two thousand dollars a year. If in any year after this certification the member does not render at least one thousand, six hundred hours of active duty as a fireman, or if the member does not receive at least two thousand dollars in salary, his membership ceases and the provisions of Section 9-11-100 apply.

Each fireman who becomes a member of the System as provided in this subsection shall be classified as a Class Two member and shall make the contributions and be eligible for the benefits provided for Class Two members. With respect to his service while a member of the System, any fireman who becomes a member of the System pursuant to this subsection shall be subject to all of the provisions of this article which would be applicable if he were a police officer.

If a fireman is a member of the South Carolina Retirement System at the time he becomes a member of the South Carolina Police Officers Retirement System his membership in the South Carolina Retirement System shall be continued so long as his membership in the South Carolina Police Officers System continues. Service credited to the member under the provisions of the South Carolina Retirement System shall be considered credited service for the purpose of determining eligibility for benefits, but not the amount thereof, under the South Carolina Police Officers Retirement System. Any benefit under either one of these two correlated systems shall be computed solely on the basis of service and contributions credited under that System, but in determining the member's average final compensation, his compensation received during credited service under both Systems shall be taken into account. Such benefits shall be payable at such times and subject to such age and service conditions as provided under the respective Systems; provided, however, a member shall not be eligible to receive retirement payments so long as he is employed in a position covered by the South Carolina Retirement System or the South Carolina Police Officers Retirement System. Notwithstanding the above, the disability retirement benefit shall only be paid from and based on the benefit provisions of the System to which the member is contributing at the time of disability and shall be based on the total of his credited service under both Systems. The amount of accumulated contributions of such disabled member which is credited to his account under the System to which he is not contributing at the time of disability, shall be transferred to the System from which his disability retirement benefit shall be paid.

HISTORY: 1962 Code Section 61-334; 1962 (52) 1933; 1963 (53) 70; 1966 (54) 2424; 1967 (55) 252; 1970 (56) 1947; 1974 (58) 2032; 1976 Act No. 586 Section 2; 1980 Act No. 448, Section 3; 1986 Act No. 529, Section 5, eff June 18, 1986; 1988 Act No. 658, Part II, Section 47, eff June 8, 1988; 1989 Act No. 123, Section 1, eff May 30, 1989; 2000 Act No. 387, Part II, Sections 67H, 67I, 67J, eff January 1, 2001; 2003 Act No. 77, Section 4, eff June 27, 2003.



SECTION 9-11-45. Employer may require members of local retirement system to become members of South Carolina Police Officers' Retirement System; maintenance of local system.

Notwithstanding the provisions of Section 9-11-40, an employer who maintains a local retirement system for police officers prior to the date of admission may require all active members of that system to become members of this System on the date of admission. If this option is exercised, all assets of the local retirement system including accumulated member contributions, if any, not needed to meet the local retirement system's retiree liability, if any, must be transferred to this System as of the date of admission. Any actuarial accrued liabilities realized by the System on account of the transfer, as determined by the Board's actuary and not met by transferred assets, must be paid by the employer in a lump sum or in installments over a period not to exceed ten years, as the Board under uniform rules may determine. The asset transfer and employer payment, if required by this subsection, is in lieu of any other payments that would otherwise be required by this section.

The Board's actuary shall determine, for the protection of the current retirees of the local system, the amount of retainage necessary by the employer to meet this retiree liability and to have adequate revenue therefor; and the same must be retained and escrowed by the employer which will have the continuing responsibility to see that all retirement payments continue at present levels for current retirees until the death of the last survivor, including any costs of living increases in future years provided for in the local system plan.

HISTORY: 1985 Act No. 175, Section 1.



SECTION 9-11-48. Transfer of local retirement system for firefighters to state system.

Notwithstanding the provisions of Section 9-11-40, an employer who maintains a local retirement system for firefighters before the date of admission to the Police Officers' Retirement System may transfer the local system to the Police Officers' Retirement System by meeting the requirements of one of the following items:

(1)(a) The employer may require all active members and retirees or their beneficiaries of that local system to become members or beneficiaries of the South Carolina Police Officers' Retirement System on the date of admission. The date of admission is April 1, 1989, or at the beginning of any quarter thereafter. If this option is exercised, all assets of the local retirement system must be transferred to this system as of the date of admission. Any actuarial accrued liabilities realized by the system on account of the transfer, including retiree liability, as determined by the board's actuary and not met by transferred assets, must be paid by the employer in a lump sum or in installments over a period not to exceed ten years, as the board under uniform regulations may determine. The asset transfer and employer payment, if required by this subitem, is in lieu of any other payments that would otherwise be required by this subitem.

(b) Retirees or their beneficiaries transferred to this system shall receive benefits equal to those they received under the former local retirement system plus increases provided by law for beneficiaries of this system on or after the date of admission.

(c) If a retiree on the date of transfer is employed in employment covered by the system, the earnings limitation of Section 9-11-150(4) does not apply while the retiree remains in the same covered employment.

(2)(a) The employer may require all active members of the local retirement system for firefighters to become members of the South Carolina Police Officers' Retirement System on the date of admission. The date of admission is April 1, 1990, or at the beginning of any quarter thereafter. If this option is exercised, all assets of the local retirement system including accumulated member contributions, if any, not needed to meet the local retirement system's retiree liability, if any, must be transferred to this system as of the date of admission. Any actuarial accrued liabilities realized by the system on account of the transfer, as determined by the board's actuary and not met by transferred assets, must be paid by the employer in a lump sum or in installments over a period not to exceed ten years, as the board under uniform rules may determine. The asset transfer and employer payment, if required by this subitem, is in lieu of any other payments that would otherwise be required by this subitem.

(b) The board's actuary shall determine the amount of assets necessary to be retained to provide the funds to meet retiree liability. The amount determined must be retained and escrowed by the employer. The employer has the continuing responsibility to insure that retirement benefits of current retirees continue at current levels, including cost-of-living increases in future years as provided in the local retirement system, until the death of the last survivor.

HISTORY: 1989 Act No. 84, Section 1, eff May 17, 1989; 1990 Act No. 506, Section 1, eff May 29, 1990.



SECTION 9-11-50. Establishing service credit by making payments into the system; reestablishment of service credits; employer payments; credit for unused sick leave; rules and regulations.

(A) An active member may establish service credit for any period of paid public service by making an actuarially neutral payment to the system to be determined by the actuary for the board, based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. Periods of less than a year must be prorated. A member may not establish credit for a period of public service for which the member also may receive a retirement benefit from another defined benefit retirement plan. A member may not establish service credit for public service to the extent such service purchase would violate Section 415 or any other provision of the Internal Revenue Code.

(B) An active member may establish service credit for any period of paid educational service by making an actuarially neutral payment to the system to be determined by the actuary for the board, based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. Periods of less than a year must be prorated. A member may not establish credit for a period of educational service for which the member also may receive a retirement benefit from another defined benefit retirement plan. A member may not establish service credit for educational service to the extent such service purchase would violate Section 415 or any other provision of the Internal Revenue Code.

(C) An active member may establish up to six years of service credit for any period of military service, if the member was discharged or separated from military service under conditions other than dishonorable, by making an actuarially neutral payment to the system to be determined by the actuary for the board, based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. Periods of less than a year must be prorated.

(D) An active member on an approved leave of absence from an employer that participates in the system who returns to covered employment within four years may purchase service credit for the period of the approved leave, but may not purchase more than two years of service credit for each separate leave period, by making an actuarially neutral payment to the system to be determined by the actuary for the board, based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. Periods of less than a year must be prorated.

(E) An active member who has five or more years of earned service credit may establish up to five years of nonqualified service by making an actuarially neutral payment to the system to be determined by the actuary for the board, based on the member's current age and service credit but not less than thirty-five percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. Periods of less than a year must be prorated.

(F) An active member may establish service credit for any period of service in which the member participated in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education, by making an actuarially neutral payment to the system to be determined by the actuary for the board, based on the member's current age and service credit, but not less than sixteen percent of the member's current salary or career highest fiscal year salary, whichever is greater, for each year of credit purchased. Periods of less than a year must be prorated. A member may not establish credit for a period of service for which the member also may receive a retirement benefit from another defined benefit retirement plan. A member may not establish service credit under this subsection to the extent such service purchase would violate Section 415 or any other provision of the Internal Revenue Code. Service purchased under this subsection is "earned service" and counts toward the required five or more years of earned service necessary for benefit eligibility. Compensation earned while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education is not earnable compensation under the system and shall not be used in calculating a member's average final compensation. A member purchasing service under this subsection who has funds invested in a TIAA Traditional account under a TIAA-CREF Retirement Annuity contract shall be eligible to make a plan to plan transfer in accordance with the terms of that contract.

(G) An active member who previously withdrew contributions from the system may reestablish the service credited to the member at the time of the withdrawal of contributions by repaying the amount of the contributions previously withdrawn, plus regular interest from the date of the withdrawal to the date of repayment to the system.

(H) An active member establishing retirement credit pursuant to this chapter may establish that credit by means of payroll deducted installment payments. Interest must be paid on the unpaid balance of the amount due at the rate of the prime rate plus two percent a year.

(I) An employer, at its discretion, may pay to the system all or a portion of the cost for an employee's purchase of service credit under this chapter. Amounts paid by the employer under this subsection for all purposes must be treated as employer contributions.

(J) Service credit purchased under this section is not "earned service" and does not count toward the required five or more years of earned service necessary for benefit eligibility except:

(1) earned service previously withdrawn and reestablished;

(2) service rendered while participating in the State Optional Retirement Program, the Optional Retirement Program for Teachers and School Administrators, or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education that has been purchased pursuant to subsection (F); or

(3) service earned as a participant in the system, the South Carolina Retirement System, the Retirement System for Members of the General Assembly, or the Retirement System for Judges and Solicitors that is transferred to or purchased in the system.

(K) A member may purchase each type of service under this section once each fiscal year.

(L) At retirement, after March 31, 1991, a Class One or Class Two member shall receive credit for not more than ninety days of his unused sick leave from the member's last employer at no cost to the member. The leave must be credited at a rate where twenty days of unused sick leave equals one month of service. This additional service credit may not be used to qualify for retirement.

(M) The board shall promulgate regulations and prescribe rules and policies, as necessary, to implement the service purchase provisions of this chapter.

(N) An employee drawing workers' compensation who is on a leave of absence for a limited period may voluntarily contribute on his contractual salary, to be matched by the employer.

HISTORY: 1962 Code Section 61-335; 1962 (52) 1933; 1963 (53) 70; 1966 (54) 2424; 1970 (56) 1947; 1972 (57) 2207; 1974 (58) 2032, 2332; 1985 Act No. 76 Section 1; 1986 Act No. 461, Section 3, eff June 2, 1986; 1988 Act No. 658, Part II, Section 48B, eff June 8, 1988; 1989 Act No. 189, Part II, Section 49B, eff June 8, 1989 (became law without the Governor's signature); 1991 Act No. 87, Section 2, eff May 27, 1991; 1991 Act No. 170, Section 2, eff June 28, 1991; 1994 Act No. 420, Section 4, eff May 25, 1994 and applies with respect to payments made after June 30, 1995, to establish retirement system service credit; 1998 Act No. 439, Section 3, eff June 16, 1998; 2000 Act No. 387, Part II, Section 67K, eff January 1, 2001; 2003 Act No. 77, Section 5, eff June 27, 2003; 2008 Act No. 311, Section 39, eff June 4, 2008; 2012 Act No. 278, Pt III, Section 21.A, eff January 2, 2013.



SECTION 9-11-60. Retirement allowances; retirement after age fifty-five; purchases of additional service credit.

(1) A member may retire upon written application to the system setting forth at what time, no more than ninety days before nor more than six months after the execution and filing of the application, the member desires to be retired, if the member at the time specified for the member's service retirement has:

(a) five or more years of earned service or eight or more years of such service for a Class Three member;

(b) attained the age of fifty-five years or has twenty-five or more years of credited service, or twenty-seven or more years of such service for a Class Three member; and

(c) separated from service.

(2) Upon service retirement on or after July 1, 1989, the member shall receive a service retirement allowance which is equal to the sum of (a), (b), and (c) below:

(a) a monthly retirement allowance equal to ten dollars and ninety-seven cents multiplied by the number of years of his Class One service;

(b) a monthly retirement allowance equal to one-twelfth of two and fourteen hundredths percent of his average final compensation multiplied by the number of years of his Class Two or Class Three service;

(c) an additional monthly retirement allowance which is the actuarial equivalent of the member's accumulated additional contributions.

The sum of the retirement allowances computed under (a) and (b) above may not be less than the allowance which would have been provided under (a) if all of the member's credited service were Class One service. For a police officer who became a member before July 1, 1974, and who was a participant in the Supplemental Allowance Program, the portion of his service retirement allowance not provided by his accumulated contributions may not be less than it would have been if the provisions of the System in effect on June 30, 1974, had continued in effect until his date of retirement.

HISTORY: 1962 Code Section 61-336; 1962 (52) 1933; 1969 (56) 25; 1970 (56) 1938; 1971 (57) 66; 1973 (58) 106; 1974 (58) 2032; 1975 (59) 154; 1977 Act No. 42 Section 2; 1986 Act No. 450, Section 2, eff May 26, 1986; 1988 Act No. 424, Section 1, eff July 1, 1988 (effective for members of the South Carolina Police Officers Retirement System retiring after June 30, 1988, and for contributions made after June 30, 1988); 1989 Act No. 189, Part II, Section 60F, eff July 1, 1989 (became law without the Governor's signature); 2000 Act No. 387, Part II, Section 67L, eff January 1, 2001; 2012 Act No. 278, Pt III, Section 22, eff July 1, 2012.



SECTION 9-11-80. Retirement allowances; disability retirement; periodic reexaminations; discontinuation or reduction of allowances.

(1) On the application of a member in service or the member's employer, a member who has the years of earned service required for the member's class pursuant to Section 9-11-60(1) or any contributing member who is disabled as a result of an injury arising out of and in the course of the performance of the member's duties regardless of length of membership, may be retired by the retirement board not less than thirty days and not more than nine months next following the date of filing the application on a disability retirement allowance if the system, after a medical examination of the member, certifies that the member is mentally or physically incapacitated for the further performance of duty, that the incapacity is likely to be permanent, and that the member should be retired. For purposes of this section, a member is considered to be in service on the date the application is filed if the member is not retired and the last day the member was employed by a covered employer in the system occurred not more than ninety days before the date of filing.

The South Carolina Retirement System may contract with the Department of Vocational Rehabilitation to evaluate the medical evidence submitted with the disability application relative to the job being performed and make recommendations to the system. The system may approve a disability retirement subject to the member participating in vocational rehabilitation with the Department of Vocational Rehabilitation. Upon determination by the department that a member retired on disability is able to reenter the job market and work is available, the retirement system may adjust the benefit paid by the system in accordance with Sections 9-1-1580, 9-1-1590, 9-9-60, and 9-11-90.

(2)(A) Upon disability retirement based upon an application received by the system before January 1, 2014, the member shall receive a disability retirement allowance which shall be equal to a service retirement allowance computed on the basis of his average final compensation, his years of credited service and his accumulated additional contributions at the date of his disability retirement; provided, however, that, at disability retirement, his disability retirement allowance shall be determined on the basis of the number of years of credited service the member would have completed had he remained in service until attaining age fifty-five and on the basis of the average final compensation. For the purpose of calculating the disability retirement allowance, the additional credited service so determined must be either Class One service, Class Two service, or Class Three service depending upon the classification of the member at the time of retirement.

(B) Upon disability retirement based upon an application received by the system after December 31, 2013, the member shall receive a disability retirement allowance which is equal to a service retirement allowance computed on the basis of the member's average final compensation, the member's years of credited service, and the member's accumulated additional contributions at the date of the member's disability retirement. However, at disability retirement, the member's disability retirement allowance must be determined on the basis of the member's average final compensation at retirement and on the basis of the number of years of credited service the member would have completed had the member remained in service until attaining age fifty-five or until attaining twenty-five years of credited service, whichever is less. For the purpose of calculating the disability retirement allowance, the additional credited service so determined must be either Class One service, Class Two service, or Class Three service depending upon the classification of the member at the time of retirement.

(3) Once each year during the first five years following the retirement of a member on a disability retirement allowance, and once in every three-year period thereafter, the board may require any disability beneficiary who has not yet attained the age of fifty-five years to undergo a medical examination, such examination to be made at the place of residence of the beneficiary or other place mutually agreed upon, by the system. If a disability beneficiary who has not yet attained the age of fifty-five years refuses to submit to any such medical examination, the member's retirement allowance may be discontinued until the member's withdrawal of such refusal, and if the refusal continues for one year, all the member's rights in and to the member's retirement allowance may be revoked, but upon revocation any unexpended portion of the member's accumulated contributions to date of retirement shall be returned to the member.

(4) If the system certifies that the member's disability has been removed and that the member has regained earning capacity, the member's disability retirement allowance may be discontinued, or if the disability has been partly removed and the member's earning capacity regained in part, the disability retirement allowance may be reduced proportionately as provided pursuant to Section 9-1-1580. The determination of the board as to any disputed question, after due consideration accorded to the member, is conclusive. If the retirement allowance of any member retired for disability is discontinued or reduced, and if the member again suffers disability within five years of the date of the member's recovery and again loses earning capacity, the member is entitled to apply to the board for a restoration of the original retirement allowance, and the board may restore all or part of the member's original retirement allowance. At the expiration of the five-year period, if the retirement allowance has not been restored, all rights in and to the member's disability retirement allowance are revoked. The member then is entitled to a deferred early retirement allowance as provided in Section 9-11-70 based upon the member's average final compensation and credited service at the member's date of disability retirement.

(5) After age fifty-five, a disability retiree is subject to the same earnings limitation as a service retiree.

(6) Notwithstanding any other provision of this section, upon retirement for disability after October 15, 1992, at any age, a member must receive a disability retirement allowance equal to at least fifteen percent of his average final compensation.

HISTORY: 1962 Code Section 61-338; 1962 (52) 1933; 1971 (57) 66; 1974 (58) 2032; 1979 Act No. 102 Section 2; 1979 Act No. 140 Section 1; 1980 Act No. 408; 1981 Act No. 32 Section 4; 1982 Act No. 466 Part II Section 23B; 1984 Act No. 383, Section 3; 1985 Act No. 74 Section 3; 1986 Act No. 529, Section 7, eff June 18, 1986; 1993 Act No. 166, Section 2, eff June 16, 1993; 2000 Act No. 387, Part II, Section 67N, eff January 1, 2001; 2010 Act No. 162, Section 3, eff May 12, 2010; 2012 Act No. 278, Pt III, Section 24, eff July 1, 2012; 2013 Act No. 69, Section 1, eff June 13, 2013.



SECTION 9-11-90. Effect of restoring beneficiary to service; retirement after return to service.

(1) A disability beneficiary restored to active service at a salary less than his average final compensation shall not become a member of the System and his retirement allowance shall be adjusted in accordance with the provisions of Section 9-11-80(4).

(2) Should a disability beneficiary under the age of fifty-five years be restored to active service and his compensation then, or at any time thereafter, be equal to or greater than his average final compensation at retirement, his retirement allowance shall cease, any election of an optional benefit shall become void, and he shall again become a member of the System and contribute thereafter as provided in Section 9-11-210(1). Any credited service to which he was entitled when he retired shall be restored to him, and upon subsequent retirement his allowance shall be based on his compensation and credited service before and after the period of prior retirement. The average final compensation in subsections (1) and (2) of this section may be increased up to ten percent annually to adjust for inflation.

(3) Should any other beneficiary who has been restored to active employment continue in service for a period of forty-eight consecutive months and his annual compensation be equal to or greater than seventy-five percent of his average final compensation at retirement, then he may elect to cease his retirement allowance and become a contributing member again and void his election of an optional benefit. Any credited service to which he was entitled when he retired must be restored to him, and upon subsequent retirement his allowance must be based on his compensation and credited service before and after the period of prior retirement. Any such beneficiary may request the Board to allow him to repay to the System all monies received by him as benefits during any periods subsequent to the date of his reentry into active service and make a contribution equal to the amount he would have contributed had he been a member during the period of his restoration to active service prior to his again becoming a member, together with the interest which would have been credited to the contributions on account of the period of restoration up to the date the contribution is made. Upon the completion of the payment, this period must also be credited to him as membership service. In no event must the retirement allowance payable upon subsequent retirement be less than the amount of his allowance previously payable plus any increases which would have been payable under Section 9-11-310 had he not been restored to service.

(4)(a)(i) Notwithstanding the provisions of subsections (1) and (2) of this section, a retired member of the system who has been retired for at least thirty consecutive calendar days may be hired and return to employment covered by this system or any system provided in this title and may earn up to ten thousand dollars without affecting the monthly retirement allowance the member is receiving from this system. If the retired member continues in service after having earned ten thousand dollars in a calendar year, the member's retirement allowance must be discontinued during the member's period of service in the remainder of the calendar year. If the employment continues for at least forty-eight consecutive months, the provisions of Section 9-11-90(3) apply. If a retired member of the system returns to employment covered by the South Carolina Police Officers Retirement System or any other system provided in this title sooner than thirty consecutive calendar days after retirement, the member's retirement allowance is suspended while the member remains employed by a participating employer of any of these systems. If an employer fails to notify the system of the engagement of a retired member to perform services, the employer shall reimburse the system for all benefits wrongly paid to the retired member.

(ii) The earnings limitation imposed pursuant to this item does not apply if the member meets at least one of the following qualifications:

(A) the member retired before January 2, 2013;

(B) the member has attained the age of fifty-seven years at retirement; or

(C) compensation received by the retired member from the covered employer is for service in a public office filled by the appointment of the Governor and with confirmation by the Senate, by appointment or election by the General Assembly, or by election of the qualified electors of the applicable jurisdiction.

(b) An employer shall pay to the system the employer contribution for active members prescribed by law with respect to any retired member engaged to perform services for the employer, regardless of whether the retired member is a full-time or part-time employee or a temporary or permanent employee. If an employer who is obligated to the system pursuant to this subsection fails to pay the amount due, as determined by the system, the amount must be deducted from any funds payable to the employer by the State.

(c) A retired member shall pay to the system the employee contribution as if the member were an active contributing member if an employer participating in the system employs the retired member. The retired member does not accrue additional service credit in the system by reason of the contributions required pursuant to this item and item (b) of this subsection.

(d) A retired member of the Police Officers Retirement System who is not a member of the South Carolina Retirement System, but is employed in a position that would otherwise be covered by the South Carolina Retirement System, shall not join the South Carolina Retirement System but, notwithstanding any other provision of law, that member is deemed a retired contributing member of the Police Officers Retirement System and shall remit the employee contributions required under item (c) of this subsection to the Police Officers Retirement System and the employer shall remit to the Police Officers Retirement System the employer contribution required by item (b). An employer who hires a retiree of the Police Officers Retirement System pursuant to this subsection shall elect to participate as an employer in the Police Officers Retirement System.

(5) Notwithstanding the provisions of subsection (3), a retired member who has been restored to active employment by virtue of election to the office of sheriff is restored as a member of the system upon taking office and electing to cease receiving a retirement allowance. Credited service to which the sheriff was entitled when he retired is restored to the sheriff and upon subsequent retirement the allowance must be based on the sheriff's compensation and credited service before and after the period of prior retirement. The allowance must not be less than the amount of his allowance previously payable plus any increases which would have been payable under Section 9-11-310 had he not been restored to service.

HISTORY: 1962 Code Section 61-339; 1962 (52) 1933; 1974 (58) 2032; 1977 Act No. 43 Section 2; 1978 Act No. 428 Section 2; 1979 Act No. 199 Part II Section 24B; 1980 Act No. 517 Part II, Section 19B; 1981 Act No. 32 Section 5; 1981 Act No. 178 Part II Section 33; 1982 Act No. 466 Part II Section 41B; 1983 Act No. 151 Part II, Section 50B; 1984 Act No. 512, Part II, Section 50B; 1985 Act No. 201, Part II, Section 42B; 1986 Act No. 540, Part II, Section 43B, effective June 18, 1986, and became law without the Governor's signature; 1987 Act No. 170, Part II, Section 38B, eff June 22, 1987 (became law without Governor's signature); 1988 Act No. 500, Section 3, eff May 9, 1988; 1988 Act No. 658, Part II, Section 40B, eff June 8, 1988; 1989 Act No. 189, Part II, Section 50B, eff June 8, 1989 (became law without the Governor's signature); 1998 Act No. 419, Part II, Section 51B, eff June 30, 1998; 1999 Act No. 100, Part II, Section 27, eff July 1, 1999; 2001 Act No. 25, Section 2; 2002 Act No. 356, Section 12, eff July 1, 2002; 2005 Act No. 153, Pt II, Section 9, eff July 1, 2005; 2012 Act No. 278, Pt III, Section 25.A, eff January 2, 2013.



SECTION 9-11-100. Members who stop police work may withdraw contributions.

Should a member cease to render service as a police officer to an employer, except by reason of his death or retirement, he shall be paid the amount of his accumulated contributions within six months after his demand therefor, but not less than ninety days after ceasing to be a police officer.

HISTORY: 1962 Code Section 61-340; 1962 (52) 1933; 1967 (55) 507; 1974 (58) 2032.



SECTION 9-11-110. Lump sum shall be paid in event of death.

(1) Upon the death of any member prior to retirement, a lump-sum amount shall be paid to such person as he shall have nominated by written designation, duly acknowledged and filed with the Board, otherwise to his estate. If the member is in service at the time of his death, such lump-sum amount shall be equal to the sum of (a) and (b) below:

(a) His accumulated contributions, excluding any additional contributions, or one thousand dollars, whichever is greater; and

(b) His accumulated additional contributions. If the member is not in service at the time of his death, such lump-sum amount shall be the amount of his accumulated contributions.

(2) Upon the death of a member who did not select a survivor option or who selected a survivor option and the member's designated beneficiary predeceased the member, a lump sum amount must be paid to the member's designated beneficiary or the member's estate if total member contributions and accrued interest at the member's retirement exceed the sum of the retirement allowances paid to the member. Upon the death of a designated beneficiary selected under a survivor option, a lump sum amount must be paid to the beneficiary's estate if total member contributions and accrued interest at the member's retirement exceed the sum of the retirement allowances paid to the member and the member's beneficiary. The lump sum payment must be the total member contributions and accrued interest at retirement less the sum of the retirement allowances paid to the member or in the case of a survivor option, the total member contributions and accrued interest at retirement less the sum of the retirement allowances paid to the member and the member's designated beneficiary.

(3) An active contributing member making the nomination provided under subsection (1) of this section also may name contingent beneficiaries in the same manner that beneficiaries are named. A contingent beneficiary has no rights under this chapter unless all beneficiaries nominated by the member have predeceased the member and the member's death occurs while in service. In this instance, a contingent beneficiary is considered the member's beneficiary for purposes of subsection (1) of this section and Section 9-11-130, if applicable.

HISTORY: 1962 Code Section 61-341; 1962 (52) 1933; 1974 (58) 2032; 1977 Act No. 29 Section 1; 1984 Act No. 384, Section 6; 1995 Act No. 139, Section 5, eff June 28, 1995; 2000 Act No. 387, Part II, Section 67U, eff January 1, 2001.



SECTION 9-11-120. Preretirement Death Benefit Program; post-retirement death benefit payment.

(A) There is created the Preretirement Death Benefit Program for all employers under the system except counties, municipalities, and other political subdivisions, as well as those state departments, agencies, or institutions which pay directly to the system the total employer contributions for the participating members in their employ.

(B) The program is available to those employers exempted in the preceding subsection by written application of the employer. Applications are an irrevocable commitment to participate under the program. Applications are effective July first next following the date of receipt by the system of the application.

(C)(1) Upon proof satisfactory to the board of the death of: (a) a contributing member in service after completion of at least one full year of membership or of the death of a contributing member as a result of an injury arising out of and in the course of the performance of his duties regardless of length of membership, whose employer is participating in the program; or (b) a retired contributing member of the system, there must be paid to the person he nominated for the refund of his accumulated contributions, unless he has nominated a different beneficiary by written designation filed with the board, pursuant to Section 9-11-110, if the person is living at the time of the member's death, otherwise to the member's estate, a death benefit equal to the annual compensation of the member at the time his death occurs. The death benefit is payable apart and separate from the payment of the amount provided by Section 9-11-110.

(2) For purposes of this section a member described in item (1)(a) of this subsection is considered to be in service at the date of his death if the last day the member was employed in a continuous, regular pay status, while earning regular or unreduced wages and regular or unreduced retirement service credit, whether the member was physically working on that day or taking continuous accrued annual leave or sick leave while receiving a full salary, occurred not more than ninety days before the date of his death and he has not retired.

(3) For purposes of this section, a member described in item (1)(b) of this subsection is considered a retired contributing member if the last day the member was employed in a continuous, regular pay status, while earning regular or unreduced wages and paying retirement system contributions whether the member was physically working on that day or taking continuous accrued annual leave or sick leave while receiving a full salary, occurred not more than ninety days before the date of his death.

(D) Notwithstanding any other provision of law, contributions to support the Preretirement Death Benefit Program must be made by participating employers to a separate account. The contributions commence on the July first following the effective date of coverage and must equal to one percent of the compensation of eligible members, provided that this rate of contribution is subject to periodic adjustment on the basis of actual experience and the recommendation of the actuary. All death benefit payments made under this program are a charge against this account.

(E) RESERVED

(F) Upon the death of a retired member on or after July 1, 2000, there must be paid to the designated beneficiary or beneficiaries, if living at the time of the retired member's death, otherwise to the retired member's estate, a benefit of two thousand dollars if the retired member had ten years of creditable service but less than twenty years, four thousand dollars if the retired member had twenty years of creditable service but less than twenty-five or less than twenty-seven for a Class Three member, and six thousand dollars if the retired member had at least twenty-five years of creditable service or at least twenty-seven years of such service for a Class Three member, at the time of retirement, if the retired member's most recent employer before retirement is covered by the preretirement death benefit program.

HISTORY: 1962 Code Section 61-341.1; 1968 (55) 2818; 1972 (57) 2207; 1973 (58) 169; 1974 (58) 2032; 1977 Act No. 26 Section 1; 1984 Act No. 386, Section 3; 1985 Act No. 201, Part II, Section 51D; 1990 Act No. 412, Section 11, eff January 1, 1991; 1991 Act No. 170, Section 3, eff June 28, 1991; 1991 Act No. 171, Part II, Section 44C, eff June 12, 1991; 1996 Act No. 458, Part II, Section 46B, eff June 19, 1996; 2001 Act No. 1, Part II, Section 2B5, eff July 1, 2000; 2005 Act No. 153, Pt II, Section 10, eff July 1, 2005; 2010 Act No. 176, Section 5, eff May 19, 2010; 2012 Act No. 278, Pt III, Section 23, eff July 1, 2012.



SECTION 9-11-125. Death Benefit Plan.

(A) The Death Benefit Plan for members of the South Carolina Police Officers Retirement System, hereinafter referred to as the "plan", is established for the purpose of providing for the payment of the benefits provided by Section 9-11-120.

(B) A separate fund, to be known as the Death Benefit Plan Reserve Fund, is established within the South Carolina Police Officers Retirement System, hereinafter referred to as the "retirement system", to be held in trust by the board. The fund shall consist of all contributions paid by the employers and other monies received and paid into the fund for death benefit purposes, and of the investment earnings on these monies, and must be used only to pay the death benefits prescribed by subsection (C). Concurrent with the determination of the initial liability of the plan for the balance of the fiscal year on and after the effective date of the benefit, for the death benefit provided and to be paid for pursuant to this plan, there must be segregated and transferred from the Employer Annuity Accumulation Fund of the retirement system to the reserve fund created by this section the amounts determined by the actuary to be necessary to pay anticipated death benefit claims. Subsequent segregations and transfers must be made as required to pay the benefit prescribed by subsection (C) from the reserve fund provided by this section.

(C) At the death of a member who has met the eligibility requirements set forth in Section 9-11-120 a benefit equal to the death benefit provided by Section 9-11-120 must be paid to the person nominated by the member in accordance with the provisions of Section 9-11-120 or to the member's estate.

(D) The actuary shall investigate the experience of the plan as provided by Section 9-11-30. On the basis of the investigations and upon the recommendation of the actuary, as provided in Section 9-11-120, the board shall certify the contribution rates computed to be necessary to fund the death benefits authorized to be paid by the plan. As soon as practicable after the close of each fiscal year, the board shall determine the contribution rates which the employers participating in the plan are required to pay into the reserve fund to discharge the obligations of the plan for the past fiscal year.

(E) Each qualified member of the retirement system is to be covered as provided in this section effective commencing as of June 19, 1973.

HISTORY: 2008 Act No. 311, Section 42, eff June 4, 2008; 2010 Act No. 176, Section 6, eff May 19, 2010.



SECTION 9-11-130. Survivor may elect to receive allowance for life in lieu of lump-sum payment.

(1) The person nominated by a member pursuant to Section 9-11-110 to receive a lump sum amount if the member dies before retirement may, if the member:

(a) has five or more years of earned service or eight or more years of such service for a Class Three member;

(b) dies in service; and

(c) has either attained age fifty-five or has accumulated fifteen years of creditable service, elect to receive in lieu of the lump sum amount otherwise payable under Section 9-11-110(1)(a) an allowance for life in the same amount as if the deceased member had retired at the time of his death and had named the person as beneficiary under an election of Option B pursuant to Section 9-11-150(A).

For purposes of the benefit calculation, a member who is not yet eligible for service retirement is assumed to be fifty-five years of age.

(2) The person nominated may also elect to receive in lieu of the member's accumulated additional contributions, or a portion of it, an allowance for life which must be the actuarial equivalent of the amount of those contributions left on deposit under the System.

(3) Regardless of whether a member is in service, if a member dies before retirement and, at the time of the member's death, was eligible to receive a service retirement allowance pursuant to Section 9-11-60 or Section 9-11-70, the person nominated by a member pursuant to Section 9-11-110 to receive a lump sum amount if the member dies before retirement may elect to receive, in lieu of the lump sum amount otherwise payable, an allowance for life in the same amount as if the deceased member had retired at the time of the member's death and had named the person as beneficiary under an election of Option B under Section 9-11-150(A).

(4) If a member has designated more than one beneficiary pursuant to Section 9-11-110 to receive a lump sum amount if the member dies before retirement, and if those beneficiaries become eligible to elect an allowance pursuant to this section upon the member's death, all of the beneficiaries must elect the allowance in order for the allowance to become payable in lieu of the lump sum amount otherwise payable.

HISTORY: 1962 Code Section 61-341.2; 1971 (57) 66; 1974 (58) 2032; 1978 Act No. 644 Part II Section 33; 1981 Act No. 133, Section 3; 1983 Act No. 26, Section 3; 1985 Act No. 201, Part II Section 48F; 2000 Act No. 387, Part II, Section 67O, eff January 1, 2001; 2012 Act No. 278, Pt III, Section 26, Pt IV, Subpt 3, Section 66.B, eff July 1, 2012.



SECTION 9-11-140. Accidental Death Benefit Program.

Effective July 1, 1962, there is created the Accidental Death Benefit Program, effective as of that date to all employers under the system except counties, municipalities, and other political subdivisions, as well as those state departments, agencies, or institutions which pay directly to the system the total employer contributions for the participating members in their employ. The benefit paid pursuant to this Accidental Death Benefit Program must not be treated as a life insurance benefit for the beneficiary or beneficiaries set out below.

The Program shall be available to those employers exempted in the preceding paragraph by written application of such employer. Applications shall be an irrevocable commitment to participate under the Program. For applications received by the System prior to October 1, 1971, the effective date of the coverage shall be July 1, 1962. For all other applications the effective date shall be July first next following the date of receipt by the System of the application. Members of the System whose employers participate under the Program and contribute under this section shall be considered eligible members for purposes hereof.

Upon receipt of the proper proofs of death of an eligible member in service whose death was a natural and proximate result of an injury by external accident or violence incurred while undergoing a hazard peculiar to the member's employment while in the actual performance of duty, provided that the death was without wilful negligence on the part of the deceased and upon the finding and certification by the board that the death occurred, there must be paid to the member's surviving spouse, a pension of fifty percent of the member's compensation at the time of death. If there is no surviving spouse, or if the surviving spouse dies before the youngest child of the deceased member has attained the age of eighteen, the pension is paid to the children, divided in a manner as the board determines to continue for the benefit of the children until every child dies or attains the age of eighteen. If there is no surviving spouse or children under the age of eighteen years living at the death of the member, the pension must be paid to the member's surviving father or mother, or both, as the board may direct to continue for life. If the member at the time of his death does not leave a surviving spouse, or children under the age of eighteen, or surviving parents, no death benefit is payable under this section. The death benefit is payable apart and separate from the payment of any other benefits payable on the member's death pursuant to the provisions of Sections 9-11-110, 9-11-120, and 9-11-130.

Notwithstanding any other provision of law, contributions to support the Accidental Death Benefit Program shall be made by participating employers to a separate account. The contributions shall commence on the July first following the effective date of coverage or July 1, 1972, if later, and shall be equal to thirty-five one hundredths of one percent of the compensation of eligible members, provided that such rate of contribution shall be subject to periodic adjustment on the basis of actual experience and the recommendation of the actuary. All accidental death benefit payments made under this Program shall be a charge against this account.

The monthly allowance any beneficiary is receiving under this program on July 1, 1980, shall be increased by ten percent effective on such date, provided the beneficiary was receiving a benefit on July 1, 1979.

The monthly allowance any beneficiary is receiving under this program on July 1, 1988, must be increased by ten percent effective on July 1, 1988, if the beneficiary was receiving a benefit on July 1, 1987.

The monthly allowance a beneficiary is receiving under this program on July 1, 1992, must be increased by ten percent effective on July 1, 1992, if the beneficiary was receiving a benefit on July 1, 1991.

Benefits payable under this section must be adjusted to reflect increases in the Consumer Price Index in the manner provided in Section 9-11-310.

HISTORY: 1962 Code Section 61-341.3; 1971 (57) 470, 996; 1972 (57) 2764; 1974 (58) 2032; 1975 (59) 171; 1980 Act No. 380, Section 1; 1984 Act No. 380; 1985 Act No. 73; 1988 Act No. 658, Part II, Section 39, eff June 8, 1988; 1992 Act No. 502, Section 1, eff July 1, 1992; 1995 Act No. 145, Part II, Section 101, eff June 29, 1995; 1998 Act No. 337, Section 1, eff July 1, 1998; 2010 Act No. 176, Section 7, eff May 19, 2010.



SECTION 9-11-150. Optional forms of retirement allowances.

(A) No later than the date the first payment of a retirement allowance is due, a member shall elect a form of monthly payment from the following options:

Option A. The maximum retirement allowance payable under law for the life of the member. Upon the member's death, the member's designated beneficiary is entitled to receive any remaining member contributions.

Option B. A reduced retirement allowance payable during the retired member's life, which continues after the member's death for the life of the member's designated beneficiary or, if the member selects multiple beneficiaries, which continues after the member's death in equal shares to and for the life of each of two or more beneficiaries. The reduced retirement allowance payable under this option must be the actuarial equivalent of the maximum retirement allowance payable to the member under law, and if the member selects multiple beneficiaries, the benefit reduction factor must be based on the average age of the designated beneficiaries. If all of the designated beneficiaries predecease the member, then the member shall receive a retirement allowance equal to the maximum retirement allowance payable under law to the member. Any retirement allowance payable under this option, except an allowance for disability retirement pursuant to Section 9-11-80, shall be subject to the incidental death benefit limitation upon the payment of survivorship benefits to a nonspouse beneficiary under Section 401(a)(9)(G) of the Internal Revenue Code and Treasury Regulation Section 1.401(a)(9)-6, Q&A-2.

Option C. A reduced retirement allowance payable during the retired member's life, which continues after the member's death at one-half the rate paid to the member for the life of the member's designated beneficiary or, if the member selects multiple beneficiaries, which continues after the member's death at one-half the rate paid to the member in equal shares to and for the life of each of two or more beneficiaries. The reduced retirement allowance payable under this option must be the actuarial equivalent of the maximum retirement allowance payable to the member under law, and if the member selects multiple beneficiaries, the benefit reduction factor must be based on the average age of the designated beneficiaries. If all of the designated beneficiaries predecease the member, then the member shall receive a retirement allowance equal to the maximum retirement allowance payable under law to the member.

(B)(1) A retired member, within one year after a change in marital status, may revoke the form of monthly payment elected and elect a new form of monthly payment, which must be the actuarial equivalent of the maximum retirement allowance payable to the member under law. The new form of monthly payment is effective on the first day of the month in which the new form of monthly payment is elected.

(2) Notwithstanding any other provision of law, a retired member's form of monthly payment may not be changed more than twice. A reversion to the maximum retirement allowance payable under law upon the death of the beneficiary or beneficiaries as provided in Options B and C of subsection (A) constitutes a change in the form of monthly payment for the purposes of this item.

(C) Members retiring before January 1, 2001, shall continue to receive a retirement allowance in accordance with the form of payment selected under the law in effect at the time of their retirement. the provisions of subsection (B) apply to these members, but changes in forms of payment occurring before January 1, 2001, are not included in the limitation provided in subsection (B)(2).

(D) A member who retired under the provisions of the previously existing Social Security Advance Option before July 1, 1990, may elect to have his benefit adjusted so that cost-of-living and other special increases in benefits are not applied to the amount of advance or reduction in allowance under this option after July 1, 1992, or the member's attainment of age sixty- two, if later, by making a special lump sum payment before that date. This lump sum payment must be equal to the excess, if any, of cost-of-living and other special increases in benefits actually paid to the member, over the increases that would have been paid had the member not elected an optional form of allowance. If a member does not elect to make the payment, his benefit must be automatically adjusted when no such excess exists, but not before July 1, 1992.

(E) Except as provided in this section, a retired member may not change the form of his monthly payment after the first payment of a retirement allowance is due.

HISTORY: 1962 Code Section 61-342; 1962 (52) 1933; 1974 (58) 2032; 1977 Act No. 29 Section 2; 1982 Act No. 369, Section 3; 1984 Act No. 381, Section 3; 1985 Act No. 201, Part II, Section 65B; 1986 Act No. 540, Part II, Section 23C, effective June 18, 1986, and became law without the Governor's signature; 1990 Act No. 412, Section 3, eff January 1, 1991, except Option 3 which became eff July 1, 1990; 1992 Act No. 336, Sections 5, 7, eff May 4, 1992; 1996 Act No. 458, Part II, Section 47C, eff June 19, 1996; 2000 Act No. 387, Part II, Section 67T, eff January 1, 2001; 2008 Act No. 311, Sections 19 and 40, eff June 4, 2008.



SECTION 9-11-155. Compliance with Internal Revenue Code Section 401(a)(31).

(A) This section applies to distributions made on or after January 1, 1993. Notwithstanding any contrary provision or retirement law that would otherwise limit a distributee's election under this chapter, a distributee may elect, at the time and in the manner prescribed by the board, to have any portion of an eligible rollover distribution paid directly to an eligible retirement plan specified by the distributee in a direct rollover.

(B) Effective January 1, 2007, and notwithstanding anything in this chapter to the contrary that otherwise would limit a distributee's election under this section, and to the extent allowed under the applicable provisions of the Internal Revenue Code and the Treasury Regulations, a distributee who is a designated beneficiary, but not a surviving spouse, spouse or former spouse alternate payee may elect, at the time and in the manner prescribed by the board, to have all or part of his benefit that qualifies as an eligible rollover distribution paid in a direct trustee-to-trustee transfer to an eligible retirement plan that is an individual retirement plan described in clause (i) or (ii) of Internal Revenue Code Section 402(c)(8)(B). If such a transfer is made:

(1) the transfer shall be treated as an eligible rollover distribution;

(2) the individual retirement plan shall be treated as an inherited individual retirement account or individual retirement annuity within the meaning of Internal Revenue Code Section 408(d)(3)(C); and

(3) Internal Revenue Code Section 401(a)(9)(B) other than clause (iv) thereof, shall apply to such individual retirement plan.

(C) A "designated beneficiary" is an individual who is designated as a beneficiary under this chapter and is the designated beneficiary under Internal Revenue Code Section 401(a)(9) and Section 1.401(a)(9)-1, Q&A-4 of the Treasury Regulations. An estate or revocable trust is not considered to be a designated beneficiary for purposes of Internal Revenue Code Section 401(a)(9).

(D) An "eligible rollover distribution" is any distribution of all or any portion of the balance to the credit of the distributee, except that an eligible rollover distribution does not include:

(1) any distribution that is one of a series of substantially equal periodic payments made not less frequently than annually for the life or the life expectancy of the distributee or the joint lives or joint life expectancies of the distributee and the distributee's designated beneficiary, or for a specified period of ten years or more;

(2) any distribution to the extent such distribution is required under Internal Revenue Code Section 401(a)(9); and

(3) any hardship distribution.

Effective January 1, 2002, a portion of a distribution will not fail to be an eligible rollover distribution merely because the portion consists of after-tax employee contributions that are not includible in gross income. However, such portion may be transferred only to an individual retirement account or annuity described in Internal Revenue Code Section 408(a) or (b), or in a direct trustee-to-trustee rollover to a qualified trust under Internal Revenue Code Section 401(a) or 403(a) that is part of a defined contribution or defined benefit plan, or to an annuity contract described in Internal Revenue Code Section 403(b), so long as such trust or annuity contract separately accounts for amounts so transferred, including separate accounting for the portion of such distribution that is includible in gross income and the portion of such distribution that is not includible. Effective January 1, 2008, an eligible rollover distribution also shall mean a qualified rollover contribution to a Roth IRA within the meaning of Internal Revenue Code Section 408A.

(E) Effective January 1, 2002, unless otherwise stated an "eligible retirement plan" is:

(1) a plan eligible under Internal Revenue Code Section 457(b) that is maintained by a state, political subdivision of a state, or any agency or instrumentality of a state or political subdivision of a state that agrees to separately account for amounts transferred into the plan from the system;

(2) an individual retirement account described in Internal Revenue Code Section 408(a);

(3) an individual retirement annuity described in Internal Revenue Code Section 408(b);

(4) an annuity plan described in Internal Revenue Code Section 403(a);

(5) an annuity contract described in Internal Revenue Code Section 403(b);

(6) a qualified trust described in Internal Revenue Code Section 401(a) that accepts the distributee's eligible rollover distribution; or

(7) effective January 1, 2008, a Roth IRA described in Internal Revenue Code Section 408A.

(F) Effective January 1, 2002, the definition of eligible rollover distribution also includes a distribution to a surviving spouse, or to a spouse or former spouse who is an alternate payee under a domestic relations order, as defined in Internal Revenue Code Section 414(p).

(G) A "distributee" includes an employee or former employee. It also includes the employee's or former employee's surviving spouse and the employee's or former employee's spouse or former spouse who is the alternate payee under a qualified domestic relations order, as defined in Internal Revenue Code Section 414(p). Effective January 1, 2007, it further includes a nonspouse beneficiary who is a designated beneficiary as defined by Internal Revenue Code Section 401(a)(9)(E). However, a nonspouse beneficiary may rollover the distribution only to an individual retirement account or individual retirement annuity established for the purpose of receiving the distribution and the account or annuity will be treated as an "inherited" individual retirement account or annuity.

(H) A "direct rollover" is a payment by the system to the eligible retirement plan specified by the distributee.

HISTORY: 2008 Act No. 311, Section 20, eff June 4, 2008.



SECTION 9-11-160. Allowances shall be paid monthly.

All retirement allowances are payable in monthly installments. Upon the death of a retired member, the retirement allowance for the month the retired member died, if not previously paid, must be paid to the member's designated beneficiary, if the beneficiary is living at the time of the member's death, otherwise to the member's estate. If the retired member elected a survivor option pursuant to the optional forms of allowances in Section 9-11-150, any allowance payable to a survivor beneficiary commences in the month after the death of the retired member.

HISTORY: 1962 Code Section 61-343; 1962 (52) 1933; 1974 (58) 2032; 2001 Act No. 1, Part II, Section 2B6, eff July 1, 2000.



SECTION 9-11-170. Supplemental Allowance Program.

(1) Effective July 1, 1966, there is hereby established a Supplemental Allowance Program to be administered by the Board as part of the System and to provide supplemental allowances for eligible members as hereinafter provided.

(2) The State shall participate in the Supplemental Allowance Program as outlined in this section as of July 1, 1966. Any other employer may, in its discretion, participate in the Supplemental Allowance Program by making application to the Board to so participate and by complying with the requirements of this section and the rules and regulations adopted by the Board for its implementation. Such application shall be made and the employer's participation in the program shall be effective in a manner similar to that provided for applications for and admission to the System as set forth in Section 9-11-40, except item (2).

(3)(a) Any member who is employed as a police officer by a participating employer on the employer's participation date and whose rate of salary or compensation on such date exceeds four hundred dollars per month, shall become a participant in the program on that date, shall be eligible for a supplemental allowance as outlined in this section and shall make supplemental contributions pursuant to item (9) below; except that such member in the employ of a participating employer on such employer's participation date may, within a period of one month following such date, irrevocably elect not to participate in such program by filing with the Board, on a form prescribed by it, a notice of his election not to make such supplemental contributions and a duly executed waiver of the supplemental allowance which would otherwise be payable to him pursuant to this section.

(b) Any member who is employed as a police officer by a participating employer on the employer's participation date and whose salary or compensation on such date is not in excess of four hundred dollars per month shall become a participant in this program as of the first day of the calendar month in which his rate of salary or compensation first exceeds four hundred dollars per month.

(c) Any person who is first employed as a police officer by a participating employer after the employer's participation date shall, as a condition of his employment, become a participant in this program as of the first day of the calendar month in which his rate of salary or compensation first exceeds four hundred dollars per month.

(4) Upon retirement, a member who has participated in the Supplemental Allowance Program will receive a supplemental allowance which shall be a monthly retirement allowance equal to the sum of (a) and (b) below:

(a) An allowance which is the actuarial equivalent of the member's accumulated supplemental contributions; and

(b) An amount equal to the allowance provided in (a) above.

(5) Upon the death of a member prior to his retirement and prior to his withdrawal of contributions on his ceasing to be a police officer under item (7) below, the amount of his accumulated supplemental contributions, if any, shall be paid to such person as he shall have nominated by written designation duly acknowledged and filed with the Board, otherwise to his estate.

(6) Upon the death of a beneficiary who has not elected an optional form of allowance in accordance with item (8) below, a lump sum amount shall be paid to such person as he shall have nominated by written designation duly acknowledged and filed with the Board, otherwise to his estate. Such lump sum amount shall be equal to the excess, if any, of his total accumulated supplemental contributions at the time his allowance commenced over the sum of the supplemental allowance payments made to him during his lifetime.

(7) Should a member cease to render service as a police officer to an employer, except by reason of death or retirement, his aggregate supplemental contributions, if any, shall be paid to him in the manner and pursuant to the time limitations set forth in Section 9-11-100.

(8) Anything in this section to the contrary notwithstanding, a member who participates in the Supplemental Allowance Program may, in a manner similar to that set forth in Section 9-11-150, elect to convert the supplemental allowance otherwise payable on his account after his retirement into an allowance of equivalent actuarial value, in accordance with one of the options therein set forth.

(9) Each member participating in the Supplemental Allowance Program shall make monthly supplemental contributions equal to six percent of the portion of the monthly salary or compensation in excess of four hundred dollars received by him during his participation in the program.

In addition, each such member may irrevocably elect, within a period of one month following his date of participation, to contribute the amount which would have resulted had he, during each month of his credited service prior to his date of participation, made a contribution to the System equal to two percent of the portion of his rate of monthly salary or compensation in excess of four hundred dollars during the month immediately preceding his date of participation in the program and had such contributions been accumulated with interest at the rate of four percent per annum. If the member elects to make such additional voluntary contributions they shall be made within twelve months after his participation in the Supplemental Allowance Program commences, in such manner as the Board may deem reasonable.

(10) As of the employer's participation date and as of each July first thereafter the Board shall certify to each employer participating in the Supplemental Allowance Program the amount of employer supplemental contribution due the System. The amount of employer contribution payable during the first such period shall be equal to an estimate of the total amount of supplemental contributions that will be made by the participating members employed by that employer during the ensuing period up to the subsequent July first. However, the portion of such members' contributions which is in respect to service prior to the participation date shall be excluded from such estimate. The amount of employer contributions in any subsequent period shall be computed in a similar manner but the resulting amount shall be adjusted by the difference between the estimated amount of such member contributions and the amount of such contributions actually made. The estimate of the amount of contributions that will be made by the members during a period shall be based on the most recent payroll information available as of the date of the certification.

The participating employer shall make an additional level annual contribution for a period of ten years subsequent to its participation date. Such additional contributions shall, in total, be sufficient to liquidate an amount equal to the total contributions by its participating members with respect to their service prior to the employer's participation date. For the purpose of calculating this additional contribution an interest rate of four percent per annum shall be used.

Any forfeitures shall be used to reduce the contributions otherwise payable by a particular participating employer, and will not be applied to increase the benefits of any participating member.

HISTORY: 1962 Code Section 61-343.1; 1966 (54) 2424.



SECTION 9-11-175. Compliance with Internal Revenue Code Section 401(a)(9).

(A) Effective as of January 1, 1989, the system will pay all benefits in accordance with the requirements of Internal Revenue Code Section 401(a)(9), including the incidental death benefit requirement in Internal Revenue Code Section 401(a)(9)(G), and the applicable Treasury Regulations and Internal Revenue Service Rulings and other interpretations issued thereunder, including Treasury Regulations Sections 1.401(a)(9)-2 through 1.401(a)(9)-9. The provisions of this section shall override any distribution options that are inconsistent with Internal Revenue Code Section 401(a)(9) to the extent that those distribution options are not grandfathered under Treasury Regulation Section 1.401(a)(9)-6, Q&A-16.

(B) Each member's entire benefit shall be distributed to the member, beginning no later than the required beginning date, over the member's lifetime or the joint lives of the member and a designated beneficiary, or over a period not extending beyond the member's life expectancy or the joint life expectancies of the member and a designated beneficiary. If a member fails to apply for retirement benefits by his required beginning date, the board will begin distributing the benefit as required by this chapter.

(1) For purposes of this section, the "required beginning date" is April first of the calendar year after the later of the following:

(a) the calendar year in which the member reaches age seventy and one-half years of age; or

(b) the calendar year in which the member retires.

(2) For purposes of this section, a "designated beneficiary" means any individual designated as a co-beneficiary by the member under this chapter. If the member designates a trust as a co-beneficiary, the individual beneficiaries of the trust shall be treated as designated beneficiaries if the trust satisfies the requirement set forth in Treasury Regulation Section 1.401(a)(9)-3.

(3) Payment of retirement benefits, for those members who are eligible to receive retirement benefits and who have not applied for such pursuant to the provisions of this chapter, and who continue membership after attaining seventy and one-half years of age, shall commence on the effective date of retirement.

(C) If a retired member dies after benefit payments have begun or are required to begin under subsection (B) of this section, any survivor benefits shall be distributed at least as rapidly as under the distribution method being used at the member's death.

(D) If an active or inactive member dies before benefit payments have begun or are required to begin under subsection (B) of this section, any death benefits shall be distributed by December thirty-first of the calendar year that contains the fifth anniversary of the member's death. However, the five-year rule shall not apply to any death benefit that is payable to a member's designated beneficiary, if:

(1) the benefit is distributed over the designated beneficiary's lifetime or over a period not extending beyond the designated beneficiary's life expectancy; and

(2) the distributions begin no later than December thirty-first of the calendar year that contains the first anniversary of the member's death.

HISTORY: 2008 Act No. 311, Section 21, eff June 4, 2008.



SECTION 9-11-180. Department of Public Safety authorized to pay certain moneys into System on behalf of active highway patrol member employees; use of such moneys.

The Department of Public Safety is hereby authorized to pay into the Police Officers' Retirement System fund prior to July 1, 1967, on behalf of active highway patrol member employees, an amount equal to the sum such members would be required to contribute to the fund for creditable prior service pursuant to Section 9-11-170. The amounts paid into the fund shall be used for the payment of retirement benefits under the Police Officers' Retirement System or shall be refunded to the Department of Public Safety. None of the moneys paid into the fund pursuant to this section shall be disbursed in any other manner to patrol member employees upon termination of employment with the department nor shall any such funds be paid to a patrol member employee's surviving beneficiary as a residual credit to any patrol member employee's account which may have existed upon his death. Provided, however, that the interest accruing after July 1, 1967 on the amount paid into the fund may be credited to the patrol member employee's account just as if he had made the contribution for creditable prior service for his account. Any time that the Police Officers' Retirement System closes the account of an active patrol member employee because of death or termination of employment with the department the System shall refund to the department the amount that it has paid into the fund on behalf of patrol member employees for creditable prior service under the Supplemental Allowance Program of the System.

HISTORY: 1962 Code Section 61-343.2; 1967 (55) 362; 1993 Act No. 181, Section 79, eff July 1, 1993.



SECTION 9-11-190. Certain moneys shall be paid into System from State's general fund on behalf of active member employees; use of such moneys.

There shall be paid out of the State's general fund into the Police Officers' Retirement System fund (the fund) prior to July 1, 1967, on behalf of active member employees, an amount equal to the sum such members would be required to contribute to the fund for creditable prior service pursuant to Section 9-11-170. The amounts paid into the fund shall be used for the payment of retirement benefits under the Police Officers' Retirement System or shall be refunded to the State's general fund. None of the moneys paid into the fund pursuant to this section shall be disbursed in any other manner to member employees upon termination of employment with the State nor shall any such funds be paid to a member employee's surviving beneficiary as a residual credit to any member employee's account which may have existed upon his death. Provided, however, that the interest accruing after July 1, 1967 on the amount paid into the fund may be credited to the member employee's account just as if he had made the contribution for creditable prior service for his account. Any time that the Police Officers' Retirement System closes the account of an active member employee because of death or termination of employment with the State the System shall refund to the State's general fund the amount that it has paid into the fund on behalf of member employees for creditable prior service under the Supplemental Allowance Program of the System.

HISTORY: 1962 Code Section 61-343.3; 1967 (55) 608.



SECTION 9-11-200. Certain moneys may be paid into System by employers on behalf of active member employees; use of such moneys.

Any employer under the South Carolina Police Officers' Retirement System may pay into the Police Officers' Retirement System fund, on behalf of active member employees, an amount equal to the sum such members would be required to contribute to the fund for creditable prior service pursuant to Section 9-11-170. The amounts paid into the fund shall be used for the payment of retirement benefits under the Police Officers' Retirement System or shall be refunded to the employer. None of the moneys paid into the fund pursuant to this section shall be disbursed in any other manner to member employees upon termination of employment with the department nor shall any such funds be paid to a member employee's surviving beneficiary as a residual credit to any member employee's account which may have existed upon his death. Provided, however, that the interest accruing on the amount paid into the fund may be credited to the member employee's account just as if he had made the contribution for creditable prior service for his account. Any time that the Police Officers' Retirement System closes the account of an active member employee because of death or termination of employment with the employer the System shall refund to the employer the amount that it has paid into the fund on behalf of member employees for creditable prior service under the supplemental allowance program of the System.

HISTORY: 1962 Code Section 61-343.4; 1968 (55) 2348.



SECTION 9-11-210. Contributions of members; employer to pay required member contributions on earnings after July 1, 1982; tax treatment; funding; retirement treatment.

(1) Each Class One member shall contribute to the system twenty-one dollars a month during his service after becoming a member. Each Class Two and Class Three member shall contribute to the system a percentage of the member's earnable compensation as provided pursuant to Section 9-11-225.

(2) Any police officer who is a participant in the Supplemental Allowance Program on June 30, 1974 and has not made contributions under said Program with respect to his credited service prior to his date of participation therein may elect, by written notice filed with the Board within ninety days after July 1, 1974, to establish credit for such service as Class Two service by making a special contribution equal to the amount which would have resulted had he, during each month of such service, made contributions to the System equal to two percent of the portion of his monthly compensation in excess of four hundred dollars during the month immediately preceding his participation in the Supplemental Allowance Program and had such contributions been accumulated with interest at the rate of four percent per annum to July 1, 1974 and at regular interest as determined by the Board thereafter to the date of payment. Such contribution shall be paid within twelve months following the filing of the aforesaid notice.

(3) Any Class Two member, other than a member who makes the election provided in subsection (2) of this section, who has credited service which does not qualify as Class Two service may elect by written notice filed with the Board at any time prior to retirement to establish credit for such service as Class Two service by making a special contribution prior to retirement equal to the excess of (a) five percent of his monthly rate of compensation at the time such contribution is made, over (b) sixteen dollars, multiplied by (c) the number of months of such credited service.

(4) Reserved.

(5) The Board shall prescribe by appropriate rules and regulations the manner in which the contributions provided in subsections (2), (3) and (4) of this section shall be made.

(6) Each member who was, immediately prior to his becoming a member, a participant in another fund shall, and is hereby authorized and required to, cause the amount of his full contributions made under such other fund to be transferred to the System within two months of the date of his membership, provided that the service credited to him under such other fund is includable in his credited service under the System. If the amount so transferred exceeds the amount which would have been transferable from the Police Insurance and Annuity Fund had the member made all required contributions thereto in connection with service prior to July 1, 1962 before becoming a member, plus the amount which the member would have been required to contribute to the System on account of service after said date and prior to his actual date of membership, the Board shall under uniform rules and regulations determine the amount of such excess and treat it as an additional contribution which upon his retirement shall be used to provide an additional retirement allowance. If, however, a deficiency exists, the Board shall require that such deficiency be made up by the member within such period of time as the Board may deem reasonable. This subsection shall not apply to a member transferred from a correlated system to whom the provisions of Section 9-11-40(9) are applicable.

(7) The collection of members' contributions is as follows:

Each employer must cause to be deducted on each and every payroll of a member the contributions payable by the member. In determining the amount to be deducted in a payroll period, the employer may consider the rate of compensation of the member on the first day of the payroll period as continuing throughout the payroll period and it may omit deduction from compensation for any period less than a full payroll period if a police officer was not a member on the first day of the payroll period. The chief fiscal officer of each employer shall transmit the amounts deducted to the System together with a schedule of the contributions, on forms prescribed by the Board, to reach the Retirement System on or before the last day of each month for the preceding month. If any employer fails to do so, or if arrears should at any time exist in making monthly payroll reports and remittances as required hereunder and by the rules and regulations of the Board, the compensation of any person or officer of any employer charged with the responsibility of making monthly payroll reports and remittances to the System must be withheld by the employer in each instance of failure to make the reports and remittances until all reports and remittances required hereunder and by the rules and regulations of the Board have been made. The System shall furnish monthly to the disbursing officers of each employer a statement of any failure to make payroll reports and remittances and the names of the persons or officers failing to make the reports and remittances.

Any person failing to transmit, in the manner and within the period herein required, the contributions deducted is guilty of a misdemeanor and must be punished by fine or imprisonment, or both, in the discretion of the court.

(8) Every member shall be deemed to consent and agree to the deductions made and provided for herein, and shall receipt for his full salary or compensation, and payment of salary or compensation less such deduction shall be a full and complete discharge and acquittance of all claims and demands whatsoever for the services rendered by such person during the period covered by such payment, except as to the benefits provided under the System.

(9) Each of the amounts so deducted shall be credited to the individual account of the member from whose compensation the deduction was made.

(10) Any employer may pay to the System on behalf of the members in its employ the amounts which such members would otherwise be required to contribute pursuant to subsection (2) or (3) of this section in order to establish credit as Class Two service for any period of credited service prior to the date on which such members became eligible for Class Two membership or for participation in the Supplemental Allowance Program or any amounts which such members would otherwise be required to contribute pursuant to subsection (4) of this section in order to establish credit for any period of service prior to the date on which such members became eligible for membership. Such amounts contributed by an employer shall not be credited to the members' accumulated contributions, but in the event that a member's accumulated contributions are returned to him upon termination of his membership or are paid to the person designated by him upon his death prior to retirement, any amount contributed by the employer on behalf of the member pursuant to this subsection (10) shall be returned to said employer.

(11) Each department and political subdivision shall pick up the employee contributions required by this section for all compensation paid on or after July 1, 1982, and the contributions so picked up shall be treated as employer contributions in determining federal tax treatment under the United States Internal Revenue Code. For this purpose, each department and political subdivision is deemed to have taken formal action on or before January 1, 2009, to provide that the contributions on behalf of its employees, although designated as employer contributions, shall be paid by the employer in lieu of employee contributions. The department and political subdivision shall pay these employee contributions from the same source of funds which is used in paying earnings to the employee. The department and political subdivision may pick up these contributions by a reduction in the cash salary of the employee. The employee, however, must not be given the option of choosing to receive the contributed amount of the pickups directly instead of having them paid by the employer to the retirement system. Employee contributions picked up shall be treated for all purposes of this section in the same manner and to the extent as employee contributions made prior to the date picked up.

(12) Payments for unused sick leave, single special payments at retirement, bonus and incentive-type payments, or any other payments not considered a part of the regular salary base are not compensation for which contributions are deductible. This item does not apply to bonus payments paid to certain categories of employees annually during their work careers. Bonus or special payments applied only during the "Average Final Compensation" period are excluded as compensation. Not including Class Three members, contributions are deductible on up to and including forty-five days' termination pay for unused annual leave. If a member has received termination pay for unused annual leave on more than one occasion, contributions are deductible on up to and including forty-five days' termination pay for unused annual leave for each termination payment for unused annual leave received by the member. However, only an amount up to and including forty-five days' pay for unused annual leave from the member's last termination payment shall be included in a member's average final compensation calculation for members eligible to have unused annual leave included in that calculation.

HISTORY: 1962 Code Section 61-344; 1962 (52) 1933; 1974 (58) 2032; 1977 Act No. 219 Pt II Section 26; 1982 Act No. 315, Section 4; 1982 Act No. 349, Section 4; 1982 Act No. 372, Section 3; 1985 Act No. 201, Part II, Sections 47F, and 48G; 1986 Act No. 529, Section 3, eff June 18, 1986; 1988 Act No. 424, Section 3, eff July 1, 1988; 1994 Act No. 420, Section 6, eff May 25, 1994 and applies with respect to payments made after June 30, 1995, to establish retirement system service credit; 2000 Act No. 387, Part II, Section 67P, eff January 1, 2001; 2005 Act No. 14, Section 4, eff July 1, 2004; 2008 Act No. 311, Section 22, eff June 4, 2008; 2012 Act No. 278, Pt III, Section 27, eff July 1, 2012.



SECTION 9-11-220. Contributions of employers.

(1) Commencing as of July 1, 1974, each employer shall contribute to the system seven and one-half percent of the compensation of Class One members in its employ and a percentage of compensation for all other members in its employ as provided pursuant to Section 9-11-225.

(2) In addition, the employer of a member who makes a special contribution pursuant to subsection (2), (3) or (4) of Section 9-11-210 to establish credit as Class Two service for credited service which would otherwise be Class One service or to establish credit for service not otherwise credited and an employer who makes a special contribution on behalf of a member pursuant to subsection (10) of Section 9-11-210 in lieu of a contribution pursuant to said subsection (2), (3) or (4) shall make a contribution with respect to such service, determined as follows:

(a) Reserved.

(b) If the special contribution is made pursuant to Section 9-11-210(3), the employer contribution shall be equal to two and one-half percent of the member's monthly rate of compensation at the time such special contribution is made multiplied by the number of months of credited service to be established as Class Two service, except that with respect to any such service rendered prior to July 1, 1974, and after the effective date of the employer's admission to the System such employer contribution shall be based on a rate of one and one-half percent of such compensation.

(c) If the special contribution is made pursuant to Section 9-11-210(4), the employer contribution shall be equal to a percentage of the member's monthly rate of compensation at the time such special contribution is made multiplied by the number of months of service for which credit is to be established. Such percentage shall be seven and one-half percent in the case of a Class One member and ten percent in the case of a Class Two member. The employer contribution required by this subsection shall be paid by the current employer.

The contributions payable by employers under this subsection (2) shall be paid in a lump sum or in installments over such period, not to exceed ten years, as the Board may, under uniform rules, determine.

HISTORY: 1962 Code Section 61-345; 1962 (52) 1933; 1974 (58) 2032; 1982 Act No. 367, Section 2; 2000 Act No. 387, Part II, Section 67Q, eff January 1, 2001; 2012 Act No. 278, Pt III, Section 28, eff July 1, 2012.



SECTION 9-11-225. Employer and employee contribution rates.

(A) As provided in Sections 9-11-210 and 9-11-220, the employer and employee contribution rates for the system beginning in Fiscal Year 2012-2013, expressed as a percentage of earnable compensation, are as follows:

Fiscal Year Employer Contribution Employee Contribution

2012-2013 12.30 7.00

2013-2014 12.50 7.50

2014-2015 and after 13.00 8.00

The employer contribution rate set out in this schedule includes contributions for participation in the incidental death benefit plan provided in Sections 9-11-120 and 9-11-125 and for participation in the accidental death benefit program provided in Section 9-11-140. The employer contribution rate for employers that do not participate in these programs must be adjusted accordingly.

(B) After June 30, 2015, the board may increase the percentage rate in employer and employee contributions for the system on the basis of the actuarial valuation, but any such increase may not result in a differential between the employee and employer contribution rate for that system that exceeds 5.00 percent of earnable compensation. An increase in the contribution rate adopted by the board pursuant to this section may not provide for an increase in an amount of more than one-half of one percent of earnable compensation in any one year.

(C) If the scheduled employer and employee contributions provided in subsection (A), or the rates last adopted by the board pursuant to subsection (B), are insufficient to maintain a thirty year amortization schedule for the unfunded liabilities of the system, then the board shall increase the contribution rate as provided in subsection (A) or as last adopted by the board in equal percentage amounts for employer and employee contributions as necessary to maintain an amortization schedule of no more than thirty years. Such adjustments may be made without regard to the annual limit increase of one-half percent of earnable compensation provided pursuant to subsection (B), but the differential in the employer and employee contribution rates provided in subsection (A) or subsection (B), as applicable, of this section must be maintained at the rate provided in the schedule for the applicable fiscal year.

(D)(1) After June 30, 2015, if the most recent annual actuarial valuation of the system shows a ratio of the actuarial value of system assets to the actuarial accrued liability of the system (the funded ratio) that is equal to or greater than ninety percent, then the board, effective on the following July first, may decrease the then current contribution rates upon making a finding that the decrease will not result in a funded ratio of less than ninety percent. Any decrease in contribution rates must maintain the 5.0 percent differential between employer and employee contribution rates provided pursuant to subsection (B) of this section.

(2) If contribution rates are decreased pursuant to item (1) of this subsection and the most recent annual actuarial valuation of the system shows a funded ratio of less than ninety percent, then effective on the following July first, and annually thereafter as necessary, the board shall increase the then current contribution rates as provided pursuant to subsection (B) of this section until a subsequent annual actuarial valuation of the system shows a funded ratio that is equal to or greater than ninety percent.

HISTORY: 2012 Act No. 278, Pt III, Section 19.B, eff July 1, 2012.



SECTION 9-11-230. Contributions shall be paid monthly; State funds may be withheld if records or money not received on time.

(1) At the beginning of each year commencing on the first day of July, the Board shall certify to each employer other than the State the amount of employer contribution due the System. It is the duty of the chief fiscal officer of each employer to transmit funds to reach the System on or before the last day of each month on account of each member of the System employed by the employer for the preceding month an amount to cover the monthly contribution of the employer as so certified. The employer's contributions must be included in the budget of the employer and levied and collected in the same manner as any other taxes are levied and collected for the payment of salaries of members. Delinquent payments under this section and Section 9-11-210 must be charged interest compounded annually based on the adjusted prime rate charged by banks, rounded to the nearest full percent. The effective date of the adjustment must be based on the twelve-month period ending March thirty-first of any calendar year and must be established by April fifteenth for an effective date of the next July first. The adjusted prime rate charged by banks means the average predominant prime rate quoted by the Board of Governors of the Federal Reserve System. The adjusted prime rate must be the adjusted prime rate charged by the bank during March of that year.

(2) If within ninety days after request therefor by the Board any employer has not provided the System with the records and other information required hereunder or if within thirty days after the last due date, as herein provided, the full accrued amount of the employer contributions due on account of members employed by an employer has not been received by the System from the chief fiscal officer of the employer, then upon notification by the Board to the State Treasurer and Comptroller General as to the default of the employer as herein provided, any distributions which might otherwise be made to the employer from any funds of the State must be withheld from the employer until notice from the Board to the State Treasurer that the employer is no longer in default.

HISTORY: 1962 Code Section 61-345.1; 1962 (52) 1933; 1974 (58) 2032; 1977 Act No. 219 Pt II Section 26; 1985 Act No. 201, Part II, Section 47G.



SECTION 9-11-250. State Treasurer shall be custodian of funds; disbursement; cash shall be kept available.

(1) The State Treasurer shall be the custodian of the funds of the System. All payments from such funds shall be made by him only upon vouchers signed by two persons designated by the Board. No voucher shall be drawn unless it has previously been authorized by resolution of the Board.

(2) For the purpose of meeting disbursements for retirement allowances and other payments, there may be kept available cash, not exceeding ten percent of the total funds of the System, on deposit with the State Treasurer.

HISTORY: 1962 Code Section 65-345.3; 1962 (52) 1933; 1974 (58) 2032.



SECTION 9-11-260. Deposit of assets.

(1) All of the assets of the System shall be credited, according to the purpose for which they are held, to one of two accounts; namely, the members' account and the accumulation account.

(2) The members' account shall be the account in which shall be held the contributions deducted from the compensation of members, together with the interest credited thereon. Upon the retirement of a member, or upon the death of a member if an allowance is payable to his beneficiary pursuant to Section 9-11-130, the amount of his accumulated contributions shall be transferred to the accumulation account.

(3) The accumulation account shall be the account in which shall be held all reserves for the payment of the part of all retirement allowances and other benefits payable from contributions made by the employers, and from which shall be paid all retirement allowances payable under the System. All interest and dividends earned on the funds of the System shall be credited to the accumulation account. The amounts required to allow regular interest on the members' accumulated contributions shall be transferred to the members' account from the accumulation account. If a beneficiary is restored to membership, the part of his contributions then standing to his credit shall be transferred from the accumulation account to the members' account.

HISTORY: 1962 Code Section 61-345.4; 1962 (52) 1933; 1974 (58) 2032.



SECTION 9-11-265. Interest on member accounts.

(A) Interest must be credited to the account of each member once each year as of June thirtieth, on the basis of the balance in the account of each member as of the previous June thirtieth. Upon the death, retirement, or termination of a member, interest must be figured to the end of the month immediately preceding the date of refund or retirement, interest being based on the balance in the member's account as of the June thirtieth immediately preceding the date of refund or retirement.

(B) Notwithstanding subsection (A), interest must not be credited to an inactive member account. For purposes of this subsection, a member account becomes inactive on July first if no contributions were made to the account in the preceding twelve months.

HISTORY: 2008 Act No. 311, Section 41, eff June 4, 2008; 2012 Act No. 278, Pt V, Section 69.D, eff July 1, 2012.



SECTION 9-11-270. Allowances and other rights exempt from taxation and legal process; exceptions; assignment.

Except as provided in Section 9-18-10 and related sections, Article 11, Chapter 17, Title 63 and Section 8-1-115 and subject to the doctrine of constructive trust ex maleficio, and subject to income tax levies imposed pursuant to state or federal law and distributions made pursuant to the federal Pension Protection Act of 2006, the right of a person to retirement allowance or to the return of contributions, a retirement allowance itself, any optional or death benefit, or any other right accrued or accruing to a person under the provisions of this chapter, and the monies of the system are exempted from any state or municipal tax, except the taxes imposed pursuant to Chapters 6 and 16 of Title 12, and exempted from levy and sale, garnishment, attachment, or any other process, and are unassignable except as specifically otherwise provided in this chapter. This section does not apply to any authorized deduction from a retirement allowance.

HISTORY: 1962 Code Section 61-345.5; 1962 (52) 1933; 1974 (58) 2032; 1989 Act No. 189, Part II, Section 39F, eff for taxable years beginning after 1988 and with respect to estates of decedents dying after 1988 (approved by the Governor June 8, 1989); 2001 Act No. 16, Section 5, eff April 10, 2001; 2008 Act No. 311, Section 23, eff June 4, 2008.



SECTION 9-11-280. Contracts with members shall be obligations of System only; rights of members upon termination of System or discontinuation of contributions.

All agreements or contracts with the members of the System pursuant to any of the provisions of this chapter shall be deemed solely obligations of the System and the full faith and credit of the State and of its departments, institutions and political subdivisions and of any other employer is not, and shall not be, pledged or obligated beyond the amounts which may be hereafter annually appropriated by such employers in the annual appropriations act, county supply acts and other periodic appropriations for the purpose of this chapter. In case of termination of the System, or in the event of discontinuance of contributions hereunder, the rights of all members of the System to benefits accrued to the date of such termination or discontinuance of contributions, to the extent then funded, are non-forfeitable.

HISTORY: 1962 Code Section 61-345.6; 1962 (52) 1933; 1970 (56) 1938; 1974 (58) 2032.



SECTION 9-11-290. Property of System is exempt from State and local taxes.

All property owned or acquired by the System for purpose of this chapter shall be exempt from all taxes imposed by the State or any political subdivision thereof.

HISTORY: 1962 Code Section 61-345.7; 1962 (52) 1933; 1974 (58) 2032.



SECTION 9-11-300. Increase in retirement allowances as of July 1, 1974.

For all retirement allowances due on or after July 1, 1974, the retirement allowance payments to any member retired prior to said date or his beneficiary designated under an optional benefit or to any other beneficiary in receipt of an allowance prior to said date, exclusive of payments under the Supplemental Allowance Program, shall be recomputed as though the provisions of Section 9-11-60(2), (a) of this chapter had been in effect at the time of his most recent retirement. Any such benefits payable under the Supplemental Allowance Program shall be increased by ten percent effective July 1, 1974. This section shall not, however, be applicable to the part of any retirement allowance derived from a member's accumulated additional contributions.

Benefits payable due to retirement prior to July 1, 1988, shall be increased by fourteen and three-tenths percent effective July 1, 1988.

Benefits payable due to retirement before July 1, 1989, must be increased by seven percent effective July 1, 1989.

HISTORY: 1962 Code Section 61-346; 1969 (56) 25; 1971 (57) 66; 1973 (58) 106; 1974 (58) 2032; 1988 Act No. 424, Section 6, eff July 1, 1988; 1989 Act No. 189, Part II, Section 60G, eff July 1, 1989 (became law without the Governor's signature).



SECTION 9-11-312. Retirement allowance adjustment.

Effective July 1, 2012, and annually thereafter, the retirement allowance received by retirees and their surviving annuitants pursuant to the provisions of this chapter, inclusive of Section 9-11-140 must be increased by the lesser of one percent or five hundred dollars. Only those retirees and their surviving annuitants in receipt of an allowance on July first preceding the effective date of the increase are eligible to receive the increase. Any increase in allowance granted pursuant to this section must be included in the determination of any subsequent increase.

HISTORY: 2012 Act No. 278, Pt III, Section 19.A, eff July 1, 2012.



SECTION 9-11-315. Beneficiaries receiving Medicaid (Title XIX) sponsored nursing home care; effect on benefits; exception.

Notwithstanding any other provision of law, except as provided below, retirees and beneficiaries under the Police Officers Retirement System receiving Medicaid (Title XIX) sponsored nursing home care as of June thirtieth of the prior fiscal year shall receive no increase in retirement benefits during the current fiscal year. However, a retired employee affected by the above prohibition may receive the scheduled increase if he is discharged from the nursing home and does not require admission to a hospital or nursing home within six months. The Department of Health and Human Services, the Department of Social Services, and the State Retirement Systems must share the information needed to implement this section.

HISTORY: 2002 Act No. 356, Section 1, Pt IX.E(2), eff July 1, 2002.



SECTION 9-11-320. False statements and falsification of records.

Any person who shall knowingly make any false statement, or shall falsify or permit to be falsified any record of the System in any attempt to defraud the System, as a result of such act shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding five hundred dollars or imprisonment not exceeding twelve months, or both in the discretion of the court.

HISTORY: 1962 Code Section 61-345.8; 1962 (52) 1933; 1974 (58) 2032.



SECTION 9-11-350. Compensation used to determine benefits to be subject to federal limitations.

Effective as of January 1, 1996, the annual compensation of a member taken into account for determining all benefits provided under this retirement system is subject to the limitations set forth in Section 401(a)(17) of the Internal Revenue Code of 1986 and any regulations promulgated thereunder, as adjusted for any cost-of-living increases in accordance with Section 401(a)(17)(B) of the Internal Revenue Code. Annual compensation means compensation during the plan year or such other consecutive twelve-month period over which compensation is otherwise determined under the retirement system, hereinafter referred to as the determination period. The cost-of-living adjustment in effect for a calendar year applies to annual compensation for the determination period that begins with or within such calendar year. However, the limitation on compensation does not apply to the compensation of an individual who became a member of this retirement system before January 1, 1996.

HISTORY: 1995 Act No. 48, Section 4, eff upon approval (became law without the Governor's signature on May 18, 1995); 2008 Act No. 311, Section 24, eff June 4, 2008.



SECTION 9-11-355. Compliance with USERRA.

Effective December 12, 1994, and notwithstanding any provision in this chapter to the contrary, contributions, benefits, and service credit with respect to qualified military service will be provided in accordance with Section 414(u) of the Internal Revenue Code.

HISTORY: 2008 Act No. 311, Section 25, eff June 4, 2008.



SECTION 9-11-360. Compliance with Internal Revenue Code Section 415.

(A) Effective as of July 1, 1989, member contributions paid to, and retirement benefits paid from, the system may not exceed the annual limits on contributions and benefits, respectively, allowed by Internal Revenue Code Section 415. For purposes of applying these limits, the definition of compensation where applicable will be compensation as defined in Treasury Regulation Section 1.415(c)-2(d)(3), or successor regulation; provided, that the definition of compensation will exclude member contributions picked up under Internal Revenue Code Section 414(h)(2), and for plan years beginning after December 31, 1997, compensation will include the amount of any elective deferrals, as defined in Internal Revenue Code Section 402(g)(3), and any amount contributed or deferred by the employer at the election of the member and which is not includible in the gross income of the member by reason of Internal Revenue Code Section 125 or 457, and, for plan years beginning on and after January 1, 2001, Internal Revenue Code Section 132(f)(4).

(B) Before January 1, 1995, a member may not receive an annual benefit that exceeds the limits specified in Internal Revenue Code Section 415(b), subject to the applicable adjustments in that section. On and after January 1, 1995, a member may not receive an annual benefit that exceeds the dollar amount specified in Internal Revenue Code Section 415(b)(1)(A), subject to the applicable adjustments in Internal Revenue Code Section 415(b).

(C) For purposes of applying the limits under Internal Revenue Code Section 415(b), hereinafter referred to as "limit", the following will apply:

(1) prior to January 1, 2009, cost-of-living adjustments under Section 9-11-310 will be taken into consideration when determining a member's applicable limit;

(2) on and after January 1, 2009, with respect to a member who does not receive a portion of the member's annual benefit in a lump sum:

(a) a member's applicable limit shall be applied to the member's annual benefit in the first limitation year without regard to any automatic cost-of-living increases under Section 9-11-310;

(b) to the extent the member's annual benefit equals or exceeds the limit, the member is no longer eligible for cost-of-living increases until such time as the benefit plus the accumulated increases are less than the limit; and

(c) thereafter, in any subsequent limitation year, the member's annual benefit including any automatic cost-of-living increase applicable under Section 9-11-310 shall be tested under the then applicable benefit limit including any adjustment to the Internal Revenue Code Section 415(b)(1)(A) dollar limit under Internal Revenue Code Section 415(d) and the regulations thereunder;

(3) on and after January 1, 2009, with respect to a member who receives a portion of the member's annual benefit in a lump sum, a member's applicable limit shall be applied taking into consideration automatic cost-of-living increases under Section 9-11-310 as required by Internal Revenue Code Section 415(b) and applicable Treasury Regulations;

(4) on and after January 1, 1995, in no event shall a member's annual benefit payable under the system in any limitation year be greater than the limit applicable at the annuity starting date, as increased in subsequent years pursuant to Internal Revenue Code Section 415(d) and the regulations thereunder. If the form of benefit without regard to the automatic benefit increase feature is not a straight life or a qualified joint and survivor annuity, then the preceding sentence is applied by adjusting the form of benefit to an actuarially equivalent straight life annuity benefit that is determined using the following assumptions and that take into account the death benefits under the form of benefit:

(a) for a benefit paid in a form to which Internal Revenue Code Section 417(e)(3) does not apply, the actuarially equivalent straight life annuity benefit which is the greater of (or the reduced Internal Revenue Code Section 415(b) limit applicable at the annuity starting date which is the lesser of when adjusted in accordance with the following assumptions):

(i) the annual amount of the straight life annuity if any payable to the member under the plan commencing at the same annuity starting date as the form of benefit payable to the member; or

(ii) the annual amount of the straight life annuity commencing at the same annuity starting date that has the same actuarial present value as the form of benefit payable to the member, computed using (aa) a five percent interest assumption or the applicable statutory interest assumption and (bb) the applicable mortality table described in Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62; or

(b) for a benefit paid in a form to which Internal Revenue Code Section 417(e)(3) applies, the actuarially equivalent straight life annuity benefit which is the greatest of (or the reduced Internal Revenue Code Section 415(b) limit applicable at the annuity starting date which is the least of when adjusted in accordance with the following assumptions):

(i) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using the interest rate and mortality table, or tabular factor, specified in the plan for actuarial experience;

(ii) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using (aa) a five and one-half percent interest assumption or the applicable statutory interest assumption and (bb) the applicable mortality table for the distribution under Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62; or

(iii) the annual amount of the straight life annuity commencing at the annuity starting date that has the same actuarial present value as the particular form of benefit payable, computed using (aa) the applicable interest rate for the distribution under Treasury Regulation Section 1.417(e)-1(d)(3) which, prior to July 1, 2007, is the thirty-year treasury rate in effect for the month prior to retirement, and on and after July 1, 2007, is the thirty-year treasury rate effect for the first day of the plan year with a one-year stabilization period, and (bb) the applicable mortality table for the distribution under Treasury Regulation Section 1.417(e)-1(d)(2) which is the mortality table specified in Revenue Ruling 98-1 for years prior to 2003 or, for subsequent years, in Revenue Ruling 2001-62 or any subsequent revenue ruling modifying the applicable provisions of Revenue Ruling 2001-62, divided by 1.05; and

(5) the member's annual benefit will be adjusted as provided by Internal Revenue Code Section 415(b)(2)(B) and related treasury regulations by taking into consideration after-tax contributions and rollover and transfer contributions made by the member.

(D) Notwithstanding any other provision of law to the contrary, the system may modify a request by a member to make a contribution to the system if the amount of the contribution would exceed the limits provided in Internal Revenue Code Section 415 by using the following methods:

(1) if the law requires a lump sum payment for the purchase of service credit, the board may establish a periodic payment plan for the member to avoid a contribution in excess of the limits under Internal Revenue Code Section 415(c) or 415(n);

(2) if payment pursuant to item (1) shall not avoid a contribution in excess of the limits imposed by Internal Revenue Code Section 415(c), the system may either reduce the member's contribution to an amount within the limits of that section or refuse the member's contribution;

(3) effective for permissive service credit contributions made in years beginning after December 31, 1997, if a member makes one or more contributions to purchase permissive service credit under the system, then the requirements of this section will be treated as met only if:

(a) the requirements of Internal Revenue Code Section 415(b) are met, determined by treating the accrued benefit derived from all such contributions as an annual benefit for purposes of Internal Revenue Code Section 415(b); or

(b) the requirements of Internal Revenue Code Section 415(c) are met, determined by treating all such contributions as annual additions for purposes of Internal Revenue Code Section 415(c).

For purposes of applying subitem (a) the system shall not fail to meet the reduced limit under Internal Revenue Code Section 415(b)(2)(C) solely by reason of this subsection (D), and for purposes of applying subitem (b) the system shall not fail to meet the percentage limitation under Internal Revenue Code Section 415(c)(1)(B) solely by reason of this subsection (D);

(4) for purposes of subsection (D) the term "permissive service credit" means service credit:

(a) recognized by the system for purposes of calculating a member's benefit under the system;

(b) which such member has not received under the system; and

(c) which such member may receive only by making a voluntary additional contribution, in an amount determined under the system, which does not exceed the amount necessary to fund the benefit attributable to such service credit.

Effective for permissive service credit contributions made in years beginning after December 31, 1997, such term may include service credit for periods for which there is no performance of service, and, notwithstanding subitem (b), may include service credited in order to provide an increased benefit for service credit which a member is receiving under the system;

(5) the system will fail to meet the requirements of this subsection (D) if:

(a) more than five years of nonqualified service credit are taken into account for purposes of this subsection (D); or

(b) any nonqualified service credit is taken into account under this subsection (D) before the member has at least five years of participation under the system;

(6) for purposes of item (5), effective for permissive service credit contributions made in years beginning after December 31, 1997, the term "nonqualified service credit" means permissive service credit other than that allowed with respect to:

(a) service, including parental, medical, sabbatical, and similar leave, as an employee of the government of the United States, any state or political subdivision thereof, or any agency or instrumentality of any of the foregoing other than military service or service for credit which was obtained as a result of a repayment described in Internal Revenue Code Section 415(k)(3);

(b) service, including parental, medical, sabbatical, and similar leave, as an employee, other than as an employee described in subitem (a) of an education organization described in Internal Revenue Code Section 170(b)(1)(A)(ii) which is a public, private, or sectarian school which provides elementary or secondary education through grade twelve, or a comparable level of education, as determined under the applicable law of the jurisdiction in which the service was performed; provided, however, that in the case of a private or sectarian school, only teaching service will not be treated as nonqualified service;

(c) service as an employee of an association of employees who are described in subitem (a); or

(d) military service, other than qualified military service under Internal Revenue Code Section 414(u), recognized by such governmental plan.

In the case of service described in subitem (a), (b), or (c), such service will be nonqualified service if recognition of such service would cause a member to receive a retirement benefit for the same service under more than one plan;

(7) in the case of a trustee-to-trustee transfer after December 31, 2001, to which Internal Revenue Code Section 403(b)(13)(A) or 457(e)(17)(A) applies, without regard to whether the transfer is made between plans maintained by the same employer:

(a) the limitations of item (5) shall not apply in determining whether the transfer is for the purchase of permissive service credit; and

(b) the distribution rules applicable under federal law to the system will apply to such amounts and any benefits attributable to such amounts;

(8) for an eligible member, the limitation of Internal Revenue Code Section 415(c)(1) shall not be applied to reduce the amount of permissive service credit which may be purchased to an amount less than the amount which was allowed to be purchased under the terms of the South Carolina Police Officers Retirement System as in effect on August 5, 1997. For purposes of this item (8), an eligible member is an individual who first became a member in the system before July 1, 1998.

HISTORY: 2008 Act No. 311, Section 26, eff June 4, 2008.



SECTION 9-11-510. South Carolina Police Officers Retirement System shall pay certain retirement allowances and death benefits; appropriations.

All retirement allowances otherwise payable to police officers retired under such fund and in force on June 30, 1963, and all death benefits otherwise payable on account of such retired police officers shall become payable under the South Carolina Police Officers Retirement System effective as of July 1, 1973, the monthly benefits under the provisions of this section shall be one hundred forty percent of those payable prior to such date. Appropriations for this purpose shall be made annually in the general appropriations act.

HISTORY: 1962 Code Section 61-326; 1963 (53) 70; 1970 (56) 1953; 1973 (58) 623; 1983 Act No. 27, Section 1.



SECTION 9-11-520. Rights of participants on June 30, 1963 in service of political subdivisions not members of South Carolina Police Officers Retirement System.

If a police officer is a participant in the Police Insurance and Annuity Fund at the termination of the fund as of June 30, 1963, and if he is then in the service of a political subdivision, agency or department of the State which has not then become an employer under the System, he shall be entitled to a refund of his aggregate contributions previously made by him to the fund. Such refund shall be made as promptly as possible following his application therefor and he shall not be entitled to any other credit or benefit on account of his participation in the fund nor shall he be a member of the System while his refund is being processed. Furthermore, he shall become a member of the South Carolina Retirement System as of July 1, 1963; provided, he is in the service of a political subdivision participating as an employer in such retirement system, but without credit for any service rendered prior to July 1, 1963; provided, further, that if such political subdivision has on or before July 1, 1963 established for its police officers a pension fund in which he is eligible, or required, to participate he shall be subject to the terms and provisions of such pension fund and shall not become a member of the South Carolina Retirement System as of July 1, 1963 unless such pension fund so permits or requires.

HISTORY: 1962 Code Section 61-327; 1963 (53) 70.



SECTION 9-11-525. Increase in monthly benefits under Police Insurance and Annuity Fund.

Beneficiaries receiving benefits under the Police Insurance and Annuity Fund shall receive a fifty dollar a month increase in their monthly benefits effective July 1, 1994.

HISTORY: 1988 Act No. 658, Part II, Section 45, eff June 8, 1988; 1994 Act No. 497, Part II, Section 140, eff June 29, 1994.






CHAPTER 12 - QUALIFIED EXCESS BENEFITS ARRANGEMENTS

SECTION 9-12-10. Definitions.

As used in this chapter, unless a different meaning is plainly required by the context:

(1) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority acting as trustee of the retirement systems and acting through its Division of Retirement Systems.

(2) "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended from time to time.

(3) "QEBA" means a Qualified Excess Benefit Arrangements under Section 415(m) of the Internal Revenue Code.

(4) "Retirement system" means the South Carolina Retirement System, Retirement System for Judges and Solicitors, Retirement System for Members of the General Assembly, and Police Officers Retirement System established pursuant to Chapters 1, 8, 9, and 11 of this title.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008; 2012 Act No. 278, Pt IV, Subpt 2, Section 55, eff July 1, 2012.



SECTION 9-12-20. Qualified Excess Benefit Arrangements created.

Each retirement system may establish and maintain a QEBA. The amount of any annual benefit that would be payable pursuant to this chapter but for the limitation imposed by Section 415 of the Internal Revenue Code shall be paid from a QEBA established and maintained pursuant to this chapter. A QEBA established under this chapter shall be maintained through a separate unfunded QEBA. This arrangement is established for the sole purpose of enabling the retirement systems to continue to apply the same formulas for determining benefits payable to all employees covered by the retirement systems created under Chapters 1, 8, 9, and 11 of this title, including those whose benefits are limited by Section 415 of the Internal Revenue Code.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



SECTION 9-12-30. Administration of QEBAs.

The board shall administer the QEBAs. The board has full discretionary authority to determine all questions arising in connection with the QEBAs, including its interpretation and any factual questions arising under the QEBAs. Further, the board has full authority to make modifications to the benefits payable under the QEBAs as may be necessary to maintain the QEBAs' qualification under Section 415(m) of the Internal Revenue Code.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



SECTION 9-12-40. Eligibility for participation in a QEBA.

All members, retired members, and beneficiaries of the retirement systems are eligible to participate in a QEBA if their benefits would exceed the limitation imposed by Section 415 of the Internal Revenue Code. Participation is determined for each calendar year, and participation shall cease for any calendar year in which the benefit of a member, retired member, or beneficiary is not limited by Section 415 of the Internal Revenue Code.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



SECTION 9-12-50. QEBA supplemental retirement allowance.

On and after the effective date of the QEBA, the board shall pay to each eligible retiree and beneficiary a supplemental retirement allowance equal to the difference between the retiree's or beneficiary's monthly benefit otherwise payable from the applicable retirement system prior to any reduction or limitation because of Section 415 of the Internal Revenue Code and the actual monthly benefit payable from the retirement system as limited by Section 415. The board shall compute and pay the supplemental retirement allowance in the same form, at the same time, and to the same persons as such benefits would have otherwise been paid as a monthly pension under the retirement system except for the Internal Revenue Code Section 415 limitations.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



SECTION 9-12-60. Amount of contributions to the QEBA.

The board shall determine the amount of benefits that cannot be provided under the retirement systems because of the limitations of Section 415 of the Internal Revenue Code, and the amount of contributions that must be made to the QEBAs as separate funds within the retirement systems. The board shall engage such actuarial services as shall be required to make these determinations. If applicable, fees for the actuary's service shall be paid by the applicable employers.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



SECTION 9-12-70. Employer contributions and separate fund.

Contributions shall not be accumulated under a QEBA to pay future supplemental retirement allowances. Instead, each payment of contributions by the applicable employer that would otherwise be made to a retirement system shall be reduced by the amount necessary to pay the required supplemental retirement allowances, and these contributions will be deposited in a separate fund that is a portion of the retirement system. This separate fund is intended to be exempt from federal income tax under Sections 115 and 415(m) of the Internal Revenue Code. The board shall pay the required supplemental retirement allowances to the member, retired member, or beneficiary out of the employer contributions so transferred. The employer contributions otherwise required under the terms of a retirement system shall be divided into those contributions required to pay supplemental retirement allowances hereunder, and those contributions paid into and accumulated in the retirement system funds created under Chapter 16 of this title to pay the maximum benefits permitted. Employer contributions made to a separate fund to provide supplemental retirement allowances shall not be commingled with the contributions paid into and accumulated in the retirement system funds created under Chapter 16. The supplemental retirement allowance benefit liability shall be funded on a calendar year to calendar year basis. Any assets of a separate QEBA fund not used for paying benefits for a current calendar year shall be used, as determined by the board, for the payment of administrative expenses of the QEBA for the calendar year.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



SECTION 9-12-80. No ability to defer.

A member, retired member, or beneficiary cannot elect to defer the receipt of all or any part of the payments due under a QEBA.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



SECTION 9-12-90. No assignment.

Payments under a QEBA are exempt from garnishment, assignment, alienation, judgments, and other legal processes to the same extent as a retirement allowance under a retirement system.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



SECTION 9-12-100. QEBA funds unsecured.

Nothing in this chapter shall be construed as providing for assets to be held in trust or escrow or any form of asset segregation for members, retired members, or beneficiaries. To the extent any person acquires the right to receive benefits under a QEBA, the right shall be no greater than the right of any unsecured general creditor of the State of South Carolina.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



SECTION 9-12-110. QEBA is a governmental plan.

A QEBA is a portion of a governmental plan as defined in Section 414(d) of the Internal Revenue Code, and is intended to meet the requirements of Internal Revenue Code Sections 115 and 415(m), and shall be so interpreted and administered.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.



SECTION 9-12-120. No deduction for employer contributions.

Amounts deducted from employer contributions and deposited in a separate QEBA fund shall not increase the amount of employer contributions required under Chapters 1, 8, 9, and 11 of this title.

HISTORY: 2008 Act No. 311, Section 28, eff June 4, 2008.






CHAPTER 13 - FIREMEN'S PENSION FUNDS IN CITIES

SECTION 9-13-10. Power of cities to establish pension funds, create board of trustees, and raise monies.

In any city of this State having a fire department with one or more paid members, the city council may form a pension fund, create a board of trustees to manage such fund and raise funds for the pensioning of disabled and retired firemen of such cities.

HISTORY: 1962 Code Section 61-381; 1952 Code Section 61-381; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1979 Act No. 79 Section 1.



SECTION 9-13-20. Board of trustees and officers thereof.

The board of trustees shall consist of five members as follows: the chief of the fire department, the mayor of the city, or one member of council to be appointed by the mayor who will serve a two-year term, and three members elected in such manner and with such qualifications as council by ordinance shall prescribe and having terms of office of not more than three years. Any member is eligible to succeed himself. The board shall select from its members a president and secretary and the city treasurer is ex officio treasurer of the board and custodian of the pension fund, but has no vote as a member of the board.

HISTORY: 1962 Code Section 61-382; 1952 Code Section 61-382; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1979 Act No. 79 Section 2; 1997 Act No. 118, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1997).



SECTION 9-13-30. City attorney shall advise and represent board.

The city attorney or corporation counsel shall give advice to the board of trustees in all matters pertaining to its duties and the management of the firemen's pension fund whenever thereunto requested and he shall represent and defend the board as its attorney in all suits or actions at law or in equity that may be brought against it and bring all suits and actions in its behalf that may be required or determined upon by the board.

HISTORY: 1962 Code Section 61-383; 1952 Code Section 61-383; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



SECTION 9-13-40. Rules and regulations; decisions on applications.

The board of trustees of the firemen's pension fund shall, by four-fifths vote of its members, make all necessary regulations for its government in the discharge of its duties and may, if the pension fund be sufficient, provide by such regulation for benefits in addition to those provided for by this chapter and the conditions on which such benefits may be paid. The board of trustees shall hear and decide all applications for pensions under this chapter. Its decisions on such applications shall be final and conclusive and not subject to review or reversal except by the board.

HISTORY: 1962 Code Section 61-384; 1952 Code Section 61-384; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1979 Act No. 79 Section 3.



SECTION 9-13-45. Annual actuarial valuation of assets and liabilities.

The board of trustees shall designate an actuary who shall, on the basis of regular interest and tables last adopted by the board, make an annual valuation of the contingent assets and liabilities of the system.

HISTORY: 1979 Act No. 79 Section 11.



SECTION 9-13-50. Investment of fund.

The board of trustees may invest the pension fund in the name of "Board of Trustees of the Firemen's Fund of the City of __________" in any of the following:

(1) Obligations of the United States or obligations fully guaranteed both as to principal and interest by the United States;

(2) Obligations of the Federal intermediate credit banks, Federal home loan banks, Federal National Mortgage Association, banks for cooperatives and Federal land banks and any notes, bonds, debentures, or other similar obligations, consolidated or otherwise, issued by farm credit institutions pursuant to authorities contained in the Farm Credit Act of 1971 (Public Law 92-181);

(3) Obligations of this State;

(4) In the shares of Federal savings and loan associations and State-chartered building or savings and loan associations in which deposits are guaranteed by the Federal Savings and Loan Insurance Corporation, not to exceed the amount covered by insurance.

All such securities shall be deposited by the treasurer with other securities of the city and shall be subject to the order of the board of trustees.

HISTORY: 1962 Code Section 61-385; 1952 Code Section 61-385; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1974 (58) 2382; 1979 Act No. 79 Section 4.



SECTION 9-13-60. Selection of depository.

A board of trustees of a firemen's pension fund hereunder shall select a bank or banks in which all monies shall be deposited by the treasurer of the board.

HISTORY: 1962 Code Section 61-386; 1952 Code Section 61-386; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1955 (49) 260; 1979 Act No. 79 Section 5.



SECTION 9-13-70. Payments by treasurer to fund; collection of assessments.

City councils of cities having boards of trustees of firemen's pension funds under this chapter shall ordain and order that the city treasurer pay into the pension fund, semi-annually at such dates as may be adopted by the respective city councils, the amounts as levied, the treasurer to report them to the secretary of the board of trustees to be entered on the records of the board at its next meeting. The collection of the assessments under this chapter shall be liable to the same enforcement as any other taxes under the laws of this State.

HISTORY: 1962 Code Section 61-387; 1952 Code Section 61-387; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



SECTION 9-13-80. Sources of funds.

The funds for such pension fund shall be raised as follows:

(1) The board of trustees may take by gift, devise or bequest any money, real estate, personal property or other valuable things and pay them into the pension fund;

(2) All forfeitures and fines imposed upon any member of the fire department, by way of discipline, shall be paid into the pension fund;

(3) All proceeds from sales of condemned or discarded personal property and equipment in use in the department may be paid into the pension fund;

(4) The city council of any city having a board of trustees under this chapter may levy and collect such taxes as may be necessary and appropriate such monies as may be necessary to supplement and support such pension funds and may assess and collect from the salary of each member of the fire department an amount set by the board in accordance with a majority vote of the members of the fire department and pay such assessments into the pension fund;

(5) Any funds remitted to the firemen's pension fund derived from foreign insurance companies as provided in Chapter 57 of Title 38.

Provided , however, that such funds shall not be restricted for such use by the participating fire departments.

HISTORY: 1962 Code Section 61-388; 1952 Code Section 61-388; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1979 Act No. 79 Section 6.



SECTION 9-13-90. Annual report of board.

The board of trustees shall make a report to the city council of the condition of the pension fund within sixty days after the end of each fiscal year of the city.

HISTORY: 1962 Code Section 61-389; 1952 Code Section 61-389; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



SECTION 9-13-100. Record of proceedings.

The board shall cause to be kept a record of all its meetings and proceedings.

HISTORY: 1962 Code Section 61-390; 1952 Code Section 61-390; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



SECTION 9-13-110. Interest on deposits or investments.

In case the pension fund, or any part thereof, shall, by order of the board or otherwise, be deposited in any bank or invested as herein stated all interest or money which may be paid or agreed to be paid on account of such sums or deposit shall belong to and constitute a part of the fund. But nothing herein contained shall be construed as authorizing the treasurer to deposit such funds, or any part thereof, unless so authorized by the board.

HISTORY: 1962 Code Section 61-391; 1952 Code Section 61-391; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



SECTION 9-13-120. Disbursement of funds.

All moneys ordered to be paid by the board of trustees shall be paid by the treasurer only upon warrants signed by the president of the board and countersigned by the secretary thereof or, in the absence of either one or both of such officers, by the president and secretary pro tem, as may be appointed by the board of trustees at a meeting called for that purpose, and no warrant shall be drawn except by order of the board, duly entered in the records of the proceedings of the board.

HISTORY: 1962 Code Section 61-392; 1952 Code Section 61-392; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



SECTION 9-13-130. Only regular members are eligible for pensions or other benefits.

No person shall be entitled to receive any pension or other benefits from any such fund except a regularly paid member of a regularly organized fire department and in accordance with the provisions herein contained.

HISTORY: 1962 Code Section 61-393; 1952 Code Section 61-393; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



SECTION 9-13-140. Eligibility of person who was thirty-five years of age when first employed as a fireman.

No person who had or has attained thirty-five years of age upon first becoming regularly employed as a member of the fire department shall ever be eligible for any benefits under this chapter unless he has been regularly and continuously a volunteer member of the same department since before he attained thirty-five years of age.

HISTORY: 1962 Code Section 61-394; 1952 Code Section 61-394; 1945 (44) 236.



SECTION 9-13-150. Retirement after twenty-five years of service.

Any fireman who has served in the fire department in the city or who has served in fire departments of one or more cities that come within the terms of this chapter for a period of twenty-five years shall, upon his written application, be retired and receive a monthly pension as provided by this chapter and applicable regulations, but in no event less than one hundred dollars. No fireman shall be required to so apply. This section shall also apply to those firemen retired prior to May 19, 1947, either because of physical disability or otherwise.

Provided , however, that the provisions of this section shall not be construed to expand and obligate the pension system in order to comply with the provisions of this section.

HISTORY: 1962 Code Section 61-395; 1952 Code Section 61-395; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1946 (44) 1475; 1947 (45) 572; 1979 Act No. 79 Section 7.



SECTION 9-13-160. Disability retirement.

Any member of the fire department of any such city having a pension fund who shall, while in the performance of his duties in such fire department, become and is found, upon examination by a physician to be appointed by the board of trustees, to be physically or mentally disabled by reason of such service in such fire department to such extent that he is permanently unable to perform his accustomed tasks, shall be retired from service in such fire department by the board of trustees of the firemen's pension fund upon the certificate of such physician and by a majority vote of the board.

HISTORY: 1962 Code Section 61-398; 1952 Code Section 61-398; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1947 (45) 572; 1979 Act No. 79 Section 8.



SECTION 9-13-170. Amount of pension upon disability retirement.

Upon such retirement the board of trustees shall order the payment to such disabled or retired member of such fire department monthly from the pension fund pursuant to regulations adopted by the board of trustees as authorized by this chapter, but in no event less than the sum of one hundred dollars a month.

HISTORY: 1962 Code Section 61-399; 1952 Code Section 61-399; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1946 (44) 1475; 1947 (45) 572; 1979 Act No. 79 Section 9.



SECTION 9-13-180. Effect of demotion for political reasons.

Any person eligible for a pension under this chapter who has held the same position for five years with any department but who has been demoted for political reasons shall have his pension computed on the basis of the highest salary which he earned continuously for five years.

HISTORY: 1962 Code Section 61-402; 1952 Code Section 61-402; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



SECTION 9-13-190. Funeral benefits.

Any regular member of such fire department, or any retired member after the completion of five years' regular service, shall be entitled to a funeral benefit as set by board regulation having general applicability, upon death from any cause, such funeral benefit to be paid by the board of trustees from the pension fund to the nearest relative of such deceased fireman or pensioner.

HISTORY: 1962 Code Section 61-403; 1952 Code Section 61-403; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236; 1979 Act No. 79 Section 10.



SECTION 9-13-200. Proration of benefits when fund shall be insufficient.

If at any time, from any unforeseen cause, there shall not be sufficient money in any such pension fund to pay each person entitled to the benefit thereof the full amount per month as herein provided, then an equal percentage of such monthly payment shall be made to each beneficiary until the fund shall be replenished sufficiently to warrant the resumption of payment thereafter of full pension pay to each of such beneficiaries, unless the city council shall by direct appropriation supplement the pension fund sufficiently to enable the board of trustees to pay the full amounts per month as herein provided.

HISTORY: 1962 Code Section 61-404; 1952 Code Section 61-404; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



SECTION 9-13-210. Fund shall contain minimum amount as a prerequisite to payment.

No pensions or benefits shall be allowed, passed upon or paid by said board of trustees until there shall be in such pension fund at least one thousand dollars, exclusive of any anticipated tax, levy, appropriation or salary assessment.

HISTORY: 1962 Code Section 61-405; 1952 Code Section 61-405; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



SECTION 9-13-220. Record of retired firemen.

There shall be kept in the office of the board of trustees by the secretary a book to be known as the list of retired firemen. This book shall give a full and complete history and record of all the actions of the board of trustees in retiring all persons under this chapter. Such record shall give names, dates of joining the department, dates of retirement and the reasons thereof, of all persons retired.

HISTORY: 1962 Code Section 61-406; 1952 Code Section 61-406; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.



SECTION 9-13-230. Fund and payments shall not be subject to execution or other legal process.

No portion of any such pension fund shall, either before or after an order for its distribution by the board to such disabled and pensioned members of the fire department, be held, taken, subjected to or retained or levied on by virtue of any attachment, execution, injunction, writ, interlocutory or other order or decree or any process or proceeding whatsoever issued out of or by any court in this State for the payment or satisfaction in whole or in part of any debt, damage, claim, demand or judgment against any member, but such fund shall be sacredly held, kept, secured and distributed for the purpose of pensioning the persons, or the payment of funeral expenses, as named in this chapter, and for no other purpose whatsoever.

HISTORY: 1962 Code Section 61-407; 1952 Code Section 61-407; 1942 Code Section 7532; 1932 Code Sections 7551 to 7566; Civ. C. '22 Sections 4658 to 4673; Civ. C. '12 Sections 2968 to 2983; 1904 (24) 490; 1945 (44) 236.






CHAPTER 15 - ANNUITY CONTRACTS FOR EMPLOYEES OF SCHOOLS AND EDUCATIONAL INSTITUTIONS

SECTION 9-15-10. School districts and State-supported institutions of higher learning authorized to purchase annuity contracts.

The various school districts of this State and State-supported institutions of higher learning are authorized to enter into agreements to pay, at the request of their employees, a part of the incomes of such employees, not to exceed the exclusion allowance provided in Section 403(b)(2) of the Internal Revenue Code of the United States, for the purchase of annuity or other contracts which meet the requirements of Section 403(b) of the Internal Revenue Code.

HISTORY: 1962 Code Section 61-441; 1972 (57) 2399.



SECTION 9-15-20. Payments for annuity contracts shall be considered income.

The amounts so paid for any such contract shall be considered as payment of salary to such employee for purposes of the Teachers' Retirement System, State aid, Social Security, State income taxes and other State purposes.

HISTORY: 1962 Code Section 61-442; 1972 (57) 2399.






CHAPTER 16 - RETIREMENT SYSTEM FUNDS

SECTION 9-16-10. Definitions.

As used in this chapter, unless a different meaning is plainly required by the context:

(1) "Assets" means all funds, investments, and similar property of the retirement system.

(2) "Beneficiary" means a person, other than the participant, who is designated by a participant or by a retirement program to receive a benefit under the program.

(3) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority acting as trustee of the retirement system.

(3.5) "Commission" means the Retirement System Investment Commission.

(4) "Fiduciary" means a person who:

(a) exercises any authority to invest or manage assets of a system;

(b) provides investment advice for a fee or other direct or indirect compensation with respect to assets of a system or has any authority or responsibility to do so;

(c) is a member of the commission; or

(d) is the commission's chief investment officer.

(5) "Participant" means an individual who is or has been an employee enrolled in a retirement program and who is or may become eligible to receive or is currently receiving a benefit under the program. The term does not include an individual who is no longer an employee of an employer as defined by laws governing the retirement system and who has withdrawn his contributions from the retirement system.

(6) [Reserved]

(7) "Retirement program" means a program of rights and obligations which a retirement system establishes or maintains and which, by its express terms or as a result of surrounding circumstances:

(a) provides retirement benefits to qualifying employees and beneficiaries; or

(b) results in a deferral of income by employees for periods extending to the termination of covered employment or beyond.

(8) "Retirement system" means the South Carolina Retirement System, Retirement System for Judges and Solicitors, Retirement System for Members of the General Assembly, National Guard Retirement System, and Police Officers Retirement System established pursuant to Chapters 1, 8, 9, 10 and 11 of this title.

(9) "Trustee" means the Board of Directors of the South Carolina Public Employee Benefit Authority.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005; 2005 Act No. 155, Section 4, eff January 1, 2006; 2012 Act No. 278, Pt IV, Subpt 2, Section 56, eff July 1, 2012.



SECTION 9-16-20. Investment and management authority of commission; holding assets in group trust under Section 401(a)(24) of the Internal Revenue Code.

(A) All assets of a retirement system are held in trust. The commission has the exclusive authority, subject to this chapter and Section 9-1-1310, to invest and manage those assets.

(B) If the retirement system invests in a security issued by an investment company registered under the Investment Company Act of 1940 (15 U.S.C. Section 80a-1, et seq.), the assets of the system include the security, but not assets of the investment company.

(C) The board shall hold the assets of the retirement systems in a group trust under Section 401(a)(24) of the Internal Revenue Code that meets the requirements of Revenue Ruling 81-100, 1981-1 C.B. 326, as amended by Revenue Ruling 2004-67. Any group trust shall be operated or maintained exclusively for the commingling and collective investment of funds from other trusts that it holds. The board shall be permitted to hold in this group trust funds that consist exclusively of trust assets held under plans qualified under Internal Revenue Code Section 401(a), individual retirement accounts that are exempt under Internal Revenue Code Section 408(e), and eligible governmental plans that meet the requirements of Internal Revenue Code Section 457(b). For this purpose, a trust includes a custodial account under Internal Revenue Code Section 401(f) or under Internal Revenue Code Section 457(g)(3).

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005; 2008 Act No. 311, Section 27, eff June 4, 2008.



SECTION 9-16-30. Delegation of functions by commission; standard of care; agent's duty and submission to jurisdiction.

(A) The commission may delegate functions that a prudent person acting in a like capacity and familiar with those matters could properly delegate under the circumstances but final authority to invest cannot be delegated.

(B) The commission shall exercise reasonable care, skill, and caution in:

(1) selecting an agent;

(2) establishing the scope and terms of the delegation, consistent with the purposes and terms of the retirement program; and

(3) periodically reviewing the agent's performance and compliance with the terms of the delegation.

(C) In performing a delegated function, an agent owes a duty to the retirement system and to its participants and beneficiaries to comply with the terms of the delegation and, if a fiduciary, to comply with the duties imposed by Section 9-16-40.

(D) A commission member who complies with subsections (A) and (B) is not liable to the retirement system or to its participants or beneficiaries for the decisions or actions of the agent to whom the function was delegated.

(E) By accepting the delegation of a function from the commission, an agent submits to the jurisdiction of the courts of this State.

(F) The commission may limit the authority of an agent to delegate functions under this section.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005.



SECTION 9-16-40. Standards for discharge of duty.

A trustee, commission member, or other fiduciary shall discharge duties with respect to a retirement system:

(1) solely in the interest of the retirement systems, participants, and beneficiaries;

(2) for the exclusive purpose of providing benefits to participants and beneficiaries and paying reasonable expenses of administering the system;

(3) with the care, skill, and caution under the circumstances then prevailing which a prudent person acting in a like capacity and familiar with those matters would use in the conduct of an activity of like character and purpose;

(4) impartially, taking into account any differing interests of participants and beneficiaries;

(5) incurring only costs that are appropriate and reasonable; and

(6) in accordance with a good faith interpretation of this chapter.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005.



SECTION 9-16-50. Investment and management considerations by trustee; diversification; verification of facts; statement of investment objectives and policies.

(A) In investing and managing assets of a retirement system pursuant to Section 9-16-40, the commission:

(1) shall consider among other circumstances:

(a) general economic conditions;

(b) the possible effect of inflation or deflation;

(c) the role that each investment or course of action plays within the overall portfolio of the retirement system;

(d) needs for liquidity, regularity of income, and preservation or appreciation of capital; and

(e) the adequacy of funding for the plan based on reasonable actuarial factors;

(2) shall diversify the investments of the retirement system unless the commission reasonably determines that, because of special circumstances, it is clearly prudent not to do so;

(3) shall make a reasonable effort to verify facts relevant to the investment and management of assets of a retirement system;

(4) may invest in any kind of property or type of investment consistent with this chapter and Section 9-1-1310;

(5) may consider benefits created by an investment in addition to investment return only if the commission determines that the investment providing these collateral benefits would be prudent even without the collateral benefits.

(B) The commission shall adopt a statement of investment objectives and policies for the retirement system. The statement must include the desired rate of return on assets overall, the desired rates of return and acceptable levels of risk for each asset class, asset-allocation goals, guidelines for the delegation of authority, and information on the types of reports to be used to evaluate investment performance. At least annually, the commission shall review the statement and change or reaffirm it. The relevant portion of this statement may constitute parts of the annual investment plan required pursuant to Section 9-16-330.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005.



SECTION 9-16-55. Investments in companies that in their operations are complicit with the government of Sudan in the Darfur genocide.

(A) As used in this section:

(1) "Active business operations" means a company engaged in business operations that provide revenue to the government of Sudan or a company engaged in oil-related activities.

(2) "Business operations" means maintaining, selling, or leasing equipment, facilities, personnel, or any other apparatus of business or commerce in Sudan, including the ownership or possession of real or personal property located in Sudan.

(3) "Commission" means the Retirement System Investment Commission.

(4) "Company" means a sole proprietorship, organization, association, corporation, partnership, venture, or other entity, its subsidiary or affiliate that exists for profit-making purposes or to otherwise secure economic advantage. "Company" also means a company owned or controlled, either directly or indirectly, by the government of Sudan, that is established or organized under the laws of or has its principal place of business in the Republic of the Sudan.

(5) "Government of Sudan" means the government of Sudan or its instrumentalities as further defined in the Darfur Peace and Accountability Act of 2006.

(6) "Invest" or "investment" means the purchase, ownership, or control of stock of a company, association, or corporation, the capital stock of a mutual water company or corporation, bonds issued by the government or a political subdivision of Sudan, corporate bonds, or other debt instruments issued by a company. It does not include indirect beneficial ownership through index funds, commingled funds, limited partnerships, derivative instruments, or the like.

(7) "Military equipment" means weapons, arms, or military defense supplies.

(8) "Oil-related activities" means, but is not limited to, the export of oil, extracting or producing oil, exploration for oil, or the construction or maintenance of a pipeline, refinery, or other oil field infrastructure.

(9) "Public employee retirement funds" means those assets as defined in Section 9-16-10(1).

(10) "Substantial action" means a boycott of the government of Sudan, curtailing business in Sudan until that time described in subsection (E), selling company assets, equipment, or real and personal property located in Sudan, or undertaking significant humanitarian efforts in the eastern, southern, or western regions of Sudan.

(11) 'Sudan' means the Republic of the Sudan, a territory under the administration or control of the government of Sudan, including, but not limited to, the Darfur region, or an individual, company, or public agency located in Khartoum, northern Sudan, or the Nile River Valley that supports the Republic of the Sudan.

(B) The commission shall not invest public employee retirement funds in a company with business operations in Sudan if:

(1)(a) the company is engaged in active business operations in Sudan; or

(b) the company is not engaged in oil-related activities and lacks significant business operations in the eastern, southern, and western regions of Sudan; and

(2)(a) the company is engaged in oil-related activities or energy or power-related operations, or contracts with another company with business operations in the oil, energy, and power sectors of Sudan, and the company has failed to take substantial action related to the government of Sudan because of the Darfur genocide; or

(b) the company has demonstrated complicity in the Darfur genocide.

(C) Notwithstanding subsection (B), the commission shall not invest public employee retirement funds in a company that supplies military equipment within the borders of Sudan. If a company provides equipment within the borders of Sudan that may be readily used for military purposes, including, but not limited to, radar systems and military-grade transport vehicles, there is a strong presumption against investing in that company unless that company implements safeguards to prevent the use of that equipment for military purposes.

(D)(1) Nothing in this section requires the commission to take action as described in this section unless the commission determines, in good faith, that the action described in this section is consistent with the fiduciary responsibilities of the commission as described in this chapter and there are appropriated funds of the State to absorb the expenses of the commission to implement this section.

(2) Subsection (B) does not apply to:

(a) investments in a company that is primarily engaged in supplying goods or services intended to relieve human suffering in Sudan;

(b) investments in a company that promotes health, education, journalistic, or religious activities in or welfare in the western, eastern, or southern regions of Sudan;

(c) investments in a United States company that is authorized by the federal government to have business operations in Sudan.

(E) The restrictions provided for in this section apply only until:

(1) the government of Sudan halts the genocide in Darfur for twelve months as determined by both the Department of State and the Congress of the United States; or

(2) the United States revokes its current sanctions against Sudan.

(F) Present and former board members, officers, and employees of the State Budget and Control Board, present, future, and former directors, officers, and employees of the South Carolina Public Employee Benefit Authority, the Retirement System Investment Commission, and contract investment managers retained by the commission must be indemnified from the general fund of the State and held harmless by the State from all claims, demands, suits, actions, damages, judgments, costs, charges, and expenses, including court costs and attorney's fees, and against all liability, losses, and damages of any nature whatsoever that these present, future, or former board members, officers, employees, or contract investment managers shall or may at any time sustain by reason of any decision to restrict, reduce, or eliminate investments pursuant to this section.

HISTORY: 2008 Act No. 248, Section 2, eff upon approval (became law without the Governor's signature on June 5, 2008); 2012 Act No. 278, Pt IV, Subpt 2, Section 57, eff July 1, 2012.



SECTION 9-16-60. Evaluation of fiduciary's compliance with law not to be hindsight; decision-making evaluated in context of whole portfolio.

(A) Compliance by the trustee, commission, or other fiduciary with Sections 9-16-30, 9-16-40, and 9-16-50 must be determined in light of the facts and circumstances existing at the time of the trustee's, commission's, or fiduciary's decision or action and not by hindsight.

(B) The commission's investment and management decisions must be evaluated not in isolation but in the context of the trust portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the retirement system.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005.



SECTION 9-16-70. Liability for breach of duty; insurance by retirement system or fiduciary; disclosure of terms and conditions.

(A) A commission member or other fiduciary who breaches a duty imposed by this chapter is personally liable to the retirement system for any losses resulting from the breach and any profits resulting from the breach or made by the commission member or other fiduciary through use of assets of the system by the commission member or other fiduciary. The commission member or other fiduciary is subject to other equitable remedies, as the court considers appropriate, including removal.

(B) An agreement that purports to limit the liability of a trustee or other fiduciary for a breach of duty under this chapter is void.

(C) The retirement system may insure a trustee, commission member, fiduciary, or itself against liability or losses occurring because of a breach of duty under this chapter.

(D) A trustee, commission member, or other fiduciary may insure against personal liability or losses occurring because of a breach of duty under this chapter if the insurance is purchased or provided by the individual trustee, commission member, or fiduciary, but a fiduciary who obtains insurance pursuant to this chapter must disclose all terms, conditions, and other information relating to the insurance policy to the retirement system.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005.



SECTION 9-16-80. Investment meetings of board or commission as executive sessions exempt from disclosure; records of such meetings.

(A) Meetings by the board while acting as trustee of the retirement system, or meetings of the commission, or by its fiduciary agents to deliberate about, or make tentative or final decisions on, investments or other financial matters may be in executive session if disclosure of the deliberations or decisions would jeopardize the ability to implement a decision or to achieve investment objectives.

(B) A record of the board, or commission, or of its fiduciary agents that discloses deliberations about, or a tentative or final decision on, investments or other financial matters is exempt from the disclosure requirements of Chapter 4 of Title 30, the Freedom of Information Act, to the extent and so long as its disclosure would jeopardize the ability to implement an investment decision or program or to achieve investment objectives.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005.



SECTION 9-16-90. Quarterly and annual investment reports; contents.

(A) The commission shall provide investment reports at least quarterly during the fiscal year to the State Budget and Control Board, the Speaker of the House of Representatives, the President Pro Tempore of the Senate, and other appropriate officials and entities.

(B) In addition to the quarterly reports provided in subsection (A), the commission shall provide an annual report to the State Budget and Control Board, the Speaker of the House of Representatives, members of the House of Representatives or Senate, but only upon their request, the President Pro Tempore of the Senate, and other appropriate officials and entities of the investment status of the retirement systems. The report must contain:

(1) a description of a material interest held by a trustee, fiduciary, or an employee who is a fiduciary with respect to the investment and management of assets of the system, or by a related person, in a material transaction with the system within the last three years or proposed to be effected;

(2) a schedule of the rates of return, net of total investment expense, on assets of the system overall and on assets aggregated by category over the most recent one-year, three-year, five-year, and ten-year periods, to the extent available, and the rates of return on appropriate benchmarks for assets of the system overall and for each category over each period;

(3) a schedule of the sum of total investment expense and total general administrative expense for the fiscal year expressed as a percentage of the fair value of assets of the system on the last day of the fiscal year, and an equivalent percentage for the preceding five fiscal years; and

(4) a schedule of all assets held for investment purposes on the last day of the fiscal year aggregated and identified by issuer, borrower, lessor, or similar party to the transaction stating, if relevant, the asset's maturity date, rate of interest, par or maturity value, number of shares, costs, and fair value and identifying an asset that is in default or classified as uncollectible.

These disclosure requirements are cumulative to and do not replace other reporting requirements provided by law.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 2, eff July 1, 2005.



SECTION 9-16-315. Retirement System Investment Commission; membership; terms; qualifications; chief investment officer and administrative staff; costs and salary.

(A) There is established the "Retirement System Investment Commission" (RSIC) consisting of seven members as follows:

(1) one member appointed by the Governor;

(2) the State Treasurer, ex officio;

(3) one member appointed by the Comptroller General;

(4) one member appointed by the Chairman of the Senate Finance Committee;

(5) one member appointed by the Chairman of the Ways and Means Committee of the House of Representatives;

(6) one member who is a retired member of the retirement system. This representative member must be appointed by unanimous vote of the voting members of the commission; and

(7) the Executive Director of South Carolina Public Employee Benefit Authority, ex officio, without voting privileges.

(B) The State Treasurer may appoint a member to serve in his stead. A member appointed by the State Treasurer shall serve for a term coterminous with the State Treasurer and must possess at least one of the qualifications provided in subsection (E). Once appointed, this member may not be removed except as provided in subsection (C).

(C) Except as provided in subsection (B), members shall serve for terms of five years and until their successors are appointed and qualify, except that of those first appointed, the appointees of the Comptroller General and the Chairman of the Senate Finance Committee shall serve for terms of three years and the appointee of the Chairman of the Committee on Ways and Means and the representative appointee shall serve for terms of one year. Terms are deemed to expire after June thirtieth of the year in which the term is due to expire. Members are appointed for a term and may be removed before the term expires only by the Governor for the reasons provided in Section 1-3-240(C).

(D) The commission shall select one of the voting members to serve as chairman and shall select those other officers it determines necessary, but the State Treasurer may not serve as chairman.

(E) A person may not be appointed to the commission unless the person possesses at least one of the following qualifications:

(1) the Chartered Financial Analyst credential of the CFA Institute;

(2) the Certified Financial Planner credential of the Certified Financial Planner Board of Standards;

(3) reserved;

(4) at least twenty years professional actuarial experience, including at least ten as an Enrolled Actuary licensed by a Joint Board of the Department of the Treasury and the Department of Labor, to perform a variety of actuarial tasks required of pension plans in the United States by the Employee Retirement Income Security Act of 1974;

(5) at least twenty years professional teaching experience in economics or finance, ten of which must have occurred at a doctorate-granting university, master's granting college or university, or a baccalaureate college as classified by the Carnegie Foundation;

(6) an earned Ph.D. in economics or finance from a doctorate-granting institution as classified by the Carnegie Foundation; or

(7) the Certified Internal Auditor credential of The Institute of Internal Auditors.

(F) Not including the State Treasurer, no person may be appointed or continue to serve who is an elected or appointed officer or employee of the State or any of its political subdivisions, including school districts.

(G) The Retirement System Investment Commission is established to invest the funds of the retirement system. All of the powers and duties of the State Budget and Control Board as investor in equity securities and the State Treasurer's function of investing in fixed income instruments are transferred to and devolved upon the Retirement System Investment Commission. To assist the commission in its investment function, it shall employ a chief investment officer, who under the direction and supervision of the commission, and as its agent, shall develop and maintain annual investment plans and invest and oversee the investment of retirement system funds. The chief investment officer serves at the pleasure of the commission and must receive the compensation the commission determines appropriate. The commission may employ the other professional, administrative, and clerical personnel it determines necessary and fix their compensation. All employees of the commission are employees at will. The compensation of the chief investment officer and other employees of the commission is not subject to the state compensation plan.

(H)(1) The administrative costs of the Retirement System Investment Commission must be paid from the earnings of the state retirement system in the manner provided in Section 9-1-1310.

(2) Effective beginning July 1, 2012, each commission member, not including the Executive Director of the South Carolina Public Employee Benefit Authority, must receive an annual salary of twenty thousand dollars plus mileage and subsistence as provided by law for members of state boards, committees, and commissions paid as provided pursuant to item (1) of this subsection. Notwithstanding any other provision of law, membership on the commission does not make a member eligible to participate in a retirement system administered pursuant to this title and does not make a member eligible to participate in the employee insurance program administered pursuant to Article 5, Chapter 11, Title 1. Compensation paid on account of the member's service on the commission is not considered earnable compensation for purposes of any retirement system administered pursuant to this title.

HISTORY: 2005 Act No. 153, Pt IV, Section 3, eff July 1, 2005; 2012 Act No. 278, Pt IV, Subpt 3, Section 64.A, eff July 1, 2012.



SECTION 9-16-320. Adoption of annual investment plan; quarterly review; deliberations in executive session; independent advisors.

(A) The commission shall meet no later than May first of each year to adopt the proposed annual investment plan for the retirement systems for the next fiscal year. The annual investment plan must be developed by the chief investment officer. No later than April first of each year, the chief investment officer shall submit the proposed plan to the commission. Amendments may be made to the plan by the commission during the fiscal year.

(B) The commission shall meet at least once during each fiscal-year quarter for the purposes of reviewing the performance of investments, assessing compliance with the annual investment plan, and determining whether to amend the plan. The commission shall meet at such other times as are set by the commission or the chairman or requested by the board.

(C) The commission may discuss, deliberate on, and make decisions on a portion of the annual investment plan or other related financial or investment matters in executive session if disclosure thereof would jeopardize the ability to implement that portion of the plan or achieve investment objectives.

(D) A record of the commission that discloses discussions, deliberations, or decisions on portions of the annual investment plan or other related financial or investment matters is not a public record under Section 30-4-20 to the extent and so long as its disclosure would jeopardize the ability to implement that portion of the plan or achieve investment objectives.

(E) [Reserved]

(F) [Reserved]

(G) The commission may retain independent advisors to assist it and periodically shall provide for an outside evaluation of the investment strategy.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 3, eff July 1, 2005.



SECTION 9-16-330. Statement of actuarial assumptions and investment objectives; components of plan; diversification; verification of investment facts.

(A) The commission shall provide the chief investment officer with a statement of general investment objectives. The commission shall also provide the chief investment officer with a statement of actuarial assumptions developed by the system's actuary and approved by the board. The commission shall review the statement of general investment objectives annually for the purpose of affirming or changing it and advise the chief investment officer of its actions. The retirement system shall provide the commission and its chief investment officer that data or other information needed to prepare the annual investment plan.

(B) The annual investment plan must be consistent with actions taken by the commission pursuant to subsection (A) and must include, but is not limited to, the following components:

(1) general operational and investment policies;

(2) investment objectives and performance standards;

(3) investment strategies, which may include indexed or enhanced indexed strategies as the preferred or exclusive strategies for equity investing, and an explanation of the reasons for the selection of each strategy;

(4) industry sector, market sector, issuer, and other allocations of assets that provide diversification in accordance with prudent investment standards, including desired rates of return and acceptable levels of risks for each asset class;

(5) policies and procedures providing flexibility in responding to market contingencies;

(6) procedures and policies for selecting, monitoring, compensating, and terminating investment consultants, equity investment managers, and other necessary professional service providers; and

(7) methods for managing the costs of the investment activities.

(C) In developing the annual investment plan, the chief investment officer shall:

(1) diversify the investments of the retirement systems, unless the commission reasonably determines that, because of special circumstances, it is clearly not prudent to do so; and

(2) make a reasonable effort to verify facts relevant to the investment of assets of the retirement systems.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 3, eff July 1, 2005.



SECTION 9-16-335. Assumed rate of return.

For all purposes of this title, the assumed annual rate of return on the investments of the Retirement System must be established by the General Assembly pursuant to this section. Effective July 1, 2012, the assumed annual rate of return on retirement system investments is seven and one-half percent.

HISTORY: 2012 Act No. 278, Pt V, Section 68, eff July 1, 2012.



SECTION 9-16-340. Investment of retirement systems assets; annual investment plan; adoption and review.

(A) The commission, acting through the chief investment officer, shall invest and reinvest the assets of the retirement systems as provided in Section 9-1-1310. The commission may employ or retain administrators, agents, consultants, or other advisors it considers necessary with respect to making investments. The chief investment officer may use the services of the State Treasurer in making nonequity security investments as the chief investment officer determines appropriate.

(B) After receiving the proposed plan of the chief investment officer, the commission shall adopt an annual investment plan, which must be implemented by the commission through the chief investment officer. The commission shall regularly review the plan implementation and make amendments as it considers appropriate. The plan must include the minimum and maximum portions of system assets that may be allocated to equity investments on an ongoing basis not to exceed seventy percent.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt. IV Section 3 [Subsection (A) eff July 1, 2005; subsection (B) eff June 10, 2005].



SECTION 9-16-345. Minority and minority-owned business representation.

In hiring and procurement in the implementation and administration of this chapter, and consistent with its duties as fiduciary under this title, the commission shall strive to assure that minorities and minority-owned businesses are represented.

HISTORY: 2005 Act No. 153, Pt IV, Section 3, eff July 1, 2005.



SECTION 9-16-350. Use of information for self-interest; blind trusts; violations; punishment; provisions cumulative with other laws.

(A) It is unlawful for a member, employee, or agent of the commission or anyone acting on its behalf to use any information concerning commission activities to obtain any economic interest for himself, a member of his immediate family, an individual with whom he is associated, or a business with which he is associated.

(B) If a member of the commission, an employee of the commission, or a member of his immediate family holds an economic interest in a blind trust, he is not considered to have violated the provisions of subsection (A) even if the acquisition of the economic interest by the blind trust would otherwise violate the provisions of subsection (A), if the existence of the blind trust and the manner of its control is disclosed to the State Ethics Commission and the commission.

(C) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned for not more than ten years and fined not more than one hundred thousand dollars.

(D) The provisions of this section are cumulative to, and not in lieu of, any other provisions of law applicable to the commission and its members in the performance of official duties including, but not limited to, Chapter 13 of Title 8.

HISTORY: 1998 Act No. 371, Section 2, eff May 26, 1998; 2005 Act No. 153, Pt IV, Section 3, eff July 1, 2005.



SECTION 9-16-360. Standards of conduct for fiduciary or employee of fiduciary.

(A) In addition to and not in lieu of the provisions of Section 9-16-350 and Chapter 13 of Title 8, and for the purposes of this article, there are the standards of conduct provided in subsection (B) of this section that apply for a fiduciary or employee of a fiduciary.

(B) A fiduciary or employee of a fiduciary shall:

(1) take no action to purchase or acquire services or property for the commission or the retirement system where the fiduciary or employee of the fiduciary, their family, or their business associates have a financial interest in the services or property;

(2) take no action to invest retirement system funds in any share, or other security if the fiduciary or employee of the fiduciary, their family, or their business associates have an interest in, are underwriters of, or receive any fees from the investment;

(3) have no interest in the profits or receive any benefit from a contract entered into by the fiduciary;

(4) not use their positions to secure, solicit, or accept things of value, including gifts, travel, meals and lodging, and consulting fees for payment for outside employment, from parties doing or seeking to do business with or who are interested in matters before the fiduciary;

(5) not represent, while serving as or in the employment of the fiduciary and for one year after leaving the fiduciary, any person, in any fashion, before any public agency, with respect to any matters in which the fiduciary personally participated while serving as or employed by the fiduciary;

(6) not take any official action on matters that will result in a benefit to themselves, their family members, or their business associates;

(7) not, during or after their term of service, disclose or use confidential information acquired in their official capacity as fiduciary or employee of the fiduciary, without proper authorization;

(8) not use assets of the system for their own interests;

(9) not act on behalf of a party whose interests are adverse to the system or the fiduciary, even if the member receives no personal gain;

(10) not have any direct or indirect interest in the gains or profits of any system investment other than the indirect interest of a passive investor holding less than five percent of the outstanding equity in a publicly-traded security;

(11) not make investments through or purchases from, or otherwise do any business with a former fiduciary member or employee or with a business that is owned or controlled by a former fiduciary member or employee, for a period of three years after the fiduciary member or employee leaves the fiduciary.

The provisions of this subsection do not apply to an employee or affiliate of a fiduciary described in Section 9-16-10(4)(a) and (b) if the commission elects specifically to waive this application by written contract with such a fiduciary. The commission shall disclose any such waivers in its quarterly report.

(C) A breach of the standards provided in this section is grounds for the removal of a commission member as a conflict of interest pursuant to the Governor's removal powers under Section 1-3-240(C), for the dismissal of an employee of the commission, and in the case of a corporate fiduciary, at the commission's option, voiding any contract with the fiduciary.

HISTORY: 2005 Act No. 153, Pt IV, Section 3, eff July 1, 2005; 2006 Act No. 264, Sections 5.A, 5.B, eff May 2, 2006.



SECTION 9-16-370. Defense and indemnification of Retirement System Investment Commission members, officers and management employees.

The State shall defend the members of the Retirement System Investment Commission established pursuant to this article against a claim or suit that arises out of or by virtue of their performance of official duties on behalf of the commission and must indemnify these members for a loss or judgment incurred by them as a result of the claim or suit, without regard to whether the claim or suit is brought against them in their individual or official capacities, or both. The State shall defend officers and management employees of the commission against a claim or suit that arises out of or by virtue of performance of official duties unless the officer, or management employee was acting in bad faith and must indemnify these officers, and management employees for a loss or judgment incurred by them as a result of such claim or suit, without regard to whether the claim or suit is brought against them in their individual or official capacities, or both. This commitment to defend and indemnify extends to members, officers, and management employees after they have left their membership on or employment with the commission, as applicable, if the claim or suit arises out of or by virtue of their performance of official duties on behalf of the commission.

HISTORY: 2006 Act No. 264, Section 1, eff May 2, 2006.



SECTION 9-16-380. Audit of Retirement System Investment Commission.

Each year in the general appropriations act, the General Assembly shall appropriate sufficient funds to the Office of the State Inspector General to employ a private audit firm to perform a fiduciary audit on the Retirement System Investment Commission. The audit firm must be selected by the State Inspector General. The report from the previous fiscal year must be completed by January fifteenth. Upon completion, the report must be submitted to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Chairman of the Senate Finance Committee, and the Chairman of the House Ways and Means Committee.

HISTORY: 2012 Act No. 278, Pt IV, Subpt 3, Section 64.B, eff July 1, 2012.



SECTION 9-16-710. Investment education services.

Notwithstanding an employee's right to obtain educational and administrative services from independent companies or vendors, or both, that offer products in the state's retirement plans, the South Carolina Retirement Systems may provide unbiased investment education services including, but not limited to, instructional videos identifying plan types, plan provisions, and plan differences to any participant in any of the state's retirement plans.

HISTORY: 2002 Act No. 287, Section 1, eff July 1, 2002.






CHAPTER 17 - OPTIONAL RETIREMENT PROGRAM FOR PUBLICLY-SUPPORTED FOUR-YEAR AND POSTGRADUATE INSTITUTIONS OF HIGHER EDUCATION [REPEALED]



CHAPTER 18 - QUALIFIED DOMESTIC RELATIONS ORDERS

SECTION 9-18-10. Definitions.

As used in this chapter:

(1) "Administrator" means the director of the retirement systems.

(2) "Alternate payee" means a spouse or former spouse of a member or retired member who is recognized by a domestic relations order as having a right to receive all or a portion of the benefits payable by a retirement system with respect to such member or retired member.

(3) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority.

(4) "Death benefit" means any benefit payable upon the death of a member under Sections 9-1-1650, 9-1-1660, 9-8-110(1), (3), or (4), 9-9-100(1), (2), or (3), 9-11-110, or 9-11-130. The term 'death benefit' does not include any optional form death benefit or any benefit payable under life insurance maintained by a retirement system, by this State or any of its agencies, or by a political subdivision of this State.

(5) "Disability benefit" means any benefit payable to a member or retired member on account of his disability under Sections 9-1-1540, 9-8-60, 9-9-65, or 9-11-80.

(6) "Domestic relations order" means any judgement, decree, or order, including approval of a property settlement agreement, which relates to the provision of alimony payments or marital property rights to a spouse or former spouse of a member or retired member, and is made pursuant to a domestic relations law, including a law of this State or of another state.

(7) "Member" means any person included in the membership of the retirement system.

(8) "Optional form death benefit" means any periodic benefit payable upon the death of a member or retired member on account of the member's selection of an optional form of allowance under Sections 9-1-1620, 9-8-70, 9-9-70, or 9-11-150.

(9) "Qualified domestic relations order" means a domestic relations order which creates or recognizes the existence of an alternate payee's right, or assigns to an alternate payee the right, to receive all or a portion of a benefit payable with respect to a member or retired member under a retirement system, which directs that retirement system to disburse benefits to the alternate payee, and which meets the requirements of this chapter.

(10) "Retirement benefit" means any benefit payable to a retired member and which is based on the member's age, service, pay, or accumulated contributions. "Retirement benefit" does not include any optional form death benefit.

(11) "Retirement System" or "system" means the South Carolina Retirement System, Retirement System for Judges and Solicitors of the State of South Carolina, Retirement System for Members of the General Assembly of the State of South Carolina, or South Carolina Police Officers Retirement System.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995); 2012 Act No. 278, Pt IV, Subpt 2, Section 58, eff July 1, 2012.



SECTION 9-18-20. Payment of benefits by retirement system pursuant to qualified domestic relations order; requirements for qualified domestic relations order; grounds upon which system may reject order.

(A) Sections 9-1-1680, 9-8-190, 9-9-180, or 9-11-270 apply to the creation, assignment, recognition, or enforcement of a right to any benefit payable under a retirement system with respect to a member or retired member pursuant to a domestic relations order unless the order is determined to be a qualified domestic relations order. A qualified domestic relations order may order that all or any part of any (1) retirement benefit, (2) withdrawal or refund of contributions, (3) disability benefit, or (4) death benefit that becomes payable under the retirement system on account of the member or retired member, instead be paid by the system to the alternate payee. No other benefits provided under the retirement system may be paid to an alternate payee. A domestic relations order constitutes a qualified domestic relations order if it orders the payment of only those types of benefits described in clauses (1) through (4) of this subsection and meets the requirements set forth in subsection (B).

(B) A domestic relations order is a qualified domestic relations order only if the order:

(1) clearly specifies the retirement system to which it applies;

(2) clearly specifies the name, social security number, and last known mailing address of the member or retired member and the name, social security number, and mailing address of the alternate payee covered by the order, and states the date of marriage;

(3) clearly specifies the types of benefits described in subsection (A) to which the order applies;

(4) clearly specifies the amount or percentage of each benefit to be paid by the retirement system to the alternate payee or the manner in which the amount or percentage is to be determined;

(5) clearly specifies the number of payments or the period to which the order applies;

(6) clearly specifies whether the alternate payee is to share proportionately in benefit increases due to cost-of-living adjustments;

(7) does not require the retirement system to pay any benefit at a time or in an amount that would not otherwise have been payable at the time or in such an amount;

(8) does not require the retirement system to provide any benefit or option not otherwise provided under the provisions of law governing the system;

(9) does not require the retirement system to provide the alternate payee optional payment forms;

(10) does not require the retirement system to provide increased benefits determined on the basis of actuarial value;

(11) does not require the payment of benefits to the alternate payee which is required to be paid to another alternate payee under another order previously determined to be a qualified domestic relations order;

(12) does not require the payment of benefits to the alternate payee before the retirement of a member, the distribution of a withdrawal of contributions to a member, or other distribution to a member, retired member, or beneficiary;

(13) does not require that the alternate payee be provided the right to designate a beneficiary to receive benefits after the alternate payee's death;

(14) does not require that a member, retired member, or beneficiary elect a particular optional payment form or make any other election, except for the designation of the alternate payee as a recipient of death benefits; and

(15) does not require a member to terminate employment, to withdraw contributions, or to apply for retirement.

(C) The retirement system may reject a domestic relations order as a qualified domestic relations order if the order:

(1) does not provide for a proportional reduction of the amount awarded to the alternate payee if payment of benefits commences before the member attains normal retirement age;

(2) does not provide clearly for each possible benefit distribution permitted under the provisions of the retirement system;

(3) requires any action on the part of the retirement system that is contrary to any provision of law;

(4) makes the award of an interest contingent on any condition other than those conditions resulting in the liability of the retirement system for payments under its provisions;

(5) awards any future benefit increases that are provided or required by law, other than ordinary cost-of-living adjustments; or

(6) does not provide for a proportional reduction of the amount awarded to the alternate payee if benefits available to the member or retired member are reduced by law.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).



SECTION 9-18-30. Determination of whether domestic relations order is qualified domestic relations order; procedure; payment of benefits upon order; exclusion of retirement system from liability for making payments of benefits; liability of individual for costs and attorney's fees.

(A) The administrator of the retirement system or his designee has exclusive authority to determine whether or not a domestic relations order is a qualified domestic relations order. For purposes of this chapter only, the administrator of the retirement system or his designee is considered a single hearing officer within the meaning of Section 1-23-600(B) and, as such, appeals from their determination are to the Administrative Law Judge Division under its applicable procedures.

(B) The administrator of the retirement system or his designee upon receipt of a certified copy of a domestic relations order, shall determine whether the order is a qualified domestic relations order and shall notify the member or retired member and the alternate payee of the determination. If the order is determined to be a qualified domestic relations order, the retirement system shall pay benefits in accordance with the order. If the order is determined not to be a qualified domestic relations order, the member or retired member or alternate payee named in the order may appeal the administrator's determination in the manner specified in subsection (A) of this section and may petition the court which issued the order to amend the order so that it will be qualified. The court which issued the order or which would otherwise have jurisdiction over the matter has jurisdiction to amend the order so that it will be qualified even though all other matters incident to the action or proceeding have been fully and finally adjudicated.

(C) During any period in which the issue of whether or not a domestic relations order is a qualified domestic relations order is being determined by the administrator, his designee, a court of competent jurisdiction, or the retirement system, the retirement system shall separately account for the amounts which would have been payable to the alternate payee during the period if the order had been determined to be a qualified domestic relations order. These separately accounted amounts are "segregated amounts" for purposes of this section.

(D) If a domestic relations order is determined to be a qualified domestic relations order, then the retirement system shall pay the segregated amounts without interest to the person or persons entitled thereto and shall thereafter pay benefits pursuant to the order.

(E) If a domestic relations order is determined not to be a qualified domestic relations order or if within eighteen months of the date a domestic relations order is received by the retirement system the issue as to whether the order is a qualified domestic relations order is not resolved, then the retirement system shall pay the segregated amounts without interest to the person or persons who would have been entitled to the amounts if there had been no order. This subsection must not be construed to limit or otherwise affect any liability, responsibility, or duty of a party with respect to any other party to the action out of which the order arose.

(F) Any determination that an order is a qualified domestic relations order which is made after the close of the eighteen-month period must be applied prospectively only.

(G) The retirement systems, the board, and officers and employees of each retirement system are not liable to any person for making payments of any benefits in accordance with a qualified domestic relations order in a cause in which a member or a retired member was a party or for making payments in accordance with subsections (D) and (E) of this section.

(H) A court does not have jurisdiction over a retirement system with respect to a divorce or other domestic relations action in which an alternate payee's right to receive all or a portion of the benefits payable to a member or retired member under the retirement system is created or established. A party to such an action who attempts to make the retirement system a party to the action contrary to the provision of this subsection is liable to the retirement system for its costs and attorney's fees.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).



SECTION 9-18-40. Authorization of board to prescribe rules and promulgate regulations.

The board, as the governing body of the retirement system, may prescribe rules and promulgate regulations as it considers necessary to implement the provisions of this chapter.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).



SECTION 9-18-50. Death of alternate payee; effect.

The death of the alternate payee terminates any interest the alternate payee has in any retirement system and which is on account of a qualified domestic relations order. Upon proof of death of the alternate payee, the member, retired member, or beneficiary is entitled to receive the full amount of benefits payable in the future to the member, retired member, or beneficiary without reduction for the amount previously paid to the alternate payee.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).



SECTION 9-18-60. Maintenance by alternate payee of current residence address on file with retirement system; payment of benefits by system when alternate payee cannot be located.

(A) An alternate payee is responsible for maintaining a current residence address on file with the retirement system. The retirement system has no duty to locate any alternate payee other than by sending written notice to the last known address on file with the system.

(B) If the retirement system cannot locate an alternate payee when a benefit becomes payable, the retirement system shall hold the amount payable to the alternate payee and make payment without interest to the alternate payee if the payee is located within the following one hundred eighty days. If the alternate payee is not located within one hundred eighty days from the date the benefit became payable, the retirement system shall pay the amount held to the person who would have received the payment but for the qualified domestic relations order. If the alternate payee is subsequently located, the retirement system shall pay subsequent benefits in accordance with the qualified domestic relations order but the alternate payee's interest in any amount already paid is extinguished.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).



SECTION 9-18-70. Right of retirement system to recoup mistaken payment.

If the retirement system determines that it has mistakenly paid amounts to an alternate payee or other person, it may recoup the mistaken payment by deducting the amount from future payments to be made to the alternate payee or the other person.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).



SECTION 9-18-80. Termination of membership in retirement system; effect on qualified domestic relations order.

If a member terminates membership in a retirement system by withdrawal of contributions, the retirement system shall pay all or a portion of the amount withdrawn to any alternate payee as directed by a qualified domestic relations order. Any qualified domestic relations order previously accepted with respect to the member's benefits under that system is thereafter void. If the former member later resumes membership in the retirement system, no portion of any benefits subsequently payable on account of the member must be paid to the alternate payee, even if those benefits result in part from reinstatement of service credit initially credited during the marriage, unless the retirement system receives a qualified domestic relations order specifically requiring it to make the payments to the alternate payee.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).



SECTION 9-18-90. Reinstatement of service credit; deposit of entire amount withdrawn or refunded required.

A member who is reinstating service credit under a retirement system by depositing amounts previously withdrawn or refunded shall deposit the entire amount withdrawn or refunded, regardless of whether a portion or all of the amount was paid to an alternate payee.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).



SECTION 9-18-100. Administration of domestic relations order accepted by retirement system prior to effective date of chapter.

A domestic relations order accepted by the retirement system before July 1, 1995, must be administered by the retirement system in accordance with the provisions of the order and must not be rereviewed by the system for compliance with Section 9-18-20 unless the system is requested to do so by the court having jurisdiction over the matter. The retirement system, however, in its sole discretion, may require that any amendment of an accepted order that is received after June 30, 1995 meet the requirements of Section 9-18-20. For purposes of this section, an order is an "accepted order" only if the retirement system provided before July 1, 1995, written notice of its acceptance of the order to the member or retired member, and the alternate payee.

HISTORY: 1995 Act No. 38, Section 1, eff July 1, 1995 (became law without the Governor's signature on April 27, 1995).






CHAPTER 20 - STATE OPTIONAL RETIREMENT PROGRAM

SECTION 9-20-10. Definitions.

As used in this chapter:

(1) "Employer" means:

(a) a school district that receives funding from the State from the annual appropriation to the Department of Education for Aid to School Districts-Employer Contributions in the annual general appropriations act;

(b) a four-year and postgraduate institution of higher education supported and under the control of the State;

(c) a technical college supported and under the control of the State;

(d) the State or any of its departments, agencies, bureaus, commissions, and institutions, provided that such entity does not meet the definition of item (1)(a), (b), or (c) of this section.

(2) "Eligible employee" means:

(a) a person hired on or after July 1, 2001, by an employer as defined in Section 9-20-10(1)(a) to fill a permanent full-time position;

(b) a person hired on or after July 1, 2002, by an employer as defined in Section 9-20-10(1)(b), (c), or (d) to fill a permanent full-time position;

(c) a person hired on or after July 1, 2003, by an employer as defined in Section 9-20-10(1) to fill a temporary position or a part-time permanent position;

(d) a person employed by an employer as defined in Section 9-20-10(1) who, as of June 30, 2001, was a participant of the Optional Retirement Program for Teachers and School Administrators or who, as of June 30, 2002, was a participant of the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education; or

(e) an employee, hired on or after January 1, 2003, by the State or any of its departments, agencies, bureaus, commissions, or institutions who is not covered by the State Employee Grievance Procedure but who is eligible to participate in either the South Carolina Retirement System or the Police Officers Retirement System.

However, an employee who exercises an option to not participate in the South Carolina Retirement System under Section 9-1-550 is not eligible to participate in the State Optional Retirement Program.

(3) "Participant" means an eligible employee who participates in the optional retirement program provided by this chapter.

(4) "Open enrollment period" means the period from January first to March first of each year.

HISTORY: 2000 Act No. 268, Section 1, eff July 1, 2000; 2001 Act No. 54, Section 2, eff July 1, 2001; 2003 Act No. 77, Section 6, eff June 27, 2003.



SECTION 9-20-20. State Optional Retirement Program.

The South Carolina Retirement System shall establish the State Optional Retirement Program (State ORP), a defined contribution plan, for eligible employees defined in Section 9-20-10(2). An employee is not eligible to participate in the State ORP unless the employee is eligible for membership in the South Carolina Retirement System. The following retirement and death benefit payment options may be provided for a participant in the State ORP: annuities, lump-sum distributions, partial distributions, or periodic withdrawals, whether through individual annuity contracts or mutual funds or individual certificates issued for group annuity contracts, fixed, or variable in nature, or a combination of them. Eligibility is determined solely by the South Carolina Retirement System.

HISTORY: 2000 Act No. 268, Section 1, eff July 1, 2000; 2001 Act No. 54, Section 2, eff July 1, 2001.



SECTION 9-20-30. Administration of program; designation of investment companies.

The South Carolina Retirement System shall provide for the administration of the State Optional Retirement Program under this chapter. The Director of the South Carolina Retirement System acting on behalf of the Board of Directors of the South Carolina Public Employee Benefit Authority shall designate no fewer than four companies to provide annuity contracts, mutual fund accounts, or similar investment products offered through state or national banking institutions, or a combination of them, under the program. In making the designation, selection criteria must include:

(1) the nature and extent of the rights and benefits to be provided by the contracts or accounts, or both, of participants and their beneficiaries;

(2) the relation of the rights and benefits to the amount of contributions to be made;

(3) the suitability of these rights and benefits to the needs of the participants;

(4) the ability and experience of the designated companies in providing suitable rights and benefits under the contracts or accounts, or both;

(5) the ability and experience of the designated companies to provide suitable education and investment options.

Companies participating in the optional retirement program for publicly supported four-year and postgraduate institutions of higher education as of July 1, 2002, or the optional retirement program for teachers and school administrators as of July 1, 2001, may continue to participate in this program and participation is governed by their existing contracts.

HISTORY: 2000 Act No. 268, Section 1, eff July 1, 2000; 2001 Act No. 54, Section 2, eff July 1, 2001; 2012 Act No. 278, Pt IV, Subpt 2, Section 59, eff July 1, 2012.



SECTION 9-20-40. Election of system; changing systems concurrent positions; open enrollment period.

(A) All eligible employees shall elect either to join the South Carolina Retirement System or to participate in the State ORP under this chapter within thirty days after entry into service. If an eligible employee fails to make the initial election within the required time, the employee is considered to have elected membership in the South Carolina Retirement System. An election made pursuant to this section must be made in writing and filed with the retirement system and the appropriate officer of the employee's participating employer and is effective on the date of employment. A State ORP participant who accepts an additional concurrent position with an employer participating in the South Carolina Retirement System must enroll in the State ORP for the second position if the second position is eligible to participate in the State ORP. Also, a member of the South Carolina Retirement System who accepts an additional concurrent position with an employer participating in the South Carolina Retirement System must enroll in the South Carolina Retirement System with respect to that position. An eligible employee electing to participate in the State ORP assumes all investment risk. The election to participate in the State ORP is irrevocable except as set forth in subsections (B) and (C).

(B) A State ORP participant may irrevocably elect to join the South Carolina Retirement System during any open enrollment period after the first annual anniversary but before the fifth annual anniversary of the person's initial enrollment in the State ORP. The State ORP participant shall become a member of the South Carolina Retirement System effective on the first of April following the participant's election to join the South Carolina Retirement System under this subsection. For purposes of this subsection, the date of initial enrollment in the State ORP for employees who previously participated in the Optional Retirement Program for Teachers and School Administrators or the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education is the date of initial enrollment in these programs.

(C) Any participant in the State Optional Retirement Program who was a participant in the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education may irrevocably elect to participate in the South Carolina Retirement System during the open enrollment period from January 1, 2004, to March 1, 2004. A State ORP participant electing to participate in the South Carolina Retirement System under this subsection shall become a member of the South Carolina Retirement System on April 1, 2004.

(D) All participants in the Optional Retirement Program for Teachers and School Administrators on July 1, 2001, and the Optional Retirement Program for Publicly Supported Four-Year and Postgraduate Institutions of Higher Education on July 1, 2002, thereafter are participants in the State ORP.

HISTORY: 2000 Act No. 268, Section 1, eff July 1, 2000; 2001 Act No. 54, Section 2, eff July 1, 2001; 2003 Act No. 77, Section 7, eff June 27, 2003.



SECTION 9-20-50. Contributions.

Each participant shall contribute monthly to the program the same amount he would be required to contribute to the South Carolina Retirement System if the participant were a member of that system. Participant contributions must be made by employer pick up in accordance with Section 9-1-1160(B) and any applicable provisions of the Internal Revenue Code of 1986. Each employer shall contribute on behalf of each participant five percent of compensation. Deductions must not be made from this five percent contribution. Each employer shall remit to the designated companies for application to participants' contracts or accounts, or both, an amount equal to the participant's contribution plus the employer's contribution in accordance with the guidelines established by the Internal Revenue Service for payroll tax remittance. The employer shall remit to the retirement system the percentage of the employee's compensation that is the difference between the system employer contribution rate set in Section 9-1-1175 and the five percent allocated to member accounts in this section in accordance with the guidelines established for remitting retirement contributions to the South Carolina Retirement System. The South Carolina Retirement System may retain from this employer contribution an amount as determined by the director to defray any reasonable expenses incurred in performing services regarding the plan. These services may include, but are not limited to:

(1) participant education regarding the merits and risks associated with selection of defined contribution plans versus defined benefit plans;

(2) on-going investment education, where appropriate;

(3) recordkeeping; and

(4) monitoring contract compliance.

HISTORY: 2000 Act No. 268, Section 1, eff July 1, 2000; 2001 Act No. 54, Section 2, eff July 1, 2001; 2005 Act No. 153, Pt II, Section 5.B, eff July 1, 2005.



SECTION 9-20-60. Group life insurance benefits.

Group life insurance benefits may be paid by the State for service rendered while participating in the State ORP under the same requirements set out for participants in the South Carolina Retirement System's defined benefit plan pursuant to Section 9-1-1770. However, a postretirement group life insurance benefit must not be paid by the State for service rendered while participating in the State ORP. Employers shall remit the same contribution for the group life insurance benefit that employers would have contributed had the eligible employee chosen to be a member of the South Carolina Retirement System.

HISTORY: 2000 Act No. 268, Section 1, eff July 1, 2000; 2001 Act No. 54, Section 2, eff July 1, 2001; 2003 Act No. 77, Section 8, eff June 27, 2003.






CHAPTER 21 - THE SOUTH CAROLINA RETIREMENT SYSTEMS CLAIMS PROCEDURES ACT

SECTION 9-21-10. Title.

This chapter may be cited as the "South Carolina Retirement Systems Claims Procedures Act".

HISTORY: 2003 Act No. 12, Section 1, eff July 1, 2003.



SECTION 9-21-20. Definitions.

As used in this chapter:

(1) "Administrative Law Judge Division" means the Administrative Law Judge Division created pursuant to Section 1-23-500.

(2) "Board" means the Board of Directors of the South Carolina Public Employee Benefit Authority.

(3) "Claimant" means a member or a member's designated beneficiary who has filed a claim pursuant to this chapter.

(4) "Director" means the Director of the South Carolina Retirement System, the South Carolina Police Officers System, the Retirement System for Members of the General Assembly, the Retirement System for Judges and Solicitors, and the National Guard Retirement System.

(5) "Exhaustion of agency remedy" means that the member has:

(a) filed a timely claim pursuant to Section 9-21-50 containing the information required pursuant to that section;

(b) participated in the agency claims procedure established by the board; and

(c) obtained a final retirement system decision.

(6) "Member" means a participant in the South Carolina Retirement System, the South Carolina Police Officers System, the Retirement System for Members of the General Assembly, the Retirement System for Judges and Solicitors, the State Optional Retirement Program, the National Guard Retirement System, or a person claiming the status and entitlements of a "member".

(7) "Member's designated beneficiary" or " beneficiary" means a person designated by a participant in the South Carolina Retirement System, the South Carolina Police Officers System, the Retirement System for Members of the General Assembly, the Retirement System for Judges and Solicitors, or the State Optional Retirement Program, to receive a benefit from the retirement systems or a person claiming the status and entitlements of a "member's designated beneficiary".

(8) "South Carolina Retirement Systems" or " retirement systems" means the division of the board administering the South Carolina Retirement System, the South Carolina Police Officers System, the Retirement System for Members of the General Assembly, the Retirement System for Judges and Solicitors, the State Optional Retirement Program, or the National Guard Retirement System.

HISTORY: 2003 Act No. 12, Section 1, eff July 1, 2003; 2005 Act No. 155, Section 3, eff January 1, 2006; 2012 Act No. 278, Pt IV, Subpt 2, Section 60, eff July 1, 2012.



SECTION 9-21-30. Scope of chapter; exclusive remedy.

This chapter applies to a controversy or dispute between a member or a member's designated beneficiary and the retirement systems which arises pursuant to or by virtue of any of the provisions of this title. The procedures set forth in this chapter constitute the exclusive remedy for a dispute or controversy between the retirement systems and a member or a member's designated beneficiary arising pursuant to or by virtue of Title 9 of the Code of Laws of South Carolina, 1976. A claim presenting a dispute or controversy arising pursuant to or by virtue of this title must be resolved in accordance with the procedures and provisions provided in this chapter.

HISTORY: 2003 Act No. 12, Section 1, eff July 1, 2003.



SECTION 9-21-40. Who may prosecute claim.

A claim brought pursuant to this chapter must be prosecuted by the member or the member's designated beneficiary, respectively, or by an attorney authorized by the member or the designated beneficiary, respectively. A member or member's designated beneficiary may not bring a claim under this chapter as a representative of any other member or any other member's designated beneficiary unless acting as the guardian ad litem for the real party in interest. A claim may not be prosecuted on behalf of a class.

HISTORY: 2003 Act No. 12, Section 1, eff July 1, 2003.



SECTION 9-21-50. Claims concerning administrative decisions; time for filing; contents; procedure for resolution; retroactive benefits; final decisions adverse to claimant.

(A) A member or the member's designated beneficiary shall file a claim concerning an administrative decision by the retirement systems arising pursuant to or by virtue of this title that adversely affects the personal interest of the member or the member's designated beneficiary by the filing of a written claim with the director within one year of the decision by the retirement systems.

(B) The written claim must set forth:

(1) the name, address, and social security number of the member; and if brought by the member's designated beneficiary, the name and social security number of the beneficiary;

(2) the basis of the claimant's dispute with the retirement systems;

(3) a statement of facts supporting the claimant's position;

(4) a statement outlining the reasons for the claim, including any law or authority upon which the claimant relies; and

(5) any other relevant information that the retirement systems may reasonably prescribe.

(C) The retirement systems must resolve a claim filed pursuant to this chapter in accordance with the procedures established by the board. These procedures for review of claims must be adopted by the board in public session and made available to members. These procedures for dispute resolution adopted by the board must include and provide for an opportunity for the claimant to present the claim either in writing or in a conference, or both, before the issuance of a final agency determination. In addition, the procedures must provide for informing the claimant of the evidence or information that was relied upon by the retirement systems in making its final decision. Notwithstanding any other provision of law, the procedures established by the board are not governed by either Article 1 or 3 of Chapter 23 of Title 1.

(D) A claimant is not entitled to receive retroactive retirement benefits or any other monetary relief for a period that exceeds one year from the date of the filing of the claim under this chapter.

(E) The retirement systems must make a determination concerning the claim at the conclusion of the internal agency process.

(F) A retirement system's final decision that is adverse to the claimant must be in writing and must:

(1) be sent by mail to the address provided the retirement systems by the claimant or delivered to the claimant;

(2) explain the basis of the retirement systems' decision; and

(3) inform the claimant of the claimant's right to file an appeal with the Administrative Law Judge Division.

HISTORY: 2003 Act No. 12, Section 1, eff July 1, 2003.



SECTION 9-21-60. Review by Administrative Law Judge Division.

Upon exhaustion of the agency remedy set out in this chapter, a claimant may seek review of the retirement systems' final decision by filing a request for a contested case hearing with the Administrative Law Judge Division within thirty calendar days after the claimant receives the retirement systems' final decision. The Administrative Law Judge Division must review the decision of the retirement systems de novo in accordance with its rules of procedure. If a claimant requests consideration by the Administrative Law Judge Division before having exhausted the claimant's agency remedy, the Administrative Law Judge Division must dismiss the request without prejudice.

HISTORY: 2003 Act No. 12, Section 1, eff July 1, 2003.



SECTION 9-21-70. Appeals to court of appeals.

A claimant may appeal a final decision of the Administrative Law Court in a case brought pursuant to this chapter to the court of appeals pursuant to Section 1-23-380 and the South Carolina Appellate Court Rules. If a claimant brings an action covered by this chapter in the court of common pleas, the court must dismiss the case without prejudice.

HISTORY: 2003 Act No. 12, Section 1, eff July 1, 2003; 2006 Act No. 387, Section 10, eff July 1, 2006.









Title 10 - Public Buildings and Property

CHAPTER 1 - GENERAL PROVISIONS

SECTION 10-1-10. Care of State House and State House grounds.

The State Budget and Control Board shall keep, landscape, cultivate and beautify the State House and State House grounds with authority to expend such amounts as may be annually appropriated therefor. The board shall employ all help and labor in policing, protecting and caring for the State House and State House grounds and shall have full authority over them.

HISTORY: 1962 Code Section 1-401; 1952 Code Section 1-401; 1942 Code Section 2242; 1932 Code Section 2242; Civ. C. '22 Section 178; Civ. C. '12 Sections 171-176; 1907 (25) 534; 1918 (30) 1907; 1950 (46) 3605.



SECTION 10-1-20. Annual report as to care of State House and State House grounds.

The State Budget and Control Board shall report to the General Assembly annually all its acts and doings in the improvement of said grounds, together with an itemized statement of all money expended.

HISTORY: 1962 Code Section 1-402; 1952 Code Section 1-402; 1942 Code Section 2243; 1932 Code Section 2243; Civ. C. '22 Section 179; Civ. C. '12 Section 177; 1907 (25) 534; 1950 (46) 3605.



SECTION 10-1-30. Use of State House lobbies, steps, and other public buildings and grounds.

The Director of the Division of General Services of the State Budget and Control Board may authorize the use of the State House lobbies, the State House steps and grounds, and other public buildings and grounds in accordance with regulations promulgated by the board. The director shall obtain the approval of the Clerk of the Senate before authorizing any use of the Gressette Building and shall obtain the approval of the Clerk of the House of Representatives before authorizing any use of the Blatt Building. The regulations must contain provisions to insure that the public health, safety, and welfare will be protected in the use of the areas including reasonable time, place, and manner restrictions and application periods before use. If sufficient measures cannot be taken to protect the public health, safety, and welfare, the director shall deny the requested use. Other restrictions may be imposed on the use of the areas as are necessary for the conduct of business in those areas and the maintenance of the dignity, decorum, and aesthetics of the areas.

HISTORY: 1962 Code Section 1-401.1; 1973 (58) 765; 1988 Act No. 628.



SECTION 10-1-35. Camping on State House grounds prohibited.

(A) For purposes of this section, "State House grounds" means the steps of the State House building and the outside areas of the Capitol Complex, which is that area bounded by Gervais, Sumter, Pendleton, and Assembly streets.

(B) Notwithstanding another provision of law, a person or group of persons may not use the State House grounds or the buildings located on the grounds for:

(1) camping, or other living accommodations purposes;

(2) sleeping, or making preparations to sleep;

(3) storing personal belongings that support camping or other outdoor living accommodations purposes;

(4) building a campfire;

(5) erecting tents or other structures used for camping or outdoor living accommodations;

(6) digging or breaking ground without proper written authorization; or

(7) cooking, or cooking activities that support camping or other outdoor living accommodations purposes.

This prohibition applies regardless of the participant's intent or the nature of other activities in which the participant may be engaged.

HISTORY: 2012 Act No. 134, Section 1, eff March 29, 2012.



SECTION 10-1-40. State House Committee.

There is hereby established a committee to be known as the "State House Committee", consisting of five members of the Senate, appointed by the Lieutenant Governor and five members of the House of Representatives, appointed by the Speaker, whose duties shall be to review all proposals for alterations and/or renovations to the State House. No alterations or renovations shall be undertaken without the approval of this committee.

HISTORY: 1962 Code Section 1-469; 1968 (55) 2855; 1977 Act No. 243.



SECTION 10-1-45. Improvements or additions to State House.

Improvements and additions to the State House must be recommended or approved by the State House Committee of the General Assembly, and that bidding, executing, and carrying out of contracts must be in accordance with standing regulations and procedures for any other work of the same type applicable to agencies and institutions of state government.

HISTORY: 2002 Act No. 356, Section 1, Part VI.F.



SECTION 10-1-50. Agencies housed in state office building to pay rent; disposition of revenue derived.

The State Budget and Control Board is hereby directed to require that all state or federal agencies to be housed in the new state office building shall pay rent therefor at a square foot rate to be determined by the State Budget and Control Board, such rent to begin on and continue after July 1, 1965. The revenue derived from the rental paid for space in the said building shall be used by the State Budget and Control Board to apply to the amortization of the cost of the said building, the new office and laboratory building of the Department of Health, and Environmental Control, the purchase of the Standard Oil building on Gervais Street, the equipment for and renovation of the other state office buildings, and for certain other parcels of land previously bought for the account of the state sinking funds in connection with the building program cited above. The total expenditures for which this program is provided shall not exceed the sum of six million five hundred thousand dollars. The amortization of this debt shall be on the basis of three per cent interest for a period of twenty-five years.

HISTORY: 1962 Code Section 1-463; 1964 (53) 1918.



SECTION 10-1-55. Local governments demanding rent from state agencies; State Aid to Subdivisions reduction.

A local government entity which demands payment of rent or lease payments from a state agency or institution, unless approved by that state agency, must have deducted from that local government's State Aid to Subdivisions allocation an amount equal to one hundred ten percent of the amount charged. The state agency must be reimbursed the actual amount paid and the balance must be credited to the general fund of the State from the portion of the allocation deducted.

HISTORY: 2002 Act No. 356, Section 1, Part XI.M.



SECTION 10-1-70. Roofs of public buildings, fireproof and noncombustible materials requirements.

Every public building erected, enlarged or reroofed after May 27, 1936, whether owned by the State or a county or school district, shall have the roof of such building and also the roof top and sides of all roof structures, including dormer windows, covered with fireproof and incombustible material.

HISTORY: 1962 Code Section 1-465; 1952 Code Section 1-465; 1942 Code Section 2194; 1936 (39) 1668.



SECTION 10-1-75. Smoke actuated door closers on patient rooms in institutional facilities licensed by state agencies.

Whenever any patient room in any institutional facility licensed by a state agency is equipped with an approved smoke detecting system and provided that the facility is equipped with an approved automatic fire extinguishing system, smoke actuated door closers shall not be required on patient room doors opening into the corridor.

HISTORY: 1977 Act No. 219, Part II, Section 22.



SECTION 10-1-80. Bringing natural cut trees into places of worship, Fire Code enforcement exemption.

(A) For purposes of this section, "places of worship" mean new or existing buildings that are included within the Group A occupancies as contained in either the International Fire Code or the most recently adopted nationally recognized fire code.

(B) The General Assembly finds that the tradition of bringing natural cut trees is an important symbol in celebrations occurring in places of worship.

(C) Neither the Fire Marshal nor a governing body of a county or municipality shall enforce that portion of either the International Fire Code or a nationally recognized fire code that prohibits natural cut trees from being located in places of worship which do not fall within the exceptions provided for structures that have approved automatic sprinkler systems installed in accordance with the International Fire Code or a nationally recognized fire code.

(D) This section does not affect the authority of the Fire Marshal or a governing body of a county or a municipality to enforce the other provisions of the International Fire Code or a nationally recognized fire code that pertain to decorative vegetation in new and existing buildings.

HISTORY: 2008 Act No. 357, Section 4.



SECTION 10-1-100. Public construction projects, provision for antipollution devices.

All invitations for bid proposals for construction projects (but not including South Carolina Highway Department projects) issued by the State, its authorities, commissions, departments, committees or agencies, or any political subdivision of the State, shall set forth in the contract documents, to the extent they are reasonably obtainable by the public awarding authority, those provisions of federal, state and local statutes, ordinances and regulations dealing with the prevention of environmental pollution and the preservation of public natural resources that affect or are affected by the projects. If the successful bidder must undertake additional work which was not specified in the invitation for bid proposals or which are due to the enactment of new or the amendment of existing statutes, ordinances, rules or regulations occurring after the submission of the successful proposal, the awarding agency shall issue a change order, setting forth the additional work that must be undertaken, which shall not invalidate the contract. The cost of such a change order to the awarding agency shall be determined in accordance with the provisions of the contract for change orders or force accounts and that such additional costs to undertake work not specified in the contract documents shall not be approved unless written authorization is given the successful bidder/contractor prior to his undertaking such additional activity. In the event of a dispute between the awarding agency and the successful bidder/contractor, arbitration procedures may be commenced under the applicable terms of the construction contract under the provisions of Chapter 48, Title 15.

HISTORY: 1962 Code Section 1-466.1; 1974 (58) 2783.



SECTION 10-1-105. Buildings constructed with public funds to include windows which may be opened.

Whereas, state office buildings have been constructed recently with windows that cannot be opened; therefore, heating or air conditioning equipment is in use most all of the time causing use of electrical energy which could be avoided; and

Whereas, it is incumbent upon the General Assembly to do everything within its power to help alleviate the ever-present energy crisis and having windows which could be conveniently opened to let fresh air in would help to some extent in conserving energy. Now, therefore:

Unless agreed to by the State Budget and Control Board, any building constructed with the state funds shall include windows which may be conveniently opened.

HISTORY: 1979 Act No. 199 Part II, Section 29.



SECTION 10-1-110. State Board of Education to approve certain contracts not awarded to lowest bidder.

Where bids are received as a result of advertisement for the construction of public buildings to be built with funds furnished by the State Board of Education and the lowest bid is rejected and another accepted, any contract based on the bid shall be subject to the approval of the State Board of Education.

HISTORY: 1962 Code Sections 1-468, 1-468.5; 1959 (51) 122; 1973 (58) 636.



SECTION 10-1-130. State institutions and agencies may grant easements and rights of way on consent of State Budget and Control Board.

The trustees or governing bodies of state institutions and agencies may grant easements and rights of way over any property under their control, upon the concurrence and acquiescence of the State Budget and Control Board, whenever it appears that such easements will not materially impair the utility of the property or damage it and, when a consideration is paid therefor, any such amounts shall be placed in the State Treasury to the credit of the institution or agency having control of the property involved.

HISTORY: 1962 Code Section 1-49.3; 1963 (53) 177.



SECTION 10-1-135. Encroachments on state-owned lands of natural significance.

For easements, rights-of-way, or any other encroachment on or over any state park, state forest, state historic area, state wildlife refuge or preserve, Heritage Trust Site, or other state-owned lands of natural significance the responsible management agency shall, in addition to the provisions of Section 10-1-130, make the following determinations prior to requesting approval from the State Budget and Control Board:

(a) There is an important public necessity for the encroachment;

(b) Alternative routes or locations not on state property are neither prudent nor feasible, and the proposed encroachment is not disruptive of the existing or planned uses of the state property;

(c) The entity responsible for the encroachment shall make reasonable mitigation of the impacts of the proposed encroachment, upon the recommendation of the governing body of the responsible management agency.

HISTORY: 1985 Act No. 91.



SECTION 10-1-140. Responsibility for personal property of state departments, agencies, and institutions.

The head of each department, agency, or institution of this State is responsible for all personal property under his supervision and each fiscal year shall make an inventory of all property under his supervision, except expendables.

HISTORY: 1962 Code Section 1-49.4; 1967 (55) 719; 1996 Act No. 458, Part II, Section 16A; 2005 Act No. 164, Section 6.



SECTION 10-1-150. Accounting for expenses of public buildings.

All expenditures from amounts specified in appropriations for expenses in connection with the public buildings of the State shall be itemized and verified by the contractors and certified to by the respective officers in charge thereof.

HISTORY: 1962 Code Section 1-462; 1952 Code Section 1-462; 1942 Code Section 3196; 1932 Code Section 3196; Civ. C. '22 Section 893; Civ. C. '12 Section 813; 1909 (26) 282.



SECTION 10-1-160. Display of certain flags.

(A) The United States flag and the State flag shall be flown daily, except in rainy weather, from a staff upon the State House, and shall be displayed above the rostrum in the chambers of the House of Representatives and the Senate and in the first floor north foyer of the State House. No other flag shall be displayed in these locations or atop the dome or roof, or within the foyers or common or public areas within the capitol building. The State Budget and Control Board shall purchase suitable flags for display at the State House locations and cause them to be displayed, the expense to be borne out of the funds appropriated to it.

(B) The provisions of this section may only be amended or repealed upon passage of an act which has received a two-thirds vote on the third reading of the bill in each branch of the General Assembly.

(C) The term "chambers" of the House or Senate for purposes of this section does not include individual members' offices. The provisions of this section do not prohibit a private individual on the capitol complex grounds from wearing as a part of his clothing or carrying or displaying any type of flag including a Confederate Flag.

HISTORY: 1962 Code Section 1-461; 1952 Code Section 1-461; 1942 Code Section 5703; 1932 Code Sections 5703, 5705; Civ. C. '22 Sections 2772, 2773; Civ. C. '12 Sections 1842, 1843; 1910 (26) 753; 1922 (32) 779; 2000 Act No. 292, Section 2.



SECTION 10-1-161. State Capitol Building flags flown at half-staff.

(A) On Memorial Day the flags, which are flown atop the State Capitol Building, must be displayed at half-staff until noon, then raised to the top of the staff.

(B) To honor and pay tribute to the following public officials and individuals, the flags which are flown atop the State Capitol Building must be lowered to half-staff on the day on which funeral services are conducted for these public officials and individuals:

(1) current and past members of the United States Congress from the State of South Carolina;

(2) current constitutional officers of the State of South Carolina;

(3) former Governors and Lieutenant Governors of the State of South Carolina;

(4) current members of the South Carolina General Assembly;

(5) current members of the South Carolina Supreme Court;

(6) current and former Presidents of the United States; and

(7) members of the United States military services who were residents of South Carolina and who lost their lives in the line of duty while in combat.

(C) As contained in this section, "half-staff" means the position of the flag when it is one-half the distance between the top and bottom of the staff.

(D) The flags atop the State Capitol Building must be flown at half-staff for a period of thirty days from the date of death of the President or a former President; for a period of ten days from the date of death of the Vice President, the Chief Justice, or a retired Chief Justice of the United States Supreme Court, or the Speaker of the United States House of Representatives; for a period of five days before the day of the funeral through the date of the funeral for members of the United States military services who were residents of South Carolina and who lost their lives in the line of duty while in combat, for which the Division of Veterans' Affairs must notify the Office of the Governor of the scheduled funeral date; and from the date of death through the date of interment of an associate justice of the United States Supreme Court, or a secretary of a federal executive or military department, or a former Vice President.

(E) Upon the occurrence of an extraordinary event resulting in death or upon the death of a person of extraordinary stature, the Governor may order that the flags atop the State Capitol Building be lowered to half-staff at a designated time or for a designated period of time.

(F) The Governor may order the flags atop the State Capitol Building to be lowered to half-staff for the same designated time when an act of the United States Congress or a presidential order is issued to lower flags to half-staff over federal buildings.

(G) The flags atop the State Capitol Building, when flown at half-staff must first be hoisted to the peak for an instant and then lowered to the half-staff position. The flags must be again raised to the peak before they are lowered for the day.

(H)(1) On any day where flags atop the State Capitol Building are flown at half-staff to honor and pay tribute to more than one individual listed in subsections (B) or (D), the flags must be hoisted and lowered pursuant to subsection (G) as many times as there are individuals to honor and pay tribute to that day.

(2) On any day where flags atop the State Capitol Building are flown at half-staff, the Governor shall, on a conspicuous place on the website maintained by the Governor, identify the person or persons to which such honor and tribute is being paid until the day of the funeral.

HISTORY: 2002 Act No. 226, Section 1; 2004 Act No. 207, Section 1; 2006 Act No. 262, Section 1; 2013 Act No. 27, Section 1, eff May 17, 2013.



SECTION 10-1-163. Location of portraits, flags, banners, monuments, statues, and plaques removed from State House during renovations; payment of costs of removal and return.

(A) All portraits, flags, banners, monuments, statues, and plaques which were in or on the State House on May 1, 1995, which may be removed from the State House during renovations must be returned to their original location when the State House is reoccupied. Cost for removing and returning these items must be paid from the funds of the State Budget and Control Board for maintenance. When all portraits, flags, banners, monuments, statues, and plaques are returned to their original location after the renovations are completed, the location of these items must not be changed in the chambers of the House of Representatives unless approved by the Speaker of the House of Representatives and in the chambers of the Senate unless approved by an absolute majority of the Senate members. The location of all portraits, flags, banners, monuments, statues, and plaques located outside of the respective chambers must not be changed unless approved by an act passed by the General Assembly. For purposes of this subsection, "original location" means the general vicinity or at an alternative location if the wall or structure is removed or modified such that the portrait, flag, banner, monument, statue, or plaque cannot be returned to its original location.

(B) All costs for the display, cleaning, and restoration of all portraits, flags, banners, monuments, statues, and plaques on the exterior or interior of the State House except those inside the Senate and House Chambers must be paid from the accounts of General Services, Division of the State Budget and Control Board unless otherwise directed by the General Assembly.

HISTORY: 1995 Act No. 145, Part II, Section 115; 1997 Act No. 110, Section 1.



SECTION 10-1-165. Protection of certain monuments and memorials.

(A) No Revolutionary War, War of 1812, Mexican War, War Between the States, Spanish-American War, World War I, World War II, Korean War, Vietnam War, Persian Gulf War, Native American, or African-American History monuments or memorials erected on public property of the State or any of its political subdivisions may be relocated, removed, disturbed, or altered. No street, bridge, structure, park, preserve, reserve, or other public area of the State or any of its political subdivisions dedicated in memory of or named for any historic figure or historic event may be renamed or rededicated. No person may prevent the public body responsible for the monument or memorial from taking proper measures and exercising proper means for the protection, preservation, and care of these monuments, memorials, or nameplates.

(B) The provisions of this section may only be amended or repealed upon passage of an act which has received a two-thirds vote on the third reading of the bill in each branch of the General Assembly.

HISTORY: 2000 Act No. 292, Section 3.



SECTION 10-1-168. Foundations of American Law and Government display; posting in public location in public building.

(A) Notwithstanding another provision of law, each municipality, county, or other political subdivision of this State including, but not limited to, a school board, is authorized to post the Foundations of American Law and Government display, as described in this section, in a visible, public location in the public buildings of this State and its political subdivisions.

(B) The Foundations of American Law and Government display must include:

(1) The Ten Commandments;

(2) The Magna Carta;

(3) The Mayflower Compact, 1620;

(4) The Declaration of Independence;

(5) "The Star-Spangled Banner" by Francis Scott Key;

(6) The Bill of Rights of the United States Constitution;

(7) The Preamble to the South Carolina Constitution;

(8) The Nineteenth Amendment to the United States Constitution;

(9) The national motto "In God We Trust";

(10) The image of Lady Justice;

(11) The Lord's Prayer;

(12) The Emancipation Proclamation, 1863; and

(13) Martin Luther King, Jr.'s "I Have a Dream" speech.

(C) Public displays of the Foundations of American Law and Government display shall contain the text of the documents listed in items (1) through (13) of subsection (B) together with the context for acknowledging formative, historically significant documents in America's heritage contained in subsection (D). Because the purpose of the display is not to advance religion, the General Assembly expresses no preference as to which version of the Ten Commandments is displayed.

(D) The Foundations of American Law and Government display contains documents that played a significant role in the foundation of our system of law and government. The display contains: the Ten Commandments; the Magna Carta; the Mayflower Compact, 1620; the Declaration of Independence; "The Star-Spangled Banner" by Francis Scott Key; the Bill of Rights of the United States Constitution; the Preamble to the South Carolina Constitution; the Nineteenth Amendment to the United States Constitution; the national motto "In God We Trust"; the image of Lady Justice; The Lord's Prayer; the Emancipation Proclamation, 1863; and Martin Luther King, Jr.'s "I Have a Dream" speech.

(1) The Ten Commandments have profoundly influenced the formation of western legal thought and the formation of our country. That influence is clearly seen in the Declaration of Independence, which declared that "We hold these truths to be self-evident, that all men are created equal, that they are endowed by their Creator with certain unalienable Rights, that among these are Life, Liberty, and the pursuit of Happiness". The Ten Commandments provide the moral background of the Declaration of Independence and the foundation of our legal tradition.

(2) In 1215, King John of England consented to the demands of his barons and agreed for The Magna Carta to be publicly read throughout the land. By this act he bound himself and "our heirs, in all things and all places for ever" to grant to the people of his kingdom the rights pronounced in The Magna Carta. By signing The Magna Carta, King John brought himself and England's future rulers within the rule of law. The rule of law places a restraint on the exercise of arbitrary government power, and it places all people and civil government under law. The American patriots, therefore, waged war against England to preserve liberties originating in Thirteenth Century England. A distinction, however, is noted between The Magna Carta and the American concept of liberty. While The Magna Carta is a guarantee from a king that he will follow the law, the Constitution of the United States is the establishment of a government consisting of, and created for, "We the People".

(3) The Mayflower Compact was penned by William Bradford on November 11, 1620, on the Mayflower before the Pilgrims made landfall at Plymouth, Massachusetts. The compact was the first written constitution in the New World. William Bradford described the reasoning behind the compact when he stated in the compact: "This day, before we came to harbour, observing some not well affected to unity and concord, but gave some appearance of faction, it was thought good there should be an association and agreement, that we should combine together in one body, and to submit to such government and governors as we should by common consent agree to make and choose, and set our hands to this that follows, word for word".

(4) Perhaps the single most important document in American history, The Declaration of Independence was, as Abraham Lincoln stated, the "frame" into which the framers placed the Constitution. A fundamental premise of the Declaration of Independence is that "all men are created equal and that they are endowed by their Creator with certain unalienable rights". While these rights are not given by government, they are protected by government. Moreover, government is a creation of "the governed" and derives all its power from the consent of its people. As the Preamble to the United States Constitution states, "We the People" are the government.

(5) During the debates on the adoption of the United States Constitution, its opponents repeatedly charged that the Constitution as drafted would open the way to tyranny by the central government. Fresh in their minds was the memory of the British violation of civil rights before and during the Revolution. They demanded a "bill of rights" that would spell out the immunities of individual citizens. Several state conventions in their formal ratification of the Constitution asked for such amendments; others ratified the Constitution with the understanding that the amendments would be offered. The Bill of Rights is still a vital and powerful force in American government, shaping our laws and serving as a check on the exercise of government power.

(6) Guarding the entrance to Baltimore harbor via the Patapsco River during the War of 1812, Fort McHenry faced almost certain attack by British forces. Major George Armistead, the stronghold's commander, was ready to defend the fort but he wanted a flag that would identify his position, one whose size would be visible to the enemy from a distance. The flag that was made for the fort was thirty feet by forty-two feet. Anxiously awaiting news of the battle's outcome was a Washington, D.C. lawyer named Francis Scott Key. Key had visited the enemy's fleet to secure the release of a Maryland doctor who had been abducted by the British after they left Washington. The lawyer had been successful in his mission, but he could not escort the doctor home until the attack ended. So he waited on a flag-of-truce sloop anchored eight miles downstream from Fort McHenry.

During the night, there had been only occasional sounds of the fort's guns returning fire. At dawn, the British bombardment tapered off. Had the fort been captured? Placing a telescope to his eye, Key trained it on the fort's flagpole. There he saw the large garrison flag catch the morning breeze. It had been raised as a gesture of defiance, replacing the wet storm flag that had flown through the night. Thrilled by the sight of the flag and the knowledge that the fort had not fallen, Key took a letter from his pocket and began to write some verses on the back of it. Later, after the British fleet had withdrawn, Key checked into a Baltimore hotel and completed his poem on the defense of Fort McHenry. He then sent it to a printer for duplication on handbills, and within a few days the poem was put to the music of an old English song. Both the new song and the flag became known as "The Star-Spangled Banner" and became a rallying cry for the American Patriots during the rest of the war.

(7) The Preamble to the South Carolina Constitution recognizes that the people, grateful for the liberties they enjoy, have established the Constitution of the State of South Carolina to preserve and perpetuate a civilized society.

(8) Passed by Congress June 4, 1919, and ratified on August 18, 1920, the Nineteenth Amendment guarantees all American women the right to vote. Achieving this milestone required a lengthy and difficult struggle; victory took decades of agitation and protest. Beginning in the mid-19th century, several generations of women's suffrage supporters lectured, wrote, marched, lobbied, and practiced civil disobedience to achieve what many Americans considered a radical change of the Constitution. Few early supporters lived to see final victory in 1920.

(9) The national motto was derived from the line "And this be our motto, 'In God is our trust' " in the national anthem, "The Star-Spangled Banner". The phrase first appeared on United States' coins in 1864 and became obligatory on all United States' currency in 1955. In accordance with Public Law No. 851 passed at the Second Session of the 84th Congress of the United States, July 30, 1956, the national motto of the United States became "In God We Trust".

(10) Lady Justice has become a symbol of the fair and equal administration of the law, without corruption, avarice, prejudice, or favor. The blindfold represents a system of justice that is blinded to all prejudices or favor. The scales represent justice that is administered fairly and the sword represents justice that is authoritative. Lady Justice is a symbol of the American system of justice and the ideals it embodies.

(11) The Lord's Prayer, used to teach people how best to seek their daily needs, is a model of philosophy and inspiration for legal and moral systems throughout the ages. In the colonies, James Oglethorpe brought debtors to freedom in our neighboring State of Georgia in remembrance of "forgiving our debts as we forgive our debtors".

(12) The Emancipation Proclamation, signed on January 1, 1863, by President Abraham Lincoln, provided that the slaves in all parts of the United States and in the states then in rebellion were forever free. The penultimate paragraph states, "And upon this act, sincerely believed to be an act of justice, warranted by the Constitution upon military necessity, I invoke the considerate judgment of mankind and the gracious favor of Almighty God".

(13) "I Have A Dream" is the popular name given to the historic public speech by Martin Luther King, Jr., when he spoke of his desire for a future where blacks and whites, among others, would coexist harmoniously as equals. King's delivery of the speech on August 28, 1963, from the steps of the Lincoln Memorial during the March on Washington for Jobs and Freedom was a defining moment of the American Civil Rights Movement. Delivered to over two hundred thousand civil rights supporters, the speech is often considered to be one of the greatest and most notable speeches in history and was ranked the top American speech of the 20th Century by a 1999 poll of scholars of public address.

(E) All documents which are included in a Foundations of American Law and Government display must be posted on paper not less than eleven by fourteen inches in dimension and must be framed in identically-styled frames. One document may not be displayed more prominently than another.

(F) State funding may be used for a Foundations of American Law and Government display.

(G) In order that each municipality, county, or other political subdivision of this State including, but not limited to, a school board, may have access to advice on the current status of the law concerning the Foundations of American Law and Government display, as described in this section, the Attorney General's office shall prepare a statement of the applicable constitutional law and, upon request, make that statement available to a member of the General Assembly or a municipality, county, or other political subdivision. As necessary, the Attorney General's office shall update this statement to reflect any changes made in the law. The Attorney General's office may make the statement available through the most economical and convenient method including, but not limited to, posting the statement on a web site.

(H) Nothing in this section prohibits a municipality, county, or other political subdivision of this State, including, but not limited to, a school board, from developing its own policy on the display of any one or all of the documents included in the Foundations of American Law and Government display, as described in this section, based upon advice from legal counsel.

(I) An advisory committee is established to make recommendations to the General Assembly and the Department of Archives and History regarding the public representations of the Foundations of American Law and Government display documents, the appropriate information to be included in the display, and recommendations concerning other documents to be added to the list for the display. The committee must submit an annual report to the Commission for the Department of Archives and History, the President Pro Tempore of the Senate, and Speaker of the House of Representatives. The committee shall be appointed by the Commission of the Department of Archives and History to consist of:

(1) a member appointed upon the recommendation of the South Carolina Attorney General;

(2) a member appointed upon the recommendation of the South Carolina Historical Association;

(3) a member appointed upon the recommendation of the South Carolina History Society;

(4) a member with expertise in legal history to be appointed upon the recommendation of the Dean of the University of South Carolina School of Law and the Dean of the Charleston School of Law; and

(5) a member with expertise in United States or South Carolina history appointed upon the recommendation of the presidents of the research universities of South Carolina.

HISTORY: 2008 Act No. 340, Section 2.



SECTION 10-1-170. Memorial in honor of South Carolina war dead, prisoners of war, servicemen missing in action, and veterans.

A. The Division of General Services and the South Carolina Arts Commission are authorized to erect a memorial on the State House grounds in honor of the South Carolina war dead who served in World War I, World War II, Korea, and Vietnam as well as the prisoners of war and those missing in action and in appreciation for those South Carolinians who have served our State and nation honorably in the armed forces at the site designated in the feasibility study made by the Division of General Services dated April 25, 1983.

B. In order to carry out the purposes of this section the Division of General Services is authorized to accept gifts or grants of services, properties, or monies from posts or chapters of nationally organized and recognized organizations of war veterans or any other private organization or persons.

C. The Arts Commission and the Division of General Services shall cooperate with the S. C. Veterans Monument Association as to the design, selection, and construction of the monument to be erected and shall be authorized to use such funds as necessary out of the state Sinking Fund, not to exceed three hundred thousand dollars.

HISTORY: 1984 Act No. 512, Part II, Section 29.



SECTION 10-1-175. Law enforcement officer memorial.

(A) In addition to the memorial on the State House grounds authorized to be erected to honor South Carolina war dead as provided in Section 10-1-170, the Division of General Services is also authorized to erect a memorial on the State House grounds at an appropriate location it determines to honor state or local law enforcement officers who have lost their lives in the line of duty.

(B) In order to carry out the purposes of this section, the Division of General Services is authorized to accept gifts or grants of services, properties, or monies from law enforcement support organizations or from any other private persons or organizations.

HISTORY: 1994 Act No. 410, Section 1.



SECTION 10-1-178. African-American History Monument.

There is hereby established on the grounds of the State House an African-American History Monument. The design and location of the monument shall be determined by the commission appointed pursuant to Section 10-1-179. The commission shall make reasonable efforts to incorporate all eras of African-American history in the design. The monument shall be erected as soon as is reasonably possible after it is approved by the General Assembly by concurrent resolution and the State House Renovation Project is completed.

HISTORY: 1996 Act No. 457, Section 1.



SECTION 10-1-179. African-American History Monument Commission; museum; dissolution of commission.

(A) An African-American History Monument Commission is created to determine the design of the monument and to determine the location of the monument on the State House grounds. The commission is empowered and directed to raise private funds and to receive gifts and grants to carry out the purpose for which it is created. The commission in this regard shall have the power to cause to be created a tax-exempt nonprofit corporation the purpose of which shall be to receive and disburse funds for the African-American History Monument. The staff of the State Budget and Control Board shall assist the commission with the preparation and maintenance of financial records for the purpose of ensuring proper accounting of the records. The financial records are public records for purposes of the Freedom of Information Act, except that the names of anonymous donors shall not be disclosed.

By April 1, 1997, the commission shall report the proposed design and location of the monument to the State House Committee for its approval. After action by the committee approving the design and location, the State House Committee shall cause to be introduced the concurrent resolution serving as the instrument of approval as provided in Section 1 of this act. The State shall ensure proper maintenance of the monument as is done for other historical monuments on the State House grounds.

Four members of the commission must be appointed by the President Pro Tempore of the Senate, four members must be appointed by the Speaker of the House of Representatives, and one member must be appointed by the Governor. Notwithstanding Section 8-13-770 of the 1976 Code, members of the General Assembly may be appointed to this commission. One of the members appointed by the President Pro Tempore must be a Senator and one of the members appointed by the Speaker must be a member of the House of Representatives.

The commission shall elect a chairman, vice chairman, and such other officers as it deems appropriate from among its membership. The senior senator of the commission shall call an organizational meeting for the purpose of electing officers and such other matters as may arise. Commission members are not entitled to receive the subsistence, mileage, and per diem otherwise provided by law for members of state boards, committees, and commissions.

(B) The commission also shall study the feasibility of establishing an African-American History Museum analogous to the South Carolina Confederate Relic Room and Military Museum and make recommendations with respect to its findings on this subject to the State House Committee. This new museum shall collect and display historical artifacts and other items reflecting African-American history in this State. A preliminary report on this study must be made to the State House Committee no later than April 1, 1997, and a final report and recommendation on this study must be made by January 1, 2001.

(C) The commission established pursuant to this act is dissolved on January 1, 2001. However, the commission must be dissolved earlier if both the monument is dedicated and the final report is made before January 1, 2001, in which case the commission must be dissolved on the date of the later occurring event of the dedication of the monument or the receipt of the final report. If the African-American History Monument has not been dedicated by January 1, 2001, the powers, duties, and responsibilities of the African-American History Monument Commission shall be devolved upon the State House Committee.

HISTORY: 1996 Act No. 457, Section 2; 1999 Act No. 100, Part II, Section 60.



SECTION 10-1-180. Expenditure of funds by state agency subject to approval and regulation of State Budget and Control Board; exceptions.

The expenditure of funds by any state agency, except the Department of Transportation for permanent improvements as defined in the state budget, is subject to approval and regulation of the State Budget and Control Board. The board shall have authority to allot to specific projects from funds made available for such purposes, such amounts as are estimated to cover the respective costs of such projects, to declare the completion of any such projects, and to dispose, according to law, of any unexpended balances of allotments, or appropriations, or funds otherwise provided for such projects, upon the completion thereof. The approval of the Budget and Control Board is not required for minor construction projects, including renovations and alterations, where the cost does not exceed an amount determined by the Joint Bond Review Committee and the Budget and Control Board.

All construction, improvement, and renovation of state buildings shall comply with the applicable standards and specifications set forth in each of the following codes: The Standard Building Code, The Standard Existing Building Code, The Standard Gas Code, The Standard Mechanical Code, The Standard Plumbing Code and The Standard Fire Prevention Code, all as adopted by the Southern Building Code Congress International, Inc.; and the National Electrical Code NFPA 70, The National Electrical Safety Code-ANSI-C2, The National Fire Protection Association Standard-NFPA 59, all with the code editions, revision years, and deletions as specified in the Manual For Planning and Execution of State Permanent Improvements. The State Engineer shall determine the enforcement and interpretation of the aforementioned codes and referenced standards on state buildings. Any interested local officials shall coordinate their comments related to state buildings through the State Engineer and shall neither delay construction nor delay or deny water, sewer, power, other utilities, or firefighting services. Agencies may appeal to the Director of Office of General Services regarding the application of these codes to state buildings.

HISTORY: 1995 Act No. 145, Part II, Section 11.



SECTION 10-1-190. State Budget and Control Board may apply net proceeds from trade of property to the improvement of property.

As part of the approval process relating to trades of state property for nonstate property, the Budget and Control Board is authorized to approve the application of any net proceeds resulting from such a transaction to the improvement of the property held by the board.

HISTORY: 1995 Act No. 145, Part II, Section 12.



SECTION 10-1-200. Regulation of parking facilities owned or controlled by agencies of state government.

Parking facilities owned or controlled by agencies of the state government must be regulated as follows:

(1) The State Budget and Control Board is director to establish and collect a schedule of charges for the use of the parking facilities in the Capitol Complex and other individually assigned spaces in state-owned parking lots and facilities administered by the Budget and Control Board. Proceeds of these charges, except where the proceeds are pledged to the retirement of indebtedness or to expenses related to the provision of the facilities, must be deposited in the General Fund of the State. The schedule of charges shall include charges for a fixed number of parking spaces to both the House of Representatives and the Senate in the McEachern Parking Facility in an area adjacent to each respective body's office building, sufficient to provide spaces for all members of the General Assembly and all permanent employees of the Senate and House of Representatives and Joint Legislative Committees as determined by the respective operations and management committees of the body.

(2) Any agency or institution of the state government owning or controlling parking facilities, excluding the South Carolina Educational Television Commission and the Department of Agriculture when receiving revenues from parking during University football games, at its discretion, subject to approval of the Budget and Control Board, may charge such rates as it considers appropriate for the use of such facilities, except where these proceeds are pledged to the retirement of bonded indebtedness, and shall deposit the proceeds to the credit of the General Fund of the State.

(3) Any unauthorized motor vehicle parked in a reserved space on state-owned or controlled property may be removed and the cost involved in removing and storing the vehicle must be paid by the owner of the vehicle.

HISTORY: 1995 Act No. 145, Part II, Section 10.



SECTION 10-1-205. Computers in public libraries; regulation of Internet access.

A computer which:

(1) is located in a lending library supported by public funds, public school library or media arts center, or in the library of a public institution of higher learning as defined in Section 59-103-5;

(2) can access the Internet; and

(3) is available for use by the public or students, or both;

shall have its use policies determined by the library's or center's governing board, as appropriate. The governing board must adopt policies intended to reduce the ability of the user to access web sites displaying information or material in violation of Article 3 of Chapter 15 of Title 16.

HISTORY: 2000 Act No. 387, Part II, Section 97.A; 2000 Act No. 407, Section 1.



SECTION 10-1-206. Library pilot program for Internet filtering software.

(A)(1) A pilot program is hereby established to assess the feasibility of installing Internet filtering software in libraries or institutions as defined in Section 10-1-205, if funding is available.

(2) The Budget and Control Board shall be responsible for implementing this program and selecting appropriate filtering software. A minimum of three filtering software programs shall be tested.

(B)(1) The Budget and Control Board shall request institutions to voluntarily participate in the pilot program. Pilot areas shall be located in the upstate, midstate, and lowcountry areas of South Carolina. The board shall make every effort to ensure that one public school and one public library in each area are selected. Participating institutions must already have filtering software in place that meets the requirements of item (2) of this subsection or agree to install recommended filtering software purchased by the State.

(2) Participating institutions in the pilot area must equip Internet accessible computers with one of the software filtering devices provided by the Budget and Control Board, if not equipped, as provided by (B)(1). This software must incorporate web-filtering technology designed to eliminate or reduce the ability of the computer to access web sites displaying pornographic pictures or any other obscene material as defined by law. Selected software must be able to distinguish between pornographic and obscene web sites and medical research web sites.

(C) The Budget and Control Board shall be responsible for evaluating this program. The evaluation shall be based on the following criteria:

(1) the filtering programs' ability to limit or restrict access to sources of information or images that are considered obscene including hard-core pornography and child pornography;

(2) the filtering programs' ability to limit or restrict access to sources of pornographic information or images that could be obscene as to minors or harmful to minors; and

(3) the filtering programs' ability to successfully access and not filter legitimate research sites.

(D) Any person blocked from an Internet site he believes contains material that does not meet the criteria listed in items (1) or (2) of subsection (C) above, and desires to access such Internet site, may make a request that the institution unblock the specified site. If the institution determines that the site does not fall within the criteria listed in items (1) or (2) of subsection (C), the institution shall unblock such Internet site. An adult patron may request unfiltered access to the Internet for serious literary, artistic, political, or scientific purposes, and the institution may temporarily disable the blocking software for such purposes.

(E) The pilot program shall take effect on the effective date of this section and shall expire on June 29, 2001. By December 1, 2001, the board shall report its findings to the General Assembly.

(F) Medical schools are exempt from the pilot program.

HISTORY: 2000 Act No. 407, Section 2.



SECTION 10-1-210. Pay telephone revenue.

Notwithstanding any other provision of law, all state agencies, institutions, colleges, and universities must remit to the general fund all revenues received and all monies retained above the cost of allowing the placement or location of pay telephones on public property. Each state agency, institution, college, and university must annually report to the Office of State Budget the revenue received for allowing the placement or location of pay telephones on public property, including any commission received for allowing the placement or location of pay telephones on public property. Public property means any and all property occupied or under the control of a state agency, institution, college, or university. The State shall forego any commissions or revenues for the provision of pay telephones in institutions of the Department of Corrections and the Department of Juvenile Justice for use by inmates. The State Budget and Control Board shall ensure that the telephone rates charged by vendors for the use of those telephones must be reduced to reflect this foregone state revenue.

HISTORY: 2008 Act No. 353, Section 2, Part 32A.






CHAPTER 3 - GOVERNOR'S MANSION AND LACE HOUSE COMMISSION

SECTION 10-3-10. Commission created; membership; terms.

There is hereby created the Governor's Mansion and Lace House Commission which shall consist of seven members, six of whom shall be appointed by the Governor. The seventh member shall be the wife of the Governor or his designee.

The terms of the members shall be for four years and until their successors are appointed and qualify, except of those first appointed three shall serve until July 1, 1971 and three shall serve until July 1, 1973. The term of the seventh member shall be coterminous with that of the Governor.

HISTORY: 1962 Code Section 1-405.5; 1970 (56) 1886.



SECTION 10-3-20. Officers; meetings; quorum; per diem and mileage.

The commission shall elect a chairman and such other officers as it deems necessary. It shall meet on the call of the chairman or upon the request of a majority of the members, and shall meet at least twice a year. A majority of the commission shall constitute a quorum for transacting business. The members shall serve without compensation, but shall be allowed the usual per diem and mileage as provided by law for members of boards, commissions and committees while on business of the commission.

HISTORY: 1962 Code Section 1-405.6; 1970 (56) 1886.



SECTION 10-3-30. Duties.

The commission shall be the custodian of the Governor's Mansion and the Lace House, including the nonexpendable property of both places, and it shall be the duty of the commission to:

(a) Approve all alterations, additions or renovations to the Governor's Mansion and the Lace House, together with the landscaped grounds surrounding them.

(b) Acquire by purchase, loan or gift furnishings and nonexpendable property for the Governor's Mansion and the Lace House.

(c) Promote the beautification of the Governor's Mansion and the Lace House and the landscaped lands surrounding them.

(d) Promote interest in the furnishing of the Governor's Mansion and the Lace House with articles of historical significance.

(e) Advise state officials and others on matters pertaining to the embellishment of the Governor's Mansion and the Lace House.

(f) Make an inventory to be submitted to the State Budget and Control Board as soon as practicable after being organized and each year thereafter of all nonexpendable property under its custody.

(g) Accept and disburse funds which must be utilized to purchase articles of historical, artistic, decorative, or intrinsic permanent value for use in the Governor's Mansion and other buildings owned by the State of South Carolina in the two blocks surrounded by Lincoln, Laurel, Gadsden, and Calhoun Streets in the City of Columbia. Because of the nature of the articles purchased, they are exempt from the bidding and purchasing procedures of the Division of General Services applicable to other state agencies if they are in the categories of articles described in this item. All receipts and disbursements must be made with the approval of the commission. The funds and purchases made with them and gifts made pursuant to this section are the property of the State of South Carolina.

(h) Do such other things as may be necessary to carry out the intent of this chapter.

HISTORY: 1962 Code Section 1-405.7; 1970 (56) 1886; 1978 Act No. 632, Part II, Section 5; 1980 Act No. 517, Part II, Section 8; 2005 Act No. 164, Section 7.



SECTION 10-3-40. Exclusion of portion of mansion from provisions of chapter.

Upon approval of the Governor, the commission may exclude any portion of the Governor's mansion from the provisions of this chapter.

HISTORY: 1962 Code Section 1-405.8; 1970 (56) 1886.



SECTION 10-3-50. Return of articles on loan.

In the event the commission is dissolved, all articles on loan to the commission shall be returned to their owners and any article on loan which may be removed at any time from the Governor's Mansion or the Lace House shall be returned to their owners.

HISTORY: 1962 Code Section 1-405.9; 1970 (56) 1886.



SECTION 10-3-60. Rent revenue from Governor's Mansion Complex used for operation of complex.

Revenues generated from the rentals of the facilities of the Governor's Mansion Complex may be retained and expended for the budgeted operation of the complex.

HISTORY: 1995 Act No. 145, Part II, Section 13.






CHAPTER 5 - CONSTRUCTION AND RENOVATION OF PUBLIC BUILDINGS AND OTHER PROJECTS

SECTION 10-5-210. Declaration of intent.

The General Assembly declares that the policy of this State is to enable persons with disabilities to achieve maximum personal independence; to use and enjoy governmental and public buildings and facilities; and to participate fully in all aspects of society. The General Assembly resolves to enact legislation necessary to implement this policy and the purpose of this article is to begin this implementation.

HISTORY: 1962 Code Section 1-491; 1974 (58) 2794; 2000 Act No. 303, Section 1.



SECTION 10-5-220. Definitions.

As used in this article:

(1) "Governmental buildings" means all buildings, structures, and facilities used by the public that are constructed, purchased, leased, or rented in whole or in part by the federal, state, county, or municipal government or any political subdivision of the State.

(2) "Public buildings" means all buildings, structures, and facilities used by the public that are constructed, purchased, leased, or rented by the use of private funds, including rental apartment complexes of twenty units or more and temporary lodging facilities of twenty units or more, except that the provisions of this article apply to only five percent of those units or a minimum of one unit, whichever is the greater, and provided, further, that the provisions of this article do not apply to a private residence.

(3) "Facilities" means all building elements defined or specified by ANSI A117.1.

(4) "ANSI" means the American National Standards Institute.

(5) "Building Code" means the building code adopted by Section 6-9-50(A).

(6) "Board" means the Accessibility Committee for the South Carolina Building Codes Council as established in this chapter.

HISTORY: 1962 Code Section 1-492; 1974 (58) 2794; 1991 Act No. 82, Section 1; 2000 Act No. 303, Section 1.



SECTION 10-5-230. Accessibility Committee for the South Carolina Building Codes Council created; membership; terms; vacancies.

There is created the Accessibility Committee for the South Carolina Building Codes Council, composed of nine members, six to be appointed by the Governor for terms of four years and until their successors are appointed and qualify. No fewer than two appointed members of the board must have mobility impairments, one appointed member must be a building official, and one appointed member must be a licensed architect. Vacancies on the board must be filled in the same manner as the original appointment for the remainder of the unexpired term. In addition to the appointed members, the following three ex officio members shall serve on the board:

(1) the Director of the Department of Labor, Licensing and Regulation;

(2) the Director of the State Department of Vocational Rehabilitation; and

(3) the State Engineer employed by the Budget and Control Board.

The ex officio members may appoint proxies for their respective offices. The ex officio members and their proxies have all the powers, privileges, and duties of the appointed members.

HISTORY: 1962 Code Section 1-493; 1974 (58) 2794; 1990 Act No. 400, Section 1; 1990 Act No. 422, Section 1; 1993 Act No. 181 Section 80; 2000 Act No. 303, Section 1.



SECTION 10-5-235. South Carolina Board for Barrier-Free Design abolished; Accessibility Committee for the South Carolina Building Codes Council created; transition of funding, powers and duties.

(A) There is created the Accessibility Committee for the South Carolina Building Codes Council. The committee must be composed of the members of the South Carolina Building Codes Council in the positions of the person with a disability, the architect, the municipal administrator, the public member, and the State Engineer. The accessibility committee shall advise the Building Codes Council on all matters concerning accessibility to buildings, structures, and facilities by persons with disabilities including, but not limited to, amendments to state and federal statutes, regulations, or standards, education of the general public, and local enforcement.

(B) As of June 30, 2002, all references to the Board for Barrier-Free Design must be construed to mean the Accessibility Committee for the South Carolina Building Codes Council, and where practical and efficient to do so, the Code Commissioner for the Legislative Council shall change statutory references to conform to the provisions of this section.

HISTORY: 2000 Act No. 303, Section 1; 2005 Act No. 67, Section 1.



SECTION 10-5-240. Officers of board; meetings; quorum; compensation; office space.

The board shall elect a chairman and vice-chairman to serve for terms of two years and until their successors are elected and qualify. The board may adopt rules for the purpose of governing its internal proceedings. The board shall meet at least once annually and at those other times as may be designated by the chairman but in no event more than twice a month. Five members of the board constitute a quorum at all meetings. All members of the board must be paid the usual per diem, mileage, and subsistence as provided by law for members of boards, committees, and commissions for days on which they are on official business of the board, to be paid from the general fund of the State. The board must be administered by the Department of Labor, Licensing and Regulation which shall provide administrative support services, such as office space, clerical assistance, and other facilities as may be required by the board to perform its prescribed functions.

HISTORY: 1962 Code Section 1-494; 1974 (58) 2794; 1978 Act No. 540 Section 1; 1990 Act No. 400, Section 2; 1993 Act No. 181, Section 81; 2000 Act No. 303, Section 1.



SECTION 10-5-250. Building code and rental unit accessibility requirements; promulgation of regulations.

(A) The requirements for accessibility for people with disabilities contained within the building code and ANSI A117.1, with such modifications as the board considers appropriate, are adopted as minimum standards for compliance with this chapter. Notwithstanding any other provision of law, rental apartment complexes of twenty units or more and temporary lodging facilities of twenty units or more shall provide for not less than five percent of all units or a minimum of one unit, whichever is greater, to be accessible for use by people with disabilities.

(B) The board may promulgate regulations to enforce the provisions of this article and the standards provided for in subsection (A).

HISTORY: 1962 Code Section 1-495; 1974 (58) 2794; 1978 Act No. 540, Section 2; 2000 Act No. 303, Section 1.



SECTION 10-5-260. Buildings required to be in compliance; responsibility of owners and occupants.

No person may construct or alter a building, structure, or facility of any occupancy classification, with exception of detached one and two family dwellings, unless the construction or areas being altered are designed in compliance with the standards and requirements adopted pursuant to the chapter. If the occupancy, as defined by the building code, of an existing building is changed, that building must be made to conform to the requirements of this chapter for the new occupancy. If the occupancy of a portion of an existing building is changed, only the portion that is changed shall be required to comply.

It is the responsibility of the owner or the occupant of property which contains structural or building elements or components required to be in compliance with this article, to continuously maintain these elements and components in a condition that is safe and usable by persons with disabilities at all times.

Nothing in this chapter affects in any way government buildings, public buildings, or facilities exempted by any federal law, including the Americans with Disabilities Act of 1990, as amended.

HISTORY: 1962 Code Section 1-496; 1974 (58) 2794; 1990 Act No. 400, Section 3; 2000 Act No. 303, Section 1.



SECTION 10-5-270. Compliance review and approval.

(A) All plans for buildings, structures, and facilities to be constructed or altered must be reviewed and approved for compliance with this chapter and must be submitted to one of the following officials for approval:

(1) for state owned or leased facilities, to the State Engineer, Office of General Services, State Budget and Control Board;

(2) for elementary and secondary public schools, to the Director, Office of Facilities Management, State Department of Education;

(3) for health care facilities, to the Director, Bureau of Health Facilities Construction, Licensing and Certification, State Department of Health and Environmental Control;

(4) for buildings not covered by this subsection or subsections (B) or (C), to the local building officials appointed by a municipal or county government within their respective jurisdictions;

(5) in jurisdictions without building officials, to the Administrator, Building Codes Council.

(B) Plans for all construction or alterations affected by this chapter must be submitted to the appropriate official by the project owner, architect, or contractor for preconstruction review and approval. Each submittal shall consist of at least one set of project drawings and specifications, project name or description, street address or location, and the owner's name and address.

(C) Compliance with this article, including conducting compliance investigations, must be carried out by the officials, enumerated in this section, within their respective jurisdictions.

HISTORY: 1962 Code Section 1-497; 1974 (58) 2794; 1978 Act No. 540 Section 3; 1990 Act No. 400, Section 4; 1993 Act No. 181, Section 82; 2000 Act No. 303, Section 1.



SECTION 10-5-280. Display of international symbol.

The international symbol of access for people with disabilities must be permanently displayed at the entrance of buildings, structures, and facilities that are in compliance with the standards established pursuant to this article.

HISTORY: 1962 Code Section 1-498; 1974 (58) 2794; 2000 Act No. 303, Section 1.



SECTION 10-5-290. Action for violation of regulations.

A person who is denied access to buildings, structures, or facilities, or is otherwise deprived of rights as a citizen as declared in the statement of state policy set forth in Section 10-5-210 may enforce these rights by injunction and recover damages in a proper case in the court of common pleas.

HISTORY: 1962 Code Section 1-499; 1974 (58) 2794; 1990 Act No. 400, Section 6; 2000 Act No. 303, Section 1.



SECTION 10-5-320. Suits for injunction against noncompliance; accessibility of meetings and conferences with state agencies.

The official having jurisdiction pursuant to Section 10-5-270 to enforce the provisions of this article shall notify the owner of property in violation of this article to comply with its provisions and make the necessary changes or corrections within a reasonable time. In the event of noncompliance after a reasonable time, the official may bring suit before an Administrative Law Judge as provided under Article 5 of Chapter 23 of Title 1 to enjoin further construction or use of the building, structure, or facility until it is in compliance with this article.

All meetings and conferences of an agency of this State, in which participation by the public is invited or desirable, must be held in a place and manner that is accessible to persons with disabilities.

HISTORY: 1962 Code Section 1-499.3; 1974 (58) 2794; 1990 Act No. 400, Section 9; 1993 Act No. 181, Section 84; 2000 Act No. 303, Section 1.






CHAPTER 7 - INSURANCE ON PUBLIC BUILDINGS AND PROPERTY

SECTION 10-7-10. Insurance on state public buildings, state-supported institutions, and Department of Transportation buildings.

All insurance on public buildings and on the contents thereof of the State and of all institutions supported in whole or in part by the State shall be carried by the State Budget and Control Board. Any building or buildings, and the contents thereof, owned by the Department of Transportation may be insured by the State Budget and Control Board, with the consent or approval of such board, or the Department of Transportation shall have the alternative of assuming its own risks.

HISTORY: 1962 Code Section 1-431; 1952 Code Section 1-431; 1942 Code Section 2180; 1936 (39) 1668; 1950 (46) 3605; 1956 (49) 1751; 1963 (53) 275; 1974 (58) 2217; 1993 Act No. 181, Section 85.



SECTION 10-7-20. Insurance on public buildings of incorporated municipalities.

The State Budget and Control Board is authorized to insure public buildings owned by incorporated municipalities of the State upon request of the governing body of the municipality. Such insurance shall be provided under the same conditions and procedures and subject to the same restrictions as are provided under this chapter for insurance of buildings owned by the counties of this State except that insurance by the board shall not be mandatory for municipally owned buildings.

HISTORY: 1962 Code Section 1-431.1; 1973 (58) 222.



SECTION 10-7-30. Insurance on public buildings of counties.

All insurance on public buildings and the contents thereof of the several counties shall be carried by the State Budget and Control Board.

HISTORY: 1962 Code Section 1-432; 1952 Code Section 1-432; 1942 Code Section 2181; 1936 (39) 1668; 1950 (46) 3605.



SECTION 10-7-40. Insurance on public school buildings.

All insurance of public school buildings and on the contents thereof, whether such buildings are held and operated under the general school laws or laws applicable to special school districts only, shall be carried by the State Budget and Control Board.

HISTORY: 1962 Code Section 1-433; 1952 Code Section 1-433; 1942 Code Section 2182; 1936 (39) 1668; 1950 (46) 1985, 3605.



SECTION 10-7-50. Cancellation or reduction of insurance on abandoned school buildings.

If any school building be abandoned for use for school purposes, the board may cancel or reduce all insurance carried by it on such abandoned school building and its contents, and the board shall not be required to renew existing insurance or write any insurance on any such building and its contents, the use of which for school purposes has been discontinued; provided, that at least ten days before the cancellation or reduction of any such insurance the board shall give notice to the proper authorities that such cancellation or reduction is to be made.

HISTORY: 1962 Code Section 1-434; 1952 Code Section 1-434; 1942 Code Section 2182; 1936 (39) 1668.



SECTION 10-7-60. Cancellation in case of dilapidation and depreciation.

The State Budget and Control Board may cancel any policy of insurance on any public building when in its judgment such building is no longer an insurable risk because of dilapidation and depreciation; provided, that at least ten days before any such cancellation the board shall give notice to the proper authorities that such cancellation is to be made.

HISTORY: 1962 Code Section 1-435; 1952 Code Section 1-435; 1942 Code Section 2182; 1936 (39) 1668.



SECTION 10-7-70. Officials in charge of buildings shall provide for insurance.

The proper officer, official or trustee having by law the care and custody of state and county buildings and of public school buildings shall insure such buildings under the provisions set forth in this chapter.

HISTORY: 1962 Code Section 1-436; 1952 Code Section 1-436; 1942 Code Section 2183; 1936 (39) 1668.



SECTION 10-7-80. Officials shall furnish information on school buildings.

The State Superintendent of Education and the county superintendents of education of the several counties of the State shall furnish to the State Budget and Control Board on request a complete list showing the location of each and every school building in their several counties, the numbers of the school districts in which such buildings are located and the names and addresses of the trustees having the buildings in charge.

All officers, officials and trustees having the care and custody of the buildings insured under the terms of this chapter shall furnish to the board, on request, full information in regard to the character of construction, value, location and exposures of such buildings and any other information requested.

HISTORY: 1962 Code Section 1-437; 1952 Code Section 1-437; 1942 Code Section 2189; 1936 (39) 1668; 1950 (46) 3605.



SECTION 10-7-90. Premium rate.

All insurance carried by the State Budget and Control Board as provided for in this chapter shall be carried at a premium rate to be determined by the board not in excess of the rate which, in the opinion of the board, would be charged by reliable old line insurance companies for carrying this insurance.

HISTORY: 1962 Code Section 1-438; 1952 Code Section 1-438; 1942 Code Section 2184; 1936 (39) 1668.



SECTION 10-7-100. Payment of premiums.

The premium on all policies of insurance issued by the State Budget and Control Board shall be paid by the officer, official, or trustee having the property insured under his care and custody upon demand of the board. If an agency or political subdivision fails to pay any required premium within sixty days from the date the premium is invoiced, the State Budget and Control Board may cancel the policy for nonpayment of premium by mailing a notice of cancellation giving not less than thirty days' notice of the cancellation to the delinquent agency or political subdivision. Prior to the termination of the insurance coverage, notice of the impending termination also must be published in a newspaper of regular circulation in the county where the insured's headquarters is located. The State Budget and Control Board is not responsible for risk or loss occurring after the effective date of the cancellation.

HISTORY: 1962 Code Section 1-439; 1952 Code Section 1-439; 1942 Code Section 2185; 1936 (39) 1668; 1950 (46) 3605; 1996 Act No. 314, Section 1.



SECTION 10-7-120. Board may reinsure.

The State Budget and Control Board may reinsure, upon terms which it may deem most advantageous, in a reliable insurance company or companies, such portion of their insurance liability as is commensurate with the principle of safe underwriting. The board shall from time to time prescribe such rules and regulations as may be necessary in placing and handling this reinsurance.

HISTORY: 1962 Code Section 1-441; 1950 Code Section 1-441; 1942 Code Section 2186; 1936 (39) 1668; 1950 (46) 3605.



SECTION 10-7-130. Insurance reserve funds.

All funds paid over to the State Budget and Control Board as premiums on policies of insurance and all money received from interest on loans and deposits and from any other source connected with the insurance of public property, provided for herein, shall be held by the board as insurance reserve funds for the purpose of paying all losses for which it is liable and the expenses necessary to the proper conduct of such insurance of public property by the board and shall be invested by it as are other funds in its hands.

HISTORY: 1962 Code Section 1-442; 1952 Code Section 1-442; 1942 Code Section 2187; 1936 (39) 1668; 1950 (46) 3605; 1965 (54) 590; 1976 Act No. 583.



SECTION 10-7-140. Reduction of premiums.

When the insurance reserve fund provided for in Section 10-7-130 reaches the sum of five per cent of the total insurance in force, then annually thereafter the State Budget and Control Board shall proportionately decrease the premium of insurance to an amount which will be sufficient to maintain the insurance fund at five per cent of the total insurance in force, and if in the judgment of the board the income from the investment of the insurance sinking fund is sufficient to maintain the insurance fund at five per cent of the total insurance in force, no premium shall be charged for the ensuing year, except that no building or property insured by the board shall cease to pay premiums until five annual payments shall have been paid even though such payments increase such insurance sinking fund beyond the sum equal to five per cent of the total insurance in force.

HISTORY: 1962 Code Section 1-443; 1952 Code Section 1-443; 1942 Code Section 2187; 1936 (39) 1668.



SECTION 10-7-150. Renewals.

The State Budget and Control Board shall notify the officers, officials or trustees having the care and custody of the buildings insured under the provisions of this chapter, in writing, in advance of the expiration of policies of insurance on such buildings, and the officers, officials or trustees so served with written notice shall immediately make application to the board for the renewal of such insurance and shall forward, with their application, the amount of premium due the board on the insurance applied for; provided, that if no funds are available with which to pay the premium at the time application is made, the officer, official or trustee making the application shall so state and the amount, with interest, shall be paid by him out of the first funds available, as provided in Section 10-7-100.

HISTORY: 1962 Code Section 1-444; 1952 Code Section 1-444; 1942 Code Section 2188; 1936 (39) 1668; 1950 (46) 3605.



SECTION 10-7-160. Value of buildings.

The value of all public buildings shall be based on the actual cost of such buildings. If the State Budget and Control Board and the officers, officials or trustees having such buildings in their care and custody cannot agree on a value the value shall be fixed by three appraisers to be appointed and paid as provided in Section 10-7-180.

HISTORY: 1962 Code Section 1-445; 1952 Code Section 1-445; 1942 Code Section 2191; 1936 (39) 1668; 1950 (46) 3605.



SECTION 10-7-170. Amount of insurance.

The amount of insurance to be carried on all buildings and on the contents thereof as provided in this chapter shall be fixed by the State Budget and Control Board after consultation with the officers, officials or trustees having such buildings in their care and custody. But the amount of insurance to be carried, as so fixed, shall in no event exceed the value of the building and contents to be insured after reasonable deductions for depreciation.

HISTORY: 1962 Code Section 1-446; 1952 Code Section 1-446; 1942 Code Section 2192; 1936 (39) 1668.



SECTION 10-7-180. Appraisers in case of loss or damage.

In the event of loss or damage, when an agreement as to the extent of such loss or damage cannot be arrived at between the board and the officials having charge of the property, the amount of such loss or damage to be paid by the board shall be determined by three appraisers, one to be named by the board, one by the officer, official or trustee having the damaged or destroyed building in charge, and the third by the two so appointed. These appraisers shall file their written report with the board and a duplicate copy with the insured. The cost of the appraisal shall be borne one half by the board and one half by the insured.

HISTORY: 1962 Code Section 1-447; 1952 Code Section 1-447; 1942 Code Section 2193; 1936 (39) 1668; 1950 (46) 1985, 3605; 1965 (54) 590.



SECTION 10-7-190. Payment of amount of award.

The amount paid by the board, as fixed by the appraisers, shall, in the event the building so damaged or destroyed is a county building or a public school building, be paid over to the county treasurer of the county in which the building is located, to be by him paid out as required by law, upon the proper warrant or order of the proper official or trustees, for the repair, restoration or rebuilding of the property damaged or destroyed; and, in the event the property so damaged or destroyed is state property, then the amount shall be paid over to the officer or official having the property in his care and custody, to be expended by him for the repair, restoration or rebuilding of the property damaged or destroyed.

HISTORY: 1962 Code Section 1-448; 1952 Code Section 1-448; 1942 Code Section 2193; 1936 (39) 1668; 1950 (46) 3605.



SECTION 10-7-200. Contracts and loans for hazard reducing systems.

The State Budget and Control Board may make contracts with responsible manufacturers or installers of nationally recognized hazard reducing systems for the installation of approved nationally recognized hazard reducing systems in state institutions. If such contracts are made, the board may make loans to the institutions involved for the payment for such systems or may accept in such contracts any terms deemed advisable which may be agreed upon with the manufacturers or installers as to the payment therefor. Such contracts shall be made only when, in the judgment of the board, the resultant reduction in the premium rate, together with any funds which may be made available from other sources, will be sufficient to repay loans made by the board or to pay for the systems according to contract terms within a period of time satisfactory to the board. No reduction in the premium rate shall be allowed until such loans have been discharged or until payment has been made in full for the installation of such systems. The board may also make loans to owners, other than the State, of property insured by them for the purpose of installing such systems when, in their judgment, the reduction in premium rate will be sufficient to retire such loan, or loans, within a period of time satisfactory to the board. No reduction in the premium rate shall be made until such loans have been liquidated, and a provision to this effect shall be embodied in any such loan agreement.

HISTORY: 1962 Code Section 1-449; 1952 Code Section 1-449; 1942 Code Section 2195; 1935 (39) 379; 1936 (39) 1668; 1950 (46) 3605; 1975 (59) 192.



SECTION 10-7-210. Losses when board holds hazard reduction system loans.

In the event of a total or partial loss of any building on which the State Budget and Control Board carries a loan for the installation of a nationally recognized hazard reduction system, there shall be deducted from the amount of insurance payable, and credited on such loan, a proportion of the loan equal to the proportion which the amount of the loss payable bears to the total amount of insurance carried on the building or, in the case of institutions where insurance is carried on two or more buildings, the deduction and loan credit shall be a proportion of the loan equal to the proportion which the loss payable bears to the aggregate insurance carried on all such buildings. A provision to this effect shall be embodied in each loan agreement.

HISTORY: 1962 Code Section 1-450; 1952 Code Section 1-450; 1942 Code Section 2195; 1935 (39) 379; 1936 (39) 1668; 1950 (46) 3605; 1975 (59) 192.



SECTION 10-7-220. Inspectors.

The State Budget and Control Board may employ an inspector, or inspectors, whose duty shall be to protect the property of the State from damage or defacement in connection with the installation of nationally recognized hazard reduction systems and may charge the cost thereof to the institution or institutions involved as a part of the cost of the installation of such nationally recognized hazard reducing systems.

HISTORY: 1962 Code Section 1-451; 1952 Code Section 1-451; 1942 Code Section 2195; 1935 (39) 379; 1936 (39) 1668; 1950 (46) 3605; 1975 (59) 192.



SECTION 10-7-230. Penalties.

Any officer, official or trustee, upon whom the duties provided in this chapter devolve, who fails or refuses to carry out such provisions, shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined in a sum not less than twenty-five dollars, nor more than one hundred dollars, or imprisoned not less than ten nor more than thirty days.

HISTORY: 1962 Code Section 1-452; 1952 Code Section 1-452; 1942 Code Section 2190; 1936 (39) 1668.






CHAPTER 9 - MINERALS AND MINERAL INTERESTS IN PUBLIC LANDS

SECTION 10-9-10. Leases of gas, oil, and certain other minerals.

The Public Service Authority may, through its board of directors, make and execute leases of gas, oil and other minerals and mineral rights, excluding phosphate and lime and phosphatic deposits, over and upon the lands and properties owned by said authority; and the State Budget and Control Board and the forfeited land commissions of the several counties of this State may, with the approval of the Attorney General, make and execute such leases over and upon the lands and waters of the State and of the several counties under the ownership, management or control of such board and commissions respectively.

HISTORY: 1962 Code Section 1-361; 1952 Code Section 1-361; 1944 (43) 1428.



SECTION 10-9-20. Minimum royalty.

No such lease shall provide for a royalty of less than twelve and one-half per cent of production of oil and gas from the lease.

HISTORY: 1962 Code Section 1-362; 1952 Code Section 1-362; 1944 (43) 1428.



SECTION 10-9-30. Leases subject to conservation laws; lease of rights upon offshore and other state lands.

Nothing contained in this article shall estop the State from enacting proper laws for the conservation of the oil, gas and other mineral resources of the State and all leases and contracts made under authority of this article shall be subject to such laws; provided, that the State Budget and Control Board may negotiate for leases of oil, gas and other mineral rights upon all of the lands and waters of the State, including offshore marginal and submerged lands.

HISTORY: 1962 Code Section 1-363; 1952 Code Section 1-363; 1944 (43) 1428; 1958 (50) 1553.



SECTION 10-9-35. Disposition of revenues received from offshore oil leases.

In the event that the State of South Carolina is the recipient of revenues derived from offshore oil leases within the jurisdictional limits of the State such revenues shall be deposited with the State Treasurer in a special fund and shall be expended only by authorization of the General Assembly.

Funds so accumulated shall be expended only for the following purposes:

(1) to retire the bonded indebtedness incurred by South Carolina;

(2) for capital improvement expenditures.

HISTORY: 1977 Act No. 249, Part II, Section 6.



SECTION 10-9-40. Authority conferred by article is cumulative.

The authority conferred upon the Public Service Authority, the State Budget and Control Board and the forfeited land commissions by this article shall be cumulative and in addition to the rights and powers heretofore vested by law in such authority, such State Budget and Control Board and such commissions, respectively.

HISTORY: 1962 Code Section 1-363.1; 1952 Code Section 1-363.1; 1944 (43) 1428.



SECTION 10-9-110. State Budget and Control Board has exclusive control of the state's phosphate interest.

The State Budget and Control Board shall be charged with the exclusive control and protection of the rights and interest of the State in the phosphate rocks and phosphatic deposits in the navigable streams and in the marshes thereof.

HISTORY: 1962 Code Section 1-364; 1952 Code Section 1-364; 1942 Code Section 2210; 1932 Code Section 2210; Civ. C. '22 Section 147; Civ. C. '12 Section 140; Civ. C. '02 Section 132; R. S. 89; 1890 (20) 691; 1950 (46) 3605.



SECTION 10-9-120. Protection of the state's interest against adverse claimants.

The board may inquire into and protect the interests of the State in and to any phosphatic deposits or mines, whether in the navigable waters of the State or in land marshes or other territory owned or claimed by other parties, and in the proceeds of any such mines and may take such action for, or in behalf of, the State in regard thereto as it may find necessary or deem proper.

HISTORY: 1962 Code Section 1-365; 1952 Code Section 1-365; 1942 Code Section 2212; 1932 Code Section 2212; Civ. C. '22 Section 149; Civ. C. '12 Section 142; Civ. C. '02 Section 134; R. S. 91; 1890 (20) 694.



SECTION 10-9-130. Board may issue leases or licenses; notice of applications.

The board may issue to any person who applies for a lease or license granting a general right to dig, mine and remove phosphate rock and phosphatic deposits from all the navigable streams, waters and marshes belonging to the State and also from such of the creeks, not navigable, lying therein as may contain phosphate rock and deposits belonging to the State and not previously granted. Such leases or licenses may be for such terms as may be determined by the board. The annual report of the board to the General Assembly shall include a list of all effective leases and licenses. The board may make a firm contract for the royalty to be paid the State which shall not be increased during the life of the license. Provided, that prior to the grant or issuance of any lease or license, the board shall cause to be published a notice of such application in a newspaper having general circulation in the county once a week for three successive weeks prior to the grant or issuance. Provided, further, the lessee or licensee may not take possession if there be an adverse claim and the burden of proving ownership in the State shall be placed upon the lessee or licensee.

HISTORY: 1962 Code Section 1-367; 1952 Code Section 1-367; 1942 Code Section 2214; 1932 Code Section 2214; Civ. C. '22 Section 151; Civ. C. '12 Section 144; Civ. C. '02 Section 137; R. S. 94; G. S. 67, 69, 70; 1878 (16) 781, 840; 1936 (39) 1386; 1937 (40) 100; 1963 (53) 204; 1965 (54) 279.



SECTION 10-9-140. Board may grant or refuse application for license.

In every case in which such application shall be made to the board for a license the board may grant or refuse the license as it may deem best for the interest of the State and the proper management of the interests of the State in such deposits.

HISTORY: 1962 Code Section 1-368; 1952 Code Section 1-368; 1942 Code Section 2215; 1932 Code Section 2215; Civ. C. '22 Section 152; Civ. C. '12 Section 145; Civ. C. '02 Section 138; R. S. 95; 1884 (18) 779.



SECTION 10-9-150. Bond of licensee.

As a condition precedent to the right to dig, mine and remove the rocks and deposits granted by any such license, each licensee shall enter into bond, with security, in the penal sum of five thousand dollars, conditioned for the making at the end of every month of true and faithful returns to the Comptroller General of the number of tons of phosphate rock and phosphatic deposits so dug or mined and the punctual payment to the State Treasurer of the royalty provided at the end of every quarter or three months. Such bond and sureties thereon shall be subject to the approval required by law for the bonds of state officers.

HISTORY: 1962 Code Section 1-369; 1952 Code Section 1-369; 1942 Code Section 2216; 1932 Code Section 2216; Civ. C. '22 Section 153; Civ. C. '12 Section 146; Civ. C. '02 Section 139; G. S. 68; R. S. 96; 1878 (16) 781.



SECTION 10-9-160. Additional security to bonds may be required.

Whenever the board shall have reason to doubt the solvency of any surety whose name appears upon any bond executed for the purpose of securing the payment of the phosphate royalty by any person digging, mining and removing phosphate rock or phosphatic deposits in any of the territory, the property of the State, under any grant or license, the board shall forthwith notify the person giving such bond and the sureties thereon and require that one or more sureties, as the case may be, shall be added to the bond, such surety or sureties to be approved by the board.

HISTORY: 1962 Code Section 1-370; 1952 Code Section 1-370; 1942 Code Section 2221; 1932 Code Section 2221; Civ. C. '22 Section 158; Civ. C. '12 Section 151; Civ. C. '02 Section 144; R. S. 100; 1883 (18) 304.



SECTION 10-9-170. Proceeding for relief of sureties; new bond and its effect.

The board, upon petition filed by any person who is surety on any such bond as aforesaid and who considers himself in danger of being injured by such suretyship, shall notify the person giving such bond to give a new bond with other sureties and upon failure of such person to do so within thirty days shall cause such person to suspend further operations until a new bond be given. But in no case shall the sureties on the old bond be discharged from liability thereon until the new bond has been executed and approved, and such sureties shall not be discharged from any antecedent liability by reason of such suretyship.

HISTORY: 1962 Code Section 1-371; 1952 Code Section 1-371; 1942 Code Section 2222; 1932 Code Section 2222; Civ. C. '22 Section 159; Civ. C. '12 Section 152; Civ. C. '02 Section 145; R. S. 101; 1883 (18) 304.



SECTION 10-9-180. Power to fix and change rates for digging phosphate.

The board is hereby vested with full and complete power and control over all mining in the phosphate territory belonging to this State and over all persons digging or mining phosphate rock or phosphatic deposit in the navigable streams and waters or in the marshes thereof, with full power and authority, subject to the provisions of Sections 10-9-130 and 10-9-190 to fix, regulate, raise or reduce such royalty per ton as shall from time to time be paid to the State by such persons for all or any such phosphate rock dug, mined, removed and shipped or otherwise sent to the market therefrom. But six months' notice shall be given all persons at such time digging or mining phosphate rock in such navigable streams, waters or marshes before any increase shall be made in the rate of royalty theretofore existing.

HISTORY: 1962 Code Section 1-372; 1952 Code Section 1-372; 1942 Code Section 2218; 1932 Code Section 2218; Civ. C. '22 Section 155; Civ. C. '12 Section 148; Civ. C. '02 Section 141; R. S. 98; 1897 (22) 504.



SECTION 10-9-190. Returns of rock mined; payment of royalty; rate of royalty.

Each person to whom a license shall be issued must, at the end of every month, make to the Comptroller General a true and lawful return of the phosphate rock and phosphatic deposits he may have dug or mined during such month and shall punctually pay to the State Treasurer, at the end of every quarter or three months, a royalty of five cents per ton upon each and every ton of the crude rock (not of the rock after it has been steamed or dried), the first quarter to commence to run on the first day of January in each year.

HISTORY: 1962 Code Section 1-374; 1952 Code Sections 1-373, 1-374; 1942 Code Sections 2217, 2219; 1932 Code Sections 2217, 2219; Civ. C. '22 Sections 154, 156; Civ. C. '12 Sections 147, 149; Civ. C. '02 Sections 140, 142; G. S. 68; R. S. 97; 1878 (16) 781; 1892 (21) 383; 1893 (21) 418; 1923 (33) 69.



SECTION 10-9-200. Comptroller General notified of licenses issued.

The State Budget and Control Board shall, within twenty days after the grant of any license as aforesaid, notify the Comptroller General of the issuing of such license, with the name of the person to whom issued, the time of the license and the location for which it was issued.

HISTORY: 1962 Code Section 1-375; 1952 Code Section 1-375; 1942 Code Section 2220; 1932 Code Section 2220; Civ. C. '22 Section 157; Civ. C. '12 Section 150; Civ. C. '02 Section 143; R. S. 99; 1889 (20) 298; 1950 (46) 3605.



SECTION 10-9-210. Mining without license; penalty.

Every person who shall dig, mine or remove any phosphate rock or phosphatic deposit from the beds of the navigable streams, waters and marshes of the State without license therefor previously granted by the State to such person shall be liable to a penalty of ten dollars for each and every ton of phosphate rock or phosphatic deposits so dug, mined or removed, to be recovered by action at the suit of the State in any court of competent jurisdiction. One half of such penalty shall be for the use of the State and the other half for the use of the informer.

HISTORY: 1962 Code Section 1-376; 1952 Code Section 1-376; 1942 Code Section 2225; 1932 Code Section 2225; Civ. C. '22 Section 162; Civ. C. '12 Section 155; Civ. C. '02 Section 148; G. S. 65; R. S. 104; 1877 (15) 305.



SECTION 10-9-220. Purchasing or receiving from unlicensed person.

It shall be unlawful for any person to purchase or receive any phosphate rock or phosphatic deposit dug, mined or removed from the navigable streams, waters or marshes of the State from any person not duly authorized by act of the General Assembly of this State or license of the board to dig, mine or remove such phosphate rock or phosphatic deposit.

HISTORY: 1962 Code Section 1-377; 1952 Code Section 1-377; 1942 Code Section 2226; 1932 Code Section 2226; Civ. C. '22 Section 163; Civ. C. '12 Section 156; Civ. C. '02 Section 149; G. S. 66; R. S. 105, 1877 (15) 305.



SECTION 10-9-230. Penalty for violation of Section 10-9-220.

Any person violating Section 10-9-220 shall forfeit to the State the sum of ten dollars for each and every ton of phosphate rock or phosphatic deposit so purchased or received, to be recovered by action in any court of competent jurisdiction. One half of such forfeiture shall be for the use of the State and the other half for the use of the informer.

HISTORY: 1962 Code Section 1-378; 1952 Code Section 1-378; 1942 Code Section 2227; 1932 Code Section 2227; Civ. C. '22 Section 164; Civ. C. '12 Section 157; Civ. C. '02 Section 150; G. S. 67; R. S. 106; 1877 (15) 305.



SECTION 10-9-240. Board may take measures to prevent interference, obstruction, or molestation.

Should any person whosoever interfere with, obstruct or molest or attempt to interfere with, obstruct or molest the board or anyone by it authorized or licensed hereunder in the peaceable possession and occupation for mining purposes of any of the marshes, navigable streams or waters of the State, then the board may, in the name and on behalf of the State, take such measures or proceedings as it may be advised are proper to enjoin and terminate any such molestation, interference or obstruction and place the State, through its agents, the board or anyone under it authorized, in absolute and practical possession and occupation of such marshes, navigable streams or waters.

HISTORY: 1962 Code Section 1-379; 1952 Code Section 1-379; 1942 Code Section 2228; 1932 Code Section 2228; Civ. C. '22 Section 165; Civ. C. '12 Section 158; Civ. C. '02 Section 151; R. S. 107; 1890 (20) 693.



SECTION 10-9-250. Forfeiture of boats, vessels, dredges, or other appliances used by unlicensed persons; enforcement proceedings.

Should any person attempt to mine or remove phosphate rock and phosphatic deposits from any of the marshes, navigable waters or streams, including the Coosaw River phosphate territory, by and with any boat, vessel, marine dredge or other appliances for such mining or removal, without the leave or license of the board thereto first had and obtained, all such boats, vessels, marine dredges and other appliances are hereby declared forfeited to and property of the State, and the Attorney General, for and in behalf of the State, shall institute proceedings in any court of competent jurisdiction for the claim and delivery thereof, in the ordinary form of action for claim and delivery, in which action the title of the State shall be established by the proof of the commission of any such act of forfeiture by the person owning them, or his agents, in possession of such boats, vessels, marine dredges or other appliances. In any such action the State shall not be called upon or required to give any bond or obligation such as is required by parties plaintiff in action for claim and delivery.

HISTORY: 1962 Code Section 1-380; 1952 Code Section 1-380; 1942 Code Section 2229; 1932 Code Section 2229; Civ. C. '22 Section 166; Civ. C. '12 Section 159; Civ. C. '02 Section 152; R. S. 108; 1890 (20) 694.



SECTION 10-9-260. Interfering with State, board, or licensees; mining without license.

Any person wilfully interfering with, molesting or obstructing or attempting to interfere with, molest or obstruct the State or the State Budget and Control Board or anyone by it authorized or licensed in the peaceable possession and occupation of any of the marshes, navigable streams or waters of the State, including the Coosaw River phosphate territory, or who shall dig or mine or attempt to dig or mine any of the phosphate rock or phosphatic deposits of this State without a license so to do issued by the board shall be punished for each offense by a fine of not less than one hundred dollars nor more than five hundred dollars or imprisonment for not less than one nor more than twelve months, or both, at the discretion of the court.

HISTORY: 1962 Code Section 1-381; 1952 Code Section 1-381; 1942 Code Section 1259; 1932 Code Section 1259; Cr. C. '22 Section 154; Cr. C. '12 Section 305; Cr. C. '02 Section 225; R. S. 515; 1890 (20) 694; 1950 (46) 3605.



SECTION 10-9-270. Annual report to General Assembly.

The board shall report annually to the General Assembly its actions and doings under this article during the year to the time of the meeting of the Assembly, with an itemized account of its expenses for the year incurred in connection with its duties and powers under this article.

HISTORY: 1962 Code Section 1-382; 1952 Code Section 1-382; 1942 Code Section 2224; 1932 Code Section 2224; Civ. C. '22 Section 161; Civ. C. '12 Section 154; Civ. C. '02 Section 147; R. S. 103; 1890 (20) 693; 1892 (21) 383; 1950 (46) 3605.



SECTION 10-9-310. Definitions.

For purposes of this article geothermal resources mean the natural heat of the earth at temperatures greater than forty degrees Celsius and includes:

(1) The energy, including pressure, in whatever form present in, resulting from, created by, or that may be extracted from that natural heat.

(2) The material medium, including the brines, water, and steam naturally present, as well as any substance artificially introduced to serve as a heat transfer medium.

(3) All dissolved or entrained minerals and gases that may be obtained from the material medium but excluding hydrocarbon substances and helium.

HISTORY: 1984 Act No. 375, Section 1.



SECTION 10-9-320. Lease of development rights to geothermal resources underlying surface lands owned by State.

The State Budget and Control Board (board) may lease development rights to geothermal resources underlying surface lands owned by the State. The board must promulgate regulations regarding the method of lease acquisition, lease terms, and conditions due the State under lease operations. The South Carolina Department of Natural Resources is designated as the exclusive agent for the board in selecting lands to be leased, administering the competitive bidding for leases, administering the leases, receiving and compiling comments from other state agencies concerning the desirability of leasing the state lands proposed for leasing and such other activities that pertain to geothermal resource leases as may be included herein as responsibilities of the board.

HISTORY: 1984 Act No. 375, Section 1; 1993 Act No. 181, Section 86.



SECTION 10-9-330. Oil, natural gas, or minerals drilling leases, specific reference to geothermal energy drilling rights required.

Any lease of rights to drill for and use oil, natural gas, or minerals on public or private lands must not allow drilling for or use of geothermal energy by the lessee unless the instrument creating the lease specifically provides for such use.

HISTORY: 1984 Act No. 375, Section 1.






CHAPTER 11 - TRESPASSES AND OFFENSES

SECTION 10-11-10. Walking on roof of State House.

It shall be unlawful for any person, without the permission of the State Budget and Control Board or a member of that board, to enter upon or walk upon the roof of the State House. Any person violating the provisions of this section shall be punished by a fine of not more than one hundred dollars or imprisoned for not more than thirty days on the public works of Richland County for each offense.

HISTORY: 1962 Code Section 1-411; 1952 Code Section 1-411; 1942 Code Section 1193; 1932 Code Section 1193; 1929 (36) 215; 1950 (46) 3605.



SECTION 10-11-20. Unauthorized use of State House or grounds.

It shall be unlawful to use the State House or grounds for any purpose not authorized by law. Any violation of the provisions of this section shall be punishable by imprisonment for a period not exceeding thirty days or by a fine of not over one hundred dollars.

HISTORY: 1962 Code Section 1-412; 1952 Code Section 1-412; 1942 Code Section 1195; 1932 Code Section 1195; 1931 (37) 150; 1959 (51) 60.



SECTION 10-11-30. Trespassing, damaging or defacing certain state property.

It shall be unlawful for any person to trespass upon the grass plots or flower beds of the grounds of the State House or the Governor's mansion, or of the grounds surrounding any of the State office buildings located in the area bounded by Assembly, Gervais, Bull, and Pendleton Streets in the city of Columbia, to damage or deface any of the buildings, or to cut down, deface, mutilate or otherwise injure any of the statues, trees, shrubs, grasses or flowers on the grounds or commit any other trespass upon any property of the State, real or personal, located thereon.

HISTORY: 1962 Code Section 1-413; 1952 Code Sections 1-413, 1-415; 1942 Code Section 1194; 1932 Code Section 1194; Cr. C. '22 Section 84; Cr. C. '12 Section 243; Cr. C. '02 Section 187; R. S. 177; 1889 (20) 317; 1959 (51) 60.



SECTION 10-11-40. Unlawful use of driveways and parking spaces on certain state property.

It shall be unlawful for any person, except state officers and employees and persons having lawful business in the buildings, to use any of the driveways, alleys, or parking spaces upon any of the property of the State, bounded by Assembly, Gervais, Bull and Pendleton Streets in the city of Columbia, upon any regular weekday, Saturdays and holidays excepted, between the hours of eight-thirty A. M. and five-thirty P. M., whenever the buildings are open for business.

HISTORY: 1962 Code Section 1-414; 1952 Code Section 1-412; 1942 Code Section 1195; 1932 Code Section 1195; 1931 (37) 150; 1959 (51) 60.



SECTION 10-11-50. Manner of parking on certain state property.

It shall be unlawful for anyone to park any vehicle on any of the property described in Section 10-11-40 and subsection (2) of Section 10-11-80 except in the spaces and manner now marked and designated or that may hereafter be marked and designated by the State Budget and Control Board, in cooperation with the Department of Transportation, or to block or impede traffic through the alleys and driveways.

HISTORY: 1962 Code Section 1-415; 1959 (51) 60; 1993 Act No. 181, Section 87.



SECTION 10-11-60. Speed limit and traffic regulations on certain state property.

It shall be unlawful to operate a motor vehicle on any of the property described in Section 10-11-40 and subsection (2) of Section 10-11-80 at a speed in excess of ten miles per hour. All of the state laws regulating traffic upon the highways and streets shall apply to the operation of motor vehicles within the area, except as modified hereby.

HISTORY: 1962 Code Section 1-416; 1959 (51) 60.



SECTION 10-11-70. Criminal laws in effect on certain state property.

All of the general criminal laws of the State are hereby declared to be in full force and effect within the area described in Sections 10-11-30 and 10-11-40 and subsection (2) of Section 10-11-80.

HISTORY: 1962 Code Section 1-417; 1959 (51) 60.



SECTION 10-11-80. Restricted parking in state parking lots in City of Columbia.

(1) Parking lots which are situated on the property of the State shall be reserved for the employees of the State. The parking lots referred to by this section shall be policed by the Department of Public Safety and no person not authorized by this section shall be allowed to occupy such parking lots. Parking lots referred to in this section are confined to those located in the City of Columbia.

(2) The parking lot located on the corner of Main and Senate Streets shall be reserved exclusively for members of the General Assembly, the clerks, chaplains, sergeants at arms, reading clerks of both houses and the Code Commissioner during such time as the legislature is in session, after which it shall be reserved as other state parking lots. The use of this lot by unauthorized persons shall constitute a misdemeanor, punishable as provided for in Section 10-11-120.

HISTORY: 1962 Code Section 1-418; 1958 (50) 1713; 1959 (51) 60; 1993 Act No. 181, Section 88.



SECTION 10-11-90. Watchmen and policemen to have powers of constables on certain state property.

The watchmen and policemen employed by the Budget and Control Board for the protection of the property described in Sections 10-11-30 and 10-11-40 and subsection (2) of Section 10-11-80 are hereby vested with all of the powers, privileges and immunities of constables while on this area or in fresh pursuit of those violating the law in this area, provided that such watchmen and policemen take and file the oath required of peace officers, execute and file bond in the form required of State constables, in the amount of one thousand dollars, with the Budget and Control Board, and be duly commissioned by the Governor.

HISTORY: 1962 Code Section 1-419; 1952 Code Section 1-414; 1942 Code Section 1194; 1932 Code Section 1194; Cr. C. '22 Section 84; Cr. C. '12 Section 243; Cr. C. '02 Section 187; R. S. 177; 1889 (20) 317; 1959 (51) 60.



SECTION 10-11-100. Other police officers to enforce laws on certain state property.

In addition to the enforcement of Sections 10-11-30 to 10-11-70 and subsection (2) of Section 10-11-80 by the watchmen mentioned in Section 10-11-90, all lawful highway patrolmen and police officers of the city of Columbia may enforce the criminal laws of this State and the provisions of such sections and subsection within the area described in Sections 10-11-30 and 10-11-40 and subsection (2) of Section 10-11-80.

HISTORY: 1962 Code Section 1-420; 1959 (51) 60.



SECTION 10-11-110. Issuance and use of parking tickets.

In connection with traffic and parking violations only, the watchmen and policemen referred to in Section 10-11-90, State highway patrolmen and policemen of the city of Columbia shall have the right to issue and use parking tickets of the type used by the city of Columbia, with such changes as are necessitated hereby, to be prepared and furnished by the Budget and Control Board, upon the issuance of which the procedures shall be followed as prevail in connection with the use of parking tickets by the city of Columbia. Nothing herein shall restrict the application and use of regular arrest warrants.

HISTORY: 1962 Code Section 1-421; 1959 (51) 60.



SECTION 10-11-120. Penalties.

The violation of any of the provisions of Sections 10-11-40 to 10-11-60 and subsection (2) of Section 10-11-80 shall constitute a misdemeanor and, upon conviction thereof, the offender shall be punished by a fine of not more than one hundred dollars or imprisonment for not more than thirty days. The penalties for violation of any of the other criminal laws of the State shall be as provided for by law.

HISTORY: 1962 Code Section 1-422; 1959 (51) 60.



SECTION 10-11-130. Jurisdiction of city recorder and magistrate within area of certain state property.

The recorder of the city of Columbia and the magistrate of the Columbia district are hereby separately vested with all jurisdiction necessary to hear, try and determine criminal cases involving any violations of Sections 10-11-30 to 10-11-120 where the punishment does not exceed a fine of one hundred dollars or imprisonment of thirty days.

HISTORY: 1962 Code Section 1-423; 1952 Code Section 1-414; 1942 Code Section 1194; 1932 Code Section 1194; Cr. C. '22 Section 84; Cr. C. '12 Section 243; Cr. C. '02 Section 187; R. S. 177; 1889 (20) 317; 1959 (51) 60.



SECTION 10-11-140. Permission to use State House grounds.

Nothing contained in this article shall be construed to abridge the authority of the State Budget and Control Board to grant permission to use the State House grounds for educational, electrical decorations and similar purposes.

HISTORY: 1962 Code Section 1-424; 1952 Code Section 1-412; 1942 Code Section 1195; 1932 Code Section 1195; 1931 (37) 150; 1959 (51) 60.



SECTION 10-11-150. State House renovation, traffic control.

In order to preserve public safety and provide appropriate staging space in the areas adjacent to the Capitol complex during the period of the State House Renovation Project, notwithstanding any provision of law or ordinance to the contrary, the Department of Transportation is empowered and directed to take appropriate steps regarding traffic routing and flow and pedestrian access in the area around the Capitol Complex as directed by the committee established by Section 2 of an act of 1995 bearing ratification no. 62.

HISTORY: 1995 Act No. 56, Section 2.



SECTION 10-11-310. "Capitol grounds" defined.

As used in this article, "capitol grounds" shall be that area inward from the vehicular traveled surfaces of Gervais, Sumter, Senate and Assembly Streets in the city of Columbia.

HISTORY: 1962 Code Section 1-425; 1969 (56) 311.



SECTION 10-11-315. Defacing monuments on capitol grounds; penalty.

It is unlawful for a person to wilfully and maliciously deface, vandalize, damage, or destroy or attempt to deface, vandalize, damage, or destroy any monument, flag, flag support, memorial, fence, or structure located on the capitol grounds and a person convicted of a violation of this section shall be punished pursuant to the provisions of Section 10-11-360.

HISTORY: 2000 Act No. 292, Section 8.



SECTION 10-11-320. Carrying or discharging firearm; exception for concealable weapons' permit holder.

(A) It is unlawful for any person or group of persons to:

(1) carry or have readily accessible to the person upon the capitol grounds or within the capitol building any firearm or dangerous weapon; or

(2) discharge any firearm or to use any dangerous weapon upon the capitol grounds or within the capitol building.

(B) This section does not apply to a person who possesses a concealable weapons' permit pursuant to Article 4, Chapter 31, Title 23 and is authorized to park on the capitol grounds or in the parking garage below the capitol grounds. The firearm must remain locked in the person's vehicle while on or below the capitol grounds and must be stored in a place in the vehicle that is not readily accessible to any person upon entry to or below the capitol grounds.

HISTORY: 1962 Code Section 1-425.1; 1969 (56) 311; 2000 Act No. 237, Section 1; 2008 Act No. 337, Section 3.



SECTION 10-11-325. Possessing, transporting, detonating explosive or incendiary device; penalty.

(A) It is unlawful for a person knowingly to possess, have readily accessible to the person, or transport by any means upon the capitol grounds or within the capitol building any explosive, destructive device, or incendiary device. A person who violates this subsection is guilty of a felony and, upon conviction, must be imprisoned for not less than two years nor more than fifteen years.

(B) It is unlawful for a person intentionally to detonate an explosive or destructive device or ignite any incendiary device upon the capitol grounds or within the capitol building. A person who violates this subsection is guilty of a felony and, upon conviction:

(1) in cases resulting in the death of another person where there was malice aforethought, must be punished by death, by imprisonment for life, or by a mandatory minimum term of imprisonment for thirty years;

(2) in cases resulting in the death of another person where there was not malice aforethought, must be imprisoned not less than two years nor more than thirty years;

(3) in cases resulting in injury to a person, must be imprisoned for not less than ten years nor more than twenty-five years;

(4) in cases resulting in damage to a building or other real or personal property, must be imprisoned for not less than two years nor more than twenty-five years.

HISTORY: 2000 Act No. 237, Section 2.



SECTION 10-11-330. Unauthorized entry into capitol building; disorderly conduct, obstructing passage, demonstrating.

It shall be unlawful for any person or group of persons willfully and knowingly: (a) to enter or to remain within the capitol building unless such person is authorized by law or by rules of the House or Senate or of the State Budget and Control Board when such entry is done for the purpose of uttering loud, threatening and abusive language or to engage in any disorderly or disruptive conduct with the intent to impede, disrupt or disturb the orderly conduct of any session of the legislature or the orderly conduct within the building or of any hearing before or any deliberation of any committee or subcommittee of the legislature; (b) to obstruct or to impede passage within the capitol grounds or building; (c) to engage in any act of physical violence upon the capitol grounds or within the capitol building; or (d) to parade, demonstrate or picket within the capitol building.

HISTORY: 1962 Code Section 1-425.2; 1969 (56) 311.



SECTION 10-11-340. Performance of duties by officers or employees within capitol building.

Nothing contained in this article prohibits any officer or employee or persons otherwise authorized and required to perform duties within the capitol building from performing their normal duties, including the carrying of firearms, except as may be limited by the rules of either House within their respective chambers.

HISTORY: 1962 Code Section 1-425.3; 1969 (56) 311; 1996 Act No. 464, Section 9.



SECTION 10-11-350. Peaceful entry by general public upon grounds and capitol building.

Nothing contained in this article shall prohibit the normal, peaceful entry of the general public upon the grounds or within the capitol building, subject only to laws or rules governing that portion of the grounds which may be entered and the hours during which the capitol building shall be open.

HISTORY: 1962 Code Section 1-425.4; 1969 (56) 311.



SECTION 10-11-360. Penalties.

A person who violates the provisions of this article is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than three years, or both. The penalties provided for in this section do not apply to Section 10-11-325.

HISTORY: 1962 Code Section 1-425.5; 1969 (56) 311; 1993 Act No. 184, Section 150; 2000 Act No. 237, Section 3.









Title 11 - Public Finance

CHAPTER 1 - GENERAL PROVISIONS

SECTION 11-1-10. Official receipts for monies collected.

It is unlawful for an officer of this State or his agent, employee, or servant to collect from a person any delinquent taxes, fine, or other money due the county or State without issuing to that person an official receipt showing the number, date, name of person, amount collected, and for what purpose. The officer, agent, employee, or servant shall keep a stub similar to the receipt and he shall turn it over at the end of each month to the county treasurer of the county in which the collections are made. The county treasurer shall check the amounts turned in to him against the stubs and issue a clearance card to the officer or his agent, employee, or servant showing all monies turned in according to the stubs. Any officer, agent, employee, or servant violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days for each offense. An officer or employee of the Department of Revenue may turn in only those documents and reports as required by rules adopted and regulations promulgated by the director of the department.

HISTORY: 1962 Code Section 1-51.1; 1952 Code Section 1-51.1; 1942 Code Section 2836; 1932 Code Section 2865; 1924 (33) 927; 1999 Act No. 114, Section 4.



SECTION 11-1-20. Interest on deposits of public funds.

All state, county, and municipal officers depositing funds that accrue interest in a bank or other depository shall account to the respective governing body for all interest collected upon these deposits.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 1-52; 1952 Code Section 1-52; 1942 Code Section 1577; 1932 Code Section 1577; Cr. C. '22 Section 530; 1915 (29) 56; 1993 Act No. 184, Section 151.



SECTION 11-1-25. Report by State Treasurer on investment earnings.

The State Treasurer shall submit a monthly management report on the investment earnings of the general fund of the State to the Ways and Means Committee of the House of Representatives and to the Senate Finance Committee. For the periods ending December 31 and June 30, the State Treasurer shall submit a detailed report on all earnings on investments to these committees.

HISTORY: 1987 Act No. 170, Part II, Section 52; 1988 Act No. 658, Part II, Section 2.



SECTION 11-1-30. Issuance of negotiable notes in anticipation of taxes.

Wherever under the general law or a special act authority is given to borrow money in anticipation of the collection of taxes levied or to be levied in any municipality, county, school district or other political subdivision of the State for the payment of which the taxes so levied or to be levied are pledged, a negotiable promissory note or notes may evidence such indebtedness.

HISTORY: 1962 Code Section 1-53; 1952 Code Section 1-53; 1942 Code Section 2837; 1932 Code Section 2884; 1931 (37) 131.



SECTION 11-1-40. Contracts in excess of tax or appropriation; diverting public funds.

(A) It is unlawful for an authorized public officer to enter into a contract for a purpose in which the sum is in excess of the tax levied or the amount appropriated for that purpose.

(B) It is unlawful for an authorized public officer to divert or appropriate the funds arising from any tax levied and collected for any one fiscal year to the payment of an indebtedness contracted or incurred for a previous year.

(C) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars and not less than five hundred dollars or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 1-54; 1952 Code Section 1-54; 1942 Code Sections 1508, 3073, 3074; 1932 Code Section 1508; Cr. C. '22 Section 457; Cr. C. '12 Section 532; Cr. C. '02 Section 377; G. S. 458, 459, 460; R. S. 299; 1874 (15) 692; 1906 (25) 206; 1960 (51) 1602; 1993 Act No. 184, Section 152.



SECTION 11-1-45. Settlement of certain litigation, dispute, or claim by state agencies; approval of Budget and Control Board required; exemptions.

(A) No state agency or instrumentality of the State, excluding the General Assembly, Senate, House of Representatives, local political subdivisions, special purpose districts, and special taxing districts, shall enter into a settlement of any litigation, dispute, or claim over one hundred thousand dollars requiring the expenditure of monies appropriated or provided for in a general or supplemental appropriations act, or from any other source of public funds without prior written approval from the Budget and Control Board.

(B) The intent of this provision is to prevent state agencies or instrumentalities of the State, other than local political subdivisions, special purpose districts, and special taxing districts, from entering into settlements that can bind and commit the State to unreasonable funding requirements from current or future revenues of the State. In keeping with this intent, the Budget and Control Board may exempt in its discretion any entity or specific litigation matter from this provision.

HISTORY: 1994 Act No. 497, Part II, Section 24.



SECTION 11-1-50. Protection of deposits of public funds and trust funds by Federal deposit insurance; other security.

Such portion of the public monies as may be on deposit in any bank and protected by Federal deposit insurance shall be exempt from the requirement that security be furnished for it by such bank and security shall be required only for such portion of such deposits as shall exceed the amount covered by such insurance. All public officers who have deposited public funds in banks for which security or collateral is required shall obtain it only for the amount by which the particular deposit exceeds the sum protected by Federal deposit insurance. Such portions of trust funds as may be on deposit in any bank and for which security is now required shall be secured only for the amount by which the same exceeds the amount protected by Federal deposit insurance.

HISTORY: 1962 Code Section 1-62; 1952 Code Section 1-62; 1942 Code Section 7847; 1934 (38) 1465.



SECTION 11-1-60. Investment of public funds in savings and loan associations and building and loan associations.

The State or any department, institution, agency, district, county, municipality or other political subdivision of the State or any political or public corporation of the State or of the United States may invest its funds or the monies in its custody or possession eligible for investment in the shares of any Federal savings and loan association or in the shares of any building and loan association organized and existing under the laws of this State when such shares are insured by the Federal Savings and Loan Insurance Corporation and also in bonds or debentures issued by any Federal home loan bank or in the consolidated bonds or debentures issued by the Federal Home Loan Bank Board.

HISTORY: 1962 Code Section 1-63; 1952 Code Section 1-63; 1942 Code Section 9051-2; 1935 (39) 289.



SECTION 11-1-70. Investment of public pension funds in obligations of International Bank; use of these obligations as deposits of collateral and security.

(1) The following terms as used in this section shall have the meanings set forth below, viz.:

(a) The term "person" shall mean any individual, firm, partnership, corporation, association or institution, including banks chartered under state or national laws;

(b) The term "public bodies" shall mean the State of South Carolina, any county of the State, any incorporated city or town in the State, and any division or political subdivision of the State;

(c) The term "public agency" shall mean any authority, board, commission, governing body, any department of any of the foregoing and any public officer acting in an official capacity and performing functions committed by law, for any public body;

(d) "The International Bank" means the International Bank for Reconstruction and Development, the African Development Bank, or the Asian Development Bank, each of which is an international institution, the members of which are governments of certain nations of the world including the government of the United States, and which was established and is operating under articles of agreement signed by those governments;

(e) The term "pension funds" shall mean pension funds established by public bodies and which are administered by persons or public agencies.

(2) Notwithstanding any other provision of law, public agencies may invest pension funds in obligations issued or unconditionally guaranteed by the International Bank.

(3) Such obligations issued or unconditionally guaranteed by the International Bank shall be eligible as deposits of collateral, as security for the deposit of public funds, and for all other types of deposits to be made with any public agency.

HISTORY: 1962 Code Section 1-64; 1955 (49) 195; 1972 (57) 2584; 1990 Act No. 314, Section 1.



SECTION 11-1-80. Restrictions on issuance of state capital improvement bonds for beach renourishment projects.

No state capital improvement bonds may be issued for beach renourishment projects in the absence of any provision of law that establishes specific criteria for the distribution of bond proceeds for the projects.

HISTORY: 1988 Act No. 658, Part II, Section 50.



SECTION 11-1-85. Covenant required.

Notwithstanding any other provision of law, a tax-exempt bond issued by or on behalf of any public or private body or entity must include in the issuing indenture, ordinance, or resolution a covenant requiring the issuer to file with a central repository for availability in the secondary bond market when requested:

(1) an annual independent audit, within thirty days of the issuer's receipt of the audit, and

(2) event specific information, within thirty days of an event adversely affecting more than five percent of revenue or its tax base.

HISTORY: 1994 Act No. 442, Section 1.



SECTION 11-1-100. Starting date of projects funded with capital improvement bonds regulated.

The Budget and Control Board, after review of the Joint Bond Review Committee, is authorized and directed to regulate the starting date of the various projects approved for funding through the issuance of Capital Improvement Bonds so as to ensure that the appropriations for debt service on these bonds, as provided in the general appropriations act, is sufficient during the current fiscal year.

HISTORY: 1995 Act No. 145, Part II, Section 32.



SECTION 11-1-110. State Budget and Control Board to issue and sell bonds, notes, or other obligations; review by Joint Bond Review Committee.

The State Budget and Control Board is authorized to issue and sell bonds, notes, or other obligations for the purpose of acquiring, constructing, renovating, or maintaining facilities for the use of and occupancy of state departments and agencies or to refund such bonds, notes, or other obligations, provided that these obligations must be payable solely from revenues derived from the renting, leasing, or sale of all or any designated portion of such facilities held by the State Budget and Control Board for the use of and occupancy by state departments and agencies and must be secured by a pledge of the revenues from such designated facilities and, at the option of the State Budget and Control Board, may be additionally secured by a mortgage of these facilities; provided, further, that the issuance and the sale of the bonds, notes, or other obligations provided for in this section are subject to the review of the Joint Bond Review Committee.

HISTORY: 1995 Act No. 145, Part II, Section 72; 2004 Act No. 184, Section 10.



SECTION 11-1-120. Suits on payment bonds; remote claimants.

When the State or a county, city, public service district, or other political subdivision thereof, or other public entity contracts for construction and requires the person or entity performing the work to furnish a payment bond not governed by Section 11-35-3030(2)(c) or Section 57-5-1660(b), for the protection of persons who furnish labor, material, or rental equipment to the contractor or its subcontractors for the work specified in the contract, the following provisions shall apply.

Every person who has furnished labor, material, or rental equipment to a bonded contractor or its subcontractors in the prosecution of the work provided for in the contract for construction, and who has not been paid in full therefor before the expiration of a period of ninety days after the day on which the last of the labor was done or performed by him or material or rental equipment was furnished or supplied by him for which such claim is made, shall have the right to sue on such bond for the amount, or the balance thereof, unpaid at the time of the institution of such suit and to prosecute such action to final execution and judgment for the sum or sums justly due him.

A remote claimant shall have a right of action on the payment bond only upon giving written notice by certified or registered mail to the bonded contractor within ninety days from the date on which such person did or performed the last of the labor or furnished or supplied the last of the material or rental equipment upon which such claim is made. However, in no event shall the aggregate amount of any claim against such payment bond by a remote claimant exceed the amount due by the bonded contractor to the person to whom the remote claimant has supplied labor, materials, rental equipment, or services, unless the remote claimant has provided notice of furnishing labor, materials, or rental equipment to the bonded contractor. Such written notice to the bonded contractor shall be personally served or sent by fax or sent by electronic mail or sent by registered or certified mail, postage prepaid, to the bonded contractor at any place the bonded contractor maintains a permanent office for the conduct of its business, or at the current address as shown on the records of the Department of Labor, Licensing and Regulation. After receiving the notice of furnishing labor, materials, or rental equipment, no payment by the bonded contractor shall lessen the amount recoverable by the remote claimant. However, in no event shall the aggregate amount of claims on the payment bond exceed the penal sum of the bond.

No suit under this section shall be commenced after the expiration of one year after the last date of providing or furnishing labor, materials, rental equipment, or services.

For purposes of this section, "bonded contractor" means a contractor or subcontractor furnishing a payment bond, and "remote claimant" means a person having a direct contractual relationship with a subcontractor of a bonded contractor, but no contractual relationship expressed or implied with the bonded contractor.

If the State, or county, city, public service district, or other political subdivision of the State, or other public entity contracts for construction and requires the contractor to furnish a payment bond pursuant to this section, the State, political subdivision of this State, or other public entity of this State may not exact that the payment bond be furnished by a particular surety company or through a particular agent or broker.

HISTORY: 2000 Act No. 240, Section 4; 2002 Act No. 253, Section 2.






CHAPTER 3 - COMPTROLLER GENERAL

SECTION 11-3-10. Bond.

The Comptroller General shall, before he enters upon the duties of his office, give bond for the faithful discharge of the duties thereof, with one or more sureties approved by the Governor, in the sum of thirty thousand dollars.

HISTORY: 1962 Code Section 1-811; 1952 Code Section 1-811; 1942 Code Section 3135; 1932 Code Section 3135; Civ. C. '22 Section 831; Civ. C. '12 Section 746; Civ. C. '02 Section 672; G. S. 529; R. S. 588; 1801 (5) 410, 411; 1868 (14) 135; 1877 (16) 247; 1893 (21) 416; 1900 (23) 418; 1919 (31) 4; 1921 (32) 204; 1924 (33) 1182.



SECTION 11-3-20. Salary; fees and perquisites.

The Comptroller General shall receive such annual salary as may be provided by the General Assembly. The fees and perquisites of the office shall be paid into the State Treasury.

HISTORY: 1962 Code Section 1-812; 1952 Code Section 1-812; 1942 Code Section 3135; 1932 Code Section 3135; Civ. C. '22 Section 831; Civ. C. '12 Section 746; Civ. C. '02 Section 672; G. S. 529; R. S. 588; 1801 (5) 410, 411; 1868 (14) 135; 1877 (16) 247; 1893 (21) 416; 1900 (23) 418; 1919 (31) 4; 1921 (32) 204; 1924 (33) 1182; 1948 (45) 1716; 1954 (48) 1566; 1957 (50) 404; 1969 (56) 444; 1973 (58) 623.



SECTION 11-3-40. Assistance.

The Comptroller General shall employ such assistance as the General Assembly may provide.

HISTORY: 1962 Code Section 1-814; 1952 Code Section 1-814; 1942 Code Section 3135; 1950 (46) 2441.



SECTION 11-3-50. Record of General Assembly appropriations and contingent accounts.

The Comptroller General shall keep a book in which all appropriations by the General Assembly shall be entered, with all payments made under them; he shall also keep another book, properly indexed, in which he shall enter all contingent accounts allowed by the General Assembly and the time at which payment on such accounts shall be made.

HISTORY: 1962 Code Section 1-815; 1952 Code Section 1-815; 1942 Code Section 3136; 1932 Code Section 3136; Civ. C. '22 Section 832; Civ. C. '12 Section 747; Civ. C. '02 Section 673; G. S. 530; R. S. 589; 1834 (6) 511; 1889 (20) 367.



SECTION 11-3-80. Report of names of pensioners.

The Comptroller General shall make to the General Assembly an annual report of the names of the pensioners of the State.

HISTORY: 1962 Code Section 1-818; 1952 Code Section 1-818; 1942 Code Section 3149; 1932 Code Section 3149; Civ. C. '22 Section 845; Civ. C. '12 Section 757; Civ. C. '02 Section 683; G. S. 539; R. S. 599; 1835 (6) 527.



SECTION 11-3-90. Report as to unappropriated Treasury funds.

The Comptroller General shall report, annually, to the General Assembly his transactions in regard to unappropriated funds in the State Treasury.

HISTORY: 1962 Code Section 1-819; 1952 Code Section 1-819; 1942 Code Section 3150; 1932 Code Section 3150; Civ. C. '22 Section 846; Civ. C. '12 Section 758; Civ. C. '02 Section 684; G. S. 540; R. S. 600; 1803 (5) 458.



SECTION 11-3-100. Books of Treasurer; report to General Assembly.

The Comptroller General shall keep a set of books exhibiting the separate transactions of the State Treasury. Such set of books shall be a transcript of the books of the Treasury, constituting a complete check upon that office. And the Comptroller shall, in addition to the exhibits of cash transactions of the Treasury, annually report to the General Assembly a balance sheet of the books aforesaid, setting forth as well by whom debts are due to the State as the amounts of those debts.

HISTORY: 1962 Code Section 1-820; 1952 Code Section 1-820; 1942 Code Section 3144; 1932 Code Section 3144; Civ. C. '22 Section 840; Civ. C. '12 Section 752; Civ. C. '02 Section 678; G. S. 535; R. S. 594; 1834 (6) 511.



SECTION 11-3-110. Transfer of money and papers by Treasurer to successor.

The Comptroller General shall personally superintend, except in the event of his being sick and thereby rendered unable to attend, the transfer of money and papers from the office of the State Treasurer to his successor and report to the General Assembly thereon at their next session.

HISTORY: 1962 Code Section 1-821; 1952 Code Section 1-821; 1942 Code Section 3138; 1932 Code Section 3138; Civ. C. '22 Section 834; Civ. C. '12 Section 749; Civ. C. '02 Section 675; G. S. 532; R. S. 591; 1801 (5) 409.



SECTION 11-3-120. Comptroller General to inspect vouchers of State Treasurer.

The Comptroller General shall between the first and tenth day of each month examine the vouchers in the office of the State Treasurer for all payments made by the Treasurer during the preceding month.

HISTORY: 1962 Code Section 1-822; 1952 Code Section 1-822; 1942 Code Section 3136; 1932 Code Section 3136; Civ. C. '22 Section 832; Civ. C. '12 Section 747; Civ. C. '02 Section 673; G. S. 530; R. S. 589; 1834 (6) 511; 1889 (20) 367.



SECTION 11-3-121. Advance payment of airfares and registration fees for official travel.

The Comptroller General is authorized to honor vouchers in the current fiscal year for advance payment of airfares and registration fees for official travel to meetings and conferences in July and August of the next fiscal year if the advance payment results in a savings and funds are available in the requesting agency's current budget.

HISTORY: 1985 Act No. 201, Part II, Section 77.



SECTION 11-3-130. Payments by Treasurer to be on warrants drawn by Comptroller General, exceptions.

All payments by the State Treasurer, except for interest on the public debt and the pay of officers, members and attaches of the General Assembly, shall be made on warrants drawn by the Comptroller General, and the vouchers for the same must be filed in his office.

HISTORY: 1962 Code Section 1-823; 1952 Code Section 1-823; 1942 Code Section 3140; 1932 Code Section 3140; Civ. C. '22 Section 836; Civ. C. '12 Section 751; Civ. C. '02 Section 677; G. S. 534; R. S. 593; 1876 (16) 91; 1916 (29) 927.



SECTION 11-3-140. Procedure for paying state obligations after installation of electronic data processing system.

Notwithstanding any other provisions of law to the contrary, the Comptroller General, after the installation of an electronic data processing system to serve the offices of Comptroller General and State Treasurer, shall present warrants for the payment of each State obligation directly to the State Treasurer, who shall then make payment of the obligation by check. The check form used by the State Treasurer for the payment of such obligation shall be so designated to indicate that payment is made upon authorization of a warrant of the Comptroller General.

HISTORY: 1962 Code Section 1-823.1; 1971 (57) 709.



SECTION 11-3-150. Writing off warrants; reissue.

All warrants issued by the Comptroller General for the payment of claims, if not presented for payment within two years from the date thereof, shall be written off of the books of the Comptroller General. But any warrant may be reissued upon satisfactory proof of nonpayment and loss.

HISTORY: 1962 Code Section 1-824; 1952 Code Section 1-824; 1942 Code Section 3140; 1932 Code Section 3140; Civ. C. '22 Section 836; Civ. C. '12 Section 751; Civ. C. '02 Section 677; G. S. 534; R. S. 593; 1876 (16) 91; 1916 (29) 927.



SECTION 11-3-160. Lost warrants; duplicates.

In case any warrant issued by the Comptroller General shall be lost and fails to reach the person to whom it has been mailed, the Comptroller General shall, upon satisfactory proof to him of the fact of such loss and upon receiving a bond in an amount double the sum for which the warrant was drawn, issue to such person a duplicate warrant for the sum for which the original warrant was drawn. The duplicate warrant shall state upon its face that it is a duplicate and payable only in case the original warrant is unpaid. Such duplicate warrant, duly endorsed, shall be sufficient for payment by the State Treasurer.

HISTORY: 1962 Code Section 1-825; 1952 Code Section 1-825; 1942 Code Section 3142; 1932 Code Section 3142; Civ. C. '22 Section 838; 1921 (32) 114.



SECTION 11-3-170. Payments from State Treasury.

After the approval of the annual appropriation act by the Governor, monies may be obtained from the State Treasury only by drawing vouchers upon the Comptroller General. All vouchers, except for appropriated salaries, shall be accompanied by a classified and itemized statement of expenditures showing in each case the name of the payee and a list of articles purchased or services rendered, together with a certified statement that such articles or services were purchased or rendered exclusively for the purpose or activity for which the appropriation was made. These statements of expenditures shall be prepared on printed forms prescribed by the Comptroller General and they shall be prepared in duplicate, the copy to be retained for the purpose of assisting in the annual audit and as a permanent office record.

HISTORY: 1962 Code Section 1-826; 1952 Code Section 1-826; 1942 Code Section 3141; 1932 Code Section 3141; Civ. C. '22 Section 837; 1921 (32) 114.



SECTION 11-3-175. Consolidation of accounts in connection with lump sum agencies.

The Office of the Comptroller General shall implement appropriate accounting procedures to consolidate accounts, in connection with lump sum agencies, as necessary for proper accounting and for facilitation of financial reporting in accordance with generally accepted accounting principles.

HISTORY: 2002 Act No. 356, Section 1, Part VIII.A.



SECTION 11-3-185. Warrant requisitions for expenditure of money appropriated by General Assembly; requisition of funds in favor of state institution treasurer.

The expenditure of money appropriated by the General Assembly is by warrant requisitions directed to the Comptroller General. Upon receipt of the requisition, accompanied by invoices or other satisfactory evidence of the propriety of the payment, and itemized according to standard budget classifications, the Comptroller General shall issue a warrant on the State Treasurer to the payee designated in the requisition. Requisitions for warrants may not be processed for amounts less than one dollar. Upon approval and designation by the State Budget and Control Board, state institutions may requisition funds in favor of their own treasurer, itemized only to the extent of the purpose of the appropriation as expressed in the act or joint resolution appropriating the funds, and may deposit these funds in the name of the institution in the bank or banking institutions designated by the State Treasurer, and disburse these funds by check in order to meet the purposes of the appropriation. Strict account must be kept of all these expenditures according to standard budget classifications. Money may be drawn only when actually owing and due. The Comptroller General shall establish rules and regulations for the uniform reimbursement, remittance, and transfers of funds to the general fund of the State as required by law.

HISTORY: 2002 Act No. 356, Section 1, Part XI.C.



SECTION 11-3-210. Accounts of all persons distributing public money.

The Comptroller General shall enter in books, kept for that purpose, such statements of the accounts of persons having the distribution of public money, directed by law to be rendered to him, as will enable him, at any time, to show how such accounts stand between the parties, respectively.

HISTORY: 1962 Code Section 1-829; 1952 Code Section 1-829; 1942 Code Section 3153; 1932 Code Section 3153; Civ. C. '22 Section 849; Civ. C. '12 Section 761; Civ. C. '02 Section 687; G. S. 545; R. S. 604; 1834 (6) 512.



SECTION 11-3-230. Special comptroller general accounts for Professional and Occupational Licensing Agencies.

Professional and Occupational Licensing Agencies (POLA'S) as specified in Section 11-5-210 may establish special comptroller general accounts for crediting testing fees received in excess of amounts appropriated to these agencies for test expenses. Funds credited to these accounts may be used only to pay test expenses. Any account balance at the close of the fiscal year must be remitted to the general fund of the State. These accounts must be designated "earmarked other fund accounts" and funds credited to these accounts must be expended according to the JARC process. These accounts may not be used to defer revenue.

HISTORY: 1992 Act No. 501, Part II, Section 29A.



SECTION 11-3-240. Expenses of printing tax forms and supplies; manner of payment.

Of the amount appropriated in the annual general appropriations act for and to counties for the expense of printing tax forms and supplies, four cents per capita, based on the official United States Census for 1990, must be remitted by the Comptroller General to the several counties of the State and must be applied by the counties only for the expense of printing tax forms and supplies for county auditors, treasurers, and tax collectors. Payment must be made to each county treasurer in one annual payment which must be made as soon after the beginning of the fiscal year as practical.

HISTORY: 1995 Act No. 145, Part II, Section 35.






CHAPTER 5 - STATE TREASURER

SECTION 11-5-10. Salary and personnel.

The State Treasurer shall receive such annual salary as may be provided by the General Assembly. He may employ such personnel as may be authorized by law.

HISTORY: 1962 Code Section 1-841; 1952 Code Section 1-841; 1942 Code Section 3159; 1932 Code Section 3159; Civ. C. '22 Section 854; Civ. C. '12 Section 770; Civ. C. '02 Section 696; G. S. 555; R. S. 613; 1879 (17) 128; 1893 (21) 416; 1919 (31) 4; 1924 (33) 1182; 1948 (45) 1716; 1954 (48) 1566; 1958 (50) 1721; 1969 (56) 444; 1973 (58) 623.



SECTION 11-5-20. Bond.

The Treasurer shall, before entering on the duties of his office, give bond with two or more good and sufficient sureties approved by the Governor, with a condition for the faithful discharge of his duties and in the penal sum of ninety thousand dollars.

HISTORY: 1962 Code Section 1-842; 1952 Code Section 1-842; 1942 Code Section 3160; 1932 Code Section 3160; Civ. C. '22 Section 855; Civ. C. '12 Section 771; Civ. C. '02 Section 697; G. S. 556; R. S. 614; 1865 (13) 350.



SECTION 11-5-50. Duties as to defaulting county treasurers; warrants for arrest.

Any county treasurer who shall neglect to pay over to the Treasurer the amount in his hands belonging to the State or for which he has made himself liable, as required by law, shall be liable to be committed to jail by warrant from the Treasurer. Any such warrant shall be directed to all the sheriffs of the State, who shall be bound in their several counties to yield strict obedience to it, under penalty of liability for neglect of duty. Any such county treasurer shall remain in strict custody until he shall have rendered a full account and paid over the taxes for which he is accountable.

HISTORY: 1962 Code Section 1-845; 1952 Code Section 1-845; 1942 Code Section 3168; 1932 Code Section 3168; Civ. C. '22 Section 863; Civ. C. '12 Section 781; Civ. C. '02 Section 707; G. S. 564; R. S. 623; 1788 (5) 54.



SECTION 11-5-60. County treasurer to be charged interest for refusal or neglecting to pay taxes.

If any treasurer shall refuse or neglect to pay the taxes received by him within the time required by law, the State Treasurer shall, in addition to the coercive power which he now possesses, charge the county treasurer with interest, at the rate of five per cent per month, from the time he ought to have paid the taxes to the time of payment.

HISTORY: 1962 Code Section 1-846; 1952 Code Section 1-846; 1942 Code Section 3169; 1932 Code Section 3169; Civ. C. '22 Section 864; Civ. C. '12 Section 782; Civ. C. '02 Section 708; G. S. 565; R. S. 624; 1843 (11) 247.



SECTION 11-5-70. Report of names of defaulting county treasurers.

The Treasurer shall report to the General Assembly, at its annual session, every instance of default in the county treasurers and state particularly the means which he has made use of against such defaulters, so that the General Assembly may be fully informed of any omission of duty, wheresoever and by whomsoever, in the punctual and due collection of taxes.

HISTORY: 1962 Code Section 1-847; 1952 Code Section 1-847; 1942 Code Section 3170; 1932 Code Section 3170; Civ. C. '22 Section 865; Civ. C. '12 Section 783; Civ. C. '02 Section 709; G. S. 566; R. S. 625; 1824 (6) 259.



SECTION 11-5-80. Proceedings against defaulting treasurers.

The Treasurer shall instruct the Attorney General and solicitors to proceed against all such defaulters, as soon as such defaults occur. And he shall enforce all legal means against defaulting county treasurers; in failure whereof, he shall be held to make good any loss which the State may sustain thereby and be, moreover, liable to be deemed guilty of a violation of his official duty.

HISTORY: 1962 Code Section 1-848; 1952 Code Section 1-848; 1942 Code Section 3170; 1932 Code Section 3170; Civ. C. '22 Section 865; Civ. C. '12 Section 783; Civ. C. '02 Section 709; G. S. 566; R. S. 625; 1824 (6) 259.



SECTION 11-5-90. Remitting funds from United States property in Clarks Hill project area to counties.

The Treasurer shall remit all funds received by him from the United States Government, or any agency thereof, when such funds are derived from the sale or lease of any property belonging to the United States Government and located in the Clarks Hill project area, to the treasurer of the county in which the transaction arose. Any funds received by the county treasurer shall be placed in the general county fund.

HISTORY: 1962 Code Section 1-849; 1952 (47) 2169.



SECTION 11-5-100. Account in books for appropriations.

The Treasurer shall raise an account in the Treasury books in every instance for the several appropriations made by the General Assembly, so that the appropriations of money and application thereof conformably thereto may appear clearly and distinctly on the Treasury books.

HISTORY: 1962 Code Section 1-851; 1952 Code Section 1-851; 1942 Code Section 3173; 1932 Code Section 3173; Civ. C. '22 Section 868; Civ. C. '12 Section 786; Civ. C. '02 Section 712; G. S. 570; R. S. 628; 1803 (5) 458.



SECTION 11-5-120. Publication of quarterly statements.

The State Treasurer shall publish, quarterly, by electronic means and in a manner that allows for public review, a statement showing the amount of money on hand and in what financial institution it is deposited and the respective funds to which it belongs.

HISTORY: 1962 Code Section 1-855; 1952 Code Section 1-855; 1942 Code Section 3181; 1932 Code Section 3181; Civ. C. '22 Section 876; Civ. C. '12 Section 794; 1903 (24) 21; 2008 Act No. 353, Section 2, Part 29B.1.



SECTION 11-5-130. Payment of appropriations to state institutions.

The appropriation made for a state institution shall be paid to the treasurer of the institution, who shall be a bonded officer. The bond shall be approved by the Attorney General as to its form and execution and by the Governor as to its sufficiency and shall be filed with the State Treasurer. The treasurer of the institution shall draw his receipt warrant upon the Comptroller General for the amount as needed. Such receipt warrant shall be countersigned by the president or superintendent of the institution and have attached thereto an itemized sworn statement showing the purposes in detail for which the money to be drawn is to be used. All money shall be drawn only when actually owing and due.

Upon the receipt by the Comptroller General of the receipt warrant, signed and countersigned and with the statement attached as above provided, the Comptroller General shall issue his warrant on the State Treasurer in favor of the treasurer of the institution for the amount drawn, and the State Treasurer shall pay the warrant, the amount thereof to be charged to the appropriation account of such institution by the Comptroller General and the State Treasurer.

HISTORY: 1962 Code Section 1-856; 1952 Code Section 1-856; 1942 Code Section 3186; 1932 Code Section 3186; Civ. C. '22 Section 880; Civ. C. '12 Section 801; Civ. C. '02 Section 724; 1900 (23) 356; 1972 (57) 2149.



SECTION 11-5-140. Payment of appropriations to meet ordinary expenses.

The several amounts appropriated from year to year to meet the ordinary expenses of the State shall be paid by the Treasurer out of the usual income of the State and any unexpended balance in his hands not otherwise appropriated, in the manner prescribed by Section 11-3-130, and conformably with the terms of Sections 11-5-150 and 11-5-160.

HISTORY: 1962 Code Section 1-857; 1952 Code Section 1-857; 1942 Code Section 3189; 1932 Code Section 3189; Civ. C. '22 Section 885; Civ. C. '12 Section 805; 1909 (26) 280.



SECTION 11-5-150. Monies appropriated for erection of state college buildings.

All monies appropriated to provide buildings for any of the state colleges shall remain in the State Treasury until they shall be needed for the actual erection of the respective buildings for which the appropriations are made.

HISTORY: 1962 Code Section 1-859; 1952 Code Section 1-859; 1942 Code Section 3201; 1932 Code Section 3201; Civ. C. '22 Section 898; Civ. C. '12 Section 818; 1909 (26) 282.



SECTION 11-5-160. Payment of appropriations when no direction is given.

When no direction is given herein as to the manner in which a specific appropriation shall be paid, it shall be paid under the direction of the Governor and the Attorney General in such manner as will safeguard the interests of the State.

HISTORY: 1962 Code Section 1-861; 1952 Code Section 1-861; 1942 Code Section 3210; 1932 Code Section 3210; Civ. C. '22 Section 907; Civ. C. '12 Section 832; 1909 (26) 286.



SECTION 11-5-170. State Treasurer to send daily reports to Comptroller General.

The State Treasurer shall, at the close of business on each day, send to the Comptroller General a report of all monies paid out by him, to whom paid and on what account, except that paid upon warrants of the Comptroller General.

HISTORY: 1962 Code Section 1-862; 1952 Code Section 1-862; 1942 Code Section 3176; 1932 Code Section 3176; Civ. C. '22 Section 871; Civ. C. '12 Section 789; Civ. C. '02 Section 715; G. S. 572a; R. S. 631; 1889 (20) 366.



SECTION 11-5-175. State Treasurer, quarterly report to departments and agencies receiving monies pursuant to Sections 14-1-205, 14-1-206, 14-1-207, and 14-1-208.

The State Treasurer shall report quarterly to the departments or agencies receiving monies from fines or assessments the amount received from the county treasurers and city treasurers for fines and assessments received pursuant to Sections 14-1-205, 14-1-206, 14-1-207, and 14-1-208. The State Treasurer also must include in this report the amount of money credited by the State Treasurer to the department or agency. A copy of the State Treasurer's report must be made available to the chief administrator of a county and municipality upon request.

HISTORY: 1994 Act No. 497, Part II, Section 36F.



SECTION 11-5-180. Monthly reports to Comptroller General of cash transactions.

The State Treasurer shall, at the end of every month, report to the Comptroller General an accurate statement of the cash transactions of the Treasury, of every description, stating therein every sum of money received or paid away in behalf of the State, particularizing the person and his office of whom received and to whom paid, as also on what account received and for what purpose paid.

He shall, at all times, when required by the Comptroller General, produce to him satisfactory statements of the cash in hand and furnish him promptly with the official information, duly certified, relative to any matter connected with the revenue and finance of the State.

HISTORY: 1962 Code Section 1-863; 1952 Code Section 1-863; 1942 Code Section 3167; 1932 Code Section 3167; Civ. C. '22 Section 862; Civ. C. '12 Section 779; Civ. C. '02 Section 705; G. S. 562; R. S. 622; 1801 (5) 409; 1803 (5) 458.



SECTION 11-5-185. Treasurer's annual report to the General Assembly.

In addition to other reports required by law to be made, by the State Treasurer, he shall also report annually to the General Assembly in the month of January on the following matters:

(1) The amount of state revenue collected in the previous fiscal year.

(2) The amount of such revenue deposited in the state general fund.

(3) The location of general fund revenue in banks and other financial institutions including invested funds, as of the end of the previous fiscal year.

(4) The interest accrued from deposits and investments for the previous fiscal year and the use of such interest.

(5) The amount expended for debt service in the previous fiscal year.

(6) The current status of the general fund reserve including any expenditure or reimbursement thereof.

(7) Any other information relating to state revenue which the Treasurer deems pertinent and of value to the General Assembly, including such items as special state funds, the highway fund and other funds not specified herein, as may be deemed appropriate by the Treasurer.

The General Assembly shall provide in the annual general appropriations act for the cost of preparing this report.

HISTORY: 1980 Act No. 517, Part II, Section 27.



SECTION 11-5-190. Fund for insurance and postage on securities in transit.

The State Treasurer may set up from any funds now in his office the sum of twenty-five dollars, which shall be used as a perpetual fund for the purpose of paying postage and insurance on securities in transit. All payments from this fund shall be reimbursed as the postage and insurance are collected from the bank or banks to whom the securities are sent.

HISTORY: 1962 Code Section 1-864; 1952 Code Section 1-864; 1942 Code Section 3212; 1932 (37) 1310.



SECTION 11-5-200. Payroll payments by Electronic Funds Transfer System.

The State Treasurer may make periodic payroll payments by Electronic Funds Transfer Systems when requested by the payee.

HISTORY: 1978 Act No. 644, Part II, Section 12.



SECTION 11-5-210. Licensing fees and other income of Professional and Occupational Licensing Agencies.

(A) Except for the provisions of Sections 27-32-200, et seq., relating to the Vacation Time Sharing Recovery Fund, all revenues and income from licenses, examination fees, sale of commodities and services, and income derived from any other board or commission source or activity of the following boards and commissions for which General Fund appropriations are made in all general appropriations acts must be remitted to the State Treasurer as collected when practicable, but at least once each week and must be credited to the General Fund of the State:

South Carolina Board of Accountancy

State Board of Architectural Examiners

South Carolina Auctioneers' Commission

State Board of Barber Examiners

State Cemetery Board

South Carolina Board of Chiropractic Examiners

State Licensing Board for Contractors

State Board of Cosmetology

South Carolina State Board of Dentistry

State Board of Registration for Professional Engineers and Land Surveyors

South Carolina Board of Certification of Environmental Systems Operators

State Board of Registration for Foresters

South Carolina State Board of Funeral Services

State Board of Registration for Geologists

State Board of Landscape Architectural Examiners

State Board of Medical Examiners

State Board of Nursing for South Carolina

State Board of Examiners for Nursing Home Administrators and Community

Residential Care Facility Administrators

South Carolina Board of Occupational Therapy

South Carolina Board of Examiners in Opticianry

South Carolina Board of Examiners in Optometry

Board of Pharmacy

State Board of Physical Therapy Examiners

Board of Podiatry Examiners

State Board of Examiners for Professional Counselors, Associate Counselors, and Marital and Family Therapists

State Board of Examiners in Psychology

Real Estate Commission of South Carolina

South Carolina Residential Home Builders Commission

South Carolina State Board of Examiners for Registered Sanitarians

State Board of Social Work Examiners

State Board of Registration for Professional Soil Classifiers

State Board of Examiners in Speech Pathology and Audiology

South Carolina State Board of Veterinary Medical Examiners.

(B) The agencies listed in this section whose revenue and income are collected on a two-year basis, for the purposes of this provision, may average their income for the appropriate fiscal years.

(C) All assessments, fees, and licenses must be levied in an amount sufficient to at least equal the amount appropriated annually in the general appropriations act for those boards and commissions.

(D) The boards and commissions listed in subsection (A) are known as Professional and Occupational Licensing Agencies (POLA).

HISTORY: 1981 Act No. 178, Part II, Section 3; 1984 Act No. 512, Part II, Section 5; 1990 Act No. 494, Section 1; 1991 Act No. 171, Part II, Section 13; 1993 Act No. 164, Part II, Section 6D(1); 1993 Act No. 181, Section 1617(F).



SECTION 11-5-220. Report required after sale of bonds or notes.

The State Treasurer shall report to the Joint Bond Review Committee, the House Ways and Means Committee, and the Senate Finance Committee immediately after selling any General Obligation Bonds or Anticipation Notes. This report shall include the total amount of the issue, the interest rate charged (specified by year if the rate is not the same each year), the time contracted to pay the debt service, and the principal payment schedule.

HISTORY: 1981 Act No. 179 Section 2.



SECTION 11-5-230. Account for provision of matching disaster assistance funds as required by federal agencies.

There is established in the Office of the State Treasurer a continuing account to be used to match disaster assistance funds when required by the federal entity providing the funds. The fund must be established and maintained with appropriations as the General Assembly may authorize in the annual General Appropriations Act and as otherwise provided herein and shall continue from year to year. The State Treasurer shall hold the funds in a separate and distinct account and all interest and other income accruing on the funds must be retained in the account. The funds in the continuing account may be disbursed only upon the authorization of the Governor.

In a Presidentially declared disaster it is the intent of the General Assembly that the Governor's recourse is to funds approved by the General Assembly into the Disaster Trust Fund. If the Governor finds that the demand upon this fund is unreasonably great and insufficient to meet immediate disaster needs (and the General Assembly is not in session), he may request through the Budget and Control Board a transfer into the Disaster Trust Fund monies appropriated for other purposes and in amounts not to exceed five million dollars in any fiscal year of the State.

HISTORY: 1984 Act No. 512, Part II, Section 31; 1985 Act No. 110, Sections 1, 2.



SECTION 11-5-240. Data to be furnished to rating services.

In order to maintain the high credit rating of the State, the State Treasurer shall furnish the rating services, from time to time, such reports and data as may be required and he considers appropriate.

HISTORY: 1984 Act No. 512, Part II, Section 40, became law on June 28, 1984.



SECTION 11-5-245. State Treasurer reports to boards of trustees of institutions of higher learning.

The State Treasurer shall report no less than quarterly to the respective boards of trustees of the institutions of higher learning the status of all funds invested pursuant to Section 11-9-665 on behalf of each institution. At a minimum the report must contain such information as to allow the trustee to comply on a timely basis with Section 59-153-90.

HISTORY: 1999 Act No. 122, Section 3.



SECTION 11-5-250. Office of State Treasurer to be considered limited trust company in connection with banking activities with Federal Reserve Board.

The office of the State Treasurer is a limited trust company in connection with banking activities with the Federal Reserve Board and meets the requirements and responsibilities of a limited trust company as defined by the Federal Reserve Board.

HISTORY: 1986 Act No. 372.



SECTION 11-5-260. Check for payment of claim not presented for payment within two years; reissuance upon proof of nonpayment.

If a check issued by the Treasurer for the payment of a claim is not presented for payment within two years from the date of the check, the amount of the check must be credited back into the State Treasury and the check written off the books of the Treasurer. However, a check may be reissued upon satisfactory proof of nonpayment.

HISTORY: 1994 Act No. 497, Section 62A.



SECTION 11-5-270. Investment of endowment funds of institutions of higher learning by State Treasurer.

(A) With respect to endowment funds owned or controlled by the various state-supported institutions of higher learning, the State Treasurer shall invest these funds in accordance with investment plans submitted to the State Treasurer as approved by the boards of trustees of the institutions, pursuant to Title 59, Chapter 153.

(B) The State Treasurer is authorized, in carrying out the investment plans approved by the trustees, to invest in such equity funds as authorized by the investment plan and Article 7, Chapter 9, Title 11.

HISTORY: 1999 Act No. 122, Section 3B.



SECTION 11-5-280. Acceptance of credit cards by state agencies.

The State Treasurer may enter into contracts allowing a state agency or institution to accept credit cards as payment for goods or services provided.

HISTORY: 2002 Act No. 356, Section 1, Part XI.B.






CHAPTER 7 - STATE AUDITOR

SECTION 11-7-10. Selection; assistants.

The State Budget and Control Board shall select the State Auditor, who shall select necessary assistants in conformity with the appropriations for the office.

HISTORY: 1962 Code Section 1-881; 1952 Code Section 1-881; 1942 Code Section 3222-1; 1933 (38) 297; 1950 (46) 2353; 2005 Act No. 164, Section 1.



SECTION 11-7-20. Annual audits of state agencies.

(A) All state agencies and entities supported partially or entirely by public funds are subject to audit by or under the oversight of the State Auditor, except as otherwise specifically provided by law. The State Auditor, to the extent practicable and consistent with his overall responsibility, shall audit or cause to be audited each State agency and entity annually.

(B) Annually the State Auditor shall audit or cause to be audited the State's basic financial statements prepared by the Comptroller General of South Carolina.

(C) Annually the State Auditor shall audit or cause to be audited the compliance of the State of South Carolina with the U. S. Office of Management and Budget (OMB) Circular A-133 Compliance Supplement as applicable to major Federal programs.

(D) Audits must be conducted in accordance with auditing standards generally accepted in the United States of America; the standards applicable to financial audits contained in Government Auditing Standards, issued by the Comptroller General of the United States; and OMB Circular A-133, Audits of States, Local Governments, and Nonprofit Organizations.

HISTORY: 1962 Code Section 1-882; 1952 Code Section 1-882; 1942 Code Section 3222-2; 1932 Code Section 7846; Civ. C. '22 Section 3979; 1915 (29) 162; 1933 (38) 297; 1950 (46) 2353; 2005 Act No. 164, Section 1.



SECTION 11-7-25. Periodic audits of county and municipal treasurers, county court clerks, magistrates, and municipal courts as to imposition, collection, and remittance of fines and assessments.

To the extent practicable and consistent with his overall responsibility, the State Auditor periodically shall audit or cause to be audited the financial records of the county treasurers, municipal treasurers, county clerks of court, magistrates, and municipal courts to report if fines and assessments imposed pursuant to Sections 14-1-205 through 14-1-208 are collected properly and remitted to the State Treasurer. Upon the issuance of an audit report, the State Auditor immediately shall notify the State Treasurer, Division of Court Administration, and the chief administrator of the affected agency, department, county, or municipality.

HISTORY: 1994 Act No. 497, Part II, Section 36G; 2005 Act No. 164, Section 1.



SECTION 11-7-30. Audit reports.

Reports of audit findings must be available to the Governor, Budget and Control Board, General Assembly, and the general public. The State Auditor shall notify the Governor, the General Assembly, and the Budget and Control Board immediately upon the issuance of an audit report.

HISTORY: 1962 Code Section 1-883; 1952 Code Section 1-883; 1942 Code Section 3222-2; 1932 Code Section 7846; Civ. C. '22 Section 3979; 1915 (29) 162; 1933 (38) 297; 1950 (46) 2353; 2005 Act No. 164, Section 1.



SECTION 11-7-35. Access to records and facilities of state and private agencies receiving appropriated state monies; confidentiality.

In order to carry out his duties, the State Auditor and his assistants or designees must have access to all records and facilities of every state agency during normal operating hours. The State Auditor and his assistants or designees shall have access to all relevant records and facilities of a private organization receiving appropriated state monies, relating to the management and expenditures of these state monies, during the organization's normal operating hours. In the performance of his official duties, the State Auditor and his assistants or designees are subject to the statutory provisions and penalties regarding the confidentiality of records of the agency or organization under review. All audit working papers and memoranda of the State Auditor, except final audit reports, are confidential and not subject to public disclosure.

HISTORY: 2002 Act No. 356, Section 1, Part IX.G; 2005 Act No. 164, Section 1.



SECTION 11-7-40. Cost of medical assistance audits; South Carolina Department of Health and Human Services to be billed.

The State Auditor shall bill the South Carolina Department of Health and Human Services monthly for fifty percent of the costs incurred by the State Auditor in conducting the medical assistance audit. The amount billed by the State Auditor must include those appropriated salary adjustments and employer contributions allowable under the Medicaid program. The Department of Health and Human Services shall remit the amount billed to the credit of the general fund of the State.

HISTORY: 2002 Act No. 356, Section 1, Part IX.H; 2005 Act No. 164, Section 1.



SECTION 11-7-45. Guarantee of independence.

As required by professional auditing standards, the State Auditor shall maintain independence in the performance of his authorized duties. Neither the Governor nor an agency or entity of the executive or judicial branches of state government has the authority to limit the scope, direction, or report content of an audit undertaken by the State Auditor.

HISTORY: 2005 Act No. 164, Section 1.



SECTION 11-7-50. Service on board or commission prohibited; management responsibility of program by auditor or staff prohibited.

(A) To preserve the independence and objectivity of the audit function, the State Auditor or his employees may not serve in any capacity on an administrative board, commission, or other organization that they have the responsibility or authority to audit, and they may not have a material, direct or indirect, financial or other economic interest in the transactions of a state agency.

(B) The State Auditor or a member of his staff may not conduct an audit of a program, activity, or agency for which he had management responsibility or by which he has been employed during the last two years.

HISTORY: 2005 Act No. 164, Section 1.



SECTION 11-7-55. Use of services of independent public accountants.

The State Auditor may obtain the services of independent public accountants as he considers necessary to carry out his duties and responsibilities. The State Auditor may use funds appropriated for personal services to contract with private firms, using a request for proposals, to perform audits.

HISTORY: 2005 Act No. 164, Section 1.



SECTION 11-7-60. Cost of preparing Comprehensive Annual Financial Report; requests for proposal.

Each State agency shall remit to the State Auditor an amount representing an equitable portion of the expense of contracting with a certified public accounting firm to conduct a portion of the audit of the State's Comprehensive Annual Financial Report prepared by the Comptroller General's Office. Each state agency's equitable portion of the expense must be determined by a schedule developed by the State Auditor. The remittance must be based upon invoices provided by the State Auditor upon completion of the annual audit. The audit must be rebid using a request for proposals no less frequently than every five years.

HISTORY: 2005 Act No. 164, Section 1.






CHAPTER 9 - STATE FINANCES GENERALLY

SECTION 11-9-10. Money to be spent only for purpose or activity specifically appropriated.

It shall be unlawful for any monies to be expended for any purpose or activity except that for which it is specifically appropriated, and no transfer from one appropriation account to another shall be made unless such transfer be provided for in the annual appropriation act.

HISTORY: 1962 Code Section 1-701; 1952 Code Section 1-701; 1942 Code Section 3143; 1932 Code Section 3143; Civ. C. '22 Section 839; 1921 (32) 114.



SECTION 11-9-15. Use of state funds for function at club practicing discrimination prohibited.

(A) No state funds may be used to sponsor or defray the cost of any function by a state agency or institution at a club or organization which does not admit as members persons of all races, religions, colors, sexes, or national origins.

(B) No state officer or employee may be reimbursed from public funds for expenses incurred at any club or establishment which does not admit as members persons of all races, religions, colors, sexes, or national origins.

HISTORY: 1978 Act No. 644, Part II, Section 6; 1987 Act No. 170, Part II, Section 27.



SECTION 11-9-20. Disbursing officers exceeding or transferring appropriations.

(A) It is unlawful for an officer, clerk, or other person charged with disbursements of state funds appropriated by the General Assembly to exceed the amounts and purposes stated in the appropriations, or to change or shift appropriations from one item to another. Transfers may be authorized by the General Assembly in the annual appropriation act for the State.

(B) An officer, clerk, or other person who violates the provisions of this section is guilty of malfeasance in office. The Governor may suspend immediately the officer and shall investigate the conduct of the person.

(C) If after the investigation the person is found guilty, the Governor shall suspend him from office. In addition to the suspension, the officer is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 1-702; 1952 Code Section 1-702; 1942 Code Sections 1592, 3070; 1932 Code Section 1592; Cr. C. '22 Section 557; 1921 (32) 117; 1993 Act No. 184, Section 153.



SECTION 11-9-30. Transfer of funds upon transfer of personnel.

The Budget and Control Board shall have the authority to transfer appropriate funds from one department to another when personnel are transferred by an act of the legislature from one department to another to perform the same functions.

HISTORY: 1962 Code Section 1-703; 1971 (57) 709.



SECTION 11-9-40. Statement to General Assembly.

The amounts specified for the various officers of the State and for the various public purposes, other than for salaries and clerical services, shall be duly accounted for. A detailed statement thereof shall be made to the General Assembly at its next ensuing session.

HISTORY: 1962 Code Section 1-704; 1952 Code Section 1-704; 1942 Code Section 3191; 1932 Code Section 3191; Civ. C. '22 Section 887; Civ. C. '12 Section 806; 1909 (26) 280.



SECTION 11-9-50. Accounts to be itemized and verified.

All accounts shall be itemized and verified.

HISTORY: 1962 Code Section 1-705; 1952 Code Section 1-705; 1942 Code Section 3191; 1932 Code Section 3191; Civ. C. '22 Section 887; Civ. C. '12 Section 806; 1909 (26) 280.



SECTION 11-9-70. Neglect or failure to remit funds.

Any state officer who neglects or fails to remit to the State Treasurer as required by law shall become responsible on his official bond for any loss the State may sustain by reason of such neglect or failure to remit.

HISTORY: 1962 Code Section 1-708; 1952 Code Section 1-708; 1942 Code Section 2200; 1932 Code Section 2200; 1925 (34) 273; 1926 (34) 1049; 1955 (49) 151.



SECTION 11-9-75. State funds to be withheld from counties or municipalities delinquent in payments due to State or its agencies.

If an agency or political subdivision becomes delinquent for ninety days for any payments to the State or agencies or institutions thereof, the agency or institution responsible for the collection of the payment may file a certificate of delinquency with the State Treasurer. Upon receipt of the certificate of delinquency, the State Treasurer shall withhold from the next distribution of any revenue to such agency or political subdivision the amount certified as being due and shall forward a remittance to the agency or institution to be applied against the payment due by such agency or political subdivision. If the State Treasurer does not forward any remittance or forwards an amount less than the delinquent payment after one year from the date of certification, the agency or institution shall write off the outstanding delinquent amount as an uncollectible bad debt.

HISTORY: 1979 Act No. 199, Part II, Section 26; 1996 Act No. 314, Section 2.



SECTION 11-9-80. Fiscal year starts July 1 and ends June 30.

In accordance with the terms of Section 10, Article X of the Constitution of South Carolina, as amended, the fiscal year of the State shall begin on the first day of July and end on the thirtieth day of June each year. All officers or servants of the State who are required to perform any duty at a specific time contingent upon the beginning and ending of the fiscal year shall perform such duties at such a time as will conform to the fiscal year beginning July first and ending June thirtieth. Nothing herein contained shall be held to affect the date for the assessment, levying or collection of any tax now provided for by law nor to affect the submitting of reports to the General Assembly. All officers or servants of the State shall keep their accounts and records in conformity with such fiscal year, opening them on the first day of July and closing them on the thirtieth day of June each year.

HISTORY: 1962 Code Section 1-709; 1952 Code Section 1-709; 1942 Code Section 3081-1; 1933 (38) 218.



SECTION 11-9-85. Tax and fee revenues to be calculated on accrual basis.

For accounting purposes, the Comptroller General shall calculate revenues of the following taxes and fees on an accrual basis:

(1) stamp and business license;

(2) alcoholic liquor;

(3) beer and wine;

(4) soft drink;

(5) electric power;

(6) gasoline and motor fuel;

(7) admissions, including bingo admissions;

(8) sales, use, and casual excise; and

(9) recording a deed.

HISTORY: 1992 Act No. 501, Part II, Section 34A; 2002 Act No. 356, Section 1, Part XI.O.



SECTION 11-9-90. Sale of state general obligation bonds of different issues as though they constituted a single issue.

Whenever the Governor and the State Treasurer shall be empowered by law to issue general obligation bonds of the State, they may receive bids on more than one issue at the same time and, in such event, may impose as a condition to bidding a requirement that all who shall bid shall submit proposals for all bonds then offered as though such bonds constituted only a single issue of bonds. Under such circumstances, the fact that more than one issue of bonds is offered, and the maturity schedules of the issues are dissimilar, shall be disregarded and the bonds shall be awarded to the bidder whose bid prescribes the lowest interest cost, calculated on the basis that all bonds then issued constituted but a single issue of bonds, rather than more than one issue of bonds.

HISTORY: 1962 Code Section 1-710; 1966 (54) 2055.



SECTION 11-9-95. Budget and Control Board authorized to transfer agency funds to pay debts prior to closing books for fiscal year.

With respect to debts owed to the Budget and Control Board on June thirtieth of any fiscal year, including outstanding obligations for rent and upfitting, telecommunications services, data processing, installment purchase program payments, insurance premiums, and printing, the board is authorized and directed, after discussion in an open meeting, to transfer any funds remaining in the agency's accounts to pay these obligations prior to the closing of the books for that fiscal year and prior to carrying any funds forward to the subsequent fiscal year. The provisions of this section shall not apply to the General Assembly.

HISTORY: 1995 Act No. 145, Part II, Section 7.



SECTION 11-9-105. Contracts for legal or consultant services.

Any contract for legal or consultant services entered into by a state agency or institution shall include a provision which requires completion of all services. The provisions shall further require that in the event all services are not fully rendered as provided for in the contract, any monies which have been paid by the agency under the contract must be refunded to the agency along with a twelve percent penalty.

HISTORY: 1983 Act No. 151, Part II, Section 36.



SECTION 11-9-110. Organization to which contribution is appropriated to submit statement to Budget and Control Board as to nature and function of organization and use of contribution.

Each organization to which a contribution is made in the contributions section of the general appropriation bill shall submit to the State Budget and Control Board by the end of the applicable fiscal year a detailed statement explaining the nature and function of the organization as well as a detailed statement explaining the use that was made of the contribution. The statements must be available at the office of the Budget and Control Board for public inspection and given to a member of the General Assembly upon request.

A contribution must not be made to an organization until it agrees in writing to allow the State Auditor to audit or cause to be audited the contributed funds.

HISTORY: 1982 Act No. 466, Part II, Section 11; 2005 Act No. 164, Section 8.



SECTION 11-9-115. Certain purchases made by State not subject to fair trade contracts.

Prices offered in connection with contracts for purchases made by the State of South Carolina for any county, municipality, college or university, political subdivision, school district, or agency of the State shall not be subject to fair trade contracts.

HISTORY: 1995 Act No. 145, Part II, Section 9.



SECTION 11-9-125. Order of expenditure of funds by state agencies; remittance of certain funds to state general fund.

Federal and other funds must be expended before funds appropriated from the general fund of the State, to the extent possible, and any excess balances in accounts resulting from matching fund programs must be remitted to the general fund of the State. Federal or other funds generated by the expenditure of state funds, including refunds from prior year general fund expenditures, must be remitted to the general fund of the State if there is no federal or state requirement governing the specific use of the funds. In order to permit identification of these funds, state agencies shall:

(1) draw down and expend federal and other funds before spending state general fund appropriations whenever possible;

(2) maintain separate accounting records for each grant for cash, revenues, and expenditures to insure a proper audit trail;

(3) reconcile federal and other fund accounts at the end of each state fiscal year and maintain those records for audit purposes;

(4) submit federal financial reports to the grantor agency as required.

State agencies shall remit to the general fund of the State any funds found to exist in agency accounts. If an agency believes funds have been inappropriately identified as the funds defined in this section, the agency may appeal through the process provided in Sections 2-65-30 and 2-65-40. A report of the amount of funds credited to the general fund of the State pursuant to this section must be made by the Comptroller General at the time of each official state revenue forecast. This report must be provided to the Budget and Control Board, the Senate Finance Committee, and the House Ways and Means Committee. Research and student aid grants, including indirect cost recoveries, are exempt from this provision.

HISTORY: 1988 Act No. 658, Part II, Section 37; 2005 Act No. 164, Section 9.



SECTION 11-9-130. Funds for capital improvement projects not on state-owned property.

Funds authorized by the General Assembly for capital improvement projects not located on state-owned property may be expended only if the projects are owned or operated by a governmental entity including, but not limited to, municipalities or counties or a combination of governmental entities or by a separate authority whose membership is controlled by a governmental entity.

HISTORY: 1988 Act No. 638, Section 13.



SECTION 11-9-140. Transfer of capital improvement bond balances to Bond Contingency Revolving Fund; exemptions; determination and review.

The State Budget and Control Board may transfer to the Bond Contingency Revolving Fund any capital improvement bond project balances determined not to be usable or needed. Capital improvement bonds issued on behalf of the Mental Health Commission as provided in Act 151 of 1983 and Acts 1272 and 1276 of 1970, as amended, or bonds issued on behalf of the Department of Disabilities and Special Needs as provided in Section 44-21-1010 et seq. are exempt. Before accomplishing a transfer of this type, the required determination must be made by the agency for which the funds were authorized or by the Budget and Control Board if the agency no longer exists, and the board must find that the purpose for which the funds were authorized has been achieved. Any transfer by the Budget and Control Board must first be reviewed by the Joint Bond Review Committee.

HISTORY: 1995 Act No. 145, Part II, Section 41.



SECTION 11-9-210. Certificates of indebtedness and certain checks cannot be issued by state officers.

It shall be unlawful for any state officer to issue any certificate of indebtedness. Nor shall it be lawful for any state officer to draw a warrant or check for any public debt except upon money then actually to his credit in that account in the hands of some bank or public officer.

HISTORY: 1962 Code Section 1-761; 1952 Code Section 1-761; 1942 Code Section 3076; 1932 Code Section 3076; Civ. C. '22 Section 763; Civ. C. '12 Section 679; Civ. C. '02 Section 609; G. S. 462; R. S. 527; 1877 (16) 364.



SECTION 11-9-220. Debt in excess of appropriation prohibited.

It shall be unlawful for any department, institution, commission or board of the state government or officer or agent of the state government authorized to make contracts or draw appropriations to contract indebtedness in excess of the amount specifically provided in the annual appropriation act.

HISTORY: 1962 Code Section 1-762; 1952 Code Section 1-762; 1942 Code Sections 2083, 3191; 1932 Code Sections 2083, 3191; Civ. C. '22 Sections 45, 887; Civ. C. '12 Section 806; 1909 (26) 280; 1921 (32) 114.



SECTION 11-9-230. Borrowing money prohibited except by State Budget and Control Board.

It shall be unlawful for any officer or employee or departmental or institutional head, except the State Budget and Control Board, to borrow any money for State purposes.

HISTORY: 1962 Code Section 1-763; 1952 Code Section 1-763; 1942 Code Section 2083; 1932 Code Section 2083; Civ. C. '22 Section 45; 1921 (32) 114; 1950 (46) 3605.



SECTION 11-9-240. Budget and Control Board may borrow from departments of state government.

For the purpose of facilitating the business of the State and in the interest of economy, the State Budget and Control Board may in its discretion borrow from any department of the state government, with the written consent of such department, for the use of the State any surplus which may be on hand in the office of the State Treasurer to the credit of any such department; provided, however:

(1) That no money shall be borrowed from any department of the state government for the general appropriation act without first obtaining from the Attorney General an opinion holding in effect that the revenues of the State when collected will be sufficient to repay such loan;

(2) That nothing herein shall be construed as authority to confuse or consolidate any of the accounts that are now carried on the books and records in the office of the Comptroller General and State Treasurer and all expenditures shall be charged against the separate accounts as now provided in the office of the Comptroller General and State Treasurer; and

(3) That the authorization contained in this section shall not apply to sinking funds.

HISTORY: 1962 Code Section 1-765; 1952 Code Section 1-765; 1942 Code Section 2203; 1932 Code Section 2203; 1930 (36) 1343; 1950 (46) 3605.



SECTION 11-9-250. Interest on loans by departments of state government.

If the State Budget and Control Board should exercise the power provided in Section 11-9-240, any such loan shall be negotiated at a rate of interest equivalent to that paid to the State by banks in which such funds are deposited.

HISTORY: 1962 Code Section 1-766; 1952 Code Section 1-766; 1942 Code Section 2203; 1932 Code Section 2203; 1930 (36) 1343; 1950 (46) 3605.



SECTION 11-9-260. Evidences of loans by departments of state government.

The State Budget and Control Board shall, upon making any loan under Section 11-9-240, execute and deliver call promissory notes or other call evidences of indebtedness to the State Treasurer, which shall draw interest, from date until paid. Such interest shall accrue to the benefit of the department whose money may be used in making such loan to the State. Such call notes or call evidences of indebtedness shall run until the department whose funds have been used shall call for the payment of such notes or evidences of indebtedness, but in no event longer than such period as the board may decide.

HISTORY: 1962 Code Section 1-767; 1952 Code Section 1-767; 1942 Code Section 2203; 1932 Code Section 2203; 1930 (36) 1343; 1950 (46) 3605.



SECTION 11-9-270. Borrowing in open market to repay loans by departments of state government.

If the department whose funds have been so used under the provisions of Section 11-9-240 should call for the payment of such notes or evidences of indebtedness before the revenue of the state government is such as to pay them, the State Budget and Control Board shall proceed to borrow in the name of the State in the open money markets sufficient monies to repay such notes and to provide for the running expenses of the state government.

HISTORY: 1962 Code Section 1-768; 1952 Code Section 1-768; 1942 Code Section 2203; 1932 Code Section 2203; 1930 (36) 1343; 1950 (46) 3605.



SECTION 11-9-280. Borrowing to pay operating expenses of the State.

In anticipation of the receipt of the taxes and other income of the State for any fiscal year, applicable to the payment of the expenses of the ordinary and current business of the State, the State Budget and Control Board may borrow on the credit of the State, at a rate of interest not exceeding the legal rate, so much money as the board deems necessary to finance the ordinary and current business of the State for such fiscal year or to repay any money borrowed for such purposes with interest thereon. The board may issue and sell notes or other obligations of the State for the money hereby authorized to be borrowed. The total amount of indebtedness, at any one time outstanding, incurred to finance the ordinary and current business of the State for the then current fiscal year, shall not exceed seventy-five per cent of the State's estimated current income from the receipt of taxes and other revenue applicable to the payment of the expenses of the ordinary and current business of the State for such fiscal year and the amount of taxes and other revenue owing and due to the State but unpaid for the fiscal year next preceding. Out of the monies borrowed under the provisions of this section the State Treasurer may pay any borrowings for or claims against the current and ordinary business of the State for the fiscal year next preceding to the end that no deficit may be ever created in the general funds of the State.

HISTORY: 1962 Code Section 1-770; 1952 Code Section 1-770; 1942 Code Section 2206-1; 1932 (37) 1220; 1950 (46) 3605.



SECTION 11-9-290. Borrowing to maintain balance in general deposit account.

The State Treasurer shall at all times maintain a sufficient cash reserve in the general deposit account to finance properly the activities supported by the respective funds comprising the general deposit account and to this end the State Budget and Control Board may borrow, from time to time, such amounts as are necessary. To the end that such borrowing may be kept at a minimum each department and institution may be required to give to the State Treasurer a quarterly anticipation of its expenditures, itemized according to budget classifications, by months.

HISTORY: 1962 Code Section 1-771; 1952 Code Section 1-771; 1947 (45) 97; 1950 (46) 3605.



SECTION 11-9-300. Borrowing to maintain general fund; required cash balance.

The State Budget and Control Board shall, when necessary, borrow as otherwise provided by law a sufficient sum or sums of money to provide for the payment of all demands upon the State Treasury, to the end that the general fund herein authorized shall at no time become exhausted, and the board shall maintain at all times a cash balance sufficient in its judgment to meet the requirements of Sections 11-9-240 to 11-9-270 and this section.

HISTORY: 1962 Code Section 1-772; 1952 Code Section 1-772; 1942 Code Section 2204; 1932 Code Section 2204; 1930 (36) 1343; 1950 (46) 3605.



SECTION 11-9-310. Issuance of bonds, notes, certificates of indebtedness, or other obligations in small denominations.

The State Budget and Control Board and any other officers of the State authorized by law to issue or sell obligations of the State may, when in need of credit by loans of cash, offer to the investing public by and through such advertisement as may be deemed proper, in small denominations, bonds, notes, certificates of indebtedness or other obligations of the State, upon such terms and at such rates of interest as such board or officers may determine, not to exceed the legal rate, and payable at such intervals as such board or officers may deem proper. But no such obligations shall be sold for less than par and accrued interest to date of delivery.

HISTORY: 1962 Code Section 1-773; 1952 Code Section 1-773; 1942 Code Section 2207; 1932 (37) 1545; 1950 (46) 3605.



SECTION 11-9-320. Certain payment obligations may be sold to the best advantage of the State.

The maturities, form, place, medium and mode of payment of obligations issued pursuant to Section 11-9-310 shall be determined by the State Budget and Control Board or the officers authorized to issue them to the end that such obligations may be sold to the best advantage of the State.

HISTORY: 1962 Code Section 1-774; 1952 Code Section 1-774; 1942 Code Section 2207; 1932 (37) 1545.



SECTION 11-9-330. Expenses of issuance of small denomination notes or other obligations.

All proper expenses incurred in the negotiation or sale of any such obligations may be paid by the State Budget and Control Board or other officers of the State from the proceeds of such sale; provided, however, that the total amount of such expense shall never exceed one half of one per cent of the principal of such notes or other obligations.

HISTORY: 1962 Code Section 1-775; 1952 Code Section 1-775; 1942 Code Section 2207; 1932 (37) 1545.



SECTION 11-9-340. Statement of bonded indebtedness in Comptroller General's report.

The Comptroller General shall, as a part of his annual report, give the amount of the bonded indebtedness of the State.

HISTORY: 1962 Code Section 1-776; 1952 Code Section 1-776; 1942 Code Section 7340; 1932 Code Section 7340; 1927 (35) 260.



SECTION 11-9-360. Governing body issuing bonds to determine interest rate on bonds.

Notwithstanding any limitation or restriction now existing by statute heretofore enacted, bonds or other obligations of the State, its agencies, or political subdivisions of the State shall bear interest at a rate or rates determined by the governing body of the entity issuing the bonds.

HISTORY: 1989 Act No. 199, Section 1.



SECTION 11-9-370. State agency to remit revenue for payments on general obligation bonds to State Treasurer.

A state agency responsible by law for the collection of revenues from any source annually to be applied to payments of interest and principal on general obligation bonds of the State shall remit the revenue collected to the State Treasurer for credit to the state's General Fund, and the revenue submitted constitutes a reimbursement.

HISTORY: 1995 Act No. 145, Part II, Section 28.



SECTION 11-9-610. State Budget and Control Board to manage Sinking Fund.

The State Budget and Control Board shall receive and manage the incomes and revenues set apart and applied to the Sinking Fund of the State.

HISTORY: 1962 Code Section 1-791; 1952 Code Section 1-791; 1942 Code Section 2138; 1932 Code Section 2138; Civ. C. '22 Section 99; Civ. C. '12 Section 94; Civ. C. '02 Section 90; G. S. 62; R. S. 84; 1870 (14) 388; 1883 (18) 380; 1950 (46) 3605.



SECTION 11-9-620. Handling of funds.

All monies arising from the redemption of lands, leases and sales of property or otherwise coming to the State Budget and Control Board for the Sinking Fund, shall be paid into the State Treasury and shall be kept on a separate account by the Treasurer as a fund to be drawn upon the warrants of the board for the exclusive uses and purposes which have been or shall be declared in relation to the Sinking Fund.

HISTORY: 1962 Code Section 1-792; 1952 Code Section 1-792; 1942 Code Section 2138; 1932 Code Section 2138; Civ. C. '22 Section 99; Civ. C. '12 Section 94; Civ. C. '02 Section 90; G. S. 62; R. S. 84; 1870 (14) 388; 1883 (18) 380; 1950 (46) 3605.



SECTION 11-9-630. Sale of property not in actual public use.

The State Budget and Control Board shall sell and convey, for and on behalf of the State, all such real property, assets and effects belonging to the State as are not in actual public use, such sales to be made from time to time in such manner and upon such terms as it may deem most advantageous to the State. This shall not be construed to authorize the sale by the board of any property held in trust for a specific purpose by the State or the property of the State in the phosphate rocks or phosphatic deposits in the beds of the navigable streams and waters and marshes of the State.

HISTORY: 1962 Code Section 1-793; 1952 Code Section 1-793; 1942 Code Section 2139; 1932 Code Section 2139; Civ. C. '22 Section 100; Civ. C. '12 Section 95; Civ. C. '02 Section 91; G. S. 63; R. S. 85; 1878 (16) 558, 811; 1887 (19) 863; 1892 (21) 87; 1950 (46) 3605; 1981 Act No. 148, Section 6.



SECTION 11-9-640. Vacant lands grantable only for value.

No grant of vacant lands shall be issued except to actual purchasers thereof for value.

HISTORY: 1962 Code Section 1-794; 1952 Code Section 1-794; 1942 Code Section 2137; 1932 Code Section 2137; Civ. C. '22 Section 98; Civ. C. '12 Section 93; Civ. C. '02 Section 89; G. S. 61; R. S. 83; 1878 (16) 559.



SECTION 11-9-650. Payment of purchase price; disposition.

The money for the purchase of real property sold under the authority of Section 11-9-630 shall be paid only in gold, silver and United States currency. The proceeds of all such sales shall be deposited in the General Fund of the State.

HISTORY: 1962 Code Section 1-795; 1952 Code Section 1-795; 1942 Code Section 2139; 1932 Code Section 2139; Civ. C. '22 Section 100; Civ. C. '12 Section 95; Civ. C. '02 Section 91; G. S. 63; R. S. 85; 1878 (16) 558, 811; 1887 (19) 863; 1892 (21) 87; 1981 Act No. 148, Section 7.



SECTION 11-9-660. Investment of funds.

(A) The State Treasurer has full power to invest and reinvest all funds of the State in any of the following:

(1) obligations of the United States, its agencies and instrumentalities;

(2) obligations issued or unconditionally guaranteed by the International Bank for Reconstruction and Development, the African Development Bank, and the Asian Development Bank;

(3) obligations of a corporation, state, or political subdivision denominated in United States dollars, if the obligations bear an investment grade rating of at least two nationally recognized rating services;

(4) certificates of deposit, if the certificates are secured collaterally by securities of the types described in items (1) and (3) of this section and held by a third party as escrow agent or custodian and are of a market value not less than the amount of the certificates of deposit so secured, including interest; except that this collateral is not required to the extent the certificates of deposit are insured by an agency of the federal government;

(5) repurchase agreements, if collateralized by securities of the types described in items (1) and (3) of this section and held by a third party as escrow agent or custodian and of a market value not less than the amount of the repurchase agreement so collateralized, including interest; and

(6) guaranteed investment contracts issued by a domestic or foreign insurance company or other financial institution, whose long-term unsecured debt rating bears the two highest ratings of at least two nationally recognized rating services.

(B) The State Treasurer may contract to lend securities invested pursuant to this section.

(C) The State Treasurer shall not invest in obligations issued by any country or corporation principally located in any country which the United States Department of State determines commits major human rights violations based on the Country Reports on Human Rights Practices by the Bureau of Democracy, Human Rights and Labor of the U. S. Department of State.

HISTORY: 1962 Code Section 1-797; 1952 Code Sections 1-796, 1-797; 1942 Code Sections 2140, 2141; 1932 Code Sections 2132, 2140, 2141; Civ. C. '22 Sections 93, 101, 102; Civ. C. '12 Sections 88, 96, 97; Civ. C. '02 Sections 84, 92, 93; G. S. 57, 64; R. S. 78, 86; 1870 (14) 388; 1884 (18) 864; 1896 (22) 184; 1950 (46) 3605; 1959 (51) 126; 1972 (57) 2584; 1973 (58) 335; 1990 Act No. 314, Section 2; 1993 Act No. 164, Part II, Section 66A; 2001 Act No. 28, Section 1.



SECTION 11-9-665. Purchase of real property as investments of certain reserve or sinking funds.

The Budget and Control Board on behalf of the State may acquire for use by the State real property as investments of any reserve or sinking fund of the State which is not pledged for payment of bonded indebtedness. Provided, however, such expenditures from the reserve or sinking fund shall not exceed two million dollars. Upon any such acquisition the State Budget and Control Board shall execute a note evidencing such investment upon such terms and conditions as may be appropriate in each instance. The note shall include a pledge of the board to apply on its payment all net income derived from the property so acquired; provided, that funding for any permanent project on the property shall provide for repayment of any outstanding balance to the appropriate reserve or sinking fund. Provided, further, that the purchase price of any property so acquired, including improvements existing or proposed, shall not be in excess of the actual value thereof as established by at least two appraisals satisfactory to the said board. Any property not put to permanent use by the State or one of its agencies or departments within six years shall be sold at public auction and the proceeds repaid to the appropriate reserve or sinking fund. Provided, further, that no property shall be acquired pursuant to the provisions of this section when the grantor has entered into a contract with any county, city or other political subdivision which created a tax obligation with respect to the property and such obligation has not been resolved to the satisfaction of the county, city or other political subdivision involved.

Provided, that prior to purchasing, or contracting to purchase any real property the Budget and Control Board shall engage an independent engineer to make borings so as to insure that the property is adaptable to the contemplated use.

HISTORY: 1976 Act No. 625 Section 1.



SECTION 11-9-670. Control of securities in which Sinking Fund is invested.

Subject to the limitations set forth in Section 11-9-660, the State Budget and Control Board shall have full power to hold, purchase, sell, assign, transfer and dispose of any of the securities and investments in which the Sinking Fund shall have been invested.

HISTORY: 1962 Code Section 1-798; 1952 Code Section 1-798; 1942 Code Sections 2142, 2143; 1932 Code Section 2142; Civ. C. '22 Section 103; Civ. C. '12 Section 98; Civ. C. '02 Section 94; 1897 (22) 440; 1911 (27) 223; 1939 (41) 215; 1941 (42) 150; 1950 (46) 3605; 1959 (51) 126.



SECTION 11-9-680. Annual report.

The State Budget and Control Board shall annually report to the General Assembly the condition of the Sinking Fund and all sales or other transactions connected therewith.

HISTORY: 1962 Code Section 1-803; 1952 Code Section 1-803; 1942 Code Section 2140; 1932 Code Sections 2132, 2140; Civ. C. '22 Sections 93, 101; Civ. C. '12 Sections 88, 96; Civ. C. '02 Sections 84, 92; G. S. 57, 64; R. S. 78, 86; 1870 (14) 388; 1884 (18) 864.



SECTION 11-9-810. Findings and purpose.

The General Assembly finds and declares that the present system of advising the Budget and Control Board and General Assembly on economic trends has, at times, developed in a fragmented manner, and that a unified system of dealing with the collection, analysis, interpretation, and presentation of matters relative to the economy is urgently needed for the orderly development of projections and forecasts as relates to revenues and expenditures for a specified period of time. It is the purpose of this provision to establish an organizational and procedural framework governing formulation, evaluation and continuing review of all state revenues and expenditures for all state programs; and to establish general policy governing the administration of the Office of The Board of Economic Advisors.

HISTORY: 1982 Act No. 466, Part II, Section 44.



SECTION 11-9-820. Board of Economic Advisors; membership and appointment; reporting; staffing.

(A) There is created the Board of Economic Advisors as follows:

(1) One member, appointed by, and serving at the pleasure of, the Governor, who shall serve as chairman and shall receive annual compensation of ten thousand dollars;

(2) One member appointed by, and serving at the pleasure of, the Chairman of the Senate Finance Committee, who shall receive annual compensation of eight thousand dollars;

(3) One member appointed by, and serving at the pleasure of, the Chairman of the Ways and Means Committee of the House of Representatives, who shall receive annual compensation of eight thousand dollars;

(4) The Director of the Department of Revenue, who shall serve ex officio, with no voting rights.

(B) The Chairman of the Board of Economic Advisors shall report directly to the Budget and Control Board to establish policy governing economic trend analysis. The Board of Economic Advisors shall provide for its staffing and administrative support from funds appropriated by the General Assembly.

(C) The Executive Director of the Budget and Control Board shall assist the Governor, Chairman of the Board of Economic Advisors, Chairman of the Senate Finance Committee, and Chairman of the Ways and Means Committee of the House of Representatives in providing an effective system for compiling and maintaining current and reliable economic data. The Board of Economic Advisors may establish an advisory board to assist in carrying out its duties and responsibilities. All state agencies, departments, institutions and divisions shall provide the information and data the advisory board requires. The Board of Economic Advisors is considered a public body for purposes of the Freedom of Information Act, pursuant to Section 30-4-20(a).

(D) The Department of Commerce shall provide to the Board of Economic Advisors by November tenth the public document prepared pursuant to Section 12-10-100(C) itemizing each revitalization agreement concluded during the previous calendar year. The Department of Revenue shall provide to the Board of Economic Advisors by November tenth a report of the amount of each tax credit claimed in the previous tax year pursuant to Title 12. The report must list individually the amount claimed and the number of filings for each tax credit. The Department of Revenue also must provide to the Board of Economic Advisors by November tenth magnetic tapes containing data from all state individual and corporate income tax filings from the previous tax year, excluding confidential identifying information.

HISTORY: 1982 Act No. 466, Part II, Section 44; 1992 Act No. 501, Part II, Section 13A; 1993 Act No. 181, Section 89; 2002 Act No. 356, Section 1, Part IX.B.



SECTION 11-9-825. Supplemental staff to assist board; meetings.

The staff of the Board of Economic Advisors must be supplemented by the following officials who each shall designate one professional from their individual staffs to assist the BEA staff on a regular basis: the Governor, the Chairman of the House Ways and Means Committee, the Chairman of the Senate Finance Committee, the State Department of Revenue Chairman, and the Director of the Budget Division of the Budget and Control Board. The BEA staff shall meet monthly with these designees in order to solicit their input.

HISTORY: 1992 Act No. 501, Part II, Section 13B; 1993 Act No. 181, Section 90.



SECTION 11-9-830. Duties of Board of Economic Advisors.

In order to provide a more effective system of providing advice to the Budget and Control Board and the General Assembly on economic trends, the Board of Economic Advisors shall:

(1) compile and maintain in a unified, concise, and orderly form information about total revenues and expenditures which involve the funding of state government operations, revenues received by the state which comprise general revenue sources of all receipts to include amounts borrowed, federal grants, earnings, and the various activities accounted for in other funds;

(2) continuously review and evaluate total revenues and expenditures to determine the extent to which they meet fiscal plan forecasts/projections;

(3) evaluate federal revenues in terms of impact on state programs;

(4) compile economic, social, and demographic data for use in the publishing of economic scenarios for incorporation into the development of the state budget;

(5) bring to the attention of the Governor the effectiveness, or lack thereof, of the economic trends and the impact on statewide policies and priorities;

(6) establish liaison with the Congressional Budget Office and the Office of Management and Budget at the national level.

HISTORY: 1982 Act No. 466, Part II, Section 44.



SECTION 11-9-840. Procedures relative to changes in revenue or expenditure forecast or projection; adjustments in appropriations or requests; meetings of board; board as official state voice on economic matters.

In the organizational and procedural framework governing the formulation, evaluation, and continuing review of revenues and expenditures, any appropriate governmental entity identifying or requesting a change in the official revenue and expenditure forecast or projection, for a specified period of time, shall first notify the office of the Chairman of the Board of Economic Advisors who must bring it to the attention of the Governor before any independent adjustment in the appropriations or requests of the revenue or expenditures for a particular year. The Ways and Means Committee in the House of Representatives and the Senate Finance Committee must be the first to be notified subsequent to notifying the Governor and must be informed simultaneously.

The Board of Economic Advisors shall meet on a quarterly basis and at the call of the Governor, the General Assembly, the Chairman of the Board, or at the request of any member of the board who believes a meeting is necessary due to existing financial circumstances.

The Board of Economic Advisors is the official voice of the State in economic matters and shall speak as one voice through the guidance and direction of the chairman. Individual members shall not speak or report individually on findings and status of economic developments.

HISTORY: 1982 Act No. 466, Part II, Section 44; 1992 Act No. 501, Part II, Section 13C.



SECTION 11-9-850. Verification by State Treasurer of information relating to that office.

Information contained in any economic report, scenario, forecast, or projection relating to the State Treasurer's office must be verified by the State Treasurer prior to announcement.

HISTORY: 1982 Act No. 466, Part II, Section 44.



SECTION 11-9-860. Verification by Comptroller General of expenditure schedules used with economic announcements.

Expenditure schedules used in conjunction with any economic announcements must be verified by the Comptroller General prior to publication.

HISTORY: 1982 Act No. 466, Part II, Section 44.



SECTION 11-9-870. Executive Director of Budget and Control Board to insure orderly transfer of funds between offices.

The Executive Director of the Budget and Control Board shall insure an orderly transfer of funds between offices to provide for the execution of this section.

HISTORY: 1982 Act No. 466, Part II, Section 44.



SECTION 11-9-880. Board of Economic Advisors to make forecasts of economic conditions; adjustments to forecasts; review of revenues; synopsis of revenue shortfalls; publication of reports.

(A) The Board of Economic Advisors shall make an initial forecast of economic conditions in the State and state revenues for the next fiscal year no later than November tenth of each year. Adjustments to the forecast must be considered on December tenth and January tenth. A final forecast for the next fiscal year must be made on February fifteenth. The February fifteenth forecast may be adjusted monthly if the board determines that changing economic conditions have affected the February fifteenth forecast. Before making or adjusting any forecast, the board must consult with outside economic experts with respect to national and South Carolina economic business conditions. All forecasts and adjusted forecasts must contain:

(1) a brief description of the econometric model and all assumptions and basic decisions underlying the forecasts;

(2) a projection of state revenues on a quarterly basis;

(3) separate discussions of any industry which employs more than twenty percent of the state's total nonagricultural employment and separate projections for these industries.

(B) In addition to fulfilling its economic and revenue forecasting responsibilities for future fiscal years, the board at each session shall monitor and review the flow of revenue for the current fiscal year in comparison to current year revenue estimates. If actual revenue collections represent an overall shortfall for any quarter of over one and one-half percent of projected revenue collections for that quarter, a synopsis must be prepared which shall include a detailed analysis of the factors contributing to the shortfall, the impact of the shortfall for the present fiscal year, a projection of whether the shortfall will be compensated for in the remaining quarters of the present fiscal year, and the impact of the shortfall on revenue estimates for the ensuing fiscal year. In addition, a similar detailed synopsis must be provided if a shortfall of one and one-half percent or more is experienced in any of the following individual revenue categories: sales and use taxes, individual income taxes, corporate income taxes, taxes on insurance premiums including workers' compensation insurance, and earnings on investments.

(C) All forecasts, adjusted forecasts, and reports of the Board of Economic Advisors, including the synopsis of the current year's review as required by subsection (B), must be published and reported to the Governor, the members of the Budget and Control Board, the members of the General Assembly and made available to the news media.

HISTORY: 1983 Act No. 151, Part II, Section 57; 1992 Act No. 501, Part II, Section 13D.



SECTION 11-9-890. Delineation of fiscal year revenue estimates by quarters; action to avoid year-end deficit.

A. Beginning August 15, 1986, the Board of Economic Advisors shall delineate the official fiscal year 1986-87 revenue estimates by quarters. In all subsequent revenue estimates made under the provisions of Section 11-9-880, the Board of Economic Advisors shall incorporate quarterly revenue estimates within the annual revenue estimate.

B. If at the end of the first, second, or third quarter of any fiscal year quarterly revenue collections are two percent or more below the amount projected for that quarter by the Board of Economic Advisors, the State Budget and Control Board, within seven days of that determination, shall take action to avoid a year-end deficit. Notwithstanding Section 1-11-495, if the State Budget and Control Board does not take unanimous action within seven days, the Director of the Office of State Budget must reduce general fund appropriations by the requisite amount in the manner prescribed by law. Upon making the reduction, the Director of the Office of State Budget immediately must notify the State Treasurer and the Comptroller General of the reduction, and upon notification, the appropriations are considered reduced. No agencies, departments, institutions, activity, program, item, special appropriation, or allocation for which the General Assembly has provided funding in any part of this section may be discontinued, deleted, or deferred by the Director of the Office of State Budget. A reduction of rate of expenditure by the Director of the Office of State Budget, under authority of this section, must be applied as uniformly as shall be practicable, except that no reduction must be applied to funds encumbered by a written contract with the agency, department, or institution not connected with state government.

HISTORY: 1986 Act No. 540, Part II, Section 46; 2010 Act No. 152, Section 3, eff May 6, 2010.






CHAPTER 11 - STATE BUDGET SYSTEM

SECTION 11-11-10. Duties of State Budget and Control Board and Department of Revenue.

The State Budget and Control Board shall employ competent budget assistants and such special help as it may require to carry out the provisions of this chapter. It shall fix the compensation of such persons as it shall employ in this connection and cause such compensation, together with their necessary traveling expenses, to be paid out of the civil contingent fund. It shall call upon the State Department of Revenue for any information desired, and the State Department of Revenue shall furnish such information and shall be present at all hearings before the committees having charge of the appropriations in the Senate and House.

HISTORY: 1962 Code Section 1-721; 1952 Code Section 1-721; 1942 Code Section 3222; 1932 Code Section 3222; Civ. C. '22 Section 918; 1919 (31) 187; 1950 (46) 3605; 1993 Act No. 181, Section 91.



SECTION 11-11-15. Budget functions devolved on Governor; Budget Division to assist.

The functions of the State Budget and Control Board in the preparation and submission to the General Assembly of the recommended state budget are devolved upon the Governor. Wherever the phrase "State Budget and Control Board" appears in the context of preparing and submitting budget recommendations to the General Assembly, it means the Governor. In preparing the recommended state budget, the Governor may consult with the State Treasurer, the Comptroller General, or other state officials as needed. The Budget Division of the State Budget and Control Board shall assist the Governor in preparing the budget recommendations, but this function of the Budget Division may not be construed as altering the overall management and administration of the Budget Division as an entity of the State Budget and Control Board.

HISTORY: 1993 Act No. 132, Section 1.



SECTION 11-11-20. Information to be secured by State Budget and Control Board.

On or before the first day of November in each year the State Budget and Control Board and its assistants shall complete a careful survey of all the departments, bureaus, divisions, officers, boards, commissions, institutions and other agencies and undertakings of the State, through which it shall be in possession of the working knowledge upon which to base its recommendations to the General Assembly.

HISTORY: 1962 Code Section 1-722; 1952 Code Section 1-722; 1942 Code Section 3218; 1932 Code Section 3218; Civ. C. '22 Section 914; 1919 (31) 187; 1950 (46) 3605.



SECTION 11-11-30. Annual estimates.

On or before the first day of November, annually, each of the several state departments, bureaus, divisions, officers, commissions, institutions and other agencies and undertakings receiving or asking financial aid from the State shall report to the State Budget and Control Board, on official estimate blanks furnished for such purpose, an estimate in itemized form showing the amount needed for the year beginning with the first day of July thereafter. The official estimate blanks which must be used in making these reports shall be furnished by the board, shall be uniform and shall clearly designate the kind of information to be given thereon.

HISTORY: 1962 Code Section 1-723; 1952 Code Section 1-723; 1942 Code Section 3213; 1932 Code Section 3213; Civ. C. '22 Section 909; 1919 (31) 187; 1933 (38) 218; 1950 (46) 3605.



SECTION 11-11-40. Annual statements from Comptroller General.

On or before the first day of each November the Comptroller General shall furnish to the State Budget and Control Board the following statements, classified and itemized in strict accordance with the budget classifications adopted by the board:

(1) A statement showing the balance standing to the credit of the several appropriations for each department, bureau, division, officer, board, commission, institution or other agency or undertaking of the State at the end of the last preceding appropriation year;

(2) A statement showing the monthly expenditures and revenues from each appropriation account and the total monthly expenditures and revenues from all the appropriation accounts, including special and other appropriations, in the twelve months of the last preceding appropriation year;

(3) A statement showing the annual expenditures in each appropriation account and the revenues from all sources, including expenditures and revenues from special and other appropriations, for each of the last two appropriation years, with a separate column showing the increase or decrease for each item;

(4) An itemized and complete financial balance sheet for the State at the close of the last preceding fiscal year ending June thirtieth; and

(5) Such other statements as the board shall request.

HISTORY: 1962 Code Section 1-724; 1952 Code Section 1-724; 1942 Code Section 3215; 1932 Code Section 3215; Civ. C. '22 Section 911; 1919 (31) 187; 1933 (38) 218; 1950 (46) 3605.



SECTION 11-11-50. Comptroller General shall furnish annual estimate of needs of State.

On or before the first day of December, annually, the Comptroller General shall furnish to the State Budget and Control Board an estimate of the financial needs of the State, itemized in strict accordance with the budget classifications adopted by the board and certified and approved by the presiding officer of each House for each year beginning with the first day of July thereafter; and he shall also furnish an estimate of the financial needs of the judiciary, as provided by law, itemized in strict accordance with the budget classification adopted by the board, for each year, beginning with the first day of July thereafter. The Comptroller General shall transmit to the board with these estimates full and detailed explanations of all increases or decreases. These estimates together with the accompanying explanations of increases and decreases shall be included in the budget by the board without revisions, but with its recommendations thereon.

HISTORY: 1962 Code Section 1-725; 1952 Code Section 1-725; 1942 Code Section 3214; 1932 Code Section 3214; Civ. C. '22 Section 910; 1919 (31) 187; 1933 (38) 218; 1950 (46) 3605.



SECTION 11-11-70. Budgets submitted to General Assembly.

(A) Within five days after the beginning of each regular session of the General Assembly the State Budget and Control Board shall submit to the presiding officer of each house printed copies of a budget, based on its own conclusions and judgments, containing a complete and itemized plan of all proposed expenditures for each state department, bureau, division, officer, board, commission, institution, or other agency or undertaking, classified by functions, character, and object, and of estimated revenues and borrowings for each year, beginning with the first day of the next fiscal year. Opposite each item of the proposed expenditures the budget must show in separate parallel columns the amount appropriated for the last preceding appropriation year, for the current appropriation year and the increase or decrease.

(B) The budget which is submitted by the board to the presiding officer of each house must conform to the funding requirements contained in Section 36, Article III of the Constitution of this State.

HISTORY: 1962 Code Section 1-727; 1952 Code Section 1-727; 1942 Code Section 3219; 1932 Code Section 3219; Civ. C. '22 Section 915; 1919 (31) 187; 1933 (38) 218; 1950 (46) 3605; 1988 Act No. 385, Section 2.



SECTION 11-11-80. Statements, balance sheet, and general survey to accompany budget.

The State Budget and Control Board shall accompany the budget with:

(1) A statement of the revenues and expenditures for each of the two appropriation years next preceding, classified and itemized in accordance with the official budget classification adopted by the board;

(2) A statement of the current assets, liabilities, revenues and surplus or deficit of the State;

(3) A statement of the debts and funds of the State;

(4) A statement showing the board's itemized estimates of the condition of the State Treasury as of the beginning and end of each year;

(5) An itemized and complete financial balance sheet for the State at the close of the last preceding fiscal year ending June thirtieth; and

(6) A general survey of the State's financial and natural resources, with a review of the general economic, industrial and commercial condition of the State.

HISTORY: 1962 Code Section 1-728; 1952 Code Section 1-728; 1942 Code Section 3219; 1932 Code Section 3219; Civ. C. '22 Section 915; 1919 (31) 187; 1933 (38) 218; 1950 (46) 3605.



SECTION 11-11-90. Joint open meetings of appropriation committees.

The standing committees of the House of Representatives and of the Senate in charge of appropriation measures shall sit jointly in open sessions while considering the budget and shall begin such joint meetings within five days after the budget has been submitted to the General Assembly by the State Budget and Control Board. This joint committee may cause the attendance of heads or responsible representatives of the departments, institutions and all other agencies of the State to furnish such information and answer such questions as the joint committee shall require and to these sessions shall be admitted, with the right to be heard, all persons interested in the estimates under consideration. The board, or its representatives, and the Governor-elect shall have the right to sit at these public hearings and be heard on all matters coming before the joint committee.

HISTORY: 1962 Code Section 1-729; 1952 Code Section 1-729; 1942 Code Section 3220; 1932 Code Section 3220; Civ. C. '22 Section 916; 1919 (31) 187; 1950 (46) 3605.



SECTION 11-11-100. General Assembly may amend budget bill.

The General Assembly may increase or decrease items in the budget bill as it may deem to be in the interest of greater economy and efficiency in the public service.

HISTORY: 1962 Code Section 1-730; 1952 Code Section 1-730; 1942 Code Section 3221; 1932 Code Section 3221; Civ. C. '22 Section 917; 1919 (31) 187.



SECTION 11-11-110. Expenses of certain committee chairmen of the General Assembly.

The Chairman of the Ways and Means Committee of the House of Representatives and the Chairman of the Finance Committee of the Senate shall receive, in addition to their per diem, their actual traveling expenses, to be audited and approved by the Comptroller General.

HISTORY: 1962 Code Section 1-731; 1952 Code Section 1-731; 1942 Code Section 3217; 1932 Code Section 3217; Civ. C. '22 Section 913; 1919 (31) 187; 1951 (47) 506.



SECTION 11-11-140. Limits on appropriation of surplus general fund revenues; revenue derived from change in accounting method.

(A)(1) In the Governor's annual budget recommendation to the General Assembly, no recommendation may be made for the appropriation of surplus general fund revenues in excess of amounts officially recognized as such by the Board of Economic Advisors.

(2) In any bill or joint resolution appropriating general fund revenues, no surplus general fund revenue may be appropriated in excess of amounts officially recognized as such by the Board of Economic Advisors.

(B) In making the annual budget recommendation to the General Assembly, the Governor shall not incorporate or realize any revenue derived on the basis of any future change in a method of accounting, as determined by the Budget and Control Board, unless the change in a method of accounting is based on statutory authority specifically granted to the Budget and Control Board or a statutory enactment changing the method of accounting.

HISTORY: 1993 Act No. 162, Section 1; 1994 Act No. 497, Part II, Section 7A; 1995 Act No. 142, Section 1; 1997 Act No. 155, Part II, Section 13A.



SECTION 11-11-150. Estimated income tax revenues; deductions in calculations; Trust Fund for Tax Relief; appropriation of funds.

(A) In calculating estimated state individual and corporate income tax revenues for a fiscal year the Board of Economic Advisors shall deduct amounts sufficient to pay the reimbursement required pursuant to:

(1) Reserved;

(2) Section 12-37-270 for the homestead exemption for persons over age sixty-five or disabled, but not including the portion attributable to school operating millage;

(3) Section 12-37-935(B) for manufacturer's additional depreciation;

(4) Section 12-37-450 for the inventory tax exemption; and

(5) Section 4-10-540(A) for the reimbursement provided for personal property taxes not collected on private passenger motor vehicles, motorcycles, general aviation aircraft, boats, and boat motors.

(B) There is established in the State Treasury the Trust Fund for Tax Relief (Trust Fund) which must be maintained separately from the general fund of the State and all other funds. The amounts deducted from state income tax revenues pursuant to subsection (A) are automatically credited to the Trust Fund for the applicable fiscal year. The Board of Economic Advisors shall account for the Trust Fund revenue separately from general fund revenues in reports to the Governor and the General Assembly.

(C) The tax as collected must be apportioned to the Trust Fund and to the General Fund in proportion to the reimbursement estimates of the Board of Economic Advisors, as required in subsection (A).

(D) An unexpended balance in the Trust Fund at the end of a fiscal year must remain in the Trust Fund.

(E) The provisions of this section must not be construed as affecting funding levels for public education.

(F) Earnings on the Trust Fund must be credited to the general fund of the State.

(G)(1) Nothing in this section prohibits appropriations by the General Assembly of additional revenues to the Trust Fund.

(2) Regardless of amounts transferred or appropriated to the Trust Fund for a fiscal year, there is appropriated to the Trust Fund from the general fund of the State any additional amounts necessary to pay the reimbursements due from the Trust Fund.

HISTORY: 1998 Act No. 419, Part II, Section 29A; 2000 Act No. 387, Part II, Section 99B; 2006 Act No. 388, Part I, Section 4.A.



SECTION 11-11-155. Homestead Exemption Fund established.

(A) The revenue from the tax imposed pursuant to Article 11, Chapter 36, Title 12 is automatically credited to a fund separate and distinct from the state general fund known as the "Homestead Exemption Fund". The Board of Economic Advisors shall account for the Homestead Exemption Fund revenue separately from general fund revenues, and the board shall make an annual estimate of the receipts by the Homestead Exemption Fund by February fifteenth of each year. This estimate shall be transmitted to the State Treasurer, Comptroller General, the Chairmen of the House Ways and Means Committee and the Senate Finance Committee, and to each school district and county. No portion of these revenues may be credited to the Education Improvement Act (EIA) Fund.

(B) An amount equal to the total reimbursements paid pursuant to the provisions of Section 12-37-251 and the school operating millage portion of the reimbursements paid pursuant to Section 12-37-270 in fiscal year 2006-2007 also must be credited to the Homestead Exemption Fund. Revenue deposited in the Homestead Exemption Fund each year in an amount equal to the total reimbursements paid pursuant to the provisions of Section 12-37-251, the school operating portion of the reimbursement paid pursuant to Section 12-37-270 in fiscal year 2006-2007 shall be used together with the revenues from the additional sales and use tax imposed pursuant to Section 12-36-1110 to provide reimbursements to school districts in the manner required by law.

(C) Subject to the provisions of Section 11-11-156(C), an unexpended balance in the Homestead Exemption Fund at the end of a fiscal year must remain in the Homestead Exemption Fund.

(D) Earnings on the Homestead Exemption Fund must be credited to the Homestead Exemption Fund.

(E) Nothing in this section prohibits appropriations by the General Assembly of additional revenues to the Homestead Exemption Fund and nothing in this section prevents the General Assembly from directing the use of these additional appropriations for specified purposes including a rollback of county operating millage on owner-occupied residential property.

(F) Revenues credited to this fund must be used as provided pursuant to Section 11-11-156.

HISTORY: 2006 Act No. 388, Part I, Section 2; 2007 Act No. 57, Section 4.



SECTION 11-11-156. Reimbursement of school districts from Homestead Exemption Fund.

(A)(1) Beginning with fiscal year 2007-2008, school districts of this State must be reimbursed from the Homestead Exemption Fund in the manner provided in this subsection. The reimbursement due a school district for fiscal year 2007-2008 and thereafter consists of three tiers. The tier one reimbursement is an amount equal to the amount received by the district pursuant to the provisions of Section 12-37-251 as those provisions applied for fiscal year 2006-2007. The tier one reimbursement is fixed at the fiscal year 2006-2007 amount and continues into succeeding fiscal years at this fixed amount. The tier two reimbursement is the amount to be received by the district pursuant to the provisions of Section 12-37-270 for fiscal year 2006-2007 for the school operating millage portion of the reimbursement for the homestead exemption allowed pursuant to Section 12-37-250. The tier two reimbursement is fixed at this fiscal year 2006-2007 amount and continues into succeeding fiscal years at this fixed amount. The tier three reimbursement is derived from the revenue of the tax imposed pursuant to Article 11, Chapter 36, Title 12, and for fiscal year 2007-2008, consists of an amount equal dollar for dollar to the revenue that would be collected by the district from property tax for school operating purposes imposed by the district on owner-occupied residential property for that fiscal year as if no reimbursed exemptions applied, plus an amount that a district may have received in its fiscal year 2006-2007 reimbursements pursuant to Section 12-37-251 in excess of the computed amount of that exemption from school operating millage for that year, reduced by the total of the district's tier one and tier two reimbursements.

(2) Beginning in fiscal year 2008-2009 a school district shall receive in reimbursements the total of what it received in fiscal year 2007-2008 plus the tier three reimbursement increases provided for in item (3). The tier three reimbursement increases of the several school districts as provided in item (3) for any year must be aggregated and the reimbursement increase a particular school district shall receive for that year must be equal to an amount that is the school district's proportionate share of such funds based on the district's weighted pupil units as a percentage of statewide weighted pupil units as determined annually pursuant to the Education Finance Act. For purposes of the reimbursement increases school districts receive under this subsection based on weighted pupil units determined pursuant to the Education Finance Act, an additional add-on weighting for students in poverty of 0.20 must be included in the weightings provided in Section 59-20-40(1)(c) of the 1976 Code. The weighting for poverty shall provide additional revenues for students in kindergarten through grade twelve who qualify for Medicaid or who qualify for reduced or free lunches, or both. Revenues generated by this weighting must be used by districts and schools to provide services and research-based strategies for addressing academic or health needs of these students to ensure their future academic success, to provide summer school, reduced class size, after school programs, extended day, instructional materials, or any other research-based educational strategy to improve student academic performance.

(3)(a) Beginning with the fiscal year 2008-2009 reimbursements, these tier three reimbursements must be increased on an annual basis by an inflation factor equal to the percentage increase in the previous year of the Consumer Price Index, Southeast Region, as published by the United States Department of Labor, Bureau of Labor Statistics plus the percentage increase in the previous year in the population of the State as determined by the Office of Research and Statistics of the State Budget and Control Board. Distribution of these reimbursement increases must be as provided in this subsection.

(b) If the total increase provided pursuant to subitem (a) of this item is less than four percent, then to the extent revenues are available in the Homestead Exemption Fund, the CPI/population increase provided pursuant to subitem (a) of this item is further increased, not to exceed a total of four percent.

(4) The percentage of population growth in any year for any school district entitled to reimbursements from the Homestead Exemption Fund must be based on estimates for such growth in the county wherein the school district is located as determined by the Office of Research and Statistics of the State Budget and Control Board. Where the school district encompasses areas in more than one county, the population growth in that entity must be the average of the growth in each county weighted to reflect the existing population of the school district in that county as compared to the existing population of the school district as a whole.

(5)(a) No later than December thirty-first of each year, the Office of Research and Statistics of the State Budget and Control Board shall provide each school district with a preliminary estimate of the district's reimbursements from the Homestead Exemption Fund for the fiscal year beginning the following July first. A final estimate must be provided to each district by February fifteenth. The February fifteenth forecast may be adjusted if the Office of Research and Statistics determines that changing conditions have affected the forecast.

(b) The Department of Revenue shall pay the reimbursements provided pursuant to this subsection to the county treasurer for the credit of each school district in the county. The reimbursement must be paid on the application of the county treasurer according to the following schedule:

(i) ninety percent of the tier one reimbursement must be paid in the last quarter of the calendar year no later than December first. The balance of the tier one reimbursement must be paid in the last quarter of the fiscal year that ends June thirtieth following the first tier one reimbursement date;

(ii) tier two reimbursements must be paid on the same schedule as the second tier one reimbursement;

(iii) tier three reimbursements must be paid in nine equal monthly installments based on one-tenth of the Office of Research and Statistics estimate, beginning not later than October fifteenth. A final adjustment balance payment must be made before the closing of the state's books for the fiscal year.

(6) To the extent revenues in the Homestead Exemption Fund are insufficient to pay all reimbursements to a school district required by this subsection (A) and subsection (B), the difference must be paid from the state general fund. However, no general fund revenues may be used to achieve the distribution provided pursuant to item (3)(b) of this subsection.

(7) Operating millage levied in a county for alternative schools, career and technology centers, and county boards of education whether or not levied countywide or on a school district by school district basis in a county also is considered school operating millage to which the reimbursements provided for in this section apply.

(8) Reimbursements to a school district under this subsection must be considered in the computation of the required Education Improvement Act maintenance of local effort.

(B)(1) After the required reimbursements to school districts in a county have been made from the Homestead Exemption Fund for any year pursuant to subsection (A), a county, if the districts in that county have not together received a total of at least two million five hundred thousand dollars in tier three reimbursements, must receive an additional disbursement from the Homestead Exemption Fund to bring the total reimbursements to the districts in that county to at least two million five hundred thousand dollars. This additional disbursement must be paid to the county for disbursement to the school districts located within that county. These distributions under this subsection to any district in the county must be equal to the one hundred thirty-five day average daily membership of the district divided by the total average daily membership of all students in the districts in the county times the required amount of funds to bring the total reimbursements to the school districts in that county to at least two million five hundred thousand dollars.

(2) If a school district encompasses more than one county, the one hundred thirty-five day average daily membership of the students from that county attending schools of the district must be used to compute the distributions required by this subsection.

(3) The distributions to a county and then to a school district under this subsection must be considered to be outside of the Education Finance Act and must not be considered when computing the maintenance of local effort required of that district under the Education Improvement Act.

(C) When determined, any balance in the Homestead Exemption Fund remaining at the end of a fiscal year after the payments to school districts and counties pursuant to subsections (A) and (B) of this section must be segregated within the Homestead Exemption Fund and remitted in the next fiscal year to counties in the proportion that the population of the county is to the total population of the State. Population data must be as determined in the decennial United States Census and the most recent update to that data as determined by the Office of Research and Statistics of the State Budget and Control Board. Revenues received by the county must be used to provide a property tax credit against the property tax liability for county operations on owner-occupied residential property classified for property tax purposes pursuant to Section 12-43-220(c). The credit is an amount determined by dividing the total estimated revenues credited to the county during the applicable fiscal year by the number of parcels in the county eligible for the credit. Credit that exceeds the tax due on a parcel must be reallocated in a uniform amount to remaining parcels with a property tax liability for county operations. The distributions under this subsection are not an obligation of the state general fund if sufficient funds are not available to make such distributions from the Homestead Exemption Fund.

(D) Notwithstanding another provision of this section, in the case of a redevelopment project area created pursuant to Chapter 6, 7, or 12 of Title 31, the reimbursements provided pursuant to this section for the property tax exemption allowed by Section 12-37-220(B)(47) must include full payment to the city or county creating the redevelopment project area for amounts that would have been payable to the special tax allocation fund created pursuant to that chapter if no such exemption existed.

HISTORY: 2006 Act No. 388, Part II, Section 1.A; 2007 Act No. 57, Section 5; 2007 Act No. 110, Section 47; 2007 Act No. 116, Section 52.



SECTION 11-11-157. Reallocation of local option sales tax.

Beginning June 1, 2007, funds derived from a one percent local option sales tax imposed in a county which are used to reduce ad valorem property taxes imposed on owner-occupied residential property for school operating purposes must be thereafter applied on a pro rata basis to reduce ad valorem property taxes levied for other purposes as the county governing body shall provide.

HISTORY: 2006 Act No. 388, Part II, Section 3(B).



SECTION 11-11-160. Transfers of appropriations; reduction of authorized spending when receipts less than estimated.

The General Assembly shall appropriate all state funds and authorize or appropriate, or both, the use of all federal and other funds for the operations of state agencies and institutions for the current fiscal year. Transfers of these appropriations or authorizations may be approved by the State Budget and Control Board under its authority or by the agency as provided in the annual general appropriations act. An agency which requests or transfers personal service funds must indicate on the transfer document whether or not a reduction in force is involved. To the extent practicable, all agencies and institutions having federal or other funds available for the financing of their operation shall expend these funds in accordance with the provisions of the annual general appropriations act. The authorization to spend federal and other funds must be decreased to the extent that receipts from these sources do not meet the estimates as reflected in each section of the annual general appropriations act and any increase must be authorized through the review process as provided in Chapter 65 of Title 2.

HISTORY: 2002 Act No. 356, Section 1, Part XI.A.



SECTION 11-11-170. Use of revenues payable pursuant to Master Settlement Agreement.

(A) All revenues payable to this State pursuant to the Master Settlement Agreement as described in Section 11-47-20(e) must be used in the manner specified in this section.

(B)(1) Seventy-three percent of the revenues must be used for healthcare programs. These revenues, or the funds obtained pursuant to Chapter 49, Title 11, must be deposited in a fund separate and distinct from the general fund and all other funds, which is hereby established in the State Treasury styled the Healthcare Tobacco Settlement Trust Fund. Earnings on this fund must be credited to the fund. The principal must remain in the fund and only the interest earnings may be appropriated and used for the following purposes:

(a) for fiscal year 2000-2001 only, the first twenty million dollars available from the principal derived from securitization must be used for hospital base increase;

(b) the South Carolina Seniors' Prescription Drug Program, as provided in Chapter 130, Title 44;

(c) home and community-based programs for seniors coordinated by the Department of Health and Human Services;

(d) youth smoking cessation and prevention programs coordinated by the Department of Health and Environmental Control and the Department of Alcohol and Other Drug Abuse Services;

(e) newborn infants hearing screening initiatives coordinated by the Department of Health and Environmental Control;

(f) disease prevention and elimination of health disparities: diabetes, HIV/AIDS, hypertension, and stroke, particularly in minority populations;

(g) other health related issues as determined by the General Assembly.

(2) Fifteen percent of the revenues, or the funds obtained pursuant to Chapter 49, Title 11, must be deposited in a fund separate and distinct from the general fund and all other funds, which is hereby established in the State Treasury styled the Tobacco Community Trust Fund. Earnings on the fund must be credited to the fund. This fund must be used to reimburse:

(a) tobacco growers, tobacco quota holders, and tobacco warehousemen for actual losses due to reduced quotas since 1998. For purposes of this subitem, "tobacco quota owner" and "tobacco grower" have the meaning provided in Section 46-30-210, and the reimbursement is for losses incurred in reduced cultivation of tobacco in this State. Reimbursements must be made pursuant to eligibility requirements established by the South Carolina Tobacco Community Development Board created pursuant to Section 46-30-230;

(b) after the reimbursement provided pursuant to subitem (a), the balance must be held in an escrow account through June 30, 2012, and used as provided in subitem (a). After June 30, 2012, any account balance must be transferred to the Healthcare Tobacco Settlement Trust Fund.

(3) Ten percent of the revenues, or the funds obtained pursuant to Chapter 49, Title 11, must be deposited in a fund separate and distinct from the general fund and all other funds, which is hereby established in the State Treasury styled the Tobacco Settlement Economic Development Fund. Earnings on the fund must be credited to the fund. This fund must be used for the following programs:

(a) the first eighty million dollars credited to the fund is set aside to be used for the purposes specified in this item except for subitem (b);

(b) for Fiscal Year 2000-2001 only, the next ten million dollars credited to the fund must be set aside to be available to be appropriated and used in accordance with the provisions of Section 12-37-2735; and

(c) the remaining revenue credited to the fund must be used to fund the South Carolina Water and Wastewater Infrastructure Fund as provided in Section 13-1-45.

(4) Two percent of the revenues, or the funds obtained pursuant to Chapter 49, Title 11, must be deposited in a fund separate and distinct from the general fund and all other funds, which is hereby established in the State Treasury styled the Tobacco Settlement Local Government Fund. Earnings on the fund must be credited to the fund. This fund must be used to fund the operation of and grants distributed by the Office of Local Government of the Division of Regional Development of the Budget and Control Board, or its successor in interest.

(C) In addition to those investments allowed pursuant to Section 11-9-660, the State Treasurer may invest and reinvest the revenues payable to the State pursuant to the Tobacco Master Settlement Agreement or funds raised pursuant to the provisions of Chapter 49 of this title and credited to the funds established by this section in any obligations of a corporation, state, or political subdivision denominated in United States dollars if the obligations bear an investment grade rating of at least two nationally recognized rating services.

HISTORY: 2000 Act No. 387, Part II, Section 69B; 2001 Act No. 7, Section 1.



SECTION 11-11-180. Declaration of operating deficit; meeting to address deficit; borrowing of surpluses authorized.

(A) By August thirty-first of each year, the Comptroller General shall report to the State Budget and Control Board the amounts of general fund revenues and expenditures recorded for the preceding fiscal year and any resulting surplus or deficit of the general fund from a budgetary-based perspective. If the Comptroller General determines that annual expenditures exceeded revenues, an operating deficit must be declared in the report and the State Budget and Control Board must meet to address the deficit within sixty days of receiving the report or earlier at any previously scheduled meeting. The operating deficit must be the first item on the agenda of the first State Budget and Control Board meeting held after the Comptroller General reports a deficit pursuant to this section.

(B) Notwithstanding any other provision of law, if the Comptroller General reports an operating deficit for the preceding fiscal year and it is determined funds are needed to balance the Budgetary General Fund after the use of the General Reserve Fund as provided in Section 11-11-310(B), the State Budget and Control Board is authorized to borrow the amount needed to balance the Budgetary General Fund by borrowing from any department of state government any surplus to the credit of the state department on hand in the Office of the State Treasurer. Upon approval by the State Budget and Control Board of a repayment schedule, the State Treasurer is authorized to transfer to the State Budget and Control Board from the general fund the amount necessary to repay the loan with interest no later than June thirtieth of the following fiscal year.

HISTORY: 2002 Act No. 356, Section 6; 2004 Act No. 256, Section 2.



SECTION 11-11-190. Transfer of funds to offset deficits.

(A) At the close of the state's 2003-2004 fiscal year, the State Treasurer is directed to transfer an amount up to fifty million dollars from the General Reserve Fund to partially offset the fiscal year 2001-2002 accumulated general fund operating deficit.

(B) To the extent balances in the Capital Reserve Fund for fiscal years 2004-2005 and 2005-2006 are available for appropriation by the General Assembly, as provided in Section 36(B)(2), Article III of the Constitution of this State and Section 11-11-320, it is the intent of the General Assembly to offset any remaining fiscal year 2001-2002 accumulated operating deficit in an amount not to exceed fifty million dollars in fiscal year 2004-2005 and fifty-five million dollars in fiscal year 2005-2006, if so much is necessary, as the first order of priority in the appropriation of the Capital Reserve Fund for the respective fiscal years.

(C) The General Assembly declares that the term "other nonrecurring purposes" pursuant to Section 36(B)(2), Article III of the Constitution of this State includes operating deficits from previous fiscal years.

HISTORY: 2004 Act No. 256, Section 3.



SECTION 11-11-220. Contingency Reserve Fund established.

(A) There is created in the state treasury a fund separate and distinct from the general fund of the State, the Capital Reserve Fund, and all other funds entitled the Contingency Reserve Fund. All general fund revenues accumulated in a fiscal year in excess of general appropriations and supplemental appropriations must be credited to this fund. Revenues credited to this fund in a fiscal year may be appropriated by the General Assembly. Upon determination by the Comptroller General as to the amount to be deposited in the Contingency Reserve Fund, the Comptroller General shall notify the Board of Economic Advisors and the board shall recognize that amount as surplus funds.

(B) If the balance in the general reserve fund established pursuant to Section 36, Article III of the Constitution of this State and Section 11-11-310 is less than the required balance, there must be appropriated to it all amounts in the Contingency Reserve Fund up to the total necessary to replenish the general reserve fund. This amount does not replace or supplant the minimum replenishment amount otherwise required to be made to the general reserve fund.

HISTORY: 2007 Act No. 115, Section 1.



SECTION 11-11-230. Creation of Smoking Prevention and Cessation Trust Fund and South Carolina Medicaid Reserve Fund.

(A) There is created in the State Treasury the Smoking Prevention and Cessation Trust Fund. This fund is separate and distinct from the general fund of the State and all other funds. Earnings and interest on this fund must be credited to it and any balance in this fund at the end of a fiscal year carries forward in the fund in the succeeding fiscal year. The trust fund must transfer five million dollars annually to the Department of Health and Environmental Control to administer a statewide smoking prevention and cessation program. The funds must not be appropriated for any other purpose and the Department of Health and Environmental Control may not use the funds for any purposes other than administering a statewide smoking prevention and cessation program.

(B) There is created the South Carolina Medicaid Reserve Fund. This fund is separate and distinct from the general fund of the State and all other funds. Earnings and interest on this fund must be credited to it and any balance in this fund at the end of a fiscal year carries forward in the fund in the succeeding fiscal year. The fund only may be appropriated for the restoration and maintenance of effort of the Medicaid program as structured at the time this act takes effect, and must not be appropriated for any other purpose. The fund must not be used to expand any component of the existing Medicaid program.

HISTORY: 2010 Act No. 170, Section 3, eff May 13, 2010.



SECTION 11-11-310. General Reserve Fund; deficit.

(A) The State Budget and Control Board shall provide for a General Reserve Fund. Funds accumulating in excess of the annual operating expenditures must be transferred to the General Reserve Fund and the transfer must continue to be made in succeeding fiscal years until the accumulated total in this reserve reaches an amount equal to the applicable percentage amount of the general fund revenue of the latest completed fiscal year.

(B) If there is a year-end operating deficit, so much of the General Reserve Fund as is necessary must be used to cover the deficit. The amount so applied must be restored to the General Reserve Fund out of future revenues as provided in Section 36, Article III of the Constitution of this State and out of funds accumulating in excess of annual operating expenditures as provided in this section until the applicable percentage amount is reached and actually maintained.

(C) In the event of a year-end operating deficit, so much of the reserve fund as may be necessary must be used to cover the deficit, and the amount must be restored to the reserve fund within five fiscal years out of future revenues until the applicable percentage amount required to be transferred to the General Reserve Fund, is reached and maintained. Provided, that a minimum of one percent of the general fund revenue of the latest completed fiscal year, if so much is necessary, must be restored to the reserve fund each year following the deficit until the applicable percentage amount required by general law to be transferred to the General Reserve Fund is restored.

(D) For purposes of this section "applicable percentage amount" means five percent of general fund revenue of the latest completed fiscal year. The five percent requirement shall be reached by adding a cumulative one-half of one percent of such revenue in each fiscal year succeeding the last fiscal year to which the three percent limit applied until the percentage of such revenue equals five percent which then and thereafter shall apply.

HISTORY: 1977 Act No. 219, Part II, Section 12; 1978 Act No. 644, Part II, Section 36; 1983 Act No. 151, Part II, Section 56; 1984 Act No. 487, Section 2; 1985 Act No. 201, Part II, Sections 21, 34; 1986 Act No. 540, Part II, Section 47; 1988 Act No. 385, Section 1; 2010 Act No. 152, Section 1.A., eff May 8, 2012.



SECTION 11-11-320. Capital Reserve Fund.

(A) The General Assembly, in the annual general appropriations act, shall appropriate, out of the estimated revenue of the general fund for the fiscal year for which the appropriations are made, into a Capital Reserve Fund, which is separate and distinct from the General Reserve Fund, an amount equal to two percent of the general fund revenue of the latest completed fiscal year.

(B) This appropriation must be contained in the Ways and Means Committee report on the general appropriations bill, the general appropriations bill at the time of third reading in the House of Representatives, the Senate Finance Committee report on the general appropriations bill, the general appropriations bill at the time of a third reading in the Senate, and in any conference report on the general appropriations bill.

(C) Revenues in the Capital Reserve Fund only may be used in the following manner:

(1) In any fiscal year in which the General Reserve Fund does not maintain the percentage amount required by Section 11-11-310, monies from the Capital Reserve Fund first must be used, to the extent necessary, to fully replenish the requisite percentage amount in the General Reserve Fund. The Capital Reserve Fund's replenishment of the General Reserve Fund is in addition to the replenishment requirement provided in Section 36(A), Article III of the Constitution of this State. After the General Reserve Fund is fully restored to the requisite percentage, the monies in the Capital Reserve Fund may be appropriated pursuant to item (2) of this subsection. The Capital Reserve Fund may not be used to offset a midyear budget reduction.

(2) Subsequent to appropriations required by item (1), monies from the Capital Reserve Fund may be appropriated by the General Assembly in separate legislation upon an affirmative vote in each branch of the General Assembly by two-thirds of the members present and voting but not less than three-fifths of the total membership in each branch for the following purposes:

(a) to finance in cash previously authorized capital improvement bond projects;

(b) to retire interest or principal on bonds previously issued;

(c) for capital improvements or other nonrecurring purposes.

(D)(1) Any appropriation of monies from the Capital Reserve Fund as provided in subsection (C) of this section must be ranked in priority of expenditure and is effective on September first of the following fiscal year. If it is determined that the fiscal year has ended with an operating deficit, then the monies appropriated from the Capital Reserve Fund must be reduced by the State Budget and Control Board based on the rank of priority, beginning with the lowest priority, to the extent necessary and applied by the board to the year-end operating deficit before withdrawing monies from the General Reserve Fund.

(2) At the end of the fiscal year, any monies in the Capital Reserve Fund that are not appropriated as provided in subsection (C) of this section or any appropriation for a particular project or item which has been reduced due to application of the monies to a year-end deficit must lapse and be credited to the General Fund.

HISTORY: 1988 Act No. 385, Section 1; 2005 Act No. 156, Sections 1, 6; 2010 Act No. 152, Section 2.A., eff May 8, 2012.



SECTION 11-11-330. Trust Fund for Tax Relief; use of funds.

Funds credited to the "Trust Fund for Tax Relief" must be used to provide property tax relief in the manner prescribed in Section 12-37-251. As provided in Section 11-11-150, there is transferred to the Trust Fund for each fiscal year an amount sufficient to reimburse sums equal to the amount of taxes that were not collected for school districts by reason of the exemption provided in Section 12-37-251.

HISTORY: 1995 Act No. 145, Part II, Section 119A; 1996 Act No. 458, Part II, Section 33A; 1998 Act No. 419, Part II, Section 29B.



SECTION 11-11-335. Availability of funds and revenues.

Beginning July 1, 2005, surplus General Fund Revenues for any fiscal year not otherwise obligated and appropriations to the Capital Reserve Fund are deemed to have occurred and are available for expenditure after September first of the next fiscal year and after the state's financial books for the previous fiscal year have been closed.

HISTORY: 2005 Act No. 156, Section 2.



SECTION 11-11-340. State Institution Bonds and State Highway Bonds Debt Service Fund; credit of funds.

There is established in the State Treasury the State Institution Bonds and State Highway Bonds Debt Service Fund which must be maintained separately from the general fund and other funds. Annually there must be credited to this account amounts sufficient for debt service payments on state institution bonds and state highway bonds. Amounts credited to this fund are not considered state general fund revenues.

HISTORY: 1998 Act No. 419, Part II, Section 36.



SECTION 11-11-345. Suspension of appropriations; negative GAAP Fund balance defined.

(A) Beginning July 1, 2006, if the Comptroller General determines upon the closing of the state's financial books for a fiscal year that the State has a negative Generally Accepted Accounting Principles Fund balance (GAAP Fund Deficit), any appropriations contained in a general or supplemental appropriations act which expends surplus general fund revenues or in a Capital Reserve Fund appropriations act to be effective during the next fiscal year are suspended and must be used to the extent necessary to offset the GAAP Fund Deficit in the manner the General Assembly shall provide.

(B) A negative GAAP Fund balance is defined as the amount remaining after subtracting all state liabilities and reserve funds from state assets on an accrual basis.

HISTORY: 2005 Act No. 156, Section 3.



SECTION 11-11-350. Estimates of planned general fund expenditures.

Each state agency, department, institution, or entity receiving in the aggregate one percent or more of the state's general fund appropriations for any fiscal year shall provide to the Office of State Budget an estimate of its planned general fund expenditures for the next three fiscal years. This data, in conjunction with the Board of Economic Advisors' long-term revenue estimate, must be compiled by the Office of State Budget into a three-year financial plan that will assist the State in determining and planning for its long-term financial commitments. The plan must be updated annually and prepared for submission to the State Budget and Control Board, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate during the second quarter of each fiscal year.

HISTORY: 2005 Act No. 156, Section 4.



SECTION 11-11-410. Appropriations subject to spending limitation; financial emergency; surplus funds.

(A) State appropriations in any fiscal year may not exceed appropriations authorized by the spending limitation prescribed in this section. State appropriations subject to the spending limitation are those appropriations authorized annually in the State General Appropriation Act and acts supplemental thereto which fund general, school, and highway purposes. A statement of total "General, School, and Highway Revenues" must be included in each annual General Appropriation Act. As used in this section the appropriations so limited as defined above must be those funded by "General, School, and Highway Revenues" that must be defined as such in the 1985-86 General Appropriation Act; it being the intent of this section that all additional nonfederal and nonuser fee revenue items must be included in that category as they may be created by act of the General Assembly.

(B) The limitation on state appropriations prescribed in subsection (A) is an amount equal to either those state appropriations authorized by the spending limit for the previous fiscal year increased by the average percentage rate of growth in state personal income for the previous three completed calendar years or nine and one-half percent of the total personal income of the State for the calendar year ending before the fiscal year under consideration, whichever is greater. As used in this section, "state personal income" means total personal income for a calendar year as determined by the Budget and Control Board or its successor based on the most recent data of the United States Department of Commerce or its successors. During the initial year this spending limit is in effect, the actual state appropriations for general, school, and highway purposes for the fiscal year 1985-1986 must be used as the base figure for computation of the spending limitation if the average rate of growth method is used.

(C) The Comptroller General, or any other authorized agency, commission, or officer, may not approve or issue warrants which would allow disbursements above the amount appropriated for general fund purposes unless and until the General Assembly authorizes expenditures in excess of the limitation through procedures provided for in this article. This subsection may not apply to funds transferred from the reserve fund to the general fund.

(D) The Division of Research and Statistical Services of the Budget and Control Board shall annually compute and certify to the General Assembly a current figure to limit appropriations as provided in subsection (B) of this section prior to the Budget and Control Board's submission of its recommended budget to the House Ways and Means Committee.

(E) Notwithstanding the provisions of subsection (A) of this section, the General Assembly may declare a financial emergency and suspend the spending limitation for any one fiscal year for a specific amount by a special vote as provided in this subsection by enactment of legislation which relates only to that matter. The authorized state appropriations for the fiscal year following the suspension must be determined as if the suspension had not occurred and, for purposes of determining subsequent limits, must be presumed to have been the maximum limit which could have been authorized if such limitation had not been suspended.

The special vote referred to in this subsection means an affirmative vote in each branch of the General Assembly by two-thirds of the members present and voting but not less than three-fifths of the total membership in each branch.

(F) In any year when surplus funds are collected, such revenue surplus may be appropriated by the General Assembly to match funds for public education, public welfare, public health, road and highway construction, rehabilitation, replacement, or maintenance financed in part with federal participation funding or federal grants or tolls, or to accelerate the retirement of bonded indebtedness or transferred to the general fund reserve, or tax relief or for avoiding the issuance of bonds for projects that are authorized but not issued or any combination of these purposes without regard to the spending limitation. For the purposes of this section, surplus funds mean that portion of revenues, as defined in subsection (A) of this section, over and above revenues authorized for appropriation in subsection (B).

HISTORY: 1984 Act No. 487, Section 3.



SECTION 11-11-420. Limitation on permanent state positions; emergency suspension.

(A) In any fiscal year, the ratio of the number of permanent state positions to the total annually up-dated resident population of the State may not exceed that ratio of permanent state positions as existed in fiscal year 1980-81 compared to the total resident population of the State as determined by the 1980 decennial census. The number of permanent state positions shall be based on full-time annual equivalency funded in whole or in part by appropriations of the General Assembly as defined by the South Carolina Classification and Compensation System or its successor.

(B) To insure compliance with subsection (A) of this section, the Budget and Control Board shall annually and prior to December first determine the total number of permanent state positions based on full-time annual equivalency and the total resident population of the State for which data are available.

(C) The Budget and Control Board may not present to the Ways and Means Committee of the House of Representatives and the committee may not introduce any appropriation bill which provides for an increase in state employment in excess of the ratio prescribed in subsection (A) of this section. The committee may alter the specific positions created or eliminated so long as the total employment remains within the prescribed limitation.

(D) Notwithstanding the provisions of subsection (A) of this section, the General Assembly may declare an emergency and suspend the employment limitation for any one fiscal year for a specific number by a special vote as provided in this subsection by enactment of legislation which relates only to that matter. The authorized state employment for the fiscal year following the suspension must be determined as if the suspension had not occurred and, for purposes of determining subsequent limits, must be presumed to have been the maximum limit which could have been authorized if such limitation had not been suspended.

The special vote referred to in this subsection means an affirmative vote in each branch of the General Assembly by two-thirds of the members present and voting, but not less than three-fifths of the total membership in each branch.

(E) When an appropriation bill is under consideration by the House of Representatives or the Senate, the presiding officer of either House of the General Assembly shall not allow to be introduced an amendment to the bill which increases the number of state employees unless there is attached to the amendment a certificate of the Budget and Control Board that the increase in state employees is within the limitations prescribed.

HISTORY: 1984 Act No. 487, Section 3; 2005 Act No. 164, Section 10.



SECTION 11-11-430. State bonds.

(A) In order to continue to maintain the fiscal integrity of the State, the proceeds of the state bonds must not be used to fund operating expenses of state government and such proceeds must be used only for capital improvements.

(B) In order to continue the policy of the State to maintain the full faith and credit of the State with respect to any existing or future bonded indebtedness, the principal and interest payments on general obligation bonds shall constitute priority state expenditures.

(C) The issuance of general obligation bonds of the State must be limited so that the maximum annual debt service on all general obligation bonds of the State (excluding highway bonds, state institution bonds, tax anticipation notes, and bond anticipation notes) may not exceed five percent of the general revenues of the State for the fiscal year next preceding (excluding revenues which are authorized to be pledged for state highway bonds and state institution bonds).

HISTORY: 1984 Act No. 487, Section 3; 1985 Act No. 201, Part II, Section 64; 1986 Act No. 540, Part II, Section 24.



SECTION 11-11-440. Limitation on tax increases and new taxes.

(A) The General Assembly may not provide for any general tax increase or enact new general taxes in the permanent provisions of the State General Appropriation Act or acts supplemental thereto, and any such general tax increases or new general taxes must be enacted only by separate act.

(B) General tax increases and new general taxes as used in this section mean tax increases and new taxes which apply to over fifty percent of the population as a whole.

HISTORY: 1984 Act No. 487, Section 3.






CHAPTER 13 - DEPOSIT OF STATE FUNDS

SECTION 11-13-10. Vault for State Treasurer.

The State Treasurer may have a safe in the vault of one of the banks or trust companies in the State, designated by the State Budget and Control Board, or a majority thereof, and, with the approval of the board, may place and keep therein monies belonging to the State.

HISTORY: 1962 Code Section 1-741; 1952 Code Section 1-741; 1942 Code Section 2197; 1932 Code Section 2197; 1925 (34) 273; 1948 (45) 1643; 1955 (49) 151.



SECTION 11-13-20. Deposit of state funds in banks or trust companies.

To facilitate the disbursement of public monies, the State Treasurer shall deposit in such bank or banks or trust companies in this State as shall be agreed upon by the State Budget and Control Board or a majority thereof, and as in its opinion shall be secure, all monies belonging to the State, other than those he may keep in the safe in the vault of the designated bank or trust company, the monies so deposited to be placed to the credit of the State Treasurer. Such deposits shall draw the best rate of interest obtainable.

HISTORY: 1962 Code Section 1-742; 1952 Code Section 1-742; 1942 Code Sections 2198, 3179; 1932 Code Sections 2198, 3179; Civ. C. '22 Section 874; Civ. C. '12 Section 792; Civ. C. '02 Section 717; G. S. 574; R. S. 633; 1884 (18) 786; 1925 (34) 273; 1926 (34) 1049; 1950 (46) 3605; 1955 (49) 151.



SECTION 11-13-30. Only State Treasurer may invest and deposit funds.

To facilitate the management, investment, and disbursement of public funds, no board, commission, agency or officer within the state government, except the State Treasurer shall be authorized to invest and deposit funds from any source, including, but not limited to, funds for which he is custodian, such funds to draw the best rate of interest obtainable.

HISTORY: 1962 Code Section 1-742.1; 1971 (57) 709.



SECTION 11-13-40. General deposit account.

The State Treasurer, with the advice and approval of the State Budget and Control Board, shall keep in a general deposit account all monies held by him for the account of all state funds which, in the opinion of the board, may be properly consolidated. The board shall designate the accounts which shall be so kept and the accounts which shall be carried as special deposits. The records of the State Treasurer and the Comptroller General shall, at all times, reflect the true cash balance of each fund comprising the general deposit account. Properly authorized obligations of the respective state funds comprising the general deposit account shall be paid therefrom, but no overdraft shall be permitted in any funds which will not be covered by the receipt of revenue or monies belonging to such fund within a reasonable time.

HISTORY: 1962 Code Section 1-743; 1952 Code Section 1-743; 1947 (45) 97; 1950 (46) 3605.



SECTION 11-13-45. Deposit and handling of federal funds; donations from other sources.

All federal funds received must be deposited in the State Treasury, if not in conflict with federal regulations, and withdrawn from the State Treasury as needed, in the same manner as that provided for the disbursement of state funds. If it is determined that federal funds are not available for, or cannot be appropriately used in connection with, all or any part of any activity or program for which state funds are specifically appropriated for the fiscal year to match federal funds, the appropriated funds may not be expended and must be returned to the general fund, except upon specific written approval of the State Budget and Control Board. Donations or contributions from sources other than the federal government, for use by any state agency, must be deposited in the State Treasury, but in special accounts, and may be withdrawn from the treasury as needed to fulfill the purposes and conditions of the donations or contributions, if specified, and if not specified, as directed by the proper authorities of the department. The expenditure of funds by state agencies from sources other than general fund appropriations are subject to the same limitations and provisions of law applicable to the expenditure of appropriated funds with respect to salaries, wages or other compensation, travel expense, and other allowance or benefits for employees.

HISTORY: 2002 Act No. 356, Section 1, Part XI.D.



SECTION 11-13-60. Security for state funds deposited in excess of FDIC coverage.

(A) A qualified public depository, as defined in subsection (E) of this section, upon the deposit of state funds by the State Treasurer, must secure these deposits by deposit insurance, surety bonds, investment securities, or letters of credit to protect the State against loss in the event of insolvency or liquidation of the institution or for any other cause. To the extent that these deposits exceed the amount of insurance coverage provided by the Federal Deposit Insurance Corporation, the qualified public depository, at the time of deposit, shall:

(1) furnish an indemnity bond in a responsible surety company authorized to do business in this State; or

(2) pledge as collateral:

(a) obligations of the United States;

(b) obligations fully guaranteed both as to principal and interest by the United States;

(c) general obligations of this State or any political subdivision of this State; or

(d) obligations of the Federal National Mortgage Association, the Federal Home Loan Bank, Federal Farm Credit Bank, or the Federal Home Loan Mortgage Corporation; or

(3) provide an irrevocable letter of credit issued by the Federal National Mortgage Association, the Federal Home Loan Bank, Federal Farm Credit Bank, or the Federal Home Loan Mortgage Corporation, in which the State Treasurer is named as beneficiary and the letter of credit otherwise meets the criteria established and prescribed by the State Treasurer. The State Treasurer shall exercise prudence in accepting collateral securities or other forms of deposit security.

(B)(1) A qualified public depository has the following options:

(a) To secure all or a portion of uninsured state funds under the Dedicated Method where all or a portion of the uninsured state funds are secured separately. The qualified public depository shall maintain a record of all securities pledged, with the record being an official record of the qualified public depository and made available to examiners or representatives of all regulatory agencies. The State Treasurer shall maintain a record of the securities pledged for monitoring purposes.

(b) To secure all or the remainder of uninsured state funds under the Pooling Method where a pool of collateral is established by the qualified public depository under the direction of the State Treasurer for the benefit of the State. The State Treasurer shall determine the requirements and operating procedures for this pool. The depository shall maintain a record of all securities pledged, with the record being an official record of the qualified public depository and made available to examiners or representatives of all regulatory agencies. The State Treasurer shall maintain a record of the securities pledged for monitoring purposes.

(2) Notwithstanding the provisions of item (1) of this subsection, the State Treasurer, when other federal or state law applies, may require a qualified public depository to secure all uninsured state funds separately under the Dedicated Method.

(C) A qualified public depository shall not accept or retain any state funds that are required to be secured unless it has deposited eligible collateral equal to its required collateral with some proper depository pursuant to this chapter.

(D) The State Treasurer may assess a fee against the investment earnings of various state funds managed or invested by the State Treasurer to cover the operation and management costs associated with this section and Section 6-5-15(E)(1)(b). These fees may be retained and expended to provide these services and may not exceed the actual costs associated with providing the services.

(E) "Qualified public depository" means any national banking association, state banking association, federal savings and loan association, or federal savings bank located in this State, and any bank, trust company, or savings institution organized under the law of this State that receives or holds state funds that are secured pursuant to this chapter.

HISTORY: 1962 Code Section 1-745; 1952 Code Section 1-745; 1942 Code Section 2200; 1932 Code Section 2200; 1925 (34) 273, 1926 (34) 1049; 1952 (47) 1892; 1955 (49) 151; 1973 (58) 335; 1990 Act No. 327, Section 1; 2002 Act No. 211, Section 1; 2008 Act No. 231, Section 2.



SECTION 11-13-70. Reports from depositories to Treasurer.

Banks or trust companies having deposits made by the State Treasurer shall file a report with the Treasurer on the first day of each calendar month on forms furnished by the Comptroller General.

HISTORY: 1962 Code Section 1-746; 1952 Code Section 1-746; 1942 Code Section 2201; 1932 Code Section 2201; 1925 (34) 273; 1955 (49) 151.



SECTION 11-13-80. Depositories to report deposits monthly to Comptroller General.

Banks or trust companies having on deposit funds of the State shall transmit monthly to the Comptroller General a copy of the report made to the State Treasurer under the provisions of Section 11-13-70.

HISTORY: 1962 Code Section 1-747; 1952 Code Section 1-747; 1942 Code Section 3182; 1932 Code Section 3182; Civ. C. '22 Section 877; Civ. C. '12 Section 795; Civ. C. '02 Section 718; G. S. 575; R. S. 634; 1868 (14) 15; 1950 (46) 2054; 1955 (49) 151.



SECTION 11-13-90. Failure of depository to report.

In case any depository shall fail to render such statement at the time specified, without good cause shown, the State Treasurer shall at once withdraw all state deposits from such depository and close its account.

HISTORY: 1962 Code Section 1-748; 1952 Code Section 1-748; 1942 Code Section 2202; 1932 Code Section 2202; 1925 (34) 273.



SECTION 11-13-100. Intermingling official funds with private funds prohibited.

It shall be unlawful for any state official to deposit public or trust funds with individual or private funds in any bank or other depository in this State, and for any such officer to withdraw any such public or trust funds or any part thereof, for any purpose other than that for which it was received and deposited. Any state official violating this provision of law shall be subject to a fine or imprisonment at the discretion of the court and in addition shall be subject to removal from office for malfeasance in office. This section is intended to require all state officers to carry a state fund not required to be deposited by them in the State Treasury under the provisions of Section 11-13-110 in a separate account to be known as public or trust funds without allowing any private funds to be deposited with such public or trust funds.

HISTORY: 1962 Code Section 1-749; 1952 Code Section 1-749; 1942 Code Section 3184; 1932 Code Section 3184; 1930 (36) 1250.



SECTION 11-13-110. State departments, boards, and employees prohibited from depositing monies in banks or other financial institutions; exceptions for revolving funds and revenues not required to be remitted.

No state officer or employee, on behalf of any state department, board, bureau, commission or other state agency, shall deposit with any bank, trust company, institution, building and loan association or individual any funds belonging to the State whether the same be represented by checks, drafts, bills, currencies or other forms of exchange. But in the discretion of the State Treasurer each department or institution may carry with some bank or banking company an account in the name of such department or institution, as a revolving fund, from which the State Treasurer shall be reimbursed for bad checks. The amount of and necessity for such revolving funds shall be determined by the State Treasurer. The provisions of this section shall not apply to fees or other revenues collected by any state institution which are not required by law to be remitted to the State Treasurer.

HISTORY: 1962 Code Section 1-750; 1952 Code Section 1-750; 1942 Code Section 3188; 1932 Code Section 3188; Civ. C. '22 Sections 882, 883, 884; 1921 (32) 114; 1930 (36) 1361.



SECTION 11-13-120. Manner of depositing state funds; exception for county treasurers.

All state departments, boards, bureaus, commissions or other state agencies charged with the collection of any taxes, licenses, fees, interest or any income to the State shall, with ordinary business promptness, deposit the same when collected with or to the credit of the State Treasurer, either at his office in the State Capitol or in such bank or banking institution within the State as shall be designated by the State Treasurer; provided, that this section and Section 11-13-110 shall not apply to the collection of state taxes by county treasurers, who shall collect and remit as required by the Comptroller General.

HISTORY: 1962 Code Section 1-751; 1952 Code Section 1-751; 1942 Code Section 3188; 1932 Code Section 3188; Civ. C. '22 Sections 882, 883, 884; 1921 (32) 114; 1930 (36) 1361.



SECTION 11-13-125. State Treasury designated as depository for all funds received by state departments and institutions.

All funds received by any department or institution of the state Government shall be deposited and maintained in appropriate accounts in the State Treasury except such funds as may be authorized by the State Budget and Control Board to be maintained in departmental or institutional bank accounts for regular operating purposes or for other justifiable circumstances, such accounts to be maintained in such banks or banking institutions as shall be designated by the State Treasurer.

To facilitate the management of all funds, all earnings from investments of general deposit funds shall become a part of the General Fund of the State.

HISTORY: 1977 Act No. 219, Part II, Section 8.



SECTION 11-13-130. Deposit slips.

The State Treasurer shall designate a form of deposit slip to be used by each department and institution in making deposits, and each department and institution shall provide a sufficient amount of such deposit slips for its use and strictly adhere to the systems prescribed by the State Treasurer in the handling of state funds.

HISTORY: 1962 Code Section 1-752; 1952 Code Section 1-752; 1942 Code Section 3188; 1932 Code Section 3188; Civ. C. '22 Sections 882, 883, 884; 1921 (32) 114; 1930 (36) 1361.



SECTION 11-13-140. State Treasury deemed bank for federal purposes.

For purposes of federal law or regulation relating to funds allotted to state agencies which include requirements relating to banking procedures, the State Treasury is deemed to meet the definition of a bank.

HISTORY: 2002 Act No. 356, Section 1, Part XI.E.






CHAPTER 14 - DEFEASANCE OF OUTSTANDING PUBLIC BONDS, NOTES, AND OTHER OBLIGATIONS

SECTION 11-14-110. Defeasance of outstanding public obligations authorized; deposits in special trust fund.

The State, acting through the State Budget and Control Board, all agencies and institutions and all counties, municipal corporations, authorities, special purpose districts and other political units may effect the defeasance of any outstanding bonds, notes, or other obligations by depositing in a special irrevocable trust fund, to be held by the State Treasurer or a bank or other financial institution approved by the State Treasurer, obligations provided for in Section 6-5-10(a)(1) and monies which will provide the sums required to pay when due the principal of, redemption premium, if any, and interest on the bonds sought to be defeased. Upon the establishment and funding in full of such special trust fund, the bonds so defeased shall no longer be deemed outstanding for any purpose.

HISTORY: 1981 Act No. 179 Section 13; 2008 Act No. 231, Section 4.



SECTION 11-14-120. Defeasance of assumed debt.

In all instances where all or any portion of the debt of one public agency or political unit has been assumed by another public agency or political unit, it shall be presumed that the assumed obligations will be appropriately paid by the public agency or political unit assuming such debt and the unpaid debt shall be deemed to have been defeased to the same extent as debt defeased in the manner provided for in Section 11-14-110.

HISTORY: 1981 Act No. 179 Section 13.



SECTION 11-14-130. Defeasance not to impair obligations of contract between issuer and holder.

It is not intended that any action pursuant to the authorization of this chapter shall impair any obligation of any contract between the issuer and any holder of any bond, note or other obligation of the issuer and, if for any reason any trust established shall fall, in whole or in part, to effect the payments intended or required to be made, or if in the instance of debt assumed as contemplated by Section 11-14-120, the public agency or political unit assuming such debt shall fail to pay such assumed debt, in whole or in part, then in each instance the issuer shall forthwith effect payment of such principal or interest through the means and in the manner originally provided.

HISTORY: 1981 Act No. 179 Section 13.






CHAPTER 15 - BONDS OF POLITICAL SUBDIVISIONS

SECTION 11-15-10. Record of public bond issues to be kept and filed.

In case any county, township, school district, city, town or other municipality is authorized to issue bonds in pursuance of law, the persons and officers charged therewith shall make a full record of the proceedings connected with such bond issue, and a copy of the record of such proceedings shall be filed and indexed in the office of the clerk of court of the county in a special book to be furnished therefor.

HISTORY: 1962 Code Section 1-644; 1952 Code Section 1-644; 1942 Code Section 8891; 1932 Code Section 8891; Civ. C. '22 Section 5321; 1916 (29) 922; 1917 (30) 166; 1918 (30) 779.



SECTION 11-15-20. Records of bond issues to be made by state agencies; filing and indexing of records.

(1) Definitions:

(a) "Bonds" shall include general obligations of the issuer and obligations of the issuer payable in whole or in part from any special fund or other source, any part of which is expressed to mature more than twelve months from the date thereof but shall not include obligations issued in anticipation of the collection of taxes or in anticipation of the issuance of bonds.

(b) "State agency" shall mean the State of South Carolina, its agencies and institutions.

(c) "Governing board" shall mean the board, commission, board of trustees, authority, or any other public body upon which is devolved by law the administrative and executive duties relating to the issuance of bonds of any state agency.

(2) In every instance where the governing board of any state agency shall propose to effect the issuance of bonds, it shall make a full record of the proceedings relating to the issuance of such bonds, exclusive of papers and documents relating to the delivery of such bonds, and shall, prior to the delivery of such bonds, file a copy of such record in the office of the Secretary of State. It shall be the duty of the Secretary of State to file and index the record in a special book to be kept by such officer for such purpose. The Secretary of State shall be authorized to prepare and deliver certified copies of the records as thus filed and to deliver them to the purchasers of the bonds or other interested parties. For each such certification a reasonable fee may be charged.

HISTORY: 1962 Code Section 1-644.1; 1967 (55) 491.



SECTION 11-15-30. Bonds incontestable from twenty days after filing and indexing.

No action shall be commenced on account of the issuance of any such bonds after the expiration of twenty days from the date of the filing and indexing of such records as prescribed by Sections 11-15-10 and 11-15-20, and such bonds so issued, when in the hands of a bona fide purchaser for value, shall be incontestable, but the period within which such actions may be commenced shall not begin to run until such records have been filed as herein prescribed.

HISTORY: 1962 Code Section 1-645; 1952 Code Section 1-645; 1942 Code Section 8892; 1932 Code Section 8892; Civ. C. '22 Section 5322; 1916 (29) 922; 1917 (30) 166; 1918 (30) 779; 1967 (55) 491.



SECTION 11-15-90. Failure to make payment or remit funds for payment of obligations.

If any disbursing officer shall fail or refuse to make payment of any obligations when they shall fall due, at his office, or shall fail or refuse to remit funds for such payment to the agreed place for payment in sufficient time for such payment, funds for such payment being in his hands, whether or not such payments or remission for payment shall have been ordered by any board or officer, the disbursing officer so failing or refusing shall be guilty of a misdemeanor and upon conviction thereof shall be punished by imprisonment for a term of not less than thirty days and not more than one year and a fine of not less than two hundred dollars and not more than five hundred dollars, either or both within the discretion of the court.

HISTORY: 1962 Code Section 1-652; 1952 Code Section 1-652; 1942 Code Section 7339; 1932 Code Section 7339; 1927 (35) 260.



SECTION 11-15-100. Requirements for incurring general obligation debt.

(A) Counties, municipalities, school districts, and special purpose districts shall not incur any general obligation or revenue obligation indebtedness unless there has been filed in the office of the State Treasurer the following information:

(1) date and title issue;

(2) type of indebtedness;

(3) the purpose of issuance;

(4) the original principal to be borrowed;

(5) interest rate;

(6) annual payments of principal;

(7) annual payments of interest.

(B) The State Treasurer shall prepare and make available to counties, municipalities, school districts, and special purpose districts blank forms upon which the information required in subsection (A) of this section must be reported.

(C) The State Treasurer shall annually survey the counties, municipalities, school districts, and special purpose districts concerning their general obligation and revenue obligation indebtedness so as to maintain a current record of these obligations. The survey must be conducted in such manner and on such forms as the State Treasurer shall prescribe. The survey for counties, school districts, and special purpose districts must be compiled by their respective county treasurers.

(D) On or before March thirty-first of each year following the close of the fiscal year, the State Treasurer shall publish a statement of obligations of all political subdivisions showing each municipality, county, special purpose district, and school district in a county-by-county listing.

HISTORY: 1988 Act No. 365, Part II, Section 2; 1990 Act No. 404, Section 1.



SECTION 11-15-210. Investment of sinking funds of political subdivisions of the State; changing investments.

The custodian of any sinking fund required to be established by the laws of this State for the retirement at maturity of bonds, notes or other obligations issued by any political subdivision of the State not maturing within one year from the date of issue shall invest, within six months from the collection of the tax levied for the establishment of such sinking fund, the funds so collected in bonds of the issue for which the sinking fund is created, in other outstanding issues of such political subdivision or in valid outstanding bonds of some other political subdivision of this State or in bonds of this State or the United States of America, with the privilege of changing the investments from such bonds to other such bonds of any such class, if in the opinion of the custodian of such sinking fund such change is necessary or advisable.

HISTORY: 1962 Code Section 1-661; 1952 Code Section 1-661; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 132; 1932 (37) 1352, 1363; 1935 (39) 432.



SECTION 11-15-220. Collection for sinking fund applied to payment of bonds unnecessary when bonds mature within twelve months.

When such collection for a sinking fund is to be applied to the payment of bonds maturing within twelve months from the date of such collection, then such collection to the amount of the bonds so about to mature need not be invested. And such investments need not be made unless the amount on hand for investment shall amount to one thousand dollars, it being the intention of this section and Section 11-15-210 that whenever the amount of any sinking fund collected shall be one thousand dollars or more the investment of one thousand dollars or any multiple thereof on hand shall then be made.

HISTORY: 1962 Code Section 1-662; 1952 Code Section 1-662; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 132; 1932 (37) 1352, 1363; 1935 (39) 432.



SECTION 11-15-230. Deposit of collections for sinking fund.

The custodian of any sinking fund affected by Section 11-15-210 may deposit collections for such sinking fund in any bank approved by the chief bank examiner.

HISTORY: 1962 Code Section 1-663; 1952 Code Section 1-663; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 132; 1932 (37) 1352, 1363; 1935 (39) 432.



SECTION 11-15-240. Holding of sinking fund investments.

Such investments shall be kept separate and distinct and properly earmarked with or registered in the name of the particular sinking fund to which they are applicable and shall be used for no other purpose and kept until such time before the maturity of the bonds for which the sinking fund is established as it may be necessary to sell or collect them in order to meet such obligations at maturity.

HISTORY: 1962 Code Section 1-664; 1952 Code Section 1-664; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 132; 1932 (37) 1352, 1363; 1935 (39) 432.



SECTION 11-15-250. Advertisements for purchase of securities.

In making such investment of sinking funds in securities other than those of the county in which such sinking fund was created the custodian shall advertise once a week for two weeks in one newspaper published in the county in which such a sinking fund is established or in a newspaper having a general circulation in such county for offers of sale of bonds of the issue for which the sinking fund is established and of bonds of political subdivisions of this State, with the right to reject any and all offers.

HISTORY: 1962 Code Section 1-665; 1952 Code Section 1-665; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 132; 1932 (37) 1352, 1363; 1935 (39) 432.



SECTION 11-15-260. Choice of investments.

If bonds of the issue for which the sinking fund is established are offered at a price not in excess of par and accrued interest or at a price not in excess of the lowest price at which the bonds of any other political subdivision of this State are offered, then the sinking fund shall be invested in such bonds. Otherwise it shall be invested in such other bonds as are offered at the lowest price, due regard being had, however, to the legality of such issue and the solvency of the maker or, in the discretion of the custodian, in bonds of the United States of America or of this State. In the purchase of bonds the custodian shall, if possible, purchase bonds with maturities coincident, or as nearly as possible coincident, with the maturities of the bonds for which the sinking fund was established.

HISTORY: 1962 Code Section 1-667; 1952 Code Section 1-667; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 132; 1932 (37) 1352, 1363; 1935 (39) 432.



SECTION 11-15-270. Sale of bonds in sinking fund.

No sale of bonds bought by the custodian for the investment of the sinking fund shall be made except after advertisement of such proposed sale for the same length of time and in the same manner and in the same newspapers as is provided in Section 11-15-250 for the purchasing of bonds.

HISTORY: 1962 Code Section 1-668; 1952 Code Section 1-668; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 132; 1932 (37) 1352, 1363; 1935 (39) 432.



SECTION 11-15-280. Statements to be filed in the office of the clerk of court.

When bonds are bought or sold as provided under the terms of this article, the custodian of the sinking fund effecting the purchase or sale shall file in the office of the clerk of court of the county in which the sinking fund is situate, for public inspection, a list of the bonds offered to him for purchase, showing their amount, price and interest rate and designating therein the bonds actually purchased, and in the event of the sale of bonds, shall file a statement showing all offers received for the purchase of the bonds, designating thereon the offer which was accepted. Such statements filed in the office of the clerk of court may be destroyed by the clerk one year thereafter.

HISTORY: 1962 Code Section 1-669; 1952 Code Section 1-669; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 132; 1932 (37) 1352, 1363; 1935 (39) 432.



SECTION 11-15-290. Failure to make investments in accordance with article; penalties.

The failure of the custodian of any such sinking fund to make such investments in accordance with the provisions of this article shall be a misdemeanor, and upon conviction thereof he shall be liable to a fine of not less than one hundred dollars nor more than one thousand dollars or imprisonment for not less than thirty days nor more than one year or both.

HISTORY: 1962 Code Section 1-670; 1952 Code Section 1-670; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95, 131; 1932 (37) 1352, 1363; 1935 (39) 432.



SECTION 11-15-300. Provisions not applicable to certain counties.

The provisions of this article shall not apply to Abbeville, Anderson, Beaufort, Cherokee, Chester, Chesterfield, Clarendon, Colleton, Darlington, Edgefield, Georgetown, Greenville, Greenwood, Horry, Jasper, Kershaw, Laurens, Lee, Lexington, McCormick, Marion, Newberry, Oconee, Orangeburg, Richland, Saluda, Union, Williamsburg and York Counties. The investment of any sinking funds of Pickens County, under the provisions of this article, shall be optional with the custodian of such funds, and any investment thereof by such custodian shall be first approved by the attorney for the county of Pickens.

HISTORY: 1962 Code Section 1-671; 1952 Code Section 1-671; 1942 Code Section 3884; 1932 Code Section 3884; 1925 (34) 289; 1928 (35) 1167; 1931 (37) 95; 1932 (37) 1352, 1363; 1935 (39) 432.



SECTION 11-15-410. Short title.

This article may be cited as the "Refunding Act."

HISTORY: 1962 Code Section 1-681; 1952 Code Section 1-681; 1951 (47) 755.



SECTION 11-15-420. Declaration of purpose.

This article is intended to authorize and provide the procedure for the issuance of general obligation bonds whose proceeds are to be used to pay, in whole or in part, sums due on general obligation bonds previously issued.

HISTORY: 1962 Code Section 1-683; 1952 Code Section 1-683; 1951 (47) 755.



SECTION 11-15-430. Definitions.

(1) The word "issuer," as used in this article, shall mean any incorporated city or town, school district, county, or other political division or subdivision of the State which shall have outstanding and unpaid, whether matured or unmatured, bonds for whose payment the full faith, credit, taxing power and resources of such political division or subdivision have been pledged, whether or not such general obligation bonds be additionally secured by pledge of other revenues.

(2) The term "governing body" shall mean, in the case of incorporated cities or towns, the city council or town council and in other instances the commission, group, board or body to whom is delegated the administrative duties of the issuer.

HISTORY: 1962 Code Section 1-682; 1952 Code Section 1-682; 1951 (47) 755.



SECTION 11-15-440. Extent to which refunding bonds may be issued.

The governing body of any issuer may issue general obligation bonds of such issuer to such extent as such issuer shall be indebted by way of principal, interest, and redemption premium upon any outstanding general obligation or revenue bonds, maturing or called for redemption, less all sinking funds and other monies on hand applicable thereto. The issuer may utilize the provisions of Sections 11-27-40 and 11-27-50 in connection with the issuance of such refunding bonds.

HISTORY: 1962 Code Section 1-684; 1952 Code Section 1-684; 1951 (47) 755; 1999 Act No. 113, Section 23.



SECTION 11-15-450. Time when refunding bonds may be issued.

Such refunding bonds may be issued at any time, but not sooner than one year from the date the outstanding bonds fall due or have been called for redemption.

HISTORY: 1962 Code Section 1-685; 1952 Code Section 1-685; 1951 (47) 755.



SECTION 11-15-460. Interest rate.

These refunding bonds must bear interest at those rates as may be determined by the governing body of the issuer. However, before the issuance of any refunding bonds, except in the case of the refunding of Qualified School Construction Bonds issued pursuant to the provisions of 26 U.S.C. Section 54F, the governing body shall determine that a savings can be effected through the issuance of these refunding bonds.

HISTORY: 1962 Code Section 1-686; 1952 Code Section 1-686; 1951 (47) 755; 1989 Act No. 34, Section 1; 2009 Act No. 68, Section 4.



SECTION 11-15-470. Maturities.

Such refunding bonds shall mature in such annual series or installments, equal or unequal in amount, as the governing body shall provide, except that:

(1) The first maturing bonds shall mature within five years from the date as of which they are issued;

(2) Not less than two per cent of the aggregate of the issue shall mature in any year; and

(3) No bonds shall mature later than forty years from the date as of which they are issued.

HISTORY: 1962 Code Section 1-687; 1952 Code Section 1-687; 1951 (47) 755.



SECTION 11-15-480. Redemption privilege.

All refunding bonds maturing subsequent to fifteen years from their date shall be subject to redemption not later than fifteen years from their date and on all subsequent interest payment dates prior to their respective maturities. Bonds may be issued with a provision permitting their redemption on any interest payment date prior to their respective maturities. Bonds made subject to redemption prior to their stated maturities may contain a provision requiring the issuer to pay a premium for the privilege of exercising the right of redemption in such amount as the governing body shall have prescribed in the proceedings taken to authorize the issuance of such bonds. All bonds that are subject to redemption shall contain a statement to that effect on the face of each bond. In the proceedings authorizing the issuance of such bonds provision shall be made specifying the manner of call and the notice thereof that must be given.

HISTORY: 1962 Code Section 1-688; 1952 Code Section 1-688; 1951 (47) 755.



SECTION 11-15-490. Negotiability; registration.

All such refunding bonds shall be in the form of negotiable coupon bonds, payable to bearer, but may contain provisions granting to the holder the privilege of having them registered on the books of the treasurer of the issuer and the principal thus made payable to the registered holder (unless the last registered transfer shall have been to bearer) upon such conditions as the governing body may prescribe. Unless registered such bonds shall have all the qualities of negotiable instruments under the law merchant and the Uniform Commercial Code.

HISTORY: 1962 Code Section 1-689; 1952 Code Section 1-689; 1951 (47) 755.



SECTION 11-15-500. Place of payment.

Such refunding bonds shall be made payable at such place or places, within or without the State as the governing body shall provide.

HISTORY: 1962 Code Section 1-690; 1952 Code Section 1-690; 1951 (47) 755.



SECTION 11-15-510. Execution of bonds.

Such refunding bonds and the coupons annexed thereto shall be executed in the manner provided for by the governing body.

HISTORY: 1962 Code Section 1-691; 1952 Code Section 1-691; 1951 (47) 755.



SECTION 11-15-520. Sale of bonds.

Such refunding bonds shall be sold at public sale, after advertisement of sale in a newspaper having general circulation in the State or in a financial publication published in the city of New York or, in the discretion of the governing body, in both such publications. Such advertisement shall appear not less than ten days prior to the occasion set for such sale. The bonds may be disposed of at private sale if there are no bids received or if all bids are rejected. The provisions of this section shall not prevent a private sale to the United States of America or any agency thereof.

HISTORY: 1962 Code Section 1-692; 1952 Code Section 1-692; 1951 (47) 755.



SECTION 11-15-530. Sales price.

All refunding bonds must be sold at a price of not less than par and accrued interest to the date of delivery thereof.

HISTORY: 1962 Code Section 1-693; 1952 Code Section 1-693; 1951 (47) 755.



SECTION 11-15-540. Pledges and covenants to ensure payment; ad valorem tax.

For the payment of the principal and interest of such bonds as they respectively mature and for the creation of such sinking fund as may be necessary to provide for the prompt payment thereof, the full faith, credit, taxing power and resources of the issuer shall be irrevocably pledged, and there shall be levied and collected annually upon all taxable property of the issuer an ad valorem tax, without limitation as to rate or amount, sufficient for such purposes. The governing body of the issuer may, in its discretion, additionally secure the refunding bonds by a pledge of such revenues as were pledged to secure additionally the outstanding bonds. If such refunding bonds be additionally secured, covenants similar to those made in issuing the outstanding bonds may be made.

HISTORY: 1962 Code Section 1-694; 1952 Code Section 1-694; 1951 (47) 755.



SECTION 11-15-550. Exemption from taxes.

Refunding bonds issued under this article shall be exempt from all State, county, municipal, school district and other taxes or assessments, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise.

HISTORY: 1962 Code Section 1-695; 1952 Code Section 1-695; 1951 (47) 755.



SECTION 11-15-560. Bonds legal for fiduciary and sinking fund commission investment.

All executors, administrators, guardians, committees and fiduciaries and all sinking fund commissions may invest monies in their hands in bonds issued under this article.

HISTORY: 1962 Code Section 1-696; 1952 Code Section 1-696; 1951 (47) 755.



SECTION 11-15-570. Use of bonds to pay taxes.

The governing body of the issuer may provide in the proceedings taken in connection with the issuance of refunding bonds that either the bonds or the coupons shall be receivable for taxes due to the issuer during the year in which they respectively mature.

HISTORY: 1962 Code Section 1-697; 1952 Code Section 1-697; 1951 (47) 755.



SECTION 11-15-580. Holder of bonds may require levying of taxes and enforce covenants.

In the event the governing body shall fail to levy the taxes required to be levied or to perform the covenants undertaken in the issuance of the bonds, any holder of any of the bonds or coupons may require the levy of taxes and enforce the performance of the covenants by mandamus in any of the courts of this State.

HISTORY: 1962 Code Section 1-698; 1952 Code Section 1-698; 1951 (47) 755.



SECTION 11-15-590. Deposit and use of proceeds.

The proceeds derived from the sale of these bonds must be deposited in a special fund, separate and distinct from all other funds, and applied solely to the purposes for which the bonds are issued, except that the accrued interest, if any, must be used to discharge in part the first interest to become due on the bonds.

HISTORY: 1962 Code Section 1-699; 1952 Code Section 1-699; 1951 (47) 755; 2004 Act No. 184, Section 1.



SECTION 11-15-600. Refunding of special obligation bonds.

Any issuer having outstanding special obligation bonds authorized by any special act of the General Assembly enacted prior to March 7, 1973, may utilize the procedure prescribed by this article to effect the refunding of such special obligation bonds, except that for the payment of the principal of and interest on such refunding bonds there shall be pledged all or any part of the revenues securing the outstanding bonds, and any and all covenants as may be deemed necessary or desirable may be made to implement such pledges.

HISTORY: 1976 Act No. 639 Section 2.






CHAPTER 17 - BORROWING BY STATE, STATE AGENCIES, AND POLITICAL UNITS IN ANTICIPATION OF ISSUANCE OF BONDS

SECTION 11-17-10. Definitions.

(a) The term "bonds" shall mean general obligation bonds payable from ad valorem taxes, general obligation bonds additionally secured by any pledge of any assessments, or any pledge of revenues derived by the borrower from any revenue-producing facility, bonds payable solely from the revenues of any revenue-producing facility, and bonds payable solely from any assessments. The term "bonds" shall also include state highway bonds as defined pursuant to the provisions of item (10) of Section 57-11-210, as amended.

(b) The term "borrower" shall mean the State, any agency, department or institution of the State, any county, any incorporated city or town, any school district, any special purpose district, and all other political units now existing or hereafter created, which are appropriately authorized to borrow money and issue bonds.

(c) The term "governing body" shall mean that agency or body upon which is devolved by law the administrative and executive functions of the borrower.

(d) The term "person" shall mean any person, firm, corporation or governmental agency.

HISTORY: 1962 Code Section 1-621; 1965 (54) 150; 1993 Act No. 181, Section 92.



SECTION 11-17-20. Borrowing in anticipation of receipt of proceeds of bonds authorized; debt evidenced by note; form and terms of notes.

Any borrower, whenever authorized by general or special law, to issue bonds, may, pending the sale and issuance thereof, but within the limitations set forth in Section 11-17-60 of this chapter, borrow in anticipation of the receipt of the proceeds of bonds from any person, and evidence the debt by a note duly executed by the officers of the borrower authorized by the governing body of the borrower. The note shall be expressed to mature not later than one year from the date of its issuance except that if the note is issued in anticipation of the sale of bonds payable solely from a revenue-producing facility and there is in existence an agreement between the borrower and any federal agency pursuant to which such bonds are to be purchased by such federal agency, such note may be expressed to mature not later than three years from its date; such note may, but shall not be required to, be subject to redemption prior to its stated maturity, on such terms and conditions as the governing body of the borrower may prescribe, except that the maximum premium to be paid for prior redemption shall not exceed one half of one per centum. The note shall bear such rate of interest as the governing body shall determine and shall recite on its face that it is issued in anticipation of the issuance of bonds and is payable, both as to principal and interest, from the proceeds thereof.

HISTORY: 1962 Code Section 1-622; 1965 (54) 150; 1970 (56) 2061; 1979 Act No. 194, Part I, Section 13.



SECTION 11-17-30. Use of other funds for payment of notes.

It shall at all times be lawful for any borrower to utilize any other funds applicable therefor for the payment of the principal and interest of the note.

HISTORY: 1962 Code Section 1-622.1; 1970 (56) 2061.



SECTION 11-17-40. Manner of issuing notes.

The governing body may arrange the issuance of notes authorized by this chapter by negotiation or may cause them to be advertised and bids therefor received, under such conditions as the governing body shall prescribe.

HISTORY: 1962 Code Section 1-623; 1965 (54) 150.



SECTION 11-17-50. Necessity of holding election before issuance of notes.

Whenever the favorable result of an election is prescribed by the Constitution or applicable statute as a condition precedent to the issuance of bonds by the borrower, then prior to the issuance of any notes pursuant to this chapter, the election shall have been held and shall have resulted favorably to the issuance of such bonds.

HISTORY: 1962 Code Section 1-624; 1965 (54) 150.



SECTION 11-17-60. Resolution of governing body; consent or approval required; renewal or refunding.

Prior to the issuance of notes pursuant to this chapter, the governing body of the borrower shall adopt a resolution obligating the borrower to issue and sell, in the manner prescribed by law, bonds of the borrower in a specified amount and notes of the borrower may be issued pursuant to this chapter to the extent of not exceeding the amount of bonds so specified.

Provided, however, if any consent or approval shall be necessary prior to the issuance of bonds by the borrower, the borrower must obtain the same consent or approval prior to the issuance of temporary financing as provided herein.

All notes issued pursuant to this chapter may from time to time be renewed or refunded.

HISTORY: 1962 Code Section 1-625; 1965 (54) 150; 1966 (54) 2382; 1969 (56) 809.



SECTION 11-17-70. Notes secured by full faith, credit, and taxing power of borrower.

Notes issued pursuant to this chapter in anticipation of the issuance of general obligation bonds shall be general obligations of the borrower also secured by a pledge of the full faith, credit and taxing power of the borrower, and any governing body is authorized to make such a pledge in the proceedings providing for the issuance of any notes pursuant to this chapter in anticipation of the issuance of general obligation bonds.

HISTORY: 1962 Code Section 1-625.1; 1969 (56) 809.



SECTION 11-17-80. Purpose of bonds deemed to include payment of notes.

Whenever any borrower shall be authorized to issue bonds for any specific purpose, the purpose shall be deemed to include the monies required to meet the payment of the principal and interest of notes issued pursuant to this chapter.

HISTORY: 1962 Code Section 1-626; 1965 (54) 150.



SECTION 11-17-90. Application of proceeds of notes.

It shall be the duty of the governing body to apply the proceeds of any notes issued pursuant to this chapter to the purpose for which bonds are to be issued, but no purchaser of any notes shall be liable for the proper application of the proceeds.

HISTORY: 1962 Code Section 1-627; 1965 (54) 150.



SECTION 11-17-100. Application of proceeds of bonds to payment of notes.

Upon delivery of the bonds in anticipation of which a note or notes pursuant to this chapter have been issued, sufficient of the proceeds of such bonds shall be applied by the borrower to meet the payment of the principal and interest of such notes, unless the stated maturity of the notes shall be subsequent to the date as of which such bonds are issued; but, in all such instances, upon the delivery of the bonds, sufficient of the proceeds thereof shall be deposited in an irrevocable trust with the paying agent of the notes, or other financial institution, for the payment of the principal and interest of the notes upon their stated maturity.

HISTORY: 1962 Code Section 1-627.1; 1970 (56) 2061.



SECTION 11-17-110. Tax exempt status of notes.

All notes issued pursuant to this chapter and all interest to accrue thereon shall have the tax exempt status prescribed by Section 12-1-60.

HISTORY: 1962 Code Section 1-628; 1965 (54) 150.



SECTION 11-17-120. Determining whether bonds for funding bond anticipation notes are issued within prescribed time limitation.

Whenever, after the issuance of general obligation bond anticipation notes, it becomes necessary to determine whether or not general obligation bonds issued to provide funds with which to pay such notes (or any notes refunding such notes) have been issued within any time limitation prescribed therefor or in obedience to any condition imposed by law, the date of the issuance of the original notes shall be used for the purposes of such determination.

HISTORY: 1981 Act No. 3, Section 1.






CHAPTER 18 - SOUTH CAROLINA VOLUME CAP ALLOCATION ACT

SECTION 11-18-5. Short title.

This chapter shall be known as the "South Carolina Volume Cap Allocation Act".

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010.



SECTION 11-18-10. Recovery zone facility bonds and recovery zone economic development bonds; issuance.

The General Assembly finds and determines that:

(a) Sections 1400U-2 and 1400U-3 of the American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5.123 Stat. 115 (2009) (codified at Section 1400U-2 and -3 of the Internal Revenue Code) ("ARRA") added two new types of bonds as recovery zone bonds:

(1) a new type of exempt facility bonds called "recovery zone facility bonds" to be used to finance construction, renovation, and equipping of recovery zone property for use in any trade or business in a recovery zone, all as defined in ARRA; and

(2) a new type of governmental bond called "recovery zone economic development bonds".

(b) The provisions of ARRA provide a formula for allocation of authority to issue recovery zone facility bonds and recovery zone economic development bonds to the states and by the states to the counties and large municipalities within the states. The United States Department of the Treasury, Internal Revenue Service provided for recovery zone bond volume cap allocations in IRS Notice 2009-50 and provided calculations for individual counties and large municipalities on that same date. The notice made specific provision for reallocation of the volume cap allocations that are waived or deemed waived by a county or municipality by giving the state in which such county or municipality is located the authority to reallocate the waived volume cap in any reasonable manner as it shall determine in good faith in its discretion.

(c) Section 1112 of ARRA amended Section 54D(d) of the Internal Revenue Code to increase the volume cap authorization for qualified energy conservation bonds, which were created by Section 301(a) of Tax Extenders and Alternative Minimum Tax Relief Act of 2008, Pub. L. 110-343.122 Stat. 1365 (2008). The United States Department of the Treasury, Internal Revenue Service provided for qualified energy conservation bond volume cap allocations to the states in IRS Notice 2009-29 and authorized the states to allocate such volume cap allocations.

(d) Because of several factors, including the relatively small amounts of some of the allocations, limitations on legal borrowing capacity affecting counties and large municipalities and the lack of access to borrowing by possible beneficiaries of the bonds described above, very little of the allocations of bonds described herein have been utilized in connection with the issuance of these bonds in South Carolina.

(e) These bonds are a valuable resource to South Carolina in its efforts to revitalize its economy and to provide additional employment, all to the promotion of the health and welfare of the citizens of South Carolina.

(f) Because recovery zone bonds must be issued before January 1, 2011, it is in the best interests of the State to provide a procedure for determining as to when counties or large municipalities have waived their allocations of these bonds and to provide for the reallocation of such waived allocations.

(g) Recovery zone facility bonds are bonds with substantially all of the proceeds of which are used for "recovery zone property", as defined in the ARRA. The definition of "recovery zone property" includes facilities that may not currently be authorized under the state's private activity bond enabling statutes. These projects will provide much needed employment, thus it is the best interest of the health and welfare of the citizens of the State to provide authorization for bonds to finance recovery zone property.

(h) The purpose of this chapter is to provide the procedures for the reallocation of recovery zone bonds as well as provide the authorization for the allocation of Qualified Energy Conservation Bonds and Other Federal Bonds as defined below.

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010.



SECTION 11-18-20. Definitions.

(a) "ARRA Bonds" mean:

(1) recovery zone bonds authorized under Section 1401 of ARRA; and

(2) Qualified Energy Conservation Bonds authorized under Section 301(a) of Tax Extenders and Alternative Minimum Tax Relief Act of 2008, Pub. L. 110-343, 122 Stat. 1365 (2008) as amended by Section 112 of ARRA.

(b) "Board" means the South Carolina Budget and Control Board.

(c) "Code" means the Internal Revenue Code of 1986, as amended.

(d) "Local Government" means each county and municipality that received an allocation of Volume Cap pursuant to the Code and IRS Notice 2009-50.

(e) "Other federal bonds" mean any such bond, whether tax--exempt, taxable or tax credit, created after the date hereof whereby a volume cap limitation is proscribed under the Code.

(f) "Qualified energy conservation bond" means the term as defined in Section 54D(a) of the Code.

(g) "Recovery zone" means the term as defined in Section 1400U-1(b) of the Code.

(h) "Recovery zone economic development bond" means the term as defined in Section 1400U-2 of the Code.

(i) "Recovery zone facility bond" means the term as defined in Section 1400U-3 of the Code.

(j) "State" means the State of South Carolina.

(k) "Volume Cap" means the amount or other limitation of ARRA Bonds allocated to each state and to counties and large municipalities within each state in accordance with Section 1400U-1(a)(4) of the Code, with respect to Recovery Zone Economic Development Bonds and Recovery Zone Facility Bonds, Section 54D(e)(1) of the Code, with respect to Qualified Energy Conservation Bonds, and any other section of the Code which imposes a volume cap limitation on any other Federal Bonds.

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010.



SECTION 11-18-30. Volume Cap allocation.

For any Volume Cap allocation of Qualified Energy Conservation Bonds and any other Volume Cap allocation for Other Federal Bonds, which has not been or shall not be further suballocated by the Code, the Internal Revenue Service or the United States Department of the Treasury, the board is authorized to suballocate such Volume Cap allocation.

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010.



SECTION 11-18-40. Local Government waiver of Volume Cap allocation; board management of allocation.

(A) In accordance with the provisions of this chapter, the board shall establish a method for determining when a Local Government has waived all or part of its Volume Cap allocation and shall manage the reallocation of such Volume Cap. All allocations and reallocations made pursuant to this chapter shall be made by the board with the advice and recommendation of an advisory committee which the board may from time to time appoint and which shall be comprised of members who are, in the sole determination of the board, familiar with the subject matter germane to the specific federal bond program.

(B) When appropriate, the board shall provide written notice of Volume Cap allocations of ARRA Bonds and Other Federal Bonds to Local Governments by United States registered or certified mail. Written notice shall be effective on the date shown on the return receipt. Such notice may include a deadline by which ARRA Bonds and Other Federal Bonds must be issued.

(C) A Local Government may waive its Volume Cap allocation by providing written notice of such waiver to the board within thirty days of the written notice provided in subsection (B).

(D) In determining when a Local Government has waived all or part of its Volume Cap, the board shall provide that if it has not received from a Local Government a notice of intent to use its Volume Cap allocation within a designated number of days of the written notice provided in subsection (B), the Local Government shall be deemed to have waived its Volume Cap allocation. The form of the notice of intent to use a Local Government's Volume Cap allocation shall be determined by the board. Each notice of intent to use its Volume Cap allocation submitted by a Local Government must contain evidence satisfactory to the board, in its sole discretion, that the allocation will in fact be used. This evidence may consist of:

(1) resolution or otherwise of the designation of a Recovery Zone, if such designation is required;

(2) the form of the resolution or ordinance in substantially final form authorizing the issuance of bonds or approving such other financing as may be done accompanied by a written opinion of legal counsel that the Local Government has the legal ability to effect such issuance or borrowing;

(3) a written opinion of legal counsel that the ARRA Bonds or Other Federal Bonds that the Local Government intends to issue will qualify, based on information available at that time to such legal counsel, as such ARRA Bonds or Other Federal Bonds when issued;

(4) a schedule for the closing of the issue which must not be later than a date determined by the board; and

(5) other documentation as the board deems appropriate.

(E) Failure to issue ARRA Bonds or Other Federal Bonds by any deadline established by the board shall constitute a waiver of Volume Cap allocation unless the board extends such deadline.

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010.



SECTION 11-18-50. Board to develop application form for reallocation of any waived Volume Cap allocation; factors for reallocation.

(A) Within thirty days of the effective date of this chapter, the board shall develop a form for use by any eligible issuer in applying for reallocation of any waived Volume Cap allocation. Applications for reallocation may be accepted by the board at times prescribed by the board. The board may make reallocations as soon as it determines that there is an actual or deemed waiver of any Volume Cap allocation.

(B) In making reallocations, the board may consider the following factors:

(1) the likelihood of successful completion of such financing;

(2) the number of jobs to be created or preserved and the wages for such jobs;

(3) relative economic need and benefit to the applicant and any other entity benefiting from the proposed issue; and

(4) the overall best interest of the State and the people of the State.

(C) Upon making any reallocation, the board shall provide written notice of the reallocation of Volume Cap to the eligible issuer by United States registered or certified mail.

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010.



SECTION 11-18-60. Local Government suballocation of Volume Cap.

Local Governments allocated Volume Cap pursuant to this chapter may, by order or resolution of its governing body, suballocate such allocation to any other eligible issuers authorized to issue ARRA Bonds or Other Federal Bonds pursuant to the Code or any related pronouncements made by the Internal Revenue Service or the United States Treasury Department. Each Local Government that suballocates Volume Cap shall attach a copy of the order, ordinance, or resolution authorizing the suballocation to its notice of intent to use Volume Cap required by Section 11-18-40. Local Governments shall be authorized to take any other action required by the Code or related pronouncements made by the Internal Revenue Service or the Treasury Department to issue ARRA Bonds or Other Federal Bonds.

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010.



SECTION 11-18-70. Purpose of chapter; board policies and procedures.

(A) The purpose of this chapter is to ensure that the state's allocations of ARRA Bonds and Other Federal Bonds are used. To that end, the board is authorized and directed to make such exceptions and waivers or extend or shorten time requirements as it deems most likely to effect the purposes hereof. The board is encouraged to avoid the development of rigid procedures and formalities in the determination of waived allocations or reallocations. The board is directed to focus on the probability of the Local Governments' using the Volume Cap for ARRA Bonds prior to January 1, 2011.

(B) The board may adopt any further policies and procedures it considers necessary for the equitable and effective administration of this chapter.

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010.



SECTION 11-18-80. Maximum use of Volume Cap allocations.

In order to make the maximum use of Volume Cap allocations, any bond enabling act which specifies particular projects or users must be construed to provide that any recovery zone property as defined in Section 1400U-3(b) of the Code will be deemed to qualify as a project. Accordingly, any person engaged in a qualified business as defined in Section 1400U-3(b)(2) of the Code will be permitted as beneficiary of any such bonds.

HISTORY: 2010 Act No. 290, Section 15.A, eff June 23, 2010.






CHAPTER 19 - BORROWING IN ANTICIPATION OF FEDERAL GRANTS

SECTION 11-19-10. Definitions.

(a) The term "borrower" shall mean the State, any agency, authority, department or institution of the State, any county, any incorporated city or town, any school district, any special purpose district, and all other political units now existing or hereafter created.

(b) The term "governing body" shall mean that agency or body upon which is devolved by law the administrative and executive functions of the borrower.

(c) The term "grant" shall mean any monies to be received from the United States Government or any of its agencies, intended to be used for the construction of facilities for any waterworks systems, facilities for the collection, treatment and disposal of sewage and the construction or improvement of any public works which the borrower may lawfully undertake as to which an unconditional grant has been made by the granting agency and the funds have been appropriated therefor. The term "grant" shall also include Federal revenue-sharing funds to which any borrower shall be entitled.

(d) The term "person" shall mean any person, firm, corporation, governmental agency or lending institution.

(e) The term "project" shall mean the public works or undertaking for which the grant is made applicable.

HISTORY: 1962 Code Section 1-641; 1971 (57) 902; 1974 (58) 2363.



SECTION 11-19-20. Borrowing in anticipation of federal grant authorized; debt evidenced by note; form and terms of note.

Any borrower which is entitled to any grant may, pending the receipt thereof, but within the limitation set forth in this chapter, borrow from any person and evidence the debt so incurred by a note or other written obligation executed by the officers of the borrower and containing such terms and provisions as may be prescribed by the governing body of the borrower. Such note shall be expressed to mature not later than the occasion on which the proceeds of the grant are expected to be received and shall pledge for the payment of the principal and interest therefor the proceeds of such grant and in addition thereto may pledge the full faith, credit and taxing power of the borrower.

HISTORY: 1962 Code Section 1-641.1; 1971 (57) 902; 1976 Act No. 617.



SECTION 11-19-30. Maximum amount.

The maximum amount of any loan made pursuant to this chapter shall not exceed ninety percent of the estimated amount of the grant in anticipation of which the loan is made.

HISTORY: 1962 Code Section 1-641.2; 1971 (57) 902.



SECTION 11-19-40. Manner of issuing obligations.

The governing body may arrange the issue of obligations authorized by this chapter by negotiation or may cause them to be advertised and bids therefor received, under such conditions as the governing body shall prescribe.

HISTORY: 1962 Code Section 1-641.3; 1971 (57) 902.



SECTION 11-19-50. Necessity of holding election before issuance of obligations.

Whenever the favorable result of an election is prescribed by the Constitution or applicable statute as a condition precedent to the undertaking of the project by the borrower, then prior to the issuance of any obligations pursuant to this chapter, the election shall have been held and shall have resulted favorably to the undertaking of the project.

HISTORY: 1962 Code Section 1-641.4; 1971 (57) 902.



SECTION 11-19-60. Necessity of obtaining consent or approval.

If any consent or approval shall be necessary prior to the undertaking of the project by the borrower, the borrower shall obtain the same consent or approval prior to the issuance of obligations pursuant hereto.

HISTORY: 1962 Code Section 1-641.5; 1971 (57) 902.



SECTION 11-19-70. Application of proceeds of obligations.

It shall be the duty of the governing body to apply the proceeds of any obligations issued pursuant to this chapter to the cost of the construction of the project for which the grant is to be made, but no purchaser of any obligations shall be liable for the proper application of the proceeds.

HISTORY: 1962 Code Section 1-641.6; 1971 (57) 902.



SECTION 11-19-80. Tax exempt status of obligations.

All obligations issued pursuant to this chapter and all interest to accrue thereon shall have the tax exempt status prescribed by Section 12-1-60.

HISTORY: 1962 Code Section 1-641.7; 1971 (57) 902.






CHAPTER 21 - ADVANCED REFUNDING OF BONDS OF PUBLIC AGENCIES

SECTION 11-21-10. Definitions.

For the purposes of this chapter the following terms shall mean:

(1) "Advanced refunding", means the refunding of outstanding bonds through the authorizations of this chapter and other statutes herein referred to more than six months prior to the dates on which outstanding bonds mature or may be called for payment and redemption.

(2) "Corporate trustee", means any incorporated bank organized under the laws of any of the states of the United States or any national banking corporation organized under the laws of the United States maintaining an established and active trust department which shall agree to perform the functions imposed upon it by the provisions of this chapter; but, unless such bank or national bank shall maintain offices in South Carolina, it shall have unimpaired capital and surplus of not less than twenty-five million dollars.

(3) "Governing board", means the board, commission, municipal council, board of trustees, authority or any other public body upon which is devolved by law the administrative and executive duties with respect to any public agency.

(4) "Outstanding bonds", means all general obligation bonds, with or without additional security, or bonds payable solely from any revenue-producing project, now or hereafter issued pursuant to laws now or hereafter enacted.

(5) "Public agency", means the State of South Carolina, its agencies and institutions, counties, all incorporated municipalities, school districts, special purpose districts, authorities and every other agency or political entity of the State which now or hereafter shall be given the power to incur debt in the form of general obligation bonds, with or without additional security, or bonds payable solely from any revenue-producing project, now or hereafter issued pursuant to law.

(6) "Refunding bonds", means any bonds issued for the purpose of providing all or any part of the monies required to effect the payment upon maturity, or upon redemption, of any outstanding bonds and shall include all sums required to meet the payment of principal, redemption premiums and such interest on outstanding bonds as may be required to be funded in order to effect the advanced refunding of outstanding bonds.

HISTORY: 1962 Code Section 1-631; 1965 (54) 551; 1981 Act No. 50, Section 2.



SECTION 11-21-20. Issuance of advanced refunding bonds authorized; purpose; amount.

Any public agency may utilize the provisions of either Article 5, Chapter 15, Title 11 (the Refunding Act) or Chapter 17, Title 6 (the Revenue Bond Refinancing Act) as herein amplified, to effect the refunding of any of its outstanding bonds and the provisions of this chapter shall extend to and are hereby made available to the governing boards of all public agencies in order to refund outstanding bonds. If and when the authorizations of this chapter are utilized, the provisions of this chapter shall control in the event of conflict between this chapter and any provision in either the Refunding Act or the Revenue Bond Refinancing Act. To the extent that they may be required in order to effect an advanced refunding, refunding bonds may be issued in such amounts as shall be required to provide for the payment of (a) all outstanding bonds maturing subsequent to the date as of which refunding bonds shall be issued and (b) such further amount as shall be required to effect the payment of any redemption premium of the outstanding bonds, the amount required to fund interest on the outstanding bonds to the date fixed for redemption in the plan of advancing refunding, if the funding of interest on the outstanding bonds shall prove necessary, and any deposits required in connection with the refunding bonds and expenses incurred by the governing board in connection with the issuance of refunding bonds. Provided, if any governing board shall find it necessary to effect improvements at the same time as it shall undertake an advanced refunding with refunding bonds issued pursuant to Chapter 17, Title 6 and this chapter, refunding bonds in addition to those otherwise required may be issued to such extent as may be necessary to meet the costs of such improvements.

HISTORY: 1962 Code Section 1-632; 1965 (54) 551; 1981 Act No. 50, Section 2.



SECTION 11-21-30. Time of issuance.

Advanced refunding pursuant to this chapter may be effected at any time under the conditions prescribed by this chapter.

HISTORY: 1962 Code Section 1-633; 1965 (54) 551; 1981 Act No. 50, Section 2.



SECTION 11-21-40. Findings to be made by governing board.

Prior to any advanced refunding the governing board of any public agency which shall have outstanding bonds shall find either:

(a) That a savings can be effected through advanced refunding;

(b) That existing covenants and agreements in the proceedings authorizing the outstanding bonds payable from revenue-producing projects hamper or impede the ability of the public agency to borrow monies which are then or thereafter required to provide for improvements, enlargements and extensions to such revenue-producing projects.

In the event any governing board shall undertake to effect an advanced refunding pursuant to Chapter 17, Title 6 and this chapter, and at the same time to borrow for the purpose of constructing improvements to its revenue-producing project, it shall likewise have found that such improvements are then necessary and can be accomplished with the monies provided by the proceeds of the refunding bonds issued pursuant to Chapter 17, Title 6 and this chapter for the purpose of constructing such improvements.

HISTORY: 1962 Code Section 1-634; 1965 (54) 551; 1967 (55) 489; 1981 Act No. 50, Section 2.



SECTION 11-21-50. Optional redemption; agreement as to use of proceeds; notice.

The governing board shall not be required to effect the payment or redemption of the outstanding bonds through the means of any optional redemption provision and it may provide in the agreement required by Section 11-21-60 that the proceeds of the refunding bonds be used for the payment of the outstanding bonds as and when the same mature. Whenever refunding bonds are issued pursuant to this chapter, the public agency issuing such bonds shall give published notice in a financial paper published in the City of New York of the purpose for which the proceeds of the refunding bonds will be used.

HISTORY: 1962 Code Section 1-635; 1965 (54) 551; 1981 Act No. 50, Section 2.



SECTION 11-21-60. Disposition of proceeds of refunding bonds.

On the delivery of any refunding bonds issued pursuant to this chapter, the proceeds of the bonds, less the proceeds of that portion of any refunding bonds issued pursuant to Chapter 17, Title 6 for improvements, must be deposited with a corporate trustee and held by it under a written trust agreement and in a special trust account, except that the accrued interest, if any, must be used to discharge in part the first interest to become due on the refunding bonds. It is the duty of the corporate trustee to keep the proceeds invested and reinvested to the extent practical in obligations of the United States or any agency of the United States and to apply the principal and interest of the trust so established in the manner prescribed in the trust agreement.

HISTORY: 1962 Code Section 1-636; 1965 (54) 551; 1981 Act No. 50, Section 2; 1991 Act No. 65, Section 10; 2004 Act No. 184, Section 2.



SECTION 11-21-80. Effect of partial invalidity of chapter.

If it be held that the application of this chapter to the refunding of general obligation bonds is invalid, such holding shall not disturb the right of governing boards to effect advanced refundings of bonds payable from the revenues of any revenue-producing project.

HISTORY: 1962 Code Section 1-638; 1965 (54) 551.






CHAPTER 23 - PLEDGE OF REVENUES TO SECURE PAYMENT OF BONDS

SECTION 11-23-10. Legislative findings.

The General Assembly makes the following findings:

1. From time to time various political subdivisions and public bodies including but not limited to counties, cities, towns, public service districts and authorities, issue general obligation bonds under various authorizing statutes to finance the construction of projects such as hospitals, water systems, sewer systems, airports and other public projects which produce revenues.

2. Many of the statutes which authorize the issuance of such general obligation bonds contain no provision that the bonds may be additionally secured by a pledge of the revenues to be derived from the operation of the projects financed by such bonds and no provision that the annual tax levy to be made for the payment of debt service on such bonds may be reduced in each year by the amount of such revenues actually on hand and available for payment of debt service at the time the annual levy is to be made.

3. That the authorization to make such a pledge to additionally secure such bonds would enable the issuer thereof to strengthen the security of its general obligation bonds, and to shift at least a portion of the burden of the debt-service payments from ad valorem taxes on the property owners within its taxing jurisdiction to those who pay rates and charges for the facilities and services furnished by the projects financed by such general obligation bonds.

HISTORY: 1975 (59) 174.



SECTION 11-23-20. Authority to pledge revenues as additional security for bonds.

The governing body of any political subdivision or public body of this State including, but not limited to, counties, cities, towns, townships, school districts, public service districts, and authorities, which is authorized by law to issue general obligation bonds of such political subdivision or public body, the proceeds of which bonds will be used to finance the construction of projects which will be revenue producing, may, with the consent of any board, commission or other body or person which may be charged by statute or otherwise with the operation and management of any such revenue-producing project, provide in the ordinance or resolution which makes provision for the issuance of such bonds that such bonds may be additionally secured by all or any portion, designated in the ordinance or resolution, of the revenues to be derived from the operation of such projects. Any such board, commission or other body or person shall have full power and authority to make any and all covenants and agreements which may be necessary to implement and effectuate any such pledge of revenues.

HISTORY: 1975 (59) 174.



SECTION 11-23-30. Authority to apply revenues to payment of bonds.

The governing body of any political subdivision or public body of this State including, but not limited to, those set forth in Section 11-23-10, which has issued or may hereafter issue general obligation bonds, the proceeds of which have been or may be used to finance the construction of projects which are or will be revenue producing, may apply the revenues derived from such projects, and not otherwise pledged, to the payment of principal and interest to become due on such bonds.

HISTORY: 1975 (59) 174.



SECTION 11-23-40. Reduction of tax levy.

In the event that such revenues from the operation of any such revenue-producing project financed by such bonds shall be available for the payment of debt service on such bonds (whether or not such revenues have been pledged for that purpose), and shall be delivered to the county treasurer (or to such other public official who is charged with the duty of collecting the annual ad valorem tax to pay the annual principal and interest on such bonds) for the payment of such principal and interest and for no other purpose, prior to the occasion when the county auditor (or such other public official who is charged with the duty of making the levy for the annual ad valorem tax to pay the annual principal and interest on such bonds) fixes the annual tax levy, the annual ad valorem tax to be levied for the payment of the principal and interest on such bonds may be reduced in each year by the amount of such revenues derived from such project which is actually in the hands of the county treasurer (or such other public official who is charged with collecting such annual ad valorem tax) at the time the tax for the year is required to be levied.

HISTORY: 1975 (59) 174.



SECTION 11-23-50. Powers conferred by chapter are additional.

The powers and authorizations hereby conferred upon political subdivisions and public bodies shall be in addition to all other powers and authorizations previously vested in them.

HISTORY: 1975 (59) 174.



SECTION 11-23-60. Pledges to secure general obligation bonds not affected.

Nothing contained in this chapter nor any action taken pursuant hereto shall be construed to limit or curtail any pledge of the full faith, credit and taxing power of a political subdivision or public body given to secure its general obligation bonds.

HISTORY: 1975 (59) 174.






CHAPTER 25 - PUBLIC PRINTING AND STATE PUBLICATIONS

SECTION 11-25-10. General powers.

The State Budget and Control Board has control and supervision of all the public printing, binding, lithographing, and engraving for the State or any department of the state government except for legislative printing and printing otherwise provided by law.

HISTORY: 1962 Code Section 1-501; 1952 Code Section 1-501; 1942 Code Section 2086; 1932 Code Section 2086; Civ. C. '22 Section 48; 1916 (29) 709; 1950 (46) 3605; 1985 Act No. 201, Part II, Section 81B.



SECTION 11-25-20. Additional powers.

The State Budget and Control Board may inquire at any time into all matters pertaining to the contracts for the public printing and the distribution of official reports and publications and may prevent unnecessary printing, binding, lithographing, or engraving. It may see that all extraneous matter is omitted from any publication paid for out of the public printing fund or any fund of any state department or state institution and may recommend from time to time to the General Assembly appropriate remedial legislation. The State Budget and Control Board has control of the style and arrangement of all public printing except for legislative printing and printing otherwise provided by law.

HISTORY: 1962 Code Section 1-502; 1952 Code Section 1-502; 1942 Code Section 2087; 1932 Code Section 2087; Civ. C. '22 Section 49; 1916 (29) 709; 1950 (46) 3605; 1985 Act No. 201, Part II, Section 81C.



SECTION 11-25-30. Approval of state printing.

The State Budget and Control Board may pass upon and approve all printing pertaining to state matters in this State except for legislative printing and printing otherwise provided by law.

HISTORY: 1962 Code Section 1-503; 1952 Code Section 1-503; 1942 Code Section 2090-3; 1935 (39) 83; 1950 (46) 3605; 1985 Act No. 201, Part II, Section 81D.



SECTION 11-25-40. Board to carry out laws applicable to printing, binding, lithographing, and engraving.

The provisions of law applicable to public printing, binding, lithographing, and engraving, other than legislative printing and printing otherwise provided by law must be executed by the State Budget and Control Board.

HISTORY: 1962 Code Section 1-504; 1952 Code Section 1-504; 1942 Code Section 2089; 1932 Code Section 2089; Civ. C. '22 Section 51; 1916 (29) 709; 1950 (46) 3605; 1985 Act No. 201, Part II, Section 81E.



SECTION 11-25-120. Clerks of the two Houses to furnish corrected journals.

The clerks of the two Houses shall furnish the public printer corrected journals daily for the permanent printing.

HISTORY: 1962 Code Section 1-512; 1952 Code Section 1-512; 1942 Code Section 2103; 1932 Code Section 2103; Civ. C. '22 Sections 64, 66, 67; Civ. C. '12 Sections 54, 56, 57; Civ. C. '02 Sections 51, 53, 54; G. S. 32; R. S. 51, 53, 54; 1884 (18) 872.



SECTION 11-25-260. Certifying printing for legislature.

The faithful performance for printing for each House shall be certified by its presiding officer and clerk. In the absence of either of such officers from the seat of the government, the Secretary of State, to whom the work may be delivered, shall certify to its proper execution.

HISTORY: 1962 Code Section 1-527; 1952 Code Section 1-527; 1942 Code Section 2103; 1932 Code Section 2103; Civ. C. '22 Sections 64, 66, 67; Civ. C. '12 Sections 54, 56, 57; Civ. C. '02 Sections 51, 53, 54; G. S. 32; R. S. 51, 53, 54; 1884 (18) 872; 1982 Act No. 335.



SECTION 11-25-430. Revolving fund for purchase of office supplies and other commodities.

From the accumulated unexpended balances of the revolving fund heretofore appropriated for the purchase of office supplies by the State Budget and Control Board the sum of twenty thousand dollars shall be maintained by the State Treasurer as a permanent and continuing revolving fund for the purchase of office supplies or such other commodities as the General Assembly may hereafter direct, to be administered by the board. Should the fund exceed twenty thousand dollars at the end of any fiscal year the surplus shall be transferred to the general fund of the State.

HISTORY: 1962 Code Section 1-543; 1952 Code Section 1-543; 1942 Code Section 2090-1; 1932 Code Section 2090; Civ. C. '22 Section 52; Civ. C. '12 Section 42; Civ. C. '02 Section 39; R. S. 39; 1898 (22) 700; 1916 (29) 707; 1920 (31) 805; 1940 (41) 1758; 1965 (54) 330.



SECTION 11-25-610. Number of journals to be bound.

A sufficient number of the House and Senate Journals for use of the members of the General Assembly, for the Legislative Council to make exchanges with other states and to make other necessary distributions shall be printed and bound in a good and substantial manner. The clerk of the Senate and the clerk of the House of Representatives may have this done immediately upon the close of the session or as soon thereafter as practicable.

HISTORY: 1962 Code Section 1-561; 1952 Code Section 1-561; 1942 Code Section 2106; 1932 Code Section 2106; Civ. C. '22 Section 70; Civ. C. '12 Section 60; Civ. C. '02 Section 57; G. S. 37; R. S. 58; 1896 (22) 203; 1972 (57) 2813; 1976 Act No. 476 Section 1.



SECTION 11-25-620. Delivery to and distribution by Legislative Council of journals.

Upon completion of the permanent work, the printers shall deliver the bound volumes to the Legislative Council which shall deliver five copies of the Senate Journal to the clerk of the Senate and five copies of the House Journal to the clerk of the House of Representatives. The Council shall distribute a copy of each journal to each member of the General Assembly and shall make exchanges with other states. Any remaining copies may be distributed or sold by the Council as it sees fit.

HISTORY: 1962 Code Section 1-562; 1952 Code Section 1-562; 1942 Code Section 2107; 1932 Code Section 2107; Civ. C. '22 Section 71; Civ. C. '12 Section 61; Civ. C. '02 Section 58; G. S. 38; R. S. 59; 1896 (22) 203; 1972 (57) 2813; 1976 Act No. 476 Section 2.



SECTION 11-25-640. Copies of acts and joint resolutions; distribution.

Copies of the acts and joint resolutions must be distributed as follows:

(1) to each circuit judge, one copy;

(2) to each solicitor, one copy;

(3) to each clerk of court, one copy;

(4) to each judge of probate, one copy;

(5) to each county government, one copy;

(6) to the Supreme Court at Columbia and to the Court of Appeals at Columbia, one copy to each court;

(7) to each magistrate in the State, one copy;

(8) to each master, one copy;

(9) to each of the chartered colleges of the State, one copy;

(10) to the Code Commissioner, the number of copies requested by the commissioner;

(11) to the clerks of the two houses of the General Assembly, the number of copies requested by each clerk;

(12) to the Attorney General of the State, one copy;

(13) to the University of South Carolina, two copies;

(14) to the Charleston library, two copies;

(15) to the Athenaeum, Boston, and to the Athenaeum, Philadelphia, one copy each;

(16) to each county attorney, one paperback copy; and

(17) to each family court judge.

HISTORY: 1962 Code Section 1-564; 1952, Code Section 1-564; 1942 Code Section 2109; 1932 Code Section 2109; Civ. C. '22 Section 73; Civ. C. '12 Section 63; Civ. C. '02 Section 60; G. S. 40; R. S. 61; 1836 (6) 648; 1883 (18) 588; 1889 (20) 335; 1894 (21) 1076; 1897 (22) 458; 1902 (23) 964; 1936 (39) 1317, 1350, 1548; 1941 (42) 85; 1962 (52) 1731; 1967 (55) 719; 1987 Act No. 194 Section 2; 2009 Act No. 10, Section 4.



SECTION 11-25-650. Distribution of copies of publications to University of South Carolina Law Library.

(A) The officials charged with distribution of these publications shall deliver to the law library of the University of South Carolina not later than thirty days after they are printed, from time to time, the following number of these publications in addition to those otherwise required by law to be delivered to the law library:

(1) five copies of the acts and joint resolutions of the General Assembly;

(2) twenty-five copies of the proceedings of any constitutional convention of this State;

(3) five copies of the Code; and

(4) five copies of the reports of the Supreme Court.

(B) The officials of the law library of the University of South Carolina shall exchange all or any part of these publications for publications relating to government useful to students of law and public officials and shall catalogue and arrange the material to make it serviceable to members of the General Assembly.

HISTORY: 1962 Code Section 1-565; 1952 Code Section 1-565; 1942 Code Section 2109; 1932 Code Section 2109; Civ. C. '22 Section 73; Civ. C. '12 Section 63; Civ. C. '02 Section 60; G. S. 40; R. S. 61; 1836 (6) 648; 1883 (18) 588; 1889 (20) 335; 1894 (21) 1076; 1897 (22) 458; 1902 (23) 964; 1936 (39) 1317, 1350, 1548; 1937 (40) 152; 1941 (42) 85; 2009 Act No. 10, Section 5.



SECTION 11-25-660. Distribution of copies of publications to state colleges and universities generally.

The State Librarian may furnish, upon request, copies of the Acts and Joint Resolutions and the permanent journals of the General Assembly to any recognized college or university in this State.

HISTORY: 1962 Code Section 1-566; 1952 Code Section 1-566; 1942 Code Section 2109; 1932 Code Section 2109; Civ. C. '22 Section 73; Civ. C. '12 Section 63; Civ. C. '02 Section 60; G. S. 40; R. S. 61; 1836 (6) 648; 1883 (18) 588; 1889 (20) 335; 1894 (21) 1076; 1897 (22) 458; 1902 (23) 964; 1936 (39) 1317, 1350, 1548; 1941 (42) 85.



SECTION 11-25-670. Distribution of copies of publications to College of Charleston.

The State Librarian shall include the College of Charleston among the institutions of the State to which copies of the Acts and Joint Resolutions of the General Assembly, legislative journals and reports of state officers are directed to be sent annually.

HISTORY: 1962 Code Section 1-567; 1952 Code Section 1-567; 1942 Code Section 2109; 1932 Code Section 2109; Civ. C. '22 Section 73; Civ. C. '12 Section 63; Civ. C. '02 Section 60; G. S. 40; R. S. 61; 1836 (6) 648; 1883 (18) 588; 1889 (20) 335; 1894 (21) 1076; 1897 (22) 458; 1902 (23) 964; 1936 (39) 1317, 1350, 1548; 1941 (42) 85.



SECTION 11-25-680. Distribution of copies of publications to Library of Congress.

The officials charged with the distribution shall annually forward by mail or otherwise, as they may deem expedient, the following number of such publications to the Library of Congress, Washington, D. C., to wit:

(1) Eight copies of the reports of the Supreme Court;

(2) Two copies of the journals and reports of the General Assembly; and

(3) Eight copies of the Acts and Joint Resolutions.

These provisions are made in recognition of benefits received through receipt at depository libraries and elsewhere in the State of public documents of the United States under the provisions of Federal laws.

HISTORY: 1962 Code Section 1-568; 1952 Code Section 1-568; 1942 Code Section 2109; 1932 Code Section 2109; Civ. C. '22 Section 73; Civ. C. '12 Section 63; Civ. C. '02 Section 60; G. S. 40; R. S. 61; 1836 (6) 648; 1883 (18) 588; 1889 (20) 335; 1894 (21) 1076; 1897 (22) 458; 1902 (23) 964; 1936 (39) 1317, 1350, 1548; 1941 (42) 85.



SECTION 11-25-690. Annual notice requesting written confirmation that recipient wishes to continue to receive agency publication.

All state and local agencies sending out by mail a nondaily publication shall insert at least annually a notice prominently placed, in at least two consecutive issues, which states that all recipients must be removed from the publication's mailing list unless they request in writing, at least ten days before a cutoff date specified in the notice, that the recipient wishes to continue receiving the publication. If no written request from a recipient is received by the cutoff date, the publication must no longer be mailed to the recipient. This section does not apply to a nondaily publication mailed no more than twice a year to public officials and employees.

HISTORY: 1988 Act No. 658, Part II, Section 41; 1989 Act No. 189, Part II, Section 24.






CHAPTER 27 - EFFECT OF NEW ARTICLE X OF CONSTITUTION ON BONDED AND OTHER TYPES OF INDEBTEDNESS

SECTION 11-27-10. Definitions.

Unless the context clearly requires a different result, for the purposes of this chapter, the following terms have the meanings given thereto:

"Debt limitation" shall mean those debt limitations applicable under New Article X.

"Law" shall mean any act, law, statute, joint resolution or other enactment of the General Assembly, whether general or special, in force on the occasion of the effective date of New Article X, relating to the issuance of general obligation debt or any other form of debt by the State, its agencies, authorities or institutions and by the political subdivisions and school districts of the State.

"Ratification date" shall mean the effective date of New Article X. "State board" shall mean the State Budget and Control Board. Any term defined in New Article X shall have the meanings therein given to such term.

HISTORY: 1977 Act No. 125 Section 2.



SECTION 11-27-20. Effect of New Article X on other laws.

Except as provided in the remaining sections of this chapter, every law shall remain in full force and effect following the ratification date except to the extent that any provision thereof be in conflict with any provision of New Article X, and to such extent, the provisions of New Article X shall control as though specifically written into such law in lieu of those provisions of such law in conflict with such provisions of New Article X.

HISTORY: 1977 Act No. 125 Section 3.



SECTION 11-27-30. Effect of New Article X on state bonds.

1. The power to issue state capital improvement bonds pursuant to the authorizations granted by Act 1377 of 1968 shall continue after the ratification date, except that all such state capital improvement bonds issued subsequent to the ratification date shall be secured only in the manner provided by subparagraph (c), paragraph 6, Section 13 of New Article X, and in lieu of the existing debt limitation imposed by Act 1377 of 1968, the debt limitation shall be the lesser of the dollar limitation set forth in Act 1377 of 1968 or that resulting from the provisions of subparagraph (c), paragraph 6, Section 13 of New Article X. On May 30, 1977, the existing statutory formula set forth in Section 20, Part II, Act 237 of 1975 shall no longer be applicable to state capital improvement bonds and, in addition, the time limitations imposed by Acts 758 and 759 of 1976 or by any other law are removed.

2. The power to issue state school bonds pursuant to the authorizations granted by Article 5, Chapter 71, Title 59, Code of Laws of South Carolina, 1976, (Article 5), shall continue after the ratification date, except that all such state school bonds issued subsequent to the ratification date shall be secured only in the manner provided by subparagraph (c), paragraph 6, Section 13 of New Article X, and in lieu of the existing debt limitation imposed by Article 5, the debt limitation shall be the lesser of the dollar limitation set forth in Article 5 or that resulting from the provisions of subparagraph (c), paragraph 6, Section 13 of New Article X. On May 30, 1977, the existing statutory formula set forth in Section 20, Part II of Act 237 of 1975 shall no longer be applicable to state school bonds and, in addition, any existing time limitations upon the issuance of state school bonds are hereby removed.

3. The power to issue highway bonds pursuant to the authorizations granted by Article 3, Chapter 11, Title 57 shall continue after the ratification date, except that all such state highway bonds issued subsequent to the ratification date shall be secured as provided by subparagraph (a), paragraph 6, Section 13 of New Article X and, in lieu of the existing debt limitation imposed by Article 3, Chapter 11, Title 57, the debt limitation shall be the lesser of the dollar limitation set forth in Article 3, Chapter 11, Title 57 or that resulting from the provisions of subparagraph (a), paragraph 6, Section 13 of New Article X.

4. The power to issue state institution bonds pursuant to the authorizations of Chapter 107, Title 59, Code of Laws of South Carolina, 1976, (Chapter 107), shall continue after the ratification date, except that all such state institutions bonds issued subsequent to the ratification date shall be secured only in the manner provided by subparagraph (b), paragraph 6, Section 13 of New Article X and, in lieu of the existing debt limitation imposed by Chapter 107, the debt limitation shall be the lesser of the dollar limitation set forth in Chapter 107 or that resulting from the provisions of subparagraph (b), paragraph 6, Section 13 of New Article X.

5. The state board is declared to be the agency empowered to incur on behalf of the State general obligation indebtedness in anticipation of state tax collections pursuant to paragraph 7, Section 13 of New Article X and the state board shall be fully empowered to issue tax anticipation notes in accordance with the conditions and limitations of paragraph 7, Section 13 of New Article X and upon such other terms and conditions as it shall prescribe by resolution duly adopted.

6. The provisions of Chapter 17, Title 11 relating to the issuance of bond anticipation notes shall continue in force and effect after the ratification date with respect to the State and any of its agencies, authorities or institutions, and the state board is declared to be the agency empowered to make provision for the issuance of all bond anticipation notes of the State issued in anticipation of the issuance of general obligation debt by the State in accordance with the provisions of Chapter 17, Title 11 and the limitations imposed by paragraph 8, Section 13 of New Article X.

7. All laws in force on May 30, 1977 permitting the State or any of its agencies, authorities or institutions to incur indebtedness for any public purpose payable solely from a revenue-producing project or from a special source, which source does not involve revenues from any tax but may include fees paid for the use of any toll bridge, toll road or tunnel, shall continue in force and effect after the ratification date but all indebtedness so incurred shall contain a statement on the face thereof specifying the sources from which payment is to be made.

8. All state general obligation bonds, revenue bonds, tax anticipation notes, and bond anticipation notes shall be issued, executed, authenticated, registered, and delivered in such form or manner as the state board or other authority may determine in the resolution authorizing the issuance of such obligations.

9. Notwithstanding any other provision of law, state general obligation bonds may be issued in accordance with the following:

(a) The bonds must be sold at public sale, after advertisement of the sale in a newspaper having general circulation in this State or in a financial publication published in the City of New York, as determined by the state board. The advertisement must appear no fewer than seven days before the occasion set for the sale and may set as a date for the sale a fixed date no fewer than seven days following publication, or in the alternative, may advise that the sale date will be at least seven days following the date of publication. If a fixed date of sale is not set forth in the advertisement as published in accordance with this item, the date selected for the receipt of bids also must be disseminated via an electronic information service at least forty-eight hours before the time set for the receipt of bids. If a fixed date of sale is set forth in the advertisement, it may be modified by notice disseminated via an electronic information service at least forty-eight hours before the time set for the receipt of bids on the modified date of sale. No bonds may be sold pursuant to this item on a date which is more than sixty days after the date of the most recent publication of advertisement relating to the sale. Bids for the purchase of bonds may be received in the form determined by the state board.

(b) The bonds may be disposed of at private sale if there are no bids received or if all bids are rejected.

HISTORY: 1977 Act No. 125 Section 4; 1991 Act No. 65, Section 9; 2001 Act No. 27, Section 1.



SECTION 11-27-40. Effect of New Article X on bonds of political subdivisions.

The governing body of each of the political subdivisions of the State shall be empowered to incur general obligation debt for their respective political subdivisions as permitted by Section 14, New Article X and in accordance with its provisions and limitations. All laws shall continue in force and effect after the ratification date, but each of such laws is amended as follows:

1. If no election be prescribed in such law and an election is required by New Article X, then in every such instance, a majority vote of the qualified electors of the political subdivision voting in the referendum herein authorized is declared a condition precedent to the issuance of bonds pursuant to such law. The governing body of each of the political subdivisions shall be empowered to order any such referendum as is required by New Article X or any other provision of the Constitution, to prescribe the notice thereof and to conduct or cause such referendum to be conducted in the manner prescribed by Title 7, Code of Laws of South Carolina, 1976.

2. If an election be prescribed by the provisions of such law, but is not required by the provisions of New Article X, then in every such instance, no election need be held (notwithstanding the requirement therefor in such law) and the remaining provisions of such law shall constitute a full and complete authorization to issue bond in accordance with such remaining provisions.

3. If a statutory debt limitation be prescribed by any such law, then in lieu thereof, the debt limitation shall be that resulting from the provisions of Section 14, New Article X.

4. Notwithstanding any contrary provision in any law, any issue of general obligation bonds maturing not later than ten years from their date of issuance and in the amount of not exceeding one million five hundred thousand dollars may be sold at private sale and without advertisement, if not less than seven days prior to their delivery, notice of intention to sell such bonds at private sale shall be given by publication in a newspaper of general circulation in such political subdivision. Such notice shall set forth the purchaser, the purchase price, interest rates, and maturity schedule of such bonds.

5. As permitted by paragraph 8, Section 14 of New Article X, all political subdivisions are authorized and empowered to incur general obligation debt in anticipation of the collection of ad valorem taxes or licenses (tax anticipation notes). Tax anticipation notes shall be expressed to mature not later than ninety days from the date on which such taxes or license fees may be paid without penalty. In the case of counties and incorporated municipalities, tax anticipation notes shall be issued pursuant to an ordinance adopted in the manner provided by law. In the case of any special purpose district, tax anticipation notes may be authorized by a resolution of its governing body but such action shall be authorized, approved, or ratified by an ordinance of the governing body or governing bodies (as the case may be) of the county or counties wherein such special purpose district is situate. The provisions of this item shall take effect upon May 30, 1977.

6. The provisions of Chapter 17, Title 11, relating to the issuance of bond anticipation notes, shall continue in force and effect after the ratification with respect to all political subdivisions and the governing body of each political subdivision is hereby authorized and empowered to issue bond anticipation notes pursuant to and in accordance with the provisions of that chapter and the limitations imposed by paragraph 9, Section 14 of New Article X.

7. All laws now in force permitting any political subdivisions to incur indebtedness (and to issue bonds or other evidences of debt) which shall be payable solely from a revenue-producing project or from a special source, which source does not involve revenues from any tax or license, shall continue in force and effect after the ratification date. Evidences of such indebtedness shall contain a statement on the face thereof specifying the sources from which payment is to be made and shall state that the full faith, credit, and taxing powers of the issuer are not pledged therefor.

Any law containing any provisions inconsistent herewith (including Chapter 19, Title 11, as amended) is herewith amended by the removal therefrom of such inconsistent provisions.

8. The initiative and referendum provisions contained in Article 13, Chapter 9, Title 4 and Chapter 17, Title 5 of the 1976 Code shall not be applicable to any other ordinance authorizing the issuance of general obligation bonds unless a notice, signed by not less than five qualified electors, of the intention to seek a referendum, be filed both in the office of the clerk of court of the county wherein such political subdivision is situate and with the clerk or other recording officer of the political subdivision. Such notices of intention to seek a referendum shall be so filed within twenty days following the publication by the governing body of the political subdivision of notice in a newspaper of general circulation in such political subdivision of the adoption of such ordinance.

9. Notwithstanding any other provision of law, a political subdivision may issue general obligation bonds in accordance with one or more of the following provisions:

(a) The principal amount of the bonds maturing in a given year shall be in an amount as prescribed by the governing body of the political subdivision. The first maturing bonds of an issue shall mature within five years from the date on which they are issued; and no bond shall mature later than thirty years from the date on which it is issued.

(b) The bonds shall be sold at public sale, after advertisement of the sale in a newspaper having general circulation in the State or in a financial publication published in the City of New York. The advertisement must appear not less than seven days prior to the date set for the sale. The advertisement may set as a sale date a fixed date not less than seven days following publication, or the advertisement may advise that the sale date will be at least seven days following the date of publication. If a fixed date of sale is not set forth in the notice of sale published in accordance with this subitem, the date selected for the receipt of bids must be disseminated via an electronic information service at least forty-eight hours prior to the time set for the receipt of bids. If a fixed date of sale is set forth in the notice of sale, it may be modified by notice disseminated via an electronic information service at least forty-eight hours prior to the time set for the receipt of bids on the modified date of sale. No bonds may be sold pursuant to this subitem on a date that is more than sixty days after the date of the most recent publication of the notice of sale. Bids for the purchase of bonds may be received in such form as determined by the governing body of the issuer.

(c) The bonds may be disposed of at private sale if there are no bids received or if all bids are rejected. The provisions of this section shall not prevent a sale at private sale to the United States of America or any agency thereof.

(d) Bonds issued pursuant to this section may be issued with a provision for their redemption prior to their maturity at par and accrued interest, plus such redemption premium as may be prescribed by the governing body of the issuer, but no bond shall be redeemable before maturity unless it contains a statement to that effect. In the proceedings authorizing the issuance of the bonds, provisions shall be made specifying the manner of call and the notice that must be given.

HISTORY: 1977 Act No. 125 Section 5; 1999 Act No. 113, Section 22.



SECTION 11-27-50. Effect of New Article X on bonds of school districts.

The board of trustees or other governing body (the governing body) of each of the school districts of the State shall be empowered to incur general obligation debt for their respective school districts as permitted by Section 15 of New Article X and in accordance with its provisions and limitations. All laws relating to such matters shall continue in force and effect after the ratification date, but all such laws are amended as follows:

1. If no election be prescribed in such law and an election is required by New Article X, then in every such instance, a majority vote of the qualified electors of the school district voting in the referendum herein authorized is declared a condition precedent to the issuance of bonds pursuant to such law. The governing body of each of the school districts shall be empowered to order any such referendum as is required by New Article X or any other provisions of the Constitution, to prescribe the notice thereof and to conduct or cause to be conducted such referendum in the manner prescribed by Article 1, Chapter 71, Title 59, Code of Laws of South Carolina, 1976.

2. If an election be prescribed by the provisions of such law, but is not required by the provisions of New Article X, then in every such instance, no election need be held and the remaining provisions of such law shall constitute a full and complete authorization to issue bonds in accordance with such remaining provisions.

3. If a statutory debt limitation be prescribed by any such law, then in lieu thereof, the debt limitation shall be that resulting from the provisions of Section 15 of New Article X.

4. As permitted by paragraph 7, Section 15 of New Article X, all school districts are authorized and empowered to incur general obligation debt in anticipation of the collection of ad valorem taxes (tax anticipation notes). Tax anticipation notes shall be expressed to mature not later than ninety days from the date as of which such taxes may be paid without penalty. Tax anticipation notes shall be issued pursuant to a resolution adopted by the governing body.

5. The provisions of Chapter 17, Title 11, relating to the issuance of bond anticipation notes, shall continue in force and effect after the ratification date with respect to all school districts, and the governing body of each school district is hereby authorized and empowered to issue bond anticipation notes pursuant to and in accordance with the provisions of Chapter 17, Title 11 and the limitations imposed by paragraph 8, Section 15 of New Article X.

6. Notwithstanding provision of law to the contrary, an issue of general obligation bonds maturing not later than ten years from their date of issuance and in the amount of not exceeding one million five hundred thousand dollars may be sold at private sale and without advertisement, if not less than seven days prior to their delivery, notice of intention to sell such bonds at private sale is given by publication in a newspaper of general circulation in the school district. Such notice shall set forth the purchaser, the purchase price, interest rates, and maturity schedule of such bonds.

7. Notwithstanding any other provision of law, a school district may issue general obligation bonds in accordance with one or more of the following provisions:

(a) The principal amount of the bonds maturing in a given year shall be in an amount as prescribed by the governing body. The first maturing bonds of an issue shall mature within five years from the date on which they are issued; and no bond shall mature later than thirty years from the date on which it is issued.

(b) The bonds shall be sold at public sale, after advertisement of the sale in a newspaper having general circulation in the State or in a financial publication published in the City of New York or, in the discretion of the authorities, in both publications. The advertisement must appear not less than seven days prior to the date set as a sale date for the sale. The advertisement may set a fixed date not less than seven days following publication, or the advertisement may advise that the sale date will be at least seven days following the date of publication. If a fixed date of sale is not set forth in the notice of sale published in accordance with this subitem, the date selected for the receipt of bids must be disseminated via an electronic information service at least forty-eight hours prior to the time set for the receipt of bids. If a fixed date of sale is set forth in this notice of sale, it may be modified by notice disseminated via an electronic information service at least forty-eight hours prior to the time set for the receipt of bids on the modified date of sale. No bonds may be sold pursuant to this section on a date that is more than sixty days after the date of the most recent publication of the notice of sale. Bids for the purchase of bonds may be received in such form as determined by the governing body of the issuer.

(c) The bonds may be disposed of at private sale if there are no bids received or if all bids are rejected. The provisions of this section shall not prevent a sale at private sale to the United States of America or any agency thereof.

(d) Any bonds issued pursuant to this section may be issued with a provision for their redemption prior to their maturity at par and accrued interest, plus such redemption premium as may be prescribed by the governing body of the issuer, but no bond shall be redeemable before maturity unless it contains a statement to that effect. In the proceedings authorizing the issuance of the bonds, provisions shall be made specifying the manner of call and the notice that must be given.

8. Notwithstanding any other provision of law, bonds issued as Qualified School Construction Bonds in amounts not exceeding one and a half million dollars pursuant to the provisions of 26 U.S.C. Section 54F may be sold at public or private sale at the price determined by the governing body of the issuer.

HISTORY: 1977 Act No. 125 Section 6; 1999 Act No. 113, Section 22; 2009 Act No. 68, Section 5.



SECTION 11-27-60. Prior bond issues unaffected.

All contracts made by the State, its agencies, authorities or institutions, and by the political subdivisions and school districts of the State prior to the ratification date obligating any of such entities to issue bonds or other evidences of indebtedness shall be effective notwithstanding that the ratification date shall intervene between the date of any such contract and the actual delivery of such bonds or other evidences of debt and any such bonds or evidences of debt may be delivered in accordance with the laws pursuant to which they have been contracted to be issued and without regard to the provisions of New Article X. In so providing, the General Assembly intends to protect and preserve the obligations of such contracts as written. The enactment of this section is not an essential inducement to the enactment of the remaining provisions of this chapter and if this section or any action taken pursuant to it be held to contravene any provisions of New Article X, then such holding shall not affect the remaining provisions of this chapter.

HISTORY: 1977 Act No. 125 Section 7.



SECTION 11-27-70. "Sources of revenue," tuition fees, and general revenues to be established by State Auditor.

The amount of the "sources of revenue" referred to in subparagraph (a), paragraph (6), Section 13 of New Article X, the amount of the tuition fees referred to in subparagraph (6), paragraph (6), Section 13 of New Article X, and the amount of the general revenues of the State referred to in subparagraph (c), paragraph (6), Section 13 of New Article X shall be established by an appropriate certificate of the State Auditor.

HISTORY: 1977 Act No. 125 Section 8.



SECTION 11-27-80. Outstanding bonds, notes, or other evidences of indebtedness not impaired.

Every bond, note or other evidence of indebtedness outstanding on the ratification date which has been issued by the State, or any agency, authority or institution of the State, or by any political subdivision or school district of the State is hereby declared to be a legal, valid and binding obligation of the issuer in accordance with the tenor and terms of such instrument.

HISTORY: 1977 Act No. 125 Section 9.



SECTION 11-27-90. Form, sale, and maturity of bonds or other obligations.

Notwithstanding any contrary provision of any law relating to the form, sale and maturity of bonds or other obligations of any county, city, town, township, public service district, special purpose district, public housing authority, school district or any other agency or political subdivision of the State:

(a) Such bonds may be in fully registered form and the interest thereon may be payable at such intervals as the governing body of the issuer shall prescribe;

(b) Such bonds may be sold at private sale to the United States of America or any agency or department thereof; and

(c) If such bonds are sold to the United States of America or any agency or department thereof, they may be expressed to mature not later than fifty years from the date as of which they shall be issued or such shorter period as may be required by New Article X of the Constitution of South Carolina, and the amount, date and frequency of the maturities of such bonds or other obligations shall be as prescribed by the governing body of the issuer.

HISTORY: 1977 Act No. 125 Section 10; 1979 Act No. 91 Section 1.



SECTION 11-27-100. Duties of State Treasurer.

Upon the ratification of New Article X, the State Treasurer is authorized to promulgate regulations to implement the provisions of Item (5), Section 14 and Item (4), Section 15 of that Article.

HISTORY: 1977 Act No. 125 Section 11.



SECTION 11-27-110. Lease purchase or financing agreement subject to constitutional debt limit.

(A) As used in this section:

(1) "asset" means any real property and permanent improvements thereon including structures, buildings, and fixtures;

(2) "bond act" means:

(a) the county bond act, as contained in Chapter 15 of Title 4;

(b) the municipal bond act, as contained in Article 5, Chapter 21 of Title 5;

(c) the school bond act as contained in Article 1, Chapter 71 of Title 59;

(d) the provisions contained in Articles 3 and 5, Chapter 11, Title 6 pertaining to special purpose districts;

(e) any provision of law by which the State may issue obligations secured in whole or in part by the full faith, credit, and taxing power of the State; and

(f) any other law, general or special, providing for the issuance of general obligation bonds by the State or any of its political subdivisions;

(3) "constitutional debt limit" for the State or any political subdivision of the State which has the power to incur general obligation bonded indebtedness, means the limitation of the principal amount of general obligation bonded indebtedness specified in Article X of the Constitution;

(4) "enterprise charge" means a local accommodations tax or a local hospitality tax, or both of them, imposed by one or more governmental entities, the proceeds from which may be used only for limited purposes which either (i) has been imposed within the two fiscal years prior to the date of an enterprise financing agreement, or (ii) to the extent a governmental entity pledges such a charge in connection with an enterprise financing agreement, the governmental entity covenants and agrees not to increase disbursements from its general fund to pay for costs which could have been paid from the charge for a period of two fiscal years after the date of the acquisition or completion of the asset provided by the enterprise financing agreement;

(5) "enterprise financing agreement" means a financing agreement entered into to provide an asset for a governmental enterprise (i) the revenues from which are expected to be sufficient to pay the amounts due under the financing agreement, or (ii) for which an enterprise charge has been imposed in an amount expected to be sufficient to pay the amounts due under the financing agreement, or (iii) a combination of revenues described under (i) and (ii) are expected to produce an amount sufficient to pay the amounts due under the financing agreement;

(6) "financing agreement" means, with respect to any governmental entity, any contract entered into after December 31, 1995, under the terms of which a governmental entity acquires the use of an asset which provides:

(a) for payments to be made in more than one fiscal year, whether by the stated term of the contract or under any renewal provisions, optional or otherwise;

(b) that the payments thereunder are divided into principal and interest components or which contain any reference to any portion of any payment under the agreement being treated as interest;

(c) that title to the asset will be in the name of or be transferred to the governmental entity if all payments scheduled or provided for in the financing agreement are made; and

(d) for any contract entered into after December 31, 2006, pursuant to which installment payments of the purchase price are to be paid by a school district or other political subdivision to a nonprofit corporation, political subdivision, or any other entity in order to finance the acquisition, construction, renovation, or repair of school buildings or other school facilities. This item shall apply to any contracts entered into after August 31, 2006, pursuant to which installment payments of the purchase price are to be paid by a school district or other political subdivision to a non-profit corporation, political subdivision, or any other entity, from any source other than the issuance of general obligation indebtedness by the school district, in order to finance the acquisition, construction, renovation, or repair of school buildings or other school facilities.

However, the term excludes any refinancing agreement and contracts entered into in connection with issues of general obligation bonds or revenue bonds issued pursuant to authorization provided in Article X of the Constitution;

(7) "governmental enterprise" means any activity undertaken by a governmental entity which either (i) derives revenues from or because of an activity on a basis other than the exercise of the power of taxation by that governmental entity, or (ii) is entitled to be paid or supported from an enterprise charge;

(8) "governmental entity" means:

(a) the State, whose general obligation debt service payments are limited pursuant to Section 13, Article X of the Constitution; or

(b) any political subdivision of the State including a municipality, county, school district, special purpose district, or similar entity, whose general obligation debt is limited as provided in Sections 14 and 15, in Article X of the Constitution;

(9) "limited bonded indebtedness" means the amount of bonded indebtedness that may be incurred by a governmental entity without a referendum or, where the context requires, the amount of such indebtedness then outstanding;

(10) "principal balance" means the total amount, excluding any amount characterized as interest, payable as of any time of consideration under any financing agreement, including any renewals or extensions of the agreement; and

(11) "refinancing agreement" means an agreement or agreements that would be a financing agreement except that (i) it refinances an asset acquired under the terms of a contract or contracts that is not a financing agreement solely by virtue of being dated prior to January 1, 1996, September 1, 2006, or January 1, 2007, and (ii) the sum of all payments to be made under such agreement is less than the sum of the payments under the contract or contracts it refinances.

(B) A governmental entity described in subsection (A) (8)(b) of this section may not enter into a financing agreement, other than an enterprise financing agreement, a loan agreement for energy conservation measures as provided for in Section 48-52-650, a lease purchase agreement for energy efficiency products as provided for in Section 48-52-660, or a guaranteed energy savings contract as provided for in Section 48-52-670, where no such lease agreement or contract shall constitute in any manner an agreement, consent, authority, or otherwise, to provide retail sales of energy by an energy or power provider or creates the authority to sell or provide retail energy or power, if the principal balance of the financing agreement, when added to the principal amount of limited bonded indebtedness outstanding on the date of execution of the financing agreement exceeds eight percent of the assessed value of taxable property in the jurisdiction of the governmental entity unless the financing agreement is approved by a majority of the electors voting on the agreement in a referendum duly called for this purpose by the governmental entity.

(C) If a governmental entity described in subsection (A)(8)(b) of this section has outstanding any financing agreement, other than an enterprise financing agreement, a loan agreement for energy conservation measures as provided for in Section 48-52-650, or a lease purchase agreement for energy efficiency products as provided in Section 48-52-660, or a guaranteed energy savings contract as provided in Section 48-52-670, where no such lease agreement or contract shall constitute in any manner an agreement, consent, authority, or otherwise, to provide retail sales of energy by an energy or power provider or creates the authority to sell or provide retail energy or power, on the date of issuance of any limited bonded indebtedness pursuant to any bond act, the amount of this limited bonded indebtedness plus the amount of all other limited bonded indebtedness of the governmental entity, when added to the principal balance under any financing agreement or agreements of the governmental entity must not exceed the amount of the governmental entity's constitutional debt limit unless this bonded indebtedness is approved by a majority of the electors voting on the bonded indebtedness in a referendum duly called for this purpose by the governmental entity. This requirement applies notwithstanding any other provision of any bond act and is in addition to the terms and conditions specified in any bond act.

(D) A payment made by the State pursuant to a financing agreement is deemed general obligation debt service subject to the debt service limitation provided in Section 13, Article X of the Constitution.

HISTORY: 1995 Act No. 55, Section 1; 1997 Act No. 106, Section 6; 1999 Act No. 89, Section 1; 2006 Act No. 388, Part V, Section 4.






CHAPTER 29 - PAYMENT OF STATE GENERAL OBLIGATION BONDS PURSUANT TO ARTICLE 10 OF CONSTITUTION

SECTION 11-29-10. Tax revenues set aside for punctual payment of capital improvement and school bonds.

With respect to the issuance of additional state capital improvement bonds pursuant to the provisions of Act 1377 of 1968 and with respect to the issuance of state school bonds pursuant to Article 5, Chapter 71, Title 59 of the 1976 Code, which bonds are henceforth to be secured solely by a pledge of the full faith, credit and taxing power of the State, the State Treasurer is hereby directed to set aside from the tax revenues received in each fiscal year in which the interest on and principal of state capital improvement bonds or state school bonds will become due so much of such tax revenues as may be necessary in order to pay the principal of and interest on all state capital improvement bonds and all state school bonds due and falling due in such fiscal year and the State Treasurer shall thereafter apply such monies to the punctual payment of such principal and interest as the same respectively fall due.

HISTORY: 1978 Act No. 426 Section 2.



SECTION 11-29-20. Tax revenues set aside for punctual payment of state highway bonds.

With respect to the issuance of additional state highway bonds pursuant to the provisions of Article 3, Chapter 11, Title 57 of the 1976 Code, which bonds are to be henceforth secured by a pledge of the full faith, credit and taxing power of the State and are to be additionally secured by a pledge of the revenues derived from the "sources of revenue" as such term is defined in subparagraph (a), paragraph (6), Section 13, Article X of the Constitution, the State Treasurer is hereby directed to set aside from the revenues derived from such sources of revenue received in each fiscal year in which the interest on and principal of state highway bonds are due or will become due so much of the revenues derived from such "sources of revenue" as may be necessary in order to pay the interest on and principal of all state highway bonds due and falling due in such fiscal year and the State Treasurer shall thereafter apply such monies to the punctual payment of such principal and interest as the same respectively fall due. In the event that the revenues derived from such sources of revenues so pledged prove insufficient to meet the payments of the interest on principal of such state highway bonds in such fiscal year, then the State Treasurer is authorized and directed to set aside from the general tax revenues received in such fiscal year so much of such general tax revenues as become needed for such purpose and to apply such revenues to the punctual payment of the interest on and principal of all state highway bonds due or to become due in such fiscal year.

HISTORY: 1978 Act No. 426 Section 3.



SECTION 11-29-30. Tax revenues set aside for punctual payment of state institution bonds.

With respect to the issuance of additional state institution bonds pursuant to the provisions of Chapter 107, Title 59 of the 1976 Code, which bonds are to be henceforth secured by a pledge of the full faith, credit and taxing power of the State and are to be additionally secured by a pledge of the revenues derived from the tuition fees received by the particular state institution of higher learning for which such state institution bonds are issued, the State Treasurer is hereby directed to set aside from such tuition fees received in each fiscal year in which the interest on and principal of state institution bonds for such state institution are due or will become due so much of the revenues derived from such tuition fees as may be necessary in order to pay the interest on and principal of all state institution bonds for such institution due and falling due in such fiscal year and the State Treasurer shall thereafter apply such monies to the punctual payment of such principal and interest as the same respectively fall due. In the event that the revenues derived from the tuition fees so pledged prove insufficient to meet the payments of the interest on and principal of such state institution bonds in such fiscal year, then the State Treasurer is authorized and directed to set aside from the general tax revenues received in such fiscal year so much of such general tax revenues as become needed for such purpose and to apply the same to the punctual payment of the interest on and principal of such state institution bonds due or to become due in such fiscal year.

HISTORY: 1978 Act No. 426 Section 4.






CHAPTER 31 - EXCHANGE OF COUPON BONDS FOR FULLY REGISTERED BONDS

SECTION 11-31-10. Authorization for exchange of bonds.

Whenever the holder of any general obligation bonds of the State of South Carolina shall request the state board to exchange outstanding coupon bonds for fully registered bonds of the same issue and of the same maturity and interest rate, the state board shall be empowered to authorize the proper offices of the State, being the then Governor, the then State Treasurer and the then Secretary of State, to execute and deliver fully registered bonds in denominations of multiples of five thousand dollars upon such terms and conditions and upon payment of such charges as the state board shall deem appropriate.

HISTORY: 1978 Act No. 592 Section 2.



SECTION 11-31-20. Bonds held for reissuance.

The coupon bonds so exchanged shall be held by the State Treasurer and shall be available for subsequent reissuance if at a later date the holder of any fully registered bond shall so request and shall agree to pay such charges as the state board shall require.

HISTORY: 1978 Act No. 592 Section 3.



SECTION 11-31-30. Form of bonds.

Registered bonds shall be in such form and shall contain such notations as the state board shall prescribe and may be executed by manual or facsimile signature of the officers required to execute the same except that there shall be at least one manual signature upon each bond. The great seal of the State shall be reproduced upon each fully registered bond.

HISTORY: 1978 Act No. 592 Section 4.



SECTION 11-31-40. Duties of state board and State Treasurer.

It shall be the duty of the state board to insure the safety of all coupon bonds and their appurtenant coupons exchanged under the provisions of this chapter and to provide for their destruction upon the payment of the registered bond for which it was exchanged. It shall likewise be the duty of the State Treasurer to establish a proper registry for all fully registered bonds and to effect payment of the interest to become due thereon by check or draft payable to the registered holder of such fully registered bond at the address shown on the registration books. Payment of the principal of such fully registered bonds shall be effected only upon delivery thereof for cancellation to the State Treasury or any agency of the State Treasury empowered to act by the state board.

HISTORY: 1978 Act No. 592 Section 5.



SECTION 11-31-50. Powers of board; regulations.

The state board is authorized to take such further action and to adopt from time to time such regulations with respect to the exchange of bonds as it shall deem necessary to fully implement the provisions of this chapter.

HISTORY: 1978 Act No. 592 Section 6.






CHAPTER 35 - SOUTH CAROLINA CONSOLIDATED PROCUREMENT CODE

SECTION 11-35-10. Citation.

This chapter shall be known and may be cited as the "South Carolina Consolidated Procurement Code".

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-20. Purpose and policies.

The underlying purposes and policies of this code are:

(a) to provide increased economy in state procurement activities and to maximize to the fullest extent practicable the purchasing values of funds while ensuring that procurements are the most advantageous to the State and in compliance with the provisions of the Ethics Government Accountability and Campaign Reform Act;

(b) to foster effective broad-based competition for public procurement within the free enterprise system;

(c) to develop procurement capability responsive to appropriate user needs;

(d) to consolidate, clarify, and modernize the law governing procurement in this State and permit the continued development of explicit and thoroughly considered procurement policies and practices;

(e) to require the adoption of competitive procurement laws and practices by units of state and local governments;

(f) to ensure the fair and equitable treatment of all persons who deal with the procurement system which will promote increased public confidence in the procedures followed in public procurement;

(g) to provide safeguards for the maintenance of a procurement system of quality and integrity with clearly defined rules for ethical behavior on the part of all persons engaged in the public procurement process; and

(h) to develop an efficient and effective means of delegating roles and responsibilities to the various government procurement officers.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 11; 1997 Act No. 153, Section 1.



SECTION 11-35-25. Supersession of conflicting laws.

If this code applies to a procurement, the provisions of this code supersede all laws or parts of laws in conflict with it to the extent of the conflict including, but not limited to, the principles of law and equity, the common law, and the Uniform Commercial Code of this State.

HISTORY: 2006 Act No. 376, Section 1.



SECTION 11-35-30. Obligation of good faith.

Every contract or duty within this code imposes an obligation of good faith in its negotiation, performance or enforcement. "Good faith" means honesty in fact in the conduct or transaction concerned and the observance of reasonable commercial standards of fair dealing.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-35. Surety bonds; public entity may not designate surety company.

If the State, or county, city, public service district, or other political subdivision of the State, or agency, department, institution, or other public entity of the State, enters into a procurement contract and requires the bidder to provide a surety bond to secure the bid or the performance or payment of the contract, the state political subdivision of the State, or public entity of the State may not exact that the surety bond be furnished by a particular surety company or through a particular agent or broker.

HISTORY: 2002 Act No. 253, Section 1.



SECTION 11-35-40. Application of Procurement Code.

(1) General Application. This code applies only to contracts solicited or entered into after the effective date of this code unless the parties agree to its application to a contract entered into prior to its effective date.

(2) Application to State Procurement. This code applies to every procurement or expenditure of funds by this State under contract acting through a governmental body as herein defined irrespective of the source of the funds, including federal assistance monies, except as specified in Section 11-35-40(3) (Compliance with Federal Requirements) and except that this code does not apply to gifts, to the issuance of grants, or to contracts between public procurement units, except as provided in Article 19 (Intergovernmental Relations). It also shall apply to the disposal of state supplies as provided in Article 15 (Supply Management). No state agency or subdivision thereof may sell, lease, or otherwise alienate or obligate telecommunications and information technology infrastructure of the State by temporary proviso and unless provided for in the general laws of the State.

(3) Compliance with Federal Requirements. Where a procurement involves the expenditure of federal assistance, grant, or contract funds, the governmental body also shall comply with federal laws (including authorized regulations) as are mandatorily applicable and which are not presently reflected in this code. Notwithstanding, where federal assistance, grant, or contract funds are used in a procurement by a governmental body as defined in Section 11-35-310(18), this code, including any requirements that are more restrictive than federal requirements, must be followed, except to the extent such action would render the governmental body ineligible to receive federal funds whose receipt is conditioned on compliance with mandatorily applicable federal law. In those circumstances, the solicitation must identify and explain the impact of such federal laws on the procurement process, including any required deviation from this code.

(4) The acquisition of a facility or capital improvement by a foundation or eleemosynary organization on behalf of or for the use of any state agency or institution of higher learning which involves the use of public funds in the acquisition, financing, construction, or current or subsequent leasing of the facility or capital improvement is subject to the provisions of this code in the same manner as a governmental body. The definition and application of the terms "acquisition", " financing", "construction", and "leasing" are governed by generally accepted accounting principles.

(5) The licenses granted by the Federal Communications Commission to Greenville Technical College and Trident Technical College authorizing the use of the band of the Educational Broadband Service spectrum are exempt from the requirements of this code. If Greenville Technical College and Trident Technical College enter into contracts with third parties to lease their spectrum capacity, Greenville Technical College and Trident Technical College must not impose any pricing requirements on those third parties. Any lease agreements with third parties must be designed so that Greenville Technical College and Trident Technical College receive the market rate for the spectrum capacity.

HISTORY: 1981 Act No. 148, Section 1; 1987 Act No. 170, Part II, Section 42; 1997 Act No. 153, Section 1; 2005 Act No. 164, Section 11; 2006 Act No. 376, Section 4; 2007 Act No. 110, Section 5; 2008 Act No. 208, Section 1; 2009 Act No. 72, Section 3.



SECTION 11-35-45. Payment for goods and services received by State.

(A) All vouchers for payment of purchases of services, supplies, or information technology must be delivered to the Comptroller General's office within thirty work days from acceptance of the goods or services and proper invoice. After the thirtieth work day, following acceptance or the postmark on the invoice, the Comptroller General shall levy an amount not to exceed fifteen percent each year from the funds available to the agency, this amount to be applied to the unpaid balance to be remitted to the vendor unless the vendor waives imposition of the interest penalty.

(B) All agencies and institutions of the State are required to comply with the provisions of this section. Only the lump sum institutions of higher education are responsible for the payment of all goods or services within thirty work days after the acceptance of the goods or services and proper invoice, whichever is received later, and shall pay an amount not to exceed fifteen percent per annum on any unpaid balance which exceeds the thirty work-day period, if the vendor specifies on the statement or the invoice submitted to such institutions that a late penalty is applicable if not paid within thirty work days after the acceptance of goods or services.

(C) The Comptroller General shall issue written instructions to the agencies to carry out the intent of this section. All offices, institutions, and agencies of state government shall fully cooperate with the Comptroller General in the implementation of this section.

(D) The thirty-day period shall not begin until the agency, whether or not the agency processes vouchers through the Comptroller General, certifies its satisfaction with the received goods or services and proper invoice.

HISTORY: 1982 Act No. 466, Part II, Section 9; 1992 Act No. 501, Part II, Section 41C; 1993 Act No. 178, Section 12; 1993 Act No. 181, Section 93; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 5.



SECTION 11-35-50. Political subdivisions required to develop and adopt procurement laws.

All political subdivisions of the State shall adopt ordinances or procedures embodying sound principles of appropriately competitive procurement no later than July 1, 1983. The Budget and Control Board, in cooperation with the Procurement Policy Committee and subdivisions concerned, shall create a task force to draft model ordinances, regulations, and manuals for consideration by the political subdivisions. The expenses of the task force shall be funded by the General Assembly. The task force shall complete its work no later than January 1, 1982. A political subdivision's failure to adopt appropriate ordinances, procedures, or policies of procurement is not subject to the legal remedies provided in this code.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-55. Purchase of goods or services from entity employing prison inmates of another state paid less than federal minimum wage prohibited.

A governmental body procuring goods or services under the Consolidated Procurement Code, and any agency or department of a political subdivision of this State procuring goods or services under the Consolidated Procurement Code or its own procurement code, may not accept any proposals from or procure any goods or services from an entity which employs or uses inmates of a correctional system of another state who are not paid at least the required federal minimum wage for work performed in the manufacturing, processing, or supplying of those goods or services.

HISTORY: 1991 Act No. 171, Part II, Section 67; 1997 Act No. 153, Section 1.



SECTION 11-35-60. Dissemination of regulations.

The dissemination of regulations relating to the implementation of this code shall be in accordance with Sections 1-23-10, et seq. of the 1976 Code.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-70. School district subject to consolidated procurement code; exemptions.

Irrespective of the source of funds, any school district whose budget of total expenditures, including debt service, exceeds seventy-five million dollars annually is subject to the provisions of Chapter 35, Title 11, and shall notify the Director of the Office of General Services of the Budget and Control Board of its expenditures within ninety days after the close of its fiscal year. However, if a district has its own procurement code which is, in the written opinion of the Office of General Services of the State Budget and Control Board, substantially similar to the provisions of the South Carolina Consolidated Procurement Code, the district is exempt from the provisions of the South Carolina Consolidated Procurement Code except for a procurement audit which must be performed every three years by an audit firm approved by the Office of General Services. Costs associated with the internal review and audits are the responsibility of the school district and will be paid to the entity performing the audit.

HISTORY: 1984 Act No. 493; 1985 Act No. 109, Section 1; 1993 Act No. 178, Section 13; 1997 Act No. 153, Section 1.



SECTION 11-35-210. Determinations.

Written determinations expressly required by the code or regulations must be retained in an official contract file of the governmental body administering the contract. These determinations must be documented in sufficient detail to satisfy the requirements of audit as provided in Section 11-35-1230.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 6.



SECTION 11-35-310. Definitions.

Unless the context clearly indicates otherwise:

(1) "Information Technology (IT)" means data processing, telecommunications, and office systems technologies and services:

(a) "Data processing" means the automated collection, storage, manipulation, and retrieval of data including: central processing units for micro, mini, and mainframe computers; related peripheral equipment such as terminals, document scanners, word processors, intelligent copiers, off-line memory storage, printing systems, and data transmission equipment; and related software such as operating systems, library and maintenance routines, and applications programs.

(b) "Telecommunications" means voice, data, message, and video transmissions, and includes the transmission and switching facilities of public telecommunications systems, as well as operating and network software.

(c) "Office systems technology" means office equipment such as typewriters, duplicating and photocopy machines, paper forms, and records; microfilm and microfiche equipment and printing equipment and services.

(d) "Services" means the providing of consultant assistance for any aspect of information technology, systems, and networks.

(2) "Board" means State Budget and Control Board.

(3) "Business" means any corporation, partnership, individual, sole proprietorship, joint stock company, joint venture, or any other legal entity.

(4) "Change order" means any written alteration in specifications, delivery point, rate of delivery, period of performance, price, quantity, or other provisions of any contract accomplished by mutual agreement of the parties to the contract.

(5) "Chief procurement officer" means (a) the management officer for information technology, (b) the state engineer for areas of construction, architectural and engineering, construction management, and land surveying services, and (c) the materials management officer for all other procurements.

(6) "Information Technology Management Officer" means the person holding the position as the head of the Information Technology Office of the State.

(7) "Construction" means the process of building, altering, repairing, remodeling, improving, or demolishing a public infrastructure facility, including any public structure, public building, or other public improvements of any kind to real property. It does not include the routine operation, routine repair, or routine maintenance of an existing public infrastructure facility, including structures, buildings, or real property.

(8) "Contract" means all types of state agreements, regardless of what they may be called, for the procurement or disposal of supplies, services, information technology, or construction.

(9) "Contract modification" means a written order signed by the procurement officer, directing the contractor to make changes which the changes clause of the contract authorizes the procurement officer to order without the consent of the contractor.

(10) "Contractor" means any person having a contract with a governmental body.

(11) "Cost effectiveness" means the ability of a particular product or service to efficiently provide goods or services to the State. In determining the cost effectiveness of a particular product or service, the appropriate chief procurement officer shall list the relevant factors in the bid notice or solicitation and use only those listed relevant factors in determining the award.

(12) "Data" means recorded information, regardless of form or characteristics.

(13) "Days" means calendar days. In computing any period of time prescribed by this code or the ensuing regulations, or by any order of the Procurement Review Panel, the day of the event from which the designated period of time begins to run is not included. If the final day of the designated period falls on a Saturday, Sunday, or a legal holiday for the state or federal government, then the period shall run to the end of the next business day.

(14) "Debarment" means the disqualification of a person to receive invitations for bids, or requests for proposals, or the award of a contract by the State, for a specified period of time commensurate with the seriousness of the offense or the failure or inadequacy of performance.

(15) "Designee" means a duly authorized representative of a person with formal responsibilities under the code.

(16) "Employee" means an individual drawing a salary from a governmental body, whether elected or not, and any nonsalaried individual performing personal services for any governmental body.

(17) (Reserved)

(18) "Governmental Body" means a state government department, commission, council, board, bureau, committee, institution, college, university, technical school, agency, government corporation, or other establishment or official of the executive or judicial branch. Governmental body excludes the General Assembly or its respective branches or its committees, Legislative Council, the Legislative Services Agency, and all local political subdivisions such as counties, municipalities, school districts, or public service or special purpose districts or any entity created by act of the General Assembly for the purpose of erecting monuments or memorials or commissioning art that is being procured exclusively by private funds.

(19) "Grant" means the furnishing by the State or the United States government of assistance, whether financial or otherwise, to a person to support a program authorized by law. It does not include an award, the primary purpose of which is to procure specified end products, whether in the form of supplies, services, information technology, or construction. A contract resulting from such an award must not be considered a grant but a procurement contract.

(20) "Invitation for bids" means a written or published solicitation issued by an authorized procurement officer for bids to contract for the procurement or disposal of stated supplies, services, information technology, or construction, which will ordinarily result in the award of the contract to the responsible bidder making the lowest responsive bid.

(21) "Materials Management Officer" means the person holding the position as the head of the materials management office of the State.

(22) Reserved.

(23) "Political subdivision" means all counties, municipalities, school districts, public service or special purpose districts.

(24) "Procurement" means buying, purchasing, renting, leasing, or otherwise acquiring any supplies, services, information technology, or construction. It also includes all functions that pertain to the obtaining of any supply, service, or construction, including description of requirements, selection, and solicitation of sources, preparation and award of contracts, and all phases of contract administration.

(25) "Procurement officer" means any person duly authorized by the governmental body, in accordance with procedures prescribed by regulation, to enter into and administer contracts and make written determinations and findings with respect thereto. The term also includes an authorized representative of the governmental body within the scope of his authority.

(26) "Purchasing agency" means any governmental body other than the chief procurement officers authorized by this code or by way of delegation from the chief procurement officers to enter into contracts.

(27) "Real property" means any land, all things growing on or attached thereto, and all improvements made thereto including buildings and structures located thereon.

(28) "Request for proposals (RFP)" means a written or published solicitation issued by an authorized procurement officer for proposals to provide supplies, services, information technology, or construction which ordinarily result in the award of the contract to the responsible bidder making the proposal determined to be most advantageous to the State. The award of the contract must be made on the basis of evaluation factors that must be stated in the RFP.

(29) "Services" means the furnishing of labor, time, or effort by a contractor not required to deliver a specific end product, other than reports which are merely incidental to required performance. This term includes consultant services other than architectural, engineering, land surveying, construction management, and related services. This term does not include employment agreements or services as defined in Section 11-35-310(1)(d).

(30) "Subcontractor" means any person having a contract to perform work or render service to a prime contractor as a part of the prime contractor's agreement with a governmental body.

(31) "Supplies" means all personal property including, but not limited to, equipment, materials, printing, and insurance.

(32) "State" means state government.

(33) "State Engineer" means the person holding the position as head of the state engineer's office.

(34) "Suspension" means the disqualification of a person to receive invitations for bids, requests for proposals, or the award of a contract by the State, for a temporary period pending the completion of an investigation and any legal proceedings that may ensue because a person is suspected upon probable cause of engaging in criminal, fraudulent, or seriously improper conduct or failure or inadequacy of performance which may lead to debarment.

(35) "Term contract" means contracts established by the chief procurement officer for specific supplies, services, or information technology for a specified time and for which it is mandatory that all governmental bodies procure their requirements during its term. As provided in the solicitation, if a public procurement unit is offered the same supplies, services, or information technology at a price that is at least ten percent less than the term contract price, it may purchase from the vendor offering the lower price after first offering the vendor holding the term contract the option to meet the lower price. The solicitation used to establish the term contract must specify contract terms applicable to a purchase from the vendor offering the lower price. If the vendor holding the term contract meets the lower price, then the governmental body shall purchase from the contract vendor. All decisions to purchase from the vendor offering the lower price must be documented by the procurement officer in sufficient detail to satisfy the requirements of an external audit. A term contract may be a multi-term contract as provided in Section 11-35-2030.

(36) "Using agency" means any governmental body of the State which utilizes any supplies, services, information technology, or construction purchased under this code.

(37) "Designated board office" and "designated board officer" means the office or officer designated in accordance with Section 11-35-540(5).

HISTORY: 1981 Act No. 148, Section 1; 1986 Act No. 510, Sections 3-6; 1991 Act No. 171, Part II, Section 69B; 1993 Act No. 164, Part II, Section 9A; 1993 Act No. 178, Sections 14, 15; 1997 Act No. 153, Section 1; 2002 Act No. 333, Section 8; 2002 Act No. 356, Section 1, Part VI.P(8); 2006 Act No; 376, Sections 7, 8; 2008 Act No. 174, Section 7; 2009 Act No. 72, Section 1; 2013 Act No. 31, Section 11, eff May 21, 2013.



SECTION 11-35-410. Public access to procurement information.

(A) Procurement information must be a public record to the extent required by Chapter 4, Title 30 (The Freedom of Information Act) with the exception that commercial or financial information obtained in response to a request for proposals or any type of bid solicitation that is privileged and confidential need not be disclosed.

(B) Privileged and confidential information is information in specific detail not customarily released to the general public, the release of which might cause harm to the competitive position of the party supplying the information. Examples of this type of information include:

(1) customer lists;

(2) design recommendations and identification of prospective problem areas under an RFP;

(3) design concepts, including methods and procedures;

(4) biographical data on key employees of the bidder.

(C) For all documents submitted in response or with regard to a solicitation or other request, the documents need not be disclosed if an award is not made.

(D) Evaluative documents predecisional in nature such as inter-agency or intra-agency memoranda containing technical evaluations and recommendations are exempted so long as the contract award does not expressly adopt or incorporate the inter-agency or intra-agency memoranda reflecting the predecisional deliberations.

(E) For all documents submitted in response or with regard to any solicitation or other request, the person submitting the documents shall comply with instructions provided in the solicitation for marking information exempt from public disclosure. Information not marked as required by the applicable instructions may be disclosed to the public.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 9.



SECTION 11-35-450. Reporting purchases.

(A) The purchase of furniture, floor coverings, wall coverings, or other decorative or ornamental items by a governmental body must be reported to the governing board, commission, or council of the respective governmental body before the purchase, when the cost of the furniture, covering, or item exceeds one thousand dollars and it is to be used in:

(1) an office or adjoining reception area utilized by an agency director or assistant agency director; or

(2) a board room or a conference room used as a board room.

(B) The reports required in subsection (A) must include the item to be purchased and its price. Upon receiving the reports, the governing board, commission, or council of the respective governmental body formally shall approve or disapprove the purchase.

HISTORY: 1989 Act No. 130, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 10.



SECTION 11-35-510. Centralization of materials management authority.

All rights, powers, duties, and authority relating to the procurement of supplies, services, and information technology and to the management, control, warehousing, sale and disposal of supplies, construction, information technology, and services now vested in or exercised by a state governmental body pursuant to the provisions of law relating thereto, and regardless of source of funding, are hereby vested in the appropriate chief procurement officer. This vesting of authority is subject to Sections 11-35-710 (Exemptions), 11-35-1250 (Authority to Contract for Auditing Services), 11-35-1260 (Authority to Contract for Legal Services), Section 11-35-1550 (Small Purchases), Section 11-35-1570 (Emergency Procurements), Section 11-35-3230 (Exception for Small Architect-Engineer, and Land Surveying Services Contracts), and Section 11-35-3620 (Management of Warehouses and Inventory).

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 11.



SECTION 11-35-530. Advisory committees.

The following advisory committees may be established by the board for the purpose of advising the policy committee:

(a) The board may appoint a purchasing policies and procedures advisory committee comprised of state and local government, and public members in accordance with regulations of the board to discuss the performance of public purchasing in the State and to consider specific methods for improvement.

(b) The board may appoint an information technology and procedures advisory committee comprised of state and local government and public members in accordance with regulations of the board to discuss the purchasing performance of information technology for government in the State and to consider specific methods for improvement.

(c) The board shall appoint a construction, architect-engineer, construction management, and land surveying services advisory committee comprised of state and local government and public members in accordance with regulations of the board to discuss the purchasing performance of these services in the State and to consider specific methods of improvement. The advisory committee shall be comprised of the following: the State Engineer, a state agency representative, a banker, an attorney, a representative of local government, a registered architect, a registered engineer, a licensed building contractor, and a licensed subcontractor.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-540. Authority and duties of the board.

(1) Authority to Promulgate Regulations. Except as otherwise provided in this code, the board may promulgate regulations, consistent with this code, governing the procurement, management, control, and disposal of all supplies, services, information technology, and construction to be procured by the State. These regulations are binding in all procurements made by the State.

(2) Nondelegation. The board may not delegate its power to promulgate regulations.

(3) Approval of Operational Procedures. Governmental bodies shall develop internal operational procedures consistent with this code; except, that the operational procedures must be approved in writing by the appropriate chief procurement officer. The operational procedures must be consistent with this chapter. Operational procedures adopted pursuant to this chapter are exempt from the requirements of Section 1-23-140.

(4) The board shall consider and decide matters of policy within the provisions of this code including those referred to it by the chief procurement officers. The board has the power to audit and monitor the implementation of its regulations and the requirements of this code.

(5) For every reference in this code to a "designated board office", the chief executive officer of the board shall designate the office or other subdivision of the board that is responsible for the referenced statutory role. For every reference in this code to a "designated board officer", the chief executive officer of the board shall designate the board officer or other board position that is responsible for the referenced statutory role. More than one office or officer may be designated for any referenced statutory role. All designations pursuant to this subparagraph must be submitted in writing to the chief procurement officers.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 12.



SECTION 11-35-710. Exemptions.

The board, upon the recommendation of the designated board office, may exempt governmental bodies from purchasing certain items through the respective chief procurement officer's area of responsibility. The board may exempt specific supplies, services, information technology, or construction from the purchasing procedures required in this chapter and for just cause by unanimous written decision limit or may withdraw exemptions provided for in this section. The following exemptions are granted from this chapter:

(1) the construction, maintenance, and repair of bridges, highways, and roads; vehicle and road equipment maintenance and repair; and other emergency-type parts or equipment utilized by the Department of Transportation or the Department of Public Safety;

(2) the purchase of raw materials by the South Carolina Department of Corrections, Division of Prison Industries;

(3) South Carolina State Ports Authority;

(4) Division of Public Railways of the Department of Commerce;

(5) South Carolina Public Service Authority;

(6) expenditure of funds at state institutions of higher learning derived wholly from athletic or other student contests, from the activities of student organizations, and from the operation of canteens and bookstores, except as the funds are used for the procurement of construction, architect-engineer, construction-management, and land surveying services;

(7) livestock, feed, and veterinary supplies;

(8) articles for commercial sale by all governmental bodies;

(9) fresh fruits, vegetables, meats, fish, milk, and eggs;

(10) South Carolina Arts Commission and South Carolina Museum Commission for the purchase of one-of-a-kind items such as paintings, antiques, sculpture, and similar objects. Before a governmental body procures the objects, the head of the purchasing agency shall prepare a written determination specifying the need for the objects and the benefits to the State. The South Carolina Arts Commission shall review the determination and forward a recommendation to the board for approval;

(11) published books, periodicals, and technical pamphlets;

(12) South Carolina Research Authority;

(13) the purchase of supplies, services, or information technology by state offices, departments, institutions, agencies, boards, and commissions or the political subdivisions of this State from the South Carolina Department of Corrections, Division of Prison Industries;

(14) Medical University Hospital Authority, if the Medical University Hospital Authority has promulgated a procurement process in accordance with its enabling provision.

HISTORY: 1981 Act No. 148, Section 1; 1984 Act No. 309, Section 4; 1993 Act No. 181, Section 94; 1995 Act No. 7, Part II, Section 51; 1996 Act No. 459, Section 7; 1997 Act No. 153, Section 1; 2000 Act No. 264, Section 4; 2006 Act No. 376, Section 13.



SECTION 11-35-810. Creation of Materials Management Office.

There is hereby created, within the Office of General Services, a Materials Management Office to be headed by the Materials Management Officer.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 16; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 14.



SECTION 11-35-820. Creation of Information Technology Management Office.

There is created within the board, the Information Technology Management Office to be headed by the Information Technology Management Officer. All procurements involving information technology, and any pre-procurement and post-procurement activities in this area, must be conducted in accordance with the regulations promulgated by the board, except as otherwise provided in this code by specific reference to the Information Technology Management Office.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 15.



SECTION 11-35-830. Creation of the Office of State Engineer.

There is created within the board, the State Engineer's Office to be headed by the State Engineer. All procurements involving construction, architectural and engineering, construction management, and land surveying services, as defined in Section 11-35-2910, and any pre-procurement and post-procurement activities in this area, must be conducted in accordance with the "Manual for Planning and Execution of State Permanent Improvements" and with any regulations promulgated by the board, unless otherwise provided in this code by specific reference to the State Engineer's Office.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 16.



SECTION 11-35-835. Office of State Engineer to review completed documents within specified time.

The Office of State Engineer must review properly completed schematic design, properly completed design development, and properly completed construction documents within a total of forty-five days of submission of documents.

HISTORY: 1993 Act No. 178, Section 17; 1997 Act No. 153, Section 1.



SECTION 11-35-840. Delegation of authority.

Subject to the regulations of the board, the chief procurement officers may delegate authority to designees or to any department, agency, or official.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-845. Oversight of permanent improvement projects.

Each agency of state government that has total management capability as defined and certified by the State Engineer's Office must be allowed to oversee the administration of construction projects with the State Engineer's Office serving as an audit function. The State Engineer's Office shall assist those small agencies who do not have the necessary expertise in permanent improvements.

HISTORY: 1993 Act No. 178, Section 18; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 17.



SECTION 11-35-1010. Relationship with using agencies.

The chief procurement officers shall maintain a close and cooperative relationship with the using agencies. The chief procurement officers shall afford each using agency reasonable opportunity to participate in and make recommendations with respect to procurement matters affecting the using agency.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-1020. Advisory groups.

The chief procurement officers may appoint advisory groups such as user committees to assist with respect to specifications and procurement in specific areas and with respect to any other matters within the authority of the chief procurement officers. The chief procurement officers shall develop methods for obtaining necessary and relevant information from the affected agencies, whether through user committees or by surveys and other methods. The chief procurement officers shall make every reasonable effort to ensure that such contracts are developed as will best suit the interest of the State, giving due emphasis to user needs, total costs, and open competitive methods of public purchasing.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-1030. Procurement training and certification.

The chief procurement officers develop a system of training for procurement in accordance with regulations by the board. The training must encompass the latest techniques and methods of public procurement. If considered appropriate by the chief procurement officers, the training must include a requirement for the certification of the procurement officer of each purchasing agency.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 19; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 18.



SECTION 11-35-1210. Certification.

(1) Authority. The board may assign differential dollar limits below which individual governmental bodies may make direct procurements not under term contracts. The designated board office shall review the respective governmental body's internal procurement operation, shall certify in writing that it is consistent with the provisions of this code and the ensuing regulations, and recommend to the board those dollar limits for the respective governmental body's procurement not under term contract.

(2) Policy. Authorizations granted by the board to a governmental body are subject to the following:

(a) adherence to the provisions of this code and the ensuing regulations, particularly concerning competitive procurement methods;

(b) responsiveness to user needs;

(c) obtaining of the best prices for value received.

(3) Adherence to Provisions of the Code. All procurements shall be subject to all the appropriate provisions of this code, especially regarding competitive procurement methods and nonrestrictive specifications.

(4) Subject to subsection (1), the State Board for Technical and Comprehensive Education, in coordination with the appropriate Chief Procurement Officer, may approve a cumulative total of up to fifty thousand dollars in additional procurement authority for technical colleges, provided that the designated board office makes no material audit findings concerning procurement. As provided by regulation, any authority granted pursuant to this paragraph is effective when certified in writing by the designated board office.

HISTORY: 1981 Act No. 148, Section 1; 1986 Act No. 510, Section 7; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 19; 2011 Act No. 74, Pt V, Section 5, eff August 1, 2011.



SECTION 11-35-1220. Collection of data concerning public procurement.

The chief procurement officers are authorized to prepare statistical data concerning the procurement, use, and disposition of all supplies, services, information technology, and construction. All using agencies shall furnish these reports as the chief procurement officers may require concerning use, needs, and stocks on hand, and the chief procurement officers shall prescribe forms to be used by the using agencies in requisitioning, ordering, and reporting supplies, services, information technology, and construction. The chief procurement officers shall limit requests for information to those items necessary for the effective operation of the purchasing system, but using agencies must be required to provide information as requested.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 20.



SECTION 11-35-1230. Auditing and fiscal reporting.

(1) The designated board office, through consultation with the chief procurement officers, shall develop written plans for the auditing of state procurements.

In procurement audits of governmental bodies thereafter, the auditors from the designated board office shall review the adequacy of the system's internal controls in order to ensure compliance with the requirement of this code and the ensuing regulations. A noncompliance discovered through audit must be transmitted in management letters to the audited governmental body and the Budget and Control Board. The auditors shall provide in writing proposed corrective action to governmental bodies. Based upon audit recommendations of the designated board office, the board may revoke certification as provided in Section 11-35-1210 and require the governmental body to make all procurements through the appropriate chief procurement officer above a dollar limit set by the board, until such time as the board is assured of compliance with this code and its regulations by that governmental body.

(2) The Division of Budget Analysis, or other office or division within the Budget and Control Board, in consultation with the Comptroller General, shall assume responsibility for operation and maintenance of the automated quarterly fiscal reporting procedures. The Comptroller General and the Division of Budget Analysis, or other office or division within the Budget and Control Board, shall assume responsibility for providing quarterly reports to the General Assembly regarding the status of personnel positions, budgets, transfers, and expenditures in all state agencies, departments, and institutions in a format developed in consultation with the Legislative Audit Council. The Legislative Audit Council shall periodically review the reporting system and coordinate legislative information needs with the Office of the Comptroller General and the Division of Budget Analysis, or other office or division within the Budget and Control Board, as necessary. All agencies, departments and institutions of state government shall report to the Comptroller General and the Division of Budget Analysis, or other office or division within the Budget and Control Board, any required information. The Legislative Audit Council shall undertake a periodic review of the reporting and data analysis system developed by the division for reporting both commodities purchased and those not purchased through the division's central purchasing system, and shall make recommendations for incorporating these reporting procedures into the Statewide Accounting and Reporting System (STARS) as necessary to reduce unnecessary duplication and improve efficiency, effectiveness, and accountability.

HISTORY: 1981 Act No. 148, Section 1; 1986 Act No. 510, Section 8; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 21.



SECTION 11-35-1240. Administrative penalties.

(A) The board shall prescribe administrative penalties for violation of the provisions of this code and of regulations promulgated under it, excluding those matters under the jurisdiction of the Ethics Commission as provided by law.

(B) Violation of these provisions is grounds for loss of or reduction in authority delegated by either the board or this code.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 22.



SECTION 11-35-1250. Authority to contract for auditing services.

No contract for auditing or accounting services shall be awarded without the approval of the State Auditor except where specific statutory authority is otherwise provided.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-1260. Authority to contract for legal services.

No contract for the services of attorneys shall be awarded without the approval of the State Attorney General except where specific statutory authority is otherwise provided.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-1410. Definitions of terms used in this article.

Unless the context clearly indicates otherwise:

(1) "Cost-reimbursement contract" means a contract under which a contractor is reimbursed for costs which are allowable and allocable in accordance with the cost principles as provided in Article 13 of this chapter and a fee, if any.

(2) "Established catalog price" means the price included in a catalog, price list, schedule, or other form that:

(a) is regularly maintained by a manufacturer or vendor of an item;

(b) is either published or otherwise available for inspection by customers;

(c) states prices at which sales are currently or were last made to a significant number of buyers constituting the general buying public for the supplies, services, or information technology involved.

(3) "Invitation for bids" means all documents, whether attached or incorporated by reference, utilized for soliciting bids in accordance with the procedures set forth in Section 11-35-1520.

(4) "Purchase description" means specifications or other document describing the supplies, services, information technology, or construction to be procured.

(5) "Request for proposals" means all documents, whether attached or incorporated by reference, utilized for soliciting proposals.

(6) "Responsible bidder or offeror" means a person who has the capability in all respects to perform fully the contract requirements and the integrity and reliability which will assure good faith performance which may be substantiated by past performance.

(7) "Responsive bidder or offeror" means a person who has submitted a bid or offer which conforms in all material aspects to the invitation for bids or request for proposals.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 20; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 23.



SECTION 11-35-1510. Methods of source selection.

Unless otherwise provided by law, all state contracts must be awarded by competitive sealed bidding, pursuant to Section 11-35-1520, except as provided in:

(1) Section 11-35-1250 (Authority to Contract for Auditing Services);

(2) Section 11-35-1260 (Authority to Contract for Legal Services);

(3) Section 11-35-1525 (Fixed Priced Bidding);

(4) Section 11-35-1528 (Competitive Best Value Bidding);

(5) Section 11-35-1529 (Competitive Online Bidding);

(6) Section 11-35-1530 (Competitive Sealed Proposals);

(7) Section 11-35-1540 (Negotiations After Unsuccessful Competitive Sealed Bidding);

(8) Section 11-35-1550 (Small Purchases);

(9) Section 11-35-1560 (Sole Source Procurements);

(10) Section 11-35-1570 (Emergency Procurements);

(11) Section 11-35-1575 (Participation in Auction or Bankruptcy Sale);

(12) (Reserved)

(13) Section 11-35-3015 (Source Selection Methods Assigned to Project Delivery Methods);

(14) Section 11-35-3220 (Architect Engineer, Construction Management and Land Surveying Services Procurement Procedures); and

(15) Section 11-35-3230 (Exception for Small Architect-Engineer and Land Surveying Services Contracts).

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2000 Act No. 387, Part II, Section 100A; 2006 Act No. 376, Section 24; 2008 Act No. 174, Section 8.



SECTION 11-35-1520. Competitive sealed bidding.

(1) Condition for Use. Contracts greater than fifty thousand dollars must be awarded by competitive sealed bidding except as otherwise provided in Section 11-35-1510.

(2) Invitation for Bids. An invitation for bids must be issued in an efficient and economical manner and must include specifications and all contractual terms and conditions applicable to the procurement.

(3) Notice. Adequate notice of the invitation for bids must be given at a reasonable time before the date set forth in it for the opening of bids. The notice must include publications in "South Carolina Business Opportunities" or a means of central electronic advertising as approved by the designated board office. Governmental bodies may charge vendors the cost incurred for copying and mailing bid or proposal documents requested in response to a procurement.

(4) Receipt and Safeguarding of Bids. All bids, including modifications, received before the time of opening must be kept secure and unopened, except as provided by regulation of the board.

(5) Bid Opening. Bids must be opened publicly in the presence of one or more witnesses, at the time and place designated in the invitation for bids and in the manner prescribed by regulation of the board. The amount of each bid, and other relevant information as may be specified by regulation, together with the name of each bidder, must be tabulated. The tabulation must be open to public inspection at that time.

(6) Bid Acceptance and Bid Evaluation. Bids must be accepted unconditionally without alteration or correction, except as otherwise authorized in this code. The invitation for bids must set forth the evaluation criteria to be used. Criteria must not be used in bid evaluation that are not in the invitation for bids. Bids must be evaluated based on the requirements in the invitation for bids and in accordance with the regulations of the board.

(7) Correction or Withdrawal of Bids; Cancellation of Awards. Correction or withdrawal of inadvertently erroneous bids before bid opening, withdrawal of inadvertently erroneous bids after award, or cancellation and reaward of awards or contracts, after award but before performance, may be permitted in accordance with regulations promulgated by the board. After bid opening, changes in bid prices or other provisions of bids prejudicial to the interest of the State or fair competition must not be permitted. After opening, bids must not be corrected or withdrawn except in accordance with the provisions of this code and the regulations promulgated pursuant to it. Except as otherwise provided by regulation, all decisions to permit the correction or withdrawal of bids, or to cancel awards or contracts, after award but before performance, must be supported by a written determination of appropriateness made by the chief procurement officers or head of a purchasing agency.

(8) Discussion with Bidders. As provided in the invitation for bids, discussions may be conducted with apparent responsive bidders for the purpose of clarification to assure full understanding of the requirements of the invitation for bids. All bids, in the procuring agency's sole judgment, needing clarification must be accorded that opportunity. Clarification of a bidder's bid must be documented in writing by the procurement officer and must be included with the bid. Documentation concerning the clarification must be subject to disclosure upon request as required by Section 11-35-410.

(9) Tie Bids. If two or more bidders are tied in price while otherwise meeting all of the required conditions, awards are determined in the following order of priority:

(a) If there is a South Carolina firm tied with an out-of-state firm, the award must be made automatically to the South Carolina firm.

(b) Tie bids involving South Carolina produced or manufactured products, when known, and items produced or manufactured out of the State must be resolved in favor of the South Carolina commodity.

(c) Tie bids involving a business certified by the South Carolina Office of Small and Minority Business Assistance as a Minority Business Enterprise must be resolved in favor of the Minority Business Enterprise.

(d) Tie bids involving South Carolina firms must be resolved in favor of the South Carolina firm located in the same taxing jurisdiction as the governmental body's consuming location.

(e) In all other situations in which bids are tied, the award must be made to the tied bidder offering the quickest delivery time, or if the tied bidders have offered the same delivery time, the tie must be resolved by the flip of a coin witnessed by the procurement officer. All responding vendors must be invited to attend.

(10) Award. Unless there is a compelling reason to reject bids as prescribed by regulation of the board, notice of an award or an intended award of a contract to the lowest responsive and responsible bidders whose bid meets the requirements set forth in the invitation for bids must be given by posting the notice at a location specified in the invitation for bids. For contracts with a total or potential value in excess of fifty thousand dollars but less than one hundred thousand dollars, notice of the award of a contract must be given by posting and must be sent to all bidders responding to the solicitation on the same day that the notice is posted in accordance with this section. For contracts with a total or potential value of one hundred thousand dollars or greater, notice of an intended award of a contract must be given by posting the notice for ten days before entering into a contract and must be sent to all bidders responding to the solicitation on the same day that the notice is posted in accordance with this section. The posting date shall appear on the face of all these notices. Before the posting of the award, the procuring agency may negotiate with the lowest responsive and responsible bidder to lower his bid within the scope of the invitation for bids. The invitation for bids and a notice of award or notice of intent to award must contain a statement of a bidder's right to protest pursuant to Section 11-35-4210(1). When only one response is received, the notice of intent to award and the delay of award may be waived.

(11) Request for Qualifications.

(a) Before soliciting bids, the procurement officer, may issue a request for qualifications from prospective bidders. The request must contain, at a minimum, a description of the scope of work to be solicited by the invitation for bids, the deadline for submission of information, and how prospective bidders may apply for consideration. The request must require information concerning the prospective bidders' product specifications, qualifications, experience, and ability to perform the requirements of the contract. Adequate public notice of the request for qualifications must be given in the manner provided in Section 11-35-1520(3).

(b) After receipt of the responses to the request for qualifications from prospective bidders, the rank of the prospective bidders must be determined in writing from most qualified to least qualified on the basis of the information provided. Bids then must be solicited from at least the top two prospective bidders by means of an invitation for bids. The determination regarding how many bids to solicit is not subject to review under Article 17.

(12) (Reserved)

(13) Minor Informalities and Irregularities in Bids. A minor informality or irregularity is one which is merely a matter of form or is some immaterial variation from the exact requirements of the invitation for bids having no effect or merely a trivial or negligible effect on total bid price, quality, quantity, or delivery of the supplies or performance of the contract, and the correction or waiver of which would not be prejudicial to bidders. The procurement officer shall either give the bidder an opportunity to cure any deficiency resulting from a minor informality or irregularity in a bid or waive any such deficiency when it is to the advantage of the State. Such communication or determination shall be in writing. Examples of minor informalities or irregularities include, but are not limited to:

(a) failure of a bidder to return the number of copies of signed bids required by the solicitation;

(b) failure of a bidder to furnish the required information concerning the number of the bidder's employees or failure to make a representation concerning its size;

(c) failure of a bidder to sign its bid, but only if the firm submitting the bid has formally adopted or authorized the execution of documents by typewritten, printed, or rubber stamped signature and submits evidence of that authorization, and the bid carries that signature or the unsigned bid is accompanied by other material indicating the bidder's intention to be bound by the unsigned document, such as the submission of a bid guarantee with the bid or a letter signed by the bidder with the bid referring to and identifying the bid itself;

(d) failure of a bidder to acknowledge receipt of an amendment to a solicitation, but only if:

(i) the bid received indicates in some way that the bidder received the amendment, such as where the amendment added another item to the solicitation and the bidder submitted a bid, on it, if the bidder states under oath that it received the amendment before bidding and that the bidder will stand by its bid price; or

(ii) the amendment has no effect on price or quantity or merely a trivial or negligible effect on quality or delivery, and is not prejudicial to bidders, such as an amendment correcting a typographical mistake in the name of the governmental body;

(e) failure of a bidder to furnish an affidavit concerning affiliates;

(f) failure of a bidder to execute the certifications with respect to equal opportunity and affirmative action programs;

(g) failure of a bidder to furnish cut sheets or product literature;

(h) failure of a bidder to furnish certificates of insurance;

(i) failure of a bidder to furnish financial statements;

(j) failure of a bidder to furnish references;

(k) failure of a bidder to furnish its bidder number; and

(l) notwithstanding Title 40, the failure of a bidder to indicate his contractor's license number or other evidence of licensure, except that a contract must not be awarded to the bidder unless and until the bidder is properly licensed under the laws of South Carolina.

HISTORY: 1981 Act No. 148, Section 1; 1986 Act No. 510, Section 2; 1992 Act No. 442, Section 2; 1993 Act No. 178, Section 21; 1993 Act No. 181, Section 95; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 25.



SECTION 11-35-1524. Resident vendor preference.

(A) For purposes of this section:

(1) "End product" means the tangible product described in the solicitation including all component parts and in final form and ready for the state's intended use.

(2) "Grown" means to produce, cultivate, raise, or harvest timber, agricultural produce, or livestock on the land, or to cultivate, raise, catch, or harvest products or food from the water which results in an end product that is locally derived from the product cultivated, raised, caught, or harvested.

(3) "Labor cost" means salary and fringe benefits.

(4) "Made" means to assemble, fabricate, or process component parts into an end product, the value of which, assembly, fabrication, or processing is a substantial portion of the price of the end product.

(5) "Manufactured" means to make or process raw materials into an end product.

(6) "Office" means a nonmobile place for the regular transaction of business or performance of a particular service which has been operated as such by the bidder for at least one year before the bid opening and during that year the place has been staffed for at least fifty weeks by at least two employees for at least thirty-five hours a week each.

(7) "Services" means services as defined by Section 11-35-310(29) and also includes services as defined in Section 11-35-310(1)(d).

(8) "South Carolina end product" means an end product made, manufactured, or grown in South Carolina.

(9) "United States end product" means an end product made, manufactured, or grown in the United States of America.

(B)(1) When evaluating pricing for purposes of making an award determination, the procurement officer shall decrease by seven percent the price of any offer for a South Carolina end product.

(2) When evaluating pricing for purposes of making an award determination, the procurement officer shall decrease by two percent the price of any offer for a United States end product. This preference does not apply to an item to which the South Carolina end product preference has been applied.

(3) Whether award is to be made by item or lot, the preferences must be applied to the price of each line item of end product. A preference must not be applied to an item for which a bidder does not qualify.

(4) If a contract is awarded to a bidder that received the award as a result of the South Carolina end product or United States end product preference, the contractor may not substitute a nonqualifying end product for a qualified end product. A substitution in violation of this item is grounds for debarment pursuant to Section 11-35-4220. If a contractor violates this provision, the State may terminate the contract for cause and, in addition, the contractor shall pay to the State an amount equal to twice the difference between the price paid by the State and the bidder's evaluated price for a substituted item.

(5) If a bidder is requesting this preference, the bidder, upon request of the procurement officer, must provide documentation that establishes the bidder's qualifications for the preference. Bidder's failure to provide this information promptly is grounds to deny the preference and for enforcement pursuant to subsection (E)(6).

(C)(1) When evaluating pricing for purposes of making an award determination, the procurement officer shall decrease a bidder's price by seven percent if the bidder maintains an office in this State and either (i) maintains at a location in South Carolina at the time of the bid an inventory of expendable items which are representative of the general type of commodities on which the award will be made and which have a minimum total value, based on the bid price, equal to the lesser of fifty thousand dollars or the annual amount of the contract; (ii) is a manufacturer headquartered and having an annual payroll of at least one million dollars in South Carolina and the end product is made or processed from raw materials into a finished end product by that manufacturer or its affiliate (as defined in Section 1563 of the Internal Revenue Code); or (iii) at the time of bidding, directly employs or has a documented commitment with individuals domiciled in South Carolina that will perform services expressly required by the solicitation and the total direct labor cost to bidder for those individuals to provide those services exceeds fifty percent of the bidder's total bid price.

(2) Whether award is to be made by item or lot, the preferences must be applied to the price of each line item of end product or work, as applicable. A preference must not be applied to an item for which a bidder does not qualify.

(3) If a bidder is requesting this preference, the bidder, upon request by the procurement officer, must provide documentation that establishes the bidder's qualifications for the preference and, for the preference claimed pursuant to subsection (C)(1)(iii), must identify the persons domiciled in South Carolina that will perform the services involved in the procurement upon which bidder relies in qualifying for the preference, the services those individuals are to perform, and documentation of the bidder's labor cost for each person identified. Bidder's failure to provide this information promptly is grounds to deny the preference and for enforcement under subsection (E)(6) below.

(D)(1) When evaluating pricing for purposes of making an award determination, the procurement officer shall decrease a bidder's price by two percent if:

(a) the bidder has a documented commitment from a single proposed first-tier subcontractor to perform some portion of the services expressly required by the solicitation; and

(b) at the time of the bidding, the subcontractor directly employs or has a documented commitment with individuals domiciled in South Carolina that will perform services expressly required by the solicitation and the total direct labor cost to the subcontractor for those individuals to provide those services exceeds twenty percent of bidder's total bid price.

(2) When evaluating pricing for purposes of making an award determination, the procurement officer shall decrease a bidder's price by four percent if:

(a) the bidder has a documented commitment from a single proposed first-tier subcontractor to perform some portion of the services expressly required by the solicitation; and

(b) at the time of the bidding, the subcontractor directly employs or has a documented commitment with individuals domiciled in South Carolina that will perform services expressly required by the solicitation and the total direct labor cost to the subcontractor for those individuals to provide those services exceeds forty percent of bidder's total bid price.

(3) Whether award is to be made by item or lot, the preferences must be applied to the price of each line item of work. A preference must not be applied to an item for which a bidder does not qualify.

(4) Subject to other limits in this section, an offeror may benefit from applying for more than one of, or from multiple applications of, the preferences allowed by items (1) and (2).

(5)(a) In its bid, a bidder requesting any of the preferences allowed by items (1) and (2) must identify the subcontractor to perform the work, the work the subcontractor is to perform, and the bidder's factual basis for concluding that the subcontractor's work constitutes the required percentage of the work to be performed in the procurement.

(b) If a bidder is requesting a preference allowed by items (1) or (2), upon request by the procurement officer, the bidder shall identify the persons domiciled in South Carolina that are to perform the services involved in the procurement upon which the bidder relies in qualifying for the preference, the services those individuals are to perform, the employer of those persons, the bidder's relationship with the employer, and documentation of the subcontractor's labor cost for each person identified. Bidder's failure to provide this information promptly will be grounds to deny the preference and for enforcement pursuant to subsection (E)(6) below.

(c) If a contract is awarded to a bidder that received the award as a result of a preference allowed by items (1) or (2), the contractor may not substitute any business for the subcontractor on which the bidder relied to qualify for the preference, unless first approved in writing by the procurement officer. A substitution in violation of this subitem is grounds for debarment pursuant to Section 11-35-4220. If a contractor violates this provision, the procurement officer may terminate the contract for cause. If the contract is not terminated, the procurement officer may require the contractor to pay the State an amount equal to twice the difference between the price paid by the State and the price offered by the next lowest bidder, unless the substituted subcontractor qualifies for the preference.

(E)(1) A business is not entitled to any preferences unless the business, to the extent required by law, has:

(a) paid all taxes assessed by the State; and

(b) registered with the South Carolina Secretary of State and the South Carolina Department of Revenue.

(2) The preferences provided in subsections (B) and (C)(1)(i) and (ii) do not apply to a single unit of an item with a price in excess of fifty thousand dollars or a single award with a total potential value in excess of five hundred thousand dollars.

(3) The preferences provided in subsections (C)(1)(iii) and (D) do not apply to a bid for an item of work by the bidder if the annual price of the bidder's work exceeds fifty thousand dollars or the total potential price of the bidder's work exceeds five hundred thousand dollars.

(4) A solicitation must provide potential bidders an opportunity to request the preferences that apply to a procurement. By submitting a bid and requesting that a preference be applied to that bid, a business certifies that its bid qualifies for the preference for that procurement. For purposes of applying this section, a bidder is not qualified for a preference unless the bidder makes a request for the preference as required in the solicitation. If a solicitation specifies which preferences, if any, apply to a procurement, the applicability of preferences to that procurement is conclusively determined by the solicitation unless the solicitation document is timely protested as provided in Section 11-35-4210. If two or more bidders are tied after the application of the preferences allowed by this section, the tie must be resolved as provided in Section 11-35-1520(9). Price adjustments required by this section for purposes of evaluation and application of the preferences do not change the actual price offered by the bidder.

(5) This section does not apply to an acquisition of motor vehicles as defined in Section 56-15-10 or an acquisition of supplies or services relating to construction. This section does not apply to a procurement conducted pursuant to Section 11-35-1550(2)(a) or (b), Section 11-35-1530, or Article 9, Chapter 35.

(6) Pursuant to Section 11-35-4220, a business may be debarred if (i) the business certified that it qualified for a preference, (ii) the business is not qualified for the preference claimed, and (iii) the certification was made in bad faith or under false pretenses. If a contractor has invalidly certified that a preference is applicable, the chief procurement officer may terminate the contract for cause, and the chief procurement officer may require the contractor to pay the State an amount equal to twice the difference between the price paid by the State and the price offered by the next lowest bidder.

(7) The sum of all preferences allowed by items (D)(1) and (D)(2), when applied to the price of a line item of work, may not exceed six percent unless the bidder maintains an office in this State. Under no circumstances may the cumulative preferences applied to the price of a line item exceed ten percent.

(8) As used in items (C)(1)(iii), (D)(1)(b), and (D)(2)(b), the term "documented commitment" means a written commitment by the bidder to employ directly an individual, and by the individual to be employed by the bidder, both contingent on the bidder receiving the award.

(9) The remedies available in this section are cumulative of and in addition to all other remedies available at law and equity.

HISTORY: 1997 Act No. 153, Section 1; 2002 Act No. 333, Section 10; 2009 Act No. 72, Section 2.



SECTION 11-35-1525. Competitive fixed price bidding.

(1) Conditions for Use. When a purchasing agency determines in writing that the use of competitive sealed bidding is either not practicable or not advantageous to the State, a contract may be entered into by competitive fixed price bidding subject to the provisions of Section 11-35-1520 and the ensuing regulations, unless otherwise provided for in this section.

(2) Fixed Price Bidding. The purpose of fixed price bidding is to provide multiple sources of supply for specific services, supplies, or information technology based on a preset maximum price which the State will pay for such services, supplies, or information technology.

(3) Public Notice. Adequate public notice of the solicitation shall be given in the same manner as provided in Section 11-35-1520(3).

(4) Pricing. The State shall establish, before issuance of the fixed price bid, a maximum amount the State will pay for the services, supplies, or information technology desired.

(5) Evaluation. Vendors' responses to the fixed price bid will be reviewed to determine if they are responsive and responsible.

(6) Discussion with Responsive Bidders. Discussions may be conducted with apparent responsive bidders to assure understanding of the requirements of the fixed price bid. All bidders whose bids, in the procuring agency's sole judgment, need clarification shall be accorded such an opportunity.

(7) Award. Award must be made to all responsive and responsible bidders to the state's request for competitive fixed price bidding. The contract file shall contain the basis on which the award is made and must be sufficient to satisfy external audit.

(8) Bids Received After Award. Bidders not responding to the initial fixed price bid may be added to the awarded vendors' list provided the bidder furnishes evidence of responsibility and responsiveness to the state's original fixed price bid as authorized by the solicitation.

(9) Remedies. The failure of a specific offeror to receive business, once it has been added to the awarded vendors' list, shall not be grounds for a contract controversy under Section 11-35-4230.

HISTORY: 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 26.



SECTION 11-35-1528. Competitive best value bidding.

(1) Conditions for Use. When a purchasing agency determines in writing that the use of competitive sealed bidding is either not practicable or not advantageous to the State, a contract may be entered into by competitive best value bidding subject to the provisions of Section 11-35-1520 and the ensuing regulations, unless otherwise provided for in this section.

(2) Best Value Bidding. The purpose of best value bidding is to allow factors other than price to be considered in the determination of award for specific supplies, services, or information technology based on pre-determined criteria identified by the State.

(3) Public Notice. Adequate public notice of the request for the solicitation shall be given in the same manner as provided in Section 11-35-1520(3).

(4) Bid Opening. At bid opening, the only information that will be released is the names of the participating bidders. Cost information will be provided after the ranking of bidders and the issuance of award.

(5) Evaluation Factors. The best value bid must state the factors to be used in determination of award and the numerical weighting for each factor. Cost must be a factor in determination of award and cannot be weighted at less than sixty percent. Best value bid evaluation factors may include, but are not limited to, any of the following as determined by the procurement officer in its sole discretion and not subject to protest:

(a) operational costs the State would incur if the bid is accepted;

(b) quality of the product or service or its technical competency;

(c) reliability of delivery and implementation schedules;

(d) maximum facilitation of data exchange and systems integration;

(e) warranties, guarantees, and return policy;

(f) vendor financial stability;

(g) consistency of the proposed solution with the state's planning documents and announced strategic program direction;

(h) quality and effectiveness of business solution and approach;

(i) industry and program experience;

(j) prior record of vendor performance;

(k) vendor expertise with engagement of similar scope and complexity;

(l) extent and quality of the proposed participation and acceptance by all user groups;

(m) proven development methodologies and tools; and

(n) innovative use of current technologies and quality results.

(6) Discussion with Responsive Bidders. Discussions may be conducted with apparent responsive bidders to assure understanding of the best value bid. All bidders whose bids, in the procuring agency's sole judgment, need clarification shall be accorded such an opportunity.

(7) Selection and Ranking. Bids shall be evaluated by using only the criteria stated in the best value bid and by adhering to the weighting as assigned. All evaluation factors, other than cost, will be considered prior to determining the effect of cost on the score for each participating bidder. Once the evaluation is complete, all responsive bidders shall be ranked from most advantageous to least advantageous to the State, considering only the evaluation factors stated in the best value bid.

(8) Award. Award must be made to the responsive and responsible bidder whose bid is determined, in writing, to be most advantageous to the State, taking into consideration all evaluation factors set forth in the best value bid. The contract file shall contain the basis on which the award is made and must be sufficient to satisfy external audit.

HISTORY: 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 27.



SECTION 11-35-1529. Competitive online bidding.

(1) Conditions for Use. When a purchasing agency determines that on-line bidding is more advantageous than other procurement methods provided by this code, a contract may be entered into by competitive on-line bidding, subject to the provisions of Section 11-35-1520 and the ensuing regulations, unless otherwise provided in this section.

(2) Bidding Process. The solicitation must designate both an Opening Date and Time and a Closing Date and Time. The Closing Date and Time need not be a fixed point in time, but may remain dependant on a variable specified in the solicitation. At the Opening Date and Time, the State must begin accepting real-time electronic bids. The solicitation must remain open until the Closing Date and Time. The State may require bidders to register before the Opening Date and Time and, as a part of that registration, to agree to any terms, conditions, or other requirements of the solicitation. Following receipt of the first bid after the Opening Date and Time, the lowest bid price must be posted electronically to the Internet and updated on a real- time basis. At any time before the Closing Date and Time, a bidder may lower the price of its bid, except that after Opening Date and Time, a bidder may not lower its price unless that price is below the then lowest bid. Bid prices may not be increased after Opening Date and Time. Except for bid prices, bids may be modified only as otherwise allowed by this code. A bid may be withdrawn only in compliance with Section 11-35-1520. If a bid is withdrawn, a later bid submitted by the same bidder may not be for a higher price. If the lowest responsive bid is withdrawn after the Closing Date and Time, the State may cancel the solicitation in accordance with this code or reopen electronic bidding to all pre-existing bidders by giving notice to all pre-existing bidders of both the new Opening Date and Time and the new Closing Date and Time. Notice that electronic bidding will be reopened must be given as specified in the solicitation.

(3) Receipt and Safeguarding of Bids. Other than price, any information provided to the State by a bidder must be safeguarded as required by Section 11-35-1520(4).

(4) Provisions Not to Apply. Section 11-35-1524 and paragraph (5) (Bid Opening) of Section 11-35-1520 do not apply to solicitations issued pursuant to this section.

HISTORY: 2000 Act No. 387, Part II, Section 100B.



SECTION 11-35-1530. Competitive sealed proposals.

(1) Conditions for Use. If a purchasing agency determines in writing that the use of competitive sealed bidding is either not practicable or not advantageous to the State, a contract may be entered into by competitive sealed proposals subject to the provisions of Section 11-35-1520 and the ensuing regulations, unless otherwise provided in this section. The board may provide by regulation that it is either not practicable or not advantageous to the State to procure specified types of supplies, services, information technology, or construction by competitive sealed bidding. Contracts for the design-build, design-build-operate-maintain, or design-build-finance-operate-maintain project delivery methods specified in Article 9 of this code must be entered into by competitive sealed proposals, except as otherwise provided in Sections 11-35-1550 (Small purchases), 11-35-1560 (Sole source procurements), and 11-35-1570 (Emergency procurements).

(2) Public Notice. Adequate public notice of the request for proposals must be given in the same manner as provided in Section 11-35-1520(3).

(3) Receipt of Proposals. Proposals must be opened publicly in accordance with regulations of the board. A tabulation of proposals must be prepared in accordance with regulations promulgated by the board and must be open for public inspection after contract award.

(4) Request for Qualifications.

(a) Before soliciting proposals, the procurement officer may issue a request for qualifications from prospective offerors. The request must contain at a minimum a description of the scope of the work to be solicited by the request for proposals and must state the deadline for submission of information and how prospective offerors may apply for consideration. The request must require information only on their qualifications, experience, and ability to perform the requirements of the contract.

(b) After receipt of the responses to the request for qualifications from prospective offerors, rank of the prospective offerors must be determined in writing from most qualified to least qualified on the basis of the information provided. Proposals then must be solicited from at least the top two prospective offerors by means of a request for proposals. The determination regarding how many proposals to solicit is not subject to review pursuant to Article 17.

(5) Evaluation Factors. The request for proposals must state the relative importance of the factors to be considered in evaluating proposals but may not require a numerical weighting for each factor. Price may, but need not, be an evaluation factor.

(6) Discussion with Offerors. As provided in the request for proposals, and under regulations, discussions may be conducted with offerors who submit proposals determined to be reasonably susceptible of being selected for award for the purpose of clarification to assure full understanding of, and responsiveness to, the solicitation requirements. All offerors whose proposals, in the procurement officer's sole judgment, need clarification must be accorded that opportunity.

(7) Selection and Ranking. Proposals must be evaluated using only the criteria stated in the request for proposals and there must be adherence to weightings that have been assigned previously. Once evaluation is complete, all responsive offerors must be ranked from most advantageous to least advantageous to the State, considering only the evaluation factors stated in the request for proposals. If price is an initial evaluation factor, award must be made in accordance with Section 11-35-1530(9) below.

(8) Negotiations. Whether price was an evaluation factor or not, the procurement officer, in his sole discretion and not subject to review under Article 17, may proceed in any of the manners indicated below, except that in no case may confidential information derived from proposals and negotiations submitted by competing offerors be disclosed:

(a) negotiate with the highest ranking offeror on price, on matters affecting the scope of the contract, so long as the changes are within the general scope of the request for proposals, or on both. If a satisfactory contract cannot be negotiated with the highest ranking offeror, negotiations may be conducted, in the sole discretion of the procurement officer, with the second, and then the third, and so on, ranked offerors to the level of ranking determined by the procurement officer in his sole discretion;

(b) during the negotiation process as outlined in item (a) above, if the procurement officer is unsuccessful in his first round of negotiations, he may reopen negotiations with any offeror with whom he previously negotiated; or

(c) the procurement officer may make changes within the general scope of the request for proposals and may provide all responsive offerors an opportunity to submit their best and final offers.

(9) Award. Award must be made to the responsible offeror whose proposal is determined in writing to be the most advantageous to the State, taking into consideration price and the evaluation factors set forth in the request for proposals, unless the procurement officer determines to utilize one of the options provided in Section 11-35-1530(8). The contract file must contain the basis on which the award is made and must be sufficient to satisfy external audit. Procedures and requirements for the notification of intent to award the contract must be the same as those provided in Section 11-35-1520(10).

HISTORY: 1981 Act No. 148, Section 1; 1986 Act No. 510, Section 12; 1993 Act No. 178, Section 22; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 28; 2008 Act No. 174, Section 9.



SECTION 11-35-1540. Negotiations after unsuccessful competitive sealed bidding.

When bids received pursuant to an invitation for bids under Section 11-35-1520 are considered unreasonable by the procuring agency, or are not independently reached in open competition, or the low bid exceeds available funds as certified by the appropriate fiscal officer, and it is determined in writing by the chief procurement officer, the head of a purchasing agency, or the designee of either officer above the level of procurement officer, that time or other circumstances will not permit the delay required to resolicit competitive sealed bids, a contract may be negotiated pursuant to this section, provided that:

(1) each responsible bidder who submitted a bid under the original solicitation is notified of the determination and is given reasonable opportunity to negotiate;

(2) the negotiated price is lower than the lowest rejected bid by any responsible and responsive bidder under the original solicitation;

(3) the negotiated price is the lowest negotiated price offered by any responsible and responsive offeror.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-1550. Small purchase procedures; when competitive bidding required.

(1) Authority. The following small purchase procedures may be utilized only in conducting procurements for governmental bodies that are up to fifty thousand dollars in actual or potential value. A governmental body may conduct its own procurement up to fifty thousand dollars in actual or potential value, and a governmental body that has received procurement certification pursuant to Section 11-35-1210 to handle the type and estimated value of the procurement may conduct the procurement under its own authority in accordance with this code. Procurement requirements must not be artificially divided by governmental bodies so as to constitute a small purchase pursuant to this section.

(2) Competition and Price Reasonableness.

(a) Purchases not in excess of two thousand five hundred dollars. Except as provided in item (d), small purchases not exceeding two thousand five hundred dollars may be accomplished without securing competitive quotations if the prices are considered reasonable. The purchasing office must annotate the purchase requisition: "Price is fair and reasonable" and sign. The purchases must be distributed equitably among qualified suppliers. When practical, a quotation must be solicited from other than the previous supplier before placing a repeat order. The administrative cost of verifying the reasonableness of the price of purchase "not in excess of" may more than offset potential savings in detecting instances of overpricing. Action to verify the reasonableness of the price need be taken only when the procurement officer of the governmental body suspects that the price may not be reasonable, comparison to previous price paid, or personal knowledge of the item involved.

(b) Purchases over two thousand five hundred dollars to ten thousand dollars. Except as provided in item (d), solicitation of written quotes from a minimum of three qualified sources of supply must be made and documentation of the quotes attached to the purchase requisition for a small purchase over two thousand five hundred dollars but not in excess of ten thousand dollars. The award must be made to the lowest responsive and responsible sources.

(c) Purchases over ten thousand dollars up to fifty thousand dollars. Written solicitation of written quotes, bids, or proposals must be made for a small purchase over ten thousand dollars but not in excess of fifty thousand dollars. The procurement must be advertised at least once in the South Carolina Business Opportunities publication or through a means of central electronic advertising as approved by the designated board office. A copy of the written solicitation and written quotes must be attached to the purchase requisition. The award must be made to the lowest responsive and responsible source or, when a request for proposal process is used, the highest ranking offeror.

(d) For public institutions of higher learning in this State excluding technical colleges, small purchase amounts to which the provisions of item (a) apply are those purchases not exceeding ten thousand dollars, and for these purchases item (b) does not apply. In addition, purchasing cards of the institution for these purchases also may be used by officials or employees of the institution as the governing board approves.

(3) All competitive procurements above ten thousand dollars must be advertised at least once in the South Carolina Business Opportunities publication or through a means of central electronic advertising as approved by the designated board office. Governmental bodies may charge vendors the cost incurred for copying and mailing bid or proposal documents requested in response to a procurement.

(4) The Division of Aeronautics of the Department of Commerce may act as its own purchasing agency for all procurements of maintenance services for aircraft and these procurements may be conducted pursuant to subsection (2)(b).

(5) For a technical college authorized by the State Board for Technical and Comprehensive Education, small purchase amounts to which the provisions of subsection (2)(a) apply are those purchases up to an amount not to exceed ten thousand dollars. If authority is approved, a technical college may use purchasing cards for these purchases up to the amount approved by the State Board for Technical and Comprehensive Education.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 23; 1993 Act No. 164, Part II, Section 11A; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 29; 2011 Act No. 74, Pt V, Section 6, eff August 1, 2011.



SECTION 11-35-1560. Sole source procurement.

(A) A contract may be awarded for a supply, service, information technology, or construction item without competition if, under regulations promulgated by the board, the chief procurement officer, the head of a purchasing agency, or a designee of either officer, above the level of the procurement officer, determines in writing that there is only one source for the required supply, service, information technology, or construction item.

(B) These regulations must include the requirements contained in this paragraph. Written documentation must include the determination and basis for the proposed sole source procurement. A delegation of authority by either the chief procurement officer or the head of a governmental body with respect to sole source determinations must be submitted in writing to the Materials Management Officer. In cases of reasonable doubt, competition must be solicited. Any decision by a governmental body that a procurement be restricted to one potential vendor must be accompanied by an explanation as to why no other will be suitable or acceptable to meet the need.

(C) A violation of these regulations by a purchasing agency, upon recommendation of the designated board office with approval of the majority of the Budget and Control Board, must result in the temporary suspension, not to exceed one year, of the violating governmental body's ability to procure supplies, services, information technology, or construction items pursuant to this section.

HISTORY: 1981 Act No. 148, Section 1; 1986 Act No. 510, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 30.



SECTION 11-35-1570. Emergency procurements.

Notwithstanding any other provision of this code, the chief procurement officer, the head of a purchasing agency, or a designee of either officer may make or authorize others to make emergency procurements only when there exists an immediate threat to public health, welfare, critical economy and efficiency, or safety under emergency conditions as defined in regulations promulgated by the board; and provided, that such emergency procurements shall be made with as much competition as is practicable under the circumstances. A written determination of the basis for the emergency and for the selection of the particular contractor shall be included in the contract file.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-1575. Participation in auction or sale of supplies from bankruptcy.

A governmental body having knowledge of either an auction or a sale of supplies from a bankruptcy may elect to participate. The governmental body shall (a) survey the needed items being offered to ascertain their condition and usefulness, (b) determine a fair market value for new like items through informal quotes, (c) determine the fair market value from similar items considering age and useful life, and (d) estimated repair cost and delivery cost, if any, of the desired items. Using this information, the governmental body shall determine the maximum price that it can pay for each item desired. At the auction or sale, the governmental body shall not exceed the maximum price so determined.

HISTORY: 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 31.



SECTION 11-35-1580. Information technology procurements.

(1) Information Technology Management Office. The Information Technology Management Office shall be responsible for:

(a) assessing the need for and use of information technology;

(b) administering all procurement and contracting activities undertaken for governmental bodies involving information technology in accordance with this chapter;

(c) providing for the disposal of all information technology property surplus to the needs of a using agency;

(d) evaluating the use and management of information technology;

(e) operating a comprehensive inventory and accounting reporting system for information technology;

(f) developing policies and standards for the management of information technology in state government;

(g) initiating a state plan for the management and use of information technology;

(h) providing management and technical assistance to state agencies in using information technology; and

(i) establishing a referral service for state agencies seeking technical assistance or information technology services.

(2) Exemptions from the Requirements of this Section. The office may establish by regulation categories of procurement for information technology which shall be exempted from the requirements of this section.

(3) Training and Certification. The office may establish a training and certification program in accordance with Section 11-35-1030.

HISTORY: 1997 Act No. 153, Section 1.



SECTION 11-35-1710. Cancellation of invitation for bids or request for proposals.

Any solicitation under this code may be cancelled, or any or all bids or proposals may be rejected in whole or part as may be specified in the solicitation, when it is in the best interest of the State. The reasons for rejection, supported with documentation sufficient to satisfy external audit, shall be made a part of the contract file.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-1810. Responsibility of bidders and offerors.

(1) Determination of Responsibility. Responsibility of the bidder or offeror shall be ascertained for each contract let by the State based upon full disclosure to the procurement officer concerning capacity to meet the terms of the contracts and based upon past record of performance for similar contracts. The board shall by regulation establish standards of responsibility that shall be enforced in all state contracts.

(2) Determination of Nonresponsibility. A written determination of nonresponsibility of a bidder or offeror shall be made in accordance with regulations promulgated by the board. The unreasonable failure of a bidder or offeror to supply information promptly in connection with an inquiry with respect to responsibility may be grounds for a determination of nonresponsibility with respect to such bidder or offeror.

(3) Right of Nondisclosure. Except as otherwise provided by law, information furnished by a bidder or offeror pursuant to this section shall not be disclosed outside of the offices of the board, the Office of the Attorney General, or the purchasing agency without prior written consent by the bidder or offeror.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-1820. Prequalification of supplies and suppliers.

The board shall be authorized to provide by regulation for prequalification of suppliers or supplies.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-1830. Cost or pricing data.

(1) Contractor Certification. A contractor shall, except as provided in subsection (3) of this section, submit cost or pricing data and shall certify that, to the best of his knowledge and belief, the cost or pricing data submitted is accurate, complete, and current as of mutually determined specified date prior to the date of:

(a) the pricing of any contract awarded by competitive sealed proposals pursuant to Section 11-35-1530 or pursuant to the sole source procurement authority as provided in Section 11-35-1560 where the total contract price exceeds an amount established by the board in regulations; or

(b) the pricing of any change order or contract modification which exceeds an amount established by the board in regulations.

(2) Price Adjustment. Any contract, change order or contract modification under which a certificate is required shall contain a provision that the price to the State, including profit or fee, shall be adjusted to exclude any significant sums by which the State finds that such price was increased because the contractor furnished cost or pricing data was inaccurate, incomplete, or not current as of the date agreed upon between parties.

(3) Cost or Pricing Data Not Required. The requirements of this section shall not apply to contracts:

(a) where the contract price is based on adequate price competition;

(b) where the contract price is based on established catalog prices or market prices;

(c) where contract prices are set by law or regulations; or

(d) where it is determined in writing in accordance with regulations promulgated by the board that the requirements of this section may be waived and the reasons for such waiver are stated in writing.

HISTORY: 1981 Act No. 148, Section 1; 1986 Act No. 510, Section 9; 1997 Act No. 153, Section 1.



SECTION 11-35-2010. Types of contracts; contracting documents and usage instructions.

(1) Types of Contracts. Subject to the limitations of this section, any type of contract that will promote the best interests of the State may be used, except that the use of a cost-plus-a-percentage-of- cost contract must be approved by the appropriate chief procurement officer. A cost-reimbursement contract, including a cost-plus-a-percentage-of-cost contract, may be used only when a determination sufficient for external audit is prepared showing that the contract is likely to be less costly to the State than any other type or that it is impracticable to obtain the supplies, services, information technology, or construction required except under that contract.

(2)(a) As used in this section:

(i) "Contracting document" means a standardized or model instrument, or a component part of it, for use as a contract, invitation for bids, request for proposals, request for qualifications, or instruction to bidders including, but not limited to, a contract clause or solicitation provision.

(ii) "Usage instructions" means directions regarding conditions for use of a contracting document, completion of a contracting document, and the process for obtaining permission, if possible, to omit or depart from the contracting document's established content for a particular solicitation or contract.

(b) The chief procurement officers may develop contracting documents for their respective areas of responsibility. Contracting documents may be published as internal operating procedures. Contracting documents may be accompanied by usage instructions.

(c) The board may adopt formally a contracting document, as developed by the appropriate chief procurement officer, for mandatory use by all governmental bodies only after notice of the proposed adoption has been published in the State Register and the board has provided the public at least sixty days to make written comments. If a contracting document is adopted by the board, the contracting document must be published in the State Register, accompanied by usage instructions, and used by all governmental bodies in accordance with its usage instructions. The chief procurement officers are not required to submit for board approval contracting documents used in connection with either solicitations issued or contracts awarded by the board or its offices.

(d) Notwithstanding item (c) above, the board may promulgate contracting documents as regulations.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 25; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 33.



SECTION 11-35-2020. Approval of accounting system.

The chief procurement officer, the head of a purchasing agency, or a designee of either officer may require that:

(1) the proposed contractor's accounting system shall permit timely development of all necessary cost data in the form required by the specific contract type contemplated;

(2) the proposed contractor's accounting system is adequate to allocate costs in accordance with generally accepted accounting principles.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-2030. Multiterm contracts.

(1) Specified Period. Unless otherwise provided by law, a contract for supplies, services, or information technology must not be entered into for any a period of more than one year unless approved in a manner prescribed by regulation of the board. The term of the contract and conditions of renewal or extension must be included in the solicitation and funds must be available for the first fiscal period at the time of contracting. Payment and performance obligations for succeeding fiscal periods must be subject to the availability and appropriation of funds for them.

(2) Determination Prior to Use. Before the utilization of a multi-term contract, it must be determined in writing by the appropriate governmental body that:

(a) estimated requirements cover the period of the contract and are reasonably firm and continuing; and

(b) such a contract serves the best interests of the State by encouraging effective competition or otherwise promoting economies in state procurement.

(3) Cancellation Due to Unavailability of Funds in Succeeding Fiscal Periods. When funds are not appropriated or otherwise made available to support continuation of performance in a subsequent fiscal period, the contract must be canceled.

(4) The maximum time for a multiterm contract is five years. Contract terms of up to seven years may be approved by the designated board officer. Contracts exceeding seven years must be approved by the board.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 34.



SECTION 11-35-2210. Right to inspect plant.

The appropriate chief procurement officer or his designee is authorized, at reasonable times, to inspect the part of the plant or place of business of a contractor or subcontractor which is related to the performance of a contract awarded or to be awarded by the State.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 35.



SECTION 11-35-2220. Right to audit records.

(1) Audit of Cost or Pricing Data. All state contracts shall contain a clause setting forth the state's right at reasonable times and places to audit the books and records of any contractor or subcontractor who has submitted cost or pricing data pursuant to Section 11-35-1830 to the extent that such books and records relate to such cost or pricing data. The contract shall further set forth that the contractor or subcontractor who receives a contract, change order, or contract modification for which cost or pricing data is required, shall maintain such books and records that relate to such cost or pricing data for three years from the date of final payment under the contract, unless a shorter period is otherwise authorized in writing by the chief procurement officer; provided, however, that such records shall be retained for additional periods of time beyond this three-year period upon request of the chief procurement officer.

(2) Contract Audit. The State shall be entitled to audit the books and records of a contractor or any subcontractor under any negotiated contract or subcontract other than a firm fixed price contract to the extent that such books and records relate to the performance of such contract or subcontract. Such books and records shall be maintained by the contractor for a period of three years from the date of final payment under the prime contract and by the subcontractor for a period of three years from the date of final payment under the subcontract, unless a shorter period is otherwise authorized in writing by the chief procurement officer.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-2410. Finality of determinations.

(A) The determinations required by the following sections and related regulations are final and conclusive, unless clearly erroneous, arbitrary, capricious, or contrary to law: Section 11-35-1520(7) (Competitive Sealed Bidding: Correction or Withdrawal of Bids; Cancellation of Awards), Section 11-35-1520(11) (Competitive Sealed Bidding: Request for Qualifications), Section 11-35-1525(1) (Competitive Fixed Price Bidding: Conditions for Use), Section 11-35-1528(1) (Competitive Best Value Bidding: Conditions for Use), Section 11-35-1528(8) (Competitive Best Value Bidding: Award), Section 11-35-1529(1) (Competitive Online Bidding: Conditions for Use), Section 11-35-1530(1) (Competitive Sealed Proposals, Conditions for Use), Section 11-35-1530(4) (Competitive Sealed Proposals: Request for Qualifications), Section 11-35-1530(7) (Competitive Sealed Proposals, Selection and Ranking of Prospective Offerors), Section 11-35-1530(9) (Competitive Sealed Proposals Award), Section 11-35-1540 (Negotiations After Unsuccessful Competitive Sealed Bidding), Section 11-35-1560 (Sole Source Procurement), Section 11-35-1570 (Emergency Procurement), Section 11-35-1710 (Cancellation of Invitation for Bids or Requests for Proposals), Section 11-35-1810(2) (Responsibility of Bidders and Offerors, Determination of Nonresponsibility), Section 11-35-1830(3) (Cost or Pricing Data, Cost or Pricing Data Not Required), Section 11-35-2010 (Types and Forms of Contracts), Section 11-35-2020 (Approval of Accounting System), Section 11-35-2030(2) (Multi-Term Contracts, Determination Prior to Use), Section 11-35-3010(1) (Choice of Project Delivery Method), Section 11-35-3020(2)(d) (Construction Procurement Procedures: Negotiations after Unsuccessful Competitive Sealed Bidding), Section 11-35-3023 (Prequalification on State Construction), Section 11-35-3220(5) (Procurement Procedure, Selection and Ranking of the Five Most Qualified), Section 11-35-4210(7) (Stay of Procurement During Protests, Decision to Proceed), and Section 11-35-4810 (Cooperative Use of Supplies, Services, or Information Technology).

(B) The chief procurement officers or their designees shall review samples of the determinations periodically, and issue reports and recommendations on the appropriateness of the determinations made.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 26; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 36; 2008 Act No. 174, Section 10.



SECTION 11-35-2420. Reporting of anticompetitive practices.

When any information or allegations concerning anticompetitive practices among any bidders or offerors, come to the attention of any employee of the State, immediate notice of the relevant facts shall be transmitted to the Attorney General.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-2430. Retention of procurement records.

All procurement records of governmental bodies shall be retained and disposed of in accordance with records retention guidelines and schedules approved by the Department of Archives and History after consultation with the Attorney General. All retained documents shall be made available to the Attorney General or a designee upon request and proper receipt therefor.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-2440. Records of procurement actions.

(1)(a) Contents of Records. A governmental body as defined in Section 11-35-310(18) shall submit quarterly a record listing all contracts made pursuant to Section 11-35-1560 (Sole Source Procurement) or Section 11-35-1570 (Emergency Procurements) to the chief procurement officers. The record must contain:

(i) each contractor's name;

(ii) the amount and type of each contract;

(iii) a listing of supplies, services, information technology, or construction procured under each contract.

(b) The chief procurement officers shall maintain these records for five years.

(2) Publication of Records. A copy of the record must be submitted to the board on an annual basis and must be available for public inspection.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 37.



SECTION 11-35-2610. Definitions of terms used in this article.

As used in this article, the term "specifications" means any technical or purchase description or other description of the physical or functional characteristics, or of the nature of a supply, service, or construction item. It may also include a description of any requirement for inspecting, testing, or preparing a supply, service, or construction item for delivery.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-2710. Issuance of specifications; duties of the board.

The board shall promulgate regulations governing the preparation, maintenance, and content of specifications for supplies, services, information technology, and construction required by the State.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 38.



SECTION 11-35-2720. Duties of the chief procurement officers and the using agencies.

The chief procurement officers may prepare or review, issue, revise, and maintain the specifications for supplies, services, information technology, and construction required by the State, except for supplies, services, information technology, and construction items procured by the governmental bodies pursuant to Sections 11-35-1550, 11-35-1570, and 11-35-3230, the specification for which must be prepared and maintained by the using agencies in accordance with the provisions of this article and regulations promulgated under it and monitored periodically by the chief procurement officers.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 39.



SECTION 11-35-2730. Assuring competition.

All specifications shall be drafted so as to assure cost effective procurement of the state's actual needs and shall not be unduly restrictive.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-2740. Relationship with using agencies.

The chief procurement officers shall obtain advice and assistance from the personnel of the using agencies in the development of specifications, whether through user committees or through the advisory committees, and may delegate in writing to a using agency the authority to prepare and utilize its own specifications. Specifications shall be drawn in such a manner as to ensure maximally cost effective procurement, consistent with regulations promulgated by the board.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-2750. Specifications prepared by architects and engineers.

The requirements of this article regarding the nonrestrictiveness of specifications apply to each solicitation and include, among other things, all specifications prepared by architects, engineers, designers, draftsmen, and land surveyors for state contracts.

HISTORY: 1981 Act No. 148, Section 1; 1986 Act No. 510, Section 10; 1997 Act No. 153, Section 1, June 13, 1997.



SECTION 11-35-2910. Definitions of terms used in this article.

(1) "Architect-engineer and land surveying services" are those professional services associated with the practice of architecture, professional engineering, land surveying, landscape architecture, and interior design pertaining to construction, as defined by the laws of this State, as well as incidental services that members of these professions and those in their employ may logically or justifiably perform, including studies, investigations, surveys, evaluations, consultations, planning, programming conceptual designs, plans and specifications, cost estimates, inspections, shop drawing reviews, sample recommendations, preparation of operating and maintenance manuals, and other related services.

(2) "Construction manager agent" means a business that has been awarded a separate contract with the governmental body to provide construction management services but not construction.

(3) "Construction manager at-risk" means a business that has been awarded a separate contract with the governmental body to provide both construction management services and construction using the construction management at-risk project delivery method. A contract with a construction manager at-risk may be executed before completion of design.

(4) "Construction management services" are those professional services associated with contract administration, project management, and other specified services provided in connection with the administration of a project delivery method defined in Section 11-35-3005 (Project Delivery Methods Authorized).

(5) "Construction management at-risk" means a project delivery method in which the governmental body awards separate contracts, one for architectural and engineering services to design an infrastructure facility and the second to a construction manager at-risk for both construction of the infrastructure facility according to the design and construction management services.

(6) "Design-bid-build" means a project delivery method in which the governmental body sequentially awards separate contracts, the first for architectural and engineering services to design an infrastructure facility and the second for construction of the infrastructure facility according to the design.

(7) "Design-build" means a project delivery method in which the governmental body enters into a single contract for design and construction of an infrastructure facility.

(8) "Design-build-finance-operate-maintain" means a project delivery method in which the governmental body enters into a single contract for design, construction, finance, maintenance, and operation of an infrastructure facility over a contractually defined period. Money appropriated by the State is not used to pay for a part of the services provided by the contractor during the contract period.

(9) "Design-build-operate-maintain" means a project delivery method in which the governmental body enters into a single contract for design, construction, maintenance, and operation of an infrastructure facility over a contractually defined period. All or a portion of the money required to pay for the services provided by the contractor during the contract period are either appropriated by the State before the award of the contract or secured by the State through fare, toll, or user charges.

(10) "Design requirements" means the written description of the infrastructure facility to be procured pursuant to this article, including:

(a) required features, functions, characteristics, qualities, and properties that are required by the State;

(b) the anticipated schedule, including start, duration, and completion; and

(c) estimated budgets as applicable to the specific procurement, for design, construction, operation, and maintenance. The design requirements may, but need not, include drawings and other documents illustrating the scale and relationship of the features, functions, and characteristics of the project.

(11) "Independent peer reviewer services" are additional architectural and engineering services that a governmental body shall acquire, as designated in the Manual for Planning and Execution of State Permanent Improvement, in design-build, design-build-operate-maintain, or design-build-finance-operate-maintain procurements. The function of the independent peer reviewer is to confirm that the key elements of the professional engineering and architectural design provided by the contractor are in conformance with the applicable standard of care. If a governmental body elects not to contract with the independent peer reviewer proposed by the successful offeror, the independent peer reviewer must be selected through competitive sealed proposals.

(12) "Infrastructure facility" means a building; structure; or networks of buildings, structures, pipes, controls, and equipment, or portion thereof, that provide transportation, utilities, public education, or public safety services. Included are government office buildings; public schools; courthouses; jails; prisons; water treatment plants, distribution systems, and pumping stations; wastewater treatment plants, collection systems, and pumping stations; solid waste disposal plants, incinerators, landfills, and related facilities; public roads and streets; highways; public parking facilities; public transportation systems, terminals, and rolling stock; rail, air, and water port structures, terminals, and equipment.

(13) "Operations and maintenance" means a project delivery method in which the governmental body enters into a single contract for the routine operation, routine repair, and routine maintenance of an infrastructure facility.

(14) "Proposal development documents" means drawings and other design-related documents that are sufficient to fix and describe the size and character of an infrastructure facility as to architectural, structural, mechanical and electrical systems, materials, and such other elements as may be appropriate to the applicable project delivery method.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2008 Act No. 174, Section 11.



SECTION 11-35-3005. Project delivery methods authorized.

(1) The following project delivery methods are authorized for procurements relating to infrastructure facilities:

(a) design-bid-build;

(b) construction management at-risk;

(c) operations and maintenance;

(d) design-build;

(e) design-build-operate-maintain; and

(f) design-build-finance-operate-maintain.

(2) In addition to those methods identified in item (1), the board, by regulation, and the State Engineer, in accordance with Section 11-35-3010, may:

(a) approve as an alternate project delivery method any combination of design, construction, finance, and services for operations and maintenance of an infrastructure facility; and

(b) allow or require the governmental body to follow any of the additional procedures established by Section 11-35-3024.

(3) Participation in a report or study that is later used in the preparation of design requirements for a project does not disqualify a firm from participating as a member of a proposing team in a construction management at-risk, design-build, design-build-operate-maintain, or design-build-finance-operate-maintain procurement unless the participation provides the business with a substantial competitive advantage. In the Manual for Planning and Execution of State Permanent Improvements, the State Engineer may establish guidance for the application of this item by governmental bodies.

HISTORY: 2008 Act No. 174, Section 2.



SECTION 11-35-3010. Choice of project delivery method.

(1) Selection of Method. The project delivery method used for a state construction project must be that method which is most advantageous to the State and results in the most timely, economical, and successful completion of the construction project. The governmental body shall select, in accordance with regulations of the board, the appropriate project delivery method for a particular project and shall state in writing the facts and considerations leading to the selection of that particular method.

(2) State Engineer's Office Review. The governmental body shall submit its written report stating the facts and considerations leading to the selection of the particular project delivery method to the State Engineer's Office for its review.

(3) Approval or Disagreement by State Engineer's Office. The State Engineer's Office has ten days to review the data submitted by the governmental body to determine its position with respect to the particular project delivery method recommended for approval by the governmental body, and to notify the governmental body of its decision in writing. If the State Engineer's Office disagrees with the project delivery method selected, it may contest it by submitting the matter to the board for decision. Written notification by the State Engineer's Office to the governmental body of its intention to contest the project delivery method selected must include its reasons. The board shall hear the contest at its next regularly scheduled meeting after notification of the governmental body. If the board rules in support of the State Engineer's Office position, the governmental body shall receive written notification of the decision. If the board rules in support of the governmental body, the governmental body must be notified in writing and by that writing be authorized to use that project delivery method as previously recommended by the governmental body on the particular construction project.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2008 Act No. 174, Section 12.



SECTION 11-35-3015. Source selection methods assigned to project delivery methods.

(1) Scope. This section specifies the source selection methods applicable to procurements for the project delivery methods identified in Section 11-35-3005 (Project delivery methods authorized), except as provided in Sections 11-35-1550 (Small Purchases), 11-35-1560 (Sole Source Procurement), and 11-35-1570 (Emergency Procurements).

(2) Design-bid-build:

(a) Design. Architect-engineer, construction management, and land surveying services. The qualifications based selection process in Section 11-35-3220 (Qualifications Based Selection Procedures) must be used to procure architect-engineer, construction management, and land surveying services, unless those services are acquired in conjunction with construction using one of the project delivery methods provided in Section 11-35-3015 (3), (5), (6), (7), and (8).

(b) Construction. Competitive sealed bidding, as provided in Section 11-35-1520 (Competitive Sealed Bidding), must be used to procure construction in design-bid-build procurements.

(3) Construction Management at-risk. Contracts for construction management at-risk must be procured as provided in either Section 11-35-1520 (Competitive Sealed Bidding) or Section 11-35-1530 (Competitive Sealed Proposals).

(4) Operations and Maintenance. Contracts for operations and maintenance must be procured as set forth in Section 11-35-1510 (Methods of Source Selection).

(5) Design-build. Contracts for design-build must be procured by competitive sealed proposals, as provided in Section 11-35-1530 (Competitive Sealed Proposals), except that the regulations may describe the circumstances under which a particular design-build procurement does not require the submission of proposal development documents as required in Section 11-35-3024(2)(b).

(6) Design-build-operate-maintain. Contracts for design-build-operate-maintain must be procured by competitive sealed proposals, as provided in Section 11-35-1530 (Competitive Sealed Proposals).

(7) Design-build-finance-operate-maintain. Contracts for design-build-finance-operate-maintain must be procured by competitive sealed proposals, as provided in Section 11-35-1530 (Competitive Sealed Proposals).

(8) Other. Contracts for an alternate project delivery method approved pursuant to Section 11-35-3005(2) must be procured by a source selection method provided in Section 11-35-1510, as specified by the authority approving the alternative project delivery method.

HISTORY: 2008 Act No. 174, Section 3.



SECTION 11-35-3020. Additional bidding procedures for construction procurement.

Exceptions in Competitive Sealed Bidding Procedures. The process of competitive sealed bidding as required by Section 11-35-3015(2)(b) must be performed in accordance with the procedures outlined in Article 5 of this code subject to the following exceptions:

(a) Invitation for Bids. Each governmental body is responsible for developing a formal invitation for bids for each state construction project. The invitation must include, but not be limited to, all contractual terms and conditions applicable to the procurement. A copy of each invitation for bids must be filed with the State Engineer's Office and must be advertised formally in an official state government publication. The manner in which this official state government publication must be published, the content of the publication itself, the frequency of the publication, the method of subscription to the publication, and the manner by which the publication is distributed must be established by regulation of the board.

(b) Bid Acceptance. Instead of Section 11-35-1520(6), the following provision applies. Bids must be accepted unconditionally without alteration or correction, except as otherwise authorized in this code. The governmental body's invitation for bids must set forth all requirements of the bid including, but not limited to:

(i) The governmental body, in consultation with the architect-engineer assigned to the project, shall identify by specialty in the invitation for bids all subcontractors who are expected to perform work for the prime contractor to or about the construction when those subcontractors' contracts are each expected to exceed three percent of the prime contractor's total base bid. In addition, the governmental body, in consultation with the architect-engineer assigned to the project, may identify by specialty in the invitation for bids a subcontractor who is expected to perform work which is vital to the project. The determination of which subcontractors are included in the list provided in the invitation for bids is not protestable pursuant to Section 11-35-4210 or another provision of this code. A bidder in response to an invitation for bids shall set forth in his bid the name of only those subcontractors to perform the work as identified in the invitation for bids. If the bidder determines to use his own employees to perform a portion of the work for which he would otherwise be required to list a subcontractor and if the bidder is qualified to perform that work under the terms of the invitation for bids, the bidder shall list himself in the appropriate place in his bid and not subcontract that work except with the approval of the governmental body for good cause shown.

(ii) Failure to complete the list provided in the invitation for bids renders the bidder's bid unresponsive.

(iii) The governmental body shall send all responsive bidders a copy of the bid tabulation within ten working days following the bid opening.

(c) Instead of Section 11-35-1520(10), the following provisions apply:

(i) Unless there is a compelling reason to reject bids as prescribed by regulation of the board, notice of an intended award of a contract to the lowest responsive and responsible bidder whose bid meets the requirements set forth in the invitation for bids must be given by posting the notice at a location that is specified in the invitation for bids. The invitation for bids and the posted notice must contain a statement of the bidder's right to protest pursuant to Section 11-35-4210(1) and the date and location of posting must be announced at bid opening. In addition to posting notice, the governmental body promptly shall send all responsive bidders a copy of the notice of intended award and of the bid tabulation. The mailed notice must indicate the posting date and must contain a statement of the bidder's right to protest pursuant to Section 11-35-4210(1).

(ii) After ten days' notice is given, the governmental body may enter into a contract with the bidder named in the notice in accordance with the provisions of this code and of the bid solicited. The procurement officer must comply with Section 11-35-1810.

(iii) If, at bid opening, only one bid is received and determined to be responsive and responsible and within the governmental body's construction budget, award may be made without the ten-day waiting period.

(d) Negotiations after Unsuccessful Competitive Sealed Bidding. Instead of Section 11-35-1540, the following provisions apply:

(i) If bids received pursuant to an invitation for bids exceed available funds, and it is determined in writing by the governmental body that circumstances do not permit the delay required to resolicit competitive sealed bids, and the base bid, less deductive alternates, does not exceed available funds by an amount greater than ten percent of the construction budget established for that portion of the work, a contract may be negotiated pursuant to this section with the lowest responsible and responsive bidder. The governmental body may change the scope of the work to reduce the cost to be within the established construction budget but may not reduce the cost below the established construction budget more than ten percent without a written request by the agency and the written approval of the chief procurement officer based on the best interest of the State.

(ii) If the lowest base bid received pursuant to an invitation for bids exceeds approved available funds and the governmental body is able to identify additional funds for the project, as certified by the appropriate fiscal officers, in the amount of the difference between the lowest base bid and the approved available funds for the project, the governmental body shall submit its request to use those additional funds to the board and the Joint Bond Review Committee in accordance with Sections 2-47-40 and 2-47-50.

HISTORY: 1981 Act No. 148, Section 1; 1981 Act No. 179 Section 16; 1992 Act No. 442, Section 1; 1993 Act No. 178, Section 27; 1993 Act No. 164, Part II, Section 65; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 40; 2008 Act No. 174, Section 13.



SECTION 11-35-3021. Subcontractor substitution.

(1) After notice of an award or intended award has been given, whichever is earlier, the prospective contractor identified in the notice may not substitute a business as subcontractor in place of a subcontractor listed in the prospective contractor's bid or proposal, except for one or more of the following reasons:

(a) upon a showing satisfactory to the governmental body by the prospective contractor that:

(i) the listed subcontractor is not financially responsible;

(ii) the listed subcontractor's scope of work did not include a portion of the work required in the plans and specifications, and the exclusion is not clearly set forth in the subcontractor's original bid;

(iii) the listed subcontractor was listed as a result of an inadvertent clerical error, but only if that request is made within four working days of opening;

(iv) the listed subcontractor failed or refused to submit a performance and payment bond when requested by the prospective contractor after the subcontractor had represented to the prospective contractor that the subcontractor could obtain a performance and payment bond; and

(v) the listed subcontractor must be licensed and did not have the license at the time required by law;

(b) if the listed subcontractor fails or refuses to perform his subcontract;

(c) if the work of the listed subcontractor is found by the governmental body to be substantially unsatisfactory;

(d) upon mutual agreement of the contractor and subcontractor; and

(e) with the consent of the governmental body for good cause shown.

(2) The request for substitution must be made to the governmental body in writing. This written request does not give rise to a private right of action against the prospective contractor in the absence of actual malice.

(3) If substitution is allowed, the prospective contractor, before obtaining prices from another subcontractor, must attempt in good faith to negotiate a subcontract with at least one subcontractor whose bid was received before the submission of the prospective contractor's offer. This section does not affect a contractor's ability to request withdrawal of a bid in accordance with the provisions of this code and the regulations promulgated pursuant to it.

(4) This section applies to a procurement conducted using the source selection methods authorized by Section 11-35-3015(2)(b), (3), (5), (6), (7), and (8).

HISTORY: 2008 Act No. 174, Section 4.



SECTION 11-35-3023. Prequalification on state construction.

(A) In accordance with this section and procedures published by the State Engineer, a governmental body may limit participation in a solicitation for construction to only those businesses, including potential subcontractors, that are prequalified. The prequalification process may be used only with the approval and supervision of the State Engineer's Office. If businesses are prequalified, the governmental body must issue a request for qualifications. Adequate public notice of the request for qualifications must be given in the manner provided in Section 11-35-1520(3). The request must contain, at a minimum, a description of the general scope of work to be acquired, the deadline for submission of information, and how businesses may apply for consideration. The evaluation criteria must include, but not be limited to, prior performance, recent past references on all aspects of performance, financial stability, and experience on similar construction projects. Using only the criteria stated in the request for qualifications, businesses must be ranked from most qualified to least qualified. The basis for the ranking must be determined in writing. If fewer than two businesses are prequalified, the prequalification process must be canceled. The determination regarding how many offers to solicit is not subject to review pursuant to Article 17 of this code. Section 11-35-1520(4) (Request for Qualifications) and Section 11-35-1530(4) (Request for Qualifications) do not apply to a procurement of construction.

(B) In a design-bid-build procurement, the prequalification process may be used only if the construction involved is unique in nature, over ten million dollars in value, or involves special circumstances, as determined by the State Engineer. In a design-bid-build procurement, the minimum requirements for prequalification must be published in the request for qualifications. Offers must be sought from all businesses that meet the published minimum requirements for prequalification.

HISTORY: 2008 Act No. 174, Section 4.



SECTION 11-35-3024. Additional procedures applicable to procurement of certain project delivery methods.

(1) Applicability. In addition to the requirements of Section 11-35-1530 (Competitive Sealed Proposals), the procedures in this section apply as provided in items (2), (3), and (4) below.

(2) Content of Request for Proposals. A Request for Proposals for design-build, design-build-operate-maintain, or design-build-finance-operate-maintain:

(a) must include design requirements;

(b) must solicit proposal development documents; and

(c) may, if the governmental body determines that the cost of preparing proposals is high in view of the size, estimated price, and complexity of the procurement:

(i) prequalify offerors in accordance with Section 11-35-3023 by issuing a request for qualifications in advance of the request for proposals;

(ii) select, pursuant to procedures designated in the Manual for Planning and Execution of State Permanent Improvements, a short list of responsible offerors who submit proposals determined to be reasonably susceptible of being selected for award before discussions and evaluations pursuant to Section 11-35-1530, if the number of proposals to be short-listed is stated in the Request for Proposals and prompt public notice is given to all offerors as to which proposals have been short-listed; or

(iii) pay stipends to unsuccessful offerors, if the amount of the stipends and the terms under which stipends are paid are stated in the Request for Proposals.

(3) Evaluation Factors. A Request for Proposals for design-build, design-build-operate-maintain, or design-build-finance-operate-maintain must:

(a) state the relative importance of (i) demonstrated compliance with the design requirements, (ii) offeror qualifications, (iii) financial capacity, (iv) project schedule, (v) price, or life-cycle price for design-build-operate-maintain and design-build-finance-operate-maintain procurements, and (vi) other factors, if any; and

(b) in circumstances designated in the Manual for Planning and Execution of State Permanent Improvements, require each offeror to identify an Independent Peer Reviewer whose competence and qualifications to provide that service must be an additional evaluation factor in the award of the contract.

(4) Unless excused by the State Engineer, the State Engineer's Office shall oversee the evaluation process for a procurement of construction if factors other than price are considered in the evaluation of a proposal.

HISTORY: 2008 Act No. 174, Section 4.



SECTION 11-35-3030. Bond and security.

(1) Bid Security.

(a) Requirement for Bid Security. Bid security is required for all competitive sealed bidding for construction contracts in a design-bid-build procurement in excess of fifty thousand dollars and other contracts as may be prescribed by the State Engineer's Office. Bid security is a bond provided by a surety company meeting the criteria established by the regulations of the board or otherwise supplied in a form that may be established by regulation of the board.

(b) Amount of Bid Security. Bid security must be in an amount equal to at least five percent of the amount of the bid at a minimum.

(c) Rejection of Bids for Noncompliance with Bid Security Requirements. When the invitation for bids requires security, noncompliance requires that the bid be rejected except that a bidder who fails to provide bid security in the proper amount or a bid bond with the proper rating must be given one working day from bid opening to cure the deficiencies. If the bidder is unable to cure these deficiencies within one working day of bid opening, his bid must be rejected.

(d) Withdrawal of Bids. After the bids are opened, they must be irrevocable for the period specified in the invitation for bids. If a bidder is permitted to withdraw its bid before bid opening pursuant to Section 11-35-1520(7), action must not be had against the bidder or the bid security.

(2) Contract Performance Payment Bonds.

(a) When Required-Amounts. The following bonds or security must be delivered to the governmental body and become binding on the parties upon the execution of the contract for construction:

(i) a performance bond satisfactory to the State, executed by a surety company meeting the criteria established by the board in regulations, or otherwise secured in a manner satisfactory to the State, in an amount equal to one hundred percent of the portion of the contract price that does not include the cost of operation, maintenance, and finance;

(ii) a payment bond satisfactory to the State, executed by a surety company meeting the criteria established by the board in regulations, or otherwise secured in a manner satisfactory to the State, for the protection of all persons supplying labor and material to the contractor or its subcontractors for the performance of the construction work provided for in the contract. The bond must be in an amount equal to one hundred percent of the portion of the contract price that does not include the cost of operation, maintenance, and finance;

(iii) in the case of a construction contract valued at fifty thousand dollars or less, the governmental body may waive the requirements of (i) and (ii) above, if the governmental body has protected the State;

(iv) in the case of a construction manager at-risk contract, the solicitation may provide that bonds or security are not required during the project's preconstruction or design phase, if construction does not commence until the requirements of (i) and (ii) above have been satisfied.

(b) Authority to Require Additional Bonds. Item (2) does not limit the authority of the board to require a performance bond or other security in addition to these bonds, or in circumstances other than specified in subitem (a) of that item in accordance with regulations promulgated by the board.

(c) Suits on Payment Bonds-Right to Institute. A person who has furnished labor, material, or rental equipment to a bonded contractor or his subcontractors for the work specified in the contract, and who has not been paid in full for it before the expiration of a period of ninety days after the day on which the last of the labor was done or performed by the person or material or rental equipment was furnished or supplied by the person for which the claim is made, has the right to sue on the payment bond for the amount, or the balance of it, unpaid at the time of institution of the suit and to prosecute the action for the sum or sums justly due the person. A remote claimant has a right of action on the payment bond only upon giving written notice to the contractor within ninety days from the date on which the person did or performed the last of the labor or furnished or supplied the last of the material or rental equipment upon which the claim is made, stating with substantial accuracy the amount claimed as unpaid and the name of the party to whom the material or rental equipment was furnished or supplied or for whom the labor was done or performed. The written notice to the bonded contractor must be served personally or served by mailing the notice by registered or certified mail, postage prepaid, in an envelope addressed to the bonded contractor at any place the bonded contractor maintains a permanent office for the conduct of its business, or at the current address as shown on the records of the Department of Labor, Licensing and Regulation. The aggregate amount of a claim against the payment bond by a remote claimant may not exceed the amount due by the bonded contractor to the person to whom the remote claimant has supplied labor, materials, rental equipment, or services, unless the remote claimant has provided notice of furnishing labor, materials, or rental equipment to the bonded contractor. The written notice to the bonded contractor must be served personally or sent by fax or by electronic mail or by registered or certified mail, postage prepaid, to the bonded contractor at any place the bonded contractor maintains a permanent office for the conduct of its business, or at the current address as shown on the records of the Department of Labor, Licensing and Regulation. After receiving the notice of furnishing labor, materials, or rental equipment, payment by the bonded contractor may not lessen the amount recoverable by the remote claimant. The aggregate amount of claims on the payment bond may not exceed the penal sum of the bond.

A suit under this section must not be commenced after the expiration of one year after the last date of furnishing or providing labor, services, materials, or rental equipment.

For purposes of this section, "bonded contractor" means the contractor or subcontractor furnishing the payment bond, and "remote claimant" means a person having a direct contractual relationship with a subcontractor of a bonded contractor, but no expressed or implied contractual relationship with the bonded contractor.

(d) Suits on Payment Bonds-Where and When Brought. Every suit instituted upon a payment bond must be brought in a court of competent jurisdiction for the county or circuit in which the construction contract was to be performed; except that a suit must not be commenced after the expiration of one year after the day on which the last of the labor was performed or material was supplied by the person bringing suit. The obligee named in the bond need not be joined as a party in the suit.

(3) Bonds Forms and Copies.

(a) Bonds Forms. The board shall promulgate by regulation the form of the bonds required by this section.

(b) Certified Copies of Bonds. A person may request and obtain from the governmental body a certified copy of a bond upon payment of the cost of reproduction of the bond and postage, if any. A certified copy of a bond is prima facie evidence of the contents, execution, and delivery of the original.

(4) Retention.

(a) Maximum amount to be withheld. In a contract or subcontract for construction which provides for progress payments in installments based upon an estimated percentage of completion, with a percentage of the contract's proceeds to be retained by the State or general contractor pending completion of the contract or subcontract, the retained amount of each progress payment or installment must be no more than three and one-half percent.

(b) Release of Retained Funds. When the work to be performed on a state construction project or pursuant to a state construction contract is to be performed by multiple prime contractors or by a prime contractor and multiple subcontractors, the work contracted to be done by each individual contractor or subcontractor is considered a separate division of the contract for the purpose of retention. As each division of the contract is certified as having been completed, that portion of the retained funds which is allocable to the completed division of the contract must be released forthwith to the prime contractor, who, within ten days of its receipt, shall release to the subcontractor responsible for the completed work the full amount of retention previously withheld from him by the prime contractor.

(5) Bonds for Bid Security and Contract Performance. The requirement of a bond for bid security on a construction contract, pursuant to subsection (1), and a construction contract performance bond, pursuant to subsection (2), may not include a requirement that the surety bond be furnished by a particular surety company or through a particular agent or broker.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Sections 29-31; 1993 Act No. 164, Part II, Section 10A; 1997 Act No. 153, Section 1; 2000 Act No. 240, Section 2; 2002 Act No. 253, Section 3; 2005 Act No. 97, Section 1; 2006 Act No. 376, Section 41; 2008 Act No. 174, Section 14.



SECTION 11-35-3035. Errors and omissions insurance.

Regulations shall be promulgated that specify when a governmental body shall require offerors to provide appropriate errors and omissions insurance to cover architectural and engineering services under the project delivery methods set forth in Section 11-35-3005(1)(a), (d), (e), and (f).

HISTORY: 2008 Act No. 174, Section 5.



SECTION 11-35-3037. Other forms of security.

The governmental body may require one or more of the following forms of security to assure the timely, faithful, and uninterrupted provision of operations and maintenance services procured separately or as one element of another project delivery method:

(a) operations period surety bonds that secure the performance of the contractor's operations and maintenance obligations;

(b) letters of credit in an amount appropriate to cover the cost to the governmental body of preventing infrastructure service interruptions for a period up to twelve months; and

(c) appropriate written guarantees from the contractor, or depending upon the circumstances, from a parent corporation, to secure the recovery of reprocurement costs to the governmental body if the contractor defaults in performance.

HISTORY: 2008 Act No. 174, Section 5.



SECTION 11-35-3040. Contract clauses and their administration.

(1) Contract Clauses. State construction contracts and subcontracts may include clauses providing for adjustments in prices, time of performance, and other appropriate contract provisions including, but not limited to:

(a) the unilateral right of a governmental body to order in writing:

(i) all changes in the work within the scope of the contract, and

(ii) all changes in the time of performance of the contract which do not alter the scope of the contract work;

(b) variations occurring between estimated quantities of work in the contract and actual quantities;

(c) suspension of work ordered by the governmental body;

(d) site conditions differing from those indicated in the contract or ordinarily encountered.

(2) Price Adjustments.

(a) Adjustments in price pursuant to clauses adopted or promulgated pursuant to Section 11-35-2010 must be computed and documented with a written determination. The price adjustment agreed upon must approximate the actual cost to the contractor and all costs incurred by the contractor must be justifiably compared with prevailing industry standards, including reasonable profit. Costs must be properly itemized and supported by substantiating data sufficient to permit evaluation before commencement of the pertinent performance or as soon after that as practicable, and must be arrived at through whichever one of the following ways is the most valid approximation of the actual cost to the contractor:

(i) by unit prices specified in the contract or subsequently agreed upon;

(ii) by the costs attributable to the events or situations under those clauses with adjustment of profits or fee, all as specified in the contract or subsequently agreed upon;

(iii) by agreement on a fixed price adjustment;

(iv) in another manner as the contracting parties may mutually agree; or

(v) in the absence of agreement by the parties, through unilateral determination by the governmental body of the costs attributable to the events or situations under those clauses, with adjustment of profit or fee, all as computed by the governmental body in accordance with applicable sections of the regulations issued pursuant to this chapter and subject to the provisions of Article 17 of this chapter.

(b) A contractor is required to submit cost or pricing data if an adjustment in contract price is subject to the provisions of Section 11-35-1830.

(3) Additional Contract Clauses. The construction contracts and subcontracts may include clauses providing for appropriate remedies that cover as a minimum:

(a) specified excuses for delay or nonperformance;

(b) termination of the contract for default;

(c) termination of the contract in whole or in part for the convenience of the governmental body.

(4) Modification of Required Clauses. The chief procurement officer may vary the clauses promulgated by the board pursuant to subsection (1) and subsection (3) of this section for inclusion in a particular construction contract if the variations are supported by a written determination that states the circumstances justifying the variations, if notice of a material variation is stated in the invitation for bids.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 42.



SECTION 11-35-3050. Cost principles regulations for construction contractors.

The board may promulgate regulations setting forth cost principles which shall be used to determine the allowability of incurred costs for the purpose of reimbursing costs under provisions in construction contracts which provide for the reimbursement of costs.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-3060. Fiscal responsibility.

Every contract modification, change order, or contract price adjustment under a construction contract with the State is subject to Sections 2-47-40 and 2-47-50.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 43.



SECTION 11-35-3070. Approval of architectural, engineering, or construction changes which do not alter scope or intent or exceed approved budget.

A governmental body may approve and pay for amendments to architectural/engineering contracts and change orders to construction contracts, within the governmental body's certification, which do not alter the original scope or intent of the project and which do not exceed the previously approved project budget.

HISTORY: 2008 Act No. 174, Section 6.



SECTION 11-35-3210. Policy.

Policy. It is the policy of this State to announce publicly all requirements for architect-engineer, construction management, and land surveying services and to negotiate contracts for such services on the basis of demonstrated competence and qualification for the particular type of services required and at fair and reasonable prices.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 32; 1997 Act No. 153, Section 1; 2008 Act No. 174, Section 15.



SECTION 11-35-3215. Preference for resident design service; definitions; exceptions.

(A) As used in this section:

(1) "Design services" means architect-engineer, construction management, or land surveying services as defined in Section 11-35-2910 and awarded pursuant to Section 11-35-3220.

(2) "Resident" means a business that employs, either directly or through consultants, an adequate number of persons domiciled in South Carolina to perform a majority of the design services involved in the procurement.

(B) A business responding to an invitation involving design services shall submit a certification with its response stating whether the business is a resident for purposes of the procurement. Submission of a certification under false pretenses is grounds for suspension or debarment.

(C) An award to a nonresident of a contract involving design services must be supported by a written determination explaining why the award was made to the selected firm.

(D) In an evaluation conducted pursuant to Section 11-35-3220, a resident firm must be ranked higher than a nonresident firm if the agency selection committee finds the two firms otherwise equally qualified.

(E) This section does not apply to a procurement if either the procurement does not involve construction or the design services are a minor accompaniment to a contract for nondesign services.

HISTORY: 2006 Act No. 375, Section 1; 2009 Act No. 72, Section 4.



SECTION 11-35-3220. Qualifications based selection procedures.

(1) Agency Selection Committee. A governmental body shall establish its own architect-engineer, construction management, and land surveying services selection committee, referred to as the agency selection committee, which must be composed of those individuals the agency head determines to be qualified to make an informed decision as to the most competent and qualified firm for the proposed project. The head of the governmental body or his qualified responsible designee shall sit as a permanent member of the agency selection committee for the purpose of coordinating and accounting for the committee's work. To assist an agency selection committee in the selection of firms to be employed for significant or highly technical projects and to facilitate prompt selections, the agency selection committee may invite the State Engineer or his designee to sit as a nonvoting member of the committee.

(2)(a) Advertisement of Project Description. The agency selection committee is responsible for:

(i) developing a description of the proposed project;

(ii) enumerating all required professional services for that project; and

(iii) preparing a formal invitation to firms for submission of information.

(b) The invitation must include, but not be limited to, the project title, the general scope of work, a description of all professional services required for that project, the submission deadline, and how interested firms may apply for consideration. The agency selection committee shall file a copy of the project description and the invitation with the State Engineer's Office. The invitation must be advertised formally in an official state government publication. The manner in which this official state government publication must be published, the content of the publication itself, the frequency of the publication, the method for subscription to the publication, and the manner by which the publication is distributed must be established by regulation of the board.

(3) Response to Invitation. The date for submission of information from interested persons or firms in response to an invitation must not be less than fifteen days after publication of the invitation. Interested architect- engineer, construction management, and land surveying persons or firms shall respond to the invitation with the submission of a current and accurate Federal Standard Form 254, Architect-Engineer and Related Services Questionnaire, and Federal Standard Form 255, Architect-Engineer and Related Services Questionnaire for Specific Project, or their successor forms or similar information as the board may prescribe by regulation, and other information that the particular invitation may require.

(4) Interviews with Interested Firms. Following receipt of information from all interested persons and firms, the agency selection committee shall hold interviews with at least three persons or firms who respond to the committee's advertisement and who are considered most qualified on the basis of information available before the interviews. A list of firms selected for interview must be sent to all firms that submitted information in response to the advertisement, before the date selected for the interviews. If less than three persons or firms respond to the advertisement, the committee shall hold interviews with those that did respond. The agency selection committee's determination as to which are to be interviewed must be in writing and based upon its review and evaluation of all submitted materials. The written report of the committee must list specifically the names of all persons and firms that responded to the advertisement and enumerate the reasons of the committee for selecting those to be interviewed. The purpose of the interviews is to provide the further information that may be required by the agency selection committee to fully acquaint itself with the relative qualifications of the several interested firms.

(5) Selection and Ranking of the Three Most Qualified.

(a) The agency selection committee shall evaluate each of the persons or firms interviewed in view of their:

(i) past performance;

(ii) the ability of professional personnel;

(iii) demonstrated ability to meet time and budget requirements;

(iv) location and knowledge of the locality of the project if the application of this criterion leaves an appropriate number of qualified firms, given the nature and size of the project;

(v) recent, current, and projected workloads of the firms;

(vi) creativity and insight related to the project;

(vii) related experience on similar projects;

(viii) volume of work awarded by the using agency to the person or firm during the previous five years, with the objective of effectuating an equitable distribution of contracts by the State among qualified firms including Minority Business Enterprises certified by the South Carolina Office of Small and Minority Business Assistance and firms that have not had previous state work; and

(ix) any other special qualification required pursuant to the solicitation of the using agency.

(b) Based upon these evaluations, the agency selection committee shall select the three persons or firms that, in its judgment, are the best qualified, ranking the three in priority order. The agency selection committee's report ranking the three chosen persons or firms must be in writing and include data substantiating its determinations.

(6) Notice of Selection and Ranking. When it is determined by the agency that the ranking report is final, written notification of the highest ranked person or firm must be sent immediately to all firms interviewed.

(7) Negotiation of Contract. The governing body of the governmental body or its designee shall negotiate a contract for services with the most qualified person or firm at a compensation that is fair and reasonable to the State. If the governing body of the governmental body or its designee is unable to negotiate a satisfactory contract with this person or firm, negotiations must be terminated formally. Negotiations must commence in the same manner with the second and then the third most qualified until a satisfactory contract is negotiated. If an agreement is not reached with one of the three, additional persons or firms in order of their competence and qualifications must be selected after consultation with the agency selection committee, and negotiations must be continued in the same manner until agreement is reached.

(8) State Engineer's Office Review. The head of the governmental body shall submit the following documents to the State Engineer's Office for its review:

(a) the written report of the agency selection committee, listing the persons or firms that responded to the invitation to submit information and enumerating the reasons of the committee for selecting the particular ones to be interviewed;

(b) the written ranking report of the agency selection committee and all data substantiating the determinations made in that report; and

(c) the tentative contract between the governmental body and the selected person or firm.

(9) Approval or Disagreement by State Engineer's Office. The State Engineer's Office has ten days to review the data submitted by the agency selection committee, and to determine its position with respect to the particular person or firm recommended for approval by the agency. If the State Engineer's Office disagrees with the proposal, it may contest the proposal by submitting the matter to the board for decision. In the event of approval, the State Engineer's Office shall notify immediately in writing the governmental body and the person or firm selected of the award and authorize the governmental body to execute a contract with the selected person or firm. In the event of disagreement, the State Engineer's Office immediately shall notify the governmental body in writing of its intention to contest the ranking and the reasons for it. All contract negotiations by the governing body must be suspended pending a decision by the board concerning a contested ranking. The board shall hear contests at its next regularly scheduled meeting after notification of the governmental body. If the board rules in support of the State Engineer's Office position, the governmental body shall submit the name of another person or firm to the State Engineer's Office for consideration, selected in accordance with the procedures prescribed in this section. If the board rules in support of the governmental body, the governmental body must be notified in writing and authorized to execute a contract with the selected person or firm.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 33; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 44; 2008 Act No. 174, Section 16.



SECTION 11-35-3230. Exception for small architect-engineer and land surveying services contract.

(1) Procurement Procedures for Certain Contracts. A governmental body securing architect-engineer or land surveying service which is estimated not to exceed twenty-five thousand dollars may award contracts by direct negotiation and selection, taking into account:

(a) the nature of the project;

(b) the proximity of the architect-engineer or land surveying services to the project;

(c) the capability of the architect, engineer, or land surveyor to produce the required service within a reasonable time;

(d) past performance; and

(e) ability to meet project budget requirements.

(2) Maximum Fees Payable to One Person or Firm. Fees paid during the twenty-four month period immediately preceding negotiation of the contract by a single governmental body for professional services performed by an architectural-engineering or land surveying firm pursuant to Section 11-35-3230(1) may not exceed seventy-five thousand dollars. Persons or firms seeking to render professional services pursuant to this section shall furnish the governmental body with whom the firm is negotiating a list of professional services, including fees paid for them, performed for the governmental body during the fiscal year immediately preceding the fiscal year in which the negotiations are occurring and during the fiscal year in which the negotiations are occurring.

(3) Submission of Contracts to State Engineer's Office. Copies of contracts, including the negotiated scope of services and fees, awarded pursuant to this section must be submitted to the State Engineer's Office for information.

(4) Splitting of Larger Projects Prohibited. A governmental body may not break a project into small projects for the purpose of circumventing the provisions of Section 11-35-3220 and this section.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 34; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 45; 2008 Act No. 174, Section 17.



SECTION 11-35-3240. Manual for planning and execution of state permanent improvements.

As relates to this code and the ensuing regulations, a "Manual for Planning and Execution of State Permanent Improvements" may be published by the board or its designee for use by governmental bodies and included, by reference, in the regulations of the board. The manual may be revised as the board considers necessary, except that proposed changes are not effective until the board has provided the public at least sixty days to make written comments after notice of the proposed changes is published in South Carolina Business Opportunities.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 46.



SECTION 11-35-3245. Architect, engineer, or construction manager; performance of other work.

(a) An architect or engineer performing design work, or a construction manager performing construction management services, both as described in Section 11-35-2910(1) and (3), under a contract awarded pursuant to the provisions of Section 11-35-3220 or Section 11-35-3230, may not perform other work, by later amendment or separate contract award, on that project as a contractor or subcontractor either directly or through a business in which he or his architectural engineering or construction management firm has greater than a five percent interest.

(b) For purposes of this section, safety compliance and other incidental construction support activities performed by the construction manager are not considered work performed as a contractor or subcontractor. If the construction manager performs or is responsible for safety compliance and other incidental construction support activities, and these support activities are in noncompliance with the provisions of Section 41-15-210, then the construction management firm is subject to all applicable fines and penalties.

(c) This section applies only to procurements for construction using the design-bid-build project delivery method.

HISTORY: 1991 Act No. 4, Section 1; 1994 Act No. 345, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 47; 2008 Act No. 174, Section 18.



SECTION 11-35-3310. Indefinite delivery contracts for construction items, architectural-engineering, and land surveying services.

(1) General Applicability. Indefinite delivery contracts may be awarded on an as-needed basis for construction services pursuant to the procedures in Section 11-35-3015(2)(b) and for architectural-engineering and land-surveying services pursuant to Section 11-35-3220.

(a) Construction Services. When construction services contracts are awarded, each contract must be limited to a total expenditure of seven hundred fifty thousand dollars for a two-year period with individual project expenditures not to exceed one hundred fifty thousand dollars; however, for public institutions of higher learning, and for technical college service contracts authorized by the State Board for Technical and Comprehensive Education, these limits shall be one million dollars for total expenditures and two hundred fifty thousand dollars for individual expenditures within the time periods specified.

(b) Architectural-Engineering and Land-Surveying Services. When architectural-engineering and land-surveying services contracts are awarded, each contract must be limited to a total expenditure of three hundred thousand dollars for a two-year period with individual project expenditures not to exceed one hundred thousand dollars; however, for public institutions of higher learning, and for technical college service contracts authorized by the State Board for Technical and Comprehensive Education, these limits shall



SECTION 11-35-3410. Contract clauses and their administration.

(1) Contract Clauses. The board may promulgate regulations requiring the inclusion in state supplies, services, and information technology contracts of clauses providing for adjustments in prices, time of performance, or other contract provisions, as appropriate, and covering the following subjects:

(a) the unilateral right of a governmental body to order in writing changes in the work within the scope of the contract and temporary stopping of the work or delaying performance; and

(b) variations occurring between estimated quantities of work in a contract and actual quantities.

(2)(a) Price Adjustments. Adjustments in price pursuant to clauses promulgated under subsection (1) of this section shall be computed and documented with a written determination. The price adjustment agreed upon shall approximate the actual cost to the contractor, and all costs incurred by the contractor shall be justifiable compared with prevailing industry standards, including a reasonable profit. Costs shall be properly itemized and supported by substantiating data sufficient to permit evaluation before commencement of the pertinent performance or as soon thereafter as practicable, and shall be arrived at through whichever one of the following ways is the most valid approximation of the actual cost to the contractor:

(i) by unit prices specified in the contract or subsequently agreed upon;

(ii) by the costs attributable to the events or situations under such clauses with adjustment for profit or fee, all specified in the contract or subsequently agreed upon;

(iii) by agreement on a fixed price adjustment;

(iv) by rates determined by the Public Service Commission and set forth in the applicable tariffs;

(v) in such other manner as the contracting parties may mutually agree; or

(vi) in the absence of agreement by the parties, through unilateral determination by the governmental body of the costs attributable to the events or situations under such clauses, with adjustment of profit or fee, all as computed by the governmental body in accordance with applicable sections of the regulations issued under Article 13 of this chapter and subject to the provisions of Article 17 of this chapter.

(b) A contractor shall be required to submit cost or pricing data if any adjustment in contract price is subject to the provisions of Section 11-35-1830.

(3) Additional Contract Clauses. The board shall be authorized to promulgate regulations requiring the inclusion in state supplies, services, and information technology contracts of clauses providing for appropriate remedies and covering the following subjects:

(a) specified excuses for delay or nonperformance;

(b) termination of the contract for default; and

(c) termination of the contract in whole or in part for the convenience of the governmental body.

(4) Modification of Clauses. The chief procurement officer may vary the clauses promulgated by the board under subsection (1) and subsection (3) of this section for inclusion in any particular state contract; provided, that any variations are supported by a written determination that states the circumstances justifying such variations; and provided, further, that notice of any such material variations shall be stated in the invitation for bids or request for proposals.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 48.



SECTION 11-35-3510. Cost principles required for supplies and services contracts.

The board may promulgate regulations setting forth cost principles that must be used to determine the allowability of incurred costs for the purpose of reimbursing costs under provisions in supplies, services, and information technology contracts that provide for the reimbursement of costs.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 49.



SECTION 11-35-3620. Management of warehouses and inventory.

Until such time as the General Assembly may act upon the warehousing and inventory management plan, all powers and responsibilities for management of warehouses and inventory shall be vested in the agency owning, renting, or leasing the warehouses or inventory.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-3810. Regulations for sale, lease, transfer and disposal.

Subject to existing provisions of law, the board shall promulgate regulations governing:

(1) the sale, lease, or disposal of surplus supplies by public auction, competitive sealed bidding, or other appropriate methods designated by such regulations;

(2) the transfer of excess supplies between agencies and departments.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-3820. Allocation of proceeds for sale or disposal of surplus supplies.

Except as provided in Section 11-35-1580 and Section 11-35-3830 and the regulations pursuant to them, the sale of all state-owned supplies, or personal property not in actual public use must be conducted and directed by the designated board office. The sales must be held at such places and in a manner as in the judgment of the designated board office is most advantageous to the State. Unless otherwise determined, sales must be by either public auction or competitive sealed bid to the highest bidder. Each governmental body shall inventory and report to the designated board office all surplus personal property not in actual public use held by that governmental body for sale. The designated board office shall deposit the proceeds from the sales, less expense of the sales, in the state general fund or as otherwise directed by regulation. This policy and procedure applies to all governmental bodies unless exempt by law.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 50.



SECTION 11-35-3830. Trade-in sales.

(1) Trade-in Value. Unless otherwise provided by law, governmental bodies may trade-in personal property, the trade-in value of which may be applied to the procurement or lease of like items. The trade-in value of such personal property shall not exceed an amount as specified in regulations promulgated by the board.

(2) Approval of Trade-in Sales. When the trade-in value of personal property of a governmental body exceeds the specified amount, the board shall have the authority to determine whether:

(a) the subject personal property shall be traded in and the value applied to the purchase of new like items; or

(b) the property shall be classified as surplus and sold in accordance with the provisions of Section 11-35-3820. The board's determination shall be in writing and be subject to the provisions of this chapter.

(3) Record of Trade-in Sales. Governmental bodies shall submit quarterly to the materials management officer a record listing all trade-in sales made under subsections (1) and (2) of this section.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-3840. Licensing for public sale of certain publications and materials.

The State Budget and Control Board may license for public sale publications, including South Carolina Business Opportunities, materials pertaining to training programs, and information technology products that are developed during the normal course of the board's activities. The items must be licensed at reasonable costs established in accordance with the cost of the items. All proceeds from the sale of the publications and materials must be placed in a revenue account and expended for the cost of providing the services.

HISTORY: 1982 Act No. 466, Part II, Section 26; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 51.



SECTION 11-35-3850. Sale of unserviceable supplies.

Governmental bodies approved by the board may sell any supplies owned by it after the supplies have become entirely unserviceable and can properly be classified as "junk", in accordance with procedures established by the designated board office. All sales of unserviceable supplies by the governmental body must be made in public to the highest bidder, after advertising for fifteen days, and the funds from the sales must be credited to the account of the governmental body owning and disposing of the unserviceable supplies.

HISTORY: 2006 Act No. 376, Section 2.



SECTION 11-35-4210. Right to protest; procedure; duty and authority to attempt to settle; administrative review; stay of procurement.

(1) Right to Protest; Exclusive Remedy.

(a) A prospective bidder, offeror, contractor, or subcontractor who is aggrieved in connection with the solicitation of a contract shall protest to the appropriate chief procurement officer in the manner stated in subsection (2)(a) within fifteen days of the date of issuance of the Invitation For Bids or Requests for Proposals or other solicitation documents, whichever is applicable, or any amendment to it, if the amendment is at issue. An Invitation for Bids or Request for Proposals or other solicitation document, not including an amendment to it, is considered to have been issued on the date required notice of the issuance is given in accordance with this code.

(b) Any actual bidder, offeror, contractor, or subcontractor who is aggrieved in connection with the intended award or award of a contract shall protest to the appropriate chief procurement officer in the manner stated in subsection (2)(b) within ten days of the date award or notification of intent to award, whichever is earlier, is posted in accordance with this code; except that a matter that could have been raised pursuant to (a) as a protest of the solicitation may not be raised as a protest of the award or intended award of a contract.

(c) The rights and remedies granted in this article to bidders, offerors, contractors, or subcontractors, either actual or prospective, are to the exclusion of all other rights and remedies of the bidders, offerors, contractors, or subcontractors against the State.

(d) The rights and remedies granted by subsection (1) and Section 11-35-4410(1)(b) are not available for contracts with an actual or potential value of up to fifty thousand dollars.

(2) Protest Procedure. (a) A protest pursuant to subsection (1)(a) must be in writing, filed with the appropriate chief procurement officer, and set forth the grounds of the protest and the relief requested with enough particularity to give notice of the issues to be decided. The protest must be received by the appropriate chief procurement officer within the time provided in subsection (1).

(b) A protest pursuant to subsection (1)(b) must be in writing and must be received by the appropriate chief procurement officer within the time limits established by subsection (1)(b). At any time after filing a protest, but no later than fifteen days after the date award or notification of intent to award, whichever is earlier, is posted in accordance with this code, a protestant may amend a protest that was first submitted within the time limits established by subsection (1)(b). A protest, including amendments, must set forth both the grounds of the protest and the relief requested with enough particularity to give notice of the issues to be decided.

(3) Duty and Authority to Attempt to Settle Protests. Before commencement of an administrative review as provided in subsection (4), the appropriate chief procurement officer, the head of the purchasing agency, or their designees may attempt to settle by mutual agreement a protest of an aggrieved bidder, offeror, contractor, or subcontractor, actual or prospective, concerning the solicitation or award of the contract. The appropriate chief procurement officer, or his designee has the authority to approve any settlement reached by mutual agreement.

(4) Administrative Review and Decision. If in the opinion of the appropriate chief procurement officer, after reasonable attempt, a protest cannot be settled by mutual agreement, the appropriate chief procurement officer shall conduct promptly an administrative review. The appropriate chief procurement officer or his designee shall commence the administrative review no later than fifteen business days after the deadline for receipt of a protest has expired and shall issue a decision in writing within ten days of completion of the review. The decision must state the reasons for the action taken.

(5) Notice of Decision. A copy of the decision under subsection (4) along with a statement of appeal rights pursuant to Section 11-35-4210(6) must be mailed or otherwise furnished immediately to the protestant and other party intervening. The appropriate chief procurement officer, or his designee, also shall post a copy of the decision at a date and place communicated to all parties participating in the administrative review, and the posted decision must indicate the date of posting on its face and must be accompanied by a statement of the right to appeal provided in Section 11-35-4210(6).

(6) Finality of Decision. A decision pursuant to subsection (4) is final and conclusive, unless fraudulent or unless a person adversely affected by the decision requests a further administrative review by the Procurement Review Panel pursuant to Section 11-35-4410(1) within ten days of posting of the decision in accordance with subsection (5). The request for review must be directed to the appropriate chief procurement officer, who shall forward the request to the panel or to the Procurement Review Panel, and must be in writing, setting forth the reasons for disagreement with the decision of the appropriate chief procurement officer. The person also may request a hearing before the Procurement Review Panel. The appropriate chief procurement officer and an affected governmental body shall have the opportunity to participate fully in a later review or appeal, administrative or judicial.

(7) Automatic Stay of Procurement During Protests. In the event of a timely protest pursuant to subsection (1), the State shall not proceed further with the solicitation or award of the contract until ten days after a decision is posted by the appropriate chief procurement officer, or, in the event of timely appeal to the Procurement Review Panel, until a decision is rendered by the panel except that solicitation or award of a protested contract is not stayed if the appropriate chief procurement officer, after consultation with the head of the using agency, makes a written determination that the solicitation or award of the contract without further delay is necessary to protect the best interests of the State.

(8) Notice of Chief Procurement Officer Address. Notice of the address of the appropriate chief procurement officer must be included in every notice of an intended award and in every invitation for bids, request for proposals, or other type solicitation.

HISTORY: 1981 Act No. 148, Section 1; 1985 Act No. 109, Section 2; 1993 Act No. 178, Section 36; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 52.



SECTION 11-35-4215. Posting of bond or irrevocable letter of credit.

The agency may request that the appropriate chief procurement officer require any bidder or offeror who files an action protesting the intended award or award of a contract solicited under Article 5 of this code and valued at one million dollars or more to post with the appropriate chief procurement officer a bond or irrevocable letter of credit payable to the State of South Carolina in an amount equal to one percent of the total potential value of the contract as determined by the appropriate chief procurement officer. The chief procurement officer's decision to require a bond or irrevocable letter of credit is not appealable under Section 11-35-4210. The bond or irrevocable letter of credit shall be conditioned upon the payment of all reasonable reimbursement costs which may be adjudged against the bidder or offeror filing the protest in the administrative hearing in which the action is brought and in any subsequent appellate court proceeding. For protests of intended award or award of a contract of the purchasing agency's request for sole source or emergency procurements, the bond or irrevocable letter of credit shall be in an amount equal to one percent of the requesting agency's estimate of the contract amount for the sole source or emergency procurement requested. In lieu of a bond or irrevocable letter of credit, the appropriate chief procurement officer may accept a cashier's check or money order in the amount of the bond or irrevocable letter of credit. If, after completion of the administrative hearing process and any appellate court proceedings, the agency prevails, it may request that the Procurement Review Panel allow it to recover all reasonable reimbursement costs and charges associated with the protest which shall be included in the final order or judgment, excluding attorney's fees. Upon payment of such costs and charges by the bidder or offeror protesting the intended award or award of a contract, the bond, irrevocable letter of credit, cashier's check, or money order shall be returned to the bidder or offeror. Failure to pay such costs and charges by the bidder or offeror protesting the intended award or award of a contract shall result in the forfeiture of the bond, irrevocable letter of credit, cashier's check, or money order to the extent necessary to cover the payment of all reasonable reimbursement costs adjudged against the protesting bidder or offeror. If the bidder or offeror prevails in the protest, the cost of providing the bond, irrevocable letter of credit or cashier's check may be sought from the agency requesting the bond or irrevocable letter of credit.

HISTORY: 1997 Act No. 153, Section 1.



SECTION 11-35-4220. Authority to debar or suspend.

(1) Authority. After reasonable notice to the person or firm involved, and a reasonable opportunity for that person or firm to be heard, the appropriate chief procurement officer has the authority to debar a person for cause from consideration for award of contracts or subcontracts if doing so is in the best interest of the State and there is probable cause for debarment. The appropriate chief procurement officer also may suspend a person or firm from consideration for award of contracts or subcontracts during an investigation where there is probable cause for debarment. The period of debarment or suspension is as prescribed by the appropriate chief procurement officer.

(2) Causes for Debarment or Suspension. The causes for debarment or suspension shall include, but not be limited to:

(a) conviction for commission of a criminal offense as an incident to obtaining or attempting to obtain a public or private contract or subcontract, or in the performance of the contract or subcontract;

(b) conviction under state or federal statutes of embezzlement, theft, forgery, bribery, falsification or destruction of records, receiving stolen property, or another offense indicating a lack of business integrity or professional honesty which currently, seriously, and directly affects responsibility as a state contractor;

(c) conviction under state or federal antitrust laws arising out of the submission of bids or proposals;

(d) violation of contract provisions, as set forth below, of a character regarded by the appropriate chief procurement officer to be so serious as to justify debarment action:

(i) deliberate failure without good cause to perform in accordance with the specifications or within the time limit provided in the contract; or

(ii) a recent record of failure to perform or of unsatisfactory performance in accordance with the terms of one or more contracts; except, that failure to perform or unsatisfactory performance caused by acts beyond the control of the contractor must not be considered a basis for debarment;

(e) violation of an order of a chief procurement officer or the Procurement Review Panel; and

(f) any other cause the appropriate chief procurement officer determines to be so serious and compelling as to affect responsibility as a state contractor or subcontractor, including debarment by another governmental entity for any cause listed in this subsection.

(3) Decision. The appropriate chief procurement officer shall issue a written decision to debar or suspend within ten days of the completion of his administrative review of the matter. The decision must state the action taken, the specific reasons for it, and the period of debarment or suspension, if any.

(4) Notice of Decision. A copy of the decision pursuant to subsection (3) and a statement of appeal rights pursuant to Section 11-35-4220(5) must be mailed or otherwise furnished immediately to the debarred or suspended person and any other party intervening. The appropriate chief procurement officer also shall post a copy of the decision at a time and place communicated to all parties participating in the administrative review and the posted decision must indicate the date of posting on its face and shall be accompanied by a statement of the right to appeal provided in Section 11-35-4220(5).

(5) Finality of Decision. A decision pursuant to subsection (3) is final and conclusive, unless fraudulent or unless the debarred or suspended person requests further administrative review by the Procurement Review Panel pursuant to Section 11-35-4410(1), within ten days of the posting of the decision in accordance with Section 11-35-4220(4). The request for review must be directed to the appropriate chief procurement officer, who shall forward the request to the panel, or to the Procurement Review Panel, and must be in writing, setting forth the reasons why the person disagrees with the decision of the appropriate chief procurement officer. The person also may request a hearing before the Procurement Review Panel. The appropriate chief procurement officer and any affected governmental body must have the opportunity to participate fully in any review or appeal, administrative or legal.

(6) Debarment constitutes debarment of all divisions or other organizational elements of the contractor, unless the debarment decision is limited by its terms to specific divisions, organization elements, or commodities. The debarring official may extend the debarment decision to include any principals and affiliates of the contractor if they are specifically named and given written notice of the proposed debarment and an opportunity to respond. For purposes of this section, business concerns, organizations, or individuals are affiliates of each other if, directly or indirectly, either one controls or has the power to control the other, or a third party controls or has the power to control both. Indications of control include, but are not limited to, interlocking management or ownership, identity of interests among family members, shared facilities and equipment, common use of employees, or a business entity organized following the debarment, suspension, or proposed debarment of a contractor which has the same or similar management, ownership, or principal employees as the contractor that was debarred, suspended, or proposed for debarment. For purposes of this section, the term "principals" means officers, directors, owners, partners, and persons having primary management or supervisory responsibilities within a business entity including, but not limited to, a general manager, plant manager, head of a subsidiary, division, or business segment, and similar positions.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 36; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 53.



SECTION 11-35-4230. Authority to resolve contract and breach of contract controversies.

(1) Applicability. This section applies to controversies between a governmental body and a contractor or subcontractor, when the subcontractor is the real party in interest, which arise under or by virtue of a contract between them including, but not limited to, controversies based upon breach of contract, mistake, misrepresentation, or other cause for contract modification or recession. The procedure set forth in this section constitutes the exclusive means of resolving a controversy between a governmental body and a contractor or subcontractor, when the subcontractor is the real party in interest, concerning a contract solicited and awarded pursuant to the provisions of the South Carolina Consolidated Procurement Code.

(2) Request for Resolution; Time for Filing. Either the contracting state agency or the contractor or subcontractor, when the subcontractor is the real party in interest, may initiate resolution proceedings before the appropriate chief procurement officer by submitting a request for resolution to the appropriate chief procurement officer in writing setting forth the specific nature of the controversy and the specific relief requested with enough particularity to give notice of every issue to be decided. A request for resolution of contract controversy must be filed within one year of the date the contractor last performs work under the contract; except that in the case of latent defects a request for resolution of a contract controversy must be filed within three years of the date the requesting party first knows or should know of the grounds giving rise to the request for resolution.

(3) Duty and Authority to Attempt to Settle Contract Controversies. Before commencement of an administrative review as provided in subsection (4), the appropriate chief procurement officer or his designee shall attempt to settle by mutual agreement a contract controversy brought pursuant to this section. The appropriate chief procurement officer has the authority to approve any settlement reached by mutual agreement.

(4) Administrative Review and Decision. If, in the opinion of the appropriate chief procurement officer, after reasonable attempt, a contract controversy cannot be settled by mutual agreement, the appropriate chief procurement officer or his designee promptly shall conduct an administrative review and issue a decision in writing within ten days of completion of the review. The decision must state the reasons for the action taken.

(5) Notice of Decision. A copy of the decision pursuant to subsection (4) and a statement of appeal rights under Section 11-35-4230(6) must be mailed or otherwise furnished immediately to all parties participating in the administrative review proceedings. The appropriate chief procurement officer also shall post a copy of the decision at a time and place communicated to all parties participating in the administrative review, and the posted decision must indicate the date of posting on its face and must be accompanied by a statement of the right to appeal provided in Section 11-35-4230(6).

(6) Finality of Decision. A decision pursuant to subsection (4) is final and conclusive, unless fraudulent or unless a person adversely affected requests a further administrative review by the Procurement Review Panel pursuant to Section 11-35-4410(1) within ten days of the posting of the decision in accordance with Section 11-35-4230(5). The request for review must be directed to the appropriate chief procurement officer, who shall forward the request to the panel, or to the Procurement Review Panel, and must be in writing setting forth the reasons why the person disagrees with the decision of the appropriate chief procurement officer. The person also may request a hearing before the Procurement Review Panel. The appropriate chief procurement officer and any affected governmental body shall have the opportunity to participate fully in a later review or appeal, administrative or legal.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 178, Section 36; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 54.



SECTION 11-35-4310. Solicitations or awards in violation of the law.

(1) Applicability. The provisions of this section apply where it is determined by either the appropriate chief procurement officer or the Procurement Review Panel, upon administrative review, that a solicitation or award of a contract is in violation of the law. The remedies set forth herein may be granted by either the appropriate chief procurement officer after review under Section 11-35-4210 or by the Procurement Review Panel after review under Section 11-35-4410(1).

(2) Remedies Prior to Award. If, prior to award of a contract, it is determined that a solicitation or proposed award of a contract is in violation of law, then the solicitation or proposed award may be:

(a) canceled;

(b) revised to comply with the law and rebid; or

(c) awarded in a manner that complies with the provisions of this code.

(3) Remedies After Award. If, after an award of a contract, it is determined that the solicitation or award is in violation of law;

(a) the contract may be ratified and affirmed, provided it is in the best interests of the State; or

(b) the contract may be terminated and the payment of such damages, if any, as may be provided in the contract, may be awarded.

(4) Entitlement to Costs. In addition to or in lieu of any other relief, when a protest submitted under Section 11-35-4210 is sustained, and it is determined that the protesting bidder or offeror should have been awarded the contract under the solicitation but is not, then the protesting bidder or offeror may request and be awarded a reasonable reimbursement amount, including reimbursement of its reasonable bid preparation costs.

HISTORY: 1993 Act No. 178, Section 36; 1997 Act No. 153, Section 1.



SECTION 11-35-4320. Contract controversies.

Remedies available in a contract controversy brought under the provisions of Section 11-35-4230. The appropriate chief procurement officer or the Procurement Review Panel, in the case of review under Section 11-35-4410(1), may award such relief as is necessary to resolve the controversy as allowed by the terms of the contract or by applicable law.

HISTORY: 1993 Act No. 178, Section 36; 1997 Act No. 153, Section 1.



SECTION 11-35-4330. Frivolous protests.

(1) Signature on Protest Constitutes Certificate. The signature of an attorney or party on a request for review, protest, motion, or other document constitutes a certificate by the signer that the signer has read the document, to the best of his knowledge, information, and belief formed after reasonable inquiry it is well grounded in fact and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law, and it is not interposed for an improper purpose, such as to harass, limit competition, or to cause unnecessary delay or needless increase in the cost of the procurement or of the litigation.

(2) Sanctions for Violations. If a request for review, protest, pleading, motion, or other document that is filed with the chief procurement officer or the Procurement Review Panel is signed in violation of this subsection, the Procurement Review Panel, upon motion or upon its own initiative, may impose upon the person who signed it, a represented party, or both, an appropriate sanction that may include an order to pay to the other party or parties the amount of the reasonable expenses incurred because of the filing of the protest, pleading, motion, or other paper, including a reasonable attorney's fee.

(3) Filing. A motion regarding a matter that is not otherwise before the panel may not be filed until after a final decision has been issued by the appropriate chief procurement officer. A motion for sanctions pursuant to this section must be filed with the panel no later than fifteen days after the later of either the filing of a request for review, protest, motion, or other document signed in violation of this section, or the issuance of an order that addresses the request for review, protest, motion, or other document that is the subject of the motion for sanctions.

HISTORY: 1993 Act No. 178, Section 36; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 55.



SECTION 11-35-4410. Procurement Review Panel.

(1) Creation. There is created the South Carolina Procurement Review Panel which is charged with the responsibility to review and determine de novo:

(a) requests for review of written determinations of the chief procurement officers pursuant to Sections 11-35-4210(6), 11-35-4220(5), and 11-35-4230(6); and

(b) requests for review of other written determinations, decisions, policies, and procedures arising from or concerning the procurement of supplies, services, information technology, or construction procured in accordance with the provisions of this code and the ensuing regulations; except that a matter which could have been brought before the chief procurement officers in a timely and appropriate manner pursuant to Sections 11-35-4210, 11-35-4220, or 11-35-4230, but was not, must not be the subject of review under this paragraph. Requests for review pursuant to this paragraph must be submitted to the Procurement Review Panel in writing, setting forth the grounds, within fifteen days of the date of the written determinations, decisions, policies, and procedures.

(2) Membership. The panel must be composed of:

(a) [Reserved]

(b) [Reserved]

(c) [Reserved]

(d) [Reserved]

(e) five members appointed by the Governor from the State at large who must be representative of the professions governed by this title including, but not limited to:

(i) goods and services;

(ii) information technology procurements;

(iii) construction;

(iv) architects and engineers;

(v) construction management; and

(vi) land surveying services;

(f) two state employees appointed by the Governor.

(3) Chairperson and Meetings. The panel shall elect a chairman from the members at large and shall meet as often as necessary to afford a swift resolution of the controversies submitted to it. Four members present and voting shall constitute a quorum. In the case of a tie vote, the decision of the chief procurement officer is final. At-large members of the panel must be paid per diem, mileage, and subsistence as provided by law for members of boards, commissions, and committees. State employee members must be reimbursed for meals, lodging, and travel in accordance with current state allowances.

(4) Jurisdiction. (a) Notwithstanding the provisions of Chapter 23, Title 1 or another provision of law, the Administrative Procedures Act does not apply to administrative reviews conducted by either a chief procurement officer or the Procurement Review Panel. The Procurement Review Panel is vested with the authority to:

(i) establish its own rules and procedures for the conduct of its business and the holding of its hearings;

(ii) issue subpoenas;

(iii) interview any person it considers necessary; and

(iv) record all determinations.

(b) A party aggrieved by a subpoena issued pursuant to this provision shall apply to the panel for relief.

(5) Procedure. Within fifteen days of receiving a grievance filed pursuant to Section 11-35-4210(6), 11-35-4220(5), 11-35-4230(6), or 11-35-4410(1)(b), the chairman shall either convene the review panel to conduct an administrative review or schedule a hearing to facilitate its administrative review. Except for grievances filed pursuant to Section 11-35-4230(6), the review panel shall record its determination within ten working days and communicate its decision to those involved in the determination. In matters designated by the review panel as complex, the review panel shall record its determination within thirty days.

(6) Finality. Notwithstanding another provision of law, including the Administrative Procedures Act, the decision of the Procurement Review Panel is final as to administrative review and may be appealed only to the circuit court. The standard of review is as provided by the provisions of the South Carolina Administrative Procedures Act. The filing of an appeal does not automatically stay a decision of the panel.

HISTORY: 1981 Act No. 148, Section 1; 1982 Act No. 431, Section 1; 1993 Act No. 178, Section 36; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 56; 2006 Act No. 387, Section 11.



SECTION 11-35-4420. Participation in review.

The appropriate chief procurement officer and an affected governmental body shall have the opportunity to participate fully as a party in a matter pending before the Procurement Review Panel and in an appeal of a decision of the Procurement Review Panel, whether administrative or judicial.

HISTORY: 2006 Act No. 376, Section 3.



SECTION 11-35-4610. Definitions of terms used in this article.

As used in this article, unless the context clearly indicates otherwise:

(1) "Cooperative purchasing" means procurement conducted by, or on behalf of, more than one public procurement unit, or by a public procurement unit with an external procurement activity.

(2) "External procurement activity" means:

(a) any buying organization not located in this State which would qualify as a public procurement unit;

(b) buying by the United States government.

(3) "Local public procurement unit" means any political subdivision or unit thereof which expends public funds for the procurement of supplies, services, or construction.

(4) "Mandatory opting" is the requirement for a local procurement unit to choose whether to utilize a state contract before it is established as prescribed in regulation by the board.

(5) "Public procurement unit" means either a local public procurement unit or a state public procurement unit.

(6) "State public procurement unit" means the offices of the chief procurement officers and any other purchasing agency of this State.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-4810. Cooperative purchasing authorized.

Any public procurement unit may participate in, sponsor, conduct, or administer a cooperative purchasing agreement for the procurement of any supplies, services, or construction with one or more public procurement units or external procurement activities in accordance with an agreement entered into between the participants. Such cooperative purchasing may include, but is not limited to, joint or multi-party contracts between public procurement units and open-ended state public procurement unit contracts which shall be made available to local public procurement units, except as provided in Section 11-35-4820 or except as may otherwise be limited by the board through regulations.

However, thirty days' notice of a proposed multi-state solicitation must be provided through central advertising and such contracts may be only awarded to manufacturers who will be distributing the products to South Carolina governmental bodies through South Carolina vendors; provided, however, that the provisions of this paragraph do not apply to public institutions of higher learning if the institution demonstrates a cost savings to the Office of State Procurement in regard to the multi-state solicitation and procurement.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2011 Act No. 74, Pt V, Section 8, eff August 1, 2011.



SECTION 11-35-4820. Selective mandatory opting.

As prescribed in regulation by the board, any local public procurement unit may purchase from or through the State at any time; provided, however, that the board may impose a requirement upon the localities for mandatory opting in or out of any particular contract before it is established. Mandatory opting shall be imposed only where it is necessary to obtain more cost effective contracts for the State.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-4830. Sale, acquisition, or use of supplies by a public procurement unit.

Any public procurement unit may sell to, acquire from, or use any supplies belonging to another public procurement unit or external procurement activity in accordance with the requirements of Articles 5 and 15 of this chapter; provided, that such procurement shall take place only when the procuring entities have good reason to expect the intergovernmental procurement to be more cost effective than doing their own procurement.

HISTORY: 1981 Act No. 148, Section 1; 1982 Act No. 431, Section 2; 1997 Act No. 153, Section 1.



SECTION 11-35-4840. Cooperative use of supplies or services.

Any public procurement unit may enter into an agreement in accordance with the requirements of Articles 5 and 15 of this chapter with any other public procurement unit or external procurement activity for the cooperative use of supplies or services under the terms agreed upon between the parties; provided, that such cooperative use of supplies or services shall take place only when the public procurement units have good reason to expect the cooperative use to be more cost effective than utilizing their own supplies and services.

HISTORY: 1981 Act No. 148, Section 1; 1982 Act No. 431, Section 3; 1997 Act No. 153, Section 1.



SECTION 11-35-4850. Joint use of facilities.

Any public procurement unit may enter into agreements for the common use or lease of warehousing facilities, capital equipment, and other facilities with another public procurement unit or an external procurement activity under the terms agreed upon between the parties.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-4860. Supply of personnel, information, and technical services.

(1) Supply of Personnel. Any public procurement unit is authorized, in its discretion, upon written request from another public procurement unit or external procurement activity, to provide personnel services to the requesting public procurement unit or external procurement activity with or without pay by the recipient governmental unit as may be agreed upon by the parties involved.

(2) Supply of Services. The informational, technical, and other services of any public procurement unit may be made available to any other public procurement unit or external procurement activity provided, that the requirements of the public procurement unit tendering the services shall have precedence over the requesting public procurement unit or external procurement activity. The payment shall be in accordance with an agreement between the parties.

(3) State Information Services. Upon request, the chief procurement officers may make available to public procurement units or external procurement activities the following services among others:

(a) standard forms;

(b) printed manuals;

(c) product specifications and standards;

(d) quality assurance testing services and methods;

(e) qualified product lists;

(f) source information;

(g) common use commodities listings;

(h) supplier prequalification information;

(i) supplier performance ratings;

(j) debarred and suspended bidders lists;

(k) forms for invitations for bids, requests for proposals, instruction to bidders, general contract provisions and other contract forms;

(l) contracts or published summaries thereof, including price and time of delivery information.

(4) State Technical Services. The State, through the chief procurement officers, may provide the following technical services among others:

(a) development of products specifications;

(b) development of quality assurance test methods, including receiving, inspection, and acceptance procedures;

(c) use of product testing and inspection facilities;

(d) use of personnel training programs.

(5) Fees. The chief procurement officers may enter into contractual arrangements and publish a schedule of fees for the services provided under subsections (3) and (4) of this section.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153.



SECTION 11-35-4870. Use of payments received by a supplying public procurement unit.

All payments from any public procurement unit or external procurement activity received by a public procurement unit supplying personnel or services shall be governed by any provisions of law concerning nonbudgeted revenue of the recipient entity.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-4880. Public procurement units in compliance with code requirements.

Where the public procurement unit or external procurement activity administering a cooperative purchase complies with the requirements of this code, any public procurement unit participating in such a purchase shall be deemed to have complied with this code. Public procurement units shall not enter into a cooperative purchasing agreement for the purpose of circumventing this code.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-4890. Review of procurement requirement.

To the extent possible, the chief procurement officers may collect information concerning the type, cost, quality, and quantity of commonly used supplies, services, or construction being procured or used by local public procurement units, which shall be required to respond



SECTION 11-35-5010. Definitions of terms used in this article.

The board may promulgate regulations establishing detailed definitions of the following terms using, in addition to the criteria set forth in this section, such other criteria as it may deem desirable.

(1) "Minority person" for the purpose of this article, means a United States citizen who is economically and socially disadvantaged.

(a) "Socially disadvantaged individuals" means those individuals who have been subject to racial or ethnic prejudice or cultural bias because of their identification as members of a certain group, without regard to their individual qualities. Such groups include, but are not limited to, Black Americans, Hispanic Americans, Native Americans (including American Indians, Eskimos, Aleuts and Native Hawaiians), Asian Pacific Americans, and other minorities to be designated by the board or designated agency.

(b) "Economically disadvantaged individuals" means those socially disadvantaged individuals whose ability to compete in the free enterprise system has been impaired due to diminished capital and credit opportunities as compared to others in the same business area who are not socially disadvantaged.

(2) A "socially and economically disadvantaged small business" means any small business concern which:

(a) is at least fifty-one percent owned by one or more citizens of the United States who are determined to be socially and economically disadvantaged.

(b) in the case of a concern which is a corporation, fifty-one percent of all classes of voting stock of such corporation must be owned by an individual determined to be socially and economically disadvantaged.

(c) in the case of a concern which is a partnership, fifty-one percent of the partnership interest must be owned by an individual or individuals determined to be socially and economically disadvantaged and whose management and daily business operations are controlled by individuals determined to be socially and economically disadvantaged. Such individuals must be involved in the daily management and operations of the business concerned.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-5210. Statement of policy and its implementation.

(1) Statement of Policy. The South Carolina General Assembly declares that business firms owned and operated by minority persons have been historically restricted from full participation in our free enterprise system to a degree disproportionate to other businesses. The General Assembly believes that it is in the state's best interest to assist minority-owned businesses to develop fully as a part of the state's policies and programs which are designed to promote balanced economic and community growth throughout the State. The General Assembly, therefore, wishes to ensure that those businesses owned and operated by minorities are afforded the opportunity to fully participate in the overall procurement process of the State. The General Assembly, therefore, takes this leadership role in setting procedures that will result in awarding contracts and subcontracts to minority business firms in order to enhance minority capital ownership, overall state economic development and reduce dependency on the part of minorities.

(2) Implementation. Chief procurement officers shall implement the policy set forth in subsection (1) of this section in accordance with the provisions of Section 11-35-5220.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1.



SECTION 11-35-5220. Duties of the chief procurement officers.

(1) Assistance from the Chief Procurement Officers. The chief procurement officers shall provide appropriate staffs to assist minority businesses with the procurement procedures developed pursuant to this code.

(2) Special Publications. The chief procurement officers in cooperation with other appropriate private and state agencies may issue supplementary instructions designed to assist minority businesses with the state procurement procedures.

(3) Source Lists. Chief procurement officers shall maintain special source lists of minority business firms detailing the products and services which they provide. These lists shall be made available to agency purchasing personnel.

(4) Solicitation Mailing Lists. The chief procurement officers shall include and identify minority business on the state's bidders' list and shall ensure that these firms are solicited on an equal basis within nonminority firms.

(5) Training Programs. The chief procurement officers shall work with appropriate state offices and minority groups in conducting seminars to assist minority business owners in learning how to do business with the State.

(6) Fee Waivers. Upon request by an MBE certified by the Small and Minority Business Assistance Office, user or subscription fees for services provided by the chief procurement officers may be waived for an MBE.

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 57.



SECTION 11-35-5230. Regulations for negotiation with state minority firms.

(A) The board shall promulgate regulations that designate such procurement contracts as it may deem appropriate for negotiation with certified, South Carolina-based minority firms, as defined by this subarticle. Among the criteria that shall be used to determine such designations are:

(1) The total dollar value of procurement in South Carolina.

(2) The availability of South Carolina-based minority firms.

(3) The potential for breaking the contracts into smaller units, where necessary, to accommodate such firms.

(4) Insuring that the State shall not be required to sacrifice quality of goods or services.

(5) Ensuring that the price has been determined to be fair and reasonable, and competitive both to the State and to the contractor.

(B)(1) Firms with state contracts that subcontract with minority firms shall be eligible for an income tax credit equal to four percent of the payments to minority subcontractors for work pursuant to a state contract. Such subcontractors must be certified as to the criteria of a minority firm as defined in Section 11-35-5010 of this code and any regulations which may be promulgated thereunder.

(2) The tax credit is limited to a maximum of fifty thousand dollars annually. A firm is eligible to claim a tax credit for a period of ten years from the date the first income tax credit is claimed.

(3) Any firm desiring to be certified as a minority firm shall make application to the Small and Minority Business Assistance Office (SMBAO) as defined by Section 11-35-5270, on such forms as may be prescribed by that office.

(4) Firms claiming the income tax credit shall maintain evidence of work performed for a state contract by minority subcontractors and shall present such evidence on a form and in a manner prescribed by the Department of Revenue at the time of filing its state income tax return and claim such credit at the time of filing. All records shall be available for audit by the Department of Revenue in accordance with prevailing tax statutes.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 181, Section 96; 1995 Act No. 76, Section 8; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 58.



SECTION 11-35-5240. Minority business enterprise (MBE) Utilization Plan.

(1) To emphasize the use of minority small businesses, each agency director shall develop a Minority Business Enterprise (MBE) Utilization Plan. The MBE Utilization Plan must include, but not be limited to:

(a) the name of the governmental body;

(b) a policy statement expressing a commitment by the governmental body to use MBEs in all aspects of procurement;

(c) the name of the coordinator responsible for monitoring the MBE Utilization Plan;

(d) goals that include expending with Minority Business Enterprises certified by the Office of Small and Minority Business Assistance an amount equal to ten percent of each governmental body's total dollar amount of funds expended;

(e) solicitation of certified minority vendors, a current list of which must be supplied by the Office of Small and Minority Business Assistance, in each commodity category for which the minority vendor is qualified. The current listing of qualified minority vendors must be made available by the Office of Small and Minority Business Assistance on a timely basis;

(f) procedures to be used when it is necessary to divide total project requirements into smaller tasks which will permit increased MBE participation;

(g) procedures to be used when the governmental body subcontracts the scope of service to another governmental body; the responsible governmental body may set goals for the subcontractor in accordance with the MBE goal and the responsible governmental body may allow the subcontractor to present a MBE Utilization Plan detailing its procedure to obtain minority business enterprise participation.

(2) MBE utilization plans must be submitted to the SMBAO for approval no later than July thirtieth, annually. Upon petition by the governmental body, SMBAO may authorize an MBE utilization plan that establishes a goal of less than ten percent of the governmental body's total dollar amount of funds expended. Progress reports must be submitted to the SMBAO no later than thirty days after the end of each fiscal quarter and contain the following information:

(a) number of minority firms solicited;

(b) number of minority bids received;

(c) total dollar amount of funds expended on contracts awarded to minority firms certified pursuant to Section 11-35-5230; and

(d) total dollar amount of funds expended.

(3) For purposes of this section, and notwithstanding the Administrative Procedures Act, the executive director of the board shall establish a definition for the phrase "total dollar amount of funds expended".

HISTORY: 1981 Act No. 148, Section 1; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 59.



SECTION 11-35-5250. Progress payments and letters of credit.

(1) Progress Payments. The chief procurement officers may make special provisions for progress payments and letters of credit, as deemed reasonable to assist minority businesses to carry out the terms of a state contract pursuant to regulations which may be promulgated by the board.

(2) Letter of Contract Award. When a minority business firm certified by the Department of Revenue receives a contract with the State, the appropriate chief procurement officer shall furnish a letter, upon request, stating the dollar value and duration of, and other information about the contract, which may be used by the minority firm in negotiating lines of credit with lending institutions.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 181, Section 97; 1997 Act No. 153, Section 1.



SECTION 11-35-5260. Reports of number and dollar value of contracts awarded to minority firms.

The Small and Minority Business Assistance Office shall report annually in writing to the Governor concerning the number and dollar value of contracts awarded for each governmental body to a firm certified as a minority firm pursuant to Section 11-35-5230 during the preceding fiscal year. These records must be maintained to evaluate the progress of this program.

HISTORY: 1981 Act No. 148, Section 1; 1995 Act No. 145, Part II, Section 15; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 60.



SECTION 11-35-5270. Small and minority business assistance office.

A Small and Minority Business Assistance Office (SMBAO) shall be established to assist the board and the Department of Revenue in carrying out the intent of this article. The responsibilities of the office shall include, but not be limited to, the following:

(1) Assist the chief procurement officers and governmental bodies in developing policies and procedures which will facilitate awarding contracts to small and minority firms;

(2) Assist the chief procurement officers in aiding small and minority-owned firms and community-based business in developing organizations to provide technical assistance to minority firms;

(3) Assist with the procurement and management training for small and minority firm owners;

(4) Assist in the identification of responsive small and minority firms;

(5) Receive and process applications to be registered as a minority firm in accordance with Section 11-35-5230(B);

(6) The SMBAO may revoke the certification of any firm which has been found to have engaged in any of the following:

(a) fraud or deceit in obtaining the certification;

(b) furnishing of substantially inaccurate or incomplete information concerning ownership or financial status;

(c) failure to report changes which affect the requirements for certification;

(d) gross negligence, incompetence, financial irresponsibility, or misconduct in the practice of his business; or

(e) wilful violation of any provision of this article.

(7) After a period of one year, the SMBAO may reissue a certificate of eligibility provided acceptable evidence has been presented to the commission that the conditions which caused the revocation have been corrected.

HISTORY: 1981 Act No. 148, Section 1; 1993 Act No. 181, Section 98; 1997 Act No. 153, Section 1; 2006 Act No. 376, Section 61.






CHAPTER 37 - SOUTH CAROLINA RESOURCES AUTHORITY ACT

SECTION 11-37-10. Citation of chapter.

This chapter may be cited as the South Carolina Resources Authority Act.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-20. Definitions.

As used in this chapter, unless a different meaning clearly appears from the context:

(1) "Authority" means the South Carolina Resources Authority.

(2) "Bonds" means any bonds, notes, debentures, interim certificates, bond, grant or revenue anticipation notes, or any other evidence of indebtedness of the authority.

(3) "Capital reserve fund" means any reserve fund created and established by the authority pursuant to this chapter.

(4) "Cost" as applied to any project financed under the provisions of this chapter means the total of all costs incurred by the local government in carrying out all works and undertakings necessary or incidental to the accomplishment of any project. It includes, without limitation, all necessary developmental, planning and feasibility studies, surveys, plans and specifications, architectural, engineering, financial, legal, or other special services, the cost of acquisition of land and any buildings and improvements on the land, including the discharge of any obligations of the sellers of the land, buildings or improvements, site preparation and development, including demolition or removal of existing structures, construction and reconstruction, labor, materials, machinery and equipment, the reasonable costs of financing incurred by the local government in the course of the development of the project, carrying charges incurred before placing the project in service, interest on local obligations issued to finance the project to a date subsequent to the estimated date the project is to be placed in service, necessary expenses incurred in connection with placing the project in service, the funding of accounts and reserves which the authority may require, and the cost of other items which the authority determines to be reasonable and necessary.

(5) "Local government" means any county, municipality, special purpose or special service district, or Commission of Public Works of the State and any private eleemosynary water companies, private eleemosynary sewer companies, and private eleemosynary companies which provide both water and sewer services.

(6) "Local obligations" means any bonds, notes, debentures, interim certificates, bond, grant, or revenue anticipation notes, or any other evidences of indebtedness of a local government.

(7) "Project" means any water supply, sewer system, sewage, wastewater treatment facility, or any other project hereafter committed to the authority by subsequent enactment of the General Assembly.

(8) "Reserve fund requirement" means, as of any particular date of computation, the amount of money designated as the minimum capital reserve fund requirement as established by the resolution of the authority authorizing the issuance of or by the trust indenture securing any issue of bonds.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-30. South Carolina Resources Authority created.

There is created a body politic and corporate known as the South Carolina Resources Authority. The authority is declared to be a public instrumentality of the State and the exercise by it of any power conferred in this chapter is the performance of an essential public function. The authority consists of the members of the State Budget and Control Board.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-45. Funds; transfer of personnel.

The authority may receive funds from whatever source to use for the operation of the authority, but it may not receive funds appropriated specifically for the authority after July 1, 1989. Nothing in this section prohibits the transfer of personnel to the authority from other state agencies.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-50. Powers of authority.

The authority shall:

(1) have perpetual succession as a public body corporate and as a political subdivision of the State;

(2) adopt, amend, and repeal bylaws and regulations not inconsistent with this chapter for the administration of its affairs and the implementation of its functions in accordance with the provisions of Chapter 23 of Title 1;

(3) sue and be sued in its own name;

(4) have an official seal and alter it at will although the failure to affix the seal does not affect the validity of any instrument executed on behalf of the authority;

(5) make and execute contracts and all other instruments and agreements necessary or convenient for the performance of its duties and the exercise of its powers and functions;

(6) sell, convey, mortgage, pledge, lease, exchange, transfer, and otherwise dispose of all or any part of its properties and assets;

(7) employ agents, advisers, consultants and other employees, including attorneys, financial advisers, engineers, and other technical advisers and public accountants and determine their duties and compensation;

(8) procure insurance against any loss in connection with its property, assets, or activities, including insurance against liability for its acts or the acts of its employees or agents;

(9) procure insurance, guarantees, letters of credit, and other forms of collateral or security or credit support from any public or private entities, including any department, agency, or instrumentality of the United States or the State of South Carolina, for the payment of any bonds issued by it, including the power to pay premiums or fees on any insurance, guarantees, letters of credit, and other forms of collateral or security or credit support;

(10) receive and accept from any source aid, grants, and contributions of money, property, labor, or other things of value to be used to carry out the purposes of this chapter subject to the conditions upon which the aid, grants, or contributions are made;

(11) enter into agreements with any department, agency, or instrumentality of the United States or this State for the purpose of planning, regulating, and providing for the financing of any projects;

(12) collect, or authorize the trustee under any trust indenture securing any bonds to collect, amounts due under any local obligations owned by it, including taking the action required to obtain payment of any sums in default;

(13) enter into contracts or agreements for the servicing and processing of local obligations owned by it;

(14) invest or reinvest its funds as provided in Section 11-37-230 or as permitted by applicable law;

(15) unless restricted under any agreement with holders of bonds, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any local obligations owned by it;

(16) establish and revise, amend and repeal, and collect fees and charges in connection with any activities or services rendered by the authority; and

(17) perform any act necessary or convenient to the exercise of the powers granted or reasonably implied by this chapter.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-60. Authority only to issue refunding bonds; maximum amount of bonds.

The authority may issue bonds only for the purpose of refunding bonds of the authority issued before December 31, 1992, or for the purpose of refunding these refunding bonds. The total principal amount of bonds of the authority outstanding at any one time may not exceed the sum of sixty million dollars.

HISTORY: 1988 Act No. 682, Section 2; 1994 Act No. 525, Section 3.



SECTION 11-37-80. Bonds may be secured by pledge.

The authority may pledge any of its revenue or funds to the payment of its bonds, subject only to any prior agreements with the holders of particular bonds which may have pledged specific money or revenue. Bonds may be secured by a pledge of any local obligation owned by the authority, any grant, contribution, or guaranty from the United States, the State, or any corporation, association, institution, or person, any other property or assets of the authority, or a pledge of any money, income, or revenue of the authority from any source.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-90. Bonds as debt of authority only.

Bonds issued by the authority do not constitute a debt or a pledge of the faith and credit of the State of South Carolina, or any of its political subdivisions other than the authority, but are payable solely from the revenue, money, or property of the authority as provided for in this chapter. The bonds issued do not constitute an indebtedness of the State within the meaning of any state constitutional or statutory limitation. No member of the authority or any person executing bonds of the authority is liable personally on the bonds by reason of their issuance or execution. Each bond issued under this chapter must contain on its face a statement to the effect that:

(1) neither the State, nor any of its political subdivisions, nor the authority is obligated to pay the principal of or interest on the bond or other costs incident to the bond except from the revenue, money, or property of the authority pledged;

(2) neither the faith and credit nor the taxing power of the State, or any of its political subdivisions, is pledged to the payment of the principal of or interest on the bond;

(3) the authority does not have taxing power.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-100. Bonds to be authorized by resolution of authority.

The bonds of the authority must be authorized by a resolution of the authority. The bonds must bear the date and mature at the time which the resolution provides, except that no bond may mature more than thirty years from its date of issue. The bonds may be in the denominations, be executed in the manner, be payable in the medium of payment, be payable at the place and at the time, and be subject to redemption or repurchase and contain other provisions determined by the authority prior to their issuance. The bonds may bear interest payable at a time and at a rate as determined by the authority pursuant to the provisions of Section 11-9-350, including the determination by agents designated by the authority under guidelines established by it. Bonds may be sold by the authority at public or private sale at the price it determines and approves.

The State Treasurer shall issue the bonds of the authority not later than sixty days upon the resolution of the authority authorizing the issuance of the bonds. The authority must only issue bonds for those projects recommended to the authority by the Water Resources Coordinating Council as established in Section 11-37-200.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-105. Jobs Economic Development Authority to be reimbursed for expenses.

In addition to the amount of bonds authorized by the authority, the State Treasurer shall include in the bond issue any fees and costs incurred by the Jobs Economic Development Authority to receive, research, investigate, and process any applications for projects not to exceed one hundred thousand dollars in any one fiscal year. The Jobs Economic Development Authority shall submit quarterly requests for reimbursement by the authority for costs incurred.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-110. Trust indenture.

(A) Bonds may be secured by a trust indenture between the authority and a corporate trustee, which may be the State Treasurer or any bank having trust powers or any trust company, designated by the State Treasurer doing business in South Carolina. A trust indenture may contain provisions for protecting and enforcing the rights and remedies of the bondholders which are reasonable and proper, including covenants setting forth the duties of the authority in relation to the exercise of its powers and the custody, safekeeping, and application of its money. The authority may provide by the trust indenture for the payment of the proceeds of the bonds and all or any part of the revenues of the authority to the trustee under the trust indenture or to some other depository, and for the method of its disbursement with safeguards and restrictions prescribed by it. All expenses incurred in performing the obligations of the authority under the trust indenture may be treated as part of its operating expenses.

(B) Any resolution or trust indenture pursuant to which bonds are issued may contain provisions which are part of the contract with the holders of the bonds as to:

(1) pledging all or any part of the revenue of the authority to secure the payment of the bonds;

(2) pledging all or any part of the assets of the authority including local obligations owned by it to secure the payment of the bonds;

(3) the use and disposition of the gross income from, and payment of the principal of, and interest on local obligations owned by the authority;

(4) the establishment of reserves, sinking funds, and other funds and accounts, and their regulation and disposition;

(5) limitations on the purposes to which the proceeds from the sale of the bonds may be applied, and limitations pledging the proceeds to secure the payment of the bonds;

(6) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

(7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds, if any, the holders of which must consent to, and the manner in which any consent may be given;

(8) limitations on the amount of money to be expended by the authority for its operating expenses;

(9) vesting in a trustee property, rights, powers, and duties as the authority may determine, limiting or abrogating the right of bondholders to appoint a trustee, and limiting the rights, powers, and duties of the trustee;

(10) defining the acts or omissions which constitute a default, the obligations or duties of the authority to the holders of the bonds, and the rights and remedies of the holders of the bonds in the event of default, including as a matter of right the appointment of a receiver, and all other rights generally available to creditors;

(11) requiring the authority or the trustee under the trust indenture to take any and all other action to obtain payment of all sums required to eliminate any default as to any principal of and interest on local obligations owned by the authority or held by a trustee, which may be authorized by the laws of this State; and

(12) any other matter relating to the terms of the bonds or the security or protection of the holders of the bonds which may be considered appropriate.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-120. Validity of lien of pledge; recording or filing not required.

Any pledge made by the authority is valid and binding from the time the pledge is made. The revenue, money, or property pledged and thereafter received by the authority is immediately subject to the lien of the pledge without any physical delivery or further act. The lien of any pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice of the pledge. No recording or filing of the resolution authorizing the issuance of bonds, the trust indenture securing bonds, or any other instrument including filings under the Uniform Commercial Code is necessary to create or perfect any pledge or security interest granted by the authority to secure any bonds, but the record of the proceedings relative to the issuance of any bonds must be filed as prescribed by Section 11-15-20.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-130. Purchase of outstanding bonds.

The authority, subject to agreements with bondholders as may then exist, may purchase outstanding bonds of the authority with any available funds, at any reasonable price. If the bonds are then redeemable, the price shall not exceed the redemption price then applicable plus accrued interest to the next interest payment date.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-140. Form and manner of execution of bonds to be prescribed by authority.

Bonds of the authority must be in a form and must be executed in a manner prescribed by the authority.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-150. Signatures of former members or officers of authority.

In the event that any of the members or officers of the authority cease to be members before the delivery of any bonds signed by them, their signatures or authorized facsimile signatures are nevertheless valid and sufficient for all purposes as if they had remained in office until the delivery of the bonds.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-160. Amendments to chapter may not limit vested rights.

Subsequent amendments to this chapter may not limit the rights vested in the authority with respect to any agreements made with, or remedies available to, the holders of bonds issued under this chapter before the enactment of the amendments until the bonds, with all premiums and interest on them, and all costs and expenses in connection with any proceeding by or on behalf of the holders, are fully met and discharged.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-170. Capital reserve funds.

(A)(1) The authority may create and establish one or more capital reserve funds and may pay into each capital reserve fund any:

(a) monies appropriated and made available by the State for the purpose of such a fund;

(b) proceeds of the sale of bonds of the authority to the extent provided in the resolution authorizing the issuance of, or the trust indenture securing, the bonds; and

(c) other monies which may be made available to the authority for the purpose of such a fund from any other source. All monies held in any capital reserve fund, except as provided in this chapter, must be used solely for the payment, when due, of the principal of, and interest on the bonds secured in whole or in part by such a fund. If monies in any such fund are less than the reserve fund requirement established upon the issuance of any bonds for the fund, the authority may not use the monies for any optional purchase or redemption of bonds until the reserve fund requirement is fully restored. Any income or interest earned on, or increment to, any capital reserve fund due to its investment may be transferred by the authority to its other funds or accounts if it does not reduce the amount in the capital reserve fund below the reserve fund requirement.

(2) The authority may not at any time issue bonds secured in whole or in part by any capital reserve fund, if upon the issuance, the amount in the capital reserve fund is less than the reserve fund requirement unless it, at the time of issuance of the bonds, deposits in the fund an amount which, together with the amount then in the fund, is not less than the fund's reserve fund requirement.

(B) The authority may create and establish other funds as necessary or desirable for its corporate purposes.

(C) Nothing in this section may be construed as limiting the power of the authority to issue bonds not secured by a capital reserve fund.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-180. Purchase of local obligations.

The authority, with any funds of the authority available for such a purpose, may purchase and acquire, on terms and in a form determined by the authority, local obligations to finance or refinance the cost of any project. Prior to entering into any agreement with the authority, the local government must demonstrate to the satisfaction of the authority that traditional financing sources are not available for the entire project. Two letters of declination, from financial institutions normally engaged in this financing, satisfy this requirement. The authority may pledge to the payment of any bonds all or any portion of the local obligations purchased. The authority, subject to any pledge, may also sell any local obligations so purchased and apply the proceeds of the sale to the purchase of other local obligations for financing or refinancing the cost of any project or for any other of its corporate purposes.

The authority may require, as a condition to the purchase of any local obligation, the local government issuing an obligation to perform any of the following:

(1) establish and collect rents, rates, fees, and charges to produce revenue sufficient to pay all or a specified portion of:

(a) the costs of operation, maintenance, replacement, renewal, and repairs of the project;

(b) any outstanding indebtedness incurred for the purposes of the project, including the principal of and interest on the local obligations issued by the local government to the authority; and

(c) any amounts necessary to create and maintain any required reserve, including any rate stabilization fund considered necessary or appropriate by the authority to offset the need, in whole or part, for future increases in rents, rates, fees, or charges.

(2) create and maintain a special fund for the payment of the principal of and interest on any local obligations and any other amounts becoming due under any agreement entered into in connection with the local obligation, or for the operation, maintenance, repair, or replacement of the project or any portions of it or other property of the local government, and deposit into any fund amounts sufficient to make any payments as they become due and payable;

(3) create and maintain other special funds as required by the authority; and

(4) perform other acts, including the conveyance of real and personal property together with all right, title, and interest in the property to the authority, or take other actions considered necessary or desirable by the authority to secure payment of the principal of and interest on the local obligations and to provide for the remedies for the authority or other holder of the local obligations in the event of any default by the local government in the payment, including, without limitation, any of the following:

(a) the procurement of insurance, guarantees, letters of credit, and other forms of collateral, security, liquidity arrangements or credit supports for local obligations from any source, public or private, and the payment of premiums, fees, or other charges;

(b) the payment of the allocable shares of local governments, as determined by the authority, of any costs, fees, charges, or expenses attributable to insurance, guarantees, letters of credit, and other forms of collateral, security, liquidity arrangements, or credit supports incurred in connection with the issuance of bonds by the authority to acquire local obligations of one or more local governments. The determination of the allocable shares may be made by the authority on any reasonable basis;

(c) the combination of one or more projects, or the combination of one or more projects with one or more other undertakings, facilities, utilities, or systems, for the purpose of operations and financing, and the pledging of the revenues from the combined projects, undertakings, facilities, utilities, and systems to secure local obligations issued in connection with the combination or any part of it;

(d) the payment of the allocable shares of the local governments, as determined by the authority on any reasonable basis, of rate stabilization funds established or required by the authority in connection with the issuance of bonds by the authority to acquire local obligations of two or more local governments.

All local governments issuing and selling local obligations to the authority may perform any acts, take any action, adopt any proceedings, and make and carry out any contracts with the authority which are contemplated by this chapter. The contracts need not be identical among all participants in financings of the authority, but may be structured as determined by the authority according to the needs of the contracting local governments and the authority.

All statutes permitting local governments to borrow money and issue bonds (including both general obligation and revenue bonds) may be utilized by any local government borrowing money from the authority to the full extent permitted by the Constitution and the statutes.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-190. State grants.

The State may make, but is not required to make, grants of money or property to the authority for the purpose of enabling it to carry out its corporate purposes and for the exercise of its powers, including deposits to capital reserve funds. This section may not be construed to limit any other power to make grants to the authority.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-200. Water Resources Coordinating Council established.

(A) There is established by this section the Water Resources Coordinating Council which shall establish the priorities for all sewer, wastewater treatment, and water supply facility projects addressed in this chapter, except as otherwise established by Section 48-6-40. The council shall consist of a representative of the Governor, the Director of the Department of Health and Environmental Control, the Director of the South Carolina Department of Natural Resources, the Director of the Division of Local Government of the Budget and Control Board, the Secretary of Commerce, the Chairman of the Jobs Economic Development Authority, and the Chairman of the Joint Bond Review Committee. These representatives may designate a person to serve in their place on the council, and the Governor shall appoint the chairman from among the membership of the council for a one-year term. The council shall establish criteria for the review of applications for projects. Not less often than annually, the council shall determine its priorities for projects. The council after evaluating applications shall notify the authority of the priority projects. The South Carolina Jobs Economic Development Authority shall provide the staff to receive, research, investigate, and process applications for projects made to the coordinating council and assist in the formulating of priorities. Upon notification by the council, the authority shall proceed under the provisions of this chapter. The authority may consider applications for projects based upon the existence of a documented emergency consistent with regulations that may be promulgated by the authority. In determining which local governments are to receive grants, the local governments shall provide not less than a fifty percent match for any project. The authority may provide financing for the local matching funds on terms and conditions determined by the authority.

(B) The duties of the Water Resources Coordinating Council are:

(1) establish procedures for receipt of applications;

(2) in cooperation with the authority, establish criteria for funding priorities. These criteria, in compliance with the provisions of Chapter 23, Title 1, must include, but are not limited to, the following factors:

(a) regional development - the need for multijurisdictional projects and the cooperation and coordination for regional economic development projects;

(b) development potential - the degree to which economic development activity can be stimulated in any given area and infrastructure used as a proactive economic development tool;

(c) economic impact - the degree to which jobs and income can be generated if the infrastructure improvements were made;

(d) local commitment and initiative - the availability of the local fifty percent match and local recognition of complimentary infrastructure needs including, but not limited to, such needs as transportation;

(e) infrastructure need - the degree to which specific infrastructure problems can be addressed and solved;

(f) area economic need - the degree of local "distress" and need for economic assistance, particularly in less developed or rural areas of the State;

(g) creditworthiness - the financial soundness of the infrastructure project, including the availability or lack of other funds to finance the infrastructure project;

(h) public health and welfare - to meet public health and welfare requirements within the local area;

(3) provide to the authority, on an as-needed basis, technical assistance from their respective agencies for purposes of screening funding applications;

(4) establish the funding priorities. The authority may not deviate from the priorities established by the council except for emergency projects as previously described. When setting its priorities, the council shall establish a set-aside of not less than ten percent of available funds approved in that year to meet unforeseen needs. After having set its priorities, the council shall review the priorities as necessary but not less than once during the year, and the council may adjust the priorities as they consider necessary.

HISTORY: 1988 Act No. 682, Section 2; 1991 Act No. 248, Section 6; 1993 Act No. 181, Section 99A; 1993 Act No. 181, Section 99B; 1994 Act No. 361, Section 8.



SECTION 11-37-210. Tax exempt status of authority.

The authority in performing an essential governmental function in the exercise of the powers conferred upon it is not required to pay any taxes or assessments upon any project or any property or upon any of its operations or the income from them, or any taxes or assessments upon any project or any property or local obligation acquired or used by the authority or upon the income from them. Any bonds issued by the authority, the transfer of bonds, and the income from them, is free from taxation and assessment of every kind by the State and by the local governments and other political subdivisions of the State.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-220. Bonds as legal investments and securities.

The bonds issued by the authority are legal investments in which all public officers or public bodies of the State, its political subdivisions, all municipalities and political subdivisions, all insurance companies and associations and other persons carrying on insurance business, all banks, bankers, banking associations, trust companies, savings banks, savings associations, including savings and loan association investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons who are now or may be authorized in the future to invest in bonds or other obligations of the State, may invest funds in their control or belonging to them. The bonds of the authority are also securities which may be deposited with and received by all public officers and bodies of the State or any agency or political subdivision of the State and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the State is now or may later be required by law.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-230. State Treasurer to invest monies of authority.

All money of the authority, except as otherwise authorized by law or provided in this chapter, must be deposited with and invested by the State Treasurer. Funds of the authority not needed for immediate use or disbursement, including any funds held in any capital reserve fund, may be invested by the State Treasurer in obligations or securities which are declared to be legal obligations by the provisions of Chapter 5, Title 6, Section 11-9-660, and Section 11-9-661.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-240. Annual report.

The authority shall submit, following the close of each fiscal year, an annual report of its activities for the preceding year to the Governor and to the members of the General Assembly. Each report shall set forth a complete operating and financial statement of the authority during the fiscal year it covers. The State Auditor or, upon his approval, an independent certified public accountant shall perform an audit of the books and accounts of the authority at least once in each fiscal year.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-250. Construction of chapter.

The provisions of this chapter must be liberally construed to the end that its beneficial purposes may be effectuated. No proceedings, notice, or approval is required for the issuance of any bonds of the authority or any instruments or the security thereof, except as provided in this chapter. Insofar as the provisions of this chapter are inconsistent with the provisions of any other law, general, special, or local, the provisions of this chapter are controlling.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-260. State Treasurer may withhold monies from defaulting local governments.

If at any time any local government fails to effect the punctual payment of the principal of or interest on its local obligations, the State Treasurer shall withhold from the local government sufficient monies from any state appropriation to the local government and apply so much as is necessary to the payment of the principal of and interest on the local obligation of the government. All appropriations of local governments of the State are subject to the provisions of this section. If the local government does not receive state aid in an amount necessary to repay the obligation, the Comptroller General may levy and require the applicable county treasurer to collect and remit to the authority an ad valorem tax sufficient to meet the obligation.

HISTORY: 1988 Act No. 682, Section 2.



SECTION 11-37-270. Legislative declaration of intent.

(A) Act 682 of 1988 created the South Carolina Resources Authority which proposes to issue its revenue bonds in accordance with the act for the purpose of refunding outstanding bonds of local governmental units held by the Farmers Home Administration. It is desirable that the authority issue its bonds within the next ninety days so that the proceeds may be used to enable local governmental units to pay off outstanding loans to the Farmers Home Administration at a substantial discount which will not be available after May 9, 1989.

(B) Act 682 of 1988 contains features authorizing the issuing of bonds for the benefit of private eleemosynary companies; permitting bond proceeds to be used to acquire local obligations payable from property taxes; permitting the imposition of local property taxes by the Comptroller General for the repayment of local obligations and providing for the payment of local obligations and authority bonds from state appropriations. It is anticipated that these features will be presented to the court for a confirmation of their constitutionality. In the meantime, the authority shall proceed in order to meet the deadline established by the Farmers Home Administration to issue, pursuant to Act 682 of 1988, bonds which can be issued independent of the features described above. The General Assembly declares that the remaining portion of Act 682 of 1988 is capable of being executed in accordance with the legislative intent, wholly independent of those features described above, or any of them.

HISTORY: 1989 Act No. 55, Section 1.



SECTION 11-37-280. Chapter repealed when all bonds are retired.

When all bonds issued by the South Carolina Resources Authority are retired, this chapter is repealed.

HISTORY: 1994 Act No. 525, Section 5.






CHAPTER 38 - ISSUANCE OF CAPITAL IMPROVEMENT BONDS IN DENOMINATIONS OF LESS THAN ONE THOUSAND DOLLARS

SECTION 11-38-10. Applicability.

Notwithstanding the provisions of Act 1377 of 1968, with regard to the denominations of capital improvement bonds which may be issued and the price at which they may be sold, the provisions of this chapter apply to the issuance of capital improvement bonds issued in denominations of less than one thousand dollars.

HISTORY: 1993 Act No. 53, Section 2.



SECTION 11-38-20. Authorization to issue; amount; sale; sale price; maturity; interest.

(A) The State Budget and Control Board is authorized to provide for the issuance of capital improvement bonds in denominations of less than $1,000.

(B) Capital improvement bonds in denominations of less than $1,000 are authorized to be sold at a price less than par, plus accrued interest from their date to the date of their delivery.

(C) For the purpose of computing the principal amount of capital improvement bonds issued, the amount of capital improvement bonds issued in denominations less than $1,000 must be determined by the amount the State receives from the issuance of such bonds, rather than the par amount of such bonds.

(D) Capital improvement bonds issued in denominations of less than $1,000 shall mature in such amounts and at such times as the State Treasurer shall determine.

(E) The requirement that capital improvement bonds be sold upon sealed proposals, after publication of notice of sale one or more times at least ten days before such sale, in a newspaper of general circulation in the State and also a financial paper published in New York City, shall not apply to the sale of capital improvement bonds in denominations of less than $1,000. The State Treasurer is authorized to develop and implement a program for the sale of capital improvement bonds in denominations of less than $1,000, including the advertisement of it, that will ensure an opportunity for citizens of the State to purchase these capital improvement bonds.

(F) The State Treasurer shall determine the rate or rates of interest that capital improvement bonds issued in denominations of less than $1,000 shall bear.

HISTORY: 1993 Act No. 53, Section 2.



SECTION 11-38-30. Applicability of provisions of Act 1377 of 1968 which are not in conflict.

All provisions of Act 1377 of 1968, as amended, not inconsistent, or in conflict, with the provisions of this chapter are applicable to capital improvement bonds issued in denominations less than $1,000.

HISTORY: 1993 Act No. 53, Section 2.






CHAPTER 39 - JOINT LEGISLATIVE COMMITTEE ON ENERGY

SECTION 11-39-10. Committee to review energy policy.

Prior to authorization of the expenditure of any oil overcharge refund monies by the Office of the Governor, pursuant to the provisions of Chapter 65, Title 2, Code of Laws of South Carolina, 1976, the Joint Legislative Committee on Energy shall review and make a recommendation as to the approval and adoption of this state's energy policy. Energy policy established by the Joint Legislative Committee on Energy must be based primarily on the potential for reducing the costs of energy consumption, and such potential cost savings must be estimated and documented for future analysis.

HISTORY: 1988 Act No. 680, Section 1.



SECTION 11-39-20. Allocation of funding.

Pursuant to the guidelines established by the Department of Energy, decisions of the federal courts, and the Joint Legislative Committee on Energy, the Governor's office shall make decisions on the allocation of energy program funding. After consultation with the Governor's office, the Joint Legislative Committee on Energy shall review the projects approved by the Governor for funding. This review may not exceed sixty days and the Joint Legislative Committee on Energy may within that time period remand to the Governor's office for reconsideration any of the approved projects with which the committee is in disagreement.

HISTORY: 1988 Act No. 680, Section 2.



SECTION 11-39-30. Oversight responsibility.

The Joint Legislative Committee on Energy has the authority and responsibility of continuous energy program oversight on the actual expenditure and use of the oil overcharge funds, including, but not limited to, the receipt and review of all reports, contracts, and subcontracts issued and any other information considered necessary to assure that such funds are being utilized in accordance with the energy policy and energy program plans approved as stated in this chapter.

HISTORY: 1988 Act No. 680, Section 3.



SECTION 11-39-40. Evaluation of entity receiving financial gain.

Any state agency, board, commission, institution, or other entity funded from the general fund of the State which receives a financial gain as a result of energy efficiency improvements undertaken as a result of the state's energy programs must be evaluated as to the actual annual dollar savings attained. The cost savings must be reported to the Joint Legislative Committee on Energy by the entity administering the state energy program. The Joint Legislative Committee on Energy shall review the report of cost savings to ensure that the dollar amounts saved are accurate, and the committee shall report its findings to the Senate Finance Committee and to the House Ways and Means Committee annually, not later than January first. The entity administering the state energy program shall cooperate fully with the Joint Legislative Committee on Energy to ensure that the annual reporting requirement is met.

HISTORY: 1988 Act No. 680, Section 4.



SECTION 11-39-50. Deposit in interest-bearing account; disbursement.

Oil overcharge funds must be deposited by the State Treasurer in interest-bearing accounts of the State, with interest earned to be earmarked for the same purposes as the oil overcharge monies. The administering entity shall ensure that funds are drawn down and disbursed in a manner that ensures the maximum interest accruing to the State Treasurer's oil overcharge funds account.

HISTORY: 1988 Act No. 680, Section 5; 2005 Act No. 164, Section 12.






CHAPTER 40 - SOUTH CAROLINA INFRASTRUCTURE FACILITIES AUTHORITY ACT

SECTION 11-40-10. Short Title.

This chapter may be cited as the "South Carolina Infrastructure Facilities Authority Act".

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-20. South Carolina Infrastructure Facilities Authority; creation; membership; purpose.

(A) There is created a body corporate and politic and an instrumentality of the State to be known as the South Carolina Infrastructure Facilities Authority. The members of the South Carolina State Budget and Control Board comprise the authority.

(B) The corporate purpose of the authority is assistance to local governments in constructing, extending, rehabilitating, repairing, replacing, and renewing infrastructure facilities necessary for public purposes and commercial, residential, and industrial development purposes or necessary or incidental to such purposes by providing grants, loans, bonds, and other forms of financial and technical assistance to local governments to finance any project or pay the cost of any project. The exercise by the authority of a power conferred in this chapter is an essential public function.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-30. Definitions.

As used in this chapter, unless a different meaning clearly appears from the context:

(1) "Authority" means the South Carolina Infrastructure Facilities Authority.

(2) "Bonds" means bonds, notes, or other evidences of obligation of the authority issued under this chapter, including bond, grant or revenue anticipation notes, notes in the nature of commercial paper, and refunding bonds.

(3) "Bond Resolution" means the resolution or resolutions of the authority, including the trust agreement or trust indenture, if any, authorizing the issuance of and providing for the terms and conditions applicable to bonds.

(4) "Federal program" means any federal statutes or regulations pursuant to which federal grant funds are made available for environmental facilities and projects, and the rules and regulations promulgated thereunder.

(5) "Fund" means the South Carolina Infrastructure Revolving Loan Fund established pursuant to Section 11-40-50, including the various accounts established thereunder.

(6) "Infrastructure facilities" or "environmental facilities" means any publicly-owned projects, structures, and other real or personal property acquired, rehabilitated, constructed, or planned for the purposes of water supply, treatment, storage and distribution; sewerage collection treatment and disposal; or solid waste collection, treatment and disposal.

(7) "Infrastructure service" or "environmental services" means the provision, collectively or individually, of water facilities, sewerage facilities, solid waste facilities, or management services.

(8) "Loan" means a loan from the authority to a local government for the purpose of financing all or a portion of the cost of a project.

(9) "Loan agreement" means a written agreement entered into between the authority and a local government to evidence its indebtedness with respect to a loan.

(10) "Loan obligation" means a bond, note, or other evidence of obligation issued by a local government to evidence its indebtedness under a loan agreement or otherwise with respect to a loan.

(11) "Local government" or "local governing authority" means any municipal corporation, county, special purpose district, special service district, commissioners of public works, or any other public body or agency of the State, including combinations of two or more of these entities acting jointly to construct, own, or operate a project or provide water or sewer or solid waste services, and any other state or local authority, board, or political subdivision created by the General Assembly or pursuant to the Constitution and laws of the State which may construct, own, or operate a project.

(12) "Management services" means technical, administrative, instructional, or informational services provided to any current or potential loan recipient in, but not limited to, the areas of service charge structure; accounting, capital improvements budgeting or financing; financial reporting, treasury management, debt structure or administration or related fields of financial management; contract or grant administration; management of water, sewer, or solid waste systems; and economic development administration strategies.

(13) "Obligation" means any bond, revenue bond, note, lease, contract, evidence of indebtedness, debt, or other obligation of the authority, the State, or local governments which are authorized to be issued under this chapter or under the Constitution or other laws of this State, including refunding bonds.

(14) "Project" or "infrastructure project" means:

(a) the acquisition, construction, installation, modification, renovation, repair, extension, renewal, replacement, or rehabilitation of land, interest in land, buildings, structures, facilities, or other improvements and the acquisition, installation, modification, renovation, repair, extension, renewal, replacement, rehabilitation, or furnishing of fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, for the essential public purpose of providing environmental facilities and services to meet public health and environmental standards and to aid the development of trade, commerce, industry, agriculture, and employment opportunities; and

(b) management programs or other programs or plans authorized to be established under federal programs, including, but not limited to, developing and implementing conservation and management plans and such other projects as the authority determines are permissible uses of funds.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-40. Powers of authority.

In addition to the powers set forth elsewhere in this chapter, the authority shall have all power necessary, useful, or appropriate to fund, use, and administer the South Carolina Infrastructure Revolving Loan Fund and to perform its other functions hereunder, including, but not limited to, the power:

(1) to have perpetual succession;

(2) to adopt, promulgate, amend, and repeal bylaws and regulations not inconsistent with this chapter for the administration of its affairs and the implementation of its functions;

(3) to sue and be sued in its own name;

(4) to have a seal and alter the same at its pleasure, although the failure to affix the seal does not affect the validity of an instrument executed on behalf of the authority;

(5) to make and service loans, enter into loan agreements, accept and enforce loan obligations, and provide other forms of financial assistance permitted by this chapter;

(6) to make and execute contracts, lease agreements, and all other instruments necessary or convenient to exercise the powers of the authority or to further the public purpose for which the authority is created;

(7) to establish (a) policies and procedures for the making and administering of loans and (b) fiscal controls and accounting procedures to ensure proper accounting and reporting by the authority and local governments;

(8) to acquire by purchase, lease, donation, eminent domain or otherwise and to sell, convey, mortgage, pledge, lease, exchange, transfer and otherwise dispose of all or any part of its properties and assets of every kind and character, or any interest therein, in furtherance of the public purpose of the authority;

(9) to hire staff and employ agents, advisers, consultants, and other employees, including attorneys, financial advisers, engineers, and other technical advisers and public accountants and determine their duties and compensation;

(10) to procure insurance against a loss in connection with its property, assets, or activities including insurance against liability for its acts or the acts of its employees or agents, or establishing cash reserves to enable it to act as a self-insurer against any and all such losses;

(11) to borrow money to further or carry out its public purpose and to issue revenue bonds, notes, or other obligations of the authority subject to the provisions of this chapter to evidence such loans and to execute leases, trust indentures, trust agreements for the sale of its revenue bonds, notes, or other obligations, loan agreements, mortgages, deeds to secure debt, trust deeds, security agreements, assignments, and other agreements or instruments as may be necessary or desirable in the judgment of the authority, and to evidence and to provide security for such loans, all as provided further in this chapter;

(12) to collect fees and charges in connection with its loans, commitments, management services, and servicing including, but not limited to, reimbursements of costs of financing, as the authority shall determine to be reasonable and as shall be approved by the authority;

(13) to procure insurance, guarantees, letters of credit, and other forms of collateral or security or credit support from a public or private entity, including a department, agency, or instrumentality of the United States or of this State, for the payment of bonds issued by it; including the power to pay premiums or fees on insurance, guarantees, letters of credit, and other forms of collateral or security or credit support;

(14) to apply for, receive and accept from any source aid, grants, and contributions of money, property, labor, or other things of value to be used to carry out the purposes of this chapter subject to the conditions upon which the aid, grants, or contributions are made;

(15) to enter into agreements with a department, agency, or instrumentality of the United States or of this State for the purpose of planning and providing for the financing of projects;

(16) to collect or authorize the trustee under a trust indenture securing bonds to collect amounts due under the loan agreement or loan obligation, including taking the action required to obtain payment of sums in default;

(17) to enter into contracts or agreements for the servicing and processing of loan agreements or loan obligations;

(18) unless restricted under an agreement with bondholders, consent to a modification with respect to the rate of interest, time, and payment of an installment of principal or interest, or other term of a loan agreement or loan obligation;

(19) to establish and revise, amend and repeal, and collect fees and charges in connection with activities or services rendered by the authority;

(20) to disburse monies from the fund for program, project, loan, and fund management;

(21) to provide advisory, technical, consultative, training, educational, and project assistance services to the State and to local governments and to enter into contracts with the State and local governments to provide such services;

(22) to extend credit or make loans, including the acquisition of bonds, revenue bonds, notes, or other obligations to the State, any local government, or other entity, including the federal government, for the cost or expense of any project or any part of the cost or expense of any project, which credit or loans may be evidenced or secured by trust indentures, loan agreements, notes, mortgages, deeds to secure debt, trust deeds, security agreements, or assignments, on such terms and conditions as the authority shall determine to be reasonable in connection with such extension of credit or loans, including provision for the establishment and maintenance of reserve funds; and, in the exercise of powers granted by this chapter in connection with any project, the authority shall have the right and power to require the inclusion in any such trust indentures, loan agreement, note, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other instrument such provisions or requirements for guaranty of any obligations, insurance, construction, use, operation, maintenance, and financing of a project and such other terms and conditions as the authority may deem necessary or desirable;

(23) as security for repayment of any bonds, revenue bonds, notes, or other obligations of the authority, pledge, lease, mortgage, convey, assign, hypothecate, or otherwise encumber any property of the authority including, but not limited to, real property, fixtures, personal property, and revenues or other funds and to execute any lease, trust indenture, trust agreement, agreement for the sale of the authority's revenue bonds, notes or other obligations, loan agreement, mortgage, deed to secure debt, trust deed, security agreement, assignment, or other agreement or instrument as may be necessary or desirable, in the judgment of the authority, to secure any such revenue bonds, notes, or other obligations, which instruments or agreements may provide for foreclosure or forced sale of any property of the authority upon default in any obligation of the authority, either in payment of principal, premium, if any, or interest or in the performance of any term or condition contained in any such agreement or instrument;

(24) to use income earned on any investment or loan for such corporate purposes of the authority as the authority in its discretion shall determine;

(25) to do all other things necessary or convenient to the exercise of the powers granted or reasonably implied by this chapter.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-50. South Carolina Infrastructure Revolving Loan Fund; establishment; purpose; deposits to fund; use of monies in fund.

(A) There is established the South Carolina Infrastructure Revolving Loan Fund, which must be held and administered by the authority in accordance with the provisions of this chapter and policies, rules, regulations, directives, and agreements as may be promulgated or entered into by the authority pursuant to this chapter. Earnings on balances in the fund must be credited to the fund. Amounts remaining in the fund at the end of a fiscal year accrue only to the credit of the fund. Amounts in the fund must be available in perpetuity for the purpose of providing financial assistance in accordance with the provisions of this chapter and such federal programs as have provided grants therefor. The authority may establish accounts and subaccounts within the fund as considered desirable to effectuate the purposes of this chapter, to comply with the provisions of a bond resolution, or to meet the requirements of any state or federal programs.

(B) There may be deposited in the fund:

(1) federal capitalization grants and awards or other federal assistance received under the authority of federal programs for purposes of the fund;

(2) funds appropriated by the General Assembly for deposit to the fund;

(3) payments received from a local government in repayment of a loan, including amounts withheld by the State Treasurer and paid to the authority pursuant to Section 11-40-200;

(4) net proceeds of bonds issued by the authority;

(5) interest or other income earned on the investment of monies in the fund; and

(6) additional monies made available from public or private sources, including state grants and proceeds of state capital improvement bonds for the purposes for which the fund has been established.

(C) Amounts in the fund may be used only:

(1) to make loans, through the acquisition of bonds or other obligations, to local governments in accordance with provisions of this chapter;

(2) to finance projects by loan, loan guarantee or otherwise, and to pay the cost of any project from the proceeds of bonds of the authority or any other funds of the authority;

(3) to buy or refinance debt obligations of local governments at or below market rates;

(4) to guarantee or purchase insurance for bonds, notes, or other evidences of obligation issued by a local government for the purpose of financing all or a portion of the cost of a project, if the action improves credit market access or reduces interest rates;

(5) as a source of revenue or security for the payment of principal and interest on bonds issued by the authority if the proceeds of the sale of the bonds are deposited in the fund;

(6) to make grants to local governments but only if the use of such funds for such purpose is specifically provided for under a federal program that capitalizes a revolving loan fund;

(7) to earn interest on fund accounts;

(8) for the reasonable costs of administering the fund and conducting activities under federal or state programs; and

(9) for any other purpose authorized by federal or state programs.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-60. Authority may make loans; loan commitments and option agreements; conditions for grant of loan; fees and charges.

(A) The authority may make loans to a local government to pay all or any part of the cost of a project. The authority may require the local government to issue bonds or revenue bonds as evidence of its loan obligation. The authority and a local government may enter into the loan commitments and option agreements as may be determined appropriate by the authority.

(B) The authority may require as a condition of any loan to a local government that the local government shall perform any or all of the following:

(1) establish and collect rents, rates, fees, and charges so as to produce revenues sufficient to pay all or a specified portion of:

(a) costs of operation, maintenance, renewal, replacement, and repairs of the project of such local government; and

(b) outstanding indebtedness incurred for the purposes of such project, including the principal of and interest on the bonds, revenue bonds, notes, or other obligations issued by the local government, as the same shall become due and payable, and to create and maintain any required reserves;

(2) create and maintain a special fund or funds, as additional security for the payment of the principal of the loan obligations and the interest thereon and any other amounts becoming due under any agreement, entered into in connection therewith and for the deposit therein of the revenues as shall be sufficient to make the payment as the same shall become due and payable;

(3) create and maintain other special funds as may be required by the authority; and

(4) perform those other acts, including the conveyance of real and personal property together with all right, title, or interest therein to the authority, or take other actions as may be considered necessary or desirable by the authority to secure the payment of the principal of and interest on the loan obligations and to provide for the remedies of the authority in the event of a default by the local government in the payment.

(C) In connection with the making of any loan authorized by this chapter, the authority may fix and collect the fees and charges including, but not limited to, reimbursement of all costs of financing by the authority, the authority determines to be reasonable.

(D) As a condition to the receipt of a loan authorized by this chapter for the construction of water or sewer services, or both, the authority, as it determines appropriate, may require a local government to submit a financial plan which demonstrates that user charge rate levels will produce sufficient revenues to properly operate and maintain the system and build a reserve for improvements.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-70. Receipt, distribution, and holding of funds by the authority.

The authority may receive funds from federal, state, or other sources for the purpose of making grants to local governments to fund, or assist in funding, projects, infrastructure services and management services. Except with respect to funds for the purpose of making grants described in Section 11-40-50 (C)(6), the funds must be held by the authority separately from the fund. The authority may hold and distribute the funds in accordance with any federal or state program in connection with which the funds were received by the authority.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-80. Local governments authorized to borrow money from authority through loan agreements and loan obligations; provisions of chapter not exclusive; additional contracts with authority.

(A) All local governments are authorized to borrow money from the authority through loan agreements and the issuance of loan obligations in favor of the authority; all local governments are also authorized to apply for, accept and receive grants made by the authority pursuant to this chapter. Local governments are authorized to enter into and issue such agreements and evidences of indebtedness as shall comprise the loan agreements and loan obligations in accordance with the provisions of this chapter, and no further statutory authorization is required for the issuance and delivery by local governments of their loan obligations. All local governments entering into loan agreements and issuing loan obligations to the authority may perform any acts, take any action, adopt any proceedings, and make and carry out any contracts or agreements with the authority as may be agreed to by the authority and any local government for the carrying out of the purposes contemplated by this chapter. The contracts need not be identical among all local governments, but may be structured as determined by the authority according to the needs of the contracting local governments and the authority.

(B) In addition to the authorizations contained in this chapter, all other statutes or provisions thereof permitting local governments to borrow money and issue obligations, including both general obligation and revenue bonds, may be utilized by any local government borrowing money from the authority to the extent deemed necessary or useful by such local government in connection with any loan agreement and the issuance, securing, or sale of loan obligations to the authority.

(C) All local governments are authorized to contract with the authority for the provision of management services and to enter into any other contracts or agreements with the authority to avail themselves of the intended benefits of this chapter.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-90. Authority to issue bonds; use of proceeds; requirements for issuance of bonds; Joint Bond Review Committee to establish priorities for funding of projects.

(A) The authority has the power and is authorized from time to time to issue bonds, including refunding bonds, in the principal amounts it determines to be necessary or convenient to provide amounts necessary for any corporate purposes, and to use the proceeds thereof for the purpose of:

(1) paying or lending the proceeds thereof to pay all or any part of the cost of any project or the principal of and premium, if any, and interest on the revenue bonds, bonds, notes, or other obligations of any local government issued for the purpose of paying in whole or in part, the cost of any project;

(2) paying all costs of the authority incidental to or necessary and appropriate to furthering or carrying out the purposes of the authority;

(3) paying all costs of the authority incurred in connection with the issuance of the bonds; and

(4) providing for the payment, defeasance, or retirement of any bonds or other obligations of the authority or any local government, including all or any portion of the principal, interest, or redemption premium in connection therewith.

(B) At or before the delivery of bonds by the authority, the authority, by resolution of the authority, certificate of an officer or employee of the authority, or other manner as the authority determines, shall establish with respect to all bonds of the authority then outstanding and then proposed to be delivered that, following the period during which interest on bonds or loan obligations is capitalized, either:

(1) the ratio of all assets, including, without limitation, loan obligations, reserves, and any amounts to be received pursuant to an agreement with any federal or state agency held, or to be held, as security for all the bonds to the principal amount of all the bonds is not less than 1.10 to 1; or

(2) the ratio of anticipated annual receipts to be derived from assets described in (1), above, to annual debt service on all the bonds is estimated to be not less than 1.10 to 1.

(C) With respect to bonds, or that portion of an issue of bonds, issued to refund outstanding bonds of the authority, in lieu of the requirements of subsection (B) of this section, the bonds may be issued if the authority establishes with respect to the issuing of the bonds the debt service with respect to the refunding bonds is not expected to exceed debt service with respect to the refunded bonds in any year in which the refunded bonds were outstanding.

(D) No project receiving funding from bond proceeds authorized under this chapter may be implemented until the Joint Bond Review Committee, in consultation with the authority, establishes priorities for funding of the projects. The Joint Bond Review Committee shall report its priorities to the members of the General Assembly within thirty days of the establishment of the funding priorities. In establishing these priorities for projects authorized and funded by bonds issued pursuant to this chapter, the Joint Bond Review Committee has the same responsibilities, mutatis mutandis, provided in Section 2-47-30 for its functions with respect to projects funded by state general obligation and institutional bonds.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-100. Authority to pledge revenues, funds, or loan obligations to secure bonds.

The authority may pledge any of its revenues or funds to the payment of its bonds, subject only to prior agreement with the holders of particular bonds which may have pledged specific money or revenue. Bonds may be secured by a pledge of any loan obligation owned by the authority, any grant, contribution, or guaranty from the United States, the State, or a corporation, association, institution or person, other property or assets of the authority, or a pledge of any money, income, or revenue of the authority from any source.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-110. Bonds not debt or pledge of faith and credit of State or its political subdivisions other than the authority; statements to be contained on bonds.

Bonds issued by the authority are not a debt or a pledge of the faith and credit of this State or its political subdivisions other than the authority, but are payable solely from the revenue, money, or property of the authority as provided for in this chapter. The bonds issued do not constitute an indebtedness of this State within the meaning of a constitutional or statutory limitation. No members of the authority or a person executing bonds of the authority is liable personally on the bonds by reason of their issuance or execution. Each bond issued under this chapter must contain on its face a statement to the effect that:

(1) neither this State, nor its political subdivisions, nor the authority is obligated to pay the principal of or interest on the bond or other costs incident to the bond except from the revenue, money, or property of the authority pledged;

(2) neither the faith and credit nor the taxing power of this State, or its political subdivisions, is pledged to the payment of the principal of or interest on the bonds;

(3) the authority does not have taxing power.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-120. Bonds to be authorized by resolution; requirements for bonds.

The bonds of the authority must be authorized by a resolution of the authority and must be in the form and executed in the manner provided in the bond resolution. The bonds shall bear the date and mature at the time which the bond resolution provides, except that no bond may mature more than thirty years from its date of issue. The bonds may be in the denominations, be executed in the manner, be payable in the medium of payment, be payable at the place at the time, and be subject to redemption or repurchase and contain other provisions determined by the authority. The bonds may bear interest payable at a time and at a rate as determined by the authority, including the determination of interest rates by agents designated by the authority under guidelines established by it. Bonds may be sold by the authority at public or private sale at the price it determines and approves.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-130. Trust indenture for securing bonds; provisions of bond resolution or trust indenture; bonds primarily secured by pool of obligations.

(A) Bonds may be secured by a trust indenture between the authority and a corporate trustee, which may be the State Treasurer or a bank having trust powers or a trust company designated by the State Treasurer. A trust indenture may contain provisions for protecting and enforcing the rights and remedies of the bondholders which are reasonable and proper, including covenants setting forth the duties of the authority in relation to the exercise of its powers and the custody, safekeeping, and application of its money. The authority may provide by the trust indenture for the payment of the proceeds of the bonds and all or any part of the revenues of the authority to the trustee under the trust indenture or to some other depository, and for the method of its disbursement with safeguards and restrictions prescribed by it.

(B) A bond resolution or trust indenture pursuant to which bonds are issued may contain provisions which are part of the contract with the holders of the bonds as to such matters relating to the terms of the bonds or the security or protection of the holders of the bonds which the authority considers appropriate.

(C) Bonds may be primarily secured by a pool of obligations issued by local governments when the proceeds of the local government obligations are applied to local environmental facility projects.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-140. Validity of pledge by authority; lien of pledge.

A pledge made by the authority is valid and binding from the time the pledge is made. The revenue, money, or property pledged and thereafter received by the authority is immediately subject to the lien of the pledge without physical delivery or further act. The lien of a pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice of the pledge. No recording or filing of the resolution authorizing the issuance of bonds, the trust indenture securing bonds, or other instrument including filings under the Uniform Commercial Code is necessary to create or perfect a pledge or security interest granted by the authority to secure bonds, but the record of the proceedings relative to the issuance of any bonds must be filed as prescribed by Section 11-15-20.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-150. Bonds made negotiable instruments.

Whether or not the bonds of the authority are of such form and character as to be negotiable instruments, the bonds are made negotiable instruments within the meaning of and for all the purposes of the law of this State.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-160. Bonds and income from bonds exempt from taxes and assessments.

The authority is performing an essential governmental function in the exercise of the powers conferred upon it and is not required to pay taxes or assessments upon property or upon its operations or the income from them, or taxes or assessments upon property or loan obligation acquired or used by the authority or upon the income from them. Bonds issued by the authority, the transfer of bonds, and the income from them, are free from taxation and assessment of every kind by this State, and by the local governments and other political subdivisions of this State.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-170. Bonds of authority made securities.

The bonds of the authority are made securities in which all public officials and bodies of the State and all municipalities, all insurance companies and associations, and other persons carrying on an insurance business, all banks, bankers, trust companies, savings banks, and savings associations, investment companies and other persons carrying on a banking business, and administrators, guardians, executors, trustees, and other fiduciaries and all other persons whatsoever, who are now or may hereafter be authorized to invest in bonds or other obligations of the State, may properly and legally invest funds including capital in their control or belonging to them. The bonds are also made securities which may be deposited with and may be received by all public officers and bodies of this State and all municipalities for any purposes for which the deposit of bonds or other obligations of this State are now or hereafter may be authorized.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-180. Offer, sale, or issuance of bonds, notes, or other obligations not subject to regulation under Chapter 1, Title 35.

The offer, sale, or issuance of bonds, notes, or other obligations by the authority are not subject to regulation under Chapter 1, Title 35.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-190. Pledge of State not to impair rights and remedies of bondholders.

This State pledges to and agrees with the holders of any bonds issued by the authority pursuant to this chapter that it shall not alter or limit the rights vested in the authority to fulfill the terms of any agreement made with or for the benefit of the holders of bonds or in any way impair the rights and remedies of bondholders until the bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged or funds for the payment of such are fully provided. The authority may include this pledge and agreement of the State in any agreement with bondholders.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-200. Defaults by local governments; withholding of state funds; exceptions.

(A) If a local government fails to collect and remit in full all amounts due to the authority on the date such amounts are due under the terms of any bond, revenue bond, note, or other obligation of the local government, the authority shall notify the State Treasurer who, subject to the withholding of amounts under Section 14, Article X of the State Constitution, shall withhold all or a portion of such funds of the State and all funds administered by the State, its agencies, boards, and instrumentalities allotted or appropriated to such local government and apply so much as is necessary to the payment of this amount.

(B) Nothing contained in this section mandates the withholding of funds allocated to a local government which would violate contracts to which the State is a party, the requirements of federal law imposed on the State, or judgments of any court binding the State.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-210. Authority members, officers, or employees not subject to liability.

Neither the members of the authority nor any officer or employee of the authority acting in behalf thereof, while acting within the scope of his authority, are subject to any liability resulting from:

(1) the construction, ownership, maintenance, or operation of any project financed with the assistance of the authority;

(2) the construction, ownership, maintenance, or operation of any solid waste system, sewerage system, or water system owned by a local government; or

(3) carrying out any of the powers given in this chapter.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-220. Additional notices, proceedings, or publications not required; not subject to referendum.

No notice, proceeding, or publication except those required in this chapter are necessary to the performance of any act authorized in this chapter; nor is any such act subject to referendum.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-230. Deposit of money of authority; investment of funds.

All money of the authority, except as otherwise authorized by law or provided in this chapter, must be deposited with and invested by the State Treasurer. Funds of the authority not needed for immediate use or disbursement may be invested by the State Treasurer in obligations or securities which are declared to be legal obligations by the provisions of Chapter 5 of Title 6, Section 11-9-660, and Section 11-9-661.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-240. Annual reports; audit of books and accounts.

Following the close of each fiscal year, the authority shall submit an annual report of its activities for the preceding year to the Governor and to the General Assembly. The authority shall also submit an annual report to the appropriate federal agency in accordance with requirements of any federal program. An independent certified public accountant shall perform an audit of the books and accounts of the authority at least once in each fiscal year.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-250. Division of Local Government to assist authority; duties of Division.

The Division of Local Government of the State Budget and Control Board shall provide staff and otherwise assist the authority in the administration of the fund and the performance of its functions under this chapter. In providing such assistance the Division of Local Government shall:

(1) assist in the formulation, establishment, and structuring of programs undertaken by the authority pursuant to this chapter;

(2) provide local governments information as to the programs of the authority and the procedures for obtaining the assistance intended by the chapter;

(3) assist local governments in making application to such state and federal agencies, including the authority, as may be necessary or helpful in order to avail themselves of such programs;

(4) assist the authority in analyzing and evaluating local government requests for assistance pursuant to this chapter;

(5) assist in the structuring and negotiation of local government loan agreements and loan obligations and authority bonds;

(6) administer the fund, including any accounts therein;

(7) administer the authority's programs and loans, including monitoring compliance by local governments with any rules, regulations, or other requirements of the authority with respect to such programs and compliance with covenants and agreements made by local governments with respect to any loan agreement or loan obligation; and

(8) provide such other assistance and perform such other duties as may be requested or directed by the authority.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-260. Chapter to be liberally construed; approval of bonds not required; provisions of Chapter control.

This chapter, being for the welfare of this State and its inhabitants, must be liberally construed to effect the purposes specified in this chapter. No proceeding, notice, or approval is required for the issuance of bonds of the authority or loan obligations by a local government or instruments or the security for the bonds or loan obligation, except as provided in this chapter. If the provisions of this chapter are inconsistent with the provisions of any other law, general, special, or local, the provisions of this chapter control.

HISTORY: 1994 Act No. 525, Section 2.



SECTION 11-40-270. Severability provision.

If any provision of this chapter is held or determined to be unconstitutional, invalid, or otherwise unenforceable by a court of competent jurisdiction, it is the intention of the General Assembly that the provision is, or is deemed to be, severable from the remaining provisions of the chapter and that the holding does not invalidate or render unenforceable any other provision of the chapter.

HISTORY: 1994 Act No. 525, Section 2.






CHAPTER 41 - STATE GENERAL OBLIGATION ECONOMIC DEVELOPMENT BOND ACT

SECTION 11-41-10. Short title.

This chapter may be cited as the "State General Obligation Economic Development Bond Act.

HISTORY: 2002 Act No. 254, Section 1.



SECTION 11-41-20. Increase in general obligation debt limitation.

As incident to this chapter, the General Assembly finds:

(1) That by Section 4, Act 10 of 1985, the General Assembly ratified an amendment to Section 13(6)(c), Article X of the Constitution of this State, 1895. One amendment in Section 13(6)(c), Article X, limits the issuance of general obligation debt of the State such that maximum annual debt service on all general obligation bonds of the State, excluding highway bonds, state institution bonds, tax anticipation notes, and bond anticipation notes, must not exceed five percent of the general revenues of the State for the fiscal year next preceding, excluding revenues which are authorized to be pledged for state highway bonds and state institution bonds.

(2) That Section 13(6)(c), Article X, further provides that the percentage rate of general revenues of the State by which general obligation bond debt service is limited may be reduced to four or increased to seven percent by legislative enactment passed by a two-thirds vote of the total membership of the Senate and a two-thirds vote of the total membership of the House of Representatives.

(3) That pursuant to Section 13(6)(c), Article X, the General Assembly, in Act 254 of 2002 and Act 187 of 2004, increased to five and one-half percent the percentage rate of the general revenues of the State by which general obligation bond debt service is limited with the additional debt service capacity available at any time as a consequence of the increase available only for the repayment of general obligation bonds issued to provide infrastructure required for significant economic development projects within the State, including those related to the life sciences industry that create high-paying jobs and meet certain investment criteria.

(4) That pursuant to Section 13(6)(c), Article X, the General Assembly, in Act 187 of 2004, increased to six percent the percentage rate of the general revenues of the State by which general obligation bond debt service is limited with the additional debt service capacity available at any time as a consequence of the increase available only for the repayment of general obligation bonds issued to advance economic development and to facilitate and increase research within the State at the research universities.

(5) That Section 13(5), Article X, provides that if general obligation debt be authorized by two-thirds of the members of each House of the General Assembly, then there shall be no conditions or restrictions limiting the incurring of such indebtedness except those restrictions and limitations imposed in the authorization to incur such indebtedness, and the provisions of Section 13(3), Article X.

(6) That Section 13(5), Article X, provides additional constitutional authority for bonds authorized by this chapter.

(7) In order to continue fostering economic development within the State as set out in subsections (3) and (4), it is in the best interest of the State that the General Assembly authorize an additional amount of general obligation debt pursuant to Section 13(5), Article X, with such indebtedness limited to a principal amount of general obligation debt not exceeding one hundred seventy million dollars at any time, provided that no more than a total of one hundred seventy million dollars of proceeds may be used for any one project regardless of available capacity.

(8) That in order to support significant economic development projects in this State which will satisfy the investment and new jobs creation criteria set forth in Section 11-41-30(2)(a)(ii), the General Assembly finds that sufficient debt service capacity exists below the original five percent threshold established by Section 13(6)(c), Article X, to allow the issuance of general obligation debt, with such indebtedness limited to a principal amount of general obligation debt not to exceed one hundred twenty million dollars, and that the authorization of this general obligation debt supports a public purpose and is in the best interest of the State.

HISTORY: 2002 Act No. 254, Section 1; 2004 Act No. 187, Section 3.A; 2009 Act No. 124, Section 5.B; 2013 Act No. 13, Section 2, eff April 23, 2013.



SECTION 11-41-30. Definitions.

As used in this chapter:

(1) "Department" means the State Department of Commerce.

(2)(a)(i) "Economic development project" or " project" means either (A) a project in this State as defined in Section 12-44-30(16) in which a total of at least four hundred million dollars is invested in the project by the sponsor and at least four hundred new jobs are created at the project by the sponsor, or (B) an expansion of an existing economic development project for which economic development bonds have previously been issued, if in connection with the expansion, in addition to and not including the investment made and new jobs created in connection with the existing project for which economic development bonds have previously been issued, a total of at least four hundred million dollars is invested in the project by the sponsor and at least four hundred new jobs are created at the project by the sponsor.

(ii) "Enhanced economic development project" or "enhanced project" means an economic development project for which the sponsor satisfies the jobs and investment criteria set forth in subsubitem (i), and, further, (A) the total investment in the project by the sponsor is not less than 1.1 billion dollars and (B) the total number of new jobs created at the project is not less than two thousand. Subject to the satisfaction of the additional criteria set forth in this paragraph and further subject to Sections 11-41-50(C), 11-41-60, and 11-41-70, an enhanced project constitutes an economic development project for purposes of this chapter.

(b) "Project" also includes a life sciences facility in this State defined as a business engaged in pharmaceutical, medicine, and related laboratory instrument manufacturing, processing, or research and development. Included in this definition are the following North American Industrial Classification Systems, NAICS Codes published by the Office of Management and Budget of the federal government:

(i) 3254 Pharmaceutical and Medical Manufacturing;

(ii) 334516 Analytical Laboratory Instrument Manufacturing.

With respect to a life sciences facility, the sponsor must invest in the project at least one hundred million dollars and create at the project at least two hundred new jobs with an average annual cash compensation level of at least twice the annual per capita income in this State. Per capita income must be determined by using the most recent per capita income data available at the time the request for funding is made pursuant to this chapter.

(c) To qualify as an economic development project defined in subitems (a) and (b) above for purposes of this chapter, the applicable investment and job creation requirements must be attained no later than the eighth year after the project first begins operations.

(d) "Economic development project" or "project" also includes training and research facilities and the necessary equipment therefor, owned by the State or any agency, instrumentality, or political subdivision thereof, for a program for purposes of providing the necessary trained personnel to support the state's economically vital tourism industry. A project as defined in this subsection is also referred to herein as a "tourism training infrastructure project". A tourism training infrastructure project is not subject to the job creation and capital investment requirements imposed on projects as defined in subsections (a) and (b) above.

(e) "Economic development project" or "project" also includes a national and international convention and trade show center in this State, owned by the State or any agency, instrumentality, or political subdivision thereof. A "national and international convention and trade show center" means a not less than two hundred thousand square foot facility consisting of meeting and exhibit space at which are held major conventions, trade shows, and special events that bring delegates into the State and community including, but not limited to, consumer shows, sporting events, and other meetings. Included in the space requirement is an adjacent facility allowing specific events thereby making additional time and space available for the major conventions, trade shows, and special events contemplated by this definition. However, if any adjacent facility is contemplated or initiated under the terms and conditions of this subitem, these plans must be submitted to the Joint Bond Review Committee for review and comment. A national and international convention and trade show center is not subject to the job creation and capital investment requirements imposed on projects as defined in subsections (a) and (b) above.

(3) "Infrastructure" must relate specifically to, but is not required to be located at, the economic development project and means:

(a) land acquisition;

(b) site preparation;

(c) road and highway improvements;

(d) rail spur construction;

(e) water service;

(f) wastewater treatment;

(g) employee training which may include equipment used for such purpose;

(h) environmental mitigation;

(i) training and research facilities and the necessary equipment therefor.

(j) buildings and renovations to buildings whether new or existing (i) associated with an economic development project as defined in Section 11-41-30(2) that includes air carrier hub terminal facilities as defined in Section 55-11-500(a), or (ii) located on land that is owned by the State or an agency, instrumentality, or political subdivision thereof.

(4) "Investment" means money expended by the sponsor on capital assets directly related to the economic development project and does not include amounts expended in aid of the project by the State pursuant to this chapter or otherwise, or amounts expended in aid of the project by a county, municipality, or a special purpose district, however financed.

(5) "Sponsor" means a sole proprietor, partnership, corporation of any classification, limited liability company, or association taxable as a business entity or any combination of these entities.

(6) "State general obligation economic development bonds" or "economic development bonds" or "bonds" means general obligation bonds of this State issued under the authority of this chapter.

(7) "New job" means a full-time job created in this State at an economic development project. The term does not include a job created when an employee is shifted from an existing location in this State to a new or expanded facility whether the transferred job is from, or to, a project of the sponsor or a related person. A related person includes any entity or person that bears a relationship to the sponsor as described in Section 267 of the Internal Revenue Code of 1986. Full time means a job requiring a minimum of thirty-five hours of an employee's time a week for the entire normal year of sponsor operations or a job requiring a minimum of thirty-five hours of an employee's time a week for a year if the employee was hired initially for or transferred to the project. Two half-time jobs are considered one full-time job. A half-time job is a job requiring a minimum of twenty hours of an employee's time a week otherwise meeting the full-time job requirements.

HISTORY: 2002 Act No. 254, Section 1; 2004 Act No. 187, Section 3.B; 2004 Act No. 227, Section 3.D; 2005 Act No. 33, Section 2; 2005 Act No. 114, Sections 2.A to 2.C; 2013 Act No. 13, Sections 3, 4, eff April 23, 2013; 2013 Act No. 73, Section 1, eff June 13, 2013.



SECTION 11-41-40. Issuance of bonds pursuant to chapter.

To obtain funds for allocation to the department or to the State or agency, instrumentality, or political subdivision, as the case may be, for financing of infrastructure, there are issued from time to time state general obligation economic development bonds under the conditions prescribed by this chapter. Subject to Section 11-41-90(6), bonds for an economic development project may be issued in one or more series, pursuant to one or more notifications required by Section 11-41-70.

HISTORY: 2002 Act No. 254, Section 1; 2005 Act No. 114, Section 3; 2013 Act No. 13, Section 5, eff April 23, 2013.



SECTION 11-41-50. Maximum annual debt service on all general obligation bonds of State; additional authorization for issuance.

(A) Pursuant to Section 13(6)(c), Article X of the Constitution of this State, 1895, the General Assembly provides that economic development bonds may be issued pursuant to this subsection at such times as the maximum annual debt service on all general obligation bonds of the State, including economic development bonds outstanding and being issued pursuant to this subsection or pursuant to Section 11-41-50(C), but excluding economic development bonds issued pursuant to Section 11-41-50(B), research university infrastructure bonds pursuant to Chapter 51 of this title, highway bonds, state institution bonds, tax anticipation notes, and bond anticipation notes, will not exceed five and one-half percent of the general revenues of the State for the fiscal year next preceding, excluding revenues which are authorized to be pledged for state highway bonds and state institution bonds. The State at any time may not issue general obligation bonds, excluding economic development bonds issued pursuant to this chapter, but not excluding economic development bonds issued pursuant to Section 11-41-50(C), research university infrastructure bonds issued pursuant to Chapter 51 of this title, highway bonds, state institution bonds, tax anticipation notes, and bond anticipation notes, if at the time of issuance the maximum annual debt service on all such general obligation bonds, outstanding and being issued exceeds five percent of the general revenues of the State for the fiscal year next preceding, excluding revenues which are authorized to be pledged for state highway bonds and state institution bonds.

(B) In addition to and exclusive of the economic development bonds provided for and issued pursuant to subsection (A), the General Assembly provides that pursuant to Section 13(5), Article X, (i) additional economic development bonds may be issued under this chapter in an aggregate principal amount that does not exceed one hundred seventy million dollars, and (ii) in addition to the authorization contained in the preceding item, additional economic development bonds may be issued provided that the aggregate principal amount of economic development bonds then outstanding under items (i) and (ii), together with the economic development bonds to be issued pursuant to this item (ii), does not at any time exceed the principal amount specified in item (i). From the proceeds of the economic development bonds authorized pursuant to this subsection, no more than a total of one hundred seventy million dollars of proceeds may be used for any one project regardless of available capacity.

(C) In addition to and exclusive of the economic development bonds provided for and issued pursuant to subsections (A) and (B) of this section, the General Assembly provides that pursuant to Section 13(6)(c), Article X, economic development bonds may be issued under this chapter in an aggregate principal amount that does not exceed one hundred twenty million dollars to support enhanced projects.

HISTORY: 2002 Act No. 254, Section 1; 2004 Act No. 184, Section 9; 2009 Act No. 124, Section 5.C; 2013 Act No. 13, Section 6, eff April 23, 2013.



SECTION 11-41-60. Maximum annual debt service on bonds issued pursuant to chapter.

The maximum annual debt service on bonds issued pursuant to Section 11-41-50(A) must not exceed one-half of one percent of the general revenues for the fiscal year next preceding, excluding revenues which are authorized to be pledged for state highway bonds and state institution bonds. Bonds issued pursuant to Section 11-41-50(B) shall not be subject to the limitation on maximum annual debt service prescribed by Section 13(6)(c), Article X. The maximum annual debt service on bonds issued pursuant to Section 11-41-50(C), when combined with the debt service on all other general obligation bonds issued under the five percent limitation established in Section 13(6)(c), which limitation does not include bonds issued pursuant to subsection (A) or subsection (B) of Section 11-41-50, research university infrastructure bonds issued pursuant to Chapter 51 of this title, highway bonds, state institution bonds, tax anticipation notes, and bond anticipation notes, must not exceed five percent of the general revenues of the fiscal year next preceding, excluding revenues which are authorized to be pledged for state highway bonds and state institution bonds.

HISTORY: 2002 Act No. 254, Section 1; 2009 Act No. 124, Section 5.C; 2013 Act No. 13, Section 7, eff April 23, 2013.



SECTION 11-41-70. Bond notification requirements.

Before issuing economic development bonds, the department or in the case of a tourism training infrastructure project or a national and international convention and trade show center, the State or agency, instrumentality, or political subdivision thereof that will own such project shall notify the Joint Bond Review Committee and the State Budget and Control Board of the following:

(1) the amount then required for allocation to the department or to the State or agency, instrumentality, or political subdivision thereof to defray the costs of the proposed infrastructure;

(2) a description of the infrastructure for which the bonds are to be issued, including a certification by the secretary of the department or in the case of a tourism training infrastructure project or a national and international convention and trade show center by an appropriate official of the State or agency, instrumentality, or political subdivision thereof that will own such project that the economic development project to benefit from the expenditure of the proceeds of the bonds consists of the following:

(a)(i) in the case of an economic development project as defined in Section 11-41-30(2)(a)(i), an investment by the sponsor at the project of not less than four hundred million dollars and creation by the sponsor at the project of no fewer than four hundred new jobs, or, (ii) in the case of an enhanced economic development project defined in Section 11-41-30(2)(a)(ii), an investment by the sponsor at the project of not less than four hundred million dollars, and the creation at the project of no fewer than four hundred new jobs by the sponsor, and, further, (A) the total investment at the project by the sponsor is not less than 1.1 billion dollars and (B) the total number of new jobs created at the project is not less than two thousand; or

(b) in the case of a life sciences facility, an investment by the sponsor in the project of not less than one hundred million dollars and creation by the sponsor at the project of no fewer than two hundred new jobs with an average cash compensation of at least twice the per capita income in this State. Per capita income must be determined by using the most recent per capita income data available at the time the request for funding is made pursuant to this chapter; or

(c) in the case of a tourism training infrastructure project, training and research facilities including the necessary equipment therefor, owned by the State or any agency, instrumentality, or political subdivision thereof, for a program for which project there has been executed an agreement between the State and the state agency, instrumentality, or political subdivision owning such facilities providing that, upon the termination of the program the proceeds of the sale of any facilities financed with the proceeds of bonds issued pursuant to this chapter will be reimbursed by such state agency, instrumentality, or political subdivision to the general fund of the State; or

(d) in the case of a national and international convention and trade show center, partial payment of costs for infrastructure associated with a meeting and exhibit space as defined in Section 11-41-30(2)(e), owned by the State or any agency, instrumentality, or political subdivision thereof for which project there has been executed an agreement between the State and the state agency, instrumentality, or political subdivision owning such meeting and exhibit space providing that, upon either the sale of the meeting and exhibit space partially financed with proceeds of bonds issued pursuant to this chapter or the failure of the state agency, instrumentality, or political subdivision to (1) purchase land within eighteen months of the effective date of this item (d), (2) begin construction within five years of the effective date of this item (d) of a meeting and exhibit space as defined in Section 11-41-30(2)(e), or (3) complete the project within fifteen years of the effective date of this item (d), then the state agency, instrumentality, or political subdivision owning such meeting and exhibit space will reimburse the amount of bond proceeds to the general fund of the State, plus interest thereon from the date of expenditure to the date of such reimbursement at a rate equal to the total interest cost rate on the issuance of bonds used to make such expenditure. The state agency, instrumentality, or political subdivision must notify the State Treasurer immediately upon the sale of any land acquired with proceeds of bonds issued pursuant to this chapter. The state agency, instrumentality, or political subdivision also must provide sufficient proof to the State Treasurer that the deadlines to purchase land, begin construction, and complete the project imposed pursuant to this item have been met. If the state agency, instrumentality, or political subdivision sells the land or fails to meet any of these deadlines, then the State Treasurer shall take the appropriate action necessary to recover all bond proceeds and interest disbursed to the state agency, instrumentality, or political subdivision to finance the project;

(3) a tentative time schedule setting forth the period of time during which the sum requested is to be expended;

(4) a debt service table showing the annual principal and interest requirements for all bonds then outstanding; and

(5) the total amount of all bonds issued.

HISTORY: 2002 Act No. 254, Section 1; 2004 Act No. 187, Section 3.C; 2005 Act No. 114, Section 4; 2013 Act No. 13, Section 8, eff April 23, 2013; 2013 Act No. 73, Section 2, eff June 13, 2013.



SECTION 11-41-80. Adoption of resolution effecting issue of bonds.

Following the receipt of the notification presented pursuant to Section 11-41-70 and after approval by the Joint Bond Review Committee, the State Budget and Control Board, by resolution duly adopted, shall effect the issue of bonds, or pending the issue of the bonds, effect the issue of bond anticipation notes pursuant to Chapter 17 of this title.

HISTORY: 2002 Act No. 254, Section 1.



SECTION 11-41-90. Authorizing resolution.

To effect the issuance of bonds, the State Budget and Control Board shall adopt a resolution providing for the issuance of bonds pursuant to the provisions of this chapter. The authorizing resolution must include:

(1) a statement of whether the bonds are being authorized and issued pursuant to Section 11-41-50(A), Section 11-41-50(B), or Section 11-41-50(C);

(2) a schedule showing the aggregate of bonds issued, the annual principal payments required to retire the bonds, and the interest on the bonds;

(3) the amount of bonds proposed to be issued;

(4) a schedule showing future annual principal requirements and estimated annual interest requirements on the bonds to be issued;

(5) certificates evidencing that the provisions of Sections 11-41-50 and 11-41-60 have been or will be met; and

(6) a statement that the resolution required by this section for the issuance of bonds pursuant to this chapter is adopted not later than eighteen months after the date of the first notification to the Joint Bond Review Committee and the State Budget and Control Board with respect to such economic development project pursuant to Section 11-41-70.

HISTORY: 2002 Act No. 254, Section 1; 2009 Act No. 124, Section 5.D; 2013 Act No. 13, Section 9, eff April 23, 2013.



SECTION 11-41-100. Bond maturity date and terms; determination of interest rate.

The bonds must bear the date and mature at the time that the resolution provides, except that a bond may not mature more than thirty years from its date of issue. The bonds may be in the denominations, be payable in the medium of payment, be payable at the place and at the time, and be subject to redemption or repurchase and contain other provisions determined by the State Budget and Control Board before their issue. The bonds may bear interest payable at the times and at the rates determined by the State Budget and Control Board.

HISTORY: 2002 Act No. 254, Section 1.



SECTION 11-41-110. Bonds exempt from taxation.

All bonds issued under this chapter are exempt from taxation as provided in Section 12-2-50.

HISTORY: 2002 Act No. 254, Section 1.



SECTION 11-41-120. Executive signature and State seal requirements.

All bonds issued under this chapter must be signed by the Governor and the State Treasurer and attested by the Secretary of State. The Governor, State Treasurer, and Secretary of State may sign these obligations by a facsimile of their signatures. The Great Seal of the State must be affixed to, impressed on, or reproduced upon each of them. The delivery of the bonds executed and authenticated, as provided in the resolution, is valid notwithstanding changes in officers or seal occurring after the execution or authentication.

HISTORY: 2002 Act No. 254, Section 1; 2004 Act No. 187, Section 3.D.



SECTION 11-41-130. Payment of principal and interest.

For the payment of the principal and interest on all bonds issued and outstanding pursuant to this chapter there is pledged the full faith, credit, and taxing power of this State, and in accordance with the provisions of Section 13(4), Article X of the Constitution of this State, 1895, the General Assembly allocates on an annual basis sufficient tax revenues to provide for the punctual payment of the principal and interest on the debt authorized by this chapter.

HISTORY: 2002 Act No. 254, Section 1.



SECTION 11-41-140. Sale of bonds.

Bonds must be sold by the Governor and the State Treasurer upon sealed proposals, after publication of notice of the sale one or more times at least seven days before the sale, in a financial paper published in New York City which regularly publishes notices of sale of state or municipal bonds. The bonds may be awarded upon the terms and in the manner as prescribed by the State Treasurer. The right is reserved to reject all bids and to readvertise the bonds for sale. For the purpose of bringing about successful sales of the bonds, the State Treasurer may do all things ordinarily and customarily done in connection with the sale of state or municipal bonds. All expenses incident to the sale of the bonds must be paid from the proceeds of the sale of the bonds.

HISTORY: 2002 Act No. 254, Section 1.



SECTION 11-41-150. Application of proceeds; liability of purchasers for misapplication.

The proceeds of the sale of bonds must be received by the State Treasurer and applied by the State Treasurer to the purposes for which issued, except that the accrued interest, if any, may be used to discharge in part the first interest to become due on the bonds, but the purchasers of the bonds in no way are liable for the proper application of the proceeds to the purposes for which they are intended.

HISTORY: 2002 Act No. 254, Section 1; 2004 Act No. 184, Section 3.



SECTION 11-41-160. Purchase by fiduciaries.

It is lawful for all executors, administrators, guardians, and other fiduciaries to invest any monies in their hands in bonds issued pursuant to this chapter.

HISTORY: 2002 Act No. 254, Section 1.



SECTION 11-41-170. Expenditure of proceeds.

The proceeds received from the issuance of bonds, after deducting the costs of issuance, must be expended only for the purpose of providing infrastructure.

HISTORY: 2002 Act No. 254, Section 1.



SECTION 11-41-180. Infrastructure procurement procedures for research universities.

All procurements of infrastructure, as defined in Section 11-41-30 and owned by a research university, as defined in Section 11-51-30(5), shall be exempt from Title 11, Chapter 35, except that such research university must work in conjunction with the Budget and Control Board's Chief Procurement Officer to establish alternative procurement procedures. The research university shall submit its alternative procurement procedures to the State Budget and Control Board for approval. Such procurement process shall include provisions for audit and recertification.

HISTORY: 2004 Act No. 187, Section 3.E.






CHAPTER 42 - SOUTH CAROLINA COMPREHENSIVE INFRASTRUCTURE DEVELOPMENT ACT

SECTION 11-42-10. Short title.

This chapter may be cited as the South Carolina Comprehensive Infrastructure Development Act.

HISTORY: 1997 Act No. 155, Part II, Section 74B.



SECTION 11-42-20. Legislative purpose.

Comprehensive infrastructure development and planning is vitally important to the State and to its local political subdivisions. The General Assembly, by this chapter, creates a state program and a unit of state government to work with state agencies, regional councils of government, and local political subdivisions to coordinate infrastructure planning, to assist in development of comprehensive regional infrastructure development plans, and to identify and coordinate the funding related to infrastructure development distributed through state agencies in order to maximize efficiency and promote comprehensive infrastructure development planning.

HISTORY: 1997 Act No. 155, Part II, Section 74B.



SECTION 11-42-30. Definitions.

As used in this chapter:

(1) "Board" means the State Budget and Control Board.

(2) "County" means any county of this State.

(3) "Division of Regional Development" is a division of the board. This division is be the designated state program for coordination of comprehensive state and regional infrastructure planning.

(4) "Director" is the Director of the Division of Regional Development.

(5) "Executive director" means the executive director of the board.

(6) "Infrastructure" means the basic facilities, services, and installations needed for the functioning of government including, but not limited to, water, sewer, and public sector communications. Infrastructure as used in this chapter does not mean transportation, power delivery systems, health planning and delivery systems, or except for the purposes of public sector communications planning, commercial communication systems.

(7) "Infrastructure Development Plans" means any written proposal by the State, county, municipality, special purpose district or regional council of government that involves development of infrastructure as defined in this chapter. These plans include, but are not limited to, such matters as water and sewerage systems, and communications. The plans must be proposed and prepared pursuant to recommended standards and procedures for the preparation and implementation of infrastructure development plans established in accordance with this chapter by the Division of Regional Development and the Regional Councils of Government. Any plan developed for communications must consider available existing private sector communications facilities, systems, and services.

(8) "Municipality" as described in Section 5-1-20 means any city or town which has been issued a certificate of incorporation or which has been created by act of the General Assembly.

(9) "Political subdivision" means any municipality, county, public service district, or special purpose district.

(10) "Regional Councils of Government" are as described in Section 6-7-110.

(11) "South Carolina Advisory Commission on Intergovernmental Relations" means the commission created pursuant to Section 1-27-10 which, as part of the office of the executive director of the board, researches intergovernmental problems.

(12) "State Advisory Council for Regional Development" or "state council" means the Advisory Council for Regional Development created by this chapter.

(13) "Communications" means public sector communications.

HISTORY: 1997 Act No. 155, Part II, Section 74B.



SECTION 11-42-40. Division of Regional Development; director.

(A) There is created the Division of Regional Development as a division within the State Budget and Control Board. The division shall report to the executive director of the board.

(B) The division is managed and directed by a director appointed by the executive director of the board, and who shall serve at the pleasure of the executive director.

HISTORY: 1997 Act No. 155, Part II, Section 74B.



SECTION 11-42-50. Responsibilities and powers of division.

The Division of Regional Development is the state program responsible for the creation of a state infrastructure development plan, for the coordination of regional infrastructure development plans, and for the coordination of state programs and resources that impact or affect infrastructure development. To fulfill its public mandate, the division is expressly authorized to perform the following functions and exercise the following powers:

(1) prescribe recommended elements to be included in any comprehensive regional infrastructure development plan;

(2) coordinate and qualify regional infrastructure development plans;

(3) create a state infrastructure development plan through consultation with other appropriate state agencies;

(4) provide training, education, resources and technical assistance to enable and support the efforts of local governments and the Regional Councils of Government to create and develop comprehensive infrastructure development plans;

(5) to participate as a party, as an advocate, or otherwise, in state government and state agency decision-making processes that impact or affect infrastructure development;

(6) to coordinate relevant state government actions and programs that impact or affect infrastructure development in order to focus and direct these actions and programs to support and assist the development and implementation of the State and regional infrastructure development plans;

(7) to identify and coordinate public funds, regardless of original source, that are expended or distributed by state agencies to help underwrite or support infrastructure development in order that state agency expenditures and distributions of public funds are both consistent with and supportive of state and regional infrastructure development plans; and

(8) to request and receive assistance and support from other state agencies and programs as needed by the division.

HISTORY: 1997 Act No. 155, Part II, Section 74B.



SECTION 11-42-60. Additional administrative powers.

The division shall function as a division of the State Budget and Control Board and has all administrative and program authority necessary to fulfill its public mandate including, but not limited to, the following powers:

(1) to solicit, receive, and expend public and private funds from any relevant sources and entities in order to carry out the purposes of the division; and

(2) to prescribe and charge fees for its services, which fees must be retained and expended for division purposes.

HISTORY: 1997 Act No. 155, Part II, Section 74B.



SECTION 11-42-80. State agencies required to make regulatory decisions consistent with state and regional comprehensive infrastructure development plans.

Every state agency and program that licenses, permits, regulates, or otherwise sanctions activities by government entities and programs related to infrastructure development is expressly authorized and required by this chapter to consider and determine whether a respective governmental regulatory decision is consistent with state and regional comprehensive infrastructure development plans.

HISTORY: 1997 Act No. 155, Part II, Section 74B.



SECTION 11-42-90. Regional Councils of Government to serve as liaisons between Division of Regional Development and state political subdivisions; activities and duties.

(A) The Regional Councils of Government shall serve as liaisons between the Division of Regional Development and the political subdivisions of this State. The Regional Councils of Government, utilizing among other things the infrastructure development plans of the local political subdivisions, shall develop and submit regional comprehensive infrastructure development plans to the Division of Regional Development. The political subdivisions must be encouraged to develop local comprehensive infrastructure development plans. The Regional Councils of Government shall coordinate and assist the political subdivisions in the development of these plans. The Regional Councils of Government also shall undertake and carry out such activities as necessary to assist the Division of Regional Development in coordinating, developing, and implementing a coordinated and comprehensive infrastructure development plan for the State. Such activities may include, but are not limited to, the following:

(1) The Regional Councils of Government shall assist the political subdivisions in creating and developing local comprehensive infrastructure development plans. The political subdivisions shall take into account future developmental needs regarding water and sewer, and communications when developing their plans.

(2) The Regional Councils of Government, utilizing the infrastructure development plans of the respective political subdivisions, among other things, shall assist the Division of Regional Development in coordinated and comprehensive planning on the state level and throughout the State including, but not limited to, assistance in the development of an infrastructure development plan for the State.

(3) The Regional Councils of Government, utilizing the infrastructure development plans of the respective political subdivisions shall assist the Division of Regional Development in defining the state's long-term goals, objectives, and priorities and implementing those goals, objectives, and priorities through a coordinated and comprehensive infrastructure development plan.

(B) The Regional Councils of Government shall establish recommended standards and procedures for preparation of local comprehensive infrastructure development plans, for implementation of infrastructure development plans, and for participation in the infrastructure development planning process. Such activities may include, but are not limited to, the following:

(1) As part of such recommended standards and procedures, the Regional Councils of Government shall establish elements which must be addressed and included in the infrastructure development plans of political subdivisions which are prepared as part of the coordinated and comprehensive planning process. These plans shall include, but are not limited to, water and sewer services and communications.

(2) The Regional Councils of Government shall establish recommended standards and procedures which must be used by the political subdivisions in developing, preparing, and implementing their infrastructure development plans. In establishing such standards and procedures, the Regional Councils of Government are authorized to differentiate among the political subdivisions based upon factors which the councils determine merit differentiation, such as total population, density of population, geographic features, the size of tax base, projected growth, the type and character of services furnished by local governments, the size of the budget, need, and other factors.

(3) The Regional Councils of Government, in developing planning procedures with respect to regionally important resources, shall focus on elements of regional districts with respect to developments of regional impact, and encourage interjurisdictional cooperation among the political subdivisions. The councils shall determine, in their judgment for each region, what constitutes developments of regional impact. Such determinations by the councils must be made for each region only after requesting any necessary information from their respective political subdivisions.

(C) The political subdivisions are encouraged to coordinate with and assist the Regional Councils of Government in developing local and regional comprehensive infrastructure development plans. Political subdivisions are encouraged to coordinate with the Regional Councils of Government in the analysis and preparation of these plans. The political subdivisions shall utilize information relating to water and sewer services and communications. Further, data relating to current population and projected growth, tax base, local budget information, geographic factors, other demographics, and other data considered necessary must be utilized by the Regional Councils of Government.

HISTORY: 1997 Act No. 155, Part II, Section 74B.






CHAPTER 43 - SOUTH CAROLINA TRANSPORTATION INFRASTRUCTURE BANK ACT

SECTION 11-43-110. Short title.

This chapter may be referred to as the "South Carolina Transportation Infrastructure Bank Act."

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-120. Creation of South Carolina Transportation Infrastructure Bank; board of directors; corporate purpose; accounts.

(A) There is created a body corporate and politic and an instrumentality of the State to be known as the South Carolina Transportation Infrastructure Bank.

(B) The bank is governed by a board of directors as provided in this chapter.

(C) The corporate purpose of the bank is to select and assist in financing major qualified projects by providing loans and other financial assistance to government units and private entities for constructing and improving highway and transportation facilities necessary for public purposes including economic development. The exercise by the bank of a power conferred in this chapter is an essential public function.

(D) The bank shall establish and maintain at least the four following accounts: state highway account, state transit account, federal highway account, and federal transit account.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-130. Definitions.

As used in this chapter unless the context clearly indicates otherwise:

(1) "Bank" means the South Carolina Transportation Infrastructure Bank.

(2) "Board" means the board of directors of the bank.

(3) "Bonds" means bonds, notes, or other evidence of indebtedness except as otherwise provided in Article 3 of this chapter.

(4) "Department of Transportation" means the South Carolina Department of Transportation and its successors.

(5) "Eligible cost" means as applied to a qualified project to be financed from the federal accounts, the costs that are permitted under applicable federal laws, requirements, procedures, and guidelines in regard to establishing, operating, and providing assistance from the bank. As applied to a qualified project to be financed from the state highway account, these costs include the costs of preliminary engineering, traffic and revenue studies, environmental studies, right-of-way acquisition, legal and financial services associated with the development of the qualified project, construction, construction management, facilities, and other costs necessary for the qualified project. As applied to any qualified project to be financed from the state transit account, eligible project costs are limited to capital expenditures for transit equipment and facilities.

(6) "Eligible project" means a highway, including bridges, or transit project which provides public benefits by either enhancing mobility and safety, promoting economic development, or increasing the quality of life and general welfare of the public. "Eligible project" also includes mass transit including, but not limited to, monorail and monobeam mass transit systems.

(7) "Federal accounts" means collectively, the separate account for federal highway funds and federal transit funds.

(8) "Financing agreement" means any agreement entered into between the bank and a qualified borrower pertaining to a loan or other financial assistance. This agreement may contain, in addition to financial terms, provisions relating to the regulation and supervision of a qualified project, or other provisions as the board may determine. The term "financing agreement" includes, without limitation, a loan agreement, trust indenture, security agreement, reimbursement agreement, guarantee agreement, bond or note, ordinance or resolution, or similar instrument.

(9) "Government unit" means a municipal corporation, county, special purpose district, special service district, commissioners of public works, or another public body, instrumentality or agency of the State including combinations of two or more of these entities acting jointly to construct, own, or operate a qualified project, and any other state or local authority, board, commission, agency, department, or other political subdivision created by the General Assembly or pursuant to the Constitution and laws of this State which may construct, own, or operate a qualified project.

(10) "Loan" means an obligation subject to repayment which is provided by the bank to a qualified borrower for all or a part of the eligible cost of a qualified project. A loan may be disbursed in anticipation of reimbursement for or direct payment of eligible costs of a qualified project.

(11) "Loan obligation" means a bond, note, or other evidence of an obligation issued by a qualified borrower.

(12) "Other financial assistance" means, but is not limited to, grants, contributions, credit enhancement, capital or debt reserves for bonds or debt instrument financing, interest rate subsidies, provision of letters of credit and credit instruments, provision of bond or other debt financing instrument security, and other lawful forms of financing and methods of leveraging funds that are approved by the board, and in the case of federal funds, as allowed by federal law.

(13) "Private entity" means a private person or entity that has entered into a contract with a government unit to design, finance, construct, and operate a highway, bridge, tunnel, or approach that is within the jurisdiction of the government unit that is responsible for complying with applicable federal requirements.

(14) "Project revenues" means all rates, rents, fees, assessments, charges, and other receipts derived or to be derived by a qualified borrower from a qualified project or made available from a special source, and, as provided in the applicable financing agreement, derived from any system of which the qualified project is a part of, from any other revenue producing facility under the ownership or control of the qualified borrower including, without limitation, proceeds of grants, gifts, appropriations and loans, including the proceeds of loans made by the bank, investment earnings, reserves for capital and current expenses, proceeds of insurance or condemnation and proceeds from the sale or other disposition of property and from any other special source as may be provided by the qualified borrower.

(15) "Qualified borrower" means any government unit or private entity which is authorized to construct, operate, or own a qualified project.

(16) "Qualified project" means an eligible project which has been selected by the bank to receive a loan or other financial assistance from the bank to defray an eligible cost.

(17) "Revenues" means, when used with respect to the bank, any receipts, fees, income, or other payments received or to be received by the bank including, without limitation, receipts and other payments deposited in the bank and investment earnings on its funds and accounts.

(18) "State accounts" means, collectively, the separate account for state highway funds and state transit funds.

HISTORY: 1997 Act No. 148, Section 2; 1999 Act No. 100, Part II, Section 22.



SECTION 11-43-140. Board of directors; members; terms; vacancies.

The board of directors is the governing board of the bank. The board consists of seven voting directors as follows: the Chairman of the Department of Transportation Commission, ex officio; one director appointed by the Governor who shall serve as chairman; one director appointed by the Governor; one director appointed by the Speaker of the House of Representatives; one member of the House of Representatives appointed by the Speaker, ex officio; one director appointed by the President Pro Tempore of the Senate; and one member of the Senate appointed by the President Pro Tempore of the Senate, ex officio. Directors appointed by the Governor, the Speaker, and the President Pro Tempore shall serve terms coterminous with those of their appointing authority. The terms for the legislative members are coterminous with their terms of office. The vice chairman must be elected by the board. Any person appointed to fill a vacancy must be appointed in the same manner as the original appointee for the remainder of the unexpired term.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-150. Powers of bank; limitations.

(A) In addition to the powers contained elsewhere in this chapter, the bank has all power necessary, useful, or appropriate to fund, operate, and administer the bank, and to perform its other functions including, but not limited to, the power to:

(1) have perpetual succession;

(2) adopt, promulgate, amend, and repeal bylaws, not inconsistent with provisions in this chapter for the administration of the bank's affairs and the implementation of its functions including the right of the board to select qualifying projects and to provide loans and other financial assistance;

(3) sue and be sued in its own name;

(4) have a seal and alter it at its pleasure, although the failure to affix the seal does not affect the validity of an instrument executed on behalf of the bank;

(5) make loans to qualified borrowers to finance the eligible costs of qualified projects and to acquire, hold, and sell loan obligations at prices and in a manner as the board determines advisable;

(6) provide qualified borrowers with other financial assistance necessary to defray eligible costs of a qualified project;

(7) enter into contracts, arrangements, and agreements with qualified borrowers and other persons and execute and deliver all financing agreements and other instruments necessary or convenient to the exercise of the powers granted in this chapter;

(8) enter into agreements with a department, agency, or instrumentality of the United States or of this State or another state for the purpose of planning and providing for the financing of qualified projects;

(9) establish:

(a) policies and procedures for the making and administering of loans and other financial assistance; and

(b) fiscal controls and accounting procedures to ensure proper accounting and reporting by the bank, government units, and private entities;

(10) acquire by purchase, lease, donation, or other lawful means and sell, convey, pledge, lease, exchange, transfer, and dispose of all or any part of its properties and assets of every kind and character or any interest in it to further the public purpose of the bank;

(11) procure insurance, guarantees, letters of credit, and other forms of collateral or security or credit support from any public or private entity, including any department, agency, or instrumentality of the United States or this State, for the payment of any bonds issued by it, including the power to pay premiums or fees on any insurance, guarantees, letters of credit, and other forms of collateral or security or credit support;

(12) collect or authorize the trustee under any trust indenture securing any bonds to collect amounts due under any loan obligations owned by it, including taking the action required to obtain payment of any sums in default;

(13) unless restricted under any agreement with holders of bonds, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any loan obligations owned by it;

(14) borrow money through the issuance of bonds and other forms of indebtedness as provided in this chapter;

(15) expend funds to obtain accounting, management, legal, financial consulting, and other professional services necessary to the operations of the bank;

(16) expend funds credited to the bank as the board determines necessary for the costs of administering the operations of the bank;

(17) establish advisory committees as the board determines appropriate, which may include individuals from the private sector with banking and financial expertise;

(18) procure insurance against losses in connection with its property, assets, or activities including insurance against liability for its acts or the acts of its employees or agents or to establish cash reserves to enable it to act as a self-insurer against any and all such losses;

(19) collect fees and charges in connection with its loans or other financial assistance;

(20) apply for, receive and accept from any source, aid, grants, and contributions of money, property, labor, or other things of value to be used to carry out the purposes of this chapter subject to the conditions upon which the aid, grants, or contributions are made;

(21) enter into contracts or agreements for the servicing and processing of financial agreements; and

(22) do all other things necessary or convenient to exercise powers granted or reasonably implied by this chapter.

(B) The bank is not authorized or empowered to be or to constitute a bank or trust company within the jurisdiction or under the control of the State or an agency of it or the Comptroller of the Currency or the Treasury Department of the United States, or a bank, banker, or dealer in securities within the meaning of, or subject to the provisions of, any securities, securities exchange, or securities dealers' law of the United States or this State.

(C) The bank is subject to the provisions of Article 1, Chapter 23 of Title 1, the Administrative Procedures Act.

HISTORY: 1997 Act No. 148, Section 2; 1999 Act No. 100, Part II, Section 22.



SECTION 11-43-160. Sources for capitalization and purposes of bank; use of state highway account revenues.

(A) The following sources may be used to capitalize the bank and for the bank to carry out its purposes:

(1) an annual contribution set by the board of an amount not to exceed revenues produced by one cent a gallon of the tax on gasoline imposed pursuant to Section 12-28-310;

(2) federal funds made available to the State;

(3) federal funds made available to the State for the bank;

(4) contributions and donations from government units, private entities, and any other source as may become available to the bank including, but not limited to, appropriations from the General Assembly;

(5) all monies paid or credit to the bank, by contract or otherwise, payments of principal and interest on loans or other financial assistance made from the bank, and interest earnings which may accrue from the investment or reinvestment of the bank's monies;

(6) proceeds from the issuance of bonds as provided in this chapter;

(7) other lawful sources as determined appropriate by the board; and

(8) loans from the Department of Transportation to the bank to be repaid from revenues committed to the bank for the following year.

(B) Beginning in fiscal year 1998-99, the revenues collected pursuant to Sections 56-3-660 and 56-3-670 and placed in the state highway account, as created by this chapter, must be used to provide capital for the bank.

HISTORY: 1997 Act No. 148, Section 2; 1999 Act No. 100, Part II, Section 22.



SECTION 11-43-165. South Carolina Transportation Infrastructure Bank.

Each fiscal year, the South Carolina Department of Transportation shall transfer fifty million dollars from nontax sources to the South Carolina Transportation Infrastructure Bank. The department may transfer the total amount in one lump sum or it may transfer the amount quarterly in four equal installments. The general fund revenue appropriated to the department for "Highway Engineering Permanent Improvements" in the annual general appropriations act is exempt from any across-the-board reductions. The transferred funds must be used solely by the bank to finance bridge replacement, rehabilitation projects, and expansion and improvements to existing mainline interstates. The department shall submit a list of bridge and road projects to the bank for its consideration. Transferred funds may not be used for projects approved by the bank before July 1, 2013. The bank shall submit all projects proposed to be financed by this section to the Joint Bond Review Committee as provided in Section 11-43-180, prior to approving a project for financing.

HISTORY: 2013 Act No. 98, Section 4.A, eff July 1, 2013.



SECTION 11-43-170. Earnings on federal and state accounts; establishment of accounts and subaccounts; commingling of funds, compliance with federal law.

(A) Earnings on balances in the federal accounts must be credited and invested according to federal law. Earnings on state accounts must be credited to the state highway account or state transit account that generates the earnings. The bank may establish accounts and subaccounts within the state accounts and federal accounts as considered desirable to effectuate the purposes of this chapter, or to meet the requirements of any state or federal programs. All accounts must be held in trust by the State Treasurer.

(B) For necessary and convenient administration of the bank, the board shall direct the State Treasurer to establish federal and state accounts and subaccounts within the bank necessary to meet any applicable federal law requirements or as the bank shall determine necessary or desirable in order to implement the provisions of this chapter.

(C) The bank shall comply with all applicable federal laws and regulations prohibiting the commingling of certain federal funds deposited in the bank.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-180. Loans and other financial assistance; approval by Joint Bond Review Committee; term; financing agreement; terms and conditions; selection of projects, preference, considerations.

(A) The bank may provide loans and other financial assistance to a government unit or private entity to pay for all or part of the eligible cost of a qualified project. Prior to providing a loan or other financial assistance to a qualified borrower, the board must obtain the review and approval of the Joint Bond Review Committee. The term of the loan or other financial assistance must not exceed the useful life of the project. The bank may require the government unit or private entity to enter into a financing agreement in connection with its loan obligation or other financial assistance. The board shall determine the form and content of loan applications, financing agreements, and loan obligations including the term and rate or rates of interest on a financing agreement. The terms and conditions of a loan or other financial assistance from federal accounts shall comply with applicable federal requirements.

(B) The board shall determine which projects are eligible projects and then select from among the eligible projects those qualified to receive from the bank a loan or other financial assistance. Preference must be given to eligible projects which have local financial support. In selecting qualified projects, the board shall consider the projected feasibility of the project and the amount and degree of risk to be assumed by the bank. The board also may consider, but must not be limited to, the following criteria in making its determination that an eligible project is a qualified project:

(1) the local support of the project, expressed by resolutions by the governing bodies in the areas in which the project will be located, and the financial or in-kind contributions to the project;

(2) maximum economic benefit, enhancement of mobility, enhancement of public safety, acceleration of project completion, and enhancement of transportation services;

(3) the ability of the applicant to repay a loan according to the terms and conditions established pursuant to this chapter, consideration of which may include, at the option of the bank board, the existence of current investment grade rating on existing debt of the applicant secured by the same revenues to be pledged to secure repayment under the loan repayment agreement;

(4) the financial or in-kind contributions to the project;

(5) greater weighting in recommending priorities for eligible projects to areas of the State experiencing high unemployment; and

(6) whether the governing bodies of the county or the incorporated municipality in which the project is to be located provides to the bank a resolution which makes a finding that the project is essential to economic development in the political subdivisions, or the bank receives a resolution or certificate from the Advisory Coordinating Council for Economic Development of the Department of Commerce that the project is essential to economic development in the State, or both, at the option of the board.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-190. Financing agreements; application of other statutes or provisions; obligations secured by ad valorem taxes; security interest in project revenues; expenditure of proceeds.

(A) Qualified borrowers are authorized to obtain loans or other financial assistance from the bank through financing agreements. Qualified borrowers entering into financing agreements and issuing loan obligations to the bank may perform any acts, take any action, adopt any proceedings, and make and carry out any contracts or agreements with the bank as may be agreed to by the bank and any qualified borrower for the carrying out of the purposes contemplated by this chapter.

(B) In addition to the authorizations contained in this chapter, all other statutes or provisions permitting government units to borrow money and issue obligations including, but not limited to, the Revenue Bond Act for Utilities and the Revenue Bond Refinancing Act of 1937, may be utilized by any government unit in obtaining a loan or other financial assistance from the bank to the extent determined necessary or useful by the government unit in connection with any financing agreement and the issuance, securing, or sale of loan obligations to the bank. Notwithstanding the foregoing, obligations secured by ad valorem taxes may be issued by a government unit and purchased by the bank without regard to any public bidding requirement.

(C) A qualified borrower may receive, apply, pledge, assign, and grant security interest in project revenues, and, in the case of a governmental unit, its project revenues, revenues derived from a special source or ad valorem taxes, to secure its obligations as provided in this chapter, and may fix, revise, charge, and collect fees, rates, rents, assessments, and other charges of general or special application for the operation or services of a qualified project, the system of which it is a part, and any other revenue producing facilities from which the qualified borrower derives project revenues, to meet its obligations under a financing agreement or to provide for the construction and improving of a qualified project.

(D) A qualified borrower must comply with the provisions of Section 12-27-1320 and Section 12-28-2930 in the expenditure of the proceeds of a loan or other financial assistance provided by the bank for a qualified project.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-200. Exemption from taxes or assessments.

The bank is performing an essential governmental function in the exercise of the powers conferred upon it and is not required to pay taxes or assessments upon property or upon its operations or the income from them, or taxes or assessments upon property or loan obligations acquired or used by the bank or upon the income from them.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-210. Failure of governmental unit to remit amounts due; withholding of funds.

(A) If a government unit fails to collect and remit in full all amounts due to the bank on the date these amounts are due under the terms of any note or other obligation of the government unit, the bank shall notify the State Treasurer who, subject to the withholding of amounts under Section 14, Article X of the Constitution, shall withhold all or a portion of the funds of the State and all funds administered by the State, its agencies, boards, and instrumentalities allotted or appropriated to the government unit and apply an amount necessary to the payment of the amount due.

(B) Nothing contained in this section mandates the withholding of funds allocated to a government unit or private entity which would violate contracts to which the State is a party, the requirements of federal law imposed on the State, or judgments of a court binding on the State.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-220. Liability.

Neither the board nor any officer, employee, or committee of the bank acting on behalf of it, while acting within the scope of this authority, is subject to any liability resulting from carrying out any of the powers given in this chapter.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-230. Notice, proceeding, or publication not necessary; bank not subject to referendum.

Notice, proceeding, or publication, except those required in this chapter, are not necessary to the performance of any act authorized in this chapter nor is any act of the bank subject to any referendum.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-240. Deposit and investments.

All money of the bank, except as authorized by law or provided in this chapter, must be deposited with and invested by the State Treasurer. Funds of the bank not needed for immediate use or disbursement may be invested by the State Treasurer in obligations or securities which are declared to be legal obligations by the provisions of Section 11-9-660. All federal funds must be invested as required by applicable federal law.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-250. Annual report; audit of books and accounts.

Following the close of each state fiscal year, the bank shall submit an annual report of its activities for the preceding year to the Governor and to the General Assembly. The bank also shall submit an annual report to the appropriate federal agency in accordance with requirements of any federal program. An independent certified public accountant shall perform an audit of the books and accounts of the bank at least once in each state fiscal year.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-260. Liberal construction.

This chapter, being for the welfare of this State and its inhabitants, must be liberally construed to effect the purposes specified in this chapter. However, nothing in this chapter must be construed as affecting any proceeding, notice, or approval required by law for the issuance by a government unit or private entity of the loan obligations, instruments, or security for loan obligations.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-270. Severability of provisions.

If any provision of this chapter is held or determined to be unconstitutional, invalid, or otherwise unenforceable by a court of competent jurisdiction, it is the intention of the General Assembly that the provision is severable from the remaining provisions of the chapter and that the holding does not invalidate or render unenforceable another provision of the chapter.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-310. Definitions.

As used in this article, unless a different meaning clearly appears from the context:

(1) "Bank" means the South Carolina Transportation Infrastructure Bank.

(2) "Bonds" means any bonds, notes, debentures, interim certificates, grant or revenue anticipation notes, or any other evidence of indebtedness of the bank incurred pursuant to this article.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-315. Issuance of bonds; review and approval of Joint Bond Review Committee.

Whenever it shall become necessary that monies be raised for qualified projects, including monies to be used to refund any bonds then outstanding, the bank may issue bonds as provided in this article. The review and approval of the Joint Bond Review Committee must be obtained prior to the issuance of the bonds.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-320. Pledges of revenue or funds to bond payment; bonds secured by pledge.

The bank may pledge any of its revenue or funds to the payment of its bonds, subject only to any prior agreements with the holders of particular bonds which may have pledged specific money or revenue. Bonds may be secured by a pledge of any loan obligation owned by the bank, any grant, contribution, or guaranty from the United States, the State, or any corporation, association, institution, or person, any other property or assets of the bank, or a pledge of any money, income, or revenue of the bank from any source.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-330. Bonds not debt or pledge of full faith and credit of State; personal liability; statement.

Bonds issued by the bank do not constitute a debt or a pledge of the full faith and credit of this State, or any of its political subdivisions other than the bank, but are payable solely from the revenue, money, or property of the bank as provided in this chapter. The bonds issued do not constitute an indebtedness of the State within the meaning of any constitutional or statutory limitation. No member of the bank or any person executing bonds of the bank is liable personally on the bonds by reason of their issuance or execution. Each bond issued under this article must contain on its face a statement to the effect that:

(1) neither the State, nor any of its political subdivisions, nor the bank is obligated to pay the principal of or interest on the bond or other costs incident to the bond except from the revenue, money, or property of the bank pledged;

(2) neither the full faith and credit nor the taxing power of the State, or any of its political subdivisions, is pledged to the payment of the principal of or interest on the bond;

(3) the bank does not have taxing power.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-340. Bonds authorized by resolution; execution; payability; other provisions; interest; public or private sale, price; time of issuance.

The bonds of the bank must be authorized by a resolution of the bank. The bonds must bear the date and mature at the time which the resolution provides, except that no bond may mature more than forty years from its date of issue. The bonds may be in the denominations, be executed in the manner, be payable in the medium of payment, be payable at the place and at the time, and be subject to redemption or repurchase and contain other provisions determined by the bank prior to their issuance. The bonds may bear interest payable at a time and at a rate as determined by the bank, including the determination by agents designated by the bank under guidelines established by it. Bonds may be sold by the bank at public or private sale at the price it determines and approves. The State Treasurer shall issue the bonds of the bank not later than sixty days upon the resolution of the bank authorizing the issuance of the bonds.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-350. Trust indenture.

(A) Bonds may be secured by a trust indenture between the bank and a corporate trustee, which may be the State Treasurer or any bank having trust powers or any trust company, designated by the State Treasurer doing business in South Carolina. A trust indenture may contain provisions for protecting and enforcing the rights and remedies of the bondholders which are reasonable and proper, including covenants setting forth the duties of the bank in relation to the exercise of its powers and the custody, safekeeping, and application of its money. The bank may provide by the trust indenture for the payment of the proceeds of the bonds and all or any part of the revenues of the bank to the trustee under the trust indenture or to some other depository, and for the method of its disbursement with safeguards and restrictions prescribed by it. All expenses incurred in performing the obligations of the bank under the trust indenture may be treated as part of its operating expenses.

(B) Any resolution or trust indenture pursuant to which bonds are issued may contain provisions which are part of the contract with the holders of the bonds as to:

(1) pledging all or any part of the revenue of the bank to secure the payment of the bonds;

(2) pledging all or any part of the assets of the bank including loan obligations owned by it to secure the payment of the bonds;

(3) the use and disposition of the gross income from, and payment of the principal of, and interest on loan obligations owned by the bank;

(4) the establishment of reserves, sinking funds, and other funds and accounts, and their regulation and disposition;

(5) limitations on the purposes to which the proceeds from the sale of the bonds may be applied, and limitations on pledging the proceeds to secure the payment of the bonds;

(6) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding or other bonds;

(7) the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds, if any, the holders of which must consent to, and the manner in which any consent may be given;

(8) limitations on the amount of money to be expended by the bank for its operating expenses;

(9) vesting in a trustee property, rights, powers, and duties as the bank may determine, limiting or abrogating the right of bondholders to appoint a trustee, and limiting the rights, powers, and duties of the trustee;

(10) defining the acts or omissions which constitute a default, the obligations or duties of the bank to the holders of the bonds, and the rights and remedies of the holders of the bonds in the event of default, including as a matter of right the appointment of a receiver, and all other rights generally available to creditors;

(11) requiring the bank or the trustee under the trust indenture to take any and all other action to obtain payment of all sums required to eliminate any default as to any principal of and interest on loan obligations owned by the bank or held by a trustee, which may be authorized by the laws of this State; and

(12) any other matter relating to the terms of the bonds or the security or protection of the holders of the bonds which may be considered appropriate.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-360. Validity of pledge; lien; recording or filing of resolution not necessary; filing of record of issuance proceedings.

Any pledge made by the bank is valid and binding from the time the pledge is made. The revenue, money, or property pledged and thereafter received by the bank is immediately subject to the lien of the pledge without any physical delivery or further act. The lien of any pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the bank, irrespective of whether the parties have notice of the pledge. No recording or filing of the resolution authorizing the issuance of bonds, the trust indenture securing the bonds, or any other instrument including filings under the Uniform Commercial Code is necessary to create or perfect any pledge or security interest granted by the bank to secure any bonds, but the record of the proceedings relative to the issuance of any bonds must be filed as prescribed by Section 11-15-20.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-370. Purchase of outstanding bonds; price.

The bank, subject to agreements with bondholders as may then exist, may purchase outstanding bonds of the bank with any available funds, at any reasonable price. If the bonds are then redeemable, the price must not exceed the redemption price then applicable plus accrued interest to the next interest payment date.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-380. Form and execution of bonds.

Bonds of the bank must be in a form and must be executed in a manner prescribed by the bank.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-390. Members or officers ceasing to be members before delivery of bonds; validity of signatures.

If any of the members or officers of the bank cease to be members before the delivery of any bonds signed by them, their signatures or authorized facsimile signatures are nevertheless valid and sufficient for all purposes as if they had remained in office until the delivery of the bonds.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-400. Vested rights; application of subsequent amendments to this article.

Subsequent amendments to this article may not limit the rights vested in the bank with respect to any agreements made with, or remedies available to, the holders of bonds issued under this article before the enactment of the amendments until the bonds, with all premiums and interest on them, and all costs and expenses in connection with any proceeding by or on behalf of the holders, are fully met and discharged.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-410. Exemption from taxation and assessment.

Any bonds issued by the bank, the transfer of bonds, and the income from them, are free from taxation and assessment of every kind by the State and by the local governments and other political subdivisions of the State.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-420. Bonds legal investments, securities.

The bonds issued by the bank are legal investments in which all public officers or public bodies of the State, its political subdivisions, all municipalities and political subdivisions, all insurance companies and associations and other persons carrying on insurance business, all banks, bankers, banking associations, trust companies, savings banks, savings associations, including savings and loan association investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons who are now or may be authorized in the future to invest in bonds or other obligations of the State, may invest funds in their control or belonging to them. The bonds of the bank are also securities which may be deposited with and received by all public officers and bodies of the State or any agency or political subdivision of the State and all municipalities and public corporations for any purpose for which the deposit of bonds or other obligations of the State is now or may later be required by law.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-510. Definitions.

As used in this article:

(1) "Board" means the Board of Directors of the South Carolina Transportation Infrastructure Bank.

(2) "State board" means the State Budget and Control Board.

(3) "Transportation infrastructure bonds" means all general obligation bonds of this State designated as transportation infrastructure bonds, which are now outstanding and which may hereafter be issued pursuant to the authorizations of this article.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-520. Request for issuance of transportation infrastructure bonds; contents.

Whenever it shall become necessary that monies be raised for qualified projects, including monies to be used to refund any transportation infrastructure bonds then outstanding, the board may make a request to the state board for the issuance of transportation infrastructure bonds pursuant to this article. This request may be in the form of a resolution adopted at any regular or special meeting of the board. The request shall set forth on the face thereof or by schedules attached thereto:

(1) the amount then required for qualified projects;

(2) a tentative time schedule setting forth the period of time during which the sum requested will be expended; and

(3) a debt service table showing the annual principal and interest requirements for all the transportation infrastructure bonds then outstanding.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-530. Review of request; approval of bonds or bond anticipation notes.

Following the receipt of any request pursuant to Section 11-43-520, the state board shall review the same and it shall approve such request, by resolution duly adopted, to effect the issuance of transportation infrastructure bonds, or pending the issuance thereof, effect the issuance of bond anticipation notes pursuant to Chapter 17 of Title 11.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-540. Limitations; review by Joint Bond Review Committee; payment of principal and interest.

The issuance of transportation infrastructure bonds is subject to the limitations contained in Section 13(6)(c), Article X of the Constitution of this State. Within such limitations, transportation infrastructure bonds may be issued for qualified projects or to refund transportation infrastructure bonds from time to time under the conditions prescribed by this article. The review and approval of the Joint Bond Review Committee must be obtained prior to the issuance of any transportation infrastructure bonds. No transportation infrastructure bonds may be issued unless the board has a source of revenues to pay the principal and interest on the bonds.

HISTORY: 1997 Act No. 148, Section 2; 2004 Act No. 184, Section 11.



SECTION 11-43-550. Pledge of full faith, credit, taxing power, and other revenue of State for payment of principal and interest; allocation of tax revenues.

For the payment of the principal of and interest on all transportation infrastructure bonds, whether or not outstanding or hereafter issued, as they come due, there is pledged the full faith, credit, and taxing power of this State, and in accordance with the provisions of Section 13(4), Article X of the Constitution of this State, the General Assembly authorizes the allocation on an annual basis of sufficient tax revenues to provide for the punctual payment of the principal and interest on transportation infrastructure bonds. In addition to the full faith, credit, and taxing power, there also is pledged such revenue as may be available to the board, and the State Treasurer is authorized to use such revenue when pledged, without further action of the board, for the payment of the principal and interest on transportation infrastructure bonds as the bonds respectively mature. If the revenues so pledged prove insufficient to meet the payments of the interest on and principal of the transportation infrastructure bonds in the fiscal year, then the State Treasurer shall set aside from the general tax revenues received in the fiscal year so much of the general tax revenues as are needed for the purpose and shall apply these revenues to the punctual payment of the interest on and principal of transportation infrastructure bonds due or to become due in the fiscal year.

HISTORY: 1997 Act No. 148, Section 2; 2004 Act No. 184, Section 12.



SECTION 11-43-560. Request for issuance of transportation infrastructure bonds; resolution, contents.

The board is authorized to request the state board to issue transportation infrastructure bonds. In order to effect the issuance of bonds pursuant to this article, the state board may adopt a resolution providing for the issuance of transportation infrastructure bonds, upon written request by the board, and may transmit a certified copy thereof to the Governor and to the State Treasurer, with the request that they issue and deliver transportation infrastructure bonds in accordance with the terms and conditions of such resolution. This resolution must set forth:

(1) the amount, denomination, and numbering of transportation infrastructure bonds to be issued;

(2) the date as of which the same shall be issued;

(3) the maturity schedule for the retirement of the transportation infrastructure bonds;

(4) the redemption provisions, if any, applicable to the bonds;

(5) the maximum rate or rates of interest the bonds shall bear;

(6) the purposes for which the bonds are to be issued;

(7) the occasion on which bids shall be received for the sale of the bonds;

(8) the form of advertisement of sale;

(9) the form of the bonds of the particular issue; and

(10) such other matters as may be considered necessary in order to effect the sale, issuance, and delivery thereof.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-570. Issuance of bonds.

Following receipt of a certified copy of the resolution of the state board the Governor and State Treasurer shall issue transportation infrastructure bonds in accordance with the provisions of the resolution of the state board.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-580. Form, denominations, provisions of bonds.

Transportation infrastructure bonds shall be issued in such form, in such denominations, and with such provisions as to time, place, or places and medium of payment as may be determined by the state board, subject to the provisions of this article.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-590. Issuance as fully registered bonds; transfer.

Transportation infrastructure bonds must be issued as fully registered bonds with both principal and interest thereof made payable only to the registered holder. Such fully registered bonds are subject to transfer under such conditions as the state board prescribes.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-600. Interest; redemption.

Transportation infrastructure bonds shall bear interest, payable on such occasions as shall be prescribed not more than thirty years after such date. Such installments or series may be equal or unequal in amount. Transportation infrastructure bonds, in the discretion of the state board, may be made subject to redemption at par and accrued interest, plus such redemption premium as it shall approve and on such occasions as it may prescribe. Transportation infrastructure bonds are not redeemable before maturity unless they contain a statement to that effect.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-610. Exemption from taxes or assessments.

All transportation infrastructure bonds issued under this article, and the interest thereon, are exempt from all state, county, municipal, school district, and other taxes or assessments, direct or indirect, general or special, imposed by this State, whether imposed for the purpose of general revenue or otherwise, except inheritance, estate, or transfer taxes.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-620. Sale upon sealed proposals; notice; awarding of bonds; rejection, readvertising.

Transportation infrastructure bonds must be sold by the Governor and the State Treasurer upon sealed proposals, after publication of notice of such sale one or more times at least seven days before such sale, in a newspaper of general circulation in the State and also in a financial paper published in New York City which regularly publishes notices of sale of state or municipal bonds. The bonds must be awarded to the bidder offering to purchase the transportation infrastructure bonds at the lowest net interest cost to the State at a price of not less than ninety-nine percent of par and accrued interest to the date of delivery, but the right is reserved to reject all bids and to readvertise the bonds for sale and to waive technicalities in the bidding.

HISTORY: 1997 Act No. 148, Section 2.



SECTION 11-43-630. Application of proceeds.

The proceeds derived from the sale of transportation infrastructure bonds must be applied only to the purposes set forth in the resolution of the state board pursuant to which the bonds are issued.

HISTORY: 1997 Act No. 148, Section 2.






CHAPTER 44 - HIGH GROWTH SMALL BUSINESS JOB CREATION ACT

SECTION 11-44-10. Short title.

This chapter may be cited as the "High Growth Small Business Job Creation Act of 2013".

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.



SECTION 11-44-20. Legislative intent.

The General Assembly desires to support the economic development goals of this State by improving the availability of early stage capital for emerging high-growth enterprises in South Carolina. To further these goals, this chapter is intended to:

(1) encourage individual angel investors to invest in early stage, high-growth, job-creating businesses;

(2) enlarge the number of high-quality, high-paying jobs within the State;

(3) expand the economy of this State by enlarging its base of wealth-creating businesses; and

(4) support businesses seeking to commercialize technology invented in this state's institutions of higher education.

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.



SECTION 11-44-30. Definitions.

For purposes of this chapter:

(1) "Angel investor" means an accredited investor as defined by the United States Securities and Exchange Commission, who is:

(a) an individual person who is a resident of this State or a nonresident who is subject to taxes imposed by Chapter 6, Title 12; or

(b) a pass-through entity which is formed for investment purposes, has no business operations, does not have committed capital under management exceeding five million dollars, and is not capitalized with funds raised or pooled through private placement memoranda directed to institutional investors. A venture capital fund or commodity fund with institutional investors or a hedge fund does not qualify as an angel investor.

(2) "Headquarters" means the facility or portion of a facility where corporate staff employees are physically employed, and where the majority of the company's or company business unit's financial, personnel, legal, planning, information technology, or other headquarters-related functions are handled.

(3) "Net income tax liability" means South Carolina state income tax liability reduced by all other credits allowed under Titles 11, 12, and 48.

(4) "Pass-through entity" means a partnership, an S-corporation, or a limited liability company taxed as a partnership.

(5) "Qualified business" means a registered business that:

(a) is either a corporation, limited liability company, or a general or limited partnership located in this State and has its headquarters located in this State at the time the investment was made and has maintained these headquarters for the entire time the qualified business benefitted from the tax credit provided for pursuant to this section;

(b) was organized no more than five years before the qualified investment was made;

(c) employs twenty-five or fewer people in this State at the time it is registered as a qualified business;

(d) has had in any complete fiscal year before registration gross income as determined in accordance with the Internal Revenue Code of two million dollars or less on a consolidated basis;

(e) is primarily engaged in manufacturing, processing, warehousing, wholesaling, software development, information technology services, research and development, or a business providing services set forth in Section 12-6-3360(M)(13), other than those described in subitem (f); and

(f) does not engage substantially in:

(i) retail sales;

(ii) real estate or construction;

(iii) professional services;

(iv) gambling;

(v) natural resource extraction;

(vi) financial brokerage, investment activities, or insurance;

(vii) entertainment, amusement, recreation, or athletic or fitness activity for which an admission or fee is charged.

A business is substantially engaged in one of the activities defined in subitem (f) if its gross revenue from an activity exceeds twenty-five percent of its gross revenues in a fiscal year or it is established pursuant to its articles of incorporation, articles of organization, operating agreement, or similar organizational documents to engage as one of its primary purposes such activity.

(6) "Qualified investment" means an investment by an angel investor of cash in a qualified business for common or preferred stock or an equity interest or a purchase for cash of subordinated debt in a qualified business. Investment of common or preferred stock or an equity interest or purchase of subordinated debt does not qualify as a qualified investment if a broker fee or commission or a similar remuneration is paid or given directly or indirectly for soliciting an investment or a purchase.

(7) "Registered" or "registration" means that a business has been certified by the Secretary as a qualified business at the time of application to the Secretary.

(8) "Secretary" means the Secretary of State.

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.



SECTION 11-44-40. Nonrefundable income tax credit for qualified investments.

(A) An angel investor is entitled to a nonrefundable income tax credit of thirty-five percent of its qualified investment made pursuant to this chapter.

(B) Fifty percent of the allowed credit may be applied to the angel investor's net income tax liability in the tax year during which the qualified investment is made, and fifty percent of the allowed credit may be applied to the angel investor's net income tax liability in the tax years after the qualified investment is made and may be carried forward for a period not to exceed ten years for these purposes as provided in Section 11-44-50.

(C) For any pass-through entity making a qualified investment directly in a qualified business, each individual who is a shareholder, partner, or member of the entity must be allocated the credit allowed the pass-through entity in an amount determined in the same manner as the proportionate shares of income or loss of such pass-through entity would be determined. The pass-through entity must make an irrevocable election with the Department of Revenue as to the manner in which the credit is allocated. If an individual's share of the pass-through entity's credit is limited due to the maximum allowable credit under this chapter for a taxable year, the pass-through entity and its owners may not reallocate the unused credit among the other owners.

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.



SECTION 11-44-50. Conditions and limitations on tax credits.

Tax credits claimed pursuant to this chapter are subject to the following conditions and limitations:

(1) the total amount of credits allowed pursuant to this chapter may not exceed in the aggregate five million dollars for all taxpayers for any one calendar year;

(2) the aggregate amount of credit allowed an individual for one or more qualified investments in a single taxable year under this chapter, whether made directly or by a pass-through entity and allocated to an individual, shall not exceed one hundred thousand dollars each year, not including any carry forward credits;

(3) the amount of the tax credit allowed an individual under this chapter for a taxable year shall not exceed an individual's net income tax liability. An unused credit amount is allowed to be carried forward for ten years from the close of the taxable year in which the qualified investment was made. Credit is not allowed against prior years' tax liability;

(4) the credit is transferrable by the angel investor to his heirs and legatees upon his or her death and to his or her spouse or incident to divorce;

(5) the credit may be sold, exchanged, or otherwise transferred, and may be carried forward for a period of ten taxable years following the taxable year in which the credit originated until fully expended. A tax credit or increment of a tax credit may be transferred only once. The credit may be transferred to any taxpayer. A taxpayer to whom a credit has been transferred may use the credit for the taxable year in which the transfer occurred and unused amounts may be carried forward to succeeding taxable years, but the transferred credit may not be used more than ten years after it was originally issued; and

(6) the Department of Revenue may develop procedures for the transfer of the credits.

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.



SECTION 11-44-60. Registration of qualified businesses.

(A) A qualified business shall register with the Secretary for purposes of this chapter. Approval of this registration constitutes certification by the Secretary for twelve months after being issued. A business is permitted to renew its registration with the Secretary so long as, at the time of renewal, the business remains a qualified business.

(B) If the Secretary finds that any information contained in an application of a business for registration under this chapter is false, the Secretary shall revoke the registration of the business. The Secretary shall not revoke the registration of a business only because it ceases business operations for an indefinite period of time, as long as the business renews its registration.

(C) A registration as a qualified business may not be sold or otherwise transferred, except that, if a qualified business enters into a merger, conversion, consolidation, or other similar transaction with another business and the surviving company would otherwise meet the criteria for being a qualified business, the surviving company retains the registration for the twelve-month registration period without further application to the Secretary. In this case, the qualified business shall provide the Secretary with written notice of the merger, conversion, consolidation, or similar transaction and other information as required by the Secretary.

(D) By January thirty-first each year, the Secretary shall report to the House Ways and Means Committee, the Senate Finance Committee, and the Governor, a list of the businesses that have registered with the Secretary as a qualified business. The report must include, by county, the name and address of each business, the location of its headquarters, a description of the type of business in which it engages, the amount of capital it has raised including the amount of qualified investment as defined by this chapter, the number of full-time, part-time, and temporary jobs created by the business during the period covered by the report, and the average wages paid by these jobs. An aggregated statewide report containing the number of businesses, the amount of capital raised by the businesses including the amount of qualified investment as defined by this chapter, the number of full-time, part-time and temporary jobs created by the businesses, and the average wages paid by these jobs also must be made available in a conspicuous place on the Secretary's website. The report must be updated annually.

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.



SECTION 11-44-65. Tax treatment of capital gain or loss on sale or exchange of credit assets.

(A) For purposes of this section:

(1) "Angel investor taxpayer" means a taxpayer who invested in a capital asset and as a result of that investment was eligible to claim the tax credit allowed pursuant to this chapter.

(2) "Credit asset" means a capital asset acquired by an angel investor taxpayer who was eligible to claim the tax credit allowed pursuant to this chapter with respect to the acquisition.

(3) "Net capital gain" is as defined in Internal Revenue Code Section 1222 and related sections.

(4) "Net capital loss" is as defined in Internal Revenue Code Section 1211(b), not including the limitation imposed pursuant to Section 1211(b)(1).

(B)(1) If an angel investor taxpayer recognized net capital gain on the sale or exchange of credit assets in a taxable year, then the amount of net capital gain of that taxpayer eligible for the deduction otherwise allowed pursuant to Section 12-6-1150 must be reduced by the net capital gain on the sale or exchange of credit assets by the angel investor taxpayer.

(2) In a separate computation in each taxable year the angel investor taxpayer shall attribute the net capital gain on credit assets to each credit asset in the ratio that the long term capital gain on each separate credit asset as a proportion of all such long term gain bears to the net capital gain reduction required pursuant to item (1). If cumulative net capital gain on a credit asset multiplied by seven percent equals the total credit claimed on the credit asset, the excess of the net capital gain attributable to this credit asset over that necessary to produce the total credit amount in the computation is deducted from the reduction otherwise required pursuant to item (1).

(C)(1) If an angel investor taxpayer recognized net capital loss on the sale or exchange of credit assets in a taxable year in an amount equal to or less than the total of tax credits claimed on those credit assets, then there is added to the angel investor taxpayer's South Carolina taxable income for that taxable year the amount of the net capital loss on those credit assets not to exceed the tax credits claimed on those credit assets.

(2) If an angel investor taxpayer recognized net capital loss on the sale or exchange of credit assets in a taxable year in an amount greater than the amount of the tax credits claimed on those credit assets, then there is added to the angel investor taxpayer's South Carolina taxable income for that taxable year the amount of the tax credit claimed on those credit assets.

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.



SECTION 11-44-70. Application for tax credit; approval; report.

(A) An angel investor seeking to claim a tax credit provided for under this chapter shall submit an application to the Department of Revenue for tentative approval for the tax credit in the year for which the tax credit is claimed or allowed. The Department of Revenue shall provide for the manner in which the application is to be submitted. The Department of Revenue shall review the application and tentatively shall approve the application upon determining that it meets the requirements of this chapter.

(B) The Department of Revenue shall provide tentative approval of the applications by the date provided in subsection (C).

(C) The Department of Revenue shall notify each qualified investor of the tax credits tentatively approved and allocated to the qualified investor by January thirty-first of the year after the application was submitted. If the credit amounts on the tax credit applications filed with the Department of Revenue exceed the maximum aggregate limit of tax credits, then the tax credit must be allocated among the angel investors who filed a timely application on a pro rata basis based upon the amounts otherwise allowed by this chapter. Once the tax credit application has been approved and the amount has been communicated to the applicant, the angel investor then may apply the amount of the approved tax credit to its tax liability for the tax year of which the approved application applies.

(D) By March thirty-first each year, the Department of Revenue shall report to the House Ways and Means Committee, the Senate Finance Committee, and the Governor, by county, the number of angel investor tax credit applications the department has received, the number of tax credit applications approved, and the tax credits approved. This report must be made available in a conspicuous place on the department's website.

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.



SECTION 11-44-80. Tax credits not considered securities.

Tax credits generated as a result of these investments are not considered securities under the laws of this State.

HISTORY: 2013 Act No. 80, Section 1.A, eff June 14, 2013.






CHAPTER 45 - VENTURE CAPITAL INVESTMENT ACT OF SOUTH CAROLINA

SECTION 11-45-10. Short title.

This chapter may be cited as the "Venture Capital Investment Act of South Carolina".

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1.



SECTION 11-45-20. Legislative intent.

The General Assembly desires to increase the availability of equity, near-equity, or seed capital for emerging, expanding, relocating, and restructuring enterprises in the State, so as to help strengthen the state's economic base, and to support the economic development goals of this State in accordance with the strategy established by the Department of Commerce. The General Assembly also desires to address the long-term capital needs of small-sized and medium-sized firms, to address the needs of micro enterprises, to expand availability of venture capital, and to increase international trade and export finance opportunities for South Carolina based companies.

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1.



SECTION 11-45-30. Definitions.

For purposes of this chapter:

(1) "Authority" means the South Carolina Venture Capital Authority created pursuant to this chapter.

(2) "Certificate" means a document executed by the authority pursuant to which a tax credit is available to a person pursuant to this chapter.

(3) "Equity, near-equity, or seed capital" means capital invested in common or preferred stock, debt with equity conversion rights, royalty rights, limited partnership interests, limited liability company interests, and any other securities or rights that evidence ownership in private business.

(4) "Investor" means any corporation, limited liability company, community development corporation, or unincorporated business entity, including a general or limited partnership, that is selected by a designated investor group to receive investments from the designated investor group and then make venture capital investments with these funds that meet the requirements of this chapter. An investor, a senior member of its management team, or a qualified investment professional working closely with the investor's senior management team must be a legal resident of this State and have a minimum of five years experience in venture capital investing. In addition, substantially all of an investor's business activity must be venture capital investing.

(5) "Innovation fund" means the South Carolina Technology Innovation Fund.

(6) "Person" means any individual, corporation, partnership, or other lawfully organized entity.

(7) "Research and development" means laboratory, scientific, or experimental testing and development related to new products, new uses for existing products, or improvements to existing products. Research and development also includes intellectual property, information technology, or technology transfer endeavors. The term does not include efficiency surveys, management studies, consumer surveys, economic surveys, advertising, or promotion, or research in connection with literary, historical, or similar projects.

(8) "Tax credit" means a credit against a person's income tax liability pursuant to Chapter 6, Title 12; bank tax liability pursuant to Chapter 11, Title 12; net income tax liability pursuant to Chapter 13, Title 12; liability for license fees and taxes pursuant to Chapters 20 and 23 of Title 12; or insurance premium tax liability pursuant to Chapter 7, Title 38; or other tax liability under Title 38, as the case may be, or in the case of a repeal or reduction by the State of the tax liability imposed by these sections, any other tax imposed upon the person by this State.

(9) "Venture capital" means equity, near-equity, and seed capital financing including, without limitation, early stage research and development capital for startup enterprises, and other equity, near-equity, or seed capital for growth and expansion of entrepreneurial enterprises.

(10) "Lender" means a banking institution subject to the income tax on banks under Chapter 11 of Title 12, an insurance company subject to a state premium tax liability pursuant to Chapter 7 of Title 38, a captive insurance company regulated pursuant to Chapter 90 of Title 38, a utility regulated pursuant to Title 58, or a financial institution with proven experience in state-based venture capital transactions, pursuant to guidelines established by the authority. Both the guidelines and the lender must be approved by the State Budget and Control Board.

(11) "Capital commitment" means the amount of money committed by a designated investor group to an investor for a term of up to ten years, which term may be extended to provide for an orderly liquidation of the investor's portfolio investments.

(12) "Community development corporation" is as defined in Section 34-43-20(2).

(13) "Revolving fund" means a bank account:

(a) created by a designated investor group with a financial institution with an office or branch in this State; and

(b) used solely as provided in this chapter or any applicable designated investor contract.

(14) "Designated investor contract" means an agreement entered into between the authority and any person selected as a designated investor group pursuant to Section 11-45-50.

(15) "Designated investor group" means a person who enters into a designated investor contract with the authority pursuant to Section 11-45-50.

(16) "Interest" means interest on the outstanding balance owed or owing to a lender by a designated investor group under such calculations, terms, or conditions as determined by the authority, provided that the method of calculating interest may be included in the tax credit certificates to the extent that the authority considers the information necessary or appropriate.

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1; 2007 Act No. 83, Section 8.A; 2007 Act No. 110, Section 4.A; 2007 Act No. 116, Section 2.A.



SECTION 11-45-40. South Carolina Venture Capital Authority; appointment, qualifications and terms of directors; authority; conflict of interest.

(A) There is created, within the South Carolina Department of Commerce, the South Carolina Venture Capital Authority.

(B)(1) The authority must be governed by a board composed of seven directors, one of whom must be appointed by the Speaker of the House of Representatives, one of whom must be appointed by the Chairman of the House Ways and Means Committee, one of whom must be appointed by the President Pro Tempore of the Senate, one of whom must be appointed by the Chairman of the Senate Finance Committee, and three of whom must be appointed by the Governor, one of whom shall serve as chairman. No sitting member of the General Assembly may be appointed to serve on the board in any capacity including an ex officio capacity. Directors must be selected based upon outstanding knowledge and leadership, must be knowledgeable in the management of money and finance, and must possess experience in the management of investments similar in nature and in value to those of the designated investor groups. Directors serve for a term of office of four years and until their successors are appointed and qualify, except that of the initial directors appointed the member appointed by the Speaker of the House of Representatives shall serve for an initial term of two years, the member appointed by the President Pro Tempore of the Senate shall serve for an initial term of two years, and one member appointed by the Governor shall serve for an initial term of two years as designated by the Governor so as to allow the terms of the directors to be staggered. Any appointments to the governing board of the South Carolina Venture Capital Fund made prior to the effective date of the creation of the South Carolina Venture Capital Authority as established by this chapter shall expire on the effective date of the creation of the authority, and appointments to the governing board of the authority shall be made as provided in this section and shall supercede these prior appointments.

(2) The directors have the authority to govern the authority in accordance with the requirements of this chapter.

(3) A conflict of interest is considered to exist if a director of the authority, an officer, agent, or employee thereof, or any for-profit firm or corporation in which a director, officer, agent, or employee of the authority, or any member of his immediate family, as defined in Section 2-17-10(7), is an officer, partner, or principal stockholder who engages in business activity with the authority either directly or indirectly in which the director, officer, agent, employee, or firm would personally benefit. In this case, the director, officer, agent, or employee shall refrain from any involvement of any type in regard to the activity including, but not limited to, discussing the proposed activity with another person associated with the entity desiring to engage in the activity with the authority, negotiating any aspects of the proposed activity with the authority, voting on any matter pertaining to the activity, and communicating with other board members, officers, agents, or employees of the authority concerning the activity. When a conflict arises, the director, officer, agent, or employee involved in the conflict, at the discretion of the board, shall resolve the conflict or resign from the position creating the conflict. Directors, officers, agents, and employees of the authority are subject to all provisions of Chapter 17, Title 2 and Chapter 13, Title 8, and the provisions of this item are supplemental to and not in lieu of the provisions of Chapter 17, Title 2 and Chapter 13, Title 8.

(C) Any fees or other amounts received by the authority pursuant to any designated investor contract must be held by the authority in a fund that is separate and distinct from the state general fund. Subject to approval by the board of directors, the fund must be administered by the Department of Commerce to support the economic development goals of this State in accordance with the strategy established by the Department of Commerce.

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1.



SECTION 11-45-50. Solicitation of investment plans; contents; contracts with designated investor groups.

(A)(1) The authority shall solicit as necessary from time to time investment plans for the raising and investing of capital in accordance with the requirements of this chapter.

(2) Investment plans submitted shall address such matters as may be required by the authority including, but not limited to the submitting person's:

(a) level of experience;

(b) quality of management;

(c) investment philosophy and process;

(d) probability of success in fund raising; and

(e) plan for achieving the purposes of this chapter.

(3) The authority shall consider the investment plans submitted pursuant to this section and shall select one or more designated investor groups deemed best qualified to:

(a) capitalize one or more private revolving funds in accordance with this chapter;

(b) invest the capital as permitted by this chapter in a manner mobilizing equity, near-equity or seed capital investments in ventures promoting the economic development goals of this State; and

(c) help build a significant, fiscally strong, and permanent resource to serve the objectives expressed in this chapter.

(B)(1) Each designated investor group selected pursuant to subsection (A)(3) of this section shall enter into a designated investor contract with the authority, which designated investor contract must contain any investment guidelines and other terms and conditions the authority considers necessary, advisable, or appropriate.

(2) A designated investor contract may authorize a designated investor group to invest capital either through investors or directly in South Carolina based companies, or both; provided, however, that any designated investor group authorized to invest directly in South Carolina based companies shall meet the requirements set forth in this chapter for an investor.

(3) The authority may charge a fee under each designated investor contract as compensation.

(C) Each designated investor group must have a manager who is a person with demonstrated substantial successful experience in the design, implementation, and management of venture capital investment programs and in capital formation.

(D) The authority shall have the right as further specified in the designated investor contract to:

(1) remove and replace any designated investor group; and

(2) effect the assignment of all assets, liabilities, and tax credits acquired or incurred in connection with this chapter to any other designated investor group.

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1; 2007 Act No. 83, Section 8.B; 2007 Act No. 110, Section 4.B; 2007 Act No. 116, Section 2.B.



SECTION 11-45-55. Tax credit certificates.

(A) Each designated investor group shall have the power and authority to borrow funds from lenders and invest those funds in accordance with the provisions of this chapter and its designated investor contract.

(B) The authority shall issue tax credit certificates to each lender contemporaneously with each loan made pursuant to this chapter in accordance with any guidelines established by the authority pursuant to Section 11-45-100. The tax credit certificates must describe procedures for the issuance, transfer and redemption of the certificates, and related tax credits. These certificates also must describe the amounts, year, and conditions for redemption of the tax credits reflected on the certificates. Once a loan is made by a lender, the certificate issued to the lender shall be binding on the authority and this State and may not be modified, terminated, or rescinded. The form of the tax credit certificate must be approved by the State Budget and Control Board.

(C) Tax credits represented by the certificates issued pursuant to this section may be used to offset any of the tax liabilities of a person as set forth in Section 11-45-30(8), subject to compliance with the conditions set forth on the certificates representing the tax credits. The amount of the tax credits issued to any lender shall be limited to an amount equal to the lender's principal loan amount together with required interest. These tax credits may be carried forward without limitation but are not refundable. These tax credits are hereby established and authorized in the amounts required by this section.

(D) Use of tax credits by an insurance company shall not affect the application of retaliatory taxes or other fees pursuant to Chapter 7, Title 38 or any payments due under that chapter.

(E) The tax credits may also be transferred by any lender or transferee of the tax credits to a person able to utilize the tax credits as set forth in Section 11-45-30(8).

(F) An individual may claim the tax credit of a partnership, limited liability company, "S" corporation, estate, or trust electing to have the income taxed directly to the individual. The amount claimed by the individual shall be based upon the pro rata share of the individual's earnings from the partnership, limited liability company, "S" corporation, estate, or trust.

(G) The authority shall ensure that the principal amount authorized to be borrowed by all designated investor groups is no more than fifty million dollars at any one time and no more than twenty million dollars in tax credit certificates are redeemable for any one year. Any tax credit certificates issued in one year but carried forward and redeemed in a subsequent year do not count against the twenty million dollar limitation on the total amount of tax credit certificates which may be redeemed in that subsequent year.

(H) No certificate or tax credit issued or transferred pursuant to this chapter shall be considered a security pursuant to Title 35.

(I)(1) The authority, in conjunction with the South Carolina Department of Revenue, shall develop a system for registration of all tax credits claimed under this chapter.

(2) The system shall verify that any:

(a) tax credit claimed upon a tax return is valid and properly taken in the year of claim; and

(b) transfer of the tax credit is made in accordance with the requirements of this chapter and any guidelines or regulations under this chapter.

(3) Notwithstanding Section 12-54-240(A), the authority, the Department of Commerce, the Department of Revenue, and the Department of Insurance may exchange information for the purpose of registering and verifying the existence, possession, transfer, and use of tax credits pursuant to this chapter.

(J) No part of the fund held by the authority pursuant to Section 11-45-40(C) or the capital in any revolving fund of a designated investor group may inure to the benefit of or be distributed to the authority's employees, officers, or board of directors, or to members of their immediate families as this term is defined in Section 2-17-10(7), except that the authority is authorized to pay reasonable compensation for services provided by employees of the authority or the Department of Commerce, as the case may be, and out-of-pocket expenses incurred by these employees, officers, or board members, as long as the compensation does not create a conflict of interest pursuant to Section 11-45-40. The provisions of this subsection are supplemental to and not in lieu of the provisions of Chapter 17, Title 2 and Chapter 13, Title 8.

HISTORY: 2005 Act No. 125, Section 1; 2007 Act No. 83, Section 8.C; 2007 Act No. 110, Sections 4.C, 48; 2007 Act No. 116, Sections 2.C, 53.



SECTION 11-45-60. Selection of investment plans.

Each designated investor group authorized by its designated investor contract shall solicit from investors plans for the investing of capital held in the designated investor group's revolving fund in accordance with the requirements of this chapter. Each designated investor group shall consider and select the investment plans and shall select investors qualified to:

(1) make the most effective and efficient utilization of the investment; and

(2) invest in venture capital investments, requiring equity, near-equity, or seed capital which promote the economic development goals of this State in accordance with the strategy established by the Department of Commerce.

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1.



SECTION 11-45-70. Venture capital investment requirements.

In order for a designated investor group to place monies held in its revolving fund with an investor for the purpose of making a venture capital investment, the following requirements must be met:

(1) No investment by an investor in any one investment may exceed five million dollars or fifteen percent of the committed capital of the investor, whichever is less. In addition, an investor must agree to invest at least an amount equal to the designated investor group's capital commitment to that investor in South Carolina based companies.

(2)(a) While each designated investor group shall give preference to investors, otherwise qualified, that agree to maintain either a headquarters or an office staffed by an investment professional in South Carolina, investments may be made with investors not principally located in South Carolina if the investors are otherwise qualified pursuant to this chapter and, together with related companies, have other venture capital investments in South Carolina or in South Carolina-based companies or can provide evidence to the authority of prior investments in South Carolina or South Carolina-based companies at least equal to the total amount of monies placed with that investor by the designated investor group.

(b) "South Carolina based companies" for purposes of this chapter means any corporation, limited liability company, community development corporation or unincorporated business organization, including a general or limited partnership, that either: (i) has its principal place of business located in this State and has at least fifty percent of its gross assets and fifty percent of its employees located in this State at the time of the initial investment; or (ii) meets qualifications as may be determined by the authority and set forth in any designated investor contract. If a corporation, limited liability company, or unincorporated business organization is a member of an affiliated group, the gross assets and the number of employees of all of the members of the affiliated group, wherever those assets and employees are located, shall be included for the purpose of determining the percentage of the corporation's, company's, or organization's gross assets and employees located in this State.

(3) When selecting investors with which to place venture capital investments, each designated investor group shall give preference to investors that, together with their affiliates, have on or before the date of the designated investor group's capital commitment, aggregate capital commitments of at least three times the amount of the designated investor group's capital commitment. Capital commitments of an investor and its affiliates for purposes of this requirement include private, federal, or other nonstate funds secured by the investor and its affiliates.

(4) Investors must develop a repayment plan based on expected liquidity events of its portfolio investments. All repayments must occur within ten years, subject to extension as described in Section 11-45-30(11).

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1; 2007 Act No. 83, Section 8.D; 2007 Act No. 110, Section 4.D; 2007 Act No. 116, Section 2.D.



SECTION 11-45-80. South Carolina Technology Innovation Fund established; purposes.

In addition to and apart from the other duties and functions of the authority, there is created under the administration of the board of directors of the authority, a fund entitled the South Carolina Technology Innovation Fund which shall receive that funding as may be provided by law. The board shall contract with a tax-exempt organization under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended, for administration of the innovation fund. The innovation fund must be used by the board to:

(1) award small grants for the best and most creative ideas from South Carolina research universities' technology incubators with the awards to be available for eligible students and innovative knowledge-based enterprises that are located in a research university incubator. These grants are to be awarded to inspire and encourage knowledge-based technology and intellectual property transfers from research university faculty and students to the marketplace;

(2) design a major education, marketing, and public relations program to ensure that residents of South Carolina, members of the General Assembly, and potential venture capital investors understand and support the requirements for participation in the fund, the strategic need for venture capital funding, and for grant support for deserving entrepreneurs.

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1.



SECTION 11-45-90. Reports by investor groups to Venture Capital Authority; contents.

Each designated investor group shall provide an annual report to the authority with that information as may be required by the authority, and which shall:

(1) include an annual audit of the activities conducted by the designated investor group;

(2) document and review the progress of the designated investor group in implementing its investment plan;

(3) list any use, redemption, or transfer of tax credits allowed under this chapter;

(4) include a schedule of the rates of return, net of total investment expense, on assets held by the designated investor group pursuant to this chapter overall and on those assets aggregated by category over the most recent one-year, three-year, five-year, and ten-year periods, to the extent available; and

(5) include a schedule of the sum of total investment expense and total general administrative expense for the fiscal year incurred and expressed as a percentage of the fair value of assets of the designated investor group held pursuant to this chapter on the last day of the fiscal year, and an equivalent percentage for the preceding five fiscal years, if applicable.

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1.



SECTION 11-45-95. Reports by authority; contents.

(A) The authority shall provide an annual report to the Governor, the General Assembly, and other appropriate officials and entities containing at a minimum the following information:

(1) monies placed in venture capital investments with approved investors and South Carolina based companies cumulatively and during that fiscal year;

(2) an audit of the activities conducted by the authority during that fiscal year;

(3) the progress of the designated investor groups in implementing their respective investment plans;

(4) the amount and time lines of tax credit certificates issued both cumulatively and during that fiscal year, and any use, redemption, or transfer of tax credits during that fiscal year;

(5) a description of a material interest held by a director, officer, or employee of the authority with respect to the investments or assets of the designated investor groups;

(6) a schedule of the aggregate rate of return, net of total investment expense, on assets of the designated investor groups held pursuant to this chapter over the most recent one-year, three-year, five-year, and ten-year periods, to the extent available; and

(7) a schedule of the sum of total investment expense and total general administrative expense for the fiscal year incurred and expressed as a percentage of the fair value of assets of the designated investor groups held pursuant to this chapter on the last day of the fiscal year, and an equivalent percentage for the preceding five fiscal years, if applicable.

(B) These disclosure requirements are cumulative to and do not replace other reporting requirements provided by law.

(C) Notwithstanding any other provision of law, private investment and other proprietary financial data provided to the authority by a designated investor group or an investor is not subject to public disclosure under Title 30, Chapter 4.

HISTORY: 2005 Act No. 125, Section 1.



SECTION 11-45-100. Power of authority to implement chapter; employment of persons.

(A) The authority has the power to establish guidelines and regulations and make any contract (including without limitation any designated investor contract), execute any document, perform any act, or enter into any financial or other transaction necessary to implement this chapter.

(B) In furtherance of subsection (A) above, the authority, or the Department of Commerce on its behalf, as the case may be, may employ any person as may be required for:

(1) proper implementation of this chapter;

(2) the management of its assets; or

(3) the performance of any function authorized or required by this chapter or necessary for the accomplishment of any function.

(C) The provisions of Title 11, Chapter 35 do not apply to any transaction necessary to implement this chapter.

HISTORY: 2004 Act No. 187, Section 5; 2005 Act No. 125, Section 1.



SECTION 11-45-105. Approval of guidelines.

Any guideline issued by the authority pursuant to this chapter must be approved by the State Budget and Control Board.

HISTORY: 2007 Act No. 83, Section 8.E; 2007 Act No. 110, Section 4.E; 2007 Act No. 116, Section 2.E.






CHAPTER 46 - SOUTH CAROLINA HYDROGEN INFRASTRUCTURE DEVELOPMENT ACT

SECTION 11-46-10. Citation of chapter.

This chapter may be cited as the "South Carolina Hydrogen Infrastructure Development Act".

HISTORY: 2007 Act No. 83, Section 2.



SECTION 11-46-20. South Carolina Hydrogen Infrastructure Development Fund; applications for and distribution of grants.

(A) There is established in the State Treasury a separate and distinct fund known as the "South Carolina Hydrogen Infrastructure Development Fund". The revenues of the fund must be distributed in the form of grants by the South Carolina Research Authority (authority) and used for the purpose of promoting the development and deployment of hydrogen production, storage, distribution, and dispensing infrastructure and related products and services that enable the growth of hydrogen and fuel cell technologies in the State, either by the authority or a grantee. Unexpended revenues in this fund carry forward into succeeding fiscal years through June 30, 2012, and earnings in this fund must be credited to it.

(B) The General Assembly must not appropriate more than a total of fifteen million dollars in grants as provided for in Section 11-46-30(B). Grants may not be made after June 30, 2012. Revenues remaining in the fund after that date, regardless of source, lapse to the general fund of the State.

(C) The authority shall implement and manage the application for grants. The authority shall administer the fund and provide grants for any purpose that furthers the creation of a sustainable foundation upon which a hydrogen economy may develop across the State including, but not limited to, a demonstration project, pilot project, and the purchase of machinery and equipment. The authority may charge an applicant a maximum of three percent of the total amount of the grant for the administrative costs of managing the grant process. The authority, upon consultation with the South Carolina Hydrogen and Fuel Cell Alliance, the University of South Carolina's Fuel Cell Center of Excellence, Clemson University, South Carolina State University's Clyburn Transportation Center, the Savannah River National Laboratory, the Center for Hydrogen Research, the Medical University of South Carolina, and the Columbia Innovation Center, shall establish guidelines for the application for and approval of grants, including specific objectives that an applicant must meet to receive a grant. The executive committee of the authority has the ultimate authority to determine any matter relating to the fund and to the application of fund proceeds including, but not limited to, the approval of grants.

(D) Grants distributed from the fund are subject to the procurement procedures followed by the authority.

(E) Appropriations made to the fund pursuant to Section 11-46-30(B) may be distributed as grants only to the extent that there is a dollar-for-dollar match, in cash or in kind, from a source other than the State. However, the executive committee of the authority, based on the merits of a grant proposal and its projected economic benefit, may reduce or eliminate the matching requirement on a case-by-case basis.

(F) The authority shall make and implement all final decisions concerning any matter provided for in this chapter; however, a grant must not be made to the authority without approval by the Secretary of Commerce.

HISTORY: 2007 Act No. 83, Section 2.



SECTION 11-46-30. Donor tax credits; schedule of state appropriations.

(A) The South Carolina Hydrogen Infrastructure Development Fund may receive donations, grants, and any other funding as provided by law. A taxpayer making a contribution to the fund is allowed a tax credit provided pursuant to Section 12-6-3630.

(B) The South Carolina Hydrogen Infrastructure Development Fund may receive appropriations from the general fund of the State up to the following amounts in the fiscal years indicated:

(1) seven million dollars for the fiscal year 2007-2008;

(2) five million dollars for fiscal year 2008-2009;

(3) three million dollars for fiscal year 2009-2010.

HISTORY: 2007 Act No. 83, Section 2.



SECTION 11-46-40. Annual report; contents.

The South Carolina Research Authority shall submit an annual report to the Governor and the General Assembly containing at a minimum the following:

(1) the total amount of monies placed in the fund in a fiscal year and the total amount of monies granted from the fund in a fiscal year;

(2) a list of the applicants that received grants and the applicants' stated objectives;

(3) an audit of the activities conducted by the applicants;

(4) the monies used by the authority for administration and management, which may not exceed two hundred thousand dollars annually, and the percentage of each grant used for administration and management;

(5) the progress achieved by the authority and the fund in creating a sustainable foundation upon which a hydrogen economy may develop across the State; and

(6) the certified gross profits earned by grant recipients provided pursuant to Section 11-46-60.

HISTORY: 2007 Act No. 83, Section 2.



SECTION 11-46-50. State agency purchase of machinery or equipment operated by hydrogen or fuel cells.

Each state agency head shall require the agency's procurement officer, or other state employee authorized to purchase equipment or machinery for the agency, to consider purchasing equipment or machinery operated by hydrogen or fuel cells, or both of them, if available and cost-effective.

HISTORY: 2007 Act No. 83, Section 2.



SECTION 11-46-60. Repayment of grant.

Two percent of the gross profits derived from the sale of hydrogen and fuel cell products or services developed from a grant to a grant recipient, organized and operating as a for-profit business entity, must be annually remitted to the fund through June 30, 2012, until the full amount of the original grant has been repaid to the fund. Thereafter, if the full amount of the original grant has not been repaid, two percent of such gross profits must be annually remitted to the State Treasurer and transferred to the general fund of the State until repaid. The Department of Revenue shall promulgate regulations to determine and certify gross profits.

HISTORY: 2007 Act No. 83, Section 2.



SECTION 11-46-70. Designation of nonprofit affiliate to implement provisions of chapter.

The authority or a nonprofit affiliate designated by the authority may implement the provisions of this chapter. A designated nonprofit affiliate shall establish a separate and distinct fund. Monies provided to the affiliate fund must be subject to the same conditions and requirements provided by law that apply to a fund established by the authority. Grants from the affiliate fund must be made with the consent of the executive committee of the authority. The provisions of this chapter and Section 12-6-3630 apply to the affiliate fund.

HISTORY: 2007 Act No. 83, Section 2.






CHAPTER 47 - TOBACCO ESCROW FUND ACT

SECTION 11-47-10. Short title.

This chapter may be cited as the "Tobacco Escrow Fund Act".

HISTORY: 1999 Act No. 47, Section 2.



SECTION 11-47-20. Definitions.

As used in this chapter:

(a) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in Exhibit C to the Master Settlement Agreement.

(b) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by, or is under common ownership or control with, another person. Solely for purposes of this definition, the terms "owns", "is owned", and "ownership" mean ownership of an equity interest, or the equivalent thereof, of ten percent or more, and the term "person" means an individual, partnership, committee, association, corporation, or any other organizations or group of persons.

(c) "Allocable share" means allocable share as that term is defined in the Master Settlement Agreement.

(d) "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains:

(1) any roll of tobacco wrapped in paper or in any substance not containing tobacco;

(2) tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette; or

(3) any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subitem (1) of this definition.

The term "cigarette" includes "roll-your-own" (any tobacco which, because of its appearance, type, packaging, or labeling is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes). For purposes of this definition of "cigarette", 0.09 ounces of "roll-your-own" tobacco shall constitute one individual "cigarette".

(e) "Master Settlement Agreement" means the settlement agreement and related documents entered into on November 23, 1998, by the State and leading United States tobacco product manufacturers.

(f) "Qualified escrow fund" means an escrow arrangement with a federally or state-chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1,000,000,000 where such arrangement requires that such financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, assessing, or directing the use of the funds' principal except as consistent with Section 11-47-30(b)(2) of this chapter.

(g) "Released claims" means released claims as that term is defined in the Master Settlement Agreement.

(h) "Releasing parties" means releasing parties as that term is defined in the Master Settlement Agreement.

(i) "Tobacco product manufacturer" means an entity that after the date of enactment of this act (and not exclusively through any affiliate):

(1) manufactures cigarettes anywhere that such manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer (except where such importer is an original participating manufacturer (as that term is defined in the Master Settlement Agreement) that will be responsible for the payments under the Master Settlement Agreement with respect to such cigarettes as a result of the provisions of subsection II(mm) of the Master Settlement Agreement and that pays the taxes specified in subsection II(z) of the Master Settlement Agreement, and provided that the manufacturer of such cigarettes does not market or advertise such cigarettes in the United States);

(2) is the first purchaser anywhere for resale in the United States of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

(3) becomes a successor of an entity described in subitem (1) or (2).

The term "tobacco product manufacturer" does not include an affiliate of a tobacco product manufacturer unless such affiliate itself falls within any of subitems (1)--(3) above.

(j) "Units sold" means the number of individual cigarettes sold in the State by the applicable tobacco product manufacturer (whether directly or through a distributor, retailer, or similar intermediary or intermediaries) during the year in question, as measured by excise taxes collected by the State on packs (or "roll-your-own" tobacco containers). The Department of Revenue shall ascertain the amount of state excise tax paid pursuant to Article 5, Chapter 21, Title 12 on the cigarettes of such tobacco product manufacturer for each year, and may promulgate regulations necessary for that determination.

HISTORY: 1999 Act No. 47, Section 2.



SECTION 11-47-30. Tobacco product manufacturers required to participate in Master Settlement Agreement or deposit funds in qualified escrow fund.

Any tobacco product manufacturer selling cigarettes to consumers within the State (whether directly or through a distributor, retailer, or similar intermediary or intermediaries) after the date of enactment of this act shall do one of the following:

(a) become a participating manufacturer, (as that term is defined in section II(jj) of the Master Settlement Agreement) and generally perform its financial obligations under the Master Settlement Agreement; or

(b)(1) place into a qualified escrow fund by April 15 of the year following the year in question the following amounts (as such amounts are adjusted for inflation)--

1999: $.0094241 per unit sold after the date of enactment of this act;

2000: $.0104712 per unit sold;

for each of 2001 and 2002: $.0136125 per unit sold;

for each of 2003 through 2006: $.0167539 per unit sold;

for each of 2007 and each year thereafter: $.0188482 per unit sold.

(2) A tobacco product manufacturer that places funds into escrow pursuant to subitem (1) shall receive the interest or other appreciation on such funds as earned. Such funds themselves shall be released from escrow only under the following circumstances:

(A) to pay a judgment or settlement on any released claim brought against such tobacco product manufacturer by the State or any releasing party located or residing in the State. Funds shall be released from escrow under this subsubitem (i) in the order in which they were placed in escrow and (ii) only to the extent and at the time necessary to make payments required under such judgment or settlement;

(B) to the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of units sold in this State in a particular year was greater than the Master Settlement Agreement payments, as determined pursuant to Section IX(i) of that agreement including after final determination of all adjustments that such manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess must be released from escrow and revert back to such tobacco product manufacturer; or

(C) to the extent not released from escrow under subsubitems (A) or (B), funds shall be released from escrow and revert back to such tobacco product manufacturer twenty-five years after the date on which they were placed into escrow.

(3) Each tobacco product manufacturer that elects to place funds into escrow pursuant to this item shall annually certify to the Attorney General that it is in compliance with this item. The Attorney General may bring a civil action on behalf of the State against any tobacco product manufacturer that fails to place into escrow the funds required under this section. Any tobacco product manufacturer that fails in any year to place into escrow the funds required under this section shall:

(A) be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a violation of this item, may impose a civil penalty to be paid to the general fund of the State in an amount not to exceed five percent of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100 percent of the original amount improperly withheld from escrow;

(B) in the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring it into compliance with this section. The court, upon a finding of a knowing violation of this item, may impose a civil penalty to be paid to the general fund of the State in an amount not to exceed 15 percent of the amount improperly withheld from escrow for each day of the violation and in a total amount not to exceed 300 percent of the original amount improperly withheld from escrow;

(C) in the case of a second knowing violation, be prohibited from selling cigarettes to consumers within the State, (whether directly or through a distributor, retailer, or similar intermediary) for a period not to exceed 2 years; and

(D) be required to pay the reasonable costs and attorney's fees incurred by the State in its successful enforcement of this chapter.

(4) Each failure to make an annual deposit required under this item shall constitute a separate violation.

HISTORY: 1999 Act No. 47, Section 2; 2005 Act No. 61, Section 1.B.



SECTION 11-47-40. Stay of execution upon filing of notice of appeal.

(A) The appeal of a judgment awarding relief in a civil action, under any legal theory, involving a signatory of the Master Settlement Agreement, as defined in Section 11-47-20(e), or a successor to or affiliate of a signatory to the agreement, automatically stays the execution of that judgment.

(B) The stay described in subsection (A) is effective upon the filing of the notice of appeal and during the entire course of appellate review of the judgment.

HISTORY: 2004 Act No. 216, Section 1.






CHAPTER 48 - TOBACCO QUALIFIED ESCROW FUND ENFORCEMENT

SECTION 11-48-10. Legislative findings.

The General Assembly finds that:

(1) potential violations of Chapter 47 of this title, The Tobacco Escrow Fund Act, may threaten the integrity of the Tobacco Master Settlement Agreement, the financial interests of the State, and the public health; and

(2) enacting procedural enhancements may deter potential violations and promote the enforcement of The Tobacco Escrow Fund Act, safeguard the Master Settlement Agreement, the financial interests of the State, and the public health.

HISTORY: 2005 Act No. 61, Section 1.A.



SECTION 11-48-20. Definitions.

As used in this chapter:

(1) "Brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors including, but not limited to, menthol, lights, kings, and 100s and includes the use of a brand name alone or in conjunction with another word, trademark, logo, symbol, motto, selling message, recognizable pattern of colors, or any other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes.

(2) "Cigarette" has the same meaning as in Section 11-47-20(d).

(3) "Nonparticipating manufacturer" means a tobacco product manufacturer that is not a participating manufacturer.

(4) "Participating manufacturer" has the meaning given that term in Section 11(jj) of the Master Settlement Agreement and all amendments to it.

(5) "Qualified escrow fund" has the same meaning as that term is defined in Section 11-47-20(f).

(6) "Cigarette distributor" means a person required to pay the tax imposed by Section 12-21-620 or authorized to affix a tax stamp to a cigarette package pursuant to Title 12.

(7) "Tobacco product manufacturer" has the same meaning as that term is defined in Section 11-47-20(i).

(8) "Units sold" has the same meaning as that term is defined in Section 11-47-20(j).

HISTORY: 2005 Act No. 61, Section 1.A.



SECTION 11-48-30. Compliance certification by tobacco product manufacturers; brand family lists; public inspection; affixing stamp to or offering to sell tobacco products not listed on certification; penalties.

(A) Each tobacco product manufacturer whose cigarettes are sold in this State, whether directly or through a distributor, retailer, or similar intermediary or intermediaries shall execute and deliver on a form or in the manner prescribed by the Attorney General a certification to the Attorney General no later than the thirtieth day of April each year, certifying under penalty of perjury that, as of the date of this certification, the tobacco product manufacturer either is a participating manufacturer or is in full compliance with Section 11-47-30.

(1) A participating manufacturer shall include in its certification a list of its brand families. The participating manufacturer shall update the list thirty days before any addition to or modification of its brand families by executing and delivering a supplemental certification to the Attorney General.

(2) A nonparticipating manufacturer shall include in its certification a complete list of all of its brand families:

(a) separately listing brand families of cigarettes and the number of units sold for each brand family in the State during the preceding calendar year;

(b) listing all of its brand families that have been sold in the State at any time during the current calendar year;

(c) indicating by an asterisk a brand family sold in the State during the preceding calendar year that is no longer being sold in the State as of the date of the certification; and

(d) identifying by name and address any other manufacturer of the brand families in the preceding or current calendar year. The nonparticipating manufacturer shall update the list thirty days before any addition to or modification of its brand families by executing and delivering a supplemental certification to the Attorney General.

(3) In the case of a nonparticipating manufacturer, the certification must certify further that:

(a) it is registered to do business in the State or has appointed an agent resident within South Carolina for service of process and provided notice of the appointment;

(b) it has established and continues to maintain a qualified escrow fund governed by an executed qualified escrow fund agreement that has been reviewed and approved by the Attorney General;

(c) it is in full compliance with Section 11-47-30 and this chapter and regulations promulgated pursuant to them; and

(d) the following information is accurate and complete:

(i) name, address, and telephone number of the financial institution where the nonparticipating manufacturer has established the qualified escrow fund required pursuant to Section 11-47-30(b) and its regulations;

(ii) the account number of the qualified escrow fund and subaccount number for the State of South Carolina;

(iii) amount the nonparticipating manufacturer placed in the qualified escrow fund for cigarettes sold in the State during the preceding calendar year, the date, and amount of each deposit, and evidence or verification considered necessary by the Attorney General to confirm that information; and

(iv) amounts of and dates of a withdrawal or transfer of funds the nonparticipating manufacturer made at any time from the qualified escrow fund or from another qualified escrow fund into which it made qualified escrow fund payments pursuant to Section 11-47-30(b) and its regulations.

(4)(a) A tobacco product manufacturer may not include a brand family in its certification unless:

(i) in the case of a participating manufacturer, it affirms that the brand family is to be considered its cigarettes for purposes of calculating its payments under the Master Settlement Agreement for the relevant year, in the volume and shares determined pursuant to the Master Settlement Agreement; and

(ii) in the case of a nonparticipating manufacturer, it affirms that the brand family is considered its cigarettes for purposes of Chapter 47 of this title.

(b) This item does not limit or otherwise affect the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the Master Settlement Agreement or for purposes of Chapter 47 of this title.

(5) The tobacco product manufacturers shall maintain all invoices and documentation of sales and other information relied upon for the certification for a period of five years, unless otherwise required by law to maintain them for a greater period of time.

(B) The Attorney General shall develop and make available for public inspection or publish on the office web site a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of subsection (A) and all brand families that are listed in the certifications except:

(1) The Attorney General shall not include or retain in the directory the name or brand families of a nonparticipating manufacturer that fails to provide the required certification or whose certification the Attorney General determines is not in compliance with items (2) and (3) of subsection (A), unless the Attorney General determines that the violation is cured to his satisfaction.

(2) Neither a tobacco product manufacturer nor brand family may be included or retained in the directory if the Attorney General concludes in the case of a nonparticipating manufacturer that:

(a) all qualified escrow fund payments required pursuant to Section 11-47-30(b) for any period for a brand family, whether or not listed by the nonparticipating manufacturer, have not been paid fully into a qualified escrow fund governed by a qualified escrow fund agreement approved by the Attorney General; or

(b) all outstanding final judgments, including interest on them, for violations of Section 11-47-30(b) have not been fully satisfied for the brand family and the manufacturer.

(3) The Attorney General shall update the directory as necessary to correct mistakes, to add or remove a tobacco product manufacturer or brand families, and to keep the directory in conformity with the requirements of this chapter.

(4) A cigarette distributor shall provide and update as necessary an electronic mail address to the Attorney General for the purpose of receiving notifications required by this chapter.

(5) Notwithstanding the provisions of items (1) and (2) of this subsection, in the case of a nonparticipating manufacturer who has established a qualified escrow fund account that has been approved by the Attorney General, the manufacturer or its brand families must not be removed from the directory unless the manufacturer has been given at least fourteen days notice of the intended action. For the purposes of this section, notice is considered sufficient if it is sent either electronically to an electronic-mail address or by first class to a postal mailing address provided by the manufacturer in its most recent certification filed pursuant to this section. The notified nonparticipating manufacturer has fourteen days from the receipt of the notice to comply. At the time that the Attorney General sends notice of its intent to remove the manufacturer from the directory, the Attorney General shall post the notice directly.

(C)(1) It is unlawful for any person to:

(a) affix a stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory if such a stamp is required by law; or

(b) sell, offer, acquire, hold, own, possess, transport, import or cause to be imported, for sale in this State cigarettes of a tobacco product manufacturer or brand family not included in the directory, or to import such cigarettes for personal consumption.

(2) A person who violates the provisions of item (1) of this subsection engages in an unfair and deceptive trade practice in violation of Chapter 5, Title 39.

(3) A person who, with knowledge of the prohibitions provided in item (1) of this section violates the provisions of item (1) of this section, is guilty of a misdemeanor and, upon conviction, must be punished by a fine not to exceed one thousand dollars or imprisoned for not more than one year, or both. Each day a violation occurs constitutes a separate offense.

HISTORY: 2005 Act No. 61, Section 1.A.



SECTION 11-48-40. Nonresident nonparticipating manufacturer not registered to do business in State; appointment of agent for service of process.

(A) A nonresident or foreign nonparticipating manufacturer that has not registered to do business in the State as a foreign corporation or business entity, as a condition precedent to having its brand families listed or retained in the directory, shall appoint and continually engage without interruption the services of an agent in this State to act as agent for the service of process on whom all process and action or proceeding against it concerning or arising out of the enforcement of Chapter 47 of this title, may be served in a manner authorized by law. That service is legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, phone number, and proof of the appointment and availability of the agent to, and to the satisfaction of the Attorney General.

(B) The nonparticipating manufacturer shall provide notice to the Attorney General thirty calendar days before termination of the authority of an agent and proof to the satisfaction of the Attorney General of the appointment of a new agent no fewer than five calendar days before the termination of an existing agent appointment. If an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the Attorney General of the termination within five calendar days and shall include proof to the satisfaction of the Attorney General of the appointment of a new agent.

(C) A nonparticipating manufacturer whose cigarettes are sold in this State without appointing or designating an agent as required by this section is deemed to have appointed the Secretary of State as the agent and may be proceeded against in courts of this State by service of process upon the Secretary of State; except that, appointment of the Secretary of State as the agent does not satisfy the condition precedent to having its brand families listed or retained in the directory.

HISTORY: 2005 Act No. 61, Section 1.A.



SECTION 11-48-50. Compliance information by cigarette distributors; proof of establishment by nonparticipating manufacturers of qualified escrow funds; submission of packaging or labeling samples; authority to promulgate regulations requiring quarterly escrow deposits.

(A) No later than twenty days after the end of each calendar quarter, and more frequently if so directed by the Attorney General, a cigarette distributor shall submit information the Attorney General requires to facilitate compliance with this chapter including, but not limited to, a list by brand family of the total number of cigarettes or in the case of roll-your-own, the equivalent stick count for which the cigarette distributor affixed stamps during the previous calendar quarter, or otherwise paid the tax due for the cigarettes. The cigarette distributor shall maintain, and make available to the Attorney General, all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and other information relied upon in reporting to the Attorney General for a period of five years. The distributors also shall provide this information and documentation to the Department of Revenue and any other documentation requested by the Department of Revenue. The Department of Revenue shall process this information as needed by that agency and as needed by the Attorney General for the purposes of this chapter and the Tobacco Escrow Fund Act.

(B) The Attorney General may share the information received pursuant to this chapter with other federal, state, or local agencies only for purposes of enforcement of this chapter, Chapter 47 of this title, or corresponding laws of other states. The Attorney General is further authorized to disclose to a cigarette manufacturer any information that has been provided by a tobacco product distributor as required by this act regarding the purchases from that manufacturer.

(C) The Attorney General may require at any time from the nonparticipating manufacturer, proof from the financial institution in which the manufacturer has established a qualified escrow fund for the purpose of compliance with Chapter 47 of this title of the amount of money in the qualified escrow fund exclusive of interest, the dates of deposits, and the amounts and dates of all withdrawals from the qualified escrow fund.

(D) In addition to the information required to be submitted pursuant to Section 11-48-30, the Attorney General may require a cigarette distributor or tobacco product manufacturer to submit additional information including, but not limited to, samples of the packaging or labeling of each brand family, as is necessary to enable the Attorney General to determine if a tobacco product manufacturer is in compliance with this chapter.

(E) To promote compliance with the provisions of this chapter, the Attorney General may promulgate regulations requiring a tobacco product manufacturer subject to the requirements of item (2) of Section 11-48-30(A) to make the qualified escrow fund deposits required in quarterly installments during the year in which the sales covered by such deposits are made. The Attorney General may require production of information sufficient to enable the Attorney General to determine the adequacy of the amount of the installment deposit.

HISTORY: 2005 Act No. 61, Section 1.A.



SECTION 11-48-60. Enforcement by revocation or suspension of license of cigarette distributor, civil penalties, forfeitures, and injunctions; costs.

(A) In addition to or instead of another civil or criminal remedy provided by law, upon a determination that a cigarette distributor has violated Section 11-48-30(C) or a regulation promulgated pursuant to it, the Attorney General may cause to be revoked or suspended the license of a cigarette distributor in the manner provided by Sections 12-60-1310 through 12-60-1350. Each stamp affixed, should such a stamp be required by law, and each offer to sell cigarettes in violation of Section 11-48-30(C) constitutes a separate violation. The Attorney General also may impose a civil penalty for each violation in an amount not to exceed the greater of five times the retail value of the cigarettes or five thousand dollars upon a determination of violation of Section 11-48-30(C).

(B) Cigarettes that have been sold, offered, or possessed for sale in this State or imported for personal consumption in this State in a civil or criminal violation of Section 11-48-30(C) are declared contraband, and may be seized pending adjudication of the violation. Upon a determination of violation, the cigarettes are forfeited and must be destroyed.

(C) The Attorney General may seek an injunction to restrain a threatened or actual violation of Sections 11-48-30(C)(1), 11-48-50(A), or 11-48-50(D) by a cigarette distributor and to compel the cigarette distributor to comply with the sections. In an action brought pursuant to this section, the State may recover the costs of investigation, costs of the action, and reasonable attorney's fees.

HISTORY: 2005 Act No. 61, Section 1.A.



SECTION 11-48-70. Review of refusal to list or removal of brand family from list.

A determination of the Attorney General to not list in, or to remove from, the directory a brand family or tobacco product manufacturer is subject to review in the manner provided pursuant to Article 3, Chapter 23 of Title 1.

HISTORY: 2005 Act No. 61, Section 1.A.



SECTION 11-48-80. Certification of intention to comply with chapter; authority to promulgate regulations; recovery of investigation and litigation costs; relation to Chapter 47; severability.

(A) A person must not be issued a license or granted a renewal of a license to act as a cigarette distributor unless the person has certified in writing, under penalty of perjury, that he intends to comply fully with this chapter.

(B) For the year 2005, the first report of cigarette distributors required by Section 11-48-50(A) is due thirty days after the effective date of this chapter; the certifications by a tobacco product manufacturer described in Section 11-48-30(A) are due forty-five days after the effective date of this chapter; and the directory described in Section 11-48-30(B) must be published or made available within ninety days after the effective date of this chapter.

(C) The Attorney General may promulgate regulations necessary to effect the purposes of this chapter.

(D) In any action brought by the State to enforce this chapter, the Office of the Attorney General is entitled to recover the costs of investigation, expert witness fees, costs of the action, and reasonable attorney fees for a successful investigation or action.

(E) Unless otherwise expressly provided, the remedies or penalties provided by this chapter are cumulative to each other and to the remedies or penalties available under all other laws of this State.

(F) If a court of competent jurisdiction finds that the provisions of this chapter and Chapter 47 conflict and cannot be harmonized, then the provisions of Chapter 47 must control. If any section, paragraph, item, or subitem, sentence, clause, or phrase of this chapter causes Chapter 47 of Title 11 to no longer constitute a Qualifying or Model Statute, as those terms are defined in the Master Settlement Agreement, then that portion of this chapter is invalid. If any section, paragraph, item, subitem, subsubitem, sentence, clause, or phrase of this chapter is held to be invalid, unlawful, or unconstitutional, that decision does not affect the validity of the remaining portions of this chapter or any part of it.

HISTORY: 2005 Act No. 61, Section 1.A.



SECTION 11-48-90. Sale or possession of counterfeit cigarettes; penalties; definition; seizure as contraband.

(A) It is unlawful for a cigarette manufacturer, cigarette importer, cigarette distributor, or cigarette retailer to sell or possess counterfeit cigarettes. A person who violates this subsection is guilty of a felony and, upon conviction, must be punished as follows for a:

(1) first violation with a total quantity of fewer than two cartons of cigarettes, by a fine of one thousand dollars or five times the retail value of the cigarettes involved, whichever is greater, or imprisonment not to exceed five years, or both;

(2) subsequent violation with a total quantity of fewer than two cartons of cigarettes, by a fine of five thousand dollars or five times the retail value of the cigarettes involved, whichever is greater, or imprisonment not to exceed five years, or both the fine and imprisonment, and the revocation by the Department of Revenue of any license required pursuant to Article 5, Chapter 21, of Title 12, held by the cigarette manufacturer, cigarette importer, cigarette distributor, or cigarette retailer;

(3) first violation with a total quantity of two cartons of cigarettes or more by a fine of two thousand dollars or five times the retail value of the cigarettes involved, whichever is greater, or imprisonment not to exceed five years, or both; or

(4) subsequent violation with a quantity of two cartons of cigarettes or more by a fine of fifty thousand dollars or five times the retail value of the cigarettes involved, whichever is greater, or imprisonment not to exceed five years, or both the fine and imprisonment, and revocation by the Department of Revenue of any license required pursuant to Article 5, Chapter 21, of Title 12 held by the cigarette manufacturer, cigarette importer, cigarette distributor, or cigarette retailer license.

(B)(1) For purposes of this section, counterfeit cigarettes includes cigarettes with false manufacturing labels or packages of cigarettes bearing counterfeit tax stamps.

(2) Counterfeit cigarettes and related machinery encountered by a law enforcement agency in connection with a charged violation of this section are declared contraband and must be seized by the law enforcement agency and held by it pending adjudication of the charges. Upon conviction, the counterfeit cigarettes and related machinery are forfeited and must be destroyed.

HISTORY: 2005 Act No. 61, Section 1.A.



SECTION 11-48-100. Violations of chapter; penalty.

It is unlawful for any person knowingly to violate any provision of this chapter and any regulations promulgated pursuant to this chapter. Where no specific criminal penalty is provided in this chapter, such a violation is a misdemeanor, and upon conviction, the person must be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

HISTORY: 2005 Act No. 61, Section 1.A.



SECTION 11-48-110. Interpretation with Chapter 48.

This Chapter 48 is intended as an aid to the enforcement of, and not as an amendment or modification to, Chapter 47 of this title. The General Assembly hereby finds and declares that any agreement of the State to enforce Chapter 47 of this title pursuant to the Master Settlement Agreement shall not be modified, varied, amended, supplemented, increased, or extended by the enactment and enforcement of this Chapter 48. Without limiting the generality of the foregoing, the interpretation and the method or degree of enforcement of this Chapter 48 shall not be allowed to serve as evidence that the provisions of Chapter 47 of this title are not being diligently enforced as contemplated by the Master Settlement Agreement.

HISTORY: 2005 Act No. 61, Section 1.A.






CHAPTER 49 - TOBACCO SETTLEMENT REVENUE MANAGEMENT AUTHORITY ACT

SECTION 11-49-10. Short title.

This chapter may be cited as the "Tobacco Settlement Revenue Management Authority Act".

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



SECTION 11-49-20. Definitions.

As used in this chapter:

(1) "Authority" means the Tobacco Settlement Revenue Management Authority, as established by this chapter.

(2) "Board" means the governing body of the authority.

(3) "Bonds" means special source bonds, notes, or other evidences of indebtedness of the authority payable solely from and secured solely by the State's tobacco receipts, issued pursuant to the authorizations contained in this chapter and in Section 13(9), Article X of the Constitution of this State. The bonds are "bonds" for purposes of Section 12-2-50 and any successor provision.

(4) "Escrow" means the escrow as that term is defined in the master settlement agreement.

(5) "Escrow agent" means the escrow agent as that term is defined in the master settlement agreement.

(6) "Independent auditor" means the independent auditor as that term is defined in the master settlement agreement.

(7) "Master settlement agreement" means the settlement agreement and related documents entered into on November 23, 1998, by the State and the four principal United States tobacco product manufacturers, as amended and supplemented.

(8) "Participating manufacturers" means the participating manufacturers as that term is defined in the master settlement agreement.

(9) "State" or "this State" means the State of South Carolina.

(10) "State's tobacco receipts" means all of the payments to be made by the escrow agent and derived from payments made by the participating manufacturers and allocated to this State under the master settlement agreement, other than pursuant to Article XVII of that agreement.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



SECTION 11-49-30. Tobacco Settlement Revenue Management Authority created; purpose; termination.

(A) There is created the Tobacco Settlement Revenue Management Authority, a public body corporate and politic and an instrumentality of this State, with the responsibility of effecting the public purpose of this chapter.

(B) The purpose of the authority is to receive all of the state's tobacco receipts, to issue bonds of the authority payable solely from and secured solely by the state's tobacco receipts or any tobacco receipts reserved fund created from it for the purposes authorized in this chapter, and to manage and dispose of the state's tobacco receipts for the purposes and in the manner authorized in this chapter.

(C) Upon termination of the existence of the authority, title to all property, real and personal, owned by it, including net earnings, vests in the State.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



SECTION 11-49-40. Board; members; compensation; ethics; administrative assistance; personnel.

(A) The authority is governed by a board, which shall consist of five members as follows: the Governor or his designee, the State Treasurer, the Comptroller General, the Chairman of the Senate Finance Committee, and the Chairman of the House Ways and Means Committee. The Governor shall serve as chairman; and in the absence of the Governor, meetings must be chaired by the State Treasurer. All members serve ex officio.

(B) Members of the board serve without pay but are allowed the usual mileage, per diem, and subsistence as provided by law for members of state boards, committees, and commissions.

(C) Members of the board and its employees, if any, are subject to the provisions of Chapter 13, Title 8, the Ethics, Government Accountability, and Campaign Reform Act, and Chapter 17 of Title 2, relating to lobbying.

(D) To the extent that administrative assistance is needed for the functions and operations of the authority, the board may obtain this assistance from the Office of the State Treasurer and the State Budget and Control Board, and any successor agency, office or division, each of which must provide the assistance requested by the board at no cost to the board or to the authority other than for expenses incurred and paid to entities that are not agencies or departments of the State. The board must retain ultimate responsibility and provide proper oversight for the implementation of this chapter.

(E) The board shall exercise the powers of the authority. A majority of the members of the board constitutes a quorum for the purpose of conducting all business. The board shall determine the number of personnel it requires, their compensation and duties.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



SECTION 11-49-50. Tobacco receipts; assignment to authority.

The State's tobacco receipts due to the State after June 30, 2001, and the right to receive them as they are distributed from the escrow are assigned to the authority. On and after the date these revenues are pledged, the State shall have no right, title, or interest in or to the state's tobacco receipts; and the state's tobacco receipts are property of the authority and not of the State, and must be owned, received, held, and disbursed by the authority or the trustee for the holders of bonds and not by the State. The State directs the independent auditor and the escrow agent to make all these payments to the authority in accordance with instructions that may be given by the authority from time to time. The assignment and direction made in this subsection are irrevocable during any time when bonds are outstanding under this chapter plus one year and one day thereafter and are a part of the contractual obligation owed to the bond holders. On or before the date of delivery of any bonds, the State through the State Treasurer shall notify the independent auditor and the escrow agent that the State's tobacco receipts have been assigned to the authority and shall instruct the independent auditor and the escrow agent that, subsequent to the delivery date for bonds and irrevocably during the time when any bonds are outstanding, the State's tobacco receipts are to be paid directly to the authority or its designee.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



SECTION 11-49-55. State-grown crops; marketing, branding, and natural disaster relief assistance.

Notwithstanding any other provision of law, and to the extent that funds are available and not otherwise committed or restricted by law or by contract, from the trust fund created pursuant to this chapter, the State Treasurer shall direct one million dollars annually for five fiscal years beginning with the first fiscal year in which funds are available, to the Department of Agriculture to cause the marketing and branding of South Carolina agricultural crops or produce as being grown in South Carolina when offered for sale in retail establishments and to assist in relief from natural disasters affecting state-grown crops.

HISTORY: 2010 Act No. 170, Section 4, eff May 13, 2010.



SECTION 11-49-60. Powers of board to operate and administer authority.

In addition to the powers contained elsewhere in this chapter, the board has all power necessary, useful, or appropriate to operate and administer the authority, to effectuate the purposes of the authority, and to perform its other functions including, but not limited to, the power to:

(1) have perpetual succession;

(2) sue and be sued in its own name;

(3) adopt, promulgate, amend, and repeal bylaws, not inconsistent with provisions in this chapter for the administration of the authority's affairs and the implementation of its functions;

(4) have a seal and alter it at its pleasure, although the failure to affix the seal does not affect the validity of an instrument executed on behalf of the authority;

(5) enter into contracts, arrangements, and agreements with government units and other persons and execute and deliver all financing agreements, including bonds issued to support the borrowing by such government units to pay eligible costs of qualified projects, and other instruments necessary or convenient to the exercise of the powers granted in this chapter;

(6) enter into agreements with a department, agency, political subdivision or instrumentality of the United States or of this State or of another State for the purpose of planning and providing for the financing of qualified projects or for the administration of the purposes and programs of this chapter;

(7) enter into agreements with the tobacco trust fund for the purpose of managing and controlling the transfer of funds between the authority and the tobacco trust fund and governing the investment and the monitoring and recordkeeping of these funds, for purposes of maintaining the exemption from federal income tax of interest on bonds and for other purposes;

(8) enter into, amend, and terminate agreements in the nature of interest rate swaps, forward security supply contracts, agreements for the management of interest rate risks, agreements for the management of cash flow, and other agreements of a similar nature, with respect to bonds issued pursuant to this chapter;

(9) procure insurance, guarantees, letters of credit, and other forms of collateral or security or credit support from any public or private entity, including any department, agency, or instrumentality of the United States or this State, for the payment of any bonds, including the power to pay premiums or fees on any insurance, guarantees, letters of credit, and other forms of collateral or security or credit support;

(10) borrow money through the issuance of bonds as provided in this chapter, and through the issuance of notes in anticipation of the issuance of these bonds;

(11) enter into contracts and expend funds to obtain accounting, management, legal, financial consulting, trusteeship and other professional services necessary or convenient to the operations of the authority; however, all matters relating to the designation and selection of bond counsel to the authority is within the discretion of the State Treasurer;

(12) in order to pay budgeted items pursuant to a budget adopted in accordance with Section 11-49-100, to expend funds for the costs of administering the operations of the authority;

(13) direct the escrow agent with respect to the disbursement to the authority of the State's tobacco receipts and receive and accept the State's tobacco receipts;

(14) enter into contracts or agreements necessary, proper, or convenient for the effectuation of the powers and purposes of the board and the authority;

(15) invest funds held by the authority under this chapter in any investment permitted for funds of this State, other than the State's retirement funds, or for funds of the political subdivisions of this State, in revenue bonds of government units, and in general obligations of other States whose general obligation debt is rated not lower than the general obligation debt of this State;

(16) direct the Attorney General of this State to enforce in the name of the State of South Carolina, and if permissible to enforce directly through its own attorneys in the name of the State, the Master Settlement Agreement. This power is a part of the contractual obligation owed to the holders of any bonds; and

(17) do all other things necessary or convenient to exercise powers granted or reasonably implied by this chapter or that may be necessary for the furtherance and accomplishments of the purposes of the authority.

Before the date which is one year and one day after which the authority no longer has any bonds outstanding, the authority has no authority to file a voluntary petition under Chapter 9 of the United States Bankruptcy Code or corresponding chapters or sections as may, from time to time, be in effect, and neither any public officer or any organization, entity, or other person shall authorize the authority to be or become a debtor under Chapter 9 or any successor or corresponding chapter or sections during the periods. The provisions of this paragraph are for the benefit of the holders of any bonds and are a part of the contractual obligation owed to such bondholders, and the State shall not modify or delete the provisions of this paragraph during the periods described in this chapter.

In the exercise of its powers in this chapter, the board and the authority may obtain services in accordance with the procedures, guidelines, and criteria established by the board for that purpose and are not restricted by Chapter 35 of Title 11 or any successor provision.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2; 2005 Act No. 61, Section 2.



SECTION 11-49-70. Bonds.

(A) The board may issue bonds in the name of the authority, from time to time, for the purposes and in the manner Stated in this section.

(B) All bonds must be secured solely by and payable solely from the State's tobacco receipts, or the portion of the state's tobacco receipts the board determines to pledge for payment.

(C) Neither the members of the board nor any person executing the bonds or any notes are liable personally on the bonds or notes or be subject to any personal liability or accountability by reason of the issuance of the bonds.

(D) The board has no power to pledge the faith, credit, or taxing power of this State or any of its political subdivisions in connection with the issuance of the bonds, and each bond must recite on its face that it is a special source bond of the authority issued pursuant to and in accordance with this chapter and Section 13(9), Article X of the Constitution of this State, that it is secured solely by and payable solely from the State's tobacco receipts, that it is neither a general, legal, nor moral obligation of the State or any of its political subdivisions, and that it is not backed by the full faith, credit, or taxing power of this State or any of its political subdivisions. Failure to include this language on the face of any bond does not cause the bond to become a general, legal or moral obligation of the State or any of its political subdivisions, or a pledge of the full faith, credit, or taxing power of this State or any of its political subdivisions.

(E) Any pledge of the State tobacco receipts made by the authority is valid and binding from the time when the pledge is made. The State tobacco receipts pledged and then or thereafter received by the authority are immediately subject to the lien of the pledge without any physical delivery of the receipt or further act. The lien of the pledge is valid and binding against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice of them. Neither the resolution of the authority or any other instrument by which a pledge is created need be recorded or filed to perfect the pledge.

(F) The authority may not issue any bond with a scheduled maturity later than thirty years after the date of issuance.

(G) When issuing bonds for the purpose described in subsection (J)(2) of this section or to refund the bonds, the authority may sell bonds either in a negotiated transaction with one or more lead underwriters selected by the board on the basis of criteria to be established by the board, or through a competitive bidding process in accordance with procedures to be established by the board. The determination of whether to sell bonds through negotiation or through competitive bidding must be made by the board.

(H) The authority may not issue any bonds unless the board has first adopted its resolution authorizing the issuance, finding that the issuance and the proposed use of the bond proceeds is in accordance with this chapter, and setting out the terms and conditions of the bonds and the covenants of the authority with respect to the bonds. These terms must include the issuance date or dates, the maturity date or dates, the principal amount, the interest rates or the means of determining the same, whether fixed or variable, the time, manner, and currency for paying interest and principal, the negotiability of the bonds and any restrictions relating to the registration of the bonds; and the covenants may include, without limitation, the establishment and maintenance of dedicated reserve funds for the payment of debt service on bonds if the State's tobacco receipts are inadequate in any year, restrictions on the later issuance of additional bonds or making the later issuance subject to certain conditions relating to available debt service coverage or otherwise, conditions on the timing of the release of all or a portion of the State's tobacco receipts to the general fund of this State, the enforcement of the master settlement agreement, or any other matter that the board considers appropriate, subject to subsection (I) of this section.

(I) The board may not authorize or cause the authority to enter into any covenant that purports to create a general, legal or moral obligation of this State or any of its political subdivisions or to pledge the full faith, credit, or taxing power of the State or any of its political subdivisions; nor may the board authorize or cause the authority to enter into any covenants that purport to create a right on the part of the board, the authority, any bondholder, or any trustee any right to recover funds consisting of the State's tobacco receipts once those funds have been deposited into the general fund of the State in accordance with the terms of this chapter. Any covenant in violation of this subsection is void and of no effect.

(J) Subject to the requirements of this section, the board may authorize the issuance of bonds of the authority for the following purposes:

(1) refunding, on a current or advance-refunding basis, any outstanding bonds of the authority; or

(2) obtaining funds for delivery to the funds as provided in Section 11-11-170.

All proceeds of bonds issued for the purpose described in item (2) of this subsection must be delivered promptly to the respective fund, except as needed to defray the costs of issuance of the bonds or to establish any required reserve fund for the bonds.

The bonds and the issuance of the bonds are subject to the provisions of Sections 11-15-20 and 11-15-30 and any successor provisions.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



SECTION 11-49-80. Board and authority assets limited to tobacco receipts.

The authority and the board shall have no other assets or property except the State's tobacco receipts as received, and the right to receive the State's tobacco receipts.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



SECTION 11-49-90. Power to incur debt.

The authority and the board have no power to incur debt or obligations or in any way to encumber their assets except by the issuance of bonds, including the making of covenants in relation to the issuing of bonds and notes in anticipation of the issuance of the bonds, and the incurring of expenses and obligations as authorized in Section 11-49-60.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



SECTION 11-49-100. Accounts to be maintained separately; annual report.

All accounts of the authority must be held and maintained separately from all other funds, properties, assets, and accounts of this State and its other agencies. The board shall keep an accurate account of all of its activities and all of its receipts and expenditures and annually, in the month of January, shall make a report of its activities to the State Budget and Control Board, the report to be in a form prescribed by the State Budget and Control Board. Audited financial statements must be submitted to the Comptroller General by October fifteenth following the end of the fiscal year.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2; 2005 Act No. 164, Section 13.



SECTION 11-49-120. Taxation of bonds, interest from bonds, and property of authority; fiduciaries authorized to invest in bonds.

(A) The bonds and the income from the bonds are exempt from all taxation in the State except for inheritance, estate, or transfer taxes, regardless of the federal income tax treatment of the interest from the bonds.

(B) The exercise of the powers granted by this chapter are in all respects for the benefit of the citizens of the State and for the promotion of their welfare, convenience, and prosperity. Property, whether real or personal, tangible or intangible, of the authority and the income and operations of the authority are exempt from taxation or assessment by the State or any of its political subdivisions.

(C) It is lawful for executors, administrators, guardians, committees, and other fiduciaries to invest any monies in their hands in bonds. Nothing contained in this section may be construed as relieving any person from the duty of exercising reasonable care in selecting investments.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



SECTION 11-49-130. Excess tobacco receipts.

All of the state's tobacco receipts not needed to pay (1) expenses of the authority during the next twelve months, or (2) debt service on bonds during the next twelve months, or fully to fund reserve accounts established by the board with respect to bonds, not less frequently than annually and at a time determined by the board in its resolutions authorizing the issuance of bonds, must be transferred to the funds as identified in Section 11-11-170. The determination by the board of the amount to be transferred is final and is not reviewable by any court or other body.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



SECTION 11-49-140. Exemption from provisions of Chapter 23, Title 1.

Notwithstanding any other provision of law, the provisions of Chapter 23, Title 1, do not apply to the actions of the board and the authority.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



SECTION 11-49-150. Consent to and approval of master settlement agreement; modification.

The General Assembly consents to and approves the Master Settlement Agreement on behalf of this State and all of its agencies, departments, offices, political subdivisions, and other instrumentalities and bodies politic; and no such agencies, departments, offices, political subdivisions, and other instrumentalities or bodies politic of the State shall have any power or authority to bring suit against the participating manufacturers for claims in the nature of those settled by the Master Settlement Agreement. At any time when bonds are outstanding and for one year and one day thereafter, the State must not agree to the amendment of the Master Settlement Agreement without the approval of the authority; during that period, the authority may approve on behalf of the State amendments to the Master Settlement Agreement if such amendments do not diminish the rights and remedies of the authority or the holders or any outstanding bonds. This restriction on amendment of the Master Settlement Agreement is a part of the covenant with the bondholders.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2; 2005 Act No. 61, Section 3.



SECTION 11-49-160. Right of authority to fulfill agreements with bond holders protected.

The State pledges and agrees with the authority, and the holders of the bonds in which the authority has included such pledge and agreement, that the State shall not limit or alter the rights of the authority to fulfill the terms of its agreements with such holders, and shall not in any way impair the rights and remedies of such holders or the security for such bonds until the bonds, together with the interest on them and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully paid and discharged.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.



SECTION 11-49-170. Chapter to be liberally construed.

This act and all powers granted by this chapter must be liberally construed to effectuate its intent and their purposes, without implied limitations on them. This chapter constitutes full and complete authority for all things herein contemplated to be done. All rights and powers granted in this chapter shall be as cumulative with those derived form other sources and shall not, except as expressly stated in this chapter, be construed in limitation thereof. Insofar as the provisions of this chapter are inconsistent with the provisions of any other act, general or special, the provisions of this chapter are controlling. If any clause, sentence, paragraph, section, or part of this chapter be adjudged by any court of competent jurisdiction to be invalid, this judgment shall not affect, impair, or invalidate the remainder of this chapter but is confined in its operation to the clause, sentence, paragraph, section, or part of the chapter directly involved in the controversy in which the judgment shall have been rendered.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2.






CHAPTER 50 - SOUTH CAROLINA RURAL INFRASTRUCTURE ACT

SECTION 11-50-10. Short title.

This chapter may be referred to as the "South Carolina Rural Infrastructure Act".

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



SECTION 11-50-20. Legislative findings.

The General Assembly finds that:

(1) Adequate infrastructure facilities are an essential element in promoting economic growth and development that will provide jobs for the citizens of South Carolina.

(2) Traditional infrastructure financing methods in South Carolina cannot generate the resources necessary to fund the cost of rural infrastructure which are required for economic development.

(3) The State of South Carolina has the ability to provide for alternative methods of financing rural infrastructure which when combined with existing financing sources and methods will allow the State to address its rural infrastructure needs in a more timely and responsive manner.

(4) Loans and other financial assistance to municipalities, counties, special purpose and public service districts, and public works commissions can play an important part in meeting rural infrastructure needs. This assistance is in the public interest for the public benefit and good as a matter of legislative intent.

(5) The chapter provides an instrumentality to assist municipalities, counties, special purpose and public service districts, and public works commissions in constructing and improving rural infrastructure by providing loans and other financial assistance.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



SECTION 11-50-30. South Carolina Rural Infrastructure Authority; creation; governance; purpose; fund.

(A) There is created a body corporate and politic and an instrumentality of the State to be known as the South Carolina Rural Infrastructure Authority.

(B) The authority is governed by a board of directors as provided in this chapter.

(C) The corporate purpose of the authority is to select and assist in financing qualified rural infrastructure by providing loans and other financial assistance to municipalities, counties, special purpose and public service districts, and public works commissions for constructing and improving rural infrastructure facilities. The exercise by the authority of a power conferred in this chapter is an essential public function.

(D) The authority shall establish and maintain the South Carolina Rural Infrastructure Fund into which monies for the purposes of the authority must be deposited.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



SECTION 11-50-40. Definitions.

As used in this chapter, unless the context clearly indicates otherwise:

(1) "Authority" means the South Carolina Rural Infrastructure Authority.

(2) "Board" means the board of directors of the authority.

(3) "Eligible cost" means as applied to a qualified project to be financed from the Rural Infrastructure Fund, the costs that are permitted under applicable laws, requirements, procedures, and guidelines in regard to establishing, operating, and providing assistance from the authority.

(4) "Eligible project" means rural infrastructure as defined in item (13).

(5) "Eligible entity" means a municipality, county, special purpose or public service district, and public works commission. The term "eligible project" also includes a not-for-profit water company.

(6) "Financing agreement" means any agreement entered into between the authority and an eligible entity pertaining to a loan or other financial assistance. This agreement may contain, in addition to financial terms, provisions relating to the regulation and supervision of a qualified project, or other provisions as the board may determine. The term "financing agreement" includes, without limitation, a loan agreement, trust indenture, security agreement, reimbursement agreement, guarantee agreement, bond or note, ordinance or resolution, or similar instrument.

(7) "Loan" means an obligation subject to repayment which is provided by the authority to a qualified borrower for all or a part of the eligible cost of a qualified project. A loan may be disbursed in anticipation of reimbursement for or direct payment of eligible costs of a qualified project.

(8) "Loan obligation" means a bond, note, or other evidence of an obligation issued by a qualified borrower.

(9) "Other financial assistance" means, but is not limited to, grants, contributions, credit enhancement, capital or debt reserves for bonds or debt instrument financing, interest rate subsidies, provision of letters of credit and credit instruments, provision of bond or other debt financing instrument security, and other lawful forms of financing and methods of leveraging funds that are approved by the board.

(10) "Qualified borrower" means any eligible entity which is authorized to construct, operate, or own a qualified project.

(11) "Qualified project" means an eligible project which has been selected by the authority to receive a loan or other financial assistance from the authority to defray an eligible cost.

(12) "Revenues" means, when used with respect to the authority, any receipts, fees, income, or other payments received or to be received by the authority including, without limitation, receipts and other payments deposited in the Rural Infrastructure Fund and investment earnings on the Rural Infrastructure Fund.

(13) "Rural infrastructure project" means the acquisition, construction, installation, modification, renovation, repair, extension, renewal, replacement, or rehabilitation of land, interest in land, buildings, structures, facilities, or other improvements and the acquisition, installation, modification, renovation, repair, extension, renewal, replacement, rehabilitation, or furnishing of fixtures, machinery, equipment, furniture, or other property of any nature whatsoever used on, in, or in connection with any such land, interest in land, building, structure, facility, or other improvement, for the essential public purpose of providing environmental facilities and services to meet public health and environmental standards and to aid the development of trade, commerce, industry, agriculture, aquaculture, and employment opportunities, all of which must be primarily located in a county designated as distressed or least developed pursuant to Section 12-6-3360 for 2009 or located in a county with a project that otherwise meets the requirements of this item. A rural infrastructure project also includes water supply and aquaculture projects.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



SECTION 11-50-50. Board of directors; terms; vacancies; compensation.

The board of directors is the governing board of the authority. The board consists of seven voting directors appointed as follows:

(1) six members who reside in or represent all or some portion of the counties designated as distressed or least developed pursuant to Section 12-6-3360 for 2009; one appointed by the President Pro Tempore of the Senate, one appointed by the Speaker of the House of Representatives, one appointed by the Chairman of the Senate Finance Committee, one appointed by the Chairman of the House Ways and Means Committee, and two appointed by the Governor. Notwithstanding the provisions of Section 8-13-770, the members appointed pursuant to this item (1) by the President Pro Tempore of the Senate, Speaker of the House of Representatives, Chairman of the Senate Finance Committee, and the Chairman of the House Ways and Means Committee may be members of the General Assembly and, if so appointed, shall serve ex officio; and

(2) the Secretary of Commerce, ex officio, who shall serve as chairman.

Members not serving ex officio shall serve for terms of four years and until their successors are appointed and qualify except that of the members first appointed by the Speaker of the House, President Pro Tempore of the Senate, and one of the members first appointed by the Governor, the member shall serve for a term of two years and the term must be noted on the appointment. Vacancies must be filled in the manner of original appointment for the unexpired portion of the term. Members shall serve without compensation, but are allowed mileage, subsistence, and per diem allowed by law for members of state boards, committees, and commissions.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010; 2012 Act No. 149, Section 1, eff April 23, 2012.



SECTION 11-50-55. Director of the authority.

The authority, by a majority vote of the board of directors, may hire a director for the authority, so long as at least one of the gubernatorial appointees and at least three of the legislative appointees vote in favor of the hiring.

HISTORY: 2012 Act No. 149, Section 2, eff April 23, 2012.



SECTION 11-50-60. Powers of authority.

(A) In addition to the powers contained elsewhere in this chapter, the authority has all power necessary, useful, or appropriate to fund, operate, and administer the authority, and to perform its other functions including, but not limited to, the power to:

(1) have perpetual succession;

(2) adopt, promulgate, amend, and repeal bylaws, not inconsistent with provisions in this chapter for the administration of the authority's affairs and the implementation of its functions including the right of the board to select qualifying projects and to provide loans and other financial assistance;

(3) sue and be sued in its own name;

(4) have a seal and alter it at its pleasure, although the failure to affix the seal does not affect the validity of an instrument executed on behalf of the authority;

(5) make loans to qualified borrowers to finance the eligible costs of qualified projects and to acquire, hold, and sell loan obligations at prices and in a manner as the board determines advisable;

(6) provide qualified borrowers with other financial assistance necessary to defray eligible costs of a qualified project;

(7) enter into contracts, arrangements, and agreements with qualified borrowers and other persons and execute and deliver all financing agreements and other instruments necessary or convenient to the exercise of the powers granted in this chapter;

(8) enter into agreements with eligible entities of this State for the purpose of planning and providing for the financing of qualified projects;

(9) establish policies and procedures for the making and administering of loans and other financial assistance, and establish fiscal controls and accounting procedures to ensure proper accounting and reporting by the authority and eligible entities;

(10) acquire by purchase, lease, donation, or other lawful means and sell, convey, pledge, lease, exchange, transfer, and dispose of all or any part of its properties and assets of every kind and character or any interest in it to further the public purpose of the authority;

(11) procure insurance, guarantees, letters of credit, and other forms of collateral or security or credit support from any public or private entity, including any department, agency, or instrumentality of this State, for the payment of any bonds issued by it, including the power to pay premiums or fees on any insurance, guarantees, letters of credit, and other forms of collateral or security or credit support;

(12) collect or authorize the trustee under any trust indenture securing any bonds to collect amounts due under any loan obligations owned by it, including taking the action required to obtain payment of any sums in default;

(13) unless restricted under any agreement with holders of bonds, consent to any modification with respect to the rate of interest, time, and payment of any installment of principal or interest, or any other term of any loan obligations owned by it;

(14) borrow money through the issuance of bonds and other forms of indebtedness as provided in this chapter;

(15) expend funds to obtain accounting, management, legal, financial consulting, and other professional services necessary to the operations of the authority;

(16) expend funds credited to the authority as the board determines necessary for the costs of administering the operations of the authority;

(17) establish advisory committees as the board determines appropriate, which may include individuals from the private sector with banking and financial expertise;

(18) procure insurance against losses in connection with its property, assets, or activities including insurance against liability for its acts or the acts of its employees or agents or to establish cash reserves to enable it to act as a self-insurer against any and all such losses;

(19) collect fees and charges in connection with its loans or other financial assistance;

(20) apply for, receive and accept from any source, aid, grants, and contributions of money, property, labor, or other things of value to be used to carry out the purposes of this chapter subject to the conditions upon which the aid, grants, or contributions are made;

(21) enter into contracts or agreements for the servicing and processing of financial agreements; and

(22) do all other things necessary or convenient to exercise powers granted or reasonably implied by this chapter.

(B) The authority is subject to the provisions of Article 1, Chapter 23, Title 1, the Administrative Procedures Act.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



SECTION 11-50-70. Rural Infrastructure Fund capitalization.

The following sources may be used to capitalize the Rural Infrastructure Fund and for the authority to carry out its purposes:

(1) state general fund appropriations made by the General Assembly;

(2) federal funds made available to the State;

(3) federal funds made available to the State for the authority;

(4) contributions and donations from government units, private entities, and any other source as may become available to the authority;

(5) all monies paid or credited to the authority, by contract or otherwise, payments of principal and interest on loans or other financial assistance made from the authority, and interest earnings which may accrue from the investment or reinvestment of the authority's monies; and

(6) other lawful sources as determined appropriate by the board.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



SECTION 11-50-80. Earnings on balances in Rural Infrastructure Fund.

Earnings on balances in the Rural Infrastructure Fund must be credited and invested as provided by law. Earnings must be credited to the Rural Infrastructure Fund. The authority may establish accounts and subaccounts within the Rural Infrastructure Fund as considered desirable to effectuate the purposes of this chapter, or to meet the requirements of any state or federal program. All accounts must be held in trust by the State Treasurer.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



SECTION 11-50-90. Loans and other financial assistance.

(A) The authority may provide loans and other financial assistance to an eligible entity to pay for all or part of the eligible cost of a qualified project. Before providing a loan or other financial assistance to a qualified borrower, the authority must obtain the review and approval of the Joint Bond Review Committee. The term of the loan or other financial assistance must not exceed the useful life of the project. The authority may require the eligible entity to enter into a financing agreement in connection with its loan obligation or other financial assistance. The authority shall determine the form and content of loan applications, financing agreements, and loan obligations including the term and rate or rates of interest on a financing agreement.

(B) The board shall determine which projects are eligible projects and then select from among the eligible projects those qualified to receive from the authority a loan or other financial assistance.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



SECTION 11-50-100. Financing agreements; authorizations; security.

(A) Eligible entities are authorized to obtain loans or other financial assistance from the authority through financing agreements. Qualified borrowers entering into financing agreements and issuing loan obligations to the authority may perform any acts, take any action, adopt any proceedings, and make and carry out any contracts or agreements with the authority as may be agreed to by the authority and any qualified borrower for the carrying out of the purposes contemplated by this chapter.

(B) In addition to the authorizations contained in this chapter, all other statutes or provisions permitting eligible entities to borrow money may be utilized by any eligible entity in obtaining a loan or other financial assistance from the authority to the extent determined necessary or useful by the eligible entity in connection with any financing agreement and the issuance, securing, or sale of loan obligations to the authority. Notwithstanding the foregoing, obligations secured by ad valorem taxes may be issued by an eligible entity and purchased by the authority without regard to any public bidding requirement.

(C) An eligible entity may receive, apply, pledge, assign, and grant a security interest in revenues or ad valorem taxes, to secure its obligations as provided in this chapter, to meet its obligations under a financing agreement, or to provide for the construction and improving of a qualified project.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



SECTION 11-50-110. Exempt from taxes and assessments.

The authority is performing an essential governmental function in the exercise of the powers conferred upon it and is not required to pay taxes or assessments upon property or upon its operations or the income from them, or taxes or assessments upon property or loan obligations acquired or used by the authority or upon the income from them.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



SECTION 11-50-120. Defaults by eligible entities.

(A) If an eligible entity fails to collect and remit in full all amounts due to the authority on the date these amounts are due under the terms of any note or other obligation of an eligible entity, the authority shall notify the State Treasurer who, subject to the withholding of amounts under Section 14, Article X of the Constitution, shall withhold all or a portion of the funds of the State and all funds administered by the State allotted or appropriated to the eligible entity and apply an amount necessary to the payment of the amount due.

(B) Nothing contained in this section mandates the withholding of funds allocated to an eligible entity which would violate contracts to which the State is a party or judgments of a court binding on the State.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



SECTION 11-50-130. Liability of authority, officers, employees, or committees.

Neither the authority nor any officer, employee, or committee of the authority acting on behalf of it, while acting within the scope of this authority, is subject to any liability resulting from carrying out any of the powers given in this chapter.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



SECTION 11-50-140. Additional notices, proceedings or publications not required; not subject to referendum.

Notice, proceeding, or publication, except those required in this chapter, are not necessary to the performance of any act authorized in this chapter nor is any act of the authority subject to any referendum.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



SECTION 11-50-150. Deposit of money of authority; investment of funds.

All money of the authority and in the Rural Infrastructure Fund, except as authorized by law or provided in this chapter, must be deposited with and invested by the State Treasurer. Funds of the authority not needed for immediate use or disbursement may be invested by the State Treasurer in obligations or securities which are declared to be legal obligations by the provisions of Section 11-9-660.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



SECTION 11-50-160. Annual reports; audit of books and accounts.

Following the close of each state fiscal year, the authority shall submit an annual report of its activities for the preceding year to the Governor and to the General Assembly. An independent certified public accountant shall perform an audit of the books and accounts of the authority at least once in each state fiscal year.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



SECTION 11-50-170. Liberal construction; approval of ad valorem property taxes.

(A) This chapter, being for the welfare of this State and its inhabitants, must be liberally construed to effect the purposes specified in this chapter. However, nothing in this chapter must be construed as affecting any proceeding, notice, or approval required by law for the issuance by an eligible entity of the loan obligations, instruments, or security for loan obligations.

(B) Where the governing body of an eligible entity does not have unlimited fiscal autonomy granting them the right to impose ad valorem property taxes for general operating purposes without limitation, the public entity, if applicable, which has the authority to approve ad valorem property taxes for general operating purposes without limitation also must approve a loan or security obligation provided by this chapter.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.



SECTION 11-50-180. Severability provision.

If any provision of this chapter is held or determined to be unconstitutional, invalid, or otherwise unenforceable by a court of competent jurisdiction, it is the intention of the General Assembly that the provision is severable from the remaining provisions of the chapter and that the holding does not invalidate or render unenforceable another provision of the chapter.

HISTORY: 2010 Act No. 171, Section 1, eff May 26, 2010.






CHAPTER 51 - SOUTH CAROLINA RESEARCH UNIVERSITY INFRASTRUCTURE ACT

SECTION 11-51-10. Short title.

This chapter may be cited as the "South Carolina Research University Infrastructure Act".

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-20. Legislative findings and purpose.

The General Assembly finds:

(1) That by Section 4, Act 10 of 1985, the General Assembly ratified an amendment to Section 13(6)(c), Article X of the Constitution of this State, 1895. As amended, Section 13(6)(c), Article X limits the issuance of certain general obligation debt of the State such that the maximum annual debt service on general obligation bonds of the State, excluding highway bonds, state institution bonds, tax anticipation notes, and bond anticipation notes, may not exceed five percent of the general revenues of the State for the fiscal year next preceding, excluding revenues that are authorized to be pledged for state highway bonds and state institution bonds.

(2) Section 13(6)(c), Article X, as amended, further provides that the percentage rate of general revenues of the State by which general obligation bond debt service is limited may be reduced to four or increased to seven percent by legislative enactment passed by two-thirds vote of the total membership of the Senate and a two-thirds vote of the total membership of the House of Representatives.

(3) That pursuant to Section 13(6)(c), Article X, the General Assembly, in Act 254 of 2002, increased to five and one-half percent the percentage rate of the general revenues of the State by which general obligation bond debt service is limited with the additional debt service capacity available at any time as a consequence of the increase available only for the repayment of general obligation bonds issued to provide infrastructure for economic development within the State.

(4) Facility and infrastructure constraints prevent the advancement of research projects as well as restrict the ability of the research universities, as defined in Section 11-51-30, to retain faculty and generate research dollars. A dedicated source of funds to repay general obligation debt authorized pursuant to this chapter would provide a consistent funding stream for capital improvements at the research universities and allow for improved planning of capital expenditures to meet the mission of the research universities.

(5) In order to advance economic development and create a knowledge based economy, thereby increasing job opportunities, and to facilitate and increase research within the State at the research universities, it is in the interest of the State that, pursuant to Section 13(6)(c), Article X that the limitation on general obligation debt imposed by Section 13(6)(c), Article X be increased to six percent with the additional debt service capacity available at any time as a consequence of the increase available only for the repayment of general obligation debt issued pursuant to the provisions of this chapter.

(6) That Section 13(5), Article X of the Constitution of this State, 1895, authorizes the General Assembly to authorize general obligation debt by two-thirds vote of the members of each House of the General Assembly, subject to such conditions or restrictions limiting the incurring of such indebtedness contained in the authorization to incur such indebtedness, and the provisions of Section 13(3), Article X of the Constitution of this State.

(7) That Section 13(5), Article X provides additional constitutional authority for the bonds authorized by this chapter and the designated principal amount of general obligation bonds to be issued pursuant to the debt limit as it existed prior to this chapter.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-30. Definitions.

As used in this chapter:

(1) "Facilities and administration costs" means depreciation and use allowances, interest on debt associated with buildings, equipment and capital improvements, operation and maintenance expenses, library expenses, general administration expenses, departmental administration, sponsored projects administration, and student administration and services.

(2) "General obligation debt" means any indebtedness of the State which must be secured in whole or in part by a pledge of the full faith, credit and taxing power of the State, including, but not limited to, bonds, notes, and other evidences of indebtedness, and issued pursuant to the provisions of this chapter.

(3) "Research Centers of Excellence Review Board" means the board created pursuant to Section 2-75-10.

(4) "Research infrastructure project" or " project" means a project that would advance economic development and create a knowledge based economy, thereby increasing job opportunities, or facilitate and increase externally funded research at the research universities, including, but not limited to, land acquisition, acquisition or construction of buildings, equipment, furnishings, site preparation, road and highway improvements, water and sewer infrastructure, and other things necessary or convenient to advance economic development or to facilitate and increase research at the research universities.

(5) "Research universities" means Clemson University, The Medical University of South Carolina, and the University of South Carolina--Columbia.

(6) "State board" means the South Carolina State Budget and Control Board.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-40. Issuance of general obligation debt authorized; limitations.

To obtain funds for allocation to the research universities for the financing of research infrastructure projects, and for the other purposes set forth in Section 11-51-125, there may be issued general obligation debt pursuant to the conditions prescribed by this chapter; provided, however, that the amount of the general obligation debt issued pursuant to this chapter that may be outstanding at any one time shall not exceed two hundred fifty million dollars.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-50. Maximum annual debt service at time of issuance.

(A) Pursuant to the provisions of Section 13(6)(c), Article X of the Constitution of this State, 1895, as amended, and by enactment of this chapter, the General Assembly provides that general obligation debt may be issued pursuant to this chapter only at such times as the maximum annual debt service on all general obligation bonds of the State, including economic development bonds and bonds issued pursuant to this chapter, outstanding and being issued, but excluding highway bonds, state institution bonds, tax anticipation notes, and bond anticipation notes, will not exceed six percent of the general revenues of the State for the fiscal year next preceding, excluding revenues that are authorized to be pledged for state highway bonds and state institution bonds. The State may not issue general obligation bonds, excluding economic development bonds and bonds authorized pursuant to this chapter, highway bonds, state institution bonds, tax anticipation notes, and bond anticipation notes, if at the time of issuance the maximum annual debt service on these general obligation bonds, outstanding and being issued, exceeds five percent of the general revenues of the State for the fiscal year next preceding, excluding revenues that are authorized to be pledged for state highway bonds and state institution bonds.

(B) At the time of issuance of general obligation debt pursuant to this chapter, the maximum annual debt service on such general obligation debt outstanding or being issued must not exceed one-half of one percent of the general revenues of this State for the fiscal year next preceding, excluding revenues which are authorized to be pledged for state highway bonds and state institution bonds.

(C) With respect to the first eight hundred fifty million dollars in principal amount of general obligation bonds issued after the effective date of this chapter within the debt service constraints set forth in subsections (A) and (B) of this section, the General Assembly provides additional constitutional authorization for such bonds pursuant to Section 13(5), Article X of the Constitution of this State, 1895.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-60. Research infrastructure project used for unapproved purpose; reimbursement of debt service to State.

In the event a research infrastructure project is used for a purpose other than as approved by the Research Centers of Excellence Review Board pursuant to Section 11-51-80(2), the research university for which the research infrastructure project was originally established shall reimburse the State a percentage of debt service on the general obligation debt issued to finance the debt, the percentage to be equal to the percentage of the research infrastructure project which is used for an unapproved purpose. Amounts reimbursed to the State pursuant to this section must be applied, as directed by the state board, to the debt service on the applicable general obligation debt, either currently or by way of defeasance, or to the general fund of the State.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-70. Certification of costs to State Budget and Control Board prior to issuance of general obligation debt.

As a condition precedent to the issuance of general obligation debt pursuant to the provisions of this chapter, the Research Centers of Excellence Review Board shall certify to the state board that at least fifty percent of the cost of each research infrastructure project is being provided by private, federal, municipal, county, or other local government sources. This portion of the cost, in the discretion of the Research Centers of Excellence Review Board, may be in the form of cash; cash equivalent; buildings including sale-lease back; gifts in kind including, but not limited to, land, roads, water and sewer, and maintenance of infrastructure; facilities and administration costs; equipment; or furnishings.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-80. Information provided to Joint Bond Review Committee and State Budget and Control Board prior to issuance of general obligation debt.

Before the issuance of general obligation debt, the Research Centers of Excellence Review Board shall provide the Joint Bond Review Committee and the state board the following:

(1) a description of each research infrastructure project for which general obligation debt is requested to be issued;

(2) a certification by the Research Centers of Excellence Review Board that the provisions of Section 11-51-70 have been met, that the source of funding has been identified, and that each research infrastructure project complies with the provisions of this chapter;

(3) the total cost of each research infrastructure project and the principal amount of general obligation debt requested to be issued;

(4) a tentative time schedule setting forth the period of time during which the proceeds of the general obligation debt requested to be issued will be expended;

(5) a debt service schedule showing the annual principal and interest requirements, at a projected current rate of interest, on the requested general obligation debt;

(6) the total amount of the general obligation debt issued pursuant to this chapter; and

(7) a debt service schedule showing the principal and interest requirements for the general obligation debt outstanding and the proposed general obligation debt at a projected current rate of interest.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-90. Principal amount of general obligation debt provided on a competitive basis.

The principal amount of the general obligation debt allocated to research universities pursuant to Section 11-51-125 must be provided to each of the research universities on a competitive basis by the Research Centers of Excellence Review Board.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-100. Issuance of general obligation debt or anticipation notes.

Following the receipt of the information presented pursuant to Section 11-51-80, and after approval by the Joint Bond Review Committee, the state board, by resolution duly adopted, shall effect the issuance of general obligation debt, or pending the issuance of the general obligation debt, effect the issuance of general obligation debt anticipation notes pursuant to Chapter 17 of this title.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-110. Resolution by State Budget and Control Board authorizing issuance of general obligation debt.

To effect the issuance of general obligation debt, the state board shall adopt a resolution providing for the issuance of general obligation debt pursuant to the provisions of this chapter. The authorizing resolution must include:

(1) a schedule showing the aggregate principal amount of general obligation debt issued, the annual principal payments required to retire the general obligation debt, and the interest on the general obligation debt;

(2) the amount of general obligation debt proposed to be issued;

(3) a schedule showing future annual principal requirements and estimated annual interest requirements on the general obligation debt to be issued;

(4) a certificate evidencing that the provisions of Section 11-51-70 of this chapter have been or will be met; and

(5) a certificate of the State Auditor as to the general fund revenues of the State for the fiscal year next preceding, excluding revenues pledged to the payment of state highway bonds and state institution bonds.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-120. Maturity, payment, and interest rates.

The general obligation debt must bear the date and mature at the time that the state board resolution provides, except that the general obligation debt may not mature more than thirty years from its date of issue. The general obligation debt may be in the denominations, be payable in the medium of payment, be payable at the place and at the time, and be subject to redemption or repurchase and contain other provisions determined by the state board before its issue. The general obligation debt may bear interest payable at the times and at the rates determined by the state board.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-125. Allocation and use of funds; authorization for additional bonds; project approval.

(A) Of the funds authorized pursuant to this act, public institutions of higher learning as defined in Section 59-103-5, not including research universities, are authorized twelve percent of the total amount authorized under Section 11-51-40. The eligible institutions may only use the funds authorized under this subsection for deferred maintenance projects. The twelve percent authorized for the institutions, not including research universities, must be allocated by the Commission of Higher Education to eligible institutions as follows:

(1) sixty-five percent of the total twelve percent must be allocated based on a reported deferred maintenance needs list from each eligible institutions; and

(2) thirty-five percent of the total twelve percent must be allocated by FTE student enrollment from the prior academic year at each eligible institution.

The Research Centers of Excellence Review Board has no jurisdiction over these projects and no matching requirement is imposed for these projects. The Joint Bond Review Committee and the State Budget and Control Board must approve all projects.

(B)(1) After the aggregate total of bonds issued pursuant to this chapter equals two hundred and fifty million dollars, all further proceeds of bonds authorized pursuant to this chapter must be authorized as follows:

(a) eighty-eight percent for the research universities in the manner and for the purposes provided pursuant to this chapter;

(b) twelve percent to public institutions of higher learning as defined in Section 59-103-5, not including the research universities, for deferred maintenance projects allocated as follows:

(i) one-half for the state's ten comprehensive teaching universities distributed among them as provided in item (2) of this subsection; and

(ii) one-half for the state's two-year and technical colleges distributed among them as provided in item (2) of this subsection.

(2) The Commission on Higher Education shall distribute amounts allocated pursuant to item (1)(b)(i) and (ii) of this subsection among the two categories of eligible institutions as follows:

(a) thirty-five percent in equal shares to each eligible institution; and

(b) sixty-five percent based on FTE student enrollment from the prior academic year at eligible institutions.

(3) The Research Centers of Excellence Review Board has no jurisdiction over projects funded by bonds issued pursuant to item (1)(b) of this subsection and no matching requirement is imposed for these projects. All projects must be approved by the Joint Bond Review Committee and the State Budget and Control Board.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-130. General obligation debt exempt from taxation.

General obligation debt issued pursuant to this chapter is exempt from taxation as provided in Section 12-2-50.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-140. Executive signature, attestation, and state seal requirements.

General obligation debt issued pursuant to this chapter must be signed by the Governor and the State Treasurer and attested by the Secretary of State. The Governor, State Treasurer, and Secretary of State may sign the general obligation debt by a facsimile of their signatures. The Great Seal of the State must be affixed to, impressed on, or reproduced upon the general obligation debt. The delivery of the general obligation debt executed and authenticated, as provided in the state board resolution, is valid notwithstanding changes in officers or seal occurring after the execution or authentication.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-150. Pledge of full faith, credit, and taxing power of State; allocation of tax revenues for payment of principal and interest.

For the payment of the principal of and interest on the general obligation debt issued and outstanding pursuant to this chapter there is pledged the full faith, credit, and taxing power of this State, and in accordance with the provisions of Section 13(4), Article X of the Constitution of this State, 1895, the General Assembly allocates on an annual basis sufficient tax revenues to provide for the punctual payment of the principal of and interest on the general obligation debt authorized by this chapter.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-160. Advertisement and sale requirements; right to reject bids; expenses incident to sale.

General obligation debt must be sold by the Governor and the State Treasurer upon sealed proposals, after publication of a summary notice of the sale one or more times at least seven days before the sale, in a financial paper published in New York City which regularly publishes notices of sale of state or municipal bonds. The general obligation debt may be awarded upon the terms and in the manner as prescribed by the State Treasurer. The right is reserved to reject bids and to re-advertise the general obligation debt for sale. For the purpose of bringing about successful sales of the general obligation debt, the State Treasurer may do all things ordinarily and customarily done in connection with the sale of state or municipal bonds. Expenses incident to the sale of the general obligation debt must be paid from the proceeds of the sale of the general obligation debt.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-170. Application of sale proceeds; liability of purchaser.

The proceeds of the sale of general obligation debt must be received by the State Treasurer and applied by him to the purposes for which issued, but the purchasers of the general obligation debt are in no way liable for the proper application of the proceeds to the purposes for which they are intended.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-180. Investment by executors, administrators, and other fiduciaries.

It is lawful for executors, administrators, guardians, and other fiduciaries to invest monies in their hands in general obligation debt issued pursuant to this chapter.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-190. Exemption from state procurement process; alternative procurement procedures.

The research universities while engaging in projects related to this act shall be exempt from the state procurement process, except such research universities must work in conjunction with the Budget and Control Board's Chief Procurement Officer to establish alternate procurement procedures, and must submit a procurement process to the State Commission on Higher Education to be forwarded to the State Budget and Control Board for approval. These processes shall include provisions for audit and recertification.

HISTORY: 2004 Act No. 187, Section 9.



SECTION 11-51-200. Construction of Chapter.

No provision of this act is intended nor shall any provision of this act be construed to appropriate funds. The intent of the General Assembly is authorizing bonds according to the terms pursuant to this act only.

HISTORY: 2004 Act No. 187, Section 9.






CHAPTER 53 - SOUTH CAROLINA ENTERPRISE INFORMATION SYSTEM

SECTION 11-53-10. Special accounts.

Each state agency may establish a special account for the purpose of funding the agency's nonrecurring implementation expenses of the South Carolina Enterprise Information System (SCEIS). An agency may transfer into this account funds at the discretion of the agency head to be set aside and expended for the identified purpose. The total amount of funds transferred into the account cannot exceed the agency's implementation costs as projected by the SCEIS Project Team. The special account is exempt from the calculation of any mid-year budget reduction ordered by the State Budget and Control Board. Any unexpended balance in the special account may be carried forward to the succeeding fiscal year and expended for the same purposes. The Comptroller General shall monitor these special accounts to ensure compliance with the provisions of this joint resolution. It is the intent of the General Assembly that agencies pursue grants and other nonstate funding sources to fund their portion of the SCEIS implementation.

HISTORY: 2005 Act No. 151, Section 1.



SECTION 11-53-20. Implementation; exemptions; reports.

It is mandated by the General Assembly that the SCEIS shall be implemented for all agencies, with the exception of lump-sum agencies, the General Assembly or its respective branches or its committees, Legislative Council, and the Legislative Services Agency. The South Carolina Enterprise Information System Oversight Committee, as appointed by the Comptroller General, shall provide oversight for the implementation and continued operations of the system. The Budget and Control Board is authorized to use any available existing technology resources to assist with funding of the initial implementation of the system. It is further the intent of the General Assembly to fund the central government costs related to the implementation of the system. Agencies are required to implement SCEIS at a cost and in accordance with a schedule developed and approved by the SCEIS Oversight Committee. Full implementation must be completed within five years. An agency's implementation cost shall be borne by that agency through existing appropriations, grants, and/or the State Treasurer's Master Lease Program and shall be for the implementation of the "back office" administrative functions that are common to all agencies in the areas of purchasing, finance, human resources, payroll, and budgeting. Any issues arising with regard to project scope, implementation schedule, and associated costs shall be directed to the SCEIS Oversight Committee for resolution. In cooperation with the Comptroller General and the Budget and Control Board's Division of State Information Technology, the South Carolina Enterprise Information System Oversight Committee is required to report by January thirty-first of the fiscal year to the Governor, the Chairman of the Senate Finance Committee, and the Chairman of the House Ways and Means Committee the status of the system's implementation and on-going operations.

HISTORY: 2005 Act No. 151, Section 2; 2013 Act No. 31, Section 12, eff May 21, 2013.



SECTION 11-53-30. State Office of Human Resources; modification of human resource policies to implement and transition to System; publication of changes.

In order to implement and transition to the South Carolina Enterprise Informational System, the State Office of Human Resources is authorized to amend or modify human resource policies, regulations, and processes as it determines efficient to implement and transition to the South Carolina Enterprise Informational System. Any changes or modifications adopted by the State Office of Human Resources shall be published in the State Register and published on the official State Office of Human Resources website prior to the changes or modifications taking effect.

HISTORY: 2009 Act No. 29, Section 5.









Title 12 - Taxation

CHAPTER 2 - GENERAL PROVISIONS

SECTION 12-2-5. Duties and powers of commissioners of Department of Revenue transferred to director; commission changed to department.

On February 1, 1995, the duties and powers given to the commissioners of the Department of Revenue must be transferred to the director of the Department of Revenue. When this transfer takes place, the Code commissioner is directed to change all code references from commissioners of the Department of Revenue to the director of the Department of Revenue and to change references of "commission" to "department".

HISTORY: 1993 Act No. 181, Section 100.



SECTION 12-2-10. "Department" defined.

As used in this title "department" means the South Carolina Department of Revenue.

HISTORY: 1991 Act No. 50, Section 1; 1993 Act No. 181, Section 101.



SECTION 12-2-15. "Department of Revenue and Taxation" to mean "Department of Revenue".

Whenever the term "Department of Revenue and Taxation" appears in the Acts and Joint Resolutions of the General Assembly or the 1976 Code of Laws of South Carolina, it shall mean the "Department of Revenue." The Code commissioner is directed to change all such references at such time and in such manner as may be timely and cost-effective.

HISTORY: 1996 Act No. 458, Part II, Section 88.



SECTION 12-2-20. "Person" and "Individual" defined.

As used in this title and in other titles that provide for taxes administered by the department, and unless otherwise required by the context, the term:

(1) "person" includes any individual, trust, estate, partnership, receiver, association, company, limited liability company, corporation, or other entity or group; and

(2) "individual" means a human being.

HISTORY: 1991 Act No. 50, Section 1; 1995 Act No. 60, Section 2A; 2003 Act No. 69, Section 3.B, eff June 18, 2003; 2007 Act No. 110, Section 8, eff June 21, 2007; 2007 Act No. 116, Section 14, eff June 28, 2007, applicable for tax years beginning after 2007.



SECTION 12-2-25. Definitions pertaining to limited liability companies; single-member limited liability companies.

(A) As used in this title and in other titles which provide for taxes administered by the department and unless otherwise required by the context:

(1) "partnership" includes a limited liability company taxed for South Carolina income tax purposes as a partnership;

(2) "partner" includes a member of a limited liability company taxed for South Carolina income tax purposes as a partnership;

(3) "corporation" includes a limited liability company or professional or other association taxed for South Carolina income tax purposes as a corporation; and

(4) "shareholder" includes a member of a limited liability company taxed for South Carolina income tax purposes as a corporation.

(B) For South Carolina tax purposes:

(1) a single-member limited liability company, which is not taxed for South Carolina income tax purposes as a corporation, is not regarded as an entity separate from its owner;

(2) a "qualified subchapter S subsidiary", as defined in Section 1361( b)(3)(B) of the Internal Revenue Code, is not regarded as an entity separate from the "S' corporation that owns the stock of the qualified subchapter 'S' subsidiary; and

(3) a grantor trust, to the extent that it is a grantor trust, is not regarded as an entity separate from its grantor.

(C) For purposes of this section, the Internal Revenue Code reference is as provided in Section 12-6-40(A).

HISTORY: 1994 Act No. 448, Section 2; 1997 Act No. 91, Section 1; 2001 Act No. 89, Section 5, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000; 2003 Act No. 69, Section 3.C, eff June 18, 2003.



SECTION 12-2-30. Repealed or amended act or code section remaining in force for limited purposes.

The repeal or amendment of a code section or act does not release or extinguish any tax, interest, penalty, forfeiture, or liability incurred, unless the repealing section or act expressly so provides. The repealed or amended code section or act must be treated as remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of the tax, interest, penalty, forfeiture, or liability.

HISTORY: 1991 Act No. 50, Section 1.



SECTION 12-2-40. Contracts intended to evade payment of tax or in fraud of tax laws against public policy.

All contracts that are entered into with intent to evade payment of taxes or in fraud of the tax laws of this State are against public policy. The courts of this State may not lend their aid to enforce a contract entered into as a substitute for, or having as its consideration, a previous contract declared to be against public policy. Nothing in this section limits the power of an individual to administer his property by contract or donation so as to manage or avoid the impact of this or other tax laws on his personal property.

HISTORY: 1991 Act No. 50, Section 1.



SECTION 12-2-50. Governmental bonds, notes, and certificates of indebtedness tax exempt.

(A) Both the principal and interest of all bonds, notes, and certificates of indebtedness, by or on behalf of the United States government, the State, or an authority, agency, department, or institution of the State, and all counties, school districts, municipalities, and other political subdivisions of the State, and all agencies thereof, are exempt from all state, county, municipal, school district, and all other taxes or assessments, except estate or other transfer taxes, direct or indirect, general or special, whether imposed for the purpose of general revenue or otherwise. This exemption extends to all recipients of all interest paid on the obligation, whether paid directly or paid indirectly through a trustee, guardian, or other fiduciary.

(B) "Bonds" as used in this section applies to general obligation bonds and bonds payable wholly or in part from any special fund or from the revenues of a project or undertaking of the issuer.

HISTORY: 1991 Act No. 50, Section 1.



SECTION 12-2-60. Extension of time to perform duties of county auditor, county treasurer and collector of delinquent taxes.

The department may extend the time for the performance of the duties imposed upon the county auditors for the preparation of the duplicate and upon the county treasurer and delinquent tax collector for the collection of taxes.

HISTORY: 1991 Act No. 50, Section 1; 2006 Act No. 386, Section 55.A, eff June 14, 2006.



SECTION 12-2-70. Unlawful conduct by county auditor or treasurer or member of county board of tax appeals.

(A) It is unlawful for a person, contrary to the statutes of this State regulating the appointment of the county auditor and county treasurer, to:

(1) accept, hold, or exercise, or attempt to hold or exercise the office of county auditor or treasurer; or

(2) fail to turn over all books, papers, and property when application is made to him by his successor pertaining to either office.

(B) It is unlawful for a county treasurer, county auditor, or member of a county board of equalization to neglect, refuse, or evade the performance of the duties regulating the assessment and collection of taxes imposed upon him by law.

(C) It is unlawful for a county auditor to neglect or refuse to comply with the requirements of the law in the making up of his duplicate or fail to file with the Comptroller General the abstracts, vouchers, and settlement sheets within the time required by law.

(D) It is unlawful for a county treasurer, after being notified of his removal or suspension from office, to fail to settle with the county auditor and the Comptroller General and pay over all state and county monies in his hands to the officers entitled by law to receive them, within ten days after being notified.

(E) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1991 Act No. 50, Section 1; 1993 Act No. 184, Section 154.



SECTION 12-2-75. Signatories to tax returns.

(A) Returns filed by taxpayers with the department must be signed by the following:

(1) corporate returns by an authorized officer of the corporation;

(2) partnership returns by its manager or an authorized general partner of the partnership;

(3) trust and estate returns by the trustee, personal representative, executor, or administrator, whichever is applicable;

(4)(a) except as provided in subitems (b) and (c), individual returns must be signed by the individual;

(b) deceased individual returns for individuals who would have been required to file a state tax return while living by the personal representative, administrator, or executor of the decedent's estate and the tax must be levied upon and collected from the estate;

(c) if an individual is unable to make a return or payment, including an estimated tax payment, it must be made by an authorized agent, a guardian, or other person charged with the conduct of the business of the taxpayer;

(5) returns for any other person by an authorized officer or owner.

(B) In the instructions to a return, or otherwise, the department may authorize taxpayers to sign returns by other means, including electronically, and may authorize the signature to be filed or deposited with and be kept or forwarded by a third party. To the extent that a tax return preparer, as that term is defined in Internal Revenue Code Section 7701(a)(36), is required or permitted to sign a return, the department in the instructions to a return, or otherwise, may authorize the tax return preparer to sign the return by other means, including electronically.

HISTORY: 1996 Act No. 431, Section 1; 1997 Act No. 114, Section 5; 2000 Act No. 399, Section 3(D)(1), eff August 17, 2000; 2005 Act No. 161, Section 1, eff June 9, 2005.



SECTION 12-2-85. Taxpayer immune from late payments due to "Year 2000" related computer billing delays.

Notwithstanding any other provision of law, if a failure of a computer, software program, network, or database resulting from a "Year 2000" date change causes any kind of notice or bill, issued by the State or a political subdivision of the State, requiring payment to be made by a taxpayer to be mailed or forwarded late or otherwise untimely provided to the taxpayer, the taxpayer may not be penalized or assessed any penalties or interest for making a late payment.

HISTORY: 1999 Act No. 100, Part II, Section 107.



SECTION 12-2-90. Fee-in-lieu of tax; collection and enforcement.

(A) As used in this section, "fee-in-lieu of tax" means the amount required to be paid by the owners or lessees of any property in an industrial or business park pursuant to the provisions of Section 13(D) of Article VIII of the Constitution of this State and its implementing statutes.

(B) For purposes of the collection and enforcement of the fee-in-lieu of tax:

(1) Owners and lessees of any property in an industrial or business park shall file returns and other information as if the property were taxable.

(2) Returns are due at the same time as property tax returns would be due if the property were taxable.

(3) The fee-in-lieu of tax is due at the same time as property tax payments would be due if the property were taxable.

(4) Failure to make a timely fee-in-lieu of tax payment or to file required returns shall result in penalties being assessed as if the payment or return were a property tax payment or return.

(5) The provisions of this title which are applicable to the collection and enforcement of property taxes apply to the collection and enforcement of the fee-in-lieu of tax and, for purposes of applying those provisions, the fee-in-lieu of tax is considered a property tax. The provisions of Section 12-54-155 do not apply to this section.

(C) The provisions of this section are in addition to and do not affect any other provision of law relating to the collection and enforcement of other forms of payments in-lieu of taxes.

HISTORY: 2002 Act No. 334, Section 17, eff June 24, 2002.



SECTION 12-2-100. Tax credits; timeframe for use; refunds.

Unless otherwise provided by law, a tax credit administered by the department must be used in the year it is generated and must not be refunded.

HISTORY: 2003 Act No. 69, Section 3.A, eff June 18, 2003.






CHAPTER 3 - SOUTH CAROLINA TAX REALIGNMENT COMMISSION

SECTION 12-3-10. South Carolina Taxation Realignment Commission created; membership; duties; report and recommendations for effectuating amendments.

(A) There is created the South Carolina Taxation Realignment Commission to be comprised of eleven members appointed as follows:

(1) one member each appointed by the President Pro Tempore of the Senate, the Senate Finance Committee Chairman, the Senate Majority Leader, and the Senate Minority Leader;

(2)(a) two members appointed by the Speaker of the House;

(b) two members appointed by Chairman of the House Ways and Means Committee;

(3) two members appointed by the Governor; and

(4) the Director of the Department of Revenue, to serve ex officio.

Members of the General Assembly may not be appointed to the commission. Members of the commission must have substantial academic or professional experience or specialization in one or more areas of public finance, government budgeting and administration, tax administration, economics, accounting, business, or tax law. Members of the commission must have been a resident of South Carolina since January 1, 1997.

(B) The members of the commission:

(1) must meet as soon as practicable after appointment and organize itself by electing one of its members as chairman and other officers as the commission may consider necessary. Thereafter, the commission must meet as necessary to fulfill the duties required by this act at the call of the chairman or by a majority of the members. A quorum consists of six members. The commission may engage or employ staff or consultants as may be necessary and prudent to assist the commission in the performance of its duties and responsibilities. Any staff or consultants must possess an academic background or substantial career experience in one or more fields including, but not limited to, economics, government budgeting and administration, urban and regional economic development, economic forecasting, state and local public finance, or business;

(2) shall serve without compensation, and are ineligible for the usual mileage, subsistence, and per diem allowed by law for members of state boards, committees, and commissions. Staffs of the Senate Finance Committee and the House Ways and Means Committee shall be available to assist the commission in its work. Any other expenses incurred by the commission shall be paid equally from each respective house's approved account subject to the approval of the Senate Operations and Management Committee and the Speaker of the House;

(3) unless authorized by a further or subsequent enactment, conclude the commission's business by January 1, 2011, at which time the commission is dissolved. The General Assembly may extend the dates by which the commission shall submit reports required by this act.

(C) The duties of the commission shall be to:

(1) develop criteria for assessing the effectiveness of the current tax system structure, as well as the likely systemic impact of any proposed changes affecting tax revenues and report the criteria to the General Assembly within three months of the effective date of this act, provided that all such criteria must be designed with an emphasis on the systemic balance of the state's revenue structure from the standpoint of adequacy, equity, and efficiency and with the goal of maintaining and enhancing the State as an optimum competitor in efforts to attract businesses and individuals to locate, live, work, and invest in the State; and

(2) no later than March 15, 2010, prepare and deliver a report and recommendation to the Chairman of the Senate Finance Committee and the Chairman of the House Ways and Means Committee, including the text of an amendment that effectuates the recommendations. The commission's report must be a detailed, comprehensive, and careful evaluation of the state's tax system structure. The commission's report shall consider:

(a) sales and use tax exemptions or limitations to be retained, modified, or repealed;

(b) the assessment of state and local taxes levied and other provisions affecting state and local revenue to fund the operation and responsibilities of state and local government, respectively; and

(c) any fee, fine, license, forfeiture, or Other Funds.

After reviewing the adequacy, equity, and efficiency of the state's revenue structure, the commission's report may recommend that no changes are necessary if it determines that such findings are warranted. Following the report and recommendation required by subsection (C)(2), the commission shall continue studying the subjects identified in subsection (C)(2). The commission may make further legislative recommendations at any time. Also, the commission must submit a report to the Chairman of the Senate Finance Committee and the Chairman of the House Ways and Means Committee on August first and February first of each year detailing the commission's progress and points of focus.

For purposes of the scope of the commission's study, local taxes are defined as local levies related to ad valorem taxation, including, but not limited to, assessment ratios, classification and valuation of property, assessable transfers of interest, valuation limitation, local millages, and fee in lieu of taxes agreements; however, local taxes do not include the exemption of owner-occupied residential property as provided in Section 12-37-220(B)(47).

The commission's report may not recommend any action that would nullify any existing agreement entered into by a local government.

The commission must forward its recommendation to the Board of Economic Advisors that must prepare a revenue impact detailing the sources of revenue at the state and local level the commission recommends should be increased or decreased, the projected amount of increase or decrease to each source of revenue, and the net gain or loss of total revenue at both the state and local levels that would result from the recommendation. The report must be attached to any legislative recommendation made by the commission prior to it being submitted to any member of the General Assembly.

(D) The text of any amending language pursuant to subsection (C)(2) must be delivered to the Chairman of the Senate Finance Committee, the Chairman of the House Ways and Means Committee, and upon request, to any member of the General Assembly.

(E) Further legislative recommendations made by the commission must be delivered to the Chairman of the Senate Finance Committee, the Chairman of the House Ways and Means Committee, and upon request, to any member of the General Assembly.

(F) Commission members shall not receive information regarding the business of the commission from a lobbyist except through formal presentation to the commission at a meeting called in compliance with the Freedom of Information Act. Any lobbyist violating the provisions of this subsection is deemed guilty of a misdemeanor and, upon conviction, must be punished as provided in Section 2-17-130 of the 1976 Code.

(G) In addition to those duties of the commission provided pursuant to subsection (C) of this section, the commission shall study and make recommendations to the General Assembly of the advantages and drawbacks of a revenue neutral replacement of the state individual and corporate income tax, state imposed sales and use tax, estate tax, bank tax, savings and loan association tax, and taxes on beer, wine, and alcoholic beverages with a broadly based consumption tax modeled on the proposed federal Fair Tax as that form of tax would have to be adapted to apply on the state level. In its study, the commission shall specifically consider how such a tax swap would affect jobs creation, savings and investment, and tax compliance costs for South Carolina taxpayers. The result of the study and recommendations required pursuant to this subsection must be made on the schedule provided in subsection (C)(2) of this section.

HISTORY: 2009 Act No. 81, Section 1, eff June 30, 2009.






CHAPTER 4 - THE SOUTH CAROLINA DEPARTMENT OF REVENUE

SECTION 12-4-10. Department of Revenue created.

The South Carolina Department of Revenue is created to administer and enforce the revenue laws of this State; administer the licensing laws and regulations relating to alcoholic liquors, beer, and wine and assess penalties for violations thereof; and other laws specifically assigned to it.

HISTORY: 1991 Act No. 50, Section 2; 1993 Act No. 181, Section 102; 1996 Act No. 459, Section 8.



SECTION 12-4-15. Departmental divisions; supervision.

The Department of Revenue must be divided into such divisions as the director may prescribe.

HISTORY: 1993 Act No. 181, Section 103; 1996 Act No. 459, Section 9.



SECTION 12-4-20. Offices, materials and supplies.

The department must be provided all necessary offices, furniture, equipment, books, periodicals, and supplies necessary to conduct its duties.

HISTORY: 1991 Act No. 50, Section 2.



SECTION 12-4-30. Appointment of director; disposition of contested cases.

(A) The department is governed in matters of policy and administration by a director appointed by the Governor with the advice and consent of the Senate. The director may be removed from office pursuant to the provisions of Section 1-3-240.

(B) All contested cases, as defined by Section 1-23-310 must be heard by an administrative law judge pursuant to the provisions of Chapter 23 of Title 1.

HISTORY: 1991 Act No. 50, Section 2; 1993 Act No. 181, Section 104; 2005 Act No. 161, Section 2, eff June 9, 2005.



SECTION 12-4-40. Oath of office.

The director, within thirty days after notice of appointment and before taking office, shall take and file with the Secretary of State the oath of office prescribed by the State Constitution.

HISTORY: 1991 Act No. 50, Section 2.



SECTION 12-4-70. Restriction on political activity and other acts of chairman interfering with or inconsistent with duties.

The director of the department shall devote the time required to perform the duties of the office and may not:

(1) engage in any occupation or business interfering with or inconsistent with his duties;

(2) serve on or under a committee of a political party; or

(3) contribute, directly or indirectly, money or anything of value in support of a candidate for office or to a political organization.

HISTORY: 1991 Act No. 50, Section 2.



SECTION 12-4-310. Mandated powers and duties.

The department shall:

(1) hold meetings, as considered necessary. The department may hold meetings, transact business, or conduct investigations at any place necessary; however, its primary office is in Columbia;

(2) formulate and recommend legislation to enhance uniformity, enforcement, and administration of the tax laws, and secure just taxation and improvements in the system of taxation;

(3) consult and confer with the Governor upon the subject of taxation, the administration of the laws, and the progress of the work of the department, and furnish the Governor reports, assistance, and information he may require;

(4) prepare and publish, annually, statistics reasonably available with respect to the operation of the department, including amounts collected, and other facts it considers pertinent and valuable;

(5) make available to the authorities of a political subdivision information reported to the department pursuant to the requirements of Chapter 36 of this title of businesses licensed under Section 12-36-510 in the requesting political subdivision;

(6) hire all necessary personnel, including officers, agents, deputies, experts, and assistants, and assign to them duties and powers as the department prescribes;

(7) require those of its officers, agents, and employees it designates to give bond for the honest performance of their duties in the sum and with the sureties it determines; and all premiums on the bonds must be paid by the department;

(8) pay travel expenses, purchase, or lease all necessary facilities, equipment, books, periodicals, and supplies for the performance of its duties;

(9) exercise and perform other powers and duties as granted to it or imposed upon it by law; and

(10) make available to the authorities of a municipality or county in this State levying a tax based on gross receipts or net taxable sales, any records indicating the amount of gross receipts or net taxable sales reported to the department; provided, however, that income tax records may be made available only if the department first has satisfied itself that the gross receipts reported to the municipality or county were less than the gross receipts as indicated by the records of the department.

HISTORY: 1991 Act No. 50, Section 2; 1991 Act No. 168, Section 3; 1992 Act No. 361, Section 2; 1996 Act No. 431, Section 2.



SECTION 12-4-320. Permissive powers and duties; rules, regulations, rulings, decisions; agreement or compromise as to taxpayer liabilities.

The department may:

(1) make rules and promulgate regulations, not inconsistent with law, to aid in the performance of its duties. The department may prescribe the extent, if any, to which these rules and regulations must be applied without retroactive effect;

(2) upon written application, determine the tax effects of transactions and the tax liability of taxpayers, upon facts furnished to it, and it may revoke or modify the rulings if the facts should develop differently later. The department, in its discretion, may publish these rulings. This publication may be in brief hypothetical form so as to give all pertinent facts and decisions without violating the provisions of Section 12-54-240;

(3) compromise any tax, interest, or penalty imposed by this title or other law assigned to it and may return to the owner, in whole or in part, any goods seized or confiscated;

(4) enter into a written agreement with a person with regard to a tax liability. If the agreement is approved by the director, it is final and conclusive and the case may not be reopened by administrative or judicial action or otherwise, except in cases of fraud, malfeasance, or misrepresentation;

(5) publish its findings and decisions in all controversies resolved by it. This publication may be in brief hypothetical form so as to give all pertinent facts, decisions, and reasons without violating the provisions of Section 12-54-240;

(6) for damage caused by war, terrorist act, or natural disaster or service with the United States armed forces or national guard in or near a hazard duty zone, extend the date for filing returns, payments of taxes, collection of taxes, and conducting audits, and waive interest and penalties;

(7) enter into an installment payment agreement with a taxpayer.

HISTORY: 1991 Act No. 50, Section 2; 1994 Act No. 516, Section 26; 1999 Act No. 114, Section 4; 2007 Act No. 110, Section 36, eff June 21, 2007; 2007 Act No. 116, Section 42, eff June 28, 2007, applicable for tax years beginning after 2007.



SECTION 12-4-325. Defense and indemnification of Department of Revenue employees and officers.

(A) The State shall defend employees and officers of the Department of Revenue against liability arising out of their actions within the scope of their employment and indemnify them from resulting loss when they are sued in their official or individual capacities, or both.

(B) Department of Revenue employees and officers are acting within the scope of their employment when administering any South Carolina statute which has not been held to be unconstitutional or unlawful by a final decision of a court of competent jurisdiction. For purposes of this section, a final decision is the decision of a court declaring the South Carolina statute unconstitutional or otherwise unlawful and from which the appropriate officials of this State may not or do not take an appeal or request a rehearing.

HISTORY: 1998 Act No. 432, Section 1.



SECTION 12-4-330. Witnesses before department.

(A) The director may summon witnesses to appear and give testimony and to produce records, books, papers, and documents relating to any matters which the department has authority to investigate or determine.

(B) The director may cause the deposition of witnesses residing within or without the State or absent from the State to be taken upon notice to the interested party, if any, in the manner that depositions of witnesses are taken in civil actions pending in the circuit court in any matter which the department has authority to investigate or determine.

(C) Oaths to witnesses may be administered by the department. A person who testifies falsely in a matter under consideration by the department is guilty of and, upon conviction, will be punished for perjury.

(D) An officer who serves summons or subpoenas and a witness appearing before the Department of Revenue receive the same compensation as an officer and a witness in the circuit court. The department may incur and pay the expense of obtaining expert witnesses or of other evidence for use by the department in a judicial or administrative proceeding. This compensation and expert witness expense must be paid upon certificate of the department by the State Treasurer, by drawing upon funds from the tax on income as provided by Section 12-6-510.

(E) Out-of-state appraisers serving as witnesses are not required to be licensed or certified in this State. For purposes of this section, out-of-state appraisers are defined as appraisers with a business address outside of this State.

(F) The director of the Department of Revenue and the officers designated by the director may administer oaths to any person or take acknowledgments of any person in respect of any return or report required by this title or the rules and regulations of the department.

HISTORY: 1991 Act No. 50, Section 2; 1994 Act No. 516, Section 27; 1995 Act No. 76, Section 9; 1998 Act No. 432, Section 2.



SECTION 12-4-340. Authority to contract with collection agency to collect delinquent taxes.

The department, for the purposes of collecting delinquent taxes due from a taxpayer, may contract with a collection agency, within or without the State, for the collection of delinquent taxes, including penalties and interest as provided in Section 12-54-227.

HISTORY: 1991 Act No. 50, Section 2; 1993 Act No. 164, Part II, Section 101.



SECTION 12-4-350. Contracts for computer and data processing services; confidentiality of data.

The department may contract for computer and other electronic data processing services as it considers necessary. A person, firm, or governmental entity and their employees, under contract with the South Carolina Department of Revenue, having access to information contained in or produced from a tax return, document, or magnetically or electronically stored data may not publish or disclose any part or parts of the data or information resulting from the data except to the department, or as authorized by the department, or as otherwise provided by law or by an order of a court of competent jurisdiction. This provision does not exempt the department from the provisions of the South Carolina Consolidated Procurement Code.

HISTORY: 1991 Act No. 50, Section 2; 1993 Act No. 181, Section 106.



SECTION 12-4-360. Verification by department to retirement systems of information on individual income tax returns.

The department, when requested by the Retirement Systems Division of the State Budget and Control Board, shall verify information contained on individual income tax returns to assist the retirement systems in ascertaining if an individual receiving disability benefits has gainful employment for which he is receiving compensation. The retirement systems shall furnish the department information it requests to verify the information.

HISTORY: Added as Section 12-3-280, 1991 Act No. 171, Part II, Section 43A; Redesignated as Section 12-4-360 by 1991 Act No. 171, Part II, Section 43C.



SECTION 12-4-370. Disposition of funds collected on warrants for distraint and funds in Warrant Revolving Fund.

Funds received from the collection of warrants for distraint may not be expended to supplement appropriations to the Department of Revenue. Any unexpended balance in the "Warrant Revolving Fund" less an amount necessary for adequate cash flow must be deposited to the credit of the general fund of the State.

HISTORY: 1991 Act No. 168, Section 4; 1993 Act No. 181, Section 107.



SECTION 12-4-375. Retention and expenditure of funds from bankruptcy operations.

The Department of Revenue may retain and expend in budgeted operations the first one hundred fifty thousand dollars in each fiscal year from its bankruptcy operations to defray its administrative costs, including staff. The remaining revenue collected by the department from this source must be remitted to the general fund of the State.

HISTORY: 2008 Act No. 353, Section 2, Pt 21F, eff July 1, 2009.



SECTION 12-4-377. Records of and disposition of funds from sale of confiscated alcoholic beverages.

The Department of Revenue shall maintain adequate records accounting for the receipt of funds from the sale of confiscated alcoholic beverages. The revenue from the sale must be deposited to the credit of the general fund of the State after deducting the costs of confiscation and sale.

HISTORY: 2008 Act No. 353, Section 2, Pt 21B, eff July 1, 2009.



SECTION 12-4-379. Payment of fee required for Federal Refund Offset Program.

The Department of Revenue may incur and pay the expense of the fee required pursuant to Internal Revenue Code Section 6402(e)(6), as required for the Federal Refund Offset Program. This fee must be paid upon certification of the department by drawing upon funds from the same tax type setoff.

HISTORY: 2008 Act No. 353, Section 2, Pt 21C, eff July 1, 2009.



SECTION 12-4-380. Report to General Assembly.

Within thirty days of final settlement, the department shall report to the Chairman of the Senate Finance Committee and the Chairman of the House Ways and Means Committee, the details of all tax liabilities reduced by order of the director.

HISTORY: 1996 Act No. 458, Part II, Section 99A; 1997 Act No. 155, Part II, Section 43A.



SECTION 12-4-385. Proposed change in policy concerning particular industry group; notice.

The department shall notify the appropriate licensing division of the Department of Labor, Licensing and Regulation when the department proposes a change in policy concerning a particular industry group. The department shall also notify any known industry groups.

HISTORY: 2003 Act No. 69, Section 3.WW.2, eff July 1, 2003.



SECTION 12-4-387. Conduct of audits to promote voluntary compliance and collection of revenues.

The Department of Revenue shall use available personnel to conduct audits involving all taxes to promote voluntary compliance and to collect revenues for the general fund of the State and designated accounts.

HISTORY: 2008 Act No. 353, Section 2, Pt 21H, eff July 1, 2009.



SECTION 12-4-388. Fees for education and training programs, certificates of compliance and other documents, and entry into installment agreements.

(A) The Department of Revenue may charge participants a fee to cover the cost of education and training programs. The revenue generated may be applied to the cost of the related operation, and any unexpended balance may be carried forward to succeeding fiscal years and used for the same purposes.

(B) The Department of Revenue may charge participants in taxpayer education and information programs required pursuant to Section 12-58-40 a fee to recover the related direct costs. The revenue of this fee may be applied to these costs, and any unexpended balance may be carried forward to succeeding fiscal years and used for the same purposes.

(C) The Department of Revenue may impose a sixty-dollar fee for the issuance of each certificate of compliance and a thirty-five dollar fee for each informal nonbinding letter concerning eligibility for infrastructure credits against the license tax. The revenue of these fees must be retained and expended for use in budgeted operations of the department.

(D) The Department of Revenue may impose a forty-five dollar fee for entering into installment agreements for the payment of tax liabilities to defray administrative expenses. The revenue of this fee must be retained and expended for use in budgeted operations of the department.

HISTORY: 2008 Act No. 353, Section 2, Pt 21A, eff July 1, 2009.



SECTION 12-4-390. Document handling fees; disposition of bingo revenues; department employee professional licensing costs.

(A) The Department of Revenue may collect fees to recover the costs of the production, purchase, handling and mailing of documents, publications, records and data sets, and such funds shall be retained by the agency.

(B) As to revenue derived from the provisions of Chapter 21, Title 12, which is collected from bingo, the Department of Revenue may withhold from the general fund a portion of the revenue the actual costs of bingo audit activity and of criminal record checks pursuant to the evaluation of applications for bingo licenses.

(C) Whenever a professional designation or license is a legislatively mandated requirement for employment by the Department of Revenue, the department is responsible for the annual cost to maintain that required designation or license and provide for examination cost associated with such designation or license if not outside his normal duties.

HISTORY: 2002 Act No. 356, Section 1, Pt X.A, eff July 1, 2002.



SECTION 12-4-393. Contracting with private entities to establish data mining and data warehousing capabilities within department.

The Department of Revenue may contract with private entities to establish data mining and data warehousing capabilities within the department to enhance compliance and collections. These contractual arrangements may include payment from the increased revenue generated by the resulting enhanced capabilities. The department is allowed reimbursement of costs associated with administration of this section from the data warehouse generated collections and this amount may be retained and expended for budgeted operations of the department.

HISTORY: 2008 Act No. 353, Section 2, Pt 21D, eff July 1, 2009.



SECTION 12-4-395. Authority to accept payment by credit card.

The department may accept, on terms and conditions it establishes, payments to it by credit cards. This authority includes a determination not to accept credit card payments or to accept credit card payments only for certain classes of payments as specified by the department. Notwithstanding another provision of law, the State Treasurer may enter into contracts on behalf of the department by which the department may accept credit card payments. The department may withhold the actual cost of processing credit card payments from deposits of the payments and may treat these withholdings as reimbursements of the associated expenditures.

HISTORY: 2000 Act No. 399, Section 3(D)(2); Redesignated by 2006 Act No. 386, Section 3, eff June 14, 2006.



SECTION 12-4-510. Power to levy taxes and order reassessment of property; grant of powers previously granted to State Board of Equalization and State Board of Assessors.

In addition to other powers and duties required by law, the department, in order to administer effectively the equitable assessment of property for taxation:

(1) has all of the powers conferred by law upon the former State Board of Equalization and upon the former State Board of Assessors before February 20, 1915;

(2) annually shall make the levy upon the assessed value of property subject to taxation necessary to raise the annual appropriations made by the General Assembly as it relates to private carlines and flight equipment;

(3) shall order reassessment of real and personal property, or any class or classes of either, or when, in the judgment of the department, the reassessment is advisable or necessary to the end that all classes of property in the assessment district are assessed in compliance with the law.

HISTORY: 1991 Act No. 50, Section 2.



SECTION 12-4-520. Dealings with county tax officials; oversight of county taxation matters.

The department:

(1) shall call meetings of all county assessors to provide instruction as to the law governing the assessment and taxation of all classes of property and shall formulate and prescribe rules to govern assessors and county boards of tax appeals in the discharge of their duties;

(2) shall confer with, advise, and direct assessors and county boards of tax appeals as to their duties pursuant to the laws of the State;

(3) may visit counties in the State to investigate the assessment, equalization, and taxation of property subject to taxation and take action necessary to ensure the proper assessment, equalization, and taxation of the property;

(4) as often as annually, shall examine the books, papers, and accounts of assessors, auditors, treasurers, and tax collectors, to protect the interests of the State, counties, and other political subdivisions and to render these officers aid or instruction. The department does not have jurisdiction over personnel or equipment purchases of political subdivisions;

(5) shall require county auditors to place upon the assessment rolls omitted property that may have escaped assessment and taxation in whole or in part, in the current or previous years; and

(6) may extend the time for the performance of the duties imposed upon the county assessors or auditors for the valuation of property for tax purposes, and, if the department extends the time for the collection of taxes, the department may postpone the time for the imposition of penalties.

HISTORY: 1991 Act No. 50, Section 2; 2006 Act No. 386, Section 55.B, eff June 14, 2006.



SECTION 12-4-530. Investigation and prosecution of violations.

The department shall:

(1) examine cases in which the laws of this State relating to the valuation, assessment, or taxation of property is complained of, or discovered to have been evaded or violated in any manner;

(2) require the Attorney General or circuit solicitor to assist in the commencement and prosecutions of actions and proceedings for penalties, forfeitures, removals, and punishment for violation of the laws of this State in respect to the assessment and taxation of property;

(3) direct proceedings, actions, and prosecutions to be instituted to enforce the laws relating to penalties, liabilities, and punishment of public officers and officers and agents of corporations for failure or neglect to comply with the provisions of the laws of this State governing the assessment and taxation of property and the rules of the department; and

(4) cause complaints to be made against assessors, county boards of tax appeal, or other assessing and taxing officers to the proper authority for their removal from office for official misconduct or neglect of duty.

HISTORY: 1991 Act No. 50, Section 2.



SECTION 12-4-535. Department determinations.

(A) The department may issue a department determination directing the appropriate county official to comply with all applicable state law relating to the valuation, assessment, or taxation of property.

(B) Within thirty days of the date the department determination is mailed or hand delivered, the county must respond in writing by first class mail or hand delivery to the department and state its agreement or disagreement with the department determination.

(C) If the county disagrees with, or fails to respond to, the department determination, the department by its director or designee or the county governing body by resolution may request a contested case hearing before the Administrative Law Court within thirty days after the date the county disagreement notice was, or should have been, mailed or hand delivered. A request for a contested case hearing before the Administrative Law Court must be made in accordance with its rules.

(D) The county governing body by resolution may request a department determination on any state law regarding the valuation, assessment, or taxation of property. Within thirty days of a request by a county governing body, the department may issue, in its discretion, the determination, which must be issued by first class mail or hand delivery to the county.

HISTORY: 2007 Act No. 110, Section 35, eff June 21, 2007; 2007 Act No. 116, Section 41, eff June 28, 2007, applicable for tax years beginning after 2007.



SECTION 12-4-540. Appraisal, assessment and equalization by department; appraisal, assessment and equalization of certain business property.

(A)(1) The department has the sole responsibility for the appraisal, assessment, and equalization of the taxable values of corporate headquarters, corporate office facilities, and distribution facilities and of the real and personal property owned by or leased to the following businesses and used in the conduct of their business:

(a) manufacturing;

(b) railway;

(c) private carline;

(d) airline;

(e) water, heat, light and power;

(f) telephone;

(g) cable television;

(h) sewer;

(i) pipeline;

(j) mining.

(2) In addition, the department has the sole responsibility for the appraisal, assessment, and equalization of the taxable values of the personal property of merchants.

(B) Except as otherwise provided, the department may use any accepted or recognized valuation method which reflects the property's fair market value, including methods within the unit valuation concept. In assessing railroad transportation property, the department shall use the unit valuation concept.

(C) When the unit valuation concept is used, the value allocated to this State must be distributed to the taxing entities in which the property is situated.

(D) Except as otherwise provided, the department shall assess all real and personal property, leased or used, to the owner.

(E) When the department uses the unit valuation concept, property taxes on all leased and used real and personal property must be paid by the lessee. Whether or not the unit valuation concept is used, an airline or private carlines shall pay property taxes on all leased real and personal property in its control.

(F) If the department discovers that property required by law to be returned to the department has not been returned, the department may value and assess the property. If property has been returned or assessed incorrectly, the department may value and assess the property and give notice to the taxpayer of the valuation and assessment. After the expiration of the appeal period, the department shall certify the corrected assessment to the county auditor of the county where the property is located.

HISTORY: 1991 Act No. 50, Section 2; 2005 Act No. 161, Section 3, eff upon approval (became law without the Governor's signature on June 9, 2005).



SECTION 12-4-550. Requirement for public officers, and for all persons, to furnish information in connection with taxes.

The department shall:

(1) require municipal, county, and other public officers to report information as to the assessment of property, collection of taxes, receipts from licenses and other sources, and information necessary in the work of the department in the form the department prescribes; and

(2) require all persons to furnish information concerning their capital, bonded or other debts, current assets and liabilities, value of property, earnings, operating and other expenses, taxes, and other facts necessary for the department to ascertain the value and relative tax burden borne by all kinds of property.

HISTORY: 1991 Act No. 50, Section 2.



SECTION 12-4-570. Report of all taxable property and its value.

The department, at the request of the Governor or a member of the General Assembly, shall prepare and make available a report showing all taxable property in the State and its value in tabulated form.

HISTORY: 1991 Act No. 50, Section 2.



SECTION 12-4-580. Authority allowing department to contract to collect outstanding liabilities.

(A) The department and another governmental entity may contract to allow the department to collect an outstanding liability owed the governmental entity. In administering the provisions of those agreements, the department has all the rights and powers of collection provided pursuant to this title for the collection of taxes and all the rights and powers authorized the governmental entity to which the liability is owed.

(B) The department may charge and retain a reasonable fee for a collection effort made on behalf of a governmental entity. The amount of the fee must be negotiated between the governmental entity and the department. The debtor must be given full credit toward the satisfaction of the debt for the amount of the fee collected by the department pursuant to this section.

(C) Governmental entities that contract with the department pursuant to this section and those entities whose debts are submitted for collection through an association shall indemnify the department against injuries, actions, liabilities, or proceedings arising from the collection or attempted collection by the department of the liability owed to the governmental entity.

(D) As used in this section:

(1) "Governmental entity" means the State and a state agency, board, committee, department, or public institution of higher learning; all political subdivisions of the State; all federal agencies, boards, and commissions; and a federal, state, county, or local governmental or quasi-governmental entity. "Political subdivision" includes the Municipal Association of South Carolina and the South Carolina Association of Counties when these organizations submit claims on behalf of a county or local governmental or quasi- governmental entity.

(2) "Liabilities owed the governmental entity" has the same meaning as a "delinquent debt" as defined in Section 12-56-20(4).

(E) The governmental entity shall notify the debtor of its intention to submit the liability to the department for collection and of the debtor's right to protest not less than thirty days before the liability is submitted to the department for collection. The notice, hearing, appeals, and other provisions contained in Section 12-56-50 through 12-56-120 apply to this section with additional language in the notice letter as specified by the department.

HISTORY: 1996 Act No. 458, Part II, Section 59A; 1999 Act No. 93, Section 9; 2001 Act No. 89, Section 44, eff July 20, 2001; 2002 Act No. 363, Section 4C, eff July 1, 2002; 2003 Act No. 69, Section 3.KK.1, eff June 18, 2003.



SECTION 12-4-710. Department to determine exemptions.

Except for the exemption provided by Section 12-37-220(A)(9), the department shall determine if any property qualifies for exemption from local property taxes under Section 12-37-220 in accordance with the Constitution and general laws of this State. This determination must be made on an annual basis and the appropriate county official so advised by June first of each year by the department.

HISTORY: 1991 Act No. 50, Section 2; 1995 Act No. 125, Section 1.



SECTION 12-4-720. Filing of applications for exemptions.

(A) Applications for property exemptions, other than the exemption provided by Section 12-37-220(A)(9), must be filed as follows:

(1) Except as otherwise provided any property owner whose property may qualify for property exemption shall file an application for exemption with the department within the period provided in Section 12-54-85(F) for claims for refund. This item does not relieve the taxpayer of any responsibility to file timely and accurate property tax returns.

(2) Owners of property exempt under Section 12-37-220(A)(8) shall file an application for exemption before the first penalty date for payment of property taxes.

(3) Applications for exemption are not required for properties owned by the United States Government or those exempt properties enumerated in Section 12-37-220(A)(1), (5), (6), (10), and (B)(9), (13), (14), (15), (17), (23), (25), and (30).

(B) If a taxpayer files a property tax return listing property as exempt, that listing is considered an application for exemption from property taxes.

(C) A taxpayer who is required to file property tax returns with the department shall claim any exemption on the return each year the property is exempt.

(D) Except for the requirement in subsection (C), the owner is not required to file more than one application for each exemption, unless there is a change in the status of the property as reported in the initial application or unless requesting an exemption for property which was not included in the initial or subsequent application.

HISTORY: 1991 Act No. 50, Section 2; 1994 Act No. 516, Section 28; 1995 Act No. 125, Section 2A; 1995 Act No. 125, Section 2B.



SECTION 12-4-730. Declaration and certification of exemption; voiding of tax notices by auditor.

The department, upon receipt of an application and upon proper investigation, may declare the real and personal property of a property owner qualifying for an exemption from ad valorem taxation identified in this chapter as exempt and shall certify the exemption to the auditor's office in the county in which the property is located. Upon certification by the department, the auditor shall void any tax notice applicable to the property.

HISTORY: 1991 Act No. 50 Section 2; 1992 Act No. 361, Section 3.



SECTION 12-4-740. Information to be furnished in support of request for exemption; inspection of premises.

(A) An owner of tax-exempt property or a property owner requesting tax exemption shall furnish information and records requested by the department. The department and its agents may examine portions of the financial records of the owners of real and personal property as necessary to determine if the property qualifies for tax-exempt status.

(B) The department and its authorized agents may enter the premises upon reasonable notice and inspect them for tax exemption purposes.

HISTORY: 1991 Act No. 50, Section 2.



SECTION 12-4-750. Revocation of exempt status; imposition of tax and penalty.

(A) The department may revoke tax-exempt status if the property does not qualify or continue to qualify for tax-exempt status under the provisions of the Constitution and the general laws of the State.

(B) If the department finds within three years from the date that taxes would have been due on property that has been granted an exemption that the exemption was for any reason improperly granted due to incomplete, misleading, or fraudulent information furnished by the applicant or its agents, the department shall notify the appropriate county official, and the county auditor shall enter on the duplicate the taxes that would have been due for those years that the property escaped taxation, with an added ten percent penalty.

HISTORY: 1991 Act No. 50, Section 2.






CHAPTER 6 - SOUTH CAROLINA INCOME TAX ACT

SECTION 12-6-10. Short title.

This chapter may be cited as the "South Carolina Income Tax Act".

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-20. Administration and enforcement of chapter.

The department shall administer and enforce the taxes imposed by this chapter. The department shall make and publish rules and regulations, not inconsistent with this chapter, necessary to enforce its provisions. These rules and regulations have the force of law.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-30. Definitions.

As used in this chapter, the following words have the meaning provided unless otherwise required by the context:

(1) "Taxpayer" includes an individual, trust, estate, partnership, association, company, corporation, or any other entity subject to the tax imposed by this chapter or required to file a return.

(2) "Resident individual" means an individual domiciled in this State. A "nonresident individual" means an individual other than a resident individual or a part-year resident.

(3) "Part-year resident" means an individual who is a resident individual for only a portion of the tax year.

(4) "Resident estate" means the estate of a decedent who was domiciled in this State at death. "Nonresident estate" means an estate other than a resident estate.

(5) "Resident trust" means a trust administered in this State. "Nonresident trust" is a trust other than a resident trust.

(6) "Resident beneficiary" means a beneficiary of an estate or trust who is a resident individual, resident estate, resident trust, resident partnership, or resident corporation. "Nonresident beneficiary" means a beneficiary other than a resident beneficiary.

(7) "Resident partner" means a partner who is a resident individual, resident estate, resident trust, or resident corporation or resident partnership during the taxable year. "Nonresident partner" means a partner other than a resident partner.

(8) "Resident corporation" means a corporation whose principal place of business, as defined in item (9), is located within this State. "Nonresident corporation" means a corporation other than a resident corporation.

(9) "Principal place of business" means the domicile of a corporation. However, when none of the business of the corporation is conducted in the state of domicile, the department shall determine the principal place of business of the corporation based upon the available evidence.

(10) "Business" includes trade, profession, occupation, or employment.

(11) "Tangible property" includes real property and corporeal personal property but does not include money, bank deposits, shares of stock, bonds, credits, evidences of debt, choses in action, or evidences of an interest in property.

(12) "Intangible property" means all property other than tangible property.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-40. Application of federal Internal Revenue Code to State tax laws.

(A)(1)(a) Except as otherwise provided, "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended through January 2, 2013, and includes the effective date provisions contained in it.

(b) For purposes of sections 63 and 179 of the Internal Revenue Code, the amendments made by sections 103 and 202 of the Jobs and Growth Tax Relief Reconciliation Act of 2003, P.L. 108-27 (May 28, 2003) are effective only for taxable years beginning after December 31, 2003.

(2)(a) For purposes of this title, "Internal Revenue Code" is deemed to contain all changes necessary for the State to administer its provisions. Unless a different meaning is required:

(i) "Secretary", "Secretary of the Treasury", or "Commissioner" means the Director of the Department of Revenue.

(ii) "Internal Revenue Service" means the department.

(iii) "Return" means the appropriate state return.

(iv) "Income" includes the modifications required by Article 9 of this chapter and allocation and apportionment as provided in Article 17 of this chapter.

Other terms in the Internal Revenue Code must be given the meanings necessary to effectuate this item.

(b) For purposes of Internal Revenue Code Sections 67 (Two Percent Floor on Miscellaneous Itemized Deductions), 71 (Alimony and Separate Maintenance Payments), 85 (Unemployment Compensation), 165 (Losses), 170 (Charitable Contributions), 213 (Medical and Dental Expenses), 219 (Retirement Savings), 469 (Passive Activity Losses and Credits Limited), and 631 (Gain or Loss in the Case of Timber, Coal, or Domestic Iron Ore), "Adjusted Gross Income" for South Carolina income tax purposes means a taxpayer's adjusted gross income for federal income tax purposes without regard to the adjustments required by Article 9 and Article 17 of this chapter.

(c) For a taxpayer utilizing the provisions of Internal Revenue Code Section 1341 (Computation of Tax where Taxpayer Restores Substantial Amount Held under Claim of Right) for South Carolina tax purposes the phrase "taxes imposed by this chapter" means taxes imposed by Chapter 6 of this title.

(d) The terms defined in Internal Revenue Code Sections 7701, 7702, and 7703 have the same meaning for South Carolina income tax purposes, unless a different meaning is clearly required.

(B) All elections made for federal income tax purposes in connection with Internal Revenue Code sections adopted by this State automatically apply for South Carolina income tax purposes unless otherwise provided. A taxpayer may not make an election solely for South Carolina income tax purposes except for elections not applicable for federal purposes, including filing a combined or composite return as provided in Sections 12-6-5020 and 12-6-5030, respectively.

(C) If a taxpayer complies with the provisions of Internal Revenue Code Section 367 (Foreign Corporations), it is not necessary for the taxpayer to obtain the approval of the department. A taxpayer filing a paper return shall attach a copy of the approval received from the Internal Revenue Service to his next South Carolina income tax return. A taxpayer filing an electronic return shall keep a copy of the approval with his tax records.

HISTORY: 1995 Act No. 76, Section 1; 1996 Act No. 410, Section 1; 1997 Act No. 155, Part II, Section 10A; 1998 Act No. 268, Section 1; 1999 Act No. 114, Section 3; 2000 Act No. 387, Part II, Section 7, eff June 30, 2000; 2001 Act No. 89, Section 6, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000; 2002 Act No. 220, Section 1, eff April 22, 2002; 2003 Act No. 69, Section 3.E.1, eff June 18, 2003; 2005 Act No. 145, Section 7, eff June 7, 2005; 2006 Act No. 386, Section 4, eff June 14, 2006; 2007 Act No. 9, Section 2, eff April 11, 2007, applicable to county designations beginning in 2007; 2007 Act No. 110, Sections 9, 37, eff June 21, 2007; 2007 Act No. 116, Sections 15, 43, eff June 28, 2007, applicable for tax years beginning after 2007; 2008 Act No. 311, Section 54, eff June 4, 2008; 2009 Act No. 16, Section 1, eff May 7, 2009; 2010 Act No. 142, Section 1, eff March 31, 2010; 2011 Act No. 5, Section 1, eff April 12, 2011; 2012 Act No. 126, Sections 1, 2, eff March 13, 2012; 2013 Act No. 10, Sections 1, 2, eff April 9, 2013.



SECTION 12-6-50. Internal Revenue Code sections specifically not adopted by State.

For purposes of this title and all other titles that provide for taxes administered by the department, except as otherwise specifically provided, the following Internal Revenue Code Sections are specifically not adopted by this State:

(1) Sections 1(a) through 1(e), 3, 11, and 1201 relating to federal tax rates;

(2) Sections 22 through 54, 515, 853, 901 through 908, and 960 relating to tax credits;

(3) Sections 55 through 59A relating to minimum taxes;

(4) Sections 78, 85(c), 86, 87, 168(k), 168(l), 168(m), 168(n), 196, and 280C relating to dividends received from certain foreign corporations by domestic corporations, unemployment compensation, taxation of social security and certain railroad retirement benefits, the alcohol fuel credit, bonus depreciation, deductions for certain unused business credits, and certain expenses for which credits are allowable;

(5) Sections 72(m)(5)(B), 72(f), 72(o), 72(q), and 72(t), relating to penalty taxes on certain retirement plan distributions;

(5A) Section 108(i) relating to the deferral and ratable inclusion of income arising from business indebtedness discharged by the reacquisition of a debt instrument;

(5B) Section 163(e)(5)(F) relating to original issue discount on certain high yield obligations;

(6) Section 172(b)(1) relating to net operating loss carrybacks;

(7) Section 199 relating to the deduction attributable to domestic production activities;

(8) Sections 531 through 564 relating to certain special taxes on corporations;

(9) Sections 581, 582, and 585 through 596 relating to the taxation of banking institutions;

(10) Sections 665 through 668 relating to taxation of certain accumulation distributions from trusts;

(11) Sections 801 through 848 relating to taxation of insurance companies;

(12) Sections 861 through 909, 912, 931 through 940, and 944 through 989 relating to the taxation of foreign income;

(13) Sections 1352 through 1359 relating to an alternative tax on qualifying shipping activities;

(14) Sections 1400 through 1494;

(15) Sections 1501 through 1505 relating to consolidated tax returns; and

(16) Sections 2001 through 7655, 7801 through 7871, and 8001 through 9602, except for Sections 6015 and 6701, and except for Sections 6654 and 6655 which are adopted as provided in Section 12-6-3910 and Section 12-54-55. However, Section 6654(d)(1)(D) relating to estimated tax payments for qualified individuals as defined in that item is not adopted.

(17) Section 68 relating to the reduction on itemized deductions and Section 151(d)(3) relating to the reduction on the personal exemption for:

(a) a joint return or surviving spouse with an adjusted gross income exceeding three hundred thousand dollars or the same adjusted gross income adjusted for inflation pursuant to Section 68, whichever is higher;

(b) a head of household with an adjusted gross income exceeding two hundred seventy-five thousand dollars or the same adjusted gross income adjusted for inflation pursuant to Section 68, whichever is higher; and

(c) an individual who is not married and who is not a surviving spouse or head of household with an adjusted gross income exceeding two hundred fifty thousand dollars or the same adjusted gross income adjusted for inflation pursuant to Section 68, whichever is higher.

HISTORY: 1995 Act No. 76, Section 1; 1996 Act No. 431, Section 3; 1999 Act No. 114, Section 4; 2001 Act No. 89, Section 7, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000; 2003 Act No. 69, Section 3.E.2, eff June 18, 2003; 2005 Act No. 145, Section 8, eff June 7, 2005; 2005 Act No. 161, Section 4, eff June 9, 2005; 2007 Act No. 110, Section 38.A, eff June 21, 2007, applicable to tax years beginning after December 31, 2005; 2007 Act No. 116, Section 44.A, eff June 28, 2007, applicable to tax years beginning after December 31, 2005; 2009 Act No. 16, Section 2, eff May 7, 2009; 2010 Act No. 142, Sections 3.A, 3.B, eff March 31, 2010; 2012 Act No. 126, Section 3, eff March 13, 2012; 2013 Act No. 10, Section 3.A, eff April 9, 2013.



SECTION 12-6-60. Role of distribution facility in determining nexus with state for income tax and corporate license fee purposes.

(A) Notwithstanding another provision of this chapter, whether or not a person has nexus with South Carolina for income tax and corporate license fee purposes, is determined without regard to whether the person:

(1) owns or utilizes a distribution facility within South Carolina;

(2) owns or leases property at a distribution facility within South Carolina that is used at, or distributed from, that facility; or

(3) sells property shipped or distributed from a distribution facility within South Carolina.

(B) The distribution facility is not considered to be a fixed place of business in South Carolina for the purposes of nexus.

(C) For purposes of this section, a distribution facility is defined in Section 12-6-3360.

HISTORY: 2005 Act No. 157, Section 1, eff June 10, 2005, applicable for taxable years beginning January 1, 2006.



SECTION 12-6-510. Tax rates for individuals, estates, and trusts for taxable years after 1994.

(A) For taxable years beginning after 1994, a tax is imposed on the South Carolina taxable income of individuals, estates, and trusts and any other entity except those taxed or exempted from taxation under Sections 12-6-530 through 12-6-550 computed at the following rates with the income brackets indexed in accordance with Section 12-6-520:

Not over $2,220 2.5 percent of taxable income

Over $2,220 but not over $56 plus 3 percent of the excess over $2,220;

$4,440

Over $4,440 but not over $123 plus 4 percent of the excess over $4,440;

$6,660

Over $6,660 but not over $212 plus 5 percent of the excess of $6,660;

$8,880

Over $8,880 but not over $323 plus 6 percent of the excess over $8,880;

$11,100

Over $11,100 $456 plus 7 percent of the excess over

$11,100.

(B) The department may prescribe tax tables consistent with the rates set pursuant to subsection (A).

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-515. State individual income tax bracket reduction.

Notwithstanding any other provision of law, for taxable years beginning after 2006, the rate of tax imposed pursuant to Section 12-6-510(A) on the lowest bracket of South Carolina taxable income is reduced from 2.5 percent to zero percent, and the Department of Revenue shall adjust amounts due in tax tables prescribed by the department.

HISTORY: 2007 Act No. 115, Section 5, eff June 29, 2007.



SECTION 12-6-520. Annual adjustments to individual state income tax brackets; inflation adjustments.

Each December 15, the department shall cumulatively adjust the brackets in Section 12-6-510 in the same manner that brackets are adjusted in Internal Revenue Code Section (1)(f). However, the adjustment is limited to one-half of the adjustment determined by Internal Revenue Code Section (1)(f), may not exceed four percent a year, and the rounding amount provided in (1)(f)(6) is ten dollars. The brackets, as adjusted, apply in lieu of those provided in Section 12-6-510 for taxable years beginning in the succeeding calendar year. Inflation adjustments must be made cumulatively to the income tax brackets.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-530. Corporate income tax.

An income tax is imposed annually at the rate of five percent on the South Carolina taxable income of every corporation, other than those described in Sections 12-6-540 and 12-6-550, and any other entity taxed using the rates of a corporation for federal income tax purposes, transacting, conducting, or doing business within this State or having income within this State, regardless of whether these activities are carried on in intrastate, interstate, or foreign commerce. The terms "transacting", "conducting", and "doing business" include transacting or engaging in any activity for the purpose of financial profit or gain.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-535. Small business trust taxed at highest rate.

For purposes of Internal Revenue Code Section 641(c), an electing small business trust is taxed at the highest rate provided in Section 12-6-510.

HISTORY: 2003 Act No. 69, Section 3.R, eff June 18, 2003.



SECTION 12-6-540. Income tax rates for exempt organizations and cooperatives.

An income tax is imposed annually at the rate of five percent on the South Carolina taxable income of an organization described in Internal Revenue Code Sections 501 through 528 (Exempt Organizations) and 1381 (Cooperatives) as computed under Internal Revenue Code Sections 501(b) (unrelated business income), 528(d) (taxable income of homeowners' associations), and 1382 and 1383 (taxation of cooperatives). The modifications provided in Article 9 of this chapter and the allocation and apportionment provisions provided in Article 17 of this chapter apply for the taxes imposed by this section.

HISTORY: 1995 Act No. 76, Section 1; 2003 Act No. 69, Section 3.E.3, eff June 18, 2003.



SECTION 12-6-545. Income tax rates for pass-through trade and business income; determination of income related to personal services.

(A) As used in this section:

(1) "Active trade or business income or loss" means income or loss of an individual, estate, trust, or any other entity except those taxed or exempted from tax pursuant to Sections 12-6-530 through 12-6-550 resulting from the ownership of an interest in a pass-through business. Active trade or business income or loss does not include:

(a)(i) passive investment income as defined in Internal Revenue Code Section 1362(d) generated by a pass-through business and income of the same type regardless of the type of pass-through business generating it; and

(ii) expenses related to passive investment;

(b) capital gains and losses;

(c) payments for services referred to in Internal Revenue Code Section 707(c);

(d) amounts reasonably related to personal services. All amounts paid as compensation and all guaranteed payments for services, but not for the use of capital, as defined in Internal Revenue Code Section 707(c) are deemed to be reasonably related to personal services. In addition, if an owner of a pass-through entity who performs personal services for the entity is not paid a reasonable amount for those personal services as compensation or payments referred to in Internal Revenue Code Section 707(c), all of the owner's income from the entity is presumed to be amounts reasonably related to personal services. For purposes of this section, amounts reasonably related to personal services include amounts reasonably related to the personal services of the owner, the owner's spouse, and any person claimed as a dependent on the owner's income tax return.

(2) "Pass-through businesses" means sole proprietorships, partnerships, and "S" corporations, including limited liability companies taxed as sole proprietorships, partnerships, or "S" corporations.

(B)(1) Notwithstanding Section 12-6-510, a taxpayer may elect annually to have the income tax at the rate provided in item (2) of this subsection imposed annually on the active trade or business income received by the owner of a pass-through business. For joint returns, the election is effective for both spouses. The amount subject to tax pursuant to this section is not subject to tax pursuant to Section 12-6-510.

(2) The rate of the income tax imposed pursuant to this subsection is:

Taxable Year Beginning in Rate of Tax

2006 6.5 percent

2007 6 percent

2008 5.5 percent

2008 through 2011 5 percent

2012 4.33 percent

2013 3.67 percent

after 2013 3 percent

(C) Notwithstanding any other provision of this chapter, active trade or business loss must first be deducted, dollar for dollar against active trade or business income. Any remaining active trade or business loss is deductible from income taxed under Section 12-6-510 if otherwise allowable.

(D) The department may issue guidance as to what expenses reduce active trade or business income.

(E)(1) Notwithstanding item (A)(1)(d) of this section, if a taxpayer owns an interest in one or more pass-through businesses and his total South Carolina taxable income from pass-through entities for which he performs personal services is one hundred thousand dollars or less, excluding capital gains and losses, then the taxpayer may elect, instead of determining the actual amount of active trade or business income related to his personal services, to treat fifty percent of his active trade or business income as not related to his personal services. For purposes of this item, the term "taxpayer" includes both taxpayers who file a joint return.

(2) The department may provide other methods that may be used to determine an amount that is considered to be unrelated to the owner's personal services if it determines that the benefits to the State of taxing income from personal services at a higher rate are insufficient to justify the burdens imposed on the taxpayer.

(F) An income tax credit available to offset taxes due pursuant to Section 12-6-510 also apply against taxes imposed by this section.

HISTORY: 2005 Act No. 41, Section 1, eff April 14, 2005; 2006 Act No. 282, Section 1, eff May 23, 2006; 2006 Act No. 386, Section 5.A, eff for tax years beginning on or after January 1, 2006; 2006 Act No. 386, Section 42, eff June 14, 2006; 2007 Act No. 110, Section 10.A, eff June 21, 2007, applicable to tax years beginning after December 31, 2005; 2007 Act No. 116, Section 16.A, eff June 28, 2007, applicable for tax years beginning after December 31, 2005; 2012 Act No. 287, Section 2, eff June 28, 2012.



SECTION 12-6-550. Corporations exempt from taxes imposed by Sections 12-6-530 and 12-6-540.

The following corporations are exempt from the tax imposed by Section 12-6-530 and Section 12-6-540:

(1) banks as defined in Section 12-11-10;

(2) building and loan associations as defined in Section 12-13-10;

(3) insurance companies;

(4) nonprofit corporations organized pursuant to Chapter 36 of Title 33 for the purpose of providing water supply and sewage disposal or a combination of those services;

(5) organizations exempt from income taxes pursuant to Section 33-49-120.

HISTORY: 1995 Act No. 76, Section 1; 2000 Act No. 404, Section 6(C), eff October 3, 2000.



SECTION 12-6-555. Persons not having nexus with state other than contract for commercial printing in state not subject to state income or sales and use taxes; conditions.

Notwithstanding any other provision of this chapter, with respect to a person that does not otherwise have a nexus with South Carolina, and that has contracted with a commercial printer for printing:

(1) the ownership or leasing by that person of tangible or intangible property located at the South Carolina premises of the commercial printer and used in connection with printing contracts;

(2) the sale by that person of property printed or imprinted at and shipped or distributed from the South Carolina premises of the commercial printer by the commercial printer;

(3) the activities performed pursuant or incident to a printing contract by or on behalf of that person at the South Carolina premises of the commercial printer by the commercial printer; or

(4) the activities performed pursuant or incident to a printing contract by the commercial printer in South Carolina for or on behalf of that person; shall not cause that person to have income derived from sources within South Carolina for purposes of the taxes imposed by this chapter, unless that person engages in other activities in South Carolina that exceed the protection of 15 U.S.C. Section 381. The person shall not be considered to have a fixed place of business in South Carolina at either the commercial printer's premises or at any place where the commercial printer performs printing and related services on behalf of that person.

HISTORY: 1997 Act No. 155, Part II, Section 68A.



SECTION 12-6-560. Computation of resident individual's gross, adjusted gross, and taxable income.

A resident individual's South Carolina gross income, adjusted gross income, and taxable income is computed as determined under the Internal Revenue Code with the modifications provided in Article 9 of this chapter and subject to allocation and apportionment as provided in Article 17 of this chapter.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-570. Computation of nonresident individual, trust, estate, and beneficiary's gross, adjusted gross, and taxable income.

A nonresident individual, nonresident trust, nonresident estate, and nonresident beneficiary's South Carolina gross income, adjusted gross income, and taxable income is computed as provided in Section 12-6-1720.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-580. Computation of corporation's gross and taxable income.

A corporation's South Carolina gross income, taxable income, and the unrelated business income of a corporation exempt from taxation under Internal Revenue Code Section 501 et seq., is computed as determined under the Internal Revenue Code with the modifications provided in Article 9 of this chapter and subject to allocation and apportionment as provided in Article 17 of this chapter.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-590. Treatment of "S" corporations for tax purposes; shareholders.

(A) Except as provided in Section 12-6-1210(F), an "S" Corporation having a valid federal election under the Internal Revenue Code Subchapter "S" is not subject to tax under this chapter to the extent it would be exempt from federal corporate income tax. Each shareholder shall include its share of South Carolina "S" Corporation income on the shareholder's income tax return. All of the provisions of the Internal Revenue Code apply to determine the gross income, adjusted gross income, and taxable income of an "S" Corporation and its shareholders subject to the modifications provided in Article 9 of this chapter and subject to allocation and apportionment as provided in Article 17 of this chapter.

(B) A taxpayer who is a shareholder in a bank, as defined in Section 581 of the IRC, having a valid federal election under Subchapter S, is allowed a tax credit that equals the difference between: (i) the taxpayer's tax as computed pursuant to this chapter, including all credits other than the credit allowed pursuant to this section; and (ii) the tax as computed pursuant to this chapter, including all credits other than the credit allowed pursuant to this section, but excluding the taxpayer's prorata share of the net items of income and expense of the bank. The credit may not exceed the taxpayer's prorata share of the tax imposed on the bank pursuant to Section 12-11-30. These taxpayers are taxed pursuant to the provisions of this section and Section 12-6-545, notwithstanding the exception contained in Section 12-6-545(A)(1).

HISTORY: 1995 Act No. 76, Section 1; 2007 Act No. 116, Section 65.A, eff June 28, 2007, applicable to calendar years beginning January 1, 2007; 2010 Act No. 150, Section 2, eff April 27, 2010; 2010 Act No. 290, Section 37, eff June 23, 2010.



SECTION 12-6-600. Taxation of partnerships.

An entity treated as a partnership for federal income tax purposes is not subject to tax under this chapter. Each partner shall include its share of South Carolina partnership income on the partner's respective income tax return. All of the provisions of the Internal Revenue Code apply to determine the gross income, adjusted gross income, and taxable income of a partnership and its partners, subject to the modifications provided in Article 9 of this chapter and subject to allocation and apportionment as provided in Article 17 of this chapter.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-610. Computation of gross and taxable income of resident estate or trust.

A resident estate or resident trust's South Carolina gross income and taxable income is computed as determined under the provisions of the Internal Revenue Code, including the provisions of Internal Revenue Code Section 584 (Common Trust Funds), with the modifications provided in Article 9 of this chapter and subject to allocation and apportionment as provided in Article 17 of this chapter.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-620. Computation of gross, adjusted gross, and taxable income of nonresident individual, trust, and estate.

A nonresident individual, nonresident trust, and nonresident estate's South Carolina gross income, adjusted gross income, and taxable income is computed as provided in Section 12-6-1720.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-630. Taxation of entities not specified or excluded.

Entities, other than those specified in Sections 12-6-560 through 12-6-620 and those specifically excluded from income taxation under Section 12-6-550, are taxed as provided in the Internal Revenue Code with the modifications provided in Article 9 of this chapter and subject to allocation and apportionment as provided in Article 17 of this chapter.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-640. Use of monies appropriated to Commissioners of Pilotage.

Monies appropriated to the Commissioners of Pilotage must be used as a grant to the Maritime Association of the Port of Charleston for the purpose of supporting the establishment of a maritime exchange system to provide vessel information services and is not taxable income for purposes of this chapter.

HISTORY: 2000 Act No. 406, Section 3, eff June 8, 2000.



SECTION 12-6-1110. Modifications of gross, adjusted gross, and taxable income calculated under Internal Revenue Code; federal Section 1354 elections.

(A) For South Carolina income tax purposes, gross income, adjusted gross income, and taxable income as calculated under the Internal Revenue Code are modified as provided in this article and subject to allocation and apportionment as provided in Article 17 of this chapter.

(B) If a taxpayer has made an election pursuant to Internal Revenue Code Section 1354 to be taxed under the provisions of Section 1352-1359 of the Internal Revenue Code, Election to Determine Taxable Income from Certain International Shipping Activities, the election is not effective for South Carolina income tax purposes, and the taxpayer is taxed in accordance with this chapter as though no federal Section 1354 election has been made.

HISTORY: 1995 Act No. 76, Section 1; 2005 Act No. 145, Section 9, eff June 7, 2005.



SECTION 12-6-1120. Gross income; computation; modifications.

South Carolina gross income is computed by making modifications to gross income provided in the Internal Revenue Code as follows:

(1) The exclusion from gross income authorized by Internal Revenue Code Section 103 (Interest on State and Local Bonds) is modified to exempt only interest on obligations of this State or any of its political subdivisions, and to exempt interest upon obligations of the United States. This modification applies to all Internal Revenue Code Sections referencing Section 103.

(2) South Carolina gross income does not include any state income tax refund included in federal gross income.

(3) Reserved.

(4) South Carolina gross income is determined without application of Internal Revenue Code Sections 78 (Gross-up of Dividends received from Certain Foreign Corporations), 86 (Social Security and Tier 1 Railroad Retirement Benefits), and 87 (Alcohol Fuel Credit).

(5) The exclusions permitted by Internal Revenue Code Sections 912 (Exemptions for Certain Allowances for Citizens or Residents of the United States Living Abroad) and 931 through 936 (Income from Possessions of the United States) are not permitted.

(6) A beneficiary of a trust shall exclude from South Carolina taxable income any excess distributions by trusts included in the beneficiary's federal taxable income by reason of Internal Revenue Code Sections 665 through 669 (Treatment of Excess Distributions by Trusts) or any comparable provisions.

(7) South Carolina gross income does not include compensation or retirement benefits received from the United States or any state for service in a state National Guard or a reserve component of the Armed Forces of the United States. This exclusion only applies to compensation and retirement benefits received for the customary annual training period not to exceed fifteen days for guard members or fourteen days plus travel time for reserve members, weekend drills, and inactive duty training. National Guard or reserve members that are called to active duty are allowed to deduct fifteen days of active duty pay if they have not excluded pay for the annual training period for the same taxable year.

(8) Each partner in the Palmetto Seed Capital Fund Limited Partnership (Fund) established pursuant to Section 41-44-60 shall exclude from South Carolina gross income seventy-five percent of the partner's proportionate share of income the fund derives from a South Carolina business which is either:

(i) established and operated in a least developed county as defined in Section 12-6-3360; or

(ii) invested in agriculture, aquaculture, or a related business or in a business created by a socially or economically disadvantaged individual as defined in 13 Code of Federal Regulations, Sections 124.105(A) and 124.106 (1987).

(9) Notwithstanding Section 12 of Act 101 of 1985, Internal Revenue Code Section 7518 applies retroactively to taxable years beginning after 1986 and applies to any taxpayer.

(10) South Carolina gross income does not include the amounts excluded by Section 59-4-100 of the South Carolina Tuition Prepayment Program.

HISTORY: 1995 Act No. 76, Section 1; 1997 Act No. 155, Part II, Section 5; 1999 Act No. 114, Section 3; 2000 Act No. 399, Section 4(A), eff August 17, 2000.



SECTION 12-6-1130. Taxable income; computation; modifications.

South Carolina taxable income is computed by making modifications to deductions provided in the Internal Revenue Code as follows:

(1) The disallowance of deductions relating to tax-exempt income required by Internal Revenue Code Section 265 applies if the related income is exempt for South Carolina income tax purposes, whether or not the income is exempt for federal purposes. If an expense or interest is disallowed under Section 265 for federal purposes, but is related to income taxed in South Carolina, that expense or interest may be deducted for South Carolina income tax purposes.

(2) The deduction for taxes permitted by Internal Revenue Code Section 164 is computed in the same manner as provided in Section 164 except there is no deduction for state and local income taxes, state and local franchise taxes measured by net income, other income taxes, or taxes measured with respect to net income. In addition, if a taxpayer elects, pursuant to Section 164, to deduct state and local sales taxes instead of state and local income taxes, the taxpayer may not deduct state and local sales and use taxes.

This modification is limited for individual taxpayers to the excess of itemized deductions over the standard deduction that would be allowed if the taxpayer had used the standard deduction for federal income tax purposes.

(3) For purposes of computing the deduction for estate taxes allowed by Internal Revenue Code Section 691(c), "estate tax" means the South Carolina Estate Tax including any South Carolina generation-skipping transfer tax.

(4) A net operating loss deduction is computed in accordance with the Internal Revenue Code except that:

(a) All items of income and deductions used in computing the net operating loss deduction are adjusted as provided in this article.

(b) No carrybacks are allowed.

(c) A federal election to carryback a net operating loss deduction does not affect the computation of this deduction for South Carolina income tax purposes.

(d) A net operating loss is subject to allocation and apportionment under Article 17 of this chapter in the year the loss is incurred.

(5) A corporation may not carry back a net capital loss as permitted by Internal Revenue Code Section 1212(a). A net capital loss may be carried forward to future years to the extent provided in Internal Revenue Code Section 1212(a).

(6) In computing the depletion deduction pursuant to Internal Revenue Code Sections 611 through 613, a taxpayer who allocates or apportions income pursuant to the provisions of Article 17 of this chapter has the option of:

(a) apportioning the deduction according to the appropriate South Carolina apportionment percentage provided in Sections 12-6-2252 through 12-6-2310; or

(b) allocating the deduction to South Carolina with respect to mines, oil and gas wells, and other natural deposits located in this State. The amount allocated to South Carolina may not exceed fifty percent of the net income apportioned to South Carolina by Sections 12-6-2252 through 12-6-2310.

(7) The limiting provisions of Internal Revenue Code Section 280C for certain expenses for which credits are allowable do not apply.

(8) Adjusted gross income and taxable income are computed without the deductions for certain unused business credits authorized by Internal Revenue Code Section 196.

(9) If for federal income tax purposes a taxpayer claims a credit which requires a reduction of basis to Section 38 property under Internal Revenue Code Section 50(c), the taxpayer may deduct the amount of the basis reduction for South Carolina income tax purposes by the amount of the basis reduction in the tax year in which basis is reduced for federal income tax purposes.

(10) If for federal income tax purposes a taxpayer's mortgage interest deduction is reduced pursuant to Internal Revenue Code Section 163(g), the taxpayer may deduct the amount of the federal interest deduction reduction.

(11) A dividend from a foreign corporation is treated as a dividend from a domestic corporation for the purposes of the dividends received deduction under Section 243 of the Internal Revenue Code.

(12) The deduction for charitable contributions allowed by Section 170 of the Internal Revenue Code is determined in the same manner as provided in Section 170 of the code except that no deduction is allowed unless, in addition to the requirements of Section 170 of the Internal Revenue Code, the contribution also meets the requirements of Section 12-6-5590.

(13) Adjusted gross income and taxable income are computed without the deduction allowed pursuant to Internal Revenue Code Section 199 relating to domestic production activities.

(14)(a) A deduction is not allowed a person for the accrual of an expense or interest if the payee is a related person and the payment is not made in the taxable year of accrual or before the payer's income tax return is due, without regard to extensions, for the taxable year of accrual. Except as provided in subitem (b), deductions disallowed pursuant to this section are allowed when the payment is made. The holder shall include the payment in income in the year the debtor is entitled to take the deduction. This section does not apply to payments deemed to be made by the application of South Carolina's adoption of Internal Revenue Code Section 482, 7872, a similar provision of the Internal Revenue Code or state law.

(b) Notwithstanding subitem (a), unless the director is satisfied that tax avoidance is not a significant purpose of the transaction, an interest deduction is not allowed for the accrual or payment of interest on obligations issued as a dividend or paid instead of paying a dividend. This interest must be treated as a dividend to the debtor's shareholders when it is paid, and if the holder of the obligation is not a shareholder at that time, a payment from the shareholders to the holder at that time.

(c) For purposes of this item, a related person includes a person that bears a relationship to the taxpayer as described in Section 267 of the Internal Revenue Code.

HISTORY: 1995 Act No. 76, Section 1; 2002 Act No. 334, Section 14, eff June 24, 2002; 2002 Act No. 363, Section 2, eff August 2, 2002, applicable for taxable years beginning after 2002; 2005 Act No. 145, Sections 10.A, 10.B, 43.A, eff June 7, 2005; 2005 Act No. 161, Section 22.A, eff June 9, 2005; 2007 Act No. 110, Section 55.A, eff June 21, 2007, effective for tax years after 2010; 2007 Act No. 116, Section 60.A, eff June 28, 2007, effective for tax years beginning after 2010.



SECTION 12-6-1140. Deductions from individual taxable income.

There is allowed as a deduction in computing South Carolina taxable income of an individual the following:

(1) a net gain deduction as provided in Section 12-6-1150;

(2) an additional deduction for dependents under six years of age as provided in Section 12-6-1160;

(3) a deduction as provided in Section 12-6-1170;

(4) amounts included in South Carolina gross income received for disability retirement due to permanent and total disability by a person who could qualify for the homestead exemption under Section 12-37-250 by reason of being classified as totally and permanently disabled;

(5) expenses incurred by taxpayers as provided in Internal Revenue Code Section 162(h) without regard to limitations in Section 162(h)(4);

(6) a subsistence allowance of eight dollars a day for federal, state, and local law enforcement officers paid by a political subdivision of this State, the government of this State, or the federal government, for each regular work day in a taxable year and full-time firefighters and emergency medical service personnel may deduct as a subsistence allowance eight dollars a day for each regular work day in a taxable year;

(7)(a) Two thousand dollars for each adopted special needs child who is:

(i) dependent upon and receiving chief support from the taxpayer;

(ii) under the age of twenty-one; and

(iii) enrolled in an accredited school or college or is incapable of self-support because of mental or physical defects.

(b) For purposes of this item, a special needs child is a person who is:

(i) under eighteen at the time of adoption;

(ii) the dependent of a public or private nonprofit adoption agency prior to the adoption;

(iii) legally free for adoption; and

(iv) unlikely to be adopted without assistance as determined by the South Carolina Department of Social Services because of conditions such as ethnic minority status, age, sibling group membership, medical condition, or physical, mental, or emotional handicaps.

(c) The entire deduction is allowed for a taxable year even if the special needs child survives for only part of the taxable year.

(8) RESERVED.

(9) DELETED.

(10)(a) A deduction calculated as provided in this item for a volunteer firefighter, rescue squad member, volunteer member of a Hazardous Materials (HAZMAT) Response Team, reserve police officer, Department of Natural Resources deputy enforcement officer, or member of the State Guard not otherwise eligible for this exemption.

(b) An individual may receive only one deduction pursuant to this item. The Board of Economic Advisors annually shall estimate a maximum deduction that may be permitted under this section for a taxable year based on an individual income tax revenue loss of three million one hundred thousand dollars attributable to this deduction and shall certify that maximum deduction to the Department of Revenue and for the applicable taxable year, the maximum deduction amount must not exceed the lesser of the certified estimate or three thousand dollars.

(c)(i) Only a volunteer earning a minimum number of points pursuant to Section 23-9-190 is eligible for this deduction unless otherwise provided in this item.

(ii) In the case of a reserve police officer and in lieu of minimum points determining eligibility, this deduction is allowed only if the reserve police officer's coordinator-supervisor certifies in writing to the officer that the officer met all requirements of Chapter 28, Title 23 applicable to a reserve police officer for the entire taxable year.

(iii) In the case of a Department of Natural Resources deputy enforcement officer and in lieu of minimum points determining eligibility, this deduction is allowed only if the deputy enforcement officer's supervisor certifies in writing to the officer that the officer met all requirements of Section 50-3-315 for the entire taxable year.

(iv) In the case of a member of the State Guard and in lieu of minimum points determining eligibility, this deduction is allowed only if the State Guard member completes a minimum of sixteen hours of training or drill each month, equating to one hundred ninety-two hours a year, and the member's commanding officer certifies in writing to the member that the member met these requirements.

(d) These certifications from supervisors of taxpayers claiming the deduction must be on a form approved by the department. The department may require a copy of the certification be attached to the taxpayer's income tax return or otherwise be made available to the department.

(11) contributions to the South Carolina Tuition Prepayment Program to the extent provided in Section 59-4-100 and to the South Carolina College Investment Program to the extent provided in Section 59-2-80.

HISTORY: 1995 Act No. 76, Section 1; 1997 Act No. 70, Section 5(A); 1997 Act No. 155, Part II, Section 2A; 1998 Act No. 419, Part II, Section 49A; 1999 Act No. 100, Part II, Section 23; 2001 Act No. 72, Section 5, eff July 20, 2001; 2002 Act No. 334, Section 19E, eff June 24, 2002, applicable for taxable years beginning after 2002; 2002 Act No. 363, Section 3A, eff August 2, 2002, applicable for taxable years beginning after 2002; 2004 Act No. 278, Section 1, eff July 16, 2004, applicable for taxable years beginning after 2003; 2005 Act No. 145, Section 11, eff June 7, 2005; 2006 Act No. 242, Section 1, eff March 20, 2006, applicable to taxable years beginning after 2005; 2007 Act No. 110, Section 11.A, eff June 21, 2007, applicable for taxable years beginning after 2005; 2007 Act No. 116, Section 17.A, eff June 28, 2007, applicable for taxable years beginning after 2005; 2008 Act No. 353, Section 2, Pt 12C.1, eff July 1, 2008.



SECTION 12-6-1150. Net capital gain; deduction from taxable income for individuals, estates, and trusts.

(A) Individuals, estates, and trusts are allowed a deduction from South Carolina taxable income equal to forty-four percent of net capital gain recognized in this State during a taxable year. In the case of estates and trusts, the deduction is applicable only to income taxed to the estate or trust or individual beneficiaries and not income passed through to nonindividual beneficiaries.

(B)(1) South Carolina income includes capital gains and losses from partnerships and "S" Corporations.

(2) Net capital gain is as defined in Internal Revenue Code, Section 1222 and related sections.

HISTORY: 1995 Act No. 76, Section 1; 2000 Act No. 387, Part II, Section 40B, eff June 30, 2000 and applicable for taxable years beginning after 2000.



SECTION 12-6-1160. Dependent deduction for resident individual.

A resident individual taxpayer is allowed a deduction for each dependent claimable on the taxpayer's federal income tax return who has not yet attained the age of six years during the applicable tax year. This deduction is contingent upon the identification in the annual general appropriations act of revenues sufficient to offset the revenue loss caused by the exemption. The deduction allowed by this section is an amount equal to a percentage of the federal income tax personal exemption amount allowed for the applicable taxable year as follows:

Taxable year 1994 twenty-five percent

Taxable year 1995 fifty percent

Taxable year 1996 seventy-five percent

Taxable years after 1996 one hundred percent

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-1170. Retirement income deduction from taxable income for individual.

(A)(1) An individual taxpayer who is the original owner of a qualified retirement account is allowed an annual deduction from South Carolina taxable income of not more than three thousand dollars of retirement income received. Beginning in the year in which the taxpayer reaches age sixty-five, the taxpayer may deduct not more than ten thousand dollars of retirement income that is included in South Carolina taxable income.

(2) The term "retirement income", as used in this subsection, means the total of all otherwise taxable income not subject to a penalty for premature distribution received by the taxpayer or the taxpayer's surviving spouse in a taxable year from qualified retirement plans which include those plans defined in Internal Revenue Code Sections 401, 403, 408, and 457, and all public employee retirement plans of the federal, state, and local governments, including military retirement.

(3) A surviving spouse receiving retirement income that is attributable to the deceased spouse shall apply this deduction in the same manner that the deduction applied to the deceased spouse. If the surviving spouse also has another retirement income, an additional retirement exclusion is allowed.

(4) The department may require the taxpayer to provide information necessary for proper administration of this subsection.

(B) Beginning for the taxable year during which a resident individual taxpayer attains the age of sixty-five years, the resident individual taxpayer is allowed a deduction from South Carolina taxable income received in an amount not to exceed fifteen thousand dollars reduced by any amount the taxpayer deducts pursuant to subsection (A) not including amounts deducted as a surviving spouse. If married taxpayers eligible for this deduction file a joint federal income tax return, then the maximum deduction allowed is fifteen thousand dollars in the case when only one spouse has attained the age of sixty-five years and thirty thousand dollars when both spouses have attained such age.

HISTORY: 1995 Act No. 76, Section 1; 1998 Act No. 419, Part II, Section 49B; 1999 Act No. 100, Part II, Section 28; 2005 Act No. 161, Section 5, eff June 9, 2005.



SECTION 12-6-1175. Wages paid to unauthorized alien; business expense deduction disallowed.

(A) As used in this section:

(1) "Unauthorized alien" means an unauthorized alien as defined by 8 USC Section 1324A(h)(3).

(2) "Labor services" means the physical performance of services in this State.

(B) On or after January 1, 2009, no wages or remuneration for labor services to an individual of six hundred dollars or more per annum may be claimed and allowed as a deductible business expense for state income tax purposes by a taxpayer if the individual is an unauthorized alien. The provisions of this subsection shall apply whether or not an Internal Revenue Service Form 1099 is issued in conjunction with the wages or remuneration.

(C) This section shall not apply to a business domiciled in this State that is exempt from compliance with federal employment verification procedures under federal law.

(D) This section shall not apply to an individual hired by the taxpayer prior to January 1, 2009.

(E) This section shall not apply to a taxpayer where the individual being paid is not directly compensated or employed by said taxpayer.

(F) This section shall not apply to wages or remuneration paid for labor services to any individual whose employment authorization status was verified in accordance with the provisions of Section 41-8-20.

(G) A taxpayer must not be held liable for failing to comply with the provisions of this section, if, based on a reasonable investigation of the individual, the taxpayer did not know or should not have known that the individual was an unauthorized alien. For purposes of this subsection, a taxpayer shall be deemed to have conducted a reasonable investigation if the individual met the requirements of subsection (F), and the information provided by the individual to the taxpayer was facially correct.

(H) The Director of the South Carolina Department of Revenue is authorized to prescribe forms and promulgate regulations deemed necessary in order to administer and effectuate this section in accordance with the provisions of Chapter 23 of Title 1 of the South Carolina Code of Laws.

(I) The Director of the Department of Revenue shall send written notice of this section to all South Carolina employers no later than July 1, 2008.

HISTORY: 2008 Act No. 280, Section 7, eff June 4, 2008.



SECTION 12-6-1190. Cost recovery of retirement benefits from retirement systems maintained by the State or its political subdivisions.

Retirees receiving benefits from the various state retirement systems or any other retirement plan maintained by a political subdivision of this State who have recovered all or a part of their recoverable costs in their retirement benefits for federal income tax purposes before January 1, 1989, are considered to have recovered those costs for purposes of the state income tax. For taxable years beginning after 1988, cost recovery of these retirement benefits is the same for both state and federal income tax purposes.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-1200. Exclusion from taxable income of amounts excluded from federal income tax by United States treaty.

South Carolina taxable income does not include amounts excluded from federal income tax by reason of a treaty of the United States.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-1210. Deductions for capital expenses, depreciation, gains and losses; change in accounting method; certain elections for special tax treatment; provisions of federal law.

(A) If as of January 1, 1985, a taxpayer is for federal income tax purposes amortizing a capital expense paid or incurred before January 1, 1985, as provided in Internal Revenue Code Sections 171 (Amortization of Bond Premium), 174 (Research and Experimental Expenditures), 185 (Amortization of Railroad Grading and Tunnel Bores), 189 (Amortization of Real Property Construction Period Interest and Taxes), or 194 (Amortization of Reforestation Expenditures), the taxpayer is allowed to deduct for South Carolina income tax purposes the amount amortized and deducted for federal income tax purposes. At the expiration of the amortization for federal income tax purposes, the taxpayer may continue to amortize, for South Carolina income tax purposes, the balance of the capital expense, if any, using the same rate of amortization until the cost of the item has been fully amortized for South Carolina income tax purposes.

(B) Except as provided in subsection (C), if, as of January 1, 1985, a taxpayer is deducting the cost of personal property placed in service before 1985, or the cost of improvements to real property paid or incurred before January 1, 1985, as provided in Internal Revenue Code Section 168, the taxpayer is allowed for South Carolina income tax purposes the same annual deduction as allowed for federal tax purposes. Beginning with the year following the expiration of the deductions for federal tax purposes, the balance of the deductible cost, if any, may be deducted at the rate of fifty percent a year for personal property and twenty percent a year for real property improvements, until the entire deductible cost has been deducted for South Carolina income tax purposes. The deduction authorized by this subsection may not exceed the taxpayer's depreciable basis.

(C) If a taxpayer has a higher basis in assets for South Carolina income tax purposes, the taxpayer may continue to depreciate the assets, to the extent depreciable, in the manner in which the assets were being depreciated before January 1, 1985, if the higher basis is the result of:

(1) a taxable corporate liquidation before January 1, 1985;

(2) an exchange of property before January 1, 1985, that qualified under Internal Revenue Code Section 1031, but did not similarly qualify under Section 12-7-930, as in effect on December 31, 1984, as a result of the property received in the exchange not having a situs in South Carolina; or

(3) Internal Revenue Code Section 179 before January 1, 1985.

(D) If a taxpayer is reporting income from a corporate liquidation distribution under Internal Revenue Code Section 337 using the installment method of reporting or from an installment sale under Internal Revenue Code Section 453, and the taxpayer has previously reported all the gain for South Carolina income tax purposes, then South Carolina taxable income must be reduced by the amount of the installment gain. If a taxpayer has elected installment sale reporting for South Carolina purposes and not federal purposes, the taxpayer shall continue to report gain on the South Carolina tax return in addition to income otherwise taxable.

(E) A taxpayer reporting income or deducting expenses over a time period as a result of a change of accounting method or accounting year, shall report income or deduct expenses in the manner provided in the Internal Revenue Code and approved by the Internal Revenue Service. At the expiration of the authorized adjustment period, the balance of the income or expense must be reported or deducted in the same manner and amount for South Carolina income tax purposes until all of the income or expenses have been fully reported or deducted.

(F) If a South Carolina taxpayer had a valid "S" election in effect for federal tax purposes before January 1, 1985, but has not elected that treatment for South Carolina income tax purposes, the taxpayer may at its option continue to be subject to the tax provided in Section 12-6-530 or the taxpayer may affirmatively elect South Carolina "S" Corporation status. The election may be made by filing a statement or federal "S" Corporation election with all of the shareholders consenting to the state election or all shareholders can indicate their consent by reporting the "S" Corporation income or loss on their individual or composite South Carolina return(s).

(G) If before January 1, 1985, a taxpayer has made an election pursuant to Internal Revenue Code Section 83(b) (Election to Include Property Transferred in Connection with Performance of Services in the Year of Transfer), the election is not effective for South Carolina income tax purposes unless the taxpayer reported income in a manner consistent with the election on the South Carolina income tax return for the year of the election. Otherwise, the taxpayer is taxed under the provisions of Internal Revenue Code Section 83 when income is otherwise realized and recognized as though no Section 83(b) election had been made.

(H) An incentive stock option issued under Internal Revenue Code Section 422A is considered a qualified option or incentive stock option for South Carolina income tax purposes whether granted before or after January 1, 1985.

(I) A taxpayer may not deduct a capital loss carryover under Internal Revenue Code Section 1212 from a tax year before January 1, 1985, for South Carolina income tax purposes.

(J) A net operating loss carryforward under Section 12-7-705 as in effect on December 31, 1984, is allowed for South Carolina income tax purposes before loss carryforwards pursuant to the Internal Revenue Code Section as modified by Article 9 of this chapter, but the same loss may not be deducted more than once. A net operating loss that has not expired before January 1, 1985, expires under the rules provided in Internal Revenue Code Section 172.

(K) A taxpayer receiving an annuity before January 1, 1985, that is subject to tax pursuant to Internal Revenue Code Section 72 shall continue to report income from the annuity in the manner provided in Section 12-7-560(2) in effect on December 31, 1984.

(L) If a taxpayer is subject to the provisions of Internal Revenue Code Sections 483 (Interest on Certain Deferred Payments) or 1271 through 1288 (Special Rules for Bonds and Other Debt Instruments) as a result of a contract entered into before 1985, then no recomputation of principal and income is required.

(M) For a taxable year beginning after December 31, 1984, to the extent gross income, adjusted gross income, or taxable income of any taxpayer is affected by a provision of federal law enacted before January 1, 1985, which provision is not contained in the Internal Revenue Code, the provision is applicable in determining the South Carolina gross, adjusted gross, and taxable income of the taxpayer in the appropriate taxable year.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-1220. Individual Development Account.

Families on AFDC and those not receiving welfare but whose household income falls below one hundred eighty-five percent of the federal poverty level may own an Individual Development Account. Contributions to and interest on these accounts are tax free, and a recipient may accrue up to ten thousand dollars in the account. Withdrawals used for education or job training or to start a business or to purchase a home are tax free. Withdrawals for other purposes are not tax free.

The State shall seek a waiver from the federal government providing that no lump sum payment of ten thousand dollars or less deposited in an Individual Development Account within thirty days of receipt will make the family ineligible for receipt of AFDC.

HISTORY: 1995 Act No. 102, Part IV, Section 4.



SECTION 12-6-1610. Definitions.

As used in this article:

(1) "Qualified catastrophe expenses" mean expenses paid or incurred by reason of a major disaster that has been declared by the Governor to be an emergency by executive order.

(2) "Qualified deductible" means the deductible for the individual's homeowner's policy for a taxpayer's legal residence.

(3) "Legal residence" means the taxpayer's legal residence pursuant to Section 12-43-220(c).

HISTORY: 2007 Act No. 78, Section 2, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 12-6-1620. "Catastrophe Savings Account" defined; exemptions allowed; contributable amount; attachment and garnishment.

(A)(1) An individual taxpayer is allowed a deduction from the tax imposed pursuant to Section 12-6-510 for amounts contributed to a Catastrophe Savings Account in accordance with subsection (B)(3); and

(2) all interest income earned by the Catastrophe Savings Account is exempt from the tax imposed pursuant to Section 12-6-510 as provided in this article.

(B)(1) As used in this article, "Catastrophe Savings Account" means a regular savings account or money market account established by an insurance policyholder for residential property in this State to cover an insurance deductible under an insurance policy for the taxpayer's legal residence property that covers hurricane, rising floodwaters, or other catastrophic windstorm event damage or by an individual to cover self-insured losses for the taxpayer's legal residence from a hurricane, rising floodwaters, or other catastrophic windstorm event. The account must be labeled as a Catastrophe Savings Account in order to qualify as a Catastrophe Savings Account as defined in this article. A taxpayer shall establish only one Catastrophe Savings Account and shall specify that the purpose of the account is to cover the amount of insurance deductibles and other uninsured portions of risks of loss from hurricane, rising floodwater, or other catastrophic windstorm event.

(2) A Catastrophe Savings Account is not subject to attachment, levy, garnishment, or legal process in this State.

(3) The total amount that may be contributed to a Catastrophe Savings Account must not exceed:

(a) in the case of an individual whose qualified deductible is less than or equal to one thousand dollars, two thousand dollars;

(b) in the case of an individual whose qualified deductible is greater than one thousand dollars, the amount equal to the lesser of fifteen thousand dollars or twice the amount of the taxpayer's qualified deductible; or

(c) in the case of a self-insured individual who chooses not to obtain insurance on his legal residence, two hundred fifty thousand dollars, but shall not exceed the value of the individual taxpayer's legal residence.

(4) If a taxpayer contributes in excess of the limits provided in item (3), the taxpayer shall withdraw the amount of the excess contributions and include that amount in South Carolina income for purposes of Section 12-6-510 in the year of withdrawal.

HISTORY: 2007 Act No. 78, Section 2, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 12-6-1630. Taxation of distributions or at death of account owner.

(A) A distribution from a Catastrophe Savings Account must be included in the income of the taxpayer unless the amount of the distribution is used to cover qualified catastrophe expenses.

(B) No amount is included in income, pursuant to subsection (A) of this section, if the qualified catastrophe expenses of the taxpayer during the taxable year are equal to or greater than the aggregate distributions during the taxable year.

(C) If aggregate distributions exceed the qualified catastrophe expenses during the taxable year, the amount otherwise included in income must be reduced by the amount of the distributions for qualified catastrophe expenses.

(D)(1) The tax paid pursuant to Section 12-6-510 attributable to a taxable distribution must be increased by two and one-half percent of the amount which is includable in income.

(2) This additional tax does not apply if the:

(a) taxpayer no longer owns a legal residence that qualifies under Section 12-43-220(C); or

(b) distribution is from an account conforming with Section 12-6-1620(B)(3)(c) and is made on or after the date on which the taxpayer attains the age of seventy.

(E)(1) No amount is includable in taxable income, pursuant to subsection (A) of this section, if the distribution is from an account conforming with Section 12-6-1620(B)(3)(a) or (b) and is made on or after the date on which the taxpayer attains the age of seventy.

(2) If a taxpayer receives a nontaxable distribution under this subsection, the taxpayer must not make further contributions to any Catastrophe Savings Account.

(F) If a taxpayer who owns a Catastrophe Savings Account dies, his account is included in the income of the person who receives the account, unless that person is the surviving spouse of the taxpayer. Upon the death of the surviving spouse, the account is included in the income of the person who receives the account. The additional tax in subsection (D) does not apply to distribution on death of the taxpayer or the surviving spouse.

HISTORY: 2007 Act No. 78, Section 2, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 12-6-1710. Taxation of part-year resident.

An individual who is a part-year resident of South Carolina may:

(1) report and compute South Carolina tax as if the individual was a resident for the entire year and use the credit provided in Section 12-6-3400; or

(2) report and compute South Carolina tax as a nonresident individual as provided in Section 12-6-1720, except that for purposes of this computation, South Carolina taxable income for that period during which the individual was a resident includes all items of income, gain, loss, or deductions that a resident would be required to include under Section 12-6-560.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-1720. Taxable income of nonresident individual, trust, estate, or beneficiary; modifications, adjustments, and allocations.

A nonresident individual, a nonresident trust, a nonresident estate, and a nonresident beneficiary shall report and compute South Carolina taxable income as a resident taxpayer of this State subject to the following modifications:

(1) South Carolina taxable income, gains, losses, or deductions include only amounts attributable to:

(a) the ownership of any interest in real or tangible personal property located in this State;

(b) a business, trade, profession, or occupation carried on in this State or compensation for services performed in this State. If a business, trade, profession, or occupation is carried on or compensation is for services performed partly within and partly without this State, the amount allocable or apportionable to this State under Article 17 of this chapter must be included in South Carolina income;

(c) income from intangible personal property, including annuities, dividends, interest, and gains that is derived from property employed in a trade, business, profession, or occupation carried on in this State. For purposes of this item, a taxpayer, other than a dealer holding property primarily for sale to customers in the ordinary course of the nonresident's trade or business, is not considered to carry on a business, trade, profession, or occupation in South Carolina solely by reason of the purchase and sale of property for the nonresident's own account;

(d) the distributive share of the South Carolina portion of partnership, "S" Corporation, estate, and trust income, gains, losses, and deductions;

(e) lottery or bingo winnings.

(2) The South Carolina taxable income of a nonresident individual, nonresident estate, or nonresident trust must be adjusted as follows:

(a)(i) For a nonresident individual, the personal exemptions and the applicable standard deduction or itemized deductions must be reduced to an amount which is the same proportion as South Carolina adjusted gross income is to federal adjusted gross income.

(ii) For a nonresident estate or nonresident trust, the personal exemption and itemized deductions must be reduced to an amount which is the same proportion as South Carolina gross income is to federal gross income.

(b) For purposes of the computation in item (2)(a), South Carolina adjusted gross income means the adjusted gross income of the taxpayer calculated as provided in Section 12-6-1720(1). Adjustments to gross income authorized by Internal Revenue Code Section 62 must be apportioned based on the ratio of South Carolina gross income to federal gross income. However, if the adjustment is directly connected with an item of gross income, the adjustment is allowed only to the extent the item of income is taxable in this State.

(3) The South Carolina taxable income of a nonresident estate or nonresident trust as determined in items (1) and (2) of this section must be allocated among the estate or trust and its beneficiaries, including solely for purposes of this allocation, resident beneficiaries, in proportion to their respective shares of federal distributable net income.

If for the taxable year the estate or trust does not have distributable net income for federal tax purposes, the South Carolina taxable income must be allocated between the estate or trust and its beneficiaries as follows:

(a) The personal representative or trustee shall recompute distributable net income in the same manner as federal distributable net income but including only those items which enter into the computation of the South Carolina taxable income of a nonresident estate or nonresident trust.

(b) The South Carolina taxable income of a nonresident estate or nonresident trust must then be allocated among the estate or trust and its beneficiaries, including solely for purposes of this allocation, resident beneficiaries, in proportion to their respective shares of this recomputed distributable net income.

HISTORY: 1995 Act No. 76, Section 1; 2005 Act No. 161, Section 6, eff June 9, 2005.



SECTION 12-6-2210. Taxation of business; determination whether entirely or partly transacted or conducted within State.

(A) If the entire business of a taxpayer is transacted or conducted within this State, the income tax as provided in this chapter is measured by the entire net income of the taxpayer for the taxable year. The entire business of the taxpayer is transacted or conducted within the State if the taxpayer is not subject to a net income tax or a franchise tax measured by net income in another state, the District of Columbia, a territory or possession of the United States, or a foreign country, and would not be subject to a net income tax in another taxing jurisdiction if the other taxing jurisdiction adopted the net income tax laws of this State.

(B) If a taxpayer is transacting or conducting business partly within and partly without this State, the South Carolina income tax is imposed upon a base which reasonably represents the proportion of the trade or business carried on within this State. A taxpayer subject to taxation under this section is considered to have been transacting or conducting business partly within and partly without the State if the taxpayer is subject to a net income tax or a franchise tax measured by net income in another state, the District of Columbia, a territory or possession of the United States, or a foreign country, or would be subject to the net income tax in any other taxing jurisdiction if the other taxing jurisdiction adopted the net income tax laws of this State.

HISTORY: 1995 Act No. 76, Section 1; 2001 Act No. 89, Section 8, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000.



SECTION 12-6-2220. Allocation of interest, dividends, rents and royalties, gains and losses, and income from personal services.

The following items of income must be directly allocated and excluded from the apportioned income and the apportionment factors:

(1) Interest received from intangible property not connected with the taxpayer's business, less all related expenses, is allocated to the state of the corporation's principal place of business as defined in Section 12-6-30(9) or the domicile of an individual taxpayer.

(2) Dividends received from corporate stocks not connected with the taxpayer's business, less all related expenses, are allocated to the state of the corporation's principal place of business as defined in Section 12-6-30(9) or the domicile of an individual taxpayer.

(3) Rents and royalties received from the lease or rental of real estate or tangible personal property, less all related expenses, are allocated to the state where the property was located at the time the income was derived providing the property was not used in or connected with the taxpayer's trade or business during the taxable year.

(4) Gains and losses from the sale of real property less all related expenses are allocated to the state in which the real property is located except to the extent that gain represents the return of amounts deducted as depreciation. The amount of gain which represents the return of amounts deducted as depreciation is allocated to this State to the extent of depreciation previously deducted in computing South Carolina taxable income.

(5) Gains and losses from sales of intangible personal property not connected with the business of the taxpayer and not held for sale to customers in the regular course of business, less all related expenses, are allocated to the state of the corporation's principal place of business as defined in Section 12-6-30(9) or the domicile of an individual taxpayer.

(6) All income from personal services received by a resident individual is allocated to this State. All income from personal services received by a nonresident individual for services rendered in this State is allocated to this State.

HISTORY: 1995 Act No. 76, Section 1; 2005 Act No. 145, Section 12.A, eff June 7, 2005.



SECTION 12-6-2230. Allocation of income not allocated under Section 12-6-2220.

Any income, less all related expenses, which is not allocated under Section 12-6-2220 and not properly includable in the net apportionable income of taxpayers engaged in interstate commerce under the Constitution of the United States because it is unrelated to the business activity of the taxpayer conducted partly within and partly without this State, is allocated to the state in which the business situs of the investment is located. If the business situs of the investment is partly within and partly without South Carolina, the investment is apportioned using the same formula used for apportioning the net income of the corporation.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-2240. Apportionment of all income remaining after allocation.

All income remaining after allocation pursuant to Sections 12-6-2220 and 12-6-2230 is apportioned in accordance with Section 12-6-2252, or one of the special apportionment formulas provided in Sections 12-6-2290 through 12-6-2310.

HISTORY: 1995 Act No. 76, Section 1; 2007 Act No. 110, Section 55.B, eff June 21, 2007, effective for tax years after 2010; 2007 Act No. 116, Section 60.E, eff June 28, 2007, effective for tax years after 2010.



SECTION 12-6-2252. Allocation and apportionment of business income.

(A) A taxpayer whose principal business in this State is (i) manufacturing or a form of collecting, buying, assembling, or processing goods and materials within this State, or (ii) selling, distributing, or dealing in tangible personal property within this State, shall make returns and pay annually an income tax that includes its income apportioned to this State. Its income apportioned to this State is determined by multiplying the net income remaining after allocation pursuant to Sections 12-6-2220 and 12-6-2230 by the sales factor defined in Section 12-6-2280.

(B) If a sales factor does not exist, the remaining net income is apportioned to the business's principal place of business.

HISTORY: 2007 Act No. 110, Section 50.A, eff June 21, 2007, applicable for taxable years beginning after 2006; 2007 Act No. 116, Section 55.A, eff June 28, 2007, applicable for taxable years beginning after 2006.



SECTION 12-6-2280. Sales factor; definitions.

(A) The sales factor is a fraction in which the numerator is the total sales of the taxpayer in this State during the taxable year and the denominator is the total sales of the taxpayer everywhere during the taxable year.

(B) The term "sales in this State" includes sales of goods, merchandise, or property received by a purchaser in this State. The place where goods are received by the purchaser after all transportation is completed is considered the place at which the goods are received by the purchaser. Direct delivery into this State by the taxpayer to a person designated by a purchaser constitutes delivery to the purchaser in this State.

(C) Sales of tangible personal property to the United States government are not included in the numerator or the denominator of the sales factor. Only sales for which the United States government makes direct payment to the seller pursuant to the terms of a contract constitute sales to the United States government.

(D) For purposes of this section, items included in sales are as provided in Section 12-6-2295.

HISTORY: 1995 Act No. 76, Section 1; 2007 Act No. 110, Section 53.A, eff June 21, 2007, applicable for taxable years beginning after 2006; 2007 Act No. 116, Section 58.A, eff June 28, 2007, applicable for taxable years beginning after 2006.



SECTION 12-6-2290. Apportionment of remaining net income from principal profits or income derived from sources not otherwise described by this chapter.

If the principal profits or income of a taxpayer are derived from sources other than those described in Section 12-6-2252 or Section 12-6-2310, the taxpayer shall apportion its remaining net income using a fraction in which the numerator is gross receipts from within this State during the taxable year and the denominator is total gross receipts from everywhere during the taxable year. For purposes of this section, items included in gross receipts are as provided in Section 12-6-2295.

HISTORY: 1995 Act No. 76, Section 1; 2007 Act No. 110, Section 54.A, eff June 21, 2007, applicable for taxable years beginning after 2006; 2007 Act No. 110, Section 55.C, eff June 21, 2007, effective for tax years after 2010; 2007 Act No. 116, Section 59.A, eff June 28, 2007, applicable for taxable years beginning after 2006; 2007 Act No. 116, Section 60.C, eff June 28, 2007, applicable for tax years after 2010.



SECTION 12-6-2295. Items included and excluded from terms "sales" and "gross receipts".

(A) The terms "sales" as used in Section 12-6-2280 and "gross receipts" as used in Section 12-6-2290 include, but are not limited to, the following items if they have not been separately allocated:

(1) receipts from the sale or rental of property maintained for sale or rental to customers in the ordinary course of the taxpayer's trade or business including inventory;

(2) receipts from the sale of accounts receivable acquired in the ordinary course of trade or business for services rendered or from the sale or rental of property maintained for sale or rental to customers in the ordinary course of the taxpayer's trade or business if the accounts receivable were created by the taxpayer or a related party. For purposes of this item, a related person includes a person that bears a relationship to the taxpayer as described in Section 267 of the Internal Revenue Code;

(3) receipts from the use of intangible property in this State including, but not limited to, royalties from patents, copyrights, trademarks, and trade names;

(4) net gain from the sale of property used in the trade or business. For purposes of this subsection, property used in the trade or business means property subject to the allowance for depreciation, real property used in the trade or business, and intangible property used in the trade or business which is:

(a) not property of a kind that properly would be includible in inventory of the business if on hand at the close of the taxable year; or

(b) held by the business primarily for sale to customers in the ordinary course of the trade or business;

(5) receipts from services if the entire income-producing activity is within this State. If the income-producing activity is performed partly within and partly without this State, sales are attributable to this State to the extent the income-producing activity is performed within this State;

(6) receipts from the sale of intangible property which are unable to be attributed to any particular state or states are excluded from the numerator and denominator of the factor.

(B) The terms "sales" as used in Section 12-6-2280 and "gross receipts" as used in Section 12-6-2290 do not include:

(1) repayment, maturity, or redemption of the principal of a loan, bond, or mutual fund or certificate of deposit or similar marketable instrument;

(2) the principal amount received under a repurchase agreement or other transaction properly characterized as a loan;

(3) proceeds from the issuance of the taxpayer's stock or from sale of treasury stock;

(4) damages and other amounts received as the result of litigation;

(5) property acquired by an agent on behalf of another;

(6) tax refunds and other tax benefit recoveries;

(7) pension reversions;

(8) contributions to capital, except for sales of securities by securities dealers;

(9) income from forgiveness of indebtedness; or

(10) amounts realized from exchanges of inventory that are not recognized by the Internal Revenue Code.

HISTORY: 2007 Act No. 110, Section 51.A, eff June 21, 2007, applicable for taxable years beginning after 2006; 2007 Act No. 116, Section 56.A, eff June 28, 2007, applicable for taxable years beginning after 2006.



SECTION 12-6-2300. Apportionment of United States source income for business incorporated in foreign country.

A business incorporated in a foreign country is required to apportion only United States source income as determined for federal purposes on Form 1120F if elected. No change in the election may be made without permission of the department. Income must be apportioned using rules provided for apportionment in this chapter.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-2310. Income remaining after allocation for certain companies; factors to be used for apportionment.

The income remaining after allocation for the following companies must be apportioned using the following factors:

(1)(a) Railroad companies shall use a fraction in which the numerator is railway operating revenue from business done within this State during the taxable year and the denominator is total railway operating revenue from all business done by the taxpayer as shown by its records kept in accordance with the Uniform System of Accounts prescribed by the Interstate Commerce Commission.

(b) If the department finds that the accounting records of a taxpayer do not accurately reflect the division of revenue by state lines as to each transaction involving interstate revenue, the department may adopt rules and promulgate regulations which determine averages which approximate with reasonable accuracy the proportion of interstate revenue actually earned upon lines in this State.

(c) For purposes of this item:

(i) "Railway operating revenue from business done within this State" means railway operating revenue from business wholly within this State, plus the equal mileage proportion within this State of each item of railway operating revenue received from the interstate business of the taxpayer.

(ii) "Equal mileage proportion" means the proportion which the distance of movement of property and passengers over lines in this State bears to the total distance of movement of property and passengers over lines of the taxpayer receiving the revenues.

(iii) "Interstate business" means railway operating revenue from the interstate transportation of persons or property into, out of, or through this State.

(2) Motor carriers of property and passengers shall use a fraction in which the numerator is vehicle miles within this State during the taxable year and the denominator is total vehicle miles everywhere during the taxable year.

(3) Telephone service companies shall use a fraction in which the numerator is gross receipts in this State during the taxable year and the denominator is total gross receipts everywhere. The term "gross receipts in this State" includes gross revenues derived from services rendered wholly within this State, plus that portion of the company's interstate revenues attributable to this State in accordance with the Federal Communications Standard Classification of Accounts.

(4) Pipeline companies shall use a fraction in which the numerator is the revenue ton miles (one ton of solid property transported one mile), revenue barrel miles (one barrel of liquid property transported one mile), or revenue cubic foot miles (one cubic foot of gaseous property transported one mile) within this State during the taxable year and the denominator is the total revenue ton miles, revenue barrel miles, or revenue cubic foot miles, of the taxpayer everywhere during the taxable year.

(5) Airline companies shall use a fraction in which the numerator is revenue tons loaded and unloaded in this State during the taxable year, and the denominator is revenue tons loaded and unloaded everywhere during the taxable year. A revenue ton is a short ton (two thousand pounds) and is computed by using a standard weight of one hundred ninety pounds a passenger (including free baggage) multiplied by the number of passengers loaded and unloaded plus the tons of airmail, express, and freight loaded and unloaded within and without this State.

(6) Shipping lines. Where the income is derived principally from the operation of a shipping line, the corporation shall apportion its net apportionable income to South Carolina on the basis of the ratio of revenue tons loaded and unloaded within and without the State for such year. A revenue ton is a short ton (two thousand pounds) and must be computed using a standard weight of one hundred ninety pounds per passenger (including free baggage) multiplied by the number of passengers loaded and unloaded.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-2320. Allocation and apportionment of taxpayer's income when provisions unfairly represent taxpayer's business activity; agreement with taxpayer; provision for taxpayer constructing or operating qualified recycling facility.

(A) If the allocation and apportionment provisions of this chapter do not fairly represent the extent of the taxpayer's business activity in this State, the taxpayer may petition for, or the department may require, in respect to all or any part of the taxpayer's business activity, if reasonable:

(1) separate accounting;

(2) the exclusion of one or more of the factors;

(3) the inclusion of one or more additional factors which will fairly represent the taxpayer's business activity in the State; or

(4) the employment of any other method to effectuate an equitable allocation and apportionment of the taxpayer's income.

(B)(1) For the purposes of this chapter, the department may enter into an agreement with the taxpayer establishing the allocation and apportionment of the taxpayer's income for a period not to exceed five years, if the following conditions are met:

(a) the taxpayer is planning a new facility in this State or an expansion of an existing facility;

(b) the taxpayer asks the department to enter into a contract under this subsection reciting an allocation and apportionment method; and

(c) after reviewing the taxpayer's proposal and planned new facility or expansion, the Advisory Coordinating Council for Economic Development certifies that the new facility or expansion will have a significant beneficial economic effect on the region for which it is planned and that its benefits to the public exceed its costs to the public. It is within the Advisory Coordinating Council for Economic Development's sole discretion to determine whether a new facility or expansion has a significant economic effect on the region for which it is planned.

(2) For the purposes of this subsection the word "taxpayer" includes any one or more of the members of a controlled group of corporations authorized to file a consolidated return under Section 12-6-5020. Also, the word "taxpayer" includes a person who bears a relationship to the taxpayer as described in Section 267(b) of the Internal Revenue Code.

(3) Notwithstanding the provisions of item (1), the department may enter into an agreement with the taxpayer establishing the allocation and apportionment of the taxpayer's income for a period not to exceed ten years if the following conditions are met:

(a)(i) the taxpayer is planning a new facility in this State or an expansion of an existing facility and the new or expanded facility results in a total investment of at least ten million dollars and the creation of at least two hundred new full-time jobs, with an average cash compensation level for the new jobs of more than three times the per capita income of this State at the time the jobs are filled which must be within five years of the Advisory Coordinating Council for Economic Development's certification. Per capita income for the State shall be determined by using the most recent data available from the Board of Economic Advisors; or

(ii) the taxpayer is planning a new facility in this State and invests at least seven hundred fifty million dollars in real or personal property or both in a single county in this State and creates at least three thousand eight hundred full-time new jobs, as those terms are defined in Section 12-6-3360(M), within the county. The taxpayer has seven years from the date it makes the notification provided for in subitem (b) of this item to make the required investment and create the required number of jobs;

(b) the taxpayer asks the department to enter into a contract under this subsection reciting an allocation and apportionment method; and

(c) after reviewing the taxpayer's proposal and planned new facility or expansion, the Advisory Coordinating Council for Economic Development certifies that the new facility or expansion will have a significant beneficial economic effect on the region for which it is planned and that its benefits to the public exceed its costs to the public. It is within the Advisory Coordinating Council for Economic Development's sole discretion to determine whether a new facility or expansion has a significant economic effect on the region for which it is planned.

(4) The taxpayer may begin operating under the agreement beginning with the tax year in which the agreement is executed. If the taxpayer fails to meet the requirements of subitem (3)(a)(ii), the department may assess any tax due as a result of the taxpayer's failure to meet the requirements of subitem (3)(a)(ii). For any subsequent year that the taxpayer fails to maintain three thousand eight hundred full-time new jobs, then the department may assess any tax due for that year.

(C) Notwithstanding the provisions of this section, a taxpayer who is constructing or operating a qualified recycling facility as defined in Section 12-6-3460 may petition the department for the use of separate accounting with respect to all or any part of the taxpayer's or taxpayer's subsidiaries' business activities or for the use of any other method to determine the taxpayer's or taxpayer's subsidiaries' taxable income. The department shall forward the petition with its comments concerning the economic impact of the suggested method to the Advisory Coordinating Council for Economic Development. The department may approve the petition upon certification of the Advisory Coordinating Council for Economic Development that the benefits to the public exceed the costs to the public.

HISTORY: 1995 Act No. 76, Section 1; 1996 Act No. 462, Section 8A; 1999 Act No. 100, Part II, Section 57; 2009 Act No. 124, Section 1.A, eff November 1, 2009.



SECTION 12-6-2810. Deferral of taxes on income attributable to increase in gross income from foreign trading receipts.

Payment of tax otherwise due under this chapter on income attributable to the increase in gross income from foreign trading receipts may be deferred until the taxpayer intentionally ceases exporting property, or until after three taxable years in which the taxpayer has no gross income from foreign trading receipts, whichever is earlier, provided the base amount defined in Section 12-6-2850(3) does not exceed five million dollars, and the taxpayer pays interest annually on the aggregate deferred tax at the base period T-bill rate. The interest is due on the date the taxpayer is required to file the annual return required by this chapter without regard to any extension.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-2820. Date deferred payments are due and payable; payment of taxes at accelerated rate; effect of taxpayer's failure to pay interest.

(A) All deferred tax payments attributable to a particular taxable year are due and payable no later than the annual return filing date for the fifth taxable year following the taxable year for which the payment of the tax was first deferred. A taxpayer may pay deferred taxes at an accelerated rate. Failure to pay deferred taxes as required renders the taxpayer ineligible to defer payment of taxes for a subsequent tax year.

(B) If the taxpayer fails to pay the interest as required in Section 12-6-2810, all taxes deferred pursuant to this article are due and payable on the due date of the unpaid interest and may be collected as taxes are collected. No interest is due on amounts deferred for less than an entire taxable year.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-2830. Inapplicability of time limitation on assessment and collection of taxes to taxes deferred.

The three-year limitation on assessment and collection of taxes in Sections 12-54-80 and 12-54-85 do not apply to the assessment of taxes deferred pursuant to this article. The three-year assessment period for purposes of the article begins when a return is filed under Section 12-6-2820.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-2840. Effective date of article; inapplicability of article to domestic international sales corporations or foreign sales corporations.

This article:

(1) is effective for taxable years beginning after December 31, 1985; and

(2) does not apply to taxpayers who form domestic international sales corporations or foreign sales corporations pursuant to the Internal Revenue Code.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-2850. Definitions.

For purposes of this article:

(1) "Export property" means property manufactured, produced, grown, or extracted to which value is added in this State for direct use, consumption, or disposition outside the United States.

(2) "Foreign trading receipts" means receipts from invoices issued by a seller directly to an unrelated purchaser outside the United States from:

(a) the sale, exchange, or other disposition of export property outside the United States;

(b) the lease or rental of export property that is used by the lessee outside the United States;

(c) the performance of services that is related and subsidiary to the sale, exchange, lease, rental, or other disposition of export property outside the United States by the South Carolina taxpayer including, but not limited to, maintenance and training services;

(d) the performance of engineering, architectural, or consulting services for projects located outside the United States.

(3) "Increase in gross income from foreign trading receipts" is the amount by which the gross income from foreign trading receipts during the applicable tax year exceeds a base amount equal to the average of annual gross income from foreign trading receipts over the three taxable years before the applicable taxable year.

(4) "Base period T-bill rate" means the annual rate of interest determined by the department to be equivalent to the average investment yield of United States Treasury bills with maturities of fifty-two weeks which were auctioned during the one-year period ending on September thirtieth of the calendar year ending with or of the most recent calendar year ending before the close of the tax year of the taxpayer.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-3310. Tax credits; timeframe for use; pass through and calculation of shareholder credit; limited liability companies.

(A) Credits allowed in this article are nonrefundable and may be used only in the year generated unless otherwise provided.

(B)(1) Unless specifically prohibited, an "S" corporation, limited liability company taxed as a partnership, or partnership that qualifies for a credit pursuant to this article may pass through the credit earned to each shareholder of the "S" corporation, member of the limited liability company, or partner of the partnership.

(2) A credit earned by an "S" corporation owing corporate level income tax must first be used at the entity level. Only the remaining credit passes through to the shareholders of the "S" corporation.

(3) The amount of the credit allowed a shareholder, partner, or member is equal to the percentage of the shareholder's stock ownership, partner's interest in the partnership, or member's interest in the limited liability company for the taxable year multiplied by the amount of the credit earned by the entity and available for pass through. Limitations upon reduction of income tax liability by use of a credit are computed based on the shareholder's, partner's, or member's tax liability. The credit is allowed against the type of tax or taxes specifically provided by the credit in this article.

(C) A limited liability company not organized as a legal entity which is a taxpayer, a corporation, or other form of business entity expressly specified as qualifying for the credits allowed pursuant to this article nevertheless qualifies for such credits in a manner consistent with Section 12-2-25 as follows:

(1) Limited liability companies taxed for South Carolina income tax purposes as partnerships shall apply the credits as provided in subsection (B). If a member is an individual, the limited liability company may earn and pass through any credits allowed by this article to be applied against income tax imposed pursuant to Section 12-6-510. If a member is a corporation, the limited liability company may earn and pass through any credits allowed by this article to be applied against income tax imposed pursuant to Section 12-6-530.

(2) Limited liability companies taxed for South Carolina income tax purposes as corporations are entitled to all credits otherwise applicable to corporations.

(3) With respect to single members of limited liability companies which are not regarded as a separate entity from its owner, members who are individuals may claim any credits allowed by this article to be applied against income tax imposed pursuant to Section 12-6-510 and members which are corporations may claim any credits allowed by this article to be applied against income tax imposed pursuant to Section 12-6-530.

(4) For limited liability companies owned by limited liability companies or other pass through entities described in subsection (B), items (1) through (3) are applied at each successive stage of ownership until the credit is applied against the tax imposed pursuant to either Section 12-6-510 or Section 12-6-530, as applicable.

HISTORY: 1995 Act No. 76, Section 1; 2003 Act No. 69, Section 3.N, eff June 18, 2003; 2008 Act No. 313, Section 2.A, eff June 12, 2008; 2008 Act No. 352, Section 2.A, eff June 12, 2008.



SECTION 12-6-3320. Applicability of federal provisions to all income tax credits available to corporation for state income tax purposes.

The provisions of Internal Revenue Code Section 383 (Special Limitations on Certain Excess Credits) are applicable to all income tax credits available to a corporation for South Carolina income tax purposes.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-3330. Two wage earner credit for married individuals filing joint return; computation; definitions; when not allowed.

(A) Married individuals are allowed a two wage earner credit against South Carolina income tax if both spouses have South Carolina earned income and a joint return is filed under the provisions of Section 12-6-5000.

(B) The credit is limited to seven-tenths of one percent multiplied by the lesser of:

(1) thirty thousand dollars; or

(2) the South Carolina qualified earned income of the spouse with the lower South Carolina qualified earned income for the taxable year.

(C)(1) South Carolina qualified earned income is computed as follows:

(a) South Carolina earned income of the spouse for the taxable year as defined in subsection (C)(2); less

(b) the sum of the deductions described in Internal Revenue Code Section 62 (a) paragraphs (1) (Trade and Business Deductions), (2) (Certain Trade and Business Deductions of Employees), (6) (Pension, Profit-Sharing and Annuity Plans of Self-Employed Individuals), (7) (Retirement Savings), and (12)(Certain Required Repayments of Supplemental Unemployment Compensation Benefits) to the extent the deductions are properly allocable to or chargeable against South Carolina earned income.

(2) The term "South Carolina earned income" means income that is earned income within the meaning of Internal Revenue Code Section 911( d)(2) or 401(c)(2) and is taxable in this State, except that:

(a) it does not include an amount:

(i) received from a retirement plan or an annuity;

(ii) paid or distributed from an individual retirement plan as defined in Internal Revenue Code Section 7701(a)(37);

(iii) received as deferred compensation; or

(iv) received for services performed by an individual employed by his spouse within the meaning of Internal Revenue Code Section 3121(b)(3)(B); and

(b) Internal Revenue Code Section 911(d)(2)(B) must be applied without regard to the phrase "not in excess of thirty percent of his share of net profits of such trade or business".

(D) No credit is allowed under this section for a taxable year if either spouse claims the benefits of Internal Revenue Code Sections 911 (Citizens or Residents of the United States Living Abroad) or 931 (Income for Sources within Guam, America Samoa, or the Northern Mariana Islands) for the taxable year.

HISTORY: 1995 Act No. 76, Section 1; 2001 Act No. 89, Section 9, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000.



SECTION 12-6-3340. Investment tax credit for purchase and installation of certain energy conservation and renewable energy production measures.

(A) A taxpayer may claim as a credit twenty-five percent of all expenditures paid or incurred during the taxable year for the purchase and installation of the following energy conservation and renewable energy production measures:

(1) conservation tillage equipment;

(2) drip/trickle irrigation systems to include all necessary measures and equipment including, but not limited to, dams, pipes, pumps, wells, installation charges and other related expenses; and

(3) dual purpose combination truck and crane equipment.

(B) In the case of pass-through entities, the credit is determined at the entity level and is limited to two thousand five hundred dollars. The maximum amount of credit for all taxpayers, including any credit passed through to the taxpayer from a partnership, "S" Corporation, estate, or trust, is also limited to two thousand five hundred dollars.

(C) The credit may be claimed only one time for each of the three measures.

(D) If the credit exceeds the taxpayer's tax liability for the taxable year, the excess amount may be carried forward for credit against income taxes in the next five succeeding taxable years.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-3350. Tax credit for State contractors subcontracting with socially and economically disadvantaged small business.

(A) A taxpayer having a contract with this State who subcontracts with a socially and economically disadvantaged small business is eligible for an income tax credit equal to four percent of the payments to that subcontractor for work pursuant to the contract. The subcontractor must be certified as a socially and economically disadvantaged small business as defined in Section 11-35-5010 and regulations pursuant to it.

(B) The credit is limited to a maximum of fifty thousand dollars annually. A taxpayer is eligible to claim the credit for ten consecutive taxable years beginning with the taxable year in which the first payment is made to the subcontractor that qualifies for the credit. After the above ten consecutive taxable years, the taxpayer is no longer eligible for the credit.

(C) A taxpayer claiming the credit shall maintain evidence of work performed for the contract by the subcontractor.

HISTORY: 1995 Act No. 76, Section 1; 2006 Act No. 376, Section 62, eff June 13, 2006; 2006 Act No. 386, Section 6.A, eff June 14, 2006 applicable to tax years beginning after December 31, 2006.



SECTION 12-6-3360. Job tax credit.

(A) Taxpayers that operate manufacturing, tourism, processing, warehousing, distribution, research and development, corporate office, qualifying service-related facilities, agribusiness operations, extraordinary retail establishment, and qualifying technology intensive facilities, and banks as defined pursuant to this title are allowed an annual jobs tax credit as provided in this section. In addition, taxpayers that operate retail facilities and service-related industries qualify for an annual jobs tax credit in counties designated as "Tier IV". As used in this section, "corporate office" includes general contractors licensed by the South Carolina Department of Labor, Licensing and Regulation. Credits pursuant to this section may be claimed against income taxes imposed by Section 12-6-510 or 12-6-530, bank taxes imposed pursuant to Chapter 11 of this title, and insurance premium taxes imposed pursuant to Chapter 7, Title 38, and are limited in use to fifty percent of the taxpayer's South Carolina income tax, bank tax, or insurance premium tax liability. In computing a tax payable by a taxpayer pursuant to Section 38-7-90, the credit allowable pursuant to this section must be treated as a premium tax paid pursuant to Section 38-7-20.

(B) The department shall rank and designate the state's counties by December thirty-first each year using data from the South Carolina Department of Employment and Workplace and the United States Department of Commerce. The county designations are effective for taxable years that begin in the following calendar year. The counties are ranked using the last three completed calendar years of per capita income data and the last thirty-six months of unemployment rate data that are available on November first, with equal weight given to unemployment rate and per capita income as follows:

(1) The twelve counties with a combination of the highest unemployment rate and lowest per capita income are designated "Tier IV" counties. Notwithstanding any other provision of law, no more than twelve counties may be designated or classified as "Tier IV" and notwithstanding any other provision of this section, a county may be designated as "Tier IV" only by virtue of the criteria provided in this item.

(2) The twelve counties with a combination of the next highest unemployment rate and next lowest per capita income are designated "Tier III" counties.

(3) The eleven counties with a combination of the next highest unemployment rate and the next lowest per capita income are designated "Tier II" counties.

(4) The eleven counties with a combination of the lowest unemployment rate and the highest per capita income are designated "Tier I" counties.

(C)(1) Subject to the conditions provided in subsection (M) of this section, a job tax credit is allowed for five years beginning in year two after the creation of the job for each new full-time job created if the minimum level of new jobs is maintained. The credit is available to taxpayers that increase employment by ten or more full-time jobs, and no credit is allowed for the year or any subsequent year in which the net employment increase falls below the minimum level of ten. The amount of the initial job credit is as follows:

(a) Eight thousand dollars for each new full-time job created in "Tier IV" counties.

(b) Four thousand two hundred fifty dollars for each new full-time job created in "Tier III" counties.

(c) Two thousand seven hundred fifty dollars for each new full-time job created in "Tier II" counties.

(d) One thousand five hundred dollars for each new full-time job created in "Tier I" counties.

(2)(a) Subject to the conditions provided in subsection (M) of this section, a job tax credit is allowed for five years beginning in year two after the creation of the job for each new full-time job created if the minimum level of new jobs is maintained. The credit is available to taxpayers with ninety-nine or fewer employees that increase employment by two or more full-time jobs, and may be received only if the gross wages of the full-time jobs created pursuant to this section amount to a minimum of one hundred twenty percent of the county's or state's average per capita income, whichever is lower. No credit is allowed for the year or any subsequent year in which the net employment increase falls below the minimum level of two. The amount of the initial job credit is as described in subsection (C)(1).

(b) If the taxpayer with ninety-nine or fewer employees increases employment by two or more full-time jobs but the gross wages do not amount to a minimum one hundred twenty percent of the county's or state's average per capita income, whichever is lower, then the amount of the initial job credit is as follows:

(i) Four thousand dollars for each new full-time job created in "Tier IV" counties.

(ii) Two thousand one hundred twenty-five dollars for each new full-time job created in "Tier III" counties.

(iii) One thousand three hundred seventy-five dollars for each new full-time job created in "Tier II" counties.

(iv) Seven hundred fifty dollars for each new full-time job created in "Tier I" counties.

(D) If the taxpayer qualifying for the new jobs credit under subsection (C) creates additional new full-time jobs in years two through six, the taxpayer may obtain a credit for those new jobs for five years following the year in which the job is created. The amount of the credit for each new full-time job is the same as provided in subsection (C).

(E)(1) Taxpayers which qualify for the job tax credit provided in subsection (C) and which are located in a business or industrial park jointly established and developed by a group of counties pursuant to Section 13 of Article VIII of the Constitution of this State are allowed an additional one thousand dollar credit for each new full-time job created. This additional credit is permitted for five years beginning in the taxable year following the creation of the job.

(2) Taxpayers which otherwise qualify for the job tax credit provided in subsection (C) and which are located and the qualifying jobs are located on property where a response action has been completed pursuant to a nonresponsible party voluntary cleanup contract pursuant to Article 7, Chapter 56, Title 44, the Brownfields Voluntary Cleanup Program, are allowed an additional one thousand dollar credit for each new full-time job created. This additional credit is permitted for five years beginning in the taxable year following the creation of the job. No credit under this item is allowed a taxpayer that is a "responsible party" as defined in that article.

(F)(1) The number of new and additional new full-time jobs is determined by comparing the monthly average number of full-time employees subject to South Carolina income tax withholding in the applicable county for the taxable year with the monthly average in the prior taxable year. For purposes of calculating the monthly average number of full-time employees in the first year of operation in this State, a taxpayer may use the actual months in operation or a full twelve-month period. If a taxpayer's business is in operation for less than twelve months a year, the number of new and additional new full-time jobs is determined using the monthly average for the months the business is in operation.

(2)(a) A taxpayer who makes a capital investment of at least fifty million dollars at a single site within a three-year period may elect to have the number of new and additional new full-time jobs determined by comparing the monthly average number of full-time jobs subject to South Carolina income tax withholding at the site for the taxable year with the monthly average for the prior taxable year.

(b) For purposes of this item, "single site" means a stand-alone building whether or not several stand-alone buildings are located in one geographical location.

(c) The calculation of new and additional jobs provided for in this item is allowed for only a five-year period commencing in the year in which the fifty million dollars of capital investment is completed.

(d) For purposes of this subsection a "new job" does not include a job transferred from one site to another site by the taxpayer or a related person. A related person includes any entity or person that bears a relationship to the taxpayer as set forth in Section 267 of the Internal Revenue Code.

(G) Except for credits carried forward under subsection (H), the credits available under this section are only allowed for the job level that is maintained in the taxable year that the credit is claimed. If the job level for which a credit was claimed decreases, the five-year period for eligibility for the credit continues to run.

(H) A credit claimed pursuant to this section but not used in a taxable year may be carried forward for fifteen years from the taxable year in which the credit is earned by the taxpayer. Credits that are carried forward must be used in the order earned and before jobs credits claimed in the current year. A taxpayer who earns credits allowed by this section and who also is eligible for the moratorium provided in Section 12-6-3367 may claim the credits and may carry forward unused credits beginning after the moratorium period expires.

(I) The merger, consolidation, or reorganization of a taxpayer, where tax attributes survive, does not create new eligibility in a succeeding taxpayer, but unused job tax credits may be transferred and continued by the succeeding taxpayer subject to the limitations of Section 12-6-3320. In addition, a taxpayer may assign its rights to its jobs tax credit to another taxpayer if it transfers all or substantially all of the assets of the taxpayer or all or substantially all of the assets of a trade or business or operating division of a taxpayer related to the generation of the jobs tax credits to that taxpayer if the required number of new jobs is maintained for that amount of credit. A taxpayer is not allowed a jobs tax credit if the net employment increase for that taxpayer falls below two. The appropriate agency shall determine if qualifying net increases or decreases have occurred and may require reports, adopt rules or promulgate regulations, and hold hearings needed for substantiation and qualification.

(J) For a taxpayer which plans a significant expansion in its labor forces at a location in this State, the appropriate agency shall prescribe certification procedures to ensure that the taxpayer can claim credits in future years even if a particular county is removed from the list of "Tier IV", "Tier III", or "Tier II" counties.

(K)(1) An "S" corporation, limited liability company taxed as a partnership, or partnership that qualifies for a credit under this section may pass through the credit earned to each shareholder of the "S" corporation, partner of the partnership, or member of the limited liability company. For purposes of this subsection, limited liability company means a limited liability company taxed as a partnership.

(2)(a) The amount of the credit allowed a shareholder, partner, or member by this subsection is equal to the shareholder's percentage of stock ownership, partner's interest in the partnership, or member's interest in the limited liability company for the taxable year multiplied by the amount of the credit earned by the entity. This nonrefundable credit is allowed against taxes due under Section 12-6-510 or 12-6-530 and bank taxes imposed pursuant to Chapter 11 of this title and may not exceed fifty percent of the shareholder's, partner's, or member's tax liability under Section 12-6-510 or 12-6-530 or bank tax liability imposed pursuant to Chapter 11 of this title.

(b) Notwithstanding subitem (a), the credit earned pursuant to this section by an "S" corporation owing corporate level income tax must be used first at the entity level. Only the remaining credit passes through to each shareholder.

(3) A credit claimed pursuant to this subsection but not used in a taxable year may be carried forward by each shareholder, partner, or member for fifteen years from the close of the tax year in which the credit is earned by the "S" corporation, partnership, or limited liability company. The entity earning the credit may not carry over credit that passes through to its shareholders, partners, or members.

(L) Reserved.

(M) As used in this section:

(1) "Taxpayer" means a sole proprietor, partnership, corporation of any classification, limited liability company, or association taxable as a business entity that is subject to South Carolina taxes as contained in Section 12-6-510, Section 12-6-530, Chapter 11, Title 12, or Chapter 7, Title 38.

(2) "Appropriate agency" means the Department of Revenue, except that for taxpayers subject to the premium tax imposed by Chapter 7, Title 38, it means the Department of Insurance.

(3) "New job" means a job created in this State at the time a new facility or an expansion is initially staffed. Except as otherwise provided in this item, the term does not include a job created when an employee is shifted from an existing location in this State to a new or expanded facility whether the transferred job is from, or to, a facility of the taxpayer or a related person. A related person includes any entity or person that bears a relationship to the taxpayer as described in Section 267 of the Internal Revenue Code. However, this exclusion of a new job created by employee shifting does not extend to a job created at a new or expanded facility located in a county in which is located an "applicable federal facility" as defined in Section 12-6-3450(A)(1)(b). The term "new job" also includes an existing job at a facility of an employer which is reinstated after the employer has rebuilt the facility due to:

(a) its destruction by accidental fire, natural disaster, or act of God;

(b) involuntary conversion as a result of condemnation or exercise of eminent domain by the State or any of its political subdivisions or by the federal government.

Destruction for purposes of this provision means that more than fifty percent of the facility was destroyed. For purposes of this section, involuntary conversion as a result of condemnation or exercise of eminent domain includes a legally binding agreement for the purchase of a facility of an employer entered into between an employer and the State of South Carolina or a political subdivision of the State under threat of exercise of eminent domain by the State or its political subdivision.

The year of reinstatement is the year of creation of the job. All reinstated jobs qualify for the credit pursuant to this section, and a comparison is not required to be made between the number of full-time jobs of the employer in the taxable year and the number of full-time jobs of the employer with the corresponding period of the prior taxable year.

(4) "Full-time" means a job requiring a minimum of thirty-five hours of an employee's time a week for the entire normal year of company operations or a job requiring a minimum of thirty-five hours of an employee's time for a week for a year in which the employee was hired initially for or transferred to the South Carolina facility. For the purposes of this section, two half-time jobs are considered one full-time job. A "half-time job" is a job requiring a minimum of twenty hours of an employee's time a week for the entire normal year of the company's operations or a job requiring a minimum of twenty hours of an employee's time a week for a year in which the employee was hired initially for or transferred to the South Carolina facility.

(5) "Manufacturing facility" means an establishment where tangible personal property is produced or assembled.

(6) "Processing facility" means an establishment that prepares, treats, or converts tangible personal property into finished goods or another form of tangible personal property. The term includes a business engaged in processing agricultural, aquacultural, or maricultural products and specifically includes meat, poultry, and any other variety of food processing operations. It does not include an establishment in which retail sales of tangible personal property are made to retail customers.

(7) "Warehousing facility" means an establishment where tangible personal property is stored but does not include any establishment where retail sales of tangible personal property are made to retail customers.

(8) "Distribution facility" means an establishment where shipments of tangible personal property are processed for delivery to customers. The term does not include an establishment where retail sales of tangible personal property are made to retail customers on more than twelve days a year except for a facility which processes customer sales orders by mail, telephone, or electronic means, if the facility also processes shipments of tangible personal property to customers and if at least seventy-five percent of the dollar amount of goods sold through the facility are sold to customers outside of South Carolina. Retail sales made inside the facility to employees working at the facility are not considered for purposes of the twelve-day and seventy-five percent limitation. For purposes of this definition, "retail sale" and "tangible personal property" have the meaning provided in Chapter 36 of this title.

(9) "Research and development facility" means an establishment engaged in laboratory, scientific, or experimental testing and development related to new products, new uses for existing products, or improving existing products. The term does not include an establishment engaged in efficiency surveys, management studies, consumer surveys, economic surveys, advertising, promotion, banking, or research in connection with literary, historical, or similar projects.

(10) "Corporate office facility" means a corporate headquarters that meets the definition of a "corporate headquarters" contained in Section 12-6-3410(J)(1). The corporate headquarters of a general contractor licensed by the South Carolina Department of Labor, Licensing and Regulation qualifies even if it is not a regional or national headquarters as those terms are defined in Section 12-6-3410(J)(1).

(11) The terms "retail sales" and "tangible personal property" for purposes of this section are defined in Chapter 36 of this title.

(12) "Tourism facility" means an establishment used for a theme park; amusement park; historical, educational, or trade museum; botanical garden; cultural center; theater; motion picture production studio; convention center; arena; auditorium; or a spectator or participatory sports facility; and similar establishments where entertainment, education, or recreation is provided to the general public. Tourism facility also includes new hotel and motel construction, except that to qualify for the credits allowed by this section and regardless of the county in which the facility is located, the number of new jobs that must be created by the new hotel or motel is twenty or more. It does not include that portion of an establishment where retail merchandise or retail services are sold directly to retail customers.

(13) "Qualifying service-related facility" means:

(a) an establishment engaged in an activity or activities listed under the North American Industry Classification System Manual (NAICS) Section 62, subsectors 621, 622, and 623; or

(b) a business, other than a business engaged in legal, accounting, banking, or investment services (including a business identified under NAICS Section 55) or retail sales, which has a net increase of at least:

(i) one hundred seventy-five jobs at a single location;

(ii) one hundred fifty jobs at a single location comprised of a building or portion of building that has been vacant for at least twelve consecutive months prior to the taxpayer's investment;

(iii) one hundred jobs at a single location and the jobs have an average cash compensation level of more than one and one-half times the lower of state per capita income or per capita income in the county where the jobs are located;

(iv) fifty jobs at a single location and the jobs have an average cash compensation level of more than twice the lower of state per capita income or per capita income in the county where the jobs are located; or

(v) twenty-five jobs at a single location and the jobs have an average cash compensation level of more than two and one-half times the lower of state per capita income or per capita income in the county where the jobs are located.

A taxpayer shall use the most recent per capita income data available as of the end of the taxable year in which the jobs are filled. Determination of the required number of jobs is in accordance with the monthly average described in subsection (F).

(14) "Technology intensive facility" means:

(a) a facility at which a firm engages in the design, development, and introduction of new products or innovative manufacturing processes, or both, through the systematic application of scientific and technical knowledge. Included in this definition are the following North American Industrial Classification Systems Codes, NAICS, published by the Office of the Management and Budget of the federal government:

(i) 5114 database and directory publishers;

(ii) 5112 software publishers;

(iii) 54151 computer systems design and related services;

(iv) 541511 custom computer programming services;

(v) 541512 computer systems design services;

(vi) 541711 research and development in biotechnology; 2007 NAICS;

(vii) 541712 research and development in physical, engineering, and life sciences; 2007 NAICS;

(viii) 518210 data processing, hosting, and related services;

(ix) 9271 space research and technology; or

(b) a facility primarily used for one or more activities listed under the 2002 version of the NAICS Codes 51811 (Internet Service Providers and Web Search Portals).

(15) "Extraordinary retail establishment" as defined in Sections 12-21-6520 and 12-21-6590.

(N) Except for employees employed in "Tier IV" counties, the maximum aggregate credit that may be claimed in any tax year for a single employee pursuant to this section and Section 12-6-3470(A) is five thousand five hundred dollars.

HISTORY: 1995 Act No. 76, Section 1; 1996 Act No. 231, Section 7A; 1996 Act No. 462, Section 9A; 1997 Act No. 143, Sections 1, 2; 1997 Act No. 149, Section 10; 1997 Act No. 151, Section 6; 1998 Act No. 432, Section 3A; 1999 Act No. 93, Section 19; 1999 Act No. 114, Section 4G; 1999 Act No. 114, Section 4H; 2000 Act No. 277, Section 2, eff May 19, 2000; 2000 Act No. 283, Section 5(A) and (B), eff for taxable years beginning after June 30, 2001; 2000 Act No. 399, Section 3(A)(1), eff August 17, 2000; 2001 Act No. 89, Section 66, eff July 20, 2001; 2002 Act No. 280, Section 5, eff May 28, 2002; 2002 Act No. 332, Sections 1A, 1B, 1C, eff June 18, 2002; 2003 Act No. 69, Section 3.M.1, eff June 18, 2003; 2003 Act No. 69, Section 3.VV, eff January 1, 2005; 2004 Act No. 168, Section 1; 2005 Act No. 145, Section 13, eff June 7, 2005; 2005 Act No. 157, Section 3, eff June 10, 2005, applicable for taxable years beginning January 1, 2006; 2005 Act No. 161, Sections 7, 32.A, eff June 9, 2005; 2006 Act No. 335, Sections 1.A, 1.B, 1.C, 1.D, 1.E, 4.A, eff June 6, 2006; 2006 Act No; 384, Sections 4.A, 5, 18.A, 21, 22.A, 22.B, eff June 14, 2006; 2006 Act No. 386, Section 7.A, eff June 14, 2006 applicable to taxable years beginning on and after January 1, 2006; 2006 Act No; 386, Sections 8, 48.A, 48.B, 53, eff June 14, 2006; 2006 Act No. 389, Sections 1, 5.A, eff June 14, 2006; 2006 Act No. 390, Section 1, eff June 14, 2006; 2006 Act No; 394, Section 1, eff June 14, 2006; 2007 Act No. 9, Section 1, eff April 11, 2007, applicable to county designations beginning in 2007; 2007 Act No. 110, Sections 12.A, 14.A, eff June 21, 2007, applicable to taxable years beginning after 2005; 2007 Act No. 110, Sections 13.A, 39, eff June 21, 2007; 2007 Act No. 116, Sections 8, 45, eff June 28, 2007, applicable for tax years beginning after 2007; 2007 Act No; 116, Section 19.A, eff June 28, 2007; 2007 Act No. 116, Section 20.A, eff June 28, 2007, applicable to tax years beginning after December 31, 2005; 2010 Act No. 290, Section 16, eff January 1, 2011; 2012 Act No. 187, Section 1, eff June 7, 2012.



SECTION 12-6-3362. Small business jobs tax credit; alternate method.

(A) A taxpayer eligible, pursuant to Section 12-6-3360(C)(2), for the jobs tax credits allowed pursuant to Section 12-6-3360 may elect to claim the applicable credit in the manner provided pursuant to subsection (B) of this section rather than as provided in Section 12-6-3360(C)(2).

(B) Beginning with the year the new full-time jobs are created, the taxpayer is allowed a jobs tax credit in an amount equal to the credit amount calculated pursuant to Section 12-6-3360(C)(2) for not more than five consecutive years. A credit is not allowed for a year in which the new full-time job increase falls below the minimum level of two.

(C) Except where altered by subsection (B) of this section, the provisions of Section 12-6-3360 are incorporated into this section.

HISTORY: 2006 Act No. 389, Section 3, eff June 14, 2006; 2007 Act No. 110, Section 40.A, eff June 21, 2007, applicable to tax years beginning after December 31, 2005; 2007 Act No. 116, Section 46.A, eff June 28, 2007, applicable to tax years beginning after December 31, 2005.



SECTION 12-6-3367. Moratorium on corporate income and insurance premium taxes for certain companies investing and creating jobs in State.

(A) A taxpayer creating and maintaining at least one hundred full-time new jobs, as defined in Section 12-6-3360(M), at a facility of a type identified in Section 12-6-3360(M) may petition, utilizing the procedure in Section 12-6-2320(B), for a moratorium on state corporate income taxes imposed pursuant to Section 12-6-530 or insurance premium taxes imposed pursuant to Title 38 for the ten taxable years beginning the first full taxable year after the taxpayer qualifies and ending either ten years from that year or the year when the taxpayer's number of full-time new jobs falls below one hundred, whichever is earlier. For purposes of insurance premium taxes, the petition pursuant to Section 12-6-2320(B) must be made to and approved by the Director of the Department of Insurance.

(B)(1) To qualify for the moratorium pursuant to subsection (A), a taxpayer shall:

(a)(i) create at least one hundred full-time new jobs at a facility in a county with an average annual unemployment rate of at least twice the state average during each of the last two completed calendar years, based on the most recent unemployment rates available, or that is one of the three lowest per capita income counties, based on the average of the three most recent years of available average per capita income data; and

(ii) invest at least ninety percent of its total investment in this State in the moratorium county; or

(b)(i) create at least one hundred full-time new jobs, and invest at least one hundred fifty million dollars, at a manufacturing facility in a county with an average annual unemployment rate of at least twice the state average during each of the last two completed calendar years, based on the most recent unemployment rates available, or that is one of the three lowest per capita income counties, based on the average of the three most recent years of available average per capita income data;

(ii) create at least one hundred full-time new jobs, and invest at least one hundred fifty million dollars, at a manufacturing facility in a second county which is designated as distressed, least developed, or underdeveloped pursuant to Section 12-6-3360; and

(iii) invest at least ninety percent of its total investment in this State in one or both of the counties specified in subsubitems (i) and (ii) of subsection (B)(1)(b).

(2) Taxpayers qualifying pursuant to subsection (B)(1)(b) are entitled to the moratorium for separate ten-year periods pursuant to subsection (A) for income attributable to facilities in each county, beginning with the first full taxable year after the taxpayer qualifies in the respective county and ending with respect to the income attributable to facilities in that county either ten years from that year or the year when the taxpayer's number of full-time new jobs in that county falls below one hundred, whichever is earlier. Loss of the moratorium in one county due to job reduction does not impact the moratorium for income attributable to facilities in the other county.

(C) During the applicable moratorium period, the moratorium applies to that portion of the taxpayer's corporate income or premium tax that represents the ratio of the taxpayer's new investment in the qualifying county or counties to its total investment in this State.

(D) The department shall prescribe certification procedures to ensure that the taxpayer may claim the moratorium in future years even if a particular county is removed from the list of qualifying counties.

(E)(1) If the taxpayer creates and maintains at least two hundred full-time new jobs at the facility specified in subsection (B)(1)(a) within five years from the date the taxpayer creates the first full-time new job at the facility, the moratorium period is fifteen taxable years, beginning the first full taxable year after the taxpayer qualifies and ending either fifteen years from that year or the year when the taxpayer's number of full-time new jobs falls below two hundred, whichever is earlier.

(2) If the taxpayer creates and maintains at least two hundred full-time new jobs at facilities in either or both of the counties specified in subsection (B)(1)(b) within five years from the date the taxpayer creates the first full-time new job in either of the counties, the moratorium period is fifteen taxable years with respect to income attributable to facilities in the county or counties where the taxpayer qualifies, beginning the first full taxable year after the taxpayer qualifies in a respective county and ending either fifteen years from that year or the year when the taxpayer's number of full-time new jobs in the respective county fall below two hundred, whichever is earlier.

(3) Notwithstanding any other provision of this section, if the taxpayer qualifies in one or more counties for the fifteen-year period specified in this subsection and subsequently within the ten-year period specified in subsection (A) reduces the number of jobs at any such facility to fewer than two hundred but more than one hundred, the taxpayer is entitled to the moratorium with respect to such facility for the balance of the ten-year period. Loss of the fifteen-year period in one county described in subsection (B)(1)(b) due to job reduction does not impact the fifteen-year period for income attributable to facilities in the other county.

(F) The taxpayer must create the one hundred full-time new jobs within five years from the date it creates the first full-time new job in the county specified in subsections (B)(1)(a)(i).

(G) Any moratorium allowed under subsection (B)(1)(b) is not affected if the taxpayer changes its form of business organization within the ten- or fifteen-year moratorium period.

(H) For purposes of qualification under subsection (B)(1)(b) and all related provisions, the term "taxpayer" means a single taxpayer or, collectively, a group of one or more affiliated taxpayers.

HISTORY: 2006 Act No. 297, Section 1, eff May 31, 2006.



SECTION 12-6-3370. Tax credits for construction, installation or restoration of water impoundments and water control structures.

(A) A taxpayer may claim a credit for twenty-five percent of all expenditures for the construction, installation, or restoration of ponds, lakes, other water impoundments, and water control structures designed for the purposes of water storage for irrigation, water supply, sediment control, erosion control or aquaculture and wildlife management, providing these items are not located in or adjacent to and filled primarily by coastal waters of the State.

(B) In the case of pass-through entities, the credit is determined at the entity level and is limited to two thousand five hundred dollars. The maximum amount of credit for all taxpayers, including any credit passed through to the taxpayer from a partnership, "S" Corporation, estate, or trust, is also limited to two thousand five hundred dollars.

(C) If the credit exceeds the taxpayer's tax liability for the taxable year, the excess amount may be carried forward for credit against income taxes in the next five succeeding taxable years.

(D) To qualify for the credit the taxpayer must obtain a construction permit issued by the Department of Health and Environmental Control or proof of exemption from permit requirements issued by the department, the Natural Resources Conservation Service, or a local Soil and Water Conservation District.

HISTORY: 1995 Act No. 76, Section 1; 1998 Act No. 432, Section 4.



SECTION 12-6-3375. Tax credit for port cargo volume increase; application to council; definitions; excess credits; taxpayers without distribution centers in the State; failure to meet requirements.

(A)(1) A taxpayer engaged in any of the following: manufacturing, warehousing, freight forwarding, freight handling, goods processing, cross docking, transloading, wholesaling of goods, or distribution, exported or imported through port facilities in South Carolina and which increases its port cargo volume at these facilities by a minimum of five percent in a single calendar year over its base year port cargo volume is eligible to claim an income tax credit or a credit against employee withholding in the amount determined by the Coordinating Council for Economic Development (council).

(2) The maximum amount of tax credits allowed to all qualifying taxpayers pursuant to this section may not exceed eight million dollars for each calendar year. The credits may be claimed against the taxes imposed pursuant to Sections 12-6-530 and 12-6-545 and against employee withholdings. The council has sole discretion in allocating the credits provided by this section and must consider the following factors:

(a) the amount of base year port cargo volume;

(b) the total and percentage increase in port cargo volume; and

(c) factors related to the economic benefit of the State or other factors.

(3)(a) If the income tax credit exceeds the taxpayer's income tax liability for the taxable year, the excess amount may be carried forward and claimed against income taxes in the next five succeeding taxable years.

(b) If the credit against withholding taxes exceeds the taxpayer's withholding tax liability for the taxable quarter that is not otherwise refunded under Title 12 of the 1976 Code, the excess amount may be carried forward and claimed against withholding liability that is not otherwise refunded under Title 12 of the 1976 in the next twenty succeeding taxable quarters.

(B)(1) For every year in which a taxpayer claims the credit, the taxpayer shall submit an application to the council after the calendar year in which the increase in port cargo volume occurs. Allocations of the credit may be made on a monthly, quarterly, or annual basis. The taxpayer shall attach a schedule to the taxpayer's application to the council with the following information and information requested by the council or the department:

(a) a description of how the base year port cargo volume and the increase in port cargo volume was determined;

(b) the amount of the base year port cargo volume;

(c) the amount of the increase in port cargo volume for the taxable year stated both as a percentage increase and as a total increase in net tons of non-containerized cargo, measurement of cargo, and TEUs of cargo, including information which demonstrates an increase in port cargo volume in excess of the minimum amount required to claim the tax credits pursuant to this section;

(d) any tax credit utilized by the taxpayer in prior years; and

(e) the amount of tax credit carried over from prior years.

(2) To receive the credit the taxpayer shall claim the credit on its income tax or withholding return in a manner prescribed by the department. The department may require a copy of the certification form issued by the council be attached to the return or otherwise provided.

(C) As used in this section:

(1) "TEU" means a twenty-foot equivalent unit; a volumetric measure based on the size of a container twenty feet long by eight feet wide by eight feet, six inches high. A "weighted TEU" is equal to seven and one-half tons. A "measured TEU" is equal to thirty-eight and one-half cubic meters.

(2) "Base year port cargo volume" initially means the total amount of net tons of non-containerized cargo, measured equivalent of non-cargo or TEUs of cargo actually transported by way of a waterborne ship through a port facility during the period from January first through December thirty-first of the same year. Base year port cargo volume must be at least seventy-five net tons of non-containerized cargo, three hundred eighty-five cubic meters, or ten TEUs for a taxpayer to be eligible for the credits provided in this section. For a taxpayer that does not ship that amount in the year ending December thirty-first of the previous year, including a taxpayer who locates in South Carolina after December thirty-first of the previous year, its base cargo volume will be measured by the initial January first through December thirty-first calendar year in which it meets the requirements of seventy-five net tons of non-containerized cargo, three hundred eighty-five cubic meters, or ten loaded TEUs. Base year port cargo volume must be recalculated each calendar year after the initial base year.

(3) "Port facility" means any publicly or privately owned facility located within this State through which cargo is transported by way of a waterborne ship or vehicle to or from destinations outside this State and which handles cargo owned by third parties in addition to cargo owned by the port facility's owner.

(4) "Port cargo volume" means the total amount of net tons of non-containerized cargo or containers measured in twenty-foot equivalent units (TEUs) of cargo transported by way of a waterborne ship or vehicle through a port facility, or measured cubic meters of cargo.

(D) The council annually may award up to one million dollars of the eight million dollars of credits against employee withholdings that are not otherwise refundable pursuant to this title to a new warehouse or distribution facility which commits to expending at least forty million dollars at a single site and creating one hundred new full-time jobs, and the base year cargo shall not be less than five thousand TEUs or its non-containerized equivalent. The council may make the award in the year the facility is announced provided that it may not tender the certificate until it has received satisfactory proof that the capital investment and job creation requirements have, or will be, satisfied. Any credit certificate expires three years after issuance if satisfactory proof has not been received. If the credit exceeds the taxpayer's withholding tax liability for the taxable quarter that is not otherwise refundable pursuant to this title, the excess amount may be carried forward and claimed against withholding liability that is not otherwise refundable pursuant to this title in the next twenty succeeding taxable quarters.

(E)(1) A taxpayer engaged in the movement of goods imported or exported through South Carolina's port facilities may be eligible for the port volume tax credit if the cargo supports a presence in the State and the taxpayer does not have a distribution center in the State at the time of initial approval of the port volume tax credit, so long as:

(a) the taxpayer employs at least two hundred and fifty full-time or full-time equivalent South Carolinians in operations statewide;

(b) the taxpayer completes the construction of the distribution facility in South Carolina, and is operational, within five years of the initial approval of the port volume tax credit; and

(c) the base year for the taxpayer shall be not less than five thousand TEUs or its non-containerized equivalent.

(2) Any credit certificate expires three years after issuance if satisfactory proof has not been received.

(F) The council has discretion to award the credits pursuant to either subsection (D) or (E).

(G) Notwithstanding Section 12-54-240, the department and the Department of Commerce may exchange information submitted by a taxpayer pursuant to this section.

(H)(1) If a taxpayer receives the credit under subsection (D) but fails to meet the requirements of subsection (D) at the end of the three-year period, the taxpayer must repay the department a pro rata portion of the credits claimed.

(2) If a taxpayer receives the credit under subsection (E) but fails to meet the requirements of subsection (E)(1) at the end of the five-year period, the taxpayer must repay the department a pro rata portion of the credits claimed.

HISTORY: 2005 Act No. 124, Section 1, eff June 3, 2005; 2006 Act No. 384, Section 6, eff June 14, 2006; 2006 Act No. 386, Section 10.A, eff June 14, 2006 applicable to tax years beginning after December 31, 2004; 2010 Act No. 290, Section 17, eff January 1, 2011; 2013 Act No. 81, Section 1, eff June 13, 2013.



SECTION 12-6-3376. Income tax credit for plug-in hybrid vehicle.

(A) For taxable years beginning in 2012 and before 2017, a taxpayer is allowed a tax credit against the income tax imposed pursuant to this chapter for the in-state purchase or lease of a new plug-in hybrid vehicle.

A plug-in hybrid vehicle is a vehicle that:

(1) shares the same benefits as an internal combustion and electric engine with an all-electric range of no less than nine miles;

(2) has four or more wheels;

(3) draws propulsion using a traction battery;

(4) has at least four kilowatt hours of battery capacity; and

(5) uses an external source of energy to recharge the battery.

Qualified plug-in hybrid vehicles also must be manufactured primarily for use on public streets, roads, highways, and not be classified as low or medium speed vehicles. Low-speed vehicles are vehicles capable of a speed of at least twenty but not more than twenty-five miles per hour, is used primarily for short trips and recreational purposes, and has safety equipment such as lights, reflectors, mirrors, parking brake, windshield, and safety belts. Medium-speed vehicles are vehicles capable of a speed of at least thirty but not more than forty-six miles per hour and has safety equipment such as lights, reflectors, mirrors, parking brake, windshield, and safety belts.

The credit is equal to six hundred sixty-seven dollars, plus one hundred eleven dollars if the vehicle has at least five kilowatt hours of battery capacity, plus an additional one hundred eleven dollars for each kilowatt hour of battery capacity in excess of five kilowatt hours. The maximum credit allowed by this section is two thousand dollars. The credit allowed by this section is nonrefundable and if the amount of the credit exceeds the taxpayer's liability for the applicable taxable year, any unused credit may be carried forward for five years.

(B) To claim the credit allowed by this section, the taxpayer must provide the department with a certification from the vehicle manufacturer, or in the case of a foreign vehicle manufacturer, its domestic distributor, stating that the vehicle is a qualified plug-in hybrid as described in subsection (A), and the vehicle's number of kilowatt hours of battery capacity.

(C) Notwithstanding the credit amount allowed pursuant to this section, for a calendar year all claims made pursuant to this section must not exceed two hundred thousand dollars and must apply to eligible claimants on a first-come, first-served basis as determined by the Department of Revenue in a manner it prescribes until the total allowable credits for that calendar year are exhausted.

HISTORY: 2007 Act No. 83, Section 11, eff June 19, 2007; 2012 Act No. 161, Section 1, eff May 14, 2012.



SECTION 12-6-3377. Hybrid, fuel cell, alternative fuel or lean burn motor vehicle tax credit.

(A) A South Carolina resident taxpayer who is eligible for and claims the new qualified fuel cell motor vehicle credit, the new advanced lean burn technology motor vehicle credit, the new qualified hybrid motor vehicle credit based on the combined city/highway metric or standard set by federal Internal Revenue Code Section 30B, and the new qualified alternative fuel motor vehicle credit allowed pursuant to Internal Revenue Code Section 30B is allowed a credit against the income taxes imposed pursuant to this chapter in an amount equal to twenty percent of that federal income tax credit. The credit allowed by this section is nonrefundable and if the amount of the credit exceeds the taxpayer's liability for the applicable taxable year, any unused credit may be carried forward and claimed in the five succeeding taxable years.

(B) The credit amount allowed by this section must be calculated without regard to the phaseout period limits of Internal Revenue Code Section 30B(f) and for purposes of the credits allowed pursuant to this section, the provisions of Internal Revenue Code Section 30B are deemed permanent law.

HISTORY: 2006 Act No. 312, Section 1, eff June 1, 2006 applicable for taxable years beginning after 2005.



SECTION 12-6-3380. Tax credit for child and dependent care expenses.

An individual may claim an income tax credit for child and dependent care expenses. The credit is computed as provided in Internal Revenue Code Section 21, except that the term "applicable percentage" means seven percent and is not reduced, and only expenses that are directly attributable to items of South Carolina gross income qualify for the credit.

If a nonresident taxpayer is a resident of a state which does not allow a resident of this State credit for child and dependent care expenses, the nonresident taxpayer is not allowed credit on the South Carolina income tax return for child and dependent care expenses.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-3381. Premarital preparation course tax credit; form.

There is allowed as a credit against the tax imposed pursuant to Section 12-6-510 an amount equal to fifty dollars for taxpayers who married during the taxable year and completed the requirements of Section 20-1-230. The credit must be claimed by means of a form prescribed by the South Carolina Department of Revenue containing that information required by the department for the accurate and efficient administration of this credit. Regardless of federal filing statutes, each spouse may only receive one non-refundable income tax credit of twenty-five dollars, for a maximum tax credit of fifty dollars per couple under this section.

HISTORY: 2006 Act No. 291, Section 2, eff May 31, 2006.



SECTION 12-6-3385. Income tax credit for tuition; definitions.

(A)(1) A student is allowed a refundable individual income tax credit equal to twenty-five percent, not to exceed eight hundred fifty dollars in the case of four-year institutions and twenty-five percent, not to exceed three hundred fifty dollars in the case of two-year institutions for tuition paid an institution of higher learning or a designated institution as provided in this section during a taxable year. The amount of the tax credit claimed up to the limits authorized in this section for any taxable year may not exceed the amount of tuition paid during that taxable year.

(2)(a) Tuition credits may not be claimed for more than four consecutive years after the student enrolls in an eligible institution.

(b) The credit period is suspended for a qualifying student required to withdraw from an institution of higher learning to serve on active military duty if the service member re-enrolls in an eligible institution within twelve months upon demobilization and provides official documentation from the Armed Forces to verify the dates of active duty military service.

(c) An extension of the credit period may be granted due to medical necessity as defined by the Commission on Higher Education.

(3) The credit may be claimed by the student or by an individual eligible to claim the student as a dependent on his federal income tax return, whoever actually paid the tuition. The department shall prescribe a form for claiming the credit.

(B) As used in this section:

(1) "Institution of higher learning" means a South Carolina public institution defined in Section 59-103-5 and an independent institution as defined in Section 59-113-50.

(2) A "designated institution" means a public or independent bachelor's level institution chartered before 1962 whose major campus and headquarters are located within South Carolina; or an independent bachelor's level institution which has attained 501(c)(3) tax status and is accredited by the Southern Association of Colleges and Secondary Schools or the New England Association of Colleges and Schools; or a public or independent two-year institution which has attained 501(c)(3) tax status. Institutions whose sole purpose is religious or theological training, or the granting of professional degrees do not meet the definition of "institution of higher learning" or "designated institution" as defined in this section.

(3) "Student" means an individual enrolled in an institution of higher learning:

(a) eligible for in-state tuition and fees as determined pursuant to Chapter 112 of Title 59 and applicable regulations;

(b) who at the end of the taxable year for which the credit is claimed has completed at least thirty credit hours each year, or its equivalent, as determined by the Commission on Higher Education, and who is admitted, enrolled, and classified as a degree seeking undergraduate or enrolled in a certificate or diploma program of at least one year;

(c) who, within twelve months before enrolling:

(i) graduated from a high school in this State;

(ii) successfully completed a high school home school program in this State in the manner required by law; or

(iii) graduated from a preparatory high school outside this State while a dependent of a parent or guardian who is a legal resident of this State and has custody of the dependent;

(d) not in default on a Federal Title IV or State of South Carolina educational loan, nor who owes a refund on a Federal Title IV or a State of South Carolina student financial aid program;

(e) who has not been adjudicated delinquent or been convicted or pled guilty or nolo contendere to any felonies or any alcohol or drug related offenses under the laws of this State, any other state or comparable jurisdiction, or the United States; except that a student who has been adjudicated delinquent or has been convicted or pled guilty or nolo contendere to an alcohol or drug related misdemeanor offense is ineligible only for the taxable year in which the adjudication, conviction, or plea occurred;

(f) who is in good standing at the institution attended;

(g) who is not a Palmetto Fellowship recipient;

(h) who is not a LIFE Scholarship recipient.

(4) "Tuition" means the amount charged, including required fees, necessary for enrollment. Higher education tuition at an independent institution means the average tuition at the four-year public institutions of higher learning as defined in Section 59-103-15(B)(2), but not more than the actual tuition charged. Before calculating the credit, there must be deducted from tuition any amounts received toward its payment by any other scholarship grants.

HISTORY: 1998 Act No. 418, Section 2; 1999 Act No. 100, Part II, Section 73; 2006 Act No. 386, Section 11.A, eff June 14, 2006.



SECTION 12-6-3390. Credit for expenses paid to institution providing nursing facility level, in-home, or community care.

An individual taxpayer may claim an income tax credit for twenty percent of the expenses paid by the taxpayer for his own support or the support of another to an institution providing nursing facility level of care or to a provider for in-home or community care for persons determined to meet nursing facility level of care criteria as certified by a licensed physician. The credit is limited to three hundred dollars each taxable year. However, no credit is allowed for expenses paid from public source funds.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-3400. Credit for income tax paid by South Carolina resident to another state.

(A)(1) Resident individuals are allowed a credit against the taxes imposed by this chapter for income taxes paid to another state on income from sources within that state which is taxed under both this chapter and the laws of that state regardless of the taxpayer's residence.

(2) The credit allowed is the lesser of:

(a) the product of the fraction in which the numerator is total South Carolina income which is subject to income tax in another state and the denominator is total federal income adjusted by the modifications provided in Article 9 of this chapter and subject to allocation and apportionment as provided in Article 17 of this chapter, multiplied by South Carolina income tax before the credit allowed by this section; or

(b) the income tax actually paid to the other state on income taxed under this chapter.

(3) A copy of the income tax return filed with the other state must be filed with the South Carolina tax return at the time credit is claimed. If the credit is claimed because of a deficiency assessment notice, a copy of the notice and a receipt showing the payment must be filed.

(B) If a taxpayer is refunded or credited taxes paid to another state for which a credit has been allowed under this section, then a tax equal to that portion of the credit allowed is due and payable from the taxpayer within sixty days from the date the refund or the notice of the credit is received. If the amount of the tax is not paid within sixty days of receipt or notice, the taxpayer is subject to penalties and interest for failure to pay provided in Chapter 54 of this title.

(C) When a taxpayer is considered a resident of this State and is also considered a resident of another state under the laws of the other state, the department may, at its discretion, allow a credit against South Carolina income taxes for those taxes paid to the other state on income taxed under this chapter.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-3410. Corporate income tax credit for corporate headquarters.

(A) A corporation establishing a corporate headquarters in this State, or expanding or adding to an existing corporate headquarters, is allowed a credit against any tax due pursuant to Section 12-6-530, Section 12-11-20, or Section 12-20-50 as set forth in this section.

(B) In order to qualify for this credit, each of the following criteria must be satisfied:

(1) The qualifying real property costs of the corporate headquarters establishment, expansion, or addition must be at least fifty thousand dollars. Qualifying real property costs are:

(a) costs incurred in the design, preparation, and development of establishing, expanding, or adding to a corporate headquarters; and

(b)(i) direct construction costs; or

(ii) with respect to leased facilities, direct lease costs during the first five years of operations for the corporate headquarters.

(2) The headquarters establishment, expansion, or addition must result in the creation of:

(a) at least forty new jobs performing headquarters related functions and services or research and development related functions and services. These jobs must be permanent, full-time positions located in this State; and

(b) at least twenty of the above-referenced new jobs must be classified as headquarters staff employees.

(C) The amount of the credit is equal to twenty percent of the qualifying real property costs listed in subsection (B)(1).

(D) A headquarters establishment, expansion, or addition which meets the criteria of subsection (B) of this section is entitled to an additional credit equal to twenty percent of cost for tangible personal property if the following conditions are met:

(1) the personal property is:

(a) capitalized as personal property for income tax purposes under the Internal Revenue Code; and

(b) purchased for the establishment, expansion, or addition of a corporate headquarters, or for the establishment, expansion, or addition of a research and development facility which is part of the same corporate project as the headquarters establishment, addition, or expansion; and

(c) used for corporate headquarters related functions and services or research and development related functions and services in South Carolina.

(2) The establishment, expansion, or addition of a corporate headquarters or research and development facility must result in the creation of at least seventy-five new full-time jobs performing either:

(a) headquarters related functions and services; or

(b) research and development related functions and services.

The seventy-five required jobs must have an average cash compensation level of more than twice the per capita income of this State based on the most recent per capita income data available as of the end of the taxpayer's taxable year in which the jobs are filled.

(E)(1)(a) For facilities which are constructed, the credit can only be claimed for the taxable year when the headquarters establishment, expansion, or addition, and the research and development facility establishment, expansion, or addition, in the case of corporations qualifying under subsection (D), is placed in service for federal income tax purposes. For construction projects completed in phases and placed in service for federal income tax purposes in more than one taxable year, the corporation can claim the credit on the South Carolina income tax return for the taxable year in which property, which qualifies for the credit, is placed in service. Credits cannot be obtained for costs incurred more than three taxable years after the taxable year in which the first property for which the credit is claimed is placed in service. Notwithstanding any other provisions of this subsection, if the entire project is not completed by the end of the three taxable years, the corporation may claim the credit for all property placed in service within the time limitation set forth in the preceding sentence. The credit may not be claimed for personal property which is replacing personal property for which the credit can be claimed. The department may for good cause extend the time for incurring additional costs and for claiming the credit if the project is not completed within the time period allowed by this subsection. For purposes of this subsection the term "property" includes qualifying real property and, where the conditions of subsection (D) are met, personal property.

(b) for leased real property the credit must be claimed in the taxable year in which the first direct lease costs are incurred.

(2) The corporation must meet the staffing requirements of subsections (B)(2) and, if applicable, (D)(2), by the end of the second taxable year following the last taxable year for which the credit is claimed. The corporation must have documented plans to meet the initial staffing requirements at the time the credit is claimed. If the corporation fails to meet the staffing requirements within the time required by this subsection, the corporation must increase its tax liability for the current taxable year by an amount equal to the amount of credit, or any portion of the credit for which the corporation would not qualify, which was used to reduce tax in the earlier years.

(F) The credit provided in this section is nonrefundable, but an unused credit may be carried forward for ten years. An unused credit may be carried forward fifteen years if the criteria set forth in subsection (D)(2) are met. In addition, a taxpayer may assign its rights to the unused credit to a succeeding taxpayer if the taxpayer transfers all or substantially all of the assets of the taxpayer or all or substantially all of the assets of a trade, business, or operating division of a taxpayer to the succeeding taxpayer, and the succeeding taxpayer maintains the corporate headquarters of the taxpayer. No credit may be claimed for a taxable year during which the taxpayer or succeeding taxpayer fails to meet the qualifying employment requirements provided in this section and the carry forward period is not extended for any year in which the credit may not be claimed for failure to meet the employment requirements. The credit may be claimed for a taxable year in the unextended carry forward period if the taxpayer or succeeding taxpayer requalifies for the credit by meeting the employment requirements during that taxable year.

(G) If a fee-in-lieu arrangement under Section 4-29-67 is entered into with respect to all or part of property involving a corporate headquarters, and the corporation claiming the credit provided under this section is treated as the owner of the property for federal income tax purposes, then the corporation must be treated as the owner of the property for purposes of the credit provided by this section.

(H) To the extent that this credit applies to the cost of certain property, the basis of the property for South Carolina income tax purposes must be reduced by the amount of the credit claimed with respect to the property. This basis reduction does not reduce the basis or limit or disallow any depreciation allowable under the law of this State for other than income tax purposes, even if the depreciation is based upon or otherwise relates to income tax depreciation including, without limitation, basis or depreciation which is allowable under this title for property tax purposes. If the corporation fails to meet the staffing requirements of subsection (E)(2), the corporation may increase the basis of the property by the amount of the original basis reduction with regard to that property in the year in which the credit is recaptured.

(I) The amount of a credit allowed under this section must be reduced by the amount of any past-due debt owed this State by the taxpayer.

(J) As used in this section:

(1) "Corporate headquarters" means the facility or portion of a facility where corporate staff employees are physically employed, and where the majority of the company's or company business unit's financial, personnel, legal, planning, information technology, or other headquarters-related functions are handled either on a regional, national, or global basis. A corporate headquarters must be a regional corporate headquarters, a national corporate headquarters, or global corporate headquarters as defined below; provided, however, for taxpayers which are subject to tax under Chapter 11 of Title 12, a corporate headquarters must be a regional corporate headquarters:

(a) National corporate headquarters must be the sole corporate headquarters in the nation and handle headquarters-related functions at least on a national basis. A national headquarters is considered to handle headquarters-related functions on a national basis from this State if the corporation has a facility in this State from which the corporation engages in interstate commerce by providing goods or services for customers outside of this State in return for compensation.

(b) Regional corporate headquarters must be the sole corporate headquarters within the region and must handle headquarters-related functions on a regional basis. For purposes of this section, " region" or "regional" means a geographic area comprised of either:

(i) at least five states, including this State; or

(ii) two or more states, including this State, if the entire business operations of the corporation are performed within fewer than five states; provided, however, that with respect to taxpayers which are subject to tax under Chapter 11 of Title 12, the requirement that "the entire business operations of the corporation are performed within fewer than five states", is replaced with "if all branches of the taxpayer, as defined below, are physically located in fewer than five states". For taxpayers which are subject to tax under Chapter 11 of Title 12, such taxpayer must have two or more branches, as that term is defined in Section 34-25-10(8), in each state within its region.

(c) A "company business unit" is an organizational unit of a corporation or bank and is defined by the particular product or category of products it sells.

(2) "New job" means a job created by an employer in this State at the time a new facility, expansion, or addition is initially staffed, but does not include a job created when an employee is shifted from an existing location in this State to work in a new or expanded facility. An employee may be employed at a temporary location in this State pending completion of the new facility, expansion, or addition.

(3) "Full-time" means a job requiring a minimum of thirty-five hours of an employee's time a week for the entire normal year of corporate operations or a job requiring a minimum of thirty-five hours of an employee's time for a week for a year in which the employee was initially hired for or transferred to the corporate headquarters or research and development facility in this State.

(4) "Headquarters-related functions and services" are those functions involving financial, personnel, administrative, legal, planning, information technology, or similar business functions.

(5) "Headquarters staff employees" means executive, administrative, or professional workers performing headquarters related functions and services.

(a) An executive employee is a full-time employee in which at least eighty percent of his business functions involve the management of the enterprise and directing the work of at least two employees. An executive employee has the authority to hire and fire or has the authority to make recommendations related to hiring, firing, advancement, and promotion decisions, and an executive employee must customarily exercise discretionary powers.

(b) An administrative employee is a full-time employee who is not involved in manual work and whose work is directly related to management policies or general headquarters operations. An administrative employee must customarily exercise discretion and independent judgment.

(c) A professional employee is an employee whose primary duty is work requiring knowledge of an advanced type in a field of science or learning. This knowledge is characterized by a prolonged course of specialized study. The work must be original and creative in nature, and the work cannot be standardized over a specific period of time. The work must require consistent exercise of discretion and the employee must spend at least eighty percent of the time performing headquarters related functions and services.

(6) "Research and development" means laboratory, scientific, or experimental testing and development related to new products, new uses for existing products, or improving existing products, but "research and development" does not include efficiency surveys, management studies, consumer surveys, economic surveys, advertising, promotion, banking, or research in connection with literary, historical, or similar projects.

(7) "Research and development facility" means the building or buildings or portion of a building where research and development functions and services are physically located.

(8) "Direct lease costs" are cash lease payments. The term does not include any accrued, but unpaid, costs.

HISTORY: 1995 Act No. 76, Section 1; 1999 Act No. 114, Section 3; 2001 Act No. 89, Section 3, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000; 2001 Act No. 89, Section 10, eff July 1, 2001; 2006 Act No. 335, Sections 2.A, 2.B, 2.C, eff June 6, 2006; 2006 Act No. 384, Section 7, eff June 14, 2006; 2006 Act No. 386, Section 54, eff June 14, 2006; 2008 Act No. 313, Sections 2.B.1, 2.B.2, eff June 12, 2008; 2008 Act No. 352, Section 2.B.1, eff June 12, 2008.



SECTION 12-6-3415. Tax credit for research and development expenditures.

(A) A taxpayer that claims a federal income tax credit pursuant to Section 41 of the Internal Revenue Code for increasing research activities for the taxable year is allowed a credit against any tax due pursuant to this chapter or Section 12-20-50 equal to five percent of the taxpayer's qualified research expenses made in South Carolina. For the purposes of this credit, qualified research expenses has the same meaning as provided for in Section 41 of the Internal Revenue Code.

(B) The credit taken in any one taxable year pursuant to this section may not exceed fifty percent of the taxpayer's remaining tax liability after all other credits have been applied. Any unused credit may be carried over to the immediately succeeding taxable years, except that the credit carry-over may not be used for a taxable year that begins on or after ten years from the date of the qualified research expenses.

HISTORY: 2000 Act No. 283, Section 5(C), eff for taxable years beginning after June 30, 2001; 2003 Act No. 69, Section 3.M.2, eff June 18, 2003; 2007 Act No. 110, Sections 1.B, 58.A, eff June 21, 2007 applicable for taxable years beginning after 2006; 2007 Act No. 116, Section 5, eff June 28, 2007, applicable for tax years beginning after 2006.



SECTION 12-6-3420. Tax credit for construction or improvement of infrastructure project.

(A) A corporation may claim a credit for the construction or improvement of an infrastructure project against taxes due under Section 12-6-530 or Section 12-11-20 for:

(1) expenses paid or accrued by the taxpayer;

(2) contributions made to a governmental entity; or

(3) contributions made to a qualified private entity in the case of water or sewer lines and their related facilities in areas served by a private water and sewer company.

(B) For expenses paid or accrued by the taxpayer in building or improving any one infrastructure project:

(1) the credit is equal to fifty percent of the expenses or contributions;

(2) the credit is limited to ten thousand dollars annually; and

(3) any unused credit, up to a total amount of thirty thousand dollars, may be carried forward three years.

(C) For purposes of this section:

(1) An infrastructure project includes water lines or sewer lines, their related facilities, and roads that:

(a) do not exclusively benefit the taxpayer;

(b) are built to applicable standards; and

(c) are dedicated to public use or, in the case of water and sewer lines and their related facilities in areas served by a private water and sewer company, the water and sewer lines are deeded to a qualified private entity.

(2) A qualified private entity is an entity holding the required permits, certifications, and licenses from the South Carolina Department of Health and Environmental Control, the South Carolina Public Service Commission, and any other state agencies, departments, or commissions, from which approvals must be obtained in order to operate as a utility furnishing water supply services or sewage collection or treatment services, or both, to the public.

(D) If an infrastructure project benefits more than the taxpayer, the expenses of the taxpayer must be allocated to the various beneficiaries and only those expenses not allocated to the taxpayer's benefit qualify for the credit.

(E) The credit may be claimed before dedication or conveyance if the taxpayer submits with its tax return a letter of intent signed by the chief operating officer of the appropriate governmental entity or qualified private entity stating that upon completion the governmental entity or qualified private entity shall accept the infrastructure project for the appropriate use.

(F) A qualifying private entity is not allowed the credit provided by this section for expenses it incurs in building or improving facilities it owns, manages, or operates.

(G) If a road qualifying for the credit is subsequently removed from the state highway or public road system, the amount of the credit allowed for the construction of the road must be added to any corporate income tax due from the taxpayer in the first taxable year following the removal of the road from public use. The department may implement the provisions of this subsection by rules or regulation.

(H) A corporation which files or is required to file a consolidated return is entitled to the income tax credit allowed by this section on a consolidated basis. The tax credit may be determined on a consolidated basis regardless of whether or not the corporation entitled to the credit contributed to the tax liability of the consolidated group.

(I) The merger, consolidation, or reorganization of a corporation where tax attributes survive does not create new eligibility in a succeeding corporation but unused credits may be transferred and continued by the succeeding corporation. In addition, a corporation may assign its rights to its unused credit to another corporation if it transfers all, or substantially all, of the assets of the corporation or all, or substantially all, of the assets of a trade or business or operating division of a corporation to another corporation.

HISTORY: 1995 Act No. 76, Section 1; 2006 Act No. 335, Section 3, eff June 6, 2006.



SECTION 12-6-3430. Tax credit for qualified investments in Palmetto Seed Capital Corporation or Palmetto Seed Capital Fund Limited Partnership.

(A) Taxpayers who make qualified investments in the Palmetto Seed Capital Corporation (corporation) or the Palmetto Seed Capital Fund Limited Partnership (fund), as defined in Section 41-44-10, are allowed a credit against income or bank taxes imposed under Title 12 or insurance premium taxes imposed under Chapter 7 of Title 38.

(B) The amount of the credit for each taxable year is the lesser of:

(1) all qualified investments during the tax year multiplied by thirty percent, plus any credit carryover; or

(2) fifty percent of all qualified investments during all tax years multiplied by thirty percent.

(C) To receive the credit the taxpayer shall:

(1) claim the credit on the tax return in a manner prescribed by the appropriate agency; and

(2) attach to the return a copy of the form, provided in subsection (F) and issued by the corporation, indicating the taxpayer's qualified investment.

(D) The use of the credit is limited to the taxpayer's tax liability for the year after the application of all other credits. An unused credit may be carried forward ten years from the date of the qualified investment.

(E)(1) If a qualified investment is redeemed by the fund or the corporation within five years of the date it is purchased, the taxpayer shall report the redemption to the appropriate agency. The credit allowed for the current year by this section is disallowed and a credit previously taken must be paid to the appropriate agency on the return filed for the period in which the redemption occurred.

(2) Neither a distribution by the fund nor dividends or other distributions by the corporation are considered to be redemption of the qualified stock or the qualified interest of the taxpayer unless the amount of qualified stock owned by the taxpayer or the qualified interest held by the taxpayer after the distribution or dividend is less than the amount of qualified stock or qualified interest held by the taxpayer immediately before the distribution or dividend.

(F) The corporation shall complete forms prescribed by the department which must show as to each qualified investment in the fund the following:

(1) the name, address, and identification number of the taxpayer who purchased a qualified investment; and

(2) the nature and amount paid for the qualified investment purchased by the taxpayer.

These forms must be filed with the appropriate department on or before the fifteenth day of the third month following the month in which the qualified investment is purchased. Copies of these forms must be mailed to the investor on or before the fifteenth day of the second month following the month in which the qualified investment is purchased.

(G) The total amount of credits allowed for all taxpayers in all taxable years may not exceed in the aggregate, five million dollars, excluding any allowable tax credits of the Palmetto Seed Capital Corporation. The credit must be allowed to taxpayers in the order of the time of the purchase of the qualified investments.

(H) For purposes of this section:

(1) "The fund" means the Palmetto Seed Capital Fund Limited Partnership and is established and operated as described in Section 41-44-60.

(2) "The corporation" means the Palmetto Seed Capital Corporation which is the general partner of the fund.

(3) "Qualified investment" means qualified stock or qualified interest purchased for cash. Qualified stock means authorized but unissued shares of stock in the corporation. Qualified interest means a general partnership interest in the fund for the corporation and a limited partnership interest for all other persons.

(4) "Taxpayer" means an individual, corporation, partnership, trust, or other entity having a state income, bank or insurance premium tax liability who has made a qualified investment.

(5) "Appropriate agency" is the Department of Revenue for taxpayers subject to tax under Chapter 6 or Chapter 11 of this title and the Department of Insurance for corporations subject to the premium tax under Chapter 7 of Title 38.

(I) A corporation which files or is required to file a consolidated return is entitled to the income tax credit allowed by Section 12-6-3420 or this section on a consolidated basis. The tax credit may be determined on a consolidated basis regardless of whether or not the corporation entitled to the credit contributed to the tax liability of the consolidated group.

(J) The merger, consolidation, or reorganization of a corporation where tax attributes survive does not create new eligibility in a succeeding corporation but unused credits may be transferred and continued by the succeeding corporation. In addition, a corporation may assign its rights to its unused credit to another corporation if it transfers all, or substantially all, of the assets of the corporation or all, or substantially all, of the assets of a trade or business or operating division of a corporation to another corporation.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-3440. Tax credit for employee child care programs.

(A) A taxpayer who employs persons who are residents of this State in any capacity may claim a credit against its state income tax, bank tax, or premium tax liability an amount equal to fifty percent of its capital expenditures in this State but no more than one hundred thousand dollars for costs incurred in establishing a child care program for its employees' children.

(B) For purposes of this section, "expenditures for costs incurred in establishing a child care program" include, but are not limited to, expenditures, including mortgage or lease payments, for playground and classroom equipment, kitchen appliances, cooking equipment, real property, including improvements in this State, and donations to a nonprofit corporation as defined in Internal Revenue Code Section 501(c)(3) for purposes of establishing a child care program. If credit is taken for donations by a corporation, a deduction to arrive at the net income of the corporation is not allowed. The program and operation of the program must meet the licensing, registration, or certification standards prescribed by law.

(C)(1) The taxpayer under subsection (A) is allowed as a credit against his state income tax, bank tax, or premium tax liability an amount not exceeding fifty percent of the child care payments incurred by the taxpayer to operate a child care program for his employees in this State, or made directly to licensed or registered independent child care facilities in the name of and for the benefit of an employee in this State of the taxpayer, which employee's children are kept at the facility during the employee's working hours. The payment may not exceed the amount charged to other children of like age and abilities of individuals not employed by the taxpayer. In addition, a taxpayer is allowed to include in the amount of the payment for calculation of the credit any administrative cost associated with payment to licensed or registered independent child care facilities not to exceed two percent. The credits allowed may not exceed three thousand dollars for each participating employee a year.

(2) Where an employee in this State chooses to utilize the provisions of this subsection which authorize direct payments to licensed child care facilities not operated by the employer, expenses incurred in organizing and administering the direct payment program in the first year are also considered start-up expenses or expenditures for establishing a child care program and qualify for credit allowed by subsection (A).

(3) For purposes of the credits allowed by this subsection, the taxpayer is required to retain information concerning the child care facility's federal identification number, license or registration number, payment amount, and in whose name and for whose benefit the payments were made.

(D) The credits established by this section taken in any one tax year are also limited to an amount not greater than fifty percent of a taxpayer's state income tax, bank tax, or premium tax liability for that year.

(E) A credit claimed under this section, but not used or available for use in a taxable year, may be carried forward for the next ten taxable years from the close of the tax year in which the expenditures are made until the amount of the credit is taken.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-3460. Definitions.

(A) As used in this section:

(1) "Investment" means the total cost of acquisition, construction, erection, and installation of all real and personal property, whether owned or leased including, but not limited to, all realty, improvements, leasehold improvements, buildings, machinery, and office equipment, which is at any time incorporated into or associated with a qualified recycling facility.

(2) "Recycling property" means all real and personal property, whether owned or leased including, but not limited to, all realty, improvements, leasehold improvements, buildings, machinery, and office equipment, incorporated into or associated with a qualified recycling facility.

(3) "Qualified recycling facility" means a facility certified as a qualified recycling facility by a duly authorized representative of the department which includes all real and personal property incorporated into or associated with the facility located or to be located within this State that will be used by the taxpayer to manufacture products for sale composed of at least fifty percent postconsumer waste material by weight or by volume. The minimum level of investment for a qualified recycling facility must be at least three hundred million dollars incurred by the end of the fifth calendar year after the year in which the taxpayer begins construction or operation of the facility.

(4) "Postconsumer waste material" means any product generated by a business or consumer which has served its intended end use and which has been separated from the solid waste stream for the purpose of recycling and includes, but is not limited to, scrap metal and iron, and used plastics, paper, glass, and rubber.

(B) A taxpayer who is constructing or operating a qualified recycling facility is allowed a credit in the amount of thirty percent of the taxpayer's investment in recycling property during the taxable year. This credit may be used to reduce any corporate income tax imposed by Section 12-6-530, sales or use tax imposed by the State or any political subdivision of the State, or corporate license fees imposed by Section 12-20-50 or any tax similar to these taxes. Any unused credit for a taxable year may be carried forward to subsequent taxable years until the credit is exhausted. If the recycling facility fails to meet the minimum investment within the time required by subsection (A)(3) of this section, the taxpayer shall increase its tax liability for the current taxable year by an amount equal to the amount of credit which was used to reduce any tax liability in earlier years.

HISTORY: 1995 Act No. 32, Section 1.



SECTION 12-6-3465. Recycling facility tax credits.

A taxpayer who is constructing or operating a qualified recycling facility as defined in Section 12-6-3460 is entitled to credits in the amount of all funds collected as permitted in Section 12-10-80, which credits can be used to reduce the taxpayer's corporate income tax imposed by Section 12-6-530, sales or use tax imposed by the State or any political subdivision of the State, corporate license fees imposed by Section 12-20-50 or any tax similar to these taxes. Any unused credits may be carried forward to subsequent taxable years until such credits are exhausted.

HISTORY: 1995 Act No. 32, Section 5; 1999 Act No. 114, Section 3.



SECTION 12-6-3470. Employer tax credit.

(A)(1) An employer who employs a person who received Family Independence payments within this State for three months immediately preceding the month the person becomes employed is eligible for an income tax credit of:

(a) twenty percent of the wages paid to the employee for each full month of employment for the first twelve months of employment;

(b) fifteen percent of the wages paid to the employee for each full month of employment during the second twelve months of employment;

(c) ten percent of the wages paid to the employee for each full month during the third twelve months of employment.

(2) Except for employees employed in distressed counties, the maximum aggregate credit that may be claimed in a tax year for a single employee pursuant to this subsection and Section 12-6-3360 is five thousand five hundred dollars.

(B) In addition to the credits provided for in subsection (A) and Section 12-6-3360, an employer who employs a person who received Family Independence payments within this State for three months immediately preceding the month the person becomes employed and employs that person to work full time in a distressed county or a least developed county, as defined in Section 12-6-3360, is allowed a credit in an amount equal to one hundred seventy-five dollars for each full month during the first thirty-six months of employment.

(C) In order to claim the credit provided in subsection (A) an employer must make health insurance available to the qualified employee. All conditions including employer contributions and employer imposed waiting periods for the qualified employee must be on the same basis and under the same conditions as that of any other employee employed by the employer claiming the credit. The credit is allowed from the date of hire for each full month of employment notwithstanding an employer imposed waiting period which must not exceed twelve months.

Nothing in this section may be construed to require employers to pay for all or part of any health insurance coverage for a qualified employee in order to claim the credit if an employer does not pay for all or part of health insurance coverage for his other employees.

(D) The Department of Social Services and the South Carolina Department of Employment and Workforce must make information available to employers interested in hiring Family Independence recipients. An employer shall submit an employee release and shall request in writing certification of Family Independence eligibility from the Department of Social Services by the fifteenth day of the first month after the end of the taxable year in which the employer hires the Family Independence recipient. The department has thirty days from the date the employer submits the employee release and request in which to approve or deny in writing certification of Family Independence eligibility.

(E) No income tax credit provided for in subsection (A) may be taken under this section if the position filled by the former AFDC recipient was made available due to the termination or forced resignation of an employee for the purpose of obtaining the tax credit. Nothing in this section creates a private cause of action which does not otherwise exist at law.

(F) A credit claimed under this section but not used in a taxable year may be carried forward fifteen years from the taxable year in which the credit is earned.

(G) For purposes of this section, "Family Independence payments" means financial assistance provided under Title IV, Part A of the Social Security Act.

HISTORY: 1995 Act No. 102, Part III, Section 6; 1996 Act No. 462, Section 11A; 1997 Act No. 109, Section 2A; 1997 Act No. 133, Section 2; 2002 Act No. 332, Section 5, eff June 18, 2002; 2003 Act No. 69, Section 3.M.3, eff June 18, 2003, applicable to tax years beginning after 2003.



SECTION 12-6-3477. Apprentice income tax credit.

A taxpayer who employs an apprentice pursuant to an apprentice agreement registered with the Office of Apprenticeship of the Employment and Training Administration of the United States Department of Labor is allowed a credit against an income tax imposed pursuant to this chapter equal to one thousand dollars for each apprentice employed. A credit is not allowed unless the apprentice was in the employ of the taxpayer for at least seven full months of the taxable year and a credit is not allowed for an individual apprentice for more than four taxable years. The department shall prescribe a form to claim this credit that provides information to the department sufficient for the proper administration of this credit.

HISTORY: 2007 Act No. 94, Section 1, eff June 14, 2007, applicable for employees beginning apprenticeships after 2007.



SECTION 12-6-3480. Tax credits.

Notwithstanding any other provision of law:

(1) Any credits under Title 38 may be applied against any taxes imposed under this chapter or license fees imposed under Chapter 20 of this title.

(2) Any credits under this chapter or Chapter 14 of this title which are earned by a corporation included in a consolidated corporate income tax return under Section 12-6-5020 must be used and applied against the consolidated tax, unless otherwise specifically provided.

(3) Any limitations upon the amount of liability for taxes or license fees that can be reduced by the use of a credit must be computed one credit at a time before another credit is used to reduce any remaining tax or license fee liability under this chapter or Chapter 20 of this title. The taxpayer may apply any credits arising under this chapter or Chapter 14 of this title in any order the taxpayer elects, and may apply a credit that is allowed for use against both taxes and license fees in any order, unless otherwise specifically provided, and against either one or both taxes and license fees in any given year, subject to specific limitations in the applicable credit statute and this item.

(4) No credit amount may be used more than once. Unless otherwise provided by law, a tax credit administered by the department must be used to the extent possible in the year it is generated and cannot be refunded.

(5) As used in this section, the term "tax credit" or " credit" means a statutorily directed or authorized reduction in the tax liability made after any applicable tax rates are applied.

HISTORY: 1996 Act No. 231, Section 3A; 2005 Act No. 145, Section 15.A, eff June 7, 2005.



SECTION 12-6-3500. Retirement plan credits.

If the right to receive retirement income by a taxpayer allowed the deduction pursuant to Section 12-6-1170 was earned by the taxpayer while residing in another state which imposed state income tax on the employee's contributions, a credit is allowed against the taxpayer's South Carolina income tax liability in an amount sufficient to offset the taxes paid the other state. This credit must be claimed over the taxpayer's lifetime. The department shall prescribe the amount of the annual credit based on the taxpayer's life expectancy at the time the taxpayer first claims the retirement income deduction pursuant to Section 12-6-1170, and may require the documentation it determines necessary to verify the amount of income tax paid the other state on the contributions. Regardless of the tax rates applicable on the contributions in the other state, the total of the credit allowed may not exceed an amount determined by multiplying the contributions taxed in each year by the marginal South Carolina individual income tax rate for that year.

HISTORY: 1998 Act No. 394, Section 1; 2001 Act No. 89, Section 11, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000.



SECTION 12-6-3515. Credit for conservation or qualified conservation contribution of real property; lands eligible; transfer of credits; definitions.

(A) A taxpayer who has qualified for and claimed on the taxpayer's federal income tax return a charitable deduction for a gift of land for conservation or for a qualified conservation contribution donated after May 31, 2001, on a qualified real property interest located in this State may elect to claim a credit against a tax imposed by this chapter for the applicable tax year in an amount equal to twenty-five percent of the total amount of the deduction attributable to the gift of land for conservation or to the qualified real property interest located in this State; provided, however, that the credit is subject to the caps provided in subsection (C). If the amount of the credit exceeds the taxpayer's tax liability under this chapter for the taxable year, or if it exceeds the maximum credit that may be used in any particular taxable year as provided in subsection (C)(2), the excess credit may be carried forward to succeeding taxable years until all the credit is claimed. In addition to the carry forward of unused credit, unused credit may be transferred, devised, or distributed, with or without consideration, by an individual, partnership, limited liability company, corporation, trust, or estate. To be effectual, such a transfer, devise, or distribution requires written notification to and approval by the department with the unused credit maintaining all its original attributes in the hands of the recipient. With regard to the sale or exchange of a credit allowed under this section, general income tax principles apply for purposes of the state income tax. In the hands of the original donor of a qualified conservation contribution of a qualified real property interest, or of a gift of land for conservation, and of any subsequent transferee, devisee, or distributee, the credit allowed by this section that may be used to offset state income tax liability in any one taxable year is limited to an amount that, when combined with all other state income tax credits of the taxpayer, does not exceed the taxpayer's total state income tax liability for the taxable year. The fair market value of qualified donations made pursuant to this section must be substantiated by a "qualified appraisal" prepared by a "qualified appraiser" as those terms are defined under applicable federal law and regulations applicable to charitable contributions.

(B)(1) For purposes of this section:

(a) "Qualified conservation contribution" and a "qualified real property interest" are defined as provided in Internal Revenue Code Section 170(h);

(b) "Gift of land for conservation" means a charitable contribution of fee simple title to real property conveyed for conservation purposes as defined in Internal Revenue Code Section 170(h)(4)(A) to a qualified conservation organization as described in Internal Revenue Code Section 170(h)(3); and

(c) No credit is allowed pursuant to this section unless the contribution meets the requirements of Section 170 of the Internal Revenue Code, this section, and Section 12-6-5590. Property used for or associated with the playing of golf, or is planned to be so used or associated, is not eligible for the credits allowed by this section.

(2) Notwithstanding the provisions of Internal Revenue Code Section 170(h) and applicable regulations pertaining to forestry and silvaculture practices, a taxpayer is not disqualified for the tax credit allowed in this section because of silvacultural and forestry practices permitted by or undertaken pursuant to a conservation contribution on a real property interest if:

(a) the forestry and silvacultural practices permitted by or undertaken pursuant to the conservation contribution conform to Best Management Practices established by the South Carolina Forestry Commission existing either at the time the conservation contribution is made, or at the time a particular forestry or silvacultural practice is undertaken;

(b) the conservation contribution on a real property interest in all other respects conforms to the requirements of Internal Revenue Code Section 170(h) and applicable regulations for a "qualified conservation contribution" of a "qualified real property interest"; and

(c) the taxpayer provides the Department of Revenue with the information the department considers necessary to determine that the taxpayer would otherwise be eligible for the deduction allowed under Section 170(h).

The amount of the credit allowable under this item is equal to twenty-five percent of the deduction that would otherwise be allowable under Section 170(h) but for the silvacultural and forestry activities performed on the real property interest, subject to the same conditions and limitations as the credit allowed by this section.

(C)(1) The credit provided for in this section may not exceed two hundred fifty dollars per acre of property to which the qualified conservation contribution or gift of land for conservation applies. For the purpose of calculating the per acre tax credit cap of this subsection, all upland and wetland acreage subject to the qualified conservation contribution shall be taken into account, except for property lying within the intertidal zone. All other wetland acreage subject to the qualified conservation contribution including, but not limited to, ponds, wetland impoundments, hardwood bottomlands, and Carolina Bays shall be taken into account when calculating the two hundred fifty dollar per acre tax credit cap.

(2) Regardless of the amount of the credit allowed by this section, the total credit a taxpayer may use under this section for any particular taxable year may not exceed fifty-two thousand five hundred dollars.

(3) For purposes of applying the per acre limitation and per taxpayer limitation on the credit allowed by this section, the attribution rules of Section 267 of the Internal Revenue Code apply.

(D) The South Carolina Department of Revenue shall report to the Governor, the House Ways and Means Committee, and Senate Finance Committee the activity generated on taxable year 2001 and 2002 state income tax returns by the credit allowed by this item.

HISTORY: 2000 Act No. 283, Section 1(C), eff June 1, 2001; 2005 Act No. 145, Section 43.B, eff June 7, 2005; 2006 Act No. 386, Section 43, eff June 14, 2006.



SECTION 12-6-3520. Income tax credit for habitat management and construction and maintenance of critical habitat improvements.

(A) There is allowed as a tax credit against the income tax liability of a taxpayer an amount equal to fifty percent of the costs incurred by the taxpayer for habitat management or construction and maintenance of improvements on real property that are made to land as described in Section 50-15-55(A) and which meet the requirements of regulations promulgated by the Department of Natural Resources pursuant to Section 50-15-55(A). For purposes of this section, "costs incurred" means those monies spent or revenue foregone for habitat management or construction and maintenance, but does not include revenue foregone as increases in land values or speculative costs related to development.

(B) All costs must be incurred on land that has been designated as a certified management area for endangered species enumerated in Section 50-15-40 or for nongame and wildlife species determined to be in need management under Section 50-15-30.

(C) The tax credit allowed by this section must be claimed in the year that the costs, as provided in subsection (B), are incurred. This credit taken in one year may not exceed fifty percent of the taxpayer's income tax liability due pursuant to Section 12-6-510 or 12-6-530 for that year. If the amount of the credit exceeds the taxpayer's income tax liability for that taxable year, the taxpayer may carry forward the excess for up to ten years.

(D) If the landowner voluntarily chooses to leave the agreement made concerning the certified areas during any taxable year after taking the tax credit, then the taxpayer's tax liability for the current taxable year must be increased by the full amount of any credit claimed in previous years with respect to the property.

HISTORY: 1999 Act No. 100, Part II, Section 95; 2001 Act No. 89, Section 12, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000; 2008 Act No. 313, Section 2.C, eff June 12, 2008; 2008 Act No. 352, Section 2.C, eff June 12, 2008.



SECTION 12-6-3525. Tax credits for vehicle or scrap recyclers participating in End-of-Life Vehicle Solutions (ELVS) Program.

A vehicle recycler or scrap recycling facility, as defined in Section 44-96-185, participating in the End-of-Life Vehicle Solutions (ELVS) Program, authorized pursuant to Section 44-96-185, is entitled to a credit in the amount of two dollars and fifty cents for each mercury switch collected and submitted for disposal in accordance with the ELVS program. These credits may be used to reduce the taxpayer's corporate income tax liability imposed pursuant to Section 12-6-530 or corporate license fees imposed pursuant to Section 12-20-50. Any unused credits may be carried forward to subsequent taxable years until these credits are exhausted.

HISTORY: 2006 Act No. 296, Section 2, eff May 31, 2006.



SECTION 12-6-3530. Community development tax credits.

<Section repealed effective June 30, 2015 by 2000 Act No. 314, Section 4, amended by 2003 Act No. 95, Section 1, and 2010 Act No. 248, Section 1.>

(A) A taxpayer may claim as a credit against his state income tax, bank tax, or premium tax liability thirty-three percent of all amounts invested in a community development corporation or in a community development financial institution, as defined in Section 34-43-20(2) or (3).

To qualify for this credit the taxpayer must obtain a certificate from the South Carolina Department of Commerce certifying that the entity into which the funds are invested is a community development corporation or a community development financial institution within the meaning of Section 34-43-20(2) or (3) and certifying that the credit taken or available to that taxpayer will not exceed the aggregate five million dollar limitation of all those credits as provided in subsection (B) when added to the credits previously taken or available to other taxpayers making similar investments. A taxpayer who invested in good faith in a certified corporation or institution may claim the credit provided in this section, notwithstanding the fact that the certification is later revoked or not renewed by the department.

(B) The total amount of credits allowed pursuant to this section may not exceed in the aggregate five million dollars for all taxpayers and all calendar years and one million dollars for all taxpayers in one calendar year.

(C) A single community development corporation or community development financial institution may not receive more than twenty-five percent of the total tax credits authorized pursuant to this section in any one calendar year.

(D) The department shall monitor the investments made by taxpayers in community development corporations and community development financial institutions as permitted by this section and shall perform the functions as provided in subsection (A) above.

(E) If the amount of the credit determined, pursuant to subsection (A), exceeds the taxpayer's state tax liability for the applicable taxable year, the taxpayer may carry over the excess to the immediately succeeding taxable years. However, the credit carry-over may not be used for a taxable year that begins on or after ten years from the date of the acquisition of stock or other equity interest that is the basis for a credit pursuant to this section. The amount of the credit carry-over from a taxable year must be reduced to the extent that the carry-over is used by the taxpayer to obtain a credit provided for in this section for a later taxable year.

(F) Notwithstanding the provisions of subsections (A), (B), (C), (D), and (E) above, if on April 1, 2001, or as soon after that as the department is able to determine, the total amount of tax credits which may be claimed by all taxpayers exceeds the total amount of tax credits authorized by this section, the credits must be determined on a pro rata basis. For purposes of this subsection, a community development corporation or community development financial institution for which an investment may be claimed as a tax credit pursuant to this section must report all investments made before April 1, 2001, to the department by April 1, 2001, which shall inform, as soon as reasonably possible, all community development corporations and community development financial institutions of the total of all investments in all institutions and corporations as of April 1, 2001.

(G) If stock or another equity interest that is the basis for a credit provided for in this section is redeemed by the community development corporation or the community development financial institution within five years of the date it is acquired, the credit provided by this section for the stock or other equity interest is disallowed, and credit previously claimed and allowed with respect to the redeemed stock or other equity interest must be paid to the Department of Revenue with the appropriate return of the taxpayer covering the period in which the redemption occurred. When payments are made to the Department of Revenue pursuant to this section, the amount collected must be handled as if no credit had been allowed.

(H) To receive the credit provided by this section, a taxpayer shall:

(1) claim the credit on his annual state income or premium tax return as prescribed by the Department of Revenue; and

(2) file with the Department of Revenue and with his annual state income or premium tax return a copy of the form issued by the department as to the stock or other equity interest that is the basis for a credit claimed pursuant to this section, by the taxpayer, including an undertaking by the taxpayer to report to the Department of Revenue a redemption of the stock or other equity interest by the community development corporation or the community development financial institution.

(I) The department shall complete forms prescribed by the Department of Revenue which must show as to each stock or other equity interest in a community development corporation or a community development financial institution that is the basis for a credit pursuant to this section:

(1) the name, address, and identification number of the taxpayer who acquired the stock or other equity interest; and

(2) the nature of the stock or other equity interest acquired by the taxpayer and the amount advanced for it.

These forms must be filed with the Department of Revenue on or before the fifteenth day of the third month following the month in which the stock or other equity interest is acquired. Copies of the forms to be provided to the Department of Revenue must be mailed to the taxpayer on or before the fifteenth day of the second month following the month in which the acquisition is made.

(J) A taxpayer may not claim the tax credit provided in this section unless the community development corporation or community development financial institution in which the investment is made has been certified at the time the investment is made.

(K) If the community development financial institution in which the investment is made is a tax-exempt nonprofit corporation, the tax credit provided in this section is not allowed if the taxpayer claims the investment as a deduction pursuant to Section 170 of the Internal Revenue Code.

(L) Banks and financial institutions chartered by the State of South Carolina may invest in community development corporations and community development financial institutions incorporated pursuant to the laws of this State, up to a maximum of ten percent of a chartered bank or financial institution's total capital and surplus.

HISTORY: 2000 Act No. 314, Section 2, eff May 30, 2000, applicable to tax years beginning after 2000; 2001 Act No. 89, Section 52, eff July 20, 2001.



SECTION 12-6-3535. Income tax credit for making qualified rehabilitation expenditures for a certified historic structure.

(A) A taxpayer who is allowed a federal income tax credit pursuant to Section 47 of the Internal Revenue Code for making qualified rehabilitation expenditures for a certified historic structure located in this State is allowed to claim a credit against income taxes and license fees imposed by this title. For the purposes of this section, "qualified rehabilitation expenditures" and "certified historic structure" are defined as provided in the Internal Revenue Code Section 47 and the applicable treasury regulations. The amount of the credit is ten percent of the expenditures that qualify for the federal credit. To claim the credit allowed by this subsection, a taxpayer filing a paper return must attach a copy of the section of the federal income tax return showing the credit claimed, along with other information that the Department of Revenue determines is necessary for the calculation of the credit provided by this subsection.

(B) A taxpayer who is not eligible for a federal income tax credit under Section 47 of the Internal Revenue Code and who makes rehabilitation expenses for a certified historic residential structure located in this State is allowed to claim a credit against the tax imposed by this chapter. The amount of the credit is twenty-five percent of the rehabilitation expenses. To claim the credit allowed by this subsection, a taxpayer filing a paper return must attach a copy of the certification obtained from the State Historic Preservation Officer verifying that the historic structure has been rehabilitated in accordance with this subsection, along with all information that the Department of Revenue determines is necessary for the calculation of the credit provided by this subsection. A taxpayer filing an electronic return shall keep a copy of the certification with his tax records.

For the purposes of subsections (B) through (F):

(1) "Certified historic residential structure" means an owner-occupied residence that is:

(a) listed individually in the National Register of Historic Places;

(b) considered by the State Historic Preservation Officer to contribute to the historic significance of a National Register Historic District;

(c) considered by the State Historic Preservation Officer to meet the criteria for individual listing in the National Register of Historic Places; or

(d) an outbuilding of an otherwise eligible property considered by the State Historic Preservation Officer to contribute to the historic significance of the property.

(2) "Certified rehabilitation" means repairs or alterations consistent with the Secretary of the Interior's Standards for Rehabilitation and certified as such by the State Historic Preservation Officer before commencement of the work. The review by the State Historic Preservation Officer shall include all repairs, alterations, rehabilitation, and new construction on the certified historic residential structure and the property on which it is located. To qualify for the credit, the taxpayer shall receive documentation from the State Historic Preservation Officer verifying that the completed project was rehabilitated in accordance with the standards for rehabilitation. The rehabilitation expenses must, within a thirty-six-month period, exceed fifteen thousand dollars. A taxpayer shall not take more than one credit on the same certified historic residential structure within ten years.

(3) "Rehabilitation expenses" means expenses incurred by the taxpayer in the certified rehabilitation of a certified historic residential structure that are paid before the credit is claimed including preservation and rehabilitation work done to the exterior of a certified historic residential structure, repair and stabilization of historic structural systems, restoration of historic plaster, energy efficiency measures except insulation in frame walls, repairs or rehabilitation of heating, air-conditioning, or ventilating systems, repairs or rehabilitation of electrical or plumbing systems exclusive of new electrical appliances and electrical or plumbing fixtures, and architectural and engineering fees.

"Rehabilitation expenses' do not include the cost of acquiring or marketing the property, the cost of new construction beyond the volume of the existing certified historic residential structure, the value of an owner's personal labor, or the cost of personal property.

(4) "State Historic Preservation Officer" means the Director of the Department of Archives and History or the director's designee who administers the historic preservation programs within the State.

(5) "Owner-occupied residence" means a building or portion of a building in which the taxpayer has an ownership interest, in whole or in part, in fee, by life estate, or as the income beneficiary of a property trust, that is, after being placed in service, the residence of the taxpayer and is not:

(a) actively used in a trade or business;

(b) held for the production of income; or

(c) held for sales or disposition in the ordinary course of the taxpayer's trade or business.

(C)(1) The entire credit may not be taken for the taxable year in which the property is placed in service but must be taken in equal installments over a five-year period beginning with the year in which the property is placed in service. "Placed in service" means the rehabilitation is completed and allows for the intended use. Any unused portion of any credit installment may be carried forward for the succeeding five years.

(2) The credit earned pursuant to this section by an "S" corporation owing corporate level income tax must be used first at the entity level. Remaining credit passes through to each shareholder in a percentage equal to each shareholder's percentage of stock ownership. The credit earned pursuant to this section by a general partnership, limited partnership, limited liability company, or other entity taxed as a partnership must be passed through to its partners and may be allocated among partners, including without limitation, an allocation of the entire credit to one partner, in a manner agreed by the partners that is consistent with Subchapter K of the Internal Revenue Code. As used in this item the term " partner" means a partner, member, or owner of an interest in the pass-through entity, as applicable.

(D) Additional work done by the taxpayer while the credit is being claimed, for a period of up to five years, must be consistent with the Secretary of the Interior's Standards for Rehabilitation. During this period the State Historic Preservation Officer may review additional work to the certified historic structure or certified historic residential structure and has the right to inspect certified historic structures and certified historic residential structures. If additional work is not consistent with the Standards for Rehabilitation, the taxpayer and Department of Revenue must be notified in writing and any unused portion of the credit, including carry forward, is forfeited.

(E) The South Carolina Department of Archives and History shall develop an application and may promulgate regulations, including the establishment of fees, needed to administer the certification process. The Department of Revenue may promulgate regulations, including the establishment of fees, to administer the tax credit.

(F) A taxpayer may appeal a decision of the State Historic Preservation Officer to a committee of the State Review Board appointed by the chairperson.

HISTORY: 2002 Act No. 229, Section 2, eff May 1, 2002; 2003 Act No. 69, Section 3.GG.1, eff June 18, 2003; 2005 Act No. 138, Sections 1, 2, eff June 7, 2005, applicable to tax periods beginning after 2004; 2006 Act No. 386, Sections 12.A, 12.B, eff June 14, 2006 applicable to tax years beginning in 2006; 2007 Act No. 110, Sections 15, eff June 21, 2007; 2007 Act No. 116, Section 21, eff June 28, 2007, applicable for tax years beginning after 2007.



SECTION 12-6-3550. Voluntary cleanup activity tax credit; eligibility requirements.

(A) A taxpayer is allowed a credit against taxes due for costs of voluntary cleanup activity by a nonresponsible party pursuant to Article 7, Chapter 56 of Title 44, the Brownfields/Voluntary Cleanup Program, in the manner provided in this section.

(B) For expenses paid or accrued by the taxpayer in cleaning up a site under the applicable article, the credit is equal to fifty percent of the expenses of the cleanup or cash contributions to the cleanup but not more than fifty thousand dollars in a taxable year. The credit is available only for site rehabilitation conducted during the taxable year in which the tax credit application is submitted. Any unused credit, up to a total of one hundred thousand dollars, may be carried forward five years. Multiple taxpayers working jointly to clean up a single site are allowed the credit in the same proportion as their contribution to payment of cleanup costs.

(C) The taxpayer is allowed an additional ten percent of the total cleanup costs, not to exceed fifty thousand dollars, in the final year of clean up as evidenced by the Department of Health and Environmental Control issuing a certificate of completion for that site.

(D) To be eligible for the tax credit the applicant must have entered into a nonresponsible party voluntary cleanup contract with the Department of Health and Environmental Control (DHEC) pursuant to Section 44-56-750.

(E) To obtain the tax credit certificate, an applicant must annually file an application for certification, which must be received by DHEC by December thirty-first. The applicant shall provide all pertinent information requested on the tax credit application form including, at a minimum, the name and address of the applicant and the address and tracking identification of the eligible site. Along with the application form, the applicant shall submit the following:

(1) copies of contracts and documentation of contract negotiations, accounts, invoices, sales tickets, or other payment records for purchases, sales, leases, or other transactions involving the actual costs incurred for that taxable year related to site rehabilitation under the voluntary cleanup contract; and

(2) proof that the documentation submitted pursuant to item (1) has been reviewed and verified by an independent certified public accountant who must attest to the accuracy and validity of the costs incurred and paid by conducting an independent review of the data presented by the applicant. A copy of the accountant's report must be submitted to DHEC with the tax credit application.

(F) If upon review of the tax credit application and any supplemental documentation submitted by each applicant, DHEC determines that the applicant has met all requirements for the tax credit, it shall issue a tax credit certificate before April first. The applicant shall pay the administrative costs of this review pursuant to the provisions of Section 44-56-750(D).

(G) DHEC may prescribe the necessary forms required to claim the credit under this section and to provide the administrative guidelines and procedures required to administer this section.

(H) DHEC may revoke or modify any written decision granting eligibility for partial tax credits under this section if it is discovered that the tax credit applicant submitted any false statement, representation, or certification in any application, record, report, plan, or other document filed in an attempt to receive the credit under this section. DHEC shall immediately notify the Department of Revenue of any revoked or modified orders affecting previously granted tax credits. Additionally, the taxpayer shall notify the Department of Revenue of any change in tax credit claimed.

(I) This section applies for eligible cleanup expenses incurred after 2001.

HISTORY: 2002 Act No. 280, Section 4, eff May 28, 2002; 2008 Act No. 342, Section 2, eff June 11, 2008.



SECTION 12-6-3560. Credit against state income tax for motion picture and advertisement production companies.

(A)(1) This section authorizes a tax credit against state income tax for production companies that produce a commercial production being an advertisement, composed of moving images and words, that is recorded on film, videotape, or digital medium in South Carolina for multi-market distribution by way of television networks, cable, satellite, or motion picture theaters. This credit is not available to companies that produce industrial videos, television broadcasts, cable and satellite networks, and news sporting events. The tax credit may be earned by a production company at the time of its investment in a state-certified production and must be calculated as a percentage of the investment according to the total base investment dollars certified. If total base investment is greater than five hundred thousand dollars in the aggregate during the calendar year, the production company is allowed a tax credit of ten percent of the actual South Carolina investment made by that production company. The State has annually one million dollars in total tax credits to disburse to all eligible production companies. This tax credit must be distributed to the eligible production company in the same order that the eligible production company's application for the tax credit is approved by the Department of Parks, Recreation and Tourism.

(2) If the entire credit is not used in the year earned, the remaining credit may be carried forward and applied against income tax liabilities for the next ten years. An entity taxed as a corporation for South Carolina income tax purposes shall claim the credit allowed pursuant to this section on its corporation income tax return. An entity not taxed as a corporation shall claim the credit on the returns of the partners or members as follows:

(a) corporate partners or members shall claim their shares of the credit on their corporate income tax returns;

(b) individual partners or members shall claim their shares of the credit on their individual income tax returns; and

(c) partners or members that are estates or trusts shall claim their shares of the credit on their fiduciary income tax returns.

(B)(1) The Director of the Department of Parks, Recreation and Tourism and the South Carolina Film Commission shall determine, through adoption of rules and promulgation of regulations, the criteria for qualification of a project according to this section. Promulgation of these regulations are subject to the Administrative Procedures Act.

(2) Certification by the Department of Parks, Recreation and Tourism must be submitted to both the production company and to the Director of the Department of Revenue.

(3) A production company applying for the credit must reimburse the Department of Revenue for any audits required in relation to granting the credit.

(4) The Director of the Department of Parks, Recreation and Tourism, in consultation with the Director of the South Carolina Film Commission, shall adopt rules and promulgate regulations otherwise necessary to carry out the intent and purposes of this section.

HISTORY: 2004 Act No. 299, Section 3.B, eff July 1, 2004.



SECTION 12-6-3570. Motion picture related income tax credit claims.

(A) A taxpayer may claim an income tax credit of an amount equal to twenty percent, but not more than one hundred thousand dollars, of the taxpayer's cash investment in a company that develops or produces a qualified South Carolina motion picture project. A taxpayer may claim no more than one credit in connection with the production of a single qualified South Carolina motion picture project. This credit is allowed over more than one taxable year but a taxpayer's total credit in all years, toward any such project, may not exceed one hundred thousand dollars. Any unused credit may be carried forward to fifteen succeeding taxable years.

(B) A taxpayer may claim a credit in an amount equal to twenty percent of the amount of a taxpayer's investment in the company that constructs or converts or equips, or any combination of these activities, of a motion picture production facility or post-production facility in this State. No credit is allowed unless the total amount invested in the motion picture production facility is at least two million dollars, exclusive of land costs, or the total amount invested in a post-production facility is at least one million dollars, exclusive of land costs. Documentation to the Department of Parks, Recreation and Tourism sufficient to provide confirmation of this threshold must accompany the application for the credit. Any unused credit may be carried forward to fifteen succeeding taxable years. The total amount of credit, which may be claimed by all taxpayers with respect to the construction or conversion or equipping, or any combination of these activities, of a single motion picture production facility or post-production facility may not exceed five million dollars. A taxpayer may claim the credit allowed by this section only one time in connection with a single motion picture production facility and one time in a single post-production facility.

(C) The credit is earned when the cash is spent or when qualifying real property is dedicated for use as part of a South Carolina motion picture production facility or South Carolina post-production facility. If a South Carolina motion picture project, South Carolina motion picture production facility, or South Carolina post-production facility fails to meet the requirements of the section within three years from the end of the taxpayer's tax year when the credit was first claimed, then any taxpayer which claimed the credit shall increase its income tax liability in the fourth year by an amount equal to the amount of credits claimed in prior tax years with respect to the motion picture project, motion picture production facility, or post-production facility.

(D) Notwithstanding the amount of the credits allowed by this section, these credits, when combined with any other state income tax credits allowed the taxpayer for a particular taxable year, cannot reduce the taxpayer's South Carolina income tax liability more than fifty percent.

(E) All documentation provided by investors and their agents to the Department of Revenue in connection with claiming the credits allowed by this section is considered a tax return and subject to the penalty provisions in Chapter 54 of Title 12.

(F) As used in this section:

(1) "Investment" means cash with respect to subsection (A) of this section, and with respect to subsection (B) of this section cash or the fair market value of real property with any improvements thereon, or any combination of these. To qualify as "investment", cash must have been expended for services performed in this State, for tangible personal property dedicated to first use in this State, or for real property in this State. Investments in the form of real property must be real property located in this State on which facilities are located and can include the fair market value of a lease with a term in excess of thirty-six months of real property minus the fair market value of any consideration paid for the lease.

(2) "Motion picture production facility" means a site in this State that contains soundstages designed for the express purpose of film and television production for both theatrical and video release. Production includes, but is not limited to, motion pictures, made-for-television movies, and episodic television to a national or regional audience. The motion picture production facility site must include production offices, construction shops/mills, prop and costume shops, storage areas, parking for production vehicles, all of which complement the production needs and orientation of the overall facility purpose. The term does not include television stations, recording studios, or facilities predominately used to produce videos, commercials, training films, or advertising films.

(3) "Motion picture project" means a product intended for commercial exploitation that incurs at least two hundred fifty thousand dollars of costs directly in this State to produce a master negative motion picture, whether film, tape, or other medium, for theatrical or television exhibition in the United States and in which at least twenty percent of total filming days of principal photography, but not fewer than ten filming days, is filmed in this State. Upon the recommendation of the South Carolina Film Commission, the Department of Parks, Recreation and Tourism shall certify the motion picture project as a project eligible for purposes of this article.

(4) "Post-production facility" means a site in this State designated for the express purpose of accomplishing the post-production stage of film and television production for both theatrical and video release including the creation of visual effects, editing, and sound mixing. A post-production facility site is not required to contain a soundstage or be physically located at or near soundstages.

(5) "Qualified South Carolina motion picture project" means a motion picture project which has registered by submitting its record of allocation of credits and documentation to the Department of Revenue. Before registration all documentation of a motion picture project required to meet the credit requirements must be received by the Department of Parks, Recreation and Tourism.

(6) Taxpayer means:

(a) in subsection (A), the person who invests in a qualified motion picture project;

(b) in subsection (B), the person who invests in the company that constructs, converts, or equips a "qualified South Carolina motion picture production facility"; and

(c) with respect to a motion picture equity fund created for the sole, expressed purpose of facilitating a slate of qualified South Carolina motion picture projects, the person who invests in the motion picture equity fund. Credits allowed under this subitem are allocated to the fund based upon twenty percent of the cash value of its investment in a qualified South Carolina motion picture project and distributed to equity fund members based upon the percentage of their interest in the equity fund.

HISTORY: 2004 Act No. 299, Section 3.C, eff July 1, 2004; 2005 Act No. 161, Section 8, eff June 9, 2005.



SECTION 12-6-3575. Health insurance tax credits.

(A) An individual taxpayer meeting the eligibility requirements of subsection(B) of this section may claim as a nonrefundable credit against the income tax imposed pursuant to Section 12-6-510 an amount equal to fifty percent of the premium costs the individual paid during the taxable year for health insurance coverage as defined in Section 38-74-10(5), that offers coverage to the individual, his spouse, or a person he was eligible to claim as a dependent on his federal income tax return, or any combination of these people, for the taxable year. The credit allowed by this section may not exceed three thousand dollars for each qualifying individual covered by a policy for which a credit is claimed. A nonresident who claims the credit allowed by this section shall reduce the amount of the credit in the same manner as nonresident individuals reduce personal exemptions and applicable standard deduction or itemized deductions pursuant to Section 12-6-1720(2).

(B) The credit allowed by this section is available only to an individual taxpayer who held a policy of health insurance covering the taxpayer, the taxpayer's spouse, or a person the taxpayer was eligible to claim as a dependent on his federal income tax return, or any combination of these people from an insurance company which has withdrawn from writing health insurance policies in this State and the taxpayer, in replacing the insurance with a policy having substantially the same coverage, has been assigned to the South Carolina Health Insurance Pool established pursuant to Chapter 74 of Title 38 with a higher premium than the former policy.

(C) A credit is not allowed for premium payments that are deducted or excluded from the taxpayer's income for the taxable year, whether the deduction or exclusion was due to a South Carolina modification pursuant to Article 9 of this chapter or was due to an exclusion or deduction, which resulted in a reduction of the taxpayer's federal taxable income.

(D) A taxpayer who claims the credit allowed by this section shall provide information required by the department to demonstrate that the taxpayer is eligible for the credit and that the amount paid for premiums for which the credit is claimed was not excluded from the taxpayer's gross income for the taxable year.

HISTORY: 2005 Act No. 145, Section 59.A, eff June 6, 2005 and by 2005 Act No. 161, Section 43.A, eff June 9, 2005.



SECTION 12-6-3580. South Carolina Quality Forum participants; tax credits for registration fee and participation in organizational performance excellence assessment process; limitation.

(A) Taxpayers that pay an annual fee to the South Carolina Quality Forum to participate in quality programs are allowed a tax credit equal to the annual registration fee.

(B) Taxpayers also are allowed a tax credit equal to fifty percent of any fees charged to participate in the organizational performance excellence assessment process.

(C) Credits earned are limited to the amount of tax liability on the return and are not refundable.

HISTORY: 2005 Act No. 161, Section 39.A, eff June 9, 2005.



SECTION 12-6-3582. Income tax credits; agricultural use of anhydrous ammonia.

(A) A resident taxpayer engaged in the business of farming is allowed a refundable income tax credit equal to the amount expended by the taxpayer to obtain the additive required to comply with the provisions of Section 44-53-375(E)(2)(a)(ii) for the agricultural use of anhydrous ammonia. The credit may be claimed against the taxes due pursuant to Section 12-6-510 or 12-6-530.

(B) If no taxes are due, or the credit exceeds the tax liability of the taxpayer for the taxable year, the amount of the credit or excess over the tax liability must be refunded to the taxpayer.

(C) The department may require the documentation it determines necessary for the proper administration of this credit.

HISTORY: 2005 Act No. 127, Section 8.A, eff June 7, 2005, applicable for taxable years beginning after 2004.



SECTION 12-6-3585. Industry Partnership Fund tax credit.

(A) A taxpayer may claim as a credit against state income tax imposed by Chapter 6, Title 12, bank tax imposed by Chapter 11, Title 12, license fees imposed by Chapter 20 of Title 12, or insurance premiums imposed by Chapter 7, Title 38, or any combination of them, one hundred percent of an amount contributed to the Industry Partnership Fund at the South Carolina Research Authority (SCRA), or an SCRA-designated affiliate, or both, pursuant to Section 13-17-88(E), up to a maximum credit of six hundred fifty thousand dollars for a single taxpayer, not to exceed an aggregate credit of two million dollars for all taxpayers in tax year 2006; up to a maximum credit of one million three hundred thousand dollars for a single taxpayer, not to exceed an aggregate credit of four million dollars for all taxpayers in tax year 2007; and up to a maximum credit of two million dollars for a single taxpayer, not to exceed an aggregate credit of six million dollars for all taxpayers for each tax year beginning after December 31, 2007. For purposes of determining a taxpayer's entitlement to the credit for qualified contributions for a given tax year in which more than the applicable aggregate annual limit on the credit is contributed by taxpayers for that year, taxpayers who have made contributions that are intended to be qualified contributions earlier in the applicable tax year than other taxpayers must be given priority entitlement to the credit. The SCRA shall certify to taxpayers who express a bona fide intention of making one or more qualified contributions as to whether the taxpayer is entitled to that priority.

(B) The amount of the credit is equal to one hundred percent of the amount of the taxpayer's qualified contributions to the Industry Partnership Fund, subject to the limitations in this section. The credit is nonrefundable.

(C) The use of the credit is limited to the taxpayer's applicable income or premium tax or license fee liability for the tax year of the taxpayer after the application of all other credits. An unused credit may be carried forward ten tax years after the tax year of the taxpayer during which the qualified contribution was made.

(D) A contribution is not a qualified contribution if it is subject to conditions or limitations regarding the use of the contribution.

(E) "Taxpayer" means an individual, corporation, partnership, trust, bank, insurance company, or other entity having a state income or insurance premium tax or license fee liability who has made a qualified contribution.

(F) To qualify for the credit, the taxpayer shall retain a form provided by SCRA identifying the taxpayer and the year and amount of credit for which the taxpayer qualifies. The Department of Revenue may require a copy of the form be attached to the taxpayer's income tax return or be provided otherwise to the department.

(G) The department may require information and submissions by the taxpayer as it considers appropriate in relation to a taxpayer's claim of entitlement to the credit.

(H) The merger, consolidation, or reorganization of a corporation where tax attributes survive does not create new eligibility in a succeeding corporation, but unused credits may be transferred and continued by the succeeding corporation. In addition, a corporation or partnership may assign its rights to its unused credit to another corporation or partnership if it transfers all, or substantially all, of the assets of the corporation or partnership or all, or substantially all, of the assets of the trade or business or operating division of the corporation or partnership to another corporation or partnership.

(I) A taxpayer who claims the credit may not take a deduction in relation to the qualified contribution which gives rise to such credit.

HISTORY: 2006 Act No. 319, Section 3.A, eff June 1, 2006; 2007 Act No. 110, Section 16.A, eff June 21, 2007, applicable to tax years beginning after December 31, 2005; 2007 Act No. 110, Section 41, eff June 21, 2007; 2007 Act No. 116, Section 22.A, eff June 28, 2007, applicable to tax years beginning after December 31, 2005.



SECTION 12-6-3587. Purchase and installation of solar energy system for heating water, space heating, air cooling, or generating electricity.

(A) There is allowed as a tax credit against the income tax liability of a taxpayer imposed by this chapter an amount equal to twenty-five percent of the costs incurred by the taxpayer in the purchase and installation of a solar energy system or small hydropower system for heating water, space heating, air cooling, energy-efficient daylighting, heat reclamation, energy-efficient demand response, or the generation of electricity in or on a facility in South Carolina and owned by the taxpayer. The tax credit allowed by this section must not be claimed before the completion of the installation. The amount of the credit in any year may not exceed three thousand five hundred dollars for each facility or fifty percent of the taxpayer's tax liability for that taxable year, whichever is less. If the amount of the credit exceeds three thousand five hundred dollars for each facility, the taxpayer may carry forward the excess for up to ten years.

(B) "System" includes all controls, tanks, pumps, heat exchangers, and other equipment used directly and exclusively for the solar energy system. The term "system" does not include any land or structural elements of the building such as walls and roofs or other equipment ordinarily contained in the structure. A credit may not be allowed for a solar system unless the system is certified for performance by the nonprofit Solar Rating and Certification Corporation or a comparable entity endorsed by the State Energy Office.

(C) For purposes of this section, "small hydropower system" means new generation capacity on a nonimpoundment or on an existing impoundment that:

(1) meets licensing standards as defined by the Federal Energy Regulatory Commission (FERC);

(2) is a run-of-the-river facility with a capacity not to exceed 5MW; or

(3) consists of a turbine in a pipeline or in an irrigation canal.

HISTORY: 2006 Act No. 386, Section 37.A, eff June 14, 2006 applicable to installation costs incurred in taxable years beginning on or after January 1, 2006; 2007 Act No. 83, Section 13, eff June 19, 2007; 2007 Act No. 110, Section 17.A, eff June 21, 2007, applicable to installation costs incurred after December 31, 2005; 2007 Act No. 116, Section 23.A, eff June 28, 2007, applicable to installation costs incurred after December 31, 2005; 2008 Act No. 354, Section 3, eff July 1, 2009.



SECTION 12-6-3588. South Carolina Renewable Energy Tax Incentive Program; definitions; requirements to receive tax credit.

(A) The General Assembly has determined to enact the "South Carolina Renewable Energy Tax Incentive Program" as contained in this section to encourage business investment that will produce high quality employment opportunities and enhance this State's position as a center for production and use of renewable energy products. The program accomplishes this goal by providing tax incentives to companies in the solar, wind, geothermal, and other renewable energy industries who are expanding or locating in South Carolina.

(B) As used in this section:

(1) "Capital investment" means an expenditure to acquire, lease, or improve property that is used in operating a business, including land, buildings, machinery, and fixtures.

(2) "Manufacturing" means fabricating, producing, or manufacturing raw or unprepared materials into usable products, imparting new forms, qualities, properties, and combinations. Manufacturing does not include generating electricity for off-site consumption.

(3) "Qualifying investment" means investment in land, buildings, machinery, and fixtures for expansion of an existing facility or establishment of a new facility in this State. Qualifying investment does not include relocating an existing facility in this State to another location in this State without additional capital investment.

(4) "Renewable energy operations" are limited to manufacturers of systems and components that are used or useful in manufacturing renewable energy equipment for the generation, storage, testing and research and development, and transmission or distribution of electricity from renewable sources, including specialized packaging for the renewable energy equipment manufactured at the facility.

(C) A business or corporation meeting the requirements of this section beginning in 2010 is eligible to receive a ten percent nonrefundable income tax credit of the cost of the company's total qualifying investments in plant and equipment in this State for renewable energy operations.

(D) The business or corporation must:

(1) manufacture renewable energy systems and components in South Carolina for solar, wind, geothermal, or other renewable energy uses in order to be eligible for the tax credit authorized by this section;

(2) invest at least five hundred million dollars in the year the tax credit is claimed in new qualifying plant and equipment; and

(3) have created one and one-half full-time jobs for every five hundred thousand dollars of capital investment qualifying for the credit that each pays at least one hundred twenty-five percent of this State's average annual median wage as defined by the Department of Commerce.

(E) The income tax credit program is for a five-year period beginning January 1, 2010, and ending December 31, 2015.

(F) A taxpayer may separately qualify for new facilities in separate locations or for separate expansions of existing facilities located in this State.

(G) A taxpayer's total credit for all expenditures allowed pursuant to this section must not exceed five hundred thousand dollars for any year and five million dollars total for all years. Unused credits may be carried forward for fifteen years after the tax year in which a qualified expenditure was made. The credit is nonrefundable.

(H) Expenditures qualifying for a tax credit allowed by this section must be certified by the State Energy Office. The State Energy Office may consult with appropriate state and federal officials on standards for certification.

(I) To obtain the amount of the credit available to a taxpayer, each taxpayer must submit a request for the credit to the State Energy Office by January thirty-first for qualifying expenses incurred in the previous calendar year and the State Energy Office must notify the taxpayer that the submitted expenditures qualify for the credit and the amount of credit allocated to such taxpayer by March first of that year. A taxpayer may claim the maximum amount of the credit for its taxable year which contains the December thirty-first of the previous calendar year. The Department of Commerce must certify to the State Energy Office that the taxpayer has met the job creation requirements of subsection (D).

(J) The credits authorized by this section are in lieu of any other applicable income tax credits or abatements allowed by state law, and in the event of an overlap or conflict in available credits or abatements to a taxpayer, the taxpayer must select the credit or abatement he desires in the manner prescribed by the Department of Revenue to the extent the credits or abatements conflict or overlap.

HISTORY: 2010 Act No. 290, Section 23, eff January 1, 2011.



SECTION 12-6-3589. Tax credit for effluent toxicity testing.

(A) A manufacturing facility may claim a tax credit equal to twenty-five percent for costs it incurs in complying with whole effluent toxicity testing. The credit is allowed only against taxes imposed by Section 12-6-530. Unused credits may be carried forward for ten years.

(B) For purposes of this section, "manufacturing facility" is as defined in Section 12-6-3360(M)(5).

HISTORY: 2006 Act No. 384, Section 2, eff June 14, 2006.



SECTION 12-6-3590. Credit for milk producer; promulgation of regulations.

(A) A resident taxpayer engaged in the business of producing milk for sale is allowed a refundable income tax credit based on the amount of milk produced and sold. The credit may be claimed against the taxes due pursuant to Section 12-6-510 or 12-6-530. The credit is allowed when the USDA Class I price of fluid milk in South Carolina drops below the production price anytime during the taxable year.

(B) The Department of Agriculture shall promulgate regulations to implement the provisions of this section, including the establishment of the production price, which must consider the following factors, including but not limited to:

(1) the average price of milk in the top five states where milk is imported to South Carolina;

(2) the average transportation cost of importing milk from those five states; and

(3) the cost of production in South Carolina.

(C)(1) Each qualifying taxpayer is eligible for a ten thousand dollar tax credit based on the production and sale of the first five hundred thousand pounds of milk sold below the production price over a calendar year. The credit must be prorated on a quarterly basis.

(2) For each additional five hundred thousand pounds of milk sold below the production price, there is allowed an additional credit of five thousand dollars, also prorated on a quarterly basis.

(D) If no taxes are due, or the credit exceeds the tax liability of the taxpayer for the taxable year, the amount of the credit or excess over the tax liability must be refunded to the taxpayer. The South Carolina Commissioner of Agriculture shall certify to the Department of Revenue that producers claiming credits have met the eligibility requirements provided in this section.

(E) The credit allowed pursuant to this section must be reviewed after it has been in place for two taxable years.

HISTORY: 2005 Act No. 161, Section 41.A, eff June 9, 2005.



SECTION 12-6-3600. Credit for ethanol and biodiesel facilities.

(A)(1) For taxable years beginning after 2006, and before 2017, there is allowed a credit against the tax imposed pursuant to this chapter for any corn-based ethanol or soy-based biodiesel facility which is in production at the rate of at least twenty-five percent of its name plate design capacity for the production of corn-based ethanol or soy-based biodiesel, before denaturing, on or before December 31, 2011. The credit equals twenty cents a gallon of corn-based ethanol or soy-based biodiesel produced and is allowed for sixty months beginning with the first month for which the facility is eligible to receive the credit and ending not later than December 31, 2016. The taxpayer is eligible to claim the credit after the facility has six consecutive months of operation at an average production rate of at least twenty-five percent of its name plate design capacity. In the first taxable year in which the taxpayer is eligible to claim the credit, the taxpayer may claim the credit for the first six months it met the requirements in addition to qualifying production during its current taxable year.

(2) For taxable years beginning after 2006, and before 2017, there is allowed a credit against the tax imposed pursuant to this chapter for an ethanol facility using a feedstock other than corn or a biodiesel facility using a feedstock other than soy oil which is in production at the rate of at least twenty-five percent of its name plate design capacity for the production of ethanol or biodiesel, before denaturing, on or before December 31, 2011. The credit equals thirty cents a gallon of noncorn ethanol or nonsoy oil biodiesel produced and is allowed for up to sixty months beginning with the first month for which the facility is eligible to receive the credit and ending no later than December 31, 2016. The taxpayer is eligible to claim the credit after the facility has six consecutive months of operation at an average production rate of at least twenty-five percent of its name plate design capacity. In the first taxable year in which the taxpayer is eligible to claim the credit, the taxpayer may claim the credit for the first six months it met the requirements in addition to qualifying production during its current taxable year.

(3) Any unused credit may be carried forward for ten years.

(B) As used in this section:

(1) "Ethanol facility" means a plant or facility primarily engaged in the production of ethanol or ethyl alcohol derived from renewable and sustainable bioproducts used as a substitute for gasoline fuel.

(2) "Biodiesel facility" means a plant or facility primarily engaged in the production of plant- or animal-based fuels used as a substitute for diesel fuel.

(3) "Name plate design capacity" means the original designed capacity of an ethanol or biodiesel facility. Capacity may be specified as bushels of grain ground or gallons of ethanol or biodiesel produced a year.

(C)(1) Beginning January 1, 2017, an ethanol or biodiesel facility must receive a credit against the tax imposed by this chapter in the amount of seven and one-half cents a gallon of ethanol or biodiesel, before denaturing, for new production for a period not to exceed thirty-six consecutive months.

(2) For purposes of this subsection, "new production" means production which results from a new facility, a facility which has not received credits before 2017, or the expansion of the capacity of an existing facility by at least two million gallons first placed into service after 2016, as certified by the design engineer of the facility to the State Energy Office.

(3) For expansion of the capacity of an existing facility, "new production" means annual production in excess of twelve times the monthly average of the highest three months of ethanol or biodiesel production at an ethanol or biodiesel facility during the twenty-four-month period immediately preceding certification of the facility by the design engineer.

(4) Credits are not allowed pursuant to this subsection for expansion of the capacity of an existing facility until production is in excess of twelve times the three-month average amount determined pursuant to this subsection during any twelve-consecutive-month period beginning no sooner than January 1, 2017.

(5) The amount of a credit granted pursuant to this section based on new production must be approved by the State Energy Office based on the ethanol or biodiesel production records as may be necessary to reasonably determine the level of new production.

(D)(1) The credits described in this section are allowed only for ethanol or biodiesel produced at a plant in this State at which all fermentation, distillation, and dehydration takes place. Credit is not allowed for ethanol or biodiesel produced or sold for use in the production of distilled spirits.

(2) Not more than twenty-five million gallons of ethanol or biodiesel produced annually at an ethanol or biodiesel facility is eligible for the credits in subsections (A) and (B) of this section, and the credits only may be claimed by a producer for the periods specified in subsections (A) and (B) of this section.

(3) Not more than ten million gallons of ethanol or biodiesel produced during a twelve-consecutive-month period at an ethanol or biodiesel facility is eligible for the credit described in subsection (C) of this section, and the credit only may be claimed by a producer for the periods specified in subsection (C) of this section.

(4) Not more than one hundred twenty-five million gallons of ethanol or biodiesel produced at an ethanol or biodiesel facility by the end of the sixty-month period set forth in subsection (A) or (B) of this section is eligible for the credit under the subsection. An ethanol or biodiesel facility which receives a credit for ethanol or biodiesel produced under subsection (A) or (B) of this section may not receive a credit pursuant to subsection (C) of this section until its eligibility to receive a credit under subsection (A) or (B) of this section has been completed.

(E) The State Energy Office shall prescribe an application form and procedures for claiming credits under this section.

(F) For purposes of ascertaining the correctness of the credit allowed pursuant to this section, the State Energy Office or the department may examine or cause to have examined, by any agent or representative designated for that purpose, any books, papers, records, or memoranda bearing upon these matters.

(G) Notwithstanding the credit amount allowed by this section, for Fiscal Year 2008-2009, all claims made pursuant to this section must not exceed eight hundred thousand dollars and must apply proportionately to all eligible claimants.

(H)(1) To obtain the maximum amount of the credit available to a taxpayer, each taxpayer must submit a request for credit to the State Energy Office by January thirty-first for all gallons of qualifying fuel produced in the previous calendar year and the State Energy Office must notify the taxpayer that it qualifies for the credit and the amount of credit allocated to the taxpayer by March first of that year. A taxpayer may claim the maximum credit for its taxable year which contains the December thirty-first of the previous calendar year. The Department of Revenue may require any documentation that it deems necessary to administer the credit.

(2) For the state's fiscal year beginning July 1, 2008, the maximum amount of credit is to be determined based on an eighteen-month period beginning July 1, 2008, through December 31, 2009. Applications are to be made by January 31, 2010, for the previous eighteen-month period commencing July 1, 2008, and ending December 31, 2009. A taxpayer allocated a credit for this eighteen-month period may claim the credit for its tax year which contains December 31, 2009.

(3) To the extent the maximum amount of the credit contained in this section is repealed, the elimination of the maximum amount shall be seen as the last expression of the legislature and to the extent any language in this act conflicts with that repeal, it shall be considered null and void.

HISTORY: 2006 Act No. 386, Section 36.A, eff June 14, 2006; 2007 Act No. 83, Sections 14.A and 14.B, eff June 19, 2007; 2008 Act No. 261, Section 3.A, eff May 29, 2008.



SECTION 12-6-3610. Credit for property used for distribution or dispensing renewable fuel.

(A)(1) A taxpayer that purchases or constructs and installs and places in service in this State property that is used for distribution or dispensing renewable fuel specified in this subsection, at a new or existing commercial fuel distribution or dispensing facility, is allowed a credit equal to twenty-five percent of the cost to the taxpayer of purchasing, constructing, and installing the property against the taxpayer's liability for a tax imposed pursuant to this chapter.

(2) Eligible property includes pumps, storage tanks, and related equipment that is directly and exclusively used for distribution, dispensing, or storing renewable fuel. A taxpayer is qualified for a tax credit provided pursuant to this subsection if the equipment used to store, distribute, or dispense renewable fuel is labeled for this purpose and clearly identified as associated with renewable fuel.

(3) The entire credit may not be taken for the taxable year in which the property is placed in service but must be taken in three equal annual installments beginning with the taxable year in which the property is placed in service. If, in one of the years in which the installment of a credit accrues, property directly and exclusively used for distributing, dispensing, or storing renewable fuel is disposed of or taken out of service and is not replaced, the credit expires and the taxpayer may not take any remaining installment of the credit.

(4) The unused portion of an unexpired credit may be carried forward for not more than ten succeeding taxable years.

(5) For purposes of this subsection, "renewable fuel" means E70 or greater ethanol fuel dispensed at the retail level for use in motor vehicles and pure ethanol or biodiesel fuel dispensed by a distributor or facility that blends these nonpetroleum liquids with gasoline fuel or diesel fuel for use in motor vehicles.

(B)(1) A taxpayer that constructs and places in service in this State a commercial facility for the production of renewable fuel is allowed a credit equal to twenty-five percent of the cost to the taxpayer of constructing or renovating a building and equipping the facility for the purpose of producing renewable fuel. Production of renewable fuel includes intermediate steps such as milling, crushing, and handling of feedstock and the distillation and manufacturing of the final product.

(2) The entire credit may not be taken for the taxable year in which the facility is placed in service but must be taken in seven equal annual installments beginning with the taxable year in which the facility is placed in service. If, in one of the years in which the installment of a credit accrues, the facility with respect to which the credit was claimed is disposed of or taken out of service, the credit expires and the taxpayer may not take any remaining installment of the credit.

(3) The unused portion of an unexpired credit may be carried forward for not more than ten succeeding taxable years.

(4) As used in this subsection, "renewable fuel" means liquid nonpetroleum-based fuels that may be placed in motor vehicle fuel tanks and used as a fuel in a highway vehicle. It includes all forms of fuel commonly or commercially known or sold as biodiesel and ethanol.

(5) A taxpayer that claims any other credit allowed under this article with respect to the costs of constructing and installing a facility may not take the credit allowed in this section with respect to the same costs.

(C)(1) To obtain the amount of credit available to a taxpayer, the taxpayer must submit a request for credit to the State Energy Office by January thirty-first for all qualifying property or a qualifying facility, as applicable, placed in service in the previous calendar year and the State Energy Office must notify the taxpayer that it qualifies for the credit and the amount of credit allocated to the taxpayer by March first of that year. A taxpayer may claim the credit for its taxable year which contains the December thirty-first of the previous calendar year. The Department of Revenue may require any documentation that it deems necessary to administer the credit.

(2) For the state's fiscal year beginning July 1, 2008, the credit is to be determined based on an eighteen-month period beginning July 1, 2008, through December 31, 2009. Applications are to be made by January 31, 2010, for the previous eighteen-month period commencing July 1, 2008, and ending December 31, 2009. A taxpayer allocated a credit for this eighteen-month period may claim the credit for its tax year which contains December 31, 2009.

(D) To claim the credits allowed in this section, the taxpayer must place the property or facility in service prior to January 1, 2020.

HISTORY: 2006 Act No. 386, Section 36.B.1, eff June 14, 2006 applicable for facilities placed in service after 2006; 2007 Act No. 83, Section 15.A, eff January 1, 2008; 2008 Act No. 261, Section 3.B, eff May 29, 2008.



SECTION 12-6-3620. Purchase and installation of equipment to produce energy from biomass resources.

(A) For taxable years beginning after 2007, and ending before taxable year 2020, there is allowed a credit against the income tax imposed pursuant to Section 12-6-530 or license fees imposed pursuant to Section 12-20-50, or both, for twenty-five percent of the costs incurred by a taxpayer for the purchase and installation of equipment used to create heat, power, steam, electricity, or another form of energy for commercial use from a fuel consisting of no less than ninety percent biomass resource. Costs incurred by a taxpayer and qualifying for the credit allowed by this section must be certified by the State Energy Office. The State Energy Office may consult with the Department of Agriculture and the South Carolina Institute for Energy Studies on standards for certifying the costs incurred by the taxpayer. The credit may be claimed in the year in which the equipment is placed in service and may be claimed for all expenditures incurred for the purchase and installation of the equipment.

(B) A taxpayer may use up to six hundred fifty thousand dollars of credit for a single taxable year. The tax credit is nonrefundable but unused credits may be carried forward for fifteen years.

(C) For purposes of this section:

(1) "Biomass resource" means noncommercial wood, by-products of wood processing, demolition debris containing wood, agricultural waste, animal waste, sewage, landfill gas, and other organic materials, not including fossil fuels.

(2) "Commercial use" means a use intended for the purpose of generating a profit.

(3) If the equipment ceases to use biomass resources as its primary fuel source before the entire credit has been utilized, the taxpayer is ineligible to utilize any remaining credit until it resumes using biomass resources as its primary fuel source (at least ninety percent). The fifteen-year carry forward period must not be extended due to periods of noncompliance.

(D)(1) To obtain the maximum amount of credit available to a taxpayer, a taxpayer must submit a request for credit to the State Energy Office by January thirty-first for all qualifying equipment placed in service in the previous calendar year and the State Energy Office must notify the taxpayer that it qualifies for the credit and the amount of credit allocated to the taxpayer by March first of that year. A taxpayer may claim the maximum amount of the credit for its taxable year which contains the December thirty-first of the previous calendar year. The Department of Revenue may require any documentation that it deems necessary to administer the credit.

(2) For the state's fiscal year beginning July 1, 2008, the maximum amount of the credit is to be determined based on an eighteen-month period beginning July 1, 2008, through December 31, 2009. Applications are to be made by January 31, 2010, for the previous eighteen-month period commencing July 1, 2008, and ending December 31, 2009. A taxpayer allocated a credit for this eighteen-month period may claim the credit for its tax year which contains December 31, 2009.

(3) To the extent the maximum amount of the credit contained in this section is repealed, the elimination of the maximum amount shall be seen as the last expression of the legislature and to the extent any language in this act conflicts with that repeal, it shall be considered null and void.

HISTORY: 2006 Act No. 386, Section 38, eff June 14, 2006; 2007 Act No. 83, Section 16, eff June 19, 2007; 2007 Act No. 110, Section 57, eff June 21, 2007; 2008 Act No. 261, Section 3.C, eff May 29, 2008.



SECTION 12-6-3622. Fire sprinkler system tax credits.

(A)(1) Subject to the terms and conditions of this section, a taxpayer who installs a fire sprinkler system in a commercial or residential structure, whether the structure or fire sprinkler is new or existing, when such installation is not required by law, regulation, or code is eligible for a credit against real property taxes levied by a local taxing entity equal to twenty-five percent of the direct expenses, not including any type of fee charged by the publicly or privately owned utility, incurred by the taxpayer if the local taxing entity has consented to the tax credit.

(2) In any year in which the local taxing entity consents to a tax credit, the taxpayer also may claim an income tax credit equal to the amount of the credit against real property taxes.

(3) The credit earned pursuant to this subsection by an "S" corporation owing corporate level income tax must be used first at the entity level. Any remaining credit passes through to each shareholder in a percentage equal to each shareholder's percentage of stock ownership.

(4) The credit earned pursuant to this subsection by a general partnership, limited partnership, limited liability company, or any other entity taxed as a partnership must be passed through to its partners and may be allocated among any of its partners, including without limitation, an allocation of the entire credit to one partner, in a manner agreed by the partners that is consistent with Subchapter K of the Internal Revenue Code. As used in this subsection, the term "partner" means a partner, member, or owner of an interest in the pass-through entity, as applicable.

(B) The Department of Revenue shall develop a form on which a taxpayer may claim the credit against real property taxes. The taxpayer may claim the credit against real property taxes by submitting the form with the payment of real property taxes to the local taxing entity. The taxpayer may claim the credit against income taxes by submitting the form with the taxpayer's return.

(C) The owner of the structure may transfer, devise, or distribute any unused credit to the tenant of the eligible site. To be effectual, the local taxing entity must receive written notification.

(D) For purposes of this section, fire sprinkler system has the same meaning as in Section 40-10-20.

(E)(1) The General Assembly shall appoint a study committee to develop new strategies to increase participation in the tax credit program by all local taxing entities, and to review and make recommendations for increasing the installation of interconnected hard-wired smoke alarms. The study committee shall make a report of its findings to the General Assembly no later than January 30, 2011. The committee shall dissolve upon the date of its report.

(2) The study committee shall be composed of six members. Three members shall be appointed by the President Pro Tempore of the Senate and three members appointed by the Speaker of the House of Representatives. The study committee must be composed of a representative of the South Carolina Fire Sprinkler Association, a representative of the South Carolina Home Builders Association, a representative of the South Carolina Association of Counties, and a representative of the Municipal Association of South Carolina.

(3) Members of the study committee shall serve without any compensation for per diem, mileage, and subsistence.

HISTORY: 2008 Act No. 357, Section 2.A, eff June 25, 2008, applicable for taxable years beginning after 2007; 2010 Act No. 232, Section 1, eff June 7, 2010.



SECTION 12-6-3630. Income tax credits; hydrogen research contributions.

(A) For taxable years beginning after 2007, and before 2012, a taxpayer is allowed a credit against the income tax imposed pursuant to Chapter 6 or 11 of this title, license fees imposed pursuant to Chapter 20 of this title, or insurance premium tax imposed pursuant to Chapter 7, Title 38, or a combination of them, for a qualified contribution made by a taxpayer to the South Carolina Hydrogen Infrastructure Development Fund established pursuant to Chapter 46, Title 11. A contribution is not a qualified contribution if it is subject to a condition or limitation regarding the use of the contribution.

(B) The credit is equal to twenty-five percent of a qualified contribution made by a taxpayer to the fund. The credit must be used against the taxpayer's liability on income taxes, premium insurance taxes, or license fees after the application of all other credits applicable to the taxpayer's tax liability. Unused credits may be carried forward for ten years after the tax year in which a qualified contribution was made. The credit is nonrefundable.

(C) A taxpayer who claims a credit for a qualified contribution pursuant to this section may not claim a deduction for the same qualified contribution.

(D) A taxpayer who claims a credit pursuant to this section must attach to his tax return a copy of a form provided by the authority identifying the taxpayer's qualified contribution. The Department of Revenue may require from the taxpayer additional information identifying the taxpayer's qualified contribution as it considers appropriate.

HISTORY: 2007 Act No. 83, Section 3, eff June 19, 2007.



SECTION 12-6-3631. Biodiesel expenditures tax credit.

(A) For taxable years beginning after 2007, and before 2012, a taxpayer is allowed a credit against the income tax imposed pursuant to this chapter for qualified expenditures for research and development.

(B) For purposes of this section:

(1) "Qualified expenditures for research and development" means expenditures to develop feedstocks and processes for cellulosic ethanol, waste grease-derived biodiesel, and for algae-derived biodiesel, including:

(a) enzymes and catalysts involving cellulosic ethanol, waste grease-derived biodiesel, and algae-derived biodiesel;

(b) best and most cost efficient feedstocks for South Carolina; or

(c) product and development, including cellulosic ethanol, waste grease-derived biodiesel, or algae-derived biodiesel products.

(2) "Cellulosic ethanol" means fuel from ligno-cellulosic materials, including wood chips derived from noncommercial sources, corn stover, and switchgrass.

(C) The credit is equal to twenty-five percent of qualified expenditures for research and development, except for expenditures related to waste grease-derived biodiesel, which credit is equal to ten percent. A taxpayer's total credit in all years, for all expenditures allowed pursuant to this section, must not exceed one hundred thousand dollars. Unused credits may be carried forward for five years after the tax year in which a qualified expenditure was made. The credit is nonrefundable.

(D) Expenditures qualifying for a tax credit allowed by this section must be certified by the State Energy Office. The State Energy Office may consult with the Department of Agriculture and the South Carolina Institute for Energy Studies on standards for certification.

(E)(1) To obtain the maximum amount of the credit available to a taxpayer, each taxpayer must submit a request for the credit to the State Energy Office by January thirty-first for qualifying research expenses incurred in the previous calendar year and the State Energy Office must notify the taxpayer that the submitted expenditures qualify for the credit and the amount of credit allocated to such taxpayer by March first of that year. A taxpayer may claim the maximum amount of the credit for its taxable year which contains the December thirty-first of the previous calendar year. The Department of Revenue may require any documentation that it deems necessary to administer the credit.

(2) For the state's fiscal year beginning July 1, 2008, the maximum amount of the credit is to be determined based on an eighteen-month period beginning July 1, 2008, through December 31, 2009. Applications are to be made by January 31, 2010, for the previous eighteen-month period commencing July 1, 2008, and ending December 31, 2009. A taxpayer allocated a credit for this eighteen-month period may claim the credit for its tax year which contains December 31, 2009.

(3) To the extent the maximum amount of the credit contained in this section is repealed, the elimination of the maximum amount shall be seen as the last expression of the legislature and to the extent any language in this act conflicts with that repeal, it shall be considered null and void.

HISTORY: 2007 Act No. 83, Section 12, eff June 19, 2007; 2008 Act No. 261, Section 3.D, eff May 29, 2008; 2010 Act No. 290, Section 22, eff January 1, 2011.



SECTION 12-6-3660. Tax credit for costs of retrofitting to make residence more hurricane resistant.

(A) An individual taxpayer is allowed a credit against the tax imposed pursuant to Section 12-6-510 for costs incurred to retrofit, as specified in subsection (B), a structure qualifying as the taxpayer's legal residence pursuant to Section 12-43-220(c) to make it more resistant to loss due to hurricane, rising floodwater, or other catastrophic windstorm event.

(B) In order to qualify for the state income tax credit allowed pursuant to this section, costs must not include ordinary repair or replacement of existing items, and must be associated with those fortification measures defined in subsection (C), and must increase the residence's resistance to hurricane, rising floodwater, or catastrophic windstorm event damage, as defined by the director or his designee by regulation.

(C) The fortification measures qualifying for the state income tax credit allowed pursuant to this section must be promulgated by the Department of Insurance in regulations pursuant to the Administrative Procedures Act.

(D) The tax credit allowed pursuant to this section for any taxable year must not exceed the lesser of:

(1) twenty-five percent of the cost incurred; or

(2) one thousand dollars.

(E) The cost of items that otherwise qualify for the credit that are purchased with grant funds awarded pursuant to Section 38-75-485 are not eligible for this credit if the grants are not included in the income of the taxpayer.

HISTORY: 2007 Act No. 78, Section 3, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 12-6-3665. Credit for sales tax paid on purchases of tangible personal property to retrofit residence.

(A) An individual taxpayer is allowed a credit from the income tax imposed pursuant to Section 12-6-510 for South Carolina state sales or use taxes paid on purchases of tangible personal property used to retrofit the individual's legal residence pursuant to Section 12-6-3660. The credit amount is calculated by multiplying by six percent the purchase price of tangible personal property for which the individual may claim the income tax credit in Section 12-6-3660. The maximum credit allowed under this section is one thousand five hundred dollars.

(B) The cost of items that otherwise qualify for the credit that are purchased with grant funds awarded pursuant to Section 38-75-485 are not eligible for this credit if the grants are not included in the income of the taxpayer.

HISTORY: 2007 Act No. 78, Section 3, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 12-6-3670. Credit for excess premium paid for property and casualty insurance.

(A) An individual taxpayer may claim a credit against the income tax imposed pursuant to Section 12-6-510 for excess premium paid during the applicable tax year for property and casualty insurance, as defined in Articles 1, 3, and 5 of Chapter 75, Title 38, providing coverage on the taxpayer's legal residence pursuant to Section 12-43-220(c).

(B) For the purposes of computing the credit allowed by this section, excess premium paid is the amount by which the premium paid exceeds five percent of the taxpayer's adjusted gross income.

(C)(1) The credit allowed pursuant to this section for any taxable year may not exceed one thousand two hundred fifty dollars.

(2) If the credit allowed under this section exceeds the state income tax liability for the taxable year, any unused credit may be carried forward for five succeeding taxable years.

HISTORY: 2007 Act No. 78, Section 3, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 12-6-3750. Nonrefundable tax credit for processing donated deer for charitable distribution.

(A) Beginning with the year 2008, there shall be allowed a nonrefundable credit against taxes imposed by this chapter for a meat packer, butcher, or processing plant licensed or permitted by this State or the United States Department of Agriculture that, during the tax year for which the credit is claimed, had a valid contract with any nonprofit organization to process deer for donation to any charitable organization engaged in distributing food to the needy. No portion of the donated deer shall be used by a commercial enterprise. The amount of the credit shall be fifty dollars for each carcass processed and donated. The credit must be claimed in the year earned and may not be carried to any other taxable year.

(B) For the purposes of this section, "process" means to skin, cut, bone, grind, package, or perform any butchering tasks necessary to prepare the meat for distribution and consumption. The processing must take place in a licensed or permitted establishment.

HISTORY: 2008 Act No. 229, Section 1, eff May 22, 2008.



SECTION 12-6-3910. Estimated tax payments form; due dates; treatment of excess where estimated payments or withholdings more than tax liability; waiver of penalties.

(A) South Carolina estimated tax payments must be made in a form prescribed by the department in accordance with Internal Revenue Code Sections 6654 and 6655 except that:

(1) the small amount provisions in Internal Revenue Code Sections 6654(e)(1) and 6655(f) are one hundred dollars;

(2) income for the first installment for corporations is annualized using the first three months of the taxable year;

(3)(a) The due dates of the installment payments for calendar year taxpayers other than corporations are:

First quarter: April 15

Second quarter: June 15

Third quarter: September 15

Fourth quarter: January 15 of the following taxable year.

(b) The due dates of the installment payments for calendar year corporations are:

First quarter: April 15

Second quarter: June 15

Third quarter: September 15

Fourth quarter: December 15.

(c) In applying the estimated tax payment provisions to a taxable year beginning on a date other than January 1, the month that corresponds to the months specified above must be substituted.

(B) Payments required by this section are considered payments on account of income taxes imposed by this chapter and license fees imposed by Chapter 20 for the taxable year designated.

(C) To the extent that estimated tax payments and withholdings are in excess of the taxpayer's income tax and license fee liability as shown on the income tax return, the taxpayer may claim a:

(1) refund; or

(2) credit for estimated tax for the succeeding taxable year.

(D) For corporate taxpayers, estimated tax payments will be deemed to apply first to income taxes and then apply to license fees.

(E) The department may waive estimated tax payment penalties for corporations that calculate South Carolina estimated tax payments based on a federal law that increases estimated tax payments in one estimated tax payment period and decreases estimated tax payments for one estimated tax payment period, or changes the dates estimated tax payments are due for not more than one month.

HISTORY: 1995 Act No. 76, Section 1; 2002 Act No. 334, Section 8A, eff June 24, 2002; 2002 Act No. 363, Section 1B eff August 2, 2002; 2010 Act No. 142, Section 4, eff March 31, 2010.



SECTION 12-6-3920. Extension for filing and paying estimated taxes.

In the case of sickness, absence, or other disability or good cause, the department may in its discretion allow further time for filing and paying estimated taxes.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-3930. Imposition of interest and penalties on National Guard and Reserve members activated as a result of Iraq conflict or war on terrorism.

No interest, penalties, or other sanctions may be imposed on the active duty income of members of the National Guard and Reserves activated as a result of the conflict in Iraq and the war on terrorism with regard to underpayment of state estimated individual income tax payments of the active duty income if the federal government is unable to withhold state income taxes due on such pay.

HISTORY: 2008 Act No. 353, Section 2, Pt 21G, eff July 1, 2009.



SECTION 12-6-4410. Taxable years.

(A) A taxpayer's taxable year under this chapter must be the same as the taxpayer's taxable year for federal income tax purposes.

(B) If a taxpayer's taxable year is changed for federal income tax purposes, then the taxable year for South Carolina income tax purposes is changed. The taxpayer shall provide the department with a copy of the written permission received from the Internal Revenue Service.

(C) A change in the taxable year of an "S" Corporation is not mandated for South Carolina income tax purposes under Internal Revenue Code Section 1378 unless mandated for federal purposes.

(D) If a change in taxable year results in a taxable year of less than twelve months, South Carolina income tax must be computed in the manner provided in Internal Revenue Code Sections 443(b) (Computation of Tax on Change of Annual Accounting Period) and 443(c) (Adjustment in Deduction for Personal Exemption).

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-4420. Method of accounting.

(A) A taxpayer's method of accounting under this chapter must be the same as for federal income tax purposes.

(B) If a taxpayer's method of accounting is changed for federal income tax purposes:

(1) The method of accounting for South Carolina income tax purposes is changed. The taxpayer shall provide the department with a copy of the written permission received from the Internal Revenue Service. When written permission is not required to change a method of accounting, the taxpayer shall provide the department with a copy of the election or statement provided to the Internal Revenue Service.

(2) Additional South Carolina income or deductions which result from adjustments that are necessary because of a change in the method of accounting are included in or deducted from income as provided in the Internal Revenue Code.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-4430. "S" corporation elections.

(A) A taxpayer should provide the department notice of its intent to be an "S" Corporation by filing with the department a copy of the election filed with the Internal Revenue Service.

(B)(1) The approval or termination of an "S" election by the Internal Revenue Service is approval or termination for South Carolina income tax purposes as of the effective date of the federal election or termination except as provided in Section 12-6-1210(F).

(2) No termination occurs under the Internal Revenue Code Section 1362(d)(3) for South Carolina income tax purposes unless a termination occurs for federal purposes.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-4910. Persons, corporations, and other entities required to make tax returns.

Income tax returns must be filed by the following:

(1)(a) an individual not listed in subitem (c) who has a gross income for the taxable year of at least the federal exemption amount plus the applicable basic standard deduction, plus any deduction the taxpayer qualifies for pursuant to Section 12-6-1170(B), without regard to a reduction for the retirement income deduction, and whose filing status is:

(i) single, surviving spouse, or head of household; or

(ii) married, filing separately, and whose spouse does not itemize deductions.

(b) an individual not listed in (c) who files a joint return and whose combined gross income for the taxable year, is more than the sum of twice the exemption amount plus the applicable basic standard deduction if the individual and spouse had the same household at the close of the taxable year, plus any deduction the taxpayer qualifies for pursuant to Section 12-6-1170(B). If the individual or spouse is sixty-five or older, the standard deduction is increased as provided in Internal Revenue Code Section 63(c)(3) and 63(f)(1).

(c) an individual listed below whose gross income exceeds the federal personal exemption amount:

(i) an individual making a return under Internal Revenue Code Section 443(a)(1) for less than twelve months because of a change in the individual's annual accounting period;

(ii) an individual described in Internal Revenue Code Section 63(c)(5) (Certain Dependents) who has unearned income in excess of the amount provided in Internal Revenue Code Section 63(c)(5)(A), or who has total gross income in excess of the standard deduction;

(iii) an individual for whom the standard deduction is zero.

(d) a nonresident individual with South Carolina gross income greater than the personal exemption amount provided in Internal Revenue Code Section 151(d).

(e) for purposes of this subsection:

(i) "basic standard deduction" is as defined in Internal Revenue Code Section 63(c);

(ii) "exemption amount" is as defined in Internal Revenue Code Section 151(d). In the case of an individual described in Internal Revenue Code Section 151(d)(2), the exemption amount is zero.

(2) a corporation subject to taxation under this chapter.

(3) an "S" Corporation conducting business in South Carolina, having South Carolina gross income, or subject to the license fee requirements of Chapter 20 of this title, or having an interest in any partnership conducting business in this State.

(4) a partnership conducting business in this State, having South Carolina gross income or having an interest in any partnership conducting business in this State.

(5) an estate with a nonresident beneficiary or with gross income for the taxable year of six hundred dollars or more.

(6) a trust with a nonresident beneficiary, any taxable income, or with gross income of six hundred dollars or more regardless of the amount of taxable income.

(7) an estate of an individual under Chapters 7 or 11 of Title 11 of the United States Code relating to bankruptcy with gross income for the taxable year of two thousand seven hundred dollars or more.

(8) Every exempt organization operating in this State subject to tax under Section 12-6-540.

(9) a political organization within the meaning of Internal Revenue Code Section 527(e)(1), and every fund treated under Internal Revenue Code Section 527(g) as if it constituted a political organization, which has political organization taxable income within the meaning of Internal Revenue Code Section 527(c)(1) for the taxable year.

(10) a homeowners association within the meaning of Internal Revenue Code Section 528(c)(1) which has homeowners association taxable income within the meaning of Internal Revenue Code Section 528(d) for the taxable year.

(11) an entity other than those described in items (1) through (10) having South Carolina taxable income during the taxable year.

HISTORY: 1995 Act No. 76, Section 1; 1999 Act No. 114, Section 4; 2000 Act No. 399, Section 3(D)(3), eff August 17, 2000; 2005 Act No. 145, Section 16.A, eff June 7, 2005.



SECTION 12-6-4920. Interstate motor carrier required to file return.

An interstate motor carrier which within a taxable year (1) owns or rents real or personal property in this State except mobile property; or (2) travels more than twenty-five thousand mobile property miles within this State; or (3) makes more than twelve pickups or deliveries in this State shall file an income tax return and remit the amount of tax due. The provisions of items (2) and (3) of this section apply to the holder of the operating authority issued by the Interstate Commerce Commission, not to the interstate motor carrier's agents.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-4930. Tax return of estate or trust; by whom to be made.

The income tax return of a trade or business carried on by an estate or trust must be made by the fiduciary and must show the taxable income of the estate or trust and the distribution of income to the beneficiaries. Under rules or regulations prescribed by the department, one of two or more joint fiduciaries may file a single return.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-4940. Trust institutions maintaining common trust fund must make tax return; contents.

Every trust institution maintaining a common trust fund shall make a return under oath for each taxable year. The return shall contain the items of gross income and the deductions allowed by law, the names and addresses of the participants, and the proportionate share of taxable income for each participant.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-4950. Information returns.

(A) An information return must be filed by all individuals, corporations, and partnerships acting in any capacity who make payments to another individual, corporation, or partnership in the amount of:

(1) two hundred dollars or more of interest or dividends; or

(2) eight hundred dollars or more of rent, salaries, wages, emoluments, or determinable gain, profit, or income.

(B) The return shall provide the recipient's name, address, and the amount of the payments.

(C) Providing the department with information required to be provided to the Internal Revenue Service or participating in the department agreement with the Internal Revenue Service to allow combined federal and state reporting of information returns constitutes compliance with this section.

(D) The provisions of this section do not apply to personal service compensation paid to individuals on which withholding taxes are required and reported as provided in Article 13 of Chapter 8.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-4960. Form of tax return; department to furnish blank forms; effect on taxpayer of failure to receive form.

Returns must be in a form prescribed by the department. The department shall prepare blank forms for the returns to be furnished upon request. Failure to receive or secure the form does not relieve a taxpayer from the obligation to make a return.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-4970. Time to file returns.

(A) Returns of taxpayers, except as otherwise provided, must be filed on or before the fifteenth day of the fourth month following the taxable year.

(B) Returns of corporations must be filed on or before the fifteenth day of the third month following the taxable year. Returns for foreign corporations that do not maintain an office or place of business in the United States must be filed on or before the fifteenth day of the sixth month following the taxable year.

(C) Returns of organizations exempt under Internal Revenue Code Section 501 reporting unrelated business income pursuant to Section 12-6-4910(8), must be filed on or before the fifteenth day of the fifth month following the taxable year.

(D) Information returns provided in Section 12-6-4950 must be filed on or before March 15 of each year.

(E) Returns filed electronically have the same due dates as provided in this section.

HISTORY: 1995 Act No. 76, Section 1; 1998 Act No. 432, Section 5.



SECTION 12-6-4980. Extension of time for filing return.

(A) The department may allow an extension of time not to exceed six months for filing returns under this chapter or the annual report under Chapter 20 of this title. A taxpayer requesting an extension of time for filing, on or before the date the return or annual report is due, shall submit a tentative return and pay the full amount of the tax and license fee due.

(B) When a taxpayer is not required to make a payment of tax at the time of the extension, and the taxpayer has been granted an extension of time to file a federal income tax return, the taxpayer is not required to apply to the department for an extension of time to file the South Carolina return. The department shall accept a copy, if applicable, of a properly filed federal extension attached to the South Carolina return when filed. Taxes shown to be due on a return required pursuant to this chapter must be paid at the time the return is due to be filed, without regard to an extension of time granted for filing the return.

(C) An extension must not be granted to a taxpayer who has been granted an extension for a previous period and has not fulfilled the requirements of the previous period.

HISTORY: 1995 Act No. 76, Section 1; 2002 Act No. 334, Section 8B, eff June 24, 2002; 2002 Act No. 363, Section 1C, eff August 2, 2002; 2007 Act No. 110, Section 18, eff June 21, 2007; 2007 Act No. 116, Section 24, eff June 28, 2007.



SECTION 12-6-4990. Payment of tax due upon filing return; effect of extension; requirement of making estimated tax payment.

When an income tax return is required under this chapter, the taxpayer shall pay the tax due with the return to the department at the time for filing the return determined without regard to any extensions of time for the filing. Nothing in this section eliminates the requirement for making estimated tax payments as provided in Article 29 of this chapter.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-5000. Filing of separate or joint federal returns by husband and wife; same status required on state return; nonresidents; where no federal return filed.

(A) If the federal taxable income of a husband and wife are determined on separate federal returns, their South Carolina taxable income must be separately reported and taxed.

(B) If both a husband and wife are residents, and if their federal taxable income is determined on a joint federal return, their South Carolina taxable income must be reported and taxed on the basis of a joint South Carolina income tax return.

(C)(1) If both husband and wife are nonresidents or if the husband or wife is a resident and the other is a nonresident, and if their federal taxable income is determined on a joint federal return, their South Carolina taxable income must be reported and taxed on the basis of a joint South Carolina income tax return except as provided in subitem (2).

(2) If a nonresident taxpayer is a resident of a state which does not allow a resident of South Carolina to file a joint return with a spouse, the nonresident taxpayer shall file a separate South Carolina income tax return from the spouse. The nonresident taxpayer shall calculate taxable income on a federal return as a married person filing separately to determine how the separate federal taxable income is calculated.

(D) If neither a husband nor wife files a federal return, their South Carolina taxable income must be determined on a separate basis unless both elect to have their South Carolina taxable income determined on a joint basis by filing a joint South Carolina tax return.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-5010. Release of claim to personal exemption by custodial parent.

If a custodial parent releases claim to the personal exemption authorized in Internal Revenue Code Section 152, then the noncustodial parent's South Carolina income tax return must include a copy of the written declaration of the custodial spouse releasing the exemption as provided in Internal Revenue Code Section 152(e)(2).

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-5020. Authorized filing of consolidated corporate income tax return; terms and conditions.

(A) A consolidated return may be filed for the following corporations:

(1) a parent and substantially controlled subsidiary or subsidiaries;

(2) two or more corporations under substantially the entire control of the same interest.

However, a corporation that has elected to be taxed under Subchapter S of the Internal Revenue Code may not join in the filing of a consolidated income tax return under this section.

The terms "substantially controlled" and "substantially the entire control" mean the ownership of at least eighty percent of the total combined voting power of all classes of stock of all corporations that are a party to a consolidated return.

(B) All corporations included in a consolidated return must be subject to tax under Section 12-6-530.

(C) A corporation doing business entirely within this State may consolidate with a corporation doing a multistate business. Two or more corporations doing a multistate business may file a consolidated return.

(D) A consolidated return means a single return for two or more corporations in which income or loss is separately determined as follows:

(1) South Carolina taxable income or loss is computed separately for each corporation;

(2) allocable income is allocated separately for each corporation;

(3) apportionable income or loss is computed utilizing separate apportionment factors for each corporation;

(4) income or loss computed in accordance with items (1) through (3) of this subsection is combined and reported on a single return for the controlled group.

(E) All corporations included in a consolidated return or a combined return must use the same accounting year.

(F) If a corporation which files or is required to file a consolidated return is entitled to one or more income tax credits, including the carryover of unused credits from prior years, the income tax credits must be determined on a consolidated basis. Limitations on credits which refer to the income or the income tax liability of a corporation are deemed to refer to the income or income tax liability of the consolidated group, and credits shall reduce the consolidated group's tax liability regardless of whether or not the corporation entitled to the credit contributed to the tax liability or of the consolidated group.

(G) The election to file a consolidated return or separate returns must be made on an original and timely return and may not be changed after the return is filed.

(H) Once an election is made to file a consolidated return, this election must be adhered to until permission is granted by the department to file separate returns.

HISTORY: 1995 Act No. 76, Section 1; 2003 Act No. 69, Section 3.S, eff June 18, 2003; 2005 Act No. 145, Section 17.A, eff June 7, 2005.



SECTION 12-6-5030. Composite returns for partnership or "S" corporation.

(A) A partnership or "S" Corporation may file a composite individual income tax return on behalf of the nonresident partners or shareholders that are individuals, trusts, or estates in which the income is taxed to the trust or estate, or the department may require that a partnership or "S" Corporation file a composite individual income tax return on behalf of the nonresident partners or shareholders that are individuals, or trusts and estates in which the income is taxed to the trust or estate.

(B)(1) A composite return is a single return for two or more taxpayers having the same tax year in which each participant's share of the partnerships or "S" Corporation's tax is computed separately and added together to arrive at the total tax due on the composite return. The partnership or "S" Corporation may elect to determine each participant's tax due by one of the following methods:

(a) for a participant who provides an affidavit to the department through the entity stating that he has no income other than the income from the entity:

(i) compute the participant's South Carolina income tax using the pro rata share of the standard deduction or itemized deductions and personal exemptions for each participant pursuant to Section 12-6-1720(2) in the same manner as if it were being separately reported; or

(ii) compute the participant's South Carolina income tax without regard to any deductions or exemptions in the same manner as if it were being separately reported; or

(b) for a participant who does not provide an affidavit to the department through the entity stating that he has no income other than the income from the entity, compute each participant's share of South Carolina income tax without regard to deductions or exemptions by using the active trade or business income rate provided in Section 12-6-545 on his active trade or business income, and using the highest marginal rate in Section 12-6-510 for other income.

(2) The composite return is signed by an authorized partner, an authorized officer of the "S" Corporation, or an authorized member of a limited liability company taxed as a partnership or "S" Corporation.

(C)(1) A composite return may be filed even if some of the nonresident fiduciary and individual shareholders and partners eligible to participate in filing a composite return choose not to participate. Corporate taxpayers may not participate in a composite return.

(2) A nonresident participating in the composite return that has South Carolina income from sources other than the entity filing the composite return is required to file appropriate returns and make payment of all South Carolina taxes required by law. Taxes paid for the nonresident with the composite return shall reduce taxes due at the time the nonresident subject to this subitem files a separate return for the tax year reporting South Carolina income from all sources. The entity shall furnish to each nonresident a written statement as required by Section 12-8-1540(A) as proof of the amount that has been paid by the partnership or "S" corporation as estimated payments for the nonresident and the amount paid for the nonresident with the composite return.

(D) The department may establish procedures or rules and promulgate regulations necessary to carry out the provisions of this section.

HISTORY: 1995 Act No. 76, Section 1; 2005 Act No. 145, Section 18.A, eff June 7, 2005; 2006 Act No. 386, Section 13.A, eff June 14, 2006 applicable for taxable years beginning after 2005.



SECTION 12-6-5050. Tax preparer's taxpayer identification number.

A person who is an income tax preparer as defined in Internal Revenue Code Section 7701(a)(36) and who performs the same services with respect to South Carolina income tax returns or claims for refund shall include with his signature on the South Carolina return or claim for refund his taxpayer identification number as prescribed by Internal Revenue Code Section 6109 and applicable regulations.

Failure to comply with the provisions of this section results in a penalty as provided in Section 12-54-47.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-5060. Voluntary contribution to certain funds may be designated on return; reporting of contributions annually by department.

(A) Each taxpayer required to file a state individual income tax return may contribute to the War Between the States Heritage Trust Fund established pursuant to Section 51-18-115, the Nongame Wildlife and Natural Areas Program Fund established pursuant to Section 50-1-280, the Children's Trust Fund of South Carolina established pursuant to Section 63-11-910, the Eldercare Trust Fund of South Carolina established pursuant to Section 43-21-160, or the First Steps to School Readiness Fund established pursuant to Section 63-11-1750, the South Carolina Military Family Relief Fund established pursuant to Article 3, Chapter 11, Title 25, the Donate Life South Carolina established pursuant to Section 44-43-1310, the Veterans' Trust Fund of South Carolina established pursuant to Chapter 21 of Title 25, the South Carolina Litter Control Enforcement Program (SCLCEP) and used by the Governor's Task Force on Litter only for the SCLCEP Program, the South Carolina Law Enforcement Assistance Program (SCLEAP) and used as provided in Section 23-3-65, the South Carolina Department of Parks, Recreation and Tourism for use in the South Carolina State Park Service in the manner the General Assembly provides, the South Carolina Forestry Commission for use in the state forest system, the South Carolina Department of Natural Resources for use in its programs and operations, K-12 public education for use in the manner the General Assembly provides by law, South Carolina Conservation Bank Trust Fund established pursuant to Section 48-59-60, or the Financial Literacy Trust Fund as established pursuant to Section 59-29-510, by designating the contribution on the return. The contribution may be made by reducing the income tax refund or by remitting additional payment by the amount designated.

(B) All South Carolina individual income tax return forms must contain a designation for the above contributions. The instructions accompanying the income tax form must contain a description of the purposes for which the funds were established and the use of monies from the income tax contribution.

(C) The department shall determine and report at least annually to the appropriate agency administering the fund or in the case of the Children's Trust Fund to the fund the total amount of contributions designated to the above funds. The department shall transfer the appropriate amount to each fund at the earliest possible time. The incremental cost of administration of the contribution must be retained by the department from the contributions before any funds are expended as provided in this section.

(D) The Department of Natural Resources shall make a report to the General Assembly as early in January of each year as may be practicable, which must include the amount of revenue produced by the contributions and a detailed accounting of expenditures from the Nongame Wildlife and Natural Areas Fund.

(E) For purposes of this section, the South Carolina Department of Revenue is not subject to provisions of the South Carolina Solicitation of Charitable Funds Act as contained in Chapter 56, Title 33.

(F) Revenues from the South Carolina Litter Control Enforcement Program Fund and the South Carolina Law Enforcement Assistance Program Fund carry forward into succeeding fiscal years and earnings of the funds must be credited to them.

HISTORY: 1995 Act No. 76, Section 1; 1999 Act No. 99, Section 4; 1999 Act No. 114, Section 4; 2000 Act No. 387, Part II, Section 52B, eff July 1, 2000; 2004 Act No. 308, Section 2, eff September 17, 2004; 2005 Act No. 161, Section 21.A, eff June 9, 2005; 2006 Act No. 382, Section 3, eff June 14, 2006; 2010 Act No. 274, Section 1, eff June 16, 2010.



SECTION 12-6-5095. Rounding to nearest whole dollar on tax returns.

For purposes of a return filed pursuant to this chapter, all amounts may be rounded by the department or the taxpayer to the nearest whole dollar. An amount of fifty cents or more may be rounded to the next dollar. An amount of less than fifty cents may be eliminated.

HISTORY: 2000 Act No. 399, Section 3(E), eff August 17, 2000.



SECTION 12-6-5510. Certificate of compliance as prima facie evidence.

A certificate of compliance from the department to the effect that a tax has been paid, that a return has been filed, or that information has been supplied as required by the provisions of this chapter is prima facie evidence that the tax has been paid, that the return has been filed, or that the information has been supplied.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-5520. Notification to domestic or foreign corporation of failure to file return; penalty upon continued failure to comply.

(A) The department shall notify a domestic or foreign corporation, as defined in Section 12-20-10(3) and (4), of its failure to comply with the provisions of this chapter and Chapter 20 of this title requiring the filing of returns. If the corporation fails to file the required return within sixty days of the notice, the department may provide the taxpayer's name to the Secretary of State. The department may not make an estimated assessment or issue any warrant based on an estimated assessment against a taxpayer prior to referring such taxpayer to the Secretary of State for administrative dissolution or revocation.

(B) After referral from the department, the Secretary of State shall administratively dissolve a domestic corporation or revoke a foreign corporation's authority to transact business in this State.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-5530. Income taxes payable by check; taxpayer liable for tax and penalties when check dishonored by bank.

Income taxes may be paid with an uncertified check, but if a check is not paid by the bank on which it is drawn, the taxpayer remains liable for the payment of the tax and for all legal penalties as if the check had not been tendered.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-5540. Copies of returns; verification of information on returns.

The department may require a taxpayer to provide copies of returns filed with the Internal Revenue Service and verify the information contained on the returns.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-5550. State income tax refund as belonging to surviving spouse.

(A) A federal or state income tax overpayment due to a person who is deceased at the time of the refund is the sole and separate property of the surviving spouse irrespective of the deceased's filing status on the return.

(B) A refund by the United States or any state directly to the surviving spouse operates as a complete acquittal and discharge of liability from suit, claim, or demand of any nature by any heir, distributee, or creditor of the decedent, or by any other person.

HISTORY: 1995 Act No. 76, Section 1; 1998 Act No. 432, Section 6.



SECTION 12-6-5570. Authority to make expenditures.

The department, with the approval of the State Budget and Control Board, may expend from the revenue collected under this chapter additional money necessary to ensure the adequate administration and enforcement of this chapter.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-5580. Failure to do an act deemed committed in person's county of residence.

The failure to do an act required by or under the provisions of this chapter is deemed an act committed in the county of residence of the person failing to do the act.

HISTORY: 1995 Act No. 76, Section 1.



SECTION 12-6-5590. Donative intent; requirements; determining factors.

(A) No credit under Section 12-6-3515 or deduction under Section 170 of the Internal Revenue Code and Section 12-6-1130(12) shall be allowed for a contribution unless the donor has the donative intent required by Section 170 of the Internal Revenue Code and the regulations and cases interpreting Section 170 of the Internal Revenue Code.

(B) In addition to the donative intent required by Section 170 of the Internal Revenue Code, no credit under Section 12-6-3515 or deduction under Section 170 of the Internal Revenue Code and Section 12-6-1130(12) shall be allowed for any noncash charitable contribution in the claimed amount of $100,000.00 or more unless the donor has the requisite donative intent required by this section.

(C) The requisite donative intent includes the requirement that the donor be motivated by detached and disinterested generosity benefiting a charitable purpose rather than expected economic benefit.

(D) A noncash charitable contribution by a donor given to comply with any state or federal environmental or other regulatory requirement; for the purpose of obtaining road, water, or sewer services; or in conjunction with obtaining a grant, subdivision, building, zoning, environmental, mitigation, or similar permit or approval from any government, shall be deemed not to have the requisite donative intent absent extraordinary circumstances.

(E) The department shall examine the substance, rather than merely the form, of the contribution and related and surrounding transactions, and may use the step transaction, economic reality, quid pro quo, personal benefit, and other judicially developed doctrines in determining whether the requisite donative intent is present.

HISTORY: 2005 Act No. 145, Section 43.D, eff June 7, 2005; 2006 Act No. 386, Section 31, eff June 14, 2006.



SECTION 12-6-5595. Timber deeds as real property conveyances.

For purposes of the nonrecognition of gain under Section 1031 of the Internal Revenue Code and comparable provisions of state law, the conveyance by timber deed of the right to cut standing timber for a period of time exceeding thirty years is considered a conveyance of a real property interest, and as such, under the laws of this State, is a like-kind exchange with other similar conveyances of a real property interest or with conveyances of similar investment real property owned in fee simple.

HISTORY: 2006 Act No. 248, Section 1, eff March 17, 2006.






CHAPTER 8 - INCOME TAX WITHHOLDING

SECTION 12-8-10. Definitions.

As used in this chapter unless otherwise required by the context:

(1) "Person" includes an individual, trust, estate, partnership, receiver, association, company, corporation, or any other entity including the United States, a state, a political subdivision or agency of the United States or any state, and a municipality located in this State.

(2) "Withholding agent" means a person required to withhold income taxes under the provisions of this chapter.

(3) "Employee" includes a resident individual receiving wages, as defined in Section 12-8-520(D), for services regardless of where the services are rendered and nonresident individual receiving wages, as defined in Section 12-8-520(D), for services rendered in this State.

(4) "Employer" means the person for whom an individual performs or performed a service, of whatever nature, as the employee of the person.

(5) "Nonresident" means an individual domiciled outside this State and an entity whose principal place of business is outside of this State. For corporations, principal place of business is defined in Section 12-6-30(9). This definition does not apply to Section 12-8-580.

(6) "Internal Revenue Code" means the Internal Revenue Code as defined in Section 12-6-40(A).

(7) All definitions provided in Chapter 6 of this title are applicable for purposes of this chapter unless otherwise provided or required by the context.

HISTORY: 1995 Act No. 76, Section 2.



SECTION 12-8-510. Parties subject to withholding laws.

A person located, doing business, or having gross income in this State and an employer having an employee earning income within this State are subject to the withholding laws provided in this chapter.

HISTORY: 1995 Act No. 76, Section 2.



SECTION 12-8-520. Incomes subject to withholding and amounts to be withheld.

(A) An employer paying wages to an employee shall withhold income tax for that employee if at the time of payment the wages are expected to equal one thousand dollars or more during the year, except as provided in (C), using the tables and rules promulgated by the department.

(B) In determining the amount to be withheld, the employer may compute wages to the nearest dollar.

(C) The following wages are not subject to the withholding requirements of this chapter:

(1) Wages of a resident employee receiving wages in another state if:

(a) the wages are subject to the withholding laws of the state in which they are earned; and

(b) the employer is withholding income taxes on behalf of the other state.

(2) Wages of an employee obtaining a waiver of withholding pursuant to Section 12-8-1040.

(D) For purposes of this chapter "wages" is all remuneration for services of any nature performed by an employee for an employer, including the fair market value of all remuneration paid in a medium other than cash, except the term does not include remuneration paid:

(1) for agricultural services performed by an employee on a farm in connection with:

(a) cultivating the soil, or raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, training, and management of livestock, bees, poultry, fur-bearing animals and wildlife;

(b) the operation, management, conservation, improvement, or maintenance of a farm and its tools and equipment; or

(c) salvaging timber or clearing land of brush and other debris left by a hurricane if the major part of the service is performed on a farm.

(2) for domestic services performed in a private residence;

(3) for personal services performed in this State by nonresident employees in connection with their regular employment outside of this State when the gross South Carolina wages are equal to or less than the personal exemption amount provided in Internal Revenue Code Section 151(d) as defined in Section 12-6-40. However, this item does not apply to employees performing construction, installation, engineering, or similar services where the situs of the job is in this State;

(4) for services performed by a duly ordained, commissioned, or licensed minister of a church in the exercise of the ministry or by members of a religious order in the exercise of duties required by the order;

(5) for services performed by an individual on a boat with a crew of ten or fewer engaged in catching fish or other forms of aquatic animal life under an arrangement with the boat owner or operator in which the individual receives only a share of the boat's catch or a share of the proceeds from the sale of the catch and for services involving a multiple boat operation, with each boat's crew being ten or fewer, in which the individual receives a share of all the boats' catch or a share of the proceeds from the sale of all the boats' catch;

(6) for reimbursement of employee business expenses if, at the time of the payment, it is reasonable to believe that the reimbursement is excluded from South Carolina taxable income;

(7) for employee moving expenses if it is reasonable to believe that the reimbursement is excluded from South Carolina taxable income;

(8) for group-term life insurance premium payments on the life of an employee that is excluded from South Carolina taxable income;

(9) in the form of payments to or from employee benefit plans which are excluded from South Carolina taxable income;

(10) for payments to a self-employed retirement fund (Keogh Plans) or to an individual retirement account or program as permitted under the Internal Revenue Code if, at the time of the payment, it is reasonable to believe that the amounts are excludable or deductible from South Carolina gross income;

(11) for services performed by a disabled person:

(a) as defined by the Department of Disabilities and Special Needs;

(b) employed in a program approved by the Department of Disabilities and Special Needs; and

(c) with a projected income of seven thousand five hundred dollars a year, or less.

(E) Withholding in addition to that required under this section is permitted in cases in which the employer and the employee agree to the additional withholding. This additional withholding is considered tax required to be deducted and withheld under this chapter.

HISTORY: 1995 Act No. 76, Section 2; 1998 Act No. 419, Part II, Section 62A; 2005 Act No. 145, Section 19.A, eff June 7, 2005.



SECTION 12-8-530. Withholding on cash prizes or winnings; noncash prizes; exception for spectator sporting events where admission charged.

(A) A person distributing prizes or winnings to a resident or nonresident of five hundred dollars or more shall withhold seven percent of each distribution made to an individual, partnership, trust, or estate and five percent of each distribution made to a corporation or other entity.

(B) When withholding on noncash prizes, the person distributing the prize may either:

(1) accept cash from the prize recipient for the amount of the withholding; or

(2) pay all taxes required to be withheld. If this subitem is used, the withholding also becomes income for the prize recipient and the amount to be withheld is calculated as follows:

(a) for individuals, partnerships, trusts, or estates, the fair market value of the prize is divided by .93 and the quotient is multiplied by .07;

(b) for corporations, the fair market value of the prize is divided by .95 and the quotient is multiplied by .05.

(C) This section does not apply to payments of prizes or winnings given to participants in spectator sporting events for which an admission is charged.

HISTORY: 1995 Act No. 76, Section 2.



SECTION 12-8-540. Withholding for rent or royalty payments to nonresident; exemptions; revocation of exemption.

(A) A person making rent or royalty payments to a nonresident of twelve hundred dollars in any calendar year or more annually for the use or privilege of using property in this State shall withhold seven percent of each payment to a nonresident individual, partnership, trust, or estate and five percent of each payment to a nonresident corporation or any other nonresident entity.

(B) This section does not apply:

(1) to a person for the rental of residential housing units, including short-term rentals, when four or fewer units are owned by the nonresident;

(2) to an individual who pays rent directly to a nonresident solely for a residential housing unit which is his legal residence;

(3) to a nonresident which has registered with the Secretary of State or the Department of Revenue and by that registration has agreed to be subject to the jurisdiction of the department and the courts of this State to determine its South Carolina tax liability, including estimated taxes, together with any related interest and penalties, if any. Registering with the Secretary of State or the department is not an admission of tax liability. If the person renting from or having a royalty contract with a nonresident obtains an affidavit from the nonresident stating that the nonresident is registered with the department or with the Secretary of State, the person is not responsible for the withholding.

The department may revoke the exemption granted by the registration provided in this item if it determines that the nonresident taxpayer is not cooperating with the department in the determination of the nonresident taxpayer's correct South Carolina tax liability. The revocation does not revive the duty of a person renting from or having a royalty contract with a nonresident to withhold until the person receives notice of the revocation.

HISTORY: 1995 Act No. 76, Section 2.



SECTION 12-8-550. Withholding for nonresident temporarily conducting business or performing personal services; exemption; revocation of exemption.

(A) A person hiring or contracting with a nonresident conducting a business or performing personal services of a temporary nature within this State shall withhold two percent of each payment in which the South Carolina portion of the contract exceeds or could reasonably be expected to exceed ten thousand dollars. This section does not apply to a nonresident which registered with the Secretary of State or the Department of Revenue and by that registration agreed to be subject to the jurisdiction of the department and the courts of this State to determine its South Carolina tax liability, including withholding and estimated taxes, together with any related interest and penalties. Registering with the Secretary of State or the department is not an admission of tax liability nor does it require the filing of an income tax or franchise (license) tax return. If the person hiring, contracting, or having a contract with a nonresident obtains an affidavit from the nonresident stating that the nonresident is registered with the department or with the Secretary of State, the person is not responsible for the withholding.

(B) The department may revoke the exemption granted by registering with the Secretary of State or the department if it determines that the nonresident taxpayer is not cooperating with the department in the determination of the nonresident taxpayer's correct South Carolina tax liability. This revocation does not revive the duty of a person hiring, contracting, or having a contract with a nonresident to withhold, until the person receives notice of the revocation.

(C) This section does not apply to payments on purchase orders for tangible personal property when those payments are not accompanied by services to be performed in this State.

HISTORY: 1995 Act No. 76, Section 2; 2000 Act No. 399, Section 3(D)(4), eff August 17, 2000.



SECTION 12-8-560. Partial or total exemptions of classes of transactions; exemption for portion of transaction not taxable in State; waiver of withholding if compliance guaranteed and certain items given to department.

(A) The department may partially or totally exempt classes of transactions from the provisions of Sections 12-8-530, 12-8-540, and 12-8-550, and may exempt the portion of any transaction which is not taxable in this State.

(B) Withholding required under Sections 12-8-540 and 12-8-550 may be waived by the department if the payee guarantees compliance with the provisions of Chapter 6 of this title and the requirements of a withholding agent under this chapter by furnishing the department with:

(1) a bond secured by an insurance company licensed by the South Carolina Department of Insurance;

(2) a deposit of securities which have been approved by the State Treasurer; or

(3) cash which does not bear interest.

The amount of the bond or deposit must be at least as much as the withholding otherwise required under Sections 12-8-540 and 12-8-550.

HISTORY: 1995 Act No. 76, Section 2.



SECTION 12-8-570. Withholding by trust or estate from distribution to nonresident beneficiary; exemptions.

(A) A trust or estate making a distribution of South Carolina taxable income to a nonresident beneficiary must withhold seven percent of the beneficiary's distribution which is attributable to South Carolina taxable income. The amounts withheld must be remitted to the department at the time estimated tax payments are due.

(B) This section does not apply to a:

(1) trust that is exempt from taxation under Internal Revenue Code Section 501;

(2) nonresident beneficiary who is exempt from taxation under Internal Revenue Code Section 501; or

(3) nonresident beneficiary who agrees to be subject to the jurisdiction of the department and the courts of this State to determine South Carolina tax liability, including estimated taxes and related interest and penalties. The agreement is not an admission of tax liability.

HISTORY: 1995 Act No. 76, Section 2; 1998 Act No. 387, Section 1.



SECTION 12-8-580. Withholding by buyer of real property or associated tangible personal property from nonresident seller.

(A)(1) A person who purchases real property, or real property and associated tangible personal property, from a nonresident seller shall withhold:

(a) seven percent of the gain recognized on the sale by a nonresident individual, partnership, trust, or estate and five percent for a nonresident corporation or other nonresident entity if the seller provides the buyer with an affidavit, described in subsection (E), stating the amount of gain;

(b) seven percent of the amount realized on the sale for a nonresident individual, partnership, trust, or estate and five percent by a nonresident corporation or any other nonresident entity if the seller does not provide the buyer with an affidavit described in subsection (E); or

(c) the entire net proceeds payable to the nonresident seller, if the amount required to be withheld in subitem (1) or (2) exceeds the net proceeds payable to the seller.

(2) If a seller finances all or part of the transaction, in lieu of remitting the tax due on each installment payment, the seller may give the buyer an affidavit stating that, for state income tax purposes, he will elect out of installment sales treatment, as defined by Section 453 of the Internal Revenue Code, and remit the entire amount of tax to be due over the period of the installment agreement.

(B)(1) For purposes of this section a sale is a transfer where gain or loss is computed in accordance with Internal Revenue Code Section 1001 with modifications provided in Chapter 6 of this title for South Carolina income tax purposes.

(2)(a) A sale does not include tax exempt or tax deferred transactions, other than installment sales.

(b) A sale does not include a transaction to the extent the gain on the sale of a principal residence is excluded in accordance with Internal Revenue Code Section 121. Any gain in excess of this permitted exclusion is subject to the provisions of this section.

(3) The department may exempt certain other classes of transactions from the provisions of this section when it determines that the benefits to the State are insufficient to justify the burdens imposed on the buyer and seller. The department may revoke the exemption granted by this item if it determines that the nonresident is not cooperating with the department in the determination of the nonresident taxpayer's correct South Carolina tax liability. The revocation does not revive the duty of a person purchasing real property or associated tangible personal property from a nonresident seller to withhold until the person receives notice of the revocation.

(C)(1) For purposes of this section, a nonresident is:

(a) an individual whose permanent home is outside of this State on the date of the sale;

(b) a corporation incorporated outside of this State;

(c) a partnership whose principal place of business is located outside of this State;

(d) a trust administered outside of this State; or

(e) an estate of a decedent whose permanent home was outside of this State at the time of death.

(2) However, a nonresident seller is considered a resident for purposes of this section if:

(a)(i) the seller is a corporation incorporated outside of this State that has its principal place of business in this State and does no business in its state of incorporation; or

(ii) the seller is a nonresident who:

(I) has filed at least one South Carolina income tax return and is not delinquent with respect to filing South Carolina income tax returns;

(II) has been in business in this State during the last two taxable years, including the year of sale, and shall continue in substantially the same business in the State after the sale; and

(III) has a certificate of authority to do business in this State if the seller is a corporation or is registered to do business in this State if the seller is a limited partnership.

(b) the seller provides the buyer an affidavit described in subsection (E) certifying that the above requirements are met and that the seller shall report the sale on a timely filed South Carolina income tax return.

(D)(1) The buyer shall remit the amount withheld to the department with the appropriate form on or before the fifteenth day of the month following the month in which the sale takes place. However, the department may extend the time for withholding and remitting payments for seller financed sales.

(2) The buyer is liable for the collection and payment of an amount due pursuant to this section. A lending institution, real estate agent, or closing attorney is not liable for the collection of an amount due from the buyer pursuant to this section. However, a lending institution, real estate agent, or closing attorney that has in fact withheld taxes is required timely to remit the amount withheld within the timeframe provided in item (1) of this subsection.

(E) The buyer may rely on an affidavit provided by the seller if the buyer does not know the affidavit is false and the seller, under penalties of perjury, states the following:

(1) the seller's name, address, and social security or other federal tax identification number;

(2) the date of the sale; and

(3) a description of the property.

(F) If a withholding payment:

(1) results in excess withholding based on the amount of gain required to be recognized from the sale; or

(2) contains a computational error;

the seller may file an amended nonresident withholding statement with the department and request a refund for any amount over withheld or pay any amount due.

(G) The department shall prescribe rules and regulations necessary to enforce and administer the provisions of this section.

HISTORY: 1995 Act No. 76, Section 2; 1998 Act No. 387, Section 2; 2000 Act No. 399, Section 3(D)(5), eff August 17, 2000; 2003 Act No. 69, Section 3.D, eff June 18, 2003; 2007 Act No. 110, Section 19, eff June 21, 2007; 2007 Act No. 116, Section 25, eff June 28, 2007, applicable for tax years beginning after 2007.



SECTION 12-8-590. Tax withholding on distributions to nonresidential shareholders of "S" corporations and nonresident partners; returns.

(A) Corporations having a valid "S" election for South Carolina income tax purposes are required to withhold income taxes at a rate of five percent on a nonresident shareholder's share of South Carolina taxable income of the corporation, whether distributed or undistributed, and pay the withheld amount to the department in the manner prescribed by the department. For a taxable year beginning after 1991, the corporation shall make a return and pay over the withheld funds on or before the fifteenth day of the third month following the close of its tax year. Taxes withheld in the name of the nonresident shareholder must be used as credit against taxes due at the time the nonresident files income taxes for the taxable year.

(B) An "S" corporation required to withhold taxes on distributed or undistributed income shall make a return with each payment of tax to the department disclosing on the return the names, taxpayer identification numbers, the total amount of South Carolina taxable income paid or credited to each nonresident shareholder, the tax withheld for each nonresident shareholder, and any other information the department requires. The "S" corporation shall furnish to each nonresident shareholder a written statement as required by Section 12-8-1540(A) as proof of the amount of his share of distributed or undistributed income and of the amount that has been withheld.

(C) Partnerships are required to withhold income taxes at a rate of five percent on a nonresident partner's share of South Carolina taxable income of the partnership, whether distributed or undistributed, and pay the withheld amount to the department in the manner prescribed by the department. For a taxable year beginning after 1991, the partnership shall make a return and pay over the withheld funds on or before the fifteenth day of the fourth month following the close of its tax year. Taxes withheld in the name of the nonresident partner must be used as credit against taxes due at the time the nonresident files income taxes for the taxable year.

(D) A partnership required to withhold taxes on distributed or undistributed income shall make a return with each payment of tax to the department disclosing on the return the name, taxpayer identification number, the total amount of South Carolina taxable income paid or credited to each nonresident partner, the tax withheld for each nonresident partner, and other information the department requires. The partnership shall furnish to each nonresident partner a written statement as required by Section 12-8-1540(A) as proof of the amount of his share of distributed or undistributed income that has been withheld.

(E) If a nonresident shareholder or partner provides the partnership or "S" corporation with a statement that the shareholder or partner is an organization exempt from income taxes under Internal Revenue Code Section 501(a), then the partnership or "S" corporation is not required to withhold with regard to that partner or shareholder. The statement must contain the shareholder's or partner's name, federal identification number, Internal Revenue Code section exemption number, and a copy of the Internal Revenue Service exemption letter.

(F)(1) For purposes of computing the penalty under Section 12-54-55, the amount withheld is deemed a payment of estimated tax, and an equal part of the amount is deemed paid on each estimated tax due date for the previous taxable year.

(2) If an "S" corporation or partnership is subject to withholding on the sale of real property pursuant to Section 12-8-580, the "S" corporation or partnership is exempt from withholding on income attributable to the sale under this section.

(3) If a nonresident shareholder or partner files an affidavit with the department in a form acceptable to the department by which he agrees that he is subject to the personal jurisdiction of the department and courts of this State for the purpose of determining and collecting any South Carolina taxes, including estimated taxes, together with any related interest and penalties, then the "S" corporation or partnership is not required to withhold with regard to that shareholder or partner. The department may revoke an exemption granted by this item at any time it determines that the nonresident shareholder or partner is not abiding by its terms.

(G) The department is authorized to require such returns and other information as it considers appropriate to administer the provisions of this section, and to issue rulings and promulgate regulations as necessary or appropriate to implement this section.

HISTORY: 1995 Act No. 76, Section 2; 2007 Act No. 110, Section 20, eff June 21, 2007; 2007 Act No. 116, Section 26, eff June 28, 2007, applicable to tax years beginning after 2007.



SECTION 12-8-595. Withholding on wages paid to individual failing to provide taxpayer identification number or social security number; penalties against withholding agents.

(A) A withholding agent, as defined in Section 12-8-10, shall withhold state income tax at the rate of seven percent of the amount of compensation paid to an individual, which compensation is reported on Form 1099 and with respect to which the individual has:

(1) failed to provide a taxpayer identification number or social security number;

(2) failed to provide a correct taxpayer identification number or social security number; or

(3) provided an Internal Revenue Service issued taxpayer identification number issued for nonresident aliens.

(B) A withholding agent who fails to comply with the withholding requirements of this subsection shall be liable for the taxes required to have been withheld unless the withholding agent is exempt from federal withholding with respect to the individual pursuant to a properly filed Internal Revenue Service Form 8233 and has provided a copy of the form to the commissioner.

(C) A withholding agent does not violate this section if the individual provides a false or incorrect social security number or taxpayer identification number that is facially correct and the withholding agent does not know or should not have known based on a reasonable investigation that the number provided is false or incorrect.

(D) The director of the South Carolina Department of Revenue shall send written notice of this section to all South Carolina employers no later than July 1, 2008.

HISTORY: 2008 Act No. 280, Section 8, eff June 4, 2008.



SECTION 12-8-600. Withholding from any type of payment included in state gross income not specified in chapter; agreement by payee and payor; properly executed withholding exemption certificate deemed request for withholding.

(A) A payee and payor may enter into an agreement to withhold income tax from any type of payment not otherwise provided in this chapter that is includable in South Carolina gross income. The agreement is effective for a mutually agreed upon period unless the payor or payee furnishes a signed written notice to the other party terminating the agreement.

(B) A properly executed withholding exemption certificate furnished by the payee to the payor constitutes a request for withholding. The amount to be withheld must be determined in accordance with this chapter and the tables and rules promulgated by the department with respect to withholding.

HISTORY: 1995 Act No. 76, Section 2.



SECTION 12-8-1010. Withholding exemptions and exemption certificates.

(A)(1) Every employee shall furnish the employer with a signed withholding exemption certificate on or before the date employment begins indicating the number of withholding exemptions which the employee claims. A properly completed federal withholding exemption certificate is acceptable for South Carolina purposes.

(2) The number of exemptions claimed for South Carolina may not exceed the lesser of the number allowed under Internal Revenue Code Section 3402 or the number actually claimed for federal income tax withholding purposes. If an employee claims fewer exemptions for South Carolina than for federal purposes, the employee shall furnish the employer with a federal withholding exemption certificate which indicates that it is for state purposes.

(B) A withholding exemption certificate is effective upon the first payment of wages after the certificate is furnished to the employer and continues in effect until a new certificate is furnished to the employer.

(C) If an employee fails to furnish an employer with an exemption certificate as provided by this chapter, the number of withholding exemptions claimed is zero.

HISTORY: 1995 Act No. 76, Section 2.



SECTION 12-8-1020. Change in exemptions; decrease.

If a change occurs which decreases the number of exemptions to which an employee is entitled, the employee shall furnish the employer with a revised withholding exemption certificate within thirty days from the date of change.

HISTORY: 1995 Act No. 76, Section 2.



SECTION 12-8-1030. Incorrect withholding exemption certificate; notification of department; determination of number of exemptions to be allowed; appeal by employee.

(A)(1) If an employer receives a withholding exemption certificate from an employee claiming ten or more withholding exemptions or he believes an employee's withholding exemption certificate is incorrect, the employer shall furnish a copy of the certificate to the department within thirty days after it is received.

(2) Until otherwise informed by the department the employer shall withhold on the basis of the claimed exemptions.

(B)(1) If an employer furnishes a copy of an employee's withholding exemption certificate to the department, or if the department for any other reason believes an employee's withholding exemption certificate may be incorrect, the department may request that the employee submit written verification of the statements on the certificate within thirty days.

(2) If the department determines, upon review, the information is incorrect, it shall inform the employee that the exemption certificate is invalid and of the number of exemptions allowed. If the employee does not provide adequate verification to support the exemptions claimed on the withholding certificate, the department shall allow only one exemption.

(C)(1) The determination by the department may be appealed as provided under the Revenue Procedures Act within thirty days after the department's decision is rendered. Final review of the appeal includes the final decision of the Administrative Law Court or court if the matter was heard by the Administrative Law Court or appealed to a court.

(2) If the employee does not appeal the department's determination, the department shall notify the employer of the number of exemptions to allow in computing the employee's withholding. The correct number of exemptions, as determined by the department, Administrative Law Court, or court, must begin on the first payroll period ending on or after the date the employer receives notification.

HISTORY: 1995 Act No. 76, Section 2; 1998 Act No. 387, Section 3A.



SECTION 12-8-1040. Waiver of withholding requirements.

An employee may request waiver of the withholding requirements in Section 12-8-520 if the employee files a withholding exemption certificate annually on or before January 1 and certifies that he:

(1) incurred no liability for income tax imposed under Chapter 6 of Title 12 in the previous taxable year; and

(2) anticipates no income tax liability for the current year.

HISTORY: 1995 Act No. 76, Section 2.



SECTION 12-8-1050. Withholding on wages paid for period which is not payroll period; withholding on wages paid without regard to any period; withholding in miscellaneous payroll period.

(A) If wages are paid for a period which is not a payroll period, the amount to be withheld is that amount applicable to a miscellaneous payroll period containing the number of days, including Sundays and holidays, equal to the number of days in the period for which such wages are paid.

(B) If wages are paid by an employer without regard to a payroll period or other period, the amount to be withheld is that amount applicable to a miscellaneous payroll period containing the number of days, including Sundays and holidays, which have elapsed since the date of the last payment of such wages to the employee during the calendar year, the date of commencement of employment of the employee or January first, whichever is the later.

(C) To compute the withholding required in a miscellaneous payroll period, the daily payroll withholding tables published by the department must be used in the same manner as provided in Internal Revenue Code Subsections 3402(c)(2) and (c)(3).

HISTORY: 1995 Act No. 76, Section 2.



SECTION 12-8-1060. Estimated quarterly payments by employer of withholding.

The department may authorize employers to:

(1) estimate the wages that are paid to an employee in a quarter of the calendar year;

(2) determine the amount to be withheld on each payment of wages during the quarter as if the appropriate average of the estimated wages is the actual wages paid; and

(3) withhold on a payment of the employee's wages during the quarter the amount necessary to adjust the estimated amount withheld to the actual amount required to be withheld during the quarter as if the payroll period of the employee was quarterly.

HISTORY: 1995 Act No. 76, Section 2.



SECTION 12-8-1070. Manner of withholding and amount deducted and withheld determined according to rules or regulations of department.

If payment of wages is made to an employee by an employer:

(1) with respect to a payroll period or other period, a part of which is included in a payroll period or other period with respect to which wages are also paid to the employee by the employer;

(2) without regard to a payroll period or other period but on or before the expiration of a payroll period or other period with respect to which wages are also paid to an employee by an employer;

(3) with respect to a period beginning in one and ending in another calendar year; or

(4) through an agent, fiduciary, or other person who also has the control, recent custody, disposal of or pays the wages payable by another employer to the employee; the manner of withholding and the amount to be deducted and withheld under this article must be determined in accordance with rules or regulations promulgated by the department under which the withholding exemption allowed to the employee in a calendar year approximates the withholding exemption allowable with respect to an annual payroll period.

HISTORY: 1995 Act No. 76, Section 2.



SECTION 12-8-1080. Agreement between department and U.S. Secretary of Treasury regarding withholding.

The department shall make an agreement with the Secretary of the Treasury of the United States with respect to withholding of income tax as provided by this section, pursuant to 5 U.S.C. Section 5517 and executive orders issued pursuant to that section.

HISTORY: 1995 Act No. 76, Section 2.



SECTION 12-8-1510. Inapplicability of article's provisions to withholding.

The provisions of this article do not apply to withholding pursuant to Section 12-8-580 or 12-8-590.

HISTORY: 1995 Act No. 76, Section 2.



SECTION 12-8-1520. Withholding agents' duties to deposit and pay withholdings.

(A)(1) Resident withholding agents who deposit and pay withholding to the Internal Revenue Service under the provisions of the Internal Revenue Code as defined in Section 12-6-40(A) and applicable regulations shall remit all South Carolina taxes withheld pursuant to this chapter on or before the date their federal withholding taxes are due.

(2) If a resident withholding agent is required under the Internal Revenue Code to deposit withheld funds at a financial institution, then the withholding agent shall deposit the funds required to be withheld under this chapter at a financial institution selected by the State Treasurer, unless otherwise instructed by the department.

(3) If a resident withholding agent is not required to deposit and pay federal withholding to the Internal Revenue Service under the provisions of the Internal Revenue Code and applicable regulations, the resident withholding agent shall remit South Carolina withholding to the department in accordance with subsection (B).

(B) A nonresident withholding agent and a resident withholding agent described in (A)(3) must remit South Carolina taxes withheld under this chapter as follows:

(1) on or before the fifteenth day of the month following the month in which the aggregate amount withheld is five hundred dollars or more; or

(2) on or before the last day of the month following the quarter in which funds were withheld if the aggregate amount withheld in a calendar quarter is less than five hundred dollars.

(C) In order to maintain conformity with the federal withholding system, the department may by rule adopt new federal withholding regulations.

(D) Any withholding agent making at least twenty-four payments in a year must do so as provided in Section 12-54-250.

HISTORY: 1995 Act No. 76, Section 2; 1997 Act No. 83, Section 1; 2005 Act No. 145, Section 20.A, eff July 1, 2005; 2005 Act No. 145, Section 20.B, eff June 7, 2005.



SECTION 12-8-1530. Quarterly returns; agent to continue to file reports until certain events occur.

(A) A withholding agent shall file a quarterly return in a form prescribed by the department indicating the total amount withheld pursuant to this chapter during the calendar quarter. The return must be filed even in quarters when no income tax has been withheld. The return must be filed on or before dates required for filing federal quarterly withholding returns specified in Internal Revenue Code Section 6071 and Internal Revenue Code Regulation Section 31.6071(a)(1), except the fourth quarter return. The fourth quarter return is due on or before the last day of February following the calendar year of the withholding.

(B)(1) A withholding agent may discontinue filing quarterly returns only after the withholding agent:

(a) notifies the department in writing that he is no longer required to withhold; and

(b) has remitted all taxes withheld or required to be withheld under the provisions of this chapter.

(2) A withholding agent who notifies the department that he is no longer required to withhold under subsection (B)(1) may furnish the department with the reconciliation statement required under Section 12-8-1550(A)(2) at the time notification is given.

HISTORY: 1995 Act No. 76, Section 2; 1997 Act No. 83, Section 2.



SECTION 12-8-1540. Agents shall furnish statements to taxpayers and department; contents.

(A) A person required to withhold income tax under this chapter, or who would have been required to withhold a tax under Section 12-8-520 if the taxpayer had claimed a single exemption, shall furnish on or before January thirty-first of the following year a properly completed federal wage and tax statement or federal 1099 to the taxpayer with respect to the remuneration paid during the calendar year, showing the following:

(1) the withholding agent's name, address, and South Carolina withholding tax account number;

(2) the taxpayer's name, address, and social security or federal employer identification number;

(3) the total amount of wages or payments; and

(4) the total amount withheld.

(B) The wage and tax statement or 1099 required to be furnished by this section may be required to be furnished at other times, and contain other information as prescribed by the department.

(C) This section does not apply to agents withholding pursuant to Section 12-8-580 who provide the seller with the nonresident real estate withholding form or to agents required to withhold income tax pursuant to Section 12-8-580.

HISTORY: 1995 Act No. 76, Section 2.



SECTION 12-8-1550. Due date for statements filed with department; recapitulation and reconciliation statement; request for filing extension.

(A) On or before the last day of February following the calendar year of the withholding, the following items must be filed with the department:

(1) the original copy of the statement required by Section 12-8-1540;

(2) a recapitulation and reconciliation of taxes withheld and paid in the form the department prescribes.

(B) A withholding agent may request in writing an extension of time for filing the information required under this section for a time not to exceed thirty days.

(C) Where essentially the same information required to be submitted by Section 12-8-1540 is required to be submitted to the Internal Revenue Service on magnetic media, the same method must be used for purposes of this section.

HISTORY: 1995 Act No. 76, Section 2; 1997 Act No. 83, Section 3.



SECTION 12-8-2010. Liability of agent failing to withhold or pay tax.

(A) A withholding agent who fails to withhold or pay to the department an amount required by this chapter is personally and individually liable for the amount of tax not withheld or paid.

(B) If a withholding agent fails to remit an amount withheld from a taxpayer under this chapter to the department, the taxpayer is allowed a credit for the amount of income tax withheld from him but not remitted.

(C) The amount required to be withheld may not be collected from a withholding agent who fails to withhold income tax as required under the provisions of this chapter after the taxpayer whose wages or payments should have been withheld upon pays the tax applicable to that withholding. However, the payment by the taxpayer does not relieve the withholding agent from liability for penalty and interest.

(D) For purposes of this section, the term "withholding agent" includes an officer or employee of a corporation, or a member or employee of a partnership, who as such officer, employee, or member is under a duty to perform the act in respect of which the violation occurs.

HISTORY: 1995 Act No. 76, Section 2.



SECTION 12-8-2020. Refund of credit for overpayment.

(A) A refund or credit may be allowed for an overpayment of tax withheld pursuant to this chapter to:

(1) the withholding agent to the extent that the withholding agent did not withhold the overpayment amount from the taxpayer; or

(2) the taxpayer to the extent that the overpayment was withheld from the taxpayer.

(B) A refund or credit may be granted to a withholding agent who has withheld taxes in error if the withholding agent has refunded or unconditionally credited the amount erroneously withheld to the taxpayer and the amount is refunded or credited to the taxpayer before the issuance of the original wage and tax statement for the calendar year.

HISTORY: 1995 Act No. 76, Section 2; 2007 Act No. 110, Section 21, eff June 21, 2007; 2007 Act No. 116, Section 27, eff June 28, 2007, applicable for tax years beginning after 2007.



SECTION 12-8-2030. Amount withheld held in trust for State; lien on property of agent for amount withheld; recording of lien.

An amount withheld under this chapter must be held in trust for the State and is a lien against all property, both real and personal, tangible and intangible, of the withholding agent. The lien becomes effective after it has been properly recorded in the county where the withholding agent's business is located.

HISTORY: 1995 Act No. 76, Section 2.



SECTION 12-8-2040. Quarterly return, annual reconciliation, and form filed in connection with withholding considered returns.

For purposes of Chapter 54, the quarterly return required under Section 12-8-1530, the annual reconciliation required under Section 12-8-1550, and the form required to be filed in connection with withholding under Section 12-8-580 are considered returns.

HISTORY: 1995 Act No. 76, Section 2.






CHAPTER 10 - ENTERPRISE ZONE ACT OF 1995

SECTION 12-10-10. Short title.

This chapter may be cited as the "Enterprise Zone Act of 1995".

HISTORY: 1995 Act No. 25, Section 1.



SECTION 12-10-20. Legislative intent.

The General Assembly finds:

(1) that the economic well-being of the citizens of the State is enhanced by the increased development and growth of industry within the State, and that it is in the best interests of the State to induce the location or expansion of manufacturing, processing, services, distribution, warehousing, research and development, corporate offices, technology intensive, and certain tourism projects within the State to promote the public purpose of creating new jobs within the State;

(2) that the inducement provided in this chapter will encourage the creation of jobs which would not otherwise exist and will create sources of tax revenues for the State and its political subdivisions;

(3) the powers to be granted to the Advisory Coordinating Council for Economic Development by this chapter and the purposes to be accomplished are proper governmental and public purposes and that the inducement of the location or expansion of manufacturing, processing, services, distribution, warehousing, research and development, corporate offices, and certain tourism facilities within the State is of paramount importance.

(4) The state's per capita income has not reached the United States average and certain rural, less developed counties have not experienced capital investment, per capita income, and job growth at a level equal to the state's average. The economic well-being of these areas will not be sustained without significant incentive to induce capital investment and job creation.

HISTORY: 1995 Act No. 25, Section 1; 1996 Act No. 462, Section 13; 2000 Act No. 283, Section 5(D), eff for taxable years beginning after June 30, 2001; 2000 Act No. 399, Section 3(B)(1), eff August 17, 2000.



SECTION 12-10-30. Definitions.

As used in this chapter:

(1) "Council" means the Coordinating Council for Economic Development.

(2) "Department" means the South Carolina Department of Revenue.

(3) "Employee" means an employee of the qualifying business who works full time at the project.

(4) "Gross wages" means wages subject to withholding.

(5) "Job development credit" means the amount a qualifying business may claim as a credit against employee withholding pursuant to Sections 12-10-80 and 12-10-81 and a revitalization agreement.

(6) "New job" means a job created or reinstated as defined in Section 12-6-3360(M)(3).

(7) "Qualifying business" means a business that meets the requirements of Section 12-10-50 and other applicable requirements of this chapter.

(8) "Project" means an investment for one or more purposes pursuant to this chapter needed for a qualifying business to locate, remain, or expand in this State and otherwise fulfill the requirements of this chapter.

(9) "Preliminary revitalization agreement" means the application by the qualifying business for benefits pursuant to Section 12-10-80 or 12-10-81 if the council approves the application and agrees in writing at the time of approval to allow the approved application to serve as the preliminary revitalization agreement. The date of the preliminary revitalization agreement is the date of the council approval.

(10) "Revitalization agreement" means an executed agreement entered into between the council and a qualifying business that describes the project and the negotiated terms and conditions for a business to qualify for a job development credit pursuant to Section 12-10-80 or 12-10-81.

(11) "Qualifying expenditures" means those expenditures that meet the requirements of Section 12-10-80(C) or 12-10-81(D).

(12) "Withholding" means employee withholding pursuant to Chapter 8 of this title.

(13) "Technology employee" means an employee at a technology intensive facility as defined in Section 12-6-3360(M)(14) who is directly engaged in technology intensive activities at that facility.

(14) "Production employee" means an employee directly engaged in manufacturing or processing at a manufacturing or processing facility as defined in Section 12-6-3360(M).

(15) "Retraining agreement" means an agreement entered into between a business and the council in which a qualifying business is entitled to retraining credit pursuant to Section 12-10-95.

(16) "Retraining credit" means the amount that a business may claim as a credit against withholding pursuant to Section 12-10-95 and the retraining agreement.

(17) "Technology intensive activities" means the design, development, and introduction of new products or innovative manufacturing processes, or both, through the systematic application of scientific and technical knowledge at a technology intensive facility as defined in Section 12-6-3360(M).

(18) "Significant business" means a qualifying business making a significant capital investment as defined in Section 12-44-30(7).

HISTORY: 1995 Act No. 25, Section 1; 1996 Act No. 462, Section 14; 1999 Act No. 93, Section 19; 2000 Act No. 283, Section 5(E), eff for taxable years beginning after June 30, 2001; 2000 Act No. 399, Section 3(B)(2), eff August 17, 2000; 2001 Act No. 89, Section 13, eff July 1, 2001; 2008 Act No. 313, Section 2.D, eff June 12, 2008; 2008 Act No. 352, Section 2.D, eff June 12, 2008.



SECTION 12-10-40. Designation of enterprise zones; criteria.

The amount of benefits available to qualified businesses is determined by the county designation as defined in Section 12-6-3360(B), in which the business is located.

HISTORY: 1995 Act No. 25, Section 1; 1995 Act No. 32, Section 9A; 1995 Act No. 145, Part II, Section 89; 1996 Act No. 462, Section 15.



SECTION 12-10-45. Designation of census tract by tire manufacturer as enterprise zone; certification of tire manufacturer.

A tire manufacturer that has over one billion dollars in capital investment in this State, and employs over five thousand workers in this State may, after certification by the council, designate up to two census tracts, but not to exceed four hundred acres per site, in any area of the State as an enterprise zone provided that a capital investment of at least one hundred million dollars be made over a five-year period at each site. The tire manufacturer's capital investment must be based upon the gross cost of assets in South Carolina as shown on the manufacturer's property tax and fee-in-lieu of property tax filings. The council will certify the manufacturer if it determines that the available incentives are appropriate for the new project, the total benefits of the new project exceed the costs to the public, and the qualifying business otherwise fulfills the requirements of this chapter.

HISTORY: 1996 Act No. 231, Section 6.



SECTION 12-10-50. Qualification for benefits.

(A) To qualify for the benefits provided in this chapter, a business must be located within this State and must:

(1) be engaged primarily in a business of the type identified in Section 12-6-3360;

(2) provide a benefits package, including health care, to full-time employees at the project;

(3) enter into a revitalization agreement that is approved by the council and that describes a minimum job requirement and minimum capital investment requirement for the project as provided in Section 12-10-90; and

(4) have negotiated incentives that council has determined are appropriate for the project, and the council shall certify that:

(a) the total benefits of the project exceed the costs to the public; and

(b) the business otherwise fulfills the requirements of this chapter.

(B) To qualify for benefits pursuant to Section 12-10-95, a business must:

(1) be engaged in manufacturing or processing operations or technology intensive activities at a manufacturing, processing, or technology intensive facility as defined in Section 12-6-3360(M);

(2) provide a benefits package, including health care, to employees being retrained; and

(3) enter into a retraining agreement with the council.

HISTORY: 1995 Act No. 25, Section 1; 1996 Act No. 462, Section 16; 1999 Act No. 114, Section 5; 2000 Act No. 399, Section 3(B)(3), eff August 17, 2000; 2001 Act No. 89, Section 14, eff July 1, 2001.



SECTION 12-10-60. Revitalization agreement.

(A) The council may enter into a revitalization agreement with each qualifying business with respect to the project. The terms and provisions of each revitalization agreement must be determined by negotiations between the council and the qualifying business. The decision to enter into a revitalization agreement with a qualifying business is solely within the discretion of the council based on the appropriateness of the negotiated incentives to the project and the determination that approval of the project is in the best interests of the State. The revitalization agreement must set a date by which the qualifying business shall have completed the project. Within three months of the completion date, the qualifying business shall document the actual costs of the project in a manner acceptable to the council.

(B) If a qualifying business that entered into a revitalization agreement before January 1, 1997, receives council approval to amend its revitalization agreement to increase its minimum job requirement, the law in effect on the date of the amendment determines the amount of job development credit a qualifying business may claim pursuant to Section 12-10-80 for additional jobs created after the date of the amendment. This subsection does not apply to a business whose application for job development fees or credits pursuant to Section 12-10-81 has been approved by council before the effective date of this act.

HISTORY: 1995 Act No. 25, Section 1; 1999 Act No. 114, Section 5; 2000 Act No. 399, Section 3(B)(4), eff August 17, 2000.



SECTION 12-10-80. Job development credits.

(A) A business that qualifies pursuant to Section 12-10-50(A) and has certified to the council that the business has met the minimum job requirement and minimum capital investment provided for in the revitalization agreement may claim job development credits as determined by this section.

(1) A business may claim job development credits against its withholding on its quarterly state withholding tax return for the amount of job development credits allowable pursuant to this section.

(2) A business that is current with respect to its withholding tax and other tax due and owing the State and that has maintained its minimum employment and investment levels identified in the revitalization agreement may claim the credit on a quarterly basis beginning with the first quarter after the council's certification to the department that the minimum employment and capital investment levels were met for the entire quarter. If a qualifying business is not current as to all taxes due and owing to the State as of the date of the return on which the credit would be claimed, without regard to extensions, the business may claim the credit only in an amount reduced by the amount of taxes due and owing to the State as of the date of the return on which the credit is claimed.

(3) A qualifying business may claim its initial job development credit only after the council has certified to the department that the qualifying business has met the required minimum employment and capital investment levels.

(4) To be eligible to apply to the council to claim a job development credit, a qualifying business shall create at least ten new, full-time jobs, as defined in Section 12-6-3360(M), at the project described in the revitalization agreement within five years of the effective date of the agreement.

(5) A qualifying business is eligible to claim a job development credit pursuant to the revitalization agreement for not more than fifteen years.

(6) A company's job development credits shall be suspended during any quarter in which the company fails to maintain one hundred percent of the minimum job requirement set forth in the company's revitalization agreement. A company only may claim credits on jobs, including a range of jobs approved by the council, as set forth in the company's final revitalization agreement.

(7) Credits may be claimed beginning the quarter subsequent to the council's approval of the company's documentation that the minimum jobs and capital investment requirements have been met.

(8) To the extent any return of an overpayment of withholding that results from claiming job development credits is not used as permitted by subsection (C) or by Section 12-10-95, it must be treated as misappropriated employee withholding.

(9) Job development credits may not be claimed for purposes of this section with regard to an employee whose job was created in this State before the taxable year of the qualifying business in which it enters into a preliminary revitalization agreement.

(10) If a qualifying business claims job development credits pursuant to this section, it shall make its payroll books and records available for inspection by the council and the department at the times the council and the department request. Each qualifying business claiming job development credits pursuant to this section shall file with the council and the department the information and documentation requested by the council or department respecting employee withholding, the job development credit, and the use of any overpayment of withholding resulting from the claiming of a job development credit according to the revitalization agreement.

(11) Each qualifying business claiming in excess of ten thousand dollars in a calendar year must furnish to the council and to the department a report that itemizes the sources and uses of the funds. The report must be filed with the council and the department no later than June thirtieth following the calendar year in which the job development credits are claimed, except when a qualifying business obtains the written approval by the council for an extension of that date. Extensions may be granted only for good cause shown. The department shall impose a penalty pursuant to Section 12-54-210 for all reports filed after June thirtieth or the approved extension date, whichever is later. The department shall audit each qualifying business with claims in excess of ten thousand dollars in a calendar year at least once every three years to verify proper sources and uses of the funds.

(12) Each qualifying business claiming ten thousand dollars or less in any calendar year must furnish a report prepared by the company that itemizes the sources and uses of the funds. This report must be filed with the council and the department no later than June thirtieth following the calendar year in which the job development credits are claimed, except when a qualifying business obtains the written approval by the council for an extension of that date. Extensions may be granted only for good cause shown. The department shall impose a penalty pursuant to Section 12-54-210 for all reports filed after June thirtieth or the approved extension date, whichever is later.

(13) An employer may not claim an amount that results in an employee's receiving a smaller amount of wages on either a weekly or on an annual basis than the employee would receive otherwise in the absence of this chapter.

(B)(1) The maximum job development credit a qualifying business may claim for new employees is limited to the lesser of withholding tax paid to the State on a quarterly basis or the sum of the following amounts:

(a) two percent of the gross wages of each new employee who earns $8.74 or more an hour but less than $11.64 an hour;

(b) three percent of the gross wages of each new employee who earns $11.65 or more an hour but less than $14.55 an hour;

(c) four percent of the gross wages of each new employee who earns $14.56 or more an hour but less than $21.84 an hour; and

(d) five percent of the gross wages of each new employee who earns $21.85 or more an hour.

(2) The hourly gross wage figures in item (1) must be adjusted annually by an inflation factor determined by the State Budget and Control Board.

(C) To claim a job development credit, the qualifying business must incur qualified expenditures at the project or for utility or transportation improvements that serve the project. To be qualified, the expenditures must be:

(1) incurred during the term of the revitalization agreement, including a preliminary revitalization agreement, or within sixty days before council's receipt of an application for benefits pursuant to this section;

(2) authorized by the revitalization agreement; and

(3) used for any of the following purposes:

(a) training costs and facilities;

(b) acquiring and improving real property whether constructed or acquired by purchase, or in cases approved by the council, acquired by capital or operating lease with at least a five-year term or otherwise;

(c) improvements to both public and private utility systems including water, sewer, electricity, natural gas, and telecommunications;

(d) fixed transportation facilities including highway, rail, water, and air;

(e) construction or improvements of real property and fixtures constructed or improved primarily for the purpose of complying with local, state, or federal environmental laws or regulations;

(f) employee relocation expenses, but only for those employees to whom the company is paying gross wages at least two times the lower of the per capita income for either the state or the county in which the project is located;

(g) financing the costs of a purpose described in items (a) through (f);

(h) training for all relevant employees that enable a company to export or increase a company's ability to export its products, including training for logistics, regulatory, and administrative areas connected to the company's export process and other export process training that allows a qualified company to maintain or expand its business in this State;

(i) apprenticeship programs;

(j) quality improvement programs of the South Carolina Quality Forum.

(D)(1) The amount of job development credits a qualifying business may claim for its use for qualifying expenditures is limited according to the designation of the county as defined in Section 12-6-3360(B), as follows:

(a) one hundred percent of the maximum job development credits may be claimed by businesses located in counties designated as "Tier IV";

(b) eighty-five percent of the maximum job development credits may be claimed by businesses located in counties designated as "Tier III";

(c) seventy percent of the maximum job development credits may be claimed by businesses located in counties designated as "Tier II"; or

(d) fifty-five percent of the maximum job development credits may be claimed by businesses located in counties designated as "Tier I".

(2) The amount that may be claimed as a job development credit by a qualifying business is limited by this subsection and by the revitalization agreement. The council may approve a waiver of ninety-five percent of the limits provided in item (1) for:

(a) a significant business; and

(b) a related person to a significant business if the related person is located at the project site of the significant business and qualifies for job development credits pursuant to this chapter.

For purposes of this item, a related person includes any entity or person that bears a relationship to a significant business as provided in Internal Revenue Code Section 267 and includes, without limitation, a limited liability company of which more than fifty percent of the capital interest or profits is owned directly or indirectly by a significant business or by a person or entity, or group of persons or entities which owns, more than fifty percent of the capital interest or profits in the significant business.

(3) The county designation of the county in which the project is located on the date the application for job development credit incentives is received in the Office of the Coordinating Council remains in effect for the entire period of the revitalization agreement, except as to additional jobs created pursuant to an amendment to a revitalization agreement entered into before June 1, 1997, as provided in Section 12-10-60. In that case the county designation on the date of the amendment remains in effect for the remaining period of the revitalization agreement as to any additional jobs created after the effective date of the amendment.

(E) The council shall certify to the department the maximum job development credit for each qualifying business. After receiving certification, the department shall remit an amount equal to the difference between the maximum job development credit and the job development credit actually claimed to the State Rural Infrastructure Fund as defined and provided in Section 12-10-85.

(F) Any job development credit of a qualifying business permanently lapses upon expiration or termination of the revitalization agreement. If an employee is terminated, the qualifying business immediately must cease to claim job development credits as to that employee.

(G) For purposes of the job development credit allowed by this section, an employee is a person whose job was created in this State.

(H) Job development credits may not be claimed by a governmental employer who employs persons at a closed or realigned military installation as defined in Section 12-10-88(E).

(I) A taxpayer who qualifies for the job development credit pursuant to the provisions of this section and who is located in a multicounty business or industrial park jointly established pursuant to Section 13 of Article VIII of the Constitution of this State is allowed a job development credit equal to the amount allowed pursuant to subsection (D) for the designation of the county which has the lowest development status of the counties containing the park if:

(1) the park is developed and established on the geographical boundary of adjacent counties; and

(2) the written agreement, pursuant to Section 4-1-170, requires revenue from the park to be allocated to each county on an equal basis.

(J) Where the qualifying business that creates new jobs under this section is a qualifying service-related facility as defined in Section 12-6-3360(M)(13), the determination of the number of jobs created must be based on the total number of new jobs created within five years of the effective date of the revitalization agreement, without regard to monthly or other averaging.

HISTORY: 1995 Act No. 25, Section 1; 1995 Act No. 32, Section 8A; 1996 Act No. 231, Sections 9A, 9B; 1996 Act No. 462, Sections 17A, 17B; 1997 Act No. 151, Section 7A; 2000 Act No. 283, Section 5(F), eff for taxable years beginning after June 30, 2001; 2000 Act No. 399, Section 3(B)(5), eff August 17, 2000; 2001 Act No. 89, Section 15, eff July 1, 2001; 2002 Act No. 332, Section 3, eff June 18, 2002; 2002 Act No. 334, Sections 7F, 7G, 20, eff June 24, 2002; 2005 Act No. 161, Sections 9, 39.B, eff June 9, 2005; 2006 Act No. 384, Sections 8, 9, eff June 14, 2006; 2006 Act No. 386, Section 14, eff June 14, 2006; 2007 Act No. 116, Section 1, eff June 28, 2007, applicable for tax years beginning after 2007; 2008 Act No. 313, Sections 2.E, 2.I.1, eff June 12, 2008; 2008 Act No. 352, Section 2.E, eff June 12, 2008; 2010 Act No. 290, Section 19, eff January 1, 2011.



SECTION 12-10-81. Job development tax credits.

(A) A business may claim a job development credit as determined by this section if the:

(1) council approves the use of this section for the business;

(2) business qualifies pursuant to Section 12-10-50; and

(3) business is a tire manufacturer that has more than four hundred twenty-five million dollars in capital invested in this State and employs more than one thousand employees in this State and that commits within a period of five years from the date of a revitalization agreement, to invest an additional three hundred fifty million dollars and create an additional three hundred fifty jobs in this State qualifying for job development fees or credits pursuant to current or future revitalization agreements; except that the business must certify to the council that the business has satisfied all minimum capital investment and job requirements identified in the revitalization agreements but not certified by the council to the department before July 1, 2001. The council, in its discretion, may extend the five-year period for two additional years if the business has made a commitment to the additional three hundred fifty million dollars and makes substantial progress toward satisfying the goal before the end of the initial five-year period. A business that represents to the council its intent to qualify pursuant to this section and is approved by the council may put job development fees computed pursuant to this section into an escrow account until the date the business certifies to the council that the business has satisfied the capital and job requirements of this section.

(B)(1) A business qualifying pursuant to this section may claim its job development credit against its withholding on its quarterly state withholding tax return for the amount of job development credit allowable pursuant to this section for not more than fifteen years. Job development credits allowed pursuant to subsection (C)(1)(a) through (d) of this section apply only to withholding on jobs created pursuant to a revitalization agreement adopted pursuant to this section and to the amounts withheld on wages and salaries on those jobs.

(2) A business that is current with respect to its withholding tax as well as any other tax due and owing the State and that has maintained its minimum employment and investment levels identified in the revitalization agreement may claim the credit on a quarterly basis beginning with the quarter subsequent to the council's certification to the department that the minimum employment and capital investment levels have been met for the entire quarter. If a qualifying business is not current as to all taxes due and owing to the State as of the date of the return on which the credit would be claimed, without regard to extensions, the business is barred from claiming the credit that would otherwise be allowed for that quarter.

(3) To be eligible to apply to the council to claim a job development credit pursuant to this section, a qualifying business must create at least ten new, full-time jobs as defined in Section 12-6-3360(M) at the project or projects described in the revitalization agreement.

(4) To the extent a return of an overpayment of withholding that results from claiming job development credits is not used as permitted by subsection (D), it must be treated as misappropriated employee withholding.

(5) Job development credits may not be claimed for purposes of this section with regard to an employee whose job was created in this State before the taxable year the qualifying business enters into a preliminary revitalization agreement.

(6) If a qualifying business claims job development credits pursuant to this section, it must make its payroll books and records available for inspection by the council and the department at the times the council and the department request. Each qualifying business claiming job development credits pursuant to this section must file with the council and the department the information and documentation they request respecting employee withholding, the job development credit, and the use of overpayment of withholding resulting from the claiming of a job development credit according to the revitalization agreement.

(7) Each qualifying business must furnish an audited report prepared by an independent certified public accountant that itemizes the sources and uses of the funds. The audited report must be filed with the council and the department no later than June thirtieth following the calendar year in which the job development credits are claimed, except when a qualifying business obtains written approval of council for an extension of that date. Extensions may be granted for good cause shown. The department shall impose a penalty pursuant to Section 12-54-210 for all reports filed after June thirtieth or the approved extension date, whichever is later.

(8) An employer may not claim an amount that results in an employee's receiving a smaller amount of wages on either a weekly or on an annual basis than the employee would otherwise receive in the absence of this chapter.

(C)(1) The maximum job development credit a qualifying business may claim for new employees is determined by the sum of the following amounts:

(a) two percent of the gross wages of each new employee who earns $6.95 or more an hour but less than $9.27 an hour;

(b) three percent of the gross wages of each new employee who earns $9.27 or more an hour but less than $11.58 an hour;

(c) four percent of the gross wages of each new employee who earns $11.58 or more an hour but less than $17.38 an hour;

(d) five percent of the gross wages of each new employee who earns $17.38 or more an hour; and

(e) the increase in the state sales and use tax of the business from the year of the effective date of its revitalization agreement pursuant to this section and subsequent years, over its state sales and use tax for the first of the three years preceding the effective date of this revitalization agreement.

(2) The hourly base wages in item (1) must be adjusted annually by the inflation factor determined by the State Budget and Control Board.

(D) To claim a job development credit, the qualifying business must incur expenditures at the project or for utility or transportation improvements that serve the project. To be qualified, the expenditures must be:

(1) incurred during the term of the revitalization agreement, including a preliminary revitalization agreement, or within sixty days before council's receipt of an application for benefits pursuant to this section;

(2) authorized by the revitalization agreement; and

(3) used to reimburse the business for:

(a) training costs and facilities;

(b) acquiring and improving real estate whether constructed or acquired by purchase, or in cases approved by the council, acquired by lease or otherwise;

(c) improvements to both public and private utility systems including water, sewer, electricity, natural gas, and telecommunication;

(d) fixed transportation facilities including highway, rail, water, and air; or

(e) construction or improvements of real property and fixtures constructed or improved primarily for the purpose of complying with local, state, or federal environmental laws or regulations.

(E)(1) For purposes of subsection (C)(1)(a) through (d), the amount of job development credits a qualifying business may claim for its use for qualifying expenditures is limited according to the designation of the county as defined in Section 12-6-3360(B) as follows:

(a) one hundred percent of the maximum job development credits may be claimed by businesses located in counties designated as distressed or least developed;

(b) eighty-five percent of the maximum job development credits may be claimed by businesses located in counties designated as "underdeveloped";

(c) seventy percent of the maximum job development credits may be claimed by businesses located in counties designated as "moderately developed"; or

(d) fifty-five percent of the maximum job development credits may be claimed by businesses located in counties designated as "developed".

(2) For purposes of this subsection, the county designation of the county in which the project is located at the time the qualifying business enters into a preliminary revitalization agreement with the council remains in effect for the entire period of the revitalization agreement.

(3) The amount claimed by a qualifying business is limited by this subsection and the terms of the revitalization agreements. The business may use either the job development escrow procedure pursuant to revitalization agreements with effective dates before 1997 or the job development credit, or a combination of the two. For a business qualifying pursuant to this section, the council also may approve or waive sections of a revitalization agreement and rules of the council, in the council's discretion, to assist the business.

(4) The council shall certify to the department the maximum job development credit for each qualifying business. After receiving certification, the department shall remit an amount equal to the difference between the maximum job development credit and the job development credit actually claimed to the State Rural Infrastructure Fund as defined and provided in Section 12-10-85.

(F) A job development credit of a qualifying business permanently lapses upon expiration or termination of the revitalization agreement. If an employee is terminated, the qualifying business immediately must cease to claim job development credits as to that employee.

(G) For purposes of the job development credit allowed by this section, an employee is a person whose job was created in this State.

HISTORY: 1999 Act No. 93, Section 16; 2000 Act No. 399, Section 3(B)(6), eff August 17, 2000; 2001 Act No. 89, Section 16, eff July 1, 2001; 2002 Act No. 332, Section 4, eff June 18, 2002.



SECTION 12-10-82. Irrevocable assignment of future payments.

(A) At the time the qualifying business enters into a revitalization agreement, it may make, with the approval of council, an irrevocable assignment of future payments attributable to the job development credit made pursuant to this chapter to the designated trustee or designee.

(B) For purposes of this section:

(1) "designated trustee" means the single financial institution designated by the council to receive all assignments of payments made pursuant to this chapter and to the terms of an agreement entered into by the qualifying business; and

(2) "other designee" means a taxpayer that receives a minimum of seventy percent of the goods or services produced by the qualifying business at the project.

(C) The election must be made on a form provided by the department, including a waiver of confidentiality pursuant to Section 12-54-240, and the payments may be paid only to the designated trustee or other designee.

HISTORY: 2000 Act No. 399, Section 3(A)(2), eff August 17, 2000; 2004 Act No. 227, Section 3.E, eff May 11, 2004.



SECTION 12-10-85. Purpose and use of State Rural Infrastructure Fund; grants.

(A) Funds received by the department for the State Rural Infrastructure Fund must be deposited in the State Rural Infrastructure Fund of the council. The fund must be administered by the council for the purpose of providing financial assistance to local governments for infrastructure and other economic development activities including, but not limited to:

(1) training costs and facilities;

(2) improvements to regionally planned public and private water and sewer systems;

(3) improvements to both public and private electricity, natural gas, and telecommunications systems including, but not limited to, an electric cooperative, electrical utility, or electric supplier described in Chapter 27, Title 58;

(4) fixed transportation facilities including highway, rail, water, and air;

(5) site preparation;

(6) acquiring or improving real property; and

(7) relocation expenses, but only for those employees to whom the company is paying gross wages at least two times the lower of the per capita income for either the state or the county in which the project is located.

The council may retain up to five percent of the revenue received for the State Rural Infrastructure Fund for administrative, reporting, establishment of grant guidelines, review of grant applications, and other statutory obligations.

(B) Rural Infrastructure Fund grants must be available to benefit counties or municipalities designated as "Tier IV" or "Tier III" as defined in Section 12-6-3360 according to guidelines established by the council, except that up to twenty-five percent of the funds annually available in excess of ten million dollars must be set aside for grants to areas of "Tier II" and "Tier I" counties. A governing body of a "Tier II" or "Tier I" county must apply to the council for these set-aside grants stating the reasons that certain areas of the county qualify for these grants because the conditions in that area of the county are comparable to those conditions qualifying a county as "Tier IV" or "Tier III".

(C) For purposes of this section, "local government" means a county, municipality, or group of counties organized pursuant to Section 4-9-20(a), (b), (c), or (d).

(D) The council shall submit a report to the Governor and General Assembly by March fifteenth covering activities for the prior calendar year.

(E) The department shall retain unexpended or uncommitted funds at the close of the state's fiscal year of the State and expend the funds in subsequent fiscal years for like purposes.

HISTORY: 1996 Act No. 462, Section 3; 2000 Act No. 387, Part II, Section 57B, eff July 1, 2000; 2002 Act No. 332, Section 2, eff June 18, 2002; 2005 Act No. 161, Section 34, eff June 9, 2005; 2008 Act No. 353, Section 2, Pt 31C.1, eff July 1, 2008; 2010 Act No. 290, Section 14, eff January 1, 2011.



SECTION 12-10-88. Redevelopment fees.

(A) Subject to the conditions provided in subsection (B), South Carolina individual income tax withholding equal to five percent of all South Carolina wages paid with respect to employees that are employed by a federal employer at a closed or realigned military installation must be remitted by the department to the redevelopment authority vested with authority under Section 31-12-40(A) to oversee the closed or realigned military installation. The amounts of withholding collected and remitted to the applicable redevelopment authority are referred to as "redevelopment fees".

(B) The department shall remit the redevelopment fees during the period described in subsection (C) for each calendar quarter for which the redevelopment authority provides the department with a timely statement from the federal employer that employs the employees working at the closed or realigned military installation setting forth the number of employees employed at the installation, the total wages paid to these employees, and the total amount of South Carolina withholding withheld from the employees for each quarter. In order to receive the redevelopment fees for the applicable quarter, the redevelopment authority shall submit the statement within thirty days of the later of the date that the federal employer's South Carolina withholding tax return is due or the date the federal employer files the withholding tax return. The department may extend the time for submission of the statement at its discretion.

(C) Redevelopment fees may be remitted to the applicable redevelopment authority for a period beginning with the date that the applicable redevelopment authority first submits the information described in subsection (B) to the department and ending fifteen years later or January 1, 2017, whichever occurs last. If the redevelopment authority fails to provide the department with the required statement within the requisite time limits, no redevelopment fees must be remitted for that quarter.

(D) Neither the federal employer nor the applicable redevelopment authority is required to meet the requirements of Section 12-10-50 for subsection (A) to apply and the restrictions contained in Section 12-10-80(C) do not apply to redevelopment fees.

(E) For purposes of this section "closed or realigned military installation" means a federal defense site in which permanent employment was reduced by three thousand or more jobs after December 31, 1990, or a federal military base or installation which is closed or realigned under:

(1) the Defense Base Closure and Realignment Act of 1990;

(2) Title 11 of the Defense Authorization Amendments and Base Closure and Realignment Act; or

(3) Section 2687 of Title 10, United States Code.

HISTORY: 1996 Act No. 462, Section 4A; 1998 Act No. 421, Section 2; 2006 Act No. 386, Section 40, eff June 14, 2006; 2008 Act No. 313, Section 4, eff June 12, 2008; 2010 Act No. 290, Section 34, eff January 1, 2011.



SECTION 12-10-90. Levels of capital investment or employment in revitalization agreement; failure to achieve levels and effect thereof.

If a qualifying business fails to achieve the level of capital investment or employment set forth in the revitalization agreement, the council may terminate the revitalization agreement and reduce or suspend all or any part of the incentives until the time the anticipated capital investment and employment levels are met. However, these incentives must not be suspended retroactively. The council shall provide in the revitalization agreement entered into in connection with a project for the levels of capital investment and employment which must be achieved and for the time period in which the levels must be achieved.

HISTORY: 1995 Act No. 25, Section 1; 1996 Act No. 462, Section 18.



SECTION 12-10-95. Credit against withholding for retraining.

(A) Subject to the conditions in this section, a business engaged in manufacturing or processing operations or technology intensive activities at a manufacturing, processing, or technology intensive facility as defined in Section 12-6-3360(M) and that meets the requirements of Section 12-10-50(B) may negotiate with the council to claim as a credit against withholding five hundred dollars a year for the retraining of a production or technology employee if retraining is necessary for the qualifying business to remain competitive or to introduce new technologies. In addition to the yearly limits, the retraining credit claimed against withholding may not exceed two thousand dollars over five consecutive years for each retrained production or technology employee.

(B) A qualifying business is eligible to claim as a retraining credit against withholding the lower amount of the following:

(1) the retraining credit for the applicable withholding period as determined by subsection (A); or

(2) withholding paid to the State for the applicable withholding period.

(C) All retraining must be approved by a technical college under the jurisdiction of the State Board for Technical and Comprehensive Education. A qualifying business must submit a retraining program for approval by the appropriate technical college. The approving technical college may provide the retraining itself, subject to the retraining program, or contract with other training entities to provide the required retraining.

(D) Travel and lodging expenses and wages for retraining participants are not reimbursable.

(E) The qualifying business must match on a dollar-for-dollar basis the amount claimed as a credit against withholding for retraining. When applicable, the total amount of retraining credits and matching funds must be paid to the technical college that provides the training. All training costs, including costs in excess of the retraining credits and matching funds, are the responsibility of the business.

(F) A qualifying business claiming retraining credits pursuant to this section is subject to the reporting and audit requirements in Section 12-10-80(A).

(G) A qualifying business may not claim retraining credit for training provided to the following production or technology employees:

(1) temporary or contract employees; and

(2) employees who are subject to a revitalization agreement, including a preliminary revitalization agreement.

(H) Notwithstanding another provision of this section, the retraining credit allowed by this section is for:

(1) apprenticeship programs; and

(2) retraining for all relevant employees that enable a company to export or increase its ability to export its products, including training for logistics, regulatory, and administrative areas connected to its export process and other export process training that allows a qualified company to maintain or expand its business in this State.

(I) The council may establish an annual renewal fee of five hundred dollars to be shared equally with the department for administrative, data collection, reporting, and other obligations of this chapter.

HISTORY: 2001 Act No. 89, Section 4, eff July 1, 2001; 2003 Act No. 69, Section 3.RR, eff June 18, 2003; 2008 Act No. 353, Section 2, Pt 31A.1, eff July 1, 2008.



SECTION 12-10-100. Criteria for determination and selection of qualifying businesses and for approval of revitalization agreements; application fee schedule; annual publication of itemized revitalization agreement report.

(A) The council may establish criteria for the determination and selection of qualifying businesses and the approval of revitalization agreements. These criteria may include and may give greatest weight to the creditworthiness of the business, the number, type, and quality of new jobs to be provided by the project to residents of this State, and the economic viability of the business. The council may include in its criteria requirements relating to the capital costs of, and projected employment to be produced by, projects eligible for benefits under this chapter and requirements relating to the employment of previously unemployed or underemployed persons.

With respect to each business and project, the council shall request the materials and make the inquiries necessary to determine whether the business and its proposed project satisfy the council's announced criteria and to conduct an adequate cost/benefit analysis with respect to the proposed project and the incentives proposed to be granted by the council with respect to the project. After a review of the relevant materials and completion of its inquires and analysis, the council may by resolution of its members designate an applicant business as a qualifying business and authorize the undertaking of its project according to the revitalization agreement. The decision to enter into a revitalization agreement with a qualifying business is solely within the discretion of the council and a qualifying business does not have a right of appeal from the council's decision.

(B) The council shall establish an application fee schedule, not to exceed four thousand dollars for each qualifying business, for undertaking the provisions of this chapter. Of that amount, five hundred dollars shall be shared with the department. The council shall also establish an annual renewal fee of five hundred dollars to be shared equally with the department. The State Treasurer shall establish an account for these fees which must be expended by the council only for meeting administrative, data collection, credit analysis, cost/benefits analysis, reporting, and any other obligations pursuant to this chapter. This account may retain funds for expenditure in the next fiscal year only for purposes enumerated in this section.

(C) By May fifteenth of each year, the council shall prepare a public document that itemizes each revitalization agreement concluded during the previous calendar year. The report must list each revitalization agreement, the results of each cost/benefits analysis, and receipts and expenditures of application fees. This document must be forwarded to the State Budget and Control Board, Senate Finance Committee, and House Ways and Means Committee. This document may not contain proprietary or confidential information that is otherwise exempt pursuant to Chapter 4 of Title 30, the Freedom of Information Act, and this section must not be construed to require the release of that exempt information.

HISTORY: 1995 Act No. 25, Section 1; 1999 Act No. 114, Sections 5C, 5D; 2000 Act No. 399, Section 3(B)(7), eff August 17, 2000; 2008 Act No. 353, Section 2, Pt 31A.2, eff July 1, 2008.



SECTION 12-10-105. Annual fees.

In addition to the application fee provided in Section 12-10-100, an additional annual fee of one thousand dollars must be remitted by those qualifying businesses claiming in excess of ten thousand dollars of job development credits or in excess of ten thousand dollars in job retraining credits in one calendar year. The fee is due for each project that is subject to a revitalization or retraining agreement that exceeds ten thousand dollars in one calendar year and must be remitted to the Department of Revenue to be used to reimburse the department for costs incurred auditing reports required pursuant to Section 12-10-80(A). The fee becomes due at the time the single project's claims for job development credits or job retraining credits exceeds ten thousand dollars for that calendar year.

HISTORY: 2002 Act No. 334, Section 7H, eff June 24, 2002; 2005 Act No. 145, Section 21, eff June 7, 2005.



SECTION 12-10-110. Construction of chapter.

This chapter must be liberally construed in conformity with the findings provided in Section 12-10-20.

HISTORY: 1995 Act No. 25, Section 1.






CHAPTER 11 - INCOME TAX ON BANKS

SECTION 12-11-10. "Banks" and "taxpayers" defined.

For the purpose of this chapter and unless otherwise required by the context, the words "banks" and "taxpayers", whenever used in this chapter, shall mean any person engaged in a banking business, whether incorporated under the laws of this State, any other state or the United States or whether unincorporated, except cash depositories.

HISTORY: 1962 Code Section 65-401; 1952 Code Section 65-401; 1942 Code Section 2676; 1937 (40) 565; 1938 (40) 1762.



SECTION 12-11-20. Tax on income of banks; rate.

A tax is imposed upon every bank engaged in business in the State which shall be levied, collected and paid annually with respect to the entire net income of the taxpayer doing a banking business within this State or from the sales or rentals of property within this State, computed at the rate of four and one half per cent of the entire net income of such bank or taxpayer.

HISTORY: 1962 Code Section 65-402; 1952 Code Section 65-402; 1942 Code Section 2676; 1937 (40) 565; 1938 (40) 1762.



SECTION 12-11-30. Income tax to be instead of other taxes; exceptions.

The income tax provided for in this chapter is instead of all other taxes on banks, except the use tax, the deed recording fee, and taxes on real property. The real property of a bank is taxed in the place where it is located.

HISTORY: 1962 Code Section 65-403; 1952 Code Section 65-403; 1942 Code Section 2676; 1937 (40) 565; 1938 (40) 1762; 1974 (58) 2029; 1998 Act No. 432, Section 7.



SECTION 12-11-40. Appropriate Chapter 6 provisions shall govern enforcement, administration, allocation and apportionment of income tax on banks.

For the purpose of administration, allocation and apportionment, enforcement, collection, liens, penalties, and other similar provisions, all of the provisions of Chapter 6 of this title that may be appropriate or applicable are adopted and made a part of this chapter for the enforcement and administration of this chapter, including the requirement to make declarations of estimated tax and make estimated tax payments.

HISTORY: 1962 Code Section 65-404; 1952 Code Section 65-404; 1942 Code Section 2676; 1937 (40) 565; 1938 (40) 1762; 1987 Act No. 170, Part II, Section 2B; 1996 Act No. 248, Section 1.



SECTION 12-11-50. Payment of tax; deposit into general fund.

The taxes provided for in this chapter must be paid to the department as provided in Section 12-11-40 and the income tax paid under the provisions of this chapter must be deposited to the credit of the general fund of the State.

HISTORY: 1962 Code Section 65-405; 1952 Code Section 65-405; 1942 Code Section 2676; 1937 (40) 565; 1938 (40) 1762; 1991 Act No. 171, Part II, Section 22C.



SECTION 12-11-60. Conditions rendering this chapter ineffective.

In case the first sentence of Section 12-11-30 should for any reason be declared to be invalid by a court of competent jurisdiction, the provisions of Sections 2663 through 2675, 2677 and paragraphs (33), (34) and (53) of Section 2578 of the Code of 1942 shall be and remain in full force and effect and the income tax provided in this chapter shall not be effective.

HISTORY: 1962 Code Section 65-406; 1952 Code Section 65-406; 1942 Code Section 2676; 1937 (40) 565; 1938 (40) 1762.






CHAPTER 13 - INCOME TAX ON BUILDING AND LOAN ASSOCIATIONS

SECTION 12-13-10. "Association" defined.

For the purpose of this chapter, the word "association" includes any mutual or stock-chartered corporation insured by the Federal Savings and Loan Insurance Corporation or any corporation subject to regulatory supervision by the Federal Home Loan Bank or the Savings and Loan Division of the State Board of Financial Institutions. Such banks as are taxable under the provisions of Sections 12-11-10 to 12-11-60 are not included.

HISTORY: 1962 Code Section 65-421; 1957 (50) 404; 1960 (51) 1779; 1986 Act No. 422, Section 1.



SECTION 12-13-20. "Net income" defined.

The term "net income", as used in this chapter, means taxable income as determined for a regular corporation in Chapter 6 of this title after deducting all earnings accrued, paid, credited, or set aside for the benefit of holders of savings or investment accounts, any additions to reserves which are required by law, regulation, or direction of appropriate supervisory agencies, and a bad debt deduction. The bad debt deduction allowable for South Carolina income tax purposes is the amount determined under the Internal Revenue Code as defined in Section 12-6-40. No deductions from income are allowed for any additions to undivided profits or surplus accounts other than herein required, and for the purposes of this chapter, a state-organized association is allowed the same deductions for bad debt reserves as those allowed to federally organized associations. Associations shall maintain the bad debt reserves allowed as a deduction pursuant to this section in accordance with the provisions of the Internal Revenue Code as defined in Section 12-6-40 and shall keep a permanent record. These provisions are controlling notwithstanding any other provision of law.

HISTORY: 1962 Code Section 65-422; 1957 (50) 404; 1960 (51) 1779; 1986 Act No. 422, Section 2; 1987 Act No. 170, Part II, Section 25L; 2001 Act No. 89, Section 17, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000.



SECTION 12-13-30. Imposition of tax on net income; rate.

Every association located or doing business within this State shall pay an income tax measured by its net income from all sources, except for income from municipal, state, or federal bonds or securities exempted by law from the tax, including interest earned on deposits at the Federal Home Loan Bank of Atlanta, or its successors, for those savings and loan associations which meet the qualified thrift lender test set forth in the Financial Institutions Reform, Recovery and Enforcement Act of 1989 (P.L. 101-73), as amended. The tax is six percent of the net income.

HISTORY: 1962 Code Section 65-423; 1957 (50) 404; 1960 (51) 1779; 1987 Act No. 170, Part II, Section 25M; 1991 Act No. 125, Section 2; 1991 Act No. 168, Section 15.



SECTION 12-13-40. Exemptions.

Associations shall be exempt from the provisions of this chapter during the first three years of their operation. The provisions of this chapter shall not apply to employees' credit unions.

HISTORY: 1962 Code Section 65-424; 1957 (50) 404; 1960 (51) 1779.



SECTION 12-13-50. Tax shall be in lieu of other taxes; exceptions.

The income tax provided in this chapter shall be in lieu of any and all other taxes on such associations, except use taxes, deed recording fees, and taxes on real property. The real property of any such association shall be taxed in the place where it may be located, the same as the real property of individuals.

HISTORY: 1962 Code Section 65-425; 1957 (50) 404; 1960 (51) 1779; 1974 (58) 2030; 2003 Act No. 69, Section 3.F, eff June 18, 2003.



SECTION 12-13-60. Appropriate Chapter 6 provisions to govern enforcement and administration of tax.

For the purpose of administration, enforcement, collection, liens, penalties, and similar provisions, all of the provisions of Chapter 6 of this title that are appropriate or applicable are adopted and made a part of this chapter, including the requirements of declaration and payment of estimated tax.

HISTORY: 1962 Code Section 65-426; 1957 (50) 404; 1960 (51) 1779; 1987 Act No. 170, Part II, Section 2C; 2001 Act No. 89, Section 18, eff July 20, 2001, applicable to taxable years beginning after December 31, 2000.



SECTION 12-13-70. Chapter shall be administered by Department of Revenue; rules and regulations.

The income tax imposed by this chapter is administered by the South Carolina Department of Revenue. The department may make regulations not inconsistent with law as may be required for the proper administration and enforcement of this chapter, and the department's regulations have full force and effect of law.

HISTORY: 1962 Code Section 65-427; 1957 (50) 404; 1960 (51) 1779; 1993 Act No. 181, Section 125; 2003 Act No. 69, Section 3.G, eff June 18, 2003.



SECTION 12-13-80. Form and filing of returns.

Returns with respect to the income tax herein imposed shall be in such form as the department may prescribe. Returns shall be filed with the department on or before the fifteenth day of the third month following the close of the accounting period of the association.

HISTORY: 1962 Code Section 65-428; 1957 (50) 404; 1960 (51) 1779.



SECTION 12-13-90. Payment of tax.

The income tax imposed by this chapter shall be paid in full to the department at the same time the return is filed.

HISTORY: 1962 Code Section 65-429; 1957 (50) 404; 1960 (51) 1779.



SECTION 12-13-100. Disposition of proceeds.

All moneys collected by the department under the provisions of this chapter shall be deposited with the State Treasurer to the credit of the general fund.

HISTORY: 1962 Code Section 65-430; 1957 (50) 404; 1960 (51) 1779.






CHAPTER 14 - ECONOMIC IMPACT ZONE COMMUNITY DEVELOPMENT ACT OF 1995

SECTION 12-14-10. Short title.

This chapter may be cited as the Economic Impact Zone Community Development Act of 1995.

HISTORY: 1995 Act No. 25, Section 2.



SECTION 12-14-20. Purpose.

It is the purpose of this chapter to establish a program of providing tax incentives for the creation of capital investment in order:

(1) to revitalize capital investment in this State, primarily by encouraging the formation of new businesses and the retention and expansion of existing businesses; and

(2) to promote meaningful employment.

HISTORY: 1995 Act No. 25, Section 2; 2010 Act No. 290, Section 20, eff January 1, 2011.



SECTION 12-14-60. Investment tax credit.

(A)(1) There is allowed an investment tax credit against the tax imposed pursuant to Chapter 6 of this title for any taxable year in which the taxpayer places in service qualified manufacturing and productive equipment property.

(2) The amount of the credit allowed by this section is equal to the aggregate of:

three-year one-half percent of total aggregate bases for all three-year

property property that qualifies;

five-year one percent of total aggregate bases for all five-year

property property that qualifies;

seven-year one and one-half percent of total aggregate bases for all

property seven-year property that qualifies;

ten-year two percent of total aggregate bases for all ten-year

property property that qualifies;

fifteen-year two and one-half percent of total aggregate bases for all or

property greater fifteen-year or greater property that qualifies.

For purposes of this section, whether property is three-year property, five-year property, seven-year property, ten-year property, or fifteen-year property is determined based on the applicable recovery period for such property under Section 168(e) of the Internal Revenue Code.

(B) For purposes of this section:

(1) "qualified manufacturing and productive equipment property" means any property:

(a) which is used as an integral part of manufacturing or production, or used as an integral part of extraction of or furnishing transportation, communications, electrical energy, gas, water, or sewage disposal services in the economic impact zone;

(b) which is tangible property to which Section 168 of the Internal Revenue Code applies;

(c) which is Section 1245 property (as defined in Section 1245(a)(3)of the Internal Revenue Code); and

(d)(i) the construction, reconstruction, or erection of which is completed by the taxpayer in this State; or

(ii) which is acquired by the taxpayer if the original use of such property commences with the taxpayer inside this State.

(2) In the case of any computer software which is used to control or monitor a manufacturing or production process inside this State and with respect to which depreciation (or amortization in lieu of depreciation) is allowable, the software must be treated as qualified manufacturing and productive equipment property.

(C) This section does not apply to any property to which the other tax credits would apply unless the taxpayer elects to waive the application of the other credits to the property.

(D)(1) Unused credit allowed pursuant to this section may be carried forward for ten years from the close of the tax year in which the credit was earned.

(2) In the case of credit unused within the initial ten-year period, a taxpayer may continue to carry forward unused credits for use in any subsequent tax years if the taxpayer:

(a) is engaged in this State in an activity or activities listed under the North American Industry Classification System Manual (NAICS) Section 31, 32, or 33;

(b)(i) is employing one thousand or more full-time workers in this State and having a total capital investment in this State of not less than five hundred million dollars; or

(ii) is employing eight hundred fifty or more full-time workers in this State and having a total capital investment in this State of not less than seven hundred fifty million dollars; and

(c) made a total capital investment of not less than fifty million dollars in the previous five years.

Credits carried forward beyond the initial ten-year period may not reduce a taxpayer's state income tax liability in any subsequent tax year by more than twenty-five percent.

(E) If during any taxable year and before the end of applicable recovery period for such property as determined under Section 168(e) of the Internal Revenue Code, the taxpayer disposes of or removes from this State qualified manufacturing and productive equipment property, then the tax due under Chapter 6 by the taxpayer for the current taxable year must be increased by an amount of any credit claimed in prior years with respect to such property determined by assuming the credit is earned ratably over the useful life of the property and recapturing pro rata the unearned portion of the credit.

(F) For South Carolina income tax purposes, the basis of the qualified manufacturing and productive equipment property must be reduced by the amount of any credit claimed with respect to the property. If a taxpayer is required to recapture the investment tax credit in accordance with subsection (E), the taxpayer may increase the basis of the property by the amount of any basis reduction attributable with claiming the investment tax credit in prior years. The basis must be increased in the year in which the credit is recaptured.

(G) The credit allowed by this section for investments made after June 30, 1998, is limited to no more than five million dollars for an entity subject to the license tax as provided in Section 12-20-100.

HISTORY: 1995 Act No. 25, Section 2; 1997 Act No. 151, Section 8; 1998 Act No. 419, Part II, Section 49 IIB; 1998 Act No. 442, Section 14B; 2005 Act No. 113, Section 1, eff June 1, 2005; 2010 Act No. 290, Section 21, eff January 1, 2011.



SECTION 12-14-80. Investment tax credit for manufacturing and productive equipment.

(A) There is allowed an investment tax credit for any taxable year in which qualified manufacturing and productive equipment acquired or leased by the taxpayer is placed in service if the taxpayer:

(1)(a) is engaged in this State in an activity or activities listed under the North American Industry Classification System Manual (NAICS) Section 326;

(b) is employing five thousand or more full-time workers in this State and having a total capital investment in this State of not less than two billion dollars; and

(c) commits to invest five hundred million dollars in capital investment in this State between January 1, 2006, and July 1, 2011; or

(2)(a) is engaged in this State in an activity or activities listed under the North American Industry Classification System Manual (NAICS) Section 326;

(b) commits to employing one thousand two hundred full-time employees in this State by January 1, 2022; and

(c) commits to invest four hundred million dollars in capital investment in this State between September 1, 2011, and January 1, 2022.

(B) For purposes of this section:

(1) "Qualified manufacturing and productive equipment property" means property that satisfies the requirements of Section 12-14-60(B)(1)(a), (b), and (c);

(2) "Taxpayer" includes the taxpayer and any person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with the taxpayer. For purposes of this item, a person controls another person if that person holds fifty percent ownership interest in the other person.

(3) "Capital investment in this State" includes property that is:

(a) capitalized by the taxpayer;

(b) subject to a capital lease with the taxpayer; or

(c) subject to an operating lease with the taxpayer.

Qualified manufacturing and productive equipment property that is leased to the taxpayer shall be treated as placed in service by the taxpayer on the date the lease begins.

(C)(1) The amount of the credit allowed by this section is equal to the aggregate amount computed based on Section 12-14-60(A)(2).

(2) Notwithstanding item (1), in the event that the taxpayer is the lessee of the property for which the credit is allowable and is not treated as the income tax owner of such property, the basis of the property for purposes of calculating the amount of the credit for the taxpayer and the capital investment made by the taxpayer with respect to the property shall be the then determined tax basis, as of the date the lease begins, for purposes of calculating income tax in this State in such property of the income tax owner of such property. In this instance, the taxpayer must include a certification that:

(a) the lessor has provided a written statement to the lessee as to the lessor's then depreciated income tax basis;

(b) the property has not been subject to a prior investment tax credit under this section; and

(c) the taxpayer will include in taxable income the amounts required under subsection (H). Notwithstanding Section 12-54-240, the department may share between and among the taxpayer or the lessor information related to the items certified pursuant to subitems (a) and (b) or to the class life of equipment with respect to which a credit under this section has been claimed.

(D) A taxpayer that qualifies for the tax credit allowed by this section may claim the credit allowed by this section in addition to the credit allowed by Section 12-6-3360 as a credit against withholding taxes imposed by Chapter 8 of this title. The taxpayer must first apply the credit allowed by this section and Section 12-6-3360 against income tax liability. To the extent that the taxpayer has unused credit pursuant to this section, including the credit allowed by Section 12-6-3360, for the taxable year after the application of the credits allowed by this section and Section 12-6-3360 against income tax liability, the taxpayer may claim the excess credit as a credit against withholding taxes on its four quarterly withholding tax returns for the taxpayer's taxable year; except that the credit claimed against withholding tax may not exceed fifty percent of the withholding tax shown as due on the return before the application of other credits including other credits pursuant to Section 12-10-80 or 12-10-81. For the period July 1, 2007, to June 30, 2008, a taxpayer using this section may not reduce its state withholding tax to less than the withholding tax remitted for the period June 30, 2006, to July 1, 2007.

(E) Unused credits allowed pursuant to this section may be carried forward for use in a subsequent tax year. During the first ten years of each tax credit carryforward, the credit may not reduce a taxpayer's state income tax liability by more than fifty percent, and for a subsequent year the credit carryforward may not reduce a taxpayer's state income tax liability by more than twenty-five percent. Investment tax credit carryforwards pursuant to this section and credit carryforwards pursuant to Section 12-6-3360 must first be used as a credit against income taxes for that year. Any excess may be used pursuant to subsection (D) as a credit against withholding taxes; except that the limitations of subsection (D) apply each year and the credit carryforwards that existed on the effective date of Act 83 of 2007 for taxpayers qualifying under subsection (A)(1) and on the effective date of the qualification for taxpayers qualifying under subsection (A)(2), may not be used to reduce withholding tax liabilities pursuant to this section.

(F) The amount of credit used against withholding taxes must reduce the amount of credit that may be used against income tax liability.

(G) If the taxpayer disposes of or removes qualified manufacturing and productive equipment property from the State during any taxable year and before the end of applicable recovery period for such property as determined under Section 168(e) of the Internal Revenue Code, then the income tax due pursuant to this chapter for the current taxable year must be increased by an amount of any credit claimed in prior years with respect to that property, determined by assuming the credit is earned ratably over the useful life of the property and recapturing pro rata the unearned portion of the credit. This recapture applies to credit previously claimed as a credit against income taxes pursuant to this chapter or withholding tax pursuant to Chapter 8. For purposes of this subsection, the following rules apply for determining whether a taxpayer that is a lessee of qualified manufacturing and productive equipment property has disposed of the property:

(1) a transfer of the property by the lessee to the lessor in a sale-leaseback transaction shall be ignored;

(2) a disposition by the lessor of the property shall not be treated as a disposition provided that the lease is not terminated and the taxpayer remains lessee thereunder;

(3) if the taxpayer lessee actually purchases the property in any taxable year, the purchase shall not be treated as a disposition; and

(4) if the lease is terminated and the property is transferred by the lessee to the lessor or to any other person, other than the taxpayer, the transfer is considered to be a disposition by the taxpayer lessee.

(H)(1) For South Carolina income tax purposes, except as otherwise provided in item (2), the basis of the qualified manufacturing and productive equipment property must be reduced by the amount of any credit claimed with respect to the property, whether claimed as a credit against income taxes or withholding. If a taxpayer is required to recapture the credit in accordance with subsection (G), the taxpayer may increase the basis of the property by the amount of basis reduction attributable to claiming the credit in prior years. The basis must be increased in the year in which the credit is recaptured.

(2) Notwithstanding item (1), if the taxpayer is the lessee of the qualified manufacturing and productive equipment property for which credit has been taken by the taxpayer, in lieu of any adjustment to the basis of such property, the taxpayer shall include in its taxable income for South Carolina income tax purposes, an amount equal to the amount of the credit that is earned during such taxable year in accordance with subsection (G).

(I)(1) For taxpayers qualifying under subsection (A)(1), a credit must not be taken pursuant to this section for capital investments placed in service until the taxpayer has invested two hundred million dollars of the five hundred million-dollar investment requirement described in subsection (A)(1)(c) and the taxpayer files a statement with the department stating that it: (i) commits to invest a total of five hundred million dollars in this State between January 1, 2006, and July 1, 2011; and (ii) shall refund any credit received with interest at the rate provided for underpayments of tax if it fails to meet the requirement of subsection (A)(1)(c).

(2) For taxpayers qualifying under subsection (A)(2), a credit must not be taken pursuant to this section for capital investments in this State until the taxpayer has invested two hundred million dollars of the four hundred million-dollar investment requirement described in subsection (A)(2)(c) and the taxpayer files a statement with the department stating that it:

(a) commits to invest a total of four hundred million dollars in this State between September 1, 2011, and January 1, 2022;

(b) commits to employ a total of one thousand two hundred full-time employees in this State by January 1, 2022; and

(c) shall refund any credit received with interest at the rate provided for underpayments of tax if it fails to meet the requirements of subsection (A)(2)(b) or (c).

The statement and proof of qualification must be filed with the notice required in subsection (J). Credit is not allowed pursuant to this section for property placed in service before June 30, 2007, for taxpayers qualifying under subsection (A)(1) or for property placed in service before September 1, 2011 for taxpayers qualifying under subsection (A)(2). For credit claimed before the investment of the full five hundred million dollars pursuant to subsection (A)(1)(c) or four hundred million dollars pursuant to subsection (A)(2)(c), the company claiming the credit must execute a waiver of the statute of limitations pursuant to Section 12-54-85, allowing the department to assess the tax for a period commencing with the date that the return on which the credit is claimed is filed and ending three years after the company notifies the department that the applicable capital investment commitment has been made. A waiver of the statute of limitations must accompany the return on which the credit is claimed.

(J) The taxpayer shall notify the department as provided in subsection (I) before taking any credits pursuant to this section. Additionally, in a taxable year after the year of qualification for credit pursuant to this section, the taxpayer shall include with its tax return for that year: (i) a statement that the taxpayer has continued to meet the requirements of subsections (A)(1)(a) and (b) or subsections (A)(2)(a) and (b); (ii) the reconciliation required in subsection (D); and (iii) any statement and support for subsection (I).

HISTORY: 2007 Act No. 83, Section 5.A, eff July 1, 2007; 2007 Act No. 110, Section 2.A, eff July 1, 2007; 2007 Act No. 116, Section 63.A, eff July 1, 2007; 2008 Act No. 313, Section 2.K.1, eff July 1, 2007; 2008 Act No. 354, Section 4.A, eff July 1, 2007; 2012 Act No. 233, Section 1, eff June 18, 2012.






CHAPTER 15 - SOUTH CAROLINA LIFE SCIENCES ACT

SECTION 12-15-10. Short title.

This chapter may be cited as the South Carolina Life Sciences and Renewable Energy Manufacturing Act.

HISTORY: 2004 Act No. 187, Section 1.(A), eff March 17, 2004; 2010 Act No. 290, Section 24, eff January 1, 2011.



SECTION 12-15-20. Definitions.

(A) For purposes of this chapter, a "life sciences facility" means a business engaged in pharmaceutical, medicine, and related laboratory instrument manufacturing, processing, or research and development. Included in this definition are the following North American Industrial Classification Systems, NAICS Codes published by the Office of Management and Budget of the federal government:

(1) 3254 Pharmaceutical and Medical Manufacturing;

(2) 334516 Analytical Laboratory Instrument Manufacturing.

(B) A "renewable energy manufacturing facility" means a business which manufactures qualifying machinery and equipment for use by solar and wind turbine energy producers. It also includes a facility manufacturing qualifying advanced lithium ion, or other batteries for the alternative energy motor vehicles described in Section 12-6-3377 or other vehicles certified by the South Carolina Energy Office. The South Carolina Energy Office shall qualify a facility as a Renewable Energy Manufacturing Facility and the South Carolina Energy Office's decision is determinative as to whether a facility qualifies under this subsection.

HISTORY: 2004 Act No. 187, Section 1.(B), eff March 17, 2004; 2010 Act No. 290, Section 25, eff June 23, 2010.



SECTION 12-15-30. Qualification under Enterprise Zone Act of 1995; period of qualification.

(1) For all purposes of Chapter 10, Title 12 of the 1976 Code, the Enterprise Zone Act of 1995, including all definitions applicable to that chapter:

(a) Employee relocation expenses that qualify for reimbursement pursuant to Section 12-10-80(C)(3)(f) include such expenses associated with a new or expanded facility qualifying under Section 12-15-20 investing a minimum of one hundred million dollars in the project, as defined in Section 12-10-30(8) of the 1976 Code, and creating at least two hundred new full-time jobs at the project with an average annual cash compensation of at least one hundred fifty percent of annual per capita income in this State or the county in which the facility is located, whichever is less. Per capita income must be determined using the most recent per capita income data available as of the end of the taxable year in which the jobs are filled.

(b) The waiver that may be approved by the Coordinating Council for Economic Development pursuant to Section 12-10-80(D)(2) on maximum job development credits that may be claimed also may be approved for a facility meeting the requirements of subitem (1)(a) of this section. In determining whether to approve a waiver for such a facility, the Coordinating Council for Economic Development shall consider the creditworthiness of the business and economic viability of the project, as defined in Section 12-10-30(8).

(2) The provisions of item (1) of this section apply with respect to capital investment made and new jobs created after June 30, 2010, and before July 1, 2014.

HISTORY: 2004 Act No. 187, Section 1.(C), eff March 17, 2004; 2010 Act No. 290, Section 26, eff June 23, 2010.



SECTION 12-15-40. Income tax allocation and apportionment agreement authorization.

In the case of a taxpayer establishing a facility meeting the requirements of Section 12-15-20, the South Carolina Department of Revenue, in its discretion, may enter into an agreement with the taxpayer pursuant to Section 12-6-2320 for a period not to exceed fifteen years if the facility otherwise meets the requirements of that section.

HISTORY: 2004 Act No. 187, Section 1.(D), eff March 17, 2004; 2010 Act No. 290, Section 27, eff June 23, 2010.






CHAPTER 16 - ESTATE TAX

SECTION 12-16-10. Short title.

This chapter may be cited as the "South Carolina Estate Tax Act".

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-20. Definitions.

As used in this chapter, unless the context clearly shows otherwise, the term or phrase:

(1) "Decedent" means a deceased person.

(2) "Federal credit" means the maximum amount of the credit for state death taxes allowable by Internal Revenue Code Section 2011. The term "maximum amount" must be construed so as to take full advantage of the credit as allowed by the Internal Revenue Code Section 2011, but (a) only after taking into account other federal estate tax credits permitted by the Internal Revenue Code and (b) not in excess of the amount necessary to reduce the federal estate tax to zero.

(3) "Gross estate" means "gross estate" as defined in Internal Revenue Code Section 2031.

(4) "Intangible personal property" means incorporeal personal property including deposits in banks, negotiable instruments, mortgages, debts, receivables, shares of stock, bonds, notes, creditors, evidences of an interest in property, evidences of debt, and choses in action generally.

(5) "Internal Revenue Code" means the Internal Revenue Code as described in Section 12-6-40(A).

(6) "Net estate" means the net estate as determined under the provisions of the Internal Revenue Code.

(7) "Nonresident" means a decedent who was domiciled outside of this State at his death.

(8) "Person" means persons, corporations, associations, joint stock companies, and business trusts.

(9) "Personal representative" means the personal representative of the estate of the decedent, appointed, qualified, and acting within the State, or, if there is no personal representative appointed, qualified, and acting within the State, then any person in actual or constructive possession of the South Carolina gross estate of the decedent.

(10) "Resident" means a decedent who was domiciled in this State at his death.

(11) "State" means any state, territory, or possession of the United States and the District of Columbia.

(12) "Tangible personal property" means corporeal personal property, including money.

(13) "Taxable estate" means "taxable estate" as defined in Internal Revenue Code Section 2051.

(14) "Transfer" includes the passing of property or any interest therein, in possession or enjoyment, present or future, by inheritance, descent, devise, succession, bequest, grant, deed, bargain, sale, gift, or appointment in the manner herein described.

(15) "United States" when used in a geographical sense includes only the fifty states and the District of Columbia.

(16) "Value" means "value" as finally determined for federal estate tax purposes under the Internal Revenue Code.

(17) "Executor" means personal representative as defined in item (9) of this section.

(18) "Deficiency" means the amount by which the tax imposed by this chapter exceeds:

(1) the sum of:

(a) the amount shown as the tax by the taxpayer upon his return, if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon, plus

(b) the amounts previously assessed (or collected without assessment) as a deficiency, over

(2) the amount of any credits allowable with respect thereto.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 1; 1989 Act No. 189, Part II, Section 25B; 1990 Act No. 612, Part II, Section 3B; 1992 Act No. 361, Section 12(A); 1999 Act No. 114, Section 3; 2002 Act No. 217, Section 1, eff April 22, 2002.



SECTION 12-16-30. Presumption of residency at death.

For the purposes of this chapter, every person is presumed to have died a resident of this State if:

(1) The person has dwelt or has lodged in the State during and for the greater part of any period of twelve consecutive months in the twenty-four months next preceding death, notwithstanding the fact that from time to time during the twenty-four months the person may have sojourned outside of this State, and without regard to whether or not the person may have voted, may have been entitled to vote, or may have been assessed for taxes in this State; or

(2) The person was a resident of South Carolina, sojourning outside of this State for any period of time.

The burden of proof in an estate tax proceeding is on any person claiming exemption by reason of alleged nonresidence, and orders relating to domicile previously entered in the probate proceedings are not conclusive for the purposes of this chapter.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-210. Short title of article.

This article may be cited as the "Uniform Act on Interstate Compromise and Arbitration of Death Taxes".

HISTORY: 1987 Act No. 70 Section 1.



SECTION 12-16-220. Construction and purpose.

This article must be interpreted and construed to effectuate its general purpose to make uniform the law of those states which enact it.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-230. Arbitration of conflicting state claims regarding domicile.

When the department claims that a decedent was domiciled in this State at the time of his death and the taxing authorities of another state or states make a like claim on behalf of their state or states, the department may make a written agreement with the other taxing authorities and with the executor or administrator to submit the controversy to the decision of a board consisting of one or any uneven number of arbitrators. The executor or administrator is authorized to make the agreement. The parties to the agreement shall select the arbitrator or arbitrators.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-240. Arbitration hearings.

The board shall hold hearings at the times and places as it may determine, upon reasonable notice to the parties to the agreement, all of whom are entitled to be heard, to present evidence, and to examine and cross-examine witnesses.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-250. Powers of arbitration board; judicial sanctions for failure to obey subpoena.

The board has the power to administer oaths, take testimony, subpoena, and require the attendance of witnesses and the production of books, papers, and documents, and issue commissions to take testimony. Subpoenas may be signed by any member of the board. In case of failure to obey a subpoena, any judge of a court of record of this State, upon application by the board, may make an order requiring compliance with the subpoena and the court may punish failure to obey the order as a contempt.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-260. Determination of domicile.

The board shall, by majority vote, determine the domicile of the decedent at the time of his death. This determination is final for purposes of imposing and collecting death taxes but for no other purpose.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-270. Board's authority over questions arising in arbitration proceedings.

Except as provided in Section 12-16-250 in respect of the issuance of subpoenas, all questions arising in the course of the proceeding must be determined by majority vote of the board.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-280. Filing requirements.

The department, the board, or the executor or administrator shall file the determination of the board as to domicile, the record of the board's proceedings, and the agreement, or a duplicate, made pursuant to Section 12-16-230, with the authority having jurisdiction to assess the death taxes in the state determined to be the domicile and shall file copies of all such documents with the authorities that would have been empowered to assess the death taxes in each of the other states involved.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-290. Interest or penalties for nonpayment of death taxes.

In any case where it is determined by the board that the decedent died domiciled in this State, interest or penalties, if otherwise imposed by law, for nonpayment of death taxes may not be imposed between the date of the agreement and of filing of the determination of the board as to domicile.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 2.



SECTION 12-16-300. Compromise.

Nothing contained in this article prevents at any time a written compromise, if otherwise lawful, by all parties to the agreement made pursuant to Section 12-16-230, fixing the amounts to be accepted by this and any other state involved in full satisfaction of death taxes.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-310. Compensation and expenses of board members and employees.

The compensation and expenses of the members of the board and its employees may be agreed upon among the members and the executor or administrator and, if they cannot agree, must be fixed by the probate court of the state determined by the board to be the domicile of the decedent. The amounts so agreed upon or fixed are considered an administration expense and are payable by the executor or administrator.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-320. Applicability of article.

This article applies only to arbitration cases in which each of the states involved has a law identical with or substantially similar to this article.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-510. Estates of residents.

(A) A tax in the amount of the federal credit is imposed on the transfer of the taxable estate of every resident, subject, where applicable, to the credit provided in subsection (B).

(B) If any real and tangible personal property of a resident is located outside of this State and is subject to a death tax imposed by another state for which the federal credit is allowed, the amount of the tax due under this section must be credited with the lesser of:

(1) the amount of the death tax paid the other state and credited against the federal estate tax; or

(2) an amount computed by multiplying the federal credit by a fraction, the numerator of which is the value of that part of the gross estate over which another state or states have jurisdiction to the same extent to which this State would exert jurisdiction under this chapter with respect to the residents of the other state or states and the denominator of which is the value of the decedent's gross estate.

(C) Property of a resident includes:

(1) real property situated in this State;

(2) tangible personal property having an actual situs in this State; and

(3) intangible personal property owned by the resident regardless of where it is located.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 3.



SECTION 12-16-520. Estates of nonresidents.

(A) A tax in an amount computed as provided in this section is imposed on the transfer of every nonresident's taxable estate located in this State.

The tax is an amount computed by multiplying the federal credit by a fraction, the numerator of which is the value of that part of the gross estate over which this State has jurisdiction for estate tax purposes and the denominator of which is the value of the decedent's gross estate.

(B) For purposes of this section, property located in this State which is taxable to a nonresident includes:

(1) real property and real property interests located in this State, including mineral interests, royalties, production payments, leasehold interests, or working interests in oil, gas, coal, or any other minerals; and

(2) tangible personal property having an actual situs in this State.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-530. Estates of aliens.

(A) A tax in an amount computed as provided in this section is imposed upon the transfer of real property and tangible personal property having an actual situs in this State and upon intangible personal property physically present within this State of every person who at the time of death was not a resident of the United States.

The tax is an amount computed by multiplying the federal credit by a fraction, the numerator of which is the value of that part of the gross estate over which this State has jurisdiction for estate tax purposes and the denominator of which is the decedent's gross estate taxable by the United States wherever situated.

(B) Resident aliens of the United States are subject to the tax imposed by this chapter under Section 12-16-520 when the decedent, at the time of death, was not a resident of this State but was a resident of the United States. A resident alien who, at the time of death, was a resident of this State and a resident of the United States is subject to the tax imposed by this chapter under Section 12-16-510.

(C) For purposes of this section, stock in a corporation organized under the laws of this State is considered physically present within this State.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-710. Definitions.

(A) Terms, phrases, and words used in this article, except for those defined in subsection (B) of this section, are defined as they are defined under subchapter B of Chapter 13 of the Internal Revenue Code of 1986.

(B) As used in this article the phrase:

"Original transferor" means any transferor, as defined in Internal Revenue Code Section 2652, who by grant, gift, trust, will, or otherwise makes a transfer of real or personal property that results in a federal generation-skipping transfer tax under applicable provisions of the Internal Revenue Code at any time and for which a credit is available under Section 2604.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-720. Imposition of tax.

(A) A tax is imposed upon every generation-skipping transfer, where the original transferor is a resident of this State at the date of original transfer, in an amount equal to the maximum amount allowable as a credit for state generation-skipping transfer taxes under Internal Revenue Code Section 2604, to the extent the credit exceeds the aggregate amount of all taxes on the same transfer actually paid to the several states of the United States, other than this State.

(B) A tax is imposed upon every generation-skipping transfer where the original transferor is not a resident of this State at the date of the original transfer, but where the generation-skipping transfer includes real or personal property having a situs in this State, in an amount equal to the maximum amount allowable as a credit for state generation-skipping transfer taxes under Internal Revenue Code Section 2604, reduced by an amount which bears the same ratio to the total state tax credit allowable for federal generation-skipping transfer tax purposes as the value of the transferred property taxable by all other states bears to the value of the gross generation-skipping transfer for federal generation-skipping transfer tax purposes. In any case in which a tax is imposed on a generation-skipping transfer by this State and by one or more other states, the department shall negotiate with the taxing authorities of the other state or states so that the aggregate amount of taxes imposed by this State and the other state or states on a generation-skipping transfer does not exceed one hundred percent of the maximum amount allowable as credit for state generation-skipping transfer taxes under Internal Revenue Code Section 2604.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-730. Payment of tax.

(A) Every person required to file a return reporting a generation-skipping transfer under applicable federal statutes and regulations shall file a return with the department on or before the last day prescribed for filing the federal return. For purposes of this article the requirements for filing a return are satisfied by filing a duplicate copy of the federal return.

(B) The tax imposed by this section is due upon a taxable distribution or taxable termination as determined under applicable provisions of the federal generation-skipping transfer tax. The person liable for payment of the federal generation-skipping transfer tax is liable for the tax imposed by this article. The tax must be paid to the department on or before the last day allowed for filing a return hereunder. Interest computed as provided in Section 12-54-25 accrues on the amount of unpaid tax from the day after the last day for filing a return until the date of payment.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 4.



SECTION 12-16-740. Amended returns; underpayment of tax.

If, after the filing of a duplicate federal generation-skipping tax return, the Internal Revenue Service increases or decreases the amount of the federal generation-skipping transfer tax, an amended return must be filed with the department showing all changes made in the original return and the amount of increase or decrease in the federal generation-skipping transfer tax.

If, based upon the deficiency and the ground therefor, it appears that the amount of tax previously paid this State is less than the amount of tax owing, the difference together with interest, as computed under Section 12-54-25, must be paid upon notice and demand by the department. If the person required to file a return and pay the tax fails to file the return required by this section, any additional tax which is owing may be assessed, or a proceeding in court for the tax may be begun without assessment, at any time prior to the filing of the return or within thirty days after the delinquent filing of the return.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-910. Tax treatment of certain farm or business realty; filing requirements; additional tax upon disposition or discontinuance of qualified uses of property.

(A) When the gross estate of a decedent at the date of death is a value requiring filing a federal estate tax return and the estate contains certain farm or business real property which qualified for valuation under Internal Revenue Code Section 2032A for the tax imposed under this chapter, a copy of the election made at the time of filing the federal estate tax return, if made, must be attached to the South Carolina estate tax return when filed. The return shall also include an agreement signed by each person in being having an interest, whether or not in possession, in the property and consent to the application of Internal Revenue Code Section 2032A.

(B) If, within ten years after the decedent's death and before the death of the qualified heir, as defined in Internal Revenue Code Section 2032A(e)(1), a qualified heir disposes of any interest in the property, other than to a member of his family, as defined in subsection (e)(2) of the section, or ceases to use the property for qualified uses as defined in subsection (b)(2) of the section, there is imposed an additional South Carolina estate tax, computed as provided in Internal Revenue Code Section 2032A(c) and the applicable regulations.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 5.



SECTION 12-16-920. Qualified heir's liability for additional tax; lien reflecting adjusted tax difference.

The qualified heir is personally liable for the additional tax imposed under this article. The amount of the adjusted tax difference attributable to an interest in any qualified property, computed in the same manner as provided in Internal Revenue Code Section 2032A(c)(2)(C) is a lien on the interest in the property in favor of this State. The lien arises at the time the election is filed hereunder and continues until:

(1) the liability for tax under this article attributable to the interest has been satisfied or has become unenforceable by lapse of time; or

(2) it is established to the satisfaction of the department that no further tax liability attributable to the interest may arise under this article.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-930. Notification as to any disposition of property or change in property use; time frames for assessment and payment of additional tax.

Any qualified heir is required to notify the department, on a form prescribed by the department, of any disposition or change in use of the property and pay any additional South Carolina estate tax resulting from the disposition or change, within six months of the disposition or change. Any tax imposed under this article may be assessed until the expiration of three years from the date of the notification.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-1110. When tax is due; extensions; filing requirements; interest.

(A) The tax imposed under this chapter is due and payable no later than nine months from the date of the decedent's death.

(B) The personal representative of every estate subject to the tax imposed by this chapter who is required by the laws of the United States to file a federal estate tax return shall file with the Department of Revenue, on or before the date the federal estate tax return is required to be filed: (1) a return for the tax due under this chapter; and (2) a copy of the federal estate tax return.

(C) In addition to the provisions of Section 12-54-70, if the personal representative has obtained an extension of time for filing the federal estate tax return, the filing required by subsection (B) is similarly extended until the end of the time period granted in the extension of time for the federal estate tax return. Upon obtaining an extension of time for filing the federal estate tax return, the personal representative shall provide the department with a copy of the instrument providing for this extension.

(D) Except as provided in Section 12-16-910, the tax due under this chapter must be paid by the personal representative to the Department of Revenue at its office in Columbia not later than the date when the return covering this tax is required to be filed under subsection (B) or (C). If the tax is paid pursuant to subsection (C), interest, at a rate equal to the rate of interest established pursuant to Section 12-54-25, must be added for the period between the date when the tax would have been due had no extension been granted and the date of full payment.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 6; 1993 Act No. 181, Section 126.



SECTION 12-16-1120. Amended return; assessment of deficiency; limitations period.

(A) If the personal representative files an amended federal estate tax return, he shall immediately file with the department an amended return covering the tax imposed by this chapter, accompanying the same with a copy of the amended federal estate tax return. If the personal representative is required to pay an additional tax under this chapter pursuant to the amended return, he shall pay the tax, together with interest as provided in Section 12-54-25, at the time of filing the amended return.

(B) If, upon final determination of the federal estate tax due, a deficiency is assessed, the personal representative shall, within sixty days after this determination, give written notice of the deficiency to the department. If any additional tax is due under this chapter by reason of this determination, the personal representative shall pay the additional tax, together with interest as provided in Section 12-54-25, at the same time he files the notice.

(C) The limitations on assessment of taxes provided in this chapter do not expire any earlier than ninety days after the personal representative provides the department with the notice required in subsection (B).

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-1140. Extensions of time for payment of tax.

The department may extend the time for the payment of the amount of tax required by this chapter for a reasonable period not to exceed twelve months. If the department finds that the payment on the due date of any part of the amount determined by the executor as the tax imposed by this chapter would result in undue hardship to the estate, it may extend the time for payment for a reasonable period not in excess of five years from the date prescribed by Section 12-16-1110.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-1150. Personal representative's liability for payment of tax.

The tax and interest imposed by this chapter must be paid by the personal representative. If any personal representative distributes either in whole or in part any of the property of an estate to the heirs, next of kin, distributees, legatees, or devisees without having paid or secured the tax due pursuant to this chapter, he is personally liable for the tax so due, or so much thereof as may remain due and unpaid, to the full extent of any property belonging to the deceased person or estate which may come into the personal representative's custody or control.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-1160. Payment of tax owed by estate of nonresident.

A resident personal representative holding personal property of a deceased nonresident subject to the tax shall deduct the tax or collect it from the personal representative in the state of the decedent's domicile and shall not deliver the property to him or any other person until he has collected the tax and paid the same to the department. When the transfer of the personal property is subject to a tax under the provisions of this chapter and the personal representative in the state of domicile neglects or refuses to pay the tax upon demand or if for any reason the tax is not paid within nine months after the decedent's death, the resident personal representative may petition the probate court where the resident personal representative qualified for authority to sell the property or, if the same can be divided, the portion as may be necessary. He shall then deduct the tax from the proceeds of the sale and account for the balance, if any, in lieu of the property.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 8.



SECTION 12-16-1170. Showing and appraisal of property.

The department may require any personal representative to show the property of the decedent to the department or its representative upon demand and may employ a suitable person to appraise the property. The personal representative shall make and subscribe his oath that the property shown on the inventory and appraisal filed by him in the probate court includes all the property, both real and personal, of the decedent that has come to his knowledge or into his possession. The appraiser shall prepare an inventory of the property, shall appraise it at its fair market value at the time of the decedent's death, and shall return the inventory and appraisal to the department.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-1180. Production of documents and other information.

At any time after the expiration of the time required by this chapter for the filing of any return required therein the department may require the personal representative or any person or corporation interested in the succession to appear at the office of the department at a time the department designates and produce for the use of the department in determining whether or not the estate is subject to tax and the amount of tax, if any, all books, papers, or securities which may be within the possession or within the control of the personal representative or beneficiary relating to estate or tax and to furnish other information relating to the same as he may be able and the department may require.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-1190. Attachment incident to neglect or disobedience of summons.

Whenever any person summoned under the provisions of this chapter neglects or refuses to obey the summons as required, the department may apply to any circuit judge of the State for an attachment against him for contempt. The judge shall hear the application and, if satisfactory proof is made, issue an attachment directed to the sheriff of the county in which the person resides for the arrest of the person and upon his being brought before him shall proceed to a hearing of the case. At the hearing the judge may make an appropriate order not inconsistent with existing laws for the punishment of contempt, to enforce obedience to the requirements of the summons, and to punish the person for his default or disobedience.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-1200. Mandamus to compel appearance or production of documents.

In case of the refusal or neglect of any person summoned under the provisions of this chapter by the department to appear before it and produce books, papers, or securities, the department may apply to any justice of the Supreme Court or circuit judge for a mandamus to compel obedience to the summons and the hearing thereon may be had in Richland County or any other convenient county.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 9.



SECTION 12-16-1210. Tax on transfer of in-state stocks or obligations by foreign executor, administrator or trustee.

If a foreign executor, administrator, or trustee assigns or transfers any stock or obligations in this State standing in the name of a decedent or in trust for a decedent, liable for tax under this chapter, the tax must be paid to the department on transfer.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 10.



SECTION 12-16-1220. Information to be furnished by probate judge.

The probate judge shall send to the department by mail a copy of the inventory and appraisal of the assets of every estate the gross assets of which for probated purposes are equal to or exceed the sum of six hundred thousand dollars within thirty days after it is filed, together with a copy of any will probated with respect to the estate. In the case of a nonresident decedent, the probate judge shall furnish the department with copies of all wills filed with his office and, in the case of an ancillary administration, the probate judge shall furnish the department with copies of inventories and appraisals in all cases regardless of the value of the tangible personal property and real property having a situs in this State.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-1370. Receipts.

The department shall give receipts for all sums collected by it.

HISTORY: 1987 Act No. 70, Section 1.



SECTION 12-16-1510. Lien for unpaid taxes; certificate of release from lien.

(A) A lien arises automatically from the death of the decedent upon all property, real or personal, located in this State of every decedent having a taxable estate who fails to pay the tax imposed by this chapter. Except as provided in Sections 12-16-910 and 12-16-920 the lien once it attaches is enforceable for a period not to exceed ten years from the date of death of the decedent.

(B) That part of the property of a decedent subject to the lien provided under subsection (A) is divested of the lien to the extent it is used for payment of charges against the estate or expenses of its administration allowed by the court having jurisdiction thereof.

(C) That part of the personal property of a decedent subject to the lien provided under subsection (A) is divested of the lien upon the conveyance or transfer of the property to a purchaser or holder of a security interest for an adequate and full consideration and the lien shall then attach to the proceeds received for the property from the purchaser or holder of a security interest. Real property is not divested of the lien except as provided in subsections (B) and (D) of this section.

(D) When any lien under this section has attached and the department is satisfied that the tax liability, if any, of the estate has been fully discharged, the department shall issue a certificate releasing all property of the estate from the lien; or, if the department is satisfied that the tax liability of the estate has been provided for, it shall issue a certificate releasing any surplus property of the estate from the lien.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 12.



SECTION 12-16-1710. Sale of real estate for payment of tax authorized.

The probate court may authorize executors, administrators, personal representatives, and trustees to sell the real estate of a decedent for the payment of the tax in the same manner in which it may authorize them to sell real estate for the payment of debts.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 14.



SECTION 12-16-1720. Notice to and appearance of department in judicial proceedings.

The department may appear in any proceeding in any court in which the decree may in any way affect the tax and no decree in any such proceeding or appeal therefrom shall be binding upon the State unless personal notice of such proceeding shall have been given to the department.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 14.



SECTION 12-16-1730. Payment of judgment for taxes and remittance to State Treasurer; executions.

Whenever the department in any action instituted by it recovers taxes under the provisions of this chapter, the amount of the judgment so recovered must be paid to the department and the department shall turn over to the State Treasurer all of the taxes after paying the costs, disbursements, and expenses of the suit. The department shall issue executions for any taxes which remain unpaid for a period of ninety days.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 14.



SECTION 12-16-1910. Effect of disclaimer of property interest.

For purposes of this chapter, if a person as defined in Section 62-2-801 makes a disclaimer as provided in Internal Revenue Code Section 2518 with respect to any interest in property, this chapter applies as if the interest had never been transferred to the person.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 16.



SECTION 12-16-1950. Department to provide blanks, books, and forms; notice to probate judges regarding their use.

The department shall prescribe all forms, books, and blanks for the use of the probate judges necessary for the administration of this chapter, which must be provided at the expense of the several counties, and the department shall mail notice to the probate judge of each form, book, or blank required to be used thirty days before the use thereof is required.

HISTORY: 1987 Act No. 70, Section 1; 1988 Act No. 463, Section 16.






CHAPTER 20 - CORPORATION LICENSE FEES

SECTION 12-20-10. Definitions.

For the purposes of this chapter:

(1) "Department" means the South Carolina Department of Revenue.

(2) "Taxable year" means the calendar year or the fiscal year used in computing taxable income under Chapter 6 of this title.

(3) "Domestic corporation" means a corporation incorporated under the laws of this State.

(4) "Foreign corporation" means a corporation not incorporated under the laws of this State.

HISTORY: 1995 Act No. 76, Section 3.



SECTION 12-20-20. Corporations to file annual reports; time of filing; extension of time for filing annual report.

(A) Except for those corporations described in Section 12-20-110, every domestic corporation, every foreign corporation qualified to do business in this State, and any other corporation required by Section 12-6-4910 to file income tax returns shall file an annual report with the department.

(B) Unless otherwise provided, corporations shall file an annual report on or before the fifteenth day of the third month following the close of the taxable year.

(C) The department, for good cause, may allow an extension of time for filing an annual report. A request for an extension of time for filing an annual report must be filed in accordance with Section 12-6-4980. An extension of time for filing does not extend the time for paying the license fee due.

HISTORY: 1995 Act No. 76, Section 3; 1999 Act No. 114, Section 3; 2002 Act No. 334, Section 8C, eff June 24, 2002; 2002 Act No. 363, Section 1D, eff August 2, 2002.



SECTION 12-20-30. Form and contents of annual report; public inspection.

(A) The annual report must be in a form prescribed by the department and Secretary of State and contain all information that the department or the Secretary of State may require for the administration of the provisions of this chapter and the provisions of Title 33. The information in the annual report must be current as of the date the annual report is executed on behalf of the corporation and contain the following information:

(1) the name of the corporation and the state or country of incorporation;

(2) the address of the registered office and the name of the registered agent in this State;

(3) the address of the principal office;

(4) the names and business addresses of the directors and principal officers;

(5) a brief description of the nature of the business;

(6) the total number of authorized shares of stock, itemized by class and series, if any, within each class; and

(7) the total number of issued and outstanding shares of stock, itemized by class and series, if any, within each class.

The information required by this subsection is open to unrestricted public inspection. Any person may request a copy of the information from either the Secretary of State or the department.

(B) The Secretary of State or the department may by regulation permit the public disclosure of other information that is required to be filed as part of the corporation's annual report in addition to the information required by subsection (A).

HISTORY: 1995 Act No. 76, Section 3.



SECTION 12-20-40. Initial annual report and minimum license fee to be filed with initial articles of incorporation or application for certificate of authority.

(A) An initial annual report and the minimum license fee required by Sections 12-20-50 and 12-20-100(C) must be filed with the Secretary of State with the initial articles of incorporation filed by a domestic corporation, an application for certificate of authority filed by a foreign corporation, or the articles of domestication filed by a corporation domesticating in South Carolina, as appropriate. The initial annual report must be submitted to the department by the Secretary of State and contain the information required in Section 12-20-30(A).

(B) A corporation that does not file an application for certificate of authority with the Secretary of State shall file the initial annual report and pay the minimum license fee required by Sections 12-20-50 and 12-20-100 to the department on or before sixty days after initially doing business, or using a portion of its capital in this State.

HISTORY: 1995 Act No. 76, Section 3; 2004 Act No. 221, Section 40, eff April 29, 2004.



SECTION 12-20-50. Imposition of license tax on corporations generally; rate; minimum tax; time payable; reduction by holding company of paid-in capital surplus.

(A) Except as provided in Section 12-20-100, every corporation required to file an annual report shall pay an annual license fee of fifteen dollars plus one dollar for each thousand dollars, or fraction of a thousand dollars, of capital stock and paid-in or capital surplus of the corporation as shown by the records of the corporation on the first day of the taxable year in which the report is filed. In no case may the license fee provided by this section be less than twenty-five dollars. The license fee must be paid on or before the original due date for filing the annual report.

The phrase "paid in or capital surplus" means the entire surplus of a corporation other than earned surplus including, but not limited to, amounts charged against earned surplus and credited to other surplus accounts, donated capital, amounts representing the increase in valuation of assets made upon a revaluation of the company's assets, and amounts credited to any surplus account other than earned surplus as a result of a merger or acquisition regardless of whether the amount credited to the surplus account was transferred from an earned surplus account.

For purposes of this section "earned surplus" means that portion of the surplus of a corporation equal to the balance of its net profits, income, gains, and losses from the date of incorporation or from the latest date when a deficit was eliminated by application of its capital surplus, after deducting subsequent distributions to shareholders and transfers to stated capital and capital surplus to the extent that such distributions and transfers are made out of earned surplus.

(B)(1) For purposes of this section capital stock and paid-in or capital surplus is the amount reported on the taxpayer's applicable financial statement.

(2) The term "applicable financial statement" means a statement covering the taxable year which is:

(a) required to be filed with the Securities and Exchange Commission;

(b) a certified audited balance sheet to be used for the purposes of a statement or report:

(i) for credit purposes,

(ii) to shareholder's, or

(iii) for any other substantial nontax purpose;

(c) a balance sheet for a substantial nontax purpose required to be provided to:

(i) the federal government or agency of the federal government;

(ii) a state government or agency of a state government; or

(iii) a political subdivision of a state or any agency of the political subdivision; or

(d) a balance sheet to be used for the purposes of a statement or report:

(i) for credit purposes;

(ii) to shareholders; or

(iii) for any other purpose.

(3) If a taxpayer has a statement described in more than one part of item (2), the applicable financial statement is the statement with the lowest number and letter designation.

(C) In addition to the provisions of subsection (B) of this section, a holding company may reduce its paid-in capital surplus by the portion of contributions to capital received from its parent corporation that is directly or indirectly used to finance a subsidiary's expansion costing in excess of one hundred million dollars, which on the date construction started is located in an Economic Impact Zone as defined in Section 12-14-30. A reduction is only allowed pursuant to this subsection for the paid-in capital surplus of the holding company attributable to this contribution to capital for expansion. Additionally, no reduction is allowed unless the expansion is completed within three years of the first contribution to capital received by the holding company, but this three-year limitation may be extended by the Department of Revenue upon written application and good cause shown. Amounts previously excluded in paid-in capital surplus pursuant to this subsection must be included in the first license tax year beginning after the period allowed for the expansion if the expansion is not timely completed.

HISTORY: 1995 Act No. 76, Section 3; 2004 Act No. 168, Section 2.A, eff January 16, 2004.



SECTION 12-20-60. Proration of tax where business is conducted partly outside the State; minimum license fee may not be apportioned.

When a corporation does business partly within and partly without this State or uses its capital partly within and partly without this State, the amount of the license fee provided for in Section 12-20-50 must be apportioned in accordance with the ratio prescribed for income tax purposes in the taxable year preceding the year in which the annual report is filed. The minimum license fee, however, may not be apportioned.

HISTORY: 1995 Act No. 76, Section 3.



SECTION 12-20-70. License tax where combined return is filed; applicability of minimum license fee.

When a combined income tax return is filed, the license fee provided for by this chapter is measured by the total capital and paid-in or capital surplus of each corporation considered separately without offset for investment of one corporation in the capital or surplus of another corporation in the group. The minimum license fee applies to each corporation in the combined group.

HISTORY: 1995 Act No. 76, Section 3.



SECTION 12-20-80. Prorated license fee.

(A) If a corporation's taxable year is changed and results in the filing of an income tax return for less than twelve months, the license fee due with the short period return must be prorated by dividing the annual license fee by twelve and multiplying the result by the number of months in the short period. Each part of a month is considered a full month for purposes of this section. This prorated fee may not be less than the minimum license fee provided in Section 12-20-50(A).

(B) The proration provided in this section applies only to short periods due to a change in accounting period and does not apply to short periods due to initial or final returns.

HISTORY: 1995 Act No. 76, Section 3.



SECTION 12-20-90. License fee for bank holding, insurance holding, or savings and loan holding company; definitions.

The amount of the license fee required by Section 12-20-50 for a bank holding company, insurance holding company system, and savings and loan holding company must be measured by the capital stock and paid-in surplus of the holding company exclusive of the capital stock and paid-in surplus of a bank, insurer, or savings and loan association that is a subsidiary of the holding company. For the purposes of this section, "bank", "bank holding company", and "subsidiary" of a bank holding company have the same definitions as in Section 34-25-10; "insurer", "insurance holding company system", and a "subsidiary" of an insurance holding company system have the same definitions as in Section 38-21-10; and savings and loan "association", "savings and loan holding company", and a "subsidiary" of a savings and loan company have the same definitions as in Section 34-28-300.

HISTORY: 1995 Act No. 76, Section 3; 2001 Act No. 89, Section 19, eff July 20, 2001; 2007 Act No. 110, Section 22, eff June 21, 2007; 2007 Act No. 116, Section 28, eff June 28, 2007, applicable for tax years beginning after 2007.



SECTION 12-20-100. License tax on utilities and electric cooperatives; tax based on value of property; additional tax based on gross receipts; payment; consolidated or combined return; minimum license fee.

(A) In the place of the license fee imposed by Section 12-20-50, every express company, street railway company, navigation company, waterworks company, power company, electric cooperative, light company, gas company, telegraph company, and telephone company shall file an annual report with the department and pay a license fee as follows:

(1) one dollar for each thousand dollars, or fraction of a thousand dollars, of fair market value of property owned and used within this State in the conduct of business as determined by the department for property tax purposes for the preceding taxable year; and

(2)(a) three dollars for each thousand dollars, or fraction of a thousand dollars, of gross receipts derived from services rendered from regulated business within this State during the preceding taxable year, except that with regard to electric cooperatives, only distribution electric cooperatives are subject to the gross receipts portion of the license fee under this subitem (2)(a).

(b) When a consolidated return is filed pursuant to Section 12-6-5020, the phrase "the gross receipts derived from services rendered from regulated business" does not include gross receipts arising from transactions between the separate members of the return group.

(B) The minimum license fee under this section is the same as provided in Section 12-20-50(A). When a combined return is filed, the minimum license fee applies to each corporation in the combined group.

HISTORY: 1995 Act No. 76, Section 3.



SECTION 12-20-105. Tax credits.

(A) Any company subject to a license tax under Section 12-20-100 may claim a credit against its license tax liability for amounts paid in cash to provide infrastructure for an eligible project.

(B)(1) To be considered an eligible project for purposes of this section, the project must qualify for income tax credits under Chapter 6, Title 12, withholding tax credit under Chapter 10, Title 12, income tax credits under Chapter 14, Title 12, or fees in lieu of property taxes under either Chapter 12, Title 4, Chapter 29, Title 4, or Chapter 44, Title 12.

(2) If a project is located in an office, business, commercial, or industrial park, or combination of these, and is used exclusively for economic development and is owned or constructed by a county, political subdivision, or agency of this State when the qualifying improvements are paid for, the project does not have to meet the qualifications of item (1) to be considered an eligible project. As provided in subsection (C)(4), the county or political subdivision may sell all or a portion of the business or industrial park.

(C) For the purpose of this section, "infrastructure" means improvements for water, wastewater, hydrogen fuel, sewer, gas, steam, electric energy, and communication services made to a building or land that are considered necessary, suitable, or useful to an eligible project. These improvements include, but are not limited to:

(1) improvements to both public or private water and sewer systems;

(2) improvements to both public or private electric, natural gas, and telecommunications systems including, but not limited to, ones owned or leased by an electric cooperative, electric utility, or electric supplier, as defined in Chapter 27, Title 58;

(3) fixed transportation facilities including highway, road, rail, water, and air;

(4) for a qualifying project under subsection (B)(2), infrastructure improvements include shell buildings, incubator buildings whose ownership is retained by the county, political subdivision, or agency of the State and the purchase of land for an office, business, commercial, or industrial park, or combination of these, used exclusively for economic development which is owned or constructed by a county, political subdivision, or agency of this State. The county, political subdivision, or agency may sell the shell building or all or a portion of the park at any time after the company has paid in cash to provide the infrastructure for an eligible project;

(5) for a qualifying project pursuant to subsection (B)(2), infrastructure improvements also include due diligence expenditures relating to environmental conditions made by a county or political subdivision after it has acquired contractual rights to an industrial park. Due diligence expenditures include such items as Phase I and II studies and environmental or archeological studies required by state or federal statutes or guidelines or similar lender requirements. Contractual rights include options to purchase real property or other similar contractual rights acquired before the county or political subdivision files a deed to the property with the Register of Mesne Conveyances; and

(6) for a qualifying project pursuant to subsection (B)(2), site preparation costs include, but are not limited to:

(a) clearing, grubbing, grading, and stormwater retention; and

(b) refurbishment of buildings that are owned or controlled by a county or municipality and are used exclusively for economic development purposes.

(D) A company is not allowed the credit provided by this section for actual expenses it incurs in the construction and operation of any building or infrastructure it owns, leases, manages, or operates.

(E) The maximum aggregate credit that may be claimed in any tax year by a single company is four hundred thousand dollars.

(F) The credits allowed by this section may not reduce the license tax liability of the company below zero. If the applicable credit originally earned during a taxable year exceeds the liability and is otherwise allowable under subsection (D), the amount of the excess may be carried forward to the next taxable year.

(G) For South Carolina income tax and license purposes, a company that claims the credit allowed by this section is ineligible to claim the credit allowed by Section 12-6-3420.

(H) By March first of each year, the Department of Revenue shall issue a report to the Chairman of the Senate Finance Committee, the Chairman of the House Ways and Means Committee, and the Secretary of the Department of Commerce outlining the history of the credit allowed pursuant to this section. The report shall include the amount of credit allowed pursuant to this section and the types of infrastructure provided to eligible projects.

HISTORY: 1996 Act No. 231, Section 4A; 1997 Act No. 151, Section 9; 1999 Act No. 93, Section 15; 2003 Act No. 69, Section 3.QQ, eff June 18, 2003; 2005 Act No. 145, Section 22.A, eff June 7, 2005; 2007 Act No. 110, Section 59.A, eff June 21, 2007, applicable for tax years beginning after 2003; 2007 Act No. 116, Section 6, eff June 28, 2007, applicable for tax years beginning after 2003; 2008 Act No. 313, Section 2.I.2, eff June 12, 2008; 2010 Act No. 290, Section 18, eff January 1, 2011; 2012 Act No. 187, Section 2, eff June 7, 2012.



SECTION 12-20-110. Chapter provisions inapplicable to certain organizations, companies and associations.

The provisions of this chapter do not apply to any:

(1) nonprofit corporation organized pursuant to Chapter 31, Title 33 and exempt from income taxes pursuant to Section 501 of the Internal Revenue Code of 1986;

(2) volunteer fire department and rescue squad;

(3) cooperative organized pursuant to Title 33;

(4) bank, building and loan association, or credit union doing a strictly mutual business;

(5) insurance company or association including a fraternal, beneficial, or mutual protection insurance company;

(6) foreign corporation whose entire income is excluded from gross income for federal income tax purposes due to a treaty obligation of the United States; or

(7) homeowners' association within the meaning of Internal Revenue Code Section 528(c)(1).

(8) community development entity certified by the United States Department of the Treasury through the Community Development Financial Institution Fund as a company established to distribute allocations received as a part of the New Market Tax Credit Program.

HISTORY: 1995 Act No. 76, Section 3; 2001 Act No. 89, Section 20, eff July 20, 2001; 2006 Act No. 384, Section 10, eff June 14, 2006.



SECTION 12-20-120. Annual report to be signed by person authorized to make report.

The annual report required by this chapter must be signed by a person duly authorized to make the report.

HISTORY: 1995 Act No. 76, Section 3.



SECTION 12-20-130. Forms for reports; effect of failure to receive or secure form.

The department shall prepare blank forms for the initial annual report. For subsequent reports the department shall combine the corporate income tax return and the annual report into one form. Failure to receive or secure the form does not relieve a taxpayer from the obligation of making the return or report at the time required.

HISTORY: 1995 Act No. 76, Section 3.



SECTION 12-20-140. Department's receipt constitutes certificate of compliance and license.

The department's receipt showing the payment of the annual fees prescribed by this chapter constitutes a certificate of compliance with the provisions of this chapter and licenses the corporation for the taxable year of the corporation for which the annual report is filed.

HISTORY: 1995 Act No. 76, Section 3.



SECTION 12-20-150. Department to administer provisions of chapter; rules and regulations.

The department may promulgate regulations necessary to enforce and administer the provisions of this chapter. These regulations have the force of law.

HISTORY: 1995 Act No. 76, Section 3; 2003 Act No. 69, Section 3.H, eff June 18, 2003.



SECTION 12-20-160. Corporate license fee deemed to be tax.

For purposes of this chapter and for purposes of administrative and enforcement provisions of this title, the corporate license fee is deemed to be a tax.

HISTORY: 1995 Act No. 76, Section 3.



SECTION 12-20-170. Amounts collected under chapter to be deposited to credit of State Treasurer.

All amounts collected by the department under this chapter must be deposited to the credit of the State Treasurer.

HISTORY: 1995 Act No. 76, Section 3.



SECTION 12-20-175. Reduction of license fees due to tax credits.

License fees may be reduced by credits provided in Section 12-6-3410 or Section 12-6-3480, or both of them.

HISTORY: 1998 Act No. 432, Section 8.






CHAPTER 21 - STAMP AND BUSINESS LICENSE TAX

SECTION 12-21-10. Administration of chapter; rules and regulations; county officers shall assist.

The department shall administer and enforce the taxes imposed by this chapter and shall prescribe rules and regulations pertinent to such enforcement. County treasurers and other county officers designated by the department shall assist in such administration by distributing regulations, giving information, selling stamps, reporting violations and in other ways not inconsistent with their respective offices to the extent and in the manner required by regulations of the department.

HISTORY: 1962 Code Section 65-651; 1952 Code Section 65-651; 1942 Code Sections 2526, 2529, 2531, 2546; 1932 Code Sections 2526, 2529, 2531, 2546; 1928 (35) 1089; 1929 (36) 114; 1930 (36) 1354; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921; 1947 (45) 106.



SECTION 12-21-20. Preparation and distribution of stamps.

The department shall cause to be prepared and distributed for the payment of the taxes prescribed in this chapter stamps suitable for denoting the tax on the documents or articles enumerated in this chapter.

HISTORY: 1962 Code Section 65-652; 1952 Code Section 65-652; 1942 Code Sections 2525, 2528, 2532; 1932 Code Sections 2525, 2528, 2532; 1928 (35) 1089; 1930 (36) 1358; 1932 (37) 1319, 1378; 1933 (38) 245, 923; 1937 (40) 539.



SECTION 12-21-30. Sale of stamps.

The department may engage any person to sell tax stamps and shall allow as compensation for receiving, selling and accounting for such stamps three per cent of the sale price thereof.

HISTORY: 1962 Code Section 65-653; 1952 Code Section 65-653; 1942 Code Sections 2528, 2532; 1932 Code Sections 2528, 2532; 1928 (35) 1089; 1930 (36) 1358; 1932 (37) 1319; 1933 (38) 245, 293; 1937 (40) 539.



SECTION 12-21-40. Affixing of stamps.

Stamps shall be affixed in such manner that their removal will require continued application of steam or water. But the department may prescribe such other method for the affixing of such stamps in substitution for or in addition to the method provided in this section as it may deem expedient.

HISTORY: 1962 Code Section 65-654; 1952 Code Section 65-654; 1942 Code Sections 2523, 2525, 2528, 2531, 2534; 1932 Code Sections 2523, 2525, 2528, 2531, 2534; 1928 (35) 1089; 1929 (36) 114; 1930 (36) 1358; 1932 (37) 1319, 1378, 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1937 (40) 539; 1938 (40) 1799; 1940 (41) 1921.



SECTION 12-21-50. Use of business license meter impressions.

The use of business license meter impressions, in lieu of revenue stamps, on cigarettes or other commodities required by law to carry State revenue stamps, may be permitted, in the discretion of the department.

HISTORY: 1962 Code Section 65-654.1; 1954 (48) 1566.



SECTION 12-21-60. Cancellation of stamps.

Whenever an adhesive stamp is used for denoting any tax imposed by this chapter on documents, except as otherwise provided, the person using or affixing such stamp shall write, stamp or cause to be written or stamped thereon the initials of his name and the date upon which the stamp is attached or used, so that it may not again be used. But the department may prescribe such other method for the cancellation of such stamps as it may deem expedient.

HISTORY: 1962 Code Section 65-655; 1952 Code Section 65-655; 1942 Code Section 2523; 1932 Code Section 2523; 1928 (35) 1089.



SECTION 12-21-70. Fee for issuing duplicate license.

Whenever any license required under the provisions of this chapter is lost or misplaced or for any reason the issuance of a duplicate license is necessitated, the person to whom such duplicate license is issued shall pay a fee of one dollar for the issuance of such duplicate to the department. The fee shall be turned in to the State Treasurer as other funds collected by the department.

HISTORY: 1962 Code Section 65-656; 1952 Code Section 65-656; 1942 Code Section 2552; 1932 Code Section 2552; 1928 (35) 1089.



SECTION 12-21-80. Payment of tax by temporary, transient or itinerant businesses; penalties.

In the case of any person engaging in a temporary, transient or itinerant business which is taxable under the provisions of this chapter, the entire tax shall be paid upon demand by the department or any duly authorized agent thereof, and in case the tax is not paid upon demand all penalties provided for by this chapter shall immediately apply.

HISTORY: 1962 Code Section 65-657; 1952 Code Section 65-657; 1942 Code Sections 2542, 2545; 1932 Code Sections 2542,2545; 1928 (35) 1089.



SECTION 12-21-90. Refunds when goods have been shipped out of State; affidavit and acknowledgment.

In case any goods, wares or merchandise upon which business or soft drinks license stamps or soft drinks license crowns have been placed or have been sold and shipped to a regular dealer in such articles in another state, the seller in this State shall be entitled to a refund of the actual amount of the tax paid upon condition that the seller in this State shall make affidavit that the goods were so sold and shipped and that he shall furnish from the purchaser a written acknowledgment that he has received such goods and the amount of stamps or crowns thereon, together with the name and address of the purchaser. Upon receipt of such affidavit and acknowledgment the department shall issue to the seller in this State its warrant or order upon the State Treasurer for the amount thereof, which warrant or order shall be paid by the State Treasurer or, in the case of soft drink license stamps or crowns, such stamps or crowns of sufficient value to cover the refund.

HISTORY: 1962 Code Section 65-658; 1952 Code Section 65-658; 1942 Code Sections 2528, 2534; 1932 Code Sections 2528, 2534; 1928 (35) 1089; 1930 (36) 1358; 1932 (37) 1319; 1937 (40) 539.



SECTION 12-21-100. Exemption of certain articles sold to United States for military use or resale to military personnel; sale to ships engaged in foreign or coastwise shipping.

Beer, wine, soft drinks or any goods, wares and merchandise subject to tax under the provisions of this chapter shall be exempt from such tax when sold to the United States Government or United States Government instrumentality for Army, Navy, Marine or Air Force purposes and delivered to a place lawfully ceded to the United States, or delivered to a ship belonging to the United States Navy for distribution and sale to members of the military establishment only, or when sold and delivered to ships regularly engaged in foreign or coastwise shipping between points in this State and points outside the State. Any goods, the sale of which is exempt by this section, may be stored and delivered without payment of the tax imposed by this chapter if stored and delivered in accordance with regulations to be promulgated by the South Carolina Department of Revenue.

HISTORY: 1962 Code Section 65-659; 1952 Code Section 65-659; 1942 Code Sections 2528, 2534; 1932 Code Sections 2528, 2534; 1928 (35) 1089; 1930 (36) 1358; 1932 (37) 1319; 1937 (40) 539; 1966 (54) 2591; 1993 Act No. 181, Section 130.



SECTION 12-21-110. Refunds when goods have been damaged.

The department may promulgate rules and regulations providing for the refund to dealers of the cost of stamps affixed to goods which by reason of damage become unfit for sale and are destroyed by the dealer or returned to the manufacturer or, in the case of the soft drink tax, in the event of any other legitimate loss that may occur upon proof of such loss to manufacturers.

HISTORY: 1962 Code Section 65-661; 1952 Code Section 65-661; 1942 Code Sections 2528, 2534; 1932 Code Sections 2528, 2534; 1928 (35) 1089; 1930 (36) 1358; 1932 (37) 1319; 1937 (40) 539.



SECTION 12-21-120. Rules and regulations as to refunds.

The department may promulgate rules and regulations to prevent any abuse of the provisions contained in this chapter providing for refunds.

HISTORY: 1962 Code Section 65-662; 1952 Code Section 65-662; 1942 Code Sections 2528, 2534; 1932 Code Sections 2528, 2534; 1928 (35) 1089; 1930 (36) 1358; 1932 (37) 1319; 1937 (40) 539.



SECTION 12-21-130. Revolving fund; use for purchase of crowns and admission tickets.

In the business license tax division of the department there is established a revolving fund in the sum of fifty thousand dollars for the purchase of crowns and admission tickets and all payments from such fund shall be refunded as the fund is depleted out of revenues collected from the sale of crowns or tickets.

HISTORY: 1962 Code Section 65-663; 1952 Code Section 65-663; 1942 Code Section 2551; 1932 Code Section 2551; 1928 (35) 1089.



SECTION 12-21-140. Payment of taxes; disposition of taxes collected; remittance sheets.

All persons taxable under the provisions of this chapter shall pay such taxes to the department. The department shall remit to the State Treasurer all moneys collected under the provisions of this chapter and all such remittances shall be accompanied by a typewritten statement, showing the sources from which the taxes were derived. The department shall furnish the Comptroller General with a true copy of all remittance sheets which the department is required by this chapter to send to the State Treasurer.

HISTORY: 1962 Code Section 65-664; 1952 Code Section 65-664; 1942 Code Section 2550; 1932 Code Section 2550; 1928 (35) 1089; 1930 (36) 1361.



SECTION 12-21-150. Taxes imposed by chapter shall be in addition to other taxes.

The license tax or taxes imposed by this chapter shall, except as otherwise expressly provided, be in addition to all other licenses and taxes levied by law, as a condition precedent to engaging in any business or doing any act taxable under this chapter.

HISTORY: 1962 Code Section 65-665; 1952 Code Section 65-665; 1942 Code Section 2547; 1932 Code Section 2547; 1928 (35) 1089.



SECTION 12-21-170. "Retail or selling price" defined.

Whenever the retail or selling price is referred to in this chapter as the basis for computing a tax, it is intended to mean the ordinary, customary or usual price paid by the consumer.

HISTORY: 1962 Code Section 65-667; 1952 Code Section 65-667; 1942 Code Section 2534; 1932 Code Section 2534; 1928 (35) 1089; 1930 (36) 1358.



SECTION 12-21-180. Revival of former law.

Should any part of this chapter be declared unconstitutional or void for any reason by any court of competent jurisdiction, the appropriate provisions of Act No. 73, approved April 22, 1927, applicable to the same subject matter, if any, shall be of full force and effect and unrepealed and unaffected by the terms of this chapter.

HISTORY: 1962 Code Section 65-669; 1952 Code Section 65-669; 1942 Code Section 2553; 1932 Code Section 2554; 1928 (35) 1089.

TOBACCO, AMMUNITION AND PLAYING CARDS



SECTION 12-21-610. Imposition of tax.

Every person doing business within the State and engaging in the business of selling such articles or commodities as are named in this article shall, for the privilege of carrying on such business, and every person, firm, corporation, club or association within the State importing, receiving or acquiring from without the State or from any other source any such articles for use or consumption within the State shall for the privilege of so doing be subject to the payment of a license tax which shall be measured by and graduated in accordance with the volume of sales or acquisitions of such person within the State.

HISTORY: 1962 Code Section 65-701; 1952 Code Section 65-701; 1942 Code Sections 2527, 2555-2; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 1761, 2925.



SECTION 12-21-620. Tax rates on products containing tobacco; "cigarette" defined.

(A) There shall be levied, assessed, collected, and paid in respect to the articles containing tobacco enumerated in this section the following amounts:

(1) upon all cigarettes made of tobacco or any substitute for tobacco, three and one-half mills on each cigarette;

(2) upon all tobacco products, as defined in Section 12-21-800, five percent of the manufacturer's price.

Manufacturer's price as used in this section is the established price at which a manufacturer sells to a wholesaler.

(B) As used in this section, "cigarette" means:

(1) any roll for smoking containing tobacco or any substitute for tobacco wrapped in paper or in any substance other than a tobacco leaf; or

(2) any roll for smoking containing tobacco or any substitute for tobacco, wrapped in any substance, weighing three pounds per thousand or less, however labeled or named, which because of its appearance, size, type of tobacco used in the filler, or its packaging, pricing, marketing, or labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in item (1) of this subsection.

HISTORY: 1962 Code Section 65-702; 1952 Code Section 65-702; 1942 Code Section 2527; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925; 1942 (42) 1690; 1950 (46) 2549; 1953 (48) 74; 1960 (51) 1779; 1962 (52) 2168; 1968 (55) 3094; 1969 (56) 444; 1977 Act No. 219, Pt II, Section 28; 1996 Act No. 239, Section 2; 2010 Act No. 170, Section 2, eff May 13, 2010.



SECTION 12-21-625. Cigarette surtax; imposition; crediting of revenues; definition of "cigarette".

(A) Effective July 1, 2010, there is imposed a surtax on cigarettes subject to the tax imposed pursuant to Section 12-21-620(1) in an amount equal to two and one-half cents on each cigarette.

(B) Notwithstanding another provision of law providing for the crediting of the revenues of license or other taxes, the revenue of the surtax imposed pursuant to this section must be credited as follows:

(1) five million dollars annually to the Medical University of South Carolina Hollings Cancer Center to be used for tobacco-related cancer research;

(2) five million dollars annually to the Smoking Prevention and Cessation Trust Fund created pursuant to Section 11-11-230(A);

(3) the remaining annual revenue shall be deposited in the South Carolina Medicaid Reserve Fund created pursuant to Section 11-11-230(B).

(C) For all purposes of reporting, payment, collection, and enforcement, the surtax imposed by this section is deemed to be imposed pursuant to Section 12-21-620.

(D) For purposes of this section, "cigarette" means:

(1) any roll for smoking containing tobacco or any substitute for tobacco wrapped in paper or in any substance other than a tobacco leaf; or

(2) any roll for smoking containing tobacco or any substitute for tobacco, wrapped in any substance, weighing three pounds per thousand or less, however labeled or named, which because of its appearance, size, type of tobacco used in the filler, or its packaging, pricing, marketing, or labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in item (1).

HISTORY: 2010 Act No. 170, Section 1, eff May 13, 2010.



SECTION 12-21-650. What is deemed sale or retail "price"; articles given as prizes.

Whenever in this article:

(1) reference is made to manufactured tobacco products manufactured or imported to sell at a certain price, as the basis for computing the tax, it is intended to mean the ordinary, customary or usual price paid by the consumer for each individual cigar, package of cigarettes, package of smoking tobacco or other tobacco product;

(2) the retail or selling price is referred to as the basis for computing the amount of stamps required on any article, it is intended to mean the ordinary, customary or usual price paid by the consumer for each article less the amount of tax added thereto; and

(3) when any articles or commodities subject to tax under this article are given as prizes on punchboards, shooting galleries and under similar circumstances the tax shall be based on the ordinary selling price of such articles.

HISTORY: 1962 Code Section 65-705; 1952 Code Section 65-705; 1942 Code Section 2527; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925; 1964 (53) 1880.



SECTION 12-21-660. Licenses required for engaging in tobacco business.

Every person engaged in the business of purchasing, selling or distributing cigars, cheroots, stogies, cigarettes, snuff or smoking or chewing tobacco at wholesale or through vending machines within the State and all cigarette, cigar and tobacco product manufacturers' sales representatives who conduct business in this State shall file with the Department of Revenue an application for a license permitting him to engage in such business. When such business is conducted at two or more separate places, a separate license for each place of business shall be required. A person whose business is conducted through vending machines needs to obtain only one license but shall maintain an up-to-date list of the location of each vending machine operated under this license and each manufacturer's sales representative needs to obtain only one license. The provisions of this section shall not apply to persons who own and stock vending machines for use on their own premises.

Nothing in this section shall be construed as requiring a license for the privilege of buying, selling or distributing leaf tobacco nor shall this section apply to churches, schools or charitable organizations operating booths at state, county, or community fairs or to school or church entertainments.

HISTORY: 1962 Code Section 65-706; 1952 Code Section 65-706; 1942 Code Section 2527; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925; 1967 (55) 555; 1977 Act No. 31; 1993 Act No. 181, Section 133.



SECTION 12-21-670. Application for license; issuance of permanent license; display of license.

The application must be filed on a blank to be furnished by the department for that purpose and shall contain a statement including the name of the individual, partnership, (and in the case of each individual partner) or corporation, the post-office address and the nature of the business. Upon receipt of an application for a license to engage in any business as set forth in Section 12-21-660, the department shall issue to the applicant a permanent license permitting the purchase, sale, and distribution of the articles designated therein. The license must be displayed at all times in some conspicuous place at or in the place of business where it may be easily seen by the public. The license provided for in this section must be obtained before engaging in the business in this State and is only valid for the person in whose name it is issued and only for the transaction of business at the place designated in the license.

HISTORY: 1962 Code Section 65-707; 1952 Code Section 65-707; 1942 Code Section 2527; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925; 1967 (55) 555; 1986 Act No. 306, Section 1.



SECTION 12-21-680. Reclassification as between wholesale and retail business.

The department may reclassify a person as a wholesaler or retailer as may be just and proper according to the business done.

HISTORY: 1962 Code Section 65-708; 1952 Code Section 65-708; 1942 Code Section 2527; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



SECTION 12-21-690. Licenses shall not be transferable; operation of business pending granting of license.

No license issued permitting the sale and distribution of tobacco products shall be transferable and any license issued to any person who shall afterwards retire from business shall be null and void. But anyone may be allowed to operate for ten days after purchase of stock in bulk, pending granting of a license upon application made promptly upon such purchase.

HISTORY: 1962 Code Section 65-709; 1952 Code Section 65-709; 1942 Code Section 2527; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



SECTION 12-21-735. Payment of license tax on cigarettes by reporting method rather than by tax stamps.

Each person or distributor of cigarettes taxable under this article, first receiving untaxed cigarettes for sale or distribution in this State, is subject to the tax imposed in Section 12-21-620. Each distributor required to pay the tax shall make a report to the department, in the form the department prescribes, of all cigarettes sold or disposed of in this State, and pay taxes due thereon not later than the twentieth day of the month next succeeding the month of the sale or disposition. However, any person or distributor making shipments of cigarettes to retail locations in and out of this State shall apply to the department for a license which enables them to purchase cigarettes free of tax, and report and pay tax as provided in this section on sales of cigarettes sold to locations in this State.

The department shall require bonds or statements of financial stability satisfactory to the department to cover possible losses resulting from failure to remit taxes due. When the return required by this section is timely filed and the taxes shown to be due are paid by the date specified in this section, the person or distributor may deduct three and one-half percent of the tax due.

HISTORY: 1995 Act No. 114, Section 1; 1996 Act No. 239, Section 3.



SECTION 12-21-750. Certain retail dealers shall furnish duplicate invoices; violations.

All retail dealers in manufactured tobacco products, shells, cartridges or playing cards purchasing or receiving such commodities from without the State, whether they shall have been ordered through a wholesaler or jobber in this State, by drop shipment or otherwise, shall, within five days after receipt of them, mail a duplicate invoice of all such purchases or receipts to the department. Failure to furnish duplicate invoices as required shall be a misdemeanor and, upon conviction, be punishable by a fine of not more than one hundred dollars for each offense or imprisonment for a period not exceeding thirty days.

HISTORY: 1962 Code Section 65-718; 1952 Code Section 65-718; 1942 Code Section 2527; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



SECTION 12-21-760. Intent of article: stamps shall not be required on resale.

It is the intent of this article to require all manufacturers within this State, wholesale dealers, jobbers, distributors and retail dealers to affix the stamps provided for in this article to taxable commodities, but when the stamps have been affixed as required in this article no further or other stamp shall be required under the provisions of this chapter regardless of how often such articles may be sold or resold within this State.

HISTORY: 1962 Code Section 65-719; 1952 Code Section 65-719; 1942 Code Sections 2527, 2555-2; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 1761, 2925.



SECTION 12-21-770. Distributor's liability to pay tax.

Every person, firm, corporation, club or association who sells, stores or receives for the purpose of distribution to any person, firm, corporation, club or association any shotgun or other shells, cartridges, manufactured tobacco products or playing cards otherwise taxable under the provisions of this chapter shall pay the tax at the rates provided in this article for the sale of such articles.

HISTORY: 1962 Code Section 65-720; 1952 Code Section 65-720; 1942 Code Section 2527; 1932 Code Section 2527; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



SECTION 12-21-780. Returns shall be filed by distributors; payment of tax on tobacco products; discount.

Every distributor, on or before the twentieth day of each month, shall file with the South Carolina Department of Revenue a return on forms to be prescribed and furnished by the department showing the quantity and wholesale price of all tobacco products transported or caused to be transported into the State by him or manufactured or fabricated in the State for sale in this State. Every distributor authorized by the department to make returns and pay the tax on tobacco products sold, shipped, or delivered by him to any person in the State shall file a return showing the quantity and wholesale price of all products so sold, shipped, or delivered during the preceding calendar month. These returns must contain such further information as the department may require. Every distributor shall pay to the department with the filing of the return the tax on tobacco products for the month imposed under this article. When the distributor or dealer files the return and pays the tax within the time specified in this section, he may deduct therefrom three and one-half percent of the tax due.

HISTORY: 1962 Code Section 65-724; 1968 (55) 2855; 1993 Act No. 181, Section 134; 1995 Act No. 61, Section 2; 1996 Act No. 239, Section 4.



SECTION 12-21-785. Returns.

Notwithstanding the provisions of Sections 12-21-735 and 12-21-780, the department may require returns and payments of this tax for other than monthly periods.

HISTORY: 1996 Act No. 239, Section 1.



SECTION 12-21-800. "Tobacco products" defined.

As used in Sections 12-21-620 and 12-21-780, "tobacco products" means cigars, cheroots, stogies, periques, granulated, plug cut, crimp cut, ready rubbed, and other smoking tobacco, snuff, snuff flour, cavendish, plug and twist tobacco, fine-cut, and other chewing tobacco, shorts, refuse scraps, clippings, cuttings and sweepings of tobacco, and other kinds and forms of tobacco, prepared in a manner to be suitable for chewing or smoking in a pipe or otherwise, or both for chewing or smoking, but does not include cigarettes.

HISTORY: 1962 Code Section 65-722; 1968 (55) 2855; 1996 Act No. 239, Section 5.



SECTION 12-21-810. "Distributor" defined.

As used in Section 12-21-780, "distributor" means:

(A) Any person engaged in the business of selling tobacco products in this State who brings or causes to be brought into this State from without the State any tobacco products for sale;

(B) Any person who makes, manufacturers, or fabricates tobacco products in this State for sale in this State;

(C) Any person engaged in the business of selling tobacco products without this State who ships or transports tobacco products to retailers in this State to be sold by those retailers.

HISTORY: 1962 Code Section 65-723; 1968 (55) 2855.



SECTION 12-21-1010. Definitions.

When used in this article the following words and terms shall have the following meanings:

(1) The word "wholesaler" means any person who makes the first sale within this State or who sells or distributes any quantity of beer or wine to any other person for resale, but the term shall not include any person who produces wine in the State from fruits grown within the State by or for the manufacturer;

(2) The word "retailer" means any person who sells or distributes any quantity of beer or wine to a consumer;

(3) The word "beer" has the meanings provided pursuant to Section 61-4-10(1) and (2);

(4) The word "wine" means all wines containing not more than twenty-one per cent of alcohol by volume; and

(5) (Reserved);

(6) The word "producer" means a brewery or winery or a manufacturer or bottler or an importer into the United States of beer or wine, or both.

HISTORY: 1962 Code Section 65-731; 1952 Code Section 65-731; 1942 Code Section 2557-9; 1935 (39) 263; 1939 (41) 302; 1946 (44) 1463; 1948 (45) 2091; 1949 (46) 645; 1951 (47) 546; 1969 (56) 767; 1980 Act No. 519, Part II, Section 15A; 2003 Act No. 70, Section 2, eff June 25, 2003; 2010 Act No. 228, Section 1, eff June 7, 2010.



SECTION 12-21-1020. Tax on beer and wine in containers of one gallon or more.

There shall be levied and collected on all beer offered for sale in containers of one gallon or more in this State a license tax of six-tenths cent per ounce and on all wines offered for sale in this State a license tax of ninety cents per gallon or fractional quantity thereof.

HISTORY: 1962 Code Section 65-732; 1952 Code Section 65-732; 1942 Code Section 2557-2; 1935 (39) 1211; 1936 (39) 1780; 1938 (40) 1811; 1939 (41) 302; 1946 (44) 1463; 1951 (47) 546; 1955 (49) 329; 1968 (55) 2855; 1969 (56) 444.



SECTION 12-21-1030. Tax on sales of less than one gallon and in metric size containers.

If beer be offered for sale in bottles or cans, there shall be levied and collected a tax of six-tenths cents per ounce or fractional quantity thereof, and on wines offered for sale in quantities of less than one gallon there shall be levied and collected a tax of six cents for each eight ounces or fractional quantity thereof, and wine offered for sale in metric sizes a tax at the rate of twenty-five and thirty-five one hundredths cents per liter.

HISTORY: 1962 Code Section 65-733; 1952 Code Section 65-733; 1951 (47) 546; 1955 (49) 329; 1968 (55) 2855; 1969 (56) 444; 1975 (59) 625.



SECTION 12-21-1035. Tax on beer brewed at a brewpub.

(A) Beer brewed on a permitted premises pursuant to Article 17, Chapter 4, Title 61, must be taxed based on the number of gallons of beer produced on the permitted premises and must be taxed at the same rate of taxation for beer provided in Section 12-21-1020. The permittee shall maintain adequate records as determined by the department to ensure the collection of this tax.

(B) The taxes imposed by the provisions of this section, except as otherwise provided, are due and payable in monthly installments on or before the twentieth day of the month following the month in which the tax accrues.

(C) On or before the twentieth day of each month, a person on whom the taxes in this section are imposed shall file with the department, on a form designed by it, a true and correct statement showing the total gallons produced and any other information the department may require.

(D) At the time of making a monthly report, the person shall compute the taxes due and pay to the department the amount of taxes shown to be due. A return is considered to be timely filed if the return is mailed and has a postmark dated on or before the date the return is required by law to be filed.

HISTORY: 2001 Act No. 89, Section 53, eff July 20, 2001.



SECTION 12-21-1050. Payment of tax; penalty for nonpayment; extensions of time.

The tax prescribed in this article must be paid by requiring each wholesaler to make a report to the department, in the form the department prescribes, of all beer and wine sold or disposed of within this State by the wholesaler and to pay the tax due thereon not later than the twentieth of the month following the sale of beer or wine. Any wholesaler who fails to file the report or to pay the tax as prescribed in this section must pay a penalty of one quarter of one percent of the amount of the tax due and unpaid or unreported for each day the tax remains unpaid or unreported. The penalty must be assessed and collected by the department in the manner as other taxes are assessed and collected. The department may grant any wholesaler extensions of time for filing the reports and paying the taxes prescribed in this article and no penalties may be assessed or collected to the extent that the extensions of time are granted.

HISTORY: 1962 Code Section 65-734; 1952 Code Section 65-734; 1942 Code Section 2557-3; 1933 (38) 287, 576; 1934 (38) 1439; 1969 (56) 767; 1971 (57) 709; 1980 Act No. 422; 1983 Act No. 24, Section 3; 1992 Act No. 501, Part II, Section 34B.



SECTION 12-21-1060. Discount on tax paid when due.

Under the reporting method of tax payment on sales of beer and wine prescribed in Section 12-21-1050, the Department of Revenue shall allow a discount of two percent to the wholesaler on the amount of tax reported on each monthly report.

In no case shall any discount be allowed if the taxes are not paid in full or if either the report or the taxes are received by the department after the date due, or after the expiration of any extension granted by the department.

HISTORY: 1962 Code Section 65-735; 1952 Code Section 65-735; 1951 (47) 546; 1959 (51) 144; 1968 (55) 2855; 1969 (56) 767; 1993 Act No. 181, Section 136.



SECTION 12-21-1070. Tax on persons importing or receiving beer or wine on which tax has not been paid.

Every person, firm, corporation, club, or association, or any organization or individual within this State, importing, receiving, or acquiring from without the State or from any other sources whatever, beer or wine as defined in Section 12-21-1010 on which the tax imposed by this chapter has not been paid, for use or consumption within the State, shall be subject to the payment of a license tax at the same rates provided in Sections 12-21-1020 and 12-21-1030.

HISTORY: 1962 Code Section 65-735.1; 1955 (49) 329; 1967 (55) 248.



SECTION 12-21-1085. Taxes provided for in Article 7 in lieu of all other taxes on beer and wine; exceptions.

Except as provided in Section 12-21-1035 and Article 9, the taxes provided for in this article are in lieu of all other taxes and licenses on beer and wine of the State, the county, or the municipality, except the sales and use tax or the local hospitality tax, and include licenses for its delivery by the wholesaler.

HISTORY: 2005 Act No. 26, Section 1, eff March 23, 2005.



SECTION 12-21-1090. Rules and regulations; confiscation and sale.

The department may promulgate rules and regulations for the payment and collection of the taxes levied by this article. The administrative provisions of Section 12-21-2870, wherever applicable, are adopted for the administration and enforcement of the provisions of this article.

HISTORY: 1962 Code Section 65-737; 1952 Code Section 65-737; 1942 Code Section 2557-3; 1933 (38) 287, 576; 1934 (38) 1439; 1956 (49) 1841; 2005 Act No. 145, Section 23, eff June 7, 2005.



SECTION 12-21-1100. Authority to conduct examinations and inspections.

The department or any agent or representative designated by it for that purpose and all peace officers or police officers of the State may enter upon the premises of any person selling or offering for sale any beer, ale, porter, wine, or other similar malt or fermented beverage without a warrant and examine or cause to be examined any books, records, papers, memoranda or commodities and secure any other information directly or indirectly pertaining to the enforcement of this article.

HISTORY: 1962 Code Section 65-738; 1952 Code Section 65-738; 1942 Code Section 2557-4; 1933 (38) 287, 576; 1934 (38) 1439.



SECTION 12-21-1110. Payment of expenses.

The cost of stamps, supplies, and other expenses of the administration of this article shall be paid out of the proceeds derived from the collection of this tax upon warrants drawn by the Department of Revenue upon the State Treasurer.

HISTORY: 1962 Code Section 65-739; 1952 Code Section 65-739; 1942 Code Section 2557-3; 1933 (38) 287, 576; 1934 (38) 1439; 1993 Act No. 181, Section 137.



SECTION 12-21-1120. Disposition of taxes and license fees.

The beer and wine taxes and license fees provided for by this article must be paid to and collected by the department and deposited to the credit of the general fund of the State.

HISTORY: 1962 Code Section 65-740; 1952 Code Section 65-740; 1951 (47) 546; 1964 (53) 1918; 1968 (55) 2855; 1969 (56) 444; 1991 Act No. 171, Part II, Section 22D.



SECTION 12-21-1130. Disposition of State's portion of tax.

The State's portion of all revenue derived from the sale of beer and wine shall be paid to the State Treasurer for credit to the special school account on the last day of each month. The department shall transfer to the special school account from any unallocated funds on hand on the last day of each month the State's portion of such revenue.

HISTORY: 1962 Code Section 65-741; 1952 Code Section 65-741; 1942 Code Section 1862; 1935 (39) 325, 1211; 1936 (39) 1308, 1351, 1456, 1556, 1624, 1780.



SECTION 12-21-1310. Additional tax levied; rate.

In addition to any and all other taxes or licenses, there shall be levied and collected on all wines offered for sale in this State an additional tax of eighteen cents per gallon or fraction thereof, and on wines offered in quantities less than one gallon, there shall be levied and collected a tax of one and two-tenths cents for eight ounces or fraction thereof, and wine offered for sale in metric sizes a tax at the rate of five and seven one hundredths cents per liter.

HISTORY: 1962 Code Section 65-745; 1960 (51) 1779; 1968 (55) 2855; 1975 (59) 625.



SECTION 12-21-1320. Persons against whom tax shall be levied; reports; payment; penalties.

The additional taxes imposed by Section 12-21-1310 shall be levied against and collected from the wholesaler, importer, or any other person first offering such wine for sale within this State. The wholesaler, importer, or other person offering said wine for sale in this State shall make a report to the Department of Revenue in such form as the department may prescribe and shall pay the tax due thereon not later than the twentieth day of the month following the sale of the wine.

Any wholesaler, importer, or other person first offering wine for sale in this State who fails to file the report or to pay the tax hereby imposed, on or before the twentieth day of the month following the sale of wine, shall pay a penalty of not less than twenty dollars nor more than one thousand dollars, to be assessed and collected by the department in the same manner and with like effect as other taxes are collected. The provisions of Section 12-21-1050 shall determine the payment of taxes for the month of June.

HISTORY: 1962 Code Section 65-746; 1960 (51) 1779; 1983 Act No. 24, Section 4; 1993 Act No. 181, Section 138.



SECTION 12-21-1330. Notice of changes to be filed by manufacturers, brewers, brokers, and certain others; violations.

All manufacturers, brewers, brewer sales representatives, brokers or any persons or firms whatsoever offering malt beverages for shipment into this State shall notify in writing the department and the wholesale dealer affected at least ninety days previous to any change made by them, either in their distributors or the territories of their distributors in this State. Wholesale dealers shall notify in writing the department and the shipping brewer affected at least ninety days previous to any change in either the territory or the distribution of their products. Any manufacturer, brewer, brewer sales representative, broker or any person who sells his product in violation of this provision shall forfeit the privilege of purchasing or using any beer and wine license tax crowns or lids.

HISTORY: 1962 Code Section 65-747; 1960 (51) 1779.



SECTION 12-21-1340. Collection and enforcement.

All the applicable provisions of Title 61, this chapter and Chapter 1 of this Title, shall apply with full force and effect for the collection and enforcement of the additional taxes imposed by this article.

HISTORY: 1962 Code Section 65-748; 1960 (51) 1779.



SECTION 12-21-1350. Additional taxes and penalties shall not be shared with counties and municipalities.

Notwithstanding the provisions of Section 12-21-1120, the additional taxes or penalties imposed by this article shall not be shared with cities and municipalities or counties.

HISTORY: 1962 Code Section 65-749; 1960 (51) 1779.



SECTION 12-21-1540. Applicant for certificate of registration shall authorize audit and examination of books and records.

In all cases, the applicant for a certificate of registration required by this article, as a condition precedent to the issue of such certificate of registration, must certify that the Department of Revenue shall have the right within statutory limitations to audit and examine the books and records, papers and memoranda of the applicant with respect to the administration and enforcement of laws administered by the Department of Revenue.

HISTORY: 1962 Code Section 65-744.8; 1969 (56) 767; 1993 Act No. 181, Section 139.



SECTION 12-21-1550. Invoices and bills of lading shall be furnished to Department of Revenue.

Prior to shipment into the geographic boundaries of South Carolina to a licensed wholesaler of any beer or wine by a registered producer, the registered producer shall mail by first class mail to the Department of Revenue a correct and complete invoice, showing in detail the items in such shipment by quantity, type, brand and size and the point of origin and the point of destination. Also, prior to or at the time of shipment, a copy of the bill of lading shall be forwarded to the Department of Revenue by first class mail. Upon acceptance of delivery of the shipment by the duly licensed wholesaler, the wholesaler shall furnish the Department of Revenue with a copy of the invoice covering the shipment, with endorsement thereon showing the date, time and place delivery was accepted.

HISTORY: 1962 Code Section 65-744.4; 1969 (56) 767; 1993 Act No. 181, Section 140.



SECTION 12-21-1560. Beer or wine shipped in violation of chapter declared contraband.

Any beer or wine shipped or moved into the geographic limits of South Carolina in violation of any provision of this chapter is hereby declared contraband and may be seized and sold as provided for in Section 61-6-4310.

HISTORY: 1962 Code Section 65-744.5; 1969 (56) 767; 1972 (57) 3013.



SECTION 12-21-1570. Administration and enforcement.

The Department of Revenue shall administer and enforce the provisions of this article.

HISTORY: 1962 Code Section 65-744.9; 1969 (56) 767; 1993 Act No. 181, Section 141.



SECTION 12-21-1580. Rules and regulations.

The Department of Revenue shall have the power to make such rules and regulations, not inconsistent with law, deemed necessary for the proper administration and enforcement of this article. Such rules and regulations shall have the full force and effect of law.

HISTORY: 1962 Code Section 65-744.10; 1969 (56) 767; 1993 Act No. 181, Section 142.



SECTION 12-21-1590. Disposition of moneys received by Department of Revenue.

All monies received by the Department of Revenue under the provisions of this chapter shall be deposited with the State Treasurer to the credit of the general fund of the State.

HISTORY: 1962 Code Section 65-744.11; 1969 (56) 767; 1993 Act No. 181, Section 143.



SECTION 12-21-1610. Restrictions on importation of beer or wine for sale; penalty.

A person, firm, corporation, club, or an association or any organization within this State shall not bring, ship, transport, or receive into this State in any manner whatsoever any beer or wine as defined in Section 12-21-1010 for sale except duly licensed beer and wine wholesale distributors. A person, firm, corporation, club, or an association in violation of this section is subject to a penalty of not less than twenty-five dollars nor more than one thousand dollars, to be assessed and collected by the Department of Revenue in the same manner and with like effect as other taxes are collected.

HISTORY: 1962 Code Section 65-744.13; 1972 (57) 3013; 1973 (58) 1857; 1993 Act No. 181, Section 144; 2003 Act No. 40, Section 4, eff June 2, 2003.



SECTION 12-21-2410. Definitions.

For the purpose of this article and unless otherwise required by the context:

(1) The word "admission" means the right or privilege to enter into or use a place or location;

(2) The word "place" means any definite enclosure or location; and

(3) The word "person" means individual, partnership, corporation, association, or organization of any kind whatsoever.

HISTORY: 1962 Code Section 65-801; 1959 (51) 144.



SECTION 12-21-2420. Imposition of tax; rate; exemptions; payment, collection, and remittance; disposition of revenues.

There must be levied, assessed, collected, and paid upon paid admissions to places of amusement within this State a license tax of five percent. The license tax may be listed separately from the cost of admission on an admission ticket. However, no tax may be charged or collected:

(1) On account of any stage play or any pageant in which wholly local or nonprofessional talent or players are used.

(2) On admissions to athletic contests in which a junior American Legion athletic team is a participant unless the proceeds inure to any individual or player in the form of salary or otherwise.

(3) On admissions to high school or grammar school games or on general gate admissions to the State Fair or any county or community fair.

(4) On admissions charged by any eleemosynary and nonprofit corporation or organization organized exclusively for religious, charitable, scientific, or educational purposes; or the presentation of performing artists by an accredited college or university; provided, that the license tax herein levied and assessed shall be collected and paid upon all paid admissions to all athletic events of any institution of learning above the high school level; provided, however, that carnivals, circuses, and community fairs operated by eleemosynary or nonprofit corporations or organizations organized exclusively for religious, charitable, scientific, or educational purposes shall not be exempt from the assessment and collection of admissions tax on charges for admission for the use of or entrance to rides, places of amusement, shows, exhibits, and other carnival facilities, but not to include charges for general gate admissions except when the proceeds of any such carnival, circus, or community fair are donated to a hospital; provided, further, that no admission tax shall be charged or collected by reason of any charge made to any member of a nonprofit organization or corporation for the use of the facilities of the organization or corporation of which he is a member.

(5) On admissions to nonprofit public bathing places.

(6) On admissions to any hunting or shooting preserve.

(7) On admissions to privately owned fish ponds or lakes.

(8) On admissions to circuses operated by eleemosynary, nonprofit corporations or organizations organized exclusively for religious, charitable, scientific, or educational purposes when the proceeds derived from admissions to the circuses shall be used exclusively for religious, charitable, scientific or educational purposes.

(9) On admissions to properties or attractions which have been named to the National Register of Historical Places.

(10) On admissions charged to classical music performances of a nonprofit or eleemosynary corporation organized and operated exclusively to promote classical music.

(11) On admissions to events other than those events enumerated in item (4) of this section, sponsored and operated exclusively by eleemosynary, nonprofit corporations or organizations organized exclusively for religious, charitable, scientific, civic, fraternal, or educational purposes when the net proceeds derived from admissions to the events shall be immediately donated to an organization operated exclusively for charitable purposes. The term "net proceeds" shall mean the portion of the gross admissions proceeds remaining after necessary expenses of the event have been paid. This item shall not apply to an event in which the above organizations receive a percentage of gross proceeds or a stated fixed sum for the use of its name in promoting the event.

(12) On admissions charged by nonprofit or eleemosynary community theater companies or community symphony orchestras, county and community arts councils and departments and other such companies engaged in promotion of the arts.

(13) On admissions to boats which charge a fee for pleasure fishing, excursion, sight-seeing and private charter.

(14) On admissions to a physical fitness center subject to the provisions of Chapter 79 of Title 44, the Physical Fitness Services Act, that provides only the following activities or facilities:

(a) aerobics or calisthenics;

(b) weightlifting equipment;

(c) exercise equipment;

(d) running tracks;

(e) racquetball;

(f) swimming pools for aerobics and lap swimming; and

(g) other similar items approved by the department.

The entire admission charge of a physical fitness center which provides any other activity or facilities is subject to the tax imposed by this article. Physical fitness facilities or centers of the State of South Carolina and any of its political subdivisions which are exempt from the Physical Fitness Services Act, pursuant to Section 44-79-110 and, therefore, subject to the admissions tax under this article are nevertheless exempt from the admissions tax if they meet other requirements of this subsection.

(15) For entry into the pit area of NASCAR sanctioned motor speedways or racetracks for drivers, crew members, or car owners where a participation fee is charged these persons by NASCAR, or by the speedway or racetrack, where a charge to these persons is made on a per event basis for entry into the pit area, or where a combination of annual and per event charges to these persons is made for entry into the pit area.

The tax imposed by this section must be paid by the person or persons paying the admission price and must be collected and remitted to the South Carolina Department of Revenue by the person or persons collecting the admission price. The tax imposed by this section does not apply to:

(a) any amount separately stated on the ticket of admission for the repayment of money borrowed for the purpose of constructing an athletic stadium or field by any accredited college or university; or

(b) any amount of the charge for admission, whether or not separately stated, that is a fee or tax imposed by a political subdivision of the State. The revenue derived from the provisions of this section from fishing piers along the coast of South Carolina is allocated for use of the Commercial Fisheries Division of the Department of Natural Resources.

HISTORY: 1962 Code Section 65-802; 1952 Code Sections 65-801, 65-802; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921; 1956 (49) 1841; 1959 (51) 144; 1960 (51) 1958; 1961 (52) 466; 1965 (54) 589; 1968 (55) 2855; 1969 (56) 444; 1972 (57) 2562; 1974 (58) 2381, 2812; 1978 Act No. 605, Sections 1, 2; 1981 Act No. 88, Section 1; 1985 Act No. 201, Part II, Section 62; 1991 Act No. 168, Section 11; 1991 Act No. 171, Part II, Section 9A(1); 1993 Act No. 181, Section 146; 1996 Act No. 458, Part II, Section 75; 1998 Act No. 334, Section 1; 2001 Act No. 74, Sections 1, 4 eff July 18, 2001.



SECTION 12-21-2425. Motorsports entertainment complex admissions license tax exemption.

(A) In addition to the exemptions allowed from the admissions license tax imposed pursuant to Section 12-21-2420 of the 1976 Code, there is also exempt from that tax for ten years beginning July 1, 2008, one-half of the paid admissions to a motorsports entertainment complex.

(B) For purposes of the exemption allowed by this section, a motorsports entertainment complex means a motorsports facility, and its ancillary grounds and facilities, that satisfies all of the following:

(1) is a NASCAR-sanctioned motor speedway or racetrack that hosted at least one NASCAR Sprint Cup Series race in 2012, and continues to host at least one NASCAR Sprint Cup Series race, or any successor race featuring the same NASCAR Cup series;

(2) has at least three scheduled days of motorsports events, and events ancillary and incidental thereto, each calendar year that are sanctioned by a nationally or internationally recognized governing body of motorsports that establishes an annual schedule of motorsports events;

(3) engages in tourism promotion.

HISTORY: 2008 Act No. 313, Section 5.A, eff July 1, 2008; 2013 Act No. 68, Section 1, eff for tax years beginning after 2012.



SECTION 12-21-2430. Certain ponds are not amusements.

No private pond shall be declared an amusement for tax purposes. But this section shall not apply to a pond stocked with fish from a State or Federal hatchery.

HISTORY: 1962 Code Section 65-802.1; 1957 (50) 283.



SECTION 12-21-2440. Application for license for place of amusement.

Before engaging in business every person operating a place of amusement within the State subject to the tax imposed by this article shall file with the department an application for a permanent license permitting him to engage in the business. The application for the license must be filed on blanks to be furnished by the department for that purpose and shall contain a statement including the name of the individual, the partnership, and each individual partner, or the corporation filing the application, the post-office address, and the nature of the business.

HISTORY: 1962 Code Section 65-803; 1952 Code Section 65-803; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921; 1986 Act No. 306, Section 3.



SECTION 12-21-2450. Issuance and display of license.

Upon receipt of an application for a license to operate a place of amusement as set forth in this article the department shall issue to the applicant a license permitting him to operate such place of amusement without cost to the applicant. Such license shall be displayed at all times at or in such place of amusement in some conspicuous place easily seen by the public.

HISTORY: 1962 Code Section 65-805; 1952 Code Section 65-805; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921.



SECTION 12-21-2460. Licenses shall not be transferable; separate licenses for each place.

No license issued permitting the operation of a place of amusement shall be transferable and any license issued to any person who shall afterwards retire from business shall be null and void. A separate license shall be required for each separate place of amusement.

HISTORY: 1962 Code Section 65-806; 1952 Code Section 65-806; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (38) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921.



SECTION 12-21-2470. Penalties for operation without license.

If any person operates a place of amusement for which a license is required without having first secured the license and posted it in accordance with the provisions of this article he shall be guilty of a misdemeanor and, upon conviction, fined not less than twenty dollars nor more than one hundred dollars or imprisoned not less than ten days nor more than thirty days. Each day that such business is operated shall constitute a separate offense.

HISTORY: 1962 Code Section 65-807; 1952 Code Section 65-807; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921.



SECTION 12-21-2490. Notice of license revocation and appeal process.

The department shall mail written notice of the revocation of the license or shall otherwise serve written notice thereof upon the person affected thereby and within ten days after the mailing of such notice or of service otherwise upon the person whose license has been revoked such person may appeal from the decision of the department thereon to the court of common pleas in the county in which he is licensed to carry on the business. Within ten days after the service of notice of revocation of license as provided in this section, and not thereafter, the person feeling aggrieved thereby and desiring to appeal shall serve upon the department a written notice of intention to appeal to the court of common pleas and within thirty days after the service of the notice on the department he shall serve upon the department his exceptions or objections to the revocation of the license.

HISTORY: 1962 Code Section 65-809; 1952 Code Section 65-809; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921.



SECTION 12-21-2500. Hearing on appeal; supersedeas; costs and disbursements.

The hearing before the circuit judge shall be had upon the exceptions and objections so served upon the department and the case shall be disposed of as provided by law for appeals from the courts of magistrates. Or, if the circuit judge should decide that the ends of justice would be better attained, he may hear the full controversy de novo and render judgment in accordance with the law and facts. Serving notice of appeal upon the department shall not act as a supersedeas unless the appellant shall file with the department a good and sufficient bond to be approved by the department, conditioned upon the faithful observance of the requirements of this article and for the payment of any costs that may be lawfully taxed. And the costs and disbursements shall be the same as are provided in cases of appeals to the circuit courts from magistrates' courts.

HISTORY: 1962 Code Section 65-810; 1952 Code Section 65-810; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921.



SECTION 12-21-2520. Price of admission shall be printed on ticket.

No operator of a place of amusement shall sell or permit to be sold in his place of business any admission ticket without the price of admission printed thereon, nor shall he sell or permit to be sold any admission ticket at a price other than the price printed thereon. Provided, however, that upon written application to the department, the department may, in its discretion and for good cause, waive the requirements of this section.

HISTORY: 1962 Code Section 65-815; 1952 Code Section 65-815; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921; 1977 Act No. 189.



SECTION 12-21-2530. Method of collecting tickets; exception for season or subscription tickets.

As each patron is admitted to a place the paid admissions to which are subject to the tax imposed by Section 12-21-2420, his ticket shall be collected and immediately torn in two parts, approximately through the center, one half given to the patron and the other half retained by the ticket taker. The provisions of this section shall not apply to season tickets or tickets for a series of admissions issued on account of subscription.

HISTORY: 1962 Code Section 65-817; 1952 Code Section 65-817; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921; 1959 (51) 144.



SECTION 12-21-2540. Penalties for use of altered or counterfeit tickets or reuse of tickets.

(A) It is unlawful for a person to:

(1) alter, restore, or otherwise prepare in any manner an admission ticket with intent to use or cause it to be used after it has already been used;

(2) knowingly or wilfully buy, sell, offer for sale, or give away a restored or altered ticket to a person;

(3) knowingly use a restored or altered ticket or have in his possession an altered or restored ticket, which has been previously used for the purpose for which it was originally intended; or

(4) prepare, buy, sell, offer for sale, or have in his possession a counterfeit ticket.

(B) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than two years, or both.

HISTORY: 1962 Code Section 65-819; 1952 Code Section 65-819; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921; 1993 Act No. 184, Section 155.



SECTION 12-21-2550. Tax payable monthly; failure to make correct return or failure to file.

(A) The license tax imposed by this article is due and payable in monthly installments on or before the twentieth day of each month. A person liable to the tax shall make a true and correct return to the department, in such form as it prescribes, showing the number and prices of admissions during the previous month, and remit the tax with the return.

(B) If a person fails to make a true and correct return or fails to file the return, the department shall make an estimate of the tax liability from the best information available, and issue a proposed assessment for the taxes, including penalties and interest.

HISTORY: 1962 Code Section 65-820; 1952 Code Section 65-820; 1942 Code Section 2531; 1932 Code Section 2531; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921; 1984 Act No. 287; 1998 Act No. 432, Section 9; 1999 Act No. 114, Section 4.



SECTION 12-21-2575. Methods of accounting for admissions other than tickets.

In lieu of the issuance of tickets as provided for in this article, the department may authorize or approve other methods of accounting for paid admissions.

HISTORY: 1992 Act No. 361, Section 13.



SECTION 12-21-2710. Types of machines and devices prohibited by law; penalties.

It is unlawful for any person to keep on his premises or operate or permit to be kept on his premises or operated within this State any vending or slot machine, or any video game machine with a free play feature operated by a slot in which is deposited a coin or thing of value, or other device operated by a slot in which is deposited a coin or thing of value for the play of poker, blackjack, keno, lotto, bingo, or craps, or any machine or device licensed pursuant to Section 12-21-2720 and used for gambling or any punch board, pull board, or other device pertaining to games of chance of whatever name or kind, including those machines, boards, or other devices that display different pictures, words, or symbols, at different plays or different numbers, whether in words or figures or, which deposit tokens or coins at regular intervals or in varying numbers to the player or in the machine, but the provisions of this section do not extend to coin-operated nonpayout pin tables, in-line pin games, or to automatic weighing, measuring, musical, and vending machines which are constructed as to give a certain uniform and fair return in value for each coin deposited and in which there is no element of chance.

Any person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned for a period of not more than one year, or both.

HISTORY: 1986 Act No. 308, Section 4; 1997 Act No. 155, Part II, Section 54B; 1999 Act No. 125, Section 1; 1999 Act No. 125, Section 8.



SECTION 12-21-2712. Seizure and destruction of unlawful machines, devices, etc.

Any machine, board, or other device prohibited by Section 12-21-2710 must be seized by any law enforcement officer and at once taken before any magistrate of the county in which the machine, board, or device is seized who shall immediately examine it, and if satisfied that it is in violation of Section 12-21-2710 or any other law of this State, direct that it be immediately destroyed.

HISTORY: 1986 Act No. 308 Section 4; 1999 Act No. 125, Section 2.



SECTION 12-21-2714. Use of slug or any false, counterfeited, mutilated, etc. coin to operate automatic vending machine or other machine requiring coin for operation.

(A) It is unlawful for a person to operate, cause to operate, or attempt to operate an automatic vending machine, slot machine, coin-box telephone, or other receptacle designed to receive lawful coin of the United States of America in connection with the sale, use, or enjoyment of property or service by means of a slug or any false, counterfeited, mutilated, sweated, or foreign coin, or by any means not lawfully authorized by the owner, lessee, or licensee of the receptacle.

(B) It is unlawful for a person to take, obtain, or receive from or in connection with any receptacle designed to receive lawful coin of the United States of America in connection with the sale, use, or enjoyment of property or service any goods, wares, merchandise, gas, electric current, or other article of value or the use or enjoyment of any telephone or telegraph facilities, or service, or of any musical instrument, phonograph, or other property, without depositing in and surrendering to the receptacle lawful coin of the United States of America in the amount required by the owner, lessee, or licensee of the receptacle.

(C) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than two years.

HISTORY: 1986 Act No. 308 Section 4; 1993 Act No. 184, Section 156.



SECTION 12-21-2716. Manufacture, sale, or other disposition of slug, device, or substance, etc. for fraudulent operation of coin-operated machine; penalties.

A person who, with intent to cheat or defraud the owner, lessee, licensee, or other person entitled to the contents of an automatic vending machine, slot machine, coin-box telephone, or other receptacle, depository, or contrivance designed to receive lawful coin of the United States of America in connection with the sale, use, or enjoyment of property or service or who, knowing that the same is intended for unlawful use, manufactures for sale, or sells or gives away any slug, device, or substance intended or calculated to be placed or deposited in the automatic vending machine, slot machine, coin-box telephone, or other receptacle, depository, or contrivance is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years.

HISTORY: 1986 Act No. 308 Section 4; 1993 Act No. 184, Section 17.



SECTION 12-21-2718. Records.

Every person required to obtain a license required under Sections 12-21-2720 and 12-21-2730 shall maintain records showing the manufacturers' serial number, model, or type of machine.

HISTORY: 1986 Act No. 308 Section 4.



SECTION 12-21-2720. License for coin-operated devices or machines; license tax; maximum municipal license charges; special one-time interim fees.

(A) Every person who maintains for use or permits the use of, on a place or premises occupied by him, one or more of the following machines or devices shall apply for and procure from the South Carolina Department of Revenue a license effective for two years for the privilege of making use of the machine in South Carolina and shall pay for the license a tax of fifty dollars for each machine in item (1), two hundred dollars for each machine in item (2), and four thousand dollars for each machine in item (3):

(1) a machine for the playing of music or kiddy rides operated by a slot or mechanical amusement devices and juke boxes in which is deposited a coin or thing of value. A machine on which an admissions tax is imposed is exempt from the C.O.D. license provisions of this section.

(2) a machine for the playing of amusements or video games, without free play feature, or machines of the crane type operated by a slot in which is deposited a coin or thing of value and a machine for the playing of games or amusements, which has a free play feature, operated by a slot in which is deposited a coin or thing of value, and the machine is of the nonpayout pin table type with levers or "flippers" operated by the player by which the course of the balls may be altered or changed. A machine required to be licensed under this item is exempt from the license fee if an admissions tax is imposed.

(3) a machine of the nonpayout type, or in-line pin game, operated by a slot in which is deposited a coin or thing of value except machines of the nonpayout pin table type with levers or flippers" operated by the player by which the course of the balls may be altered or changed.

(B) No municipality may limit the number of machines within the boundaries of the municipality. A municipality may by ordinance impose a license fee on machines licensed pursuant to subsection (A)(3) of this section in an amount not exceeding ten percent of three thousand six hundred dollars of the license fee imposed pursuant to subsection (A) for the equivalent license period.

(C) The owner or operator of any coin-operated device subject to licensing under Section 12-21-2720(A)(3) and which has multi-player stations, shall purchase a separate license for each such station.

(D) A county may by ordinance impose a license fee on machines licensed pursuant to subsection (A)(3) of this section located in an unincorporated area of the county in an amount not exceeding ten percent of three thousand six hundred dollars of the license fee imposed pursuant to subsection (A) for the equivalent license period.

(E) The Department of Revenue is authorized to assess an additional fee of fifty dollars on each Class Two coin-operated machine license authorized in this section. These funds must be collected by the Department of Revenue and sent to the State Law Enforcement Division to offset the cost of video gaming enforcement. The State Law Enforcement Division shall retain, expend, and carry forward these funds.

HISTORY: 1986 Act No. 308 Section 4; 1986 Act No. 540, Part II, Section 26A; 1987 Act No. 170, Part II, Section 3A; 1990 Act No. 612, Section 4; 1991 Act No. 171, Part II, Section 14A; 1992 Act No. 361, Section 14; 1992 Act No. 501, Part II, Section 10B; 1993 Act No. 164, Part II, Sections 19D, 59A, 60A; 1993 Act No. 181, Section 148; 1994 Act No. 497, Part II, Section 39; 1995 Act No. 145, Part II, Section 67C2; 1997 Act No. 155, Part II, Section 54C; 1999 Act No. 125, Section 3; 2007 Act No. 96, Section 2, eff June 15, 2007.



SECTION 12-21-2721. Confiscation of coin-operated machines.

Coin-operated machines or devices licensed pursuant to Section 12-21-2720 are not subject to confiscation under Section 12-21-2712 due to any violation of Sections 16-19-30, 16-19-40, 16-19-50, or 16-19-130.

HISTORY: 1987 Act No. 170, Part II, Section 3B.



SECTION 12-21-2722. Temporary licenses; county or state fair; fees; duration.

In lieu of the license required under Sections 12-21-2720, 12-21-2728, and 12-21-2730 the department may issue a temporary license to persons making application to operate machines defined in Sections 12-21-2720 and 12-21-2730 at a recognized county or state fair. The temporary license is the total amount of license fees required on all machines for which application is made, based upon one-twenty-fourth of the biennial license required under Sections 12-21-2720, 12-21-2728, and 12-21-2730. The license is valid for the specific location designated on the license and the number of machines for which application was made and expires when the designated fair officially ends.

HISTORY: 1986 Act No. 308 Section 4; 1992 Act No. 501, Part II, Section 10C.



SECTION 12-21-2724. Operation may be presumed lawful by department.

Upon application being made for a license to operate any machine or apparatus under this article, the department may presume that the operation of the machine or apparatus is lawful and when a license has been issued for the operation thereof the sum paid for the license may not be refunded notwithstanding that the operation of the machine or apparatus is prohibited.

HISTORY: 1986 Act No. 308 Section 4.



SECTION 12-21-2726. Display of license.

Every person who maintains for use or permits the use of, on a place or premises occupied by him, a machine subject to the license imposed by this article by way of proof of licensing must have a current license displayed conspicuously on the front of the machine.

HISTORY: 1986 Act No. 308 Section 4; 1987 Act No. 170, Part II, Section 3D; 1993 Act No. 181, Section 149; 1993 Act No. 164, Part II, Section 19E; 1999 Act No. 125, Section 4.



SECTION 12-21-2728. Requirement of, and cost of, operator's license for coin-operated devices; cancellation of license for failure to remit taxes.

(A) In addition to all other licenses required by this chapter, a person who owns or operates devices described in Sections 12-21-2720 and 12-21-2730 shall obtain an operator's license biennially as follows:

(1) fifty dollars for devices in Sections 12-21-2720(A)(1) and 12-21-2730;

(2) two hundred dollars for devices in Section 12-21-2720(A)(2);

(3) two thousand dollars for devices in Section 12-21-2720(A)(3).

(B) Only one license is required regardless of the number or type of devices owned or operated, and the cost of that license is the highest fee enumerated in this section for a device owned or operated.

(C) The licenses provided by this section are subject to Section 12-21-2734 and are a condition precedent to engaging in or the continuing operation of machines described in this chapter. Failure to remit taxes to the State is justification for the cancellation of the license provided in this section.

HISTORY: 1986 Act No. 308 Section 4; 1986 Act No. 540, Part II, Section 41; 1992 Act No. 501, Part II, Section 10D.



SECTION 12-21-2730. License for billiard or pocket billiard table, foosball table, bowling lane table, or skeeball table.

Every person owning or operating a billiard or pocket billiard table, foosball table, bowling lane table, or skeeball table for profit shall apply for and procure from the department a license for the privilege of operating the table and pay for the license a biennial tax of fifty dollars for each table owned or operated.

The license in this section must be issued and is valid in accordance with Section 12-21-2734.

HISTORY: 1986 Act No. 308 Section 4; 1992 Act No. 501, Part II, Section 10E.



SECTION 12-21-2732. Attachment of license to a permanent, nontransferable part of machine.

Every person who maintains for use, or permits the use, on any place or premises occupied by him, any machines subject to the license imposed by Section 12-21-2730 shall see that the proper state license is attached to a permanent, nontransferable part of the machine before its operation is commenced.

HISTORY: 1986 Act No. 308, Section 4.



SECTION 12-21-2734. Annual licenses required; expiration; prorating fee; liability for penalties.

(A) Every person subject to payment of tax under this article, in advance on or before the first day of June every two years or before doing an act taxable under this article, shall apply for and obtain from the department a license for the privilege of engaging in the business and shall pay the tax levied for it. All licenses expire May thirty-first the second year of which the license is valid following the date of issue.

(B) As an alternative to the license required in subsection (A), a person may be granted a nonrefundable license beginning April first and to expire September thirtieth, following the date of issue, which may not be prorated. The fee for this six-month license is one-fourth the biennial license fee.

(C) As an alternative to the license required in subsection (A) or (B), a person may be granted a nonrefundable license beginning March first and to expire October thirtieth, following the date of issue, which may not be prorated. The fee for this eight-month license is one-third the biennial license fee.

(D) If a license required in subsection (A) is purchased after June thirtieth, the license fee must be prorated on a twenty-four month basis with each month representing one twenty-fourth of the license fee imposed under Section 12-21-2720(A). Failure to obtain or renew a license as required by this article makes the person liable for the penalties imposed in this article.

HISTORY: 1986 Act No. 308 Section 4986; 1987 Act No. 170, Part II, Section 3 (A) to (C); 1992 Act No. 501, Part II, Section 10F; 2001 Act No. 8, Section 1, eff February 20, 2001.



SECTION 12-21-2736. Unlawful operation of gambling machine or device not made lawful by issuance of license.

The issuance of a license under the provisions of this article by the department does not make lawful the operation of any gambling machine or device, the operation of which is made unlawful under the laws of this State.

HISTORY: 1986 Act No. 308 Section 4.



SECTION 12-21-2738. Penalties for failure to comply.

A person who fails, neglects, or refuses to comply with the terms and provisions of this article or who fails to attach the required license to any machine, apparatus, billiard, or pocket billiard table, as herein required, is subject to a penalty of fifty dollars for each failure, and the penalty must be assessed and collected by the department.

If the violation under this section relates to a machine licensed pursuant to Section 12-21-2720(A)(3), the applicable penalty amount is two thousand five hundred dollars. This penalty must be deposited to the credit of the general fund of the State.

HISTORY: 1986 Act No. 308 Section 4; 1993 Act No. 164, Part II, Section 19F; 1997 Act No. 53, Section 8A; 1997 Act No. 114, Section 6.



SECTION 12-21-2740. License tax or penalties as constituting lien.

Any license tax or penalties herein provided are a first preferred lien upon any and all of the property of the person charged therewith and the department may issue its execution therefor as is provided in Section 12-21-3020.

HISTORY: 1986 Act No. 308, Section 46.



SECTION 12-21-2742. Confiscation of unlicensed machine, device, etc.

In addition to the penalties above provided, any machine, apparatus, billiard, or pocket billiard table not having attached thereto the required license, or which is improperly licensed, must be seized and confiscated by the department, its agents or employees, and sold at public auction after thirty days' advertisement. Upon payment of the license required, the department may, within its discretion, return any property so seized and confiscated and compromise any penalty assessed.

HISTORY: 1986 Act No. 308, Section 4.



SECTION 12-21-2744. Repossession of seized property; bond; court action to set aside seizure.

The owner or person from whom the property is seized may at any time within five days after the seizure repossess the property by filing with the department a bond in cash or a bond executed by a surety company authorized to do business in this State in double the amount of the tax and penalties due. Within ten days thereafter the person must bring action in a court of competent jurisdiction to have the seizure set aside; otherwise the bond so filed must be declared forfeited by the department.

HISTORY: 1986 Act No. 308, Section 4.



SECTION 12-21-2746. Levy of additional local license tax.

Municipalities and counties may levy a license tax on the business taxed under this article, but in no case may a tax so levied exceed one-half of the amount levied by the State before March 28, 1956.

HISTORY: 1986 Act No. 308, Section 4.



SECTION 12-21-2748. Attachment of information identifying owner or operator of machine.

Any person who owns or operates devices described in Sections 12-21-2720 and 12-21-2730 must have attached to the machine information identifying the owner or operator of the machine. The identification must be placed on an area of the machine which is visible for inspection purposes. This identification is a condition precedent before the machines may be operated on location. Failure to comply with this requirement subjects the violator to the penalty and enforcement provisions of this chapter and of Chapter 54 as applicable.

HISTORY: 1987 Act No. 170, Part II, Section 3B.



SECTION 12-21-2750. Records relating to machines.

Every person required to obtain a license or required by Section 12-21-2720 and Section 12-21-2730 shall maintain records showing manufacturer's serial number, model or type of machine, and the location of the machine. The taxpayer shall maintain information relating to the payment of any monies or compensation made to any persons as part of a lease or contractual agreement to operate the machine on the premises of the person. Information required by this section must be available on demand for inspection by a representative of the commission.

HISTORY: 1987 Act No. 170, Part II, Section 3B.



SECTION 12-21-2810. Enforcement rules and regulations.

The department shall prescribe rules and regulations for the enforcement of this chapter, including rules and regulations governing the stamping of any articles or commodities enumerated in this chapter and the collection of the tax on bottled soft drinks handled by persons operating on interstate common carriers.

HISTORY: 1962 Code Section 65-851; 1952 Code Section 65-851; 1942 Code Sections 2527, 2531, 2538, 2555-2; 1932 Code Sections 2527, 2538, 2555-2, 2556; 1928 (35) 1089; 1929 (36) 114; 1930 (36) 1358; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 244, 282, 365; 1936 (39) 1377, 1591, 1771; 1937 (40) 539; 1938 (40) 1761, 1799, 2925; 1940 (41) 1921.



SECTION 12-21-2820. Regulations as to breaking packages, forms and kinds of containers, and affixing of stamps.

Regulations of the department shall provide the methods of breaking packages, forms and kinds of containers and methods of affixing stamps that shall be employed by persons subject to the taxes imposed by this chapter which will make possible the enforcement of payment by inspection.

HISTORY: 1962 Code Section 65-852; 1952 Code Section 65-852; 1942 Code Sections 2528, 2534; 1932 Code Sections 2528, 2534; 1928 (35) 1089; 1930 (36) 1358; 1932 (37) 1319; 1937 (40) 539.



SECTION 12-21-2830. Record required of gross receipts; record subject to inspection; violations.

Every person subject to a tax imposed by this chapter shall keep a record showing the value and the gross receipts derived from engaging in any business taxable under this chapter as shall be required by the department and such record shall at all times be subject to inspection by any agent of the department. If any person required under the provisions of this chapter to keep any records, books or papers (a) fails to keep such true and correct records, books or papers, either or all, (b) fails or refuse to submit them for the inspection of the department or its duly authorized agent or (c) willfully makes a false or fraudulent return, such person shall be guilty of a misdemeanor and, upon conviction, shall be subject to a fine of not less than fifty dollars nor more than two hundred dollars or imprisonment of not less than thirty days or more than twelve months or both, in the discretion of the court.

HISTORY: 1962 Code Section 65-853; 1952 Code Section 65-853; 1942 Code Sections 2539, 2542; 1932 Code Sections 2539, 2542; 1928 (35) 1089.



SECTION 12-21-2860. Department authorized to conduct inspections.

The department may enter upon the premises of any taxpayer or the business premises of any other person and examine or cause to be examined by any agent or representative designated by it for that purpose any books, papers, records, memoranda, commodities or other things bearing upon the amount of taxes payable and secure from such taxpayer or other person any other information directly or indirectly concerned in the enforcement of this chapter.

HISTORY: 1962 Code Section 65-856; 1952 Code Section 65-856; 1942 Code Sections 2526, 2529, 2546; 1932 Code Sections 2526, 2529, 2546, 2556; 1928 (35) 1089; 1930 (36) 1354; 1947 (45) 106.



SECTION 12-21-2870. Unstamped or untaxed goods constitute contraband which is subject to confiscation; time limits established; sale at auction.

Cigarettes found at any point within the State which have been within the State for a period of twenty-four hours or longer in possession of any retailer or for a period of seventy-two hours or longer in possession of any wholesaler or jobber, not having affixed to the package the stamps as required, or on which the tax has not been paid, or of any person importing, receiving, or acquiring cigarettes for use or consumption within the State, not having affixed to the package the stamp as required or on which the tax has not been paid are declared to be contraband goods and may be seized by the department, its employees or any peace officer of the State without a warrant and the goods must be delivered to the department.

HISTORY: 1962 Code Section 65-857; 1952 Code Section 65-857; 1942 Code Section 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925; 1956 (49) 1841; 1966 (54) 2591; 1968 (55) 2855; 1976 Act No. 543, Section 1; 1984 Act No. 512, Part II, Section 6H.



SECTION 12-21-2880. Commodities bearing illegible or unsatisfactory business license meter impressions shall be subject to confiscation.

When the use of business license meter impressions in lieu of revenue stamps, on cigarettes or other commodities required by law to carry State revenue stamps, has been permitted by the department, any such article upon which such meter impression is illegible or in the opinion of the department unsatisfactory shall be subject to confiscation by the department.

HISTORY: 1962 Code Section 65-857.1; 1954 (48) 1566.



SECTION 12-21-2890. Confiscation and sale of vehicles transporting unstamped or untaxed goods.

Any vehicle, not a common carrier, which may be used for the transportation for the purpose of sale of unstamped or untaxed articles as enumerated in Section 12-21-2870 shall likewise be subject to confiscation and sale in the same manner as provided for unstamped or untaxed goods, wares or merchandise.

HISTORY: 1962 Code Section 65-858; 1952 Code Section 65-858; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925; 1976 Act No. 543, Section 2.



SECTION 12-21-2900. Proceedings against seized property deemed in rem.

A proceeding against goods, wares, merchandise or other property seized under the provisions of this chapter shall be considered a proceeding in rem unless otherwise provided in this chapter.

HISTORY: 1962 Code Section 65-859; 1952 Code Section 65-859; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



SECTION 12-21-2910. List and appraisal of certain confiscated goods.

In all cases of seizure of any goods, wares, merchandise or other property made as being subject to forfeiture under provisions of this chapter which in the opinion of the officer or person making the seizure are of the appraised value of one hundred dollars or more, such officer or person shall cause a list containing a particular description of the goods, wares, merchandise or other property seized to be prepared in duplicate and an appraisement thereof to be made by three sworn appraisers to be selected by him, who shall be respectable and disinterested citizens of the State residing within the county wherein the seizure was made. Such list and appraisement shall be properly attested by such officer or person and such appraisers, for which service each of such appraisers shall be allowed the sum of one dollar per day, not exceeding two days, to be paid by the department out of any revenue received by it from the sale of the confiscated goods or the compromise which may be effected. If such goods so seized are believed by the officer making the seizure to be of less value than one hundred dollars, no appraisement shall be made.

HISTORY: 1962 Code Section 65-860; 1952 Code Section 65-860; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925; 1982 Act No. 426, Section 1.



SECTION 12-21-2920. Notice of seizure.

Any such officer or person shall then proceed to publish a notice for three weeks in the case of all such goods except syrup and bottled soft drinks and two weeks in the case of syrup and bottled soft drinks, in writing, at three places in the county in which the seizure was made, describing the articles and stating the time, place and cause of their seizure and requiring any person claiming them to appear and make such claim in writing within fifteen days in the case of syrup and bottled soft drinks and within thirty days in the case of other goods from the date of the first publication of such notice.

HISTORY: 1962 Code Section 65-861; 1952 Code Section 65-861; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



SECTION 12-21-2930. Claim of goods; delivery upon bond.

Any person claiming such goods, wares, merchandise or other property so seized as contraband within the time specified in the notice may file with the department a claim in writing, stating his interest in the articles seized, and may execute a bond to the department in a penal sum equal to double the value of the goods so seized, but in no case less than the sum of one hundred dollars, with sureties to be approved by the clerk of court in the county in which the goods are seized, conditioned that in the case of condemnation of the articles so seized the obligors shall pay to the department the full value of the goods so seized and all costs and expenses of the proceedings to obtain such condemnation, including a reasonable attorney's fee. Upon the delivery of such bond to the department it shall transmit it with the duplicate list or description of the goods seized to the solicitor of the circuit in which such seizure was made and the solicitor shall prosecute the case to secure the forfeiture of such goods, wares, merchandise, or other property in the court having jurisdiction. Upon the filing of the bond aforesaid the goods shall be delivered to the claimant pending the outcome of such case.

HISTORY: 1962 Code Section 65-862; 1952 Code Section 65-862; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



SECTION 12-21-2940. Forfeiture and sale when no claim is interposed or bond given.

If no claim is interposed or no bond given within the time specified in this article, such goods, wares, merchandise or other property shall be forfeited without further proceedings and shall be sold as provided in this chapter.

HISTORY: 1962 Code Section 65-863; 1952 Code Section 65-863; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



SECTION 12-21-2950. Sales of goods worth less than one hundred dollars.

When goods are seized in quantities of less value than one hundred dollars they may be advertised with other quantities at Columbia by the department and disposed of as provided in this chapter.

HISTORY: 1962 Code Section 65-864; 1952 Code Section 65-864; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925; 1982 Act No. 426, Section 2.



SECTION 12-21-2960. Department may compromise confiscations or return goods upon payment in amount of assessed value.

The department may in its discretion return any goods confiscated under this chapter or any part thereof when it is shown that there was no intention to violate the provisions of this chapter. And when any goods, wares or merchandise are confiscated under the provisions of this chapter, the department may, in its discretion, return such goods to the person from whom they were confiscated if such person shall pay to the department or its duly authorized representative an amount equal to the assessed value of the goods confiscated and in such cases no advertisement shall be made or notices posted in connection with such confiscation.

HISTORY: 1962 Code Section 65-865; 1952 Code Section 65-865; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



SECTION 12-21-2970. Disposition of proceeds of sale of confiscated goods.

The proceeds of sales made under this chapter shall be turned over to the State Treasurer by the department as other funds collected by the department, except that the cost of confiscation and sale shall be paid out of the proceeds derived from such sale before making remittance to the State Treasurer.

HISTORY: 1962 Code Section 65-866; 1952 Code Section 65-866; 1942 Code Sections 2527, 2538; 1932 Code Sections 2527, 2538; 1928 (35) 1089; 1930 (36) 1358; 1935 (39) 244, 365; 1937 (40) 539; 1938 (40) 2925.



SECTION 12-21-2975. Donation of certain confiscated goods to Department of Mental Health; not to be advertised and sold.

All soft drinks, playing cards, cigarettes and tobacco products confiscated under this chapter shall be donated to the Department of Mental Health for patient use. The items listed in this section shall not be subject to the advertisement and sale provisions as provided for in this chapter.

HISTORY: 1982 Act No. 426, Section 3.



SECTION 12-21-2980. Possession of unstamped cigarettes as prima facie evidence of violation.

The location of any cigarettes in the place of business of any person required by the provisions of this chapter to stamp them is prima facie evidence that they are intended for sale.

HISTORY: 1962 Code Section 65-867; 1952 Code Section 65-867; 1942 Code Sections 2528, 2537; 1928 (35) 1089; 1932 (37) 1319; 1937 (40) 539; 1966 (54) 2591; 1968 (55) 2855; 1984 Act No. 512, Part II, Section 6I.



SECTION 12-21-2990. Right to demand court trial in certain cases; department shall give written notice of violation.

Within ten days after notification in writing by the department, or its duly authorized agent, to any person of his failure properly to affix the required stamps or crowns to any article or commodity or within ten days after written notification to any person that he has sold any article or commodity requiring stamps without having the stamps properly attached thereto as required by this chapter the person charged or to be charged with such omission may, within such time and not thereafter, demand a trial of the issue before a court of competent jurisdiction in the manner provided by law for the trial of civil actions or civil suits. The written notice required in this section may be served by mail. When it is so served the paper must be deposited in the post office addressed to the person on whom it is to be served at his last known place of residence and the postage paid. The ten days' time provided in this section shall begin to run from the date of mailing. Any such notice may also be personally served by any agent of the department or any other person by delivering it to the person charged or by leaving it in the place of business of such person.

HISTORY: 1962 Code Section 65-868; 1952 Code Section 65-868; 1942 Code Sections 2528, 2537; 1928 (35) 1089; 1932 (37) 1319; 1937 (40) 539.



SECTION 12-21-3000. Lien of judgment.

Any judgment rendered in favor of the department in any civil action or suit shall be a first preferred lien for taxes upon all property of the taxpayer and in the event of nonpayment shall be filed in the office of the clerk of court in the county in which it was rendered and execution may be issued by the department as provided by law. But the lien provided for in this section shall not have priority over any bona fide lien recorded before the judgment is rendered on any property belonging to the taxpayer other than that directly pertaining to and used in the conduct of the business in which such penalty was incurred.

HISTORY: 1962 Code Section 65-869; 1952 Code Section 65-869; 1942 Code Sections 2528, 2537; 1928 (35) 1089; 1932 (37) 1319; 1937 (40) 539.



SECTION 12-21-3010. Taxes and penalties deemed a debt; lien; priorities.

The taxes and penalties imposed by this chapter shall be deemed a debt owing to the State by the person against whom they shall be charged and shall be a lien upon all property of such person, but such lien shall be valid, so as to affect the rights of purchasers for value, mortgagees or judgment or other lien creditors, only from the time when the warrant is entered upon the transcript of judgments in the county, in the case of real estate where the real estate is situate and in the case of personal property where the taxpayer resides or possesses personal property, if the taxpayer be a resident of this State, or, if the taxpayer be a nonresident, where the personal property is situate. But license taxes or penalties imposed under this chapter shall be a first preferred lien upon any and all of the personal property of the taxpayer used or to be used in the business and shall also rank in priority above all other liens on taxpayer's property used in such business and incurred after the beginning of such business.

HISTORY: 1962 Code Section 65-870; 1952 Code Section 65-870; 1942 Code Sections 2530, 2531, 2540, 2542; 1932 Code Sections 2530, 2531, 2540, 2542; 1928 (35) 1089; 1929 (36) 114; 1932 (37) 1493; 1934 (38) 1577; 1935 (39) 282; 1936 (39) 1377, 1591, 1771; 1938 (40) 1799; 1940 (41) 1921; 1957 (50) 616.



SECTION 12-21-3070. Penalties for improper use, alteration or reuse of stamps, and for failure to pay tax, make any report or submit required information.

(A) It is unlawful for a person to:

(1) fraudulently cut, tear, or remove from any vellum, parchment, paper, instrument, or writing upon which a tax is imposed by this chapter any adhesive stamp used pursuant to this chapter;

(2) fraudulently use, join, fix, or place to, with, or upon any vellum, parchment, paper, instrument, or writing upon which a tax is imposed by this chapter any:

(a) adhesive stamp which has been cut, torn, or removed from any other vellum, parchment, paper, instrument, or writing upon which a tax is imposed by this chapter;

(b) adhesive stamp of insufficient value; or

(c) forged or counterfeited stamp;

(3) wilfully remove or alter the cancellation or defacing marks of, or prepare, any adhesive stamp, with intent to use or cause it to be used, after it has already been used, or knowingly or wilfully buy, sell, offer for sale, or give away a washed or restored stamp to a person for use;

(4) have in his possession a washed, restored, or altered stamp which has been removed from any vellum, parchment, paper, instrument, or writing, or from the articles to which it had previously been affixed;

(5) buy, sell, offer for sale or have in his possession or knowingly or wilfully prepare a counterfeit stamp; or

(6) reuse a stamp which previously has been used for the purpose of indicating the payment of a tax imposed by this chapter.

(B) A person who violates the provisions of subsection (A) is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than two years, or both.

(C) It is unlawful for a person, officer, or employee of a corporation, or a member or employee of a partnership, with intent to evade a lawful requirement of this chapter or a lawful requirement of the department under the provisions of this chapter to:

(1) fail to pay a tax, make a report, or submit required information by the provisions of this chapter; or

(2) make a false or fraudulent statement or report, or supply false or fraudulent information.

(D) A person who violates the provisions of subsection (C) is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than two years, or both.

HISTORY: 1962 Code Section 65-876; 1952 Code Section 65-876; 1942 Code Sections 2524, 2528; 1932 Code Sections 2524, 2528; 1928 (35) 1089; 1932 (37) 1319; 1937 (40) 539; 1977 Act No. 52; 1993 Act No. 184, Section 157.



SECTION 12-21-3080. Penalty for interference with enforcement or refusal to allow inspection.

Any person subject to this tax engaging in or permitting such practices as are prohibited by regulations of the department or in any other practice which makes it difficult to enforce the provisions of this chapter by inspection and any person who shall, upon demand of any officer or agent of the department, refuse to allow full inspection of the premises or any part thereof or who shall hinder or in anywise delay or prevent such inspection when demand is made therefor shall be guilty of a misdemeanor and shall, upon conviction, be fined not less than twenty dollars nor more than two hundred dollars for each offense or imprisoned for a period not less than ten nor exceeding sixty days, or both, in the discretion of the court.

HISTORY: 1962 Code Section 65-877; 1952 Code Section 65-877; 1942 Code Sections 2526, 2534; 1932 Code Sections 2526, 2534; 1928 (35) 1089; 1930 (36) 1354, 1358.

BINGO TAX ACT



SECTION 12-21-3910. Short title.

This article may be cited as the "Bingo Tax Act of 1996".

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-3920. Definitions.

As used in this article:

(1) "Bingo" or "game" means a specific game of chance, commonly known as bingo, in which prizes are awarded on the basis of designated numbers or symbols on a card conforming to numbers and symbols selected at random.

(2) "Department" means the South Carolina Department of Revenue.

(3) "Card" means a printed or nonprinted design on which there are arranged five horizontal rows and five vertical columns forming twenty-five squares. Numbers are printed in twenty-four of the squares, and the term "free", "free square", or " free space" is printed in the square or space located in the center of the card. The five columns are denominated from left to right by the respective letters of the word "B-I-N-G-O". Each square in the "B" column contains a number from one through fifteen inclusive; each square in the "I" column contains a number from sixteen through thirty inclusive; except for the center space which is marked as free, each square in the "N" column contains a number from thirty-one through forty-five inclusive; each square in the "G" column contains a number from forty-six through sixty inclusive; and each square in the "O" column contains a number from sixty-one through seventy-five inclusive. A number may not appear twice on the same card. A nonprinted design is a bingo ticket for use only with an electronic dabber. The bingo ticket is a perforated two-part ticket and must bear a sequential serial ticket number, the South Carolina state seal, denomination, number of faces authorized for download or activation, the Department of Revenue issued organization license number, and other information that may be required by the department. The ticket must have designated blanks for entry of the date sold and electronic dabber unit number supplied. Bingo tickets must be printed by a bingo ticket manufacturer licensed by the department and must be sold only by a distributor licensed by the department. Bingo tickets must meet the design and requirements of the department. Bingo tickets may be used only by a promoter or nonprofit organization if the ticket has been approved by the department. A license for a bingo ticket manufacturer costs one thousand dollars. A manufacturer of bingo cards or electronic dabbers or site systems, a distributor, a promoter, or a nonprofit organization may not have an interest, direct or indirect, in a bingo ticket manufacturer. The bingo ticket manufacturer must maintain records as required by the department.

(4) "Promoter" means an individual, corporation, partnership, or organization licensed as a professional solicitor by the Secretary of State who is hired by a nonprofit organization to manage, operate, or conduct the licensee's bingo game. The person hired under written contract is considered the promoter.

(5) "Nonprofit organization" means an entity which is organized and operated exclusively for charitable, religious, or fraternal purposes and which is exempt from federal income taxes pursuant to Internal Revenue Code Section 501(c)(3), 501(c)(4), 501(c)(7), 501(c)(8), 501(c)(10), or 501(c)(19).

(6) "Session" means a consecutive series of games which must occur only between the hours of 12:00 p.m. and 2:00 a.m. No more than one session, limited to twelve hours, may occur during the permitted fourteen-hour period. Regardless of the starting time within the permitted period, the session may not extend beyond 2:00 a.m. These limitations do not apply to games operated by state or county fairs.

(7) "Fair" means a recognized annual state or county fair. The fair must be recognized by the governing body of the county in which it is held, or in the case of the State, by the South Carolina Agricultural and Mechanical Society.

(8) "Ball" means a ball, disk, square, or other object upon which is printed a letter and number which corresponds to the letter and number of a square on a bingo card.

(9) "Cage" means a device, whether operated manually or by air blower, in which bingo balls are placed before the bingo game begins.

(10) "Caller" means the house representative who is responsible for drawing bingo balls and announcing the configuration and the result of each drawing to the players.

(11) "Drawing" means the indiscriminate selection of a single ball from the cage.

(12) "House" means the nonprofit organization and promoter licensed with the department.

(13) "Marker" means a device which indicates the number called.

(14) "Master-board" means the receptacle used by the house to display balls which are drawn during the bingo game.

(15) "Player" means one who participates in a game of bingo other than as an agent, promoter, or representative of the house.

(16) "Fund" means the Parks and Recreation Development Fund.

(17) "Building" means a structure surrounded by exterior walls or permanent firewalls.

(18) "Manufacturer" means a person who manufactures bingo cards for use in this State and who is approved by the department.

(19) "Distributor" means a person who brings or sells bingo cards in this State and who is approved by the department.

(20) "Electronic dabber" means a hand-held electronic device that allows a player to store, display, and mark bingo card faces that have been downloaded or activated as authorized by the bingo ticket. All electronic dabbers must be tested and approved by an independent testing facility to be determined by the department within forty-five days of a written request. All costs for testing are the responsibility of the manufacturer wishing to sell, lease, rent, or otherwise distribute the electronic dabber in South Carolina for the conduct of bingo. The sole and exclusive determination as to whether an electronic dabber meets the requirements of this chapter rests with the department in its sole discretion. If this determination is appealed, the promoter and nonprofit organization may not use the electronic dabber during the pendency of the appeal.

(21) "Site system" means a computer accounting system commonly referred to as a point of sale system used in conjunction with electronic dabbers. This computer software must be used at a site by an organization which allows a bingo ticket purchased from a licensed distributor to authorize the download or activation of faces into the electronic dabbers, accounts for gross proceeds, and provides accounting information on all activity for one year from the end of the quarter in which the activity occurred. All site systems and electronic dabbers must be tested and approved by an independent testing facility to be determined by the department within forty-five days of written request. All costs for testing are the responsibility of the manufacturer wishing to sell, lease, rent, or otherwise distribute the site system in South Carolina for the conduct of bingo. The sole and exclusive determination as to whether a site system meets the requirements of this chapter rests with the department in its sole discretion. If this determination is appealed, the promoter and nonprofit organization may not use the site system during the pendency of the appeal.

HISTORY: 1996 Act No. 431, Section 34.A; 1996 Act No. 449, Section 1; 2002 Act No. 334, Section 16A, eff October 1, 2002; 2004 Act No. 172, Sections 2, 3, eff August 2, 2003; 2010 Act No. 263, Section 2, eff June 11, 2010.



SECTION 12-21-3930. Conditions under which bingo not considered lottery.

The game of bingo is not a lottery when:

(1) the nonprofit organization conducting the game has completed the application as described in Section 12-21-3940 and the application has been approved by the department;

(2) the promoter under contract with the nonprofit organization is licensed properly with the department;

(3) the nonprofit organization presents to the department upon application a certified copy of the statement issued by the Internal Revenue Service exempting it from federal income taxation;

(4) the game is conducted in accordance with the provisions of Sections 12-21-3990 and 12-21-4000 and approved cards are used.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-3935. Video poker play prohibited.

Nothing in this article may be construed to allow video poker play and the prohibitions regarding video poker in Sections 12-21-2710, 16-19-40, and 16-19-50 apply.

HISTORY: 2004 Act No. 172, Section 9, eff August 2, 2003.



SECTION 12-21-3940. License to conduct bingo.

(A) Before conducting a game of bingo, a nonprofit organization shall file with the department a written application in a form prescribed by the department, executed and notarized which must include:

(1) the name, address, and telephone number of the applicant and sufficient facts relating to its incorporation and organization to enable the department to determine whether it is an authorized organization;

(2) a copy of the organization's corporate charter and the Internal Revenue Service's statement exempting the applicant from federal income taxes;

(3) the names, addresses, and telephone numbers of the organization's officers;

(4) the place and time the applicant intends to conduct bingo under the license for which it applied;

(5) the specific purpose to which the bingo net proceeds are to be devoted;

(6) the designation of a "promoter" as defined by this article;

(7) a copy of any contract or lease between a promoter and the nonprofit organization;

(8) the name, address, telephone number, birth date, and Social Security number of each person who will work at the proposed bingo games and receive compensation for the work, the nature of the work to be performed, and a statement as to whether or not the person has been convicted within the last twenty years of a state or federal felony, gambling offense, criminal fraud, or a crime that has a sentence of two or more years;

(9) other information considered necessary by the department.

(B) Upon application for a license, the department has thirty days to approve or reject the application based on the requirements of this article.

(C) The nonprofit organization does not need to apply for renewal of the license as long as there are no changes in the operation or location of the game. Changes in information supplied on the original application must be forwarded to the department, in writing, within thirty days of the change. In the case of a change in the place and time, notice must be given thirty days before the change.

HISTORY: 1996 Act No. 431, Section 34.A; 1996 Act No. 449, Section 1; 2004 Act No. 172, Section 7, eff August 2, 2003; 2010 Act No. 263, Section 1, eff June 11, 2010.



SECTION 12-21-3950. Promoter's license.

(A) A promoter under contract with a licensed nonprofit organization to manage, operate, or conduct a game shall file a written application for a promoter's license in a form prescribed by the department, executed and notarized, which must include:

(1) the name, address, telephone number, and Social Security number of the promoter or of each officer if the promoter is a corporation;

(2) a copy of the promoter's contract or lease with the nonprofit organization. A contract must exist between the sponsoring organization and the promoter detailing all expenses;

(3) the name, address, telephone numbers, and Social Security number of any person working for the promoter at the bingo game and receiving compensation for the work;

(4) a notarized statement as to whether or not the applicant for a promoter's license or any of his employees have been convicted within the last twenty years of a state or federal felony, gambling offense, criminal fraud, or a crime that has a sentence of two or more years.

(B) Upon application for a license, the department has forty-five days to approve or reject the application based on the requirements of this article.

(C) A promoter shall file a renewal application each year submitting any changes in information and documentation previously submitted as required by this section. The promoter is required to notify the department, in writing, of any changes in the information supplied on the application within thirty days of the change.

(D) The license authorized by this section is for the privilege of engaging in business as a bingo promoter and must be purchased from the department at a cost of one thousand dollars a year.

A promoter shall obtain a promoter's license for each organization for which he operates bingo games.

HISTORY: 1996 Act No. 431, Section 34.A; 1996 Act No. 449, Section 1; 2002 Act No. 334, Section 16B, eff October 1, 2002.



SECTION 12-21-3955. Designation of member as promoter.

If a nonprofit organization intending to operate a Class AA or B license does not contract with an outside promoter, the organization shall designate a member as the promoter.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-3960. Liability for taxes, interest, penalties and fines.

The promoter and the nonprofit organization are jointly and severally liable for all taxes, penalties, interest, and fines imposed by this article and Chapter 54 of this title.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-3970. Promoter's license required for each licensee.

For each licensed nonprofit organization the promoter manages, operates, or conducts bingo, the promoter must purchase a promoter's license as provided in Section 12-21-3950 before operating or conducting bingo. No promoter is permitted more than five licenses. This license must be prominently displayed at the location where bingo is conducted.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-3980. Transfer or other disposition of license.

(A) The promoter's license authorized by this article must not be transferred to another person, organization, entity, or corporation. The promoter's license, upon written application to the department, may be transferred to a new location for the remainder of the license period if the licensed nonprofit organization has applied for a location transfer as provided in subsection (B) of this section. The written application must be on a form prescribed by the department and must state, under penalties of perjury, that the information on the transfer application and the original license application is true and correct, or, in the case of the original application, is still valid and unchanged. No additional license fee is required with respect to the transfer of the location and the promoter may not conduct bingo at the new location until the new license is issued.

(B) The nonprofit organization's license authorized by this article must not be transferred to another nonprofit organization and is valid and continues in force so long as the nonprofit organization to which it is issued continues to conduct the bingo games at the location authorized by the license.

The nonprofit organization's license, upon written application to the department, may be transferred to a new location. The written application must be on a form prescribed by the department and must state, under penalties of perjury, that the information on the transfer application and the original license application is true and correct or, in the case of the original application, is still valid and unchanged. The nonprofit organization cannot operate at the new location until the new license is issued.

(C) No promoter or nonprofit organization may lease, sell, rent, lend to, or exchange with another person, organization, corporation, or other entity a promoter's or bingo license issued pursuant to this article.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-3990. Manner of playing bingo.

(A) The game of bingo must be played in the following manner:

(1) Bingo is played by more than one player and a caller who is associated with the house. Each player must pay face value for each card to be played during the course of a game and may purchase the card for a specified number of games. All cards sold for a game must sell for face value and cards may not be given to players as prizes or for free. After the player has purchased a card or cards for a specified number of games, the house cannot require or accept an additional payment or consideration by the player in order to complete the specified number of games.

(2) Before each game begins, the caller shall announce to the players the configuration or configurations that will win the game. A configuration consists of a number of grids covered in the manner announced by the caller. Any method of playing the games is allowed if the method is announced before each game's beginning including, but not limited to, wild card games. In addition, anytime before the conclusion of the game, the prize, specifically stating the dollar amount or value of merchandise awarded to the winner or winners for the game, must be announced.

(3) The prize must be awarded to the winner of that game without delay. For multiple winners, the prize must be divided equally among the winners. In the case of a merchandise prize, the cash value of the merchandise may be divided among the winners. Purchase receipts of merchandise awarded as prizes must be made available to players and the department for confirmation of value.

(4) The caller shall draw and announce numbers from the cage one at a time. If a player has a card with the called number on it, he may use a marker to cover the square which contains the number. After the number is announced, it must be indicated on the master-board by the caller.

(5) When a player covers sufficient squares on a card to achieve the winning configuration, he may indicate to the caller. The caller shall require that the player's card be checked against the master-board in the presence of the other players to determine if the squares were covered accurately. If it is determined by the caller that the player accurately has covered the squares and achieved the preannounced configuration, the player is declared the winner. If it is determined that the player has not covered the squares accurately and achieved the preannounced configuration, play continues in that game.

(6) All devices, including the master-board, used to show what numbers have been called during a game must not be changed or turned off until the winners are verified.

HISTORY: 1996 Act No. 449, Section 1; 2002 Act No. 334, Section 16C, eff October 1, 2002; 2004 Act No. 172, Section 4, eff August 2, 2003.



SECTION 12-21-4000. Procedures applicable to conduct of bingo.

In addition to the manner of play prescribed in Section 12-21-3990, the following procedures apply to the conduct of the game:

(1) Before the beginning of the first game, all seventy-five balls must be displayed openly on the master-board for the inspection of the players.

(2) Only one set of seventy-five balls and only one master-board is allowed in the room or area during the play of the game.

(3) Only one bet or payment is to be paid for each card.

(4) No bets or payments may be made while a game is in progress, except the sale of cards for subsequent games.

(5) Reserved.

(6) The house is required to identify the games for which a card may be used before the card is purchased.

(7) Before the start of play, the caller shall announce to all players the winning configuration of covered squares for that particular game.

(8) The prize must be awarded to the first person who successfully achieves the winning configuration of covered squares. All winning configurations must be verified using an electronic verifying system and must be displayed on the monitor for all players to see.

(9) Balls must be selected randomly by an indiscriminate process.

(10) Only one number may be called at a time.

(11) All balls drawn remain on the master-board until the conclusion of the game.

(12)(a) At least fifty percent of the gross proceeds of the sale of bingo cards taken in by the house during a single session must be returned to the players in the form of prizes. However, with respect to fair licenses, this requirement must be met during the course of the fair.

(b) A bingo operation may take in only two times more in gross proceeds than the prize for that session averaged on a quarterly basis. Amounts in excess of this limit are subject to a tax, in addition to any other bingo license taxes and fees equal to the amount of the excess. Each session that the gross proceeds are greater than twice the prize amounts paid constitutes a separate offense if the tax is unpaid. This excess proceeds tax must be remitted to the department on the organization's quarterly bingo report and distributed as provided in Section 12-21-4190. Failure to remit this excess proceeds tax to the department shall result in immediate suspension of both the promoter's license and the organization's license. The department, after a conference with the promoter and organization, may permanently revoke the license of the promoter or the nonprofit organization, or both. If permanently revoked, the promoter, nonprofit organization, or any partner or member of the organization may no longer manage, conduct, or assist in any manner with a bingo operation in this State.

(13) The playing of bingo is restricted to the premises designated with the department by the sponsor organization.

(14) Bingo only may be played at the place designated by the bingo licensee on its original or amended application.

(15) The house may hold promotions of special events during a session offering players prizes other than from the play of bingo not to exceed one hundred dollars in cash or merchandise for each session. This amount is not to be paid out of the bingo account and is not included in total payouts for a session. There is no additional charge to players to participate in a special promotion. The promotion must not be a form of gambling or a game of chance.

HISTORY: 1996 Act No. 449, Section 1; 2002 Act No. 334, Sections 16D, 16E, eff October 1, 2002; 2004 Act No. 172, Section 5, eff August 2, 2003.



SECTION 12-21-4005. Operation of bingo games; scope.

The operation of the bingo games excludes machines and lottery games, including video poker lottery games, prohibited by Sections 12-21-2710, 16-19-40, and 16-19-50.

HISTORY: 2002 Act No. 334, Section 16L, eff October 1, 2002.



SECTION 12-21-4007. Site system and electronic dabber specifications.

(A) A site system and an electronic dabber must meet the following specifications:

(1) A site system must:

(a) record a nonresetable electronic consecutive six digit receipt number for each transaction;

(b) issue a player a receipt for each transaction containing the:

(i) name of a site or organization;

(ii) date and time of transaction;

(iii) number of electronic bingo card images downloaded or activated;

(iv) selling price of a card or package, gross proceeds, and receipt number; and

(v) serial number of device issued to a player;

(c) print a summary report for each session containing:

(i) the date and time of the report;

(ii) the name of site;

(iii) the date of the session;

(iv) the sequential session number;

(v) the number of transactions;

(vi) the number of voided transactions;

(vii) the number of electronic bingo card images downloaded or activated;

(viii) the number of devices used;

(ix) the total gross proceeds; and



SECTION 12-21-4009. Limitations on use of electronic or mechanical devices.

The use of an electronic or mechanical device designed for a bingo game authorized pursuant to this chapter must be limited to a bingo promoter and the promoter's employees or any other person authorized by law to conduct bingo only in order to facilitate bingo play in the location licensed for bingo play pursuant to law, and this machine must not dispense as a prize coins or currency. The operation of the bingo games excludes machines and lottery games, including video poker lottery games, prohibited by Sections 12-21-2710, 16-19-40, and 16-19-50.

HISTORY: 2004 Act No. 172, Section 1, eff August 2, 2003.



SECTION 12-21-4010. Application of Section 12-21-3930 through 12-21-3950.

The provisions of Sections 12-21-3930 through 12-21-3950 do not apply to the holder of a fair bingo license. However, the department shall prescribe a separate application form for fairs to obtain a license.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4011. Indian tribe use of hardware technology.

Notwithstanding any provision of law, federally- recognized Indian tribes authorized to conduct bingo games in South Carolina may use hardwire technology for bingo play, if the hardwire technology complies with the same restrictions and meets the same requirements and testing required of electronic dabbers and site systems as provided in this chapter.

HISTORY: 2004 Act No. 172, Section 8, eff August 2, 2003.



SECTION 12-21-4020. Classes of bingo licenses; taxes.

The following are the classes of bingo licenses:

(1) CLASS AA: An organization operating a bingo game offering prizes with a minimum payout of fifty thousand dollars a session shall obtain a Class AA bingo license at a cost of four thousand dollars. The prizes offered at any one session may not exceed two hundred fifty thousand dollars. The holder of a Class AA license may not conduct more than one bingo session a month.

(2) CLASS B: An organization operating a bingo game offering prizes, which do not exceed eight thousand dollars a session, shall obtain a Class B bingo license at a cost of one thousand dollars. The holder of a Class B license may not conduct more than five bingo sessions a week.

(3) CLASS C: An organization operating a bingo game and offering prizes of twenty dollars or less a game during a single session shall obtain a Class C bingo license at no cost. However, the organization may offer a prize in cash or merchandise of no more than one hundred fifty dollars for six jackpot games a session. The department, in its discretion, may allow certain Class C licenses to use hard bingo cards instead of the paper cards required by this article.

To qualify to play on hard cards, a bingo game conducted by a Class C license must meet the following criteria:

(a) be operated solely by volunteers;

(b) the person managing, conducting, or operating the bingo game must not be paid or otherwise be compensated and must be a designated member of the organization;

(c) remuneration, including wages or other compensation, must not be made to any individual or corporation;

(d) all equipment used to operate a game of bingo, including chairs, tables, and other equipment, must be owned by the charity;

(e) the organization may lease the building directly from the owner of the building or own the building in which the game of bingo is played. The organization may not lease or sublease the building from a person who is not the owner;

(f) the only expenses allowed to be paid from the proceeds of the game are utility bills, prizes, purchases of cards, payments for the lease of a building, purchases of equipment required to operate a game of bingo, and the charitable purposes of the organization;

(g) one hundred percent of the net proceeds from the operation of the game must be used for charitable purposes.

(4) CLASS D: A person, organization, or corporation desiring to conduct a bingo game at a fair as defined in Section 12-21-3920 and who offers prizes for each game of no more than fifty dollars in merchandise shall obtain only a temporary Class D bingo license at a cost of one hundred dollars for not more than ten days or two hundred dollars for more than ten days. The department, in its discretion, may allow certain Class D licensees to use hard bingo cards in lieu of the paper cards required by this article.

(5) CLASS E: An organization which has a game of bingo and operates exclusively by bona fide members who are residents of this State and who do so on a strictly volunteer basis and whose gross bingo proceeds do not exceed forty thousand dollars a calendar quarter, and where prizes do not exceed four thousand dollars a session shall obtain a Class E license from the department at a cost of five hundred dollars. If the gross bingo proceeds for any calendar quarter exceed thirty thousand dollars, the person or organization within ten days is required to obtain a Class B license from the department and comply with all requirements of a Class B license. The holder of a Class E license may not conduct more than one bingo session a week.

(6) CLASS F: An organization which has a game of bingo and operates exclusively by bona fide members who are residents of this State and who do so on a strictly volunteer basis and whose gross proceeds do not exceed forty thousand dollars a calendar quarter, and where prizes do not exceed four thousand dollars a session and where bingo proceeds are only used to pay the organization's utility bills, to pay charges for bingo paper, and for the charitable purpose of the organization, shall obtain a Class F license from the department at the cost of one hundred dollars. The holder of a Class F license may not conduct more than one bingo session a week.

HISTORY: 1996 Act No. 449, Section 1; 1998 Act No. 285, Section 4A; 1998 Act No. 334, Section 3; 1998 Act No. 340, Section 4; 1998 Act No. 387, Section 6; 2002 Act No. 334, Section 16F, eff October 1, 2002.



SECTION 12-21-4030. Entrance fee surcharges.

(A) A promoter or organization may not impose a charge, other than as provided in subsection (B), on a player of more than the face value of each card sold to play bingo.

(B)(1) A holder of a Class AA license shall impose an entrance fee of eighteen dollars;

(2) A holder of a Class B license shall impose an entrance fee of five dollars;

(3) A holder of a Class D or Class E license may impose a five-dollar entrance fee; and

(4) A holder of a Class F license may impose a three-dollar entrance fee.

(C) The entrance fees collected pursuant to subsection (B) are not required to be remitted as taxes and are not included in gross proceeds for purposes of the prize limitations provided in Section 12-21-4000(12)(a).

HISTORY: 1996 Act No. 449, Section 1; 1998 Act No. 285, Section 4B.



SECTION 12-21-4040. One license per person or organization.

No nonprofit organization may hold more than one bingo license.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4050. Only one organization to operate bingo per building.

Only one nonprofit organization may operate or cause the operation of bingo in a building. This section applies to all buildings regardless of ownership, of primary use, or of original use.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4060. Certain persons prohibited from managing or conducting bingo.

A person who has been convicted within the last twenty years of violating a state or federal criminal statute relating to gaming or gambling, or who has been convicted of any other crime that has a sentence of two or more years, or where applicable, whose promoter's license has been revoked by the department is not permitted to manage or conduct a game or assist in any manner with the bingo operation.

HISTORY: 1996 Act No. 431, Section 34.A; 1996 Act No. 449, Section 1.



SECTION 12-21-4070. South Carolina domicile required for license.

No license, as provided by this article, may be issued to an organization, promoter, or individual that has not been domiciled in this State for at least three years immediately preceding the license application. In the case of the organization, the organization must also have been active in this State for at least two years.

HISTORY: 1996 Act No. 449, Section 1; 2005 Act No. 4, Section 1, eff November 4, 2004.



SECTION 12-21-4080. Promoter to turn over proceeds; member to deposit proceeds.

(A) Upon completion of the session, the promoter or the organization member representative shall deposit the gross proceeds from the session less the amount paid out as prizes into the bingo checking account. If the promoter is authorized by the organization to make the session deposit, the promoter shall deliver to the organization representative evidence that the deposit was made in a timely manner. This evidence must be furnished no later than the next business day following the day of the bingo session on which the proceeds were obtained.

(B) The representative member of the nonprofit organization shall deposit the funds into the bingo checking or savings account as described in Section 12-21-4090. For purposes of this section, a member of the licensed nonprofit organization is any individual who holds a full membership in the organization as defined by the organization's constitution, charter, articles of incorporation or by-laws and has been a member of the organization for at least one year. The term also includes those individuals who are members of an auxiliary or recognized junior affiliate of the parent organization.

HISTORY: 1996 Act No. 449, Section 1; 2002 Act No. 334, Section 16G, eff October 1, 2002.



SECTION 12-21-4090. Bingo checking and savings accounts.

(A) The provisions of this section apply to the licensed nonprofit organization which is responsible for the special checking and savings accounts established by this section. The provisions of this section do not apply to the holder of a Class D fair bingo license.

(B) The organization shall control all deposits, transfers, and disbursements from these accounts, including the payment of compensation to the promoter and employees of the promoter or organization working the bingo games.

(C) An organization receiving an annual license to conduct bingo shall establish and maintain one regular checking account designated the "bingo account" and also may maintain an interest-bearing savings account designated the "bingo savings account". All funds derived from the conduct of bingo, less the amount awarded as cash prizes, must be deposited in the bingo account. Other funds may not be deposited in the bingo account, unless there is a deficit, and then both the organization and promoter shall deposit a loan equal to fifty percent of the deficit. Each loan deposited into the bingo checking account must be accounted for on the quarterly financial reports filed with the department. Detailed information substantiating these loans must be maintained by the organization. Deposits must be made no later than the next business day following the day of the bingo occasion on which the receipts were obtained. All accounts must be maintained in a financial institution in this State.

(D) Funds from the bingo account must be withdrawn by preprinted, consecutively-numbered checks or withdrawal slips, jointly signed by a properly authorized representative of the licensed nonprofit organization and promoter and made payable to a person or organization. Checks must be imprinted with the words "Bingo Account" and must contain the organization's bingo license number on the face of the check. There also must be noted on the face of the check or withdrawal slip the nature of the payment made. No check or slip may be made payable to "cash", "bearer", or a fictitious payee. All checks, including voided checks and slips, must be kept and accounted for.

(E) Funds received by the nonprofit organization from the department as a result of the sale of bingo cards must be deposited into a separate account and maintained separately from bingo funds and the bingo account referenced in this section.

(F) Checks drawn on the bingo account must be for one or more of the following purposes:

(1) payment of necessary and reasonable bona fide expenses incurred and paid in connection with the conduct of bingo;

(2) payment of necessary and reasonable compensation incurred and paid in connection with the conduct of bingo for personnel and promoters managing and conducting the game;

(3) disbursement of net proceeds derived from the conduct of bingo to charitable purposes or the purpose for which the organization was established;

(4) transfer of net proceeds derived from the conduct of bingo to the bingo savings account pending a disbursement to a charitable purpose.

(G) The disbursement of net proceeds on deposit in the bingo savings account to a charitable purpose must be made by transferring the intended disbursement back into the bingo account and then withdrawing the amount by a check drawn on that account as prescribed in this section.

(H) Proceeds given to a person or an organization for a charitable purpose must not be used by the donee:

(1) to pay for services rendered or materials purchased in connection with the conducting of bingo by the donor organization; or

(2) for a cause, an act, or an activity that does not constitute a charitable purpose or other purpose for which the organization was established if the activity is conducted by the donor organization.

(I) Gross proceeds derived from the conduct of bingo must not be commingled with other funds of the licensed organization.

(J) A licensed organization that has stopped conducting bingo and has unexpended bingo funds shall disburse those funds to a charitable purpose or other purposes for which the organization was established within one year after the date it ceases to conduct bingo. However, unexpended funds to be used for a building fund may be retained for this purpose. The organization shall file a report with the department showing the establishment of a building fund, the amount of money from the special account to be retained for that purpose, and other information the department may consider necessary. If the organization is identified as a fictitious charity after originally licensed, any payments due the charity revert to the general fund.

(K) Net proceeds must not be used directly or indirectly by a licensed authorized nonprofit organization to support or oppose a candidate or slate of candidates for public office, to support or oppose a measure submitted to a vote of the people, or to influence or attempt to influence legislation. The records of these accounts are available for inspection, upon demand, by the department.

HISTORY: 1996 Act No. 449, Section 1; 1998 Act No. 340, Section 5; 1998 Act No. 387, Section 7; 2002 Act No. 334, Section 16H, eff October 1, 2002.



SECTION 12-21-4100. Record keeping and reporting requirements.

(A) Each licensed nonprofit organization conducting bingo games shall submit quarterly to the department on the last day of the month following the close of the calendar quarter a report under oath containing the following information:

(1) the amount of the gross proceeds derived from the games;

(2) each item of expense incurred or paid;

(3) each item of an expenditure made or to be made, with a detailed description of the merchandise purchased or the services rendered;

(4) the net proceeds derived from the games;

(5) the use to which the proceeds have been or are to be applied;

(6) a list of prizes offered and given, with their respective values;

(7) excess proceeds as provided in Section 12-21-4000(12)(b);

(8) number of players at each session;

(9) other information considered necessary by the department.

(B) Each licensed nonprofit organization shall maintain records to substantiate the contents of each report.

(C) The department may revoke the license of an organization that fails to file the reports and information required in this article.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4110. Department to administer provisions of article.

The department shall perform all functions incident to the administration, collection, enforcement, and operation of the tax and regulations imposed under this article. Local law enforcement officials are authorized to enforce the hours of operation.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4120. Clarification and conference requests.

An organization or a promoter seeking clarification on the play of or operation of a bingo game shall submit to the department's bingo regulatory section a written request seeking a determination as to whether or not a certain or specific action constitutes a violation. A conference may be requested upon the receipt of the clarification request. The department shall respond, in writing, to the party requesting the clarification, citing specific statutes which disqualify an action and, when applicable, citing actions that are authorized pursuant to the laws of this State. A response or any failure to respond is not grounds for estoppel nor does it grant any rights to the organization or promoter seeking a clarification. An organization or a promoter found in violation of the provisions of this article and assessed additional taxes, penalties, fines, or interest is entitled to a conference upon request.

HISTORY: 1996 Act No. 449, Section 1; 2002 Act No. 334, Section 16I, eff October 1, 2002; 2004 Act No. 172, Section 6, eff August 2, 2003.



SECTION 12-21-4130. Seizure of bingo equipment and cards.

The department may seize bingo equipment or cards found in the possession of a promoter, a licensed nonprofit organization, or player which have been manufactured, altered, or changed in a manner so as to no longer make bingo a game of chance as defined in this article.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4140. Penalties.

A penalty of up to five thousand dollars and revocation of the license at the discretion of the department may be imposed for a violation of this article. Each violation and each day in violation of a provision of this article constitutes a separate offense.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4150. Posing as bingo player; unauthorized bingo supplies.

A person who poses as a bingo player or a person who conspires to have a person pose as a bingo player with the intent to defraud regular customers of the game, or a person who is using unauthorized bingo supplies, is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than five thousand dollars, or both.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4160. Inspection of books, papers, records, and other materials.

The department or its designated agent or representative may enter upon the premises where bingo is played or the business premises of another person and examine books, papers, records, memoranda, commodities, or other things bearing upon the amount of taxes or fees payable or the proper conduct of a game and secure from the taxpayer or other person information directly or indirectly for the enforcement of this article.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4170. Compromise of criminal or civil action.

The department, in its discretion, may compromise a criminal or civil action arising under the provisions of this article either before or after prosecution has begun.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4180. Collection of taxes and fees not to be stayed or prevented.

The collection of the taxes and fees imposed by this article must not be stayed or prevented by an injunction, writ, or order issued by a court or its judge.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4190. Bingo card charges; distribution of revenues.

(A) The department shall charge and retain ten cents for each dollar of face value for each bingo card sold for AA, B, D, and E licenses. The department shall charge and retain five cents for each dollar of face value for each bingo card sold for an F license. The department shall charge and retain four cents for each dollar of face value for each bingo card sold for a C license.

(B) The revenue retained must be distributed as follows:

(1) twenty-six percent of the revenue must be distributed to the sponsoring charity for which the bingo cards were purchased. The department shall make the distribution to the sponsoring charity by the last day of the next month following the month the revenue was collected. Distributions under this subsection must be reduced by any delinquent debts as defined in the Setoff Debt Collection Act;

(2) seventy-four percent pursuant to Section 12-21-4200.

(C) The provisions of subsection (B) do not apply to holders of Class F licenses. The entire amount of revenue remitted pursuant to Section 12-21-4190 by Class F licensees shall be distributed pursuant to Section 12-21-4200.

HISTORY: 1996 Act No. 449, Section 1; 1998 Act No. 285, Section 4C; 2006 Act No. 357, Section 1, eff July 1, 2007; 2006 Act No. 359, Section 1, eff July 1, 2006.



SECTION 12-21-4200. Disbursement of revenues.

The first nine hundred forty-eight thousand dollars of the total revenues derived from the provisions of this article which is collected from bingo within this State must be deposited monthly in twelve equal amounts into an account in the Office of the State Treasurer and called "Division on Aging Senior Citizen Centers Permanent Improvement Fund". All interest earned on monies in the Division on Aging Senior Citizen Centers Permanent Improvement Fund must be credited to this fund. Of the remaining revenue:

(1) Seven and five one-hundredths percent of the annual revenue derived from the provisions of Section 12-21-4190(2) must be deposited with the State Treasurer to be credited to the account of the Division on Aging, Office of the Governor, but in no case shall this credit be less than six hundred thousand dollars. This amount must be allocated to each county for distribution in home community services for the elderly as follows:

(a) One-half of the funds must be divided equally among the forty-six counties.

(b) The remaining one-half must be divided based on the percentage of the county's population age sixty and above in relation to the total state population using the latest report of the United States Bureau of the Census.

The aging service providers receiving these funds must be agencies recognized by the Division on Aging, Office of the Governor and the area agencies on aging.

(2) Twenty and eight-tenths percent of the annual revenue derived from the provisions of Section 12-21-4190(2) must be deposited by the State Treasurer in a separate fund for the Department of Parks, Recreation and Tourism entitled the Parks and Recreation Development Fund. Interest earned by this fund must be added to it and credited to its various accounts in the same proportion that the annual allocation to each account bears to the total annual distribution to the fund. Unexpended amounts in the various fund accounts must be carried forward to succeeding fiscal years except as provided in Section 51-23-30. Fund proceeds must be distributed as provided in Chapter 23 of Title 51.

(3) Seventy-two and fifteen one-hundredths percent of the annual revenue derived from the provisions of Section 12-21-4190(2) must be deposited with the State Treasurer and credited to the general fund, except that the first one hundred thirty-one thousand of such revenues each year must be transferred to the Commission on Minority Affairs.

HISTORY: 1996 Act No. 449, Section 1; 2004 Act No. 172, Section 11, eff August 2, 2003; 2006 Act No. 357, Section 2, eff July 1, 2007; 2006 Act No. 359, Section 2, eff July 1, 2006.



SECTION 12-21-4210. Sale or transfer of bingo cards.

Bingo cards may not be sold or transferred between licensed organizations, between distributors, or between manufacturers. All unused bingo cards may be returned to the department for refund and destruction. The department is required to refund only the amount retained by the department previously based on the face value of each card and does not include the manufacturer's price or transportation charges to the consignee at destination and such additional charges. If an organization operating a bingo game ceases operation within fifteen days from the purchase of the last voucher and the voucher remains outstanding, the department shall accept the returned paper and credit the value of returned paper against the outstanding voucher. The organization then shall pay the balance of the voucher less the value of returned paper.

HISTORY: 1996 Act No. 449, Section 1; 2002 Act No. 334, Section 16J, eff October 1, 2002.



SECTION 12-21-4220. Bingo card design and requirements.

Bingo cards shall meet the design and requirements of the department. The use of the cards is evidence of the payment of the license tax imposed upon bingo cards by this article.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4230. Bonds.

Manufacturers, promoters, organizations, or distributors of bingo cards are required to furnish bond in an amount approved by the department to ensure faithful compliance with the regulations of the department.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4240. License to manufacture, distribute or use bingo cards.

Each manufacturer, distributor, organization, or promoter must be licensed to manufacture or distribute, or use bingo cards. The department shall charge an annual license fee of five thousand dollars for each manufacturer and two thousand dollars for each distributor. A license issued by the department under this section is renewable annually unless canceled or terminated. No license issued under this section is transferable or assignable.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4250. Dual roles.

A bingo card manufacturer may not be licensed to operate a game as a bingo card distributor or as a promoter. A bingo card distributor may not be a manufacturer, a licensed nonprofit organization, or promoter. A licensed nonprofit organization or a promoter may not be a manufacturer or distributor.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4260. Background investigations.

A person licensed as a bingo manufacturer, distributor, organization, or promoter shall submit to a background investigation. This includes each partner of a partnership and each director and officer and all stockholders of ten percent or more in a parent or subsidiary corporation of a bingo card manufacturer, distributor, organization, or promoter. The department has sole discretion to issue a license based on the background investigation.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4270. Application to obtain bingo cards.

Each licensed nonprofit organization or promoter, in the name of a licensed organization, may obtain bingo cards approved by the department by making application and remitting sixteen and one-half percent of the total face value of the cards to be purchased. Payment to the State for the issuance of bingo cards must be made by check, certified check, any electronic method, or cash within fifteen days of receipt of the application. If payment is made by check and the check is returned by the bank for any reason, the organization or promoter then is required to make payment to the department by certified funds for the remainder of the time that the bingo session is in operation. Upon receipt of the application, the department shall notify a licensed distributor who has purchased bingo cards from a licensed manufacturer that the licensed distributor may release the face value of the bingo cards requested to the licensed organization or promoter. However, no additional bingo cards must be released until payment is received for the prior application of bingo cards. The department is required to set forth procedures to ensure that there is a crosscheck between manufacturers, distributors, and licensed nonprofit organizations or promoters. A quarterly return is required by each manufacturer, distributor, and licensed nonprofit organization or promoter on or before the last day of the month following the close of the calendar quarter outlining those items the department determines necessary to verify the sale and distribution of bingo cards. The sale of bingo cards and entrance fees provided by Section 12-21-4030 are not subject to the admissions tax provided by Section 12-21-2420.

HISTORY: 1996 Act No. 449, Section 1; 2002 Act No. 334, Section 16K, eff October 1, 2002.



SECTION 12-21-4275. Prohibitions on bingo card or ticket transfers.

The transfer of a bingo card or ticket by a manufacturer or bingo ticket manufacturer to a person other than a licensed distributor is prohibited. The transfer of a bingo card or ticket by a distributor to a person other than a licensed bingo promoter or a licensed bingo nonprofit organization is prohibited. The transfer of a bingo card or ticket by a distributor to a promoter or bingo nonprofit organization that does not have a voucher covering the bingo ticket or bingo card is prohibited.

HISTORY: 2004 Act No. 172, Section 10, eff August 2, 2003.



SECTION 12-21-4280. Revocation of license.

(A) The department may revoke a license issued under this article if it finds that a licensed nonprofit organization is not in compliance with the exemption requirements of the Internal Revenue Code.

(B) A license revoked under this section must not be reissued until a new application is made and the department determines that the applicant is complying with the applicable provisions of the Internal Revenue Code.

(C) The department may promulgate regulations to enforce this section.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4295. Proceeds expended within state.

Proceeds after expenses derived from the game of bingo within South Carolina must not be expended for the benefit of charitable organizations located outside this State.

HISTORY: 1996 Act No. 449, Section 1.



SECTION 12-21-4300. Severability.

If any section, subsection, paragraph, subparagraph, sentence, clause, phrase, or word of this article is for any reason held to be unconstitutional or invalid, such holding shall not affect the constitutionality or validity of the remaining portions of this article, the General Assembly hereby declaring that it would have passed this article, and each and every section, subsection, paragraph, subparagraph, sentence, clause, phrase, and word thereof, irrespective of the fact that any one or more other sections, subsections, paragraphs, subparagraphs, sentences, clauses, phrases, or words hereof may be declared to be unconstitutional, invalid, or otherwise ineffective.

HISTORY: 2002 Act No. 334, Section 16L, eff October 1, 2002.



SECTION 12-21-5010. Short title.

This article may be cited as "The Marijuana and Controlled Substance Tax Act".

HISTORY: 1993 Act No. 164, Part II, Section 70A.



SECTION 12-21-5020. Definitions.

As used in this article:

(1) "Marijuana' means any marijuana, whether real or counterfeit, as defined in Section 44-53-110, that is held, possessed, transported, transferred, sold, or offered to be sold in violation of the laws of this State.

(2) "Controlled substance" means a drug or substance, whether real or counterfeit, as defined in Section 44-53-110, that is held, possessed, transported, transferred, sold, or offered to be sold in violation of the laws of this State. "Controlled substance" does not include marijuana.

(3) "Dealer" means a person who in violation of the laws of this State manufactures, produces, ships, transports, or imports into South Carolina or in any manner acquires or possesses more than forty-two and one-half grams of marijuana, or seven or more grams of a controlled substance, or ten or more dosage units of a controlled substance which is not sold by weight.

(4) "Department" means the South Carolina Department of Revenue.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



SECTION 12-21-5030. Department to administer article, collect taxes; dealers not required to give identifying information.

The department shall administer the provisions of this article. Payments required by this article must be made to the department on the form provided by it. Dealers are not required to give their name, address, social security number, or other identifying information on the form. The department shall collect all taxes under this article.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



SECTION 12-21-5040. Department to promulgate regulations and adopt uniform system of stamps, labels, or other indicia for taxed marijuana and controlled substances.

The department may promulgate regulations necessary to enforce this article. The department shall adopt a uniform system of providing, affixing, and displaying official stamps, official labels, or other official indicia for marijuana and controlled substances on which a tax is imposed.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



SECTION 12-21-5050. Dealer not to possess taxed marijuana or controlled substance without evidence that tax was paid.

No dealer may possess any marijuana or controlled substance upon which a tax is imposed unless the tax has been paid on the marijuana or other controlled substance as evidenced by a stamp or other official indicia.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



SECTION 12-21-5060. Article not provide immunity from criminal prosecution.

Nothing in this article may provide immunity for a dealer from criminal prosecution pursuant to the laws of this State.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



SECTION 12-21-5070. Person lawfully in possession not required to pay tax.

Nothing in this article requires persons lawfully in possession of marijuana or a controlled substance to pay the tax required under this article.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



SECTION 12-21-5080. Quantity measured by weight or dosage; diluted quantities.

For the purpose of calculating the tax under Section 12-21-5090, a quantity of marijuana or other controlled substance is measured by the weight of the substance whether pure, impure, or dilute, or by dosage units when the substance is not sold by weight, in the dealer's possession. A quantity of a controlled substance is dilute if it consists of a detectable quantity of pure controlled substance and any excipients or fillers.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



SECTION 12-21-5090. Tax imposed; rate.

A tax is imposed on marijuana and controlled substances as defined in Section 12-21-5020 at the following rate:

(1) on each gram of marijuana, or portion of a gram, three dollars fifty cents;

(2) on each gram of controlled substance, or portion of a gram, two hundred dollars;

(3) on each fifty dosage units of a controlled substance that is not sold by weight, or portion of fifty dosage units, two thousand dollars.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



SECTION 12-21-6000. Violation is misdemeanor; imprisonment, fine, civil penalty.

(A) A dealer who violates this article must pay a penalty of one hundred percent of the tax in addition to the tax imposed by Section 12-21-5090. The penalty must be collected as part of the tax.

(B) In addition to the tax penalty imposed, a dealer distributing or possessing marijuana or controlled substances without affixing the appropriate stamps, labels, or other indicia is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than five years or fined not more than ten thousand dollars, or both.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



SECTION 12-21-6010. Stamps, labels or other indicia to be purchased from department at face value.

Official stamps, labels, or other indicia to be affixed to all marijuana or controlled substances must be purchased from the department. The purchaser shall pay one hundred percent of face value for each stamp, label, or other indicia at the time of the purchase.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



SECTION 12-21-6020. Dealer to have indicia evidence tax payment affixed; indicia may be used once; taxes due and payable immediately upon acquisition or possession.

(A) When a dealer purchases, acquires, transports, or imports into this State marijuana or controlled substances on which a tax is imposed by Section 12-21-5090, and if the indicia evidencing the payment of the tax have not already been affixed, the dealer shall have them permanently affixed on the marijuana or controlled substance immediately after receiving the substance. Each stamp or other official indicia may be used only once.

(B) Taxes imposed upon marijuana or controlled substances by this article are due and payable immediately upon acquisition or possession in this State by a dealer.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



SECTION 12-21-6030. Assessment for dealer not possessing valid indicia is jeopardy assessment.

An assessment for a dealer not possessing valid stamps or other official indicia showing that the tax has been paid is considered a jeopardy assessment or collection, as provided in Article 3 of Chapter 53 of this title.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



SECTION 12-21-6040. Confidentiality of information on report or return; limited evidentiary use; publication of statistics permitted; violations and penalties.

(A) The department or a public employee may not reveal facts contained in a report or return required by this article or any information obtained from a dealer. Information contained in a report or return or obtained from a dealer may not be used against the dealer in a criminal proceeding, unless independently obtained, except in connection with a proceeding involving taxes due under this article from the dealer making the return.

(B) A person who violates this section is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than ten thousand dollars, or both.

(C) This section does not prohibit the department from publishing statistics that do not disclose the identity of dealers or the contents of particular returns or reports.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



SECTION 12-21-6050. Tax proceeds credited to general fund of state.

The department shall credit the proceeds of the tax levied by this article to the general fund of the State.

HISTORY: 1993 Act No. 164, Part II, Section 70A.



SECTION 12-21-6510. Short title.

This article may be cited as the "Tourism Infrastructure Admissions Tax Act".

HISTORY: 1997 Act No. 109, Section 1.



SECTION 12-21-6520. Definitions.

As used in this article:

(1) "Additional infrastructure improvement" means a road or pedestrian access way, a right-of-way, a bridge, a water or sewer facility, an electric or gas facility, a landfill or waste treatment facility, a hospital or medical facility, a fire station, a school, a transportation facility, a telephone or communications system, or any similar infrastructure facility and facilities ancillary thereto. This improvement must be owned by the State or a political subdivision. For purposes of this section, it includes a publicly-owned tourism or recreation facility.

(2) "Benefit period" means a fifteen-year period commencing on the first day of the first month after the date on which the department approves the certification application.

(3) "Certification application" means an application submitted by a county or municipality to the department requesting that the department approve a major tourism or recreation facility or a major tourism or recreation area for the benefits available under Sections 12-21-6530 and 12-21-6540.

(4) "Council" means the Advisory Coordinating Council for Economic Development.

(5) "Department" means the South Carolina Department of Revenue.

(6) "Designated development area" means a contiguous area set aside by municipal or county ordinance in which one or more tourism or recreation facilities will be located. The term includes a downtown or waterfront redevelopment area, a local historic district, redevelopment of a closed military facility, or a newly designated economic development site.

(7) "Establishment" means either a major tourism or recreation facility or a tourism or recreation facility located within a major tourism or recreation area.

(8) "Fund" means the special tourism infrastructure development fund.

(9) "Grant application" means the application submitted to the council whereby a local government may apply to receive a grant from the fund.

(10) "Investment period" means any consecutive sixty-month period, however, the same investment may not be counted more than once in determining whether the appropriate amount of investment has been made within any consecutive sixty-month period.

(11) "Major tourism or recreation area" means a designated development area with one or more tourism or recreation facilities located therein in which an aggregate investment in land and capital assets of at least twenty million dollars is made in the designated development area for tourism or recreation facilities, or as otherwise provided in Section 12-21-6560, within the investment period. The full twenty million dollars must be invested before the certification application can be filed.

(12) "Major tourism or recreation facility" means a tourism or recreation facility in which an aggregate investment in land and capital assets of at least twenty million dollars is made at the facility, or as otherwise provided in Section 12-21-6560, within the investment period. The full twenty million dollars must be invested before the certification application can be filed.

(13) "Tourism or recreation facility" means a theme park, amusement park, historical, educational or trade museum, botanical or zoological garden, aquarium, cultural center, theater, motion picture production studio, convention center, arena, coliseum, auditorium, golf course, spectator or participatory sports facility or any other facility which is subject to collecting and remitting the tax on admissions.

(14) "Tourism or recreational facility" also means an aquarium or natural history exhibit or museum located within or directly contiguous to an extraordinary retail establishment as defined below. An extraordinary retail establishment is a single store located in South Carolina within two miles of an interstate highway or in a county with at least three and one-half million visitors a year, and it must be a destination retail establishment which attracts at least two million visitors a year with at least thirty-five percent of those visitors traveling at least fifty miles to the establishment. The extraordinary retail establishment must have a capital investment of at least twenty-five million dollars including land, buildings and site preparation costs, and one or more hotels must be built to service the establishment within three years of occupancy. Only establishments which receive a certificate of occupancy after July 1, 2006, qualify. The Department of Parks, Recreation and Tourism shall determine and annually certify whether a retail establishment meets these criteria and its judgment is conclusive. The extraordinary retail establishment annually must collect and remit at least two million dollars in sales taxes but is not required to collect or remit admission taxes.

HISTORY: 1997 Act No. 109, Section 1; 2006 Act No. 384, Section 22.C, eff June 14, 2006; 2006 Act No. 386, Section 48.C, eff June 14, 2006; 2007 Act No. 116, Section 3.A, eff June 28, 2007, applicable for tax years beginning after 2007.



SECTION 12-21-6530. Portion of tax to be paid to county or municipality where establishment located; use of funds.

(A) During the benefit period, an amount equal to one-fourth of the license tax paid on admissions to an establishment must be paid by the department to the county or municipality in which the establishment is located. This portion of the tax is to be used directly or indirectly for additional infrastructure improvements. If more than one infrastructure improvement is being considered at the same time, preference must be given to infrastructure improvements requested by the establishment generating the admissions tax, or other development occurring as a result of the creation or expansion of the major tourism or recreation facility or major tourism or recreation area.

(B) If the establishment is located in an unincorporated area of a county, the payment must be made to the county governing body and, if located within the corporate limits of a municipality, the payment must be made to the municipal governing body.

(C) The county or municipal governing body may share funds received from these payments with another county or municipal governing body to provide additional infrastructure facilities or services in support of the establishment that generates the tax on admissions responsible for the payments.

HISTORY: 1997 Act No. 109, Section 1.



SECTION 12-21-6540. Portion of tax to be transferred to State Treasurer for deposit in special tourism infrastructure development fund; applications for grants; review of applications; guidelines.

(A) During the benefit period, in addition to the amount described in Section 12-21-6530, except as otherwise provided in Section 12-21-6590, an additional amount equal to one-fourth of the license tax paid on admissions to an establishment must be transferred by the department to the State Treasurer to be deposited into the fund and distributed pursuant to the approval of the council.

(B) Deposits into the fund must be separated into special accounts based on which establishment generated the admissions tax subject to this section.

(C) Counties or municipalities within five miles of the major tourism or recreation facility or major tourism or recreation area may apply to the council for grants from the fund by submitting a grant application.

(D) Upon review of the grant application, the council shall determine the amount of monies to be received by each of the eligible counties or municipalities. All monies must be used directly or indirectly for additional infrastructure improvements. If more than one grant application is being reviewed at the same time, preference must be given to grant applications for infrastructure which directly or indirectly serve the establishment that generates the admissions tax or other development occurring as a result of the creation or expansion of the major tourism or recreation facility or major tourism or recreation area. One year after the end of the benefit period, the council, after consultation with the Department of Parks, Recreation and Tourism, may use these funds for any infrastructure in the State which it determines will aid tourism.

(E) Grants may run for more than one year and may be based upon a specified dollar amount or a percentage of the monies deposited annually into the fund. After approval of a grant application, the council may approve the release of monies to eligible counties and municipalities.

(F) The council shall adopt guidelines to administer the fund including, but not limited to, grant application criteria for review and approval of grant applications. Expenses incurred by the council in administering the fund may be paid from the fund.

HISTORY: 1997 Act No. 109, Section 1; 2007 Act No. 116, Section 4, eff June 28, 2007, applicable for tax years beginning after 2007.



SECTION 12-21-6550. Certification application to be filed in county or municipality where major tourism or recreation area located; request for classification.

In order to obtain the amounts provided in Sections 12-21-6530 and 12-21-6540:

(A) The county or municipality in which the major tourism or recreation facility or major tourism or recreation area is located must file with the Department of Parks, Recreation and Tourism a certification application. The Department of Parks, Recreation and Tourism shall review the application for completeness and accuracy and if necessary contact the county or municipality for additional information. A separate certification application must be filed for each tourism or recreation facility located in a tourism or recreation area. The certification application must be filed within one year of the end of the investment period.

(B) When the application is complete, the Department of Parks, Recreation and Tourism shall forward the application on to the department. The department shall notify the county or the municipality, in writing, if the certification application has been approved.

(C) A tourism or recreation facility for which a certification application has been filed must request a determination from the council as to the status of the tourism or recreation facility. The council must classify each tourism or recreation facility as a new tourism or recreation facility or an expansion to an existing tourism or recreation facility. If a tourism or recreation facility is classified as an expansion to an existing tourism or recreation facility, Section 12-21-6580 applies. The request for determination of classification must be included in the certification application. The department must forward a copy of the request to the council for its determination.

HISTORY: 1997 Act No. 109, Section 1; 2005 Act No. 145, Section 24.A, eff July 1, 2005.



SECTION 12-21-6560. Factors for considering whether facility qualifies as major tourism or recreation facility or area.

In determining whether or not a particular facility qualifies as a major tourism or recreation facility or a major tourism or recreation area, the following items may be included in determining if the twenty million dollar investment has been met:

(1) secondary support facilities such as hotels, food, and retail services which are located within, or immediately adjacent to, the major tourism or recreation facility or the major tourism or recreation area and which directly support the major tourism or recreation facility or the major tourism and recreation area;

(2) private or public sector funds or a combination of private and public sector funds, spent on the major tourism or recreation facility or the major tourism or recreation area.

HISTORY: 1997 Act No. 109, Section 1.



SECTION 12-21-6570. Designated development area and boundaries to be determined by ordinance; maximum total acreage allowed; designated development area embracing contiguous lands within two or more county-municipal entities.

(A) A designated development area and its boundaries must be determined by municipal ordinance, if located in a municipality, or by county ordinance, if located in an unincorporated county area, or by more than one ordinance by municipal or county governments, or both, if it embraces areas within two or more counties or municipalities. One or more designated development areas may be located within a municipality or unincorporated county area.

(B) The total aggregate amount of a single designated development area within any municipality or county may not exceed five percent of the total acreage of the municipality or unincorporated county area.

(C) If there is more than one designated development area within a county or municipality, the total acreage for all designated development areas within a municipality must not exceed ten percent of the total acreage of the municipality and the total acreage for all designated development areas within unincorporated areas of a county must not exceed ten percent of the total acreage of the county's unincorporated areas.

(D) The acreage limitations for municipalities and unincorporated county areas do not apply to designated development areas created prior to the year 2005 and located on a closed federal military facility as defined by the Base Realignment and Closure department, and the acreage for an area where these conditions are met are in addition to the acreage limitations applicable to any other designated development areas within the same municipality or unincorporated county area.

(E) Two or more municipal or county governments or combination of these governments may adopt ordinances to designate a "designated development area" embracing contiguous lands within two or more of the involved county-municipal entities, but the acreage for each involved municipality or county must not exceed five percent of the total acreage in each involved municipality or unincorporated county area.

(F) The boundaries of a designated development area must be determined prior to the date that the certification application is approved.

HISTORY: 1997 Act No. 109, Section 1.



SECTION 12-21-6580. Expansion or improvement of facilities; calculation of admissions tax revenues subject to Sections 12-21-6530 and 12-21-6540.

If a major tourism or recreation facility or a major tourism and recreation area is expanded or improved with an additional twenty million dollar investment being made within an investment period, the amount of admissions tax revenues subject to Sections 12-21-6530 and 12-21-6540 for the benefit period is the amount in excess of the annual admissions tax revenues previously generated by the major tourism or recreation facility, or by all of the tourism or recreation facilities within the major tourism or recreation area, as appropriate. This amount is determined by using the average of the admissions tax revenues generated during the twenty-four months preceding the date of the filing of the certification application.

HISTORY: 1997 Act No. 109, Section 1; 1998 Act No. 432, Section 10.



SECTION 12-21-6590. Designation of extraordinary retail establishments; additional infrastructure improvements and other expenditures supporting construction or operation; application for conditional certification.

(A) The Department of Parks, Recreation and Tourism may designate no more than four extraordinary retail establishments as defined in Section 12-21-6520(14), and for purposes of this section, sales taxes must be substituted for admissions taxes wherever admission tax appears in this Tourism Infrastructure Admissions Tax Act. For purposes of this section, additional infrastructure improvements include any aquarium or natural history exhibits or museum located within or directly contiguous to the extraordinary retail establishment which are dedicated to public use and enjoyment under such terms and conditions as may be required by the municipality or county in which they are located. Additional infrastructure improvements also shall include site prep, construction of real or personal property, parking, roadways, ingress and egress, utilities, and other expenditures on the extraordinary retail establishment which directly support or service the aquarium or natural history museum or exhibits. The certification application made under this section must be executed by both the extraordinary retail establishment as well as the county or municipality.

(B) Prior to the completion of an extraordinary retail establishment, an entity may request that the county or municipality in which the facility is located provide an application for conditional certification to the Department of Parks, Recreation and Tourism. The Department of Parks, Recreation and Tourism may grant conditional certification to the entity as an extraordinary retail establishment based on reasonable projections that the facility will meet the requirements of Section 12-21-6520(14) within three years of the certificate of occupancy. If the Department of Parks, Recreation and Tourism grants the conditional certification to the entity as an extraordinary retail establishment, it shall forward the approval for conditional certification to the department. The department shall notify the entity and either the county or the municipality, as applicable, of the approval.

An applicant obtaining conditional certification as an extraordinary retail establishment under this section and satisfying the requirements of conditional certification by the dates provided therein, shall be deemed to satisfy all of the requirements of this article pertaining to qualification as an extraordinary retail establishment for the duration of the benefit period. The entity shall be deemed to constitute a major tourism or recreation facility under Section 12-21-6520(12) and shall be entitled to all of the benefits of this article for the duration of the benefit period without any further certification requirements. This subsection shall not be construed to allow an applicant to receive the benefits provided in this article prior to satisfying the requirements of the conditional certification and of Section 12-21-6520(14).

The Department of Parks, Recreation and Tourism shall develop application forms and adopt guidelines governing the conditional certification process.

(C) If an applicant obtains conditional certification and complies with both the conditional certification and Section 12-21-6520(14), then one-half shall be substituted for one-fourth in Section 12-21-6530(A), and no funds will be transferred to the council pursuant to Section 12-21-6540.

HISTORY: 2006 Act No. 384, Section 22.D, eff June 14, 2006; 2006 Act No. 386, Section 48.D, eff June 14, 2006; 2007 Act No. 116, Section 3.B, eff June 28, 2007, applicable for tax years beginning after 2007.






CHAPTER 22 - COIN-OPERATED MACHINES AND OTHER DEVICES

SECTION 12-22-10. Definitions.

[Only subsections (19) and (22) of this section, as found in 1999, Act No. 125, Section 10, took effect June 1, 1999. See Editor's Note at the beginning of this chapter.]

(19) "Person" means any individual, partnership, corporation, association, entity, or organization of any type.

(22)(a) "Principal" means:

(i) every person;

(ii) an association;

(iii) all partners of a partnership, limited partnership, or limited liability partnership;

(iv) all members of a limited liability company, or if the company is a manager-managed company, all members and managers;

(v) trust and its beneficiaries;

(vi) corporation, its directors, officers, and stockholders with a ten percent or more direct or beneficial interest or any person or entity that receives more than ten percent of the net income; or

(vii) an employee who has day-to-day operational management responsibilities for the business or entity; which has or will have a direct or indirect ownership interest in a machine or machines, a manufacturer, a machine owner, distributor, a machine operator or the establishment for which the applicant seeks a new or renewal license.

(b) "Indirect ownership interest" includes, but is not limited to, a loan or extension of credit or forgiving of a loan of ten thousand dollars or more, made to or for the benefit of an applicant or licensee. Indirect ownership interest' does not include a loan or extension of credit made by a state or federally chartered financial institution or a restricted or supervised lender licensed under South Carolina law. Multiple loans of less than ten thousand dollars may not be used to evade the requirements of this chapter and such activity is grounds for revocation of any and all licenses issued pursuant to Section 12-22-320 held by the applicant.

(c) If a corporation is a member of a controlled group of corporations, as defined in 26 U.S.C. 1563, or a member of an affiliated group of corporations, as defined in 26 U.S.C. 1504, and at least one member of the group of corporations is a publicly-held corporation, then only the corporation which engages in the business or activity required to be licensed pursuant to this chapter is considered a principal for purposes of this chapter, along with its directors, officers, and stockholders as described in subitem (a)(vi).

(d) For purposes of item (c) of this subsection, "publicly held corporation" means a corporation:

(i) whose shares are traded on a national exchange; and

(ii) whose total assets at the end of the corporation's most recent fiscal quarter exceeded one billion dollars.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-730. Regulations.

The department must issue regulations to strictly enforce the provisions of this chapter so as to prevent the licensure of an establishment or establishments that would allow machine operators to circumvent the prohibition against more than five machines being located on any premises. Nothing in this section, and the terms as they are defined in this chapter, shall be construed to be unenforceable because of the pendency of, or the failure to issue, any regulations by the department. This chapter must be liberally construed to supercede any regulation in existence after the effective date of this act that would impede the department in any way from strictly enforcing the provisions of this chapter regarding the prohibition against more than five machines being licensed on the same premises.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-740. Machines prohibited at casinos.

(A)(1) Except as provided in subsection (B), machines shall not be operated or continue to operate at any casino. For purposes of this chapter, the term "casino" shall mean both of the following:

(a) any two or more "single places or premises", as that term was defined, applied, and interpreted in Regulation 117-190 on or before May 31, 1999, that are located within a single structure; and

(b) beginning December 1, 1999, any two or more establishments located within one hundred feet of each other that have establishment licenses issued to the same person or a person who has the same principals.

(2) In determining whether an establishment violates this section, the department shall consider whether more than one licensed establishment operates within a single structure, unless the distance between the licensed establishments exceeds one hundred feet and the licensed establishments are not owned by the same person, do not have any of the same principals, and the owner of one is not a principal of another licensed establishment. Licenses denied under this section are subject to review under Section 12-60-1310.

(B)(1) A casino shall not operate or continue to operate except as provided in this subsection. No casino shall continue to operate as a casino unless on May 31, 1999:

(a) machines were both licensed and in operation within each "single place or premises" as that term was defined, applied, and interpreted in Regulation 117-190 on or before May 31, 1999; and

(b) each single place or premises within the casino met the qualifications of Regulation 117-190 and a certificate of occupancy, if otherwise required by law, has been issued for the structure within which two or more single places or premises are located.

(2) After December 1, 1999, each casino authorized to operate after May 31, 1999, shall be permitted to re-apply for and may be granted renewal of licenses that, notwithstanding any other provision of the law, must expire and may not be renewed after July 1, 2004. Pursuant to Sections 1, 9, and 11 of Article V, the General Assembly provides that the Magistrate, Circuit and Appellate Courts do not have jurisdiction to extend the termination date of July 1, 2004, and may not enjoin the enforcement of this subsection by the department or the division. Nothing in this subsection shall be construed to affect the jurisdiction of the state courts regarding other provisions of this chapter.

(3)(a) After July 1, 2004, casinos may continue to operate within a county if the county governing body, prior to July 1, 2004, adopts an ordinance authorizing the operation of casinos.

(b) An ordinance adopted pursuant to this item may not authorize the operation of a casino if the casino was not in operation on May 31, 1999.

(4) If the provisions of item (3) are declared unconstitutional by a final order of a court of competent jurisdiction, then the provisions of Section 12-22-710(A)(1) shall apply in the entire state.

(C) All casinos authorized to operate after May 31, 1999:

(1) on or before January 1, 2000, conduct business as a single operation and be licensed as a single licensed establishment to maintain on the premises more than five licensed machines;

(2) advise the department of the machine licenses currently issued and the licenses currently issued for each single place or premises within the structure and return the licenses for each single place or premises to the department at the time the new license for the single licensed establishment is approved by the department and issued;

(3) once licensed as a single establishment, never have licenses for any number of machines greater than the total number of machines licensed in the structure as of May 31, 1999, as asserted in the statement required in item (5);

(4) never increase the number of machines permitted by this section after any reduction in the number of machines at the licensed establishment; provided, that a reduction, as that term is used in this subsection, does not include the routine removal and replacement of machines for maintenance, repair, service, or similar purpose; and

(5) on or before January 1, 2000, file with the department a sworn statement asserting any and all reasons why it is entitled to the benefits conferred by this subsection (B).

(D) Any person claiming the benefits of subsection (B) shall have the burden of proof and must establish by clear and convincing evidence that he is entitled to operate the structure as a single licensed establishment with more than five licensed machines. Any transferee of an interest in such an establishment shall be subject to all limitations of this section.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-910. Machine license required.

(A) Before a machine may be connected or remain connected to the central computer monitoring system, the machine must have a current and valid machine license. The machine owner and machine operator, and the establishment at which the machine is located must have current and valid licenses as required by this chapter.

(B) Each machine or device licensed pursuant to this chapter must be operated in a stand-alone fashion and may not be linked in any way to another machine, except as otherwise provided in this chapter.

(C) Any machine which is not connected to the central computer monitoring system after February 1, 2000, shall be considered to be illegal and a contraband machine.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-920. Types of machines and equipment permitted.

(A) All machines, location controllers and associated modems, and computer chips must be verifiably of a make, model, and software version certified by the department or a testing lab selected by the department before the items may be possessed, owned, operated, or allowed to operate at any place within this State.

(B) A person may not possess, own, operate, or allow the operation of a contraband machine or device at any place within this State.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-930. Requirements for machine licensure.

(A) Not later than December 1, 1999:

(1) each machine must meet standards provided in subsection (B) of this section and the machine owner shall certify to the department, under oath and in a form prescribed by the department, that the machines are prepared for connection to the central computer monitoring system; or

(2) each machine owner must certify to the department, under oath and in a form prescribed by the department, that he has ordered all location controllers and associated modems, computer chips, associated equipment, software, hardware, and any other equipment required by this chapter in order for his machines to be connected to the central computer monitoring system.

(B) Not later than December 1, 1999, and subject to the provisions of subsection (A)(2), all machines and equipment must:

(1) have games that are random and have a minimum theoretical payback of between ninety percent and ninety-nine percent, within standard rounding, in which the theoretical payback percentage is determined using standard methods of probability theory at optimal play;

(2) be secure and accountable;

(3) not operate in a misleading or deceptive manner;

(4) not have any means of manipulation that affect the random probabilities of winning a game;

(5) have one or more mechanisms that accept only coins or cash in the form of bills. The mechanisms must be designed to prevent obtaining credits without paying by stringing, slamming, drilling, or other means;

(6) have one or more metering devices that keep a record of (a) all cash inserted or deposited into the machine; (b) credits played, (c) credits won, (d) validated cash ticket amounts, and (e) other information prescribed by the department. Cash records must include total coins and bills accepted and total credit generated by coin and bill acceptors;

(7) be capable of being accessed on demand by telecommunication through a location controller from the central computer monitoring system for purposes of polling or reading device activities and for central computer remote enabling or disabling of machine operations;

(8) be capable of interfacing with a central computer monitoring system through a location controller;

(9) when required by the department after certification, be connected to the central computer monitoring system through a location controller; and

(10) meet the standards set by the department and those set forth in this chapter.

(C)(1) Machines not meeting the standards of this chapter, or the standards of the department, shall not be licensed. The license of any machine which fails to maintain the standards of this chapter shall be revoked.

(2) The department shall connect licensed machines at licensed establishments meeting the requirements of this section to the central computer monitoring system as soon as is practicable after receipt of certification from the machine owner that a machine meets the standards of this section, no later than February 1, 2000. A machine owner who provides the certification provided in subsection(A) may provide payouts as provided in Section 12-22-1020 beginning on December 1, 1999. A machine owner who provides the certification provided in subsection (A)(2) shall provide the certification provided in subsection (A)(1) by February 1, 2000; if the certification is not provided on that date, the machine shall be disabled and the machine owner shall be subject to the penalties provided in this chapter.

(D) When the department approves the software and logic board of a machine, the division must require the use of a prescribed security seal process to guard against any unauthorized tampering or changes to the erasable programmable read only memory (EPROM) chip or chips, or future, similar such technology. Any repair, replacement, or adjustment to the machine's EPROM chips or similar such technology must be done in the presence of an employee of the division.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-940. Location controllers and modems.

(A) As part of the central computer monitoring system, each establishment operating machines must provide a location controller and modem meeting department requirements. Each location controller must be capable of receiving, storing, and transmitting to the central computer monitoring system all information received from and required of machines. Each location controller shall be capable of supporting at least five machines.

(B) This section applies to those location controllers which participate in the system as separate hardware entities and any head of string location controller which meets the specifications of this section.

(C) The cost for purchasing, leasing, and installing, the location controller is the responsibility of the licensed establishment in which the machines are located.

(D) Each location controller must be able to perform the following functions:

(1) communicate with machines in an on-line environment;

(2) store log entries of openings of machine game doors;

(3) store log entries of openings of machine coin or currency doors;

(4) authorize a machine to be taken off-line from the location controller and store a log of this event;

(5) disable a machine and store a log entry upon a game door open, and a coin door open;

(6) store a log entry if machine is off-line from the location controller;

(7) store a log entry for machine tampering if the signal received from the machine is discontinuous or corrupted in such a manner as to constitute more than spurious noise in the system;

(8) store a log entry of reenabling a machine that has been disabled;

(9) log entries which include a VGMID for each machine and date/time stamp;

(10) communicate to the central computer system the information which has been gathered from the machines and any log entries stored during the period using a protocol provided by the department or designated agent;

(11) have sufficient storage capacity to maintain at least five days of data generated from the maximum playing sessions from the maximum number of associated machines linked to the location controller. The data must be stored immediately in a manner that allows, on demand, real time access by the central computer monitoring system. Access to data stored in the location controller must be restricted to authorized entry from the central computer monitoring system and other authorized inquiry only access that has been preapproved by the department;

(12) have an internal clock;

(13) be protected from unauthorized interference or tampering by any person or external device or force, such as to corrupt or alter data or corrupt or suspend communication signals or transmitted data from the machines or to the central computer monitoring system. This requirement extends to the location controller as well as its associated communication device, and cabling between the controller, the machines, and communication device;

(14) be constructed of materials and protected in such a manner as to allow it to operate in suboptimal environments such as nonregulated temperature, dusty, tobacco-smoke filled, and humid conditions. Locations using a location controller that is not constructed so as to operate in these environments and that fail to operate properly are not allowed to operate machines until the location controller is repaired or replaced so as to operate in such a suboptimal environment; and

(15) be capable of validating tickets printed by a machine.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-950. Standards for machines and related equipment.

The department may set standards for machines, modems, location controllers, the central computer monitoring system, and associated equipment including, but not limited to, technical standards, hardware specifications, software specifications, and standards relating to multiplayer units. Applicants must meet these standards before any license may be issued. The department may revise technical standards as is necessary providing sufficient time for compliance by licensees. The technical standards established by the department must, to the extent possible, within the limitation of this chapter, maximize competition among manufacturers.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-960. Burden of proof.

The burden of proof that a machine, game, location controller, modem, or any part of a machine meets the required standards and requirements is the responsibility of the manufacturer or machine owner. The department may require the manufacturer or machine owner to obtain a certification from an approved laboratory indicating that the machine, game, location controller, modem, or any part of a machine meets the required standards and requirements. The cost of this certification is the responsibility of the manufacturer or machine owner. The department shall provide a list of approved laboratories. The department may also review a laboratory to determine if the laboratory should be added or removed from the department's list of approved laboratories. The department may contract with a testing laboratory to ensure and certify that a machine, game, location controller, modem, or any part of a machine meets the required standards and requirements. The department may also establish a state testing laboratory. Payment of the cost of testing by the laboratory is the responsibility of the manufacturer or machine owner. Approval of the machine by the department is prima facie evidence that the machine meets the required standards and requirements.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-970. Notice to department prior to certain changes in machines.

A machine owner shall notify the department before a machine is added, replaced, disconnected, or transferred to another establishment.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-980. Notice to department prior to certain changes in location controllers.

The licensed establishment or machine owner shall notify the department before a location controller is added, disconnected, or transferred to another establishment.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-990. Machines to be disabled if location controller not polled for a specified period.

(A) Each location controller must be programmed automatically to disable the play of all machines connected to the location controller, if the location controller has not been polled by the central computer monitoring system for the purpose of collecting meter and event data, for a period to be determined by the department, but not less than seventy-two hours. The machine must be enabled when communication has been restored.

(B) Whenever a machine is disabled during play of a game, the following must occur:

(1) a message must appear on the screen warning the player that the machine is about to be disabled and the player must be informed that one minute remains to complete the game;

(2) a count-down timer must be displayed;

(3) if the player completes the game, all payouts must be reported on a payout ticket and no other games are allowed to be played on that machine; and

(4) if the player has not completed the game in the minute allotted, then the machine shall complete the hand according to the manufacturer's recommended play strategy, all payouts must be reported on a payout ticket, and the machine then disabled.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-1000. VGMID required.

Each machine placed in operation in this State must have affixed by the manufacturer a VGMID assigned by the department. Each machine owner shall notify the department in writing of the receipt of a machine. Manufacturers, distributors, and machine owners shall make machines and associated equipment available for inspection by the department or division. No machine may be transported out-of-state until the VGMID has been removed. No one other than an authorized department or division employee shall remove the VGMID. For qualifying machines already located in the State, the department shall assign, and the division shall affix, the VGMID. The VGMID must be programmed into the machine and serves as the machine's unique identifier for purposes of logging events and reporting play statistics.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-1010. Records required for each machine.

(A) Every machine owner shall maintain records for each machine showing the manufacturer's serial number; model and type of machine; the VGMID; the license number; the location's name, address, and telephone number; the machine operator; the date the machine entered this State; the date it entered the location; the date the machine went on-line; and the bank account from which the taxes are withdrawn.

(B) The machine owner shall maintain information relating to the payment of any money or compensation paid to any persons to operate the machine. Information required by this section must be available on demand for inspection by a representative of the department or division.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-1040. Simulation of bingo or slot machines prohibited.

A machine must not simulate bingo or a slot machine.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-1050. Printing of tickets.

Each machine must contain a single printing mechanism capable of printing an original ticket and retaining an exact copy which is subject to inspection by the department. Tickets must contain any information the department determines to be reasonable for the efficient administration of this chapter. The department shall provide manufacturers information as to the information needed on a ticket and the placement of information on the ticket.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-1060. Machines and related equipment must be Year 2000 compliant.

All machines, location controllers, and the central computer monitoring system selected by the department must perform correctly before, during, and after the year 2000, with no error in functioning or data caused by failure to correctly interpret and utilize data contained within date fields within the system.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-1070. Department to disable machines under specified circumstances.

(A) The department shall disable machines via the central computer monitoring system for the following reasons:

(1) the establishment license or retail sales tax license at the establishment where the machines are located has been revoked or suspended;

(2) the license of the machine has been revoked or suspended;

(3) the machine owner's license has been revoked or suspended;

(4) the machine operator's license has been revoked or suspended;

(5) the establishment license, machine license, machine owner's license, or machine operator's license has expired;

(6) the central computer monitoring system has registered a violation of system integrity by a machine. A machine disabled for this reason will be enabled again as soon as the problem has been resolved;

(7) the machine owner or the machine operator has requested that the machine be disabled for any reason, such as relocation, upgrading, or repair; or

(8) the bank account from which taxes are paid has insufficient funds to pay the entire tax due upon the due date.

(B)(1) All persons who have notified the department of an ownership or lien interest in a machine shall be notified of a proceeding to revoke licenses that may result in disabling under this section. A licensee whose machine, and any part of the machine, is disabled for reasons in (A)(1), (A)(2), (A)(3), or (A)(4) shall not be licensed or permitted to operate in this State for five years from the date of revocation.

(2) A machine, and any part of the machine, shall not operate in this State for five years from the date of revocation, if the machine is disabled for the reasons stated in:

(a) subsection (A)(1) or (A)(4), if the machine owner and the person holding the establishment license are the same person; or

(b) subsections (A)(2) or (A)(3).

(C) All persons who have notified the department of an ownership interest in an establishment shall be notified of a proceeding to revoke licenses that may result in disabling under Section (A)(1). If machines are disabled at an establishment for the reason in (A)(1), the establishment may not operate, or allow the operation of, machines for five years from the date of the revocation or suspension.

HISTORY: 1999 Act No. 125, Section 10.



SECTION 12-22-1080. Alternative technical provisions.

The department, in its discretion, may approve, effective upon publication in the State Register, alternative technical provisions provided that the technology maintains the security, account information, and integrity of the machines, location controllers, and central computer monitoring system.

HISTORY: 1999 Act No. 125, Section 10.






CHAPTER 23 - LICENSE TAXES ON OTHER BUSINESSES

SECTION 12-23-10. Imposition of tax; rate.

In addition to all other taxes of every kind imposed by law:

(1) every person, except the State, a county, a municipality, or an agency or political subdivision of it, engaged in the business of selling electric power for resale within the State is subject to the payment of an excise, license, or privilege tax of five-tenths of one mill upon each kilowatt hour of electric power sold for resale within the State, except upon such electric power purchased from a vendor, however remote, previously taxed under this subsection. Sales for resale of an electric cooperative to a customer whose sales are taxed under subsection (2) must not be taxed under this subsection; and

(2) except a municipality, every public utility and electric cooperative engaged in the business of selling electric power within the State to the ultimate user of the power is subject to the payment of an excise, license, or privilege tax of five-tenths of one mill upon each kilowatt hour sold within the State to the ultimate user, except such electric power purchased from vendors, however remote, taxed under subsection (1).

HISTORY: 1962 Code Section 65-901; 1952 Code Section 65-901; 1942 Code Section 2558; 1932 Code Section 2558; 1931 (37) 357; 1935 (39) 275; 1937 (40) 610; 1957 (50) 404; 1969 (56) 740; 1991 Act No. 171, Part II, Section 57B.



SECTION 12-23-20. Exemptions from tax.

The provisions of this article shall not apply to:

(1) Electric power manufactured or generated in another state and brought into this State until such power has lost its interstate character and immunities;

(2) Electric power or energy generated in the State by plants constructed after May 1, 1951 and exported to another state;

(3) Any person owning and operating an electric manufacturing or generating plant of ten horsepower or less;

(4) Any industrial plant manufacturing or generating power for its own use or for use upon its own premises by its bona fide operatives or employees, but the tax shall be paid upon so much thereof as may be sold to other than its employees;

(5) A municipality manufacturing or generating electricity for the use of its customers; or

(6) Electric power used in manufacturing or generating hydroelectric power and steam electric power, and electric power used in the operation of such electric power manufacturing or generating plants and auxiliary machinery and equipment necessary thereto; provided, that all such power that is used for generation of power, which is to be exempt from taxation shall be exempt only if it is metered; nor shall they apply:

(7) When the entire capital stock of a corporation owning and operating a plant manufacturing or generating electric power is owned by an industrial corporation, to such power as may be furnished by such generating corporation to such industrial corporation for use and consumption by such industrial corporation or for use upon the premises of such industrial corporation by its bona fide operatives or employees, but the tax shall be paid upon so much of such power as may be sold to other than such industrial corporation's employees.

(8) Electric power sold to industrial customers as a class in excess of the amounts of electric power sold to industrial customers as a class during the corresponding months of the State's fiscal year 1957-1958; but all sales of electric power to any class of customer other than industrial customers shall continue to be assessed and taxed as provided in this article. As used in this section, "industrial customers" shall mean that class of customer engaged in the business of manufacture, fabrication, processing and related work.

(9) electricity used by a technology intensive facility as defined in Section 12-6-3360(M)(14)(b) and qualifying for the sales tax exemption provided pursuant to Section 12-36-2120(65), and the equipment and raw materials including, without limitation, fuel used by such qualifying facility to generate, transform, transmit, distribute, or manage electricity for use in such a facility. The running of the periods of limitation within which the department may assess taxes pursuant to Section 12-54-85 is suspended during the same time period it is suspended in item (65)(d) of Section 12-36-2120.

HISTORY: 1962 Code Section 65-902; 1952 Code Section 65-902; 1942 Code Section 2558; 1932 Code Section 2558; 1931 (37) 357; 1935 (39) 275; 1937 (40) 610; 1951 (47) 710; 1953 (48) 215; 1969 (56) 740; 2006 Act No. 335, Section 4.C, eff June 6, 2006; 2007 Act No. 110, Section 23.A, eff June 6, 2006; 2007 Act No. 116, Section 29.A, eff June 6, 2006.



SECTION 12-23-30. Authority to suspend tax on power sold to Atomic Energy department.

The State Budget and Control Board may suspend the payment of the electric energy generating and sales tax on electricity sold to the Savannah River Plant of the Atomic Energy department from plants located in this State when, in the judgment of said Board, such suspension is for the best interest of the State.

HISTORY: 1962 Code Section 65-903; 1952 Code Section 65-903; 1951 (47) 710.



SECTION 12-23-40. department shall administer, enforce, and collect tax; rules and regulations.

Such tax shall be paid to and collected by the department, and the department shall administer and enforce the tax and shall make rules and regulations pertinent to such enforcement, which shall have the full force and effect of law.

HISTORY: 1962 Code Section 65-904; 1952 Code Section 65-904; 1942 Code Sections 2558, 2559; 1932 Code Sections 2558, 2559; 1931 (37) 357, 358; 1935 (39) 275; 1937 (40) 610.



SECTION 12-23-50. Certain instruments and records shall be kept; examinations by department; violations.

Every person engaged in the business of manufacturing, generating or selling electric power in this State shall provide himself with and keep the necessary instruments to show the amount of electric power manufactured, generated or sold, expressed in kilowatt hours, and shall keep permanent, legible records showing the amount of power, expressed in kilowatt hours, manufactured, generated or sold each day. Such records and instruments shall be subject to examination by the department or its duly authorized representatives at any time during business hours, and the department may enter upon the premises of any taxpayer and examine, or cause to be examined, any of the instruments, books, records, and other property of any such person and secure any other information directly or indirectly concerned in the enforcement of this article.

Any person required to keep the necessary instruments or records prescribed in this section shall be subject to a penalty of one hundred dollars per day for each day's omission to keep either such required instruments or required records. Such penalties shall be collected in the same manner as provided in this article for the collection of delinquent taxes.

HISTORY: 1962 Code Section 65-905; 1952 Code Section 65-905; 1942 Code Section 2559; 1932 Code Section 2559; 1931 (37) 358.



SECTION 12-23-60. Monthly returns and remittance of tax required.

Every person subject to the provisions of this article shall on or before the twentieth day of each month make a true and correct return to the department in such form as it may prescribe, showing the exact amount of electric power manufactured, generated or sold, expressed in kilowatt hours, during the previous month, and remit the tax therewith.

HISTORY: 1962 Code Section 65-906; 1952 Code Section 65-906; 1942 Code Section 2560; 1932 Code Section 2560; 1931 (37) 359; 1994 Act No. 516, Section 35.



SECTION 12-23-90. Taxes and penalties deemed a debt; lien thereof.

The taxes and all penalties provided for in this article shall be held as a debt payable to the State by the person against whom they shall be charged and all such taxes, penalties and assessments shall be a first lien in all cases whatsoever upon all property of the person charged therewith.

HISTORY: 1962 Code Section 65-909; 1952 Code Section 65-909; 1942 Code Section 2560; 1932 Code Section 2560; 1931 (37) 359.



SECTION 12-23-120. Use of tax.

The revenue derived under the provisions of this article shall be turned into the State Treasury for the support of the State government.

HISTORY: 1962 Code Section 65-913; 1952 Code Section 65-913; 1942 Code Section 2563; 1932 Code Section 2564; 1931 (37) 361.



SECTION 12-23-130. Exemption of South Carolina Public Service Authority from taxation.

Nothing contained in Sections 12-23-10, 12-23-20, or 12-37-220, shall be construed or interpreted to impose any tax liability on the South Carolina Public Service Authority, and all property leased to and operated by the South Carolina Public Service Authority for the generation or transmission of electric power shall, for all tax purposes, be considered the property of the Authority.

HISTORY: 1969 (56) 740.



SECTION 12-23-210. Municipal privilege or license tax on railroads; maximum allowable amounts.

The maximum amount of privilege or license tax which the several municipalities within this State may annually assess and collect of persons operating railroads in this State as common carriers for the privilege of doing intrastate business within the limits of such municipalities, whether such companies are incorporated under the laws of this State or any other state or whether incorporated at all or not, is fixed as follows: In municipalities having a population of not exceeding two hundred and fifty inhabitants, ten dollars; in municipalities having a population of more than two hundred and fifty inhabitants and not exceeding five hundred inhabitants, fifteen dollars; in municipalities having a population of more than five hundred inhabitants and not exceeding seven hundred and fifty inhabitants, twenty dollars; in municipalities having seven hundred and fifty to one thousand inhabitants, twenty-five dollars; in municipalities having a population of more than one thousand inhabitants and not exceeding five thousand inhabitants, twenty-five dollars for the first one thousand inhabitants and twenty-five dollars for each additional one thousand inhabitants or a major fraction thereof; in municipalities having a population of more than five thousand inhabitants and not exceeding ten thousand inhabitants, twenty-five dollars for the first one thousand inhabitants and thirty dollars for each additional one thousand inhabitants or major fraction thereof; and in municipalities having a population of more than ten thousand inhabitants, twenty-five dollars for the first one thousand inhabitants and thirty-five dollars for each additional one thousand inhabitants or major fraction thereof. But in no case shall any municipality assess or collect such a privilege or license tax exceeding two thousand dollars.

In arriving at the amount of privilege or license tax which may be assessed and collected under the provisions of this section the population of the several cities and towns shall be computed and based upon the Federal census next preceding the year for which such license tax is assessed from year to year.

HISTORY: 1962 Code Section 65-921; 1952 Code Section 65-921; 1942 Code Section 7241-3; 1932 Code Section 7436; Civ. C. '22 Section 4548; 1920 (31) 921.



SECTION 12-23-220. Local licenses for carriers shall be good for interurban carriage.

Any person who shall have paid a license or occupation tax in the city, town or county in which his principal place of business is situated for the purpose of conducting the business of transporting passengers or baggage for hire by means of carriage, hacks, omnibuses, drays or motor vehicles shall be exempt from the payment of any license or occupation tax in any other county, city or town to which or from which such passengers or baggage are transported and a license issued by an occupation tax paid to any county, city or town within the State by a person engaged in any such business shall be good in every county, city or town within the State. But nothing contained in this section shall permit the carrying on of the business exempted in this section within any incorporated city or town or within any other county, except the city, town or county in which the license is obtained or tax paid, except for the purpose of taking on and discharging passengers and baggage which is destined for another city, town or county, and this section shall apply to interurban business only.

HISTORY: 1962 Code Section 65-922; 1952 Code Section 65-922; 1942 Code Section 7241-2; 1932 Code Section 7385; 1924 (33) 985.



SECTION 12-23-310. Imposition of tax; rate.

Every foreign land association and other business of a like class not incorporated under the laws of this State shall each, before transacting business in this State, pay an annual license fee of one hundred dollars to the Department of Insurance of this State on or before the thirty-first day of March in each year, to be deposited by him in the State Treasury. Such license shall expire on the thirty-first day of March of the succeeding year.

HISTORY: 1962 Code Section 65-941; 1952 Code Section 65-941; 1947 (45) 322; 1948 (45) 1734; 1960 (51) 1646; 1993 Act No. 181, Section 154.



SECTION 12-23-410. Imposition of tax on plays and shows in towns or villages not incorporated; rate; payment; disposition.

All persons representing publicly, for gain or reward, any play, comedy, tragedy, interlude, farce or other entertainment of the stage, or any part therein, and those who exhibit wax figures or shows of any kind whatsoever shall pay a tax of three dollars per day when they make such exhibitions at towns or villages that are not incorporated. Such sum of three dollars shall be paid into the hands of the clerks of the circuit courts, respectively, who shall be bound to pay it over into the county treasury.

HISTORY: 1962 Code Section 65-961; 1952 Code Section 65-961; 1942 Code Section 6322; 1932 Code Section 6322; Civ. C. '22 Section 5170; Civ. C. '12 Section 3426; Civ. C. '02 Section 2315; G. S. 1754; R. S. 1866; 1813 (5) 711.



SECTION 12-23-420. Clerks and magistrates shall issue executions for failure to pay tax.

If any person who is required to pay the tax provided in Section 12-23-410 shall neglect to do so before such representation or exhibition, the clerk of the court or any magistrate for the county in which such neglect shall occur shall issue an execution for double the amount of tax so imposed, which may be directed to any sheriff or constable of this State and against the body and goods of the person so being liable and which may be levied in any county in the State. Every magistrate who shall so issue execution shall cause the amount of it to be paid to the clerk of the court for his county and the clerk of court shall pay into the county treasury all such taxes as may come into his hands. Nothing in this section shall apply to such a tax in any incorporated city or town.

HISTORY: 1962 Code Section 65-962; 1952 Code Section 65-962; 1942 Code Section 6323; 1932 Code Section 6323; Civ. C. '22 Section 5171; Civ. C. '12 Section 3427; Civ. C. '02 Section 2316; G. S. 1755; R. S. 1867; 1843 (11) 246.



SECTION 12-23-430. Municipalities may collect tax.

The intendants and wardens of all incorporated cities and towns may collect the tax from persons representing, publicly, within their respective corporate limits, for gain or reward, any play or show of whatever nature or kind which, by Section 12-23-410, is made payable to the clerks of courts, such tax to be used for the purposes of such corporations, respectively.

HISTORY: 1962 Code Section 65-963; 1952 Code Section 65-963; 1942 Code Section 6324; 1932 Code Section 6324; Civ. C. '22 Section 5172; Civ. C. '12 Section 3428; Civ. C. '02 Section 2317; G. S. 1756; R. S. 1868; 1835 (6) 532.



SECTION 12-23-440. County license fees for circuses and similar traveling shows; amount; disposition.

Any circus or other such traveling show exhibiting under canvas or outdoors for gain shall, before exhibiting in any county of this State, obtain a license from the clerk of the court of such county and shall pay to such clerk for such license one hundred dollars for each day such circus or other show shall be exhibited. The clerk shall forthwith pay over to the county treasurer of such county all the moneys by him received on account of any such license, to be applied to the use of the county.

HISTORY: 1962 Code Section 65-965; 1952 Code Section 65-965; 1942 Code Section 6327; 1935 (39) 288.



SECTION 12-23-450. County license fees for carnivals and similar shows other than a circus; amount; disposition.

Any carnival company or other such traveling show, exhibiting under canvas or outdoors for gain, other than a circus, shall, before exhibiting in any county of this State, obtain a license from the clerk of the court of such county and shall pay to the clerk for such license twenty-five dollars for each day such carnival company or other show shall be exhibited. The clerk shall pay over to the county treasurer of such county all the moneys by him received on account of any such license, to be applied to the use of the county. Provided, that the license fee in counties having a population in excess of two hundred ten thousand inhabitants according to the latest official United States census shall be fifty dollars for each day the carnival company or other show shall be exhibited.

HISTORY: 1962 Code Section 65-966; 1952 Code Section 65-966; 1942 Code Section 6327; 1935 (39) 288; 1962 (52) 2222.



SECTION 12-23-460. County license not required in certain instances.

No county license shall be required under the provisions of Sections 12-23-440 and 12-23-450 when any of the traveling shows and circuses named therein shall pay a town or city license of the amount set forth therein.

HISTORY: 1962 Code Section 65-967; 1952 Code Section 65-967; 1942 Code Section 6327; 1935 (39) 288.



SECTION 12-23-470. Municipal authorities of incorporated city or town may require license.

Nothing contained in this article shall be construed to prevent the municipal authorities of any incorporated city or town in this State from levying and collecting such fines or licenses as may be imposed by such municipal authorities.

HISTORY: 1962 Code Section 65-972; 1952 Code Section 65-972; 1942 Code Section 6328; 1932 Code Section 6328; Civ. C. '22 Section 5176; Civ. C. '12 Section 3432; Civ. C. '02 Section 2320; G. S. 1760; R. S. 1871; 1875 (15) 845.



SECTION 12-23-810. Tax on licensed hospitals.

(A) Every hospital licensed as a general hospital by the Department of Health and Environmental Control is subject to the payment of an excise, license, or privilege tax. Each hospital's tax must be based on the total expenditures of each hospital as a percentage of total hospital expenditures statewide.

(B) [Reserved].

(C) Total annual revenues from the tax, exclusive of penalties and interest, in subsection (A) of this section initially must equal two hundred sixty-four million dollars. The amount of a general hospital's tax must be derived from Schedule B, Part 1 of the hospital's cost report. The initial annual tax must be collected, beginning July 1, 2006, based upon the reconciled account of a general hospital subject to this article, considering partial payments and an uncollected portion of the previous assessment pursuant to this article for the fiscal year ending June 30, 2006. Upon notification from the Department of Revenue, on behalf of and based on calculations performed by the Department of Health and Human Services, a general hospital shall remit the balance due based on a payment schedule as determined by the Department of Health and Human Services.

HISTORY: 1989 Act No. 189, Part II, Section 35I; 1991 Act No. 105, Section 1; 1992 Act No. 501, Part II Section 19A; 1998 Act 419, Part II, Section 41A; 1999 Act No. 100, Part II, Section 7; 2006 Act No. 386, Section 15, eff June 14, 2006.



SECTION 12-23-815. Information to form basis for assessments.

The Department of Revenue shall issue assessments for the tax provided by this article based on information provided by the Department of Health and Environmental Control and the Office of Research and Statistics of the State Budget and Control Board.

HISTORY: 1992 Act No. 361, Section 40; 1993 Act No. 181, Section 155; 1998 Act No. 419, Part II, Section 41B.



SECTION 12-23-820. Department of Revenue to administer article; collection of tax.

The Department of Revenue shall administer and enforce the provisions of this article, and may promulgate regulations to enforce such provisions. The hospital tax levied pursuant to this article must be collected in accordance with the provisions of Chapter 54 of Title 12.

HISTORY: 1989 Act No. 189, Part II, Section 35I; 1993 Act No. 181, Section 156.



SECTION 12-23-830. Payment of tax; schedule of payments.

(A) On the first day of each quarter, each general hospital shall remit one-fourth of its annual tax to the Department of Revenue. The tax must be paid for each quarter a hospital is in operation. If a hospital ceases operations, the taxes not paid as a result of the cessation of operations must be apportioned among other hospitals in operation.

(B) Beginning July 1, 2006, on the first day of each quarter, a general hospital shall remit to the Department of Revenue one-fourth of a second, and each successive, annual tax as calculated pursuant to subsection (A), based upon operations conducted during fiscal year ending June 30, 2007, and each successive state fiscal year. The tax must be paid for each quarter a hospital is in operation. If a hospital ceases operation, the taxes unpaid as a result of the cessation of operation, must be apportioned among other hospitals remaining in operation.

HISTORY: 1989 Act No. 189, Part II, Section 35I; 1991 Act No. 105, Section 2; 1992 Act No. 361, Section 41; 1993 Act No. 181, Section 157; 2006 Act No. 386, Section 16, eff June 14, 2006.



SECTION 12-23-840. Disposition of tax revenues.

Revenues derived under the provisions of this article must be deposited in the Medicaid Expansion Fund created by Section 44-6-155. In addition to the purposes specified in Section 44-6-155, monies in the Medicaid Expansion Fund must be used to provide health care coverage to the Medicaid-eligible and uninsured populations in South Carolina.

HISTORY: 1989 Act No. 189, Part II, Section 35I; 2006 Act No. 386, Section 17, eff June 14, 2006.






CHAPTER 24 - DEED RECORDING FEE

SECTION 12-24-10. Recording fee; exceptions.

(A) In addition to all other recording fees, a recording fee is imposed for the privilege of recording a deed in which land and improvements on the land, tenements, or other realty is transferred to another person. The fee is one dollar eighty-five cents for each five hundred dollars, or fractional part of five hundred dollars, of the realty's value as determined by Section 12-24-30.

(B) An instrument or deed of distribution assigning, transferring, or releasing real property to the distributee of a decedent's estate pursuant to Section 62-3-907 as evidence of the distributee's title to the property is not a deed subject to this chapter. In addition, a deed transferring real property from a trust to a trust distributee upon the trust settlor's death, pursuant to the trust terms, is not a deed subject to this chapter if a deed of distribution would be the appropriate instrument to transfer the subject property if the property were part of the decedent's probate estate.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 2006 Act No. 323, Section 1, eff June 2, 2006; 2008 Act No. 292, Section 1, eff June 11, 2008.



SECTION 12-24-20. Liability for fee.

(A) Except as provided in subsection (B), the fee imposed by this chapter is the liability of the grantor, or the joint and several liability of the grantors, but the grantee is secondarily liable for the payment of the fee.

(B) In the case of a master-in-equity deed, a deed from the federal government, a state or any of a state's political subdivisions, or a qualified retirement plan exempt from income taxes under the Internal Revenue Code to another person, the fee imposed by this chapter is the liability of the grantee, or the joint and several liability of the grantees, and not the grantor.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 73, Section 1.



SECTION 12-24-30. "Value" defined.

(A) For purposes of this chapter, the term "value" means the consideration paid or to be paid in money or money's worth for the realty including other realty, personal property, stocks, bonds, partnership interests, and other intangible property, the forgiveness or cancellation of a debt, the assumption of a debt, and the surrendering of a right. The fair market value of the consideration must be used in calculating the consideration paid in money's worth. Taxpayers may elect to use the fair market value of the realty being transferred in determining fair market value of the consideration under the provisions of this section. However, in the case of realty transferred between a corporation, a partnership, or other entity and its stockholder, partner, or owner, and in the case of realty transferred to a trust or as a distribution to a trust beneficiary, "value" means the realty's fair market value.

(B) A deduction from value is allowed for the amount of any lien or encumbrance existing on the land, tenement, or realty before the transfer and remaining on the land, tenement, or realty after the transfer.

(C) Taxpayers may elect to use the fair market value as determined for property tax purposes in determining fair market value under the provisions of this section.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 73, Section 2.



SECTION 12-24-40. Exemptions.

Exempted from the fee imposed by this chapter are deeds:

(1) transferring realty in which the value of the realty, as defined in Section 12-24-30, is equal to or less than one hundred dollars;

(2) transferring realty to the federal government or to a state, its agencies and departments, and its political subdivisions, including school districts;

(3) that are otherwise exempted under the laws and Constitution of this State or of the United States;

(4) transferring realty in which no gain or loss is recognized by reason of Section 1041 of the Internal Revenue Code as defined in Section 12-6-40(A);

(5) transferring realty in order to partition realty, as long as no consideration is paid for the transfer other than the interests in the realty that are exchanged in order to effect the partition;

(6) transferring an individual grave space at a cemetery owned by a cemetery company licensed under Chapter 55, Title 39;

(7) that constitute a contract for the sale of timber to be cut;

(8) transferring realty to a corporation, a partnership, or a trust as a stockholder, partner, or trust beneficiary of the entity or so as to become a stockholder, partner, or trust beneficiary of the entity as long as no consideration is paid for the transfer other than stock in the corporation, interest in the partnership, beneficiary interest in the trust, or the increase in value in the stock or interest held by the grantor. However, except for transfers from one family trust to another family trust without consideration, the transfer of realty from a corporation, a partnership, or a trust to a stockholder, partner, or trust beneficiary of the entity is subject to the fee, even if the realty is transferred to another corporation, a partnership, or trust;

(9) transferring realty from a family partnership to a partner or from a family trust to a beneficiary, as long as no consideration is paid for the transfer other than a reduction in the grantee's interest in the partnership or trust. A "family partnership" is a partnership whose partners are all members of the same family. A "family trust" is a trust in which the beneficiaries are all members of the same family. "Family" means the grantor, the grantor's spouse, parents, grandparents, sisters, brothers, children, stepchildren, grandchildren, and the spouses and lineal descendant of any of them, and the grantor's and grantor's spouse's heirs under a statute of descent and distribution. A "family partnership" or "family trust" also includes charitable entities, other family partnerships and family trusts of the grantor, and charitable remainder and charitable lead trusts, if all the beneficiaries are charitable entities or members of the grantor's family. A "charitable entity" means an entity which may receive deductible contributions under Section 170 of the Internal Revenue Code as defined in Section 12-6-40(A);

(10) transferring realty in a statutory merger or consolidation from a constituent corporation to the continuing or new corporation;

(11) transferring realty in a merger or consolidation from a constituent partnership to the continuing or new partnership;

(12) that constitute a corrective deed or a quitclaim deed used to confirm title already vested in the grantee, as long as no consideration is paid or is to be paid under the corrective or quitclaim deed;

(13) transferring realty subject to a mortgage to the mortgagee whether by a deed in lieu of foreclosure executed by the mortgagor or deed executed pursuant to foreclosure proceedings;

(14) transferring realty from an agent to the agent's principal in which the realty was purchased with funds of the principal, provided that a notarized document is also filed with the deed that establishes the fact that the agent and principal relationship existed at the time of the original purchase as well as for the purpose of purchasing the realty;

(15) transferring title to facilities for transmitting electricity that is transferred, sold, or exchanged by electrical utilities, municipalities, electric cooperatives, or political subdivisions to a limited liability company which is subject to regulation under the Federal Power Act (16 U.S.C. Section 791(a)) and which is formed to operate or to take functional control of electric transmission assets as defined in the Federal Power Act.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 73, Section 3; 1998 Act No. 324, Section 1; 2000 Act No. 395, Section 1, eff July 20, 2000; 2001 Act No. 89, Section 1, eff July 20, 2001, applicable to sales or deeds made or recorded after that date.



SECTION 12-24-50. Remittance of fee.

The fee imposed by this chapter must be remitted to the clerk of court or the register of deeds in the county in which the realty is located and recorded. If the realty is located in more than one county, the person having the deed recorded in a county must state by affidavit what portion of the value of the realty is in that county and payment of the fee must be made based on the proportionate value of the realty located in that county.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 34, Section 1.



SECTION 12-24-60. Notations.

The clerk of court or register of deeds, before recording a deed subject to the fee imposed by this chapter, shall collect the fee and place a notation on the deed containing the following information: the date the deed was filed; the fee collected; and any other information required by the county. If the deed qualifies for an exemption under Section 12-24-40, the word "exempt" must be placed in the notation.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 34, Section 1.



SECTION 12-24-70. Affidavits.

(A)(1) The clerk of court or register of deeds shall require an affidavit showing the value of the realty to be filed with a deed. The affidavit required by this section must be signed by a responsible person connected with the transaction, and the affidavit must state that connection. The clerk of court or register of deeds, at his discretion, may waive the affidavit requirement.

(2) For deeds exempt from the provisions of this chapter, the value is not required to be stated on the affidavit, but the affidavit must state the reason the deed is exempt from the fee.

(B) The clerk of court or register of deeds shall file these affidavits in his office.

(C) A person required to furnish the affidavit who wilfully furnishes a false or fraudulent affidavit is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(D) An affidavit is not required for an instrument or deed of distribution assigning, transferring, or releasing real property to the distributee of an estate pursuant to Section 62-3-907 as evidence of the distributee's title.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 24, Section 2; 1997 Act No. 34, Section 1; 1997 Act No. 73, Section 4; 2006 Act No. 323, Section 2, eff June 2, 2006.



SECTION 12-24-80. Records of fees due and collected.

Every clerk of court or register of deeds and the county shall keep and preserve suitable records to determine the amount of fee due and collected under this chapter. The clerk of court or register of deeds and the county shall keep and preserve records for five years.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 34, Section 1.



SECTION 12-24-90. Fee calculation.

(A) The fee imposed by this chapter is composed of two fees as follows:

(1) a state fee equal to one dollar thirty cents for each five hundred dollars, or fractional part of five hundred dollars, of the realty's value; and

(2) a county fee equal to fifty-five cents for each five hundred dollars, or fractional part of five hundred dollars, of the realty's value.

(B) The state fee must be credited as follows:

(1) ten cents of each one dollar thirty cents into the Heritage Land Trust Fund;

(2) twenty cents of each one dollar thirty cents into the South Carolina Housing Trust Fund; and

(3) one dollar of each one dollar thirty cents into the general fund of the State.

(C) The county fee must be credited to the general fund of the county.

HISTORY: 1996 Act No. 458, Part II, Section 57A.



SECTION 12-24-95. State deed recording fee credited to South Carolina Conservation Bank Trust Fund.

<Repealed effective July 1, 2018.>

Notwithstanding the provisions of Section 12-24-90(B)(3) of the 1976 Code, effective July 1, 2003, twenty-five cents of the one dollar thirty-cent state deed recording fee must be credited to the South Carolina Conservation Bank Trust Fund.

HISTORY: 2002 Act No. 200, Section 3, eff April 10, 2002.



SECTION 12-24-97. Starting date for transfers on which fee based.

<Repealed effective July 1, 2018.>

Notwithstanding the effective date provided in Section 12-24-95 on which begins the transfer of a portion of the state deed recording fee to the South Carolina Conservation Bank Trust Fund, such transfers do not begin until July 1, 2004.

HISTORY: 2002 Act No. 200, Section 4, eff April 10, 2002.



SECTION 12-24-100. Monthly payments to department; reports.

(A) The fees imposed by this chapter and collected by the clerk of court or register of deeds are due and payable to the department in monthly installments with a report on or before the twentieth day of the month following the month in which the fees were collected. The report required by this section must be filed by the county on a form or in the method prescribed by the department. The department, at its discretion, may require counties to remit the fee by electronic funds transfer or any other method considered appropriate.

(B) The department, at its discretion, may allow a county to file its report on a basis other than monthly.

(C) The county shall remit with each report only that portion of the fee that represents the state portion. The county portion of the fee must be retained by the county.

(D) When a return required by this section is filed and the fees due with it are paid in full on or before the final due date, including any date to which the time for making the return and paying the fees has been extended pursuant to the provisions of Section 12-54-70, the county is allowed a discount equal to three percent of the state's portion of the fees. In no case is a discount allowed if the return or fee on the return is received after the due date or after any extension granted by the department.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 34, Section 1.



SECTION 12-24-110. Presumption concerning titles.

When an instrument has been recorded it is presumed that all requirements of law affecting the title to the realty have been complied with.

HISTORY: 1996 Act No. 458, Part II, Section 57A.



SECTION 12-24-120. Penalties.

(A) The penalty provisions of Chapter 54 of this title apply both to the state and county portions of the fee imposed by this chapter.

(B) If the clerk of court or register of deeds fails to collect the proper fee due, or place the notation on the instrument as required by this chapter, the clerk of court or register of deeds is subject to a penalty of not less than fifty dollars nor more than five hundred dollars for each failure. This penalty may be waived or reduced by the department.

(C) If the person liable for the fee imposed by this chapter fails to pay the proper fee due, that person is subject to a penalty of not less than fifty dollars nor more than five hundred dollars for each failure. This penalty may be waived or reduced by the department.

(D) All penalties and interest collected with respect to this fee must be paid proportionately into the Heritage Land Trust Fund, the South Carolina Housing Trust Fund, the general fund of the State, and the county general fund in accordance with Section 12-24-90(B).

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 34, Section 1.



SECTION 12-24-130. Lien for fees, penalties or interest.

The fee imposed under this chapter and any penalties and interest thereon are a debt owing to the State by the person or persons liable for the fee and are a lien on all property of these persons, but this lien is valid so as to affect the rights of purchasers for value, mortgagees, or judgement or other lien creditors only from the time when warrant is entered upon the transcript of judgments in the county, in the case of real property where the property is situate, and in the case of personal property, where the person liable for the fee resides or possesses personal property if the receiver is a resident of this State, or if the person is a nonresident, where the personal property is situate.

HISTORY: 1996 Act No. 458, Part II, Section 57A.



SECTION 12-24-140. Designation of office to collect fees.

If the governing body of a county determines that another office of the county shall administer the collecting of the fee as provided under this chapter, the county shall notify the department of this determination and provide the department a letter from the person assigned these duties stating that he is accepting this responsibility. The office designated to collect the fee is subject to all the applicable provisions of this chapter in place of the clerk of court or register of deeds.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 34, Section 1.



SECTION 12-24-150. Promulgation of regulations; refunds; other laws.

(A) The department may promulgate regulations, issue instructions or advisory opinions, or provide any other information to the clerks of court, registers of deeds, or fee payors to ensure uniform administration and collection of the fee imposed by this chapter.

(B) All refund requests must be filed with the department, and it is the responsibility of the department to determine if a refund is due and order the issuance of any refund due.

(C) The provisions of Chapter 54, including the provisions of Section 12-54-85, and Chapter 60 of this title are applicable to the fee imposed by this chapter, and, for purposes of applying these chapters, the fee payor is deemed the taxpayer. For purposes of applying Chapter 60, if a clerk of court or register of deeds disagrees with a fee payor as to whether or not a transaction is exempt or as to the amount of the fee due, the fee payor may do one of the following:

(1) The fee payor may pay the fee and file a claim for refund request with the department under the provisions of Section 12-60-470. If the department determines that a refund is not due, the fee payor may appeal the matter to the Administrative Law Court. If the department determines that a refund is due, the department shall refund the state portion of the fee and order the county to issue a refund for the county portion of the fee. Refund orders by the department may not be appealed by the county.

(2) The fee payor, upon filing an appeal with the department and a copy of the appeal with the clerk of court or register of deeds, may record the deed without payment of the fee. The appeal to the department must be administered in the same manner as appeals of property tax exemptions are administered by the department. If the department determines that the fee is due, the fee payor may appeal the decision to the Administrative Law Court. If the department determines that the fee is not due, the county may not appeal that determination.

HISTORY: 1996 Act No. 458, Part II, Section 57A; 1997 Act No. 34, Section 1.






CHAPTER 27 - GASOLINE TAXES [REPEALED]



CHAPTER 28 - MOTOR FUELS SUBJECT TO USER FEES

SECTION 12-28-110. Definitions.

As used in this chapter:

(1) "Alternative fuel" means a liquefied petroleum gas, compressed natural gas product, or a combination of liquefied petroleum gas and a compressed natural gas product used in an internal combustion engine or motor to propel any form of vehicle, machine, or mechanical contrivance. It includes all forms of fuel commonly or commercially known or sold as butane, propane, or compressed natural gas.

(2) "Blend stock" includes any petroleum product component of gasoline, such as naphtha, reformate, or toluene, that can be blended for use in a motor fuel. However, it does not include any substance that ultimately is used for consumer nonmotor fuel use and is sold or removed in drum quantities 55 gallons or less at the time of the removal or sale.

(3) "Blended fuel" means a mixture composed of gasoline or diesel fuel and another liquid, other than a de minimis amount of a product such as carburetor detergent or oxidation inhibitor, that can be used as a fuel in a highway vehicle.

(4) "Blender" includes a person who produces blended motor fuel outside the bulk transfer/terminal system.

(5) "Blending" means the mixing of one or more petroleum products, with or without another product, regardless of the original character of the product blended, if the product obtained by the blending is capable of use or otherwise sold for use in the generation of power for the propulsion of a motor vehicle, an airplane, or a motorboat. It does not include blending that occurs in the process of refining by the original refiner of crude petroleum or the blending or products known as lubricating oil and greases.

(6) "Bulk end user" means a person who receives into the person's own storage facilities in transport truck lots of motor fuel subject to the user fee for the person's consumption.

(7) "Bulk plant" means a motor fuel storage and distribution facility that is not a terminal and from which motor fuel may be removed at a rack.

(8) "Bulk transfer" means a transfer of motor fuel from one location to another by pipeline tender or marine delivery within bulk transfer/terminal system.

(9) "Bulk transfer/terminal system" means the motor fuel distribution system consisting of refineries, pipelines, vessels, and terminals. Gasoline in a refinery, pipeline, vessel, or terminal is in the bulk transfer/terminal system. Motor fuel subject to the user fee in the fuel supply tank of an engine, or in a tank car, rail car, trailer, truck, or other equipment suitable for ground transportation is not in the bulk transfer/terminal system.

(10) "Director" means the administrative head of the Department of Revenue or his designee.

(11) "Dead storage" is the amount of motor fuel subject to the user fee that will not be pumped out of a storage tank because the motor fuel is below the mouth of the draw pipe. For this purpose, a dealer may assume that the amount of motor fuel in dead storage is two hundred gallons for a tank with a capacity of ten thousand gallons or less and four hundred gallons for a tank with a capacity of more than ten thousand gallons.

(12) "Delivery" means the placing of motor fuel subject to the user fee or any liquid into the fuel tank of a motor vehicle.

(13) "Department" means the South Carolina Department of Revenue.

(14) "Destination state" means the state, territory, or foreign country to which motor fuel is directed for delivery into a storage facility, a receptacle, a container, or a type of transportation equipment for the purpose of resale or use.

(15) "Diesel fuel" means a liquid, including biodiesel and a biodiesel blend that is commonly or commercially known or sold as a fuel that is suitable for use in a diesel-powered highway vehicle. A liquid meets this requirement if, without further processing or blending, the liquid has practical and commercial fitness for use in the propulsion engine of a diesel-powered highway vehicle. However, a liquid does not possess this practical and commercial fitness solely by reason of its possible or rare use as a fuel in the propulsion engine of a diesel-powered highway vehicle. "Diesel fuel" does not include jet fuel if the buyer is registered to purchase jet fuel subject to federal taxes applicable to jet fuel and the seller obtains certification of that fact satisfactory to the Internal Revenue Service before making the sale.

(16) "Diesel-powered highway vehicle" means a motor vehicle operated on a highway that is propelled by a diesel-powered engine.

(17) "Distributor" means a person who acquires motor fuel from a supplier or from another distributor for subsequent sale or use.

(18) "Dyed diesel fuel" means diesel fuel that is required to be dyed under United States Environmental Protection Agency and Internal Revenue Service rules or pursuant to other requirements subsequently set by the agency or service including any invisible marker requirements.

(19) "Eligible purchaser" means a person who has been authorized by the department pursuant to Section 12-28-930 to make the election under Section 12-28-925.

(20) "Enterer" includes a person who is the importer of record under federal customs law with respect to motor fuel subject to the user fee. If the importer of record is acting as an agent, the person for whom the agent is acting is the enterer. If there is no importer of record of motor fuel subject to the user fee entered into this State, the owner of the diesel fuel at the time it is brought into South Carolina is the enterer.

(21) "Entry" means the importing of motor fuel subject to the user fee into this State. However, if motor fuel subject to the user fee is brought into this State in the fuel tank of a motor vehicle, it is not deemed to be an "entry" if it is not removed from the fuel tank except as used for the propulsion of that motor vehicle, except to the extent that motor fuel subject to the user fee was acquired user fee-free for export or a refund of the user fee was claimed as a result of exportation from the state from which that motor fuel subject to the user fee was transported into South Carolina.

(22) "Ethanol" means "fuel grade ethanol".

(23) "Export" means to obtain motor fuel in this State for sale or other distribution in another state. In applying this definition, motor fuel delivered out-of-state by or for the seller constitutes an export by the seller and motor fuel delivered out-of-state by or for the purchaser constitutes an export by the purchaser.

(24) "Exporter" means a person, other than a supplier, who purchases motor fuel subject to the user fee in this State for the purpose of transporting or delivering the fuel to another state or country.

(25) "Fuel grade ethanol" means American Society for Testing and Materials standard in effect January 1, 1995, and successor rules, as the D-4806 specification for denatured fuel grade ethanol for blending with gasoline for use as automatic spark-ignition engine fuels.

(26) "Fuel transportation vehicle" means a vehicle designed for highway use which also is designed or used to transport motor fuels subject to the user fee and includes transport trucks and tank wagons.

(27) "Gasohol" means blended fuel composed of gasoline and fuel alcohol.

(28) "Gasoline" means all products commonly or commercially known or sold as gasoline that are suitable for use as a motor fuel. It does not include a product sold as a product other than gasoline and has an American Society for Testing Materials octane number of less than seventy-five as determined by the "motor method" and does not include aviation gasoline if the buyer is registered to purchase aviation gasoline free of user fees and the seller obtains certification of that fact satisfactory to the Department before making the sale.

(29) "Gasoline blend stocks" includes any petroleum product component of gasoline, such as naphtha, reformate, or toluene, that can be blended for use in a motor fuel. However, it does not include any substance that ultimately is used for consumer nonmotor fuel use and is sold or removed in drum quantities fifty-five gallons or less at the time of the removal or sale.

(30) "Gross gallons" means the total, measured product, exclusive of temperature or pressure adjustments, considerations or deductions, in United States gallons.

(31) "Heating oil" means a motor fuel subject to the user fee that is burned in a boiler, furnace, or stove for heating or industrial processing purposes.

(32) "Highway vehicle" means a self-propelled vehicle that is designed for use on a highway.

(33) "Import" means to bring motor fuel into this State for sale, use, or storage by any means of conveyance other than in the fuel supply tank of a motor vehicle. In applying this definition, motor fuel delivered into this State from out-of-state by or for the seller constitutes an import by the seller, and motor fuel delivered into this State from out-of-state by or for the purchaser constitutes an import by the purchaser.

(34) "Import verification number" means the number assigned by the department or its delegate or appointee with respect to a single transport truck delivery into this State from another state upon request for an assigned number by an importer or the transporter carrying motor fuel subject to the user fee into this State for the account of an importer.

(35) "In this State" means the area within the borders of South Carolina including all territories within the borders owned by or added to the United States of America.

(36) "Invoiced gallons" means the gallons actually billed on an invoice in payment to a supplier.

(37) "K-1 kerosene" means burner fuel designed for unvented space heaters which meets American Society for Testing Materials standard D-3699, in effect January 1, 1995, and successor rules, as the specification for #1-K kerosene.

(38) "Liquid" means a substance that is liquid in excess of sixty degrees Fahrenheit and a pressure of fourteen and seven-tenths pounds a square inch absolute.

(39) "Motor fuel" means gasoline, diesel fuel, substitute fuel, renewable fuel, and blended fuel.

(40) "Motor fuel transporter" means a person who transports motor fuel by transport truck or railroad tank car.

(41) "Motor vehicle" means a vehicle that is propelled by an internal combustion engine or motor and is designed to permit the vehicle's mobile use on highways. It does not include:

(a) farm machinery including machinery designed for off-road use but capable of movement on roads at low speeds;

(b) a vehicle operated on rails; or

(c) machinery designed principally for off-road use.

(42) "Net gallons" means the remaining product, after all considerations and deductions have been made, measured in United States gallons, corrected to a temperature of sixty degrees Fahrenheit, thirteen degrees Celsius, and a pressure of fourteen and seven-tenths pounds a square inch, the ultimate end amount.

(43) "Permissive supplier" means a person who does not meet the geographic jurisdictional connections to this State required of a supplier as defined in Section 12-28-920(A), but who:

(a) is a position holder in a federally qualified terminal located outside this State; or

(b) acquires a product in out-of-state terminals from a position holder in a transaction that otherwise qualifies as a two-party exchange under Section 12-28-110(63); and under this subitem and subitem (a);

(c) is registered under Section 4101 of the Internal Revenue Code for transactions in taxable motor fuels in the bulk transfer/terminal distribution system.

(44) "Person" means a natural person, a partnership, a firm, an association, a corporation, a representative appointed by a court, the State, a political subdivision or any other entity, group, or syndicate.

(45) "Position holder" means the person who holds the inventory position in motor fuel in a terminal, as reflected on the records of the terminal operator. A person holds the inventory position in motor fuel when that person has a contract with the terminal operator for the use of storage facilities and terminaling services for fuel at the terminal. The term includes a terminal operator who owns fuel in the terminal.

(46) "Public highway" means the entire width between boundary lines of each publicly maintained way in this State, including streets and alleys in municipalities, when any part of the way is open to the public use for vehicle travel.

(47) "Qualified terminal" means a qualified terminal as defined under Internal Revenue Code, regulation, and practices and which has been assigned a terminal control number by the Internal Revenue Service.

(48) "Rack" means a mechanism for delivering motor fuel from a refinery, a terminal, or a bulk plant into a railroad tank car, a transport truck, or another means of bulk transfer outside of the bulk transfer/terminal system.

(49) "Refiner" means a person who owns, operates, or otherwise controls a refinery within the United States.

(50) "Refinery" means a facility used to produce motor fuel subject to the user fee from crude oil, unfinished oils, natural gas liquids, or other hydrocarbons and from which motor fuel subject to the user fee may be removed by pipeline, by vessel, or at a rack.

(51) "Removal" means a physical transfer other than by evaporation, loss, or destruction of motor fuel subject to the user fee from a terminal, manufacturing plant, customs custody, pipeline, marine vessel including barges and tankers, refinery, or any receptacle that stores motor fuel subject to the user fee.

(52) "Retailer" means a person who engages in the business of selling or distributing to the end user within this State.

(53)(a) "Supplier" means a person who meets all the following conditions:

(i) is subject to the general taxing jurisdiction of this State;

(ii) is registered under Section 4101 of the Internal Revenue Code for transactions in taxable motor fuels in the bulk transfer/terminal distribution system; and

(iii) is one of the following:

1. is the "position holder" in a terminal or refinery in this State;

2. imports motor fuel subject to the user fee into this State from a foreign country;

3. acquires motor fuel subject to the user fee from a terminal or refinery in this State from a position holder pursuant to a "two-party exchange";

4. is the position holder in a terminal or refinery outside this State with respect to motor fuel subject to the user fee which that person imports into this State on his account.

(b) A terminal operator is not considered a supplier merely because the terminal operator handles motor fuel subject to the user fee consigned to it within a terminal. When the term "supplier" is used in this chapter other than in this section, it is deemed to also refer the term "permissive supplier" unless provided otherwise.

(54) "Tank wagon" means a straight truck having multiple compartments designed or used to carry liquid motor fuel.

(55) "Motor fuel subject to the user fee" means gasoline, diesel fuel, kerosene, blended fuel, substitute fuel, and blends of them and any other substance blended with them.

(56) "Terminal" is a storage and distribution facility for motor fuel subject to the user fee, supplied by pipeline or marine vessel, which has been registered as a qualified terminal by the Internal Revenue Service.

(57)(a) "Terminal bulk transfers" include, but are not limited to: a marine barge movement of fuel from a refinery or terminal to a terminal;

(b) pipeline movements of fuel from a refinery or terminal to a terminal.

(c) book transfers of products within a terminal between suppliers before completion of removal across the rack;

(d) two-party exchanges between licensed suppliers.

(58) "Terminal operator" is a person who owns, operates, or otherwise controls a terminal and does not use a substantial portion of the motor fuel subject to the user fee that is transferred through or stored in the terminal for its own use. "For its own use" means for its own consumption or in the manufacture of products other than motor fuel. A terminal operator may own the motor fuel subject to the user fee that is transferred through or stored in the terminal.

(59) "Throughputter" means a person who does all of the following:

(a) receives transfer of motor fuel subject to the user fee from refiners, importers, terminal operators, or other throughputters;

(b) stores the motor fuel subject to the user fee in a terminal;

(c) owns the motor fuel subject to the user fee or holds the inventory position to the motor fuel subject to the user fee, as reflected on the records of the terminal operator, at the time of removal or sale from a terminal.

(60) "Transmix" means the buffer or interface between two different products in a pipeline shipment or a mix of two different products within a refinery or terminal that results in an off-grade mixture.

(61) "Transport truck" means a semitrailer or trailer combination rig designed or used to transport liquid motor fuel over the highways.

(62) "Transporter" means a person engaged in the business of transporting motor fuels subject to the user fee.

(63) "Two-party exchange" means a transaction in which a product is transferred from one licensed supplier or licensed permissive supplier to another pursuant to an exchange agreement. An exchange agreement means an agreement between a licensed supplier or licensed permissive supplier and another licensed supplier or permissive supplier where one is a position holder in a terminal who agrees to deliver motor fuel subject to the user fee to the other party or the other party's customer at the loading rack of the terminal where the delivering party holds an inventory position.

(64) "Ultimate purchaser" means a person who uses motor fuel subject to the user fee.

(65) "Ultimate vendor" means a person who sells motor fuel subject to the user fee to the user of the fuel, the ultimate purchaser.

(66) "Undyed diesel fuel" means diesel fuel that is not subject to the United States Environmental Protection Agency requirements, or has not been dyed in accordance with Internal Revenue Service Fuel dyeing provisions.

(67) "Vehicle fuel tank" means any receptacle on a motor vehicle from which fuel is supplied for the propulsion of the motor vehicle.

(68) "Wholesaler" means a person who acquires motor fuel subject to the user fee from a supplier or from another wholesaler for subsequent sale and distribution at wholesale by tank cars, motor vehicles, or both.

(69) "Substitute fuel" means a liquid that is commonly and commercially known or sold as a fuel that is suitable for use in a highway vehicle. The fuel meets this requirement if, without further processing or blending, the fuel is a fluid and has practical and commercial fitness for use in the propulsion of a highway vehicle. This includes all liquids regardless of temperature or pressure.

(70) "Biodiesel" means a fuel composed of mono-alkyl esters of long chain fatty acids generally derived from vegetable oils or animal fats, commonly known as B100, that is commonly and commercially known or sold as a fuel that is suitable for use in a highway vehicle. The fuel meets this requirement if, without further processing or blending, the fuel is a fluid and has practical and commercial fitness for use in the propulsion of a highway vehicle. "Biodiesel" means a diesel fuel substitute produced from nonpetroleum renewable resources that meets the registration requirements for fuels and fuel additives established by the United States Environmental Protection Agency pursuant to Section 211 of the Clean Air Act (42 U.S.C. 7545) and that meets the American Society for Testing and Materials D6751-02a Standard Specification for Biodiesel Fuel (B100) Blend Stock for Distillate Fuels.

(71) "Biodiesel blend" means a blend of biodiesel fuel with petroleum based diesel fuel, commonly designated Bxx where xx represents the volume percentage of biodiesel fuel in the blend (for example B20 is 20 percent biodiesel, 80 percent petro diesel), and that is commonly and commercially known or sold as a fuel that is suitable for use in a highway vehicle. The fuel meets this requirement if, without further processing or blending, the fuel is a fluid and has practical and commercial fitness for use in the propulsion of a highway vehicle.

(72) "Renewable fuel" means liquid nonpetroleum based fuels that can be placed in vehicle fuel tanks and used as a fuel in a highway vehicle. It includes all forms of fuel commonly or commercially known or sold as biodiesel and ethanol.

HISTORY: 1995 Act No. 136, Section 2; 2006 Act No. 386, Sections 18.A, 18.B, eff July 1, 2006; 2006 Act No. 386, Sections 36.C.1, 36.C.2, eff June 14, 2006; 2007 Act No. 83, Section 17, eff June 19, 2007.



SECTION 12-28-310. User fees on gasoline and diesel fuel.

(A) Subject to the exemptions provided in this chapter, a user fee of sixteen cents a gallon is imposed on:

(1) all gasoline, gasohol, or blended fuels containing gasoline that are used or consumed for any purpose in this State; and

(2) all diesel fuel, substitute fuels, or alternative fuels, or blended fuels containing diesel fuel that are used or consumed in this State in producing or generating power for propelling motor vehicles.

(B) The user fee levied on motor fuel subject to the user fee pursuant to this chapter is a levy and assessment on the consumer, and the levy and assessment on other persons as specified in this chapter are as agents of the State for the collection of the user fee. This section does not affect the method of collecting the user fee as provided in this chapter. The user fee imposed by this section must be collected and paid at those times, in the manner, and by the persons specified in this chapter.

(C) The license user fee imposed by this section is instead of all sales, use, or other excise tax that may be imposed otherwise by any municipality, county, or other local political subdivision of the State.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4A; 2005 Act No. 161, Section 25.A, eff June 9, 2005; 2006 Act No. 386, Section 18.C, eff July 1, 2006.



SECTION 12-28-320. Presumption that fuel delivered to motor vehicle fuel supply tank is used in this State.

Except as otherwise provided under Article 7 of this chapter, the department shall consider it a presumption that all motor fuel subject to the user fee delivered in this State into a motor vehicle fuel supply tank is to be used or consumed on the highways in this State producing or generating power for propelling motor vehicles.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-330. Presumption that fuel from terminal in State, imported, or delivered into end user's storage tank is used in State.

The department considers it a rebuttable presumption, subject to proof of exemption pursuant to Article 7 of this chapter, that all motor fuel subject to the user fee removed from a terminal in this State, or imported into this State other than by a bulk transfer within the bulk transfer terminal system or delivered into an end user's storage tank, is to be used or consumed in this State, in the case of gasoline, gasohol, or blended fuels containing gasoline and is to be used or consumed on the highways in this State in producing or generating power for propelling motor vehicles in the case of all other motor fuel.

HISTORY: 1995 Act No. 136, Section 2; 2005 Act No. 161, Section 25.B, eff June 9, 2005; 2006 Act No. 386, Section 18.D, eff July 1, 2006.



SECTION 12-28-340. Petroleum product and ethanol blenders requirements imposed on terminal; blender of record; Renewable Identification Number trading system.

(A) Regardless of other products offered, a terminal, as defined in Section 12-28-110(56), located within the State must offer a petroleum product that has not been blended with ethanol and that is suitable for subsequent blending with ethanol.

(B) A person or entity must not take any action to deny a distributor, as defined in Section 12-28-110(17), or retailer, as defined in Section 12-28-110(52), who is doing business in this State and who has registered with the Internal Revenue Service on Form 637(M) from being the blender of record afforded them by the acceptance by the Internal Revenue Service of Form 637(M).

(C) A distributor or retailer and a refiner must utilize the Renewable Identification Number (RIN) trading system. Nothing in this section should be construed to imply a market value for RINs.

HISTORY: 2008 Act No. 338, Section 3, eff June 25, 2008.



SECTION 12-28-510. User fee on motor fuel measured by invoiced gallons.

The user fee imposed by this chapter on use of motor fuel subject to the user fee which was imported into this State by a licensed importer, other than by a bulk transfer, shall arise at the time the product is entered into the State and shall be measured by invoiced gallons received outside this State at a refinery, terminal, or at a bulk plant for delivery to a destination in this State.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-520. Measurement of user fees on motor fuel; user fee complemented by user fees measured annually at each terminal.

(A) Except as provided in Section 12-28-510, the user fee imposed by this chapter on the use of motor fuel subject to the user fee must be measured by invoiced gallons of motor fuel subject to the user fee removed, other than by a bulk transfer, by a licensed supplier from a qualified terminal or refinery within this State, and from a qualified terminal or refinery outside this State for delivery to a location in South Carolina as represented on the shipping papers if the supplier imports the motor fuel subject to the user fee for his own account or the supplier has made a user fee precollection election under Section 12-28-910. This user fee otherwise generally must be determined in the same manner as the tax imposed by Section 4081 of the Internal Revenue Code of 1986, or the Code of Federal Regulations as it exists as of January 1, 1995, or as subsequently modified.

(B) The user fee imposed by this chapter on use of motor fuel subject to the user fee in this State as measured by gallons removed by a supplier, or terminal operator, from terminals in this State must be complemented by a user fee measured annually at each terminal in this State by the amount by which net gallons lost or unaccounted for, including transmix, within each terminal exceed the sum of net gallon gains plus one-half of one percent times the number of all net gallons removed from the terminal across the rack or in bulk.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-530. Increase in user fee rate.

(A) The user fee imposed by Section 12-28-310 on the date of an increase in the user fee rate set out in that section is applicable to motor fuel previously subject to the user fee:

(1) in excess of one thousand gallons held in storage by an end user;

(2) inventory held for sale by a fuel vendor.

(B) The user fee imposed by Section 12-28-310 is applicable to nonexempt inventory held by a person outside of the bulk transfer system in this State in quantities which, in the aggregate with respect to the person, exceed one thousand gallons, to the extent the inventory previously has not been subject to the user fee imposed by this State under the predecessor motor fuel tax statute. However, no user fee is payable with respect to motor fuel subject to the user fee which is dyed diesel fuel or held by an exempt user including government entities described under Sections 12-28-710(6) and 12-28-710(12).

(C) Persons in possession of taxable motor fuel subject to this section shall perform the following:

(1) take an inventory to determine the gallons in storage for purposes of determining the user fee on inventory;

(2) deduct the amount of motor fuel subject to the user fee in dead storage;

(3) deduct these gallons in which the user fee at the full rate previously has been paid;

(4) take a deduction for gallons of dyed diesel fuel included in item (1) above, if appropriate;

(5) report the gallons listed in item (1) on forms provided by the department.

(D) The amount of the inventory user fee is equal to the inventory user fee rate times the gallons in storage as determined under subsection (B). The inventory user fee rate is equal to the difference between the increased user fee rate minus the previous user fee rate to which those gallons were previously subjected to the user fee.

(E) Payment of this floorstock user fee must be made in conformity with Section 12-28-985.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-710. Exemption from the user fee on motor fuel.

Subject to the procedural requirements and conditions set out in this article, the following are exempt from the user fee imposed by Section 12-28-310 on motor fuel subject to the user fee:

(1) motor fuel subject to the user fee for which proof of export is available in the form of a terminal issued destination state shipping paper;

(a) exported by a supplier who is licensed in the destination state;

(b) sold by a supplier to another person for immediate export to a state for which the destination state's motor fuel user fee has been paid to the supplier who is licensed to remit user fees to the destination state;

(c) which is destined for use other than for resale within the destination state for which an exemption has been made available by the destination state subject to procedural regulations promulgated by the department;

(2) motor fuel subject to the user fee which was acquired by a licensed exporter and as to which the user fee imposed by this chapter previously has been paid or accrued, which motor fuel was placed into storage in this State and subsequently was exported by transport truck by or on behalf of the licensed exporter;

(3) motor fuel subject to the user fee which was acquired by an unlicensed exporter and as to which the user fee imposed by this chapter previously has been paid or accrued and subsequently was exported by transport truck by or on behalf of the licensed exporter in a diversion across state boundaries properly reported in conformity with Section 12-28-1525;

(4) motor fuel subject to the user fee exported out of a bulk plant in this State in a tank wagon if the destination of that vehicle does not exceed twenty-five miles from the borders of this State and as to which the user fee imposed by this chapter previously has been paid or accrued, subject to gallonage limits and other conditions established by the department;

(5) K-1 kerosene sold at retail through dispensers which have been designed and constructed to prevent delivery directly from the dispenser into a vehicle fuel supply tank and K-1 kerosene sold at retail through nonbarricaded dispensers in quantities of not more than twenty-one gallons for use other than for highway purposes, under regulations as the department reasonably requires;

(6) motor fuel subject to the user fee sold to the United States or its agencies or instrumentalities;

(7) subject to determination by the department, that portion of motor fuel subject to the user fee used to operate equipment attached to a motor vehicle, if the motor fuel subject to the user fee was placed into the fuel supply tank of a motor vehicle that has a common fuel reservoir for travel on a highway and for the operation of equipment;

(8) motor fuel subject to the user fee acquired by an end user out-of-state and carried into this State, retained within and consumed from the same vehicle fuel supply tank within which it was imported;

(9) kerosene and diesel fuel used as heating oil or in trains or used in equipment not licensed as a motor vehicle other than as expressly exempted under another provision;

(10) motor fuel subject to the user fee which was lost or destroyed as a direct result of a sudden and unexpected casualty;

(11) diesel fuel subject to the user fee which has been contaminated by dye so as to be unsalable or unusable as highway fuel;

(12) motor fuel subject to the user fee used in state-owned school buses and in state-owned administration and service vehicles used in the pupil transportation program and transportation of students by state-funded institutions of higher learning;

(13) motor fuel subject to the user fee used in manufacture of fuel oil;

(14) motor fuel subject to the user fee sold for use in commercial shrimp boats;

(15) gasoline subject to the user fee used in operating tractors or other farm equipment used exclusively in farm operations, no part of which is used in any vehicle or equipment driven upon the public roads, streets, or highways of this State. A claim for refund must be made under Section 12-28-790;

(16) gasoline used in aircraft.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 456, Section 15; 1996 Act No. 461, Section 4CC, DD; 1998 Act No. 442, Section 1.



SECTION 12-28-720. Perfection of exemption for imports.

The exemption for exports:

(1) under Section 12-28-710(1) must be perfected by a deduction on the report of the supplier which is otherwise responsible for user fees on removal of the product from a terminal or refinery in this State;

(2) under Section 12-28-710(2) and 12-28-710(4) may be perfected at the option of the exporter by a refund claim if the claim in the aggregate month to date exceeds one thousand dollars, by a refund claimed on the licensed exporter report for that month's activity, or under Section 12-28-710(3) if a diversion by an unlicensed exporter upon a refund application is made to the department within three years.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4B.



SECTION 12-28-730. Exempt use of K-1 kerosene.

Exempt use of K-1 kerosene is governed by regulations promulgated by the department which must follow regulations governing the exemption promulgated by the federal government to the extent that impositions of conforming regulations is practical and does not work a hardship on sellers and end users in this State.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-740. Perfection of exemption for federal government, agencies, instrumentalities, and reservations, and state-owned buses and vehicles used in an educational program.

The exemption for sales of motor fuel subject to the user fee for use by the federal government, federal agencies, instrumentalities, and federal reservations, and state-owned buses and vehicles used in an educational program provided under Section 12-28-710(6) and (12) must be perfected as follows:

(1) by refund claim by a licensed fuel vendor which made a sale of user fee-paid motor fuel as ultimate vendor to an exempt government user listed above on behalf of the exempt user. The claim must be made directly to the department under regulations and procedures and on forms provided by the department. The department shall issue a refund within thirty days of receipt of the claim for refund from the licensed fuel vendor;

(2) if the department makes a finding that its collections would not be jeopardized by application by an ultimate vendor for a Government Exempt Bulk Sales Permit which entitles that person to make purchases of fuel user fee-free for resale for exempt government use under the following conditions:

(a) The vendor shall make application with the department for the permit on a form acceptable to the department. The application must include:

(i) proof of financial responsibility or bond in an amount not to exceed the user fee on the total gallons to be purchased user fee-exempt in any year;

(ii) an estimate of total user fee-exempt gallons to be sold under the permit on an annual basis, which amount constitutes the limit of user fee-exempt purchases which the applicant is authorized to make, absent re-application pursuant to subitem (f) of this item;

(iii) the name of the suppliers from which the applicant shall make the user fee-exempt purchases under this permit for the term covered by the permit. This subitem does not mandate sales by a supplier to another person;

(iv) a list of government user fee-exempt purchasers qualifying under subsubitem (c) of this subitem and estimated volumes for them;

(v) other information the department reasonably requires.

(b) Upon evaluation of the data provided by applicant and independent investigation of that information the department in its discretion makes, the department shall issue the permit provided under this section to the applicant with a copy to each supplier named by the applicant pursuant to subitem (a) of this item.

(c) In order for a government entity to qualify as a government user fee-exempt purchaser eligible for user fee-exempt sales under this section, the ultimate vendor shall obtain a properly completed Federal Form 1094, its state equivalent, or successor form from the government entity and shall send to the department a copy of this form with an estimate of the annual quantity of motor fuel subject to the user fee to be supplied to that government entity purchaser. The department shall assign an approval number for that government entity and location and shall issue a permit to the ultimate vendor authorizing the ultimate vendor to make user fee-exempt sales of that estimated quantity of fuel to the agency.

(d) The department may not require that the identical gallons purchased by the ultimate vendor under the permit be delivered to the eligible government entity, only that the total gallons purchased under the permit user fee exempt equal the total gallons delivered to all eligible government entities.

(e) If the ultimate vendor fails to deliver any quantity of the user fee-exempt purchases to eligible government entities, the ultimate vendor is liable for the user fee on that quantity. If the excess of user fee-exempt gallons purchased exceeds gallons sold for user fee-exempt use by ten percent, the department in its discretion may levy a penalty equal to ten percent of the user fee due in addition to user fees due.

(f) If the ultimate vendor needs to purchase additional gallons above that estimated to fulfill his commitments, he shall notify the department. If the department is satisfied with the reports submitted accounting for the user fee-exempt fuel previously submitted, it shall increase the quantity authorized on the permit and so notify the supplier.

(3) If the sale to the eligible government entities of motor fuel subject to the user fee occur at a fixed retail pump available to the general public by:

(a) application by the ultimate vendor, having made the sale to the eligible government entity without the user fee, for a refund from the department by submitting the application and supporting documentation the department reasonably prescribes by regulation;

(b) by application for a refund, if the purchase is charged to a credit card issued to an eligible government entity, the issuer of the card elects to be the ultimate vendor, and the federal agency is billed without the user fee;

(c) if the sale to the government entity includes the user fee levied by this chapter, by application for a refund by the government entity from the department including submitting such supporting documentation the department reasonably prescribes by regulation.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4C; 2005 Act No. 145, Section 25, eff June 7, 2005.



SECTION 12-28-750. Perfection by refund claim filed by end user for fuel used to operate machinery.

The exemptions per use pursuant to Section 12-28-710(7) must be perfected by refund claim filed by the end user who shall provide evidence of an allocation of use satisfactory to the department.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-760. No user fee on motor fuel carried into State, retained in vehicle and consumed by an end user.

No user fee imposed by this chapter may be paid by or levied upon motor fuel consumed by an end user who meets the requirement of Section 12-28-710(8).

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-770. Refund upon application after contamination or loss of motor fuel.

The exemption for motor fuel subject to the user fee pursuant to Section 12-28-710(10) and (11) which was purchased user fee-paid for a user fee use and, after the purchase, was contaminated by the presence of a dye or marker or subject to a sudden and unexpected casualty loss, must be refunded to the person responsible for the contamination or loss event upon application and on proof shown acceptable to the department.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-780. Refund of motor fuel user fees erroneously paid.

The motor fuel user fee that has otherwise been erroneously paid by a person must be refunded by the department upon proof shown satisfactory to the department. The department's authority under this section must be construed broadly to prevent unjust and unintended payment of user fees on exempt uses or by exempt users.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-785. Perfection of exemptions not covered under Sections 12-28-720 through 12-28-780.

All exemptions under Section 12-28-710, not expressly covered under Sections 12-28-720 through 12-28-780, must be perfected as follows:

(1) A supplier or tank wagon importer shall take a deduction against motor fuel subject to the user fee shown on his monthly report for those gallons of diesel fuel removed from a terminal or refinery destined for delivery to a point in this State as shown on the shipping papers, as to which dye was added in a manner which conforms to federal requirements established by the Internal Revenue Code and regulations issued under it.

(2) The end user shall apply for refund with respect to motor fuel subject to the user fee purchased by the end user for consumption in an exempt use described under Section 12-28-710 as to which the user fee imposed by this chapter previously was paid and no refund previously issued.

(3) An importer shall take a deduction against the user fee owed under Section 12-28-905(A) or (B) or dyed diesel fuel if such diesel fuel would have met the requirements of item (1).

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-790. Refunds claims.

(A) To claim a refund under Sections 12-28-720 through 12-28-780, a person shall present to the department a statement that contains a written verification that the claim is made under penalties of perjury and lists the total amount of motor fuel subject to the user fee purchased and used for exempt purposes. The claim must be filed not more than three years after the date the motor fuel subject to the user fee was purchased. The statement must show that payment for the purchase has been made and the amount of the user fee paid on the purchase has been remitted to the seller.

(B) The department may make investigations it considers necessary before refunding the motor fuel user fee to a person and may investigate a refund after the refund has been issued and within the time frame for making adjustments to the user fee under this chapter.

(C) To facilitate efficient administration and instead of the individual refund procedures, the department may provide by regulation an alternative election by the applicant for a refund by way of credit against state income tax liability.

HISTORY: 1995 Act No. 136, Section 2; 2006 Act No. 386, Section 18.E, eff July 1, 2006.



SECTION 12-28-795. Interest on refund.

Interest on a claim for refund must be paid at the rate and in the manner provided for in Section 12-54-25.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 456, Section 1; 1996 Act No. 461, Section 4D.



SECTION 12-28-905. Time for payment of motor fuel user fees imported from another state.

(A) Except as otherwise provided in this chapter, the user fee imposed by Section 12-28-310 on motor fuel subject to the user fee measured by gallons imported from another state must be paid by the licensed occasional importer who has imported the nonexempt motor fuel subject to the user fee within three business days of the earlier of the time the nonexempt motor fuel subject to the user fee was entered into the State or the time a valid import verification number required by Section 12-28-1125 was assigned by the department under regulations the department promulgates. However, if the supplier has made a blanket election to pre-collect the user fee under Section 12-28-910(B), he is jointly liable with the importer for the user fee and shall remit the user fee to the department on behalf of the importer under the same terms as a supplier payment under Section 12-28-915, and no import verification number is required.

(B) Except as otherwise provided in this section, the user fee imposed by Section 12-28-310 on motor fuel subject to the user fee measured by gallons imported from another state must be paid by the licensed bonded importer who has imported the nonexempt motor fuel subject to the user fee during a month before the twenty-second day of the following month unless the day falls upon a weekend or state or banking holiday, in which case the liability is due the next succeeding business day, if before the time of import the importer obtains a valid import verification number required by Section 12-28-1125, assigned by the department under regulations promulgated by the department. However, if the supplier has made a blanket election to pre-collect the user fee under Section 12-28-910(B), he is jointly liable with the importer for the user fee and shall remit the user fee to the department on behalf of the importer under the same terms as a supplier payment under Section 12-28-915, and no import verification number is required.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4E.



SECTION 12-28-910. Blanket election to treat all removals from out-of-state terminals as if from in-state terminals; notice of election.

(A) Any licensed supplier or licensed permissive supplier may make a blanket election with the department to treat all removals from all of its out-of-state terminals with a destination in this State as shown on the terminal issued shipping paper as if the removals were removed across the rack by the supplier from a terminal in this State for all purposes.

(B) This election must be made by filing "notice of election" with the department as provided in this section.

(C) The department shall release a list of electing suppliers under subsection (B) upon request by any person.

(D) The absence of an election by a supplier under this section does not relieve the supplier of responsibility for remitting the user fee imposed by this chapter upon the removal from an out-of-state terminal for import into this State by the supplier.

(E) A supplier which makes the election provided by this section shall pre-collect the user fee imposed by this chapter on all removals from a qualified terminal on its account as a position holder or a person receiving fuel from a position holder pursuant to a two-party exchange agreement without regard to the license status of the person acquiring the fuel from the supplier, the point or terms of sale, or the character of delivery.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-915. User fees collected and remitted by supplier; due date; late user fees.

(A) The user fee imposed by Section 12-28-310 measured by motor fuel subject to the user fee removed by a licensed supplier from a terminal or refinery in this State other than a bulk transfer, must be collected and remitted to the State by the supplier, as shown in the terminal operator's records, who removes the gallons subject to the user fee.

(B) The supplier and each reseller shall list the amount of user fees as a separate line item on all invoices or billings.

(C) All user fees to be paid by a supplier with respect to gallons removed on his account during a calendar month is due and payable before the twenty-second day of the following month unless the day falls upon a weekend or state or banking holiday in which case the liability is due the next succeeding business day.

(D) A supplier shall give notification of late user fees remitted to the supplier by an eligible purchaser and give timely notification to the department of late remittances if that supplier previously gave notice to the department of an uncollectible user fee amount pursuant to Section 12-28-940(B).

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4F.



SECTION 12-28-920. Liability of terminal operator for motor fuel user fee; payment.

(A) The terminal operator of a terminal in this State is jointly and severally liable for the user fee imposed under Section 12-28-310 and shall remit payment to this State upon discovery of either of the following conditions:

(1) The supplier with respect to the motor fuel subject to the user fee is a person other than the terminal operator and is not a licensed supplier. The terminal operator is relieved of liability if he establishes all of the following:

(a) The terminal operator has a valid terminal operator's license issued for the facility from which the motor fuel is withdrawn.

(b) The terminal operator has an unexpired notification certificate from the supplier as required by the department or the Internal Revenue Service.

(c) The terminal operator has no reason to believe that any information on the certificate is false.

(2) In connection with the removal of diesel fuel that is not dyed and marked in accordance with Internal Revenue Service requirements, the terminal operator provides a person with a bill of lading, shipping paper, or similar document indicating that the diesel fuel is dyed and marked in accordance with Internal Revenue Service requirements.

(B) The terminal operator is severally liable for the user fee imposed by this chapter and measured in accordance with Section 12-28-520(B) which is not allocable to a licensed supplier and shall remit the user fee due with the annual report required under Section 12-28-1330(E). No user fee is due if the terminal operator can establish by substantial evidence that the gallons lost were diesel fuel dyed before receipt by that terminal operator. No collection allowance or deductions are allowed with respect to payment of this user fee. If the gallons lost or unaccounted for exceed five percent of the gallons removed from that terminal across the rack, a penalty of one hundred percent of the user fee otherwise due must be paid by the terminal operator with the user fee due.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-925. Collection of motor fuel user fees from purchaser; election to defer user fee payment.

Each supplier and bonded importer who sells motor fuel subject to the user fee shall collect from the purchaser the motor fuel user fee imposed under Section 12-28-310. At the election of an eligible purchaser evidenced by a written statement from the department as to the purchaser eligibility status as determined under Section 12-28-930, the seller may not require a payment of motor fuel user fees on transport truckloads from the purchaser sooner than one business day before the date on which the user fee is required to be remitted by the supplier or bonded importer under Section 12-28-915. This election is subject to a condition that the eligible purchaser's remittances of all amounts of user fees due the seller must be paid by electronic funds transfer. Failure of a supplier or bonded importer to comply with the requirements of this section may result in suspension or revocation of the license in accordance with Section 12-28-1180(B). The eligible purchaser's election under this subsection may be terminated by the seller if the eligible purchaser does not make timely payments to the seller as required by this section.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4G.



SECTION 12-28-930. Qualifications of purchasers for election under Section 12-28-930; bond.

Each purchaser who desires to make an election under Section 12-28-925 shall present evidence to the department that the applicant was a licensee in good standing under the predecessor motor fuel statute as to which he remitted user fees to the department, or the applicant meets the financial responsibility and bonding requirements imposed by this chapter which bond shall conform to the specific requirements of this section. The department may require a purchaser who pays the user fee to a supplier to file with the department a surety bond payable to the State, upon which the purchaser is the obligor or other financial security, in an amount satisfactory to the department. The department may require that the bond indemnify the department against uncollectible user fee credits claimed by the supplier under Section 12-28-940.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-935. Rescission of purchaser's eligibility and election to defer payment of user fees.

The department may rescind a purchaser's eligibility and election to defer motor fuel user fee remittances after a hearing and upon a showing of good cause, including failure to make timely user fee deferred payment to a supplier of the user fee under Section 12-28-925 by sending written notice to all suppliers or publishing notice of the revocation pursuant to regulations. The department may require further assurance of the purchaser's financial responsibility, may increase the bond requirement for that purchaser, or may take other action to ensure remittance of the motor fuel user fee. The department shall follow the revocation procedures under Section 12-28-1180 in rescinding eligible purchaser status.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4H.



SECTION 12-28-940. Computing amount of motor fuel user fees due.

(A) In computing the amount of motor fuel user fees due, the supplier is entitled to a credit against the user fee payable in the amount of the user fee paid by the supplier that is uncollectible from an eligible purchaser.

(B) The supplier shall provide notice to the department of a failure to collect user fees within ten days following the earliest date on which the supplier was entitled to collect the user from the eligible purchaser under Section 12-28-925.

(C) The department may promulgate regulations establishing the evidence a supplier shall provide to receive the credit.

(D) The credit must be claimed on the first return following the date of the failure of the eligible purchaser if the payment remains unpaid as of the filing date of that return or the credit is disallowed.

(E) The claim for credit must identify the defaulting eligible purchaser and any user fee liability that remains unpaid.

(F) If an eligible purchaser fails to make a timely payment of the amount of user fees due, the supplier's credit is limited to the amount due from the purchaser, plus any user fee that accrues from that purchaser for a period ending upon the date the supplier receives notice from the department of revocation of eligible purchaser status.

(G) No additional credit is allowed to a supplier under this section until the department authorizes the purchaser to make a new election under Section 12-28-925.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4I; 2003 Act No. 69, Section 3.I, eff June 18, 2003.



SECTION 12-28-945. Licensed tank wagon operator-importer; payment of user fees.

Each licensed tank wagon operator-importer who is liable for the user fee imposed by this chapter on nonexempt motor fuel imported by a tank wagon as to which the user fee previously has not been paid to a supplier, shall remit the motor fuel user fee for the preceding month's import activities with his monthly report of activities. A licensed tank wagon importer is allowed to retain the tare allowance provided for in Section 12-28-960(A).

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-950. Payment of user fees by electronic fund transfer.

All suppliers and bonded importers required to remit the motor fuel user fee shall remit the motor fuel user fees due by electronic fund transfer acceptable to the department, if required by regulation. The transfer or payment must be made on or before the date the user fee is due.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-955. Supplier may retain one-tenth percent of user fee to cover cost of administration.

Every supplier and permissive supplier who properly remits user fees under this chapter is allowed to retain one-tenth percent of the user fee imposed by this chapter and collected and remitted by that supplier in accordance with this chapter to cover the cost of administration including reporting, audit compliance, dye injection, and shipping paper preparation.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-960. Tare allowance allowed to eligible purchaser, licensee importer, and supplier.

(A) A tare allowance is allowed to each eligible purchaser, licensee importer, and supplier who lawfully is engaged in the distribution of user fee-paid motor fuel within this State to offset thermal shrinkage and measurement differences occurring after removal of the motor fuel subject to the user fee from the terminal. The amount of the tare allowance is equal to two and sixty-five one-hundredths percent not to exceed two thousand dollars a month of the amount of the user fee imposed by this chapter and paid by the person, directly or indirectly, subject to the requirements and limitations set out in subsections (B) and (C). However, the tare allowance is not applicable more than once to any motor fuel subject to the user fee.

(B) Every eligible purchaser who acquires motor fuel subject to the user fee from a supplier or licensed importer for distribution and use in this State, which motor fuel was previously subject to the user fee imposed by this chapter, is entitled to the tare allowance provided by subsection (A) by way of quarterly refund application to the department under regulations promulgated by and on forms prescribed by the department. The total amount of tare allowance claimed by the person may not exceed two thousand dollars for any month.

(C) Every licensed importer and supplier making sales of user fee-paid motor fuel to persons other than eligible purchasers is entitled to the tare allowance provided by subsection (A) by way of a credit against user fee remittances due to the State payable by the person. The total amount of tare allowance claimed by the person may not exceed two thousand dollars for any month.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-965. User fees collected on motor fuel belongs to State and is held in trust by collector; personal liability for user fee, penalty and interest.

The user fee that a supplier, importer, or fuel vendor collects on the sale of motor fuel subject to the user fee belongs to the State. These persons shall hold the money in trust for the State and for payment to the department as provided in this chapter. For a corporation or partnership, each officer, employee, or member of the employer who is in that capacity is under a duty to collect the user fee and is personally liable for the user fee, penalty, and interest.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-970. Backup user fee equal to the user fee imposed.

(A) A backup user fee equal to the user fee imposed by Section 12-28-310 is imposed and must be administered in accordance with procedures established by the department on the use on the highways of motor fuel subject to the user fee by an end user, including operators of state and local government vehicles, American Red Cross vehicles, and buses, and other persons exempted from the full federal highway tax, unless the person is exempted otherwise under Section 12-28-710(12), upon the delivery in this State into the fuel supply tank of a highway vehicle of:

(1) diesel fuel that contains a dye;

(2) motor fuel subject to the user fee on which a claim for refund has been made;

(3) alternative fuels; or

(4) substitute fuel on which a user fee previously has not been imposed by this chapter.

(B) The ultimate vendor of motor fuel subject to the user fee is jointly and severally liable for the user fee imposed by subsection (A) if the ultimate vendor knows or has reason to know that the motor fuel, as to which the user fee imposed by this chapter has not been paid, is or will be consumed in a nonexempt use.

(C)(1) A back-up user fee equal to the user fee imposed by Section 12-28-310 is imposed on a liquid or gas that is not otherwise taxed pursuant to this chapter and that is commonly or commercially known or sold as a fuel suitable for use in a highway vehicle. The user fee is due upon the first receipt of the product when received from a source outside of South Carolina by any wholesaler, retailer, or end-user and the user fee is imposed upon, and is the liability of, the wholesaler, retailer, or end-user who first received the product into the State.

(2) A back-up user fee equal to the user fee imposed by Section 12-28-310 is imposed on any liquid or gas that is not otherwise taxed pursuant to this chapter and that is commonly or commercially known or sold as a fuel suitable for use in a highway vehicle. The user fee is due upon the first sale or use of the product when produced in this State by a person and the user fee is imposed upon the first in-state sale or use by that person. The user fee is imposed upon, and is the liability of, the producer of the product.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4J; 2006 Act No. 386, Sections 18.F, 18.G, eff July 1, 2006.



SECTION 12-28-975. Diversion of motor fuel subject to the user fee.

(A) If an exporter diverts motor fuel subject to the user fee removed from a terminal in this State from an intended destination outside South Carolina as shown on the terminal-issued shipping papers to a destination within this State, the exporter, in addition to compliance with the notification provided for by Section 12-28-780, shall notify and pay the user fee imposed by Section 12-28-310 to the State upon the same terms and conditions as if the exporter were an occasional importer licensed under Section 12-28-905(A) without deduction for the allowances provided by Section 12-28-960.

(B) If an exporter removes from a bulk plant in this State motor fuel subject to the user fee as to which the user fee imposed by this chapter previously has been paid or accrued, the exporter may apply for and the State shall issue a refund of the user fee upon a showing of proof of export satisfactory to the department in conformity with Section 12-28-720, net of the allowances provided by Section 12-28-960.

(C) If an unlicensed importer diverts motor fuel subject to the user fee from a destination outside this State to a destination inside this State after having removed the product from a terminal outside South Carolina, the importer, in addition to compliance with the notification provided for by Section 12-28-1525, shall notify the State and shall pay the user fee imposed by this chapter to South Carolina upon the same terms and conditions as if the unlicensed importer were a licensed occasional importer subject to Section 12-28-905(A) without deduction for the allowances provided by Section 12-28-960.

(D) All licensed importers otherwise shall report and pay user fees on diversions into this State of imported motor fuel subject to the user fee under Section 12-28-905(A) or (B) in accordance with the regulations applicable to that license class. No Section 12-28-960 allowances may be deducted with respect to diverted shipments. An importer who has purchased the product from a licensed supplier, by mutual agreement with the supplier, may permit the supplier to assume the importer's liability and adjust the importer's user fees payable to the supplier.

(E) If a monthly report is filed or the amount due is remitted later than the time required by this chapter, the user fee remitter shall pay to the department all of the motor fuel user fee the remitter collected from the sale of motor fuel subject to the user fee during the user fee period in addition to penalties and interest.

(F) If there is a legal diversion from a destination in this State to another state, Section



SECTION 12-28-980. Final reports accompanied by payment; election to pay in installments.

(A) The final report required by Section 12-28-1350 must be accompanied by payment of the final month's liability except as otherwise provided in this section.

(B) A motor fuel vendor who possessed a license to sell motor fuel subject to the user fee at wholesale or at retail before the effective date of this chapter who is ineligible to elect eligible purchaser status, or who otherwise does not apply for or does not receive eligible purchaser status under Section 12-28-930, in the alternative may elect to make payment of the user fee calculated pursuant to the "Final Report" in Section 12-28-1350 as provided in this section. The user fee must be paid in two equal annual installments beginning twelve months after the effective date of this chapter, with no discount or reduced by a fifteen percent discount if paid in a timely final report.

(C) If a person elects under subsection (B) to defer payment, he is not eligible to claim eligible purchaser status under Section 12-28-930 for thirty-six months following the election under subsection (B).

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-985. Floorstocks user fee report; accompanied by payment.

The floorstocks user fee report required by Section 12-28-530(A) must be accompanied by payment of the floorstocks user fee calculated in accordance with Section 12-28-530(B). Payment must be made on or before the due date of that report. The floorstocks user fee imposed on inventory held outside of the bulk transfer system on the effective date of this chapter reportable under Section 12-28-530(A) is payable in two equal annual installments beginning twelve months after the effective date of the act. However, a person may pay the full amount due with a timely filed return and may take a fifteen percent discount.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-990. Payment of user fees by persons blending materials or manufacturing or otherwise producing substitute fuel or certain diesel fuel; licensing.

(A) A person (i) blending materials including blendstocks, additives, fuel grade ethanol, and renewable fuels on which the user fee has not been paid, with motor fuels subject to the user fee for which the user fee has been paid or accrued; or (ii) manufacturing or otherwise producing a substitute fuel or diesel fuel, unless dye was added in a manner that conforms to federal requirements established by the Internal Revenue Code and regulations exempting the product from the motor fuel tax pursuant to Section 12-28-710(11) shall remit the user fee imposed by this chapter.

(B) A fuel vendor subject to the user fee under subsection (A) shall remit the user fee with the report required pursuant to Section 12-28-1390(B).

(C) A person other than a fuel vendor liable for the user fee payable pursuant to subsection (A) shall remit the user fee directly to the department within thirty days of the blending or manufacturing event in accordance with procedures established by the department.

(D) A person subject to the user fee payable pursuant to subsection (A) must be licensed by the department as a blender or a manufacturer.

HISTORY: 1995 Act No. 136, Section 2; 2006 Act No. 386, Section 18.I, eff July 1, 2006; 2006 Act No. 386, Section 36.D, eff June 14, 2006.



SECTION 12-28-1100. Supplier's license; fee.

Each supplier engaged in business in this State as a supplier first shall obtain a supplier's license. The fee for a supplier's license is two thousand dollars.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1105. Permissive supplier's license; fee.

A person who desires to collect the user fee imposed by this chapter as a supplier and who meets the definition of a permissive supplier may obtain a permissive supplier's license. Application for or possession of a permissive supplier's license does not in itself subject the applicant or licensee to the jurisdiction of this State for a purpose other than administration and enforcement of this chapter. The fee for a permissive supplier's license is one hundred dollars.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1110. Terminal operator's license; fee.

Each terminal operator other than a supplier licensed under Section 12-28-1100 engaged in business in this State as a terminal operator first shall obtain a terminal operator's license for each terminal site. The fee for each terminal operator's license is three hundred dollars.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1115. Exporter's license; fee.

The State in its discretion may require an exporter to obtain an exporter's license first if the exporter exports products to another state without first paying that destination state's motor fuel user fee to the supplier. The fee for an exporter's license is one hundred dollars.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1120. Transporter's license; fee.

A transporter who is not licensed as a supplier shall obtain a transporter's license before transporting motor fuel subject to the user fee. The registration fee for a transporter's license is fifty dollars.

HISTORY: 1995 Act No. 136, Section 2; 2006 Act No. 386, Section 18.J, eff July 1, 2006.



SECTION 12-28-1125. Occasional importer's license or a bonded importer's license; fees.

(A) Each person who wishes to cause motor fuel subject to the user fee to be delivered into this State on his behalf, for his own account, or for resale to a purchaser in this State, from another state in a fuel transport truck or in a pipeline or barge shipment into storage facilities other than a qualified terminal, shall apply and obtain an occasional importer's license or a bonded importer's license, at the discretion of the applicant.

(B) This section does not apply to a person who:

(1) exclusively imports motor fuel subject to the user fee which is exempted because it has been dyed in accordance with Section 12-28-770;

(2) imports nonexempt motor fuels subject to the user fee meeting the following conditions:

(a) the motor fuel subject to the user fee is subject to one or more user fee precollection agreements with suppliers as provided under Section 12-28-910;

(b) the motor fuel user fee precollection by the supplier is expressly evidenced on the terminal-issued shipping paper as more specifically provided under Section 12-28-1520.

(C) A person desiring to import motor fuel subject to the user fee to a destination in this State from another specific terminal source state, and who has not entered into an agreement to prepay this state's motor fuel user fee to the supplier or permissive supplier with respect to the imports, shall obtain a valid:

(1) occasional importer's license under subsection (A) for the fee of five hundred dollars; or

(2) bonded importer's license under subsection (A) for the fee of two thousand dollars subject to the special two million dollar bonding requirements of Section 12-28-1155(B).

(D) The person described in subsection (C) shall:

(1) obtain an import verification number from the department before entering South Carolina and no sooner than twenty-four hours before entering for each separate import into this State;

(2) display the import verification number on the terminal-issued shipping document required under Section 12-28-1545;

(3) comply with the payment requirements under Sections 12-28-905(A) or (B), whichever is applicable.

(E) The importers' licenses issued pursuant to this section must be specific to each source of supply state.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1130. Tank wagon operator-importer license; fee.

Each person who is an importer of motor fuel subject to the user fee into this State by a tank wagon operating out of or controlling a bulk plant in another state, if the destination of that tank wagon is within twenty-five miles of the borders of South Carolina, shall make application for and obtain a license from the department before engaging in import activities. However, registration as a tank wagon operator-importer does not constitute authorization of the persons to acquire nonexempt motor fuel free of the user fee imposed by this chapter at a terminal either within or outside this State for direct delivery to a location in South Carolina. A person who possesses a valid importer's license is eligible as a tank wagon operator-importer without issuance of a separate license if the importer also operates one or more bulk plants outside this State. The fee for a tank wagon operator-importer license is fifty dollars. Operators of tank wagons delivering products into this State more than twenty-five miles from the border shall apply for an importer's license under Section 12-28-1125.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4K.



SECTION 12-28-1135. Fuel vendor license; fee.

(A) Each person who purchases motor fuel subject to the user fee for resale within this State from a licensed terminal supplier first shall obtain a fuel vendor license which is operative for all locations controlled or operated by that licensee in this State or in any other state from which the person removes fuel for delivery and use in South Carolina.

(B) Each fuel vendor shall maintain detailed records of all purchases and sales for no less than three years.

(C) All fuel vendor records must be maintained in English and Arabic numerals or acceptable to electronic formats.

(D) Each fuel vendor shall make an annual report of gallons subject to the user fee sold at retail by county in accordance with Section 12-28-1390.

(E) In its discretion, the department may exempt from subsection (A) persons who possess a valid supplier, terminal operator, transporter, importer, tank wagon operator, or exporter license. The fee for the fuel vendor license is fifty dollars.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4L; 2001 Act No. 89, Section 21, eff July 20, 2001.



SECTION 12-28-1139. Miscellaneous fuel user fee license; fee.

Each person who is liable for the user fee imposed by Sections 12-28-970 and 12-28-990(C) who is not licensed under Sections 12-28-1100 through 12-28-1135 shall obtain a miscellaneous fuel user fee license. There is no registration fee for this license.

HISTORY: 1996 Act No. 461, Section 4M.



SECTION 12-28-1140. Application for a license.

Each application for a license under this chapter must be made upon a form prepared and furnished by the department. It must be subscribed to by the applicant and may contain the information the department reasonably may require for the administration of this chapter, including the applicant's federal identification number and, with respect to the applicant for an exporter's license, a copy of the applicant's license to purchase or handle motor fuel subject to the user fee user fee-free in the specified destination state for which the export license is to be issued.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1145. Investigation of applicant for a license.

The department shall investigate each applicant for a license under this chapter. No license may be issued if the department determines that one or more of the following exists:

(1) The application is not filed in good faith.

(2) The applicant is not the real party in interest.

(3) The license of the real party in interest is revoked for cause.

(4) Other reasonable cause for nonissuance exists.

(5) With respect to an exporter's license the applicant is not licensed in the intended specific state of destination.

(6) The applicant has a prior conviction for motor fuel user fee evasion.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1150. Fingerprinting provisions; exemptions.

Applicants, including corporate officers, partners, and individuals, for a license issued by the director, may be required to submit their fingerprints to the department at the time of applying. Officers of publicly-held corporations and their subsidiaries are exempt from this fingerprinting provision. Persons, other than applicants for an importer's license, who possessed licenses issued under a predecessor statute continuously for three years before the effective date of this chapter also are exempt from this provision. Fingerprints required by this section must be submitted on forms prescribed by the department. The department may forward to the Federal Bureau of Investigation or any other agency for processing all fingerprints submitted by license applicants. The receiving agency shall issue its findings to the department. The license application fee must be used to pay the cost of the investigation. The department or another state agency may maintain a file of fingerprints.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4N.



SECTION 12-28-1155. Application must be filed with surety bond or cash deposit.

(A) Except as otherwise provided in this section, concurrently with the filing of an application for a license under this chapter, the department shall require the applicant to file with the department a surety bond or cash deposit:

(1) in an amount determined by the director of not less than two thousand dollars or not more than a three-month user fee liability for the applicant as estimated by the department;

(2) conditioned upon the keeping of records and the making of full and complete reports and payments as required by this chapter.

(B) Suppliers and bonded importers shall post a bond of not less than two million dollars, except that with respect to a person registered under the Internal Revenue Section 4101 as a taxable fuel registrant, the bond may be reduced to a one million dollar minimum. An applicant alternatively may show proof of financial responsibility in lieu of posting of bond. Proof of five million dollars net worth constitutes evidence of financial responsibility in the absence of circumstances indicating the department is otherwise at risk with respect to collection of its user fees from the applicant.

(C) If the applicant files a bond, the bond must:

(1) be with a surety company approved by the department which may be an affiliate in the business of assuring the obligations;

(2) name the applicant as the principal and the State as the obliged;

(3) be on forms prescribed by the department.

(D) Fuel vendors defined in Section 12-28-1135, other than persons required to be licensed under provisions other than in those sections, and miscellaneous fuel user fee licensees defined in Section 12-28-1139, are exempt from the bonding requirements of this section.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4O.



SECTION 12-28-1160. Applicant may be required to furnish current verified, financial statements.

At the department's reasonable discretion, it may require a licensee or an applicant to furnish current verified, financial statements. The department may make independent inquiry into the financial condition of the applicant and is not required to accept as accurate financial statements which have not been certified or independently audited. If the department determines that a licensee's financial condition warrants an increase in the bond or cash deposit, the department may require the licensee to furnish an increased bond or cash deposit.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1165. Licensee to file a new bond or additional deposit when required.

(A) The department may require a licensee to file a new bond with a satisfactory surety in the same form and amount if:

(1) liability upon the previous bond is discharged or reduced by the judgment rendered, payment made, or otherwise disposed of;

(2) in the opinion of the department, any surety on the previous bond becomes unsatisfactory. If the new bond is unsatisfactory, the department shall cancel the license. If the new bond is furnished satisfactorily, the department shall release in writing the surety on the previous bond from liability accruing after the effective date of the new bond.

(B) If a licensee has a cash deposit with the department and the deposit is reduced by a judgment rendered, payment made, or otherwise disposed of, the director may require the licensee to make a new deposit equal to the amount of the reduction.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1170. Time for securing new bond or additional deposit; cancellation of license for unsatisfactory new bond or cash deposit.

(A) If the department reasonably determines that the amount of the existing bond or cash deposit is insufficient to ensure payment to the State of the user fee and any penalty and interest for which the licensee is or may become liable, upon written demand of the department, the licensee shall file a new bond or increase the cash deposit. The department shall allow the licensee at least fifteen days to secure the increased bond or cash deposit.

(B) The new bond or cash deposit must meet the requirements set forth in this chapter.

(C) If the new bond or cash deposit required under this section is unsatisfactory, the department shall cancel the licensee's license certificate.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1175. Written request for release by surety; time limitations; request by licensee for release of bond or security after three years.

(A) Sixty days after making a written request for release to the department, the surety of a bond furnished by a licensee is released from any liability to the State accruing on the bond after the sixty days. The release does not affect any liability accruing before the expiration of the sixty days.

(B) The department promptly shall notify the licensee furnishing the bond that a release has been requested. Unless the licensee obtains a new bond that meets the requirements of this chapter and files with the department the new bond within sixty days, the department shall cancel the license.

(C) Sixty days after making a written request for release to the department, the cash deposit provided by a licensee is canceled as security for any obligation accruing after expiration of the sixty days. However, the department may retain all or part of the cash deposit for up to three years and one day as security for obligations accruing before the effective date of the cancellation. Any part of the deposit that is not retained by the department must be released to the licensee. Before the expiration of the sixty-day period, the licensee shall provide the department with a bond that satisfies the requirements of this chapter or the department shall cancel the license.

(D) A licensee who has filed a bond or other security under this chapter is entitled, on request, to have the department return, refund, or release the bond or security if, in the judgment of the department, the licensee continuously has complied with this chapter for the previous three consecutive years. However, if the department determines that the revenues of the State would be jeopardized by the return, refund, or release of bond or security, the department may elect to retain the bond or security, or having released it, may reimpose a requirement for bond or security to protect the revenues of this State. The decision of the department to not release a bond or security may be reviewed, after application by the licensee, pursuant to the Administrative Procedures Act.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1180. Notice of proposed denial of application; hearing; notice of suspension or revocation of license; hearing.

(A) Before being denied a license, the department shall grant the applicant a notice of the proposed denial, including the reasons for its decision. After having the opportunity to cure defects in the application, if the applicant does not agree with the decision, a hearing on the proposed denial is available to the applicant pursuant to the Administrative Procedures Act.

(B) The department may suspend or revoke a license for failure to comply with this chapter after at least thirty days' notice to the licensee and a hearing, should such be requested, pursuant to the Administrative Procedures Act.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4P.



SECTION 12-28-1185. Issuance of license.

If the applicant and bond are approved, the department shall issue a license and as many copies as the licensee has places of business for which a license is required.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1190. Validity of license.

A license is valid until suspended, revoked for cause, or canceled.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1195. License is nontransferable.

No license is transferable to another person or to another place of business. For purposes of this article, a transfer means transfer of a majority interest in a business association, other than a publicly-held association, including corporation, out partnerships, trusts, joint ventures, and any other business associations, to another person. A substantial change in ownership of a business association other than a publicly-held business association, must be reported to the department under regulations promulgated by the department.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1196. License must be displayed at place of business.

Each license must be preserved and conspicuously displayed at the place of business for which it is issued. The department may waive this requirement for any class of licensee in its discretion.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1197. Surrender of license upon discontinuance of business.

Upon the discontinuance of the business or relocation, the license issued for the location must be surrendered immediately to the department.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1199. Notice that licensee has discontinued, sold, or transferred business.

Whenever a person licensed to do business under this chapter discontinues, sells, or transfers the business, the licensee immediately shall notify the department in writing of the discontinuance, sale, or transfer. The notice must give the date of discontinuance, sale, or transfer and for the sale or transfer of the business, the name and address of the purchaser or transferee. The licensee is liable for all user fees, interest, and penalties that accrue or may be owing and any criminal liability for misuse of the license that occurs before issuance of the notice.

HISTORY: 1995 Act No. 136, Section 2.

REPORTS



SECTION 12-28-1300. Verified statement by supplier; reporting of information.

(A) For the purpose of determining the amount of motor fuel user fees due, every supplier shall file with the department, on forms prescribed and furnished by the department, a verified statement by the supplier. The department may require the reporting of information reasonably necessary to determine the amount of motor fuel user fees due.

(B) The reports required by this article must be filed with respect to information for the preceding calendar month on or before the twenty-second day of the current month.

(C) The supplier report required by this section must include the following information, with respect to billed gallons of motor fuel subject to the user fee, for all products in the aggregate, and the supplier shall identify if the billed gallon is net or gross:

(1) all shipments of motor fuel subject to the user fee removed from a terminal in this State as to which the user fee imposed by this chapter previously was paid or accrued for direct delivery outside this State by the exporter;

(2) removal of gallons of diesel fuel or heating oil from terminals in this State by the reporting supplier, user fee exempt, as to which dye has been added in accordance with Sections 12-28-710(9) and 12-28-785;

(3) removal of gallons of motor fuel from terminals in this State by the reporting supplier, user fee exempt, for export from this State by that supplier and as to which the proper motor fuel user fee for that other destination state has been collected or accrued by the reporting supplier at the time of removal from the terminal, sorted by state of destination;

(4) removal of gallons of motor fuel from terminals in this State by the reporting supplier, destination state user fee exempt, for export by the persons, sorted by state of destination under claim of destination state user fee exemption for an exempt use recognized by the department under Section 12-28-710(1)(c);

(5) removal of gallons of motor fuel from terminals in this State by the reporting supplier, user fee exempt, for sale to exporters, for export by the persons, and as to which the proper motor fuel user fee for that other destination state has been collected or accrued by the reporting supplier at the time of removal from the terminal, sorted by state of destination;

(6) removal of gallons of motor fuel from terminals within this State for sale by the reporting supplier directly to the United States Government and its agencies or instrumentalities, or United States military posts;

(7) removal of gallons of motor fuel from terminals within this State for sale by the reporting supplier directly to end users other than the federal government, its agencies and instrumentalities, and United States military posts, for any other exempt use for which the end users properly have assigned refund claims to the ultimate vendor and each distributor in the chain including the reporting supplier;

(8) total removals in this State;

(9) removal of gallons of motor fuel from a terminal in another state by the reporting supplier, for sale to a licensed importer, user fee exempt, for import into this State by that licensed importer.

(10) removal of gallons of motor fuel from a terminal in another state by the reporting supplier for import other than by bulk transfer by that supplier into this State, or for sale by the reporting supplier to a person for import into this State by that person, and in either case, as to which this state's user fee was accrued by the reporting supplier at the time of removal from the out-of-state terminal;

(11) removal of gallons of diesel fuel or heating oil from a terminal in another state by the reporting supplier, for import or for sale for import into this State, as to which dye has been added in accordance with Sections 12-28-710(9) and 12-28-785;

(12) total removals from out-of-state terminals with this State as the state of destination;

(13) corrections made by the supplier pursuant to Section 12-28-1525 for changes in destination state which affect the supplier's or his customer's user fee liability to this State;

(14) gallons removed by the supplier from a terminal within or without this State and sold to another distributor for resale to an end user for an exempt purpose as to which a refund claim has been assigned by all parties to the supplier;

(15) other information which the department in its discretion determines is reasonably required to determine user fee liability under this chapter.

(D) Every licensed supplier or permissive supplier separately shall disclose and identify in a written statement to the department with the supplier or permissive supplier report any removal and sale from the bulk transfer/terminal system in another state by that supplier to a person other than a licensed supplier, permissive supplier, or importer of gallons of motor fuel subject to the user fee, other than diesel fuel dyed in accordance with Sections 12-28-710(9) and 12-28-785(1) which gallons are destined for this State, as shown by the terminal-issued shipping paper, and as to which gallons the user fee imposed by this chapter has not been collected or accrued by the supplier upon removal. A person who knowingly violates or knowingly aids or abets another to violate this subdivision is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

(E) Each supplier separately shall identify each sale of K-1 kerosene, other than dyed diesel fuel, sold free of user fees in accordance with reporting requirements established by the department.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Sections 4Q, 4R.



SECTION 12-28-1305. Licensed occasional importer must file monthly a verified sworn statement of operations.

(A) Each licensed occasional importer shall file with the department monthly a verified sworn statement of operations within this State including:

(1) gallons subject to the user fee with fee prepaid to a supplier upon removal from an out-of-state terminal;

(2) gallons subject to the user fee subject to the three-day payment rule of Section 12-28-905(A) sorted by source state, by supplier, by terminal or by bulk plant location;

(3) other information with respect to the source and means of transportation of nonexempt motor fuel subject to the user fee as the department in its discretion may require on forms prescribed and furnished by the department. However, the department may waive any portion or all of the reporting requirements if it determines that border states have adopted and implemented reciprocal terminal report requirements adequate to assure the department that it receives complete information in respect of motor fuel removed by and on behalf of suppliers from terminals in border states which is destined for this State.

(B) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1310. Licensed bonded importer must file monthly verified sworn statement of operations.

(A) Each licensed bonded importer shall file with the department monthly a verified sworn statement of operations within this State including:

(1) gallons subject to the user fee with fee prepaid to a supplier upon removal from an out-of-state terminal;

(2) gallons subject to the user fee with user fee remittance by the bonded importer according to Section 12-28-905(B) sorted by source state, supplier, terminal, or by bulk plant;

(3) other information with respect to the source and means of transportation of nonexempt motor fuel subject to the user fee as the department in its discretion may require on forms it prescribes and furnishes.

(B) The department may waive any portion or all of the reporting requirements if it determines that border states have adopted and implemented reciprocal terminal report requirements adequate to assure the department that it receives complete information in respect of motor fuel removed by and on behalf of suppliers from terminals in border states which is destined for this State.

(C) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1320. Licensed tank importer must file monthly verified sworn statement of operations.

Each licensed tank wagon operator-importer shall file with the department monthly a verified sworn statement of operations within this State plus other information in respect of the source and means of transportation of nonexempt motor fuel subject to the user fee as the department in its discretion may require on forms it prescribes and furnishes. A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4S.



SECTION 12-28-1330. Terminal operator must file monthly sworn statement of operations; annual report.

(A) A person operating a terminal in this State shall file with the department monthly a sworn statement of operations within South Carolina for each terminal within this State including the information set out in subsection (B) on forms prescribed by the department. The department may require the reporting of information it considers reasonably necessary in addition to that required under subsection (B).

(B) The monthly terminal report required by this section must include the following information for each terminal location in this State:

(1) terminal code assigned by the Internal Revenue Service; total inventory at the terminal operated by the terminal operator;

(2) detail schedules of receipts by shipment including:

(a) carrier name or alpha code;

(b) carrier FEIN;

(c) mode of transportation;

(d) date received;

(e) document number;

(f) net gallons received;

(g) product type;

(3) detail schedules of removals by shipment including:

(a) carrier name or alpha code;

(b) carrier FEIN;

(c) mode of transportation;

(d) destination state;

(e) supplier responsible for reporter removal;

(f) supplier FEIN;

(g) date removed from terminal;

(h) document number;

(i) net gallons;

(j) gross gallons.

(C) If the Internal Revenue Service provides a common system of assigning to carriers alpha-numeric code in lieu of names, this date is required in lieu of carrier names.

(D) For purposes of reporting and determining user fee liability under this chapter, every licensee shall maintain inventory records as required by the department.

(E) Each person operating a terminal in this State shall file an annual report for each terminal within South Carolina on forms provided by the department. The report must be filed for each calendar year before February twenty-sixth the following year. This report must include the following data:

(1) net amount of monthly temperature adjusted, net gallons, gains or losses;

(2) total net gallons removed from the terminal in bulk and across the rack during the calendar year;

(3) total net gallons removed across the terminal rack during the calendar year and other information as the department considers reasonably necessary to determine the user fee liability of the terminal operator under this chapter;

(4) amount of user fees due calculated pursuant to Section 12-28-520(B).

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1340. Terminal reports regarding source state; similar data from federal terminal report or source state.

If the source state does not require a terminal report which provides data substantially similar to that required by Section 12-28-1330, a terminal operator subject to the police power of this State, and who operates a terminal outside that state, shall provide a report of gallons removed as to which the operator issued a shipping paper indicating South Carolina as the destination state consistent with the information required under Section 12-28-1330. This section does not apply if substantially similar data is readily available to this State from a federal terminal report or from the source state.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1350. Final report and payment by licensee.

(A) Every licensee, upon the discontinuance, sale, or transfer of the business or upon the cancellation, revocation, or termination by law of a license under Section 12-28-1195 or 12-28-1199 or as otherwise provided, within thirty days, shall make a report as required under this chapter marked "final report" and shall pay all motor fuel user fees and penalties that may be due the State except as otherwise provided by law. The payment must be made to the department in accordance with Section 12-28-980.

(B) For purposes of this section, a person who was licensed to remit motor fuel user fees by this State before the effective date of this chapter and who is not licensed as a supplier under this chapter is deemed to have the license terminated under this section as of the effective date.

(C) A former licensee must be given the opportunity to apply for eligible purchaser status as provided in Sections 12-28-925 and 12-28-930 before the effective date of this chapter. If the determination is not complete before the effective date, collection of user fees shown on the final report of the former license must be delayed until such determination is complete. However, the final report is due not later than thirty days after a denial of eligible purchaser status under Section 12-28-980 becomes final.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1360. Persons licensed as exporter must file monthly reports.

(A) A person licensed as an exporter shall file monthly reports with the department on forms prescribed and furnished by the department concerning the amount of motor fuel subject to the user fee exported from this State.

(B) The report must contain the following information with respect to motor fuel other than diesel fuel dyed in accordance with the Internal Revenue Code:

(1) all shipments of motor fuel subject to the user fee removed from a terminal in this State as to which the user fee imposed by this chapter previously was paid or accrued for direct delivery outside of this State by the exporter;

(2) all shipments of motor fuel subject to the user fee acquired free of this state's motor fuel user fee at a terminal in this State for direct delivery outside of South Carolina but as to which the destination state's motor fuel user fee was paid or accrued to the supplier at the time of removal from the terminal;

(3) the gallons delivered to taxing jurisdictions outside this State out of bulk plant storage and whether by transport truck or tank wagon;

(4) the name and federal employer identification number of the person receiving the exported motor fuel subject to the user fee from the exporter;

(5) the date of the shipments;

(6) the carrier name for alpha code and carrier FEIN.

(C) The department in addition may require the reporting of other information it considers reasonably necessary to the enforcement of this chapter.

(D) The department may waive this reporting requirement if it finds the reports unnecessary to the administration of this chapter.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1370. Licensed transporter to file monthly reports.

(A) A person licensed as a transporter in this State engaged in interstate commerce shall file monthly reports with the department, on forms prescribed and furnished by the department, concerning the amount of motor fuel subject to the user fee transported from a point outside this State to a point inside South Carolina, from a point inside this State to a point outside South Carolina, or between two points in this State.

(B) If a transporter fails to make the reports required by this section, the person is subject to a civil penalty of one thousand dollars for each violation, as reasonably determined by the department.

(C) The reports required by this section are for information purposes only and the director may waive the filing of the reports if the reports are unnecessary for the proper administration of this chapter.

(D) This section ceases to be effective if a substantially similar data is available from federal government sources including a federal terminal report.

HISTORY: 1995 Act No. 136, Section 2; 2006 Act No. 386, Section 18.K, eff July 1, 2006.



SECTION 12-28-1380. Persons purchasing gallons user fee-exempt for resale to government entities must file report.

(A) A person purchasing gallons user fee-exempt acquired pursuant to Section 12-28-740(1) for resale to government entities exempted under Section 12-28-710 shall file a report.

(B) The report must contain:

(1) total volume of net gallons acquired from the authorized supplier user fee-exempt;

(2) identification of authorized supplier;

(3) a detailed listing of the bulk deliveries to each user fee-exempt person segregated by authorization code;

(4) date of deliveries;

(5) volume delivered;

(6) amount of excess tax-exempt gallons sold over purchases or excess of user fee-exempt purchases over sales;

(7) the amount of penalty at ten percent of the amount by which excess of user fee-exempt purchases over sales exceeds five percent of user fee-exempt purchases;

(8) other information the department may require;

(9) sworn statement by the vendor as to the accuracy of the information contained in the report.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1390. Fuel vendor's reports.

(A) A fuel vendor shall file an annual report of total gallons of gasoline sold at retail through a retail outlet accessible to the general public by that vendor by county before February twenty-eighth annually for the preceding calendar year.

(B) A fuel vendor shall make and file quarterly reports on the last day of the month following the close of each calendar quarter of sales of K-1 kerosene, or other blendstocks not subject to the user fee, other than dyed diesel fuel, in accordance with regulations promulgated by the department. The department may waive this report requirement if it becomes unnecessary to the administration of this chapter. Persons who are required to identify separately and schedule sales and transfers of undyed K-1 kerosene in reports otherwise required by this article are exempt from this requirement.

(C) A fuel vendor making sales of K-1 kerosene or other blendstocks not subject to the user fee for blending with diesel fuel or gasoline subject to the user fee or which sells K-1 kerosene, other motor fuel, or blendstocks not subject to the user fee for use as motor fuel subject to the user fee shall remit monthly a report on or before the last day of the following month and remit with the report any user fee payable pursuant to this section or Section 12-28-990.

(D) A fuel vendor shall retain for three years all purchase invoices for motor fuel subject to the user fee which clearly must designate the amount of user fees paid to this State as a separate line item. This line item also must be described generally as a "South Carolina Motor Fuel User Fee". In the absence of invoices with the disclosures, the fuel vendor is jointly liable for the state user fee imposed by this chapter and the department has authority to proceed against the fuel vendor to collect the user fee.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4T.



SECTION 12-28-1395. Miscellaneous fuel user fee licensee's statement.

A person licensed as a miscellaneous fuel user fee licensee in this State shall file monthly a sworn statement on forms prescribed by the department and furnish any information the department considers necessary to the enforcement of this chapter.

HISTORY: 1996 Act No. 461, Section 4U.



SECTION 12-28-1400. Use of information in tracking petroleum products; reporting requirements; penalties.

(A) All information required to be reported in this chapter must be used in the tracking of petroleum products and must be submitted in the manner provided by the department. The requirements may include, but not be limited to, the data elements, the format of the data elements, and the method and medium of transmission to the department.

(B) A person liable for reporting under this chapter who fails to meet the requirements of this section within three months after notification of the failure by the department, in addition to all other penalties prescribed by this chapter, is subject to an additional penalty of five thousand dollars for each month the failure continues.

HISTORY: 2005 Act No. 145, Section 2, eff June 7, 2005.



SECTION 12-28-1500. Automated machine-printed shipping documents; manually prepared documents in certain circumstances; exemptions.

(A) A person operating a refinery, terminal, or bulk plant in this State shall prepare and provide to the driver of every fuel transportation vehicle receiving motor fuel subject to the user fee into the vehicle storage tank at the facility an automated machine-printed shipping document setting out on its face:

(1) identification by address of the terminal or bulk plant from which the motor fuel was removed;

(2) date the motor fuel was removed;

(3) amount of motor fuel removed, indicating actual gallons and net gallons;

(4) state of destination as represented to the terminal operator by the transporter, the shipper or the shipper's agent;

(5) other information reasonably required by the department for the enforcement of this chapter.

(B) A terminal operator manually may prepare shipping papers as a result of extraordinary unforeseen circumstances, including acts of God, which temporarily interfere with the terminal operator's ability to issue automated machine-generated shipping papers. However, before manually preparing the papers, the terminal operator shall provide telephonic notice to the department and obtain a service interruption authorization number which the operator's employees shall add to the manually prepared papers before removal of each affected transport load from the terminal. The service interruption authorization number is valid for use by the terminal operator not more than twenty-four hours. If the interruption has not been cured within the twenty-four hour period, additional notices to the department are required and interruption authorization numbers may be issued upon explanation by the terminal operator satisfactory to the department.

(C) An operator of a bulk plant in this State delivering motor fuel subject to the user fee into a tank wagon or subsequent delivery to an end consumer in this State is exempt from this section.

(D) A terminal operator may load motor or diesel fuel, of which a portion is destined for sale or use in this State and a portion is destined for sale or use in another state. However, the split loads removed must be documented by the terminal operator by issuing shipping papers designating the state of destination for each portion of the fuel.

(E) Each terminal operator shall post a conspicuous notice proximally located to the point of receipt of shipping papers by transport truck operators. The notice must describe in clear and concise terms the duties of the transport operator and retail dealer under Section 12-28-1505. The department by regulation may establish the language, type, style, and format of the notice.

(F) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1505. Requirements relating to shipping documents.

(A) A person transporting motor fuel subject to the user fee in a fuel transportation vehicle upon the public highways of this State shall:

(1) carry on board the shipping document issued by the terminal operator or the bulk plant operator of the facility where the motor fuel subject to the user fee was obtained, within or outside this State. The shipping paper must set out on its face the state of destination of the motor fuel subject to the user fee transported in the vehicle as represented to the terminal operator at the time the fuel transportation vehicle was loaded or as otherwise provided in item (3);

(2) show and permit duplication of the shipping document by a law enforcement officer or representative of the department, upon request, when transporting, holding, or off-loading the motor fuel described in the shipping document;

(3) deliver motor fuel subject to the user fee described in the shipping document to a point in the destination state shown on the face of the document unless the person or his agent does all of the following:

(a) notifies the department or its nominee, before the earlier of removal from the state in which the shipment originated or the initiation of delivery, that the person received instructions after the shipping document was issued to deliver the motor fuel to a different destination state;

(b) receives from the Department of Revenue or its agent a verification number authorizing the diversion;

(c) writes on the shipping document the change in destination state and the confirmation number for the diversion;

(4) provide a copy of the shipping document to the distributor or other person who controls the facility to which the motor fuel is delivered;

(5) meets other conditions the department may reasonably require for the enforcement of this chapter.

(B) The department shall provide by regulation for handwritten designations and procedures alternative for operators of tank wagons that have received motor fuel subject to the user fee at a bulk plant for delivery within or outside this State. A person in violation of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4V.



SECTION 12-28-1510. Terminal-issued shipping document provided on delivery of shipment.

Every person transporting motor fuel subject to the user fee in vehicles upon the public highways of this State shall provide the original or a copy of the terminal-issued shipping document accompanying the shipment to the operator of the retail outlet, bulk plant end user bulk storage facility to which delivery of the shipment was made. A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1515. Inspection and retention of terminal-issued shipping document by receiver of motor fuel subject to the user fee.

An operator of a motor fuel subject to the user fee retail outlet, bulk plant, or bulk end user bulk storage facility shall receive, examine, and retain for thirty days at the delivery location the terminal-issued shipping document received from the transporter for every shipment of motor fuel subject to the user fee that is delivered to that location with record retention of the shipping paper of three years required offsite. A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1520. Acceptance of delivery without proper shipping paper prohibited.

No retail dealer, bulk plant operator, wholesale distributor, or bulk end user knowingly may accept delivery of motor fuel subject to the user fee into bulk storage facilities in this State if that delivery is not accompanied by a shipping paper issued by the terminal operator, or bulk plant operator as provided by regulations, that sets out on its face this State as the state of destination of the motor fuel subject to the user fee or a diversion verification number pursuant to Section 12-28-1525, and other information required under Sections 12-28-1540 and 12-28-1545. A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1525. Relief in case of improperly completed shipping paper; notification of diversion or correction; verification number.

(A) The department shall provide for relief in a case where a shipment of motor fuel subject to the user fee legitimately is diverted from the represented destination state after the shipping paper has been issued by the terminal operator or where the terminal operator failed to cause proper information to be printed on the shipping paper.

(B) These relief provisions must include a provision requiring that the shipper, the transporter, or an agent of either provide notification before the diversion or correction to the department if an intended diversion or correction is to occur, and that a verification number be assigned and manually added to the face of the terminal-issued shipping paper.

(C) The relief provisions must establish a protest procedure so a person found to be in violation of Section 12-28-1500 or 12-28-1515 may establish a defense to a civil penalty imposed under this chapter for violation of the section upon establishing substantial evidence satisfactory to the department that the violation was the result of an honest error made in the context of a good faith and reasonable effort to properly account for and report fuel shipments and user fees.

(D) The department shall make reasonable efforts to coordinate with neighboring states and the Federation of Tax Administrators for the operation of a common telephonic diversion verification number assignment system including its shared burdens.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1530. Reliance on representations regarding destination, user fee-exempt use or supplier's obligation to collect user fees.

The supplier and the terminal operator may rely for all purposes of this chapter on the representation by the transporter, the shipper, or the shipper's agent as the shipper's intended state of destination and user fee-exempt use. The shipper, the importer, the transporter, the shipper's agent, and a purchaser, not the supplier or terminal operator, are jointly liable for any user fee otherwise due to the State as a result of a diversion of the motor fuel subject to the user fee from the represented destination state. A terminal operator may rely on the representation of a licensed supplier with respect to the supplier's obligation to collect user fees and the related shipping paper representation to be shown on the shipping paper as provided by Section 12-28-1540(A).

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1535. Unlawful sale, use, deliver, or storage of motor fuel subject to the user fee prohibited; exceptions.

(A) Except as expressly provided in subsection (B), no person may sell, use, deliver, or store in this State, or import for sale, use, delivery, or storage in this State, motor fuel subject to the user fee as to which the user fee imposed by Section 12-28-310 previously has not been paid to or accrued by a licensed supplier or permissive supplier at the time of removal from a terminal or a license importer, if all the conditions of Section 12-28-1545 applicable to lawful import by the importer have been met.

(B) The following are exceptions to subsection (A):

(1) a supplier with respect to motor fuel subject to the user fee held within the bulk transfer/terminal system in this State which was manufactured in South Carolina or imported into this State in a bulk transfer;

(2) an end user with respect to motor fuel subject to the user fee placed in that person's vehicle supply tank outside of this State;

(3) any person with respect to diesel fuel dyed in accordance with Section 12-28-770;

(4) motor fuel subject to the user fee in the process of exportation by a licensed exporter in accordance with the shipping papers required by Section 12-28-1505 as to which the destination state user fee has been paid or accrued to the supplier and a statement meeting the requirements of Section 12-28-1540(A)(2) is shown on the shipping papers;

(5) gasoline used in aircraft;

(6) fuel in possession of an end user as to which a refund has been issued;

(7) federal government exempt fuel under Section 12-28-710(6);

(8) a licensed importer who has met the conditions of Section 12-28-1545.

(C) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1540. Required notations on terminal-issued shipping paper; exceptions.

(A) Except as provided in subsections (C) and (D), no person may operate a transport truck that is engaged in the shipment of motor fuel subject to the user fee on the public highways of this State without having on board a terminal-issued shipping paper bearing, in addition to the requirements of Section 12-28-1505, a notation indicating, with respect to:

(1) diesel fuel acquired under claim of exempt use, a statement indicating the fuel is "DYED DIESEL FUEL, NONFEE USE ONLY, PENALTY FOR USE SUBJECT TO THE USER FEE" for the load or the appropriate portion of the load;

(2) any other motor fuel subject to the user fee, a notation indicating: "(supplier name) responsible (state name) motor fuel user fee" or any other annotation acceptable to the department which otherwise indicates that the user fee imposed by this chapter, or by the destination state, has been paid to the supplier with respect to the entire load or the appropriate portion of it.

(B) A person is in violation of subsection (A) upon boarding the vehicle with a shipping paper which does not meet the requirements set forth in this section.

(C) A licensed importer or a transporter acting in his behalf is exempt from subsection (A)(2) if Section 12-28-1545 is otherwise applicable. However, no exemption from this section is effective with respect to shipments sourced to a state which has adopted reciprocal legislation as recognized by the department.

(D) The department in its discretion may provide an advance notification procedure with respect to documentation for imported motor fuel as to which the importer is unable to obtain terminal-issued shipping papers which comply with this section.

(E) A person who knowingly violates any part of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

(F) The department, its appointee, or its representative may seize, confiscate, and dispose of motor fuel which is not accompanied by a required shipping paper.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1545. Requirements for licensed importer regarding fuel which has not been dyed, nor user fees paid or accrued by supplier.

(A) If a licensed importer acquires motor fuel subject to the user fee destined for this State which has neither been dyed in accordance with the Internal Revenue Code and the regulations issued under it, nor user fees paid to or accrued by the supplier at the time of removal from the out-of-state terminal, a licensed importer and transporter operating on his behalf shall meet all of the following conditions before entering motor fuel onto the highways of this State by loaded transport truck:

(1) The importer or the transporter obtains an import verification number from the department not sooner than twenty-four hours before entering this State.

(2) The import verification number is set out prominently and indelibly on the face of each copy of the terminal-issued shipping paper carried on board the transport truck.

(3) The terminal origin and the importer's name and address also are set out prominently on the face of each copy of the terminal-issued shipping paper.

(4) The terminal-issued shipping paper data otherwise required by this chapter are present; and

(5) All user fees imposed by this chapter with respect to previously requested import verification number activity on the account of the importer or the transporter are remitted timely.

(B) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

(C) The department, its appointee, or its representative may seize, confiscate, and dispose of motor fuel which is not accompanied by a required shipping paper.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1550. Requirements for exporting fuel.

(A) No person may export motor fuel subject to the user fee from this State unless that person has obtained an exporter's license or a supplier's license or has paid the applicable destination state motor fuel user fee to the supplier and can demonstrate proof of exporting in the form of a destination state bill of lading.

(B) A person who negligently violates this section is subject to a five hundred dollar civil penalty for each violation.

(C) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

(D) An end user who exports fuel in a vehicle fuel supply tank incident to interstate transportation is exempt from this section.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1555. Use of dyed fuel prohibited; exceptions; penalties.

(A) No person may operate or maintain a motor vehicle on a public highway in this State with motor fuel subject to the user fee contained in the fuel supply tank for the motor vehicle that contains dye as provided under Section 12-28-770.

(B) This section does not apply to:

(1) persons operating motor vehicles who have received fuel into their fuel tanks outside of this State in a jurisdiction that permits introduction of dyed motor fuel subject to the user fee of that color and type into the motor fuel tank of highway vehicles; or

(2) users of dyed fuel on the highway which are lawful under the Internal Revenue Code and regulations including state and local government vehicles and buses unless otherwise prohibited by this chapter.

(C) A person who negligently violates this section is subject to a five hundred dollar civil penalty.

(D) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

(E) All fines and penalties imposed pursuant to this section must be placed in the Department of Transportation State Non-Federal Aid Highway Fund.

HISTORY: 1995 Act No. 136, Section 2; 2005 Act No. 176, Section 1, eff June 14, 2005.



SECTION 12-28-1560. Doing business without license; penalties.

(A) No person may engage in a business activity in this State as to which a license is required by Article 11 of this chapter unless the person first obtains the license.

(B) A person who negligently violates this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars and imprisoned not more than thirty days, or both. The violator also is subject to a one thousand dollar civil penalty.

(C) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1565. Fuel must meet ASTM standards.

(A) No person may sell or purchase a product for use in the supply tank of a motor vehicle for general highway use that does not meet ASTM standards as published in the annual Book of Standards and its supplements unless amended or modified by the department.

(B) The transporter and the transporter's agent and customer have the exclusive duty to dispose of any product in violation of this section in the manner provided by federal and state law.

(C) A person who knowingly violates or knowingly aids and abets another to violate this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1570. False statement on shipping paper regarding liability for user fees; penalties.

(A) No terminal operator may imprint, and no supplier may knowingly permit a terminal operator to imprint on his behalf, a statement on a shipping paper relating to motor fuel to be delivered to this State or to a state having substantially the same shipping paper legending requirements with respect to:

(1) a supplier's responsibility or liability for payment of the user fee imposed by this chapter;

(2) the user fee-paid or user fee-collected status of a motor fuel subject to the user fee, unless the supplier or supplier's representative first provides the terminal operator with a representation or direction to make the statement on behalf of the supplier.

(B) A terminal operator who negligently imprints a statement in violation of this section is subject to a civil penalty of twenty dollars for each violation.

(C) A terminal operator who knowingly imprints a statement in violation of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both. The penalties provided in this section are in addition to any other user fee, fines, penalties, or sanctions which may be imposed.

(D) A supplier who knowingly violates this section is jointly liable with the terminal operator.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1575. Notice regarding dyed diesel fuel.

In general, a notice stating: "DYED DIESEL FUEL, NONFEE USE ONLY, PENALTY FOR USE SUBJECT TO THE USER FEE" must be:

(1) provided by the terminal operator to a person who receives dyed diesel fuel at a terminal rack of that terminal operator;

(2) provided by a seller of dyed diesel fuel to its buyer if the diesel fuel is located outside the bulk transfer/terminal system and is not sold from a retail pump or bulk plant posted in accordance with the requirements of item (3);

(3) posted by a seller on a retail pump or bulk plant where it sells dyed diesel fuel for use by its buyer.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4BB.



SECTION 12-28-1580. Dyed diesel fuel notice required on shipping papers, bills of lading and invoices.

The form of notice required under Section 12-28-1575(1) and (2) must be provided by the time of the removal or sale and must appear on shipping papers, bills of lading, and invoices accompanying the sale or removal of the dyed diesel fuel.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1585. Metering device required for fuel dispenser accessible by public; tampering prohibited.

(A) A person operating motor fuel subject to the user fee dispenser equipment accessible by the general public shall provide metering devices for each dispenser and shall maintain records sufficient to enable the department to determine the volumes dispensed through that equipment with reasonable accuracy.

(B) No person may exchange, replace, roll back, or otherwise tamper with the metering equipment without following procedures provided by the department for legitimate maintenance, repairs, and replacement purposes.

(C) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1590. Tamper-resistant shipping papers required.

A terminal operator in this State and every supplier licensed by this State for the collection of user fees on motor fuel subject to the user fee shall cause terminal-issued shipping papers to meet tamper-resistant standards the department by regulation may require including messages which identify whether shipping papers have been photocopied, numbering systems, and nonreproducible coding, and other devices. However, the department may not make a regulation effective earlier than twenty-four months after the promulgation of a final regulation imposing the requirements.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1592. Tank wagons must have IFTA registration; exception.

No person may operate a tank wagon in this State unless that tank wagon first is registered under IFTA for use on the highways of this State and has displayed on the vehicle an IFTA sticker designating the vehicle for use in this State. However, a vehicle licensed in this State and exempt from the IFTA regulations is exempt from this requirement.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1595. Unauthorized sale or use of dyed diesel fuel prohibited.

(A) No person may sell or hold for sale dyed diesel fuel for any use that the person knows or has reason to know is not a use of the diesel fuel not subject to the user fee.

(B) No person may use or hold for use dyed diesel fuel for a use other than a use not subject to the user fee if the person knew or had reason to know, that the diesel fuel was so dyed.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1597. Alteration of dye or marker in dyed diesel fuel prohibited.

No person, wilfully with intent to evade user fees, may alter or attempt to alter the strength or composition of a dye or marker in dyed diesel fuel.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1710. Business entities and participating officers, employees, and agents liable for violations of Sections 12-28-1595 and 12-28-1597.

A business entity and its officers, employees, and agents who wilfully participate in an act in violation of Section 12-28-1595 or Section 12-28-1597 are jointly and severally liable with the entity for the penalty which is the same as imposed under federal law.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1720. Liability for uncollected and unpaid user fees; penalties.

(A) A supplier, a permissive supplier, or an importer who knowingly fails to collect and timely remit user fees otherwise required to be paid over to the department pursuant to Section 12-28-905 or 12-28-915 pursuant to a user fee precollection agreement under Section 12-28-910 is liable for the uncollected user fee plus the penalties provided in Chapter 54, Title 12 as appropriately applied by the department. The burden of proof rests with the department.

(B) A person who fails or refuses to pay over to the State the user fee on motor fuel subject to the user fee at the time required in this chapter or who fraudulently withholds, appropriates, or otherwise uses the money or any portion of it belonging to the State is guilty of a misdemeanor and, upon conviction, must be fined as provided in Section 12-54-40(d)(1).

(C) Truck drivers who violate Section 12-28-1510, 12-28-1540, or 12-28-1545 for the first time are guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days, or both. Truck drivers who violate the sections for the second and all subsequent times are guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1730. Penalties.

(A) If a person liable for the user fee files a false or fraudulent return, there is added to the user fee an amount as provided in Section 12-54-43(G)(1).

(B) The department shall impose a civil penalty of one thousand dollars for a person's first occurrence of transporting motor fuel subject to the user fee without adequate shipping papers annotated as required under Sections 12-28-1510, 12-28-1540, and 12-28-1545. Each subsequent occurrence described in this subsection is subject to a civil penalty of five thousand dollars.

(C) RESERVED.

(D) A supplier who makes sales for export to a person who does not have an appropriate export license or without collection of the destination state tax on taxable motor fuel nonexempt in the destination state is subject to a civil penalty equal to the amount of this state's motor fuel tax in addition to the user fee due to South Carolina.

(E) The department may impose a civil penalty against every terminal operator who wilfully fails to meet shipping paper issuance requirements under Sections 12-28-920, 12-28-1500, and 12-28-1575 or wilfully files a return without the supporting schedules as required by the department pursuant to Sections 12-28-1330 and 12-28-1340. The civil penalty imposed on the terminal operator is the same as the civil penalty imposed under subsection (B).

(F) The department shall impose a civil penalty in the amount of one thousand dollars or ten dollars for each gallon of dyed fuel involved, whichever is greater, on the operator of a vehicle that is used on the highways of this State, or is authorized or otherwise allowed to be used on the highways of this State, and who uses dyed fuel for the propulsion of that vehicle or who stores dyed fuel to be used for the propulsion of a vehicle on the highways of this State, regardless of whether any of such dyed fuel is used for a nontaxable purpose, unless permitted to do so under federal law.

For purposes of this section, the operator is the person responsible for the management and operation of the vehicle, whether as owner, lessee, or other party.

(G) An importer or transporter who knowingly imports undyed motor fuel subject to the user fee in a transport truck without a valid importer license or supplier license and an import verification number or a shipping paper showing on its face, as required under this chapter, that this state's motor fuel user fee is not due is subject to a civil penalty of ten thousand dollars for each occurrence. This subsection does not apply to persons transporting motor fuel subject to the user fee through this State in interstate commerce.

(H) If a person liable for the user fee files a return and wilfully fails to provide all information required by the department, the department may add to the user fee the amount provided in Section 12-54-43(C)(1).

HISTORY: 1995 Act No. 136, Section 2; 1998 Act No. 442, Section 2; 2001 Act No. 89, Section 22, eff September 1, 2001; 2005 Act No. 145, Section 26, eff June 7, 2005.



SECTION 12-28-1740. Impoundment, seizure, sale and forfeiture of vehicle and cargo for violation of shipping paper requirements.

If a person is found operating a motor vehicle in violation of the shipping paper requirements in Sections 12-28-1505, 12-28-1540, 12-28-1545, and 12-28-1575, the vehicle and its cargo are subject to impoundment, seizure, and subsequent sale and forfeiture, in accordance with the general laws of this State respecting seizure and forfeiture. The failure of the operator of a motor vehicle to have on board when loaded a terminal-issued bill of lading with a destination state machine-printed on its face pursuant to Section 12-28-1505 or which fails to meet the descriptive annotation requirements of Sections 12-28-1540, 12-28-1545, and 12-28-1575, if applicable, is presumptive evidence of a violation sufficient to warrant impoundment and seizure of the vehicle and its cargo.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1910. Inspection of fuel and shipping papers.

(A) The department or its appointees including federal government employees or persons operating under contract with the State, upon presenting appropriate credentials, may conduct inspections and remove samples of fuel from a vehicle, tank, or another container to determine coloration of diesel fuel or to identify shipping paper violations. Inspection must be performed in a reasonable manner consistent with the circumstances. However, prior notice is not required. Inspectors physically may inspect, examine, or otherwise search a tank, reservoir, or other container that can or may be used for the production, storage, or transportation of fuel. Inspection may be made of equipment used for, or in connection with, the production, storage, or transportation of fuel. Inspectors may demand to be produced for immediate inspection the shipping papers, documents, and records required to be kept by a person transporting fuel. These places may include, but are not limited to, a:

(1) terminal;

(2) fuel storage facility that is not a terminal;

(3) retail fuel facility;

(4) highway rest stops; or

(5) designated inspection site defined as any state highway or waterway inspection station, weigh station, agricultural inspection station, mobile station, or other location designated by the department either fixed or mobile.

(B) Inspections to determine violations under this chapter may be conducted by the Department of Public Safety, agents of the Department of Revenue, motor carrier inspectors in this State in addition to their duties otherwise defined, and other law enforcement officers through procedures established by the Department of Revenue. Agents of the Department of Revenue have the same power and authority provided to authorized personnel under the applicable statute.

(C) An inspector reasonably may detain a person or equipment transporting fuel in or through this State for the purpose of determining whether the person is operating in compliance with the provisions of this chapter and the regulations promulgated pursuant to it. Detainment may continue for a time only as is necessary to determine whether the person is in compliance.

HISTORY: 1995 Act No. 136, Section 2; 2000 Act No. 399, Section 3(P)(1), eff August 17, 2000.



SECTION 12-28-1920. Operation of permanent or portable weigh stations.

The department may assign qualified persons who are not state police officers to supervise or operate permanent or portable weigh stations. A person assigned under this section may stop, inspect, and issue citations to operators of trucks and trailers, barges or vessels having a declared gross weight of eleven thousand pounds or more, and buses, at a permanent weigh station, or other inspection point, or while operating a clearly marked state police vehicle for violations of this chapter.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-1930. Audits; transportation sampling audits; inspection of shipping papers.

(A) The department or an authorized deputy, employee, or agent may audit and examine the records, books, papers, and equipment of terminal suppliers, importers, wholesalers, jobbers, retail dealers, terminal operators, fuel vendors, and all private and common carriers of motor fuel to verify the completeness, truth, and accuracy of any statement or report and ascertain whether or not the user fee imposed by this law has been paid.

(B) The department has the same general authority provided under subsection (A) with respect to narrow transportation sampling audits, except all fuel vendors and bulk purchasers of fuel shall make available to the department necessary records with respect to the transactions which the department is attempting to verify during normal business hours at the person's physical location in this State, or at the department's offices if the person's location at which the records are located is outside of South Carolina, within three business days after the request.

(C) The department or an appointee including federal government employees and persons contracting with the State, upon proof of credentials shown, in the aggregate referred to for purposes of this section as fuel inspectors, may inspect and each fuel vendor, motor fuel transporter, or bulk purchaser shall disclose immediately upon request any shipping paper required by this chapter to be maintained at the physical location where the request is made



SECTION 12-28-1940. Penalties for refusing audit or inspection.

(A) A person who refuses to permit an inspection or audit authorized by this chapter is subject to a civil penalty of five thousand dollars in addition to any penalty imposed by other provisions of this chapter.

(B) A person who refuses, for the purpose of evading user fees, to allow an inspection, in addition to being liable for other penalties imposed by this article, is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-2110. Collection of user fees for fuels consumed by government diesel and other federally exempt vehicles.

The department must collect the user fee imposed by this chapter on motor fuels subject to the user fee consumed on the highways by state and local government diesel and other federally exempt fuel-powered highway vehicles, to be collected and administered in accordance with Sections 12-28-1139 and 12-28-1395.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4W.



SECTION 12-28-2310. Definitions.

"Petroleum" or "petroleum product" as used in this article means gasoline, gasohol, kerosene, diesel fuels, jet fuels, fuel oil No. 1 through 4, or like product of petroleum, or a product which may be susceptible for use as petroleum products under whatever name called.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-2315. Analysts, chemists, and inspectors appointed.

The department shall appoint analysts, chemists, and inspectors required to carry out this article. The inspectors may examine all barrels, tanks, or other vessels containing petroleum or petroleum products to see that they are tagged properly as required in this article and, as directed, collect and test samples of petroleum products offered for sale in the State, and when so instructed, collect and send samples to the Department of Agriculture for examination.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-2320. Inspector interested in manufacture or vending of gasoline, illuminating or heating oil.

Any inspector who, while in office, is interested, directly or indirectly, in the manufacture or vending of any gasoline or illuminating or heating oil is subject to the provisions of Section 12-58-110.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-2325. Law enforcement assistance.

The Department of Public Safety and law enforcement agents, upon request of the Department of Revenue, may assist in the enforcement of all laws relating to the inspection of petroleum products.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-2330. Filing of statement for intent to sell petroleum products.

All manufacturers, wholesalers, and jobbers, before selling or offering for sale in this State any petroleum product shall file with the department a statement that they desire to do business in the State and furnish the name or brand of the product which they desire to sell, with the name and address of the manufacturer and a statement that the product must comply with the requirements of this article. Annually on January first, an up-to-date listing must be submitted by the bonded company covering additional jobbers, dealers, distributors, consignors, by whatever name called who shall receive and distribute in bulk quantities the petroleum products in South Carolina.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-2335. Notice of shipment of petroleum products into State.

When petroleum products are shipped into this State, the manufacturer or jobber shall give notice to the department of every shipment in invoiced gallons with the name and gallons on the day shipment is made. The department may waive this requirement in part or in full as to any user fee payer if it is redundant or unnecessary.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-2340. Standards for petroleum products; testing.

The Commissioner of Agriculture may promulgate regulations prescribing standards for petroleum products and methods for testing them.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-2345. Records of receipt and shipment of petroleum products.

A person who sells or offers for sale a petroleum product shall keep an accurate record of all lots of shipments of the product received by him and the products shipped by him. All delivery manifests, original and copies, shall show actual destination of products before they leave the terminal or location of origination. A person who alters shipping information on shipping documents involving petroleum products, unless the original and all copies are likewise adjusted and records amended, is guilty of a misdemeanor and, upon conviction, must be fined no more than five thousand dollars or imprisoned not more than one year, or both.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-2350. Inspection of records pertaining to petroleum products.

The department may inspect all records of a person doing business in this State for the purpose of ascertaining information relative to the sales, transportation, or possession of petroleum products. Legible records must be kept at the point of origin or reasonable approved proximity for auditing purposes. Terminal operators and suppliers as defined in Section 12-28-110 may maintain records at an approved central recordkeeping facility within or outside the State.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-2355. Inspection and environmental impact fee charged on petroleum products.

(A) For the purpose of providing funds for inspecting, testing, and analyzing petroleum products and for general state purposes, there must be paid to the department a charge of one-fourth cent a gallon, which liability arises at the same time and is payable by the same person as the motor fuel user fee imposed under this chapter as if the petroleum product were motor fuel subject to the user fee under this chapter. Upon approval of the department, a surety bond is acceptable as monthly prepayments pending monthly reports and payments. Determination of acceptable bonding must be based on distribution, location of terminal facilities, and handling through other bonded suppliers.

(B) In addition to the inspection fee of one-fourth cent a gallon imposed pursuant to subsection (A), an environmental impact fee of one-half cent a gallon is imposed which must be used by the department for the purposes of carrying out the provisions of this chapter. This one-half cent a gallon environmental impact fee must be paid and collected in the same manner that the one-fourth cent a gallon inspection fee is paid and collected, except that the monies generated from these environmental impact fees must be transmitted by the Department of Revenue to the Department of Health and Environmental Control which shall deposit the fees as provided in Section 44-2-40.

(C) Notwithstanding any other provision of law, of the fees collected pursuant to subsection (A) of this section, ten percent must be transmitted by the Department of Revenue to the Department of Agriculture beginning upon the effective date of this act for use as provided in Section 39-41-70 and the remainder of the fees must be credited to the Department of Transportation State Non-Federal Aid Highway Fund as provided in the following schedule:

Fees General Fund Department of

Collected After of the State Transportation

State Non-Federal Aid

Highway Fund

June 30, 2005 60 percent 40 percent

June 30, 2006 20 percent 80 percent

June 30, 2007 0 percent 100 percent.

HISTORY: 1995 Act No. 136, Section 2; 2005 Act No. 176, Section 2, eff June 14, 2005.



SECTION 12-28-2360. Refund of inspection fee on petroleum products.

A person may present to the department proof that he has paid an inspection fee on petroleum products in error or has paid an inspection fee on shipments of petroleum products subsequently diverted from the State, whereupon the department shall refund the amount of the inspection fee to the payee out of the petroleum products inspection fund, if the proof of the claim is submitted within the time period provided for in Section 12-54-85.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 456, Section 2; 1996 Act No. 461, Section 4X.



SECTION 12-28-2365. Remittance of fees on petroleum products.

Fees must be remitted at the same time and on the same return as user fees imposed under Section 12-28-310, and all monies received under this section must be paid into the State Treasury as provided for in Section 12-28-2355(A) and (B). The monies must be turned over monthly by the department to the State Treasurer, as are other funds. The discount allowed for under Sections 12-28-955 and 12-28-960 are not allowed for payments made under Section 12-28-2355.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-2370. Department to promulgate regulations.

The department may promulgate regulations necessary for carrying out the provisions of this article.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-2375. Retail dealers of petroleum products exempt; exception.

The provisions of this article do not apply to a retail dealer in petroleum products, unless the retail dealer sells or offers to sell petroleum products of a manufacturer, wholesaler, or jobber who refuses to comply with the provisions of this article.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-2380. Motor fuel use to which article applies.

All motor fuels placed into motor vehicles for use in their operation or for the operation of their parts or attachments are subject to the fees provided in this article. This section does not apply to a seller-user of liquefied petroleum gas.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4Y.



SECTION 12-28-2385. Exports of petroleum products exempt from inspection fee.

Exports of petroleum products are exempt from the inspection fee imposed by Section 12-28-2355. The export exemption applicable to the inspection fee on motor fuel subject to the user fee must be perfected in the same manner as the export exemption for motor fuel subject to the user fee.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-2520. Motor fuel licensee bond exemption based on statement of assets and liabilities.

A motor fuel licensee may furnish the department with a statement of assets and liabilities, and if in the judgment of the department the property owned by the motor fuel licensee is sufficient to protect the State in the payment of all motor fuel user fees due, a bond is not required.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 461, Section 4Z.



SECTION 12-28-2710. Funds collected deposited to credit of State Treasurer.

All monies collected by the department under this chapter must be deposited to the credit of the State Treasurer as taxes collected by the department.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-2720. Distribution of gasoline user fee to Department of Transportation and general fund.

The proceeds from ten and thirty-four hundredths cents a gallon of the user fee on gasoline only as levied and provided for in this chapter must be turned over to the Department of Transportation for the purpose of that department.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 458, Part II, Section 5A.



SECTION 12-28-2725. Apportionment to department of mass transit; audit.

Of the ten and thirty-four hundredths cents user fee on gasoline imposed pursuant to this chapter, an amount equal to twenty- five hundredths of a cent on each gallon must be used by the department for mass transit.

The State Auditor annually shall audit, or cause to be audited, the state's regional transit authorities and eleemosynary organizations acting as regional transit authorities receiving funds from the Department of Transportation. Copies of the audits must be made available to the department and to the General Assembly.

HISTORY: 1996 Act No. 458, Part II, Section 55A; 2005 Act No. 164, Section 14, eff June 10, 2005.



SECTION 12-28-2730. Distribution of gasoline user fee to Department of Natural Resources; water recreational resources fund; creation.

(A) One percent of the proceeds from thirteen cents of the gasoline user fee imposed pursuant to this chapter must be transmitted to the Department of Natural Resources for a special water recreational resources fund of the State. All balances in the fund must be carried forward annually so that no part of it reverts to any other fund.

(B) The fund must be apportioned based upon the number of registered boats or other watercraft in each county and expended by the department to acquire, create, or improve water recreational resources. As used in this section, "water recreational resources" means public waters which are naturally occurring or which provide habitat for fish, aquatic animals, or waterfowl and which must provide public recreational opportunities. These funds may be used to promote activities that take place on the water for recreation provided that no more than ten percent of each annual allocation may be used for this purpose beginning July 1, 2003.

(C) Each county delegation may make recommendations to the South Carolina Department of Natural Resources for projects to acquire, create, or improve water recreational resources. The department must give these recommendations primary consideration over any other projects.

(D) The Department of Natural Resources may use up to one-third of the funds for law enforcement, noxious aquatic weed control, and acquisition. The department must be reimbursed for design and engineering costs and administration of this section from the funds collected under the provisions of this section.

(E) Any revenue collected or any funds remaining in the Water Recreational Resources Fund created by Act 1134 of 1968, must be transferred to the fund created by this act.

(F) Any funds collected by the state treasury between January 7, 2002, and the effective date of this act which would have been allocated to the Water Recreation Resource Fund created by Section 12-28-2730 must be allocated to the fund created by this section.

(G) The department must dispose of all surplus property owned by the department or subject to its custody and control for purposes of disposal in the manner provided by law for the disposition of surplus state property. Notwithstanding another provision of law or policy, it is unlawful for retired employees of the department to purchase surplus property directly from the department. It is not unlawful for retired employees to purchase surplus property that is disposed of according to law and sold at public auction.

(H) All proceeds from the sale of the department's surplus property that was originally purchased with a county's water recreational resources funds must be returned to the county that originally purchased the property and placed in that county's water recreational resources fund.

(I) Beginning with property purchased during fiscal year 2000, the department must provide the legislative delegations of each county with an annual inventory of all property purchased with the county's water recreational resources funds on or before the beginning of the next ensuing session of the General Assembly.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 458, Part II, Section 10A; 2002 Act No. 187, Section 1, eff March 12, 2002.



SECTION 12-28-2740. Distribution of gasoline user fee among counties; requirements for expenditure of funds; county transportation committees.

(A) The proceeds from two and sixty-six one-hundredths cents a gallon of the user fee on gasoline only as levied and provided for in this chapter must be deposited with the State Treasurer and expended for purposes set forth in this section. The monies must be apportioned among the counties of the State in the following manner:

(1) one-third distributed in the ratio which the land area of the county bears to the total land area of the State;

(2) one-third distributed in the ratio which the population of the county bears to the total population of the State as shown by the latest official decennial census;

(3) one-third distributed in the ratio which the mileage of all rural roads in the county bears to the total rural road mileage in the State as shown by the latest official records of the Department of Transportation. The Department of Revenue shall collect the information required pursuant to Section 12-28-1390 regarding the number of gallons sold in each county for use in making allocations of donor funds as provided in subsection (H). The Department of Revenue shall submit the percentage of the total represented by each county to the Department of Transportation and to each county transportation committee annually by May first of the following calendar year. Upon request of a county transportation committee, the Department of Transportation shall continue to administer the funds allocated to the county.

All interest earnings on the County Transportation Fund in the State Treasury must be added to the distribution to counties under this section in proportion to each county's portion of the entire County Transportation Fund. Except for those funds being used in connection with highway projects administered by the Department of Transportation on behalf of counties administering their own "C" funds, these distributions of earnings and the calculation required to determine the appropriate amount shall not include those counties administering their own "C" funds.

(B) The funds expended must be approved by and used in furtherance of a countywide transportation plan adopted by a county transportation committee. The county transportation committee must be appointed by the county legislative delegation and must be made up of fair representation from municipalities and unincorporated areas of the county. County transportation committees may join in approving a regional transportation plan, and the funds must be used in furtherance of the regional transportation plan. This subsection does not prohibit the county legislative delegation from making project recommendations to the county transportation committee. A county transportation committee may expend from the funds allocated under this section an amount not to exceed two thousand dollars for reasonable administrative expenses directly related to the activities of the committee. Administrative expenses may include costs associated with copying, mailings, public notices, correspondence, and recordkeeping but do not include the payment of per diem or salaries for members of the committee.

(C) At least twenty-five percent of a county's apportionment of "C" funds, based on a biennial averaging of expenditures, must be expended on the state highway system for construction, improvements, and maintenance. The Department of Transportation shall administer all funds expended on the state highway system unless the department has given explicit authority to a county or municipal government or other agent acting on behalf of the county transportation committee to design, engineer, construct, and inspect projects using their own personnel. The county transportation committee, at its discretion, may expend up to seventy-five percent of "C" construction funds for activities including other local paving or improving county roads, for street and traffic signs, and for other road and bridge projects.

(D) The funds allocated to the county also may be used to issue county bonds or state highway bonds as provided in subsection (J), pay directly for appropriate highway projects, including engineering, contracting, and project supervision, and match federal funds available for appropriate projects. Beginning July 1, 2002, for any new "C" fund allocations received on or after this date, the balance of uncommitted funds carried forward from one year into the next may not exceed three hundred percent of the county's total apportionment for the most recent year. Expenditures must be documented on a per-project basis upon the completion of each project in reports to the respective county transportation committees. This documentation must be provided by the agency or local government actually expending the funds and it shall include a description of the completed project and a general accounting of all expenditures made in connection with the project summaries of these reports then must be forwarded by each county transportation committee to the department using guidelines established by the department and the department shall compile these reports into an annual statewide report to be submitted to the General Assembly by the second Tuesday of January of each year. The documentation and reporting requirements of this subsection apply only to counties administering their own "C" funds. For purposes of this section, "uncommitted funds" means funds held in the county's "C" fund account that have not been designated for specific projects.

(E) All unexpended "C" funds allocated to a county remain in the account allocated to the county for the succeeding fiscal year and must be expended as provided in this section.

(F) The countywide and regional transportation plans provided for in this section must be reviewed and approved by the Department of Transportation. Before the expenditure of funds by a county transportation committee, the committee shall adopt specifications for local road projects. In counties electing to expend their allocation directly pursuant to subsection (A), specifications of roads built with "C" funds are to be established by the countywide or regional transportation committee. In counties in which the county transportation committee elects to have "C" funds administered by the Department of Transportation, primary and secondary roads built using "C" funds must meet Department of Transportation specifications.

(G) This section must not be construed as affecting the plans and implementation of plans for a Statewide Surface Transportation System as developed by the Department of Transportation.

(H) For purposes of this subsection, "donor county" means a county that contributes to the "C" fund an amount in excess of what it receives under the allocation formula as stated in subsection (A). In addition to the allocation to the counties pursuant to subsection (A), the Department of Transportation annually shall transfer from the state highway fund to the donor counties an amount equal to nine and one-half million dollars in the ratio of the individual donor county's contribution in excess of "C" fund revenue allocated to the county under subsection (A) to the total excess contributions of all donor counties.

(I)(1) In expending funds pursuant to this section, counties that administer their own "C" funds shall use a procurement system that requires competitive sealed bids, no bid preferences not required by state or federal law, and public advertisement of all projects. All bids for contracts in excess of one hundred thousand dollars must be accompanied by certified bid bonds, and all work awarded under the contracts must be covered by performance and payment bonds for one hundred percent of the contract value. Bid summaries must be published in a newspaper of general distribution following each award.

(2) The requirement of a bond for bid security or a bond for payment and performance may not include the requirement that the surety bond be furnished by a particular surety company or through a particular agent or broker.

(J) State highway bonds may be issued for the completion of projects for which "C" funds may be expended for projects as determined by the county transportation committee. The applicable source for payment of principal and interest on the bonds is the share of "C" fund revenues available for use by the county transportation committee. The application for the bonds must be filed by the county transportation committee with the Commission of the Department of Transportation and the State Treasurer, which shall forward the application to the State Budget and Control Board. The Budget and Control Board shall consider the application in the same manner that it considers state highway bonds, mutatis mutandis.

(K) Members of the committee are insulated from all personal liability arising out of matters related directly to and within the scope of the performance of official duties and functions conferred upon the committee pursuant to this section.

(L) In Berkeley County, appointments made pursuant to this section are governed by the provisions of Act 159 of 1995.

(M) In Dorchester County, appointments made pursuant to this section are governed by the provisions of Act 512 of 1996.

(N) In Georgetown County, appointments made pursuant to this section are governed by the provisions of Act 515 of 1996 and Section 2, Act 141 of 2001.

(O) Notwithstanding other provisions of this section, the legislative delegation of a county may by delegation resolution abolish the county transportation committee and devolve its powers and duties on the governing body of the county. This devolution may be reversed and the county transportation committee reestablished by a subsequent delegation resolution. The exercise of county transportation committee powers and duties by a county governing body is not deemed to constitute dual office holding.

(P) The Department of Transportation shall perform reviews to ensure compliance with subsections (C), (D), (F), and (I). A county failing to comply with these subsections must have all subsequent "C" fund allocations withheld until the requirements of those subsections are met. If a county fails to comply with those subsections within twenty-four months, the county forfeits fifty percent of its allocations for the following year and the forfeited amount must be divided among the other counties as provided in subsection (A).

(Q) A county subject to a proposed withholding or forfeiture of "C" fund allocations pursuant to this section must be notified in writing of the department's decision. The county, within sixty days of receipt of notice of the decision, may request a review of the decision by a panel consisting of the state highway engineer or his designee, the chairman of the affected county's transportation committee or his designee, and a third person named by mutual agreement between the state highway engineer and the county transportation committee chairman. The panel shall meet and render a decision within ninety days of the request by the county transportation committee. The decision of the panel may be appealed by requesting a contested case hearing before the Administrative Law Court pursuant to Section 1-23-600 and the rules of procedure for the Administrative Law Court. The request for a hearing must be made within thirty days of receipt of the panel's decision.

(R) The legislative delegation of the county, by resolution, may rename the county transportation committee established by this section as the (insert name of county) Legislative Delegation transportation committee. Upon the adoption of such a resolution, all references in this section and any other provisions of law to the county transportation committee, for purposes of that county, are deemed references to that county's legislative delegation transportation committee.

HISTORY: 1995 Act No. 136, Section 2; 1997 Act No. 117, Section 1; 1997 Act No. 155, Part II, Section 50A; 1997 Act No. 155, Part II, Section 51A; 2002 Act No. 253, Section 4, eff May 14, 2002; 2002 Act No. 293, Section 1, eff June 3, 2002; 2004 Act No. 215, Section 1, eff April 27, 2004.



SECTION 12-28-2750. Distribution of remainder of gasoline and fuel user fees to State Highway Fund.

Subject to the provisions of Section 12-28-2910, the remainder of the proceeds from the gasoline and fuel user fees levied and provided for in this chapter must be remitted to the State Highway Fund.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-2910. South Carolina Coordinating Council for Economic Development; establishing project priorities; disposition of payments.

(A) The first eighteen million dollars generated from three cents of the user fee levied in this chapter must be segregated in a separate account for economic development. This account may be expended only upon the authorization of the South Carolina Coordinating Council for Economic Development which shall establish project priorities. Funds devoted to the economic development account must remain in the account if not expended in the previous fiscal year. Annually, funds from the user fee must be deposited to replenish the account to the extent and in an amount necessary to maintain an uncommitted or an unobligated fund balance of eighteen million dollars but not to exceed eighteen million dollars for the ensuing fiscal year, or both. The council may spend no more than two hundred fifty thousand dollars, in the first year only, for a long-term economic development plan which must be submitted to the General Assembly on completion of the plan. The council may spend not more than sixty thousand dollars annually for a state infrastructure model.

(B) All interest earnings on the Economic Development Account must be credited to the State Highway Fund.

(C) Notwithstanding another provision of law, the payments required pursuant to subsection (A) shall be:

(1) in fiscal year 2005-2006, twelve million dollars to the account for economic development and six million dollars credited to the Department of Transportation State Non-Federal Aid Highway Fund; and

(2) in fiscal year 2006-2007, six million dollars to the account for economic development and twelve million dollars credited to the Department of Transportation State Non-Federal Aid Highway Fund. All payments to the account for economic development shall cease at the end of fiscal year 2006-2007.

(D) Beginning in fiscal year 2007-2008, and each succeeding fiscal year, the first eighteen million dollars generated from three cents of the user fee levied in this chapter must be credited to the Department of Transportation State Non-Federal Aid Highway Fund.

(E) From the amount set aside pursuant to subsection (A), the council is authorized to expend funds which were not obligated or committed as of July first of the current fiscal year only as necessary for the location or expansion of an industry or business facility in South Carolina. Eligible expenditures include water and sewer projects, road or rail construction and improvement projects, land acquisition, fiber-optic cable, relocation of new employees, pollution-control equipment, environmental testing and related due diligence reports, acquiring and improving real property, and site preparation. Site preparation is defined as surveying, environmental and geotechnical study and mitigation, clearing, filling, and grading. Relocation expenses constitute eligible expenditures only for those employees to whom the company is paying gross wages at least two times the lower of the per capita income for either the State or the county in which the project is located. The Coordinating Council annually shall prepare a detailed report for submission to the General Assembly by March fifteenth which itemizes the expenditures from the fund for the preceding calendar year. The report shall include an identification of the following information:

(a) company name or confidential project number;

(b) location of project;

(c) amount of grant award; and

(d) scope of grant award.

HISTORY: 1995 Act No. 136, Section 2; 1995 Act No. 145, Part II, Section 49C; 2005 Act No. 176, Section 3, eff June 14, 2005; 2010 Act No. 290, Section 29, eff January 1, 2011.



SECTION 12-28-2915. Disposition of taxes collected.

(A) Notwithstanding another provision of law, seven million dollars of the taxes collected pursuant to Article 1, Chapter 23, Title 12 must be placed in the account for economic development contained in Section 12-28-2910 for fiscal year 2005-2006, fourteen million dollars for fiscal year 2006-2007, and twenty million dollars for fiscal year 2007-2008 and for each succeeding fiscal year thereafter.

(B) Beginning in fiscal year 2007-2008, all taxes collected pursuant to Article 1, Chapter 23, Title 12 in excess of twenty million dollars must be credited to the Department of Transportation which shall:

(1) annually distribute fifty percent of the excess to the State Non-Federal Aid Highway Fund; and

(2) make an annual contribution from nonstate tax sources in an amount equivalent to fifty percent of the excess to the State Highway Account of the South Carolina State Transportation Infrastructure Bank.

HISTORY: 2005 Act No. 176, Section 4, eff June 14, 2005.



SECTION 12-28-2920. Construction of toll roads.

The department shall review projects for the possibility of constructing toll roads to defray the cost of these projects pursuant to the authority granted the department in Section 57-5-1330. No project may be funded by means of imposing a toll on the users of the project unless in conjunction with federal funds authorized for use on toll roads it is determined to be substantially feasible by the department. The funds derived from tolls must be:

(1) credited to the State Highway Fund or retained and applied by the entity or entities developing the toll road pursuant to an agreement authorized under Section 57-3-200 for the purpose of funding the cost of construction, financing, operation, and maintenance of the toll project; or

(2) used to service bonded indebtedness for highway transportation purposes incurred pursuant to Paragraph 9, Section 13, Article X of the South Carolina Constitution.

Upon repayment of the cost of construction and financing, toll charges shall cease.

HISTORY: 1995 Act No. 136, Section 2; 1996 Act No. 458, Part II, Section 92B.



SECTION 12-28-2930. Allocation of state source highway funds for construction and renovation projects to firms owned and controlled by disadvantaged ethnic minorities or women.

(A)(1) Of total state source highway funds, including revenues generated by Section 12-28-2740, expended in a fiscal year on highway, bridge, and building construction, and building renovation contracts, the Department of Transportation and counties shall ensure that not less than:

(a) five percent are expended through direct contracts with estimated values of two hundred fifty thousand dollars or less with small business concerns owned and controlled by socially and economically disadvantaged ethnic minorities (MBEs);

(b) five percent are expended through direct contracts with estimated values of two hundred fifty thousand dollars or less with firms owned and controlled by disadvantaged females (WBEs).

(2) The two hundred fifty thousand dollars value limits may be raised in the discretion of the department as MBEs/WBEs are able to provide bondability.

(B) The department shall certify eligible firms under this section and shall give at least thirty days' notice to certified firms of contracts to be let. The department shall take into consideration the location and availability of MBE or WBE firms in the State when designating projects to be set aside. No certified MBE or WBE may participate after June 30, 1999, or nine years from the date of the firm's first contract, whichever is later, if that firm performed at least three million dollars in highway contracts for four consecutive years while certified as a WBE or MBE. Firms performing less than three million dollars in highway contracts for four consecutive years may be recertified for additional five-year periods based upon recertification reviews by the department.

(C) To achieve the set-asides set forth in subsection (A), the department shall advertise a number of highway construction projects at each regularly scheduled highway letting to be bid exclusively by MBEs and WBEs. The total annual value of those projects awarded must equal at least ten percent of total state source highway funds expended in each fiscal year, or otherwise documented as described in subsection (D). Projects must be awarded when the lowest responsive and responsible bidder submits a bid within ten percent of the official engineer's estimate. If the lowest responsive bid exceeds the engineer's estimate by more than ten percent, the department may enter into negotiation with the low bidder making reasonable changes in the plans and specifications as necessary to bring the contract price within the ten percent range. If the low bidder agrees to the changes and the revised contract price, the contract must be awarded to the low bidder at the revised price. If the low bidder can show just cause for his bid exceeding the ten percent range, the department may award the contract without making any changes in the plans and specifications or the contract price. If the department fails to award any advertised project, that project may be readvertised through the normal bid process and must not be readvertised for the purpose of achieving the set-asides.

(D) If no MBE or WBE firms certified pursuant to this section are available to perform a contract, the department shall verify and record this fact, and the verification must be preserved in department records.

(E) To facilitate implementation of this section, the department may waive bonding requirements for contracts let pursuant to this section with estimated construction costs not exceeding two hundred fifty thousand dollars a contract, and any contract set aside and awarded to any MBE or WBE contractor without bonding shall provide expressly that termination of the contract for default of the contractor renders the contractor ineligible for any further department nonbonded contracts for a minimum period of two years from the date of the notice. The department shall act as bonding company when bonding requirements have been waived. Any claims brought by subcontractors or suppliers in connection with nonbonded projects must be heard by the Department Claims Committee and all legitimate claims must be paid by the department. The committee shall take into account circumstances such as unsettled payments and disputes with the department or other circumstances that are beyond the MBE/WBEs control. Claims resulting in monetary settlements shall render the MBE/WBEs ineligible for any further department nonbonded projects until the MBE/WBE has reimbursed or has made acceptable arrangements to reimburse the department for the amount due as a result of the settlement.

(F) In awarding any contract pursuant to this section, preference must be given to an otherwise eligible South Carolina contractor submitting a responsible bid not exceeding an otherwise eligible out-of-state contractor's low bid by two and one-half percent.

(G) The department shall establish written guidelines to be used in the selection and design of projects awarded under this section. Those guidelines shall outline the types of projects best suited for this program and other related criteria.

(H) When a MBE or WBE receives a contract, the department shall furnish a letter, upon request, stating the dollar value and duration of, and other information about the contract, which may be used by the MBE or WBE in negotiating lines of credit with lending institutions.

(I) The department shall issue an annual report listing all contracts awarded pursuant to this section. That report must also include a listing of all contracts and subcontracts awarded pursuant to Section 106(C) of the Federal Surface Transportation Act of 1987 (STAA-1987; P.L. 100-17, Section 106(c)). The listings must be both chronological and by name of participating firms. Entries must include file numbers, locations, and dollar amounts. The report must also contain information relating to canceled contracts and subcontracts, subcontractor substitutions, and final payments to MBE/WBEs.

(J) Any MBE or WBE acting as a prime contractor shall perform at least thirty percent of the work with his own forces. If thirty percent of the work is performed with his own forces, the total amount of the contract is counted toward the MBE/WBE set-asides. If less than thirty percent is performed by the MBE/WBE, then only that portion performed by the MBE/WBE is counted toward the set-asides.

(K) The department shall make available technical assistance for MBEs and WBEs for not less than three hundred thousand dollars. Any of these funds awarded to small consulting firms owned and controlled by MBEs or WBEs may count toward the set-asides established in subsection (A) of this section. The selected firms must be South Carolina based and experienced in assisting with the development of minority firms.

(L) Technical assistance provided under subsection (K) must include written and verbal instruction on competitive bidding, management techniques, and general business operations. Firms certified under this section must be represented by a company officer in at least twenty hours of continuing education a year in order to remain certified. The department shall implement a system that will designate a lead engineer to work with MBE/WBEs. This engineer shall work with the office of compliance, the supportive services contractor, and with the department's engineers to provide early technical assistance to MBE/WBEs with contracts in each highway district. The support must include professional and technical assistance aimed toward meeting the standards, the specifications, the timing, quality, and other requirements of their contracts. The department also shall endeavor to utilize the expertise of established highway, bridge, and building contractors when providing technical and support services.

(M) Any contracts awarded through the normal bid process to certified MBEs or WBEs may count toward the set-asides. Subcontracts entered into between prime contractors and certified MBE/WBEs without regard to these provisions may be counted toward the set-asides outlined in subsection (A) of this section if these subcontracts are verified through the department records.

(N) If any part or provision of this section is declared to be unconstitutional or unenforceable by a court of competent jurisdiction of this State, the court's decision, nevertheless, has no effect on the constitutionality, validity, and enforceability of the other parts and provisions of this section which are considered severable.

(O) Within one hundred twenty days of the effective date of this section the department shall promulgate and implement regulations to administer the provisions of this section.

HISTORY: 1995 Act No. 136, Section 2.



SECTION 12-28-2940. Exemption from appraisal provisions.

Acquisitions by the Department of Transportation under the "C" Fund program are exempt from the requirements of all appraisal provisions of Title 28, Chapter 2 (Sections 28-2-10 et seq.), and Sections 1-11-110, 3-5-50, 3-5-100, 3-5-330, 4-17-20, 5-27-150, 5-31-420, 5-31-430, 5-31-440, 5-31-610, 5-35-10 , 6-11-130, 6-23-290, 13-1-350, 13-11-80, 24-1-230, 28-3-20, 28-3-30, 28-3-140, 28-3-460, 46-19-130, 48-11-110, 48-15-30, 48-15-50, 48-17-30, 48-17-50, 49-17-1050, 49-19-1060, 49-19-1440, 50-13-1920, 50-19-1320, 51-13-780, 54-3-150, 55-9-80, 55-11-10, 57-3-700, 57-5-370, 57-5-380, 57-21-200, 57-25-190, 57-25-470, 57-25-680, 57-27-70, 58-9-2030, 58-15-410, 58-17-1200, 13-1-1330, 58-27-130, 58-31-50, 59-19-200, 59-105-40, 59-117-70, 59-123-90.

HISTORY: 2000 Act No. 399, Section 3(P)(2), eff August 17, 2000.






CHAPTER 29 - TAX ON MOTOR FUELS OTHER THAN GASOLINE [REPEALED]



CHAPTER 33 - ALCOHOLIC BEVERAGES TAXES

SECTION 12-33-10. Definitions.

As used in this chapter the several terms defined in Section 61-6-20 shall have the meaning there given.

HISTORY: 1962 Code Section 65-1251; 1952 Code Section 65-1251; 1945 (44) 337.



SECTION 12-33-20. Taxes shall be in lieu of certain other taxes and licenses.

The license and excise taxes provided in this chapter for the privilege of engaging in the business of manufacturing and selling alcoholic liquors shall be in lieu of all other taxes and licenses, State, county and municipal, except property, State income and corporation license taxes.

HISTORY: 1962 Code Section 65-1252; 1952 Code Section 65-1252; 1945 (44) 337.



SECTION 12-33-30. Collection and distribution of taxes.

The taxes levied by this chapter must be paid to and collected by the department and, when collected, must be deposited to the credit of the general fund of the State, sixty percent of which must be credited for public school use.

HISTORY: 1962 Code Section 65-1255; 1952 Code Section 65-1255; 1951 (47) 710; 1962 (52) 1741; 1967 (55) 719; 1991 Act No. 171, Part II, Section 22H.



SECTION 12-33-40. Municipalities entitled to share in tax.

For the purpose of calculating the proper distribution of such taxes to the municipalities of the State a list of municipalities, certified to be active by the Municipal Association of South Carolina, shall be used and the word "active" as used for the purpose of distributing this tax shall mean a municipality which has a regularly elected mayor or intendant, a town council and a police officer or officers and which is collecting property or other taxes for municipal purposes.

HISTORY: 1962 Code Section 65-1256; 1952 Code Section 65-1256; 1951 (47) 710.



SECTION 12-33-50. Disposition of bond forfeitures.

A sum derived from the violation of the condition of a bond or deposit required in this chapter must be paid to the department for deposit to the credit of the general fund of the State, sixty-five percent of which must be credited to the special school account.

HISTORY: 1962 Code Section 65-1257; 1952 Code Section 65-1257; 1945 (44) 337; 1991 Act No. 171, Part II, Section 22I.



SECTION 12-33-60. Exemption from tax of certain property from outside continental limits of United States.

A person entering South Carolina from outside the continental limits of the United States may bring into the State on his person or in his baggage, property obtained outside the continental limits of the United States, and such property shall not be subject to the tax imposed by this chapter; provided, that the total cost of the property does not exceed twenty dollars.

HISTORY: 1962 Code Section 65-1258; 1963 (53) 164.



SECTION 12-33-70. Rules and regulations of Department of Revenue.

The Department of Revenue may from time to time make such reasonable regulations, not inconsistent with Title 61, or with the general laws of the State, as the department shall deem necessary to carry out and enforce any other provisions of law relating to the enforcement, collection and payment of the license taxes provided in Title 61 and this chapter and to prevent the evasion of such provisions and the failure or refusal of any person subject thereto to pay such taxes.

The department may from time to time alter, repeal or amend such regulations or any of them. Such regulations shall be filed and published as provided for in Chapter 23, Title 1. The department shall give additional notice thereof to all licensees in such manner as it may deem proper.

The wilful violation of any rule or regulation made under the provisions of this section and having the force and effect of law shall constitute a violation of Title 61.

HISTORY: 1962 Code Section 4-6; 1952 Code Section 4-6; 1945 (44) 337; 1993 Act No. 181, Section 190.



SECTION 12-33-210. Taxes on licenses granted under Alcoholic Beverage Control Act; filing fee.

(A) The biennial license taxes on licenses granted pursuant to Title 61, in addition to all other license taxes, are as follows:

(1) manufacturer's license: fifty thousand dollars;

(2) wholesaler's license: twenty thousand dollars;

(3) micro-distillery license: five thousand dollars;

(4) retail dealer's license: one thousand two hundred dollars; and

(5) special food manufacturer's license: one thousand two hundred dollars.

(B) Each applicant shall pay a filing fee of one hundred dollars, which must accompany the initial application for each location and is not refundable.

(C) A person who applies for a license after the first day of a license period shall pay license fees in accordance with the schedule provided in Section 61-6-1810(C).

HISTORY: 1962 Code Section 65-1261; 1952 Code Sections 65-1261, 65-1262; 1945 (44) 337; 1951 (47) 723; 1956 (49) 1841; 1982 Act No. 466, Part II, Section 12A; 1992 Act No. 501, Part II, Section 8A; 1995 Act No. 144, Section 1; 2003 Act No. 40, Section 1.B, eff June 2, 2003; 2007 Act No. 96, Section 1, eff June 15, 2007; 2009 Act No. 11, Section 2, eff May 6, 2009.



SECTION 12-33-230. License tax on sales; rate.

Every person doing business within this State and engaging in the business of selling alcoholic liquors, except distillers thereof, for the privilege of carrying on such business shall, in addition to the license tax provided in Section 12-33-210, be subject to the further payment of a license tax which shall be measured and graduated in accordance with the volume of sales of such business. There shall be levied, assessed, collected and paid in respect to the alcoholic liquors referred to in this chapter twelve cents upon each eight ounces or a fractional quantity thereof. Provided, that for alcoholic liquors offered for sale in metric size containers there shall be levied, assessed, collected and paid a tax at the rate of fifty and seven-tenths cents per liter.

HISTORY: 1962 Code Section 65-1265; 1952 Code Section 65-1265; 1945 (44) 337; 1976 Act No. 646, Section 1.



SECTION 12-33-240. Additional sales tax; rate.

In addition to the license tax levied, assessed, collected and paid in respect to sales of alcoholic liquors, as provided in Section 12-33-230, there shall be levied, assessed, collected and paid in respect to such alcoholic liquors an additional tax of five cents upon each eight ounces, or a fractional quantity thereof. Provided, that for alcoholic liquors offered for sale in metric size containers there shall be levied, assessed, collected and paid a tax at the rate of twenty-one and one hundred twenty-five one-thousandths cents per liter.

HISTORY: 1962 Code Section 65-1266; 1952 Code Section 65-1266; 1945 (44) 337; 1951 (47) 723; 1976 Act No. 646, Section 2.



SECTION 12-33-245. Excise tax on sales for on-premises consumption; "gross proceeds" defined; nonprofit organizations exception; penalties; issuance of license for premises for which license revoked or suspended.

(A) In addition to taxes imposed pursuant to the provisions of Sections 12-33-230, 12-33-240, Article 5 of this chapter, and Chapter 36, Title 12, there is imposed an excise tax equal to five percent of the gross proceeds of the sales of alcoholic liquor by the drink for on-premises consumption in an establishment licensed for sales pursuant to Article 5, Chapter 6, Title 61 or at a location holding a temporary license or permit that authorizes the sale of liquor by the drink. All proceeds of this excise tax must be deposited to the credit of the general fund of the State. Except with respect to the distribution of the revenue of this tax, this excise tax is considered to be imposed pursuant to Chapter 36, Title 12. For purposes of this subsection, "gross proceeds of sales" has the meaning as provided in Section 12-36-90, except that the sales tax imposed under Chapter 36, Title 12 is not included in "gross proceeds of sales". The term "gross proceeds of sales" also includes, but is not limited to, the retail value of a complimentary or discounted beverage containing alcoholic liquor, an amount charged for ice for a drink containing alcoholic liquor, and an amount charged for a nonalcoholic beverage that is sold or used as a mixer for a drink containing alcoholic liquor. This section does not apply to nonprofit organizations that are issued a temporary permit to allow possession, sale, and consumption of alcoholic liquors pursuant to subarticle 5, Article 5, Chapter 6, Title 61.

(B) Eleven percent of the revenue generated by the excise tax provided for in subsection (A) must be placed on deposit with the State Treasurer and credited to a fund separate and distinct from the general fund of the State. On a quarterly basis, the State Treasurer shall allocate this revenue to counties on a per capita basis according to the most recent United States Census. The State Treasurer must notify each county of the allocation pursuant to this subsection in addition to the funds allocated pursuant to Section 6-27-40(B), and the combination of these funds must be used by counties for educational purposes relating to the use of alcoholic liquors and for the rehabilitation of alcoholics and drug addicts. A county may pool these funds with other counties and may combine these funds with other funds for the same purpose.

(C) Those state agencies and local entities, including counties, which by law received minibottle tax revenues in fiscal year 2004-2005 for education, prevention, and other purposes, shall receive in a fiscal year at least the same amount of revenues from the excise tax revenues as they received from minibottle tax revenues during fiscal year 2004-2005. If these state agencies and local entities do not, the difference must be made up from the general fund. Payments will be distributed in four equal payments based on the total payments remitted to these state agencies and entities in fiscal year 2004-2005, including funds received pursuant to Section 6-27-40(B). At the end of each fiscal year, the State Treasurer, in consultation with the Department of Revenue, shall determine whether the tax collected pursuant to these sections exceed the total collection and remittance for fiscal year 2004-2005. If the tax collected exceeds the amount collected and allocated in fiscal year 2004-2005, a distribution of the difference will be remitted to the county treasurers within thirty days after the close of each fiscal year.

(D) In addition to all other penalties that may be imposed for violations arising pursuant to subsection (A) of this section, a failure to report and remit the full amount of the excise tax imposed pursuant to subsection (A) on the gross proceeds of the sale of each drink of alcoholic liquor sold for consumption in the establishment subjects the licensee to the following penalties:

(1) for a first violation, a civil penalty of one thousand dollars;

(2) for a second violation, a civil penalty of one thousand dollars and an automatic suspension for thirty days of the license allowing such sales; and

(3) for a third or subsequent violation, a civil penalty of five thousand dollars and a revocation of the license.

(E) When a license is suspended or revoked, a partner or person with a financial interest in the business may not be issued a license for the premises concerned. A person within the second degree of kinship to a person whose license is suspended or revoked may not be issued a license for the premises concerned for a period of one year after the date of suspension or revocation.

HISTORY: 1996 Act No. 415, Section 3; 1999 Act No. 100, Part II, Section 10; 2005 Act No. 139, Section 3, eff January 1, 2006; 2006 Act No. 386, Section 19.A, eff June 14, 2006; 2007 Act No. 36, Section 1, eff June 7, 2007; 2008 Act No. 287, Sections 1.A, 3, eff June 11, 2008.



SECTION 12-33-250. Collection and payment of license tax and additional sales tax; reports; deductions.

Commencing with license taxes collected and paid after June 30, 1969, such taxes levied in respect to sales of alcoholic liquors pursuant to Sections 12-33-230 and 12-33-240 shall be collected and paid in the same manner and under the same conditions as the license taxes levied pursuant to Sections 12-33-410 and 12-33-460. The initial report to be made pursuant to this section shall be made on or before July 10, 1969, based on sales for the month of June, 1969. Commencing with license taxes required to be paid in July, 1969, and ending with such taxes to be paid in June, 1974, there shall be allowed each month a deduction from the amounts determined to be due under Sections 12-33-230 and 12-33-240. Such deduction shall be equal to one sixtieth ( 1/60 ) of the sum of: (1) the amount of the license taxes levied under Sections 12-33-230 and 12-33-240 and paid in July 1969, and (2) the dollar value of all stamps owned on June 30, 1969, evidencing payment in advance of sale of the license taxes levied under Sections 12-33-230 and 12-33-240.

HISTORY: 1962 Code Section 65-1266.1; 1969 (56) 444.



SECTION 12-33-260. Payment and collection; taxes shall be debt owed to State and lien.

The license taxes provided in this article shall be paid to and collected by the department. All license taxes provided in this article shall be held a debt due and payable to the State by the taxpayers against whom the same shall be levied, assessed and charged and all such license taxes shall be a first lien in all cases whatsoever upon all property of the taxpayer charged therewith.

HISTORY: 1962 Code Section 65-1271; 1952 Code Section 65-1271; 1945 (44) 337.



SECTION 12-33-410. Imposition of tax; rate.

In addition to all other taxes levied, assessed, collected, and paid in respect to alcoholic liquors, every licensed wholesaler shall be subject to the payment of a tax of one dollar and eighty-one cents on each standard case of alcoholic liquors.

HISTORY: 1962 Code Section 65-1281; 1952 Code Section 65-1281; 1951 (47) 710; 1956 (49) 1841; 1983 Act No. 151, Part II, Section 22A; 1984 Act No. 512, Part II, Section 41.



SECTION 12-33-420. Additional tax; rate; payment and collection; penalties; disposition of proceeds.

Every licensed wholesaler shall pay an additional tax of fifty-six cents on each standard case of alcoholic liquors sold. The tax shall be paid to and collected by the Department of Revenue in the same manner and with like penalties as provided in Sections 12-33-460 and 12-33-470. The proceeds of the tax shall be deposited into the State Treasury to the credit of the state's general funds, and shall not be subject to the provisions of Section 12-33-30, as amended, relating to the distribution of alcoholic liquor revenue to counties and municipalities.

HISTORY: 1962 Code Section 65-1281.1; 1969 (56) 444, 653; 1972 (57) 3013; 1973 (58) 623; 1983 Act No. 151, Part II, Section 22B; 1984 Act No. 512, Part II, Section 41; 1993 Act No. 181, Section 191.



SECTION 12-33-425. Nine percent surtax on alcoholic liquor.

Notwithstanding any other provision of law relating to taxes on alcoholic liquor there is hereby levied an additional surtax of nine percent on all taxes imposed upon alcoholic liquors sold in this State which shall be collected from the wholesalers of such products on a monthly basis in accordance with procedures prescribed by law for the collection of all other taxes on alcoholic liquor. Revenue derived from such surtax shall be deposited into the State Treasury to the credit of the State's General Fund and shall not be subject to the provisions of Section 12-33-30 of the 1976 Code, as amended, and Section 61-5-150 relating to the distribution of alcoholic liquor revenue to counties and municipalities.

For the fiscal year 1976-77, the proceeds of the surtax levied in this section shall be applied to increasing by four and one-half dollars per pupil the appropriation in Part I, Section 31, 1976 Act No. 709, for "school district operational aid", to be apportioned on the same basis as funds appropriated in the said section for this purpose:

Provided, Further, If the tax derived from 9% surtax on alcoholic liquor is not adequate, the additional $4.50 shall be proportionately reduced.

HISTORY: 1976 Act No. 709, Part II, Section 13.



SECTION 12-33-430. "Standard case of alcoholic liquors" defined.

For the purpose of this article "a standard case of alcoholic liquors" is a package or case containing not more than three gallons and not less than two and four-tenths gallons and any package or case containing more than three gallons or less than two and four-tenths gallons shall be taxed proportionately, based on the total tax per standard case as levied in this article for each three gallons. Provided, that for alcoholic liquors offered for sale in metric size containers "a standard case of alcoholic liquors" is a package or case containing not more than twelve liters and not less than nine liters and any package or case containing more than twelve liters or less than nine liters shall be taxed proportionately, based on the total tax per standard case as levied in this article for each twelve liters.

HISTORY: 1962 Code Section 65-1282; 1952 Code Section 65-1282; 1951 (47) 710; 1973 (58) 150; 1976 Act No. 646, Section 3.



SECTION 12-33-440. Tax not computed in markup or passed on to consumer.

The tax provided in Section 12-33-410 must be absorbed by the licensed wholesaler and in no case shall such tax be computed in the markup provided by law, nor shall it be made a part of the consumer price.

HISTORY: 1962 Code Section 65-1283; 1952 Code Section 65-1283; 1951 (47) 710; 1956 (49) 1841.



SECTION 12-33-450. Monthly reports.

Every wholesaler of alcoholic liquors shall file with the department on or before the twentieth day of each calendar month a report covering all sales of alcoholic liquors during the preceding month.

HISTORY: 1962 Code Section 65-1284; 1952 Code Section 65-1284; 1951 (47) 710; 1956 (49) 1841; 1983 Act No. 24, Section 5; 1992 Act No. 501, Part II, Section 34C.



SECTION 12-33-460. Additional tax upon each case sold.

In addition to the tax levied under Section 12-33-410, every licensed wholesaler shall pay additional tax of two dollars and ninety-nine cents on each standard case of alcoholic liquors sold.

HISTORY: 1962 Code Section 65-1285; 1952 Code Section 65-1285; 1951 (47) 710; 1956 (49) 1841; 1962 (52) 2165; 1983 Act No. 151, Part II, Section 22C; 1984 Act No. 512, Part II, Section 41.



SECTION 12-33-470. Additional tax shall be paid by retailer; tax shall not be computed in markup or passed on to consumer.

The tax levied in Section 12-33-460 shall be paid by the licensed retailer to the wholesaler from whom such alcoholic liquors are purchased. In no case shall such tax be computed in the markup provided by law and in no case shall it be made a part of the consumer price.

HISTORY: 1962 Code Section 65-1286; 1952 Code Section 65-1286; 1951 (47) 710; 1956 (49) 1841.



SECTION 12-33-475. Military tax exemption.

Alcoholic liquors subject to tax under the provisions of this chapter are exempt from this tax when sold to the United States Government or United States Government instrumentality for Army, Navy, Marine, or Air Force purposes and delivered to a place lawfully ceded to the United States, or delivered to a ship belonging to the United States Navy for distribution and sale to members of the military establishment only, or when sold and delivered to ships regularly engaged in foreign or coastwise shipping between points in this State and points outside the State.

HISTORY: 1996 Act No. 415, Section 4.



SECTION 12-33-480. Returns and payment of taxes levied in Sections 12-33-410 and 12-33-460; taxes constitute debt owed to State and lien; collection; penalties.

The tax levied in Sections 12-33-410 and 12-33-460 shall be due and payable on or before the twentieth day of the month next succeeding the month in which the tax accrues. On or before the twentieth day of each month every person on whom the tax is levied or imposed by Sections 12-33-410 and 12-33-460 shall render to the department, on a form prescribed by it, a statement showing the number of cases of alcoholic liquors sold for the next preceding month, together with such other information as the department may require. At the same time the report is filed, the person shall pay to the department the amount of taxes due. The taxes provided in Sections 12-33-410 and 12-33-460 constitute a debt payable to the State by the persons against whom they are charged and all the taxes, penalties, and assessments constitute a first lien upon all property of such persons. The taxes, penalties, or interest in this section must be assessed and collected in the same manner and with like effect as other taxes are assessed and collected by the Department of Revenue. A return is considered filed on time if it is mailed and postmarked on or before the date it is required by law to be filed. Any person failing to file a return required by this section must be assessed a penalty of not more than one thousand dollars which must be assessed and collected in the same manner and with like effect as other taxes collected by the Department of Revenue. Any person required by this section to pay any tax and who fails to do so within the time allotted shall pay, in addition to the tax, a penalty of twenty-five percent of the tax and interest at one half of one percent per month or fraction of a month from the date the tax was originally due to the date of the payment of the tax and penalty. The Department of Revenue may in its discretion waive or reduce the penalty or interest or any part thereof prescribed in this section. The provisions of Section 12-33-450 shall determine the payment of taxes for the month of June.

HISTORY: 1962 Code Section 65-1286.1; 1962 (52) 2165; 1983 Act No. 24 Section 6; 1993 Act No. 181, Section 192.



SECTION 12-33-485. Discount for timely payment of tax.

When a return required by this chapter is filed and the taxes shown due on the return are paid in full on or before the final due date, including any date to which the time for making the return and paying the tax has been extended by the Department of Revenue, the person must be allowed a discount equal to one percent of the taxes shown to be due by the return. In no case shall any discount be allowed if either the return or the tax thereon is received by the department after the date due, or after the expiration of any extension granted by the department. The discount permitted a person under this section shall not exceed forty thousand dollars during any one fiscal year.

HISTORY: 1984 Act No. 512, Part II, Section 65A; 1993 Act No. 181, Section 193.



SECTION 12-33-490. Collection and use of additional taxes.

The additional taxes levied in this article shall be paid to and collected by the department and, when collected, shall be paid into the State Treasury for credit to the general fund of the State for school use.

HISTORY: 1962 Code Section 65-1288; 1952 Code Section 65-1288; 1951 (47) 710.



SECTION 12-33-500. Article shall be supplementary.

This article shall be supplementary and in addition to all other legislation on this subject.

HISTORY: 1962 Code Section 65-1289; 1952 Code Section 65-1289; 1951 (47) 710.



SECTION 12-33-610. Person possessing mixture for production of alcohol liable for tax; rate; possession as prima facie evidence of nonpayment.

Any person found in possession of materials mixed in such manner as to produce alcohol or any mixture in the process of fermentation shall be subject to a tax at the rate of fifty-one cents per gallon or fraction thereof of such mixture and the possession of such mixture shall be prima facie evidence that no State tax has been paid when such mixture is found at or near the location of an illicit alcohol manufacturing facility.

HISTORY: 1962 Code Section 65-1302; 1955 (49) 239.



SECTION 12-33-620. Duty of officer discovering mixture; notice of tax due; time for payment.

The officer discovering the mixture subject to tax under Section 12-33-610 shall notify, in writing, the Department of Revenue, advising it of the quantity discovered, together with the name and address of the person liable therefor. The department shall send by registered mail duplicate notices to the officer and the person liable for the tax giving the amount due and allowing ten days from the date of receipt of such notice for the payment of such tax.

HISTORY: 1962 Code Section 65-1303; 1955 (49) 239; 1993 Act No. 181, Section 194.



SECTION 12-33-630. Unpaid tax constitutes a debt owed to State; lien; levy and collection.

After the expiration of the ten-day notice provided for by Section 12-33-620, if the tax remains unpaid, the amount of such tax shall be deemed a debt to the State by the person liable therefor and shall be a lien upon all property of such person in this State. The Department of Revenue shall issue a warrant under its hand and official seal, directing any duly authorized agent of the department to proceed to the levy and collection of the tax and costs in the same manner and with like effect as provided for by Sections 12-53-10 to 12-53-60.

HISTORY: 1962 Code Section 65-1304; 1955 (49) 239; 1993 Act No. 181, Section 195.






CHAPTER 35 - THE SIMPLIFIED SALES AND USE TAX ADMINISTRATION ACT

SECTION 12-35-10. Short title.

This act may be cited as the "Simplified Sales and Use Tax Administration Act".

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.



SECTION 12-35-20. Definitions.

As used in this chapter:

(1) "Agreement" means the Streamlined Sales and Use Tax Agreement.

(2) "Certified automated system" means software certified jointly by the states that are signatories to the agreement to calculate the tax imposed by each jurisdiction on a transaction, determine the amount of tax to remit to the appropriate state, and maintain a record of the transaction.

(3) "Certified service provider" means an agent certified jointly by the states that are signatories to the agreement to perform all of the seller's sales tax functions.

(4) "Department" means the South Carolina Department of Revenue.

(5) "Director" means the director of the department.

(6) "Person" means an individual, trust, estate, fiduciary, partnership, limited liability company, limited liability partnership, corporation, or any other legal entity.

(7) "Sales tax" means the tax imposed pursuant to Article 9, Chapter 36 of this title.

(8) "Seller" means a person making sales, leases, or rentals of personal property or services.

(9) "State" means a state of the United States and the District of Columbia.

(10) "Use tax" means the tax imposed pursuant to Article 13, Chapter 36 of this title.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.



SECTION 12-35-30. Findings of benefits of simplified sales and use tax systems.

The General Assembly finds that a simplified sales and use tax system will reduce and over time eliminate the burden and cost for all vendors to collect this state's sales and use tax. The General Assembly further finds that this State should participate in multistate discussions to review or amend, or both, the terms of the agreement to simplify and modernize sales and use tax administration in order substantially to reduce the burden of tax compliance for all sellers and for all types of commerce.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.



SECTION 12-35-40. Multistate discussions; delegates.

Section 12-35-40. For the purposes of reviewing or amending, or both, the agreement embodying the simplification requirements as contained in Section 12-35-70 of this chapter, this State shall enter into multistate discussions. For purposes of the discussions, this State must be represented by four delegates. The four delegates are the director of the department or the director's designee, the Chairman of the House Ways and Means Committee or the chairman's designee, the Chairman of the Senate Finance Committee or the chairman's designee, and one delegate appointed by the Governor from the business community. Any decision concerning the agreement must be made by a majority of this state's delegation present at the meeting. Members of the delegation shall receive the mileage, subsistence, per diem, lodging, airfare, and other business expenses authorized by law for members of state boards, committees, and commissions and must be paid from sales and use tax collections.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002; 2003 Act No. 69, Section 3.U, eff June 18, 2003.



SECTION 12-35-50. Streamlined Sales and Use Tax Agreement; establishing standards for service providers, automated systems and multistate sellers, other actions authorized.

The department shall enter into the Streamlined Sales and Use Tax Agreement with one or more states to simplify and modernize sales and use tax administration in order to substantially reduce the burden of tax compliance for all sellers and for all types of commerce. In furtherance of the agreement, the department may act jointly with other states that are members of the agreement to establish standards for certification of a certified service provider and certified automated system and establish performance standards for multistate sellers.

The department or the director's designee also may take other actions reasonably required to implement the provisions set forth in this chapter. Other actions authorized by this section include, but are not limited to, the adoption of rules and regulations and the joint procurement, with other member states, of goods and services in furtherance of the cooperative agreement.

The director or the director's designee may represent this State before the other states that are signatories to the agreement.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.



SECTION 12-35-60. Scope of this chapter.

No provision of the agreement authorized by this chapter in whole or in part invalidates or amends any provision of the law of this State. Adoption of the agreement by this State does not amend or modify any law of this State. Implementation of any condition of the agreement in this State, whether adopted before, at, or after membership of this State in the agreement, must be by the action of this State.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.



SECTION 12-35-70. Requirements of agreement.

The department shall not enter into the Streamlined Sales and Use Tax Agreement unless the agreement requires each state to abide by the following requirements:

(1) Simplified State Rate. The agreement must set restrictions to limit over time the number of state rates.

(2) Uniform Standards. The agreement must establish uniform standards for the following:

(a) the sourcing of transactions to taxing jurisdictions;

(b) the administration of exempt sales;

(c) sales and use tax returns and remittances.

(3) Central Registration. The agreement must provide a central, electronic registration system that allows a seller to register to collect and remit sales and use taxes for all signatory states.

(4) No Nexus Attribution. The agreement must provide that registration with the central registration system and the collection of sales and use taxes in the signatory states is not used as a factor in determining whether the seller has nexus with a state for any tax.

(5) Local Sales and Use Taxes. The agreement must provide for reduction of the burdens of complying with local sales and use taxes through the following:

(a) restricting variances between the state and local tax bases;

(b) requiring states to administer any sales and use taxes levied by local jurisdictions within the state so that sellers collecting and remitting these taxes do not have to register or file returns with, remit funds to, or be subject to independent audits from local taxing jurisdictions;

(c) restricting the frequency of changes in the local sales and use tax rates and setting effective dates for the application of local jurisdictional boundary changes to local sales and use taxes;

(d) providing notice of changes in local sales and use tax rates and of changes in the boundaries of local taxing jurisdictions.

(6) Monetary Allowances. The agreement must outline any monetary allowances that are to be provided by the states to sellers or certified service providers.

(7) State Compliance. The agreement must require each state to certify compliance with the terms of the agreement before joining and to maintain compliance, under the laws of the member state, with all provisions of the agreement while a member.

(8) Consumer Privacy. The agreement must require each state to adopt a uniform policy for certified service providers that protects the privacy of consumers and maintains the confidentiality of tax information.

(9) Advisory Councils. The agreement must provide for the appointment of an advisory council of private sector representatives and an advisory council of nonmember state representatives to consult with in the administration of the agreement.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.



SECTION 12-35-80. Nature and purpose of agreement.

The agreement authorized by this chapter is an accord among individual cooperating sovereigns in furtherance of their governmental functions. The agreement provides a mechanism among the member states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes under the duly adopted law of each member state.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.



SECTION 12-35-90. Member states as only intended beneficiaries of agreement.

(A) The agreement authorized by this chapter binds and inures only to the benefit of this State and the other member states. No person, other than a member state, is an intended beneficiary of the agreement. Any benefit to a person other than a state is established by the law of this State and the other member states and not by the terms of the agreement.

(B) Consistent with subsection (A), no person has any cause of action or defense under the agreement or by virtue of this state's approval of the agreement. No person, in any action brought under any provision of law, may challenge any action or inaction by any department, agency, or other instrumentality of this State, or any political subdivision of this State on the ground that the action or inaction is inconsistent with the agreement.

(C) No law of this State, or the application of the law, may be declared invalid as to any person or circumstance on the ground that the provision or application is inconsistent with the agreement.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.



SECTION 12-35-100. Certified service providers as agents of seller; liability of provider of certified automated systems; proprietary systems.

(A) A certified service provider is the agent of a seller, with whom the certified service provider has contracted, for the collection and remittance of sales and use taxes. As the seller's agent, the certified service provider is liable for sales and use tax due each member state on all sales transactions it processes for the seller except as set out in this section.

A seller that contracts with a certified service provider is not liable to the state for sales or use tax due on transactions processed by the certified service provider unless the seller misrepresented the type of items it sells or committed fraud. In the absence of probable cause to believe that the seller has committed fraud or made a material misrepresentation, the seller is not subject to audit on the transactions processed by the certified service provider. A seller is subject to audit for transactions not processed by the certified service provider. The member states acting jointly may perform a system check of the seller and review the seller's procedures to determine if the certified service provider's system is functioning properly and the extent to which the seller's transactions are being processed by the certified service provider.

(B) A person that provides a certified automated system is responsible for the proper functioning of that system and is liable to the state for underpayments of tax attributable to errors in the functioning of the certified automated system. A seller that uses a certified automated system remains responsible and is liable to the state for reporting and remitting tax.

(C) A seller that has a proprietary system for determining the amount of tax due on transactions and has signed an agreement establishing a performance standard for that system is liable for the failure of the system to meet the performance standard.

HISTORY: 2002 Act No. 334, Section 6, eff June 24, 2002.






CHAPTER 36 - SOUTH CAROLINA SALES AND USE TAX ACT

SECTION 12-36-5. Short title.

This chapter may be cited as the "South Carolina Sales and Use Tax Act".

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-10. Effect of definitions.

The words, terms, and phrases defined in this article have the meaning provided, except when the context clearly indicates a different meaning.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-20. "Business".

"Business" includes all activities, with the object of gain, profit, benefit, or advantage, either direct or indirect. Subactivities of a business which produce marketable commodities, used or consumed in the business, are taxable transactions.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-30. "Person".

"Person" includes any individual, firm, partnership, limited liability company, association, corporation, receiver, trustee, any group or combination acting as a unit, the State, any state agency, any instrumentality, authority, political subdivision, or municipality.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1995 Act No. 61, Section 3.



SECTION 12-36-40. "Taxpayer".

"Taxpayer" means any person liable for taxes under this chapter.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-50. "In this State" or "in the State".

"In this State" and "in the State" mean the area within the borders of the State of South Carolina, including all territories within the borders owned by or ceded to the United States of America.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-60. "Tangible personal property".

"Tangible personal property" means personal property which may be seen, weighed, measured, felt, touched, or which is in any other manner perceptible to the senses. It also includes services and intangibles, including communications, laundry and related services, furnishing of accommodations and sales of electricity, the sale or use of which is subject to tax under this chapter and does not include stocks, notes, bonds, mortgages, or other evidences of debt. Tangible personal property does not include the transmission of computer database information by a cooperative service when the database information has been assembled by and for the exclusive use of the members of the cooperative service.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1995 Act No. 145, Part II, Section 104A.



SECTION 12-36-70. "Retailer" and "seller".

"Retailer" and "seller" include every person:

(1)(a) selling or auctioning tangible personal property whether owned by the person or others;

(b) furnishing accommodations to transients for a consideration, except an individual furnishing accommodations of less than six sleeping rooms on the same premises, which is the individuals place of abode;

(c) renting, leasing, or otherwise furnishing tangible personal property for a consideration;

(d) operating a laundry, cleaning, dyeing, or pressing establishment for a consideration;

(e) selling electric power or energy;

(f) selling or furnishing the ways or means for the transmission of the voice or of messages between persons in this State for a consideration. A person engaged in the business of selling or furnishing the ways or means for the transmission of the voice or messages as used in this subitem (f) is not considered a processor or manufacturer;

(2)(a) maintaining a place of business or qualifying to do business in this State; or

(b) not maintaining an office or location in this State but soliciting business by direct or indirect representatives, manufacturers agents, distribution of catalogs, or other advertising matter or by any other means, and by reason thereof receives orders for tangible personal property or for storage, use, consumption, or distribution in this State.

The department, when necessary for the efficient administration of this chapter, may treat any salesman, representative, trucker, peddler, or canvasser as the agent of the dealer, distributor, supervisor, employer, or other person under whom they operate or from whom they obtain the tangible personal property sold by them, regardless of whether they are making sales on their own behalf or on behalf of the dealer, distributor, supervisor, employer, or other person. The department may also treat the dealer, distributor, supervisor, employer, or other person as a retailer for purposes of this chapter.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1996 Act No. 458, Part II, Section 60A.



SECTION 12-36-75. Persons contracting with state commercial printer not subject to state income or sales and use taxes; conditions.

(A) Notwithstanding any other provision of this chapter, tangible or intangible property that is:

(1) owned or leased by a person that has contracted with a commercial printer for printing and used in connection with a printing contract; and

(2) located at the premises of the commercial printer;

shall not be considered to be, or to create, an office, a place of distribution, a sales location, a sample location, a warehouse, a storage place, or other place of business maintained, occupied, or used in any way by the person. A commercial printer with which a person has contracted for printing by reason of any printing contract which may include storing and shipping the items printed shall not be considered to be in any way a representative, an agent, a salesman, a canvasser, or a solicitor for the person.

(B) Notwithstanding any other provision of this chapter, the following shall not cause a person that has contracted with a commercial printer for printing to have a duty to register as a retailer or to collect or remit the sales or use tax imposed by this chapter:

(1) the ownership or leasing by that person of tangible or intangible property located at the South Carolina premises of the commercial printer and used in connection with printing contracts;

(2) the sale by that person of property printed or imprinted at and shipped or distributed from the South Carolina premises of the commercial printer by the commercial printer;

(3) the activities performed pursuant or incident to a printing contract by or on behalf of that person at the South Carolina premises of the commercial printer by the commercial printer; or

(4) the activities performed pursuant or incident to a printing contract by the commercial printer in South Carolina for or on behalf of that person.

HISTORY: 1997 Act No. 155, Part II, Section 68B.



SECTION 12-36-80. "Retailer maintaining a place of business in this State".

Retailer maintaining a place of business in this State, or any similar term, includes any retailer having or maintaining within this State, directly or by a subsidiary, an office, distribution house, sales house, warehouse or other place of business, or any agent operating within this State under the authority of the retailer or its subsidiary, regardless of whether the business or agent is located here permanently or temporarily or whether the retailer or subsidiary is admitted to do business within this State.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-90. "Gross proceeds of sales".

Gross proceeds of sales, or any similar term, means the value proceeding or accruing from the sale, lease, or rental of tangible personal property.

(1) The term includes:

(a) the proceeds from the sale of property sold on consignment by the taxpayer;

(b) the proceeds from the sale of tangible personal property without any deduction for:

(i) the cost of goods sold;

(ii) the cost of materials, labor, or service;

(iii) interest paid;

(iv) losses;

(v) transportation costs;

(vi) manufacturers or importers excise taxes imposed by the United States; or

(vii) any other expenses;

(c) the fair market value of tangible personal property previously purchased at wholesale which is withdrawn from the business or stock and used or consumed in connection with the business or used or consumed by any person withdrawing it, except for:

(i) withdrawal of tangible personal property previously withdrawn and taxed by such business or person;

(ii) tangible personal property which becomes an ingredient or component part of tangible personal property manufactured or compounded for sale;

(iii) tangible personal property replacing defective parts underwritten warranty contracts if:

(A) the warranty contract is given without charge at the time of original purchase of the defective property;

(B) the tax was paid on the sale of the defective part or on the sale of the property of which the defective part was a component; and

(C) the warrantee is not charged for any labor or materials;

(iv) an automobile furnished without charge to a high school for use solely in student driver training programs;

(v) a new motor vehicle used by a dealer as a demonstrator.

(2) The term does not include:

(a) a cash discount allowed and taken on sales;

(b) the sales price of property returned by customers when the full sales price is refunded in cash or by credit;

(c) the value allowed for secondhand property transferred to the vendor as a trade-in;

(d) the amount of any tax imposed by the United States with respect to retail sales, whether imposed upon the retailer or the consumer, except for manufacturers or importers excise taxes;

(e) a motor vehicle operated with a dealer, transporter, or manufacturer, or education license plate and used in accordance with the provisions of Section 56-3-2320 or 56-3-2330;

(f) that portion of a charge taxed under Section 12-36-910(B)(3) or 12-36-1310(B)(3) attributable to the cost set by statute for a governmental license or permit;

(g) fees imposed on the sale of motor oil, new tires, lead-acid batteries, and white goods pursuant to Article 1, Chapter 96 of Title 44, including the refundable deposit when a lead-acid battery core is not returned to a retailer;

(h) the sales price, not including sales tax, of property on sales which are actually charged off as bad debts or uncollectible accounts for state income tax purposes. A taxpayer who pays the tax on the unpaid balance of an account which has been found to be worthless and is actually charged off for state income tax purposes may take a deduction for the sales price charged off as a bad debt or uncollectible account on a return filed pursuant to this chapter, except that if an amount charged off is later paid in whole or in part to the taxpayer, the amount paid must be included in the first return filed after the collection and the tax paid. The deduction allowed by this provision must be taken within one year of the month the amount was determined to be a bad debt or uncollectible account;

(i) interest, fees, or charges however described, imposed on a customer for late payment of a bill for electricity or natural gas, or both, whether or not sales tax is required to be paid on the underlying electricity or natural gas bill;

(j) the environmental surcharge imposed pursuant to Section 44-56-450;

(k) the alcoholic liquor by the drink excise tax imposed by Section 12-33-245.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1993 Act No. 164, Part II, Section 105D; 1994 Act No. 427, Section 1; 1994 Act No. 497, Part II, Section 70C; 1996 Act No. 431, Section 36; 1999 Act No. 100, Part II, Section 30; 2001 Act No. 77, Section 2.A, eff July 20, 2001; 2001 Act No. 89, Section 23, eff September 1, 2001; 2001 Act No. 89, Section 63, eff July 20, 2001, applicable with respect to retail sales occurring on or after that date; 2004 Act No. 237, Section 1, eff May 24, 2004; 2005 Act No. 139, Section 4, eff January 1, 2006; 2005 Act No. 161, Section 19.A, eff October 1, 2005; 2006 Act No. 386, Section 20.A, eff October 1, 2005; 2011 Act No. 32, Sections 2.A.1, 2.A.2, eff September 1, 2011.



SECTION 12-36-100. "Sale" and "purchase".

"Sale" and "purchase" mean any transfer, exchange, or barter, conditional or otherwise, of tangible personal property for a consideration including:

(1) a transaction in which possession of tangible personal property is transferred but the seller retains title as security for payment, including installment and credit sales;

(2) a rental, lease, or other form of agreement;

(3) a license to use or consume; and

(4) a transfer of title or possession, or both.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-110. Sale at retail; retail sale.

Sale at retail and retail sale mean all sales of tangible personal property except those defined as wholesale sales. The quantity or sales price of goods sold is immaterial in determining if a sale is at retail.

(1) The terms include:

(a) sales of building materials to construction contractors, builders, or landowners for resale or use in the form of real estate;

(b) sales of tangible personal property to manufacturers, processors, compounders, quarry operators, or mine operators, which are used or consumed by them, and do not become an ingredient or component part of the tangible personal property manufactured, processed, or compounded for sale;

(c) the withdrawal, use, or consumption of tangible personal property by anyone who purchases it at wholesale, except:

(i) withdrawal of tangible personal property previously withdrawn and taxed by such business or person;

(ii) tangible personal property which becomes an ingredient or component part of tangible personal property manufactured or compounded for sale;

(iii) tangible personal property used directly in manufacturing, compounding, or processing tangible personal property for sale;

(iv) materials, containers, cores, labels, sacks, or bags used incident to the sale and delivery of tangible personal property;

(v) a motor vehicle operated with a dealer, transporter, or manufacturer, or education license plate and used in accordance with the provisions of Section 56-3-2320 or 56-3-2330;

(d) the use within this State of tangible personal property by its manufacturer as building materials in the performance of a construction contract. The manufacturer must pay the sales tax based on the fair market value at the time and place where used or consumed;

(e) sales to contractors for use in the performance of construction contracts;

(f) [Reserved];

(g) sales of tangible personal property, other than cigarettes and soft drinks in closed containers, to vendors who sell the property through vending machines. The vendors are deemed to be the users or consumers of the property;

(h) sales of prepared meals, or unprepared food products used to prepare meals, to hospitals, infirmaries, sanitariums, nursing homes, and similar institutions, educational institutions, boarding houses, and transportation companies, if furnished as part of the service rendered. These institutions and companies are deemed to be the users or consumers of the property;

(i) sales of drugs, prosthetic devices, and other supplies to hospitals, infirmaries, sanitariums, nursing homes, and similar institutions, medical doctors, dentists, optometrists, and veterinarians, if furnished to their patients as a part of the service rendered. These institutions, companies, and professionals are deemed to be the users or consumers of the property;

(j) sales, not otherwise exempted, when reimbursed or paid in whole or in part by Medicare or Medicaid. However, only the net amount reimbursed by Medicare and Medicaid is subject to the tax, if the vendor is prohibited by law from charging the purchaser the difference between the retail sale and the amount reimbursed;

(k) sales of all local telecommunications services by local exchange companies (LECs) to customer owned coin-operated telephone (COCOT) providers, as those terms are defined by the South Carolina Public Service department. The COCOT providers that purchase these services in order to provide payphone services to their customers are considered to be the users and consumers of the services, and are not subject to sales tax for their subsequent sale of local telecommunications services to their COCOT customers;

(l) sales of tangible personal property to veterinarians. The veterinarians are deemed to be the users or consumers of the property whether used in the rendering of professional services or sold outright as part of the veterinarian practice and not furnished as a part of professional services rendered.

(2) The terms do not include sales of tangible personal property to a manufacturer or construction contractor when the tangible personal property is subsequently processed, partially or completely fabricated, or manufactured in this State by the manufacturer or contractor, for use in the performance of a construction contract if the property is transported to, assembled, installed, or erected at a job site outside the State and thereafter used solely outside the State.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1993 Act No. 164, Part II, Section 105E; 1994 Act No. 497, Part II, Sections 70D, 120; 1994 Act No. 516, Section 15; 1996 Act No. 431, Section 5; 1997 Act No. 46, Section 1.



SECTION 12-36-120. "Wholesale sale" and "sale at wholesale".

"Wholesale sale" and "sale at wholesale" mean a sale of:

(1) tangible personal property to licensed retail merchants, jobbers, dealers, or wholesalers for resale, and do not include sales to users or consumers not for resale;

(2) tangible personal property to a manufacturer or compounder as an ingredient or component part of the tangible personal property or products manufactured or compounded for sale;

(3) tangible personal property used directly in manufacturing, compounding, or processing tangible personal property into products for sale;

(4) materials, containers, cores, labels, sacks, or bags used incident to the sale and delivery of tangible personal property, or used by manufacturers, processors, and compounders in shipping tangible personal property;

(5) food or drink products to licensed retail merchants for use as ingredients in preparing ready-to-eat food or drink sold at retail. These products include cooking oil used as an ingredient. However, items used or consumed by licensed retail merchants to prepare ready-to-eat food or drink, such as hickory chips, barbecue briquettes, gas, or electricity are subject to tax.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1992 Act No. 361, Section 16(A); 1996 Act No. 431, Section 6.



SECTION 12-36-130. "Sales price".

"Sales price" means the total amount for which tangible personal property is sold, without any deduction for the cost of the property sold, the cost of the materials used, labor or service cost, interest paid, losses, or any other expenses.

(1) The term includes:

(a) any services or transportation costs that are a part of the sale, whether paid in money or otherwise; and

(b) any manufacturers or importers excise tax imposed by the United States.

(2) The term does not include:

(a) a cash discount allowed and taken on the sale;

(b) an amount charged for property, which is returned by the purchaser, and the full amount is refunded in cash or by credit;

(c) the value allowed for secondhand property transferred to the vendor in partial payment; and

(d) the amount of any tax imposed by the United States with respect to retail sales, whether imposed upon the retailer or consumer, except for manufacturers or importers excise taxes.

For purposes of the sale of an "audiovisual master" as defined in Section 12-36-2120(55), sales price is the total amount for which the audiovisual master is sold, including charges for any services that go into its fabrication, manufacture, or delivery that are a part of the sale valued in money whether paid in money, or otherwise, and includes any amount for which credit is given to the purchaser by the seller without any deduction from it on account of the cost of the property sold, the cost of materials used, labor or service costs, interest charged, losses, or any other expenses whatsoever.

The term "sales price" as defined in this section, also does not include the sales price, not including tax, of property on sales which are actually charged off as bad debts or uncollectible accounts for state income tax purposes. A taxpayer who pays the tax on the unpaid balance of an account which has been found to be worthless and is actually charged off for state income tax purposes may take a deduction for the sales price charged off as a bad debt or uncollectible account on a return filed pursuant to this chapter, except that if an amount charged off is later paid in whole or in part to the taxpayer, the amount paid must be included in the first return filed after the collection and the tax paid. The deduction allowed by this paragraph must be taken within one year of the month the amount was determined to be a bad debt or uncollectible account.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2000 Act No. 283, Section 2(A), eff August 1, 2000; 2001 Act No. 89, Section 24, eff September 1, 2001.



SECTION 12-36-140. "Storage" and "use".

(A) "Storage" includes any keeping or retaining in this State, for any purpose except sale in the regular course of business or subsequent use solely outside this State, of tangible personal property purchased at retail.

(B) "Use" includes the exercise of any right or power over tangible personal property incident to the ownership of that property, or by any transaction in which possession is given; but it does not include the sale of that property in the regular course of business.

(C) "Storage" and "use" do not include the keeping, retaining, or exercising of any right or power over tangible personal property:

(1) for the exclusive purpose of subsequently transporting it outside the State for first use;

(2) for the purpose of first being manufactured, processed, or compounded into other tangible personal property to be transported and used solely outside the State; or

(3) for the purpose of being distributed as (i) cooperative direct mail promotional advertising materials, or (ii) promotional maps, brochures, pamphlets, or discount coupons by nonprofit chambers of commerce or convention and visitor bureaus who are exempt from income taxation pursuant to Internal Revenue Code Section 501(c) by means of interstate carrier, a mailing house, or a United States Post Office to residents of this State from locations both inside and outside the State. For purposes of this item, "cooperative direct mail promotional advertising materials" means discount coupons, advertising leaflets, and similar printed advertising, including any accompanying envelopes and labels which are distributed with promotional advertising materials of more than one business in a single package to potential customers, at no charge to the potential customer, of the businesses paying for the delivery of the material.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2000 Act No. 387, Part II, Section 63A, eff June 1, 2001; 2005 Act No. 145, Section 1.A, eff June 7, 2005.



SECTION 12-36-150. "Transient construction property".

"Transient construction property" means motor vehicles, machines, machinery, tools, or other equipment, other tangible personal property brought, imported, or caused to be brought into this State for use, or stored for use, in constructing, building, or repairing any building, highway, street, sidewalk, bridge, culvert, sewer or water system, drainage or dredging system, railway system, reservoir or dam, power plant, pipeline, transmission line, tower, dock, wharf, excavation, grading or other improvement or structure, or any part of it.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-510. Retail license requirements; license tax; "special events".

(A) Before engaging in business:

(1) Every retailer shall obtain a retail license for each permanent branch, establishment, or agency and pay a license tax of fifty dollars for each retail license at the time of application.

(2) Every artist and craftsman selling at arts and crafts shows and festivals, products they have created or assembled, shall obtain a retail license and pay a license tax of twenty dollars at the time of application. This license may be used only for one location at a time.

(3) Every retailer operating a transient or temporary business within this State shall obtain a retail license and pay a license tax of fifty dollars at the time of application. This license may be used only for one location at a time. For purposes of this item, "transient business" means a business, other than one licensed under item (2) of this section, which does not have a permanent retail location in this State, but otherwise makes retail sales within this State. "Temporary business" means a business which makes retail sales in this State for no more than thirty consecutive days at one location.

(B) A retail license is not required of:

(1) persons selling at flea markets or conducting a yard sale not more than once a quarter, unless they make retail sales at flea markets or yard sales as a regular business;

(2) organizations conducting concession sales at festivals if the gross proceeds of the sales are exempt from sales tax pursuant to Section 12-36-2120(39);

(3) persons furnishing accommodations to transients for one week or less in any calendar quarter; however, accommodations taxes must be remitted annually, on forms prescribed by the department, by April 15 of the following year. This item does not apply to rental agencies or persons having more than one rental unit;

(4) persons making sales which are exempt under Section 12-36-2120(41).

(C) Retailers making sales at a special event, in lieu of the licensing requirements of this section and discount provisions of Section 12-36-2610, shall file a special events sales tax return.

For purposes of this subsection, the special event sales tax return may be used only for one special event and must be filed with the department together with the tax due within five days of the completion of the special event. However, the department may require payment upon demand.

"Special event" means a promotional show, trade show, fair, festival, or carnival for which an admissions fee is required for entering the event. In addition, the event must be operated for a period of less than twelve consecutive days.

The provisions of this subsection do not apply to retailers licensed pursuant to subsection (A)(2) or (3).

(D) The department may determine which retail license or licenses a retailer must obtain.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1994 Act No. 383, Section 1; 1999 Act No. 114, Section 3H.

12-36-520. Bond requirement for retailers without permanent sales location.

Before doing business in this State or receiving a retail license, retailers subject to the license requirements of this article not having a permanent retail sales location may be required to make a cash deposit or post bond. The bond, determined by the department, must be equal to at least the retailers annual sales tax liability.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-540. License application information; separate license required for each location.

The application for the retail license must show the name and address and other information the department may require for each retail sales location. The department shall issue a separate license to each retail sales location.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-550. Duration of license's validity; display of license; license not transferable or assignable.

The license provided for in this article:

(1) is valid so long as the person to whom it is issued continues in the same business, unless revoked by the department. It is presumed that a retailer is not continuing in the same business and must surrender the retail sales license if the retailer has no retail sales for twenty-four consecutive months. To allow the license to remain valid, the retailer may submit an affidavit to the department swearing that the business is continuing;

(2) must at all times be conspicuously displayed at the place for which it was issued;

(3) is not transferable or assignable.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2000 Act No. 399, Section 3(F), eff August 17, 2000.



SECTION 12-36-560. Operation of business without license or with license suspended; penalty.

A person liable for the license tax provided by this article who engages in business as a seller or retailer in this State without a retail license or after the license has been suspended, and each officer of a corporation which engages in business without a retail license or after the license is suspended, is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than two hundred dollars or imprisonment not exceeding thirty days, or both. Offenses under this section are triable in magistrate's court.

HISTORY: 1992 Act No. 361, Section 16(J).



SECTION 12-36-570. Penalty for failure to pay license tax.

A person liable for the license tax provided by this article who fails to pay the tax or obtain the license within the time provided or who fails to comply with a lawful regulation of the department is liable for a penalty not to exceed five hundred dollars.

HISTORY: 1992 Act No. 361, Section 16(J).



SECTION 12-36-910. Five percent tax on tangible personal property; laundry services, electricity, communication services, and manufacturer-consumed goods.

(A) A sales tax, equal to five percent of the gross proceeds of sales, is imposed upon every person engaged or continuing within this State in the business of selling tangible personal property at retail.

(B) The sales tax imposed by this article also applies to the:

(1) gross proceeds accruing or proceeding from the business of providing or furnishing any laundering, dry cleaning, dyeing, or pressing service, but does not apply to the gross proceeds derived from coin-operated laundromats and dry cleaning machines;

(2) gross proceeds accruing or proceeding from the sale of electricity;

(3)(a) gross proceeds accruing or proceeding from the charges for the ways or means for the transmission of the voice or messages, including the charges for use of equipment furnished by the seller or supplier of the ways or means for the transmission of the voice or messages. Gross proceeds from the sale of prepaid wireless calling arrangements subject to tax at retail pursuant to item (5) of this subsection are not subject to tax pursuant to this item. Effective for bills rendered after August 1, 2002, charges for mobile telecommunications services subject to the tax under this item must be sourced in accordance with the Mobile Telecommunications Sourcing Act as provided in Title 4 of the United States Code. The term "charges for mobile telecommunications services" is defined for purposes of this section the same as it is defined in the Mobile Telecommunications Sourcing Act. All other definitions and provisions of the Mobile Telecommunications Sourcing Act as provided in Title 4 of the United States Code are adopted. Telecommunications services are sourced in accordance with Section 12-36-1920;

(b)(i) for purposes of this item, a "bundled transaction" means a transaction consisting of distinct and identifiable properties or services, which are sold for one nonitemized price but which are treated differently for tax purposes;

(ii) for bills rendered on or after January 1, 2004, that include telecommunications services in a bundled transaction, if the nonitemized price is attributable to properties or services that are taxable and nontaxable, the portion of the price attributable to any nontaxable property or service is subject to tax unless the provider can reasonably identify that portion from its books and records kept in the regular course of business for purposes other than sales taxes;

(4) fair market value of tangible personal property manufactured within this State, and used or consumed within this State by the manufacturer;

(5) gross proceeds accruing or proceeding from the sale or recharge at retail for prepaid wireless calling arrangements;

(a) "Prepaid wireless calling arrangements" means communication services that:

(i) are used exclusively to purchase wireless telecommunications;

(ii) are purchased in advance;

(iii) allow the purchaser to originate telephone calls by using an access number, authorization code, or other means entered manually or electronically; and

(iv) are sold in units or dollars which decline with use in a known amount;

(b) All charges for prepaid wireless calling arrangements must be sourced to the:

(i) location in this State where the over-the-counter sale took place;

(ii) shipping address if the sale did not take place at the seller's location and an item is shipped; or

(iii) either the billing address or location associated with the mobile telephone number if the sale did not take place at the seller's location and no item is shipped.

(C) Notwithstanding other provisions in this article or Article 13, Chapter 36, of this title, the sales or use tax imposed by those articles does not apply to the gross proceeds accruing or proceeding from charges for or use of data processing. As used in this subsection, "data processing" means the manipulation of information furnished by a customer through all or part of a series of operations involving an interaction of procedures, processes, methods, personnel, and computers. It also means the electronic transfer of or access to that information. Examples of the processing include, without limitation, summarizing, computing, extracting, storing, retrieving, sorting, sequencing, and the use of computers.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1992 Act No. 361, Section 16(B); 1995 Act No. 145, Part II, Section 105A; 2001 Act No. 89, Sections 25, 26, eff September 1, 2001 [effective the first day of the second month following approval by the Governor (approved July 20, 2001)]; 2002 Act No. 334, Section 11, eff June 24, 2002; 2003 Act No. 69, Section 3.OO, eff June 18, 2003; 2005 Act No. 161, Section 19.B, eff October 1, 2005; 2005 Act No. 161, Section 30.B, eff September 1, 2005; 2006 Act No. 386, Section 21.A, eff October 1, 2005; 2006 Act No. 388, Pt I, Section 1.B.1, eff October 1, 2006; 2007 Act No. 115, Section 3.A, eff November 1, 2007; 2011 Act No. 32, Section 2.B, eff September 1, 2011.



SECTION 12-36-920. Tax on accommodations for transients; reporting.

(A) A sales tax equal to seven percent is imposed on the gross proceeds derived from the rental or charges for any rooms, campground spaces, lodgings, or sleeping accommodations furnished to transients by any hotel, inn, tourist court, tourist camp, motel, campground, residence, or any place in which rooms, lodgings, or sleeping accommodations are furnished to transients for a consideration. This tax does not apply where the facilities consist of less than six sleeping rooms, contained on the same premises, which is used as the individual's place of abode. The gross proceeds derived from the lease or rental of sleeping accommodations supplied to the same person for a period of ninety continuous days are not considered proceeds from transients. The tax imposed by this subsection does not apply to additional guest charges as defined in subsection (B).

(B) A sales tax of five percent is imposed on additional guest charges at any place where rooms, lodgings, or accommodations are furnished to transients for a consideration, unless otherwise taxed under this chapter. The term additional guest charges includes, but is not limited to:

(1) room service;

(2) amenities;

(3) entertainment;

(4) special items in promotional tourist packages;

(5) laundering and dry cleaning services;

(6) in-room movies;

(7) telephone charges;

(8) rentals of meeting rooms; and

(9) other guest services.

(C) Real estate agents, brokers, corporations, or listing services required to remit taxes under this section shall notify the department if rental property, previously listed by them, is dropped from their listings.

(D) When any business is subject to the sales tax on accommodations and the business has more than one place of business in the State, the licensee shall report separately in his sales tax return the total gross proceeds derived from business done within and without the corporate limits of municipalities. A taxpayer who owns or manages rental units in more than one county or municipality shall report separately in his sales tax return the total gross proceeds from business done in each county or municipality.

(E) The taxes imposed by this section are imposed on every person engaged or continuing within this State in the business of furnishing accommodations to transients for consideration.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1992 Act No. 361, Section 16(C); 1996 Act No. 458, Part II, Section 60B; 2004 Act No. 299, Section 4, eff July 1, 2004; 2005 Act No. 56, Section 2, eff May 9, 2005, applicable to taxable years beginning July 1, 2004.



SECTION 12-36-930. Sale of motor vehicle to resident of another state.

(A) The tax imposed by this article on sales of motor vehicles, as defined in Section 56-1-10, trailers, semitrailers, or pole trailers of a type to be registered and licensed, to a resident of another state, is the lesser of:

(1) an amount equal to the sales tax, which would be imposed in the purchasers state of residence; or

(2) the tax that would be imposed under this chapter.

(B) At the time of the sale, the seller shall:

(1) obtain from the purchaser a notarized statement of the purchasers intent to license the vehicle, within ten days, in the purchasers state of residence; and

(2) retain a signed copy of the notarized statement. The purchaser shall give a copy to the sales tax agency of the purchasers state of residence.

(C) No tax is due if a nonresident will not receive credit in his state of residence for sales tax paid to this State under this section.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1992 Act No. 361, Section 16(D).



SECTION 12-36-940. Amounts that may be added to sales price because of tax.

(A) Each retailer may add to the sales price as a result of the five percent state sales tax:

(1) no amount on sales of ten cents or less;

(2) one cent on sales of eleven through twenty cents;

(3) two cents on sales of twenty-one through forty cents;

(4) three cents on sales of forty-one through sixty cents;

(5) four cents on sales of sixty-one through eighty cents;

(6) five cents on sales of eighty-one cents through one dollar;

(7) one cent additional for each twenty cents or major fraction of it over one dollar.

(B) The inability, impracticability, refusal, or failure to add these amounts to the sales price and collect them from the purchaser does not relieve the taxpayer from the tax levied by this article.

(C) For purposes of the state sales tax on accommodations and applicable combined state sales and local tax for counties imposing a local sales tax collected by the department on their behalf, retailers may add to the sales price an amount equal to the total state and local sales tax rate times the sales price. The amount added to the sales price may not be less than the amount added pursuant to subsection (A). In calculating the tax due, retailers may round a fraction of more than one-half of a cent to the next whole cent and a fraction of a cent of one-half or less must be eliminated. The inability, impracticability, refusal, or failure to add the tax to the sales price as allowed by this subsection and collect them from the purchaser does not relieve the taxpayer of his responsibility to pay tax.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2001 Act No. 89, Section 27, eff July 20, 2001.



SECTION 12-36-950. Presumption as to gross proceeds; burden of proof; resale certificate.

It is presumed that all gross proceeds are subject to the tax until the contrary is established. The burden of proof that the sale of tangible personal property is not a sale at retail is on the seller.

However, if the seller receives a resale certificate signed by the purchaser stating that the property is purchased for resale, the liability for the sales tax shifts from the seller to the purchaser.

The resale certificate must include the purchaser's name, address, retail sales tax license number, and any other provisions or information considered necessary by the department.

The department may require the seller to provide information it considers necessary for the administration of this section.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1991 Act No. 109, Section 9.



SECTION 12-36-1110. Additional sales, use and casual excise tax imposed on certain items; exceptions.

Beginning June 1, 2007, an additional sales, use, and casual excise tax equal to one percent is imposed on amounts taxable pursuant to this chapter, except that this additional one percent tax does not apply to amounts taxed pursuant to Section 12-36-920(A), the tax on accommodations for transients, nor does this additional tax apply to items subject to a maximum sales and use tax pursuant to Section 12-36-2110 nor to the sale of unprepared food which may be lawfully purchased with United States Department of Agriculture food coupons.

HISTORY: 2006 Act No. 388, Pt I, Section 1.A, eff June 10, 2006.



SECTION 12-36-1120. Revenue of taxes credited to Homestead Exemption Fund.

The revenue of the taxes imposed by this article must be credited to the Homestead Exemption Fund established pursuant to Section 11-11-155.

HISTORY: 2006 Act No. 388, Pt I, Section 1.A, eff June 10, 2006.



SECTION 12-36-1130. Prescribing amounts added to sales price to reflect additional taxes.

The Department of Revenue may prescribe amounts that may be added to the sales price to reflect the additional taxes imposed pursuant to this article.

HISTORY: 2006 Act No. 388, Pt I, Section 1.A, eff June 10, 2006.



SECTION 12-36-1310. Imposition of tax; rate; applicability; credit for tax paid in another state.

(A) A use tax is imposed on the storage, use, or other consumption in this State of tangible personal property purchased at retail for storage, use, or other consumption in this State, at the rate of five percent of the sales price of the property, regardless of whether the retailer is or is not engaged in business in this State.

(B) The use tax imposed by this article also applies to the:

(1) gross proceeds accruing or proceeding from the business of providing or furnishing a laundering, dry cleaning, dyeing, or pressing service, but does not apply to the gross proceeds derived from coin operated laundromats and dry cleaning machines;

(2) gross proceeds accruing or proceeding from the sale of electricity;

(3)(a) gross proceeds accruing or proceeding from the charges for the ways or means for the transmission of the voice or messages, including the charges for use of equipment furnished by the seller or supplier of the ways or means for the transmission of the voice or messages. Gross proceeds from the sale of prepaid wireless calling arrangements subject to tax at retail pursuant to item (5) of this subsection are not subject to tax pursuant to this item. Effective for bills rendered after August 1, 2002, charges for mobile telecommunications services subject to the tax under this item must be sourced in accordance with the Mobile Telecommunications Sourcing Act as provided in Title 4 of the United States Code. The term "charges for mobile telecommunications services" is defined for purposes of this section the same as it is defined in the Mobile Telecommunications Sourcing Act. All definitions and provisions of the Mobile Telecommunications Sourcing Act as provided in Title 4 of the United States Code are adopted. Telecommunications services are sourced in accordance with Section 12-36-1920;

(b)(i) For purposes of this item, a "bundled transaction" means a transaction consisting of distinct and identifiable properties or services, which are sold for one nonitemized price but which are treated differently for tax purposes;

(ii) For bills rendered on or after January 1, 2004, that include telecommunications services in a bundled transaction, if the nonitemized price is attributable to properties or services that are taxable and nontaxable, the portion of the price attributable to any nontaxable property or service is subject to tax unless the provider can reasonably identify that portion from its books and records kept in the regular course of business for purposes other than sales taxes;

(4) fair market value of tangible personal property brought into this State, by the manufacturer thereof, for storage, use, or consumption in this State by the manufacturer;

(5) gross proceeds accruing or proceeding from the sale or recharge at retail for prepaid wireless calling arrangements;

(a) "Prepaid wireless calling arrangements" means communication services that:

(i) are used exclusively to purchase wireless telecommunications;

(ii) are purchased in advance;

(iii) allow the purchaser to originate telephone calls by using an access number, authorization code, or other means entered manually or electronically; and

(iv) are sold in units or dollars which decline with use in a known amount.

(b) All charges for prepaid wireless calling arrangements must be sourced to the:

(i) location in this State where the over-the-counter sale took place;

(ii) shipping address if the sale did not take place at the seller's location and an item is shipped; or

(iii) either the billing address or location associated with the mobile telephone number if the sale did not take place at the seller's location and no item is shipped.

(C) When a taxpayer is liable for the use tax imposed by this section on tangible personal property purchased in another state, upon which a sales or use tax was due and paid in the other state, the amount of the sales or use tax due and paid in the other state is allowed as a credit against the use tax due this State, upon proof that the sales or use tax was due and paid in the other state. If the amount of the sales or use tax paid in the other state is less than the amount of use tax imposed by this article, the user shall pay the difference to the department.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2001 Act No. 89, Section 28, eff July 20, 2001; 2002 Act No. 334, Section 12, eff June 24, 2002; 2003 Act No. 69, Section 3.W.1, eff June 18, 2003; 2005 Act No. 145, Section 28, eff June 7, 2005; 2005 Act No. 161, Section 19.C, eff October 1, 2005; 2005 Act No. 161, Sections 30.C and 30.D, eff September 1, 2005; 2011 Act No. 32, Section 2.C, eff September 1, 2011.



SECTION 12-36-1320. Tax on transient construction property.

(A) A use tax at the rate of five percent is imposed on the storage, use, or other consumption in this State of transient construction property, as defined by Section 12-36-150.

(B) The owner, or if the property is leased, the lessee, of transient construction property is liable for the use tax.

(C) The tax is computed as follows:

(1) divide the length of time the property will be used in this State by the total useful life of the property;

(2) multiply the result from item (1) by the sales price of the property;

(3) multiply the amount in item (2) by five percent. The result of the computation is the tax due.

The useful life of transient construction property must be determined by the department in accordance with the experience and practices of the building and construction trade. In the absence of satisfactory evidence as to the period of use intended in this State, it is presumed that the property will remain in this State for the remainder of its useful life.

(D) A prorated amount of the sales and use tax legally due and paid to another state on transient construction property is allowed as a credit, but only if the other state grants substantially similar tax credits on the property purchased in South Carolina. The prorated tax credit is computed as follows:

(1) divide the length of time the property was used in the other state by the total useful life of the property;

(2) multiply the result from item (1) by the state sales tax legally due and paid the other state;

(3) the lesser of the result from item (2) or the tax computed in subsection (C) is the prorated credit amount.

(E) If the state in which the property was previously used does not prorate its use tax on, or depreciate the value for use tax purposes of, transient construction property used by South Carolina contractors operating in that state, the use tax, at five percent of the sales price, applies.

(F) Transient construction property purchased and substantially used in another state is not subject to the use tax if the owner of the property uses it to construct or repair his own buildings, structures, or other property located in this State.

(G) The use, storage, or consumption of the property, when purchased for use in this State, is subject to the full amount of use tax provided in Section 12-36-1310(A), regardless of the period of intended use in this State.

(H) The tax is due immediately upon transient construction property being brought into this State.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-1330. Tax on storage, use, or consumption of tangible personal property.

(A) Every person storing, using, or otherwise consuming in this State tangible personal property purchased at retail, is liable for the use tax, until the tax is paid to the State.

(B) A receipt from a retailer:

(1) maintaining a place of business in this State; or

(2) authorized by the department to collect the use tax, is sufficient to relieve the purchaser from further liability for tax to which the receipt refers.

(C) For the purposes of this chapter, a retailer authorized by the department to collect the use tax is regarded as a retailer maintaining a place of business in this State.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-1340. Collection of tax by retailer sellers.

Each seller making retail sales of tangible personal property for storage, use, or other consumption in this State shall collect and remit the tax in accordance with this chapter and shall obtain from the department a retail license as provided in this chapter, if the retail seller:

(1) maintains a place of business;

(2) qualifies to do business;

(3) solicits and receives purchases or orders by an agent or salesman; or

(4) distributes catalogs, or other advertising matter, and by reason of that distribution receives and accepts orders from residents within the State.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1998 Act No. 432, Section 11.



SECTION 12-36-1350. Time of collection of tax by retail seller; refunding or absorption of tax by seller prohibited; tax collected constitutes debt to state.

(A) Every seller making sales of tangible personal property for storage, use, or other consumption in this State, not otherwise exempted, shall at the time of making the sales or, if the storage, use, or consumption is not then taxable, at the time the storage, use, or other consumption is taxable, collect the use tax from the purchaser and give to the purchaser a receipt showing the amount subject to the tax and the amount of tax collected.

(B) The seller shall not advertise or state, in any manner, that the use tax, or any part of it:

(1) will be assumed or absorbed by the seller;

(2) will not be added to the selling price; or

(3) will be refunded.

(C) The tax required in this article to be collected by the seller constitutes a debt owed by the seller to this State.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-1360. Filing use tax return; payment of tax directly to State.

Every person liable for the use tax under Section 12-36-1330(A) who has not paid the tax due to a seller required or authorized to collect the tax, must file a return and remit the tax to the State, in accordance with this chapter.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-1370. Presumption of applicability of tax.

(A) It is presumed that tangible personal property sold by any person for delivery in this State is sold for storage, use, or other consumption in this State, unless the seller takes from the purchaser a certificate, signed by and bearing the name and address of the purchaser, to the effect that the purchase was for resale.

(B) It is also presumed that tangible personal property received in this State by its purchaser was purchased for storage, use, or other consumption in this State.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1993 Act No. 181, Section 196.



SECTION 12-36-1710. Excise tax on casual sales of motor vehicles, motorcycles, boats, motors, and airplanes; exclusions; payment of tax as prerequisite to titling, licensing, or registration.

(A) In addition to all other fees prescribed by law there is imposed an excise tax for the issuance of every certificate of title, or other proof of ownership, for every motor vehicle, motorcycle, boat, motor, or airplane, required to be registered, titled, or licensed. The tax is five percent of the fair market value of the motor vehicle, motorcycle, airplane, boat, and motor.

(B) Excluded from the tax are:

(1) motor vehicles, motorcycles, boats, motors, or airplanes:

(a) transferred to members of the immediate family;

(b) transferred to a legal heir, legatee, or distributee;

(c) transferred from an individual to a partnership upon formation of a partnership, or from a stockholder to a corporation upon formation of a corporation;

(d) transferred to a licensed motor vehicle or motorcycle dealer for the purpose of resale;

(e) transferred to a financial institution for the purpose of resale;

(f) transferred as a result of repossession to any other secured party, for the purpose of resale;

(2) the fair market value of a motor vehicle, motorcycle, boat, motor, or airplane, transferred to the seller or secured party in partial payment;

(3) gross proceeds of transfers of motor vehicles, motorcycles, or airplanes specifically exempted by Section 12-36-2120 from the sales or use tax;

(4) motor vehicles, motorcycles, boats, motors, or airplanes, where a sales or use tax has been paid on the transaction necessitating the transfer.

(C) "Fair market value" means the total purchase price less any trade-in, or the valuation shown in a national publication of used values adopted by the department, less any trade-in.

(D) "Total purchase price" means the price of a motor vehicle, motorcycle, boat, motor, or airplane agreed upon by the buyer and seller with an allowance for a trade-in, if applicable.

(E) "Immediate family" means spouse, parents, children, sisters, brothers, grandparents, and grandchildren.

(F) The department shall require every applicant for a certificate of title to supply information it considers necessary as to the time of purchase, the purchase price, and other information relative to the determination of fair market value. If the excise tax is based upon total purchase price as defined in this section, the department shall require a submission of a bill of sale and the signature of the owner subject to the perjury statutes of this State.

(G) The Department of Motor Vehicles and the Division of Aeronautics of the Department of Commerce may not issue a license or transfer of title without first procuring from the Department of Revenue information showing that the excise tax has been collected. The Department of Natural Resources may not license any boat or register any motor without first procuring from the Department of Revenue information showing that the excise tax has been collected.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1993 Act No. 181, Section 197; 1994 Act No. 497, Part II, Section 121C; 1996 Act No. 431, Section 7; 1996 Act No. 459, Section 10.



SECTION 12-36-1720. Application of tax.

The excise tax applies only to the last sale before the application for title.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-1730. Wilful avoidance of tax; penalty.

A person who wilfully or knowingly makes a false statement for the purpose of avoiding all or a part of the casual excise tax imposed by this article or who assists another person to avoid all or a part of the casual excise tax levied by this article is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than two hundred dollars or imprisoned not more than thirty days, or both. Offenses under this section are triable in magistrate's court.

HISTORY: 1992 Act No. 361, Section 16(K).



SECTION 12-36-1740. Penalty for failure to pay casual excise tax.

A person liable for the casual excise tax provided by this article who fails to pay the tax or comply with a lawful regulation of the department is liable for a penalty not to exceed five hundred dollars.

HISTORY: 1992 Act No. 361, Section 16(K).



SECTION 12-36-1910. Definitions.

For purposes of this article:

(1) "Air-to-ground radiotelephone service" means a radio service, as that term is defined in 47 CFR 22.99, in which common carriers are authorized to offer and provide radio telecommunications service for hire to subscribers in aircraft.

(2) "Call-by-call basis" means any method of charging for telecommunications services in which the price is measured by individual calls.

(3) "Communications channel" means a physical or virtual path of communications over which signals are transmitted between or among customer channel termination points.

(4) "Customer" means the person or entity that contracts with the seller of telecommunications services. If the end user of telecommunications services is not the contracting party, the end user of the telecommunications service is the customer of the telecommunication service, but this provision applies only for the purpose of sourcing sales of telecommunications services pursuant to Section 12-36-1920. "Customer" does not include a reseller of telecommunications service or a mobile telecommunications service of a serving carrier under an agreement to serve the customer outside the home service provider's licensed service area.

(5) "Customer channel termination point" means the location where the customer either inputs or receives the communications.

(6) "End user" means the person who utilizes the telecommunication service. In the case of an entity, "end user" means the individual who utilizes the telecommunication service. In the case of an entity, "end user" means the individual who utilizes the service on behalf of the entity.

(7) "Home service provider" means the same as that term is defined in Section 124(5) of Public Law 106-252 (Mobile Telecommunications Sourcing Act).

(8) "Mobile telecommunications service" means the same as that term is defined in Section 124(7) of Public Law 106-252 (Mobile Telecommunications Sourcing Act).

(9) "Place of primary use" means the street address representative of the customer's primary use of the telecommunications service, which must be the residential street address or the primary business street address of the customer. In the case of mobile telecommunications services, "place of primary use" must be within the licensed service area of the home service provider.

(10) 'Post-paid calling service" means the telecommunications service obtained by making a payment on a call-by-call basis either through the use of a credit card or payment mechanism like a bank card, travel card, credit card, or debit card, or by charge made to a telephone number which is not associated with the origination or termination of the telecommunications. A post-paid calling service includes a telecommunications service that would be a prepaid calling service except it is not exclusively a telecommunication service.

(11) "Prepaid calling service" means the right to access exclusively telecommunications services, which must be paid for in advance and which enables the origination of calls using an access number or authorization code, whether manually or electronically dialed, and that is sold in predetermined units or dollars, of which the number declines with use in a known amount.

(12) "Private communication service" means a telecommunication service that entitles the customer to exclusive or priority use of a communications channel or group of channels between or among termination points, regardless of the manner in which the channel or channels are connected, and includes switching capacity, extension lines, stations, and other associated services provided in connection with the use of the channel or channels.

(13) "Service address" means:

(a) the location of the telecommunications equipment to which a customer's call is charged and from which the call originates or terminates, regardless of where the call is billed or paid;

(b) if the location in item (a) is not known, service address means the origination point of the signal of the telecommunications services first identified by either the seller's telecommunications system or in information received by the seller from its service provider, where the system used to transport the signals is not that of the seller;

(c) if the location in item (a) and item (b) is not known, the service address means the location of the customer's place of primary use.

HISTORY: 2005 Act No. 161, Section 30.A, eff on the first full calendar day of the third month after approval (became law without the Governor's signature on June 9, 2005).



SECTION 12-36-1920. Sourcing of sale of telecommunications services.

For the purposes of telecommunications sourcing:

(1) Except for the defined telecommunication services in item (3), the sale of telecommunication service sold on a call-by-call basis must be sourced to (i) each level of taxing jurisdiction where the call originates and terminates in that jurisdiction or (ii) each level of taxing jurisdiction where the call either originates or terminates and in which the service address is also located.

(2) Except for the defined telecommunication services in item (3), a sale of telecommunications services on a basis other than a call-by-call basis, is sourced to the customer's place of primary use.

(3) The sale of the following telecommunication services must be sourced to each level of taxing jurisdiction:

(a) A sale of mobile telecommunications services, other than air-to- ground radiotelephone service and prepaid calling service, is sourced to the customer's place of primary use as required by the Mobile Telecommunications Sourcing Act.

(b) A sale of post-paid calling service is sourced to the origination point of the telecommunications signal as first identified by either (i) the seller's telecommunications system, or (ii) information received by the seller from its service provider, where the system used to transport the signals is not that of the seller.

(c) A sale of a private communication service is sourced as follows:

(i) Service for a separate charge related to a customer channel termination point is sourced to each level of jurisdiction in which the customer channel termination point is located.

(ii) Service in which all customer termination points are located entirely within one jurisdiction or levels of jurisdiction is sourced in the jurisdiction in which the customer channel termination points are located.

(iii) Service for segments of a channel between two customer channel termination points located in different jurisdictions and the segments of channel are separately charged is sourced fifty percent in each level of jurisdiction in which the customer channel termination points are located.

(iv) Service for segments of a channel located in more than one jurisdiction or levels of jurisdiction and the segments are not separately billed is sourced in each jurisdiction based on the percentage determined by dividing the number of customer channel termination points in the jurisdiction by the total number of customer channel termination points.

HISTORY: 2005 Act No. 161, Section 30.A, eff on the first full calendar day of the third month after approval (became law without the Governor's signature on June 9, 2005).



SECTION 12-36-1930. Application of article.

Notwithstanding another provision of law, this article applies to local sales and use taxes on telecommunication services collected and administered by the Department of Revenue on behalf of the local jurisdictions.

HISTORY: 2005 Act No. 161, Section 30.A, eff on the first full calendar day of the third month after approval (became law without the Governor's signature on June 9, 2005).



SECTION 12-36-2110. Maximum tax on sale or lease of certain items; calculation of tax on manufactured homes; maximum tax on purchase of certain property by religious organizations; maximum tax on sale or use of machinery for research and development.

(A) The maximum tax imposed by this chapter is three hundred dollars for each sale made after June 30, 1984, or lease executed after August 31, 1985, of each:

(1) aircraft, including unassembled aircraft which is to be assembled by the purchaser, but not items to be added to the unassembled aircraft;

(2) motor vehicle;

(3) motorcycle;

(4) boat;

(5) trailer or semitrailer, pulled by a truck tractor, as defined in Section 56-3-20, and horse trailers, but not including house trailers or campers as defined in Section 56-3-710 or a fire safety education trailer;

(6) recreational vehicle, including tent campers, travel trailer, park model, park trailer, motor home, and fifth wheel; or

(7) self-propelled light construction equipment with compatible attachments limited to a maximum of one hundred sixty net engine horsepower.

In the case of a lease, the total tax rate required by law applies on each payment until the total tax paid equals three hundred dollars. Nothing in this section prohibits a taxpayer from paying the total tax due at the time of execution of the lease, or with any payment under the lease. To qualify for the tax limitation provided by this section, a lease must be in writing and specifically state the term of, and remain in force for, a period in excess of ninety continuous days.

(B) For the sale of a manufactured home, as defined in Section 40-29-20, the tax is calculated as follows:

(1) subtract trade-in allowance from the sales price;

(2) multiply the result from item (1) by sixty-five percent;

(3) if the result from item (2) is no greater than six thousand dollars, multiply by five percent for the amount of tax due;

(4) if the result from item (2) is greater than six thousand dollars, the tax due is three hundred dollars plus two percent of the amount greater than six thousand dollars.

However, a manufactured home is exempt from any tax in excess of three hundred dollars that may be due as a result of the calculation in item (4) if it meets these energy efficiency levels: storm or double pane glass windows, insulated or storm doors, a minimum thermal resistance rating of the insulation only of R-11 for walls, R-19 for floors, and R-30 for ceilings. However, variations in the energy efficiency levels for walls, floors, and ceilings are allowed and the exemption on tax due above three hundred dollars applies if the total heat loss does not exceed that calculated using the levels of R-11 for walls, R-19 for floors, and R-30 for ceilings. The edition of the American Society of Heating, Refrigerating, and Air Conditioning Engineers Guide in effect at the time is the source for heat loss calculation. Notwithstanding the provisions of this subsection, from July 1, 2009, to July 1, 2019, a manufactured home is exempt from any tax that may be due as a result of the calculation in this subsection if it has been designated by the United States Environmental Protection Agency and the United States Department of Energy as meeting or exceeding each agency's energy saving efficiency requirements or has been designated as meeting or exceeding such requirements under each agency's ENERGY STAR program. The dealer selling the manufactured home must maintain records, on forms provided by the State Energy Office, on each manufactured home sold that meets the energy efficiency levels provided for in this subsection. These records must be maintained for three years and must be made available for inspection upon request of the Department of Consumer Affairs or the State Energy Office.

The maximum tax authorized by this subsection does not apply to a single-family modular home regulated pursuant to Chapter 43, Title 23.

(C) For the sale of each musical instrument, or each piece of office equipment, purchased by a religious organization exempt under Internal Revenue Code Section 501(c)(3), the maximum tax imposed by this chapter is three hundred dollars. The musical instrument or office equipment must be located on church property and used exclusively for the organizations exempt purpose. The religious organization must furnish to the seller an affidavit on forms prescribed by the department. The affidavit must be retained by the seller.

(D) Repealed.

(E) Equipment provided, supplied, or installed on a firefighting vehicle is included with the vehicle for purposes of calculating the maximum tax due under this section.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1991 Act No. 110, Section 1; 1992 Act No. 449, Part III, Section 3; 1994 Act No. 331, Section 2; 1994 Act No. 497, Part II, Section 92A; 1996 Act No. 431, Section 8; 1997 Act No. 149, Section 9B; 1997 Act No. 151, Section 1B; 1998 Act No. 419, Part II, Section 31A; 2000 Act No. 283, Section 5(G)(1), eff for taxable years after June 30, 2001; 2005 Act No. 12, Section 3, eff January 13, 2005; 2005 Act No. 161, Section 29, eff June 9, 2005; 2008 Act No. 354, Section 1, eff July 1, 2009.



SECTION 12-36-2120. Exemptions from sales tax.

Exempted from the taxes imposed by this chapter are the gross proceeds of sales, or sales price of:

(1) tangible personal property or receipts of any business which the State is prohibited from taxing by the Constitution or laws of the United States of America or by the Constitution or laws of this State;

(2) tangible personal property sold to the federal government;

(3)(a) textbooks, books, magazines, periodicals, newspapers, and access to on-line information systems used in a course of study in primary and secondary schools and institutions of higher learning or for students' use in the school library of these schools and institutions;

(b) books, magazines, periodicals, newspapers, and access to on-line information systems sold to publicly supported state, county, or regional libraries;

Items in this category may be in any form, including microfilm, microfiche, and CD ROM; however, transactions subject to tax under Sections 12-36-910(B)(3) and 12-36-1310(B)(3) do not fall within this exemption;

(4) livestock. "Livestock" is defined as domesticated animals customarily raised on South Carolina farms for use primarily as beasts of burden, or food, and certain mammals when raised for their pelts or fur. Animals such as dogs, cats, reptiles, fowls (except baby chicks and poults), and animals of a wild nature, are not considered livestock;

(5) feed used for the production and maintenance of poultry and livestock;

(6) insecticides, chemicals, fertilizers, soil conditioners, seeds, or seedlings, or nursery stock, used solely in the production for sale of farm, dairy, grove, vineyard, or garden products or in the cultivation of poultry or livestock feed;

(7) containers and labels used in:

(a) preparing agricultural, dairy, grove, or garden products for sale; or

(b) preparing turpentine gum, gum spirits of turpentine, and gum resin for sale.

For purposes of this exemption, containers mean boxes, crates, bags, bagging, ties, barrels, and other containers;

(8) newsprint paper, newspapers, and religious publications, including the Holy Bible and the South Carolina Department of Agriculture's The Market Bulletin;

(9) coal, or coke or other fuel sold to manufacturers, electric power companies, and transportation companies for:

(a) use or consumption in the production of by-products;

(b) the generation of heat or power used in manufacturing tangible personal property for sale. For purposes of this item, "manufacturer" or "manufacturing" includes the activities of a processor;

(c) the generation of electric power or energy for use in manufacturing tangible personal property for sale;

(d) the generation of motive power for transportation. For the purposes of this exemption, "manufacturer" or "manufacturing" includes the activities of mining and quarrying;

(e) the generation of motive power for test flights of aircraft by the manufacturer of the aircraft where:

(i) the taxpayer invests at least seven hundred fifty million dollars in real or personal property or both comprising or located at a single manufacturing facility over a seven-year period; and

(ii) the taxpayer creates at least three thousand eight hundred full-time new jobs at the single manufacturing facility during that seven-year period; or

(f) the transportation of an aircraft prior to its completion from one facility of the manufacturer of the aircraft to another facility of the manufacturer of the aircraft, not including the transportation of major component parts for construction or assembly, or the transportation of personnel. This exemption only applies when:

(i) the taxpayer invests at least seven hundred fifty million dollars in real or personal property or both comprising or located at a single manufacturing facility over a seven-year period; and

(ii) the taxpayer creates at least three thousand eight hundred full-time new jobs at the single manufacturing facility during that seven-year period.

To qualify for the exemptions provided for in subitems (e) and (f), the taxpayer shall notify the department before the first month it uses the exemption and shall make the required investment and create the required number of full-time new jobs over the seven-year period beginning on the date provided by the taxpayer to the department in its notices. The taxpayer shall notify the department in writing that it has met the seven hundred fifty million dollar investment requirement and has created the three thousand eight hundred full-time new jobs or, after the expiration of the seven-year period, that it has not met the seven hundred fifty million dollar investment requirement and created the three thousand eight hundred full-time new jobs. The department may assess any tax due on fuel purchased tax free pursuant to subitems (e) and (f) but due the State as a result of the taxpayer's failure to meet the seven hundred fifty million dollar investment requirement and create the three thousand eight hundred full-time new jobs. The running of the periods of limitations for assessment of taxes provided in Section 12-54-85 is suspended for the time period beginning with notice to the department before the taxpayer uses the exemption and ending with notice to the department that the taxpayer either has met or has not met the seven hundred fifty million dollar investment requirement and created the three thousand eight hundred full-time new jobs.

As used in subitems (e) and (f), "taxpayer" includes a person who bears a relationship to the taxpayer as described in Section 267(b) of the Internal Revenue Code.

(10)(a) meals or foodstuffs used in furnishing meals to school children, if the sales or use are within school buildings and are not for profit;

(b) meals or foodstuffs provided to elderly or disabled persons at home by nonprofit organizations that receive only charitable contributions in addition to sale proceeds from the meals;

(c) food stuffs, either prepared or packaged for the homeless or needy that are sold to nonprofit organizations, or food stuffs that are subsequently sold or donated by a nonprofit organization to another nonprofit organization. This subitem is only applicable to food stuffs which are eligible for purchase under the USDA food stamp program;

(d) meals or foodstuffs prepared or packaged that are sold to public or nonprofit organizations for congregate or in-home service to the homeless or needy or disabled adults over eighteen years of age or individuals over sixty years of age. This subitem only applies to meals and foodstuffs eligible for purchase under the USDA food stamp program;

(11)(a) toll charges for the transmission of voice or messages between telephone exchanges;

(b) charges for telegraph messages;

(c) carrier access charges and customer access line charges established by the Federal Communications department or the South Carolina Public Service department; and

(d) transactions involving automatic teller machines;

(12) water sold by public utilities, if rates and charges are of the kind determined by the Public Service Commission, or water sold by nonprofit corporations organized pursuant to Chapter 36, Title 33;

(13) fuel, lubricants, and supplies for use or consumption aboard ships in intercoastal trade or foreign commerce. This exemption does not exempt or exclude from the tax the sale of materials and supplies used in fulfilling a contract for the painting, repair, or reconditioning of ships and other watercraft;

(14) wrapping paper, wrapping twine, paper bags, and containers, used incident to the sale and delivery of tangible personal property;

(15)(a) motor fuel, blended fuel, and alternative fuel subject to tax under Chapter 28, Title 12; however, gasoline used in aircraft is not exempt from the sales and use tax;

(b) if the fuel tax is subsequently refunded under Section 12-28-710, the sales or use tax is due unless otherwise exempt, and the person receiving the refund is liable for the sales or use tax;

(c) fuels used in farm machinery and farm tractors; and

(d) fuels used in commercial fishing vessels;

(16) farm machinery and their replacement parts and attachments, used in planting, cultivating or harvesting farm crops, including bulk coolers (farm dairy tanks) used in the production and preservation of milk on dairy farms, and machines used in the production of poultry and poultry products on poultry farms, when such products are sold in the original state of production or preparation for sale. This exemption does not include automobiles or trucks;

(17) machines used in manufacturing, processing, recycling, compounding, mining, or quarrying tangible personal property for sale. "Machines" include the parts of machines, attachments, and replacements used, or manufactured for use, on or in the operation of the machines and which (a) are necessary to the operation of the machines and are customarily so used, or (b) are necessary to comply with the order of an agency of the United States or of this State for the prevention or abatement of pollution of air, water, or noise that is caused or threatened by any machine used as provided in this section. This exemption does not include automobiles or trucks. As used in this item "recycling" means a process by which materials that otherwise would become solid waste are collected, separated, or processed and reused, or returned to use in the form of raw materials or products, including composting, for sale. In applying this exemption to machines used in recycling, the following percentage of the gross proceeds of sale, or sales price of, machines used in recycling are exempt from the taxes imposed by this chapter:

Fiscal Year of Sale Percentage

Fiscal year 1997-98 fifty percent

After June 30, 1998 one hundred percent;

(18) fuel used exclusively to cure agricultural products;

(19) electricity used by cotton gins, manufacturers, miners, or quarriers to manufacture, mine, or quarry tangible personal property for sale. For purposes of this item, "manufacture" or "manufacture" includes the activities of processors;

(20) railroad cars, locomotives, and their parts, monorail cars, and the engines or motors that propel them, and their parts;

(21) vessels and barges of more than fifty tons burden;

(22) materials necessary to assemble missiles to be used by the Armed Forces of the United States;

(23) farm, grove, vineyard, and garden products, if sold in the original state of production or preparation for sale, when sold by the producer or by members of the producers immediate family;

(24) supplies and machinery used by laundries, cleaning, dyeing, pressing, or garment or other textile rental establishments in the direct performance of their primary function, but not sales of supplies and machinery used by coin-operated laundromats;

(25) motor vehicles (excluding trucks) or motorcycles, which are required to be licensed to be used on the highways, sold to a resident of another state, but who is located in South Carolina by reason of orders of the United States Armed Forces. This exemption is allowed only if within ten days of the sale the vendor is furnished a statement from a commissioned officer of the Armed Forces of a higher rank than the purchaser certifying that the buyer is a member of the Armed Forces on active duty and a resident of another state or if the buyer furnishes a leave and earnings statement from the appropriate department of the armed services which designates the state of residence of the buyer;

(26) all supplies, technical equipment, machinery, and electricity sold to radio and television stations, and cable television systems, for use in producing, broadcasting, or distributing programs. For the purpose of this exemption, radio stations, television stations, and cable television systems are deemed to be manufacturers;

(27) all plants and animals sold to any publicly supported zoological park or garden or to any of its nonprofit support corporations;

(28)(a) medicine and prosthetic devices sold by prescription, prescription medicines used to prevent respiratory syncytial virus, prescription medicines and therapeutic radiopharmaceuticals used in the treatment of rheumatoid arthritis, cancer, lymphoma, leukemia, or related diseases, including prescription medicines used to relieve the effects of any such treatment, free samples of prescription medicine distributed by its manufacturer and any use of these free samples;

(b) hypodermic needles, insulin, alcohol swabs, blood sugar testing strips, monolet lancets, dextrometer supplies, blood glucose meters, and other similar diabetic supplies sold to diabetics under the authorization and direction of a physician;

(c) disposable medical supplies such as bags, tubing, needles, and syringes, which are dispensed by a licensed pharmacist in accordance with an individual prescription written for the use of a human being by a licensed health care provider, which are used for the intravenous administration of a prescription drug or medicine, and which come into direct contact with the prescription drug or medicine. This exemption applies only to supplies used in the treatment of a patient outside of a hospital, skilled nursing facility, or ambulatory surgical treatment center;

(d) medicine donated by its manufacturer to a public institution of higher education for research or for the treatment of indigent patients;

(e) dental prosthetic devices; and

(f) prescription drugs dispensed to Medicare Part A patients residing in a nursing home are not considered sales to the nursing home and are not subject to the sales tax;

(29) tangible personal property purchased by persons under a written contract with the federal government when the contract necessitating the purchase provides that title and possession of the property is to transfer from the contractor to the federal government at the time of purchase or after the time of purchase. This exemption also applies to purchases of tangible personal property which becomes part of real or personal property owned by the federal government or, as provided in the written contract, is to transfer to the federal government. This exemption does not apply to purchases of tangible personal property used or consumed by the purchaser;

(30) office supplies, or other commodities, and services resold by the Division of General Services of the State Budget and Control Board to departments and agencies of the state government, if the tax was paid on the divisions original purchase;

(31) vacation time sharing plans, vacation multiple ownership interests, and exchanges of interests in vacation time sharing plans and vacation multiple ownership interests as provided by Chapter 32, Title 27, and any other exchange of accommodations in which the accommodations to be exchanged are the primary consideration;

(32) natural and liquefied petroleum gas and electricity used exclusively in the production of poultry, livestock, swine, and milk;

(33) electricity, natural gas, fuel oil, kerosene, LP gas, coal, or any other combustible heating material or substance used for residential purposes. Individual sales of kerosene or LP gas of twenty gallons or less by retailers are considered used for residential heating purposes;

(34) fifty percent of the gross proceeds of the sale of a modular home regulated pursuant to Chapter 43, Title 23, both on-frame and off-frame. For purposes of this item only, "gross proceeds of sale" equals the manufacturer's net invoice price of the modular home sold, including all accessories built in to the modular home at the time of delivery to the purchaser and not including freight or deposit on returnable materials. The manufacturer shall collect the tax and remit it to the Department of Revenue;

(35) motion picture film sold or rented to or by theaters;

(36) tangible personal property where the seller, by contract of sale, is obligated to deliver to the buyer, or to an agent or donee of the buyer, at a point outside this State or to deliver it to a carrier or to the mails for transportation to the buyer, or to an agent or donee of the buyer, at a point outside this State;

(37) petroleum asphalt products, commonly used in paving, purchased in this State, which are transported and consumed out of this State;

(38) hearing aids, as defined by Section 40-25-20(5);

(39) concession sales at a festival by an organization devoted exclusively to public or charitable purposes, if:

(a) all the net proceeds are used for those purposes;

(b) in advance of the festival, its organizers provide the department, on a form it prescribes, information necessary to ensure compliance with this item.

For purposes of this item, a "festival" does not include a recognized state or county fair;

(40) containers and chassis, including all parts, components, and attachments, sold to international shipping lines which have a contractual relationship with the South Carolina State Ports Authority and which are used in the import or export of goods to and from this State;

(41) items sold by organizations exempt under Section 12-37-220A(3) and (4) and B(5), (6), (7), (8), (12), (16), (19), (22), and (24), if the net proceeds are used exclusively for exempt purposes and no benefit inures to any individual. An organization whose sales are exempted by this item is also exempt from the retail license tax provided in Article 5 of this chapter;

(42) depreciable assets, used in the operation of a business, pursuant to the sale of the business. This exemption only applies when the entire business is sold by the owner of it, pursuant to a written contract and the purchaser continues operation of the business;

(43) all supplies, technical equipment, machinery, and electricity sold to motion picture companies for use in filming or producing motion pictures. For the purposes of this item, "motion picture" means any audiovisual work with a series of related images either on film, tape, or other embodiment, where the images shown in succession impart an impression of motion together with accompanying sound, if any, which is produced, adapted, or altered for exploitation as entertainment, advertising, promotional, industrial, or educational media; and a "motion picture company" means a company generally engaged in the business of filming or producing motion pictures;

(44) electricity used to irrigate crops;

(45) building materials, supplies, fixtures, and equipment for the construction, repair, or improvement of or that become a part of a self-contained enclosure or structure specifically designed, constructed, and used for the commercial housing of poultry or livestock.

(46) War memorials or monuments honoring units or contingents of the Armed Forces of the United States or of the National Guard, including United States military vessels, which memorials or monuments are affixed to public property;

(47) tangible personal property sold to charitable hospitals predominantly serving children exempt under Section 12-37-220, where care is provided without charge to the patient.

(48) solid waste disposal collection bags required pursuant to the solid waste disposal plan of a county or other political subdivision if the plan requires the purchase of a specifically designated containment bag for solid waste disposal;

(49) postage purchased by a person engaged in the business of selling advertising services for clients consisting of mailing, or directing the mailing of, printed advertising material through the United States mail directly to the client's customers or potential customers or by a person to mail or direct the mailing of printed advertising material through the United States mail to a potential customer;

(50)(a) recycling property;

(b) electricity, natural gas, propane, or fuels of any type, oxygen, hydrogen, nitrogen, or gasses of any type, and fluids and lubricants used by a qualified recycling facility;

(c) tangible personal property which becomes, or will become, an ingredient or component part of products manufactured for sale by a qualified recycling facility;

(d) tangible personal property of or for a qualified recycling facility which is or will be used (1) for the handling or transfer of postconsumer waste material, (2) in or for the manufacturing process, or (3) in or for the handling or transfer of manufactured products;

(e) machinery and equipment foundations used or to be used by a qualified recycling facility;

(f) as used in this item, "recycling property", "qualified recycling facility", and "postconsumer waste material" have the meanings provided in Section 12-6-3460;

(51) material handling systems and material handling equipment used in the operation of a distribution facility or a manufacturing facility including, but not limited to, racks used in the operation of a distribution facility or a manufacturing facility and either used or not used to support a facility structure or part of it. To qualify for this exemption, the taxpayer shall notify the department before the first month it uses the exemption and shall invest at least thirty-five million dollars in real or personal property in this State over the five-year period beginning on the date provided by the taxpayer to the department in its notices. The taxpayer shall notify the department in writing that it has met the thirty-five million dollar investment requirement or, after the expiration of the five years, that it has not met the thirty-five million dollar investment requirement. The department may assess any tax due on material handling systems and material handling equipment purchased tax-free pursuant to this item but due the State as a result of the taxpayer's failure to meet the thirty-five million dollar investment requirement. The running of the periods of limitations for assessment of taxes provided in Section 12-54-85 is suspended for the time period beginning with notice to the department before the taxpayer uses the exemption and ending with notice to the department that the taxpayer either has met or has not met the thirty-five million dollar investment requirement;

(52) parts and supplies used by persons engaged in the business of repairing or reconditioning aircraft owned by or leased to the federal government or commercial air carriers. This exemption does not extend to tools and other equipment not attached to or that do not become a part of the aircraft;

(53) motor vehicle extended service contracts and motor vehicle extended warranty contracts;

(54) clothing and other attire required for working in a Class 100 or better as defined in Federal Standard 209E clean room environment;

(55) audiovisual masters made or used by a production company in making visual and audio images for first generation reproduction. For purposes of this item:

(a) "Audiovisual master" means an audio or video film, tape, or disk, or another audio or video storage device from which all other copies are made;

(b) "Production company" means a person or entity engaged in the business of making motion picture, television, or radio images for theatrical, commercial, advertising, or education purposes;

(56) machines used in research and development. "Machines" includes machines and parts of machines, attachments, and replacements which are used or manufactured for use on or in the operation of the machines, which are necessary to the operation of the machines, and which are customarily used in that way. "Machines used in research and development" means machines used directly and primarily in research and development, in the experimental or laboratory sense, of new products, new uses for existing products, or improvement of existing products;

(57)(a) sales taking place during a period beginning 12:01 a.m. on the first Friday in August and ending at twelve midnight the following Sunday of:

(i) clothing;

(ii) clothing accessories including, but not limited to, hats, scarves, hosiery, and handbags;

(iii) footwear;

(iv) school supplies including, but not limited to, pens, pencils, paper, binders, notebooks, books, bookbags, lunchboxes, and calculators;

(v) computers, printers and printer supplies, and computer software;

(vi) bath wash clothes, blankets, bed spreads, bed linens, sheet sets, comforter sets, bath towels, shower curtains, bath rugs and mats, pillows, and pillow cases.

(b) The exemption allowed by this item does not apply to:

(i) sales of jewelry, cosmetics, eyewear, wallets, watches;

(ii) sales of furniture;

(iii) a sale of an item placed on layaway or similar deferred payment and delivery plan however described;

(iv) rental of clothing or footwear;

(v) a sale or lease of an item for use in a trade or business.

(c) Before July tenth of each year, the department shall publish and make available to the public and retailers a list of those articles qualifying for the exemption allowed by this item;

(58) cooperative direct mail promotional advertising materials and promotional maps, brochures, pamphlets, or discount coupons by nonprofit chambers of commerce or convention and visitor bureaus who are exempt from income taxation pursuant to Internal Revenue Code Section 501(c) delivered at no charge by means of interstate carrier, a mailing house, or a United States Post Office to residents of this State from locations both inside and outside the State. For purposes of this item, "cooperative direct mail promotional advertising materials" means discount coupons, advertising leaflets, and similar printed advertising, including any accompanying envelopes and labels which are distributed with promotional advertising materials of more than one business in a single package to potential customers, at no charge to the potential customer, of the businesses paying for the delivery of the material;

(59) facilities for transmitting electricity that is transferred, sold, or exchanged by electrical utilities, municipalities, electric cooperatives, or political subdivisions to a limited liability company which is subject to regulation under the Federal Power Act (16 U.S.C. Section 791(a)) and which is formed to operate or to take functional control of electric transmission assets as defined in the Federal Power Act;

(60) a lottery ticket sold pursuant to Chapter 150, Title 59;

(61) copies of or access to legislation or other informational documents provided to the general public or any other person by a legislative agency when a charge for these copies is made reflecting the agency's cost of the copies. Funds received as revenue from the sale of materials or as reimbursements for the cost of providing certain supplies or services or refunds must be remitted to the State Treasurer as collected, but in no event later than twelve working days from the date of the receipt of any such funds;

(62) seventy percent of the gross proceeds of the rental or lease of portable toilets;

(63) prescription and over-the-counter medicines and medical supplies, including diabetic supplies, diabetic diagnostic equipment, and diabetic testing equipment, sold to a health care clinic that provides medical and dental care without charge to all of its patients;

(64) sweetgrass baskets made by artists of South Carolina using locally grown sweetgrass;

(65)(a) computer equipment, as defined in subitem (c) of this item, used in connection with a technology intensive facility as defined in Section 12-6-3360(M)(14)(b), where:

(i) the taxpayer invests at least three hundred million dollars in real or personal property or both comprising or located at the facility over a five-year period;

(ii) the taxpayer creates at least one hundred new full-time jobs at the facility during that five-year period, and the average cash compensation of at least one hundred of the new full-time jobs is one hundred fifty percent of the per capita income of the State according to the most recently published data available at the time the facility's construction starts; and

(iii) at least sixty percent of the three hundred million dollars minimum investment consists of computer equipment;

(b) computer equipment, as defined in subitem (c) of this item, used in connection with a manufacturing facility, where:

(i) the taxpayer invests at least seven hundred fifty million dollars in real or personal property or both comprising or located at the facility over a seven-year period; and

(ii) the taxpayer creates at least three thousand eight hundred full-time new jobs at the facility during that seven-year period.

As used in this subitem, "taxpayer" includes a person who bears a relationship to the taxpayer as described in Section 267(b) of the Internal Revenue Code.

(c) For the purposes of this item, "computer equipment" means original or replacement servers, routers, switches, power units, network devices, hard drives, processors, memory modules, motherboards, racks, other computer hardware and components, cabling, cooling apparatus, and related or ancillary equipment, machinery, and components, the primary purpose of which is to store, retrieve, aggregate, search, organize, process, analyze, or transfer data or any combination of these, or to support related computer engineering or computer science research.

(d) These exemptions apply from the start of the investment in or construction of the technology intensive facility or the manufacturing facility. The taxpayer shall notify the Department of Revenue of its use of the exemption provided in this item on or before the first sales tax return filed with the department after the first such use. Upon receipt of the notification, the department shall issue an appropriate exemption certificate to the taxpayer to be used for qualifying purposes under this item. Within six months after the fifth anniversary of the taxpayer's first use of this exemption, the taxpayer shall notify the department in writing that it has or has not met the investment and job requirements of this item by the end of that five-year period. Once the department certifies that the taxpayer has met the investment and job requirements, all subsequent purchases of or investments in computer equipment, including to replace originally deployed computer equipment or to implement future expansions, likewise shall qualify for the exemption described above, regardless of when the taxpayer makes the investments.

(e) The department may assess any tax due on property purchased tax free pursuant to this item but due the State if the taxpayer subsequently fails timely to meet the investment and job requirements of this item after being granted the exemption; for purposes of determining whether the taxpayer has timely satisfied the investment requirement, replacement computer equipment counts toward the investment requirement to the extent that the value of the replacement computer equipment exceeds the cost of the computer equipment so replaced, but, provided the taxpayer otherwise qualifies for the exemption, the full value of the replacement computer equipment is exempt from sales and use tax. The running of the periods of limitation within which the department may assess taxes provided pursuant to Section 12-54-85 is suspended during the time period beginning with the taxpayer's first use of this exemption and ending with the later of the fifth anniversary of first use or notice to the department that the taxpayer either has met or has not met the investment and job requirements of this item;

(66) electricity used by a technology intensive facility as defined in Section 12-6-3360(M)(14)(b) and qualifying for the sales tax exemption provided pursuant to item (65) of this section, and the equipment and raw materials including, without limitation, fuel used by such qualifying facility to generate, transform, transmit, distribute, or manage electricity for use in such a facility. The running of the periods of limitation within which the department may assess taxes pursuant to Section 12-54-85 is suspended during the same time period it is suspended in item (65)(d) of this section;

(67) effective July 1, 2011, construction materials used in the construction of a new or expanded single manufacturing or distribution facility, or one that serves both purposes, with a capital investment of at least one hundred million dollars in real and personal property at a single site in the State over an eighteen-month period, or effective November 1, 2009, construction materials used in the construction of a new or expanded single manufacturing facility where:

(i) the taxpayer invests at least seven hundred fifty million dollars in real or personal property or both comprising or located at the facility over a seven-year period; and

(ii) the taxpayer creates at least three thousand eight hundred full-time new jobs at the facility during that seven-year period.

To qualify for this exemption, the taxpayer shall notify the department before the first month it uses the exemption and shall make the required investment over the applicable time period beginning on the date provided by the taxpayer to the department in its notices. The taxpayer shall notify the department in writing that it has met the investment requirement or, after the expiration of the applicable time period, that it has not met the investment requirement. The department may assess any tax due on construction materials purchased tax free pursuant to this subitem but due the State as a result of the taxpayer's failure to meet the investment requirement. The running of the periods of limitations for assessment of taxes provided in Section 12-54-85 is suspended for the time period beginning with notice to the department before the taxpayer uses the exemption and ending with notice to the department that the taxpayer either has met or has not met the investment requirement.

As used in this subitem, "taxpayer" includes a person who bears a relationship to the taxpayer as described in Section 267(b) of the Internal Revenue Code;

(68) any property sold to the public through a sheriff's sale as provided by law;

(69) [Reserved]

(70)(a) gold, silver, or platinum bullion, or any combination of this bullion;

(b) coins that are or have been legal tender in the United States or other jurisdiction; and

(c) currency.

The department shall prescribe documentation that must be maintained by retailers claiming the exemption allowed by this item. This documentation must be sufficient to identify each individual sale for which the exemption is claimed;

(71) any device, equipment, or machinery operated by hydrogen or fuel cells, any device, equipment, or machinery used to generate, produce, or distribute hydrogen and designated specifically for hydrogen applications or for fuel cell applications, and any device, equipment, or machinery used predominantly for the manufacturing of, or research and development involving hydrogen or fuel cell technologies. For purposes of this item:

(a) "fuel cells" means a device that directly or indirectly creates electricity using hydrogen (or hydrocarbon-rich fuel) and oxygen through an electro-chemical process; and

(b) "research and development" means laboratory, scientific, or experimental testing and development of hydrogen or fuel cell technologies. Research and development does not include efficiency surveys, management studies, consumer surveys, economic surveys, advertising, or promotion, or research in connection with literary, historical, or similar projects;

(72) any building materials used to construct a new or renovated building or any machinery or equipment located in a research district. However, the amount of the sales tax that would be assessed without the exemption provided by this section must be invested by the taxpayer in hydrogen or fuel cell machinery or equipment located in the same research district within twenty-four months of the purchase of an exempt item.

"Research district" means land owned by the State, a county, or other public entity that is designated as a research district by the University of South Carolina, Clemson University, the Medical University of South Carolina, South Carolina State University, or the Savannah River National Laboratory;

(73) an amusement park ride and any parts, machinery, and equipment used to assemble, operate, and make up an amusement park ride or performance venue facility located in a qualifying amusement park or theme park and any related or required machinery, equipment, and fixtures located in the same qualifying amusement park or theme park.

(a) To qualify for the exemption, the taxpayer shall meet the investment and job requirements provided in subitem (b)(i) over a five-year period beginning on the date of the taxpayer's first use of this exemption. The taxpayer shall notify the Department of Revenue of its intent to qualify and use this exemption and upon receipt of the notification, the department shall issue an appropriate exemption certificate to the taxpayer to be used for qualifying purposes under this item. Within six months after the fifth anniversary of the taxpayer's first use of this exemption, the taxpayer shall notify the department, in writing, that it has or has not met the investment and job requirements of this item. If the taxpayer fails to meet the investment and job requirements, the taxpayer shall pay to the State the amount of the tax that would have been paid but for this exemption. The running of the periods of limitations for assessment of taxes provided in Section 12-54-85 is suspended for this time period beginning with the taxpayer's first use of this exemption and ending with notice to the department that the taxpayer has or has not met the investment and job requirements of this item.

(b) For purposes of this item:

(i) "Qualifying amusement park or theme park" means a park that is constructed and operated by a taxpayer who makes a capital investment of at least two hundred fifty million dollars at a single site and creates at least two hundred fifty full-time jobs and five hundred part-time or seasonal jobs.

(ii) "Related or required machinery, equipment, and fixtures" means an ancillary apparatus used for or in conjunction with an amusement park ride or performance venue facility, or both, including, but not limited to, any foundation, safety fencing and equipment, ticketing, monitoring device, computer equipment, lighting, music equipment, stage, queue area, housing for a ride, electrical equipment, power transformers, and signage.

(iii) "Performance venue facility" means a facility for a live performance, nonlive performance, including any animatronics and computer-generated performance, and firework, laser, or other pyrotechnic show.

(iv) "Taxpayer" means a single taxpayer or, collectively, a group of one or more affiliated taxpayers. An "affiliated taxpayer" means a person or entity related to the taxpayer that is subject to common operating control and that is operated as part of the same system or enterprise. The taxpayer is not required to own a majority of the voting stock of the affiliate;

(74) durable medical equipment and related supplies:

(a) as defined under federal and state Medicaid and Medicare laws;

(b) which is paid directly by funds of this State or the United States under the Medicaid or Medicare programs, where state or federal law or regulation authorizing the payment prohibits the payment of the sale or use tax; and

(c) sold by a provider who holds a South Carolina retail sales license and whose principal place of business is located in this State;

(75) unprepared food that lawfully may be purchased with United States Department of Agriculture food coupons. However, the exemption allowed by this item applies only to the state sales and use tax imposed pursuant to this chapter;

(76) sales of handguns as defined pursuant to Section 16-23-10(1), rifles, and shotguns during the forty-eight hours of the Second Amendment Weekend. For purposes of this item, the "Second Amendment Weekend" begins at 12:01 a.m. on the Friday after Thanksgiving and ends at twelve midnight the following Saturday;

(77) energy efficient products purchased for noncommercial home or personal use with a sales price of two thousand five hundred dollars per product or less.

(a) For the purposes of this exemption, an "energy efficient product" is any energy efficient product for noncommercial home or personal use consisting of any dishwasher, clothes washer, air conditioner, ceiling fan, fluorescent light bulb, dehumidifier, programmable thermostat, refrigerator, door, or window, the energy efficiency of which has been designated by the United States Environmental Protection Agency and the United States Department of Energy as meeting or exceeding each agency's energy-saving efficiency requirements or which have been designated as meeting or exceeding such requirements under each agency's ENERGY STAR program, and gas, oil, or propane water heaters with an energy factor of 0.80 or greater and electric water heaters with an energy factor of 2.0 or greater.

(b) This exemption shall not apply to purchases of energy efficient products purchased for trade, business, or resale.

(c) The exemption provided in this item applies only to sales occurring during a period commencing at 12:01 a.m. on October 1, 2009, and concluding at 12:00 midnight on October 31, 2009, (National "Energy Efficiency Month") and every year thereafter until 2019.

(d) Each year until 2019, the State Energy Office shall prepare an annual report on the fiscal and energy impacts of the October first through October thirty-first exemption and submit the report to the General Assembly no later than January first of the following year.

(e) Beginning with the February 15, 2009, forecast by the Board of Economic Advisors of annual general fund revenue growth for the upcoming fiscal year, and annually after that, if the forecast of that growth then and in any adjusted forecast made before the beginning of the fiscal year equals at least five percent of the most recent estimate by the board of general fund revenues for the current fiscal year, then the exemption allowed by this item shall be allowed for the applicable year. If the February fifteenth forecast or adjusted forecast annual general fund revenue growth for the upcoming fiscal year meets the requirement for the credit, the board promptly shall certify this result in writing to the department;

(78) machinery and equipment, building and other raw materials, and electricity used in the operation of a facility owned by an organization which qualifies as a tax exempt organization pursuant to the Internal Revenue Code Section 501(c)(3) when the facility is principally used for researching and testing the impact of such natural hazards as wind, fire, water, earthquake, and hail on building materials used in residential, commercial, and agricultural buildings. To qualify for this exemption, the taxpayer shall notify the department of its intent to qualify and shall invest at least twenty million dollars in real or personal property at a single site in this State over the three-year period beginning on the date provided by the taxpayer to the department in its notices. After the taxpayer notifies the department of its intent to qualify and use the exemption, the department shall issue an appropriate exemption certificate to the taxpayer to be used for qualifying purposes. Within six months of the third anniversary of the taxpayer's first use of the exemption, the taxpayer shall notify the department in writing that it has met the twenty million dollar investment requirement or, that it has not met the twenty million dollar investment requirement. The department may assess any tax due on the machinery and equipment purchased tax free pursuant to this item but due the State as a result of the taxpayer's failure to meet the twenty million dollar investment requirement. The running of the periods of limitations for assessment of taxes provided in Section 12-54-85 is suspended for the time period beginning with notice to the department before the taxpayer uses the exemption and ending with notice to the department that the taxpayer either has met or has not met the twenty million dollar investment requirement;

(79)(A)(1) original or replacement computers, computer equipment, and computer hardware and software purchases used within a datacenter; and

(2) electricity used by a datacenter and eligible business property to be located and used at the datacenter. This subsubitem does not apply to sales of electricity for any other purpose, and such sales are subject to the tax, including, but not limited to, electricity used in administrative offices, supervisory offices, parking lots, storage warehouses, maintenance shops, safety control, comfort air conditioning, elevators used in carrying personnel, cafeterias, canteens, first aid rooms, supply rooms, water coolers, drink boxes, unit heaters and waste house lights.

(B) As used in this section:

(1) "Computer" means an electronic device that accepts information in digital or similar form and manipulates it for a result based on a sequence of instructions.

(2) "Computer equipment" means original or replacement servers, routers, switches, power units, network devices, hard drives, processors, memory modules, motherboards, racks, other computer hardware and components, cabling, cooling apparatus, and related or ancillary equipment, machinery, and components, the primary purpose of which is to store, retrieve, aggregate, search, organize, process, analyze, or transfer data or any combination of these, or to support related computer engineering or computer science research. This also includes equipment cooling systems for managing the performance of the datacenter property, including mechanical and electrical equipment, hardware for distributed and mainframe computers and servers, data storage devices, network connectivity equipment, and peripheral components and systems.

(3) "Computer software" means a set of coded instructions designed to cause a computer or automatic data processing equipment to perform a task.

(4) "Concurrently maintainable" means capable of having any capacity component or distribution element serviced or repaired on a planned basis without interrupting or impeding the performance of the computer equipment.

(5) "Datacenter" means a new or existing facility at a single location in South Carolina:

(i) that provides infrastructure for hosting or data processing services and that has power and cooling systems that are created and maintained to be concurrently maintainable and to include redundant capacity components and multiple distribution paths serving the computer equipment at the facility. Although the facility must have multiple distribution paths serving the computer equipment, a single distribution path may serve the computer equipment at any one time;

(ii)(a) where a taxpayer invests at least fifty million dollars in real or personal property or both over a five year period; or

(b) where one or more taxpayers invests a minimum aggregate capital investment of at least seventy-five million dollars in real or personal property or both over a five year period;

(iii) where a taxpayer creates and maintains at least twenty-five full-time jobs at the facility with an average cash compensation level of one hundred fifty percent of the per capita income of the State or of the county in which the facility is located, whichever is lower, according to the most recently published data available at the time the facility is certified by the Department of Commerce;

(iv) where the jobs created pursuant to subitem (B)(5)(iii) are maintained for three consecutive years after a facility with the minimum capital investment and number of jobs has been certified by the Department of Commerce; and

(v) which is certified by the Department of Commerce pursuant to subitem (D)(1) under such policies and procedures as promulgated by the Department of Commerce.

(6) "Eligible business property" means property used for the generation, transformation, transmission, distribution, or management of electricity, including exterior substations and other business personal property used for these purposes.

(7) "Multiple distribution paths" means a series of distribution paths configured to ensure that failure on one distribution path does not interrupt or impede other distribution paths.

(8) "Redundant capacity components" means components beyond those required to support the computer equipment.

(C)(1) To qualify for the exemption allowed by this item, a taxpayer, and the facility in the case of a seventy-five million dollar investment made by more than one taxpayer, shall notify the Department of Revenue and Department of Commerce, in writing, of its intention to claim the exemption. For purposes of meeting the requirements of subitems (B)(5)(ii) and (B)(5)(iii) , capital investment and job creation begin accruing once the taxpayer notifies each department. Also, the five-year period begins upon notification.

(2) Once the taxpayer meets the requirements of subitem (B)(5), or at the end of the five-year period, the taxpayer shall notify the Department of Revenue, in writing, whether it has or has not met the requirements of subitem (B)(5). The taxpayer shall provide the proof the department determines necessary to determine that the requirements have been met.

(D)(1) Upon notifying each department of its intention to claim the exemption pursuant to subitem (C)(1), and upon certification by the Department of Commerce, the taxpayer may claim the exemption on eligible purchases at any time during the period provided in Section 12-54-85(F), including the time period prior to subitem (B)(5)(iv) being satisfied.

(2) For purposes of this section, the running of the periods of limitations for assessment of taxes provided in Section 12-54-85 is suspended for:

(i) the time period beginning with notice to each department pursuant to subitem (C)(1) and ending with notice to the Department of Revenue pursuant to subitem (C)(2); and

(ii) during the three year job maintenance requirement pursuant to subitem (B)(5)(iv).

(E) Any subsequent purchase of or investment in computer equipment, computer hardware and software, and computers, including to replace originally deployed computer equipment or to implement future expansions, likewise shall qualify for the exemption provided in this subitem, regardless of when the taxpayer makes the investments.

(F)(1) If a taxpayer receives the exemption for purchases but fails to meet the requirements of subitem (B)(5) at the end of the five-year period, the department may assess any state or local sales or use tax due on items purchased.

(2) If a taxpayer meets the requirements of subitem (B)(5), but subsequently fails to maintain the number of full-time jobs with the required compensation level at the facility, as previously required pursuant to subitem (B)(5)(iii), the taxpayer is:

(i) not allowed the exemption for items described in subitem (A)(1) until the taxpayer meets the previous qualifying jobs requirements pursuant to subitem (B)(5)(iii); and

(ii) allowed the exemption for electricity pursuant to subitem (A)(2), but the exemption only applies to a percentage of the sale price, calculated by dividing the number of qualifying jobs by twenty-five.

(G) This subitem only applies to a datacenter that is certified by the Department of Commerce pursuant to subitem (D)(1) prior to January 1, 2032. However, this item shall continue to apply to a taxpayer that is certified by December 31, 2031, for an additional ten year period. Upon the end of the ten year period, this subitem is repealed;

(80)(a) effective on July first immediately following a forecast meeting the requirements of subitem (b), injectable medications and injectable biologics, so long as the medication or biologic is administered by or pursuant to the supervision of a physician in an office which is under the supervision of a physician, or in a Center for Medicare or Medicaid Services (CMS) certified kidney dialysis facility. For purposes of this exemption, "biologics" means the products that are applicable to the prevention, treatment, or cure of a disease or condition of human beings and that are produced using living organisms, materials derived from living organisms, or cellular, subcellular, or molecular components of living organisms;

(b) Beginning with the February 15, 2013, forecast by the Board of Economic Advisors of annual general fund revenue growth for the upcoming fiscal year, and annually thereafter until the conditions of this item are met, if the forecast of that growth equals at least two percent of the most recent estimate by the board of general fund revenues for the current fiscal year, then on July first, the exemption described in subitem (a) shall apply to fifty percent of the gross proceeds of sales of the described items. Beginning the next July first, the exemption shall apply to one hundred percent of the gross proceeds of sales of the described items. If the February fifteenth forecast meets the requirement for a rate reduction, the board promptly shall certify this result in writing to the Department of Revenue.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1991 Act No. 171, Part II, Sections 25B, 25C, 29; 1992 Act No. 361, Section 16(E)-(G); 1992 Act No. 449, Part V, Section 3; 1992 Act No. 482, Sections 1, 2; 1993 Act No. 181, Section 198; 1994 Act No. 291, Section 1; 1994 Act No. 427, Section 2; 1994 Act No. 497, Part II, Sections 45A, 75A, 119A; 1994 Act No. 506, Section 16A; 1994 Act No. 516, Sections 16, 17; 1995 Act No. 32, Section 4; 1995 Act No. 61, Sections 1, 4, 5; 1996 Act No. 346, Section 1; 1996 Act No. 431, Sections 9, 10; 1996 Act No. 458, Part II, Section 62A; 1996 Act No. 462, Section 20A; 1997 Act No. 83, Section 4A; 1997 Act No. 85, Section 1; 1997 Act No. 114, Section 7; 1997 Act No. 151, Section 10A; 1998 Act No. 340, Section 1; 1998 Act No. 362, Section 1; 1998 Act No. 362, Section 2; 1998 Act No. 419, Part II, Section 61A; 1998 Act No. 419, Part II, Section 65; 1998 Act No. 419, Part II, Section 70A; 1999 Act No. 93, Section 15; 1999 Act No. 114, Section 4; 2000 Act No. 283, Section 2(B), eff June 1, 2000; 2000 Act No. 283, Section 5(G)(2), eff for taxable years after June 30, 2001; 2000 Act No. 387, Part II, Section 4, eff June 30, 2000; 2000 Act No. 387, Part II, Section 63B, eff June 1, 2001; 2000 Act No. 399, Sections 1, 3(B)(8), 3(C)(1), 3(H), eff August 17, 2000; 2000 Act No. 404, Section 6(D), eff October 3, 2000; 2001 Act 59, Section 7, eff June 13, 2001; 2001 Act No. 77, Section 1, eff July 20, 2001; 2001 Act No. 89, Section 2, eff July 20, 2001, applicable to sales or deeds made or recorded after that date; 2002 Act No. 356, Section 1, Pt VI.K, eff July 1, 2002; 2003 Act No. 69, Section 3.PP, eff June 18, 2003; 2003 Act No. 69, Section 3.WW.1, eff July 1, 2003; 2005 Act No. 12, Section 2, eff January 13, 2005; 2005 Act No. 89, Section 1, eff May 31, 2005; 2005 Act No. 145, Section 1.B; 2005 Act No. 145, Section 29, eff June 7, 2005; 2005 Act No. 145, Section 57, eff June 7, 2005; 2005 Act No. 156, Section 5.A, eff June 10, 2005; 2005 Act No. 164, Section 38, eff June 10, 2005; 2006 Act No. 335, Section 4.B, eff June 6, 2006; 2006 Act No; 384, Section 11.A, eff June 14, 2006; 2006 Act No; 386, Section 22, eff June 14, 2006; 2006 Act No. 386, Section 23.A, eff October 1, 2005; 2007 Act No. 34, Section 1, eff July 1, 2007; 2007 Act No. 83, Section 6.A, eff July 1, 2007; 2007 Act No. 83, Section 4.A, eff October 1, 2007; 2007 Act No. 99, Sections 1.A, 2, eff July 1, 2007; 2007 Act No. 110, Section 24.A, eff June 6, 2006; 2007 Act No. 110, Section 42.A, eff June 21, 2007; 2007 Act No. 110 Section 3.A, eff July 1, 2007; 2007 Act No. 115, Section 3.B, eff November 1, 2007; 2007 Act No. 116, Section 30.A, eff June 6, 2006; 2007 Act No. 116, Section 47.A, eff June 28, 2007; 2007 Act No. 116, Section 62,A, eff July 1, 2007; 2008 Act No. 338, Section 1, eff July 1, 2009; 2008 Act No. 338, Section 2.B, eff July 1, 2008; 2009 Act No. 124, Sections 2.A, 3.A, and 4.A, eff October 30, 2009; 2010 Act No. 280, Section 1, eff June 16, 2010; 2011 Act No. 32, Section 2.D, eff September 1, 2011; 2012 Act No. 187, Section 7, eff June 7, 2012; 2012 Act No. 235, Section 1, eff June 18, 2012.



SECTION 12-36-2130. Exemptions from use tax.

Exempted from the use tax imposed by Article 13 of this chapter are the sales prices of:

(1) property the gross proceeds of sales of which are required to be included in the measure of the tax imposed by the provisions of Article 9 of this chapter and on which the tax has been paid by its seller or retailer; and

(2) tangible personal property and exhibition rentals purchased or leased from sources outside this State by charitable, eleemosynary, or governmental organizations operating museums if the property purchased or leases entered into are directly related to museum purposes.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-2510. Certificates allowing taxpayer to purchase tangible personal property tax free and be liable for taxes; procedures when claiming exemption.

(A)(1) Notwithstanding other provisions of this chapter, the department, at its discretion, may issue or authorize for the efficient administration of the sales and use tax law any type of certificate allowing a taxpayer to purchase tangible personal property tax free and be liable for any taxes.

(2) In addition to any other type of certificate the department considers necessary to issue, the department may issue at its discretion:

(a) Direct Pay Certificate: a direct pay certificate allows its holder to make all purchases tax free and to report and pay directly to the department any taxes due. The holder of a direct pay certificate is liable for any taxes due. If an exemption or exclusion is not applicable, the tax is due upon the withdrawal, use, or consumption of the tangible personal property purchased with the certificate.

(b) Exemption Certificate: an exemption certificate, as opposed to allowing its holder to make all purchases tax free, allows its holder to make only certain purchases tax free such as machinery, electricity, or raw materials. The holder of an exemption certificate is liable for any taxes due. If an exemption or exclusion is not applicable, the tax is due upon purchase, or upon the withdrawal, use, or consumption of the tangible personal property purchased with the certificate if the application of the exemption or exclusion cannot be determined at the time of purchase.

(B) To reduce the complexity and administrative burden of transactions exempt from sales or use tax, the following provisions must be followed when a purchaser claims an exemption by use of an exemption certificate:

(1) the seller shall obtain at the time of the purchase any information determined necessary by the department, including the reason the purchaser is claiming a tax exemption or exclusion;

(2) the department, at its discretion, may utilize a system where the purchaser exempt from the payment of the tax is issued an identification number which must be presented to the seller at the time of the sale;

(3) the seller shall maintain proper records of exempt or excluded transactions and provide them to the department when requested and in the form requested by the department.

(C) A seller that complies with the provisions of this section is relieved from any tax otherwise applicable if it is determined that the purchaser improperly claimed an exemption or exclusion by use of a certificate, provided the seller did not fraudulently fail to collect or remit the tax, or both, or solicit a purchaser to participate in an unlawful claim of an exemption. The liability for tax shifts to the purchaser who improperly claimed the exemption or exclusion by use of the certificate.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2005 Act No. 145, Section 30.A, eff October 1, 2005; 2007 Act No. 110, Section 25, eff June 21, 2007; 2007 Act No. 116, Section 31, eff June 28, 2007, applicable for tax years beginning after 2007.



SECTION 12-36-2520. Tax liability when property delivered out of state; violations.

If the seller delivers tangible personal property to the purchaser in a state other than South Carolina and receives from the purchaser a statement, given under oath, that the property was purchased for storage, use, or consumption outside of South Carolina and that the property will not be returned for storage, use, or consumption in South Carolina, the sales or use tax due on the transactions will be transferred to the purchaser if the statement contains a description of the property, the date of sale, the amount of the purchase price, and the city and state of delivery. The statement must be retained by the seller and, upon request forwarded to the department. The department may forward a copy of the statement to the taxing authority of the state of delivery. If the property is subsequently stored, used, or consumed in this State, the purchaser, in addition to the sales or use tax, shall pay a penalty in an amount equal to fifty percent of the tax.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-2530. Documentation of entitlement to tax exemption for goods to be delivered out of state; tax on property delivered in state for removal from state by purchaser.

The department may require all retailers in this State making retail sales exempt pursuant to Section 12-36-2120(36) to furnish to the department copies of all invoices or suitable substitutes containing the name and address of the purchaser, a brief description of the goods sold, and the total amount of the sale regarding each retail sale of five hundred dollars or greater, not aggregated by amount over any period of time, with their monthly returns. Where, pursuant to a retail sale, tangible personal property is delivered in this State to the buyer or to an agent of the buyer other than a carrier, the retail sales tax applies notwithstanding that the buyer may transport subsequently the property out of the State.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-2540. Duty to keep records and books.

(A) Every person engaging in any business, for which a privilege or excise tax is imposed by this chapter, shall keep and preserve suitable records of the business, as considered necessary by the department, to determine the amount of tax due under this chapter. The taxpayer shall keep and preserve records, such as purchase invoices, for three years. Invoices must bear the name and address of the vendor.

(B) Any person selling both at wholesale and at retail shall keep books which separately show the gross proceeds of wholesale sales and the gross proceeds of retail sales. If the records are not separately kept, all sales must be considered retail sales.

(C) Every seller and every person storing, using, or otherwise consuming, in this State, tangible personal property purchased from a retailer shall keep records, receipts, invoices, and other pertinent papers in the form the department requires.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-2550. Use of overpayment of tax to offset underpayment or penalty.

Notwithstanding the provisions of this chapter, the department may offset overpayments for a period or periods, together with interest on the overpayments, against:

(1) underpayments for another period or periods; and

(2) penalties and interest on the underpayments.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-2560. Payment of tax on sales made on installment basis.

On all sales of retailers liable for the tax imposed by Article 9 of this chapter (sales tax) made on an installment basis which conform to the provisions of the Uniform Commercial Code in which the retailer takes a security interest, the vendor may elect to include in the return only the portion of the sales price actually received by the retailer during the taxable period or to include the entire sales price in the return for the taxable period during which the sale was consummated. Having once elected either method of reporting the sales, the taxpayer must continue unless and until permission has been received from the department to make a change. Nothing in this section may be construed to permit delay in reporting sales under other terms of credit or cash sales.

The department may, for any cause, require a taxpayer to include in his returns the entire sales price of articles sold on an installment basis which conforms to the provisions of the Uniform Commercial Code in which the retailer takes a security interest.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1992 Act No. 361, Section 16(H).



SECTION 12-36-2570. Time when tax payment due; monthly report.

(A) The taxes imposed under the provisions of this chapter, except as otherwise provided, are due and payable in monthly installments on or before the twentieth day of the month following the month in which the tax accrues.

(B) On or before the twentieth day of each month, every person on whom the taxes under this chapter are imposed shall render to the department, on a form prescribed by it, a true and correct statement showing, by location, the gross proceeds of wholesale and retail sales of his business, and sales price of the property purchased for storage, use, or consumption in this State, together with other information the department may require.

(C) At the time of making a monthly report, the person shall compute the taxes due and pay to the department the amount of taxes shown to be due. A return is considered to be timely filed if the return is mailed and has a postmark dated on or before the date the return is required by law to be filed.

(D) The department may permit the filing of returns every twenty-eight days. These returns must be filed within twenty days following the period covered by the return.

(E) The department may enter into an agreement with a taxpayer which allows the taxpayer to remit the tax on statistical factors as set forth in the agreement. This method of reporting only applies to purchases by the taxpayer for its use, storage, or consumption, and not to purchases by the taxpayer for resale.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1993 Act No. 164, Part II, Section 103A.



SECTION 12-36-2580. Special authorization to pay tax quarterly.

When the total tax for which any person is liable under this chapter does not exceed one hundred dollars for any month, a quarterly return and remittance, instead of a monthly return, may be made on or before the twentieth day of the month following the end of the quarter for which the tax is due, when specifically authorized by the department and under rules and regulations prescribed or promulgated by the department.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-2590. Department authorized to require returns and payment for other than monthly periods.

The department, if it considers it necessary, may require returns and payment of the tax for other than monthly periods.

HISTORY: 1990 Act No. 612, Part II, Section 74A.



SECTION 12-36-2610. Discount for timely payment of tax.

When a sales or use tax return required by Section 12-36-2570 and a local sales and use tax law administered and collected by the department on behalf of a local jurisdiction is filed and the taxes due on it are paid in full on or before the final due date, including any date to which the time for making the return and paying the tax has been extended pursuant to the provisions of Section 12-54-70, the taxpayer is allowed a discount as follows:

(1) on taxes shown to be due by the return of less than one hundred dollars, three percent;

(2) on taxes shown to be due by the return of one hundred dollars or more, two percent.

In no case is a discount allowed if the return, or the tax on it is received after the due date, pursuant to Section 12-36-2570, or after the expiration of any extension granted by the department. The discount permitted a taxpayer under this section may not exceed three thousand dollars during any one state fiscal year. However, for taxpayers filing electronically, the discount may not exceed three thousand one hundred dollars. A person making sales into this State who cannot be required to register for sales and use tax under applicable law but who nevertheless voluntarily registers to collect and remit use tax on items of tangible personal property sold to customers in this State is entitled to a discount on returns filed as otherwise provided in this section not to exceed ten thousand dollars during any one state fiscal year.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1992 Act No. 501, Part II, Section 36A; 1993 Act No. 164, Part II, Section 98A; 2002 Act No. 363, Section 4A, eff July 1, 2002; 2005 Act No. 161, Section 28, eff June 9, 2005.



SECTION 12-36-2620. Sales and use taxes composed of two components.

The taxes imposed by Sections 12-36-910, 12-36-920(B), 12-36-1310, and 12-36-1320 are composed of two taxes as follows:

(1) a four percent tax, which must be credited as provided in Section 59-21-1010(A); and

(2) a one percent tax, which must be credited as provided in Section 59-21-1010(B). The one percent tax specified in this item does not apply to sales to an individual eighty-five years of age or older purchasing tangible personal property for his own personal use, if at the time of sale, the individual requests the one percent exclusion from tax and provides the retailer with proof of age.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2001 Act No. 89, Section 50A, eff July 1, 2001.



SECTION 12-36-2630. Seven percent sales tax on accommodations for transients composed of three components.

The tax imposed by Section 12-36-920(A) is composed of three taxes as follows:

(1) a four percent tax which must be credited as provided in Section 59-21-1010(A); and

(2) a one percent tax, which must be credited as provided in Section 59-21-1010(B). The one percent tax specified in this item (2) does not apply to sales to an individual eighty-five years of age or older purchasing tangible personal property for his own personal use, if at the time of sale, the individual requests the one percent exclusion from tax and provides the retailer with proof of age; and

(3) a two percent local accommodations tax, which must be credited to the political subdivisions of the State in accordance with Chapter 4, Title 6. The proceeds of this tax, less the department's actual increase in the cost of administration and the expenses of the Tourism Expenditure Review Committee established pursuant to Section 6-4-35, must be remitted quarterly to the municipality or the county in which it is collected. The two percent tax provided by this item may not be increased except upon approval of two-thirds of the membership of each House of the General Assembly. However, the tax may be decreased or repealed by a simple majority of the membership of each House of the General Assembly.

The tax imposed by Section 12-36-920 must be billed and paid in a single item listed as tax, without itemizing the taxes referred to in this section.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2001 Act No. 74, Section 3C, eff July 18, 2001; 2001 Act No. 89, Section 50B, eff July 1, 2001.



SECTION 12-36-2640. Casual excise tax composed of two components.

The tax imposed by Section 12-36-1710 is composed of two taxes as follows:

(1) a four percent tax which must be credited to the general fund of the State; and

(2) a one percent tax which must be credited as provided in Section 59-21-1010(B). The one percent tax specified in this item does not apply to the issuance of certificates of title or other proof of ownership to an individual eighty-five years of age or older titling or registering a motor vehicle, motorcycle, boat, motor, or airplane for his own personal use, if at the time of sale, the individual requests the one percent exclusion from tax and provides the retailer with proof of age.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 2001 Act No. 89, Section 50C, eff July 1, 2001.



SECTION 12-36-2645. Taxes applicable to proceeds of 900/976 telephone service; tax rate; disposition of revenues.

The sales and use taxes imposed by this chapter also extend to gross proceeds accruing or proceeding from the business of providing 900/976 telephone service except that the applicable rate of the tax is ten percent. All revenues derived from the tax imposed by this section must be credited to the general fund of the State.

HISTORY: 1992 Act No. 501, Part II, Section 33A.



SECTION 12-36-2646. Retailers to post notice of tax exclusion available to individuals 85 years of age or over; penalties.

(A) Retailers shall post a sign at each entrance or each cash register which advises individuals eighty-five years of age or older of the one percent exclusion from tax available under Sections 12-36-2620, 12-36-2630, and 12-36-2640.

(B) A retailer who fails to post the required signs is subject to a penalty of up to one hundred dollars for each month or portion of the month the sign or signs are not posted. Continued failure to post the signs after a written warning from the Department of Revenue may result in revocation of the retailer's retail license in accordance with Section 12-54-90. Failure to post the signs does not give rise to a cause of action by an individual eighty-five years of age or older who failed to request the exclusion and provide proof of age at the time of sale.

HISTORY: 2001 Act No. 89, Section 50(D), eff August 15, 2001.



SECTION 12-36-2647. Sources of revenue used for highway construction and maintenance.

Notwithstanding the provisions of Section 59-21-1010, fifty percent of the revenues of sales, use, and casual excise taxes derived pursuant to Sections 12-36-2620(1) and 12-36-2640(1) on the sale, use, or titling of a motor vehicle required to be licensed and registered by the South Carolina Department of Motor Vehicles, otherwise required to be credited as provided pursuant to Section 59-21-1010, instead must be credited to the State Non-Federal Aid Highway Fund established pursuant to Section 57-11-20. Revenues credited to the State Non-Federal Aid Highway Fund pursuant to this section must be used exclusively for highway, road, and bridge maintenance, construction, and repair.

HISTORY: 2013 Act No. 98, Section 5.B, eff June 24, 2013.



SECTION 12-36-2650. Taxes in this chapter not to supersede any other taxes, licenses, or charges.

The taxes imposed by this chapter are in addition to all other taxes, licenses, and charges and no provisions of this chapter may be construed to relieve a person from the payment of a license or privilege tax now or hereafter imposed by law.

HISTORY: 1990 Act No. 612, Part II, Section 74A; 1992 Act No. 361, Section 16(I).



SECTION 12-36-2660. Administration and enforcement of chapter.

The Department of Revenue shall administer and enforce the provisions of this chapter.

HISTORY: 1992 Act No. 361, Section 16(L); 1993 Act No. 181, Section 199.



SECTION 12-36-2670. Persons permitted to administer oaths and take acknowledgments.

The director or his designee may administer an oath to a person or take the acknowledgement of a person with respect to a return or report required by this title or the regulations of the department.

HISTORY: 1992 Act No. 361, Section 16(L); 2000 Act No. 399, Section 3(G), eff August 17, 2000.



SECTION 12-36-2680. Exemption certificate; exempt sale.

The department shall prescribe an exemption certificate for use by persons purchasing items exempt pursuant to items (5), (6), (7), (16), (18), (32), and (44) of Section 12-36-2120. This exemption certificate may be presented upon each purchase by the holder, or the retailer may keep a copy of the certificate on file. When an exempt sale is made pursuant to a certificate on file, the purchaser must note on the purchase invoice the exempt items and state that the items are to be used for exempt purposes. When the purchase order meets the requirements of this section, the liability for any tax determined to be due is solely the purchaser's.

HISTORY: 1994 Act No. 497, Part II, Section 127A; 1995 Act No. 145, Part II, Section 107A; 2000 Act No. 399, Section 3(C)(2), eff August 17, 2000.



SECTION 12-36-2690. Role of distribution facility in determining physical presence in state for sales and use tax purposes.

(A) Notwithstanding another provision of this chapter, owning or utilizing a distribution facility within South Carolina is not considered in determining whether the person has a physical presence in South Carolina sufficient to establish nexus with South Carolina for sales and use tax purposes.

(B) For purposes of this section, a distribution facility is defined in Section 12-6-3360.

HISTORY: 2005 Act No. 157, Section 2, eff June 10, 2005, applicable for taxable years beginning January 1, 2006.



SECTION 12-36-2691. Distribution facility nexus; criteria for and duration of provisions; use tax notification and payment.

(A) Notwithstanding another provision of this chapter, owning, leasing, or utilizing a distribution facility, including a distribution facility of a third party or an affiliate, within South Carolina is not considered in determining whether the person has a physical presence in South Carolina sufficient to establish nexus with South Carolina for sales and use tax purposes.

(B) For purposes of this section:

(1) "distribution facility" means an establishment where shipments of tangible personal property are stored and processed for delivery to customers and no retail sales of the property are made. The definition of "distribution facility" provided in Section 12-6-3360(M)(8) allowing limited retail sales at such a facility specifically do not apply with respect to a "distribution facility" as defined for purposes of this section;

(2) "affiliate" means a person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with another person;

(3) a person controls another person if that person holds a fifty percent ownership interest in the other person.

(C) This section only applies to either a person who, or a person who has an affiliate who:

(1) places a distribution facility in service after December 31, 2010, and before January 1, 2013;

(2) makes, or causes to be made through a third party, a capital investment of at least one hundred twenty-five million dollars after December 31, 2010, and before December 31, 2013;

(3) creates at least two thousand full-time jobs and with a comprehensive health plan for those employees, after December 31, 2010, and before December 31, 2013. For purposes of this item, "full-time" and "new job" have the same meaning as provided in Section 12-6-3360; and

(4) after meeting the requirements of item (3), maintains at least one thousand five hundred full-time jobs and with a comprehensive health plan for those employees until January 1, 2016.

(D) This section no longer applies on the earlier of:

(1) January 1, 2016;

(2) when the person fails to meet the requirements provided in subsection (C) of this section; or

(3) the effective date of a law enacted by the United States Congress that allows a state to require that its sales tax be collected and remitted even if the taxpayer does not have substantial nexus with that state.

(E)(1) A person to whom this section applies who makes a sale through the person's Internet website shall notify a purchaser in a confirmation email that the purchaser may owe South Carolina use tax on the total sales price of the transaction and include in the email an Internet link to the Department of Revenue's website that allows the purchaser to pay the use tax. The notice must include language that is substantially similar to the following:

"YOU MAY OWE SOUTH CAROLINA USE TAX ON THIS PURCHASE BASED ON THE TOTAL SALES PRICE OF THE PURCHASE. YOU MAY VISIT WWW.SCTAX.ORG TO PAY THE USE TAX OR YOU MAY REPORT AND PAY THE TAX ON YOUR SOUTH CAROLINA INCOME TAX FORM."

(2) The Department of Revenue shall cooperate with any person to whom this section applies and provide the person with the information and assistance necessary to comply with the provisions of this subsection and the means to link to the applicable portion of the department's website. The department shall develop the webpage required by item (1) and develop a means to allow the purchaser to pay any required tax through the webpage. The department shall include on the webpage a table of the various sales tax rates of the State by location that permits the person to calculate the tax based on the total sales price and delivery location.

(3)(a) A person to whom this section applies also shall by February first of each year provide to each purchaser to whom tangible goods were delivered in this State a statement of the total sales made to the purchaser during the preceding calendar year. The statement must contain language substantially similar to the following:

"YOU MAY OWE SOUTH CAROLINA USE TAX ON PURCHASES YOU MADE FROM US DURING THE PREVIOUS TAX YEAR. THE AMOUNT OF TAX YOU MAY OWE IS BASED ON THE TOTAL SALES PRICE OF [INSERT TOTAL SALES PRICE] THAT MUST BE REPORTED AND PAID WHEN YOU FILE YOUR SOUTH CAROLINA INCOME TAX RETURN UNLESS YOU HAVE ALREADY PAID THE TAX."

The statement must not contain any other information that would indicate, imply, or identify the class, type, description, or name of the products purchased. Any information that would indicate, imply, or identify the class, type, description, or name of the products purchased is considered strictly confidential.

(b) The statement may be provided by first class mail or email.

HISTORY: 2011 Act No. 32, Section 3, eff June 8, 2011.



SECTION 12-36-2692. Notification required.

(A) Each person to whom Section 12-36-2691 applies shall provide to its customers readily visible notification on invoices or other similar documentation that use tax is imposed on its sales and must be paid by the purchaser, unless otherwise exempt, on the storage, use, or consumption of the tangible personal property in this State.

(B) A person complies with the notice requirement contained in subsection (A) if he provides a prominent linking notice on invoices or other similar documentation that directs its customers to information regarding the customer's use tax payment responsibilities. A linking notice complies with the provisions contained in this subsection if the notice reads as follows: "See important sales tax information regarding the tax that you may owe directly to your state of residence."

(C) A person that is required to provide a linking notice pursuant to subsection (B) also must provide this notification on its Internet website and catalog.

HISTORY: 2011 Act No. 32, Section 4, eff June 8, 2011.






CHAPTER 37 - ASSESSMENT OF PROPERTY TAXES

SECTION 12-37-10. Definitions.

As used in this chapter the following words and phrases shall have the following meanings:

(1) "Real property" shall mean not only land, city, town and village lots but also all structures and other things therein contained or annexed or attached thereto which pass to the vendee by the conveyance of the land or lot;

(2) "Personal property" shall mean all things, other than real estate, which have any pecuniary value, and moneys, credits, investments in bonds, stocks, joint-stock companies or otherwise;

(3) "Moneys" or "money" shall mean gold, silver and other coin, bank bills and other bills or notes authorized to be circulated as money, whether in possession or on deposit subject to the draft of the depositor or person having the beneficial interest therein on demand;

(4) "Credits" shall mean the remainder due, or to become due, to a person, after deducting from the amount of all legal debts, claims and demands in his favor the amount of all legal debts and demands against him, whether such demands be payable in money, labor or other valuable things, but, in ascertaining such remainder, no deduction shall be made for any (a) obligation to any mutual insurance company given for insurance, (b) subscription to the capital stock of any joint-stock company, (c) taxes assessed against the person, (d) subscription to any religious, scientific, literary or charitable purpose, (e) acknowledgment of a liability not founded on a legal and valuable consideration, (f) more of any joint liability with others than the person honestly believes he will be compelled to pay, (g) contingent liability or (h) acknowledgment of a debt or liability made for the purpose of diminishing the amount of credit to be returned for taxation.

(5) "Investment in bonds" shall be held to mean all investments of money or means in bonds of whatever kind, whether issued by the government of the United States, this or any other state or territory of the United States, any foreign government, any county, city, town or other municipality or any corporation or company of this or any other state or country;

(6) "Investment in stocks" shall mean all investments of money or means in evidences of indebtedness, other than bonds or bills designed to circulate as money, issued by any government or municipality, shares of the capital of any corporation, company or association and every interest in any such shares or portion thereof and all interests or shares in ships, boats or other vessels used or designed to be used exclusively or partially in navigating the waters within or bordering on this State, whether any such ship, boat or vessel be within the jurisdiction of this State or not and whether such vessel be registered or licensed at any collector's office in this State or not; and

(7) "Oath" shall mean and include an affirmation duly made.

HISTORY: 1962 Code Section 65-1501; 1952 Code Section 65-1501; 1942 Code Section 2577; 1932 Code Section 2577; Civ. C. '22 Section 341; Civ. C. '12 Section 293; Civ. C. '02 Section 265; G. S. 167; R. S. 221; 1881 (17) 983.



SECTION 12-37-30. All taxes shall be levied on uniform assessment.

Taxes for township, school, municipal and all other purposes provided for or allowed by law shall be levied on the same assessment, which shall be that made for State taxes.

HISTORY: 1962 Code Section 65-1503; 1952 Code Section 65-1503; 1942 Code Section 2750; 1932 Code Section 2772; Civ. C. '22 Section 490; Civ. C. '12 Section 435; Civ. C. '02 Section 387; 1896 (22) 59.



SECTION 12-37-40. Municipal authorities may copy assessments from county auditor's books.

All persons charged with the assessment or collection of taxes for municipal purposes may copy from the county auditor's books the assessment of valuation thereon found and may use it as the basis for the assessment of taxes for municipal purposes. But nothing contained in this section shall prevent municipal authorities from assessing and collecting taxes upon property not upon the auditor's books.

HISTORY: 1962 Code Section 65-1504; 1952 Code Section 65-1504; 1942 Code Section 2750; 1932 Code Section 2772; Civ. C. '22 Section 490; Civ. C. '12 Section 435; Civ. C. '02 Section 387; 1896 (22) 59.



SECTION 12-37-90. Assessors to be full time; responsibilities and duties.

All counties shall have a full-time assessor, whose responsibility is appraising and listing all real property, whether exempted or not, except real property required by law to be assessed by the department and property owned by the federal government, state government, county government, or any of its political subdivisions and which is exempt from property taxation. If the assessor discovers that any real property required by law to be assessed by the department has been omitted, he shall notify the department that the property has been omitted and the department is required to appraise and assess the omitted property.

The assessor is responsible for the operations of his office and shall:

(a) maintain a continuous record of recorded deed sales transactions, building permits, tax maps, and other records necessary for a continuing reassessment program;

(b) diligently search for and discover all real property not previously returned by the owners or their agents or not listed for taxation by the county auditor, and list such property for taxation in the name of the owner or person to whom it is taxable;

(c) when values change, reappraise and reassess real property so as to reflect its proper valuation in light of changed conditions, except for exempt property and real property required by law to be appraised and assessed by the department, and furnish a list of these assessments to the county auditor;

(d) determine assessments and reassessments of real property in a manner that the ratio of assessed value to fair market value is uniform throughout the county;

(e) appear as necessary before an appellate board to give testimony and present evidence as to the justification of an appraisal;

(f) have the right of appeal from a disapproval of or modification of an appraisal made by him;

(g) perform duties relating to the office of tax assessor required by the laws of this State;

(h) be the sole person responsible for the valuation of real property, except that required by law to be appraised and assessed by the department, and the values set by the assessor may be altered only by the assessor or by legally constituted appellate boards, the department, or the courts;

(i) have the right to enter and examine all new nonresidential buildings and structures and those portions of an existing nonresidential building or structure covered by a building permit for renovations or additions.

HISTORY: 1975 (59) 248; 1976 Act No. 618, Section 8; 1998 Act No. 299, Section 1.



SECTION 12-37-100. Assessor shall endorse deeds.

When any deed is recorded it shall be presented to the county assessor's office and have the endorsement of such office showing that the property has been identified and located on the records of the assessor's office.

HISTORY: 1975 (59) 248.



SECTION 12-37-110. Auditors, assessors, and appraisers shall attend educational courses.

All auditors, assessors and appointed appraisers from an assessor's office must attend educational courses required by the department.

HISTORY: 1975 (59) 248.



SECTION 12-37-120. Rounding of assessed value of property.

In the calculation of the assessed value of property subject to property tax, the result must be rounded to the nearest ten dollars and this rounded amount is deemed the assessed value of the property.

HISTORY: 1994 Act No. 516, Section 24.



SECTION 12-37-135. Countywide business registration; fee.

A county governing body may require a business registration throughout the entire county area and may impose an administrative fee not to exceed fifteen dollars. The fee is an administrative fee and must not be based upon business income. The business registration authorized by this section must be administered and enforced in the same manner as the business license tax described in Section 4-9-30(12), but must not be converted into a business license tax as described in that provision. The business registration administrative fee may be billed on any property tax bill and is deemed to be property tax for the purposes of collection if so billed. This registration, if adopted, is in lieu of any business license which is authorized pursuant to Section 4-9-30(12).

HISTORY: 2005 Act No. 145, Section 45, eff June 7, 2005.



SECTION 12-37-210. Property which is taxable.

All real and personal property in this State, personal property of residents of this State which may be kept or used temporarily out of the State, with the intention of bringing it into the State, or which has been sent out of the State for sale and not yet sold, and all moneys, credits and investments in bonds, stocks, joint-stock companies or otherwise of persons resident in this State shall be subject to taxation.

HISTORY: 1962 Code Section 65-1521; 1952 Code Section 65-1521; 1942 Code Section 2566; 1932 Code Section 2566; Civ. C. '22 Section 335; Civ. C. '12 Section 287; Civ. C. '02 Section 260; G. S. 164; R. S. 217; 1881 (17) 982.



SECTION 12-37-220. General exemption from taxes.

(A) Pursuant to the provisions of Section 3, Article X of the State Constitution and subject to the provisions of Section 12-4-720, there is exempt from ad valorem taxation:

(1) all property of the State, counties, municipalities, school districts, Water and Sewer Authorities and other political subdivisions, if the property is used exclusively for public purposes, and it shall be the duty of the Department of Revenue and county assessor to determine whether such property is used exclusively for public purposes;

(2) all property of all schools, colleges, and other institutions of learning and all charitable institutions in the nature of hospitals and institutions caring for the infirmed, the handicapped, the aged, children and indigent persons, except where the profits of such institutions are applied to private use;

(3) all property of all public libraries, churches, parsonages, and burying grounds, but this exemption for real property does not extend beyond the buildings and premises actually occupied by the owners of the real property;

(4) all property of all charitable trusts and foundations used exclusively for charitable and public purposes, but this exemption for real property does not extend beyond the buildings and premises actually occupied by the owners of the real property;

(5) all household goods and furniture used in the home of the owner of such goods and furniture, such to include built-in equipment such as ranges, dishwashers and disposals, but this exemption shall not apply to household goods used in hotels, rooming houses, apartments, or other places of business;

(6) all inventories of manufacturers, except manufactured articles which have been offered for sale at retail or which have been available for sale at retail. Fuel, including but not limited to uranium, special nuclear material, nuclear fuel, fossil fuel, coal, cellulose, wood or solid, liquid or gaseous hydrocarbons, held by a public utility, an affiliated interest of such public utility as defined in Section 58-27-2090 or a subsidiary of such public utility, or held by a corporation, entity or trust for the use and benefit of such public utility under orders or regulations of the Public Service Commission, shall be deemed to be inventories of manufacturers;

(7) all new manufacturing establishments located in any of the counties of this State after July 1, 1977, for five years from the time of establishment and all additions to the existing manufacturing establishments located in any of the counties of this State for five years from the time each such addition is made if the cost of such addition is fifty thousand dollars or more. Such additions shall include additional machinery and equipment installed in the plant. Provided, however, that the exemptions authorized in this item for manufacturing establishments, and additions thereto, shall not include exemptions from school taxes or municipal taxes but shall include only county taxes. Provided, further, that all manufacturing establishments and all additions to existing manufacturing establishments exempt under statutes in effect February 28, 1978, shall be allowed their exemptions provided for by statute until such exemptions expire;

(8) all facilities or equipment of industrial plants which are designed for the elimination, mitigation, prevention, treatment, abatement, or control of water, air, or noise pollution, both internal and external, required by the state or federal government and used in the conduct of their business. At the request of the Department of Revenue, the Department of Health and Environmental Control shall investigate the property of any manufacturer or company, eligible for the exemption to determine the portion of the property that qualifies as pollution control property. Upon investigation of the property, the Department of Health and Environmental Control shall furnish the Department of Revenue with a detailed listing of the property that qualifies as pollution control property. For equipment that serves a dual purpose of production and pollution control, the value eligible for the ad valorem exemption is the difference in cost between this equipment and equipment of similar production capacity or capability without the ability to control pollution. For the purposes of this item, twenty percent of the cost of any piece of machinery and equipment placed in service in a greige mill qualifies as internal air and noise pollution control property and is exempt from property taxes. "Greige mill" means all textile processes from opening through fabric formation before dyeing and finishing;

(9) a homestead exemption for persons sixty-five years of age and older, for persons permanently and totally disabled and for blind persons in an amount to be determined by the General Assembly of the fair market value of the homestead under conditions prescribed by the General Assembly by general law;

(10) intangible personal property.

(11) all property of public benefit corporations established by a county or municipality used exclusively for economic development purposes which serve a governmental purpose as defined in Section 115 of the U.S. Internal Revenue Code.

(B) In addition to the exemptions provided in subsection (A), the following classes of property are exempt from ad valorem taxation subject to the provisions of Section 12-4-720:

(1)(a) the house owned by an eligible owner in fee or jointly with a spouse;

(b) the house owned by a qualified surviving spouse acquired from the deceased spouse and a house subsequently acquired by an eligible surviving spouse. The qualified surviving spouse shall inform the Department of Revenue of the address of a subsequent house;

(c) when a trustee holds legal title to a dwelling for a beneficiary and the beneficiary is a person who qualifies otherwise for the exemptions provided in subitems (a) and (b) and the beneficiary uses the dwelling as the beneficiary's domicile, the dwelling is exempt from property taxation in the same amount and manner as dwellings are exempt pursuant to subitems (a) and (b);

(d) The Department of Revenue may require documentation it determines necessary to determine eligibility for the exemption allowed by this item.

(e) As used in this item:

(i) "eligible owner" means:

(A) a veteran of the armed forces of the United States who is permanently and totally disabled as a result of a service-connected disability and who files with the Department of Revenue a certificate signed by the county service officer certifying this disability;

(B) a former law enforcement officer as further defined in Section 23-23-10, who is permanently and totally disabled as a result of a law enforcement service-connected disability;

(C) a former firefighter, including a volunteer firefighter as further defined in Chapter 80, Title 40, who is permanently and totally disabled as a result of a firefighting service-connected disability;

(ii) "permanently and totally disabled" means the inability to perform substantial gainful employment by reason of a medically determinable impairment, either physical or mental, that has lasted or is expected to last for a continuous period of twelve months or more or result in death;

(iii) "qualified surviving spouse" means the surviving spouse of an individual described in subsubitem (i) while remaining unmarried, who resides in the house, and who owns the house in fee or for life. Qualified surviving spouse also means the surviving spouse of a member of the armed forces of the United States who was killed in action, or the surviving spouse of a law enforcement officer or firefighter who died in the line of duty as a law enforcement officer or firefighter, as these terms are further defined in Section 23-23-10 and Chapter 80, Title 40 who at the time of death owned the house in fee or jointly with the now surviving spouse, if the surviving spouse remains unmarried, resides in the house, and has acquired ownership of the house in fee or for life;

(iv) "house" means a dwelling and the lot on which it is situated classified in the hands of the current owner for property tax purposes pursuant to Section 12-43-220(c);

(2)(a) the dwelling house in which he resides and a lot not to exceed one acre of land owned in fee or for life, or jointly with a spouse, by a paraplegic or hemiplegic person, is exempt from all property taxation provided the person furnishes satisfactory proof of his disability to the Department of Revenue. The exemption is allowed to the surviving spouse of the person so long as the spouse does not remarry, resides in the dwelling, and obtains the fee or a life estate in the dwelling. To qualify for the exemption, the dwelling house must be the domicile of the person who qualifies for the exemption. For purposes of this item, a hemiplegic person is a person who has paralysis of one lateral half of the body resulting from injury to the motor centers of the brain. For the purposes of this exemption, "paraplegic" or "hemiplegic" includes a person with Parkinson's Disease, Multiple Sclerosis, or Amyotrophic Lateral Sclerosis, which has caused the same ambulatory difficulties as a person with paraparesis or hemiparesis. A doctor's statement is required stating that the person's disease has caused these same ambulatory difficulties.

(b) when a trustee holds legal title to a dwelling for a beneficiary and the beneficiary is a person who qualifies otherwise for the exemption provided in subitem (a) and the beneficiary uses the dwelling as his domicile, the dwelling is exempt from property taxation in the amount and manner as dwellings are exempt pursuant to subitem (a);

(3) two private passenger vehicles owned or leased by any disabled veteran designated by the veteran for which special license tags have been issued by the Department of Motor Vehicles under the provisions of Sections 56-3-1110 to 56-3-1130 or, in lieu of the license, if the veteran has a certificate signed by the county service officer or the Veterans Administration of the total and permanent disability which must be filed with the Department of Motor Vehicles;

(4) all property of any kind of a nonprofit corporation created for the purpose of providing water supply or sewage disposal, or a combination of such services, organized pursuant to Chapter 36, Title 33;

(5) all property of the American Legion, the Veterans of Foreign Wars, the Disabled American Veterans, Fleet Reserve Association, and the Marine Corps League or any similar Veterans Organization chartered by the Congress of the United States, whether belonging to the department or to any of the posts in this State when used exclusively for the purpose of such organization and not used for any purpose other than club rooms, offices, meeting places, or other activities directly in keeping with the policy stated in the National Constitution of such organization, and such property is devoted entirely to its own uses and not held for "pecuniary profit". For the purposes of this item "pecuniary profit" refers to income received from the sale of alcoholic beverages to persons other than bona fide members and their bona fide guests, or any income, any part of which inures to the benefit of any private individual. Where any structure or parcel of land is used partly for the purposes of such organization and partly for such pecuniary profits, the area for pecuniary profits shall be assessed separately and that portion shall be taxed;

(6) all property owned and used or occupied by any Young Women's Christian Association, Young Men's Christian Association or the Salvation Army in this State and used for the purpose of or in support of such organizations but the exemption herein provided shall not apply to such portions of any such property rented for purposes not related to the functions of the organization;

(7) all property owned and used or occupied by The Boy Scouts of America or The Girl Scouts of America and used exclusively for the purposes of these organizations. The exemption allowed by this item also extends to property not owned by these organizations but which is used exclusively by them for scouting purposes;

(8) properties of whatever nature or kind owned within the State and used or occupied by the South Carolina Association of Future Farmers of America so long as such properties are used exclusively to promote vocational education or agriculture, better business methods and more effective organization for farming or to encourage thrift or provide recreation for persons studying agriculture or home economics in the public schools;

(9) all wearing apparel of the person required to make a return and of the family of such person;

(10) notwithstanding any other provisions of law, the property of telephone companies and rural telephone cooperatives operating in this State used in providing rural telephone service, which was exempt from property taxation as of December 31, 1973, shall be exempt from such property taxation; provided, however, that the amount of property subject to ad valorem taxation of any such company or cooperative in any tax district shall not be less than the net amount to which the tax millage was applied for the year ending December 31, 1973. Any property in any tax district added after December 31, 1973, shall likewise be exempt from property taxation in the proportion that the exempt property of such company or cooperative as of December 31, 1973, in that tax district was to the total property of such company or cooperative as of December 31, 1973, in that tax district;

(11)(a) all property of nonprofit housing corporations devoted exclusively to providing below-cost housing for the aged or for handicapped persons or for both aged and handicapped persons as authorized by Section 202 of the Housing Act of 1959 and regulated in part by 24 CFR Part 885;

(b) all property of nonprofit housing corporations devoted exclusively to providing below-cost supportive housing for elderly persons or households as authorized by Section 202 of the Housing Act of 1959 as amended under Section 801 of the National Affordable Housing Act of 1990 and regulated in part by 24 CFR Part 889;

(c) all property of nonprofit housing corporations devoted exclusively to providing below-cost supportive housing for persons with disabilities as authorized by Section 811 of the National Affordable Housing Act of 1990 and regulated in part by 24 CFR Part 890;

(d) all property of nonprofit housing corporations devoted exclusively to providing rental or cooperative housing and related facilities for elderly or handicapped persons or families of low or moderate income as authorized by Section 515 of Title V of the Housing Act of 1949;

(e) all property of nonprofit housing corporations or solely-owned instrumentalities of these corporations which is devoted to providing housing to low or very low income residents. A nonprofit housing corporation must satisfy the safe harbor provisions of Revenue Procedure 96-32 issued by the Internal Revenue Service to qualify for this exemption;

(12) the property of any fraternal society, corporation or association, when the property is used primarily for the holding of its meetings and the conduct of its business and no profit or benefit therefrom shall inure to the benefit of any private stockholders or individuals;

(13) all agricultural products owned by the producer in this State;

(14) all farm machinery and equipment including self-propelled farm machinery and equipment except for motor vehicles licensed for use on the highways. For the purpose of this section "self-propelled farm machinery and equipment" means farm machinery or equipment which contains within itself the means for its own locomotion. For purposes of this item, farm equipment includes greenhouses;

(15) all livestock and live poultry;

(16)(a) the property of any religious, charitable, eleemosynary, educational, or literary society, corporation, or other association, when the property is used by it primarily for the holding of its meetings and the conduct of the business of the society, corporation, or association and no profit or benefit therefrom inures to the benefit of any private stockholder or individual;

(b) the property of any religious, charitable, or eleemosynary society, corporation, or other association when the property is acquired for the purpose of building or renovating residential structures on it for not-for-profit sale to economically disadvantaged persons. The total properties for which the religious, charitable, or eleemosynary society, corporation, or other association may claim this exemption in accordance with this paragraph may not exceed fifty acres per county within the State;

(c) the exemption allowed pursuant to subitem (a) of this item extends to real property owned by an organization described in subitem (a) and which qualifies as a tax exempt organization pursuant to Internal Revenue Code Section 501(c)(3), when the real property is held for a future use by the organization that would qualify for the exemption allowed pursuant to subitem (a) of this item or held for investment by the organization in sole pursuit of the organization's exempt purposes and while held this real property is not rented or leased for a purpose unrelated to the exempt purposes of the organization and the use of the real property does not inure to the benefit of any private stockholder or individual. Real property donated to the organization which receives the exemption allowed pursuant to this subitem is allowed the exemption for no more than three consecutive property tax years. If real property acquired by the organization by purchase receives the exemption allowed pursuant to this subitem and is subsequently sold without ever having been put to the exempt use, the exemption allowed pursuant to this subitem is deemed terminated as of December thirty-first preceding the year of sale and the property is subject to property tax for the year of sale to which must be added a recapture amount equal to the property tax that would have been due on the real property for not more than the four preceding years in which the real property received the exemption allowed pursuant to this subitem. The recapture amount is deemed property tax for all purposes for payment and collection;

(17) personal property in transit with "no situs" status as defined in Article 7, Chapter 37, Title 12 and subject to the record keeping requirements and penalties prescribed in that article shall not be subject to ad valorem taxation;

(18) real property leased on a nonprofit basis, to a state agency, county, municipality or other political subdivision so long as it is used for a general public purpose; provided, however, this exemption shall not apply to property used for office space or warehousing;

(19) all property owned by volunteer fire departments and rescue squads used exclusively for the purposes of these departments and squads. Property leased to a department or squad by an entity itself exempt from property tax is exempt in the same manner that property owned by these departments and squads is exempt;

(20) all property of nonprofit museums which is used exclusively for such purpose;

(21) all property leased to and operated by the South Carolina Public Service Authority for the generation or transmission of electric power shall be deemed for all tax purposes to be property of the Authority and exempt from ad valorem taxes;

(22) all community owned recreation facilities opened to the general public and operated on a nonprofit basis;

(23) notwithstanding any other provision of law, property heretofore exempt from ad valorem taxation by reason of the imposition upon such property or the owner of such property of a tax other than an ad valorem tax pursuant to the provisions of Section 12-11-30, Section 12-13-50 or Section 12-21-1080 shall continue to be entitled to such exemption;

(24) all property of nonprofit or eleemosynary community theater companies, symphony orchestras, county and community arts councils and commissions and other such companies, which is used exclusively for the promotion of the arts;

(25) all personal property loaned or leased on a nonprofit basis to a state agency, county, municipality, or other political subdivision, or to an organization exempt from federal income tax under Internal Revenue Code Section 501 through 514 as defined in item (11) of Section 12-6-40(A), for at least thirty days during the tax year, so long as such personal property is used solely for the purpose of public display and not for the use of such state agency, county, municipality, or other political subdivision, or exempt organization;

(26) two private passenger vehicles owned or leased by recipients of the Medal of Honor;

(27) two personal motor vehicles, owned or leased either solely or jointly by persons required to use wheelchairs, who qualify for special license tags under the provisions of Section 56-3-1910;

(28) all carnival equipment owned, leased, or used by a foreign corporation or other nonresident of this State, not physically present within State for an aggregate of more than six months of the tax year, and having paid an ad valorem or like tax in at least one other state;

(29) two private passenger vehicles or trucks, not exceeding three-quarter ton, owned or leased by and licensed and registered in the name of any member or former member of the armed forces who was a prisoner of war (POW) in World War I, World War II, the Korean Conflict, or the Vietnam Conflict and who is a legal resident of this State. This exemption also extends to the surviving spouse of a qualified former POW for the lifetime or until the remarriage of the surviving spouse;

(30) all inventories;

(31) all real property of churches which extends beyond the buildings and premises actually occupied by the churches which own the real property if no profit or benefit from any operation on the churches' real property inures to the benefit of any private stockholder or individual and no income producing ventures are located on the churches' real property. This exemption does not change any exemption provided for churches or other entities in item (3) of subsection A of this section and item (c), Section 3 of Article X of the Constitution of this State but is an additional exemption for churches as provided in this item;

(32) all new corporate headquarters, corporate office facilities, distribution facilities, and all additions to existing corporate headquarters, corporate office facilities, or distribution facilities located in South Carolina, established or constructed, or placed in service, after June 27, 1988, are exempt from nonschool county ad valorem taxes for a period of five years from the time of establishment, construction, or being placed in service if the cost of the new construction or additions is fifty thousand dollars or more and seventy-five or more new jobs which are full-time or one hundred fifty or more substantially equivalent jobs are created in South Carolina. For the purpose of this exemption, the term:

(1) "New job" means any job created by an employer in South Carolina at the time a new facility or an expansion is initially staffed, but does not include a job created when an employee is shifted from an existing South Carolina location to work in a new or expanded facility.

(2)(a) "Full-time" means a job requiring a minimum of thirty-five hours of an employee's time a week for the entire normal year of company operations or a job requiring a minimum of thirty-five hours of an employee's time for a week for a year in which the employee was initially hired for or transferred to the South Carolina corporate headquarters, corporate office facility, or distribution facility and worked at a rented facility pending construction of a corporate headquarters, corporate office facility, or distribution facility.

(b) "Substantially equivalent" means a job requiring a minimum of twenty hours of an employee's time a week for the entire normal year of company's operations or a job requiring a minimum of twenty hours of an employee's time for a week for a year in which the employee was initially hired for or transferred to the South Carolina corporate headquarters, corporate office facility, or distribution facility and worked at a rented facility pending construction of a corporate headquarters, corporate office facility, or distribution facility.

(3) "Corporate headquarters" means the location where corporate staff members or employees are domiciled and employed, and where the majority of the company's financial, personnel, legal, planning, or other business functions are handled either on a regional or national basis and must be the sole such corporate headquarters within the region or nation.

(4) "Staff employee" or "staff member" means executive, administrative, or professional worker. At least eighty percent of an executive employee's business functions must involve the management of the enterprise and directing the work of at least two employees. An executive employee has the authority to hire and fire or has the authority to make recommendations related to hiring, firing, advancement, and promotion decisions, and an executive employee must customarily exercise discretionary powers. An administrative employee is an employee who is not involved in manual work and whose work is directly related to management policies or general business operations. An administrative employee must customarily exercise discretion and independent judgment. A professional employee is an employee whose primary duty is work requiring knowledge of an advanced type in a field of science or learning. This knowledge is characterized by a prolonged course of specialized study. The work must be original and creative in nature, and the work cannot be standardized over a specific period of time. The work must require consistent exercise of discretion.

(5) "Region" or "regional" means a geographic area comprised of either:

(a) at least five states, including South Carolina; or

(b) two or more states, including South Carolina, if the entire business operations of the corporation are performed within fewer than five states.

(6) "Corporate office facility" means the location where corporate managerial, professional, technical, and administrative personnel are domiciled and employed, and where corporate financial, personnel, legal, technical, support services, and other business functions are handled. Support services include, but are not limited to, claims processing, data entry, word processing, sales order processing, and telemarketing.

(7) "Distribution facility" has the meaning provided pursuant to Section 12-6-3360(M)(8).

Certification of the required investment and the number of new jobs which are full-time or substantially equivalent and which are created must be provided by the South Carolina Department of Revenue to the appropriate local tax officials;

(33)(a) all personal property including aircraft of an air carrier which operates an air carrier hub terminal facility in this State for a period of ten consecutive years from the date of qualification, if its qualifications are maintained. An air carrier hub terminal facility is defined in Section 55-11-500;

(b) all aircraft, including associated personal property, owned by a company owning aircraft meeting the requirements of Section 55-11-500(a)(3)(i) without regard to the other requirements of Section 55-11-500. An aircraft qualifying for the exemption allowed by this subitem may not be used by the operator of the aircraft as the basis for an exemption pursuant to subitem (a) of this item;

(34) the facilities of all new enterprises engaged in research and development activities located in any of the counties of this State, and all additions valued at fifty thousand dollars or more to existing facilities of enterprises engaged in research and development are exempt from ad valorem taxation in the same manner and to the same extent as the exemption allowed pursuant to subsection (A)(7) of Section 12-37-220. These additions include machinery and equipment installed in an existing manufacturing or research and development facility. For purposes of this section, facilities of enterprises engaged in research and development activities are facilities devoted directly and primarily to research and development, in the experimental or laboratory sense, of new products, new uses for existing products, or improvement of existing products. To be eligible for the exemption allowed by this section, the facility or its addition must be devoted primarily to research and development as defined in this section. The exemption does not include facilities used in connection with efficiency surveys, management studies, consumer surveys, economic surveys, advertising, promotion, or research in connection with literary, historical, or similar projects;

(35) property exempt under subsection (A)(5) of this section when located in a time-share unit;

(36) after the easement is granted, land subject to a perpetual easement donated to this State under the South Carolina Scenic Rivers Act of Chapter 29, Title 49;

(37) one personal motor vehicle owned or leased by a legal guardian of a minor who is blind or required to use a wheelchair when the vehicle is used to transport the minor.

(38)(a) watercraft and motors which have an assessment of not more than fifty dollars;

(b) By ordinance, a governing body of a county may exempt from the property tax, forty-two and 75/100 percent of the fair market value of a watercraft and its motor. This exemption for a watercraft motor applies whether the motor is located in, attached to, or detached from the watercraft. This exemption does not apply to a boat or watercraft classified for property tax purposes as a primary or secondary residence pursuant to Section 12-37-224;

(39) the governing body of a municipality may by ordinance exempt from municipal ad valorem taxes for not more than five years property located in the municipality receiving the exemptions from county ad valorem taxes allowed pursuant to items (32) and (34) of this subsection;

(40) watercraft trailers;

(41) economic development property during the exemption period as provided in Chapter 44, Title 12;

(42) property held in trust under the provisions of Chapter 18, Title 51 and all real property of charitable trusts and foundations held for historic preservation of forts and battlegrounds which extends beyond the buildings and premises actually occupied by the charitable trusts and foundations which own the real property if no profit or benefit from any operation on the charitable trusts' and foundations' real property inures to the benefit of any private stockholder or individual and no income producing ventures are located on the charitable trusts' and foundations' real property. This exemption does not change any exemption provided for charitable trusts and foundations in item (4) of subsection (A) of this section and item (d), Section 3, Article X of the Constitution of this State but is an additional exemption for charitable trusts and foundations for historic preservation, as provided in this item;

(43) the dwelling home and a lot not to exceed one acre of land owned in fee or for life or jointly with a spouse by a resident of this State who is a recipient of the Medal of Honor regardless of when it was awarded or the conflict involved, or who was a prisoner of war in World War I, World War II, the Korean Conflict, or the Vietnam Conflict. The exemption is allowed to the surviving spouse under the same terms and conditions governing the exemption for surviving spouses pursuant to item (1) of this subsection. A person applying for this exemption must provide the evidence of eligibility the department requires;

(44) subject to the approval by resolution of the county governing body, property and improvements subject to a nonresponsible party voluntary cleanup contract for which a certificate of completion has been issued by the Department of Health and Environmental Control pursuant to Article 7, Chapter 56, Title 44, the Brownfields Voluntary Cleanup Program, is exempt from ad valorem taxation in the same manner and to the same extent as the exemption allowed pursuant to subsection (A)(7) of this section. This exemption applies beginning with the taxable year in which the certificate of completion is issued;

(45) a private passenger motor vehicle leased by a member of the armed forces of the United States stationed in this State when that service member's home of record is in another state and the leased vehicle is registered in South Carolina;

(46) a private passenger motor vehicle leased to a governmental entity that would be exempt pursuant to subsection (A)(1) of this section if the governmental entity owned the vehicle;

(47)(a) Effective for property tax years beginning after 2006 and to the extent not already exempt pursuant to Section 12-37-250, one hundred percent of the fair market value of owner-occupied residential property eligible for and receiving the special assessment ratio allowed owner-occupied residential property pursuant to Section 12-43-220(c) is exempt from all property taxes imposed for school operating purposes but not including millage imposed for the repayment of general obligation debt.

(b) Notwithstanding any other provision of law, property exempted from property tax in the manner provided in this item is considered taxable property for purposes of bonded indebtedness pursuant to Section 15 of Article X of the Constitution of this State.

(c) The exemptions allowed by this item may not be deleted or reduced except by a legislative enactment receiving a recorded rollcall vote of at least a two-thirds majority of the membership of each house of the General Assembly;

(48) a motor vehicle licensed and registered as an antique motor vehicle pursuant to Article 23, Chapter 3, Title 56;

(49) real property not subject to property tax, leased by a state agency, county, municipality, other political subdivision, or other state entity to an entity that would not be subject to property tax if the entity owned the property;

(50) all fire sprinkler system equipment and the value attached thereto that is installed on a commercial or residential structure when the installation is not required by law, regulation, or code until there is an assessable transfer of interest as determined by Section 12-37-3150;

(51) one hundred percent of the value of an improvement to real property consisting of a newly constructed detached single family home offered for sale by a residential builder or developer through the earlier of:

(a) the property tax year in which the home is sold or otherwise occupied; or

(b) the property tax year ending the sixth December thirty-first after the home is completed and a certificate of occupancy, if required, is issued thereon.

In lieu of other exemption application requirements, the owner of property eligible for the exemption allowed by this item shall obtain the exemption by notifying the county assessor and county auditor by written affidavit no later than thirty days after the certificate of occupancy is issued and no later than January thirty-first in subsequent exemption eligibility years that the property is of the type eligible for the exemption and unoccupied and if found in order, the exemption is allowed for the applicable property tax year. If the unsold residence is occupied at any time before eligibility for the exemption ends, the owner shall so notify the auditor and assessor and the exemption ends as provided in subitem (a) of this item.

(C) Upon approval by the governing body of the county, the five-year partial exemption allowed pursuant to subsections (A)(7), (B)(32), and (B)(34) is extended to an unrelated purchaser who acquires the facilities in an arms-length transaction and who preserves the existing facilities and existing number of jobs. The partial exemption applies for the purchaser for five years if the purchaser otherwise meets the exemption requirements.

(D) If a church acquires ownership of real property which will be exempt under this section when owned by the church, the transferor's liability for property taxes on the property ceases on the church acquiring the property, and any exemptions provided in this section then apply, subject to the requirements of Section 12-4-720. The property taxes accruing up to the date of the acquisition by the church, if any, must be paid to the county where the property is located within thirty days of the acquisition date. If the millage has not yet been set for the year when the acquisition occurs, the county auditor shall apply the previous year's millage in determining any taxes owed. If the millage has been determined, the auditor shall apply the current year's millage in determining any taxes owed. All taxes, assessments, penalties, and interest on the property acquired by a church are a first lien on the property taxed, the lien attaching December thirty-first of the year immediately preceding the calendar year during which the tax is levied.

(E) If an entity owns property a portion of which qualifies for an exemption under subsections (A)(4) or (B)(16)(a) of this section and a portion of which is leased to one or more separate entities and that property would be exempt under subsections (A)(4) or (B)(16) of this section if the entity leasing the property owned the property, then any portion of the property that is leased to such entity is exempt from property taxes.

HISTORY: 1962 Code Section 65-1522; 1952 Code Section 65-1522; 1942 Code Sections 2578, 2872, 2876, 2878; 1932 Code Sections 2578, 2585, 2593; Civ. C. '22 Section 342; Civ. C. '12 Section 294; Civ. C. '02 Section 266; G. S. 169; R. S. 222; 1881 (17) 985; 1908 (25) 1051; 1912 (27) 682; 1915 (29) 574; 1918 (30) 710; 1919 (31) 136; 1920 (31) 746; 1923 (33) 111, 140, 504; 1924 (33) 946, 1118; 1925 (34) 90, 282; 1926 (34) 1546, 1677; 1927 (35) 107, 759, 983, 1017; 1928 (35) 1950; 1929 (36) 55; 1930 (36) 1558, 2164, 2169; 1931 (37) 210, 224, 889; 1933 (38) 275; 1935 (39) 129; 1936 (39) 1650; 1937 (40) 459; 1938 (40) 1795; 1940 (41) 1645; 1946 (44) 1508; 1947 (45) 315, 475; 1948 (45) 1658; 1949 (46) 280; 1950 (46) 2030, 2221, 2272; 1951 (47) 546; 1952 (47) 2148; 1954 (48) 1566; 1957 (50) 30, 186, 191; 1961 (52) 712; 1964 (53) 2075, 2222; 1965 (54) 534; 1966 (54) 2150, 2286, 2622, 2639, 2758; 1967 (55) 36, 382; 1968 (55) 2250, 2593; 1969 (56) 721, 740; 1970 (56) 1913, 2012; 1971 (57) 396, 431, 709, 2057; 1974 (58) 2079, 2847; 1975 (59) 186, 573; 1978 Act No. 621, Section 2; 1980 Act No. 359; 1980 Act No. 426, Section 1; 1980 Act No. 472, Section 1; 1980 Act No. 478, Sections 1, 2; 1981 Act No. 39, Section 1; 1982 Act No. 292, Sections 1, 2; 1984 Act No. 291; 1984 Act No. 456; 1985 Act No. 42, Section 1; 1985 Act No. 101, Section 17; 1985 Act No. 152, Section 1; 1985 Act No. 161, Section 1; 1985 Act No. 201, Part II, Section 67; 1986 Act No. 498, Section 1; 1986 Act No. 540, Part II, Section 3D; 1987 Act No. 129, Section 2; 1988 Act No. 438, Section 1; 1988 Act No. 521, Section 1; 1988 Act No. 666, Section 1; 1989 Act No. 183, Section 3; 1989 Act No. 189, Part II, Section 36; 1989 Act No. 189, Part II, Section 48A; 1991 Act No. 90, Section 1; 1991 Act No. 110, Section 2; 1992 Act No. 361, Sections 17(A)-20, Sections 17(A), 18-20; 1992 Act No. 432, Section 1; 1992 Act No. 485, Sections 2, 3; 1993 Act No. 176, Section 2; 1993 Act No. 181, Section 200; 1994 Act No. 293, Section 1; 1994 Act No. 497, Part II, Section 77; 1994 Act No. 497, Part II, Section 100A; 1994 Act No. 516, Sections 29(A), 29(B); 1995 Act No. 69, Sections 1, 3; 1995 Act No. 76, Section 10; 1995 Act No. 125, Sections 3A-3D; 1995 Act No. 125, Section 5A; 1996 Act No. 272, Section 1; 1996 Act No. 282, Section 1; 1996 Act No. 431, Section 17; 1996 Act No. 459, Section 11; 1996 Act No. 431, Section 18; 1996 Act No. 456, Section 14; 1996 Act No. 459, Section 11; 1996 Act No. 462, Section 21; 1997 Act No. 107, Section 2; 1997 Act No. 126, Section 1; 1997 Act No. 149, Section 2; 1999 Act No. 100, Part II, Section 59; 1999 Act No. 121, Section 2; 2000 Act No. 283, Section 5(H), eff for taxable years beginning after June 30, 2001; 2000 Act No. 387, Part II, Section 52C, eff July 1, 2000; 2000 Act No. 399, Section 3(Q)(1), eff August 17, 2000; 2000 Act No. 404, Section 6(E), eff October 3, 2000; 2001 Act No. 18, Section 1, eff for property tax years beginning after 2001; 2001 Act No. 89, Section 29, eff July 20, 2001; 2002 Act No. 280, Section 6, eff May 28, 2002; 2002 Act No. 334, Section 7I, eff June 24, 2002; 2003 Act No. 69, Section 1, eff June 18, 2003; 2004 Act No. 224, Section 1, eff May 11, 2004 and applies to property tax years beginning after 2004; 2005 Act No. 17, Section 1, eff February 15, 2005; 2005 Act No. 145, Section 31, eff June 7, 2005; 2005 Act No. 161, Sections 35, 36.A and 38, eff June 9, 2005; 2006 Act No. 276, Section 1, eff May 23, 2006; 2006 Act No. 333, Section 2, eff June 2, 2006; 2006 Act No. 360, Section 1, eff June 9, 2006, applicable for property tax years beginning after 2005; 2006 Act No. 386, Sections 9, 41, eff June 14, 2006; 2006 Act No. 388, Pt I, Section 3, eff June 10, 2006; 2006 Act No. 389, Section 2, eff June 14, 2006; 2007 Act No. 116, Sections 9, 64, eff June 28, 2007, applicable for tax years beginning after 2007; 2008 Act No. 352, Section 1, eff June 12, 2008; 2008 Act No. 357, Section 5.A, eff June 25, 2008; 2009 Act No. 45, Section 1, eff June 2, 2009; 2009 Act No. 76, Section 1, eff June 16, 2009; 2010 Act No. 175, Section 1, eff May 19, 2010; 2010 Act No. 264, Section 1, eff June 11, 2010; 2010 Act No. 279, Section 1, eff June 16, 2010.



SECTION 12-37-222. Leased equipment used by charitable, not-for-profit or governmental hospital deemed for tax purposes to be owned by hospital.

Equipment leased by and used in connection with the operation of charitable, not for profit, or governmental hospitals shall, for the purpose of ad valorem taxation, be deemed to be owned by the hospital.

HISTORY: 1982 Act No. 466, Part II, Section 20.



SECTION 12-37-224. Motor homes or trailers for recreational travel; boats or watercraft with certain features.

(A) A motor home or trailer used for camping and recreational travel that is pulled by a motor vehicle on which the interest portion of indebtedness is deductible pursuant to the Internal Revenue Code as an interest expense on a qualified primary or secondary residence also is a primary or secondary residence for purposes of ad valorem property taxation in this State. The fair market value of a motor home or trailer used for camping and recreational travel that is pulled by a motor vehicle classified for property tax purposes as a primary or secondary residence pursuant to this section must be determined in the manner that motor vehicles are valued for property tax purposes.

(B)(1) A person who owns a boat or watercraft that contains a cooking area with an onboard power source, a toilet with exterior evacuation, and a sleeping quarter, may claim one boat or watercraft as a primary residence and one boat or watercraft as a secondary residence for purposes of ad valorem property taxation in this State. The fair market value of the boat or watercraft classified for property tax purposes as a primary or secondary residence pursuant to this section must be determined in the manner that motor vehicles are valued for property tax purposes. A boat or watercraft classified for property tax purposes as a primary or secondary residence pursuant to this section is not a watercraft or motor for purposes of Section 12-37-220(B)(38).

(2) Only an individual may claim a qualifying boat or watercraft as his primary residence for purposes of ad valorem property taxation. The individual or his agent must certify the qualifying boat or watercraft as his primary residence pursuant to Section 12-43-220(c)(2)(ii). Additionally, the individual or his agent must provide any proof the assessor requires pursuant to Section 12-43-220(c)(2)(iv). One other qualifying boat or watercraft owned by an individual that cannot be considered a primary residence, or one other qualifying boat or watercraft owned by another person shall be considered a secondary residence for purposes of ad valorem property taxation.

(3) For purposes of this subsection a person includes an individual, a sole proprietorship, partnership, and an "S" corporation, including a limited liability company taxed as sole proprietorship, partnership, or "S" corporation.

HISTORY: 1999 Act No. 114, Section 1; 2006 Act No. 386, Section 39.A, eff June 14, 2006 applicable for property tax years beginning after 2005; 2007 Act No. 66, Section 1, eff June 7, 2007, applicable for travel trailer or boat or watercraft property tax years beginning after 2006; 2010 Act No. 279, Section 3, eff June 16, 2010.



SECTION 12-37-225. Consideration of federal or state income tax credits for low income housing with respect to valuation of real property for property tax purposes.

(A) Federal or state income tax credits for low income housing may not be taken into consideration with respect to the valuation of real property or in determining the fair market value of real property for property tax purposes. For properties that have deed restrictions in effect that promote or provide for low income housing, the income approach must be the method of valuation to be used.

(B) For purposes of this section, "low income housing" means housing intended for occupancy by households with incomes not exceeding eighty percent of area median income, adjusted for household size, as determined by the United States Department of Housing and Urban Development.

HISTORY: 2006 Act No. 383, Section 1, eff June 14, 2006.



SECTION 12-37-230. Payments of services rendered in lieu of taxes by nonprofit housing corporations exempt under Section 12-37-220.

When any nonprofit housing corporation owns property within a county or municipality which is exempted from ad valorem taxes under Section 12-37-220, the county or the municipality or both are authorized to contract with such corporation for payments of services rendered by the county or municipality.

HISTORY: 1962 Code Section 65-1522.01; 1971 (57) 396.



SECTION 12-37-235. Fees for fire protection for property exempt under Section 12-37-220.

Each county and municipality in this State may charge the owners of all real property exempt from ad valorem taxation under the provisions of items (2), except property of the State, counties, municipalities, school districts and other political subdivisions where such property is used exclusively for public purposes, (3), except public libraries, and (4) of subsection (A) of Section 12-37-220 of the 1976 Code, which is located within their respective boundaries, reasonable fees for fire protection; provided, that no fees may be charged by a county for protection or service provided to such owners by a municipality.

All such fees shall be based on the protection and services provided and which are maintained in whole or in part by funds from ad valorem taxes. No fees shall exceed the amount of taxes that would be levied on any of the subject property for any one service if the subject property were subject to ad valorem taxation.

HISTORY: 1978 Act No. 621, Section 3.



SECTION 12-37-240. Payments in lieu of taxes by nonprofit housing corporations exempt under act of General Assembly.

When any nonprofit housing corporation owns property within a county or municipality which is exempted from ad valorem taxes under an act of the General Assembly, the county or municipality or both are authorized to contract with such corporation for payments in lieu of taxes for services rendered by the county or municipality.

HISTORY: 1962 Code Section 65-1523.2; 1970 (56) 2605.



SECTION 12-37-245. Homestead exemption allowance increased.

The exemption amount of the homestead exemption allowed pursuant to Section 12-37-250 of the 1976 Code is raised from twenty to fifty thousand dollars for property tax year 2000 and thereafter, to be funded as provided herein. The amount appropriated to the Trust Fund for Tax Relief must be used to reimburse counties, municipalities, school districts, and special purpose districts, as applicable, for this increased exemption amount in the manner provided in Section 12-37-270 of the 1976 Code.

HISTORY: 2000 Act No. 406, Section 1(B), eff June 8, 2000, pursuant to provisions of Section 2-7-10 of the 1976 Code of Laws.



SECTION 12-37-250. Homestead exemption for taxpayers sixty-five and over or those totally and permanently disabled or legally blind.

(A)(1) The first fifty thousand dollars of the fair market value of the dwelling place of a person is exempt from county, municipal, school, and special assessment real estate property taxes when the person:

(i) has been a resident of this State for at least one year and has reached the age of sixty-five years on or before December thirty-first;

(ii) has been classified as totally and permanently disabled by a state or federal agency having the function of classifying persons; or

(iii) is legally blind as defined in Section 43-25-20, preceding the tax year in which the exemption is claimed and holds complete fee simple title or a life estate to the dwelling place. A person claiming to be totally and permanently disabled, but who has not been classified by one of the agencies, may apply to the state agency of Vocational Rehabilitation. The agency shall make an evaluation of the person using its own standards.

(2) The exemption includes the dwelling place when jointly owned in complete fee simple or life estate by husband and wife, and either has reached sixty-five years of age, or is totally and permanently disabled, or legally blind pursuant to this section, before January first of the tax year in which the exemption is claimed, and either has been a resident of the State for one year.

(3) The exemption must not be granted for the tax year in which it is claimed unless the person or his agent makes written application for the exemption before July sixteenth of that tax year. If the person or his agent makes written application for the exemption after July fifteenth, the exemption must not be granted except for the succeeding tax year for a person qualifying pursuant to this section when the application is made. However, if application is made after July fifteenth of that tax year but before the first penalty date on property taxes for that tax year by a person qualifying pursuant to this section when the application is made, the taxes due for that tax year must be reduced to reflect the exemption provided in this section.

(4)(a) The application for the exemption must be made to the auditor of the county and to the governing body of the municipality in which the dwelling place is located upon forms provided by the county and municipality and approved by the department. A failure to apply constitutes a waiver of the exemption for that year. The auditor, as directed by the department, shall notify the municipality of all applications for a homestead exemption within the municipality and the information necessary to calculate the amount of the exemption.

(b) The application required may be:

(i) made in person at the auditor's office;

(ii) by mail, when accompanied by a copy of documentation of age, or disability, or legal blindness; or

(iii) by internet in those instances where the auditor has access to official records documenting the appropriate eligibility standard.

The department shall assist auditors with compliance with the provisions of this subitem and by means of the approval required pursuant to subitem (a) of this item ensure uniform application procedures.

(5) "Dwelling place" means the permanent home and legal residence of the applicant.

(B) If a person would be entitled to a homestead tax exemption pursuant to this section except that he does not own the real property on which his dwelling place is located and his dwelling place is a mobile home owned by him but located on property leased from another, the mobile home is exempt from personal property taxes to the same extent and obtained in accordance with the same procedures as is provided for in this section for an exemption from real property taxes; provided, however, that a person may not receive the exemption from both real and personal property taxes in the same year.

(C) If a dwelling house and legal residence is located on leased or rented property and the dwelling house is owned and occupied by the owner even though at the end of the lease period the lessor becomes owner of the residence, the owner lessee qualifies for and is entitled to a homestead exemption in the same manner as though he owned a fee simple or life estate interest in the leased property on which his dwelling house is located.

(D) When a person who was entitled to a homestead tax exemption pursuant to this section dies or any person who was not sixty-five years of age or older, blind, or disabled on or before December thirty-first preceding the application period, but was at least sixty-five years of age, blind, or disabled at the time of his death and was otherwise entitled dies and the surviving spouse acquires complete fee simple title or a life estate to the dwelling place within nine months after the death of the spouse, the dwelling place is exempt from real property taxes to the same extent and obtained in accordance with the same procedures as are provided for in this section for an exemption from real property taxes, so long as the spouse remains unmarried and the dwelling place is utilized as the permanent home and legal residence of the spouse. A surviving spouse who disposes of the dwelling place and acquires another residence in this State for use as a dwelling place may apply for and receive the exemption on the newly acquired dwelling place. The spouse shall inform the county auditor of the change in address of the dwelling place.

(E) The term "permanently and totally disabled" as used in this section means the inability to perform substantial gainful employment by reason of a medically determinable impairment, either physical or mental, that has lasted or is expected to last for a continuous period of twelve months or more or result in death.

(F) The department shall reimburse from funds appropriated for homestead reimbursement the state agency of Vocational Rehabilitation for the actual expenses incurred in making decisions relative to disability.

(G) The department shall develop advisory opinions as may be necessary to carry out the provisions of this section.

(H) Nothing in this section intends to cause the reassessment of a person's property.

(I) The provisions of this section apply to life estates created by will and also to life estates otherwise created.

(J) The homestead tax exemption must be granted in the amount in this paragraph to a person who owns a dwelling in part in fee or in part for life when the person satisfies the other conditions of the exemption. The amount of the exemption must be determined by multiplying the percentage of the fee or life estate owned by the person by the full exemption. For purposes of the calculation required by this paragraph, a percentage of ownership less than five percent is considered to be five percent. The exemption may not exceed the value of the interest owned by the person.

HISTORY: 1962 Code Section 65-1522.1; 1971 (57) 2057; 1972 (57) 2301; 1973 (58) 244, 412; 1974 (58) 2207; 1975 (59) 139, 821; 1977 Act No. 37; 1978 Act No. 644, Part II, Section 20; 1978 Act No. 444; 1979 Act No. 199, Part II, Section 15; 1980 Act No. 330; 1980 Act No. 331; 1982 Act No. 366; 1984 Act No. 512, Part II, Section 64A; 1986 Act No. 385, Section 1; 1989 Act No. 108, Section 1; 1989 Act No. 108, Section 2; 1990 Act No. 530, Section 1; 1991 Act No. 54, Section 1; 1997 Act No. 107, Section 3A; 2001 Act No. 18, Section 2, eff for property tax years beginning after 2001; 2006 Act No. 386, Sections 33, 55.C, eff June 14, 2006; 2008 Act No. 184, Section 1, eff March 31, 2008 and applies for homestead exemption applications filed after 2007.



SECTION 12-37-251. Calculation of rollback millage; equivalent millage.

(A) RESERVED

(B) RESERVED

(C) RESERVED

(D) RESERVED

(E) Rollback millage is calculated by dividing the prior year property taxes levied as adjusted by abatements and additions by the adjusted total assessed value applicable in the year the values derived from a countywide equalization and reassessment program are implemented. This amount of assessed value must be adjusted by deducting assessments added for property or improvements not previously taxed, for new construction, for renovation of existing structures, and assessments attributable to increases in value due to an assessable transfer of interest.

(F) RESERVED

(G) If the boundaries of a municipality extend into more than one county and those counties implement the countywide appraisal and equalization programs required pursuant to Section 12-43-217 on different schedules, then the governing body of the municipality shall set an equivalent millage to be used to compute municipal ad valorem property taxes. The equivalent millage to be set by the municipal governing body must be determined by methodology established by the respective county auditors which must be consistent with the methodology for calculating equivalent millage to be established by the Department of Revenue for use in these situations for the purpose of equalizing the municipal property tax on real property situated in different counties.

HISTORY: 1995 Act No. 145, Part II, Section 119B; 1996 Act No. 401, Section 1; 1996 Act No. 458, Part II, Section 33B; 1997 Act No. 106, Section 1; 1997 Act No. 155, Part II, Section 15A; 1998 Act No. 419, Part II, Section 29C; 1998 Act No. 442, Section 4B; 1999 Act No. 100, Part II, Section 51; 1999 Act No. 114, Section 3; 2004 Act No. 226, Section 1, eff May 13, 2004 and applies to property tax years beginning after 2003; 2006 Act No. 386, Section 55.D, eff June 14, 2006; 2006 Act No. 388, Pt I, Section 4.C, eff June 10, 2006; 2011 Act No. 57, Sections 3.A, 3.B, eff June 14, 2011.



SECTION 12-37-252. Classification and assessment of property qualifying for exemption under Section 12-37-250.

(A) Notwithstanding any other provision of law, property that qualifies for the homestead exemption pursuant to Section 12-37-250 is classified and taxed as residential on an assessment equal to four percent of the property's fair market value. Any agriculturally classified lands that are a part of the homestead must be taxed on an assessment equal to four percent of the lands' value for agricultural purposes. The county auditor shall notify the county assessor of the property so qualifying and no further application is required for such classification and taxation.

(B) When a person qualifies for a refund pursuant to Sections 12-60-2560 and 12-43-220(c) for prior years' eligibility for the four percent owner-occupied residential assessment ratio, the person also may be certified for a homestead tax exemption pursuant to Section 12-37-250. This refund does not extend beyond the immediate preceding tax year. The refund is an exception to the limitations imposed by Section 12-60-1750.

(C) Notwithstanding any other provision of law, if a deceased taxpayer failed to claim the assessment ratio allowed pursuant to Section 12-43-220(c) or the exemption allowed pursuant to Section 12-37-250, or both, before the date of the taxpayer's death, then the personal representative of the deceased taxpayer's estate is deemed the agent of the deceased taxpayer for purposes of the applications required pursuant to these sections and any claim for refund arising pursuant to resulting overpayments. The timeliness of the filing by a personal representative of applications or claims for refund under this subsection and the property tax years to which they apply are determined by those property tax years open to the deceased taxpayer immediately before the taxpayer's death.

(D) Notwithstanding any other provision of law, when a person applies for the exemption allowed pursuant to Section 12-37-250 and was qualified for this exemption in the prior tax year in addition to the current tax year, the person may be certified for the exemption, not to extend beyond the immediate preceding tax year.

HISTORY: 1980 Act No. 332; 1981 Act No. 90, Section 1; 1984 Act No. 366; 1996 Act No. 431, Section 19; 2002 Act No. 297, Section 1, eff June 3, 2002.



SECTION 12-37-255. Homestead exemption to continue; county auditor to be informed of change affecting eligibility.

(A) The homestead exemption initially granted pursuant to Section 12-37-250 continues to be effective for successive years in which the ownership of the homestead or the other qualifications for the exemption remain unchanged. Notification of a change affecting eligibility must be given immediately to the county auditor.

(B) The notification must be given by the person liable for payment of the taxes on the homestead in the year of change and in each successive year that the exemption is improperly granted. The amount of a tax exemption granted by reason of the failure to give the notification and a penalty equal to twenty-five percent of the amount of the exemption is due and payable for each year in which the exemption is granted by reason of the failure to give notice. The penalty and the amount of tax must be added to the current year's duplicate and collected in the same manner as other taxes. A lien is created for the tax and penalty upon the property exempted by reason of the failure to give notification, which lien has priority over all other liens.

(C) The department must be notified by the county auditor of the amount of tax and penalty payable by reason of the failure to give the notification. The amount of the tax and penalty must be withheld by the department from the next disbursement of state funds to that county and, if it is a municipal tax, to the municipality.

HISTORY: 1976 Act No. 536, Sections 1, 2; 1981 Act No. 93, Section 2; 2006 Act No. 386, Section 55.E, eff June 14, 2006.



SECTION 12-37-260. Exemption for holders of life estate; application of Section 12-37-250.

Exemption for holders of a life estate as provided for in Section 12-37-250 shall be effective for real property tax purposes for the 1972 tax year provided that such holders make application to the county auditor on or before May 1, 1972.

Nothing herein shall affect the exemptions otherwise granted.

The provisions of Section 12-37-250 shall apply to life estates created by will and also to life estates otherwise created which were in effect on or before December 31, 1971.

HISTORY: 1962 Code Section 65-1522.1:1; 1972 (57) 2301.



SECTION 12-37-265. Criteria for qualification of life estates for homestead tax exemption.

Notwithstanding any other provision of law, when a person is entitled to the homestead tax exemption provided by Section 12-37-250 of the 1976 Code and owns fee simple title to the homestead, and who thereafter creates a life estate for such person by conveyance of the remainder, the life estate so created shall satisfy the ownership requirements for the exemption. The term "person" shall include husband and wife when the homestead is jointly owned and either is entitled to the exemption.

HISTORY: 1980 Act No. 350, Section 1.



SECTION 12-37-266. Homestead exemption for dwellings held in trust; application of Section 12-37-250.

(A) If a trustee holds legal title to a dwelling that is the legal residence of a beneficiary sixty-five years of age or older, or totally and permanently disabled, or blind, and the beneficiary uses the dwelling, the dwelling is exempt from property taxation in the amount and manner as dwellings are exempt pursuant to Section 12-37-250, if the beneficiary meets the other conditions required for the exemption. The trustee may apply in person or by mail to the county auditor for the exemption on a form approved by the department. Further application is not necessary while the property for which the initial application was made continues to meet the eligibility requirements. The trustee shall notify the county auditor of a change in classification within six months of the change. If the trustee fails to notify the county auditor within six months, a penalty must be imposed equal to one hundred percent of the tax paid, plus interest on that amount at the rate of one-half of one percent a month. In no case may the penalty be less than thirty dollars or more than the current year's taxes. This penalty and any interest are considered ad valorem taxes due on the property for purposes of collection and enforcement.

(B) The department shall reimburse the taxing entity for the taxes not collected by reason of the exemption in the same manner and under the same conditions as reimbursement is provided for the exemption allowed pursuant to Section 12-37-250.

HISTORY: 1980 Act No. 389, Sections 1, 2; 1993 Act No. 164, Part II, Section 104B; 1997 Act No. 107, Section 1; 2006 Act No. 386, Section 55.F, eff June 14, 2006.



SECTION 12-37-270. Reimbursement for tax loss in counties allowing homestead exemption.

(A) As provided in Section 11-11-150, there must be credited to the Trust Fund for Tax Relief in a fiscal year an amount sufficient to pay the reimbursement provided by this section. From the trust fund, the department annually shall pay to the county treasurer of the county in which the dwelling is situate for the account of each county, school district, or special district in it a sum equal to the amount of taxes that was not collected for the county, school district, or special district by reason of the exemption provided for in Section 12-37-250. The department also annually, from the trust fund, shall pay to the governing body of the municipality in which the dwelling is situate a sum equal to the amount of taxes that was not collected for the municipality by reason of the exemption provided for in Section 12-37-250. However, no reimbursement must be paid pursuant to this section for revenue for school operations not collected because of the exemption allowed pursuant to Section 12-37-250. The county treasurer and municipal governing body shall furnish the department on or before April first following the tax year, or during an extension authorized by the department not to exceed sixty days, an accounting or statement as prescribed by the department that reflects the amount of county, municipal, school district, or special district taxes that was not collected because of the exemption. Funds paid by the department as the result of an erroneous or improper application must be returned to the department for deposit in the general fund of the State.

(B) Notwithstanding another provision of law, the department shall purchase and distribute the applications for the homestead exemption and the costs must be paid from the trust fund.

(C) The department may promulgate regulations necessary to carry out the provisions of this section.

HISTORY: 1962 Code Section 65-1522.2; 1971 (57) 2058; 1978 Act No. 644, Part II, Section 20; 1979 Act No. 199, Part II, Section 22; 1998 Act No. 419, Part II, Section 29F; 2006 Act No. 386, Section 55.G, eff June 14, 2006; 2006 Act No. 388, Pt I, Section 4.D, eff June 10, 2006; 2007 Act No. 110, Section 26, eff June 21, 2007; 2007 Act No. 116, Section 32, eff June 28, 2007, applicable for tax years beginning after 2007.



SECTION 12-37-275. Date for submission for requests for reimbursement.

Notwithstanding another provision of law, requests for reimbursement for taxes not collected the previous year must not be received by the department before January first. These requests must be for the reimbursement of eligible accounts that accrue before the first penalty date each year. Those eligible accounts that accrue or are discovered on or after the first penalty date of the tax year must be submitted to the department in the next year's reimbursement request. These requests do not extend beyond the immediate preceding tax year.

HISTORY: 1980 Act No. 333, Section 2; 1996 Act No. 431, Section 20; 2006 Act No. 386, Section 55.H, eff June 14, 2006.



SECTION 12-37-280. Reimbursement of localities for tax loss due to homestead exemption.

(A) A county, municipality, school district, and special district in which a person who has reached the age of sixty-five years receives a homestead property tax exemption must be reimbursed for the exemption from the Trust Fund for Tax Relief. The reimbursement must be made by the department on an annual basis on the terms and subject to the conditions as it may prescribe.

(B) This section does not authorize property tax exemption other than as provided for by the laws and Constitution of this State.

HISTORY: 1962 Code Section 65-1522.3; 1971 (57) 709; 1978 Act No. 644, Part II, Section 20; 1998 Act No. 419, Part II, Section 29G; 2006 Act No. 386, Section 55.I, eff June 14, 2006.



SECTION 12-37-285. Incorporated municipalities may provide for homestead exemptions from municipal ad valorem taxes on real property.

Any incorporated municipality in this State may by ordinance provide for homestead exemptions from municipal ad valorem taxes on real property for persons eligible for such exemptions under Section 12-37-250 and in amounts not exceeding those provided in that section. Exemptions may be in a lesser amount if the ordinance shall so provide. Applications for exemptions and other procedures related thereto shall be as prescribed in the ordinance providing for the exemption. Municipalities establishing homestead exemptions shall not receive reimbursement therefor from the general fund of the State.

HISTORY: 1962 Code Section 65-1522.5; 1976 Act No. 473.



SECTION 12-37-290. General homestead exemption.

The first ten thousand dollars of the fair market value of the dwelling place of persons shall be exempt from county, school and special assessment real estate property taxes when such persons have been residents of this State for at least one year, have each reached the age of sixty-five years on or before December thirty-first or any person who has been classified as totally and permanently disabled by a State or Federal agency having the function of so classifying persons or any person who is legally blind as defined in Section 43-25-20, preceding the tax year in which the exemption herein is claimed and hold complete fee simple title or a life estate to the dwelling place. Any person claiming to be totally and permanently disabled, but who has not been so classified by one of such agencies, may apply to the State Agency of Vocational Rehabilitation. The agency shall make an evaluation of such person using its own standards. The exemption shall include the dwelling place when jointly owned in complete fee simple or life estate by husband and wife and either has reached sixty-five years of age, or is totally and permanently disabled, on or before December thirty-first preceding the tax year in which the exemption is claimed and either has been a resident of the State for one year. The exemption shall not, however, be granted unless such persons or their agents make written application therefor on or before May first of the tax year in which the exemption is claimed and shall also pay all real property taxes due by such persons before the date prescribed by statute for the imposition thereon of a late penalty or interest charge. The application for the exemption shall be made to the auditor of the county in which the dwelling place is located upon forms, provided by the county and approved by the Comptroller General, and a failure to so apply shall constitute a waiver of the exemption for that year. The term "dwelling place" as used herein shall mean the permanent home and legal residence of the applicant.

The term "permanently and totally disabled" as used herein shall mean the inability to perform substantial gainful employment by reason of a medically determinable impairment, either physical or mental, which has lasted or is expected to last for a continuous period of twelve months or more or result in death.

The Comptroller General shall reimburse the State Agency of Vocational Rehabilitation for the actual expenses incurred in making decisions relative to disability from funds appropriated for homestead reimbursement.

The Comptroller General shall promulgate such rules and regulations as may be necessary to carry out the provisions herein.

Nothing herein shall be construed as an intent to cause the reassessment of any person's property.

The provisions of this section shall apply to life estates created by will and also to life estates otherwise created which were in effect on or before December 31, 1971.

HISTORY: 1962 Code Section 65-1522.10; 1974 (58) 2810.



SECTION 12-37-295. Payment of taxes not condition to qualify for exemption.

Notwithstanding any other provision of law, the payment of real property taxes on or before March fifteenth following the year for which homestead tax exemption is claimed shall not be a condition to qualify for the exemption.

HISTORY: 1980 Act No. 333, Section 1.



SECTION 12-37-450. Business inventory tax exemption; reimbursement of counties and municipalities.

(A) A county and municipality must be reimbursed for the revenue lost as a result of the business inventory tax exemption based on the 1987 tax year millage and 1987 tax year assessed value of inventories in the county and municipality. If an amount of reimbursement to a political subdivision within a county is attributable to a separate millage for debt service for any purpose, the appropriate reimbursement amount must be redistributed proportionately when the debt is paid to the other separate millages levied by the political subdivision within the county for the 1987 tax year. There is credited annually, as provided in Section 11-11-150, to the Trust Fund for Tax Relief whatever amount is necessary to reimburse fully all counties and municipalities the required amount. The department shall make remittances of this reimbursement to a county and municipality in four equal payments.

(B) Notwithstanding another provision of law, business inventory exempted from property taxation in the manner provided in this section is considered taxable property in an amount equal to the 1987 tax year assessed valuation for purposes of bonded indebtedness pursuant to Sections 14 and 15, Article X of the Constitution of this State and for purposes of computing the "index of taxpaying ability" pursuant to item (3) of Section 59-20-20.

(C) If a portion of a special purpose district is annexed to a municipality and its service functions in the annexed area are assumed by the municipality, the total amount remitted to the county and municipality pursuant to this section may not exceed the total amount which would be remitted to the two entities separately. However, the assessed valuation and special purpose district tax levy for tax year 1987 with respect to the annexed portion of the special purpose district must be taken into consideration in determining the proportionate share of the total allocation due to the county and the municipality.

HISTORY: 1984 Act No. 512, Part II, Section 16(3); 1986 Act No. 540, Part II, Sections 3A-3C; 1993 Act No. 137, Section 1; 1993 Act No. 164, Part II, Section 57A; 1995 Act No. 145, Part II, Section 102A; 1998 Act No. 419, Part II, Section 29D; 2006 Act No. 386, Section 55.J, eff June 14, 2006.



SECTION 12-37-610. Persons liable for taxes and assessments on real property.

Each person is liable to pay taxes and assessments on the real property that, as of December thirty-first of the year preceding the tax year, he owns in fee, for life, or as trustee, as recorded in the public records for deeds of the county in which the property is located, or on the real property that, as of December thirty-first of the year preceding the tax year, he has care of as guardian, executor, or committee or may have the care of as guardian, executor, trustee, or committee.

HISTORY: 1962 Code Section 65-1611; 1952 Code Section 65-1611; 1942 Code Section 2567; 1932 Code Section 2567; Civ. C. '22 Section 336; Civ. C. '12 Section 288; Civ. C. '02 Section 261; G. S. 165; R. S. 218; 1882 (17) 983; 1996 Act No. 431, Section 21; 2000 Act No. 399, Section 3(X)(2), eff January 1, 2001.



SECTION 12-37-620. Certain leasehold estates taxed until end of term; lease or contract must be recorded and contain certain information; sale of property for taxes.

All leasehold estates hereafter established and held on a term of ninety-nine years or more or for a term certain renewable at the option of the lessee for an additional term of ninety-nine years or more shall be valued at the full value of the land and taxed to the lessee until the end of the term. Provided, however, that the lease or contract must be recorded with the clerk of court or register of mesne conveyance of the county where the property is located. The lease must contain the name and resident address of the lessee, the length of the lease and the real consideration therefor, and the derivation of title to the lessor and his resident address. Provided, further, if such property should be sold for taxes, only the leasehold interest can be sold and not the fee.

HISTORY: 1962 Code Section 65-1612; 1952 Code Section 65-1612; 1942 Code Section 2697; 1932 Code Section 2697; Civ. C. '22 Section 432; Civ. C. '12 Section 380; Civ. C. '02 Section 338; G. S. 220; R. S. 271; 1881 (17) 1006; 1971 (57) 999.



SECTION 12-37-670. Listing new structures for taxation; due date of additional property taxes.

(A) No new structure must be listed or assessed for property tax until it is completed and fit for the use for which it is intended.

(B)(1) A county governing body by ordinance may provide that previously untaxed improvements to real property must be listed for taxation with the county assessor of the county in which it is located by the first day of the next calendar quarter after a certificate of occupancy is issued for the structure. A new structure must not be listed or assessed until it is completed and fit for the use for which it is intended, as evidenced by the issuance of the certificate of occupancy or the structure actually is occupied if no certificate is issued.

(2) When an ordinance allowed pursuant to this subsection is enacted, additional property tax attributable to improvements listed with the county assessor accrues beginning on the listing date and is due and payable when taxes are due on the property for that property tax year. This additional tax is due and payable without regard to any tax receipt issued for that parcel for the tax year that does not reflect the value of the improvements.

(3) If a county governing body elects by ordinance to impose the provisions of this subsection, this election also is binding on all municipalities within the county imposing ad valorem property taxes.

HISTORY: 1962 Code Section 65-1620; 1952 Code Section 65-1620; 1942 Code Section 2696; 1932 Code Section 2696; Civ. C. '22 Section 431; Civ. C. '12 Section 379; Civ. C. '02 Section 337; G. S. 219; R. S. 270; 1881 (17) 1006; 1926 (34) 981; 1962 (52) 2187; 2006 Act No. 388, Pt V, Section 2.A, eff June 10, 2006; 2007 Act No. 57, Section 6, eff June 6, 2007.



SECTION 12-37-710. Return and assessment of personal property.

Every person of full age and of sound mind shall annually list for taxation the following personal property, to wit:

(1) all the tangible personal property in the State owned or controlled by him;

(2) all the tangible property owned by him or by any other resident of this State and under his control which may be temporarily out of the State but is intended to be brought into the State;

(3) all tangible personal property owned or controlled by him which may have been sent out of the State for sale and not yet sold; and

(4) all the moneys, credits, investments in bonds, stocks, joint-stock companies or otherwise, owned or controlled by him, whether in or out of this State.

HISTORY: 1962 Code Section 65-1624; 1952 Code Section 65-1624; 1942 Code Section 2604; 1932 Code Section 2604; Civ. C. '22 Section 344; Civ. C. '12 Section 296; Civ. C. '02 Section 268; G. S. 173; R. S. 224, 225.



SECTION 12-37-712. Access to marina records and premises.

A marina must provide immediate access to its business records and premises to city, county, and state tax authority employees for the purpose of making a property tax assessment. For the purposes of this section, "marina" means a facility that provides mooring or dry storage for watercraft on a leased or rental basis, and "business records" means only the name and billing address of the person leasing or renting space for a boat in a marina, as well as the make, model, and year, if available.

HISTORY: 2005 Act No. 145, Section 55, eff June 7, 2005; 2006 Act No. 386, Section 45, eff June 14, 2006.



SECTION 12-37-714. Boats with situs in State; boat or motor under contract for repairs.

In addition to any other provisions of law subjecting boats and boat motors to property tax in this State:

(1) A boat, including its motor if separately taxed, used in interstate commerce having a tax situs in this State and at least one other state is subject to property tax in this State. The value of such a boat must be determined based on the fair market value of the boat multiplied by a fraction representing the number of days present in this State. The fraction is determined by dividing the number of days the boat was present in this State by three hundred sixty-five days. A boat used in interstate commerce must be physically present in this State for thirty days in the aggregate in a property tax year to become subject to ad valorem taxation.

(2) A boat, including its motor if the motor is separately taxed, which is not currently taxed in this State and is not used exclusively in interstate commerce, is subject to property tax in this State if it is present within this State for sixty consecutive days or for ninety days in the aggregate in a property tax year. Upon an ordinance passed by the local governing body, a county may subject a boat, including its motor if the motor is separately taxed, to property tax if it is within this State for ninety days in the aggregate, regardless of the number of consecutive days. Also, upon an ordinance passed by the local governing body, a county may increase the number of days in the aggregate a boat, including its motor if the motor is taxed separately, must be in this State to be subject to property tax to one hundred eighty days in a property tax year, regardless of the number of consecutive days. Upon written request by a tax official, the owner must provide documentation or logs relating to the whereabouts of the boat in question. Failure to produce requested documents creates a rebuttable presumption that the boat in question is taxable within this State.

(3) When a boat, or motor if separately taxed, is subject to a written contract for repairs and located in a marine repair facility in this State, the time periods provided pursuant to items (1) and (2) of this section are tolled.

HISTORY: 2006 Act No. 386, Section 34.A, eff June 14, 2006; 2006 Act No. 386, Section 39.B, eff June 14, 2006 applicable for property tax years beginning after 2005; 2007 Act No. 116, Section 66.A, eff June 28, 2007, applicable for tax years beginning after 2007; 2008 Act No. 313, Section 9, eff June 12, 2008; 2010 Act No. 279, Section 2, eff June 16, 2010.



SECTION 12-37-715. Frequency of ad valorem taxation on personal property.

Notwithstanding any other provisions of law, no personal property may be taxed for ad valorem purposes more than once in any tax year.

HISTORY: 1982 Act No. 287, Section 2.



SECTION 12-37-717. Surcharge on heavy equipment rental contract.

The provisions of Section 56-31-50 as to the imposition of a surcharge on a rental contract for certain motor vehicles applies in the same manner to the rental of heavy equipment by a person in the business of renting heavy equipment to the public, mutatis mutandis, except that the rate is three percent. For the purposes of this section, "heavy equipment" means vehicles weighing more than three thousand pounds or heavy equipment that is rented without an operator by persons engaged in the heavy equipment business, which equipment or vehicles may be used for construction, mining, industrial, or forestry purposes, including, but not limited to, bulldozers, earthmoving equipment, material handling equipment, well drilling machinery and equipment, and cranes.

HISTORY: 2006 Act No. 386, Section 34.B, eff June 14, 2006.



SECTION 12-37-720. Persons who shall return property of ward, minor child having no guardian, wife, lessee, absent, unknown or deceased person, corporation, partnership or other firm, and property held in trust or by receiver or public officer.

The personal property of every ward shall be listed by his guardian; of every minor child, having no other guardian, by the father if living, if the father be dead by the mother if living and if the mother be dead or remarried by the person having it in charge; of every wife, by the husband, if living and sane and the parties are residing together and if the husband be dead, is insane or is not living with his wife, by the wife; of every person for whose benefit property is held in trust, by the trustee; of every deceased person, by the executor or administrator; of those whose property or assets are in the hands of receivers, by such receivers; of every firm, company, body politic or corporate, by the president or principal accounting officer, partner or agent thereof; of all persons in the hands or custody of any public officer or appointee of a court, by such officer or appointee; of those absent or unknown, by their agent or the person having such property in charge; of lessees of real property, by such lessees.

HISTORY: 1962 Code Section 65-1625; 1952 Code Section 65-1625; 1942 Code Section 2604; 1932 Code Section 2604; Civ. C. '22 Section 344; Civ. C. '12 Section 296; Civ. C. '02 Section 268; G. S. 173; R. S. 224, 225.



SECTION 12-37-730. Persons liable for taxes on personal property held in trust or charge.

All executors, administrators, guardians, trustees, receivers, officers, husbands, fathers, mothers, agents or factors shall be personally liable for the taxes on all personal property which they are required, respectively, to list for taxation by the provisions of this chapter and which was in their possession at the time when the return thereof for taxation shall have been made by themselves or the county auditors and may retain in their hands a sufficient amount of the property, or proceeds thereof, to pay such taxes for the entire year. And the county treasurer may collect such taxes by any and all the means provided by this chapter, either of the principal or beneficiary or of the person so acting as executor, administrator, guardian, trustee, husband, father, mother, agent or factor, receiver or officer.

HISTORY: 1962 Code Section 65-1626; 1952 Code Section 65-1626; 1942 Code Section 2568; 1932 Code Section 2568; Civ. C. '22 Section 337; Civ. C. '12 Section 289; Civ. C. '02 Section 262; G. S. 166; R. S. 219; 1881 (17) 983.



SECTION 12-37-735. Transfer of personal property titled by state or federal agencies; proration of taxes; exceptions.

(A) When ownership of personal property required to be titled by a state or federal agency, not including motor vehicles taxed pursuant to Article 21 of this chapter or units of manufactured housing, is transferred, the transferor's property tax year for the property ends on the transfer date and a new property tax year begins for the transferee. When the actual transfer date is not the first day of the month, for purposes of this section, the transfer date is deemed to be the first day of the next month. The auditor shall prepare prorated tax bills for each partial tax year and the transferor and transferee are liable only for that tax attributable to their respective periods of ownership and the lien for payment of property taxes is enforceable only for the collection of the taxes due from the transferee.

(B) The provisions of this section apply only if the transferor files with the appropriate county auditor before the first penalty date for property taxes a form designed by the Department of Revenue, signed by the transferee in which the transferor assumes personal liability for his share of the taxes, and which provides that information necessary to prorate and bill the taxes. These prorated tax bills are due and payable as provided by law to the treasurer of the county where the tax would be due without regard to this section. The appropriate county auditor is the auditor of the county which is the situs of the property, or if the transferor is a resident individual, the auditor of the county of the transferor's domicile.

HISTORY: 1998 Act No. 338, Section 1.



SECTION 12-37-740. Property of others shall be listed and assessed separately; responsibility for payment; retention of proceeds sufficient to pay taxes.

All persons required by law to list property for others shall list it separately from their own and in the name of the owner thereof but shall be personally responsible for the taxes thereon for the year in which they list it and may retain so much thereof, or the proceeds of the sale thereof, in their own hands as will be sufficient to pay such taxes; provided, that:

(1) all lands shall be listed and assessed as the property of the person having the legal title to, and the right of possession of, the land at the time of listing and assessment and, in case of persons having possession of lands for life, in the name of the life tenant;

(2) in the case of estates administered, the property shall be listed and assessed as the property of "the estate of" the person deceased;

(3) in case of a trust, the property shall be listed and assessed as the property of the trustee, styled as trustee, committee or guardian, as the case may be; and

(4) in case of bankruptcy, the property shall be listed and assessed as the property of the bankrupt.

HISTORY: 1962 Code Section 67-1627; 1952 Code Section 65-1627; 1942 Code Section 2605; 1932 Code Section 2605; Civ. C. '22 Section 345; Civ. C. '12 Section 297; Civ. C. '02 Section 269; G. S. 174; R. S. 226; 1881 (17) 987.



SECTION 12-37-750. Omitted or false returns; notice to taxpayer; assessment and collection of omitted taxes.

When a taxpayer has omitted or neglected to make a return of his property for taxation or has made a false return for or in any year, including business personal returns filed with the Department of Revenue, and the county auditor of the county in which the return should have been made is informed of that fact within the period of time within which the State may bring suit for the collection of the taxes, the auditor shall notify the defaulting taxpayer, or, if he is dead, his personal or legal representative, to appear before him at his office at a time set in the notice and shall assess the property not returned as prescribed in Sections 12-37-760 to 12-37-780. If notice must be given to a nonresident, the notice must be served by publication in some newspaper and by mailing a copy of it to the nonresident as prescribed for service of nonresidents by Title 15, and taxes must be assessed and collected as provided by statute.

HISTORY: 1962 Code Section 65-1631; 1952 Code Section 65-1631; 1942 Code Section 2834; 1932 Code Section 2863; Civ. C. '22 Section 529; Civ. C. '12 Section 478; Civ. C. '02 Section 430; 1899 (23) 80; 1905 (24) 873; 1911 (27) 229; 1997 Act No. 106, Section 2.



SECTION 12-37-760. Auditor shall make return of personal property when individual does not; examination under oath; investigation.

If any person shall refuse or neglect to make out and deliver to the auditor a statement of personal property, as provided in this chapter, or shall refuse or neglect to make and subscribe an oath as to the truth of such statement, or any part thereof, or in case of sickness or absence of such person the auditor shall proceed to ascertain, as near as may be, and make up and return a statement of the personal property, and the value thereof, with which such person shall be charged for taxation, according to the provisions of this chapter. To enable such auditor to make up such statement, he may examine any person under oath and ascertain, from general reputation and his own knowledge of facts, the character and value of the personal property of the person thus absent or sick or refusing or neglecting to list or swear. The auditor shall return the lists so made up by him endorsed "Refused to List," "Refused to Swear," "Absent" or "Sick," as the case may be, and in his return, in tabular form, shall write such words opposite the names of each of the persons so refusing or neglecting to list or swear or absent or sick.

HISTORY: 1962 Code Section 65-1632; 1952 Code Section 65-1632; 1942 Code Section 2691; 1932 Code Section 2691; Civ. C. '22 Section 426; Civ. C. '12 Section 374; Civ. C. '02 Section 332; G. S. 214; R. S. 265; 1881 (17) 1004.



SECTION 12-37-780. Procedure in case of suspected evasion or false return of personal property; notice to taxpayer; examination under oath.

If the county auditor shall suspect or be informed that any person has evaded making a return, has made a false return or has not made a full return of his personal property for taxation or that the valuation returned is less than it should have been, according to the rules prescribed by this chapter, he shall at any time before the settlement with the treasurer for the year, notify such person to appear before him at his office at a time fixed in such notice, together with such other person or persons as the auditor may desire to examine and such person, together with any witness called, shall be examined by the auditor under oath, touching the personal property and the value thereof of such person and everything which may tend to show the true amount such person should have returned for taxation.

HISTORY: 1962 Code Section 65-1634; 1952 Code Section 65-1634; 1942 Code Section 2719; 1932 Code Section 2719; Civ. C. '22 Section 451; Civ. C. '12 Section 399; Civ. C. '02 Section 358; G. S. 239, R. S. 291; 1881 (17) 1013.



SECTION 12-37-800. Penalty for failure to list real or personal property; penalty for making false return, understating tax liability, or disregarding rules.

(A) If a person fails to list the real or personal property required by law to be listed in any one year, the value of the property may be charged against the person for taxation with a ten percent penalty added, and the taxes and penalty collected as in other cases.

(B) In addition to any other penalty, a person who intentionally makes a false return, wilfully attempts to understate tax liability, or recklessly or intentionally disregards applicable rules or regulations must be assessed a penalty equal to twenty-five percent of the taxes due.

(C) Upon good cause shown, the department may waive or reduce the penalty imposed pursuant to this section.

HISTORY: 1962 Code Section 65-1636; 1952 Code Section 65-1636; 1942 Code Section 2692; 1932 Code Section 2692; Civ. C. '22 Section 427; Civ. C. '12 Section 375; Civ. C. '02 Section 333; G. S. 215; R. S. 266; 1881 (17) 1005; 1928 (35) 1245; 1973 (58) 764; 1986 Act No. 482, Section 3; 1988 Act No. 344, Section 1; 1994 Act No. 516, Section 30.



SECTION 12-37-810. Penalty where taxpayer makes wilful false return; unintentional mistake.

The county auditor, when he shall deem it necessary, may adjourn the examination provided for in Section 12-37-780 from time to time, and if he shall find that the person examined has intentionally made a false return or returned his property for taxation at less than its fair cash value, he shall determine what amount should have been returned by such person and add ten per cent thereto as penalty and charge such property, with such penalty, against such person on the duplicate, with the taxes of the current year and the taxes of each preceding year it may have escaped taxation, with twenty per cent penalties upon such taxes of preceding years. But if he shall find the party committed merely an unintentional mistake in his return, he shall add such amount as he may deem just to such return and charge the person with the simple taxes thereon.

HISTORY: 1962 Code Section 65-1637; 1952 Code Section 65-1637; 1942 Code Section 2720; 1932 Code Section 2720; Civ. C. '22 Section 452; Civ. C. '12 Section 400; Civ. C. '02 Section 359; G. S. 241; R. S. 292; 1881 (17) 1014; 1928 (35) 1245.



SECTION 12-37-820. Payment of expenses of examination.

If upon the examination provided for in Section 12-37-780 the return made to or by the auditor shall be found to be correct, the expenses of the examination shall be paid by the county auditor, out of the county treasury. But if it shall be found that the return, as made, was erroneous, whether intentionally so or not, or that no return was made, the auditor shall pay the expenses of the examination out of the county treasury and charge them to the person examined on the duplicate, in addition to any penalty charged in any such case. Any such amount shall be collected, with the taxes of such person, to reimburse the treasury of the county for the expenses paid as aforesaid.

HISTORY: 1962 Code Section 65-1638; 1952 Code Section 65-1638; 1942 Code Section 2721; 1932 Code Section 2721; Civ. C. '22 Section 453; Civ. C. '12 Section 401; Civ. C. '02 Section 360; G. S. 242; R. S. 293; 1881 (17) 1014.



SECTION 12-37-830. Allowable expenses.

The expenses to be allowed upon the examination provided for by Section 12-37-780 shall be for serving the notice or notices, the fees allowed to sheriffs and constables for serving a summons and, to witnesses, the fees allowed to witnesses in suits before a magistrate's court.

HISTORY: 1962 Code Section 65-1639; 1952 Code Section 65-1639; 1942 Code Section 2722; 1932 Code Section 2722; Civ. C. '22 Section 454; Civ. C. '12 Section 402; Civ. C. '02 Section 361; G. S. 243; R. S. 294; 1881 (17) 1014.



SECTION 12-37-840. Assessment as a part of collection; auditor may secure full return.

The assessment of property for taxation shall be deemed and held to be a step in the collection of taxes, and Section 12-37-780 shall be construed to give full and complete power to the county auditor, independent of any right conferred upon the county boards of assessors or other officers, to secure a full and complete return of property for taxation in all cases as expressed in said sections, whether a previous return shall have been fraudulently or otherwise improperly or incompletely made or not.

HISTORY: 1962 Code Section 65-1639.1; 1952 Code Section 65-1639.1; 1942 Code Section 2724; 1932 Code Section 2724; Civ. C. '22 Section 456; Civ. C. '12 Section 404; Civ. C. '02 Section 363; R. S. 296; 1892 (21) 81; 1902 (23) 790.



SECTION 12-37-850. Courts shall not interfere with action of auditor; payment under protest as sole remedy of taxpayer.

The action of an auditor under Sections 12-37-780 and 12-37-810 to 12-37-830 must not be interfered with by any court of this State by mandamus, summary process, or any other proceeding, but the taxpayer has the rights, and no others, than those provided by Chapter 60 of this title.

HISTORY: 1962 Code Section 65-1639.2; 1952 Code Section 65-1639.2; 1942 Code Section 2724; 1932 Code Section 2724; Civ. C. '22 Section 456; Civ. C. '12 Section 404; Civ. C. '02 Section 363; R. S. 296; 1892 (21) 81; 1902 (23) 790; 1995 Act No. 60, Section 4F.



SECTION 12-37-890. Place where property shall be returned for taxation.

All horses, neat cattle, mules, asses, sheep, hogs, dogs, wagons, carts and other vehicles used in any business, furniture and supplies used in hotels, restaurants and other houses of public resort, personal property used in or in connection with storehouses, manufactories, warehouses or other places of business, all personal property on farms and merchants' and manufacturers' stock and capital shall be returned for taxation and taxed in the county, city and town in which it is situated. All bankers' capital and personal assets pertaining to their banking business shall be returned for taxation and taxed in the county, city or town in which the banking house is located. All shares of stock in incorporated banks located in this State shall be returned for taxation and taxed in the county, city or town in which the bank is located. All property of deceased persons shall be returned for taxation and taxed in the county where administration may be legally granted, until distribution thereof and payment may be made to the parties entitled thereto. All other personal property shall be returned for taxation and taxed at the place where the owner thereof shall reside at the time of listing the same, if the owner reside in this State; if not, at the residence of the person having it in charge. And all real estate shall be taxed in the county, city, ward or town where it is located. The owners of real property situate partly within and partly without any incorporated town or city shall list the part in the town or city separately from the part outside the incorporated limits thereof.

HISTORY: 1962 Code Section 65-1643; 1952 Code Section 65-1643; 1942 Code Section 2606; 1932 Code Section 2606; Civ. C. '22 Section 346; Civ. C. '12 Section 298; Civ. C. '02 Section 270; G. S. 175; R. S. 227; 1881 (17) 989; 1901 (23) 615.



SECTION 12-37-900. Personal property tax returns; exception for certain manufacturers.

Every person required by law to list property shall, annually, between the first day of January and the first day of March, make out and deliver to the auditor of the county in which the property is by law to be returned for taxation a statement, verified by his oath, of all the real estate which has been sold or transferred since the last listing of property for which he was responsible and to whom, and of all real and personal property possessed by him, or under his control, on the thirty-first day of December next preceding, either as owner, agent, parent, spouse, guardian, executor, administrator, trustee, receiver, officer, partner, factor, or holder with the value thereof, on such thirty-first day of December, at the place of return, estimating according to the rules prescribed by law, except that the returns of corn, cotton, wheat, oats, rice, peas, and long forage, made on the day specified by law, shall be the amounts actually on hand in the hands of the producer thereof on the first day of August, immediately preceding the date of such return. But any county upon the written approval of a majority of the county legislative delegation, including the senator, may waive penalties for failing to make such statement or may provide that such statement shall be made every fourth year. This section shall not repeal or alter any prior law or laws applying to particular counties which allow or provide for returns of real property more frequently than every four years.

A manufacturer not under a fee agreement is not required to return personal property for ad valorem tax purposes if the property remains in this State at a manufacturing facility that has not been operational for one fiscal year and the personal property has not been used in operations for one fiscal year. The personal property is not required to be returned until the personal property becomes operational in a manufacturing process or until the property has not been returned for ad valorem tax purposes for four years, whichever is earlier. A manufacturer must continue to list the personal property annually and designate on the listing that the personal property is not subject to tax pursuant to this section.

HISTORY: 1962 Code Section 65-1644; 1952 Code Section 65-1644; 1942 Code Section 2607; 1932 Code Section 2607; Civ. C. '22 Section 347; Civ. C. '12 Section 299; Civ. C. '02 Section 271; G. S. 176; R. S. 228; 1881 (17) 990; 1887 (19) 798; 1926 (34) 981; 1959 (51) 350; 1960 (51) 1950; 2008 Act No. 313, Section 1, eff June 12, 2008.



SECTION 12-37-905. Required date for filing property tax returns.

Notwithstanding any other provision of this title, every person required by law to make a property tax return to the county auditor must file the return with the county auditor on or before April thirtieth for property owned as of the preceding December thirty-first.

HISTORY: 1991 Act No. 111, Section 3(A).



SECTION 12-37-930. Valuation of property; depreciation allowances for manufacturer's machinery and equipment; department may permit adjustment in allowance.

All property must be valued for taxation at its true value in money which in all cases is the price which the property would bring following reasonable exposure to the market, where both the seller and the buyer are willing, are not acting under compulsion, and are reasonably well informed of the uses and purposes for which it is adapted and for which it is capable of being used. The fair market value for vehicles, watercraft, and aircraft must be based on values derived from a nationally recognized publication of vehicle valuations, except that the value may not exceed ninety-five percent of the prior year's value. However, acreage allotments or marketing quota allotments for a commodity established under a program of the United States Department of Agriculture is classified as incorporeal hereditaments and the market value of real property to which they are attached may not include the value, if any, of the acreage allotment or marketing quota. Fair market value of manufacturer's machinery and equipment used in the conduct of the manufacturing business, excluding vehicles, watercraft, and aircraft required to be registered or licensed by a state or federal agency, must be determined by reducing the original cost by an annual allowance for depreciation as stated in the following schedule.

SCHEDULE

1. Aerospace Industry 15%

Includes the manufacture of aircraft, spacecraft, rockets, missiles and

component parts.

2. Apparel and Fabricated Textile Products 14%

Includes the manufacture of apparel, for garments, and fabricated textile

products except knitwear, knit products and rubber and leather apparel.

3. Cement Manufacture 6%

Includes the manufacture of cement.

Excludes the manufacture of concrete and concrete

products.

4. Chemicals and Allied Products 11%

Includes the manufacture of basic chemicals such as acids, alkalis, salts,

and organic and inorganic chemicals; chemical products to be used in

further manufacture, such as synthetic fibers and plastics materials;

and finished chemical products such as pharmaceuticals, cosmetics,

soaps, fertilizers, paints and varnishes, explosives, and compressed and

liquefied gases.

Excludes the manufacture of finished rubber and plastic products.

5. Cold Storage and Icemaking Equipment 6%

6. Electrical Equipment

(a) Electrical Equipment 11%

Includes the manufacture of electric household

appliances, electronic equipment, batteries,

ignition systems, and machinery used in the

generation and utilization of electrical energy.

(b) Electronic Equipment 15%

Includes the manufacture of electronic communication,

detection, guidance, control, radiation,

computation, test and navigation equipment and

components thereof.

Excludes manufacturers engaged only in the purchase

and assembly of components.

(c) Electronic Interconnection 30%

Component Assembly Devices

for Computers and Computer

Peripherals; semiconductors

and semiconductor devices;

substrates; flat panel

displays; and liquid crystal

displays

Includes the manufacture of interconnection component

assemblies and devices, semiconductors and

semiconductor devices, flat panel displays, and

liquid crystal displays which are incorporated in

computers or computer peripherals, or other

electronic control applications, and

telecommunications devices. Computer peripherals

include tape drives, compact disk read-only memory

systems, hard disks, drivers, tape streamers,

monitors, printers, routers, servers, and power

supplies.

7. Fabricated Metal Products 11%

Includes the manufacture of fabricated metal products such as cans,

tinware, hardware, metal structural products, stampings and a variety of

metal and wire products.

8. Food and Kindred Products Except Grain and Grain 11%

Mill Products, Sugar and Sugar Products, and

Vegetable Oil Products

Includes the manufacture of foods and beverages, such as meat and dairy

products; baked goods; canned, frozen and preserved products;

confectionery and related products; and soft drinks and alcoholic

beverages. Excludes the manufacture of grain and grain mill products,

sugar and sugar products, and vegetable oils and vegetable oil products.

9. Glass and Glass Products 9%

Includes the manufacture of flat, blown, or pressed glass products, such

as plate, safety and window glass, glass containers, glassware and

fiberglass.

10. Grain and Grain Mill Products 7% Includes the manufacture of blended and

prepared flours, cereals, feeds and other grain and grain mill products.

11. Knitwear and Knit Products 17%

Includes the manufacture of knitwear and knit

products.

12. Leather and Leather Products 11%

Includes the manufacture of finished leather products, the tanning,

currying and finishing of hides and skins, and the processing of fur

pelts.

13. Logging and Sawmilling Includes the cutting of timber and the sawing of

dimensional stock from logs.

(a) Logging 20%

Includes logging machinery and equipment and road

building equipment used by logging and sawmill

operators on their own account.

(b) Sawmills 12%

Includes permanent or

well-established sawmills.

(c) Portable Sawmills 20%

Includes sawmills characterized by temporary

foundations, and a lack or minimum amount of

lumber-handling; drying, and residue-disposal

equipment and facilities.

14. Lumber, Wood Products, and Furniture 12%

Includes the manufacture of lumber, plywood, veneers, furniture, flooring

and other wood products.

Excludes logging and sawmilling and the manufacture of pulp and paper.

15. Machinery Except Electrical Machinery, 11%

Metalworking Machinery, and Transportation

Equipment

Includes the manufacture of machinery such as engines and turbines; farm

machinery; construction and mining machinery; food products machinery;

textile machinery; wood-working machinery; paper industries machinery;

compressors; pumps; ball and roller bearings; blowers; industrial

patterns; process furnaces and ovens; office machines; and service

industry machines and equipment.

Excludes the manufacture of electrical machinery, metalworking machinery,

and transportation equipment.

16. Metalworking Machinery 11%

Includes the manufacture of metal cutting and forming machines and

associated jigs, dyes, fixtures and accessories.

17. Mining 12%

Includes the mining and quarrying of metallic and nonmetallic minerals and

the milling, beneficiation and other primary preparation of such

materials.

Excludes the extraction and refining of petroleum and natural gas and the

smelting and refining of other minerals.

18. Motor Vehicles and Parts 11%

Includes the manufacture of automobiles, trucks and buses and their

component parts.

Excludes the manufacture of glass, tires and stampings.

19. Paper and Allied Products

(a) Pulp and Paper 10%

Includes the manufacture of pulp from wood, rags, and

other fibers and the manufacture of paper and

paperboard from pulp.

Excludes paper finishing and conversion into cartons,

bags, envelopes, and similar products.

(b) Paper Finishing and Converting 11%

Includes paper finishing and conversion into cartons,

bags, envelopes and similar products.

20. Petroleum and Natural Gas

(a) Drilling, Geophysical and 20%

Field Services

Includes the drilling of oil and gas wells on a

contract, fee or other basis and the provisions of

geophysical and other exploration services. Includes

oil and gas field services, such as chemically

treating, plugging and abandoning wells and

cementing or perforating well casings.

Excludes integrated petroleum and natural gas

producers which perform these services for their own

account.

(b) Exploration, Drilling and 9%

Production

Includes the exploration, drilling, maintenance and

production activities of petroleum and natural gas

producers. Includes gathering pipelines and related

storage facilities of such producers. Excludes

gathering pipelines and related storage facilities

of pipeline companies.

(c) Petroleum Refining 8%

Includes the distillation, fractionation, and

catalytic cracking of crude petroleum into gasoline

and its other components.

(d) Marketing 8%

Includes the marketing of petroleum and petroleum

products. Includes related storage facilities and

complete service stations. Excludes petroleum and

natural gas trunk pipelines and related storage

facilities.

Excludes natural gas distribution facilities.

21. Plastics Products 11%

Includes the manufacture of processed, fabricated and finished plastics

products.

Excludes the manufacture of basic plastics materials.

22. Primary Metals

Includes the smelting, reducing, refining and alloying of ferrous and

nonferrous metals from ore, pig or scrap and the manufacture of

castings, forgings and other basic ferrous and nonferrous metals

products.

(a) Ferrous Metals 8%

(b) Nonferrous Metals 9%

23. Printing and Publishing 11%

Includes printing, publishing, lithographing and printing services such as

bookbinding, typesetting, photoengraving, and electrotyping.

24. Professional, Scientific, and Controlling 11%

Instruments: Photographic and Optical Equipment;

Watches and Clocks

Includes the manufacture of mechanical measuring, engineering, laboratory

and scientific research instruments; optical instruments and lenses;

surgical, medical and dental instruments and equipment, ophthalmic

equipment; photographic equipment; and watches and clocks.

25. Railroad Transportation Equipment 11%

Includes the building and rebuilding of railroad locomotives, railroad

cars, and street cars.

26. Rubber Products 15%

Includes the manufacture of finished rubber products and the recapping,

retreading and rebuilding of tires.

27. Ship and Boat Building 11%

Includes the building, repairing and conversion of

ships and boats.

28. Stone and Clay Products Except Cement 8%

Includes the manufacture of structural clay products such as brick, tile

and pipe; pottery and related products, such as vitreous-china, plumbing

fixtures, earthenware and ceramic insulating materials; concrete;

asphalt building materials; concrete, gypsum and plaster products; cut

and finished stone; and abrasive, asbestos and miscellaneous nonmetallic

mineral products.

Excludes the manufacture of cement.

29. Sugar and Sugar Products 7%

Includes the manufacture of raw sugar, syrup or finished sugar from sugar

cane or sugar beets.

30. Textile Mill Products Except Knitwear

(a) Textile Mill Products, 11%

Excluding Finishing and

Dyeing

Includes the manufacture of spun, woven or processed

yarns and fabrics from natural or synthetic fibers.

Excludes finishing and dyeing.

(b) Finishing and Dyeing 14%

Includes textile finishing and dyeing.

31. Tobacco and Tobacco Products 8%

32. Vegetable Oil Products 7%

Includes the manufacture of vegetable oils and vegetable oil products.

33. Other Manufacturing 11%

Includes the manufacture of products not covered 10%

by other guideline classes, such as the

manufacture of fountain pens and jewelry.

Furniture & Office Equipment of Manufacturers

34. Use of Clean Rooms 15%

A manufacturer who uses a Class 100 or better clean room, as that term is

defined in Federal Standard 209E, in manufacturing its product may elect

an annual allowance for depreciation for property tax purposes of

fifteen percent on clean room modules and associated mechanical systems,

and on process piping, wiring environmental systems, and water

purification systems associated with the clean room instead of a

depreciation allowance for which the manufacturer otherwise is entitled.

Included are waffle flooring, wall and ceiling panels, foundation

improvements that isolate the clean room to control vibrations, clean

air handling and filtration systems, piping systems for fluids and gases

used in the manufacturing process and in the clean room that touch the

product during the process, flat panel displays, and liquid crystal

displays, process equipment energy control systems, ultra pure water

processing and wastewater recycling systems, and safety alarm and

monitoring systems.

35. Life sciences and 20%

renewable energy

manufacturing

Includes machinery and equipment used directly in the manufacturing

process by a life sciences or renewable energy manufacturing facility.

For purposes of this item, a qualifying facility means a business

engaged in pharmaceutical, medicine, and related laboratory instrument

manufacturing, processing, or research and development, or that

manufactures qualifying machinery and equipment for use by solar and

wind turbine energy producers, as well as manufacturers of qualifying

batteries for alternative energy motor vehicles, that invests a minimum

of one hundred million dollars in the project, as defined in Section

12-10-30(8), and creates at least two hundred new full-time jobs at the

project with an average cash compensation level of at least one hundred

fifty percent of the annual per capita income in this State or the

county in which the facility is located, whichever is less. Per capita

income must be determined using the most recent per capita income data

available as of the end of the taxable year in which the jobs are

filled. Included in this definition are the following North American

Industrial Classification Systems, NAICS Codes published by the Office

of Management and Budget of the federal government:

(i) 3254 Pharmaceutical and

Medical Manufacturing;

(ii) 334516 Analytical Laboratory

Instrument Manufacturing.

In no event may the original cost be reduced by more than as provided in Section 12-37-935, except this limit is ninety percent for (1) custom molds and dies used in the conduct of manufacturing electronic interconnection component assembly devices for computers and computer peripherals; and (2) equipment used in the manufacture of tires by manufacturers who employ more than five thousand employees in this State and have over one billion dollars in capital investment in this State. Capital investment will be based upon the gross cost of assets in South Carolina as shown on the manufacturer's property tax and fee-in-lieu of property tax filings. In the year of acquisition, depreciation is allowed as if the property were owned for the full year. The term "original cost" means gross capitalized cost, including property on which the taxpayer made the election allowed pursuant to Section 179 of the Internal Revenue Code of 1986, as shown by the taxpayer's records for income tax purposes. For purposes of this paragraph, custom molds and dies used in the conduct of manufacturing electronic interconnection component assembly devices for computers and computer peripherals are molds and dies designed, produced, and conditioned to the special order of a manufacturer.

Notwithstanding the percentage allowance stated in the schedule above, the department, after examination of the relevant facts, may permit an adjustment in the percentage allowance, with the total allowance not to exceed twenty-five percent, on account of extraordinary obsolescence. The department may set forth a depreciation allowance, instead of the depreciation allowance provided in this section, not to exceed twenty-five percent where the taxpayer can provide relevant data concerning a useful life of the machinery and equipment which is different from the period shown in this section.

HISTORY: 1962 Code Section 65-1648; 1952 Code Section 65-1648; 1942 Code Section 2696; 1932 Code Section 2696; Civ. C. '22 Section 431; Civ. C. '12 Section 379; Civ. C. '02 Section 337; G. S. 219; R. S. 270; 1881 (17) 1006; 1926 (34) 981; 1964 (53) 2395; 1967 (55) 933; 1972 (57) 2467; 1975 (59) 248; 1977 Act No. 38; 1979 Act No. 116 Section 1; 1981 Act No. 62 Section 1; 1993 Act No. 164, Part II, Section 81; 1994 Act No. 516, Section 31; 1995 Act No. 32, Sections 6A and B; 1995 Act No. 69, Section 2A; 1996 Act No. 231, Sections 12A and B; 1996 Act No. 431, Section 22; 1996 Act No. 458, Part II, Section 8B; 1999 Act No. 93, Section 15(C), (D); 2000 Act No. 399, Section 3(Q)(2), eff August 17, 2000; 2004 Act No. 187, Section 2.A, eff March 17, 2004; 2010 Act No. 290, Section 28, eff June 23, 2010.



SECTION 12-37-935. Maximum percentage depreciation; trust fund for tax relief.

(A) Except as provided in Section 12-37-930 for custom molds and dies used in the conduct of manufacturing electronic interconnection component assembly devices for computers and computer peripherals, and equipment used in the manufacture of tires by manufacturers who employ more than five thousand employees in this State and have over one billion dollars in capital investment in this State, the original cost must not be reduced more than the percentage provided in the following schedule:

Property Tax Year Maximum Percentage Depreciation

Before 1997 80 percent

1997 83.3 percent

1998 86.6 percent

After 1998 90 percent.

(B) Annually as provided in Section 11-11-150, there is credited to the Trust Fund for Tax Relief an amount sufficient to reimburse all local taxing entities the amount of revenue not collected as a result of the additional depreciation more than eighty percent allowed for manufacturer's machinery and equipment pursuant to this section. No reimbursement is allowed for any depreciation allowed in connection with custom molds and dies used in the conduct of manufacturing electronic interconnection component assembly devices for computers and computer peripherals and equipment used in the manufacture of tires by manufacturers who employ more than five thousand employees in this State and have over one billion dollars in capital investment in this State. Reimbursements must be paid from the fund in the manner provided in Section 12-37-270, mutatis mutandis.

HISTORY: 1996 Act No. 458, Part II, Section 8A; 1998 Act No. 419, Part II, Section 29E.



SECTION 12-37-940. Valuation of certain kinds of personal property.

The following articles of personal property shall be valued for taxation, as follows, to wit: Money, bank bills and other bills lawfully circulating as money, at the par value thereof; credits, at the amount payable on the face of the contract, instrument or account, unless the principal be payable at a future time without interest and then at the sum payable, less the lawful interest thereon, for any term of credit not exceeding one year; contracts for the delivery of specific articles, at the usual selling price of such articles at the time of listing; leasehold estates held for any definite term, at the yearly value thereof to the lessee; annuities, at the yearly value thereof to the owner at the time of listing; and leasehold estates held on perpetual lease or for a term certain renewable forever at the option of the lessee, at the full value of the land.

HISTORY: 1962 Code Section 65-1649; 1952 Code Section 65-1649; 1942 Code Section 2697; 1932 Code Section 2697; Civ. C. '22 Section 432; Civ. C. '12 Section 380; Civ. C. '02 Section 338; G. S. 220; R. S. 271; 1881 (17) 1006.



SECTION 12-37-950. Valuation of certain leasehold estates as real estate.

When any leasehold estate is conveyed for a definite term by any grantor whose property is exempt from taxation to a grantee whose property is not exempt, the leasehold estate shall be valued for property tax purposes as real estate.

HISTORY: 1962 Code Section 65-1649.1; 1957 (50) 89.



SECTION 12-37-970. Assessment and return of merchants' inventories, machinery, equipment, furniture and fixtures, commercial boats, and manufacturers' real and personal property to Department of Revenue.

The assessment for property taxation of merchants' inventories, equipment, furniture and fixtures, and manufacturers' real and tangible personal property, and the machinery, equipment, furniture and fixtures of all other taxpayers required to file returns with the South Carolina Department of Revenue for purposes of assessment for property taxation, must be determined by the department from property tax returns submitted by the taxpayers to the department on or before the last day of the fourth month after the close of the accounting period regularly employed by the taxpayer for income tax purposes in accordance with Chapter 7 of this title. The department by regulation shall prescribe the form of return required by this section, the information to be contained in it, and the manner in which the returns must be submitted. Every taxpayer required to make return to the department of property for assessment for property taxation must make the return to the department not less than once each calendar year. Whenever by a change of accounting period, or otherwise, more than one accounting period ends within any one calendar year, the taxpayer must make one such return within the prescribed time for filing following the end of each of the accounting periods and the department shall determine the assessment from the return setting forth the greatest value.

When property required to be returned as herein provided is sold after the end of the seller's accounting year and before January first next ensuing and when the purchaser's accounting year ends after the seller's and before January first next ensuing, the property must be returned by the seller as of the end of his accounting period. The purchaser is not required to list and return the property as of the close of his accounting period during the calendar year of sale. The seller and the purchaser are jointly and singularly liable for the tax that is due and payable by reason of this provision. The provision of this section does not apply to motor vehicles licensed for use on public highways.

When property required to be returned as provided in this section is sold before the end of the seller's accounting year and before January first next ensuing and when the purchaser's accounting year ends before the date of purchase and before January first next ensuing, the property must be listed and returned by the taxpayer holding title as of December thirty-first and is liable for the tax for the ensuing year.

The Department of Revenue shall forward the assessments prepared as a result of the returns submitted pursuant to this section to the appropriate local taxing authorities no later than August fifteenth of the applicable tax year.

HISTORY: 1962 Code Section 65-1647.1; 1964 (53) 2395; 1967 (55) 710; 1973 (58) 333; 1975 (59) 248; 1982 Act No. 361, Section 2; 1984 Act No. 286, Section 3; 1988 Act No. 343; 1988 Act No. 381, Section 1; 1990 Act No. 538, Section 3A; 1993 Act No. 181, Section 202.



SECTION 12-37-975. Filing of amended return.

The Department of Revenue may permit any person to substitute an amended return for the original return up to the last day prescribed for filing the return, including any extension of time granted by the department. The department in its discretion may accept or reject an amended return filed after the time prescribed for filing the return. An amended return may not operate to start or extend the limitation period for assessment and collection of taxes.

HISTORY: 1986 Act No. 303, Section 1; 1993 Act No. 181, Section 203.



SECTION 12-37-1110. "Personal property in transit" defined; such property acquires no situs for tax purposes; liberal construction of "no situs" status.

Personal property in transit through this State is personal property, goods, wares and merchandise: (a) Which is moving in interstate commerce through or over the territory of this State; or (b) which was consigned to a warehouse, public or private, within this State from without this State for storage in transit to a final destination outside of this State whether specified when transportation begins or afterward. Such property is deemed to have acquired no situs in this State for purposes of property taxation, and such "no situs" property shall not acquire situs so as to become subject to property taxation by virtue of the fact that while in the warehouse the property is assembled, bound, joined, processed, disassembled, divided, cut, broken in bulk, relabeled or repackaged. The "no situs" status granted herein shall be liberally construed to effect the purposes of this article.

HISTORY: 1962 Code Section 65-1655; 1962 (52) 1964.



SECTION 12-37-1120. "In transit" property; records to be kept by warehouses; inspection of records; computations; claiming "no situs" status.

All property claimed to be "no situs" under this article shall be designated as being "in transit" upon the books and records of the warehouse wherein it is located, which books and records of the warehouse shall contain a full, true and correct inventory of all such property. The books and records of any such warehouse with reference to any such "in transit" property shall be at all times open to the inspection of all taxing authorities of this State and of any political subdivision thereof. Any person making claim to "no situs" status on any property as provided for by this article shall determine the percentage of amount of "no situs" property by dividing the total property shipped during the entire latest period located in South Carolina, not exceeding thirty-six months, into the total property shipped outside the State of South Carolina during the same period. The percentage determined in accordance with this section shall be applied to the inventory on hand on the last day of the accounting period of the person to determine the amount of "no situs" property.

Any person making claim to "no situs" status of any property under this article shall do so in the form and manner prescribed by the South Carolina Department of Revenue and all such claims shall be accompanied by a certification of the warehouseman as to the percentage used.

HISTORY: 1962 Code Section 65-1655.1; 1962 (52) 1964; 1967 (55) 553; 1993 Act No. 181, Section 204.



SECTION 12-37-1130. Penalties for false statements.

If any person shall wilfully deliver any statement to the South Carolina Department of Revenue concerning "no situs" property containing a false statement of a material fact, whether it be an owner, shipper, his agent or a storage or warehouseman or his agent, he shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or by imprisonment of not less than ten days nor more than six months.

HISTORY: 1962 Code Section 65-1655.3; 1962 (52) 1964; 1993 Act No. 181, Section 205.



SECTION 12-37-1140. Penalties for evasion of assessment or levy of taxes.

If any owner, shipper or his agent shall by misrepresentation, concealment or violation of the provisions of this article evade assessment or the levy of taxes on property not defined herein to be personal property in transit through this State, he shall be liable in the sum of the taxes evaded which would otherwise have been levied against his property and which together with a penalty of twenty-five per cent of such taxes shall be levied and collected in accordance with methods and procedures set out in Article 5, Chapter 37, Title 12.

HISTORY: 1962 Code Section 65-1655.4; 1962 (52) 1964.



SECTION 12-37-1310. "Manufacturer" defined.

Every person engaged in making, fabricating or changing things into new forms for use or in refining, rectifying or combining different materials for use shall be held to be a "manufacturer."

HISTORY: 1962 Code Section 65-1661; 1952 Code Section 65-1661; 1942 Code Section 2632; 1932 Code Section 2632; Civ. C. '22 Section 355; Civ. C. '12 Section 302; Civ. C. '02 Section 273; G. S. 210; R. S. 231; 1881 (17) 992.



SECTION 12-37-1610. Returns of railroad companies to Department of Revenue.

The President or designated agent of every railroad company, whose track or roadbed, or any part thereof, is located in this State, shall annually, on or before the fifteenth day of the fourth month, following the close of the company's accounting period, file a return to the South Carolina Department of Revenue, under oath, on forms prescribed by the department. Such company shall also file a duplicate copy of the annual report to the Interstate Commerce Commission of the United States Government or a duplicate copy of the annual report required by the South Carolina Public Service Commission and any other report the Department of Revenue may require that shall accurately detail all real and personal property of the company within and without this State.

HISTORY: 1962 Code Section 65-1671; 1952 Code Section 65-1671; 1942 Code Section 2636; 1932 Code Section 2636; Civ. C. '22 Section 373; Civ. C. '12 Section 306; Civ. C. '02 Section 277; G. S. 180; R. S. 234; 1881 (17) 993; 1915 (29) 125; 1926 (34) 981; 1976 Act No. 709, Part II, Section 10; 1982 Act No. 433, Section 1; 1993 Act No. 181, Section 208.



SECTION 12-37-1630. Valuation and allocation.

In ascertaining the value of the road and property of any railroad company the value of the right of way, bed and track of the whole road shall be fixed and such value apportioned pro rata to each mile of the main track. And to the value of the number of miles of main track in each town or city of each county in this State through and into which such road is located shall be added the value of the real estate, fixtures, stationary engines, tools, implements, machinery and other stationary property provided for use in the daily operations of the road situate in such town or city. The total value of the rolling stock, moneys and credits shall be apportioned pro rata to each mile of the main track of such road and the amount thereof, according to the number of miles of main track in each town or city in this State, added to the value of the main track in each town or city respectively. And the aggregate value of such road and property in this State and in each county, city or town of this State through or into which such road is located shall be stated in such return.

HISTORY: 1962 Code Section 65-1673; 1952 Code Section 65-1673; 1942 Code Section 2638; 1932 Code Section 2638; Civ. C. '22 Section 375; Civ. C. '12 Section 308; Civ. C. '02 Section 279; G. S. 182; R. S. 236; 1881 (17) 993.



SECTION 12-37-1640. Form of return and oath.

The return and oath required of officers of railroad companies shall be made in such form as shall be prescribed by the department.

HISTORY: 1962 Code Section 65-1674; 1952 Code Section 65-1674; 1942 Code Section 2639; 1932 Code Section 2639; Civ. C. '22 Section 376; Civ. C. '12 Section 309; Civ. C. '02 Section 280; G. S. 183; R. S. 237; 1881 (17) 994; 1915 (29) 125.



SECTION 12-37-1650. Returns to be made by receivers.

If any railroad, its appurtenances, equipments and property of any kind whatsoever shall be in the hands of a receiver or other officer, such receiver or other officer shall make the returns required by this chapter.

HISTORY: 1962 Code Section 65-1675; 1952 Code Section 65-1675; 1942 Code Section 2640; 1932 Code Section 2640; Civ. C. '22 Section 377; Civ. C. '12 Section 310; Civ. C. '02 Section 281; G. S. 184; R. S. 238; 1881 (17) 994.



SECTION 12-37-1660. Power of department to question officers, agents and receivers, and to examine books and papers.

The department, or any person appointed by it for that purpose, may put any question, in writing, it may deem proper to any officer, agent or receiver of any railroad company having any portion of its track in this State, and it may summon any officer, receiver or agent of such company to appear before it and testify, under oath, touching such railroad company's property and the management and disposition thereof. It may also, by any member of some person appointed by it, examine the books and papers of such company in the hands of the company or any of its officers, agents or receivers. All such officers, agents and receivers shall answer, under oath, all such questions as shall be put to them by the department or any person appointed by it for that purpose, relative to the condition, amount and value of the company's property and the management or disposition thereof.

HISTORY: 1962 Code Section 65-1676; 1952 Code Section 65-1676; 1942 Code Section 2641; 1932 Code Section 2641; Civ. C. '22 Section 378; Civ. C. '12 Section 311; Civ. C. '02 Section 282; G. S. 185; R. S. 239; 1881 (17) 994; 1915 (29) 125.



SECTION 12-37-1670. Railroad officer, receiver or agent who refuses to answer questions of or submit books to department; penalties.

If any officer, receiver or agent of any railroad company having any portion of its tracks in this State shall refuse or neglect to appear before the department, or the person appointed by it, or to answer any question put to him as provided for in Section 12-37-1660 or submit the books and papers aforesaid for examination as provided in said section, he shall be guilty of a misdemeanor and, upon indictment and conviction therefor in the court of general sessions for any county, shall be fined in any sum not exceeding five thousand dollars and the costs of prosecution and confined in the jail of the county until he answers all questions which may be put to him by the department and such fine and costs be paid.

HISTORY: 1962 Code Section 65-1677; 1952 Code Section 65-1677; 1942 Code Section 1721; 1932 Code Section 1721; Cr. C. '22 Section 667; Cr. C. '12 Section 690; Cr. C. '02 Section 493; R. S. 378; 1881 (17) 902.



SECTION 12-37-1680. Proceedings in case of failure to file return.

If any railroad company shall fail to make the returns to the department as required by this chapter, the department shall proceed to ascertain the value of the company's road and property according to the principles prescribed in this Article from the best information it can conveniently obtain, and add thereto fifty percent as penalty and apportion such valuation to the several counties, towns, townships and cities through or into which such road or any part thereof may be located. The department shall certify such apportionment and valuation to the several county auditors, who shall place it on their duplicates for taxation.

HISTORY: 1962 Code Section 65-1678; 1952 Code Section 65-1678; 1942 Code Section 2642; 1932 Code Section 2642; Civ. C. '22 Section 379; Civ. C. '12 Section 314; Civ. C. '02 Section 285; G. S. 188; R. S. 242; 1881 (17) 995; 1897 (22) 453; 1915 (29) 125; 1926 (34) 981; 1982 Act No. 433, Section 2.



SECTION 12-37-1940. Statements of telegraph and telephone companies.

Every such telegraph and telephone company doing business in this State, whether incorporated under the laws of this State, of any other state or of any foreign nation, shall annually, between the first day of January and the first day of March, make out and deliver to the department a statement, verified by the oath of the officer or agent of such company making such statement, showing, with reference to the thirty-first day of December next preceding:

(1) the total capital stock or capital of such association, copartnership or corporation;

(2) the number of shares of capital stock issued and outstanding, the par or face value of each share and, in case no shares of capital stock are issued, in what manner such holdings are evidenced;

(3) its principal place of business;

(4) the market value of its shares of stock on the first day of December next preceding and, if such shares have no market value, the actual value thereof; and, in case no shares of stock have been issued, the market value or the actual value in case there is no market value of the capital thereof and the manner in which it is divided;

(5) the real estate, structures, machinery, fixtures and appliances owned by such association, company, copartnership or corporation and subject to local taxation within the State and the location and assessed value thereof in each county or township where it is assessed for local taxation;

(6) the specific real estate, together with the improvements thereon, owned by such association, company, copartnership or corporation, situate outside the State and not used directly in the conduct of the business, with a specific description of each piece, where located, the purpose for which it is used and the sum at which it is assessed for taxation in the locality where it is situate; and

(7) all mortgages upon the whole or any part of its property, together with the dates and amounts thereof.

HISTORY: 1962 Code Section 65-1694; 1952 Code Section 65-1694; 1942 Code Sections 2426, 2648; 1932 Code Sections 2426, 2648; Civ. C. '22 Sections 365, 385; Civ. C. '12 Section 320; Civ. C. '02 Section 291; 1898 (22) 713; 1915 (29) 125; 1916 (29) 959; 1926 (34) 981; 1976 Act No. 709, Part II, Section 10.



SECTION 12-37-1990. Form of returns when no principal office is in State; examination of agents.

All returns required to be made by telephone and telegraph companies having their principal offices out of this State shall be made in such form as the department shall prescribe and the department may require answers, under oath, to any questions it may put to the principal or any other agent of any of such companies in this State and may examine any of such agents, under oath, relative to the property and affairs of such companies and the management thereof. The department may administer any such oath.

HISTORY: 1962 Code Section 65-1699; 1952 Code Section 65-1699; 1942 Code Section 2654; 1932 Code Section 2654; Civ. C. '22 Section 391; Civ. C. '12 Section 330; Civ. C. '02 Section 301; G. S. 191; R. S. 245; 1881 (17) 998; 1915 (29) 125; 1976 Act No. 709, Part II, Section 10.



SECTION 12-37-2000. Department shall examine statements and may require other data.

Upon the filing of statements required by Section 12-37-1940 the department shall examine them and if it shall deem them insufficient, or in case it shall deem that other information is requisite, it shall require the officer filing them to make such other and further statements as the department may call for.

HISTORY: 1962 Code Section 65-1700; 1952 Code Section 65-1700; 1942 Code Section 2649; 1932 Code Section 2649; Civ. C. '22 Section 386; Civ. C. '12 Section 321; Civ. C. '02 Section 292; 1898 (22) 713; 1915 (29) 125.



SECTION 12-37-2010. Auditors may require agents to report length of lines in each township; addition to value.

To enable the county auditors properly to apportion the assessments between the several townships, they may require the agent of any association or company subject to the provisions of this article to report to them, respectively, under oath, the length of the lines in each township, and the auditor shall thereupon add to the value so apportioned the assessed valuation of the real estate, structures, machinery, fixtures and appliances situated in any township and extend the taxes thereon upon the duplicates, as in other cases.

HISTORY: 1962 Code Section 65-1701; 1952 Code Section 65-1701; 1942 Code Section 2650; 1932 Code Section 2650; Civ. C. '22 Section 387; Civ. C. '12 Section 326; Civ. C. '02 Section 297; 1898 (22) 713, Section 10.



SECTION 12-37-2020. Actions for taxes in case of failure or refusal to pay; penalty.

In case any association, copartnership or corporation subject to the provisions of this article shall fail or refuse to pay any taxes assessed against it in any county or township in the State, in addition to other remedies provided by law for the collection of taxes, an action may be prosecuted in the name of the State by the solicitors of the different judicial circuits of the State on the relation of the auditors of the different counties of the State. In any such action the amount of the assessment fixed by the department and apportioned to such county, or apportioned by the county auditor to any particular township, shall not be controverted, and the judgment in such action shall include a penalty of fifty per cent of the amount of taxes as assessed and unpaid, together with reasonable attorneys' fees for the prosecution of such action.

HISTORY: 1962 Code Section 65-1702; 1952 Code Section 65-1702; 1942 Code Section 2651; 1932 Code Section 2651; Civ. C. '22 Section 388; Civ. C. '12 Section 327; Civ. C. '02 Section 298; 1898 (22) 713; 1915 (29) 125.



SECTION 12-37-2110. Definitions.

As used in this article, the following words shall have the following meanings:

(a) "Company" shall be deemed and construed to mean any person, copartnership, association, corporation, or syndicate that may own or operate, or be engaged in operating, furnishing, or leasing cars, as defined and described in this section, whether formed or organized under the laws of this State or any other State or territory.

(b) "Private car" includes a passenger car, sleeping car, dining car, express car, refrigerator car, oil or tank car, horse or stock car, fruit car, or any car designed for the carrying of a special commodity, operated upon the railroads in this State. "Private car" also includes any passenger train car, locomotive, or other equipment operated on the railroads in this State and owned, used or leased by the National Railroad Passenger Corporation, created under the Rail Passenger Service Act of 1970 (Public Law 91-518, 91st Congress) or any successor in interest other than a railroad company. "Private car" does not include freight train or passenger train cars owned by railroad companies which are used or subject to use under the ordinary per diem.

(c) "Department" means the South Carolina Department of Revenue.

HISTORY: 1962 Code Section 65-1708; 1976 Act No. 709 Part II Section 10; 1977 Act No. 17; 1993 Act No. 181, Section 209.



SECTION 12-37-2120. Filing of report required.

Every person whose private cars are operated upon the railroads in this State at any time during a calendar year shall file with the department on or before April 15, a report setting forth specifically the information prescribed by the department to enable it to make the assessment required by this article.

HISTORY: 1962 Code Section 65-1709; 1976 Act No. 709, Part II, Section 10.



SECTION 12-37-2130. Annual valuation of private cars of private car companies.

The department shall annually assess, adjust, equalize, and apportion the valuation of all private cars of each private car company of a type or model operated in this State by such private car company by such type or model. Such private cars shall be valued by the department at fair market value.

HISTORY: 1962 Code Section 65-1710; 1976 Act No. 709, Part II, Section 10; 1982 Act No. 433, Section 3.



SECTION 12-37-2140. Method of valuation.

The valuation of such private cars apportioned to this State shall be determined by the department. The department shall determine the average number of each class of private cars physically present in the State in the year immediately preceding the year in which the tax is imposed upon the basis of car mileage, car days, or such other data as would tend to establish this average. The department shall multiply the average number so determined by the fair market value for a car of that class and use the product as the basis for the assessment of the property.

HISTORY: 1962 Code Section 65-1711; 1976 Act No. 709, Part II, Section 10.



SECTION 12-37-2150. Tax levy against assessed value.

The department shall annually make a tax levy against the value so assessed and determined to exist in the State at a rate which will equal the average rates of levy for all purposes in the several taxing districts of the State for the current year, and such tax levy shall be due and payable to the department before December 31 of each year.

HISTORY: 1962 Code Section 65-1712; 1976 Act No. 709, Part II, Section 10.



SECTION 12-37-2160. Disposition of proceeds.

The proceeds collected under this article shall be paid into the general fund of the State.

HISTORY: 1962 Code Section 65-1713; 1976 Act No. 709, Part II, Section 10.



SECTION 12-37-2170. Penalty for failure to file return or to pay tax.

If any person fails to file a return or to pay a tax, if one is due, on or before the time required by or under the provisions of this chapter, the tax shall be increased by ten per cent, and, in addition thereto, interest at the rate of one-half of one percent per month shall be added to the tax.

HISTORY: 1962 Code Section 65-1714; 1976 Act No. 709, Part II, Section 10.



SECTION 12-37-2190. Effect of other ad valorem taxes.

The ad valorem taxation authorized by this article shall be in lieu of all other ad valorem taxes upon the private cars of private car companies.

HISTORY: 1962 Code Section 65-1716; 1976 Act No. 709, Part II, Section 10.



SECTION 12-37-2270. Failure to pay tax works a forfeiture.

Whenever any corporation chartered under the laws of this State shall refuse, neglect or omit to pay the taxes for State and county purposes, as assessed and levied upon the property of such corporation, within thirty days after the time required and permitted by law for taxes to be paid with or without penalty, as required by law, the charter of such corporation, with all the rights, privileges and franchises thereunder, shall become and be deemed forfeited and the corporate existence of such corporation shall be annulled.

In every such case the Attorney General shall bring an action against such corporation for the purpose of vacating the charter or annulling the existence of such corporation in the manner prescribed by law.

HISTORY: 1962 Code Section 65-1728; 1952 Code Section 65-1728; 1942 Code Section 2660; 1932 Code Section 2660; Civ. C. '22 Section 397; Civ. C. '12 Section 336; Civ. C. '02 Section 308; 1893 (21) 395.



SECTION 12-37-2410. Definitions.

As used in this article:

(a) "Aircraft" means any contrivance, used or designed for navigation or flight through the air.

(b) "Airline company" means any person who undertakes, directly or indirectly, to engage in the regularly scheduled transportation by aircraft of persons or property for hire in interstate, intrastate or international transportation.

(c) "Operated" or "operation" means landings or takeoffs of aircraft by any airline company as defined herein.

(d) "Department" means the South Carolina Department of Revenue.

(e) "Person" means any individual, corporation, firm, partnership, company or association, and includes a guardian, trustee, executor, administrator, receiver, conservator or any person acting in a fiduciary capacity therefor.

(f) "Plane hours" means and includes for each type of model of aircraft all hours in flight and all hours on the ground.

HISTORY: 1976 Act No. 576, Section 1; 1993 Act No. 181, Section 210.



SECTION 12-37-2420. Required tax returns.

All airline companies operating in the State shall make an annual property tax return on or before the 15th day of April in each year for the preceding calendar or fiscal year of their flight equipment to the department. Each type and model of flight equipment shall be separately returned, valued and apportioned as herein provided.

Provided, However, That the first report of airline companies shall be filed on or before October 15, 1976 and any tax due shall be paid by December 31, 1976.

HISTORY: 1976 Act No. 576, Section 2; 1976 Act No. 709, Part II, Section 2.



SECTION 12-37-2430. Valuation of aircraft.

The department shall annually assess, adjust, equalize, and apportion the valuation of all aircraft of each airline company of a type or model operated in this State by such airline company by such type or model. Such aircraft shall be valued by the department at fair market value.

HISTORY: 1976 Act No. 576, Section 3; 1982 Act No. 433, Section 4.



SECTION 12-37-2440. Ratios for valuation of aircraft.

The valuation of such aircraft apportioned to this State shall be determined by the department to be the proportion of the total valuation of such aircraft determined on the basis of the arithmetical average of the following two ratios:

(a) The ratio which the total time scheduled on the ground within this State of such aircraft during the preceding calendar or fiscal year bears to the total time scheduled on the ground within and without this State of such aircraft during the preceding calendar or fiscal year.

(b) The ratio which the total mileage scheduled within this State of such aircraft operated in this State during the preceding calendar or fiscal year bears to the total mileage scheduled within and without this State of such aircraft during the preceding calendar or fiscal year.

HISTORY: 1976 Act No. 576, Section 4.



SECTION 12-37-2450. Tax levy.

The department shall annually make a tax levy against the value so assessed and determined to exist in the State at a rate which will equal the average rates of levy for all purposes in the several taxing districts of the State for the current year, and such tax levy shall be due and payable to the department before December 31st of each year.

HISTORY: 1976 Act No. 576, Section 5.



SECTION 12-37-2460. Disposition of tax proceeds.

The proceeds collected under this article shall be paid into the general fund of the State.

HISTORY: 1976 Act No. 576, Section 6.



SECTION 12-37-2470. Penalty for failure to file return or to pay tax.

If any person fails to file a return or to pay a tax, if one is due, on or before the time required by or under the provisions of this article, the tax shall be increased by ten percent, and, in addition thereto, interest at the rate of one-half of one percent per month shall be added to the tax.

HISTORY: 1976 Act No. 576, Section 7.



SECTION 12-37-2490. Effect of other ad valorem taxes upon aircraft of airline companies.

The ad valorem taxation authorized by this article shall be in lieu of all other ad valorem taxes upon the aircraft of airline companies.

HISTORY: 1976 Act No. 576, Section 9.



SECTION 12-37-2610. Tax year for motor vehicles.

The tax year for licensed motor vehicles begins with the last day of the month in which a license required by Section 56-3-110 is issued and ends on the last day of the month in which the license expires or is due to expire, unless the license is for a period of two years. In that case the tax year for motor vehicles for the first year of the two-year licensing period begins with the last day of the month in which a license required by law is issued and ends on the last day of the month on the next anniversary of the issue date of the license. For the second year of the two-year licensing period the tax year for motor vehicles begins with the last day of the month on the anniversary of the issue date of the license and ends on that last day of the month in which the license expires or is due to expire. No license may be issued for motor vehicles until the ad valorem tax is paid for the year for which the license is to be issued. Motor vehicles registered under the International Registration Plan may pay ad valorem property taxes on a semiannual basis. The provisions of this section do not apply to sales of motor vehicles by a licensed motor vehicle dealer that do not involve the transfer of a license plate. Notice of the sales must be furnished to the department along with other documents necessary for the registration and licensing of the vehicle concerned. The notice must be received by the department as a prerequisite to the registration and licensing of the vehicle and must include the name and address of the purchaser, the vehicle identification number, and the year and model of the vehicle. The notice must be an original and one copy, and the copy must be provided by the department to the auditor of the county in which the vehicle is taxable. All ad valorem taxes on a vehicle are due and payable one hundred twenty days from the date of purchase. The notice and the time in which to pay the tax applies to motor vehicles that are serviced and delivered by a licensed motor vehicle dealer for the benefit of an out-of-state dealer.

HISTORY: 1980 Act No. 405, Section 2; 1980 Act No. 432, Section 1; 1982 Act No. 350; 1984 Act No. 265; 1987 Act No. 188, Section 1; 1993 Act No. 164, Part II, Section 22QQ.



SECTION 12-37-2615. Penalties for violation of Section 12-37-2610.

Any person who violates the provisions of Section 12-37-2610 shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not more than one hundred dollars or imprisoned for a period not to exceed thirty days, or both.

HISTORY: 1980 Act No. 432, Section 2.



SECTION 12-37-2620. Tax determined for twelve or twenty-four month period, depending on licensing period; proportionate reduction for shorter period.

The tax payable on motor vehicles required to be licensed by Section 56-3-110 must be determined for a twelve-month licensing period, except when the license required is for a twenty-four month licensing period. In that case the tax payable on motor vehicles required to be licensed by the department must be determined for a twelve-month tax year for each of the two twelve-month periods contained in the biennial licensure as they respectively occur. If the actual licensing period is less than twelve months for either of the two twelve-month tax years, the tax payable must be that proportion of the above described tax that is equal to the proportion of the number of months that the licensing period is to the twelve-month period that is affected.

HISTORY: 1980 Act No. 405, Section 3; 1993 Act No. 164, Part II, Section 22RR.



SECTION 12-37-2630. Property tax return to be filed prior to application for motor vehicle license.

When a motor vehicle is first taxable in a county the owner or person having control of the vehicle shall make a property tax return of it prior to applying for a license. The return shall be made to the auditor of the county in which the owner or person having control of the motor vehicles resides. If the motor vehicle is used in a business the return shall be made to the auditor of the county in which the motor vehicle is situated, that being the county and city of principal use of the vehicle. The return shall be signed under oath and shall set forth the county, school district, special or tax district and municipality in which the vehicle is principally used.

HISTORY: 1980 Act No. 405, Section 4.



SECTION 12-37-2640. Auditor to determine assessed value of motor vehicle.

The auditor shall determine the assessed value of the motor vehicle and shall calculate the amount of taxes on the vehicle. However, in the case of motor vehicles whose model year is fifteen years or more prior to the tax year, the assessed value is fifty dollars and in the case of a motor vehicle whose model year is less than fifteen years prior to the tax year, the assessed value must not be less than fifty dollars. The millage to be applied to motor vehicles licensed during January through December of each year must be that applied to other taxable property within the county, school district, special or tax district and, if applicable, the municipality for the preceding regular tax year.

HISTORY: 1980 Act No. 405, Section 5; 1985 Act No. 129, Section 1.



SECTION 12-37-2645. Assessment ratio for determining assessed value of motor vehicle.

For purposes of determining the appropriate assessment ratio used in the calculation of the assessed value of a motor vehicle and for defining those motor vehicles subject to the assessment ratios provided in Section 1(8)(B)(a) of Article X of the Constitution of this State, the definition of "private passenger motor vehicle" provided in Section 56-3-630 applies except that in the case of pickup trucks, the empty weight and gross weight limits provided in that definition are increased respectively to nine thousand pounds or less and eleven thousand pounds or less and the definition is deemed to include motorcycles.

HISTORY: 2006 Act No. 333, Section 1, eff June 2, 2006.



SECTION 12-37-2650. Issuance of tax notices and paid receipts; delegation of collection of taxes.

The auditor shall prepare a tax notice of all vehicles owned by the same person and licensed at the same time for each tax year within the two-year licensing period. A notice must describe the motor vehicle by name, model, and identification number. The notice must set forth the assessed value of the vehicle, the millage, the taxes due on each vehicle, and the license period or tax year. The notice must be delivered to the county treasurer who must collect or receive payment of the taxes. One copy of the notice must be in the form of a bill or statement for the taxes due on the motor vehicle and, when practical, the treasurer shall mail that copy to the owner or person having control of the vehicle. When the tax and all other charges included on the tax bill have been paid, the treasurer shall issue the taxpayer a paid receipt. The receipt or a copy may be delivered by the taxpayer to the Department of Motor Vehicles with the application for the motor vehicle registration. A record of the payment of the tax must be retained by the treasurer. The auditor shall maintain a separate duplicate for motor vehicles. No registration may be issued by the Department of Motor Vehicles unless the application is accompanied by the receipt, a copy of the notification required by Section 12-37-2610 or notice from the county treasurer, by other means satisfactory to the Department of Motor Vehicles, of payment of the tax. Motor vehicles registered under the International Registration Plan may pay ad valorem property taxes on a semiannual basis, and a proportional receipt must be issued by the treasurer subject to penalties in Section 12-37-2730. The treasurer, tax collector, or other official charged with the collection of ad valorem property taxes in each county may delegate the collection of motor vehicle taxes to banks or banking institutions, if each institution assigns, hypothecates, or pledges to the county, as security for the collection, federal funds or federal, state, or municipal securities in an amount adequate to prevent any loss to the county from any cause. Each institution shall remit the taxes collected daily to the county official charged with the collections. The receipt given to the taxpayer, in addition to the information required in this section and by Section 12-45-70, must contain the name and office of the treasurer or tax collector of the county and must also show the name of the banking institution to which payment was made.

The county official charged with the collection of taxes shall send a list of the institutions collecting the taxes to the Department of Motor Vehicles. Each institution shall certify to the Department of Motor Vehicles that the taxes have been paid, and the Department of Motor Vehicles is authorized to accept certification in lieu of the tax receipt given to the taxpayer if certification contains information required by this section.

Tax bills (notices) for county assessed personal property valued in accordance with applicable Department of Revenue regulations must include notification of the taxpayer's appeal rights, to include a minimum amount of information of how the taxpayer should file his appeal, to whom, and within what time period.

HISTORY: 1980 Act No. 405, Section 6; 1980 Act No. 432, Section 3; 1983 Act No. 23 Section 1; 1987 Act No. 188, Section 2; 1988 Act No. 576; 1992 Act No. 361, Section 21; 1993 Act No. 164, Part II, Section 22SS; 1993 Act No. 181, Section 211; 1996 Act No. 459, Section 12; 2005 Act No. 145, Section 47, eff June 7, 2005.



SECTION 12-37-2660. Listing of license registration applications to be furnished to county auditors.

The Department of Motor Vehicles shall furnish to the auditor of each county a listing of license registration applications to be mailed to the owners of motor vehicles in the respective counties. The listings must be furnished to the auditor as soon as possible but not later than ninety days before the expiration of the registration. Listings must be in the form of computer tapes or printouts. The Department of Motor Vehicles shall provide notice to the respective counties each month for all vehicles that are licensed the second year of the two-year licensing period. This listing must contain an updating of the prior year's list to denote vehicles in which the license or registration is transferred or canceled.

HISTORY: 1980 Act No. 405, Section 7; 1993 Act No. 164, Part II, Section 22TT; 1993 Act No. 181, Section 212; 1996 Act No. 459, Section 13.



SECTION 12-37-2675. Transfer of vehicle license, tax levy prohibited until license expires.

If a license is transferred from one motor vehicle to another, no tax may be levied on the motor vehicle to which the license was transferred until the license expires.

HISTORY: 1994 Act No. 417, Section 1.



SECTION 12-37-2680. Determination of assessed value of vehicle.

The assessed value of the vehicle must be determined as of the first day of the month preceding the beginning of the tax year for the vehicles. The assessed values must be published in guides or manuals by the South Carolina Department of Revenue and provided to the auditor of each county as often as may be necessary to provide for current values. When the value of any vehicle is not set forth in the guide or manual the auditor shall determine the value from other available information.

HISTORY: 1980 Act No. 405, Section 9; 1993 Act No. 164, Part II, Section 22UU; 1993 Act No. 181, Section 214; 1995 Act No. 60, Section 4G.



SECTION 12-37-2690. Assessment and collection of municipal taxes.

A municipality may by contract authorize the county to assess and collect the municipal tax on motor vehicles. When so contracted, the provisions hereof shall be applicable to the municipal tax on vehicles. In such cases the duplicate and receipt above provided for shall also reflect the amount of municipal tax. A municipality that does not contract shall by ordinance provide for the date that taxes due on motor vehicles for each tax year are to be paid. All statutes providing for the collection of taxes shall be applicable to such municipal tax.

HISTORY: 1980 Act No. 405, Section 10.



SECTION 12-37-2710. Returns for personal property registered with state agencies.

Except as provided in Section 12-37-2630, no return shall be required for personal property which is required by state law to be registered with an agency of the State. The provisions of this section shall be effective for tax years beginning after December 31, 1980.

HISTORY: 1980 Act No. 405, Section 12.



SECTION 12-37-2720. Exception as to motor vehicles held for sale by dealers.

The provisions of this article shall not apply to motor vehicles which are a part of the inventory held for sale by licensed motor vehicle dealers and which are operated on the highways under a dealer tag.

HISTORY: 1980 Act No. 405, Section 13.



SECTION 12-37-2721. Exemptions from motor vehicle tax.

The provisions of this article do not apply to motor vehicles owned and licensed by motor vehicle dealers and operated on the highway with education license plates pursuant to Section 56-3-2320.

HISTORY: 1994 Act No. 497, Part II, Section 37C.



SECTION 12-37-2722. Exemptions from the motor vehicle tax.

This article does not apply to motor vehicles on which is used a research and development license plate issued by the department pursuant to Section 56-3-2335.

HISTORY: 1994 Act No. 497, Part II, Section 84B.



SECTION 12-37-2723. Article inapplicable to vehicles operated on highway with manufacturer's plates.

The provisions of this article do not apply to motor vehicles held by a manufacturer and operated on the highway with manufacturer's license plates issued pursuant to Section 56-3-2330.

HISTORY: 1994 Act No. 497, Part II, Section 70B.



SECTION 12-37-2725. Cancellation of license plate and registration certificate upon transfer of vehicle title or upon owner of vehicle becoming legal resident of another state and registers vehicle in that state; refund or credit for property taxes paid by transferor.

When the title to a licensed vehicle is transferred, or the owner of the vehicle becomes a legal resident of another state and registers the vehicle in the new state of residence, the license plate and registration certificate may be returned for cancellation. The license plate and registration certificate must be delivered to the auditor of the county of the vehicle's registration and tax payment. A request for cancellation must be made in writing to the auditor upon forms approved by the Department of Motor Vehicles. The auditor, upon receipt of the license plate, registration certificate, and the request for cancellation, shall order and the treasurer shall issue a credit or refund of property taxes paid by the transferor on the vehicle. The amount of the refund or credit is that proportion of the tax paid that is equal to that proportion of the complete months remaining in that tax year. The auditor, within five days thereafter, shall deliver the license plate, registration certificate, and the written request for cancellation to the Department of Motor Vehicles. Upon receipt, the Department of Motor Vehicles shall cancel the license plate and registration certificate and may not reissue the same.

HISTORY: 1985 Act No. 40, Section 1; 1993 Act No. 164, Part II, Section 22WW; 1993 Act No. 181, Section 215; 1994 Act No. 516, Section 32; 1996 Act No. 459, Section 14.



SECTION 12-37-2730. Penalties; summons.

(A) It is unlawful for a person to use the treasurer's receipt to obtain a motor vehicle license plate unless all municipal personal property taxes due in the county of his residence on a vehicle now or previously owned by the applicant have been paid. A person who knowingly violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars. Each day's violation constitutes a separate offense.

The above penalty is in addition to any other penalties prescribed by law for failure to pay municipal taxes.

When a municipality contracts for the collection of its vehicle tax, a receipt for the payment of the taxes must not be issued unless both the county and municipal tax and all other charges included on the tax bill have been paid. The owner of a motor vehicle registered under the International Reciprocity Plan who opts to pay semiannually and fails to pay semiannual payments as provided in this chapter is not permitted to relicense the vehicle until all taxes are paid and shall forfeit any further privilege to pay semiannually.

(B) To enforce the collection of personal property taxes and vehicle registration laws of this State, a code enforcement officer may issue an ordinance summons to a person the officer believes has failed to remit property taxes to the appropriate taxing entity or a person he believes has failed to comply fully with the vehicle registration laws of this State. However, a code enforcement officer may not stop a vehicle that is in motion to issue an ordinance summons pursuant to this section. A fine imposed pursuant to this section may not exceed the criminal jurisdiction of the magistrates' court. A magistrate shall dismiss an ordinance summons issued pursuant to this subsection upon a showing by the person summoned of proper registration and the payment of current and delinquent property taxes before the court hearing date set in the summons.

HISTORY: 1980 Act No. 405, Section 14; 1987 Act No. 188, Section 3; 2005 Act No. 145, Section 48, eff June 7, 2005.



SECTION 12-37-2735. Personal Property Tax Relief Fund established.

(A) There is established in the State Treasury a separate and distinct fund to be known as the Personal Property Tax Relief Fund to which must be credited not more than nor less than twenty million dollars for a fiscal year. All monies deposited to this fund must be accounted for separately and any interest accruing from the investment of the monies on deposit with the fund must be credited to the fund and used for the same purpose as the principal. The fund must be used to make allocations available to the counties for the purpose of assisting the counties in reducing the ad valorem tax on personal motor vehicles.

(B) The monies credited to the Personal Property Tax Relief Fund must be allocated annually to separate county accounts, one each established in the name of the forty-six counties. The monies must be divided and allocated to the various county accounts based on a ratio equal to the total number of personal motor vehicles registered in a county divided by the total number of personal motor vehicles registered statewide at the close of the preceding calendar year or fiscal year as determined by the State Treasurer. The allocation drawn from the fund must be used for the exclusive purpose of reducing the ad valorem tax on personal motor vehicles and must be distributed to eligible persons in an equitable manner based on the fair market value of the vehicle.

HISTORY: 1999 Act No. 100, Part II, Section 111.



SECTION 12-37-2740. Suspension of driver's license and vehicle registration for failure to pay personal property tax on a vehicle.

(A) The Department of Motor Vehicles shall suspend the driver's license and vehicle registration of a person who fails to pay personal property tax on a vehicle. The request to suspend must be an electronic notification from the county treasurer of the county in which the tax is delinquent. Before the electronic notification is sent to the Department of Motor Vehicles, the county treasurer shall notify the delinquent taxpayer of the pending suspension by letter. The letter must be developed by the county treasurers in conjunction with the Department of Motor Vehicles and used uniformly throughout the State. The letter must advise the person of the pending suspension and the steps necessary to prevent the suspension from being entered on the person's driving and registration records. A county must allow thirty days for the payment of taxes before the county notifies the Department of Motor Vehicles to suspend the person's driver's license and vehicle registration.

(B) Notwithstanding the provisions of Sections 56-1-460 and 56-9-500, a charge of driving under suspension if the suspension is solely for failure to pay property taxes or the reinstatement fee required for the property tax suspension does not require proof of financial responsibility. A person is not subject to a custodial arrest solely for being under suspension pursuant to provisions contained in this section. Upon conviction:

(1) For a first offense under this section, the penalty is a fine not to exceed fifty dollars.

(2) For a second offense under this section, the penalty is a fine not to exceed two hundred fifty dollars.

(3) For a third or subsequent offense under this section, the penalty is a fine not to exceed five hundred dollars, or imprisonment not to exceed thirty days, or both.

(C) Notwithstanding the provisions of subsections (A) and (B) of this section or the provisions of Section 56-1-460, a charge of driving under suspension issued solely as a result of this section must be dismissed if the person provides proof on the person's court date that the personal property taxes on the vehicle which resulted in the charge being issued have been paid.

(D) Before the reinstatement of a driver's license or vehicle registration suspended pursuant to this section, a fee of fifty dollars must be paid to the Department of Motor Vehicles. The Department of Motor Vehicles may retain revenues generated by payment of the reinstatement fees pursuant to this section for use in defraying costs associated with suspension and reinstatement actions pursuant to this section. Fees collected in excess of actual departmental direct costs related to suspension and reinstatement actions pursuant to this section must be deposited to the credit of the general fund of the State at the end of each fiscal year.

HISTORY: 2001 Act No. 101, Section 1, eff October 1, 2001; 2006 Act No. 386, Section 24, eff June 14, 2006.



SECTION 12-37-2810. Definitions.

As used in this article, unless the context requires otherwise:

(A) "Motor carrier" means a person who owns, controls, operates, manages, or leases a motor vehicle or bus for the transportation of property or persons in intrastate or interstate commerce except for scheduled intercity bus service and farm vehicles using FM tags as allowed by the Department of Motor Vehicles. A motor carrier is defined further as being a South Carolina-based International Registration Plan registrant or owning or leasing real property within this State used directly in the transportation of freight or persons.

(B) "Motor vehicle" means a motor propelled vehicle used for the transportation of property on a public highway with a gross vehicle weight of greater than twenty-six thousand pounds.

(C) "Highway" means all public roads, highways, streets, and ways in this State, whether within a municipality or outside of a municipality.

(D) "Person" means any individual, corporation, firm, partnership, company or association, and includes a guardian, trustee, executor, administrator, receiver, conservator, or a person acting in a fiduciary capacity.

(E) "Semitrailers" means every vehicle with or without motive power, other than a pole trailer, designed for carrying property and for being drawn by a motor vehicle and constructed so that a part of its weight and of its load rests upon or is carried by another vehicle.

(F) "Trailers" means every vehicle with or without motive power, other than a pole trailer, designed for carrying property and for being drawn by a motor vehicle and constructed so that no part of its weight rests upon the towing vehicle.

(G) "Bus" means every motor vehicle designed for carrying more than sixteen passengers and used for the transportation of persons, for compensation, other than a taxicab or intercity bus.

HISTORY: 1996 Act No. 461, Section 1; 1998 Act No. 442, Section 12A; 2000 Act No. 399, Section 3(T)(1), eff August 17, 2000.



SECTION 12-37-2820. Assessment of motor vehicles.

(A) The Department of Revenue annually shall assess, equalize, and apportion the valuation of all motor vehicles of motor carriers. The valuation must be based on fair market value for the motor vehicles and an assessment ratio of nine and one-half percent as provided by Section 12-43-220(g). Fair market value is determined by depreciating the gross capitalized cost of each motor vehicle by an annual percentage depreciation allowance down to ten percent of the cost as follows:

(1) Year One -- .90

(2) Year Two -- .80

(3) Year Three -- .65

(4) Year Four -- .50

(5) Year Five -- .35

(6) Year Six -- .25

(7) Year Seven -- .20

(8) Year Eight -- .15

(9) Year Nine -- .10

(B) "Gross capitalized cost", as used in this section, means the original cost upon acquisition for income tax purposes, not to include taxes, interest, or cab customizing.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1B; 1998 Act No. 442, Section 12B.



SECTION 12-37-2830. Determination of value based on ratio.

The value of a motor carrier's vehicles subject to property taxes in this State must be determined based on the ratio of total mileage operated within this State during the preceding calendar year to the total mileage of its fleet operated within and without this State during the same preceding calendar year.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1C; 1998 Act No. 442, Section 12C; 1999 Act No. 100, Part II, Section 66.



SECTION 12-37-2840. Annual property tax returns; failure to remit taxes or file returns; assessments; appeals; penalties.

(A) Motor carriers must file an annual property tax return with the Department of Revenue no later than June 30 for the preceding calendar year and remit one-half of the tax due or the entire tax due as stated on the return. If the motor carrier fails to pay either one-half of the tax due or the entire tax due as of June 30, the department must issue a proposed assessment for the entire tax to the motor carrier. The tax as shown in the proposed assessment must be paid in full by cashier's check, money order, or cash within thirty days of the issuance of the proposed assessment, or the taxpayer may appeal the proposed assessment within thirty days using the procedures provided in subarticle 1, Article 5, Chapter 60 of this title.

(B)(1) If one-half of the tax is remitted on or before June 30, the remaining one-half of the tax due must be paid to the Department of Revenue on or before December 31 of that year. If the motor carrier fails to remit the remaining tax due pursuant to this section, the department shall issue a proposed assessment to the motor carrier.

(2) The tax shown in the proposed assessment must be paid in full by cashier's check, money order, or cash or appealed within thirty days of the issuance of the proposed assessment. The taxpayer may appeal the proposed assessment using the procedures provided in subarticle 1, Article 5, Chapter 60 of this title.

(C) If a motor carrier fails to timely file the return as required by this section, the department shall issue a proposed assessment which assumes all mileage of the motor carrier's fleet was driven within this State. A taxpayer may appeal this proposed assessment using the procedures provided in subarticle 1, Article 5, Chapter 60 of this title.

(D) A twenty-five percent penalty must be added to the property tax due if the motor carrier fails to file a return or pay any tax due, including the one-half of the tax due on June 30, as required by this section. The penalty must be applied the day after the date that the return was due to be filed or the tax was due to be paid. This penalty is instead of all other penalties and interest required by law, except those provided in Section 12-54-44.

(E) If the motor carrier fails to remit the tax due within thirty days of receipt of the proposed assessment and the taxpayer fails to appeal the proposed assessment as provided in subsection (B), the department shall assess the tax. Tax due pursuant to this section is subject to the collection procedures provided in Chapter 54, of this title, except that the penalty provisions of Section 12-54-43 do not apply.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1D; 1998 Act No. 442, Section 12D; 2000 Act No. 399, Section 3(T)(2), eff August 17, 2000.



SECTION 12-37-2842. Registration of vehicles or buses with Department; notification to Department of disposition of vehicles or buses.

(A) The Department of Motor Vehicles, at the time of first registration by a motor carrier as defined in this article, shall notify the registrant of the Department of Revenue's registration and filing requirements and supply the required registration forms.

(B) The motor carrier must register with the Department of Revenue within thirty days following the year in which the vehicle or bus was first registered for operation in South Carolina.

(C) A motor carrier must notify the Department of Revenue, on forms supplied by the department, of a motor vehicle or bus that is disposed of before December 31.

HISTORY: 2000 Act No. 399, Section 3(T)(3), eff August 17, 2000.



SECTION 12-37-2850. Assessment of taxes.

The Department of Revenue shall assess annually the taxes due based on the value determined in Section 12-37-2820 and an average millage for all purposes statewide for the preceding calendar year and shall publish the average millage for the preceding year by June 1 of each year. The taxes assessed must be paid to the Department of Revenue no later than December 31 of each year and may be made in two equal installments. Distribution of the taxes paid must be made by the State Treasurer's Office based on the distribution formula contained in Section 12-37-2870.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1E; 1998 Act No. 442, Section 12E.



SECTION 12-37-2860. One-time fees.

(A) Instead of the property taxes and registration requirements contained in Sections 56-3-110 and 56-3-700 on semitrailers and trailers of motor carriers as defined in Section 12-37-2810, a one-time fee payable to the Department of Motor Vehicles in the amount of eighty-seven dollars is due on all semitrailers and trailers currently registered and subsequently on each semitrailer and trailer before being placed in service.

(B) Twelve dollars of the one-time fee must be distributed to the Department of Revenue and may be retained by the Department of Revenue and expended in budgeted operations to record and administer the fee. The remaining seventy-five dollars of the fee must be distributed based on the distribution formula contained in Section 12-37-2870 and must occur by the fifteenth day of the month following the month in which the fees are collected.

(C) The fee required by this section is due on or before March 31, 1998, for the initial registration.

(D) The Department of Motor Vehicles shall design a permanent tag for display on the exterior of the rear of the trailer or semitrailer in a conspicuous place.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1F; 1998 Act No. 432, Section 12.



SECTION 12-37-2870. Distribution formula.

The distribution for each county must be determined on the ratio of total federal and state highway miles within each county during the preceding calendar year to the total federal and state highway miles within all counties of this State during the same preceding calendar year. The county must distribute the revenue from the payment-in-lieu of taxes received pursuant to this section within thirty days of its receipt to every governmental entity levying a property tax in the manner set forth below. For each governmental entity levying a property tax, the entire assessed value of the taxable property within its boundaries and the county area must be multiplied by the millage rate imposed by the governmental entity. That figure constitutes the numerator for that governmental entity. The total of the numerators for all property tax levying entities within the county area constitutes the denominator. The numerator for each governmental entity must be divided by the denominator. The resulting percentage must be multiplied by the payment-in-lieu of tax revenue received pursuant to this section and that amount distributed to the general fund of the appropriate governmental entity. The distribution of taxes and fees paid must be made by the last day of the next month succeeding the month in which the taxes and fees were paid.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1G.



SECTION 12-37-2880. Ad valorem taxes.

The ad valorem taxes authorized by this article are in lieu of all other ad valorem taxes upon the motor vehicles of motor carriers. The fee-in-lieu of property taxes and registration requirements authorized by this article are in lieu of all other ad valorem taxes upon trailers and semitrailers of motor carriers.

HISTORY: 1996 Act No. 461, Section 1; 1997 Act No. 125, Section 1H.



SECTION 12-37-2890. Suspension of driver's license for failure to pay motor carrier property tax; penalty for driving with suspended license; reinstatement.

(A) Upon request by the Department of Revenue, and after the time period for all appeals of tax due is exhausted, the Department of Motor Vehicles shall suspend the driver's license and vehicle registration of a person that fails to file or pay a motor carrier property tax on a vehicle, pursuant to this article. The request to suspend must be an electronic notification from the Department of Revenue to the Department of Motor Vehicles. Before notification is sent to the Department of Motor Vehicles, the Department of Revenue shall notify the delinquent taxpayer by certified letter of the pending suspension and of the steps necessary to prevent the suspension from being entered on the taxpayer's driving and registration records. The department shall allow thirty days for payment of taxes before notifying the Department of Motor Vehicles to suspend the driver's license and vehicle registration.

(B) Notwithstanding the provisions of Sections 56-1-460 and 56-9-500, a charge of driving under suspension when the suspension is solely for failure to file or pay a motor carrier property tax or the reinstatement fee required for the property tax does not require proof of financial responsibility. A person is not subject to a custodial arrest solely for being under suspension pursuant to this section. Upon conviction of a violation of this section, the taxpayer is subject to:

(1) for a first offense a fine not to exceed fifty dollars;

(2) for a second offense a fine not to exceed two hundred fifty dollars; and

(3) for a third or subsequent offense under this section, the penalty is a fine not to exceed five hundred dollars or imprisonment not to exceed thirty days, or both.

(C) Notwithstanding the provisions of subsections (A) and (B) of this section or the provisions of Section 56-1-460, a charge of driving under suspension issued solely as a result of this section must be dismissed if the taxpayer provides proof on the taxpayer's court date that the personal property taxes on the vehicle which resulted in the charge being issued have been paid.

(D) Before the reinstatement of a driver's license or vehicle registration suspended due to a violation of this section, a fee of fifty dollars must be paid to the Department of Motor Vehicles. The Department of Motor Vehicles may retain revenues generated by payment of the reinstatement fees pursuant to this section for use in defraying costs associated with suspension and reinstatement actions pursuant to this section. Fees collected in excess of actual departmental direct costs related to suspension and reinstatement actions pursuant to this section must be deposited to the credit of the general fund of the State at the end of each fiscal year.

HISTORY: 2005 Act No. 161, Section 24, eff June 9, 2005; 2006 Act No. 386, Section 25, eff June 14, 2006.



SECTION 12-37-3110. Citation of article.

This article may be cited as the "South Carolina Real Property Valuation Reform Act".

HISTORY: 2006 Act No. 388, Pt IV, Section 1, eff upon ratification of amendment to Article X of the Constitution (ratified April 26, 2007).



SECTION 12-37-3120. Interpretation with other laws.

The value of real property for purposes of the imposition of the property tax is subject to the provisions of this article. Except where inconsistent, the provisions of this article are in addition to and not in lieu of other provisions of law applicable to the valuation of real property for purposes of the property tax. If the provisions of this article are inconsistent with other provisions of law, the provisions of this article apply.

HISTORY: 2006 Act No. 388, Pt IV, Section 1, eff upon ratification of amendment to Article X of the Constitution (ratified April 26, 2007).



SECTION 12-37-3130. Definitions.

As used in this article:

(1) "Additions" or "improvements" mean an increase in the value of an existing parcel of real property because of:

(a) new construction;

(b) reconstruction;

(c) major additions to the boundaries of the property or a structure on the property;

(d) remodeling; or

(e) renovation and rehabilitation, including installation.

Additions or improvements do not include minor construction or ongoing maintenance and repair of existing structures. The repair or reconstruction of a structure damaged or destroyed by a disaster, to include, but not limited to, construction defects, defective materials, fire, wind, hail, flood, and acts of God, is not an addition or improvement to the extent that the structure as repaired or reconstructed is similar in size, utility, and function of the structure damaged or destroyed, and the rebuilding or reconstruction is begun within eight years after determination of the damage or destruction. Construction of facilities in a home that make the home handicap accessible is not an addition or improvement if the utility and function of the structure remains unchanged. The installation of a fire sprinkler system in a commercial or residential structure when the installation is not required by law, regulation, or code is not an addition or improvement if the utility and function of the structure remains unchanged.

(2) "Adjustments" mean changes in fair market value as determined in periodic countywide appraisal and equalization programs conducted pursuant to Section 12-43-217 as allowed pursuant to Section 6, Article X of the Constitution of this State, but adjustments are subject to the limits on increases provided in that Section 6 and as further provided in Section 12-37-3140(B).

(3) "Appraisal" or "appraised" means the process provided by law for the property tax assessor to determine the fair market value of real property and additions and improvements to real property.

(4) "Assessable transfer of interest" means a transfer of an existing interest in real property that subjects the real property to appraisal. For purposes of this definition, an existing interest in real property includes life estate interests.

(5) RESERVED

(6) "Commonly controlled" means persons having relationships as described in Section 267(b) of the Internal Revenue Code as defined in Section 12-6-40(A).

(7) "Conveyance" means the date of the transfer of an assessable transfer of interest in real property. Failure to record legal instruments evidencing a transfer of interest gives rise to no inference as to whether or not an assessable transfer of interest has occurred.

(8) "Property tax assessor" means the county assessor, an assessor appointed to handle multiple county assessments pursuant to an intergovernmental agreement, or the Department of Revenue, as applicable.

HISTORY: 2006 Act No. 388, Pt IV, Section 1, eff upon ratification of amendment to Article X of the Constitution (ratified April 26, 2007); 2007 Act No. 57, Section 7.A, eff April 26, 2007, applicable for property tax years beginning after 2006; 2008 Act No. 357, Section 3.A, eff June 25, 2008, applicable for taxable years beginning after 2007.



SECTION 12-37-3135. ATI fair market value exemption from property tax; requirements.

(A) As used in this section:

(1) "ATI fair market value" means the fair market value of a parcel of real property and any improvements thereon as determined by appraisal at the time the parcel last underwent an assessable transfer of interest.

(2) "Current fair market value" means the fair market value of a parcel of real property as reflected on the books of the property tax assessor for the current property tax year.

(3) "Exemption value" means the ATI fair market value when reduced by the exemption allowed by this section.

(4) "Fair market value" means the fair market value of a parcel of real property and any improvements thereon as determined by the property tax assessor by an initial appraisal, by an appraisal at the time the parcel undergoes an assessable transfer of interest, and as periodically reappraised pursuant to Section 12-43-217.

(5) "Property tax value" means fair market value as it may be adjusted downward to reflect the limit imposed pursuant to Section 12-37-3140(B).

(B)(1) When a parcel of real property and any improvements thereon subject to the six percent assessment ratio provided pursuant to Section 12-43-220(e) and which is currently subject to property tax undergoes an assessable transfer of interest after 2010, there is allowed an exemption from property tax of an amount of the ATI fair market value of the parcel as determined in the manner provided in item (2) of this subsection. Calculation of property tax value for such parcels is based on exemption value. The exemption allowed by this section applies at the time the ATI fair market value first applies.

(2)(a) The exemption allowed by this section is an amount equal to twenty-five percent of ATI fair market value of the parcel. However, no exemption value calculated pursuant to this section may be less than current fair market value of the parcel.

(b) If the ATI fair market value of the parcel is less than the current fair market value, the exemption otherwise allowed pursuant to this section does not apply and the ATI fair market value applies as provided pursuant to Section 12-37-3140(A)(1)(b).

(C) The exemption allowed in this section does not apply unless the owner of the property, or the owner's agent, notifies the county assessor that the property will be subject to the six percent assessment ratio provided pursuant to Section 12-43-220(e) before January thirty-first for the tax year for which the owner first claims eligibility for the exemption. No further notifications are necessary from the current owner while the property remains subject to the six percent assessment ratio.

HISTORY: 2011 Act No. 57, Section 1, eff June 14, 2011.



SECTION 12-37-3140. Determining fair market value.

(A)(1) For property tax years beginning after 2006, the fair market value of real property is its fair market value applicable for the later of:

(a) the base year, as defined in subsection (C) of this section;

(b) December thirty-first of the year in which an assessable transfer of interest has occurred;

(c) as determined on appeal; or

(d) as it may be adjusted as determined in a countywide reassessment program conducted pursuant to Section 12-43-217, but limited to increases in such value as provided in subsection (B) of this section.

(2) To the fair market value of real property as determined at the time provided in item (1) of this subsection, there must be added the fair market value of subsequent improvements and additions to the property.

(B) Any increase in the fair market value of real property attributable to the periodic countywide appraisal and equalization program implemented pursuant to Section 12-43-217 is limited to fifteen percent within a five-year period to the otherwise applicable fair market value. This limit must be calculated on the land and improvements as a whole. However, this limit does not apply to the fair market value of additions or improvements to real property in the year those additions or improvements are first subject to property tax, nor do they apply to the fair market value of real property when an assessable transfer of interest occurred in the year that the transfer value is first subject to tax.

(C) For purposes of determining a "base year" fair market value pursuant to this section, the fair market value of real property is its appraised value applicable for property tax year 2007.

(D) Real property valued by the unit valuation concept is excluded from the limits provided pursuant to subsection (B) of this section.

(E) Value attributable to additions and improvements, and changes in value resulting from assessable transfers of interest occurring in a property tax year are first subject to property tax in the following tax year except as provided pursuant to Section 12-37-670(B).

HISTORY: 2006 Act No. 388, Pt IV, Section 1, eff upon ratification of amendment to Article X of the Constitution (ratified April 26, 2007); 2007 Act No. 57, Section 7.B, eff April 26, 2007, applicable for property tax years beginning after 2006; 2010 Act No. 275, Section 2, eff June 16, 2010.



SECTION 12-37-3150. Determining when to appraise parcel of real property.

(A) For purposes of determining when a parcel of real property must be appraised, an assessable transfer of interest in real property includes, but is not limited to, the following:

(1) a conveyance by deed;

(2) a conveyance by land contract;

(3) a conveyance to a trust, except if:

(a) the settlor or the settlor's spouse, or both, conveys the property to the trust and the sole present beneficiary or beneficiaries are the settlor or the settlor's spouse, or both; or

(b) the settlor or the settlor's spouse, or both, conveys property subject to the special four percent assessment ratio pursuant to Section 12-43-220(c) and the sole present beneficiary or beneficiaries is the child or children of the settlor or the settlor's spouse, but a subsequent conveyance of this real property by the beneficiary child or children is not exempt from the provisions of this section;

(4) a conveyance by distribution from a trust, except if the distributee is the sole present beneficiary or the spouse of the sole present beneficiary, or both;

(5) a change in the sole present beneficiary or beneficiaries of a trust, except a change that adds or substitutes the spouse of the sole present beneficiary;

(6) a conveyance by distribution under a will or by intestate succession, except if:

(a) the distributee is the decedent's spouse; or

(b) the distributee is the child or children of the decedent, the decedent did not have a spouse at the time of the decedent's death, and the property is subject to the special four percent assessment ratio pursuant to Section 12-43-220(c), but a subsequent conveyance of this real property by the distributee child or children is not exempt from the provisions of this section;

(7) a conveyance by lease if the total duration of the lease, including the initial term and all options for renewal, is more than twenty years or the lease grants the lessee a bargain purchase option. As used in this item, "bargain purchase option" means the right to purchase the property at the termination of the lease for not more than eighty percent of the property's true cash value at the termination of the lease. This item does not apply to personal property or that portion of the property not subject to the leasehold interest conveyed;

(8) a transfer of an ownership interest in a single transaction or as a part of a series of related transactions within a twenty-five year period in a corporation, partnership, sole proprietorship, limited liability company, limited liability partnership, or other legal entity if the ownership interest conveyed is more than fifty percent of the corporation, partnership, sole proprietorship, limited liability company, limited liability partnership, or other legal entity. This provision does not apply to transfers that are not subject to federal income tax, as provided in subsection (B)(1), including, but not limited to, transfers of interests to spouses. The corporation, partnership, sole proprietorship, limited liability company, limited liability partnership, or other legal entity shall notify the applicable property tax assessor on a form provided by the Department of Revenue not more than forty-five days after a conveyance of an ownership interest that constitutes an assessable transfer of interest or transfer of ownership under this item. Failure to provide this notice or failure to provide accurate information of a transaction required to be reported by this subitem subjects the property to a civil penalty of not less than one hundred nor more than one thousand dollars as determined by the assessor. This penalty is enforceable and collectible as property tax and is in addition to any other penalties that may apply. Failure to provide this notice is a separate offense for each year after the notice was required;

(9) a change of use of agricultural real property which subjects it to the rollback tax;

(10) a change of use of real property when classification of property changes as a result of a local zoning ordinance change; or

(11) the passage of twenty years since the later of the base year or the last assessable transfer of interest for real property owned by a publicly-held entity whose stock, shares, or other ownership interests are traded on a regulated exchange, a pension fund, or other similar entity.

An assessable transfer of interest resulting in the appraisal required pursuant to this article occurs at the time of execution of the instruments directly resulting in the transfer of interest and without regard as to whether or not the applicable instruments are recorded. Failure to record instruments resulting in a transfer of interest gives rise to no inference as to whether or not an assessable transfer of interest has occurred.

(B) An assessable transfer of interest does not include:

(1) transfers not subject to federal income tax in the following circumstances:

(a) 1033 (Conversions-Fire and Insurance Proceeds to Rebuild);

(b) 1041 (Transfers of Property Between Spouses or Incident to Divorce);

(c) 351 (Transfer to a Corporation Controlled by Transferor);

(d) 355 (Distribution by a Controlled Corporation);

(e) 368 (Corporate Reorganizations); or

(f) 721 (Nonrecognition of Gain or Loss on a Contribution to a Partnership).

Number references in the above subitems are to sections of the Internal Revenue Code of 1986, as defined in Section 12-6-40;

(2) a transfer of that portion of property subject to a life estate or life lease retained by the transferor, until expiration or termination of the life estate or life lease;

(3) a transfer through foreclosure or forfeiture of a recorded instrument or through deed or conveyance in lieu of a foreclosure or forfeiture, until the redemption period has expired;

(4) a transfer by redemption by the person to whom taxes are assessed of property previously sold for delinquent taxes;

(5) a conveyance to a trust if the settlor or the settlor's spouse, or both, convey the property to the trust and the sole present beneficiary of the trust is the settlor or the settlor's spouse, or both;

(6) a transfer for security or an assignment or discharge of a security interest;

(7) a transfer of real property or other ownership interests among members of an affiliated group. As used in this item, "affiliated group" is as defined in Section 1504 of the Internal Revenue Code as defined in Section 12-6-40. Upon request of the applicable property tax assessor, a corporation shall furnish proof within forty-five days that a transfer meets the requirements of this item. A corporation that fails to comply with this request is subject to a civil penalty as provided in Section 12-37-3160(B);

(8) a transfer of real property or other ownership interests among corporations, partnerships, limited liability companies, limited liability partnerships, or other legal entities if the entities involved are commonly controlled. Upon request by the applicable property tax assessor, a corporation, partnership, limited liability company, limited liability partnership, or other legal entity shall furnish proof within forty-five days that a transfer meets the requirements of this item. A corporation, partnership, limited liability company, limited liability partnership, or other legal entity that fails to comply with this request is subject to a civil penalty as provided in Section 12-37-3160(B);

(9) a transfer of an interest in a timeshare unit by deed or lease;

(10) a transfer of an undivided, fractional ownership interest in real estate in a single transaction or as a part of a series of related transactions, if the ownership interest or interests conveyed, or otherwise transferred, in the single transaction or series of related transactions within a twenty-five year period, is not more than fifty percent of the entire fee simple title to the real estate;

(11) a transfer to a single member limited liability company, not taxed separately as a corporation, by its single member or a transfer from a single member limited liability company, not taxed separately as a corporation, to its single member, as provided in Section 12-2-25(B)(1);

(12) a conveyance, assignment, release, or modification of an easement, including, but not limited to:

(a) a conservation easement, as defined in Chapter 8, Title 27;

(b) a utility easement; or

(c) an easement for ingress, egress, or regress;

(13) a transfer or renunciation by deed, release, or agreement of a claim of interest in real property for the purpose of quieting and confirming title to real property in the name of one or more of the existing owners of the real property or for the purpose of confirming or establishing the location of an uncertain or disputed boundary line;

(14) the execution or recording of a deed to real property for the purpose of creating or terminating a joint tenancy with rights of survivorship, provided the grantors and grantees are the same; or

(15) a transfer of a fractional interest between family members for zero monetary consideration, or a de minimis monetary consideration, whereby both the grantor and the grantee owned an interest in the property prior to the transfer. For purposes of this item, a family member includes a spouse, parent, brother, sister, child, grandparent, or grandchild.

HISTORY: 2006 Act No. 388, Pt IV, Section 1, eff upon ratification of amendment to Article X of the Constitution (ratified April 26, 2007); 2007 Act No. 57, Sections 7.C.1 and 7.C.2, eff April 26, 2007, applicable for property tax years beginning after 2006; 2010 Act No. 275, Sections 1.A, 1.B, 1.C, 1.D, eff June 16, 2010; 2012 Act No. 179, Section 4, eff May 25, 2012.



SECTION 12-37-3160. Promulgation of regulations; circumstances constituting change in beneficial ownership; certification of details of property ownership; penalties for falsification.

(A) The Department of Revenue may promulgate regulations to implement this article, including, without limitation, providing for those circumstances that constitute a change in the beneficial ownership of real property or an assessable transfer of interest not evidenced by transfer of fee simple title. The department shall examine the substance, rather than merely the form of the transfer, and related and surrounding transactions, and may use the step transaction, economic reality, quid pro quo, personal benefit, and other judicially developed doctrines in determining whether the requisite assessable transfer of interest has occurred.

(B)(1) Except as provided pursuant to item (2) of this subsection, the county assessor annually shall send to each real property owner of record, or the owner's agent of record, to the address of record, a certificate prescribed by the Department of Revenue which must be signed and returned by the property owner or the owner's agent certifying details of the ownership of the property. If the owner or owner's agent knowingly falsifies any detail on the certificate, then the owner or owner's agent is subject to a civil penalty imposed by the Department of Revenue, the



SECTION 12-37-3170. Effect on valuation of agricultural property.

(A) Nothing in this article affects the provisions of Section 12-43-220(d) that define and apply to "fair market value for agricultural purposes" for real property in agricultural use.

(B) Except as provided in Section 12-37-3150(9), this article does not affect the eligibility requirements for agricultural use or the imposition of rollback taxes when real property is changed from agricultural use.

(C) Nothing in this article affects the appropriate methods of appraising real property for purposes of the property tax by county assessors, assessors appointed to handle multiple county assessments pursuant to an intergovernmental agreement, and officials of the Department of Revenue, as applicable.

HISTORY: 2006 Act No. 388, Pt IV, Section 1, eff upon ratification of amendment to Article X of the Constitution (ratified April 26, 2007).






CHAPTER 39 - COUNTY AUDITORS

SECTION 12-39-10. Appointment, term and bond.

The Governor may, by and with the advice and consent of the Senate, appoint for each county in the State a county auditor, who shall hold his office for a term of four years and until his successor is appointed and qualified, and the Governor may require such bond from each such officer as he may deem necessary. When any auditor for any reason fails to complete his term of office, his successor shall be appointed initially for the unexpired portion of the term for which his predecessor was appointed.

HISTORY: 1962 Code Section 65-1741; 1952 Code Section 65-1741; 1942 Code Section 2698; 1932 Code Sections 2698, 4041, 4398; Civ. C. '22 Section 433; Civ. C. '12 Section 381; Civ. C. '02 Section 339; G. S. 221; R. S. 272; 1881 (17) 1007; 1897 (22) 439; 1913 (27) 43, 146; 1914 (28) 400, 617, 619, 627; 1915 (29) 420, 445, 447, 515, 532; 1916 (29) 754, 793, 798, 799, 804; 1917 (30) 120, 121; 1918 (30) 798; 1919 (31) 75, 127, 132, 164; 1920 (31) 1041; 1922 (32) 774; 1923 (33) 544; 1924 (33) 978; 1925 (34) 88, 121, 144; 1928 (35) 1148; 1929 (36) 1, 93, 210; 1930 (36) 1173; 1931 (37) 31, 66; 1933 (38) 152; 1934 (38) 1222, 1230, 1428; 1935 (39) 171; 1940 (41) 1748; 1955 (49) 155.



SECTION 12-39-15. County auditors, continuing education requirements.

(A) A county auditor annually shall complete satisfactorily a minimum of eighteen hours of continuing education courses that the department establishes or causes to be established. Failure to complete satisfactorily these courses in any year results in the auditor forfeiting one thousand dollars of his state salary supplement for that year as provided in the annual general appropriations act. The content, cost, and dates of the courses must be determined by the department.

(B) The department, for reasonable cause, may excuse a county auditor from attending these courses for any year. If excused, the auditor does not forfeit one thousand dollars of his state salary supplement for that year.

HISTORY: 1990 Act No. 444, Section 1; 1991 Act No. 123, Section 1; 2006 Act No. 386, Section 55.K, eff June 14, 2006.



SECTION 12-39-20. Oaths of auditors.

Before entering on the duties of his office the auditor must take the oath prescribed by the Constitution.

HISTORY: 1962 Code Section 65-1748; 1952 Code Section 65-1748; 1942 Code Section 2698; 1932 Code Sections 2698, 4041, 4398; Civ. C. '22 Section 433; Civ. C. '12 Section 381; Civ. C. '02 Section 339; G. S. 221; R. S. 272; 1881 (17) 1007; 1897 (22) 439; 1913 (28) 43, 146; 1914 (28) 400, 617, 619, 627; 1915 (29) 420, 445, 447, 515, 532; 1916 (29) 754, 793, 798, 799, 804; 1917 (30) 120, 121; 1918 (30) 798; 1919 (31) 75, 127, 132, 164; 1920 (31) 1041; 1922 (32) 774; 1923 (33) 544; 1924 (33) 978; 1925 (34) 88, 121, 144; 1928 (35) 1148; 1929 (36) 1, 93, 210; 1930 (36) 1173; 1931 (37) 31, 66; 1933 (38) 152; 1934 (38) 1222, 1230, 1428; 1935 (39) 171; 1940 (41) 1748.



SECTION 12-39-30. Suspension and removal from office; designation of substitute.

When any county auditor shall, during a recess of the Senate, be shown, by evidence satisfactory to the Governor, to be guilty of misconduct in office or crime or for any reason shall become incapable or legally disqualified to perform his duties, in any such case and in no other the Governor may suspend such officer and designate some suitable person to perform, temporarily, the duties of such office until the next meeting of the Senate and until the case shall be acted upon by the Senate. Such person so designated shall take the oath and give the bond required by law to be taken and given by the person duly appointed to fill such office and, in such case, the Governor shall, within ten days after the first day of the next meeting of the Senate, report to the Senate such suspension, with the evidence and reason for his action and the name of the person so designated to perform the duties of such office. If the Senate shall concur in such suspension and advise and consent to the removal of such officer, it shall so certify to the Governor, who may thereupon remove such officer, and, by and with the advice and consent of the Senate, appoint another person to such office. But if the Senate shall refuse to concur in such suspension such officer so suspended shall forthwith resume the functions of his office and the powers of the person so performing its duties in his stead shall cease; but the official salary and emoluments of such officer shall, during such suspension, belong to the person so performing the duties of such office and not to the officer so suspended. If in any case the Governor shall become satisfied that such suspension was made on insufficient grounds, he may at any time before reporting such suspension to the Senate as provided in this section revoke such suspension and reinstate such officer in the performance of the duties of his office.

HISTORY: 1962 Code Section 65-1749; 1952 Code Section 65-1749; 1942 Code Section 2701; 1932 Code Section 2701; Civ. C. '22 Section 434; Civ. C. '12 Section 382; Civ. C. '02 Section 340; G. S. 222; R. S. 273; 1881 (17) 1007; 1897 (22) 439.



SECTION 12-39-40. Deputy auditor.

(A) A county auditor may appoint an employee in his office to be his deputy. The appointment must be filed with the Comptroller General and the governing body of that county. When the appointment is filed, the deputy may act for and on behalf of the county auditor when the auditor is incapacitated by reason of a physical or mental disability or during a temporary absence.

(B) If there is a vacancy in the office of county auditor by reason of death, resignation, or disqualification, the appointed deputy shall carry out the duties of the office until a successor is appointed or elected and qualified.

HISTORY: 1962 Code Section 65-1750; 1952 Code Section 65-1750; 1942 Code Section 2700; 1941 (42) 36; 1958 (50) 1907; 2001 Act No. 89, Section 62B, eff July 20, 2001.



SECTION 12-39-50. Auditor may administer oaths.

Each county auditor is authorized to administer all oaths required to be taken by anyone in the assessment and return of property for taxation or in the performance of any duty enjoined upon county auditors by law.

HISTORY: 1962 Code Section 65-1751; 1952 Code Section 65-1751; 1942 Code Section 2730; 1932 Code Section 2730; Civ. C. '22 Section 462; Civ. C. '12 Section 410; Civ. C. '02 Section 369; G. S. 251; R. S. 303; 1881 (17) 1017.



SECTION 12-39-60. Time and place auditor shall receive returns and make assessments.

The county auditor shall receive the returns and make the assessments provided for in this chapter within the time prescribed by law and for this purpose his office must be kept open to receive the returns of taxpayers from January first to April fifteenth of each year, except as otherwise provided, and the returns must be received throughout the period without penalty. He shall, for the purpose of assessing taxes, attend at a convenient point in each township or tax district as many days as may be necessary and for the remainder of the time allowed by law he must be and receive returns at the county seat. He or his assistant shall give thirty days' public notice of the days upon which he will be at the several places designated.

HISTORY: 1962 Code Section 65-1752; 1952 Code Section 65-1752; 1942 Code Sections 2702, 2703; 1932 Code Sections 2702, 2703; Civ. C. '22 Section 435; Civ. C. '12 Section 383; Civ. C. '02 Section 342; G. S. 225, 226; R. S. 275, 276; 1881 (17) 1008; 1917 (30) 68; 1920 (31) 1142; 1923 (33) 835; 1925 (34) 192; 1926 (34) 936, 981; 1929 (36) 279; 1938 (40) 1634; 1988 Act No. 330.



SECTION 12-39-70. Classifications for purposes of appraising and assessing personal property.

For the purpose of appraising and assessing personal property of businesses and other entities under the jurisdiction of the county auditor, the county auditor shall follow the classification of the most recent North American Industry Classification System Manual, as follows:

(1) Sector 11, subsectors 111, 112, 113, 114, and 115, unless exempt;

(2) Sector 52, subsectors 522, 523, 524, and 525; Sector 53, subsectors 531 and 533; and Sector 55, subsector 551, unless exempt;

(3) Sector 51, subsector 512; Sector 54, subsector 541; Sector 61, subsector 611; Sector 62, subsectors 621, 622, 623, and 624; Sector 71, subsector 712; Sector 72, subsector 721; and Sector 81, subsectors 813 and 814, unless exempt.

HISTORY: 1994 Act No. 516, Section 25; 2003 Act No. 69, Section 3.UU, eff January 1, 2005.



SECTION 12-39-120. Auditor may enter and examine buildings (except dwellings) to ascertain value.

For the purpose of enabling the auditor to determine the value of buildings and other improvements, he may enter and fully examine all buildings and structures (except dwellings), of whatever kind, which are not by law expressly exempt from taxation.

HISTORY: 1962 Code Section 65-1764; 1952 Code Section 65-1764; 1942 Code Section 2710; 1932 Code Section 2710; Civ. C. '22 Section 442; Civ. C. '12 Section 390; Civ. C. '02 Section 349; G. S. 231; R. S. 282; 1881 (17) 1010.



SECTION 12-39-140. Time when tax books shall be completed.

The auditor, on or before the thirtieth day of September of each year, shall make up and complete the tax books of the county, as required in Section 12-39-150.

HISTORY: 1962 Code Section 65-1766; 1952 Code Section 65-1766; 1942 Code Section 2712; 1932 Code Section 2712; Civ. C. '22 Section 444; Civ. C. '12 Section 392; Civ. C. '02 Sections 351, 357; G. S. 233; R. S. 284; 1881 (17) 1011; 1885 (19) 164; 1897 (22) 468; 1936 (39) 1612; 1958 (50) 1907; 1998 Act No. 370, Section 2.



SECTION 12-39-150. County duplicate list.

The auditor shall enter into a book prepared for that purpose, in a manner as the department prescribes, a complete list or schedule of all taxable property in his county and the value of it as equalized. The list or schedule must be arranged so that each separate parcel of real property in each district, other than city, village, and town property, is contained in a line or lines opposite the names of the owners, arranged in numerical or alphabetical order, and so that each lot or parcel of real property in cities, villages, and towns is contained in a line or lines opposite the name of the owner of it, respectively, arranged in alphabetical order. The value of all personal property must be set down opposite the name of the owner of it, respectively, and, if listed by another person representing the owner, the name of that person and the character in which he acted. The list or schedule must be retained in his office and another made for the county treasurer, delivered to him annually on or before September thirtieth, annually, as his warrant for the collection of the taxes, assessments, and penalties charged on it. Each list must be denominated the county duplicate.

HISTORY: 1962 Code Section 65-1768; 1952 Code Section 65-1768; 1942 Code Section 2713; 1932 Code Section 2713; Civ. C. '22 Section 445; Civ. C. '12 Section 393; Civ. C. '02 Section 352; G. S. 234; R. S. 28; 1881 (17) 1010; 1885 (19) 164; 2006 Act No. 386, Section 55.L, eff June 14, 2006.



SECTION 12-39-160. Report of property subject to special levy.

The county auditor, when there is a special levy, shall, when he has completed the tax duplicates, report to the county superintendent of education, the chairman of the county board of education, and the chairmen of the boards of trustees of the school districts, by school districts, the amount of taxable property subject to such levy.

HISTORY: 1962 Code Section 65-1769; 1952 Code Section 65-1769; 1942 Code Sections 2708, 5364; 1932 Code Sections 2708, 5393; Civ. C. '22 Sections 440, 2637; Civ. C. '12 Sections 388, 1769; Civ. C. '02 Sections 347, 1220; G. S. 229a; R. S. 280; 1890 (20) 718; 1896 (22) 165; 1958 (50) 1907.



SECTION 12-39-170. Rate of taxation shall be a decimal fraction, and not less than one tenth of a mill.

The county auditors shall not be required to assess on the taxable property of their counties or of any town, city or incorporated village or school district therein, for any purpose, nor for all purposes added together, any rate of taxation containing or resulting in any fraction other than a decimal fraction, nor in any fraction less than one-tenth of a mill; but if the sum required to be raised for any or all purposes results in a fraction less than one-tenth of a mill such fraction shall be dropped.

HISTORY: 1962 Code Section 65-1771; 1952 Code Section 65-1771; 1942 Code Section 2716; 1932 Code Section 2716; Civ. C. '22 Section 448; Civ. C. '12 Section 396; Civ. C. '02 Section 355; G. S. 236; R. S. 288; 1881 (17) 1012; 1979 Act No. 126, Section 1.



SECTION 12-39-180. County auditor shall determine sum to be levied on items of property; minimum assessment.

A county auditor, after receiving statements of the rates and sums to be levied for the current year from the department and from other officers and authorities legally empowered to determine the rate or amount of taxes to be levied for the various purposes authorized by law, shall immediately proceed to determine the sums to be levied upon each tract and lot of real property and upon the amount of personal property, monies, and credits listed in his county in the name of each person. The assessment must be made equally on all real and personal property subject to the taxes and entered in one or more columns in the manner and form as the department shall prescribe. The department or the county auditor shall place a minimum assessment of at least twenty dollars on all personal property that generates a tax bill, unless a higher minimum assessment is otherwise required by law.

HISTORY: 1962 Code Section 65-1772; 1952 Code Section 65-1772; 1942 Code Section 2715; 1932 Code Section 2715; Civ. C. '22 Section 447; Civ. C. '12 Section 395; Civ. C. '02 Section 354; G. S. 235; R. S. 287; 1881 (17) 1011; 1958 (50) 1907; 1992 Act No. 361, Section 222; 1993 Act No. 181, Section 217; 1994 Act No. 490, Section 1; 2006 Act No. 386, Section 55.M, eff June 14, 2006.



SECTION 12-39-190. Manner of entering taxes on duplicate.

The county auditor shall enter the taxes on the duplicate retained in his own office in the number of columns as the department directs. On the duplicate for the county treasurer, he shall enter the taxes against each parcel of real and personal property on one or more lines, opposite the name of the owner or owners.

HISTORY: 1962 Code Section 65-1773; 1952 Code Section 65-1773; 1942 Code Section 2717; 1932 Code Section 2717; Civ. C. '22 Section 449; Civ. C. '12 Section 397; Civ. C. '02 Section 356; G. S. 237; R. S. 289; 1881 (17) 1012; 2006 Act No. 386, Section 55.N, eff June 14, 2006.



SECTION 12-39-200. Forms for county duplicates.

In all respects except as otherwise prescribed by Section 12-39-190, the department may prescribe forms for county duplicates as may seem most convenient for the public, and county auditors shall conform to those forms.

HISTORY: 1962 Code Section 65-1774; 1952 Code Section 65-1774; 1942 Code Section 2717; 1932 Code Section 2717; Civ. C. '22 Section 449; Civ. C. '12 Section 397; Civ. C. '02 Section 356; G. S. 237; R. S. 289; 1881 (17) 1012; 2006 Act No. 386, Section 55.O, eff June 14, 2006.



SECTION 12-39-210. Auditor's returns of omitted personal property; penalty.

The auditor shall, at any time after making his return, if he ascertain that any personal property in his county has not been listed, list it and make return thereof, with the valuation thereof as fixed by the owner or himself and the name of the owner or person to whom it is taxable, and he shall charge it on the duplicate for taxation, adding ten per cent to the value as returned as penalty.

HISTORY: 1962 Code Section 65-1775; 1952 Code Section 65-1775; 1942 Code Section 2706; 1932 Code Section 2706; Civ. C. '22 Section 438; Civ. C. '12 Section 386; Civ. C. '02 Section 345; G. S. 229; R. S. 279; 1881 (17) 1009; 1928 (35) 1245.



SECTION 12-39-220. Assessment of real estate omitted from duplicate or return.

If the county auditor shall at any time discover that any real estate or new structure, duly returned and appraised for taxation, has been omitted from the duplicate, he shall immediately charge it on the duplicate with the taxes of the current year and the simple taxes of each preceding year it may have escaped taxation. And if the owner of any real estate or new structure thereon, subject to taxation, has not reported it for taxation, according to the requirements of this chapter, and it has not been appraised for taxation, the auditor shall, upon discovery thereof, appraise it and, upon making return of such appraisement, shall charge it upon the duplicate, with the taxes of the then current year and the taxes of each preceding year it may have escaped taxation, with twenty per cent penalty upon such taxes of preceding years. And if any real estate shall have been omitted in any return, the auditor of the county shall appraise it immediately for taxation, file such appraisement in his office and charge it with the taxes of the current year and the simple taxes of preceding years it may have escaped taxation.

HISTORY: 1962 Code Section 65-1776; 1952 Code Section 65-1776; 1942 Code Section 2718; 1932 Code Section 2718; Civ. C. '22 Section 450; Civ. C. '12 Section 398; Civ. C. '02 Section 357; G. S. 238; R. S. 290; 1881 (17) 1012.



SECTION 12-39-250. Duty to correct assessments and other errors; duplicates; manner of effecting corrections; adjustments in valuation and assessment for fire damage.

(A) At any time before the tax is paid and upon order of the assessor or Board of Appeals, the county auditor shall correct upon the duplicate for any tax year the assessment of real property on which the valuation of the real property was so excessive as to constitute an invalid assessment. At any time prior to payment of the tax the auditor shall also correct upon the duplicate for any tax year any errors that may be discovered that were made by county or state officers. At any time during the current tax year and before payment of the tax the auditor further shall correct other errors that may appear in the duplicate. At any time before the tax is paid the auditor shall also correct other errors in the duplicate when such errors invalidate or make void the collection of the tax reflected by reason of such error. If the correction results in a reduction or withdrawal of the taxes assessed or levied, the correction shall be in the form of an abatement and a record of such correction and the reasons therefor shall be maintained in an abatement book. When any personal or real property has been entered for taxation in the wrong locality, the auditor shall correct the error at any time prior to payment of the tax and charge such tax in the correct locality. Any corrections made in the duplicate by the auditor shall be entered on both the auditor's and treasurer's duplicate, except that in the case of a reduction of any assessment or tax, the auditor may furnish the treasurer with a certificate of reduction.

(B) Notwithstanding any other provision of law, the county tax assessor or the County Board of Assessment Appeals, upon application of the taxpayer, must order the County Auditor to make appropriate adjustments in the valuation and assessment of any real property and improvements which have sustained damage as a result of fire provided that the application for correction of the assessment is made prior to payment of the tax.

HISTORY: 1962 Code Section 65-1779; 1952 Code Section 65-1779; 1942 Code Section 2727; 1932 Code Section 2727; Civ. C. '22 Section 459; Civ. C. '12 Section 407; Civ. C. '02 Section 366; G. S. 247; R. S. 299, 300; 1881 (17) 1015; 1931 (37) 3; 1934 (38) 1222; 1982 Act No. 287, Section 1; 1997 Act No. 146, Section 2.



SECTION 12-39-260. Record of sales or conveyances and resulting changes in duplicates; endorsement of deeds by auditor; fees.

(A) Each county auditor shall keep a record of all sales or conveyances of real property made in the county, in which he shall enter, in columns, the names of the purchaser and seller, the quantity of land conveyed and the location and price of such land, and from such record he shall correct the county duplicates annually. For the purpose of carrying out this provision, the clerk of courts or register of deeds of each county shall have the endorsement of the county auditor on each deed of conveyance for real property that the conveyance has been entered in his office before such deed can be placed on record in the recording office, and the county auditor shall be entitled to a fee of twenty-five cents, for his own use, for making such entry and endorsement.

(B) The Department of Revenue may approve other means and methods of processing and accounting for the accurate and timely recording of sales, transfers, and other conveyances of real property.

HISTORY: 1962 Code Section 65-1780; 1952 Code Section 65-1780; 1942 Code Section 2727; 1932 Code Section 2727; Civ. C. '22 Section 459; Civ. C. '12 Section 407; Civ. C. '02 Section 366; G. S. 247; R. S. 299, 300; 1881 (17) 1015; 1931 (37) 3; 1934 (38) 1222; 1996 Act No. 431, Section 11.



SECTION 12-39-270. "Abatement book"; contents and use.

The county auditor shall keep as a permanent record in his office a book to be known as the "Abatement Book", in which the county auditor enters separately each abatement of taxes granted and allowed. The abatement book must be kept so as to show in each case, under appropriate columns, the number of the page and the number of the line of the tax duplicate on which the item abated appears, the name of the taxpayer, the amount and kind of tax charged on the duplicate and for what year, the amount abated and date of abatement, in each case. If the tax is on property, the entry must include a description of property and the reason the abatement was applied for and allowed. After the abatement papers are entered, they must be filed in the auditor's office by consecutive numbering of each and the number on the abatement paper must be entered in the abatement book in which the paper is entered for easy reference. The abatement book must be kept by townships and summed up separately for each fiscal year, with a recapitulation showing at the end of the year the amount of state, county, school, poll, and other tax abated during the fiscal year in the whole county. The abatement allowed in annual settlements between county auditor and treasurer must be according to the record in the abatement book.

HISTORY: 1962 Code Section 65-1784; 1952 Code Section 65-1784; 1942 Code Section 2734; 1932 Code Section 2734; Civ. C. '22 Section 466; Civ. C. '12 Section 414; Civ. C. '02 Section 373; 1900 (23) 307; 2006 Act No. 386, Section 55.P, eff June 14, 2006.



SECTION 12-39-280. Auditor shall permit inspection and use of his books.

After the county auditor has completed his assessment he shall permit any person authorized to assess or collect municipal taxes for any town or city to inspect and use his books, without charge, for the purpose of taking therefrom the assessed valuation of property within the limits of such city or town.

HISTORY: 1962 Code Section 65-1785; 1952 Code Section 65-1785; 1942 Code Section 2735; 1932 Code Section 2735; Civ. C. '22 Section 467; Civ. C. '12 Section 415; Civ. C. '02 Section 374; 1896 (22) 59.



SECTION 12-39-310. Duty to respond to questions regarding value of real estate and valuation of personal property.

A county auditor shall respond to all inquiries of him by the department regarding the value of real estate of the county and the valuations of the different classes of personal property for taxation and other matters the department considers of interest to the public or of value to it in the discharge of the duties of the department. These responses must be made in the form and must contain the details the department prescribes.

HISTORY: 1962 Code Section 65-1792; 1952 Code Section 65-1792; 1942 Code Section 2729; 1932 Code Section 2729; Civ. C. '22 Section 461; Civ. C. '12 Section 409; Civ. C. '02 Section 368; G. S. 250; R. S. 302; 1881 (17) 1017; 1998 Act No. 370, Section 3; 2006 Act No. 386, Section 55.Q, eff June 14, 2006.



SECTION 12-39-340. Auditor shall ascertain that taxable personal property is properly listed and assessed.

In addition to other duties and responsibilities provided by law, the county auditor shall have the responsibility of ascertaining that all personal property subject to the ad valorem tax by the Constitution or general law is listed and assessed according to manuals, guidelines and rules and regulations promulgated by the department.

HISTORY: 1975 (59) 248.



SECTION 12-39-350. Adoption of valuations of assessor.

The auditor shall adopt valuations of the assessor and the department. If the auditor discovers that any personal property required by law to be assessed by the department has been omitted, he shall notify the department that the personal property has been omitted and the department shall be required to appraise and assess the omitted personal property.

HISTORY: 1975 (59) 248; 1976 Act No. 618, Section 9.



SECTION 12-39-360. Extension of date for filing returns and payment of property taxes.

A county may extend the date for filing returns and the payment of property taxes for persons serving with the United States Armed Forces or National Guard in or near a hazard duty zone.

HISTORY: 2003 Act No. 9, Section 1, eff April 21, 2003.






CHAPTER 43 - COUNTY EQUALIZATION AND REASSESSMENT

SECTION 12-43-210. Uniform and equitable assessments; rules and regulations.

(A) All property must be assessed uniformly and equitably throughout the State. The South Carolina Department of Revenue may promulgate regulations to ensure equalization which must be adhered to by all assessing officials in the State.

(B) No reassessment program may be implemented in a county unless all real property in the county, including real property classified as manufacturing property, is reassessed in the same year.

HISTORY: 1975 (59) 248; 1976 Act No. 618, Section 2; 1988 Act No. 381, Section 4; 1993 Act No. 181, Section 218; 2003 Act No. 69, Section 3.J, eff June 18, 2003.



SECTION 12-43-215. Owner-occupied residential real property; highest and best use; appeals of assessment value.

When owner-occupied residential property assessed pursuant to Section 12-43-220(c) is valued for purposes of ad valorem taxation, the value of the land must be determined on the basis that its highest and best use is for residential purposes. When a property owner or an agent for a property owner appeals the value of a property assessment, the assessor shall consider the appeal and make any adjustments, if warranted, based on the market values of real property as they existed in the year that the equalization and reassessment program was conducted and on which the assessment is based.

HISTORY: 1994 Act No. 406, Section 4; 2005 Act No. 138, Section 3, eff June 7, 2005, applicable to tax periods beginning after 2004.



SECTION 12-43-217. Quadrennial reassessment; postponement ordinance.

(A) Notwithstanding any other provision of law, once every fifth year each county or the State shall appraise and equalize those properties under its jurisdiction. Property valuation must be complete at the end of December of the fourth year and the county or State shall notify every taxpayer of any change in value or classification if the change is one thousand dollars or more. In the fifth year, the county or State shall implement the program and assess all property on the newly appraised values.

(B) A county by ordinance may postpone for not more than one property tax year the implementation of revised values resulting from the equalization program provided pursuant to subsection (A). The postponement ordinance applies to all revised values, including values for state-appraised property. The postponement allowed pursuant to this subsection does not affect the schedule of the appraisal and equalization program required pursuant to subsection (A) of this section.

(C) Postponement of the implementation of revised values pursuant to subsection (B) shall also postpone any requirement for submission of a reassessment program for approval by the Department of Revenue.

HISTORY: 1995 Act No. 145, Part II, Section 119C; 1996 Act No. 431, Section 23; 1999 Act No. 93, Section 12; 1999 Act No. 100, Part II, Section 68B; 2000 Act No. 399, Section 3(W)(2), eff August 17, 2000.



SECTION 12-43-220. Classifications shall be equal and uniform; particular classifications and assessment ratios; procedures for claiming certain classifications; roll-back taxes.

Except as otherwise provided, the ratio of assessment to value of property in each class shall be equal and uniform throughout the State. All property presently subject to ad valorem taxation shall be classified and assessed as follows:

(a)(1) All real and personal property owned by or leased to manufacturers and utilities and used by the manufacturer or utility in the conduct of the business must be taxed on an assessment equal to ten and one-half percent of the fair market value of the property.

(2) Real property owned by or leased to a manufacturer and used primarily for research and development is not considered used by a manufacturer in the conduct of the business of the manufacturer for purposes of classification of property pursuant to this item (a). The term "research and development" means basic and applied research in the sciences and engineering and the design and development of prototypes and processes.

(3) Real property owned by or leased to a manufacturer and used primarily as an office building is not considered used by a manufacturer in the conduct of the business of the manufacturer for purposes of classification of property pursuant to this item (a) if the office building is not located on the premises of or contiguous to the plant site of the manufacturer.

(4) Real property owned by or leased to a manufacturer and used primarily for warehousing and wholesale distribution is not considered used by a manufacturer in the conduct of the business of the manufacturer for purposes of classification of property pursuant to subsection (a). For purposes of this item, the real property owned by or leased to a manufacturer and used primarily for warehousing and wholesale distribution must not be physically attached to the manufacturing plant unless the warehousing and wholesale distribution area is separated by a permanent wall.

(b) All inventories of business establishments shall be taxed on an assessment equal to six percent of the fair market value of such property and all power driven farm machinery and equipment except motor vehicles registered with the Department of Motor Vehicles owned by farmers and used on agricultural lands as defined in this article shall be taxed on an assessment equal to five percent of the fair market value of such property; provided, that all other farm machinery and equipment and all livestock and poultry shall be exempt from ad valorem taxes.

(c)(1) The legal residence and not more than five acres contiguous thereto, when owned totally or in part in fee or by life estate and occupied by the owner of the interest, and additional dwellings located on the same property and occupied by immediate family members of the owner of the interest, are taxed on an assessment equal to four percent of the fair market value of the property. If residential real property is held in trust and the income beneficiary of the trust occupies the property as a residence, then the assessment ratio allowed by this item applies if the trustee certifies to the assessor that the property is occupied as a residence by the income beneficiary of the trust. When the legal residence is located on leased or rented property and the residence is owned and occupied by the owner of a residence on leased property, even though at the end of the lease period the lessor becomes the owner of the residence, the assessment for the residence is at the same ratio as provided in this item. If the lessee of property upon which he has located his legal residence is liable for taxes on the leased property, then the property upon which he is liable for taxes, not to exceed five acres contiguous to his legal residence, must be assessed at the same ratio provided in this item. If this property has located on it any rented mobile homes or residences which are rented or any business for profit, this four percent value does not apply to those businesses or rental properties. For purposes of the assessment ratio allowed pursuant to this item, a residence does not qualify as a legal residence unless the residence is determined to be the domicile of the owner-applicant.

(2)(i) To qualify for the special property tax assessment ratio allowed by this item, the owner-occupant must have actually owned and occupied the residence as his legal residence and been domiciled at that address for some period during the applicable tax year. A residence which has been qualified as a legal residence for any part of the year is entitled to the four percent assessment ratio provided in this item for the entire year, for the exemption from property taxes levied for school operations pursuant to Section 12-37-251 for the entire year, and for the homestead exemption under Section 12-37-250, if otherwise eligible, for the entire year.

(ii) This item does not apply unless the owner of the property or the owner's agent applies for the four percent assessment ratio before the first penalty date for the payment of taxes for the tax year for which the owner first claims eligibility for this assessment ratio. In the application the owner or his agent shall provide all information required in the application, and shall certify to the following statement:

"Under penalty of perjury I certify that:

(A) the residence which is the subject of this application is my legal residence and where I am domiciled at the time of this application and that neither I, nor any member of my household, claim to be a legal resident of a jurisdiction other than South Carolina for any purpose; and

(B) that neither I, nor a member of my household, claim the special assessment ratio allowed by this section on another residence."

(iii) For purposes of subitem (ii)(B) of this item, "a member of my household" means:

(A) the owner-occupant's spouse, except when that spouse is legally separated from the owner-occupant; and

(B) any child under the age of eighteen years of the owner-occupant claimed or eligible to be claimed as a dependent on the owner-occupant's federal income tax return.

(iv) In addition to the certification, the burden of proof for eligibility for the four percent assessment ratio is on the owner-occupant and the applicant must provide proof the assessor requires including, but not limited to:

(A) a copy of the owner-occupant's most recently filed South Carolina individual income tax return;

(B) copies of South Carolina motor vehicle registrations for all motor vehicles registered in the name of the owner-occupant;

(C) other proof required by the assessor necessary to determine eligibility for the assessment ratio allowed by this item.

If the assessor determines the owner-occupant ineligible, the six percent property tax assessment ratio applies and the owner-occupant may appeal the classification as provided in Chapter 60 of this title.

(v) A member of the armed forces of the United States on active duty who is a legal resident of and domiciled in another state is nevertheless deemed a legal resident and domiciled in this State for purposes of this item if the members permanent duty station is in this State. A copy of the member's orders filed with the assessor is considered proof sufficient of the member's permanent duty station.

(vi) No further applications are necessary from the current owner while the property for which the initial application was made continues to meet the eligibility requirements. If a change in ownership or use occurs, the owner who had qualified for the special assessment ratio allowed by this section shall notify the assessor of the change in classification within six months of the change. Another application is required by the new owner to qualify the residence for future years for the four percent assessment ratio allowed by this section.

(vii) If a person signs the certification, obtains the four percent assessment ratio, and is thereafter found not eligible, or thereafter loses eligibility and fails to notify the assessor within six months, a penalty is imposed equal to one hundred percent of the tax paid, plus interest on that amount at the rate of one-half of one percent a month, but in no case less than thirty dollars nor more than the current year's taxes. This penalty and any interest are considered ad valorem taxes due on the property for purposes of collection and enforcement.

(viii) Failure to file within the prescribed time constitutes abandonment of the owner's right for this classification for the current tax year, but the local taxing authority may extend the time for filing upon a showing satisfactory to it that the person had reasonable cause for not filing before the first penalty date.

(3) Notwithstanding any other provision of law, a taxpayer may apply for a refund of property taxes overpaid because the property was eligible for the legal residence assessment ratio. The application must be made in accordance with Section 12-60-2560. The taxpayer must establish that the property in question was in fact his legal residence and where he was domiciled. A county council, by ordinance, may allow refunds for the county government portion of property taxes for such additional past years as it determines advisable.

(4) A legal residence qualifying for the four percent assessment ratio provided by this item must have an assessed value of not less than one hundred dollars.

(5) To qualify for the four percent assessment ratio, the owner-occupant of a legal residence that is being purchased under a contract for sale or a bond for title must record the contract for sale or the bond for title in the office of the register of mesne conveyances or the clerk of court in those counties where the office of the register of mesne conveyances has been abolished.

For purposes of this subsection, a contract for sale or a bond for title is the sale of real property by a seller, who finances the sale and retains title to the property solely as security for the debt.

(6) Notwithstanding any other provision of law, a purchaser who purchases a residential property intending that the property shall become the purchaser's primary residence, but subject to vacation rentals as provided for in Article 2, Chapter 50, Title 27 for no longer than ninety days, may apply for the four percent assessment ratio when the purchaser actually occupies the property. If the owner actually occupies the residence within ninety days of acquiring ownership, the four percent assessment ratio, if the owner is otherwise qualified, applies retroactively to the date ownership was acquired.

(7) Notwithstanding any other provision of law, the owner-occupant of a legal residence is not disqualified from receiving the four percent assessment ratio allowed by this item if the taxpayer's residence meets the requirements of Internal Revenue Code Section 280A(g) as defined in Section 12-6-40(A) and the taxpayer otherwise is eligible to receive the four percent assessment ratio.

(8)(i) For ownership interests in residential property created by deed if the interest in the property has not already transferred by operation of law, when the individual claiming the special four percent assessment ratio allowed by this item has an ownership interest in the residence that is less than fifty percent ownership in fee simple, then the value of the residence allowed the special four percent assessment ratio is a percentage of that value equal to the individual's ownership interest in the residence, but not less than the amount provided pursuant to subitem (4) of this item. This subitem (8) does not apply in the case of a residence otherwise eligible for the special four percent assessment ratio when occupied jointly by a married couple or which remains occupied by a spouse legally separated from a spouse who has abandoned the residence. If the special four percent assessment ratio allowed by this item applies to only a fraction of the value of residence, then the exemption allowed pursuant to Section 12-37-220(B)(47) applies only to value attributable to the taxpayer's ownership interest.

(ii) Notwithstanding subitem (i), for ownership interests in residential property created by deed if the interest in the property has not already transferred by operation of law, an applicant may qualify for the four percent assessment ratio on the entire value of the property if the applicant:

(A) owns at least a twenty-five percent interest in the subject property with immediate family members;

(B) is not a member of a household currently receiving the four percent assessment ratio on another property; and

(C) otherwise qualifies for the four percent assessment ratio.

For purposes of this subitem, "immediate family member" means a parent, child, or sibling.

(d)(1) Agricultural real property which is actually used for such agricultural purposes shall be taxed on an assessment equal to:

(A) Four percent of its fair market value for such agricultural purposes for owners or lessees who are individuals or partnerships and certain corporations which do not:

(i) Have more than ten shareholders.

(ii) Have as a shareholder a person (other than an estate) who is not an individual.

(iii) Have a nonresident alien as a shareholder.

(iv) Have more than one class of stock.

(B) Six percent of its fair market value for such agricultural purposes for owners or lessees who are corporations, except for certain corporations specified in (A) above.

(2)(A) "Fair market value for agricultural purposes", when applicable to land used for the growth of timber, is defined as the productive earning power based on soil capability to be determined by capitalization of typical cash rents of the lands for timber growth or by capitalization of typical net income of similar soil in the region or a reasonable area of the region from the sale of timber, not including the timber growing thereon, and when applicable to land used for the growth of other agricultural products the term is defined as the productive earning power based on soil capability to be determined by capitalization of typical cash rents or by capitalization of typical net annual income of similar soil in the region or a reasonable area of the region, not including the agricultural products thereon. Soil capability when applicable to lands used for the growth of timber products means the capability of the soil to produce such timber products of the region considering any natural deterrents to the potential capability of the soil as of the current assessment date. The term, when applicable to lands used for the growth of other agricultural products, means the capability of the soil to produce typical agricultural products of the region considering any natural deterrents to the potential capability of the soil as of the current assessment date. The term "region" means that geographical part of the State as determined by the department to be reasonably similar for the production of the agricultural products. After average net annual earnings have been established for agricultural lands, they must be capitalized to determine use-value of the property based on a capitalization rate which includes:

1. an interest component;

2. a local property tax differential component;

3. a risk component;

4. an illiquidity component.

Each of these components of the capitalization rate must be based on identifiable factors related to agricultural use of the property. The interest rate component is the average coupon (interest) rate applicable on all bonds which the Federal Land Bank of Columbia, which serves South Carolina farmers, has outstanding on July first of the crop-years being used to estimate net earnings and agricultural use-value. Implementation of the provisions contained in this section is the responsibility of the department.

(B)(i) For tax year 1988 and subsequent tax years, fair market value for agricultural purposes must be determined by adjusting the applicable base year value by an amount equal to the product of multiplying the applicable base year value by a percentage factor obtained through the formula provided in this item. For tax year 1988, the applicable base year is 1981. The fair market value for agricultural purposes determined for the 1991 tax year is effective for all subsequent years.

(ii) The percentage factor provided in this item is derived from the most recent edition of the United States Department of Agriculture publication "AGRICULTURAL LAND VALUES AND MARKETS", specifically, from "Table 1--Farm Real Estate Values: Indexes of the average value per acre of land and buildings.. ." as listed for this State. The formula to determine the applicable percentage factor is the index of the year of change less the index of the base year with the resulting amount being divided by the index of the base year and rounded to the nearest whole number. For purposes of the formula, the base year is the last year in which values were adjusted under this item.

(3) Agricultural real property does not come within the provisions of this section unless the owners of the real property or their agents make a written application therefor on or before the first penalty date for taxes due for the first tax year in which the special assessment is claimed. The application for the special assessment must be made to the assessor of the county in which the agricultural real property is located, on forms provided by the county and approved by the department and a failure to apply constitutes a waiver of the special assessment for that year. The governing body may extend the time for filing upon a showing satisfactory to it that the person had reasonable cause for not filing on or before the first penalty date. No additional annual filing is required while the use of the property remains bona fide agricultural and the ownership remains the same. The owner shall notify the assessor within six months of a change in use. For failure to notify the assessor of a change in use, in addition to any other penalties provided by law, a penalty of ten percent and interest at the rate of one-half of one percent a month must be paid on the difference between the amount that was paid and the amount that should have been paid, but not less than thirty dollars nor more than the current year's taxes.

(4) When real property which is in agricultural use and is being valued, assessed, and taxed under the provisions of this article, is applied to a use other than agricultural, it is subject to additional taxes, hereinafter referred to as roll-back taxes, in an amount equal to the difference, if any, between the taxes paid or payable on the basis of the valuation and the assessment authorized hereunder and the taxes that would have been paid or payable had the real property been valued, assessed, and taxed as other real property in the taxing district, in the current tax year (the year of change in use) and each of the five tax years immediately preceding in which the real property was valued, assessed, and taxed as herein provided. If in the tax year in which a change in use of the real property occurs the real property was not valued, assessed, and taxed under this article, then the real property is subject to roll-back taxes for each of the five tax years immediately preceding in which the real property was valued, assessed, and taxed hereunder. In determining the amounts of the roll-back taxes chargeable on real property which has undergone a change in use, the assessor shall for each of the roll-back tax years involved ascertain:

(A) the fair market value without consideration of the standing timber of such real property under the valuation standard applicable to other real property in the same classification;

(B) the amount of the real property assessment for the particular tax year by multiplying such fair market value by the appropriate assessment ratio provided in this article;

(C) the amount of the additional assessment on the real property for the particular tax year by deducting the amount of the actual assessment on the real property for that year from the amount of the real property assessment determined under (B) of this section;

(D) the amount of the rollback for that tax year by multiplying the amount of the additional assessment determined under (C) of this section by the property tax rate of the taxing district applicable for that tax year.

(5) Any other provision of law to the contrary notwithstanding, a dockside facility whose primary use is the landing and processing of seafood is considered agricultural real property.

(6) Any property which becomes exempt from property taxes under Section 12-37-220(A)(1) or any economic development property which becomes exempt under Section 12-37-220(B) is not subject to rollback taxes.

(e) All other real property not herein provided for shall be taxed on an assessment equal to six percent of the fair market value of such property.

(f) Except as specifically provided by law, all other personal property must be taxed on an assessment of ten and one-half percent of fair market value of the property, except that commercial fishing boats, and commercial tugboats and pilot boats must be taxed on an assessment of five percent of fair market value. As used in this item "commercial fishing boats" means boats used exclusively for commercial fishing, shrimping, or crabbing and (1) licensed by the Department of Natural Resources, or (2) on or from which is used commercial fishing equipment licensed by the Department of Natural Resources. As used in this item, "commercial tugboats" shall mean boats used exclusively for harbor and ocean towing, documented with the U.S. Coast Guard, constructed of steel, and being at least seventy-nine feet in length and having a gross tonnage of at least ninety-nine tons. As used in this item, "pilot boats" shall mean boats used exclusively for pilotage and operated exclusively by state pilots who are licensed by the Commissioners of Pilotage pursuant to Chapter 15, Title 54 and Chapter 136 of the regulations issued pursuant thereto.

(g) All real and personal property owned by or leased to companies primarily engaged in the transportation for hire of persons or property and used by such companies in the conduct of such business and required by law to be assessed by the department shall be taxed on an assessment equal to nine and one-half percent of the fair market value of such property.

The department shall apply an equalization factor to real and personal property owned by or leased to transportation companies for hire as mandated by federal legislation.

Notwithstanding any other provision of this article, on June 3, 1975, if it is found that there is a variation between the ratios being used and those stated in this section, the county may provide for a gradual transition to the ratios as herein provided for over a period not to exceed seven years; provided, however, that all property within a particular classification shall be assessed at the same ratio, provided, further, however, that all property enumerated in subsection (a) shall be assessed at the ratio provided in such subsection and the property enumerated in subsections (b), (c), (d), (e), (f), and (g) shall be increased or decreased to the ratios set forth in this article by a change in the ratio of not less than one-half of one percent per year nor more than one percent per year. Provided, however, that notwithstanding the provisions of this section, a county may, at its discretion, immediately implement the assessment ratios contained in subsections (b), (c), (d), (e), and (f). Provided, however, that livestock shall not be subject to ad valorem taxation unless such livestock is physically located within the State for a period in excess of nine months. Provided, that this section shall not apply to farm animals and farm equipment in use on a farm in those counties which do not tax such property as of June 3, 1975.

Provided, however, all agricultural or forest land within easements granted to public bodies, agencies, railroads, or utilities for rights of way of thirty feet in width or greater shall be assessed at the same cropland value per acre as soil class 7 in schedule 1 of R 117-126 of the State Department of Revenue. In order to receive such assessment the landowner must apply to the tax assessor of the county where the easement is located, with documentation of the existence, location, and amount of acreage contained in the easement.

As used in this section, fair market value with reference to real property means fair market value determined in the manner provided pursuant to Article X of the Constitution of this State, Section 12-37-930 and Article 25, Chapter 37 of this title.

HISTORY: 1975 (59) 248; 1976 Act No. 618 Sections 3-6, 13; 1978 Act No. 438, Sections 2, 3; 1978 Act No. 528; 1979 Act No. 117 Section 1; 1979 Act No. 133 Section 2; 1979 Act No. 199, Part II, Section 23; 1982 Act No. 466, Part II Section 33; 1984 Act No. 419; 1985 Act No. 132; 1988 Act No. 404, Sections 1, 2; 1988 Act No. 558, Section 1; 1988 Act No. 637; 1990 Act No. 603, Section 3; 1992 Act No. 361, Section 23(A); 1993 Act No. 87, Sections 1, 2; 1993 Act No. 164, Part II, Section 104A; 1993 Act No. 181, Section 219; 1994 Act No. 406, Section 3; 1994 Act No. 506, Section 12; 1995 Act No. 60, Section 4H; 1995 Act No. 145, Part II, Section 119G; 1996 Act No. 363, Section 1; 1996 Act No. 431, Section 24; 1996 Act No. 459, Section 16; 1997 Act No. 106, Section 3; 1997 Act No. 128, Section 1; 1997 Act No. 149, Section 8; 1997 Act No. 155, Part II, Section 69A; 1998 Act No. 419, Part II, Section 60A; 1998 Act No. 442, Section 4C; 1999 Act No. 100, Part II, Section 91; 2000 Act No. 399, Section 2(A), eff August 17, 2000; 2002 Act No. 334, Section 15, eff June 24, 2002; 2002 Act No. 336, Section 1, eff January 1, 2003; 2005 Act No. 145, Section 49, eff June 7, 2005; 2006 Act No. 388, Pt IV, Section 2.A, eff upon ratification of amendment to Article X of Constitution (ratified April 26, 2007); 2008 Act No. 313, Section 2.J.1, eff June 12, 2008; 2009 Act No. 76, Section 2, eff June 16, 2009; 2010 Act No. 290, Section 13, eff January 1, 2011; 2012 Act No. 179, Sections 3.A., 3.B., eff May 25, 2012.



SECTION 12-43-221. Property purchased by installment contract for sale; applicable assessments and exemptions.

Property in which the occupant has an interest pursuant to an installment contract for sale with the United States Department of Veterans Affairs, or its assignee, is eligible for the assessment ratio provided in Section 12-43-220(c) and the exemptions provided in Sections 12-37-220, 12-37-250, and 12-37-290, as long as the additional requirements of those sections, other than the ownership requirement, are also met.

HISTORY: 1997 Act No. 36, Section 1.



SECTION 12-43-224. Assessment of undeveloped acreage subdivided into lots.

Notwithstanding the requirement that real property is required by law to be appraised at fair market value for ad valorem tax purposes, when undeveloped acreage is surveyed into subdivision lots and the conditional or final plat is recorded with the appropriate county official, the county assessor shall appraise each lot as an individual property and then discount his gross actual market value estimate of the developer's lot holdings under the following conditions:

1. The discount rate shall include only:

(a) typical interest rate as charged by developers within the county to purchasers of lots when the purchase is financed by the developer or, in the absence of financing by the developer, the typical interest rate charged by local savings & loan institutions for mortgages on new homes.

(b) the effective tax rate for the tax district that the lots are located in.

2. The developer has ten or more unsold lots within the homogeneous area on the December 31 tax control date.

3. The assessor shall determine a reasonable number of years for the developer to sell the platted lots, however the estimate shall not exceed seven years.

Each of these components shall be based on identifiable factors in determining "The Present Worth of Future Benefits" based on the discounting process.

Platted lots shall not come within the provisions of this section unless the owners of such real property or their agents make written application therefore on or before May 1st of the tax year in which the multiple lot ownership discounted value is claimed.

The application for the discounted value shall be made to the assessor of the county in which the real property is located, upon forms provided by the county and approved by the department and a failure to so apply shall constitute a waiver of the discounted value for that year.

No lots platted and recorded not receiving the discount provided in this section on December 31, 2011, may receive the discount provided in this section.

HISTORY: 1979 Act No. 145, Section 1; 2012 Act No. 179, Section 2, eff May 25, 2012.



SECTION 12-43-225. Multiple lot discounts; eligibility.

(A) For subdivision lots in a plat recorded on or after January 1, 2001, a subdivision lot discount is allowed in the valuation of the platted lots only as provided in subsection (B) of this section, and this discounted value applies for five property tax years or until the lot is sold or a certificate of occupancy is issued for the improvement on the lot, or the improvement is occupied, whichever of them elapses or occurs first. When the discount allowed by this section no longer applies, the lots must be individually valued as provided by law.

(B) To be eligible for a subdivision lot discount, the recorded plat must contain at least ten building lots. The owner shall apply for the discount by means of a written application to the assessor on or before May first of the year for which the discount is initially claimed. After initially qualifying for the discount provided in this section, no further application is required, unless ownership of the property changes. A property owner may make a late application for the discount provided in this section until the thirtieth day following the mailing of the property tax bill for the year in which his discount is claimed provided the application is in writing and accompanied by a one hundred dollar late application penalty, payable to the county treasurer for deposit to the county general fund. The value of each platted building lot is calculated by dividing the total number of platted building lots into the value of the entire parcel as undeveloped real property.

(C) If a lot allowed the discount provided by this section is sold to the holder of a residential homebuilder's license or general contractor's license, the licensee shall receive the discount through the first tax year which ends twelve months from the date of sale if the purchaser files a written application for the discount with the county assessor within sixty days of the date of sale.

(D)(1) For lots which received the discount provided in subsection (B) on December 31, 2011, there is granted an additional three years of eligibility for that discount in property tax years 2012, 2013, and 2014, in addition to any remaining period provided for in subsection (B). If ten or more lots receiving the discount under this item are sold to a new owner primarily in the business of real estate development, the new owner may make written application within sixty days of the date of sale to the assessor for the remaining eligibility period under this item.

(2) For lots which received the discount provided in subsection (C) after December 31, 2008, and before January 1, 2012, upon written application to the assessor no later than thirty days after mailing of the property tax bill, there is granted an additional three years of eligibility for that discount in property tax years 2012, 2013, and 2014. If a lot receiving the additional eligibility under this item is transferred to a new owner primarily in the business of residential development or residential construction during its eligibility period, the new owner may apply to the county assessor for the discount allowed by this item for the remaining period of eligibility, which must be allowed if the new owner applied for the discount within thirty days of the mailing of the tax bill and meets the other requirements of this section.

HISTORY: 2000 Act No. 346, Section 1A, eff for property tax years beginning after 1999; 2001 Act No. 89, Section 57, eff July 20, 2001; 2012 Act No. 179, Section 1.A, eff May 25, 2012.



SECTION 12-43-227. Valuation of homeowners' association property.

The fair market value of homeowners' association property, as defined in Section 12-43-230, for ad valorem tax purposes is defined as the nonqualified earnings value to be determined by the capitalization of the property's nonqualified gross receipts. For purposes of this section, "nonqualified gross receipts", means the gross receipts from the use of the property other than:

(1) amounts received as membership dues, fees, or assessments from the members of the homeowners' association; and

(2) amounts received from the developer of the property owned by the homeowners' association as reported on the most recently filed application submitted pursuant to Section 12-43-230. If additional reporting is required pursuant to Section 12-43-230, nonqualified gross receipts shall be determined utilizing gross receipts from the most recent completed tax year. After a piece of property's nonqualified gross receipts have been established, they must be capitalized to determine nonqualified earnings value by utilizing a capitalization rate of twenty percent. Notwithstanding any other provision of this section, in the event of real property with zero or de minimus nonqualified gross receipts, the special valuation of homeowners' association property shall not result in any homeowners' association property being valued at a rate less than five hundred dollars an acre.

HISTORY: 1996 Act No. 403, Section 1.



SECTION 12-43-230. Treatment of agricultural real property, mobile home and lessee improvements to real property; department shall prescribe regulations.

(a) For the purposes of this article, unless otherwise required by the context, the words "agricultural real property" shall mean any tract of real property which is used to raise, harvest or store crops, feed, breed or manage livestock, or to produce plants, trees, fowl or animals useful to man, including the preparation of the products raised thereon for man's use and disposed of by marketing or other means. It includes but is not limited to such real property used for agriculture, grazing, horticulture, forestry, dairying and mariculture. In the event at least fifty percent of a real property tract shall qualify as "agricultural real property", the entire tract shall be so classified, provided no other business for profit is being operated thereon. The term "agricultural real property" shall include real property used to provide free housing for farm laborers provided such housing is located on the tract of land that qualifies as agricultural real property.

The department shall provide by regulation for a more detailed definition of "agricultural real property" consistent with the general definition set forth in this section, to be used by county assessors in determining entitlement to special assessment under this article. Such regulations shall be designed to exclude from the special assessment that real property which is not bona fide agricultural real property for which the tax relief is intended.

(b) For the purposes of this article all mobile homes in this State and all improvements to leased real property made by the lessee shall be considered real property and shall be classified and assessed for ad valorem taxation in accordance with the provisions of Section 12-43-220. "Mobile homes" is defined as a portable unit designed and built to be towed on its own chassis, comprised of a frame and wheels, connected to utilities, and designed without a permanent foundation for year-round residential use. A mobile home may contain parts that may be folded or collapsed when being towed, and expanded on site to provide additional space. The term "mobile home" shall also include units in two or more separately towable components designed to be joined into one integral unit for use, and capable of being again separated into the components for repeated towing. It may also include two units which may be joined, on site, into a single residential unit.

(c) The department may further provide by regulation for definitions not inconsistent with general law for real property and personal property in order that such property must be assessed uniformly throughout the State.

(d) For purposes of this article, "homeowners' association property" means real and personal property owned by a homeowners' association if:

(1) property owned by the homeowners' association is held for the use, benefit, and enjoyment of members of the homeowners' association;

(2) each member of the homeowners' association has an irrevocable right to use and enjoy on an equal basis, property owned by the homeowners' association, subject to any restrictions imposed by the instruments conveying the right or the rules, regulations, or bylaws of the homeowners' association; and

(3) each irrevocable right to use and enjoy property owned by the homeowners' association is appurtenant to taxable real property owned by a member of the homeowners' association.

Subject to making the appropriate application pursuant to this subsection, a homeowners' association may designate one or any number of its qualifying tracts or parcels as homeowners' association property for purposes of the special valuation contained in Section 12-43-227.

As used in this subsection, "homeowners' association" means an organization which is organized and operated to provide for the acquisition, construction, management, and maintenance of property.

Homeowners' association property does not come within the provisions of this subsection unless the owners of the real property or their agents make a written application for it on or before the first penalty date for taxes due for the first tax year in which the special valuation is claimed. The application may be with respect to one or any number of tracts or parcels owned by the homeowners' association. The application for the special valuation must be made to the assessor of the county in which the special valuation property is located, on forms provided by the county and approved by the department which includes the reporting of nonqualified gross receipts, and failure to apply constitutes a waiver of the special valuation for that year. No additional annual filing is required while the property remains homeowners' association property and the ownership remains the same, unless the nonqualified gross receipts within the meaning of Section 12-43-227 for the most recent completed tax year either (i) exceed the amount of nonqualified gross receipts with respect to the property reported on the most recently filed application by ten percent or more or (ii) are less than ninety percent of the amount of nonqualified gross receipts with respect to the property reported on the most recently filed application. In that case, the owners of the real property or their agents must make additional written application with respect to the property and report the change in nonqualified gross receipts.

HISTORY: 1975 (59) 248; 1976 Act No. 618 Section 7; 1979 Act No. 133 Section 1; 1996 Act No. 403, Section 2; 1998 Act No. 419, Part II, Section 61D; 2003 Act No. 69, Section 3.K, eff June 18, 2003.



SECTION 12-43-232. Requirements for agricultural use.

In addition to all other requirements for real property to be classified as agricultural real property, the property must meet the following requirements:

(1)(a) If the tract is used to grow timber, the tract must be five acres or more. Tracts of timberland of less than five acres which are contiguous to or are under the same management system as a tract of timberland which meets the minimum acreage requirement are treated as part of the qualifying tract. Tracts of timberland of less than five acres are eligible to be agricultural real property when they are owned in combination with other tracts of nontimberland agricultural real property that qualify as agricultural real property. For the purposes of this item, tracts of timberland must be devoted actively to growing trees for commercial use.

(b) A tract which meets the acreage requirement of subitem (a) of this item devoted to growing Christmas trees is considered timberland. A Christmas tree tract not meeting the acreage requirement qualifies as agricultural property if the landowner reports gross income from Christmas trees that meets the income test provided in item (3) of this section, mutatis mutandis.

(2) For tracts not used to grow timber as provided in item (1) of this section, the tract must be ten acres or more. Nontimberland tracts of less than ten acres which are contiguous to other such tracts which, when added together, meet the minimum acreage requirement, are treated as a qualifying tract. For purposes of this item (2) only, contiguous tracts include tracts with identical owners of record separated by a dedicated highway, street, or road or separated by any other public way.

(3)(a) Nontimberland tracts not meeting the acreage requirement of item (2) qualify as agricultural real property if the person making the application required pursuant to Section 12-43-220(d)(3) earned at least one thousand dollars of gross farm income for at least three of the five taxable years preceding the year of the application. The assessor may require the applicant (i) to give written authorization consistent with privacy laws allowing the assessor to verify farm income from the Department of Revenue or the Internal Revenue Service and (ii) to provide the Agriculture Stabilization and Conservation Service (ASCS) farm identification number of the tract and allow verification with the ASCS office.

(b) An owner making an initial application required pursuant to Section 12-43-220(d)(3) for a nontimberland tract of less than ten acres may claim the property as agricultural real property for each year for the first five years of operation if he earned at least one thousand dollars of gross farm income in at least three of the first five years. The assessor may require the new owner (i) to give written authorization consistent with privacy laws allowing the assessor to verify farm income from the Department of Revenue or the Internal Revenue Service and (ii) to provide the Agriculture Stabilization and Conservation Service (ASCS) farm identification number of the tract and allow verification with the ASCS office.

If the new owner fails to meet the income requirements in the five-year period, the tract is not considered agricultural real property and is subject to the rollback tax.

(c) Real property idle under a federal or state land retirement program or property idle pursuant to accepted agricultural practices is agricultural real property if the property otherwise would have qualified as agricultural real property subject to satisfactory proof to the assessor.

(d) Unimproved real property subject to a perpetual conservation easement as provided in Chapter 8, Title 27 is agricultural real property if the property otherwise would have qualified as agricultural real property subject to satisfactory proof to the assessor.

(e) A nontimberland tract that does not meet the acreage or income requirements of this section to be classified as agricultural real property must nevertheless be classified as agricultural real property if the current owner or an immediate family member of the current owner has owned the property for at least the ten years ending January 1, 1994, and the property is classified as agricultural real property for property tax year 1994.

The property must continue to be classified as agricultural real property until the property is applied to some other use or until the property is transferred to other than an immediate family member, whichever occurs first. For purposes of this subitem, "immediate family" is a person related to the current owner within the third degree of consanguinity or affinity and a trust all of whose noncontingent beneficiaries are related to the grantor of the trust within the third degree of consanguinity or affinity.

(4) In the case of rented or leased agricultural real property, either the lessor or the lessee shall meet the requirements of this section.

(5)(a) On the application required pursuant to Section 12-43-220(d)(3), the owner or his agent shall certify substantially as follows: Subject to the penalty provided in Section 12-43-340, either:

(i) "I certify that the property which is the subject of this application meets the requirements to qualify as agricultural real property as of January first of the current tax year"; or

(ii) "I certify that the property which is the subject of this application meets the requirements to qualify as agricultural real property and for the special assessment ratio for certain agricultural real property as of January first of the current tax year".

(b) If it is determined that the property for which the certification was made did not meet the requirements to qualify for agricultural use classification at the time the certification was made, the property which is the subject of the certification is denied agricultural use value for the property tax year or years in question and in lieu of the rollback tax, the tax on the property for each tax year in question must be recalculated using fair market value, the appropriate assessment ratio, and the appropriate millage. There must be deducted from the recalculated tax liability any taxes paid for the year and the penalties provided pursuant to Section 12-45-180 must be added to the balance due. Interest at the rate of one percent a month must be added to the unpaid taxes calculated from the last penalty date. Additional property tax revenues derived from the operation of this section changing agricultural use property to some other use must be used only for the purpose of rolling back property tax millage.

HISTORY: 1994 Act No. 406, Section 1; 2005 Act No. 145, Section 43.C, eff June 7, 2005.



SECTION 12-43-233. Agritourism uses.

(A) In addition to and incidental to the uses required for real property to be classified as agricultural real property pursuant to Sections 12-43-220(d), 12-43-230(a), and 12-43-232, and applicable regulations, uses of tracts of agricultural real property for "agritourism" purposes is deemed an agricultural use of the property to the extent agritourism is not the primary reason any tract is classified as agricultural real property but is supplemental and incidental to the primary purposes of the tract's use for agriculture, grazing, horticulture, forestry, dairying, and mariculture. These supplemental and incidental agritourism uses are not an "other business for profit" for purposes of Section 12-43-230(a). For purposes of this section, agritourism uses include, but are not limited to: wineries, educational tours, education barns, on-farm historical reenactments, farm schools, farm stores, living history farms, on-farm heirloom plants and animals, roadside stands, agricultural processing demonstrations, on-farm collections of old farm machinery, agricultural festivals, on-farm theme playgrounds for children, on-farm fee fishing and hunting, pick your own, farm vacations, on-farm pumpkin patches, farm tours, horseback riding, horseback sporting events and training for horseback sporting events, cross-country trails, on-farm food sales, agricultural regional themes, hayrides, mazes, crop art, harvest theme productions, native ecology preservations, on-farm picnic grounds, dude ranches, trail rides, Indian mounds, earthworks art, farm animal exhibits, bird-watching, stargazing, nature-based attractions, and ecological-based attractions.

(B) The Department of Revenue by regulation may further define those uses qualifying as agritourism and appropriate definitions for "supplemental and incidental" as used in this section.

HISTORY: 2007 Act No. 76, Section 1, eff June 13, 2007.



SECTION 12-43-240. Counties shall require building permits; copies shall be furnished to assessor.

All counties shall require by law or ordinance that building permits be issued to persons engaging in new construction or renovation and such permits shall correspond to minimum requirements of the department. The county shall furnish a copy of the building permit to the assessor within ten days after such issuance.

Every municipality in the county requiring building permits shall furnish copies of said permit to the county assessor within ten days after such issuance.

HISTORY: 1975 (59) 248.



SECTION 12-43-250. Sales ratio studies; reassessment or remapping.

The department shall make sales ratio studies in all counties of the State and when, in the judgment of the department, a county needs to reassess or remap property, the department shall make application to the circuit court in which the county is located for a determination of whether or not the county shall be required to commence reassessment or remapping. If the circuit court determines that the county needs reassessment or remapping, such county shall be required to commence the reassessment or remapping within thirty days of such determination.

HISTORY: 1975 (59) 248.



SECTION 12-43-260. Counties wilfully failing to comply with article shall not be entitled to certain State aid; certification of compliance.

Any county which wilfully fails to comply with the provisions of this article shall not be entitled to twenty percent of the allocation of the taxes as provided for in the General Appropriations Act for State Aid to Subdivisions. The department shall make application to the circuit court for a determination as to whether or not such county meets the requirements of this article. The department shall then, based on this determination, certify to the State Treasurer that such county meets the requirements of this article before any tax allocation is made to the county.

HISTORY: 1975 (59) 248.



SECTION 12-43-285. Certification of millage rates; excessive rates.

(A) The governing body of a political subdivision on whose behalf a property tax is billed by the county auditor shall certify in writing to the county auditor that the millage rate levied is in compliance with laws limiting the millage rate imposed by that political subdivision.

(B) If a millage rate is in excess of that authorized by law, the county treasurer shall either issue refunds or transfer the total amount in excess of that authorized by law, upon collection, to a separate, segregated fund, which must be credited to taxpayers in the following year as instructed by the governing body of the political subdivision on whose behalf the millage was levied. An entity submitting a millage rate in excess of that authorized by law shall pay the costs of implementing this subsection or a pro rata share of the costs if more than one entity submits an excessive millage rate.

HISTORY: 2001 Act No. 89, Section 46, eff July 20, 2001, applicable to property tax years beginning after December 31, 1999.



SECTION 12-43-295. No additional millage shall be levied as inflation factor under equalization or reassessment program.

Notwithstanding any other provision of law, no additional millage shall be levied as an inflation factor under the provisions of any equalization or reassessment program pursuant to the provisions of this chapter.

HISTORY: 1982 Act No. 466, Part II, Section 39.



SECTION 12-43-296. Preparation of budgets and carry forward of positive general fund balances.

In accordance with Section 7(b), Article X, of the Constitution of this State, political subdivisions, including school districts, of this State shall prepare and maintain annual budgets which provide for sufficient income to meet estimated expenses for each fiscal year. Notwithstanding any other provision of law, political subdivisions, including school districts, of this State may maintain and carry forward reasonable positive general fund balances from fiscal year to fiscal year including, but not limited to, those years in which property within a political subdivision or school district is subject to reassessment.

HISTORY: 1992 Act No. 400, Section 1.



SECTION 12-43-300. Extension of time for filing of objection to valuation and assessment; standard reassessment form.

The governing body of the county may by ordinance extend the time for filing an objection to the valuation and assessment of real property resulting from reassessment within a county.

The Department of Revenue shall prescribe a standard reassessment form designed to contain the information required in Section 12-60-2510(A)(1) in a manner that may be understood easily.

HISTORY: 1975 (59) 248; 1983 Act No. 109; 1988 Act No. 381, Section 2; 1993 Act No. 181, Section 221; 1996 Act No. 456, Section 3; 1996 Act No. 459, Section 17.



SECTION 12-43-310. Article shall not affect certain contracts.

In those counties which have a nondevelopment contract, those contracts which have been executed as of June 3, 1975 shall be valid for the period for which they were executed.

HISTORY: 1975 (59) 248.



SECTION 12-43-320. Legislative repeal of certain rules and regulations.

Any or all rules and regulations promulgated by the South Carolina Department of Revenue for the implementation of the provisions of Act 208 of 1975 [Sections 12-37-90 to 12-37-110, 12-39-340, 12-39-350, 12-43-210 to 12-43-310, 12-37-970] may be declared null and void by passage of a joint resolution expressing such intention. Such rules and regulations declared null and void will be considered repealed on and after the date of passage of the joint resolution.

HISTORY: 1976 Act No. 618 Section 10; 1993 Act No. 181, Section 223.



SECTION 12-43-330. Property exempt from taxation is also exempt from assessment.

Property exempted from ad valorem taxation by Section 12-37-220 is also exempt from assessment.

HISTORY: 1982 Act No. 437.



SECTION 12-43-335. Classification of assessed property of merchants and related businesses; classification of assessed property of manufacturers; classification of assessed property of railroads, private carlines, airlines, water, power, telephone, cable television, sewer and pipeline companies.

(A) For the purpose of assessing property of merchants and related businesses, as provided by Section 12-37-970, the department shall follow the classifications of the most recent North American Classification System Manual, as follows:

(1) Sector 23;

(2) Sector 48, except subsectors 48551 and 48541;

Sector 484, except subsectors 48412 and 48423;

Sector 483, except subsector 483211;

Sector 481, except subsector 481112;

Sector 56;

Sector 51, except subsectors 517, 5152, 51511, and 51512;

Sector 22, except subsectors 221 and 2212;

(3) Sector 42;

(4) Sectors 44 and 45;

(5) Sectors 71 and 81;

(6) Sector 453;

(B) For the purpose of assessing property of manufacturers as provided in Section 12-4-540(A), the department shall follow the classifications set out in Sectors 21, 31 to 33 of the most recent North American Industry Classification System Manual; however, establishments which publish newspapers, books, and periodicals which do not have facilities for printing or which do not actually print their publications are not classified as manufacturers, notwithstanding the provisions of Sectors 31 to 33, relating to printing, publishing, and allied industries.

(C) For the purpose of assessing property of railroads, private carlines, airlines, water, power, telephone, cable television, sewer and pipeline companies, as provided in Section 12-4-540(A), the department shall follow the Sector 22 classification of the most recent North American Industry Classification System Manual, as follows:

(1) Sector 482;

(2) Sector 485, except subsectors 4851, 48521, 48531, 48541, 4859, and 488490;

(3) Sector 424, except subsectors 48411, 48422, 492, 493, and 488490;

(4) Sector 483, except subsectors 48311, 483113, 483211, and 483114;

(5) Sector 481, except subsectors 4812 and 48811;

(6) Sector 486;

(7) Sector 51, except subsectors 51511 and 51512;

(8) Sector 22, except subsectors 56292, 562211, 562212, 562213, 562219, 488119, 56291, 56171, 562998, 22133, and 22131.

HISTORY: 1992 Act No. 361, Section 24(A); 1993 Act No. 181, Section 224; 1994 Act No. 516, Section 33; 2003 Act No. 69, Section 3.SS.2, eff Jan. 1, 2005; 2006 Act No. 386, Section 26, eff June 14, 2006.



SECTION 12-43-340. Agricultural use application; false statement.

It is unlawful for a person knowingly and wilfully to make a false statement on the application required pursuant to Section 12-43-220(d)(3) to a county assessor for the classification of property as agricultural real property or for the special assessment ratio for certain agricultural real property. A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars.

HISTORY: 1994 Act No. 406, Section 1.



SECTION 12-43-350. Standardized tax bill.

Affected political subdivisions must use a tax bill for real property that contains standard information as follows:

(1) tax year;

(2) tax map number;

(3) property location;

(4) appraised value, taxable;

(5) tax amount;

(6) state homestead tax exemption pursuant to Section 12-37-250, if applicable;

(7) state homestead tax exemption pursuant to Section 12-37-220(B)(47) and the estimated value of the exemption and the amount of any credit against the property tax liability for county operations on owner-occupied residential property attributable to an excess balance in the Homestead Exemption Fund;

(8) local option sales tax credit, if applicable;

(9) any applicable fees;

(10) total tax due;

(11) tax due with penalties and applicable dates;

(12) prior year amount paid--only required to be shown if assessment is unchanged from prior year, except during reassessment years, in which case all properties must show the prior year tax amount.

The information required pursuant to this section must be contained in a "boxed" area measuring at least three inches square placed on the right side of the tax bill.

HISTORY: 1995 Act No. 145, Part II, Section 119E; 1997 Act No. 155, Part III, Section 3A; 2008 Act No. 313, Section 8.A, eff June 12, 2008, applicable for property tax years beginning after 2007.



SECTION 12-43-360. Assessed value of aircraft.

The governing body of a county by ordinance may reduce the assessment ratio otherwise applicable in determining the assessed value of general aviation aircraft subject to property tax in the county to a ratio not less than four percent of the fair market value of the general aviation aircraft. The ordinance must apply uniformly to all general aviation aircraft subject to property tax in the county.

HISTORY: 2003 Act No. 30, Section 1, eff May 14, 2003.



SECTION 12-43-365. Golf course valuation.

(A) The value of tangible personal property and intangible personal property and any income or expense derived from such property, whether directly or indirectly, must not be included in the determination of fair market value of golf course real property for ad valorem tax purposes.

(B) For purposes of this section "intangible personal property" has the same meaning as "intangible personal property" as contained in Article X, Section 3(j) of the Constitution of this State.

(C) If the fair market value of golf course real property for ad valorem tax purposes is determined pursuant to the capitalized income approach, the taxpayer shall provide income and expense data for the entire golf course operation, golf cart rentals, food and beverage services, and pro shop sales on a form designed by the county assessors and golf course owners and approved by the South Carolina Department of Revenue. Any data provided by the taxpayer for this purpose is not public data and may not be disclosed except in the process of a formal appeal involving the subject real property.

HISTORY: 2005 Act No. 149, Section 2, eff June 9, 2005.






CHAPTER 44 - FEE IN LIEU OF TAX SIMPLIFICATION ACT

SECTION 12-44-10. Short title.

This act may be cited as the "Fee in Lieu of Tax Simplification Act".

HISTORY: 1997 Act No. 149, Section 1; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2007 Act No. 116, Section 7.D, eff June 28, 2007.



SECTION 12-44-20. Legislative findings.

The General Assembly finds that:

(1) With the state's economy being centrally connected, as the wealth-generating capacity of South Carolina's businesses has increased, the state's per capita income also has increased.

(2) Since South Carolina's property tax rates as applied to manufacturing and certain commercial properties are disproportionately higher than those applied to other property in South Carolina, this disparity and the resulting property tax burdens historically have impeded new and expanded business in South Carolina.

(3) Previous General Assemblies have enacted legislation which reduces this disparity and the resulting property tax burden through a complex fee in lieu of tax arrangement that requires a company to transfer title to its property to the county and then lease the property back by paying rent and fees instead of property taxes on the property. The arrangement often includes the issuance of industrial revenue bonds by the county.

(4) The transfer of title and issuance of bonds are expensive, complex, time-consuming, and difficult undertakings for the county, public, and companies to understand and implement. The current rules also make financings more difficult and more expensive. All of these factors act to discourage new investments in South Carolina.

(5) The "Fee in Lieu of Tax Simplification Act" simplifies the method for obtaining the fee in lieu of tax benefits while maintaining the essential county council approval process.

(6) The "Fee in Lieu of Tax Simplification Act" makes the fee in lieu of tax incentive more attractive by eliminating the requirement for the issuance of industrial revenue bonds or the transfer of title of property to a county. This simplification facilitates the benefit for the county and the company making the investments.

HISTORY: 1997 Act No. 149, Section 1; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003.



SECTION 12-44-30. Definitions.

As used in this chapter:

(1) "Alternative payment method" means fee payments as provided in Section 12-44-50(A)(3).

(2) "Commencement date" means the last day of the property tax year during which economic development property is placed in service, except that this date must not be later than the last day of the property tax year which is three years from the year in which the county and the sponsor enter into a fee agreement. The commencement date for an economic development project as defined in item (17) is the last day of the first property tax year in which economic development property is placed in service.

(3) "County" means the county or counties in which the project is proposed to be located. A project may be located in more than one county, subject to the provisions of Section 12-44-40(H).

(4) "County council" means the governing body of the county in which the economic development property is located, except as specifically provided by Section 12-44-40(H).

(5) "Department" means the South Carolina Department of Revenue.

(6) "Economic development property" means each item of real and tangible personal property comprising a project which satisfies the provisions of Section 12-44-40(C) and other requirements of this chapter and is subject to a fee agreement. That property, other than replacement property qualifying under Section 12-44-60, must be placed in service by the end of the investment period.

(7) "Enhanced investment" means a project that results in a total investment:

(a) by a single sponsor investing at least one hundred fifty million dollars and creating at least one hundred twenty-five new full-time jobs at the project; provided that the new full-time jobs requirement of this subsection does not apply to a taxpayer who paid more than fifty percent of all property taxes actually collected in the county for more than twenty-five years, ending on the date of the fee agreement;

(b) by a single sponsor investing at least four hundred million dollars; or

(c) that satisfies the requirements of Section 11-41-30(2)(a), and for which the Secretary of Commerce has delivered certification pursuant to Section 11-41-70(2)(a).

For purposes of this item, if a single sponsor enters into a financing arrangement of the type described in Section 12-44-120(B), the investment in or financing of the property by a developer, lessor, financing entity, or other third party in accordance with this arrangement is considered investment by the sponsor. Investment by a related person to the sponsor, as described in Section 12-10-80(D)(2), is considered investment by the sponsor.

(8) "Exemption period" means the period beginning on the first day of the property tax year after the property tax year in which an applicable piece of economic development property is placed in service and ending on the termination date. For projects which are completed and placed in service during more than one year, the exemption period applies to each year's investment made by a sponsor during the investment period.

(9) "Fee" means the amount paid in lieu of ad valorem property tax as provided in the fee agreement.

(10) "Fee agreement" means an agreement between the sponsor and the county obligating the sponsor to pay fees instead of property taxes during the exemption period for each item of economic development property as more particularly described in Section 12-44-40.

(11) "Inducement resolution" means a resolution of the county setting forth the commitment of the county to enter into a fee agreement.

(12) "Infrastructure improvement credit" means a credit against the fee as provided by Section 12-44-70.

(13) "Investment period" means the period beginning with the first day that economic development property is purchased or acquired and ending five years after the commencement date; except that for a project with an enhanced investment as described above, the period ends eight years after the commencement date. The minimum investment must be completed within five years of the commencement date. For an enhanced investment, the applicable minimum investment and job requirements under item (7) must be completed within eight years of the commencement date. Investment period means for a qualified nuclear plant facility the period beginning with the first day that economic development property is purchased or acquired and ending ten years after the commencement date. For those sponsors that, after qualifying for the enhanced investment, have more than five hundred million dollars in capital invested in this State and employ more than one thousand people in this State, the investment period ends ten years after the commencement date. If the sponsor does not anticipate completing the project within these periods, the sponsor may apply to the county before the end of the investment period for an extension of time to complete the project. The extension may not exceed five years. If a project receives an extension of less than five years, the sponsor may apply to the county before the end of the extension period for an additional extension of time to complete the project for an aggregate extension of not more than five years. Unless approved as part of the original fee documentation, the county council of the county may approve an extension by resolution, a copy of which must be delivered to the department within thirty days of the date the resolution was adopted. An extension is not allowed for the time period in which the sponsor must meet the minimum investment requirement.

(14) "Minimum investment" means an investment in the project of at least two and one-half million dollars within the investment period. If a county has an average annual unemployment rate of at least twice the state average during the last twenty-four month period based on data available on the most recent November first, the minimum investment is one million dollars. The department shall designate these reduced investment counties by December thirty-first of each year using data from the South Carolina Department of Employment and Workforce and the United States Department of Commerce. The designations are effective for a sponsor whose fee agreement is signed in the calendar year following the county designation. For all purposes of this chapter, the minimum investment may include amounts expended by a sponsor or sponsor affiliate as a nonresponsible party in a voluntary cleanup contract on the property pursuant to Article 7, Chapter 56, Title 44, the Brownfields Voluntary Cleanup Program, if the Department of Health and Environmental Control certifies completion of the cleanup. If the amounts under the Brownfields Voluntary Cleanup Program equal at least one million dollars, the investment threshold requirement of this chapter is deemed to have been met.

(15) "Industrial development park" means an industrial or business park developed by two or more counties as defined in Section 4-1-170.

(16) "Project" means land, buildings, and other improvements on the land, including water, sewage treatment and disposal facilities, air pollution control facilities, and all other machinery, apparatus, equipment, office facilities, and furnishings which are considered necessary, suitable, or useful by a sponsor. "Project" also may consist of or include aircraft hangered or utilizing an airport in a county so long as the county expressly consents to its inclusion. Aircraft previously subject to taxation in South Carolina qualify pursuant to this provision.

(17) "Qualified nuclear plant facility" means a nuclear electric power generating plant regulated by the Nuclear Regulatory Commission and includes all real and personal property incorporated into or associated with the facility located or to be located within this State with a total minimum level of investment of one billion dollars.

(18) "Replacement property" means property placed under the fee agreement to replace economic development property previously subject to the fee agreement, as provided in Section 12-44-60.

(19) "Sponsor" means one or more entities which sign the fee agreement with the county and makes the minimum investment, subject to the provisions of Section 12-44-40, each of which makes the minimum investment as provided in item (13) and also includes a sponsor affiliate unless the context clearly indicates otherwise. If a project consists of a manufacturing, research and development, corporate office, or distribution facility, as those terms are defined in Section 12-6-3360(M) and including a qualified nuclear plant facility as defined in item (17) of this section, each sponsor or sponsor affiliate is not required to invest the minimum investment if the total investment at the project exceeds five million dollars.

(20) "Sponsor affiliate" means an entity that joins with or is an affiliate of a sponsor and that participates in the investment in, or financing of, a project.

(21) "Termination date" means the date that is the last day of a property tax year that is no later than the twenty-ninth year following the first property tax year in which an applicable piece of economic development property is placed in service. A sponsor may apply to the county prior to the termination date for an extension of the termination date beyond the twenty-ninth year up to ten years. The county council of the county shall approve an extension by resolution upon a finding of substantial public benefit. A copy of the resolution must be delivered to the department within thirty days of the date the resolution was adopted. With respect to a fee agreement involving an enhanced investment, the termination date is the last day of a property tax year that is no later than the thirty-ninth year following the first property tax year in which an applicable piece of economic development property is placed in service. A sponsor may apply to the county before the termination date for an extension of the termination date beyond the thirty-ninth year up to ten years. If the fee agreement is terminated in accordance with Section 12-44-140, the termination date is the date the agreement is terminated.

HISTORY: 1997 Act No. 149, Section 1; 1999 Act no. 100, Part II, Section 20; 2000 Act No. 283, Section 3(D), eff May 19, 2000; 2001 Act No. 89, Section 65C, eff July 20, 2001; 2002 Act No. 280, Section 3, eff May 2, 2002; 2002 Act No. 334, Section 1, eff June 24, 2002; 2003 Act No. 69, Section 3.P, eff June 18, 2003; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2005 Act No. 71, Section 2, eff May 23, 2005; 2005 Act No. 145, Section 44.A, eff June 7, 2005; 2005 Act No. 161, Section 40.A, eff June 9, 2005; 2007 Act No. 116, Section 7.E, eff June 28, 2007; 2008 Act No. 313, Sections 2.F, 2.I.3, eff June 12, 2008; 2008 Act No. 352, Section 2.F, eff June 12, 2008; 2010 Act No. 150, Section 1, eff April 27, 2010; 2010 Act No. 161, Sections 2.A to 2.D, eff May 12, 2010; 2010 Act No. 290, Sections 8.A, 37, eff June 23, 2010; 2010 Act No. 290, Section 8.A, eff January 1, 2011; 2012 Act No. 187, Section 3, eff June 7, 2012.



SECTION 12-44-40. Fee agreement; economic development property to be exempt from ad valorem taxation; exemption period; inducement resolution; location of exempt property; criteria to qualify as economic development property.

(A) To obtain the benefits provided by this chapter, the sponsor and the county must enter into a fee agreement requiring the payment of the fee described in Section 12-44-50. The county must adopt an ordinance approving the fee agreement with the sponsor.

(B) If the county and the sponsor enter into a fee agreement, all economic development property is exempt from all ad valorem property taxation for the entire exemption period. Upon termination of the exemption period, the property is subject to property taxation in the manner provided by law, unless the property is otherwise exempt.

(C) Subject to the provisions of subsection (D) and the provisions of Section 12-44-110, real or tangible personal property of a sponsor or sponsor affiliate which has been acquired for which expenditures have been incurred by the sponsor or sponsor affiliate and which are used in connection with a project or a portion of a project, qualifies as economic development property, if the expenditures are incurred or the property is acquired before the end of the investment period.

(D) A county has two years from the date it takes action reflecting or identifying the project, or proposed project, to adopt an inducement resolution if the inducement resolution was not the original county action reflecting or identifying the project or proposed project. Otherwise, expenditures incurred before adoption of the inducement resolution do not qualify as economic development property.

(E) If a fee agreement is not executed within five years after action by the county identifying or reflecting the project, the real property or tangible personal property of a sponsor for which expenditures have been incurred by the sponsor with respect to the project does not qualify as economic development property. An action includes an inducement resolution adopted by the county council of the county.

(F) Notwithstanding another provision of this chapter, in the case of a qualified nuclear plant facility, the sponsor has five years from the end of the calendar year in which the Nuclear Regulatory Commission grants the sponsor a combined license to construct and operate a nuclear power plant to enter into a fee agreement with the county but in no event more than fifteen years from the latter of the adoption of an inducement resolution or execution of an inducement agreement by the county.

(G) To be eligible to enter into a fee agreement, the sponsor shall commit to a project which meets the minimum investment level and, with respect to applicable enhanced investments, the total applicable investment and the minimum job creation levels required for an enhanced investment.

(H) The project must be located in a single county or in an industrial development park. A project located on contiguous tracts of land in more than one county, but not in an industrial development park, may qualify for the fee if:

(1) the counties agree on the terms of the fee and the distribution of the fee payment;

(2) a minimum millage rate is provided for in the agreement; and

(3) all counties are parties to all agreements establishing the terms of the fee.

(I)(1) Before undertaking a project, the county council shall find that:

(a) the project is anticipated to benefit the general public welfare of the locality by providing services, employment, recreation, or other public benefits not otherwise adequately provided locally;

(b) the project gives rise to no pecuniary liability of the county or incorporated municipality or a charge against its general credit or taxing power; and

(c) the purposes to be accomplished by the project are proper governmental and public purposes and the benefits of the project are greater than the costs.

(2) In making the findings of this subsection, the county council may seek the advice and assistance of the department or the Board of Economic Advisors. The determination and findings must be set forth in an ordinance.

(J) If the county council has by contractual agreement provided for a change in fee in lieu of taxes arrangements conditioned on a future legislative enactment, a new enactment does not bind the original parties to the agreement unless the change is ratified by the county council.

(K)(1) Upon agreement of the parties, and except as provided in item (2), a fee agreement may be amended or terminated and replaced with regard to all matters, including the addition or removal of sponsors or sponsor affiliates.

(2) An amendment or replacement of a fee agreement must not be used to lower the millage rate, discount rate, assessment ratio, or, except as provided in Sections 12-44-30(13) and (21), increase the term of the agreement.

HISTORY: 1997 Act No. 149, Section 1; 2000 Act No. 283, Section 3(E), eff May 19, 2000; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2007 Act No. 116, Section 7.F, eff June 28, 2007; 2010 Act No. 161, Section 3, eff May 12, 2010; 2010 Act No. 290, Section 9, eff June 23, 2010.



SECTION 12-44-50. Contents of fee agreement; disposal of economic development property; reduction of fee.

(A) A fee agreement must contain the requirement that a fee in lieu of property tax be paid as follows:

(1) During the exemption period, the sponsor shall pay, or be responsible for payment, to the county the annual fee payment in connection with the economic development property which has been placed in service, in an amount not less than the property taxes that would be due on the economic development property if it were taxable but using:

(a) an assessment ratio of not less than six percent, or four percent for those projects qualifying under the enhanced investment definition;

(b) a millage rate that is, either:

(i) fixed for the life of the fee; or

(ii) is allowed to increase or decrease every fifth year in step with the average cumulative actual millage rate applicable to the project based upon the preceding five-year period; and

(c) a fair market value for the economic development property:

(i) if real property is constructed for the fee or is purchased in an arm's length transaction, the fair market value of real property is determined by using the original income tax basis for South Carolina income tax purposes without regard to depreciation, otherwise the property must be reported at its fair market value for ad valorem property taxes as determined by appraisal. The fair market value estimate established for the first year of the fee remains the fair market value of the real property for the life of the fee. The county and the sponsor or sponsor affiliate may instead provide in the fee agreement or any amendment thereto that any real property subject to the fee shall be reported at its fair market value for ad valorem property taxes as determined by appraisal as if such property were not subject to the fee; provided, the department may not undertake such an appraisal more than once every five years;

(ii) fair market value for personal property is determined by using the original tax basis for South Carolina income tax purposes less depreciation allowable for property tax purposes, except that the sponsor is not entitled to extraordinary obsolescence; and

(d) to establish the millage rate for purposes of subsection (A)(1)(b)(i) or the first five years millage under subsection (A)(1)(b)(ii), the millage rate must be no lower than the cumulative property tax millage rate levied by, or on behalf of, all taxing entities within which the project is located on either:

(i) June thirtieth of the year preceding the calendar year in which the fee agreement is executed; or

(ii) the millage rate in effect on June thirtieth of the calendar year in which the fee agreement is executed.

(2) The fee calculation must be made so that the property, if taxable, is allowed all applicable property tax exemptions except the exemption allowed under Section 3(g), Article X of the Constitution of this State and the exemption allowed pursuant to Section 12-37-220(B)(32) and (34).

(3) If the project subject to the fee agreement involves an investment of at least forty-five million dollars, the county and the sponsor may agree to pay the fees established in subsection (A)(1) based on an alternative payment method yielding a net present value of the fee schedule as calculated in subsection (A)(1) provided the sponsor agrees to a millage rate as established in subsection (A)(1)(b)(i). Net present value calculations must use a discount rate equivalent to the yield in effect for new or existing United States Treasury bonds of similar maturity as published during the month in which the fee agreement is executed. If no yield is available for the month in which the fee agreement is executed, the last published yield for the appropriate maturity available must be used. If there are no bonds of appropriate maturity available, bonds of different maturities may be averaged to obtain the appropriate maturity.

(B)(1) If a sponsor disposes of an item of economic development property, the fee must be reduced by the amount of the fee applicable to that item of economic development property. Economic development property is disposed of only when it is scrapped or sold or it is removed from the project. If it is removed from the project, it is subject to ad valorem property taxes to the extent the property remains in the State.

(2) If the sponsor used an alternative payment method as provided in subsection (A)(3), the fee applicable to the item of property which was disposed of must be recomputed in accordance with subsection (A)(1) and, to the extent that the amount which would have been paid with respect to this item under subsection (A)(1) exceeds the fee actually paid by the sponsor, the sponsor shall pay the difference with the next annual fee payment due after the item of property is disposed of. This amount is subject to interest as provided in Section 12-54-25.

HISTORY: 1997 Act No. 149, Section 1; 2001 Act No. 89, Section 51F, eff July 20, 2001, applicable to a fee in lieu of property taxes agreement in which an initial lease agreement is executed on or after that date; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2010 Act No. 290, Section 10.A, eff January 1, 2011.



SECTION 12-44-55. Agreements; content requirements.

(A) All agreements entered into pursuant to this chapter must include as the first portion of the document a recapitulation of the remaining contents of the document which includes, but is not limited to, the following:

(1) the legal name of each party to the agreement;

(2) the county and street address of the project and property to be subject to the agreement;

(3) the minimum investment agreed upon;

(4) the length and term of the agreement;

(5) the assessment ratio applicable for each year of the agreement;

(6) the millage rate applicable for each year of the agreement;

(7) a schedule showing the amount of the fee and its calculation for each year of the agreement;

(8) a schedule showing the amount to be distributed annually to each of the affected taxing entities;

(9) a statement answering the following questions:

(a) Is the project to be located in a multi-county park formed pursuant to Chapter 29, Title 4?;

(b) Is disposal of property subject to the fee allowed?;

(c) Will special source revenue bonds be issued or credits for infrastructure investment be allowed in connection with this project?;

(d) Will payment amounts be modified using a net present value calculation?; and

(e) Do replacement property provisions apply?

(10) any other feature or aspect of the agreement which may affect the calculation of items (7) and (8) of this subsection;

(11) a description of the effect upon the schedules required by items (7) and (8) of this subsection of any feature covered by items (9) and (10) not reflected in the schedules for items (7) and (8) of this subsection;

(12) which party or parties to the agreement are responsible for updating any information contained in the summary document.

(B) The auditor shall prepare a bill for each installment of the fee according to the schedule set forth in subsection (A)(7) or as modified pursuant to subsection (A)(10), (11), or (12) and that payment must be distributed to the affected taxing entities according to the schedule in subsection (A)(8) or as modified pursuant to subsection (A)(10), (11), or (12). The county and the sponsor and sponsor affiliates may agree to waive any or all of the items described in this section.

HISTORY: 2002 Act No. 334, Section 5, eff June 24, 2002; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003.



SECTION 12-44-60. Replacement property; qualifications and conditions.

(A) The fee agreement may provide that property which is placed in service as a replacement for economic development property may become economic development property. This replacement property is not required to serve the same function as the economic development property it is replacing. Replacement property is deemed to replace the oldest property subject to the fee, whether real or personal, which is disposed of in the same property tax year as the replacement property is placed in service. Replacement property qualifies as economic development property only to the extent of the original income tax basis of the economic development property which is being disposed of in the same property tax year. More than one piece of replacement property can replace a single piece of economic development property.

(B) To the extent that the income tax basis of the replacement property exceeds the original income tax basis of the economic development property which it is replacing, the excess amount is subject to annual payments calculated as if the exemption for economic development property were not allowed. Replacement property is entitled to the fee payment for the period of time remaining during the exemption period for the economic development property which it is replacing.

(C) The new replacement property which qualifies for the fee provided in Section 12-44-50 is recorded using its income tax basis, and the fee is calculated using the millage rate and assessment ratio provided on the original economic development property. The fee payment for replacement property must be based on Section 12-44-50(A)(3) if the sponsor originally used an alternative payment method.

HISTORY: 1997 Act No. 149, Section 1; 1999 Act No. 114, Section 4; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003.



SECTION 12-44-70. Use of revenues.

A county, municipality, or special purpose district that receives and retains revenues from a payment in lieu of taxes may use a portion of the revenues for the purposes outlined in Section 4-29-68 without the requirements of issuing special source revenue bonds or complying with Section 4-29-68(A)(4) by providing a credit against or payment derived from the fee due from a sponsor.

HISTORY: 1997 Act No. 149, Section 1; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2007 Act No. 116, Section 7.G, eff June 28, 2007.



SECTION 12-44-80. Distribution of fee payments.

(A) For a project not located in an industrial development park, distribution of the fee payments on the project must be made in the same manner and proportion that the millage levied for school and other purposes would be distributed if the property were taxable but without regard to exemptions otherwise available to the project pursuant to Section 12-37-220.

(B) For a project located in an industrial development park, distribution of the fee payments on the project must be made in the same manner provided for by the agreement between or among counties establishing the industrial development park.

(C) Misallocations of the distribution of the fee payments on the project pursuant to this chapter may be corrected by adjusting later distributions, but these adjustments must be made in the same fiscal year as the misallocations. To the extent that distributions have been made improperly in previous years, claims for adjustment must be made within one year of the distribution.

HISTORY: 1997 Act No. 149, Section 1; 2001 Act No. 89, Section 61A, eff July 20, 2001; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003.



SECTION 12-44-90. Filing of returns, contracts, and other information; due date of payments and returns.

(A) The sponsor shall file returns, contracts, and other information which may be required by the department.

(B) Fee payments, and returns showing investments and calculating fee payments, are due at the same time as property tax payments and property tax returns are due.

(C) Failure to make a timely fee payment and file required returns results in penalties being assessed as if the payment or return were a property tax payment or return.

(D) The department may issue rulings and promulgate regulations as necessary to carry out the purpose of this section.

(E) The provisions of Chapters 4 and 54, Title 12, applicable to property taxes, apply to this section, and for purposes of the application, the fee is considered a property tax. Section 12-54-155 does not apply to this section.

(F) The provisions of Chapters 49, 51, and 53, Title 12 apply to a fee agreement and a fee due under the agreement. For purposes of those chapters, the fee is considered a property tax.

(G) Within thirty days of the date of execution of a fee agreement, a copy of the fee agreement must be filed with the department, the county assessor, and the county auditor for the county in which the project is located. If the project is located in an industrial development park, the fee agreement must be filed with the auditors and assessors for all counties participating in the industrial development park.

(H) The department, for good cause, may allow additional time for filing of returns required under this chapter. The request for an extension may be granted only if the request is filed with the department on or before the date the return is due. However, the extension must not exceed sixty days from the date the return is due. The department shall develop applicable forms and procedures for handling and processing extension requests. An extension may not be granted to a sponsor who has been granted an extension for a previous period and has not fulfilled the requirements of the previous period.

(I) To the extent a form or a return is filed with the department, the sponsor must file a copy of the form or return with the county auditor, assessor, and treasurer of the county or counties in which the project is located. To the extent requested, the county auditor of the county in which the project is physically located shall make these forms and returns available to any county auditor of a county participating in an industrial development park in which the project is located.

(J) Upon the direction of the governing body of the county, a county official may request and obtain such financial books and records from a sponsor that support the sponsor's fee in lieu of taxes return as may be reasonably necessary to verify the calculations of the sponsor's fee in lieu of taxes payment or the calculations of the sponsor's special source revenue credit.

HISTORY: 1997 Act No. 149, Section 1; 2002 Act No. 334, Section 2, eff June 24, 2002; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2012 Act No. 187, Section 6, eff June 7, 2012.



SECTION 12-44-100. Sponsor committed to enhanced investment to continue to benefit from this chapter despite failure to make required investment where minimum investment met; assessment ratio.

(A) A fee agreement may provide that a sponsor who has committed to an enhanced investment or an investment above that required for a minimum investment may continue to receive the benefits of this chapter, even if the sponsor fails to make or maintain the required investment or fails to create the jobs required by the fee agreement, if the sponsor meets the minimum investment. If the sponsor fails to make or maintain the required investment or create the required number of jobs, the fee agreement may not provide for an assessment ratio and an exemption period more favorable than those allowed for the minimum investment.

(B) Notwithstanding the use of the term "assessment ratio", a sponsor and a county may negotiate a fee agreement using differing assessment ratios for different assessment years or different levels of investment covered by the fee agreement, but the assessment ratio for an assessment year may not be lower than six percent or, if the project involves an enhanced investment, four percent.

HISTORY: 1997 Act No. 149, Section 1; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003.



SECTION 12-44-110. Property previously subject to state property taxes not qualified to be economic development property; exceptions.

Property which previously has been subject to property taxes in South Carolina does not qualify as economic development property, except that:

(1) land, excluding existing improvements on the land, on which a new project is to be located may qualify as economic development property even if it previously has been subject to property taxes in this State;

(2) property which has been subject to property taxes in this State, but which has never been placed in service in this State, or which was placed in service in this State pursuant to an inducement agreement or other preliminary approval by the county prior to execution of the fee agreement pursuant to Section 12-44-40(E), may qualify as economic development property;

(3) property which previously has been placed in service in this State and previously has been subject to property taxes in this State which is purchased in a transaction other than between any of the entities specified in Section 267(b) of the Internal Revenue Code, as defined under Chapter 6, Title 12 as of the time of the transfer, may qualify as economic development property if the sponsor invests at least an additional forty-five million dollars at the project;

(4) repairs, alterations, or modifications to real or personal property, which is not economic development property, are not eligible to be economic development property, even if they are capitalized expenditures, except for modifications which constitute an expansion to existing real property improvements.

HISTORY: 1997 Act No. 149, Section 1; 2003 Act No. 69, Section 3.AAA.1, eff January 10, 2003; 2010 Act No. 290, Section 11, eff January 1, 2011.



SECTION 12-44-120. Transfers of interest in fee agreement and economic development property; sale-leaseback arrangement; requirements.

(A) An interest in a fee agreement and the economic development property to which the fee agreement relates may be transferred to another entity at any time. Notwithstanding another provision of this chapter, an equity interest in a sponsor may be transferred to another entity or person at any time. To the extent that the fee agreement is transferred, for the purposes of calculating the fee, the transferee assumes the current basis the sponsor has in real or personal property subject to the fee.

(B) A sponsor may enter into lending, financing, security, leasing, or similar arrangements, or succession of such arrangements, with a financing entity concerning all or part of a project including, without limitation, a sale-leaseback arrangement, equipment lease, build-to-suit lease, synthetic lease, nordic lease, defeased tax benefit, or transfer lease, an assignment, sublease, or similar arrangement, or succession of such arrangements, with one or more financing entities concerning all or part of a project, regardless of the identity of the income tax owner of economic development property. Even though income tax basis is changed for income tax purposes, neither the original transfer to the financing entity nor the later transfer from the financing entity back to the sponsor, pursuant to terms in the sale-leaseback agreement, affects the amount of the fee due.

(C) All transfers undertaken with respect to other projects to effect a financing authorized under this subsection must meet the following requirements:

(1) The department and the county must receive notification, in writing within sixty days after the transfer, of the identity of each transferee and other information required by the department with the appropriate returns. Failure to meet this notice requirement does not adversely affect the fee, but a penalty may be assessed by the department for late notification for up to ten thousand dollars a year or portion of a year, up to a maximum penalty of fifty thousand dollars.

(2) If a financing entity is the income tax owner of property, either the financing entity is primarily liable for the fee as to that portion of the project to which the transfer relates, with the sponsor remaining secondarily liable for the payment, or the sponsor must agree to continue to be primarily liable for the annual payments as to that portion of the project to which the transfer relates.

(D) A sponsor may transfer a fee agreement, or substantially all the economic development property to which the fee agreement relates, if it obtains the prior approval, or subsequent ratification, of the county with which it entered into the fee agreement. The county's prior approval or subsequent ratification may be evidenced by any one of the following, in the absolute and sole discretion of the county providing the approval or ratification: (i) a letter or other writing executed by an authorized county representative as designated in the respective fee agreement; (ii) a resolution passed by the county council; or (iii) an ordinance passed by the county council following three readings and a public hearing. That approval is not required in connection with transfers to sponsor affiliates or other financing-related transfers.

HISTORY: 1997 Act No. 149, Section 1; 2000 Act No. 283, Section 3(F), eff May 19, 2000; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2008 Act No. 313, Section 2.I.4, eff June 12, 2008.



SECTION 12-44-130. Minimum investment to qualify for fee; notice to department of all sponsors or sponsor affiliates with investments subject to fee.

(A) Except as otherwise provided in Section 12-44-30(19), to be eligible for the fee, a sponsor and each sponsor affiliate must invest the minimum investment as defined in Section 12-44-30(14). For an enhanced investment pursuant to Section 12-44-30(7), a single sponsor must make the investment, unless otherwise provided in that section. The county and the sponsors who are part of the fee agreement may agree that investments by other sponsor affiliates within the investment period qualify for the fee regardless of whether the sponsor affiliate was part of the fee agreement, except that each new sponsor affiliate must invest at least the minimum investment or the enhanced investment if applicable in the project, unless the project is a manufacturing, research and development corporate office, or distribution facility as provided in Section 12-44-30(19). To qualify for the fee, the sponsor affiliates must be approved specifically by the county and must agree to be bound by agreements with the county relating to the fee. These sponsor affiliates are not bound by agreements, or portions of agreements, to the extent the agreements do not affect the county. The investments pursuant to this subsection must be at the sponsor's project. The fee agreement may provide for a process for approval of sponsor affiliates.

(B) The department must be notified in writing of all sponsors or sponsor affiliates which have investments subject to the fee before or within ninety days after the end of the calendar year during which the project, or a phase of it, was placed in service. The department may extend the ninety-day period upon written request. Failure to meet this notice requirement does not affect adversely the fee, but a penalty may be assessed by the department for late notification in an amount of ten thousand dollars a month or portion of a month, not to exceed fifty thousand dollars.

HISTORY: 1997 Act No. 149, Section 1; 2000 Act No. 283, Section 3(G), eff May 19, 2000; 2000 Act No. 399, Section 3(R)(3), eff August 17, 2000; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2006 Act No. 384, Section 12, eff June 14, 2006; 2010 Act No. 290, Section 12, eff January 1, 2011.



SECTION 12-44-140. Termination of fee agreement; automatic termination; minimum level of investment required to remain qualified for fee.

(A) The county and the sponsor may agree to terminate the fee agreement at any time. From the date of termination, all economic development property is subject to ad valorem taxation as imposed by law. If the sponsor used an alternative payment method, the sponsor shall pay to the county at the time of termination an additional fee payment equal to the difference between the total amount of the fee payments that would have been made with respect to the economic development property by the sponsor if the standard fee calculation under Section 12-44-50(A)(1) had been used and the total amount of fee payments actually made by the sponsor. This amount is subject to interest as provided in Section 12-54-25.

(B) Except as provided in Section 12-44-100(A), a fee agreement is automatically terminated if the sponsor fails to satisfy the minimum investment level provided in Section 12-44-30(14) within the investment period or the applicable minimum investment or job creation requirements provided in Section 12-44-30(7). If the fee agreement is terminated under this subsection, all economic development property is subject, as of the commencement date, to ad valorem property taxation as imposed by law. At the time of termination, the sponsor shall pay to the county an additional fee equal to the difference between the total amount of property taxes that would have been paid by the sponsor had the project been taxable, taking into account exemptions from property taxes that would have been available to the sponsor, and the total amount of fee payments actually made by the sponsor. This additional amount is subject to interest as provided in Section 12-54-25.

(C) If at any time a sponsor or sponsor affiliate no longer has the minimum level of investment as provided in Section 12-44-30(14), without regard to depreciation, that sponsor or sponsor affiliate no longer qualifies for the fee. If the sponsor qualifies for the enhanced investment, the sponsor must maintain the applicable level of investment, without regard to depreciation. If the sponsor fails to maintain the applicable level of investment in Section 12-44-30(7), it no longer qualifies for the fee unless the provisions of Section 12-44-100 apply.

(D) To the extent necessary to determine if a sponsor or sponsor affiliate has met its minimum investment requirements, any statute of limitations that might apply pursuant to Section 12-54-85 is suspended for all sponsors and sponsor affiliates and the department or the county may seek to collect any amounts that may be due pursuant to this section.

HISTORY: 1997 Act No. 149, Section 1; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003; 2006 Act No. 384, Section 13, eff June 14, 2006.



SECTION 12-44-150. Projects to be taxable property at level of negotiated payments for purposes of bonded indebtedness and for computing index of taxpaying ability.

Projects to which a fee agreement applies pursuant to this section are considered taxable property at the level of the negotiated payments for purposes of bonded indebtedness pursuant to Sections 14 and 15, Article X of the Constitution of this State, and for purposes of computing the index of taxpaying ability pursuant to Section 59-20-20(3). However, for a project located in an industrial development park as defined in Section 4-1-170, projects are considered taxable property in the manner provided in Section 4-1-170 for purposes of bonded indebtedness pursuant to Sections 14 and 15, Article X of the Constitution of this State, and for purposes of computing the index of taxpaying ability pursuant to Section 59-20-20(3). However, the computation of bonded indebtedness limitation is subject to the requirements of Section 4-29-68(E).

HISTORY: 1997 Act No. 149, Section 1; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003.



SECTION 12-44-160. Transfer of title; qualification for a fee in lieu of taxes.

If all or part of this chapter is determined to be unconstitutional or otherwise illegal by a court of competent jurisdiction, a sponsor has one hundred eighty days from the date of the determination to transfer title to economic development property to the county and have it qualify for a fee in lieu of taxes pursuant to Chapter 12, Title 4 or Section 4-29-67.

HISTORY: 1997 Act No. 149, Section 1; 2000 Act No. 399, Section 3(I), eff August 17, 2000; 2003 Act No. 69, Section 3.AAA.1, eff January 1, 2003.



SECTION 12-44-170. Economic development property; transfer of property to fee arrangement provided for by this chapter.

(A) Economic development property as defined in Section 12-44-30(7) may include property placed in service for property tax purposes after the effective date of this act.

(B) An entity with property subject to an existing fee in lieu of property taxes arrangement under Article 1, Chapter 12, Title 4 of the 1976 Code or Section 4-29-67 of the 1976 Code, or which has acquired or will acquire property pursuant to an inducement resolution, may elect, with the consent of the applicable county, to transfer property from the prior arrangement to the fee arrangements provided by this chapter and that property must be considered automatically economic development property as defined in Section 12-44-30(7) subject to:

(1) a continuation of the same fee payments required under the existing lease agreement;

(2) a continuation of the same fee in lieu of tax payments only for the time required for payments under the existing lease agreement;

(3) a carryover of minimum investment or employment requirements of the existing arrangements to the new fee arrangement; and

(4) appropriate agreements and amendments between the sponsor and the county entered into continuing the provisions and limitations of the prior agreement.

The entity and the governing body of the county may enter into a new fee agreement reflecting the appropriate handling of the transition with due regard to appropriate cancellation or amendment of existing financing arrangements.

HISTORY: 1997 Act No. 149, Section 3; 2003 Act No. 69, Section 3.AAA.1.






CHAPTER 45 - COUNTY TREASURERS AND COLLECTION OF TAXES

SECTION 12-45-10. Appointment, oath and bond of county treasurer.

The Governor shall by and with the advice and consent of the Senate, appoint for each county in the State a county treasurer. Before entering upon the duties of his office he must take and subscribe the oath of office prescribed by the Constitution. The Governor may require from such officer such bond as he may deem necessary, not less, however, than twenty thousand dollars, except as otherwise in this chapter expressly provided.

HISTORY: 1962 Code Section 65-1951; 1952 Code Section 65-1951; 1942 Code Section 2769; 1932 Code Sections 2816, 2789, 4041, 4398; 1925 (34) 122; 1929 (36) 93; 1930 (36) 1174; 1932 (37) 1262; 1934 (38) 1222, 1427; 1935 (39) 171; 1940 (41) 1748.



SECTION 12-45-15. County treasurers; continuing education requirements.

(A) A county treasurer annually shall complete satisfactorily a minimum of eighteen hours of continuing education courses that the department establishes or causes to be established. Failure to complete satisfactorily these courses in any year results in the treasurer forfeiting one thousand dollars of his state salary supplement for the year as is provided in the annual general appropriations act. The content, cost, and dates of the courses must be determined by the department.

(B) The department, for reasonable cause, may excuse a county treasurer from attending these courses for any year. If excused, the treasurer does not forfeit one thousand dollars of his state salary supplement for that year.

HISTORY: 1990 Act No. 444, Section 2; 1991 Act No. 123, Section 2; 2006 Act No. 386, Section 55.R, eff June 14, 2006.



SECTION 12-45-17. County tax collector education requirements.

(A) A person serving as the county tax collector shall complete satisfactorily a minimum of six hours of annual continuing education courses that the department establishes or causes to be established. The content, cost, and dates of the courses must be determined by the department.

(B) The department, for reasonable cause, may excuse a person serving as the county tax collector from attending these courses for any year.

(C) The provisions of this section do not apply to a county treasurer who is also the county tax collector and completes satisfactorily the requirements of Section 12-45-15.

HISTORY: 2012 Act No. 186, Section 1, eff June 7, 2012.



SECTION 12-45-20. Term of office; failure to complete term.

The county treasurer shall hold office for four years and until his successor is appointed or elected and qualified. His term of office shall commence on the first day of July following his appointment or election. When any treasurer for any reason fails to complete his term of office, his successor shall be appointed initially for the unexpired portion of the term for which his predecessor was appointed.

HISTORY: 1962 Code Section 65-1954; 1952 Code Section 65-1954; 1942 Code Section 2769; 1932 Code Sections 2789, 2816, 4041, 4398; 1925 (34) 122; 1929 (36) 93; 1930 (36) 1174; 1932 (37) 1262; 1934 (38) 1222, 1427; 1935 (39) 171; 1940 (41) 1748; 1955 (49) 155.



SECTION 12-45-30. Suspension and removal from office.

A county treasurer shall be subject to suspension and removal from office by the Governor upon the same grounds and in the same manner as prescribed in Section 12-39-30 in relation to county auditors, and all the provisions of said section are made applicable in cases of suspension and removal of county treasurers.

HISTORY: 1962 Code Section 65-1958; 1952 Code Section 65-1958; 1942 Code Section 2770; 1932 Code Section 2791; Civ. C. '22 Section 492; Civ. C. '12 Section 441; Civ. C. '02 Section 393; G. S. 222; R. S. 318; 1897 (22) 207.



SECTION 12-45-35. Deputy treasurer.

(A) A county treasurer may appoint an employee in his office to be his deputy. The appointment must be filed with the department and the governing body of that county. When the appointment is filed, the deputy may act for and on behalf of the county treasurer when the treasurer is incapacitated by reason of a physical or mental disability or during a temporary absence.

(B) If there is a vacancy in the office of county treasurer by reason of death, resignation, or disqualification, the appointed deputy shall carry out the duties of the office until a successor is appointed or elected and qualified.

HISTORY: 2001 Act No. 89, Section 62A, eff July 20, 2001; 2006 Act No. 386, Section 55.S, eff June 14, 2006.



SECTION 12-45-40. Publication of notice of certain tax rates.

Immediately upon the receipt of the tax duplicate for the year from the county auditor, the county treasurer shall cause a notice to be inserted in one newspaper in his county stating the rate per cent of the levy for State purposes and the rate per cent for all other purposes on the duplicates for the current fiscal year and, if any special levies have been made on the property of the school or other district not affecting an entire county, the total rate of levies shall also be stated in such notice.

HISTORY: 1962 Code Section 65-1962; 1952 Code Section 65-1962; 1942 Code Section 2774; 1932 Code Section 2795; Civ. C. '22 Section 496; Civ. C. '12 Section 445; Civ. C. '02 Section 398; G. S. 266; R. S. 324; 1881 (17) 1023; 1909 (26) 74; 1929 (36) 141.



SECTION 12-45-60. Only taxes on duplicates or ordered by auditor shall be collected.

County treasurers are prohibited from collecting any tax except such as has been first entered upon the tax duplicates of their respective counties or upon the order of the auditors of such counties.

HISTORY: 1962 Code Section 65-1964; 1952 Code Section 65-1964; 1942 Code Section 2774; 1932 Code Section 2795; Civ. C. '22 Section 496; Civ. C. '12 Section 445; Civ. C. '02 Section 398; G. S. 266; R. S. 324; 1881 (17) 1023; 1909 (26) 74; 1929 (36) 141.



SECTION 12-45-70. Time for paying taxes; manner of collection; receipts for payment; delegation of collection of taxes.

(A) All taxes are due and payable between the thirtieth day of September and the fifteenth day of January after their assessment in each year. The county treasurer, acting under the direction and supervision of the department, shall collect the taxes in the manner prescribed by law and give receipts for them to the persons paying them. In the receipts and tax notices the real estate paid on must be briefly described including tax map number and an identifiable description. The value and a description of the personal property paid on must be stated, together with the time the taxes are paid, the amount paid, and the township in which the property is located.

(B) The treasurer, tax collector, or other official charged with the collection of ad valorem property taxes in a county may delegate the collection of the property taxes to a bank or a banking institution, if the institution assigns, hypothecates, or pledges to the county, as security for the collection, federal funds or federal, state, or municipal securities in an amount adequate to prevent any loss to the county from any cause. The institution must remit the taxes collected daily to the county official charged with the collections. The receipt given to the taxpayer, in addition to the information required in this section and by Section 12-37-2650, must contain the name and office of the treasurer or tax collector of the county and the name of the banking institution to which payment was made.

(C) The county official charged with the collection of taxes shall send a list of the institutions collecting the taxes to the Department of Public Safety. Each institution shall certify to the Department of Public Safety that the taxes have been paid, and the Department of Public Safety may accept certification instead of the tax receipt given to the taxpayer if that certification contains the information required in Section 12-37-2650.

HISTORY: 1962 Code Section 65-1965; 1952 Code Section 65-1965; 1942 Code Section 2774; 1932 Code Section 2795; Civ. C. '22 Section 496; Civ. C. '12 Section 445; Civ. C. '02 Section 398; G. S. 266; R. S. 324; 1881 (17) 1023; 1909 (26) 74; 1929 (36) 141; 1983 Act No. 23 Section 2; 1985 Act No. 166, Section 2; 1993 Act No. 181, Section 225; 1996 Act No. 459, Section 18; 2006 Act No. 386, Section 55.T, eff June 14, 2006.



SECTION 12-45-75. Installment payments of property tax.

(A)(1) The governing body of a county may by ordinance allow each taxpayer owning a parcel of taxable real property within the county the option to pay property taxes in installments as provided in this section. An installment election is not allowed for taxes paid through an escrow account.

(2) A taxpayer electing to pay ad valorem taxes in installments or electing to opt out of paying in installments, must notify the county treasurer in writing no later than January fifteenth of the tax year for which the installment payments are applicable, and no earlier than December first of the preceding tax year. If the treasurer does not receive written notification from December first to January fifteenth, the taxpayer must pay ad valorem taxes in the same manner as the previous taxable year.

(3) The treasurer must notify the county auditor and county assessor of each taxpayer electing the installment payment option or electing to opt out of paying in installments. If the county assessor determines the property has diminished in value, an estimated property tax obligation must be adjusted to reflect the reduced value. Upon being notified of an adjustment for reduced value from the assessor, the county treasurer must notify the property owner of the adjusted estimated property tax obligation.

(B) An installment payment is based on the total property tax due for the previous property tax year, after applying all applicable credits and adjustments reflecting reduced value as determined by the county assessor. An amount equal to sixteen and two-thirds percent of the estimated property tax obligation must be paid to the county treasurer in each of five installments according to the following schedule:

In the case of the following estimates, the due date is on or before:

First February 15

Second April 15

Third June 15

Fourth August 15

Fifth October 15

The remaining balance is due on or before January fifteenth of the following taxable year in accordance with Section 12-45-70. The treasurer must notify the county auditor of the amount of a property owner's payments received no earlier than October fifteenth and no later than November fifteenth. A notice of the remaining tax due and other authorized charges and information must then be prepared and mailed to the property owner.

(C) If a taxpayer electing to pay in installments does not timely make each payment pursuant to the schedule in subsection (B), the county may refuse to accept all other installment payments. If the county refuses to accept other installment payments, the remaining balance is due in accordance with Section 12-45-70.

(D) Estimated property taxes paid in installments during a property tax year are a credit against the total property tax due on the real property for the property tax year. The estimated property taxes paid in installments during a property tax year must be deposited by the county treasurer in an interest bearing account. The interest is to be retained by the treasurer to offset the administrative expenses of installment payments. Once final payment is made, and no later than January fifteenth of the following taxable year, the installment payments must be credited to the accounts of property taxing entities in the county in the same proportion that millage was imposed by such entities in the previous tax year with the necessary adjustments made to reflect current tax year millage impositions when property taxes for the current year are paid.

(E) If the credit allowed for estimated property tax paid during the property tax year results in an overpayment of property tax, the overpayment must be refunded to the taxpayer together with the actual interest earned by the county treasurer, running from the later of the due date of the installment resulting in the overpayment, without regard to additional amounts paid, or the actual date the overpayment was received by the county treasurer, to the date the refund is issued. Except that if the overpayment is issued to the taxpayer within forty-five days of the installment payment that resulted in the overpayment, the treasurer may retain the interest earned.

(F) Every tax notice for real property, for which the installment payment option has been elected, must contain a calculation of any estimated property tax due and a payment schedule and return envelopes for these payments.

(G) The payment of estimated property tax as provided in this section and the credit allowed arising from these payments in no way alters the due date, penalty schedule, and enforced collection of property taxes as provided by law.

HISTORY: 1994 Act No. 443, Section 1; 1995 Act No. 145, Part II, Section 119D; 2005 Act No. 136, Section 1, eff June 7, 2005; 2006 Act No. 388, Pt V, Section 3.A, eff June 10, 2006.



SECTION 12-45-78. Refund of overpayments.

If a homestead exemption is granted pursuant to Section 12-37-250 or a residential classification is made pursuant to Section 12-43-220(c) after payment of the property tax for that year, a resulting overpayment must be refunded to the owner of record at the time the exemption is granted or the classification is made.

HISTORY: 2000 Act No. 399, Section 3(X)(1), eff January 1, 2001.



SECTION 12-45-80. County treasurer may attend at convenient places to collect tax.

The county treasurers of the respective counties may attend at certain safe and convenient places for the purpose of collecting taxes. They shall give twenty days' public notice of the days when they will be at the places designated.

HISTORY: 1962 Code Section 65-1978; 1952 Code Section 65-1978; 1942 Code Section 2773; 1932 Code Section 2794; Civ. C. '22 Section 495; Civ. C. '12 Section 444; Civ. C. '02 Section 397; 1896 (22) 61; 1905 (24) 833; 1906 (25) 44; 1912 (27) 539; 1935 (39) 102.



SECTION 12-45-90. Media of payment.

Taxes are payable in the following kinds of funds and no other: silver coin, United States currency, United States postal money orders, and checks subject to collection. A third-party administrator may be used for the collection of taxes through electronic media if there is no cost borne by the county. Other media of payment may be accepted as payment for taxes upon approval of the governing body, and if costs are incurred by the county in the acceptance of a payment media, approval of the county governing body must be obtained. Electronic or other media of payment are subject to collection, and in the absence of an agreement among the taxing entities to share the costs of collection of property taxes, costs must be apportioned among the taxing entities on a pro rata basis. The county governing body may impose a uniform surcharge as a condition of acceptance of a particular medium of payment, not to exceed the cost of accepting charge cards, debit cards, or electronic forms of payment including discount or merchant fees. Jury certificates and per diem of witnesses in the circuit court and all county claims which have been approved and certificates issued by the governing body of the county are receivable for taxes due the county in which the services were rendered or the claims approved, not including school taxes.

HISTORY: 1962 Code Section 65-1980; 1952 Code Section 65-1980; 1942 Code Sections 2774, 2808; 1932 Code Sections 2795, 2846; Civ. C. '22 Sections 496, 512; Civ. C. '12 Sections 445, 461; Civ. C. '02 Sections 398, 413; G. S. 266, 268; R. S. 324, 340; 1881 (17) 988, 1023; 1909 (26) 74; 1929 (36) 141; 1937 (40) 138; 1958 (50) 1917; 2001 Act No. 24, Section 1, eff May 29, 2001.



SECTION 12-45-115. Institution of collection proceedings when check for payment of taxes or fees is returned unpaid.

If an uncertified check is accepted by a county treasurer as payment for taxes or fees and the check is returned to the county treasurer unpaid for any cause, the county treasurer may institute proceedings pursuant to Section 34-11-70 to collect on the check, including all applicable service charges or fees.

HISTORY: 1997 Act No. 155, Part II, Section 67A.



SECTION 12-45-120. Procedure in case of delinquent chattel tax where taxpayer resides or has property in another county.

If, after the return of any chattel tax by any county treasurer as delinquent, the county treasurer shall know or be informed that the person against whom it is charged resides in some other county in this State or has property or debts due him therein, he shall make out and forward to the treasurer of such other county a certified statement of the name of the person against whom such taxes are charged, the value of the property on which such taxes were levied, the amount of the taxes and penalties assessed thereon and that they are delinquent, and to the aggregate of such taxes and penalties he shall add twenty-five per cent as collection fees. Upon the receipt of such certificate the treasurer of such other county shall collect such delinquent taxes and penalties, with the twenty-five per cent collection fees as provided in this section, for which purpose he shall have all rights, powers and remedies conferred upon the treasurer of the county in which such taxes were assessed and be allowed the same fees for distraint and sale of property as if such taxes had been levied in his own county and, upon collection made, may retain one half of such twenty-five per cent collection fees, and shall transmit the balance collected by him to the treasurer of the county from whom he received such certified statement by mail. But if the treasurer to whom any such statement is sent cannot collect the amount therein named, or any part thereof, he shall return such duplicate, so endorsed, with reasons for such noncollection.

HISTORY: 1962 Code Section 65-2002; 1952 Code Section 65-2002; 1942 Code Section 2787; 1932 Code Section 2835; Civ. C. '22 Section 510; Civ. C. '12 Section 459; Civ. C. '02 Section 411; G. S. 282; R. S. 338; 1881 (17) 1030.



SECTION 12-45-140. Apportionment of taxes and costs in case of transfer subsequent to assessment.

When the title or an interest in real or personal property, or any part thereof, shall have become transferred to or vested in any person not the owner at the time such property was assessed for taxation, the county auditor, upon the application at any time prior to sale under tax execution of the person acquiring such title or interest subsequent to assessment, shall apportion the share of taxes and costs due by the original owner upon that portion of or interest in the property acquired subsequent to assessment by the person so applying, and thereupon the county treasurer, county sheriff, county tax collector, town or city tax collector or any officer charged with the collection of taxes shall accept from the person so applying the proportionate share of taxes and costs upon such part of or interest so acquired since assessment as estimated by the auditor and give receipt therefor, which shall discharge such portion or interest from the taxes and costs so assessed.

HISTORY: 1962 Code Section 65-2004; 1952 Code Section 65-2004; 1942 Code Section 2775; 1932 Code Section 2798; Civ. C. '22 Section 497; Civ. C. '12 Section 446; Civ. C. '02 Section 399; G. S. 267; R. S. 325; 1881 (17) 1024; 1925 (34) 21; 1931 (37) 125.



SECTION 12-45-150. Apportionment, prior to sale under tax execution, in case of mortgaged property.

Upon application at any time prior to sale under tax execution of any person holding a mortgage upon any real or personal property which is assessed for taxation the county auditor shall apportion the share of taxes and costs due by the owner thereof upon that portion of or interest in the property mortgaged, and thereupon the county treasurer, county sheriff, county tax collector, town or city tax collector or any officer charged with the collection of taxes shall receive from the mortgagee the proportionate share of the taxes and costs upon such portion or interest mortgaged as estimated by the county auditor and give receipt therefor, which shall discharge such portion or interest mortgaged from all taxes and costs assessed against the owner.

HISTORY: 1962 Code Section 65-2005; 1952 Code Section 65-2005; 1942 Code Section 2775; 1932 Code Section 2798; Civ. C. '22 Section 497; Civ. C. '12 Section 446; Civ. C. '02 Section 399; G. S. 267; R. S. 325; 1881 (17) 1024; 1925 (34) 21; 1931 (37) 125.



SECTION 12-45-160. Procedure in apportionment cases.

The rights granted by Sections 12-45-140 and 12-45-150 shall exist after property has been advertised for sale under tax execution if the applicant shall also pay the prorata cost of the advertisement and in any such case the sale shall continue as to the remaining property. When the segregation and payment of taxes as segregated are made after the tax has gone into execution and before advertisement, the officer charged with the enforcement of the execution shall return it to the treasurer or officer issuing it and thereupon the treasurer or other officer shall receive the old execution and give credit for the entire amount of the taxes represented thereby and shall issue a new execution against the property specified in the old execution upon which the tax has not been paid and charge the sheriff or other officer charged with the enforcement thereof with the amount of the new execution, which shall be the unpaid portion of the old execution, and no additional costs shall be allowed by reason of the issuance of the new execution.

HISTORY: 1962 Code Section 65-2006; 1952 Code Section 65-2006; 1942 Code Section 2775; 1932 Code Section 2798; Civ. C. '22 Section 497; Civ. C. '12 Section 446; Civ. C. '02 Section 399; G. S. 267; R. S. 325; 1881 (17) 1024; 1925 (34) 21; 1931 (37) 125.



SECTION 12-45-170. Apportionment applies to municipal taxes.

Whenever any property shall be discharged in the manner provided in Sections 12-45-140 or 12-45-150 from taxes assessed against it, it shall likewise, upon payment of a like proportionate share of any taxes assessed by any city or town, be discharged from all municipal taxes assessed against it.

HISTORY: 1962 Code Section 65-2007; 1952 Code Section 65-2007; 1942 Code Section 2775; 1932 Code Section 2798; Civ. C. '22 Section 497; Civ. C. '12 Section 446; Civ. C. '02 Section 399; G. S. 267; R. S. 325; 1881 (17) 1024; 1925 (34) 21; 1931 (37) 125.



SECTION 12-45-180. Penalties on delinquent taxes; collection; execution.

(A) When the taxes and assessments or any portion of the taxes and assessments charged against any property or person on the duplicate for the current fiscal year are not paid before the sixteenth day of January or thirty days after the mailing of tax notices, whichever occurs later, the county auditor shall add a penalty of three percent on the county duplicate and the county treasurer shall collect the penalty. If the taxes, assessments, and penalty are not paid before the second day of the next February, an additional penalty of seven percent must be added by the county auditor on the county duplicate and collected by the county treasurer. If the taxes, assessments, and penalties are not paid before the seventeenth day of the next March, an additional penalty of five percent must be added by the county auditor on the county duplicate and collected by the county treasurer. If the taxes, assessments, and penalties are not paid before the seventeenth day of March, the county treasurer shall issue his tax execution to the officer authorized and directed to collect delinquent taxes, assessments, penalties, and costs for their collection as provided in Chapter 51 of this title and they must be collected as required by that chapter. The United States postmark is the determining date for mailed payments. If the county treasurer determines by proper evidence that the mailing of a tax payment was improperly postmarked, and this error results in the imposition of a penalty provided in this subsection, then the penalty imposed may be waived by the county treasurer.

(B) If title to real property is transferred during a tax year and the records of the county indicate that the tax notice was mailed or otherwise forwarded to the prior owner and the current owner received no timely notice of the tax due on the property, the treasurer shall waive any penalties imposed pursuant to subsection (A) of this section.

HISTORY: 1962 Code Section 65-2008; 1952 Code Section 65-2008; 1942 Code Section 2782; 1932 Code Section 2830; Civ. C. '22 Section 505; Civ. C. '12 Section 454; Civ. C. '02 Section 406; G. S. 276; R. S. 333; 1881 (17) 1027; 1887 (19) 862; 1902 (23) 972; 1909 (26) 76; 1936 (39) 1389; 1938 (40) 1872; 1953 (48) 23; 1959 (51) 553; 1985 Act No. 166, Section 3; 1990 Act No. 335, Section 1; 1993 Act No. 9, Section 1; 1995 Act No. 60, Section 4E; 1997 Act No. 106, Section 7.



SECTION 12-45-185. Waiver of penalties.

Notwithstanding the provisions of Section 12-45-180, the county treasurer may waive the penalties imposed pursuant to that section if the taxpayer provides clear and convincing evidence to the county treasurer that the taxpayer delivered the timely payment to the United States mail or that the taxpayer otherwise timely delivered or caused to be delivered the payment. The request for waiver must be in the form of an application in writing to the county treasurer that includes documentation sufficient for the treasurer to conclude that the taxpayer made timely payment of the taxes. Waiving penalties is within the sole discretion of the county treasurer and the treasurer's denial of a waiver is not subject to appeal.

HISTORY: 2005 Act No. 145, Section 58.A, eff June 7, 2005, and by 2005 Act No. 161, Section 42.A, eff June 9, 2005.



SECTION 12-45-220. Investments by county treasurers.

(A) A county treasurer may invest or reinvest any sum of money not necessary for current expenses in:

(1) obligations of the United States and its agencies;

(2) general obligations of this State or any of its political subdivisions;

(3) savings and loan associations if their deposits are insured by an agency of the federal government;

(4) certificates of deposit where the certificates are collaterally secured by securities of type described in items (1) and (2) of this subsection held by the third party as escrow agent or custodian, of a market value not less than the amount of the certificates of deposit so secured, including interest, but the collateral is not required to the extent the certificates of deposit are insured by an agency of the federal government; or

(5) no load open-end or closed-end management type investment companies or investment trusts registered under the Investment Company Act of 1940, as amended, where the investment is made by a bank or trust company or savings and loan association or other financial institution when acting as trustee or agent for a bond or other debt issue of that county treasurer, if the particular portfolio of the investment company or investment trust in which the investment is (i) limited to obligations described in items (1) and (2) of this subsection, and (ii) have among its objectives the attempt to maintain a constant net asset value of one dollar a share and to that end, value its assets by the amortized cost method. The portfolio may also consist of repurchase agreements when collateralized by obligations described in items (1) and (2) of this subsection.

(B) The governing body may delegate the investment authority provided above to the county treasurer who shall assume full responsibility for the investment transactions until the delegation of authority terminates or is revoked.

(C) The State Treasurer may assist local governments in investing funds that are temporarily in excess of operating needs.

(D) All interest and other earnings, when collected, must be added to the fund and paid out as other funds of the same sort are paid.

HISTORY: 1962 Code Section 65-2014; 1952 Code Section 65-2014; 1942 Code Section 2780; 1932 Code Section 2803; Civ. C. '22 Section 502; Civ. C. '12 Section 451; 1909 (26) 166; 1959 (51) 111; 1967 (55) 59, 493; 1990 Act No. 326, Section 2.



SECTION 12-45-260. Monthly report to county supervisor.

The county treasurer shall, on the fifteenth day of each month, report to the chief administrative officer of the county the amount of funds received for and on account of the county and the character of the funds.

HISTORY: 1962 Code Section 65-2018; 1952 Code Section 65-2018; 1942 Code Sections 2778, 3863; 1932 Code Sections 2801, 3863; Civ. C. '22 Sections 500, 1104; Civ. C. '12 Sections 449, 983; Civ. C. '02 Sections 402, 798; G. S. 273; R. S. 328, 680; 1881 (17) 1027; 1893 (21) 489; 1912 (27) 695; 1918 (30) 696; 1924 (33) 973; 1958 (50) 1917; 1988 Act No. 365, Part II, Section 5.



SECTION 12-45-280. Monthly report to county superintendent of education; books shall be open to public; violations.

The county treasurer shall on the fifteenth day of each month report to the chief executive officer of each school district an itemized statement of the amount of receipts and disbursements, by school districts, made by him for the previous calendar month and the balance remaining in his hands to the credit of each school district from each fund. His books must at all times be open to public inspection at all reasonable hours. Any county treasurer failing or refusing to comply with these provisions is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not less than five hundred dollars, to be used for general school purposes in the county.

HISTORY: 1962 Code Section 65-2023; 1952 Code Section 65-2023; 1942 Code Section 2780-1; 1932 Code Section 1564; Cr. C. '22 Section 512; Cr. C. '12 Section 581; Cr. C. '02 Section 424; G. S. 1022; R. S. 337; 1878 (16) 584; 1924 (33) 1146; 1942 (42) 1429; 1988 Act No. 365, Part II, Section 6.



SECTION 12-45-300. Delinquent list; entry information; charge to treasurer.

The auditor shall take from the duplicate previously provided to the treasurer for collection a list of all taxes, assessments, and penalties the treasurer has been unable to collect, describing the property as described on the duplicate, and shall note on it in a marginal column the reasons assigned by the treasurer why the taxes or other charges could not be collected. This list is the delinquent list and must be signed and sworn to by the treasurer before the auditor, who shall record it in a book to be provided for the purpose. In making this list, the delinquencies in each taxing entity must be stated separately. After deducting the amount of taxes, assessments, and penalties returned delinquent, the treasurer shall stand charged with the remainder of the taxes, assessments, and penalties charged on the duplicate.

HISTORY: 1962 Code Section 65-2027; 1952 Code Section 65-2027; 1942 Code Section 2797; 1932 Code Section 2836; Civ. C. '22 Section 531; Civ. C. '12 Section 480; Civ. C. '02 Section 431; G. S. 249, 272; R. S. 362; 1881 (17) 1016, 1026; 1887 (19) 862; 1958 (50) 1917; 1998 Act No. 370, Section 4.



SECTION 12-45-390. Procedure for levy, collection and distribution of property taxes in territory annexed by one county from another.

When an area of a county is annexed to another county, property taxes shall be levied based upon the last assessment of property values and levied according to the millage of the annexing county and shall be prorated between the two counties for the taxable year.

Any delinquent taxes on property in the area annexed shall be executed upon by the annexing county and the actual amount of the tax due and the amount of the penalties due at the time of annexation, upon collection, shall be paid to the county from which the area was annexed. All costs of execution and collection shall be deducted and retained by the annexing county.

If the sale of property for payment of delinquent taxes is necessary, the sale shall be held in the annexing county in the same manner as all other such sales are held.

HISTORY: 1975 (59) 333.



SECTION 12-45-400. Delegation of duty to seize property of defaulting taxpayer.

When a county treasurer or tax collector is charged by law with the collection of delinquent taxes, the county treasurer or tax collector may delegate in writing to the deputy county treasurer, to the deputy tax collector, or to the county sheriff the duty and responsibility to seize and take possession of so much of the property of a defaulting taxpayer as may be necessary to secure payment of the taxes. Upon this written delegation the officer shall proceed to seize and take possession of the property. The treasurer or tax collector thereafter shall proceed to advertise and sell the property as provided by law.

HISTORY: 1986 Act No. 425, Section 2.



SECTION 12-45-410. Application of payments by delinquent taxpayers.

Any taxes paid by a delinquent taxpayer to a county treasurer or tax collector must be applied to the oldest chronological delinquency on the property for which payment was intended. Personal property taxes tendered must be applied to personal property tax delinquencies and real property taxes tendered must be applied to real property tax delinquencies.

HISTORY: 1986 Act No. 425, Section 3; 1987 Act No. 69, Section 1.



SECTION 12-45-420. Waiver, dismissal or reduction of penalty based on error by county.

Notwithstanding another provision of law, a committee composed of the county auditor, county treasurer, and county assessor may waive, dismiss, or reduce a penalty levied against real or personal property in the case of an error by the county.

HISTORY: 2000 Act No. 399, Section 3(W)(1), eff August 17, 2000.



SECTION 12-45-430. Issuance of tax receipt; conditions; acceptance of lesser amount.

A county treasurer may not issue a tax receipt to a taxpayer unless the taxes, any applicable penalties and costs, and all other charges included on the tax bill have been paid in full. However, a county treasurer may accept a lesser amount than the original tax bill together with any applicable penalties, costs, and charges whenever a bankruptcy proceeding authorizes a lesser amount to be paid. The auditor, as authorized by county council, may prepare a tax bill to authorize negotiated taxes as a result of a bankruptcy.

HISTORY: 2005 Act No. 145, Section 46, eff June 7, 2005; 2006 Act No. 340, Section 1, eff June 10, 2006.






CHAPTER 49 - ENFORCED COLLECTION OF TAXES GENERALLY

SECTION 12-49-10. Taxes, assessments and penalties constitute a debt due State and a first lien upon property; enforcement.

All taxes, assessments and penalties legally assessed shall be considered and held as a debt payable to the State by the person against whom they shall be charged and such taxes, assessments and penalties shall be a first lien in all cases whatsoever upon the property taxed, the lien to attach at the beginning of the fiscal year during which the tax is levied. Such taxes shall be first paid out of assets of any estate of deceased persons or held in trust as assignee or trustee or the proceeds of any property held on execution or attachment. The county treasurer may enforce such lien by execution against such property or, if it cannot be levied on, he may proceed by action at law against the person holding such property.

HISTORY: 1962 Code Section 65-2701; 1952 Code Section 65-2701; 1942 Code Section 2569; 1932 Code Section 2569; Civ. C. '22 Section 338; Civ. C. '12 Section 290; Civ. C. '02 Section 263; G. S. 170; R. S. 220; 1881 (17) 987.



SECTION 12-49-20. Time when lien attaches; procedure when property is about to be removed from jurisdiction.

As of December thirty-first a first lien shall attach to all real and personal property for taxes to be paid during the ensuing year, and in case such property is about to be removed from the State by bankruptcy proceedings or otherwise or is about to be taken from the jurisdiction of the county before taxes are due in the county and payable for any year, the treasurer of such county shall immediately issue his execution on such property and the sheriff of the county shall proceed to collect the taxes due on such property.

HISTORY: 1962 Code Section 65-2702; 1952 Code Section 65-2702; 1942 Code Section 2571; 1932 Code Section 2571; 1924 (33) 944; 1957 (50) 261; 1959 (51) 350.



SECTION 12-49-30. Lien attaches to personal property subsequently acquired.

The lien for unpaid taxes on personal property shall also attach to any personal property subsequently acquired by the delinquent taxpayer.

HISTORY: 1962 Code Section 65-2702.1; 1957 (50) 546.



SECTION 12-49-40. Property liable for distress and sale for delinquent taxes.

All personal property subject to taxation shall be liable to distress and sale for the payment of taxes, in the manner provided in this title, and all real property returned delinquent by the county treasurer upon which the taxes shall not be paid by distress or otherwise shall be seized and sold as provided in this title. The distress and sale of personal property shall not be a condition precedent to seizure and sale of any real property under this title.

HISTORY: 1962 Code Section 65-2703; 1952 Code Section 65-2703; 1942 Code Sections 2570, 2785; 1932 Code Sections 2570, 2833; Civ. C. '22 Sections 339, 508; Civ. C. '12 Sections 291, 457; Civ. C. '02 Section 409; G. S. 280; R. S. 336; 1887 (19) 862; 1888 (20) 41; 1889 (20) 334; 1890 (20) 675; 1902 (23) 1132; 1909 (26) 76.



SECTION 12-49-50. Chattel tax may be recovered by distress or suit.

If any chattel tax shall be unpaid at the time fixed for the payment thereof or returned delinquent, as authorized by this title, the county treasurer may not only distrain property for the payment thereof, but may recover the tax, with the penalties thereon, by action at law, proceedings in attachment or other means authorized by law to be used by private individuals in the collection of debts, which action or other proceedings shall be prosecuted in the name of such treasurer and if he shall die or go out of office before the termination of such action or proceeding or the final collection of the money, or any judgment or order therein, his successor or successors may, from time to time, be substituted as plaintiffs therein.

HISTORY: 1962 Code Section 65-2704; 1952 Code Section 65-2704; 1942 Code Section 2786; 1932 Code Section 2834; Civ. C. '22 Section 509; Civ. C. '12 Section 458; Civ. C. '02 Section 410; G. S. 281; R. S. 337; 1881 (17) 1029.



SECTION 12-49-60. Payment out of real estate sales proceeds.

When any real estate shall be sold under any writ, order or proceeding in any court, the court shall, on motion of any person interested in such real estate or in the purchase or proceeds of the sale thereof, order all taxes, assessments and penalties charged thereon to be paid out of the proceeds of such sale as a lien prior to all others.

HISTORY: 1962 Code Section 65-2705; 1952 Code Section 65-2705; 1942 Code Section 2569; 1932 Code Section 2569; Civ. C. '22 Section 338; Civ. C. '12 Section 290; Civ. C. '02 Section 263; G. S. 170; R. S. 220; 1881 (17) 987.



SECTION 12-49-85. Uncollectible property tax, assessment, or penalty.

(A) If the person officially charged with the collection of ad valorem taxes on real or personal property for a county determines that the tax, assessment, or penalty is uncollectible, he shall record that determination and the reason for it on a list he maintains. At least annually he shall provide the list to the county auditor, who may remove a particular determination from the duplicate list, but the auditor shall record the removal and the reason for it as prescribed by the department.

(B) The reasons for removal of a tax, assessment, or penalty from the duplicate list may include, but are not limited to:

(1) insufficient property of the person charged with the uncollectible tax, assessment, or penalty to collect it;

(2) collection of the tax, assessment, or penalty has been enjoined by a competent court.

(C) Subject to the provisions of Section 12-54-85(E), the auditor and the person officially charged with the collection of ad valorem taxes shall review the list annually. If it is later determined that the tax, assessment, or penalty was improperly removed from the duplicate list or is collectible, it must be returned to the duplicate list for collection, with all penalties and interest accruing.

(D) Upon receipt of proof satisfactory to the county auditor that a derelict mobile home, as defined in Section 6-1-150, has been removed and disposed of in accordance with Section 6-1-150, the county auditor shall remove the derelict mobile home permanently from the duplicate list. Upon this removal, any unpaid taxes, uniform service charges, assessments, penalties, costs of collection, and any other amounts billed on the tax notice, which are due as a result of the value of the derelict mobile home, are waived. All costs of removal and disposal are the responsibility of the owner of the derelict mobile home, and may be waived only by order of the magistrates court or if a local governing body has a program that covers removal and disposal costs.

HISTORY: 1998 Act No. 442, Section 4A; 2006 Act No. 386, Section 55.U, eff June 14, 2006; 2007 Act No. 45, Section 2, eff June 4, 2007.



SECTION 12-49-90. Collection of taxes imposed by other states; collection in other states of taxes due South Carolina.

The courts of this State shall recognize and enforce liabilities for taxation lawfully imposed by other states which extend like comity to this State. The South Carolina Department of Revenue, with the assistance of the Attorney General, is hereby empowered to bring suit in the courts of other states to collect taxes legally due this State. The officials of other states which extend a like comity to this State are empowered to sue for the collection of such taxes in the courts of this State. A certificate by the Secretary of State that such officers have authority to collect the tax shall be conclusive evidence of such authority.

HISTORY: 1962 Code Section 65-2708; 1963 (53) 226; 1993 Act No. 181, Section 228.



SECTION 12-49-910. Levy on personalty subject to tax lien; service of process.

The sheriff or tax collector may levy upon and seize the personal property of a defaulting taxpayer by serving personally upon the delinquent taxpayer and the owner of such personal property, if it has been sold or transferred subject to the tax lien, a written notice that the specific personal property of the defaulting taxpayer has been seized pursuant to the direction and provisions of the particular delinquent tax execution. A description of such personal property as entered on the return of the taxpayer shall be a sufficient description of the personal property so seized. If the delinquent taxpayer or owner of such personal property is absent from the county or cannot be found therein, then service of such notice upon the agent, tenant, servant or employee of such delinquent taxpayer or owner of such personal property or other person in the custody, possession or control of it shall be sufficient. If the delinquent taxpayer or owner of such personal property cannot be found and there is no person in the custody, possession or control of it, such service shall be made by posting such notice on the building or at the place where said personal property is located.

HISTORY: 1962 Code Section 65-2821; 1952 Code Section 65-2821; 1944 (43) 1328.



SECTION 12-49-920. Possession gained and lien effected by service of process.

Upon such service being made, the specific personal property of the defaulting taxpayer described in such notice of levy and seizure shall be conclusively deemed and taken to be in the exclusive possession of the sheriff or tax collector and the sum due on the particular delinquent tax execution shall constitute a first lien upon the specific personal property described in such notice.

HISTORY: 1962 Code Section 65-2822; 1952 Code Section 65-2822; 1944 (43) 1328.



SECTION 12-49-930. Removal of or interference with seized property.

Any person who shall remove, secrete, destroy or otherwise injure such personal property or molest, disturb or interfere with the sheriff's or tax collector's possession of such personal property shall be held liable as for a conversion and be guilty of disposing of property under a lien.

HISTORY: 1962 Code Section 65-2823; 1952 Code Section 65-2823; 1944 (43) 1328.



SECTION 12-49-940. Advertisement and sale of seized property.

Unless the amount due on the delinquent tax execution shall be sooner paid, the sheriff or tax collector shall, after having such personal property so seized under the delinquent tax execution advertised for sale for two weeks in a newspaper printed and circulated in the county, sell such personal property at public auction to the highest bidder for cash.

HISTORY: 1962 Code Section 65-2824; 1952 Code Section 65-2824; 1944 (43) 1328.



SECTION 12-49-950. Mandatory bid by Forfeited Land Commission; determination of amount of bid.

If, on the sale of such personal property, there is no bid for as much as the tax and costs then due on the delinquent tax execution, the personal property must be bid in by the Forfeited Land Commission of the county for the amount equal to the amount of all unpaid property taxes, assessments, and charges billed on the property tax bill, and all costs which may be incurred by a taxing entity as a result of the tax delinquency including taxes levied for the year in which the redemption period begins. An assessment for purposes of this section includes, but is not limited to, amounts owed a special taxing district created pursuant to Section 4-9-30, and a district created pursuant to Chapter 19 of this title and amounts owed pursuant to Chapter 15, Title 6.

HISTORY: 1962 Code Section 65-2825; 1952 Code Section 65-2825; 1944 (43) 1328; 2005 Act No. 145, Section 50.



SECTION 12-49-960. Delivery of possession to purchaser.

Upon the payment of the purchase money for such personal property, the sheriff or tax collector shall deliver possession of it to the successful purchaser.

HISTORY: 1962 Code Section 65-2826; 1952 Code Section 65-2826; 1944 (43) 1328.



SECTION 12-49-970. Article constitutes alternative remedy.

This article shall not be construed to repeal existing tax laws, but shall be deemed and taken to be an alternative remedy for the enforcement and collection of delinquent taxes.

HISTORY: 1962 Code Section 65-2827; 1952 Code Section 65-2827; 1944 (43) 1328.



SECTION 12-49-1110. Definitions.

For purposes of this article:

(1) "Auditor" means the officer charged by law with the assessment of ad valorem taxes and assessments and with the mailing of tax notices.

(2) "Collateral" means the mobile or manufactured home in which a lienholder holds a security interest.

(3) "Collateral list" means a written list, including all supplements, that a lienholder provides to a tax collector pursuant to this article, listing the lienholder's collateral that, according to the United States Postal Zip Codes shown in the lienholder's records as the mailing address where the collateral is situate, is located within a county of this State.

(4) "Department" means the South Carolina Department of Motor Vehicles.

(5) "Lien" means a mortgage or a security interest.

(6) "Lienholder" means the owner, holder, or servicing agent of a lien affecting a mobile or manufactured home as security for the payment of money.

(7) "Mobile home" or "manufactured home" is as defined as provided in Sections 12-43-230(b) and 40-29-20(9).

(8) "Mortgage" means a mortgage, deed of trust, or other written instrument covering or affecting real property as security for the payment of money.

(9) "Mortgagee" means the mortgagee identified in a mortgage of record or any holder or assignee of the mortgage.

(10) "Mortgagee list" means a written list, including all supplements, that a mortgagee provides to a tax collector pursuant to this article, showing the current name and address of the mortgagee/holder of the mortgages listed on it within a county of this State.

(11) "Office of the register of deeds" means the office in each county where real property deeds and mortgages are recorded.

(12) "Security interest" means an interest created by a security agreement or other written instrument covering a mobile or manufactured home for the payment of money.

(13) "Tax collector" means the officer charged by law with the collection of delinquent ad valorem taxes, assessments, penalties, and costs.

(14) "Tax title" means a deed for real property and a bill of sale for personal property.

(15) "The most current" means the latest in time.

HISTORY: 2006 Act No. 238, Section 4, eff March 15, 2006; 2006 Act No. 386, Section 49.B, eff June 14, 2006.



SECTION 12-49-1120. Notice to mortgagee of tax sale.

When real property is levied upon for taxes by the tax collector, the tax collector shall give at least forty-five days' written notice prior to the sale of the real property to a mortgagee contained on the mortgagee list filed with the tax collector as provided in Section 12-49-1150. The period of forty-five days shall begin to run from the time the notice is personally delivered or from the date of its mailing when delivered by certified mail as provided in this article. The notice must contain a description of the real property levied upon, including the tax map number assigned by the county, the name of the owner, the year or years for which the taxes were assessed, and a statement of the amount of the taxes with the accrued costs. The notice must be delivered to the mortgagees either personally or by certified mail with return receipt requested at the address(es) shown on the most current mortgagee list for a particular mortgagee. If delivered personally, the tax collector shall obtain a signed receipt from the mortgagee. Although a separate notice must be prepared for each parcel of real property to be sold, a tax collector may enclose in the same package or envelope multiple notices to be given to the same mortgagee at the same address.

HISTORY: 2006 Act No. 238, Section 4, eff March 15, 2006.



SECTION 12-49-1130. Form of notice.

The form of notice required pursuant to Section 12-49-1120 must be substantially as follows:

DELINQUENT TAXES

Notice to Holder of Mortgage

Notice is given to ____________________ as the holder of a certain mortgage recorded in the office of the__________ in Book _______ at Page _______, of the County of __________, State of South Carolina, that there are now due and unpaid taxes for the year 20___ amounting to $__________, with accrued cost of $__________, for which a tax execution has been issued and levy made upon the following described real property owned by ____________________ and embraced within the mortgage, and that the real property will be sold unless such taxes are paid within forty-five (45) days from the delivery of this notice as provided by law.

Description of the Real Property Levied Upon

__________________________________________

__________________________________________

Tax Map No. ________________________________

______________________________

Tax Collector

______________________________

Address

Date:_______________

HISTORY: 2006 Act No. 238, Section 4, eff March 15, 2006.



SECTION 12-49-1140. Record of notice.

The tax collector shall keep a record of each notice given under Section 12-49-1120 that contains the date the notice was delivered, the method of delivery, the address where the notice was delivered, and the name of the addressee of the notice.

HISTORY: 2006 Act No. 238, Section 4, eff March 15, 2006.



SECTION 12-49-1150. Mortgagee list.

To entitle a mortgagee to the notice required by Section 12-49-1120, a list of each mortgage located in the county as to which the notice is desired must be filed by the mortgagee with the tax collector of the county in which the real property covered by a mortgage lies on or before the fifteenth day of March of each year, on which must be shown the name and address of the mortgagee, the name of each mortgagor, and the book and page of the record where each mortgage listed is recorded.

HISTORY: 2006 Act No. 238, Section 4, eff March 15, 2006.



SECTION 12-49-1160. Form of mortgagee list.

The form of the mortgagee list for real property must be substantially as follows:

Mortgagee List For ____ County

Mortgagee/Holder: ____

Address for Notice: ____

____

Date: _____________

Name of Owner(s) Tax Map Book Page

or Mortgagor(s) Number of Record Number

HISTORY: 2006 Act No. 238, Section 4, eff March 15, 2006.



SECTION 12-49-1170. How mortgagee list may be provided to tax collector; proof.

The mortgagee list may be provided to the tax collector through any medium acceptable to the sender and the receiver. This medium may include, but not be limited to: United States mail, hand delivery, express delivery, or e-mail. The sender shall maintain sufficient proof that the mortgagee list and any supplement were provided to the tax collector.

HISTORY: 2006 Act No. 238, Section 4, eff March 15, 2006.



SECTION 12-49-1180. Effect of chapter on rights of mortgagee.

(A) The rights, interest, and security of a mortgagee complying with the provisions of Section 12-49-1150 are not affected by a tax sale and a deed of conveyance, unless the provisions of Section 12-49-1120 are complied with.

(B) Except as specifically provided in this article, the rights and remedies of a mortgagee granted elsewhere in this title are not affected by whether or not the mortgagee provides a mortgagee list of real property pursuant to Section 12-49-1150.

HISTORY: 2006 Act No. 238, Section 4, eff March 15, 2006.



SECTION 12-49-1190. Tax sale of mobile or manufactured home; service of notice.

When a mobile or manufactured home is levied upon for taxes by the tax collector, the tax collector shall give at least forty-five days' written notice before the date of the tax sale to lienholders by following the procedures provided in Section 12-49-1220, except as otherwise provided in Section 12-49-1220(D). The period of forty- five days begins to run from the time the notice is delivered personally or from the date of its mailing. The notice must contain a description of the mobile or manufactured home levied upon, including the year, make or model, size and serial number, the name of the owner, the address and zip code where the mobile or manufactured home is located, the year or years for which the taxes were assessed, and a statement of the amount of the taxes with the accrued costs. The notice must be delivered to the lienholders, either personally or by certified mail with return receipt requested, at the addresses obtained by the tax collector by following the procedures provided for in Section 12-49-1220. If delivered personally, the tax collector shall obtain a signed receipt from the lienholder. Although a separate notice must be prepared for each mobile or manufactured home to be sold, a tax collector may enclose in the same package or envelope multiple notices to be given to the same lienholder at the same address.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



SECTION 12-49-1200. Form of notice.

(A) Except as provided in subsection (B), the form of the notice required by Section 12-49-1190 must be substantially as follows:

"DELINQUENT TAXES

NOTICE TO LIENHOLDER

Notice is given to ________________ as the holder of a certain lien on the mobile or manufactured home below described, that there are now due and unpaid taxes for the year(s) _________________ in the amount of $___________ with accrued costs of $ ___________ for which a tax execution has been issued and levy made upon the described home owned by __________________________. The home will be sold unless the taxes are paid within forty-five days from delivery of this notice as provided by law.

Description of Mobile or Manufactured Home Levied Upon

___________________________________________________

Make or Model of Mobile or Manufactured Home

___________________________________________________

Year of Home and Full Serial Number

___________________________________________________

Owner's Name and Address

___________________________________________________

Tax Collector

___________________________________________________

Address

___________________________________________________

Date _____________________."

(B) For liens created before January 1, 1995, the form of the notice required by Section 12-49-1190 must be substantially as follows:

"DELINQUENT TAXES

NOTICE TO LIENHOLDER

Notice is given to ________________ as the holder of a certain lien on the mobile or manufactured home below described, that there are now due and unpaid taxes for the year(s) ________________ in the amount of $___________ with accrued costs of $ ___________ for which a tax execution has been issued and levy made upon the described home owned by __________________________. The home will be sold unless the taxes are paid within forty-five days from delivery of this notice as provided by law.

Description of Collateral

___________________________________________________

VIN Number

___________________________________________________

Owner's Name and Address

___________________________________________________

Tax Collector

___________________________________________________

Address

___________________________________________________

Date _____________________."

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



SECTION 12-49-1210. Records of notice; contents.

The tax collector shall keep a record of each notice given pursuant to Section 12-49-1190 which must contain the date the notice was delivered, the method of delivery, the address to which the notice was delivered, and the name of the addressee of the notice.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



SECTION 12-49-1220. Procedures for providing notice of levy and sale.

(A) In providing the notice of levy and sale required in Section 12-49-1190 relating to mobile or manufactured homes, the tax collector shall comply with the procedures provided for in subsections (B) or (C) and (D). This section does not require the tax collector to send more than one notice of levy to a single lienholder at the same mailing address that is revealed multiple times by compliance with the different procedures provided for in this section. If a single lienholder's name at different mailing addresses is revealed or would have been revealed by compliance with the procedures provided pursuant to this section, notice of levy must be sent to the lienholder at all these mailing addresses.

(B) For liens created before January 1, 1995, the tax collector shall provide the notice of levy and sale to the lienholders contained on the certificate of title issued by the department. To obtain the name and address of the lienholders, the tax collector shall either: (a) forward to the department a form provided below requesting the name and address of all lienholders shown on the certificate of title or (b) obtain from official department records the names and addresses of all lienholders shown on the certificate of title, to include the information listed on the form below. The delinquent tax collector may not sell the property without either a return of this form or official department records if records reflect the existence of a lienholder.

To the Department of ______________________:

I have been instructed by the county treasurer to levy and sell the following personal property:

Please provide me with the lienholders' name and address as shown on the certificate of title:

NAME: ____________________________________________

ADDRESS: _________________________________________

DESCRIPTION OF COLLATERAL:_____________________

VIN NUMBER:_____________

LIENHOLDER: _____________________________________

LIENHOLDERS' ADDRESS: _________________________.

(C) For liens created on or after January 1, 1995, the tax collector shall provide the notice of levy and sale to the lienholders identified on the forms provided to the county auditor pursuant to the licensing and moving permit procedures provided for in Chapter 17, Title 31 or official department records if the records reflect the existence of a lienholder.

(D)(1) In addition to complying with the procedures provided in either subsection (B) or (C), for tax years beginning January 1, 2007, and after that time, the tax collector shall send the notice of levy and sale required by this article to the lienholders at the addresses shown on the most current collateral list provided by the lienholders holding a lien on the mobile or manufactured home to the tax collector pursuant to Section 12-49-1230. If a lienholder's most current collateral list, including any supplement, fails to disclose to the tax collector the lienholder's lien on a home that is to be sold, the lienholder is not entitled to notice pursuant to this subsection. If the collateral lists of two or more lienholders show the same mobile or manufactured home as their collateral, all the lienholders must be notified of the tax sale.

(2) If a lienholder provides the tax collector with a supplemental collateral list as described in Section 12-49-1230(B) after July first of any given year and the tax collector intends to sell a mobile or manufactured home shown on that supplemental list for which the lienholder could not be identified properly by the tax collector's compliance with the procedures provided in subsections (B) or (C) and (D)(1), the tax collector shall give a newly identified lienholder or to a lienholder at the newly identified address, or both, the notice required by this subsection.

(a) If there are sixty-five or more days between the receipt by the tax collector of the supplemental collateral list and the date of the scheduled tax sale, the tax collector shall deliver to the newly identified lienholder or at the newly identified address, or both, the notice required by Section 12-49-1190 in the same manner and under the same timelines as provided in that section.

(b) If there are fewer than sixty-five days, but at least forty-five days between the receipt by the tax collector of the supplemental collateral list and the date of the scheduled tax sale, the tax collector shall deliver to the newly identified lienholder or at the newly identified address, or both, the notice required by Section 12-49-1190 in the same manner as required pursuant to that section, except that the notice must be given no fewer than twenty days before the date of the scheduled tax sale.

(c) If the tax sale has already occurred by the time the tax collector receives the supplemental collateral list, or if there are fewer than forty-five days between the receipt by the tax collector of the supplemental collateral list and the date of the scheduled tax sale, the tax collector is not required to deliver to the newly identified lienholder or at the newly identified address, or both, a notice pursuant to subsection (D)(2). Except to the extent that they are entitled to receive notice pursuant to subsections (B) or (C) and (D)(1), the only notice the newly identified lienholders, or known lienholders at a newly identified address, are entitled to receive pursuant to this subitem is a notice of their right of redemption pursuant to the provisions of Chapter 51, Title 12.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



SECTION 12-49-1230. Collateral lists and supplements.

(A) By July first of each year, each lienholder may provide a written collateral list to the tax collector of each county in which the lienholder's collateral is located. The collateral list sent to a particular county must be derived by a lienholder sorting its accounts by United States Postal Zip Codes and by sorting those zip codes by the counties that have geographical areas covered by those zip codes. The zip codes used must be those shown in the lienholder's records as the mailing addresses where the collateral is situate. For those zip codes covering geographical areas that extend into multiple counties, the collateral list sent to all counties sharing the same zip codes must contain the information required by Section 12-49-1250.

(B) Any collateral list provided by a lienholder to a tax collector after July first and no later than December thirty-first of any year is considered a supplemental collateral list for purposes of the lienholder's right to receive notice of a tax levy and sale pursuant to Section 12-49-1190 for that same calendar year.

(C) A lienholder is not required to provide to the tax collector a collateral list annually or periodically. If a particular lienholder does not provide a collateral list to the tax collector in a timely manner for the year in which the tax collector intends to sell real property on which that lienholder holds a lien, the tax collector may rely on the most current information obtained pursuant to Section 12-49-1190 including, but not limited to, a collateral list from a previous year.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



SECTION 12-49-1240. Form of collateral list and supplement.

The form of the collateral list and a supplement for mobile or manufactured homes must be substantially as follows:

Collateral List For __________________________ County

Lienholder: ______________________________________

Address for Notice: _______________________________

Date: ________________________

Name(s) of Owner(s): Address of Home: _______________

Other Address of Owner(s): _______________________

Zip Code: ___________________

Year of Home: _______________

Make/Model: _________________

Size of Home: _______________

Full Serial Number: ____________.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



SECTION 12-49-1250. Medium for delivery of collateral list and supplement.

The collateral list and a supplement may be provided to the tax collector through a medium acceptable to the sender and the receiver. The medium may include United States mail, hand delivery, express delivery, or e-mail, but the sender shall maintain sufficient proof that the collateral list and supplement were provided to the tax collector.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



SECTION 12-49-1260. Providing copies of collateral list; use of list.

The collateral lists and supplements must be maintained by the tax collector strictly and only for the purposes provided in this article. A person in the tax collector's office may not give, release, or provide in any form to any person or entity the original or any photographic or electronic copy of the collateral lists or a list reconstructed from the tax collector's records which shows the owners of mobile or manufactured homes in a county and the names of the lienholders of these homes. The collateral lists must be used for the purposes only of notifying the lienholders of impending tax sales and the expiration of redemption periods. This section does not prevent a tax collector from integrating information obtained from the collateral lists into the tax collector's records in the same manner as the tax collector integrates information in his records obtained from other sources. This section does not prevent a tax collector from providing information to a person or entity about the name of the owner and lienholder of a particular mobile or manufactured home.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



SECTION 12-49-1270. Rights, interests and security of lienholder.

(A) Except as otherwise provided in Section 12-49-1220 or 12-49-1290, unless the tax collector complies with the provisions of Sections 12-49-1190 and 12-49-1220, the rights, interest, and security of a lienholder of a mobile or manufactured home is not affected by a tax sale and a transfer of title made pursuant to the tax sale.

(B) Except as specifically provided in this article, the rights and remedies of a lienholder of a mobile or manufactured home under the terms of the security documents or as otherwise provided in this title are not affected by whether or not a lienholder provides a collateral list to the tax collector or provides information to the auditor about where and to whom tax notices must be sent.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



SECTION 12-49-1280. Circumstances not grounds for voiding tax sale.

Notwithstanding another provision of this article, the following circumstances are not grounds for voiding a tax sale:

(1) The tax collector complied with Section 12-49-1220(B) but the return from the department did not provide the name and address of the current lienholder, the lienholder's most current collateral list that was provided to the tax collector did not reflect accurately the name and address of the lienholder for the mobile or manufactured home, the county had not been provided information about the lienholder and its address pursuant to the licensing and moving permit procedures provided for in Chapter 17, Title 31, and department records did not reflect information about the lienholder and its address.

(2) The mobile or manufactured home appeared on collateral lists of more than one lienholder and, although the tax collector did not notify all the lienholders, he did notify the lienholders that held liens on the mobile or manufactured home at the time the notice was given, and the notice was sent to the correct addresses of the lienholders holding the liens where the owner's account was being serviced at the time the notice was given.

(3) The lienholder that holds the lien on the mobile or manufactured home at the time the notice was given receives the notice at the correct address of the lienholder where the owner's account is being serviced, regardless of how the tax collector obtained the correct name and address of the lienholder.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.



SECTION 12-49-1290. Circumstances not defense to lienholder's effort to void tax sale.

Notwithstanding the provisions of this article, the following circumstances are not a defense to a lienholder's effort to void a tax sale:

The lienholder failed to provide the tax collector with a collateral list for one or more years, but the most current collateral list the lienholder did provide the tax collector, including any supplements described in Section 12-49-1220(D)(2)(a) and (b), showed that the lienholder held a lien on the particular mobile or manufactured home that was sold by the tax collector at a tax sale, or the county had been provided information about the lienholder and its address pursuant to the licensing and moving permit procedures provided for in Chapter 17, Title 31.

HISTORY: 2006 Act No. 386, Section 49.A, eff June 14, 2006.






CHAPTER 51 - ALTERNATE PROCEDURE FOR COLLECTION OF PROPERTY TAXES

SECTION 12-51-40. Default on payment of taxes; levy of execution by distress and sale; notice of delinquent taxes; seizure of property; advertisement of sale.

After the county treasurer issues his execution against a defaulting taxpayer in his jurisdiction, as provided in Section 12-45-180, signed by him or his agent in his official capacity, directed to the officer authorized to collect delinquent taxes, assessments, penalties, and costs, requiring him to levy the execution by distress and sale of the defaulting taxpayer's estate, real or personal, or both, or property transferred by the defaulting taxpayer, the value of which generated all or part of the tax, to satisfy the taxes, assessments, penalties, and costs, the officer to which the execution is directed shall:

(a) On April first or as soon after that as practicable, mail a notice of delinquent property taxes, penalties, assessments, and costs to the defaulting taxpayer and to a grantee of record of the property, whose value generated all or part of the tax. The notice must be mailed to the best address available, which is either the address shown on the deed conveying the property to him, the property address, or other corrected or forwarding address of which the officer authorized to collect delinquent taxes, penalties, and costs has actual knowledge. The notice must specify that if the taxes, penalties, assessments, and costs are not paid, the property must be advertised and sold to satisfy the delinquency.

(b) If the taxes remain unpaid after thirty days from the date of mailing of the delinquent notice, or as soon thereafter as practicable, take exclusive possession of the property necessary to satisfy the payment of the taxes, assessments, penalties, and costs. In the case of real property, exclusive possession is taken by mailing a notice of delinquent property taxes, assessments, penalties, and costs to the defaulting taxpayer and any grantee of record of the property at the address shown on the tax receipt or to an address of which the officer has actual knowledge, by "certified mail, return receipt requested-restricted delivery" pursuant to the United States Postal Service "Domestic Mail Manual Section S912". If the addressee is an entity instead of an individual, the notice must be mailed to its last known post office address by certified mail, return receipt requested, as described in Section S912. In the case of personal property, exclusive possession is taken by mailing the notice of delinquent property taxes, assessments, penalties, and costs to the person at the address shown on the tax receipt or to an address of which the officer has actual knowledge. All delinquent notices shall specify that if the taxes, assessments, penalties, and costs are not paid before a subsequent sales date, the property must be duly advertised and sold for delinquent property taxes, assessments, penalties, and costs. The return receipt of the "certified mail" notice is equivalent to "levying by distress".

(c) If the "certified mail" notice has been returned, take exclusive physical possession of the property against which the taxes, assessments, penalties, and costs were assessed by posting a notice at one or more conspicuous places on the premises, in the case of real estate, reading: "Seized by person officially charged with the collection of delinquent taxes of (name of political subdivision) to be sold for delinquent taxes", the posting of the notice is equivalent to levying by distress, seizing, and taking exclusive possession of it, or by taking exclusive possession of personalty. In the case of personal property, the person officially charged with the collection of delinquent taxes is not required to move the personal property from where situated at the time of seizure and further, the personal property may not be moved after seized by anyone under penalty of conversion unless delinquent taxes, assessments, penalties, and costs have been paid. Mobile homes are considered to be personal property for the purposes of this section unless the owner gives written notice to the auditor of the mobile home's annexation to the land on which it is situated.

(d) The property must be advertised for sale at public auction. The advertisement must be in a newspaper of general circulation within the county or municipality, if applicable, and must be entitled "Delinquent Tax Sale". It must include the delinquent taxpayer's name and the description of the property, a reference to the county auditor's map-block-parcel number being sufficient for a description of realty. The advertising must be published once a week before the legal sales date for three consecutive weeks for the sale of real property, and two consecutive weeks for the sale of personal property. All expenses of the levy, seizure, and sale must be added and collected as additional costs, and must include, but not be limited to, the expenses of taking possession of real or personal property, advertising, storage, identifying the boundaries of the property, and mailing certified notices. When the real property is divisible, the tax assessor, county treasurer, and county auditor may ascertain that portion of the property that is sufficient to realize a sum upon sale sufficient to satisfy the payment of the taxes, assessments, penalties, and costs. In those cases, the officer may partition the property and furnish a legal description of it.

(e) As an alternative, upon approval by the county governing body, a county may use the procedures provided in Chapter 56, Title 12 as the initial step in the collection of delinquent taxes on real and personal property.

(f) For the purpose of enforcing payment and collection of property taxes when the true owner is unknown because of the death of the owner of record and the absence of probate administration of the decedent's estate, the property must be advertised and sold in the name of the deceased owner of record.

HISTORY: 1962 Code Section 65-2815.3; 1971 (57) 499; 1985 Act No. 166, Section 4; 1988 Act No. 451, Section 1; 1989 Act No. 78, Section 1; 1996 Act No. 431, Section 26; 1997 Act No. 106, Section 4; 1998 Act No. 285, Section 1; 2000 Act No. 399, Section 3(X)(3), eff January 1, 2001.



SECTION 12-51-50. Sale of property; procedures; defaulting taxpayer or grantee with more than one item to be sold.

The property duly advertised must be sold, by the person officially charged with the collection of delinquent taxes, at public auction at the courthouse or other convenient place within the county, if designated and advertised, on the advertised date for legal tender payable in full by cash, cashier's check, certified check, or money order on the date of the sale. If the defaulting taxpayer or the grantee of record of the property has more than one item advertised to be sold, as soon as sufficient funds have been accrued to cover all of the delinquent taxes, assessments, penalties, and costs, further items must not be sold.

HISTORY: 1962 Code Section 65-2815.4; 1971 (57) 499; 1985 Act No. 166, Section 5; 1997 Act No. 146, Section 1; 2000 Act No. 399, Section 3(X)(4), eff January 1, 2001; 2012 Act No. 186, Section 3, eff June 7, 2012.



SECTION 12-51-55. Required bid on behalf of Forfeited Land Commission when property sold for ad valorem taxes.

The officer charged with the duty to sell real property and mobile or manufactured housing for nonpayment of ad valorem property taxes shall submit a bid on behalf of the Forfeited Land Commission equal to the amount of all unpaid property taxes, penalties, assessments including, but not limited to, assessments owed to a special taxing district established pursuant to Section 4-9-30, Chapter 19, Title 4, or an assessment district established pursuant to Chapter 15, Title 6, and costs including taxes levied for the year in which the redemption period begins. The Forfeited Land Commission is not required to bid on property known or reasonably suspected to be contaminated. If the contamination becomes known after the bid or while the commission holds the title, the title is voidable at the election of the commission. If the property is not redeemed, the excess above the amount of taxes, penalties, assessments, charges, and costs for the year in which the property was sold must be applied first to the taxes becoming due during the redemption period.

HISTORY: 1995 Act No. 90, Section 3; 1996 Act No. 431; 2000 Act No. 399, Section 3(X)(5), eff January 1, 2001; 2005 Act No. 145, Section 51, eff June 7, 2005.



SECTION 12-51-60. Payment by successful bidder; receipt; disposition of proceeds.

The successful bidder at the delinquent tax sale shall pay legal tender as provided in Section 12-51-50 to the person officially charged with the collection of delinquent taxes in the full amount of the bid on the day of the sale. Upon payment, the person officially charged with the collection of delinquent taxes shall furnish the purchaser a receipt for the purchase money. He must attach a copy of the receipt to the execution with the endorsement of his actions, which must be retained by him. Expenses of the sale must be paid first and the balance of all delinquent tax sale monies collected must be turned over to the treasurer. Upon receipt of the funds, the treasurer shall mark immediately the public tax records regarding the property sold as follows: Paid by tax sale held on (insert date). All other monies received, including any excess after payment of delinquent taxes, assessments, penalties, and costs, must be retained, paid out, and accounted for by the delinquent tax collector. Once a tax deed has been issued, the defaulting taxpayer and the owner of record immediately before the end of the redemption period must be notified in writing by the delinquent tax collector of any excess due. The notice must be addressed and mailed in the manner provided in Section 12-51-40(b) for taking exclusive possession of real property. Expenses of providing this notice are considered costs of the sale for purposes of determining the amount, if any, of the excess.

HISTORY: 1962 Code Section 65-2815.5; 1971 (57) 499; 1985 Act No. 166, Section 6; 1994 Act No. 296, Section 1; 1996 Act No. 332, Section 2; 1996 Act No. 431, Section 30; 1998 Act No. 285, Section 2; 2000 Act No. 399, Section 3(X)(6), eff January 1, 2001.



SECTION 12-51-70. Default by successful bidder; readvertisement of property.

If the successful bidder fails to remit in legal tender within the time specified, the person officially charged with the collection of delinquent taxes shall cancel that bid and duly readvertise the same property for sale, in the same manner, on a subsequent delinquent tax sale date. The defaulting bidder is liable for no more than five hundred dollars damages upon default, which may be collected by suit by the person officially charged with the collection of delinquent taxes in the name of the taxing authority.

HISTORY: 1962 Code Section 65-2815.6; 1971 (57) 499; 1985 Act No. 166, Section 7; 2012 Act No. 186, Section 4, eff June 7, 2012.



SECTION 12-51-80. Settlement by treasurer.

The treasurer shall make full settlement of tax sale monies, within thirty days after the sale, to the respective political subdivisions for which the taxes were levied. Proceeds of the sales in excess thereof must be retained by the treasurer as otherwise provided by law.

HISTORY: 1962 Code Section 65-2815.7; 1971 (57) 499; 1985 Act No. 166, Section 8.



SECTION 12-51-90. Redemption of real property; assignment of purchaser's interest.

(A) The defaulting taxpayer, any grantee from the owner, or any mortgage or judgment creditor may within twelve months from the date of the delinquent tax sale redeem each item of real estate by paying to the person officially charged with the collection of delinquent taxes, assessments, penalties, and costs, together with interest as provided in subsection (B) of this section. If prior to the expiration of the redemption period, the purchaser assigns his interest in any real property purchased at a delinquent tax sale, the grantee from the successful bidder shall furnish the person officially charged with the collection of delinquent taxes a conveyance, witnessed and notarized. The person officially charged with the collection of delinquent taxes shall replace the successful bidder's name and address with the grantee's name and address in the delinquent tax sale book.

(B) The lump sum amount of interest due on the whole amount of the delinquent tax sale based on the month during the redemption period the property is redeemed and that rate relates back to the beginning of the redemption period according to the following schedule:

Month of Redemption Period Amount of Interest Imposed

Property Redeemed

First three months three percent of the bid amount

Months four, five, and six six percent of the bid amount

Months seven, eight, and nine nine percent of the bid amount

Last three months twelve percent of the bid amount

However, in every redemption, the amount of interest due must not exceed the amount of the bid on the property submitted on behalf of the forfeited land commission pursuant to Section 12-51-55.

(C) If the defaulting taxpayer, grantee from the owner, or mortgage or judgment creditor fails to redeem the item of real estate sold at the delinquent tax sale within the twelve months provided in subsection (A) and after the passing of an additional twelve months, the tax deed issued is incontestable on procedural or other grounds.

HISTORY: 1962 Code Section 65-2815.8; 1971 (57) 499; 1985 Act No. 166, Section 9; 1996 Act No. 332, Section 1; 2000 Act No. 334, Section 1, eff June 6, 2000; 2001 Act No. 89, Section 48, eff July 20, 2001; 2006 Act No. 238, Section 3.A, eff March 15, 2006.



SECTION 12-51-95. Owner of mobile or manufactured home may redeem property.

Notwithstanding the provisions of Section 12-51-110, the owner or lienholder of any mobile home or manufactured home may redeem the property as provided in Sections 12-51-90, 12-51-100, and 12-51-120. For purposes of this chapter, "mobile or manufactured home" is defined in Section 12-43-230(b) or Section 40-29-20(9), as applicable.

HISTORY: 1988 Act No. 647, Section 1; 1994 Act No. 506, Section 13.



SECTION 12-51-96. Conditions of redemption.

In order for the owner of or lienholder on the "mobile home" or "manufactured home" to redeem his property as permitted in Section 12-51-95, the mobile or manufactured home subject to redemption must not be removed from its location at the time of the delinquent tax sale for a period of twelve months from the date of the sale unless the owner is required to move it by the person other than himself who owns the land upon which the mobile or manufactured home is situated. In this event, the owner of the mobile or manufactured home must notify the purchaser and the delinquent tax collector of the new location of the mobile or manufactured home, which new location also must be in this State. If the owner moves the mobile or manufactured home in violation of this section, he is guilty of a misdemeanor and, upon conviction, must be punished by a fine not exceeding one thousand dollars or imprisonment not exceeding one year, or both. In addition to the other requirements and payments necessary for an owner of a mobile or manufactured home to redeem his property after a delinquent tax sale, the defaulting taxpayer or lienholder also must pay rent to the purchaser at the time of redemption an amount not to exceed one-twelfth of the taxes for the last completed property tax year, exclusive of penalties, costs, and interest, for each month between the sale and redemption. However, the monthly rental, when calculated as provided in this section, must not be less than ten dollars. For purposes of this rent calculation, more than one-half of the days in any month counts as a whole month.

HISTORY: 1988 Act No. 647, Section 3; 1994 Act No. 506, Section 14.



SECTION 12-51-100. Cancellation of sale upon redemption; notice to purchaser; refund of purchase price.

Upon the real estate being redeemed, the person officially charged with the collection of delinquent taxes shall cancel the sale in the tax sale book and note thereon the amount paid, by whom and when. The successful purchaser, at the delinquent tax sale, shall promptly be notified by mail to return the tax sale receipt to the person officially charged with the collection of delinquent taxes in order to be expeditiously refunded the purchase price plus the interest provided in Section 12-51-90.

HISTORY: 1962 Code Section 65-2815.9; 1971 (57) 499; 1985 Act No. 166, Section 10; 1998 Act No. 285, Section 3.



SECTION 12-51-110. Personal property shall not be subject to redemption; purchaser's bill of sale and right of possession.

For personal property, there is no redemption period subsequent to the time that the property is struck off to the successful purchaser at the delinquent tax sale. Upon payment by the successful purchaser and delivery of the duplicate warrant (i.e. tax receipt) with description and notation by the person officially charged with the collection of delinquent taxes, he shall deliver to the successful purchaser the following form properly executed which is his bill of sale and right of possession:

"Sold to __________ at Delinquent Tax Sale on __________, who is the successful purchaser of personal property sold for delinquent taxes.

_______________________________________

(Officer Charged with Tax Collection).

HISTORY: 1962 Code Section 65-2815.10; 1971 (57) 499; 1985 Act No. 166, Section 11.



SECTION 12-51-120. Notice of approaching end of redemption period.

Neither more than forty-five days nor less than twenty days before the end of the redemption period for real estate sold for taxes, the person officially charged with the collection of delinquent taxes shall mail a notice by "certified mail, return receipt requested-restricted delivery" as provided in Section 12-51-40(b) to the defaulting taxpayer and to a grantee, mortgagee, or lessee of the property of record in the appropriate public records of the county. The notice must be mailed to the best address of the owner available to the person officially charged with the collection of delinquent taxes that the real property described on the notice has been sold for taxes and if not redeemed by paying taxes, assessments, penalties, costs, and interest at the applicable rate on the bid price in the total amount of ___ dollars on or before ___ (twelve months from date of sale) (date) __________, a tax title must be delivered to the successful purchaser at the tax sale. Pursuant to this chapter, the return of the certified mail "undelivered" is not grounds for a tax title to be withheld or be found defective and ordered set aside or canceled of record.

HISTORY: 1962 Code Section 65-2815.11; 1971 (57) 499; 1985 Act No. 166, Section 12; 1996 Act No. 332, Section 3; 1996 Act No. 431, Section 31; 2000 Act No. 399, Section 3(X)(7), eff January 1, 2001.



SECTION 12-51-130. Execution and delivery of tax title; costs and fees; overages.

Upon failure of the defaulting taxpayer, a grantee from the owner, a mortgagee, a judgment creditor, or a lessee of the property to redeem realty within the time period allowed for redemption, the person officially charged with the collection of delinquent taxes, within thirty days or as soon after that as possible, shall make a tax title to the purchaser or the purchaser's assignee. Delivery of the tax title to the clerk of court or register of deeds is considered "putting the purchaser, or assignee, in possession". The tax title must include, among other things, the name of the defaulting taxpayer, the name of any grantee of record of the property, the date of execution, the date the realty was posted and by whom, and the dates each certified notice was mailed to the party or parties of interest, to whom mailed and whether or not received by the addressee. The successful purchaser, or assignee, is responsible for the actual cost of preparing the tax title plus documentary stamps necessary to be affixed and recording fees. The successful purchaser, or assignee, shall pay the amounts to the person officially charged with the collection of delinquent taxes before delivery of the tax title to the clerk of court or register of deeds and, upon payment, the person officially charged with the collection of delinquent taxes is responsible for promptly transmitting the tax title to the clerk of court or register of deeds for recording and remitting the recording fee and documentary stamps cost. If the tax sale of an item produced more cash than the full amount due in taxes, assessments, penalties, and costs, the overage must be applied to any outstanding municipal tax liens on the property. Any remaining overage belongs to the owner of record immediately before the end of the redemption period to be claimed or assigned according to law. These sums are payable ninety days after execution of the deed unless a judicial action is instituted during that time by another claimant. If neither claimed nor assigned within five years of date of public auction tax sale, the overage shall escheat to the general fund of the governing body. Before the escheat date unclaimed overages must be kept in a separate account and must be invested so as not to be idle and the governing body of the political subdivision is entitled to the earnings for keeping the overage. On escheat date the overage must be transferred to the general funds of the governing body.

HISTORY: 1962 Code Section 65-2815.12; 1971 (57) 499; 1985 Act No. 166, Section 13; 2000 Act No. 399, Section 3(X)(8), eff January 1, 2001; 2005 Act No. 145, Section 52, eff June 7, 2005; 2006 Act No. 238, Section 2, eff March 15, 2006; 2006 Act No. 386, Sections 44, 49.C, eff June 14, 2006.



SECTION 12-51-135. Removal of erroneously issued warrants.

If a warrant, which has been filed with the clerk of court in any county, is determined by the Department of Revenue to have been issued and filed in error, the clerk of court, upon notification by the Department of Revenue, must remove the warrant from its book.

HISTORY: 1985 Act No. 201, Part II, Section 49; 1993 Act No. 181, Section 231.



SECTION 12-51-140. Notice to mortgagees.

The provisions of Sections 12-49-1110 through 12-49-1290, inclusive, relating to notice to mortgagees of proposed tax sales and of tax sales of properties covered by their respective mortgages are adopted as a part of this chapter.

HISTORY: 1962 Code Section 65-2815.13; 1971 (57) 499.



SECTION 12-51-150. Official may void tax sales.

If the official in charge of the tax sale discovers before a tax title has passed that there is a failure of any action required to be properly performed, the official may void the tax sale and refund the amount paid, plus interest in the amount actually earned by the county on the amount refunded, to the successful bidder. If the full amount of the taxes, assessments, penalties, and costs have not been paid, the property must be brought to tax sale as soon as practicable.

HISTORY: 1962 Code Section 65-2815.14; 1971 (57) 499; 1985 Act No. 166, Section 14; 2006 Act No. 386, Sections 35, 49.D, eff June 14, 2006.



SECTION 12-51-160. Deed as evidence of good title; statute of limitations.

In all cases of tax sale the deed of conveyance, whether executed to a private person, a corporation, or a forfeited land commission, is prima facie evidence of a good title in the holder, that all proceedings have been regular and that all legal requirements have been complied with. An action for the recovery of land sold pursuant to this chapter or for the recovery of the possession must not be maintained unless brought within two years from the date of sale as provided in Section 12-51-90(C).

HISTORY: 1962 Code Section 65-2815.15; 1971 (57) 499; 1985 Act No. 166, Section 15; 2006 Act No. 238, Section 3.B, eff March 15, 2006.



SECTION 12-51-170. Contract with county for collection of taxes due municipality.

A county and municipality may contract for the collection of municipal taxes by the county. When by contract a tax due a municipality is to be collected by the county, the provisions of this chapter are exercisable by the county official charged with the collection of the delinquent taxes. He may employ, appoint, or designate others to perform or carry out the provisions of the chapter.

HISTORY: 1962 Code Section 65-2815.16; 1971 (57) 499; 1985 Act No. 166, Section 16.






CHAPTER 53 - TAX COLLECTION BY DEPARTMENT OF REVENUE

SECTION 12-53-10. Certain powers and duties of sheriffs or tax collectors imposed on Department of Revenue.

All the powers and duties now imposed or conferred by law upon sheriffs or tax collectors of any county in this State with respect to the collection of any amounts due the State Department of Revenue, are hereby imposed or conferred upon the department, or its duly authorized representatives. Such portions of the law as have to do with the collection of unpaid taxes, penalties, interest, or costs, and the attachment, levy, and sale of properties for the purpose of enforcing the payment of such amounts which may be due the department, are hereby imposed or conferred upon the department, or its duly authorized representatives. The department, or its duly authorized representatives, shall in all respects and with like effect proceed upon the property and rights to property, both real and personal, as is now provided by law with respect to sheriffs or tax collectors.

HISTORY: 1962 Code Section 65-2831; 1954 (48) 1566; 1993 Act No. 181, Section 232.



SECTION 12-53-20. Levy on and seizure of intangibles; notice to taxpayer.

Notwithstanding any other provision of law, the department, or its duly authorized representatives, may attach, levy upon, or seize bank deposits and all other choses in action, except for salaries and wages, on property incapable of manual levy or delivery, hereinafter called intangible, belonging, owing, or to become due to any taxpayer, subject to any provisions of any tax or license law of which the administration, enforcement, and collection is imposed upon the department. The person owning such intangible, matured or unmatured, or having the same in possession or control, shall become liable for all sums due by the taxpayer to the extent of the amount of the intangible belonging, owing, or to become due to the taxpayer, subject to the setoff of any matured or unmatured indebtedness of a taxpayer to said person. To effect such attachment or levy, the department, or its duly authorized representative, shall serve, or cause to be served upon the taxpayer and upon such person, notice of such attachment and levy, which notice may be served by any authorized representative of the department, or by any officer having authority to serve summonses.

HISTORY: 1962 Code Section 65-2832; 1954 (48) 1566.



SECTION 12-53-30. Preservation of seized property; expenses of seizure and sale.

The department, or its duly authorized representative, where personal property is levied upon and seized in order to enforce payment of amounts due the department, including costs, shall take such steps as may be necessary to protect and preserve the property so seized. The sheriff of each county is hereby authorized and directed to provide appropriate and proper space to protect any personal property so seized. In the event that storage space is not available to the sheriff, the department is hereby authorized and directed to rent such space as may be necessary to protect the seized property until such property may be sold or redeemed. The cost of such storage, advertising, sale, and any other direct costs in connection with such seizure and sale shall be paid by the State Treasurer on proper warrant from the department from any funds arising out of any taxes with respect to which the department is charged with the administration, enforcement and collection.

HISTORY: 1962 Code Section 65-2833; 1954 (48) 1566.



SECTION 12-53-40. Costs and fees.

Notwithstanding another provision of law, there is added as costs to each warrant or tax execution collected, served, or recorded by a duly authorized representative of the department an amount equivalent to five percent of the total of the warrant or tax execution or the sum of three dollars, whichever is greater and, in addition, a sum equal to the fee provided in Section 8-21-310(20). These costs, together with the costs of storage, advertising, and sale, must be deducted from proceeds of sale before payment of prior liens or claims. Fees charged by clerks of court for the recording and satisfaction of warrants for distraint or tax executions issued by the department must be paid by the State Treasurer on proper warrant from the department from funds appropriated by the General Assembly.

HISTORY: 1962 Code Section 65-2834; 1954 (48) 1566; 1990 Act No. 599, Section 2; 2003 Act No. 69, Section 3.X, eff June 18, 2003.



SECTION 12-53-45. Electronic filing of documents relating to enforced collection of taxes.

When filing documents relating to the enforced collection of taxes due this State with county clerks of court and registers of deeds, the department shall file those documents electronically if the clerk of court or register of deeds accepts electronic filings.

HISTORY: 2012 Act No. 135, Section 1, eff July 1, 2012.



SECTION 12-53-50. Disposition of proceeds of sales and collections.

The department shall, after deducting the costs and expenses above referred to, remit to the clerk of court of the county the amount of prior liens or claims, if any, against the property seized and sold. Such remittance shall be made by appropriate voucher by the State Treasurer issued upon proper warrant of the department. The department shall deposit the total proceeds of seizure and sale or collections under warrants or tax executions to the credit of the appropriate account with the State Treasurer.

HISTORY: 1962 Code Section 65-2835; 1954 (48) 1566.



SECTION 12-53-60. Provisions are cumulative.

The provisions of this article shall be complementary to and in addition to any other provision of law.

HISTORY: 1962 Code Section 65-2836; 1954 (48) 1566.






CHAPTER 54 - UNIFORM METHOD OF COLLECTION AND ENFORCEMENT OF TAXES LEVIED AND ASSESSED BY SOUTH CAROLINA DEPARTMENT OF REVENUE

SECTION 12-54-10. Definitions.

The word "person" or "taxpayer", for the purpose of this chapter, unless otherwise required by the text, includes any individual, firm, partnership, limited liability company, association, corporation, receiver, trustee, fiduciary, or any other group or combination acting as a unit and the State or any agency or instrumentality, authority, or political subdivision thereof, including municipalities. "Department" means the South Carolina Department of Revenue.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1993 Act No. 181, Section 235; 1995 Act No. 60, Section 2C.



SECTION 12-54-15. Tax and all increases, interest, and penalties on tax are personal debt from person liable to pay.

Every tax imposed by this title and all increases, interest, and penalties on the tax is from the time it is due and payable, a personal debt from the person liable to pay it to the State.

HISTORY: 1995 Act No. 76, Section 4.



SECTION 12-54-17. Action by Attorney General to recover taxes, penalties, and interest.

Action may be brought at any time by the Attorney General, in the name of the State, to recover taxes, penalties, and interest due under this title.

HISTORY: 1995 Act No. 76, Section 4.



SECTION 12-54-25. Interest due on late taxes; applicable interest rate.

(A) If any tax is not paid when due, interest is due on the unpaid portion from the time the tax was due until paid in its entirety. For administrative convenience, the department may waive up to thirty days' interest.

(B) For purposes of this section, a tax is due on the last day provided for its payment, without regard for any extension of time for payment and without regard for or to any assessment under Section 12-60-910. Stamp taxes and any other tax for which no payment date is provided are due on the day the liability arises.

(C)(1) Any tax refunded or credited must include interest on the amount of the credit or refund from the latest of the date the tax was paid, the original due date of the return, or the last day prescribed for paying the tax if no return is required, to either the date the refund was sent or delivered to the taxpayer or the date the credit was made.

(2) This interest must be paid by drawing upon funds from the type of tax being refunded or credited. The funds withdrawn may be expended by the department in the payment of interest on refunds.

(3) Interest on an overpayment is not allowed pursuant to this subsection if it is refunded:

(a) within seventy-five days after the last day prescribed for filing the tax return, without regard to an extension of time for filing, or within seventy-five days after the last day prescribed for paying the tax if no return is required;

(b) within seventy-five days after the return is filed, in the case of a return filed after the last date;

(c) within seventy-five days after the taxpayer files a claim for a credit or refund for the overpayment of tax for the period between the filing of the claim to the payment of the refund; or

(d) within seventy-five days after the county has received notice from the Department of Revenue that the taxpayer is due a credit or refund for the overpayment of property taxes.

(D) Except as preempted or superseded by federal law or inter-governmental compact such as the International Fuel Tax Agreement, the rate of interest on underpayments and overpayments is established by the department in the same manner and at the same time as the underpayment rate provided in Internal Revenue Code Sections 6621(a)(2) and 6622.

HISTORY: 1995 Act No. 60, Section 4C; 1996 Act No. 456, Section 4; 1998 Act No. 432, Section 13; 2000 Act No. 399, Section 3(J)(1), eff August 17, 2000; 2003 Act No. 69, Section 3.Z, eff June 18, 2003; 2005 Act No. 145, Section 53, eff June 7, 2005.



SECTION 12-54-42. Penalties for an employer for failure to furnish or file withholding statement; separate violation.

(a) A person who fails to comply with the provisions of Section 12-8-1540, requiring the furnishing of a withholding statement to employees is subject to a penalty of not less than one hundred dollars nor more than one thousand dollars for each violation.

(b) A person who fails to comply with the provisions of Section 12-8-1550, requiring the filing of withholding statements with the department is subject to a penalty of not less than one hundred dollars nor more than two thousand dollars for each violation.

(c) Failure to comply with Sections 12-8-1540 and 12-8-540(A)(1) with respect to each withholding statement required to be provided to the department or each employee is considered a separate violation.

HISTORY: 1995 Act No. 76, Section 4; 2005 Act No. 145, Section 32.A, eff July 1, 2005.



SECTION 12-54-43. Civil penalties and damages applicable to every tax or revenue law requiring return or statement filing with department.

(A) Except as otherwise provided, the civil penalties imposed by this penalty section apply to every revenue or tax law of the State that provides for the filing with the department of a return or statement of the tax or the amount taxable.

(B) The penalties described in this section must be added to and become a part of and collected as the tax imposed by the revenue or tax laws of this State.

(C)(1) In the case of failure to file a return on or before the date prescribed by law, determined with regard to any extension of time for filing, there must be added to the amount required to be shown as tax on the return, a penalty of five percent of the amount of the tax if the failure is for not more than one month, with an additional five percent for each additional month or fraction of the month during which the failure continues, not exceeding twenty-five percent in the aggregate.

(2) For the purpose of this subsection, the amount of tax required to be shown on the return must be reduced by the amount of any part of the tax which is paid on or before the date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed upon the return.

(D) In case of failure to pay the amount shown as tax on any return on or before the date prescribed by law, determined with regard to any extension of time for paying, there must be added to the tax due a penalty of one-half of one percent of the amount of the tax if the failure is for not more than one month, with an additional one-half of one percent for each additional month or fraction of the month, during which the failure continues, not exceeding twenty-five percent in the aggregate.

(E) In case of failure to pay any amount of any tax required to be shown on a return which is not shown, including an assessment within ten days of the date of the notice and demand for payment, there must be added to the amount of tax stated in the notice and demand one-half of one percent of the amount of the tax if the failure is for not more than one month, with an additional one-half of one percent for each additional month or fraction of a month during which the failure continues, not exceeding twenty-five percent in the aggregate.

(F)(1) If part of an underpayment of tax or part of a claim for refund of tax paid is due to negligence or disregard of regulations, there must be added to the tax an amount equal to the sum of five percent of the underpayment or claimed refund and an amount equal to fifty percent of the interest payable under Section 12-54-25.

(2) A portion of an underpayment attributable to fraud with respect to which a penalty is imposed under subsection (G) must not be considered under this subsection.

(3) For purposes of this subsection, "negligence" includes a failure to make a reasonable attempt to comply with the provisions of this title, and "disregard" includes careless, reckless, or intentional disregard.

(G)(1) If a part of an underpayment of tax required to be shown on a return is due to fraud, there must be added to the tax an amount equal to the sum of seventy-five percent of the portion of the underpayment which is attributable to fraud and an amount equal to fifty percent of the interest payable under Section 12-54-25 with respect to that portion for the period beginning on the last day prescribed by law for payment of the underpayment, determined without regard to any extension, and ending on the date of the assessment of the tax or, if earlier, the date of the payment of the tax.

(2) If the department establishes that a portion of an underpayment is attributable to fraud, the entire underpayment must be treated as attributable to fraud, except that portion of the underpayment which the taxpayer establishes is not attributable to fraud.

(3) In case of a joint return, this subsection applies to a spouse only if some part of the underpayment is due to the fraud of the spouse.

(4) If a penalty is assessed under this subsection for an underpayment of tax which is required to be shown on a return, a penalty relating to failure to file the return or pay tax may not be assessed with respect to the portion of the underpayment which is attributable to fraud.

(H) A person who must obtain a license or purchase stamps for identification purposes, and who fails to obtain or display the license properly, or to affix the stamps properly, or to comply with statutory provisions, is subject to a penalty of not less than fifty dollars nor more than five hundred dollars for each failure. For failure to obtain or display a license as prescribed in Sections 12-21-2720 and 12-21-2730, the penalty is fifty dollars for each failure to comply.

(I) A person:

(1)(a) who files what purports to be a return of the tax imposed by a provision of law administered by the department but which:

(i) does not contain information on which the substantial correctness of the tax liability may be judged; or

(ii) contains information that on its face indicates the liability is substantially incorrect; or

(b) who files a claim, a protest, or document, other than a return, that contains information that on its face indicates its position is substantially incorrect; and

(2) whose conduct is due to:

(a) a position which is frivolous or groundless; or

(b) a desire, which appears on the purported return, claim, protest, or document, to delay or impede the administration of state tax laws;

(3) is liable to a penalty of five hundred dollars for the first filing, twenty-five hundred dollars for the second filing, and five thousand dollars for each subsequent filing. These penalties are in addition to all other penalties provided by law.

(J) Whenever it appears to an administrative law judge that proceedings before him have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in the proceedings is frivolous or groundless, damages in an amount not to exceed five thousand dollars must be awarded to the State in the administrative law judge's decision. These damages must be assessed at the same time as the deficiency, paid upon notice and demand from the department, and collected as a part of the tax.

(K) A failure to deposit or pay taxes deducted and withheld pursuant to Article 5, Chapter 8 subjects the withholding agent to a penalty of not less than ten dollars nor more than one thousand dollars. The penalty imposed by this item applies to failure to comply with the provisions of Section 12-54-250.

(L) If a taxpayer asserts a value for property used in, or owned by, a business for property tax purposes that is fifty percent or more below the property's property tax value, there must be added to the tax an amount equal to the fifty percent of the underpayment which would have resulted if the value asserted had been accepted.

(M) If a purchaser uses a resale, wholesale, or an exemption certificate issued or authorized by the department to purchase tangible personal property tax free which the purchaser knows is not excluded or exempt from the tax under the provisions of Chapter 36 of this title, then the purchaser, in addition to any other penalties due under this title, is liable for a penalty of five percent of the amount of the tax if the failure is for not more than one month, with an additional five percent for each additional month or fraction of the month during which the failure continues, not exceeding fifty percent in the aggregate. The provisions of this section do not apply to direct pay certificates.

HISTORY: 1999 Act No. 114, Section 4; 2000 Act No. 399, Section 3(J)(2), eff August 17, 2000; 2001 Act No. 89, Section 30, eff July 20, 2001; 2005 Act No. 145, Section 33.A, eff October 1, 2005; 2005 Act No. 145, Section 33.B, eff July 1, 2005; 2005 Act No. 161, Section 16.A, eff June 9, 2005.



SECTION 12-54-44. Criminal penalties applicable to every tax or revenue law requiring return or statement filing with department.

(A) Except as otherwise provided, the criminal penalties imposed by this section apply to every revenue or tax law of the State that provides for the filing with the department of a return or statement of the tax or the amount taxable.

(B)(1) A person who wilfully attempts in any manner to evade or defeat a tax or property assessment imposed by a title administered by the department or the payment of that tax or property assessment, in addition to other penalties provided by law, is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than five years, or both, together with the cost of prosecution.

(2) A person required by a provision of law administered by the department and who wilfully fails to collect, truthfully account for, and pay over any tax imposed by a provision of law, in addition to other penalties provided by law, is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than five years, or both, together with the cost of prosecution.

(3) A person required under any provision of law administered by the department and who wilfully fails to pay any estimated tax or tax, or who is required by any provision of law or by any regulation and who wilfully fails to make a return, keep records, or supply information, at the time or times required by law or regulation, in addition to other penalties provided by law, is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars, or imprisoned not more than one year, or both, together with the cost of prosecution.

(4) A person required by law or regulation to furnish a statement who wilfully furnishes a false or fraudulent statement in the manner, at the time, and showing the information required by law or regulation, is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(5) A person required to supply information to his employer under Chapter 8, Title 12 who wilfully supplies false or fraudulent information or who wilfully fails to supply information which would require an increase in the tax to be withheld under Chapter 8, Title 12 is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars, or imprisoned not more than one year, or both. Offenses in this item are triable in magistrate's court.

(6)(a) A person is guilty of a felony and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than five years, or both, together with the cost of prosecution, if he:

(i) wilfully makes and subscribes any return, statement, or other document, which contains or is verified by a written declaration that it is made under the penalties of perjury, and which he does not believe to be true and correct as to every material matter; or

(ii) wilfully assists in, or procures, counsels, or advises the preparation or presentation under, or in connection with a matter arising under those provisions of law administered by the department of a return, affidavit, claim, or other document which is fraudulent or is false as to any material matter, whether or not the falsity or fraud is with the knowledge or consent of the person authorized or required to present the return, affidavit, claim, or document.

(b) A person convicted of a crime described in subitem (a)(ii) is prohibited from preparing or assisting in the preparation of a tax return required to be filed under any title administered by the department. A person violating this prohibition is guilty of a felony, and, upon conviction, must be fined ten thousand dollars and imprisoned for at least five years without probation, parole, or suspension of sentence.

(c) A person who:

(i) wilfully removes, deposits, or conceals, or is concerned in removing, depositing, or concealing goods or commodities for which a tax is or must be imposed, or property upon which levying is authorized pursuant to law, with intent to evade or defeat the assessment or collection of any tax imposed by this provision of law administered by the department is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than three years, or both, together with the cost of prosecution;

(ii) in connection with the preparation of a tax return for another, the filing of a tax return, or the payment of a tax, receives money from the payment of any tax, receives money from the other person with the understanding that it is to be paid over to the department to discharge, in whole or in part, the other person's tax liability and wilfully fails to pay over the same to the department is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than three years, or both, for each offense together with the cost of prosecution; or

(iii) wilfully delivers or discloses to the department any list, return, account, statement, or other document known by him to be fraudulent or to be false as to a material matter, is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than one year, or both.

(C) Reserved

(D) A machine owner or distributor, as defined in Article 20, Chapter 21 of this title, who allows or causes a machine to be operated without a metering device, or who wilfully places a machine on location or who wilfully allows or causes a machine to be operated with a metering device that does not accurately record the information required under Article 20, Chapter 21 of this title is guilty of a felony and, upon conviction, must be imprisoned for not less than one year nor more than ten years, without benefit of probation, parole, or suspension of sentence, and in addition may be fined not more than twenty-five thousand dollars.

HISTORY: 1999 Act No. 114, Section 4; 2001 Act No. 89, Section 31, eff July 20, 2001.



SECTION 12-54-46. Exemption certificate violations; penalties; exception.

(A) An individual subject to withholding and required to supply information to his employer pursuant to Chapter 8, Title 12 is liable for a penalty of five hundred dollars for each of the following violations:

(1) refusing or failing to provide a withholding exemption certificate;

(2) providing a withholding exemption certificate that claims he is exempt from withholding;

(3) providing exemptions on a withholding exemption certificate exceeding the number of exemptions to which he is entitled; or

(4) requesting a waiver from withholding to which he is not entitled.

(B) An additional five-hundred-dollar penalty is imposed each January first that a violation is not corrected.

(C) The penalty does not apply to an individual described in subsection (A) who has a change in family circumstances that makes his withholding exemption certificate inaccurate unless his employer or the department has informed him to revise his withholding exemption certificate.

HISTORY: 1995 Act No. 76, Section 4; 1998 Act No. 387, Section 5; 2005 Act No. 161, Section 27, eff June 9, 2005.



SECTION 12-54-47. Failure of tax preparer to include own taxpayer identification number; penalty; waiver of penalty if information submitted.

The department may impose a penalty in an amount not to exceed two hundred dollars for each failure to comply with the provisions of Section 12-6-5050. The department may waive the penalty if the tax preparer submits the required information.

HISTORY: 1995 Act No. 76, Section 4.



SECTION 12-54-50. Penalty for checks returned to department on account of insufficient funds.

When the bank on which an uncertified check or electronic payment tendered to the department in payment of an obligation due to the department refuses payment of the check or electronic payment on account of insufficient funds of the drawer in the bank and the check or electronic payment is returned to the department, a penalty of fifteen dollars must be imposed. This penalty is in addition to and separate from any other penalty that may be imposed by the department. This section applies to all taxes or license fees levied or assessed by the department.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1991 Act No. 168, Section 5; 1996 Act No. 431, Section 13.



SECTION 12-54-55. Interest on underpayment of declaration of estimated tax.

In the case of an underpayment of declaration of estimated tax by an individual, estate, trust, or corporate taxpayer, instead of all other penalties provided by law, there must be added to the tax for the taxable year a penalty to be determined as follows:

(1) in the case of an individual taxpayer, estate, or trust in the same manner as prescribed by the provisions of Internal Revenue Code Section 6654 and applicable regulations except that the small amount provisions are one hundred dollars. No interest or penalty is due under this item for underpayments attributable to personal service income earned in another state on which income tax due the other state was withheld;

(2) in the case of a corporate taxpayer, in the same manner as prescribed by the provisions of Internal Revenue Code Section 6655 and applicable regulations, except that the small amount provisions are one hundred dollars.

HISTORY: 1987 Act No. 170, Part II, Section 25 O(2); 1990 Act No. 612, Part II Section 38; 1995 Act No. 76, Section 13; 1998 Act No. 432, Section 14; 2002 Act No. 334, Section 8D, eff June 24, 2002; 2002 Act No. 363, Section 1E, eff August 2, 2002; 2005 Act No. 161, Section 10, eff June 9, 2005.



SECTION 12-54-70. Extension of time for filing returns or paying tax; tentative return and payment of tentative liability.

(a) The department may allow further time for the filing of returns or remitting of tax due required by the provisions of law administered by the department. The request for an extension must be filed with the department on or before the day the return of the tax is due. Except as otherwise provided in this section, the department may allow an extension of time not to exceed six months. A tentative return is required reflecting one hundred percent of the anticipated tax to be paid for the taxable period, to be accompanied by a remittance for the tentative tax liability. Interest at the rate provided in Section 12-54-25, calculated from the date the tax was originally due, must be added to the balance due whenever an extension to file or to remit tax due is granted.

(b) If the amount remitted with the tentative return fails to reflect at least ninety percent of the tax to be paid for the period granted by the extension, a penalty as provided in Section 12-54-43(D) must be imposed from the date the tax was originally due on the difference between the amount remitted and the tax to be paid for the period.

(c) Provisions regarding prepayment of ninety percent of the estimated liability do not apply to persons filing monthly reports. For monthly filers, no extension may be granted for more than one additional month beyond the due date. The time and payment requirements of this section do not apply for estate tax purposes if a hardship extension is granted under Section 12-16-1140; but interest must be calculated on any outstanding amount until completely paid.

(d) An extension may not be granted to a taxpayer who has been granted an extension for a previous period and has not fulfilled the requirements of the previous period.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1987 Act No. 70 Section 6; 1987 Act No. 170, Part II, Section 25 O(4); 2005 Act No. 161, Section 11, eff June 9, 2005; 2007 Act No. 110, Section 27, eff June 21, 2007; 2007 Act No. 116, Section 33, eff June 28, 2007, applicable for tax years after 2007.



SECTION 12-54-75. Electronic collection of revenues.

(A) The State Treasurer may authorize a state agency which collects revenues, either as taxes or license fees or as payment for goods or services, to accept electronic forms of payment including, but not limited to, credit cards, debit cards, bank debits or credits, or electronic purse options. These electronic payments may be accepted in the course of an electronic commerce transaction, in which the business transaction is conducted by means of the internet, interactive voice response, or other fully electronic means.

(B) The State Treasurer may contract on behalf of the agencies with payment service providers for the processing of electronic payments, and may negotiate associated processing fees. The agency collecting revenues electronically may withhold the negotiated processing fees for payment to service providers from the revenues collected.

HISTORY: 1999 Act No. 121, Section 1.



SECTION 12-54-85. Time limitation for assessment of taxes or fees; exceptions.

(A) Except as otherwise provided in this section, taxes must be determined and assessed within thirty-six months from the date the return or document was filed or due to be filed, whichever is later.

(B) Except as otherwise provided in this section:

(1) if a tax, except for a penalty described in item (2), is not required to be remitted with a return or document, the amount of taxes must be determined and assessed within thirty-six months after the later of the date the tax was due or the first date on which any part of the tax was paid; and

(2) a penalty that is not associated with the assessment of a tax must be determined and assessed within thirty-six months after the date of the violation giving rise to the penalty.

(C) Taxes may be determined and assessed after the thirty-six month limitation if:

(1) there is fraudulent intent to evade the taxes;

(2) the taxpayer failed to file a return or document as required by law;

(3) there is a twenty percent understatement of the total of all taxes required to be shown on the return or document. The taxes in this case may be assessed at any time within seventy-two months from the date the return or document was filed or due to be filed, whichever is later. For the purpose of this item, the total of all taxes required to be shown on the return is the total of all taxes required to be shown on the return before any reduction for estimated payments, withholding payments, other prepayments, or discount allowed for timely filing of the return and payment of the tax due, but that amount must be reduced by another credit that may be claimed on the return;

(4) the person liable for any taxes consents in writing, before the expiration of the time prescribed in this section for assessing taxes due, to the assessment of the taxes after the time prescribed by this section; or

(5) the tax is a use tax imposed under Chapter 36 of this title, or a local use tax administered and collected by the department on behalf of a local jurisdiction, and the assessment of the use tax is the result of information received from, or as a result of exchange agreements with, other state or local taxing authorities, regional or national tax administration organizations, or the federal government. The use taxes in this case may be assessed at any time within twelve months after the department receives the information, but no later than seventy two months after the last day the use tax may be paid without penalty.

(D)(1) Taxes due to an understatement of taxes resulting from adjustments of the Internal Revenue Service also may be determined and assessed after the thirty six month limitation if:

(a) except as provided in subitem (b), in the case of income, estate, and generation skipping transfer taxes, the taxes are assessed before one hundred eighty days after the department receives notice from the taxpayer of a final determination of a tax adjustment made by the Internal Revenue Service; or

(b) in the case of individual income tax returns described in subitem (4)(c) below, the taxes are assessed before one hundred eighty days after the department receives notice of the tax adjustment from the Internal Revenue Service or the taxpayer, whichever occurs first.

(2) A person, including a pass through entity, who conducts a trade or business, other than a trade or business of being an employee, shall notify the department in writing of all changes in taxable income reported to the Internal Revenue Service when the taxable income is changed by the Internal Revenue Service. Notification to the department must be made before one hundred eighty days after a final determination of a tax adjustment is made by the Internal Revenue Service.

(3) Notwithstanding a restriction on filing a claim for refund provided in subsection (F), a person may file a claim for refund resulting from an overpayment due to changes in taxable income made by the Internal Revenue Service, if the claim for refund is filed no later than one hundred eighty days after the date a final determination of a tax adjustment is made by the Internal Revenue Service. The refund described in this subsection applies only to the overpayment of taxes resulting from adjustments of the Internal Revenue Service.

(4) For the purposes of this subsection (D): (a) the date the Internal Revenue Service makes a final determination of a tax adjustment is the federal assessment date; (b) underpayments and overpayments resulting from adjustments of the Internal Revenue Service include both the year for which the adjustments were made and other tax years affected by the adjustments; and (c) the individual income tax returns referred to in subsection (D)(1)(b) are those individual income tax returns that do not include income, deductions, or credits from a trade or business, other than the trade or business of being an employee.

(E) A tax may not be collected by levy, warrant for distraint, or proceedings in court, unless the:

(1) levy, warrant for distraint, or proceedings in court were begun within ten years after the assessment of the tax;

(2) taxpayer has agreed to extend this period; or

(3) running of this period is suspended in accordance with this section.

For property tax purposes, the "assessment of the tax" occurs on the later of the last day the tax may be paid without penalty or the date of the tax notice.

(F)(1) Except as provided in subsection (D), claims for credit or refund must be filed within three years from the time the return was filed, or two years from the date the tax was paid, whichever is later. If no return was filed, a claim for credit or refund must be filed within two years from the date the tax was paid. A credit or refund may not be made after the expiration of the period of limitation prescribed in this item for the filing of a claim for credit or refund, unless the claim for credit or refund is filed by the taxpayer or determined to be due by the department within that period.

(2) If the claim was filed by the taxpayer during the three year period prescribed in item (1), the amount of the credit or refund may not exceed the portion of the tax paid within the period, immediately preceding the filing of the claim, equal to three years plus the period of any extension of time for filing the return.

(3) If the claim was not filed within the three year period, the amount of the credit or refund may not exceed the portion of the tax paid during the two years immediately preceding the filing of the claim.

(4) If no claim was filed, the credit or refund may not exceed the amount which would be allowable under item (2) or (3), as the case may be, as if a claim were filed on the date the credit or refund is allowed.

(5) For the purposes of this subsection:

(a) A return filed before the last day prescribed for the filing is considered as filed on the last day. Payment of any portion of the tax made before the last day prescribed for the payment of the tax is considered made on the last day. The last day prescribed for filing the return or paying the tax must be determined without regard to any extension of time.

(b) Any tax actually withheld at the source in respect of the recipient of income, is considered to have been paid by the recipient on the last day prescribed for filing his return for the taxable year, determined without regard to any extension of time for filing the return, with respect to which the taxpayer would be allowed a credit for the amount withheld.

(c) Any amount paid as estimated income tax for any taxable year is considered to have been paid on the last day prescribed for filing the return for the taxable year, determined without regard to any extension of time for filing the return.

(6) In the case of an individual, the running of the period specified in this subsection is suspended for a period of the individual's life during which he is financially disabled. For purposes of this item, an individual is financially disabled if he is unable to manage his financial affairs by reason of a medically determinable physical or mental impairment that is expected to result in death or which has lasted or is expected to last for a continuous period of not less than twelve months. An individual must not be treated as financially disabled for a period during which his spouse or another person is authorized to act on his behalf in financial matters. An individual must not be considered financially disabled unless the following statements are submitted as part of the claim for credit or refund:

(a) a written statement signed by a physician qualified to make the determination that provides the:

(i) name and a brief description of the physical or mental impairment;

(ii) physician's medical opinion that the physical or mental impairment prevented the taxpayer from managing his financial affairs;

(iii) physician's medical opinion that the taxpayer's physical or mental impairment resulted in, or is expected to result in, death, or that it has lasted, or is expected to last, for a continuous period of not less than twelve months; and ( iv) specific time period during which the taxpayer was prevented by the physical or mental impairment from managing his financial affairs, to the best of the physician's knowledge; and

(b) a written statement by the taxpayer or the person signing the claim for credit or refund that the person, including the taxpayer's spouse, was not authorized to act on his behalf in financial matters for the period during which he was unable to manage his own financial affairs. Alternatively, if a person was authorized to act on the taxpayer's behalf in financial matters during part of that period of disability, the statement must contain the beginning and ending dates of the period of time the person was authorized; and

(c) other information the department may require.

The department, in its discretion, may adopt a determination made by the Internal Revenue Service with respect to an individual, and may follow rules issued by the Internal Revenue Service or Department of Treasury with regard to interpreting Internal Revenue Code Section 6511(h).

(G) The running of the period of limitations provided in subsections (A), (B), (C), (D), and (E) of this section is suspended:

(1) for ninety days after the date the taxpayer gives notice of termination of a waiver or extension of the assessment period;

(2) for ninety days after the date of a proposed assessment, property tax assessment notice, or tax notice;

(3) from the date of a proposed assessment, property tax assessment notice, or tax notice, until ninety days after a decision becomes final, if a taxpayer protests the proposed assessment, property tax assessment notice, or tax notice;

(4) from the date when an action is stayed by injunction, order of a court, or statutory prohibition, until ninety days after the injunction or prohibition is lifted; and

(5) during the pendency of a stay ordered by the Taxpayers' Rights Advocate.



SECTION 12-54-87. Timely filing discount.

Notwithstanding any other provision of law, for purposes of discounts allowed for timely filing of returns, if the department waives all penalties for late filing due to reasonable cause, the discount must be allowed despite the late filing.

HISTORY: 2012 Act No. 233, Section 2, eff June 18, 2012.



SECTION 12-54-90. Revocation of license to do business for failure to comply with law.

(A) When a person fails, neglects, violates, or refuses to comply with a provision of law or regulation administered by the department, the department, in its discretion, may refuse to issue a license to a taxpayer and may revoke one or more licenses held by the taxpayer.

(B) A person whose license has been revoked must not be issued a new license until all outstanding liabilities are satisfied.

(C) The department may review and determine whether a new license may be issued according to guidelines established by it.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1989 Act No. 188, Section 2; 1996 Act No. 431, Section 14; 2005 Act No. 145, Section 34, eff June 7, 2005.



SECTION 12-54-100. Authority of department to conduct examination or investigation.

(A) In the administration of a state tax law, the director or his duly authorized agent, for the purpose of ascertaining the correctness of a return or making a determination of or fixing tax liability, may examine or investigate the place of business, tangible personal property, facilities, computers, computer programs, electronic data, books, invoices, papers, records, memoranda, vouchers, other documents, equipment, or licenses of the taxpayer or other person bearing upon the matters required to be included on a return.

(B) The taxpayer or other person and his agents and employees shall exhibit to the director these places and items and facilitate the examination or investigation.

(C) A taxpayer, upon request, may delay the examination up to thirty days, except that the provisions of this subsection do not apply if there is reasonable evidence that the taxpayer is about to destroy or remove the items from the State or otherwise make them unavailable for examination or investigation.

(D) The director may employ proper and reasonable audit methods necessary to the examination or investigation, including the use of sampling.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 2000 Act No. 399, Section 3(J)(3), eff August 17, 2000.



SECTION 12-54-110. Power of department to summon taxpayer or other person; remedy for failure to comply with summons.

(A) The department may summon:

(1) a person who:

(a) is required to make a return or obtain a license pursuant to the provisions of law administered by the department and who fails to do so at the time required;

(b) delivers a return that the department considers erroneous; or

(c) refuses to allow an authorized agent of the department to examine his books and records;

(2) another person having possession, care, or custody of books of account containing entries relating to the business of such person; or

(3) another person it considers proper.

(B) The summons may demand that the person appear before the department and produce the books at a time and place named in the summons and to give testimony and answer questions under oath relating to a tax or other matter administered by the department.

(C) The summons must be served by an authorized agent of the department by delivering an attested copy to the person in hand or leaving the copy at the person's last or usual place of abode. When the summons requires the production of books and returns, it is sufficient if the books are described with reasonable certainty.

(D) If a person summoned pursuant to this section neglects or refuses to obey the summons, the department may apply to the Administrative Law Court for an attachment against him for contempt. Any administrative law judge may hear the application and, if satisfactory proof is made, shall issue an attachment directed to the sheriff of the county in which the person resides for his arrest. When the person is brought before him, the judge shall proceed to a hearing of the case and may enforce obedience to the requirements of the summons by making an order consistent with existing laws for the punishment of contempt.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 2003 Act No. 69, Section 3.L, eff June 18, 2003; 2005 Act No. 161, Section 12, eff June 9, 2005.



SECTION 12-54-120. Tax lien; property subject to seizure, levy, and sale; effective period; effect on other liens and remedies.

(A)(1) If a person liable to pay a tax neglects or refuses to pay it after demand, the amount of the tax, including interest, additional tax, addition to tax, or assessable penalty, plus accrued costs, is a lien in favor of the Department of Revenue on all property and rights to property, real or personal, tangible or intangible, belonging to the person.

(2) This lien:

(a) is referred to as a "tax lien";

(b) is effective on the date of the assessment of the tax;

(c) allows an authorized agent of the department to seize, levy on, and sell the property of the person for the payment of the amount due, with added penalties, interest, and costs of executing on the lien, and to pay the money collected to the department;

(d) extends to bank deposits, choses in action, and all other property incapable of manual levy or delivery; and

(e) continues for ten years from the date of filing.

(3) "Demand", as used in this section, means an assessment by the department.

(B) This tax lien and the limitations in Section 12-54-122 are in addition to all other liens or remedies in favor of the department and does not affect any other lien or remedy.

(C) The department, in addition to other remedies for enforcement of its tax lien, retains all remedies available to a judgment creditor.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1988 Act No. 456; 1991 Act No. 168, Section 6; 1995 Act No. 76, Section 14; 1998 Act No. 345, Section 1.



SECTION 12-54-122. Notice of lien required; exemptions from validity of lien; priority of other liens or security interests; filing of notice; due diligence as factor determining notice or knowledge; subrogation of rights.

(A) For purposes of this section, the term:

(1) "Security interest" means any interest in property acquired by contract for the purpose of securing payment or performance of an obligation or indemnifying against loss or liability. A security interest exists if the property is in existence, the interest is protected under the laws of this State against a subsequent judgment lien arising out of an unsecured obligation, and the holder of the interest has parted with money or money's worth.

(2) "Mechanic's lienor" means a person who under the laws of this State has a lien on real property, or on the proceeds of a contract relating to real property, for services, labor, or materials furnished in connection with the construction or improvement of the property. For purposes of this item, a person has a mechanic's lien on the earliest date the lien becomes valid under the laws of this State as against subsequent purchasers without actual notice, but not before he begins to furnish the services, labor, or materials.

(3) "Motor vehicle" means a self-propelled vehicle which is registered for highway use under the laws of any state or foreign country.

(4) "Security" means:

(a) bond, debenture, note, certificate, or other evidence of indebtedness issued by a corporation or a government or its political subdivision with interest coupons or in registered form;

(b) share of stock;

(c) voting trust certificate;

(d) a certificate of interest or participation in, certificate of deposit or receipt for, temporary or interim certificate for, or warrant or right to subscribe to or purchase any of the instruments set forth in subitems (a) through (c);

(e) negotiable instrument; or

(f) money.

(5) "Tax lien filing" means the filing of notice of the tax lien imposed by Section 12-54-120.

(6) "Purchaser" means a person who, for adequate and full consideration in money or money's worth, acquires an interest other than a lien or security interest in property and the interest is valid under the laws of this State as against subsequent purchasers without actual notice. An interest in property includes a lease of property, a written executory contract to purchase or lease property, an option to purchase or lease property or an interest in it, or an option to renew or extend a lease of property which is not a lien or security interest.

(7) "Notice of lien" and "warrant for distraint", as used throughout Title 12, have the same legal effect and both mean the notice of tax lien filing.

(B) The tax lien is not valid against a purchaser, holder of a security interest, mechanic's lienor, or judgment lien creditor until notice, as prescribed by subsection (G), is filed by the Department of Revenue.

(C) The tax lien is not valid even though notice, as prescribed by subsection (G), is filed by the department with respect to:

(1) a security as defined in subsection (A)(4):

(a) as against a purchaser of the security who, at the time of purchase, did not have actual notice or knowledge of the existence of the lien; and

(b) as against a holder of a security interest in the security who, at the time the interest came into existence, did not have actual notice or knowledge of the existence of the lien;

(2) a motor vehicle as defined in subsection (A)(3), as against a purchaser of the motor vehicle if:

(a) at the time of the purchase, the purchaser did not have actual notice or knowledge of the existence of the lien; and

(b) before the purchaser obtains actual notice or knowledge of the existence of the lien, he has acquired possession of the motor vehicle and has not relinquished possession of the motor vehicle to the seller or his agent;

(3) tangible personal property purchased at retail, as against a purchaser in the ordinary course of the seller's trade or business, unless at the time of the purchase the purchaser intends the purchase to, or knows the purchase will, hinder, evade, or defeat the collection of any tax under this title;

(4) household goods, personal effects, or other tangible personal property purchased, not for resale, in a casual sale for less than two hundred fifty dollars, as against the purchaser, but only if the purchaser does not have actual notice or knowledge of the existence of the lien or that the sale is one of a series of sales;

(5) tangible personal property subject to a lien under the laws of this State securing the reasonable price of the repair or improvement of the property, as against a holder of that lien, if the holder has been continuously in possession of the property from the time that lien arose;

(6) real property, as against a holder of a lien upon real property, if the real property lien has priority over security interests in the property which are prior in time, and that lien secures payment of:

(a) a tax of general application levied by a taxing authority based upon the value of the property;

(b) a special assessment imposed directly upon the property by a taxing authority, if the assessment is imposed for the purpose of defraying the cost of a public improvement; or

(c) charges for utilities or public services furnished to the property by this State or its political subdivision or an instrumentality of either of them;

(7) a judgment or other amount in settlement of a claim or of a cause of action, as against an attorney who, under the laws of this State, holds a lien upon or a contract enforceable against the judgment or settlement amount, to the extent of his reasonable compensation for obtaining the judgment or procuring the settlement. This item does not apply to a judgment or an amount in settlement of a claim or of a cause of action against this State to the extent that this State offsets the judgment or settlement amount against any liability of the taxpayer to this State;

(8) a life insurance, endowment, or annuity contract, as against the organization which is the insurer under the contract, at any time:

(a) before the organization had actual notice or knowledge of the existence of the lien; or

(b) after the organization had notice or knowledge of the existence of the lien, with respect to advances required to maintain the contract in force under an agreement entered into before the organization had notice or knowledge of the existence of the lien;

(9) a savings deposit, share, or other account, evidenced by a passbook, with an institution described in 26 U.S.C. Section 581 or 591, to the extent of a loan made by the institution without actual notice or knowledge of the existence of the lien, as against the institution, if the loan is secured by the account and if the institution has been continuously in possession of the passbook from the time the loan was made.

(D)(1) To the extent provided in this subsection, even though notice of a tax lien has been filed, the tax lien is not valid with respect to a security interest which came into existence after the tax lien filing but which is:

(a) in qualified property covered by the terms of a written agreement entered into before the tax lien filing and constituting:

(i) a commercial transaction financing agreement;

(ii) a real property construction or improvement financing agreement; or

(iii) an obligatory disbursement agreement; and

(b) is protected as of the time of the tax lien filing, under the laws of this State, against a judgment lien arising out of an unsecured obligation.

(2) For purposes of this subsection, the term:

(a) "Commercial transaction financing agreement" means an agreement entered into by a person in the course of his trade of business:

(i) to make loans to the taxpayer secured by commercial financing security acquired by the taxpayer in the ordinary course of his trade or business; or

(ii) to purchase commercial financing security other than inventory acquired by the taxpayer in the ordinary course of his trade or business, but only to the extent that the loan or purchase is made before the forty-sixth day after the date of the tax lien filing or, if earlier, before the lender or purchaser had actual notice or knowledge of the tax lien filing.

(b) "Commercial financing security" means:

(i) paper of a kind ordinarily arising in commercial transactions;

(ii) accounts receivable;

(iii) mortgages on real property; and

(iv) inventory.

(c) "Real property construction or improvement financing agreement" means an agreement to make cash disbursements to finance:

(i) the construction or improvement of real property;

(ii) a contract to construct or improve real property; or

(iii) the raising or harvesting of a farm crop or the raising of livestock or other animals. For purposes of this subsubitem, the furnishing of goods and services is treated as the disbursement of cash.

(d) "Obligatory disbursement agreement" means an agreement entered into by a person in the course of his trade or business to make disbursements, but only to the extent of disbursements required to be made by reason of the intervention of the rights of a person other than the taxpayer.

(e) "Qualified property", when used with respect to a commercial transaction financing agreement, means only commercial financing security acquired by the taxpayer before day forty-six after the date of the tax lien filing.

(f) "Qualified property", when used with respect to a real property construction or improvement financing agreement, means only:

(i) the real property with respect to which construction or improvement has been or will be made;

(ii) the proceeds of a contract to construct or improve real property; and

(iii) property subject to the tax lien at the time of the tax lien filing and the crop or the livestock or other animals referred to in item (2)(c)(iii).

(g)(i) "Qualified property", when used with respect to an obligatory disbursement agreement, means property subject to the tax lien imposed by Section 12-54-120 at the time of the tax lien filing and, to the extent the acquisition is directly traceable to the disbursements referred to in subitem (d), property acquired by the taxpayer after the tax lien filing.

(ii) When the obligatory disbursement agreement is an agreement ensuring the performance of a contract between the taxpayer and another person, the term "qualified property" also includes the proceeds of the surety contract.

(iii) If the surety contract ensured performance of a contract to construct or improve real property, to produce goods, or to furnish services, the term "qualified property" also includes any tangible personal property used by the taxpayer in the performance of the ensured contract.

(E) Even though notice of a tax lien is filed, the lien is not valid with respect to a security interest arising out of disbursements made before the forty-sixth day after the date the tax lien was filed or before the person making the disbursement had actual notice or knowledge of the tax lien filing, whichever is earlier, but only if the security interest is:

(1) in property subject to the tax lien at the time it is filed and covered by the terms of a written agreement entered into before the filing; and

(2) protected under the laws of this State against a judgment lien arising out of an unsecured obligation.

(F) If the tax lien is not valid as against another lien or security interest, the priority of the other lien or security interest extends to:

(1) any interest or carrying charges upon the secured obligation;

(2) the reasonable charges and expenses of a trustee or agent holding the security interest for the benefit of the holder of the security interest;

(3) the reasonable expenses, including reasonable attorney's fee, actually incurred in collecting or enforcing the secured obligation;

(4) the reasonable costs of insuring, preserving, or repairing the property to which the lien or security interest relates;

(5) the reasonable costs of insuring payment of the secured obligation; and

(6) amounts paid to satisfy a lien on the property to which the other lien or security interest relates, but only if the satisfied lien has priority over the tax lien to the extent that, under the laws of this State, any such item has the same priority as the lien or security interest to which it relates.

(G)(1) The tax lien notice must be filed with the clerk of court or, where appropriate, the register of mesne conveyances. The appropriate official shall enter the name of the taxpayer in the judgment docket in the column for judgment debtors and, in appropriate columns, the amount of tax, penalties, and the date of filing, and shall index the tax lien on the index of judgment.

(2) The form and content of the notice of tax lien must be prescribed by the department, and the notice, as prescribed, is valid notwithstanding another provision of law regarding the form or content of a notice of lien.

(3) The notice of tax lien may be filed by the department or its authorized agent at any time and in any county the department finds appropriate.

(H)(1) For purposes of this section, an organization has actual notice or knowledge of a fact about a particular transaction from the time the fact is brought to the attention of the individual conducting the transaction or from the time the fact would have been brought to his attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routine. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of his regular duties or unless he has reason to know of the transaction and that the transaction would be materially affected by the information.

(2) When a person is subrogated to the rights of another with respect to a lien or interest under the laws of this State, that person is subrogated to those rights for purposes of the tax lien imposed by Section 12-54-120.

HISTORY: 1998 Act No. 345, Section 2.



SECTION 12-54-123. Surrender of property upon which levy has been made; liability to taxpayer.

A person in possession of property upon which a levy has been made who, upon demand by the department, surrenders the property to the department must not be held personally liable for any obligation or liability to the taxpayer and any other person with respect to the property that arises from the surrender or payment. If a person brings an action not allowed pursuant to this section in any court of this State, the court shall dismiss the case.

HISTORY: 2005 Act No. 145, Section 3.A, eff July 1, 2005.



SECTION 12-54-124. Transfer of business assets; tax liens; suspension of business license; certificate of compliance.

In the case of the transfer of a majority of the assets of a business, other than cash, whether through sale, gift, devise, inheritance, liquidation, distribution, merger, consolidation, corporate reorganization, lease or otherwise, any tax generated by the business which was due on or before the date of any part of the transfer constitutes a lien against the assets in the hands of a purchaser, or any other transferee, until the taxes are paid. Whether a majority of the assets have been transferred is determined by the fair market value of the assets transferred, and not by the number of assets transferred. The department may not issue a license to continue the business to the transferee until all taxes due the State have been settled and paid and may revoke a license issued to the business in violation of this section.

This section does not apply if the purchaser receives a certificate of compliance from the department stating that all tax returns have been filed and all taxes generated by the business have been paid. The certificate of compliance is valid if it is obtained no more than thirty days before the sale or transfer.

HISTORY: 2003 Act No. 69, Section 3.Y, eff June 18, 2003.



SECTION 12-54-125. Withdrawal of warrants of distraint.

If, upon investigation, the department determines that any corporation which has been dissolved by the Secretary of State has not conducted any business since the last return was filed with the department, or if there are no available assets of the corporation, the department may deem that warrants of distraint issued against the corporation were issued in error and may withdraw them.

HISTORY: 1988 Act No. 444, Section 8.



SECTION 12-54-126. Return of licenses.

A person operating a business within this State who has been issued a license or licenses by the department, after closing, selling, or otherwise transferring the business to another person, shall return all licenses issued by the department to the department for cancellation and remit unpaid or accrued taxes. The department may refuse to issue a license to a person and may revoke one or more licenses held by a person who has failed to comply with the provisions of this section.

HISTORY: 2006 Act No. 386, Section 1.A, eff October 1, 2006.



SECTION 12-54-127. Transfer of personal or real property; liability for tax; lien; inapplicability of provisions to certain transfers.

When title to property, both real and personal, is transferred and the payment or collection of any tax is defeated because of the transfer, then the transferor, the spouse of the transferor, a fiduciary holding title to the property and a person for whose benefit the property is held, the officers and stockholders of a corporation transferring the property, and the transferee of the property, are personally liable for tax in an amount equal to the interest in the property transferred, and the liens provided by law for the tax attach to the property as if no transfer was made. The above provisions do not apply to a transfer to a bona fide purchaser or mortgagee for an adequate and full consideration in money or moneys' worth. The provisions of this section are in addition to and do not supersede any other provision of law.

HISTORY: 1995 Act No. 76, Section 4.



SECTION 12-54-130. Service upon taxpayer's employer of notice to withhold compensation; withholding by employer.

If any person liable to pay any tax neglects or refuses to pay the same within ten days after notice and demand, the department, or its authorized representatives, may serve the person's employer with a notice to withhold, setting forth thereon the amount to be withheld and the applicable tax period. The employer shall upon service of the notice withhold twenty-five percent of the compensation due or payable to the person for each pay period until the full amount is withheld, after which the same must be remitted to the department. Should the employment of the person terminate, the employer shall withhold the full amount of compensation due the employee, not exceeding, the amount in the notice. The employer shall at that time remit the amount so withheld and give further notice to the department of the termination of the person's employment.

HISTORY: 1985 Act No. 201, Part II, Section 32A.



SECTION 12-54-135. Notice of failure to withhold or remit sum due; liability of person failing to withhold or remit; issuance of warrant for collection of sum due; no right of action by person against employer for compliance with section.

(A) If a person after notice fails to withhold a sum due by a taxpayer in accordance with the notice, or fails to remit the sum in accordance with the provisions of Section 12-54-130, then the person failing to withhold or remit is liable for the total of the notice in the same manner and with similar effect as though the amount as shown by the notice was due by the person as a direct obligation to the State. Where a person fails to withhold or to remit after withholding in accordance with the provisions of Section 12-54-130, the amount of the notice is due and payable by the person in the same manner as now is provided for the collection of similar taxes and by Section 12-54-130. The department shall, upon failure of the person to pay the amount of the notice which was not withheld in accordance with Section 12-54-130, issue its warrant for distraint to a duly authorized representative of the department, who shall proceed to the collection of the warrant.

(B) No person has a right of action against his employer in respect of any monies withheld and paid to the department or its duly authorized representative in compliance or intended compliance with the provisions of this section.

HISTORY: 1995 Act No. 76, Section 4.



SECTION 12-54-138. Recovery of duplicate refund.

If it is determined that a taxpayer has received a duplicate refund, the department may assess and collect the amount of one of the refund checks in the same manner as a tax. If the taxpayer returns one of the refund checks uncashed, no interest must be charged.

HISTORY: 1994 Act No. 516, Section 7.



SECTION 12-54-155. Substantial underpayment of tax or substantial valuation misstatement.

(A)(1) If there is an underpayment attributable to either a substantial understatement of tax for a taxable period or a substantial valuation misstatement, there must be added to the tax an amount equal to twenty-five percent of the amount of the underpayment.

(2) This section does not apply to a portion of an underpayment attributable to fraud on which a penalty is imposed pursuant to Section 12-54-43(G).

(3) This section does not apply to a portion of an underpayment on which a penalty for underpayment of property tax on business-related property is imposed pursuant to Section 12-54-43(L).

(B)(1)(a) For purposes of this section, there is a substantial understatement of tax for a taxable period if the amount of the understatement for the taxable period exceeds the greater of ten percent of the tax required to be shown on the return for the taxable period or five thousand dollars.

(b) In the case of a corporation other than an "S" Corporation or a personal holding company, as defined in Internal Revenue Code Section 542, item (1) must be applied by substituting "ten thousand dollars" for "five thousand dollars".

(2)(a) For purposes of item (1), "understatement" means the excess of the amount of the tax required to be shown on the return for the taxable period over the amount of the tax imposed which is shown on the return.

(b) The amount of the understatement under subitem (a) must be reduced by that portion of the understatement which is attributable to the tax treatment of an item: (i) by the taxpayer if there is or was substantial authority for that treatment, or (ii) with respect to which the relevant facts affecting the item's tax treatment are adequately disclosed in the return or in a statement attached to the return and there is a reasonable basis for the tax treatment of the item by the taxpayer. For purposes of subsection (B)(2)(b)(ii) a corporation must not be treated as having a reasonable basis for its tax treatment of an item attributable to a multiple-party financing transaction if the treatment does not clearly reflect the income of the corporation. For purposes of this paragraph, the words "substantial authority" and "adequately disclosed" must be interpreted in accordance with Treasury Regulation Section 1.6662-4 as of the date on which the Internal Revenue Code is applied to state tax laws pursuant to Section 12-6-40.

(c)(i) Subitem (b) does not apply to an item attributable to a tax shelter.

(ii) For purposes of subsubitem (i), "tax shelter" means:

(A) a partnership or other entity;

(B) an investment plan or arrangement; or

(C) another plan or arrangement if the principal purpose of the partnership, entity, plan, or arrangement is the avoidance or evasion of income tax.

(C) For purposes of this section, there is a substantial valuation misstatement if the:

(1) value of property or the adjusted basis of property claimed on a return of tax imposed in Title 12 is two hundred percent or more of the amount determined to be the correct amount of the valuation or adjusted basis; or

(2)(a) price for property or services for use of property claimed on the return in connection with a transaction between persons described in Internal Revenue Code Section 482 is two hundred percent or more, or fifty percent or less, of the amount determined pursuant to Section 482 to be the correct amount of the price; or

(b) net Internal Revenue Code Section 482 transfer price adjustment for the taxable year exceeds the lesser of five million dollars or ten percent of the taxpayer's South Carolina gross receipts.

(D)(1) A penalty must not be imposed pursuant to this section with respect to a portion of an underpayment if it is shown that there was a reasonable cause for the portion and that the taxpayer acted in good faith with respect to the portion. For purposes of this item, the words " reasonable cause" and "good faith" must be interpreted in accordance with Treasury Regulation Section 1.6664-4 as of the date on which the Internal Revenue Code is applied to state tax laws pursuant to Section 12-6-40.

(2) In the case of underpayment attributable to a substantial valuation misstatement with respect to charitable deduction property, item (1) does not apply unless:

(a) the claimed value of the property was based on a qualified appraisal made by a qualified appraiser; and

(b) in addition to obtaining the appraisal, the taxpayer made a good-faith investigation of the value of the contributed property.

(3) For purposes of this subsection, the term "charitable deduction property" means property contributed by the taxpayer in a contribution for which a deduction was claimed under Internal Revenue Code Section 170. For purposes of item (2) the term does not include securities for which as of the date of the contribution, market quotations are readily available on an established securities market.

(E) As used in this section, "Internal Revenue Code" refers to the Internal Revenue Code as applied to state tax laws pursuant to Section 12-6-40.

HISTORY: 1988 Act No. 660, Section 4; 2006 Act No. 386, Section 27.A, eff June 14, 2006 applicable for tax periods beginning after December 31, 2006; 2007 Act No. 110, Section 29.A, eff June 21, 2007, applicable for tax periods beginning after December 31, 2006; 2007 Act No. 116, Section 35.A, eff June 28, 2007, applicable for tax periods beginning after December 31, 2006.



SECTION 12-54-160. Waiver, dismissal or reduction of penalties.

Unless otherwise specifically prohibited, the department may waive, dismiss, or reduce penalties provided for in this chapter.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1998 Act No. 432, Section 15.



SECTION 12-54-170. Deposit and distribution of funds collected as penalties and interest.

Penalties and interest collected under the provisions of this chapter are considered funds collected under the chapter imposing the tax and must be deposited to the appropriate fund and distributed in accordance with appropriate distribution provisions.

HISTORY: 1985 Act No. 201, Part II, Section 32A.



SECTION 12-54-180. Manner of collection of penalties and interest.

Penalties and interest imposed by this chapter must be collected by the department in the manner as all other taxes are collected.

HISTORY: 1985 Act No. 201, Part II, Section 32A.



SECTION 12-54-190. Precedence of this chapter over other statutes.

Unless otherwise specified, the provisions of this chapter take precedence over all other related statutory provisions.

The provisions of this chapter apply to returns filed with or assessments issued by the department as they relate to property tax and forest renewal.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1989 Act No. 78, Section 6.



SECTION 12-54-195. Penalty if responsible person fails to remit sales tax to Department of Revenue.

(A) As used in this section, "responsible person" includes any officer, partner, or employee of the taxpayer who has a duty to pay to the department any state or local sales tax due by the taxpayer or use tax required or authorized to be collected by the retailer pursuant to Chapter 36 of this title or with respect to any local sales and use tax collected by the department on behalf of a political subdivision of the State.

(B) If a retailer adds and collects a state or local sales tax as permitted by Section 12-36-940, or collects a state or local use tax from the purchaser as required by Section 12-36-1350, but the retailer fails to remit the tax collected to the department, then a responsible person may be held liable, individually and personally, for the tax collected but not remitted to the department, along with penalties and interest from the date the tax was due. The tax, penalties, and interest are not collectible from the retailer to the extent the tax, penalties, and interest imposed by this subsection are collected from a responsible person.

HISTORY: 2001 Act No. 89, Section 32, eff July 20, 2001; 2002 Act No. 334, Section 13, eff June 24, 2002.



SECTION 12-54-196. Collection of excessive tax by retailer; refunds; penalty; defenses.

(A) If a retailer collects from the purchaser a state or local sales tax in an amount that exceeds the amount authorized pursuant to Section 12-36-940, or the amount required to be collected pursuant to Section 12-36-1350, the retailer may be held liable for a penalty equal to one hundred fifty percent of the amount of tax collected that exceeds the amount authorized to be collected from the purchaser pursuant to Section 12-36-940 or required to be collected from the purchaser pursuant to Section 12-36-1350. The assessment or remittance of this penalty does not relieve the retailer of an obligation the retailer has to repay the purchaser tax collected that exceeds the amount authorized or required to be collected from the purchaser pursuant to Chapter 36 of this title.

(B) Notwithstanding the provisions of subsection (A), a retailer is not subject to this penalty if the retailer:

(1) made a good faith effort to determine the proper tax rate;

(2) made a good faith effort to determine whether or not an exemption or exclusion was applicable; or

(3) refunds to the purchaser the amount that exceeded the amount authorized or required to be collected on a particular sale within ninety days of being notified and receiving documentation of the proper tax rate or the applicability of the exemption or exclusion.

(C) The department, at its discretion, may extend the time for issuing a refund pursuant to subsection (B)(3) to avoid the penalty if the retailer makes a request in writing to the department.

(D) The imposition of the penalty must be based on the facts and circumstances and is at the sole discretion of the department.

HISTORY: 2006 Act No. 386, Section 2.A, eff June 14, 2006 applicable to taxes collected beginning in tax year 2006.



SECTION 12-54-200. Requirement of bond securing payment of taxes, penalties, and interest.

(A) The department, at its discretion, after notification as provided in this section, may require a person subject to provisions of law administered by the department, to post a cash or surety bond, deposit and maintain taxes due including associated penalties and interest in a separate account in a bank or other financial institution in this State, or both, if the person fails to file a timely return or pay a tax for as many as two tax filing periods in a twelve-month period.

(B) The amount of the bond must be determined by the department and may not be greater than three times the estimated average liability each filing period of the person required to file the return. A cash bond must be held by the State Treasurer, without interest, as surety conditioned upon prompt payment of all taxes, penalties, and interest imposed by law upon the person.

(C) A person required to maintain a separate account must give the name of the financial institution, the account number, and other information the department requires. Taxes, penalties, and interest due must be withdrawn from the account by preprinted, consecutively numbered checks signed by a properly authorized officer, partner, manager, employee, or member of the taxpayer and made payable to the department. Monies deposited in the account must not be commingled with other funds. The department, at its discretion, may apply Section 12-54-250, if the amount due from the taxpayer is fifteen thousand dollars or more.

(D) When a person required to post a bond or maintain a separate account, or both, complies with all requirements of law and regulations for a period of twenty-four consecutive months, the department shall return the bond and cancel the bonding and separate account requirements.

(E) The department may serve the notice required by this section by mail or by delivery by an authorized agent of the department to the person in hand or at the person's last or usual place of abode or at his place of business or employment. For corporations, partnerships, or trusts, the notice may be delivered by mail or by delivery by an authorized agent of the department to an officer, partner, or trustee in hand or at the officer's, partner's, or trustee's last or usual place of abode or at his place of business or employment.

(F) A person who fails to comply with this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than thirty days, or both. Offenses under this section are triable in magistrates court. These penalties are in addition to other penalties provided by law.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 2001 Act No. 89, Section 35, eff July 20, 2001; 2007 Act No. 110, Section 43, eff June 21, 2007; 2007 Act No. 116, Section 48, eff June 28, 2007, applicable for tax years beginning after 2007.



SECTION 12-54-210. Requirements as to keeping of books and records, making of statements and returns, and compliance with department regulations; penalties.

(A) A person liable for a tax, license, fee, or surcharge administered by the department or for the filing of a return with the department, including information returns shall keep books, papers, memoranda, records, render statements, make returns, and comply with regulations as the department prescribes. Persons failing to comply with the provisions of this section must be penalized in an amount to be assessed by the department not to exceed five hundred dollars for the period covered by the return in addition to other penalties provided by law.

(B) Microfilm reproductions of supporting record of details including, but not limited to, documents of original entry, purchase orders, invoices, checks, vouchers, and payroll records may be retained in lieu of actual documents only when the following conditions are met:

(1) the taxpayer retains the microfilm copies as long as the contents may become material in the administration of any law administered by the department;

(2) the taxpayer provides appropriate facilities for preservation of the films and for the ready inspection and location of the particular records, including a projector for viewing the records if inspection is necessary; and

(3) the taxpayer is ready to make transcripts of the information contained on the microfilm.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1995 Act No. 76, Section 15; 1996 Act No. 431, Section 15; 2005 Act No. 145, Section 35.A, eff July 1, 2005.



SECTION 12-54-220. Furnishing of tax returns or information to other states or to Internal Revenue Service.

The department may permit the Commissioner of Internal Revenue of the United States, the proper officer of any state, or the authorized representative of either of these officers to inspect any return of any taxpayer or may furnish to the officer or his authorized representative an abstract of any return of any taxpayer, or supply him with information concerning any item contained in any return or disclosed by the report of any investigation of the return of any taxpayer. The permission is granted or the information furnished to the officer or his representative only if the statutes of the United States or of the other state, as the case may be, grant substantially similar privileges to the appropriate officer of this State. Information received as a result of an exchange of information between South Carolina and the Internal Revenue Service or any other state is not subject to the provisions of Chapter 4, Title 30, the Freedom of Information Act.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1988 Act No. 504, Section 1.



SECTION 12-54-225. Authority of department to enter into agreements with other states for mutual exchange of tax information.

The department may enter into agreements with other states of the United States or their authorized representatives for the mutual exchange of tax returns, information thereon, and related information. The department may, if it chooses, designate a third person to act as its agent for the receipt and exchange of the returns and information, including the assimilation of the material for proper use. The exchange may be in any form suitable to the parties, including, but not limited to, cards, tapes, and other electronic means. The returns and information exchanged may be used for the exclusive purpose of administering the tax laws of the exchanging jurisdictions, including any administrative or judicial proceeding that involves the administration, collection, or recovery of any tax. The agreements may be on such terms and conditions as the department and the other states may agree and designate. However, any such agreement entered into by the department must include a provision that the agreement may be canceled upon notice.

HISTORY: 1988 Act No. 660, Section 6; 1992 Act No. 361, Section 27.



SECTION 12-54-227. Out-of-state collections.

(A)(1) As provided by Section 12-4-340, the department may contract with a collection agency, within or without this State, for the collection of delinquent taxes, including penalties and interest. Delinquent tax claims may be assigned to the collection agency, for the purpose of litigation in the agency's name and at the agency's expense, to facilitate and expedite the collection process.

(2) For purposes of this section, "delinquent tax claim" means a tax liability that is due and owing for a period longer than six months and for which the taxpayer has been given at least three notices requesting payment and for any subsequent tax debts issued, one notice of which includes a statement that the taxpayer's delinquency may be referred to a collection agency.

(B)(1) Fees for services, reimbursements, or other remuneration to the collection agency must be based on the amount of tax, penalty, and interest actually collected. Each contract entered into between the department and the collection agency must provide for the payment of fees for these services, reimbursements, or other remuneration not in excess of fifty percent of the total amount of delinquent taxes, penalties, and interest actually collected.

(2) All funds collected, less the fees for collection services as provided in the contract, must be remitted to the department within forty-five days from the date of collection from a taxpayer. The department may refund the fees for collection services to the collection agency, if all funds collected are remitted gross of fees. Forms to be used for these remittances must be prescribed by the department.

(C) The contract with a collection agency must provide that the collection agency acknowledges that it is receiving income from sources within this State or doing business in this State for purposes of income taxation.

(D) Before entering into a contract, the department shall require the collection agency to post a bond guaranteeing compliance with the terms of the contract, not in excess of one hundred thousand dollars.

HISTORY: 1991 Act No. 50, Section 3; 1995 Act No. 60, Section 2D; 1998 Act No. 386, Section 4; 2000 Act No. 399, Section 3(K), eff August 17, 2000; 2001 Act No. 89, Section 36, eff July 20, 2001.



SECTION 12-54-230. Access to Employer's Quarterly Report.

The Employment Security department shall allow the South Carolina Department of Revenue access to the information contained in the Employer's Quarterly Report and any by-product of the report. The report or information extracted from the report is not subject to provisions of Chapter 4, Title 30, the Freedom of Information Act.

HISTORY: 1985 Act No. 201, Part II, Section 32A; 1988 Act No. 504, Section 2; 1993 Act No. 181, Section 236.



SECTION 12-54-240. Disclosure of records of and reports and returns filed with Department of Revenue by employees and agents of department and state auditor's office prohibited; penalties.

(A) Except in accordance with proper judicial order or as otherwise provided by law, it is unlawful for a person to divulge or make known in any manner any particulars set forth or disclosed in any report or return required under Chapters 6, 8, 11, 13, 16, 20, or 36 or Article 17, Chapter 21 of this title. A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than one thousand dollars or by imprisonment for not more than one year, or both. If the offender is an officer or an employee of the State, he must be dismissed from office and is disqualified from holding any public office in this State for a period of five years thereafter. If the offender is an officer or employee of a company retained by the State on an independent contract basis under subsection (B)(3) of this section or Section 12-4-350, the contract is immediately terminated and the company is not eligible to contract with the State for this purpose for a period of five years thereafter.

(B) Nothing in this section prohibits the:

(1) publication of statistics classified to prevent the identification of particular reports or returns and the items included on them, or the inspection by the Attorney General or other legal representative of the State of the report or return of a taxpayer (a) who brings an action to set aside or review the tax based on the report or return or against whom an action or proceeding has been instituted to recover a tax or a penalty imposed by this chapter, or (b) who has applied for review of an adjustment proposed by the department, or (c) filing a petition for redetermination of a deficiency assessed by the department. Reports and returns must be preserved for six years and after until the department orders them to be destroyed;

(2) examination of records, returns, and reports held by the department by persons employed by the State Auditor's Office annually to examine the books, accounts, receipts, disbursements, vouchers, and records of the department as required by Section 11-7-20;

(3) examination of records, returns, and reports held by the department by persons retained on an independent contract basis by the State Auditor's Office exclusively for the purpose of auditing statewide financial statements, or by persons retained on an independent contract basis by the department to collect delinquent taxes;

(4) transfer of funds and the submission of taxpayer home addresses and corrected social security numbers to the Department of Social Services Child Support Enforcement Division in accordance with Section 12-56-30;

(5) inspection of returns by officials of other jurisdictions in accordance with Section 12-54-220;

(6) disclosure of a deficiency assessment to a probate court or to an attorney conducting a closing, the filing of a tax lien for uncollected taxes, and the issuance of a notice of levy;

(7) submission of taxpayer names, home addresses, and social security numbers to the State Election department and Department of Motor Vehicles to effect the purposes of Section 14-7-130;

(8) exchange of information pursuant to Section 12-54-260 between the department and the collecting agency necessary to implement that section;

(9) disclosure of information pursuant to Section 12-4-310(5) to county and municipal officials;

(10) verification of information to the Retirement Systems Division of the State Budget and Control Board pursuant to Section 12-4-360;

(11) disclosure of information contained on a return to the South Carolina Department of Employment and Workforce, Department of Revenue, or to the Department of the Treasury, Alcohol and Tobacco Tax and Trade Bureau;

(12)(a) disclosure to a state agency, county auditor, or county assessor of whether a resident or nonresident tax return was filed by a particular taxpayer, whether the return is joint or individual, the name of a taxpayer filing jointly with the taxpayer, the taxpayer's address as shown on the return, and what county code of residence is contained on the return;

(b) disclosure to a county auditor or county assessor of whether the four percent assessment pursuant to Section 12-43-220(c)(1) has been claimed by a taxpayer in a county;

(13) Reserved;

(14) disclosure and presentation of documents and other information in a bankruptcy proceeding relating to a claim or potential claim, including submission of the claim; disclosure of documents and information to the Trustee and U. S. Trustee; and disclosure of documents and information to the debtor in bankruptcy and the debtor's attorney;

(15) disclosure of information in accordance with the provisions of Article 5, Chapter 55, Title 38, the 'Omnibus Insurance Fraud and Reporting Immunity Act';

(16) disclosure of information pursuant to Section 31-3-50. The public housing authority making this request is responsible for reimbursing the department for actual costs incurred in supplying the information. This information must be provided in the most useful and economical format possible;

(17) disclosure of information to the Secretary of State about a taxpayer who filed an initial or final corporate return or failed to pay a tax or fee or file a return, where the Secretary of State has the power to dissolve administratively the taxpayer or to revoke the taxpayer's authority to transact business in this State for failure to pay taxes or fees or file returns.

(18) disclosure of specific information to a United States Senator from South Carolina, a United States Representative from South Carolina, a South Carolina Constitutional Officer, or a member of the South Carolina General Assembly in connection with a taxpayer's written inquiry for assistance to the elected official, who has then referred the taxpayer to the South Carolina Department of Revenue for assistance;

(19) disclosure of information to the Chairman of the Senate Finance Committee and the Chairman of the House Ways and Means Committee pursuant to Section 12-4-380;

(20) submission of taxpayer names and home addresses to the director of the South Carolina Retirement System to effectuate the provisions of Section 9-1-1650 relating to the disposition of inactive accounts;

(21) disclosure of information, including statistics classified to prevent their identification to certain items on reports or returns, filed in a return pursuant to Chapter 36, Title 12, for accommodations taxes imposed pursuant to Section 12-36-920 and sales and use taxes collected by and reported to the Department of Parks, Recreation and Tourism including, but not limited to, statistics reflecting tourism activity;

(22) disclosure of information contained in a return filed pursuant to Article 17, Chapter 21, Title 12, for the purpose of complying with the Tourism Infrastructure Admissions Tax Act;

(23) disclosure of any information on any return that has been filed with the Department of Revenue to the Department of Health and Human Services for the purpose of verifying Medicaid eligibility;

(24) disclosure of information pursuant to a subpoena issued by the State Grand Jury of South Carolina;

(25) exchange of information between the department and the Department of Commerce pursuant to Section 12-6-3375;

(26) disclosure of information referred to in Section 12-60-3312;

(27) disclosure of information to the State Treasurer necessary for the administration and enforcement of the Uniform Unclaimed Property Act;

(28) exchange of information between the department, the Department of Commerce and its agency, the Venture Capital Authority, and the Department of Insurance for the purpose of registering and verifying the existence, possession, transfer, and use of tax credits pursuant to Chapter 45, Title 11.

(29) exchange between the Department of Revenue and the Secretary of State of any information that assists the Department of Revenue or the Secretary of State in determining or verifying information concerning whether a business is a qualified business pursuant to Section 11-44-60.

(C) The department shall provide guidelines to persons receiving information pursuant to subsection (B) of this section and shall monitor compliance with this section.

Time effective

HISTORY: 1988 Act No. 658, Part II, Section 32; 1989 Act No. 106, Section 2; 1991 Act No. 50, Section 4; 1991 Act No. 171, Part II, Section 43B; 1992 Act No. 361, Sections 8(C), 28; 1993 Act No. 181, Section 237; 1994 Act No. 516, Section 19; 1995 Act No. 60, Section 2E; 1995 Act No. 76, Section 16; 1995 Act No. 98, Section 2; 1996 Act No. 343, Section 4; 1996 Act No. 459, Section 24; 1997 Act No. 84, Section 1; 1997 Act No. 89, Sections 1, 2; 1997 Act No. 155, Part II, Section 43B; 1999 Act No. 93, Section 10; 1999 Act No. 111, Section 2; 1999 Act No. 114, Section 4; 2000 Act No. 399, Section 3(L), eff August 17, 2000; 2001 Act No. 89, Section 37, eff July 20, 2001; 2002 Act No. 356, Section 1, Pt X.B, eff July 1, 2002; 2003 Act No. 69, Sections 3.AA, 3.BB, eff June 18, 2003; 2005 Act No. 145, Sections 36.A, 36.B, 54 eff June 7, 2005; 2006 Act No. 386, Section 10.B, eff June 14, 2006, applicable to tax years beginning after December 31, 2004; 2007 Act No. 110, Sections 30, 31.A, 44, eff June 21, 2007; 2007 Act No; 116, Sections 36, 37.A, 49, eff June 28, 2007; 2013 Act No. 80, Section 2, eff June 14, 2013; 2013 Act No. 90, Section 1, eff June 13, 2013.



SECTION 12-54-250. Authority of Department of Revenue to require payment with immediately available funds debts of $15,000 or more; interest and penalties.

(A)(1) The South Carolina Department of Revenue may require, consistent with the cash management policies of the State Treasurer, that a person owing fifteen thousand dollars or more in connection with any return, report, or other document to be filed with the department or a withholding agent making at least twenty-four payments in a year pursuant to Section 12-8-1520(D) pay the tax liability to the State no later than the date the payment is required by law to be made, in funds that are available immediately to the State. "Payment in immediately available funds" means payment by cash to the main office of the department before five o'clock p.m. or by electronic means established by the department, with the approval of the State Treasurer, which ensures the settlement of those funds in the state's account on or before the banking day following the due date of the tax as provided by law.

(2) Initiation of the transfer of funds must occur on or before the due date of the tax. If payment is made by means other than cash and settlement to the state's account does not occur on or before the banking day following the due date of the tax, payment is deemed to occur on the date settlement occurs.

(3) Failure to make timely payment in immediately available funds or failure to provide evidence of payment in a timely manner subjects the taxpayer to penalties and interest as provided by law for delinquent or deficient tax payments.

(B) The department may provide alternative periodic filing and payment dates later than the dates otherwise provided by law for taxes collected by the department in those instances considered to be in the best interests of the State. An alternative date must not be later than the last day of the month in which the tax was otherwise due.

(C) The department may prescribe rules and the State Treasurer banking procedures necessary for the administration of the provisions of this section.

(D) The department may prescribe alternative means other than paper to file returns and reporting documents necessary for the administration of this section.

(E) Reserved

(F)(1) A tax return preparer who prepares one hundred or more returns for a tax period for the same tax year shall submit all returns by electronic means where electronic means are available. Where electronic means are not available to file the return, but 2D barcode is available, the preparer must use 2D barcode. If a taxpayer checks a box on his return indicating a preference that his return is to be filed by another means, the preparer may submit that return by another means.

(2) The department shall include a notice of this requirement in its form instructions and in the forms area of its website.

(3) For the purposes of this subsection, tax return preparer means the business entity and not the individual location or individual completing the return.

(4) If compliance with this section is a substantial financial hardship, a tax return preparer may apply in writing to the department to be exempted from these requirements. The department may grant an exemption for no more than one year at a time.

(5) A person who fails to comply with the provisions of this section may be penalized in an amount to be assessed by the department equal to fifty dollars for each return.

HISTORY: 1990 Act No. 612, Part II, Section 24; 1993 Act No. 181, Section 238; 1996 Act No. 431, Section 33; 2002 Act No. 363, Section 4B, eff July 1, 2002; 2005 Act No. 161, Section 20.A, eff June 9, 2005; 2007 Act No. 110, Section 45, eff June 21, 2007; 2007 Act No. 116, Sections 50.A, 50.B, eff June 28, 2007, applicable for tax years beginning after 2007; 2010 Act No. 274, Section 2, eff June 16, 2010.



SECTION 12-54-260. Setoff for delinquent taxes.

(A) As used in this section:

(1) "Delinquent taxes" mean state taxes including penalty, interest, and costs for which a warrant for distraint has been issued and filed by the department.

(2) "Department" means the South Carolina Department of Revenue.

(3) "Payment owed by the State" means amounts for which the Comptroller General is responsible for payment and which result from goods or services rendered or to be rendered to the State or its agencies or political subdivisions.

(4) "Collecting agency" means the Comptroller General.

(B) The department may collect delinquent taxes by means of a setoff procedure as provided in this section.

(C) The department shall provide to the Comptroller General the names, social security numbers, or federal employer identification numbers, or other identifying information considered necessary by the Comptroller General to determine whether a payment owed by the State to a taxpayer is a payment due a taxpayer owing delinquent taxes.

(D) Based solely on the information furnished by the department, the Comptroller General shall determine if a payment owed by the State is payable to a taxpayer owing delinquent taxes and on this determination he shall remit the payment to the department. The department shall promptly notify the delinquent taxpayer of the payment. Remitting of the payment to the department terminates the Comptroller General's responsibilities under this section, except as otherwise provided by law. The department's notice to the taxpayer must:

(1) be in writing;

(2) specify the amount paid to the department;

(3) state the total amount the department determines to be due from the taxpayer;

(4) specify the name, address, and telephone number of an employee of the department whom the taxpayer can contact to discuss the delinquent tax liability.

(E) Reviews of setoffs are with the department and information furnished by the department to the Comptroller General is considered correct and reliable for use by the Comptroller General in applying the setoff procedure.

HISTORY: 1991 Act No. 69, Section 1; 1993 Act No. 181, Section 239.



SECTION 12-54-270. Returned refund check as unclaimed property.

A tax refund check that is returned to the Department of Revenue for an unknown, undeliverable, or insufficient address is unclaimed property pursuant to the provisions of Chapter 18, Title 27, the Uniform Unclaimed Property Act.

HISTORY: 2005 Act No. 161, Section 26.A, eff June 9, 2005.






CHAPTER 55 - OVERDUE TAX DEBT COLLECTION ACT

SECTION 12-55-10. Citation of chapter.

This chapter may be cited as the "Overdue Tax Debt Collection Act".

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.



SECTION 12-55-20. Findings and intent.

The General Assembly finds that the Department of Revenue has documented that the state's cost of collecting overdue tax debts exceeds twenty percent of the cost of collecting overdue debts. The General Assembly further finds that the cost of collecting overdue tax debts is currently borne by taxpayers who pay their taxes on time. It is the intent of the General Assembly by enacting the "Overdue Tax Debt Collection Act" to shift this cost to the delinquent taxpayers who owe overdue tax debts.

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.



SECTION 12-55-30. Definitions.

(A) As used in this chapter:

(1) "Overdue tax debt" means any part of a tax debt that remains unpaid one hundred twenty days or more after the taxpayer receives notice as defined in Section 12-55-30(A)(2).

(2) "Notice" means a notice of assessment issued by the department to the taxpayer pursuant to the South Carolina Revenue Procedures Act.

(3) "Tax debt" means the total amount of tax, fees, penalties, interest, and costs for which notice has been issued by the department to the taxpayer.

(B) Except when the context clearly indicates a different meaning, the definitions in Section 12-60-30 also apply to this chapter.

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.



SECTION 12-55-40. Imposition of collection assistance fees; notice.

A collection assistance fee may be imposed on an overdue tax debt. To impose a collection assistance fee on a tax debt, the department shall notify the taxpayer that the collection assistance fee may be imposed if the tax debt becomes overdue tax debt.

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.



SECTION 12-55-50. Collection assistance fee; collection; waiver.

The collection assistance fee is collectible as part of the debt. The department may waive the fee to the same extent as if it were a penalty.

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.



SECTION 12-55-60. Collection assistance fee; amount.

The amount of the collection assistance fee is twenty percent of the amount of the overdue tax.

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.



SECTION 12-55-70. Disposition of proceeds.

The proceeds of the collection assistance fee must be credited to a special account within the department and must be used to fund the South Carolina Business One Stop (SCBOS) program within the department. Any excess proceeds of the collection assistance fee above the amount required to fund the SCBOS program must be credited to the department to be retained and expended for use in budgeted operations.

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.



SECTION 12-55-80. Suits in courts of other states to collect taxes due; suits by other states in South Carolina courts; local counsel.

The department may bring suits in the courts of other states to collect taxes legally due this State. The officials of other states are empowered to sue for the collection of taxes in the courts of this State. Whenever the department considers it expedient to employ local counsel to assist in bringing suit in an out-of-state court, the department may employ local counsel.

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.



SECTION 12-55-90. Collection agencies.

Collection agencies with which the department contracts under Sections 12-4-340 and 12-54-227 are also authorized to collect on behalf of the department overdue tax debts and the collection fee imposed by this chapter.

HISTORY: 2005 Act No. 145, Section 4.A, eff June 7, 2005.






CHAPTER 56 - SETOFF DEBT COLLECTION ACT

SECTION 12-56-10. Short title.

This chapter may be cited as the "Setoff Debt Collection Act".

HISTORY: 1995 Act No. 76, Section 5.



SECTION 12-56-20. Definitions.

As used in this chapter:

(1) "Claimant agency" means a state agency, board, committee, commission, public institution of higher learning, political subdivision, or other governmental or quasi-governmental entity of any state or the United States. It includes the South Carolina Student Loan Corporation, housing authorities established pursuant to Articles 5, 7, and 9 of Chapter 3, Title 31 and the Internal Revenue Service, and the United States Department of Education. It also includes a private institution of higher learning for the purpose of collecting debts related to default on authorized educational loans made pursuant to Chapter 111, 113, or 115, Title 59. "Political subdivision" includes the Municipal Association of South Carolina and the South Carolina Association of Counties when these organizations submit claims on behalf of a county or local governmental or quasi-governmental entity. A political subdivision who submits a claim through an association is a claimant agency for the purpose of the notice and appeal provisions and other requirements of this chapter.

(2) "Department" means the South Carolina Department of Revenue.

(3) "Debtor" means a person having a delinquent debt or account with a claimant agency which has not been adjusted, satisfied, or set aside by court order, or discharged in bankruptcy.

(4) "Delinquent debt" means a sum due and owing a claimant agency, including collection costs, court costs, fines, penalties, and interest which have accrued through contract, subrogation, tort, operation of law, or other legal theory regardless of whether there is an outstanding judgment for that sum which is legally collectible and for which a collection effort has been or is being made. It does not include sums owed to county hospitals when the hospital and the debtor have entered into a written payment agreement and the debtor is current in meeting the obligations of the agreement. "Delinquent debt" also includes any fine, penalty, cost, fee, assessment, surcharge, service charge, restitution, or other amount imposed by a court or as a direct consequence of a final court order which is received by or payable to the clerk of the appropriate court or treasurer of the entity where the court is located.

(5) "Refund" means any individual or corporate South Carolina income tax refund payable. This term also includes a refund belonging to a debtor resulting from the filing of a joint income tax return.

HISTORY: 1995 Act No. 76, Section 5; 1996 Act No. 347, Section 1; 1996 Act No. 395, Section 1; 1998 Act No. 419, Part II, Section 55A; 1999 Act No. 114; 1999 Act No. 114, Section 4Q; 1999 Act No. 114, Section 4R; 2001 Act No. 89, Section 60A, eff July 20, 2001; 2002 Act No. 334, Section 9, eff June 24, 2002; 2003 Act No. 69, Section 3.KK.2, eff June 18, 2003.



SECTION 12-56-30. Collection of debt; information to be given by claimant agency; information to be given by department to claimant agency.

(A) The collection remedy under this chapter is in addition to any other remedy available by law.

(B) Claimant agencies may submit for collection under the procedure established by this chapter all delinquent debts which they are owed.

(C) All claimant agencies, whenever possible, shall obtain the full name, social security number, address, and any other identifying information, required by regulations promulgated by the department for implementation of this chapter, from any person for whom the agencies provide any service or transact any business and who the claimant agencies can foresee may become a debtor under the terms of this chapter.

(D) Upon request from a claimant agency, the department shall furnish the claimant agency the home address, corrected Social Security number or additional Social Security number of any taxpayer whose name has been submitted to the department for collection of a delinquent debt.

HISTORY: 1995 Act No. 76, Section 5.



SECTION 12-56-40. Choice of claimant agency as to use of or participation in setoff program.

If the claimant agency determines that the administrative cost of utilizing this chapter is prohibitive, it may choose not to participate in the setoff program, or it may choose to participate only in cases of delinquent debts above an amount it determines appropriate.

HISTORY: 1995 Act No. 76, Section 5.



SECTION 12-56-50. Department to assist in collection of account or debt by setoff of any refunds due to debtor.

Subject to the limitations contained in this chapter, the department, upon request, shall render assistance in the collection of any delinquent account or debt owing to any claimant agency by setting off any refunds due the debtor from the department by the sum certified by the claimant agency as delinquent debt.

HISTORY: 1995 Act No. 76, Section 5.



SECTION 12-56-60. Notification by claimant agency; refund determinations; department liability.

(A) A claimant agency seeking to attempt collection of a delinquent debt through setoff shall notify the department in writing and supply information the department determines necessary to identify the debtor whose refund is sought to be set off. A request for setoff may be made only after the claimant agency has notified the debtor of its intention to cause the debtor's refund to be set off not less than thirty days before the claimant agency's request to the department. The claimant agency promptly shall notify the debtor when the liability out of which the setoff arises is satisfied. The claimant agency promptly shall notify the department of a reduction in the delinquent debt.

(B) Upon receiving the certification of the claimant agency of the amount of the delinquent debt, the department shall determine if the debtor is due a refund. If the debtor is due a refund of more than a tolerance amount as determined by the department, the department shall set off the delinquent debt against the amount of the refund. The department may retain an amount not to exceed twenty-five dollars of each refund set off to defray its administrative expenses, and that amount may be added to the debt. Apportionment is not required in the case of a refund resulting from filing a joint return. A person has no property right or property interest in a refund until all amounts due the State and claimant agencies are paid. The department shall consider a delinquent debt and debtor list provided by a claimant agency as correct and the department is not liable for a wrongful or improper setoff.

HISTORY: 1995 Act No. 76, Section 5; 1999 Act No. 114, Section 3; 2003 Act No. 69, Section 3.KK.3, eff June 18, 2003.



SECTION 12-56-62. Notice of intention to setoff debt; form, delivery and presumption.

The notice of intention to setoff must be given by mailing the notice, with postage prepaid, addressed to the debtor at the address provided to the claimant agency when the debt was incurred or at the debtor's last known address. The giving of the notice by mail is complete upon the expiration of thirty days after deposit of the notice in the mail. A certification by the claimant agency that the notice has been sent is presumptive proof that the requirements as to notice are met, even if the notice actually has not been received by the debtor. The notice must include a statement of appeal procedures available to the debtor, substantially as follows:

"According to our records, you owe the (claimant agency) a debt in the amount of (amount of the debt), plus interest, if applicable, for (type of debt). You are hereby notified of the (claimant agency's) intention to submit this debt to the South Carolina Department of Revenue to be set off against your individual income tax refunds until the debt is paid in full. Pursuant to the Setoff Debt Collection Act, this amount, plus all costs, will be deducted from your South Carolina individual income tax refunds unless you file a written protest within thirty days of the date of this notice. If you file a joint return with your spouse, this amount will be deducted from the total joint refunds without regard to which spouse incurred the debt or actually withheld the taxes. The protest must contain the following information:

(1) your name;

(2) your address;

(3) your social security number;

(4) the type of debt in dispute; and

(5) a detailed statement of all the reasons you disagree with or dispute the debt.

The original written protest must be mailed to the (claimant agency) at the following address:

(address of the entity requesting the setoff)".

HISTORY: 1999 Act No. 114, Section 3; 2003 Act No. 69, Section 3.KK.4. eff June 18, 2003.



SECTION 12-56-63. Protest procedure; administrative fees.

(A) A debtor who protests the debt shall file a written protest with the claimant agency at the address provided in the claimant agency's notification of intention to set off. The protest must be filed within thirty days of the date of the notice of intention to set off and must contain the debtor's name, address, and tax identification number, identify the type of debt in dispute, and give a detailed statement of all the reasons that support the protest. The requirements of this section are jurisdictional.

(B) To recover costs incurred by the Municipal Association of South Carolina and the South Carolina Association of Counties for submitting a debt pursuant to this chapter and Section 12-4-580 to the department for collection, the association may charge an administrative fee, not to exceed twenty-five dollars, that must be added to the debt. An association is exempt from the notice and appeal procedures of this chapter. The entity that has submitted its claim through the association is responsible for the notice and hearing requirements of this chapter.

HISTORY: 1999 Act No. 114, Section 3; 2003 Act No. 69, Section 3.KK.5, eff June 18, 2003.



SECTION 12-56-65. Protest and contested case hearings; refunds; erroneous retention or setoff; time limit.

(A) Before submitting a debt to the department, the claimant agency shall appoint a hearing officer to hear a protest of a debtor. This hearing officer is vested with the authority to decide a protest in favor of either the debtor or the claimant agency. The claimant agency shall certify to the department, on a form prescribed by the department, that a hearing officer has been appointed and shall inform the department of the name, address, and telephone number of the hearing officer. If this hearing officer is unable to serve at any time, the claimant agency shall appoint another hearing officer.

(B) Upon receipt of a notice of protest, the claimant agency shall notify the department that a protest has been received and shall hold an informal hearing at which the debtor may present evidence, documents, and testimony to dispute the debt. The claimant agency shall notify the debtor of the date, time, and location of the informal hearing. At the conclusion of the informal hearing, the hearing officer shall render his determination. Upon receipt of a sworn certification from the hearing officer that he held an informal hearing and ruled in favor of the claimant agency, the department may proceed to collect the delinquent debt regardless of a subsequent appeal by the debtor.

(C) A debtor may seek relief from the hearing officer's determination by requesting, within thirty days of the determination, a contested case hearing before the Administrative Law Court. A request for a hearing before the Administrative Law Court must be made in accordance with its rules.

(D) If a portion of the delinquent debt is collected by the department and the determination of the hearing officer in favor of the claimant agency is later reversed or the debtor prevails in a claim for refund, the claimant agency shall refund the appropriate amount to the taxpayer, including the appropriate amount of the fee. That portion of the refund reflecting the department's fee must be paid from claimant agency funds. If the claimant agency is found to be entitled to a portion of an amount collected by setoff, it is not required to refund the setoff fee retained by the department.

(E) If a refund is retained in error, the claimant agency shall pay to the taxpayer interest calculated as provided in Section 12-54-20 from the date provided by law after which interest is paid on refunds until the appeal is final, except that interest does not accrue when the claimant agency is the Office of Child Support Services of the South Carolina Department of Social Services.

(F) If the claimant agency determines that money has been erroneously or illegally collected, the claimant agency, in its discretion, may issue a refund, even if the debtor does not file a protest or file a claim for refund.

(G) A collection may not be contested more than one year after the date it was made. The date of collection must be conclusively determined by the department. This provision must be construed as a statute of repose and not as a statute of limitation.

(H) A debtor may make a claim for refund of an amount collected pursuant to this chapter within one year from the date the amount is collected, in the same manner as seeking relief from a hearing officer's determination pursuant to Section 12-56-65 or 12-56-67.

HISTORY: 1999 Act No. 114, Section 3; 2003 Act No. 69, Section 3.KK.6, eff June 18, 2003.



SECTION 12-56-67. Jury trial rights.

This section does not create a right to jury trial where one does not already exist. Where a debtor otherwise is entitled to have a jury determine the issue of indebtedness, that right is preserved specifically. If a right to a jury trial already exists and the debtor wishes to exercise that right, the debtor is not required to request a contested case hearing before the Administrative Law Court but instead must file a summons and complaint in the Court of Common Pleas and serve the pleadings on the claimant agency within thirty days from the date of the hearing officer's determination. The summons and complaint must name the claimant agency as a defendant and the allegations of the complaint must contest the debt and any potential setoff.

HISTORY: 1999 Act No. 114, Section 3.



SECTION 12-56-70. Priority of claims to refund.

Claims to refunds allowed to be set off under this article must be made by a claimant agency filing a written notice with the department of its intention to effect collection through setoff under this article. The following is the order of priority for multiple claims filed:

(1) claims of the Department of Revenue;

(2) claims of the Division of Child Support Enforcement of the State Department of Social Services;

(3) other claims of the State Department of Social Services and other state agencies;

(4) claims of the Internal Revenue Service and claims filed by institutions of higher learning;

(5) claims of other agencies not given a specific priority.

Priority within a class in which multiple claims are filed is the order in time in which the claimant agencies filed the written notice with the department of the intention to effect collection through setoff under this article.

HISTORY: 1995 Act No. 76, Section 5.



SECTION 12-56-80. Proceeds collected transmitted to agency; accounting provided by department to agency; credit to debtor's obligation by agency; notification of agency to debtor of setoff.

(A) Simultaneously with the transmittal of proceeds collected to a claimant agency, the department shall provide the agency with an accounting, which, whenever possible, must include the full names of the debtors and the debtors' social security numbers. No federal tax return information may be divulged by the department under any circumstances.

(B) Upon receipt by a claimant agency of proceeds collected on its behalf by the department and an accounting thereof as specified under this section, the agency shall credit the debtor's obligation and shall notify the debtor in writing of the amount of the setoff.

HISTORY: 1995 Act No. 76, Section 5.



SECTION 12-56-90. Information from department to be used only by agency for collection purposes; penalties for disclosure.

(A) The exchange of information among the department, claimant agency, and the debtor pursuant to this chapter is lawful.

(B) The information obtained by a claimant agency from the department in accordance with the exemption allowed by subsection (A) may be used by the agency only in the pursuit of its debt collection duties and practices. A person employed by or formerly employed by the agency who discloses the information for another purpose is subject to the penalties provided in Section 12-54-240.

HISTORY: 1995 Act No. 76, Section 5; 1998 Act No. 432, Section 16.



SECTION 12-56-100. Indemnification of department by agency.

Claimant agencies shall indemnify the department against any injuries, actions, liabilities, or proceedings arising from performance under the provisions of this chapter.

HISTORY: 1995 Act No. 76, Section 5.



SECTION 12-56-110. Department regulations, forms and procedures permitted.

The department may promulgate regulations and prescribe forms and procedures necessary to implement this chapter.

HISTORY: 1995 Act No. 76, Section 5; 1999 Act No. 114, Section 3.



SECTION 12-56-120. Department and Internal Revenue Service exempt from notice and appeal procedures; other procedures as exclusive remedy.

The department and Internal Revenue Service are exempt from the notice and appeal procedures of this chapter. The sole and exclusive appeal procedure for the setoff of a debt owed to the department is governed by the provisions of Chapter 60, Title 12. The appeal procedure in connection with a liability to the Internal Revenue Service is governed by Title 26 of the United States Code.

HISTORY: 1999 Act No. 114, Section 3; 2001 Act No. 89, Section 38, eff July 20, 2001.






CHAPTER 57 - UNIFORM FEDERAL TAX LIEN REGISTRATION ACT

SECTION 12-57-10. Short title.

This chapter may be cited as the "Uniform Federal Tax Lien Registration Act."

HISTORY: 1962 Code Section 65-2721; 1952 Code Section 65-2721; 1942 Code Section 2576; 1932 Code Section 2576; 1928 (35) 1207.



SECTION 12-57-20. Declaration of purpose.

This chapter is passed for the purpose of authorizing the filing of notices of lien in accordance with the provisions of Subchapter C, Chapter 64 of Subtitle F of the Internal Revenue Code of 1986, including its predecessors and as it may be amended.

HISTORY: 1962 Code Section 65-2726; 1952 Code Section 65-2726; 1942 Code Section 2576; 1932 Code Section 2576; 1928 (35) 1207; 1988 Act No. 321, Section 1.



SECTION 12-57-30. Place of filing liens and discharges thereof.

Notices of liens for taxes payable to the United States of America and certificates discharging such liens shall be filed in the office of the register of deeds (or clerk of court in those counties in which the office of register of deeds has been abolished) of the county in this State within which the property subject to such lien is situated.

HISTORY: 1962 Code Section 65-2722; 1952 Code Section 65-2722; 1942 Code Section 2576; 1932 Code Section 2576; 1928 (35) 1207.



SECTION 12-57-40. Federal tax lien index; filing notice of lien.

When a notice of such lien is filed, the county register of deeds or clerk of court, as the case may be, shall forthwith enter it in an alphabetical Federal tax lien index, showing on one line the name and residence of the taxpayer named in such notice, the collector's serial number of such notice, the date and hour of filing and the amount of tax with interest, penalties and costs. He shall file and keep all original notices so filed in numerical order in a file or files designated "Federal Tax Lien Notices."

HISTORY: 1962 Code Section 65-2723; 1952 Code Section 65-2723; 1942 Code Section 2576; 1932 Code Section 2576; 1923 (35) 1207.



SECTION 12-57-50. Entering certificates of discharge in Federal tax lien index.

When a certificate of discharge of any tax lien issued by the collector of internal revenue or other proper officer is filed in the office of the county register of deeds or clerk of court, as the case may be, where the original notice of lien is filed, such county register of deeds or clerk of court shall enter such certificate with the date of filing in such Federal tax lien index on the line where the notice of the lien so discharged is entered and shall permanently attach the original certificate of discharge to the original notice of lien.

HISTORY: 1962 Code Section 65-2724; 1952 Code Section 65-2724; 1942 Code Section 2576; 1932 Code Section 2576; 1928 (35) 1207.



SECTION 12-57-55. Filing notices of liens arising from the Comprehensive Environmental Response, Compensation, and Liability Act of 1980.

Notice of liens and certificates of discharge arising from the operation of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. Section 9601 et seq.) must be filed in the manner provided in this chapter for federal tax liens, mutatis mutandis.

HISTORY: 1988 Act No. 321, Section 2.



SECTION 12-57-60. Supplying files and indexes.

Such Federal tax lien index and file or files for such Federal tax lien notices shall be furnished to the county register of deeds or clerk of court in this State in the manner provided by law for the furnishing of books in which deeds are recorded.

HISTORY: 1962 Code Section 65-2725; 1952 Code Section 65-2725; 1942 Code Section 2576; 1932 Code Section 2576; 1928 (35) 1207.



SECTION 12-57-70. Construction.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact substantially identical legislation.

HISTORY: 1962 Code Section 65-2727; 1952 Code Section 65-2727; 1942 Code Section 2576; 1932 Code Section 2576; 1928 (35) 1207.






CHAPTER 58 - SOUTH CAROLINA TAXPAYERS' BILL OF RIGHTS

SECTION 12-58-10. Short title.

This chapter may be cited as the "South Carolina Taxpayers' Bill of Rights".

HISTORY: 1995 Act No. 76, Section 6.



SECTION 12-58-20. Administration of chapter.

The South Carolina Department of Revenue shall administer this chapter.

HISTORY: 1995 Act No. 76, Section 6.



SECTION 12-58-30. Taxpayers' Rights Advocate established; duties.

The department shall establish the position of the Taxpayers' Rights Advocate. The advocate or his designee is responsible for facilitating resolution of taxpayer complaints and problems, including any taxpayer complaints regarding unsatisfactory treatment of taxpayers by department employees, and staying actions where taxpayers have suffered or will suffer irreparable loss as the result of those actions. Applicable statutes of limitation are suspended during the pendency of a stay.

HISTORY: 1995 Act No. 76, Section 6.



SECTION 12-58-40. Taxpayer education and information program.

The department shall develop and implement a taxpayer education and information program directed at, but not limited to, all of the following groups:

(1) taxpayers newly registered with the department;

(2) taxpayer or industry groups identified by the department;

(3) department employees.

HISTORY: 1995 Act No. 76, Section 6.



SECTION 12-58-50. Implementation of taxpayer education and information program to be carried out; annual report of recommendations by department.

(A) The taxpayer education and information program specified in Section 12-58-40 includes, but is not limited to:

(1) mailings to, or appropriate contact with, the taxpayer groups specified in Section 12-58-40(2) which explain in simplified terms the most common areas of noncompliance the taxpayers or industry groups are likely to encounter;

(2) a program of written communication with newly registered taxpayers explaining in simplified terms their duties and responsibilities and the most common areas of noncompliance encountered by participants in their business or industry;

(3) participation in small business seminars and similar programs organized by state and local agencies;

(4) revision of taxpayer education materials currently produced by the department which explain the most common areas of taxpayers' nonconformance in simplified terms;

(5) implementation of a continuing education program for audit personnel to include the application of new legislation to taxpayer activities and areas of recurrent taxpayer noncompliance or inconsistency of administration.

(B) The department shall annually publish a report of recommendations for improving taxpayer compliance and uniform administration including, but not limited to:

(1) changes in statute or department regulations;

(2) improvement of training of department personnel;

(3) improvement of taxpayer communication and education.

HISTORY: 1995 Act No. 76, Section 6.



SECTION 12-58-60. Explanatory statements of procedures, remedies, rights and obligations of department and taxpayers; when and how provided.

The department shall publish brief but comprehensive statements in simple and nontechnical language which explain procedures, remedies, and the rights and obligations of the department and taxpayers. As appropriate, statements must be provided to taxpayers with the initial notice of audit, the notice of proposed additional taxes, any subsequent notice of tax due, or other substantive notices. Additionally, the department shall include the statement in the tax booklets which are mailed annually to individuals and corporations.

HISTORY: 1995 Act No. 76, Section 6.



SECTION 12-58-70. Deficiency and tax due notices; contents.

All deficiency notices and all tax due notices are required to contain a description of the basis for and identification of amounts of tax due, interest, and penalty.

HISTORY: 1995 Act No. 76, Section 6.



SECTION 12-58-80. Evaluation of department employee's performance.

(A) The amount of revenue collected may not be used to evaluate any department employee's performance.

(B) The department shall develop and implement a program to evaluate employee's performance with respect to his contact with taxpayers. The development and implementation of the program must be coordinated with the Taxpayers' Rights Advocate.

HISTORY: 1995 Act No. 76, Section 6.



SECTION 12-58-90. Hearings; recording; taxpayer to be informed of rights.

(A) Hearings may be recorded only if prior notice is given to the taxpayer and the taxpayer is entitled to receive a copy of the recording.

(B) The taxpayer must be informed before any hearing that he has a right to have present at the hearing his attorney, accountant, or other designated agent.

HISTORY: 1995 Act No. 76, Section 6.



SECTION 12-58-100. Failure to make timely return or payment due to reasonable reliance on written advice from department.

(A) If the department finds that a person's failure to make a timely return or payment is due to the person's reasonable reliance on written advice from the department, the person is relieved of any penalty or interest, notwithstanding the provisions of Section 12-54-160.

(B) For the purposes of this section, a person's failure to make a timely return or payment is considered to be due to reasonable reliance on written advice from the department only if the department finds that all of the following conditions are satisfied:

(1) The person requested in writing that the department advise him whether a particular activity or transaction is subject to tax under the tax laws administered by the department, and the specific facts and circumstances of the activity or transaction were fully described in the request.

(2) The department responded in writing to the person regarding the written request for advice, stating whether or not the described activity or transaction is subject to tax, or stating the conditions under which the activity or transaction is subject to tax.

(3) In reasonable reliance on the department's written advice, the person did not remit the tax due.

(4) The liability for taxes applied to a particular activity or transaction which occurred before either of the following:

(a) the department rescinded or modified the advice so given by sending written notice to the person of the rescinded or modified advice;

(b) a change in statutory or constitutional law, a change in the department's regulations, or a final decision of a court, which rendered the department's earlier written advice no longer valid;

(c) any person seeking relief under this section shall file with the department all of the following:

(i) a copy of the person's written request to the department and a copy of the department's written advice;

(ii) a statement signed under penalty of perjury, setting forth the facts on which the claim is based;

(iii) any other information which the department may require.

(d) only the person making the written request may rely on the department's written advice to that person.

HISTORY: 1995 Act No. 76, Section 6.



SECTION 12-58-110. Investigation or surveillance limited to department's responsibilities.

(A) An officer or employee of the department acting in connection with any law administered by the department may not knowingly authorize, require, or conduct any investigation of, or surveillance over, any person for any purpose outside the department's responsibilities.

(B) Any person violating subsection (A) is subject to disciplinary action in accordance with the department's procedure, including dismissal from office or discharge from employment.

(C) This section does not apply with respect to any otherwise lawful investigation concerning organized crime activities.

(D) The provisions of this section are not intended to prohibit, restrict, or prevent the exchange of information where the person is being investigated for multiple violations.

(E) For the purposes of this section:

(1) "Investigation" means any oral or written inquiry directed to any person, organization, or governmental agency.

(2) "Surveillance" means the monitoring of persons, places, or events by means of electronic interception, overt or covert observations, or photography, and the use of informants.

HISTORY: 1995 Act No. 76, Section 6.



SECTION 12-58-120. Release of levy issued or on any property.

The department shall release any levy issued or on any property in the event of any of the following:

(1) the liability for which the levy was made is satisfied;

(2) the department determines that release facilitates the collection of the liability;

(3) an installment payment agreement has been executed with respect to the liability;

(4) the department has determined that the levy creates an economic hardship due to the taxpayer's financial condition;

(5) if the department determines the fair market value of the property exceeds the liability and partial release does not hinder collection of the tax and related costs owed to the department.

HISTORY: 1995 Act No. 76, Section 6.



SECTION 12-58-130. Claim for reimbursement of bank charges due to erroneous levy by department; when filed; conditions to be satisfied; notification of denial to be in writing.

(A) A taxpayer may file a claim with the department for reimbursement of bank charges incurred by the taxpayer as the direct result of an erroneous levy by the department. Bank charges include a financial institution's customary charge for complying with the levy instructions and reasonable charges for overdrafts that are a direct consequence of the erroneous levy. The charges are those paid by the taxpayer and not waived or reimbursed by the financial institution. Each claimant applying for reimbursement shall file a claim with the department in a form prescribed by the department. For the department to grant a claim, the department shall determine that both of the following two conditions have been satisfied:

(1) the erroneous levy was caused by department error;

(2) before the levy, the taxpayer responded to all contacts by the department and provided the department with any requested information or documentation sufficient to establish the taxpayer's position. The conditions stated in this item may be waived by the department for reasonable cause.

(B) Claims pursuant to this section must be filed within ninety days from the date of the levy. Within thirty days from the date the claim is received, the department shall respond to the claim. If the department denies the claim, the taxpayer must be notified in writing of the reasons for the denial of the claim.

HISTORY: 1995 Act No. 76, Section 6.



SECTION 12-58-150. Appeal procedure for modifying or releasing liens.

The department shall provide for an administrative appeal procedure for modifying or releasing liens. The department may promulgate regulations to facilitate an appeals procedure for liens.

HISTORY: 1995 Act No. 76, Section 6.



SECTION 12-58-160. Release of lien filed in error; notification of appropriate parties; prompt action to correct error.

(A) If the department determines that filing a lien was in error, it shall mail a release to the taxpayer and the entity recording the lien as soon as possible after this determination and the receipt of lien-recording information and shall take necessary action to expunge the recording of the lien from the taxpayer's record. The release must contain a statement that the lien was filed in error. If the erroneous lien is obstructing a lawful transaction, the department shall immediately issue a release of lien to the taxpayer and the entity recording the lien.

(B) When the department releases a lien erroneously filed, notice of that fact must be mailed to the taxpayer and upon the request of the taxpayer, a copy of the release must be forwarded to the major credit reporting companies. Submission of data under this section does not constitute a violation of Section 30-2-50.

HISTORY: 1995 Act No. 76, Section 6; 2006 Act No. 386, Section 32, eff June 14, 2006.



SECTION 12-58-165. Expungement of a recorded lien.

The department may take necessary action to expunge the recording of any lien imposed pursuant to Section 12-54-120, or any other provision authorizing the department to collect monies due, once the lien is fully paid and satisfied. If, upon investigation, the department determines that no taxes were due, the provisions of this section apply and the recorded lien shall be expunged as if it were fully paid and satisfied.

HISTORY: 2013 Act No. 90, Section 2, eff June 13, 2013.



SECTION 12-58-180. Applicability of provisions to taxes administered by department.

The provisions of this chapter are applicable to taxes administered by the department.

HISTORY: 1995 Act No. 76, Section 6.



SECTION 12-58-185. Extensions of payment periods; grounds; restrictions.

(A) The department, in its discretion, may accept installment payments for amounts due it for a period not to exceed one year from the date the payment was due. Interest accrues during the installment period, pursuant to Section 12-54-25. In addition, the department may extend the time for payment beyond one year if it is shown to the satisfaction of the department that the payment of the amount due it upon the date originally fixed for the payment will result in undue hardship to the taxpayer.

(B) An extension may not be granted under this section for an amount due the department if the taxpayer acted negligently, disregarded rules or regulations intentionally, or committed fraud with intent to evade tax.

HISTORY: 1998 Act No. 386, Section 1; 2001 Act No. 89, Section 39, eff July 20, 2001; 2005 Act No. 145, Section 37, eff June 7, 2005.



SECTION 12-58-190. Delay or denial of refund because of audit for different tax period; disciplinary action.

(A) An officer or employee of the department may not deny a refund or delay the issuance of the department's order to the State Treasurer to pay a refund that has been determined to be due because the department is auditing or planning an audit of the taxpayer for a different tax or different tax period. This subsection does not prevent the issuance of an assessment, including a jeopardy assessment, pursuant to the Revenue Procedures Act.

(B) A person violating subsection (A) is subject to disciplinary action in accordance with the department's procedure, including dismissal from office or discharge from employment.

HISTORY: 2005 Act No. 161, Section 15.A, eff June 9, 2005.






CHAPTER 59 - FORFEITED LANDS

SECTION 12-59-10. Creation and membership of county forfeited land commissions.

A forfeited land commission is created in each of the counties of this State, consisting of the county treasurer, county auditor and clerk of court, all acting ex officio, who shall serve without compensation. The chairman of the governing body of any county may also serve on the forfeited land commission when officially designated so to do by the county legislative delegation and in such case he shall have equal authority with other members of the commission and shall serve without compensation. In all counties having a register of deeds such register shall be a member of the forfeited land commission for that county in lieu of the clerk of court.

HISTORY: 1962 Code Section 65-2901; 1952 Code Section 65-2901; 1942 Code Section 2167; 1936 (39) 1627.



SECTION 12-59-20. Organization of Commission; compensation of secretary; quorum.

The forfeited land commissions for the several counties shall organize by electing one of their number chairman and may elect a secretary whose duties they shall prescribe and whose compensation they shall fix, subject to the approval of the county legislative delegation. But in no case shall such compensation exceed five per cent of the money received for the sale of lands made by the commission, such compensation and other necessary expenses to be paid by vouchers drawn on the county treasurer and paid by the county treasurer from the ordinary county fund of the county and signed by all members of the commission for such county. A majority of each commission shall constitute a quorum for the transaction of other business.

HISTORY: 1962 Code Section 65-2906; 1952 Code Section 65-2906; 1942 Code Section 2171; 1932 Code Section 2172; 1926 (34) 920; 1929 (36) 125.



SECTION 12-59-30. Transfer of titles from State to commissions; power to sell and dispose of lands; validity of certain deeds.

The Secretary of State and the former commissioners of the Sinking Fund having been divested of all their title to vacant lands and lands purchased by the land commissions of the State and the former Sinking Fund commissioners of the State at delinquent tax sales, the forfeited land commissions of the several counties have been vested with title to the same, with full power to sell and dispose of the same in the same manner as other lands belonging to the forfeited land commissions of the several counties.

Deeds of forfeited land commissions to vacant lands in the State not actually in public use on June 2, 1939, the title to which was then in the Secretary of State and the commissioners of the Sinking Fund, are declared to be good and sufficient deeds to such property.

HISTORY: 1962 Code Section 65-2907; 1952 Code Section 65-2907; 1942 Code Section 2175; 1939 (41) 381.



SECTION 12-59-40. Sale of forfeited lands; method and terms of sale.

The forfeited land commissions created in this article for each of the counties of the State shall effect the sale of lands forfeited and bid in for the various forfeited land commissions of the State by the county auditors of the several counties of the State in pursuance of Section 12-51-55. All lands deeded to the forfeited land commission of any county shall be held by it as assets of the county and State and sold to the best interest of the county and State. It shall sell and dispose of such lands in such a manner and upon such terms and conditions as to it may appear to be for the best interest of its county, but the terms of sale shall not in any case provide for a longer term than ten years for the full payment of the purchase price of such property and shall be secured by a first real estate mortgage upon the property sold.

HISTORY: 1962 Code Section 65-2908; 1952 Code Section 65-2908; 1942 Code Sections 2168, 2170; 1932 Code Section 2168; 1926 (34) 920; 1929 (36) 125; 1933 (38) 212; 1934 (38) 1366; 1936 (39) 1349, 1575; 1938 (40) 1717.



SECTION 12-59-50. Sale by former owner of forfeited lands; application to commission for approval of sale.

The owner of any property which has been sold for delinquent State and county taxes and which has been bid in by the forfeited land commission may sell all or any part of such property so bid in by the forfeited land commission upon securing the approval, in writing, of the forfeited land commission, if such land has not theretofore been sold by such commission and application for such approval be made to the commission by the owner within five years from the day following the expiration of the period allowed by law to owners to redeem property sold for taxes.

HISTORY: 1962 Code Section 65-2913; 1952 Code Section 65-2913; 1942 Code Section 2170-2; 1934 (38) 1253.



SECTION 12-59-60. Sale by former owner of forfeited land; old tax shall be paid on sale of whole tract; seventy-five per cent on sale of part.

The forfeited land commission shall not give its approval for the sale of the entire lot or tract unless the owner pays all taxes which may at any time be due thereon. In case the owner petitions the commission to sell a part thereof and the commission shall deem it advisable to permit such sale, the owner shall pay to the forfeited land commission from the proceeds of the sale of such part or portion of the property involved not less than seventy-five per cent of the entire sale price, unless a smaller amount is sufficient to pay all taxes due, and upon such payment the commission shall release the lien for taxes on the property so sold.

HISTORY: 1962 Code Section 65-2914; 1952 Code Section 65-2914; 1942 Code Section 2170-2; 1934 (38) 1253.



SECTION 12-59-70. Sale by former owner of forfeited land; commission may convey such property.

Should the title have been made by the sheriff to the forfeited land commission and not theretofore been sold, the forfeited land commission may, if it approve the application of the owner to sell a portion of the property so bid in as provided in this article, execute and deliver to the owner or anyone whom he may designate a deed upon payment of the amount as provided in Section 12-59-60.

HISTORY: 1962 Code Section 65-2915; 1952 Code Section 65-2915; 1942 Code Section 2170-2; 1934 (38) 1253.



SECTION 12-59-80. Commission may assign its bids.

The forfeited land commission may assign its bids at any time before title deed being made pursuant to sale, provided the consideration to be paid for such assignments shall not be less than the amount of taxes, penalties and costs for which the property was sold.

HISTORY: 1962 Code Section 65-2916; 1952 Code Section 65-2916; 1942 Code Section 2170-2; 1934 (38) 1253.



SECTION 12-59-85. Forfeited land commission.

After land has been bid in by the county auditor and before it has been conveyed to the county's forfeited land commission, the forfeited land commission or a majority of its members may refuse to accept title to the property if the commission determines that to accept title would be against the interest of the public.

HISTORY: 2012 Act No. 186, Section 2, eff June 7, 2012.



SECTION 12-59-90. Execution of deeds and validation of certain deeds.

All deeds for lands sold under the authority of Section 12-59-40 shall be made by the forfeited land commission of the county holding title thereto or by a majority of the members thereof and all conveyances heretofore made to and by the several forfeited land commissions, or by a majority of the members thereof, are declared valid and of full force and effect and to have been made in accordance with the provisions of this section. The forfeited land commission of any county, or a majority of the members thereof, may require the sheriff or other officer authorized by law to execute a deed to any land which may be bid in by the county auditor to convey such land to any purchaser to whom it may be sold by such forfeited land commission, or a majority of the members thereof, after such land has been bid in by the county auditor and before it has been conveyed to the forfeited land commission, and all conveyances of real property heretofore made by the sheriff or other officer authorized by law to execute such conveyances pursuant to authority and direction of any forfeited land commission, or a majority of the members thereof, are declared valid and effectual to convey title according to their respective terms, notwithstanding that they may have been made by the sheriff or other officer pursuant to authority or direction of only a majority of the members of any such commission.

HISTORY: 1962 Code Section 65-2918; 1952 Code Section 65-2918; 1942 Code Section 2170; 1933 (38) 212; 1936 (39) 1349, 1575; 1938 (40) 1717.



SECTION 12-59-100. Disposition of proceeds of sales; apportionment between State and county.

The proceeds of any such sales shall be turned over by such forfeited land commission to the county treasurer. And the county treasurer shall, at the close of his fiscal year, divide such funds, after deducting the expense warrants as drawn on him by the forfeited land commission of his county, between the county and State in proportion to their respective interests, the county's part to be placed in the general county fund and the State's part to be turned over to the State Budget and Control Board to be applied to reduction of the State debt. If any tract of land is sold for less than the taxes and penalties due thereon the proceeds of such sale shall be divided between the State and county in the proportion of the amount of taxes and penalties due each of them.

HISTORY: 1962 Code Section 65-2919; 1952 Code Section 65-2919; 1942 Code Section 2170; 1933 (38) 212; 1936 (39) 1349, 1575; 1938 (40) 1717.



SECTION 12-59-110. Fees and costs of sheriff on purchase by commission.

When delinquent lands are bought in and held by the forfeited land commission the sheriff of the county shall receive for his services the following compensation, and no more: For serving warrant and taking exclusive possession of property, one dollar and mileage at the rate of five cents per mile for each mile actually traveled and for issuing a deed to the forfeited land commission, one dollar and cost of advertising as provided for by law, to be paid out of ordinary county funds on warrant of the governing body of the county or such officers in each county as may be authorized to issue such warrants.

HISTORY: 1962 Code Section 65-2921; 1952 Code Section 65-2921; 1942 Code Section 2172; 1932 Code Section 2171; 1929 (36) 125.



SECTION 12-59-120. Commission shall have access to tax records.

Any agent of the forfeited land commission of the respective counties shall be allowed free access by the auditors, the treasurers and sheriffs to all executions issued for the collection of taxes by the county treasurer and returned "nulla bona" for any reason or "double entry," or which are not collected for any reason, to the tax books, and to all records in their respective offices relating to tax matters.

HISTORY: 1962 Code Section 65-2922; 1952 Code Section 65-2841; 1942 Code Section 2153; 1932 Code Section 2153; Civ. C. '22 Section 113; Civ. C. '12 Section 108; Civ. C. '02 Section 104; 1898 (22) 726; 1958 (50) 1917.



SECTION 12-59-130. Municipal forfeited land commissions.

When any municipal corporation desires to set up and put in operation a commission for the purpose of buying lands sold under tax executions for taxes or assessments due such corporation, its town council may designate one or more, not exceeding three, of the officers of such municipal corporation, by resolution duly passed and entered upon the minutes of any regular meeting of such body, as the forfeited land commission of the municipality. The person or persons so designated and their respective successors in office shall ex officio constitute the forfeited land commission of such municipality. The commission shall receive such compensation for its services as may be fixed by the municipality. Every forfeited land commission set up and established under the terms of this section shall bid in lands sold under tax execution for delinquent taxes or assessments due to the municipality unless such lands bring the amount of taxes and costs thereon, take title thereto, look after the preservation thereof, rent them and collect the rents and sell them and make and execute good and sufficient deeds of conveyance therefor.

Wherever applicable, even by analogy, the law governing the duties conferred upon forfeited land commissions of the several counties of the State shall govern and are devolved upon forfeited land commissions created under the provisions of this section.

HISTORY: 1962 Code Section 65-2905; 1952 Code Section 65-2905; 1942 Code Section 7267; 1932 (37) 1300; 1933 (38) 164.



SECTION 12-59-310. Title of State by forfeiture prior to 1887 renounced.

The State of South Carolina renounces all title by forfeiture for nonpayment of taxes to each and every parcel of land in the several counties of the State listed on the forfeited land record on December 24, 1887 and will treat them hereafter as the lands of the former owner, his heirs or assigns. But this renunciation of title is upon the reservation and condition that the State may hereafter collect by suit at law or other legal method from such lands a sum equal to the aggregate amount of all annual assessments for taxes with the penalties that might and would have been assessed and charged against such lands in case they had never been declared delinquent and forfeited. The retention of the possession and use of such lands for ninety days after December 24, 1887 by such former owner, his heirs or assigns shall be sufficient evidence of his acquiescence in and acceptance of the reservations and conditions of such renunciation of title.

HISTORY: 1962 Code Section 65-2931; 1952 Code Section 65-2931; 1942 Code Section 2147; 1932 Code Section 2147; Civ. C. '22 Section 107; Civ. C. '12 Section 102; Civ. C. '02 Section 98; 1887 (19) 864.



SECTION 12-59-320. State Budget and Control Board shall hear petition for relief.

The State Budget and Control Board may hear and determine upon satisfactory proof the petition of any taxpayer praying relief on ground that all such taxes described in Section 12-59-310 have been paid or that portions of such taxes have been paid and an offer to pay the balance, accompanied by the sum admitted to be owing. The State Budget and Control Board shall grant such relief in the premises as may be just.

HISTORY: 1962 Code Section 65-2932; 1952 Code Section 65-2932; 1942 Code Section 2148; 1932 Code Section 2148; Civ. C. '22 Section 108; Civ. C. '12 Section 103; Civ. C. '02 Section 99; 1888 (20) 52.



SECTION 12-59-330. Lien against such formerly forfeited lands.

To secure the entire debt due the State for prior taxes or other dues accrued to the State against such formerly forfeited lands, to and including the levy of 1886, or for any other purpose whatsoever, and for the levy of 1887, and for all subsequent levies as they may have accrued or shall accrue upon each parcel of such land and the costs and penalties due thereon, the State shall have a prior and preferred lien upon such lands, to be enforced and asserted in any court of competent jurisdiction by the State Budget and Control Board in such cases, at such time and to such extent as it may deem most advantageous to the interests of the State. The proceeds of any sale ordered by the court in such suit shall be applied first to the payment to the State Budget and Control Board of the taxes, costs and penalties charged against the property and next to the payment of the taxed costs in the suit and expenses of sale and the surplus, if any there be, shall be paid over to the former owners or parties in interest as their interest may appear.

HISTORY: 1962 Code Section 65-2933; 1952 Code Section 65-2933; 1942 Code Section 2149; 1932 Code Section 2149; Civ. C. '22 Section 109; Civ. C. '12 Section 104; Civ. C. '02 Section 100; R. S. 372; 1887 (19) 865; 1888 (20) 52; 1889 (20) 345.






CHAPTER 60 - THE SOUTH CAROLINA REVENUE PROCEDURES ACT

SECTION 12-60-10. Short title.

This chapter may be cited as the "South Carolina Revenue Procedures Act."

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.CC, eff June 18, 2003.



SECTION 12-60-20. Legislative intent.

It is the intent of the General Assembly to provide the people of this State with a straightforward procedure to determine a dispute with the Department of Revenue and a dispute concerning property taxes. The South Carolina Revenue Procedures Act must be interpreted and construed in accordance with, and in furtherance of, that intent.

HISTORY: 1995 Act No. 60, Section 4A; 2000 Act No. 399, Section 3(M)(2), eff August 17, 2000; 2003 Act No. 69, Section 3.CC, eff June 18, 2003; 2007 Act No. 110, Section 32.A, eff June 21, 2007; 2007 Act No. 116, Section 38.A, eff June 28, 2007.



SECTION 12-60-30. Definitions.

As used in this chapter and in Chapter 54 of this title except when the context clearly indicates a different meaning:

(1) "Administrative Law Court" means the Administrative Law Court created by Section 1-23-500. The Administrative Law Court holds the contested case hearings.

(2) "Assessment" means the department's recording the liability of the taxpayer in the office of the department, subject to the restrictions in Section 12-60-440.

(3) "Classification" means the various categories of property subject to property tax to which specific property tax assessment ratios apply.

(4) "Contested case hearing" has the same meaning as it has in Section 1-23-310. It is a hearing conducted pursuant to Article 3, Chapter 23, Title 1, the South Carolina Administrative Procedures Act, and includes the hearings conducted by the Administrative Law Court to review county boards of assessment appeals decisions, county auditor decisions, decisions on claims for refund made by a majority of county auditor, county treasurer, and county assessor, and department determinations.

(5) "County assessor" or "assessor" means a county officer or official who issues an official property tax assessment for real property.

(6) "County auditor" or "auditor" means a county officer or official who issues an official property tax assessment for personal property.

(7) "County board of assessment appeals" or " county board" means the board of assessment appeals which considers appeals of property tax assessments issued by the property tax assessor for the county and which also hears appeals of refund claims of property as determined by the majority of the county assessor, county auditor, and county treasurer.

(8) "Deficiency" means the amount by which a tax exceeds the amount shown on a return or report filed by a taxpayer, if any, plus the amounts previously assessed, or collected without assessment, as a deficiency.

(9) "Department" means the South Carolina Department of Revenue.

(10) "Department determination" means the final determination within the department from which a person may request a contested case hearing before the Administrative Law Court.

(11) "Department representative" means the person appointed by the department to prepare the department's determination and represent the department at the contested case hearing.

(12) "Director" means the director of the department.

(13) "Division decision" means a decision by a division of the department that affects the rights or obligations of a person for which no specific appeals rights are provided by this act. Division decision includes the refusal to expunge or satisfy a lien.

(14) "Exhaustion of the taxpayer"s administrative remedy' means that the taxpayer has:

(a) exhausted his prehearing remedy; and

(b) had a hearing held pursuant to the Administrative Procedures Act with the Administrative Law Court.

(15) "Exhaustion of the taxpayer's prehearing remedy" means that the taxpayer:

(a) filed a written protest as required by this chapter;

(b) attended the conference with the county board of assessment appeals for the purposes of Subarticle 9, Article 9 of this chapter, or met with the auditor for purposes of Subarticle 13, Article 9 of this chapter; and

(c) provided the facts, the law, and other authority supporting the taxpayer's position to:

(i) the county board of assessment appeals at its conference for appeals made pursuant to Subarticle 9, Article 9 of this chapter;

(ii) the auditor in the taxpayer's protest or claim for refund for appeals made pursuant to Subarticle 13, Article 9 of this chapter; or

(iii) the department representative in the protest for regulatory violation matters, and within thirty days after filing the protest for other matters, or the later date agreed to by the department representative. For the purpose of this section, regulatory violation matters are violations of a statute or regulation which controls the conduct of alcoholic beverage licensees, bingo licensees, or coin-operated device licensees. It includes violations which may result in the suspension or revocation of a license, but it does not include taxes or interest on taxes or monetary penalties in Chapter 54 of this title.

(16) "Internal Revenue Code" means the Internal Revenue Code as provided in Section 12-6-40(A).

(17) "Mathematical or clerical error" means:

(a) an error in addition, subtraction, multiplication, or division shown on a return;

(b) an incorrect use of a table provided by the department for use with a return, if the incorrect use is apparent from the existence of other information on the return;

(c) an omission of information which is required to be supplied on the return to substantiate an entry on the return; or

(d) an entry of a deduction or credit item in an amount which exceeds the statutory limit that is either:

(i) a specified monetary amount; or

(ii) a percentage, ratio, or fraction, if the items entering into the application of that limit appear on the return.

(18) "Property tax" means ad valorem taxes on real and personal property.

(19) "Property tax assessment" means a valuation or determination of property value for annual property tax purposes arrived at by multiplying the fair market value or special use value of the property by the appropriate assessment ratio for the taxable property's classification.

(20) "Property tax assessment ratio" means the percentages established for the property classification by Section 12-43-220.

(21) "Property tax assessor" means the county assessor, the county auditor, the department, or a government official who issues a property tax assessment.

(22) "Property taxpayer" means a person who is liable for, or whose property or interest in property, is subject to, or liable for, a property tax imposed by this title.

(23) "Proposed assessment" means the first written notice sent or given to the taxpayer stating that a division within the department has concluded that a tax is due. The term proposed assessment does not include the auditor's work papers, draft audit reports, or a document specifically stating that it is not a proposed assessment.

(24) "Protest" means a written appeal of a proposed assessment or a division decision made in accordance with this chapter.

(25) "Special use value" means property valued pursuant to Section 12-43-220(d).

(26) "State tax" means taxes, licenses, permits, fees, or other amounts, including interest and penalties, imposed by this title, or assessed or collected by the department, except property taxes.

(27) "Tax" or "taxes" means taxes, licenses, permits, fees, or other amounts, including interest, regulatory and other penalties, and civil fines, imposed by this title, or subject to assessment or collection by the department.

(28) "Tax notice" or "tax bill" means the demand for payment of property taxes.

(29) "Taxpayer" means a person who is liable for a tax or who is responsible for collecting and remitting a tax. "Taxpayer" includes a licensee and an applicant for a license, issued by or administered by the department.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 456, Section 6; 1997 Act No. 114, Section 9; 2000 Act No. 399, Section 3(M)(3), eff August 17, 2000; 2003 Act No. 69, Section 3.CC, eff June 18, 2003; 2006 Act No. 386, Section 28, eff June 14, 2006.



SECTION 12-60-40. Taxpayers' rights; waiver; time limitations suspended during stay.

(A) A taxpayer may waive his rights under this chapter, providing the waiver is in writing and is signed by the taxpayer or his representative. The department may extend time limitations provided by this title and for other taxes, including requirements provided in Article 5 or Article 9 of this chapter.

(B) Time limitations provided pursuant to this chapter and Chapter 54 are suspended during a stay ordered by the Taxpayers' Rights Advocate.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 456, Section 7; 2003 Act No. 69, Section 3.CC, eff June 18, 2003.



SECTION 12-60-50. End of period falls on Saturday, Sunday, or legal holiday; legal holiday defined.

(A) For purposes of this title and for other taxes, when the last day of a specified time period is a Saturday, Sunday, or a legal holiday, the end of the period is extended to the next business day. For this purpose, a legal holiday is any day the department or the offices of the United States Postal Service are closed and for Subarticles 9 and 13, Article 9 any day the county office is closed.

(B) Except where payment of taxes is required to be made in funds which are immediately available to the State by electronic funds transfer or otherwise, the provisions of Internal Revenue Code Section 7502 relating to timely mailing as timely filing and paying are applicable to returns, other documents, or payment of taxes imposed by this title, or subject to assessment and collection by the department.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 456, Section 8; 2003 Act No. 69, Section 3.CC, eff June 18, 2003.



SECTION 12-60-60. Court, administrative law judge, or hearing officer cannot stay tax collections.

An action of a court or an administrative law judge cannot stay or prevent the department or an officer of the State charged with a duty in the collection of taxes, from acting to collect a tax, whether or not the tax is legally due.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.CC, eff June 18, 2003.



SECTION 12-60-70. Writ of mandamus.

A writ of mandamus must not be granted or issued from a court or an administrative law judge directing or compelling the reception of funds not authorized to be received by law.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.CC, eff June 18, 2003.



SECTION 12-60-80. Wrongful collection of taxes; declaratory judgment; class action prohibited.

(A) Except as provided in subsection (B), there is no remedy other than those provided in this chapter in any case involving the illegal or wrongful collection of taxes, or attempt to collect taxes.

(B) Notwithstanding subsection (A), an action for a declaratory judgment where the sole issue is whether a statute is constitutional may be brought in circuit court. This exception does not include a claim that the statute is unconstitutional as applied to a person or a limited class or classes of persons.

(C) Notwithstanding subsections (A) and (B), a claim or action for the refund of taxes may not be brought as a class action in the Administrative Law Court or any court of law in this State, and the department, political subdivisions, or their instrumentalities may not be named or made a defendant in any other class action brought in this State.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.CC, eff June 18, 2003.



SECTION 12-60-90. Administrative tax process.

(A) For the purposes of this section, the administrative tax process includes matters connected with presentation to a state or local tax authority, or their officials or employees, relating to a client's rights, privileges, or liabilities pursuant to laws, regulations, or rules administered by state or local tax authorities. These presentations include the preparation and filing of necessary documents, correspondence with, and communications to, state and local tax authorities, and the representation of a client at conferences and meetings, including conferences with the county boards of assessment appeals. It does not include contested case hearings held by the Administrative Law Court or the courts.

(B) State and local government tax officials and state and local government employees may represent their offices, agencies, or both, during the administrative tax process.

(C) Taxpayers may be represented during the administrative tax process by:

(1) the same individuals who may represent them in administrative tax proceedings with the Internal Revenue Service pursuant to Section 10.3(a), (b), and (c), Section 10.7(a), (c)(1)(i) through (c)(1)(vi), and (c)(1)(viii), and Section 10.7(d) and (e) of United States Treasury Department Circular No. 230; and

(2) a real estate appraiser who is registered, licensed, or certified pursuant to Chapter 60, Title 40 during the administrative tax process in a matter limited to questions concerning the valuation of real property.

(D) The department may suspend or disbar from practice in the administrative tax process or censure any person authorized by these rules to represent taxpayers, if the person is shown to be incompetent, disreputable, or fails or refuses to comply with the rules in subsection (E), or in any manner, with intent to defraud, wilfully and knowingly deceives, misleads, or threatens any person or prospective person to be represented, by word, circular, letter, or by advertisement. The department may impose a monetary penalty on the representative, and if the representative was acting on behalf of an employer or any firm or other entity in connection with the conduct giving rise to the penalty, the department may impose a monetary penalty on the employer, firm, or entity if it knew, or reasonably should have known, of the conduct. The penalty may not exceed the gross income derived, or to be derived, from the conduct giving rise to the penalty and may be in addition to, or instead of, suspension, disbarment, or censure of the representative. For the purposes of this section, incompetence and disreputable conduct is defined in Section 10.51 of United States Treasury Department Circular No. 230. The department may review a petition for reinstatement as provided in Section 10.81.

(E) Representatives of taxpayers must comply with the duties and restrictions contained in Sections 10.20 through 10.24 and 10.27 through 10.34 of United States Treasury Department Circular No. 230.

(F) For purposes of this section the terms in United States Treasury Department Circular No. 230 must be given the meanings necessary to effectuate this section. For example, unless a different meaning is required:

(1) references to United States Treasury Department Circular No. 230 mean the United States Treasury Department Circular No. 230 as revised through the date provided for in the definition of the Internal Revenue Code in Section 12-6-40(A);

(2) references in United States Treasury Department Circular No. 230 to:

(a) the United States or federal are deemed to include references to this State, any of its political subdivisions, or any two or more of them;

(b) the Internal Revenue Service, the Department of Treasury, Examination Division, or District Director are deemed to include references to any state or local tax authority; and

(c) the Director of Practice is deemed to mean the director or his designee.

(3) references to tax return mean appropriate return, including property tax returns filed with the department;

(4) references to federal tax obligations include all South Carolina taxes, including property taxes and property tax assessments, where administered by the department."

HISTORY: 1995 Act No. 60, Section 4A; 2001 Act No. 89, Section 40, eff July 20, 2001; 2003 Act No. 69, Section 3.CC, eff June 18, 2003; 2005 Act No. 161, Sections 13, 14, eff June 9, 2005; 2007 Act No. 110, Section 33, eff June 21, 2007; 2007 Act No. 116, Section 39, eff June 28, 2007, applicable for tax years beginning after 2007.



SECTION 12-60-410. Assessment of taxes; supplemental assessment; no assessment after final order; exception for fraud.

The department shall assess state taxes, including interest, additions to taxes, and penalties. An assessment is made by an employee of the department recording the liability of the taxpayer in the office of the department in accordance with the procedures of the department. Upon request of the taxpayer, the department shall furnish a copy of the assessment. The department, at any time within the time period for assessment, may make a supplemental assessment when it is determined that an assessment is imperfect or incomplete. Except in the case of fraud, an order abating a jeopardy assessment, or additional assessments resulting from adjustments made by the Internal Revenue Service, the department may not assess taxes imposed by the same article, or chapter if the chapter has no article, for a tax period for which a final order has been issued by the Administrative Law Court or a court determining the taxpayer's liability for that tax period.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 456, Section 9; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



SECTION 12-60-420. Deficiency in state or local tax; division decisions or proposed assessments; protest.

(A) If a division of the department makes a division decision or determines there is a deficiency in a state or local tax administered by the department, it may send by first class mail or deliver the division decision or the proposed assessment to the taxpayer. The division decision or the proposed assessment must explain the basis for the division decision or the proposed assessment and state that assessment will be made or the decision will become final unless the taxpayer protests the division decision or the proposed assessment as provided in Section 12-60-450.

(B) If the taxpayer fails to file a protest, the division decision or proposed assessment will become final and, if applicable, an assessment will be made for the amount of a proposed assessment. The department shall make available forms which taxpayers may use to protest the division decision or the proposed assessments. The division decision or the proposed assessment is effective if mailed to the taxpayer's last known address even if the taxpayer refuses or fails to take delivery, is deceased, or is under a legal disability, or, if a corporation, has terminated its existence. For a joint tax return or liability, one division decision or the proposed assessment may be mailed to both taxpayers unless the department has notice that the taxpayers have separate addresses in which event a duplicate original of the division decision or the proposed assessment must be sent to each taxpayer at his last known address.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003; 2005 Act No. 145, Section 38.A, eff January 1, 2005.



SECTION 12-60-430. Failure to make report or file return or filing frivolous return; proposed assessment.

(A) If a taxpayer fails or refuses to make a report or to file a return required by the provisions of this title or required to be filed with the department, the department may make an estimate of the tax liability from the best information available and issue a proposed assessment for the taxes, including penalties and interest.

(B) If the department determines a return or report filed by a taxpayer is frivolous, the department may make an estimate of the tax liability from the best information available and issue a proposed assessment for the tax, including penalties and interest.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003; 2007 Act No. 110, Section 46, eff June 21, 2007; 2007 Act No. 116, Section 51, eff June 28, 2007, applicable for tax years beginning after 2007.



SECTION 12-60-440. Deficiency assessment restrictions.

(A) The department may not assess a deficiency until ninety days after sending the proposed assessment as provided in Section 12-60-420, or, if the taxpayer files a timely written protest with the department, until the taxpayer's appeal is finally decided. For purposes of this section, the final decision of an appeal includes the decision of the Administrative Law Court or court, if the matter was heard by the Administrative Law Court or appealed to a court as provided in this article. This restriction on assessments does not apply to:

(1) mathematical or clerical errors;

(2) interest imposed by this title or subject to assessment or collection by the department;

(3) penalties for failure to file or failure to pay, or penalties that are determined as a percentage of interest;

(4) amounts reported on a return or other document, or paid as tax; or

(5) assessments as provided in Section 12-60-910.

(B) If a proposed assessment was not issued, the taxpayer may request an abatement of an assessment due to a mathematical or clerical error, or for a penalty described in subsection (A)(3) within thirty days of the date of the assessment. Upon receipt of the request for abatement the department shall abate the assessment. A further assessment of the tax with respect to which an abatement is made under this paragraph is subject to the proposed assessment procedures described in this chapter. A levy or collection proceeding may not begin for a mathematical or clerical error during the thirty-day period during which a taxpayer may request an abatement.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 456, Section 10; 2003 Act No. 69, Section 3.DD, eff January 1, 2004.



SECTION 12-60-450. Appeal of proposed assessment; contents of written protest.

(A) A taxpayer can appeal a division decision or a proposed assessment by filing a written protest with the department within ninety days of the date of the division decision or the proposed assessment. The department may extend the time for filing a protest at any time before the period has expired.

(B) The written protest must contain:

(1) the name, address, and telephone number of the taxpayer;

(2) the appropriate taxpayer identification number or numbers;

(3) if relevant, the tax period or date for which the tax was proposed;

(4) if relevant, the nature and kind of tax in dispute;

(5) a statement of facts supporting the taxpayer's position;

(6) a statement outlining the reasons for the appeal, including law or other authority upon which the taxpayer relies; and

(7) other relevant information the department may reasonably prescribe. The taxpayer does not need to provide legal or other authority, as provided in item (6), if the total amount of the proposed assessment is less than two thousand five hundred dollars, unless the taxpayer is a partnership, an "S" corporation, an exempt organization, or an employee plan and the proposed tax is imposed by Chapter 6, 11, or 13 of this title.

(C) The filing of an appeal of a proposed assessment as provided in subsection (A) extends the time for assessment as provided in Section 12-54-85(G).

(D)(1) After the protest is filed, the taxpayer and department shall stipulate the facts and issues upon which they can agree and may attempt to settle the case.

(2) If the taxpayer fails to respond or participate in this process with the department, the department may view the appeal as abandoned and make a department determination using information provided in accordance with Section 12-60-30(15)(c)(iii).

(E)(1) The department will make a department determination using the information provided by the taxpayer in accordance with Section 12-60-30(15)(c)(iii).

(2) A department determination adverse to the taxpayer must be in writing and must:

(a) be sent by first class mail or delivered to the taxpayer;

(b) explain the basis for the department's determination;

(c) inform the taxpayer of his right to request a contested case hearing; and

(d) if a proposed assessment was protested, explain that the taxes will be assessed in thirty days and payment demanded unless the taxpayer requests a contested case hearing.

(3) The department must issue the determination on a proposed assessment not later than nine months after the date the written protest or claim was filed with the department by the taxpayer. Upon failure of the department to timely issue the determination, the taxpayer may request a contested case hearing before the Administrative Law Court for a determination of the tax controversy.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff January 1, 2004.



SECTION 12-60-460. Taxpayers' hearing; time limitation for requesting hearing.

Upon exhaustion of his prehearing remedy, a taxpayer may seek relief from the department's determination by requesting a contested case hearing before the Administrative Law Court. This request must be made within thirty days after the date the department's determination was sent by first class mail or delivered to the taxpayer. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



SECTION 12-60-470. Taxpayers' refund claim; time for filing; contents.

(A) A taxpayer may seek a refund of a state tax by filing a written claim for refund with the department. A claim for refund is timely filed if filed within the period specified in Section 12-54-85 even though the time for filing a protest under Section 12-60-450 has expired and no protest was filed.

(B) The refund claim must specify:

(1) the name, address, and telephone number of the taxpayer;

(2) the appropriate taxpayer identification number or numbers;

(3) the tax period or date for which the tax was paid;

(4) the nature and kind of tax paid;

(5) the amount which the taxpayer claims was erroneously paid;

(6) a statement of facts supporting the taxpayer's position;

(7) a statement outlining the reasons for the claim, including law or other authority upon which the taxpayer relies; and

(8) other relevant information that the department may reasonably require.

The department will make forms available which taxpayers may use to file a claim for refund.

(C)(1) Only the taxpayer legally liable for the tax may file a claim for refund or receive a refund, except that:

(a) a person who acts as a collector and remitter of state taxes may claim a credit or refund of the tax collected, but only if the person establishes that he has paid the tax in question to the State; and

(i) repaid the tax to the person from whom he collected it; or

(ii) obtained the written consent of the person from whom he collected the tax to the allowance of the credit or refund;

(b) a purchaser who has paid sales tax to a retailer for a specific transaction may claim a refund if the retailer who paid the sales tax to the State has assigned, in writing, the right to a refund of that sales tax to the purchaser.

(2) The taxpayer legally liable for the tax may assign a refund to another person only after the taxpayer's claim is allowed, the amount of the refund is finally decided, and the department has approved the refund. The assignment must be in writing.

(3) A credit card or debit card issuer may claim a refund on behalf of a foreign mission or a foreign diplomat for purchases exempt from the sales and use tax imposed pursuant to Chapter 36 of this title as a result of treaties signed by the United States if the:

(i) credit card or debit card issuer is authorized by the United States Department of State to participate in a diplomatic tax exemption program allowing the card or card issuer to seek refunds in accordance with procedures established by the United States Department of State;

(ii) sale to the foreign mission or foreign diplomat qualifies as exempt under treaties signed by the United States;

(iii) Department of Revenue approves the refund; and

(iv) credit or debit card issuer credits the foreign mission's or foreign diplomat's credit card or debit card account to reflect the issuance of the refund.

(4) The provisions of Section 12-60-490 also apply to a person claiming or receiving a refund pursuant to this section, except for a credit card or debit card issuer seeking a sales and use tax refund on behalf of a foreign mission or foreign diplomat pursuant to subsection (C)(3) above. A refund may be issued only after the application of Section 12-60-490 against the taxpayer legally liable for the tax and, if applicable, against another person claiming or receiving the refund pursuant to this subsection.

(5) In case of a claim for refund filed by, or a refund assigned to, a person other than the taxpayer legally liable for the tax, the department may advise the person who filed the claim or who was assigned the refund that, if applicable, the refund was reduced or eliminated as a result of taxes owed by the taxpayer legally liable for the tax and the application of Section 12-60-490 and the amount by which the refund was reduced by taxes owed by the taxpayer legally liable for the tax.

(D) The appropriate division of the department shall decide what refund is due, if any, and give the taxpayer written notice of its decision as soon as practicable after a claim has been filed.

(E) A taxpayer may appeal the division's decision by filing a written protest with the department following the procedures provided in Section 12-60-450. For purposes of complying with the provisions of Section 12-60-450, the written denial of any part of a claim for refund is the equivalent of a proposed assessment.

(F) Upon exhaustion of his prehearing remedy, a taxpayer may seek relief from the department's determination by requesting a contested case hearing before the Administrative Law Court. This request must be made within thirty days after the date the department's determination was sent by first class mail or delivered to the taxpayer. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules.

(G) Even if a taxpayer has not filed a claim for refund, if the department determines that money has been erroneously or illegally collected from a taxpayer or other person, the department, in its discretion, may, upon making a record in writing of its reasons, grant a refund to the taxpayer or other person.

(H) A claim for refund can be amended before, but not after, the expiration of the time for filing the claim for refund under Section 12-54-85(F). The claim as amended must be treated as if it were first filed when the amendment was filed, and the procedures and time periods provided by this section must begin again.

(I) A taxpayer who requests a contested case hearing as provided in Section 12-60-460 is considered to have elected his remedy and is denied the benefits of this section.

HISTORY: 1995 Act No. 60, Section 4A; 1999 Act No. 114, Section 4; 2003 Act No. 69, Section 3.DD, eff June 18, 2003; 2006 Act No. 386, Section 29.A, eff July 1, 2006.



SECTION 12-60-480. Refund after prevailing on merits of lawsuit; refund to similarly situated taxpayers.

When a taxpayer prevails on the merits in a lawsuit seeking a refund or abatement of a license fee or a tax based upon an allegation that the tax or fee has been imposed wrongfully as a matter of law, the department shall issue a refund to similarly situated taxpayers who properly applied for a refund pursuant to the requirements of this chapter. A taxpayer is considered to have prevailed on the merits in a lawsuit only when a tax or license fee is refunded or abated as a result of a finding of law by a court of competent jurisdiction, and after the exhaustion of, or expiration of, the time for making relevant appeals. A taxpayer must not be considered similarly situated if the taxpayer did not file a claim for refund within the period provided in Section 12-54-85.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



SECTION 12-60-490. Application of refund to other taxes due.

If a taxpayer is due a refund, the refund must be applied first against any amount of that same tax that is assessed and is currently due from the taxpayer. The remaining refund, if any, must then be applied against any other state taxes that have been assessed against the taxpayer and that are currently due, or offset as provided in Chapter 56 of this title, or offset to collect a debt pursuant to Section 12-4-580, or both. If any excess remains, the taxpayer must be refunded the amount plus interest as determined in Section 12-54-25, or, at the taxpayer's request, it may be credited to future tax liabilities.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003; 2005 Act No. 145, Section 39, eff June 7, 2005.



SECTION 12-60-500. Tax refund; preference to other claims against state treasury.

If it is determined that a refund is due of a tax paid to, or collected by the State, the department shall issue its order to the State Treasurer to refund the taxes. Refunds must be paid in preference to other claims against the state treasury. If the State Treasurer does not have in his custody or possession enough funds to pay a refund of taxes, he shall request that the General Assembly appropriate the refund.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



SECTION 12-60-510. Exhaustion of prehearing remedy; request for hearing before Administrative Law Court.

(A) Before a taxpayer may seek a contested case hearing before the Administrative Law Court, he shall exhaust the prehearing remedy.

(1) If a taxpayer requests a contested case hearing before the Administrative Law Court within ninety days of the date of the proposed assessment without exhausting his prehearing remedy because he failed to file a protest with the department, the administrative law judge shall dismiss the action without prejudice. If the taxpayer failed timely to provide the department with the facts, law, and other authority supporting his position, he shall provide them to the department. The administrative law judge shall then remand the case to the department for reconsideration in light of the new facts or issues unless the department elects to forego the remand.

(2) If a taxpayer fails to file a protest with the department within ninety days of the date of the proposed assessment, the taxpayer is in default, and the department must issue an assessment for the taxes. The assessment may be removed by the Administrative Law Court for good cause shown, and the matter may be remanded to the department.

(B) Upon remand the department has thirty days, or a longer period ordered by the administrative law judge, to consider the new facts and issues and amend its department determination. The department shall issue its amended department determination in the same manner as the original. The taxpayer has thirty days after the date the department's amended determination was sent by first class mail or delivered to the taxpayer to again request a contested case hearing. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If the department fails to issue its amended department determination within thirty days of the date of the remand, or a longer period ordered by the administrative law judge, the taxpayer may request again a contested case hearing. At the new hearing the facts, law, and other authority presented at the original hearing have been presented in a timely manner for purposes of exhausting the taxpayer's prehearing remedy. The statute of limitations remains suspended by Section 12-54-85(G) during this process.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003; 2005 Act No. 161, Section 23.G, eff June 9, 2005.



SECTION 12-60-520. Designation as small claims case; no precedential value.

A taxpayer who requests a contested case hearing may elect to designate the action as a small claims case if no more than ten thousand dollars of taxes, including penalties, but not including interest, are in controversy at the time of filing the request for a contested case hearing. The designation must be made at the time the request for a contested case hearing is made and be included in the request. The decision of the administrative law judge in an action designated as a small claims case is final and conclusive and may not be reviewed by a court. A case decided pursuant to this section may not be cited by either the department or a taxpayer in a future action and establishes no precedent except for the taxpayer involved and the tax period or periods in controversy. This section does not apply to actions that raise constitutional issues.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



SECTION 12-60-910. Jeopardy assessment; notice.

(A) If the department finds that the assessment or the collection of a tax or a deficiency for a tax period is jeopardized in whole or in part by delay, the department may terminate the taxpayer's current tax period and immediately assess the tax for the current period and prior periods not barred by the statute of limitations including interest, penalties, and other amounts provided by law. An action by the department made pursuant to this subsection is a "jeopardy assessment".

(B) If a jeopardy assessment is made pursuant to subsection (A), notice of the jeopardy assessment must be provided to the taxpayer by one of the following means:

(1) personal delivery of the assessment to the taxpayer;

(2) mailing a copy of the assessment to the last known address of the taxpayer by first class mail; or

(3) other means reasonably designed to provide notice to the taxpayer.

(C) A jeopardy assessment is immediately due and payable, and proceedings for collection may begin as soon as the jeopardy assessment is made.

(D) A taxpayer may obtain a stay of the collection for all or part of the jeopardy assessment by:

(1) posting a bond with the department equal to the amount of the assessment that will be stayed, including interest to the date of payment; or

(2) providing security in an amount the department considers necessary to secure all or part of the amount of the jeopardy assessment. The security required by the department cannot exceed twice the assessed amount for which the taxpayer seeks a stay.

(E) The department may stay collection at any time it finds that an assessment or the collection of a tax in whole or in part is no longer in jeopardy.

(F) The taxpayer may at any time waive part or all of the stay of collection.

(G) Where collection of part or all of the jeopardy assessment is stayed under this section, the period of limitation on any action to collect the assessment is tolled during the time of the stay.

(H) The bond or security must be reduced if:

(1) the taxpayer pays part of the tax covered by the bond or security and the taxpayer requests the reduction. The reduction must be proportionate to the amount paid;

(2) the department abates a portion of the jeopardy assessment. The reduction in the bond or security must be proportionate to the amount abated.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



SECTION 12-60-920. Written statement of information relied on in making jeopardy assessment; jeopardy hearings; contested case hearings; burden of proof.

(A) Within five days after the day on which a jeopardy assessment is made, the department shall provide the taxpayer with a written statement of the information the department relied on in making the assessment.

(B) Within thirty days after the day on which the taxpayer is furnished the written statement described in subsection (A), or within thirty days after the last day of the period within which the statement is required to be furnished, the taxpayer may request a contested case hearing before the Administrative Law Court by filing a request with the department.

(C) Within ten days after a request for a contested case hearing is received by the department, it shall file its response with the Administrative Law Court. Within twenty days after a request for a contested case hearing is received by the department, or as soon thereafter as practicable, an administrative law judge shall hold the contested case hearing and determine whether or not the making of the jeopardy assessment is reasonable under the circumstances, and whether the amount assessed as a result of the action taken under Section 12-60-910 is appropriate under the circumstances.

(D) If the administrative law judge determines that the making of the jeopardy assessment is unreasonable or that the amount assessed or demanded is inappropriate, he may order the department to abate the assessment, to redetermine, in whole or in part, the amount, or to take other action as the judge finds appropriate.

(E) The decision made by the administrative law judge under subsection (D) is final and conclusive and may not be reviewed by a court.

(F)(1) In a contested case hearing pursuant to subsection (C), the department has the burden of proof showing the making of the jeopardy assessment was reasonable under the circumstances.

(2) In a contested case hearing pursuant to subsection (C), the taxpayer has the burden of proof of showing the tax assessed as a result of the action taken pursuant to Section 12-60-910 is not appropriate.

(G)(1) If the administrative law judge determines that the collection of the tax assessed is in jeopardy, the administrative law judge shall remand the case to the department to issue a department determination for the period or period in issue within the time period determined by the judge. This department determination is not limited by the administrative law judge's finding of the appropriate amount to collect as a jeopardy assessment. The taxpayer may appeal this department determination in accordance with Section 12-60-460. At the contested case hearing on this department determination, the parties can raise issues and arguments previously presented at the jeopardy hearing;

(2) if the administrative law judge determines that the collection of the tax assessed is not in jeopardy, the department may issue a department determination in accordance with Section 12-60-450(E).

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



SECTION 12-60-1310. Denial, proposed suspension, cancellation, or revocation of License; written protest; contents.

(A) If a division of the department denies a person a license that the department administers, or sends by first class mail or delivers a notice to the license holder that the division of the department shall suspend, cancel, or revoke a license administered by the department, then the person can appeal by filing a written protest with the department within ninety days of the denial, or proposed suspension, cancellation, or revocation. The department may extend the time for filing a protest at any time before the period has expired.

(B) The written protest must contain:

(1) the name, address, and telephone number of the person;

(2) the appropriate taxpayer number or numbers, if any;

(3) the kind of license in dispute;

(4) a statement of facts supporting the person's position;

(5) a statement outlining the reasons for the appeal, including law or other authority upon which the person relies; and

(6) other relevant information the department may reasonably prescribe.

(C) After the protest is filed, the person and the department shall stipulate the facts and issues upon which they can agree and may attempt to settle the case. If the person fails to respond or participate in the process, the department may view the appeal as abandoned and make a department determination using information provided in accordance with Section 12-60-30(15)(c)(iii).

(D)(1) The department shall make a department determination using the information provided by the person in accordance with Section 12-60-30(15)(c)(iii).

(2) A determination of the department adverse to the person must be in writing and must:

(a) be sent by first class mail or delivered to the person;

(b) explain the basis for the department's determination;

(c) inform the person of his right to request a contested case hearing; and

(d) explain that the license must not be issued or the license must be suspended or revoked in thirty days unless the person requests a contested case hearing.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



SECTION 12-60-1320. Exhaustion of prehearing remedies; request for hearing; time limitation.

Upon exhaustion of his prehearing remedy, a person may seek relief from the department's determination by requesting a contested case hearing before the Administrative Law Court. This request must be made within thirty days after the date the department's determination was sent by first class mail or delivered to the person. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



SECTION 12-60-1330. Hearing after exhaustion of prehearing remedy; request for contested case hearing after determination by department.

(A) Before a person may seek a determination by an administrative law judge pursuant to Section 12-60-1320, he shall exhaust his prehearing remedy.

(1) If a person requests a contested case hearing before the Administrative Law Court within ninety days of the date of the denial or proposed suspension, cancellation, or revocation without exhausting his prehearing remedy because he failed to file a protest with the department, the administrative law judge shall dismiss the action without prejudice.

(2) If the person failed to provide the department within the ninety-day- time period with the facts, law, and other authority supporting his position, he shall provide them to the department. The administrative law judge shall then remand the case to the department for reconsideration in light of the new facts or issues unless the department elects to forego the remand.

(3) If a person fails to file a protest with the department within ninety days of the date of the denial or proposed suspension, cancellation, or revocation, the person is in default, and the department shall deny, suspend, cancel, or revoke the license or permit appropriate. The denial, suspension, cancellation, or revocation of the license or permit may be lifted by the Administrative Law Court for good cause shown, and remand the matter to the department.

(B) Upon remand the department has thirty days, or a longer period ordered by the administrative law judge, to consider the new facts and issues and amend its department determination. The department shall issue its amended department determination in the same manner as the original. The person has thirty days after the date the department's amended determination was sent by first class mail or delivered to the person to again request a contested case hearing. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If the department fails to issue its amended department determination within thirty days of the date of the remand, or a longer period ordered by the administrative law judge, the person may request again a contested case hearing. At the new hearing the facts, law, and other authority presented at the original hearing have been presented in a timely manner for purposes of exhausting the person's prehearing remedy. The statute of limitations remains suspended by Section 12-54-85(G) during this process.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003; 2005 Act No. 161, Section 23.H, eff June 9, 2005.



SECTION 12-60-1340. Emergency revocation order.

Anything else in this chapter notwithstanding, if the department determines that public health, safety, or welfare requires emergency action, it shall seek an emergency revocation order from the Administrative Law Court, pursuant to Section 1-23-370(c).

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



SECTION 12-60-1350. Applicability of chapter.

Provisions in this chapter do not apply to, or have an effect on, a license suspended or revoked (1) by judicial decision or order, (2) where a statute requires the department to suspend or revoke a license, or (3) by other operation of law.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.DD, eff June 18, 2003.



SECTION 12-60-1710. Appeal procedures for real or personal property tax assessments.

The procedures provided in this article for appealing property tax assessments apply to all property tax assessments made for real or personal property tax purposes.

HISTORY: 1995 Act No. 60, Section 4A.



SECTION 12-60-1720. Department to prescribe regulations, rules, procedures, forms and instructions.

The department shall prescribe rules, procedures, forms, and instructions it considers appropriate and that are consistent with this article. Property tax assessors, auditors, and taxpayers shall comply with the department's regulations, rules, and procedures, and shall use the forms the department prescribes.

HISTORY: 1995 Act No. 60, Section 4A.



SECTION 12-60-1730. Written protest required to appeal property tax assessment or denial of exemption; assessors must notify taxpayer of right to appeal and time limitation.

A property taxpayer may appeal any property tax assessment or denial of exemption if a written protest is filed in accordance with this article. All property tax assessors shall notify taxpayers of their right to appeal and of the applicable time limitations. The department shall provide protest forms, and the property tax assessor shall make the forms available to property taxpayers. A property taxpayer's use of the department's protest forms is not mandatory.

HISTORY: 1995 Act No. 60, Section 4A.



SECTION 12-60-1740. Tax refunds; preference over other claims.

If it is determined that any tax in excess of the amount due was paid to or collected by a county, municipality, or other political subdivision, the treasurer within thirty days of the final determination shall refund the taxes and penalties, if any, so paid. The refund must be paid in preference to other claims against the county, municipality, or other political subdivision together with interest determined in accordance with Section 12-54-25. The full faith and credit of the county, municipality, or other political subdivision, as the case may be, is pledged as security for the funds. A county treasurer may refund the tax from current tax collections of the county, municipality, or other political subdivision if the treasurer collected and distributed the incorrectly collected tax for the county, municipality, or other political subdivision. When the treasurer has no current taxes of the county, municipality, or other political subdivision or when the treasurer did not collect the tax, notice of the approved refund must be transmitted to the entity or entities that received or collected the tax, and that entity or entities shall provide for the refund from other sources. If a treasurer does not have available the necessary funds, he shall report the refund due to the governing body of the appropriate political subdivision, and the governing body shall provide for the payment.

HISTORY: 1995 Act No. 60, Section 4A.



SECTION 12-60-1750. Refund of property taxes; exceptions.

Notwithstanding any other provision of law, no refund of property taxes must be given:

(1) for a property tax exemption requiring an application, unless the application was timely filed; or

(2) for errors in valuation, unless the assessment was appealed in accordance with Section 12-60-2110, 12-60-2510, or 12-60-2910, as appropriate. For the purposes of this item, the taxation of exempt property is not an error in valuation.

HISTORY: 1995 Act No. 60, Section 4A.



SECTION 12-60-1755. Crediting of erroneous property tax payments.

If a taxpayer or his agent pays property taxes in error, or the payment is erroneously credited, the treasurer shall credit the amount paid against the actual liability of the taxpayer for the tax year in question. This section applies for any tax year for which proof is provided.

HISTORY: 1995 Act No. 145, Part II, Section 119F.



SECTION 12-60-1760. Action pending against county officer.

(A) The county shall pay the reasonable attorney's fees, expenses, damages, and costs resulting from defending an action brought against a county officer for performing or attempting to perform a duty imposed on him by this title if the plaintiff prevails in the action and it affects the interest of the county. The county auditor shall ratably apportion the fees, expenses, damages, and costs among all parties, except the State, interested in the revenue involved in the action.

(B) If an action involves only a municipal levy, the municipality shall pay the attorney's fees, expenses, damages, and costs which may be awarded in the action. In such an action, a county auditor or treasurer may cause a municipality interested in the revenue involved in an action to be made a party to the action. The administrative law judge or the court in which the action is pending shall join the municipality as a party.

HISTORY: 1995 Act No. 60, Section 4A.



SECTION 12-60-1770. Small claims case.

A taxpayer who requests a contested case hearing before the Administrative Law Court pursuant to this article may avail himself of the small claims case provisions of Section 12-60-520 if the case otherwise meets the requirements of that section. In an action commenced by a county assessor or auditor, the taxpayer in his response to the county assessor's or auditor's request, may designate the case a small claims case if no more than ten thousand dollars of taxes and penalties, not including interest, are in controversy at the time the taxpayer's response is made.

HISTORY: 1995 Act No. 60, Section 4A.



SECTION 12-60-2110. Property tax assessment protest; time for filing.

In the case of property tax assessments made by a division of the department, protests must be filed within ninety days after the date of the property tax assessment notice. If the division does not send a taxpayer a property tax assessment notice, a protest must be filed within ninety days after the tax notice is mailed to the taxpayer. If a division of the department denies a property tax exemption, a protest must be filed within ninety days after the date the notice of denial is mailed to the taxpayer.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.EE, eff June 18, 2003.



SECTION 12-60-2120. Property taxpayer appeal by written protest; contents.

(A) A property taxpayer may appeal a property tax assessment proposed by a division of the department by filing a written protest with the department.

(B) A property taxpayer may protest any denial of a tax exemption by the department for property he believes is exempt from property tax by filing a written protest with the department.

(C) The protest of property taxes under this section must be mailed or delivered to either the director, or his designee, within the time limits provided in Section 12-60-2110, and the protest must include the information required in Section 12-60-450(B) and also the fair market value, special use value, if applicable, and property classification of the property the taxpayer believes is correct. If the protest claims the property is exempt, the protest must state the basis on which exemption is claimed.

(D) All appeals must be conducted as provided in Section 12-60-450(C) through (E).

HISTORY: 1995 Act No. 60, Section 4A.



SECTION 12-60-2130. Taxpayer or local governing body may request contested case hearing.

A property taxpayer or the local governing body who disagrees with the department determination may request a contested case hearing before the Administrative Law Court if he files an action within thirty days of the date of the department's determination. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If a taxpayer requests a contested case hearing before the Administrative Law Court without exhausting his prehearing remedy because he failed to file a protest, the administrative law judge shall dismiss the action without prejudice. If the taxpayer failed to provide the department with the facts, law, and other authority supporting his position, he shall provide the department with the facts, law, and other authority he failed to present to the department earlier. The administrative law judge shall then remand the case to the department for reconsideration in light of the new facts or issues unless the department elects to forego the remand.

Upon remand the department will have thirty days, or a longer period ordered by the administrative law judge, to consider the new facts and issues and amend its department determination. The department shall issue its amended department determination in the same manner as the original. The taxpayer has thirty days after the date the department's amended determination was sent by first class mail or delivered to the taxpayer to again request a contested case hearing. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If the department fails to issue its amended department determination within thirty days of the date of the remand, or a longer period ordered by the administrative law judge, the taxpayer can again request a contested case hearing. At the new hearing the facts, law, and other authority presented at the original hearing must be deemed to have been presented in a timely manner for purposes of exhausting the taxpayer's prehearing remedy. The statute of limitations remains suspended by Section 12-54-85(G) during this process.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 456, Section 11.



SECTION 12-60-2140. Payment of adjusted assessment if appeal not concluded by December thirty-first of tax year; payment or refund of difference after final determination.

(A) If it is reasonably expected that the appeal will not be resolved by December thirty-first of the tax year, the department shall notify the auditor of the county where the property is located to adjust the property tax assessment of property under protest to eighty percent of the protested property tax assessment, or any valuation greater than eighty percent agreed to in writing by the taxpayer, and enter the adjusted property tax assessment on the tax duplicate. The tax must be paid as in other cases.

(B) After a final determination, if the property tax assessment is greater than the adjusted property tax assessment, a corrected property tax assessment must be made and entered. Interest determined in accordance with Section 12-54-25 must be collected in the same manner as the tax.

(C) After a final determination, if the property tax assessment is less than the adjusted property tax assessment, a corrected property tax assessment must be made and entered. The overpayment of tax must be refunded together with interest determined in accordance with Section 12-54-25 on the overpayment.

(D) For purposes of this section, the "final determination" includes the decision of the Administrative Law Court or court if the property tax assessment was heard by the Administrative Law Court or appealed to a court as provided in this subarticle.

HISTORY: 1995 Act No. 60, Section 4A.



SECTION 12-60-2150. Filing claim for a refund; contents.

(A) Subject to the limitations in Section 12-60-1750, and within the time limitation of Section 12-54-85(F), a property taxpayer may seek a refund of property taxes paid and assessed by the department by filing a claim for refund with the department if it originally assessed the property or the taxpayer believes the property is exempt, other than from the homestead exemption, from property taxes.

(B) The department shall notify the counties affected by the claim for refund. A county auditor, upon notification, shall notify any affected municipalities or other political subdivisions.

(C) The claim for refund under this section must be mailed or delivered to the department, and must include the information required in Section 12-60-450(B), the fair market value, special use value, if applicable, and property classification of the property the taxpayer believes correct. If the claim for refund states the property is exempt, the claim for refund must state the basis on which exemption is claimed.

(D) The appropriate division of the department shall determine what refund is due, if any, and give the taxpayer written notice of its determination as soon as practicable after a claim has been filed.

(E) A taxpayer may appeal the division's decision by filing a written protest with the department following the procedures provided in Section 12-60-2110. For purposes of complying with the provisions of Section 12-60-2110, the written denial of any part of a claim for refund is the equivalent of a property tax assessment notice.

(F) The department shall consider the claim, determine the correct property tax assessment, and issue any necessary orders. All appeals before the department must be conducted as provided in Section 12-60-450(C) through (E).

(G) Even if a taxpayer has not filed a claim for refund, where no question of fact or law is involved, and it appears from the record that money has been erroneously or illegally collected from a taxpayer or other person under a mistake of fact or law, the department may, subject to the limitations in Section 12-60-1750, within the period specified in Section 12-54-85 and upon making a record in writing of its reasons, order a refund to the taxpayer or other person.

(H) A property taxpayer or the local governing body who disagrees with the department determination may request a contested case hearing before the Administrative Law Court by filing the request in accordance with the Administrative Law Court rules within thirty days of the date of the department determination.

If a taxpayer requests a contested case hearing before the Administrative Law Court without exhausting his prehearing remedy because he failed to file a protest, the administrative law judge shall dismiss the action without prejudice. If the taxpayer failed to provide the department with the facts, law, and other authority supporting his position, he shall provide the department with the facts, law, and other authority he failed to present to the department earlier. The administrative law judge shall then remand the case to the department for reconsideration in light of the new facts or issues unless the department elects to forego the remand.

Upon remand the department has thirty days, or a longer period ordered by the administrative law judge, to consider the new facts and issues and amend its department determination. The department shall issue its amended department determination in the same manner as the original. The taxpayer has thirty days after the date the department amended determination was sent by first class mail or delivered to the taxpayer to again request a contested case hearing. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If the department fails to issue its amended department determination within thirty days of the date of the remand, or a longer period ordered by the administrative law judge, the taxpayer can again request a contested case hearing. At the new hearing the facts, law, and other authority presented at the original hearing must be deemed to have been presented in a timely manner for purposes of exhausting the taxpayer's prehearing remedy. The statute of limitations remains suspended by Section 12-54-85(G) during this process.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 456, Section 12; 1997 Act No. 106, Section 5.



SECTION 12-60-2510. Property tax assessment notice; contents; written notice of objection.

(A)(1) In the case of property tax assessments made by the county assessor, whenever the assessor increases the fair market value or special use value in making a property tax assessment by one thousand dollars or more, or whenever the first property tax assessment is made on the property by a county assessor, the assessor, by July first in the year in which the property tax assessment is made, or as soon after as is practical, shall send the taxpayer a property tax assessment notice. In years when real property is appraised and assessed under a countywide equalization program, substantially all property tax assessment notices must be mailed by October first of the implementation year. In these reassessment years, if substantially all of the tax assessment notices are not mailed by October first, the prior year's property tax assessment must be the basis for all property tax assessments for the current tax year. A property tax assessment notice under this subsection must be in writing and must include:

(a) the fair market value;

(b) value as limited by Article 25, Chapter 37, Title 12;

(c) the special use value, if applicable;

(d) the assessment ratio;

(e) the property tax assessment;

(f) the number of acres or lots;

(g) the location of the property;

(h) the tax map number; and

(i) the appeal procedure.

(2) The notice must be served upon the taxpayer personally or by mailing it to the taxpayer at his last known place of residence which may be determined from the most recent listing in the applicable telephone directory, the Department of Motor Vehicles' motor vehicle registration list, county treasurer's records, or official notice from the property taxpayer.

(3) In years when there is a notice of property tax assessment, the property taxpayer, within ninety days after the assessor mails the property tax assessment notice, must give the assessor written notice of objection to one or more of the following: the fair market value, the special use value, the assessment ratio, and the property tax assessment.

(4) In years when there is no notice of property tax assessment, the property taxpayer may appeal the fair market value, the special use value, the assessment ratio, and the property tax assessment of a parcel of property at any time. The appeal must be submitted in writing to the assessor. An appeal submitted before the first penalty date applies for the property tax year for which that penalty would apply. An appeal submitted on or after the first penalty date applies for the succeeding property tax year.

(B) The department shall prescribe a standard property tax assessment notice designed to contain the information required in subsection (A) in a manner that may be easily understood.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 431, Section 28; 1998 Act No. 298, Section 1; 2000 Act No. 283, Section 4(B), eff May 19, 2000; 2002 Act No. 271, Section 1, eff May 28, 2002; 2003 Act No. 69, Section 3.FF, eff June 18, 2003; 2006 Act No. 388, Pt IV, Section 2.B, eff upon ratification of amendment to Article X of the Constitution (ratified April 26, 2007); 2007 Act No. 57, Section 9, eff June 6, 2007.



SECTION 12-60-2520. Written request to meet with assessor constitutes notice of objection; written protest following conference; contents.

(A) A property taxpayer may object to a property tax assessment made by a county assessor by requesting in writing to meet with the assessor within the time limits provided in Section 12-60-2510. This written request is a notice of objection for purposes of this subarticle.

(B) If, upon examination of the property taxpayer's written objection, the county assessor agrees with the taxpayer, the county assessor must correct the error. If, upon the examination, the county assessor does not agree with the taxpayer, the assessor shall schedule a conference with the property taxpayer within thirty days of the date of the request for a meeting or as soon after that as practical. If the matter is not resolved at the conference, the assessor shall advise the property taxpayer of the right to protest and provide the taxpayer a form on which to file the protest. The property taxpayer has thirty days after the date of the conference to file a written protest with the assessor. The protest must contain:

(1) the name, address, and telephone number of the property taxpayer;

(2) a description of the property in issue;

(3) a statement of facts supporting the taxpayer's position;

(4) a statement outlining the reasons for the appeal, including any law or other authority, upon which the taxpayer relies; and

(5) the value and classification which the property taxpayer considers the fair market value, special use value, if applicable, and the proper classification.

The taxpayer may use the form prepared by the department, but use of the form is not mandatory.

(C) The assessor shall respond to the written protest and the response must:

(1) be in writing;

(2) be mailed to the property taxpayer by first class mail within thirty days of the date of receipt of the property taxpayer's protest or as soon thereafter as practical;

(3) include a statement of the initial property tax assessment and the redetermined property tax assessment;

(4) state that the redetermined property tax assessment will become final if the property taxpayer does not appeal the property tax assessment to the county board of assessment appeals; and

(5) inform the taxpayer of procedures for all further appeals.

(D) The assessor may amend, modify, or rescind any property tax assessment, except claims relating to property tax exemptions.

(E) Each protest and each response must be filed and maintained at the office of the assessor for four years, and must be made available for examination and copying by any property taxpayer, at the taxpayer's expense pursuant to Chapter 4, Title 30, the Freedom of Information Act.

HISTORY: 1995 Act No. 60, Section 4A; 1998 Act No. 442, Section 4E.



SECTION 12-60-2530. County board of assessment appeals.

(A) Within thirty days after the date of the county assessor's response provided in Section 12-60-2520, a property taxpayer may appeal a real property tax assessment to the county board of assessment appeals. The board may rule on any timely appeal relating to the correctness of any of the elements of the property tax assessment, and also other relevant claims of a legal or factual nature, except claims relating to property tax exemptions. Conferences held by the board are subject to any rules prescribed for the county boards of assessment appeals by the Administrative Law Court. The assessor may extend the time period for filing a taxpayer's appeal if the request for an extension is received by the assessor within thirty days of the date of the county assessor's response provided in Section 12-60-2520.

(B) An appeal to the board begins by giving written notice of intent to appeal to the assessor.

(C) A conference on the appeal must be conducted by the board within thirty days after the date of receiving a notice of appeal, or as soon thereafter as practical. The board shall:

(1) set the place, date, and time for the conference;

(2) give the assessor and the property taxpayer at least thirty days' written notice of the conference;

(3) advise the property taxpayer that all evidence must be presented at the conference; and

(4) have the authority and jurisdiction to enter a default decision if either the property taxpayer or the assessor fails to appear at the conference, if proper notice of the conference was given. If a default decision is entered against the property taxpayer for failure to appear at the conference, the property tax assessment becomes a final property tax assessment. A default order entered against the assessor for failure to appear at the conference results in a final property tax assessment based on the value stated in the property taxpayer's written protest. However, the board may grant a continuance and refrain from entering a default order upon good cause shown by any party.

(D) The intervention by an interested person not a party to the action is allowed where:

(1) the intervenor has a legal or equitable interest in the property which is the subject of the property tax assessment;

(2) the intervention is not prevented by any applicable statute of limitations and the intervenor has exhausted his prehearing remedies;

(3) the disposition of the action could, as a practical matter, impede protection of that interest; and

(4) the intervenor's interest is not being adequately represented by the existing parties, and could be impeded, as a practical matter, if intervention is denied.

(E) Each appeal must be considered by all board members present at a meeting. The lesser of a majority of the members or three members of the board is a quorum, unless the parties agree to a lesser number.

(F) At least fifteen days before the date of the conference, the assessor shall file with the board:

(1) a copy of the original property tax assessment for the subject property;

(2) the written protest of the property taxpayer;

(3) a written response to the taxpayer's protest; and

(4) copies of documents, including appraisals, property sales, and a brief description of other evidence to be presented by him. Copies of the documents filed with the board must be mailed or delivered to the property taxpayer at the same time.

(G) At least fifteen days before the date of the conference, the property taxpayer shall file with the board copies of documents, including appraisals, property sales, and a brief description of other evidence to be presented. Copies of the documents and lists must be mailed or delivered to the assessor at the same time. The requirement that the property taxpayer file the material with the board and mail or deliver it to the assessor may be waived by the board.

(H) At least seven days before the date of the conference, the parties may file with the board any response each may have to the information filed by the other. This material must be mailed or delivered to the other party at the same time.

(I) The conference must be held as follows:

(1) Conferences are open to the public.

(2) The board may meet in closed session to consider evidence presented at the conference.

(3) The assessor shall explain the property tax assessment and his response to the taxpayer's written protest.

(4) The assessor may provide the board with evidence to support the property tax assessment.

(5) The property taxpayer shall state his reasons for protesting the property tax assessment.

(6) The property taxpayer may provide the board with evidence to support amending, modifying, or rescinding the property tax assessment.

(7) A person intervening as a party in the appeal may state his position and present evidence in support of his position.

(8) The assessor may rebut information and arguments presented by the taxpayer or intervenor.

(9) The property taxpayer and intervenors, if any, may rebut information and arguments presented by the assessor.

(10) Any member of the board may question the property taxpayer, the assessor, and anyone else providing information at the conference. Any member of the board may request additional information.

(J) After the conference, the board shall issue a decision based upon the evidence before it as follows:

(1) The decision must be made by a majority vote of the board members present at the conference. In case of a tie, the assessor's determination is upheld.

(2) At the conclusion of the conference, the decision may be announced orally or it may be reserved for consideration. In either event, the board shall mail a written decision to the parties within fifteen days after the date of the conference, or as soon thereafter as practical.

(3) The written decision of the board shall:

(a) explain the basis for the decision;

(b) state that if the decision is not appealed, it must be certified to the county auditor for entry upon the property tax assessment rolls or tax duplicate; and

(c) inform the parties of their right to request a contested case hearing before the Administrative Law Court.

HISTORY: 1995 Act No. 60, Section 4A.



SECTION 12-60-2540. Contested case hearing; time for requesting following board's decision.

(A) Within thirty days after the date of the board's written decision, a property taxpayer or county assessor may appeal a property tax assessment made by the board by requesting a contested case hearing before the Administrative Law Court in accordance with the rules of the Administrative Law Court.

(B) If a taxpayer requests a contested case hearing before the Administrative Law Court without exhausting his prehearing remedy because he failed to file a protest or attend the conference with the county board of assessment appeals, the administrative law judge shall dismiss the action without prejudice. If the taxpayer failed to provide the county board with the facts, law, and other authority supporting his position, he shall provide the representative of the county at the hearing with the facts, law, and other authority he failed to present to the county board earlier. The administrative law judge shall then remand the case to the county board for reconsideration in light of the new facts or issues unless the representative of the county at the hearing elects to forego the remand.

Upon remand the county board has thirty days, or a longer period ordered by the administrative law judge, to consider the new facts and issues and amend its decision. The county board shall issue its amended decision in the same manner as the original. The taxpayer has thirty days after the date the county board's decision was mailed or delivered to the taxpayer to again request a contested case hearing. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If the county board fails to issue its amended decision within thirty days of the date of the remand, or a longer period ordered by the administrative law judge, the taxpayer can again request a contested case hearing. At the new hearing the facts, law, and other authority presented at the original hearing must be deemed to have been presented in a timely manner for purposes of exhausting the taxpayer's prehearing remedy. The statute of limitations remains suspended by Section 12-54-85(G) during this process.

HISTORY: 1995 Act No. 60, Section 4A.



SECTION 12-60-2545. Agricultural use appeals; attorney's fees.

Notwithstanding Section 12-60-3350, if a taxpayer appeals a county assessor's decision to remove the agricultural use classification from a property, the county shall pay reasonable attorney's fees if the taxpayer prevails in the contested case hearing and the administrative law judge makes a finding that the county assessor's decision was not reasonable.

HISTORY: 2007 Act No. 57, Section 1, eff June 6, 2007.



SECTION 12-60-2550. Payment of adjusted assessment if protest or appeal not concluded by December thirty-first of tax year; payment or refund of difference after final determination.

(A) If it is reasonably expected that the written protest or appeal will not be resolved by December thirty-first of the tax year, the county assessor shall notify the auditor to adjust the property tax assessment of the property under protest to eighty percent of the protested property tax assessment, or any valuation greater than eighty percent agreed to in writing by the taxpayer, and enter the adjusted property tax assessment on the tax duplicate. The tax must be paid as in other cases.

(B) After final review of the protest or appeal, if the property tax assessment is greater than the adjusted property tax assessment, a corrected property tax assessment must be made and entered. Interest determined in accordance with Section 12-54-25 must be collected in the same manner as the tax.

(C) After final review of the protest or appeal, if the property tax assessment is less than the adjusted property tax assessment, a corrected property tax assessment must be made and entered. The overpayment of tax must be refunded together with interest determined in accordance with Section 12-54-25.

(D) For purposes of this section the "final review of the protest or appeal" includes the final decision of the Administrative Law Court or court with respect to the property tax assessment if the property tax assessment was heard by the Administrative Law Court or appealed to a court as provided in this subarticle.

HISTORY: 1995 Act No. 60, Section 4A.



SECTION 12-60-2560. Filing claim for refund; contents.

(A) Subject to the limitations in Section 12-60-1750, and within the time limitation of Section 12-54-85(F), a property taxpayer may seek a refund of real property taxes assessed by the county assessor and paid, other than taxes paid on property the taxpayer claims is exempt, by filing a claim for refund with the county assessor who made the property tax assessment for the property for which the tax refund is sought.

The assessor, upon receipt of a claim for refund, shall immediately notify the county treasurer and the county auditor for the county from which the refund is sought. The majority of these three officials shall determine the taxpayer's refund, if any, and shall notify the taxpayer in writing of their decision.

(B) Within thirty days after the decision is mailed to the taxpayer on the claim for refund, a property taxpayer may appeal the decision to the county board of assessment appeals. The board may rule on any timely refund appeal relating to the correctness of the property tax assessment. Conferences conducted by the board are pursuant to the same rules and procedures provided in Section 12-60-2530 except that a taxpayer's denied claim for refund is considered the assessor's response to a protest of property tax assessment.

(C) Within thirty days after the board's decision is mailed to the taxpayer, a property taxpayer or county assessor may appeal the decision issued by the board by requesting a contested case hearing before the Administrative Law Court. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules.

If a taxpayer requests a contested case hearing before the Administrative Law Court without exhausting his prehearing remedy because he failed to file a claim for refund or attend the conference with the county board of assessment appeals, the administrative law judge shall dismiss the action without prejudice. If the taxpayer failed to provide the county board with the facts, law, and other authority supporting his position, he shall provide the representative of the county at the hearing with the facts, law, and other authority he failed to present to the county board earlier. The administrative law judge shall then remand the case to the county board for reconsideration in light of the new facts or issues unless the representative of the county at the hearing elects to forego the remand.

Upon remand the county board has thirty days, or a longer period ordered by the administrative law judge, to consider the new facts and issues and amend its decision. The county board shall issue its amended decision in the same manner as the original. The taxpayer has thirty days after the date the county board's decision was mailed or delivered to the taxpayer to again request a contested case hearing. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If the county board fails to issue its amended decision within thirty days of the date of the remand, or a longer period ordered by the administrative law judge, the taxpayer can again request a contested case hearing. At the new hearing the facts, law, and other authority presented at the original hearing must be deemed to have been presented in a timely manner for purposes of exhausting the taxpayer's prehearing remedy. The statute of limitations remains suspended by Section 12-54-85(G) during this process.

HISTORY: 1995 Act No. 60, Section 4A.



SECTION 12-60-2910. Request to meet with auditor regarding personal property tax assessment; written protest following conference; contents.

(A) A property taxpayer may object to a personal property tax assessment or a denial of a homestead exemption made by the county auditor by requesting, in writing, to meet with the auditor at any time on or before the later of:

(1) thirty days after the tax notice is mailed; or

(2) last day the tax levied upon the assessment may be timely paid.

(B) Within thirty days of the request for a meeting, or as soon thereafter as practical, the auditor shall schedule a conference with the taxpayer. If the matter is not resolved at the conference, the auditor shall advise the taxpayer of the right to protest and provide the taxpayer a form on which to file the protest. The taxpayer shall file with the auditor a written protest within thirty days after the date of the conference. The protest shall contain:

(1) the name, address, and phone number of the taxpayer;

(2) a copy of the tax notice or a description of the property including the receipt number of the tax notice;

(3) a statement of facts supporting the taxpayer's position;

(4) a statement outlining the reasons for the appeal, including any law or other authority upon which the taxpayer relies; and

(5) the value which the taxpayer considers the fair market value of the property.

The taxpayer may use the form provided by the auditor but is not required to use this form.

(C) The auditor shall respond to the written protest and the response must:

(1) be in writing;

(2) be mailed to the taxpayer by first class mail within thirty days of receipt of the taxpayer's protest or as soon thereafter as practical;

(3) if applicable, include a statement of the initial personal property tax assessment and the redetermined personal property tax assessment, including the recalculated fair market value;

(4) state that a recalculated personal property tax assessment will be made, or the auditor's decision on the homestead exemption will become final, if the taxpayer does not request a contested case hearing before the Administrative Law Court; and

(5) inform the taxpayer of his right to request a contested case hearing before the Administrative Law Court.

(D) The auditor may amend, modify, or rescind any property tax assessment, except claims relating to property tax exemptions, other than the homestead exemption.

(E) Each protest and each response must be filed and maintained at the office of the auditor for four years, and must be made available for examination and copying by any property taxpayer at the taxpayer's expense pursuant to Chapter 4, Title 30, the Freedom of Information Act.

HISTORY: 1995 Act No. 60, Section 4A; 1996 Act No. 431, Section 29; 1998 Act No. 442, Section 4F.



SECTION 12-60-2920. Contested case hearing following county auditor's response.

(A) Within thirty days after the date of the county auditor's response provided in Section 12-60-2910, a taxpayer may appeal a personal property tax assessment, or denial of a homestead exemption, by requesting a contested case hearing before the Administrative Law Court in accordance with its rules.

(B) If a taxpayer requests a contested case hearing before the Administrative Law Court without exhausting his prehearing remedy because he failed to file a protest or meet with the auditor, the administrative law judge shall dismiss the action without prejudice. If the taxpayer failed to provide the auditor with the facts, law, and other authority supporting his position, he shall provide the representative of the county at the hearing with the facts, law, and other authority he failed to present to the auditor earlier. The administrative law judge shall then remand the case to the auditor for reconsideration in light of the new facts or issues unless the representative of the county at the hearing elects to forego the remand.

Upon remand the auditor has thirty days, or a longer period ordered by the administrative law judge, to consider the new facts and issues and amend its decision. The auditor shall issue his amended decision in the same manner as the original. The taxpayer has thirty days after the date the auditor's decision was mailed or delivered to the taxpayer to again request a contested case hearing. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If the auditor fails to issue its amended decision within thirty days of the date of the remand, or a longer period ordered by the administrative law judge, the taxpayer can again request a contested case hearing. At the new hearing the facts, law, and other authority presented at the original hearing must be deemed to have been presented in a timely manner for purposes of exhausting the taxpayer's prehearing remedy. The statute of limitations remains suspended by Section 12-54-85(G) during this process.

HISTORY: 1995 Act No. 60, Section 4A.



SECTION 12-60-2930. Payment or refund following final review of protest.

(A) After final review of the protest, if the property tax assessment is greater than the adjusted property tax assessment, a corrected property tax assessment must be made and entered. Interest determined in accordance with Section 12-54-25 must be collected in the same manner as the tax.

(B) After final review of the protest, if the property tax assessment is less than the adjusted property tax assessment, a corrected property tax assessment must be made and entered. The overpayment of tax must be refunded together with interest determined in accordance with Section 12-54-25.

(C) For purposes of this section the "final review of the protest" includes the final decision of the Administrative Law Court or court with respect to the property tax assessment if the property tax assessment was heard by the Administrative Law Court or appealed to a court as provided in this subarticle.

HISTORY: 1995 Act No. 60, Section 4A.



SECTION 12-60-2940. Claim for refund of personal property tax; request for contested case hearing following denial of claim.

(A) Subject to the limitations in Section 12-60-1750, and within the time limitation of Section 12-54-85(F), a property taxpayer may seek a refund of property taxes assessed by the county auditor and paid, other than taxes paid on property the taxpayer claims is exempt unless the exemption is the homestead exemption, by filing a claim for refund with the county auditor who made the personal property tax assessment on the property for which the tax refund is sought. The auditor upon receipt of a claim for refund shall immediately notify the county treasurer and county assessor. A majority of these three officials shall determine the taxpayer's refund, if any, and shall notify the taxpayer in writing of their decision.

(B) A taxpayer may appeal the decision by requesting a contested case hearing before the Administrative Law Court in accordance with its rules within thirty days of the written denial of the claim for refund.

(C) If a taxpayer requests a contested case hearing before the Administrative Law Court without exhausting his prehearing remedy because he failed to file a claim for refund, the administrative law judge shall dismiss the action without prejudice. If the taxpayer failed to provide the auditor with the facts, law, and other authority supporting his position, he shall provide the representative of the county at the hearing with the facts, law, and other authority he failed to present to the auditor earlier. The administrative law judge shall then remand the case to the three county officials for reconsideration in light of the new facts or issues unless the representative of the county at the hearing elects to forego the remand.

Upon remand the three county officials have thirty days, or a longer period ordered by the administrative law judge, to consider the new facts and issues and amend their decision. The three county officials shall issue their amended decision in the same manner as the original. The taxpayer has thirty days after the date the taxpayer was notified of the amended decision to again request a contested case hearing. Requests for a hearing before the Administrative Law Court must be made in accordance with its rules. If the three county officials fail to issue their amended decision within thirty days of the date of the remand, or a longer period ordered by the administrative law judge, the taxpayer can again request a contested case hearing. At the new hearing the facts, law, and other authority presented at the original hearing must be deemed to have been presented in a timely manner for purposes of exhausting the taxpayer's prehearing remedy. The statute of limitations remains suspended by Section 12-54-85(G) during this process.

HISTORY: 1995 Act No. 60, Section 4A.



SECTION 12-60-3310. Requesting contested case hearing.

A party permitted to request a contested case hearing with the Administrative Law Court shall make his request and serve it on opposing parties in accordance with rules established by the Administrative Law Court.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.HH, eff June 18, 2003.



SECTION 12-60-3312. Contested hearings open to public.

Except as otherwise provided by law or proper judicial order, all proceedings and records of a contested case hearing of the Administrative Law Court of a matter covered by the South Carolina Revenue Procedures Act are open to the public.

HISTORY: 2007 Act No. 110, Section 6.A, eff June 21, 2007; 2007 Act No. 116, Section 12.A, eff June 28, 2007.



SECTION 12-60-3320. Stipulation of facts and issues in contested cases.

In order to increase the efficiency and reduce the costs of contested cases, parties to a contested case hearing, in good faith, shall do their best to stipulate the facts and issues upon which they can agree.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.HH, eff June 18, 2003.



SECTION 12-60-3330. Administrative law judge may request department's participation in property tax matters; department may intervene.

In view of the desirability of consistent property tax treatment throughout the State and of the department's oversight of county property tax matters, the administrative law judge can request the participation of the department in a case before it which arose from a property tax assessed by a county assessor or county auditor, and the department may intervene at the administrative law judge level in a case which arose from a property tax assessed by a county assessor or county auditor.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.HH, eff June 18, 2003.



SECTION 12-60-3340. Contested case hearings; rules.

Contested case hearings must be without a jury and, except as otherwise provided by this chapter, must be held in accordance with Chapter 23, Title 1 and the rules of the Administrative Law Court.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.HH, eff June 18, 2003.



SECTION 12-60-3350. Costs or disbursements are not allowed; exceptions.

In an action covered by this chapter, no costs or disbursements may be charged or allowed to either party, except for the service of process and the attendance of witnesses.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.HH, eff June 18, 2003.



SECTION 12-60-3360. Decisions by the Administrative Law Court available to public.

The Administrative Law Court shall make its decisions available to the public in accordance with Section 1-23-600.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.HH, eff June 18, 2003.



SECTION 12-60-3370. Bond required prior to appeal to court of appeals.

Except as otherwise provided, a taxpayer shall pay, or post a bond for, all taxes, not including penalties or civil fines, determined to be due by the administrative law judge before appealing the decision to the court of appeals. For property tax cases covered by Section 12-60-2140 or 12-60-2550, the taxpayer need pay only the amount assessed pursuant to the appropriate section.

HISTORY: 1995 Act No. 60, Section 4A; 2000 Act No. 399, Section 3(M)(1), eff August 17, 2000; 2003 Act No. 69, Section 3.HH, eff June 18, 2003; 2006 Act No. 387, Section 12, eff July 1, 2006.



SECTION 12-60-3380. Appeal of decision to court of appeals.

Except as otherwise provided in this chapter, a party may appeal a decision of the Administrative Law Court to the court of appeals. Appeal of a decision of the Administrative Law Court must be made in accordance with Section 1-23-610(B).

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.HH, eff June 18, 2003; 2006 Act No. 387, Section 13, eff July 1, 2006.



SECTION 12-60-3390. Dismissal of action covered by chapter brought in circuit court.

If a taxpayer brings an action covered by this chapter in circuit court, the circuit court shall dismiss the case without prejudice.

HISTORY: 1995 Act No. 60, Section 4A; 2003 Act No. 69, Section 3.HH, eff June 18, 2003; 2006 Act No. 387, Section 14, eff July 1, 2006.






CHAPTER 61 - SUITS TO CLEAR TAX TITLES

SECTION 12-61-10. Persons who may institute action to clear tax title.

Any county of this State, the forfeited land commission or other similar authority of any such county, any person or the executors, administrators, successors, assigns or grantees thereof, which has purchased at or acquired through a tax sale and obtained title to any real or personal property, may bring an action in the court of common pleas of such county for the purpose of barring all other claims thereto.

HISTORY: 1962 Code Section 65-3301; 1952 Code Section 65-3301; 1942 Code Section 2170-1; 1934 (38) 1563; 1941 (42) 58.



SECTION 12-61-20. Procedure; defendants.

Such action shall be commenced, conducted and concluded by decree as are similar actions in such court and there may be made defendants to the action the former owner of such property, his heirs, executors, administrators, successors or assigns and any other person or legal entity who has or claims any right, title, claim, interest or lien in or to such property, to the end that such rights, titles, interests, claims or liens may be adjudicated in such action and forever barred by the judgment and decree of the court if such are found to be junior or subsequent to the title of the county or any person purchasing at or acquiring title to property through a tax sale.

HISTORY: 1962 Code Section 65-3302; 1952 Code Section 65-3302; 1942 Code Section 2170-1; 1934 (38) 1563; 1941 (42) 58.



SECTION 12-61-30. Laws applicable to proceedings.

The proceeding authorized in this chapter shall be subject to the rules and laws governing the procedure and conduct of similar proceedings, including the laws governing service of process and the publication thereof against absent or unknown defendants.

HISTORY: 1962 Code Section 65-3303; 1952 Code Section 65-3303; 1942 Code Section 2170-1; 1934 (38) 1563; 1941 (42) 58.



SECTION 12-61-40. Judgment for defendant may be conditioned on payment of taxes.

In any decree or judgment of the court in an action brought by the county, the forfeited land commission or other similar authority wherein it may be found that a person has a superior title to that of the county, the forfeited land commission or other similar authority, the judgment in favor of such person shall be upon condition that the taxes and penalties thereupon on account of which the property was sold and all taxes which have accrued since such sale and the penalties thereupon be paid in full within sixty days after the date of such judgment and the court shall order the sale of the property in the manner of other judicial sales in default of such payment. From the proceeds of such sale such taxes, costs and penalties shall be first paid.

HISTORY: 1962 Code Section 65-3304; 1952 Code Section 65-3304; 1942 Code Section 2170-1; 1934 (38) 1563; 1941 (42) 58.



SECTION 12-61-50. Costs when property was purchased for less than one thousand dollars.

Whenever an action shall be brought under the provisions of this chapter relating to property for which the plaintiff paid less than the sum of one thousand dollars, all costs due shall be only one half of those ordinarily allowed.

HISTORY: 1962 Code Section 65-3305; 1952 Code Section 65-3305; 1942 Code Section 2170-1; 1934 (38) 1563; 1941 (42) 58.



SECTION 12-61-60. Construction.

This chapter shall be liberally construed to the end that it shall afford a complete remedy to any plaintiff claiming property by forfeiture unto him for nonpayment of taxes or by acquisition at or through a tax sale, so that he can under this chapter obtain a final and complete adjudication of the nature and extent of the title thereto and, in any event, procure a valid sale of the property from the proceeds of which the unpaid taxes shall be paid.

HISTORY: 1962 Code Section 65-3306; 1952 Code Section 65-3306; 1942 Code Section 2170-1; 1934 (38) 1563; 1941 (42) 58.






CHAPTER 62 - SOUTH CAROLINA MOTION PICTURE INCENTIVE ACT

SECTION 12-62-10. Citation of chapter.

This chapter may be cited as the "South Carolina Motion Picture Incentive Act".

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.



SECTION 12-62-20. Definitions.

For purposes of this chapter:

(1) "Company" means a corporation, partnership, limited liability company, or other business entity.

(2) "Department" means the Department of Parks, Recreation and Tourism.

(3) "Motion picture" means a feature-length film, video, television series, or commercial made in whole or in part in South Carolina, and intended for national theatrical or television viewing or as a television pilot produced by a motion picture production company. The term "motion picture" does not include the production of television coverage of news and athletic events or a production produced by a motion picture production company if records, as required by 18 U.S.C. 2257, are to be maintained by that motion picture production company with respect to any performer portrayed in that single media or multimedia program.

(4) "Motion picture production company" means a company engaged in the business of producing motion pictures intended for a national theatrical release or for television viewing. "Motion picture production company" does not mean or include a company owned, affiliated, or controlled, in whole or in part, by a company or person that is in default on a loan made by the State or a loan guaranteed by the State.

(5) "Payroll" means salary, wages, or other compensation subject to South Carolina income tax withholdings.

(6) "Director" means the director of the Department of Parks, Recreation and Tourism, or his designee.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.



SECTION 12-62-30. Exemption from state and local sales and use taxes.

A motion picture production company that intends to expend in the aggregate two hundred fifty thousand dollars or more in connection with the filming or production of one or more motion pictures in the State of South Carolina within a consecutive twelve-month period, upon making application for, meeting the requirements of, and receiving written certification of that designation from the department as provided in this chapter, shall be relieved from the payment of state and local sales and use taxes administered and collected by the Department of Revenue on funds expended in South Carolina in connection with the filming or production of a motion picture or pictures. The production of television coverage of news and athletic events is specifically excluded from the provisions of this chapter.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.



SECTION 12-62-40. Certification of exemption; reporting expenditures; failure to expend requisite amount.

(A) A motion picture production company that intends to film all or parts of a motion picture in South Carolina and desires to be relieved from the payment of the state and local sales and use taxes, administered and collected by the Department of Revenue, as provided in this chapter shall provide an estimate of total expenditures expected to be made in South Carolina in connection with the filming or production of the motion picture. The estimate of expenditures must be filed with the department before the commencement of filming in South Carolina.

(B) At the time the motion picture production company provides the estimate of expenditures to the department, it also shall designate a member or representative of the motion picture production company to work with the department and the Department of Revenue on reporting of expenditures and other information necessary to take advantage of the tax relief afforded by this chapter.

(C)(1) An application for the tax relief provided by this chapter must be accepted only from those motion picture production companies that report anticipated expenditures in the State in the aggregate equal to or exceeding two hundred fifty thousand dollars in connection with the filming or production of one or more motion pictures in the State within a consecutive twelve-month period.

(2) The application must be approved by the director.

(3) Once the application is approved by the director, the Department of Revenue shall issue a sales and use tax exemption certificate to the motion picture production company as evidence of the exemption. The exemption is effective on the date the application is approved by the director.

(D) A motion picture production company that is approved and receives a sales and use tax exemption certificate but fails to expend two hundred fifty thousand dollars within a consecutive twelve-month period is liable for the sales and use taxes that would have been paid had the approval not been granted; except, that the motion picture production company must be given a sixty-day period in which to pay the sales and use taxes without incurring penalties. The sales and use taxes are considered due as of the date the tangible personal property was purchased in or brought into South Carolina for use, storage, or consumption.

(E) Upon completion of the motion picture, the motion picture production company must return the sales and use tax exemption certificate to the Department of Revenue and submit a report to the department of the actual expenditures made in South Carolina in connection with the filming or production of the motion picture.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.



SECTION 12-62-50. Tax rebate for employment of persons subject to South Carolina income tax withholdings.

(A)(1) The South Carolina Film Commission may rebate to a motion picture production company a portion of the South Carolina payroll of the employment of persons subject to South Carolina income tax withholdings in connection with production of a motion picture. The rebate may not exceed twenty percent of the total aggregate South Carolina payroll for persons subject to South Carolina income tax withholdings, and may not exceed twenty-five percent for South Carolina residents, for persons employed in connection with the production when total production costs in South Carolina equal or exceed one million dollars during the taxable year. The rebates in total may not annually exceed ten million dollars and shall come from the state's general fund. For purposes of this section, "total aggregate payroll" does not include the salary of an employee whose salary is equal to or greater than one million dollars for each motion picture.

(2)(a) For purposes of this section, an employee is an individual directly involved in the filming or post-production of a motion picture in South Carolina and who is an employee of a:

(i) motion picture production company that is directly involved in the filming or post-production of a motion picture in South Carolina; or

(ii) personal service corporation retained by a motion picture production company to provide persons used directly in the filming or post-production of a motion picture in South Carolina; or

(iii) payroll services or loan out company that is retained by a motion picture production company to provide employees who work directly in the filming or post-production of a motion picture in South Carolina.

(b) For his wages to qualify for the rebate, the employee must be certified by the department as a qualifying employee and the employee must have had South Carolina income tax withholding withheld and remitted to the Department of Revenue by a company described in item (2)(a).

(3) The rebate applies with respect to an employee described in subsection (A)(2)(a)(ii) or (iii) only if, before commencement of filming in South Carolina, the personal services corporation, payroll services company, or loan out company is approved and certified by the department, and makes an irrevocable assignment of its rebate to the motion picture production company that produced the motion picture. The assignment must be made on a form provided by the Department of Revenue, which must include a waiver of confidentiality pursuant to Section 12-54-240. Upon assignment, the rebate may be paid only to the motion picture production company.

(B)(1) The rebate provided in subsection (A) is available to the motion picture production company at the end of all filming in South Carolina in connection with the motion picture. The motion picture production company producing the motion picture must apply to the department for a certificate of completion once filming in South Carolina is complete. The motion picture production company must provide the information the department considers necessary to determine if the one million dollar expenditure requirement has been met.

(2) A motion picture production company may claim the rebate by filing a request for rebate with the department once the certificate of completion is obtained. The request for rebate must be filed by the last day of February of the year following the year in which the certificate of completion is obtained. To claim the rebate, the motion picture production company and all companies described in subsection (A)(2)(a)(ii) or (iii) must be current with respect to all taxes due and owing the State at the time of filing the request for rebate. If the motion picture production company or a company described in subsection (A)(2)(a)(ii) or (iii) is not current with respect to all taxes due and owing the State, the motion picture production company is permanently barred from claiming the rebate.

(3) The motion picture production company must attach to its request for rebate a copy of the certificate of completion and a copy of all assignments of the rebate, if applicable.

(C) A motion picture production company claiming a rebate pursuant to this section, and all companies described in subsection (A)(2)(a)(ii) or (iii), must make payroll books and records available for inspection to the commission and the department at the times requested by the commission or the department. Each motion picture production company claiming the rebate, at the time of filing, must provide a report to both the commission and the department that includes the project's name, the name of each employee that worked on the motion picture, the social security number for each employee, the dates employed, the dates the employee worked on the motion picture, a job description for each employee, the total gross wages for each employee, the South Carolina taxable wages subject to withholding for each employee, the amount of rebate attributable to that employee, and other information considered necessary by the commission or the department. The report also must contain the total amount of withholding attributable to all employees that worked on the motion picture in South Carolina.

(D) For purposes of this section, and as an exception to Section 12-54-240, a motion picture production company and a company described in subsection (A)(2)(a)(ii) or (iii) agree that the commission and the department may share or provide information concerning the request for rebate and the certificate of completion among the respective taxpayers and the respective agencies.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004 [subsection (A)(l) eff July 1, 2005]; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008; 2013 Act No. 26, Section 1, eff May 8, 2013.



SECTION 12-62-55. Assignment of rebate payments to designated trustee; election form; time for filing for assignment.

At the time the motion picture production company is certified by the department, it may make an irrevocable assignment of future payments attributable to the rebates made pursuant to Section 12-62-40 or 12-62-50 to a designated trustee. For purposes of this chapter, "designated trustee" means the single financier or financial institution designated by the council to receive all assignments of payments made pursuant to this chapter and to the terms of an agreement entered into by the qualifying motion picture production company. If a qualifying motion picture production company elects to assign payments to the designated trustee, the election must be made on a form provided by the department, including a waiver of confidentiality pursuant to Section 12-54-240, and the payments may be paid only to the designated trustee. The qualifying motion picture production company must file an application for the assignment with the director no later than thirty days after filming begins in South Carolina.

HISTORY: 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.



SECTION 12-62-60. Distribution of admissions taxes; rebates to motion picture production companies; promotion of collaborative efforts between institutions of higher learning and motion picture related entities.

(A)(1) An amount equal to twenty-six percent of the general fund portion of admissions tax collected by the State of South Carolina for the previous fiscal year must be funded annually by September first to the department for the exclusive use of the South Carolina Film Commission. The department may rebate to a motion picture production company up to thirty percent of the expenditures made by the motion picture production company in the State if the motion picture production company has a minimum in-state expenditure of one million dollars. The distribution of rebates may not exceed the amount annually funded to the department for the South Carolina Film Commission from the admissions tax collected by the State.

(2) This subsection does not apply to payroll paid for motion picture production employees subject to Section 12-62-50 or money paid to the companies described in Section 12-62-50(A)(2)(a)(ii) or (iii). Unexpended funds from this source may be carried over to the next and succeeding fiscal years.

(B) Up to seven percent of the amount provided to the department in subsection (A) may be used exclusively for marketing and special events.

(C) The allocations to motion picture production companies contemplated by this chapter must be made by the department. The department may adopt rules and promulgate regulations for the application for and award of the rebate.

(D) One percent of the general fund portion of admissions tax collected by the State of South Carolina must be funded to the department for the exclusive use of the South Carolina Film Commission for the promotion of collaborative production and educational efforts between institutions of higher learning in South Carolina and motion picture related entities. The department, in conjunction with the South Carolina Film Commission, shall adopt rules and promulgate regulations necessary to administer this section. Unexpended funds from this source may be carried over to the next and succeeding fiscal years.

(E) The department shall report annually to the chairman of the Senate Finance Committee and the chairman of the House Ways and Means Committee on the use of all funds pursuant to this section. The report is a public record pursuant to the Freedom of Information Act, Chapter 4 of Title 30, and must be posted annually on the commission's web site by January first.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004 [subsection (A)(1) eff July 1, 2005]; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008; 2013 Act No. 26, Section 2, eff May 8, 2013.



SECTION 12-62-70. Temporary use of underutilized state property by motion picture production company; use of state property for less than seven days.

(A)(1) Upon a determination by the director of the Office of General Services Division of the State Budget and Control Board of the underutilization of state property by a state agency, the department may negotiate below-market rates for temporary use, no more than twelve months, of space for the underutilized property. The negotiations and temporary use are exempt from the provisions of the State Consolidated Procurement Code. The motion picture production company shall reimburse costs at normal and customary rates incurred by the state agency to the state agency, including costs required to repair any damage caused by the motion picture production company to real or personal property of the State.

(2) The state agency or local political subdivision that owns the property determined to be underutilized may appeal that determination of underutilization to the State Budget and Control Board.

(B) The State or its political subdivisions may not charge a location or facility fee for properties they own if the properties are used for seven or fewer days as a location or facility in the production of a motion picture. A property may be used for a total of only twenty-one days without location or facility fees in a calendar year. The motion picture production company may be on site no longer than seven days within a thirty-day period without a location or facility fee charge. State-owned or political subdivision-owned properties may recoup all costs they expend on behalf and at the direction of the motion picture production company. State-owned or political subdivision-owned properties also may recoup a location or facility fee, after the first seven days, not to exceed two thousand five hundred dollars a day. State-owned or political subdivision-owned properties also may recoup costs required to repair damage caused by the motion picture production company to real or personal property of the state agency or political subdivision. The motion picture production company shall reimburse all costs, at the property's normal and customary rates, to the state agency or political subdivisions incurring the costs within twenty-one calendar days of completion of production activities on site. The motion picture production company may use the publicly owned property only on the days agreed to and approved by the state agency or political subdivision.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.



SECTION 12-62-80. South Carolina Film Foundation.

The department may form a South Carolina Film Foundation to solicit donations for the recruitment of motion pictures in furtherance of the purposes of this chapter.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.



SECTION 12-62-90. Credit roll statement; right to refuse credit.

The end credit roll of a motion picture that utilizes a South Carolina tax credit or rebate must recognize the State of South Carolina with the following statement: "Filmed in South Carolina pursuant to the South Carolina Motion Picture Incentive Act", except that the State of South Carolina reserves the right to refuse the use of South Carolina's name in the credits of a motion picture filmed or produced in the State.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.



SECTION 12-62-95. Inapplicability of chapter for works appealing to the prurient interest.

The provisions of this chapter do not apply if the motion picture or television production that is made in whole or in part in South Carolina is found to contain scenes the average person, applying contemporary state community standards would find that the work, taken as a whole, appeals to the prurient interest, whether the work depicts or describes, in a patently offensive way, sexual conduct, and whether the work, taken as a whole, lacks serious literary, artistic, political, or scientific value. The department and the South Carolina Film Commission may not award any benefit offered by this chapter to a motion picture production company producing such motion picture.

HISTORY: 2013 Act No. 26, Section 3, eff May 8, 2013.



SECTION 12-62-100. Rules and regulations.

To the extent not already provided, the department may adopt rules and promulgate regulations to carry out the intent and purposes of this chapter.

HISTORY: 2004 Act No. 299, Section 2, eff July 1, 2004; 2005 Act No. 56, Section 1, eff May 9, 2005, applicable to taxable years beginning July 1, 2004; 2008 Act No. 313, Section 7, eff June 12, 2008; 2008 Act No. 359, Section 4, eff July 1, 2008.






CHAPTER 63 - ENERGY FREEDOM AND RURAL DEVELOPMENT ACT

SECTION 12-63-10. Citation of chapter.

This chapter may be cited as the "Energy Freedom and Rural Development Act".

HISTORY: 2007 Act No. 83, Section 10.A, eff June 19, 2007.



SECTION 12-63-20. Tax credits; alternative fuels and other energy sources.

(A)(1) An incentive payment for an alternative fuel purchase is provided beginning after June 30, 2009, and ending before July 1, 2012, and shall be provided from the general fund, excluding revenue derived from the sales and use tax as follows:

(a) five cents to the retailer for each gallon of E70 fuel or greater sold, provided that the ethanol-based fuel is subject to the South Carolina motor fuel user fee;

(b) twenty-five cents to the retailer for each gallon of pure biodiesel fuel sold so that the biodiesel in the blend is at least two percent B2 or greater, provided that the qualified biodiesel content fuel is subject to the South Carolina motor fuel user fee. Biodiesel fuel is a fuel for motor vehicle diesel engines comprised of vegetable oils or animal fats and meeting the specifications of the American Society of Testing and Materials (ASTM) D6751 or (ASTM) D975 blended stock; and

(c) twenty-five cents to the retailer or wholesaler for each gallon of pure biodiesel fuel sold as dyed diesel fuel for "off-road" uses, so that the biodiesel in the blend is at least two percent B2 or greater.

(2) The payments allowed pursuant to this subsection must be made to the retailer upon compliance with verification procedures set forth by the Department of Agriculture.

(B)(1) An incentive payment for production of electricity or energy is provided pursuant to subitems (a) and (b), beginning after June 30, 2008, and ending before July 1, 2018, and shall be provided from the general fund, excluding revenue derived from the sales and use tax as follows:

(a) One cent per kilowatt-hour (kwh) for electricity produced from biomass resources in a facility not using biomass resources before June 30, 2008, or facilities which produce at least twenty-five percent more electricity from biomass resources than the greatest three-year average before June 30, 2008, up to a maximum of one hundred thousand dollars per year per taxpayer for five years. The incentive payment is also applicable to electricity from a qualifying facility placed in service and first producing electricity on or after July 1, 2008. The incentive payment extends for five years, and ends on July 1, 2013, or five years from the date the facility was placed in service and first produced electricity. In no case shall the incentive payment apply after June 30, 2018.

(b) Thirty cents per therm (100,000 Btu) for energy produced from biomass resources in a facility not using biomass resources before June 30, 2008, or facilities which utilize at least twenty-five percent more energy from biomass resources than the greatest three-year average before June 30, 2008, up to a maximum of one hundred thousand dollars per year per taxpayer for five years. The incentive payment is also applicable to energy from a qualifying facility placed in service and first producing energy on or after July 1, 2008. The incentive payment extends for five years, and ends on July 1, 2013, or five years from the date the facility was placed in service and first produced energy. In no case shall the incentive payment apply after June 30, 2018.

The incentive payment for the production of electricity or thermal energy may not be claimed for both electricity and energy produced from the same biomass resource.

(2) For purposes of this subsection, a biomass resource means wood, wood waste, agricultural waste, animal waste, sewage, landfill gas, and other organic materials, not including fossil fuels.

(C) The Department of Revenue may prescribe forms and procedures, issue policy documents, and distribute funds as necessary to ensure the orderly and timely implementation of the provisions of this section. The Department of Revenue shall coordinate with the Department of Agriculture as necessary.

HISTORY: 2007 Act No. 83, Section 10.A, eff June 19, 2007; 2008 Act No. 261, Section 1, eff May 29, 2008.



SECTION 12-63-30. Biodiesel fuel at state-owned diesel fueling facilities.

A state-owned diesel fueling facility shall provide fuel containing at least five percent biodiesel fuel in all diesel pumps.

HISTORY: 2007 Act No. 83, Section 10.A, eff June 19, 2007.






CHAPTER 65 - SOUTH CAROLINA TEXTILES COMMUNITIES REVITALIZATION ACT

SECTION 12-65-10. Title of Act; purpose.

This chapter is known and may be cited as the "South Carolina Textiles Communities Revitalization Act".

(A) The primary purpose of this chapter is to create an incentive for the rehabilitation, renovation, and redevelopment of abandoned textile mill sites located in South Carolina.

(B) The abandonment of textile mills has resulted in the disruption of communities and increased the cost to local governments by requiring additional police and fire services due to excessive vacancies. Many abandoned textile mills pose safety concerns. A public and corporate purpose is served by restoring these textile mill sites to a productive asset for the communities and result in increased job opportunities.

(C) There exists in many communities of this State abandoned textile mills. The stable economic and physical development of these textile mill sites is endangered by the presence of these abandoned textile mills as manifested by the progressive and advanced deterioration of these structures. As a result of the existence of these abandoned mills, there is an excessive and disproportionate expenditure of public funds, inadequate public and private investment, unmarketability of property, growth in delinquencies and crime in the areas, together with an abnormal exodus of families and businesses, so that the decline of these areas impairs the value of private investments, threatens the sound growth and the tax base of taxing districts in these areas, and threatens the health, safety, morals, and welfare of the public. To remove and alleviate these adverse conditions, it is necessary to encourage private investment and restore and enhance the tax base of the taxing districts in the areas by the redevelopment of these abandoned textile mill sites.

HISTORY: 2008 Act No. 313, Section 3.A, eff June 12, 2008.



SECTION 12-65-20. Definitions.

For the purposes of this chapter, unless the context requires otherwise:

(1) "Abandoned" means that at least eighty percent of the textile mill has been closed continuously to business or otherwise nonoperational as a textile mill for a period of at least one year immediately preceding the date on which the taxpayer files a "Notice of Intent to Rehabilitate". For purposes of this item, a textile mill site that otherwise qualifies as abandoned may be subdivided into separate parcels, which parcels may be owned by the same taxpayer or different taxpayers, and each parcel is deemed to be a textile mill site for purposes of determining whether each subdivided parcel is considered to be abandoned.

(2) "Ancillary uses" means uses related to the textile manufacturing, dying, or finishing operations on a textile mill site consisting of sales, distribution, storage, water runoff, wastewater treatment and detention, pollution control, landfill, personnel offices, security offices, employee parking, dining and recreation areas, and internal roadways or driveways directly associated with such uses.

(3) "Textile mill" means a facility or facilities that were initially used for textile manufacturing, dying, or finishing operations and for ancillary uses to those operations.

(4) "Textile mill site" means the textile mill together with the land and other improvements on it which were used directly for textile manufacturing operations or ancillary uses. However, the area of the site is limited to the land located within the boundaries where the textile manufacturing, dying, or finishing facility structure is located and does not include land located outside the boundaries of the structure or devoted to ancillary uses. Notwithstanding the provisions of this item, with respect to any site acquired by a taxpayer before January 1, 2008, or a site located on the Catawba River near Interstate 77, the textile mill site includes the textile mill structure, together with all land and improvements which were used directly for textile manufacturing operations or ancillary uses, or were located on the same parcel within one thousand feet of any textile mill structure or ancillary uses.

(5) "Local taxing entities" means a county, municipality, school district, special purpose district, and other entity or district with the power to levy ad valorem property taxes against the textile mill site.

(6) "Local taxing entity ratio" means that percentage computed by dividing the millage rate of each local taxing entity by the total millage rate for the textile mill site.

(7) "Placed in service" means the date upon which the textile mill site is completed and ready for its intended use. If the textile mill site is completed and ready for use in phases or portions, each phase or portion is considered to be placed in service when it is completed and ready for its intended use.

(8) "Rehabilitation expenses" means the expenses or capital expenditures incurred in the rehabilitation, renovation, or redevelopment of the textile mill site, including without limitations, the demolition of existing buildings, environmental remediation, site improvements and the construction of new buildings and other improvements on the textile mill site, but excluding the cost of acquiring the textile mill site or the cost of personal property located at the textile mill site. For expenses associated with a textile mill site to qualify for the credit, the textile mill and buildings on the textile mill site must be either renovated or demolished.

(9) "Notice of Intent to Rehabilitate" means, with respect to a textile mill site acquired by a taxpayer after December 31, 2007, a letter submitted by the taxpayer to the department or the municipality or county as specified in this chapter, indicating the taxpayer's intent to rehabilitate the textile mill site, the location of the textile mill site, the amount of acreage involved in the textile mill site, and the estimated expenses to be incurred in connection with rehabilitation of the textile mill site. The notice also must set forth information as to which buildings the taxpayer intends to renovate, which buildings the taxpayer intends to demolish, and whether new construction is to be involved.

HISTORY: 2008 Act No. 313, Section 3.A, eff June 12, 2008; 2010 Act No. 182, Section 4, eff May 28, 2010.



SECTION 12-65-30. Tax credit entitlement.

(A) Subject to the terms and conditions of this chapter, a taxpayer who rehabilitates a textile mill site is eligible for either:

(1) a credit against real property taxes levied by local taxing entities; or

(2) a credit against income taxes imposed pursuant to Chapter 6 and Chapter 11 of this title or corporate license fees pursuant to Chapter 20 of this title, or insurance premium taxes imposed by Chapter 7, Title 38, or any of them.

(B) If the taxpayer elects to receive the credit pursuant to subsection (A)(1), the following provisions apply:

(1) The taxpayer shall file a Notice of Intent to Rehabilitate with the municipality, or the county if the textile mill site is located in an unincorporated area, in which the textile mill site is located before incurring its first rehabilitation expenses at the textile mill site. Failure to provide the Notice of Intent to Rehabilitate results in qualification of only those rehabilitation expenses incurred after notice is provided.

(2) Once the Notice of Intent to Rehabilitate has been provided to the county or municipality, the municipality or the county shall first by resolution determine the eligibility of the textile mill site and the proposed rehabilitation expenses for the credit. A proposed rehabilitation of a textile mill site must be approved by a positive majority vote of the local governing body. For purposes of this subsection, "positive majority vote" is as defined in Section 6-1-300(5). If the county or municipality determines that the textile mill site and the proposed rehabilitation expenses are eligible for the credit, there must be a public hearing and the municipality or county shall approve the textile mill site for the credit by ordinance. Before approving a textile mill site for the credit, the municipality or county shall make a finding that the credit does not violate a covenant, representation, or warranty in any of its tax increment financing transactions or an outstanding general obligation bond issued by the county or municipality.

(3)(a) The amount of the credit is equal to twenty-five percent of the actual rehabilitation expenses made at the textile mill site times the local taxing entity ratio of each local taxing entity that has consented to the credit pursuant to item (4), if the actual rehabilitation expenses incurred in rehabilitating the textile mill site are between eighty percent and one hundred twenty-five percent of the estimated rehabilitation expenses set forth in the Notice of Intent to Rehabilitate. If the actual rehabilitation expenses exceed one hundred twenty-five percent of the estimated expenses set forth in the Notice of Intent to Rehabilitate, the taxpayer qualifies for the credit based on one hundred twenty-five percent of the estimated expenses as opposed to the actual expenses it incurred in rehabilitating the textile mill site. If the actual rehabilitation expenses are below eighty percent of the estimated rehabilitation expenses, the credit is not allowed. The ordinance must provide for the credit to be taken as a credit against up to seventy-five percent of the real property taxes due on the textile mill site each year for up to eight years.

(b) The local taxing entity ratio is set as of the time the Notice of Intent to Rehabilitate is filed and remains set for the entire period that the credit may be claimed by the taxpayer.

(4) Not fewer than forty-five days before holding the public hearing required by subsection (B)(2), the governing body of the municipality or county shall give notice to all affected local taxing entities in which the textile mill site is located of its intention to grant a credit against real property taxes for the textile mill site and the amount of estimated credit proposed to be granted based on the estimated rehabilitation expenses. If a local taxing entity does not file an objection to the tax credit with the municipality or county on or before the date of the public hearing, the local taxing entity is considered to have consented to the tax credit.

(5) The credit against real property taxes for each applicable phase or portion of the textile mill site may be claimed beginning for the property tax year in which the applicable phase or portion of the textile mill site is first placed in service.

(C) If the taxpayer elects to receive the credit pursuant to subsection (A)(2), the following provisions apply:

(1) The amount of the credit is equal to twenty-five percent of the actual rehabilitation expenses made at the textile mill site.

(2) If the taxpayer has acquired the textile mill site after December 31, 2007, the provisions of this item (2) apply to the textile mill site; provided, however, that transfers between affiliated taxpayers of phases of any textile mill site may not be deemed an acquisition for this purpose. The taxpayer shall file with the department a Notice of Intent to Rehabilitate prior to receiving the building permits for the applicable rehabilitation at the textile mill site or phase thereof. Failure to provide the Notice of Intent to Rehabilitate prior to receiving the building permits for the applicable rehabilitation at the textile mill site or phase thereof results in qualification of only those rehabilitation expenses incurred after the notice is provided. If the actual rehabilitation expenses exceed one hundred twenty-five percent of the estimated expenses set forth in the Notice of Intent to Rehabilitate, the taxpayer qualifies for the credit based on one hundred twenty-five percent of the estimated expenses as opposed to the actual expenses incurred in rehabilitating the textile mill site.

(3) The entire credit is earned in the taxable year in which the applicable phase or portion of the textile mill site is placed in service but must be taken in equal installments over a five-year period beginning with the tax year in which the applicable phase or portion of the textile mill site is placed in service. Unused credit may be carried forward for the succeeding five years.

(4) If the taxpayer qualifies for both the credit allowed by this subsection and the credit allowed pursuant to Section 12-6-3535, the taxpayer may claim both credits.

(5) The credit allowed by this subsection is limited in use to fifty percent of each of the following:

(a) the taxpayer's income tax liability for the taxable year if taxpayer claims the credit allowed by this section as a credit against income tax imposed pursuant to Chapter 6 or Chapter 11 of this title;

(b) the taxpayer's corporate license fees for the taxable year if the taxpayer claims the credit allowed by this section as a credit against license fees imposed pursuant to Chapter 20; or

(c) the taxpayer's insurance premium taxes imposed by Chapter 7, Title 38.

(6)(a) If the taxpayer leases the textile mill site, or part of the textile mill site, the taxpayer may transfer any applicable remaining credit associated with the rehabilitation expenses incurred with respect to that part of the site to the lessee of the site. The provisions of item (7) of this subsection apply to a lessee that is an entity taxed as a partnership. If a taxpayer sells the textile mill site, or any phase or portion of the textile mill site, the taxpayer may transfer all, or part of the remaining credit, associated with the rehabilitation expenses incurred with respect to that phase or portion of the site to the purchaser of the applicable portion of the textile mill site.

(b) To the extent that the taxpayer transfers the credit, the taxpayer must notify the department of the transfer in the manner the department prescribes.

(7) To the extent that the taxpayer is a partnership or a limited liability company taxed as a partnership, the credit may be passed through to the partners or members and may be allocated by the taxpayer among any of its partners or members on an annual basis including, without limitation, an allocation of the entire credit to any partner or member who was a member or partner at any time during the year in which the credit is allocated.

(D) A taxpayer is not eligible for the credit if the facility has previously received textile mill credits, or if the taxpayer owned the otherwise eligible textile mill site when the site was operational and immediately prior to its abandonment.

HISTORY: 2008 Act No. 313, Section 3.A, eff June 12, 2008; 2010 Act No. 182, Section 1, eff May 28, 2010.



SECTION 12-65-35. Area of site limitation.

With respect to a site acquired by a taxpayer after December 31, 2007, the area of the site is limited to the land located within the boundaries where the textile manufacturing facility structure is located and does not include land located outside the boundaries of the structure.

HISTORY: 2008 Act No. 313, Section 3.C, eff June 12, 2008.



SECTION 12-65-40. Applicability of other provisions.

The provisions of Chapter 31, Title 6 also apply to this chapter; except that, the requirements of Section 6-31-40 do not apply.

HISTORY: 2008 Act No. 313, Section 3.A, eff June 12, 2008.



SECTION 12-65-50. Transition rules.

(A) Entire textile mill sites placed in service on or before December 31, 2007, must be governed by the former provisions of Chapter 32, Title 6, in effect as of December 31, 2007.

(B) The provisions of this chapter shall apply to all textile mill sites or portions thereof placed in service on or after January 1, 2008.

(C) For any textile mill sites in which a portion but not all of the textile mill site was placed in service on or before December 31, 2007, the taxpayer may elect to either:

(1) have the portion of the textile mill site that was placed in service on or before December 31, 2007, governed by the former provisions of Chapter 32, Title 6, in effect as of December 31, 2007, as if the portion were an entire textile mill site; or

(2) have the portion be governed by this chapter such that the portion must be deemed to be a phase of the textile mill site placed in service on a date subsequent to December 31, 2007, identified by the taxpayer.

HISTORY: 2010 Act No. 182, Section 2, eff May 28, 2010.



SECTION 12-65-60. Certification of site.

The taxpayer may apply to the municipality or county in which the textile mill site is located for a certification of the textile mill site made by ordinance or binding resolution of the governing body of the municipality or county. The certification shall include findings that the:

(1) textile mill site was a textile mill as defined in Section 12-65-20(3);

(2) textile mill site has been abandoned as defined in Section 12-65-20(1); and

(3) geographic area of the textile mill site consistent with Section 12-65-20(4).

The taxpayer may conclusively rely upon the certification in determining the credit allowed; provided, however, that if the taxpayer is relying upon the certification, the taxpayer shall include a copy of the certification on the first return for which the credit is claimed.

HISTORY: 2010 Act No. 182, Section 3, eff May 28, 2010.






CHAPTER 67 - SOUTH CAROLINA ABANDONED BUILDINGS REVITALIZATION ACT

SECTION 12-67-100. Short title.

This chapter may be cited as the "South Carolina Abandoned Buildings Revitalization Act".

HISTORY: 2013 Act No. 57, Section 1.A, eff June 11, 2013.



SECTION 12-67-110. Purpose.

(A) The purpose of this chapter is to create an incentive for the rehabilitation, renovation, and redevelopment of abandoned buildings located in South Carolina.

(B) The abandonment of buildings has resulted in the disruption of communities and increased the cost to local governments by requiring additional police and fire services due to excessive vacancies. Many abandoned buildings pose safety concerns. A public and corporate purpose is served by restoring these buildings to productive assets for the communities in which they are located and result in increased job opportunities.

(C) There exists in many communities of this State abandoned buildings. The stable economic and physical development of these communities is endangered by the presence of these abandoned buildings as manifested by their progressive and advanced deterioration. As a result of the existence of these abandoned buildings, there is an excessive and disproportionate expenditure of public funds, inadequate public and private investment, unmarketability of property, growth in delinquencies and crime in the areas, together with an abnormal exodus of families and businesses, so that the decline of these areas impairs the value of private investments, threatens the sound growth and the tax base of taxing districts in these areas, and threatens the health, safety, morals, and welfare of the public. To remove and alleviate these adverse conditions, it is necessary to encourage private investment and restore and enhance the tax base of the taxing districts in which such buildings are located by the redevelopment of abandoned buildings.

HISTORY: 2013 Act No. 57, Section 1.A, eff June 11, 2013.



SECTION 12-67-120. Definitions.

For the purposes of this chapter, unless the context requires otherwise:

(1) "Abandoned building" means a building or structure, which clearly may be delineated from other buildings or structures, at least sixty-six percent of the space in which has been closed continuously to business or otherwise nonoperational for income producing purposes for a period of at least five years immediately preceding the date on which the taxpayer files a "Notice of Intent to Rehabilitate". For purposes of this item, a building or structure that otherwise qualifies as an "abandoned building" may be subdivided into separate units or parcels, which units or parcels may be owned by the same taxpayer or different taxpayers, and each unit or parcel is deemed to be an abandoned building site for purposes of determining whether each subdivided parcel is considered to be abandoned. For purposes of this item, an abandoned building is not a building or structure with an immediate preceding use as a single-family residence. For purposes of this item, use of any portion of a building or structure listed on the National Register for Historic Places when used solely for storage or warehouse purposes is considered nonoperational for income producing purposes; provided, however, that the credit provided under Section 12-67-140(B) is further limited by disqualifying for credit purposes the portion of the building or structure that was operational and used as a storage or warehouse for income producing purposes. This limitation is calculated based on the actual percentage of the space which has been closed continuously to business or otherwise nonoperational for income producing purposes for a period of at least five years immediately preceding the date on which the taxpayer files a "Notice of Intent to Rehabilitate" divided by one hundred percent.

(2) "Building site" means the abandoned building together with the parcel of land upon which it is located and other improvements located on the parcel. However, the area of the building site is limited to the land upon which the abandoned building is located and the land immediately surrounding such building used for parking and other similar purposes directly related to the building's income producing use.

(3) "Local taxing entities" means a county, municipality, school district, special purpose district, and other entity or district with the power to levy ad valorem property taxes against the building site.

(4) "Local taxing entity ratio" means that percentage computed by dividing the millage rate of each local taxing entity by the total millage rate for the building site.

(5) "Placed in service" means the date upon which the building site is completed and ready for its intended use. If the building site is completed and ready for use in phases or portions, each phase or portion is considered to be placed in service when it is completed and ready for its intended use.

(6) "Rehabilitation expenses" means the expenses or capital expenditures incurred in the rehabilitation, demolition, renovation, or redevelopment of the building site, including without limitations, the renovation or redevelopment of existing buildings, environmental remediation, site improvements, and the construction of new buildings and other improvements on the building site, but excluding the cost of acquiring the building site or the cost of personal property located at the building site. For expenses associated with a building site to qualify for the tax credit, the abandoned buildings on the building site must be either renovated or redeveloped. Rehabilitation expenses associated with a building site that increases the amount of square footage on the building site in excess of two hundred percent of the amount of square footage of the buildings that existed on the building site as of the filing of the Notice of Intent to Rehabilitate shall not be considered a rehabilitation expense for purposes of calculating the amount of the credit. Notwithstanding any other provision of this section, demolition expenses shall not be considered a rehabilitation expense for purposes of calculating the amount of the credit if the building being demolished is on the National Register for Historic Places.

(7) "Notice of Intent to Rehabilitate" means a letter submitted by the taxpayer to the department or the municipality or county as specified in this chapter, indicating the taxpayer's intent to rehabilitate the building site, the location of the building site, the amount of acreage involved in the building site, the amount of square footage of existing buildings involved in the building site, and the estimated expenses to be incurred in connection with rehabilitation of the building site. The notice also must set forth information as to which buildings the taxpayer intends to renovate and whether new construction is to be involved.

HISTORY: 2013 Act No. 57, Section 1.A, eff June 11, 2013.



SECTION 12-67-130. Applicability of chapter.

(A) This chapter only applies to abandoned building sites or phases or portions thereof put into operation in which a taxpayer incurs the following rehabilitation expenses:

(1) more than two hundred fifty thousand dollars for buildings located in the unincorporated areas of a county or in a municipality in the county with a population based on the most recent official United States census of more than twenty-five thousand persons;

(2) more than one hundred fifty thousand dollars for buildings located in the unincorporated areas of a county or in a municipality in the county with a population of at least one thousand persons, but not more than twenty-five thousand persons based on the most recent official United States census; and

(3) more than seventy-five thousand dollars for buildings located in a municipality with a population of less than one thousand persons based on the most recent official United States census.

(B) This chapter only applies to abandoned building sites or phases or portions thereof put into operation for income producing purposes and that meet the purpose of this chapter set forth in Section 12-67-110. The construction or operation of a charter school, private or parochial school, or other similar educational institution does meet the purpose of this chapter. The construction of a single-family residence is not an income producing purpose and does not meet the purpose of this chapter.

HISTORY: 2013 Act No. 57, Section 1.A, eff June 11, 2013.



SECTION 12-67-140. Eligibility for credit.

(A) Subject to the terms and conditions of this chapter, a taxpayer who rehabilitates an abandoned building is eligible for either:

(1) a credit against income taxes imposed pursuant to Chapter 6 and Chapter 11 of this title, corporate license fees pursuant to Chapter 20 of this title, or taxes on associations pursuant to Chapter 13 of this title, or a combination thereof; or

(2) a credit against real property taxes levied by local taxing entities.

(B) If the taxpayer elects to receive the credit pursuant to subsection (A)(1), the following provisions apply:

(1) The taxpayer shall file with the department a Notice of Intent to Rehabilitate before incurring its first rehabilitation expenses at the building site. Failure to provide the Notice of Intent to Rehabilitate results in qualification of only those rehabilitation expenses incurred after the notice is provided.

(2) The amount of the credit is equal to twenty-five percent of the actual rehabilitation expenses incurred at the building site if the actual rehabilitation expenses incurred in rehabilitating the building site are between eighty percent and one hundred twenty-five percent of the estimated rehabilitation expenses set forth in the Notice of Intent to Rehabilitate. If the actual rehabilitation expenses exceed one hundred twenty-five percent of the estimated expenses set forth in the Notice of Intent to Rehabilitate, the taxpayer qualifies for the credit based on one hundred twenty-five percent of the estimated expenses as opposed to the actual expenses it incurred in rehabilitating the building site. If the actual rehabilitation expenses are below eighty percent of the estimated rehabilitation expenses, the credit is not allowed.

(3)(a) The entire credit is earned in the taxable year in which the applicable phase or portion of the building site is placed in service but must be taken in equal installments over a five-year period beginning with the tax year in which the applicable phase or portion of the building site is placed in service. Unused credit may be carried forward for the succeeding five years.

(b) The entire credit earned pursuant to this subsection may not exceed five hundred thousand dollars for any taxpayer in a tax year for each abandoned building site. The limitation provided in this subitem applies to each unit or parcel deemed to be an abandoned building site.

(4) If the taxpayer qualifies for both the credit allowed by this section and the credit allowed pursuant to the Textiles Communities Revitalization Act or the Retail Facilities Revitalization Act, the taxpayer only may claim one of the three credits. However, the taxpayer is not disqualified from claiming any other tax credit in conjunction with the credit allowed by this section.

(5) The credit allowed by this subsection is limited in use to fifty percent of either:

(a) the taxpayer's income tax liability for the taxable year if the taxpayer claims the credit allowed by this section as a credit against income tax imposed pursuant to Chapter 6 or Chapter 11 of this title, or taxes on associations pursuant to Chapter 13 of this title, or both; or

(b) the taxpayer's corporate license fees for the taxable year if the taxpayer claims the credit allowed by this section as a credit against license fees imposed pursuant to Chapter 20.

(6)(a) If the taxpayer leases the building site, or part of the building site, the taxpayer may transfer any applicable remaining credit associated with the rehabilitation expenses incurred with respect to that part of the site to the lessee of the site. If a taxpayer sells the building site, or any phase or portion of the building site, the taxpayer may transfer all or part of the remaining credit, associated with the rehabilitation expenses incurred with respect to that phase or portion of the site, to the purchaser of the applicable portion of the building site.

(b) To the extent that the taxpayer transfers the credit, the taxpayer shall notify the department of the transfer in the manner the department prescribes.

(7) To the extent that the taxpayer is a partnership or a limited liability company taxed as a partnership, the credit may be passed through to the partners or members and may be allocated among any of its partners or members including, without limitation, an allocation of the entire credit to one partner or member, without regard to any provision of the Internal Revenue Code or regulations promulgated pursuant thereto, that may be interpreted as contrary to the allocation, including, without limitation, the treatment of the allocation as a disguised sale.

(C) If the taxpayer elects to receive the credit pursuant to subsection (A)(2), the following provisions apply:

(1) The taxpayer shall file a Notice of Intent to Rehabilitate with the municipality, or the county if the building site is located in an unincorporated area, in which the building site is located before incurring its first rehabilitation expenses at the building site. Failure to provide the Notice of Intent to Rehabilitate results in qualification of only those rehabilitation expenses incurred after notice is provided.

(2) Once the Notice of Intent to Rehabilitate has been provided to the county or municipality, the municipality or the county first shall determine, by resolution, the eligibility of the building site and the proposed rehabilitation expenses for the credit. A proposed rehabilitation of a building site must be approved by a positive majority vote of the local governing body. For purposes of this subsection, "positive majority vote" is as defined in Section 6-1-300(5). If the county or municipality determines that the building site and the proposed rehabilitation expenses are eligible for the credit, there must be a public hearing and the municipality or county shall approve the building site for the credit by ordinance. Before approving a building site for the credit, the municipality or county shall make a finding that the credit does not violate a covenant, representation, or warranty in any of its tax increment financing transactions or an outstanding general obligation bond issued by the county or municipality.

(3)(a) The amount of the credit is equal to twenty-five percent of the actual rehabilitation expenses incurred at the building site times the local taxing entity ratio of each local taxing entity that has consented to the credit pursuant to item (4), if the actual rehabilitation expenses incurred in rehabilitating the building site are between eighty percent and one hundred twenty-five percent of the estimated rehabilitation expenses set forth in the Notice of Intent to Rehabilitate. If the actual rehabilitation expenses exceed one hundred twenty-five percent of the estimated expenses set forth in the Notice of Intent to Rehabilitate, the taxpayer qualifies for the credit based on one hundred twenty-five percent of the estimated expenses as opposed to the actual expenses it incurred in rehabilitating the building site. If the actual rehabilitation expenses are below eighty percent of the estimated rehabilitation expenses, the credit is not allowed. The ordinance must provide for the credit to be taken as a credit against up to seventy-five percent of the real property taxes due on the building site each year for up to eight years.

(b) The local taxing entity ratio is set as of the time the Notice of Intent to Rehabilitate is filed and remains set for the entire period that the credit may be claimed by the taxpayer.

(4) Not fewer than forty-five days before holding the public hearing required by subsection (C)(2), the governing body of the municipality or county shall give notice to all affected local taxing entities in which the building site is located of its intention to grant a credit against real property taxes for the building site and the amount of estimated credit proposed to be granted based on the estimated rehabilitation expenses. If a local taxing entity does not file an objection to the tax credit with the municipality or county on or before the date of the public hearing, the local taxing entity is considered to have consented to the tax credit.

(5) The credit against real property taxes for each applicable phase or portion of the building site may be claimed beginning with the property tax year in which the applicable phase or portion of the building site is first placed in service.

(D) A taxpayer is not eligible for the credit if the taxpayer owned the otherwise eligible building site when the site was operational and immediately prior to its abandonment.

HISTORY: 2013 Act No. 57, Section 1.A, eff June 11, 2013.



SECTION 12-67-150. Applicability of Chapter 31, Title 6.

The provisions of Chapter 31, Title 6 also apply to this chapter, except that the requirements of Section 6-31-40 do not apply.

HISTORY: 2013 Act No. 57, Section 1.A, eff June 11, 2013.









Title 13 - Planning, Research and Development

CHAPTER 1 - GENERAL PROVISIONS

SECTION 13-1-10. Department of Commerce established.

(A) The Department of Commerce is established as an administrative agency of state government which is comprised of a Division of State Development, a Division of Savannah Valley Development, a Division of Aeronautics, a Division of Public Railways, and an Advisory Coordinating Council for Economic Development. Each division of the Department of Commerce shall have such functions and powers as provided for by law.

(B) All functions, powers, and duties provided by law to the State Development Board, the Savannah Valley Authority, the South Carolina Aeronautics Commission, the South Carolina Public Railways Commission, and the Coordinating Council for Economic Development, its officers or agencies, are hereby transferred to the Department of Commerce together with all records, property, personnel, and unexpended appropriations. All rules, regulations, standards, orders, or other actions of these entities shall remain in effect unless specifically changed or voided by the department in accordance with the Administrative Procedures Act.

HISTORY: Former Section 13-1-10 [1962 Code Section 1-49.5; 1974 (58) 2028] Repealed by 1993 Act No. 181, Section 243, eff July 1, 1993; 1993 Act No. 181, Section 243, eff July 1, 1993.



SECTION 13-1-20. Purposes of Department.

The Department of Commerce shall conduct an adequate statewide program for the stimulation of economic activity to develop the potentialities of the State; manage the business and affairs of the Savannah Valley Development; develop the state public railway system for the efficient and economical movement of freight, goods, and other merchandise; and enhance the economic growth and development of the State through strategic planning and coordinating activities.

HISTORY: 1993 Act No. 181, Section 243, eff July 1, 1993; 2012 Act No. 270, Section 9, eff June 18, 2012.



SECTION 13-1-25. Public monies defined; accountability and disclosure requirements; reporting requirements.

(A) The monies constituting a fund of any kind used by the department in carrying out a purpose described in Section 13-1-20 are public monies, notwithstanding their public or private source, and must be treated like public monies for all purposes. These monies are subject to all accountability requirements governing public monies, including compliance with the South Carolina Consolidated Procurement Code, unless exempt by formal approval of the State Budget and Control Board. These monies are also subject to all disclosure requirements governing public monies, unless exempt by Section 30-4-40.

(B) In addition to all other required audits, reviews, and reports, by January 1 of each year the director must submit to the Governor, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the members of the Senate Finance Committee, and the members of the House Ways and Means Committee a detailed written report of all expenditures for each fund during the previous calendar year. This report must include an explanation of the specific purpose of each expenditure including recreational or entertainment purposes. Expenditures made pursuant to negotiations with an industry or business and which are ongoing as of December 31 of the previous year may be excluded from that calendar year's report and reported the following January or January of the year following public announcement by the company.

HISTORY: 2003 Act No. 86, Section 1, eff July 14, 2003.



SECTION 13-1-30. Secretary of Commerce; executive director; division directors; duties and responsibilities.

(A) The Department of Commerce shall be headed by a secretary, to be known as the Secretary of Commerce, who shall be appointed by the Governor upon the advice and consent of the Senate. The secretary shall be vested with the duty and authority to oversee, manage, and control the operation, administration, and organization of the department subject only to the laws of this State and the United States. He shall receive such compensation as may be established under the provisions of Section 8-11-160 and for which funds have been authorized in the general appropriations act. He is subject to removal by the Governor as provided in Section 1-3-240.

(B) The Secretary of Commerce may appoint an executive director who shall serve at the pleasure of the secretary and shall be responsible to the secretary for the operation of programs outlined by the secretary.

(C) Notwithstanding any other provision of law, the Secretary of Commerce may appoint a director for each division of the department. Each director shall serve at the pleasure of the Secretary of Commerce and shall be responsible to the secretary for the operation of the programs outlined by the secretary.

HISTORY: 1993 Act No. 181, Section 243, eff July 1, 1993; 1994 Act No. 361, Section 3, eff May 3, 1994; 2005 Act No. 11, Section 1.A, eff upon approval (became law without the Governor's signature on January 13, 2005); 2012 Act No. 270, Section 10, eff June 18, 2012.



SECTION 13-1-40. Advisory councils.

At the discretion of the Secretary of Commerce an advisory council or councils may be appointed to advise with respect to each broad function which may be the responsibility of the Secretary of Commerce. Each advisory council shall consist of a group of not more than nine members, consisting of state and local governmental officials and of private individuals of outstanding ability in fields of enterprise related to the particular function with respect to which its advice is desired. The members shall receive no salary or per diem but may be compensated for all actual expenses incurred in the performance of their duties. The members shall serve for terms to be established by the Secretary of Commerce and may be removed at the pleasure of the Secretary of Commerce. Governmental officials shall serve on such councils for a period of one year and may be reappointed for successive terms by the Secretary of Commerce; provided, that their terms shall end with the termination of their office as officials.

HISTORY: 1993 Act No. 181, Section 243, eff July 1, 1993; 1994 Act No. 361, Sections 8, 9, eff May 3, 1994.



SECTION 13-1-45. South Carolina Water and Wastewater Infrastructure Fund created; definitions; powers and duties of Department of Commerce; criteria for selecting qualified projects.

There is established under the direction and control of the Secretary of Commerce the South Carolina Water and Wastewater Infrastructure Fund for the purposes of selecting, assisting, and financing major qualified projects by providing financing assistance to governmental units and private entities for constructing and improving water and wastewater facilities that are necessary for public purposes, including economic development and for technology-related infrastructure grants for local units of government.

(A) As used in this section:

(1) "Fund" means the South Carolina Water and Wastewater Infrastructure Fund.

(2) "Department" means the Department of Commerce.

(3) "Financing agreement" means any agreement entered into between the department and a qualified borrower pertaining to financing assistance. This agreement may contain, in addition to financing terms, provisions relating to the regulation and supervision of a qualified project, or other provisions as the department determines. The term "financing agreement" includes, without limitation, a loan or grant agreement, trust indenture, security agreement, reimbursement agreement, guarantee agreement, ordinance or resolution, or similar instrument.

(4) "Government unit" means a municipal corporation, county, special purpose district, special service district, commissioners of public works, or another public body, instrumentality or agency of this State including combinations of two or more of these entities acting jointly to construct, own, or operate a qualified project, and any other state or local authority, board, commission, agency, department, or other political subdivision created by the General Assembly or pursuant to the Constitution and laws of this State which may construct, own, or operate a qualified project.

(5) "Loan obligation" means a note or other evidence of an obligation issued by a qualified borrower.

(6) "Financing assistance" means, but is not limited to, grants, contributions, credit enhancement, capital or debt reserves for debt instrument financing, interest rate subsidies, provision of letters of credit and credit instruments, provision of debt financing instrument security, and other lawful forms of financing and methods of leveraging funds that are approved by the department, and in the case of federal funds, as allowed by federal law.

(7) "Project revenues" means all rates, rents, fees, assessments, charges, and other receipts derived or to be derived by a qualified borrower from a qualified project or made available from a special source, and as provided in the applicable financing agreement, derived from any system of which the qualified project is a part of, from any other revenue producing facility under the ownership or control of the qualified borrower including, without limitation, proceeds of grants, gifts, appropriations, including the proceeds of financing made by the department, investment earnings, reserves for capital and current expenses, proceeds of insurance or condemnation, and proceeds from the sale or other disposition of property and from any other special source as may be provided by the qualified borrower.

(8) "Qualified borrower" means any government unit, public or private nonprofit entity approved by the department that is authorized to construct, operate, or own a qualified project and receives financing assistance pursuant to this section.

(9) "Qualified project" means an eligible project that has been selected by the department to receive financing assistance pursuant to this section.

(10) "Revenues" means any receipts, fees, income, or other payments received or to be received by the department, expressly for the fund including, without limitation, receipts and other payments deposited for the fund and investment earnings on any monies and accounts established for the fund.

(B) The department shall provide the required staff and may add additional staff or contract for services, if necessary, to administer the fund in accordance with this section. The compensation, costs, and expenses incurred incident to administering the fund may be paid from revenues. If the department requests, the State Budget and Control Board may provide legal, technical, planning, and other assistance through intergovernmental agreement. Costs incurred by the board pursuant to such a request must be reimbursed to it by the department from revenues.

(C) In addition to the powers and authority granted in this chapter, the department has the powers and authority necessary to carry out the purposes of this section including, but not limited to:

(1) establish procedures and guidelines necessary for the administration of this section;

(2) offer any form of financing assistance that the department considers necessary to any qualified borrower for a qualified project;

(3) provide loans or other financing assistance to qualified borrowers to finance the eligible costs of qualified projects and to acquire, hold, and sell loans or other obligations at prices and in the manner the department determines advisable;

(4) provide qualified borrowers with other financing assistance necessary to defray eligible costs of a qualified project;

(5) enter into contracts, arrangements, and agreements with qualified borrowers, governmental units, or other otherwise eligible entities, and execute and deliver all financing agreements and other instruments necessary or convenient to the exercise of the powers granted in this chapter;

(6) enter into agreements with a department, agency or instrumentality of the United States or of this State or another state for the purpose of planning and providing for the financing of qualified projects;

(7) establish fiscal controls and accounting procedures to ensure proper accounting and reporting by qualified borrowers;

(8) acquire by purchase, lease, donation, or other lawful means and sell, convey, pledge, lease, exchange, transfer, and dispose of all or part of its properties and assets of every kind and character or any interest in it to further the public purpose of the fund, without further approval or authorization;

(9) procure insurance, guarantees, letters of credit, and other forms of collateral or security or credit support from any public or private entity, including any department, agency, or instrumentality of the United States or this State, for the payment of any debt issued by a qualified borrower or other entity receiving assistance pursuant to this section, including the power to pay premiums or fees on insurance, guarantees, letters of credit, and other forms of collateral or security or credit support, without further approval or authorization;

(10) collect fees and charges in connection with financing assistance and expend such funds to effectuate the purposes of this section;

(11) apply for, receive and accept from any source, aid, grants, and contributions of money, property, labor, or other things of value to be used to carry out the purposes of this section;

(12) do all other things necessary or convenient to exercise powers granted or reasonably implied by this chapter.

(D) The department shall establish accounts and subaccounts within the state accounts and any federal accounts to receive and disburse funds to effectuate the purposes of this section. Earnings on the balances in these state accounts must be expended to effectuate the purposes of this section. Earnings on balances in the federal accounts must be credited and invested according to federal law. All accounts must be held in trust by the State Treasurer and the unexpended funds in these accounts carry forward from year to year. All earnings on state accounts must be retained in those accounts and used for the same purposes.

(E) The department shall determine which projects are eligible projects and then select from among the eligible projects those qualified to receive financing assistance under this section. Priority in funding must be given to projects located in underdeveloped areas of the State.

(F) In selecting qualified projects, the department shall consider the projected feasibility of the project and the amount of financial risk. The department also may consider, but is not limited to, the following criteria in making its determination that an eligible project is a qualified project:

(1) local support of the project, expressed by resolutions by the governing bodies in the areas in which the project will be located;

(2) economic benefit of the project;

(3) readiness of the project to proceed;

(4) ability of the applicant to repay financial assistance obtained;

(5) financial or in-kind contributions to the project;

(6) development status of the county in which the project is located; and

(7) whether the governing bodies of the county or the incorporated municipality in which the project is located provide to the department a resolution that makes a finding that the project is essential to economic development in the political subdivisions, or the department receives a resolution or certificate from the Coordinating Council for Economic Development that the project is essential to economic development in this State, or both, at the option of the department.

(G) Qualified borrowers may obtain financing assistance pursuant to this section through financing or grant agreements. Qualified borrowers entering into financing or grant agreements or issuing debt obligations may perform any acts, take any action, adopt any proceedings, or make and carry out any contracts or agreements with the department as may be agreed to by the department and any qualified borrower and necessary for effectuating the purposes of this section.

(H) In addition to the authorizations contained in this section, all other statutes or provisions permitting government units to borrow money and issue obligations including, but not limited to, the Revenue Bond Act for Utilities and the Revenue Bond Refinancing Act of 1937, may be utilized by any government unit in obtaining financing assistance from the department pursuant to this section. Notwithstanding the foregoing, obligations secured by ad valorem taxes may be issued by a government unit and purchased by the department or its agent without regard to any public bidding requirement.

(I) A qualified borrower may receive, apply, pledge, assign, and grant security interest in project revenues; and, in the case of a governmental unit, its project revenues, revenues derived from a special source or ad valorem taxes, to secure its obligations as provided in this section, and may fix, revise, charge, and collect fees, rates, rents, assessments, and other charges of general or special application for the operation or services of a qualified project, the system of which it is a part, and any other revenue producing facilities from which the qualified borrower derives project revenues, to meet its obligations under a financing agreement or to provide for the construction and improving of a qualified project.

(J) If a qualified borrower fails to collect and remit in full all amounts due under any related financing agreement, note, or other obligation, the department may, on or after the date these amounts are due, notify the State Treasurer who shall withhold all or a portion of the state funds and all funds administered by this State, its agencies, boards, and instrumentalities allotted or appropriated to the government unit and apply an amount necessary to the payment of the amount due; or in the case of a private entity, the department may pursue recovery pursuant to Chapter 56 of Title 12; or the department may pursue any other remedy provided by law.

(K) Nothing contained in this section mandates the withholding of funds allocated to a government unit or private entity which would violate contracts to which this State is a party, the requirements of federal law imposed on this State, or judgments of a court binding on this State.

(L) Notice, proceeding, or publication, except those required in this section, are not necessary to the performance of any act authorized in this section nor is any act of the department subject to any referendum.

(M) Following the close of each state fiscal year, the department shall submit an annual report of its activities pursuant to this section for the preceding year to the Governor and to the General Assembly.

(N) No funds under this section may be provided, promised, or allocated to any projects authorized hereunder before November 15, 2000.

(O) The department shall submit a quarterly report to the State Budget and Control Board of all projects obligated for funding pursuant to this section.

HISTORY: 2000 Act No. 387, Part II, Section 69A.2, eff June 30 2000.



SECTION 13-1-50. Annual audit of Department.

The department shall be audited by a certified public accountant or firm of certified public accountants once each year to be designated by the State Auditor. The department may undergo an Agreed Upon Procedures audit in lieu of having audited financial statements. The audit shall be in coordination with the State Auditor's Office and will be in accordance with generally accepted accounting principles and must comprise all financial records and controls. The audit must be completed by November first following the close of the fiscal year. The costs and expenses of the audit must be paid by the department out of its funds.

HISTORY: 1993 Act No. 181, Section 243, eff July 1, 1993; 2008 Act No. 353, Section 2, Pt 31B.1, eff July 1, 2008.



SECTION 13-1-60. Provisions of chapter severable.

If a term or provision of a section of this chapter is found to be illegal or unenforceable, the remainder of this chapter nonetheless remains in full force and effect and the illegal or unenforceable term or provision is deleted and severed from this chapter.

HISTORY: 1993 Act No. 181, Section 243, eff July 1, 1993.



SECTION 13-1-310. Definitions.

The following terms, when used in this article, shall have the following meanings unless the context clearly requires otherwise:

(1) "Agency" means any state officer, department, board, commission, committee, institution, bureau, division, or other person or functional group that is authorized to exercise or that does exercise any executive or administrative function of government in the State; when the term "local agency" is used, it shall be construed to mean local political subdivisions of the State; when the term "federal agency" is used, it shall be construed to mean any agency of the government of the United States of America;

(2) "Director" means the Director for the Division of State Development.

(3) "Division" means the Division of State Development.

(4) "Secretary" means the Secretary of Commerce.

(5) "State" means the State of South Carolina.

HISTORY: 1993 Act No. 181, Section 244 eff July 1, 1993; 1994 Act No. 361, Section 4, eff May 3, 1994.



SECTION 13-1-320. Objectives of Division.

The objectives of the division are to:

(1) conserve, restore, and develop the natural and physical, the human and social, and the economic and productive resources of the State;

(2) promote coordination of the functions and activities of state agencies and act as the official state liaison office between the state, federal, and local planning, research, and development agencies;

(3) promote a system of transportation for the State through development and expansion of the highway, railroad, port, waterway, and airport systems;

(4) promote and correlate state and local activity in planning public works projects;

(5) promote public interest in the development of the State through cooperation with public agencies, private enterprises, and charitable and social institutions;

(6) promote and encourage industrial development, private business and commercial enterprise, agricultural production, transportation, and the utilization and investment of capital within the State;

(7) assist the development of existing state and interstate trade, commerce, and markets for South Carolina goods and in the removal of barriers to the industrial, commercial, and agricultural development of the State;

(8) assist in ensuring stability in employment, increase the opportunities for employment of the citizens of the State, and devise ways and means to raise the living standards of the people of the State;

(9) advance the general welfare of the people.

HISTORY: 1993 Act No. 181, Section 244, eff July 1, 1993.



SECTION 13-1-330. Division made up of bureaus.

The division shall consist of a bureau of research, a bureau of planning, a bureau of development, and such other bureaus as the director may establish. Each bureau may be headed by a bureau chief selected on the basis of his technical and administrative qualifications and experience to perform the duties required by his position. The chief for the bureau of research shall be a person thoroughly familiar with the principles of, and experienced in, the methods and techniques of research and economics. The chief for the bureau of planning shall be an industrial engineer experienced in that type of work. The chief for the bureau of development shall be a person thoroughly familiar with the principles of, and experienced in, the methods and techniques of developing a program of advertising and salesmanship.

HISTORY: 1993 Act No. 181, Section 244, eff July 1, 1993.



SECTION 13-1-340. Director of Division; duties, powers and responsibilities.

The director is vested with duties, powers, and responsibilities involved in accomplishing the division's objectives outlined in this article within the appropriations provided by the General Assembly. The director may:

(1) advise and make recommendations to the Governor and the General Assembly on matters concerning the division's objectives;

(2) cooperate with the operating agencies of the State in the development of plans;

(3) have access to the records and studies of each state agency pertaining to the division's objectives;

(4) conduct studies on his own initiative pertaining to the division's objectives and others at the request of the Governor, the General Assembly, or state or local agencies;

(5) make special studies on area problems or specific subjects, establish local agencies, and furnish staff or financial aid;

(6) stimulate and encourage local, state, and federal governmental agencies with similar and related objectives and purposes and cooperate with local, regional, and federal planning and development programs;

(7) publish and distribute the division's findings through written reports, brochures, magazine and newspaper articles, and other appropriate forms and use the radio, periodicals, and other recognized forms of advertising, personal interviews, exhibits, and displays in order that governmental agencies, corporations, and individual citizens may become acquainted with the development program of the State;

(8) advertise the advantages of the State for industrial, agricultural, and commercial development by paid publicity;

(9) provide information to and make contact with private business enterprises and local, state, and federal governmental agencies to acquaint them with industrial, agricultural, and commercial opportunities in the State and encourage the establishment of new or the expansion of existing industries and enterprises;

(10) provide advice upon request by local, state, and federal agencies, private citizens, and business and commercial enterprises upon matters of economic development, industrial and business expansion, and agricultural activity upon which his knowledge, sources of information, and findings and decisions qualify him to speak;

(11) accept gifts, grants, funds, and property to accomplish the division's objectives, administer and disburse gifts, grants, and funds, and dispose of property to counties, municipalities, and local agencies performing a public service or function which may disburse the gifts, grants, and funds or make the property available to eligible participants in a program established to perform and implement the public service or function subject to the approval of the Budget and Control Board.

HISTORY: 1993 Act No. 181, Section 244, eff July 1, 1993.



SECTION 13-1-350. Director to assume duties of certain former boards, commissions and councils.

The former State Planning Board, State Board of Housing, Building Council of South Carolina, South Carolina Commerce Development Board, South Carolina Intra-Coastal Waterway Commission, South Carolina Board for Promotion of External Trade, and Natural Resources Commission and their successor the State Development Board having been abolished, the director shall have the following additional duties formerly imposed on such boards, commissions and councils:

(1) State Planning Board:

(a) to confer and cooperate with the executive, legislative and planning authorities of the United States and of neighboring states and of subdivisions thereof;

(b) to promote interest in the understanding of the problems of state planning; and

(c) to cooperate with the United States and any of its agencies in the planning, conservation, utilization and development of state resources and in the planning of its public works programs and to act, when so designated, as an agency of the United States, or of any agency thereof.

(2) State Board of Housing: to perform the duties imposed upon him under Title 31 of this Code;

(3) Building Council of South Carolina: to promulgate and recommend to the General Assembly of the State a building code for adoption;

(4) Commerce Development Board:

(a) to purchase, hold, use, lease, mortgage, sell, transfer, convey, assign, pledge or otherwise to acquire, encumber or dispose of any property, real, personal or mixed, or any estate or interest therein, including, but without limiting the foregoing, stock in any corporation;

(b) to employ attorneys upon such reasonable basis of compensation as may be agreed upon, or as he may determine, commensurate with the services rendered or to be rendered to the end that no excessive or unreasonable fees or compensation shall be allowed;

(c) to build, acquire, construct and maintain power houses and any and all structures, ways and means necessary, useful or customarily used and employed in the construction of highways, in the construction and operation of railroads and in the manufacture, generation and distribution of electricity and any and all other kinds of power, including power transmission lines, poles, telephone and telegraph lines, substations, transformers and generally all things used or useful in the manufacture, distribution and purchase of power and electricity; provided, that electric current produced shall be used by the director and that none of it shall be sold;

(d) to acquire or to build, construct, equip, maintain and operate one or more railroads with any motive power, one or more highways or other methods, means or ways of commerce or transportation or of communication, telegraph or telephone lines, electric lines, pipe lines, commissaries, houses, camps, lakes, fills, dams, reservoirs, ditches, drains, roads, tunnels, culverts, bridges, conduits, shops and depots and equipment; provided, that telegraph or telephone lines shall be used by the director and that no telegraph or telephone service shall be sold to the general public;

(e) to engage in the business of a common carrier of freight or passengers for hire;

(f) to build, construct, equip, maintain and operate, or cause the same to be done, a railroad or a highway connecting the existing lines of railroad at Walhalla, South Carolina, and at or near Maryville, Tennessee, or as near to such points as practicable and to do every act and thing necessary or proper to accomplish that result and to secure improvement of such existing lines connecting the same with the Atlantic seaboard;

(g) to transport goods, freight, mail, passengers and intelligence for hire and to fix and collect proper charges therefor;

(h) to construct or establish parks or playgrounds for the use, benefit, recreation and amusement of the people of this State under such rules and regulations and subject to such charges as it may establish, determine or fix, with all necessary or proper appurtenances, roadways, lakes, reservoirs, pipe lines, wires, buildings or other structures and equipment which it may from time to time deem desirable;

(i) to take such steps as may be proper to prevent and control soil erosion and floods in the areas served by it;

(j) to cooperate with the United States to promote the national defense;

(k) to develop and increase commerce, intrastate, interstate and foreign, by shortening and improving existing routes, by constructing new routes and facilities and by equipping, maintaining and operating or leasing the same, or causing it to be done, by procuring or endeavoring to procure a reduction in freight, passenger, power, light, water, telegraph and telephone rates and tolls and by any other means or method which shall tend so to do and securing to the people of this State the annual saving of large sums and an improvement in their living conditions and general welfare;

(l) to cooperate with the health authorities in the areas served by it to the end that the public health may be improved and disease and suffering reduced;

(m) to fix, alter, charge and collect tolls, freight and other charges for the use of the division's facilities or for the services rendered by or for any commodities furnished by it, at rates to be determined by the director, such rates to be at least sufficient to provide for payment of all expenses of the director under this subsubparagraph (4) of this section, the conservation, maintenance and operation of its facilities and properties, the payment of principal and interest on its notes, bonds and other evidences of indebtedness or obligation and to fulfill the terms and provisions of any agreements made with the purchasers or holders of any of the division's notes, bonds or other evidences of indebtedness or obligation;

(n) to have the power of eminent domain;

(o) to acquire by purchase, gift, condemnation or in any other manner any lands, waters, water rights, riparian rights, flowage rights, rights of way, easements, licenses, franchises, engineering data, maps, construction plans or estimates or any other property of any kind, real, personal or mixed, necessary or useful in carrying out any of his powers;

(p) to borrow money, to make and issue negotiable notes, bonds and other evidences of indebtedness and to secure the payment of such obligations or any part thereof by mortgage, lien, pledge or deed of trust on any or all of the division's property, contracts, franchises or revenues and to make such agreements with the purchasers or holders of such notes, bonds or other evidences of indebtedness or with others in connection with any such notes, bonds or other evidences of indebtedness, whether issued or to be issued, as the director shall deem advisable and in general to provide for the security for such notes, bonds or other evidences of indebtedness and the rights of the holders thereof;

(q) to endorse or otherwise to guarantee the obligations of any corporation all of the voting stock of which the division may own or acquire;

(r) to mortgage, pledge, hypothecate or otherwise to encumber any or all of the division's property, real, personal or mixed, facilities or revenues as security for notes, bonds, evidences of indebtedness or other obligations;

(s) to borrow money from the United States or any corporation or agency created, designed or established by the United States;

(t) to exercise the powers and to do the things authorized by subsubparagraph (4) of this section either by and with his own efforts and resources or to procure or to cause the same to be done by the United States or any agency or instrumentality thereof, by any one or more of the states affected or their political subdivisions, agencies or instrumentalities, by any private corporation, association or individual, contractor or otherwise or by the joint efforts of any or all of them or by cooperation with any or all of them, having in mind that the primary objective to be achieved is the construction, maintenance and operation of the railroad, highways, lines of communication and other facilities authorized by this subsubparagraph, regardless of the particular method, manner or agency by or through which the same may be done, and to do any and all acts and things and to make any and all agreements or contracts necessary thereunto, including also the power to lease the whole or any part of the division's facilities or to contract or agree upon a particular method, manner or agency of or for the maintenance or operation of such facilities;

(u) to make, alter and repeal reasonable rules and regulations governing the use of the division's facilities and to fix and collect the charges, tolls, prices or rate of compensation it shall receive for the same, but nothing herein contained shall prevent the director, when in his opinion the public interest will best be served thereby and when the division's financial condition will permit, from allowing the use of its parks, places of amusement and recreation, roads, highways and the like, to be designated by the director from time to time, free of charge or at a merely nominal charge for the benefit of the people of this State;

(v) to sell or otherwise to dispose of any surplus property which the division may acquire and which the director may decide is not needed; and

(w) to have all additional powers, not inconsistent with this article, that are vested by law in common carriers of freight, passengers, electricity and intelligence for hire and in corporations generally.

(5) South Carolina Intra-Coastal Waterway Commission: to perform the duties imposed upon it by Chapter 5 of Title 3 of this Code;

(6) Board for Promotion of External Trade:

(a) to compile surveys showing the nature and extent of the natural resources and of the manufactured products and raw materials found or produced in the State which may move in domestic or foreign commerce; and

(b) to determine the areas throughout the world where commodities and products of this State may find advantageous markets and secure perfection of arrangements between citizens of this State and producers and consumers in other areas whereby there may be carried on greater interchange of commerce.

(7) Natural Resources Commission:

(a) to select a label, have it copyrighted and registered in the United States copyright office, which label shall in the judgment of the director be used to advertise the chemical and other contents of food products grown in South Carolina or to advertise other articles;

(b) to promulgate and register the conditions upon which such label may be used and fix the charges for such use; and

(c) to promulgate information furnished by the South Carolina Research Laboratories and other educational institutions and such other information as has bearing upon value of South Carolina products.

HISTORY: 1993 Act No. 181, Section 244, eff July 1, 1993.



SECTION 13-1-360. Confidentiality of information.

Confidential information submitted to any agency as required by law shall not be published in any manner which will directly or indirectly reflect or damage the reputation or business activity of any individual or corporation concerned.

HISTORY: 1993 Act No. 181, Section 244, eff July 1, 1993.



SECTION 13-1-370. Advisory committee of the Division of State Development.

The director may, in his discretion establish an advisory committee of the Division of State Development (hereafter, in this section, the "advisory committee") which if established, would be comprised of twenty-four citizens of the State to be appointed by the Governor upon the advice and consent of the Senate. One member must be appointed from each of the following two-county areas:

1. Richland and Kershaw counties;

2. Spartanburg and Cherokee counties;

3. Laurens and Newberry counties;

4. Abbeville and Greenwood counties;

5. Berkeley and Charleston counties;

6. Oconee and Anderson counties;

7. Florence and Marion counties;

8. Greenville and Pickens counties;

9. Horry and Georgetown counties;

10. Union and York counties;

11. Lee and Darlington counties;

12. Marlboro and Dillon counties;

13. Chester and Fairfield counties;

14. Lancaster and Chesterfield counties;

15. Sumter and Calhoun counties;

16. Clarendon and Williamsburg counties;

17. Beaufort and Jasper counties;

18. Dorchester and Colleton counties;

19. Orangeburg and Bamberg counties;

20. Allendale and Hampton counties;

21. Aiken and Barnwell counties;

22. Lexington and Saluda counties;

23. Edgefield and McCormick counties.

The Governor shall appoint one member from the State at large who shall serve as chairman. The terms of the members are for a period of four years and until their successors are appointed and qualify. Terms for all members commence on July first of the year of appointment. Of the members initially appointed from the two-county areas, the Governor shall appoint one member from each of the following counties for a term of two years: Kershaw, Cherokee, Newberry, Greenwood, Charleston, Anderson, Marion, Pickens, Georgetown, York, Darlington, and Dillon, and the Governor shall appoint one member from each of the following counties for a term of four years: Fairfield, Chesterfield, Calhoun, Williamsburg, Jasper, Colleton, Bamberg, Hampton, Barnwell, Lexington, and McCormick. Upon the expiration of the initial terms of the members appointed from the two-county areas, the Governor shall rotate the appointment of these members between the counties in each of the two-county areas. The advisory committee may select other officers from its membership to serve for terms designated by it. Vacancies must be filled in the manner of the original appointments for the unexpired portions of the terms. The members of the advisory committee must be paid the usual mileage and subsistence as is provided by law for members of state boards, commissions, and committees. The advisory committee must meet four times a year, and may meet more often if the chairman considers it necessary or if ten members request the chairman to call a meeting, and the director approves such additional meetings. The advisory committee may not meet at any location outside the boundaries of South Carolina. The advisory committee shall advise and consult with the director on the following matters:

(a) the condition of and prospects for economic development in the State - particularly in the rural areas;

(b) the fostering of a close working relationship between the primarily rural, or primarily agricultural, counties of the State and the counties which are primarily nonrural or nonagricultural;

(c) the identification of problems facing smaller rural counties and of solutions to those problems;

(d) having input to the director regarding industrial prospects throughout the State; and

(e) any other matter which the director considers necessary to assist the director, in the way of consultation or advice, in carrying out any of the director's duties or functions under this article.

HISTORY: 1993 Act No. 181, Section 244, eff July 1, 1993.



SECTION 13-1-380. Recycling Market Development Advisory Council.

(A) Notwithstanding the provisions of Section 13-1-40, there is established within the division a Recycling Market Development Advisory Council to assist in the development of markets for recovered materials and products with recycled content in this State.

(B) The members of the advisory council shall be appointed not later than ninety days after this article is effective.

(C) The advisory council shall consist of fourteen members to be appointed by the Governor to include:

(1) one member shall represent the division;

(2) one member shall represent county governments;

(3) one member shall represent municipalities;

(4) one member shall represent the solid waste collection and disposal industry;

(5) one member shall represent the existing recycling industry;

(6) one member shall represent the glass industry;

(7) one member shall represent the paper industry;

(8) one member shall represent the aluminum industry;

(9) one member shall represent the plastics industry;

(10) one member shall represent the tire industry;

(11) one member shall represent the general public;

(12) one member shall represent the oil industry;

(13) one member shall represent the scrap metal recycling industry; and

(14) one member shall represent higher education research institutions.

(D) Each member of the advisory council shall serve a two-year term beginning on the date of his appointment and shall serve until a successor is appointed and qualified. Members shall serve at the pleasure of their appointing authority and shall receive the usual mileage, per diem, and subsistence provided by law for members of boards, committees, and commissions. Until sufficient funds have accumulated in the Solid Waste Management Trust Fund to cover the advisory council's expenses, the appointing authorities shall provide the mileage, per diem, and subsistence for their respective appointees. Any other expenses of the advisory council shall be shared equally by the appointing authorities until the trust fund has sufficient funds to cover the expenses.

(E) The chairman shall be designated by the Secretary of Commerce and the advisory council shall select its own vice-chairman. The advisory council shall adopt operating procedures and shall meet on the call of the chairman or of a majority of the members. Members shall promulgate regulations concerning meeting attendance. A majority of the members shall constitute a quorum to do business. The division shall provide the necessary staff and administrative facilities and services to the advisory council. The Department of Health and Environmental Control shall provide technical assistance to the council at the request of the chairman or of the vice-chairman, or by majority vote of the advisory council.

(F) Not later than fifteen months after this article is effective, the council shall provide to the Governor and to the General Assembly an initial report which shall include, at a minimum, the following:

(1) a description and analysis of this state's existing recycling industry;

(2) an analysis of the projected long-term capacity of existing markets to absorb materials generated by source separation, recovery, or recycling programs;

(3) an analysis of potential markets in this State, in other states, or in foreign countries for recovered materials and products with recycled content from this State;

(4) an analysis of institutional, economic, and technical barriers to the use of recovered materials and products with recycled content;

(5) recommendations for actions which may be taken to increase demand for source separated, recovered, or recycled materials or products;

(6) recommendations for actions which may be taken to increase the incentives for private individuals and for business and industry to consume or export recovered materials and products with recycled content;

(7) an analysis of the compatibility of recycling with solid waste treatment or disposal methods and recommendations on the feasibility of the implementation of mechanisms for cooperative marketing of recyclable materials;

(8) recommendations on categories of materials which should be recovered, given existing and potential markets for such materials;

(9) recommendations for a public education program to be implemented by the Office of Solid Waste Reduction and Recycling within the department to provide information to the public and to business and industry on the benefits of source separation, recovery, and recycling and on the availability of recovered materials or products with recycled content;

(10) a study of methods of and cost effectiveness of source separation and recycling of recovered materials;

(11) a study of packaging reduction; and

(12) a study of the design of products at the primary stage of development to promote recyclability.

(G) Following its initial report, the council shall submit to the Governor and to the General Assembly by the end of each calendar year an annual report on recycling activities in this State which shall, at a minimum, include the following:

(1) any revisions which the council determines are necessary to its initial report;

(2) a description and analysis of the amounts and types of solid waste materials recovered or recycled in this State during the preceding year;

(3) recommendations regarding materials which should be added to or deleted from source separation, recovery, and recycling programs; and

(4) any other recommendations, including tax incentives, to facilitate the development of markets for recovered materials or products in this State.

HISTORY: 1993 Act No. 181, Section 244, eff July 1, 1993; 1994 Act No. 361, Section 8, eff May 3, 1994.



SECTION 13-1-610. Definitions.

The following terms, when used in this article, shall have the following meanings unless the context clearly requires otherwise:

(1) "Director" means the Director for the Division of Savannah Valley Development.

(2) "Division" means the Division of Savannah Valley Development.

(3) "Secretary" means the Secretary of Commerce.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993; 1994 Act No. 361, Section 5, eff May 3, 1994.



SECTION 13-1-620. Rights and powers of director.

The director has all the rights and powers necessary or convenient to manage the business and affairs of the division and to take action as he considers advisable, necessary, or convenient in carrying out his powers, including, but not limited to, the following rights and powers to:

(a) have perpetual succession;

(b) sue and be sued;

(c) adopt, use, and alter a corporate seal;

(d) adopt and amend bylaws for regulation of the division's affairs consistent with this article;

(e) notwithstanding any provision of law or regulation to the contrary, and in accordance with its own procurement procedures and regulations as approved by the Budget and Control Board, acquire, purchase, hold, use, improve, manage, lease, mortgage, pledge, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest in any property, or revenues of the authority, including as security for notes, bonds, evidences of indebtedness, or other obligations of the authority. The authority is subject to the provisions of Title 11, Chapter 35. The authority has no power to pledge the credit and the taxing power of the State or any of its political subdivisions;

(f) receive contributions, donations, and payments and to invest and disburse the division's funds;

(g) make inquiry into the status of, and plans for, the development of the J. Strom Thurmond project and the Richard B. Russell project by the United States government, by the State of Georgia, or by any other agency or instrumentality;

(h) encourage, assist, promote, and cooperate in the development of the Savannah River and the streams, canals, or watercourses now or at a later time connected to or flowing into the river and to appear on behalf of the State before any agency, department, or commission of this State, of the United States, or of any other state in furtherance of the development or of any matter connected with the development or related to the development;

(i) negotiate agreements, accords, or compacts on behalf of and in the name of the State with the State of Georgia or the United States, or both, with any agency, department, or commission of either or both, or with any other state or any agency, department, or commission of the other state, relating to the development of the Savannah River and the development of the streams, canals, or watercourses now or at a later time connected to or flowing into the river, and particularly in reference to joint or concurrent action in the furtherance of agreements, accords, or contracts. Interstate compacts made by the division are subject to approval by concurrent resolution of the General Assembly;

(j) act as a regional development agency of the State to receive, purchase, hold title to, and to manage any real property in the division's jurisdiction acquired by release of surplus real property, by purchase, by donation, by lease, or by exchange and to develop and promote the development of the land for recreational, transportation, residential, commercial, and industrial purposes, both public and private, and to lease, sublease, or convey title in fee simple to the real property as provided in the bylaws of the division. The division shall retain, carry forward, or expend any proceeds derived from the sale, lease, rental, or other use of real and personal property under the division's exclusive jurisdiction. The proceeds shall only be used in the development and the promotion of the division as provided by this article and for the purposes authorized by this article;

(k) promulgate regulations governing the use of or doing business on the division's property or facilities, including the adoption of safety standards and insurance coverage or proof of financial responsibility, including, but not limited to, providing for the licensing of persons, firms, or corporations using or doing business on such property or facilities, and for license fees to cover the expense thereof;

(l) borrow money, make and issue notes, bonds, and other evidences of indebtedness, including refunding and advanced refunding notes and bonds, of the division; to secure the payment of the obligations or any part by mortgage, lien, pledge, or deed of trust on any of its property, contracts, franchises, or revenues, including the proceeds of any refunding and advanced refunding notes, bonds, and other evidences of indebtedness and the investments in which proceeds are invested and the earnings on and income from the investments; to invest its monies, including without limitation its revenues and proceeds of the notes, bonds, or other evidences of indebtedness, in obligations of, or obligations the principal of and interest on which are guaranteed by or are fully secured by contracts with, the United States, in obligations of any agency, instrumentality, or corporation which has been or may at a later time be created by or pursuant to an act of the United States Congress as an agency, instrumentality, or corporation, in direct and general obligations of this State, and in certificates of deposit issued by any bank, trust company, or national banking association; to make agreements with the purchasers or holders of the notes, bonds, or other evidences of indebtedness or with others in connection with any notes, bonds, or other evidences of indebtedness, whether issued or to be issued, as the division considers advisable; and to provide for the security for the notes, bonds, or other evidences of indebtedness and the rights of the holders of the notes, bonds, or other evidences of indebtedness. In the exercise of the powers granted in this section to issue advanced refunding notes, bonds, or other evidences of indebtedness the director may, but is not required to, avail himself of or comply with any of the provisions of Chapter 21 of Title 11. The director, when investing in certificates of deposit, shall invest in certificates of deposit issued by institutions authorized to do business in this State if the institutions offer terms which, in the opinion of the director, are equal to or better than those offered by other institutions;

(m) loan the proceeds of notes, bonds, or other evidences of indebtedness to a person, corporation, or partnership to construct, acquire, improve, or expand the projects described in Section 13-1-640;

(n) make contracts, including service contracts with a person, corporation, or partnership, to provide the services provided in Section 13-1-640, and to execute all instruments necessary or convenient for the carrying out of business

(o) for the acquiring of rights-of-way and property necessary for the accomplishment of its duties and purposes, the division may purchase them by negotiation or may condemn them, and should it elect to exercise the right of eminent domain, condemnation actions must be in the name of the division. The power of eminent domain applies to all property of private persons or corporations and also to property already devoted to public use in Abbeville and McCormick counties;

(p) employ and dismiss, at the will and pleasure of the authority, those employees, consultants, and other providers of services as the authority considers necessary and to fix and to pay their compensation; provided, that the state agency head salary review process and the rules and guidelines thereunder applies to the executive director of the authority. As of July 1, 1993, the compensation of the executive director of the authority must be re-evaluated by the State Agency Head Salary Commission in order that the appropriate adjustments be made. Except as provided above, employees of the authority or an entity established pursuant to Section 13-9-190 are not considered state employees except for eligibility for participation in the State Retirement System and the State Health Insurance Group Plans and pursuant to Chapter 78 of Title 15; provided, however, that employees of the authority are subject to the state uniform classification and compensation system until such time as the authority is self-supporting. Except as provided above, the provisions of Chapter 11 of Title 8 and Article 5, Chapter 17 of Title 8 do not apply to the authority. The authority is responsible for complying with the other state and federal laws covering employers. The authority may contract with the Division of Human Resources Management of the State Budget and Control Board to establish a comprehensive human resource management program.

(q) fix, alter, charge, and collect tolls, fees, rents, charges, and assessments for the use of the facilities of or for the services rendered by, the division; these rates must be at least sufficient to provide for payment of all expenses of the division, the conservation, maintenance, and operation of its facilities and properties, the payment of principal and interest on its notes, bonds, and other evidences of indebtedness or obligation, and to fulfill the terms and provisions of any agreements made with the purchasers and holders of these notes, bonds, or other evidences of indebtedness or obligation.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993; 1993 Act No. 164, Part II, Section 52, eff June 21, 1993.



SECTION 13-1-630. Area of director's powers.

The director may exercise any of the powers and duties conveyed under Section 13-1-620 in the entire area of a county or portion of a county which borders the Savannah River or is within the Savannah River Basin.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-640. Issuance of revenue bonds to fund projects.

In furtherance of its purposes, the division may issue revenue bonds, the interest on which may or may not be excludable from gross income for federal income tax purposes, for the purpose of raising funds needed from time to time for the financing or refinancing, in whole or in part, the acquisition, construction, equipment, maintenance, and operation of a facility, building structure, or any other matter or thing which the division is authorized to acquire, construct, equip, maintain, or operate. In connection with the issuance of bonds, the division may enter into an agreement with a company to construct, operate, maintain, and improve a project, and the division may enter into a financing agreement with the company prescribing the terms and conditions of the payments to be made by the company to the division, or its assignee, to meet the payments that become due on bonds.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-650. Executive order of director required for issuance of revenue bonds; contents of order.

Revenue bonds issued under this article for any project described in Section 13-1-640 must be authorized by executive order of the director. The director's executive order may contain provisions which are a part of the contract between the division and the several holders of the bonds as to:

(a) the custody, security, use, expenditure, or application of the proceeds of the bonds;

(b) the acquisition, construction, and completion of any project for which the bonds are issued;

(c) the use, regulation, operation, maintenance, insurance, or disposition of the project for which the bonds are issued, or any restrictions on the exercise of the powers of the division to dispose of or limit or regulate the use of the project;

(d) the payment of the principal of or interest on the bonds and the sources and methods of payment, the rank or priority of any bonds as to any lien or security, or the acceleration of the maturity of any bonds;

(e) the use and disposition of the revenues derived or to be derived from the operation of any project;

(f) the pledging, setting aside, depositing, or entrusting of the revenues from which the bonds are made payable to secure the payment of the principal of and interest on the bonds or the payment of expenses of operation and maintenance of the project;

(g) the setting aside of revenues, reserves, or sinking funds and the source, custody, security, regulation, and disposition of the revenues, reserves, or sinking funds;

(h) the determination of the definition of revenues or of the expenses of operation and maintenance of the project for which the bonds are issued;

(i) the rentals, fees, or other charges derived from the use of the project and the fixing, establishing, collection, and enforcement of the rentals, fees, or other charges, the amount or amounts of revenues to be produced by the rentals, fees, or other charges, and the disposition and application of the amounts charged or collected;

(j) limitations on the issuance of additional bonds or any other obligations or the incurrence of indebtedness payable from the same revenues from which the bonds are payable;

(k) rules to ensure the use of the project by the public or private sector to the maximum extent to which the project is capable of serving the public or private sector;

(l) any other matter or course of conduct which, by recital in the resolution authorizing the bonds, is declared to further secure the payment of the principal of or interest on the bonds.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-660. Specifics of revenue bonds and their issuance.

The bonds may be issued in one or more series, may bear a date, may mature at a time not exceeding forty years from their respective dates, may bear interest at the rate or rates per annum as approved by the State Budget and Control Board, may be payable in a medium of payment and at a place, may be in a denomination, may be in a form, either coupon or registered, may carry registration privileges, may be subject to terms of redemption before maturity, with or without premium, and may contain terms, covenants, and conditions as the executive order authorizing the issuance of the bonds may provide. The interest rate on bonds issued by the division, the proceeds of which are loaned to a company pursuant to a financing agreement to construct or acquire a project authorized under Section 13-1-640, are not subject to approval by the State Budget and Control Board. The bonds are fully negotiable within the meaning of and for the purposes of the Uniform Commercial Code.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-670. Principal and interest on bonds exempt from taxation.

The principal of and interest on bonds issued under this article are exempt from taxation, as provided in Section 12-1-60. All security agreements, indentures, and financing agreements made pursuant to the provisions of this article are exempt from state stamp and transfer taxes.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-680. Approval of State Budget and Control Board as prerequisite to issuance of bonds.

No bonds may be issued pursuant to the provisions of this article until the proposal of the director to issue the bonds receives the approval of the State Budget and Control Board. When the director proposes to issue bonds, he shall file a proposal with the Budget and Control Board setting forth:

(a) a brief description of the project proposed to be undertaken and its anticipated effect upon the economy of the area in which the project is to be located;

(b) a reasonable estimate of the cost of the project;

(c) a general summary of the terms and conditions of any financing agreement and security agreement. Upon the filing of the proposal the Budget and Control Board shall, as soon as practicable, make an independent investigation, as it considers necessary or appropriate, and if it finds that the project is intended to promote the purposes of this article, it may approve the project. At any time following the approval, the division may proceed with the acquisition and financing of the project. If the proceeds of the bonds are to be made available to a company to construct a project, as provided in Section 13-1-640, notice of the approval of any project by the Budget and Control Board must be published at least once by the division in a newspaper having general circulation in the county where the project is to be located. Any interested party may, within twenty days after the date of the publication of notice, but not after the twenty days, challenge the validity of the approval in the court of common pleas in the county where the project is to be located.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-690. Signature on bonds.

The bonds must be signed in the name of the director by the manual or facsimile signature of the director. Interest coupons attached to the bonds must be signed by the facsimile signature of the director. The bonds may be issued notwithstanding that the director signing them or whose facsimile signature appears on the bonds or the coupons has ceased to hold office at the time of issue or at the time of the delivery of the bonds to the purchaser.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-700. Manner of sale of bonds.

The bonds must be sold at public or private sale upon terms and conditions as the State Budget and Control Board considers advisable.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-710. Report to State Treasurer following issuance of bonds.

The deputy director shall file with the State Treasurer within thirty days from the date of their issuance a complete description of all obligations entered into by the division with the rates of interest, maturity dates, annual payments, and all pertinent data.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-720. Enforceability of orders, covenants, and agreements related to bonds.

All provisions of an executive order authorizing the issuance of the bonds in accordance with this article and any covenants and agreements constitute legally binding contracts between the division and the several holders of the bonds, regardless of the time of issuance of the bonds, and are enforceable by any holder by mandamus or other appropriate action, suit, or proceeding at law or in equity in any court of competent jurisdiction.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-730. Bonds to constitute limited obligations of Division; payment on bonds.

The bonds authorized by the article are limited obligations of the division. The principal and interest are payable solely out of the revenues derived by the division, including any revenues that may be derived by the division pursuant to the financing agreement with respect to the project which the bonds are issued to finance. The bonds are an indebtedness payable solely from a revenue producing source or from a special source which does not include revenues from any tax or license. The bonds do not constitute nor give rise to a pecuniary liability of the division, the department, the State, or any political subdivision of the State, or to a charge against the general credit of the division, the department, the State, or any political subdivision of the State or taxing powers of the State, or any political subdivision of the State, and this fact must be plainly stated on the face of each bond. The principal of and interest on any bonds issued under this article must be secured by a pledge of the revenues from which the bonds are payable, may be secured by a security agreement, including a mortgage or any property given as security pursuant to a financing agreement, and may be additionally secured by a pledge of the financing agreement with respect to the project. In making any agreements or provisions, the division does not have the power to obligate itself or the department with respect to any project for which the proceeds of bonds issued under this article have been loaned to a company, except with respect to the project and the application of the revenues from the financing agreement, and does not have the power to incur a pecuniary liability or a charge upon its general credit or upon the general credit of the department. The trustee under any security agreement or indenture, or any depository specified by the security agreement or indenture, may be any person or corporation as the division designates, notwithstanding that the trustee may be a nonresident of this State or incorporated under the laws of the United States or the laws of other states.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-740. Investment of funds.

All funds of the division must be invested by the State Treasurer and, upon approval and designation by the State Treasurer of a financial institution or institutions, all funds must be deposited in such institutions by the division in accordance with policies established by the director. Funds of the division must be paid out only upon warrants issued in accordance with policies established by the director. No warrants may be drawn or issued disbursing any of the funds of the division except for a purpose authorized by this article. The net earnings of the division, beyond that necessary for retirement of its bonds or other obligations or to implement the purposes of this article, may not inure to the benefit of any person other than the division. Upon termination of the existence of the division, title to all property, real and personal, owned by it, including net earnings, vests in the State.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-750. Carryover of funds to subsequent fiscal years.

The division shall retain unexpended funds at the close of the fiscal year of the State regardless of the source of the funds and expend the funds in subsequent fiscal years.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-760. Determinations of director as prerequisites to undertaking of projects; financing agreements.

(A) Prior to undertaking any project authorized by Section 13-1-640, the director shall make a determination:

(1) that the project will serve the purposes of this article;

(2) that the project is anticipated to benefit the general public welfare of the locality by providing services, employment, recreation, or other public benefits not otherwise provided locally;

(3) that the project will give rise to no pecuniary liability of the division, the department, the State, or any political subdivision of the State, or charge against the general credit of the division, the department, the State, or any political subdivision of the State, or taxing power of the State or any political subdivision of the State if the proceeds are loaned by the division to a company to construct a project;

(4) as to the amount of bonds required to finance the project;

(5) as to the amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance the project;

(6) as to the amount necessary to be paid each year into any reserve funds which the director may consider advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project. The determinations of the director must be set forth in the proceedings under which the proposed bonds are to be issued.

(B) Every financing agreement between the division and a company with respect to a project shall contain an agreement obligating the company to complete the project if the proceeds of the bonds prove insufficient, and obligating the company to pay an amount under the terms of a financing agreement, which, upon the basis of the determinations made by the director, is sufficient:

(1) to pay the principal of and interest on the bonds issued to finance the project;

(2) to build up and maintain any reserves considered by the director to be advisable in connection with the project;

(3) to pay the costs of maintaining the project in good repair and keeping it properly insured, unless the financing agreement obligates the company to pay for the maintenance and insurance of the project.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-770. Application of proceeds from sale of bonds; what constitutes cost of acquiring project.

The proceeds from the sale of any bonds issued under division of this article may be applied only for the purpose for which the bonds were issued, except any premium and accrued interest received in any sale must be applied to the payment of the principal of or the interest on the bonds sold, and if for any reason any portion of the proceeds are not needed for the purpose for which the bonds were issued, that portion of the proceeds must be applied to the payment of the principal of or the interest on the bonds. The cost of acquiring any project includes the following:

(a) the actual cost of the construction of any part of a project, including architects', engineers', and attorneys' fees;

(b) the purchase price of any part of a project that may be acquired by purchase;

(c) all expenses in connection with the authorization, sale, and issuance of the bonds to finance the acquisition;

(d) the interest on the bonds for a reasonable time prior to construction and for not exceeding one year after completion of the construction.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-780. Promulgation of regulations.

The regulations of the division must be promulgated in accordance with Chapter 23 of Title 1.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-790. Establishment of corporations by director.

The director may establish profit or not-for-profit corporations as he considers necessary to carry out the purposes of this article. Officials or employees of the division may act as officials or employees of the corporations created pursuant to this section without additional compensation. A corporation created pursuant to this section is considered a "public procurement unit" for purposes of Article 19, Chapter 35 of Title 11. The division may make grants or loans to, or make guarantees for, the benefit of a not-for-profit corporation which the division has caused to be formed whose articles of incorporation require that its directors be elected by members of the division and all assets of which, upon dissolution, must be distributed to the division if it is in existence or, if it is not in existence, then to this State. These grants, loans, or guarantees may be made upon a determination by the division that the receiving not-for-profit corporation is able to carry out the purposes of this article and on the terms and conditions imposed by the division. A guarantee made by the division does not create an obligation of the State or its political subdivisions and is not a grant or loan of the credit of the State or a political subdivision. A guarantee issued by the division must be a special obligation of the division. Neither this State nor any political subdivision is liable on a guarantee nor may they be payable out of any funds other than those of the division and a guarantee issued by the division must contain on its face a statement to that effect.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-800. Payment in lieu of property taxes on property of division.

The property of the division is not subject to any taxes or assessments, but the division shall negotiate a payment in lieu of taxes with the appropriate taxing authorities.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-810. Division's status as "agency".

Notwithstanding any provision of law or regulation, the division continues to be an "agency" for purposes of Chapter 78 of Title 15; however, the division is not considered to be an "agency" or "state agency" or any other form of state institution for purposes of Sections 2-7-65 and 2-57-60.

HISTORY: 1993 Act No. 181, Section 245, eff July 1, 1993.



SECTION 13-1-1000. Definitions.

Notwithstanding any other provision of law, the following terms, when used in this article, have the following meanings unless the context clearly requires otherwise:

(1) "Board" means the Budget and Control Board.

(2) "Executive director" means the Executive Director for the Division of Aeronautics.

(3) "Division" means the Division of Aeronautics.

(4) "Commission" means the Aeronautics Commission.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005); 2012 Act No. 270, Section 12, eff June 18, 2012.



SECTION 13-1-1010. Commission created; purpose; purchase and sale of aeronautics assets.

Notwithstanding any other provision of law, the Aeronautics Commission is hereby created within the Budget and Control Board. The Budget and Control Board shall provide administrative support functions to the division. The commission shall oversee the operation of the division as the division's governing body. The Joint Bond Review Committee must review, prior to approval by the Aeronautics Commission, purchases or sales of any aeronautics assets, the value of which exceeds fifty thousand dollars. There may be no purchase or sale of any aeronautics assets without the approval of the commission.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005); 2012 Act No. 270, Section 13, eff June 18, 2012.



SECTION 13-1-1020. Commission districts; election and appointment of members.

Notwithstanding any other provision of law, the congressional districts of this State are constituted and created commission districts of the State, designated by numbers corresponding to the number of the respective congressional districts. The commission shall be composed of one member from each district elected by the delegations of the congressional district and one member appointed by the Governor, upon the advice and consent of the Senate, from the State at large. The elections or appointments shall take into account race and gender so as to represent, to the greatest extent possible, all segments of the population of the State and shall comply with the provisions of Chapter 13, Title 8. However, consideration of these factors in making an appointment or in an election does not create a cause of action or basis for an employee grievance for a person appointed or elected or for a person who fails to be appointed or elected.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005).



SECTION 13-1-1030. County-commission district overlap; consecutive terms; two commissioners from same county.

(A) Notwithstanding any other provision of law, a county that is divided among two or more commission districts, for purposes of electing a commission member, is considered to be in the district which contains the largest number of residents from that county.

(B) Notwithstanding any other provision of law, no county within a commission district shall have a resident commission member for more than one consecutive term and in no event shall any two persons from the same county serve as a commission member simultaneously.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005).



SECTION 13-1-1040. Delegations to elect commissioner from district; organization of delegation; certification and issuance of commission.

Notwithstanding any other provision of law, legislators residing in the congressional district shall meet upon written call of a majority of the members of the delegation of each district at a time and place to be designated in the call for the purpose of electing a commissioner to represent the district. A majority present, either in person or by written proxy, of the delegation from a given congressional district constitutes a quorum for the purpose of electing a district commissioner. No person may be elected commissioner who fails to receive a majority vote of the members of the delegation.

The delegation must be organized by the election of a chairman and a secretary, and the delegations of each congressional district shall adopt rules they consider proper to govern the election. Any absentee may vote by written proxy. When the election is completed, the chairman and the secretary of the delegation shall immediately transmit the name of the person elected to the Secretary of State who shall issue to the person after he has taken the usual oath of office, a certificate of election as commissioner. The Governor then shall issue a commission to the person, and pending the issuance of the commission, the certificate of election is sufficient warrant to the person to perform all of the duties and functions of his office as commissioner. Each commissioner shall serve until his successor is elected and qualified.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005).



SECTION 13-1-1050. Terms of commission members; vacancies; forfeiture of office; at-large commission member as chairman.

(A) Notwithstanding any other provision of law, beginning February 15, 2005, commissioners must be elected by the legislative delegation of each congressional district. For the purposes of electing a commission member, a legislator shall vote only in the congressional district in which he resides. All commission members must serve for a term of office of four years that expires on February fifteenth of the appropriate year. Commissioners shall continue to serve until their successors are elected and qualify, provided that a commissioner may only serve until their successors are elected and qualify, and provided that a commissioner may only serve in a hold-over capacity for a period not to exceed six months. Any vacancy occurring in the office of commissioner must be filled by election in the manner provided in this article for the unexpired term only. No person is eligible to serve as a commission member who is not a resident of that district at the time of his appointment, except that the at-large commission member may be appointed from any county in the State regardless of whether another commissioner is serving from that county. Failure by a commission member to maintain residency in the district for which he is elected shall result in the forfeiture of his office. The at-large commission member, upon confirmation by the Senate, shall serve as chairman of the commission.

(B) The terms of the initial members of the commission appointed from congressional district are as follows:

(1) commission members appointed to represent congressional district one and two, two years;

(2) commission members appointed to represent congressional district three, four, and seven, three years;

(3) commission members appointed to represent congressional district five and six, four years.

(C) The at-large commissioner shall serve at the pleasure of the Governor.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005); 2012 Act No. 270, Section 11, eff June 18, 2012; 2012 Act No. 279, Section 6, eff June 26, 2012.



SECTION 13-1-1060. Oath of office.

Notwithstanding any other provision of law, each voting commission member, within thirty days after his election or appointment, and before entering upon the discharge of the duties of his office, shall take, subscribe, and file with the Secretary of State the oath of office prescribed by the Constitution of the State.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005).



SECTION 13-1-1070. Official seal; adoption of rules and procedures; reimbursement for official expenses.

(A) The commission may adopt an official seal for use on official documents of the division.

(B) The commission shall adopt its own rules and procedures and may select additional officers to serve terms designated by the commission.

(C) Commissioners must be reimbursed for official expenses as provided by law for members of state boards and commissions as established in the annual general appropriations act.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005).



SECTION 13-1-1080. Appointment of executive director.

Notwithstanding any other provision of law, the executive director shall be appointed in accordance with the following procedures:

(A)(1) The commission shall nominate no more than one qualified candidate for the Governor to consider for appointment as executive director. In order to be nominated, a candidate must meet the minimum requirements as provided in Section 13-1-1090.

(2) If the Governor rejects a person nominated by the commission for the position of executive director, the commission must nominate another candidate for the Governor to consider until such time as the Governor makes an appointment.

(3) In the case of a vacancy in the position of executive director for any reason, the name of a nominee for the executive director's successor must be submitted by the commission to the Governor.

(4) The appointment must comply with the provisions contained in Chapter 13, Title 8.

(B) The executive director shall serve at the pleasure of the commission and be appointed as provided in this section.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005).



SECTION 13-1-1090. Qualifications for commission chairman and members.

Notwithstanding any other provision of law, individuals serving on the commission must meet the following minimum qualifications to be qualified:

(1) the commission chairman must have experience in the fields of business, general aviation, and airport management;

(2) all other members of the commission must have a proven record of public and community service, and experience in the fields of business and aviation. Additionally, each member must meet at least two of the following criteria:

(a) general aviation experience;

(b) airport or fixed based operator (FBO) management experience;

(c) aviation service provider experience;

(d) previous service as a state or regional airport commissioner;

(e) legal experience; or

(f) active involvement in a recognized aviation association.

HISTORY: 2005 Act No. 11, Section 1.B, eff upon approval (became law without the Governor's signature on January 13, 2005).



SECTION 13-1-1110. Organization and objectives of Division.

The organization and objectives of the division are stated in Chapters 1 through 9 of Title 55.

HISTORY: 1993 Act No. 181, Section 246, eff July 1, 1993.



SECTION 13-1-1310. Division of Public Railways created.

There is created a Division of Public Railways within the Department of Commerce which must be governed by the Secretary of Commerce. The accounting and personnel procedures of the division shall be maintained so that the division is a lump sum division of the department.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993; 1994 Act No. 361, Section 8, eff May 3, 1994.



SECTION 13-1-1320. Definitions.

For the purposes of this article, the following words and terms are defined as follows:

(1) "Division", unless otherwise indicated, means the Division of Public Railways within the Department of Commerce.

(2) "Secretary", unless otherwise indicated, means the executive and administrative head of the Department of Commerce or his designee.

(3) "Director or designee" means the person or persons appointed by the secretary, serving at his will and pleasure as his designee, to supervise and carry out the functions and duties of the Public Railways Division as provided for by law.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993; 1994 Act No. 361, Section 6, eff May 3, 1994.



SECTION 13-1-1330. Powers and duties of director of division.

The director shall have the following powers and duties in regard to the Division of Public Railways:

(1) the power of a body corporate, including the power to sue and be sued, to make contracts and to adopt and use a common seal and alter it as may be deemed expedient;

(2) to acquire by purchase or donation and to own, rent, lease, mortgage, and dispose of such property, real or personal, as he may deem proper to carry out the purposes and provisions of this article, all or any of them;

(3) to operate, maintain, and control the tracks and equipment transferred to the division by the South Carolina State Ports Authority, or any other person, and be governed by rules and regulations of the Interstate Commerce Commission by virtue of the Class 2 Certificate issued to the Ports Commission and the Port Terminal Railroad of South Carolina;

(4) to acquire, construct, maintain, equip and operate connecting, switching, terminal or other railroads. The term "railroad" as used in this article shall include, but not be limited to, tracks, spurs, switches, terminal, terminal facilities, road beds, rights-of-way, bridges, stations, railroad cars, locomotives, or other vehicles constructed for operation over railroad tracks, crossing signs, lights, signals, storage, administration and repair buildings, and all structures and equipment which are necessary for the operation of the railroad;

(5) to exercise the power of eminent domain by and in the name of the division. The division also may acquire the rights-of-way of abandoned railroads or railroads proposed for abandonment by gift or purchase;

(6) to employ and dismiss at pleasure the employees of the division and to fix and to pay the compensation thereof;

(7) to issue revenue bonds, including notes, bonds, refunding bonds and other obligations authorized to be issued by this article, to defray the cost of acquisition, by purchase, construction or condemnation, of connecting, switching, terminal or other railroads, and necessary equipment, payable both as to principal and interest from the revenues to be derived from the operation of such railroads; provided, that all revenue bonds issued by the division shall be issued in accordance with the provisions of Sections 13-1-1350 through 13-1-1460.

(8) to do all things necessary and required to accomplish the purposes of this article.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



SECTION 13-1-1340. Transfer of certain common carrier switching operations to division.

The South Carolina State Ports Authority shall, as soon as practicable, transfer to the division its common carrier Class 2 switching railroad operations that are currently under the jurisdiction of the Interstate Commerce Commission.

This transfer includes tracks, yards, equipment, trackage rights, franchises, licenses, leases, agreements, and labor contracts connected with the above railroad operations. Tracks comprise approximately seventeen miles of main yard and line tracks as reported in the latest annual report to the Interstate Commerce Commission. Tracks do not include railroad sidings serving a single user.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



SECTION 13-1-1350. Power of director to extend division's operations.

In addition to the powers and duties of the director as specified by Section 13-1-1330, when it shall appear that the acquisition, by purchase, construction, condemnation or donation, and operation of additional connecting, switching, terminal or other railroads are desirable in the public interest to promote and foster economic growth and development, the director may, with the approval of the State Budget and Control Board, extend the division's operations, provided, that if such extension includes extension of mainline trackage, the common carrier railroads operating in the State shall have declined to agree to provide such facilities within six months after having been requested to do so by the division and the Budget and Control Board and provided the financing for such extensions is approved by the Budget and Control Board pursuant to the provisions of this article.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



SECTION 13-1-1355. Transfer of certain railroad equipment.

All tracks, spurs, switches, terminal, terminal facilities, road beds, rights of way, bridges, stations, railroad cars, locomotives, or other vehicles constructed for operation over railroad tracks, crossing signs, lights, signals, storage, and all associated structures and equipment which are necessary for the operation of any railroad located on any "applicable federal military installation" or "applicable federal facility" as defined in Section 12-6-3450 may not be transferred without the prior approval of the State Budget and Control Board.

HISTORY: 2009 Act No. 73, Section 15, eff June 16, 2009.



SECTION 13-1-1360. Bonds of division to be limited obligations.

All bonds issued by the Secretary of Commerce under authority of this article shall be limited obligations of the division, the principal of and interest on which shall be payable solely out of the revenues derived from the operation of the railroads authorized by this article which the bonds are issued to finance. Bonds and interest coupons issued under authority of this article shall not constitute an indebtedness of the division or department, the State of South Carolina, or any political subdivision thereof, within the meaning of any state constitutional provision or statutory limitation and shall not constitute nor give rise to a pecuniary liability of the same or a charge against the general credit of the division or the department or against the full faith, credit or taxing power of the State of South Carolina, or a political subdivision thereof, and such fact shall be plainly stated on the face of each bond. Such bonds may be executed and delivered at any time as a single issue or from time to time as several issues, may be in such form and denominations, may be of such tenor, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding forty years from their date, may be subject to such terms of redemption, may be payable at such place or places, may bear interest at such rate or rates payable at such place or places and evidenced in such manner, and may contain such provisions not inconsistent herewith, all of which shall be provided in the proceedings of the commission authorizing the bonds. Any bonds issued under the authority of this article may be sold at public or private sale at such price and in such manner and from time to time as may be determined by the Secretary of Commerce to be most advantageous, and the division may pay, as a part of the cost of acquiring any railroad and necessary equipment, and out of the bond proceeds, all expenses, premiums and commissions which the Secretary of Commerce may deem necessary or advantageous in connection with the authorization, sale and issuance thereof. All bonds issued under the authority of this article except registered bonds, registered otherwise than to bearer and all interest coupons appurtenant thereto shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source. The proceedings authorizing the issuance of bonds may provide for the issuance, in the future, of further bonds on a parity with those initially issued, but such proceedings shall preclude the issuance of bonds or any obligations of any sort secured by a lien prior to the lien of the bonds or bonds afterwards issued on a parity with the bonds.

Pending the issuance of bonds, bond anticipation notes may be issued, and to the end that a vehicle be provided therefor, the provisions of Sections 11-17-10 to 11-17-110, as now or hereafter amended, shall be applicable to such bond anticipatory borrowing.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993; 1994 Act No. 361, Section 9, eff May 3, 1994.



SECTION 13-1-1370. Bonds to be secured by pledge of division revenues.

The principal of and interest on any bonds issued under the authority of this article shall be secured by a pledge of the revenues from which such bonds shall be payable, may be secured by a trust indenture covering all or any part of the railroad and necessary equipment from which the revenues so pledged are derived. The proceedings under which such bonds are authorized to be issued or any such trust indenture may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of revenues for any railroad covered by such proceedings or trust indenture, the maintenance and insurance of the railroad and necessary equipment, the creation and maintenance of special funds from the revenues of the railroad, and the rights and remedies available in the event of default to the bondholders or to the trustee under trust indenture, all as the director shall deem advisable and as shall not be in conflict with the provisions of this article; provided, however, that in making any such agreements or provisions, the division shall not have the power to obligate itself except with respect to the railroad and necessary equipment and the application of the revenues therefrom, and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against the full faith, credit or taxing power of the State of South Carolina or any political subdivision thereof. The proceedings authorizing any bonds hereunder and any trust indenture securing such bonds may provide that, in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or trust indenture, such payment and performance may be enforced by mandamus or by the appointment of a receiver in equity with power to charge and collect revenues and to apply the revenues from the railroad in accordance with such proceedings or the provisions of such trust indenture. Any such trust indenture may provide also that in the event of default in payment or the violation of any agreement contained in the trust indenture, it may be foreclosed by proceedings at law or in equity, and may provide that any trustee under the trust indenture or the holder of any of the bonds secured thereby may become the purchaser at any foreclosure sale, if he is the highest bidder. No breach of any such agreement shall impose any pecuniary liability upon the division or department or any charge upon its general credit or against the full faith, credit or taxing power of the State of South Carolina, or any political subdivision thereof.

The trustee or trustees under any trust indenture, or any depository specified by such trust indenture, may be such persons or corporations as the director shall designate, notwithstanding that they may be nonresidents of South Carolina or incorporated under the laws of the United States or the laws of other states of the United States.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



SECTION 13-1-1380. Contract terms for construction and equipment.

Contracts for the construction of any railroad, or the purchase of any necessary equipment, may be let on such terms and under such conditions as the director shall prescribe and may be let with or without advertisement or call for bids therefor.

Provided, however, that after the acquisition by construction of the railroad has been completed and the railroad has been placed into service the provisions of Section 1-1-40 shall apply.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



SECTION 13-1-1390. Determinations of director prerequisite to acquisition of railroads and equipment.

Prior to undertaking the acquisition of any railroad and necessary equipment, the director shall find: that the acquisition of the railroad and necessary equipment is desirable in the public interest to promote and foster economic growth and development; that the common carrier railroads operating in the State shall have declined to agree to provide such railroad and necessary equipment within six months after having been requested to do so by the division and the Budget and Control Board; that the acquisition of the railroad and necessary equipment will give rise to no pecuniary liability of the division or a charge against its general credit or a charge against the full faith, credit or taxing power of the State of South Carolina or any political subdivision thereof; the amount of bonds required to finance the acquisition of the railroad and necessary equipment; the amount necessary in each year to pay the principal and interest on the bonds proposed to be issued to finance the acquisition of the railroad and necessary equipment; the amount necessary to be paid each year into any reserve funds which the director may deem it advisable to establish in connection with the retirement of the proposed bonds and the operation and maintenance of the railroad and necessary equipment; the estimated cost of maintaining the railroad and necessary equipment in good repair and keeping them properly insured. The determinations and findings of the director required to be made above shall be set forth in the proceedings under which the proposed bonds are to be issued, and the director shall certify in writing such determinations and findings to the Budget and Control Board before the issuance of such bonds.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



SECTION 13-1-1400. Power of director over disbursement of bond proceeds.

The director shall have the power to provide that the bond proceeds shall be disbursed by the trustee bank or banks during construction upon the estimate, order or certificate of the designated construction engineer and the authorized representative of the division. In making such agreements or provisions the director shall not have the power to obligate the division except with respect to the railroad and necessary equipment and the application of the revenues therefrom, and shall not have the power to incur a pecuniary liability or a charge upon the general credit of the division or against the full faith, credit or taxing power of the State of South Carolina or a political subdivision thereof.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



SECTION 13-1-1410. Books of additional acquisitions to be kept separately.

The books and financial records of any additional acquisition authorized under this article by the director shall be kept separate and apart from the presently existing books and records of the division.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



SECTION 13-1-1420. Application of proceeds from sale of bonds.

The proceeds from the sale of any bonds issued under authority of this article shall be applied only for the purpose for which the bonds were issued; provided, however, that any premium and accrued interest received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; and provided, further, that if for any reason any portion of the proceeds shall not be needed for the purpose for which the bonds were issued, such unneeded portion of the proceeds shall be applied to the payment of the principal of or the interest on the bonds. The cost of acquiring any railroad or necessary equipment shall be deemed to include the following: the actual cost of the construction of any part of the railroad which may be constructed, including architects' and engineers' fees; the purchase price of any part of railroad or necessary equipment that may be acquired by purchase; all expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition; and the interest on the bonds for a reasonable time prior to construction, during construction and for not exceeding one year after completion of the construction.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



SECTION 13-1-1430. Refunding of bonds.

Any bonds issued hereunder and at any time outstanding may at any time and from time to time be refunded by the director, but only with the approval of the State Budget and Control Board being first obtained, by the issuance of its refunding bonds in such amount as the director may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds to be refunded, together with any unpaid interest thereon and any premiums, expenses and commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded have matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds for the payment of the bonds to be refunded, or by exchange of the refunding bonds for the bonds to be refunded thereby; provided, that the holders of any bonds to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable, or, if they are called for redemption prior to the date on which they are by their terms subject to redemption. All refunding bonds issued under the authority of this article shall be payable in the same manner and under the same terms and conditions as are herein granted for the issuance of bonds. In addition to the powers herein granted for the issuance of refunding bonds the director may avail himself of the provisions of Sections 11-21-10 to 11-21-80, (the Advanced Refunding Act).

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



SECTION 13-1-1440. Bonds to be lawful investments.

It shall be lawful for all executors, administrators, guardians, committees and other fiduciaries to invest any moneys in their hands in bonds issued under the provisions of this article.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



SECTION 13-1-1450. Bonds, revenue and property of division to be tax exempt.

The bonds authorized by this article and the income therefrom, all trust indentures executed as security therefor, and all railroads and necessary equipment so long as owned by the division and the revenue derived therefrom shall be exempt from all taxation in the State of South Carolina except for inheritance, estate or transfer taxes; and all trust indentures made pursuant to the provisions of this article shall be exempt from South Carolina stamp and transfer taxes.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



SECTION 13-1-1460. Approval of State Budget and Control Board as prerequisite to issuance of bonds; procedure.

No bonds shall be issued pursuant to the provisions of this article until the proposal of the director to issue the bonds shall receive the approval of the State Budget and Control Board. Whenever the director shall propose to issue bonds pursuant to the provisions of this article, he shall file a petition with the State Budget and Control Board setting forth:

(a) a brief description of the railroad and necessary equipment proposed to be acquired and its anticipated effect upon the economy of the area in which the railroad is to be located and of the areas adjacent thereto;

(b) a reasonable estimate of the cost of the acquisition of the railroad and necessary equipment; and

(c) a general summary of the terms and conditions of the trust indenture.

Upon the filing of the petition the State Budget and Control Board shall, as soon as practicable, make such independent investigation as it deems advisable, and if it finds that the acquisition of the railroad and necessary equipment is intended to promote the purposes of this article and is reasonably anticipated to effect such result, it shall be authorized to approve the acquisition of the railroad and necessary equipment and at any time following such approval, the director may proceed with the acquisition and financing of the railroad and necessary equipment. Notice of the approval of the acquisition of the railroad and necessary equipment by the State Budget and Control Board shall be published at least once a week for three consecutive weeks by the State Budget and Control Board in a newspaper having general circulation in the State and the county where the railroad is to be located.

Any interested party may, within twenty days after the date of the publication of such notice, but not afterwards, challenge the validity of such approval by action de novo in the court of common pleas in any county where the railroad is to be located.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



SECTION 13-1-1470. Director not subject to other limitations.

The authorization herein granted may be carried out by the director without publication, notwithstanding any restriction, limitation, or other procedure imposed upon the director by any other statute.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



SECTION 13-1-1480. Division to hold title to assets and account for revenues; funds to be held in separate accounts.

In accordance with the requirements of Title 49, United States Code, Section 10102(17), and other provisions of federal laws governing the operation of common carrier railroads, unless such requirements or any part of them are waived by the Interstate Commerce Commission pursuant to Section 10505 of the Interstate Commerce Act (49 U.S. Code Section 10505), the division shall hold title to, disburse and account for assets and revenues received by it from whatever source. All such funds shall be on deposit with and maintained in separate accounts by the State Treasurer.

HISTORY: 1993 Act No. 181, Section 247, eff July 1, 1993.



SECTION 13-1-1710. Coordinating Council for Economic Development.

There is created the Coordinating Council for Economic Development. The membership consists of the Secretary of Commerce, the Commissioner of Agriculture, the Executive Director of the Department of Employment and Workforce, the Director of the South Carolina Department of Parks, Recreation and Tourism, the Chairman of the State Board for Technical and Comprehensive Education, the Chairman of the South Carolina Ports Authority, the Chairman of the South Carolina Public Service Authority, the Chairman of the South Carolina Jobs Economic Development Authority, the Director of the South Carolina Department of Revenue, and the Chairman of the South Carolina Research Authority. The Secretary of Commerce serves as the chairman of the coordinating council.

HISTORY: 1993 Act No. 181, Section 248, eff July 1, 1993; 1994 Act No. 361, Section 8, eff May 3, 1994; 2000 Act No. 387, Part II, Section 57A, eff July 1, 2000; 2010 Act No. 206, Section 8, eff June 7, 2010; 2010 Act No. 290, Section 32, eff January 1, 2011.



SECTION 13-1-1720. Purpose and duties of council.

(A) The coordinating council shall meet at least quarterly. It shall enhance the economic growth and development of the State through strategic planning and coordinating activities that include:

(1) development and revision of a strategic state plan for economic development. "Strategic state plan for economic development" means a planning document that outlines strategies and activities designed to continue, diversify, or expand the economic base of South Carolina, based on the natural, physical, social, and economic needs of the State;

(2) monitoring implementation of a strategic plan for economic development through an annual review of economic development activities of the previous year and modifying the plan as necessary;

(3) coordination of economic development activities of member agencies of the coordinating council and its advisory committees;

(4) use of federal funds, foundation grants, and private funds in the development, implementation, revision, and promotion of a strategic plan for economic development. Funds from foundation grants and private funds used for these purposes are public monies, notwithstanding their private source, and must be treated like public monies. These monies are subject to all accountability requirements governing public monies, including compliance with the South Carolina Consolidated Procurement Code, unless exempt by formal approval of the State Budget and Control Board. These monies are also subject to all disclosure requirements governing public monies, unless exempt by Section 30-4-40;

(5) evaluation of plans and programs in terms of their compatibility with state objectives and priorities as outlined in the strategic plan for economic development;

(6) approval of infrastructure and other economic development grants for local units of government pursuant to Section 12-28-2910;

(7) approval of infrastructure development grants for local units of government pursuant to Section 12-21-6540.

(B) The coordinating council may not engage in the delivery of services.

HISTORY: 1993 Act No. 181, Section 248, eff July 1, 1993; 1993 Act No. 164, Part II, Section 46B, eff July 1, 1993; 1994 Act No. 497, Part II, Section 22A, eff July 1, 1994; 2000 Act No. 387, Part II, Section 57A, eff July 1, 2000; 2003 Act No. 86, Section 2, eff July 14, 2003.



SECTION 13-1-1730. Reports.

The coordinating council shall make reports to the Governor, the chairmen of the Senate Finance and House Ways and Means Committees, and the General Assembly at least annually, in the Department of Commerce's annual report, on the status and progress of economic development goals which have been set for the State as a part of the ongoing planning process and on the commitments, expenditures, and balance of the Economic Development Account, with appropriate recommendations.

HISTORY: 1993 Act No. 181, Section 248, eff July 1, 1993; 2000 Act No. 387, Part II, Section 57A, eff July 1, 2000.



SECTION 13-1-1740. Recommendations by council; review of agency requests for appropriations.

(A) The coordinating council shall make recommendations to the Governor, the General Assembly, and the State Budget and Control Board as to the policies and programs involved in the state's economic development it considers necessary to carry out the objectives of the strategic plan.

(B) The coordinating council shall review agency requests for legislative appropriations for economic development and may make recommendations to the Budget and Control Board and the General Assembly concerning requests compatible with the objectives of the strategic plan. This section does not limit an agency's direct access to the General Assembly, and comment by the coordinating council is not a part of the budget process.

HISTORY: 1993 Act No. 181, Section 248, eff July 1, 1993; 2000 Act No. 387, Part II, Section 57A, eff July 1, 2000.



SECTION 13-1-1750. Funding; technical advisory committees; data sources.

Funds for technical, administrative, and clerical assistance and other expenses of the coordinating council must be provided by the member agencies. The coordinating council may establish technical advisory committees to assist in the development of a strategic plan for economic development. The coordinating council shall seek to utilize data available from the Department of Transportation, the University of South Carolina, Clemson University, and other state agencies and organizations and relevant to the economic growth and development of the State.

HISTORY: 1993 Act No. 181, Section 248, eff July 1, 1993; 2000 Act No. 387, Part II, Section 57A, eff July 1, 2000.



SECTION 13-1-1760. Council not to infringe on autonomy of other agencies.

If a provision of Sections 13-1-1710 through 13-1-1770 conflicts with an existing provision of law pertaining to the member agencies of the coordinating council, notwithstanding the fact that Sections 13-1-1710 through 13-1-1770 have a later effective date, the earlier provision controls. Neither Sections 13-1-1710 through 13-1-1770 nor the coordinating council shall infringe upon nor diminish the self-governing autonomy of the agencies involved.

HISTORY: 1993 Act No. 181, Section 248, eff July 1, 1993; 2000 Act No. 387, Part II, Section 57A, eff July 1, 2000.



SECTION 13-1-1770. Downtown Redevelopment Program; purpose; guidelines for evaluating and awarding grants.

(A) The coordinating council shall establish the "Downtown Redevelopment Program" for the purpose of making grants for revitalizing and enhancing the viability of downtown areas through partnerships of municipal government, county government, and private investors.

(B) The council shall establish program guidelines, regulations, and criteria by which grants must be evaluated and awarded including, but not limited to:

(1) a nonstate match requirement of at least one hundred fifty percent of state grant funds; and

(2) completion of an economic impact before an award is made.

HISTORY: 1998 Act No. 419, Part III, Section 3(A), eff July 1, 1998; 2000 Act No. 387, Part II, Section 57A, eff July 1, 2000.






CHAPTER 2 - AUTHORITY TO AGREE--GOVERNING BOARD MEMBERSHIP

SECTION 13-2-10. Authorized Agreements.

Notwithstanding any other provision of law, the South Carolina Department of Social Services and the South Carolina Department of Health and Environmental Control, or any other state agency, are hereby authorized to enter into written agreements with any other state agency or interagency council, whether created by statute or executive order, to ensure that the purposes and function of comprehensive development programs can be more effectively and efficiently implemented.

Provided, however, that no agency shall commit any funds by contract unless previously appropriated by the General Assembly. Provided, that any state agency which is created by executive order, and exercising the provisions of this section, shall contain at least four members of the legislature on its governing board, two of whom shall be selected from the membership of the Senate by the President of that body and two of whom shall be selected from the membership of the House of Representatives by the Speaker of that body.

HISTORY: 1993 Act No. 181, Section 249, eff July 1, 1993.






CHAPTER 3 - STATE DEVELOPMENT BOARD [REPEALED]



CHAPTER 5 - GEOLOGICAL SURVEY [REPEALED]



CHAPTER 7 - NUCLEAR ENERGY

SECTION 13-7-10. Definitions.

For the purpose of this article, the following words shall have the meaning indicated:

(1) "By-product material" means any radioactive material (except special nuclear material) yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material.

(2) "Ionizing radiation" means gamma rays and X rays, alpha and beta particles, electrons, neutrons, protons, and other atomic particles; but not sound or radio waves, or visible, infrared, or ultraviolet light.

(3) "General license" means a license effective pursuant to regulations promulgated under the provisions of this article without the filing of an application to transfer, acquire, own, possess or use quantities of, or devices or equipment utilizing by-product, source, special atomic energy materials, or other radioactive materials occurring naturally or produced artificially.

(4) "Specific license" means a license, issued after application, to use, manufacture, produce, transfer, receive, acquire, own, or possess quantities of, or devices or equipment utilizing by-product, source, special atomic energy materials, or other radioactive materials occurring naturally or produced artificially.

(5) "Atomic energy" means all forms of energy released in the course of nuclear fission or nuclear fusion or other atomic transformations.

(6) "Source material" means (a) uranium, thorium, or any other material which the Governor declares by order to be source material after the United States Atomic Energy Commission, or any successor thereto, has determined the material to be such; or (b) ores containing one or more of the foregoing materials, in such concentration as the Governor declares by order to be source material after the United States Atomic Energy Commission, or any successor thereto, has determined the material in such concentration to be source material.

(7) "Special atomic energy materials" mean (a) plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the Governor declares by order to be special nuclear materials after the United States Atomic Energy Commission, or any successor thereto, has determined the material to be such, but does not include source material; or (b) any material artificially enriched by any of the foregoing, but does not include source material.

(8) "Emergency" means any condition existing outside the bounds of nuclear operating sites owned or licensed by a Federal agency and any condition existing within or outside of the jurisdictional confines of a facility licensed by the Department arising out of the handling or the transportation of by-product material, source material or special atomic energy materials, as hereinabove defined, and hereinafter referred to as radioactive material, which is endangering or could reasonably be expected to endanger the health and safety of the public, or to contaminate the environment.

(9) "Nonionizing radiation" for the purpose of this section shall mean only ultraviolet radiation used for the purpose of tanning the human body, and shall include ultraviolet radiation with wavelengths in air between two hundred and four hundred nanometers.

(10) "Decommissioning trust fund" means the trust fund established pursuant to a Trust Agreement dated March 4, 1981, among Chem-Nuclear Systems, Inc. (grantor), the South Carolina Budget and Control Board (beneficiary), and the South Carolina State Treasurer (trustee), whose purpose is to assure adequate funding for decommissioning of the disposal site, or any successor fund with a similar purpose.

(11) "Extended care maintenance fund" means the "escrow fund for perpetual care" that is used for custodial, surveillance, and maintenance costs during the period of institutional control and any post-closure observation period specified by the Department of Health and Environmental Control, and for activities associated with closure of the site as provided for in Section 13-7-30(4).

(12) "Maintenance" means active maintenance activities as specified by the Department of Health and Environmental Control including pumping and treatment of groundwater and the repair and replacement of disposal unit covers.

HISTORY: 1962 Code Section 1-400.11; 1967 (55) 305; 1974 (58) 2292; 1990 Act No. 552, Section 1, eff June 6, 1990; 2000 Act No. 357, Section 2, eff June 6, 2000.



SECTION 13-7-20. Powers and duties of Division of State Development.

The Division of State Development of the Department of Commerce, hereinafter in this section referred to as the division, is hereby designated as the agency of the State which shall be responsible for the promotion and development of atomic energy resources in South Carolina.

In accordance with the laws of this State, the division shall employ, compensate, and direct the activities of such individuals as may be necessary to carry out the provisions of this article. The division shall have the following powers and duties in the promotion and development of atomic energy industries, and resources, in addition to its other duties as imposed by law:

(1) Promote and assist in the establishment of private atomic energy facilities such as nuclear fuel manufacturing, fabrication, and reprocessing plants; radioisotope facilities; waste-disposal sites; test-reactor sites; transportation facilities; and others which are necessary or desirable for the promotion and development of atomic energy resources within the State.

(2) Assist the Governor, the General Assembly, and other agencies of state government in the development and promotion of atomic energy resources and industrial activities.

(3) Coordinate the atomic energy industrial development activities of the State, recognizing the regulatory authority of the State Department of Health and the duties of other departments of state government.

(4) Maintain a close liaison with the industrial community, the federal government, the governments of other states, and regional bodies concerned with the promotion and development of industrial activity in the field of atomic energy.

(5) Cooperate with institutions of higher learning in order to take full advantage of all research activities which will support atomic energy development and industrial activities.

(6) Accept and administer loans, grants, and other funds or gifts, conditional or otherwise, in the furtherance of its promotion and development functions, from the federal government and other sources, public or private.

HISTORY: 1962 Code Section 1-400.12; 1967 (55) 305; 1993 Act No. 181, Section 250, eff July 1, 1993.



SECTION 13-7-30. Powers and duties of State Budget and Control Board.

For purposes of this article, the State Budget and Control Board, hereinafter in this section referred to as the board, is designated as the agency of the State which shall have the following powers and duties that are in accord with its already established responsibilities for custody of state properties, and for the management of all state sinking funds, insurance, and analogous fiscal matters that are relevant to state properties:

(1) expend state funds in order to acquire, develop, and operate land and facilities. This acquisition may be by lease, dedication, purchase, or other arrangements. However, the state's functions under the authority of this section are limited to the specific purposes of this article;

(2) lease, sublease, or sell real and personal properties to public or private bodies;

(3) assure the maintenance of insurance coverage by state licensees, lessees, or sublessees as will in the opinion of the board protect the citizens of the State against nuclear incident that may occur on state-controlled atomic energy facilities;

(4) assume responsibility for extended custody and maintenance of radioactive materials held for custodial purposes at any publicly or privately operated facility located within the State, in the event the parties operating these facilities abandon their responsibility, or when the license for the facility is ultimately transferred to an agency of the State, and whenever the federal government or any agency of the federal government has not assumed the responsibility.

In order to finance such extended custody and maintenance as the board may undertake, the board may collect fees from private or public parties holding radioactive materials for custodial purposes. These fees must be sufficient in each individual case to defray the estimated cost of the board's custodial management activities for that individual case. The fees collected for such custodial management activities shall also be sufficient to provide additional funds for the purchase of insurance which shall be purchased for the protection of the State and the general public for the period such radioactive material considering its isotope and curie content together with other factors may present a possible danger to the general public in the event of migration or dispersal of such radioactivity. All such fees, when received by the board, must be transmitted to the State Treasurer. The Treasurer must place the money in a special account, in the nature of a revolving trust fund, which may be designated "extended care maintenance fund", to be disbursed on authorization of the board. Monies in the extended care maintenance funds must be invested by the board in the manner as other state monies. However, any interest accruing as a result of investment must accrue to this extended care maintenance fund. Except as authorized in Section 48-46-40(B)(7)(b) and (D)(2), the extended care maintenance fund must be used exclusively for custodial, surveillance, and maintenance costs during the period of institutional control and during any post-closure and observation period specified by the Department of Health and Environmental Control, and for activities associated with closure of the site. Funds from the extended care maintenance fund shall not be used for site closure activities or for custodial, surveillance, and maintenance performed during the post-closure observation period until all funds in the decommissioning trust account are exhausted.

(5) Enter into an agreement with the federal government or any of its authorized agencies to assume extended maintenance of lands donated, leased, or purchased from the federal government or any of its authorized agencies and used for development of atomic energy resources or as custodial site for radioactive material.

HISTORY: 1962 Code Section 1-400.13; 1967 (55) 305; 1982, Act No. 452, Section 2, eff June 9, 1982; 1986 Act No. 540, Part II, Section 15A, effective June 18, 1986, and became law without the Governor's signature; 1992 Act No. 501, Part II Section 70A, eff June 16, 1992; 2000 Act No. 357, Section 3, eff June 6, 2000.



SECTION 13-7-40. Powers and duties of Department of Health and Environmental Control; Technical Advisory Radiation Control Council; regulation of persons controlling or using sources of ionizing radiation.

(A) The Department of Health and Environmental Control is designated as the agency of the State which is responsible for the control and regulation of radiation sources but, notwithstanding anything in this article, does not have the power to regulate, license, or control nuclear reactors of facilities or operations incident to them in duplication of an activity of the federal government which has not been discontinued by agreement pursuant to Section 13-7-60.

(B) The department shall employ, compensate, and prescribe the powers and duties of individuals necessary to carry out the provisions of this article as it pertains to the department. The department shall establish a technical advisory council to assist it in performing its specialized responsibilities.

(C) There is established a Technical Advisory Radiation Control Council responsible and reporting to the department which shall advise the department on matters pertaining to ionizing and nonionizing radiation and standards and regulations to be adopted, modified, promulgated, or repealed by the department. No standards or regulations may be adopted, modified, promulgated, or repealed by the department except after consultation with the council. The council consists of six members and one ex officio member from the department, designated by the department or its designated agent. The six members of the council must be appointed by the Governor as follows: one member from the South Carolina Medical Association, one member from the South Carolina Dental Association, one member from the South Carolina Radiological Society, one member from the South Carolina Chiropractic Association, one member having recognized knowledge in the field of radiation and its biological effects from the Associated Industries of South Carolina, and one member from the State at large having recognized knowledge in the field of radiation and its biological effects. The terms of office of the members first appointed are as follows: The member from the South Carolina Medical Association must be appointed for one year, the members from the South Carolina Dental Association and the South Carolina Radiological Society must be appointed for two years, and the other three members must be appointed for three years. The successors must be appointed for three years each.

(D) When on business of the council, members are allowed the usual mileage, per diem, and subsistence as provided by law for members of state boards, committees, and commissions. The council shall meet at least as frequently as semiannually or at call of the chairman. Minutes of meetings of the council must be included in the minutes of the meeting of the department next occurring after the preparation of the minutes.

(E) A consulting radiation physicist, certified by the American Board of Radiology, must be available to the Advisory Council at its regular meetings and on request. The consulting physicist must be paid on a per diem basis from budgeted funds.

(F) The department in connection with the control and regulation of radiation sources, in addition to its other duties as imposed by law shall:

(1) develop and conduct programs for evaluation of hazards associated with the use of radiation sources;

(2) develop and conduct programs for the control, surveillance, and regulation of radiation sources, not inconsistent with those prescribed by the United States Atomic Energy Commission, and with due regard for controls and regulations in effect in other states;

(3) formulate, adopt, promulgate, and repeal regulations relating to the control of ionizing and nonionizing radiation;

(4) issue orders or modifications of them as may be necessary in connection with proceedings under this article;

(5) advise the Governor, the legislature, and relevant state agencies with regard to the status of radiation control and consult and cooperate with the various departments, agencies, and political subdivisions of the State, the federal government, other states, and interstate agencies and with public and private groups concerned with the control of radiation sources and hazards;

(6) accept and administer loans, grants, or other funds or gifts, conditional or otherwise, in furtherance of its functions, from the federal government and from other sources, public or private;

(7) encourage, participate in, or conduct studies, investigations, training, and demonstrations relating to control of radiation sources;

(8) collect and disseminate information relating to control of radiation sources;

(9) provide by regulation for the licensing or registration of radiation sources or devices or equipment utilizing these sources. These regulations must provide for amendment, suspension, or revocation of licenses;

(10) promulgate and repeal regulations pertaining to the qualifications of operators applying ionizing or nonionizing radiation to humans.

(G) No person may possess, use, or transfer a source of ionizing or nonionizing radiation unless registered, licensed, or exempted by the department.

(H) The department may exempt certain radiation sources or kinds of uses or users from the licensing or regulation requirements set forth in this section when the department makes a finding that the exemption of these radiation sources or kinds of uses or users will not constitute a significant risk to the health of the public.

(I) The department or its authorized representatives may enter at all reasonable times upon private or public property for the purpose of determining whether or not there is compliance with or violation of the provisions of this article and regulations promulgated under it. A report of investigation or inspection or information concerning trade secrets or secret industrial processes obtained under this article must not be disclosed or opened to public inspection except as necessary for the performance of the functions of the department. The department shall require each person who possesses or uses a radiation source to maintain records relating to its receipt, storage, transfer, or disposal and other records the department may require, subject to exemptions as may be provided by regulations. Copies of these records must be submitted to the department on written request. The department shall require each person who possesses or uses a radiation source to maintain appropriate records showing the radiation exposure of all individuals for whom personnel monitoring is required by the regulations of the department. Copies of these records and those required to be kept must be submitted to the department on written request.

(J) A person possessing or using a radiation source shall furnish to each employee for whom personnel monitoring is required, or to the employee's physician, a copy of the employee's personal record at times the department by regulation may prescribe.

(K) Opportunity for public hearing must be provided by the department for the issuance of a modification of regulations; the granting, suspending, revoking, or amending a license; and determining compliance with or granting exceptions from regulations of the department. A final order entered in a proceeding is subject to judicial review.

(L) Whenever, in the judgment of the department, a person has engaged in or is about to engage in acts or practices which constitute a violation of a provision of this article or a regulation or an order issued under it, the department, or, at the request of the department, the Attorney General may make application to the court of common pleas for an order enjoining these acts or practices, or for an order directing compliance. Upon a showing by the department that the person has engaged in or is about to engage in these acts or practices, a permanent or temporary injunction, restraining order, or other order may be granted.

(M) In an emergency the department may impound sources of ionizing or nonionizing radiation in the possession of a person who is not equipped to comply with or fails to comply with the provisions of the article or the regulations.

(N) The department, subject to the approval of the Governor, may enter into agreements with the federal government or other state or interstate agencies for the purpose of performing on a cooperative basis inspections or other functions relating to the control of sources of ionizing or nonionizing radiation. The department may institute training programs for the purpose of qualifying personnel to carry out the provisions of this article.

(O) Ordinances, resolutions, or regulations in effect now or in the future of the governing body of an agency or political subdivision of the State relating to radiation sources are not superseded by this article if the ordinances or regulations are and continue to be consistent with the provisions of this article, amendments to it, and regulations under it.

(P) No person may apply ionizing or nonionizing radiation to humans unless certified or exempted by the department.

HISTORY: 1962 Code Section 1-400.14; 1967 (55) 305; 1970 (56) 2082; 1986 Act No. 449, Sections 1, 2, eff May 26, 1986; 1990 Act No. 552, Section 2, eff June 6, 1990.



SECTION 13-7-45. Regulation and schedule of licensing and registration fees for users of sources of ionizing and nonionizing radiation; level of fees; penalties for nonpayment.

(A)(1) The South Carolina Department of Health and Environmental Control shall promulgate regulations and establish a schedule for the collection of annual fees for the licensing, registration, and certification of users of the sources of ionizing radiation. The fees collected must be sufficient, in the judgment of the department, to protect the public health and safety and the environment and to recover the costs incurred by the department in regulating the use of ionizing radiation and in performing emergency corrective measures intended to protect the public health and safety or the environment pursuant to the provisions of law.

(2) The department shall promulgate regulations and establish a schedule for the collection of an annual fee for the registration of a source of nonionizing radiation which is used in a commercial establishment for the tanning of human skin. The registration fee must be sufficient in the judgment of the department to protect the public health and safety and the environment and to recover the costs incurred by the department in registering the source of nonionizing radiation and in performing emergency corrective measures intended to protect the public health and safety or the environment pursuant to the provisions of law.

(3) The department shall have no duty to inspect a source of nonionizing radiation unless it has received credible information indicating a violation of applicable statutes or regulations or the existence of a public health emergency. The department may retain up to thirty thousand dollars from the fees collected to be used for the administration of this program.

(B) In determining the sufficiency of the fees to be charged and collected, the department shall consider an arrangement existing between South Carolina and a registrant, a licensee, a certificant, another state, or a federal agency under which costs incurred by the department in regulating the use of ionizing and nonionizing radiation and in performing emergency corrective measures intended to protect the public health and safety and the environment are recoverable by this State.

(C) A registrant, licensee, or certificant who fails to pay the fees required by regulation of the department within thirty days after payment is due also shall pay a penalty of fifty dollars. If failure to pay the required fees continues for more than sixty days after payment is due, the registrant, licensee, or certificant must be notified by the department by certified mail to be sent to his last known address that his registration, license, or certificate is revoked and that activities permitted under the authority of the registration, license, or certificate must end immediately. The registration, license, or certificate may be reinstated by the department upon payment of the required fees, the penalty of fifty dollars, and an additional penalty of one hundred dollars if the registrant, licensee, or certificant is otherwise in good standing, in the judgment of the department, and presents to the department a satisfactory explanation for his failure to pay the required fees.

HISTORY: 1982 Act No. 454, eff June 9, 1982; 1986 Act No. 449, Section 3, eff May 26, 1986; 1990 Act No. 552, Section 3, eff June 6, 1990; 2006 Act No. 355, Section 1, eff June 9, 2006.



SECTION 13-7-50. Emergency powers of Department of Health and Environmental Control.

Whenever the Department finds that an emergency, as hereinabove defined, exists requiring immediate action to protect the public health and safety the Department may, without notice or hearing, issue an order reciting the existence of such emergency and requiring that such action be taken as is necessary to meet the emergency. Notwithstanding any other provision of law, such order shall be effective immediately.

Any person to whom such order is directed shall comply therewith immediately, but on application to the Department shall be afforded a hearing within thirty days. On the basis of such hearing, the emergency order shall be continued, modified or revoked within thirty days after such hearing.

HISTORY: 1962 Code Section 1-400.14:1; 1974 (58) 2292.



SECTION 13-7-60. Agreements to take over certain activities from Federal Government; persons licensed by Federal Government.

(a) The Governor, on behalf of the State, is authorized to enter into agreements with the Federal Government providing for discontinuance of certain of the Federal Government's activities with respect to radiation sources and the assumption thereof by the State toward the end of instituting and maintaining a regulatory program compatible with the standards and regulatory programs of the Federal Government and consonant insofar as possible with those of other states.

(b) Any person who on the effective date of an agreement under subsection (a) of this section possesses a license issued by the Federal Government authorizing activities, the regulation of which is assumed by the State under such agreement, shall be deemed to possess a license issued under this article, which shall expire either ninety days after receipt from the Department of Health and Environmental Control of a notice of expiration of such license, or upon the date of expiration specified in the Federal license; whichever is earlier.

HISTORY: 1962 Code Section 1-400.15; 1967 (55) 305; 1970 (56) 1991.



SECTION 13-7-70. Rules and regulations as to transportation of materials; agreements with Federal agencies as to enforcement and inspection; exception for waste regulated by Article 2 of Chapter 7.

(1) The South Carolina Department of Health and Environmental Control (the Department) shall adopt rules and regulations governing the transportation of radioactive materials in South Carolina which, in the judgment of the Department, shall protect the public health and safety and protect the environment. Such rules and regulations shall include, but not be limited to, provisions for the use of signs designating radioactive material cargo; for the packing, marking, loading and handling of radioactive materials and the precautions necessary to determine whether the material which is offered for transport is in proper condition. Nothing in this section shall be deemed applicable to the transportation of radioactive waste which is regulated by Article 2 of this chapter.

(2) Such rules and regulations shall not include the carrier vehicle or its equipment, the licensing of packages, nor shall they apply to the handling or transportation of radioactive material within the confines of a facility licensed or owned by a Federal agency.

(3) Such rules and regulations, to the extent adopted, shall be identical in wording with those established by the United States Atomic Energy Commission, the United States Federal Aviation Agency, the United States Department of Transportation, the United States Coast Guard or the United States Post Office (or any Federal agency which is a successor to any of the foregoing agencies), as such Federal rules and regulations may be amended from time to time.

(4) The appropriate state agency shall enter into agreements with the respective federal agencies designed to avoid duplication of effort or conflict in enforcement and inspection activities so that:

(a) Rules and regulations adopted by the department pursuant to this section may be enforced, within their respective jurisdiction, by any authorized representative of the department, the Department of Public Safety, and the Department of Transportation, and the Public Service Commission, according to mutual understandings between such bodies of their respective responsibilities and authority.

(b) The department, through any authorized representative, may inspect records of persons engaged in the transportation of radioactive materials, during the hours of business operation where such records reasonably relate to the method or contents of packing, marking, loading, handling of radioactive materials in transport within the State.

(c) The department, through any authorized representative, may enter upon and inspect the premises or vehicles of any person engaged in the transportation of radioactive materials during hours of business operation, with or without a warrant, for the purpose of determining compliance with the provisions of this article and the rules and regulations thereunder.

(d) Upon finding by the department that any provision of this section or the rules and regulations hereunder are being violated, or that any practice in the transportation of radioactive materials constitutes a clear and imminent danger to the public health and safety, it may issue an order requiring correction.

HISTORY: 1962 Code Section 1-400.15:1; 1974 (58) 2292; 1980 Act No. 429, Section 3; 1993 Act No. 181, Section 251, eff July 1, 1993.



SECTION 13-7-80. Penalties.

Any person who shall violate, whether negligently or otherwise, any rule or regulation promulgated pursuant to this article shall be deemed guilty of a misdemeanor and upon conviction may be punished by a fine of not less than one hundred dollars nor more than five hundred dollars or by imprisonment for a term of not more than one year, or by both such fine and imprisonment, for each separate violation. Each day upon which such violation occurs shall constitute a separate offense.

HISTORY: 1962 Code Section 1-400.16; 1967 (55) 305; 1974 (58) 2292.



SECTION 13-7-85. Department authorized to hold hearings and fix schedule of fines and penalties; each day of noncompliance to constitute separate violation; factors in assessing penalty; compliance with orders pending hearing; monies received under Article 1 accrue to general fund.

A. The Department is authorized to hold public hearings, compel attendance of witnesses, make findings of fact and determinations and to assess civil penalties. The Department by rule or regulation shall fix a schedule of reasonable fines and civil penalties relating to violations of the provisions of this article or any rule or regulation, license or license condition, permit or permit condition, temporary or permanent order, or final determination of the Department and any person violating any of the provisions of this article, or any rule or regulation, license or license condition, permit or permit condition, temporary or permanent order, or final determination of the Department shall be subject to the schedule of fines and civil penalties; provided, that the maximum penalty for any violation shall not exceed twenty-five thousand dollars.

Provided, that the provisions of chapter 23 of title 1 notwithstanding, the Department shall issue an interim schedule of reasonable fines and civil penalties which shall remain in force and effect until such time as the Department issues final rules and regulations pursuant to the provisions of chapter 23 of title 1.

Each day of noncompliance with any rule or regulation, license or license condition, permit or permit condition, temporary or permanent order, as final determination of the Department shall constitute a separate violation.

B. In assessing a fine or penalty, or suspending or revoking a permit, the Department shall consider, but not be limited to, the following factors:

1. The degree of harm to the public health or safety which has resulted or might result from such violations;

2. The degree of exceedence of a radiation level as set forth in applicable law and regulation;

3. The duration of the violation;

4. Any prior violations of statutes, rules, orders, regulations, license or license condition, permit or permit condition.

C. Any person to whom an order issued under this article is directed, shall comply therewith immediately, but on application to the Department, within twenty days after the date of the order, shall be afforded a hearing within thirty days of such application. Any hearings held pursuant to this section shall be held pursuant to the procedures set forth in chapter 23 of title 1, except that where the provisions of this article are in conflict with the provisions of chapter 23 of title 1, this article shall control.

D. The monies obtained from the levying of fines, penalties or fees under this article shall accrue to the general fund of the State.

HISTORY: 1980 Act No. 429, Section 2, eff May 26, 1980.



SECTION 13-7-90. Exemption from certification requirements with respect to persons practicing as operators of sources of ionizing radiation on May 26, 1986.

Any person who is practicing as an operator of sources of ionizing radiation on May 26, 1986 is exempt from the certification requirements promulgated by the Department of Health and Environmental Control provided that such person applies for certification as an operator within sixty days of May 26, 1986.

HISTORY: 1986 Act No. 449, Section 4, eff May 26, 1986.



SECTION 13-7-100. Inapplicability of provisions to hospital employees performing radiologic technological services.

This article does not apply to any employee of a licensed hospital in this State when performing services commonly within the definition of radiologic technology as long as the services are performed within the course and scope of his employment as an employee of the hospital. No regular employee of a licensed hospital in this State is required to be licensed as a condition of employment by or for performance of these services as long as he does not represent himself as a radiological technician.

HISTORY: 1986 Act No. 449, Section 5, eff May 26, 1986.



SECTION 13-7-110. Short title.

This article shall be cited as the South Carolina Radioactive Waste Transportation and Disposal Act.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980.



SECTION 13-7-120. Definitions.

Definitions as used in this article:

A. "Carrier" means any person transporting radioactive wastes into or within the State for storage, disposal or delivery.

B. "Department" means the Department of Health and Environmental Control, including personnel authorized to act on behalf of the Department.

C. "Disposal facility" means any facility located within the State which accepts radioactive waste for storage or disposal.

D. "Emergency" means any condition existing outside the bounds of nuclear operating sites owned or licensed by a federal agency and any condition existing within or outside of the jurisdictional confines of a facility licensed by the Department arising out of the handling or the transportation of radioactive waste, as hereinabove defined, which is endangering or could reasonably be expected to endanger the health and safety of the public, or to contaminate the environment.

E. "Generation" means the act or process of producing radioactive wastes.

F. "Manifest" means the document used for identifying the quantity, composition, origin, and destination of radioactive waste during its transport to a disposal facility.

G. "Operator" means every person who drives or is in actual physical control of a vehicle transporting radioactive waste.

H. "Permit" means an authorization issued by the Department to any person to transport such radioactive wastes or offer such waste for transport.

I. "Person" means any individual, public or private corporation, political subdivision, government agency, municipality, industry, partnership or any other entity whatsoever.

J. "Radioactive waste" means any and all equipment or materials which are radioactive or have radioactive contamination and which are required pursuant to any governing laws, regulations or licenses to be disposed of or stored as radioactive waste. Such waste may also be defined as:

(1) "High-level waste" means either irradiated nuclear reactor fuel or the portion of the material generated in the reprocessing of such irradiated fuel that contains virtually all of the fission products and most of the actinides not separated out during reprocessing.

(2) "Transuranic waste" means waste containing more than ten nanocuries of transuranic activity per gram of material.

(3) "Low-level radioactive waste" means all radioactive waste which contains less than ten nanocuries of transuranic activity per gram or which is free of any transuranic contaminants; provided, however, that as this subitem does not define "low-level radioactive waste" by its isotope and curie content except as to transuranic waste and does not define "low-level radioactive waste" as to its danger to the public, the South Carolina Department of Health and Environmental Control is directed to contact the United States Nuclear Regulatory Commission, the United States Department of Energy and the National Academy of Science and seek their assistance in defining the term "low-level radioactive waste" as to its isotope and curie strength and as to its potential danger to the general public, and the Department of Health and Environmental Control shall further make a public report as to its findings by September 15, 1981, and shall make recommendations to the General Assembly no later than February 15, 1982, as to its suggestions for changes in the definition of the term "low-level radioactive waste."

K. "Shipper" means any person, whether a resident of South Carolina or a nonresident (1) who transports radioactive waste generated by him into or within the State; (2) who transports radioactive waste generated by another person into or within the State; or (3) who transfers radioactive waste to a carrier for transportation into or within the State; or (4) who transfers radioactive waste to another person if such wastes are transported into or within the State. Nothing contained herein shall relieve a person whose activities result in the generation of radioactive waste from primary responsibility under Section 13-7-140 unless provided by regulation of the Department.

L. "Transport" means the movement of radioactive wastes into or within South Carolina.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980; 1981 Act No. 127, Section 1, eff June 26, 1981.



SECTION 13-7-130. Applicability of Article.

This article applies to any shipper, carrier or other person who transports radioactive waste into or within this State, to any person involved in the generation of radioactive waste within this State, and to any shipper whose radioactive waste is transported into or within the State or is delivered, stored or disposed of within this State.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980.



SECTION 13-7-140. Prerequisites for transporting waste; requirements for permit; transferability of permit; effect on department budget of fee collection.

A. Before any radioactive wastes may be transported into or within the State, the shipper shall:

1. Deposit and maintain with the Department a cash or corporate surety bond satisfactory to the Department in form and amount or provide evidence of liability insurance sufficient to protect the State and the public at large from possible radiological injury or damage to any person or property due to packaging, transportation, disposal, storage or delivery of radioactive wastes.

In establishing the amount of such bond or insurance, the Department shall consider all relevant factors including the nature and quantity of radioactive waste involved; provided, that any insurance carried pursuant to Section 2210 of title 42 of the United States Code and Part 140 of Title 10 of the Code of Federal Regulations shall be sufficient to meet the requirements of this section.

2. Comply fully with all applicable laws and administrative rules and regulations, both state and federal, and disposal facility license requirements, regarding the packaging, transportation, storage, disposal and delivery of such wastes.

3. Certify to the Department that it will hold the State of South Carolina harmless for all claims, actions or proceedings in law or equity arising out of radiological injury or damage to persons or property occurring during the transportation of its radioactive waste into or within the State including all costs of defending the same; provided, however, that nothing contained herein shall be construed as a waiver of the State's sovereign immunity. In the event a government shipper is prohibited by law from directly entering into a hold harmless agreement, the Department may accept a surety bond satisfactory to the Department in form and amount which will indemnify the State upon terms and conditions which correspond to the requirements of this section.

4. Provide to the Department for each separate shipment of such wastes a shipping manifest which shall be signed by an authorized agent or officer of the responsible person as defined herein.

5. Provide to the Department for each separate shipment of such wastes a certification, in form satisfactory to the Department, which shall certify that the foregoing requirements have been complied with, and which may include other certifications which the Department may find necessary to accomplish and enforce its responsibilities.

6. Provide such other information as the Department may deem necessary for the protection of the health and safety of the public and the environment.

7. Purchase a permit authorizing the transport of radioactive wastes into or within the State.

B. The Department shall issue such permit to any shipper who shall certify that he will comply with provisions 1 through 6 of subsection A and that such permit shall not, in itself, be construed as authorizing a shipper to dispose of radioactive waste within the State. No additional permit shall be issued to any shipper whose permit is under suspension or revocation.

C. No permit shall be transferred, assigned or in any manner disposed of, either voluntarily or involuntarily, directly or indirectly, through transfer of control of any permit to any person, unless the Department shall, after securing full information, find the transfer is in accordance with the provisions of this article and shall give consent in writing.

D. When radiological waste transportation fees are no longer collected pursuant to this section, the budget of the department must be reduced by an amount equal to the appropriation to the department for monitoring radiological waste transportation.

HISTORY: 1980 Act No. 429, Section 1; 1981 Act No. 127, Section 2; 1993 Act No. 164, Part II, Section 72, eff June 21, 1993.



SECTION 13-7-145. Nonresident shippers and carriers not registered with Secretary of State; service of process at office of Secretary; service outside state.

A. Any shipper who is not a resident of South Carolina and who is not registered with the Secretary of State for purposes of doing business within South Carolina shall be subject to service of process for purposes of administering and enforcing this article by leaving a copy of the summons or any other legal paper in the hands of the Secretary of State or in his office, and such service shall be deemed sufficient service and shall have like force and effect in all respects as service upon citizens of this State found within its limits if notice of such service and a copy of the paper served are forthwith sent by certified mail to the shipper and the shipper's return receipt and an affidavit of compliance therewith are filed in the cause and submitted to the administrative agency or court from which such process or other paper issued.

Such service may also be made by delivery of a copy thereof to any such shipper outside the State, and proof of such delivery may be made by the affidavit of the person delivering such copy. Such affidavit shall be filed in the cause and submitted to the administrative agency or court from which the process or other paper issued.

B. Any carrier who is not a resident of South Carolina and who is not registered with the Secretary of State for purposes of doing business within South Carolina shall be subject to service of process for purposes of administering and enforcing this article by leaving a copy of the summons or any other legal paper in the hands of the Secretary of State or in his office, and such service shall be deemed sufficient service and shall have like force and effect in all respects as service upon citizens of this State found within its limits if notice of such service and a copy of the paper served are forthwith sent by certified mail to the carrier and the carrier's return receipt and an affidavit of compliance therewith are filed in the cause and submitted to the administrative agency or court from which such process or other paper issued.

Such service may also be made by delivery of a copy thereof to any such carrier outside the State, and proof of such delivery may be made by the affidavit of the person delivering such copy. Such affidavit shall be filed in the cause and submitted to the administrative agency or court from which the process or other paper issued.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980.



SECTION 13-7-150. Notification to State of any variance from primary route and estimated date of arrival; content of certificate to accompany shipments; training requirements for carrier's operators.

A. After acceptance of and departure with a shipment of radioactive waste, a carrier shall immediately notify the Department of any variance, occurring after departure, from the shipper's notification of primary route and estimated date of arrival as provided in Section 13-7-160 (A) and (B).

B. The carrier shall provide to the Department a certification in form satisfactory to the Department, which shall accompany each shipment of waste materials shipped into or within the state, stating:

(1) That the shipment is properly placarded for transport and that all shipping papers required by law and administrative rules and regulations have been properly executed.

(2) That the transport vehicle has been inspected and meets the applicable requirements of the federal government and the State of South Carolina, and that all safety and operational components are in good and operative condition.

(3) That the carrier has received a copy of the shipper certification of compliance and the shipping manifest as set forth in Section 13-7-140.

(4) That the carrier shall comply fully with all applicable laws and administrative rules and regulations, both state and federal, regarding the transportation of such wastes.

C. Any shipment of such wastes to a disposal facility located within this State must be accompanied by the certification required in paragraph B above.

D. Each carrier shall provide, as deemed necessary by the Department, evidence of successful completion by its operators of operator training requirements as may be prescribed by the United States Department of Transportation for all operators transporting radioactive waste into or within this State.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980.



SECTION 13-7-160. Regulations; minimum requirements of final regulations; authority to classify waste by isotope and curie strength; enforcement of regulations; variance from advance notice requirements; authority to exempt small shipments from advance notice.

A. The Department shall issue interim regulations as needed for the implementation of this article immediately upon the effective date of this article, the provisions of chapter 23 of title 1 notwithstanding; provided, that the regulations at a minimum shall require that the shipper state the estimated date of arrival at the disposal facility, identify the primary route within the State, give at least seventy-two hours written notice to the Department prior to any transportation of radioactive waste into or within this State, and establish a schedule of fees for permits, which fees shall be assessed annually.

B. Final regulations shall be promulgated by the Department within one hundred twenty days from the effective date of the article and shall be subject to the procedures set forth in chapter 23 of title 1 provided that the regulations at a minimum shall include, but not be limited to, provisions for the use of signs designating radioactive material cargo; for the packing, marking, loading and handling of radioactive materials and the precautions necessary to determine whether the material which is offered for transport is in proper condition, requiring the shippers to state the estimated date of arrival at the disposal facility, to identify the primary route within the State to give at least seventy-two hours written notice to the Department prior to any transportation of radioactive waste into or within this State, and establishing a schedule of fees for permits, which fees shall be assessed annually.

In preparing its regulations, the Department of Health and Environmental Control is authorized to distinguish as to the radioactive isotope and its curie strength so as to protect the general public.

C. Rules and regulations adopted by the department pursuant to this section may be enforced, within their respective jurisdiction, by any authorized representative of the department, the Department of Public Safety and the Public Service Commission, according to mutual understandings between such bodies of their respective responsibilities and authority.

D. The Department, in its discretion, may for any shipment allow a notification period shorter than the seventy-two hours required in paragraphs A and B of this section, if the Department determines that such notification is satisfactory to carry out the purposes of this article. In exercising its discretion, the Department shall consider all relevant factors including the nature and quantity of the radioactive waste involved.

E. The Department may exempt certain shipments of seventy-five cubic feet or less of radioactive waste from the advance notice provisions of this section dependent on the radioactive isotopes and curie strength in the shipment. If such is done the shipper must provide, nevertheless, the required certification pursuant to Section 13-7-140 (A)(5).

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980; 1993 Act No. 181, Section 252, eff July 1, 1993.



SECTION 13-7-170. Disposal facilities; reporting violations; no waste accepted without permit.

A. Owners and operators of disposal facilities shall permanently record, and report to the Department within twenty-four hours after discovery, any and all conditions in violation of the requirements of this article discovered as a result of inspections required by any license under which the facility is operated.

B. No owner or operator of a disposal facility located within this State shall accept radioactive waste for disposal unless the shipper of such waste has a valid permit issued pursuant to Section 13-7-140(A) of this article.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980.



SECTION 13-7-180. Penalties for violation of Article 2; hearings; penalties additional to those provided by other statutes; factors in assessing penalties.

A. Notwithstanding any other provision of law, any person violating the provisions of this article, except as provided below for radiological violations, shall be assessed a civil penalty of up to one thousand dollars for each such violation; provided, that should the Department determine that a series of such violations has occurred the Department shall suspend or revoke such person's permit for any time period determined to be proper, such period to be in the discretion of the Department but in any event not to exceed twelve months.

In the case of a radiological violation, defined as any radiation level in excess of limits set forth in all applicable laws, rules and regulations, any shipper or carrier shall be assessed a civil penalty of not less than one thousand nor more than five thousand dollars, in the discretion of the Department, and such person, if a shipper, shall lose his permit for not less than thirty days and until such further time as the shipper demonstrates to the Department's satisfaction that adequate measures have been taken to insure that such violations will not reoccur.

If a second radiological violation occurs within a period of twelve months the shipper or carrier shall be assessed a civil penalty of not less than five thousand nor more than twenty-five thousand dollars, in the discretion of the Department, and such person if a shipper shall have its permit revoked for a period in the discretion of the Department of up to one year and until such further time as the shipper has shown to the Department's satisfaction that adequate measures have been taken to insure that such violations will not reoccur.

B. Any person to whom an order issued under this article is directed shall comply therewith immediately, but on application to the Department, within twenty days after the date of the order, shall be afforded a hearing within thirty days of such application. Any hearings held pursuant to this section shall be held pursuant to the procedures set forth in Chapter 23 of Title 1, except that where the provisions of this article are in conflict with the provisions of Chapter 23 of Title 1, this article shall control.

C. Any fines or penalties set forth in this article are in addition to any others provided by statutes, rules or regulations.

D. In assessing a fine, penalty, or suspending or revoking a permit, the Department shall consider but not be limited to the following factors:

1. The degree of harm to the public health or safety which has resulted or might result from such violations;

2. The degree of exceedence of a radiation level as set forth in applicable law and regulation;

3. The duration of the violation; and

4. The prior record of the violator with regard to law and regulation governing the transportation of radioactive waste.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980.



SECTION 13-7-190. Disposition of monies collected under Article 2; price of permits to be sufficient to administer and enforce permitting provisions.

A. The monies obtained from the levying of fines, penalties or fees under this article shall accrue to the general fund of the State.

B. The funds received from the purchase of permits shall be sufficient to administer and enforce the permitting provisions of this article.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980.



SECTION 13-7-200. Emergency orders and hearings.

Whenever the Department finds that an emergency, as hereinabove defined, exists requiring immediate action to protect the public health, and safety the Department may, without notice or hearing, issue an order reciting the existence of such emergency and requiring that such action be taken as is necessary to meet the emergency. Notwithstanding any other provision of law, such order shall be effective immediately.

Any person to whom such order is directed shall comply therewith immediately, but on application to the Department shall be afforded a hearing within thirty days. On the basis of such hearing, the emergency order shall be continued, modified or revoked within thirty days after such hearing.

HISTORY: 1980 Act No. 429, Section 1, eff May 26, 1980.



SECTION 13-7-410. Definitions.

As used in this article, unless context requires otherwise:

(1) "Compact" means the Southern States Energy Compact;

(2) "Board" means the Southern States Energy Board.

HISTORY: 1962 Code Section 1-400.1; 1961 (52) 570; 1981 Act No. 47, Section 1, eff May 5, 1981.



SECTION 13-7-420. Adoption of compact; terms.

The Southern States Energy Compact is hereby enacted into law and entered into by the State of South Carolina with any and all states legally joining therein in accordance with its terms.

Article I. Policy and Purpose

The party states recognize that the proper employment and conservation of energy and employment of energy-related facilities, materials, and products, within the context of a responsible regard for the environment, can assist substantially in the industrialization of the South and the development of a balanced economy for the region. They also recognize that optimum benefit from and acquisition of energy resources and facilities require systematic encouragement, guidance, and assistance from the party states on a cooperative basis. It is the policy of the party states to undertake such cooperation on a continuing basis; it is the purpose of this compact to provide the instruments and framework for such a cooperative effort to improve the economy of the South and contribute to the individual and community well-being of the region's people.

Article II. The Board

(a) There is hereby created an agency of the party states to be known as the Southern States Energy Board. The board shall be composed of three members from each party state, one of whom shall be the Governor or his designate, one shall be a member of the Senate appointed by the President and one shall be a member of the House of Representatives appointed by the Speaker. Members shall serve terms coterminous with that term for which each member is elected. All vacancies shall be filled in the manner as the original appointment for the unexpired portion of the term only. Each member shall be designated or appointed in accordance with the law of the state which he represents and shall serve and be subject to removal in accordance with such law. Any member of the board may provide for the discharge of his duties and the performance of his functions thereon (either for the duration of his membership or for any lesser period of time) by a deputy or assistant, if the laws of his state make specific provisions therefor. The federal government may be represented without vote if provision is made by federal law for such representation.

(b) Each party state shall be entitled to one vote on the board, to be determined by majority vote of each member or member's representative from the party state present and voting on any question. No action of the board shall be binding unless taken at a meeting at which a majority of all party states are represented and unless a majority of the total number of votes on the board are cast in favor thereof.

(c) The board shall have a seal.

(d) The board shall elect annually, from among its members, a chairman, a vice chairman, and a treasurer. The board shall appoint an Executive Director who shall serve at its pleasure and who shall also act as Secretary, and who, together with the Treasurer, shall be bonded in such amounts as the board may require.

(e) The Executive Director, with the approval of the board, shall appoint and remove or discharge such personnel as may be necessary for the performance of the board's functions notwithstanding the civil service, personnel or other merit system laws of any of the party states.

(f) The board may establish and maintain, independently or in conjunction with any one or more of the party states, a suitable retirement system for its fulltime employees. Employees of the board shall be eligible for social security coverage in respect of old age and survivors insurance provided that the board takes such steps as may be necessary pursuant to federal law to participate in such program of insurance as a governmental agency or unit. The board may establish and maintain or participate in such additional programs of employee benefits as may be appropriate.

(g) The board may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, person, firm or corporation.

(h) The board may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials, and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency or from any institution, person, firm, or corporation, and may receive, utilize, and dispose of the same.

(i) The board may establish and maintain such facilities as may be necessary for the transacting of its business. The board may acquire, hold, and convey real and personal property and any interest therein.

(j) The board shall adopt bylaws, rules, and regulations for the conduct of its business, and shall have the power to amend and rescind these bylaws, rules, and regulations. The board shall publish its bylaws, rules, and regulations in convenient form and shall file a copy thereof, and shall also file a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(k) The board annually shall make to the governor of each party state, a report covering the activities of the board for the preceding year, and embodying such recommendations as may have been adopted by the board, which report shall be transmitted to the legislature of such state. The board may issue such additional reports as it may deem desirable.

Article III. Finances

(a) The board shall submit to the executive head or designated officer or officers of each party state a budget of its estimated expenditures for such period as may be required by the laws of that jurisdiction for presentation to the legislature thereof.

(b) Each of the board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. One half of the total amount of each budget of estimated expenditures shall be apportioned among the party states in equal shares; one quarter of each such budget shall be apportioned among the party states in accordance with the ratio of their populations to the total population of the entire group of party states based on the last decennial federal census; and one quarter of each such budget shall be apportioned among the party states on the basis of the relative average per capita income of the inhabitants in each of the party states based on the latest computations published by the federal census-taking agency. Subject to appropriation by their respective legislatures, the board shall be provided with such funds by each of the party states as are necessary to provide the means of establishing and maintaining facilities, a staff of personnel and such activities as may be necessary to fulfill the powers and duties imposed upon and entrusted to the board.

(c) The board may meet any of its obligations in whole or in part with funds available to it under Article II (h) of this compact, provided that the board takes specific action setting aside such funds prior to the incurring of any obligation to be met in whole or in part in this manner. Except where the board makes use of funds available to it under Article II (h) hereof, the board shall not incur any obligation prior to the allotment of funds by the party jurisdictions adequate to meet the same.

(d) The board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the board shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the board shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the board.

(e) The accounts of the board shall be open at any reasonable time for inspection.

Article IV. Advisory Committees

The board may establish such advisory and technical committees as it may deem necessary, membership on which to include but not be limited to private citizens, expert and lay personnel, representatives of industry, labor, commerce, agriculture, civic associations, medicine, education, voluntary health agencies, and officials of local, state and federal government, and may cooperate with and use the services of any such committees and the organizations which they represent in furthering any of its activities under this compact.

Article V. Powers

The board shall have power to:

(a) Ascertain and analyze on a continuing basis the position of the South with respect to energy, energy-related industries, and environmental concerns.

(b) Encourage the development, conservation, and responsible use of energy and energy-related facilities, installations, and products as part of a balanced economy and healthy environment.

(c) Collect, correlate, and disseminate information relating to civilian uses of energy and energy-related materials and products.

(d) Conduct, or cooperate in conducting, programs of training for state and local personnel engaged in any aspect of:

(1) Energy, environment, and application of energy, environmental, and related concerns to industry, medicine, or education or the promotion or regulation thereof.

(2) The formulation or administration of measures designed to promote safety in any matter related to the development, use or disposal of energy and energy-related materials, products, installations, or wastes.

(e) Organize and conduct, or assist and cooperate in organizing and conducting, demonstrations of energy product, material, or equipment use and disposal and of proper techniques or processes for the application of energy resources to the civilian economy or general welfare.

(f) Undertake such non-regulatory functions with respect to sources of radiation as may promote the economic development and general welfare of the region.

(g) Study industrial, health, safety, and other standards, laws, codes, rules, regulations, and administrative practices in or related to energy and environmental fields.

(h) Recommend such changes in, or amendments or additions to the laws, codes, rules, regulations, administrative procedures and practices or ordinances of the party states in any of the fields of its interest and competence as in its judgment may be appropriate. Any such recommendation shall be made through the appropriate state agency with due consideration of the desirability of uniformity but shall also give appropriate weight to any special circumstances which may justify variations to meet local conditions.

(i) Prepare, publish and distribute (with or without charge) such reports, bulletins, newsletters or other material as it deems appropriate.

(j) Cooperate with the United States Department of Energy or any agency successor thereto, any other officer or agency of the United States, and any other governmental unit or agency or officer thereof, and with any private persons or agencies in any of the fields of its interests.

(k) Act as licensee of the United States Government or any party state with respect to the conduct of any research activity requiring such license and operate such research facility or undertake any program pursuant thereto.

(l) Ascertain from time to time such methods, practices, circumstances, and conditions as may bring about the prevention and control of energy and environmental incidents in the area comprising the party states, to coordinate the environmental and other energy-related incident prevention and control plans and the work relating thereto of the appropriate agencies of the party states and to facilitate the rendering of aid by the party states to each other in coping with energy and environmental incidents. The board may formulate and, in accordance with need from time to time, revise a regional plan or regional plans for coping with energy and environmental incidents within the territory of the party states as a whole or within any subregion or subregions of the geographic area covered by this compact.

Article VI. Supplementary Agreements

(a) To the extent that the board has not undertaken an activity or project which would be within its power under the provisions of Article V of this compact, any two or more of the party states (acting by their duly constituted administrative officials) may enter into supplementary agreements for the undertaking and continuance of such an activity or project. Any such agreement shall specify its purposes; its duration and the procedure for termination thereof or withdrawal therefrom; the method of financing and allocating the costs of the activity or project; and such other matters as may be necessary or appropriate. No such supplementary agreement entered into pursuant to this article shall become effective prior to its submission to and approval by the board. The board shall give such approval unless it finds that the supplementary agreement or the activity or project contemplated thereby is inconsistent with the provisions of this compact or a program or activity conducted by or participated in by the board.

(b) Unless all of the party states participate in a supplementary agreement, any cost or costs thereof shall be borne separately by the states party thereto. However, the board may administer or otherwise assist in the operation of any supplementary agreement.

(c) No party to a supplementary agreement entered into pursuant to this article shall be relieved thereby of any obligation or duty assumed by such party state under or pursuant to this compact, except that timely and proper performance of such obligation or duty by means of the supplementary agreement may be offered as performance pursuant to the compact.

Article VII. Other Laws and Relations

Nothing in this compact shall be construed to:

(a) Permit or require any person or other entity to avoid or refuse compliance with any law, rule, regulation, order or ordinance of a party state or subdivision thereof now or hereafter made, enacted or in force.

(b) Limit, diminish, or otherwise impair jurisdiction exercised by the United States Department of Energy, any agency successor thereto, or any other federal department, agency or officer pursuant to and in conformity with any valid and operative act of Congress.

(c) Alter the relations between and respective internal responsibilities of the government of a party state and its subdivisions.

(d) Permit or authorize the board to exercise any regulatory authority or to own or operate any nuclear reactor for the generation of electric energy; nor shall the board own or operate any facility or installation for industrial or commercial purposes.

Article VIII. Eligible Parties, Entry Into Force and Withdrawal

(a) Any or all of the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, the Commonwealth of Puerto Rico, and the United States Virgin Islands shall be eligible to become party to this compact.

(b) As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by seven states.

(c) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall become effective until the governor of the withdrawing state shall have sent formal notice in writing to the governor of each other party state informing such governors of the action of the legislature in repealing the compact and declaring an intention to withdraw.

(d) The provisions of this section shall become effective at such time as nine of the party states to the Southern Interstate Nuclear Compact approve substantially the same changes in the compact as are provided for in this section and the Congress of the United States consents to the compact, substantially as amended by this section.

Article IX. Severability and Construction

The provisions of this compact and of any supplementary agreement entered into hereunder shall be severable and if any phrase, clause, sentence or provisions of this compact or such supplementary agreement is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact or such supplementary agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact or any supplementary agreement entered into hereunder shall be held contrary to the constitution of any state participating therein, the compact or such supplementary agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact and of any supplementary agreement entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

HISTORY: 1962 Code Section 1-400.2; 1961 (52) 570; 1981 Act No. 47, Section 2, eff May 5, 1981.



SECTION 13-7-450. Cooperation with Board.

The departments, agencies and officers of this State and its subdivisions may cooperate with the Board in the furtherance of any of its activities pursuant to the compact.

HISTORY: 1962 Code Section 1-400.5; 1961 (52) 570.



SECTION 13-7-460. Supplementary agreements not effective until funds appropriated.

Any supplementary agreement entered into under Article VI of the compact, requiring the expenditure of funds, shall not become effective as to the State until the required funds are appropriated by the General Assembly.

HISTORY: 1962 Code Section 1-400.6; 1961 (52) 570.



SECTION 13-7-610. Employers using nuclear material may obtain confidential criminal history of employee or applicant; written release required; use of record.

The security organization of any corporation or legal entity doing business in this State, engaged in the business of transporting, fabricating, storing or using in any manner nuclear material, shall be authorized to obtain from the South Carolina Law Enforcement Division a copy of the confidential criminal history record of any employee or any applicant for employment only after a written release is obtained from the employee or applicant authorizing the security organization to obtain the record. For purposes of this section 'confidential criminal history record' shall only include pleas or convictions of the applicant. The criminal record shall only be used for (1) screening such applicants or employees whose duties would or do require unescorted access to nuclear power plants or storage facilities; (2) screening employees whose duties include having access to or control over nuclear material or sensitive information relating to nuclear power plants or facilities.

HISTORY: 1980 Act No. 485, eff June 11, 1980.



SECTION 13-7-620. Fee for providing criminal history record.

The South Carolina Law Enforcement Division shall charge a reasonable fee to defray the administrative costs of providing criminal history record information under the provisions of Section 13-7-610. The Division is authorized to charge additional fees as are necessary to discharge its duties under the provisions of Section 13-7-610.

HISTORY: 1980 Act No. 485, eff June 11, 1980.



SECTION 13-7-810. Governor's Nuclear Advisory Council established.

There is hereby established a Governor's Nuclear Advisory Council which shall be responsible to and report to the Governor.

HISTORY: 1980 Act No. 517 Part II, Section 10A, eff June 10, 1980; 2000 Act No. 357, Section 6, eff June 6, 2000.



SECTION 13-7-820. Duties.

The duties of the council, in addition to such other duties as may be requested by the Governor, shall be:

(1) to provide advice and recommendations to the Governor on issues involving the use, handling, and management of the transportation, storage, or disposal of nuclear materials within South Carolina, or such use, handling, transportation, storage, or disposal of nuclear materials outside of the State which may affect the public health, welfare, safety, and environment of the citizens of South Carolina;

(2) to provide advice and recommendations to the Governor regarding matters pertaining to the Atlantic Compact Commission;

(3) to provide advice and recommendations to the Governor regarding the various programs of the United States Department of Energy pertaining to nuclear waste;

(4) to meet at the call of the chair or at a minimum twice a year.

HISTORY: 1980 Act No. 517 Part II, Section 10B, eff June 10, 1980; 2000 Act No. 357, Section 6, eff June 6, 2000.



SECTION 13-7-830. Recommendations of council.

The recommendations described in Section 13-7-620 shall be made available to the General Assembly, the Governor, and the Budget and Control Board.

HISTORY: 1980 Act No. 517 Part II, Section 10C, eff June 10, 1980; 2000 Act No. 357, Section 6, eff June 6, 2000.



SECTION 13-7-840. Membership; terms; vacancies.

The council shall consist of nine members. One at-large member shall be appointed by the Speaker of the House of Representatives and one at-large member shall be appointed by the President of the Senate. Seven members shall be appointed by the Governor as follows: two shall be actively involved in the area of environmental protection; one shall have experience in the generation of power by nuclear means; one shall have experience in the field of nuclear activities other than power generation; two shall be scientists or engineers from the faculties of institutions of higher learning in the State; and one shall be from the public at large. The terms of the members of the council appointed by the Governor shall be coterminous with that of the appointing Governor, but they shall serve at the pleasure of the Governor.

Vacancies of the council shall be filled in the manner of the original appointment.

HISTORY: 1980 Act No. 517 Part II, Section 10D, eff June 10, 1980; 2000 Act No. 357, Section 6, eff June 6, 2000; 2008 Act No. 273, Section 3, eff June 4, 2008.



SECTION 13-7-850. Chairman; compensation of members.

The Governor shall designate the chairman from the membership. When on business of the council, members shall be entitled to receive such compensation as provided by law for boards and commissions.

HISTORY: 1980 Act No. 517 Part II, Section 10E, eff June 10, 1980; 2000 Act No. 357, Section 6, eff June 6, 2000.



SECTION 13-7-860. Staff.

Staff support for the council shall be provided by the State Energy Office.

HISTORY: 1980 Act No. 517 Part II, Section 10F, eff June 10, 1980; 2000 Act No. 357, Section 6, eff June 6, 2000.



SECTION 13-7-1010. Processing spent nuclear fuel; penalties.

It shall be unlawful in this State for any commercial firm to accept for processing, reprocessing or storage or to process, reprocess or store any spent nuclear fuel or high-level radioactive waste generated in a foreign country. Any person who violates the provisions of this section is guilty of a misdemeanor and upon conviction shall be fined twenty-five thousand dollars for each day such illegal activity is conducted. In addition the Attorney General may, in appropriate circumstances, obtain injunctive relief to restrain further violations in the circuit court of the county in which such violations occurred.

HISTORY: 1983 Act No. 11 Section 1, eff March 14, 1983.



SECTION 13-7-1020. Exceptions.

The provisions of this article shall not apply to the processing, reprocessing or storage of spent nuclear fuel or radioactive waste funded by the federal government.

HISTORY: 1983 Act No. 11 Section 2, eff March 14, 1983.






CHAPTER 9 - SAVANNAH VALLEY AUTHORITY [REPEALED]



CHAPTER 11 - NEW HORIZONS DEVELOPMENT AUTHORITY

SECTION 13-11-10. New Horizons Development Authority created; governing body; duration; transfer of powers, responsibilities and the like.

There is hereby created the New Horizons Development Authority, a body politic and corporate under the laws of this State, consisting of and governed by a board of appointed and ex officio members selected as provided in Section 13-11-20 and hereinafter referred to as the Authority. New Horizons Development Authority shall be constituted for a term of five years. At the end of five years the General Assembly may transfer the powers, responsibilities, liabilities and assets of the Authority to another State agency or agencies; but no obligation or contract of the Authority shall be impaired by such transfer. The full faith and credit of the State shall not be pledged to assure the performance of obligations so transferred.

HISTORY: 1962 Code Section 59-93.11; 1974 (58) 2301.



SECTION 13-11-20. Members of board; terms; vacancies.

Members of the board shall be appointed by the Governor as follows: two members upon nomination of the Director of the South Carolina Department of Parks, Recreation and Tourism; one member upon nomination of the Department of Natural Resources; two members upon nomination of the Director of the Department of Commerce or his designee; one member upon nomination of the Fairfield County Council; one member upon nomination of the Fairfield County Development Board; and one member appointed by the Governor, who shall be the chairman. In addition, the Director of the South Carolina Department of Parks, Recreation and Tourism, the Director of the Department of Commerce or his designee, the Executive Director of the State Housing Authority, the Executive Director of the Central Midlands Regional Planning Council, the Transportation Commissioner representing Fairfield County, the Mayor of the city of Winnsboro, the member of the House of Representatives from District No. 41 and any Senators from Senatorial District No. 7 who are residents of Fairfield County, and the Executive Director of the South Carolina Department of Archives and History shall serve as ex officio members of the board. Terms of office of the appointed members shall be five years and until their successors are appointed and qualified. Vacancies shall be filled in the manner of original appointment for the unexpired term.

HISTORY: 1962 Code Section 59-93.12; 1974 (58) 2301; 1993 Act No.181, Section 253A, eff July 1, 1993; 1993 Act No.181, Section 253B, eff July 1, 1994; 1994 Act No. 361, Section 8, eff May 3, 1994.



SECTION 13-11-30. Meetings of board; quorum; compensation.

The board shall meet upon the call of the chairman or a majority of its members, and a majority of its members shall constitute a quorum for the transaction of business. Members of the board shall receive per diem for each day of performance of official duties and actual expense, including travel expense, shall be allowed for attendance thereon.

HISTORY: 1962 Code Section 59-93.13; 1974 (58) 2301.



SECTION 13-11-40. Employees.

The Authority may employ an attorney, consultants and such staff as it deems necessary for the performance of its duties and shall fix their compensation. Upon request, any State agency may, at its discretion, assign any of its employees on a part or full-time basis to assist the board in the furtherance of its duties.

HISTORY: 1962 Code Section 59-93.14; 1974 (58) 2301.



SECTION 13-11-50. Area of jurisdiction; acquisition of property outside area.

For the purposes of carrying out its powers and duties, the Authority shall have jurisdiction in accordance with the provisions of this chapter within the boundaries of that watershed in Fairfield County which is drained by the Little Wateree Creek and its tributaries. In addition, it may acquire, by gift or negotiated purchase, real property anywhere within the State for the expressed purpose of exchanging such real property for other real property within the area of its jurisdiction as defined above.

HISTORY: 1962 Code Section 59-93.15; 1974 (58) 2301.



SECTION 13-11-60. Purposes.

The Authority is created as an instrumentality of the State for the accomplishment of the following general purposes, all or any of them, which are intended to broaden and not to restrict any other powers given to it in this chapter:

(1) To foster and stimulate economic growth in Fairfield County as a prototype approach to rural area development in South Carolina through the establishment of housing, industrial, commercial and recreational developments on project lands which are compatible with and complementary to the county's cultural and historic heritage.

(2) To provide a controlled environmental laboratory as a microcosm of statewide environmental, socio-economic, health and settlement patterns and to test advanced technologies, principles and concepts relating to construction, pollution control, waste disposal, housing, the interrelationships of land uses, transportation systems and the delivery of public services.

(3) To establish and operate an environmental science park including laboratories, conference rooms, dormitories, technical libraries and related educational facilities as a learning center and in-service training center for teachers and technicians and to serve as a focal point for citizen participation in a coordinated effort to develop new and innovative ways to protect their cultural, natural and man-made heritage.

(4) To develop a major lake and statewide recreation facility for the pleasure and enjoyment of all the people of South Carolina and for the purpose of recreation research and experimentation with special emphasis on the recreation facilities and activity needs of the aged, and the physically, socially and mentally handicapped.

(5) To foster and stimulate national and international travel to South Carolina by constructing, equipping and maintaining on project lands historical, cultural and environmental interpretive centers, recreation features, convention facilities, exhibition areas, entertainment facilities and accommodations for travelers.

(6) To cooperate with the State of South Carolina and the United States of America, and any agency or any department, corporation or instrumentality thereof, in the maintenance, development, improvement and use of New Horizons lands and facilities and all its functions.

(7) To accept funds, other assets and services from Fairfield County and municipalities located therein and from the State of South Carolina, and to use them in such manner, within the purposes of the Authority as shall be stipulated by the county or the State in any matter coming within the general purposes of the Authority.

(8) To act as agent for the United States of America, or any agency, department, corporation or instrumentality thereof, in any matter coming within the purposes of the Authority.

(9) In general to do and perform any act or function which may tend to or be useful toward the development and improvement of the New Horizons Project and its purposes, including the conduct of statewide research and demonstration programs.

HISTORY: 1962 Code Section 59-93.16; 1974 (58) 2301.



SECTION 13-11-70. Powers.

In order to enable it to carry out the purposes of this chapter, the Authority:

(1) Shall have the powers of a body corporate, including the power to sue and be sued, to make contracts and to adopt and use a common seal and alter it as may be deemed expedient.

(2) May rent, lease, buy, own, acquire, subdivide, mortgage and dispose of such property, real or personal, as the Authority may deem proper to carry out the purposes and provisions of this chapter, all or any of them.

(3) May acquire, construct, maintain and operate within the area of its jurisdiction industrial parks, housing subdivisions, recreation facilities, interpretive centers, commercial developments, public accommodations, public buildings, water and sewage systems, transportation systems, telephone systems, research, educational and training facilities, roads and bridges, lakes, impoundments, flood and erosion control structures and all such other structures and developments deemed necessary by the Authority to fulfill its educational, recreational, economic development, research and tourist missions.

(4) Shall establish office in Fairfield County and may establish an office in the city of Columbia.

(5) May create such divisions as the board deems necessary.

(6) May pay all necessary costs and expenses involved in and incident to the formation and organization of the Authority and incident to the administration and operation thereof and all other costs and expenses reasonably necessary or expedient in carrying out and accomplishing the purposes of this chapter.

(7) May apply for and accept loans and grants of money from any Federal agency, private sources or any other source for any and all of the purposes authorized in this chapter and expend such moneys in accordance with the directions and requirements attached thereto or imposed thereon and give such evidences of indebtedness as shall be required, except that no indebtedness of any kind incurred or created by the Authority shall constitute an indebtedness of the State, or any political subdivision thereof, and no such indebtedness shall involve or be secured by the faith, credit or taxing power of the State, or any political subdivision thereof.

(8) May adopt, alter or repeal its own bylaws, rules and regulations governing the manner in which its business may be transacted and in which the powers granted to it may be enjoyed; may provide rules and regulations for the use of its facilities by the public, and may provide for the appointment of such committees, and the functions thereof, as the Authority may deem necessary or expedient in facilitating its business.

(9) May do any and all other acts and things authorized or required to be done by this chapter, whether or not included in the general powers mentioned in this section.

(10) May do any and all things necessary to accomplish the purposes of this chapter; and

(11) May promulgate rules and regulations governing the use of or doing business on the Authority's property or facilities, including the adoption of safety standards and insurance coverage or proof of financial responsibility, and may provide for the licensing of or enter into concession and use contracts with persons, firms or corporations using or doing business on such property or facilities and require license or other fees therefor. Licenses or concession and use contracts may be revoked after notice and hearing by the Authority for willful breach of or failure to comply with such rules and regulations.

HISTORY: 1962 Code Section 59-93.17; 1974 (58) 2301, 2805.



SECTION 13-11-80. Acquisition of property; power of eminent domain.

For the acquiring of rights-of-way and property necessary for the accomplishment of the duties and purposes of the New Horizons Development Authority, all or any of such purposes, the authority may purchase them by negotiation or may condemn them, and should it elect to exercise the right of eminent domain, condemnation proceedings shall be maintained by and in the name of the authority, and it may proceed in the manner provided by the laws of the State for procedure by any county, municipality or authority organized under the laws of this State, by the Department of Transportation, by railroad corporations or in any other manner provided by law as the authority may in its discretion elect. The power of eminent domain shall apply not only as to all property of private persons or corporations but also as to property already devoted to public use within the area of jurisdiction of the authority.

HISTORY: 1962 Code Section 59-93.18; 1974 (58) 2301; 1987 Act No. 173 Section 16; 1993 Act No.181, Section 254, eff July 1, 1993.



SECTION 13-11-90. Exchange of property; removal of buildings or other structures.

The Authority may exchange any property acquired under the provisions of this chapter for other property usable in carrying out the powers hereby conferred or may purchase property for purposes of the Authority and also may remove buildings or other structures from lands needed for its purposes for reconstruction on other locations upon the payment of just compensation if, in its judgment, it is necessary or expedient to do so in order to carry out any of its plans for development under the authorization of this chapter.

HISTORY: 1962 Code Section 59-93.19; 1974 (58) 2301.



SECTION 13-11-100. Cooperation of other agencies.

All State agencies and State supported institutions of higher education shall, to the maximum extent feasible, cooperate with and provide support to the Authority in carrying out its purposes and duties and are hereby authorized to expend State appropriated funds for the New Horizons Project operation, development and research purposes, to assign employees to the Authority on a full-time or part-time basis, to loan or transfer real or personal property to the Authority, to make available to the Authority all data, information or research material in its possession which is not restricted by Federal or State laws, to enter into contracts with the Authority for joint development and use of facilities and to enter into contracts with the Authority for the joint conduct of research and demonstration projects and programs.

HISTORY: 1962 Code Section 59-93.20; 1974 (58) 2301.



SECTION 13-11-110. Authority to issue bonds; limitations and restrictions thereon.

As a means of raising the funds needed from time to time in the acquisition, construction, equipment, maintenance and operation of any facility, building, structure or any other matter or thing which the Authority is herein authorized to acquire, construct, equip, maintain or operate, all or any of them, the Authority may issue bonds, payable both as to principal and interest from project income from any source, and the powers and authority granted to counties, cities, school districts and other political subdivisions of the State are hereby extended to and made available to the Authority. All revenue bonds issued by the Authority to obtain funds for the acquisition, construction, equipment, maintenance and operation of its properties and facilities shall be issued in accordance with the provisions of Sections 6-21-10 to 6-21-570 and all conditions, restrictions and limitations imposed by such sections, as amended, shall be observed by the Authority in the issuance of such bonds, except as follows:

(1) A pledge of the net revenues derived from the operation of its properties and facilities, all or any of them, rather than its gross revenues, may be made; and

(2) Free service may, in the discretion of the Authority, be afforded to the State of South Carolina or the United States of America, or any agency, political subdivision, department, corporation or instrumentality thereof, by any property or facility of the Authority to acquire, construct, equip, maintain and operate which funds were obtained from the revenue bonds purchased and held by a State or Federal agency, provided such free service is with the consent and at the request of the State or Federal agency then holding the whole of such revenue bonds.

HISTORY: 1962 Code Section 59-93.22; 1974 (58) 2301.



SECTION 13-11-120. Deposits and expenditures; use of funds; receipt of gifts.

All funds of the Authority shall be deposited in a bank or banks to be designated by the State Treasurer. Funds of the Authority shall be paid out only upon the signature of the Executive Director of the Authority or his designee upon written warrants of the Comptroller General, drawn on the State Treasurer to the payee designated in the requisition. All funds coming into the hands of the Authority from the sale, lease, mortgage or rental of the Authority's real or personal property, revenues from fees and service charges, public and private contributions, federal grants and loans may be retained by the Authority and carried forward from year to year for debt retirement, operations, maintenance, acquisition and development purposes. The Authority may accept contributions of money or real or personal property from any person, organization or public or private agency including federal and state agencies and institutions and such agencies and institutions are hereby authorized to make such contributions. The South Carolina Department of Parks, Recreation and Tourism is specifically authorized to transfer to the Authority all real and personal property acquired with 1973 General Obligation Bond Authorization funds designated for the I-77 project and any and all funds remaining in the Bond Authorization Account including any federal grants or federal monies earned or generated directly or indirectly through the planning, acquisition or development of the I-77 project.

HISTORY: 1962 Code Section 59-93.23; 1974 (58) 2301; 1975 (59) 615.



SECTION 13-11-130. Reports.

At least once in each year the Authority shall report to the Governor and the General Assembly a complete detailed statement of all moneys received and disbursed by the Authority during the preceding year. Such statement shall also show the several sources from which such funds were received and the balance on hand at the time of publishing the statement and shall show the complete financial condition of the Authority.

HISTORY: 1962 Code Section 59-93.24; 1974 (58) 2301.



SECTION 13-11-140. Exemption from taxation.

The property of the Authority shall not be subject to any taxes or assessments thereon.

HISTORY: 1962 Code Section 59-93.25; 1974 (58) 2301.



SECTION 13-11-150. Penalties for violations of rules and regulations.

If any person using or going upon the property or facilities of the New Horizons Development Authority shall be guilty of a violation of the rules and regulations provided and prescribed by the Authority, such person shall, upon conviction, incur a penalty for each offense of not less than ten dollars nor more than one hundred dollars.

HISTORY: 1962 Code Section 59-93.21; 1974 (58) 2301.






CHAPTER 12 - TRIDENT ECONOMIC DEVELOPMENT FINANCE AUTHORITY

SECTION 13-12-10. Authority created; jurisdictional area; governing body; selection and terms of members; filling of vacancies.

There is created the Trident Economic Development Finance Authority. The jurisdictional area of the authority shall consist of two or more of the counties of Berkeley, Charleston, and Dorchester which counties qualified electors have each approved their participation in the authority by referendum. The governing body of the authority is a board of not more than seven members whose members shall serve for terms of four years and until their successors are elected and qualify. The governing bodies of Berkeley and Dorchester Counties shall each elect two members of the board and the governing body of Charleston County shall elect three members of the board upon approval of their county's participation by referendum. Vacancies on the board must be filled for the unexpired term in the manner of the original election. The authority is a local political subdivision as contemplated by Section 11-35-310(18).

HISTORY: 1992 Act No. 515, Section 1, eff Sept. 1, 1992; 1992 Act No. 518, Section 1, eff Sept. 2, 1992.



SECTION 13-12-15. Referendum in non-participating county whether to participate in authority.

Upon the implementation of the provisions of this chapter, should only two of the three counties of Berkeley, Dorchester, and Charleston have elected to participate by approval of the initial referendum, the governing body of the nonparticipating county may thereafter call a referendum in such county on the question of participation in the authority. After one referendum has been held under the provisions of this section, no more than one such referendum may thereafter be held within a two year period. The referendum question shall read as follows:

"Shall [insert name of county] join in the Trident Economic Development Finance Authority which shall have the power, among other things, with the approval of the governing bodies of Berkeley, Dorchester, and Charleston counties, to issue general obligation bonds for the purpose of promoting economic development in the area of the authority?

Yes [ ]

No [ ]

"Those voting in favor of the question shall deposit a ballot with a check or cross mark in the square before the word 'Yes', and those voting against the question shall deposit a ballot with a check or cross mark in the square before the word 'No'."

If this question receives a majority of the votes cast in the county, as certified by the Board of State Canvassers, the jurisdictional area of the authority shall be expanded to include the approving county on the date on which written evidence of this fact is transmitted to the Secretary of State.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-20. Officers of governing board; committees; meetings; quorum.

The members of the board shall elect a chairman, vice-chairman, and secretary. The board shall establish other offices, committees, and positions under its bylaws as it considers necessary. The board shall meet on the call of the chairman and in accordance with its bylaws. A majority of the board, including at least one member elected from each participating county, constitutes a quorum for the transaction of its business.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-30. Rights and powers of board.

The board has all the rights and powers of a body politic and body corporate of this State, including without limitation, all the rights and powers necessary or convenient to manage the business and affairs of the authority and to take action as it considers advisable, necessary, or convenient in carrying out its powers, including, but not limited to, the right and power to:

(a) have perpetual succession;

(b) sue and be sued;

(c) adopt, use, and alter a seal;

(d) make and amend bylaws for regulation of its affairs consistent with the provisions of this chapter;

(e) acquire, purchase, hold, use, improve, lease, mortgage, pledge, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest in any property, or revenues of the authority as security for notes, bonds, evidences of indebtedness, or other obligations of the authority. The authority has no power to pledge the credit and the taxing power of the State. If revenue financing is used, neither the faith and credit of the State nor of any county lying within the authority nor of the authority itself shall be pledged to the payment of the principal and interest of the obligations and there shall be on the face of such obligation a statement, plainly worded, to that effect;

(f) issue general obligation bonded indebtedness pursuant to Article X, Section 14 of the South Carolina Constitution, secured in whole or in part by a pledge of the full faith, credit, and taxing power of all taxable property in the authority;

(g) receive contributions, grants, donations, and payments from any source and to invest and disperse the authority's funds;

(h) encourage, assist, promote, and cooperate in the development of the area of the authority and to appear before any agency, department, or commission of this State, of the United States, or of any other state in furtherance of the development or of any matter connected with the development or related to the development;

(i) develop and promote the development of the land for recreational, transportation, residential, commercial, and industrial purposes, both public and private, and to lease, sublease, or convey title in fee simple to the real property. The authority may retain, carry forward, and expend any proceeds derived from the sale, lease, rental, or other use of real and personal property under the authority's exclusive jurisdiction. The proceeds only may be used in the development and the promotion of the authority as provided by this chapter and for the purposes authorized by this chapter;

(j) develop policies governing the use of, management, business, and control of the authority's property or facilities;

(k) borrow money, make and issue notes, bonds, and other evidences of indebtedness, including revenue bonds as described in (e), general obligation bonds as described in (f) above, and refunding and advanced refunding notes and bonds, of the authority; to secure the payment of the obligations or any part by pledge of the full faith, credit, and tax power of the authority, mortgage, lien, pledge, or deed of trust on any of its property, contracts, franchises, or revenues, including the proceeds of any refunding and advanced refunding notes, bonds, and other evidences of indebtedness and the investments in which proceeds are invested and the earnings on and income from the investments; to invest its monies, including without limitation its revenues and proceeds of the notes, bonds, or other evidences of indebtedness as set forth in Section 6-5-10 as now or hereafter amended; to make agreements with the purchasers or holders of the notes, bonds, or other evidences of indebtedness or with others in connection with any notes, bonds, or other evidences of indebtedness, whether issued or to be issued, as the authority considers advisable; and to provide for the security for the notes, bonds, or other evidences of indebtedness and the rights of the holders of the notes, bonds, or other evidences of indebtedness. In the exercise of the powers granted in this section to issue advanced refunding notes, bonds, or other evidences of indebtedness the authority may, but is not required to, avail itself of or comply with any of the provisions of Chapter 21 of Title 11 in the event revenue bonds are issued or Chapter 15 of Title 11 in the event general obligation bonds are issued;

(l) loan the proceeds of notes, bonds, or other evidences of indebtedness to a person, corporation, or partnership to construct, acquire, improve, or expand the projects described in Section 13-12-40;

(m) make contracts, including service contracts with a person, corporation, or partnership, to provide the services provided in Section 13-12-40, and to execute all instruments necessary or convenient for the carrying out of business;

(n) acquire rights-of-way and property necessary for the accomplishment of its duties and purposes. The authority may purchase them by negotiation or may condemn them, and should it elect to exercise the right of eminent domain, condemnation actions must be in the name of the authority. The power of eminent domain pursuant to the procedures provided in Chapter 2 of Title 28 applies to all property of private persons or corporations and also to property already devoted to public use in Berkeley, Charleston, and Dorchester counties;

(o) enter into joint or cooperative agreements with the federal or state governments or any political subdivision of the State to perform any or all of its functions.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-40. Authority may issue general obligation or revenue bonds; agreements for construction, operation, maintenance, or improvement of project; financing agreements.

The authority may issue general obligation bonds or revenue bonds for the purpose of financing or refinancing, in whole or in part, the cost of the following projects:

(a) purchasing real estate;

(b) constructing, reconstructing, or improving any capital improvements; and

(c) operating and maintenance costs.

In connection with the issuance of bonds, the authority may enter into an agreement with a company to construct, operate, maintain, and improve a project, and the authority may enter into a financing agreement with the company prescribing the terms and conditions of the payments to be made by the company to the authority, or its assignee, to meet the payments that become due on bonds.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-50. Resolution of board authorizing bonds; provisions of resolution become part of contract between authority and bondholders.

General obligation bonds or revenue bonds issued under this chapter for any project described in Section 13-12-40 must be authorized by resolution of the board. The resolution may contain provisions which are a part of the contract between the authority and the several holders of the bonds as to:

(a) the custody, security, use, expenditure, or application of the proceeds of the bonds;

(b) the acquisition, construction, and completion of any project for which the bonds are issued;

(c) the use, regulation, operation, maintenance, insurance, or disposition of the project for which the bonds are issued, or any restrictions on the exercise of the powers of the board to dispose of or limit or regulate the use of the project;

(d) the payment of the principal of or interest on the bonds and the sources and methods of payment, including the ad valorem tax levy or the authority, the rank or priority of any bonds as to any lien or security, or the acceleration of the maturity of any bonds;

(e) the use and disposition of the revenues derived or to be derived from the operation of any project;

(f) the pledging, setting aside, depositing, or entrusting of the revenues from which the bonds are made payable to secure the payment of the principal of and interest on the bonds or the payment of expenses of operation and maintenance of the project;

(g) the setting aside of revenues, reserves, or sinking funds and the source, custody, security, regulation, and disposition of the revenues, reserves, or sinking funds;

(h) the determination of the definition of revenues or of the expenses of operation and maintenance of the project for which the bonds are issued;

(i) the rentals, fees, or other charges derived from the use of the project and the fixing, establishing, collection, and enforcement of the rentals, fees, or other charges, the amount or amounts of revenues to be produced by the rentals, fees, or other charges, and the disposition and application of the amounts charged or collected;

(j) limitations on the issuance of additional bonds or any other obligations or the incurrence of indebtedness payable from the same revenues from which the bonds are payable;

(k) rules to ensure the use of the project by the public or private sector to the maximum extent to which the project is capable of serving the public or private sector;

(l) any other matter or course of conduct which, by recital in the resolution authorizing the bonds, is declared to further secure the payment of the principal of or interest on the bonds.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-60. Governing bodies of participating counties may authorize authority to issue general obligation bonds; public hearing requirement.

The governing bodies of the participating counties are empowered to authorize the authority to issue general obligation bonds whose proceeds must be used in furtherance of any power of the authority under the procedures prescribed in this chapter. If, upon its own finding or upon petition of the authority, a participating county's governing body shall determine that it may be in the interest of the authority to raise moneys for the furtherance of any power of the authority, it shall order a public hearing to be held upon the question of the issuance of bonds of the authority. Two or more of the county governing bodies may elect to jointly hold the public hearing required by this section.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-70. Notice requirements with respect to hearing on bond issue.

Notice of the public hearing required by Section 13-12-60 shall be published by each county once a week for three successive weeks in a newspaper of general circulation in the county. The notice shall state:

(a) the time of the public hearing, which shall be not less than sixteen days following the first publication of the notice;

(b) the place of the hearing;

(c) the maximum amount of general obligation bonds proposed to be issued by the authority;

(d) a statement setting forth the purpose for which the proceeds of such bonds are to be expended; and

(e) a brief summary of the reasons for the issuance of such bonds and the method by which the principal and interest of such bonds are to be paid.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-80. Hearing to be public; full opportunity to be heard.

The hearing shall be conducted publicly and both proponents and opponents of the proposed action shall be given full opportunity to be heard.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-90. Finding and ordinance; authorization by governing bodies of participating counties whether and to what extent to issue bonds.

Following the hearing, the governing body of each county shall, by ordinance, make a finding as to whether and to what extent bonds of the authority should be issued, and may thereupon authorize the governing body of the authority to issue bonds to the extent it finds necessary. No general obligation bonds of the authority may be issued without authorization of the governing body of each participating county.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-100. Notice of governing bodies' actions; call for election.

The governing body of each county shall thereupon cause notice of its action to be published for three successive weeks in a newspaper of general circulation in the county which shall state:

(a) the results of its action;

(b) the extent to which bonds of the authority are to be issued and the method to be provided for their payment;

(c) whether or not an election shall be ordered in the authority upon the question of the issuance of bonds of the authority.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-110. Right to challenge action taken by county governing bodies.

A person affected by the action of the governing body of each county may, by action de novo instituted in the court of common pleas for such county, within twenty days following the last publication of notice prescribed by Section 13-12-100, but not afterwards, challenge the action of the governing body of the county.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-120. Manner of election; majority vote required.

If an election is ordered as provided in Section 13-12-100, the election shall be conducted in the same manner and under the procedure applicable to the issuance of general obligation bonds of the counties of the State by the provisions of Chapter 15, Title 4, as now or hereafter amended. Approval of the question put to the electorate shall require an affirmative vote by a majority of all qualified electors voting on the question throughout the jurisdictional boundaries of the authority.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-130. Issuance of bonds following authorization.

Bonds of the authority issued following authorization given pursuant to Sections 13-12-60 to 13-12-120 shall be issued by the governing body of the authority on behalf of the authority in accordance with the provisions of Sections 6-11-900 through 6-11-1010, as now or hereafter amended.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-140. Bond principal and interest, security agreements, indentures, and financing agreements exempt from taxation.

The principal of and interest on bonds issued under this chapter are exempt from taxation, as provided in Section 12-2-50. All security agreements, indentures, and financing agreements made pursuant to the provisions of this chapter are exempt from state stamp and transfer taxes.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-150. Signature and attestation of bonds and interest coupons.

The bonds must be signed in the name of the board of the authority by the manual or facsimile signature of the chairman of the board and attested with the manual or facsimile signature of the secretary of the board. Interest coupons attached to the bonds must be signed by the facsimile signatures of the officers. The bonds may be issued notwithstanding that any of the officials signing them or whose facsimile signatures appear on the bonds or the coupons have ceased to hold office at the time of issue or at the time of the delivery of the bonds to the purchaser.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-160. Resolutions, covenants, and agreements pertaining to issuance of bonds are binding; enforceability.

All provisions of a resolution authorizing the issuance of the bonds in accordance with this chapter and any covenants and agreements constitute legally binding contracts between the authority and the several holders of the bonds, regardless of the time of issuance of the bonds, and are enforceable by any holder by mandamus or other appropriate action, suit, or proceeding at law or in equity in any court of competent jurisdiction.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-170. General obligation bonds secured by full faith and credit and taxing power; revenue bonds of limited obligation; security; trustee of security agreement or indenture.

General obligation bonds authorized by this chapter shall be secured by the full faith, credit, and taxing power of the authority. Revenue bonds authorized by the chapter are limited obligations of the authority. The principal and interest of the general obligation bonds are secured in whole or in part by a pledge of the full faith, credit and taxing power of the authority. The principal and interest of the revenue bonds are payable solely out of the revenues derived by the authority, including revenues that may be derived by the authority pursuant to the financing agreement with respect to the project which the revenue bonds are issued to finance. The revenue bonds are an indebtedness payable solely from a revenue producing source or from a special source which does not include revenues from any tax or license. The revenue bonds do not constitute or give rise to a pecuniary liability of the authority, the State, or any political subdivision of the State, or to a charge against the general credit of the authority, the State, or any political subdivision of the State or taxing powers of the State, or any political subdivision of the State, and this fact must be plainly stated on the face of each revenue bond. The principal of and interest on any revenue bonds issued under this chapter must be secured by a pledge of the revenues from which the revenue bonds are payable, may be secured by a security agreement, including a mortgage or any property given as security pursuant to a financing agreement, and may be additionally secured by a pledge of the financing agreement with respect to the project.

The trustee under any security agreement or indenture, or any depository specified by the security agreement or indenture, may be any person or corporation as the authority designates, notwithstanding that the trustee may be a nonresident of this State or incorporated under the laws of the United States or the laws of other states.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-180. Net earnings of authority not to inure to benefit of person other than authority.

The net earnings of the authority, beyond that necessary for retirement of its bonds or other obligations or to implement the purposes of this chapter, may not inure to the benefit of any person other than the authority.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-190. Carryover of unexpended funds from year to year.

The authority shall retain any unexpended funds at the close of the fiscal year of the State regardless of the source of the funds and expend the funds in subsequent fiscal years.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-200. Determinations required to be made by authority prior to undertaking projects; determinations to be set forth in record of proceedings.

Before undertaking a project in connection with issuing bonds authorized by Section 13-12-40, the board of the authority shall make a determination:

(1) that the project will serve the purposes of this chapter;

(2) that the project is anticipated to benefit the general public welfare of the area by providing services, employment, recreation, or other public benefits;

(3) as to the amount of bonds required to finance the project;

(4) as to the amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance the project;

(5) as to the amount necessary to be paid each year into any reserve funds which the board may consider advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project.

The determinations of the board must be set forth in the proceedings as required by Section 11-15-10 under which the proposed bonds are to be issued.

HISTORY: 1992 Act No. 515, Section 1, September 1, 1992; 1992 Act No. 518, Section 1, September 2, 1992.



SECTION 13-12-210. Disposition of proceeds from sale of bonds; what constitutes cost of acquiring project.

The proceeds from the sale of any bonds issued under authority of this chapter may be applied only for the purpose for which the bonds were issued, except any premium and accrued interest received in any sale must be applied to the payment of the principal of or the interest on the bonds sold, and if for any reason any portion of the proceeds are not needed for the purpose for which the bonds were issued, that portion of the proceeds must be applied to the payment of the principal of or the interest on the bonds.

The cost of acquiring any project includes:

(1) the actual cost of the construction of any part of a project, including architects', engineers', and attorneys' fees;

(2) the purchase price of any part of a project that may be acquired by purchase;

(3) all expenses in connection with the authorization, sale, and issuance of the bonds to finance the acquisition;

(4) the interest on the bonds for a reasonable time before construction and for not exceeding one year after completion of the construction.

HISTORY: 1992 Act No. 515, Section 1, eff September 1, 1992; 1992 Act No. 518, Section 1, eff September 2, 1992.



SECTION 13-12-220. Implementation contingent upon vote of electors in two or more of affected counties.

The provisions of Title 13, Chapter 12 shall take effect upon approval by the Governor, but these provisions may not be implemented until the question of whether to establish such an authority receives a favorable vote of a majority of the qualified electors residing in two or more of the counties of Berkeley, Charleston, and Dorchester as provided in this chapter.

HISTORY: 1992 Act No. 515, Section 2, eff September 1, 1992; 1992 Act No. 518, Section 2, eff September 2, 1992.



SECTION 13-12-230. Act not to affect generation, transmission, distribution, or provision of electricity at wholesale, retail or otherwise.

Nothing in this chapter may be construed to provide for the regulation of the generation, transmission, distribution, or provision of electricity at wholesale, retail, or in any other capacity. The provisions of this chapter shall not modify or abridge the rights, duties, and privileges of electric suppliers, electrical utilities, municipal electric utilities, or governmental entities (supplying electricity) under any state statute including, but not limited to, Title 58, Chapter 27 and Section 5-7-60.

Nothing in this chapter may be construed to allow the exercise of the right of eminent domain for the condemnation of property used for the generation, transmission, and/or distribution of electricity at wholesale or retail.

Nothing in this chapter may be construed to authorize a joint or cooperative agreement with the federal or state government or any political subdivision of the State affecting or relating to the regulation of the generation, transmission, and/or distribution of electricity at wholesale or retail.

HISTORY: 1992 Act No. 518, Section 4, eff September 2, 1992.






CHAPTER 13 - SOUTHERN GROWTH POLICIES AGREEMENT

SECTION 13-13-10. Southern Growth Policies Agreement and Board.

Article I.

Section 1. The party states find that the South has a sense of community based on common social, cultural and economic needs and fostered by a regional tradition. There are vast potentialities for mutual improvement of each state in the region by cooperative planning for the development, conservation and efficient utilization of human and natural resources in a geographic area large enough to afford a high degree of flexibility in identifying and taking maximum advantage of opportunities for healthy and beneficial growth. The independence of each state and the special needs of subregions are recognized and are to be safeguarded. Accordingly, the cooperation resulting from this Agreement is intended to assist the states in meeting their own problems by enhancing their abilities to recognize and analyze regional opportunities and take account of regional influences in planning and implementing their public policies.

Section 2. The purposes of this Agreement, which is hereby adopted, are to provide:

1. Improved facilities and procedures for study, analysis and planning of governmental policies, programs and activities of regional significance.

2. Assistance in the prevention of interstate conflicts and the promotion of regional cooperation.

3. Mechanisms for the coordination of state and local interests on a regional basis.

4. An agency to assist the state in accomplishing the foregoing.

Article II.

Section 1. There is hereby created the Southern Growth Policies Board, hereinafter called "the Board."

Section 2. The Board shall consist of five members from each party state, as follows:

1. The Governor.

2. Two members of the State Legislature, one appointed by the presiding officer of each house of the General Assembly or in such other manner as the General Assembly may provide.

3. Two residents of the state who shall be appointed by the Governor to serve at his pleasure.

Section 3. In making appointments pursuant to Section 2, item 3, a Governor shall, to the greatest extent practicable, select persons who, along with the other members serving pursuant to Section 2, will make the state's representation on the Board broadly representative of the several socio-economic elements within his state.

Section 4. 1. A Governor may be represented by an alternate with power to act in his place and stead, if notice of the designation of such alternate is given to the Board in such manner as its Bylaws may provide.

2. A legislative member of the Board may be represented by an alternate with power to act in his place and stead, unless the laws of his state prohibit such representation and if notice of the designation of such alternate is given to the Board in such manner as its Bylaws may provide. An alternate for a legislative member of the Board shall be selected by the member from among the members of the legislative house in which he serves.

3. A member of the Board serving pursuant to Section 2, item 3, of this Article may be represented by another resident of his state who may participate in his place and stead, except that he shall not vote: provided that notice of the identity and designation of the representative selected by the member is given to the Board in such manner as its Bylaws may provide.

Article III.

Section 1. The Board shall prepare and keep current a Statement of Regional Objectives, including recommended approaches to regional problems. The Statement may also identify projects deemed by the Board to be of regional significance. The Statement shall be available in its initial form two years from the effective date of this Agreement and shall be amended or revised no less frequently than once every six years. The Statement shall be in such detail as the Board may prescribe. Amendments, revisions, supplements or evaluations may be transmitted at any time. An annual Commentary on the Statement shall be submitted at a regular time to be determined by the Board.

Section 2. In addition to powers conferred on the Board elsewhere in this Agreement, the Board shall have the power to make or commission studies, investigations and recommendations with respect to:

1. The planning and programming of projects of interstate or regional significance.

2. Planning and scheduling of governmental services and programs which would be of assistance to the orderly growth and prosperity of the region, and to the well-being of its population.

3. Effective utilization of such federal assistance as may be available on a regional basis or as may have an interstate or regional impact.

4. Measures for influencing population distribution, land use, development of new communities and redevelopment of existing ones.

5. Transportation patterns and systems of interstate and regional significance.

6. Improved utilization of human and natural resources for the advancement of the region as a whole.

7. Any other matters of a planning, data collection or informational character that the Board may determine to be of value to the party states.

Article IV.

Section 1. To avoid duplication of effort and in the interest of economy, the Board shall make use of existing studies, surveys, plans and data and other materials in the possession of the governmental agencies of the party states and their respective subdivisions or in the possession of other interstate agencies. Each such agency, within available appropriations and if not expressly prevented or limited by law, is hereby authorized to make such materials available to the Board and to otherwise assist it in the performance of its functions. At the request of the Board, each such agency is further authorized to provide information regarding plans and programs affecting the region, or any subarea thereof, so that the Board may have available to it current information with respect thereto.

Section 2. The Board shall use qualified public and private agencies to make investigations and conduct research, but if it is unable to secure the undertaking of such investigations or original research by a qualified public or private agency, it shall have the power to make its own investigations and conduct its own research. The Board may make contracts with any public or private agencies or private persons or entities for the undertaking of such investigations or original research within its purview.

Section 3. In general, the policy of Section 2 of this Article shall apply to the activities of the Board relating to its Statement of Regional Objectives, but nothing herein shall be construed to require the Board to rely on the services of other persons or agencies in developing the Statement of Regional Objectives or any amendment, supplement or revision thereof.

Article V.

Section 1. The Board shall establish a Local Governments Advisory Committee. In addition, the Board may establish advisory committees representative of subregions of the South, civic and community interests, industry, agriculture, labor or other categories or any combinations thereof. Unless the laws of a party state contain a contrary requirement, any public official of the party state or a subdivision thereof may serve on an advisory committee established pursuant hereto and such service may be considered as a duty of his regular office or employment.

Article VI.

Section 1. The members of the Board shall be entitled to one vote each. No action of the Board shall be binding unless taken at a meeting at which a majority of the total number of votes on the Board are cast in favor thereof. Action of the Board shall be only at a meeting at which a majority of the members or their alternates are present. The Board shall meet at least once a year. In its Bylaws, and subject to such directions and limitations as may be contained therein, the Board may delegate the exercise of any of its powers relating to internal administration and management to an Executive Committee or the Executive Director. In no event shall any such delegation include final approval of:

1. A budget or appropriation request.

2. The Statement of Regional Objectives or any amendment, supplement or revision thereof.

3. Official comments on or recommendations with respect to projects of interstate or regional significance.

4. The annual report.

Section 2. To assist in the expeditious conduct of its business when the full Board is not meeting, the Board shall elect an Executive Committee of not to exceed twenty-three members, including at least one member from each party state. The Executive Committee, subject to the provisions of this Agreement and consistent with the policies of the Board, shall be constituted and function as provided in the Bylaws of the Board. One half of the membership of the Executive Committee shall consist of Governors, and the remainder shall consist of other members of the Board, except that at any time when there is an odd number of members on the Executive Committee, the number of Governors shall be one less than half of the total membership. The members of the Executive Committee shall serve for terms of two years, except that members elected to the first Executive Committee shall be elected as follows: one less than half of the membership for two years and the remainder for one year. The Chairman, Chairman-Elect, Vice-Chairman and Treasurer of the Board shall be members of the Executive Committee and anything in this section to the contrary notwithstanding shall serve during their continuance in these offices. Vacancies in the Executive Committee shall not affect its authority to act, but the Board at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term.

Section 3. The Board shall have a seal.

Section 4. The Board shall elect, from among its members, a Chairman, a Chairman-Elect, a Vice-Chairman and a Treasurer. Elections shall be annual. The Chairman-Elect shall succeed to the office of Chairman for the year following his service as Chairman-Elect. For purposes of the election and service of officers of the Board, the year shall be deemed to commence at the conclusion of the annual meeting of the Board and terminate at the conclusion of the next annual meeting thereof. The Board shall provide for the appointment of an Executive Director. Such Executive Director shall serve at the pleasure of the Board, and together with the Treasurer and such other personnel as the Board may deem appropriate shall be bonded in such amounts as the Board shall determine. The Executive Director shall be Secretary.

Section 5. The Executive Director, subject to the policy set forth in this Agreement and any applicable directions given by the Board, may make contracts on behalf of the Board.

Section 6. Irrespective of the civil service, personnel or other merit system laws of any of the party states, the Executive Director, subject to the approval of the Board, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the Board, and shall fix the duties and compensation of such personnel. The Board in its Bylaws shall provide for the personnel policies and programs of the Board.

Section 7. The Board may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of two or more of the party jurisdictions or their subdivisions.

Section 8. The Board may accept for any of its purposes and functions under this Agreement any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation, or corporation, and may receive, utilize and dispose of them. Any donation or grant accepted by the Board pursuant to this section or services borrowed pursuant to Section 7 of this Article shall be reported in the annual report of the Board. Such report shall include the nature, amount and conditions, if any, of the donation, grant, or services borrowed, and the identity of the donor or lender.

Section 9. The Board may establish and maintain such facilities as may be necessary for the transacting of its business. The Board may acquire, hold, and convey real and personal property and any interest therein.

Section 10. The Board shall adopt Bylaws for the conduct of its business and shall have the power to amend and rescind these Bylaws. The Board shall publish its Bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

Section 11. The Board annually shall make to the Governor and Legislature of each party state a report covering the activities of the Board for the preceding year. The Board at any time may make such additional reports and transmit such studies as it may deem desirable.

Section 12. The Board may do any other or additional things appropriate to implement powers conferred upon it by this Agreement.

Article VII.

Section 1. The Board shall advise the Governor or designated officer or officers of each party state of its budget of estimated expenditures for such period as may be required by the laws of that party state. Each of the Board's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

Section 2. The total amount of appropriation requests under any budget shall be apportioned among the party states. Such apportionment shall be in accordance with the following formula:

1. One-third in equal shares,

2. One-third in the proportion that the population of a party state bears to the population of all party states, and

3. One-third in the proportion that the per capita income in a party state bears to the per capita income in all party states.

In implementing this formula, the Board shall employ the most recent authoritative sources of information and shall specify the sources used.

Section 3. The Board shall not pledge the credit of any party state. The Board may meet any of its obligations in whole or in part with funds available to it pursuant to Section 8, Article VI, of this Agreement, provided that the Board takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the Board makes use of funds available to it pursuant to Section 8 of Article VI, or borrows pursuant to this section, the Board shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the obligation. The Board may borrow against anticipated revenues for terms not to exceed two years, but in any such event the credit pledged shall be that of the Board and not of a party state.

Section 4. The Board shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Board shall be subject to the audit and accounting procedures established by its Bylaws. However, all receipts and disbursements of funds handled by the Board shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the Board.

Section 5. The accounts of the Board shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the Board.

Section 6. Nothing contained herein shall be construed to prevent Board compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the Board.

Article VIII.

Section 1. Each party state is hereby authorized to participate in cooperative or joint planning undertakings with the Federal Government, and any appropriate agency or agencies thereof, or with any interstate agency or agencies. Such participation shall be at the instance of the Governor or in such manner as state law may provide or authorize. The Board may facilitate the work of state representatives in any joint interstate or cooperative federal-state undertaking authorized by this Article, and each such state shall keep the Board advised of its activities in respect of such undertakings, to the extent that they have interstate or regional significance.

Article IX.

Section 1. The Board may undertake studies or investigations centering on the problems of one or more selected subareas within the region: provided that in its judgment, such studies or investigations will have value as demonstrations for similar or other areas within the region. If a study or investigation that would be of primary benefit to a given state, unit of local government, or intrastate or interstate area is proposed, and if the Board finds that it is not justified in undertaking the work for its regional value as a demonstration, the Board may undertake the study or investigation as a special project. In any such event, it shall be a condition precedent that satisfactory financing and personnel arrangements be concluded to assure that the party or parties benefited bear all costs which the Board determines that it would be inequitable for it to assume. Prior to undertaking any study or investigation pursuant to this Article as a special project, the Board shall make reasonable efforts to secure the undertaking of the work by another responsible public or private entity in accordance with the policy set forth in Section 2 of Article IV.

Article X.

Section 1. If any two or more contiguous party states desire to prepare a single or consolidated comprehensive land use plan, or a land use plan for any interstate area lying partly within each such state, the Governors of the states involved may designate the Board as their joint agency for the purpose. The Board shall accept such designation and carry out such responsibility: provided that the states involved make arrangements satisfactory to the Board to reimburse it or otherwise provide the resources with which the land use plan is to be prepared. Nothing contained in this Article shall be construed to deny the availability for use in the preparation of any such plan of data and information already in the possession of the Board or to require payment on account of the use thereof in addition to payments otherwise required to be made pursuant to other provisions of this Agreement.

Article XI.

Section 1. Nothing in this Agreement shall be construed to:

1. Affect the powers or jurisdiction of any agency of a party state or any subdivision thereof.

2. Affect the rights or obligations of any governmental units, agencies or officials, or of any private persons or entities conferred or imposed by any interstate or interstate-federal compacts to which any one or more states participating herein are parties.

3. Impinge on the jurisdiction of any existing interstate-federal mechanism for regional planning or development.

Article XII.

Section 1. This Agreement shall have as eligible parties the states of Alabama, Arkansas, Delaware, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, Missouri, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, West Virginia, the Commonwealth of Puerto Rico and the Territory of the Virgin Islands, hereinafter referred to as party states.

Section 2. Any eligible state may enter into this Agreement and it shall become binding thereon when it has adopted the same: provided that in order to enter into initial effect, adoption by at least five states shall be required.

Section 3. Any party state may withdraw from this Agreement by enacting a statute repealing the Agreement, but no such withdrawal shall take effect until one year after the Governor of the withdrawing state has given notice in writing of the withdrawal to the Governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

HISTORY: 1962 Code Section 9-120; 1973 (58) 707; 1980 Act No. 346, Sections 1, 2, eff March 20, 1980.






CHAPTER 15 - TRI-COUNTY COLISEUM COMMISSION

SECTION 13-15-10. Commission established; purpose.

There is established the Tri-County Coliseum Commission (Commission) for the purpose of providing an agency through which a coliseum facility may be provided for the citizens of the State through the joint participation of any other commissions, counties, municipalities, public or private agencies of the State or of the United States, with such duties, functions, powers and authority as herein provided.

HISTORY: 1980 Act No. 391, Section 1, eff April 30, 1980.



SECTION 13-15-20. Members; terms.

The Commission shall consist of eleven members and shall be composed of as follows:

(a) three members appointed annually, one from each county council of Berkeley, Charleston and Dorchester Counties;

(b) three members appointed at large from the legislative delegation for a three-year term by the legislative delegation from each county; provided, however, that the first Commission shall be appointed as follows: one member from Berkeley for a term of one year, one member from Charleston for a term of two years and one member from Dorchester for a term of three years;

(c) four members at large for a three-year term appointed by the county council from each county. Provided, however, the first Commission to be appointed shall be composed as follows: one member from Berkeley for a term of three years, one member from Charleston for a term of one year, one member from Charleston for a term of three years, and one member from Dorchester for a term of two years;

(d) the remaining member shall be appointed on an annual basis by the Charleston Delegation upon recommendation by the Exchange Club Coastal Carolina Fair of Charleston.

All members serving on the Commission shall serve without compensation.

HISTORY: 1980 Act No. 391, Section 2, eff April 30, 1980.



SECTION 13-15-30. Commission officers; terms.

The Commission shall elect one of its members as chairman, one as vice-chairman, and one of its members, or any other competent person, as secretary of the Commission. The chairman and vice-chairman of the Commission shall serve for a term of one year and until their successors are appointed and qualify.

HISTORY: 1980 Act No. 391, Section 3, eff April 30, 1980.



SECTION 13-15-40. Powers of the Commission.

The Commission shall have the authority to plan, establish, equip, staff, operate, regulate and protect a coliseum facility within the territory to be designated in Berkeley, Charleston or Dorchester Counties; to contract, sue and be sued in its own name; to make by-laws for the management and regulation of its affairs; to acquire real and personal property by whatever means, to mortgage, pledge, license or lease its real and personal property; to receive funds by loan, grant, donation and appropriations and to make application therefor; to establish and collect reasonable charges for the use, lease or license of its facilities.

HISTORY: 1980 Act No. 391, Section 4, eff April 30, 1980.



SECTION 13-15-50. Regulations.

The Tri-County Coliseum Commission is authorized to promulgate regulations governing the use of roads, streets, parking facilities and all other facilities upon the lands of the Tri-County Coliseum Commission. Such regulations are declared to be applicable to the roads, streets and parking facilities under the control of the commission. All regulations promulgated by the Commission shall be in accordance with the provisions of chapter 23 of title 1.

HISTORY: 1980 Act No. 391, Section 5, eff April 30, 1980.






CHAPTER 17 - SOUTH CAROLINA RESEARCH AUTHORITY

SECTION 13-17-10. Establishment of South Carolina Research Authority.

There is created a body corporate and politic to be known as the South Carolina Research Authority or as the SCRA.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 1984 Act No. 309, Section 1, eff March 23, 1984; 1996 Act No. 308, Section 1, eff upon approval (became law without the Governor's signature on May 7, 1996); 2002 Act No. 172, Section 1, eff February 8, 2002; 2005 Act No. 133, Section 1, eff June 7, 2005.



SECTION 13-17-20. South Carolina Research Authority; divisions; objectives.

The SCRA (authority) is organized to enhance the research capabilities of the state's public and private universities, to establish a continuing forum to foster greater dialogue throughout the research community within the State, and to promote the development of high technology industries and research facilities in South Carolina. The SCRA shall contain at least two divisions: the South Carolina Research Division (SCRD) and the South Carolina Research Innovation Centers (SCRIC). The SCRD shall perform those duties as outlined in this chapter that relate to the core mission of the SCRA. The SCRIC shall perform those duties as outlined in this chapter that establish innovation centers in South Carolina. The objectives of the authority include but are not limited by the following to:

(1) advance the general welfare of the people;

(2) increase the opportunities for employment of citizens of South Carolina;

(3) develop the human, economic, and productive resources of South Carolina;

(4) promote and encourage expansion of the research and development sector, with emphasis on capital formation and investments in research and development within South Carolina;

(5) create and maintain a dialogue between the public and private research communities;

(6) enhance the potential for private support for South Carolina colleges and universities, to promote cooperative research efforts between the private sector and South Carolina universities and colleges, and to strengthen the partnership among state government, higher education, and business and industry;

(7) assist South Carolina colleges and universities in attracting nationally prominent academic researchers and professors and to serve as an initial linkage between the state's outstanding existing research and the business and industrial sector;

(8) maximize the research capabilities of the public and private universities and colleges in South Carolina; and

(9) foster the perception of South Carolina as an international leader in the idea generation and the development, testing, and implementation of new advances in science and technology.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 2005 Act No. 133, Section 1, eff June 7, 2005.



SECTION 13-17-40. Members of board; terms; vacancies; compensation; annual reports; meetings.

(A)(1) The SCRA shall consist of a board of twenty-four trustees that includes the following ex officio members: President of the Council of Private Colleges of South Carolina, Chairman of the South Carolina Commission on Higher Education, President of Clemson University, President of the Medical University of South Carolina, President of South Carolina State College, President of the University of South Carolina, Director of Savannah River National Laboratory, President of Francis Marion University, Chairman of the State Board for Technical and Comprehensive Education, Governor of South Carolina or his designee, Chairman of the House Ways and Means Committee or his designee, Chairman of the Senate Finance Committee or his designee, and the Secretary of Commerce or his designee.

(2) The Governor shall name the chairman who must not be a public official and who serves at the pleasure of the Governor. The remaining ten trustees must be elected by the board of trustees from a list of nominees submitted by an ad hoc committee named by the chairman and composed of the members serving as elected trustees. Each of the Congressional Districts of South Carolina must have at least one of the ten trustees.

(3) Terms of elected trustees are for four years, and half expire every two years. An elected trustee may not serve more than two consecutive four-year elected terms. Vacancies must be filled for the unexpired term in the manner of original appointment. A vacancy occurs upon the expiration of the term of service, death, resignation, disqualification, or removal of a trustee.

(B)(1) The President of Clemson University, President of the Medical University of South Carolina, President of the University of South Carolina at Columbia, the Governor or his designee, the Chairman of the House Ways and Means Committee or his designee, the Chairman of the Senate Finance Committee or his designee, and the Chairman of the Board of Trustees shall serve on the executive committee of the board of trustees. The executive committee shall elect two additional members of the executive committee, who shall be trustees at the time of their election, by the affirmative vote of a majority of the members of the executive committee then serving. Each of the three university presidents, with respect to no more than two executive committee meetings each calendar year, may designate in his place that university's chief research officer, as determined in the sole discretion of the designating president, to participate in and vote at executive committee meetings specified in the designation. The executive committee has all powers and authority of the board of trustees. The board shall have an advisory role only and shall advise the executive committee of the actions recommended by the board.

(2) Terms of elected executive committee members are for four years, and half expire every two years. An elected executive committee member may not serve more than two consecutive four-year elected terms. A vacancy must be filled for the unexpired term in the manner of original election, and occurs upon the expiration of the term of service, death, resignation, disqualification, or removal of an elected executive committee member. An elected executive committee member need not continue to be a trustee in order to complete his term as an executive committee member. An elected executive committee member may be removed from office by the affirmative vote of two-thirds of the executive committee members serving.

(3) The executive committee shall appoint a business and science advisory board to include representatives from each research university, the venture capital industry, relevant industry leaders, and the Department of Commerce. The purpose of the advisory board is to advise the board of trustees when requested by it. The advisory board shall ensure that the authority has the input of the research and business communities in implementing its programs and services.

(C) A trustee may not receive a salary for his services as a trustee; however, a trustee must be reimbursed for actual expenses incurred in service to the authority.

(D) The board annually shall submit a report to the General Assembly including information on all acts of the board of trustees together with a financial statement and full information as to the work of the authority.

(E) The board shall hire an executive director of the SCRA who has administrative responsibility for the SCRA. The executive director shall maintain, through a designated agent, accurate and complete books and records of account, custody, and responsibility for the property and funds of the authority and control over the authority bank account. The executive director, with the approval of the board, has the power to appoint officers and employees, to prescribe their duties, and to fix their compensation. The board of trustees shall select a reputable certified public accountant to audit the books of account at least once each year.

(F) Regular meetings of the board of trustees must be held at a time and place the chairman may determine. Special meetings of the board of trustees may be called by the chairman when reasonable notice is given.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 1984 Act No. 309, Section 2, eff March 23, 1984; 1991 Act No. 248, Section 6, effective January 1, 1992, and governs only transactions which take place after December 31, 1991; 2002 Act No. 172, Section 2, eff February 8, 2002; 2005 Act No. 133, Section 1, eff June 7, 2005; 2006 Act No. 319, Section 4, eff June 1, 2006; 2007 Act No. 83, Section 7, eff June 19, 2007; 2012 Act No. 209, Section 2, eff June 7, 2012; 2012 Act No. 279, Section 7, eff June 26, 2012.



SECTION 13-17-70. Powers of board of trustees.

The board of trustees has full power and authority to manage the business and affairs of the authority and to take action as it considers advisable, necessary, or convenient in carrying out its powers granted by this chapter and any other law including the following powers:

(1) to have perpetual succession as a corporation;

(2) to sue and be sued;

(3) to adopt, use, and alter a corporate seal;

(4) to make and amend bylaws for its management consistent with the provisions of this chapter;

(5) to acquire, purchase, hold, use, improve, lease, mortgage, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest therein;

(6) to receive contributions, donations, and payments and invest and disperse the authority's funds;

(7) to construct, operate, and maintain research parks, related facilities, and infrastructure;

(8) from time to time to borrow money, make and issue negotiable notes, bonds, and other evidences of indebtedness, including refunding and advanced refunding notes, bonds, and other evidences of indebtedness of the authority; to secure the payment of the obligations or any part by mortgage, lien, pledge, or deed of trust, on all or any of its property, contracts, franchises, or revenues, including the proceeds of any refunding and advanced refunding notes, bonds, and other evidences of indebtedness and the investments in which proceeds are invested and the earning on and income therefrom; to invest its monies, including without limitation its revenues and proceeds of the notes, bonds, or other evidences of indebtedness, in obligations of, or obligations the principal of and interest on which are guaranteed by or are fully secured by contracts with the United States of America, in obligations of any agency, instrumentality, or corporation which has been or may hereafter be created by or pursuant to an act of Congress of the United States as an agency, instrumentality, or corporation thereof, in direct and general obligations of the State of South Carolina, and in certificates of deposit issued by any bank, trust company, or national banking association; provided, that the authority, when investing in certificates of deposit, shall invest in certificates of deposit issued by institutions authorized to do business in South Carolina if such institutions offer terms which, in the opinion of the authority, are equal to or better than those offered by other institutions; to make agreements with the purchasers or holders of such notes, bonds, or other evidences of indebtedness or with others in connection with any such notes, bonds, or other evidences of indebtedness, whether issued or to be issued, as the authority shall deem advisable; and in general to provide for the security for the notes, bonds, or other evidences of indebtedness and the rights of the holders thereof; provided, that in the exercise of the powers herein granted to issue advanced refunding notes, bonds, or other evidences of indebtedness the authority may, but shall not be required to, avail itself of or comply with any of the provisions of Sections 11-21-10 to 11-21-80 (Advanced Refunding Act);

(9) to make bylaws for the management and regulation of its affairs;

(10) to make contracts and to execute all instruments necessary or convenient for the carrying out of business;

(11) to delegate authority to any agent or establish any committee in order to accomplish the purposes of the authority;

(12) to provide guarantees as security for notes, bonds, evidences of indebtedness, or other obligations of affiliates as defined in Section 35-2-201, or of other entities with respect to which the authority has the right to appoint one or more board members, and to mortgage, pledge, hypothecate, or otherwise encumber the property, real, personal, or mixed, or facilities, or revenues of the authority as security for or relating to these guarantees, or for notes, bonds, evidences of indebtedness, or other obligations of the authority; provided, the authority shall have no authority to pledge the credit and the taxing power of the State or any of its political subdivisions;

(13) to maintain an inventory of research efforts in South Carolina;

(14) to attract investments in research and development and high technology industries by focusing attention on various educational, cultural, scientific, and economic activities in South Carolina and by assisting potential investors with information requested to determine whether to invest in South Carolina.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 1984 Act No. 308, eff March 22, 1984; 2005 Act No. 133, Section 1, eff June 7, 2005; 2012 Act No. 209, Section 3, eff June 7, 2012.



SECTION 13-17-80. Board of trustees to exercise power of authority; exceptions; quorum.

The board of trustees shall exercise the powers of the authority except where a power has been given to the executive committee by law or by delegation of authority by the board of trustees. A majority of the aggregate number of the members of the executive committee plus the elected members of the board who are not then serving on the executive committee shall constitute a quorum for the purpose of conducting business. All actions may be taken by a vote of a majority of trustees present unless the bylaws require a larger number.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 1991 Act No. 159, Section 1, eff June 12, 1991; 2005 Act No. 133, Section 1, eff June 7, 2005.



SECTION 13-17-81. "Research park" defined.

As used in this chapter, "research park" is defined as the Clemson Research Park located in Anderson County, the Carolina Research Park in Columbia, any park developed at Line Street and Hagood Avenue in downtown Charleston, and any park mutually designated by the SCRA and the participating research university.

HISTORY: 2005 Act No. 133, Section 1, eff June 7, 2005.



SECTION 13-17-83. South Carolina Research Division to operate research parks in cooperation with other entities.

The South Carolina Research Division (SCRD) may operate existing research parks in cooperation with Clemson University, the Medical University of South Carolina, and the University of South Carolina at Columbia. The authority may establish and operate additional research parks and research, computer and technology-related projects, and facilities as determined by the board of trustees. The authority is responsible for the decisions and operations of a research park, project, or facility established pursuant to this chapter.

HISTORY: 2005 Act No. 133, Section 1, eff June 7, 2005; 2006 Act No. 319, Section 5, eff June 1, 2006.



SECTION 13-17-85. Confidentiality.

Negotiations with a prospective industry or business concern considering a research park or South Carolina as a facility site are confidential information and must not be disclosed without the permission of the industry or business concern. Information relating to pending or incomplete research projects is confidential as determined by the board.

HISTORY: 2005 Act No. 133, Section 1, eff June 7, 2005.



SECTION 13-17-87. Establishment of Research Innovation Centers; purposes; operation; locations; funding.

(A) The SCRIC shall establish three Research Innovation Centers (innovation centers) in South Carolina. The innovation centers shall:

(1) enhance the research and technology transition capabilities of the state's three research universities;

(2) establish a continuing forum to foster greater dialogue between the state's three research universities and industry;

(3) promote the development of high technology industries and applied research facilities in South Carolina;

(4) focus their efforts on the development, testing, and implementation of new advances in the life sciences, pharmaceuticals, biotechnology, hydrogen and fuel cells, military and defense technology, chemical products, high tech fibers, advanced materials, automotive, aerospace, and information technology; and

(5) maximize the use of the funds and activities of the innovation centers for partnerships among the research universities and between the public and private sectors for the purpose of generating professional research and development jobs in South Carolina.

(B) The SCRIC shall operate in conjunction with the three research universities in South Carolina. One innovation center must be located in each of the following areas; except that an innovation center and its activities are not otherwise required to be at a particular location:

(1) Charleston, to be associated with the Medical University of South Carolina;

(2) Columbia, to be associated with the University of South Carolina; and

(3) the Upstate, to be associated with Clemson University.

(C) Each of the three innovation centers may have a center director appointed or removed with the advice and consent of the president of the research university associated with the respective center. Staff for innovation centers should encompass a variety of specialty areas, which may include market research, intellectual property protection, finance, management and business practices, relevant science and technology, industry research partner recruitment, and other specific skills as required to advise and assist start-up companies, pre-company initiatives, or launch new products. Consulting services may be obtained for specialized needs not otherwise met by existing staff personnel.

(D)(1) The SCRIC must be funded by a direct payment of funds by the SCRA for at least the first three years of the centers' existence. The payments must be at least three million dollars for the first year and at least four million dollars for the second year. After the second year, the board of trustees shall determine the method and payment of funds. By the end of the third year, total funding dedicated to the SCRIC for startup must be twelve million dollars; however, the board of trustees may provide a portion of the twelve million dollars with funds generated by other means as determined by the board. Additionally, all remaining vacant land, excluding those parcels mutually agreed upon by the SCRA and the university to which the land is geographically associated, not currently in use by the SCRA for its core mission in the Clemson Research Park in Anderson County and in the Carolina Research Park in Columbia as well as the authority's land located at the intersection of Line Street and Hagood Avenue in downtown Charleston may be dedicated to the benefit of the innovation centers or sold to account for part of the twelve million dollar payment. If the land is not sold, the board of trustees shall determine how best to use this land for the benefit of the innovation centers consistent with the plans of the university to which the land is geographically associated. Any revenue, net of expenses generated from this land, including but not limited to the sale of this land, must be used for the benefit of the innovation centers. If land is offered for sale by the SCRA, it must be offered first to the university associated with the innovation center before it is offered to the public or to another potential buyer.

(2) After the initial three-year period, the State shall explore methods to provide additional funding until the innovation centers have a reasonable opportunity to become self-sustaining. These methods may include direct appropriation from the general fund, private donations, or other funds as necessary.

(3) Notwithstanding the provisions contained in Section 73.18(A) of Part IB of the General Appropriations Bill for fiscal year 2004-2005, or any subsequent appropriations bills or other legislation, the land identified in Section 13-17-87(D)(1) and any additional real property owned or held by SCRA now or in the future must be titled in the name of, and under the control of, the SCRA.

(E) Costs associated with the physical space for the innovation centers including, but not limited to, the costs to acquire, lease, or build the physical space and to up fit the physical space, may be financed through the issuance of general obligation debt to the maximum extent allowed by Chapter 51, Title 11, the South Carolina Research University Infrastructure Act, by private match funding, from the budget of the authority, or by other means; provided, however, that in no event shall there be a pledge of the credit and taxing power of the State or a political subdivision of the State in connection with this financing. The facilities and programs at each site may be tailored to the predominant research focuses of that area. Each may contain wet and dry laboratory space, office space, prototype production facilities, pilot operations, clean rooms, and other specialized facilities.

(F) The SCRIC may:

(1) admit qualified companies including, but not limited to, start-up companies, new product initiatives, and pre-company initiatives into a center and grant these companies up to two hundred thousand dollars each as well as physical and staff resources;

(2) solicit grants and other financial support from federal, local, and private sources and fees, royalties, and other resources from innovation center users, which ultimately should enable the innovation centers to become self-sufficient;

(3) allow a company to remain in an innovation center for up to four years or until exceeding one million dollars in annual commercial revenue;

(4) allow rent and fees for services initially to be waived; and

(5) provide financing to qualified companies.

(G) The SCRIC shall use monetary grants for proof-of-concept studies, Small Business Innovation Research program matches, the protection of intellectual property, and other similar uses. Early support programs must support specialized equipment, facilities, staff assistance, and recruitment for consultants for specific projects. These support programs may be modified quarterly based on the progress of the company or new product.

HISTORY: 2005 Act No. 133, Section 1, eff June 7, 2005; 2006 Act No. 319, Section 6, eff June 1, 2006; 2012 Act No. 209, Section 4, eff June 7, 2012.



SECTION 13-17-88. Target programs of excellence; Industry Partnership Fund.

(A) There is established within each of the three South Carolina Research Innovation Centers (SCRIC) established in Section 13-17-87 a target program of excellence reflecting the basic research currently undertaken at each center and serving as the focal point of the state's applied research and development in each of the program areas of excellence:

(1) The Upstate Innovation Center associated with Clemson University: Automotive Center of Excellence, an automotive technology development program, in collaboration with the University and International Center for Automotive Research (ICAR);

(2) The Charleston Innovation Center associated with the Medical University of South Carolina: Health Sciences Center of Excellence, a health science technology development program;

(3) The Columbia Innovation Center associated with the University of South Carolina: Fuel Cell Center of Excellence, a fuel cell and hydrogen technology program, in collaboration with Savannah River National Lab (SRNL); and

(4) Other programs necessary or appropriate to fulfill the purposes of this section.

(B) The South Carolina Research Authority (SCRA), through the SCRIC, may implement and manage the specified programs and other programs as the SCRA determines in collaboration with the public and private sectors. Additional programs also shall focus on fields in which the State has demonstrated existing or emerging excellence. Program activities are not required to be performed at a particular location. Programs to be conducted pursuant to this section must be approved by the SCRA Executive Committee.

(C) Each target program must coordinate with basic researchers, both inside and outside this State, and with industry so as to focus on and effect applied research, product development,



SECTION 13-17-89. Prohibition on pledging credit of State.

A provision of this chapter may not be construed to authorize the SCRA to commit the credit and taxing power of the State. Where the SCRA establishes, controls, funds, supports, or is otherwise involved with a nonprofit entity or appoints some or all of the directors of a nonprofit entity, and this nonprofit entity has established or establishes a for-profit entity, has acquired or acquires an ownership interest in a for-profit entity, the SCRA shall provide written notice to both this nonprofit entity and this for-profit entity that the SCRA may not pledge the credit and taxing power of the State. A failure to provide this written notice may not be construed to indicate the SCRA may pledge the credit and taxing power of the State.

HISTORY: 2012 Act No. 209, Section 1, eff June 7, 2012.



SECTION 13-17-90. Exemption from taxation.

It is found and declared that the project authorized by this chapter is in all respects for the benefit of all the people of the State, for the improvement of their welfare and material prosperity, and is a public purpose and a corporation owned completely by the people of the State. The authority shall pay no taxes or assessments including, but not limited to, income tax, sales and use tax, and property tax upon any of the property acquired by it or upon any of its activities; except that the authority is entitled to the above-referenced sales and use tax exemption only in (1) transactions to obtain tangible personal property for the authority's own use or consumption, (2) transactions related to authority contracts with governmental entities and nonprofit entities, and (3) transactions related to authority contracts with private, for-profit entities doing business in South Carolina, where these contracts do not place these entities in competition with other private, for-profit entities doing business in South Carolina. The securities and other obligations issued by the authority, their transfer, and the income is free from taxation. After payment of necessary operating expenses and all annual debt requirements, the authority shall reinvest net earnings furthering the purposes of this chapter.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 1990 Act No. 581, Section 2, eff June 11, 1990; 2005 Act No. 133, Section 1, eff June 7, 2005.



SECTION 13-17-100. State not obligated, liable, or responsible.

Nothing contained in the provisions of this chapter, at any time or in any manner, shall involve the credit and taxing power of the State, or of any of its political subdivisions; nor shall any of the securities or other evidences of indebtedness authorized to be issued in and by this chapter ever be or constitute obligations of the State or any of its political subdivisions; nor shall the State or any of its political subdivisions ever be liable or responsible, in any way, for the payment of the principal or interest of or on a security or another evidence of indebtedness.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 2005 Act No. 133, Section 1, eff June 7, 2005.



SECTION 13-17-130. Assistance to public and private universities.

The authority may assist public and private universities in South Carolina in their efforts to identify and attract nationally prominent academic researchers and professors to accept positions in our schools following established university procedures. This assistance includes coordination of corporate contributions or the provision for direct subsidies to establish professorships and salary supplements competitive in the national markets. The sole determination for hiring resides with the individual institutions.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 2005 Act No. 133, Section 1, eff June 7, 2005.



SECTION 13-17-140. Identification of common interest areas; promotion of universities.

The authority shall identify subject areas of common interest to the public and private sectors and shall promote the use of South Carolina universities to perform research for private industries.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 2005 Act No. 133, Section 1, eff June 7, 2005.



SECTION 13-17-150. Establishment of statewide professional research organization.

The authority may establish, in cooperation with the state's colleges and universities, a statewide professional research organization to promote social, professional, and business relationships among researchers in the public and private sectors of the State. The organization established shall conduct regular, regional, and statewide meetings to provide a forum for research presentations and to bring researchers from various industries and universities together to discuss topics of common interest.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 2005 Act No. 133, Section 1, eff June 7, 2005.



SECTION 13-17-160. Restrictions on authority.

The authority may not interfere in the relationships colleges and universities have established or may establish in the future with industry. The authority may not infringe upon or compete with the rights of faculty members to pursue their own research interests or to secure funding for them. The authority may not inhibit similar scientific activities in the research parks, but the authority may promote individual parks for differing activities of scientific excellence.

HISTORY: 1983 Act No. 50 Section 2, eff April 29, 1983; 2005 Act No. 133, Section 1, eff June 7, 2005.



SECTION 13-17-170. Exemption of authority and its employees from certain Code provisions.

The authority and its employees are exempt from the application of Title 8 (Public Officers and Employees), except for Chapter 5 (Nepotism), and Chapter 13 (Ethics and Disclosure), and Title 9 (State Retirement Systems).

HISTORY: 1984 Act No. 309, Section 3, eff March 23, 1984; 2005 Act No. 133, Section 1, eff June 7, 2005.



SECTION 13-17-180. Not-for-profit corporations; powers and limitations; annual audit.

The authority is authorized to establish not-for-profit corporations it considers necessary or appropriate to carry out the purposes of this chapter. These corporations have the powers provided to corporations under applicable corporate law including, but not limited to, the ability to establish one or more for-profit or not-for-profit corporations, provided, however, that the for-profit corporations are subject to applicable federal and state taxes, and provided that the for-profit corporations may not compete with any for-profit corporations incorporated in South Carolina. These corporations shall engage an independent accounting firm to conduct an annual audit of their books and records.

HISTORY: 1996 Act No. 308, Section 2, eff upon approval (became law without the Governor's signature on May 7,1996); 2005 Act No. 133, Section 1, eff June 7, 2005.






CHAPTER 19 - MIDLANDS AUTHORITY

SECTION 13-19-10. Midlands Authority created; governing board; appointment and terms of board members; filling of vacancies.

There is created the Midlands Authority of South Carolina, referred to in this chapter as the "authority". The governing body of the authority consists of a nine member board appointed by the Governor, with the advice and consent of the Senate, for terms of four years and until their successors are appointed and qualify. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term. Two members must be resident of each of the following counties: Richland, Lexington, Fairfield, and Newberry. One member must be appointed from the state at large. Vacancies on the board for any reason must be filled for the unexpired term in the manner of original appointment.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-20. Board officers; committees; meetings; quorum.

The members of the board shall elect one member as chairman and one as vice-chairman and shall also elect a secretary. The board shall establish other offices, committees, and positions under its bylaws as it considers necessary. The board shall meet upon the call of its chairman and in accordance with its bylaws, and five members constitute a quorum for the transaction of its business.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-30. Rights and powers of board.

The board of the authority has all the rights and powers of a body politic and corporate and body corporate of this State, including without limitation, all the rights and powers necessary or convenient to manage the business and affairs of the authority and to take action as it considers advisable, necessary, or convenient in carrying out its powers, including, but not limited to, the following rights and powers to:

(a) have perpetual succession;

(b) sue and be sued;

(c) adopt, use, and alter a corporate seal;

(d) adopt and amend bylaws for regulation of its affairs consistent with this chapter;

(e) notwithstanding any provision of law or regulation to the contrary, and in accordance with its own procurement procedures and regulations as approved by the Budget and Control Board, acquire, purchase, hold, use, improve, manage, lease, mortgage, pledge, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest in any property, or revenues of the authority, including as security for notes, bonds, evidences of indebtedness, or other obligations of the authority. Except for the provisions of Sections 11-35-5210 through 11-35-5270, inclusive, in exercising the powers authorized in this chapter the authority is exempt from Title 11, Chapter 35. The authority has no power to pledge the credit and the taxing power of the State or any of its political subdivisions;

(f) receive contributions, donations, and payments and to invest and disperse the authority's funds;

(g) encourage, assist, promote, and cooperate in the development of the counties which are represented by members as set forth in Section 13-19-10 and to appear on behalf of the State before any agency, department, or commission of this State, of the United States, or of any other state in furtherance of the development or of any matter connected with the development or related to the development;

(h) negotiate agreements, accords, or compacts on behalf of and in the name of the State with the United States or with any agency, department, or commission of the United States;

(i) act as a regional development agency of the State to receive, purchase, hold title to, and to manage any real property in its jurisdiction acquired by release of surplus real property, by purchase, by donation, by lease, or by exchange and to develop and promote the development of the land for recreational, transportation, residential, commercial, and industrial purposes, both public and private, and to lease, sublease, or convey title in fee simple to the real property as provided in the by-laws of the authority. The authority shall retain, carry forward, or expend any proceeds derived from the sale, lease, rental, or other use of real and personal property under the authority's exclusive jurisdiction. The proceeds only may be used in the development and the promotion of the authority as provided by this chapter and for the purposes authorized by this chapter;

(j) promulgate regulations governing the use of or doing business on the authority's property or facilities, including the adoption of safety standards and insurance coverage or proof of financial responsibility, including, but not limited to, providing for the licensing of persons, firms, or corporations using or doing business on such property or facilities, and for license fees to cover the expense thereof;

(k) borrow money, make and issue notes, bonds, and other evidences of indebtedness, including refunding and advanced refunding notes and bonds, of the authority; to secure the payment of the obligations or any part by mortgage, line, pledge, or deed of trust on any of its property, contracts, franchises, or revenues, including the proceeds of any refunding and advanced refunding notes, bonds, and other evidences of indebtedness and the investment in which proceeds are invested and the earnings on and income from the investments; to invest its monies, including without limitation its indebtedness, in obligations of, or obligations the principal of and interest on which are guaranteed by or are fully secured by contracts with, the United States, in obligations of any agency, instrumentality, or corporation which has been or may at a later time be created by or pursuant to an act of the United States Congress as an agency, instrumentality, or corporation, in direct and general obligations of this State, and in certificates of deposit issued by any bank, trust company, or national banking association; to make agreements with the purchasers or holders of the notes, bonds, or other evidences of indebtedness or with others in connection with any notes, bonds, or other evidences of indebtedness, whether issued or to be issued, as the authority considers advisable; and to provide for the security for the notes, bonds, or other evidences of indebtedness and the rights of the holders of the notes, bonds, or other evidences of indebtedness. In the exercise of the power granted in this section to issue advanced refunding notes, bonds, or other evidences of indebtedness the authority may, but is not required to, avail itself of or comply with any of the provisions of Chapter 21 of Title 11. The authority, when investing in certificates of deposit, shall invest in certificates of deposit issued by institutions authorized to do business in this State if the institutions offer terms which, in the opinion of the authority, are equal to or better than those offered by other institutions;

(l) loan the proceeds of notes, bonds, or other evidences of indebtedness to a person, corporation, or partnership to construct, acquire, improve, or expand the projects described in Section 13-19-40;

(m) make contracts, including service contracts with a person, corporation, or partnership, to provide the services provided in Section 13-19-40, and to execute all instruments necessary or convenient for the carrying out of business;

(n) for the acquiring of rights-of-ways and property necessary for the accomplishment of its duties and purposes, the authority may purchase them by negotiation or may condemn them, and should it elect to exercise the right of eminent domain, condemnation actions must be in the name of the authority. The power of eminent domain applies to all property of private persons or corporations;

(o) employ and dismiss, at the will and pleasure of the authority, those employees, consultants, and other providers of services the authority considers necessary and to fix and to pay their compensation. Employees of the authority or any entity established pursuant to Section 13-19-190 are not considered state employees except for eligibility for participation in the State Retirement System and the State Health Insurance Group Plans and pursuant to Chapter 78 of Title 15. Chapter 11 of Title 8 and Article 5, Chapter 17 of Title 8 do not apply to the authority. The authority is responsible for complying with the other state and federal laws covering employers. The authority may contract with the Division of Human Resource Management of the State Budget and Control Board to establish a comprehensive human resource management program. Except for the provisions of Subarticle 3, Article 21, Chapter 35 of Title 11, the provisions of Chapter 35 of Title 11 do not apply to the authority in the employment of consultants and other providers of service, but consultants and other providers of services are subject to the authority's procurement procedures or regulations as approved by the State Budget and Control Board;

(p) fix, alter, charge, and collect tolls, fees, rents, charges, and assessments for the use of the facilities of or for the services rendered by, the authority; these rates must be at least sufficient to provide for payment of all expenses of the authority, the conservation, maintenance, and operation of its facilities and properties, the payment of principal and interest on its notes, bonds, and other evidences of indebtedness or obligation, and to fulfill the terms and provisions of any agreements made with the purchasers and holders of these notes, bonds, or other evidences of indebtedness or obligation.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-35. Area in which authority may exercise powers and duties.

The authority may exercise any of the powers and duties conveyed under Section 13-19-30 in the entire area of a county or portion of a county which borders the counties represented by members as set forth in Section 13-19-10.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-40. Authority to issue bonds; financing agreements with respect to construction, operation, maintenance, and improvement of projects.

In furtherance of its purposes, the authority may issue revenue bonds, the interest on which may or may not be excludable from gross income for federal income tax purposes, for the purpose of raising funds needed from time to time for the financing or refinancing, in whole or in part, the acquisition, construction, equipment, maintenance, and operation of a facility, building structure, or any other matter or thing which the authority is authorized to acquire, construct, equip, maintain, or operate.

In connection with the issuance of bonds, the authority may enter into an agreement with a company to construct, operate, maintain, and improve a project, and the authority may enter into a financing agreement with the company prescribing the terms and conditions of the payments to be made by the company to the authority, or its assignee, to meet the payments that become due on bonds.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-45. Issuance of revenue bonds, and financing agreements, with respect to particular projects.

The authority may issue revenue bonds for the purpose of financing or refinancing, in whole or in part, the cost of the following projects:

(a) purchasing real estate;

(b) constructing, reconstructing, or improving roads, bridges, culverts, or other transportation facilities;

(c) constructing, reconstructing, improving, or equipping water distribution systems, sewer treatment and distribution facilities, buildings, or environmental utilities;

(d) constructing, reconstructing, and improving recreational facilities, including but not limited to marinas, docks, swimming pools, parks, dams, ponds, golf courses, racquetball and tennis facilities, and equestrian and archery complexes. In connection with the issuance of bonds, the authority may enter into an agreement with a company to construct, operate, maintain, and improve a project, and the authority may enter into a financing agreement with the company prescribing the terms and conditions of the payments to be made by the company to the authority, or its assignee, to meet the payments that become due on bonds.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-50. Resolution by board authorizing issuance of revenue bonds.

Revenue bonds issued under this chapter for any project described in Section 13-19-40 must be authorized by resolution of the board of the authority. The resolution may contain provisions which are a part of the contract between the authority and the several holders of the bonds as to: (a) the custody, security, use, expenditure, or application of the proceeds of the bonds; (b) the acquisition, construction, and completion of any project for which the bonds are issued; (c) the use, regulation, operation, maintenance, insurance, or disposition of the project for which the bonds are issued, or any restrictions on the exercise of the powers of the board to dispose of or limit or regulate the use of the project; (d) the payment of the principal of or interest on the bonds and the sources and methods of payment, the rank or priority of any bonds as to any lien or security, or the acceleration of the maturity of any bonds; (e) the use and disposition of the revenues derived or to be derived from the operation of any project; (f) the pledging, setting aside, depositing, or entrusting of the revenues from which the bonds are made payable to secure the payment of the principal of and interest on the bonds or the payment of expenses of operation and maintenance of the project; (g) the setting aside of revenues, reserves, or sinking funds and the source, custody, security, regulation, and disposition of the revenues, reserves, or sinking funds; (h) the determination of the definition of revenues or of the expenses of operation and maintenance of the project for which the bonds are issued; (i) the rentals, fees, or other charges derived from the use of the project and the fixing, establishing, collection, and enforcement of the rentals, fees, or other charges, the amount or amounts of revenues to be produced by the rentals, fees, or other charges, and the disposition and application of the amounts charged or collected; (j) limitations on the issuance of additional bonds or any other obligations or the incurrence of indebtedness payable from the same revenues from which the bonds are payable; (k) rules to ensure the use of the project by the public or private sector to the maximum extent to which the project are capable of serving the public or private sector; (l) any other matter or course of conduct which, by recital in the resolution authorizing the bonds, is declared to further secure the payment of the principal of or interest on the bonds.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-60. Terms and particulars pertaining to bonds.

The bonds may be issued in one or more series, may bear a date, may mature at a time not exceeding forty years from their respective dates, may bear interest at the rate or rates per annum as approved by the State Budget and Control Board, may be payable in a medium of payment and at a place, may be in a denomination, may be in a form, either coupon or registered, may carry registration privileges, may be subject to terms of redemption before maturity, with or without premium, and may contain terms, covenants, and conditions as the resolution authorizing the issuance of the bonds may provide. The interest rate on bonds issued by the authority, the proceeds of which are loaned to a company pursuant to a financing agreement to construct or acquire a project authorized under Section 13-19-40, are not subject to approval by the State Budget and Control Board. The bonds are fully negotiable within the meaning of and for the purposes of the Uniform Commercial Code.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-70. Bond principal and interest, security agreements, indentures, and financing agreements exempt from taxation.

The principal of and interest on bonds issued under this chapter are exempt from taxation, as provided in Section 12-2-50. All security agreements, indentures, and financing agreements made pursuant to the provisions of this chapter are exempt from state stamp and transfer taxes.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-80. Bond issue to have approval of State Budget and Control Board; proposal; disposition of proposal.

No bonds may be issued pursuant to the provisions of this chapter until the proposal of the board of the authority to issue the bonds receives the approval of the State Budget and Control Board. When the board proposes to issue bonds, it shall file a proposal with the Budget and Control Board setting forth: (a) a brief description of the project proposed to be undertaken and its anticipated effect upon the economy of the area in which the project is to be located; (b) a reasonable estimate of the cost of the project; (c) a general summary of the terms and conditions of any financing agreement and security agreement. Upon the filing of the proposal the Budget and Control Board shall, as soon as practicable, make an independent investigation, as it considers necessary or appropriate, and if it finds that the project is intended to promote the purposes of this chapter, it may approve the project. At any time following the approval, the board may proceed with the acquisition and financing of the project. If the proceeds of the bonds are to be made available to a company to construct a project, as provided in Section 13-19-40, notice of the approval of any project by the Budget and Control Board must be published at least once by the authority in a newspaper having general circulation in the county where the project is to be located. Any interested party may, within twenty days after the date of the publication of notice, but not after the twenty days, challenge the validity of the approval in the court of common pleas in the county where the project is to be located.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-90. Signature and attestation of bonds and interest coupons.

The bonds must be signed in the name of the board of the authority by the manual or facsimile signature of the chairman of the board and attested with the manual or facsimile signature of the secretary of the board. Interest coupons attached to the bonds must be signed by the facsimile signatures of the officers. The bonds may be issued notwithstanding that any of the officials signing them or whose facsimile signatures appear on the bonds or the coupons have ceased to hold office at the time of issue or at the time of the delivery of the bonds to the purchaser.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-100. Sale of bonds upon terms and conditions set by State Budget and Control Board.

The bonds must be sold at public or private sale upon terms and conditions as the State Budget and Control Board considers advisable.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-110. Description of financial obligations to be filed with State Treasurer.

The board of the authority or its proper administrative officers shall file with the State Treasurer within thirty days from the date of their issuance a complete description of all obligations entered into by the board with the rates of interest, maturity dates, annual payments, and all pertinent data.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-120. Resolutions, covenants and agreements pertaining to issuance of bonds are binding; enforceability.

All provisions of a resolution authorizing the issuance of the bonds in accordance with this chapter and any covenants and agreements constitute legally binding contracts between the authority and the several holders of the bonds, regardless of the time of issuance of the bonds, and are enforceable by any holder by mandamus or other appropriate action, suit, or proceeding at law or in equity in any court of competent jurisdiction.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-130. Limited obligation of bonds; state not to incur liability; security; trustee under security agreement or indenture.

The bonds authorized by this chapter are limited obligations of the authority. The principal and interest are payable solely out of the revenues derived by the authority, including any revenues that may be derived by the authority pursuant to the financing agreement with respect to the project which the bonds are issued to finance. The bonds are an indebtedness payable solely from a revenue producing source or from a special source which does not include revenues from any tax or license. The bonds do not constitute nor give rise to a pecuniary liability of the authority, the State, or any political subdivision of the State, or to a charge against the general credit of the authority, the State, or any political subdivision of the State or taxing powers of the State, or any political subdivision of the State, and this fact must be plainly stated on the face of each bond. The principal of and interest on any bonds issued under this chapter must be secured by a pledge of the revenues from which the bonds are payable, may be secured by a security agreement, including a mortgage or any property given as security pursuant to a financing agreement, and may be additionally secured by a pledge of the financing agreement with respect to the project. In making any agreements or provisions, the board of the authority does not have the power to obligate itself with respect to any project for which the proceeds of bonds issued under this chapter have been loaned to a company, except with respect to the project and the application of the revenues from the financing agreement, and does not have the power to incur a pecuniary liability or a charge upon its general credit. The trustee under any security agreement or indenture, or any depository specified by the security agreement or indenture, may be any person or corporation as the authority designates, notwithstanding that the trustee may be a nonresident of this State or incorporated under the laws of the United States or the laws of other states.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-140. Investment of funds by state treasurer; net earnings.

All funds of the authority must be invested by the State Treasurer and, upon approval and designation by the State Treasurer of a financial institution or institutions, all funds must be deposited in such institutions by the board in accordance with policies established by the board. Funds of the authority must be paid out only upon warrants issued in accordance with policies established by the board. No warrants may be drawn or issued disbursing any of the funds of the authority except for a purpose authorized by this chapter.

The net earnings of the authority, beyond that necessary for retirement of its bonds or other obligations or to implement the purposes of this chapter, may not inure to the benefit of any person other than the authority. Upon termination of the existence of the authority, title to all property, real and personal, owned by it, including net earnings, vests in the State.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-150. Carryover of unexpended funds from year to year.

The authority may retain any unexpended funds at the close of the fiscal year of the State regardless of the source of the funds and expend the funds in subsequent fiscal years.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-160. Determinations required to be made by authority prior to undertaking projects; terms which must be included in financing agreement between authority and company with respect to projects.

(A) Prior to undertaking any project authorized by Section 13-19-40, the board of the authority shall make a determination:

(1) that the project will serve the purposes of this chapter;

(2) that the project is anticipated to benefit the general public welfare of the locality by providing services, employment, recreation, or other public benefits not otherwise provided locally;

(3) that the project will give rise to no pecuniary liability of the authority, the State, or any political subdivision of the State, or charge against the general credit of the authority, the State, or any political subdivision of the State, or taxing power of the State or any political subdivision of the State if the proceeds are loaned by the authority to a company to construct a project;

(4) as to the amount of bonds required to finance the project;

(5) as to the amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance the project;

(6) as to the amount necessary to be paid each year into any reserve funds which the board may consider advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project. The determinations of the board must be set forth in the proceedings under which the proposed bonds are to be issued.

(B) Every financing agreement between the authority and a company with respect to a project shall contain an agreement obligating the company to complete the project if the proceeds of the bonds prove insufficient, and obligating the company to pay an amount under the terms of a financing agreement, which, upon the basis of the determinations made by the board, is sufficient:

(1) to pay the principal of and interest on the bonds issued to finance the project;

(2) to build up and maintain any reserves considered by the board to be advisable in connection with the project;

(3) to pay the costs of maintaining the project in good repair and keeping it properly insured, unless the financing agreement obligates the company to pay for the maintenance and insurance of the project.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992; 1993 Act No.181, Section 255, eff July 1, 1993.



SECTION 13-19-170. Disposition of proceeds of sale of bonds; what constitutes cost of acquiring project.

The proceeds from the sale of any bonds issued under authority of this chapter may be applied only for the purpose for which the bonds were issued, except any premium and accrued interest received in any sale must be applied to the payment of the principal of or the interest on the bonds sold, and if for any reason any portion of the proceeds are not needed for the purpose for which the bonds were issued, that portion of the proceeds must be applied to the payment of the principal of or the interest on the bonds. The cost of acquiring any project includes the following:

(a) the actual cost of the construction of any part of a project, including architects', engineers', and attorneys' fees;

(b) the purchase price of any part of a project that may be acquired by purchase;

(c) all expenses in connection with the authorization, sale, and issuance of the bonds to finance the acquisition;

(d) the interest on the bonds for a reasonable time prior to construction and for not exceeding one year after completion of the construction.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-180. Regulations promulgated by authority to be in accord with Title 1, Chapter 23.

The regulations of the authority must be promulgated in accordance with Chapter 23 of Title 1.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-190. Establishment of profit or not-for-profit corporations to carry out purposes of chapter; grants and loans thereto; loan guarantees and limitations of liability in connection therewith.

The authority may establish profit or not-for-profit corporations as the authority considers necessary to carry out the purposes of this chapter. Officials or employees of the authority may act as officials or employees of any corporations created pursuant to this section without additional compensation. A corporation created pursuant to this section is considered to be a "public procurement unit" for purposes of Article 19, Chapter 35 of Title 11.

The authority may make grants or loans to, or make guarantees for, the benefit of a not-for-profit corporation which the authority has caused to be formed whose articles of incorporation require that its directors be elected by members of the authority and all assets of which, upon dissolution, must be distributed to the authority if it is in existence or, if it is not in existence, then to this State.

These grants, loans, or guarantees may be made upon a determination by the authority that the receiving not-for-profit corporation is able to carry out the purposes of this chapter and on the terms and conditions imposed by the authority.

A guarantee made by the authority does not create an obligation of the State or its political subdivisions and is not a grant or loan of the credit of the State or a political subdivision. A guarantee issued by the authority must be a special obligation of the authority. Neither this State nor any political subdivision is liable on a guarantee nor may they be payable out of any funds other than those of the authority and a guarantee issued by the authority must contain on its face a statement to that effect.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-200. Tax exemption of authority property; payment in lieu of taxes.

The property of the authority is not subject to any taxes or assessments, but the authority shall negotiate a payment in lieu of taxes with the appropriate taxing authorities.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-210. Purposes for which authority is or is not "agency," "state agency," or state institution.

Notwithstanding any provision of law or regulation, the authority continues to be an "agency" for purposes of Chapter 78 of Title 15; however, the authority is not considered to be an "agency" or "state agency" or any other form of state institution for purposes of Sections 2-7-65 and 2-57-60.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-220. Severability.

If a term or provision of a section of this chapter is found to be illegal or unenforceable, the remainder of this chapter nonetheless remains in full force and effect and the illegal or unenforceable term or provision is deleted and severed from this chapter.

HISTORY: 1992 Act No. 515, Section 4, eff July 1, 1992.



SECTION 13-19-230. Chapter not to affect generation, transmission, distribution, or provision of electricity at wholesale, retail or otherwise.

Nothing in this chapter may be construed to provide for the regulation of the generation, transmission, distribution, or provision of electricity at wholesale, retail, or in any other capacity. The provisions of this chapter shall not modify or abridge the rights, duties, and privileges of electric suppliers, electrical utilities, municipal electric utilities, or governmental entities (supplying electricity) under any state statute including, but not limited to, Title 58, Chapter 27 and Section 5-7-60.

Nothing in this chapter may be construed to allow the exercise of the right of eminent domain for the condemnation of property used for the generation, transmission, and/or distribution of electricity at wholesale or retail.

Nothing in this chapter may be construed to authorize a joint or cooperative agreement with the federal or state government or any political subdivision of the state affecting or relating to the regulation of the generation, transmission and/or distribution of electricity at wholesale or retail.

HISTORY: 1992 Act No. 515, Section 6, eff July 1, 1992.






CHAPTER 21 - EDISTO DEVELOPMENT AUTHORITY

SECTION 13-21-10. Edisto Development Authority created; governing board; appointment and terms of board members; filling of vacancies.

There is created the Edisto Development Authority, referred to in this chapter as the "authority". The governing body of the authority consists of a seven member board appointed by the Governor, with the advice and consent of the Senate, for terms of four years and until their successors are appointed and qualify. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term. One member must be appointed from each of the following counties: Allendale, Bamberg, Barnwell, Calhoun, Hampton, and Orangeburg. One member must be appointed from the state at large.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-20. Board officers; committees; meetings; quorum.

The members of the authority board shall elect one member as chairman and one as vice-chairman and shall also elect a secretary. The board shall establish other offices, committees, and positions under its bylaws as it considers necessary. The board shall meet upon the call of its chairman and in accordance with its bylaws, and four members constitute a quorum for the transaction of its business.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-30. Rights and powers of board.

The authority board has all the rights and powers of a body politic and corporate and body corporate of this State, including without limitation, all the rights and powers necessary or convenient to manage the business and affairs of the authority and to take action as it considers advisable, necessary, or convenient in carrying out its powers, including, but not limited to, the following rights and powers to:

(1) have perpetual succession;

(2) sue and be sued;

(3) adopt, use, and alter a corporate seal;

(4) adopt and amend bylaws for regulation of its affairs consistent with this chapter;

(5) notwithstanding any provision of law or regulation to the contrary, and in accordance with its own procurement procedures or regulations as approved by the State Budget and Control Board, acquire, purchase, hold, use, improve, manage, lease, mortgage, pledge, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest in any property, or revenues of the authority, including as security for notes, bonds, evidences of indebtedness, or other obligations of the authority. Except for the provisions of Subarticle 3, Article 21, Chapter 35 of Title 11, in exercising the powers authorized in this chapter the authority is exempt from Title 11 of Chapter 35. The authority has no power to pledge the credit and the taxing power of the State or any of its political subdivisions;

(6) receive contributions, donations, and payments and to invest and disperse the authority's funds;

(7) encourage, assist, promote, and cooperate in the development of the Edisto River and the streams, canals, or watercourses now or at a later time connected to or flowing into the river and to appear on behalf of the State before any agency, department, or commission of this State, of the United States, or of any other state in furtherance of the development or of any matter connected with the development or related to the development;

(8) to negotiate agreements, accords, or compacts on behalf of and in the name of the State with the United States, with any agency, department, or commission of the United States, relating to the development of the Edisto River and the development of the streams, canals, or watercourses now or at a later time connected to or flowing into the river, and particularly in reference to joint or concurrent action in the furtherance of agreements, accords, or contracts;

(9) act as a regional development agency of the State to receive, purchase, hold title to, and to manage any real property in its jurisdiction acquired by release of surplus real property, by purchase, by donation, by lease, or by exchange and to develop and promote the development of the land for recreational, transportation, residential, commercial, and industrial purposes, both public and private, and to lease, sublease, or convey title in fee simple to the real property as provided in the bylaws of the authority. The authority shall retain, carry forward, or expend any proceeds derived from the sale, lease, rental, or other use of real and personal property under the authority's exclusive jurisdiction. The proceeds shall be used only in the development and the promotion of the authority as provided by this chapter and for the purposes authorized by this chapter;

(10) promulgate regulations governing the use of or doing business on the authority's property or facilities, including the adoption of safety standards and insurance coverage or proof of financial responsibility including, but not limited to, providing for the licensing of persons, firms, or corporations using or doing business on such property or facilities, and for license fees to cover the expense thereof;

(11) borrow money, make and issue notes, bonds, and other evidences of indebtedness, including refunding and advanced refunding notes and bonds, of the authority; to secure the payment of the obligations or any part by mortgage, lien, pledge, or deed of trust, on any of its property, contracts, franchises, or revenues, including the proceeds of any refunding and advanced refunding notes, bonds, and other evidences of indebtedness and the investments in which proceeds are invested and the earnings on and income from the investments in which proceeds are invested in the earnings on and income from the investments; to invest its monies, including, without limitation, its revenues and proceeds of the notes, bonds, or other evidences of indebtedness, in obligations of, or obligations the principal of and interest on which are guaranteed by or are fully secured by contracts with, the United States, in obligations of any agency, instrumentality, or corporation which has been or may at a later time be created by or pursuant to an act of the United States Congress as an agency, instrumentality, or corporation, in direct and general obligations of this State, and in certificates of deposit issued by any bank, trust company, or national banking association; to make agreements with the purchasers or holders of the notes, bonds, or other evidences of indebtedness or with others in connection with any notes, bonds, or other evidences of indebtedness whether issued or to be issued, as the authority considers advisable; and to provide for the security for the notes, bonds, or other evidences of indebtedness.

In the exercise of the powers granted in this section to issue advanced refunding notes, bonds, or other evidences of indebtedness the authority may, but is not required to, avail itself of or comply with any of the provisions of Chapter 21 of Title 11. The authority, when investing in certificates of deposit, shall invest in certificates of deposit issued by institutions authorized to do business in this State if the institutions offer terms which, in the opinion of the authority, are equal to or better than those offered by other institutions;

(12) loan the proceeds of notes, bonds, or other evidences of indebtedness to a person, corporation, or partnership to construct, acquire, improve, or expand the projects described in Section 13-21-50;

(13) to make contracts, including service contracts with a person, corporation, or partnership, to provide the services provided in Section 13-21-50, and to execute all instruments necessary or convenient for the carrying out of business;

(14) for the acquiring of rights-of-way and property necessary for the accomplishment of its duties and purposes, the authority may purchase them by negotiation or may condemn them, and should it elect the right of eminent domain, condemnation actions must be in the name of the authority. The power of eminent domain applies to all property of private persons or corporations and also to property already devoted to public use in any of the counties which are represented by members as set forth in Section 13-21-10;

(15) employ and dismiss, at the will and pleasure of the authority, those employees, consultants, and other providers of services as the authority considers necessary and to fix and to pay their compensation. Employees of the authority or any entity established pursuant to Section 13-21-200 are not considered to be state employees except for eligibility for participation in the State Retirement System and the State Health Insurance Group Plans and pursuant to Chapter 78 of Title 15. Chapter 11 of Title 8 and Article 5, Chapter 17 of Title 8 do not apply to the authority. The authority is responsible for complying with the other state and federal laws covering employers. The authority may contract with the Division of Human Resources Management of the State Budget and Control Board to establish a comprehensive human resource management program. Except for the provisions of Subarticle 3, Article 21, Chapter 35 of Title 11, the provisions of Chapter 35 of Title 11 do not apply to the authority in the employment of consultants and other providers of service, but consultants and other providers of services are subject to the authority's procurement procedures or regulations as approved by the State Budget and Control Board;

(16) fix, alter, charge, and collect tolls, fees, rents, charges, and assessments for the use of the facilities of or for the services rendered by, the authority; these rates must be at least sufficient to provide for payment of all expenses of the authority, the conservation, maintenance, and operation of its facilities and properties, the payment of principal and interest on its notes, bonds, and other evidences of indebtedness or obligation, and to fulfill the terms and provisions of any agreements made with the purchasers and holders of these notes, bonds, or other evidences of indebtedness or obligation.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-40. Area in which authority may exercise powers and duties.

The authority may exercise any of the powers and duties conveyed under Section 13-21-30 in the entire area of a county or portion of a county which borders the Edisto River or is within the Edisto River Basin.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-50. Authority to issue bonds; financing agreements with respect to construction, operation, maintenance, and improvement of projects.

In furtherance of its purposes, the authority may issue revenue bonds, the interest on which may or may not be excludable from gross income for federal income tax purposes, for the purpose of raising funds needed from time to time for the financing or refinancing, in whole or in part, the acquisition, construction, equipment, maintenance, and operation of any facility, building structure, or any other matter or thing which the authority is authorized to acquire, construct, equip, maintain, or operate.

In connection with the issuance of bonds, the authority may enter into an agreement with a company to consult, operate, maintain, and improve a project, and the authority may enter into a financing agreement with the company prescribing the terms and conditions of the payments to be made by the company to the authority or its assignee, to meet the payments that become due on the bonds.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-60. Resolution by board authorizing issuance of revenue bonds.

Revenue bonds issued under this chapter for any project described in Section 13-21-50 must be authorized by resolution of the board of the authority. The resolution may contain provisions which are a part of the contract between the authority and the several holders of the bonds as to:

(1) the custody, security, use, expenditure, or application of the proceeds of the bonds;

(2) the acquisition, construction, and completion of any project for which the bonds are issued;

(3) the use, regulation, operation, maintenance, insurance, or disposition of the project for which the bonds are issued, or any restrictions on the exercise of the powers of the board to dispose of or limit or regulate the use of the project;

(4) the payment of the principal of or interest on the bonds and the sources and methods of payment, the rank or priority of any bonds as to any lien or security, or the acceleration of the maturity of any bonds;

(5) the use and disposition of the revenues derived from the operation of any project;

(6) the pledging, setting aside, depositing, or entrusting of the revenues from which the bonds are made payable to secure the payment of the principal of and interest on the bonds or the payments of expenses of operation and maintenance of the project;

(7) the setting aside of revenues, reserves, or sinking funds and the source, custody, security, regulation, and disposition of the revenues, reserves, or sinking funds;

(8) the determination of the definition of revenues or of the expenses of operation and maintenance of the project for which the bonds are issued;

(9) the rentals, fees, or other charges derived from the use of the project and the fixing, establishing, collection, and enforcement of the rentals, fees, or other charges, the amount or amounts of revenues to be produced by the rentals, fees, or other charges, and the disposition and application of the amounts charged or collected;

(10) limitations on the issuance of additional bonds or any other obligations or the incurrence of indebtedness payment from the same revenues from which the bonds are payable;

(11) rules to insure the use of the project by the public or private sector to the maximum extent to which the project is capable of serving the public or private sector;

(12) any other matter or course of conduct, which, by recital in the resolution authorizing the bonds, is declared to further secure the payment of the principal of or interest on the bonds.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-70. Terms and particulars pertaining to bonds.

The bonds may be issued in one or more series, may bear date, may mature at a time not exceeding forty years from their respective dates, may bear interest at the rate or rates a year as approved by the State Budget and Control Board, may be payable in the medium of payment and at a place, may be in a denomination, may be in a form, either coupon or registered, may carry registration privileges, may be subject to terms or redemption before maturity, with or without premium, and may contain terms, covenants, and conditions as the resolution authorizing the issuance of the bonds may provide. The interest rate on bonds issued by the authority, the proceeds of which are loaned to a company pursuant to a financing agreement to construct or acquire a project authorized under Section 13-21-50, are not subject to approval by the State Budget and Control Board. The bonds are fully negotiable within the meaning of and for the purposes of the Uniform Commercial Code.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-80. Bond principal and interest, security agreements, indentures, and financing agreements exempt from taxation.

The principal of and interest on bonds issued under this chapter are exempt from taxation, as provided in Section 12-2-50. All security agreements, indentures, and financing agreements made pursuant to the provisions of this chapter are exempt from state stamp and transfer taxes.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-90. Bond issue to have approval of State Budget and Control Board; proposal; disposition of proposal.

No bonds may be issued pursuant to the provisions of this chapter until the proposal of the board of the authority to issue the bonds receives the approval of the State Budget and Control Board. When the board proposes to issue bonds, it shall file a proposal with the State Budget and Control Board setting forth:

(1) a brief description of the project proposed to be undertaken and its anticipated effect upon the economy of the area in which the project is to be located;

(2) a reasonable estimate of the cost of the project;

(3) a general summary of the terms and conditions of any financing agreement and security agreement.

Upon the filing of the proposal, the State Budget and Control Board shall, as soon as practicable, make an independent investigation, as it considers necessary or appropriate, and if it finds that the project is intended to promote the purposes of this chapter, it may approve the project. At any time following the approval, the board may proceed with the acquisition and financing of the project. If the proceeds of the bonds are to be made available to a company to construct a project, as provided in Section 13-21-50, notice of the approval of any project by the State Budget and Control Board must be published at least once by the authority in a newspaper having general circulation in the county where the project is to be located.

Any interested party may, within twenty days after the date of the publication notice, but not after the twenty days, challenge the validity of the approval in the court of common pleas in the county where the project is to be located.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-100. Signature and attestation of bonds.

The bonds must be signed in the name of the board of the authority by the manual or facsimile signature of the chairman of the board and attested with the manual or facsimile signature of the secretary of the board. The bonds may be issued notwithstanding that any of the officials signing them or whose facsimile signatures appear on the bonds or the coupons have ceased to hold office at the time of issue or at the time of the delivery of the bonds to the purchaser.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-110. Sale of bonds upon terms and conditions set by State Budget and Control Board.

The bonds must be sold at public or private sale upon terms and conditions as the State Budget and Control Board considers advisable.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-120. Description of financial obligations to be filed with State Treasurer.

The board of the authority or its proper administrative officers shall file with the State Treasurer within thirty days from the date of their issuance a complete description of all obligations entered into by the board with the rates of interest, maturity dates, annual payments, and all pertinent data.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-130. Resolutions, covenants and agreements pertaining to issuance of bonds are binding; enforceability.

All provisions of a resolution authorizing the issuance of the bonds in accordance with this chapter and any covenants and agreements constitute legally binding contracts between the authority and the several holders of the bonds, regardless of the time of issuance of the bonds, and are enforceable by any holder by mandamus or other appropriate action, suit, or proceeding at law or in equity in any court of competent jurisdiction.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-140. Limited obligation of bonds; state not to incur liability; security; trustee under security agreement or indenture.

The bonds authorized by this chapter are limited obligations of the authority. The principal and interest are payable solely out of the revenues derived by the authority, including any revenues that may be derived by the authority pursuant to the financing agreement with respect to the projects which the bonds are issued to finance. The bonds are an indebtedness payable solely from a revenue producing source or from a special source which does not include revenues from any tax or license. The bonds do not constitute nor give rise to a pecuniary liability of the authority, the State, or any political subdivision of the State, or to a charge against the general credit of the authority, the State, or any political subdivision of the State or taxing powers of the State, or any political subdivision of the State, and this fact must be plainly stated on the face of each bond. The principal of and interest on any bonds issued under this chapter must be secured by a pledge of the revenues from which the bonds are payable, may be secured by a security agreement, including a mortgage or any property given as security pursuant to a financing agreement, and may be additionally secured by a pledge of the financing agreement with respect to the project. In making any agreements or provisions, the board of the authority does not have the power to obligate itself with respect to any project for which the proceeds of bonds issued under this chapter have been loaned to a company, except with respect to the project and the application of the revenues from the financing agreement, and does not have the power to incur a pecuniary liability or a charge upon its general credit.

The trustee under any security agreement or indenture, or any depository specified by the security agreement or indenture, may be any person, or corporation as the authority designates, notwithstanding that the trustee may be a nonresident of this State or incorporated under the laws of the United States or the laws of other states.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-150. Investment of funds by state treasurer; net earnings.

All funds of the authority must be invested by the State Treasurer and, upon approval and designation by the State Treasurer of a financial institution or institutions, all funds must be deposited in such institutions by the board in accordance with policies and guidelines formulated by the board. Funds of the authority must be paid out only upon warrants issued in accordance with policies established by the board. No warrants may be drawn or issued disbursing any of the funds of the authority except for a purpose authorized by this chapter.

The net earnings of the authority, beyond that necessary for retirement of its bonds or other obligations or to implement the purposes of this chapter, may not inure to the benefit of any person other than the authority. Upon termination of the existence of the authority, title to all property, real and personal, owned by it, including net earnings, vests in the State.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-160. Carryover of unexpended funds from year to year.

The authority shall retain unexpended funds at the close of the state fiscal year regardless of the source of the funds and expend the funds in subsequent fiscal years.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-170. Determinations required to be made by authority prior to undertaking projects; terms which must be included in financing agreement.

(A) Prior to undertaking any project authorized by Section 13-21-50, the board of the authority shall make a determination:

(1) that the project shall serve the purposes of this chapter;

(2) that the project is anticipated to benefit the general public welfare of the locality by providing services, employment, recreation, or other public benefits not otherwise provided locally;

(3) that the project shall give rise to no pecuniary liability of the authority, the State, or a political subdivision of the State, or charge against the general credit of the authority, the State, or a political subdivision of the State, or taxing power of the State or a political subdivision of the State if the proceeds are loaned by the authority to a company to construct a project;

(4) as to the amount of bonds required to finance the project;

(5) as to the amount necessary in each year to pay the principal of and the interest on the bonds proposed to be issued to finance the project;

(6) as to the amount necessary to be paid each year into any reserve funds which the board may consider advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project.

The determinations of the board must be set forth in the proceedings under which the proposed bonds are to be issued.

(B) Every financing agreement between the authority and a company with respect to a project shall contain an agreement obligating the company to complete the project if the proceeds of the bonds prove insufficient, and obligating the company to pay an amount under the terms of a financing agreement, which, upon the basis of the determinations made by the board, is sufficient:

(1) to pay the principal of and interest on the bonds issued to finance the project;

(2) to build up and maintain a reserve considered by the board to be advisable in connection with the project;

(3) to pay the costs of maintaining the project in good repair and keeping it properly insured, unless the financing agreement obligates the company to pay for the maintenance and insurance of the project.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-180. Disposition of proceeds of sale of bonds; costs associated with project.

The proceeds from the sale of any bonds issued under authority of this chapter may be applied only for the purpose for which the bonds were issued, except any premium and accrued interest received in any sale must be applied to the payment of the principal of or the interest on the bonds sold, and if for any reason any portion of the proceeds are not needed for the purpose for which the bonds were issued, that portion of the proceeds must be applied to the payment of the principal of or the interest on the bonds. The cost of acquiring any project includes the following:

(1) the actual cost of the construction of any part of a project, including architects', engineers', and attorneys' fees;

(2) the purchase price of any part of any project that may be acquired by purchase;

(3) all expenses in connection with the authorization, sale, and issuance of the bonds to finance the acquisition;

(4) the interest on the bonds for a reasonable time prior to construction and for not exceeding one year after completion of the construction.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-190. Regulations promulgated by authority to be in accord with Title 1, Chapter 23.

The regulations of the authority must be promulgated in accordance with Chapter 23 of Title 1.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-200. Establishment of profit or not-for-profit corporations to carry out purposes of chapter; grants and loans thereto; loan guarantees and limitations of liability in connection therewith.

The authority may establish profit or not-for-profit corporations as the authority considers necessary to carry out the purposes of this chapter. Officials or employees of the authority may act as officials or employees of any such corporations created pursuant to this section without additional compensation. Any corporations created pursuant to this section are considered to be "public procurement units" for purposes of Article 19, Chapter 35 of Title 11.

The authority may make grants or loans to, or make guarantees for, the benefit of a not-for-profit corporation which the authority has caused to be formed whose articles of incorporation require that its directors be elected by members of the authority and all assets of which, upon dissolution, must be distributed to the authority if it is in existence, or, if it is not in existence, then to this State.

These grants, loans, or guarantees may be made upon a determination by the authority that the receiving not-for-profit corporation is able to carry out the purposes of this chapter and on the terms and conditions imposed by the authority.

A guarantee made by the authority does not create an obligation of the State or its political subdivisions and is not a grant or loan of the credit of the State or a political subdivision. A guarantee issued by the authority must be a special obligation of the authority. Neither this State nor any political subdivision is liable on a guarantee nor may they be payable out of any funds other than those of the authority and a guarantee issued by the authority must contain on its face a statement to that effect.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-210. Tax exemption of Authority property; payment in lieu of taxes.

The property of the authority is not subject to any taxes or assessments, but the authority shall negotiate a payment in lieu of taxes with the appropriate taxing authorities.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-220. Purposes for which authority is or is not "agency," "state agency," or state institution.

Notwithstanding any provision of law or regulation, the authority continues to be an "agency" for purposes of Chapter 78 of Title 15; however, the authority is not considered to be an "agency" or "state agency" or any other form of state institution for purposes of Sections 2-7-65 and 2-57-60.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-230. Severability.

If any term or provision of this chapter is found to be illegal or unenforceable, the remainder of this chapter nonetheless remains in full force and effect and the illegal or unenforceable term or provision is deleted and severed from this chapter.

HISTORY: 1992 Act No. 515, Section 5, eff July 1, 1992.



SECTION 13-21-240. Chapter not to affect generation, transmission, distribution, or provision of electricity at wholesale, retail or otherwise.

Nothing in this chapter may be construed to provide for the regulation of the generation, transmission, distribution, or provision of electricity at wholesale, retail, or in any other capacity. The provisions of this chapter shall not modify or abridge the rights, duties, and privileges of electric suppliers, electrical utilities, municipal electric utilities, or governmental entities (supplying electricity) under any state statute including, but not limited to, Title 58, Chapter 27 and Section 5-7-60.

Nothing in this chapter may be construed to allow the exercise of the right of eminent domain for the condemnation of property used for the generation, transmission, and/or distribution of electricity at wholesale or retail.

Nothing in this chapter may be construed to authorize a joint or cooperative agreement with the federal or state government or any political subdivision of the state affecting or relating to the regulation of the generation, transmission and/or distribution of electricity at wholesale or retail.

HISTORY: 1992 Act No. 515, Section 6, eff July 1, 1992.









Title 14 - Courts

CHAPTER 1 - GENERAL PROVISIONS

SECTION 14-1-10. "Property" defined.

The word "property," as used in this Title, includes property, real and personal.

HISTORY: 1962 Code Section 15-3; 1952 Code Section 15-3; 1942 Code Section 899; 1932 Code Section 899; Civ. P. '22 Section 847; Civ. P. '12 Section 484; Civ. P. '02 Section 446; 1870 (14) Section 468.



SECTION 14-1-20. "Real property" and "real estate" defined.

The words "real property" and "real estate," as used in this Title, are coextensive with lands, tenements and hereditaments.

HISTORY: 1962 Code Section 15-1; 1952 Code Section 15-1; 1942 Code Section 897; 1932 Code Section 897; Civ. P. '22 Section 845; Civ. P. '12 Section 482; Civ. P. '02 Section 444; 1870 (14) 466.



SECTION 14-1-30. "Personal property" defined.

The words "personal property," as used in this Title, include money, goods, chattels, things in action and evidences of debt.

HISTORY: 1962 Code Section 15-2; 1952 Code Section 15-2; 1942 Code Section 898; 1932 Code Section 898; Civ. P. '22 Section 846; Civ. P. '12 Section 483; Civ. P. '02 Section 445; 1870 (14) 467.



SECTION 14-1-40. "Clerk" defined.

The word "clerk", as used in this title, signifies the clerk of the court where the action is pending and, in the Supreme Court or court of appeals, the clerk of the county mentioned in the title of the complaint or in another county to which the court may have changed the place of trial, unless otherwise specified.

HISTORY: 1962 Code Section 15-4; 1952 Code Section 15-4; 1942 Code Section 900; 1932 Code Section 900; Civ. P. '22 Section 848; Civ. P. '12 Section 485; Civ. P. '02 Section 447; 1870 (14) 469; 1999 Act No. 55, Section 12, eff June 1, 1999.



SECTION 14-1-50. Common law of England shall continue in effect.

All, and every part, of the common law of England, where it is not altered by the Code or inconsistent with the Constitution or laws of this State, is hereby continued in full force and effect in the same manner as before the adoption of this section.

HISTORY: 1962 Code Section 1-19; 1972 (57) 2775.



SECTION 14-1-60. Rules of construction.

The rule of common law that statutes in derogation of that law are to be strictly construed has no application to this Title.

HISTORY: 1962 Code Section 15-5; 1952 Code Section 15-5; 1942 Code Section 902; 1932 Code Section 902; Civ. P. '22 Section 850; Civ. P. '12 Section 487; Civ. P. '02 Section 448; 1870 (14) 470.



SECTION 14-1-70. Designation of the several courts of the State.

The following are courts of justice in this State:

(1) the court for trial of impeachments;

(2) the Supreme Court;

(3) the court of appeals;

(4) the circuit courts, to wit:

(a) a court of common pleas and

(b) a court of general sessions;

(5) probate courts;

(6) the family courts;

(7) magistrates' courts; and

(8) municipal courts.

HISTORY: 1962 Code Section 15-6; 1952 Code Section 15-6; 1942 Code Section 9; 1932 Code Section 9; Civ. P. '22 Section 9; Civ. P. '12 Section 9; Civ. P. '02 Section 9; 1870 (14) 423 Section 9; Const. Art. 5 Section 1; 1903 (24) 89; 1911 (27) 16; 1961 (52) 139; 1999 Act No. 55, Section 13, eff June 1, 1999.



SECTION 14-1-80. Jurisdiction of the several courts of the state, generally.

These courts shall exercise the jurisdiction now vested in them respectively except as otherwise prescribed.

HISTORY: 1962 Code Section 15-7; 1952 Code Section 15-7; 1942 Code Section 10; 1932 Code Section 10; Civ. P. '22 Section 10; Civ. P. '12 Section 10; Civ. P. '02 Section 10; 1870 (14) 423 Section 10; 1903 (24) 89; 1911 (27) 16.



SECTION 14-1-90. Chief Justice of Supreme Court shall be administrative head; his powers and duties; vacancy.

The Chief Justice of the Supreme Court shall be the administrative head of all courts in this State. He shall examine the administrative methods, systems and activities of the courts and their employees, examine the dockets of the several courts and require the courts and their employees to furnish to him such information as may be appropriate to assist in the administration of the courts. Within the framework of the requirements of Section 14-3-390, he shall make all assignments of duties for the circuit judges and may, from time to time, transfer a circuit judge from one assignment to another, as such judge's regularly assigned duties will permit and as the need appears. He shall have the right to call additional terms of court, to assign more than one judge to a circuit, if such additional judge's regularly assigned duties will permit and if need appears, and generally to supervise the calendars of trial courts in the interest of the better administration of justice. In the event that there is a vacancy in the position of Chief Justice or for any reason the Chief Justice is unable to act, the powers and functions provided in this section shall be exercised by the senior associate justice.

HISTORY: 1962 Code Section 15-7.1; 1959 (51) 306.



SECTION 14-1-95. Power of chief justice to adjust salary of judicial employees.

Effective July 1, 1985, the Chief Justice is empowered to adjust salary levels of employees of the Judicial Department from funds appropriated to the Judicial Department.

HISTORY: 1987 Act No. 97 Section 2, eff May 13, 1987.



SECTION 14-1-100. Rights in court shall not be affected by race or color.

Whenever authority has heretofore been conferred by law upon any free white person or persons to institute any suit or proceedings or to prefer any information or complaint in any matter, civil, penal or criminal, the same rights shall be enjoyed by and the same remedies shall be applicable to all persons whatsoever, regardless of race or color, subject to the same conditions and none other.

HISTORY: 1962 Code Section 15-8; 1952 Code Section 15-8; 1942 Code Section 335; 1932 Code Section 335; Civ. P. '22 Section 291; Civ. C. '12 Section 3924; Civ. C. '02 Section 2821; G. S. 2168; R. S. 2297; 1870 (14) 338.



SECTION 14-1-110. Effect on process pending in any court of failure of court to sit on day appointed by law.

No process pending in any court shall be discontinued for or by reason of the failure to hold the court upon the day appointed by law. In such case all suits, process, matters and things depending shall be made to the next succeeding court in course in the same manner as if such succeeding court had been the same court to which such process stood continued or such returns or appearances should have been made. And recognizances, bonds and obligations for appearances and all returns shall be of the same force and validity for the appearance of any person at such succeeding court and all summonses for witnesses as effectual as if the succeeding court had been expressly mentioned therein.

HISTORY: 1962 Code Section 15-9; 1952 Code Section 15-9; 1942 Code Section 345; 1932 Code Section 345; Civ. P. '22 Section 301; Civ. C. '12 Section 3934; Civ. C. '02 Section 2831; G. S. 178; R. S. 2307; 1785 (7) 218.



SECTION 14-1-120. Case continued on adjournment.

All causes depending on the docket and undetermined at any adjournment to the court in course shall stand continued in the same order to such court as fully as if such causes were called over and continued by order of court.

HISTORY: 1962 Code Section 15-9.1; 1952 Code Section 15-9.1; 1942 Code Section 345; 1932 Code Section 345; Civ. P. '22 Section 301; Civ. C. '12 Section 3934; Civ. C. '02 Section 2831; G. S. 178; R. S. 2307; 1785 (7) 218.



SECTION 14-1-130. Disqualification of judge by reason of relationship to parties.

No judge or other judicial officer shall preside on the trial of any cause when he may be connected with either of the parties by consanguinity or affinity within the sixth degree.

HISTORY: 1962 Code Section 15-10; 1952 Code Section 15-10; 1942 Code Section 334; 1932 Code Section 334; Civ. P. '22 Section 290; Civ. C. '12 Section 3923; Civ. C. '02 Section 2820.



SECTION 14-1-140. Persons attending court shall be exempt from arrest; mileage allowed per day.

All persons necessarily going to, attending on, or returning from, the courts of record of this State shall be free from arrest, except on criminal process for treason, felony or breach of the peace. Thirty miles per day shall be allowed such persons for travelling.

HISTORY: 1962 Code Section 15-11; 1952 Code Section 15-11; 1942 Code Section 338; 1932 Code Section 338; Civ. P. '22 Section 294; Civ. C. '12 Section 3927; Civ. C. '02 Section 2824; G. S. 2171; R. S. 2300; 1785 (7) 219; 1798 (7) 286; 1819 (11) 41.



SECTION 14-1-150. Contempt of court; offenders shall be heard.

In case any person shall commit any misbehavior or contempt in any court of judicature in this State, by word or gesture, the judges of such court may set a fine on such offender in any sum not exceeding fifty dollars, for the use of this State, and may commit the offender till payment. But if any person shall in the presence and during the sitting of the court strike or use any violence therein, such person shall be fined at the discretion of the court and shall be committed till payment; provided, that no citizen of this State shall be sent to jail for any contempt of court or supposed contempt of court, committed during the sitting of the court and in disturbance of the court, until he be brought before the court and there be heard by himself or counsel or shall stand mute.

HISTORY: 1962 Code Section 15-12; 1952 Code Section 15-12; 1942 Code Section 339; 1932 Code Section 339; Civ. P. '22 Section 295; Civ. C. '12 Section 3928; Civ. C. '02 Section 2825; G. S. 2172; R. S. 2301; 1731 (3) 283; 1811 (5) 642.



SECTION 14-1-160. Breach of peace within hearing of court.

When any affray shall happen during the sitting of any court within this State and within the hearing or to the disturbance of the court, the court shall order the sheriff or other lawful officer to take the affrayers or other disturbers of the peace or those guilty of contempt and bring the offenders before the court and the court shall make such order thereon as may be consistent with law, justice and good order.

HISTORY: 1962 Code Section 15-13; 1952 Code Section 15-13; 1942 Code Section 340; 1932 Code Section 340; Civ. P. '22 Section 296; Civ. C. '12 Section 3929; Civ. C. '02 Section 2826; G. S. 2173; R. S. 2302; 1811 (5) 642.



SECTION 14-1-170. Filing of undertakings.

The various undertakings required to be given by this Title must be filed with the clerk of the court, unless the court expressly provides for a different disposition thereof.

HISTORY: 1962 Code Section 15-14; 1952 Code Section 15-14; 1942 Code Section 824; 1932 Code Section 824; Civ. P. '22 Section 772; Civ. P. '12 Section 458; Civ. P. '02 Section 420; 1870 (14) 438.



SECTION 14-1-180. Jurors for inferior courts in counties containing a city of more than 70,000.

In each county containing a city having more than seventy thousand population, according to the official United States census, all jurors for courts inferior to the circuit court and having both civil and criminal jurisdiction shall be drawn from the jury box and tales box provided for such counties under Sections 14-7-170 and 14-7-210.

HISTORY: 1962 Code Section 15-15; 1952 Code Section 15-15; 1942 Code Section 609; 1932 Code Section 609; Civ. P. '22 Section 549; Civ. C. '12 Section 4018; 1902 (23) 1066; 1921 (32) 276; 1939 (41) 27; 1941 (42) 70; 1943 (43) 263.



SECTION 14-1-190. Monies received by jurors constitute expense allowance.

Notwithstanding any other provision of law, any monies received by a person for service as a juror in any court of this State shall be considered an expense allowance for such service.

HISTORY: 1980 Act No. 320, eff March 4, 1980.



SECTION 14-1-200. Establishment of salaries of Supreme Court Justices, Court of Appeals, Circuit Court, and Family Court judges, and circuit solicitors.

The General Assembly shall establish the salary of the Chief Justice and Associate Justices of the Supreme Court in the annual general appropriation act with the salary of the Chief Justice to be one hundred five percent of the salary fixed for Associate Justices of the Supreme Court and shall fix the salaries for the court of appeals, circuit court, and family court according to the following schedule:

(1) The chief judge of the court of appeals shall receive a salary in an amount equal to ninety-nine percent of the salary fixed for Associate Justices of the Supreme Court;

(2) Judges of the court of appeals shall receive a salary in an amount equal to ninety-seven and one-half percent of the salary fixed for Associate Justices of the Supreme Court, and circuit court judges shall receive a salary in an amount equal to ninety-five percent of the salary fixed for Associate Justices of the Supreme Court;

(3) Judges of the family court shall receive a salary in an amount equal to ninety-two and one-half percent of the salary fixed for Associate Justices of the Supreme Court.

HISTORY: 1985 Act No. 201, Part II, Section 31, eff June 20, 1985; 1996 Act No. 458, Part II, Section 25A, eff July 1, 1996.



SECTION 14-1-201. Distribution of additional assessment charged to persons convicted of driving under influence of intoxicating liquors or drugs.

The revenue from the twelve dollar additional assessments imposed pursuant to Section 56-5-2995 must be distributed as follows:

(1) eighty-four percent to the Department of Disabilities and Special Needs for the Head and Spinal Cord Injuries Family Support Program; and

(2) sixteen percent to the Department of Health and Environmental Control for Emergency Medical Services - Aid to Counties, restricted.

HISTORY: 1997 Act No. 155, Part II, Section 37B, eff July 1, 1997.



SECTION 14-1-202. Authority to collect or compromise a court-ordered delinquent debt.

(A) The clerk of the appropriate court, or county treasurer or municipal treasurer, as appropriate, is authorized to collect any fine, penalty, cost, fee, assessment, surcharge, service charge, restitution, or other amount imposed by a court or as a direct consequence of a court order.

(B) The clerk of the appropriate court, or county treasurer or municipal treasurer, as appropriate, may compromise any fine, penalty, cost, fee, assessment, surcharge, service charge, restitution, or other amount imposed by a court or as a direct consequence of a court order to the extent necessary to collect these items. If a clerk or treasurer compromises an amount pursuant to this subsection, the proceeds representing the collected amount must be distributed pro rata to the



SECTION 14-1-203. Revenues from spousal and dependent children support actions.

The revenue from the fee set in Section 63-3-370(C) must be remitted to the county in which the proceeding is instituted. Forty-four percent of the revenues must be remitted monthly by the fifteenth day of each month to the State Treasurer on forms in a manner prescribed by him. When payment is made to the county in installments, the state's portion must be remitted to the State Treasurer by the county treasurer on a monthly basis. The forty-four percent remitted to the State Treasurer must be deposited as follows:

(1) 43.76 percent to the general fund;

(2) 10.04 percent to the Department of Mental Health to be used exclusively for the treatment and rehabilitation of drug addicts within the department's addiction center facilities;

(3) 6.20 percent to the State Office of Victim Assistance under the South Carolina Victim's Compensation Fund; and

(4) 40.00 percent to the South Carolina Judicial Department.

HISTORY: 2002 Act No. 329, Section 3B, eff July 1, 2002.



SECTION 14-1-204. Distribution of filing fee paid for filing complaints or petitions in civil actions in a court of record.

(A) The one hundred dollar filing fee for documents and actions described in Section 8-21-310(11)(a) must be remitted to the county in which the proceeding is instituted, and fifty-six percent of these filing fee revenues must be delivered to the county treasurer to be remitted monthly by the fifteenth day of each month to the State Treasurer. When a payment is made to the county in installments, the state's portion must be remitted to the State Treasurer by the county treasurer on a monthly basis.

The fifty-six percent of the one-hundred-dollar fee prescribed in Section 8-21-310(11)(a) remitted to the State Treasurer must be deposited as follows:

(1) 31.52 percent to the state general fund;

(2) 7.23 percent to the Department of Mental Health to be used exclusively for the treatment and rehabilitation of drug addicts within the department's addiction center facilities;

(3) 4.47 percent to the State Office of Victim Assistance under the South Carolina Victim's Compensation Fund;

(4) 26.78 percent to the Defense of Indigents Per Capita Fund, administered by the Commission on Indigent Defense, which shall then distribute these funds on December thirty-first and on June thirtieth of each year to South Carolina organizations that are grantees of the Legal Services Corporation, in amounts proportionate to each recipient's share of the state's poverty population; and

(5) 30.00 percent to the South Carolina Judicial Department.

(B)(1) There is added to the fee imposed pursuant to Section 8-21-310(11)(a) an additional fee equal to fifty dollars. One hundred percent of the revenue from this additional fee must be remitted to the State Treasurer on the monthly schedule provided in subsection (A). The revenues from this additional fee must be allocated in each fiscal year to the following agencies in the amounts specified:

(a) Judicial Department--67.96 percent;

(b) Commission on Indigent Defense, Defense of Indigents per capita--14.56 percent;

(c) Department of Probation, Parole and Pardon Services--11.30 percent;

(d) Prosecution Coordination Commission--4.37 percent; and

(e) Commission on Indigent Defense, Division of Appellate Defense--1.81 percent.

(2) Fee revenues allocated pursuant to this subsection are to be retained, expended, and carried forward by the agencies specified.

HISTORY: 1997 Act No. 155, Part II, Section 36B, eff July 1, 1997; 2002 Act No. 329, Section 3.C., eff July 1, 2002; 2008 Act No. 353, Section 2, Pt 23B, eff July 1, 2009.



SECTION 14-1-205. Disposition of costs, fees, fines, penalties, forfeitures, and other revenues; restitution charge to Victim's Compensation Fund.

Except as provided in Sections 17-15-260, 34-11-90, 50-1-150, 50-1-170, and 56-5-4160, on January 1, 1995, fifty-six percent of all costs, fees, fines, penalties, forfeitures, and other revenues generated by the circuit courts and the family courts, except the seventy dollar filing fee prescribed in Section 8-21-310(11)(a) must be remitted to the county in which the proceeding is instituted and forty-four percent of the revenues must be delivered to the county treasurer to be remitted monthly by the fifteenth day of each month to the State Treasurer on forms and in a manner prescribed by him. When a payment is made to the county in installments, the state's portion must be remitted to the State Treasurer by the County Treasurer on a monthly basis. The forty-four percent remitted to the State Treasurer must be deposited as follows:

(1) 72.93 percent to the general fund;

(2) 16.73 percent to the Department of Mental Health to be used exclusively for the treatment and rehabilitation of drug addicts within the department's addiction center facilities;

(3) 10.34 percent to the State Office of Victim Assistance under the South Carolina Victim's Compensation Fund.

In any court, when sentencing a person convicted of an offense which has proximately caused physical injury or death to the victim, the court may order the defendant to pay a restitution charge commensurate with the offense committed, not to exceed ten thousand dollars, to the Victim's Compensation Fund.

HISTORY: 1994 Act No. 497, Part II, Section 36A, eff January 1, 1995; 1997 Act No. 155, Part II, Section 36C, eff July 1, 1997.



SECTION 14-1-206. Additional assessment, general sessions or family court; remittance; disposition; annual audits.

(A) A person who is convicted of, pleads guilty or nolo contendere to, or forfeits bond for an offense occurring after June 30, 2008, tried in general sessions court must pay an amount equal to 107.5 percent of the fine imposed as an assessment. This assessment must be paid to the clerk of court in the county in which the criminal judgment is rendered for remittance to the State Treasurer by the county treasurer. The assessment is based upon that portion of the fine that is not suspended and assessments must not be waived, reduced, or suspended.

(B) The county treasurer must remit 35.35 percent of the revenue generated by the assessment imposed in subsection (A) to the county to be used for the purposes set forth in subsection (D) and remit the balance of the assessment revenue to the State Treasurer on a monthly basis by the fifteenth day of each month and make reports on a form and in a manner prescribed by the State Treasurer. Assessments paid in installments must be remitted as received.

(C) After deducting amounts provided pursuant to Section 14-1-210, the State Treasurer shall deposit the balance of assessments received as follows:

(1) 42.08 percent for programs established pursuant to Chapter 21 of Title 24 and the Shock Incarceration Program as provided in Article 13, Chapter 13 of Title 24;

(2) 14.74 percent to the Law Enforcement Training Council for training in the fields of law enforcement and criminal justice;

(3) .45 percent to the Department of Public Safety to defray the cost of erecting and maintaining the South Carolina Law Enforcement Officers Hall of Fame. When funds collected pursuant to this item exceed the necessary costs and expenses of the South Carolina Law Enforcement Officers Hall of Fame operation and maintenance as determined by the Department of Public Safety, the department may retain, carry forward, and expend the surplus to defray the costs of maintaining and operating the Hall of Fame;

(4) 14.46 percent to the Office of Indigent Defense for the defense of indigents;

(5) 11.83 percent for the State Office of Victim Assistance;

(6) 15.39 percent to the general fund;

(7) .89 percent to the Office of the Attorney General for a fund to provide support for counties involved in complex criminal litigation. For the purposes of this item, "complex criminal litigation" means criminal cases in which the State is seeking the death penalty and has served notice as required by law upon the defendant's counsel, and the county involved has expended more than two hundred fifty thousand dollars for a particular case in direct support of operating the court of general sessions and for prosecution related expenses. The Attorney General shall develop guidelines for determining what expenses are reimbursable from the fund and shall approve all disbursements from the fund. Funds must be paid to a county for all expenditures authorized for reimbursement under this item except for the first one hundred thousand dollars the county expended in satisfying the requirements for reimbursement from the fund; however, money disbursed from this fund must be disbursed on a "first received, first paid" basis. When revenue in the fund reaches five hundred thousand dollars, all revenue in excess of five hundred thousand dollars must be credited to the general fund of the State. Unexpended revenue in the fund at the end of the fiscal year carries over and may be expended in the next fiscal year; and

(8) .16 percent to the Office of the State Treasurer to defray the administrative expenses associated with collecting and distributing the revenue of these assessments.

(D) The revenue retained by the county under subsection (B) must be used for the provision of services for the victims of crime including those required by law. These funds must be appropriated for the exclusive purpose of providing victim services as required by Article 15 of Title 16; specifically, those service requirements that are imposed on local law enforcement, local detention facilities, prosecutors, and the summary courts. First priority must be given to those victims' assistance programs which are required by Article 15 of Title 16 and second priority must be given to programs which expand victims' services beyond those required by Article 15 of Title 16. All unused funds must be carried forward from year to year and used exclusively for the provision of services for victims of crime. All unused funds must be separately identified in the governmental entity's adopted budget as funds unused and carried forward from previous years.

(E) To ensure that fines and assessments imposed pursuant to this section and Section 14-1-209(A) are properly collected and remitted to the State Treasurer, the annual independent external audit required to be performed for each county pursuant to Section 4-9-150 must include a review of the accounting controls over the collection, reporting, and distribution of fines and assessments from the point of collection to the point of distribution and a supplementary schedule detailing all fines and assessments collected by the clerk of court for the court of general sessions, the amount remitted to the county treasurer, and the amount remitted to the State Treasurer.

(1) To the extent that records are made available in the format determined pursuant to subsection (E)(4), the supplementary schedule must include the following elements:

(a) all fines collected by the clerk of court for the court of general sessions;

(b) all assessments collected by the clerk of court for the court of general sessions;

(c) the amount of fines retained by the county treasurer;

(d) the amount of assessments retained by the county treasurer;

(e) the amount of fines and assessments remitted to the State Treasurer pursuant to this section; and

(f) the total funds, by source, allocated to victim services activities, how those funds were expended, and any balances carried forward.

(2) The supplementary schedule must be included in the external auditor's report by an "in relation to" paragraph as required by generally accepted auditing standards when information accompanies the basic financial statements in auditor submitted documents.

(3) Within thirty days of issuance of the audited financial statement, the county must submit to the State Treasurer a copy of the audited financial statement and a statement of the actual cost associated with the preparation of the supplemental schedule required in this subsection. Upon submission to the State Treasurer, the county may retain and pay from the fines and assessments collected pursuant to this section the actual expense charged by the external auditor for the preparation of the supplemental schedule required in this subsection, not to exceed one thousand dollars each year.

(4) The clerk of court and county treasurer shall keep records of fines and assessments required to be reviewed pursuant to this subsection in the format determined by the county council and make those records available for review.

HISTORY: 1994 Act No. 497, Part II, Section 36B, eff January 1, 1995; 1995 Act No. 145, Part II, Section 113A, eff July 1, 1995; 1996 Act No. 292, Section 1, eff May 6, 1996; 1997 Act No. 141, Section 4A, eff July 1, 1997; 1999 Act No. 105, Section 1, eff June 28, 1999; 2000 Act No. 387, Part II, Section 83B, eff June 30, 2000; 2001 Act No. 107, Section 3, eff September 20, 2001; 2008 Act No. 335, Section 2, eff June 16, 2008; 2008 Act No. 353, Section 2, Pt 23D, eff July 1, 2009.



SECTION 14-1-207. Additional assessment, magistrate's court; remittance; disposition; annual audits.

(A) A person who is convicted of, pleads guilty or nolo contendere to, or forfeits bond for an offense occurring after June 30, 2008, tried in magistrates court must pay an amount equal to 107.5 percent of the fine imposed as an assessment. This assessment must be paid to the magistrate and deposited as required by Section 22-1-70 in the county in which the criminal judgment is rendered for remittance to the State Treasurer by the county treasurer. The assessment is based upon that portion of the fine that is not suspended and assessments must not be waived, reduced, or suspended. The assessment may not be imposed on convictions for violations of Sections 56-3-1970, 56-5-2510, and 56-5-2530, or another state law, municipal ordinance, or county ordinance restricting parking in a prohibited zone or in a parking place clearly designated for handicapped persons.

(B) The county treasurer must remit 11.16 percent of the revenue generated by the assessment imposed in subsection (A) to the county to be used for the purposes set forth in subsection (D) and remit the balance of the assessment revenue to the State Treasurer on a monthly basis by the fifteenth day of each month and make reports on a form and in a manner prescribed by the State Treasurer. Assessments paid in installments must be remitted as received.

(C) After deducting amounts provided pursuant to Section 14-1-210, the State Treasurer shall deposit the balance of the assessments received as follows:

(1) 32.36 percent for programs established pursuant to Chapter 21 of Title 24 and the Shock Incarceration Program as provided in Article 13, Chapter 13 of Title 24;

(2) 20.72 percent to the Law Enforcement Training Council for training in the fields of law enforcement and criminal justice;

(3) .60 percent to the Department of Public Safety to defray the cost of erecting and maintaining the South Carolina Law Enforcement Officers Hall of Fame. When funds collected pursuant to this item exceed the necessary costs and expenses of the South Carolina Law Enforcement Officers Hall of Fame operation and maintenance as determined by the Department of Public Safety, the department may retain, carry forward, and expend the surplus to defray the costs of maintaining and operating the Hall of Fame;

(4) 18.82 percent for the State Office of Victim Assistance;

(5) 15.93 percent to the general fund;

(6) 10.49 percent to the Office of Indigent Defense for the defense of indigents;

(7) .92 percent to the Office of the Attorney General for a fund to provide support for counties involved in complex criminal litigation. For the purposes of this item, "complex criminal litigation" means criminal cases in which the State is seeking the death penalty and has served notice as required by law upon the defendant's counsel and the county involved has expended more than two hundred fifty thousand dollars for a particular case in direct support of operating the court of general sessions and for prosecution related expenses. The Attorney General shall develop guidelines for determining what expenses are reimbursable from the fund and shall approve all disbursements from the fund. Funds must be paid to a county for all expenditures authorized for reimbursement under this item except for the first one hundred thousand dollars the county expended in satisfying the requirements for reimbursement from the fund; however, money disbursed from this fund must be disbursed on a "first received, first paid" basis. When revenue in the fund reaches five hundred thousand dollars, all revenue in excess of five hundred thousand dollars must be credited to the general fund of the State. Unexpended revenue in the fund at the end of the fiscal year carries over and may be expended in the next fiscal year; and

(8) .16 percent to the Office of the State Treasurer to defray the administrative expenses associated with collecting and distributing the revenue of these assessments.

(D) The revenue retained by the county under subsection (B) must be used for the provision of services for the victims of crime including those required by law. These funds must be appropriated for the exclusive purpose of providing victim services as required by Article 15 of Title 16; specifically, those service requirements that are imposed on local law enforcement, local detention facilities, prosecutors, and the summary courts. First priority must be given to those victims' assistance programs which are required by Article 15 of Title 16 and second priority must be given to programs which expand victims' services beyond those required by Article 15 of Title 16. All unused funds must be carried forward from year to year and used exclusively for the provision of services for victims of crime. All unused funds must be separately identified in the governmental entity's adopted budget as funds unused and carried forward from previous years.

(E) To ensure that fines and assessments imposed pursuant to this section and Section 14-1-209(A) are properly collected and remitted to the State Treasurer, the annual independent external audit required to be performed for each county pursuant to Section 4-9-150 must include a review of the accounting controls over the collection, reporting, and distribution of fines and assessments from the point of collection to the point of distribution and a supplementary schedule detailing all fines and assessments collected by the magistrate's court of that county, the amount remitted to the county treasurer, and the amount remitted to the State Treasurer.

(1) To the extent that records are made available in the format determined pursuant to subsection (E)(4), the supplementary schedule must include the following elements:

(a) all fines collected by the magistrate's court;

(b) all assessments collected by the magistrate's court;

(c) the amount of fines retained by the county treasurer;

(d) the amount of assessments retained by the county treasurer;

(e) the amount of fines and assessments remitted to the State Treasurer pursuant to this section; and

(f) the total funds, by source, allocated to victim services activities, how those funds were expended, and any balances carried forward.

(2) The supplementary schedule must be included in the external auditor's report by an "in relation to" paragraph as required by generally accepted auditing standards when information accompanies the basic financial statements in auditor submitted documents.

(3) Within thirty days of issuance of the audited financial statement, the county must submit to the State Treasurer a copy of the audited financial statement and a statement of the actual cost associated with the preparation of the supplemental schedule required in this section. Upon submission to the State Treasurer, the county may retain and pay from the fines and assessments collected pursuant to this section the actual expense charged by the external auditor for the preparation of the supplemental schedule required in this subsection, not to exceed one thousand dollars each year.

(4) The clerk of court and county treasurer shall keep records of fines and assessments required to be reviewed pursuant to this subsection in the format determined by the county council and make those records available for review.

HISTORY: 1994 Act No. 497, Part II, Section 36C, eff January 1, 1995; 1995 Act No. 145, Part II, Section 113B, eff July 1, 1995; 1997 Act No. 141, Section 5A, eff July 1, 1997; 1999 Act No. 105, Section 2, eff June 28, 1999; 2000 Act No. 387, Part II, Section 83C, eff June 30, 2000; 2001 Act No. 107, Section 3, eff September 20, 2001; 2008 Act No. 283, Section 1, eff June 11, 2008; 2008 Act No. 335, Section 3, eff June 16, 2008; 2008 Act No. 353, Section 2, Pt 23E, eff July 1, 2009.



SECTION 14-1-208. Additional assessment, municipal court; remittance; disposition; annual audits.

(A) A person who is convicted of, or pleads guilty or nolo contendere to, or forfeits bond for an offense occurring after June 30, 2008, tried in municipal court must pay an amount equal to 107.5 percent of the fine imposed as an assessment. This assessment must be paid to the municipal clerk of court and deposited with the city treasurer for remittance to the State Treasurer. The assessment is based upon that portion of the fine that is not suspended, and assessments must not be waived, reduced, or suspended. The assessment may not be imposed on convictions for violations of Sections 56-3-1970, 56-5-2510, and 56-5-2530, or another state law, municipal ordinance, or county ordinance restricting parking in a prohibited zone or in a parking place clearly designated for handicapped persons.

(B) The city treasurer must remit 11.16 percent of the revenue generated by the assessment imposed in subsection (A) to the municipality to be used for the purposes set forth in subsection (D) and remit the balance of the assessment revenue to the State Treasurer on a monthly basis by the fifteenth day of each month and make reports on a form and in a manner prescribed by the State Treasurer. Assessments paid in installments must be remitted as received.

(C) After deducting amounts provided pursuant to Section 14-1-210, the State Treasurer shall deposit the balance of the assessments received as follows:

(1) 14.04 percent for programs established pursuant to Chapter 21 of Title 24 and the Shock Incarceration Program as provided in Article 13, Chapter 13 of Title 24;

(2) 13.89 percent to the Law Enforcement Training Council for training in the fields of law enforcement and criminal justice;

(3) .36 percent to the Department of Public Safety to defray the cost of erecting and maintaining the South Carolina Law Enforcement Officers Hall of Fame. When funds collected pursuant to this item exceed the necessary costs and expenses of the South Carolina Law Enforcement Officers Hall of Fame operation and maintenance as determined by the Department of Public Safety, the department may retain, carry forward, and expend the surplus for the purpose of defraying the costs of maintaining and operating the Hall of Fame;

(4) 10.38 percent for the State Office of Victim Assistance;

(5) 11.53 percent to the general fund;

(6) 10.56 percent to the Office of Indigent Defense for the defense of indigents;

(7) .89 percent to the Department of Mental Health to be used exclusively for the treatment and rehabilitation of drug addicts within the department's addiction center facilities;

(8) .54 percent to the Office of the Attorney General for a fund to provide support for counties involved in complex criminal litigation. For the purposes of this item, "complex criminal litigation" means criminal cases in which the State is seeking the death penalty and has served notice as required by law upon the defendant's counsel and the county involved has expended more than one hundred thousand dollars for a particular case in direct support of operating the court of general sessions and for prosecution-related expenses. The Attorney General shall develop guidelines for determining what expenses are reimbursable from the fund and shall approve all disbursements from the fund. Funds must be paid to a county for all expenditures authorized for reimbursement under this item except for the first one hundred thousand dollars the county expended in satisfying the requirements for reimbursement from the fund; however, money disbursed from this fund must be disbursed on a "first received, first paid" basis. When revenue in the fund reaches five hundred thousand dollars, all revenue in excess of five hundred thousand dollars must be credited to the general fund of the State. Unexpended revenue in the fund at the end of the fiscal year carries over and may be expended in the next fiscal year;

(9)(a) 9.16 percent to the Department of Public Safety for the programs established pursuant to Section 56-5-2953(E); and

(b) 1.31 percent to SLED for the programs established pursuant to Section 56-5-2953(E);

(10) 13.61 percent to the Governor's Task Force on Litter and in the expenditure of these funds, the provisions of Chapter 35 of Title 11 do not apply;

(11) 13.61 percent to the Department of Juvenile Justice. The Department of Juvenile Justice must apply the funds generated by this item to offset the nonstate share of allowable costs of operating juvenile detention centers so that per diem costs charged to local governments utilizing the juvenile detention centers do not exceed twenty-five dollars a day. Notwithstanding this provision of law, the director of the department may waive, reduce, defer, or reimburse the charges paid by local governments for juvenile detention placements. The department may apply the remainder of the funds generated by this item, if any, to operational or capital expenses associated with regional evaluation centers; and

(12) .12 percent to the Office of the State Treasurer to defray the administrative expenses associated with the collecting and distributing the revenue of these assessments.

(D) The revenue retained by the municipality under subsection (B) must be used for the provision of services for the victims of crime including those required by law. These funds must be appropriated for the exclusive purpose of providing victim services as required by Article 15 of Title 16; specifically, those service requirements that are imposed on local law enforcement, local detention facilities, prosecutors, and the summary courts. First priority must be given to those victims' assistance programs which are required by Article 15 of Title 16 and second priority must be given to programs which expand victims' services beyond those required by Article 15 of Title 16. All unused funds must be carried forward from year to year and used exclusively for the provision of services for victims of crime. All unused funds must be separately identified in the governmental entity's adopted budget as funds unused and carried forward from previous years.

(E) To ensure that fines and assessments imposed pursuant to this section and Section 14-1-209(A) are properly collected and remitted to the State Treasurer, the annual independent external audit required to be performed for each municipality pursuant to Section 5-7-240 must include a review of the accounting controls over the collection, reporting, and distribution of fines and assessments from the point of collection to the point of distribution and a supplementary schedule detailing all fines and assessments collected at the court level, the amount remitted to the municipal treasurer, and the amount remitted to the State Treasurer.

(1) To the extent that records are made available in the format determined pursuant to subsection (E)(4), the supplementary schedule must include the following elements:

(a) all fines collected by the clerk of court for the municipal court;

(b) all assessments collected by the clerk of court for the municipal court;

(c) the amount of fines retained by the municipal treasurer;

(d) the amount of assessments retained by the municipal treasurer;

(e) the amount of fines and assessments remitted to the State Treasurer pursuant to this section; and

(f) the total funds, by source, allocated to victim services activities, how those funds were expended, and any balances carried forward.

(2) The supplementary schedule must be included in the external auditor's report by an "in relation to" paragraph as required by generally accepted auditing standards when information accompanies the basic financial statements in auditor submitted documents.

(3) Within thirty days of issuance of the audited financial statement, the municipality must submit to the State Treasurer a copy of the audited financial statement and a statement of the actual cost associated with the preparation of the supplemental schedule required in this section. Upon submission to the State Treasurer, the municipality may retain and pay from the fines and assessments collected pursuant to this section the actual expense charged by the external auditor for the preparation of the supplemental schedule required in this subsection, not to exceed one thousand dollars each year.

(4) The clerk of court and municipal treasurer shall keep records of fines and assessments required to be reviewed pursuant to this subsection in the format determined by the municipal governing body and make those records available for review.

HISTORY: 1994 Act No. 497, Part II, Section 36D, eff January 1, 1995; 1995 Act No. 145, Part II, Section 113C, eff July 1, 1995; 1996 Act No. 458, Part II, Section 80A, eff upon approval (took effect June 19, 1996); 1997 Act No. 141, Section 6A, eff July 1, 1997; 1998 Act No. 434, Section 12, eff June 29, 1998; 1999 Act No. 105, Section 3, eff June 28, 1999; 2000 Act No. 387, Part II, Section 54A, eff October 1, 2000; 2000 Act No. 387, Part II, Section 83D, eff June 30, 2000; 2001 Act No. 107, Section 3, eff September 20, 2001; 2008 Act No. 283, Section 2, eff June 11, 2008; 2008 Act No. 335, Section 4, eff June 16, 2008; 2008 Act No. 353, Section 2, Pt 23F, eff July 1, 2009.



SECTION 14-1-209. Payment of fine and assessment in installments.

(A) If a payment for a fine and assessment levied in the circuit court is made in installments, the clerk of court must treat sixty-two percent of each installment as payment for a fine and distribute it pursuant to Section 14-1-205 and thirty-eight percent of each installment as payment for an assessment and distribute it pursuant to Section 14-1-206.

(B) If a payment for a fine and assessment levied in the magistrate's court is made in installments, the magistrate must treat 47 percent of each installment as payment for an assessment and distribute it pursuant to Section 14-1-207.

(C) If a payment for a fine and assessment levied in the municipal court is made in installments, the municipal court judge must treat 40 percent of each installment as payment for an assessment and distribute it pursuant to Section 14-1-208.

HISTORY: 1994 Act No. 497, Part II, Section 36E, eff January 1, 1995; 1996 Act No. 292, Section 2, eff May 6, 1996.



SECTION 14-1-210. Periodic audits of county and municipal treasurers and clerks of court to determine whether mandated fees collected and remitted; reports; collection and distribution of assessments, etc., training.

(A) Based upon a random selection process, the State Auditor shall periodically examine the books, accounts, receipts, disbursements, vouchers, and any records considered necessary of the county treasurers, municipal treasurers, county clerks of court, magistrates, and municipal courts to report whether or not the assessments, surcharges, fees, fines, forfeitures, escheatments, or other monetary penalties imposed or mandated, or both, by law in family court, circuit court, magistrates court, and municipal court are properly collected and remitted to the State. In addition, these audits shall determine if the proper amount of funds have been reported, retained, and allocated for victim services in accordance with the law. These audits must be performed in accordance with standard auditing practices to include the right to respond to findings before the publishing of the audit report. The State Auditor shall submit a copy of the completed audit report to the chairmen of the House Ways and Means Committee, Senate Finance Committee, House Judiciary Committee, Senate Judiciary Committee, and the Governor. If the State Auditor finds that a jurisdiction has over remitted the state's portion of the funds collected by the jurisdiction or over reported or over retained crime victim funds, the State Auditor shall notify the State Treasurer to make the appropriate adjustment to that jurisdiction. If the State Auditor finds that a jurisdiction has under remitted, incorrectly reported, incorrectly retained, or incorrectly allocated the State or victim services portion of the funds collected by the jurisdiction, the State Auditor shall determine where the error was made. If the error is determined to have been made by the county or municipal treasurer's office, the State Auditor shall notify the State Office of Victim Assistance for the crime victim portion and the chief administrator of the county or municipality of the findings and, if full payment has not been made by the county or municipality within ninety days of the audit notification, the State Treasurer shall adjust the jurisdiction's State Aid to Subdivisions Act funding in an amount equal to the amount determined by the State Auditor to be the state's portion; or equal to the amount incorrectly reported, retained, or allocated pursuant to Sections 14-1-206, 14-1-207, 14-1-208, and 14-1-211.

If an error is determined to have been made at the magistrate, municipal, family, or circuit courts, the State Auditor shall notify the responsible office, their supervising authority, and the chief justice of the State. If full payment has not been made by the court within ninety days of the audit notification, the chief magistrate or municipal court or clerk of court shall remit an amount equal to the amount determined by the State Auditor to be the state's portion or the crime victim fund portion within ninety days of the audit notification.

(B) The State Auditor shall conduct these examinations and the local authority is required to participate in and cooperate fully with the examination. The State Auditor may subcontract with independent auditors on audits required pursuant to subsection (A) of this section. The State Auditor shall create an audit team to perform these audits. The State Treasurer shall transfer, in each fiscal year, the first $10,900 received from the General Sessions Court pursuant to Section 14-1-206, the first $136,600 received from magistrates court pursuant to Section 14-1-207, and the first $102,500 received from municipal court pursuant to Section 14-1-208 for a total of $250,000 to the State Auditor's Office to fund these audits as required pursuant to subsection (A) of this section. Notwithstanding any other provision of law, a state agency or local governmental entity receiving assessments, surcharges, fees, fines, forfeitures, escheatments, or other monetary penalties imposed or mandated, or both, by law in family court, circuit court, magistrates court, and municipal court may use any of its funds to assist the State Auditor's Office in funding these audits.

(C) Each municipality shall submit a copy of its annual audit report as provided pursuant to Section 5-7-240 without charge to both the Office of the State Treasurer and the State Auditor's Office within thirty days of the report being made public. If a municipality fails to provide the copy of the annual audit within the time provided, the Office of the State Treasurer may withhold the municipality's State Aid to Subdivisions Act distribution until the annual audit report is properly filed.

(D) The Office of the State Treasurer and South Carolina Court Administration shall make available annually training on the collection and distribution of assessments, surcharges, fees, fines, forfeitures, escheatments, or other monetary penalties imposed or mandated, or both, by law in family court, circuit court, magistrates court, and municipal court for the counties, municipalities, and court employees.

(E) The State Treasurer shall transfer, in each fiscal year, $2,000 received from the General Sessions Court pursuant to Section 14-1-206, $5,000 received from magistrates court pursuant to Section 14-1-207, and $3,000 received from municipal court pursuant to Section 14-1-208 for a total of $10,000 to fund annual training on the collection and distribution of assessments, surcharges, fees, fines, forfeitures, escheatments, or other monetary penalties imposed or mandated, or both, by law in family court, circuit court, magistrates court, and municipal court for the counties, municipalities, and court employees. The Office of the State Treasurer and South Carolina Court Administration are responsible for the annual training prescribed by this section.

HISTORY: 2008 Act No. 353, Section 2, Pt 23C, eff July 1, 2009.



SECTION 14-1-211. General Sessions Court surcharge; fund retention for crime victim services; unused funds; reports; audits.

(A)(1) In addition to all other assessments and surcharges, a one hundred dollar surcharge is imposed on all convictions obtained in general sessions court and a twenty-five dollar surcharge is imposed on all convictions obtained in magistrates and municipal courts in this State. The surcharge may not be imposed on convictions for misdemeanor traffic offenses including, but not limited to, violations of Sections 56-3-1970, 56-5-2510, and 56-5-2530, or another state law, municipal ordinance, or county ordinance restricting parking in a prohibited zone or in a parking place clearly designated for handicapped persons. However, the surcharge applies to all violations of Section 56-5-2930 and Section 56-5-2933. No portion of the surcharge may be waived, reduced, or suspended.

(2) In addition to all other assessments and surcharges, a one hundred dollar surcharge is imposed on all convictions pursuant to Section 56-5-2930 and Section 56-5-2933. No portion of the surcharges imposed pursuant to this section may be waived, reduced, or suspended.

(B) The revenue collected pursuant to subsection (A)(1) must be retained by the jurisdiction which heard or processed the case and paid to the city or county treasurer, for the purpose of providing services for the victims of crime, including those required by law. Any funds retained by the county or city treasurer pursuant to subsection (A)(1) must be deposited into a separate account for the exclusive use for all activities related to the requirements contained in this provision. For the purpose of funds allocation and expenditure, these funds are a part of the general funds of the city or county. These funds must be appropriated for the exclusive purpose of providing victim services as required by Chapter 3, Article 15 of Title 16; specifically, those service requirements that are imposed on local law enforcement, local detention facilities, prosecutors, and the summary courts. First priority must be given to those victims' assistance programs which are required by Chapter 3, Article 15 of Title 16 and second priority must be given to programs which expand victims' services beyond those required by Chapter 3, Article 15 of Title 16. These funds must be used for, but are not limited to, salaries, equipment that includes computer equipment and internet access, or other expenditures necessary for providing services to crime victims. All unused funds must be carried forward from year to year and used exclusively for the provision of services to the victims of crime. All unused funds must be separately identified in the governmental entity's adopted budget as funds unused and carried forward from previous years. The revenue collected pursuant to subsection (A)(2) must be paid over to the State Treasurer monthly and placed in a separate account to be used for spinal cord research by the Medical University of South Carolina.

All one-time operating and administrative costs for municipal and county governments related to computer upgrades or programming related to these surcharges shall be deducted from the revenue collected pursuant to subsection (A)(2) by municipal and county governments before remission of these funds to the State Treasurer. All operating, personnel, and administrative costs and expenses of the Spinal Cord Injury Research Board and its programs as established in Article 5, Chapter 38 of Title 44, must be paid for through revenue collected pursuant to subsection (A)(2) and deposited in this separate account. A report detailing the use of these funds must be furnished to the General Assembly on an annual basis.

(C) The surcharged revenue retained by the general sessions court, magistrate's, or municipal courts in this State pursuant to subsection (B) must be reported by the city or county treasurer to the State Treasurer monthly. All unused funds must be carried forward from year to year and used exclusively for the provision of services to the victims of crime. All unused funds must be separately identified in the governmental entity's adopted budget as funds unused and carried forward from previous years.

(D) To ensure that surcharges imposed pursuant to this section are properly collected and remitted to the city or county treasurer, the annual independent external audit required to be performed for each municipality pursuant to Section 5-7-240 and each county pursuant to Section 4-9-150 must include a review of the accounting controls over the collection, reporting, and distribution of surcharges from the point of collection to the point of distribution and a supplementary schedule detailing all surcharges collected at the court level, and the amount remitted to the municipality or county.

(1) The supplementary schedule must include the following elements:

(a) all surcharges collected by the clerk of court for the general sessions, magistrate's, or municipal court;

(b) the amount of surcharges retained by the city or county treasurer pursuant to this section;

(c) the amount of funds allocated to victim services by fund source; and

(d) how those funds were expended, and any carry forward balances.

(2) The supplementary schedule must be included in the external auditor's report by an "in relation to" paragraph as required by generally accepted auditing standards when information accompanies the basic financial statements in auditor submitted documents.

HISTORY: 1997 Act No. 141, Section 7, eff July 1, 1997; 1998 Act No. 343, Section 1G, eff June 8, 1998; 1999 Act No. 105, Section 4, eff June 28, 1999; 2000 Act No. 387, Part II, Section 83E, eff June 30, 2000; 2000 Act No. 390, Section 1; 2008 Act No. 283, Section 3, eff June 11, 2008.



SECTION 14-1-212. Surcharges on fines; distribution.

(A) In addition to all other assessments and surcharges, a twenty-five dollar surcharge is imposed on all fines, forfeitures, escheatments, or other monetary penalties imposed in the general sessions court or in magistrates or municipal court for misdemeanor traffic offenses or for nontraffic violations. No portion of the surcharge may be waived, reduced, or suspended.

(B)(1) The revenue collected pursuant to subsection (A) must be retained by the jurisdiction which heard or processed the case and paid to the State Treasurer within thirty days after receipt. The State Treasurer may retain in a fiscal year the actual cost associated with the collection of this surcharge not to exceed forty thousand dollars. The State Treasurer shall allocate and transfer quarterly the remaining revenue as follows:

(a) 18.50 percent to the Prosecution Coordination Commission for allocations to circuit solicitors in the manner provided pursuant to this subsection for the operations of solicitors' offices, a portion of which, at the option of a solicitor, may be used for drug courts in the judicial circuit;

(b) 22.10 percent to the Department of Juvenile Justice for the Coastal Evaluation Center, for Assault Prevention, and other federal lawsuit related expenses;

(c) 15 percent to the State Law Enforcement Division for its general purposes;

(d) 15 percent to the Department of Corrections for its general purposes;

(e) 3.75 percent to the Office of the Attorney General for its general purposes;

(f) 8.56 percent to the Judicial Department for its general purposes;

(g) 1.55 percent to the Department of Natural Resources for statewide police responsibilities;

(h) 1 percent to the Office of Indigent Defense, Division of Appellate Defense for its general purposes;

(i) 0.10 percent to the Forestry Commission for statewide police responsibilities; and

(j) 14.44 percent to the Department of Public Safety for the Highway Patrol Division for equipment, vehicle purchases, and associated vehicle expenses, including maintenance and gasoline.

(2) The State Treasurer shall transmit the portion of these funds earmarked for the solicitors' offices to the Prosecution Coordination Commission which then shall apportion these funds among the circuit solicitors of this State on a per capita basis equal to the population in that circuit compared to the population of the State as a whole based on the most recent official United States Census. Amounts generated by this section for use by solicitors' offices must be in addition to any amounts presently being provided by the county for these services and may not be used to supplant funding already allocated for these services by the county.

(C) The State Treasurer may request the State Auditor to examine the financial records of any jurisdiction which he believes is not timely transmitting the funds required to be paid to the State Treasurer pursuant to subsection (B). The State Auditor is further authorized to conduct these examinations and the local jurisdiction is required to participate in and cooperate fully with the examination.

HISTORY: 2008 Act No. 353, Section 2, Pt 32C, eff July 1, 2009.



SECTION 14-1-213. Surcharge on monetary penalties imposed for drug offenses; apportionment and use of funds; examination of financial records by State Auditor.

(A) In addition to all other assessments and surcharges required to be imposed by law, a one hundred fifty dollar surcharge is also levied on all fines, forfeitures, escheatments, or other monetary penalties imposed in general sessions court or in magistrates or municipal court for misdemeanor or felony drug offenses. No portion of the surcharge may be waived, reduced, or suspended.

(B) The revenue collected pursuant to subsection (A) must be retained by the jurisdiction that heard or processed the case and paid to the State Treasurer within thirty days of receipt. The State Treasurer shall transmit these funds to the Prosecution Coordination Commission which shall then apportion these funds among the sixteen judicial circuits on a per capita basis equal to the population in that circuit compared to the population of the State as a whole based on the most recent official United States census. The funds must be used for drug treatment court programs only.

(C) It is the intent of the General Assembly that the amounts generated by this section are in addition to any amounts presently being provided for drug treatment court programs and may not be used to supplant funding already allocated for these services.

(D) The State Treasurer may request the State Auditor to examine the financial records of a jurisdiction which he believes is not timely transmitting the funds required to be paid to the State Treasurer pursuant to subsection (B). The State Auditor is further authorized to conduct these examinations and the local jurisdiction is required to participate in and cooperate fully with the examination.

HISTORY: 2008 Act No. 353, Section 2, Pt 11C.1, eff July 1, 2008; 2010 Act No. 273, Section 35, eff June 2, 2010.



SECTION 14-1-214. Payment of fines, fees, court costs, etc., by credit or debit card.

(A) Clerks of court, registers of deeds, magistrates, and municipal court judges may:

(1) accept payment by credit card or debit card of a fine, fee, assessment, court cost, or other surcharge; and

(2) impose a fee for processing payment by credit card. Notwithstanding fees imposed by other provisions of law, the clerk of court, register of deeds, magistrate, and municipal court judge must impose a separate fee on the person making a payment by credit card that wholly offsets the amount of administrative fees charged to the court.

(B) If a payment by credit card is not honored by the credit card company on which the funds are drawn, the:

(1) court or register of deeds, may collect a service charge from the person who owes the fine, fee, assessment, court cost, or other surcharge. The service charge is an addition to the original fine, fee, assessment, court cost, or other surcharge and is for the collection of that original amount. The amount of the service charge must be the same amount as the fee charged for the collection of a check drawn on an account with insufficient funds; and

(2) underlying obligation survives and the state or local government retains all remedies for enforcement which would have applied if the credit card transaction had not occurred.

(C) The court or register of deeds, collecting a fee or service charge pursuant to this section must deposit the credit card fee or service charge in the general fund of the court's respective governmental unit.

(D) The clerk of court, register of deeds, magistrate, or municipal court judge who accepts payment by credit card or debit card pursuant to this section may refuse acceptance of credit or debit cards of an individual if, the:

(1) individual has been convicted of a violation of Chapter 14, Title 16;

(2) individual has previously tendered to the court a credit or debit card or credit or debit card information which did not ultimately result in payment by the credit or debit card issuer;

(3) bank or credit card issuer does not authorize payment; or

(4) validity of the credit or debit card is not verifiable.

HISTORY: 2002 Act No. 295, Section 1, eff July 1, 2002; 2010 Act No. 229, Section 1, eff June 7, 2010.



SECTION 14-1-215. Retired judges or justices may preside in certain courts.

A retired judge or justice from the Supreme Court, court of appeals, or circuit court of this State may be assigned by the Chief Justice of the Supreme Court to preside over any official proceeding in any circuit court of this State. A retired judge or justice from the Supreme Court or court of appeals of this State may be assigned by the Chief Justice of the Supreme Court to act as an associate justice or judge in any proceeding before the Supreme Court or court of appeals. A retired judge from the family court of this State may be assigned by the Chief Justice of the Supreme Court to preside over any official proceeding in any family court of this State.

In order to be eligible to be appointed by the Chief Justice to serve, any retired justice or judge of this State must have been reviewed in the manner provided in Section 2-19-10 et seq. and found by the commission to be qualified to serve in these situations within two years of the date of his appointment to serve, except that if a justice or judge retired before the expiration of his then current term, no further review of that justice or judge is required until that term would have expired.

HISTORY: 1990 Act No. 610, Part II Section 2; 1992 Act No. 355, Section 1; 1993 Act No. 22, Section 1, eff April 22, 1993; 1995 Act No. 89, Section 1, eff June 7, 1995; 1996 Act No. 391, Part IV, Section 4, eff June 4, 1996.



SECTION 14-1-216. Prohibition against assignment of family court judge to circuit court; exceptions.

No active family court judge may be assigned to preside over any official proceeding in the circuit court except that the Chief Justice may appoint an active family court judge as a special circuit court judge to accept grand jury presentments and to accept and impose sentences for pleas of guilty and nolo contendere.

HISTORY: 1990 Act No. 610, Part III, Section 4, eff July 1, 1991; 1992 Act No. 355, Section 2, eff May 4, 1992.



SECTION 14-1-217. Exemption from filing fees in actions brought pursuant to Sexually Violent Predator Act.

The State, or a person or entity acting on behalf of the State, is not required to pay filing fees as provided in this chapter or as otherwise provided by law in proceedings brought pursuant to Chapter 48 of Title 44, the Sexually Violent Predator Act.

HISTORY: 2008 Act No. 353, Section 2, Pt 10D, eff July 1, 2009.



SECTION 14-1-218. Allocation of deposits pursuant to Sections 14-1-206(C)(6), 14-1-207(C)(5) and 14-1-208(C)(5).

From the deposits made pursuant to Section 14-1-206(C)(6), Section 14-1-207(C)(5), and Section 14-1-208(C)(5), three million two hundred thousand dollars shall be allocated to the following agencies for support of the programs specified:

(1) five hundred thousand dollars to the Department of Juvenile Justice for the Juvenile Arbitration Program;

(2) four hundred fifty thousand dollars to the Department of Juvenile Justice for the Marine Institutes;

(3) five hundred thousand dollars to the Department of Juvenile Justice for the regional status offender programs; and

(4) one million seven hundred fifty thousand dollars to the Office of Indigent Defense.

HISTORY: 2008 Act No. 353, Section 2, Pt 23G, eff July 1, 2009.



SECTION 14-1-220. Transmittal of monies received from cost of court assessments; deposit of funds collected from offenders in restitution centers.

Each city recorder, mayor, or municipal clerk of court or other person who receives monies from the cost of court assessments in criminal or traffic cases in the municipal courts shall transmit all these monies to the Office of State Treasurer. Each county clerk of court, magistrate, or other person who receives monies from the cost of court assessments in general sessions or magistrates courts shall transmit all these monies to the county treasurer of the county. These transmittals must be made no less frequently than once each month, and must be completed on or before the fifteenth day of the month following the month being reported. The municipal clerk of court or county treasurer shall then forward the total sum collected to the State Treasurer on or before the twenty-fifth day of the month. Any municipality in this State may enter into a mutual agreement with the county in which it is located to provide for joint collections and transmittals under those terms and conditions as the respective bodies may agree. In these cases, receipts and transmittals required by this section shall reflect, in the report of transmittal to the State Treasurer, the collection and forwarding of all monies from the named sources.

The Department of Probation, Parole, and Pardon Services shall deposit with the State Treasurer funds collected from offenders in restitution centers for credit to the same account as funds collected under Section 14-1-210.

HISTORY: 1985 Act No. 201, Part II, Section 52B, eff July 1, 1985; 1986 Act No. 462, Section 40(A), eff July 1, 1985.



SECTION 14-1-230. Recording of monthly submissions by State Treasurer; location and utilization of funds.

The State Treasurer shall record, before the last day of that same month, the total monthly submissions of monies from the respective county treasurers and municipal clerks of courts, and the Department of Probation, Parole, and Pardon Services shall deposit these monies into a separate and restricted account. Funds deposited to this account shall remain in the account from fiscal year to fiscal year and shall be available to the General Assembly for appropriation to programs established pursuant to Chapter 21 of Title 24.

HISTORY: 1985 Act No. 201, Part II, Section 52C, eff July 1, 1985; 1986 Act No. 462, Section 40(A), eff July 1, 1985.



SECTION 14-1-235. Appointment of attorney in civil action.

A judge, court, or court official shall not appoint an attorney to represent a party in a civil action unless the authority to make the appointment is provided specifically by statute.

HISTORY: 2003 Act No. 19, Section 1, eff upon approval (became law without the Governor's signature on April 23, 2003).






CHAPTER 2 - ABOLITION OF CERTAIN COURTS AND OFFICES

SECTION 14-2-10. Abolition of single county and multi-county family courts, juvenile courts, domestic relations courts, and juvenile and domestic relations courts.

All single county and multi-county family courts, juvenile courts, domestic relations courts, juvenile and domestic relations courts, shall be abolished on July 1, 1977, and the jurisdiction of such courts devolved upon the statewide family court system as established by this title.

HISTORY: 1976 Act No. 690 Art. VII Section 1.



SECTION 14-2-20. Service of judges of abolished courts as masters-in-equity, standing masters or special referees.

Any judge of a court abolished pursuant to the provisions of Section 14-2-10 who also served as master-in-equity, standing master or special referee shall unless elected family court judge continue to serve as such master or special referee until July 1, 1979. If such judge is elected family court judge, a vacancy in such office shall exist and shall be filled as provided by law.

HISTORY: 1976 Act No. 690 Art. VII Section 2.



SECTION 14-2-30. When jurisdictions of certain courts abolished.

Any court inferior to the circuit court which has other jurisdiction in addition to its jurisdiction which is granted to the family courts as provided by Section 14-2-10 shall continue to have such other jurisdiction, including civil, criminal, or both, until July 1, 1979.

HISTORY: 1976 Act No. 690 Art. VII Section 3.



SECTION 14-2-40. Jurisdiction, duties and functions of magistrate and municipal courts unaffected.

Except as provided in Section 22-3-10, the provisions of 1976 Act No. 690, as codified in this title and elsewhere in this Code, shall not affect the jurisdiction, duties or functions of the magistrate and municipal courts of this State.

HISTORY: 1976 Act No. 690 Art. VII Section 4.



SECTION 14-2-50. Time when certain courts and offices shall be abolished.

County courts and other similar courts with jurisdiction inferior to the circuit courts and the office of standing master shall be abolished on July 1, 1979, and the jurisdiction of the office devolved upon the unified court system; provided, however, that such county courts, other courts of similar jurisdiction and the office of standing master shall be continued pursuant to Section 22 of Article V of the Constitution until July 1, 1979, subject, however, to the provisions of Article XI, Section 2 of 1976 Act No. 690; provided, further, that the General Assembly prior to July 1, 1979, shall provide sufficient judicial manpower to assure adequate staffing for the unified court system as provided by this act. The offices of master-in-equity and special referee shall continue to be a part of the judicial system.

HISTORY: 1976 Act No. 690 Art. VII Section 5; 1979 Act No. 164 Part II Section 1, eff July 1, 1979.



SECTION 14-2-60. Transition of abolished courts into unified judicial system.

The Supreme Court by rule or order shall provide for the transition into the unified judicial system of the jurisdiction of those courts abolished by the provisions of this act and for the assignment of cases pending at such time.

HISTORY: 1976 Act No. 690 Art VII Section 6.






CHAPTER 3 - SUPREME COURT

SECTION 14-3-10. Composition of court and election of justices; term.

The Supreme Court shall consist of a Chief Justice and four associate justices, who shall be elected by a joint viva voce vote of the General Assembly for a term of ten years and shall continue in office until their successors are elected and qualified. They shall be so classified that one of them shall go out of office every two years. The successors of the Chief Justice and associate justices shall each be elected at the session of the General Assembly next preceding the expiration of their respective terms. The time for the commencement of their terms of office shall be the first day of August after their election.

HISTORY: 1962 Code Section 15-101; 1952 Code Section 15-101; 1942 Code Section 11; 1941 (42) 120.



SECTION 14-3-20. Qualification; administration of oath of office.

The justices of the Supreme Court shall qualify within twelve months after the date of their election by taking the constitutional oath or the office shall be declared vacant by the Governor. The oath shall be administered by a justice of said court or by a circuit judge.

HISTORY: 1962 Code Section 15-102; 1952 Code Section 15-102; 1942 Code Section 14; 1932 Code Section 14; Civ. P. '22 Section 14; Civ. C. '12 Section 3818; Civ. C. '02 Section 2722; G. S. 2090; R. S. 2222; 1896 (22) 3.



SECTION 14-3-30. Salaries.

The Chief Justice shall receive such annual salary as may be provided by the General Assembly and the associate justices shall receive such annual salary as may be provided by the General Assembly. They shall not be allowed any fees or perquisites of office, nor shall they hold any other office of trust or profit under the State, the United States, or any other power.

HISTORY: 1962 Code Section 15-103; 1952 Code Section 15-103; 1942 Code Section 19; 1932 Code Section 19; Civ. P. '22 Section 19; Civ. C. '12 Section 3823; Civ. C. '02 Section 2727; G. S. 2088; R. S. 2220; 1901 (23) 622; 1905 (24) 845; 1917 (30) 131; 1919 (31) 101; 1928 (35) 1237; 1935 (39) 88; 1948 (45) 1716; 1951 (47) 546, 710; 1963 (53) 358; 1964 (53) 1918; 1966 (54) 2424; 1970 (56) 2085.



SECTION 14-3-40. Vacancies; term of incumbent.

All vacancies in the Supreme Court shall be filled by elections as herein prescribed; provided, that if the unexpired term does not exceed one year such vacancy may be filled by executive appointment. When a vacancy is so filled by either appointment or election, the incumbent shall hold only for the unexpired term of his predecessor.

HISTORY: 1962 Code Section 15-104; 1952 Code Section 15-104; 1942 Code Section 20; 1932 Code Section 20; Civ. P. '22 Section 20; Civ. C. '12 Section 3824; Civ. C. '02 Section 2728; G. S. 2088; R. S. 2220; 1901 (23) 622.



SECTION 14-3-50. Disqualification of justice by reason of interest or prior participation in case.

In addition to the cases mentioned in Section 14-1-130, no justice shall preside in any case or at the hearing thereof in which he may be interested or in which he may have been counsel or has presided in any inferior court.

HISTORY: 1962 Code Section 15-105; 1952 Code Section 15-105; 1942 Code Section 21; 1932 Code Section 21; Civ. P. '22 Section 21; Civ. C. '12 Section 3825; Civ. C. '02 Section 2729; 1887 (19) 85; 1926 (34) 1040; Const. 1895 Art. 5 Sections 6 and 12.



SECTION 14-3-60. Procedure when justice cannot preside in cause; special justices.

In case all or any of the justices of the Supreme Court shall be disqualified or be otherwise prevented from presiding in any cause, the court, or the justices thereof, shall certify the same to the Governor of the State, and he shall immediately commission specially the requisite number of men learned in the law for the trial and determination thereof.

HISTORY: 1962 Code Section 15-106; 1952 Code Section 15-106; 1942 Code Section 21; 1932 Code Section 21; Civ. P. '22 Section 21; Civ. C. '12 Section 3825; Civ. C. '02 Section 2729; 1887 (19) 85; 1926 (34) 1040; Const. 1895 Art. 5 Sections 6 and 12.



SECTION 14-3-70. Compensation and allowances for special justices.

When such appointments are made by the Governor, such person shall receive as compensation for his services while so acting as associate justice of the Supreme Court for the time actually engaged in performing such services the same salary allowance and expenses and stenographic hire as an associate justice of the Supreme Court would receive for the same period. Such salary and expense allowance shall be figured in the ratio that the number of days such acting associate justice is actually engaged in sitting with the court bears to the number of days that the court is actually in session during the year, except that in the event such acting associate justice shall sit and hear only one cause he shall receive only fifty per cent of the salary and allowances herein fixed.

HISTORY: 1962 Code Section 15-107; 1952 Code Section 15-107; 1942 Code Section 21; 1932 Code Section 21; Civ. P. '22 Section 21; Civ. C. '12 Section 3825; Civ. C. '02 Section 2729; 1887 (19) 85; 1926 (34) 1040; Const. 1895 Art. 5 Sections 6 and 12.



SECTION 14-3-80. Presiding officer.

The Chief Justice shall preside. In the absence of the Chief Justice, the justice oldest in service and present shall preside.

HISTORY: 1962 Code Section 15-108; 1952 Code Section 15-108; 1942 Code Sections 11, 12; 1932 Code Section 11; Civ. P. '22 Section 11; Civ. C. '12 Section 3815; Civ. C. '02 Section 2721; 1896 (22) 3; 1941 (42) 120; Const. Art. 5 Section 2.



SECTION 14-3-90. Attendance; quorum.

It shall be the duty of all the justices to be present. Any three of the justices shall constitute a quorum.

HISTORY: 1962 Code Section 15-109; 1952 Code Section 15-109; 1942 Code Section 12; 1932 Code Section 11; Civ. P. '22 Section 11; Civ. C. '12 Section 3815; Civ. C. '02 Section 2721; 1896 (22) 3; 1941 (42) 120; Const. Art. 5 Section 2.



SECTION 14-3-100. Effect of lack of quorum.

If at any stated term of the court a quorum thereof shall not attend on the first day of the term, the justice or justices attending may adjourn the court from day to day for ten days after the time appointed for the commencement of the term, unless a quorum shall sooner attend or unless a sufficient number of men learned in the law, commissioned by the Governor as provided in Section 14-3-60, to make a quorum, shall sooner attend, and the business of the court shall not in such case be continued over to the next stated term thereof until the expiration of such ten days.

HISTORY: 1962 Code Section 15-110; 1952 Code Section 15-110; 1942 Code Section 11; 1941 (42) 120.



SECTION 14-3-110. Messenger and attendant.

The Supreme Court shall appoint a messenger of the court and an attendant to hold for the term of four years, subject to removal by the court, and shall prescribe the duties of the officers so appointed.

HISTORY: 1962 Code Section 15-111; 1952 Code Section 15-111; 1942 Code Section 16; 1932 Code Section 16; Civ. P. '22 Section 16; Civ. C. '12 Section 3820; Civ. C. '02 Section 2724; G. S. 2094; R. S. 2226; 1896 (22) 3; 1918 (30) 788.



SECTION 14-3-120. Reporter.

The Supreme Court shall appoint a reporter for a term of four years, who shall take the constitutional oath before any one of the justices or the clerk of the Supreme Court.

HISTORY: 1962 Code Section 15-112; 1952 Code Section 15-112; 1942 Code Section 18; 1932 Code Section 18; Civ. P. '22 Section 18; Civ. C. '12 Section 3822; Civ. C. '02 Section 2726; G. S. 2102 to 2108; R. S. 2237 to 2241; 1896 (22) 3; 1901 (23) 622; 1920 (31) 1049; 1929 (36) 52.



SECTION 14-3-130. Clerk.

The Supreme Court shall also appoint a clerk, who shall hold his office for four years and who shall have the custody and keeping of its records and shall furnish certified copies thereof to persons desiring the same upon the payment of the fees prescribed by law. He shall receive a fee of fifty cents for each certificate.

HISTORY: 1962 Code Section 15-113; 1952 Code Section 15-113; 1942 Code Section 17; 1932 Code Section 17; Civ. P. '22 Section 17; Civ. C. '12 Section 3821; Civ. C. '02 Section 2725; R. S. 2234 to 2236; G. S. 2109 to 2111; 1896 (22) 3.



SECTION 14-3-140. Expenses of court; payment upon approval and order.

The amounts specified for expenses connected with the Supreme Court shall be paid upon the approval and order of the Chief Justice.

HISTORY: 1962 Code Section 15-114; 1952 Code Section 15-114; 1942 Code Section 3202; 1932 Code Section 3202; Civ. C. '22 Section 899; Civ. C. '12 Section 819; 1909 (26) 283.



SECTION 14-3-150. Duties of county sheriffs and clerks; enforcement of service and execution.

The Supreme Court may require the sheriff of each and every county to whom any order or process issuing from said court may be directed to serve and execute the same and shall have the same power to enforce such service and execution and to punish default thereon as is vested in circuit courts on processes issuing therefrom. The sheriff and clerk of each and every county, whenever required, shall attend any hearing in any case by any of the justices at the courthouse in any of the counties.

HISTORY: 1962 Code Section 15-115; 1952 Code Section 15-115; 1942 Code Section 23; 1932 Code Section 23; Civ. P. '22 Section 23; Civ. C. '12 Section 3827; Civ. C. '02 Section 2731; 1896 (22) 3.



SECTION 14-3-310. Original jurisdiction of Supreme Court.

The Supreme Court shall have power to issue writs or orders of injunction, mandamus, quo warranto, prohibition, certiorari, habeas corpus and other remedial and original writs.

HISTORY: 1962 Code Section 15-121; 1952 Code Section 15-121; 1942 Code Section 26; 1932 Code Section 26; Civ. P. '22 Section 26; Civ. P. '12 Section 11; Civ. P. '02 Section 11; 1896 (22) Section 1; 1901 (23) 623.



SECTION 14-3-320. Appellate jurisdiction in chancery; review of findings of fact of Family Court.

The Supreme Court shall have appellate jurisdiction only in cases of chancery, and in such appeals they shall review the findings of fact as well as the law, except in chancery cases when the facts are settled by a jury and the verdict not set aside; provided, that in cases which arise out of the Family Court, except those cases dealing with juvenile misconduct, review by the Supreme Court of the findings of fact of the Family Court shall be limited to a determination of whether or not there is substantial evidence to sustain such facts.

HISTORY: 1962 Code Section 15-122; 1952 Code Section 15-122; 1942 Code Section 26; 1932 Code Section 26; Civ. P. '22 Section 26; Civ. P. '12 Section 11; Civ. P. '02 Section 11; 1896 (22) Section 1; 1901 (23) 623; 1983 Act No. 89 Section 2, eff June 2, 1983.



SECTION 14-3-330. Appellate jurisdiction in law cases.

The Supreme Court shall have appellate jurisdiction for correction of errors of law in law cases, and shall review upon appeal:

(1) Any intermediate judgment, order or decree in a law case involving the merits in actions commenced in the court of common pleas and general sessions, brought there by original process or removed there from any inferior court or jurisdiction, and final judgments in such actions; provided, that if no appeal be taken until final judgment is entered the court may upon appeal from such final judgment review any intermediate order or decree necessarily affecting the judgment not before appealed from;

(2) An order affecting a substantial right made in an action when such order (a) in effect determines the action and prevents a judgment from which an appeal might be taken or discontinues the action, (b) grants or refuses a new trial or (c) strikes out an answer or any part thereof or any pleading in any action;

(3) A final order affecting a substantial right made in any special proceeding or upon a summary application in any action after judgment; and

(4) An interlocutory order or decree in a court of common pleas granting, continuing, modifying, or refusing an injunction or granting, continuing, modifying, or refusing the appointment of a receiver.

HISTORY: 1962 Code Section 15-123; 1952 Code Section 15-123; 1942 Code Section 26; 1932 Code Section 26; Civ. P. '22 Section 26; Civ. P. '12 Section 11; Civ. P. '02 Section 11; 1896 (22) Section 1; 1901 (23) 623; 1991 Act No. 115, Section 2, eff June 5, 1991.



SECTION 14-3-340. Reference of issues of fact to jury or referee; appointment of referees.

Whenever in the course of any action or proceeding in the Supreme Court arising in the exercise of the original jurisdiction conferred upon the court by the Constitution and laws of the State an issue of fact shall arise upon the pleadings or when an issue of fact shall arise upon a traverse to return in mandamus, prohibition or certiorari, or whenever the determination of any question of fact shall be necessary to the exercise of the jurisdiction conferred upon the Supreme Court, the court may frame an issue therein and certify the same to the circuit court for the county wherein the cause shall have originated or in case of original jurisdiction to the circuit court of the county in which the cause of action shall have arisen. The Supreme Court shall also have the same powers as are now possessed by the circuit courts of the State for the appointment of referees to take testimony and report thereon, under such instructions as may be prescribed by the court, in any cases arising in the Supreme Court wherein issues of fact shall arise.

HISTORY: 1962 Code Section 15-124; 1952 Code Section 15-124; 1942 Code Section 26; 1932 Code Section 26; Civ. P. '22 Section 26; Civ. P. '12 Section 11; Civ. P. '02 Section 11; 1896 (22) Section 1; 1901 (23) 623.



SECTION 14-3-350. Power of individual justices at chambers; appeal.

Each of the justices of the Supreme Court shall have the same power at chambers to administer oaths, issue writs of habeas corpus, mandamus, quo warranto, certiorari and prohibition and interlocutory writs or orders of injunction as when in open court. But an appeal shall be allowed from the decision of any such justice to the Supreme Court.

HISTORY: 1962 Code Section 15-125; 1952 Code Section 15-125; 1942 Code Section 26; 1932 Code Section 26; Civ. P. '22 Section 26; Civ. P. '12 Section 11; Civ. P. '02 Section 11; 1896 (22) Section 1; 1901 (23) 623.



SECTION 14-3-360. Three justices must concur to reverse a judgment.

In all cases decided by the Supreme Court the concurrence of three of the justices shall be necessary for a reversal of the judgment below, subject to the provisions of Sections 14-3-370 and 14-3-380.

HISTORY: 1962 Code Section 15-126; 1952 Code Section 15-126; 1942 Code Section 30; 1932 Code Section 30; Civ. P. '22 Section 29; Civ. P. '12 Section 14; Civ. P. '02 Section 14; 1870 (14) 314.



SECTION 14-3-370. Times when circuit judges shall sit with Supreme Court.

Whenever, upon the hearing of any cause or question before the Supreme Court in the exercise of its original or appellate jurisdiction, (a) it shall appear to the justices thereof or any three of them that there is involved a question of constitutional law or of conflict between the Constitution and laws of this State and of the United States or between the duties and obligations of her citizens under the same, upon the determination of which the entire court is not agreed or (b) the justices of said court, or any two of them, desire it, the Chief Justice, or in his absence the presiding associate justice, shall call to the assistance of the Supreme Court all the judges of the circuit courts, except that when the matter to be submitted is involved in an appeal from a circuit court the circuit judge who tried the case shall not sit.

HISTORY: 1962 Code Section 15-127; 1952 Code Section 15-127; 1942 Code Section 30; 1932 Code Section 30; Civ. P. '22 Section 29; Civ. P. '12 Section 14; Civ. P. '02 Section 14; 1870 (14) 314.



SECTION 14-3-380. Proceedings when Supreme Court justices and circuit judges sit together; expenses.

A majority of the justices of the Supreme Court and circuit judges shall constitute a quorum. The decision of the court so constituted, or a majority of the justices and judges sitting, shall be final and conclusive. In such case the Chief Justice or in his absence the presiding associate justice shall preside. Whenever the justices of the Supreme Court and the judges of the circuit court meet together for the purposes aforesaid, if the number thereof qualified to sit constitute an even number one of the circuit judges must retire, and the circuit judges present shall determine by lot which of their number shall retire. Whenever the circuit judges are called to sit with the justices of the Supreme Court for the determination of any cause or causes the actual travelling and other expenses of each judge so attending shall be paid by the Governor out of his civil contingent fund upon an itemized statement made out and certified to by each judge.

HISTORY: 1962 Code Section 15-128; 1952 Code Section 15-128; 1942 Code Section 30; 1932 Code Section 30; Civ. P. '22 Section 29; Civ. P. '12 Section 14; Civ. P. '02 Section 14; 1870 (14) 314.



SECTION 14-3-390. Assignment of circuit judges by roster; interchange of circuits among judges.

Between the first and fifteenth days of December in each year the Chief Justice or, in his absence or inability to attend, the senior associate justice shall form a roster of the circuit judges of the several circuits in order to arrange a regular and continuous assignment and interchange of circuits among such judges and make an order assigning the several circuit judges to hold the several circuit courts in all of the circuits of the State for the whole of the succeeding year in such order as will effect a continuous interchange of circuits according to such numerical series.

HISTORY: 1962 Code Section 15-129; 1952 Code Section 15-129; 1942 Code Section 22; 1932 Code Section 22; Civ. P. '22 Section 22; Civ. C. '12 Section 3826; Civ. C. '02 Section 2730; 1896 (22) 3.



SECTION 14-3-400. Notice to circuit judges of assignments.

Immediately thereupon the Chief Justice or, in his absence or inability to act, the senior associate justice shall direct the clerk of the Supreme Court to furnish each of the circuit judges, as well as the Chief Justice and senior associate justice, with a certified copy of such order which shall be sufficient notice to the circuit judges of their assignments aforesaid, and they shall proceed to hold the courts in the circuits to which they are respectively assigned at the time appointed by law for the several circuit courts to be held. The clerk of the Supreme Court shall also forthwith transmit a certified copy of said order to the clerk of every circuit court of the State.

HISTORY: 1962 Code Section 15-130; 1952 Code Section 15-130; 1942 Code Section 22; 1932 Code Section 22; Civ. P. '22 Section 22; Civ. C. '12 Section 3826; Civ. C. '02 Section 2730; 1896 (22) 3.



SECTION 14-3-410. Court of record; public inspection of records.

The Supreme Court shall be a court of record, and the records thereof shall at all times be subject to the inspection of the citizens of the State or other persons interested. The records shall be kept in a manner prescribed by the justices of the court.

HISTORY: 1962 Code Section 15-131; 1952 Code Section 15-131; 1942 Code Section 15; 1932 Code Section 15; Civ. C. '22 Section 15; Civ. C. '12 Section 3819; Civ. C. '02 Section 2723; G. S. 2091; R. S. 2223; 1896 (22) 3.



SECTION 14-3-420. Costs and disbursements in actions and proceedings brought in original jurisdiction.

In all actions and proceedings brought in the Supreme Court in its original jurisdiction the court may provide, by rule, order or otherwise, for the payment of reasonable costs and disbursements of the case by the losing party or otherwise as in the judgment of the court may be just and proper, such costs and disbursements to be taxed and adjusted by the clerk of said court under direction of the court. When the clerk has taxed such costs and disbursements under the direction of the court he shall certify the taxation to the clerk of the court of common pleas for the county in which the party resides against whom such costs and disbursements have been taxed. Such clerk of the court of common pleas shall enter judgment therefor, as other judgments are entered, and shall issue execution for the enforcement of such judgment. The judgment so entered shall have the same force and effect in all respects as judgments rendered by the court of common pleas.

HISTORY: 1962 Code Section 15-132; 1952 Code Section 15-132; 1942 Code Section 25; 1932 Code Section 25; Civ. P. '22 Section 25; Civ. C. '12 Section 3829; 1909 (26) 162; 1941 (42) 140.



SECTION 14-3-430. Review of intermediate orders.

Upon an appeal under item (3) of Section 14-3-330 the court may review any intermediate order involving the merits and necessarily affecting the order appealed from.

HISTORY: 1962 Code Section 15-133; 1952 Code Section 15-133; 1942 Code Section 26; 1932 Code Section 26; Civ. P. '22 Section 26; Civ. P. '12 Section 11; Civ. P. '02 Section 11; 1896 (22) Section 1; 1901 (23) 623.



SECTION 14-3-440. Judgment on appeal from order granting new trial; proceedings below.

Upon any appeal from an order granting a new trial on a case made, or on exceptions taken, if the Supreme Court shall determine that no error was committed in granting the new trial, it shall render judgment absolute upon the right of the appellant; and after the proceedings are remitted to the court from which the appeal was taken, an assessment of damages, or other proceedings to render the judgment effectual, may be then and there had in cases where such subsequent proceedings are requisite.

HISTORY: 1962 Code Section 15-134; 1952 Code Section 15-134; 1942 Code Section 26; 1932 Code Section 26; Civ. P. '22 Section 26; Civ. P. '12 Section 11; Civ. P. '02 Section 11; 1896 (22) Section 1; 1901 (23) 623.



SECTION 14-3-450. Effect on proceedings below of appeals regarding injunctions or receivers.

In case of an appeal under item (4) of Section 14-3-330 the proceedings in other respects in the court below shall not be stayed during the pendency of such appeal unless otherwise ordered by the court below.

HISTORY: 1962 Code Section 15-135; 1952 Code Section 15-135; 1942 Code Section 26; 1932 Code Section 26; Civ. P. '22 Section 26; Civ. P. '12 Section 11; Civ. P. '02 Section 11; 1896 (22) Section 1; 1901 (23) 623.



SECTION 14-3-610. Terms; notice of time and place of additional terms.

The Supreme Court shall hold at least nine terms in each year at the seat of government, commencing on the second Monday in each month except the months of July, August and September. Each of such terms shall be continued for so long a period as the public interest may require. The court may also hold such additional terms or sessions as the public interest may require, the time and place therefor to be appointed and fixed by the court. Ten days' notice of such time and place shall be given to the attorneys or counsel appearing in the cases docketed in such manner as the court by its rules or orders may provide.

HISTORY: 1962 Code Section 15-141; 1952 Code Section 15-141; 1942 Code Section 28; 1932 Code Section 28; Civ. P. '12 Section 13; Civ. P. '02 Section 13; 1870 (14) 314; 1896 (22) 1; 1897 (22) 488; 1916 (29) 687; 1923 (33) 32.



SECTION 14-3-620. Order and priority of hearing cases.

The court may by general rules prescribe and provide the order in which cases shall be docketed and the priority thereof on the calendar except:

(1) On a second and each subsequent appeal to the Supreme Court, or when an appeal has once been dismissed for a defect or irregularity, the cause shall be placed upon the calendar as of the time of filing the first appeal and may be noticed and put on the calendar for any succeeding term;

(2) Whenever, in any action or proceeding in which the State or any State officer or any board of State officers is or are sole plaintiff or defendant, an appeal has been brought up from any judgment or order for or against him or them in any court such appeal shall have preference in the Supreme Court and may be moved by either party out of the order on the calendar; and

(3) An appeal from any order granting, refusing, sustaining, dissolving, modifying or discharging an injunction, or appointing or refusing to appoint a receiver, shall take precedence over other matters.

HISTORY: 1962 Code Section 15-142; 1952 Code Section 15-142; 1942 Code Sections 26, 28; 1932 Code Sections 26, 28; Civ. P. '22 Section 26; Civ. P. '12 Sections 11, 13; Civ. P. '02 Sections 11, 13; 1870 (14) 314; 1896 (22) 1; 1897 (22) 488; 1901 (23) 623; 1916 (29) 687; 1923 (33) 32; 1961 (52) 12.



SECTION 14-3-630. Disposition of appeals not heard.

If the cases on the calendar and set for hearing cannot be heard in the period allotted the court shall continue the same to be heard after the regular call of the cases for that session or may call an extra term for the hearing of the same or continue them to the next stated term thereafter.

HISTORY: 1962 Code Section 15-143; 1952 Code Section 15-143; 1942 Code Section 28; 1932 Code Section 28; Civ. P. '12 Section 13; Civ. P. '02 Section 13; 1870 (14) 314; 1896 (22) 1; 1897 (22) 488; 1916 (29) 687; 1923 (33) 32.



SECTION 14-3-640. Promulgation of rules and regulations.

The court may establish and promulgate such rules and regulations as may be necessary to carry into effect the provisions of this article and to facilitate the work of the court.

HISTORY: 1962 Code Section 15-144; 1952 Code Section 15-144; 1942 Code Section 28; 1932 Code Section 28; Civ. P. '12 Section 13; Civ. P. '02 Section 13; 1870 (14) 314; 1896 (22) 1; 1897 (22) 488; 1916 (29) 687; 1923 (33) 32.



SECTION 14-3-660. Sheriff shall provide place of hearing; expenses.

If at any term of the Supreme Court proper and convenient room both for the consultation of the judges and the holding of the court, with furniture, attendants, fuel, lights and stationery suitable and sufficient for the transaction of its business, be not provided for in the place where by law the court may be held, the court may order the sheriff of the county to make such provision, and the expenses incurred by him in carrying the order into effect shall be paid from the State Treasury.

HISTORY: 1962 Code Section 15-146; 1952 Code Section 15-146; 1942 Code Section 31; 1932 Code Section 31; Civ. P. '22 Section 30; Civ. P. '12 Section 15; Civ. P. '02 Section 15; 1870 (14) 495.



SECTION 14-3-670. Places to hold court; adjournment.

The Supreme Court may be held in other buildings than those designated by law as places for holding courts and at a different place, at the same city or town, from that at which it is appointed to be held. Any one or more of the judges may adjourn the court with the like effect as if all were present.

HISTORY: 1962 Code Section 15-147; 1952 Code Section 15-147; 1942 Code Section 32; 1932 Code Section 32; Civ. P. '22 Section 31; Civ. P. '12 Section 16; Civ. P. '02 Section 16; 1870 (14) 314.



SECTION 14-3-810. Duties of clerk with respect to opinions; fees when published in other than official reports.

The clerk of the Supreme Court shall, upon the rendition of an opinion by the Supreme Court, deliver forthwith to the reporter of said court a certified copy of such decision made by the court, together with a copy of the printed arguments and the briefs of counsel, for use in publishing the South Carolina Reports. Should any copies furnished by the clerk be used in the publication of any other reports than the official series of South Carolina Reports the publisher shall pay the clerk the fees provided by law for copies of opinions.

HISTORY: 1962 Code Section 15-161; 1952 Code Section 15-161; 1942 Code Section 18; 1932 Code Section 18; Civ. P. '22 Section 18; Civ. C. '12 Section 3822; Civ. C. '02 Section 2726; G. S. 2102 to 2108; R. S. 2237 to 2241; 1896 (22) 3; 1901 (23) 622; 1920 (31) 1049; 1929 (36) 52.



SECTION 14-3-820. Appointment of committee to contract for publishing of reports.

The Speaker of the House of Representatives, the President of the Senate and the Chief Justice of the Supreme Court shall appoint a committee of four, composed of two members of the House of Representatives to be appointed by the Speaker, one member of the Senate to be appointed by the President of the Senate and one member of the Supreme Court to be appointed by the Chief Justice, which shall contract for five years at a time for the prompt editing, publishing and distribution of the opinions of the Supreme Court and bound volumes thereof.

HISTORY: 1962 Code Section 15-162; 1952 Code Section 15-162; 1942 Code Section 18; 1932 Code Section 18; Civ. P. '22 Section 18; Civ. C. '12 Section 3822; Civ. C. '02 Section 2726; G. S. 2102 to 2108; R. S. 2237 to 2241; 1896 (22) 3; 1901 (23) 622; 1920 (31) 1049; 1929 (36) 52; 1968 (55) 2835.



SECTION 14-3-830. Contents of reports.

The reports of the decisions shall contain at least such matter as is now found in the South Carolina Reports including:

(1) A syllabus of the decision, citations, statements of the testimony and pleadings sufficient to give an understanding of the case and the decision of the court;

(2) An alphabetical list at the end of the volume of all cases mentioned in any way in the decision; and

(3) A full and complete digest and index to the contents of the volume.

Each volume shall contain not more than one thousand pages, exclusive of index.

HISTORY: 1962 Code Section 15-163; 1952 Code Section 15-163; 1942 Code Section 18; 1932 Code Section 18; Civ. P. '22 Section 18; Civ. C. '12 Section 3822; Civ. C. '02 Section 2726; G. S. 2102 to 2108; R. S. 2237 to 2241; 1896 (22) 3; 1901 (23) 622; 1920 (31) 1049; 1929 (36) 52.



SECTION 14-3-840. Distribution of reports.

The Legislative Council shall distribute the copies of the reports of the decisions of the Supreme Court purchased by the State as follows:

(1) To the offices of the Governor, of the Attorney General of the State and of the Attorney General of the United States, to each circuit judge of the State, to the library of the Supreme Court of the United States, to the clerk of the circuit court of appeals of the United States for the fourth circuit, to the library of the University of South Carolina, to the Charleston Library Society and to the clerks of the district courts of the United States for the districts of South Carolina, one copy each;

(2) To the library of the Supreme Court of this State, eight copies; and

(3) To every state and territory of the United States from which the State receives two or more copies of each volume of its law reports, two copies each and to every other state and territory of the United States, one copy each.

All copies of South Carolina Reports not otherwise disposed of and not distributed under the provisions of this section shall be retained in the office of the Legislative Council for the use of this State.

HISTORY: 1962 Code Section 15-164; 1952 Code Section 15-164; 1942 Code Section 24; 1932 Code Section 24; Civ. P. '22 Section 24; Civ. C. '12 Section 3828; Civ. C. '02 Section 2732; G. S. 2107; R. S. 2242; 1880 (17) 533; 1908 (25) 1128; 1917 (30) 64; 1936 (39) 1350; 1971 (57) 709.



SECTION 14-3-940. Establishment of Court Register; manner in which Supreme Court rules become effective.

There shall be established a "Court Register" which shall be published and maintained in current status with all proposed and final form rules promulgated by the Supreme Court. The Register shall be the responsibility of the Court Administrator. The Court Administrator shall transmit to the clerk of court of each county and to the Legislative Council a copy of the Court Register and all additions thereto when published. All rules promulgated by the Supreme Court shall become effective in the following manner:

(a) All rules governing the administration of all courts of the State shall become effective upon publication of such rules in the Court Register.

(b) Rules governing the practice and procedure of all courts of the State shall become effective upon publication in the Court Register and review by the General Assembly pursuant to the provisions of Section 14-3-950.

HISTORY: 1979 Act No. 4 Section 1, eff January 26, 1979.



SECTION 14-3-950. Submission of rules governing practice and procedure to General Assembly; approval thereof.

All rules and amendments to rules governing practice and procedure in all courts of this State promulgated by the Supreme Court shall be submitted by the Supreme Court to the Judiciary Committee of each House of the General Assembly during a regular session, but not later than the first day of February during each session. Such rules or amendments shall become effective ninety calendar days after submission unless disapproved by concurrent resolution of the General Assembly, with the concurrence of three-fifths of the members of each House present and voting.

HISTORY: 1979 Act No. 4 Section 2, eff January 26, 1979; 1984 Act No. 500, eff June 28, 1984.






CHAPTER 5 - CIRCUIT COURTS

SECTION 14-5-10. Circuit courts shall be courts of record; public inspection of records.

The circuit courts herein established shall be courts of record, and the books of record thereof shall, at all times, be subject to the inspection of any person interested therein.

HISTORY: 1962 Code Section 15-201; 1952 Code Section 15-201; 1942 Code Section 73; 1932 Code Section 73; Civ. P. '22 Section 70; Civ. P. '12 Section 37; Civ. P. '02 Section 32; 1870 (14) Section 32.



SECTION 14-5-20. Seals of courts of common pleas.

The courts of common pleas shall, at the expense of the State, have a seal for each county of an impression similar to that of the court of common pleas in Charleston County and uniform with that seal except that each seal shall in the legend have the name of the court in which it is used. Such seals shall always be affixed to such proceedings of the respective courts as may require the same.

HISTORY: 1962 Code Section 15-202; 1952 Code Section 15-202; 1942 Code Section 337; 1932 Code Section 337; Civ. P. '22 Section 293; Civ. C. '12 Section 3926; Civ. C. '02 Section 2823; G. S. 2170; R. S. 2299; 1792 V. 211.



SECTION 14-5-110. Qualification by circuit judge.

The circuit judges of this State, upon their election, shall qualify by taking the oath required by the Constitution of this State before a justice of the Supreme Court, the President of the Senate, the Speaker or Speaker Emeritus of the House of Representatives, a circuit judge, a clerk of the Supreme Court, a clerk of the court of common pleas or a probate judge of the county, and shall forthwith enter upon their duties. Such oath must be filed in the office of the Secretary of State. Terms of office for all circuit judges elected after January 1, 1977, shall commence as of July first of the year in which they are elected.

HISTORY: 1962 Code Section 15-211; 1952 Code Section 15-211; 1942 Code Section 72; 1932 Code Section 72; Civ. P. '22 Section 69; Civ. P. '12 Section 36; Civ. P. '02 Section 31; 1870 (14) Section 31; 1880 (17) 502; 1898 (22) 688; 1961 (52) 275; 1977 Act No. 62.



SECTION 14-5-120. Salaries of judges.

The circuit judges shall each receive such annual salary as may be provided by the General Assembly.

HISTORY: 1962 Code Section 15-212; 1952 Code Section 15-212; 1942 Code Section 41; 1932 Code Section 41; Civ. P. '22 Section 39; Civ. C. '12 Section 3837; Civ. C. '02 Section 2740; G. S. 2420; R. S. 2351; 1893 (21) 417; 1919 (31) 101; 1929 (36) 7; 1935 (39) 88; 1948 (45) 1716; 1951 (47) 546, 710; 1963 (53) 358; 1964 (53) 1918; 1966 (54) 2424; 1970 (56) 2085.



SECTION 14-5-130. Judges shall not absent themselves from State without permission.

No circuit judge shall absent himself from this State without leave first granted in writing by the Chief Justice or presiding associate justice.

HISTORY: 1962 Code Section 15-213; 1952 Code Section 15-213; 1942 Code Section 40; 1932 Code Section 40; Civ. P. '22 Section 38; Civ. C. '12 Section 3836; Civ. C. '02 Section 2739; G. S. 2119; R. S. 2250; 1877 (16) 229.



SECTION 14-5-140. Neglect of duty as to holding terms, disobeying order of assignment, and other violations; proceedings.

If any circuit judge shall fail or neglect to hold a term of any court of general sessions or common pleas in any circuit to which he may be assigned until the business of such court shall have been disposed of or the end of the term arrives, shall fail to recognize and obey the order of assignment of the Chief Justice or presiding associate justice or shall violate any provisions of this chapter, the Attorney General shall, upon any reliable information of the same, by official communication bring such violations of this chapter to the notice of the General Assembly at its first session and such circuit judge shall be held amenable to proceedings for neglect of duty, as provided in the Constitution.

HISTORY: 1962 Code Section 15-214; 1952 Code Section 15-214; 1942 Code Section 42; 1932 Code Section 42; Civ. P. '22 Section 40; Civ. C. '12 Section 3838; Civ. C. '02 Section 2741; G. S. 2124; R. S. 2255; 1877 (16) 229.



SECTION 14-5-150. Judges shall notify Chief Justice of inability or disability to hold court.

Each circuit judge, when disabled by sickness or other cause to hold any court to which he may be assigned, shall give or cause to be given prompt notice of such inability or disability to the Chief Justice so that his place may be temporarily filled and the court held according to law.

HISTORY: 1962 Code Section 15-215; 1952 Code Section 15-215; 1942 Code Section 43; 1932 Code Section 43; Civ. P. '22 Section 41; Civ. C. '12 Section 3839; Civ. C. '02 Section 2742; R. S. 2256; 1892 (21) 4.



SECTION 14-5-160. Assignment of disengaged circuit judge to fill vacancy.

Whenever any circuit judge, pending his assignment to hold the courts of any circuit, shall die, resign, be disabled by illness or be excused for any other reason considered sufficient in the opinion of the Chief Justice of the Supreme Court or in case of a vacancy in the office of circuit judge of any circuit or if a special session of the court of general sessions or common pleas be ordered as provided for in Sections 14-5-910 to 14-5-950, the Chief Justice of the Supreme Court may assign any other disengaged circuit judge to hold the courts of any such circuit, to fill any appointment made necessary by such vacancy or to hold any special session of the circuit court that may be ordered by the Chief Justice.

HISTORY: 1962 Code Section 15-216; 1952 Code Section 15-216; 1942 Code Section 44; 1932 Code Section 44; Civ. P. '22 Section 42; Civ. C. '12 Section 3840; Civ. C. '02 Section 2743; G. S. 2123; R. S. 2254; 1896 (22) 11; 1925 (34) 5; 1929 (36) 258; 1931 (37) 257; 1935 (39) 55.



SECTION 14-5-170. Appointment of special judge to fill vacancy.

In the event there be no other disengaged circuit judge available to hold such courts, then the Governor shall immediately commission as special judge some person learned in the law, as shall be recommended by the Supreme Court or by the Chief Justice thereof if the Supreme Court be not in session, to hold the courts of any such circuit or to hold any special session thereof which may be ordered by the Chief Justice as aforesaid. Whenever a special judge shall be appointed to hold any court he shall have and exercise all the powers and duties that a regular judge would have if presiding.

HISTORY: 1962 Code Section 15-217; 1952 Code Section 15-217; 1942 Code Section 44; 1932 Code Section 44; Civ. P. '22 Section 42; Civ. C. '12 Section 3840; Civ. C. '02 Section 2743; G. S. 2123; R. S. 2254; 1896 (22) 11; 1925 (34) 5; 1929 (36) 258; 1931 (37) 257; 1935 (39) 55.



SECTION 14-5-180. Assignment of disengaged circuit judge or appointment of special judge when docket is overcrowded.

Whenever the time fixed for holding any of the courts of general sessions or common pleas of this State shall be found not sufficient for the trial of all cases before the court, a like assignment of a disengaged circuit judge or commission of a special judge may be had to hold the court to which the judge then holding such overcrowded court may have been in due course next assigned and the term of such overcrowded court shall proceed until the cases before it are disposed of.

HISTORY: 1962 Code Section 15-218; 1952 Code Section 15-218; 1942 Code Section 44; 1932 Code Section 44; Civ. P. '22 Section 42; Civ. C. '12 Section 3840; Civ. C. '02 Section 2743; G. S. 2123; R. S. 2254; 1896 (22) 11; 1925 (34) 5; 1929 (36) 258; 1931 (37) 257; 1935 (39) 55.



SECTION 14-5-190. Assignment or appointment when Chief Justice is not available.

Should there be a vacancy in the office of Chief Justice of the Supreme Court or in case of his absence from the State or of his illness or incapacity from whatever cause, then the power and authority vested and the duties imposed upon the Chief Justice by the provisions of Sections 14-5-160 to 14-5-180 shall be exercised and discharged by the senior associate justice of the Supreme Court in point of service who is at the time within the State and is not ill or otherwise incapacitated and his acts in exercising such powers and discharging such duties shall be as effectual as though performed by the Chief Justice of the Supreme Court.

HISTORY: 1962 Code Section 15-219; 1952 Code Section 15-219; 1942 Code Section 44; 1932 Code Section 44; Civ. P. '22 Section 42; Civ. C. '12 Section 3840; Civ. C. '02 Section 2743; G. S. 2123; R. S. 2254; 1896 (22) 11; 1925 (34) 5; 1929 (36) 258; 1931 (37) 257; 1935 (39) 55.



SECTION 14-5-200. Compensation of special judge.

The special judge shall be allowed for his services per diem of one hundred ($100.00) dollars and his necessary expenses and the same per diem for not exceeding five days for the preparation of his decrees.

HISTORY: 1962 Code Section 15-220; 1952 Code Section 15-220; 1942 Code Section 47; 1932 Code Section 47; Civ. P. '22 Section 45; Civ. C. '12 Section 3844; Civ. C. '02 Section 2747; 1900 (23) 329; 1976 Act No. 709 Part II Section 8.



SECTION 14-5-210. Clerk shall adjourn court in absence or indisposition of judge.

Whenever it shall so happen that any circuit court in this State cannot be held at the time appointed, in consequence of the absence or indisposition of the judge, the clerk of such court or his deputy shall open and adjourn the court from day to day until the court shall meet or until he may receive due notice that the judge will not be present, when he shall adjourn the court until the first day of the succeeding term.

HISTORY: 1962 Code Section 15-220.1; 1952 Code Section 15-220.1; 1942 Code Section 3595; 1932 Code Section 3595; Civ. C. '22 Section 2139; Civ. C. '12 Section 1318; Civ. C. '02 Section 920; G. S. 741; R. S. 792; 1839 (11) 106.



SECTION 14-5-220. Clerk shall notify authorities and jurors of special terms.

When notified of the appointment of a special judge to hold a special term, the clerk of the court shall notify the proper authorities and the grand jury shall be summoned to attend, if it be a court of sessions, and a petit jury shall be drawn and summoned, if jury cases are to be tried, in the regular manner, for the purpose of such court and as the same may be necessary. The clerk shall notify the special judge of the time fixed for holding the special term of court.

HISTORY: 1962 Code Section 15-221; 1952 Code Section 15-221; 1942 Code Section 45; 1932 Code Section 45; Civ. P. '22 Section 43; Civ. C. '12 Section 3842; Civ. C. '02 Section 2745; 1900 (23) 329.



SECTION 14-5-310. Rules of court.

The circuit courts may make and establish all necessary rules for the orderly conducting of business in said courts, provided such rules are not repugnant to the laws of the State or the rules prescribed by the justices of the Supreme Court and circuit judges.

HISTORY: 1962 Code Section 15-231; 1952 Code Section 15-231; 1942 Code Section 34; 1932 Code Section 34; Civ. P. '22 Section 33; Civ. C. '12 Section 3831; Civ. C. '02 Section 2734; G. S. 2113; R. S. 2245; 1868 (14) 16.



SECTION 14-5-320. Contempt of court.

The circuit court may punish by fine or imprisonment, at the discretion of the court, all contempts of authority in any cause or hearing before the same.

HISTORY: 1962 Code Section 15-231.1; 1952 Code Section 15-231.1; 1942 Code Section 34; 1932 Code Section 34; Civ. P. '22 Section 33; Civ. C. '12 Section 3831; Civ. C. '02 Section 2734; G. S. 2113; R. S. 2245; 1868 (14) 136.



SECTION 14-5-330. Oaths and affirmations.

The circuit court may administer all necessary oaths or affirmations.

HISTORY: 1962 Code Section 15-231.2; 1952 Code Section 15-231.2; 1942 Code Section 34; 1932 Code Section 34; Civ. P. '22 Section 33; Civ. C. '12 Section 3831; Civ. C. '02 Section 2734; G. S. 2113; R. S. 2245; 1868 (14) 136.



SECTION 14-5-340. Appeals from magistrates' or municipal courts; notice of hearing.

Circuit judges may hear appeals from magistrates' courts and municipal courts to the court of general sessions and the court of common pleas, upon notice as required by law being given for the hearing of such appeals.

HISTORY: 1962 Code Section 15-232; 1952 Code Section 15-232; 1942 Code Section 37; 1932 Code Section 37; Civ. P. '22 Section 35; Civ. C. '12 Section 3833; Civ. C. '02 Section 2736; G. S. 2115; R. S. 2247; 1818 (7) 321; 1882 (17) 38; 1887 (19) 813; 1891 (20) 1123; 1899 (23) 30; 1908 (25) 1055; 1920 (31) 806; 1921 (32) 281; 1925 (34) 94; 1930 (36) 1247; 1933 (38) 50; 1937 (40) 79; 1961 (52) 7.



SECTION 14-5-350. Powers of judges at chambers generally; place of hearing.

All regular and special judges shall have at chambers in any county within the circuit in which they are resident or in the circuit in which they are assigned to hold court all powers and jurisdiction which they have and exercise in open court in any county within such circuit, except for the determination of such matters as necessitate trial by jury. They may hear and determine actions for partition and foreclosure suits and all other equity matters concerning real estate whether within or without the county where the land in question lies. But no hearing, except with consent, shall be had outside the judicial circuit of the judge having jurisdiction.

HISTORY: 1962 Code Section 15-233; 1952 Code Section 15-233; 1942 Code Section 37; 1932 Code Section 37; Civ. P. '22 Section 35; Civ. C. '12 Section 3833; Civ. C. '02 Section 2736; G. S. 2115; R. S. 2247; 1818 (7) 321; 1882 (17) 38; 1887 (19) 813; 1891 (20) 1123; 1899 (23) 30; 1908 (25) 1055; 1920 (31) 806; 1921 (32) 281; 1925 (34) 94; 1930 (36) 1247; 1933 (38) 50; 1937 (40) 79.



SECTION 14-5-360. Powers when temporarily absent from circuit.

Circuit judges may grant orders and decrees in cases arising in the circuit in which they may be at the time the presiding judges therein or resident judges thereof, when they are temporarily absent from the circuit. This provision shall not be construed so as to nullify or limit any other powers conferred on circuit judges.

HISTORY: 1962 Code Section 15-234; 1952 Code Section 15-234; 1942 Code Section 37; 1932 Code Section 37; Civ. P. '22 Section 35; Civ. C. '12 Section 3833; Civ. C. '02 Section 2736; G. S. 2115; R. S. 2247; 1818 (7) 321; 1882 (17) 38; 1887 (19) 813; 1891 (20) 1123; 1899 (23) 30; 1908 (25) 1055; 1920 (31) 806; 1921 (32) 281; 1925 (34) 94; 1930 (36) 1247; 1933 (38) 50; 1937 (40) 79.



SECTION 14-5-370. Jurisdiction of judge of adjoining circuit.

In case any judicial circuit is without a resident judge, by reason of death, absence, disqualification or otherwise, and no other judge, special or regular, is presiding therein, then jurisdiction in all matters arising in such circuit is conferred upon and shall be exercised by the resident judge of any adjoining circuit or by any judge presiding therein. Any judge exercising such jurisdiction shall first satisfy himself of the necessity of doing so by affidavit of the moving party.

HISTORY: 1962 Code Section 15-235; 1952 Code Section 15-235; 1942 Code Section 37; 1932 Code Section 37; Civ. P. '22 Section 35; Civ. C. '12 Section 3833; Civ. C. '02 Section 2736; G. S. 2115; R. S. 2247; 1818 (7) 321; 1882 (17) 38; 1887 (19) 813; 1891 (20) 1123; 1899 (23) 30; 1908 (25) 1055; 1920 (31) 806; 1921 (32) 281; 1925 (34) 94; 1930 (36) 1247; 1933 (38) 50; 1937 (40) 79.



SECTION 14-5-380. Powers of judge holding court in circuit other than that of residence.

Every judge while holding the circuit court for any circuit pursuant to the provisions of the law of this State shall be invested with powers equal to those of the judge of such circuit and may hear and determine all causes and motions and grant all orders in open court or at chambers which it is competent for the judge residing in such circuit to hear, determine or grant, any law, usage or custom to the contrary notwithstanding.

HISTORY: 1962 Code Section 15-236; 1952 Code Section 15-236; 1942 Code Section 38; 1932 Code Section 38; Civ. P. '22 Section 36; Civ. C. '12 Section 3834; Civ. C. '02 Section 2737; G. S. 2116; R. S. 2248; 1878 (16) 395.



SECTION 14-5-390. Jurisdiction of judge within circuit wherein he resides.

Every circuit judge in this State shall at all times have jurisdiction to discharge and perform all the duties of his office within the circuit wherein he resides, except the holding of circuit courts therein when some other circuit judge shall be engaged in holding such courts.

HISTORY: 1962 Code Section 15-237; 1952 Code Section 15-237; 1942 Code Section 39; 1932 Code Section 39; Civ. P. '22 Section 37; Civ. C. '12 Section 3835; Civ. C. '02 Section 2738; G. S. 2117; R. S. 2249; 1878 (16) 395.



SECTION 14-5-400. Jurisdiction of judge presiding at term beginning last Monday in April.

Any judge of the circuit court of this State who may be presiding at a court in any county in the State at a term beginning the last Monday in April of any year shall have jurisdiction of all matters throughout such term, notwithstanding such term may extend into the month of May.

HISTORY: 1962 Code Section 15-238; 1952 Code Section 15-238; 1942 Code Section 64-1; 1941 (42) 189.



SECTION 14-5-410. Transacting general sessions business during common pleas court.

Whenever provision is made for holding the court of common pleas the presiding judge, during the time allowed for the holding of the court of common pleas, may open the court of general sessions and transact all or such business of the court of general sessions except trials by jury as such judge may deem expedient.

HISTORY: 1962 Code Section 15-239; 1952 Code Section 15-239; 1942 Code Section 65; 1932 Code Section 65; 1929 (36) 209; 1941 (42) 118.



SECTION 14-5-420. Transacting common pleas business during general sessions court.

The court of common pleas shall be open at all terms of the court of general sessions for the transaction of all business of regular terms of the court of common pleas except trial by jury, and cases in the court of common pleas may be tried by jury during the term of any court of general sessions on consent of the parties or their attorneys to any of such cases and when such trial does not conflict with the business of the court of general sessions.

HISTORY: 1962 Code Section 15-240; 1952 Code Section 15-240; 1942 Code Section 66; 1932 Code Section 66; Civ. P. '22 Section 63; Civ. P. '12 Section 30; Civ. P. '02 Section 26; 1878 (16) 703; 1888 (18) 586; 1904 (24) 422; 1914 (28) 570; 1916 (29) 700; 1941 (42) 118.



SECTION 14-5-430. Adjournment of court of common pleas when general sessions not concluded.

Should the business before the court of general sessions at any term not be completed on the arrival of the day fixed by law for the holding of the court of common pleas, the judge presiding may, in his discretion, adjourn the court of common pleas until the business of the court of general sessions shall have been concluded.

HISTORY: 1962 Code Section 15-241; 1952 Code Section 15-241; 1942 Code Section 67; 1932 Code Section 67; Civ. P. '22 Section 64; Civ. P. '12 Section 31; Civ. P. '02 Section 27; 1870 (14) Section 27; 1889 (20) 359.



SECTION 14-5-440. Calling off regular terms of common pleas court.

Regular terms of the court of common pleas fixed by statute shall not be called off by the request of the members of the bar in the county in which the court is to be held unless at least three fourths of the resident members of such bar having cases for trial at that time request the same, in writing, of the judge who is to preside at such court.

HISTORY: 1962 Code Section 15-243; 1952 Code Section 15-243; 1942 Code Section 68; 1933 (38) 264; 1943 (43) 217.



SECTION 14-5-450. Adjournment of circuit courts on account of disease.

The judge of the circuit court shall have power to direct any circuit court in his circuit to be adjourned over to a future day designated in a written order to the clerk of such court whenever there is a dangerous and general disease at the place where such court is usually held.

HISTORY: 1962 Code Section 15-245; 1952 Code Section 15-245; 1942 Code Section 71; 1932 Code Section 71; Civ. P. '22 Section 68; Civ. P. '12 Section 35; Civ. P. '02 Section 30; 1870 (16) Section 30.



SECTION 14-5-610. Division of state into sixteen judicial circuits; number of judges to be elected from each circuit; election of additional judges without regard to county or circuit of residence.

(A) The State is divided into sixteen judicial circuits as follows:

(1) The first circuit is composed of the counties of Calhoun, Dorchester, and Orangeburg.

(2) The second circuit is composed of the counties of Aiken, Bamberg, and Barnwell.

(3) The third circuit is composed of the counties of Clarendon, Lee, Sumter, and Williamsburg.

(4) The fourth circuit is composed of the counties of Chesterfield, Darlington, Marlboro, and Dillon.

(5) The fifth circuit is composed of the counties of Kershaw and Richland.

(6) The sixth circuit is composed of the counties of Chester, Lancaster, and Fairfield.

(7) The seventh circuit is composed of the counties of Cherokee and Spartanburg.

(8) The eighth circuit is composed of the counties of Abbeville, Greenwood, Laurens, and Newberry.

(9) The ninth circuit is composed of the counties of Charleston and Berkeley.

(10) The tenth circuit is composed of the counties of Anderson and Oconee.

(11) The eleventh circuit is composed of the counties of Lexington, McCormick, Saluda, and Edgefield.

(12) The twelfth circuit is composed of the counties of Florence and Marion.

(13) The thirteenth circuit is composed of the counties of Greenville and Pickens.

(14) The fourteenth circuit is composed of the counties of Allendale, Hampton, Colleton, Jasper, and Beaufort.

(15) The fifteenth circuit is composed of the counties of Georgetown and Horry.

(16) The sixteenth circuit is composed of the counties of York and Union.

(B) One judge must be elected from the second, sixth, and twelfth circuits. Two judges must be elected from the first, third, fourth, seventh, eighth, tenth, eleventh, fourteenth, fifteenth, and sixteenth circuits. Three judges must be elected from the fifth and ninth circuits. Four judges must be elected from the thirteenth circuit.

(C) In addition to the above judges authorized by this section, there must be sixteen additional circuit judges elected by the General Assembly from the State at large for terms of office of six years. These additional judges must be elected without regard to county or circuit of residence. Each office of the at-large judges is a separate office and is assigned numerical designations of Seat No. 1 through Seat No. 16, respectively.

HISTORY: 1962 Code Section 15-261; 1952 Code Section 15-261; 1942 Code Section 50; 1932 Code Section 50; Civ. P. '22 Section 48; Civ. P. '12 Section 17; Civ. P. '02 Section 17; 1868 (14) 5, 72; 1869 (14) 198; 1870 (14) 17; 1871 (14) 659, 696; 1872 (15) 146; 1878 (16) 376; 1882 (17) 682; 1889 (20) 518; 1896 (22) 250; 1897 (22) 583, 592, 597, 609; 1898 (22) 879; 1899 (23) 31, 179; 1908 (25) 1002, 1283; 1910 (26) 867; 1912 (27) 827; 1914 (28) 579, 636; 1916 (29) 688, 717; 1919 (31) 5; 1926 (34) 1041; 1927 (35) 68; 1931 (37) 51; 1962 (52) 1884; 1966 (54) 2164; Const. 1895 Art. 5 Section 13; 1976 Act No. 690 Art. VI Section 1; 1979 Act No. 164 Part IV Section 1, eff July 1, 1979; 1982 Act No. 316, Section 1, eff April 9, 1982; 1990 Act No. 610, Part I, Section 1, eff July 1, 1991; 1995 Act No. 145, Part II, Section 85A, eff June 29, 1995; 1997 Act No. 155, Part II, Section 27A, eff June 14, 1997; 2012 Act No. 241, Section 1, eff June 18, 2012.



SECTION 14-5-620. Terms of court in first circuit.

The courts of the first judicial circuit shall be held as hereinafter provided.

(1) Calhoun County. - The court of general sessions for Calhoun County shall be held at St. Matthews on the fourth Monday in May, the fourth Monday in September, and the first Monday in February. The court of common pleas for said county shall be held at St. Matthews on the fourth Monday in April and the first Monday in December for two weeks. And in addition to the terms of the court of common pleas above provided for there shall be terms of such court during each of the weeks in which there are fixed terms of court for the court of general sessions and immediately upon the conclusion of the business of the court of general sessions such court shall open and the petit jurors drawn to serve in the court of general sessions shall serve as petit jurors in the court of common pleas and any and all business may be transacted as at any other term of the court of common pleas.

(2) Dorchester County. - The court of general sessions for Dorchester County shall be held at St. George on the third Monday in February, the second Monday in April, the fourth Monday in June and the second Monday in November for one week each. The court of common pleas for the county shall be held at St. George on the first and third Mondays in April, the third Monday in October and the first Monday in November for one week each. There shall also be a court of common pleas at St. George for one week commencing on the second Monday in July without a jury.

(3) Orangeburg County. - The court of general sessions for the county of Orangeburg shall be held at Orangeburg the second Monday in January, the first Monday in May and the second Monday in September. The term shall be for two weeks for the January and September sessions. The term shall be for three weeks for the May session. The court of common pleas for the county of Orangeburg shall be held at Orangeburg on the second Monday in March for three weeks, the first Monday in June for three weeks, and a three-week term commencing the first Monday in October, continuing for two weeks and then recommencing on the fourth Monday and continuing for an additional week.

HISTORY: 1962 Code Section 15-262; 1952 Code Section 15-262; 1942 Code Section 51; 1932 Code Section 51; Civ. P. '22 Section 49; Civ. P. '12 Section 18; Civ. P. '02 Section 18; 1886 (19) 473; 1898 (22) 684; 1901 (23) 624; 1908 (25) 1010; 1909 (26) 230; 1911 (27) 88; 1912 (28) 771, 772; 1913 (28) 117; 1915 (29) 387, 547; 1916 (29) 690; 1917 (30) 145; 1919 (31) 238; 1921 (32) 56; 1923 (33) 103; 1925 (34) 59; 1926 (34) 935; 1928 (35) 1204; 1931 (37) 123; 1934 (38) 1260; 1939 (41) 279; 1941 (42) 118; 1949 (46) 114; 1953 (48) 34; 1955 (49) 650; 1959 (51) 317; 1965 (54) 179; 1966 (54) 2298; 1967 (55) 89; 1970 (56) 2076, 2583; 1971 (57) 15, 526.



SECTION 14-5-630. Terms of court in second circuit.

The courts of the second judicial circuit shall be held as hereinafter provided.

(1) Aiken County. - The court of general sessions for Aiken County shall be held at Aiken on the second Monday in January for two weeks, the first Monday in May for three weeks and the first Monday in October for two weeks. The court of common pleas for the county shall be held at Aiken on the fourth Monday in January for a term of two weeks, on the fourth Monday in February for a term of two weeks, on the second Monday in April for a term of one week, on the third Monday in June for a term of two weeks and on the first Monday in November for a term of three weeks; provided, if Thanksgiving Day occurs during the third week of the session, the last week of the term shall be held during the following week.

(2) Bamberg County. - The court of general sessions for Bamberg County shall be held at Bamberg on the third Monday in February for a term of one week and on the second Monday in September for a term of one week. The court of common pleas for the county shall be held at Bamberg on the third Monday in April for a term of two weeks, on the second Monday in July for a term of one week and on the third Monday in October for a term of two weeks. Immediately upon the conclusion of the business of the court of common pleas during the term commencing on the second Monday in July the court of general sessions shall open and the petit jurors drawn to serve in the court of common pleas shall serve as petit jurors in the court of general sessions and any and all business may be transacted during the July term as may be done during any other term of court of general sessions.

(3) Barnwell County. - The court of general sessions for Barnwell County shall be held at Barnwell on the second Monday in February for a term of one week, on the fourth Monday in May for a term of one week and on the third Monday in September for a term of one week. The court of common pleas of the county shall be held at Barnwell on the second Monday in March for a term of two weeks, on the first Monday in June for a term of two weeks, immediately upon the conclusion of the business of the court of general sessions in September for the remainder of the week, and on the first Monday in December for a term of two weeks.

Immediately upon the conclusion of the business of the court of general sessions in September, the court of common pleas shall open, and the petit jurors drawn to serve in the court of general sessions shall serve as petit jurors in the court of common pleas, and any and all business may be transacted during the September term as may be done at any other term of the court of common pleas. Provided, the petit jury for this term of the court of common pleas shall not report for service before Wednesday.

HISTORY: 1962 Code Section 15-263; 1952 Code Section 15-263; 1942 Code Section 52; Civ. P. '22 Section 50; Civ. P. '12 Section 19; Civ. P. '02 Section 19; 1897 (22) 444; 1910 (26) 542; 1911 (27) 87; 1912 (27) 770; 1914 (28) 607; 1915 (29) 198; 1916 (29) 691, 699; 1917 (30) 135; 1919 (31) 43; 1920 (31) 855; 1924 (33) 930; 1926 (34) 991; 1933 (38) 320; 1935 (39); 308; 1937 (40) 573; 1941 (42) 118; 1948 (45) 2067; 1949 (46) 9; 1950 (46) 2290; 1951 (47) 31; 1953 (48) 22; 1961 (52) 409; 1964 (53) 2197; 1966 (54) 2382; 1969 (56) 292, 416, 621; 1975 (59) 41.



SECTION 14-5-640. Terms of court in third circuit.

The courts of the third judicial circuit shall be held as hereinafter provided.

(1) Clarendon County. - The court of general sessions for Clarendon County shall be held at Manning on the fourth Monday in January, the third Monday in June and the second Monday in September, each for one week. The court of common pleas for the county shall be held at Manning on the first Monday in March for two weeks, the fourth Monday in April for one week, the fourth Monday in June for one week and the third Monday in October for two weeks.

(2) Lee County. - The court of general sessions for Lee County shall be held at Bishopville on the first Monday in February, on the second Monday in June and on the first Tuesday after the first Monday in September, each for one week. The court of common pleas for the county shall be held at Bishopville on the fourth Monday in March for one week, the first Monday in May for one week, the fourth Monday in September for one week and the first Monday after the fourth Monday in November for one week. But there shall be no jury trials at the summer term of the court of general sessions unless a majority of the Lee County Bar Association deems it advisable and so notifies the judge of the circuit.

(3) Sumter County. - The court of general sessions for Sumter County shall be held at Sumter on the second Monday in February for two weeks, on the second Monday in May for two weeks, on the fourth Monday in July for two weeks, on the first Monday in November for two weeks and on the second Monday in December for one week. The court of common pleas for the county shall be held at Sumter on the first Monday in January for three weeks, on the first Monday in April for three weeks, and on the first Monday after the fourth Monday in September for two weeks. Provided, that in each year that September has five Mondays the last term of common pleas court shall be for three weeks.

(4) Williamsburg County. - The court of general sessions for Williamsburg County shall be held at Kingstree on the second Monday after the second Monday in February, on the first Monday in June and on the third Monday in September, each for one week. The court of common pleas shall be held at Kingstree on the third Monday in March for one week, on the fourth Monday in May for one week, on Wednesday first succeeding the first Monday in June for one week and on the third Monday in November for two weeks. But no jury trial of civil cases shall be had at the June term except by consent. The petit jurors for the first and third terms of the court of general sessions shall not be required to attend the first, second and fourth terms of the court of common pleas, but separate juries shall be drawn and summoned for such courts.

HISTORY: 1962 Code Section 15-264; 1952 Code Section 15-264; 1942 Code Section 53; 1932 Code Section 53; Civ. P. '22 Section 51; Civ. P. '12 Section 20; Civ. P. '02 Section 18; 1884 (18) 886; 1896 (22) 22; 1900 (23) 311; 1902 (23) 1194; 1910 (26) 541; 1914 (28) 531; 1916 (29) 693; 1924 (33) 1187; 1928 (35) 1288; 1929 (36) 79; 1931 (37) 320, 376; 1934 (38) 1466; 1936 (39) 1481; 1939 (41) 184; 1940 (41) 1771; 1941 (42) 118; 1944 (43) 1207; 1951 (47) 250; 1952 (47) 1939; 1953 (48) 168; 1954 (48) 1432; 1957 (50) 527; 1960 (51) 1515; 1962 (52) 2220; 1969 (56) 380; 1971 (57) 210; 1972 (57) 2329.



SECTION 14-5-650. Terms of court in fourth circuit.

The courts of the fourth judicial circuit shall be held as follows:

(1) Courts of general sessions. - At Chesterfield for Chesterfield County on the first Monday in February, the third Monday in May and the second Monday in October; at Bennettsville for Marlboro County on the second Monday in February, the first Monday in May and the second Monday in November; at Darlington for Darlington County on the third Monday in February, the second Monday in April, the third Monday in June and the third Monday in September; and at Dillon for Dillon County on the second Monday in March, the first Monday in June and the fourth Monday in September.

(2) Courts of common pleas. - At Chesterfield for Chesterfield County on the first Monday in January, the third Monday in April, the fourth Monday in May, the first Monday in September, the fourth Monday in November for two weeks; at Bennettsville for Marlboro County on the fourth Monday in January, the first Monday in March, the first Monday in April, the second Monday in May, the first Monday in October and the second Monday in December; at Darlington for Darlington County on the second Monday in January for two weeks, the third Monday in March for two weeks, the fourth Monday in April, the fourth Monday in June, the fourth Monday in October for two weeks; at Dillon for Dillon County on the fourth Monday in February, the second Monday in June, the second Monday in September, the third Monday in October and the third Monday in November.

Provided, that when New Year's Day falls on the first Monday in January, the January term of the court of common pleas for Chesterfield County shall convene on the first Tuesday; provided, further, that the September term of the court of common pleas for Chesterfield County shall convene on the first Tuesday; and provided, further, that when Thanksgiving falls within the week of the fourth Monday in November, the November term of the court of common pleas for Chesterfield County shall adjourn for that week on Wednesday.

(3) Use of portion of May or June term of court of common pleas in all four counties in the circuit by court of general sessions. - In all four counties in the circuit when matters before the court of common pleas during the circuit court term in May or June have been disposed of, the balance of the term may be used by the court of general sessions to dispose of matters brought before it.

HISTORY: 1962 Code Section 15-266; 1952 Code Section 15-266; 1942 Code Section 54; 1932 Code Section 54; Civ. P. '22 Section 52; Civ. P. '12 Section 21; Civ. P. '02 Section 21; 1883 (18) 305; 1887 (19) 999; 1897 (22) 404; 1901 (23) 627; 1910 (26) 544; 1911 (27) 80; 1922 (32) 780; 1924 (33) 932; 1925 (34) 233; 1932 (37) 1213; 1934 (38) 1400; 1935 (39) 440; 1937 (40) 573; 1940 (41) 1646, 1754, 1844; 1941 (42) 118, 151; 1944 (43) 1359; 1950 (46) 1983; 1951 (47) 51; 1953 (48) 32; 1955 (49) 473, 669; 1959 (51) 322; 1962 (52) 2152, 2281; 1965 (54) 562; 1967 (55) 716; 1969 (56) 423; 1970 (56) 2381.



SECTION 14-5-660. Time when pleadings and other papers are returnable in fourth circuit; notice of terms.

All recognizances, pleadings, notices and papers shall be returnable and applicable to the terms of the court as fixed by Section 14-5-650 and the clerk of the court for each county in the fourth judicial circuit shall give two weeks' notice of each and every term of the court in some newspaper published in the county, stating the day of the month on which the next court will open for the county.

HISTORY: 1962 Code Section 15-268; 1952 Code Section 15-268; 1942 Code Section 54; 1932 Code Section 54; Civ. P. '22 Section 52; Civ. P. '12 Section 21; Civ. P. '02 Section 21; 1883 (18) 305; 1887 (19) 999; 1897 (22) 404; 1901 (23) 627; 1910 (26) 544; 1911 (27) 80; 1922 (32) 780; 1924 (33) 932; 1925 (34) 233; 1932 (37) 1213; 1934 (38) 1400; 1935 (39) 440; 1937 (40) 573; 1940 (41) 1646, 1754, 1844; 1941 (42) 118, 151.



SECTION 14-5-670. Terms of court in fifth circuit.

The courts of the fifth judicial circuit shall be held as hereinafter provided.

(1) Kershaw County. - The court of general sessions for Kershaw County shall be held at Camden on the third Monday in February, the third Monday in May and the fourth Monday in October. The court of common pleas for said county shall be held at Camden on the fourth Monday in February, the first Monday in May and the first Monday in November. The terms of the court of common pleas shall continue for two weeks each.

(2) Richland County. - The court of general sessions for Richland County shall be held at Columbia on the second Monday in January for two weeks, on the second Monday in April for two weeks, on the third Monday in June for two weeks, on the Tuesday following the first Monday in September for three weeks and on the second Monday in December for two weeks. The court of common pleas for the county shall be held in Columbia on the fourth Monday in January for two weeks, on the second Monday in March for three weeks, on the first Monday in June for two weeks, on the fourth Monday in September for three weeks and on the third Monday in November for three weeks, two weeks of which shall be for the disposal of jury matters and the other week, which includes Thanksgiving Day, for the disposal of motions, equity matters and other matters not requiring the attendance of a jury.

(3) Additional terms for certain matters. - In addition to the terms of court hereinbefore set forth, there shall be held additional terms of court, without juries, to hear equity matters and all matters not requiring jury trials, such terms to be held as follows:

(a) Richland County: On the third Monday in February, on the third Monday in May and on the fourth Monday in October, each for one week; and

(b) Kershaw County: On the second Monday in January, on the second Monday in April and on the second Monday in September, each for one week.

The terms of court provided for in this paragraph (3) shall be presided over by a judge other than the regularly assigned judge, to be selected by the Chief Justice from the regular or retired circuit judges, or he may select a special judge, qualified by law, to hold such terms. The terms of court provided for in this paragraph (3), if found at any time to be unnecessary, shall be called off as the law now provides for other terms.

HISTORY: 1962 Code Section 15-269; 1952 Code Section 15-269; 1942 Code Section 55; 1932 Code Sections 55, 986; Civ. P. '22 Sections 53, 77; Civ. P. '12 Section 22; Civ. P. '02 Section 22; 1877 (16) 299; 1896 (22) 24; 1899 (23) 33; 1910 (26) 541; 1912 (27) 768; 1913 (28) 13; 1915 (29) 175; 1919 (31) 18; 1922 (32) 799; 1924 (33) 933; 1926 (34) 991, 999; 1938 (40) 1918; 1939 (41) 424; 1940 (41) 1699; 1941 (42) 118; 1948 (45) 1781; 1953 (48) 187; 1957 (50) 575; 1959 (51) 23; 1961 (52) 501.



SECTION 14-5-680. Designation of terms in fifth circuit.

The courts held under the provisions of Section 14-5-670 in the fifth circuit during the first four months of the year shall be known as the spring term of the court of general sessions and the spring term of the court of common pleas, during the next four months as the summer terms of said courts and during the last four months as the fall terms of said courts. And the two sessions of the court of common pleas therein appointed for Richland County during the spring term and the two sessions of said court for Richland County herein appointed during the fall term shall be known as the first and second sessions, respectively, of such terms.

HISTORY: 1962 Code Section 15-270; 1952 Code Section 15-270; 1942 Code Section 55; 1932 Code Sections 55, 986; Civ. P. '22 Sections 53, 77; Civ. P. '12 Section 22; Civ. P. '02 Section 22; 1877 (16) 299; 1896 (22) 24; 1899 (23) 33; 1910 (26) 541; 1912 (27) 768; 1913 (28) 13; 1915 (29) 175; 1919 (31) 18; 1922 (32) 799; 1924 (33) 933; 1926 (34) 991, 999; 1938 (40) 1918; 1939 (41) 424; 1940 (41) 1699; 1941 (42) 118; 1948 (45) 1781.



SECTION 14-5-690. Days for pre-trial and nonjury matters in fifth circuit.

The first day of each term of the court of common pleas provided for in the fifth circuit shall be set aside for pre-trial motions and all matters not requiring a jury, except those two terms in Richland County of which an entire week is designated for that purpose as herein provided for. When the first day of the term of the court of common pleas is set aside for pre-trial motions and matters not requiring a jury, as herein provided, the jury for said court of common pleas shall not be summoned to appear on the first day of the term but shall be summoned to appear on the second day of the term.

HISTORY: 1962 Code Section 15-272; 1952 Code Section 15-272; 1942 Code Section 55; 1932 Code Sections 55, 986; Civ. P. '22 Sections 53, 77; Civ. P. '12 Section 22; Civ. P. '02 Section 22; 1877 (16) 299; 1896 (22) 24; 1899 (23) 33; 1910 (26) 541; 1912 (27) 768; 1913 (28) 13; 1915 (29) 175; 1919 (31) 18; 1922 (32) 799; 1924 (33) 933; 1926 (34) 991, 999; 1938 (40) 1918; 1939 (41) 424; 1940 (41) 1699; 1941 (42) 118; 1948 (45) 1781.



SECTION 14-5-700. Terms of court in sixth circuit.

The courts of the sixth judicial circuit shall be held for a term of one week, unless otherwise specified, as hereinafter provided.

(1) Chester County. - The court of general sessions for the county of Chester shall be held at Chester on the second Monday in January, on the first Monday in March, the third Monday in June and the second Monday in October. The court of common pleas for the county shall be held at Chester the third Monday in February, the second Monday in April, the fourth Monday in May, the fourth Monday in September and the first Monday in December.

(2) Fairfield County. - The court of general sessions for Fairfield County shall be held at Winnsboro on the fourth Monday in January, the second Monday in June, the Tuesday following the first Monday in September, and on the first Monday in November. The court of common pleas for the county shall be held at Winnsboro on the second Monday in March, the third Monday in May, the first Monday in October and the fourth Monday in November.

(3) Lancaster County. - The court of general sessions for Lancaster County shall be held at Lancaster on the first Monday in February for a two-week term, the fourth Monday in April, the third Monday in September and the second Monday in November for a two-week term. The court of common pleas shall be held in Lancaster beginning on the third Monday in January, the third Monday in March, the first Monday in April, the second Monday in May, the second Monday in September, the fourth Monday in October and the second Monday in December.

HISTORY: 1962 Code Section 15-274; 1952 Code Section 15-274; 1942 Code Section 56; 1932 Code Section 56; Civ. P. '22 Section 54; Civ. P. '12 Section 23; Civ. P. '02 Section 23; 1885 (19) 223; 1899 (22) 34; 1900 (23) 312; 1907 (25) 617; 1911 (27) 64; 1916 (29) 698; 1922 (32) 838; 1925 (34) 29; 1928 (35) 1216; 1929 (36) 41; 1930 (36) 1098, 1264; 1933 (38) 136; 1934 (38) 1199, 1254; 1935 (39) 237; 1937 (40) 452; 1938 (40) 1698; 1941 (42) 118; 1944 (43) 1351; 1948 (45) 1691; 1949 (46) 254, 338, 571; 1950 (46) 2222; 1953 (48) 253; 1955 (49) 148; 1958 (50) 1963; 1962 (52) 2136; 1965 (54) 192; 1966 (54) 2338, 2627; 1967 (55) 91; 1968 (55) 2276; 1970 (56) 2340, 2500.



SECTION 14-5-710. Terms of court in seventh circuit.

The courts of the seventh judicial circuit shall be held as hereinafter provided.

(1) Cherokee County. - The court of common pleas for Cherokee County shall be held at Gaffney on the first Monday of March for two weeks, on the first Monday of May for two weeks, and on the first Monday of November for two weeks. The court of general sessions for Cherokee County shall be held at Gaffney on the third Monday of March for one week, on the third Monday of May for one week, on the second Monday of September for two weeks, and on the third Monday of November for two weeks.

(2) Spartanburg County. - The court of common pleas for Spartanburg County shall be held at Spartanburg on the fourth Monday in January for three weeks, on the fourth Monday of March for four weeks, on the fourth Monday of May for three weeks, on the third Monday of July for one week (other than for jury trials), and on the fourth Monday of September for three weeks. The court of general sessions for Spartanburg County shall be held at Spartanburg on the second Monday of January for two weeks, on the fourth Monday of February for one week, on the fourth Monday after the fourth Monday of March for one week, on the third Monday after the fourth Monday of May for one week, and on the third Monday after the fourth Monday of September for three weeks.

HISTORY: 1962 Code Section 15-275; 1952 Code Section 15-275; 1942 Code Section 57; 1932 Code Sections 57, 987; Civ. P. '22 Sections 55, 78; Civ. P. '12 Section 24; Civ. P. '02 Section 24; 1889 (20) 359; 1896 (22) 25; 1898 (22) 685; 1899 (23) 35; 1906 (25) 48, 49; 1908 (25) 1011; 1913 (28) 30; 1914 (28) 602; 1916 (29) 695; 1917 (30) 137; 1919 (31) 186; 1922 (32) 815; 1931 (37) 256; 1933 (38) 189; 1934 (38) 1240; 1935 (39) 405; 1937 (40) 106; 1941 (42) 118; 1944 (43) 1233; 1965 (54) 543; 1966 (54) 2338; 1967 (55) 237; 1968 (55) 2712.



SECTION 14-5-720. Continuing general sessions term in seventh circuit.

If the business of the court of general sessions is not concluded at the end of any week, except the second week in January at Spartanburg, the petit jury drawn for that term of the sessions court shall be continued for the next week or until the business of the sessions court is completed.

HISTORY: 1962 Code Section 15-276; 1952 Code Section 15-276; 1942 Code Section 57; 1932 Code Sections 57, 987; Civ. P. '22 Sections 55, 78; Civ. P. '12 Section 24; Civ. P. '02 Section 24; 1889 (20) 359; 1896 (22) 25; 1898 (22) 685; 1899 (23) 35; 1906 (25) 48, 49; 1908 (25) 1011; 1913 (28) 30; 1914 (28) 602; 1916 (29) 695; 1917 (30) 137; 1919 (31) 186; 1922 (32) 815; 1931 (37) 256; 1933 (38) 189; 1934 (38) 1240; 1935 (39) 405; 1937 (40) 106; 1941 (42) 118.



SECTION 14-5-730. Terms of court in eighth circuit.

The courts of the eighth judicial circuit shall be held as hereinafter provided.

(1) Abbeville County. - The court of general sessions for Abbeville County shall be held at Abbeville on the first Monday in February, the first Monday in May, and the first Monday in September, in each case for one week. The court of common pleas for the county shall be held at Abbeville on the Monday following the fourth Monday in March, the fourth Monday in June, the second Monday in October, and the second Monday in December, in each case for one week.

(2) Greenwood County. - The court of general sessions for Greenwood County shall be held at Greenwood for a one-week term on the second Monday in February, the second Monday in April, the second Monday in May and the second Monday in September. The court of common pleas for the county shall be held at Greenwood for a two-week term beginning on the second Monday in January, for a one-week term beginning the second Monday in March, the third Monday in April, the first Monday in June, and for a two-week term beginning the second Monday in November.

(3) Laurens County. - The court of general sessions for Laurens County shall be held at Laurens on the fourth Monday in February, the fourth Monday in May, and for a two-weeks term beginning the fourth Monday in September. The court of common pleas for the county shall be held at Laurens on the third Monday in March for two weeks, the second Monday in June for one week, and the fourth Monday in October for two weeks.

(4) Newberry County. - The court of general sessions for Newberry County shall be held at Newberry on the third Monday in February, the third Monday in May, the third Monday in September and the fourth Monday in November, in each case for one week. The court of common pleas for the county shall be held at Newberry on the fourth Monday in January, the fourth Monday in April, the third Monday in June, the third Monday in October, and the first Monday in December, in each case for one week.

HISTORY: 1962 Code Section 15-277; 1952 Code Section 15-277; 1942 Code Section 58; 1932 Code Section 58; Civ. P. '22 Section 56; Civ. P. '12 Section 25; Civ. P. '02 Sections 24, 25; 1889 (20) 360; 1891 (20) 1113; 1896 (22) 26; 1899 (23) 37; 1900 (23) 314; 1901 (23) 629; 1910 (26) 538; 1916 (29) 696; 1919 (31) 113; 1920 (31) 807; 1922 (32) 1039; 1925 (34) 277; 1928 (35) 1152; 1932 (37) 1390; 1934 (38) 1446; 1939 (41) 485; 1941 (42) 118, 129; 1947 (45) 521; 1951 (47) 292; 1953 (48) 311; 1954 (48) 1538; 1955 (49) 137; 1961 (52) 71, 578; 1963 (53) 543; 1967 (55) 210; 1969 (56) 739; 1970 (56) 1912.



SECTION 14-5-740. Terms of court in ninth circuit.

The courts of the ninth judicial circuit shall be held as hereinafter provided.

(1) Berkeley County. - The court of general sessions for Berkeley County shall be held at Moncks Corner on the second Monday in May and on the second Monday in October, in each case for one week. The court of common pleas for the county shall be held at Moncks Corner on the third Monday in March for one week, the second Monday in June for two weeks and on the fourth Monday in September for two weeks.

(2) Charleston County. - The court of general sessions for Charleston County shall be held at Charleston on the first Monday in January for one week, on the first Monday in March for two weeks, on the fourth Monday in May for two weeks, on the second Monday in September for two weeks, and on the first Monday in December for two weeks. The court of common pleas for the county shall be held at Charleston on the second Monday in January for one week for the disposal of motions, equity matters, and any other matters not requiring the attendance of a jury, on the first Monday in February for four weeks for the disposal of jury matters, on the fourth Monday in March for five weeks for jury matters, on the second Monday in July for three weeks for jury matters and on the third Monday in October for six weeks, the first of which shall be for the disposal of motions, equity matters, and any other matters not requiring the attendance of a jury, and the remaining five weeks for the disposal of jury matters.

HISTORY: 1962 Code Section 15-278; 1952 Code Section 15-278; 1942 Code Section 59; 1932 Code Section 59; Civ. P. '22 Section 57; Civ. P. '12 Section 26; Civ. P. '02 Section 18; 1884 (18) 686; 1887 (19) 987; 1894 (21) 717; 1898 (22) 683; 1899 (23) 258; 1900 (23) 309; 1909 (26) 163; 1913 (28) 19, 31; 1915 (29) 179; 1917 (30) 138; 1920 (31) 725; 1921 (32) 203; 1923 (33) 128; 1925 (34) 280; 1926 (34) 1047, 1048; 1930 (36) 1135; 1931 (37) 245; 1941 (42) 118; 1947 (45) 525; 1953 (48) 64; 1954 (48) 1446; 1959 (51) 96; 1967 (55) 313; 1972 (57) 2179.



SECTION 14-5-750. Terms of court in tenth circuit.

The courts of the tenth judicial circuit shall be held as hereinafter provided.

(1) Anderson County. - The court of general sessions for Anderson County shall be held at Anderson on the first Monday in February for two weeks, the second Monday in May for two weeks, the first Monday in September for two weeks and the third Monday in November for two weeks. The court of common pleas for the county shall be held at Anderson on the second Monday in January for three weeks, the second Monday in March for three weeks, the second Monday in April for two weeks, the second Monday in June for two weeks, the first Monday in October for three weeks and the first Monday in December for two weeks.

(2) Oconee County. - The court of general sessions for Oconee County shall be held at Walhalla on the fourth Monday in February, the week immediately following the May term of the court of common pleas and the first Monday in November. The court of common pleas for the county shall be at Walhalla on the third Monday in February, the fourth Monday in May and the third Monday in September.

HISTORY: 1962 Code Section 15-279; 1952 Code Section 15-279; 1942 Code Section 60; 1932 Code Section 60; Civ. P. '22 Section 58; Civ. P. '12 Section 27; Civ. P. '02 Section 25; 1908 (25) 1013; 1912 (27) 549; 1913 (28) 138; 1914 (28) 608; 1941 (42) 118; 1954 (48) 1749; 1956 (49) 1732; 1962 (52) 1699; 1964 (53) 2091; 1969 (56) 309; 1971 (57) 29, 876.



SECTION 14-5-760. Terms of court in eleventh circuit.

The courts of the eleventh judicial circuit shall be held as hereinafter provided.

(1) Edgefield County. - The court of general sessions for Edgefield County shall be held at Edgefield on the first Monday in March, the second Monday in July, and the fourth Monday in October. The court of common pleas shall be held at Edgefield on the second Monday in March, the fourth Monday in June, and the first Monday in November. Each of these terms shall be for one week.

(2) Lexington County. - The court of general sessions for Lexington County shall be held at Lexington on the third Monday in January, the fourth Monday in May, and the Tuesday following the first Monday in September. Each term of the court of general sessions shall be for two weeks. The court of common pleas shall be held at Lexington on the first Monday in April, the third Monday in September and the fourth Monday in November. Each of the terms of the court of common pleas shall be for three weeks, except the term beginning the first Monday in April, which shall be for four weeks.

(3) McCormick County. - The court of general sessions for McCormick County shall be held at McCormick on the first Monday in February, the second Monday in February, the second Monday in June, the third Monday in June, the second Monday in October and the third Monday in October. Each term shall be for one week. If a full week during any term is not required to conclude the work of the court of general sessions, the court of common pleas shall be held for the remainder of such term.

(4) Saluda County. - The court of general sessions in Saluda County shall be held at Saluda on the fourth Monday in February, the third Monday in May and the third Monday in November. The court of common pleas shall be held immediately following each term of general sessions court as follows: on the fourth Monday in February, the third Monday in May and the third Monday in November. Each of these terms shall be for one week.

HISTORY: 1962 Code Section 15-280; 1952 Code Section 15-280; 1942 Code Section 61; 1932 Code Section 61; Civ. P. '22 Section 59; Civ. P. '12 Section 28; Civ. P. '02 Section 22; 1877 (16) 299; 1896 (22) 24; 1897 (22) 433; 1899 (23) 33, 685; 1909 (26) 169; 1916 (29) 717; 1917 (30) 53; 1930 (36) 1111, 1170; 1936 (39) 1332; 1941 (42) 118, 164; 1945 (44) 5; 1948 (45) 1854; 1954 (48) 1418, 1473; 1955 (49) 312, 313; 1957 (50) 572; 1963 (53) 234; 1965 (54) 569; 1966 (54) 2021; 1971 (57) 763.



SECTION 14-5-770. Call of calendars in eleventh circuit.

The presiding judge shall call calendars two and three peremptorily on Wednesday after the opening of the court of general sessions or as soon before or thereafter as there may be time for the same and the court deems it proper in the counties of Lexington and Saluda, but in no event shall the calling of said calendars or the hearing of cases thereon be allowed to interfere with the business of the court of general sessions.

HISTORY: 1962 Code Section 15-281; 1952 Code Section 15-281; 1942 Code Section 61; 1932 Code Section 61; Civ. P. '22 Section 59; Civ. P. '12 Section 28; Civ. P. '02 Section 22; 1877 (16) 299; 1896 (22) 24; 1897 (22) 433; 1899 (23) 33, 685; 1909 (26) 169; 1916 (29) 717; 1917 (30) 53; 1930 (36) 1111, 1170; 1936 (39) 1332; 1941 (42) 118, 164.



SECTION 14-5-780. Terms of court in twelfth circuit.

The courts of the twelfth judicial circuit shall be held as hereinafter provided.

(1) Marion County. - The court of general sessions for Marion County shall be held at Marion on the third Monday in February, on the third Monday in April, on the fourth Monday in June, and on the fourth Monday in October, in each case for one week. The court of common pleas for the county shall be held at Marion on the fourth Monday in February for one week, on the third Monday in March for one week, on the first Monday in May for one week, on the second Monday in May for one week, on the third Monday in June for one week, on the third Monday in September for one week, on the fourth Monday in September for one week and on the fourth Monday in November for two weeks.

(2) Florence County. - The court of general sessions for Florence County shall be held at Florence on the third Monday in January for one week, on the fourth Monday in January for one week, on the first Monday in March for one week, on the second Monday in March for one week, on the fourth Monday in April for one week, on the first Monday in June for one week, on the second Monday in June for one week, on the first Monday in October for one week, on the second Monday in October for one week and on the second Monday in December for one week. The court of common pleas for the county shall be held at Florence on the first Monday in January for one week, on the second Monday in January for one week, on the first Monday in February for one week, on the second Monday in February for one week, on the first Monday in April for one week, on the second Monday in April for one week, on the third Monday in May for one week, on the fourth Monday in May for one week, on the first Monday in September for one week, on the second Monday in September for one week, on the first Monday in November for one week and on the second Monday in November for one week. Provided, that the first day of each two-week term shall be for equity, nonjury matters and call of calendar, only.

HISTORY: 1962 Code Section 15-282; 1952 Code Section 15-282; 1942 Code Section 62; 1932 Code Section 62; Civ. P. '22 Section 60; Civ. P. '12 Section 29; Civ. P. '02 Sections 20, 21; 1909 (26) 23; 1915 (29) 71; 1919 (31) 76; 1920 (31) 718; 1923 (33) 140; 1924 (33) 934; 1928 (35) 1250; 1932 (37) 1375; 1934 (38) 1232, 1242; 1936 (39) 1336; 1939 (41) 238; 1941 (42) 118; 1956 (49) 1666; 1957 (50) 148; 1962 (52) 2147, 2207; 1963 (52) 99; 1968 (55) 2556, 2771, 3071.



SECTION 14-5-790. Terms of court in thirteenth circuit.

The courts of the thirteenth judicial circuit shall be held as hereinafter provided.

(1) Greenville County.--(a) The court of common pleas for Greenville County shall be held at Greenville on the fourth Monday in January for four weeks, on the fourth Monday in March with two weeks for jury trials and one week for equity cases, followed by two weeks of jury trials, on the third Monday in May for two weeks, the third Monday in June for two weeks, the second Monday in September for two weeks, the second Monday in October for two weeks and the second Monday in November with three weeks for jury trials and one week for equity cases. The court of general sessions for the county shall be held at Greenville on the second Monday in January for two weeks, the second Monday in March for two weeks, the first Monday in May for two weeks, the last Monday in August for two weeks, the fourth Monday in October for two weeks and the first Monday in December for one week.

(b) In addition to the terms of court hereinabove set forth, there shall be held additional terms of the court of common pleas for Greenville County to hear equity matters and any other nonjury matters, as follows: On the second Monday in January, for one week, on the second Monday in May, for one week, and on the first Tuesday in September, for one week.

(c) The terms of court provided for in paragraph (b) of this subsection shall be presided over by a judge other than the resident judge of the thirteenth judicial circuit or the presiding judge regularly assigned at that time to said circuit. Such judge shall be selected by the Chief Justice of the Supreme Court from among the regular circuit judges or the retired circuit judges or the lawyers admitted to practice in the Supreme Court. If found at any time to be unnecessary the terms of court provided for in paragraph (b) of this subsection shall be cancelled in the manner provided by law for cancellation of other terms.

(2) Pickens County. - The court of general sessions for Pickens County shall be held at Pickens on the third Monday in February for one week, the first Monday in June for one week and the fourth Monday in September for one week. The court of common pleas for said county shall be held at Pickens on the fourth Monday in February for two weeks, the second Monday in June for one week and the first Monday in October for one week.

HISTORY: 1962 Code Section 15-285; 1952 Code Section 15-285; 1942 Code Section 63; 1932 Code Section 63; Civ. P. '22 Section 61; Civ. P. '12 Section 27; Civ. P. '02 Section 25; 1883 (18) 462; 1884 (18) 886; 1896 (22) 26; 1900 (23) 314; 1901 (23) 629; 1910 (26) 542; 1922 (32) 841; 1923 (33) 101; 1927 (35) 78; 1929 (36) 38; 1932 (37) 1335; 1937 (40) 347; 1959 (51) 135; 1964 (53) 2126, 2435; 1967 (55) 921.



SECTION 14-5-800. Terms of court in fourteenth circuit.

The courts in the fourteenth judicial circuit shall be held as hereinafter provided.

(1) Allendale County. - The courts of general sessions for Allendale County shall be held at Allendale on the third Monday in April for one week, on the second Monday in July for one week and on the third Monday in October for one week. The court of common pleas for the county shall be held at Allendale on the fourth Monday in April for two weeks and on the second Monday in November for one week.

In addition to the terms of the court of common pleas above provided for there shall be terms of such court during each of the weeks in which there are fixed terms of court for the court of general sessions, and immediately upon the conclusion of the business of the court of general sessions the court of common pleas shall open, and the petit jurors drawn to serve in the court of general sessions shall serve as petit jurors in the court of common pleas, and at such terms any and all business may be transacted as may be done at any other term of the court of common pleas.

(2) Beaufort County. - The courts of general sessions for Beaufort County shall be held at Beaufort on the first Monday in March for one week, on the third Monday in June and continuing until the Saturday before the second Monday in July and on the third Monday in November for one week. The courts of common pleas for the county shall be held at Beaufort on the third Monday in January and continue until the Saturday before the first Monday in February, on the third Monday in March and continue until the Saturday before the first Monday in April, on the third Monday in June as soon as the court of general sessions shall have concluded during the remainder of the term, on the third Monday in July for two weeks, on the second Monday in September for one week and on the first Monday in November for one week.

(3) Colleton County. - The courts of general sessions for Colleton County shall be held at Walterboro on the second Monday in January for one week, on the first Monday in April for two days, on the second Monday in June for one week and on the third Monday in September for one week. The courts of common pleas for the county shall be held at Walterboro on Wednesday following the first Monday in April for the remainder of the week, on the second Monday in April for one week, on the fourth Monday in May for one week, on the fourth Monday in October and continue until the Saturday before the first Monday in November and on the second Monday in December for one week. At the court of general sessions to be held on the second Monday in January of each year at Walterboro the court may dispose of equity cases, motions, demurrers and nonjury matters arising in any of the several counties of the fourteenth judicial circuit.

(4) Hampton County. - The courts of general sessions for Hampton County shall be held at Hampton on the third Monday in February, on the first Monday in June and on the second Monday in October, in each case for one week. The court of common pleas for the county shall be held at Hampton on the first Monday in February for two weeks, the second Monday in March for one week, immediately upon the conclusion of the business of the court of general sessions in June for the remainder of the week and on the fourth Monday in September and continue until the Saturday before the second Monday in October.

(5) Jasper County. - The courts of general sessions for Jasper County shall be held at Ridgeland on the fourth Monday in February, the third Monday in May, and the fourth Monday in November, in each case for one week. The courts of common pleas for the county shall be held at Ridgeland as soon as the courts of general sessions shall have concluded, except that during the week commencing the third Monday in November there shall be no regular term of the court of common pleas. There shall also be terms of the court of common pleas for the county on the second Monday in May and the first Monday in December, in each case for one week, and the Tuesday following the first Monday in September for the remainder of the week.

HISTORY: 1962 Code Section 15-286; 1952 Code Section 15-286; 1942 Code Section 64; 1932 Code Section 64; Civ. P. '22 Section 62; Civ. P. '12 Sections 19, 26; Civ. P. '02 Section 19; 1883 (18) 462; 1884 (18) 886; 1896 (22) 20; 1900 (23) 310; 1901 (23) 624; 1910 (26) 542; 1911 (27) 87; 1912 (27) 580, 770; 1913 (28) 19, 31; 1914 (28) 607; 1915 (29) 79, 198; 1916 (29) 700; 1917 (30) 37, 49; 1920 (31) 919; 1922 (32) 929; 1923 (33) 182; 1925 (34) 18; 1926 (34) 929; 1928 (35) 1179, 1264; 1929 (36) 26; 1931 (37) 257; 1934 (38) 1539; 1935 (39) 87; 1941 (42) 118; 1945 (44) 152; 1950 (46) 2204; 1952 (47) 2035; 1953 (48) 440; 1955 (49) 241, 305; 1958 (50) 1853; 1960 (51) 1498, 1528; 1963 (53) 176; 1964 (53) 1728, 2350; 1965 (54) 188, 558; 1966 (54) 2151; 1970 (56) 2285, 2597; 1971 (57) 886; 1973 (58) 230.



SECTION 14-5-810. Terms of court in fifteenth circuit.

The courts of the fifteenth judicial circuit shall be held as hereinafter provided.

(1) Horry County. The Court of General Sessions for Horry County shall be held at Conway on the second Monday in January for one week, on the first Monday in March for two weeks, on the first Monday in June for two weeks, and on the first Monday in October for two weeks. The Court of Common Pleas for Horry County shall be held at Conway on the first Monday in January for one week, on the first Monday in February for two weeks, on the first Monday in April for two weeks, on the first Monday in May for two weeks, on the first Monday in September for two weeks, on the first Monday in November for one week, and on the third Monday in November for two weeks, and on the second Monday in December for one week.

(2) Georgetown County. The Court of General Sessions for Georgetown County shall be held at Georgetown on the third Monday in March for one week, on the third Monday in June for one week, on the third Monday in September for one week and on the first Monday in December for one week. The Court of Common Pleas for Georgetown County shall be held at Georgetown on the third Monday in January for two weeks, on the third Monday in February for two weeks, on the fourth Monday in March for one week, on the third Monday in April for two weeks, on the third Monday in May for one week, on the fourth Monday in September for one week, on the third Monday in October for two weeks, and on the second Monday in November for one week. Provided, however, that beginning on the fourth Monday in March and September, the court of general sessions may be concurrently held with the court of common pleas for a period of one week.

HISTORY: 1962 Code Section 15-289; 1962 (52) 2147; 1963 (53) 160; 1973 (58) 197; 1975 (59) 115.



SECTION 14-5-820. Terms of court in sixteenth circuit.

The courts of the sixteenth judicial circuit shall be held for a term of one week, unless otherwise specified, as hereinafter provided.

(1) Union County. - The court of common pleas for Union County shall be held at Union on the second Monday of February for two weeks, on the first Monday of May for two weeks, on the first Monday of September for two weeks, and on the first Monday of December. The court of general sessions shall be held at Union the fourth Monday of February, the third Monday of May, the third Monday of September and the second Monday of December.

(2) York County. - The court of common pleas for York County shall be held at York the fourth Monday of January, the fifth Monday of January when there is a fifth Monday, the third Monday in March for two weeks, the third Monday in April for two weeks, the first Monday in June for two weeks, the third Monday in July, the first Monday in October for two weeks, the first Monday in November for two weeks, and the fifth Monday in November when there is a fifth Monday. The court of general sessions shall be held at York on the first Monday in January for three weeks, the first Monday in February, the first Monday in March for two weeks, the first Monday in April for two weeks, the fourth Monday in May, the third Monday in June for two weeks, the fourth Monday in July, the fourth Monday in September, the fifth Monday in September when there is a fifth Monday, the third Monday in October for two weeks, the third Monday in November for two weeks, and the third Monday in December.

HISTORY: 1962 Code Section 15-290; 1966 (54) 2338.



SECTION 14-5-910. Special session may be ordered when public interest so requires.

Whenever the public interest shall require the holding of a special session of the court of general sessions or the court of common pleas in any county of the State and such fact satisfactorily appears (a) by petition of the solicitor of the judicial circuit in which such county is situate in the case of the court of general sessions or (b) by petition of a majority of the members of the bar of such county in the case of the court of common pleas, such petitions having been first approved by the resident circuit judge or the circuit judge last presiding in such county and duly filed with the clerk of the Supreme Court, a special session of the court of general sessions or common pleas may be ordered for any such county by the Chief Justice of the Supreme Court. The special session of court so ordered shall be held at such time and for such term and such notice of the holding thereof shall be given as may be provided in the order therefor, which shall be transmitted to and filed by the clerk of court of the county.

HISTORY: 1962 Code Section 15-301; 1952 Code Section 15-301; 1942 Code Section 69; 1932 Code Section 69; Civ. P. '22 Section 66; Civ. P. '12 Section 33; Civ. P. '02 Section 28; 1873 (15) Section 28; 1878 (16) 395 Section 3; 1884 (18) 770; 1931 (37) 257; 1934 (38) 1204.



SECTION 14-5-920. Calling of special session by presiding judge; designation of judge to hold court.

Whenever it shall satisfactorily appear to any circuit judge that the public interest requires the holding of a special session of the court of general sessions or common pleas in any county in which he is at the time presiding over the court then in session such circuit judge may order a special session of the court of general sessions or common pleas to be held for such county at such time and for such term and such notice of the holding thereof shall be given as he may by order provide, which order shall be entered upon the records of the clerk of such court. And when such special session is so ordered only the circuit judge ordering the same shall hold the court, unless he be incapacitated to do so because of his illness or the illness of some member of his immediate family or because of any other reason considered sufficient in the opinion of the Chief Justice of the Supreme Court, and in that event the Chief Justice of the Supreme Court shall order some other disengaged circuit judge or special judge to hold such court.

HISTORY: 1962 Code Section 15-302; 1952 Code Section 15-302; 1942 Code Section 69; 1932 Code Section 69; Civ. P. '22 Section 66; Civ. P. '12 Section 33; Civ. P. '02 Section 28; 1873 (15) Section 28; 1878 (16) 395; Section 3; 1884 (18) 770; 1931 (37) 257; 1934 (38) 1204.



SECTION 14-5-930. Call of special terms by resident judge; designation of judge to hold court.

The resident judge of each judicial circuit in this State shall have the same right and power at chambers to order special terms of the circuit court, general sessions and common pleas, as is by this article given to presiding judges. Such courts, when ordered, shall be held by the resident judge unless another judge is assigned to hold the same by the Chief Justice as provided in Section 14-5-920 for presiding judges, and such courts, when ordered, shall be governed by the same procedure as other courts called pursuant to this article and subject to all its provisions.

HISTORY: 1962 Code Section 15-303; 1952 Code Section 15-303; 1942 Code Section 69; 1932 Code Section 69; Civ. P. '22 Section 66; Civ. P. '12 Section 33; Civ. P. '02 Section 28; 1873 (14) Section 28; 1878 (16) 395 Section 3; 1884 (18) 770; 1931 (37) 257; 1934 (38) 1204.



SECTION 14-5-940. Matters which may be considered at special session of general sessions; automatic removal of pending cases not tried.

At any special session of the court of general sessions provided for and held under the provisions of this article all cases duly docketed shall be subject to trial and all processes, writs and recognizances of every kind, whether respecting juries, witnesses, bail or otherwise, which relate to the cases to be tried at the special session shall be considered as belonging to such session in the same manner as if they had been issued or taken in reference thereto. And all cases pending for trial at any special session of the court which are not tried or otherwise disposed of shall at the close thereof be considered as of course removed to the next stated term of court.

HISTORY: 1962 Code Section 15-304; 1952 Code Section 15-304; 1942 Code Section 69; 1932 Code Section 69; Civ. P. '22 Section 66; Civ. P. '12 Section 33; Civ. P. '02 Section 28; 1873 (14) Section 28; 1878 (16) 395 Section 3; 1884 (18) 770; 1931 (37) 257; 1934 (38) 1204.



SECTION 14-5-950. Cause will be tried at special session of common pleas only if previously docketed; exception.

At any special session of the court of common pleas provided for and held under the provisions of this article no cause shall be tried unless the same shall have been previously docketed upon some one of the calendars of the last preceding regular term of court; provided, that any cause may be docketed and tried by mutual consent of attorneys of record of such cause.

HISTORY: 1962 Code Section 15-305; 1952 Code Section 15-305; 1942 Code Section 69; 1932 Code Section 69; Civ. P. '22 Section 66; Civ. P. '12 Section 33; Civ. P. '02 Section 28; 1873 (14) Section 28; 1878 (16) 395 Section 3; 1884 (18) 770; 1931 (37) 257; 1934 (38) 1204.






CHAPTER 7 - JURIES AND JURORS IN CIRCUIT COURTS

SECTION 14-7-10. Rules of construction.

The rule of common law that statutes in derogation of that law are to be strictly construed has no application to any of the provisions of this chapter other than those of Article 13 hereof and Sections 14-7-840, 14-7-860, 14-7-1100 and 14-7-1110.

HISTORY: 1962 Code Section 38-1; 1952 Code Section 38-1; 1942 Code Section 902; 1932 Code Section 902; Civ. P. '22 Section 850; Civ. P. '12 Section 487; Civ. P. '02 Section 448; 1870 (14) Section 470.



SECTION 14-7-20. Words "male" and "men" to include "female" and "women".

Wherever the word "male" or "men" is used in the Code of Laws of South Carolina, 1976, relating to jurors and jury service such words shall include "female" and "women".

HISTORY: 1962 Code Section 38-1.1; 1967 (55) 895.



SECTION 14-7-30. "Clerk" defined.

The word "clerk," as used in this chapter signifies the clerk of the court where the action is pending, unless otherwise specified.

HISTORY: 1962 Code Section 38-2; 1952 Code Section 38-2; 1942 Code Section 900; 1932 Code Section 900; Civ. P. '22 Section 848; Civ. P. '12 Section 485; Civ. P. '02 Section 447; 1870 (14) Section 469.



SECTION 14-7-40. Summoning and empanelling jurors by coroners, clerks or magistrates is not affected.

Nothing contained in this chapter shall affect the power and duty of coroners, clerks or magistrates to summon and empanel jurors when authorized by other provisions of law.

HISTORY: 1962 Code Section 38-3; 1952 Code Section 38-3; 1942 Code Section 646; 1932 Code Section 646; Civ. P. '22 Section 586; Civ. C. '12 Section 4054; Civ. C. '02 Section 2953; G. S. 2274; R. S. 2413; 1871 (14) 696.



SECTION 14-7-110. Summoning of jurors by clerk of the court of common pleas.

The clerk of the court of common pleas of each county in this State shall perform the duties provided in this article for the summoning of jurors.

HISTORY: 1962 Code Section 38-51; 1952 Code Section 38-51; 1942 Code Section 607; Civ. P. '22 Section 547; Civ. C. '12 Section 4016; Civ. C. '02 Section 2909; G. S. 2254; R. S. 2373; 1871 (14) 690; 1874 (15) 638; 1893 (21) 524; 1896 (22) 16; 1902 (23) 1066; 1939 (41) 27; 1941 (42) 70; 1943 (43) 263; 1957 (50) 286; 1986 Act No. 340, Section 1, eff March 10, 1986; 2012 Act No. 200, Section 1, eff June 7, 2012.



SECTION 14-7-120. Vacancy or disqualification in office of jury commissioner.

If there is a vacancy in the office of the clerk of court of common pleas, county auditor, or county treasurer at the time fixed for preparing the jury list or for drawing a jury or if any of these officers are disqualified or unable to serve for any reason, the county judge of probate shall act in his place and stead and if there is a vacancy in two of these offices or for any other reason two of these officers are unable to serve, the county judge of probate and the sheriff of the county shall act in their places and stead. If from among the officers above named there are not three persons in office qualified and able to serve, the resident circuit judge or the presiding judge shall appoint a commissioner or commissioners to serve in the place of the commissioner or commissioners as may be disqualified during the time of his or their disqualification. Each of the substitute commissioners shall receive the same per diem and mileage as is paid jurors.

HISTORY: 1962 Code Section 38-51.2; 1952 Code Section 38-51.1; 1942 Code Section 622; 1932 Code Section 622; Civ. P. '22 Section 562; Civ. C. '12 Section 4030; 1902 (23) 1066; 1930 (36) 1239; 1936 (39) 1340; 1939 (41) 27; 1941 (42) 70; 1957 (50) 286; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-130. Preparation of jury list from electronic file of persons holding valid South Carolina driver's license or identification card.

In September of each year, the Department of Motor Vehicles shall furnish the State Election Commission an electronic file of the name, address, date of birth, social security number, sex, and race of persons who are over the age of eighteen years and citizens of the United States residing in each county who hold a valid South Carolina driver's license or an identification card issued pursuant to Section 56-1-3350. The electronic file also must include persons who have obtained a valid South Carolina driver's license or identification card during the previous year and exclude persons whose driver's license or identification card has not been renewed or has been invalidated by judicial or administrative action. In October of each year, the State Election Commission shall furnish a jury list to county jury commissioners consisting of a file or list derived by merging the list of registered voters in the county with county residents appearing on the file furnished by the department, but only those licensed drivers and identification cardholders who are eligible to register to vote may be included in the list. Before furnishing the list, the commission must make every effort to eliminate duplicate names and names of persons disqualified from registering to vote or voting pursuant to the laws and Constitution of this State. As furnished to the jury commissioners by the State Election Commission, the list or file constitutes the roll of eligible jurors in the county. Expenses of the Department of Motor Vehicles and the State Election Commission in implementing this section must be borne by these agencies.

HISTORY: 1962 Code Section 38-51.3; 1952 Code Section 38-51.2; 1942 Code Section 622; 1932 Code Section 622; Civ. P. '22 Section 562; Civ. C. '12 Section 4030; 1902 (23) 1066; 1930 (36) 1239; 1936 (39) 1340; 1939 (41) 27; 1941 (42) 70; 1956 (49) 1789; 1986 Act No. 340, Section 1; 1988 Act No. 453, Section 1; 1993 Act No.181, Section 256, eff July 1, 1993; 1996 Act No. 459, Section 25, eff June 5, 1996; 1996 Act No. 467, Section 1, eff August 21, 1996; 2000 Act No. 257, Section 1, eff May 1, 2000; 2008 Act No. 270, Section 4, eff June 4, 2008.



SECTION 14-7-140. Use of computer for drawing and summoning jurors.

Notwithstanding the provisions of this chapter, the clerk of court or deputy clerk of court of a county, when drawing and summoning jurors for the court of common pleas, general sessions, or the grand jury, may utilize a computer for this purpose at the discretion of the governing body of the county. Computer software employed for the purpose of drawing and summoning jurors must be designed so as to ensure a random selection of jurors from the population available for jury service. The computerized drawing and summoning of jurors must take place in the office of the clerk of court as a public event to ensure the absolute integrity of the random selection process. The Supreme Court shall direct by order the appropriate procedures required to implement the provisions of this section.

HISTORY: 1962 Code Section 38-52; 1952 Code Section 38-52; 1942 Code Section 608; 1932 Code Section 608; Civ. P. '22 Section 548; Civ. C. '12 Section 4017; 1902 (23) 1066; 1915 (29) 76; 1933 (38) 446; 1939 (41) 27, 332, 543; 1941 (42) 70; 1967 (55) 895; 1974 (58) 2283; 1986 Act No. 340, Section 1, eff March 10, 1986; 1988 Act No. 299, eff February 2, 1988; 2006 Act No. 224, Section 1, eff February 3, 2006; 2012 Act No. 200, Section 2, eff June 7, 2012.



SECTION 14-7-150. Preparation of jury box.

The jury box of a county shall contain the same number of capsules or containers as there are names on the jury list prepared by the jury commissioners from the latest official list furnished to the county by the State Election Commission each year and provided to the clerk of court of each county not later than December first of the calendar year. The capsules or containers must be small, opaque, and as similar in size, shape, and color as possible at the time of original purchase or the repurchase of additional capsules. By a slip of paper placed therein, each capsule or container must be numbered, beginning with number "one" and continuing consecutively through the number of qualified electors on the jury list prepared by the jury commissioners as hereinbefore provided. All these papers must be of similar kind, color, and weight so as to resemble each other as much as possible without distinguishing marks. The capsules or containers so prepared must be placed in the jury box constructed as required by law.

HISTORY: 1962 Code Section 38-53; 1952 Code Section 38-53; 1942 Code Section 608; 1932 Code Section 608; Civ. P. '22 Section 548; Civ. C. '12 Section 4017; 1902 (23) 1066; 1915 (29) 76; 1933 (38) 446; 1939 (41) 27, 332, 543; 1941 (42) 70; 1942 (43) 263; 1957 (50) 11; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-160. Drawing and notification of jurors.

At the time provided by law for the drawing of jurors, the jury commissioners shall randomly withdraw from the jury box one capsule or container for each juror required by law to be drawn. The jury commissioners shall then open each capsule or container drawn and ascertain the number contained therein. The names of the jurors drawn must be taken from the jury list by the numbers thereon corresponding to the numbers drawn from the capsules or containers. The jury commissioners may not excuse or disqualify any juror selected. Immediately after the jurors are drawn, the clerk of court shall issue his writ and process as now required by law for the jurors whose numbers were drawn. Any juror drawn for a term of court must be notified of the time and place he is to appear for jury duty at least fifteen days before he is to appear and serve as a juror. If the trial judge determines that additional jurors are immediately necessary for the conduct of the court he may waive the fifteen-day notice.

HISTORY: 1962 Code Section 38-55; 1952 Code Section 38-55; 1942 Code Section 608; 1932 Code Section 608; Civ. P. '22 Section 548; Civ. C. '12 Section 4017; 1902 (23) 1066; 1915 (29) 76; 1933 (38) 446; 1939 (41) 27, 332, 543; 1941 (42) 70; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-170. Procedure in event of failure of jury commissioners to prepare list of jurors for ensuing year.

When the jury commissioners in a county in this State shall omit to prepare the list of jurors for the then ensuing year or to prepare the ballots of the names and place them in the boxes at the time and in the manner required in this article, the Chief Justice, any associate justice of the Supreme Court, or any circuit judge shall grant an order on the application of any solicitor or attorney at law showing this omission by affidavit, which may be on information and belief, requiring the jury commissioners in question, within ten days after the order, to prepare these lists and ballots of names and to prepare the jury boxes (nunc pro tunc) and all juries drawn from these boxes are as valid and lawful as if the omission had not occurred.

HISTORY: 1962 Code Section 38-56; 1952 Code Section 38-56; 1942 Code Section 609; 1932 Code Section 609; Civ. P. '22 Section 549; Civ. C. '12 Section 4018; 1902 (23) 1066; 1921 (32) 276; 1939 (41) 27; 1941 (42) 70; 1942 (42) 1546; 1985 Act No. 1, Section 1, eff March 1, 1985; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-180. Custody of jury box and keys thereto.

The clerk of the court shall keep the jury box in his custody. The jury box must be kept securely locked with three separate and strong locks, each lock being different and distinct from the other two and requiring one key peculiar to itself in order to be unlocked. The key to one of these three locks must be kept by the county auditor himself, the key to another of these three locks must be kept by the county treasurer himself, and the key to the third of these three locks must be kept by the clerk of the court of common pleas himself, so that no two of them shall keep a similar key or similar keys to the same lock and so that all three of them must be present together at the same time and place in order to lock or unlock and open the jury box.

HISTORY: 1962 Code Section 38-57; 1952 Code Section 38-57; 1942 Code Section 623; 1932 Code Section 623; Civ. P. '22 Section 563; Civ. C. '12 Section 4031; 1905 (24) 917; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-190. Drawing of petit jurors to serve as jury pool during weeks in which more than one term of court requiring juries are scheduled.

Not less than fifteen days nor more than thirty-five days before the first day of any week in which more than one term of court requiring juries is scheduled in a county, the jury commissioners shall draw a number of petit jurors to serve as a jury pool, from which the courts shall draw panels of jurors as needed according to the following schedule:

(1) When two concurrent terms of court are scheduled, the commissioners shall draw ninety percent of the number of jurors which they would otherwise draw;

(2) When three concurrent terms of court are scheduled, the commissioners shall draw eighty percent of the number of jurors which they would otherwise draw;

(3) When four concurrent terms of court are scheduled, the commissioners shall draw seventy percent of the number of jurors which they would otherwise draw; or

(4) When five or more concurrent terms of court are scheduled, the commissioners shall draw fifty percent of the number of jurors which they would otherwise draw.

The jury commissioners shall not exclude or disqualify any juror drawn.

HISTORY: 1962 Code Section 38-58; 1952 Code Section 38-58; 1942 Code Section 609; 1932 Code Section 609; Civ. P. '22 Section 549; Civ. C. '12 Section 4018; 1902 (23) 1066; 1921 (32) 276; 1939 (41) 27; 1941 (42) 70; 1986 Act No. 340, Section 1, eff March 10, 1986; 1992 Act No. 483, Section 1, eff July 1, 1992.



SECTION 14-7-200. Drawing of petit jurors to serve during week of regular or special term of circuit court.

Not less than fifteen nor more than thirty-five days before the first day of each week of any regular or special term of the circuit court the jury commissioners shall proceed to draw at least seventy-five petit jurors to serve for that week only. The chief administrative judge or the presiding judge of that circuit may increase or decrease the number of jurors drawn if he considers it necessary; however, at least seventy-five jurors must be drawn. The jury commissioners shall randomly select the jurors and shall not excuse or disqualify any juror who has been selected. Immediately after the petit jurors are drawn, the clerk of the court of common pleas shall issue his writ of venire facias for the petit jurors, requiring their attendance on the first day of the week for which they have been drawn and this writ of venire facias must be immediately delivered to the sheriff of the county.

HISTORY: 1962 Code Section 38-59; 1952 Code Section 38-59; 1942 Code Section 609; 1932 Code Section 609; Civ. P. '22 Section 549; Civ. C. '12 Section 4018; 1902 (23) 1066; 1921 (32) 276; 1939 (41) 27; 1941 (42) 70; 1943 (43) 263; 1986 Act No. 340, Section 1; 1992 Act No. 483, Section 2; 1993 Act No. 18, Section 1, eff April 22, 1993.



SECTION 14-7-210. When jury shall not be discharged.

Whenever a jury is charged with a case, it must not be discharged by reason of anything in Section 14-7-200 contained until a verdict is found or a mistrial ordered in such case.

HISTORY: 1962 Code Section 38-60; 1952 Code Section 38-60; 1942 Code Section 609; 1932 Code Section 609; Civ. P. '22 Section 549; Civ. C. '12 Section 4018; 1902 (23) 1066; 1921 (32) 276; 1939 (41) 27; 1941 (42) 70; 1955 (49) 22, 66, 72, 534; 1957 (50) 12; 1959 (51) 487; 1960 (51) 1759; 1962 (52) 1718, 1880; 1967 (55) 8, 81; 1968 (55) 2252; 1969 (56) 20, 354, 928; 1970 (56) 2288, 2358, 2430; 1971 (57) 3, 121, 442, 2018; 1972 (57) 2202; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-220. Drawings to be open and public; notice.

The drawings must be made openly and publicly in the office of the clerk of court of common pleas and the jury commissioners shall give ten days' notice of the place, day, and hour of each of the drawings by posting in a conspicuous place on the courthouse door or by advertisement in a county newspaper.

HISTORY: 1962 Code Section 38-60.1; 1958 (50) 1994; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-230. Methods for drawing names of jurors.

The clerk of court must use one of the following methods for drawing the names of jurors for the purpose of impaneling a jury:

(1) drawing of the names of jurors by a responsible and impartial person designated by the clerk of court, with the approval of the presiding judge; or

(2) drawing of the names of jurors by computer, subject to the provisions of Section 14-7-140.

HISTORY: 1962 Code Section 38-61; 1952 Code Section 38-61; 1942 Code Section 610; 1932 Code Section 610; Civ. P. '22 Section 550; Civ. C. '12 Section 4019; 1902 (23) 1066; 1916 (29) 820; 1939 (41) 27; 1941 (42) 70; 1953 (48) 45, 185, 444; 1955 (49) 60, 76, 269, 651; 1958 (50) 1961; 1986 Act No. 340, Section 1, eff March 10, 1986; 2006 Act No. 224, Section 2, eff February 3, 2006.



SECTION 14-7-240. Selection of jurors by drawing.

All jurors must be selected by drawing ballots from the jury box and, subject to the exceptions herein contained, the persons whose names are on the ballots so drawn must be returned to serve as jurors.

HISTORY: 1962 Code Section 38-62; 1952 Code Section 38-62; 1942 Code Section 610; 1932 Code Section 610; Civ. P. '22 Section 550; Civ. C. '12 Section 4019; 1902 (23) 1066; 1916 (29) 820; 1939 (41) 27; 1941 (42) 70; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-250. Disposition of names of those who are drawn and serve on a jury pool.

The names of those who are drawn and attend a session of court as a member of a jury pool must be placed in an envelope and must not be put back into the jury box until the first revision of the jury list provided for after they have been so drawn, to the end that no person is required to serve as a juror more than once in three calendar years. Nothing contained in this article may be construed to be in conflict with the provisions of the law as to selecting by lot from the grand jury six members to serve for the ensuing year.

Nothing contained in this article prohibits a person whose name has been properly drawn and who desires to serve as a juror from serving more frequently than once every three calendar years, except that no person shall serve as a juror more than once every calendar year as provided in Section 14-7-850.

HISTORY: 1962 Code Section 38-63; 1952 Code Section 38-63; 1942 Code Section 611; 1932 Code Section 611; Civ. P. '22 Section 551; Civ. C. '12 Section 4020; 1902 (23) 1066; 1939 (41) 27; 1941 (42) 22, 70; 1986 Act No. 340, Section 1, eff March 10, 1986; 1992 Act No. 483, Section 3, eff July 1, 1992; 1996 Act No. 233, Section 1, eff March 4, 1996; 2000 Act No. 257, Section 2, eff May 1, 2000.



SECTION 14-7-260. Number of jurors to be drawn and summoned.

Except as otherwise expressly provided, the jury commissioners shall draw and summon at least seventy-five persons to serve as petit jurors to attend at one and the same time at any court. The chief administrative judge or the presiding judge of that circuit may increase or decrease the number of jurors drawn and summoned if he considers it necessary; however, at least seventy-five jurors must be drawn and summoned.

HISTORY: 1962 Code Section 38-64; 1952 Code Section 38-64; 1942 Code Section 611; 1932 Code Section 611; Civ. P. '22 Section 551; Civ. C. '12 Section 4020; 1902 (23) 1066; 1939 (41) 27; 1941 (42) 22, 70; 1943 (43) 263; 1986 Act No. 340, Section 1; 1993 Act No. 18, Section 2, eff April 22, 1993.



SECTION 14-7-270. Preparation of special jury list in certain circumstances.

Whenever the jury list of any county is destroyed by fire or other casualty or it is held by any court of competent jurisdiction that the jury list has been unlawfully prepared or is irregular or illegal, so as to render void the drawing of jurors therefrom, the jury commissioners shall prepare a special jury list for the county immediately in the manner herein prescribed from which special list grand and petit jurors are drawn for the courts of general sessions and common pleas for the county until the annual jury list has been prepared for the county as provided.

HISTORY: 1962 Code Section 38-65; 1952 Code Section 38-65; 1942 Code Section 630-1; 1933 (38) 285; 1971 (57) 83; 1985 Act No. 27, eff March 25, 1985; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-280. Duty of circuit judge in case of irregularities.

When at any time it is determined by the circuit judge of any circuit, upon complaint made to him, that an irregularity has occurred in the drawing of the juries for any court within his circuit or that any act has been done whereby the validity of any jury drawn or to be drawn may be questioned, the circuit judge may issue his order to the jury commissioners for each county for which the court is to be held, at least five days before the sitting thereof, to proceed to draw jurors for the term or take measures as may be necessary to correct the error.

HISTORY: 1962 Code Section 38-66; 1952 Code Section 38-66; 1942 Code Section 612; 1932 Code Section 612; Civ. P. '22 Section 552; Civ. C. '12 Section 4021; 1902 (23) 1066; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-290. Preparation of special list and drawing of special jury in certain circumstances.

Whenever at any term of the circuit court the array of grand and petit jurors summoned to attend is held to have been irregularly or illegally drawn or summoned, the presiding judge shall immediately order, in either case, that the jury commissioners of the county shall immediately prepare a special list and, in open court, draw a special venire of grand or petit jurors or draw a special jury from the last list prepared according to law. Any special grand or petit jury so drawn and summoned shall serve instead of those discharged at this term.

HISTORY: 1962 Code Section 38-67; 1952 Code Section 38-67; 1942 Code Section 613; 1932 Code Section 613; Civ. P. '22 Section 553; Civ. C. '12 Section 4022; 1902 (23) 1066; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-300. Supplying deficiency in number of jurors drawn.

Whenever it is necessary to supply any deficiency in the number of grand or petit jurors duly drawn, whether caused by challenge or otherwise, the jury commissioners, under the direction of the court, shall draw from the jury box the number of jurors as the court considers necessary to fill the deficiency.

HISTORY: 1962 Code Section 38-68; 1952 Code Section 38-68; 1942 Code Section 616; 1932 Code Section 616; Civ. P. '22 Section 556; Civ. C. '12 Section 4025; 1902 (23) 1066; 1953 (48) 45; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-310. Venires for additional jurors.

Nothing contained in this article prevents the clerk of the court of common pleas from issuing venires for additional jurors in term time upon the order of the court whenever it is necessary for the convenient dispatch of its business. In any such case venires must be served and returned and jurors required to attend on those days as the court shall direct.

HISTORY: 1962 Code Section 38-69; 1952 Code Section 38-69; 1942 Code Section 619; 1932 Code Section 619; Civ. P. '22 Section 559; Civ. C. '12 Section 4028; 1902 (23) 1066; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-320. Calling of alternate jurors.

Whenever in the opinion of a presiding judge of a court of common pleas or general sessions of any county of this State about to enter upon the trial of a civil or criminal case the trial is likely to be protracted, the court may cause an entry to that effect to be made in the minutes of the court and, immediately after the jury is impaneled and sworn, the court shall direct the calling of one or two additional jurors in its discretion, to be known as alternate jurors. These jurors must be drawn from the same source, in the same manner, have the same qualifications, and be subject to the same examination and challenge as the jurors already sworn.

HISTORY: 1962 Code Section 38-70; 1952 Code Section 38-70; 1942 Code Section 620; 1932 Code Section 620; Civ. P. '22 Section 560; Civ. C. '12 Section 4029; 1902 (23) 1066; 1972 (57) 2537; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-330. Notice of motion to quash panel because of disqualification of jury commissioners.

No motion to quash any panel of petit jurors may be made because of any relationship, connection, or other disqualification on the part of the jury commissioners, or any of them, who made up the jury box, unless notice of the motion in writing is given at least ten days before the convening of any court to the adverse party, or his attorney setting forth the ground for the making of the motion. Failure to give notice is considered a waiver of all rights.

HISTORY: 1962 Code Section 38-71; 1952 Code Section 38-71; 1942 Code Section 621; 1932 Code Section 621; Civ. P. '22 Section 561; 1912 (27) 772; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-340. Procedure to obtain jurors when jury commissioners are disqualified.

If notice is given and the party upon whom it is served concedes or it is determined by the court that the relationship, connection, or disqualification exists, then the moving party shall apply to the resident circuit judge or the presiding judge of the circuit, either at chambers or in term time, setting out by way of affidavits the facts. Thereupon the judge shall order the jury commissioners who are not related, connected, or disqualified to make up a special jury box composed of the names of two hundred and forty persons, who are qualified to serve as jurors, from which special box there must be drawn the names of thirty-six jurors who must be summoned and required to attend as extra jurors. From the extra panel a jury may be obtained to try the case in which the regular panel is disqualified. In case all of the jury commissioners are disqualified, then the judge shall designate three others who shall perform this duty.

HISTORY: 1962 Code Section 38-72; 1952 Code Section 38-72; 1942 Code Section 618; 1932 Code Section 618; Civ. P. '22 Section 558; Civ. C. '12 Section 4027; 1902 (23) 1066; 1939 (41) 27; 1941 (42) 70; 1943 (43) 263; 1955 (49) 22, 66, 72, 534; 1957 (50) 12; 1958 (50) 1994; 1959 (51) 487; 1960 (51) 1759; 1962 (52) 1718, 1880; 1967 (55) 8, 81; 1968 (55) 2252; 1969 (56) 354, 928; 1970 (56) 2358, 2430; 1971 (57) 3, 121, 442, 2018; 1972 (57) 2202; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-350. Term of extra or special panel.

The extra or special panel may be discharged as soon as the need for it ceases.

HISTORY: 1962 Code Section 38-72.2; 1958 (50) 1994; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-360. Requirement that persons serve as jurors unless disqualified or excused.

When the name of a person is drawn from the jury box for jury service by the jury commissioners the person shall serve as a juror unless disqualified or excused by the court as may be provided by law.

HISTORY: 1962 Code Section 38-73; 1952 Code Section 38-73; 1942 Code Section 618; 1932 Code Section 618; Civ. P. '22 Section 558; Civ. C. '12 Section 4027; 1902 (23) 1066; 1939 (41) 27; 1941 (42) 70; 1943 (43) 282; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-370. Penalty for neglect of duty in drawing and summoning jurors.

When, by neglect of any of the duties required by this article to be performed by any of the officers or persons mentioned, the jurors to be returned from any place are not duly drawn and summoned to attend the court, every person guilty of neglect shall pay a fine not exceeding one hundred dollars, to be imposed by the court, to the use of the county in which the offense was committed.

HISTORY: 1962 Code Section 38-74; 1952 Code Section 38-74; 1942 Code Section 615; 1932 Code Section 615; Civ. P. '22 Section 555; Civ. C. '12 Section 4024; 1902 (23) 1066; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-380. Punishment of jury commissioners guilty of fraud.

If any member of the board of jury commissioners is guilty of fraud, either (a) by practicing on the jury box previously to a draft, (b) in drawing a juror, (c) in returning into the jury box the name of any juror which has been lawfully drawn out and drawing or substituting another in his stead, or (d) in any other way in the drawing of jurors, he must be punished by a fine not exceeding five hundred dollars or be imprisoned not exceeding two years in a state correctional institution.

HISTORY: 1962 Code Section 38-75; 1952 Code Section 38-75; 1942 Code Section 614; 1932 Code Section 614; Civ. P. '22 Section 554; Civ. C. '12 Section 4023; 1902 (23) 1066; 1939 (41) 27; 1941 (42) 70; 1943 (43) 263; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-390. Service of summons for jury duty by first class mail or by alternate method.

The clerk of court of a county may serve a summons for jury duty by first class mail. In the alternative, the clerk of court of any county may contract with the State Election Commission to serve a summons for jury duty by first class mail. Should the clerk of court of any county not choose to use either of the procedures for summoning jurors provided by this section, the clerk may summon jurors as provided by Section 14-7-410 or the sheriff shall serve jurors as provided by Section 14-7-400.

HISTORY: 1962 Code Section 38-76; 1952 Code Section 38-76; 1942 Code Section 626-2; 1937 (40) 300; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-410. Service of summons for jury duty by certified mail; alternate procedure.

The clerk of court of any county may serve a summons for jury duty by certified mail with return receipt requested. Should the clerk of court of any county not choose to use the procedure for summoning jurors provided by this section, the sheriff must continue to serve jurors as provided by law.

HISTORY: 1962 Code Section 38-80; 1952 Code Section 38-80; 1942 Code Section 626-3; 1936 (39) 1431; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-420. Attendance and service in court of common pleas by jurors summoned to attend and serve in court of general sessions.

In cases where the law provides for the opening and holding of the court of common pleas during the week in which a term of the court of general sessions is or may be held in any county, the jurors summoned to attend and serve in the court of general sessions shall also attend and serve as jurors in any court of common pleas.

HISTORY: 1962 Code Section 38-81; 1952 Code Section 38-81; 1942 Code Section 626-3; 1936 (39) 1431; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-430. Exclusiveness of method and procedure described by this article.

The method and procedure described by this article is the exclusive method for the preparation of the jury lists, jury box, and the drawing of jurors therefrom and for the service as jurors in the circuit courts of this State.

HISTORY: 1962 Code Section 38-82; 1952 Code Section 38-82; 1942 Code Section 608; 1932 Code Section 608; Civ. P. '22 Section 548; Civ. C. '12 Section 4017; 1902 (23) 1066; 1915 (29) 76; 1933 (38) 446; 1939 (41) 27, 332, 543; 1941 (42) 70; 1986 Act No. 340, Section 1, eff March 10, 1986.



SECTION 14-7-810. Enumeration of disqualifications in any court.

In addition to any other provision of law, no person is qualified to serve as a juror in any court in this State if:

(1) He has been convicted in a state or federal court of record of a crime punishable by imprisonment for more than one year and his civil rights have not been restored by pardon or amnesty.

(2) He is unable to read, write, speak, or understand the English language.

(3) He is incapable by reason of mental or physical infirmities to render efficient jury service. Legal blindness does not disqualify an otherwise qualified juror.

(4) He has less than a sixth grade education or its equivalent.

Any person called to jury service who knows or has good reason to suspect that he is disqualified under this section, upon questioning by the trial judge, hearing officer, or clerk of court, must state the disqualifying facts or the reasons for his suspicions and any failure to do so is punishable as contempt of court. The trial judge must make the final determination of the qualifications of a juror as set out in this section and his decision must not be disturbed on appeal.

HISTORY: 1962 Code Section 38-100; 1966 (54) 2799; 1984 Act No. 466, eff June 20, 1984; 1986 Act No. 340, Section 2, eff March 10, 1986.



SECTION 14-7-820. Disqualification of county officers and court employees.

No clerk or deputy clerk of the court, constable, sheriff, probate judge, county commissioner, magistrate or other county officer, or any person employed within the walls of any courthouse is eligible as a juryman in any civil or criminal case; provided, that no person may be disqualified under this section except as determined by the court.

HISTORY: 1962 Code Section 38-101; 1952 Code Section 38-101; 1942 Code Section 627; 1932 Code Section 627; Civ. P. '22 Section 567; Civ. C. '12 Section 4035; Civ. C. '02 Section 2933; R. S. 2378; 1888 (20) 69; 1890 (20) 725; 1986 Act No. 340, Section 2, eff March 10, 1986.



SECTION 14-7-830. Exclusion from jury service of members of grand jury which found indictment.

No member of the grand jury which has found an indictment may be put upon the jury for the trial thereof.

HISTORY: 1962 Code Section 38-102; 1952 Code Section 38-102; 1942 Code Section 628; 1932 Code Section 628; Civ. P. '22 Section 568; Civ. C. '12 Section 4036; Civ. C. '02 Section 2934; G. S. 2242; R. S. 2379; 1871 (14) 691; 1986 Act No. 340, Section 2, eff March 10, 1986.



SECTION 14-7-840. Exemption from jury service; requirement of direction by court; maintenance of list of persons excused.

No person is exempt from service as a juror in any court of this State except men and women sixty-five years of age or over. Notaries public are not considered state officers and are not exempt under this section. A person exempt under this section may be excused upon telephone confirmation of date of birth and age to the clerk of court or the chief magistrate. The jury commissioners shall not excuse or disqualify a juror under this section. The clerk of court shall maintain a list of persons excused by the court and the reasons the juror was determined to be excused.

HISTORY: 1962 Code Section 38-103; 1952 Code Section 38-103; 1942 Code Section 1000; 1932 Code Section 1000; Cr. P. '22 Section 86; Cr. C. '12 Section 80; Cr. C. '02 Section 53; G. S. 2639; R. S. 52; 1731 (3) 279; 1986 Act No. 340, Section 2, eff March 10, 1986; 1992 Act No. 414, Section 1, eff June 1, 1992.



SECTION 14-7-845. Postponement of jury service for students and school employees.

(A) If a student selected for jury service during the school term requests, his service must be postponed to a date that does not conflict with the school term. For purposes of this subsection, a student is a person enrolled in high school or an institution of higher learning, including technical college.

(B) If a public or private school employee, a person primarily responsible for the elementary or secondary education of a child in a home or charter school, or a person who is an instructor at an institution of higher learning including a technical college, selected for jury service during the school term requests, his service must be postponed to a date that does not conflict with the school term. For purposes of this subsection, a "school employee" is a person employed as a teacher, certified personnel at the building level, or bus driver by a school, a school system, or a school district offering educational programs to grades K-12 and to institutions of higher learning, including technical colleges. For purposes of this subsection, "school term" means the instructional school year, generally from September first until May thirtieth or not more than one hundred ninety days.

(C) A person selected for jury service who requests a postponement pursuant to subsection (A) or (B) must provide evidence of school enrollment or employment, or evidence of educational responsibilities during a home or charter school term coinciding with the dates of jury duty.

HISTORY: 1990 Act No. 427, Section 1, eff April 24, 1990; 1997 Act No. 28, Section 1, eff May 21, 1997; 2010 Act No. 187, Section 1, eff May 28, 2010.



SECTION 14-7-850. Frequency of jury service.

No person is liable to be drawn and serve as a juror in any court more often than once every three calendar years and no person shall serve as a juror more than once every calendar year, but he is not exempt from serving on a jury in any other court in consequence of his having served before a magistrate.

HISTORY: 1962 Code Section 38-104; 1952 Code Section 38-104; 1942 Code Section 629; 1932 Code Section 629; Civ. P. '22 Section 569; Civ. C. '12 Section 4037; Civ. C. '02 Section 2935; G. S. 2240; R. S. 2380; 1832 (8) 380; 1836 (8) 447; 1871 (14) 690; 1878 (14) 582; 1880 (17) 307; 1884 (18) 713; 1891 (20) 1124; 1896 (22) 19; 1899 (23) 44; 1902 (23) 1028; 1907 (25) 492; 1921 (32) 269, 278; 1923 (33) 95; 1925 (34) 31; 1941 (42) 96; 1952 (47) 2042; 1965 (54) 641; 1967 (55) 895; 1978 Act No. 579 eff July 18, 1978; 1979 Act No. 108 Section 1, eff June 22, 1979; 1986 Act No. 340, Section 2, eff March 10, 1986; 1996 Act No. 233, Section 2, eff March 4, 1996; 2000 Act No. 257, Section 3, eff May 1, 2000.



SECTION 14-7-860. Authority of judge to excuse jurors for good cause; excuse of women with children under age 7 and persons essential to operation of business; punishment for violations.

(A) The presiding judge for cause shown may excuse any person from jury duty at any term of court if the judge considers it advisable. But no juror who has been drawn to serve at any term of the court may be excused except for good and sufficient cause, which, together with his application, must be filed in the office of the clerk of court and remain on record.

(B) A person who:

(1) has legal custody and the duty of care for a child less than seven years of age;

(2) is the primary caretaker of a person aged sixty-five or older; or

(3) is the primary caretaker of a severely disabled person who is unable to care for himself or cannot be left unattended; and desires to be excused from jury duty must submit an affidavit to the clerk of court.

The affidavit must state that he is unable to provide adequate care for the child, person aged sixty-five or older, or disabled person while performing jury duty, and must be excused by the presiding judge from jury service.

(C) The provisions of Section 14-7-870 do not apply to any juror described in this subsection who: (a) has a child less than seven years of age, (b) is the primary caretaker of a person aged sixty-five or older, or (c) is the primary caretaker of a severely disabled person who is unable to care for himself or cannot be left unattended.

(D) Upon submitting an affidavit to the clerk of court requesting to be excused from jury duty, a person either may be excused or transferred to another term of court by the presiding judge if the person performs services for a business, commercial, or agricultural enterprise, and the person's services are so essential to the operations of the business, commercial, or agricultural enterprise that the enterprise must close or cease to function if the person is required to perform jury duty.

(E) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be punished by a fine not to exceed one thousand dollars or imprisoned not more than thirty days, or both.

HISTORY: 1962 Code Section 38-105; 1952 Code Section 38-105; 1942 Code Section 5220; 1932 Code Section 5220; 1922 (32) 844; 1986 Act No. 340, Section 2, eff March 10, 1986; 2000 Act No. 394, Section 1, eff August 4, 2000; 2004 Act No. 228, Section 1, eff May 11, 2004; 2010 Act No. 187, Section 2, eff May 28, 2010.



SECTION 14-7-870. Procedures applicable to excused jurors.

Whenever a juror is so excused, unless the cause of the excuse is permanent physical disability of the juror or the juror is a member of one of the classes of persons set forth in Section 14-7-840, the name of the juror must be placed by the jury commissioners on the succeeding panel of the same term, or the next term or a subsequent term of court. The name of the juror so placed on any panel must be in addition to the seventy-five names required to be placed on the panel under the provisions of Section 14-7-200, and the juror shall attend the court on the first day of the week for which he has been so designated without the issuance or service of any further process.

He shall serve as a substitute on the panel in the stead and place of any one of the jurors drawn on the panel whose attendance cannot then be procured or who may be excused from attendance on the panel for cause as provided in this article.

HISTORY: 1962 Code Section 38-106; 1952 Code Section 38-106; 1942 Code Section 630; 1932 Code Section 630; Civ. P. '22 Section 570; Civ. C. '12 Section 4038; Civ. C. '02 Section 2936; G. S. 2241; R. S. 2381; 1879 (16) 307; 1986 Act No. 340, Section 2, eff March 10, 1986; 1988 Act No. 473, eff May 2, 1988.



SECTION 14-7-1010. Ascertainment of qualifications of jurors by presiding judge; maintenance of list of excused or disqualified jurors; transfer of juror to subsequent term by clerk of court.

The presiding judge shall at each term of court ascertain the qualifications of the jurors.

The presiding judge shall determine whether any juror is disqualified or exempted by law and only he shall disqualify or excuse any juror as may be provided by law. The clerk of court shall maintain a list of all jurors excused or disqualified and the reasons provided therefor by the presiding judge, which list must be signed by the presiding judge. In no case shall the jury commissioners excuse or disqualify any juror for any reason whatsoever; provided that the clerk of court may, without court approval, transfer any juror to a subsequent term upon good and sufficient cause.

HISTORY: 1962 Code Section 38-201; 1952 Code Section 38-201; 1942 Code Section 608; 1932 Code Section 608; Civ. P. '22 Section 548; Civ. C. '12 Section 4017; 1902 (23) 1066; 1915 (29) 76; 1933 (38) 446; 1939 (41) 27, 332, 543; 1941 (42) 70; 1986 Act No. 340, Section 3, eff March 10, 1986.



SECTION 14-7-1020. Jurors may be examined by court; if juror is not indifferent, he shall be set aside.

The court shall, on motion of either party in the suit, examine on oath any person who is called as a juror to know whether he is related to either party, has any interest in the cause, has expressed or formed any opinion, or is sensible of any bias or prejudice therein, and the party objecting to the juror may introduce any other competent evidence in support of the objection. If it appears to the court that the juror is not indifferent in the cause, he must be placed aside as to the trial of that cause and another must be called.

HISTORY: 1962 Code Section 38-202; 1952 Code Section 38-202; 1942 Code Section 637; 1932 Code Section 637; Civ. P. '22 Section 577; Civ. C. '12 Section 4045; Civ. C. '02 Section 2944; G. S. 2261; R. S. 2403; 1797 (5) 358; 1986 Act No. 340, Section 3, eff March 10, 1986.



SECTION 14-7-1030. Time for making objections to jurors.

All objections to jurors called to try prosecutions, actions, issues, or questions arising out of actions or special proceedings in the various courts of this State, if not made before the juror is impaneled for or charged with the trial of the prosecution, action, issue, or question arising out of an action or special proceeding, is waived, and if made thereafter is of no effect.

HISTORY: 1962 Code Section 38-203; 1952 Code Section 38-203; 1942 Code Section 639; 1932 Code Section 639; Civ. P. '22 Section 579; Civ. C. '12 Section 4047; Civ. C. '02 Section 2946; G. S. 2265; R. S. 2406; 1871 (14) 693; 1899 (23) 39; 1986 Act No. 340, Section 3, eff March 10, 1986.



SECTION 14-7-1040. Juror's liability to pay taxes not cause of challenge.

In indictments and penal actions for the recovery of sum of money or other thing forfeited, it is not a cause of challenge to a juror that he is liable to pay taxes in any county, city, or town which may be benefited by recovery.

HISTORY: 1962 Code Section 38-204; 1952 Code Section 38-204; 1942 Code Sections 638, 1001; 1932 Code Sections 638, 1001; Civ. P. '22 Section 578; Cr. P. '22 Section 87; Civ. C. '12 Section 4046; Cr. C. '12 Section 81; Civ. C. '02 Section 2945; Cr. C. '02 Section 54; G. S. 2264, 2640; R. S. 53, 2405; 1871 (14) 693; 1986 Act No. 340, Section 3, eff March 10, 1986.



SECTION 14-7-1050. Impaneling jury; in court of common pleas.

In the trial of all actions at law in the courts of common pleas and issues ordered to be framed by the judge in equity cases in the courts, the clerk in the manner provided by Section 14-7-1060 shall furnish the parties or their attorneys with a list of twenty jurors from the whole number of jurors who are in attendance, the names on the list to be numbered from one to twenty, and be stricken off by numbers in the same manner as the regular panels of jurors in those courts have been formed. From this list the parties or their attorneys shall alternatively strike, until there are but twelve left, which shall constitute the jury to try the case or issue. In all cases the plaintiff shall have the first strike and in all civil cases any party shall have the right to demand a panel of twenty competent and impartial jurors from which to strike a jury.

HISTORY: 1962 Code Section 38-205; 1952 Code Section 38-205; 1942 Code Section 634; 1932 Code Section 634; Civ. P. '22 Section 574; Civ. C. '12 Section 4042; Civ. C. '02 Section 2940; 1901 (23) 633; 1902 (23) 1069; 1904 (24) 413; 1909 (26) 48; 1939 (41) 74; 1986 Act No. 340, Section 3, eff March 10, 1986.



SECTION 14-7-1060. Procedures to be employed by clerk to draw jury panel.

If a computer is not used for the drawing of jurors pursuant to the provisions of Section 14-7-140, the clerk shall write or cause the names of the jurors in attendance to be written, each on a separate paper or ballot which must be white and plain, which must resemble each other as much as possible, and which must be so folded that the name written thereon is not visible on the outside. The clerk shall place each of the ballots or separate papers in a separate, small opaque capsule or container, which must be as uniform in size, shape, and color as possible at the time of original purchase or repurchase of the capsules or containers. Whenever a jury panel of twenty is to be drawn, these capsules or containers must be placed in a small rotating drum, cylindrical in shape, having a handle at the end thereof and resting on such supports that it can be turned by means of the handle, the drum, capsules, and other equipment to be furnished by the jury commissioners and approved by the resident judge. When the containers or capsules have been placed in the drum, it must be completely closed and securely fastened and rotated by means of the handle for a sufficient length of time necessary for a complete mixing of the containers or capsules and the required number of jurors must then be drawn, one by one, by a responsible and impartial person designated by the clerk of court, with the approval of the presiding judge. The names of the jurors so drawn must be returned to the capsules and replaced in the drum when the jurors are no longer actually engaged in service on a trial jury.

HISTORY: 1962 Code Section 38-206; 1952 Code Section 38-206; 1942 Code Section 634; 1932 Code Section 634; Civ. P. '22 Section 574; Civ. C. '12 Section 4042; Civ. C. '02 Section 2940; 1901 (23) 633; 1902 (23) 1069; 1904 (24) 413; 1909 (26) 48; 1939 (41) 74; 1986 Act No. 340, Section 3, eff March 10, 1986; 2006 Act No. 224, Section 3, eff February 3, 2006.



SECTION 14-7-1070. Objections for cause to be made before striking; requirement of additional jury list where disqualifications are discovered after striking.

When the list is prepared by the clerk and presented to the parties or their attorneys, objection for cause must be made before striking, and if the objection is sustained, the clerk shall fill up the list before it is stricken. If, after the jury has been struck as provided, it is discovered that any one or more of the jurors whose names remain upon the jury list are disqualified for any cause, the clerk shall furnish the parties or their attorneys with an additional list of three times as many jurors as may be found to be disqualified, to be drawn as the first list was drawn, from which the parties or their attorneys shall alternately strike, until there is left the number necessary to impanel the panel.

HISTORY: 1962 Code Section 38-207; 1952 Code Section 38-207; 1942 Code Section 634; 1932 Code Section 634; Civ. P. '22 Section 574; Civ. C. '12 Section 4042; Civ. C. '02 Section 2940; 1901 (23) 633; 1902 (23) 1069; 1904 (24) 413; 1909 (26) 48; 1939 (41) 74; 1986 Act No. 340, Section 3, eff March 10, 1986.



SECTION 14-7-1080. Effect of jury's delay in rendering verdict.

Should the jury charged with any case be delayed in rendering its verdict so that it could not be present to be drawn from in making the list to form a second jury, then the clerk shall present to the parties or their attorneys a list containing the names of twenty jurors to be drawn by the clerk from the remaining jurors in the manner provided in Section 14-7-1050, from which list the parties or their attorneys shall alternately strike, as provided in Section 14-7-1050 until twelve are left who shall constitute the jury.

HISTORY: 1962 Code Section 38-208; 1952 Code Section 38-208; 1942 Code Section 634; 1932 Code Section 634; Civ. P. '22 Section 574; Civ. C. '12 Section 4042; Civ. C. '02 Section 2940; 1901 (23) 633; 1902 (23) 1069; 1904 (24) 413; 1909 (26) 48; 1939 (41) 74; 1986 Act No. 340, Section 3, eff March 10, 1986.



SECTION 14-7-1090. Impaneling jury in default cases or in cases where right to strike jury has been waived.

In all cases of default when it may be necessary to have the verdict of a jury or in the trial of cases when the parties or their attorneys shall waive the right to strike a jury, the clerk shall, under the direction of the judge, draw and impanel a jury who shall pass upon those matters as may be submitted to it in default cases or the trial of those cases when the parties have waived the right to strike the jury.

HISTORY: 1962 Code Section 38-209; 1952 Code Section 38-209; 1942 Code Section 634; 1932 Code Section 634; Civ. P. '22 Section 574; Civ. C. '12 Section 4042; Civ. C. '02 Section 2940; 1901 (23) 633; 1902 (23) 1069; 1904 (24) 413; 1909 (26) 48; 1939 (41) 74; 1986 Act No. 340, Section 3, eff March 10, 1986.



SECTION 14-7-1100. Impaneling jury in criminal case.

In impaneling juries in criminal cases, the jurors must be called, sworn, and impaneled anew for the trial of each case, according to the established practice.

HISTORY: 1962 Code Section 38-210; 1952 Code Section 38-210; 1942 Code Section 92; 1932 Code Section 982; Cr. P. '22 Section 73; Cr. C. '12 Section 70; Cr. C. '02 Section 44; G. S. 2636; R. S. 44; 1871 (14) 692; 1986 Act No. 340, Section 3, eff March 10, 1986.



SECTION 14-7-1110. Peremptory challenges in criminal cases.

Any person who is arraigned for the crime of murder, manslaughter, burglary, arson, criminal sexual conduct, armed robbery, grand larceny, or breach of trust when it is punishable as for grand larceny, perjury, or forgery is entitled to peremptory challenges not exceeding ten, and the State in these cases is entitled to peremptory challenges not exceeding five. Any person who is indicted for any crime or offense other than those enumerated above has the right to peremptory challenges not exceeding five, and the State in these cases is entitled to peremptory challenges not exceeding five. No right to stand aside jurors is allowed to the State in any case whatsoever. In no case where there is more than one defendant jointly tried are more than twenty peremptory challenges allowed in all to the defendants, and in misdemeanors when there is more than one defendant jointly tried no more than ten peremptory challenges are allowed in all to the defendants. In felonies when there is more than one defendant jointly tried the State has ten challenges.

HISTORY: 1962 Code Section 38-211; 1952 Code Section 38-211; 1942 Code Section 1002; 1932 Code Section 1002; Cr. P. '22 Section 88; Cr. C. '12 Section 82; Cr. C. '02 Section 55; R. S. 54; 33 Ed. 1; 1712 (2) 549; 1841 (11) 154; 1887 (19) 830; 1892 (21) 94; 1927 (35) 180; 1928 (35) 1161; 1930 (36) 1268; 1932 (27) 1145; 1943 (43) 285; 1986 Act No. 340, Section 3, eff March 10, 1986; 1987 Act No. 10, Section 1, eff March 16, 1987.



SECTION 14-7-1120. Challenges and strikes of alternate jurors.

In criminal cases the prosecution is entitled to one and the defendant to two peremptory challenges for each alternate juror called under the provisions of Section 14-7-320 and in civil cases, each party shall have one strike for each alternate juror.

HISTORY: 1962 Code Section 38-212; 1952 Code Section 38-212; 1942 Code Section 626-2; 1937 (40) 300; 1986 Act No. 340, Section 3, eff March 10, 1986.



SECTION 14-7-1130. Juror may take affirmation instead of oath.

Any juror in any court of this State may make solemn and conscientious affirmation and declaration, according to the form of his religious belief or profession, as to any matter or thing whereof an oath is required and this affirmation and declaration must be held as valid and effectual as if the person had taken an oath on the Holy Bible.

HISTORY: 1962 Code Section 38-213; 1952 Code Section 38-213; 1942 Code Section 341; 1932 Code Section 341; Civ. P. '22 Section 297; Civ. C. '12 Section 3930; Civ. C. '02 Section 2827; G. S. 2174; R. S. 2303; 1721 (3) 281; 1986 Act No. 340, Section 3, eff March 10, 1986.



SECTION 14-7-1140. Effect on verdict of irregularity in venire, drawing, and the like of jurors.

No irregularity in any writ of venire facias or in the drawing, summoning, returning, or impaneling of jurors is sufficient to set aside the verdict, unless the party making the objection was injured by the irregularity or unless the objection is made before the returning of the verdict.

HISTORY: 1962 Code Section 38-214; 1952 Code Section 38-214; 1942 Code Section 640; 1932 Code Section 640; Civ. P. '22 Section 580; Civ. C. '12 Section 4048; Civ. C. '02 Section 2947; G. S. 2266; R. S. 2407; 1797 (5) 358; 1986 Act No. 340, Section 3, eff March 10, 1986.



SECTION 14-7-1310. Foreman.

The foreman of each jury, after the jury has been empanelled, may be appointed by the court or the jury may retire and choose its foreman.

HISTORY: 1962 Code Section 38-301; 1952 Code Section 38-301; 1942 Code Section 635; 1932 Code Section 635; Civ. P. '22 Section 575; Civ. C. '12 Section 4043; Civ. C. '02 Section 2941; G. S. 2253; R. S. 2396; 1905 (24) 846.



SECTION 14-7-1320. Jury may view place, property or thing; expenses.

The jury in any case may, at the request of either party, be taken to view the place or premises in question or any property, matter or thing relating to the controversy between the parties when it appears to the court that such view is necessary to a just decision, if the party making the motion advances a sum sufficient to pay the actual expenses of the jury and the officers who attend them in taking the view, which shall be afterwards taxed like other legal costs if the party who advanced them prevails in the suit.

HISTORY: 1962 Code Section 38-302; 1952 Code Section 38-302; 1942 Code Section 643; 1932 Code Section 643; Civ. P. '22 Section 583; Civ. C. '12 Section 4051; Civ. C. '02 Section 2950; G. S. 2271; R. S. 2410; 1871 (14) 693.



SECTION 14-7-1330. Procedure when jury fails to agree.

When a jury, after due and thorough deliberation upon any cause, returns into court without having agreed upon a verdict, the court may state anew the evidence or any part of it and explain to it anew the law applicable to the case and may send it out for further deliberation. But if it returns a second time without having agreed upon a verdict, it shall not be sent out again without its own consent unless it shall ask from the court some further explanation of the law.

HISTORY: 1962 Code Section 38-303; 1952 Code Section 38-303; 1942 Code Section 642; 1932 Code Section 642; Civ. P. '22 Section 582; Civ. C. '12 Section 4050; Civ. C. '02 Section 2949; G. S. 2268; R. S. 2409; 1797 (5) 358.



SECTION 14-7-1340. Duties and service of alternate jurors.

Such alternate jurors shall sit near the jury panel charged with the case, shall have the same opportunities for seeing and hearing the proceedings in the case, and shall take the same oath as the jurors already sworn and shall attend at all times the trial of the cause in company with the other jurors. They shall obey the orders of, and be bound by, the admonition of the court upon each adjournment of the court and, if the regular jurors are ordered to be kept in custody by the court during the trial of the cause, such alternate jurors shall also be kept in confinement with the other jurors and, except as hereinafter provided, shall be discharged upon the final submission of the case to the jury. If, before the final submission of the case to the jury, a juror thereon dies or becomes so ill or disabled as to be unable in the judgment of the court to perform his duties thereon, the court shall order him to be discharged and draw the name of one of the alternates, if there be more than one, by ballot to serve in the place of such dead or discharged juror throughout the remainder of the proceedings, being subject to the same rules and regulations as applied to the remainder of jurors, just as though he had been one of the original jurors. If there be but one alternate, he shall be placed upon the jury panel for all further proceedings in such cause.

HISTORY: 1962 Code Section 38-304; 1952 Code Section 38-304; 1942 Code Section 626-2; 1937 (40) 300.



SECTION 14-7-1350. Petit jurors may be held beyond period for which summoned.

All jurors summoned to serve at any term of the courts of general sessions or common pleas may be held beyond the period for which they were summoned until all cases in both of such courts to be tried by jury are disposed of or until another jury shall have been empanelled to try such cases.

HISTORY: 1962 Code Section 38-305; 1952 Code Section 38-305; 1942 Code Section 636; 1932 Code Section 636; Civ. P. '22 Section 576; Civ. C. '12 Section 4044; Civ. C. '02 Section 2942; 1896 (22) 18.



SECTION 14-7-1360. Verdict may be set aside on gratuity given to juror by party.

If either party in a case in which a verdict is returned during the same term of the court, before the trial, gives to any of the jurors who try the cause anything by way of treat or gratuity the court may, on the motion of the adverse party, set aside the verdict and award a new trial of the cause.

HISTORY: 1962 Code Section 38-307; 1952 Code Section 38-307; 1942 Code Section 641; 1932 Code Section 641; Civ. P. '22 Section 581; Civ. C. '12 Section 4049; Civ. C. '02 Section 2948; G. S. 2267; R. S. 2408; 1797 (5) 358.



SECTION 14-7-1370. Compensation of jurors in circuit courts.

Jurors serving in the circuit courts of this State shall, in addition to mileage at the rate of five cents per mile going to and returning from court, receive a per diem in the several counties of this State, as follows:

(1) In the counties of Anderson, Calhoun, Clarendon, Dillon, Edgefield, Greenville, Greenwood, Lancaster, Laurens, Marion, Marlboro, Richland and York, two dollars; provided, that in Marlboro County petit jurors shall receive, in addition to the per diem, two dollars for each night when detained on jury duty after ten o'clock P.M.;

(2) In Union County, two dollars and fifty cents; provided, that petit jurors shall receive, in addition to the per diem, two dollars and fifty cents for each night when detained on jury duty after ten o'clock P. M.;

(3) In the counties of Bamberg, Barnwell, Cherokee, Chester, Colleton, Fairfield, Jasper, Lexington, Oconee and Orangeburg, three dollars; provided, that if any juror in Chester County is kept on duty after eleven o'clock at night, he shall be paid for an additional day; provided, further, that in Orangeburg County each juror shall receive mileage for going to and returning from court for each day of attendance at court;

(4) In Kershaw and Spartanburg Counties, four dollars;

(5) In Abbeville County, ten dollars;

(6) In Berkeley, Fairfield, Horry, McCormick, Newberry and Sumter Counties, five dollars; provided, however, that:

(a) Jurors in Berkeley County shall be paid mileage at the rate of ten cents per mile going to and returning from court;

(b) If in Newberry County any juror serving upon any case is detained by such jury service after twelve o'clock midnight, it shall be considered that the jury shall have entered into a new day of jury service; and if a juror in either such county is discharged from jury service before one o'clock P. M. on any day he shall be paid only two dollars and fifty cents;

(c) Jurors in Chesterfield County shall be paid mileage at seven cents per mile for each day's attendance on court;

(d) In Horry County petit jurors shall receive an additional five dollars per night when detained on jury duty after eleven o'clock P. M.; and if any juror in Horry County is excused from jury service at his own request he shall not be paid compensation as a juror but shall only be entitled to receive compensation for mileage;

(e) In Georgetown County, jurors shall be paid mileage at the rate of seven cents per mile going to and from court;

(7) The pay for all jurors of Darlington County shall be as follows: The foreman of a grand jury, five dollars per day and ten cents mileage one way; all other jurors, grand and petit, three dollars per day and ten cents mileage one way, and the county auditor of Darlington County shall levy and the treasurer and the tax collector shall collect sufficient funds for the purposes of this paragraph;

(8) In Saluda County, seven dollars per day and mileage for each trip going to and returning from court;

(9) In Aiken County, six dollars; and

(10) In Allendale County, seven dollars;

(11) In Charleston County the circuit court grand and petit jurors shall receive seven dollars per day whether or not they are discharged from jury service before one o'clock P. M. on any day, and mileage at the rate of ten cents per mile for going to and returning from court for each day of attendance at court;

(12) In Beaufort County, twelve dollars and fifty cents, and if any juror serving upon any case is detained by such jury service after twelve o'clock midnight, it shall be considered that the jury shall have entered into a new day of jury service. In addition jurors shall be paid mileage for going to and returning from court for each day of attendance at court at the same rate as authorized by law for an employee of the State. Such mileage shall be paid each day.

(13) In Chesterfield County, eight dollars;

(14) In Hampton and Georgetown Counties, ten dollars; and

(15) In Lee County, seven dollars.

(16) In Pickens and Florence Counties, ten dollars and if any juror serving upon any case is detained by such jury service after twelve o'clock midnight, it shall be considered that the jury shall have entered into a new day of jury service. Jurors shall be paid mileage at the rate of ten cents per mile for going to and returning from court for each day of attendance at court.

(17) In Edgefield County ten dollars and mileage at the rate of ten cents per mile going to and returning from court for each day's attendance at court.

(18) In Dorchester County ten dollars per day and mileage at the rate of ten cents per mile going to and returning from court for each weekly session.

(19) In Williamsburg County, twelve dollars, and if any juror serving upon any case is detained by such jury service after twelve o'clock midnight, it shall be considered that the jury shall have entered into a new day of jury service. In addition jurors shall be paid mileage for going to and returning from court for each day of attendance at court at the rate of ten cents per mile. Such mileage shall be paid each day.

HISTORY: 1962 Code Section 38-308; 1952 Code Section 38-308; 1942 Code Section 632; 1932 Code Section 632; Civ. P. '22 Section 572; Civ. C. '12 Section 4040; Civ. C. '02 Section 2938; G. S. 2269; R. S. 2384; 1874 (15) 608; 1878 (16) 630; 1907 (25) 518; 1911 (27) 86; 1920 (31) 735; 1925 (34) 233; 1933 (38) 8, 14, 76, 111; 1934 (38) 1598; 1935 (39) 220; 1936 (39); 1936 (39) 1304, 1315, 1321, 1544; 1937 (40) 36, 45, 177, 190, 209, 385; 1938 (40) 1563, 1590, 1602, 1698; 1939 (41) 415; 1940 (41) 1938; 1942 (42) 1577; 1943 (43) 13; 1945 (44) 20, 44, 49, 77, 87; 1946 (44) 1356; 1947 (45) 1, 82; 1948 (45) 1722, 1830; 1949 (46) 110, 224; 1950 (46) 2391; 1951 (47) 39, 237; 1952 (47) 1914; 1953 (48) 184, 300; 1954 (48) 1749; 1956 (49) 1750; 1957 (50) 98, 565; 1959 (51) 297, 339; 1960 (51) 1984; 1962 (52) 2220; 1963 (53) 234; 1964 (53) 1739, 2068, 2340; 1966 (54) 3242; 1967 (55) 55, 224, 1014; 1968 (55) 2295, 3530; 1970 (56) 1989; 1971 (57) 1065; 1972 (57) 2647; 1973 (58) 781; 1974 (58) 1938, 2988; 1976 Act No. 504 Sections 1, 2; 1978 Act No. 407 Section 1.



SECTION 14-7-1380. Cost of feeding juries shall be paid by county.

Whenever any circuit judge shall order food to be furnished by the sheriff to any jury charged with the consideration of a case, the expenses connected therewith shall be paid by the governing body of the county in which such case is being tried, upon presentation of the bill of the sheriff certified as correct by the presiding judge.

HISTORY: 1962 Code Section 38-310; 1952 Code Section 38-310; 1942 Code Section 647; 1932 Code Section 647; Civ. P. '22 Section 587; Civ. C. '12 Section 4055; Civ. C. '02 Section 2954; R. S. 2414; 1891 (20) 1053.



SECTION 14-7-1390. Penalty for nonattendance.

If a person duly drawn and summoned to attend as a juror in any court neglects to attend, without sufficient excuse, he shall pay a civil penalty not exceeding one hundred dollars which must be imposed by the court to which the juror was summoned and paid into the county treasury.

HISTORY: 1962 Code Section 38-311; 1952 Code Section 38-311; 1942 Code Section 644; 1932 Code Section 644; Civ. P. '22 Section 584; Civ. C. '12 Section 4052; Civ. C. '02 Section 2951; G. S. 2272; R. S. 2411; 1871 (14) 694; 1997 Act No. 64, Section 1, eff June 10, 1997.



SECTION 14-7-1510. Six grand jurors to be selected for second year; periodic exemption from further service.

(A) During the last term of the court of general sessions held in each county for any year, the clerk of court shall randomly draw from the twelve members serving their first year on the grand jury the names of six of the grand jurors who, together with twelve grand jurors selected in the manner prescribed in this article, shall constitute the grand jury for the succeeding year. The drawing of these names by the clerk of court has the same force and effect as if the names of the six grand jurors had been drawn in the presence of the presiding judge.

(B) No person shall serve as a grand juror for more than two consecutive years.

(C) A person completing service as a grand juror under the provisions of this article, including any service as a holdover grand juror, is exempt from any further jury service in any court of this State for a period of five calendar years.

HISTORY: 1962 Code Section 38-401; 1952 Code Section 38-401; 1942 Code Section 973; 1932 Code Section 973; Cr. P. '22 Section 64; Cr. C. '12 Section 62; Cr. C. '02 Section 38; 1901 (23) 634; 1903 (24) 108; 1939 (41) 27; 1941 (42) 70; 1943 (43) 263; 1986 Act No. 340, Section 4, eff March 10, 1986; 1998 Act No. 373, Section 1, eff May 26, 1998.



SECTION 14-7-1520. Drawing of juror names; writs of venire facias; issuance and delivery of writs.

Not less than fifteen days before the convening of the first term of the court of general sessions for the calendar year, the jury commissioners shall proceed to draw from the jury box the number of grand jurors which the clerk of court or chief administrative judge for the circuit has determined to be sufficient in order to impanel a grand jury. The grand jurors must be randomly drawn and listed as are jurors for trials, and the jury commissioners shall not disqualify or excuse any juror drawn. Immediately after these grand jurors are drawn, the clerk of court shall issue writs of venire facias for these grand jurors, requiring their attendance on the first day of the first week of criminal court in the county or at such other time as the clerk of court may designate. These writs of venire facias must be delivered immediately to the sheriff of the county or otherwise served as provided by law.

HISTORY: 1962 Code Section 38-402; 1952 Code Section 38-402; 1942 Code Section 973; 1932 Code Section 973; Cr. P. '22 Section 64; Cr. C. '12 Section 62; Cr. C. '02 Section 38; 1901 (23) 634; 1903 (24) 108; 1939 (41) 27; 1941 (42) 70; 1943 (43) 263; 1986 Act No. 340, Section 4, eff March 10, 1986; 1998 Act No. 373, Section 1, eff May 26, 1998.



SECTION 14-7-1530. Judge to ascertain qualifications of jurors; lists of excused or disqualified jurors; jurors not served writs.

On the first day of the term of court, the presiding judge shall ascertain the qualifications of those jurors who have appeared pursuant to the writs of venire facias. No juror may be excused or disqualified except in accordance with existing law as determined by the presiding judge. The clerk of court shall maintain a list of all jurors who are excused or disqualified by the presiding judge and state the reasons given by the presiding judge for excusing or disqualifying the jurors. The sheriff of the county also shall report to the presiding judge the names of those persons who were not served with writs of venire facias, and that reasonable effort was made to obtain service. The clerk of court shall maintain a list of the jurors who were not served with the writs of venire facias and the reasons service was not effected.

HISTORY: 1962 Code Section 38-403; 1952 Code Section 38-403; 1942 Code Section 975; 1932 Code Section 975; Cr. P. '22 Section 66; Cr. C. '12 Section 64; Cr. C. '02 Section 38; 1903 (24) 108; 1986 Act No. 340, Section 4, eff March 10, 1986; 1998 Act No. 373, Section 1, eff May 26, 1998.



SECTION 14-7-1540. Drawing of grand jurors and alternates.

After the grand jury venire has been duly qualified by the presiding judge, the clerk of court shall place the names of all qualified grand jurors in a container from which twelve grand jurors must be chosen. The clerk of court shall randomly draw twelve jurors from the container, and those twelve jurors drawn shall serve as grand jurors, together with those grand jurors selected as provided under Section 14-7-1510(A). The clerk of court shall randomly draw three or more additional jurors, with those three or more jurors serving as alternate grand jurors in the event one or more of the original grand jurors are incapacitated, excused, or disqualified during their term. The names of the alternate grand jurors must be kept separate and numbered in the order drawn and in this order, unless excused by the presiding judge, shall serve when necessary. The remainder of the grand jury venire may be discharged.

HISTORY: 1962 Code Section 38-404; 1952 Code Section 38-404; 1942 Code Section 974; 1932 Code Section 974; Cr. P. '22 Section 65; Cr. C. '12 Section 63; Cr. C. '02 Section 38, Subdivision d; 1903 (24) 108; 1986 Act No. 340, Section 4, eff March 10, 1986; 1998 Act No. 373, Section 1, eff May 26, 1998.



SECTION 14-7-1550. Authority of grand jury foreman to swear witnesses; procedures to obtain attendance of witnesses.

The foreman of the grand jury or acting foreman in the circuit courts of any county of the State may swear the witnesses whose names shall appear on the bill of indictment in the grand jury room. No witnesses shall be sworn except those who have been bound over or subpoenaed in the manner provided by law. In order to obtain attendance of any witness, the grand jury may proceed as provided by the South Carolina Rules of Civil Procedure and Sections 19-9-10 through 19-9-130.

HISTORY: 1962 Code Section 38-405; 1952 Code Section 38-405; 1942 Code Section 976; 1932 Code Section 976; Cr. P. '22 Section 67; Cr. C. '12 Section 65; Cr. C. '02 Section 39; G. S. 2630; R. S. 39; 1871 (14) 694; 1986 Act No. 340, Section 4, eff March 10, 1986; 1992 Act No. 483, Section 4, eff July 1, 1992; 1998 Act No. 373, Section 1, eff May 26, 1998.



SECTION 14-7-1560. Employment of expert accountants.

Grand juries may, whenever in their judgment it becomes necessary, employ one or more expert accountants to aid them to examine and investigate the offices, books, papers, vouchers, and accounts of any public officer of their respective counties and to fix the amount of compensation or per diem to be paid therefor, upon the approval of the presiding or circuit judge given before any expert is employed.

HISTORY: 1962 Code Section 38-406; 1952 Code Section 38-406; 1942 Code Section 626-1; 1936 (39) 1458; 1969 (56) 216; 1986 Act No. 340, Section 4, eff March 10, 1986; 1998 Act No. 373, Section 1, eff May 26, 1998.



SECTION 14-7-1600. Short title; State Grand Jury of South Carolina defined.

This article may be cited as the "State Grand Jury Act", and any state grand jury which may be convened as provided herein to be known as a "State Grand Jury of South Carolina".

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1610. Legislative findings and intent; applicability.

(A) It is the intent of the General Assembly to enhance the grand jury system and to improve the ability of the State to detect and eliminate criminal activity. The General Assembly recognizes the great importance of having the federal authorities available for certain investigations. The General Assembly finds that crimes involving narcotics, dangerous drugs, or controlled substances, as well as crimes involving obscenity, often transpire or have significance in more than one county of this State. When this occurs, these crimes are most effectively detected and investigated by a grand jury system with the authority to cross county lines.

(B) The General Assembly finds that there is a critical need to enhance the grand jury system to improve the ability of the State to prevent, detect, investigate, and prosecute crimes involving criminal gang activity or a pattern of criminal gang activity pursuant to the provisions of Article 3 of Chapter 8, Title 16. Crimes involving criminal gang activity or a pattern of criminal gang activity transpire at times in a single county, but often transpire or have significance in more than one county of this State. The General Assembly believes criminal gang activity poses an immediate, serious, and unacceptable threat to the citizens of the State and therefore warrants the state grand jury possessing considerably broader investigative authority.

(C) The General Assembly finds that there is a need to enhance the grand jury system to improve the ability of the State to detect and eliminate public corruption. Crimes involving public corruption transpire at times in a single county, but often transpire or have significance in more than one county of this State. The General Assembly believes that a state grand jury, possessing considerably broader investigative authority than individual county grand juries, should be available to investigate public corruption offenses in South Carolina.

(D) The General Assembly finds it fundamentally necessary to improve the ability of the State to prevent, detect, investigate, and prosecute crimes that involve the depiction of children under the age of eighteen in sexual activity, and obscenity crimes that are directed toward or involve children under the age of eighteen. The serious and unacceptable threat that these crimes pose to children is self-evident and impacts the State as a whole even if the actual criminal act occurs only in one county of the State. An effective effort to eliminate these heinous crimes requires a coordinated effort, which is accomplished more effectively through the state grand jury system. The effective prevention, detection, investigation, and prosecution of these crimes may require the use and application of state obscenity statutes or common law offenses not specifically directed toward the prevention and punishment of obscenity crimes involving children. Because many of these crimes involve computers, statewide jurisdiction over these crimes is consistent with the jurisdiction of a state grand jury over offenses defined in the Computer Crime Act. The General Assembly concludes that a state grand jury must be available to employ its broad investigative powers in the investigation of child-related obscenity by enabling the state grand jury to investigate all obscenity offenses, regardless of their multi-county impact, or whether they transpire or have significance in more than one county of this State.

(E) The General Assembly finds that there is a need to enhance the grand jury system to improve the ability of the State to detect and investigate crimes involving the election laws including, but not limited to, those named offenses as specified in Title 7, or common law crimes involving the election laws where not superseded, or a crime arising out of or in connection with the election laws, or attempt, aiding, abetting, solicitation, or conspiracy to commit a crime involving the election laws.

(F) The General Assembly finds that there is a need to enhance the grand jury system to improve the ability of the State to detect and investigate knowing and wilful crimes which result in actual and substantial harm to the environment. These crimes include knowing and wilful offenses specified in Titles 13, 44, and 48, or any knowing and wilful crime arising out of or in connection with environmental laws, or any attempt, aiding, abetting, solicitation, or conspiracy to commit a knowing and wilful crime involving the environment if the anticipated actual damages including, but not limited to, the cost of remediation, are two million dollars or more, as certified by an independent environmental engineer who shall be contracted by the Department of Health and Environmental Control.

(1) The General Assembly finds that the South Carolina Department of Health and Environmental Control possesses the expertise and knowledge to determine whether there has occurred an alleged environmental offense as defined in this article.

(2) The General Assembly finds that, because of its expertise and knowledge, the Department of Health and Environmental Control must play a substantial role in the investigation of any such alleged environmental offense.

(3) The General Assembly finds that, while the Department of Health and Environmental Control must not make prosecutorial decisions regarding such alleged environmental offense as defined in this article, the department must be integrally involved in the investigation of any such alleged environmental offense before and after the impaneling of a state grand jury pursuant to Section 14-7-1630.

(4) The General Assembly finds that it is in the public interest to avoid duplicative and overlapping prosecutions to the extent that the Attorney General considers possible. Therefore, the Attorney General shall consult with and advise the Environmental Protection and Enforcement Coordinating Subcommittee and cooperate with other state and federal prosecutorial authorities having jurisdiction over environmental enforcement in order to carry out the provisions of Sections 14-7-1630(A)(8) and 14-7-1630(C).

(G) The General Assembly finds that related criminal activity often arises out of or in connection with crimes involving narcotics, dangerous drugs or controlled substances, criminal gang activity, obscenity, public corruption, or environmental offenses and that the mechanism for detecting and investigating these related crimes must be improved.

(H) Accordingly, the General Assembly concludes that a state grand jury should be allowed to investigate certain crimes related to narcotics, dangerous drugs or controlled substances, criminal gang activity, and obscenity and also should be allowed to investigate crimes involving public corruption, election laws, and environmental offenses.

(I) This section does not limit the authority of a county grand jury, solicitor, or other appropriate law enforcement personnel to investigate, indict, or prosecute offenses within the jurisdiction of the state grand jury.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution was ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992; 2004 Act No. 208, Section 1, eff April 26, 2004; 2005 Act No. 75, Section 1, eff May 24, 2005; 2007 Act No. 82, Section 2, eff June 12, 2007.



SECTION 14-7-1615. Definitions.

For purposes of this article:

(A) the phrase "Attorney General or his designee" also includes:

(1) the Attorney General or his designees;

(2) the Attorney General and his designee or designees.

(B) The term "public corruption" means any unlawful activity, under color of or in connection with any public office or employment, of:

(1) any public official, public member, or public employee, or the agent, servant, assignee, consultant, contractor, vendor, designee, appointee, representative, or any other person of like relationship, by whatever designation known, of any public official, public member, or public employee under color of or in connection with any public office or employment; or

(2) any candidate for public office or the agent, servant, assignee, consultant, contractor, vendor, designee, appointee, representative of, or any other person of like relationship, by whatever name known, of any candidate for public office.

HISTORY: 1989 Act No. 2, Section 1, eff February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution; See 1989 Act No. 5, Sections 1 and 2, 1989 Act No. 7, Section 1, and 1989 Act No. 8, Section 1.); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1620. State grand jury system established; meeting place; quorum.

There is established a state grand jury system, each state grand jury consisting of eighteen persons who shall meet in Columbia or at another suitable place in this State designated by the chief administrative judge of the judicial circuit in which the Attorney General seeks to impanel a state grand jury for a term hereinafter provided. Twelve members of a state grand jury constitute a quorum.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.

14-7-1630. Jurisdiction of juries; petitions to impanel juries; powers and duties of impaneling and presiding judges; effective date and notice requirements with respect to orders of judge; appeals.

(A) The jurisdiction of a state grand jury impaneled pursuant to the provisions of this article extends throughout the State. The subject matter jurisdiction of a state grand jury in all cases is limited to the following offenses:

(1) a crime involving narcotics, dangerous drugs, or controlled substances, or a crime arising out of or in connection with a crime involving narcotics, dangerous drugs, or controlled substances including, but not limited to, money laundering as specified in Section 44-53-475, obstruction of justice, perjury or subornation of perjury, or any attempt, aiding, abetting, solicitation, or conspiracy to commit one of the aforementioned crimes if the crime is of a multi-county nature or has transpired or is transpiring or has significance in more than one county of this State;

(2) a crime involving criminal gang activity or a pattern of criminal gang activity pursuant to the provisions of Article 3 of Chapter 8, Title 16;

(3) a crime, statutory, common law or other, involving public corruption as defined in Section 14-7-1615, a crime, statutory, common law or other, arising out of or in connection with a crime involving public corruption as defined in Section 14-7-1615, and any attempt, aiding, abetting, solicitation, or conspiracy to commit a crime, statutory, common law or other, involving public corruption as defined in Section 14-7-1615;

(4) a crime involving the election laws including, but not limited to, those named offenses as specified in Title 7, or a common law crime involving the election laws if not superseded, or a crime arising out of or in connection with the election laws, or any attempt, aiding, abetting, solicitation, or conspiracy to commit a crime involving the election laws;

(5) a crime involving computer crimes, pursuant to Chapter 16, Title 16, or a conspiracy or solicitation to commit a crime involving computer crimes;

(6) a crime involving terrorism, or a conspiracy or solicitation to commit a crime involving terrorism. Terrorism includes an activity that:

(a) involves an act dangerous to human life that is a violation of the criminal laws of this State;

(b) appears to be intended to:

(i) intimidate or coerce a civilian population;

(ii) influence the policy of a government by intimidation or coercion; or

(iii) affect the conduct of a government by mass destruction, assassination, or kidnapping; and

(c) occurs primarily within the territorial jurisdiction of this State;

(7) a crime involving a violation of Chapter 1, Title 35 of the Uniform Securities Act, or a crime related to securities fraud or a violation of the securities laws;

(8) a crime involving obscenity including, but not limited to, a crime as provided in Article 3, Chapter 15, Title 16 or any attempt, aiding, abetting, solicitation, or conspiracy to commit a crime involving obscenity;

(9) a crime involving the knowing and wilful making of, aiding and abetting in the making of, or soliciting or conspiring to make a false, fictitious, or fraudulent statement or representation in an affidavit regarding an alien's lawful presence in the United States, as defined by law, if the number of violations exceeds twenty or if the public benefit received by a person from a violation or combination of violations exceeds twenty thousand dollars;

(10) a crime involving financial identity fraud or identity fraud involving the false, fictitious, or fraudulent creation or use of documents used in an immigration matter as defined in Section 16-13-525, if the number of violations exceeds twenty, or if the value of the ascertainable loss of money or property suffered by a person or persons from a violation or combination of violations exceeds twenty thousand dollars;

(11) a crime involving the knowing and wilful making of, aiding or abetting in the making of, or soliciting or conspiring to make a false, fictitious, or fraudulent statement or representation in a document prepared or executed as part of the provision of immigration assistance services in an immigration matter, as defined by law, if the number of violations exceeds twenty, or if a benefit received by a person from a violation or combination of violations exceeds twenty thousand dollars; and

(12) a knowing and wilful crime involving actual and substantial harm to the water, ambient air, soil or land, or both soil and land. This crime includes a knowing and wilful violation of the Pollution Control Act, the Atomic Energy and Radiation Control Act, the State Underground Petroleum Environmental Response Bank Act, the State Safe Drinking Water Act, the Hazardous Waste Management Act, the Infectious Waste Management Act, the Solid Waste Policy and Management Act, the Erosion and Sediment Control Act, the South Carolina Mining Act, and the Coastal Zone Management Act, or a knowing and wilful crime arising out of or in connection with environmental laws, or any attempt, aiding, abetting, solicitation, or conspiracy to commit a knowing and wilful crime involving the environment if the anticipated actual damages including, but not limited to, the cost of remediation, are two million dollars or more, as certified by an independent environmental engineer who must be contracted by the Department of Health and Environmental Control. If the knowing and wilful crime is a violation of federal law, then a conviction or an acquittal pursuant to federal law for the same act is a bar to the impaneling of a state grand jury pursuant to this section.

(B) Whenever the Attorney General and the Chief of the South Carolina Law Enforcement Division consider it necessary and normal investigative or prosecutorial procedures are not adequate, the Attorney General may petition in writing to the chief administrative judge of the judicial circuit in which he seeks to impanel a state grand jury for an order impaneling a state grand jury. This judge is referred to in this article as the impaneling judge. The petition must allege the type of offenses to be inquired into and, in the case of those offenses contained in subsection (A)(1), must allege that these offenses may be of a multi-county nature or have transpired or are transpiring or have significance in more than one county of the State. The petition in all instances must specify that the public interest is served by the impanelment.

(C) In all investigations of crimes specified in subsection (A)(9), except in matters where the Department of Health and Environmental Control or its officers or employees are the subjects of the investigation, the Commissioner of the Department of Health and Environmental Control must consult with and, after investigation, provide a formal written recommendation to the Attorney General and the Chief of the South Carolina Law Enforcement Division. The Attorney General and the Chief of the South Carolina Law Enforcement Division must consider the impaneling of a state grand jury necessary before the Attorney General presents a petition, which includes the commissioner's written recommendation, to the chief administrative judge pursuant to Section 14-7-1630(B).

(1) In the case of evidence brought to the attention of the Attorney General, the Chief of the South Carolina Law Enforcement Division, or the Department of Health and Environmental Control by an employee or former employee of the alleged violating entity, there also must be separate, credible evidence of the violation in addition to the testimony or documents provided by the employee or former employee of the alleged violating entity.

(2) When an individual employee performs a criminal violation of the environmental laws that results in actual and substantial harm pursuant to subsection (A)(9) and which prompts an investigation authorized by this article, only the individual employee is subject to the investigation unless or until there is separate, credible evidence that the individual's employer knew of, concealed, directed, or condoned the employee's action.

(D) The impaneling judge, after due consideration of the petition, may order the impanelment of a state grand jury in accordance with the petition for a term of twelve calendar months. Upon petition by the Attorney General, the then chief administrative judge of the judicial circuit in which a state grand jury was impaneled, by order, may extend the term of that state grand jury for a period of six months but the term of that state grand jury, including an extension of the term, shall not exceed two years.

(E) The chief administrative judge of the circuit wherein a state grand jury is sitting shall preside over that state grand jury during his tenure as chief administrative judge. The successor chief administrative judge shall assume all duties and responsibilities with regard to a state grand jury impaneled before his term including, but not limited to, presiding over the state grand jury and ruling on petitions to extend its term. This judge is referred to in this article as the presiding judge.

(F) The presiding judge may discharge a state grand jury prior to the end of its original term or an extension of the term, upon a determination that its business has been completed or upon the request of the Attorney General.

(G) If, at any time within the original term of a state grand jury or an extension of the term, the presiding judge determines that the state grand jury is not conducting investigative activity within its jurisdiction or proper investigative activity, the presiding judge may limit the investigation so that the investigation conforms with the jurisdiction of the state grand jury and existing law or he may discharge the state grand jury. An order issued pursuant to this subsection or pursuant to subsection (F) does not become effective less than ten days after the date on which it is issued and actual notice given to the Attorney General and the foreman of the state grand jury, and may be appealed by the Attorney General to the Supreme Court. If an appeal from the order is made, the state grand jury, except as is otherwise ordered by the Supreme Court, shall continue to exercise its powers pending disposition of the appeal.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1989 Act No. 2, Section 3, eff February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992; 2002 Act No. 339, Section 7, eff July 2, 2002; 2003 Act No. 78, Section 1, eff June 4, 2003; 2004 Act No. 208, Section 2, eff April 26, 2004; 2005 Act No. 75, Section 2, eff May 24, 2005; 2007 Act No. 82, Section 3, eff June 12, 2007; 2008 Act No. 280, Section 14, eff June 4, 2008.



SECTION 14-7-1640. Indictment by state grand jury; power and duties of state grand jury.

A state grand jury may return indictments irrespective of the county or judicial circuit where the offense is committed or triable. If an indictment is returned, it must be certified and transferred for prosecution to the county where the offense was committed in accordance with Section 14-7-1750. The powers and duties of and the law applicable to county grand juries apply to a state grand jury, except when these are inconsistent with the provisions of this article.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1650. Duties and obligations of Attorney General.

(A) The Attorney General or his designee shall attend sessions of a state grand jury and shall serve as its legal advisor. The Attorney General or his designee shall examine witnesses, present evidence, and draft indictments and reports upon the direction of a state grand jury.

(B) In all investigations of the crimes specified in Section 14-7-1630, except in matters where the solicitor(s) or his staff are the subject(s) of such investigation, the Attorney General shall consult with the appropriate solicitor(s) of the jurisdiction(s) where the crime or crimes occurred. After consultation, the Attorney General shall determine whether the investigation should be presented to a county grand jury or whether to petition, under Section 14-7-1630(B), for a state grand jury investigation.

(C) Where it is determined that a conflict of interest disqualifies a solicitor or the Attorney General from participation in a state grand jury investigation and prosecution, the following shall apply:

(1) in the case of a solicitor, the Attorney General shall conduct such investigation and prosecution unless the Attorney General and a solicitor not so disqualified concur in the appointment by the Attorney General of the eligible solicitor as a designee of the Attorney General pursuant to Sections 14-7-1650 and 14-7-1750;

(2) in the case of the Attorney General's disqualification, the matter shall be referred to a solicitor for investigation and prosecution.

Any doubt regarding disqualification shall be resolved by the presiding judge of the state grand jury.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1660. Selection of grand jurors.

In the January following the effective date of this article and each January thereafter, the jury commissioners for each county shall proceed to draw at random from the jury box the name of one person for each one thousand residents or fraction thereof of the county as determined by the latest United States census but following the effective date of this article, the impaneling judge may authorize an interim procedure for the selection of state grand jurors to constitute the first state grand jury established pursuant to this article. The jury commissioners shall not disqualify or excuse any individual whose name is drawn. When the list is compiled, the clerk of court shall forward the list to the person designated as the clerk of the state grand jury by the impaneling judge. Upon receipt of all the lists from the clerks of court, the clerk of the state grand jury shall draw therefrom at random a list of seven hundred eligible state grand jurors, this list to be known as the master list. The clerk of the state grand jury shall mail to every person whose name is drawn a juror qualification form, the form and the manner of qualifying potential state grand jurors to be determined by the Supreme Court. Based upon these inquiries, the presiding judge shall determine whether an individual is unqualified for, or exempt, or to be excused from jury service. The clerk of the state grand jury shall prepare annually a jury list of persons qualified to serve as state grand jurors, this list to be known as the qualified state grand jury list. No state grand juror may be excused or disqualified except in accordance with existing law.

Upon the impaneling judge ordering a term of a state grand jury on petition of the Attorney General, the clerk of the state grand jury, upon the random drawing of the names of sixty persons from the qualified jury list, shall summon these individuals to attend the jury selection process for the state grand jury. The jury selection process must be conducted by the presiding judge. The clerk of the state grand jury shall issue his writ of venire facias for these persons, requiring their attendance at the time designated. The writ of venire facias must be delivered immediately to the sheriff of the county where the person resides and served as provided by law. From the sixty persons so summoned, a state grand jury for that term of eighteen persons plus four alternates must be drawn in the same manner as jurors are drawn for service on the county grand jury. Nothing in this section may be construed to limit the right of the Attorney General or his designee to request that a potential state grand juror be excused for cause. Jurors of a state grand jury shall receive a daily subsistence expense equal to the maximum allowable for the Columbia, South Carolina area, by regulation of the Internal Revenue Code when summoned or serving, and also must be paid the same per diem and mileage as are members of state boards, commissions, and committees.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1989 Act No. 2, Section 4, eff February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1670. Appointment of foreman and deputy foreman.

The presiding judge shall appoint one of the jurors to be foreman and another to be deputy foreman. During the absence of the foreman, the deputy foreman shall act as foreman.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1680. Issuance of subpoenas and subpoenas duces tecum; contempt for failure to respond.

The clerk of the state grand jury, upon the request of the Attorney General or his designee, shall issue subpoenas or subpoenas duces tecum to compel individuals, documents, or other materials to be brought from anywhere in this State to a state grand jury. In addition, a state grand jury may proceed in the same manner as provided by the subpoena rules of the South Carolina Rules of Civil Procedure and Sections 19-9-10 through 19-9-130, except where either is inconsistent with the provisions of this article; provided the subpoena rules of the South Carolina Rules of Civil Procedure and Sections 19-9-10 through 19-9-130 are not considered a limitation upon this section, but supplemental thereto. The subpoenas and subpoenas duces tecum may be for investigative purposes and for the retention of documents or other materials so subpoenaed for proper criminal proceedings. Any law enforcement officer with appropriate jurisdiction is empowered to serve these subpoenas and subpoenas duces tecum and receive these documents and other materials for return to a state grand jury. Any person violating a subpoena or subpoena duces tecum issued pursuant to this article, or who fails to fully answer all questions put to him before proceedings of a state grand jury where the response thereto is not privileged or otherwise protected by law, including the granting of immunity as authorized by Section 14-7-1760, may be punished by the presiding judge for contempt. To this end, where the violation or failure to answer is alleged to have occurred, the Attorney General or his designee may petition the presiding judge to compel compliance by the person alleged to have committed the violation or who has failed to answer. If the presiding judge considers compliance is warranted, he may order this compliance and may punish the individual for contempt where the compliance does not occur.

The clerk of the state grand jury also may issue subpoenas and subpoenas duces tecum to compel individuals, documents, or other materials to be brought from anywhere in this State to the trial of any indictment returned by a state grand jury or the trial of any civil forfeiture action arising out of an investigation conducted by a state grand jury.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1690. Expanding Grand Jury's areas of inquiry; procedure.

Once a state grand jury has entered into a term, the petition and order establishing same may be amended as often as necessary and appropriate so as to expand the areas of inquiry authorized by the order or to add additional areas of inquiry thereto. The procedures for amending this authority are the same as those for filing the original petition and order.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1700. Record of testimony and other proceedings of grand jury; furnishing of copy to defendant; transcripts, reporter's notes and all other documents to remain in custody and control of attorney general.

A court reporter shall record, either stenographically or by use of an electronic recording device, all proceedings except when a state grand jury is deliberating or voting. Subject to the limitations of Section 14-7-1720(A) and (D) and Rule 5, South Carolina Rules of Criminal Procedure, a defendant has the right to review and to reproduce the stenographically or electronically recorded materials. Transcripts of the recorded testimony or proceedings must be made when requested by the Attorney General or his designee. Subject to the limitations of Section 14-7-1720(A) and (D) and Rule 5, South Carolina Rules of Criminal Procedure, a copy of the transcript of the recorded testimony or proceedings requested by the Attorney General or his designee shall be provided to the defendant by the court reporter, upon request, at the transcript rate established by the Office of Court Administration. An unintentional failure of any recording to reproduce all or any portion of the testimony or proceedings does not affect the validity of the prosecution. The recording or reporter's notes or any transcript prepared therefrom and all books, papers, records, correspondence, or other documents produced before a state grand jury must remain in the custody and control of the Attorney General or his designee unless otherwise ordered by the court in a particular case.

HISTORY: 1987 Act No. 150 Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1989 Act No. 2, Section 5, eff February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1710. Administrating oath or affirmation by foreman.

The foreman shall administer an oath or affirmation in the manner prescribed by law to any witness who testifies before a state grand jury.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1720. Proceedings to be secret; juror not to disclose; persons entitled to attend grand jury session; persons attending not to disclose; exceptions; penalties.

(A) State grand jury proceedings are secret, and a state grand juror shall not disclose the nature or substance of the deliberations or vote of the state grand jury. The only persons who may be present in the state grand jury room when a state grand jury is in session, except for deliberations and voting, are the state grand jurors, the Attorney General or his designee, the court reporter, an interpreter if necessary, and the witness testifying. A state grand juror, the Attorney General or his designee, any interpreter used, the court reporter, and any person to whom disclosure is made pursuant to subsection (B)(2) of this section may not disclose the testimony of a witness examined before a state grand jury or other evidence received by it except when directed by a court for the purpose of:

(1) ascertaining whether it is consistent with the testimony given by the witness before the court in any subsequent criminal proceeding;

(2) determining whether the witness is guilty of perjury;

(3) assisting local, state, other state or federal law enforcement or investigating agencies, including another grand jury, in investigating crimes under their investigative jurisdiction;

(4) providing the defendant the materials to which he is entitled pursuant to Section 14-7-1700;

(5) complying with constitutional, statutory, or other legal requirements or to further justice.

If the court orders disclosure of matters occurring before a state grand jury, the disclosure must be made in that manner, at that time, and under those conditions as the court directs.

(B) In addition, disclosure of testimony of a witness examined before a state grand jury or other evidence received by it may be made without being directed by a court to:

(1) the Attorney General or his designee for use in the performance of their duties; and

(2) those governmental personnel, including personnel of the State or its political subdivisions, as are considered necessary by the Attorney General or his designee to assist in the performance of their duties to enforce the criminal laws of the State; provided that any person to whom matters are disclosed under this item (2) shall not utilize that state grand jury material for purposes other than assisting the Attorney General or his designee in the performance of their duties to enforce the criminal laws of the State. The Attorney General or his designee promptly shall provide the presiding judge before whom was impaneled the state grand jury whose material has been disclosed, the names of the persons to whom the disclosure has been made, and shall certify that he has advised these persons of their obligation of secrecy under this section.

(C) Nothing in this section affects the attorney-client relationship. A client has the right to communicate to his attorney any testimony given by the client to a state grand jury, any matters involving the client discussed in the client's presence before a state grand jury, and evidence involving the client received by or proffered to a state grand jury in the client's presence.

(D) Any person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be punished by a fine not exceeding five thousand dollars or by a term of imprisonment not exceeding one year, or both.

(E) State grand jurors, the Attorney General or his designee, the court reporter, any interpreter used, and the clerk of the state grand jury must be sworn to secrecy and also may be punished for criminal contempt for violations of this section.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution; 1989 Act No. 2, Section 6, eff February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1730. Jurisdiction of presiding judge.

Except for the prosecution of cases arising from indictments issued by the state grand jury, the presiding judge has jurisdiction to hear all matters arising from the proceedings of a state grand jury, including, but not limited to, matters relating to the impanelment or removal of state grand jurors, the quashing of subpoenas, the punishment for contempt, and the matter of bail for persons indicted by a state grand jury.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1740. Scheduling of activities of state grand jury.

The Attorney General or his designee shall coordinate the scheduling of activities of any state grand jury.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1750. Indictment by state grand jury; sealed indictment.

In order to return a "true bill" of indictment, twelve or more state grand jurors must find that probable cause exists for the indictment and vote in favor of it. Upon indictment by a state grand jury, the indictment must be returned to the presiding judge. If the presiding judge considers the indictment to be within the authority of the state grand jury and otherwise in accordance with the provisions of this article, he shall return the indictment by order to the county where venue is appropriate under South Carolina law for prosecution by the Attorney General or his designee. The presiding judge may direct that the indictment be kept secret until the defendant is in custody or has been released pending trial. Thereupon, the clerk of the state grand jury shall seal the indictment, and no person shall disclose the return of the indictment except when necessary for the issuance and execution of a warrant.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1989 Act No. 2, Section 7, eff February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1760. Evidence given or information derived from evidence not to be received against witness in criminal prosecution; waiver of immunity; perjury.

If any person asks to be excused from testifying before a state grand jury or from producing any books, papers, records, correspondence, or other documents before a state grand jury on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to any penalty or forfeiture and is notwithstanding directed by the presiding judge to give the testimony or produce the evidence, he must comply with this direction, but no testimony so given or other information produced, or any information directly or indirectly derived from such testimony or such other information, may be received against him in any criminal action, criminal investigation, or criminal proceeding. No individual testifying or producing evidence or documents is exempt from prosecution or punishment for any perjury committed by him while so testifying, and the testimony or evidence given or produced is admissible against him upon any criminal action, criminal investigation, or criminal proceeding concerning this perjury; provided that any individual may execute, acknowledge, and file a statement with the appropriate court expressly waiving immunity or privilege in respect to any testimony or evidence given or produced and thereupon the testimony or evidence given or produced may be received or produced before any judge or justice, court, tribunal, grand jury, or otherwise, and if so received or produced, the individual is not entitled to any immunity or privilege on account of any testimony he may give or evidence produced.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1770. Sealing of records, orders, and subpoenas.

Records, orders, and subpoenas relating to state grand jury proceedings must be kept under seal to the extent and for that time as is necessary to prevent disclosure of matters occurring before a state grand jury.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1780. Availability of space for grand jury; State Law Enforcement Division to provide services; cost of state grand juries.

The Attorney General shall make available suitable space for state grand juries to meet. The State Law Enforcement Division also shall provide service as the state grand juries require. The other costs associated with the state grand jury system, including juror per diem, mileage, and subsistence must be paid from funds appropriated to the Attorney General's office for this purpose by the General Assembly in the annual general appropriations act. Nothing herein authorizes the Attorney General to expend general funds above the level of appropriations authorized annually in the general appropriations act or acts supplemental thereto.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1790. Employment of experts by state grand jury.

A state grand jury, whenever it considers necessary, may employ experts to assist it and fix the amount of compensation or per diem to be paid therefor, upon the approval of the presiding judge as to the amount being given before any expert is employed and upon appropriation of sufficient funds therefor by the General Assembly as provided in Section 14-7-1780.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1800. Rules for operation of state grand jury system.

The Supreme Court may promulgate rules as are necessary for the operation of the state grand jury system established herein.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1810. Severability clause.

If any part of this article is declared invalid, unenforceable, or unconstitutional by a court of competent jurisdiction, it is hereby declared severable from the remaining portions of this article which portions shall remain in full force and effect as if the invalid, unenforceable, or unconstitutional portion were omitted.

HISTORY: 1987 Act No. 150, Section 1, eff from and after February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1820. Application of article.

This article applies to offenses committed both before and after its effective date.

HISTORY: 1989 Act No. 2, Section 2, eff February 8, 1989 (the date the amendments to Article I, Section 11, and Article V, Section 22, of the South Carolina Constitution were ratified and declared to be part of the Constitution; See 1989 Act No. 5, Sections 1 and 2, 1989 Act No. 7, Section 1, and 1989 Act No. 8, Section 1.); 1992 Act No. 335, Section 1, eff May 4, 1992.



SECTION 14-7-1910. Six month terms with possible additional term; drawing of member names; maximum terms.

(A) Grand jurors shall serve terms of six months and may be held over for one additional six-month term.

(B) During the last term of the court of general sessions held in each county before December thirty-first of each year, the clerk of court shall randomly draw from the twelve members serving their first six-month term on the grand jury the names of six of the grand jurors who have not served two consecutive six-month terms. Those six members together with twelve grand jurors selected in the manner prescribed in this article shall constitute the grand jury for the six-month period beginning on January first of the succeeding year and ending on June thirtieth of that year.

(C) During the last term of the court of general sessions held in each county before July first of each year, the clerk of court shall randomly draw from the twelve members serving their first six-month term on the grand jury the names of six of the grand jurors who have not served two consecutive six-month terms. Those six members together with twelve grand jurors selected in the manner prescribed in this article shall constitute the grand jury for the ensuing period beginning on July first and ending on December thirty-first of that year.

(D) The drawing of these names by the clerk of court has the same force and effect as if the names of the six grand jurors had been drawn in the presence of the presiding judge.

(E) No person shall serve as a grand juror for more than two consecutive six-month terms.

HISTORY: 1998 Act No. 373, Section 2, eff May 26, 1998.



SECTION 14-7-1920. Impanelment of grand jurors; issuance and delivery of writs of venire facias.

Not less than fifteen days before the convening of the first term of the court of general sessions on or after January first and July first of each year, the jury commissioners shall proceed to draw from the jury box the number of grand jurors which the clerk of court or chief administrative judge for the circuit has determined to be sufficient in order to impanel a grand jury. The grand jurors must be randomly drawn and listed as are jurors for trials, and the jury commissioners shall not disqualify or excuse any juror drawn. Immediately after these grand jurors are drawn, the clerk of court shall issue writs of venire facias for these grand jurors, requiring their attendance on the first day of the first week of criminal court in the county on or after January first or July first of each year or at such other time as the clerk of court may designate. These writs of venire facias must be delivered immediately to the sheriff of the county or otherwise served as provided by law.

HISTORY: 1998 Act No. 373, Section 2, eff May 26, 1998.



SECTION 14-7-1930. Judge to ascertain juror qualifications; lists of excused or disqualified jurors; jurors not served with writs.

On the first day of the term of court on or after January first and July first of each year, the presiding judge shall ascertain the qualifications of those jurors as have appeared pursuant to the writs of venire facias. No juror may be excused or disqualified except in accordance with existing law as determined by the presiding judge. The clerk of court shall maintain a list of all jurors who are excused or disqualified by the presiding judge and state the reasons given by the presiding judge for excusing or disqualifying the jurors. The sheriff of the county also shall report to the presiding judge the names of those persons who were not served with writs of venire facias, and that reasonable effort was made to obtain service. The clerk of court shall maintain a list of the jurors who were not served with the writs of venire facias and the reasons service was not effected.

HISTORY: 1998 Act No. 373, Section 2, eff May 26, 1998.



SECTION 14-7-1940. Drawing of grand juror and alternate names; discharge of remaining jury venire.

After the grand jury venire has been duly qualified by the presiding judge, the clerk of court shall place the names of all qualified grand jurors in a container from which twelve grand jurors must be chosen. The clerk of court shall randomly draw twelve jurors from the container, and those twelve jurors drawn shall serve as grand jurors, together with those grand jurors selected as provided under Section 14-7-1910. The clerk of court shall randomly draw three or more additional jurors, with those three or more jurors serving as alternate grand jurors in the event one or more of the original grand jurors are incapacitated, excused, or disqualified during their term. The names of the alternate grand jurors must be kept separate and numbered in the order drawn and in this order, unless excused by the presiding judge, shall serve when necessary. The remainder of the grand jury venire may be discharged.

HISTORY: 1998 Act No. 373, Section 2, eff May 26, 1998.



SECTION 14-7-1950. Application of other law relating to grand juries and jurors.

Except for the alternative method of selecting and impaneling grand jurors as provided in this article, all other provisions of law relating to grand juries and grand jurors shall continue to apply.

HISTORY: 1998 Act No. 373, Section 2, eff May 26, 1998.



SECTION 14-7-1960. Election of alternate provisions by county ordinance.

A county governing body, by ordinance, may elect to use the provisions of this article as the method of selecting and impaneling grand juries and grand jurors in that county based on its determination that grand jury case loads, length of time persons must serve as grand jurors, and other similar concerns require this alternative method.

HISTORY: 1998 Act No. 373, Section 2, eff May 26, 1998.



SECTION 14-7-1970. Periodic exemption of jurors from subsequent duty.

A person completing service as a grand juror under the alternative method provided by this article, including any service as a holdover grand juror, is exempt from any further jury service in any court of this State for a period of five calendar years.

HISTORY: 1998 Act No. 373, Section 2, eff May 26, 1998.






CHAPTER 8 - COURT OF APPEALS

SECTION 14-8-10. Court of Appeals created; number of judges.

There is hereby created the Court of Appeals (the Court), which shall be a part of the unified judicial system. The Court shall consist of a Chief Judge and eight associate judges.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985; 1995 Act No. 145, Part II, Section 85B, eff June 29, 1995.



SECTION 14-8-20. Election of members of the court; terms of office.

(a) The members of the Court shall be elected by joint public vote of the General Assembly for a term of six years and until their successors are elected and qualify; provided, however, that of those judges initially elected, the Chief Judge (Seat 5) and the judge elected to Seat 6 shall be elected for terms of six years each, the judges elected to Seats 3 and 4 shall be elected for terms of four years each, and the judges elected to Seats 1 and 2 shall be elected for terms of two years each. The terms of office of the judges of the Court shall begin on July 1, 1985. Prior to such date, the General Assembly shall have authority to take such measures as necessary to secure accommodations, personnel, supplies, and equipment and such other matters as may be necessary to effect full implementation of the Court for operation by such date.

(b) Each seat on the Court shall be numbered. Candidates shall be required to file for a specific seat. Seat five shall be designated as the office of Chief Judge and shall be a separate and distinct office for the purpose of an election.

(c) In any contested election, the vote of each member of the General Assembly present and voting shall be recorded; provided, that the provisions of Chapter 19 of Title 2 shall be followed in the course of electing the members of the Court.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1979 Act No. 194 Part III Section 5, apparently effective Aug. 8, 1979; 1980 Act No. 517 Part II, Section 16C, eff June 10, 1980; 1983 Act No. 89 Section 1, eff June 2, 1983: 1983 Act No. 90 Section 1, eff July 1, 1985.



SECTION 14-8-30. Qualifications for office.

No person shall be eligible for the office of Chief Judge or associate judge of the Court who does not at the time of his election or appointment meet the qualifications for justices and judges as set forth in Article V of the Constitution of this State.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



SECTION 14-8-40. Oath of office.

The judges of the Court shall qualify within twelve months after the date of their election by taking the constitutional oath or the office shall be declared vacant by the Governor. The oath shall be administered by a justice of the Supreme Court, a judge of the Court of Appeals, or by a circuit court judge.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



SECTION 14-8-50. Salary; prohibition on holding other offices.

The Chief Judge and the associate judges shall receive such annual salary as may be provided by the General Assembly. They shall not be allowed any fees or perquisites of office, nor shall they hold any other office of honor, trust, or profit.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



SECTION 14-8-60. Vacancies.

All vacancies in the Court shall be filled in the manner of original election; provided, that if the unexpired term does not exceed one year such vacancy may be filled by executive appointment. When a vacancy is filled, the judge selected shall hold office only for the unexpired term of his predecessor.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



SECTION 14-8-70. Presiding in certain cases prohibited.

In addition to the prohibitions of Section 14-1-130, no judge shall sit in any case in which he may be interested or in which he may have been counsel or has presided in any inferior court.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



SECTION 14-8-80. Court to sit in panels or as a whole; administration by Chief Justice; assignment of members to panels; distribution of cases; quorum; concurrence required for reversals.

(a) The Court shall sit in three panels of three judges each. However, nothing in this section may be construed to prevent the Court from sitting as a whole.

(b) The Chief Judge is responsible for the administration of the Court, subject to the provisions of Article V, Section 4 of the Constitution of this State. The Chief Judge shall assign the members of the panels and shall systematically rotate and interchange the members of the panels in accordance with rules promulgated by the Supreme Court. The Chief Judge shall preside over the panel of which he is a member and in his absence the judge senior in service and present shall preside. The judge senior in service and present on the other panel shall preside over the other panel. For the five associate judges whose terms begin on July 1, 1985, the determination of their length of service shall be based on their order of election, with the associate judge who is elected first being the associate judge senior in service; provided, however, that seniority among the judges on an interim Court of Appeals shall continue on the permanent Court of Appeals established by the provisions of this chapter and service on that Court shall be included in determining the length of service on the Court herein established.

(c) Cases must be distributed between the three panels by the Chief Judge in accordance with rules promulgated by the Supreme Court; however, the Chief Judge may transfer cases from one panel to the other in order to maintain approximately equal caseloads for the three panels.

(d) On a panel, three judges shall constitute a quorum, and the concurrence of a majority of the judges is necessary for the reversal of the judgment below.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985; 1995 Act No. 145, Part II, Section 85C, eff June 29, 1995.



SECTION 14-8-90. When the Court may sit en banc.

(a) The Court may sit en banc to hear cases upon:

(1) petition by a party filed in accordance with rules promulgated by the Supreme Court if the petition is granted by six judges of the Court; or

(2) its own motion agreed to by six judges of the Court.

(b) When the Court sits en banc, six of the judges constitute a quorum and a concurrence of six of the judges is necessary for a reversal of the judgment below. The Chief Judge shall preside, and in his absence the judge senior in service and present shall preside.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1985 Act No. 105, Section 1, approved by the Governor on May 21, 1985, and eff after July 1, 1985; 1995 Act No. 145, Part II, Section 85D, eff June 29, 1995.



SECTION 14-8-100. Reporting of opinions and decisions by Supreme Court reporter; appointment of assistant reporter.

The Supreme Court reporter shall report the opinions and decisions of the Court of Appeals in all respects as he is now or hereafter may be required by law to report the decisions and opinions of the Supreme Court. An assistant reporter for the Court of Appeals may be appointed by the judges of such Court to aid the reporter in his duties.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



SECTION 14-8-110. Duties of Clerk of Supreme Court; appointment of clerk of Court of Appeals to aid clerk of Supreme Court.

The Clerk of the Supreme Court, in a manner prescribed by the Supreme Court, shall be responsible for the custody and keeping of the record of the Court. A clerk of the Court of Appeals shall be appointed by the judges of the Court to aid the Clerk of the Supreme Court in the performance of these duties.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



SECTION 14-8-120. Editing, publishing and distributing of opinions and decisions.

Editing, publishing, and distributing of the opinions and decisions of the Court shall be done in accordance with the procedures followed by the Supreme Court with respect to the editing, publishing, and distributing of its opinions and decisions.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1979 Act No. 194 Part III Section 5, apparently effective Aug. 8, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act 90 Section 2, eff July 1, 1985.



SECTION 14-8-130. Sheriff to serve and execute order or process.

The Court of Appeals may require the sheriff of each county to whom any order or process issuing from such court may be directed to serve and execute such order or process and shall have the same power to enforce such service and execution and punish default thereon as is vested in circuit courts on processes issuing therefrom.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



SECTION 14-8-200. Jurisdiction of Court; limitations.

(a) Except as limited by subsection (b) and Section 14-8-260, the court has jurisdiction over any case in which an appeal is taken from an order, judgment, or decree of the circuit court, family court, a final decision of an agency, a final decision of an administrative law judge, or the final decision of the Workers' Compensation Commission. This jurisdiction is appellate only, and the court shall apply the same scope of review that the Supreme Court would apply in a similar case. The court has the same authority to issue writs of supersedeas, grant stays, and grant petitions for bail as the Supreme Court would have in a similar case. The court, to the extent the Supreme Court may by rule provide for it to do so, has jurisdiction to entertain petitions for writs of certiorari in post-conviction relief matters pursuant to Section 17-27-100.

(b) Jurisdiction of the court does not extend to appeals of the following, the appeal from which lies of right directly to the Supreme Court:

(1) a final judgment from the circuit court which includes a sentence of death;

(2) a final decision of the Public Service Commission setting public utility rates pursuant to Title 58;

(3) a final judgment involving a challenge on state or federal grounds, to the constitutionality of a state law or county or municipal ordinance where the principal issue is one of the constitutionality of the law or ordinance; however, in a case where the Supreme Court finds that the constitutional question raised is not a significant one, the Supreme Court may transfer the case to the court for final judgment;

(4) a final judgment from the circuit court involving the authorization, issuance, or proposed issuance of general obligation debt, revenue, institutional, industrial, or hospital bonds of the State, its agencies, political subdivisions, public service districts, counties, and municipalities, or any other indebtedness authorized by Article X of the Constitution of this State;

(5) a final judgment from the circuit court pertaining to elections and election procedure;

(6) an order limiting an investigation by a state grand jury pursuant to Section 14-7-1630; and

(7) an order of the family court relating to an abortion by a minor pursuant to Section 44-41-33.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1979 Act No. 194 Part III Section 5, apparently effective Aug. 8, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985; 1999 Act No. 55, Section 14, eff June 1, 1999; 2006 Act No. 387, Section 15, eff July 1, 2006; 2007 Act No. 111, Pt I, Section 2, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 14-8-210. Review by Supreme Court.

(a) The decisions of a panel of the court and of the court sitting en banc shall be final and not subject to further appeal, except by petition for review or by other exercise of discretionary review by the Supreme Court.

(b) In any case pending before the court of appeals, the Supreme Court may in its discretion, on motion of any party to the case, on request by the court of appeals, or on its own motion, certify the case for review by the Supreme Court before it has been determined by the court of appeals. Certification is appropriate where the case involves an issue of significant public interest or a legal principle of major importance, or in other cases the court considers appropriate. The effect of the certification shall be to transfer jurisdiction over the case to the Supreme Court for all purposes.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985; 1999 Act No. 55, Section 15, eff June 1, 1999.



SECTION 14-8-220. Power of Court and judges to administer oaths and writs; appeal.

The Court and each of the judges thereof shall have the same power at chambers or in open court to administer oaths, and to issue such remedial writs as are necessary to give effect to its jurisdiction. An appeal shall be allowed from decision of any one judge to a panel of the Court.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1979 Act No. 194 Part III Section 5, apparently effective Aug. 8, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



SECTION 14-8-230. Rules governing administration.

The Supreme Court shall promulgate rules governing the administration of the Court.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



SECTION 14-8-240. Records.

The Court shall be a court of record, and the records thereof shall at all times be subject to public inspection.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985.



SECTION 14-8-250. Points necessary to decision of appeal and fairly arising upon record, with reason for Court's decision, to be preserved in writing.

In every decision rendered by the Court, every point distinctly stated in the case which is necessary to the decision of the appeal and fairly arising upon the record of the Court must be stated in writing and must, with the reason for the Court's decision, be preserved in the record of the case; provided, that the Court need not address a point which is manifestly without merit.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1985 Act No. 105, Section 2 approved by the Governor on May 21, 1985, and eff after July 1, 1985.



SECTION 14-8-260. Notice of intent to appeal; determination of cases assigned to Court of Appeals.

In all cases within the jurisdiction of the court as provided in this chapter, the notice of appeal must be filed with the court of appeals in the manner provided by the South Carolina Appellate Court Rules. In the event the court of appeals determines that a notice of appeal involves a matter over which it lacks jurisdiction pursuant to Section 14-8-200(b), it shall issue an order transferring the case to the Supreme Court. In the event the Supreme Court determines that a notice of appeal should have been filed with the court of appeals, it shall issue an order transferring the case to the court of appeals.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90 Section 2, eff July 1, 1985; 1999 Act No. 55, Section 16, eff June 1, 1999.



SECTION 14-8-270. Appeal from interlocutory orders involving injunctions.

In case of an appeal from an interlocutory order or decree in the Court of General Sessions, granting, continuing, modifying, or refusing an injunction, the proceedings in other respects in the court below shall not be stayed during the pendency of such appeal unless otherwise ordered by the court below.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979.



SECTION 14-8-280. Certification of issues of fact to lower courts; appointment of referees.

Whenever in the course of any action or proceeding in the Court arising in the exercise of the original jurisdiction conferred by law upon the court, an issue of fact shall arise upon the pleadings or when an issue of fact shall arise upon a traverse to return in mandamus, prohibition or certiorari, or whenever the determination of any question of fact shall be necessary to the exercise of the jurisdiction conferred upon the Court of Appeals, the court may frame an issue therein and certify such issue to the circuit court for the county in which the cause originated or in case of original jurisdiction to the circuit court of the county in which the cause of action has arisen. The Court shall also have the same powers as are now possessed by the circuit courts of the State for the appointment of referees to take testimony and report thereon, under such instructions as may be prescribed by the court, in any cases arising in the Court where issues of fact shall arise.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979.



SECTION 14-8-290. Powers of judge at chambers.

Each of the judges of the Court shall have the same power at chambers to administer oaths, issue writs of habeas corpus, mandamus, quo warranto, certiorari and prohibition and interlocutory writs or orders of injunction as when in open court. An appeal shall be allowed from the decision of any such judge of the Court.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979.



SECTION 14-8-400. Terms of Court; order of docketing.

Subject to the supervision of the Chief Justice of the Supreme Court, the Chief Judge shall set the terms of court of the Court of Appeals, and the Supreme Court shall by rule prescribe and provide the order in which cases shall be docketed and heard.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90, Section 2, eff July 1, 1985.



SECTION 14-8-410. Where Court may sit.

The Court shall sit and maintain its principal offices in the City of Columbia; however, any hearing panel of the Court may hold court in any county in South Carolina for the purpose of hearing oral arguments and motions pending in cases before such court.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1983 Act No. 89 Section 1, eff June 2, 1983; 1983 Act No. 90, Section 2, eff July 1, 1985.



SECTION 14-8-420. Cases not heard in period allotted.

If the case on the calendar and set for hearing cannot be heard in the period allotted, the Court shall continue it to be heard after the regular call of the cases for that session or continue them until the next stated term.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1979 Act No. 194 Part III Section 5, apparently effective Aug. 8, 1979.



SECTION 14-8-430. Supreme Court to promulgate rules.

Pursuant to the provisions of Sections 14-3-940 and 14-3-950, the Supreme Court may establish and promulgate such rules as may be necessary to carry into effect the provisions of this article and to facilitate the work of the Court of Appeals.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979.



SECTION 14-8-450. Court not limited to places designated by law for holding court.

The Court may be held in other buildings than those designated by law as places for holding courts and at a different place, at the same city, from that at which it is appointed to be held. Any one or more of the judges may adjourn the court with the like affect as if all were present.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979.



SECTION 14-8-500. Publication and distribution of opinions and decisions.

Editing, publishing and distribution of the opinions and decisions of the Court shall be done in accordance with the procedures followed by the Supreme Court with respect to the editing, publishing and distribution of its opinions and decisions.

HISTORY: 1979 Act No. 164 Part IV-A Section 1, eff July 1, 1979; 1979 Act No. 194 Part III Section 5, apparently effective Aug. 8, 1979.



SECTION 14-8-550. Court of Appeals to be part of unified judicial system.

The Court herein established shall be a part of the unified judicial system and the provisions of this chapter shall be construed in a manner consistent therewith.

HISTORY: 1979 Act No. 194 Part III Section 5, apparently effective Aug. 8, 1979.






CHAPTER 9 - COUNTY COURTS

SECTION 14-9-10. Petition and order for election upon question of establishing county court.

Whenever one third of the qualified registered electors of any county in this State shall file a petition with the clerk of the circuit court of such county praying for an election to be held in such county on the question of the establishment of a county court therein, the clerk shall within ten days make an order thereon and serve the same on the commissioners of election of such county requiring the commissioners to hold an election upon the question of establishing a county court in such county not later than sixty days nor earlier than forty days thereafter, after first giving at least thirty days' notice thereof in the newspapers of such county. The petition shall be accompanied by a certificate of the board of registration of the county that the names appearing upon the petition constitute one third of the qualified registered electors of such county.

HISTORY: 1962 Code Section 15-601; 1952 Code Section 15-601; 1942 Code Section 75; 1932 Code Section 75; Civ. P. '22 Section 72; Civ. C. '12 Section 3848; Civ. C. '02 Section 2750; 1900 (23) 322.



SECTION 14-9-20. Form of question to be submitted.

At any such election the question of the establishment of such a county court shall be submitted to the electors in this form: "Shall a county court be established for the county of __________?" inserting the name of the county in which the electors voting are resident. Upon this question the electors shall vote "Yes" or "No."

HISTORY: 1962 Code Section 15-602; 1952 Code Section 15-602; 1942 Code Section 75; 1932 Code Section 75; Civ. P. '22 Section 72; Civ. C. '12 Section 3847; Civ. C. '02 Section 2750; 1900 (23) 322.



SECTION 14-9-30. Court shall be established on a majority vote.

In the event a majority of the qualified electors voting at any such election shall vote "Yes" upon such question then such county court shall be established in and for such county in which a majority of the qualified electors so vote with such jurisdiction and powers as are herein provided.

HISTORY: 1962 Code Section 15-603; 1952 Code Section 15-603; 1942 Code Section 76; 1932 Code Section 76; Civ. P. '22 Section 73; Civ. C. '12 Section 3848; Civ. C. '02 Section 2751; 1900 (23) 322.



SECTION 14-9-40. Only one election permitted within four years period.

An election on said question shall not be had in any county oftener than once in four years.

HISTORY: 1962 Code Section 15-604; 1952 Code Section 15-604; 1942 Code Section 75; 1932 Code Section 75; Civ. P. '22 Section 72; Civ. C. '12 Section 3847; Civ. C. '02 Section 2750; 1900 (23) 322.



SECTION 14-9-50. Election of county judge; term; oath; commission.

At the next ensuing general election after a majority of the electors in any county shall have voted for the establishment of a county court, and every four years thereafter, the qualified electors in such county shall elect a resident attorney at law thereof as county judge. Such county judge shall be the presiding judge of the county court and shall hold his office for four years and until his successor has been elected and has qualified. The county judge, before entering upon the duties of his office, shall take the same oath of office as that required by law of circuit judges and shall be commissioned in the same manner as circuit judges.

HISTORY: 1962 Code Section 15-605; 1952 Code Section 15-605; 1942 Code Section 84; 1932 Code Section 84; Civ. P. '22 Section 81; Civ. C. '12 Section 3856; Civ. C. '02 Section 2759; 1900 (23) 322.



SECTION 14-9-60. Appointment of county solicitor; term.

Upon the establishment of any such county court the Governor, upon the recommendation of the members of the General Assembly from the county in which such county court has been established, shall appoint for such county a resident attorney at law as county solicitor, whose term of office shall continue until his successor shall have been elected by the qualified electors of the county at the next succeeding general election and until his successor qualifies. After the first term herein provided for, the term of the county solicitor shall be for four years and until the election and qualification of a successor, the qualified electors electing such successor at the general election occurring every four years.

HISTORY: 1962 Code Section 15-606; 1952 Code Section 15-606; 1942 Code Section 96; 1932 Code Section 96; Civ. P. '22 Section 93; Civ. C. '12 Section 3868; Civ. C. '02 Section 2771; 1900 (23) 322.



SECTION 14-9-70. Appointment of stenographer; duties.

The county judge in each of the counties wherein a county court is established shall appoint for the county court an official stenographer, who shall attend upon the sessions of the court and perform the same duties in connection therewith as are performed by circuit stenographers in the circuit courts.

HISTORY: 1962 Code Section 15-607; 1952 Code Section 15-607; 1942 Code Section 100; 1932 Code Section 100; Civ. P. '22 Section 97; Civ. C. '12 Section 3872; Civ. C. '02 Section 2775; 1900 (23) 322.



SECTION 14-9-80. Clerk of circuit court shall be ex officio clerk of county court; duties; compensation.

The clerk of the circuit court shall be ex officio clerk of the county court, and shall keep such calendars, minutes and records of the county court and the causes therein pending, and attend and perform such duties as the clerk thereof, as is required of him by law as clerk of the circuit court. For services performed as clerk of the county court he shall receive the same compensation as if performed by him as clerk of the circuit court.

HISTORY: 1962 Code Section 15-608; 1952 Code Section 15-608; 1942 Code Section 90; 1932 Code Section 90; Civ. P. '22 Section 87; Civ. C. '12 Section 3862; Civ. C. '02 Section 2765; 1900 (23) 322.



SECTION 14-9-90. Duties and compensation of sheriff.

The sheriff of the county shall attend upon all sessions of the county court and shall be subject to the orders thereof. He shall execute the orders, writs and mandates of the county court as required by law of him with reference to the circuit court. For all such service he shall receive the same compensation as is allowed by law for similar services in the circuit court; provided, that for serving each venire for the county court the sheriff shall receive the sum of ten dollars.

HISTORY: 1962 Code Section 15-609; 1952 Code Section 15-609; 1942 Code Section 91; 1932 Code Section 91; Civ. P. '22 Section 88; Civ. C. '12 Section 3863; Civ. C. '02 Section 2766; 1900 (23) 322.



SECTION 14-9-100. Appointment and duties of bailiffs.

The presiding judge of the county court may appoint a sufficient number of bailiffs, not exceeding three, to attend upon the court and be subject to the orders thereof. Such bailiffs shall not be retained in attendance upon the court longer than the exigencies of the business of the court shall require.

HISTORY: 1962 Code Section 15-610; 1952 Code Section 15-610; 1942 Code Section 92; 1932 Code Section 92; Civ. P. '22 Section 89; Civ. C. '12 Section 3864; Civ. C. '02 Section 2767; 1900 (23) 322.



SECTION 14-9-110. Court of record; presumptions favoring jurisdiction and validity of judgments.

The county court shall be a court of record and the same presumption in favor of its jurisdiction and the validity of its judgments shall be indulged as in the case of judgments rendered by the circuit court.

HISTORY: 1962 Code Section 15-611; 1952 Code Section 15-611; 1942 Code Section 78; 1932 Code Section 78; Civ. C. '22 Section 75; Civ. C. '12 Section 3850; Civ. C. '02 Section 2753; 1900 (23) 322.



SECTION 14-9-120. Jurisdiction of county court.

Any such county court shall have jurisdiction to try and determine all criminal cases, except cases for murder, manslaughter, rape and attempt to rape, arson, common-law burglary, bribery and perjury. It shall likewise have jurisdiction to try and determine all civil cases and special proceedings, both at law and in equity, when the value of the property in controversy or the amount claimed does not exceed one thousand dollars, and it shall hear and determine appeals taken from judgments rendered by magistrates. But it shall not have jurisdiction to try any action involving the title to real estate.

HISTORY: 1962 Code Section 15-612; 1952 Code Section 15-612; 1942 Code Section 77; 1932 Code Section 77; Civ. P. '22 Section 74; Civ. C. '12 Section 3849; Civ. C. '02 Section 2752; 1900 (23) 322.



SECTION 14-9-130. Jurisdiction and powers of judge.

As to all cases and special proceedings within the jurisdiction of the county court and pending therein the county judge of the county shall have the same jurisdiction with reference thereto, both in open court and at chambers, as is possessed by circuit judges over cases pending in the circuit courts over which they are presiding or in the circuits in which they are resident.

HISTORY: 1962 Code Section 15-613; 1952 Code Section 15-613; 1942 Code Section 85; 1932 Code Section 85; Civ. P. '22 Section 82; Civ. C. '12 Section 3857; Civ. C. '02 Section 2760; 1900 (23) 322.



SECTION 14-9-140. Terms.

The county court shall hold its first term on the first Monday in the calendar month next succeeding the election and qualification of the county judge and shall hold a term beginning on the first Monday in every alternate month thereafter; provided, that should the time at which any term of any such court is fixed conflict with the time of holding the circuit court for the county then the term of the county court shall begin on the Monday succeeding the time for the final adjournment of the circuit court. The county court shall continue in session at each of its terms until the business before it has been disposed of. It shall be open for the trial of cases, civil and criminal, from the beginning to the end of each of its terms.

HISTORY: 1962 Code Section 15-614; 1952 Code Section 15-614; 1942 Code Section 86; 1932 Code Section 86; Civ. P. '22 Section 83; Civ. C. '12 Section 3858; Civ. C. '02 Section 2761; 1900 (23) 322.



SECTION 14-9-150. Laws which apply generally to circuit courts also apply to county courts.

All general laws and statutory provisions applying generally to the circuit courts of this State and trials of causes therein shall apply to the county court and the conduct and trial of causes therein when not inconsistent with any of the provisions of this chapter.

HISTORY: 1962 Code Section 15-615; 1952 Code Section 15-615; 1942 Code Section 80; 1932 Code Section 80; Civ. P. '22 Section 77; Civ. C. '12 Section 3852; Civ. C. '02 Section 2755; 1900 (23) 322.



SECTION 14-9-160. Forms of pleading and practice.

The same form of pleading and the same rules of procedure, practice and evidence shall obtain in the county court as is provided by law for the conduct and trial of cases, civil and criminal, in the circuit courts, except that criminal cases wherein the punishment does not exceed a fine of one hundred dollars and imprisonment for thirty days shall be tried without presentment by a grand jury on information filed by the county solicitor.

HISTORY: 1962 Code Section 15-616; 1952 Code Section 15-616; 1942 Code Section 79; 1932 Code Section 79; Civ. P. '22 Section 76; Civ. C. '12 Section 3851; Civ. C. '02 Section 2754; 1900 (23) 322.



SECTION 14-9-170. Grand jury.

The grand jury as drawn in accordance with law for service upon the court of general sessions in each of the counties shall constitute the grand jury for the county court and shall meet with the county court at each of its terms, except the term next succeeding each session of the circuit court, at which term the grand jury need not meet with the county court.

HISTORY: 1962 Code Section 15-617; 1952 Code Section 15-617; 1942 Code Section 87; 1932 Code Section 87; Civ. P. '22 Section 84; Civ. C. '12 Section 3859; Civ. C. '02 Section 2762; 1900 (23) 322.



SECTION 14-9-180. Petit jury; members; trial without a jury.

When a jury is required by law in the trial of causes, civil and criminal, in a county court, such jury shall consist of six persons. All criminal cases wherein the punishment does not exceed a fine of one hundred dollars or imprisonment for thirty days shall be tried before the county judge without a jury, unless a trial by jury is demanded by the accused. Such cases wherein a trial by jury is not so demanded shall be carried to the foot of the calendar, to await trial by the county judge after the jury cases for the term have been disposed of.

HISTORY: 1962 Code Section 15-618; 1952 Code Section 15-618; 1942 Code Section 83; 1932 Code Section 83; Civ. P. '22 Section 80; Civ. C. '12 Section 3855; Civ. C. '02 Section 2758; 1900 (23) 322.



SECTION 14-9-190. Board of jury commissioners; procedures for selecting jurors; attendance; excuse or discharge.

The board of jury commissioners as constituted by law in each of the counties of the State for the drawing of jurors for the circuit courts shall constitute the board of jury commissioners for the drawing of jurors to attend upon the sessions of the county court and the law relating to the qualifications, drawing and summoning of jurors for attendance upon the circuit courts shall apply to the qualifications, drawing and summoning of jurors for the county court, except that not more than eighteen person shall be drawn and summoned to attend at the same time at any session of the county court, unless the court shall otherwise order. Jurors drawn and summoned shall appear and attend upon the sessions of the county court for which summoned until excused or discharged by the judge presiding.

HISTORY: 1962 Code Section 15-619; 1952 Code Section 15-619; 1942 Code Section 88; 1932 Code Section 88; Civ. P. '22 Section 85; Civ. C. '12 Section 3860; Civ. C. '02 Section 2763; 1900 (23) 322.



SECTION 14-9-200. Right to challenge jurors in criminal cases.

In the selection of a jury for the trial of criminal cases in the county court, the accused, when charged with a misdemeanor, shall be entitled to peremptory challenges not exceeding three and the State two; and in the trial of cases of felony, the accused shall be entitled to peremptory challenges not exceeding five and the State three. When two or more persons are jointly indicted and so tried, the accused shall be jointly entitled to six peremptory challenges in cases of misdemeanor and eight peremptory challenges in cases of felony, and no more.

HISTORY: 1962 Code Section 15-620; 1952 Code Section 15-620; 1942 Code Section 82; 1932 Code Section 82; Civ. P. '22 Section 79; Civ. C. '12 Section 3854; Civ. C. '02 Section 2757; 1900 (23) 322.



SECTION 14-9-210. Indictments for county court cases by grand jury of court of general sessions.

The county solicitor shall prepare and, through the presiding judge of the court of general sessions, submit to the grand jury, while in attendance upon the court of general sessions, bills of indictment in all cases pending in the county court in which the punishment may exceed a fine of one hundred dollars or imprisonment for thirty days, when such cases have not been previously acted on by the grand jury. The grand jury shall act thereon and report its action to the presiding judge of the court of general sessions and said judge shall direct the clerk of the court of general sessions to report the same to the presiding judge of the county court at its next ensuing term. All cases in which bills of indictment are so found shall stand for trial by the county court as though found by the grand jury while in attendance upon the county court.

HISTORY: 1962 Code Section 15-621; 1952 Code Section 15-621; 1942 Code Section 89; 1932 Code Section 89; Civ. P. '22 Section 86; Civ. C. '12 Section 3861; Civ. C. '02 Section 2764; 1900 (23) 322.



SECTION 14-9-220. Duties of county solicitor.

The county solicitor shall represent the State in all cases brought before the county court wherein the State is a party and shall have the same powers and perform the same duties with reference thereto as a circuit solicitor with reference to cases brought before the court of general sessions. He shall also attend all inquests held by the coroner, aid in procuring evidence and represent the State in the examination of witnesses at such inquests. And he shall ex officio be the legal adviser of the governing body of the county without extra compensation.

HISTORY: 1962 Code Section 15-622; 1952 Code Section 15-622; 1942 Code Section 97; 1932 Code Section 97; Civ. P. '22 Section 94; Civ. C. '12 Section 3869; Civ. C. '02 Section 2772; 1900 (23) 322.



SECTION 14-9-230. Solicitor shall decide forum in cases of concurrent jurisdiction.

The circuit solicitor may direct what cases may be tried before the court of general sessions in all cases when such court has concurrent jurisdiction with the county court.

HISTORY: 1962 Code Section 15-623; 1952 Code Section 15-623; 1942 Code Section 94; 1932 Code Section 94; Civ. P. '22 Section 91; Civ. C. '12 Section 3866; Civ. C. '02 Section 2769; 1900 (23) 322.



SECTION 14-9-240. Judge and solicitor prohibited from practicing law in certain causes; violations.

The county judge and county solicitor shall not practice as attorneys at law in any cause or matter of which the county court has jurisdiction or may acquire jurisdiction. Upon conviction of any willful violation of this section the offender shall be adjudged to have forfeited his office and shall be sentenced to pay a fine of not less than two hundred nor more than five hundred dollars and be imprisoned for a period of not less than one month nor more than six months. But the county solicitor may practice in all causes and matters on the civil side of said court.

HISTORY: 1962 Code Section 15-624; 1952 Code Section 15-624; 1942 Code Section 99; 1932 Code Section 99; Civ. P. '22 Section 96; Civ. C. '12 Section 3871; Civ. C. '02 Section 2774; 1900 (23) 322.



SECTION 14-9-250. Compensation of jurors and witnesses.

Grand and petit jurors in attendance upon the sessions of the county court shall receive as a compensation for their services one dollar per day and five cents per mile for necessary travel in going to and returning from the county seat. Witnesses in attendance upon the county court shall receive the same compensation as witnesses in attendance upon the circuit court.

HISTORY: 1962 Code Section 15-626; 1952 Code Section 15-626; 1942 Code Section 93; 1932 Code Section 93; Civ. P. '22 Section 90; Civ. C. '12 Section 3865; Civ. C. '02 Section 2768; 1900 (23) 322.



SECTION 14-9-260. Counties excepted.

The provisions of this chapter shall not apply to the counties of Abbeville, Anderson, Bamburg, Barnwell, Beaufort, Berkeley, Charleston, Cherokee, Chester, Chesterfield, Clarendon, Dorchester, Edgefield, Fairfield, Florence, Georgetown, Greenville, Greenwood, Horry, Kershaw, Lancaster, Laurens, Lexington, Marion, Marlboro, Oconee, Orangeburg, Pickens, Richland, Saluda, Spartanburg, Sumter, Union, Williamsburg and York.

HISTORY: 1962 Code Section 15-627; 1952 Code Section 15-627; 1942 Code Section 101; 1932 Code Section 101; Civ. P. '22 Section 98; Civ. C. '12 Section 3873; Civ. C. '02 Section 2776; 1900 (23) 322; 1934 (38) 1200.






CHAPTER 11 - MASTERS AND REFEREES

SECTION 14-11-10. Establishment of master-in-equity court.

As a part of the unified judicial system, there is established in each of the counties of this State having a population of at least one hundred thirty thousand, according to the latest official United States Decennial Census, a master-in-equity court. The master-in-equity for the court must be appointed pursuant to the provisions of Section 14-11-20. Nothing in this section prohibits a county or area with a population of less than one hundred thirty thousand, according to the latest official United States Decennial Census, from having a part-time master-in-equity. The governing bodies of any two or more counties may join together to fund the office of master-in-equity to serve two or more counties. Funding of this master-in-equity must be borne by each county included on a per capita population basis.

HISTORY: 1962 Code Section 15-1802; 1952 Code Section 15-1802; 1942 Code Section 3678; 1932 Code Section 3678; Civ. C. '22 Section 2219; Civ. C. '12 Section 1373; Civ. C. '02 Section 966; G. S. 782; 1910 (16) 609; 1914 (29) 26; 1916 (29) 805; 1920 (31) 764; 1921 (32) 139; 1923 (33) 131, 193; 1924 (33) 948; 1935 (39) 458; 1936 (39) 1531; 1939 (41) 230; 1979 Act No. 164 Part II Section 2, eff July 1, 1979; 1988 Act No. 678, Part II, Section 1, eff July 1, 1989.



SECTION 14-11-15. Equity courts.

The equity court is considered a division of the circuit court, and the master-in-equity, as judge of the equity court, is entitled to all the benefits and subject to all the requirements of the South Carolina Bar and the rules of the Supreme Court in the same respect as circuit court and family court judges. This section may not be construed as providing retirement for masters-in-equity under the provisions of Chapter 8 of Title 9.

HISTORY: 1988 Act No. 678, Part II, Section 3, eff January 1, 1989.



SECTION 14-11-20. Appointment of master-in-equity; term.

Pursuant to the provisions of Section 2-19-110, masters-in-equity must be appointed by the Governor with the advice and consent of the General Assembly for a term of six years and until their successors are appointed and qualify. No person is eligible to hold the office of master-in-equity who is not at the time of his appointment a citizen of the United States and of this State, has not attained the age of thirty-two years upon his appointment, has not been a licensed attorney for at least eight years upon his appointment, has not been a resident of this State for five years immediately preceding his appointment, and has not been found qualified by the Judicial Merit Selection Commission.

Each master-in-equity of this State qualifies by taking the oath required by the Constitution of this State before a justice of the Supreme Court, a judge of the Court of Appeals, the President of the Senate, the Speaker of the House of Representatives, a circuit judge, the Clerk of the Supreme Court, a clerk of the court of common pleas, or a probate judge of the county and immediately enters upon his duties. The oath must be filed in the office of the Secretary of State.

A full-time master-in-equity is prohibited from engaging in the practice of law. A part-time master-in-equity may practice law but is prohibited from appearing before another master-in-equity. A standing master-in-equity may not serve as the probate judge of any county.

HISTORY: 1962 Code Section 15-1808; 1952 Code Section 15-1808; 1942 Code Section 3680; 1932 Code Section 3687; Civ. C. '22 Section 2224; Civ. C. '12 Section 1375; Civ. C. '02 Section 968; G. S. 784; R. S. 838; 1898 (22) 694; 1899 (33) 85; 1901 (26) 675; 1979 Act No. 164, Part II Section 3, eff July 1, 1979; 1988 Act No. 678, Part II, Section 4, eff January 1, 1989; 1996 Act No. 391, Part V, Section 5, eff June 4, 1996; 1997 Act No. 35, Section 5, eff May 21, 1997.



SECTION 14-11-30. Compensation of master-in-equity.

The governing body of the county or counties in which a master-in-equity serves shall provide the salary, equipment, facilities, and supplies of the master-in-equity, together with the salaries of support personnel and all other costs for the necessary and proper operation of the master-in-equity's office. The salaries of the masters-in-equity are as follows:

(1) Where the area served has a population of up to thirty-four thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the master-in-equity serving that area is part time and must be paid a salary equal to ten percent of that of a circuit judge.

(2) Where the area served has a population of between thirty-five thousand and forty-nine thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the master-in-equity serving that area is part time and must be paid a salary equal to fifteen percent of that of a circuit judge.

(3) Where the area served has a population of between fifty thousand and seventy-nine thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the master-in-equity serving that area is part time and must be paid a salary equal to twenty-five percent of that of a circuit judge.

(4) Where the area served has a population of between eighty thousand and ninety-nine thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the master-in-equity serving that area is part time and must be paid a salary equal to forty-five percent of that of a circuit judge.

(5) Where the area served has a population of between one hundred thousand and one hundred twenty-nine thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the master-in-equity serving that area is part time and must be paid a salary equal to fifty-five percent of that of a circuit judge.

(6) Where the area served has a population of between one hundred thirty thousand and one hundred forty-nine thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the master-in-equity serving that area is full time and must be paid a salary equal to seventy-five percent of that of a circuit judge.

(7) Where the area served has a population of between one hundred fifty thousand and one hundred ninety-nine thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the master-in-equity serving that area is full time and must be paid a salary equal to eighty percent of that of a circuit judge.

(8) Where the area served has a population of between two hundred thousand and two hundred forty-nine thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the master-in-equity serving that area is full time and must be paid a salary equal to eighty-five percent of that of a circuit judge.

(9) Where the area served has a population of over two hundred fifty thousand, according to the latest official United States Decennial Census, or where the area served is located in a county which generates four million dollars or more in accommodations tax revenue, the master-in-equity serving that area is full time and must be paid a salary equal to ninety percent of that of a circuit judge.

No sitting master-in-equity, whether full time or part time, may have his salary reduced during his tenure in office. Tenure in office continues at the expiration of a term if the incumbent master-in-equity is reappointed.

HISTORY: 1962 Code Section 15-1809; 1952 Code Section 15-1809; 1942 Code Section 3681; 1932 Code Section 3688; Civ. C. '22 Section 2225; Civ. C. '12 Section 1376; Civ. C. '02 Section 969; G. S. 785; R. S. 839; 1898 (22) 694; 1899 (23) 85; 1901 (24) 675; 1979 Act No. 164 Part II Section 4, eff July 1, 1979; 1988 Act No. 678, Part II, Section 5, eff January 1, 1989.



SECTION 14-11-40. Accounting for fees and costs received.

All fees and costs received and recovered by any master-in-equity shall be accounted for and paid into the general fund of the county as directed by the governing body thereof.

HISTORY: 1975 (59) 173; 1979 Act No. 164 Part II Section 5, eff July 1, 1979.



SECTION 14-11-50. Vacancies.

All vacancies in the office of master from death, resignation, removal from the State or any cause whatsoever shall be filled in the manner of original appointment for the unexpired term.

HISTORY: 1962 Code Section 15-1810; 1952 Code Section 15-1810; 1942 Code Section 3682; 1932 Code Section 3689; Civ. C. '22 Section 2226; Civ. C. '12 Section 1377; Civ. C. '02 Section 970; G. S. 786; R. S. 840; 1840 (11) 154 Section 2; 1878 (16) 609 Section 7; 1882 (17) 1126; 1911 (27) 85; 1961 (52) 41; 1979 Act No. 164 Part II Section 6, eff July 1, 1979.



SECTION 14-11-60. Appointment of special referee.

In case of a vacancy in the office of master-in-equity or in case of the disqualification or disability of the master-in-equity from interest or any other reason for which cause can be shown the presiding circuit court judge, upon agreement of the parties, may appoint a special referee in any case who as to the case has all the powers of a master-in-equity. The special referee must be compensated by the parties involved in the action.

HISTORY: 1962 Code Section 15-1811; 1952 Code Section 15-1811; 1942 Code Section 3684; 1932 Code Section 3691; Civ. C. '22 Section 2228; Civ. C. '12 Section 1379; Civ. C. '02 Section 972; G. S. 789; R. S. 843; 1840 (11) 154 Section 2; 1885 (19) 89; 1979 Act No. 164 Part II Section 7, eff July 1, 1979; 1988 Act No. 678, Part II, Section 6, eff January 1, 1989.



SECTION 14-11-70. Limitation on practice of law.

No person while he holds the office of full time master shall practice or be a partner with anyone engaged in the practice of law in this State.

HISTORY: 1962 Code Section 15-1812; 1952 Code Section 15-1812; 1942 Code Section 3683; 1932 Code Section 3690; Civ. C. '22 Section 2227; Civ. C. '12 Section 1378; Civ. C. '02 Section 971; G. S. 783; R. S. 842; 1840 (11) 171 Section 30; 1878 (16) 609 Section 5; 1909 (26) 179; 1910 (26) 642; 1911 (27) 84; 1912 (27) 554; 1914 (28) 510; 1916 (29) 796, 798; 1920 (31) 964; 1925 (34) 97; 1926 (34) 1014; 1927 (35) 280; 1928 (35) 1162; 1979 Act No. 164 Part II Section 8, eff July 1, 1979.



SECTION 14-11-80. General duties.

The master shall make all such sales as the circumstances may require or as the court may order him to make in granting equitable relief and shall execute all proper conveyances thereof. Such sales shall be conducted at the county courthouse or at such other public places in the county designated in the notice of sale. He shall execute and perform all orders of the court upon references to him conformably to the practice of the court.

HISTORY: 1962 Code Section 15-1814; 1952 Code Section 15-1814; 1942 Code Section 3685; 1932 Code Section 3692; Civ. C. '22 Section 2229; Civ. C. '12 Section 1380; Civ. C. '02 Section 973; G. S. 790; R. S. 844; 1840 (11) 156; 1979 Act No. 164 Part II Section 9, eff July 1, 1979.



SECTION 14-11-85. Appeals from final judgments of masters-in-equity.

When some or all of the causes of action in a case are referred to a master-in-equity or special referee, the master or referee shall enter final judgment as to those causes of action, and an appeal from an order or judgment of the master or referee must be to the Supreme Court or the court of appeals as provided by the South Carolina Appellate Court Rules. A matter may not be referred to a master or referee for the purpose of making a report to the circuit court.

HISTORY: 1989 Act No. 36, Section 1, eff April 3, 1989. and applicable to all appeals from final judgment entered by master after July 25, 1988; 1999 Act No. 55, Section 17, eff June 1, 1999.



SECTION 14-11-100. Authority to administer oaths, and to take testimony, depositions, renunciations of dower, affidavits, and other instruments; fees.

The masters in this State, while in office, may administer oaths, take depositions, affidavits and renunciation of dower, probate deeds and other instruments and take testimony by commission as fully and effectually as the clerks of courts and notaries public. Their fees therefor shall be the same as allowed by law to other officers for similar services.

HISTORY: 1962 Code Section 15-1816; 1952 Code Section 15-1816; 1942 Code Section 3689; 1932 Code Section 3697; Civ. C. '22 Section 2234; Civ. C. '12 Section 1385; 1909 (26) 90.



SECTION 14-11-110. Master shall take testimony on application of party; procedure.

The master shall, upon the application of either party to any cause or proceedings in which equitable relief is demanded pending and at issue in his county, take in writing the testimony of any witness who may be produced before him by any party to the cause, ten days' notice of such application having been given to the opposite party. Such witness shall be subject to the same examination, cross-examination and reply and the same exceptions as to the admissibility of testimony may be taken as are allowed by law upon examination before the court except that in case any testimony be objected to the master shall receive the same subject to the exceptions, reporting the exceptions and his ruling thereon.

HISTORY: 1962 Code Section 15-1819; 1952 Code Section 15-1819; 1942 Code Section 3691; 1932 Code Section 3699; Civ. C. '22 Section 2236; Civ. C. '12 Section 1387; Civ. C. '02 Section 978; G. S. 793; R. S. 849; 1840 (11) 157, 158 Sections 10, 11, 12; 1878 (16) 609.



SECTION 14-11-120. Admission of deposition in evidence.

The deposition so taken may be read in evidence at the hearing, subject to the right of either party upon good cause shown to require the personal attendance and viva voce examination of the witness at the hearing.

HISTORY: 1962 Code Section 15-1820; 1952 Code Section 15-1820; 1942 Code Section 3691; 1932 Code Section 3699; Civ. C. '22 Section 2236; Civ. C. '12 Section 1387; Civ. C. '02 Section 978; G. S. 793; R. S. 849; 1840 (11) 157, 158 Sections 10, 11, 12; 1878 (16) 609.



SECTION 14-11-130. Power to compel attendance of witnesses and to punish for contempt.

The master may compel the attendance of witnesses before him and punish for any contempt.

HISTORY: 1962 Code Section 15-1821; 1952 Code Section 15-1821; 1942 Code Section 3691; 1932 Code Section 3699; Civ. C. '22 Section 2236; Civ. C. '12 Section 1387; Civ. C. '02 Section 978; G. S. 793; R. S. 849; 1878 (16) 609; 1840 (11) 157, 158 Sections 10, 11, 12.



SECTION 14-11-150. Master may sell lands in another county.

Whenever the court of common pleas in any county shall have acquired jurisdiction over real estate lying in another county the master for the county in which the action is brought may sell such real estate in the county in which the land is situated and all such sales heretofore made, otherwise valid and not appealed from, are hereby confirmed.

HISTORY: 1962 Code Section 15-1823; 1952 Code Section 15-1823; 1942 Code Section 3686; 1932 Code Section 3693; Civ. C. '22 Section 2230; Civ. C. '12 Section 1381; Civ. C. '02 Section 974; R. S. 845; 1884 (18) 708.



SECTION 14-11-160. Master may sell real estate in any county under order by consent.

Whenever real estate is adjudged to be sold by a master such sale may take place by consent of the parties to the cause or their attorneys or, when infants are parties, by the consent of the guardians ad litem of such infants or their attorneys in any county which the court may direct. All such sales heretofore made and otherwise valid are hereby confirmed.

HISTORY: 1962 Code Section 15-1824; 1952 Code Section 15-1824; 1942 Code Section 3687; 1932 Code Section 3694; Civ. C. '22 Section 2231; Civ. C. '12 Section 1382; Civ. C. '02 Section 975; R. S. 846; 1885 (19) 7.



SECTION 14-11-170. Deposit of funds.

The master shall deposit all funds in his hands in some bank located in the county.

HISTORY: 1962 Code Section 15-1826; 1952 Code Section 15-1826; 1942 Code Section 3692; 1932 Code Section 3700; Civ. C. '22 Section 2237; Civ. C. '12 Section 1388; Civ. C. '02 Section 979; G. S. 794; R. S. 850; 1840 (11) 161 Section 16; 1868 (14) 16 Section 10; 1909 (26) 48; 1925 (34) 96; 1930 (36) 1233.



SECTION 14-11-190. Books of office.

The master shall keep a reference book in which he shall record all references held by him and the proceedings therein and a ledger in which shall be kept the account of all cases in his hands to the credit of which he may receive funds. When he shall cease to be master these books shall be deposited in the office of the clerk of the court of common pleas of his county.

HISTORY: 1962 Code Section 15-1828; 1952 Code Section 15-1828; 1942 Code Section 3694; 1932 Code Section 3702; Civ. C. '22 Section 2239; Civ. C. '12 Section 1390; Civ. C. '02 Section 981; G. S. 796; R. S. 852.



SECTION 14-11-310. Masters.

Masters-in-equity shall collect the following fees which must be deposited in the general fund of the county:

(1) in actions for partitions, foreclosure of liens upon real property, or sales of real property, either in private or by auction, a fee of one hundred dollars. If the matter requires more than one day of hearing, there is a thirty-five dollar charge for each additional day or portion of the day until the matter is concluded;

(2) for the preparation of a deed, a fee of twenty-five dollars;

(3) on sales of land, a fee equal to one percent of the bid or of the funds passing through the court, whichever is greater. The minimum commission collectible under this item is twenty-five dollars, and the maximum commission is two thousand, five hundred dollars;

(4) for a supplemental proceeding, a fee of twenty-five dollars;

(5) in all other cases, fifty dollars for the first day's hearing or any portion of the day and for each day after the first day, thirty-five dollars. The fees must be assessed at the time of the order or report of the master-in-equity.

The fees provided for in this section, including the first day's fee provided for in item (5) and excluding the commission on sale, must be paid at the time the order of reference is signed and is nonrefundable unless so ordered by the master-in-equity on proper cause being shown. The cost of transcribing the record is in addition to the fees provided for in this section and must be assessed at the rate prescribed for circuit courts.

HISTORY: 1962 Code Section 27-201; 1952 Code Section 27-201; 1942 Code Section 4941; 1932 Code Section 4941; Civ. C. '22 Section 5746; Civ. C. '12 Section 4224; Civ. C. '02 Section 3113; 1894 (21) 933; 1911 (27) 85; 1921 (32) 123; 1925 (34) 76, 112; 1926 (34) 1037; 1939 (41) 173; 1948 (45) 1626; 1979 Act No. 164 Part II Section 11, eff July 1, 1979; 1988 Act No. 678, Part II, Section 7, eff July 25, 1988.






CHAPTER 13 - COURT REPORTING

SECTION 14-13-10. System of court reporting shall be standardized; records shall be retained permanently.

The system of court reporting of the circuit courts of the State, including those county courts having criminal jurisdiction shall be standardized and records of litigation and criminal proceedings in these courts shall be retained permanently.

HISTORY: 1962 Code Section 15-1951; 1965 (54) 468.



SECTION 14-13-20. Official reporter shall be responsible for maintaining records; proceeding may be recorded on discs or belts, or by direct electronic recordings.

The official reporter of each judicial circuit or county court having criminal jurisdiction shall be charged with full responsibility for compiling, indexing, filing and safely keeping the records permanently. The reporter may record the proceedings onto discs or belts of a type which will preserve the record permanently, with discs or belts being filed as the permanent record of proceedings or by direct electronic recordings supplemented by either shorthand or stenotype.

HISTORY: 1962 Code Section 15-1952; 1965 (54) 468.



SECTION 14-13-30. Requisition and purchase of equipment.

The equipment shall be purchased through the State purchasing agency upon requisition of the reporter and approved by the clerk of the Supreme Court.

HISTORY: 1962 Code Section 15-1953; 1965 (54) 468.



SECTION 14-13-40. Court reporters shall file certificates of compliance with chapter.

Each reporter shall file with the resident judge of his circuit on or before the fifteenth day of January of each year a certificate certifying his compliance with the terms of this chapter, and a copy shall be filed with the clerk of the Supreme Court.

HISTORY: 1962 Code Section 15-1954; 1965 (54) 468.






CHAPTER 15 - COURT STENOGRAPHERS AND BAILIFFS

SECTION 14-15-10. Appointment, term, and removal of court stenographer.

There shall be at least one court stenographer for each judicial circuit of the State, who shall be appointed by the circuit judge of the respective circuits for a period not exceeding the term for which the circuit judge making the appointment was elected, and such court stenographer shall be subject to removal by the circuit judge making the appointment.

HISTORY: 1962 Code Section 15-1901; 1952 Code Section 15-1901; 1942 Code Section 596; 1932 Code Section 596; Civ. P. '22 Section 536; Civ. P. '12 Section 315; Civ. P. '02 Sections 277, 278; 1906 (25) 7; 1910 (26) 713; 1912 (27) 767, 774; 1919 (31) 101; 1972 (57) 2234.



SECTION 14-15-15. Court reporters employed by Judicial Department subject to removal by Department or judge only for just cause; filling vacancies.

Notwithstanding any provisions of law to the contrary, all court reporters employed by the Judicial Department shall be subject to removal by the judge or the Judicial Department only for just cause. In the event that a vacancy occurs in a circuit or family court judgeship, the judge who fills the vacancy shall not be empowered to replace the court reporter previously hired by his predecessor. The judge may hire a court reporter when a vacancy occurs in the court reporter's position.

HISTORY: 1982 Act No. 466 Part II Section 38, eff June 15, 1982.



SECTION 14-15-20. Assistant court stenographers may be appointed for certain judicial circuits; use as substitutes in other circuits.

In all judicial circuits of the State which have a population of more than one hundred seventy-five thousand persons, as determined by the latest official United States census, the resident circuit judge may appoint an assistant court stenographer whose duties, compensation and term of office shall be the same as provided for chief stenographers in Sections 14-15-10, 14-15-30 and 14-15-40. Provided, that assistant court stenographers shall be available for assignment in other judicial circuits to substitute for regular stenographers who are sick or otherwise incapacitated. The Chief Justice shall make such assignments.

HISTORY: 1962 Code Section 15-1901.1; 1967 (55) 584.



SECTION 14-15-30. Duties of stenographers.

Every stenographer so appointed, under the direction of the presiding judge of his circuit, shall take full stenographic notes of all proceedings including the rulings and charge of the court in every trial thereat. In case the presiding judge or the solicitor, for use in criminal cases, shall require a transcript of such stenographic notes the stenographer shall furnish the same written out in full.

HISTORY: 1962 Code Section 15-1902; 1952 Code Section 15-1902; 1942 Code Section 596; 1932 Code Section 596; Civ. P. '22 Section 536; Civ. P. '12 Section 315; Civ. P. '02 Sections 277, 278; 1906 (25) 7; 1910 (26) 713; 1912 (27) 767, 774; 1919 (31) 101.



SECTION 14-15-40. Fees of stenographers.

The Court Stenographers shall, in addition to their salaries, receive such fees for all transcripts furnished litigants as shall be provided by rule of the Supreme Court. The Court Reporters shall furnish a transcript of any case or any part thereof, after a demand for same has been made, within such time period as the Supreme Court shall provide by rule. Any sum so paid by any party for the transcript of any case or any part thereof shall be considered a necessary disbursement in the taxation of cost.

HISTORY: 1962 Code Section 15-1903; 1952 Code Section 15-1903; 1942 Code Section 596; 1932 Code Section 596; Civ. P. '22 Section 536; Civ. P. '12 Section 315; Civ. P. '02 Sections 277, 278; 1906 (25) 7; 1910 (26) 713; 1912 (27) 767, 774; 1919 (31) 101; 1943 (43) 216; 1951 (47) 506; 1977 Act No. 219 Pt II Section 18.



SECTION 14-15-50. Rules for stenographers in the seventh circuit.

The resident circuit judge of the seventh judicial circuit may appoint some competent stenographer for the courts of general sessions for the seventh judicial circuit, who shall receive, in addition to his salary, the fees fixed by law for all transcripts furnished by him.

When the stenographer of the court of common pleas does not furnish transcripts as promptly as required by law and otherwise perform his duties, then the stenographer of the court of general sessions shall at once perform the duties of the stenographer of the court of common pleas until the stenographer of the court of common pleas shall have furnished all transcripts required and the stenographer of the court of general sessions shall receive the compensation and the fees of the stenographer of the court of common pleas while performing the duties as aforesaid.

HISTORY: 1962 Code Section 15-1904; 1952 Code Section 15-1904; 1942 Code Section 57; 1932 Code Sections 57, 987; Civ. P. '22 Sections 55, 78; Civ. P. '12 Section 24; Civ. P. '02 Section 24; 1914 (28) 602; 1916 (29) 695; 1889 (20) 359; 1896 (22) 25; 1898 (22) 685; 1899 (23) 35; 1906 (25) 48, 49; 1908 (25) 1011; 1913 (38) 30; 1916 (29) 695; 1917 (30) 137; 1919 (31) 186; 1922 (32) 815; 1931 (37) 256; 1933 (38) 189; 1934 (38) 1240; 1935 (39) 405; 1937 (40) 106; 1941 (42) 118; 1951 (47) 506.



SECTION 14-15-60. Appointment and compensation of special stenographers.

The circuit judges of this State may appoint a special court stenographer to act in the place and stead of the regular court stenographer in case of the sickness, absence or inability to act of the regular court stenographer at any term or part of a term of either the court of common pleas or general sessions. Such stenographer, when so appointed, shall receive not more than the sum of seven and one-half dollars per day for each day he may be in attendance upon the court. The presiding judge shall certify the number of days any such special stenographer may be engaged in the court as such and upon this certificate the Comptroller General shall draw his warrant upon the State Treasurer for the amount due such stenographer for his services and the said State Treasurer may pay the same.

HISTORY: 1962 Code Section 15-1905; 1952 Code Section 15-1905; 1942 Code Section 597; 1932 Code Section 597; Civ. C. '22 Section 537; Civ. P. '12 Section 316; 1908 (25) 1012.



SECTION 14-15-70. Stenographer for special term of court.

The presiding judge at any special term of the circuit court may, when the official stenographer is performing the duties of his office at a court then being held in some other county of the circuit, appoint a stenographer for such term of the court who shall perform the duties of the office of court stenographer for such term.

HISTORY: 1962 Code Section 15-1906; 1952 Code Section 15-1906; 1942 Code Section 48; 1932 Code Section 48; Civ. P. '22 Section 46; Civ. C. '12 Section 3845; Civ. C. '02 Section 2748; 1900 (23) 329.



SECTION 14-15-80. Compensation of stenographer appointed for special term of court.

The stenographer appointed under the provision of Section 14-15-70 shall receive the same compensation as that allowed by law to the official stenographer in proportion to the time of service, to be paid out of the county treasury upon the warrant of the clerk of the court, approved by the presiding judge, and also the usual fees for copies of testimony and reports of court proceedings to be paid by the parties ordering the same.

HISTORY: 1962 Code Section 15-1907; 1952 Code Section 15-1907; 1942 Code Section 49; 1932 Code Section 49; Civ. P. '22 Section 47; Civ. C. '12 Section 3846; Civ. C. '02 Section 2749; 1900 (23) 329.



SECTION 14-15-210. Bailiffs; appointment, number and removal.

The sheriffs of the respective counties in this State shall be empowered to appoint as many bailiffs as they see fit, not to exceed five in number, whose duties shall be as now provided by law. The bailiffs may be removed, increased or decreased by the circuit judge within his discretion.

HISTORY: 1962 Code Section 15-1921; 1952 Code Section 15-1921; 1942 Code Section 3518; 1932 Code Section 3518; Civ. C. '22 Section 2061; Civ. C. '12 Section 1168; 1907 (25) 543; 1917 (30) 130; 1932 (37) 1170; 1933 (38) 53, 205, 405; 1934 (38) 1270; 1937 (40) 190; 1958 (50) 1558.






CHAPTER 17 - CLERKS OF COURTS

SECTION 14-17-10. Election for clerk of court of common pleas.

There shall be an election for clerk of the court of common pleas in each county by the qualified voters thereof at each alternate general election, reckoning from the election in the year 1960.

HISTORY: 1962 Code Section 15-1701; 1952 Code Section 15-1701; 1942 Code Section 3577; 1932 Code Section 3577; Civ. C. '22 Section 2121; Civ. C. '12 Section 1300; Civ. C. '02 Section 902; 1882 (17) 1125; Const. V, 27; 1897 (22) 591.



SECTION 14-17-20. Clerk of court of common pleas to be clerk of all courts of record.

The clerk of the court of common pleas elected in each county pursuant to Section 14-17-10 is ex officio clerk of the court of general sessions, the family court, and all other courts of record in the county except as may be provided by the law establishing the other courts.

HISTORY: 1962 Code Section 15-1703; 1952 Code Section 15-1703; 1942 Code Section 3578; 1932 Code Section 3578; Civ. C. '22 Section 2122; Civ. C. '12 Section 1301; Civ. C. '02 Section 903; G. S. 759; R. S. 775; 1884 (18) 744; 1961 (52) 605; 1988 Act No. 630, eff June 2, 1988.



SECTION 14-17-30. Vacancies; when probate judge shall act.

In the event of any vacancy in the office of clerk the Governor shall have full power to fill it by appointment as provided in Section 4-11-20. Until such vacancy be filled by appointment or election the judge of probate of the county shall take charge of the office and all of the papers therein, discharge the duties and receive the fees thereof, and be subject to all its liabilities as provided by law.

HISTORY: 1962 Code Section 15-1704; 1952 Code Section 15-1704; 1942 Code Section 3573; 1932 Code Section 3578; Civ. C. '22 Section 2122; Civ. C. '12 Section 1301; Civ. C. '02 Section 903; G. S. 759; R. S. 775; 1882 (17) 1126 Section 75; 1884 (18) 744.



SECTION 14-17-40. Bond.

Before receiving their commissions the several clerks shall enter into bond, to be approved, recorded and filed as prescribed in Sections 8-3-130 to 8-3-150 in the penal sum of ten thousand dollars.

HISTORY: 1962 Code Section 15-1705; 1952 Code Section 15-1705; 1942 Code Section 3579; 1932 Code Section 3579; Civ. C. '22 Section 2123; Civ. C. '12 Section 1302; 1905 (24) 902; 1907 (25) 652; 1919 (31) 75; 1930 (36) 1173; 1931 (37) 66; 1936 (39) 1314.



SECTION 14-17-50. Official oaths; commission shall be read and entered in journal.

The clerk before entering on the duties of his office shall, in addition to the oath of office prescribed by the Constitution, take the oaths required of such officer by Section 8-3-20. Said oaths must be endorsed upon the commission, subscribed by the officer and attested by a magistrate or notary public of the county for which the clerk shall have been elected or appointed. At the opening of the first term of the court which may be held thereafter the clerk shall produce his commission, with the endorsement aforesaid, and after the same has been read in open court shall make a fair entry thereof in the journals of the court.

HISTORY: 1962 Code Section 15-1707; 1952 Code Section 15-1707; 1942 Code Section 3580; 1932 Code Section 3580; Civ. C. '22 Section 2124; Civ. C. '12 Section 1303; Civ. C. '02 Section 905; G. S. 724; R. S. 777; 1816 (6) 27; 1839 (11) 92; 1880 (17) 502.



SECTION 14-17-60. Deputy.

The clerk may appoint a deputy or deputies to be approved by the court of common pleas, a record of whose appointment shall be made in the clerk's office. Before entering on the duties of his appointment such deputy must take the oath prescribed by the Constitution. When so qualified the deputy may do and perform any and all of the duties appertaining to the office of his principal. Such appointment shall be evidenced by a certificate thereof, signed by the clerk, and shall continue during his pleasure. He may take such bond and security from his deputy as he shall deem necessary to secure the faithful discharge of the duties of the appointment but shall in all cases be answerable for the neglect of duty or misconduct in office of his deputy.

HISTORY: 1962 Code Section 15-1708; 1952 Code Section 15-1708; 1942 Code Section 3581; 1932 Code Section 3581; Civ. C.'22 Section 2125; Civ. C. '12 Section 1304; Civ. C. '02 Section 906; G. S. 723, 726, 727; R. S. 778; Code Pro. Section 33; 1870 (14) 332 Sections 2, 3; 1919 (30) 872.



SECTION 14-17-70. Procurement of seal and blank books.

Each clerk's office shall be furnished with a seal of office and such blank books for the various records as may be needed from time to time, to be procured by the clerk and the expenses thereof defrayed by the governing body of the county.

HISTORY: 1962 Code Section 15-1710; 1952 Code Section 15-1710; 1942 Code Section 3583; 1932 Code Section 3583; Civ. C. '22 Section 2127; Civ. C. '12 Section 1306; Civ. C. '02 Section 908; G. S. 729; R. S. 780; 1839 (11) 100 Section 5; 1961 (52) 46.



SECTION 14-17-210. Clerk shall have charge of courthouse; penalty for keeping courthouse open at night.

Every clerk shall have charge of the courthouse within his county, open the same when required for public use and at all other times keep it closed. For every night any courthouse shall be kept open the clerk shall be liable to a penalty of five dollars for the use of the county, to be recovered by indictment.

HISTORY: 1962 Code Section 15-1721; 1952 Code Section 15-1721; 1942 Code Section 3584; 1932 Code Sections 1582, 3584; Civ. C. '22 Section 2128; Civ. C. '12 Section 1307; Civ. C. '02 Section 909; Cr. C. '22 Section 535; G. S. 730; R. S. 781; 1839 (11) 101 Section 6.



SECTION 14-17-220. Clerk shall keep constant attendance at office and discharge all duties.

Every clerk shall, except on public holidays, give constant attendance, either personally or by deputy, in his office, which shall be kept in a room provided for that purpose in the courthouse. He shall discharge all the duties required by law or the rules of court, from time to time, or that may be incident to the office.

HISTORY: 1962 Code Section 15-1722; 1952 Code Section 15-1722; 1942 Code Section 3582; 1932 Code Section 3582; Civ. C. '22 Section 2126; Civ. C. '12 Section 1305; Civ. C. '02 Section 907; G. S. 728; R. S. 779; 1839 (11) 100 Section 4.



SECTION 14-17-230. Clerks may act as attorneys and solicitors in other counties.

Clerks may act as attorneys and solicitors in all the courts in the State, except in the courts of their respective counties, provided they shall have complied with the requirements of law regulating the admission of persons to practice as attorneys, solicitors and counselors in the courts of this State.

HISTORY: 1962 Code Section 15-1723; 1952 Code Section 15-1723; 1942 Code Section 3591; 1932 Code Section 3591; Civ. C. '22 Section 2135; Civ. C. '12 Section 1314; Civ. C. '02 Section 916; G. S. 737; R. S. 788; 1871 (14) 538.



SECTION 14-17-240. Clerk shall not act as sheriff or deputy sheriff.

Clerks shall not act as sheriffs or deputy sheriffs, except as provided by Section 23-11-100.

HISTORY: 1962 Code Section 15-1724; 1952 Code Section 15-1724; 1942 Code Section 3592; 1932 Code Section 3592; Civ. C. '22 Section 2136; Civ. C. '12 Section 1315; Civ. C. '02 Section 917; G. S. 738; R. S. 789; 1839 (11) 112 Section 32.



SECTION 14-17-250. General powers of clerks; proceedings under orders to be filed.

Clerks may administer oaths and take depositions, affidavits and renunciations of dower. The clerk of any county in which the office of master does not exist may, by consent of parties, sign orders of reference in vacation and may also, upon proper proceedings filed, grant orders for the partition of real or personal estate and for the admeasurement of dower in cases where the right of partition or dower is not contested or the same has been ascertained by a decree of the court. All proceedings under such orders shall be filed at the next succeeding term of the court for the adjudication of the presiding judge, until which adjudication all equities of the parties shall be reserved.

HISTORY: 1962 Code Section 15-1726; 1952 Code Section 15-1726; 1942 Code Section 3590; 1932 Code Section 3590; Civ. C. '22 Section 2134; Civ. C. '12 Section 1313; Civ. C. '02 Section 915; G. S. 736; R. S. 787; 1839 (11) 112 Section 32; 1884 (19) 835.



SECTION 14-17-260. Clerk shall issue all processes and sign all judgments.

The clerk shall

(a) issue every execution, bench warrant or other process issuable or directed to be issued by the courts of sessions, in the name of the Attorney General or solicitor of the circuit, (b) issue all rules and notices ordered in the common pleas, (c) attest in his own name under the seal of the court, all writs and processes issued either in the common pleas or sessions and (d) sign officially all judgments and state the time when each is signed and entered.

HISTORY: 1962 Code Section 15-1727; 1952 Code Section 15-1727; 1942 Code Section 3596; 1932 Code Section 3596; Civ. C. '22 Section 2140; Civ. C. '12 Section 1319; Civ. C. '02 Section 921; G. S. 743; R. S. 793; 1839 (11) 107 Section 16.



SECTION 14-17-270. Clerk shall witness and approve security for costs; form of undertaking.

Whenever security for costs may be ordered to be given or may be tendered by any plaintiff in vacation or in term time the clerk shall witness the signature of the surety and shall, in the first instance, judge of the sufficiency of the security. The form of the undertaking shall be according to law or the rule of the court on that subject if there be no law.

HISTORY: 1962 Code Section 15-1729; 1952 Code Section 15-1729; 1942 Code Section 3597; 1932 Code Section 3597; Civ. C. '22 Section 2141; Civ. C. '12 Section 1320; Civ. C. '02 Section 922; G. S. 743; R. S. 794; 1839 (11) 110 Section 22.



SECTION 14-17-280. Clerk shall permit entry of satisfaction of judgments and mortgages.

The clerk or the register of deeds, as the case may be, in whose office any judgment or mortgage may be of record, on the receipt of the fees, shall permit any judgment creditor or his or her attorney or any mortgagee, as the case may be, to enter satisfaction thereof. Or if any judge shall order satisfaction of any such judgment or mortgage the clerk shall enter of record such satisfaction accordingly.

HISTORY: 1962 Code Section 15-1730; 1952 Code Section 15-1730; 1942 Code Section 3599; 1932 Code Section 3599; Civ. C. '22 Section 2143; Civ. C. '12 Section 1322; Civ. C. '02 Section 924; G. S. 745; R. S. 1839 (11) 109 Section 19; 1997 Act No. 34, Section 1, eff January 1, 1998.



SECTION 14-17-290. Clerk shall enter renewals and satisfactions of executions.

Whenever any execution shall be returned for renewal or as satisfied by any sheriff the clerk shall enter such renewal or satisfaction in the appropriate column of the abstract book and in case of satisfaction shall enter the same on the original record. It shall not be lawful for the clerk to affix the seal of the court to any renewed execution unless the one previously issued shall have been delivered to him or unless authorized by a judge's order.

HISTORY: 1962 Code Section 15-1731; 1952 Code Section 15-1731; 1942 Code Section 3602; 1932 Code Section 3602; Civ. C. '22 Section 2146; Civ. C. '12 Section 1325; Civ. C. '02 Section 927; G. S. 748; R. S. 799; 1839 (11) 109 Section 19.



SECTION 14-17-300. Clerk shall execute laws respecting jurors.

The clerk shall diligently and uprightly put in execution the laws in force directing the drawing, balloting, empaneling and summoning of jurors, so far as his cooperation may be required.

HISTORY: 1962 Code Section 15-1732; 1952 Code Section 15-1732; 1942 Code Section 3593; 1932 Code Section 3593; Civ. C. '22 Section 2137; Civ. C. '12 Section 1316; Civ. C. '02 Section 918; G. S. 739; R. S. 790; 1839 (11) 105 Section 10; 1869 (14) 236 Section 7; 1871 (14) 690; 1939 (41) 27; 1941 (42) 70; 1943 (43) 263.



SECTION 14-17-310. Clerk shall make out roll of jurors and constables in attendance; certificates.

Immediately after the adjournment of any court of common pleas and general sessions the clerk thereof shall (a) make out a roll of the grand jurors, petit jurors and constables who shall have attended the same, exhibiting the name, time of service and amount due each juror and constable and the term at which the service was performed, (b) enter the same on the journals of the court of the term when such service shall be performed, (c) forthwith transmit to the governing body of the county a certified copy of such roll and (d) furnish each juror and constable with a certificate, in the following form:

STATE OF SOUTH CAROLINA: I, A. B. Clerk of the Court of Common Pleas and General Sessions for __________ County, in the said State, do certify that __________ attended as a __________ juror (or actually served as a constable, as the case may be) for said county __________ days at __________ Term, A. D. __________, and is entitled to receive for the same __________ dollars, and ___ cents.

Such certificate shall be signed by the clerk of court, who shall issue the same, and be countersigned by the sheriff of the county. All certificates so issued and executed shall be valid.

HISTORY: 1962 Code Section 15-1733; 1952 Code Section 15-1733; 1942 Code Section 3594; 1932 Code Section 3594; Civ. C. '22 Section 2138; Civ. C. '12 Section 1317; Civ. C. '02 Section 919; 1839 (11) 106 Section 14; 1878 (16) 412; 1937 (40) 392; 1938 (40) 1639.



SECTION 14-17-325. Clerk shall report disposition of each case in court of general sessions.

Every clerk of court shall report the disposition of each case in the Court of General Sessions to the State Law Enforcement Division within thirty days of disposition. The disposition report must be in a format approved by representatives of the State Law Enforcement Division and the office of court administration. With the approval of the State Law Enforcement Division and the office of court administration, this reporting requirement may be satisfied by use of General Sessions docket information transmitted to the office of the court administration.

HISTORY: 1988 Act No. 351, Section 1, eff July 1, 1989.



SECTION 14-17-330. Clerk shall keep record of all persons elected to office.

Each of the clerks of courts of the various counties in this State shall keep a book in his office in which he shall record the name of each person elected to any office, together with the date of their election whenever such facts are obtainable. Such book shall be furnished by the governing body of the county, without cost to the clerk of court.

HISTORY: 1962 Code Section 15-1736; 1952 Code Section 15-1736; 1942 Code Section 3622; 1932 Code Section 3622; Civ. C. '22 Section 2166; Civ. C. '12 Section 1342; 1905 (24) 964.



SECTION 14-17-340. Clerk shall administer oaths to magistrates and transmit list of magistrates' names to Secretary of State.

The clerk shall administer the oaths of office required to be taken by magistrates appointed within his county, on their application, within ninety days after such appointment. On the first day of November, annually, he shall transmit a list of the names of magistrates who have qualified during the preceding year to the office of the Secretary of State at Columbia.

HISTORY: 1962 Code Section 15-1737; 1952 Code Section 15-1737; 1942 Code Section 3603; 1932 Code Section 3603; Civ. C. '22 Section 2147; Civ. C. '12 Section 1326; Civ. C. '02 Section 928; G. S. 749; R. S. 800; 1839 (11) 112 Section 30.



SECTION 14-17-350. Clerk shall administer oath of constables; failure of constable to appear.

The clerk shall administer the oaths of office required by law to be taken by a constable, on his entering into bond, as prescribed, to be filed in the office of the clerk, of the sufficiency of the surety to which the clerk shall judge. The constable shall furnish a genuine signature of his name in the book prescribed, whereupon the clerk shall furnish an official certificate of such qualification. When any constable summoned in writing by the sheriff to attend court shall fail to appear, according to the summons, such default shall be noted by the clerk and such other proceedings had as in cases of jurors in default or as the court may order.

HISTORY: 1962 Code Section 15-1738; 1952 Code Section 15-1738; 1942 Code Section 3604; 1932 Code Section 3604; Civ. C. '22 Section 2148; Civ. C. '12 Section 1327; Civ. C. '02 Section 929; G. S. 750; R. S. 801; 1839 (11) 112 Section 31.



SECTION 14-17-360. Clerk shall furnish official certificates to certain officers.

When any sheriff, coroner, magistrate or constable shall be required to obtain the official certificate of any clerk to his contingent account, specifying any matters required by law to be certified, the clerk shall furnish such certificates, according to the facts, upon application and payment of fees.

HISTORY: 1962 Code Section 15-1739; 1952 Code Section 15-1739; 1942 Code Section 3606; 1932 Code Section 3606; Civ. C. '22 Section 2150; Civ. C. '12 Section 1329; Civ. C. '02 Section 931; G. S. 753; R. S. 803; 1838 (11) 113 Section 36.



SECTION 14-17-370. Clerk shall furnish certificates of liens on property of certain sureties.

The clerk shall furnish, free of charge, to the governing body of the county, when required, an official certificate of all liens that may be of record in his office on the property of any individual who may be offered as surety to the bond of any public officer, whether by judgment, mortgage or otherwise.

HISTORY: 1962 Code Section 15-1740; 1952 Code Section 15-1740; 1942 Code Section 3607; 1932 Code Section 3607; Civ. C. '22 Section 2151; Civ. C. '12 Section 1330; Civ. C. '02 Section 932; G. S. 754; R. S. 804; 1839 (11) 113 Section 37.



SECTION 14-17-510. Record of court proceedings; filing papers; preservation of papers and property.

The clerk shall make a full, fair and correct entry and record of the proceedings of the courts and other matters pertaining to his office in the various books required to be kept, conforming to the mode prescribed by law, order of the court or usage of the office. He shall file in their proper order original papers in causes instituted or other authorized proceedings and preserve with care all papers, books and furniture pertaining to or connected with his office.

HISTORY: 1962 Code Section 15-1761; 1952 Code Section 15-1761; 1942 Code Section 3582; 1932 Code Section 3582; Civ. C. '22 Section 2126; Civ. C. '12 Section 1305; Civ. C. '02 Section 907; G. S. 728; R. S. 779; 1839 (11) 100 Section 4.



SECTION 14-17-520. Procurement of filing cases.

The office of every clerk shall be furnished with suitable cases with proper partitions for filing papers, under appropriate labels.

HISTORY: 1962 Code Section 15-1763; 1952 Code Section 15-1763; 1942 Code Section 3583; 1932 Code Section 3583; Civ. C. '22 Section 2127; Civ. C. '12 Section 1306; Civ. C. '02 Section 908; G. S. 729; R. S. 780; 1839 (11) 100 Section 5; 1961 (52) 42.



SECTION 14-17-530. Filing and endorsement of papers.

The original papers of record in each cause wherein judgment may be signed or confessed or decree may be entered shall be filed according to the number of enrollment in the book of abstracts of judgments or decrees, placing all the papers in each cause together. Original papers in the sessions shall be filed according to the term at which they were disposed of, alphabetically arranged for each term according to defendants' names, all relating to the same cause together. Other papers required to be returned to or kept in the office shall be endorsed with the character, date of filing and number on file, numbering each kind from one onward and keeping all relating to the same matters together under the same number, and shall be filed according to date and number in appropriate boxes with suitable labels, put up in packages and dated according to the year in which they may be filed. Upon the envelope or card there shall be an endorsement of the description or kind of papers therein and reference to number under the following heads: Bonds in attachment, bonds of constables, certificates from the Supreme Court, appeals, commissions, inquests by the coroner, reports, etc., de lunatico inquirendo, naturalization, venire facias, dower, partition, escheats, affidavits, attachments for contempt and rules and sessions papers disposed of to be transferred after judgment when authorized. The following endorsements shall be made upon the record when the proceedings warrant it:

(1) On the judgment roll, the date when filed, number on docket, date and amount of judgment in figures, amount of taxed cost, judgment when signed, execution, date of issuing and, at the top at some conspicuous place, the number roll;

(2) On bills of indictment, the date and character of filing by grand jury, number on docket, arraignment, verdict or other disposition, date, amount of tax costs, execution, date of issuing and kind; and

(3) On all papers returned by magistrates in the sessions their character and date of filing.

On every execution before it leaves the clerk's office, shall be endorsed, near the top, the number roll or, if in the sessions, the term under which the case is filed and, in all instances when an execution is returned for renewal, the fact and date of such renewal shall be endorsed on the execution so returned and on the renewed execution shall be endorsed the date when first execution was lodged in the sheriff's office.

All original papers in dower, partition of real estate and inquisitions shall be filed according to number roll, the papers pertaining to each case being placed together and the number roll plainly endorsed on the envelope or outside paper and also the book and page of record.

HISTORY: 1962 Code Section 15-1764; 1952 Code Section 15-1764; 1942 Code Section 3585; 1932 Code Section 3585; Civ. C. '22 Section 2129; Civ. C. '12 Section 1308; Civ. C. '02 Section 910; G. S. 731; R. S. 782; 1839 (11) 101 Section 7.



SECTION 14-17-540. Books, calendars and records to be kept by clerks.

The books to be used by the several clerks, which shall be well bound and of good materials, shall be as follows:

(1) A "Court of Common Pleas Journal" shall contain

(a) a full account of the proceedings of court from the opening to the adjournment, excluding motions refused,

(b) a short statement of each case called and the manner of its disposition and every order of reference, each under a general order as far as may be,

(c) a record of the names of jurors composing each jury and all changes therein, designating the jury who may try each cause under the title thereof, together with an exact copy of their verdict,

(d) whether the cause was upon trial before jury or judge or by default and if in default whether in proof or reference and all assessments, each in words at length and not in figures,

(e) awards confirmed,

(f) confessions of judgment during court,

(g) final judgments and

(h) copies of all orders passed, motions granted and other matters specially ordered by the court to be entered;

(2) A "Court of General Sessions Journal" which shall be kept in a separate volume, after like manner as far as may be and including the finding of the grand juries on bills given out, with their other presentments, and sentences of the court on parties convicted; orders of escheat; fines imposed; and other matters specially ordered for entry by the court;

(3) "Indexes to the Respective Journals of the Common Pleas and General Sessions" which shall be alphabetically arranged at the end of each volume and shall always be brought up by the first day of each succeeding term;

(4) "Rules" in which shall be entered every case on filing the complaint, showing, in separate columns, the names of parties, plaintiff's attorney, defendant's attorney, date of filing complaint, date of answer, demurrer, replication and other pleadings and date of order for judgment;

(5) "Calendars" for civil causes, sessions and contingent, to be kept in separate volumes for the use of the court and a bar calendar in a single volume, to be made on and before the meeting of the court, the calendars to be kept up as the pleadings are made up or cases occur during the term for both the court and the bar; the sessions calendar shall contain, separately arranged, cases of the previous term under the title "Traverses" and cases under the present term under the title "Calendar"; the contingent calendar shall contain, in the sessions, all the rules, bills found in which defendants have not been arrested, and cases struck off, but in which nol. pros. has not been entered, to be called on motion of the solicitor; the calendars shall show, in separate columns, the number of the cause, number of term, names of parties, cause of action, plaintiff's attorney, defendant's attorney and, in the sessions, the prosecutor's name and the race to which each person indicted in such court belongs, the order of the last court and the place for the event of suit, to be entered by the judge;

(6) "Abstracts of Judgments" in which shall be entered each case wherein judgment may be signed, including each case in dower, partition and escheat, after judgment or final order, with separate columns showing the number of enrollment, names of parties, cause of action, attorney, date of judgment, amount of judgment, time of bearing interest, how judgment obtained, costs (separating attorney, clerk, sheriff, witnesses and total), kind of execution, date of issuing execution, sheriff's return thereon and satisfaction, together with an index by the names of defendants and a cross index by the names of plaintiffs, each alphabetically arranged and kept in separate volumes with the number of enrollment of judgment;

(7) A "Sessions Index" by names of defendants, alphabetically arranged, together with the offense charged, disposition of the case, term when ended and number on file;

(8) "Pleadings and Judgments" in which shall be entered, at length, the complaint, answer and judgment in each cause wherein judgment may have been signed and also the proceedings in dower, partition and escheat when the final order and judgment of the court shall have been had, with an index to the names of plaintiffs; provided, that such records in Edgefield County may be photostated by the clerk of court and filed for record in a loose-leaf binder;

(9) "Confessions of Judgment before Clerk" in which shall be entered such proceedings kept with reference to the number of enrollment in book of abstracts, instead of page, together with an index to this particular volume in the names of defendants;

(10) "Fines and Forfeitures" in which shall be entered the names of all persons fined by the court or whose recognizance may be estreated, with separate columns showing names, cause of fine, when fined, by whom fined, amount of fine, to whom due, when collected, by whom collected, why not collected, when paid over and to whom paid over;

(11) "Magistrates' and Constables' Roll" in which shall be entered the name of each magistrate and constable on taking the oaths of office, representing in separate columns the names, date of qualification, office, expiration of term, a genuine signature and, in the case of a constable, the names of the sureties to his bond, with an index of each name, alphabetically arranged.

(12) "Book of Orders Appointing Receivers of Judgment Debtors";

(13) "Miscellaneous Index" in which shall be entered, alphabetically, the names of all aliens who have taken any step towards naturalization; all persons concerning whom proceedings de lunatico inquirendo may be instituted; the names of aliens naturalized; certificates and papers concerning corporations; and all matters required by law to be recorded and not otherwise provided for, referring to papers on file by number and label; and

(14) "A Record Book of Pardons" in which shall be recorded the names of persons pardoned in the county, arranged alphabetically, the offenses for which they were convicted, the date of conviction and the date of pardon.

HISTORY: 1962 Code Section 15-1767; 1952 Code Section 15-1767; 1942 Code Section 3586; 1932 Code Section 3586; Civ. C. '22 Section 2130; Civ. C. '12 Section 1309; Cr. C. '12 Section 73; Cr. C. '02 Section 46; Civ. C. '02 Section 911; G. S. 732; R. S. 783; 1839 (11) 103; 1850 (12) 70; 1896 (22) 122; 1900 (22) 442; 1911 (27) 86; 1935 (39) 273; 1940 (41) 1653; 1970 (56) 2630.



SECTION 14-17-550. Entries on and preservation of calendars.

No cause shall be entered on the calendar except by the clerk or his deputy, nor by him until the pleadings are made up. The calendars for the court shall be regularly preserved as a record of the court.

HISTORY: 1962 Code Section 15-1769; 1952 Code Section 15-1769; 1942 Code Section 3586; 1932 Code Section 3586; Civ. C. '22 Section 2130; Civ. C. '12 Section 1309; Cr. C. '12 Section 73; Cr. C. '02 Section 46; Civ. C. '02 Section 911; G. S. 732; R. S. 783; 1839 (11) 103; 1850 (12) 70; 1896 (22) 122; 1900 (22) 442; 1911 (27) 86; 1935 (39) 273; 1940 (41) 1653.



SECTION 14-17-560. Size of books required to be kept.

The books mentioned in Section 14-17-540 shall be of the following sizes, respectively:

(1) Court of common pleas journal, general sessions journal, rules and fines and forfeitures, each of the size denominated "Demi," the journals containing not less than six quires each and the other books not less than three quires each;

(2) Calendars, sessions index, confessions of judgment before clerk, magistrates' and constables' roll, book of orders appointing receivers of judgment debtors and miscellaneous index, each of the size denominated "Board Cap," the first named containing not less than two quires and the remaining books not less than four quires each;

(3) Pleadings and judgments in a volume not less than the size denominated "Medium," containing not less than six quires;

(4) Abstract of judgments of the size denominated "Super Royal," containing not less than four quires; and

(5) Indexes to the preceding volumes of the size denominated "Long Demi," containing not less than six quires.

HISTORY: 1962 Code Section 15-1770; 1952 Code Section 15-1770; 1942 Code Section 3587; 1932 Code Section 3587; Civ. C. '22 Section 2131; Civ. C. '12 Section 1310; Civ. C. '02 Section 912; G. S. 733; R. S. 784; 1839 (11) 105 Section 8.



SECTION 14-17-570. Books and records shall remain in clerk's office; inspection; copies.

The clerk shall not in any case permit either the books or records to be removed from his office, though he shall at all times permit either party to a suit, or his agent or attorney, to inspect or copy, during the pendency of suit, any papers pertaining thereto without charge or to furnish on application certified copies thereof on payment of fees per copy sheet.

HISTORY: 1962 Code Section 15-1771; 1952 Code Section 15-1771; 1942 Code Section 3589; 1932 Code Section 3589; Civ. C. '22 Section 2133; Civ. C. '12 Section 1312; Civ. C. '02 Section 914; G. S. 735; R. S. 786; 1839 (11) 105 Section 9.



SECTION 14-17-580. Clerk is responsible for books, papers, and other property; transfer to successor.

Every clerk shall be held responsible for the books, papers and furniture in his office. Upon his retiring from office or upon his death, he or his representative shall be bound to transfer the same to his successor immediately after such successor has entered upon the duties of his office, under a penalty of one thousand dollars and imprisonment not exceeding one year for failure so to do.

HISTORY: 1962 Code Section 15-1772; 1952 Code Section 15-1772; 1942 Code Section 1520; 1932 Code Section 1520; Cr. C. '22 Section 468; Cr. C. '12 Section 541; Cr. C. '02 Section 384; G. S. 757; R. S. 301; 1839 (11) 114.



SECTION 14-17-590. Receipt for books, papers and furniture of office.

Before surrendering such books, papers and furniture, the clerk so retiring from office or his representative shall be entitled to require from such successor, who, under like penalty, shall be bound to execute the same, a receipt in writing therefor which shall specify the number, title and condition of every book, the number of records, as appears by the enrollment, and such other classification as it may be convenient to adopt from the arrangement of the office, all the packages of papers in office and the description and condition of each article of furniture. A duplicate of such receipt shall also be given and shall, by the clerk so retiring from office or his representatives, be filed in the office of the governing body of the county and every clerk having retired from office or his representative shall be liable to an action, in the name of the county, for damages to any books, papers and furniture which shall be proven to have been in his possession and shall not appear, by such receipt, to have been transferred to his successors or, having been so transferred, shall appear to have been, through neglect, injured during his continuance in office.

HISTORY: 1962 Code Section 15-1773; 1952 Code Section 15-1773; 1942 Code Section 3610; 1932 Code Section 3610; Civ. C. '22 Section 2154; Civ. C. '12 Section 1333; Civ. C. '02 Section 935; G. S. 757; R. S. 807; 1839 (11) 114 Section 41.



SECTION 14-17-595. Clerks of court may maintain records on computers; paper or microfilm records required in certain instances.

Notwithstanding the provisions of this article or any other provision of law, a public record required to be kept by a clerk of court including, but not limited to, a book, journal, index, paper, writing, written record, and written findings may be maintained in a computer system provided that a paper or microfilm record must be maintained on all permanently valuable records.

HISTORY: 1994 Act No. 412, Section 1, eff May 25, 1994.



SECTION 14-17-600. Judges shall require clerks to comply with Sections 14-17-540 and 14-17-550.

The circuit judge shall require the clerks of court to comply with the requirements of Sections 14-17-540 and 14-17-550.

HISTORY: 1962 Code Section 15-1774; 1952 Code Section 15-1774; 1942 Code Section 3586; 1932 Code Section 3586; Civ. C. '22 Section 2130; Civ. C. '12 Section 1309; Cr. C. '12 Section 73; Cr. C. '02 Section 46; Civ. C. '02 Section 911; G. S. 732; R. S. 783; 1839 (11) 103; 1850 (12) 70; 1896 (22) 122; 1900 (22) 442; 1911 (27) 86; 1935 (39) 273; 1940 (41) 1653.



SECTION 14-17-710. Accounts against county for fees in State cases.

In all cases the clerk shall render his account against the county for fees in State cases under oath, to be taken and subscribed before the judge, magistrate or other office authorized to administer an oath. In such statement the nature of the services shall be fully set forth and, if in the sessions, the name of the party, offense and termination thereof. He shall not be entitled to receive any fees from the county in any case in which the defendant is convicted unless he makes oath that the costs in such case have not been recovered out of the defendant and that the defendant is unable to pay costs. And he must, in all cases, further make oath that all fines and penalties theretofore collected by him have been faithfully and fully paid over to the county treasurer.

HISTORY: 1962 Code Section 15-1781; 1952 Code Section 15-1781; 1942 Code Section 3605; 1932 Code Section 3605; Civ. C. '22 Section 2149; Civ. C. '12 Section 1328; Civ. C. '02 Section 930; G. S. 752; R. S. 802; 1839 (11) 113 Section 35; 1869 (14) 274 Section 2; 1875 (15) 992; 1879 (17) 175.



SECTION 14-17-720. Disposition of certain fines, penalties, and taxes.

All fines and penalties imposed and collected by the circuit court of general sessions in criminal causes shall be forthwith turned over by the clerk of such court to the county treasurer of the county wherein the same are imposed; provided, that when, by law, any person is entitled as informer to any portion of the fine or penalty imposed and collected the same shall be immediately paid over to him. They shall also pay, monthly, to the county treasurers of their respective counties, for the use of the State, all such moneys as may have come into their hands as taxes from persons representing, publicly, plays and shows within the limits of their counties.

HISTORY: 1962 Code Section 15-1782; 1952 Code Section 15-1782; 1942 Code Section 3611; 1932 Code Section 3611; Civ. C. '22 Section 2155; Civ. C. '12 Section 1334; Civ. C. '02 Section 936; G. S. 758; R. S. 808; 1871 (14) 655 Section 1; 1813 (5) 711 Section 35; 1843 (11) 246 Section 3; 1875 (15) 845.



SECTION 14-17-725. Collection cost imposed on installment payments of fines or restitution.

Where criminal fines, assessments, or restitution payments are paid through installments, a collection cost charge of three percent of the payment also must be collected by the clerk of court, magistrate, or municipal court from the defendant and transferred to the county treasurer or city treasurer, as appropriate, for deposit to credit of the county or municipal general fund.

HISTORY: 1992 Act No. 435, Section 1, eff June 1, 1992; 1994 Act No. 497, Part II, Section 36I, eff January 1, 1995.



SECTION 14-17-730. Penalty for not paying over funds, fines and forfeitures; penalty for failure to give notice to county.

If any clerk fail to pay over fines and forfeitures received by him or any moneys paid to him by order or permission of the court within five days after demand of the person entitled to receive the same, he shall forfeit and pay five per cent per month until the same shall be paid over, to be recovered, together with such amount received, by action on his official bond, besides being liable to rule and attachment as for contempt. If he shall fail to give to some member of the governing body of the county the notice required by law to be given he shall forfeit and pay double the amount so detained without notice.

HISTORY: 1962 Code Section 15-1783; 1952 Code Section 15-1783; 1942 Code Sections 3613, 3614; 1932 Code Sections 3613, 3614; Civ. C. '22 Sections 2157, 2158; Civ. C. '12 Sections 1336, 1337; Civ. C. '02 Sections 938, 939; G. S. 760, 761; R. S. 810, 811; 1839 (11) 111 Section 28.



SECTION 14-17-740. Annual accounts of fines and forfeitures; suit to recover upon failure to account.

The clerk shall return to the governing body of the county, on or before the last day of October in every year, an account, upon oath, in duplicate, of all fines and forfeitures inflicted in his court during the preceding year and of the amounts had and received by him and of the manner in which such fines were disposed of, under penalty of two hundred dollars, to be recovered against any clerk for default herein by action. The governing body of the county shall request the Attorney General or solicitor, as the case may be, to sue for and recover such sum of every clerk that may fail to render such account.

HISTORY: 1962 Code Section 15-1784; 1952 Code Section 15-1784; 1942 Code Section 3609; 1932 Code Section 3609; Civ. C. '22 Section 2153; Civ. C. '12 Section 1332; Civ. C. '02 Section 934; G. S. 756; R. S. 806; 1812 (5) 710 Section 27; 1819 (6) 139 Section 14.



SECTION 14-17-750. Clerk shall report all moneys collected; penalty for failure to report.

Every clerk of the court is required, on the first Wednesday in each month or within ten days thereafter, to make in writing to the auditor and treasurer of his county a full and accurate statement of all moneys collected on account of licenses, fines, penalties and forfeitures during the past month on pain of indictment and, in case of conviction, of being fined not more than one hundred dollars or imprisoned not more than two months or both, at the discretion of the court.

HISTORY: 1962 Code Section 15-1785; 1952 Code Section 15-1785; 1942 Code Section 1521; 1932 Code Section 1521; Cr. C. '22 Section 469; Cr. C. '12 Section 542; Cr. C. '02 Section 385; R. S. 302; G. S. 759; 1878 (16) 763.



SECTION 14-17-760. Clerk shall account for moneys at each session of common pleas.

At each stated session of the court of common pleas the clerk thereof shall present an account to the court of all moneys remaining therein or subject to the order thereof, stating particularly on account of what cause or causes such moneys are deposited, which account and the vouchers thereof shall be filed in court.

HISTORY: 1962 Code Section 15-1787; 1952 Code Section 15-1787; 1942 Code Section 3615; 1932 Code Section 3615; Civ. C. '22 Section 2159; Civ. C. '12 Section 1338; Civ. C. '02 Section 940; G. S. 762; R. S. 812; 1868 (16) 17.






CHAPTER 19 - FEES OF CLERKS AND REGISTERS OF MESNE CONVEYANCES [REPEALED]



CHAPTER 21 - FAMILY COURTS [REPEALED]



CHAPTER 23 - PROBATE COURTS

SECTION 14-23-30. Election and term of judges.

The judges of the probate court shall be elected by the qualified electors of the respective counties for the term of four years. The election for such offices shall be held at each alternate general election, reckoning from the year 1890.

HISTORY: 1962 Code Section 15-403; 1952 Code Section 15-403; 1942 Code Section 3640; 1932 Code Section 3640; Civ. C. '22 Section 2184; Civ. C. '12 Section 1360; Civ. C. '02 Section 953; G. S. 771; R. S. 823; Const. Art. V Section 19; 1899 (20) 281; 1871 (14) 338.



SECTION 14-23-40. Bond and oaths.

Judges of probate before receiving their commission shall take the constitutional oath of office and the additional oaths required of such officers by Section 8-3-20 and shall enter into bond in the sum of five thousand dollars, conditioned for the faithful discharge of the duties of the office, which shall be duly executed, approved, certified, recorded and filed as prescribed in Chapter 3 of Title 8. They shall qualify within thirty days after the election is declared.

HISTORY: 1962 Code Section 15-405; 1952 Code Section 15-405; 1942 Code Section 3645; 1932 Code Section 3645; Civ. C. '22 Section 2188; Civ. C. '12 Section 1364; Civ. C. '02 Section 957; 1868 (4) 19 Section 1; 1880 (17) 502; 1875 (16) 16; 1886 (19) 711; 1887 (19) 1127; 1890 (20) 720; 1896 (22) 15; 1898 (22) 695; 1905 (24) 902; 1919 (31) 75; 1927 (35) 358; 1929 (36) 33; 1930 (36) 1377.



SECTION 14-23-50. Filling of vacancies.

Vacancies for unexpired terms in the offices of judge of probate may be filled by the Governor with the advice and consent of the Senate, even though the unexpired term exceeds one year. Such appointments shall be for the unexpired term, however if the unexpired term from the date the vacancy occurs exceeds three years the appointment shall be until the next general election, at which time a successor shall be elected to fill the unexpired term.

HISTORY: 1962 Code Section 15-407; 1952 Code Section 15-407; 1942 Code Section 3641; 1933 (38) 274; 1969 (56) 685.



SECTION 14-23-60. Clerk of court shall act until vacancy filled.

In case of any such vacancy the clerk of the circuit court of the county shall take charge of the office and all papers therein, discharge the same duties, receive the same fees and be subject to the same liabilities as by law provided for a judge of probate, until such vacancy shall be filled by appointment of the Governor or by an election, as the case may be.

HISTORY: 1962 Code Section 15-408; 1952 Code Section 15-408; 1942 Code Section 3642; 1932 Code Section 3642; Civ. C. '22 Section 2186; Civ. C. '12 Section 1362; Civ. C. '02 Section 955; G. S. 746; R. S. 825; 1884 (18) 744.



SECTION 14-23-210. Appointment of times and places for holding courts; notice to interested parties.

Except as provided in Section 14-23-10 the probate court in each county shall appoint such times and places for holding court or for hearing any special matter as shall be judged most convenient for all persons interested and shall give notice of such times and places to the parties interested.

HISTORY: 1962 Code Section 15-441; 1952 Code Section 15-441; 1942 Code Section 224; 1932 Code Section 224; Civ. P. '22 Section 182; Civ. P. '12 Section 58; Civ. P. '02 Section 52; 1870 (14) Section 52; 1873 (15) 496.



SECTION 14-23-220. Court shall be open at all times for certain business.

The probate court shall be deemed open at all times for the transaction of ordinary business which may be necessary, when previous notice is not required to be given to the persons interested.

HISTORY: 1962 Code Section 15-442; 1952 Code Section 15-442; 1942 Code Section 225; 1932 Code Section 225; Civ. P. '22 Section 183; Civ. P. '12 Section 59; Civ. P. '02 Section 53; 1870 (14) Section 53.



SECTION 14-23-230. Adjournment of court.

A probate court may be adjourned as occasion may require. When the judge is absent at the time for holding a court the clerk may adjourn it.

HISTORY: 1962 Code Section 15-443; 1952 Code Section 15-443; 1942 Code Section 226; 1932 Code Section 226; Civ. P. '22 Section 184; Civ. P. '12 Section 60; Civ. P. '02 Section 54; 1870 (14) Section 54.



SECTION 14-23-250. Jurisdiction once acquired is exclusive.

When any probate court shall have first taken cognizance of the settlement of the estate of a deceased person, such court shall have jurisdiction of the disposition and settlement of all the personal estate of such deceased person to the exclusion of all other probate courts.

HISTORY: 1962 Code Section 15-445; 1952 Code Section 15-445; 1942 Code Section 220; 1932 Code Section 220; Civ. P. '22 Section 178; Civ. P. '12 Section 54; Civ. P. '02 Section 48; 1870 (14) Section 48.



SECTION 14-23-260. Jurisdiction shall not be collaterally impeached.

The jurisdiction assumed by any probate court in any case, so far as it depends on the place of residence or the location of the estate, shall not be contested in any suit or proceeding whatever, except in an appeal from the probate court in the original case or when the want of jurisdiction appears on the record.

HISTORY: 1962 Code Section 15-446; 1952 Code Section 15-446; 1942 Code Section 221; 1932 Code Section 221; Civ. P. '22 Section 179; Civ. P. '12 Section 55; Civ. P. '02 Section 49; 1870 (14) Section 49.



SECTION 14-23-280. Commencement of proceedings; procedure.

Proceedings in the court of probate may be commenced by petition or complaint to the judge of probate for the county to which the jurisdiction of the subject matter belongs, briefly setting forth the facts or grounds of the application. A summons shall be issued to the defendants in such proceedings. The manner of service, time for answering and other proceedings relating to the trial, except trial by jury, shall conform as nearly as may be to the practice in the courts of common pleas as provided in this Code.

HISTORY: 1962 Code Section 15-448; 1952 Code Section 15-448; 1942 Code Section 237; 1932 Code Section 237; Civ. P. '22 Section 194; Civ. P. '12 Section 70; Civ. P. '02 Section 64; 1870 (14) Section 67.



SECTION 14-23-290. Court may issue warrants and processes.

Probate courts may issue all warrants and processes, in conformity to the rules of law, which may be necessary to compel the attendance of witnesses or to carry into effect any order, sentence or decree of such courts or the powers granted them by law.

HISTORY: 1962 Code Section 15-449; 1952 Code Section 15-449; 1942 Code Section 217; 1932 Code Section 217; Civ. P. '22 Section 175; Civ. P. '12 Section 51; Civ. P. '02 Section 45; 1870 (14) Section 45.



SECTION 14-23-300. Judge may administer oaths, and take depositions, affidavits and other instruments; fees.

The judge of probate, while in office, may administer oaths and take depositions, affidavits and probate of deeds and other instruments as fully and effectually as is done by clerks of court and notaries public, and his fees therefor shall be the same as those allowed by law to other officers for similar services.

HISTORY: 1962 Code Section 15-450; 1952 Code Section 15-450; 1942 Code Section 3655; 1932 Code Section 3655; Civ. C. '22 Section 2197; Civ. C. '12 Section 1370; Civ. C. '02 Section 963; R. S. 833; 1884 (18) 730.



SECTION 14-23-310. Judge may punish for contempt.

The judge may keep order in court and punish any contempt of his authority in like manner as such contempt might be punished in the circuit or Supreme Court.

HISTORY: 1962 Code Section 15-451; 1952 Code Section 15-451; 1942 Code Section 239; 1932 Code Section 239; Civ. P. '22 Section 196; Civ. P. '12 Section 72; Civ. P. '02 Section 66; 1870 (14) Section 69.



SECTION 14-23-320. Power to commit to jail for refusal or neglect to perform order, sentence, or decree of court.

If any person shall refuse or neglect to perform any lawful order, sentence or decree of a probate court, such court may issue a warrant, directed to any sheriff or constable in the State, requiring him to apprehend and imprison such person in the common jail of the county or, if there be no jail in the county, then in the jail of the adjoining county, until he shall perform such order, sentence or decree or be delivered by due course of law.

HISTORY: 1962 Code Section 15-452; 1952 Code Section 15-452; 1942 Code Section 218; 1932 Code Section 218; Civ. P. '22 Section 176; Civ. P. '12 Section 52; Civ. P. '02 Section 46; 1870 (14) Section 46.



SECTION 14-23-330. Taking and use of deposition.

When a witness whose testimony is necessary to be used before any probate court shall reside out of this State or out of the county where the court is held or more than thirty miles from the county seat, or when by reason of age or bodily infirmity any such witness shall be unable to attend in person, the court may issue a commission to one or more competent persons to take the testimony of such witness. Depositions taken according to the provisions of the law for taking depositions to be used on the trial of civil causes may be used on the trial of any question before the probate court when such testimony may be proper.

HISTORY: 1962 Code Section 15-453; 1952 Code Section 15-453; 1942 Code Section 219; 1932 Code Section 219; Civ. P. '22 Section 177; Civ. P. '12 Section 53; Civ. P. '02 Section 47; 1870 (14) Section 47.



SECTION 14-23-340. Guardianship proceedings to be held in court of county wherein guardian was appointed.

All proceedings in relation to the property or estate of any person under guardianship shall be had in the court of probate of the county in which the guardian was appointed.

HISTORY: 1962 Code Section 15-455; 1952 Code Section 15-455; 1942 Code Section 214; 1932 Code Section 214; Civ. P. '22 Section 172; Civ. P. '12 Section 48; Civ. P. '02 Section 42; 1870 (14) Section 42.



SECTION 14-23-360. Enrollment of order or decree for payment of money.

Any party in whose favor an order or decree for the payment of money may be made by a court of probate may cause such order or decree to be enrolled at any time within one year after the making of the same and for that purpose shall prepare and deliver to the judge of probate a brief or abstract, setting forth the title of the proceedings wherein such order or decree was made, the parties thereto, the date when the same was made and the names of the parties bound thereby, together with such other particulars as may be necessary to identify the order with the proceedings and to exhibit the grounds for making the same and the operation and effect thereof. The judge of probate shall annex thereto the order or decree or an exact copy thereof, certified by him, together with the time when the same was made and entered, shall endorse on the record the day of the month and year when the brief or abstract was lodged in his office and shall deposit the same in a case in his office with the records pertaining to the cause.

HISTORY: 1962 Code Section 15-462; 1952 Code Section 15-462; 1942 Code Section 240; 1932 Code Section 240; Civ. P. '22 Section 197; Civ. P. '12 Section 73; Civ. P. '02 Section 67; 1878 (16) 710.



SECTION 14-23-370. Order or decree as a lien or a judgment.

No order or decree of any court of probate for the payment of money shall, as to third persons, without express notice, have any effect as a lien on the real estate of the person intended to be bound thereby but from the day when such a brief or abstract shall have been delivered to or lodged with the judge of probate as aforesaid and a transcript of the docket thereof in the index of money decrees as herein prescribed has been filed in the office of the clerk of the court of common pleas for the same county and duly entered by the clerk on the calendar of judgments kept in his office. Nor shall such order or decree rank as a judgment against the estate of any person deceased unless such abstract was duly filed and indexed and a transcript of the entry in the index filed with the clerk of the circuit court for the same county and duly docketed by the clerk on the calendar of judgments of the court of common pleas before the death of such deceased person. After the transcript of the docket in the index of money decrees has been duly entered upon the calendar of judgments kept in the office of the clerk of the court of common pleas such order or decree shall have like force and effect as judgments of the courts of common pleas.

HISTORY: 1962 Code Section 15-463; 1952 Code Section 15-463; 1942 Code Section 240; 1932 Code Section 240; Civ. P. '22 Section 197; Civ. P. '12 Section 73; Civ. P. '02 Section 67; 1878 (16) 710.



SECTION 14-23-380. Effect of enrollment on appeal; execution of order or decree after notice of appeal; when enrollment must be amended or vacated.

Such enrollment of any order or decree for the payment of money shall not deprive any party thereto of the right to appeal therefrom, and when notice of such appeal shall be duly given, execution upon the order or decree, issued as herein provided, shall be lodged to bind only and shall not be enforced until such appeal shall have been dismissed. If such order or decree shall be reversed, set aside or modified on appeal, the enrollment thereof shall be amended or wholly vacated accordingly.

HISTORY: 1962 Code Section 15-464; 1952 Code Section 15-464; 1942 Code Section 240; 1932 Code Section 240; Civ. P. '22 Section 197; Civ. P. '12 Section 73; Civ. P. '02 Section 67; 1878 (16) 710.



SECTION 14-23-390. Index of enrolled money decrees.

Every judge of probate shall provide and keep in his office an index of money decrees, in which every enrolled order or decree for the payment of money shall be entered, with the names of every party or estate bound thereby, alphabetically arranged, together with the names of the parties plaintiff, and which, beside the title of the package in which the order or decree is contained and the number in the package, shall exhibit the amount ordered to be paid, the costs (if any), date of enrollment, date of execution and date of satisfaction when satisfaction has been entered. Such book shall be of convenient size, of durable paper and well bound, and the expense of providing the same shall be defrayed by the governing bodies of the respective counties.

HISTORY: 1962 Code Section 15-465; 1952 Code Section 15-465; 1942 Code Section 241; 1932 Code Section 241; Civ. P. '22 Section 198; Civ. P. '12 Section 74; Civ. P. '02 Section 68; 1878 (16) 711.



SECTION 14-23-400. Judges may issue executions.

Judges of the probate court may issue executions against property, when such process is necessary to carry into effect any order, sentence or decree of such court or for costs accruing therein. And they may issue executions against property in their respective counties to enforce decrees from the probate courts of other counties upon a transcript of such decree and certificate of enrollment of the same being filed in the office of the probate court from which such execution is to issue and also in the office of the clerk of the court of common pleas for the county in which it is to issue.

HISTORY: 1962 Code Section 15-466; 1952 Code Section 15-466; 1942 Code Section 242; 1932 Code Section 242; Civ. P. '22 Section 199; Civ. P. '12 Section 75; Civ. P. '02 Section 69; 1870 (14) Section 71; 1872 (15) 23; 1878 (16) 458.



SECTION 14-23-410. Prerequisites to issue of executions.

No execution shall be issued by any judge of probate to enforce the collection of money under any order or decree of a court of probate until an abstract or brief has been prepared and filed according to the direction of Sections 14-23-360 and 14-23-370, the proper minute thereof has been entered in the index of money decrees and the proper transcript of such minute has been filed in the office of the clerk of the circuit court for such county and entered upon the calendar of judgments of the court of common pleas kept in his office.

HISTORY: 1962 Code Section 15-467; 1952 Code Section 15-467; 1942 Code Section 242; 1932 Code Section 242; Civ. P. '22 Section 199; Civ. P. '12 Section 75; Civ. P. '02 Section 69; 1870 (14) Section 71; 1872 (15) 23; 1878 (16) 458.



SECTION 14-23-420. Recording satisfaction of execution.

When any such execution has been duly returned satisfied to the office of the judge of probate from whence it issued, the judge of such court of probate shall have such satisfaction recorded upon the proper transcript in the office of the clerk of the circuit court and entered upon the docket thereof on the calendar of judgments of the court of common pleas kept in said clerk's office.

HISTORY: 1962 Code Section 15-468; 1952 Code Section 15-468; 1942 Code Section 242; 1932 Code Section 242; Civ. P. '22 Section 199; Civ. P. '12 Section 75; Civ. P. '02 Section 69; 1870 (14) Section 71; 1872 (15) 23; 1878 (16) 458.



SECTION 14-23-430. Form of warrant or process.

When no form of warrant or process is prescribed by statute or rules of court the probate judge shall frame one in conformity to the rules of law and the usual course of proceedings in this State.

HISTORY: 1962 Code Section 15-469; 1952 Code Section 15-469; 1942 Code Section 242; 1932 Code Section 242; Civ. P. '22 Section 199; Civ. P. '12 Section 75; Civ. P. '02 Section 69; 1870 (14) Section 71; 1872 (15) 23; 1878 (16) 458.



SECTION 14-23-440. Sheriff or constable shall execute orders or process.

Any sheriff or constable in this State shall execute the orders or process of such court in the same manner as the orders or process of the circuit or Supreme Courts.

HISTORY: 1962 Code Section 15-470; 1952 Code Section 15-470; 1942 Code Section 242; 1932 Code Section 242; Civ. P. '22 Section 199; Civ. P. '12 Section 75; Civ. P. '02 Section 69; 1870 (14) Section 71; 1872 (15) 23; 1878 (16) 458.



SECTION 14-23-620. Judge shall make search and furnish copies of records; certification; fees.

The judge of probate, when applied to, shall search for and examine any book, record or paper belonging to his office, shall furnish any person wanting the same with a copy or copies of any part thereof or of the whole or any part of any proceedings touching any estate in his care or custody as judge of probate aforesaid and shall certify the same. For such services he shall be allowed a fee at the rate of nine cents for each copy sheet of ninety words the copy furnished may contain and fifty cents for every certificate he shall so give.

HISTORY: 1962 Code Section 15-482; 1952 Code Section 15-482; 1942 Code Section 3646; 1932 Code Section 3646; Civ. C. '22 Section 2189; Civ. C. '12 Section 1365; Civ. C. '02 Section 958; G. S. 774; R. S. 828; 1839 (11) 63 Section 23; 1931 (37) 14.



SECTION 14-23-660. Manner of filing papers; index.

In filing papers in the judge of probate's office the case shall be divided into convenient apartments, which shall be numbered from one forward. The papers relating to the same estate shall be wrapped in an envelope as a package, shall bear a number and shall be endorsed in the name of the estate. A convenient number of packages shall be embraced in a strong envelope and constitute a bundle, bearing the number of the apartment of the case containing it. A complete alphabetical index shall be constructed with reference to the surname of the deceased person to whose estate the papers relate and of the executors and administrators. Opposite each name in such index shall be two columns, the one expressing the number of the apartment where the bundle is to be found and the other expressing the number of the package in such bundle which contains the papers relating to the estate named in the index.

HISTORY: 1962 Code Section 15-488; 1952 Code Section 15-488; 1942 Code Section 3650; 1932 Code Section 3650; Civ. C. '22 Section 2192; Civ. C. '12 Section 1368; Civ. C. '02 Section 961; G. S. 777; R. S. 831; 1839 (11) 69 Section 36.



SECTION 14-23-670. Clerk shall file account of money remaining in court.

At each stated session of the probate court the clerk thereof shall present an account to the court of all moneys remaining therein or subject to the order thereof, stating particularly on account of what cause or causes such moneys are deposited. Such account and the vouchers thereof shall be filed in court.

HISTORY: 1962 Code Section 15-489; 1952 Code Section 15-489; 1942 Code Section 3654; 1932 Code Section 3654; Civ. C. '22 Section 2196; Civ. C. '12 Section 1369; Civ. C. '02 Section 962; G. S. 778; R. S. 832; 1868 (14) 17 Section 13.



SECTION 14-23-680. Judge responsible for books, papers, and property of office; transfer to successor; violations.

Every judge of probate shall be responsible for the books and papers and also for the furniture in his office. Upon his retiring from office or upon his death, he or his representatives shall be bound to transfer the same to his successor immediately after such successor shall have entered upon the duties of the office, under a penalty of one thousand dollars, to be recovered by indictment, and of imprisonment not exceeding one year.

HISTORY: 1962 Code Section 15-490; 1952 Code Section 15-490; 1942 Code Sections 1524, 3656; 1932 Code Sections 1524, 3656; Civ. C. '22 Section 2198; Cr. C. '22 Section 471; Civ. C. '12 Section 1371; Cr. C. '12 Section 544; Civ. C. '02 Section 964; Cr. C. '02 Section 387; G. S. 457, 779; R. S. 304, 834; 1839 (11) 70 Section 37; 1874 (15) 674; 1885 (19) 158.



SECTION 14-23-690. Successor to issue receipt for books, papers, and property of retiring judge.

Before surrendering such books, papers and furniture the retiring judge of probate, or his representatives, shall be entitled to require a receipt therefor from such successor. Such receipt shall specify the number and title of every book and the number and description of every article of furniture, together with the order and condition of the books, papers and furniture. A duplicate of such receipt shall also be given, and shall by the retiring judge of probate or his representatives, be filed in the office of the clerk of the court of the county.

HISTORY: 1962 Code Section 15-491; 1952 Code Section 15-491; 1942 Code Section 3656; 1932 Code Section 3656; Civ. C. '22 Section 2198; Civ. C. '12 Section 1371; Civ. C. '02 Section 964; G. S. 779; R. S. 834; 1839 (11) 70 Section 37.



SECTION 14-23-700. Liability of retiring judge or representative for failure to account; appropriation of damages.

Every judge of probate retiring from office, or his representatives, shall be liable to an action, in the name of his successor, for damages for any books, papers or furniture proved to have been in his possession but not appearing by such receipt to have been transferred to his successor. Such damages, when recovered, shall be appropriated to the replacing of such books, papers or furniture or to the benefit of the parties who may have been injured by the loss thereof and an order for appropriating such damages shall be made by the court before which such action may be tried.

HISTORY: 1962 Code Section 15-492; 1952 Code Section 15-492; 1942 Code Section 3656; 1932 Code Section 3656; Civ. C. '22 Section 2198; Civ. C. '12 Section 1371; Civ. C. '02 Section 964; G. S. 779; R. S. 834; 1839 (11) 70 Section 37.



SECTION 14-23-710. Authority to make investments and loans; interest notes.

Any judge of probate may invest in, or lend money on the security of: Federal farm loan bonds issued by Federal land banks pursuant to the Federal Farm Loan Act as amended; bonds issued by the Federal Farm Mortgage Corporation pursuant to the provisions of an act of Congress known as the "Federal Farm Mortgage Corporation Act"; Federal Intermediate Credit Bank debentures issued pursuant to the Federal Farm Loan Act as amended; and debentures issued by Central Bank for Cooperatives and regional banks for cooperatives, organized under the Farm Credit Act of 1933, and any notes, bonds, debentures, or other similar obligations, consolidated or otherwise, issued by farm credit institutions pursuant to authorities contained in the Farm Credit Act of 1971 (Public Law 92-181) or by any of such banks. A judge of probate making an investment or loan authorized by this section shall not be chargeable in his account for a greater rate of interest than the amount actually received on the investment or loan.

HISTORY: 1962 Code Section 15-493; 1952 Code Sections 8-237, 37-149.1; 1942 Code Section 9049; 1932 Code Section 9049; Civ. C. '22 Section 5461; 1918 (30) 763; 1919 (31) 133; 1934 (38) 1493; 1952 (47) 1893; 1955 (49) 152; 1973 (58) 335.



SECTION 14-23-1010. Establishment.

There is established in each of the counties of this State a probate court, which must be located at the county seat and must be open for the transaction of its business at all reasonable hours. The probate court of each county is part of the unified judicial system of this State.

HISTORY: 1976 Act No. 690 Art. V Section 1; 1986 Act No. 539, Section 3(1)(H), eff July 1, 1987.



SECTION 14-23-1020. Election and term of judges; filling of vacancies.

There shall be a judge of probate for each probate court. The probate judge of each county holding office on June 30, 1976, shall continue to be such judge of probate until the expiration of his term of office at which time his successor shall be selected as provided by law for a term of four years and until his successor is elected and qualifies. Except as otherwise provided by this section, any vacancy in the office of probate judge shall be filled as provided by law.

HISTORY: 1976 Act No. 690 Art. V Section 2.



SECTION 14-23-1030. Associate judges.

In addition to the judge of probate, there shall be one or more associate judges of probate in any county whose governing body appropriates the funds therefor. Associate judges of probate shall be appointed by the judge of probate to serve at his pleasure for a term coterminous with his term. The associate judges have jurisdiction to hear and decide all matters assigned to them by the judge which are within the jurisdiction of the court. The judge is accountable and responsible for all acts of his associates within the scope of their duties.

HISTORY: 1976 Act No. 690 Art. V Section 3; 1983 Act No. 98, eff June 9, 1983.



SECTION 14-23-1040. Only qualified county electors eligible to office of judge or associate judge.

No person is eligible to hold the office of judge of probate who is not at the time of his election a citizen of the United States and of this State, has not attained the age of twenty-one years upon his election, has not become a qualified elector of the county in which he is to be a judge, and has not received a four-year bachelor's degree from an accredited post-secondary institution or if he has received no degree he must have four years' experience as an employee in a probate judge's office in this State.

HISTORY: 1976 Act No. 690 Art. V Section 4; 1988 Act No. 678, Part IV, Section 3, eff January 1, 1989.



SECTION 14-23-1050. Bond.

Each judge of probate and associate probate judge shall, before assuming the duties of that office, enter into bond in the sum of one hundred thousand dollars conditioned for the faithful performance of the duties of such office, which bond shall be executed and filed as prescribed in Chapter 3 of Title 8 of the 1976 Code.

HISTORY: 1976 Act No. 690 Art. V Section 5; 1995 Act No. 15, Section 2, eff April 4, 1995.



SECTION 14-23-1070. Appointment of deputies; powers thereof.

Each judge of probate may from time to time appoint a deputy to act in his stead during his temporary absence, and in evidence of such appointment shall issue an order which shall be filed and recorded as herein provided. Each deputy so appointed shall have power, during the temporary absence of the judge of probate, to perform all the duties of his office; and all such acts, judgments, decrees, orders and licenses shall be done and issued in the name of the judge of probate by his deputy and when so done and issued shall have the same force and effect in law as if done and issued by the judge of probate. The judge of probate shall be accountable and responsible for all acts of his deputy within the scope of his duties, and may, at his pleasure, by order, remove any such deputy. All orders appointing or removing such deputy shall be recorded and indexed in the office of the judge of probate in a book to be kept for that purpose, available for public inspection.

HISTORY: 1976 Act No. 690 Art. V Section 7.



SECTION 14-23-1080. Judges shall not sit in certain cases.

No judge or associate judge shall sit in any case in which he has a vested interest, or in which he is biased or prejudiced in favor of or against any interested party, or in which he has been counsel or a material witness, or in the determination of any cause or proceeding in the administration or settlement of any estate under a will that he has prepared, or of any estate of any person in which he is interested as heir, legatee, executor, administrator, guardian or trustee. In every such case the Chief Justice of the Supreme Court shall appoint a special judge to sit in the matter.

HISTORY: 1976 Act No. 690 Art. V Section 8.



SECTION 14-23-1090. Appointment and removal of clerk.

The judge of probate may appoint a clerk and may remove him at his pleasure.

HISTORY: 1976 Act No. 690 Art. V Section 9.



SECTION 14-23-1100. Duties of clerk.

The clerk shall keep a true and fair record of each order, sentence, decree and license issued by the court, and of all other things proper to be recorded. He shall also give true and attested copies of instruments, documents and records of the court. He may execute and issue in the name of the judge of probate the following: certificates of the appointment and qualification of administrators, executors, guardians, committees and testamentary trustees; certifications pertaining to, and certified copies of wills, all probate court records, and statements or stipulations pertaining thereto; warrants of appraisements in decedents' estates including appointment of appraisers; and marriage licenses. He shall provide for the publication of the citation required by law prior to the appointment of an administrator, and for the issuance and filing in the office of the clerk of the court of common pleas or of the register of mesne conveyance and the office of the county auditor the index forms required by law pertaining to the devise or descent of real property. He shall prepare and execute all forms necessary to obtain payment of insurance benefits in connection with intestate estate being administered by the probate court as provided by law. He may examine, vouch, and approve uncontested accountings, and may execute and submit requisitions and claim warrants for supplies and material needed for the operation of the court. He may take acknowledgments and administer oaths, and, subject to the control of the judge, may issue notices and make all necessary orders for the hearing of any matter to be heard in the court. If a matter is not contested, he may hear and determine it and make all orders, judgments and decrees in connection therewith which the judge could make, subject to the same being set aside or modified by the judge at any time within thirty days thereafter; and if not so set aside or modified such orders, judgments and decrees made by the clerk shall have the same effect as if made by the judge. No person shall practice as an attorney or counselor at law in the court of which he is clerk.

Nothing in this section may be construed to preclude use of a computer system or related equipment by a clerk of court in performance of the duties prescribed in this section.

HISTORY: 1976 Act No. 690 Art. V Section 10; 1994 Act No. 412, Section 2, eff May 25, 1994.



SECTION 14-23-1110. Practice of law by judges or associate judges.

No judge or associate judge of probate shall act as attorney or counsel or receive fees as such in any matter pending or originating in his court.

HISTORY: 1976 Act No. 690 Art. V Section 11.



SECTION 14-23-1120. Court of record; seal.

The court of probate shall be a court of record and shall have a seal bearing the name of such court, which seal shall be impressed upon all orders, decrees and licenses issued by such court. Except as otherwise provided by law, the records of the court of probate shall at all times be subject to inspection by any person interested therein.

HISTORY: 1976 Act No. 690 Art. V Section 12.



SECTION 14-23-1130. Books, office equipment, office space, support personnel; index books.

The governing body of each county shall provide and the judge of probate shall keep the seal of the probate court, the necessary office equipment of the probate court, and those books as are necessary for keeping the records of the probate court and for reference to these records, including index books, appropriately labeled, referring to the records of the probate court pertaining to:

1. wills;

2. intestate estates;

3. estates of minors and incompetents;

4. bonds;

5. inventories and appraisements;

6. returns or accountings;

7. liens;

8. admissions and commitments to facilities for the care and treatment of mentally ill, persons with intellectual disability, alcoholics, and drug addicts;

9. marriage licenses and marriages;

10. decrees;

11. general or miscellaneous matters.

In addition, the governing body of each county shall provide office space and additional support personnel necessary for the orderly conduct of the business of the probate court.

If the probate court maintains the original of a document in the master file of a matter and a copy of that document on microfilm, a computer system, or on another similar system, it is not necessary for the probate court to maintain a second separate record with copies of those types of documents, provided a general index or an index for those types of documents is maintained.

HISTORY: 1976 Act No. 690 Art. V Section 13; 1987 Act No. 157 Section 1, eff June 8, 1987; 1994 Act No. 412, Section 3, eff May 25, 1994.



SECTION 14-23-1140. Rules and regulations governing practice, procedure and conduct of business.

The Supreme Court shall have the power by rule to regulate the practice, procedure, and conduct of business in the courts of probate. Provided, however, that the State Department of Mental Health and the State Department of Disabilities and Special Needs may by rule and regulation prescribe the form of admission documents to their facilities.

HISTORY: 1976 Act No. 690 Art. V Section 14; 1993 Act No.181, Section 257, eff July 1, 1993.



SECTION 14-23-1150. Jurisdiction of judges.

Every judge of probate, in his county, shall have jurisdiction:

(a) as provided in Sections 62-1-301 and 62-1-302, and other applicable sections of the South Carolina Probate Code;

(b) to issue marriage licenses, in form as provided by the bureau of vital statistics of the Department of Health and Environmental Control; to record, index, and dispose of copies of marriage certificates; and to issue certified copies of such licenses and certificates;

(c) to perform the duties of the clerk of the court of common pleas in proceedings in eminent domain for the acquisition of rights-of-way by railway or canal companies when such clerk is disqualified by reason of ownership of or interest in any lands over which it is sought to obtain such right-of-way;

(d) to inquire into and adjudge, in such proceedings as may be authorized by law, the involuntary commitment of persons suffering from mental illness, intellectual disability, alcoholism, drug addiction, and active pulmonary tuberculosis.

HISTORY: 1976 Act No. 690 Art. V Section 15; 1986 Act No. 539, Section 3(1)(B), eff July 1, 1987.






CHAPTER 25 - MUNICIPAL COURTS

SECTION 14-25-5. Establishment of municipal courts by ordinance; facilities for courts; use of magistrate court by municipality.

(a) The council of each municipality in this State may, by ordinance, establish a municipal court, which shall be a part of the unified judicial system of this State, for the trial and determination of all cases within its jurisdiction. The ordinance shall provide for the appointment of one or more full-time or part-time judges and the appointment of a clerk.

(b) Any municipality establishing a municipal court pursuant to the provisions of this chapter shall provide facilities for the use of judicial officers in conducting trials and hearings and shall provide sufficient clerical and nonjudicial support personnel to assist the municipal judge.

(c) Any municipality may prosecute any of its cases in any magistrate court in the county in which such municipality is situate upon approval by the governing body of the county.

HISTORY: 1980 Act No. 480, eff January 1, 1981.



SECTION 14-25-15. Appointment of municipal judge; training program, certification examination and continuing education requirements.

(A) Each municipal judge must be appointed by the council to serve for a term set by the council of not less than two years but not more than four years and until his successor is appointed and qualified. His compensation must be fixed by the council.

(B) The council shall notify South Carolina Court Administration of any persons appointed or reappointed as municipal judges.

(C) Before entering upon the discharge of the duties of his office, each judge shall take and subscribe the oath of office prescribed by Article VI, Section 5 of the South Carolina Constitution.

(D) Notwithstanding any other provision of law relating to the terms and qualifications of municipal judges:

(1) All municipal judges shall complete a training program or pass certification or recertification examinations, or both, pursuant to standards established by the Supreme Court of South Carolina. The examination must be offered at least three times each year. The Chief Justice of the Supreme Court shall establish guidelines for exempting municipal judges from taking an examination based upon experience or education factors.

(a) Municipal judges appointed for the first time on or after the effective date of this act shall complete the training program and pass the certification examination within one year after taking office, or before April 30, 2001, whichever is later.

(b) Municipal judges serving in the counties of Abbeville, Allendale, Bamberg, Beaufort, Calhoun, Cherokee, Chesterfield, Clarendon, Colleton, Dillon, Edgefield, Florence, Greenville, Hampton, Jasper, Lancaster, Lee, Marion, McCormick, Oconee, Pickens, Saluda, Sumter, and Williamsburg, as of the effective date of this section, shall pass a certification examination before April 30, 2001.

(c) Municipal judges serving in the counties of Aiken, Anderson, Barnwell, Berkeley, Charleston, Chester, Darlington, Dorchester, Fairfield, Georgetown, Greenwood, Horry, Kershaw, Laurens, Lexington, Marlboro, Newberry, Orangeburg, Richland, Spartanburg, Union, and York, as of the effective date of this section, shall pass a certification examination before April 30, 2002.

(d) Every municipal judge shall pass a recertification examination within eight years after passing the initial certification examination and at least once every eight years thereafter.

(2) If any municipal judge does not comply with these training or examination requirements, his office is declared vacant on the date the time expires or when he is notified, as provided in subsection (E), whichever is earlier.

(E) Upon written notification of the Supreme Court or its designee to the affected municipal judge and the council of the failure of the municipal judge to complete the training program or pass the certification examination required pursuant to subsection (D), the municipal judge's office is declared vacant, the municipal judge does not hold over, and the council shall appoint a successor, as provided in Section 14-25-25; however, the council shall not reappoint the current municipal judge who failed to complete the training program or pass the certification examination required pursuant to subsection (D) to a new term or to fill the vacancy in the existing term.

(F) No municipal judge who is admitted to practice in the courts of this State shall practice law in the municipal court for which he is appointed.

(G) All municipal judges shall attend annually the number of approved continuing education hours in criminal law and subject areas related to municipal judges' duties which are required by the Supreme Court of South Carolina. The Chief Justice of the Supreme Court shall establish guidelines for exempting municipal judges from the continuing education hours required by this section based upon experience or education factors.

HISTORY: 1980 Act No. 480, eff January 1, 1981; 2000 Act No. 394, Section 2, eff August 4, 2000; 2004 Act No. 238, Section 2, eff May 24, 2004.



SECTION 14-25-25. Eligibility for judgeship; vacancy in office and temporary absence.

A municipal judge shall not be required to be a resident of the municipality by whom he is employed. A municipality may contract with any other municipality in the county or with the county governing body to employ the municipal judge of the other municipality or a magistrate to preside over its court.

In case of a vacancy in the office of municipal judge, a successor shall be appointed in the manner of original appointment for the unexpired term. In case of the temporary absence, sickness, or disability of a municipal judge, the court shall be held by a judge of another municipality or by a practicing attorney or some other person who has received training or experience in municipal court procedure, who shall be designated by the mayor and take the prescribed oath of office before entering upon his duties.

HISTORY: 1980 Act No. 480, eff January 1, 1981.



SECTION 14-25-35. Appointment and duties of clerk of court.

The municipal clerk or other municipal employee may be appointed to serve as clerk of the court. The clerk of the court shall keep such records and make such reports as may be determined by the State Court Administrator.

HISTORY: 1980 Act No. 480, eff January 1, 1981.



SECTION 14-25-45. Powers, duties and jurisdiction of municipal courts.

Each municipal court shall have jurisdiction to try all cases arising under the ordinances of the municipality for which established. The court shall also have all such powers, duties and jurisdiction in criminal cases made under state law and conferred upon magistrates. The court shall have the power to punish for contempt of court by imposition of sentences up to the limits imposed on municipal courts. The court shall have no jurisdiction in civil matters.

HISTORY: 1980 Act No. 480, eff January 1, 1981.



SECTION 14-25-55. Powers and duties of chief of police and police officers.

The chief of police of the municipality for which a court is established, or someone designated by him, shall attend upon the sessions of the court. The chief of police and the police officers of such municipality shall be subject to the orders of the court and shall execute the orders, writs, and mandates thereof and perform such other duties in connection therewith as may be prescribed by the ordinances of the municipality. The chief of police and police officers shall also be invested with the same powers and duties as are provided for magistrates' constables.

HISTORY: 1980 Act No. 480, eff January 1, 1981.



SECTION 14-25-65. Maximum penalties that court may impose; restitution; contempt.

(A) If a municipal judge finds a party guilty of violating a municipal ordinance or a state law within the jurisdiction of the court, he may impose a fine of not more than five hundred dollars or imprisonment for thirty days, or both. In addition, a municipal judge may order restitution in an amount not to exceed the civil jurisdictional amount of magistrates court provided in Section 22-3-10(2). In determining the amount of restitution, the judge shall determine and itemize the actual amount of damage or loss in the order. In addition, the judge may set an appropriate payment schedule.

(B) A municipal judge may hold a party in contempt for failure to pay the restitution ordered if the judge finds the party has the ability to pay. In addition, a municipal judge may convert any unpaid restitution, fines, costs, fees, surcharges, and assessments to a civil judgment as provided in Section 17-25-323(C).

HISTORY: 1980 Act No. 480, eff January 1, 1981; 1993 Act No. 171, Section 2, eff July 1, 1993, and applicable to all offenses occurring after this date; 1999 Act No. 78, Section 1, eff June 11, 1999; 2010 Act No. 273, Section 23, eff June 2, 2010; 2013 Act No. 82, Section 5, eff June 13, 2013.



SECTION 14-25-75. Judge may suspend sentences.

Any municipal judge may suspend sentences imposed by him upon such terms and conditions as he deems proper including, without limitation, restitution or public service employment.

HISTORY: 1980 Act No. 480, eff January 1, 1981.



SECTION 14-25-85. Disposition of fines and penalties.

All fines and penalties collected by the municipal court shall be forthwith turned over by the clerk to the treasurer of the municipality for which such court is held.

HISTORY: 1980 Act No. 480, eff January 1, 1980.



SECTION 14-25-95. Appeals to Court of Common Pleas; procedures and time limits.

Any party shall have the right to appeal from the sentence or judgment of the municipal court to the Court of Common Pleas of the county in which the trial is held. Notice of intention to appeal, setting forth the grounds for appeal, must be given in writing and served on the municipal judge or the clerk of the municipal court within ten days after sentence is passed or judgment rendered, or the appeal is considered waived. The party appealing shall enter into a bond, payable to the municipality, to appear and defend the appeal at the next term of the Court of Common Pleas or shall pay the fine assessed.

HISTORY: 1980 Act No. 480, eff January 1, 1981; 1994 Act No. 520, Section 2, eff September 23, 1994.



SECTION 14-25-105. Municipal judge to make return to Court of Common Pleas in event of appeal; no appeal de novo.

In the event of an appeal, the municipal judge shall make a return to the Court of Common Pleas, and the appeal must be heard by the presiding judge upon the return. The return of the municipal judge shall consist of a written report of the charges preferred, the testimony, the proceedings, and the sentence or judgment. When the testimony has been taken by a reporter as provided herein, the return shall include the reporter's transcript of the testimony. The return must be filed with the Clerk of the Court of Common Pleas of the county in which the trial was held and the cause must be placed on the motion calendar for the Court of Common Pleas. There shall be no trial de novo on any appeal from a municipal court.

HISTORY: 1980 Act No. 480, eff January 1, 1981; 1994 Act No. 520, Section 3, eff September 23, 1994.



SECTION 14-25-115. Appointment of ministerial recorder; powers and duties.

The council of a municipality may establish the office of ministerial recorder and appoint one or more full-time or part-time ministerial recorders, who shall hold office at the pleasure of the council. Before entering upon the discharge of the duties of the office of ministerial recorder, the person appointed shall take and subscribe the prescribed oath of office and shall be certified by the municipal judge as having been instructed in the proper method of issuing warrants and setting and accepting bonds and recognizances. Ministerial recorders shall have the power to set and accept bonds and recognizances and to issue summonses, subpoenas, arrest warrants, and search warrants in all cases arising under the ordinances of the municipality, and in criminal cases as are now conferred by law upon magistrates. Ministerial recorders shall have no other judicial authority.

HISTORY: 1980 Act No. 480, eff January 1, 1981; 2000 Act No. 394, Section 3, eff August 4, 2000.



SECTION 14-25-125. Demand for jury trial; composition of jury.

A person to be tried in a municipal court, prior to trial, may demand a jury trial, and the jury, when demanded, must be composed of six persons drawn from the jury list prepared by the jury commissioners from the latest official list furnished to the municipality by the State Election Commission each year in the manner prescribed in Section 14-25-130. The right to a jury trial shall be deemed to have been waived unless demand is made prior to trial.

HISTORY: 1980 Act No. 480, eff January 1, 1981; 2008 Act No. 270, Section 2, eff June 4, 2008.



SECTION 14-25-130. Preparation of jury list from electronic file of persons holding valid South Carolina driver's license or identification card.

In September of each year, the Department of Motor Vehicles shall furnish the State Election Commission an electronic file of the name, address, date of birth, social security number, sex, and race of persons who are over the age of eighteen years and citizens of the United States residing in each municipality who hold a valid South Carolina driver's license or an identification card issued pursuant to state law. The electronic file also must include persons who have obtained a valid South Carolina driver's license or identification card during the previous year and exclude persons whose driver's license or identification card has not been renewed or has been invalidated by judicial or administrative action. In October of each year, the State Election Commission shall furnish a jury list to municipal jury commissioners consisting of a file or list derived by merging the list of registered voters in the municipality with municipal residents appearing on the file furnished by the department, but only those licensed drivers and identification cardholders who are eligible to register to vote may be included in the list. Before furnishing the list, the commission must make every effort to eliminate duplicate names and names of persons disqualified from registering to vote or voting pursuant to the laws and Constitution of this State. As furnished to the jury commissioners by the State Election Commission, the list or file constitutes the roll of eligible jurors in the municipality. Expenses of the Department of Motor Vehicles and the State Election Commission in implementing this section must be borne by these agencies.

HISTORY: 2008 Act No. 270, Section 1, eff June 4, 2008.



SECTION 14-25-135. Jury commissioners.

The council shall appoint not less than three nor more than five persons to serve as jury commissioners for the municipal court; provided, however, that the council may act as jury commissioners in lieu of appointing such commissioners.

HISTORY: 1980 Act No. 480, eff January 1, 1981.



SECTION 14-25-145. Commissioners to prepare jury box.

The jury commissioners shall, within the first thirty days of each year, prepare a box to be known as the jury box. Such box shall contain two compartments, designated as "A" and "B", respectively.

HISTORY: 1980 Act No. 480, eff January 1, 1980.



SECTION 14-25-155. Composition of jury list.

(A) The jury list of the municipality must be composed of all names on the jury list prepared by the jury commissioners from the latest official list furnished to the municipality by the State Election Commission each year in the manner prescribed in Section 14-25-130.

(B) Compartment "A" of the jury box shall contain a separate ballot or number for each name on the jury list.

HISTORY: 1980 Act No. 480, eff January 1, 1980; 2008 Act No. 270, Section 3, eff June 4, 2008.



SECTION 14-25-165. Drawing and composing juries; single trials; trial terms; peremptory challenges.

(a)(1) The drawing and composing of juries for single trials or terms of court must be conducted, with necessary changes, according to the statutes relating to the drawing and composing of juries in magistrates courts, except as otherwise specifically provided by this chapter.

(2) A person appointed by the municipal judge who is not connected with the trial of the case for either party must draw out of Compartment "A" of the jury box at least thirty but not more than one hundred names, and the list of names drawn must be delivered to each party or to the attorney for each party.

(3) If a court has experienced difficulty in drawing a sufficient number of jurors from the qualified electors of the area, and, before implementing a process pursuant to this item, seeks and receives the approval of South Carolina Court Administration, the person selected by the presiding municipal judge may draw at least one hundred names but not more than a number determined sufficient by court administration for the jury list, and must deliver this list to each party or the attorney for each party.

(b)(1) In addition to the procedure for drawing a jury list as provided for in subsection (a), in those courts which schedule terms for jury trials, the judge may select a jury list in the manner provided by this subsection.

(2) At least ten but not more than forty-five days before a scheduled term of jury trials, a person selected by the presiding judge must draw at least forty but not more than one hundred jurors to serve one week only.

(3) If a court has experienced difficulty in drawing a sufficient number of jurors from the qualified electors of the area, and, before implementing a process pursuant to this item, seeks and receives the approval of South Carolina Court Administration, the person selected by the presiding municipal judge may draw at least one hundred names but not more than a number determined sufficient by court administration to serve one week only.

(4) Immediately after the jurors are drawn, the judge must issue a writ of venire facias for the jurors requiring their attendance on the first day of the week for which they have been drawn. This writ must be delivered to the chief of police or may be served by regular mail by the clerk of court.

(c) The names drawn pursuant to either subsection (a) or (b) must be placed in a box or hat and individual names randomly drawn out one at a time until six jurors and four alternates are selected. Each party has a maximum of six peremptory challenges as to primary jurors and four peremptory challenges as to alternate jurors and any other challenges for cause the court permits. If for any reason it is impossible to select sufficient jurors and alternates from the names drawn, names must be drawn randomly from Compartment "A" until sufficient jurors and alternates are selected.

HISTORY: 1980 Act No. 480, eff January 1, 1981; 2000 Act No. 257, Section 4, eff May 1, 2000; 2004 Act No. 304, Section 1, eff September 8, 2004.



SECTION 14-25-170. Drawing and summoning jurors by computer.

In lieu of the manner required by this chapter, jurors for municipal courts, at the discretion of the governing body of the municipality, may be drawn and summoned by computer in the manner the Supreme Court by order directs.

HISTORY: 1990 Act No. 495, Section 1, eff May 29, 1990.



SECTION 14-25-175. Disposition of names drawn.

Upon the adjournment of the court, the clerk having the custody of the names drawn under any method in this chapter shall take the names or numbers of the jurors who appeared and shall return these ballots or numbers to Compartment "B" of the jury box, and the ballots or numbers corresponding to the names of the jurors who were unable to appear or who were excused by the municipal judge shall be returned to Compartment "A" of the jury box. When all names or numbers in Compartment "A" have been exhausted, the names or numbers from Compartment "B" shall be returned to Compartment "A" and thereafter juries shall continue to be drawn therefrom in the manner provided herein.

HISTORY: 1980 Act No. 480, eff January 1, 1981.



SECTION 14-25-180. Essential service to business excuse.

Upon furnishing an affidavit to the clerk of court requesting to be excused from jury duty, a person either may be excused or transferred to another term of court by the municipal judge if the person performs services for a business, commercial, or agricultural enterprise, and the person's services are so essential to the operations of the business, commercial, or agricultural enterprise that the enterprise must close or cease to function if the person is required to perform jury duty.

HISTORY: 2000 Act No. 394, Section 4, eff August 4, 2000.



SECTION 14-25-185. Failure of juror to appear.

Any juror who, being duly summoned, shall neglect or refuse to appear in obedience to any summons issued by any municipal court, and shall not within forty-eight hours render to the municipal judge a sufficient reason for his delinquency, may be punished for contempt.

HISTORY: 1980 Act No. 480, eff January 1, 1981.



SECTION 14-25-195. Right to record proceedings.

Any party shall have the right to have the testimony given at a jury trial in any municipal court taken stenographically or mechanically by a reporter; provided, that nothing herein shall operate to prevent any such party from mechanically recording the proceedings himself. The requesting party shall pay the charges of such reporter for taking and transcribing if such testimony is recorded by a municipal court reporter.

HISTORY: 1980 Act No. 480, eff January 1, 1981.



SECTION 14-25-205. Consolidated political subdivisions.

In the event a consolidated political subdivision is created under the Constitution and laws of this State, the provisions of this chapter shall apply to the creation and operation of courts for such consolidated political subdivision mutatis mutandi.

HISTORY: 1980 Act No. 480, eff January 1, 1980.



SECTION 14-25-810. Authority of recorders to suspend sentences.

The recorders of the cities in this State having a population in excess of sixty thousand may in their discretion suspend sentences imposed by them in such cases as come within their jurisdiction upon such terms as in their discretion may seem fit and proper.

HISTORY: 1962 Code Section 15-991; 1952 Code Section 15-991; 1942 Code Section 1039-3; 1932 (37) 1353.






CHAPTER 27 - JUDICIAL COUNCIL

SECTION 14-27-10. Creation of Judicial Council.

There is hereby created a Judicial Council, to be known as the Judicial Council of the State of South Carolina.

HISTORY: 1962 Code Section 15-2101; 1957 (50) 43.



SECTION 14-27-20. Composition.

The Judicial Council is composed of the following:

(1) the Chief Justice of the Supreme Court of South Carolina or some other member of the court designated by him or her;

(2) the Chief Judge of the South Carolina Court of Appeals;

(3) two circuit court judges of the State;

(4) two family court judges of the State;

(5) two probate judges of the State;

(6) the Attorney General or one of the Assistant Attorneys General or one of the circuit solicitors;

(7) the Dean or a member of the faculty of the Law School of the University of South Carolina;

(8) one person recommended by the Charleston School of Law;

(9) the President of the South Carolina Bar or his designee;

(10) the Lieutenant Governor or his designee;

(11) the Speaker of the House of Representatives or his designee;

(12) the Chairman of the Senate Finance Committee or his designee;

(13) the Chairman of the House Ways and Means Committee or his designee;

(14) the Chairman of the Senate Judiciary Committee or his designee;

(15) the Chairman of the House Judiciary Committee or his designee;

(16) the Director of the Legislative Council;

(17) six other members, of whom at least four must be members of the bar of this State;

(18) two summary court judges: one shall be a magistrate court judge, and one shall be a municipal court judge; and

(19) two masters-in-equity.

HISTORY: 1962 Code Section 15-2102; 1957 (50) 43; 1973 (58) 332; 1977 Act No. 112 Section 1; 1988 Act No. 678, Part III, Section 1, eff January 1, 1989; 2012 Act No. 244, Section 1, eff June 18, 2012.



SECTION 14-27-30. Chief Justice shall appoint certain members; other shall serve ex officio.

The Chief Justice of the Supreme Court shall appoint the following members to the Judicial Council: the two circuit court judges; the two family court judges; the two probate judges; the two summary court judges; the two masters-in-equity; the Attorney General or one of the Assistant Attorneys General or one of the circuit solicitors; the Dean or member of the faculty of the Law School of the University of South Carolina; one person recommended by the Charleston School of Law; and the six remaining members of the Judicial Council.

The Lieutenant Governor, the Speaker of the House or their designees, the Chairmen of the Senate Finance Committee, House Ways and Means Committee, Senate Judiciary Committee, and House Judiciary Committee or their designees, the Director of the Legislative Council, and the President of the South Carolina Bar or his designee all serve ex officio.

HISTORY: 1962 Code Section 15-2103; 1957 (50) 43; 1977 Act No. 112 Section 2; 1988 Act No. 678, Part III, Section 2, eff January 1, 1989; 2012 Act No. 244, Section 2, eff June 18, 2012.



SECTION 14-27-40. Terms.

Members of the Judicial Council serve for the following terms:

(1) If he designates no other member of the Supreme Court, the Chief Justice serves during his term of office. If the Chief Justice designates some other member of the court, the other member serves during his term of office.

(2) The Lieutenant Governor, Speaker of the House or their designees, and the Chairmen of the Senate Finance Committee, House Ways and Means Committee, Senate Judiciary Committee, and House Judiciary Committee or their designees serve during their respective terms as those officers.

(3) The person recommended by the South Carolina Bar and appointed by the Chief Justice serves coterminous with the term of the President of the South Carolina Bar who makes the recommendation of the person for appointment.

(4) The Chief Judge of the South Carolina Court of Appeals serves during his term of office.

(5) The member of the legal department of the State (Attorney General, one of the Assistant Attorneys General, or one of the circuit solicitors) serves for a period of four years.

(6) The Dean or member of the faculty of the Law School of the University of South Carolina and the person recommended by the Charleston School of Law serve for a period of four years.

(7) The two circuit court judges serve for a period of four years each.

(8) The two family court judges serve for a period of four years each.

(9) The two judges of the probate courts serve for a period of four years each.

(10) The Director of the Legislative Council serves during his term of office.

(11) The two summary court judges serve for a period of four years each.

(12) The two masters-in-equity serve for a period of four years each.

(13) Three of the remaining six members of the Judicial Council must be appointed initially for terms of two years each, and three members must be appointed initially for terms of four years each. After the initial appointments, all six members must be appointed for terms of four years each.

The members designated in items (4), (5), (6), (7), (8), (9), (11), and (12) cease to be members of the Judicial Council before the expiration of their respective terms if they cease to hold the official positions entitling them to membership on the Judicial Council.

HISTORY: 1962 Code Section 15-2104; 1957 (50) 43; 1977 Act No. 112 Section 3; 1988 Act No. 678, Part III, Section 3, eff January 1, 1989; 2012 Act No. 244, Section 3, eff June 18, 2012.



SECTION 14-27-50. Vacancies.

When a vacancy occurs, it shall be filled for the remainder of the term.

HISTORY: 1962 Code Section 15-2105; 1957 (50) 43.



SECTION 14-27-60. Authorization for per diem, subsistence, and mileage.

Members of the council shall receive for each meeting attended the per diem, subsistence, and mileage provided by law for members of state boards, commissions, and committees which must be paid from appropriations provided by the General Assembly for the operation of the council. The secretary of the council shall approve all vouchers.

HISTORY: 1962 Code Section 15-2106; 1957 (50) 43; 1988 Act No. 368, eff March 14, 1988.



SECTION 14-27-70. Duties.

The Judicial Council shall have the following duties:

(1) To make a continuous study and survey of the administration of justice in this State, and of the organization, procedure, practice, rules and methods of administration and operation of each and all of the courts of the State, whether of record or not of record, and of each and all of the agencies, boards, commissions, bodies and officers of the State having and exercising quasi-judicial functions and powers;

(2) To receive and to consider and, in its discretion, to investigate criticisms and suggestions pertaining to the administration of justice in the State;

(3) To collect, compile, analyze and publish statistical and other information concerning the work of the courts of the State and such other information as the Council may prescribe from time to time; and

(4) To recommend to the General Assembly or to the courts of the State or to any officer or department of the State, either upon request or upon the Council's own motion, such changes in the law or in the rules, organization, operation or methods of conducting the business of the courts, and of each and all of the agencies, boards, commissions, bodies and offices of the State having and exercising quasi-judicial functions and powers, or with respect to any other matter pertaining to the administration of justice, as it may deem desirable.

HISTORY: 1962 Code Section 15-2107; 1957 (50) 43.



SECTION 14-27-80. Duties of certain members shall be performed as part of the duties of their offices.

The duties performed by the Chief Justice of the Supreme Court, or other member of that court designated by him, by the circuit judges, inferior court judges and probate judges, by members of the legal department of the State, and by the Lieutenant Governor, Speaker of the House, legislative members, director of the Legislative Council and dean of the Law School of the University of South Carolina shall be performed as a part of the duties of their respective offices.

HISTORY: 1962 Code Section 15-2108; 1957 (50) 43.



SECTION 14-27-90. Certain officials shall make reports.

The judges and clerks of the courts of the State, and the sheriffs, solicitors and other officers of the State and its subdivisions, shall render to the Council such reports as it may request upon matters within the scope of its duties.

HISTORY: 1962 Code Section 15-2109; 1957 (50) 43.



SECTION 14-27-100. Receipt and expenditure of funds.

The Council may receive and expend funds received as grants, appropriations or gifts from foundations or any other source in connection with the duties of the Judicial Council, including studies and surveys looking towards the improvement of the administration of justice.

HISTORY: 1962 Code Section 15-2110; 1957 (50) 43.









Title 15 - Civil Remedies and Procedures

CHAPTER 1 - GENERAL PROVISIONS

SECTION 15-1-10. Rules of construction.

The rule of common law that statutes in derogation of that law are to be strictly construed has no application to this Title.

HISTORY: 1962 Code Section 10-1; 1952 Code Section 10-1; 1942 Code Section 902; 1932 Code Section 902; Civ. P. '22 Section 850; Civ. P. '12 Section 487; Civ. P. '02 Section 448; 1870 (14) Section 470.



SECTION 15-1-30. "Real property" and "real estate" defined.

The words "real property" and "real estate" as used in this Title are coextensive with lands, tenements and hereditaments.

HISTORY: 1962 Code Section 10-3; 1952 Code Section 10-3; 1942 Code Section 897; 1932 Code Section 897; Civ. P. '22 Section 845; Civ. P. '12 Section 482; Civ. P. '02 Section 444; 1870 (14) Section 466.



SECTION 15-1-40. "Personal property" defined.

The words "personal property," as used in this Title, include money, goods, chattels, things in action and evidences of debt.

HISTORY: 1962 Code Section 10-4; 1952 Code Section 10-4; 1942 Code Section 898; 1932 Code Section 898; Civ. P. '22 Section 846; Civ. P. '12 Section 483; Civ. P. '02 Section 445; 1870 (14) Section 467.



SECTION 15-1-50. "Property" defined.

The word "property," as used in this Title, includes both real and personal property.

HISTORY: 1962 Code Section 10-5; 1952 Code Section 10-5; 1942 Code Section 899; 1932 Code Section 899; Civ. P. '22 Section 847; Civ. P. '12 Section 484; Civ. P. '02 Section 446; 1870 (14) Section 468.



SECTION 15-1-60. "Clerk" defined.

The word "clerk", as used in this title, signifies the clerk of the court where the action is pending and, in the Supreme Court or the court of appeals, the clerk of the county mentioned in the title of the complaint or in another county to which the court may have changed the place of trial, unless otherwise specified.

HISTORY: 1962 Code Section 10-6; 1952 Code Section 10-6; 1942 Code Section 900; 1932 Code Section 900; Civ. P. '22 Section 848; Civ. P. '12 Section 485; Civ. P. '02 Section 447; 1870 (14) 469; 1999 Act No. 55, Section 18.



SECTION 15-1-220. Filing of undertakings.

The various undertakings required to be given by this Title must be filed with the clerk of the appropriate court unless the court expressly provides for a different disposition thereof, except that the undertakings provided for by Chapter 69 of this Title shall, after the justification of the sureties, be delivered by the sheriffs to the parties, respectively, for whose benefit they are taken.

HISTORY: 1962 Code Section 10-22; 1952 Code Section 10-22; 1942 Code Section 824; 1932 Code Section 824; Civ. P. '22 Section 772; Civ. P. '12 Section 458; Civ. P. '02 Section 420; 1870 (14) 521 Section 438.



SECTION 15-1-230. Bonds in judicial proceedings.

In all judicial proceedings, whenever it may become necessary for any party thereto to give a bond for any purpose, the bond of such party having as surety thereon any surety company authorized to do business in this State may be accepted by any officer or court whose duty is to approve such bond, without other surety. The provisions of this section shall apply to bonds given in connection with any appellate proceeding for the purpose of obtaining supersedeas or for any other purpose. And in all actions or proceedings the party entitled to recover costs may include therein such reasonable sum as may have been paid such company executing or guaranteeing any bond or undertaking therein. No person having the approval of any such bond shall exact that it be furnished by a guaranty company or any particular guaranty company.

HISTORY: 1962 Code Section 10-23; 1952 Code Section 10-23; 1942 Code Section 3058; 1932 Code Section 3058; Civ. C. '22 Section 749; Civ. C. '12 Section 667; Civ. C. '02 Section 599; R. S. 517; 1892 (21) 76; 1894 (21) 757; 1896 (22) 28; 1912 (27) 703; 1947 (45) 322.



SECTION 15-1-240. Sheriff shall not take attorney at law or officer of court as bail.

No sheriff shall take any attorney at law or officer of court as bail for any person whomsoever in any civil case.

HISTORY: 1962 Code Section 10-24; 1952 Code Section 10-23.1; 1942 Code Section 3526; 1932 Code Section 3526; Civ. C. '22 Section 2069; Civ. C. '12 Section 1176; Civ. C. '02 Section 851; G. S. 667; R. S. 731; 1839 (11) 45.



SECTION 15-1-250. Cash deposit in lieu of bond.

Whenever it shall be necessary for a party to any action or proceeding to give a bond or an undertaking with surety or sureties he may, in lieu thereof, deposit with the officer or into the court, as the case may require, money to the amount for which the bond or undertaking is to be given. The court in which such action or proceeding is pending may direct what disposition shall be made of such money, pending the action or proceeding. In any case in which, by this section, the money is to be deposited with an officer, a judge of the court, in term or at chambers, upon the application of either party, may, before such deposit is made, order it to be deposited in court instead of with such officer and a deposit made pursuant to such order shall be of the same effect as if made with such officer.

HISTORY: 1962 Code Section 10-25; 1952 Code Section 10-25; 1942 Code Sections 347, 783; 1932 Code Sections 347, 783; Civ. P. '22 Sections 303, 648; Civ. C. '12 Section 3936; Civ. P. '12 Section 386; Civ. C. '02 Section 2833; Civ. P. '02 Section 347; 1870 (14) 502 Section 360; 1897 (22) 424.



SECTION 15-1-260. Payment of deposit in lieu of bond.

Whenever such bond, recognizance or undertaking is required or authorized to be given in any civil proceeding:

(1) In the courts of common pleas of this State the sum of money deposited in lieu thereof shall be paid to the clerk of the court of common pleas in which such proceeding is pending;

(2) In the Supreme Court or court of appeals of this State the sum of money shall be paid to the clerk of that appellate court;

(3) In the probate courts of this State such sum of money shall be paid to the judge of the court of probate in which the proceeding is pending; and

(4) In a magistrate's court or other court of inferior jurisdiction, such sum of money shall be paid to the clerk of the court of common pleas for the county in which such magistrate's court or other court of inferior jurisdiction shall be.

HISTORY: 1962 Code Section 10-26; 1952 Code Section 10-26; 1942 Code Section 348; 1932 Code Section 348; Civ. P. '22 Section 304; Civ. C. '12 Section 3937; Civ. C. '02 Section 2834; 1897 (22) 424; 1999 Act No. 55, Section 19.



SECTION 15-1-270. Receipt for deposit.

Whenever any sum of money is so deposited in lieu of a bond, recognizance or undertaking the person depositing it shall be entitled to a receipt therefor, stating that such sum of money has been deposited and is held for the same purpose as would have been specified and conditioned in the bond, recognizance or undertaking in lieu whereof such sum of money is so deposited.

HISTORY: 1962 Code Section 10-27; 1952 Code Section 10-27; 1942 Code Section 349; 1932 Code Section 349; Civ. P. '22 Section 305; Civ. C. '12 Section 3938; Civ. C. '02 Section 2835; 1897 (22) 424.



SECTION 15-1-280. Return of deposit.

The person so depositing a sum of money in lieu of a bond, recognizance or undertaking shall be entitled upon application to the court wherein such deposit has been made and subject to the order on which such funds are held to receive back such sum whenever the purposes for which it has been received and deposited have been accomplished and the person is entitled to repayment thereof.

HISTORY: 1962 Code Section 10-28; 1952 Code Section 10-28; 1942 Code Section 349; 1932 Code Section 349; Civ. P. '22 Section 305; Civ. C. '12 Section 3938; Civ. C. '02 Section 2835; 1897 (22) 424.



SECTION 15-1-290. Liability for injury to guests in car.

No person transported by an owner or operator of a motor vehicle as his guest without payment for such transportation shall have a cause of action for damages against such motor vehicle or its owner or operator for injury, death or loss in case of an accident unless such accident shall have been intentional on the part of such owner or operator or caused by his heedlessness or his reckless disregard of the rights of others.

This section shall not relieve a public carrier or any owner or operator of a motor vehicle which is being demonstrated to a prospective purchaser of responsibility for any injuries sustained by a passenger while being transported by such public carrier or while such motor vehicle is being so demonstrated.

HISTORY: 1962 Code Section 46-801; 1952 Code Section 46-801; 1942 Code Section 5908; 1932 Code Section 5908; 1930 (36) 1164; 1935 (39) 356.



SECTION 15-1-300. Contributory negligence shall not bar recovery in motor vehicle accident action.

In any motor vehicle accident, contributory negligence shall not bar recovery in any action by any person or legal representative to recover damages for negligence resulting in death or in injury to person or property, if such contributory negligence was equal to or less than the negligence which must be established in order to recover from the party against whom recovery is sought.

HISTORY: 1962 Code Section 46-802.1; 1974 (58) 2718.



SECTION 15-1-310. Liability for emergency care rendered at scene of accident.

Any person, who in good faith gratuitously renders emergency care at the scene of an accident or emergency to the victim thereof, shall not be liable for any civil damages for any personal injury as a result of any act or omission by such person in rendering the emergency care or as a result of any act or failure to act to provide or arrange for further medical treatment or care for the injured person, except acts or omissions amounting to gross negligence or wilful or wanton misconduct.

HISTORY: 1962 Code Section 46-803; 1964 (53) 2164.



SECTION 15-1-320. to minors in State laws mean persons under age of 18 years; exceptions; presumption that minors were persons under age of 21 in certain wills, trusts and deeds.

(a) All references to minors in the law of this State shall after February 6, 1975, be deemed to mean persons under the age of eighteen years except in laws relating to the sale of alcoholic beverages; provided, however, that any person performing any act or receiving any property, rights or responsibilities pursuant to an instrument executed prior to February 6, 1975, shall have his majority or minority determined by the law relating to majority or minority in existence at the time of the execution of such instrument.

(b) Persons executing wills, trusts and deeds prior to February 6, 1975, shall be presumed to have intended that minors were persons under the age of twenty-one years in the absence of facts which would indicate a contrary intention.

HISTORY: 1976 Act No. 695, Sections 2, 3.



SECTION 15-1-330. "Year 2000" computer failure immunity.

A governmental entity is not liable for a loss arising from the failure of a computer, software program, database, network, information system, firmware, or any other device, whether operated by or on behalf of the governmental entity, to interpret, produce, calculate, generate, or account for a date which is compatible with the "Year 2000" date change. However, this immunity does not apply to a governmental entity which programmed and operated the device itself in a wilful, wanton, reckless, or grossly negligent manner thereby causing a Year 2000 computer failure.

HISTORY: 1999 Act No. 100, Part II, Section 69.



SECTION 15-1-340. Right of service member to proceed in civil action; providing evidence by video-camera or other electronic means.

(A) A service member who is entitled to a stay in civil proceedings pursuant to the Service Members Civil Relief Act, 50 U.S.C. App. Section 501, et seq. may elect to proceed while the service member is reasonably unavailable to appear in the geographical location in which the litigation is pursued and may seek relief and provide evidence through video-conferencing, Internet camera, email, or another reasonable electronic means. Testimony presented must be made under oath, in a manner viewable by all parties, and in the presence of a court reporter. In matters when a party who is physically present in the State is permitted to use affidavits or seek temporary relief, the service member may submit testimony by affidavit.

(B) The court must allow a party to proceed pursuant to this section unless an opposing party establishes a compelling reason not to proceed by clear and convincing evidence. The court must allow a party to present evidence pursuant to a method provided by this section unless an opposing party established that the method will cause a substantial injustice, deny effective cross examination, deny the right to confront the witness, or abridge another constitutional right.

HISTORY: 2009 Act No. 25, Section 2, eff June 2, 2009.






CHAPTER 3 - LIMITATION OF CIVIL ACTIONS

SECTION 15-3-20. General rule as to time for commencement.

(A) Civil actions may only be commenced within the periods prescribed in this title after the cause of action has accrued, except when, in special cases, a different limitation is prescribed by statute.

(B) A civil action is commenced when the summons and complaint are filed with the clerk of court if actual service is accomplished within one hundred twenty days after filing.

HISTORY: 1962 Code Section 10-102; 1952 Code Section 10-102; 1942 Code Section 356; 1932 Code Section 356; Civ. P. '22 Section 313; Civ. P. '12 Section 119; Civ. P. '02 Section 94; 1870 (14) 444 Section 97; 2002 Act No. 281, Section 1.



SECTION 15-3-30. Exceptions where defendant is out of State.

If when a cause of action shall accrue against any person he shall be out of the State, such action may be commenced within the terms in this chapter respectively limited after the return of such person into this State. And if, after such cause of action shall have accrued, such person shall depart from and reside out of this State or remain continuously absent therefrom for the space of one year or more, the time of his absence shall not be deemed or taken as any part of the time limited for the commencement of such action.

HISTORY: 1962 Code Section 10-103; 1952 Code Section 10-103; 1942 Code Section 358; 1932 Code Section 358; Civ. P. '22 Section 341; Civ. P. '12 Section 147; Civ. P. '02 Section 121; 1870 (14) 448 Section 123.



SECTION 15-3-40. Exceptions as to persons under disability.

If a person entitled to bring an action mentioned in Article 5 of this chapter or an action under Chapter 78 of this title, except for a penalty or forfeiture or against a sheriff or other officer for an escape, is at the time the cause of action accrued either:

(1) within the age of eighteen years; or

(2) insane;

the time of the disability is not a part of the time limited for the commencement of the action, except that the period within which the action must be brought cannot be extended:

(a) more than five years by any such disability, except infancy; nor

(b) in any case longer than one year after the disability ceases.

HISTORY: 1962 Code Section 10-104; 1952 Code Section 10-104; 1942 Code Section 359; 1932 Code Section 359; Civ. P. '22 Section 342; Civ. P. '12 Section 148; Civ. P. '02 Section 122; 1870 (14) 448 Section 124; 1918 (30) 715; 1976 Act No. 695, Section 1; 1988 Act No. 352, Section 1; 1996 Act No. 234, Section 1.



SECTION 15-3-50. Disability must exist when right accrued.

No person shall avail himself of a disability unless it existed when his right of action accrued.

HISTORY: 1962 Code Section 10-105; 1952 Code Section 10-105; 1942 Code Section 364; 1932 Code Section 364; Civ. P. '22 Section 347; Civ. P. '12 Section 153; Civ. P. '02 Section 127; 1870 (14) 448 Section 129.



SECTION 15-3-60. Effect of two or more disabilities.

When two or more disabilities shall coexist at the time the right of action accrues the limitation shall not attach until they all be removed.

HISTORY: 1962 Code Section 10-106; 1952 Code Section 10-106; 1942 Code Section 365; 1932 Code Section 365; Civ. P. '22 Section 348; Civ. P. '12 Section 154; Civ. P. '02 Section 128; 1870 (14) 448 Section 130.



SECTION 15-3-80. Suits by and against enemy aliens.

When a person shall be an alien subject or citizen of a country at war with the United States the time of the continuance of the war shall not be a part of the period limited for the commencement of the action.

HISTORY: 1962 Code Section 10-108; 1952 Code Section 10-108; 1942 Code Section 361; 1932 Code Section 361; Civ. P. '22 Section 344; Civ. P. '12 Section 150; Civ. P. '02 Section 124; 1870 (14) 448 Section 126.



SECTION 15-3-90. Effect of reversal of judgment.

If an action shall be commenced within the time prescribed therefor and a judgment therein be reversed on appeal the plaintiff or, if he die and the cause of action survive, his heirs or representative may commence a new action within one year after the reversal.

HISTORY: 1962 Code Section 10-109; 1952 Code Section 10-109; 1942 Code Section 362; 1932 Code Section 362; Civ. P. '22 Section 345; Civ. P. '12 Section 151; Civ. P. '02 Section 125; 1870 (14) 448 Section 127.



SECTION 15-3-100. Effect of stay of action by injunction or statutory prohibition.

When the commencement of an action shall be stayed by injunction or statutory prohibition the time of the continuance of the injunction or prohibition shall not be part of the time limited for the commencement of the action.

HISTORY: 1962 Code Section 10-110; 1952 Code Section 10-110; 1942 Code Section 363; 1932 Code Section 363; Civ. P. '22 Section 346; Civ. P. '12 Section 152; Civ. P. '02 Section 126; 1870 (14) 448 Section 128.



SECTION 15-3-110. Limitations are not applicable to bills, notes or other evidences of debt of moneyed corporations.

This chapter shall not affect actions to enforce the payment of bills, notes or other evidences of debt issued by moneyed corporations or issued or put in circulation as money.

HISTORY: 1962 Code Section 10-111; 1952 Code Section 10-111; 1942 Code Section 366; 1932 Code Section 366; Civ. P. '22 Section 349; Civ. P. '12 Section 155; Civ. P. '02 Section 129; 1870 (14) 449 Section 131.



SECTION 15-3-120. Effect of new promises in writing or part payments.

No acknowledgment or promise shall be sufficient evidence of a new or continuing contract whereby to take the case out of the operation of this chapter unless it be contained in some writing signed by the party to be charged thereby. But payment of any part of principal or interest is equivalent to a promise in writing.

HISTORY: 1962 Code Section 10-112; 1952 Code Section 10-112; 1942 Code Section 368; 1932 Code Section 368; Civ. P. '22 Section 351; Civ. P. '12 Section 157; Civ. P. '02 Section 131; 1870 (14) 450 Section 133.



SECTION 15-3-130. Suits on causes saved from bar of statute by part payment or written acknowledgment.

All actions upon causes of action which would be barred by the statute of limitations but for part payment or a written acknowledgment shall be brought on the original cause of action and the part payment or written acknowledgment shall be evidence to prevent the bar of the statute of limitations.

HISTORY: 1962 Code Section 10-114; 1952 Code Section 10-114; 1942 Code Section 370; 1932 Code Section 370; Civ. P. '22 Section 353; Civ. P. '12 Section 159; Civ. P. '02 Section 131b; 1900 (23) 345.



SECTION 15-3-140. Contract provision shortening statutory period.

No clause, provision or agreement in any contract of whatsoever nature, verbal or written, whereby it is agreed that either party shall be barred from bringing suit upon any cause of action arising out of the contract if not brought within a period less than the time prescribed by the statute of limitations, for similar causes of action, shall bar such action, but the action may be brought notwithstanding such clause, provision or agreement if brought within the time prescribed by the statute of limitations in reference to like causes of action.

HISTORY: 1962 Code Section 10-116; 1952 Code Section 10-116; 1942 Code Section 395; 1932 Code Section 395; Civ. P. '22 Section 338; Civ. P. '12 Section 144; 1911 (27) 130.



SECTION 15-3-150. No civil action for criminal conversation permitted.

No civil action may be brought in this State for the tort of criminal conversation.

HISTORY: 1988 Act No. 391, Section 1.



SECTION 15-3-210. Short title.

This article may be cited as the "Year 2000 Commerce Protection Act".

HISTORY: 1999 Act No. 120, Section 1.



SECTION 15-3-220. Legislative intent.

It is the intent of the South Carolina General Assembly that this article provide persons engaged in commerce in South Carolina, who suffer economic loss as a result of a Year 2000 problem, the opportunity to recover and be made whole for that economic loss while providing persons responsible for the Year 2000 problem a safe harbor from unlimited liability. This article is intended to be in addition to and supplement those protections offered by the federal Year 2000 Information and Readiness Disclosure Act.

HISTORY: 1999 Act No. 120, Section 1.



SECTION 15-3-230. Definitions.

As used in this article:

(1) "Claim" means any cause of action in state courts, federal court, or arbitration related to a Year 2000 problem.

(2) "Contract" means any agreement for the delivery of goods or services in South Carolina, any agreement entered into in South Carolina for the delivery of goods or services, or any other agreement governed by the South Carolina Uniform Commercial Code.

(3) "Economic loss" means any damage for breach of contract or breach of warranty recognized under South Carolina law.

(4) "Person" means any individual, corporation, partnership, or other private entity capable under South Carolina law of entering into a contract as defined in item (2) of this section.

(5) "Year 2000 problem" means any computing, physical, enterprise, or distribution system complication, corruption or failure that has occurred or may occur as a result of computer hardware systems, software programs, semiconductors or other digitally operated systems inability to process properly the change of the year from 1999 to 2000 or the leap year change. This complication, corruption, or failure may result from, but is not limited to, the common computer programming practice of using a two-digit field to represent a year, which can result in erroneous date calculations; an ambiguous interpretation of the term or field "00"; the failure to recognize 2000 as a leap year; algorithms that use "99" or "00" to activate another function; or the use of any other applications, software, or hardware that are date-sensitive.

HISTORY: 1999 Act No. 120, Section 1.



SECTION 15-3-240. Who may recover losses; recovery limited to economic loss and attorney's fees; exceptions; frivolous claims.

(A) A person in privity of contract with another person may recover only economic loss as well as reasonable attorney's fees and costs on any claims against the other as a result of a Year 2000 problem, except that recovery based upon any of the following claims is not subject to this limitation:

(1) the claim is for personal injury to an individual; or

(2) the person defending the claim has acted with fraudulent intent or reckless disregard for the truth in the formation of the contract; or

(3) a fiduciary duty recognized by law is owed by the person defending the claim to the person bringing the claim.

(B) No claim may be made under Title 39, Chapter 5, South Carolina Unfair Trade Practices Act.

(C) Any person who successfully defends a claim based on a Year 2000 problem is entitled to recover reasonable costs and attorney's fees from the person bringing the claim if the court determines that the claim is frivolous. In determining whether or not a claim is frivolous, the court shall rely on the standards of the federal courts for the imposition of those sanctions pursuant to Rule 11 of the Federal Rules of Civil Procedure as those sanctions exist as of the date of the enactment of this article.

HISTORY: 1999 Act No. 120, Section 1.



SECTION 15-3-250. Claims pending prior to approval of this article.

This article does not affect nor apply to any claim pending before approval of the act by the Governor.

HISTORY: 1999 Act No. 120, Section 1.



SECTION 15-3-255. Contract provisions.

This article may not be construed to affect, abrogate, amend, or alter any enumerated rights, limitation of remedies, exclusion of damages, or any other provision of a contract.

HISTORY: 1999 Act No. 120, Section 1.



SECTION 15-3-260. Severability of provisions of this article.

If any section or portion of any section of this article is held to be unenforceable or invalid by a court of competent jurisdiction, the validity and enforceability of the remaining sections or portion thereof shall not be affected by that action.

HISTORY: 1999 Act No. 120, Section 1.



SECTION 15-3-310. Action by State.

The State will not sue any person for or in respect to any real property or the issues or profits thereof by reason of the right or title of the State to the same unless:

(1) Such right or title shall have accrued within twenty years before any action or other proceeding for the same shall be commenced; or

(2) The State or those from whom it claims shall have received the rents and profits of such real property or of some part thereof within the space of twenty years.

HISTORY: 1962 Code Section 10-121; 1952 Code Section 10-121; 1942 Code Section 371; 1932 Code Section 371; Civ. P. '22 Section 314; Civ. P. '12 Section 120; Civ. P. '02 Section 95; 1870 (14) Section 98; 1873 (15) 496.



SECTION 15-3-320. Action by grantee from State.

No action shall be brought for or in respect to real property by any person claiming by virtue of letters patent or grants from the State unless such action might have been commenced by the State as specified in this article in case such patent or grant had not been issued or made.

HISTORY: 1962 Code Section 10-122; 1952 Code Section 10-122; 1942 Code Section 372; 1932 Code Section 372; Civ. P. '22 Section 315; Civ. P. '12 Section 121; Civ. P. '02 Section 96; 1870 (14) 445 Section 99.



SECTION 15-3-330. Action after State grants or patents have been declared void.

When letters patent or grants of real property shall have been issued or made by the State and such letters patent or grants shall be declared void by the determination of a competent court rendered upon an allegation of a fraudulent suggestion, concealment, forfeiture, mistake, ignorance of a material fact, wrongful detaining or defective title an action for the recovery of the premises so conveyed may be brought either by the State or by any subsequent patentee or grantee of the premises, his heirs or assigns, within ten years after such determination was made but not after that period.

HISTORY: 1962 Code Section 10-123; 1952 Code Section 10-123; 1942 Code Section 373; 1932 Code Section 373; Civ. P. '22 Section 316; Civ. P. '12 Section 122; Civ. P. '02 Section 97; 1870 (14) 445 Section 100; 1873 (15) 496.



SECTION 15-3-340. Action by individual for recovery of real property.

No action for the recovery of real property or for the recovery of the possession of real property may be maintained unless it appears that the plaintiff, his ancestor, predecessor, or grantor, was seized or possessed of the premises in question within ten years before the commencement of the action.

HISTORY: 1962 Code Section 10-124; 1952 Code Sections 10-124, 10-125; 1942 Code Section 374; 1932 Code Section 374; Civ. P. '22 Section 317; Civ. P. '12 Section 123; Civ. P. '02 Section 98; 1879 (22) 76; 1913 (27) 36; 1960 (51) 1737; 1988 Act No. 553, Section 1.



SECTION 15-3-350. Action founded on title or for rents or services.

No cause of action or defense to an action founded upon a title to real property or to rents or services out of the same shall be effectual unless it appear that the person prosecuting the action or making the defense or under whose title the action is prosecuted or the defense is made, or the ancestor, predecessor or grantor of such person, was seized or possessed of the premises in question within ten years before the committing of the act in respect to which such action is prosecuted or defense made.

HISTORY: 1962 Code Section 10-126; 1952 Code Section 10-126; 1942 Code Section 375; 1932 Code Section 375; Civ. P. '22 Section 318; Civ. P. '12 Section 124; Civ. P. '02 Section 99; 1870 (14) 445 Section 102; 1873 (15) 496.



SECTION 15-3-360. Action after entry or accrual of right of entry.

No entry upon real estate shall be deemed sufficient or valid as a claim unless an action be commenced thereupon within one year after the making of such entry and within ten years from the time when the right to make such entry descended or accrued.

HISTORY: 1962 Code Section 10-127; 1952 Code Section 10-127; 1942 Code Section 376; 1932 Code Section 376; Civ. P. '22 Section 319; Civ. P. '12 Section 125; Civ. P. '02 Section 100; 1870 (14) 445 Section 103; 1873 (15) 496.



SECTION 15-3-370. Persons under disability.

If a person entitled to commence any action for the recovery of real property, or make an entry or defense founded on the title to real property or to rents or services out of the same is, at the time the title shall first descend or accrue, either:

(1) within the age of eighteen years; or

(2) insane;

the time during which the disability shall continue shall not be considered any portion of the time in this article limited for the commencement of the action or the making of the entry or defense, but the action may be commenced or entry or defense made after the period of ten years and within ten years after the disability shall cease or after the death of the person entitled who shall die under the disability. But the action shall not be commenced or entry or defense made after that period.

HISTORY: 1962 Code Section 10-128; 1952 Code Section 10-128; 1942 Code Section 384; 1932 Code Section 384; Civ. P. '22 Section 327; Civ. P. '12 Section 133; Civ. P. '02 Section 108; 1870 (14) 446 Section 111; 1873 (15) 496; 1976 Act No 695, Section 1; 1996 Act No. 234, Section 2.



SECTION 15-3-380. Effect of forty-year lapse.

No action shall be commenced in any case for the recovery of real property or for any interest therein against a person in possession under claim of title by virtue of a written instrument unless the person claiming, his ancestor or grantor, was actually in the possession of the same or a part thereof within forty years from the commencement of such action. And the possession of a defendant, sole or connected, pursuant to the provisions of this section shall be deemed valid against the world after the lapse of such a period.

HISTORY: 1962 Code Section 10-129; 1952 Code Section 10-129; 1942 Code Section 385; 1932 Code Section 385; Civ. P. '22 Section 328; Civ. P. '12 Section 134; Civ. P. '02 Section 109; 1873 (15) 496.



SECTION 15-3-510. General rule.

The periods for the commencement of actions other than for the recovery of real property shall be as prescribed in the following sections.

HISTORY: 1962 Code Section 10-141; 1952 Code Section 10-141; 1942 Code Section 386; 1932 Code Section 386; Civ. P. '22 Section 329; Civ. P. '12 Section 135; Civ. P. '02 Section 110; 1870 (14) 447 Section 112.



SECTION 15-3-520. Within twenty years.

Within twenty years:

(a) an action upon a bond or other contract in writing secured by a mortgage of real property;

(b) an action upon a sealed instrument, other than a sealed note and personal bond for the payment of money only whereon the period of limitation is the same as prescribed in Section 15-3-530, except that a sealed contract for sale or an offer to buy or sell goods whereon the period of limitation is the same as prescribed in Section 36-2-725.

HISTORY: 1962 Code Section 10-142; 1952 Code Section 10-142; 1942 Code Section 387; 1932 Code Section 387; Civ. P. '22 Section 330; Civ. P. '12 Section 136; Civ. P. '02 Section 111; 1870 (14) 447 Section 113; 1880 (17) 415; 1946 (44) 1436; 1988 Act No. 494, Section 8(1).



SECTION 15-3-530. Three years.

Within three years:

(1) an action upon a contract, obligation, or liability, express or implied, excepting those provided for in Section 15-3-520;

(2) an action upon a liability created by statute other than a penalty or forfeiture;

(3) an action for trespass upon or damage to real property;

(4) an action for taking, detaining, or injuring any goods or chattels including an action for the specific recovery of personal property;

(5) an action for assault, battery, or any injury to the person or rights of another, not arising on contract and not enumerated by law, and those provided for in Section 15-3-545;

(6) an action under Sections 15-51-10 to 15-51-60 for death by wrongful act, the period to begin to run upon the death of the person on account of whose death the action is brought;

(7) any action for relief on the ground of fraud in cases which prior to the adoption of the Code of Civil Procedure in 1870 were solely cognizable by the court of chancery, the cause of action in the case not considered to have accrued until the discovery by the aggrieved party of the facts constituting the fraud;

(8) an action on any policy of insurance, either fire or life, whereby any person or property, resident or situate in this State, may be or may have been insured, or for or on account of any loss arising under the policy, any clause, condition, or limitation contained in the policy to the contrary notwithstanding; and

(9) an action against directors or stockholders of a monied corporation or a banking association to recover a penalty or forfeiture imposed or to enforce a liability created by law, the cause of action in the case not considered to have accrued until the discovery by the aggrieved party of the facts upon which the penalty or forfeiture attached or the liability was created, unless otherwise provided in the law under which the corporation is organized.

HISTORY: 1962 Code Section 10-143; 1952 Code Section 10-143; 1942 Code Sections 367, 388, 413; 1932 Code Sections 367, 388, 413; Civ. P. '22 Sections 331, 350, 369; Civ. C. '12 Section 3957; Civ. P. '12 Sections 137, 156; Civ. C. '02 Section 2853; Civ. P. '02 Sections 112, 130; 1870 (14) 447 Section 114, 450 Section 132; 1891 (20) 1042; 1903 (24) 96; 1977 Act No. 182, Section 1; 1988 Act No. 391, Section 2; 1988 Act No. 432, Section 1; 2001 Act No. 102, Section 1.



SECTION 15-3-535. Limitation on actions commenced under Section 15-3-530(5).

Except as to actions initiated under Section 15-3-545, all actions initiated under Section 15-3-530(5) must be commenced within three years after the person knew or by the exercise of reasonable diligence should have known that he had a cause of action.

HISTORY: 1977 Act No. 182, Section 5; 1988 Act No. 432, Section 2.



SECTION 15-3-540. Three years.

Within three years:

(1) An action against a sheriff, coroner or constable upon a liability incurred by the doing of an act in his official capacity and in virtue of his office or by the omission of an official duty, including the nonpayment of money collected upon an execution, subject to the provisions of Section 15-3-560; and

(2) An action upon a statute for a penalty or forfeiture when the action is given to the party aggrieved or to such party and the State, except when the statute imposing it prescribes a different limitation.

HISTORY: 1962 Code Section 10-144; 1952 Code Section 10-144; 1942 Code Section 389; 1932 Code Section 389; Civ. P. '22 Section 332; Civ. P. '12 Section 138; Civ. P. '02 Section 113; 1870 (14) 447 Section 115.



SECTION 15-3-545. Actions for medical malpractice.

(A) In any action, other than actions controlled by subsection (B), to recover damages for injury to the person arising out of any medical, surgical, or dental treatment, omission, or operation by any licensed health care provider as defined in Article 5, Chapter 79, Title 38 acting within the scope of his profession must be commenced within three years from the date of the treatment, omission, or operation giving rise to the cause of action or three years from date of discovery or when it reasonably ought to have been discovered, not to exceed six years from date of occurrence, or as tolled by this section.

(B) When the action is for damages arising out of the placement and inadvertent, accidental, or unintentional leaving of a foreign object in the body or person of any one or the negligent placement of any appliance or apparatus in or upon any such person by any licensed health care provider acting within the scope of his profession by reason of any medical, surgical, or dental treatment or operation, the action must be commenced within two years from date of discovery or when it reasonably ought to have been discovered; provided, that, in no event shall there be a limitation on the commencement of the action less than three years after the placement or leaving of the appliance or apparatus.

(C) The provisions of this section apply only to causes of action which arise after June 10, 1977, and, as to causes of action which arise prior to June 10, 1977, the statute of limitations existing prior to June 10, 1977, applies.

(D) Notwithstanding the provisions of Section 15-3-40, if a person entitled to bring an action against a licensed health care provider acting within the scope of his profession is under the age of majority at the date of the treatment, omission, or operation giving rise to the cause of action, the time period or periods limiting filing of the action are not tolled for a period of more than seven years on account of minority, and in any case more than one year after the disability ceases. Such time limitation is tolled for minors for any period during which parent or guardian and defendant's insurer or health care provider have committed fraud or collusion in the failure to bring an action on behalf of the injured minor.

HISTORY: 1962 Code Section 10-145.1; 1977 Act No. 182, Section 2; 1988 Act No. 432, Section 3.



SECTION 15-3-550. Two years.

Within two years:

(1) an action for libel, slander, or false imprisonment; and

(2) an action upon a statute for a forfeiture or penalty to the State.

HISTORY: 1962 Code Section 10-145; 1952 Code Section 10-145; 1942 Code Section 390; 1932 Code Section 390; Civ. P. '22 Section 333; Civ. P. '12 Section 139; Civ. P. '02 Section 114; 1870 (14) 448, Section 116; 1988 Act No. 391, Section 3; 2001 Act No. 102, Section 2.



SECTION 15-3-555. Statute of limitations for action based on sexual abuse or incest.

(A) An action to recover damages for injury to a person arising out of an act of sexual abuse or incest must be commenced within six years after the person becomes twenty-one years of age or within three years from the time of discovery by the person of the injury and the causal relationship between the injury and the sexual abuse or incest, whichever occurs later.

(B) Parental immunity is not a defense against claims based on sexual abuse or incest that occurred before, on, or after this section's effective date.

HISTORY: 2001 Act No. 102, Section 3.



SECTION 15-3-560. One year.

Within one year:

(1) An action concerning or in any manner relating to wages claimed under a Federal statute or regulation;

(2) An action against a sheriff or other officer for the escape of a prisoner arrested or imprisoned on civil process; and

(3) An action against any county of this State having a population as shown by the United States official census of 1930 or any subsequent United States official census in excess of eighty-five thousand brought by any former, present or future officer, including county auditors and county treasurers, employee or agent thereof on account of any claim for salary, wages, fees, costs or other emolument or claim alleged to be due him on account of services rendered or performed, or brought upon any such claim by an assignee or personal representative thereof.

HISTORY: 1962 Code Section 10-146; 1952 Code Section 10-146; 1942 Code Sections 391, 396-1; 1932 Code Section 391; Civ. P. '22 Section 334; Civ. P. '12 Section 140; Civ. P. '02 Section 115; 1870 (14) 448 Section 117; 1938 (40) 1631; 1945 (44) 337.



SECTION 15-3-570. Action for penalty.

An action upon a statute for a penalty or forfeiture given, in whole or in part, to any person who will prosecute for it must be commenced within one year after the commission of the offense. If the action be not commenced within the year by a private party it may be commenced within two years thereafter in behalf of the State by the Attorney General or the solicitor of the circuit where the offense was committed, unless a different limitation be prescribed in the statute under which the action is brought.

HISTORY: 1962 Code Section 10-147; 1952 Code Section 10-147; 1942 Code Section 393; 1932 Code Section 393; Civ. P. '22 Section 336; Civ. P. '12 Section 142; Civ. P. '02 Section 117; 1870 (14) 448 Section 119.



SECTION 15-3-580. Actions by motor carriers for charges.

All actions at law by motor carriers subject to Chapter 23 of Title 58 for the recovery of their charges or any part thereof shall be commenced within two years from the time the cause of action accrues and not thereafter. The cause of action by a motor carrier for its charges shall for the purpose of this section be deemed to accrue upon delivery or tender of delivery by the carrier.

HISTORY: 1962 Code Section 10-147.1; 1952 (47) 2170.



SECTION 15-3-590. Actions against motor carriers for overcharges.

(1) Actions at law for the recovery of overcharges against motor carriers subject to Chapter 23 of Title 58 shall be commenced within two years from the time the cause of action accrues and not thereafter, subject to the provisions of subsection (2) of this section; provided, that if a claim for the overcharge has been presented in writing to the carrier within the two-year period of limitation, the period shall be extended to include six months from the time notice in writing was given by the carrier to the claimant of disallowance of the claim, or any part or parts thereof.

(2) The cause of action against a motor carrier for overcharges shall for the purpose of this section be deemed to accrue at the time the charges are paid to the carrier.

(3) The term "overcharges" as used in this section shall be deemed to mean charges for transportation services in excess of those applicable thereto under the tariffs lawfully on file with the Public Service Commission.

HISTORY: 1962 Code Section 10-147.2; 1952 (47) 2170.



SECTION 15-3-600. Action for other relief.

An action for relief not provided for in this chapter must be commenced within ten years after the cause of action shall have accrued.

HISTORY: 1962 Code Section 10-148; 1952 Code Section 10-148; 1942 Code Section 394; 1932 Code Section 394; Civ. P. '22 Section 337; Civ. P. '12 Section 143; Civ. P. '02 Section 118; 1870 (14) 448 Section 120.



SECTION 15-3-610. Action upon current account.

In an action brought to recover a balance due upon a mutual, open and current account when there have been reciprocal demands between the parties, the cause of action shall be deemed to have accrued from the time of the last item proved in the account on either side.

HISTORY: 1962 Code Section 10-149; 1952 Code Section 10-149; 1942 Code Section 392; 1932 Code Section 392; Civ. P. '22 Section 335; Civ. P. '12 Section 141; Civ. P. '02 Section 116; 1870 (14) 448 Section 118.



SECTION 15-3-620. Actions by State.

The limitations prescribed by this article shall apply to actions brought in the name of the State or for its benefit in the same manner as to actions by private parties; provided, however, that limitations against claims for charges for care, training, maintenance or treatment received by any patient or trainee from the South Carolina State Hospital, any State training school, or any State mental health facility, shall commence to run against the State, its boards, commissions or agencies charged with the operation of the above institutions only from the last date upon which care, training, maintenance or treatment was furnished to any such patient or trainee.

HISTORY: 1962 Code Section 10-150; 1952 Code Section 10-150; 1942 Code Section 396; 1932 Code Section 396; Civ. P. '22 Section 339; Civ. P. '12 Section 145; Civ. P. '02 Section 119; 1870 (14) 448 Section 121; 1954 (48) 1732.



SECTION 15-3-630. Actions against architects, professional engineers or contractors; definitions.

As used in Sections 15-3-630 to 15-3-670, the terms set out hereinbelow shall be defined as follows: (a) "Person" shall mean an individual, corporation, partnership, business, trust, unincorporated organization, association or joint-stock company; (b) "substantial completion" shall mean that degree of completion of a project, improvement, or a specified area or portion thereof (in accordance with the contract documents, as modified by any change orders agreed to by the parties) upon attainment of which the owner can use the same for the purpose for which it was intended; the date of substantial completion may be established by written agreement between the contractor and owner.

HISTORY: 1962 Code Section 10-151; 1970 (56) 2397.



SECTION 15-3-640. Actions based upon defective or unsafe condition of improvement to real property; right to contract for guarantee of structure for extended period.

No actions to recover damages based upon or arising out of the defective or unsafe condition of an improvement to real property may be brought more than eight years after substantial completion of the improvement. For purposes of this section, an action based upon or arising out of the defective or unsafe condition of an improvement to real property includes:

(1) an action to recover damages for breach of a contract to construct or repair an improvement to real property;

(2) an action to recover damages for the negligent construction or repair of an improvement to real property;

(3) an action to recover damages for personal injury, death, or damage to property;

(4) an action to recover damages for economic or monetary loss;

(5) an action in contract or in tort or otherwise;

(6) an action for contribution or indemnification for damages sustained on account of an action described in this section;

(7) an action against a surety or guarantor of a defendant described in this section;

(8) an action brought against any current or prior owner of the real property or improvement, or against any other person having a current or prior interest in the real property or improvement;

(9) an action against owners or manufacturers of components, or against any person furnishing materials, or against any person who develops real property, or who performs or furnishes the design, plans, specifications, surveying, planning, supervision, testing, or observation of construction, or construction of an improvement to real property, or a repair to an improvement to real property.

This section describes an outside limitation of eight years after the substantial completion of the improvement, within which normal statutes of limitations continue to run.

A building permit for the construction of an improvement to real property must contain in bold type notice to the owner or possessor of the property of his rights under this section to contract for a guarantee of the structure being free from defective or unsafe conditions beyond eight years after substantial completion of the improvement. The Department of Consumer Affairs shall publish in conspicuous places the right of an owner or possessor to contract for extended liability under this section. Nothing in this section prohibits a person from entering into a contractual agreement prior to the substantial completion of the improvement which extends any guarantee of a structure or component being free from defective or unsafe conditions beyond eight years after substantial completion of the improvement or component.

For any improvement to real property, a certificate of occupancy issued by a county or municipality, in the case of new construction or completion of a final inspection by the responsible building official in the case of improvements to existing improvements, shall constitute proof of substantial completion of the improvement under the provisions of Section 15-3-630, unless the contractor and owner, by written agreement, establish a different date of substantial completion.

HISTORY: 1962 Code Section 10-152; 1970 (56) 2397; 1986 Act No. 412, Section 1; 2005 Act No. 27, Section 2, eff July 1, 2005.



SECTION 15-3-660. Construction of Sections 15-3-640 through 15-3-670; extension of limitations periods.

Nothing in Sections 15-3-640 through 15-3-670 may be construed as extending the period, or periods, provided by the laws of South Carolina, except by agreement between the parties for the bringing of any action.

HISTORY: 1962 Code Section 10-154; 1970 (56) 2397; 1986 Act No. 412, Section 2.



SECTION 15-3-670. Circumstances in which limitations provided by Sections 15-3-640 through 15-3-660 are not available as defense.

(A) The limitation provided by Sections 15-3-640 through 15-3-660 may not be asserted as a defense by a person in actual possession or control, as owner, tenant, or otherwise, of the improvement at the time the defective or unsafe condition constitutes the proximate cause of the injury or death for which it is proposed to bring an action, in the event the person in actual possession or control knows, or reasonably should have known, of the defective or unsafe condition. The limitations provided by Sections 15-3-640 through 15-3-660 are not available as a defense to a person guilty of fraud, gross negligence, or recklessness in providing components in furnishing materials, in developing real property, in performing or furnishing the design, plans, specifications, surveying, planning, supervision, testing or observation of construction, construction of, or land surveying, in connection with such an improvement, or to a person who conceals any such cause of action.

(B) For the purposes of subsection (A), the violation of a building code of a jurisdiction or political subdivision does not constitute per se fraud, gross negligence, or recklessness, but this type of violation may be admissible as evidence of fraud, negligence, gross negligence, or recklessness.

(C) The limitation provided by Section 15-3-640 may not be asserted as a defense to an action for personal injury, including a personal injury resulting in death, or property damage which is:

(1) by its nature not discoverable in the exercise of reasonable diligence at the time of its occurrence; and

(2) the result of ingestion of or exposure to some toxic or harmful or injury producing substance, element, or particle, including radiation, over a period of time as opposed to resulting from a sudden and fortuitous trauma.

HISTORY: 1962 Code Section 10-155; 1970 (56) 2397; 1986 Act No. 412, Section 3; 2011 Act No. 52, Section 5, eff January 1, 2012.



SECTION 15-3-680. Construction of Sections 15-3-640 through 15-3-670; creation of causes of action not heretofore recognized; preclusion of causes of action accrued on May 12, 1986.

Nothing in Sections 15-3-640 through 15-3-670 of the 1976 Code may be construed as creating any cause of action not heretofore existing or recognized or barring any cause of action existing or accrued on May 12, 1986.

HISTORY: 1986 Act No. 412, Section 4.



SECTION 15-3-690. Immunity from civil liability for liquefied petroleum gas dealers; definitions; scope.

(A) As used in this subsection, the following definitions apply:

(1) "System" or "systems" means assembly of equipment consisting of the container and any device that is connected to the container for the utilization of liquefied petroleum gas.

(2) "Dealer" means a person engaging in the installation of liquefied petroleum gas systems or in the manufacture, distribution, sale, storing, or transporting by tank truck, tank trailer, or container of liquefied petroleum gases or engaging in installing, servicing, repairing, adjusting, disconnecting, or connecting appliances to liquefied petroleum gas systems and containers.

(3) "Liquefied petroleum gas" means material composed predominately of hydrocarbons or mixtures of hydrocarbons, including propane, propylene, butanes (normal butane or isobutane), and butylenes.

(B) A liquefied petroleum gas dealer shall be immune from civil liability if the proximate cause of the injury or damage was:

(1) an alteration, modification, or repair of the liquefied petroleum gas system or gas burning appliance that could not have been discovered by the liquefied petroleum gas dealer in the exercise of reasonable care; or

(2) the use of the liquefied petroleum gas system or gas burning appliance in a manner or for a purpose other than that for which the liquid petroleum gas system or gas burning appliance was intended to be used or for which could reasonably have been foreseen, provided that the liquefied petroleum gas dealer or the manufacturer of the liquefied petroleum gas system or gas burning appliance took reasonable steps to warn the ultimate consumer of the hazards associated with foreseeable misuses of the liquefied petroleum gas system or gas burning appliance.

(C) Nothing in this subsection shall be construed as affecting, modifying, or eliminating the liability of a manufacturer of the liquefied petroleum gas system or gas burning appliance, or its employees or agents from any other legal claim, including, but not limited to, product liability claims.

(D) Nothing in this subsection shall apply to a cylinder exchange company as defined pursuant to Section 40-82-20(3) or a reseller as defined pursuant to Section 40-82-20(7).

HISTORY: 2010 Act No. 155, Section 1, eff upon approval (became law without the Governor's signature on May 13, 2010).






CHAPTER 5 - PARTIES

SECTION 15-5-45. Capacity of partnerships to sue and be sued; effect of judgment.

Any partnership formed under the laws of this State or of another jurisdiction shall have the capacity with or without the joinder of one or more of its partners to sue and be sued in the courts and agencies of this State as a separate entity under the name specified in any recorded certificate of partnership, or, if the partnership conducts business under an assumed name or there is no recorded certificate, under the name by which it does business. All judgments and executions against any such partnership shall bind its real and personal property. Its partners shall also be liable for judgment and be subject to execution to the extent and in the manner provided by law.

HISTORY: 1986 Act No. 533, Section 4.



SECTION 15-5-90. Survival of right of action.

Causes of action for and in respect to any and all injuries and trespasses to and upon real estate and any and all injuries to the person or to personal property shall survive both to and against the personal or real representative, as the case may be, of a deceased person and the legal representative of an insolvent person or a defunct or insolvent corporation, any law or rule to the contrary notwithstanding.

HISTORY: 1962 Code Section 10-209; 1952 Code Section 10-209; 1942 Code Section 419; 1932 Code Section 419; Civ. P. '22 Section 375; Civ. C. '12 Section 3963; Civ. C. '02 Section 2859; R.S. 2323; 1892 (21) 18; 1905 (24) 945.



SECTION 15-5-100. Damages under Sections 15-5-90 or 15-51-10 may include funeral expenses.

Damages recoverable under either Sections 15-5-90 or 15-51-10 may include reasonable funeral expenses, but such funeral expenses shall be sought in only one action.

HISTORY: 1962 Code Section 10-209:1; 1962 (52) 1946.



SECTION 15-5-110. Executors' or administrators' actions against trespassers.

Executors or administrators in cases of trespass done to their decedents, as of the goods and chattels of the decedents carried away in their life, shall have an action against the trespassers and may recover their damages in like manner as they, whose executors or administrators they are, should have had it if they were alive.

HISTORY: 1962 Code Section 10-210; 1952 Code Section 10-210; 1942 Code Section 415; 1932 Code Section 415; Civ. P. '22 Section 371; Civ. C. '12 Section 3959; Civ. C. '02 Section 2855; G.S. 2187; R.S. 2319; 4 Ed. 3c. 7; 1712 (2) 425; 1972 (57) 2485.



SECTION 15-5-120. Actions against executors or administrators when one or more is out of State.

In cases in which there are two or more executors or administrators to any estate and any one or more of them has withdrawn or shall withdraw or shall reside out of the State, any creditor or person having a right or cause of action against such estate may commence his action against all the executors or administrators, naming and setting forth therein the executor or administrator, one or more, who is out of the State. In such case if the summons be served in the usual form upon those who are within the State the suit shall be deemed to be good and effectual in law to all intents and purposes, saving only that the judgment in such cases shall not extend to work any devastavit upon the person so absent or to affect him in his private right.

HISTORY: 1962 Code Section 10-211; 1952 Code Section 10-211; 1942 Code Section 417; 1932 Code Section 417; Civ. P. '22 Section 373; Civ. C. '12 Section 3961; Civ. C. '02 Section 2857; G.S. 2189; R.S. 2321; 1793 (7) 282.



SECTION 15-5-130. Representative of deceased nonresident motor vehicle operator.

In the event a nonresident who shall have operated a motor vehicle on the public highways or streets of any incorporated municipality of this State causing injuries or death shall have died, any person who may have an interest therein may apply to the probate court of the county of residence of such party so interested or of the county in which such wrong may have been inflicted for the appointment of a personal representative of such deceased wrongdoer and, upon such appointment, action may be commenced against such personal representative of such nonresident deceased and service of such process shall be made upon such personal representative and a copy of such process mailed to the address of such deceased person as provided in Section 15-9-370.

HISTORY: 1962 Code Section 10-212; 1952 Code Section 10-212; 1949 (46) 342.



SECTION 15-5-140. Representative of deceased nonresident motor vehicle operator; substitution of other representative.

The foreign personal representative of any such deceased wrongdoer or any other person interested in defending such action may within sixty days after service as provided in Section 15-9-370 apply to the court in which such action may be pending for an order staying such action for a reasonable period of not exceeding sixty days and during such time may apply to the probate court and procure the appointment of some other suitable person to act as personal representative of such deceased person. Upon such appointment such personal representative shall be forthwith made a party defendant on motion of plaintiff without further service of process. If no such application for a stay be made the personal representative so originally appointed shall answer such process within sixty days from the date of such service upon him or be adjudged in default.

HISTORY: 1962 Code Section 10-213; 1952 Code Section 10-213; 1949 (46) 342.



SECTION 15-5-150. Foreign corporations as defendants.

An action against a corporation created by or under the laws of any other state, government or country may be brought in the circuit court:

(1) By any resident of this State for any cause of action; or

(2) By a plaintiff not a resident of this State when the cause of action shall have arisen or the subject of the action shall be situated within this State.

HISTORY: 1962 Code Section 10-214; 1952 Code Section 10-214; 1942 Code Section 826; 1932 Code Section 826; Civ. P. '22 Section 774; Civ. P. '12 Section 461; Civ. P. '02 Section 423; 1870 (14) 522 Section 442.



SECTION 15-5-160. By what name unincorporated associations may be sued.

All unincorporated associations may be sued and proceeded against under the name and style by which they are usually known without naming the individual members of the association.

HISTORY: 1962 Code Section 10-215; 1952 Code Section 10-215; 1942 Code Section 7796; 1932 Code Section 7796; Civ. C. '22 Section 5070; Civ. C. '12 Section 3336; Civ. C. '02 Section 2229; G.S. 1410; R.S. 1776; 1865 (13) 315.



SECTION 15-5-170. Action by and against married woman.

A married woman may sue and be sued as if she were unmarried. When the action is between herself and her husband she may likewise sue or be sued alone.

HISTORY: 1962 Code Section 10-216; 1952 Code Section 10-216; 1942 Code Section 400; 1932 Code Section 400; Civ. P. '22 Section 357; Civ. P. '12 Section 163; Civ. P. '02 Section 135; 1870 (14) Section 137; 1925 (34) 263.



SECTION 15-5-210. Unemancipated child as party to motor vehicle accident action.

An unemancipated child may sue and be sued by his parents in an action for personal injuries arising out of a motor vehicle accident. In any such action there shall be appointed a guardian ad litem as provided by law for such child.

HISTORY: 1962 Code Section 46-802.2; 1974 (58) 2718.






CHAPTER 7 - VENUE

SECTION 15-7-10. Actions which must be tried where subject matter situated.

An action for the following causes must be tried in the county in which the subject of the action or some part of the property is situated, subject to the power of the court to change the place of trial in certain cases as provided in Section 15-7-100:

(1) for the recovery of real property or of an estate or interest in real property, for the determination in any form of the right or interest, and for injuries to real property;

(2) for the partition of real property;

(3) for the foreclosure of a mortgage of real property;

(4) for the recovery of personal property distrained for any cause; and

(5) for all matters between landlord and tenant pursuant to Chapters 33 through 40 of Title 27 including, but not limited to, an action for (a) possession of land, (b) payment or collection of rent including collection of rent by distraint on a tenant's property, or (c) damage to or destruction of rental property.

HISTORY: 1962 Code Section 10-301; 1952 Code Section 10-301; 1942 Code Section 420; 1932 Code Section 420; Civ. P. '22 Section 376; Civ. P. '12 Section 172; Civ. P. '02 Section 144; 1870 (14) 453 Section 146; 1887 (19) 835; 1894 (21) 793; 2006 Act No. 354, Section 1, eff June 9, 2006.



SECTION 15-7-20. Actions which must be tried where cause of action arose.

Actions for the following causes must be tried in the county where the cause or some part thereof arose, subject to the like power of the court to change the place of trial:

(1) For the recovery of a penalty or forfeiture imposed by statute, except that when it is imposed for an offense committed on a lake, river or other stream of water situated in two or more counties the action may be brought in any county bordering on such lake, river or stream, and opposite to the place where the offense was committed; and

(2) Against a public officer or person specially appointed to execute his duties for an act done by him in virtue of his office or against a person who by his command or in his aid shall do anything touching the duties of such officer.

HISTORY: 1962 Code Section 10-302; 1952 Code Section 10-302; 1942 Code Section 421; 1932 Code Section 421; Civ. P. '22 Section 377; Civ. P. '12 Section 173; Civ. P. '02 Section 145; 1870 (14) 453 Section 147.



SECTION 15-7-30. Actions that must be tried in county where defendant resides; definitions; factors to consider in determining venue of actions against resident and nonresident individuals and domestic and foreign corporations.

(A) As used in this section:

(1) "Domestic corporation" means a "domestic corporation" as defined in Section 33-1-400.

(2) "Domestic limited partnership" means a "domestic limited partnership" as defined in Section 33-42-20.

(3) "Domestic limited liability company" means a " domestic limited liability partnership" as defined in Section 33-41-1110 with its principal place of business within this State.

(4) "Domestic limited liability partnership" means a " domestic limited liability partnership" as defined in Section 33-41-1110 with its principal place of business within this State.

(5) "Foreign corporation" means a "foreign corporation" as defined in Section 33-1-400.

(6) "Foreign limited partnership" means a "foreign limited partnership" as defined in Section 33-42-20.

(7) "Foreign limited liability company" means a "foreign limited liability partnership" as defined in Section 33-41-1150 with its principal place of business outside this State.

(8) "Foreign limited liability partnership" means a " foreign limited liability partnership" as defined in Section 33-41-1150 with its principal place of business outside this State.

(9) "Nonresident individual" means a person who is not domiciled in this State.

(10) "Principal place of business" means:

(a) the corporation's home office location within the State from which the corporation's officers direct, control, or coordinate its activities;

(b) the location of the corporation's manufacturing, sales, or purchasing facility within the State if the corporation does not have a home office within the State; or

(c) the location at which the majority of corporate activity takes place if the corporation has multiple offices, centers of manufacturing, sales, or purchasing located within the State if the corporation does not have a home office within the State and has more than one manufacturing, sales, or purchasing facility within the State. The following factors may be considered when determining the location at which the majority of corporate activity takes place:

(i) the number of employees located in any one county;

(ii) the authority of the employees located in any one county; or

(iii) the tangible corporate assets that exist in any one county.

(11) "Resident individual" means a person who is domiciled in this State.

(B) In cases not provided for in Sections 15-7-10, 15-7-20, or 15-78-100, the action must be tried in the county where it properly may be brought and tried against the defendant according to the provisions of this section. If there is more than one defendant, the action may be tried in any county where the action properly may be maintained against one of the defendants pursuant to this section. This section is subject to the power of the court in the county where the action properly may be maintained according to this section to change the place of trial as provided in Section 15-7-100 or as otherwise provided by law.

(C) A civil action tried pursuant to this section against a resident individual defendant must be brought and tried in the county in which the:

(1) defendant resides at the time the cause of action arose; or

(2) most substantial part of the alleged act or omission giving rise to the cause of action occurred.

(D) A civil action tried pursuant to this section against a nonresident individual defendant must be brought and tried in the county in which the:

(1) most substantial part of the alleged act or omission giving rise to the cause of action occurred; or

(2) plaintiff resides at the time the cause of action arose, or if the plaintiff is a domestic corporation, domestic limited partnership, domestic limited liability company, domestic limited liability partnership, foreign corporation, foreign limited partnership, foreign limited liability company, or foreign limited liability partnership, at its principal place of business at the time the cause of action arose.

(E) A civil action tried pursuant to this section against a domestic corporation, domestic limited partnership, domestic limited liability company, or domestic limited liability partnership, must be brought and tried in the county in which the:

(1) corporation, limited partnership, limited liability company, or limited liability partnership has its principal place of business at the time the cause of action arose; or

(2) most substantial part of the alleged act or omission giving rise to the cause of action occurred.

(F) A civil action tried pursuant to this section against a foreign corporation required to possess and possessing a certificate of authority under the provisions of Section 33-15-101 et seq., a foreign limited partnership required to possess and possessing a certificate of authority under the provisions of Section 33-15-101 et seq., a foreign limited liability company required to possess and possessing a certificate of authority under the provisions of Section 33-15-101 et seq., or a foreign limited liability partnership required to possess and possessing a certificate of authority under the provisions of Section 33-15-101 et seq. must be brought and tried in the county in which the:

(1) most substantial part of the alleged act or omission giving rise to the cause of action occurred; or

(2) foreign corporation, foreign limited partnership, foreign limited liability company, or foreign limited liability partnership has its principal place of business at the time the cause of action arose.

(G) A civil action tried pursuant to this section against a foreign corporation, except a foreign corporation described in subsection (F); a foreign limited partnership, except a foreign limited partnership described in subsection (F); a foreign limited liability company, except a foreign limited liability company described in subsection (F); or a foreign limited liability partnership, except a foreign limited liability partnership described in subsection (F); must be brought and tried in the county in which the:

(1) most substantial part of the alleged act or omission giving rise to the cause of action occurred;

(2) plaintiff resides at the time the cause of action arose, or if the plaintiff is a domestic corporation, domestic limited partnership, domestic limited liability company, domestic limited liability partnership, foreign corporation, foreign limited partnership, foreign limited liability company, or foreign limited liability partnership, at its principal place of business at the time the cause of action arose; or

(3) foreign corporation, foreign limited partnership, foreign limited liability company, or foreign limited liability partnership has its principal place of business at the time the cause of action arose.

(H) Owning property and transacting business in a county is insufficient in and of itself to establish the principal place of business for a corporation for purposes of this section.

HISTORY: 1962 Code Section 10-303; 1952 Code Section 10-303; 1942 Code Section 422; 1932 Code Section 422; Civ. P. '22 Section 378; Civ. P. '12 Section 174; Civ. P. '02 Section 146; 1870 (14) 453 Section 148; 1875 (15) 913; 1898 (22) 687; 1905 (24) 848; 2005 Act No. 27, Section 3, eff July 1, 2005, applicable to causes of action arising on or after that date.



SECTION 15-7-40. Suits against certain fiduciaries.

Any administrator or administratrix appointed by any probate court of this State may be sued in the county where such administration has been granted. Any executor or executrix may likewise be sued in the county where the testator's will has been proved or admitted to probate. Any guardian may likewise be sued in the county in which the letters of guardianship have been issued.

HISTORY: 1962 Code Section 10-304; 1952 Code Section 10-304; 1942 Code Section 422; 1932 Code Section 422; Civ. P. '22 Section 378; Civ. P. '12 Section 174; Civ. P. '02 Section 146; 1870 (14) 453 Section 148; 1875 (15) 913; 1898 (22) 687; 1905 (24) 848.



SECTION 15-7-50. Hearing elsewhere by consent.

Nothing in Sections 15-7-10, 15-7-30 or 15-7-40 contained shall be so construed as to prevent the hearing of any such action as is referred to in those sections by consent of the parties or their attorneys and of the guardian ad litem of any infant party to the action in a county other than that in which the action may have been brought and may be pending or other than that in which the property is situated.

HISTORY: 1962 Code Section 10-305; 1952 Code Section 10-305; 1942 Code Sections 420, 422; 1932 Code Sections 420, 422; Civ. P. '22 Sections 376, 378; Civ. P. '12 Sections 172, 174; Civ. P. '02 Sections 144, 146; 1870 (14) 453 Sections 146, 148; 1875 (15) 913; 1887 (19) 835; 1894 (21) 793; 1898 (22) 687; 1905 (24) 848.



SECTION 15-7-60. Suits for penalty on freight claims.

Any action to recover a penalty against any common carrier for loss, delay or damage to freight may be brought before any court of competent jurisdiction in any county in this State in which the cause of action for the damage in such case may be brought.

HISTORY: 1962 Code Section 10-306; 1952 Code Section 10-306; 1942 Code Section 7170; 1932 Code Section 7170; Civ. C. '22 Section 3892; Civ. C. '12 Section 2576; 1909 (26) 22.



SECTION 15-7-70. Suits against insurance companies.

All suits brought against any and all fire, life or other insurance companies doing business in this State may be brought in the county where the loss occurs. But nothing herein contained shall be so construed as to prevent the court from changing the place of trial for any of the causes provided for in Section 15-7-100.

HISTORY: 1962 Code Section 10-307; 1952 Code Section 10-307; 1942 Code Section 423; 1932 Code Sections 423, 7997; Civ. P. '22 Section 379; Civ. P. '12 Section 175; Civ. C. '22 Section 4111; Civ. C. '12 Section 2732; 1906 (25) 111.



SECTION 15-7-80. Suits by certain mutual insurance companies against members.

All suits instituted by any mutual life insurance company or mutual fire insurance company formed in this State against a member or former member of such company or any receiver of such company against any member or former member of such company shall be brought in the county in which such member resides.

HISTORY: 1962 Code Section 10-308; 1952 Code Section 10-308; 1942 Code Section 424; 1932 Code Section 424; Civ. P. '22 Section 380; 1912 (27) 776.



SECTION 15-7-90. Removal of suits by certain mutual insurance companies against members.

Wherever any such suit or proceeding has been brought, either as an independent suit or an ancillary proceeding to a receivership suit, in any county other than the county where the member or former member resides the court where such proceeding is pending shall, upon motion of such member or former member sued, on affidavit showing that he resides in a different county, remove for trial such suit or proceeding to the county where such member or former member resides.

HISTORY: 1962 Code Section 10-309; 1952 Code Section 10-309; 1942 Code Section 425; 1932 Code Section 425; Civ. P. '22 Section 381; 1912 (27) 776.



SECTION 15-7-100. Changing place of trial.

(A) The court may change the place of trial if:

(1) it is a court in a county designated for that purpose in the complaint, but the designated county is not the proper county pursuant to the provisions of Chapter 7 of Title 15 of the 1976 Code or other statutes providing for the venue of actions;

(2) there is reason to believe that a fair and impartial trial cannot be had there; or

(3) the convenience of witnesses and the ends of justice would be promoted by the change.

(B) When the place of trial is changed, all other proceedings must be in the county to which the place of trial is changed, unless otherwise provided by the consent of the parties in writing duly filed or by order of the court. The pleadings and other papers must be filed or transferred accordingly.

HISTORY: 1962 Code Section 10-310; 1952 Code Section 10-310; 1942 Code Sections 35, 426; 1932 Code Sections 35, 426; Civ. P. '22 Sections 34, 382; Civ. P. '12 Section 176; Civ. P. '02 Section 147; Civ. C. '12 Section 3832; Civ. C. '02 Section 2735; G. S. 2114; R. S. 2246; 1870 (14) 339, 453 Section 149; 1879 (17) 14; 1896 (22) 12; 1905 (24) 845; 2005 Act No. 27, Section 4, eff July 1, 2005, applicable to causes of action arising on or after that date.



SECTION 15-7-110. Procedure for changing place of trial when fair and impartial trial cannot be had in county.

When the ground for a change of place of trial in a circuit court in a case in which such court has original jurisdiction is that a fair and impartial trial cannot be had in the county in which such action was commenced the application for removal must be made by some party interested to the judge sitting in regular term. Such application must be supported by an affidavit that a fair and impartial trial cannot be had in such county. Four days' notice of such application shall be given to the adverse party, but such adverse party shall have the right to waive such notice. The circuit judge shall have the power, upon application made to him by either party and upon proper cause shown, to shorten or extend the time for the hearing of such application. If a change is ordered it shall be to a county in the same judicial circuit, and the judge shall order the record to be removed to such county.

HISTORY: 1962 Code Section 10-311; 1952 Code Section 10-311; 1942 Code Section 35; 1932 Code Section 35; Civ. P. '22 Section 34; Civ. C. '12 Section 3832; Civ. C. '02 Section 2735; G. S. 2114; R. S. 2246; 1870 (14) 339; 1896 (22) 12; 1905 (24) 845.



SECTION 15-7-120. Application of contract and arbitration agreements relative to venue of actions.

(A) Notwithstanding a provision in a contract requiring a cause of action arising under it to be brought in a location other than as provided in this title and the South Carolina Rules of Civil Procedure for a similar cause of action, the cause of action alternatively may be brought in the manner provided in this title and the South Carolina Rules of Civil Procedure for such causes of action.

(B) A provision in an arbitration agreement that arbitration proceedings must be held outside this State is not enforceable with respect to a cause of action, which, but for the arbitration agreement, is triable in the courts of this State. The enforceability of the remaining provisions of the arbitration agreement and the method of selecting a forum for the conduct of the arbitration proceedings is as provided in this title, the Federal Arbitration Act, and any applicable rules of arbitration.

(C) This act applies to contracts entered into after the effective date of this section.

HISTORY: 1990 Act No. 397, Section 1.






CHAPTER 9 - SUMMONSES, ORDERS OF PUBLICATION AND SERVICE OF PAPERS GENERALLY

SECTION 15-9-15. Affidavit as proof of service by publication.

In addition to the method of proof of service by publication provided by the South Carolina Rules of Civil Procedure, proof of service by publication may be made by affidavit before a notary public of this State that the appropriate notice has been printed or published.

HISTORY: 1988 Act No. 400, Section 1.



SECTION 15-9-17. Service of summons, complaint or other judicial documents on Sunday.

Notwithstanding another provision of law, a process server may serve a summons, complaint, or other judicial documents on Sundays; however, a process server may not serve a person who is going to or from or attending a regularly or specially scheduled church or other religious service on Sunday.

HISTORY: 2000 Act No. 360, Section 1.



SECTION 15-9-210. Service of process on domestic corporations.

(a) A domestic business or nonprofit corporation's registered agent is the agent of the corporation for service of any process, notice, or demand required or permitted by law to be served, and the service is binding upon the corporation.

(b) The business or nonprofit corporation may be served under Rule 4(d)(8) of the South Carolina Rules of Civil Procedure by registered or certified mail, return receipt requested, addressed to the office of the registered agent, or the office of the secretary of the corporation at its principal office. Service is effective upon the date of delivery as shown on the return receipt. Entry of default and default judgments shall be subject to the conditions of Rule 4(d)(8).

(c) If the business or nonprofit corporation has no registered agent, or the agent cannot be served with reasonable diligence by means authorized by rule or statute, other than under Section 15-9-710, and such appears by affidavit, the court or judge thereof, the clerk of the court of common pleas or the master may grant an order that the corporation may be served by registered or certified mail, return receipt requested, addressed to the office of the secretary of the corporation at its principal office. The summons shall state the date it was mailed under this subsection, and the date service is effective. Service is perfected five days after its deposit in the United States mail, as evidenced by the postmark, or other evidence of the date the summons and complaint was mailed pursuant to this paragraph, if mailed postpaid and correctly addressed to the address of the company's principal office which is listed on the last filed annual report of the business corporation or last filed notice of change of principal office for a nonprofit corporation or, if none has been filed, the address of the principal office specified in the initial annual report of the business corporation filed with the South Carolina Department of Revenue and, in the Articles of Incorporation (or initial annual report, if filed) for a nonprofit corporation. Entry of judgment and judgment by default may be taken as otherwise provided by Rule 55 of the Rules of Civil Procedure.

(d) This section does not prescribe the only means, or necessarily the required means, of serving a domestic business or nonprofit corporation.

HISTORY: 1962 Code Section 10-421; 1952 Code Section 10-421; 1942 Code Section 434; 1932 Code Section 434; Civ. P. '22 Section 390; Civ. P. '12 Section 184; Civ. P. '02 Section 155; 1870 (14) 456 Section 157; 1873 (15) 497; 1882 (18) 256; 1883 (18) 437; 1887 (19) 835; 1892 (21) 404; 1899 (23) 42; 1927 (35) 292; 1940 (41) 1831; 1941 (42) 275; 1947 (45) 322; 1964 (53) 1830; 1981 Act No. 146, Section 4; 1988 Act No. 444, Section 3; 1993 Act No. 42, Section 1; 1993 Act No. 181, Section 258; 1994 Act No. 384, Section 2.



SECTION 15-9-220. Service on corporations generally; who is deemed to be agent of railroad.

Service upon any person occupying an office or room in any railway station and attending to and transacting therein any business of any railroad shall be deemed service upon the corporation under the charter of which such railroad is authorized by law. Any such person shall be deemed the agent of the corporation, notwithstanding he may claim to be the agent of some other person or corporation claiming to operate the railroad by virtue of any lease, contract or agreement.

HISTORY: 1962 Code Section 10-422; 1952 Code Section 10-422; 1942 Code Section 434; 1932 Code Section 434; Civ. P. '22 Section 390; Civ. P. '12 Section 184; Civ. P. '02 Section 155; 1870 (14) 456 Section 157; 1873 (15) 497; 1882 (18) 256; 1883 (18) 437; 1887 (19) 835; 1892 (21) 404; 1899 (23) 42; 1927 (35) 292; 1940 (41) 1831; 1941 (42) 275.



SECTION 15-9-230. Service on corporations generally; qualification as to foreign corporations.

Service can be made in respect to a foreign corporation under the provisions of Section 15-9-210 only (a) when it has property within the State, (b) when the cause of action arose therein or (c) when such service shall be made in this State personally upon the president, cashier, treasurer, attorney, secretary or any other agent thereof.

HISTORY: 1962 Code Section 10-423; 1952 Code Section 10-423; 1942 Code Section 434; 1932 Code Section 434; Civ. P. '22 Section 390; Civ. P. '12 Section 184; Civ. P. '02 Section 155; 1870 (14) Section 157; 1873 (15) 497; 1882 (18) 256; 1883 (18) 437; 1887 (19) 835; 1892 (21) 404; 1899 (23) 42; 1927 (35) 292; 1940 (41) 1831; 1941 (42) 275.



SECTION 15-9-240. Service of process on authorized foreign corporation.

(a) The registered agent of a foreign business or nonprofit corporation authorized to transact business in this State is the corporation's agent for service of process, notice, or demand required or permitted by law to be served on the foreign corporation.

(b) A foreign business or nonprofit corporation may be served under Rule 4(d)(8) of the South Carolina Rules of Civil Procedure by registered or certified mail, return receipt requested, addressed to the office of the registered agent, or office of the secretary of the foreign corporation at its principal office shown in its application for a certificate of authority or in its most recent annual report. Service is effective upon the date of delivery as shown on the return receipt. Entry of default and default judgments shall be subject to the conditions of Rule 4(d)(8).

(c) If the foreign business or nonprofit corporation:

(1) has no registered agent or its registered agent cannot be served with reasonable diligence by other means authorized by rule or statute, other than under Section 15-9-710 service by publication;

(2) has withdrawn from transacting business in this State as provided by law; or

(3) has had its certificate of authority revoked as provided by law, and such appears by affidavit, the court or judge, the clerk of court of common pleas, or the master may grant an order that the corporation may be served by registered or certified mail, return receipt requested, addressed to the office of the secretary of the corporation at its principal office. The summons shall state the date it was mailed under this subsection and that service is perfected five days after its deposit in the United States mail.

(d) Service is perfected under subsection (c) five days after its deposit in the United States mail, as evidenced by the postmark, or other evidence of the date the summons and complaint was mailed pursuant to this subsection, if mailed postpaid and correctly addressed to the address of the company's principal office which is listed on the filed annual report of a business corporation or listed on the last filed notice of change of principal office for a nonprofit corporation (or in its application for certificate of authority if no annual report or notice of change of principal office has ever been filed).

(e) This section does not prescribe the only means, or necessarily the required means, of serving a foreign business or nonprofit corporation.

HISTORY: 1962 Code Section 10-424; 1952 Code Section 10-424; 1942 Code Section 7765; 1932 Code Section 7765; Civ. C. '22 Section 4029; Civ. C. '12 Section 2665; Civ. C. '02 Section 1780; R. S. 1466; 1893 (21) 409; 1922 (32) 1023; 1933 (38) 486; 1964 (53) 1830; 1981 Act No. 146, Section 5; 1988 Act No. 444, Section 3; 1993 Act No. 42, Section 2; 1994 Act No. 384, Section 3.



SECTION 15-9-245. Service of process on foreign corporation not authorized to do business in state.

(a) Every foreign business or nonprofit corporation which is not authorized to do business in this State, by doing in this State, either itself or through an agent, any business, including any business activity for which authority need not be obtained as provided by Section 33-15-101, is considered to have designated the Secretary of State as its agent upon whom process against it may be served in any action or proceeding arising in any court in this State out of or in connection with the doing of any business in this State.

(b) Service of the process is made by delivering to and leaving with the Secretary of State, or with any person designated by him to receive such service, duplicate copies of the process, notice, or demand. The Secretary of State immediately shall cause one of the copies to be forwarded by certified mail, addressed to the corporation either at its registered office in the jurisdiction of its incorporation, its principal place of business in the jurisdiction, or at the last address of the foreign business or nonprofit corporation known to the plaintiff, in that order.

(c) Proof of service must be by affidavit of compliance with this section and filed, together with a copy of the process, with the clerk of court in which the action or proceeding is pending. There must be filed with the affidavit of compliance the return receipt signed by the foreign business or nonprofit corporation or other official proof of delivery or, if acceptance was refused, there must be filed the original or a photostated or certified copy of the envelope with a notation by the postal authorities that acceptance was refused. If acceptance was refused, a copy of the notice and process, together with notice of the mailing by certified mail and of refusal to accept must be sent promptly to the foreign business or nonprofit corporation. If this section is complied with, the refusal to accept delivery of the certified mail or to sign the return receipt shall not affect the validity of the service, and the foreign corporation refusing to accept the certified mail must be charged with knowledge of the contents thereof.

(d) Service under this section may be made also by delivery of a copy of the process to any foreign business or nonprofit corporation outside the State. Proof of the delivery must be made by affidavit of the person making delivery, and the affidavit must be filed with the clerk of court in which the action or proceeding is pending.

(e) The Secretary of State shall charge a fee of ten dollars for the service.

(f) This section does not prescribe the only means, or necessarily the required means, of serving a foreign business or nonprofit corporation not authorized to do business in this State.

HISTORY: 1981 Act No. 146, Section 6; 1988 Act No. 444, Section 3; 1994 Act No. 384, Section 4.



SECTION 15-9-250. Service on foreign rural electric cooperatives.

Service of process may be made upon the Secretary of State as agent for a foreign rural electric cooperative pursuant to his appointment as such under the provisions of Section 33-49-1320. In the event of such service, the Secretary of State shall forthwith forward it by registered mail to such corporation at the address specified in the instrument appointing the Secretary of State as such agent.

HISTORY: 1962 Code Section 10-424.2; 1952 Code Section 10-424.2; 1942 Code Section 8555-116; 1939 (41) 240.



SECTION 15-9-270. Service on insurance companies.

The summons and any other legal process in any action or proceeding against it must be served on an insurance company as defined in Section 38-1-20, including fraternal benefit associations, by delivering two copies of the summons or any other legal process to the Director of the Department of Insurance, as attorney of the company with a fee of ten dollars, of which five dollars must be retained by the director to offset the costs he incurs in service of process and of which five dollars must be deposited to the credit of the general fund of the State. A company shall appoint the director as its attorney pursuant to the provisions of Section 38-5-70. This service is considered sufficient service upon the company. When legal process against any company with the fee provided in this section is served upon the director, he shall immediately forward by registered or certified mail one of the duplicate copies prepaid directed toward the company at its home office or, in the case of a fraternal benefit association, to its secretary or corresponding officer at the head of the association.

HISTORY: 1962 Code Section 10-425; 1952 Code Section 10-425; 1947 (45) 322; 1960 (51) 1646; 1964 (53) 1746; 1971 (57) 709; 1979 Act No. 15, Section 1; 1987 Act No. 155, Section 15; 1988 Act No. 366, Section 1; 1993 Act No.181, Section 259.



SECTION 15-9-280. Service on unauthorized insurer.

(a) Any act of transacting an insurance business as set forth in Section 38-25-110 by an unauthorized insurer is equivalent to and constitutes an irrevocable appointment by the insurer, binding upon him, his executor or administrator, or successor in interest if a corporation, of the Secretary of State or his successor in office to be the true and lawful attorney of the insurer upon whom may be served all lawful process in any action, suit, or proceeding in any court by the Director of the Department of Insurance or his designee, or by the State and upon whom may be served any notice, order, pleading, or process in any proceeding before the Department of Insurance and which arises out of transacting an insurance business in this State by the insurer. Any act of transacting an insurance business in this State by an unauthorized insurer is signification of its agreement that any such lawful process in such court action, suit, or proceeding and any such notice, order, pleading, or process in such administrative proceeding before the Department of Insurance so served are of the same legal force and validity as personal service of process in this State upon the insurer.

(b) Service of process in such action is made by delivering to and leaving with the Secretary of State, or some person in apparent charge of his office, two copies thereof and by payment to the Secretary of State of the fee prescribed by law. Service upon the Secretary of State as attorney is service upon the principal.

(c) The Secretary of State shall immediately forward by certified mail one of the copies of the process or the notice, order, pleading, or process in proceedings before the Department of Insurance to the defendant in the court proceeding or to whom the notice, order, pleading, or process in the administrative proceeding is addressed or directed at its last known principal place of business and shall keep a record of all process so served on him which shall show the day and hour of service. The service is sufficient if:

(1) notice of the service and a copy of the court process or the notice, order, pleading, or process in the administrative proceeding are sent within ten days thereafter by certified mail by the plaintiff or the plaintiff's attorney in the court proceeding or by the Department of Insurance in the administrative proceeding to the defendant in the court proceeding or to whom the notice, order, pleading, or process in the administrative proceeding is addressed or directed at the last known principal place of business of the defendant in the court or administrative proceeding; and

(2) the defendant's receipt or receipts issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person or insurer to whom the letter is addressed, and an affidavit of the plaintiff or the plaintiff's attorney in a court proceeding or of the Department of Insurance in an administrative proceeding, showing compliance therewith, are filed with the clerk of court in which the action, suit, or proceeding is pending or with the Department of Insurance in administrative proceedings, by the date the defendant in the court or administrative proceeding is required to appear or respond thereto, or within any further time as the court or the Department of Insurance may allow.

(d) No plaintiff is entitled to a judgment by default, a judgment with leave to prove damages, or a judgment pro confesso in any court or administrative proceeding in which court process or notice, order, pleading, or process in proceedings before the Department of Insurance is served under this section until the expiration of thirty days from the date of filing of the affidavit of compliance.

(e) Nothing in this section limits or affects the right to serve any process, notice, order, or demand upon any person or insurer in any other manner permitted by law.

HISTORY: 1962 Code Section 10-426; 1952 Code Section 10-426; 1947 (45) 322; 1960 (51) 1646; 1987 Act No. 155, Section 2; 1993 Act No. 181, Sections 260-262.



SECTION 15-9-285. Service on unauthorized insurer through service on Chief Insurance Commissioner.

(a) The issuance and delivery of a policy of insurance or contract of insurance or indemnity to any person in this State or the collection of a premium thereon by an insurer not licensed in this State, as required, irrevocably constitutes the Chief Insurance Commissioner, and his successors in office, the true and lawful attorney in fact upon whom service of any and all processes, pleadings, actions, or suits arising out of the policy or contract in behalf of the insured may be made.

(b) Service of process in the action is made by delivering to and leaving with the Chief Insurance Commissioner or some person in apparent charge of his office two copies of it and by payment to the Chief Insurance Commissioner of a fee of ten dollars, of which five dollars must be retained by the Chief Insurance Commissioner to offset the costs he incurs in service of process and of which five dollars must be deposited to the credit of the general fund of the State.

(c) The Chief Insurance Commissioner shall immediately mail by registered mail one of the copies of the process to the defendant at its last known principal place of business and shall keep a record of all process serviced upon him. The service of process is sufficient if:

(1) Notice of the service and a copy of the process are sent within ten days thereafter by registered mail by the plaintiff's attorney to the defendant at its last known principal place of business; and

(2) The defendant's receipt or a receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff's attorney showing compliance herewith are filed with the clerk of court in which the action is pending by the date the defendant is required to appear or within such further time as the court may allow.

(d) No plaintiff is entitled to a judgment by default, a judgment with leave to prove damages, or a judgment pro confesso under this section until the expiration of thirty days from the date of filing of the affidavit of compliance.

(e) Nothing in this section limits or abridges the right to serve any process, notice, order, or demand upon any person or insurer in any other manner permitted by law.

HISTORY: 1987 Act No. 155, Section 3; 1988 Act No. 366, Section 2.



SECTION 15-9-290. Service on unauthorized insurer; alternative method.

Service of process in any action, suit, or proceeding involving an unauthorized insurer is, in addition to the manners provided in Section 15-9-280 and Section 15-9-285, valid if served upon any person within this State who, in this State on behalf of the insurer, is:

(1) soliciting insurance,

(2) making any contract of insurance or issuing or delivering any policies or written contracts of insurance, or

(3) collecting or receiving any premium for any such insurer, or adjusting any loss or claim for such insurance, and if counsel, within ten days after service upon such person, causes to be sent by registered mail to the last known address of the insurer a copy of the process with proper postage affixed to the envelope containing it and files an affidavit with the clerk of court or magistrate in whose court the cause is pending, of compliance herewith, with leave to the court to extend the time for the mailing of process and filing of affidavit.

HISTORY: 1962 Code Section 10-426.1; 1952 Code Section 10-426.1; 1947 (45) 322; 1987 Act No. 155, Section 4.



SECTION 15-9-300. Service on unauthorized insurer; other methods of service unaffected by foregoing provisions.

Nothing contained in Section 15-9-280, Section 15-9-285, or Section 15-9-290 limits or abridges the right to serve any process, notice, or demand upon any insurer in any other manner permitted by law.

HISTORY: 1962 Code Section 10-426.2; 1952 Code Section 10-426.2; 1947 (45) 322; 1987 Act No. 155, Section 13.



SECTION 15-9-310. Service on attorney of reciprocal insurance subscribers.

Service of process on the attorney, as defined in Section 38-45-20, for subscribers, as defined in Section 38-45-10, to reciprocal or interinsurance contracts shall be made by serving three copies thereof upon the Director of the Department of Insurance as the agent of such attorney pursuant to the provisions of Section 38-45-60. The director shall file one copy, forward one copy to the attorney and return one copy with his acceptance of service.

HISTORY: 1962 Code Section 10-426.3; 1952 Code Section 10-426.3; 1947 (45) 322; 1960 (51) 1646; 1987 Act No. 155, Section 14; 1993 Act No. 181, Section 263.



SECTION 15-9-320. Service on joint-stock companies.

In suits brought against any joint-stock company formed after December 23, 1879 service upon the president, chief manager, purser or other principal officer named in such articles of agreement shall be good service upon each and every one of the company or association at that time recorded as shareholders therein or who were so at the time the cause of action arose, and no change or transfer of the shares pending the action shall cause any abatement thereof.

HISTORY: 1962 Code Section 10-428; 1952 Code Section 10-428; 1942 Code Section 7792; 1932 Code Section 7792; Civ. C. '22 Section 5066; Civ. C. '12 Section 3332; Civ. C. '02 Section 2225; G. S. 1406; R. S. 1772; 1879 (17) 70.



SECTION 15-9-330. Service on unincorporated associations.

Process served on any agent of any unincorporated association doing business in this State under the name and style by which it is usually known shall be sufficient to make such association a party in any court of record in the county in which such agent may be served.

HISTORY: 1962 Code Section 10-429; 1952 Code Section 10-429; 1942 Code Section 7797; 1932 Code Section 7797; Civ. C. '22 Section 5071; Civ. C. '12 Section 3337; Civ. C. '02 Section 2230; G. S. 1411; R. S. 1777; 1863 (13) 215.



SECTION 15-9-350. Service on Director of Department of Motor Vehicles as attorney of nonresident motorists.

The acceptance by a nonresident of the rights and privileges conferred by the laws in force in this State permitting the operation of motor vehicles, as evidenced by the operation of a motor vehicle by such nonresident on the public highways, the streets of any incorporated municipality or the public roads of this State or anywhere within this State, or the operation by such nonresident of a motor vehicle on any such public highways, streets or public roads or anywhere within the State other than as so permitted or regulated shall be deemed equivalent to the appointment by such nonresident of the Director of the Department of Motor Vehicles or of his successor in office to be his true and lawful attorney upon whom may be served all summons or other lawful process in any action or proceeding against him growing out of any accident or collision in which such nonresident may be involved by reason of the operation by him, for him or under his control or direction, express or implied, of a motor vehicle on such public highways, streets or public roads or anywhere within this State. Such acceptance or operation shall be a signification of his agreement that any such process against him shall be of the same legal force and validity as if served on him personally.

HISTORY: 1962 Code Section 46-104; 1952 Code Section 46-104; 1949 (46) 342; 1962 (52) 2159; 1993 Act No. 181, Section 264; 1996 Act No. 459, Section 26.



SECTION 15-9-360. Service on Director of Department of Motor Vehicles as attorney for nonresident motor carriers.

The acceptance by a nonresident motor carrier of the rights and privileges conferred by the laws now or hereafter in force in this State, permitting the operation of motor vehicles as evidenced by the operation of a motor vehicle by such nonresident either personally or through an agent or employee on the public highways in this State, or the operation of such nonresident either personally or through an agent, lessee, or employee, of a motor vehicle on the public highways of this State other than as so permitted or regulated, shall be deemed equivalent to the appointment by such nonresident motor carrier of the Director of the Department of Motor Vehicles, or his successor in office, to be his true and lawful attorney and the attorney of his executor or administrator, upon whom may be served all summonses or other lawful process or notice in any action, assessment proceeding, or other proceeding against him or his executor or administrator, arising out of or by reason of any provisions in Chapter 31 of Title 12 relating to such vehicle or relating to the liability for tax with respect to operation of such vehicle on the highways of this State. Acceptance or operation shall be a signification by such nonresident motor carrier of his agreement that any such process against or notice to him or his executor or administrator shall be of the same legal force and validity as if served on him personally or on his executor or administrator. All of the provisions of Sections 15-9-370, 15-9-380, and 15-9-350 shall be applicable with respect to the service of process or notice pursuant to this section.

HISTORY: 1962 Code Section 65-1231.5; 1956 (49) 1635; 1962 (52) 2309; 1993 Act No. 181, Section 265; 1996 Act No. 459, Section 27.



SECTION 15-9-370. Service on nonresident motor vehicle drivers and motor carriers.

Service of process upon the Director of the Department of Motor Vehicles, as agent of a: (a) nonresident driver under the provisions of Section 15-9-350; (b) resident driver who subsequently becomes a nonresident; (c) nonresident motor carrier under the provisions of Section 15-9-360; or (d) nonresident unregulated motor carriers engaged in transporting persons, hauling farm or dairy products, hauling any other perishable products or haulers of lumber or logs, shall be made by leaving a copy thereof, with an appropriate fee, in the hands of the Director of the Department of Motor Vehicles or his office and such service shall be sufficient service upon the nonresident if notice of the service and a copy of the process are forthwith sent by certified mail by the plaintiff or the Director of the Department of Motor Vehicles to the defendant and the defendant's return receipt and the plaintiff's affidavit of compliance herewith are appended to the summons or other process and filed with the summons, complaint, and other papers in the cause. The Director of the Department of Motor Vehicles shall keep a record of all processes which shall show the day and hour of service upon him. When the certified return receipt shall be returned to the Director of the Department of Motor Vehicles, he shall deliver it to the plaintiff on request and keep a record showing the date of its receipt by him and its delivery to the plaintiff.

HISTORY: 1962 Code Section 10-431; 1952 Code Section 10-431; 1949 (46) 342; 1959 (51) 54; 1962 (52) 2309; 1965 (54) 77; 1993 Act No. 181, Section 266; 1996 Act No. 459, Section 28.



SECTION 15-9-380. Procedure when nonresident motorist or motor carrier defendant does not accept and receipt for notice sent by certified mail.

If the defendant in any such cause shall fail or refuse to accept and receipt for certified mail containing the notice of service and copy of the process and it shall be returned to the plaintiff or the Department of Motor Vehicles, the original envelope as returned shall be retained and the notice and copy of the summons shall be sent by open mail and the envelope and affidavit of mailing with sufficient postage of such open letter shall be filed with the clerk of court in which such action is pending and upon the filing thereof shall have the same force and legal effect as if such process has been personally served upon such defendant.

HISTORY: 1962 Code Section 10-431.1; 1952 Code Section 10-431.1; 1949 (46) 342; 1962 (52) 2309; 1993 Act No. 181, Section 267.



SECTION 15-9-390. Service on nonresident operators of aircraft.

Service of process upon the Secretary of Commerce, as agent of the nonresident operator of any aircraft which has set down in South Carolina, shall be made by leaving a copy thereof, with a fee of four dollars, in the hands of the Secretary of Commerce or his office and such service shall be sufficient service upon the nonresident if notice of the service and a copy of the process are forthwith sent by certified mail by the plaintiff or the Secretary of Commerce or his designee to the defendant and the defendant's return receipt and the plaintiff's affidavit of compliance herewith are appended to the summons or other process and filed with the summons, complaint and other papers in the cause. The Secretary of Commerce or his designee shall keep a record of all processes which shall show the day and hour of service upon him. When the certified return receipt shall be returned to the Secretary of Commerce or his designee, he shall deliver it to the plaintiff on request and keep a record showing the date of its receipt by him and its delivery to the plaintiff.

HISTORY: 1962 Code Section 10-431.2; 1971 (57) 132; 1993 Act No. 181, Section 268; 1994 Act No. 361, Sections 8, 9.



SECTION 15-9-400. Procedure when nonresident aircraft operator defendant does not accept and receipt for notice sent by certified mail.

If the defendant in any such cause shall fail or refuse to accept and receipt for certified mail containing the notice of service and copy of the process and it shall be returned to the plaintiff or Director, the original envelope as returned shall be retained and the notice and copy of the summons shall be sent by open mail and the envelope and affidavit of mailing with sufficient postage of such open letter shall be filed with the clerk of court in which such action is pending and upon the filing thereof shall have the same force and legal effect as if such process has been personally served upon such defendant.

HISTORY: 1962 Code Section 10-431.3; 1971 (57) 132.



SECTION 15-9-410. Provisions as to nonresident aircraft operators are not applicable to certain air carriers.

The provisions of Sections 15-9-390 and 15-9-400 shall not apply to any incorporated air carrier holding a certificate of public convenience and necessity from the Division of Aeronautics of the Department of Commerce.

HISTORY: 1962 Code Section 10-431.4; 1971 (57) 132; 1993 Act No. 181, Section 269.



SECTION 15-9-415. Service on nonresident vessel operators.

Service of process upon the Director of the South Carolina Department of Natural Resources, as agent of the nonresident operator of any vessel as defined in Section 50-21-10 in the waters of this State as defined in Section 50-21-10, shall be made by leaving a copy thereof, with a fee of four dollars, in the hands of the director or his office and such service shall be sufficient service upon the nonresident if notice of the service and a copy of the process are forthwith sent by certified mail by the plaintiff or the director to the defendant and the defendant's return receipt and the plaintiff's affidavit of compliance herewith are appended to the summons or other process and filed with the summons, complaint and other papers in the cause. The director shall keep a record of all processes which shall show the day and hour of service upon him. When the certified return receipt shall be returned to the director, he shall deliver it to the plaintiff on request and keep a record showing the date of its receipt by him and its delivery to the plaintiff.

HISTORY: 1980 Act No. 470, Section 1; 1993 Act No. 181, Section 270.



SECTION 15-9-416. Procedure when nonresident vessel operator defendant does not accept and receipt for notice sent by certified mail.

If the defendant in any such cause shall fail or refuse to accept and receipt for certified mail containing the notice of service and copy of the process and it shall be returned to the plaintiff or Executive Director, the original envelope as returned shall be retained and the notice and copy of the summons shall be sent by open mail and the envelope and affidavit of mailing with sufficient postage of such open letter shall be filed with the clerk of court in which such action is pending and upon the filing thereof shall have the same force and legal effect as if such process has been personally served upon such defendant.

HISTORY: 1980 Act No. 470, Section 1.



SECTION 15-9-420. Service on certain traveling shows.

Service of any process in any action or proceeding against any circus or other traveling show exhibiting under canvas or outdoors for gain may be made upon any clerk of court appointed agent or attorney of such show under the provisions of Section 52-1-60 and such service must be in duplicate. When so made it shall be deemed sufficient service upon any such circus or traveling show. When legal process against any such circus or show is served upon any such clerk of court he shall forthwith forward by certified mail one of the duplicate copies prepaid directed to the person and the address as furnished him in the power of attorney referred to in Section 52-1-60.

HISTORY: 1962 Code Section 10-432; 1952 Code Section 10-432; 1942 Code Section 6335; 1939 (41) 102, 1962 (52) 2309.



SECTION 15-9-430. Service on nonresident directors of domestic corporations.

(a) Each director of a domestic business corporation who is a nonresident of this State at the time of his election or who becomes a nonresident during his term in office, shall by his acceptance of election or by continuing in office as director, be deemed to have appointed the Secretary of State as an agent to receive service of process upon him in any action or proceeding relating to actions of such corporation and arising while he held office as director of such corporation.

(b) Service of such process shall be made by delivering to and leaving with the Secretary of State, or with any person designated by him to receive such service, duplicate copies of such process. The Secretary of State shall thereupon immediately cause one of such copies to be forwarded to the nonresident director by certified mail. Proof of service shall be by affidavit of compliance with this section filed, together with a copy of the process, with the clerk of court in which the action or proceeding is pending.

(c) Service under this section may also be made by delivery of a copy of the process to the nonresident director at his address outside the State. Proof of such delivery shall be made by affidavit of the person making delivery and the affidavit shall be filed with the clerk of court in which the action or proceeding is pending.

(d) The resignation in good faith of any nonresident director, effective as of the date of filing with the Secretary of State a notice of his resignation, shall terminate the application to him of the provisions of this section, except for any cause of action already accrued.

(e) Every domestic business corporation which has any director who is or becomes a nonresident of this State after the corporation has filed its most recent annual report pursuant to Section 12-19-20 shall file with the Secretary of State the names and addresses of its directors and shall file supplementary reports showing any change of address or residence of any director. The reports must be filed within ten days from the date of election, removal from this State, or change of address of any director. The Secretary of State shall compile and maintain a current list, indexed by corporation, of all nonresident directors of domestic business corporations which are listed on such interim filings. Delivery of copies of service as required in subsections (b) and (c) to the nonresident director must be made by delivering the copy to the most recent address on file with the company's most current annual report or any more current interim report which has been filed with the Secretary of State pursuant to this subsection.

(f) The Secretary of State shall charge a fee of ten dollars to accompany service thereunder.

HISTORY: 1962 Code Section 10-432.1; 1952 Code Section 10-432.1; 1947 (45) 561; 1981 Act No. 146, Section 7; 1988 Act No. 444, Section 3; 1994 Act No. 384, Section 5.



SECTION 15-9-440. Service on trustees of inter vivos trusts.

(1) Service on resident trustee constitutes service on all other trustees. --Service upon one resident trustee of an inter vivos trust shall constitute service on all other trustees, resident and nonresident, of the same trust, for the purpose of adjudicating any action or proceeding in a court of this State involving, directly or indirectly, such trust.

(2) Trustee served to notify other trustees. --The resident trustee, so served, shall within five days, give prompt notice to such nonresident trustee and other resident trustee of the action. The failure of notification to the other trustees shall in no way impair the action.

(3) Service on nonresident trustee when there is no resident trustee. --When there is no resident trustee, the nonresident trustee of an inter vivos trust shall be deemed to have consented to the service of any summons, notice or other legal process in connection with any proceeding in the courts of this State involving such trust, directly or indirectly, when served upon the Secretary of State, when the trust was created under the laws of this State or, in the case of a foreign trust, when part of the trust property is situated in this State.

(4) Time allowed for answer. --The time within which to answer under the provisions of this section shall be the same as that provided for by law for substituted service.

(5) Penalties. --Any trustee responsible for notifying another trustee, who fails to comply with the provisions of this section, shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than one hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 10-432.2; 1962 (52) 1955.



SECTION 15-9-450. Service on nonresident individual fiduciaries.

Service, upon any individual nonresident executor, administrator, guardian, conservator, or trustee, of any claim, demand, debt, dues, summons, or any other process, or pleading in suits or actions relating to the administration of the estate in his charge may be made upon the resident of this State appointed by such fiduciary as his agent for such purpose pursuant to the provisions of the South Carolina Probate Code or, in the event of the death, removal, resignation or absence from the State of such agent, or the inability of the person desiring to serve such agent so to do for any other reason, then upon the probate judge or the clerk of the court of common pleas of the county wherein the application of such fiduciary for appointment was made.

HISTORY: 1962 Code Section 10-433; 1952 Code Section 10-433; 1942 Code Section 8952; 1932 Code Section 8952; Civ. C. '22 Section 5368; Civ. C. '12 Section 3591; 1902 (23) 1064; 1933 (38) 200; 1934 (38) 1402; 1935 (39) 387; 1937 (40) 523; 1955 (49) 456; 1986 Act No. 539, Section 3(1)(C).



SECTION 15-9-460. Service on certain nurserymen.

Service of process on any person who shall have appointed the Secretary of State as his agent to accept service under the provisions of Section 46-33-40 may be made by serving such process upon the Secretary of State.

HISTORY: 1962 Code Section 10-433.1; 1952 Code Section 10-433.1; 1942 Code Section 3267; 1932 Code Section 3267; 1926 (34) 957.



SECTION 15-9-510. Service of legal papers on patient in state mental health facility; duties of director of facility.

The director of a state mental health facility must not accept service of legal papers, or consent to the appointment of a guardian ad litem, for any patient. When a legal paper is served on a patient in a facility, a copy of the legal paper must be filed with the director who shall cause it to be made a part of the permanent record of the patient. The director immediately, in writing, shall inform the court, out of which the process issued, of the date of service of the process, the procedure under which the patient was admitted to the facility, and the present mental and physical condition of the person.

HISTORY: 1962 Code Section 10-437; 1952 Code Section 10-437; 1942 Code Section 6240; 1932 Code Section 6240; Civ. C. '22 Section 5101; 1920 (31) 704; 1952 (47) 2042; 2008 Act No. 266, Section 1, eff June 4, 2008.



SECTION 15-9-710. When service by publication may be had.

When the person on whom the service of the summons is to be made cannot, after due diligence, be found within the State and (a) that fact appears by affidavit to the satisfaction of the court or judge thereof, the clerk of the court of common pleas, the master, or the probate judge of the county in which the cause is pending and (b) it in like manner appears that a cause of action exists against the defendant in respect to whom the service is to be made or that he is a proper party to an action relating to real property in this State, the court, judge, clerk, master, or judge of probate may grant an order that the service be made by the publication of the summons in any one or more of the following cases:

(1) when the defendant is a foreign corporation and has property within the State or the cause of action arose therein;

(2) when the defendant, being a resident of this State, has departed therefrom, with intent to defraud his creditors or to avoid the service of a summons or keeps himself concealed therein with like intent;

(3) when the defendant is a resident of this State and after a diligent search cannot be found;

(4) when the defendant is not a resident of this State but has property therein and the court has jurisdiction of the subject of the action;

(5) when the subject of the action is real or personal property in this State and the defendant has or claims a lien or interest, actual or contingent, therein or the relief demanded consists wholly or partly in excluding the defendant from any interest or lien therein;

(6) when the defendant is a party to an adoption proceeding and is either a nonresident or a person upon whom service cannot be had within the State after due diligence;

(7) when the defendant is a party to a proceeding for the determination of parental rights and is either a nonresident or a person upon whom service cannot be had within the State after due diligence; and

(8) when the defendant is a party to an annulment proceeding or where the subject of the matter involves the custody of minor children, support of minor children or wife, separate maintenance, or a legal separation.

HISTORY: 1962 Code Section 10-451; 1952 Code Section 10-451; 1942 Code Section 436; 1932 Code Section 436; Civ. P. '22 Section 392; Civ. P. '12 Section 185; Civ. P. '02 Section 156; 1870 (14) 456 Section 158; 1876 (16) 190; 1898 (22) 698; 1901 (23) 635; 1904 (24) 379; 1913 (28) 40; 1914 (28) 534; 1933 (38) 452; 1940 (41) 1825; 1941 (42) 275; 1959 (51) 409; 1961 (52) 429; 1988 Act No. 531, Section 1.



SECTION 15-9-720. Service on unknown parties by publication for certain real property actions.

(A) For the purposes of this section, "court" means a court, judge, clerk of court, master-in-equity, special referee, or judge of probate of competent jurisdiction in the county where the action is pending.

(B)(1) A court shall grant an order allowing a party with an interest in or lien on a parcel of real property subject to a partition action, mortgage foreclosure action, or other action affecting the property's title to serve by publication any unknown party to the action and who has an interest in or lien on the real property, any such legal notice as will accomplish the underlying purposes set forth in this section, if the:

(a) residence of the unknown party cannot, with a reasonably diligent effort, be ascertained by the plaintiff; and

(b) plaintiff presents an affidavit to the court stating he has been unable to ascertain the residence of the unknown party after making a reasonably diligent effort.

(2) A court order allowing a party to serve an unknown party by publication must require the party serving by publication to publish the service once a week for three weeks in a newspaper of general circulation in the county where the property is situated. Service by publication under this section is equal to personal service on the unknown party.

(C) A party may accomplish service by publication pursuant to this section for multiple units in a single horizontal property regime by consolidating the services into a single service that identifies each apartment included in the action based on the apartment's description in the master deed. This consolidated service must comply with the other requirements of this section and other applicable statutes, including the requirement that publication must take place once a week for three weeks in a newspaper of general circulation in the county where the property is situated.

HISTORY: 1962 Code Section 10-452; 1952 Code Section 10-452; 1942 Code Section 436; 1932 Code Section 436; Civ. P. '22 Section 392; Civ. P. '12 Section 185; Civ. P. '02 Section 156; 1870 (14) 456 Section 158; 1876 (16) 190; 1898 (22) 698; 1901 (23) 635; 1904 (24) 379; 1913 (28) 40; 1914 (28) 534; 1933 (38) 452; 1940 (41) 1825; 1941 (42) 275; 2010 Act No. 164, Section 1, eff May 12, 2010.



SECTION 15-9-730. Service on certain domestic corporations by publication.

In any action or proceeding in this State in which the defendant is a corporation created by or organized under the laws of this State when no officer or agent thereof upon whom service of process can be made can, after due diligence, be found in this State and this is made to appear by affidavit, process may be served upon such corporation by publication.

HISTORY: 1962 Code Section 10-453; 1952 Code Section 10-453; 1942 Code Section 435; 1932 Code Section 435; Civ. P. '22 Section 391; 1920 (31) 797.



SECTION 15-9-740. Publication and mailing of summons.

The order of publication shall direct the publication to be made in one newspaper, to be designated by the officer before whom the application is made, most likely to give notice to the person to be served and for such length of time as may be deemed reasonable not less than once a week for three weeks. The court, judge, clerk, master or judge of probate shall also direct that a copy of the summons be forthwith deposited in the post office directed to the person to be served at his place of residence, unless it appears that such residence is neither known to the party making the application nor can, with reasonable diligence, be ascertained by him. In case of minors, persons imprisoned outside of this State, lunatics confined outside of this State or in like cases, a similar order shall be made and like proceedings be had as in case of adults not under disabilities.

In all cases in which publication is made the complaint must first be filed and the summons, as published, must state the time and place of such filing. When service is made by publication the ten days' notice of application for judgment to be made at chambers as required in contested cases of certain kinds as provided by law may be inserted in the first or any subsequent publication mailed to the last known residence of the defendant. In case of publication of summons upon a minor under Section 15-9-480, or on a person non compos mentis under Section 15-9-490 when an order nisi has been passed and filed appointing a guardian ad litem it shall be sufficient publication of such order to publish with the summons, and it shall be a sufficient service of such order out of the State to serve with the summons, a notice giving the name and address of the guardian, the date when the appointment becomes absolute and the office in which the order is filed.

HISTORY: 1962 Code Section 10-454; 1952 Code Section 10-454; 1942 Code Sections 37, 402, 436; 1932 Code Sections 37, 402, 436; Civ. P. '22 Sections 35, 359, 392; Civ. C. '12 Section 3833; Civ. P. '12 Sections 165, 185; Civ. C. '02 Section 2736; Civ. P. '02 Sections 137, 156; G. S. 2115; R. S. 2247; 1818 (7) 321; 1870 (14) 451 Section 139, 456 Section 158; 1876 (16) 190; 1882 (17) 38; 1887 (19) 813; 1891 (20) 1123; 1898 (22) 698; 1899 (23) 30; 1901 (23) 635; 1904 (24) 379; 1908 (25) 1055; 1912 (27) 623; 1913 (28) 40; 1914 (28) 534; 1920 (31) 806; 1921 (32) 281; 1925 (34) 94; 1930 (36) 1247; 1933 (28) 50, 452; 1937 (40) 79; 1940 (41) 1825; 1941 (42) 275; 1944 (43) 1326; 1956 (49) 1600.



SECTION 15-9-750. Effect of personal service out of State.

Personal service of the summons out of State shall be equivalent to publication and deposit in the post office, and when such service is had no affidavit, as provided for in Section 15-9-710, order for publication or deposit in the post office shall be necessary. Such personal service so made shall be complete and final on the day of the date of the personal service of the summons as fully as if such personal service had been made under the provisions of statutes providing personal service within the State.

HISTORY: 1962 Code Section 10-455; 1952 Code Section 10-455; 1942 Code Section 436; 1932 Code Section 436; Civ. P. '22 Section 392; Civ. P. '12 Section 185; Civ. P. '02 Section 156; 1870 (14) 456 Section 158; 1876 (16) 190; 1898 (22) 698; 1901 (23) 635; 1904 (24) 379; 1913 (28) 40; 1914 (28) 534; 1933 (38) 452; 1940 (41) 1825; 1941 (42) 275; 1960 (51) 1753.






CHAPTER 11 - NOTICE OF LIS PENDENS

SECTION 15-11-10. Time when notice of lis pendens may be filed.

In an action affecting the title to real property the plaintiff (a) not more than twenty days before filing the complaint or at any time afterwards or (b) whenever a warrant of attachment under Sections 15-19-10 to 15-19-560 shall be issued or at any time afterwards or a defendant when he sets up an affirmative cause of action in his answer and demands substantive relief, at the time of filing his answer or at any time afterwards if such answer be intended to affect real estate, may file with the clerk of each county in which the property is situated a notice of the pendency of the action, containing the names of the parties, the object of the action and the description of the property in that county affected thereby. If the action be for the foreclosure of a mortgage such notice must be filed twenty days before judgment and must contain the date of the mortgage, the parties thereto and the time and place of recording such mortgage.

HISTORY: 1962 Code Section 10-501; 1952 Code Section 10-501; 1942 Code Section 432; 1932 Code Section 432; Civ. P. '22 Section 388; Civ. P. '12 Section 182; Civ. P. '02 Section 153; 1870 (14) 455 Section 155; 1930 (36) 1218; 1931 (37) 241; 1937 (40) 335.



SECTION 15-11-20. Pendency as constructive notice; effect.

From the time of filing only, the pendency of the action shall be constructive notice to a purchaser or encumbrancer of the property affected thereby, and every person whose conveyance or encumbrance is subsequently executed or subsequently recorded shall be deemed a subsequent purchaser or encumbrancer and shall be bound by all proceedings taken after the filing of such notice to the same extent as if he were made a party to the action. For the purposes of this section, an action shall be deemed to be pending from the time of filing such notice.

HISTORY: 1962 Code Section 10-502; 1952 Code Section 10-502; 1942 Code Section 432; 1932 Code Section 432; Civ. P. '22 Section 388; Civ. P. '12 Section 182; Civ. P. '02 Section 153; 1870 (14) 455 Section 155; 1930 (36) 1218; 1931 (37) 241; 1937 (40) 335.



SECTION 15-11-30. Service required.

Such notice shall be of no avail unless it shall be followed by the first publication of the summons or an order therefor or by the personal service thereof on a defendant within sixty days after such filing.

HISTORY: 1962 Code Section 10-503; 1952 Code Section 10-503; 1942 Code Section 432; 1932 Code Section 432; Civ. P. '22 Section 388; Civ. P. '12 Section 182; Civ. P. '02 Section 153; 1870 (14) 455 Section 155; 1930 (36) 1218; 1931 (37) 241; 1937 (40) 335.



SECTION 15-11-40. Cancellation of notice.

The court in which the action was commenced, in its discretion at any time after the action is settled, discontinued, or abated, as provided in Section 15-5-190, on application of a person aggrieved and on good cause shown and on a notice as directed or approved by the court, may order the notice authorized by this chapter to be cancelled of record by the clerk of any county in whose office the notice was filed or recorded. The cancellation must be made by an endorsement to that effect on the margin of the record which refers to the order and for which the clerk is entitled to a fee of one dollar.

The lis pendens notice, however, may be cancelled without a court order by the person who filed the notice any time after the action has been settled, discontinued, abated, or dismissed by a court of law by the submission of a written notice of cancellation to the clerk of court of each county in which a notice was filed or recorded. The clerk may require a fee of one dollar for the effectuation of a cancellation in this manner.

HISTORY: 1962 Code Section 10-504; 1952 Code Section 10-504; 1942 Code Section 432; 1932 Code Section 432; Civ. P. '22 Section 388; Civ. P. '12 Section 182; Civ. P. '02 Section 153; 1870 (14) 455 Section 155; 1930 (36) 1218; 1931 (37) 241; 1937 (40) 335; 1972 (57) 2603; 1989 Act No. 66, Section 1.



SECTION 15-11-50. Limitation of effect of notice; refiling.

When the summons is published or served as above provided the notice of the pendency of the action shall constitute notice for only five years from the date of the filing of such notice, and, in order to provide constructive notice to a purchaser or encumbrancer of the property affected thereby after such five-year period or any such period after a refiling, the notice shall be refiled within five years from the date of filing in the first instance and within five years from the date of any such refiling. In the event any such notice be refiled it shall be entered in the book provided therefor as required for the original entry, and the clerk shall note upon the record of the filing that it is a refiling of such notice and shall also note thereupon the date of the first entry and the book and page at which such notice is filed.

HISTORY: 1962 Code Section 10-505; 1952 Code Section 10-505; 1942 Code Section 432; 1932 Code Section 432; Civ. P. '22 Section 388; Civ. P. '12 Section 182; Civ. P. '02 Section 153; 1870 (14) 455 Section 155; 1930 (36) 1218; 1931 (37) 241; 1937 (40) 335.






CHAPTER 17 - ARREST AND BAIL IN CIVIL ACTIONS

SECTION 15-17-10. Person shall not be arrested in civil action except as prescribed.

No person shall be arrested in a civil action except as prescribed by this Code. But this shall not apply to proceedings for contempt.

HISTORY: 1962 Code Section 10-801; 1952 Code Section 10-801; 1942 Code Section 499; 1932 Code Section 499; Civ. P. '22 Section 441; Civ. P. '12 Section 229; Civ. P. '02 Section 199; 1870 (14) 466 Section 201.



SECTION 15-17-20. Arrest in civil actions permitted in certain cases.

The defendant may be arrested, as prescribed in this article, in the following cases:

(1) In an action for money received or property embezzled or fraudulently misapplied by a public officer, an attorney, solicitor or counsellor, an officer or agent of a corporation or banking association in the course of his employment as such or a factor, agent, broker or other person in a fiduciary capacity or in an action for any misconduct or neglect in office or in a professional employment;

(2) In an action to recover the possession of personal property fraudulently detained or when property has been fraudulently concealed, removed or disposed of so that it cannot be found or taken by the sheriff or constable and with intent that it should not be so found or taken or with intent to deprive the plaintiff of the benefit thereof;

(3) When the defendant has been guilty of a fraud in contracting the debt or incurring the obligation for which the action is brought or in concealing or disposing of the property for the taking, detention or conversion of which the action is brought, or when the action is brought to recover damages for fraud or deceit;

(4) When the defendant has removed or disposed of his property or is about to do so with intent to defraud his creditors;

(5) Whenever a person domiciled in this State, indebted by bond, note or otherwise, is about to remove or abscond from the limits of this State and the debt is not yet due but payable at some future date, the obligee, payee or holder of such demand, or his assignee or endorsee, as the case may be, upon swearing

(a) that such person is indebted to him,

(b) that the demand is just and owing but not yet due,

(c) that the debtor is about to abscond or remove without the limits of this State and

(d) that such creditor was not aware that the debtor had any intention to remove from the State at the time when the original contract was made or at the time of such assignment or endorsement, as the case may be,

May commence an action by issuing a summons and complaint and shall have power to arrest and hold to bail in such manner as is prescribed in this chapter in cases of debts actually due; and

(6) In an action for the recovery of damages in a cause of action not arising out of contract when the defendant is a nonresident of the State or is about to remove therefrom or when the action is for an injury to person or character or for injury to or for wrongfully taking, detaining or converting property.

HISTORY: 1962 Code Section 10-802; 1952 Code Section 10-802; 1942 Code Section 500; 1932 Code Section 500; Civ. P. '22 Section 442; Civ. P. '12 Section 230; Civ. P. '02 Section 200; 1870 (14) 467 Section 202.



SECTION 15-17-30. Females shall be arrested only in certain cases.

No female shall be arrested in any civil action except for a wilful injury to persons, character or property.

HISTORY: 1962 Code Section 10-803; 1952 Code Section 10-803; 1942 Code Section 3523; 1932 Code Section 3523; Civ. C. '22 Section 2066; Civ. C. '12 Section 1173; Civ. C. '02 Section 848; G. S. 663; R. S. 728; 1931 (37) 78.



SECTION 15-17-40. By whom order for arrest is made.

An order for the arrest of the defendant must be obtained from a judge, magistrate or clerk of the court in which or before whom the action is brought.

HISTORY: 1962 Code Section 10-804; 1952 Code Section 10-804; 1942 Code Section 501; 1932 Code Section 501; Civ. P. '22 Section 443; Civ. P. '12 Section 231; Civ. P. '02 Section 201; 1870 (14) 467 Section 203.



SECTION 15-17-50. Affidavit to obtain order for arrest.

The order may be made when it shall appear to the proper officer by the affidavit of the plaintiff or of any other person that a sufficient cause of action exists and that the case, from the facts stated, is one of those mentioned in Section 15-17-20.

HISTORY: 1962 Code Section 10-805; 1952 Code Section 10-805; 1942 Code Section 502; 1932 Code Section 502; Civ. P. '22 Section 444; Civ. P. '12 Section 232; Civ. P. '02 Section 202; 1870 (14) 467 Section 204.



SECTION 15-17-60. Security by plaintiff before obtaining order for arrest.

Before making the order the judge or other officer shall require a written undertaking on the part of the plaintiff, with or without sureties, to the effect that, if the defendant recover judgment, the plaintiff will pay all costs that may be awarded to the defendant and all damages which he may sustain by reason of the arrest, not exceeding the sum specified in the undertaking, which shall be at least one hundred dollars. If the undertaking be executed by the plaintiff without sureties he shall annex thereto an affidavit that he is a resident and householder or freeholder within the State and worth double the sum specified in the undertaking over all his debts and liabilities.

HISTORY: 1962 Code Section 10-806; 1952 Code Section 10-806; 1942 Code Section 503; 1932 Code Section 503; Civ. P. '22 Section 445; Civ. P. '12 Section 233; Civ. P. '02 Section 203; 1870 (14) 467 Section 205.



SECTION 15-17-70. Making and serving order for arrest; contents.

The order may be made to accompany the summons or at any time afterwards before judgment. It shall require the sheriff or constable of the county in which the defendant may be found forthwith to arrest him and hold him to bail in a specified sum and to return the order at a place and time therein mentioned to the plaintiff or attorney by whom it shall be subscribed or endorsed. But the order of arrest shall be of no avail and shall be vacated or set aside, on motion, unless it is served upon the defendant, as provided by law, before the docketing of any judgment in the action. The defendant shall have twenty days, after the service of the order of arrest, in which to answer the complaint.

HISTORY: 1962 Code Section 10-807; 1952 Code Section 10-807; 1942 Code Section 504; 1932 Code Section 504; Civ. P. '22 Section 446; Civ. P. '12 Section 234; Civ. P. '02 Section 204; 1870 (14) 467 Section 206.



SECTION 15-17-80. Affidavit and order shall be delivered to sheriff or constable; copy to defendant.

The affidavit and order of arrest shall be delivered to the sheriff or constable who, upon arresting the defendant, shall deliver to him a copy thereof.

HISTORY: 1962 Code Section 10-808; 1952 Code Section 10-808; 1942 Code Section 505; 1932 Code Section 505; Civ. P. '22 Section 447; Civ. P. '12 Section 235; Civ. P. '02 Section 205; 1870 (14) 468 Section 207.



SECTION 15-17-90. Execution of order.

The sheriff or constable shall execute the order by arresting the defendant and keeping him in custody until discharged by law and may call the power of the county to his aid in the execution of the arrest, as in case of process.

HISTORY: 1962 Code Section 10-809; 1952 Code Section 10-809; 1942 Code Section 506; 1932 Code Section 506; Civ. P. '22 Section 448; Civ. P. '12 Section 236; Civ. P. '02 Section 206; 1870 (14) 468 Section 208.



SECTION 15-17-210. Defendant shall be discharged on giving bail or making a deposit.

The defendant, at any time before execution, shall be discharged from the arrest either upon giving bail or upon depositing the amount mentioned in the order of arrest, as provided in this article, or under the provisions of Sections 15-17-410 to 15-17-590.

HISTORY: 1962 Code Section 10-821; 1952 Code Section 10-821; 1942 Code Section 507; 1932 Code Section 507; Civ. P. '22 Section 449; Civ. P. '12 Section 237; Civ. P. '02 Section 207; 1870 (14) 468 Section 209.



SECTION 15-17-220. Manner of giving bail.

The defendant may give bail by causing a written undertaking to be executed by two or more sufficient bail, stating their places of residence and occupations, to the effect that the defendant shall at all times render himself amenable to the process of the court during the pendency of the action and to such as may be issued to enforce the judgment therein or, if he be arrested for cause mentioned in item (2) of Section 15-17-20, by an undertaking to the same effect as that provided in Section 15-69-140.

HISTORY: 1962 Code Section 10-822; 1952 Code Section 10-822; 1942 Code Section 508; 1932 Code Section 508; Civ. P. '22 Section 450; Civ. P. '12 Section 238; Civ. P. '02 Section 208; 1870 (14) 468 Section 210.



SECTION 15-17-230. Qualification of bail.

The qualification of bail must be as follows:

(1) Each of them must be a resident and householder or freeholder within the State; and

(2) Each of them must be worth the amount specified in the order of arrest, exclusive of property exempt from execution.

But the judge or clerk of the court, on justification, may allow more than two bail to justify severally in amounts less than that expressed in the order if the whole justification be equivalent to that of two sufficient bail.

HISTORY: 1962 Code Section 10-823; 1952 Code Section 10-823; 1942 Code Sections 258, 515; 1932 Code Sections 258, 516; Civ. P. '22 Sections 214, 457; Civ. P. '12 Sections 81, 245; Civ. P. '02 Sections 72, 215; 1870 (14) 438 Section 75, 469 Section 217.



SECTION 15-17-240. Substituting bail for deposit.

If money be deposited, as provided in Section 15-1-250, bail may be given and justified upon notice, as prescribed in Section 15-17-260, at any time before judgment. Thereupon the judge before whom the justification is had shall direct in the order of allowance that the money deposited be refunded by the sheriff or constable to the defendant, and it shall be refunded accordingly.

HISTORY: 1962 Code Section 10-827; 1952 Code Section 10-827; 1942 Code Section 520; 1932 Code Section 520; Civ. P. '22 Section 462; Civ. P. '12 Section 250; Civ. P. '02 Section 220; 1870 (14) 469 Section 222.



SECTION 15-17-250. Delivery of bail to plaintiff and acceptance by him.

Within the time limited for that purpose the sheriff or constable shall deliver the order of arrest to the plaintiff or attorney by whom it is subscribed, with his return endorsed and a certified copy of the undertaking of the bail. The plaintiff within ten days thereafter may serve upon the sheriff or constable a notice that he does not accept the bail, or he shall be deemed to have accepted it, and the sheriff or constable shall be exonerated from liability.

HISTORY: 1962 Code Section 10-828; 1952 Code Section 10-828; 1942 Code Section 513; 1932 Code Section 513; Civ. P. '22 Section 455; Civ. P. '12 Section 243; Civ. P. '02 Section 213; 1870 (14) 468 Section 215.



SECTION 15-17-260. Notice of justification; new bail.

On the receipt of notice that the plaintiff does not accept the bail the sheriff or constable or the defendant may, within ten days thereafter, give to the plaintiff or attorney by whom the order of arrest is subscribed notice of the justification of such bail or other bail, specifying the places of residence and occupation of the latter, before a judge or clerk of the court at a specified time and place, the time to be not less than five nor more than ten days thereafter. In case other bail be given there shall be a new undertaking in the form prescribed in Section 15-17-220.

HISTORY: 1962 Code Section 10-829; 1952 Code Section 10-829; 1942 Code Section 514; 1932 Code Section 514; Civ. P. '22 Section 456; Civ. P. '12 Section 244; Civ. P. '02 Section 214; 1870 (14) 469 Section 216.



SECTION 15-17-270. Justification of bail.

For the purpose of justification each of the bail shall attend before the judge, magistrate or clerk of the court at the time and place mentioned in the notice and may be examined on oath on the part of the plaintiff touching his sufficiency in such manner as the judge, magistrate or clerk of the court, in his discretion, may think proper. The examination shall be reduced to writing and subscribed by the bail if required by the plaintiff.

HISTORY: 1962 Code Section 10-830; 1952 Code Section 10-830; 1942 Code Sections 259, 516; 1932 Code Sections 259, 516; Civ. P. '22 Sections 215, 458; Civ. P. '12 Sections 82, 246; Civ. P. '02 Sections 73, 216; 1870 (14) 438 Section 76, 469 Section 218.



SECTION 15-17-280. Allowance of bail.

If the judge, magistrate or clerk of the court find the bail sufficient he shall annex the examination to the undertaking, endorse his allowance thereon and cause them to be filed in the office of the clerk. The sheriff shall thereupon be exonerated from liability.

HISTORY: 1962 Code Section 10-831; 1952 Code Section 10-831; 1942 Code Sections 260, 517; 1932 Code Sections 260, 517; Civ. P. '22 Sections 216, 459; Civ. P. '12 Sections 83, 247; Civ. P. '02 Sections 74, 217; 1870 (14) 438 Section 77, 469 Section 219.



SECTION 15-17-410. Petition for release.

Any person arrested on mesne or final process in any civil action as provided by this chapter, being unable or unwilling to give the bail therein provided, may petition the court of common pleas of the county wherein he is confined, certifying the causes of his arrest together with an account of his real and personal estate with the dates of the securities wherein any part of it consists and the deeds, notes or vouchers relating thereto and the names of the witnesses to such instruments as far as his knowledge extends therein.

HISTORY: 1962 Code Section 10-841; 1952 Code Section 10-841; 1942 Code Section 851; 1932 Code Section 851; Civ. P. '22 Section 799; Civ. C. '12 Section 4176; Civ. C. '02 Section 3072; G. S. 2405; R. S. 2524; 1759 (4) 86; 1788 (5) 79; Const. Art. I Section 20.



SECTION 15-17-420. Creditors shall be summoned by public notice.

Upon such petition the clerk shall, by order or rule, cause the petitioner to be brought before the court and also the creditors at whose suit such person shall stand charged, as well as all other creditors to whom he shall be indebted, to be summoned by public notice, to be given three weeks at least in some newspaper of the county wherein the debtor is confined and, if there be no newspaper published in such county, then in some newspaper of general circulation therein, personally or by their attorney, to appear before him at a day for that purpose appointed at or after the expiration of such period of three weeks.

HISTORY: 1962 Code Section 10-842; 1952 Code Section 10-842; 1942 Code Section 852; 1932 Code Section 852; Civ. P. '22 Section 800; Civ. C. '12 Section 4177; Civ. C. '02 Section 3073; G. S. 2406; R. S. 2525; 1759 (4) 87.



SECTION 15-17-430. Clerk shall examine as to discharge of prisoner.

Upon the day of such appearance if any of the creditors so summoned shall neglect or refuse to appear, upon affidavit made of the service of such rule or order in manner provided in Section 15-17-420, the clerk shall in a summary way examine into the matter of the petition, and hear what shall be alleged for or against the discharge of the petitioner from arrest and confinement.

HISTORY: 1962 Code Section 10-843; 1952 Code Section 10-843; 1942 Code Section 853; 1932 Code Section 853; Civ. P. '22 Section 801; Civ. C. '12 Section 4178; Civ. C. '02 Section 3074; G. S. 2407; R. S. 2526; 1759 (4) 87; 1952 (47) 1688.



SECTION 15-17-440. Oath of petitioner.

Upon such examination the clerk shall administer or tender to the petitioner an oath in the following words:

"I, (A. B.), do solemnly swear that the account by me delivered into this honorable court with my petition doth contain a true and full account of all my real and personal estate, debts, credits and effects whatsoever, without exception, which I or any person in trust for me have or at the time of my petition had, or am or was, in any respect, entitled unto, in possession, remainder or reversion; and that I have not at any time since my being sued, arrested or imprisoned, or before, directly or indirectly sold, leased, assigned or otherwise disposed of or made over, in trust for myself or otherwise, other than is mentioned in such account, any part of my lands, estate, goods, stock, money, debts or other real or personal estate whereby to have or expect any benefit or profit to myself or to defraud any of my creditors to whom I am indebted; and that I will, to the utmost of my power, endeavor to collect all and singular the title deeds to my lands, together with the remainder of my goods and effects contained in said account and the vouchers relating to or concerning the same, wheresoever or in whosesoever hands they may be within this State, and will surrender the same to my assignee or assignees as soon as possible after my discharge from arrest and confinement. So help me God."

HISTORY: 1962 Code Section 10-844; 1952 Code Section 10-844; 1942 Code Section 853; 1932 Code Section 853; Civ. P. '22 Section 801; Civ. C. '12 Section 4178; Civ. C. '02 Section 3074; G. S. 2407; R. S. 2526; 1759 (4) 87; 1952 (47) 1688.



SECTION 15-17-450. Order for assignment of property; exemptions.

In case the prisoner shall take such oath and upon examination the clerk shall be satisfied with the truth thereof he shall order the lands, goods and effects contained in such account, or so much of them as may be sufficient to satisfy the debts wherewith such petitioner shall be charged and the fees of the keeper of the jail where he shall be in custody together with the costs of suit which shall be incurred on the suit or prosecution commenced against him and all other costs and fees which shall arise or become due upon prosecuting and obtaining his discharge from arrest and confinement, by a short endorsement on the back of his petition, signed by the petitioner, to be assigned to some suitable person to be selected by the clerk, as assignee for the benefit of the plaintiff and such creditors as may appear or establish claims against the debtor. But if the petitioner be the head of a family there shall be reserved to him out of his real and personal property a homestead and such articles as are exempt from attachment, levy and sale under the provisions of the Constitution and laws of this State.

HISTORY: 1962 Code Section 10-845; 1952 Code Section 10-845; 1942 Code Section 854; 1932 Code Section 854; Civ. P. '22 Section 802; Civ. C. '12 Section 4179; Civ. C. '02 Section 3075; G. S. 2408; R. S. 2527; 1759 (4) 87; 1952 (47) 1688; Const. Art. II Section 32.



SECTION 15-17-460. Prisoner shall be discharged on making assignment.

The petitioner upon executing such assignment and delivering unto the hands of the assignee or assignees all and singular his title deeds, vouchers and effects listed in his account, so far as in his power so to do, shall be forthwith discharged, by order, from arrest and confinement.

HISTORY: 1962 Code Section 10-846; 1952 Code Section 10-846; 1942 Code Section 855; 1932 Code Section 855; Civ. P. '22 Section 803; Civ. C. '12 Section 4180; Civ. C. '02 Section 3076; G. S. 2409; R. S. 2528; 1759 (4) 88; 1952 (47) 1688.



SECTION 15-17-470. Prisoner shall be remanded for refusal to assign.

In case any such debtor shall neglect or refuse within a reasonable time to comply with his oath as set out in Section 15-17-440 and the provisions of Sections 15-17-450 and 15-17-460 the judge of the court, upon application upon oath of the assignee or assignees, may again remand the debtor to prison, unless good cause shall be shown by him to the contrary, until he shall fully comply with the terms of his oath and those sections.

HISTORY: 1962 Code Section 10-847; 1952 Code Section 10-847; 1942 Code Section 856; 1932 Code Section 856; Civ. P. '22 Section 804; Civ. C. '12 Section 4181; Civ. C. '02 Section 3077; G. S. 2410; R. S. 2529; 1759 (4) 88; 1952 (47) 1688.



SECTION 15-17-480. Penalty for false schedules.

Any person who shall deliver in a false schedule of his effects shall suffer the penalties of wilful perjury and shall be liable to be arrested again for the same action.

HISTORY: 1962 Code Section 10-848; 1952 Code Section 10-848; 1942 Code Section 857; 1932 Code Section 857; Civ. P. '22 Section 805; Civ. C. '12 Section 4182; Civ. C. '02 Section 3078; G. S. 2411; R. S. 2530; 1759 (4) 93; 1788 (5) 79; 1952 (47) 1688.



SECTION 15-17-490. Summoning jury in cases of alleged fraud.

Whenever a debtor in custody under the provisions of this chapter shall be accused by the plaintiff (a) of fraud, (b) of having given an undue preference to one creditor to the prejudice of another or (c) of having made a false return, the clerk of the circuit court, who shall hear the prisoner's application, may place the names of twenty-four persons qualified as jurors in a box and from them draw eighteen and direct the sheriff of the county to summon the eighteen whose names shall be thus drawn to attend at the place where the prisoner is confined and at such time as the clerk shall appoint. In the same manner from them shall be drawn twelve, who shall be empaneled to try the facts required by this article.

HISTORY: 1962 Code Section 10-849; 1952 Code Section 10-849; 1942 Code Section 858; 1932 Code Section 858; Civ. P. '22 Section 806; Civ. C. '12 Section 4183; Civ. C. '02 Section 3079; G. S. 2412; R. S. 2531; 1833 (6) 491.



SECTION 15-17-500. Filling vacancies in jury panel.

If from the eighteen persons so summoned twelve cannot from any cause be empaneled then the clerk may complete that number from the other freeholders originally selected.

HISTORY: 1962 Code Section 10-850; 1952 Code Section 10-850; 1942 Code Section 859; 1932 Code Section 859; Civ. P. '22 Section 807; Civ. C. '12 Section 4184; Civ. C. '02 Section 3080; G. S. 2413; R. S. 2532; 1833 (6) 491.



SECTION 15-17-510. Liability for nonattendance of jurors.

The freeholders so summoned shall be liable to the same objections to be made by either party in the case which may be made to jurors in the court of common pleas and shall be liable to the same fines for nonattendance without sufficient cause to which jurors are for nonattendance at the courts. Such fines shall be imposed by the court of common pleas of the county. It shall be the duty of the clerk to return to the court the names of the freeholders who shall so neglect to attend, to be proceeded against as in the case of nonattending jurors.

HISTORY: 1962 Code Section 10-851; 1952 Code Section 10-851; 1942 Code Section 860; 1932 Code Section 860; Civ. P. '22 Section 808; Civ. C. '12 Section 4185; Civ. C. '02 Section 3081; G. S. 2414; R. S. 2533; 1833 (6) 492.



SECTION 15-17-520. Issues on exceptions to clerk's rulings shall be summarily heard by judge.

In case exceptions be taken to any order or ruling of the clerk while discharging the duties imposed by this article, the issues therein may be summarily heard and tried by the judge of the circuit or by any circuit judge then holding the courts in such circuit or, if there be no judge within such circuit, by any other circuit judge named in the notice for such hearing.

HISTORY: 1962 Code Section 10-852; 1952 Code Section 10-852; 1942 Code Section 861; 1932 Code Section 861; Civ. P. '22 Section 809; Civ. C. '12 Section 4186; Civ. C. '02 Section 3082; G. S. 2415; R. S. 2534.



SECTION 15-17-530. Fees allowed clerk for hearing application.

The clerk who may hear and determine the application of a debtor for the benefit of the provisions of this article shall, if the application be unlitigated, be entitled to receive as a compensation for his services the sum of two dollars out of the property that may be assigned, and whenever the application is litigated the clerk shall be entitled to receive the sum of four dollars as a compensation for his services out of the property of the debtor if the final decision be against him, but if it be in his favor, then such sum shall be paid by the plaintiff.

HISTORY: 1962 Code Section 10-853; 1952 Code Section 10-853; 1942 Code Section 862; 1932 Code Section 862; Civ. P. '22 Section 810; Civ. C. '12 Section 4187; Civ. C. '02 Section 3083; G. S. 2416; R. S. 2535; 1833 (6) 491.



SECTION 15-17-540. Fees allowed sheriff.

The sheriff shall receive the sum of five dollars as a compensation for summoning the freeholders, to be paid out of the property of the debtor, if his application be refused, and, if granted, to be paid by the plaintiff.

HISTORY: 1962 Code Section 10-854; 1952 Code Section 10-854; 1942 Code Section 863; 1932 Code Section 863; Civ. P. '22 Section 811; Civ. C. '12 Section 4188; Civ. C. '02 Section 3084; G. S. 2417; R. S. 2536; 1833 (6) 491.



SECTION 15-17-550. Proceedings in cases of appeal.

If the verdict of the jury provided in Section 15-17-490 is in favor of the debtor and the plaintiff should appeal, the debtor shall be entitled to be discharged from confinement on his giving bond and sufficient sureties to the plaintiff to be forthcoming and to abide by the decision of the court of appeals or the Supreme Court. If the appeal shall be determined against the debtor and he be not surrendered, which the surety may do, before the first day of the circuit court next succeeding the determination of the appeal, then the clerk of the court, on the application of the plaintiff or his agent, shall issue an order on the bond against the prisoner and his sureties, as in cases of estreated recognizances. But if the prisoner should appear or be surrendered, as aforesaid, then the clerk shall proceed with the case as provided in the preceding sections.

HISTORY: 1962 Code Section 10-855; 1952 Code Section 10-855; 1942 Code Section 864; 1932 Code Section 864; Civ. p. '22 Section 812; Civ. C. '12 Section 4189; Civ. C. '02 Section 3085; G. S. 2418; R. S. 2537; 1833 (6) 491; 1999 Act No. 55, Section 20.



SECTION 15-17-560. Creditors allowed to examine applicants for discharge; penalty for refusal to answer.

Any creditor of any person applying for the benefit of this article, either in person or by attorney, may examine and cross-examine such applicant on oath in the presence of the judge or the clerk of the court before whom he shall move for his discharge from imprisonment, touching the truth of his schedule and touching the nature and extent of his property, rights and credits liable to be assigned for the benefit of his creditors. And the refusal of any such applicant to answer, fully and directly, all or any proper questions put to him in the course of such examination shall prevent his discharge, if otherwise entitled thereto, until he shall have fully answered such questions.

HISTORY: 1962 Code Section 10-856; 1952 Code Section 10-856; 1942 Code Section 865; 1932 Code Section 865; Civ. P. '22 Section 813; Civ. C. '12 Section 4190; Civ. C. '02 Section 3086; G. S. 2419; R. S. 2538; 1836 (6) 556.



SECTION 15-17-570. Debtor required to produce books.

If on such examination it should appear that the debtor has kept books in relation to his trade, profession or occupation he shall be required to produce them, if in his possession or power. On failure to do so he shall be deprived of his discharge until he shall produce such books.

HISTORY: 1962 Code Section 10-857; 1952 Code Section 10-857; 1942 Code Section 866; 1932 Code Section 866; Civ. C. '22 Section 814; Civ. C. '12 Section 4191; Civ. C. '02 Section 3087; G. S. 2420; R. S. 2539; 1836 (6) 556.



SECTION 15-17-580. Submission of issues to jury already empaneled.

Nothing contained in this article shall be construed to deprive a judge, sitting in open court, of the power to submit to the jury already empaneled all issues arising under Section 15-17-490. But in all cases in which the plaintiff shall appeal the defendant shall be entitled to his enlargement, pending the appeal, on the terms prescribed in Section 15-17-550.

HISTORY: 1962 Code Section 10-858; 1952 Code Section 10-858; 1942 Code Section 867; 1932 Code Section 867; Civ. P. '22 Section 815; Civ. C. '12 Section 4192; Civ. C. '02 Section 3088; G. S. 2421; R. S. 2540; 1833 (6) 493.



SECTION 15-17-590. No discharge shall be granted until property is delivered to assignee.

In all cases in which a debtor applies for his discharge the judge or clerk of the court before whom the application shall be made shall not discharge him from confinement until the property contained in his schedule is produced and delivered to the assignee, if it be or has been within the power of the debtor to deliver such property since the time of his arrest.

HISTORY: 1962 Code Section 10-859; 1952 Code Section 10-859; 1942 Code Section 868; 1932 Code Section 868; Civ. P. '22 Section 816; Civ. C. '12 Section 4193; Civ. C. '02 Section 3089; G. S. 2422; R. S. 2541; 1833 (6) 493.



SECTION 15-17-710. Vacating order of arrest or reducing bail.

A defendant arrested may at any time before judgment apply on motion to vacate the order of arrest or to reduce the amount of bail.

HISTORY: 1962 Code Section 10-871; 1952 Code Section 10-871; 1942 Code Section 525; 1932 Code Section 525; Civ. P. '22 Section 467; Civ. P. '12 Section 255; Civ. P. '02 Section 225; 1870 (14) 470 Section 227.



SECTION 15-17-720. Affidavits on motion to vacate order of arrest or reduce bail.

If the motion be made upon affidavits on the part of the defendant, but not otherwise, the plaintiff may oppose the motion by affidavits or other proofs in addition to those on which the order of arrest was made.

HISTORY: 1962 Code Section 10-872; 1952 Code Section 10-872; 1942 Code Section 526; 1932 Code Section 526; Civ. P. '22 Section 468; Civ. P. '12 Section 256; Civ. P. '02 Section 226; 1870 (14) 470 Section 228.



SECTION 15-17-730. Surrender of defendant.

At any time before a failure to comply with the undertaking the bail may surrender the defendant in their exoneration or he may surrender himself to the sheriff of the county in which he was arrested in the following manner:

(1) A certified copy of the undertaking of the bail shall be delivered to the sheriff or constable who shall, by a certificate in writing, acknowledge the surrender; and

(2) Upon the production of a copy of the undertaking and the sheriff's or constable's certificate a judge or clerk of the court may, upon notice to the plaintiff of eight days with a copy of the certificate, order that the bail be exonerated.

And on filing the order and papers used on such application they shall be exonerated accordingly. But this section shall not apply to an arrest for the cause mentioned in item (2) of Section 15-17-20, so as to discharge the bail from an undertaking given to the effect provided by Section 15-69-140.

HISTORY: 1962 Code Section 10-873; 1952 Code Section 10-873; 1942 Code Section 509; 1932 Code Section 509; Civ. P. '22 Section 451; Civ. P. '12 Section 239; Civ. P. '02 Section 209; 1870 (14) 468 Section 211.



SECTION 15-17-740. Bail may authorize arrest of defendant.

For the purpose of surrendering the defendant the bail, at any time or place before they are finally charged, may themselves arrest him or by a written authority endorsed on a certified copy of the undertaking may empower any person of suitable age and discretion to do so.

HISTORY: 1962 Code Section 10-874; 1952 Code Section 10-874; 1942 Code Section 510; 1932 Code Section 510; Civ. P. '22 Section 452; Civ. P. '12 Section 240; Civ. P. '02 Section 210; 1870 (14) 468 Section 212.



SECTION 15-17-750. Exoneration of bail.

The bail may be exonerated either (a) by the death of the defendant, (b) his imprisonment in a State prison, (c) his legal discharge from the obligation to render himself amenable to the process or (d) by his surrender to the sheriff or constable of the county in which he was arrested, in execution thereof, within twenty days after the commencement of the action against the bail or within such further time as may be granted by the court.

HISTORY: 1962 Code Section 10-875; 1952 Code Section 10-875; 1942 Code Section 512; 1932 Code Section 512; Civ. P. '22 Section 454; Civ. P. '12 Section 242; Civ. P. '02 Section 212; 1870 (14) 468 Section 214.



SECTION 15-17-760. Disposal of deposit after judgment in the action.

When money shall have been deposited under Section 15-17-240, if it remain on deposit at the time of an order or judgment for the payment of money to the plaintiff, the clerk shall, under the direction of the court, apply such deposit to the satisfaction thereof and after satisfying the judgment shall refund the surplus, if any, to the defendant. If the judgment be in favor of the defendant the clerk shall refund to him the whole sum deposited and remaining unapplied.

HISTORY: 1962 Code Section 10-876; 1952 Code Section 10-876; 1942 Code Section 521; 1932 Code Section 521; Civ. P. '22 Section 463; Civ. P. '12 Section 251; Civ. P. '02 Section 221; 1870 (14) 469 Section 223.



SECTION 15-17-770. Proceeding against the bail.

In case of failure to comply with the undertaking the bail may be proceeded against by an action only.

HISTORY: 1962 Code Section 10-877; 1952 Code Section 10-877; 1942 Code Section 511; 1932 Code Section 511; Civ. P. '22 Section 453; Civ. P. '12 Section 241; Civ. P. '02 Section 211; 1870 (14) 468 Section 213.



SECTION 15-17-780. Sheriff or constable may be liable as bail.

If after being arrested the defendant escape or be rescued or bail be not given or justified or a deposit made instead thereof the sheriff or constable shall himself be liable as bail. But he may discharge himself from such liability by the giving and justification of bail, as provided in Sections 15-17-230 and 15-17-260 to 15-17-280, at any time before process against the person of the defendant to enforce an order or judgment in the action.

HISTORY: 1962 Code Section 10-878; 1952 Code Section 10-878; 1942 Code Section 522; 1932 Code Section 522; Civ. P. '22 Section 464; Civ. P. '12 Section 252; Civ. P. '02 Section 222; 1870 (14) 470 Section 224.



SECTION 15-17-790. Proceedings on judgment against sheriff or constable.

If a judgment be recovered against the sheriff or constable upon his liability as bail and an execution thereon be returned unsatisfied, in whole or in part, the same proceedings may be had on the official bond of the sheriff or constable to collect the deficiency as in other cases of delinquency.

HISTORY: 1962 Code Section 10-879; 1952 Code Section 10-879; 1942 Code Section 523; 1932 Code Section 523; Civ. P. '22 Section 465; Civ. P. '12 Section 253; Civ. P. '02 Section 223; 1870 (14) 470 Section 225.



SECTION 15-17-800. Bail may be liable to sheriff or constable.

The bail taken upon the arrest shall, unless they justify or other bail be given or justified, be liable to the sheriff or constable by action for damages which he may sustain by reason of such omission.

HISTORY: 1962 Code Section 10-880; 1952 Code Section 10-880; 1942 Code Section 524; 1932 Code Section 524; Civ. P. '22 Section 466; Civ. P. '12 Section 254; Civ. P. '02 Section 224; 1870 (14) 470 Section 226.



SECTION 15-17-810. In what cases plaintiff shall be liable for maintenance of debtor.

When any person shall be taken on mesne or final process in any civil suit and, from inability to pay the demand, debt or damages or find bail, be committed to the jail and such person has no lands, tenements, goods, chattels or choses in action whereby his maintenance in jail can be defrayed, the plaintiff or person at whose instance such party shall be imprisoned shall pay and satisfy his maintenance. If such person or his attorney shall refuse or neglect, after ten days' previous notice, to pay or give security to pay the prisoner's maintenance when demanded, the sheriff or jailer in whose custody such prisoner is may discharge him from such confinement. But such prisoner shall, before he is discharged, render on oath a schedule of all his estate and assign it.

HISTORY: 1962 Code Section 10-881; 1952 Code Section 10-881; 1942 Code Section 3536; 1932 Code Section 3536; Civ. C. '22 Section 2079; Civ. C. '12 Section 1186; Civ. C. '02 Section 861; G. S. 679; R. S. 741; 1839 (11) 46 Section 30.



SECTION 15-17-820. Charges for keeping debtor in jail.

The charges for keeping such debtor in the common jail shall be such as are allowed by law for dieting prisoners confined under process in the court of general sessions. And if the plaintiff recover judgment against the debtor or an assignment of his effects be made as provided in this chapter such charges may be recovered as disbursements in the action or paid out of the estate assigned before any dividend is declared.

HISTORY: 1962 Code Section 10-882; 1952 Code Section 10-882; 1942 Code Section 869; 1932 Code Section 869; Civ. P. '22 Section 817; Civ. C. '12 Section 4194; Civ. C. '02 Section 3090; G. S. 2423; R. S. 2542.






CHAPTER 19 - ATTACHMENT

SECTION 15-19-10. Grounds for attachment generally.

In any action:

(1) For the recovery of money;

(2) For the recovery of property, whether real or personal, or damages for the wrongful conversion and detention of personal property;

(3) For the recovery of damages for injury done to either person or property;

(4) Against a corporation created by or under the laws of any other state, government or country;

(5) Against a defendant who is not a resident of this State;

(6) Against the master, captain or agent of any sailing vessel entering any of the ports of this State for pilotage services rendered such vessel;

(7) Against a defendant who has absconded or concealed himself; or

(8) When any person or corporation is about to remove any of his or its property from this State, or has assigned, disposed of or secreted or is about to assign, dispose of or secrete any of his or its property with intent to defraud creditors as mentioned in this chapter;

The plaintiff at the time of issuing the summons or any time afterwards may have the property of such defendant or corporation attached, in the manner prescribed in this chapter, as a security for the satisfaction of such judgment as the plaintiff may recover.

For the purposes of this section an action shall be deemed commenced when the summons is issued, provided that personal service of such summons shall be made or publication thereof commenced within thirty days.

HISTORY: 1962 Code Section 10-901; 1952 Code Section 10-901; 1942 Code Section 527; 1932 Code Section 527; Civ. P. '22 Section 500; Civ. P. '12 Section 279; Civ. P. '02 Section 248; 1870 (14) 475 Section 250; 1879 (17) 23; 1897 (22) 450.



SECTION 15-19-20. Attachment in libel and slander actions against nonresidents or foreign corporations.

Any and all attachments issued, made or levied in any of the courts of this State of the property, goods or credits of any nonresident of this State or of any foreign corporation in actions for libel and slander, if otherwise good and valid, shall stand as if the suit had been brought upon any other cause of action mentioned in Section 15-19-10 or otherwise provided by the law.

HISTORY: 1962 Code Section 10-902; 1952 Code Section 10-902; 1942 Code Section 527-1; 1932 Code (37) 1116.



SECTION 15-19-30. Attachment when debt is not due.

Whenever a debt is not yet due and it appears to the satisfaction of a circuit judge, clerk of the court of common pleas or magistrate, by affidavit, that the debtor has departed from the State with intent to defraud his creditors or to avoid the service of a summons or keeps himself concealed therein with a like intent or that such person has removed or is about to remove any of his property from this State with intent to defraud his creditors or has assigned, disposed of or secreted or is about to assign, dispose of or secrete any of his property with like intent, the plaintiff forthwith may institute suit upon such debt or cause of action, and the circuit judge, clerk or magistrate may issue his warrant of attachment as if such debt were then due and payable. But no judgment shall be had thereon until after the maturity of the debt. The plaintiff shall pay the costs in case the debtor pays the debt on or before its maturity.

HISTORY: 1962 Code Section 10-903; 1952 Code Section 10-903; 1942 Code Section 536; 1932 Code Section 536; Civ. P. '22 Section 509; Civ. P. '12 Section 288; Civ. P. '02 Section 255b; 1883 (18) 491.



SECTION 15-19-40. Persons authorized to grant attachment.

A warrant of attachment must be obtained from a judge, clerk of the court or magistrate in which or before whom the action is brought or from a circuit judge.

HISTORY: 1962 Code Section 10-904; 1952 Code Section 10-904; 1942 Code Section 528; 1932 Code Section 528; Civ. P. '22 Section 501; Civ. P. '12 Section 280; Civ. P. '02 Section 249; 1870 (14) 475 Section 251.



SECTION 15-19-50. Affidavit required.

The warrant may be issued whenever it shall appear by affidavit that a cause of action exists against the defendant, specifying the amount of the claim and the grounds thereof, and that the defendant is:

(1) A foreign corporation or not a resident of this State;

(2) The master, captain or agent of any sailing vessel entering any of the ports of this State and is about to take such vessel out of any port of this State without paying the pilotage fees provided by law; or

(3) (a) Has departed from the State with intent to defraud his creditors or to avoid service of a summons or keeps himself concealed therein with the like intent, (b) has removed or is about to remove any of his property from this State with intent to defraud his creditors or (c) has assigned, disposed of or secreted or is about to assign, dispose of or secrete any of his property with the like intent, whether such defendant be a resident of this State or not.

But in cases in which the defendant is the master, captain or agent of any vessel entering any of the ports of this State it shall only be necessary that the affidavit show that a cause of action exists against such defendant for pilotage services, specifying the amount of the claim and the grounds thereof, and that the defendant is about to take such vessel out of any port of this State and refuses to pay or has not paid the fees provided by law for such pilotage services.

HISTORY: 1962 Code Section 10-905; 1952 Code Section 10-905; 1942 Code Section 529; 1932 Code Section 529; Civ. P. '22 Section 502; Civ. P. '12 Section 281; Civ. P. '02 Section 250; 1870 (14) 475 Section 252; 1897 (22) 451; 1899 (23) 31.



SECTION 15-19-60. Form of affidavit.

In all cases of attachment in this State the following form of affidavit shall be sufficient, to wit:

State of South Carolina )

) Court of ________________

_______________________ )

_______________________ )

Plaintiff, )

Against ) Affidavit.

_______________________ )

Defendant. )

Personally appeared before me __________ who on oath says:

That __________ is justly and truly indebted to __________ in the sum of ___ dollars ($___), and that __________ is entitled to an attachment against __________ upon the grounds: __________

___

Sworn to before me this the ____________ )

day of __________ 19__ )

________________________________________ )

_________________________________________________________________

HISTORY: 1962 Code Section 10-906; 1952 Code Section 10-906; 1942 Code Section 551; 1932 Code Section 551; 1929 (36) 201; 1931 (37) 205.



SECTION 15-19-70. Filing of affidavit and serving copies thereof.

The plaintiff procuring such warrant at the time of the issuing thereof shall cause the affidavit on which it was granted to be filed in the office of the clerk of the court of common pleas or with the magistrate in which or before whom the action is to be tried, within forty-eight hours after the issuance of the attachment. He shall also cause copies thereof to be served on the defendant with the summons, if he can be found within the county.

HISTORY: 1962 Code Section 10-907; 1952 Code Section 10-907; 1942 Code Section 529; 1932 Code Section 529; Civ. P. '22 Section 502; Civ. P. '12 Section 281; Civ. P. '02 Section 250; 1870 (14) 475 Section 252; 1897 (22) 451; 1899 (23) 31.



SECTION 15-19-80. Bond required before obtaining attachment.

Before issuing the warrant, the judge, clerk or magistrate shall require a written undertaking on the part of the plaintiff, with sufficient surety, to the effect that if the defendant recover judgment or the attachment be set aside by order of the court the plaintiff will pay all costs that may be awarded to the defendant and all damages which he may sustain by reason of the attachment, not exceeding the sum specified in the undertaking, which shall be at least two hundred and fifty dollars, except in case of a warrant issued by a magistrate when it shall be at least twenty-five dollars.

HISTORY: 1962 Code Section 10-908; 1952 Code Section 10-908; 1942 Code Section 530; 1932 Code Section 530; Civ. P. '22 Section 503; Civ. P. '12 Section 282; Civ. P. '02 Section 251; 1870 (14) 475 Section 253.



SECTION 15-19-90. Form of bond.

In all cases of attachment in this State the following form of bond shall be sufficient, to wit:

State of South Carolina )

) Court of ________________

County of ____________________ )

______________________________ )

Plaintiff, )

Against ) Bond

______________________________ )

Defendant )

We, __________, principal, and __________, surety, acknowledge ourselves bound unto the defendant in the sum of __________ dollars, subject to the following conditions: That the plaintiff is seeking an attachment against the defendant, which is now about to be sued out, returnable to the court above named; now, if the plaintiff shall pay all damages that the defendant may sustain and also all costs that may be incurred by him in consequence of the suing out such attachment, in the event that the plaintiff shall fail to recover in said case, then this bond to be void.

Done this __________ day of __________ 19___

Signed, sealed and delivered ) __________________ (Seal)

in the presence of: )

_______________ )

_______________ ) __________________ (Seal)

State of South Carolina,

County of __________

__________ being first duly sworn says:

That he saw the above named __________, plaintiff, and __________, surety, sign, seal and as their act and deed deliver the foregoing instrument for the uses and purposes therein expressed and that he with __________ witnessed the execution thereof.

Sworn to before me this the ____ )

) ____________________

day of __________ 19__ )

__________(Seal) The foregoing bond filed and approved this

__________ day of __________ 19___

_______________

_______________

HISTORY: 1962 Code Section 10-910; 1952 Code Section 10-910; 1942 Code Section 551; 1932 Code Section 551; 1929 (36) 201; 1931 (37) 205.



SECTION 15-19-100. Persons to whom attachment shall be directed.

The warrant shall be directed to any sheriff or constable of any county in which property of the defendant may be and shall require him to attach and safely keep all the property of such defendant within his county, or so much thereof as may be sufficient to satisfy the plaintiff's demand, the amount of which must be stated in conformity with the complaint, together with costs and expenses. Several warrants may be issued at the same time to the sheriffs or constables of different counties.

HISTORY: 1962 Code Section 10-911; 1952 Code Section 10-911; 1942 Code Section 531; 1932 Code Section 531; Civ. P. '22 Section 504; Civ. P. '12 Section 283; Civ. P. '02 Section 252; 1870 (14) Section 254.



SECTION 15-19-110. Issuance and form of attachment.

When the affidavit and bond are filed with the clerk of court of any county of this State or with a magistrate, when the amount involved is within his jurisdiction, he shall issue his warrant of attachment in the following form: State of South Carolina __________ County.

Attachment.

To all and singular the sheriffs and constables of said State and county:

You are hereby commanded to attach and seize __________ or so much of the property of __________ as will make the sum of __________ dollars and all costs, to serve such summons as may be placed in your hands and to make return of this attachment, with your actings and doings entered thereon, to this court. Hereof fail not.

Witness my hand and seal this __________ day of __________ 19___

____________________ (L.S.)

HISTORY: 1962 Code Section 10-912; 1952 Code Section 10-912; 1942 Code Section 551; 1932 Code Section 551; 1929 (36) 201; 1931 (37) 205.



SECTION 15-19-210. Service and answer upon execution of warrant.

Immediately upon the issuance of the warrant of attachment as provided for in Section 15-19-110 the sheriff or constable shall execute such warrant and the plaintiff, if the defendant shall not have been served with a copy of the complaint with the summons, shall within ten days after being required so to do by the defendant serve a copy of the complaint in the action on the defendant or his attorney at the address given in the notice requiring the complaint. The defendant shall have twenty days thereafter to answer the complaint, if in the court of common pleas, or to appear, if before a magistrate.

HISTORY: 1962 Code Section 10-921; 1952 Code Section 10-921; 1942 Code Section 551; 1932 Code Section 551; 1929 (36) 201; 1931 (37) 205.



SECTION 15-19-220. Property which is subject to attachment.

The rights or shares which any defendant may have in any vessel or in the stock of any association or corporation, together with the interest and profits thereon, and all other property of such defendant in this State, except that exempt from attachment by the Constitution, shall be liable to be attached and levied upon and sold to satisfy the judgment and execution.

HISTORY: 1962 Code Section 10-922; 1952 Code Section 10-922; 1942 Code Section 537; 1932 Code Section 537; Civ. P. '22 Section 510; Civ. P. '12 Section 289; Civ. P. '02 Section 256; 1870 (14) 476 Section 258; 1883 (18) 491.



SECTION 15-19-230. Duty of officer to whom warrant is delivered.

The sheriff or constable to whom such warrant is directed and delivered shall immediately attach all the real estate of the debtor and all his personal estate, including money and bank notes, except such real and personal estate as is exempt from attachment, levy or sale by the Constitution, and shall take into his custody all books of account, vouchers and papers relating to the property, debts, credits and effects of the debtor, together with all evidences of his title to real estate, all of which he shall safely keep, to be disposed of as directed in this article.

HISTORY: 1962 Code Section 10-923; 1952 Code Section 10-923; 1942 Code Section 532; 1932 Code Section 532; Civ. P. '22 Section 505; Civ. P. '12 Section 284; Civ. P. '02 Section 253; 1870 (14) 475 Section 255.



SECTION 15-19-240. Attachment of real estate.

When real estate is attached a true and attested copy of the attachment, together with a description of the real estate attached, shall be, by the officer serving the warrant of attachment, delivered to the party whose real estate is attached or left at his last and usual place of abode. And the officer making such service shall also leave a true and attested copy of such attachment, together with a description of the real estate so attached, in the office in which by law a deed of such estate is required to be recorded. If the party whose estate is attached does not reside in this State then such copy shall be delivered to his tenant, agent, or attorney if any be known, and, if no such agent, tenant or attorney be known, then a copy of such warrant of attachment with the officer's return thereon lodged in the office in which by law a deed of such real estate ought to be recorded shall be deemed sufficient service. The clerk or register of the office wherein any such warrant of attachment is required to be lodged shall receive such warrant and enter in a book kept for that purpose the names of the parties, the date of the warrant of attachment, the sum demanded and the officer's return thereon. Such attachment shall be a lien subject to all prior liens and bind the real estate attached from the date of lodgment. All attachments lodged upon the same day shall take rank together.

HISTORY: 1962 Code Section 10-924; 1952 Code Section 10-924; 1942 Code Section 532; 1932 Code Section 532; Civ. P. '22 Section 505; Civ. P. '12 Section 284; Civ. P. '02 Section 253; 1870 (14) 475 Section 255.



SECTION 15-19-250. Effecting execution on property incapable of manual delivery.

The execution of the attachment upon any rights or shares or any debts or other property incapable of manual delivery to the sheriff or constable shall be made by leaving a certified copy of the warrant of attachment with the president or other head of the association or corporation or the secretary, cashier or managing agent thereof or with the debtor or individual holding such property, with a notice showing the property levied on.

HISTORY: 1962 Code Section 10-925; 1952 Code Section 10-925; 1942 Code Section 538; 1932 Code Section 538; Civ. P. '22 Section 511; Civ. P. '12 Section 290; Civ. P. '02 Section 257; 1870 (14) 477 Section 259.



SECTION 15-19-260. Certificate of defendant's interest.

Whenever the sheriff or constable shall with a warrant of attachment or execution against the defendant apply to such officer, debtor or individual for the purpose of attaching or levying upon such property, such officer, debtor or individual shall furnish him with a certificate, under his hand, designating the number of rights or shares of the defendant in the stock of such association or corporation, with any dividend or encumbrance thereon, or the amount and description of the property held by such association, corporation or individual for the benefit of or debt owing to the defendant. If such officer, debtor or individual refuses to do so he may be required by the court or judge to attend before him and be examined on oath concerning such rights, shares, property or debt, and obedience to such order may be enforced by attachment.

HISTORY: 1962 Code Section 10-926; 1952 Code Section 10-926; 1942 Code Section 539; 1932 Code Section 539; Civ. P. '22 Section 512; Civ. P. '12 Section 291; Civ. P. '02 Section 258; 1870 (14) 477 Section 260.



SECTION 15-19-270. Duties of officer upon seizure of property.

The sheriff or constable shall, immediately on making seizure under the provisions of Section 15-19-230, with the assistance of two disinterested freeholders, make a just and true inventory of all the property so seized and of the books, vouchers and papers taken into custody, stating therein the estimated value of the several articles of personal property and enumerating such of them as are perishable. Such inventory, after being signed by the sheriff or constable and appraisers, shall within ten days after such seizure be returned to the officer who issued the warrant, and the sheriff or constable shall, under the direction of such officer, collect, receive and take into his possession all debts, credits and effects of such debtor and commence such suits and take such legal proceedings, either in his own name or in the name of such debtor, as may be necessary for that purpose and prosecute and discontinue such suits and proceedings at such times and on such terms as the court may direct. The property so seized or the proceeds of such as shall have been sold and debts collected shall be kept to answer any judgment which may be obtained in such action.

HISTORY: 1962 Code Section 10-927; 1952 Code Section 10-927; 1942 Code Section 533; 1932 Code Section 533; Civ. P. '22 Section 506; Civ. P. '12 Section 285; Civ. P. '02 Section 254; 1870 (14) 476 Section 256.



SECTION 15-19-280. Sale of personal property likely to deteriorate or expensive to keep.

Whenever (a) any officer of this State shall have taken possession of any personal property under process of attachment and the defendant or other intervening party claiming the property fails to replevy such property within sixty days after such property has been attached or seized by such officer, (b) such property remains in the hands of such officer and (c) either such property is of a perishable nature, liable to deteriorate in value, or the keeping of it is attended with considerable expense as compared to the value of the property, such property may be sold by such officer under the direction of the court after giving not less than ten days' advertisement of the manner, time and place of sale in three public places in the county, one of which shall be on the courthouse door. The court in its discretion may cause such additional notice or manner of advertisement as in its judgment the circumstances demand. The proceeds of any such sale after the payment of the legal expenses shall be turned over to the clerk of court to await the judgment of court.

HISTORY: 1962 Code Section 10-928; 1952 Code Section 10-928; 1942 Code Section 534; 1932 Code Section 534; Civ. P. '22 Section 507; Civ. P. '12 Section 286; Civ. P. '02 Section 255; 1870 (14) 476 Section 257; 1883 (18) 491; 1933 (38) 63, 445.



SECTION 15-19-290. Proceedings on claim of third person.

If the person in whose possession property shall be attached shall appear at the return of the writ and file his answer thereto and deny the possession or control of any property belonging to the defendant or claim the money, lands, goods and chattels, debts and books of account as creditor in possession, or in his own right or in the right of some third person, or if any of the property be claimed by any other person than such defendant, then, if the plaintiff be satisfied therewith, the party in possession shall be dismissed and the plaintiff may pay the cost of his action. But if the plaintiff shall contest the return or the claim of such third person an issue shall be made up under the direction of the judge to try the question, and the party that shall prevail in the issue shall recover the cost of such proceeding of the opposite party, and judgment shall be given accordingly. If the party in possession or the third person claiming the property, as the case may be, resides in a different county from that in which the action is brought and an issue be made up between him and the plaintiff the action shall be tried in the county in which the party in possession resides. In case the property is claimed by a third person the plaintiff shall execute to such person the same undertaking that he is now required to give under Section 15-19-80. Such undertaking shall be executed within ten days after notice of such claim.

HISTORY: 1962 Code Section 10-929; 1952 Code Section 10-929; 1942 Code Section 535; 1932 Code Section 535; Civ. P. '22 Section 508; Civ. P. '12 Section 287; Civ. P. '02 Section 255a; 1883 (18) 491.



SECTION 15-19-300. Discharge or return of property on defendant's appearance.

Whenever the defendant shall have appeared in such action he may apply to the officer who issued the attachment or to the court for an order to discharge the attachment, and, if such order be granted, all the proceeds of sales and moneys collected by such officer and all property attached remaining in his hands shall be delivered or paid by him to the defendant or his agent and released from the attachment. And when there is more than one defendant and the several property of either of the defendants has been seized by virtue of the order of attachment any defendant whose several property has been seized may apply to the officer who issued the attachment for relief under this section.

HISTORY: 1962 Code Section 10-930; 1952 Code Section 10-930; 1942 Code Section 543; 1932 Code Section 543; Civ. P. '22 Section 516; Civ. P. '12 Section 295; Civ. P. '02 Section 262; 1870 (14) 478 Section 264.



SECTION 15-19-310. Undertaking on part of defendant.

Upon application for an order to discharge the attachment, the defendant shall deliver to the court or officer an undertaking executed by at least two sureties who are residents and freeholders or householders in the State, approved by such court or officer, to the effect that such sureties will, on demand, pay to the plaintiff the amount of judgment that may be recovered against the defendant in the action, not exceeding the sum specified in the undertaking which shall be at least double the amount claimed by the plaintiff in his complaint. If it shall appear by affidavit that the property attached be less than the amount claimed by the plaintiff the court or officer issuing the attachment may order the property to be appraised and the amount of the undertaking shall then be double the amount so appraised.

HISTORY: 1962 Code Section 10-931; 1952 Code Section 10-931; 1942 Code Section 544; 1932 Code Section 544; Civ. P. '22 Section 517; Civ. P. '12 Section 296; Civ. P. '02 Section 263; 1870 (14) 478 Section 265.



SECTION 15-19-320. Maximum undertaking in certain actions.

In actions when the purpose is to collect a debt for the purchase price of any property when such property, or any part thereof, is attached and in all actions when property is permitted to be attached to secure the payment of a debt claimed to be due, the undertaking required of the defendant shall in no case be in excess of double the amount of the debt claimed by the plaintiff to be due in the action. But if there is an appeal the court from which any appeal is taken may increase the bond.

HISTORY: 1962 Code Section 10-931.1; 1952 Code Section 10-909; 1942 Code Section 551-1; 1932 Code Section 557; 1930 (36) 1347.



SECTION 15-19-330. Undertaking when property of one of several defendants is attached.

When there is more than one defendant and the several property of any defendant has been seized by virtue of the order of attachment the defendant whose several property has been seized may deliver to the court or officer an undertaking, in accordance with the provisions of Section 15-19-310, to the effect that he will, on demand, pay to the plaintiff the amount of judgment that may be recovered against such defendant. And all the provisions of Section 15-19-310 applicable to such undertaking shall be applicable thereto.

HISTORY: 1962 Code Section 10-932; 1952 Code Section 10-932; 1942 Code Section 544; 1932 Code Section 544; Civ. P. '22 Section 517; Civ. P. '12 Section 296; Civ. P. '02 Section 263; 1870 (14) 478 Section 265.



SECTION 15-19-340. Motion by owner to discharge attachment.

In all cases the defendant or any person who establishes a right to the property attached may move to discharge the attachment.

HISTORY: 1962 Code Section 10-932.1; 1952 Code Section 10-932.1; 1942 Code Section 544; 1932 Code Section 544; Civ. P. '22 Section 517; Civ. P. '12 Section 296; Civ. P. '02 Section 263; 1870 (14) 478 Section 265; 1960 (51) 1750.



SECTION 15-19-350. Satisfying judgment for plaintiff.

In case judgment be entered for the plaintiff in any such action the sheriff or constable shall satisfy it out of the property attached by him, if it shall be sufficient for that purpose:

(1) By paying over to such plaintiff the proceeds of all sales of perishable property and of any vessel or share or interest in any vessel sold by him or of any debts or credits collected by him, or so much as shall be necessary to satisfy such judgment;

(2) If any balance remain due and an execution shall have been issued on such judgment he shall proceed to sell, under such execution, so much of the attached property, real or personal, except as provided in item (4) of this section, as may be necessary to satisfy the balance, if enough for that purpose shall remain in his hands; and in case of the sale of any rights or shares in the stock of a corporation or association the sheriff or constable shall execute to the purchaser a certificate of sale thereof, and the purchaser shall thereupon have all the rights and privileges in respect thereto which were had by the defendant;

(3) If any of the attached property belonging to the defendant shall have passed out of the hands of the sheriff or constable without having been sold or converted into money the sheriff or constable shall repossess himself of such property and for that purpose shall have all the authority which he had to seize such property under the attachment; and any person who shall wilfully conceal or withhold such property from the sheriff or constable shall be liable to double damages at the suit of the party injured; and

(4) Until the judgment against the defendant shall be paid the sheriff or constable may proceed to collect the notes and other evidences of debt and the debts that may have been seized or attached under the warrant of attachment and to prosecute any bond he may have taken in the course of such proceedings and apply the proceeds thereof to the payment of the judgment.

HISTORY: 1962 Code Section 10-933; 1952 Code Section 10-933; 1942 Code Section 540; 1932 Code Section 540; Civ. P. '22 Section 513; Civ. P. '12 Section 292; Civ. P. '02 Section 259; 1870 (14) 477 Section 261; 1935 (39) 151.



SECTION 15-19-360. Satisfying judgment for plaintiff; proceedings after six months or when automobile has been attached.

At the expiration of six months from the docketing of the judgment or forthwith upon the docketing of the judgment in cases in which an automobile has been attached under Section 29-15-20, the court may, upon the petition of the plaintiff accompanied by an affidavit setting forth fully all the proceedings which have been had by the sheriff or constable since the service of the attachment, the property attached and the disposition thereof and also the affidavit of the sheriff or constable that he has used diligence and endeavored to collect the evidences of debt in his hands so attached and that there remains uncollected of the same any part or portion thereof, order the sheriff or constable to sell the property attached upon such terms and in such manner as shall be deemed proper. Notice of such application shall be given to the defendant or his attorney, if the defendant shall have appeared in the action. In case the summons has not been personally served on the defendant the court shall make such rule or order as to the service of notice and the time of service as shall be deemed just.

HISTORY: 1962 Code Section 10-934; 1952 Code Section 10-934; 1942 Code Section 540; 1932 Code Section 540; Civ. P. '22 Section 513; Civ. P. '12 Section 292; Civ. P. '02 Section 259; 1870 (14) 477 Section 261; 1935 (39) 151.



SECTION 15-19-370. Disposition of residue when judgment is paid.

When the judgment and all costs of the proceedings shall have been paid the sheriff or constable, upon reasonable demand, shall deliver over to the defendant the residue of the attached property or the proceeds thereof.

HISTORY: 1962 Code Section 10-935; 1952 Code Section 10-935; 1942 Code Section 540; 1932 Code Section 540; Civ. P. '22 Section 513; Civ. P. '12 Section 292; Civ. P. '02 Section 259; 1870 (14) 477 Section 261; 1935 (39) 151.



SECTION 15-19-380. Proceedings by plaintiff instead of sheriff or constable.

The actions authorized in this article to be brought by the sheriff or constable may be prosecuted by the plaintiff or under his direction, upon the delivery by him to the sheriff or constable of an undertaking executed by two sufficient sureties, to the effect that the plaintiff will indemnify the sheriff or constable from all damages, costs and expenses on account thereof not exceeding two hundred and fifty dollars in any one action. Such sureties shall, in all cases when required by the sheriff or constable, justify by making an affidavit that each is a householder and worth double the amount of the penalty of the bond, over and above all demands and liabilities.

HISTORY: 1962 Code Section 10-936; 1952 Code Section 10-936; 1942 Code Section 541; 1932 Code Section 541; Civ. P. '22 Section 514; Civ. P. '12 Section 293; Civ. P. '02 Section 260; 1870 (14) 478 Section 262.



SECTION 15-19-390. Proceedings on judgment for defendant.

If the foreign corporation or absent, absconding or concealed defendant recover judgment against the plaintiff in any such action any bond taken by the sheriff or constable, except such as are mentioned in Section 15-19-380, all the proceeds of sales and moneys collected by him and all the property attached remaining in his hands shall be delivered by him to the defendant or his agent, on request, and the warrant shall be discharged and the property released therefrom.

HISTORY: 1962 Code Section 10-937; 1952 Code Section 10-937; 1942 Code Section 542; 1932 Code Section 542; Civ. P. '22 Section 515; Civ. P. '12 Section 294; Civ. P. '02 Section 261; 1870 (14) 478 Section 263.



SECTION 15-19-400. Time when sheriff or constable shall return attachment.

When the warrant shall be fully executed or discharged the sheriff or constable shall return it, with his proceedings thereon, to the court in which the action was brought.

HISTORY: 1962 Code Section 10-938; 1952 Code Section 10-938; 1942 Code Section 545; 1932 Code Section 545; Civ. P. '22 Section 518; Civ. P. '12 Section 297; Civ. P. '02 Section 264; 1870 (14) 479 Section 266.



SECTION 15-19-510. Authorization and issuance.

In an action arising for the recovery of purchase money which is past due for any real or personal property, the plaintiff, at the time of the issuing of the summons or any time afterwards, may cause the property of the defendant for which the purchase money is payable to be attached in the manner prescribed in this article as a security for the satisfaction of such judgment as the plaintiff may recover. For the purposes of this section an action shall be deemed commenced when the summons is issued. The warrant of attachment must be obtained from a judge, clerk of the court or magistrate in which or before whom the action is brought, or from a circuit judge. The warrant of attachment may be issued whenever it shall appear by affidavit that a cause of action exists against such defendant, specifying the amount of the claims and the grounds thereof, that the amount is due and that the action is brought for the purchase money of real estate or personal property which has been sold to the defendant and which he has refused or failed to pay. The plaintiff at the time of procuring such warrant of attachment shall file the affidavit upon which it is granted in the office of the clerk of court of common pleas or with the magistrate in which or before whom the action is to be tried.

HISTORY: 1962 Code Section 10-951; 1952 Code Section 10-951; 1942 Code Section 546; 1932 Code Section 546; Civ. P. '22 Section 519; Civ. P. '12 Section 298; 1904 (24) 452.



SECTION 15-19-520. Plaintiff's undertaking; contents of warrant.

Before issuing the warrant of attachment the judge, clerk or magistrate shall require a written undertaking on the part of the plaintiff with sufficient surety to the effect that if the plaintiff shall fail to prove that the action is brought to recover the purchase money for the property which is about to be attached or if the defendant recovers judgment or the attachment be set aside by the order of the court the plaintiff will pay all costs that may be awarded to the defendant and all damages which he may sustain by reason of the attachment, not exceeding the sum specified in the undertaking, which shall be at least two hundred and fifty dollars, except in case of a warrant issued by a magistrate when it shall be at least twenty-five dollars. The warrant shall be directed to any sheriff or constable of any county in which the property of such defendant may be, shall plainly describe the property and shall require such officer to attach and safely keep such property of the defendant or so much thereof as may be sufficient to satisfy plaintiff's demand, together with costs and expenses.

HISTORY: 1962 Code Section 10-952; 1952 Code Section 10-952; 1942 Code Section 547; 1932 Code Section 547; Civ. P. '22 Section 520; Civ. P. '12 Section 299; 1904 (24) 452.



SECTION 15-19-530. Effecting attachment.

The sheriff or constable to whom such warrant is directed and delivered shall immediately attach the real estate or personal property of the defendant which is described in the warrant and hold it until further order of the court. When real estate is attached a true and attested copy of such warrant shall be, by the officer serving it, delivered to the defendant or left at his last or usual place of residence, and the officer making such service shall also leave a true and attested copy of such warrant of attachment in the office in which, by law, a deed of such estate is required to be recorded. If the party whose estate is attached does not reside in this State then such copy shall be delivered to his tenant, agent or attorney, if any be known, and if no such agent, tenant or attorney be known then a copy of such warrant of attachment, with the officer's return thereon, lodged in the office in which, by law, a deed of such real estate ought to be recorded, shall be deemed sufficient service. The clerk or register of the office wherein the warrant of attachment is required to be lodged shall receive such warrant and enter in a book kept for that purpose the names of the parties, the date of the warrant of attachment, the sum demanded and the officer's return thereon.

HISTORY: 1962 Code Section 10-953; 1952 Code Section 10-953; 1942 Code Section 548; 1932 Code Section 548; Civ. P. '22 Section 521; Civ. P. '12 Section 300; 1904 (24) 452.



SECTION 15-19-540. Lien of attachment.

The attachment shall be a lien subject to all prior liens and bind the real estate attached from the date of lodgment. It shall be a lien upon the personal property attached from the date of the levy thereon.

HISTORY: 1962 Code Section 10-954; 1952 Code Section 10-954; 1942 Code Section 548; 1932 Code Section 548; Civ. P. '22 Section 521; Civ. P. '12 Section 300; 1904 (24) 452.



SECTION 15-19-550. Further proceedings.

Further proceedings on the part of the sheriff or constable in reference to the appraisement of the personal property attached or the sale of such personal property as may be perishable shall be such as are required by Sections 15-19-270 and 15-19-280. Further proceedings in reference to the disposition of the bond given by the plaintiff in case of judgment for defendant, the discharge of the attachment and return of property or its proceeds to defendant and the undertaking on the defendant's part shall be such as are required by Sections 15-19-300 to 15-19-340 and 15-19-390.

HISTORY: 1962 Code Section 10-955; 1952 Code Section 10-955; 1942 Code Section 549; 1932 Code Section 549; Civ. P. '22 Section 522; Civ. P. '12 Section 301; 1904 (24) 452.



SECTION 15-19-560. Verdict or decision shall state whether amount found is for purchase money; order of sale.

In all actions tried by a jury when the plaintiff claims that the action is brought for the recovery of the purchase money for the property attached if the jury find for the plaintiff they shall also state in their verdict whether or not the amount found is for the purchase money of the property attached. And in all cases tried by a judge, he shall, if he decides in favor of the plaintiff, certify whether or not the debt so found by him is for the purchase money of the property seized under the warrant of attachment. In such cases the judge shall direct that the attached property shall be sold by the sheriff or constable and the proceeds arising from such sale be applied in payment of the plaintiff's debt and costs and the surplus, if any, paid over to the defendant.

HISTORY: 1962 Code Section 10-956; 1952 Code Section 10-956; 1942 Code Section 550; 1932 Code Section 550; Civ. P. '22 Section 523; Civ. P. '12 Section 302; 1904 (24) 452.






CHAPTER 27 - TRIAL AND CERTAIN INCIDENTS THEREOF

SECTION 15-27-15. Interpreters for deaf person who is party to legal proceeding, witness therein, or confined to any institution.

(A) Whenever a deaf person is a party or witness in any legal proceeding including, but not limited to, a civil or criminal proceeding, a family court proceeding, an action involving a traffic violation, or other criminal matter heard in magistrates court, or is confined to an institution, the court must appoint as many qualified interpreters or deaf relay interpreters as needed and are approved by the South Carolina Association of the Deaf. The interpreter must be approved by the deaf person and either the South Carolina Association of the Deaf and the South Carolina Registry of Interpreters for the Deaf or the National Registry of Interpreters for the Deaf to interpret the proceedings to and the testimony of the deaf person, unless the deaf person waives having a qualified interpreter, elects to use another individual of his own selection as his interpreter, or the judge finds that it is not necessary for the fulfillment of justice. If a person elects to use an interpreter other than a qualified interpreter provided for in this section, the court must first make a determination that this action is in the best interest of the individual and is in the best interests of justice. The selection, use, and reimbursement of interpreters must be determined under such guidelines as may be established by the Chief Justice of the Supreme Court. All fees for interpreting services must be paid out of the general fund of the State from funds appropriated to the Judicial Department for this purpose by the General Assembly.

(B) For purposes of this section:

(1) "Qualified interpreter" means a person eighteen years of age or older who has been certified by the South Carolina Association of the Deaf Interpreter Assessment Program (SCAD-IAP Level IV or V) or the National Registry of Interpreters for the Deaf and who has received approval from the South Carolina Association of the Deaf and who is not a family member of the deaf person.

(2) "Deaf person" means a person who cannot use his hearing for communication purposes.

(C) In an action where the mental condition of a deaf person is being considered and where the person may be committed to an institution, all the court proceedings pertaining to the person must be interpreted to the deaf person in a language that the person understands by a qualified interpreter appointed by the court.

HISTORY: 1987 Act No. 97 Section 1; 1996 Act No. 365, Section 1; 1998 Act No. 390, Section 3; 2001 Act No. 103, Section 1.



SECTION 15-27-155. Interpreter for party or witness unable to speak English; qualified interpreter defined; fees; centralized list; use of interpreter not on list.

(A) Notwithstanding any other provision of law, whenever a party or witness to a civil legal proceeding does not sufficiently speak the English language to testify, the court may appoint a qualified interpreter to interpret the proceedings and the testimony of the party or witness. However, the court may waive the use of a qualified interpreter if the court finds that it is not necessary for the fulfillment of justice. The court must first make a finding on the record that the waiver of a qualified interpreter is in the best interest of the party or witness and that this action is in the best interest of justice.

(B) An "interpreter" means a person who:

(1) is eighteen years of age or older;

(2) is not a family member of the party or witness;

(3) is an instructor of foreign language at an institution of education; or

(4) has educational training or experience that enables him or her to fluently speak a foreign language and interpret the language of another person.

An "interpreter" shall not be a person confined to an institution.

(C)(1) The selection, use, and reimbursement of interpreters must be determined under such guidelines as may be established by the Chief Justice of the Supreme Court;

(2) The fees for interpreting services may be:

(a) paid out of the general fund of the State from funds appropriated to the Judicial Department for this purpose by the General Assembly;

(b) paid by one or more of the parties as the court may direct; or

(c) taxed ultimately as costs based on the discretion of the court.

(D) The Division of Court Administration shall maintain a centralized list of qualified interpreters to interpret the proceedings to and testimony of a party or witness. A party or a witness is not precluded from using a qualified interpreter who is not on the centralized list as long as the interpreter meets the requirements of subsection (B) and submits a sworn affidavit to the court specifying his or her qualifications.

HISTORY: 1998 Act No. 390, Section 2; 2001 Act No. 103, Section 2.






CHAPTER 28 - VIDEOTAPED DEPOSITIONS

SECTION 15-28-30. Videotaped depositions of children.

Any party, including a guardian ad litem, during a family court proceeding relating to abuse or neglect, may request a videotaped deposition of a child with appropriate notice to all other parties who shall be given the right of cross-examination. Failure without good cause to attend the deposition or to cross-examine shall not be a ground for objection to the admissibility of the deposition in any proceeding related to the pending action.

HISTORY: 1988 Act No. 649, Section 3.






CHAPTER 29 - LEGAL NOTICES, GENERALLY

SECTION 15-29-10. Computing time for publication of notices.

The time for publication of legal notices shall be computed so as to exclude the first day of publication and include the day on which the act or event, of which notice is given, is to happen or which completes the full period required for publication.

HISTORY: 1962 Code Section 10-1301; 1952 Code Section 10-1301; 1942 Code Section 822; 1932 Code Section 822; Civ. P. '22 Section 773; Civ. P. '12 Section 459; Civ. P. '02 Section 421; 1870 (14) 521 Section 440.



SECTION 15-29-20. Publication in four successive weeks as equivalent of publication for one month or thirty days.

When publication for one month or thirty days is required the publication in four successive weeks shall be sufficient if at least twenty-nine days shall have expired after the first publication thereof on or before the date fixed for the doing of the thing of which notice is given.

HISTORY: 1962 Code Section 10-1302; 1952 Code Section 10-1302; 1942 Code Section 8903; 1932 Code Section 8903; Civ. C. '22 Section 5716; 1921 (32) 217.



SECTION 15-29-30. Publication in three successive weeks as equivalent of publication for three weeks or twenty-one days.

When the statute requires a notice to be published in a newspaper for three weeks or twenty-one days the publication of such notice in three successive weeks shall be sufficient if at least sixteen days shall have expired after the date of the first publication and on or before the date fixed for the doing of the thing of which notice is given.

HISTORY: 1962 Code Section 10-1303; 1952 Code Section 10-1303; 1942 Code Section 8900; 1932 Code Section 8900; Civ. C. '22 Section 5713; 1921 (32) 217.



SECTION 15-29-40. Publication in two successive weeks as equivalent of publication for two weeks or fifteen days.

When it is required that notice be published in a newspaper for two weeks or fifteen days the publication of such notice in two successive weeks shall be sufficient if at least eight days shall have expired after the date of the first publication and on or before the date fixed for the doing of the thing for which notice is given.

HISTORY: 1962 Code Section 10-1304; 1952 Code Section 10-1304; 1942 Code Section 8901; 1932 Code Section 8901; Civ. C. '22 Section 5714; 1921 (32) 217.



SECTION 15-29-50. Publication for one week.

When it is required that notice be published in a newspaper for one week the first publication of such notice shall precede the date fixed for the doing of the thing at least six days.

HISTORY: 1962 Code Section 10-1305; 1952 Code Section 10-1305; 1942 Code Section 8902; 1932 Code Section 8902; Civ. C. '22 Section 5715; 1921 (32) 217.



SECTION 15-29-60. Length of time legal sales shall be advertised.

All notices for the sale of any real estate under execution or order of court shall be advertised for twenty-one days, that is to say once a week for at least three weeks prior to such sale. All notices for such sales of personal property, unless otherwise specially ordered, shall be advertised for fifteen days, that is to say once a week for two weeks before such sale.

HISTORY: 1962 Code Section 10-1306; 1952 Code Section 10-1306; 1942 Code Section 8899; 1932 Code Section 8899; Civ. C. '22 Section 5712; Civ. C. '12 Section 4200; Civ. C. '02 Section 3093; G. S. 2424; R. S. 2543; 1875 (16) 14; 1878 (16) 482.



SECTION 15-29-70. Probate notices or citations which need not be published in newspaper.

It shall not be necessary to publish in any newspaper any notice or citation relating to any estate in the courts of probate when the value of such estate does not exceed five hundred dollars. In such cases the notices required by law shall be posted for the time required by law at the door of the courthouse of the county in which the probate proceeding is filed.

HISTORY: 1962 Code Section 10-1307; 1952 Code Section 10-1307; 1942 Code Section 212; 1932 Code Section 212; Civ. P. '22 Section 170; Civ. P. '12 Section 46; 1911 (27) 135; 1933 (38) 493; 1960 (51) 1748.



SECTION 15-29-80. Charges for legal advertisements in newspapers.

State and county officials authorized by law to publish advertisements in the newspapers of this State, including advertisements of sales of real and personal property by masters, clerks of court, judges of probate and sheriffs, citations, notices to creditors, notices of final settlement by executors, administrators, guardians and all other persons acting in a fiduciary capacity, service of summons by publication, notices of election ordered by commissioners, reports of county treasurers, supervisors and superintendents of education, notices of county auditors, proclamations of the executive department, proposals for works and supplies by the head of departments or other officials authorized to advertise for competitive bids and all other advertising whatever done by order of court or by State and county officials, shall be charged not more than the local retail display advertising rate shown on the newspaper's rate card or the rates published in the newspaper, deducting any and all applicable discounts earned by the volume or frequency of the legal advertising. The advertisement shall be set in solid six point type, including the caption and all other parts of the advertisement. Newspapers that do not use six point type shall receive compensation based on six point measure and any lesser measure shall be charged only at actual space measurement as printed; however, agencies placing advertisements may order larger measure at their discretion.

The publication of any of the notices provided for in this section may be let by contract for not more than the price authorized by this section.

No publication will be allowed to make any extra charges for affidavit of publication.

HISTORY: 1962 Code Section 10-1308; 1952 Code Section 10-1308; 1942 Code Section 8894; 1932 Code Section 8894; Civ. C. '22 Section 5707; Civ. C. '12 Section 4195; Civ. C. '02 Section 3091; 1899 (22) 47; 1902 (23) 1074; 1905 (24) 847; 1915 (29) 72; 1919 (31) 45; 1921 (32) 160; 1977 Act No. 146, Section 1.



SECTION 15-29-85. Charges for legal advertisements in newspapers: rates for indigents.

Notwithstanding other provisions of Section 15-29-80 with regard to legal advertising rates, any person required to publish a summons or other legal notice who qualifies as an indigent shall not be charged an amount exceeding one dollar per inch for the first insertion and not exceeding fifty cents per inch for each subsequent insertion of that legal advertisement. Advertisements published under the provisions of this section shall comply with the layout requirements set forth in Section 15-29-80 with charges calculated in accordance with the measurement provisions set forth therein. As used in this section "indigent" means a person whose legal assistance is paid for with public funds or who would be qualified for such assistance in the proceeding which requires publication of the legal notice concerned.

HISTORY: 1977 Act No. 146, Section 2.



SECTION 15-29-90. Printing accounts shall be rendered under oath.

All accounts rendered for printing shall be under oath that such accounts are in accordance with the requirements of this chapter.

HISTORY: 1962 Code Section 10-1309; 1952 Code Section 10-1309; 1942 Code Section 8894; 1932 Code Section 8894; Civ. C. '22 Section 5707; Civ. C. '12 Section 4195; Civ. C. '02 Section 3091; 1899 (22) 47; 1902 (23) 1074; 1905 (24) 847; 1915 (29) 72; 1919 (31) 45; 1921 (32) 160.



SECTION 15-29-100. Advertisements shall be posted if newspapers refuse to publish at rates fixed.

If the proprietors or managers of the newspapers in any county shall refuse to insert such advertisements in their newspapers at the rates allowed in Section 15-29-80 such notices shall be posted in at least three public places in the county, one of which shall be at the courthouse door.

HISTORY: 1962 Code Section 10-1310; 1952 Code Section 10-1320; 1942 Code Section 8894; 1932 Code Section 8894; Civ. C. '22 Section 5707; Civ. C. '12 Section 4195; Civ. C. '02 Section 3091; 1899 (22) 47; 1902 (23) 1074; 1905 (24) 847; 1915 (29) 72; 1919 (31) 45; 1921 (32) 160.






CHAPTER 31 - REFEREES AND MASTERS

SECTION 15-31-150. Appointment of special referees; compensation; authority.

The provisions of Sections 14-2-50, 14-11-10 to 14-11-90; 14-11-310; 15-31-10 to 15-31-80; 15-39-380 to 15-39-400, and 15-39-490 shall not be construed as preventing a circuit court from appointing a special referee in the manner as provided in Section 15-31-140. Special referees shall be compensated by the parties involved. Special referees shall have the same authority as masters-in-equity and shall be accountable to the appointing court.

HISTORY: 1979 Act No. 164, Part II, Section 21.






CHAPTER 32 - NONECONOMIC DAMAGE AWARDS

SECTION 15-32-200. Citation of article.

This article may be cited as the "South Carolina Noneconomic Damage Awards Act of 2005".

HISTORY: 2005 Act No. 32, Section 2, eff July 1, 2005, for causes of action arising after that date.



SECTION 15-32-210. Definitions.

As used in this article, unless the context clearly requires otherwise:

(1) "Ambulatory surgical facility" means a licensed, distinct, freestanding, self-contained entity that is organized, administered, equipped, and operated exclusively for the purpose of performing surgical procedures or related care, treatment, procedures, and/or services, by licensed health care providers, for which patients are scheduled to arrive, receive surgery or related care, treatment, procedures, and/or services, and be discharged on the same day. This term does not include abortion clinics.

(2) "Claimant" means the person suffering personal injury.

(3) "Economic damages" means pecuniary damages arising from medical expenses and medical care, rehabilitation services, costs associated with education, custodial care, loss of earnings and earning capacity, loss of income, burial costs, loss of use of property, costs of repair or replacement of property, costs of obtaining substitute domestic services, a claim for loss of spousal services, loss of employment, loss of business or employment opportunities, loss of retirement income, and other monetary losses.

(4) "Health care institution" means an ambulatory surgical facility, a hospital, an institutional general infirmary, a nursing home, and a renal dialysis facility.

(5) "Health care provider" means a physician, surgeon, osteopath, nurse, oral surgeon, dentist, pharmacist, chiropractor, optometrist, podiatrist, or similar category of licensed health care provider, including a health care practice, association, partnership, or other legal entity.

(6) "Hospital" means a licensed facility with an organized medical staff to maintain and operate organized facilities and services to accommodate two or more nonrelated persons for the diagnosis, treatment, and care of such persons over a period exceeding twenty-four hours and provides medical and surgical care of acute illness, injury, or infirmity and may provide obstetrical care, and in which all diagnoses, treatment, or care are administered by or performed under the direction of persons currently licensed to practice medicine and surgery in the State of South Carolina. This term includes a hospital that provides specialized service for one type of care, such as tuberculosis, maternity, or orthopedics.

(7) "Institutional general infirmary" means a licensed facility which is established within the jurisdiction of a larger nonmedical institution and which maintains and operates organized facilities and services to accommodate two or more nonrelated students, residents, or inmates with illness, injury, or infirmity for a period exceeding twenty-four hours for the diagnosis, treatment, and care of such persons and which provides medical, surgical, and professional nursing care, and in which all diagnoses, treatment, or care are administered by or performed under the direction of persons currently licensed to practice medicine and surgery in the State of South Carolina.

(8) "Medical malpractice" means doing that which the reasonably prudent health care provider or health care institution would not do or not doing that which the reasonably prudent health care provider or health care institution would do in the same or similar circumstances.

(9) "Noneconomic damages" means nonpecuniary damages arising from pain, suffering, inconvenience, physical impairment, disfigurement, mental anguish, emotional distress, loss of society and companionship, loss of consortium, injury to reputation, humiliation, other nonpecuniary damages, and any other theory of damages including, but not limited to, fear of loss, illness, or injury.

(10) "Nursing home" means a licensed facility with an organized nursing staff to maintain and operate organized facilities and services to accommodate two or more unrelated persons over a period exceeding twenty-four hours which is operated either in connection with a hospital or as a freestanding facility for the express or implied purpose of providing skilled nursing services for persons who are not in need of hospital care. This term does not include assisted living, independent living, or community residential care facilities that do not provide skilled nursing services.

(11) "Personal injury" means injuries to the person including, but not limited to, bodily injuries, mental distress or suffering, loss of wages, loss of services, loss of consortium, wrongful death, survival, and other noneconomic damages and actual economic damages.

(12) "Personal injury action" means an action for personal injury, including a wrongful death action pursuant to Sections 15-51-10 through 15-51-60 and a survival action pursuant to Section 15-5-90.

(13) "Renal dialysis facility" means an outpatient facility which offers staff assisted dialysis or training and supported services for self-dialysis to end-stage renal disease patients.

(14) "Skilled nursing services" means services that:

(a) are ordered by a physician;

(b) require the skills of technical or professional personnel such as registered nurses, licensed practical (vocational) nurses, physical therapists, occupational therapists, and speech pathologists or audiologists; and

(c) are furnished directly by, or under the supervision of such personnel.

HISTORY: 2005 Act No. 32, Section 2, eff July 1, 2005, for causes of action arising after that date.



SECTION 15-32-220. Noneconomic damages limit; exceptions; annual adjustment based on Consumer Price Index.

(A) In an action on a medical malpractice claim when final judgment is rendered against a single health care provider, the limit of civil liability for noneconomic damages of the health care provider is limited to an amount not to exceed three hundred fifty thousand dollars for each claimant, regardless of the number of separate causes of action on which the claim is based, except as provided in subsection (E).

(B) In an action on a medical malpractice claim when final judgment is rendered against a single health care institution, the limit of civil liability for noneconomic damages is limited to an amount not to exceed three hundred fifty thousand dollars for each claimant, regardless of the number of separate causes of action on which the claim is based, except as provided in subsection (E).

(C) In an action on a medical malpractice claim when final judgment is rendered against more than one health care institution, or more than one health care provider, or any combination thereof, the limit of civil liability for noneconomic damages for each health care institution and each health care provider is limited to an amount not to exceed three hundred fifty thousand dollars for each claimant, and the limit of civil liability for noneconomic damages for all health care institutions and health care providers is limited to an amount not to exceed one million fifty thousand dollars for each claimant, except as provided in subsection (E).

(D)(1) The provisions of this section do not limit the amount of compensation for economic damages suffered by each claimant in a medical malpractice claim.

(2) The provisions of this section do not limit the amount of punitive damages in cases where the plaintiff is able to prove an entitlement to an award of punitive damages as required by law.

(E) The limitations for noneconomic damages rendered against any health care provider or health care institution do not apply if the jury or court determines that the defendant was grossly negligent, wilful, wanton, or reckless, and such conduct was the proximate cause of the claimant's noneconomic damages, or if the defendant has engaged in fraud or misrepresentation related to the claim, or if the defendant altered or destroyed medical records with the purpose of avoiding a claim or liability to the claimant.

(F) At the end of each calendar year, the State Budget and Control Board, Board of Economic Advisors must determine the increase or decrease in the ratio of the Consumer Price Index to the index as of December 31 of the previous year, and the limitation on compensation for noneconomic damages pursuant to subsection (A), (B), or (C) must be increased or decreased accordingly. As soon as practicable after this adjustment is calculated, the Director of the State Budget and Control Board shall submit the revised limitation on compensation to the State Register for publication pursuant to Section 1-23-40(2), and the revised limitation becomes effective upon publication in the State Register. For purposes of this subsection, "Consumer Price Index" means the Consumer Price Index for All Urban Consumers as published by the United States Department of Labor, Bureau of Labor Statistics.

HISTORY: 2005 Act No. 32, Section 2, eff July 1, 2005, for causes of action arising after that date; 2005 Act No. 144, Section 1, eff July 1, 2005, applicable to causes of action arising thereafter.



SECTION 15-32-230. Emergency medical and obstetrical care exceptions.

(A) In an action involving a medical malpractice claim arising out of care rendered in a genuine emergency situation involving an immediate threat of death or serious bodily injury to the patient receiving care in an emergency department or in an obstetrical or surgical suite, no physician may be held liable unless it is proven that the physician was grossly negligent.

(B) In an action involving a medical malpractice claim arising out of obstetrical care rendered by a physician on an emergency basis when there is no previous doctor/patient relationship between the physician or a member of his practice with a patient or the patient has not received prenatal care, such physician is not liable unless it is proven such physician is grossly negligent.

(C) The limitation on physician liability established by subsections (A) and (B) shall only apply if the patient is not medically stable and:

(1) in immediate threat of death; or

(2) in immediate threat of serious bodily injury.

Further, the limitation on physician liability established by subsections (A) and (B) shall only apply to care rendered prior to the patient's discharge from the emergency department or obstetrical or surgical suite.

HISTORY: 2005 Act No. 32, Section 2, eff July 1, 2005, for causes of action arising after that date.



SECTION 15-32-240. Rights under other acts.

The provisions of this article do not affect any right, privilege, or provision of the South Carolina Tort Claims Act pursuant to Chapter 78, Title 15 or the South Carolina Solicitation of Charitable Funds Act as contained in Chapter 56, Title 33.

HISTORY: 2005 Act No. 32, Section 2, eff July 1, 2005, for causes of action arising after that date.



SECTION 15-32-510. Claims for punitive damages must be prayed for in complaint; amount shall not be specifically plead.

(A) A claim for punitive damages must be specifically prayed for in the complaint.

(B) The plaintiff shall not specifically plead an amount of punitive damages, only that punitive damages are sought in the action.

HISTORY: 2011 Act No. 52, Section 2, eff January 1, 2012.



SECTION 15-32-520. Bifurcated trials; clear and convincing evidence standard; factors for liability determination; review of jury determination; multiple defendants.

(A) All actions tried before a jury involving punitive damages, if requested by any defendant against whom punitive damages are sought, must be conducted in a bifurcated manner before the same jury.

(B) In the first stage of a bifurcated trial, the jury shall determine liability for compensatory damages and the amount of compensatory or nominal damages. Evidence relevant only to the issues of punitive damages is not admissible at this stage.

(C) Punitive damages may be considered if compensatory or nominal damages have been awarded in the first stage of the trial.

(D) Punitive damages may be awarded only if the plaintiff proves by clear and convincing evidence that his harm was the result of the defendant's wilful, wanton, or reckless conduct.

(E) In the second stage of a bifurcated trial, the jury shall determine if a defendant is liable for punitive damages and, if determined to be liable, the amount of punitive damages. In determining the amount of punitive damages, the jury may consider all relevant evidence, including, but not limited to:

(1) the defendant's degree of culpability;

(2) the severity of the harm caused by the defendant;

(3) the extent to which the plaintiff's own conduct contributed to the harm;

(4) the duration of the conduct, the defendant's awareness, and any concealment by the defendant;

(5) the existence of similar past conduct;

(6) the profitability of the conduct to the defendant;

(7) the defendant's ability to pay;

(8) the likelihood the award will deter the defendant or others from like conduct;

(9) the awards of punitive damages against the defendant in any state or federal court action alleging harm from the same act or course of conduct complained of by the plaintiff;

(10) any criminal penalties imposed on the defendant as a result of the same act or course of conduct complained of by the plaintiff; and

(11) the amount of any civil fines assessed against the defendant as a result of the same act or course of conduct complained of by the plaintiff.

(F) If punitive damages are awarded, the trial court shall review the jury's decision, considering all relevant evidence, including the factors identified in subsection (E), to ensure that the award is not excessive or the result of passion or prejudice.

(G) In an action with multiple defendants, a punitive damages award must be specific to each defendant, and each defendant is liable only for the amount of the award made against that defendant.

HISTORY: 2011 Act No. 52, Section 2, eff January 1, 2012.



SECTION 15-32-530. Awards not to exceed certain limits; Board of Economic Advisors to calculate adjustments to maximum awards; publication in State Register.

(A) Except as provided in subsections (B) and (C), an award of punitive damages may not exceed the greater of three times the amount of compensatory damages awarded to each claimant entitled thereto or the sum of five hundred thousand dollars.

(B) The limitation provided in subsection (A) may not be disclosed to the jury. If the jury returns a verdict for punitive damages in excess of the maximum amount specified in subsection (A), the trial court should first determine whether:

(1) the wrongful conduct proven under this section was motivated primarily by unreasonable financial gain and determines that the unreasonably dangerous nature of the conduct, together with the high likelihood of injury resulting from the conduct, was known or approved by the managing agent, director, officer, or the person responsible for making policy decisions on behalf of the defendant; or

(2) the defendant's actions could subject the defendant to conviction of a felony and that act or course of conduct is a proximate cause of the plaintiff's damages;

If the trial court determines that either item (1) or (2) apply, then punitive damages must not exceed the greater of four times the amount of compensatory damages awarded to each claimant entitled thereto or the sum of two million dollars and, if necessary, the trial court shall reduce the award and enter judgment for punitive damages in the maximum amount allowed by this subsection. If the trial court determines that neither item (1) or (2) apply, then the award of punitive damages shall be subject to the maximum amount provided by subsection (A) and the trial court shall reduce the award and enter judgment for punitive damages in the maximum amount allowed by subsection (A).

(C) However, when the trial court determines one of the following apply, there shall be no cap on punitive damages:

(1) at the time of injury the defendant had an intent to harm and determines that the defendant's conduct did in fact harm the claimant; or

(2) the defendant has pled guilty to or been convicted of a felony arising out of the same act or course of conduct complained of by the plaintiff and that act or course of conduct is a proximate cause of the plaintiff's damages; or

(3) the defendant acted or failed to act while under the influence of alcohol, drugs, other than lawfully prescribed drugs administered in accordance with a prescription, or any intentionally consumed glue, aerosol, or other toxic vapor to the degree that the defendant's judgment is substantially impaired.

(D) At the end of each calendar year, the State Budget and Control Board, Board of Economic Advisors must determine the increase or decrease in the ratio of the Consumer Price Index to the index as of December thirty-one of the previous year, and the maximum amount recoverable for punitive damages pursuant to subsection (A) must be increased or decreased accordingly. As soon as practicable after this adjustment is calculated, the Director of the State Budget and Control Board shall submit the revised maximum amount recoverable for punitive damages to the State Register for publication, pursuant to Section 1-23-40(2), and the revised maximum amount recoverable for punitive damages becomes effective upon publication in the State Register. For purposes of this subsection, "Consumer Price Index" means the Consumer Price Index for All Urban Consumers as published by the United States Department of Labor, Bureau of Labor Statistics.

HISTORY: 2011 Act No. 52, Section 2, eff January 1, 2012.



SECTION 15-32-540. Applicability of article.

The provisions of this article do not affect any right, privilege, or provision of the South Carolina Tort Claims Act pursuant to Chapter 78, Title 15 or the South Carolina Solicitation of Charitable Funds Act as contained in Chapter 56, Title 33.

HISTORY: 2011 Act No. 52, Section 2, eff January 1, 2012.






CHAPTER 33 - VERDICTS

SECTION 15-33-125. Limitations on granting of new trial.

A new trial may be granted to the plaintiff on the issue of damages only and not liability when the only reasonable inference to be drawn from all the evidence, viewed in the light most favorable to the defendant, is that the plaintiff is entitled to a verdict in his favor on the issue of liability as a matter of law. Unless the plaintiff is entitled to a directed verdict on the issue of liability, any new trial must include both issues of liability and damages.

HISTORY: 1988 Act No. 432, Section 4.



SECTION 15-33-135. Punitive damages: burden of proof.

In any civil action where punitive damages are claimed, the plaintiff has the burden of proving such damages by clear and convincing evidence.

HISTORY: 1988 Act No. 432, Section 4.






CHAPTER 35 - JUDGMENTS AND DECREES GENERALLY

SECTION 15-35-160. Judgment for damages and costs against married women.

In an action brought by or against a married woman judgment may be given against her as well for costs as for damages or both for such costs and for such damages, in the same manner as against other persons, to be levied and collected of her separate estate and not otherwise.

HISTORY: 1962 Code Section 10-1515; 1952 Code Section 10-1515; 1942 Code Section 657; 1932 Code Section 657; Civ. P. '22 Section 597; Civ. P. '12 Section 335; Civ. P. '02 Section 296; 1870 (14) 488 Section 298.



SECTION 15-35-170. Judgments against unincorporated associations.

On judgment being obtained against an unincorporated association under process served as provided in Section 15-9-330 final process may issue to recover satisfaction of such judgment, and any property of the association and the individual property of any copartner or member thereof found in the State shall be liable to judgment and execution for satisfaction of any such judgment.

HISTORY: 1962 Code Section 10-1516; 1952 Code Section 10-1516; 1942 Code Section 7798; 1932 Code Section 7798; Civ. C. '22 Section 5072; Civ. C. '12 Section 3338; Civ. C. '02 Section 2231; G. S. 1412; R. S. 1778; 1863 (13) 215.



SECTION 15-35-180. Enforcement of judgments.

When a judgment requires the payment of money or the delivery of real or personal property it may be enforced in those respects by execution as provided in this Title. When it requires the performance of any other act a certified copy of the judgment may be served upon the party against whom it is given or the person or officer who is required thereby or by law to obey it and his obedience thereto enforced. If he refuse he may be punished by the court as for contempt.

HISTORY: 1962 Code Section 10-1519; 1952 Code Section 10-1519; 1942 Code Section 738; 1932 Code Section 738; Civ. P. '22 Section 605; Civ. P. '12 Section 343; Civ. P. '02 Section 304; 1870 (14) 490 Section 308.



SECTION 15-35-350. Judgment by confession; generally.

A judgment by confession may be entered without action either for money due or to become due or to secure any person against contingent liability on behalf of the defendant, or both, in the manner prescribed in this article.

HISTORY: 1962 Code Section 10-1535; 1952 Code Section 10-1535; 1942 Code Section 670; 1932 Code Section 670; Civ. P. '22 Section 683; Civ. P. '12 Section 421; Civ. P. '02 Section 383; 1870 (14) 512 Section 399.



SECTION 15-35-360. Judgment by confession; statement in writing and contents thereof.

Before a judgment by confession shall be entered a statement in writing must be made and signed by the defendant and verified by his oath to the following effect:

(1) It must state the amount for which judgment may be entered and authorize the entry of judgment therefor;

(2) If it be for the money due or to become due, it must state concisely the facts out of which it arose and must show that the sum confessed therefor is justly due or to become due; and

(3) If it be for the purpose of securing the plaintiff against a contingent liability, it must state concisely the facts constituting the liability and must show that the sum confessed therefor does not exceed the liability.

HISTORY: 1962 Code Section 10-1536; 1952 Code Section 10-1536; 1942 Code Section 671; 1932 Code Section 671; Civ. P. '22 Section 684; Civ. P. '12 Section 422; Civ. P. '02 Section 384; 1870 (14) 513 Section 400.



SECTION 15-35-370. Judgment by confession; entry of judgment.

The statement may be filed with the clerk of court. The clerk shall enter a judgment endorsed upon the statement for the amount confessed and the fee provided by Section 8-21-310(11)(d), together with any necessary disbursements of the plaintiff. The statement and affidavit, with the judgment endorsed, shall thereupon become the judgment roll.

HISTORY: 1962 Code Section 10-1537; 1952 Code Section 10-1537; 1942 Code Section 672; 1932 Code Section 672; Civ. P. '22 Section 685; Civ. P. '12 Section 423; Civ. P. '02 Section 385; 1870 (14) 513 Section 401; 1884 (18) 693; 1996 Act No. 244, Section 2.



SECTION 15-35-380. Judgment by confession; execution thereon.

Executions may be issued and enforced thereon in the same manner as upon judgments in other cases in such courts. When the debt for which the judgment is entered is not all due or is payable in installments and the installments are not all due the execution may issue upon such judgment for the collection of such installments as have become due and shall be in the usual form but shall have endorsed thereon, by the attorney or person issuing it, a direction to the sheriff to collect the amount due on such judgment, with interest and costs. Such amount shall be stated, with interest thereon, and the costs of the judgment. Notwithstanding the issue and collection of such execution the judgment shall remain as security for the installments thereafter to become due, and whenever any further installments become due execution may, in like manner, be issued for the collection and enforcement of such installments.

HISTORY: 1962 Code Section 10-1538; 1952 Code Section 10-1538; 1942 Code Section 672; 1932 Code Section 672; Civ. P. '22 Section 685; Civ. P. '12 Section 423; Civ. P. '02 Section 385; 1870 (14) 513 Section 401; 1884 (18) 693.



SECTION 15-35-400. Offer of judgment; acceptance; consequences of nonacceptance; attorney's fees.

(A) Offer of Judgment. Except in domestic relations actions, after commencement of any civil action based upon contract or seeking the recovery of money damages, whether or not other relief is sought, any party may, at any time more than twenty days before the actual trial date, file with the clerk of the court a written offer of judgment signed by the offeror or his attorney, directed to the opposing party, offering to take judgment in the offeror's favor, or as the case may be, to allow judgment to be taken against the offeror, for a sum stated therein, for property, or to the effect specified in the offer. The offeror shall give notice of the offer of judgment to the offeree's attorney, or if the offeree is not represented by an attorney, to the offeree himself, in accordance with the service rules for motions and other pleadings set forth in the South Carolina Rules of Civil Procedure. Within twenty days after notification, or at least ten days prior to the trial date, whichever date is earlier, the offeree or his attorney may file with the clerk of the court a written acceptance of the offer of judgment. Upon the filing, the clerk shall enter immediately judgment of the stipulation. If the offer of judgment is not accepted within twenty days after notification or prior to or on the tenth day before the actual trial date, whichever date occurs first, the offer shall be considered rejected and evidence thereof is not to be admissible except in a proceeding after the trial to fix costs, interests, attorney's fees, and other recoverable monies. Any offeror may withdraw an offer of judgment prior to its acceptance or prior to the date on which it would be considered rejected by giving notice to the offeree or his attorney in accordance with the service rules for motions and other pleadings outlined in the South Carolina Rules of Civil Procedure. Any offeror may file a subsequent offer of judgment in any amount provided that the subsequent offer supersedes any earlier offer that was rejected by the offeree or withdrawn by the offeror, and, on filing, terminates any rights of interest or costs that may have been applicable to the superseded offer. Notwithstanding this provision, an offer is not considered rejected upon the making of a counteroffer by the offeree, but shall remain effective until accepted, rejected, or withdrawn as provided in this subsection. Any and all offers of judgment and any acceptance of offers of judgment must be included by the clerk in the record of the case.

(B) Consequences of NonAcceptance. If an offer of judgment is not accepted and the offeror obtains a verdict or determination at least as favorable as the rejected offer, the offeror shall be allowed to recover from the offeree: (1) any administrative, filing, or other court costs from the date of the offer until judgment; (2) if the offeror is a plaintiff, eight percent interest computed on the amount of the verdict or award from the date of the offer; or (3) if the offeror is a defendant, a reduction from the judgment or award of eight percent interest computed on the amount of the verdict or award from the date of the offer.

(C) This section shall not be interpreted to abrogate the contractual rights of any party concerning the recovery of attorney's fees or other monies in accordance with the provisions of any written contract between the parties to the action.

HISTORY: 2005 Act No. 32, Section 3, eff July 1, 2005, for causes of action arising after that date.



SECTION 15-35-510. Clerk shall keep abstract of judgments.

The clerk shall keep among the records of the court a book for the entry of judgments, to be called the "abstract of judgments."

HISTORY: 1962 Code Section 10-1541; 1952 Code Section 10-1541; 1942 Code Section 662; 1932 Code Section 662; Civ. P. '22 Section 601; Civ. P. '12 Section 339; Civ. P. '02 Section 300; 1839 (11) 103 Section 8.



SECTION 15-35-520. Entries in abstract of judgments; index to judgments.

In this book shall be entered each case wherein judgment may be signed, including each case in dower, partition and escheat, after judgment or final order, with separate columns showing number of enrollment, names of parties, cause of action, attorney, date of judgment, amount of judgment, time of bearing interest, how judgment obtained, costs (separating attorney, clerk, sheriff, witness and total), kind of execution, date of issuing, sheriff's return, and satisfaction, together with an index by the names of defendants and a cross index by the names of plaintiffs, each alphabetically arranged and kept in separate volumes with the number of enrollment of judgment. And whenever judgment against any party plaintiff or defendant has been entered the names of such party, and each of them, shall appear in the index and the name of the party plaintiff or defendant in whose favor judgment has been entered and each of them shall appear in the cross index.

HISTORY: 1962 Code Section 10-1542; 1952 Code Section 10-1542; 1942 Code Section 663; 1932 Code Section 663; Civ. P. '22 Section 602; Civ. P. '12 Section 340; Civ. P. '02 Section 301; 1897 (22) 436.



SECTION 15-35-530. Judgment roll.

Unless the party or his attorney shall furnish a judgment roll the clerk, immediately after entering the judgment, shall attach together and file the following papers, which shall constitute the judgment roll:

(1) In case the complaint be not answered by any defendant, the summons and complaint or copies thereof, proof of service and that no answer has been received, the report, if any, and a copy of the judgment; and

(2) In all other cases, the summons, pleadings or copies thereof and a copy of the judgment, with any verdict or report, the offer of the defendant, exceptions, case and all orders and papers in any way involving the merits and necessarily affecting the judgment.

HISTORY: 1962 Code Section 10-1543; 1952 Code Section 10-1543; 1942 Code Section 664; 1932 Code Section 664; Civ. P. '22 Section 603; Civ. P. '12 Section 341; Civ. P. '02 Section 302; 1870 (14) 489 Section 305; 1929 (36) 251.



SECTION 15-35-540. Docketing transcript with clerks of other courts; effect thereof.

A transcript of a final judgment of any court of record of this State or of any district or circuit court of the United States within this State directing in whole or in part the payment of money, may be docketed with the clerk of the court of common pleas in any county and when so docketed shall be entered upon the book of abstracts and duly indexed and shall have the same force and effect as a judgment of that court. Any such transcript shall set out the names of the parties, plaintiff and defendant, the attorneys of record, the date and amount of the judgment, the time from which interest is to be computed and the amount of costs.

HISTORY: 1962 Code Section 10-1544; 1952 Code Section 10-1544; 1942 Code Sections 664, 743; 1932 Code Sections 664, 743; Civ. P. '22 Sections 603, 610; Civ. P. '12 Sections 341, 348; Civ. P. '02 Sections 302, 309; 1870 (14) 489 Section 305, 491 Section 313; 1873 (15) 498; 1884 (18) 749; 1885 (19) 229; 1909 (26) 39; 1910 (26) 621; 1924 (33) 940; 1928 (35) 1223; 1929 (36) 251; 1946 (44) 1436.



SECTION 15-35-610. Payment by surety shall not discharge judgment against principal.

The payment by a surety of a debt secured by judgment or decree shall not operate as a satisfaction of such judgment or decree against the principal debtor, but by such payment the surety shall be entitled to all the rights and privileges of the plaintiff in such judgment or decree.

HISTORY: 1962 Code Section 10-1551; 1952 Code Section 10-1551; 1942 Code Section 7036; 1932 Code Section 7036; Civ. C. '22 Section 5596; Civ. C. '12 Section 3942; Civ. C. '02 Section 2839; G. S. 2180; R. S. 2309; 1876 (16) 137.



SECTION 15-35-620. Payment by one surety shall not discharge judgment as to cosurety.

In case any surety in such judgment or decree shall pay it such payment shall not operate as a satisfaction of such judgment or decree as against the cosurety or sureties thereto, but such surety shall have the right to enforce the execution on such judgment or decree against his cosurety or sureties or for contribution.

HISTORY: 1962 Code Section 10-1552; 1952 Code Section 10-1552; 1942 Code Section 7037; 1932 Code Section 7037; Civ. C. '22 Section 5597; Civ. C. '12 Section 3943; Civ. C. '02 Section 2840; G. S. 2181; R. S. 2310; 1876 (16) 137.



SECTION 15-35-630. Discharge of bankrupts from judgments.

Any time after one year has elapsed since a bankrupt was discharged from his debts, pursuant to the acts of Congress relating to bankruptcy, the bankrupt, his receiver, trustee or any other interested person may apply, upon proof of the bankrupt's discharge, to the court in which a judgment was rendered against him or, if rendered in a court not of record, to the court of which it has become a judgment by docketing it therein for an order directing the judgment to be cancelled and discharged of record. If it appears upon the hearing that the bankrupt has been discharged from the payment of that judgment or the debt upon which such judgment was recovered, an order must be made directing the judgment to be cancelled and discharged of record. And thereupon the clerk of the court shall cancel and discharge the judgment by marking on the docket thereof that it is cancelled and discharged by order of the court, giving the date of entry of the order of discharge.

The provisions of this section shall not operate to discharge any debt, judgment or claim that is not dischargeable under the Federal Bankruptcy Act or the law of this State.

HISTORY: 1962 Code Section 10-1553; 1952 Code Section 10-1553; 1942 Code Section 664-1; 1933 (38) 505.



SECTION 15-35-640. Discharge of bankrupts from judgments; notice of application.

Notice of the application, accompanied with copies of the papers upon which it is made, must be served upon the judgment creditor or his attorney of record in the judgment, in the same manner as provided in the rules of the circuit courts of this State for the service of process, if the residence or place of business of such creditor or his attorney is known. But if such residence or place of business is unknown and cannot be ascertained after due diligence or if such creditor is a nonresident of this State and if his attorney is dead, removed from or cannot be found within the State, upon proof of such facts by affidavit, a judge of the court may make an order that the notice of such application be published in a newspaper designated therein once a week for not more than three weeks. Such publication, shown by the affidavit of the publisher, shall be sufficient service upon such judgment creditor of the application.

HISTORY: 1962 Code Section 10-1554; 1952 Code Section 10-1554; 1942 Code Section 664-1; 1933 (38) 505.



SECTION 15-35-650. Entry of cancellation on margin or index of judgment.

All clerks of court shall enter the word "cancelled," together with the signature of such officer, upon the margin or across the indices of judgments when any such judgment is duly cancelled of record by the judgment creditor or his assignee. Such cancellation and signature shall be entered in the margin opposite the names of the judgment debtor and judgment creditor, respectively, or across such names, and the like cancellation shall on the demand of the judgment debtor, or his legal representative, be made on judgments theretofore cancelled of record. Upon failure of such clerk of court to comply with the provisions of this section, he shall, in each instance, forfeit and pay to the judgment debtor the sum of ten dollars, to be recovered in any court of competent jurisdiction, and if such failure be wilful he shall, on conviction, be fined not more than one hundred dollars or be imprisoned not more than thirty days, in the discretion of the court. The solicitor of each circuit shall see that the provisions of this section are complied with or shall forthwith prosecute violators thereof.

HISTORY: 1962 Code Section 10-1555; 1952 Code Section 10-1555; 1942 Code Section 8709; 1932 Code Section 8709; Civ. C. '22 Section 5230; Cr. C. '22 Section 536; Civ. C. '12 Section 3466; 1910 (26) 587; 1911 (27) 164; 1912 (27) 628.



SECTION 15-35-810. Judgments lien on real estate continue for ten years.

Final judgments and decrees entered in any court of record in this State subsequent to November 25, 1873, or in any circuit or district court of the United States within this State or of any other Federal court the final judgments and decrees of which, by act of Congress, shall be declared to create a lien, shall constitute a lien upon the real estate of the judgment debtor situate in any county in this State in which the judgment or transcript thereof is entered upon the book of abstracts of judgments and duly indexed, the lien to begin from the time of such entry on the book of abstracts and indices and to continue for a period of ten years from the date of such final judgment or decree.

HISTORY: 1962 Code Section 10-1561; 1952 Code Section 10-1561; 1942 Code Section 743; 1932 Code Section 743; Civ. P. '22 Section 610; Civ. P. '12 Section 348; Civ. P. '02 Section 309; 1870 (14) 491 Section 313; 1873 (15) 498; 1884 (18) 749; 1885 (19) 229; 1909 (26) 39; 1910 (26) 621; 1924 (33) 940; 1928 (35) 1223; 1946 (44) 1436.



SECTION 15-35-820. Judgments do not constitute a lien on exempt property.

Section 15-35-810 shall not be construed so as to make final judgments in any case a lien on the real property of the judgment debtor exempt from attachment, levy and sale by the Constitution.

HISTORY: 1962 Code Section 10-1562; 1952 Code Section 10-1562; 1942 Code Section 743; 1932 Code Section 743; Civ. P. '22 Section 610; Civ. P. '12 Section 348; Civ. P. '02 Section 309; 1870 (14) 491 Section 313; 1873 (15) 498; 1884 (18) 749; 1885 (19) 229; 1909 (26) 39; 1910 (26) 621; 1924 (33) 940; 1928 (35) 1223; 1946 (44) 1436.



SECTION 15-35-830. Payment of taxes by lienholders.

Any person holding a lien by way of a judgment upon any property, the subject of taxation, upon which the judgment debtor shall have failed to pay the tax or upon which there may exist a lien for taxes on any other property of the judgment debtor may, at any time before the sale thereof for delinquent taxes, as provided in Title 12, pay the tax on all the property of the judgment debtor, with any costs, penalties or assessments which may have accrued thereon. And thereupon he shall be entitled, as against the judgment debtor, his representatives, privies or assigns, to include the amount so paid and all interest thereafter accruing thereon in the debt secured by such judgment. If a judgment creditor pay such taxes he shall have the first lien on the property subject to such tax to the extent of the taxes so paid with interest from the date of payment.

HISTORY: 1962 Code Section 10-1563; 1952 Code Section 10-1563.1; 1942 Code Section 2783; 1932 Code Section 2831; Civ. C. '22 Section 506; Civ. C. '12 Section 455; Civ. C. '02 Section 407; G. S. 277; R. S. 334; 1882 (18) 1028; 1900 (23) 352; 1922 (32) 927; 1943 (43) 126.



SECTION 15-35-840. Attorneys as agents of judgment creditors for service of process.

Every judgment creditor who enters a judgment in any court of record in this State and does not at the same time enter as part thereof the appointment of an agent upon whom process may be served in any action or proceeding affecting any real estate upon which the judgment may at any time constitute a lien shall be deemed thereby to have constituted the attorney of record making the entry of such judgment as the agent of such judgment creditor and of his successor in interest for the purpose of accepting service of or being served with process in any such action.

HISTORY: 1962 Code Section 10-1564; 1952 Code Section 10-1564; 1942 Code Section 664-2; 1941 (42) 222.



SECTION 15-35-850. Termination of agency for service of process.

Any such judgment creditor and his successor in interest may terminate such agency of such attorney or of such other agent appointed as provided in Section 15-35-840, by enrolling and entering in the record at any time a revocation of the agency and an appointment of some other competent person, whose name and address shall be clearly stated therein and who shall be a resident of this State, as such process agent.

HISTORY: 1962 Code Section 10-1565; 1952 Code Section 10-1565; 1942 Code Section 664-2; 1941 (42) 222.



SECTION 15-35-860. Enrollment of appointments and revocations.

The clerk of court shall forthwith enroll all appointments and revocations of appointments of attorneys filed under Sections 15-35-840 and 15-35-850 and shall enter on the abstract of judgments a reference thereto and shall receive a fee of twenty-five cents for every such entry to be paid by the judgment creditor at the time of such filing. But such enrollment and entry shall not affect service of process made prior thereto.

HISTORY: 1962 Code Section 10-1566; 1952 Code Section 10-1566; 1942 Code Section 664-2; 1941 (42) 222.



SECTION 15-35-870. Service of process in other manner suffices.

In any event service of process upon the judgment creditor in any other manner provided by law shall be sufficient.

HISTORY: 1962 Code Section 10-1567; 1952 Code Section 10-1567; 1942 Code Section 664-2; 1941 (42) 222.



SECTION 15-35-900. Short title.

This article may be cited as the Uniform Enforcement of Foreign Judgments Act.

HISTORY: 1993 Act No. 80, Section 1.



SECTION 15-35-910. Definitions.

As used in this article, unless the context requires otherwise:

(1) "Foreign judgment" means a judgment, decree, or order of a court of the United States or a court of another state which is entitled to full faith and credit in this State, except any orders as defined in Section 63-17-2910 (the Uniform Interstate Family Support Act) or a "custody decree", as defined in Section 63-15-302 (the Uniform Child Custody Jurisdiction Act).

(2) "Judgment debtor" means the party against whom a foreign judgment has been rendered.

(3) "Judgment creditor" means the party in whose favor a foreign judgment has been rendered.

HISTORY: 1993 Act No. 80, Section 1; 1994 Act No. 494, Section 2.



SECTION 15-35-920. Filing of foreign judgment and affidavit; docketing and indexing; effect; stay of enforcement upon filing of motion for relief or notice of defense.

(A) A copy of a foreign judgment authenticated in accordance with an act of Congress or the statutes of this State may be filed in the office of the clerk of court of any county of this State in which the judgment debtor resides or owns real or personal property. Along with the foreign judgment, the judgment creditor or his attorney shall make and file with the clerk an affidavit which states that the foreign judgment is final, that it is unsatisfied in whole or in part setting forth the amount remaining unpaid on the judgment, and whether the judgment is further contested. A contested judgment includes a judgment for which post-trial motions are pending before the trial court, notice of appeal has been filed, or an appeal is pending.

(B) Upon the filing of the foreign judgment and the affidavit, the foreign judgment must be docketed and indexed in the same manner as a judgment of this State; however, no foreign judgment may be indexed if contested until resolved and no execution may issue upon the foreign judgment nor may any other proceeding be taken for its enforcement until the expiration of thirty days from the date upon which notice of filing is served in accordance with Section 15-35-930.

(C) A judgment so filed has the same effect and is subject to the same defenses as a judgment of this State and must be enforced or satisfied in like manner; however, if the judgment is contested, or the judgment debtor files a motion for relief or notice of defense pursuant to Section 15-35-940, enforcement of the foreign judgment is stayed automatically, without security, except as hereinafter provided, until the court finally disposes of the matter. During the time a motion for relief is pending or a stay under this section is in effect, no levy, writ of attachment, or other encumbrance of the judgment debtor's property in furtherance of execution on the foreign judgment shall issue or otherwise be enforceable in this State unless after due notice to the judgment debtor and opportunity to be heard in a court of competent jurisdiction, the judgment creditor shows that the judgment debtor's property in this State has been or is about to be disposed of or removed from this State with intent to defraud the judgment creditor, or to otherwise deplete the assets for purposes of avoiding payment of the judgment.

HISTORY: 1993 Act No. 80, Section 1; 2000 Act No. 306, Section 1.



SECTION 15-35-930. Notice of filing; service and proof of service of notice.

(A) Promptly upon the filing of a foreign judgment and affidavit, the judgment creditor shall serve the notice of filing provided for in subsection (B) on the judgment debtor and shall attach a filed, stamped copy of the foreign judgment and affidavit to the notice. Service and proof of service of the notice may be made in any manner provided for in the South Carolina Rules of Civil Procedure.

(B) The notice must set forth the name and address of the judgment creditor, his attorney if any, and the clerk's office in which the foreign judgment is filed in this State and must state that the judgment attached to the notice has been filed in that office, that the judgment debtor has thirty days from the date of receipt of the notice to seek relief from the enforcement of the judgment, and that if the judgment is not satisfied and no relief is sought within that thirty days, the judgment will be enforced in this State in the same manner as a judgment of this State.

HISTORY: 1993 Act No. 80, Section 1.



SECTION 15-35-940. Motion for relief from, or notice of defense to, foreign judgment; grounds; motion for enforcement; Rules of Civil Procedure applicable; burden of proving judgment entitled to full faith and credit.

(A) The judgment debtor may file a motion for relief from, or notice of defense to, the foreign judgment on the grounds that the foreign judgment has been appealed from, that enforcement has been stayed by the court which rendered it, or on any other ground for which relief from a judgment of this State is allowed.

(B) If the judgment debtor has filed a motion for relief or notice of defenses, then the judgment creditor may move for enforcement or security of the foreign judgment as a judgment of this State, if all appeals of the foreign judgment are finally concluded and the judgment is not further contested. The judgment creditor's motion must be heard before a judge who has jurisdiction of the matter based upon the amount in controversy as the amount remaining unpaid on the foreign judgment. The South Carolina Rules of Civil Procedure apply. The judgment creditor has the burden of proving that the foreign judgment is entitled to full faith and credit.

HISTORY: 1993 Act No. 80, Section 1; 2000 Act No. 306, Section 2.



SECTION 15-35-950. Article does not impair judgment creditor's right to bring civil action in State to enforce judgment.

This article may not be construed to impair a judgment creditor's right to bring a civil action in this State to enforce the creditor's judgment.

HISTORY: 1993 Act No. 80, Section 1.



SECTION 15-35-960. Inapplicability to judgments based on claims contrary to public policy.

The provisions of this article do not apply to foreign judgments based on claims which are contrary to the public policies of this State.

HISTORY: 1993 Act No. 80, Section 1.






CHAPTER 36 - SOUTH CAROLINA FRIVOLOUS CIVIL PROCEEDINGS SANCTIONS ACT

SECTION 15-36-10. Frivolous lawsuits; signing pleadings; imposition of sanctions; notice and opportunity to respond; reporting violations.

(A)(1) A pleading filed in a civil or administrative action on behalf of a party who is represented by an attorney must be signed by at least one attorney of record who is an active member of the South Carolina Bar or who is admitted to practice in the courts of this State and must include the address and telephone number of the attorney signing the document.

(2) A document filed in a civil or administrative action by a party who is not represented by an attorney must be signed by the party and must include the address and telephone number of the party.

(3) The signature of an attorney or a pro se litigant constitutes a certificate to the court that:

(a) the person has read the document;

(b) a reasonable attorney in the same circumstances would believe that under the facts his claim or defense may be warranted under the existing law or, if his claim or defense is not warranted under the existing law, a good faith argument exists for the extension, modification, or reversal of existing law;

(c) a reasonable attorney in the same circumstances would believe that his procurement, initiation, continuation, or defense of a civil cause is not intended merely to harass or injure the other party; and

(d) a reasonable attorney in the same circumstances would believe his claim or defense is not frivolous, interposed for delay, or brought for any purpose other than securing proper discovery, joinder of parties, or adjudication of the claim or defense upon which the proceedings are based.

(4) An attorney or pro se litigant participating in a civil or administrative action or defense may be sanctioned for:

(a) filing a frivolous pleading, motion, or document if:

(i) the person has not read the frivolous pleading, motion, or document;

(ii) a reasonable attorney in the same circumstances would believe that under the facts, his claim or defense was clearly not warranted under existing law and that a good faith or reasonable argument did not exist for the extension, modification, or reversal of existing law;

(iii) a reasonable attorney presented with the same circumstances would believe that the procurement, initiation, continuation, or defense of a civil cause was intended merely to harass or injure the other party; or

(iv) a reasonable attorney presented with the same circumstances would believe the pleading, motion, or document is frivolous, interposed for merely delay, or merely brought for any purpose other than securing proper discovery, joinder of parties, or adjudication of the claim or defense upon which the proceedings are based;

(b) making frivolous arguments a reasonable attorney would believe were not reasonably supported by the facts; or

(c) making frivolous arguments that a reasonable attorney would believe were not warranted under the existing law or if there is no good faith argument that exists for the extension, modification, or reversal of existing law.

(B)(1) If a document is not signed or does not otherwise comply with this section, it must be stricken unless it is signed promptly or amended to comply with this section after the omission is called to the attention of the attorney or the party.

(2) If a document is signed in violation of this section, or an attorney or pro se litigant has violated subsection (A)(4), the court, upon its own motion or motion of a party, may impose upon the person in violation any sanction which the court considers just, equitable, and proper under the circumstances.

(C)(1) At the conclusion of a trial and after a verdict for or a verdict against damages has been rendered or a case has been dismissed by a directed verdict, summary judgment, or judgment notwithstanding the verdict, upon motion of the prevailing party, the court shall proceed to determine if the claim or defense was frivolous. An attorney, party, or pro se litigant shall be sanctioned for a frivolous claim or defense if the court finds the attorney, party, or pro se litigant failed to comply with one of the following conditions:

(a) a reasonable attorney in the same circumstances would believe that under the facts, his claim or defense was clearly not warranted under existing law and that a good faith or reasonable argument did not exist for the extension, modification, or reversal of existing law;

(b) a reasonable attorney in the same circumstances would believe that his procurement, initiation, continuation, or defense of the civil suit was intended merely to harass or injure the other party; or

(c) a reasonable attorney in the same circumstances would believe that the case or defense was frivolous as not reasonably founded in fact or was interposed merely for delay, or was merely brought for a purpose other than securing proper discovery, joinder of proposed parties, or adjudication of the claim or defense upon which the proceedings are based.

(2) Unless the court finds by a preponderance of the evidence that an attorney, party, or pro se litigant engaged in advancing a frivolous claim or defense, the attorney, party, or pro se litigant shall not be sanctioned.

(D) A person is entitled to notice and an opportunity to respond before the imposition of sanctions pursuant to the provisions of this section. A court or party proposing a sanction pursuant to this section shall notify the court and all parties of the conduct constituting a violation of the provisions of this section and explain the basis for the potential sanction imposed. Upon notification, the attorney, party, or pro se litigant who allegedly violated subsection (A)(4) has thirty days to respond to the allegations as that person considers appropriate including, but not limited to, by filing a motion to withdraw the pleading, motion, document, or argument or by offering an explanation of mitigation.

(E) In determining if an attorney, party, or a pro se litigant has violated the provisions of this section, the court shall take into account:

(1) the number of parties;

(2) the complexity of the claims and defenses;

(3) the length of time available to the attorney, party, or pro se litigant to investigate and conduct discovery for alleged violations of the provisions of subsection (A)(4);

(4) information disclosed or undisclosed to the attorney, party, or pro se litigant through discovery and adequate investigation;

(5) previous violations of the provisions of this section;

(6) the response, if any, of the attorney, party, or pro se litigant to the allegation that he violated the provisions of this section; and

(7) other factors the court considers just, equitable, or appropriate under the circumstances.

(F) In determining whether sanctions are appropriate or the severity of a sanction, the court shall consider previous violations of the provisions of this section.

(G) Sanctions may include:

(1) an order for the party represented by an attorney or pro se litigant to pay the reasonable costs and attorney's fees of the prevailing party under a motion pursuant to this section. Costs shall include, but not be limited to, the following: the time required of the prevailing party by the frivolous proceeding, and travel expenses, mileage, parking, costs of reports, and any additional reasonable consequential expenses of the prevailing party resulting from the frivolous proceeding;

(2) an order for the attorney to pay a reasonable fine to the court; or

(3) a directive of a nonmonetary nature, including injunctive relief, designed to deter a future frivolous action or an action in bad faith.

(H) If the court imposes a sanction on an attorney in violation of the provisions of this section, the court shall report its findings to the South Carolina Commission of Lawyer Conduct.

(I) This act shall not alter the South Carolina Rules of Civil Procedure or the South Carolina Appellate Court Rules.

(J) The provisions of this section shall not apply where an attorney or pro se litigant establishes a basis to proceed with litigation, or to assert or controvert an issue therein, that is not frivolous, which includes a good faith argument for an extension, modification, or reversal of the existing law.

(K) The provisions of this section apply in addition to all other remedies available at law or in equity.

(L) The amount requested for damages in a pleading may not be considered in a determination of a violation of the provisions of this section.

(M) All violations of the provisions of this section must be reported to the South Carolina Supreme Court and a public record must be maintained and reported annually to the Governor, Senate, and House of Representatives.

HISTORY: 1988 Act No. 432, Section 6; 2005 Act No. 27, Section 5, eff July 1, 2005, applicable to causes of action arising on or after that date.



SECTION 15-36-100. Complaint in actions for damages alleging professional negligence; contemporaneous affidavit of expert specifying negligent act or omission.

(A) As used in this section, "expert witness" means an expert who is qualified as to the acceptable conduct of the professional whose conduct is at issue and who:

(1) is licensed by an appropriate regulatory agency to practice his or her profession in the location in which the expert practices or teaches; and

(2)(a) is board certified by a national or international association or academy which administers written and oral examinations for certification in the area of practice or specialty about which the opinion on the standard of care is offered; or

(b) has actual professional knowledge and experience in the area of practice or specialty in which the opinion is to be given as the result of having been regularly engaged in:

(i) the active practice of the area of specialty of his or her profession for at least three of the last five years immediately preceding the opinion;

(ii) the teaching of the area of practice or specialty of his or her profession for at least half of his or her professional time as an employed member of the faculty of an educational institution which is accredited in the teaching of his or her profession for at least three of the last five years immediately preceding the opinion; or

(iii) any combination of the active practice or the teaching of his or her profession in a manner which meets the requirements of subitems (i) and (ii) for at least three of the last five years immediately preceding the opinion;

(3) is an individual not covered by subsections (A)(1) or (2), that has scientific, technical, or other specialized knowledge which may assist the trier of fact in understanding the evidence and determining a fact or issue in the case, by reason of the individual's study, experience, or both. However, an affidavit filed pursuant to subsection (B) by an expert qualified under this subsection must contain an explanation of the expert's credentials and why the expert is qualified to conduct the review required by subsection (B). The defendant is entitled to challenge the sufficiency of the expert's credentials pursuant to subsection (E).

(B) Except as provided in Section 15-79-125, in an action for damages alleging professional negligence against a professional licensed by or registered with the State of South Carolina and listed in subsection (G) or against any licensed health care facility alleged to be liable based upon the action or inaction of a health care professional licensed by the State of South Carolina and listed in subsection (G), the plaintiff must file as part of the complaint an affidavit of an expert witness which must specify at least one negligent act or omission claimed to exist and the factual basis for each claim based on the available evidence at the time of the filing of the affidavit.

(C)(1) The contemporaneous filing requirement of subsection (B) does not apply to any case in which the period of limitation will expire, or there is a good faith basis to believe it will expire on a claim stated in the complaint, within ten days of the date of filing and, because of the time constraints, the plaintiff alleges that an affidavit of an expert could not be prepared. In such a case, the plaintiff has forty-five days after the filing of the complaint to supplement the pleadings with the affidavit. Upon motion, the trial court, after hearing and for good cause, may extend the time as the court determines justice requires. If an affidavit is not filed within the period specified in this subsection or as extended by the trial court and the defendant against whom an affidavit should have been filed alleges, by motion to dismiss filed contemporaneously with its initial responsive pleading that the plaintiff has failed to file the requisite affidavit, the complaint is subject to dismissal for failure to state a claim. The filing of a motion to dismiss pursuant to this section, shall alter the period for filing an answer to the complaint in accordance with Rule 12(a), South Carolina Rules of Civil Procedure.

(2) The contemporaneous filing requirement of subsection (B) is not required to support a pleaded specification of negligence involving subject matter that lies within the ambit of common knowledge and experience, so that no special learning is needed to evaluate the conduct of the defendant.

(D) This section does not extend an applicable period of limitation, except that, if the affidavit is filed within the period specified in this section, the filing of the affidavit after the expiration of the statute of limitations is considered timely and provides no basis for a statute of limitations defense.

(E) If a plaintiff files an affidavit which is allegedly defective, and the defendant to whom it pertains alleges, with specificity, by motion to dismiss filed contemporaneously with its initial responsive pleading, that the affidavit is defective, the plaintiff's complaint is subject to dismissal for failure to state a claim, except that the plaintiff may cure the alleged defect by amendment within thirty days of service of the motion alleging that the affidavit is defective. The trial court may, in the exercise of its discretion, extend the time for filing an amendment or response to the motion, or both, as the trial court determines justice requires. The filing of a motion to dismiss pursuant to this section shall alter the period for filing an answer to the complaint in accordance with Rule 12(a), South Carolina Rules of Civil Procedure.

(F) If a plaintiff fails to file an affidavit as required by this section, and the defendant raises the failure to file an affidavit by motion to dismiss filed contemporaneously with its initial responsive pleading, the complaint is not subject to renewal after the expiration of the applicable period of limitation unless a court determines that the plaintiff had the requisite affidavit within the time required pursuant to this section and the failure to file the affidavit is the result of a mistake. The filing of a motion to dismiss pursuant to this section shall alter the period for filing an answer to the complaint in accordance with Rule 12(a), South Carolina Rules of Civil Procedure.

(G) This section applies to the following professions:

(1) architects;

(2) attorneys at law;

(3) certified public accountants;

(4) chiropractors;

(5) dentists;

(6) land surveyors;

(7) medical doctors;

(8) marriage and family therapists;

(9) nurses;

(10) occupational therapists;

(11) optometrists;

(12) osteopathic physicians;

(13) pharmacists;

(14) physical therapists;

(15) physicians' assistants;

(16) professional counselors;

(17) professional engineers;

(18) podiatrists;

(19) psychologists;

(20) radiological technicians;

(21) respiratory therapists; and

(22) veterinarians.

HISTORY: 2005 Act No. 32, Section 4, eff July 1, 2005, for causes of action arising after that date.






CHAPTER 37 - COSTS

SECTION 15-37-10. Costs generally.

In every civil action commenced or prosecuted in the courts of record in this State, except cases in chancery, the attorneys for the plaintiff or defendant shall be entitled to recover costs and disbursements of the adverse party as prescribed in Sections 15-37-20, 15-37-60, 15-37-70, and 15-37-120 to 15-37-160, and Chapter 21 of Title 8, Article 3 of Chapter 11 of Title 14, Chapter 19 of Title 14, Article 7 of Chapter 23 of Title 14, Chapter 19 of Title 19, Chapter 7 of Title 22, Article 3 of Chapter 9 of Title 22, and Article 1 of Chapter 19 of Title 23, such costs to be allowed as of course to the attorneys for the plaintiff or defendant and all officers of the court thereto entitled accordingly as the action may terminate and to be inserted in the judgment against the losing party. In cases in chancery the same rule as to costs shall prevail unless otherwise ordered by the court.

HISTORY: 1962 Code Section 10-1601; 1952 Code Section 10-1601; 1942 Code Section 756; 1932 Code Section 756; Civ. C. '22 Section 5721; Civ. P. '22 Section 623; Civ. C. '12 Section 4204; Civ. P. '12 Section 361; Civ. C. '02 Section 3096; Civ. P. '02 Section 323; G. S. 2425; R. S. 2547; 1870 (14) 498 Section 335; 1883 (18) 449; 1892 (21) 30.



SECTION 15-37-20. Costs allowed only to successful party.

No costs shall be allowed to any party unless he succeed, in whole or in part, in his claim or defense, unless otherwise directed by the judge hearing the cause.

HISTORY: 1962 Code Section 10-1602; 1952 Code Section 10-1602; 1942 Code Section 757; 1932 Code Section 757; Civ. C. '22 Section 5723; Civ. C. '12 Section 4206; Civ. C. '02 Section 3097; R. S. 2548; 1897(22) 429.



SECTION 15-37-30. Interest from time of verdict or report.

When the judgment is for the recovery of money, interest from the time of the verdict or report until judgment be finally entered shall be computed by the clerk and added to the costs of the party entitled thereto.

HISTORY: 1962 Code Section 10-1605; 1952 Code Section 10-1605; 1942 Code Section 761; 1932 Code Section 761; Civ. P. '22 Section 626; Civ. P. '12 Section 364; Civ. P. '02 Section 325; 1870 (14) 498 Section 336.



SECTION 15-37-40. Clerk shall insert costs and disbursements in judgment.

The clerk shall insert in the entry of judgment, on the application of the prevailing party upon five days' notice to the other except when the attorneys reside in the same city, village or town and then upon two days' notice, the sum of the allowances for costs and disbursements as provided by law and the necessary disbursements, including the fees of officers allowed by law, the fees of witnesses, the reasonable compensation of commissioners in taking depositions, the fees of referees and the expense of printing the papers for any hearing when required by a rule of the court. The disbursements shall be stated in detail and verified by affidavit. A copy of the items of the costs and disbursements shall be served with a notice of adjustment.

HISTORY: 1962 Code Section 10-1606; 1952 Code Section 10-1606; 1942 Code Section 762; 1932 Code Section 762; Civ. P. '22 Section 627; Civ. P. '12 Section 365; Civ. P. '02 Section 326; 1870 (14) 498 Section 337.



SECTION 15-37-50. Limitation on costs when tort judgment is less than one hundred dollars.

When in an action for assault, battery, false imprisonment, libel, slander, malicious prosecution, alienation of affections, or seduction or in any other action for damages for a tort the amount recovered is less than one hundred dollars, the total amount of costs and disbursements may not exceed the amount so recovered in the action.

HISTORY: 1962 Code Section 10-1607; 1952 Code Section 10-1607; 1942 Code Section 756; 1932 Code Section 756; Civ. C. '22 Section 5721; Civ. P. '22 Section 623; Civ. C. '12 Section 4204; Civ. P. '12 Section 361; Civ. C. '02 Section 3096; Civ. P. '02 Section 323; G. S. 2425; R. S. 2547; 1870 (14) 498 Section 335; 1883 (18) 449; 1892 (21) 30; 1988 Act No. 391, Section 4.



SECTION 15-37-60. Costs in certain small partition and foreclosure cases.

The costs allowed by law in all cases of partition in which the property sought to be partitioned does not exceed one thousand dollars in value and in actions for foreclosure of a mortgage when the amount claimed does not exceed five hundred dollars shall be one half of the costs allowed in cases when the value exceeds those sums, and this provision shall apply to all costs in the cause.

HISTORY: 1962 Code Section 10-1608; 1952 Code Section 10-1608; 1942 Code Section 757; 1932 Code Section 757; Civ. C. '22 Section 5723; Civ. C. '12 Section 4206; Civ. C. '02 Section 3097; R. S. 2548; 1897 (22) 429.



SECTION 15-37-80. Costs on postponement of trial.

When an application shall be made to a court or referee to postpone a trial the payment to the adverse party of a sum not exceeding ten dollars, besides the fees of witnesses, may be imposed as the condition of granting the postponement.

HISTORY: 1962 Code Section 10-1610; 1952 Code Section 10-1610; 1942 Code Section 763; 1932 Code Section 763; Civ. P. '22 Section 628; Civ. P. '12 Section 366; Civ. P. '02 Section 327; 1870 (14) 499 Section 340.



SECTION 15-37-90. Costs on motion.

Costs may be allowed on a motion, in the discretion of the court or judge, not exceeding ten dollars, and may be absolute or directed to abide the event of the action.

HISTORY: 1962 Code Section 10-1611; 1952 Code Section 10-1611; 1942 Code Section 764; 1932 Code Section 764; Civ. P. '22 Section 629; Civ. P. '12 Section 367; Civ. P. '02 Section 328; 1870 (14) 499 Section 341.



SECTION 15-37-100. Costs on review of decision of inferior court in special proceeding.

When the decision of a court of inferior jurisdiction in a special proceeding, including appeals from probate courts, shall be brought before the circuit court for review such proceeding shall, for all purposes of costs, be deemed an action at issue on a question of law from the time the proceeding shall be brought into court, and costs thereon shall be awarded and collected as provided by law.

HISTORY: 1962 Code Section 10-1612; 1952 Code Section 10-1612; 1942 Code Section 767; 1932 Code Section 767; Civ. P. '22 Section 632; Civ. P. '12 Section 370; Civ. P. '02 Section 331; 1870 (14) 499 Section 344.



SECTION 15-37-110. Adjustment of costs in interlocutory and special proceedings.

Whenever it shall be necessary to adjust costs in any interlocutory proceeding in an action or in any special proceedings, they shall be adjusted by the judge before whom the proceeding may be heard or the court before which the proceeding may be decided or pending or in such other manner as the judge or court may direct.

HISTORY: 1962 Code Section 10-1613; 1952 Code Section 10-1613; 1942 Code Section 762; 1932 Code Section 762; Civ. P. '22 Section 627; Civ. P. '12 Section 365; Civ. P. '02 Section 326; 1870 (14) 499 Section 337.



SECTION 15-37-120. Costs for mileage.

No constructive mileage shall be allowed, but in all cases costs for mileage shall only be taxed for the number of miles actually traveled.

HISTORY: 1962 Code Section 10-1614; 1952 Code Section 10-1614; 1942 Code Section 757; 1932 Code Section 757; Civ. C. '22 Section 5723; Civ. C. '12 Section 4206; Civ. C. '02 Section 3097; R. S. 2548; 1897 (22) 429.



SECTION 15-37-130. Costs for references.

Costs for references shall only be taxed for the number of days which the master shall certify to have been unavoidably necessary, and no costs shall be taxed for references in which no testimony has been taken or argument had.

HISTORY: 1962 Code Section 10-1615; 1952 Code Section 10-1615; 1942 Code Section 757; 1932 Code Section 757; Civ. C. '22 Section 5723; Civ. C. '12 Section 4206; Civ. C. '02 Section 3097; R. S. 2548; 1897 (22) 429.



SECTION 15-37-140. Costs to master, special master or referee.

The master, special master or referee shall be entitled to not less than twenty-five dollars for each reference, and the work of one day shall constitute a reference, without regard to the number of claims presented and passed upon.

HISTORY: 1962 Code Section 10-1616; 1952 Code Section 10-1616; 1942 Code Section 757; 1932 Code Section 757; Civ. C. '22 Section 5723; Civ. C. '12 Section 4206; Civ. C. '02 Section 3097; R. S. 2548; 1897 (22) 429; 1972 (57) 2355.



SECTION 15-37-160. Costs on uncontested claims.

No costs shall be allowed for proving uncontested claims; except for the days in which the court, master or referee is occupied in taking proof for or against such claim.

HISTORY: 1962 Code Section 10-1618; 1952 Code Section 10-1618; 1942 Code Section 757; 1932 Code Section 757; Civ. C. '22 Section 5723; Civ. C. '12 Section 4206; Civ. C. '02 Section 3097; R. S. 2548; 1897 (22) 429; 1972 (57) 2534.



SECTION 15-37-170. Costs against infant plaintiff.

When costs and disbursements are adjudged against an infant plaintiff the guardian by whom he appeared in the action shall be responsible therefor, and payment thereof may be enforced by attachment.

HISTORY: 1962 Code Section 10-1619; 1952 Code Section 10-1619; 1942 Code Section 765; 1932 Code Section 765; Civ. P. '22 Section 630; Civ. P. '12 Section 368; Civ. P. '02 Section 329; 1870 (14) 499 Section 342.



SECTION 15-37-180. Costs against fiduciaries.

In an action prosecuted or defended by an executor, administrator, trustee of an express trust or a person expressly authorized by statute costs shall be recovered as in an action by and against a person prosecuting or defending in his own right. But such costs shall be chargeable only upon or collected of the estate, fund, or party represented unless the court shall direct the costs to be paid by the plaintiff or defendant personally for mismanagement or bad faith in such action or defense.

HISTORY: 1962 Code Section 10-1620; 1952 Code Section 10-1620; 1942 Code Section 766; 1932 Code Section 766; Civ. P. '22 Section 631; Civ. P. '12 Section 369; Civ. P. '02 Section 330; 1870 (14) 499 Section 343.



SECTION 15-37-190. Costs against assignee after action brought.

In actions in which the cause of action shall, by assignment after the commencement of the action or in any other manner, become the property of a person not a party to the action such person shall be liable for the costs and disbursements in the same manner as if he were a party, and payment thereof may be enforced by attachment.

HISTORY: 1962 Code Section 10-1621; 1952 Code Section 10-1621; 1942 Code Section 770; 1932 Code Section 770; Civ. P. '22 Section 635; Civ. P. '12 Section 373; Civ. P. '02 334; 1870 (14) 500 Section 347.



SECTION 15-37-200. Costs in action prosecuted by the State.

In all civil actions prosecuted in the name of the State by an officer duly authorized for that purpose the State shall be liable for costs in the same cases and to the same extent as private parties. If a private person be joined with the State as plaintiff he shall be liable in the first instance for the defendant's costs, which shall not be recovered of the State until after execution issued therefor against such private party shall have been returned unsatisfied.

HISTORY: 1962 Code Section 10-1622; 1952 Code Section 10-1622; 1942 Code Section 768; 1932 Code Section 768; Civ. P. '22 Section 633; Civ. P. '12 Section 371; Civ. P. '02 Section 332; 1870 (14) 499 Section 345.



SECTION 15-37-210. Costs in action prosecuted in name of the State.

In an action prosecuted in the name of the State for the recovery of money or property or to establish a right of claim for the benefit of any county, city, town, village, corporation or person costs awarded against the plaintiff shall be a charge against the party for whose benefit the action was prosecuted and not against the State.

HISTORY: 1962 Code Section 10-1623; 1952 Code Section 10-1623; 1942 Code Section 769; 1932 Code Section 769; Civ. P. '22 Section 634; Civ. P. '12 Section 372; Civ. P. '02 Section 333; 1870 (14) 499 Section 346.



SECTION 15-37-220. Officers may take out execution for costs.

Whenever a case may be (a) settled or determined at the mutual costs of parties or (b) discontinued or settled by plaintiff, or whenever (a) the judgment shall be for defendant or (b) the execution against the defendant shall be returned nulla bona, any of the officers entitled to receive any portion of such costs may issue an execution for his costs, or the clerk may issue for the whole, directed to the sheriff who shall execute such process as in other cases of execution delivered to him.

HISTORY: 1962 Code Section 10-1624; 1952 Code Section 10-1624; 1942 Code Section 760; 1932 Code Section 760; Civ. P. '22 Section 625; Civ. P. '12 Section 363; Civ. P. '02 Section 324; 1878 (16) 631.






CHAPTER 38 - SOUTH CAROLINA CONTRIBUTION AMONG TORTFEASORS ACT

SECTION 15-38-10. Short title.

This chapter may be cited as the Uniform Contribution Among Tortfeasors Act.

HISTORY: 1988 Act No. 432, Section 5.



SECTION 15-38-15. Liability of defendant responsible for less than fifty per cent of total fault; apportionment of percentages; willful, wanton, or grossly negligent defendant and alcoholic beverage or drug exceptions.

(A) In an action to recover damages resulting from personal injury, wrongful death, or damage to property or to recover damages for economic loss or for noneconomic loss such as mental distress, loss of enjoyment, pain, suffering, loss of reputation, or loss of companionship resulting from tortious conduct, if indivisible damages are determined to be proximately caused by more than one defendant, joint and several liability does not apply to any defendant whose conduct is determined to be less than fifty percent of the total fault for the indivisible damages as compared with the total of: (i) the fault of all the defendants; and (ii) the fault (comparative negligence), if any, of plaintiff. A defendant whose conduct is determined to be less than fifty percent of the total fault shall only be liable for that percentage of the indivisible damages determined by the jury or trier of fact.

(B) Apportionment of percentages of fault among defendants is to be determined as specified in subsection (C).

(C) The jury, or the court if there is no jury, shall:

(1) specify the amount of damages;

(2) determine the percentage of fault, if any, of plaintiff and the amount of recoverable damages under applicable rules concerning "comparative negligence"; and

(3) upon a motion by at least one defendant, where there is a verdict under items (1) and (2) above for damages against two or more defendants for the same indivisible injury, death, or damage to property, specify in a separate verdict under the procedures described at subitem (b) below the percentage of liability that proximately caused the indivisible injury, death, damage to property, or economic loss from tortious conduct, as determined by item (1) above, that is attributable to each defendant whose actions are a proximate cause of the indivisible injury, death, or damage to property. In determining the percentage attributable to each defendant, any fault of the plaintiff, as determined by item (2) above, will be included so that the total of the percentages of fault attributed to the plaintiff and to the defendants must be one hundred percent. In calculating the percentage of fault attributable to each defendant, inclusion of any percentage of fault of the plaintiff (as determined in item (2) above) shall not reduce the amount of plaintiff's recoverable damages (as determined under item (2) above).

(a) For this purpose, the court may determine that two or more persons are to be treated as a single party. Such treatment must be used where two or more defendants acted in concert or where, by reason of agency, employment, or other legal relationship, a defendant is vicariously responsible for the conduct of another defendant.

(b) After the initial verdict awarding damages is entered and before the special verdict on percentages of liability is rendered, the parties shall be allowed oral argument, with the length of such argument subject to the discretion of the trial judge, on the determination of the percentage attributable to each defendant. However, no additional evidence shall be allowed.

(D) A defendant shall retain the right to assert that another potential tortfeasor, whether or not a party, contributed to the alleged injury or damages and/or may be liable for any or all of the damages alleged by any other party.

(E) Notwithstanding the application of this section, setoff from any settlement received from any potential tortfeasor prior to the verdict shall be applied in proportion to each defendant's percentage of liability as determined pursuant to subsection (C).

(F) This section does not apply to a defendant whose conduct is determined to be wilful, wanton, reckless, grossly negligent, or intentional or conduct involving the use, sale, or possession of alcohol or the illegal or illicit use, sale, or possession of drugs.

HISTORY: 2005 Act No. 27, Section 6, eff July 1, 2005; 2005 Act No. 32, Section 16, eff July 1, 2005.



SECTION 15-38-20. Right of contribution.

(A) Except as otherwise provided in this chapter, where two or more persons become jointly or severally liable in tort for the same injury to person or property or for the same wrongful death, there is a right of contribution among them even though judgment has not been recovered against all or any of them.

(B) The right of contribution exists only in favor of a tortfeasor who has paid more than his pro rata share of the common liability, and his total recovery is limited to the amount paid by him in excess of his pro rata share. No tortfeasor is compelled to make contribution beyond his own pro rata share of the entire liability.

(C) There is no right of contribution in favor of any tortfeasor who has intentionally caused or contributed to the injury or wrongful death.

(D) A tortfeasor who enters into a settlement with a claimant is not entitled to recover contribution from another tortfeasor whose liability for the injury or wrongful death is not extinguished by the settlement nor in respect to any amount paid in a settlement which is in excess of what was reasonable.

(E) A liability insurer, who by payment has discharged in full or in part the liability of a tortfeasor and has thereby discharged in full its obligation as insurer, is subrogated to the tortfeasor's right of contribution to the extent of the amount it has paid in excess of the tortfeasor's pro rata share of the common liability. This provision does not limit or impair any right of subrogation arising from any other relationship.

(F) This chapter does not impair any right of indemnity under existing law. Where one tortfeasor is entitled to indemnity from another, the right of the indemnity obligee is for indemnity and not contribution, and the indemnity obligor is not entitled to contribution from the obligee for any portion of his indemnity obligation.

(G) This chapter does not apply to breaches of trust or of other fiduciary obligation.

HISTORY: 1988 Act No. 432, Section 5.



SECTION 15-38-30. Factors determining pro rata liability of tortfeasors.

In determining the pro rata shares of tortfeasors in the entire liability (1) their relative degrees of fault shall not be considered; (2) if equity requires, the collective liability of some as a group shall constitute a single share; and (3) principles of equity applicable to contribution generally shall apply.

HISTORY: 1988 Act No. 432, Section 5.



SECTION 15-38-40. Action for contribution.

(A) Whether or not judgment has been entered in an action against two or more tortfeasors for the same injury or wrongful death, contribution may be enforced by separate action.

(B) Where a judgment has been entered in an action against two or more tortfeasors for the same injury or wrongful death, contribution may be enforced in that action by judgment in favor of one against other judgment defendants by motion upon notice to all parties to the action. Provided, however, contribution may not be enforced in the action until the issue of liability and resulting damages against the defendant or defendants named in the action is determined. Once the issue of liability has been resolved, subject to Section 15-38-20(B), a defendant has the right to seek contribution against any judgment defendant and other persons who were not made parties to the action.

(C) If there is a judgment for the injury or wrongful death against the tortfeasor seeking contribution, any separate action by him to enforce contribution must be commenced within one year after the judgment has become final by lapse of time for appeal or after appellate review.

(D) If there is no judgment for the injury or wrongful death against the tortfeasor seeking contribution, his right of contribution is barred unless he has either (1) discharged by payment the common liability within the statute of limitations period applicable to claimant's right of action against him and has commenced his action for contribution within one year after payment, or (2) agreed while action is pending against him to discharge the common liability and has within one year after the agreement paid the liability and commenced his action for contribution.

(E) The recovery of a judgment for an injury or wrongful death against one tortfeasor does not of itself discharge the other tortfeasors from liability for the injury or wrongful death unless the judgment is satisfied. The satisfaction of the judgment does not impair any right of contribution.

(F) The judgment of the court in determining the liability of the several defendants to the claimant for an injury or wrongful death shall be binding as among such defendants in determining their right to contribution.

HISTORY: 1988 Act No. 432, Section 5.



SECTION 15-38-50. Effect of release, covenant not to sue, or not to enforce judgment.

When a release or a covenant not to sue or not to enforce judgment is given in good faith to one of two or more persons liable in tort for the same injury or the same wrongful death:

(1) it does not discharge any of the other tortfeasors from liability for the injury or wrongful death unless its terms so provide, but it reduces the claim against the others to the extent of any amount stipulated by the release or the covenant, or in the amount of the consideration paid for it, whichever is the greater; and

(2) it discharges the tortfeasor to whom it is given from all liability for contribution to any other tortfeasor.

HISTORY: 1988 Act No. 432, Section 5.



SECTION 15-38-60. Construction of chapter.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those that enact it.

HISTORY: 1988 Act No. 432, Section 5.



SECTION 15-38-65. Uniform Contribution Among Tortfeasors Act not applicable to governmental entities.

No payment shall be made from state appropriated funds or other public funds to satisfy claims or judgments against governmental entities or governmental employees acting within the scope of their official duties arising under the Uniform Contribution Among Tortfeasors Act. The South Carolina Tort Claims Act is the exclusive and sole remedy for any tort committed by an employee of a governmental entity while acting within the scope of his official duty. The Uniform Contribution Among Tortfeasors Act shall not apply to governmental entities.

HISTORY: 1994 Act No. 497, Part II, Section 107A.



SECTION 15-38-70. Repeal of inconsistent acts.

All acts or parts of acts which are inconsistent with the provisions of this chapter are hereby repealed.

HISTORY: 1988 Act No. 432, Section 5.






CHAPTER 39 - EXECUTIONS AND JUDICIAL SALES GENERALLY

SECTION 15-39-10. Kinds of execution.

There shall be three kinds of executions, (a) against the property of the judgment debtor, (b) against his person and (c) for the delivery of the possession of real or personal property or such delivery with damages for withholding the property. They shall be deemed the process of the court.

HISTORY: 1962 Code Section 10-1701; 1952 Code Section 10-1701; 1942 Code Section 739; 1932 Code Section 739; Civ. P. '22 Section 606; Civ. P. '12 Section 344; Civ. P. '02 Section 305; 1870 (14) 490 Section 309.



SECTION 15-39-20. Executions of course within ten years.

Writs of execution for the enforcement of judgments shall conform to this Title. The party in whose favor judgment has been given and, in case of his death, his personal representatives duly appointed may at any time within ten years after the entry of judgment proceed to enforce such judgment as prescribed by this Title.

HISTORY: 1962 Code Section 10-1702; 1952 Code Section 10-1702; 1942 Code Section 737; 1932 Code Section 737; Civ. P. '22 Section 604; Civ. P. '12 Section 342; Civ. P. '02 Section 303; 1870 (14) 490 Section 306; 1873 (15) 498 Section 15; 1885 (19) 229.



SECTION 15-39-30. Issuance of executions; effective period.

Executions may issue upon final judgments or decrees at any time within ten years from the date of the original entry thereof and shall have active energy during such period, without any renewal or renewals thereof, and this whether any return may or may not have been made during such period on such executions.

HISTORY: 1962 Code Section 10-1703; 1952 Code Section 10-1703; 1942 Code Section 744; 1932 Code Section 774; Civ. P. '22 Section 611; Civ. P. '12 Section 349; Civ. P. '02 Section 310; 1875 (15) 499; 1885 (19) 229.



SECTION 15-39-40. Counties to which execution may be issued.

When the execution is against the property of the judgment debtor it may be issued to the sheriff of any county in which the judgment is docketed by the clerk of court in which the judgment was originally entered up or by the clerk of court of any county in which the judgment is docketed or transcribed. When it requires the delivery of real or personal property it must be issued to the sheriff of the county in which the property or some part thereof is situated. Executions may be issued at the same time to different counties.

HISTORY: 1962 Code Section 10-1704; 1952 Code Section 10-1704; 1942 Code Section 740; 1932 Code Section 740; Civ. P. '22 Section 607; Civ. P. '12 Section 345; Civ. P. '02 Section 306; 1870 (14) 490 Section 310; 1872 (15) 194; 1878 (16) 336, 558; 1884 (18) 708; 1885 (19) 7; 1927 (35) 289; 1929 (36) 1052.



SECTION 15-39-50. Execution against the person.

If the action be one in which the defendant might have been arrested, as provided in Section 15-17-20, an execution against the person of the judgment debtor may be issued to any county within the jurisdiction of the court after the return of an execution against his property unsatisfied in whole or in part. But no execution shall issue against the person of a judgment debtor unless an order of arrest has been served, as in this Code provided, or unless the complaint contains a statement of facts showing one or more of the causes of arrest required by Section 15-17-20.

HISTORY: 1962 Code Section 10-1705; 1952 Code Section 10-1705; 1942 Code Section 741; 1932 Code Section 741; Civ. P. '22 Section 608; Civ. P. '12 Section 346; Civ. P. '02 Section 307; 1870 (14) 491 Section 311.



SECTION 15-39-60. Execution against married woman.

An execution may issue against a married woman, and it shall direct the levy and collection of the amount of the judgment against her from her separate property, and not otherwise.

HISTORY: 1962 Code Section 10-1706; 1952 Code Section 10-1706; 1942 Code Section 740; 1932 Code Section 740; Civ. P. '22 Section 607; Civ. P. '12 Section 345; Civ. P. '02 Section 306; 1870 (14) 490 Section 310; 1872 (15) 194; 1878 (16) 336, 558; 1884 (18) 708; 1885 (19) 7; 1927 (35) 289; 1929 (36) 1052.



SECTION 15-39-70. Executions may be taken out by administrators de bonis non.

When any judgment after a verdict shall be had by or in the name of any executor or administrator, an administrator de bonis non may take out execution upon such judgment.

HISTORY: 1962 Code Section 10-1707; 1952 Code Section 10-1707; 1942 Code Section 416; 1932 Code Section 416; Civ. P. '22 Section 372; Civ. C. '12 Section 3960; Civ. C. '02 Section 2856; G. S. 2188; R. S. 2320; 1712 (2) 521.



SECTION 15-39-80. Contents of executions.

The execution must be directed to the sheriff or to the coroner when the sheriff is a party or interested, must be attested by the clerk, subscribed by the party issuing it or his attorney and must intelligibly refer to the judgment, stating the court, the county in which the judgment roll or transcript is filed, the names of the parties, the amount of the judgment if it be for money, the amount actually due thereon and the time of docketing in the county to which the execution is issued. It shall require the officer, substantially, as follows:

(1) If it be against the property of the judgment debtor, to satisfy the judgment out of the personal property of such debtor and, if sufficient personal property cannot be found, out of the real property belonging to him;

(2) If it be against real or personal property in the hands of personal representatives, heirs, devisees, legatees, tenants of real property or trustees, to satisfy the judgment out of such property;

(3) If it be against the person of the judgment debtor, to arrest such debtor and commit him to the jail of the county until he shall pay the judgment or be discharged according to law; or

(4) If it be for the delivery of the possession of real or personal property, to deliver the possession of such property, particularly describing it, to the party entitled thereto, and in such case it may, at the same time, require the officer to satisfy any costs, damages or rents or profits recovered by the judgment out of the personal property of the party against whom it was rendered and the value of the property for which the judgment was recovered, to be specified therein, or, if a delivery thereof cannot be had and if sufficient personal property cannot be found, then out of the real property belonging to him and it shall, in that respect, be deemed an execution against property.

HISTORY: 1962 Code Section 10-1708; 1952 Code Section 10-1708; 1942 Code Section 742; 1932 Code Section 742; Civ. P. '22 Section 609; Civ. P. '12 Section 347; Civ. P. '02 Section 308; 1870 (14) 491 Section 312.



SECTION 15-39-90. Executions on judgments of inferior courts.

When judgment shall have been rendered in a court of a magistrate or other inferior court and docketed in the office of the clerk of the circuit court the application for leave to issue execution must be to the circuit court of the county in which the judgment was rendered.

HISTORY: 1962 Code Section 10-1709; 1952 Code Section 10-1709; 1942 Code Section 744; 1932 Code Section 744; Civ. P. '22 Section 611; Civ. P. '12 Section 349; Civ. P. '02 Section 310; 1875 (15) 499; 1885 (19) 229.



SECTION 15-39-100. Execution constitutes no lien on personal property prior to levy.

Executions shall not bind the personal property of the debtor, but personal property shall only be bound by actual attachment or levy thereon for the period of four months from the date of such levy.

HISTORY: 1962 Code Section 10-1711; 1952 Code Section 10-1711; 1942 Code Section 744; 1932 Code Section 744; Civ. P. '22 Section 611; Civ. P. '12 Section 349; Civ. P. '02 Section 310; 1875 (15) 499; 1885 (19) 229.



SECTION 15-39-110. Sheriff may break into house in certain cases.

The sheriff or his deputy may break and enter any house after a request to be permitted to enter such house and a refusal of such request, in order to arrest the person or to seize the goods of anyone in such house, provided, such sheriff or his deputy have process requiring him to arrest such person or seize such goods.

HISTORY: 1962 Code Section 10-1712; 1952 Code Section 10-1712; 1942 Code Section 3527; 1932 Code Section 3527; Civ. C. '22 Section 2070; Civ. C. '12 Section 1177; Civ. C. '02 Section 852; G. S. 669; R. S. 732; 1839 (11) 43 Section 16.



SECTION 15-39-120. Sheriff to keep memorandum of levy; schedule.

The sheriff shall make a memorandum in writing of the date of every levy and specify the property upon which such levy has been made on the process or in a schedule thereunto annexed. If more than one process be levied on such property reference on each shall be made to such memorandum or schedule.

HISTORY: 1962 Code Section 10-1713; 1952 Code Section 10-1713; 1942 Code Section 9068; 1932 Code Section 9068; Civ. C. '22 Section 5477; Civ. C. '12 Section 3698; Civ. C. '02 Section 2614; G. S. 1985; R. S. 2114; 1839 (11) 50 Section 16.



SECTION 15-39-130. Returns.

The sheriff, coroner or other officer with whom final process shall be lodged shall, at each regular term of the court from which the execution or process was sued out, during the continuance of its active energy, until full execution thereof be returned, make a return to the office of the clerk of the court of common pleas of his actions and doings thereunder. If he shall have fully executed he shall return the process with the manner of its execution. If he shall have partially executed he shall return on oath to the clerk a statement in writing under his hand of such partial execution with the reason of his failure as to the remainder. If he shall have wholly failed to make execution he shall return on oath a statement in writing under his hand of his failure with the reasons. And in any event on the first day of the term at which the active energy of the process shall cease as provided by law he shall return the process, if it has not been before returned, as fully executed. The return of the officer made as aforesaid shall for all purposes have the same legal effect as if the process had been made returnable to the term succeeding its first lodgment and renewed after each subsequent regular term.

HISTORY: 1962 Code Section 10-1714; 1952 Code Section 10-1714; 1942 Code Section 744; 1932 Code Section 744; Civ. P. '22 Section 611; Civ. P. '12 Section 349; Civ. P. '02 Section 310; 1875 (15) 499; 1885 (19) 229.



SECTION 15-39-140. Failure or neglect to make return.

For failure or neglect to make any of the returns mentioned in Section 15-39-130 or for any false return the sheriff or other officer as therein stated shall be subject to rule, attachment, action, penalty and all other consequences provided by law for neglect of duty by executive or judicial officers.

HISTORY: 1962 Code Section 10-1715; 1952 Code Section 10-1715; 1942 Code Section 744; 1932 Code Section 744; Civ. P. '22 Section 611; Civ. P. '12 Section 349; Civ. P. '02 Section 310; 1875 (15) 499; 1885 (19) 229.



SECTION 15-39-150. Sheriff must give notice of money collected.

The sheriff, on the receipt of any money on account of any plaintiff in execution or other person entitled thereto, must within one month give notice in writing of the receipt of such money to such plaintiff or his attorney or other person entitled thereto by personal service or by mail. On failure to do so he shall be liable to pay interest for the money in his hands at the rate of five per cent per month until notice is given.

HISTORY: 1962 Code Section 10-1716; 1952 Code Section 10-1716; 1942 Code Section 3528; 1932 Code Section 3528; Civ. C. '22 Section 2071; Civ. C. '12 Section 1178; Civ. C. '02 Section 853; G. S. 670; R. S. 733; 1856 (12) 534.



SECTION 15-39-310. Order for discovery of property.

When an execution against property of the judgment debtor or any of the several debtors in the same judgment issued to the sheriff of the county in which he resides or has a place of business or, if he does not reside in the State, to the sheriff of the county in which a judgment roll is filed is returned unsatisfied in whole or in part the judgment creditor at any time after such return is made is entitled to an order from a judge of the circuit court requiring such judgment debtor to appear and answer concerning his property before such judge at a time and place specified in the order within the county to which the execution was issued. After the issuing of an execution against property and upon proof by affidavit of a party or otherwise, to the satisfaction of the court or a judge thereof, that any judgment debtor has property which he unjustly refuses to apply towards the satisfaction of the judgment such court or judge may by an order require the judgment debtor to appear at a specified time and place to answer concerning the same. And such proceedings may thereupon be had for the application of the property of the judgment debtor towards the satisfaction of the judgment as are provided upon the return of an execution.

HISTORY: 1962 Code Section 10-1721; 1952 Code Section 10-1721; 1942 Code Section 746; 1932 Code Section 746; Civ. P. '22 Section 613; Civ. P. '12 Section 351; Civ. P. '02 Section 312; 1870 (14) 492 Sections 318, 319; 1919 (31) 236.



SECTION 15-39-320. Arrest in lieu of discovery order.

Instead of the order requiring the attendance of the judgment debtor the judge may, upon proof by affidavit or otherwise to his satisfaction that there is danger of the debtor's leaving the State or concealing himself and that there is reason to believe that he has property which he unjustly refuses to apply to such judgment, issue a warrant requiring the sheriff of any county in which such debtor may be to arrest him and bring him before such judge. Upon being brought before the judge he may be examined on oath and if it then appears that there is danger of the debtor's leaving the State and that he has property which he has unjustly refused to apply to such judgment, he may be ordered to enter into an undertaking, with one or more sureties, that he will from time to time attend before the judge as he shall direct and that he will not during the pendency of the proceedings dispose of any portion of his property not exempt from execution. In default of entering into such undertaking he may be committed to prison by warrant of the judge as for a contempt.

HISTORY: 1962 Code Section 10-1722; 1952 Code Section 10-1722; 1942 Code Section 746; 1932 Code Section 746; Civ. P. '22 Section 613; Civ. P. '12 Section 351; Civ. P. '02 Section 312; 1870 (14) 492 Sections 318, 319; 1919 (31) 236.



SECTION 15-39-330. Examination of witnesses and debtor.

On an examination under Sections 15-39-310 and 15-39-320 either party may examine witnesses in his behalf, and the judgment debtor may be examined in the same manner as a witness.

No person shall on examination, pursuant to this article, be excused from answering any questions on the ground that his examination will tend to convict him of the commission of a fraud. But his answer shall not be used as evidence against him in any criminal proceeding or prosecution. Nor shall he be excused from answering any question on the ground that he has before the examination executed any conveyance, assignment or transfer of his property for any purpose. But his answer shall not be used as evidence against him in any criminal proceeding or prosecution.

HISTORY: 1962 Code Section 10-1723; 1952 Code Section 10-1723; 1942 Code Section 746; 1932 Code Section 746; Civ. P. '22 Section 613; Civ. P. '12 Section 351; Civ. P. '02 Section 312; 1870 (14) 492 Sections 318, 319; 1919 (31) 236.



SECTION 15-39-340. Debtor of execution debtor may pay debt to sheriff.

After the issuing of execution against property any person indebted to the judgment debtor may pay to the sheriff the amount of his debt or so much thereof as shall be necessary to satisfy the execution. The sheriff's receipt shall be a sufficient discharge for the amount so paid.

HISTORY: 1962 Code Section 10-1724; 1952 Code Section 10-1724; 1942 Code Section 746; 1932 Code Section 746; Civ. P. '22 Section 613; Civ. P. '12 Section 351; Civ. P. '02 Section 312; 1870 (14) 492 Sections 318, 319; 1919 (31) 236.



SECTION 15-39-350. Examination of debtors of judgment debtor.

After the issuing or return of an execution against property of the judgment debtor or of any one of several debtors in the same judgment and upon an affidavit that any person or corporation has property of such judgment debtor or is indebted to him in any amount exceeding ten dollars, the judge may by an order require such person or corporation, or any officer or member thereof, to appear at a specified time and place and answer concerning such property or indebtedness. The judge may also, in his discretion, require notice of such proceeding to be given to any party to the action in such manner as may seem to him proper.

HISTORY: 1962 Code Section 10-1725; 1952 Code Section 10-1725; 1942 Code Section 747; 1932 Code Section 747; Civ. P. '22 Section 614; Civ. P. '12 Section 352; Civ. P. '02 Section 314; 1870 (14) 493 Section 320.



SECTION 15-39-360. Proceedings against joint debtors.

The proceedings mentioned in Sections 15-39-310 to 15-39-350 may be taken upon the return of an execution unsatisfied issued upon a judgment recovered in an action against joint debtors, in which some of the defendants have not been served with the summons by which the action was commenced, so far as relates to the joint property of such debtors. All actions by creditors to obtain satisfaction of judgments out of the property of joint debtors are maintainable in like manner and to like effect.

HISTORY: 1962 Code Section 10-1726; 1952 Code Section 10-1726; 1942 Code Section 747; 1932 Code Section 747; Civ. P. '22 Section 614; Civ. P. '12 Section 352; Civ. P. '02 Section 314; 1870 (14) Section 320.



SECTION 15-39-370. Witnesses may be required to testify.

Witnesses may be required to appear and testify on any proceedings under this article in the same manner as upon the trial of an issue.

HISTORY: 1962 Code Section 10-1727; 1952 Code Section 10-1727; 1942 Code Section 748; 1932 Code Section 748; Civ. P. '22 Section 615; Civ. P. '12 Section 353; Civ. P. '02 Section 315; 1870 (14) 494 Section 321.



SECTION 15-39-380. Compelling party or witnesses to attend.

The party or witness may be required to attend before the judge or a master.

HISTORY: 1962 Code Section 10-1728; 1952 Code Section 10-1728; 1942 Code Section 749; 1932 Code Section 749; Civ. P. '22 Section 616; Civ. P. '12 Section 354; Civ. P. '02 Section 316; 1870 (14) 494 Section 322; 1979 Act No. 164, Part II, Section 17.



SECTION 15-39-390. Master shall certify examination to judge.

If before the master the examination shall be taken by the master and certified to the judge.

HISTORY: 1962 Code Section 10-1729; 1952 Code Section 10-1729; 1942 Code Section 749; 1932 Code Section 749; Civ. P. '22 Section 616; Civ. P. '12 Section 354; Civ. P. '02 Section 316; 1870 (14) 494 Section 322; 1979 Act No. 164, Part II, Section 18.



SECTION 15-39-400. Examinations and answers shall be under oath.

All examinations and answers before a judge or master under this article shall be on oath, except that when a corporation answers the answer shall be on the oath of an officer.

HISTORY: 1962 Code Section 10-1730; 1952 Code Section 10-1730; 1942 Code Section 749; 1932 Code Section 749; Civ. P. '22 Section 616; Civ. P. '12 Section 354; Civ. P. '02 Section 316; 1870 (14) 494 Section 322; 1979 Act No. 164, Part II, Section 19.



SECTION 15-39-410. Property which may be ordered to be applied to execution.

The judge may order any property of the judgment debtor, not exempt from execution, in the hands either of himself or any other person or due to the judgment debtor, to be applied toward the satisfaction of the judgment, except that the earnings of the debtor for his personal services cannot be so applied.

HISTORY: 1962 Code Section 10-1731; 1952 Code Section 10-1731; 1942 Code Section 750; 1932 Code Section 750; Civ. P. '22 Section 617; Civ. P. '12 Section 355; Civ. P. '02 Section 317; 1870 (14) 494 Section 323; 1960 (51) 1716; 1961 (52) 450; 1974 (58) 2879.



SECTION 15-39-420. Withholding of wages pursuant to foreign garnishment proceeding prohibited under certain circumstances.

(1) No employer in this State shall withhold any portion of the wages of any employee residing in this State as a result of any garnishment proceedings brought in any court outside of this State unless the creditor first obtains a judgment against such employee growing out of the same indebtedness for which the garnishment proceedings were instituted in a court of competent jurisdiction in South Carolina. The burden of proving the competent jurisdiction of the court shall rest upon the creditor.

(2) The provisions of this section shall not apply to any debt incurred outside the State of South Carolina by such employee nor shall there be any garnishment of earnings for personal services rendered by the employee regardless of where the debt was incurred.

(3) Any employer violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than one thousand dollars.

HISTORY: 1962 Code Section 10-1731.1; 1967 (55) 94; 1974 (58) 2879.



SECTION 15-39-430. Judge may appoint receiver.

The judge may also, by order, appoint a receiver of the property of the judgment debtor in the same manner and with the like authority as if appointment was made by the court, according to Section 15-65-10. But before the appointment of such receiver the judge shall ascertain, if practicable, by the oath of the party or otherwise, whether any other supplementary proceedings are pending against the judgment debtor, and if such proceedings are so pending the plaintiff therein shall have notice to appear before him and shall likewise have notice of all subsequent proceedings in relation to such receivership. No more than one receiver of the property of a judgment debtor shall be appointed.

HISTORY: 1962 Code Section 10-1732; 1952 Code Section 10-1732; 1942 Code Section 751; 1932 Code Section 751; Civ. P. '22 Section 618; Civ. P. '12 Section 356; Civ. P. '02 Section 318; 1870 (14) 494 Section 324.



SECTION 15-39-440. Prohibition of transfer or of interference with property.

The judge may also, by order, forbid a transfer or other disposition of the property of the judgment debtor not exempt from execution and any interference therewith.

HISTORY: 1962 Code Section 10-1733; 1952 Code Section 10-1733; 1942 Code Section 751; 1932 Code Section 751; Civ. P. '22 Section 618; Civ. P. '12 Section 356; Civ. P. '02 Section 318; 1870 (14) 494 Section 324.



SECTION 15-39-450. Filing and effect of order appointing receiver.

Whenever the judge shall grant an order for the appointment of a receiver of the property of the judgment debtor the order shall be filed in the office of the clerk of the court of common pleas of the county in which the judgment roll in the action or the transcript from the magistrate's judgment upon which the proceedings are taken is filed. The clerk shall record the order in a book, to be kept for that purpose in his office to be called "book of orders appointing receivers of judgment debtors" and shall note the time of the filing of such order therein. A certified copy of the order shall be delivered to the receiver named therein, and he shall be vested with the property and effects of the judgment debtor from the time of the filing and recording of the order as aforesaid. The receiver of the judgment debtor shall be subject to the direction and control of the court in which the judgment was obtained or docketed upon which the proceedings are founded.

A certified copy of the order shall also be filed and recorded in the office of the register of deeds of the county in which any real estate of such judgment debtor sought to be affected by such order is situated and also in the office of the register of deeds of the county in which such judgment debtor resides.

HISTORY: 1962 Code Section 10-1734; 1952 Code Section 10-1734; 1942 Code Section 751; 1932 Code Section 751; Civ. P. '22 Section 618; Civ. P. '12 Section 356; Civ. P. '02 Section 318; 1870 (14) 494 Section 324; 1997 Act No. 34, Section 1.



SECTION 15-39-460. Proceedings on claims of others to property or on denial of indebtedness.

If it appears that a person or corporation alleged to have property of the judgment debtor or indebted to him claims an interest in the property adverse to him or denies the debt such interest or debt shall be recoverable only in an action against such person or corporation by the receiver. But the judge may, by order, forbid a transfer or other disposition of such property or interest until a sufficient opportunity be given to the receiver to commence the action and prosecute it to judgment and execution. Such order may be modified or dissolved at any time by the judge granting it on such security as he shall direct.

HISTORY: 1962 Code Section 10-1735; 1952 Code Section 10-1735; 1942 Code Section 752; 1932 Code Section 752; Civ. P. '22 Section 619; Civ. P. '12 Section 357; Civ. P. '02 Section 319; 1870 (14) 495 Section 325.



SECTION 15-39-480. Costs of proceeding.

The judge may allow to the judgment creditor or to any party so examined, whether a party to the action or not, witness fees and disbursements and a fixed sum in addition, not exceeding thirty dollars, as costs.

HISTORY: 1962 Code Section 10-1737; 1952 Code Section 10-1737; 1942 Code Section 754; 1932 Code Section 754; Civ. P. '22 Section 621; Civ. P. '12 Section 359; Civ. P. '02 Section 321; 1870 (14) 495 Section 327.



SECTION 15-39-490. Punishment for contempt.

If any person, party or witness disobeys an order of the judge or master, duly served, such person, party or witness may be punished by the judge or master as for a contempt. In all cases of commitment under this chapter the person committed may, in case of inability to perform the act required or to endure the imprisonment, be discharged from imprisonment by the court or judge committing him or the court in which the judgment was rendered, on such terms as may be just.

HISTORY: 1962 Code Section 10-1738; 1952 Code Section 10-1738; 1942 Code Section 755; 1932 Code Section 755; Civ. P. '22 Section 622; Civ. P. '12 Section 360; Civ. P. '02 Section 322; 1870 (14) 495 Section 328; 1979 Act No. 164, Part II, Section 20.



SECTION 15-39-610. Property taken under execution shall be sold.

When any sheriff or other officer shall take the lands, tenements, goods and chattels of any person whatsoever by virtue of any execution and the owner of such lands, tenements, goods and chattels shall not, within five days after such taking, satisfy the debt, damages and costs of the party issuing such execution, such sheriff or officer shall and may sell, by auction, the lands, tenements, goods and chattels so taken or so much thereof as shall be sufficient to satisfy the judgment for the best price that can be got for them.

HISTORY: 1962 Code Section 10-1751; 1952 Code Section 10-1751; 1942 Code Section 9069; 1932 Code Section 9069; Civ. C. '22 Section 5478; Civ. C. '12 Section 3699; Civ. C. '02 Section 2615; G. S. 1986; R. S. 2115; 1785 (7) 229.



SECTION 15-39-620. Estates held in trust may be sold.

All estate, real or personal, which is held in trust for him against whom execution is sued may be seized by the sheriff or officer to whom the writ is delivered and sold as the property of him that is entitled to the trust, in the same manner as if such property were held in his own name.

HISTORY: 1962 Code Section 10-1752; 1952 Code Section 10-1752; 1942 Code Section 9067; 1932 Code Section 9067; Civ. C. '22 Section 5476; Civ. C. '12 Section 3697; Civ. C. '02 Section 2613; G. S. 1984; R. S. 2113; 1712 (2) 527.



SECTION 15-39-630. Where and by whom sales made.

Property adjudged to be sold must be sold in the county in which it lies, except as otherwise provided in this article, and in the manner herein provided. All sales of real estate under the orders of the probate court shall be made by the judge of probate. All sales under the order of the court when the title is to be made by the clerk of the circuit court shall be made by the clerk. In those counties in which the office of master exists the master shall make all sales ordered by the court in granting equitable relief, conformable to the practice of the circuit court or to the practice of the courts of equity in this State before such courts were abolished. And whenever real estate is adjudged to be sold by a master, such sale may take place by consent of the parties to the cause or their attorneys, or, when infants are parties, by consent of their guardians ad litem or their attorneys in any county which the court may direct. Whenever the court of common pleas in any county shall have acquired jurisdiction over real estate lying in another county the master for the county in which the action is brought may sell such real estate in the county in which the land is situated. But when such land is contained in one tract or adjoining tracts lying in more than one county the land may be sold in whatever county the court may fix, and the advertisement shall appear in the county or counties in which the land is situate and in which the land is to be sold. All other judicial sales shall be made by the sheriffs.

HISTORY: 1962 Code Section 10-1753; 1952 Code Section 10-1753; 1942 Code Section 740; 1932 Code Section 740; Civ. P. '22 Section 607; Civ. P. '12 Section 345; Civ. P. '02 Section 306; 1870 (14) 490 Section 310; 1872 (15) 194; 1878 (16) 336, 558; 1884 (18) 708; 1885 (19) 7; 1927 (35) 289; 1929 (36) 1052; 1958 (50) 1957.



SECTION 15-39-635. Judicial sales by referees.

In the counties which do not have a master-in-equity, judicial sales of real property which a master has authority to perform may be performed by a referee in those matters referred to him by the presiding judge of the court of common pleas, or by a referee appointed by the presiding judge for this purpose.

The provisions of law governing these sales by masters also apply to referees acting pursuant to this section. These referees have the same powers and are entitled to the same fees as masters when performing these sales.

Judicial sales of real property by referees prior to the effective date of this section, in those counties that did not have a master-in-equity and which sales a master had authority to perform, are confirmed, ratified, and declared valid.

HISTORY: 1989 Act No. 65, Section 1.



SECTION 15-39-640. Sheriff shall make judicial sales; fees.

All judicial sales shall be made by the sheriff, unless otherwise provided by law. In all such sales made by him his fees shall be such as are allowed by law on sales under executions issuing from the court of common pleas.

HISTORY: 1962 Code Section 10-1754; 1952 Code Section 10-1754; 1942 Code Section 3542; 1932 Code Section 3542; Civ. C. '22 Section 2085; Civ. C. '12 Section 1192; Civ. C. '02 Section 867; G. S. 691; R. S. 746; 1870 (14) 324 Section 2; 1878 (16) 336; 1891 (20) 1250; 1931 (37) 2.



SECTION 15-39-650. Sheriff shall advertise sale of property.

The sheriff of every county in this State shall, before he exposes any lands or tenements which he may be directed to sell by virtue of any execution or mortgage, publicly advertise the lands or tenements three weeks immediately previous to the sale day or days on which he means to expose them for sale.

Personal property shall be advertised for fifteen days.

HISTORY: 1962 Code Section 10-1758; 1952 Code Section 10-1758; 1942 Code Section 9070; 1932 Code Section 9070; Civ. C. '22 Section 5479; Civ. C. '12 Section 3700; Civ. C. '02 Section 2616; G. S. 1987; R. S. 2116; 1797 (5) 305; 1839 (11) 54; 1879 (17) 192.



SECTION 15-39-660. Contents of advertisement of sale; manner of publication.

The sheriff shall specify in the advertisement the property to be sold, the time and place of sale, the name of the owner of the property and the party at whose suit the sale is to be made and shall publish the advertisement at three public places in the county, one of which shall be at the courthouse door, and publication shall also be made in some gazette, as provided in Section 15-39-650, before the day of sale, if the sale is to be made in a county in which a newspaper may be printed.

HISTORY: 1962 Code Section 10-1759; 1952 Code Section 10-1759; 1942 Code Section 9071; 1932 Code Section 9071; Civ. C. '22 Section 5480; Civ. C. '12 Section 3701; Civ. C. '02 Section 2617; G. S. 1988; R. S. 2117; 1791 (7) 263; 1796 (7) 283; 1839 (11) 54; 1849 (11) 598; 1933 (38) 441.



SECTION 15-39-680. Judicial sale days.

The regular day of judicial sales is the first Monday in each month except when the first Monday in any month is a legal holiday in which case the sale day is on the Tuesday next succeeding the holiday. However, the sheriff may sell personal property on any day after fifteen days' advertisement at any convenient place in his county to be designated in the advertisement. If there is not time to dispose of all the property on sale day the next day following is also a regular sale day, if by public outcry on sale day notice of sale on the next day has been given. Judicial sales of property may be conducted at any other time when so ordered by a court of competent authority or when so directed by an order of reference.

HISTORY: 1962 Code Section 10-1761; 1952 Code Section 10-1761; 1942 Code Section 9072; 1932 Code Section 9072; Civ. C. '22 Section 5481; Civ. C. '12 Section 3702; Civ. C. '02 Section 2618; G. S. 1988; R. S. 2118; 1791 (7) 263; 1839 (11) 54; 1875 (15) 850; 1918 (30) 776; 1931 (37) 95; 1961 (52) 616; 1987 Act No. 27, Section 1.



SECTION 15-39-690. Hours of sale.

The hours of sale shall be between eleven and five o'clock. But sales shall not be held at any time after notice given by the sheriff that the sales for the day have been closed.

HISTORY: 1962 Code Section 10-1762; 1952 Code Section 10-1762; 1942 Code Section 9077; 1932 Code Section 9077; Civ. C. '22 Section 5484; Civ. C. '12 Section 3705; Civ. C. '02 Section 2620; G. S. 1991; R. S. 2120; 1791 (7) 263; 1839 (11) 54.



SECTION 15-39-700. Place of sales.

The place of sheriff's sales, as to real estate, shall be at the courthouse of the county. Personalty may be sold at the place whereon it may be found by the sheriff upon levy or such other more convenient place as may be selected.

HISTORY: 1962 Code Section 10-1764; 1952 Code Section 10-1764; 1942 Code Section 9073; 1932 Code Section 9073; Civ. C. '22 Section 5482; Civ. C. '12 Section 3703; Civ. C. '02 Section 2619; G. S. 1990; R. S. 2119; 1839 (11) 54.



SECTION 15-39-710. Sheriff's execution sales shall be for cash; resale.

Every sheriff's sale made by virtue of the directions of an execution shall be for cash. If the purchaser shall fail to comply with the terms aforesaid the sheriff's shall proceed to resell at the risk of the defaulting purchaser either on the same or some subsequent sale day, as the plaintiff may direct, and, in the absence of any direction by the plaintiff, the sheriff shall resell on the same day, if practicable, and if not on the next succeeding sale day, making in every such case proclamation that he is reselling at the risk of such defaulting former purchaser.

HISTORY: 1962 Code Section 10-1769; 1952 Code Section 10-1769; 1942 Code Section 9078; 1932 Code Section 9078; Civ. C. '22 Section 5485; Civ. C. '12 Section 3706; Civ. C. '02 Section 2621; G. S. 1992; R. S. 2121; 1791 (7) 263; 1839 (11) 54.



SECTION 15-39-720. Upset bids within thirty days on foreclosure or execution sale.

In all judicial sales of real estate for the foreclosure of mortgages and sales in execution the bidding shall not be closed upon the day of sale but shall remain open until the thirtieth day after such sale, exclusive of the day of sale. Within such thirty day period any person other than the highest bidder at the sale or any representative thereof in foreclosure and execution suits may enter a higher bid upon complying with the terms of sale by making any necessary deposit as a guaranty of his good faith, and thereafter within such period any person, other than such highest bidder at the sale or any representative thereof, in foreclosure suits may in like manner raise the last highest bid, and the successful purchaser shall be deemed to be the person who submitted the last highest bid within such period and made the necessary deposit or guaranty. But the mortgagee or his representative shall enter such bid as he desires at the time the sale is made, and he and all persons acting in his behalf shall be precluded from entering any other bid in any amount at any other time except the single or last bid made by him or in his behalf at the sale. If the thirtieth day falls on Sunday the bidding shall be closed on the Monday immediately following.

The bidding shall be reopened by the officer making the sale on the thirtieth day after the sale, exclusive of the day of the sale, at eleven o'clock in the forenoon and the bidding shall be allowed to continue until the property shall be knocked down in the usual custom of auction to the successful highest bidder complying with the terms of sale. The sales officer shall announce the sales about to be closed and shall receive the final bids in such sales in the order determined by him.

HISTORY: 1962 Code Section 10-1770; 1952 Code Section 10-1770; 1942 Code Section 9078-1; 1932 (37) 1529; 1933 (38) 511; 1934 (38) 1187, 1266, 1346, 1620; 1936 (39) 1294; 1939 (41) 156, 202.



SECTION 15-39-730. Upset bids in other judicial sales.

In judicial sales other than foreclosures or in execution the bidding shall not remain open but shall be closed upon the date of sale unless there be objection at or prior to the hearing at which the decree is rendered to such closing by one or more parties to the suit, in which case the question shall be within the discretion of the court. In sales which involve both partition and foreclosure the bidding shall remain open as in foreclosure sales unless the right to a deficiency judgment is expressly waived.

HISTORY: 1962 Code Section 10-1771; 1952 Code Section 10-1771; 1942 Code Section 9078-1; 1932 (37) 1529; 1933 (38) 511; 1934 (38) 1187, 1266, 1346, 1620; 1936 (39) 1294; 1939 (41) 156, 202.



SECTION 15-39-740. Deposits by bidders.

In no decree of sale or order thereunder shall there be a requirement for a deposit of cash or other guaranty of good faith prior to the conclusion of the bidding at any judicial sale of real estate, and such deposit or guaranty as may be required at the conclusion of the bidding and of any person who thereafter raises the bid within the period mentioned in Sections 15-39-720 and 15-39-730 shall be five per cent of the bid or some lesser percentage thereof.

HISTORY: 1962 Code Section 10-1772; 1952 Code Section 10-1772; 1942 Code Section 9078-1; 1932 (37) 1529; 1933 (38) 511; 1934 (38) 1187, 1266, 1346, 1620; 1936 (39) 1294; 1939 (41) 202.



SECTION 15-39-750. Return of deposit when bid raised.

When any bid is raised as provided in Section 15-39-720 the deposit theretofore made by the prior high bidder shall be returned, with written notice to the effect that his bid has been raised, to him or his attorney personally or by mail within two days thereafter, and he shall have no further interest in the bid or sale.

HISTORY: 1962 Code Section 10-1773; 1952 Code Section 10-1773; 1942 Code Section 9078-1; 1932 (37) 1529; 1933 (38) 511; 1934 (38) 1187, 1266, 1346, 1620; 1936 (39) 1294; 1939 (41) 202.



SECTION 15-39-760. Provisions of Sections 15-39-720 to 15-39-750 inapplicable to certain foreclosure suits.

The provisions of Sections 15-39-720 to 15-39-750 shall not apply to any suit brought for foreclosure if the complaint therein states that no personal or deficiency judgment is demanded and that any right to such judgment is expressly waived or when the plaintiff is suing in a representative or fiduciary capacity or a defendant is sued in such capacity and sets up a right to affirmative relief in his answer, makes the beneficiary or a member of the class of beneficiaries a party to the action and requests in the complaint or answer leave of the court to waive any right to a personal or deficiency judgment, and such leave is granted by the court and incorporated in the decree. But in any such case the sales officer shall state in the advertisement of sale that no personal or deficiency judgment is demanded and that the bidding will not remain open after the sale but that compliance with the bid may be made immediately.

HISTORY: 1962 Code Section 10-1774; 1952 Code Section 10-1774; 1942 Code Section 9078-1; 1932 (37) 1529; 1933 (38) 511; 1934 (38) 1187, 1266, 1346, 1620; 1936 (39) 1294; 1939 (41) 156, 202.



SECTION 15-39-770. Compensation of officer making sale of real estate.

The officer making judicial sales of real estate may charge for services rendered in making such sales and in paying over the proceeds of such sales to the parties entitled thereto and for rendering all services in connection with such sales for which a commission fee is authorized by law a fee of seven dollars in case of such sale for a price of five hundred dollars or less, and in the case of a sale for more than five hundred dollars he shall be entitled to an additional fee of one per cent of the excess. No fees, charges or commissions, other than those herein authorized, may be charged by the officer making such sales, except that if such officer acted as referee or master in any case and took testimony, made a report or performed any other service prior to the order or decree of sale he shall be entitled to the regular legal fees therefor. When such officer is upon a salary basis of compensation all such fees, charges and commissions shall be paid to the county treasurer as may be provided by law.

HISTORY: 1962 Code Section 10-1775; 1952 Code Section 10-1775; 1942 Code Section 9078-1; 1932 (37) 1529; 1933 (38) 511; 1934 (38) 1187, 1266, 1346, 1620; 1936 (39) 1294; 1939 (41) 202.



SECTION 15-39-780. Sale by debtor of property subject to levy and sale; proceeds shall be paid over to sheriff.

The entire proceeds of a sale of property subject to levy and sale made by the judgment debtors are to be paid over by such judgment debtors to the sheriff in whose office such judgments, executions or decrees are lodged, to be applied by the sheriff towards the satisfaction of such judgments, executions or decrees.

HISTORY: 1962 Code Section 10-1781; 1952 Code Section 10-1781; 1942 Code Section 9079; 1932 Code Section 9081; Civ. C. '22 Section 5486; Civ. C. '12 Section 3707; Civ. C. '02 Section 2622; G. S. 687; R. S. 2122; 1871 (14) 604.



SECTION 15-39-790. Sale by debtor of property subject to levy and sale; confirmation of sale and deed.

If no objection as to the price at which the property may have been sold by the judgment debtors shall be made in writing by either of the judgment creditors and filed with the sheriff within three months from and after the time such payment shall have been made, the sale shall thereupon be considered confirmed, and the sheriff shall make the following endorsement on the back of the deed of conveyance, viz.: "No objection having been filed in my office to the within bargain and sale within the time prescribed by law this bargain and sale is therefore confirmed." Such endorsement shall be dated and signed officially by the sheriff.

HISTORY: 1962 Code Section 10-1782; 1952 Code Section 10-1782; 1942 Code Section 9079; 1932 Code Section 9081; Civ. C. '22 Section 5486; Civ. C. '12 Section 3707; Civ. C. '02 Section 2622; G. S. 687; R. S. 2122; 1871 (14) 604.



SECTION 15-39-800. Sale by debtor of property subject to levy and sale; proceedings if judgment creditors object to sale.

Should any of the judgment creditors object to the price at which any of the property may have been sold and file such notice with the sheriff within the time mentioned in Section 15-39-790 the sheriff shall immediately proceed to levy upon and offer for sale such property, proceeding, in all respects, according to the law in regard to levy and sale by the sheriff. If the highest bid made for such property upon such sale shall not be more than the amount of the indebtedness which had been cancelled by the sale made by the debtor the sheriff shall withdraw such property from sale, and the creditor who may have filed his objection shall be required to pay all costs and expenses that accrued in consequence thereof.

HISTORY: 1962 Code Section 10-1783; 1952 Code Section 10-1783; 1942 Code Section 9080; 1932 Code Section 9082; Civ. C. '22 Section 5487; Civ. C. '12 Section 3708; Civ. C. '02 Section 2623; G. S. 688; R. S. 2123; 1871 (14) 605.



SECTION 15-39-810. Sale by debtor of property subject to levy and sale; endorsement on conveyance in case of objection.

Should any judgment creditor so object the sheriff shall make the following endorsement on the back of the conveyance made by the debtor, viz.: "Objection having been filed in my office by __________,judgment creditor, I levied upon and exposed for sale the property within named; and failing to receive a higher bid than the amount of indebtedness cancelled by the proceeds of the within bargain and sale, this sale is therefore confirmed." Such endorsement shall be signed by the sheriff.

HISTORY: 1962 Code Section 10-1784; 1952 Code Section 10-1784; 1942 Code Section 9081; 1932 Code Section 9083; Civ. C. '22 Section 5488; Civ. C. '12 Section 3709; Civ. C. '02 Section 2624; G. S. 689; R. S. 2124; 1871 (14) 605.



SECTION 15-39-820. Sale by debtor of property subject to levy and sale; proceedings when sale by sheriff brings more.

In the event that the property, when so exposed for sale by the sheriff as provided for in Section 15-39-800, should bring more than the amount of the indebtedness cancelled by the proceeds of the sale made by the debtor the purchaser from the debtor shall be refunded the amount paid by him with interest from the time of payment, and the bargain and sale made by the debtor rescinded, and titles executed by the sheriff to the purchaser at his sale. After deducting the costs and expenses by reason of the levy and sale the remainder shall be applied, according to law, towards satisfaction of the judgments or executions in his office.

HISTORY: 1962 Code Section 10-1785; 1952 Code Section 10-1785; 1942 Code Section 9082; 1932 Code Section 9084; Civ. C. '22 Section 5489; Civ. C. '12 Section 3710; Civ. C. '02 Section 2625; G. S. 690; R. S. 2125; 1871 (14) 605.



SECTION 15-39-830. Conveyance after sale.

Upon a judicial sale being made and the terms complied with the officer making the sale must execute a conveyance to the purchaser which shall be effectual to pass the rights and interests adjudged to be sold.

HISTORY: 1962 Code Section 10-1786; 1952 Code Section 10-1786; 1942 Code Section 740; 1932 Code Section 740; Civ. P. '22 Section 607; Civ. P. '12 Section 345; Civ. P. '02 Section 306; 1870 (14) 490 Section 310; 1872 (15) 194; 1878 (16) 336, 558; 1884 (18) 708; 1885 (19) 7; 1927 (35) 289; 1929 (36) 1052.



SECTION 15-39-840. Conveyances of real estate sold under execution.

When any sheriff or other officer makes a conveyance of any real estate sold by virtue of a tax execution or other execution the conveyance shall contain the name of the person owning the property executed on, the name of the judgment creditor executing, the date of execution and the date of sale.

HISTORY: 1962 Code Section 10-1787; 1952 Code Section 10-1787; 1942 Code Section 9083; 1932 Code Section 9079; 1929 (36) 277.



SECTION 15-39-850. Successors of selling officers may make title.

In all cases in which any sheriff, probate judge, clerk of court or master shall have legally sold any real or personal estate and such sheriff, probate judge, clerk of court or master shall die, resign or otherwise go out of office before he shall have executed title therefor to the purchaser, any subsequent sheriff, probate judge, clerk of court or master of the same county, upon the terms of sale being complied with or satisfactory evidence produced that they have been complied with, may make and execute good and sufficient title to the purchaser for the property so sold.

HISTORY: 1962 Code Section 10-1788; 1952 Code Section 10-1788; 1942 Code Section 3541; 1932 Code Section 3541; Civ. C. '22 Section 2084; Civ. C. '12 Section 1191; Civ. C. '02 Section 866; G. S. 686; R. S. 745; 1899 (23) 44.



SECTION 15-39-860. Recording and indexing of execution conveyances.

When any conveyance under Section 15-39-840 is offered to any clerk of court or register of deeds of this State for recording he shall index it under the name of the officer who made the conveyance, the name of the person whose property was executed on, as grantor, and the name of the person who purchased, as grantee.

HISTORY: 1962 Code Section 10-1789; 1952 Code Section 10-1789; 1942 Code Section 9083-1; 1932 Code Section 9079; 1929 (36) 277; 1997 Act No. 34, Section 1.



SECTION 15-39-870. Judicial sales shall be res judicata as to innocent purchasers, even without confirmation.

Upon the execution and delivery by the proper officer of the court of a deed for any property sold at a judicial sale under a decree of a court of competent jurisdiction the proceedings under which such sale is made shall be deemed res judicata as to any and all bona fide purchasers for value without notice, notwithstanding such sale may not subsequently be confirmed by the court.

HISTORY: 1962 Code Section 10-1790; 1952 Code Section 10-1790; 1942 Code Section 9084; 1932 Code Section 9080; 1923 (33) 126.



SECTION 15-39-880. Certain liens extinguished by sale when lien creditor is a party to proceeding.

No lien created by operation of law or agreement of the parties whether of record or authorized by law to be entered of record in any office of any clerk of court or register of mesne conveyance in this State or any transcript, extension, renewal or revival thereof shall constitute a lien or attach or reattach as a lien on real property of the lien debtor or real property in which the lien debtor has an interest after a public sale of such real property at any execution or judicial sale in any action or special proceeding to which the lien creditor is duly made a party as provided by law. But this section and Section 15-39-890 shall not be construed to affect any prior mortgage lien not foreclosed in any such action or special proceeding and shall not be construed to require the foreclosure of any such prior mortgage lien. And this section and Section 15-39-890 shall not apply to tax execution sales.

HISTORY: 1962 Code Section 10-1791; 1952 Code Section 10-1791; 1942 Code Section 9084-1; 1935 (39) 503.



SECTION 15-39-890. Reacquisition of property by lien debtor.

No lien on real property barred by a public sale of such real property at any execution or judicial sale heretofore made in the manner provided in Section 15-39-880, nor any transcript, extension, renewal or revival thereof, shall constitute a lien or attach or reattach as a lien on the real property so sold, or any part thereof, if acquired by the lien debtor subsequent to May 11, 1935.

HISTORY: 1962 Code Section 10-1792; 1952 Code Section 10-1792; 1942 Code Section 9084-2; 1935 (39) 503.



SECTION 15-39-900. Proceeds paid to prior judgment lienor.

The sheriff shall pay over the proceeds of sale of any real estate sold by him to any judgment creditor having a prior lien thereon.

HISTORY: 1962 Code Section 10-1793; 1952 Code Section 10-1793; 1942 Code Section 3540; 1932 Code Section 3540; Civ. C. '22 Section 2083; Civ. C. '12 Section 1190; Civ. C. '02 Section 865; G. S. 685; R. S. 744; 1839 (11) 55 Section 60.






CHAPTER 41 - HOMESTEAD AND OTHER EXEMPTIONS

SECTION 15-41-10. Minimum bid when selling property subject to exemption.

When selling property in which a debtor has an exemption as provided in Section 15-41-30, the sheriff or other officer conducting the sale, in the advertisement of the sale, also shall state that the minimum bid for the property must be in the amount of the exemption and no bid less than the amount of exemption may be accepted.

HISTORY: Former Section 15-41-10: 1962 Code Section 34-1; 1952 Code Section 34-1; 1942 Code Section 9085; 1932 Code Section 9085; Civ. C. '22 Section 5490; Civ. C. '12 Section 3711; Civ. C. '02 Section 2626; G. S. 1994; R. S. 2126; 1896 (22) 190; 1936 (39) 1594; Const. 1895, Art. 3, Section 28; 1988 Act No. 415, Section 1.



SECTION 15-41-20. Exempted amounts collected to be deposited with clerk of court.

Any exempted amounts collected by the sheriff or other officer pursuant to Section 15-41-30 must be deposited with the clerk of court in the county where the amounts are collected. Any person requesting disbursement of these funds shall petition the court of common pleas.

HISTORY: Former Section 15-41-20: 1962 Code Section 34-2; 1952 Code Section 34-2; 1942 Code Section 9085; 1932 Code Section 9085; Civ. C. '22 Section 5490; Civ. C. '12 Section 3711; Civ. C. '02 Section 2626; G. S. 1994; R. S. 2126; 1896 (22) 190; 1936 (39) 1594; Const. 1895, Art. 3, Section 28; 1988 Act No. 415, Section 1.



SECTION 15-41-30. Property exempt from attachment, levy, and sale.

(A) The following real and personal property of a debtor domiciled in this State is exempt from attachment, levy, and sale under any mesne or final process issued by a court or bankruptcy proceeding:

(1) The debtor's aggregate interest, not to exceed fifty thousand dollars in value, in real property or personal property that the debtor or a dependent of the debtor uses as a residence, in a cooperative that owns property that the debtor or a dependent of the debtor uses as a residence, or in a burial plot for the debtor or a dependent of the debtor, except that the aggregate value of multiple homestead exemptions allowable with respect to a single living unit may not exceed one hundred thousand dollars. If there are multiple owners of such a living unit exempt as a homestead, the value of the exemption of each individual owner may not exceed his fractional portion of one hundred thousand dollars.

(2) The debtor's interest, not to exceed five thousand dollars in value, in one motor vehicle.

(3) The debtor's interest, not to exceed four thousand dollars in aggregate value in household furnishings, household goods, wearing apparel, appliances, books, animals, crops, or musical instruments, that are held primarily for the personal, family, or household use of the debtor or a dependent of the debtor.

(4) The debtor's aggregate interest, not to exceed one thousand dollars in value, in jewelry held primarily for the personal, family, or household use of the debtor or a dependent of the debtor.

(5) The debtor's aggregate interest in cash and other liquid assets to the extent of a value not exceeding five thousand dollars, except that this exemption is available only to an individual who does not claim a homestead exemption. The term "liquid assets" includes deposits, securities, notes, drafts, unpaid earnings not otherwise exempt, accrued vacation pay, refunds, prepayments, and other receivables.

(6) The debtor's aggregate interest, not to exceed one thousand five hundred dollars in value, in any implements, professional books, or tools of the trade of the debtor or the trade of a dependent of the debtor.

(7) The debtor's aggregate interest in any property, not to exceed five thousand dollars in value of an unused exemption amount to which the debtor is entitled pursuant to subsection (A), items (1) through (6).

(8) Any unmatured life insurance contract owned by the debtor, other than a credit life insurance contract.

(9) The debtor's aggregate interest, not to exceed in value four thousand dollars less any amount of property of the estate transferred in the manner specified in Section 542(d) of the Bankruptcy Code of 1978, in any accrued dividend or interest under, or loan value of, any unmatured life insurance contract owned by the debtor under which the insured is the debtor or an individual of whom the debtor is a dependent.

(10) Professionally prescribed health aids for the debtor or a dependent of the debtor.

(11) The debtor's right to receive or property that is traceable to:

(a) a social security benefit, unemployment compensation, or a local public assistance benefit;

(b) a veteran's benefit;

(c) a disability benefit, except as provided in Section 15-41-33, or an illness or unemployment benefit;

(d) alimony, support, or separate maintenance; or

(e) a payment under a stock bonus, pension, profit sharing, annuity, or similar plan or contract on account of illness, disability, death, age, or length of service, unless:

(i) the plan or contract was established by or under the auspices of an insider that employed the debtor at the time the debtor's rights under the plan or contract arose;

(ii) the payment is on account of age or length of service; and

(iii) the plan or contract does not qualify under Sections 401(a), 403(a), 403(b), or 409 of the Internal Revenue Code of 1954 (26 U.S.C. 401(a), 403(a), 403(b), or 409).

(12) The debtor's right to receive or property that is traceable to:

(a) an award under a crime victim's reparation law;

(b) a payment on account of the bodily injury of the debtor or of the wrongful death or bodily injury of another individual of whom the debtor was or is a dependent; or

(c) a payment under a life insurance contract that insured the life of an individual of whom the debtor was a dependent on the date of that individual's death, to the extent reasonably necessary for the support of the debtor and any dependent of the debtor.

(13) The debtor's right to receive individual retirement accounts as described in Sections 408(a) and 408A of the Internal Revenue Code, individual retirement annuities as described in Section 408(b) of the Internal Revenue Code, and accounts established as part of a trust described in Section 408(c) of the Internal Revenue Code. A claimed exemption may be reduced or eliminated by the amount of a fraudulent conveyance into the individual retirement account or other plan. For purposes of this item, "Internal Revenue Code" has the meaning provided in Section 12-6-40(A). The interest of an individual under a retirement plan shall be exempt from creditor process to the same extent permitted in Section 522(d) under federal bankruptcy law and is an exception to Section 15-41-35. The exemption provided by this section shall be available whether such individual has an interest in the retirement plan as a participant, beneficiary, contingent annuitant, alternate payee, or otherwise.

(14) The debtor's interest in a pension plan qualified under the Employee Retirement Income Security Act of 1974, as amended.

(B) Beginning on July 1, 2008, and each even-numbered year thereafter, each dollar amount in subsection (A), items (1) through (14), immediately before July first, must be adjusted to reflect the change in the Southeastern Consumer Price Index, All Urban Consumers, as published by the Department of Labor, Bureau of Labor Statistics, for the most recent year ending immediately before January first preceding July first, and to round to the nearest twenty-five dollars, the dollar amount that represents this change. No later than March first of each even-numbered year, the Economic Research Section of the Office of Research and Statistics of the State Budget and Control Board shall publish in the State Register the dollar amounts that will become effective on July first of each even-numbered year.

HISTORY: Former Section 15-41-30: 1962 Code Section 34-3; 1952 Code Section 34-3; 1942 Code Section 9085; 1932 Code Section 9085; Civ. C. '22 Section 5490; Civ. C. '12 Section 3711; Civ. C. '02 Section 2626; G. S. 1994; R. S. 2126; 1896 (22) 190; 1936 (39) 1594; Const. 1895, Art. 3, Section 28; En as 15-41-200, 1981 Act No. 53, Section 2, renumbered as Section 15-41-30 by 1988 Act No. 415, Section 1; 1999 Act No. 60, Section 1; 2000 Act No. 333, Section 1; 2006 Act No. 300, Section 2, eff upon approval (became law without the Governor's signature on May 25, 2006); 2008 Act No. 225, Section 1, eff May 22, 2008; 2012 Act No. 153, Section 1, eff May 14, 2012.



SECTION 15-41-33. Limits on applicability of exemption in Section 15-41-30(11)(C.

The exemption for a disability benefit provided in Section 15-41-30(11)(C) does not apply with regard to a levy or execution of a judgment authorized by Section 17-25-323 or Section 17-25-325.

HISTORY: 2000 Act No. 333, Section 2.



SECTION 15-41-35. Exempt property.

No individual may exempt from the property of the estate in any bankruptcy proceeding the property specified in 11 U.S.C. Section 522(d) except as may be expressly permitted by this chapter or by other provisions of law of this State.

HISTORY: 1990 Act No. 526, Section 1; 1996 Act No. 319, Section 1.






CHAPTER 43 - ABATEMENT OF NUISANCES

SECTION 15-43-10. Use of buildings or places for lewdness and the like declared a nuisance.

(A) A person who erects, establishes, continues, maintains, uses, owns, occupies, leases, or releases any building or other place used for the purposes of lewdness, assignation, prostitution, repeated acts of unlawful possession or sale of controlled substances, or continuous breach of the peace in this State is guilty of a nuisance; and the building, place, or the ground itself in or upon which the lewdness, assignation, prostitution, repeated acts of unlawful possession or sale of controlled substances, or continuous breach of the peace is conducted, permitted, carried on, continued, or exists and the furniture, fixtures, musical instruments, and movable property used in conducting or maintaining the nuisance also are declared a nuisance and shall be enjoined and abated as provided in this chapter.

(B) As used in this section "continuous breach of the peace" means a pattern of repeated acts or conduct which either (1) directly disturbs the public peace or (2) disturbs the public peace by inciting or tending to incite violence.

(C) Nothing in this section supplants, alters, or limits a statutory or common law right of a person to bring an action in court or the right of the State to prosecute a person for a violation of a statute or common law.

HISTORY: 1962 Code Section 10-1801; 1952 Code Section 10-1801; 1942 Code Section 575; 1932 Code Section 575; Civ. P. '22 Section 491; 1918 (30) 814; 1998 Act No. 261, Section 1.



SECTION 15-43-20. Attorney General, solicitor, or citizen may bring suit for injunction.

Whenever a nuisance is kept, maintained or exists, as defined in this chapter, the Attorney General, the solicitor of the judicial district in which such nuisance is kept or any citizen of the State may maintain an action in equity in the name of the State, upon the relation of such Attorney General, solicitor or citizen, to enjoin perpetually such nuisance, the person conducting or maintaining the nuisance and the owner or agent of the building or ground upon which the nuisance exists.

HISTORY: 1962 Code Section 10-1802; 1952 Code Section 10-1802; 1942 Code Section 576; 1932 Code Section 576; Civ. P. '22 Section 492; 1918 (30) 814.



SECTION 15-43-30. Temporary injunction.

In such action the court or the judge in vacation shall, upon the presentation of a petition therefor alleging that the nuisance complained of exists, allow a temporary writ of injunction, without bond, if the existence of such nuisance shall be made to appear to the satisfaction of the court or judge by evidence in the form of affidavits, depositions, oral testimony or otherwise, as the complainant may elect, unless the court or judge by previous order shall have directed the form and manner in which it shall be presented. Three days' notice in writing shall be given the defendant of the hearing of the application and if then continued at his instance the writ as prayed shall be granted as a matter of course. When an injunction has been granted it shall be binding on the defendant throughout the State, and any violation of the provisions of the injunction herein provided for shall be a contempt as provided in Section 15-43-70.

HISTORY: 1962 Code Section 10-1803; 1952 Code Section 10-1803; 1942 Code Section 576; 1932 Code Section 576; Civ. P. '22 Section 492; 1918 (30) 814.



SECTION 15-43-40. Trial; evidence of general reputation.

The action, when brought, shall be triable at the first term of court after due and timely service of the notice has been given, and in such action evidence of the general reputation of the place shall be competent for the purpose of proving the existence of the nuisance.

HISTORY: 1962 Code Section 10-1804; 1952 Code Section 10-1804; 1942 Code Section 577; 1932 Code Section 577; Civ. P. '22 Section 493; 1918 (30) 815.



SECTION 15-43-50. Immunity of witnesses.

The solicitor, Attorney General or other attorney representing the prosecution for violation of this chapter may, with the approval of the court, grant immunity to any witness called to testify in behalf of the prosecution.

HISTORY: 1962 Code Section 10-1805; 1952 Code Section 10-1805; 1942 Code Section 583; 1932 Code Section 583; Civ. P. '22 Section 499; 1918 (30) 817.



SECTION 15-43-60. Dismissal.

If the complaint is filed by a citizen or corporation it shall not be dismissed except upon a sworn statement made by the complainant and his or its attorney setting forth the reason why the action should be dismissed and upon the approval of such dismissal by the Attorney General or by the solicitor, in writing or in open court. If the court is of the opinion that the action ought not to be dismissed it may direct the Attorney General or solicitor to prosecute the action to judgment, and if the action is continued more than one term of court any citizen of the State may be substituted for the complaining party and prosecute the action to judgment. If the action is brought by a citizen or a corporation and the court finds there was no reasonable ground or cause for the action, the costs may be taxed to such citizen or corporation.

HISTORY: 1962 Code Section 10-1806; 1952 Code Section 10-1806; 1942 Code Section 577; 1932 Code Section 577; Civ. P. '22 Section 493; 1918 (30) 815.



SECTION 15-43-70. Violation of injunction; punishment for contempt.

In case of the violation of any injunction granted under the provisions of this chapter the court or, in vacation, a judge thereof may summarily try and punish the offender. The proceeding shall be commenced by filing with the clerk of the court a complaint, under oath, setting out the alleged facts constituting such violation, upon which the court or judge shall cause a warrant to issue under which the defendant shall be arrested. The trial may be had upon affidavits, or either party may at any stage of the proceedings demand the production and oral examination of the witnesses. A party found guilty of contempt under the provisions of this section shall be punished by a fine of not less than two hundred dollars nor more than one thousand dollars or by imprisonment in the county jail or State Penitentiary not less than three months nor more than six months, or by both fine and imprisonment.

HISTORY: 1962 Code Section 10-1807; 1952 Code Section 10-1807; 1942 Code Section 578; 1932 Code Section 578; Civ. P. '22 Section 494; 1918 (30) 815.



SECTION 15-43-80. Abatement; sale of fixtures; closing place for year.

If the existence of the nuisance be established in an action, as provided in this chapter or in a criminal proceeding, an order of abatement shall be entered as part of the judgment in the case. The order shall direct the removal from the building or place of all fixtures, furniture, musical instruments or movable property used in conducting the nuisance, shall direct the sale thereof in the manner provided for the sale of chattels under execution and shall direct the effectual closing of the building or place against its use for any purpose and so keeping it closed for a period of one year, unless sooner released.

HISTORY: 1962 Code Section 10-1808; 1952 Code Section 10-1808; 1942 Code Section 579; 1932 Code Section 579; Civ. P. '22 Section 495; 1918 (30) 816.



SECTION 15-43-90. Use of proceeds of sale of personal property.

The proceeds of the sale of the personal property, as provided in Section 15-43-80, shall be applied in the payment of the costs of the action and abatement, and the balance, if any, shall be paid to the defendant.

HISTORY: 1962 Code Section 10-1809; 1952 Code Section 10-1809; 1942 Code Section 580; 1932 Code Section 580; Civ. P. '22 Section 496; 1918 (30) 816.



SECTION 15-43-100. Entry or use of closed building as contempt.

If any person shall break and enter or use a building, erection or place so directed to be closed he shall be punished as for contempt, as provided in Section 15-43-70.

HISTORY: 1962 Code Section 10-1810; 1952 Code Section 10-1810; 1942 Code Section 579; 1932 Code Section 579; Civ. P. '22 Section 495; 1918 (30) 816.



SECTION 15-43-110. Owner may secure release of building.

If the owner appears and pays all costs of the proceeding and files a bond, with sureties to be approved by the court, in the full value of the property, to be ascertained by the court or, in vacation, by the county auditor's records, conditional that he will immediately abate the nuisance and prevent it from being established or kept therein within a period of one year thereafter, the court or, in vacation, the judge may, if satisfied of his good faith, order the premises closed under the order of abatement to be delivered to the owner and the order of abatement cancelled so far as it may relate to such party. And if the proceeding be an action in equity and such bond be given and costs therein paid before judgment and order of abatement the action shall be thereby abated as to such building only. The release of the property under the provisions of this section shall not release it from judgment lien, penalty or liability to which it may be subject by law.

HISTORY: 1962 Code Section 10-1811; 1952 Code Section 10-1811; 1942 Code Section 581; 1932 Code Section 581; Civ. P. '22 Section 497; 1918 (30) 816.



SECTION 15-43-120. Notice shall be given to owner before action against him.

No proceeding against the owner of the real estate shall be commenced hereunder unless ten days' written notice be given by the prosecuting attorney to such owner or his agent and upon his failure thereafter to abate the nuisance.

HISTORY: 1962 Code Section 10-1812; 1952 Code Section 10-1812; 1942 Code Section 582; 1932 Code Section 582; Civ. P. '22 Section 498; 1918 (30) 817.



SECTION 15-43-130. Establishment of existence of nuisance in criminal proceeding.

In case the existence of such nuisance is established in a criminal proceeding in a court not having equitable jurisdiction the county attorney or solicitor of the district shall proceed promptly under this chapter to enforce the provisions and penalties hereof, and the finding of the defendant guilty in such criminal proceedings, unless reversed or set aside, shall be conclusive as against such defendant as to the existence of the nuisance.

HISTORY: 1962 Code Section 10-1813; 1952 Code Section 10-1813; 1942 Code Section 580; 1932 Code Section 580; Civ. P. '22 Section 496; 1918 (30) 816.






CHAPTER 47 - UNIFORM INTERSTATE DEPOSITIONS AND DISCOVERY ACT

SECTION 15-47-100. Short title.

This chapter may be cited as the "Uniform Interstate Depositions and Discovery Act".

HISTORY: 2010 Act No. 132, Section 1, eff March 30, 2010.



SECTION 15-47-110. Definitions.

As used in this chapter:

(1) "Clerk of court" means a clerk of court who is duly elected for that county elected in each county pursuant to Section 14-17-10 and who is ex officio clerk of the court of general sessions, the family court, and all other courts of record in the county except as may be provided by the law establishing the other courts.

(2) "Foreign jurisdiction" means a state other than South Carolina.

(3) "Foreign subpoena" means a subpoena issued under authority of a court of record of a foreign jurisdiction.

(4) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency or instrumentality, or any other legal or commercial entity.

(5) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, federally recognized Indian tribes, or any territory or insular possession subject to the jurisdiction of the United States.

(6) "Subpoena" means a document, however denominated, issued under authority of a court of record requiring a person to:

(a) attend and give testimony at a deposition;

(b) produce and permit inspection and copying of designated books, documents, records, electronically stored information, or tangible things in the possession, custody, or control of the person; or

(c) permit inspection of premises under the control of the person.

HISTORY: 2010 Act No. 132, Section 1, eff March 30, 2010.



SECTION 15-47-120. Issuance of subpoena.

(A) To request issuance of a subpoena under this chapter, a party must submit a foreign subpoena to the clerk of court of the county in which discovery is sought to be conducted in this State. A request for the issuance of a subpoena under this chapter does not constitute an appearance in the courts of this State.

(B) When a party submits a foreign subpoena to a clerk of court in this State, the clerk, in accordance with the rules of court, promptly shall issue a subpoena for service upon the person to which the foreign subpoena is directed. The subpoena must incorporate the terms used in the foreign subpoena and contain or be accompanied by the names, addresses, and telephone numbers of all counsel of record in the proceeding to which the subpoena relates and of any party not represented by counsel.

HISTORY: 2010 Act No. 132, Section 1, eff March 30, 2010.



SECTION 15-47-130. Service of subpoena.

A subpoena issued by a clerk of court under Section 15-47-120 must be served in compliance with the applicable rules of court or statutes relating to the service of a subpoena in this State.

HISTORY: 2010 Act No. 132, Section 1, eff March 30, 2010.



SECTION 15-47-140. Deposition, production, and inspection.

When a subpoena issued under Section 15-47-120 commands a person to attend and give testimony at a deposition, produce designated books, documents, records, electronically stored information, or tangible items, or permit inspection of premises, the time and place and the manner of the taking of the deposition, the production, or the inspection must comply with the South Carolina Rules of Civil Procedure relating to discovery.

HISTORY: 2010 Act No. 132, Section 1, eff March 30, 2010.



SECTION 15-47-150. Application to court.

An application to the court for a protective order or to enforce, quash, or modify a subpoena issued by a clerk of court under Section 15-47-120 must comply with the applicable rules or statutes of this State and be submitted to the court in the county in which discovery is to be conducted.

HISTORY: 2010 Act No. 132, Section 1, eff March 30, 2010.



SECTION 15-47-160. Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.

HISTORY: 2010 Act No. 132, Section 1, eff March 30, 2010.






CHAPTER 48 - UNIFORM ARBITRATION ACT

SECTION 15-48-10. Validity of arbitration agreement; exceptions from operation of chapter.

(a) A written agreement to submit any existing controversy to arbitration or a provision in a written contract to submit to arbitration any controversy thereafter arising between the parties is valid, enforceable and irrevocable, save upon such grounds as exist at law or in equity for the revocation of any contract. Notice that a contract is subject to arbitration pursuant to this chapter shall be typed in underlined capital letters, or rubber-stamped prominently, on the first page of the contract and unless such notice is displayed thereon the contract shall not be subject to arbitration.

(b) This chapter however shall not apply to:

(1) Any agreement or provision to arbitrate in which it is stipulated that this chapter shall not apply or to any arbitration or award thereunder;

(2) Arbitration agreements between employers and employees or between their respective representatives unless the agreement provides that this chapter shall apply; provided, however, that notwithstanding any other provision of law, employers and employees or their respective representatives may not agree that workmen's compensation claims, unemployment compensation claims and collective bargaining disputes shall be subject to the provisions of this chapter and any such provision so agreed upon shall be null and void. An agreement to apply this chapter shall not be made a condition of employment.

(3) A pre-agreement entered into when the relationship of the contracting parties is such that of lawyer-client or doctor-patient and the term "doctor" shall include all those persons licensed to practice medicine pursuant to Chapters 9, 15, 31, 37, 47, 51, 55, 67 and 69 of Title 40 of the 1976 Code.

(4) Any claim arising out of personal injury, based on contract or tort, or to any insured or beneficiary under any insurance policy or annuity contract.

HISTORY: 1978 Act No. 492, Section 1.



SECTION 15-48-20. Proceedings to compel or stay arbitration.

(a) On application of a party showing an agreement described in Section 15-48-10, and the opposing party's refusal to arbitrate, the court shall order the parties to proceed with arbitration, but if the opposing party denies the existence of the agreement to arbitrate, the court shall proceed summarily to the determination of the issue so raised and shall order arbitration if found for the moving party, otherwise, the application shall be denied.

(b) On application, the court may stay an arbitration proceeding commenced or threatened on a showing that there is no agreement to arbitrate. Such an issue, when in substantial and bona fide dispute, shall be forthwith and summarily tried and the stay ordered if found for the moving party. If found for the opposing party, the court shall order the parties to proceed to arbitration.

(c) If an issue referable to arbitration under the alleged agreement is involved in an action or proceeding pending in a court having jurisdiction to hear applications under subdivision (a) of this section, the application shall be made therein. Otherwise and subject to Section 15-48-190, the application may be made in any court of competent jurisdiction.

(d) Any action or proceeding involving an issue subject to arbitration shall be stayed if an order for arbitration or an application therefor has been made under this section or, if the issue is severable, the stay may be with respect thereto only. When the application is made in such action or proceeding, the order for arbitration shall include such stay.

(e) An order for arbitration shall not be refused on the ground that the claim in issue lacks merit or bona fides or because any fault or grounds for the claim sought to be arbitrated have not been shown.

HISTORY: 1978 Act No. 492, Section 2.



SECTION 15-48-30. Appointment of arbitrators.

If the arbitration agreement provides a method of appointment of arbitrators, this method shall be followed. In the absence thereof, there shall be three arbitrators with one chosen by the party making the demand for arbitration, one chosen by the party against whom demand is made and third being chosen by those two chosen by the parties.

HISTORY: 1978 Act No. 492, Section 3.



SECTION 15-48-40. Majority action by arbitrators.

The powers of the arbitrators may be exercised by a majority unless otherwise provided by the agreement or by this chapter.

HISTORY: 1978 Act No. 492, Section 4.



SECTION 15-48-50. Hearing; record thereof.

Unless otherwise provided by the agreement:

(a) The arbitrators shall appoint a time and place for the hearing and cause notification to the parties to be served personally or by registered mail not less than five days before the hearing. Appearance at the hearing waives such notice. The arbitrators may adjourn the hearing from time to time as necessary and, on request of a party and for good cause, or upon their own motion may postpone the hearing to a time not later than the date fixed by the agreement for making the award unless the parties consent to a later date. The arbitrators may hear and determine the controversy upon the evidence produced notwithstanding the failure of a party duly notified to appear. The court on application may direct the arbitrators to proceed promptly with the hearing and determination of the controversy.

(b) The parties are entitled to be heard, to present evidence material to the controversy and to cross-examine witnesses appearing at the hearing.

(c) The hearing shall be conducted by all the arbitrators but a majority may determine any question and render a final award. If, during the course of the hearing, an arbitrator for any reason ceases to act, the remaining arbitrator or arbitrators appointed to act as neutrals may continue with the hearing and determination of the controversy.

(d) Upon the request of any party or arbitrator, the arbitrators shall cause to be made a record of the testimony and evidence introduced at the hearing.

HISTORY: 1978 Act No. 492, Section 5.



SECTION 15-48-60. Joinder of parties to arbitration.

Upon application to the arbitration panel by a party, a person who is subject to service of process over the subject matter of the arbitration shall be joined as a party in the action if (1) in his absence complete relief cannot be accorded among those already parties, (2) he claims an interest relating to the subject of the action and is so situate that the disposition of the action in his absence may (i) as a practical matter impair or impede his ability to protect that interest or (ii) lead any of the persons already parties subject to a substantial risk of incurred double, multiple, or otherwise inconsistent obligations by reason of his claimed interest. If he has not been so joined, the arbitrators shall order that he be made a party. Any person joined as a party to the arbitration shall have the same time to answer which was given to the initial defendant in the case.

HISTORY: 1978 Act No. 492, Section 6.



SECTION 15-48-70. Representation by attorney.

A party has the right to be represented by an attorney at any proceeding or hearing under this chapter. A waiver thereof prior to the proceeding or hearing is ineffective.

HISTORY: 1978 Act No. 492, Section 7.



SECTION 15-48-80. Witnesses; subpoenas; depositions.

(a) The arbitrators may issue (cause to be issued) subpoenas for the attendance of witnesses and for the production of books, records, documents and other evidence, and shall have the power to administer oaths. Subpoenas so issued shall be served, and upon application to the court by a party or the arbitrators, enforced, in the manner provided by law for the service and enforcement of subpoenas in a civil action.

(b) On application of a party and for use as evidence, the arbitrators may permit a deposition to be taken, in the manner and upon the terms designated by the arbitrators, of a witness who cannot be subpoenaed or is unable to attend the hearing.

(c) All provisions of law compelling a person under subpoena to testify are applicable.

(d) Fees for attendance as a witness shall be the same as for a witness in the circuit court.

HISTORY: 1978 Act No. 492, Section 8.



SECTION 15-48-90. Award.

(a) The award shall be in writing and signed by the arbitrators joining in the award. The arbitrators shall deliver a copy to each party personally or by registered mail, or as provided in the agreement.

(b) An award shall be made within the time fixed therefor by the agreement or, if not so fixed, within such time as the court orders on application of a party. The parties may extend the time in writing either before or after the expiration thereof. A party waives the objection that an award was not made within the time required unless he notifies the arbitrators of his objection prior to the delivery of the award to him.

HISTORY: 1978 Act No. 492, Section 9.



SECTION 15-48-100. Change of award by arbitrators.

On application of a party or, if an application to the court is pending under Sections 15-48-120, 15-48-130, 15-48-140, on submission to the arbitrators by the court under such conditions as the court may order, the arbitrators may modify or correct the award upon the grounds stated in paragraphs (1) and (3) of subdivision (a) of Section 15-48-140, or for the purpose of clarifying the award. The application shall be made within twenty days after delivery of the award to the applicant. Written notice thereof shall be given forthwith to the opposing party, stating he must serve his objections thereto, if any, within ten days from the notice. The award so modified or corrected is subject to the provisions of Sections 15-48-120, 15-48-130 and 15-48-140.

HISTORY: 1978 Act No. 492, Section 10.



SECTION 15-48-110. Fees and expenses of arbitration.

Unless otherwise provided in the agreement to arbitrate, the arbitrators' expenses and fees, together with other expenses, not including counsel fees, incurred in the conduct of the arbitration, shall be paid as provided in the award.

HISTORY: 1978 Act No. 492, Section 11.



SECTION 15-48-120. Confirmation of an award.

Upon application of a party, the court shall confirm an award, unless within the time limits hereinafter imposed grounds are urged for vacating or modifying or correcting the award, in which case the court shall proceed as provided in Sections 15-48-130 and 15-48-140.

HISTORY: 1978 Act No. 492, Section 12.



SECTION 15-48-130. Vacating an award.

(a) Upon application of a party, the court shall vacate an award where:

(1) The award was procured by corruption, fraud or other undue means;

(2) There was evident partiality by an arbitrator appointed as a neutral or corruption in any of the arbitrators or misconduct prejudicing the rights of any party;

(3) The arbitrators exceeded their powers;

(4) The arbitrators refused to postpone the hearing upon sufficient cause being shown therefor or refused to hear evidence material to the controversy or otherwise so conducted the hearing, contrary to the provisions of Section 15-48-50, as to prejudice substantially the rights of a party; or

(5) There was no arbitration agreement and the issue was not adversely determined in proceedings under Section 15-48-20 and the party did not participate in the arbitration hearing without raising the objection;

But the fact that the relief was such that it could not or would not be granted by a court of law or equity is not ground for vacating or refusing to confirm the award.

(b) An application under this section shall be made within ninety days after delivery of a copy of the award to the applicant, except that, if predicated upon corruption, fraud or other undue means, it shall be made within ninety days after such grounds are known or should have been known.

(c) In vacating the award on grounds other than stated in item (5) of subsection (a) the court may order a rehearing before new arbitrators chosen as provided in the agreement, or in the absence thereof, by the court in accordance with Section 15-48-30, or, if the award is vacated on grounds set forth in items (3) and (4) of subsection (a) the court may order a rehearing before the arbitrators who made the award or their successors appointed in accordance with Section 15-48-30. The time within which the agreement requires the award to be made is applicable to the rehearing and commences from the date of the order.

(d) If the application to vacate is denied and no motion to modify or correct the award is pending, the court shall confirm the award.

HISTORY: 1978 Act No. 492, Section 13.



SECTION 15-48-140. Modification or correction of award.

(a) Upon application made within ninety days after delivery of a copy of the award to the applicant, the court shall modify or correct the award where:

(1) There was an evident miscalculation of figures or an evident mistake in the description of any person, thing or property referred to in the award;

(2) The arbitrators have awarded upon a matter not submitted to them and the award may be corrected without affecting the merits of the decision upon the issues submitted; or

(3) The award is imperfect in a matter of form, not affecting the merits of the controversy.

(b) If the application is granted, the court shall modify and correct the award so as to effect its intent and shall confirm the award as so modified and corrected. Otherwise, the court shall confirm the award as made.

(c) An application to modify or correct an award may be joined in the alternative with an application to vacate the award.

HISTORY: 1978 Act No. 492, Section 14.



SECTION 15-48-150. Judgment or decree on award.

Upon the granting of an order confirming, modifying or correcting an award, judgment or decree shall be entered in conformity therewith and be enforced as any other judgment or decree. Costs of the application and of the proceedings subsequent thereto, and disbursements may be awarded by the court.

HISTORY: 1978 Act No. 492, Section 15.



SECTION 15-48-160. Judgment roll; docketing.

(a) On entry of judgment or decree, the clerk of court shall prepare the judgment roll consisting, to the extent filed, of the following:

(1) The agreement and each written extension of the time within which to make the award;

(2) The award;

(3) A copy of the order confirming, modifying or correcting the award; and

(4) A copy of the judgment or decree.

(b) The judgment or decree may be docketed as if rendered in an action.

HISTORY: 1978 Act No. 492, Section 16.



SECTION 15-48-170. Applications to court.

Except as otherwise provided, an application to the court under this chapter shall be by motion and shall be heard in the manner and upon the notice provided by law or rule of court for the making and hearing of motions. Unless the parties have agreed otherwise, notice of an initial application for an order shall be served in the manner provided by law for the service of a summons in an action.

HISTORY: 1978 Act No. 492, Section 17.



SECTION 15-48-180. Court; jurisdiction; questions of law and fact.

The term "court" means any court of competent jurisdiction of this State. The making of an agreement described in Section 15-48-10 providing for arbitration in this State confers jurisdiction on the court to enforce the agreement under this chapter and to enter judgment on an award thereunder. Unless otherwise provided by the arbitration agreement, when a dispute is submitted to arbitration, the arbitrators shall determine questions of both law and fact.

HISTORY: 1978 Act No. 492, Section 18.



SECTION 15-48-190. Venue.

An initial application shall be made to the court of the county in which the agreement provides the arbitration hearing shall be held or, if the hearing has been held, in the county in which it was held. Otherwise the application shall be made in the county where the adverse party resides or has a place of business or, if he has no residence or place of business in this State, to the court of any county. All subsequent applications shall be made to the court hearing the initial application unless the court otherwise directs.

HISTORY: 1978 Act No. 492, Section 19.



SECTION 15-48-200. Appeals.

(a) An appeal may be taken from:

(1) An order denying an application to compel arbitration made under Section 15-48-20;

(2) An order granting an application to stay arbitration made under Section 15-48-20(b);

(3) An order confirming or denying confirmation of an award;

(4) An order modifying or correcting an award;

(5) An order vacating an award without directing a rehearing; or

(6) A judgment or decree entered pursuant to the provisions of this chapter.

(b) The appeal shall be taken in the manner and to the same extent as from orders or judgments in a civil action.

HISTORY: 1978 Act No. 492, Section 20.



SECTION 15-48-210. Chapter not retroactive.

This chapter applies only to agreements made subsequent to the effective date of this chapter.

HISTORY: 1978 Act No. 492, Section 21.



SECTION 15-48-220. Mechanics liens not precluded.

Nothing in this chapter shall preclude the filing and perfecting of a mechanics lien by any party to an arbitration agreement.

HISTORY: 1978 Act No. 492, Section 22.



SECTION 15-48-230. Uniformity of interpretation.

This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

HISTORY: 1978 Act No. 492, Section 23.



SECTION 15-48-240. Short title.

This chapter may be cited as the "Uniform Arbitration Act".

HISTORY: 1978 Act No. 492, Section 24.






CHAPTER 49 - CHANGE OF NAME

SECTION 15-49-10. Application for change of name.

(A) A person who desires to change his name may petition, in writing, a family court judge in the appropriate circuit, setting forth the reason for the change, his age, his place of residence and birth, and the name by which he desires to be known.

(B) A parent who desires to change the name of his minor child may petition, in writing, a family court judge in the appropriate circuit. The other parent, if there is not one then the child, must be named as a party in the action unless waived by the court. The court shall appoint a guardian ad litem to represent the child. The court shall grant the petition if it finds that it is in the best interest of the child.

HISTORY: 1962 Code Section 48-51; 1952 Code Section 48-51; 1942 Code Section 8674; 1932 Code Section 8674; Civ. C. '22 Section 5573; Civ. C. '12 Section 3793; Civ. C. '02 Section 2699; G. S. 2067; R. S. 2199; 1814 (5) 718; 1962 (52) 1656; 1990 Act No. 344, Section 1.



SECTION 15-49-20. Petition requirements for name change; notification; costs.

(A) A person who petitions the court for a name change must attach to the petition or have provided directly to the court and made a part of the record:

(1) the results of a fingerprint and criminal background check conducted by the State Law Enforcement Division;

(2) a screening statement from the Department of Social Services that indicates whether the person is listed on the department's Central Registry of Child Abuse and Neglect. If the person is listed on the registry and the court grants the petition for a name change, the clerk of court must notify the department of the change so that the department can accurately reflect the change in the Central Registry of Child Abuse and Neglect;

(3) an affidavit signed by the petitioner which provides whether the petitioner is under a court order to pay child support or alimony;

(4) a screening statement from the State Law Enforcement Division that indicates whether the person is listed on the division's sex offender registry. If the person is listed on the registry and the court grants the petition for a name change, the clerk of court shall notify the division of the change so that the division can accurately reflect the change in the sex offender registry.

This subsection does not apply to a minor child when the parent is seeking a name change for the minor child pursuant to Section 15-49-10(B), to a person seeking to return to the person's maiden name or a former married name in an action for divorce, or to a person seeking to change his or her name as a result of the person's marriage.

(B) Prior to issuing an order for a name change, the court may conduct a hearing on the petition and may order the petitioner to be present.

(C) Following the hearing and upon consideration of the petition, the reason contained in the petition, and other documentation before the court, the judge must determine and grant or refuse the name change as the judge considers proper, having a due regard to the true interest of the petitioner and protection of the public.

(D) If a petitioner is found to have a criminal record as indicated by the background check and the court grants the petition for a name change, the clerk of court must notify the State Law Enforcement Division of the petitioner's new name. The division must make the appropriate changes to the petitioner's criminal record.

(E) If a petitioner is in custody of the Department of Corrections and the court grants the petition for a name change, the clerk of court must notify the department of the petitioner's new name. The department must make the appropriate changes to the petitioner's department record.

(F) A petitioner who requests a background check from a law enforcement agency pursuant to the provisions of this section shall sign an affidavit stating he has never been convicted of a crime under a name other than the name in which he is making the request. A surrogate or person representing a petitioner over the age of eighteen shall not be allowed to sign the affidavit. A petitioner who knowingly and wilfully falsifies the affidavit must be punished as provided in subsections (G) or (H).

(G) A person who knowingly and wilfully falsifies the affidavit required in subsection (F), upon conviction, must be fined not more than one hundred dollars or imprisoned for not more than six months, or both.

(H) A person convicted of an offense requiring registration with the State Law Enforcement Division's Sex Offender Registry, and who knowingly and wilfully falsifies the affidavit required in subsection (F) in order to obtain employment, including employment with a child daycare center, or other entity that cares for vulnerable individuals, upon conviction, must be imprisoned for a period of not more than ten years.

(I) All costs associated with the requirements of this section are the sole responsibility of the petitioner.

(J) The provisions of this section do not apply to a person who wishes to resume her maiden name as a result of a domestic action filed in family court. A family court judge may authorize a name change for a person wishing to resume her maiden name in another order including, but not limited to, an order for separate support and maintenance or a final divorce decree.

HISTORY: 1962 Code Section 48-52; 1952 Code Section 48-52; 1942 Code Section 8675; 1932 Code Section 8675; Civ. C. '22 Section 5574; Civ. C. '12 Section 3794; Civ. C. '02 Section 2700; G. S. 2068; R. S. 2200; 1814 (5) 718; 2002 Act No. 346, Section 1; 2006 Act No. 229, Section 1, eff February 17, 2006.



SECTION 15-49-30. Filing fee.

The filing fee provided in Section 8-21-310(11)(a) applies with respect to an action for change of name.

HISTORY: 1962 Code Section 48-53; 1952 Code Section 48-53; 1942 Code Section 8676; 1932 Code Section 8676; Civ. C. '22 Section 5575; Civ. C. '12 Section 3795; Civ. C. '02 Section 2701; G. S. 2069; R. S. 2201; 1814 (5) 718; 1990 Act No. 531, Section 3.



SECTION 15-49-40. Use of new name in legal proceedings; effect on pending proceedings.

The person so changing his name may thereafter sue and be sued, plead and be impleaded by his new name and no other. When an action shall be pending at the time of such change of name it shall not abate by the party's name being changed, but the record on motion shall be amended by expunging the old name and inserting the new name of the party.

HISTORY: 1962 Code Section 48-54; 1952 Code Section 48-54; 1942 Code Section 8677; 1932 Code Section 8677; Civ. C. '22 Section 5576; Civ. C. '12 Section 3796; Civ. C. '02 Section 2702; G. S. 2070; R. S. 2202; 1814 (5) 719.



SECTION 15-49-50. Effect of change on old obligations.

When a person changing his name is bound by obligation or otherwise, the effect of which obligation would extend to and impose any obligation on the heirs, executors or administrators of the person so having changed his name, such heirs, executors or administrators shall be and remain bound, to all intents and purposes, in the same manner and to the same extent as if the person had not changed his name.

HISTORY: 1962 Code Section 48-55; 1952 Code Section 48-55; 1942 Code Section 8678; 1932 Code Section 8678; Civ. C. '22 Section 5577; Civ. C. '12 Section 3797; Civ. C. '02 Section 2703; G. S. 2071; R. S. 2203; 1814 (5) 719.






CHAPTER 50 - STRUCTURED SETTLEMENT PROTECTION ACT

SECTION 15-50-10. Short title.

This act may be cited as the "Structured Settlement Protection Act".

HISTORY: 2002 Act No. 252, Section 1.



SECTION 15-50-20. Definitions.

As used in this chapter:

(1) "Annuity issuer" means an insurer that has issued a contract to fund periodic payments under a structured settlement.

(2) "Dependents" include a payee's spouse and minor children and all other persons for whom the payee legally is obligated to provide support, including alimony.

(3) "Discounted present value" means the present value of future payments determined by discounting the payments to the present using the most recently published applicable federal rate for determining the present value of an annuity, as issued by the United States Internal Revenue Service.

(4) "Gross advance amount" means the sum payable to the payee or for the payee's account as consideration for a transfer of structured settlement payment rights before a reduction for transfer expenses or other deduction is made from the consideration.

(5) "Independent professional advice" means advice of an attorney, certified public accountant, actuary, or other licensed professional advisor.

(6) "Interested parties" means, with respect to a structured settlement, the payee, a beneficiary irrevocably designated under the annuity contract to receive payments following the payee's death, the annuity issuer, the structured settlement obligor, and another party that has continuing rights or obligations under the structured settlement.

(7) "Net advance amount" means the gross advance amount less the aggregate amount of the actual and estimated transfer expenses that must be disclosed pursuant to Section 15-50-30(5).

(8) "Payee" means an individual who is receiving tax-free payments under a structured settlement and who proposes to make a transfer of payment rights under the settlement.

(9) "Periodic payments" includes recurring payments and scheduled future lump-sum payments.

(10) "Qualified assignment agreement" means an agreement providing for a qualified assignment within the meaning of Section 130 of the United States Internal Revenue Code, United States Code Title 26.

(11) "Settled claim" means the original tort claim resolved by a structured settlement.

(12) "Structured settlement" means an arrangement for periodic payment of damages for personal injuries or sickness established by settlement or judgment in resolution of a tort claim.

(13) "Structured settlement agreement" means the agreement, judgment, stipulation, or release embodying the terms of a structured settlement.

(14) "Structured settlement obligor" means, with respect to a structured settlement, the party that has the continuing obligation to make periodic payments to the payee under a structured settlement agreement or a qualified assignment agreement.

(15) "Structured settlement payment rights" means rights to receive periodic payments under a structured settlement, whether from the structured settlement obligor or the annuity issuer, if the:

(a) payee is domiciled in, or the domicile or principal place of business of the structured settlement obligor or the annuity issuer is located in, this State; or

(b) structured settlement agreement was approved by a court in this State; or

(c) structured settlement agreement is governed expressly by the laws of this State.

(16) "Terms of the structured settlement" include the terms of the structured settlement agreement, the annuity contract, a qualified assignment agreement, and an order or other approval of a court.

(17) "Transfer" means the sale, assignment, pledge, hypothecation, or other alienation or encumbrance of structured settlement payment rights made by a payee for consideration; except that the term "transfer" does not include the creation or perfection of a security interest in structured settlement payment rights under a blanket security agreement entered into with an insured depository institution, in the absence of an action to redirect the structured settlement payments to the insured depository institution, or an agent or successor in interest of it, or otherwise to enforce the blanket security interest against the structured settlement payment rights.

(18) "Transfer agreement" means the agreement providing for a transfer of structured settlement payment rights.

(19) "Transfer expenses" means all expenses of a transfer that are required under the transfer agreement to be paid by the payee or deducted from the gross advance amount including, without limitation, court filing fees, attorneys' fees, escrow fees, lien recordation fees, judgment and lien search fees, finder's fees, commissions, and other payments to a broker or other intermediary. "Transfer expenses" do not include preexisting obligations of the payee payable for the payee's account from the proceeds of a transfer.

(20) "Transferee" means a party acquiring or proposing to acquire structured settlement payment rights through a transfer.

HISTORY: 2002 Act No. 252, Section 1.



SECTION 15-50-30. Transfer agreements; disclosure statements.

Not less than three days before the date on which a payee signs a transfer agreement, the transferee shall provide to the payee a separate disclosure statement, in bold type no smaller than fourteen points, including:

(1) amounts and due dates of the structured settlement payments being transferred;

(2) aggregate amount of the payments;

(3) discounted present value of the payments being transferred, which must be identified as the "calculation of current value of the transferred structured settlement payments under federal standards for valuing annuities", and the amount of the applicable federal rate used in calculating the discounted present value;

(4) gross advance amount;

(5) itemized listing of all applicable transfer expenses, other than attorney's fees and related disbursements payable in connection with the transferee's application for approval of the transfer, and the transferee's best estimate of the amount of the fees and disbursements;

(6) net advance amount;

(7) amount of penalties or liquidated damages payable by the payee if the payee breaches the transfer agreement; and

(8) a statement that the payee has the right to cancel the transfer agreement, without penalty or further obligation, not later than the third business day after the date the agreement is signed by the payee.

HISTORY: 2002 Act No. 252, Section 1.



SECTION 15-50-40. Direct or indirect transfer of payment rights; approval by final court order.

A direct or indirect transfer of structured settlement payment rights is not effective and a structured settlement obligor or annuity issuer is not required to make a payment directly or indirectly to a transferee of structured settlement payment rights unless the transfer has been approved in advance in a final court order based on express findings by the court that the:

(1) transfer is in the best interests of the payee, taking into account the welfare and support of the payee's dependents;

(2) payee has been advised in writing by the transferee to seek independent professional advice regarding the transfer or knowingly and in writing has waived receipt of that advice; and

(3) transfer does not contravene an applicable statute or the order of any court or other government authority.

HISTORY: 2002 Act No. 252, Section 1.



SECTION 15-50-50. Rights and obligations of structured settlement obligor, annuity issuer and transferee.

Following a transfer of structured settlement payment rights pursuant to this chapter:

(1) the structured settlement obligor and the annuity issuer, as to all parties except the transferee, are discharged and released from liability for the transferred payments; and

(2) the transferee is liable to the structured settlement obligor and the annuity issuer:

(a) for taxes incurred by the parties as a consequence of the transfer if the transfer contravenes the terms of the structured settlement; and

(b) for other liabilities or costs, including reasonable costs and attorney's fees, arising from compliance by the parties with the order of the court or arising as a consequence of the transferee's failure to comply with this chapter;

(3) neither the annuity issuer nor the structured settlement obligor is required to divide a periodic payment between the payee and any transferee or assignee or between two or more transferees or assignees; and

(4) any further transfer of structured settlement payment rights by the payee may be made only after compliance with all the requirements of this chapter.

HISTORY: 2002 Act No. 252, Section 1.



SECTION 15-50-60. Application for approval of transfer; notice of hearing.

(A) An application pursuant to this chapter for approval of a transfer of structured settlement payment rights may be made by the transferee and may be brought in a court of competent jurisdiction, including the probate court if the transferee is a minor or the original settlement was approved by the probate court, in the county in which the payee resides, in the county in which the structured settlement obligor or the annuity issuer maintains its principal place of business, or in any court which approved the structured settlement agreement.

(B) Not less than twenty days before the scheduled hearing on an application for approval of a transfer of structured settlement payment rights pursuant to Section 15-50-40, the transferee must file with the court and serve on all interested parties a notice of the proposed transfer and the application for its authorization. The notice must include:

(1) a copy of the transferee's application;

(2) a copy of the transfer agreement;

(3) a copy of the disclosure statement required pursuant to Section 15-50-30;

(4) a listing of each of the payee's dependents, and each dependent's age;

(5) notification that an interested party may support, oppose, or otherwise respond to the transferee's application, in person or by counsel, by submitting written comments to the court, or by participating in the hearing; and

(6) notification of the time and place of the hearing and notification of the manner and the time for filing written responses to the application, which must be not less than fifteen days after service of the transferee's notice, for consideration by the court.

HISTORY: 2002 Act No. 252, Section 1.



SECTION 15-50-70. Scope of transfer agreement.

(A) The provisions of this chapter may not be waived by a payee.

(B) A transfer agreement entered into on or after the effective date of this chapter by a payee who resides in this State must provide that disputes under the transfer agreement, including a claim that the payee has breached the agreement, must be determined pursuant to the laws of this State. A transfer agreement may not authorize the transferee or another party to confess judgment or consent to entry of judgment against the payee.

(C) Transfer of structured settlement payment rights do not extend to payments that are life-contingent unless, before the date on which the payee signs the transfer agreement, the transferee has established and has agreed to maintain procedures reasonably satisfactory to the annuity issuer and the structured settlement obligor for:

(1) periodically confirming the payee's survival; and

(2) giving the annuity issuer and the structured settlement obligor prompt written notice if the payee dies.

(D) A payee who proposes to make a transfer of structured settlement payment rights does not incur any penalty, forfeit any application fee or other payment, or otherwise incur a liability to the proposed transferee or an assignee based on a failure of the transfer to satisfy the conditions of this chapter.

(E) This chapter does not authorize a transfer of structured settlement payment rights in contravention of law nor imply that a transfer under a transfer agreement entered into before the effective date of this chapter is valid or invalid.

(F) Compliance with the requirements of Section 15-50-30 and fulfillment of the conditions in Section 15-50-40 are the sole responsibility of the transferee in a transfer of structured settlement payment rights, and neither the structured settlement obligor nor the annuity issuer bears responsibility for, or liability arising from, noncompliance with the requirements or failure to fulfill the conditions.

HISTORY: 2002 Act No. 252, Section 1.






CHAPTER 51 - DEATH BY WRONGFUL ACT AND LYNCHING

SECTION 15-51-10. Civil action for wrongful act causing death.

Whenever the death of a person shall be caused by the wrongful act, neglect or default of another and the act, neglect or default is such as would, if death had not ensued, have entitled the party injured to maintain an action and recover damages in respect thereof, the person who would have been liable, if death had not ensued, shall be liable to an action for damages, notwithstanding the death of the person injured, although the death shall have been caused under such circumstances as make the killing in law a felony. In the event of the death of the wrongdoer, such cause of action shall survive against his personal representative.

HISTORY: 1962 Code Section 10-1951; 1952 Code Section 10-1951; 1942 Code Section 411; 1932 Code Section 411; Civ. P. '22 Section 367; Civ. C. '12 Section 3955; Civ. C. '02 Section 2851; G. S. 2183; R. S. 2315; 1859 (12) 706; 1949 (46) 270.



SECTION 15-51-20. Beneficiaries of action for wrongful death; by whom brought.

Every such action shall be for the benefit of the wife or husband and child or children of the person whose death shall have been so caused, and, if there be no such wife, husband, child or children, then for the benefit of the parent or parents, and if there be none such, then for the benefit of the heirs of the person whose death shall have been so caused. Every such action shall be brought by or in the name of the executor or administrator of such person.

HISTORY: 1962 Code Section 10-1952; 1952 Code Section 10-1952; 1942 Code Section 412; 1932 Code Section 412; Civ. P. '22 Section 368; Civ. C. '12 Section 3956; Civ. C. '02 Section 2852; G. S. 2184; R. S. 2316; 1859 (12) 706; 1898 (22) 788; 1901 (23) 743; 1902 (23) 1071; 1990 Act No. 521, Section 97.



SECTION 15-51-30. Effect of illegitimacy.

In the event of the death of an illegitimate child or the mother of an illegitimate child by the wrongful or negligent act of another, such illegitimate child or the mother or father or the heirs at law or the distributees of such illegitimate child shall have the same rights and remedies in regard to such wrongful or negligent act as though such illegitimate child had been born in lawful wedlock.

HISTORY: 1962 Code Section 10-1953; 1952 Code Section 10-1953; 1942 Code Section 8913; 1932 Code Section 8913; Civ. C. '22 Section 5334; Civ. C. '12 Section 3562; 1906 (25) 156; 1920 (31) 1039; 1927 (35) 242; 1934 (38) 1419; 1986 Act No. 539, Section 3(1)(D).



SECTION 15-51-40. Damages; amount and to whom payable.

In every such action the jury may give damages, including exemplary damages when the wrongful act, neglect, or default was the result of recklessness, wilfulness, or malice, as they may think proportioned to the injury resulting from the death to the parties respectively for whom and for whose benefit such action shall be brought. The amount so recovered shall be divided among the before-mentioned parties in those shares as they would have been entitled to if the deceased had died intestate and the amount recovered had been personal assets of his or her estate. However, upon motion by either parent or any other party of potential interest based upon the decedent having died intestate, the probate court may deny or limit either or both parent's entitlement for a share of the proceeds if the court determines, by a preponderance of the evidence, that the parent or parents failed to reasonably provide support for the decedent as defined in Section 63-5-20 and did not otherwise provide for the needs of the decedent during his or her minority.

HISTORY: 1962 Code Section 10-1954; 1952 Code Section 10-1954; 1942 Code Section 412; 1932 Code Section 412; Civ. P. '22 Section 368; Civ. C. '12 Section 3956; Civ. C. '02 Section 2852; G. S. 2184; R. S. 2316; 1859 (12) 706; 1898 (22) 788; 1901 (23) 743; 1902 (23) 1071; 1994 Act No. 470, Section 2; 1996 Act No. 370, Section 3.



SECTION 15-51-41. Court approval required for settlement of wrongful death or survival action.

Any settlement of a wrongful death or survival action must be approved by either a probate court, circuit court, or United States District Court, as provided in Section 15-51-42.

HISTORY: 1992 Act No. 475, Section 1.



SECTION 15-51-42. Approval of settlements of wrongful death or survival actions.

(A) Only a duly appointed personal representative, as defined in Section 62-1-201(30), shall have the authority to settle wrongful death or survival actions.

(B) If no action is pending, the personal representative shall petition either the probate or the circuit court of this State seeking approval of a proposed settlement. The petition must be verified by the personal representative and shall set forth, in terms satisfactory to the court in which the petition is filed, the basic facts surrounding the death of the decedent, the pertinent facts surrounding the liability of the alleged wrongdoer, the amount of insurance available to pay for damages, the terms of the proposed settlement, the statutory beneficiaries of the wrongful death or survival action, the heirs at law or appropriate devisees of the estate, the appropriate creditors, the amount of their claims, and, if the personal representative has retained legal counsel, the terms and provisions of the agreement with respect to attorney's fees and costs.

It is not necessary that a personal representative be represented by legal counsel for the court to consider the petition and approve the settlement. If the personal representative is represented by legal counsel, the counsel shall sign a certificate attesting to the fact that he is of the opinion that the settlement is fair and reasonable and in the best interests of the statutory beneficiaries and, in a survival action, the estate of the decedent.

The court shall schedule a hearing and receive into evidence those facts that the court considers necessary and proper to evaluate the settlement. After conducting this inquiry, the court shall issue its order either approving or disapproving the proposed settlement. If the settlement is approved by the court, the personal representative has the power to conclude the settlement, including the execution of those documents as the settlement terms contemplate.

(C) If a wrongful death or survival action has been filed in state court and:

(1) the settlement agreement between the parties is reached before the matters reach trial, the personal representative shall petition the court in which the wrongful death or survival action has been filed and follow the procedure for settlement as provided in (B) above;

(2) the settlement agreement is reached during the trial, or after trial but before notice of appeal is filed, of either the wrongful death or survival action, then no petition is necessary, and the court shall conduct a hearing, at which the parties may present to the court the pertinent facts and information, including that information required in subsection (B) above, which the court may require in order to consider whether to approve or disapprove the settlement. If the court finds the settlement is fair and reasonable and in the best interests of the statutory beneficiaries and, in a survival action, the estate of the decedent, then the court shall issue its order approving the settlement;

(3) the settlement agreement is reached after notice of appeal is filed, the personal representative shall petition the appellate court before which the matter is pending to remand the case to the circuit court for consideration of the settlement agreement in accordance with the procedure outlined in (2) above.

(D) For any actions pending in the federal courts, the same procedure may be followed, but the federal court, at its discretion, may issue an order transferring the case to state court for consideration of the proposed settlement.

(E) Once a settlement agreement has been approved by an appropriate court, the person paying the settlement proceeds and all those on whose behalf the payment is made and any other persons who could be responsible because of the actions on whose behalf the settlement proceeds are being paid, are relieved and discharged from further liability and shall have no obligation or legal duty to see to the appropriate or proper distribution of the settlement proceeds among either the wrongful-death beneficiaries or those entitled to the proceeds of the settlement of the survival action. Once payment has been made to the personal representative, the obligations of the person making the payment and those on whose behalf the payment is being made, and all those who could be responsible for the actions of these persons, are fully and completely released and finally and forever discharged from any further responsibility in connection with the action or actions.

(F) Any person bringing a wrongful death or survival action in a court other than the probate court must notify the probate court of this action within ten days after the filing of the action. The provisions of this subsection apply to wrongful death or survival actions filed after the effective date of this section.

(G) When the administration of an estate is final except for the administration of survival action proceeds because of the pendency of a survival action brought on behalf of the estate, the probate court may issue, upon petition by the personal representative, a special order providing that no accountings are required until the survival action is settled or verdict rendered in a trial. The attorney for the personal representative must notify the probate court immediately upon completion of the survival action and furnish the court with a copy of the order approving settlement or a copy of the judgment, whichever is appropriate.

HISTORY: 1992 Act No. 475, Section 1; 1999 Act No. 55, Section 21; 2002 Act No. 362, Section 2.



SECTION 15-51-50. Liability for costs.

The executor or administrator, plaintiff in the action, shall be liable to costs in case there be a verdict for the defendant or nonsuit or discontinuance, out of the goods, chattels and lands of the testator or intestate, if any.

HISTORY: 1962 Code Section 10-1955; 1952 Code Section 10-1955; 1942 Code Section 413; 1932 Code Section 413; Civ. P. '22 Section 369; Civ. C. '12 Section 3957; Civ. C. '02 Section 2853; 1903 (24) 96.



SECTION 15-51-60. Effect of action prior to death.

The provisions of this article shall not apply to any case in which the person injured has, for such injury, brought action, which has proceeded to trial and final judgment before his or her death.

HISTORY: 1962 Code Section 10-1956; 1952 Code Section 10-1956; 1942 Code Section 414; 1932 Code Section 414; Civ. P. '22 Section 370; Civ. C. '12 Section 3958; Civ. C. '02 Section 2854; G. S. 2186; R. S. 2318; 1859 (12) 706.



SECTION 15-51-210. When county is liable for damages for lynching.

In all cases of lynching when death ensues the county in which such lynching takes place shall, without regard to the conduct of the officers, be liable in exemplary damages of not less than two thousand dollars, to be recovered by action instituted in any court of competent jurisdiction by the legal representatives of the person lynched, and they are hereby authorized to institute such action for the recovery of such exemplary damages. A county against which a judgment has been obtained for damages in any case of lynching shall have the right to recover in any court of competent jurisdiction the amount of such judgment from the parties engaged in such lynching and is hereby authorized to institute such action.

HISTORY: 1962 Code Section 10-1961; 1952 Code Section 10-1961; 1942 Code Section 3041; 1932 Code Section 3041; Civ. C. '22 Section 5601; Civ. C. '12 Section 3947; Civ. C. '02 Section 2844; 1896 (22) 214.






CHAPTER 53 - DECLARATORY JUDGMENTS

SECTION 15-53-10. Short title.

This chapter may be cited as the "Uniform Declaratory Judgments Act."

HISTORY: 1962 Code Section 10-2001; 1952 Code Section 10-2001; 1948 (45) 2014.



SECTION 15-53-20. Courts of record may declare rights, status and other legal relations.

Courts of record within their respective jurisdictions shall have power to declare rights, status and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect. Such declarations shall have the force and effect of a final judgment or decree.

HISTORY: 1962 Code Section 10-2002; 1952 Code Section 10-2002; 1948 (45) 2014.



SECTION 15-53-30. Determination of questions under deed, will, written contract, statute, municipal ordinance, contract or franchise.

Any person interested under a deed, will, written contract or other writings constituting a contract or whose rights, status or other legal relations are affected by a statute, municipal ordinance, contract or franchise may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract or franchise and obtain a declaration of rights, status or other legal relations thereunder.

HISTORY: 1962 Code Section 10-2003; 1952 Code Section 10-2003; 1948 (45) 2014.



SECTION 15-53-40. Construction of contract before or after breach.

A contract may be construed either before or after there has been a breach thereof.

HISTORY: 1962 Code Section 10-2004; 1952 Code Section 10-2004; 1948 (45) 2014.



SECTION 15-53-50. Rights under trust or estate of decedent, infant, lunatic or insolvent.

Any person interested as or through an executor, administrator, trustee, guardian or other fiduciary, creditor, devisee, legatee, heir, next of kin or cestui que trust in the administration of a trust or of the estate of a decedent, infant, lunatic or insolvent may have a declaration of rights or legal relations in respect thereto:

(1) To ascertain any class of creditors, devisees, legatees, heirs, next of kin or others;

(2) To direct the executors, administrators or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

(3) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.

HISTORY: 1962 Code Section 10-2005; 1952 Code Section 10-2005; 1948 (45) 2014.



SECTION 15-53-60. Enumeration is no restriction on general powers.

The enumeration in Sections 15-53-30 to 15-53-50 does not limit or restrict the exercise of the general powers conferred in Section 15-53-20 in any proceeding when declaratory relief is sought in which a judgment or decree will terminate the controversy or remove an uncertainty.

HISTORY: 1962 Code Section 10-2006; 1952 Code Section 10-2006; 1948 (45) 2014.



SECTION 15-53-70. Declaratory judgment may be refused.

The court may refuse to render or enter a declaratory judgment or decree when such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.

HISTORY: 1962 Code Section 10-2007; 1952 Code Section 10-2007; 1948 (45) 2014.



SECTION 15-53-80. Parties.

When declaratory relief is sought all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration shall prejudice the rights of persons not parties to the proceeding. In any proceeding which involves the validity of a municipal ordinance or franchise the municipality shall be made a party and shall be entitled to be heard. If the statute, ordinance or franchise is alleged to be unconstitutional the Attorney General shall also be served with a copy of the proceeding and be entitled to be heard.

HISTORY: 1962 Code Section 10-2008; 1952 Code Section 10-2008; 1948 (45) 2014.



SECTION 15-53-90. Determination of facts; jury trials.

When a proceeding under this chapter involves the determination of an issue of fact such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending. All existing rights to jury trials are hereby preserved.

HISTORY: 1962 Code Section 10-2009; 1952 Code Section 10-2009; 1948 (45) 2014.



SECTION 15-53-100. Costs.

In any proceeding under this chapter the court may make such award of costs as may seem equitable and just.

HISTORY: 1962 Code Section 10-2010; 1952 Code Section 10-2010; 1948 (45) 2014.



SECTION 15-53-110. Review of declaratory judgments.

All orders, judgments and decrees under this chapter may be reviewed as other orders, judgments and decrees.

HISTORY: 1962 Code Section 10-2011; 1952 Code Section 10-2011; 1948 (45) 2014.



SECTION 15-53-120. Granting of further relief based on declaratory judgment.

Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application therefor shall be by petition to a court having jurisdiction to grant the relief. If the application be deemed sufficient the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree to show cause why further relief should not be granted forthwith.

HISTORY: 1962 Code Section 10-2012; 1952 Code Section 10-2012; 1948 (45) 2014.



SECTION 15-53-130. Chapter shall be construed liberally.

This chapter is declared to be remedial. Its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status and other legal relations. It is to be liberally construed and administered.

HISTORY: 1962 Code Section 10-2013; 1952 Code Section 10-2013; 1948 (45) 2014.



SECTION 15-53-140. Chapter intended to make uniform the laws of the states.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact substantially identical legislation and to harmonize, as far as possible, with Federal laws and regulations on the subject of declaratory judgments and decrees.

HISTORY: 1962 Code Section 10-2014; 1952 Code Section 10-2014; 1948 (45) 2014.






CHAPTER 61 - PARTITION

SECTION 15-61-10. Partition is compellable between certain joint tenants and tenants in common.

All joint tenants and tenants in common who hold, jointly or in common, for a term of life or years or of whom one has an estate for a term of life or years with the other that has an estate of inheritance or freehold in any lands, tenements or hereditaments shall be compellable to make severance and partition of all such lands, tenements and hereditaments.

HISTORY: 1962 Code Section 10-2201; 1952 Code Section 10-2201; 1942 Code Section 8826; 1932 Code Section 8826; Civ. C. '22 Section 5292; Civ. C. '12 Section 3522; Civ. C. '02 Section 2436; G. S. 1829; R. S. 1948; 1712 (2) 471, 474.



SECTION 15-61-11. Waiver of partition of land which is site of electric generating plant.

Notwithstanding the provisions of Section 15-61-10, the right to compel judicial partition of lands may be waived by tenants-in-common owning land upon which is to be constructed or has been constructed an electric generating plant producing electric energy for sale or distribution within or without this State, provided the effective period of such waiver does not extend beyond the operating life of the generating plant. If notice is given by the recording of a deed or instrument of conveyance creating a tenancy-in-common and containing an expression of agreement to waive the right of judicial partition, then such agreement shall run with the land and shall be binding upon the heirs, successors and assigns of any tenant-in-common so bound. The power and right to enter into agreements to waive the right of judicial partition authorized by this section shall be in addition to any such powers and rights already authorized by the laws of South Carolina.

HISTORY: 1979 Act No. 176, Section 13.



SECTION 15-61-20. Only parties to proceeding are affected by partition.

No severance or partition shall be prejudicial or hurtful to any person or persons, their heirs or successors, other than such as are parties unto the partition, their executors and assigns.

HISTORY: 1962 Code Section 10-2202; 1952 Code Section 10-2202; 1942 Code Section 8826; 1932 Code Section 8826; Civ. C. '22 Section 5292; Civ. C. '12 Section 3522; Civ. C. '02 Section 2436; G. S. 1829; R. S. 1948; 1712 (2) 471, 474.



SECTION 15-61-25. Right of first refusal of joint tenant or tenant in common to purchase property prior to partition; procedure.

(A) For the purposes of this section, "joint tenants and tenants in common" include heirs or devisees. Upon the filing of a petition for partition of real property owned by joint tenants or tenants in common, the court shall provide for the nonpetitioning joint tenants or tenants in common who are interested in purchasing the property to notify the court of that interest no later than ten days prior to the date set for the trial of the case. The nonpetitioning joint tenants or tenants in common shall be allowed to purchase the interests in the property as provided in this section whether default has been entered against them or not.

(B) In the circumstances described in subsection (A) of this section, and in the event the parties cannot reach agreement as to the price, the value of the interest or interests to be sold shall be determined by one or more competent real estate appraisers, as the court shall approve, appointed for that purpose by the court. The appraisers appointed pursuant to this section shall make their report in writing to the court within thirty days after their appointment. The costs of the appraisers appointed pursuant to this section shall be taxed as a part of the cost of court to those seeking to purchase the interests of the joint tenants or tenants in common petitioning to sell their interest in the property described in the petition for partition.

(C) In the event that the petitioning joint tenants or tenants in common object to the value of the interests as determined by the appointed appraisers, those joint tenants or tenants in common shall have ten days from the date of filing of the report to file written notice of objection to the report and request a hearing before the court on the value. An evidentiary hearing limited to the proposed valuation of the interests of the petitioning joint tenants or tenants in common shall be conducted, and an order as to the valuation of the interests of the petitioning joint tenants or tenants in common shall be issued.

(D) After the valuation of the interest in property is completed as provided in subsection (B) or (C) of this section, the nonpetitioning joint tenants or tenants in common seeking to purchase the interests of those filing the petition shall have forty-five days to pay into the court the price set as the value of those interests to be purchased. Upon the payment and approval of it by the court, the court shall execute and deliver or cause to be executed and delivered the proper instruments transferring title to the purchasers.

(E) In the event that the nonpetitioning joint tenants or tenants in common fail to pay the purchase price as provided in subsection (D) of this section, the court shall proceed according to its traditional practices in partition sales.

HISTORY: 2006 Act No. 302, Section 1, eff May 25, 2006, applicable to all petitions for partition filed after that date.



SECTION 15-61-30. State as owner of escheated interest is not necessary party.

If one having a vested interest in real estate as tenant in common dies without a will and without known heirs partition proceedings may be maintained against unknown heirs without making the State a party to the action, and a sale and conveyance under a decree in the cause shall vest such interest as may be subject to escheat under the provisions of this chapter in the purchaser, provided that in such decree provisions be made for the payment of the divisible share of such deceased person in the proceeds of sale, if any, to the State Treasurer, to be paid into the State Treasury, subject to the right of the heir or heirs to recover such share by proper proceedings and on issue tried in the court of common pleas.

HISTORY: 1962 Code Section 10-2203; 1952 Code Section 10-2203; 1942 Code Section 8830; 1932 Code Section 8830; 1924 (33) 1090.



SECTION 15-61-40. Validation of certain titles.

All titles to real estate conveyed prior to March 18 1924 under order of the court in partition cases when one or more of the parties in interest had died without heirs or other disposition of the estate are hereby validated in so far as they may be affected by the provisions of this chapter.

HISTORY: 1962 Code Section 10-2204; 1952 Code Section 10-2204; 1942 Code Section 8830; 1932 Code Section 8830; 1924 (33) 1090.



SECTION 15-61-50. Jurisdiction to partition in kind or by sale.

The court of common pleas has jurisdiction in all cases of real and personal estates held in joint tenancy or in common to make partition in kind or by allotment to one or more of the parties upon their accounting to the other parties in interest for their respective shares or, in case partition in kind or by allotment cannot be fairly and impartially made and without injury to any of the parties in interest, by the sale of the property and the division of the proceeds according to the rights of the parties.

HISTORY: 1962 Code Section 10-2205; 1952 Code Section 10-2205; 1942 Code Section 8827; 1932 Code Section 8827; Civ. C. '22 Section 5293; Civ. C. '12 Section 3523; Civ. C. '02 Section 2437; G. S. 1830; R. S. 1949; 1882 (17) 982; 1885 (19) 314.



SECTION 15-61-100. Sale may be ordered without writ upon testimony taken.

Nothing in Sections 15-61-60 to 15-61-90 shall be construed to affect the power of the court of common pleas to dispense with the issuing of a writ of partition when, in the judgment of the court, it would involve unnecessary expense to issue such writ. And the court may in all proceedings in partition, without recourse to such writ, determine by means of testimony taken before the proper officer and reported to the court whether a partition in kind among the parties be practicable or expedient and, when such partition cannot be fairly and equally made, may order a sale of the property and a division of the proceeds according to the rights of the parties.

HISTORY: 1962 Code Section 10-2210; 1952 Code Section 10-2210; 1942 Code Section 8829; 1932 Code Section 8829; Civ. C. '22 Section 5295; Civ. C. '12 Section 3525; Civ. C. '02 Section 2439; R. S. 1951; 1886 (19) 506.



SECTION 15-61-110. Attorneys' fees.

The court of common pleas may fix attorneys' fees in all partition proceedings and, as may be equitable, assess such fees against any or all of the parties in interest.

HISTORY: 1962 Code Section 10-2211; 1952 Code Section 10-2211; 1949 (46) 123.






CHAPTER 63 - QUO WARRANTO AND SCIRE FACIAS

SECTION 15-63-10. Provisions of chapter are in lieu of scire facias and quo warranto.

The writ of scire facias, the writ of quo warranto and proceedings by information in the nature of quo warranto having been abolished, the remedies previously obtainable in those forms may be obtained by civil actions under the provisions of this chapter.

HISTORY: 1962 Code Section 10-2251; 1952 Code Section 10-2251; 1942 Code Section 827; 1932 Code Section 827; Civ. P. '22 Section 775; Civ. P. '12 Section 462; Civ. P. '02 Section 424; 1870 (14) 523 Section 443.



SECTION 15-63-60. Action against usurpers, for forfeiture of office or against persons acting as corporation.

An action may be brought by the Attorney General in the name of the State upon his own information or upon the complaint of any private party or by a private party interested on leave granted by a circuit judge against the parties offending in the following cases:

(1) When any person shall usurp, intrude into, or unlawfully hold or exercise any public office, civil or military, or any franchise within this State or any office in a corporation, created by the authority of this State;

(2) When any public officer, civil or military, shall have done or suffered an act which, by the provisions of law, shall make a forfeiture of his office; or

(3) When any association or number of persons shall act within this State as a corporation without being duly incorporated.

HISTORY: 1962 Code Section 10-2256; 1952 Code Section 10-2256; 1942 Code Section 831; 1932 Code Section 831; Civ. P. '22 Section 779; Civ. P. '12 Section 466; Civ. P. '02 Section 428; 1870 (14) 523 Section 447.



SECTION 15-63-70. Action to vacate or annul letters patent.

An action may be brought by the Attorney General in the name of the State for the purpose of vacating or annulling the letters patent granted by the people of this State in the following cases:

(1) When he shall have reason to believe that such letters patent were obtained by means of some fraudulent suggestion or concealment of a material fact made by the person to whom such letters patent were issued or made or with his consent or knowledge;

(2) When he shall have reason to believe that such letters patent were issued through mistake or in ignorance of material fact; or

(3) When he shall have reason to believe that the patentee or those claiming under him have done or committed an act in violation of the terms and conditions on which the letters patent were granted or have by any other means forfeited the interest acquired under such letters patent.

HISTORY: 1962 Code Section 10-2257; 1952 Code Section 10-2257; 1942 Code Section 832; 1932 Code Section 832; Civ. P. '22 Section 780; Civ. P. '12 Section 467; Civ. P. '02 Section 429; 1870 (14) 524 Section 448.



SECTION 15-63-80. One action may be brought against several persons claiming office or franchise.

When several persons claim to be entitled to the same office or franchise one action may be brought against all such persons in order to try their respective rights to such office or franchise.

HISTORY: 1962 Code Section 10-2258; 1952 Code Section 10-2258; 1942 Code Section 839; 1932 Code Section 839; Civ. P. '22 Section 787; Civ. P. '12 Section 474; Civ. P. '02 Section 436; 1870 (14) 526 Section 455.



SECTION 15-63-90. Joining of relator as plaintiff.

When an action shall be brought by the Attorney General, by virtue of this chapter on the complaint of any private party or by a person having an interest in the question, the name of such person shall be joined with the State as plaintiff.

HISTORY: 1962 Code Section 10-2259; 1952 Code Section 10-2259; 1942 Code Section 833; 1932 Code Section 833; Civ. P. '22 Section 781; Civ. P. '12 Section 468; Civ. P. '02 Section 430; 1870 (14) 524 Section 449.



SECTION 15-63-100. Security for costs.

In every case the Attorney General, or circuit judge, as the case may be may require as a condition precedent to bringing such action that satisfactory security shall be given to indemnify the State against the costs and expenses to be incurred thereby. In every case brought by the Attorney General in which such security is given the measure of compensation to be paid by such person to the Attorney General shall be left to the agreement, express or implied, of the parties.

HISTORY: 1962 Code Section 10-2260; 1952 Code Section 10-2260; 1942 Code Section 833; 1932 Code Section 833; Civ. P. '22 Section 781; Civ. P. '12 Section 468; Civ. P. '02 Section 430; 1870 (14) 524 Section 449.



SECTION 15-63-110. Complaint and arrest of defendant in action for usurping office.

When such action shall be brought against a person for usurping an office, the Attorney General or private party bringing the action, in addition to the statement of the cause of action, may also set forth in the complaint the name of the person rightfully entitled to the office, with a statement of his right thereto. In such case, upon proof by affidavit that the defendant has received fees or emoluments belonging to the office by means of his usurpation thereof, an order may be granted by a judge of the circuit or by a justice of the Supreme Court for the arrest of such defendant and holding him to bail. Thereupon he shall be arrested and held to bail in the same manner, with the same effect and subject to the same rights and liabilities as in other civil actions when the defendant is subject to arrest.

HISTORY: 1962 Code Section 10-2261; 1952 Code Section 10-2261; 1942 Code Section 834; 1932 Code Section 834; Civ. P. '22 Section 782; Civ. P. '12 Section 469; Civ. P. '02 Section 431; 1870 (14) 524 Section 450.



SECTION 15-63-120. Judgment in action for usurping office.

In every case judgment shall be rendered upon the right of the defendant and also upon the right of the party alleged to be entitled or only upon the right of the defendant as justice shall require.

HISTORY: 1962 Code Section 10-2262; 1952 Code Section 10-2262; 1942 Code Section 835; 1932 Code Section 835; Civ. P. '22 Section 783; Civ. P. '12 Section 470; Civ. P. '02 Section 432; 1870 (14) 524 Section 451.



SECTION 15-63-130. Assumption of office by relator, when judgment is in his favor.

If the judgment be rendered upon the right of the person so alleged to be entitled and such judgment be in favor of such person, he shall be entitled, after taking the oath of office and executing such official bond as may be required by law, to take upon himself the execution of the office, and he shall immediately thereafter demand of the defendant in the action all the books and papers in his custody or within his power belonging to the office from which he shall have been excluded.

HISTORY: 1962 Code Section 10-2263; 1952 Code Section 10-2263; 1942 Code Section 836; 1932 Code Section 836; Civ. P. '22 Section 784; Civ. P. '12 Section 471; Civ. P. '02 Section 433; 1870 (14) 524 Section 452.



SECTION 15-63-140. Proceedings against usurping defendant on refusal to deliver books or papers to relator.

If the defendant shall refuse or neglect to deliver over such books or papers, pursuant to the demand, he shall be guilty of a misdemeanor, and the following proceedings shall be had to compel delivery of such books or papers:

(1) The successor in whose favor judgment has been so rendered may make complaint of such refusal or neglect to any judge of the circuit court of the circuit in which the person so refusing shall reside or to any justice of the Supreme Court. If such judge be satisfied by the oath of the complainant and such testimony as shall be offered that any such books or papers are withheld he shall grant an order directing the person so refusing to show cause before him, within some short reasonable time, why he should not be compelled to deliver such books or papers.

(2) At the time so appointed or at any other time to which the matter may be adjourned upon due proof being made of the service of such order, such judge shall proceed to inquire into the circumstances. If the person charged with withholding such books or papers shall make affidavit before the judge that he has truly delivered over to his successor all such books and papers in his custody or appertaining to his office, within his knowledge, all further proceedings before the judge shall cease and the person complained against shall be discharged.

(3) If the person complained against shall not make such oath and it shall appear that any such books or papers are withheld the judge before whom such proceedings shall be had shall, by warrant, commit the person so withholding to the jail of the county, there to remain until he shall deliver such books and papers or be otherwise discharged according to law.

(4) In the case stated in the last paragraph, if required by the complainant, the judge shall also issue his warrant, directed to any sheriff or constable, commanding him in the daytime to search such places as shall be designated in such warrant for such books and papers as belong to the officer so removed or whose term of office expired in his official capacity and which appertained to such office and seize and bring them before the officer issuing the warrant.

(5) Upon any books or papers being brought before such judge, by virtue of such warrant, he shall inquire and examine whether such books or papers appertained to the office from which the person so refusing to deliver was removed or of which the term expired and, if so, he shall cause them to be delivered to the complainant.

HISTORY: 1962 Code Section 10-2264; 1952 Code Section 10-2264; 1942 Code Section 837; 1932 Code Section 837; Civ. P. '22 Section 785; Civ. P. '12 Section 472; Civ. P. '02 Section 434; 1870 (14) 524 Section 453.



SECTION 15-63-150. Recovery of damages from usurper.

If judgment be rendered upon the right of the person so alleged to be entitled, in favor of such person, he may recover, by action, the damages he shall have sustained by reason of the usurpation by the defendant of the office from which such defendant has been excluded.

HISTORY: 1962 Code Section 10-2265; 1952 Code Section 10-2265; 1942 Code Section 838; 1932 Code Section 838; Civ. P. '22 Section 786; Civ. P. '12 Section 473; Civ. P. '02 Section 435; 1870 (14) 526 Section 454.



SECTION 15-63-160. Judgment of exclusion from office or franchise; penalty for usurpation.

When a defendant, whether a natural person or corporation, against whom such action shall have been brought shall be adjudged guilty of usurping, intruding into or unlawfully holding or exercising any office, franchise or privilege, judgment shall be rendered that such defendant be excluded from such office, franchise or privilege and also that the plaintiff recover costs against such defendant. The court may also, in its discretion, fine such defendant a sum not exceeding two thousand dollars. The fine, when collected, shall be paid into the State Treasury.

HISTORY: 1962 Code Section 10-2266; 1952 Code Section 10-2266; 1942 Code Section 840; 1932 Code Section 840; Civ. P. '22 Section 788; Civ. P. '12 Section 475; Civ. P. '02 Section 437; 1870 (14) 526 Section 456.



SECTION 15-63-170. Judgment of forfeiture against corporation.

If it shall be adjudged that a corporation against which an action shall have been brought pursuant to this chapter has, by neglect, abuse or surrender, forfeited its corporate rights, privileges and franchises, judgment shall be rendered that the corporation be excluded from such corporate rights, privileges and franchises and that the corporation be dissolved.

HISTORY: 1962 Code Section 10-2267; 1952 Code Section 10-2267; 1942 Code Section 841; 1932 Code Section 841; Civ. P. '22 Section 789; Civ. P. '12 Section 476; Civ. P. '02 Section 438; 1870 (14) 526 Section 457.



SECTION 15-63-180. Costs against corporation or persons claiming to be such.

If judgment be rendered in such action against a corporation or against persons claiming to be a corporation the court may cause the costs to be collected by execution against the persons claiming to be a corporation or by attachment or process against the directors or other officers of such corporation.

HISTORY: 1962 Code Section 10-2268; 1952 Code Section 10-2268; 1942 Code Section 842; 1932 Code Section 842; Civ. P. '22 Section 790; Civ. P. '12 Section 477; Civ. P. '02 Section 439; 1870 (14) 526 Section 458.



SECTION 15-63-190. Restraining corporation; appointment of receiver.

When such judgment shall be rendered against a corporation the court shall have power to restrain the corporation, to appoint a receiver of its property and to take an account and make distribution thereof among its creditors. And the Attorney General, immediately after the rendition of such judgment, shall institute proceedings for that purpose.

HISTORY: 1962 Code Section 10-2269; 1952 Code Section 10-2269; 1942 Code Section 843; 1932 Code Section 843; Civ. P. '22 Section 791; Civ. P. '12 Section 478; Civ. P. '02 Section 440; 1870 (14) 526 Section 459.



SECTION 15-63-200. Filing judgment roll against corporation or vacating letters patent.

Upon the rendition of such judgment against a corporation or for the vacating or annulling of letters patent the Attorney General shall cause a copy of the judgment roll to be forthwith filed in the office of the Secretary of State.

HISTORY: 1962 Code Section 10-2270; 1952 Code Section 10-2270; 1942 Code Section 844; 1932 Code Section 844; Civ. P. '22 Section 792; Civ. P. '12 Section 479; Civ. P. '02 Section 441; 1870 (14) 526 Section 460.



SECTION 15-63-210. Entry of judgment relating to letters patent; disposition of realty.

The Secretary of State shall, upon the filing of a copy of the judgment roll, if the record relates to letters patent, make an entry in the records of his office of the substance and effect of such judgment and of the time when the record thereof was docketed. The real property granted by such letters patent may thereafter be disposed of in the same manner as if such letters patent had never been issued.

HISTORY: 1962 Code Section 10-2271; 1952 Code Section 10-2271; 1942 Code Section 845; 1932 Code Section 845; Civ. P. '22 Section 793; Civ. P. '12 Section 480; Civ. P. '02 Section 442; 1870 (14) 526 Section 461.






CHAPTER 65 - RECEIVERSHIP AND OTHER PROVISIONAL REMEDIES

SECTION 15-65-10. Appointment of receiver.

A receiver may be appointed by a judge of the circuit court, either in or out of court:

(1) Before judgment, on the application of either party, when he establishes an apparent right to property which is the subject of the action and which is in the possession of an adverse party and the property, or its rents and profits, are in danger of being lost or materially injured or impaired, except in cases when judgment upon failure to answer may be had without application to the court;

(2) After judgment, to carry the judgment into effect;

(3) After judgment, to dispose of the property according to the judgment or to preserve it during the pendency of an appeal or when an execution has been returned unsatisfied and the judgment debtor refuses to apply his property in satisfaction of the judgment;

(4) When a corporation has been dissolved, is insolvent or in imminent danger of insolvency or has forfeited its corporate rights, and, in like cases, of the property within this State of foreign corporations; and

(5) In such other cases as are provided by law or may be in accordance with the existing practice, except as otherwise provided in this Code.

HISTORY: 1962 Code Section 10-2301; 1952 Code Section 10-2301; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



SECTION 15-65-20. Notice of appointment shall be given.

No receiver of the property of any person or corporation shall be appointed by any court or judge, either in term time or at chambers, without notice of the application for such appointment to the party to the action whose property is sought to be put in the hands of a receiver and to any party to the action in possession of such property claiming an interest therein under any contract, lease or conveyance thereof from the alleged owner. At least four days' notice of the application must be given, unless the court shall, upon it being made to appear that delay would work injustice, prescribe a shorter time.

HISTORY: 1962 Code Section 10-2302; 1952 Code Section 10-2302; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



SECTION 15-65-30. Notice to nonresident.

When the party whose property is sought to be placed in the hands of a receiver cannot be found within the State, then notice of the application to the party in possession of such property shall be sufficient. And when the property is abandoned and not in possession of anyone and the party claiming the property cannot be found within the State, then the appointment may be made without notice of the application. But whenever a receiver is appointed and the party claiming the property cannot be found within the State, notice of such appointment shall be forthwith given by publication or personal service without the State as prescribed by law in the case of a summons in a civil action.

HISTORY: 1962 Code Section 10-2303; 1952 Code Section 10-2303; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



SECTION 15-65-50. No receiver shall be appointed before judgment when bond is offered.

No receiver of the property of any person or corporation shall be appointed before final judgment in the cause if the party claiming the property so sought to be placed in the hands of a receiver or the party in possession thereof shall offer a bond, in the penalty of double the value of the property, with sufficient security, approved by the clerk of the court of common pleas of the court in which the action is brought, fully to account for and deliver over, whenever thereafter required by any final adjudication in the cause, the property sought to be placed in the hands of a receiver and to meet and satisfy any decree or judgment or order that may be made in the cause.

HISTORY: 1962 Code Section 10-2305; 1952 Code Section 10-2305; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



SECTION 15-65-60. Effect of bond given after appointment; return of property.

Whenever the court or judge before whom such application is made shall appoint a receiver before final judgment in the cause there shall be inserted in the order of appointment a clause fixing the value of the property for which the bond may be given, as prescribed in Section 15-65-50. And upon the due execution and filing of such bond thereafter before final judgment in the cause the court or judge shall vacate the appointment of such receiver and direct the redelivery of the property to the party from whose possession it was taken; provided, that when, under the orders of the court or judge, the receiver has incurred any lawful charges and expenses in the care and custody of the property put into his hands the court or judge, before directing the redelivery, may require sufficient security to be given in addition for the payment of such lawful charges and expenses should they be thereafter finally adjudged to be chargeable against the property.

HISTORY: 1962 Code Section 10-2306; 1952 Code Section 10-2306; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



SECTION 15-65-70. How bonds shall be made payable; filing.

The several bonds required by this chapter shall be made payable to the clerks of the respective courts in which the action is pending in which the bonds shall be made and shall be conditioned as required by this chapter. They shall, upon execution and approval as to form and sufficiency by the court or judge, or such other officer as the order shall prescribe, be filed in the office of the clerk of court, who shall, upon demand of any party to the cause and payment of the legal fees therefor, give certified copies of such bonds on which any party entitled to the benefit thereof may sue the parties liable thereon in any court of competent jurisdiction.

HISTORY: 1962 Code Section 10-2307; 1952 Code Section 10-2307; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



SECTION 15-65-80. Proceedings when security becomes insufficient.

Should the security become insufficient upon any of such bonds after they have been given and approved, the court or judge may, upon application, after notice, require the security to be made sufficient and on default therein may proceed as if no bond had been given, but without prejudice to the right of any party entitled to the benefit of such bond to enforce it according to the terms and conditions thereof.

HISTORY: 1962 Code Section 10-2308; 1952 Code Section 10-2308; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



SECTION 15-65-90. Charging costs and ascertaining damages if receiver is improperly appointed.

Whenever a receiver shall have been appointed of any property against the opposition of any party to the cause and shall have taken possession of the property and thereafter by any final adjudication such receiver shall be held to have been improperly appointed, the costs, charges and expenses of such receivership shall not be charges upon the property as a whole but only upon the interests therein of the party procuring the appointment. And any party to the cause having opposed such receivership may apply to the court after final adjudication, as aforesaid, and have it referred to a master, referee or jury, as the practice in the case presented may be proper, to have his actual damages by reason of such receivership ascertained and assessed and for judgment therefor against the party or parties having procured such receiver.

HISTORY: 1962 Code Section 10-2309; 1952 Code Section 10-2309; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



SECTION 15-65-100. Compensation of receivers of corporate property.

Receivers of the property within this State of foreign or other corporations shall be allowed such commissions as may be fixed by the court appointing them.

HISTORY: 1962 Code Section 10-2310; 1952 Code Section 10-2310; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510; 1950 (46) 1810.



SECTION 15-65-110. Deposit of money and the like in court.

When it is admitted by the pleading or examination of a party that he has in his possession or under his control any money or other thing capable of delivery which, being the subject of litigation, is held by him as trustee for another party or which belongs or is due to another party, the court may order such money or other thing to be deposited in court or delivered to such party, with or without security, subject to the further direction of the court.

HISTORY: 1962 Code Section 10-2311; 1952 Code Section 10-2311; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



SECTION 15-65-120. Enforcing order for deposit.

Whenever, in the exercise of its authority, a court shall have ordered the deposit, delivery or conveyance of money or other property and the order is disobeyed, the court, besides punishing the disobedience as for contempt, may make an order requiring the sheriff or constable to take the money or property and deposit, deliver or convey it in conformity with the direction of the court.

HISTORY: 1962 Code Section 10-2312; 1952 Code Section 10-2312; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.



SECTION 15-65-130. Order for sum admitted due.

When the answer of the defendant expressly, or by not denying, admits part of the plaintiff's claim to be just, the court on motion may order such defendant to satisfy that part of the claim and may enforce the order as it enforces a judgment or provisional remedy.

HISTORY: 1962 Code Section 10-2313; 1952 Code Section 10-2313; 1942 Code Section 584; 1932 Code Section 584; Civ. P. '22 Section 524; Civ. P. '12 Section 303; Civ. P. '02 Section 265; 1870 (14) 479 Section 267; 1897 (22) 510.






CHAPTER 67 - RECOVERY OF REAL PROPERTY

SECTION 15-67-10. Persons who may bring action to determine adverse claim.

Any person in possession of real property, by himself or his tenant, or any person having or claiming title to vacant or unoccupied real property may bring an action against any person who claims or who may or could claim an estate or interest therein or a lien thereon adverse to him for the purpose of determining such adverse claim and the rights of the parties, respectively.

HISTORY: 1962 Code Section 10-2401; 1952 Code Section 10-2401; 1942 Code Section 878; 1932 Code Section 878; Civ. P. '22 Section 826; 1916 (29) 928.



SECTION 15-67-20. Plaintiff limited to one action for recovery of real property.

The plaintiff in actions for recovery of real property or the recovery of the possession of real property is limited to one action for recovery.

HISTORY: 1962 Code Section 10-2402; 1952 Code Section 10-2402; 1942 Code Section 374; 1932 Code Section 374; Civ. P. '22 Section 317; Civ. P. '12 Section 123; Civ. P. '02 Section 98; 1879 (17) 76; 1913 (27) 36; 1988 Act No. 553, Section 2.



SECTION 15-67-30. Propriety of service by publication; personal service out of State shall be sufficient.

When any action is commenced to determine adverse claims, publication of the summons may be made and service upon parties outside of the State and unknown claimants obtained in the following manner. When the sheriff of the county in which the action is brought shall have duly determined that the defendant cannot be found therein, and an affidavit of the plaintiff or his attorney shall have been filed with the clerk stating that a cause of action exists to determine adverse claims to certain property within the county, and that he believes the defendant or defendants, naming them, is not a resident of the State or cannot be found therein and either (a) that he has mailed a copy of the summons, by registered mail, to the defendant at his place of residence or (b) that such residence is not known to him, service of the summons may be made upon the defendant by three weeks' public notice thereof in the manner provided by law for publication of summons in civil actions. Personal service of such summons without the State, made after order for publication, proved by the affidavit of the person making such service made before an authorized officer having a seal, shall have the same effect as the publication of the summons herein provided.

HISTORY: 1962 Code Section 10-2403; 1952 Code Section 10-2403; 1942 Code Section 879; 1932 Code Section 879; Civ. P. '22 Section 827; 1916 (29) 928.



SECTION 15-67-40. Service on unknown parties; notice of lis pendens.

In any action brought to determine adverse claims to real property within this State the plaintiff may insert in the title thereof, in addition to the names of such persons as are known or appear of record to have some right, title, interest, estate or lien in or on the real property in controversy, the following: "Also all other persons unknown, claiming any right, title, estate, interest in or lien upon the real estate described in the complaint herein." Service of the summons may be had upon all such unknown persons defendant by publication in the same manner as against nonresident defendants, upon the filing of an affidavit of the plaintiff, his agent or attorney, stating the existence of a cause of action to try adverse claims within this State. The plaintiff shall before commencement of such publication file with the clerk of the court a notice of the pendency of the action, a copy of which shall be published in the same newspaper with and immediately following the summons.

HISTORY: 1962 Code Section 10-2404; 1952 Code Section 10-2404; 1942 Code Section 880; 1932 Code Section 880; Civ. P. '22 Section 828; 1916 (29) 929.



SECTION 15-67-50. Appearance of unknown parties; subsequent defense by minors.

All such unknown persons so served shall have the same right to appear and defend before and after judgment as would named defendants upon whom service is made by publication, and any order or judgment in the action shall be binding upon those who have been served or who shall appear and defend, whether they be of age or minors, and, if they be minors when judgment is rendered, they may be allowed to defend at any time within three years after coming of age.

HISTORY: 1962 Code Section 10-2405; 1952 Code Section 10-2405; 1942 Code Section 880; 1932 Code Section 880; Civ. P. '22 Section 828; 1916 (29) 929.



SECTION 15-67-60. Reference to master; determining claims of nonresidents or minors.

In all actions brought under this article the court, or a judge thereof, shall refer the action to a master or special referee to take the testimony as to the plaintiff's claim or title and as to all the facts and circumstances unless the testimony shall be taken in open court and carefully inquire as to the existence of claim by and residence of all nonresidents. If it shall appear to the court or judge that there probably exists a bona fide claim or lien on the part of any such nonresident or minor, whose name and whereabouts can be ascertained, no decree adjudicating the rights of such minor or affecting or quieting the title as against him or her shall be rendered unless personal service upon him or her outside of the State after order for publication shall first be made and proved as provided in Section 15-67-30.

HISTORY: 1962 Code Section 10-2406; 1952 Code Section 10-2406; 1942 Code Section 880; 1932 Code Section 880; Civ. P. '22 Section 828; 1916 (29) 929.



SECTION 15-67-70. Effect of judgment; persons bound.

Any judgment entered in an action to try adverse claims shall be binding upon all of the defendants joined in the action. When unknown owners and claimants are joined as defendants it shall be binding upon any and all persons or parties having or claiming, or who might or could claim, an interest in or lien upon the property adverse to the plaintiff who have been served or who shall appear and defend, whether residents of this State or nonresidents.

HISTORY: 1962 Code Section 10-2407; 1952 Code Section 10-2407; 1942 Code Section 882; 1932 Code Section 882; Civ. P. '22 Section 830; 1916 (29) 930.



SECTION 15-67-80. Costs.

If the defendant in his answer disclaim any interest in the property or suffer judgment to be taken against him without answer the plaintiff cannot recover costs. But if the summons has been served upon the defendant personally and it is made to appear that, after the accrual of the cause of action and before commencement thereof, the plaintiff demanded in writing of the defendant and the defendant neglected to execute within a reasonable time thereafter a good and sufficient quitclaim deed of the property described in the complaint, upon tender of such deed ready for execution, the plaintiff shall nevertheless recover his costs.

HISTORY: 1962 Code Section 10-2408; 1952 Code Section 10-2408; 1942 Code Section 881; 1932 Code Section 881; Civ. P. '22 Section 829; 1916 (29) 930.



SECTION 15-67-90. Time limitation upon reopening matter.

No judgment or decree quieting title to land or determining the title thereto, or adverse claims therein, shall be adjudged invalid or set aside for any reason, unless the action or proceeding to vacate or set aside such judgment or decree shall be commenced or application for leave to defend be made within three years from the time of filing for record a certified copy of such judgment or decree in the office of the clerk of court of the county in which the lands affected by such judgment or decree are situated or, in case of minors, within three years after coming of age.

HISTORY: 1962 Code Section 10-2409; 1952 Code Section 10-2409; 1942 Code Section 883; 1932 Code Section 883; Civ. P. '22 Section 831; 1916 (29) 930.



SECTION 15-67-100. Right to jury trial unchanged.

Nothing in this article shall be construed or held to change the existing law in reference to trials by jury in all actions of trespass to try titles, trespass quare clausum fregit or ejectment or other action to recover possession of real estate.

HISTORY: 1962 Code Section 10-2411; 1952 Code Section 10-2411; 1942 Code Section 884; 1932 Code Section 884; Civ. P. '22 Section 832; 1916 (29) 930.



SECTION 15-67-210. Presumption of possession; when occupation deemed under legal title.

In every action for the recovery of real property or the possession thereof the person establishing a legal title to the premises shall be presumed to have been possessed thereof within the time required by law. The occupation of such premises by any other person shall be deemed to have been under and in subordination to the legal title unless it appear that such premises have been held and possessed adversely to such legal title for ten years before the commencement of such action.

HISTORY: 1962 Code Section 10-2421; 1952 Code Section 10-2421; 1942 Code Section 377; 1932 Code Section 377; Civ. C. '22 Section 320; Civ. P. '12 Section 126; Civ. P. '02 Section 101; 1870 (14) 445 Section 104; 1873 (15) 496.



SECTION 15-67-220. Effect of occupation under written instrument or court decree or judgment.

Whenever it shall appear (a)that the occupant or those under whom he claims entered into the possession of premises under claim of title, exclusive of any other right, founding such claim upon a written instrument as being a conveyance of the premises in question or upon the decree or judgment of a competent court and (b) that there has been a continued occupation and possession of the premises, or of some part of such premises, included in such instrument, decree or judgment under such claim for ten years, the premises so included shall be deemed to have been held adversely, except that when the premises so included consist of a tract divided into lots, the possession of one lot shall not be deemed a possession of any other lot of the same tract.

HISTORY: 1962 Code Section 10-2422; 1952 Code Section 10-2422; 1942 Code Section 378; 1932 Code Section 378; Civ. P. '22 Section 321; Civ. P. '12 Section 127; Civ. P. '02 Section 102; 1870 (14) 445 Section 105; 1873 (15) 496.



SECTION 15-67-230. What constitutes adverse possession under written instrument or court decree or judgment.

For the purpose of constituting an adverse possession by any person claiming a title founded upon a written instrument or a judgment or decree, land shall be deemed to have been possessed and occupied in the following cases:

(1) When it has been usually cultivated or improved;

(2) When it has been protected by a substantial enclosure;

(3) When, although not enclosed, it has been used for the supply of fuel or of fencing timber, for the purposes of husbandry or for the ordinary use of the occupant; and

(4) When a known farm or a single lot has been partly improved the portion of such farm or lot that may have been left not cleared or not enclosed, according to the usual course and custom of the adjoining country, shall be deemed to have been occupied for the same length of time as the part improved and cultivated.

HISTORY: 1962 Code Section 10-2423; 1952 Code Section 10-2423; 1942 Code Section 379; 1932 Code Section 379; Civ. P. '22 Section 322; Civ. P. '12 Section 128; Civ. P. '02 Section 103; 1870 (14) 446 Section 106.



SECTION 15-67-240. Premises held adversely but not under written instrument or court judgment or decree.

When it shall appear that there has been an actual continued occupation of premises under a claim of title, exclusive of any other right but not founded upon a written instrument or a judgment or decree, the premises so actually occupied, and no other, shall be deemed to have been held adversely.

HISTORY: 1962 Code Section 10-2424; 1952 Code Section 10-2424; 1942 Code Section 380; 1932 Code Section 380; Civ. P. '22 Section 323; Civ. P. '12 Section 129; Civ. P. '02 Section 104; 1870 (14) 446 Section 107.



SECTION 15-67-250. What constitutes adverse possession under claim of title not under written instrument or court judgment or decree.

For the purpose of constituting an adverse possession by a person claiming title not founded upon a written instrument or a judgment or decree, land shall be deemed to have been possessed in the following cases only:

(1) When it has been protected by a substantial enclosure; and

(2) When it has been usually cultivated or improved.

HISTORY: 1962 Code Section 10-2425; 1952 Code Section 10-2425; 1942 Code Section 381; 1932 Code Section 381; Civ. P. '22 Section 324; Civ. P. '12 Section 130; Civ. P. '02 Section 105; 1870 (14) 446 Section 108.



SECTION 15-67-260. Relation of landlord and tenant as affecting adverse possession.

Whenever the relation of landlord and tenant shall have existed between any persons the possession of the tenant shall be deemed the possession of the landlord until the expiration of ten years from the termination of the tenancy or, when there has been no written lease, until the expiration of ten years from the time of refusal to pay rent, notwithstanding that such tenant may have acquired another title or may have claimed to hold adversely to his landlord. But such presumptions shall not be made after the periods herein limited.

HISTORY: 1962 Code Section 10-2426; 1952 Code Section 10-2426; 1942 Code Section 382; 1932 Code Section 382; Civ. P. '22 Section 325; Civ. P. '12 Section 131; Civ. P. '02 Section 106; 1870 (14) 446 Section 109; 1873 (15) 496.



SECTION 15-67-270. Petition for license to enter adjoining property to make improvements, repairs, or maintenance; good faith effort to obtain permission; evidentiary hearing; requirements and restrictions.

(A) When an owner or lessee of real property seeks to improve, repair, or maintain his property, and the property is so situated that it is impossible to perform the improvements, repairs, or maintenance without entering adjoining property and permission to enter the adjoining property has been denied, or unreasonable conditions have been placed upon the entry, the owner or lessee seeking to make the improvements, repairs, or maintenance may petition the circuit court for a license to enter the adjoining property for the purpose of performing the improvements, repairs, or maintenance. For the purpose of this section improvement, repair, or maintenance does not include new construction on a site without a preexisting structure.

The property owner over whose property a license is sought to be granted by the court shall be joined as a party respondent to the action seeking a license and the case shall be bound by the South Carolina rules of civil procedure and shall be heard by the court sitting in equity without a jury.

(B) The petition may not be filed until after a good faith effort to obtain permission to enter the adjoining property has been made. A good faith effort to obtain permission for entry is considered to have been made if the request describes the nature and manner of the requested improvements, repairs, or maintenance, solicits specific dates for entry, and:

(1) the petitioner can present evidence of an actual request and denial of entry, or the imposition of unreasonable conditions upon entry; or

(2) if the petitioner requests entry in writing and provides notice of the respective rights of parties under this section by certified mail, return receipt requested, to the owner of record according to the tax records for the county in which the adjoining property is located, a period of forty-five days has expired since the written requests for entry was made, and the adjoining property owner has not responded to the request in writing. The court may waive the forty-five day period if service upon the owner of record has been accomplished and if the court finds the petitioner's property will suffer irreparable waste from imposition of the forty-five day period.

(C) The petition must be accompanied by affidavits or other evidence setting forth the circumstances which make the entry necessary, the dates the entry is desired, and a description of the improvements, repairs, or maintenance which will be accomplished.

(D) After an evidentiary hearing based upon a motion for immediate relief, the license may be granted if the court finds that:

(1) the entry upon the adjoining property does not irreparably or unreasonably damage the adjoining property;

(2) the grant of license is not an unreasonable encroachment or burden upon the adjoining property; and

(3) the license is reasonably necessary for the improvement or preservation of the petitioner's property.

(E) If the court grants the license, it shall specify:

(1) the nature of the improvements, repairs, or maintenance to be accomplished;

(2) the manner in which the improvements, repairs, or maintenance will be accomplished;

(3) the dates upon which the license begins and ends;

(4) the amount of compensation to be paid to the property owner over whose property the license is granted;

(5) that the owner or lessee seeking the license must provide to any person performing improvements, repairs, or maintenance a copy of the court order setting forth the specific conditions of the license; and

(6) any other terms and conditions the court considers appropriate to minimize disruption to the adjoining owner's or lessee's use and enjoyment of the property over which the license is granted.

(F) Once the authorized improvements, repairs, or maintenance are commenced, they shall proceed expeditiously. The license shall terminate upon the earlier of the completion of the improvements, repairs, or maintenance set forth in the license or the expiration of the license. The licensee shall in all respects restore the adjoining land to its condition prior to entry and is liable for actual damages occurring as a result of the entry including, but not limited to, physical damage to the adjoining property and loss of revenue.

(G) The court may require that an appropriate bond or other security be posted by the licensee and shall require the licensee to provide adequate liability and workers' compensation insurance to indemnify the adjoining property owner and lessee against claims arising from the work authorized by the license.

(H) Except in the case of wilful, wanton, or reckless misconduct, the adjoining property owner or lessee upon whose property entry is authorized under this section is immune from liability from all suits, claims, and causes of action arising from the entry and work authorized by the license.

(I) The right of entry provided for in this section applies only to portions of the adjoining property including, but not limited to, driveways, patios, sidewalks, and other unimproved land. It does not authorize entry into any buildings on the adjoining property.

HISTORY: 1998 Act No. 348, Section 1.



SECTION 15-67-410. Action may be had against person wrongfully disseizing.

If any person be put out or disseized of any lands or tenements in forcible manner or put out peaceably and be afterwards holden out with strong hand, or, after such entry, any feoffment or discontinuance in any wise thereof be made to defraud and take away the right of the possessor, the party grieved in this behalf shall have an action against such disseizor.

HISTORY: 1962 Code Section 10-2431; 1952 Code Section 10-2431; 1942 Code Section 889; 1932 Code Section 889; Civ. P. '22 Section 837; Civ. C. '12 Section 4068; Civ. C. '02 Section 2967; G. S. 2294; R. S. 2427; 1712 (2) 445.



SECTION 15-67-420. Plaintiff's right to treble damages.

If the party grieved recover in such action and it be found by verdict or in other manner by due form of law that the party defendant entered with force into the lands and tenements or, after his entry, did hold them with force, the plaintiff shall recover treble damages against the defendant.

HISTORY: 1962 Code Section 10-2432; 1952 Code Section 10-2432; 1942 Code Section 890; 1932 Code Section 890; Civ. P. '22 Section 838; Civ. C. '12 Section 4069; Civ. C. '02 Section 2968; G. S. 2295; R. S. 2428; 1712 (2) 445.



SECTION 15-67-430. Court of common pleas shall have jurisdiction.

The court of common pleas of the county wherein such lands and tenements may be situated may inquire by the people of the same county, as well of them that make forcible entries in lands and tenements as of them which hold such lands and tenements with force.

HISTORY: 1962 Code Section 10-2433; 1952 Code Section 10-2433; 1942 Code Section 886; 1932 Code Section 886; Civ. P. '22 Section 834; Civ. C. '12 Section 4065; Civ. C. '02 Section 2964; G. S. 2291; R. S. 2424; 8 H 6 c. 9; 1712 (2) 444; 1972 (57) 2535.



SECTION 15-67-440. Restitution of possession to tenants for years.

The court authorized and enabled upon inquiry to give restitution of possession unto tenants of any estate of freehold of their lands or tenements which shall be entered upon with force or from them withholden by force shall have the like and the same authority and ability, upon indictment of such forcible entries or forcible withholdings before them duly found, to give like restitution of possession unto tenants for terms of years of lands or tenements by them so holden which shall be entered upon by force or holden from them by force.

HISTORY: 1962 Code Section 10-2434; 1952 Code Section 10-2434; 1942 Code Section 892; 1932 Code Section 892; Civ. P. '22 Section 840; Civ. C. '12 Section 4071; Civ. C. '02 Section 2970; G. S. 2297; R. S. 2430; 21 J. 1 c. 15; 1712 (2) 445; 1972 (57) 2535.



SECTION 15-67-450. Persons who have held by force three years are unaffected by this article.

They which keep their possessions with force in any lands and tenements whereof they or their ancestors or they whose estate they have in such lands and tenements have continued their possessions in such lands and tenements by three years or more shall not be endangered by force of this article.

HISTORY: 1962 Code Section 10-2435; 1952 Code Section 10-2435; 1942 Code Section 893; 1932 Code Section 893; Civ. P. '22 Section 841; Civ. C. '12 Section 4072; Civ. C. '02 Section 2971; G. S. 2298; R. S. 2431; 8 H 6 c. 1712 (2) 445.



SECTION 15-67-460. Putting party ousted in possession.

If it be found before any of them that any do contrary to this article, then the court shall cause to be reseized the lands and tenements so entered or holden as stated in this article and shall put the party so put out in full possession of the same lands and tenements so entered or holden as before.

HISTORY: 1962 Code Section 10-2436; 1952 Code Section 10-2436; 1942 Code Section 887; 1932 Code Section 887; Civ. P. '22 Section 835; Civ. C. '12 Section 4066; Civ. C. '02 Section 2965; G. S. 2292; R. S. 2425; 1712 (2) 444; 1972 (57) 2536.



SECTION 15-67-470. Forms and proceedings in cases of forcible entry and detainer are same as for tenants holding over.

The forms and proceedings in cases of forcible entry and detainer shall be such as are prescribed by law in cases when tenants hold over after the expiration of their leases.

HISTORY: 1962 Code Section 10-2437; 1952 Code Section 10-2437; 1942 Code Section 891; 1932 Code Section 891; Civ. P. '22 Section 839; Civ. C. '12 Section 4070; Civ. C. '02 Section 2969; G. S. 2296; R. S. 2429; 1829 (6) 338; 1972 (57) 2557.



SECTION 15-67-610. Duty of magistrate in case of trespass.

If any person shall have gone into or shall hereafter go into possession of any lands or tenements of another without his consent or without warrant of law, the owner of the land so trespassed upon may apply to any magistrate to serve a notice on such trespasser to quit the premises, and if, after the expiration of five days from the personal service of such notice, such trespasser refuses or neglects to quit then such magistrate shall issue his warrant to any sheriff or constable requiring him forthwith to eject such trespasser, using such force as may be necessary.

HISTORY: 1962 Code Section 10-2441; 1952 Code Section 10-2441; 1942 Code Section 894; 1932 Code Section 894; Civ. P. '22 Section 842; Civ. C. '12 Section 4073; Civ. C. '02 Section 2972; R. S. 2432; 1883 (18) 556; 1912 (23) 577.



SECTION 15-67-620. When warrant shall not be issued.

If the person in possession shall, before the expiration of the five days, appear before such magistrate and satisfy him that he has a bona fide color of claim to the possession of such premises and enter into bond to the person claiming the land, with good and sufficient security, to be approved by the magistrate, conditioned for the payment of all such costs and expenses as the person claiming to be the owner of the land may incur in the successful establishment of his claim and also for any damages which the owner of the land may sustain by reason of the possession being withheld from him, by any of the modes of proceeding now provided by law, the magistrate shall not issue his warrant as provided in Section 15-67-610.

HISTORY: 1962 Code Section 10-2442; 1952 Code Section 10-2442; 1942 Code Section 894; 1932 Code Section 894; Civ. P. '22 Section 842; Civ. C. '12 Section 4073; Civ. C. '02 Section 2972; R. S. 2432; 1883 (18) 556; 1912 (23) 577.



SECTION 15-67-630. Fee of magistrate and sheriff or constable.

The magistrate shall be entitled to demand and receive from the person applying for such warrant a fee of two dollars before issuing the warrant, and the sheriff or constable shall in like manner be entitled to demand and receive from such person a fee of two dollars and mileage before executing such warrant.

HISTORY: 1962 Code Section 10-2443; 1952 Code Section 10-2443; 1942 Code Section 895; 1932 Code Section 895; Civ. P. '22 Section 843; Civ. C. '12 Section 4074; Civ. C. '02 Section 2973; R. S. 2433; 1883 (18) 556.



SECTION 15-67-640. Right to appeal; injunction; time of issuing warrant.

Either party to these proceedings shall have the right of appeal. The magistrate shall not issue his warrant until the expiration of five days after he announces his decision, and in the meantime the defendant may apply for an injunction, as in other cases, upon giving the bond required by Section 15-67-620, restraining the execution of such warrant pending the determination of his appeal by the circuit court.

HISTORY: 1962 Code Section 10-2444; 1952 Code Section 10-2444; 1942 Code Section 896; 1932 Code Section 896; Civ. P. '22 Section 844; Civ. C. '12 Section 4075; Civ. C. '02 Section 2974; R. S. 2434; 1883 (18) 556; 1911 (27) 134.



SECTION 15-67-710. Remaindermen and certain others may compel production of person whose death he believes is being concealed.

Any person who shall have any claim or demand in or to any remainder, reversion or expectance in or to any estate after the death of any other person may, once a year, make affidavit of his title, that he has cause to believe that such other person is dead and that his death is concealed by his guardian, trustee, husband or any other person and apply to the court of common pleas for an order requiring such guardian, trustee, husband or other person concealing, or suspected of concealing, the death of such other person, at such time and place as the court shall direct, on due service of such order, to produce and show such person whose death is suspected to such person or persons, not exceeding two, as shall, in such order, be named by the party prosecuting such order.

HISTORY: 1962 Code Section 10-2451; 1952 Code Section 10-2451; 1942 Code Section 870; 1932 Code Section 870; Civ. P. '22 Section 818; Civ. C. '12 Section 4056; Civ. C. '02 Section 2955; G. S. 2275; R. S. 2415; 1712 (2) 561.



SECTION 15-67-720. If such person is not produced, he is taken to be dead.

If the person proceeded against shall fail to produce such other person, according to the direction made, the court may appoint commissioners before whom such other person may be produced. If such other person cannot be produced or there should be other satisfactory proof before the commissioners of the death of such person, they shall make return of the fact on oath. Such person sought shall then be taken to be dead, and any lawful claimant of any estate held by or for such person shall be let into the possession of such estate.

HISTORY: 1962 Code Section 10-2452; 1952 Code Section 10-2452; 1942 Code Section 871; 1932 Code Section 871; Civ. P. '22 Section 819; Civ. C. '12 Section 4057; Civ. C. '02 Section 2956; G. S. 2276; R. S. 2416; 1712 (2) 561.



SECTION 15-67-730. Proceedings on affidavit that such person is beyond limits of State.

Should it appear by affidavit that the person sought is, or lately was, at some certain place beyond the limits of this State, the court may direct the commissioners to make personal search at the place or places named if the person prosecuting such order shall provide the necessary expenses of such search. And upon return of the commissioners, duly made and filed, of their failure to view such person allegedly concealed or absent or other satisfactory proof of death, such person shall be taken to be dead and any lawful claimant of any estate held by or for such person shall be let into possession of it.

HISTORY: 1962 Code Section 10-2453; 1952 Code Section 10-2453; 1942 Code Section 872; 1932 Code Section 872; Civ. P. '22 Section 820; Civ. C. '12 Section 4058; Civ. C. '02 Section 2957; G. S. 2277; R. S. 2417; 1712 (2) 561.



SECTION 15-67-740. Rights preserved when it afterwards appears that person sought is living.

In case it should afterwards appear that the person sought was living at the time proceedings under Sections 15-67-710 through 15-67-730 were had, such person or any person claiming title under or through such person concealed or absent may re-enter upon his estate and may have an action of damages for the rents and profits during eviction.

HISTORY: 1962 Code Section 10-2454; 1952 Code Section 10-2454; 1942 Code Section 873; 1932 Code Section 873; Civ. P. '22 Section 821; Civ. C. '12 Section 4059; Civ. C. '02 Section 2958; G. S. 2278; R. S. 2418; 1712 (2) 561; 1956 (49) 1601.



SECTION 15-67-750. Guardian, husband or trustee may prove that such person was alive.

Nothing contained in Sections 15-67-710 through 15-67-730 shall prevent any guardian, husband or trustee from showing by satisfactory proof that the person sought was actually living at the time proceedings for a view of such person were commenced.

HISTORY: 1962 Code Section 10-2455; 1952 Code Section 10-2455; 1942 Code Section 874; 1932 Code Section 874; Civ. P. '22 Section 822; Civ. C. '12 Section 4060; Civ. C. '02 Section 2959; G. S. 2279; R. S. 2419; 1712 (2) 561; 1956 (49) 1601.



SECTION 15-67-760. Guardians and others holding estates after determination of life estate adjudged to be trespassers.

Every person who, as guardian or trustee for any infant and every other person having any estate determinable upon any life or lives who, after the determination of such particular estate or interests, without the express consent of him or them who are, or shall be, next and immediately entitled upon and after the determination of such particular estates or interests, shall hold over and continue in possession of any lands, tenements or hereditaments shall be, and are hereby, adjudged to be trespassers.

HISTORY: 1962 Code Section 10-2456; 1952 Code Section 10-2456; 1942 Code Section 875; 1932 Code Section 875; Civ. P. '22 Section 823; Civ. C. '12 Section 4061; Civ. C. '02 Section 2960; G. S. 2280; R. S. 2420; 1712 (2) 563.



SECTION 15-67-770. Recovery of damages.

Every person, his executors or administrators, who are, or shall be, entitled to any such lands, tenements and hereditaments, upon or after the determination of such particular estates or interests, shall be entitled to recover as damages for such unlawful holding the full value of the profits received during such wrongful possession, and such recovery may be had against the person holding over or his executors or administrators.

HISTORY: 1962 Code Section 10-2457; 1952 Code Section 10-2457; 1942 Code Section 876; 1932 Code Section 876; Civ. P. '22 Section 824; Civ. C. '12 Section 4062; Civ. C. '02 Section 2961; G. S. 2281; R. S. 2421; 1712 (2) 563; 1956 (49) 1601.






CHAPTER 69 - RECOVERY OF PERSONAL PROPERTY

SECTION 15-69-10. Time when immediate delivery may be claimed.

The plaintiff, in an action to recover the possession of personal property, may, at the time of issuing the summons, or at any time before answer, claim the immediate delivery of such property, as provided in this chapter.

HISTORY: 1962 Code Section 10-2501; 1952 Code Section 10-2501; 1942 Code Section 552; 1932 Code Section 552; Civ. P. '22 Section 469; Civ. P. '12 Section 257; Civ. P. '02 Section 227; 1870 (14) 470 Section 229.



SECTION 15-69-20. Any one of several joint owners may sue for possession.

Any one or more of several joint owners of personal property who can establish such partial ownership in such property shall have the right to institute an action in claim and delivery to recover possession of the property from any wrongful holder thereof. In such an action the co-owners of the property who do not join the plaintiff in bringing the suit may be made parties defendant.

HISTORY: 1962 Code Section 10-2502; 1952 Code Section 10-2502; 1942 Code Section 564-1; 1940 (41) 1667.



SECTION 15-69-30. Affidavit and requisites thereof.

When a delivery is claimed an affidavit must be made by the plaintiff or by someone on his behalf showing:

(1) That the plaintiff is the owner of the property claimed, particularly describing it, or is lawfully entitled to the possession thereof by virtue of a special property therein, the facts in respect to which shall be set forth;

(2) That the property is wrongfully detained by the defendant;

(3) The alleged cause of the detention thereof, according to the affiant's best knowledge, information and belief;

(4) That the property has not been taken for a tax, assessment or fine pursuant to a statute or seized under an execution or attachment against the property of the plaintiff or, if so seized, that it is by statute exempt from such seizure; and

(5) The actual value of the property.

HISTORY: 1962 Code Section 10-2503; 1952 Code Section 10-2503; 1942 Code Section 553; 1932 Code Section 553; Civ. P. '22 Section 470; Civ. P. '12 Section 258; Civ. P. '02 Section 228; 1870 (14) 471 Section 230.



SECTION 15-69-40. Notice of right to preseizure hearing.

The plaintiff shall attach to the affidavit a notice of a right to a preseizure hearing which shall notify the defendant that within five days from service thereof, he may demand such hearing by notifying the clerk of court in writing and present such evidence touching upon the probable validity of the plaintiff's claim for immediate possession, and defendant's right to continue in possession.

HISTORY: 1962 Code Section 10-2504; 1952 Code Section 10-2504; 1942 Code Section 554; 1932 Code Section 554; Civ. P. '22 Section 471; Civ. P. '12 Section 259; Civ. P. '02 Section 229; 1870 (14) 471 Section 231; 1972 (57) 3080.



SECTION 15-69-50. Sheriff shall serve affidavit and notice; required security; sheriff shall be directed to take property.

Upon the receipt of the affidavit and notice, with a written undertaking executed by one or more sufficient sureties, approved by the sheriff, to the effect that they are bound in double the value of the property, as stated in the affidavit for the prosecution of the action, for the return of the property to the defendant, if the return thereof be adjudged, and for the payment to him of such sum as may, for any cause, be recovered against the plaintiff, including damages suffered on account of depreciation in value of the property pending the determination of the action, the sheriff shall forthwith serve the same upon defendant. If the defendant (1) fails to demand a preseizure hearing within five days of service, or (2) after such hearing the judge shall find that plaintiff's claim for immediate possession should be allowed, or (3) the clerk of court or judge finds that a preseizure hearing has been previously waived in writing as provided in this chapter, or (4) the clerk of court or judge finds, as provided in this chapter, that there is a probability that the subject property is in immediate danger of being destroyed or concealed by the possessor of such property, then the clerk of court or judge shall endorse upon the affidavit for possession a direction to the sheriff requiring him to take the property described therein from the defendant and keep it, to be disposed of according to law.

In case the plaintiff does not execute the required undertaking, the party having possession of the property shall retain it until the determination of the suit, and no endorsement allowing immediate possession shall be made on the affidavit until the appropriate undertaking is executed.

HISTORY: 1962 Code Section 10-2505; 1952 Code Section 10-2505; 1942 Code Section 555; 1932 Code Section 555; Civ. P. '22 Section 472; Civ. P. '12 Section 260; Civ. P. '02 Section 230; 1870 (14) Section 232; 1873 (15) 498; 1937 (40) 204; 1972 (57) 3080.



SECTION 15-69-60. Manner of effecting service; when sheriff shall take and retain property.

The sheriff shall without delay serve on the defendant a copy of the affidavit, notice and undertaking, by delivering it to him personally, if he can be found, or to his agent, from whose possession the property is taken, or, if neither can be found, by leaving them at the usual place of abode of either, with some person of suitable age and discretion. Upon delivery of the affidavit with the endorsement of the clerk of court or judge allowing immediate possession, the sheriff shall take the property described in the affidavit, if it be in possession of the defendant or his agent, and retain it in his custody.

HISTORY: 1962 Code Section 10-2507; 1952 Code Section 10-2507; 1942 Code Section 555; 1932 Code Section 555; Civ. P. '22 Section 472; Civ. P. '12 Section 260; Civ. P. '02 Section 230; 1870 (14) Section 232; 1873 (15) 498; 1937 (40) 204; 1972 (57) 3080.



SECTION 15-69-70. Purpose of preseizure hearing; allowing claim for immediate possession.

The purpose of the preseizure hearing is to protect the defendant's use and possession of property from arbitrary encroachment, and to prevent unfair or mistaken deprivations of property. If the judge shall, after conducting the hearing, find that the plaintiff's claim for immediate possession is probably valid and the defendant has no overriding right to continue in possession of the property, then the judge may allow the claim for immediate possession and endorse the affidavit accordingly.

HISTORY: 1962 Code Section 10-2507.1; 1972 (57) 3080.



SECTION 15-69-80. Notice and opportunity for preseizure hearing is required; waiver.

No property shall be seized under the provisions of this chapter unless five days' notice and an opportunity to be heard have been afforded the party in possession as herein provided; provided, however, any person in possession of the personal property may waive the right to a preseizure hearing, if the waiver is conspicuously displayed in the contract and includes the wording "waiver of hearing prior to immediate possession." In order for the contractual waiver or any other waiver to be effective, the plaintiff by affidavit must show that the defendant has in writing by contract or separate written instrument voluntarily, intelligently and knowingly waived his right to a hearing prior to the repossession of such personal property. The judge or clerk of court may order immediate delivery of the property to the plaintiff upon receipt of such affidavit.

HISTORY: 1962 Code Section 10-2507.2; 1972 (57) 3080.



SECTION 15-69-90. Order restraining defendant from damaging, concealing or removing property.

The judge may issue an order which shall be concurrently served on the defendant that restrains the defendant from damaging, concealing or removing the subject property, when immediate possession of such property is not being taken. Upon proper showing that such order has been violated, the defendant shall be subject to a fine not to exceed one thousand dollars or imprisonment for not more than six months, or both.

HISTORY: 1962 Code Section 10-2507.3; 1972 (57) 3080.



SECTION 15-69-100. Determination upon affidavit showing danger of destruction or concealment.

Upon a showing unto the judge or clerk of court supported by an affidavit containing facts sufficient to show that it is probable to believe that the property at issue is in immediate danger of being destroyed or concealed by the possessor of such property and particularly describing such property and its location, the judge or clerk of court shall make a determination as to whether or not the property may be immediately seized. Provided, that the holding of a preseizure hearing by the judge shall not be a condition precedent to such determination.

HISTORY: 1962 Code Section 10-2507.4; 1972 (57) 3080.



SECTION 15-69-110. Service of affidavit of waiver or probability of destruction or concealment.

If either an affidavit showing that the defendant has waived his right to a preseizure hearing or an affidavit of probability of damage or concealment is filed under the provisions of this chapter, a copy thereof shall be served on the defendant in lieu of serving him with notice of right to preseizure hearing.

HISTORY: 1962 Code Section 10-2507.5; 1972 (57) 3080.



SECTION 15-69-120. Filing of notice and affidavit.

The sheriff shall file the notice and affidavit, with his proceedings thereon, with the clerk of the court in which the action is pending within twenty days after taking the property mentioned therein.

HISTORY: 1962 Code Section 10-2508; 1952 Code Section 10-2508; 1942 Code Section 564; 1932 Code Section 564; Civ. P. '22 Section 480; Civ. P. '12 Section 268; Civ. P. '02 Section 238; 1870 (14) Section 240.



SECTION 15-69-130. Exception to sureties.

The defendant may within three days after the service of a copy of the affidavit and undertaking give notice to the sheriff that he excepts to the sufficiency of the sureties. If he fails to do so, he shall be deemed to have waived all objections to them. When the defendant excepts the sureties shall justify, on notice, in like manner as upon bail on arrest. And the sheriff shall be responsible for the sufficiency of the sureties until the objection to them is either waived, as above provided, or until they shall justify or new sureties shall be substituted and justify. But before delivery of such property to the plaintiff the defendant shall have three days after (a) such justification, (b) new sureties have been substituted by the plaintiff or (c) a holding by the sheriff that plaintiff's sureties are sufficient, within which to replevy as provided in Section 15-69-140.

HISTORY: 1962 Code Section 10-2509; 1952 Code Section 10-2509; 1942 Code Section 556; 1932 Code Section 556; Civ. P. '22 Section 473; Civ. P. '12 Section 261; Civ. P. '02 Section 231; 1870 (14) Section 233; 1947 (45) 197.



SECTION 15-69-140. When defendant shall be entitled to redelivery; undertaking.

At any time before the delivery of the property to the plaintiff the defendant may require the return thereof upon giving to the sheriff a written undertaking, executed by two or more sufficient sureties, to the effect that they are bound in double the value of the property, as stated in the affidavit of the plaintiff, for the delivery thereof to the plaintiff, if such delivery be adjudged, and for the payment to him of such sum as may, for any cause, including damages suffered on account of depreciation in value of the property pending the determination of the action, be recovered against the defendant. If a return of the property be not required by the defendant as herein and under the circumstances in Section 15-69-130 provided and within the time therein provided, it shall be delivered to the plaintiff, except as provided in Section 15-69-200.

HISTORY: 1962 Code Section 10-2510; 1952 Code Section 10-2510; 1942 Code Section 558; 1932 Code Section 558; Civ. P. '22 Section 474; Civ. P. '12 Section 262; Civ. P. '02 Section 232; 1870 (14) 471 Section 234; 1937 (40) 205; 1947 (45) 197.



SECTION 15-69-150. Amount of bond required of defendant when claim is for debt.

In all actions in claim and delivery when the purpose is to collect a debt the undertaking required of the defendant shall in no case be in excess of double the amount of the debt claimed by the plaintiff to be due. But if there is an appeal the court from which the appeal is taken may increase the bond.

HISTORY: 1962 Code Section 10-2510.1; 1952 Code Section 10-2510.1; 1942 Code Section 551-1; 1932 Code Section 557; 1930 (36) 1347.



SECTION 15-69-160. Justification of defendant's sureties.

The defendant's sureties, upon a notice to the plaintiff of not less than two nor more than six days, shall justify before a judge, clerk of court or magistrate in the same manner as upon bail on arrest. Upon such justification the sheriff shall deliver the property to the defendant. The sheriff shall be responsible for the defendant's sureties until they justify or until justification is completed or expressly waived and may retain the property until that time. But if they, or others in their place, fail to justify at the time and place appointed he shall deliver the property to the plaintiff.

HISTORY: 1962 Code Section 10-2511; 1952 Code Section 10-2511; 1942 Code Section 559; 1932 Code Section 559; Civ. P. '22 Section 475; Civ. P. '12 Section 263; Civ. P. '02 Section 233; 1870 (14) 472 Section 235.



SECTION 15-69-170. Manner of qualification and justification of sureties.

The qualifications of sureties and their justification shall be as are prescribed by Sections 15-17-230 and 15-17-270 in respect to bail upon an order of arrest.

HISTORY: 1962 Code Section 10-2512; 1952 Code Section 10-2512; 1942 Code Section 560; 1932 Code Section 560; Civ. P. '22 Section 476; Civ. P. '12 Section 264; Civ. P. '02 Section 234; 1870 (14) 472 Section 236.



SECTION 15-69-180. Taking of property concealed in building or enclosure.

If the property or any part thereof be concealed in a building or enclosure the sheriff shall publicly demand its delivery. If it be not delivered he shall cause the building or enclosure to be broken open and take the property into his possession and, if necessary, he may call to his aid the power of his county.

HISTORY: 1962 Code Section 10-2513; 1952 Code Section 10-2513; 1942 Code Section 561; 1932 Code Section 561; Civ. P. '22 Section 477; Civ. P. '12 Section 265; Civ. P. '02 Section 235; 1870 (14) 472 Section 237.



SECTION 15-69-190. Keeping of property; sheriff's fees and expenses.

When the sheriff shall have taken property, as in this chapter provided, he shall keep it in a secure place and deliver it to the party entitled thereto upon receiving his lawful fees for taking and his necessary expenses for keeping the property.

HISTORY: 1962 Code Section 10-2514; 1952 Code Section 10-2514; 1942 Code Section 562; 1932 Code Section 562; Civ. P. '22 Section 478; Civ. P. '12 Section 266; Civ. P. '02 Section 236; 1870 (14) Section 238.



SECTION 15-69-200. Claim of property by third person.

If the property taken be claimed by any other person than the defendant or his agent and such person shall make affidavit of his title thereto and right to the possession thereof, stating the grounds of such right and title, and serve the affidavit upon the sheriff, the sheriff shall not be bound to keep the property or deliver it to the plaintiff, unless the plaintiff, on demand of him or his agent, shall indemnify the sheriff against such claim by an undertaking executed by two sufficient sureties accompanied by their affidavit that they are each worth double the value of the property, as specified in the affidavit of the plaintiff, and are freeholders and householders within this State. And no claim to such property by any other person than the defendant or his agent shall be valid against the sheriff, unless made as aforesaid, and, notwithstanding such claim, when so made, he may retain the property a reasonable time to demand such indemnity.

HISTORY: 1962 Code Section 10-2515; 1952 Code Section 10-2515; 1942 Code Section 563; 1932 Code Section 563; Civ. P. '22 Section 479; Civ. P. '12 Section 267; Civ. P. '02 Section 237; 1870 (14) 472 Section 239.



SECTION 15-69-210. Judgment.

In an action to recover the possession of personal property judgment for the plaintiff may be for the possession, for the recovery of possession or for the value thereof in case a delivery cannot be had and for damages, both punitive and actual, for the detention. If the property has been delivered to the plaintiff and the defendant claims a return thereof, judgment for the defendant may be for a return of the property, or the value thereof, in case a return cannot be had, and damages, both actual and punitive, for taking and withholding the property.

But when either party gives bond for the property, as provided by law, no punitive damages shall be allowed for anything occurring after the giving of the bond.

HISTORY: 1962 Code Section 10-2516; 1952 Code Section 10-2516; 1942 Code Section 661; 1932 Code Section 661; Civ. P. '22 Section 600; Civ. P. '12 Section 338; Civ. P. '02 Section 299; 1907 (25) 483.






CHAPTER 72 - JURISDICTION OF CIRCUIT COURT

SECTION 15-72-10. Jurisdiction of circuit court.

Subject to the provisions of Section 62-5-433 the circuit court has:

(1) exclusive jurisdiction to approve the settlement of any claim that exceeds ten thousand dollars in favor of or against any minor or incapacitated person; and

(2) concurrent jurisdiction with the probate court to approve the settlement of any claim not exceeding ten thousand dollars in favor of or against any minor or incapacitated person.

HISTORY: 1988 Act No. 659, Section 13.






CHAPTER 73 - SELLERS OF DEFECTIVE PRODUCTS

SECTION 15-73-10. Liability of seller for defective product.

(1) One who sells any product in a defective condition unreasonably dangerous to the user or consumer or to his property is subject to liability for physical harm caused to the ultimate user or consumer, or to his property, if

(a) The seller is engaged in the business of selling such a product, and

(b) It is expected to and does reach the user or consumer without substantial change in the condition in which it is sold.

(2) The rule stated in subsection (1) shall apply although

(a) The seller has exercised all possible care in the preparation and sale of his product, and

(b) The user or consumer has not bought the product from or entered into any contractual relation with the seller.

HISTORY: 1962 Code Section 66-371; 1974 (58) 2782.



SECTION 15-73-20. Situation in which recovery shall be barred.

If the user or consumer discovers the defect and is aware of the danger, and nevertheless proceeds unreasonably to make use of the product and is injured by it, he is barred from recovery.

HISTORY: 1962 Code Section 66-372; 1974 (58) 2782.



SECTION 15-73-30. Intent of chapter.

Comments to Section 402A of the Restatement of Torts, Second, are incorporated herein by reference thereto as the legislative intent of this chapter.

HISTORY: 1962 Code Section 66-373; 1974 (58) 2782.



SECTION 15-73-40. Actions involving firearms or ammunition; basis for determining design defect; elements to be proved by plaintiff.

(A) In a products liability action involving firearms or ammunition, whether a firearm or ammunition shell is defective in design must not be based on a comparison or weighing of the benefits of the product against the risk of injury, damage, or death posed by its potential to cause that injury, damage, or death when discharged.

(B) In a products liability action brought against a firearm or ammunition manufacturer, importer, distributor, or retailer that alleges a design defect, the burden is on the plaintiff to prove, in addition to any other elements required to be proved that:

(1) the actual design of the firearm or ammunition was defective, causing it not to function in a manner reasonably expected by an ordinary consumer of firearms or ammunition; and

(2) any defective design was the proximate cause of the injury, damage, or death.

HISTORY: 2000 Act No. 345, Section 1.






CHAPTER 74 - LIABILITY EXEMPTION FOR DONORS OF FOOD

SECTION 15-74-10. Definitions.

For the purposes of this chapter, "distressed food" means canned or packaged foods and prepared foods which are foods prepared by restaurants and other establishments and donors in excess amounts which do not affect the edibility of the food or other considerations and perishable foods which are not readily marketable due to appearance, freshness, grade surplus, dented or damaged containers which do not affect the edibility of the food or other considerations. "Prepared and perishable food" means food that may spoil or become unfit for human consumption because of its nature, type, or physical condition, and includes, but is not limited to, fresh or processed meats, poultry, seafood, dairy products, bakery products, eggs in the shell, fresh fruits and vegetables, and foods that have been packaged, refrigerated, or frozen. Perishable food also includes any consumable agricultural products remaining after commercial harvesting which the donor allows to be removed from his land.

"Food bank and prepared and perishable food program" means a surplus food collection and distribution system operated and established to assist in bringing donated food to nonprofit or charitable organizations and individuals for the purpose of reducing hunger and meeting nutritional needs.

HISTORY: 1981 Act No. 95, Section 1; 1990 Act No. 415, Section 1; 1992 Act No. 317, Section 1; 1992 Act No. 362, Section 1.



SECTION 15-74-20. Good faith charitable donor of distressed food exempt from civil and criminal liability; exception.

The donor, in good faith, of distressed food apparently fit for human consumption, to a bona fide charitable or nonprofit organization or food bank or prepared and perishable food program for free distribution, is not subject to criminal penalty or civil damages arising from the condition of the food or the nature or condition of the land entered, unless an injury is caused by gross negligence, recklessness, or intentional misconduct of the donor.

HISTORY: 1981 Act No. 95, Section 1; 1990 Act No. 415, Section 2; 1992 Act No. 317, Section 2; 1992 Act No. 362, Section 1.



SECTION 15-74-30. Charitable or nonprofit organization receiving distressed food in good faith exempt from civil and criminal liability; exception.

A bona fide charitable or nonprofit organization or food bank or prepared and perishable food program which in good faith receives distressed food apparently fit for human consumption is not subject to criminal penalty or civil damages arising from the condition of the food unless an injury results from the gross negligence, recklessness, or intentional misconduct of the organization.

HISTORY: 1981 Act No. 95, Section 1; 1990 Act No. 415, Section 3; 1992 Act No. 362, Section 1.



SECTION 15-74-40. Neither regulatory authority of Department of Health and Environmental Control nor liability of producer or processor of defective food affected.

The provisions of this act shall not be deemed to in any manner restrict the authority of the Department of Health and Environmental Control to regulate or ban the use or consumption of distressed food donated, collected or received for charitable purposes but deemed unfit for human consumption, nor shall the exemption from liability provided for in this chapter in any manner affect the liability of a producer or processor of food products for defects existing in a food product prior to the time such product became "distressed food" as defined in Section 15-74-10.

HISTORY: 1981 Act No. 95, Section 1.






CHAPTER 75 - SUITS INVOLVING MISCELLANEOUS ACTS OF WRONGFUL CONDUCT

SECTION 15-75-10. Imputation of want of chastity to female.

If any person shall utter and publish, either by writing or verbally, any words of and concerning any female imputing to her a want of chastity, the person so uttering and publishing such words shall be liable for damages in a civil action brought by the female of whom the words may be uttered and published, without proving any special damage, subject, nevertheless, to the rules of evidence.

HISTORY: 1962 Code Section 10-2591; 1952 Code Section 10-2591; 1942 Code Section 8659; 1932 Code Section 8659; Civ. C. '22 Section 5595; Civ. C. '12 Section 3941; Civ. C. '02 Section 2838; G. S. 2179; R. S. 2308; 1824 (6) 236; 1995 Act No. 104, Section 2.



SECTION 15-75-20. Loss of companionship of spouse.

Any person may maintain an action for damages arising from an intentional or tortious violation of the right to the companionship, aid, society and services of his or her spouse. Provided, that such action shall not include any damages recovered prior thereto by the injured spouse.

This section shall not be retroactive but shall be effective only on cause of action arising after June 25, 1969.

HISTORY: 1962 Code Section 10-2593; 1969 (56) 615.



SECTION 15-75-40. Definitions.

(A) As used in this section:

(1) "Shoplifting" means an act punishable under Section 16-13-110 and also includes the theft of cash or merchandise by employees of a mercantile establishment;

(2) "Store or other retail mercantile establishment" means an establishment as defined in Section 16-13-105(5);

(3) "Emancipated minor" means a person over the age of sixteen at the time of the alleged shoplifting and who was no longer a dependent of or in the custody of a parent or legal guardian.

(B) In a proceeding brought under this section the burden of proof is by a preponderance of the evidence.

(C) An adult or emancipated minor who commits shoplifting against the property of a store or other retail mercantile establishment is civilly liable to the operator of the establishment in an amount consisting of:

(1) the retail price of the merchandise if not recovered in merchantable condition up to an amount not to exceed fifteen hundred dollars; plus

(2) a penalty not to exceed the greater of three times the retail price of the merchandise or one hundred fifty dollars. In no event may the penalty exceed five hundred dollars.

(D) Custodial parents or legal guardians of an unemancipated minor who knew or should have known of the minor's propensity to steal are civilly liable for the minor who commits shoplifting against the property of a store or other retail mercantile establishment to the operator of the establishment in an amount consisting of:

(1) the retail price of the merchandise if not recovered in merchantable condition up to an amount not to exceed fifteen hundred dollars; plus

(2) a penalty not to exceed the greater of three times the retail price of the merchandise or one hundred fifty dollars. In no event may the penalty exceed five hundred dollars.

(E) A conviction or a plea of guilty for committing shoplifting is not a prerequisite to the bringing of a civil suit, obtaining a judgment, or collecting that judgment under this section.

(F) The fact that an operator of a store or other retail mercantile establishment may bring an action against an individual as provided in this section does not limit the right of the merchant to demand, orally or in writing, that a person who is liable for damages and penalties under this section remit the damages and penalties before the commencement of a legal action.

(G)(1) A written notice sent by the operator of a store or other mercantile establishment to an individual as provided in subsection (F) must be sent by certified mail and must state substantially as follows:

(Date of Mailing), 19

(Name)

-------------------------------------------------------------------------------

(Address)

-------------------------------------------------------------------------------

(City)

-------------------------------------------------------------------------------

This letter is written notice of demand for payment of damages in the amount of

(amount of damages) arising out of your shoplifting of the following personal

property owned by (the undersigned or other owner) :

(list of property)

-------------------------------------------------------------------------------

-------------------------------------------------------------------------------

Pursuant to Section 15-75-40, Code of Laws of South Carolina, 1976, this letter

is further notice that if the amount stated above is not paid, or a written

agreement as to its payment is not reached within thirty days of the date of

mailing this letter, (I) (we) (other owner) intend to bring a legal action

against you for the amount, plus attorney's fees, court costs, and other

relief provided by law.

(Name)

-------------------------------------------------------------------------------

(Address of

-------------------------------------------------------------------------------

business)

-------------------------------------------------------------------------------

(City)

-------------------------------------------------------------------------------

(person sending notice)

(2) The date of mailing of the notice provided by this subsection is the later of the date of mailing stated in the notice or the date on the certified mail receipt when the notice was delivered to the United States mail.

(H) In an action brought under subsection (D) of this section, the court shall consider in the interest of justice mitigating circumstances that bear directly upon the actions of the custodial parent or legal guardian in supervising the unemancipated minor who committed the shoplifting. These mitigating circumstances may include, but are not limited to, whether or not the unemancipated minor had demonstrated a propensity to steal or tendencies toward kleptomania and whether or not the custodial parent or legal guardian had notice or knowledge of the unemancipated minor's propensity to steal or tendencies toward kleptomania.

(I) An action for recovery of damages and penalties under this section may be brought in any court of competent jurisdiction.

(J) The provisions of this section may not be construed to prohibit or limit any other cause of action which an operator of a store or other retail mercantile establishment may have against a person who unlawfully takes merchandise from the establishment.

(K) Testimony or statements of the defendant or unemancipated minor child of the defendant or any evidence derived from an attempt to reach a civil settlement or from a civil proceeding brought under this section is inadmissible in any other court proceeding related to the shoplifting.

(L) A store which utilizes the provisions of this section is prohibited from subsequently filing criminal charges against the individual pursuant to Section 16-13-110.

HISTORY: 1994 Act No. 390, Section 1.



SECTION 15-75-50. Use of a facsimile machine to transmit unsolicited advertising material prohibited; exceptions; civil actions.

(A) No person may use a machine that electronically transmits facsimiles through connection with a telephone network to transmit unsolicited advertising material which offers to sell goods or services except as follows:

(1) where a prior or current business relationship exists between the sender and receiver;

(2) where the facsimile transmission is sent as a follow-up or response to a sales call, sales lead, or other business or association-related contact.

(B) A person aggrieved by a violation of the provisions of subsection (A) may bring a civil action to enjoin further violations and to recover the actual damages sustained by reason of the violation, together with costs and a reasonable attorney's fee, or two hundred dollars, whichever is greater.

HISTORY: 1991 Act No. 58, Section 1.



SECTION 15-75-51. Notice not to transmit unsolicited material required prior to imposition of penalty.

The penalty provided by Section 15-75-50, including injunctive relief, may not be imposed unless the person who is alleged to have violated that section does so after being instructed, (1) in writing, (2) by telephone, or (3) by a machine that electronically transmits facsimiles through connection with a telephone network, by the receiver of the unsolicited advertising material not to transmit the material.

HISTORY: 1991 Act No. 58, Section 2.



SECTION 15-75-60. Sham legal processes involving persons impersonating government officials or employees, or by persons falsely asserting authority of law; remedies.

A person who is injured by a sham legal process involving a violation of Section 16-17-735 has the following civil remedies against the person who committed the violation or who caused the violation to be committed:

(1) actual damages;

(2) punitive damages;

(3) costs; and

(4) reasonable attorney's fees. The amount of the recovery for the plaintiff is not determinative of the attorney's fee.

HISTORY: 1998 Act No. 385, Section 4.






CHAPTER 77 - SUITS INVOLVING STATE, STATE AGENCIES AND OFFICIALS AND UNITED STATES

SECTION 15-77-10. Persons appointed by United States may prosecute in its behalf.

Every person authorized and appointed by the United States for the purpose, in its name and in its behalf, may commence and prosecute to final decree, judgment and execution any action for the recovery from individuals of debts due and effects belonging to the United States. Every such action shall be conducted in the same manner and subject to the same rules and regulations as when commenced by one citizen of this State against another citizen thereof, and the defendant shall be allowed the same privileges and advantages as he would be entitled to if sued by a citizen of this State.

HISTORY: 1962 Code Section 10-2601; 1952 Code Section 10-2601; 1942 Code Section 336; 1932 Code Section 336; Civ. P. '22 Section 292; Civ. C. '12 Section 3925; Civ. C. '02 Section 2822; G. S. 2169; R. S. 2298; 1785 (4) 667.



SECTION 15-77-20. Suits affecting obligations of the State.

No suit shall be filed nor shall any pending suit be prosecuted in any court of this State affecting the issuance or sale of any state security, certificate of indebtedness or bond the intent or effect of which is to prevent, delay or affect the sale or other disposition thereof or which would have this effect unless and until the plaintiff in such action shall make application to the circuit judge presiding in the circuit in which the action is brought or, if there be no judge presiding, then to the resident judge of such circuit or to the Chief Justice of the Supreme Court, if the action be brought in the original jurisdiction thereof, or if he be disabled or disqualified to an associate justice, for leave to bring or prosecute such action and shall convince such judge or justice of the merit in such action or proceeding. Such suit shall not then be filed or prosecuted unless and until the plaintiff shall file in such court a bond in such amount as will adequately protect the State against loss, damage, injury and costs in an amount of not less than twenty-five thousand dollars, subscribed by a duly licensed surety company or secured by the deposit of a like amount in cash, conditioned to pay all loss, damage, injury and costs, including attorney's fees, which the State may sustain in any such action. And before any such action shall be commenced at least ten days' notice thereof, together with a copy of the proposed complaint, shall be given to the Governor and the State Treasurer, so as to afford them an opportunity to appear before the judge or justice in opposition to the filing of the suit and to be heard upon the amount of the bond to be required.

HISTORY: 1962 Code Section 10-2602; 1952 Code Section 10-2602; 1942 Code Section 442; 1932 Code Section 442; 1930 (36) 1221.



SECTION 15-77-30. State as defendant in action affecting title to real estate.

In any action or suit at law affecting the title to real estate when it appears that the State has or claims a judgment lien upon such real estate the State may be made a party defendant in such action or suit at law, provided no money demand is made in such suit or action at law against the State.

HISTORY: 1962 Code Section 10-2603; 1952 Code Section 10-2603; 1942 Code Section 405; 1932 Code Section 405; 1926 (34) 963.



SECTION 15-77-40. Action for forfeiture of property to State.

Whenever by the provisions of law any property, real or personal, shall be forfeited to the State or to any officer for its use an action for the recovery of such property, alleging the ground of the forfeiture, may be brought by the proper officer in the circuit court.

HISTORY: 1962 Code Section 10-2604; 1952 Code Section 10-2604; 1942 Code Section 846; 1932 Code Section 846; Civ. P. '22 Section 794; Civ. P. '12 Section 481; Civ. P. '02 Section 443; 1870 (14) 526 Section 462.



SECTION 15-77-50. Jurisdiction and venue of actions affecting State agencies and officials.

The circuit courts of this State are hereby vested with jurisdiction to hear and determine all questions, actions and controversies, other than those involving rates of public service companies for which specific procedures for review are provided in Title 58, affecting boards, commissions and agencies of this State, and officials of the State in their official capacities in the circuit where such question, action or controversy shall arise.

HISTORY: 1962 Code Section 10-2605; 1954 (48) 1541.



SECTION 15-77-300. Allowance of fees.

(A) In any civil action brought by the State, any political subdivision of the State or any party who is contesting state action, unless the prevailing party is the State or any political subdivision of the State, the court may allow the prevailing party to recover reasonable attorney's fees to be taxed as court costs against the appropriate agency if:

(1) the court finds that the agency acted without substantial justification in pressing its claim against the party; and

(2) the court finds that there are no special circumstances that would make the award of attorney's fees unjust.

The agency is presumed to be substantially justified in pressing its claim against the party if the agency follows a statutory or constitutional mandate that has not been invalidated by a court of competent jurisdiction.

(B) Attorney's fees allowed pursuant to subsection (A) must be limited to a reasonable time expended at a reasonable rate. Factors to be applied in determining a reasonable rate include:

(1) the nature, extent, and difficulty of the case;

(2) the time devoted;

(3) the professional standing of counsel;

(4) the beneficial results obtained; and

(5) the customary legal fees for similar services.

The judge must make specific written findings regarding each factor listed above in making the award of attorney's fees. However, in no event shall a prevailing party be allowed to shift attorney's fees pursuant to this section that exceed the fees the party has contracted to pay counsel personally for work on the litigation.

(C) The provisions of this section do not apply to civil actions relating to the establishment of public utility rates, disciplinary actions by state licensing boards, habeas corpus or post conviction relief actions, child support actions, except as otherwise provided for herein, and child abuse and neglect actions.

HISTORY: 1985 Act No. 44, Section 1; 2010 Act No. 125, Section 1, eff February 24, 2010.



SECTION 15-77-310. Petition.

The party shall petition for the attorney's fees within thirty days following final disposition of the case. The petition must be supported by an affidavit setting forth the basis for the request.

HISTORY: 1985 Act No. 44, Section 1.



SECTION 15-77-320. No right of action created.

Nothing in this article grants permission to bring an action against an agency otherwise immune from suit or gives a right to bring an action to a party who otherwise lacks standing to bring the action.

HISTORY: 1985 Act No. 44, Section 1.



SECTION 15-77-330. Payment of fees.

Any attorney's fees assessed against an agency under this article shall be paid from the agency's funds to the extent the funds are available and from the state's or political subdivision's general fund if the agency has no available funds; provided, that such money shall only be paid upon presentation of an itemized accounting of the attorney's fees. The State Budget and Control Board shall determine whether or not the agency has available funds for this purpose.

HISTORY: 1985 Act No. 44, Section 1.



SECTION 15-77-340. Costs of blood tests.

In any civil action in which the paternal or maternal relationship of one person to another is sought to be proved by use of blood tests, the costs of such tests shall be paid by that party upon whom the blood test is to be performed, except that the plaintiff shall pay the cost of any test administered to a child if a minor. Upon entry of judgment, the court shall award to the prevailing party any cost incurred by him or it under this section for the administration of such blood tests.

HISTORY: 1985 Act No. 44, Section 1.






CHAPTER 78 - SOUTH CAROLINA TORT CLAIMS ACT

SECTION 15-78-10. Short title.

This chapter may be cited as the "South Carolina Tort Claims Act".

HISTORY: 1986 Act No. 463, Section 1.



SECTION 15-78-20. Legislative findings; declaration of public policy; extent of, and construction of, waiver of immunity.

(a) The General Assembly finds that while a private entrepreneur may be readily held liable for negligence of his employees within the chosen ambit of his activity, the area within which government has the power to act for the public good has been without limit and, therefore, government did not have the duty to do everything which might have been done. The General Assembly further finds that each governmental entity has financial limitations within which it must exercise authorized power and discretion in determining the extent and nature of its activities. Thus, while total immunity from liability on the part of the government is not desirable, see McCall v. Batson, neither should the government be subject to unlimited nor unqualified liability for its actions. The General Assembly recognizes the potential problems and hardships each governmental entity may face being subjected to unlimited and unqualified liability for its actions. Additionally, the General Assembly recognizes the impossibility of insuring for acts retrospectively. The General Assembly seeks an orderly transition to the recognition of individuals' rights against the tortious sovereign as defined herein. Consequently, it is declared to be the public policy of the State of South Carolina that the State, and its political subdivisions, are only liable for torts within the limitations of this chapter and in accordance with the principles established herein. It is further declared to be the public policy of the State of South Carolina that to insure an orderly transition from sovereign immunity to qualified and limited liability that the General Assembly intends to provide for liability on the part of the State and its political subdivisions only from July 1, 1986, forward in prospective fashion. No governmental entity which was not insured at the time of the injury for which compensation is sought is liable under this chapter and those which were insured are liable only to the extent provided herein. Liability for acts or omissions under this chapter is based upon the traditional tort concepts of duty and the reasonably prudent person's standard of care in the performance of that duty.

(b) The General Assembly in this chapter intends to grant the State, its political subdivisions, and employees, while acting within the scope of official duty, immunity from liability and suit for any tort except as waived by this chapter. The General Assembly additionally intends to provide for liability on the part of the State, its political subdivisions, and employees, while acting within the scope of official duty, only to the extent provided herein. All other immunities applicable to a governmental entity, its employees, and agents are expressly preserved. The remedy provided by this chapter is the exclusive civil remedy available for any tort committed by a governmental entity, its employees, or its agents except as provided in Section 15-78-70(b).

(c)(i) As to those causes of action that arise or accrue prior to the effective date of this act, the General Assembly reinstates sovereign immunity on the part of the State, its political subdivisions and employees, while acting within the scope of official duty provided that sovereign immunity will not bar recovery in any cause of action arising or accruing on or before the effective date of this act if the defendant maintained liability insurance coverage.

(ii) In such cases involving governmental health care facilities, as defined in Section 15-78-30(j), recovery shall not exceed the limits of the liability insurance coverage up to a maximum recovery of five hundred thousand dollars.

(iii) In all other such cases recovery shall not exceed the limits of the liability insurance coverage.

(d) Nothing in this chapter affects liability based on contract nor does it affect the power of the State or its political subdivisions to contract.

(e) Nothing in this chapter is construed as a waiver of the state's or political subdivision's immunity from suit in federal court under the Eleventh Amendment to the Constitution of the United States nor as consent to be sued in any state court beyond the boundaries of the State of South Carolina.

(f) The provisions of this chapter establishing limitations on and exemptions to the liability of the State, its political subdivisions, and employees, while acting within the scope of official duty, must be liberally construed in favor of limiting the liability of the State.

(g) The General Assembly recognizes the competing interests of either providing physicians and dentists qualified immunity under the provisions of the South Carolina Tort Claims Act or continuing unqualified liability for medical malpractice actions brought against governmentally employed physicians or dentists. While patients deserve accountable and competent health care, regardless of the public or private character of the provider, governmental entities, in order to attract qualified physicians and dentists, must be able to offer an affordable compensation and employment package, including liability insurance. The General Assembly, in amending this chapter, intends to provide an orderly transition from noninclusion to inclusion of physicians and dentists under the provisions of this chapter. Additionally, the liability limits, and hence mandated insurance coverage, of governmental entities for acts of physicians or dentists, acting within the scope of their profession, are set somewhat higher than those provided for other types of governmental liability. These higher limits and mandated coverages are recognition by the General Assembly of significantly higher damages in cases of medical malpractice. To this end, inclusion of physicians and dentists within this chapter has been delayed until January 1, 1989, when an affordable program of group liability insurance will be instituted.

HISTORY: 1986 Act No. 463, Section 1; 1987 Act No. 7, Section 1; 1988 Act No. 352, Section 2.



SECTION 15-78-30. Definitions.

(a) "Agency" means the individual office, agency, authority, department, commission, board, division, instrumentality, or institution, including a state-supported governmental health care facility, school, college, university, or technical college, which employs the employee whose act or omission gives rise to a claim under this chapter.

(b) "Claim" means any written demand against the State of South Carolina or a political subdivision for money only, on account of loss, caused by the tort of any employee of the State or a political subdivision while acting within the scope of his official duty.

(c) Prior to January 1, 1989, "employee" means any officer, employee, or agent of the State or its political subdivisions, including elected or appointed officials, law enforcement officers, and persons acting on behalf or in service of a governmental entity in the scope of official duty, whether with or without compensation, but the term does not include an independent contractor doing business with the State or a political subdivision of the State. Custody of prisoners by the State or any of its political subdivisions does not in and of itself create an employer and employee relationship between the State and the prisoner. Provided, the provisions of this section in no way limit or modify the liability of a licensed physician or dentist, acting within the scope of his profession.

On or after January 1, 1989, "employee" means any officer, employee, agent, or court appointed representative of the State or its political subdivisions, including elected or appointed officials, law enforcement officers, and persons acting on behalf or in service of a governmental entity in the scope of official duty including, but not limited to, technical experts whether with or without compensation, but the term does not include an independent contractor doing business with the State or a political subdivision of the State. Custody of prisoners by the State or any of its political subdivisions does not in and of itself create an employer and employee relationship between the State and the prisoner. Provided, the provisions of this section in no way limit or modify the liability of a licensed physician or dentist, acting within the scope of his profession, with respect to any action or claim which involved services for which the physician or dentist was paid, should have been paid, or expected to be paid at the time of the rendering of the services from a source other than the salary appropriated by the governmental entity or fees received from any practice plan authorized by the employer whether or not the practice plan is incorporated and registered with the Secretary of State.

(d) "Governmental entity" means the State and its political subdivisions.

(e) "State" means the State of South Carolina and any of its offices, agencies, authorities, departments, commissions, boards, divisions, instrumentalities, including the South Carolina Protection and Advocacy System for the Handicapped, Inc., and institutions, including state-supported governmental health care facilities, schools, colleges, universities, and technical colleges.

(f) "Loss" means bodily injury, disease, death, or damage to tangible property, including lost wages and economic loss to the person who suffered the injury, disease, or death, pain and suffering, mental anguish, and any other element of actual damages recoverable in actions for negligence, but does not include the intentional infliction of emotional harm.

(g) "Occurrence" means an unfolding sequence of events which proximately flow from a single act of negligence.

(h) "Political subdivision" means the counties, municipalities, school districts, a regional transportation authority established pursuant to Chapter 25 of Title 58, and an operator as defined in item (8) of Section 58-25-20 which provides public transportation on behalf of a regional transportation authority, and special purpose districts of the State and any agency, governmental health care facility, department, or subdivision thereof.

(i) "Scope of official duty" or "scope of state employment" means (1) acting in and about the official business of a governmental entity and (2) performing official duties.

(j) "Governmental health care facility" means one which is operated by the State or a political subdivision through a governing board appointed or elected pursuant to statute or ordinance and which is tax-exempt under state and federal laws as a governmental entity and from which no part of its net income from its operation accrues to the benefit of any individual or nongovernmental entity. Health care facility includes any facility as defined in Title 44, S. C. Code Ann. for the provision of mental or physical care to individuals, whether or not it is required to be licensed under those provisions.

HISTORY: 1986 Act No. 463, Section 1; 1988 Act No. 352, Sections 3, 4; 1990 Act No. 351, Section 1; 1994 Act No. 380, Section 2; 1996 Act No. 271, Section 1; 2008 Act No. 199, Section 2, eff April 16, 2008.



SECTION 15-78-40. Tort liability of State, agency, political subdivision, or governmental entity, generally.

The State, an agency, a political subdivision, and a governmental entity are liable for their torts in the same manner and to the same extent as a private individual under like circumstances, subject to the limitations upon liability and damages, and exemptions from liability and damages, contained herein.

HISTORY: 1986 Act No. 463, Section 1.



SECTION 15-78-50. Right of injured person to file claim; non-liability of governmental entity where employee would not be liable if a private person; injunctions against governmental entities.

(a) Any person who may suffer a loss proximately caused by a tort of the State, an agency, a political subdivision, or a governmental entity, and its employee acting within the scope of his official duty may file a claim as hereinafter provided.

(b) In no case is a governmental entity liable for a tort of an employee where that employee, if a private person, would not be liable under the laws of this State.

(c) Nothing herein shall affect the power of a court of equity at the suit of a party complainant to enjoin unlawful acts committed by governmental entities or mandate lawful action by governmental entities.

HISTORY: 1986 Act No. 463, Section 1.



SECTION 15-78-60. Exceptions to waiver of immunity.

The governmental entity is not liable for a loss resulting from:

(1) legislative, judicial, or quasi-judicial action or inaction;

(2) administrative action or inaction of a legislative, judicial, or quasi-judicial nature;

(3) execution, enforcement, or implementation of the orders of any court or execution, enforcement, or lawful implementation of any process;

(4) adoption, enforcement, or compliance with any law or failure to adopt or enforce any law, whether valid or invalid, including, but not limited to, any charter, provision, ordinance, resolution, rule, regulation, or written policies;

(5) the exercise of discretion or judgment by the governmental entity or employee or the performance or failure to perform any act or service which is in the discretion or judgment of the governmental entity or employee;

(6) civil disobedience, riot, insurrection, or rebellion or the failure to provide the method of providing police or fire protection;

(7) a nuisance;

(8) snow or ice conditions or temporary or natural conditions on any public way or other public place due to weather conditions unless the snow or ice thereon is affirmatively caused by a negligent act of the employee;

(9) entry upon any property where the entry is expressly or impliedly authorized by law;

(10) natural conditions of unimproved property of the governmental entity, unless the defect or condition causing a loss is not corrected by the particular governmental entity responsible for the property within a reasonable time after actual or constructive notice of the defect or condition;

(11) assessment or collection of taxes or special assessments or enforcement of tax laws;

(12) licensing powers or functions including, but not limited to, the issuance, denial, suspension, renewal, or revocation of or failure or refusal to issue, deny, suspend, renew, or revoke any permit, license, certificate, approval, registration, order, or similar authority except when the power or function is exercised in a grossly negligent manner;

(13) regulatory inspection powers or functions, including failure to make an inspection, or making an inadequate or negligent inspection, of any property to determine whether the property complies with or violates any law, regulation, code, or ordinance or contains a hazard to health or safety;

(14) any claim covered by the South Carolina Workers' Compensation Act, except claims by or on behalf of an injured employee to recover damages from any person other than the employer, the South Carolina Unemployment Compensation Act, or the South Carolina State Employee's Grievance Act;

(15) absence, condition, or malfunction of any sign, signal, warning device, illumination device, guardrail, or median barrier unless the absence, condition, or malfunction is not corrected by the governmental entity responsible for its maintenance within a reasonable time after actual or constructive notice. Governmental entities are not liable for the removal or destruction of signs, signals, warning devices, guardrails, or median barriers by third parties except on failure of the political subdivision to correct them within a reasonable time after actual or constructive notice. Nothing in this item gives rise to liability arising from a failure of any governmental entity to initially place any of the above signs, signals, warning devices, guardrails, or median barriers when the failure is the result of a discretionary act of the governmental entity. The signs, signals, warning devices, guardrails, or median barriers referred to in this item are those used in connection with hazards normally connected with the use of public ways and do not apply to the duty to warn of special conditions such as excavations, dredging, or public way construction. Governmental entities are not liable for the design of highways and other public ways. Governmental entities are not liable for loss on public ways under construction when the entity is protected by an indemnity bond. Governmental entities responsible for maintaining highways, roads, streets, causeways, bridges, or other public ways are not liable for loss arising out of a defect or a condition in, on, under, or overhanging a highway, road, street, causeway, bridge, or other public way caused by a third party unless the defect or condition is not corrected by the particular governmental entity responsible for the maintenance within a reasonable time after actual or constructive notice;

(16) maintenance, security, or supervision of any public property, intended or permitted to be used as a park, playground, or open area for recreational purposes, unless the defect or condition causing a loss is not corrected by the particular governmental entity responsible for maintenance, security, or supervision within a reasonable time after actual notice of the defect or condition;

(17) employee conduct outside the scope of his official duties or which constitutes actual fraud, actual malice, intent to harm, or a crime involving moral turpitude;

(18) imposition or establishment of a quarantine by a governmental entity, whether the quarantine relates to persons or property;

(19) emergency preparedness activities and activities of the South Carolina National Guard and South Carolina State Guard while engaged in state or federal training or duty. This exemption does not apply to vehicular accidents;

(20) an act or omission of a person other than an employee including but not limited to the criminal actions of third persons;

(21) the decision to or implementation of release, discharge, parole, or furlough of any persons in the custody of any governmental entity, including but not limited to a prisoner, inmate, juvenile, patient, or client or the escape of these persons;

(22) termination or reduction of benefits under a public assistance program;

(23) institution or prosecution of any judicial or administrative proceeding;

(24) holding or conduct of elections;

(25) responsibility or duty including but not limited to supervision, protection, control, confinement, or custody of any student, patient, prisoner, inmate, or client of any governmental entity, except when the responsibility or duty is exercised in a grossly negligent manner;

(26) failure to supervise or control areas open for public hunting or activities thereon. Failure to control, maintain, and/or supervise the use of and activities in, on, and around public boat ramps except within a reasonable time after actual notice of the defect or condition. Failure to maintain navigational markers, except within a reasonable time after actual notice of the defect or condition.

(27) solicitations on streets and highways as authorized by the provisions of Section 5-27-910.

(28) Notification of any public school student's parent, legal guardian, or other person with whom a public school student resides of the student's suspected use of alcohol, controlled substance, prescription or nonprescription drugs by any public school administrator, principal, counselor, or teacher if such notification is made in good faith.

(29) acts or omissions of members of the state and county athletic commissions or ringside physicians acting within the scope of their official duties pursuant to Chapter 7 of Title 52.

(30) acts or omissions of members of local foster care review boards acting within the scope of their official duties pursuant to Subarticle 4, Article 13, Chapter 7 of Title 20. However, the member shall act in good faith, his conduct may not constitute gross negligence, recklessness, wilfulness, or wantonness, and he must have participated in a training program established by the state foster care review board system.

(31) acts or omissions of employees and volunteers of the South Carolina Protection and Advocacy System for the Handicapped acting within the scope of their official duties pursuant to Article 5, Chapter 33 of Title 43, when such acts or omissions are done or made in good faith, and do not constitute gross negligence, recklessness, wilfulness, or wantonness.

(32) a pre-occupancy housing inspection contracted for by the South Carolina Department of Employment and Workforce pursuant to Section 46-43-40.

(33) the performance of any duty related to the service of members of the Judicial Merit Selection Commission or the Citizens Committees on Judicial Selection.

(34) the performance of any duty related to the service of the members of the Tobacco Community Development Board.

(35) the failure of a library's or media arts center's governing board to adopt policies as provided in Section 10-1-205.

(36) acts or omissions by a special state constable who is appointed pursuant to Section 23-7-10 and acting within the scope of his official duty under conditions of a national emergency or of a serious and immediate risk to the physical security of an energy facility within the special state constable's jurisdiction as provided in Section 23-7-40.

(37) the performance of any duty related to the service of the members of the Tobacco Settlement Revenue Management authority.

(38) conduct of a director appointed pursuant to Section 58-31-20 giving rise to a lawsuit under Section 58-31-57.

(39) the grant or denial by a governing body of a county or municipality as provided in Section 23-35-175 of an application to extend a Fireworks Prohibited Zone beyond the subject property for which a Discharge of Fireworks Prohibited Agreement has been filed.

(40) an injury a student may sustain as a result of self-monitoring or self-administering medications or for an injury that a student may sustain from taking or using medications or self-monitoring devices for which the student does not have a prescription or does not have authorization by the school district.

HISTORY: 1986 Act No. 463, Section 1; 1988 Act No. 352, Sections 5, 6; 1988 Act No. 373, Section 2; 1988 Act No. 664; 1988 Act No. 675, Section 1; 1989 Act No. 132, Section 2; 1990 Act No. 351, Section 2; 1996 Act No. 386, Section 3; 1997 Act No. 35, Section 6; 1999 Act No. 77, Section 4; 2000 Act No. 362, Section 1; 2000 Act No. 387, Part II, Section 69A.5; 2000 Act No. 387, Part II, Section 97B; 2000 Act No. 407, Section 3; 2005 Act No. 6, Section 2, eff January 13, 2005; 2005 Act No. 81, Section 2, eff May 26, 2005; 2005 Act No. 137, Section 2, eff May 25, 2005.



SECTION 15-78-70. Liability for act of government employee; requirement that agency or political subdivision be named party defendant; effect of judgment or settlement.

(a) This chapter constitutes the exclusive remedy for any tort committed by an employee of a governmental entity. An employee of a governmental entity who commits a tort while acting within the scope of his official duty is not liable therefor except as expressly provided for in subsection (b).

(b) Nothing in this chapter may be construed to give an employee of a governmental entity immunity from suit and liability if it is proved that the employee's conduct was not within the scope of his official duties or that it constituted actual fraud, actual malice, intent to harm, or a crime involving moral turpitude.

(c) Prior to January 1, 1989, a person, when bringing an action against a governmental entity under the provisions of this chapter, shall name as a party defendant only the agency or political subdivision for which the employee was acting and is not required to name the employee individually, unless the agency or political subdivision for which the employee was acting cannot be determined at the time the action is instituted. In the event that the employee is individually named, the agency or political subdivision for which the employee was acting must be substituted as the party defendant. The provisions of this section may in no way limit or modify the liability of a licensed physician or dentist, acting within the scope of his profession.

On or after January 1, 1989, a person, when bringing an action against a governmental entity under the provisions of this chapter, shall name as a party defendant only the agency or political subdivision for which the employee was acting and is not required to name the employee individually, unless the agency or political subdivision for which the employee was acting cannot be determined at the time the action is instituted. In the event that the employee is individually named, the agency or political subdivision for which the employee was acting must be substituted as the party defendant. The provisions of this section in no way shall limit or modify the liability of a licensed physician or dentist, acting within the scope of his profession, with respect to any action or claim brought hereunder which involved services for which the physician or dentist was paid, should have been paid, or expected to be paid at the time of the rendering of the services from any source other than the salary appropriated by the governmental entity or fees received from any practice plan authorized by the employer whether or not the practice plan is incorporated and registered with the Secretary of State.

(d) A settlement or judgment in an action or a settlement of a claim under this chapter constitutes a complete bar to any further action by the claimant against an employee or governmental entity by reason of the same occurrence.

(e) Nothing in this chapter may be construed to give a director appointed pursuant to Section 58-31-20 immunity from suit and liability as set forth in Section 58-31-57. The State Budget and Control Board, Insurance Reserve Fund, is prohibited from providing insurance coverage for this individual liability; however, nothing shall prevent the Public Service Authority or its directors from obtaining insurance coverage from any other source.

HISTORY: 1986 Act No. 463, Section 1; 1988 Act No. 352, Section 7; 1994 Act No. 380, Section 3; 2005 Act No. 137, Section 3, eff May 25, 2005.



SECTION 15-78-80. Filing of verified claim; handling and disposition of claims; requirement that agencies and political subdivisions cooperate with Budget and Control Board.

(a) A verified claim for damages under this chapter, setting forth the circumstances which brought about the loss, the extent of the loss, the time and place the loss occurred, the names of all persons involved if known, and the amount of the loss sustained may be filed:

(1) in cases against the State, with the State Budget and Control Board, or with the agency employing an employee whose alleged act or omission gave rise to the claim;

(2) where the claim is against a political subdivision, with the political subdivision employing an employee whose alleged act or omission gave rise to the claim;

(3) where the identification of the proper defendant is in doubt, with the Attorney General.

(b) Each agency and political subdivision must designate an employee or office to accept the filing of the claims.

(c) Filing may be accomplished by receipt of certified mailing of the claims or by compliance with the provisions of law relating to service of process.

(d) The verified claim may be received by the Budget and Control Board or the appropriate agency or political subdivision. If filed, the claim must be received within one year after the loss was or should have been discovered.

(e) In all cases in which a claim is filed, the Budget and Control Board or political subdivision has one hundred eighty days from the date of filing of the claim in which to determine whether the claim should be allowed or disallowed. Failure to notify the claimant of action upon the claim within one hundred eighty days from the date of filing of the claim is considered a disallowance of the claim.

(f) The handling and disposition of claims filed under this chapter are not subject to the provisions of Article 3, Chapter 23 of Title 1.

(g) In all cases, where insurance is provided by the Budget and Control Board, the agency or political subdivision involved must cooperate with the Budget and Control Board in the investigation and handling of any claim.

HISTORY: 1986 Act No. 463, Section 1.



SECTION 15-78-90. Settlement of claims and actions; institution of action where claim has or has not been filed.

(a) The Budget and Control Board, or the political subdivision where it has not purchased insurance from the Budget and Control Board, may adjust, compromise, settle, or allow any claim or settle or compromise any action.

(b) Whether or not the claim is filed, the claimant is entitled to institute an action against the appropriate agency or political subdivision. Provided, however, if a claimant files a claim, he may not institute an action until after the occurrence of the earliest of one of the following three events: (1) the passage of one hundred eighty days from the filing of the claim with the governmental entity, (2) the governmental entity's disallowance of the claim, or (3) the governmental entity's rejection of a settlement offer.

HISTORY: 1986 Act No. 463, Section 1.



SECTION 15-78-100. When and where to institute action; requirement of special verdict specifying proportionate liability of multiple defendants.

(a) Except as provided for in Section 15-3-40, an action for damages under this chapter may be instituted at any time within two years after the loss was or should have been discovered. Provided, that if a claim for damages was filed and disallowed or rejected an action for damages filed under this chapter, based upon the same occurrence as the claim, may be instituted within three years after the loss was or should have been discovered.

(b) Jurisdiction for any action brought under this chapter is in the circuit court and brought in the county in which the act or omission occurred.

(c) In all actions brought pursuant to this chapter when an alleged joint tortfeasor is named as party defendant in addition to the governmental entity, the trier of fact must return a special verdict specifying the proportion of monetary liability of each defendant against whom liability is determined.

HISTORY: 1986 Act No. 463, Section 1; 1988 Act No. 352, Section 8.



SECTION 15-78-110. Statute of limitations.

Except as provided for in Section 15-3-40, any action brought pursuant to this chapter is forever barred unless an action is commenced within two years after the date the loss was or should have been discovered; provided, that if the claimant first filed a claim pursuant to this chapter then the action for damages based upon the same occurrence is forever barred unless the action is commenced within three years of the date the loss was or should have been discovered.

HISTORY: 1986 Act No. 463, Section 1; 1988 Act No. 352, Section 9.



SECTION 15-78-120. Limitation on liability; prohibition against recovery of punitive or exemplary damages or prejudgment interest; signature of attorney on pleadings, motions, or other papers.

(a) For any action or claim for damages brought under the provisions of this chapter, the liability shall not exceed the following limits:

(1) Except as provided in Section 15-78-120(a)(3), no person shall recover in any action or claim brought hereunder a sum exceeding three hundred thousand dollars because of loss arising from a single occurrence regardless of the number of agencies or political subdivisions involved.

(2) Except as provided in Section 15-78-120(a)(4), the total sum recovered hereunder arising out of a single occurrence shall not exceed six hundred thousand dollars regardless of the number of agencies or political subdivisions or claims or actions involved.

(3) No person may recover in any action or claim brought hereunder against any governmental entity and caused by the tort of any licensed physician or dentist, employed by a governmental entity and acting within the scope of his profession, a sum exceeding one million two hundred thousand dollars because of loss arising from a single occurrence regardless of the number of agencies or political subdivisions involved.

(4) The total sum recovered hereunder arising out of a single occurrence of liability of any governmental entity for any tort caused by any licensed physician or dentist, employed by a governmental entity and acting within the scope of his profession, may not exceed one million two hundred thousand dollars regardless of the number of agencies or political subdivisions or claims or actions involved.

(5) The provisions of Section 15-78-120(a)(3) and (a)(4) shall in no way limit or modify the liability of a licensed physician or dentist, acting within the scope of his profession, with respect to any action or claim brought hereunder which involved services for which the physician or dentist was paid, should have been paid, or expected to be paid at the time of the rendering of the services from any source other than the salary appropriated by the governmental entity or fees received from any practice plan authorized by the employer whether or not the practice plan is incorporated and registered with the Secretary of State.

(b) No award for damages under this chapter shall include punitive or exemplary damages or interest prior to judgment.

(c) In any claim, action, or proceeding to enforce a provision of this chapter, the signature of an attorney or party constitutes a certificate by him that he has read the pleading, motion, or other paper; that to the best of his knowledge, information, and belief formed after reasonable inquiry it is well-grounded in fact and is warranted by existing law or a good faith argument for the extension, modification, or reversal of existing law, and that it is not interposed for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation. If a pleading, motion, or other paper is not signed, it shall be stricken unless it is signed promptly after the omission is called to the attention of the pleader or movant. If a pleading, motion, or other paper is signed in violation of this rule, the court, upon motion or upon its own initiative, shall impose upon the person who signed it, a represented party, or both, an appropriate sanction, which may include an order to pay the other party or parties the amount of the reasonable expenses incurred because of the filing of the pleading, motion, or other paper, including a reasonable attorney's fee.

HISTORY: 1986 Act No. 463, Section 1; 1988 Act No. 352, Section 10; 1994 Act No. 380, Section 4; 1997 Act No. 155, Part II, Sections 55C, 55D.



SECTION 15-78-130. Defense of political subdivision which has not purchased insurance through Budget and Control Board.

The defense for a political subdivision against an action brought pursuant to this chapter, when the political subdivision does not purchase insurance through the Budget and Control Board, must be provided by the political subdivision or its designee.

HISTORY: 1986 Act No. 463, Section 1.



SECTION 15-78-140. Procurement of insurance by political subdivisions; exclusivity of remedies provided in this chapter.

(a) (Reserved)

(b) The political subdivisions of this State, in regard to tort and automobile liability, property and casualty insurance shall procure insurance to cover these risks for which immunity has been waived by (1) the purchase of liability insurance pursuant to Section 1-11-140; or (2) the purchase of liability insurance from a private carrier; or (3) self-insurance; or (4) establishing pooled self-insurance liability funds, by intergovernmental agreement, which may not be construed as transacting the business of insurance or otherwise subject to state laws regulating insurance. A pooled self-insurance liability pool is authorized to purchase specific and aggregate excess insurance. A pooled self-insurance liability fund must provide liability coverage for all employees of a political subdivision applying for participation in the fund. If the insurance is obtained other than pursuant to Section 1-11-140, it must be obtained subject to the following conditions:

(1) If the political subdivision does not procure tort liability insurance pursuant to Section 1-11-140, it must also procure its automobile liability and property and casualty insurance from other sources and shall not procure these coverages through the Budget and Control Board;

(2) If a political subdivision procures its tort liability insurance, automobile liability insurance, or property and casualty insurance through the Budget and Control Board, all liability exposures of the political subdivision as well as its property and casualty insurance must be insured with the Budget and Control Board;

(3) If the political subdivision, at any time, procures its tort liability, automobile liability, property, or casualty insurance other than through the Budget and Control Board and then subsequently desires to obtain this coverage with the Budget and Control Board, notice of its intention to so obtain this subsequent coverage must be provided the Budget and Control Board at least ninety days prior to the beginning of the coverage with the State Budget and Control Board. The other lines of insurance that the political subdivision is required to procure from the board are not required to commence until the coverage for that line of insurance expires. Any political subdivision may cancel all lines of insurance with the State Budget and Control Board if it gives ninety days' notice to the board. The Budget and Control Board may negotiate the insurance coverage for any political subdivision separate from the insurance coverage for other insureds.

(4) If any political subdivision cancels its insurance with the Budget and Control Board, it is entitled to an appropriate refund of the premium, less reasonable administrative cost.

(c) For any claim filed under this chapter, the remedy provided in Section 15-78-120 is exclusive. The immunity of the State and its political subdivisions, with regard to the seizure, execution, or encumbrance of their properties is reaffirmed.

HISTORY: 1986 Act No. 463, Section 1; 1997 Act No. 155, Part II, Section 55E.



SECTION 15-78-150. Authority of Budget and Control Board to purchase liability insurance; funding of purchase by participating governmental entities; premiums set according to risk; development of actuarial rating system plan.

(a) The Budget and Control Board is authorized to purchase liability insurance.

(b) The purchase of insurance must be funded by participating governmental entities by payment of premiums as required by the Budget and Control Board. The Budget and Control Board in setting these premiums shall rate the policy according to the risk involved with the general class of insured entity. The Budget and Control Board must develop an actuarial rating system plan based upon the classification of employee and the risk involved by class of employee which must be implemented by July 1, 1990.

HISTORY: 1986 Act No. 463, Section 1; 1987 Act No. 123, Section 2.



SECTION 15-78-160. Nonliability of Budget and Control Board where lack of insurance coverage results from agency's or political subdivision's failure to pay premium.

If an agency or political subdivision fails to pay any required premium within sixty days from the date the premium is invoiced, the State Budget and Control Board may cancel the policy for nonpayment of premium by mailing a notice of cancellation giving not less than thirty days' notice of the cancellation to the delinquent agency or political subdivision. Prior to the termination of the insurance coverage, notice of the impending termination also must be published in a newspaper of regular circulation in the county where the insured's headquarters is located. The State Budget and Control Board is not liable for any risk or loss occurring after the effective date of the cancellation.

HISTORY: 1986 Act No. 463, Section 1; 1996 Act No. 314, Section 3.



SECTION 15-78-170. Action or claim for death of person; division of recovery.

An action or claim for the death of a person may be brought under this chapter by the executor or administrator respectively, of the person's estate when death results from bodily injury if the bodily injury would have entitled the injured party to maintain an action or claim if death had not ensued. The provisions and limitations of this chapter are applicable to any such action or claim. Every action or claim must be for the benefit of the wife or husband and child, or children of the person whose death has been so caused and if there is no wife, husband, child, or children, then for the benefit of the parent or parents, and if there is none, then for the benefit of the heirs-at-law or the distributees of the person whose death has been so caused. Any amount recovered must be divided among the before-mentioned parties in those shares as they would have been entitled to if the deceased had died intestate and the amount recovered had been personal assets of his estate.

HISTORY: 1986 Act No. 463, Section 1.



SECTION 15-78-180. Applicability of chapter to causes of action arising before or after July 1, 1986.

The provisions of Chapter 78 of Title 15 of the 1976 Code shall only apply to those causes of action arising or accruing after the effective date of this chapter; provided, however, the provisions of Section 15-78-20(c) of the 1976 Code are applicable to all causes of action arising on or before the effective date of the chapter.

HISTORY: 1986 Act No. 463, Section 1.



SECTION 15-78-190. Compensation of plaintiff pursuant to underinsured or uninsured defendant provisions of plaintiff's insurance policy.

If the amount of the verdict or judgment is not satisfied by reason of the monetary limitations of this chapter upon recovery from the State or political subdivision thereof, the plaintiff's insurance company, subject to the underinsured and uninsured defendant provisions of the plaintiff's insurance policy, if any, shall compensate the plaintiff for the difference between the amount of the verdict or judgment and the payment by the political subdivision. If a cause of action is barred under Section 15-78-60 of the 1976 Code, the plaintiff's insurance company must compensate him for his losses subject to the aforementioned provisions of his insurance policy.

HISTORY: 1986 Act No. 463, Section 6.



SECTION 15-78-200. Exclusive and sole remedy for torts committed by employee of governmental entity while acting within scope of employee's official duty.

Notwithstanding any provision of law, this chapter, the "South Carolina Tort Claims Act", is the exclusive and sole remedy for any tort committed by an employee of a governmental entity while acting within the scope of the employee's official duty. The provisions of this chapter establish limitations on and exemptions to the liability of the governmental entity and must be liberally construed in favor of limiting the liability of the governmental entity.

HISTORY: 1997 Act No. 155, Part II, Section 55B.



SECTION 15-78-210. Rights and privileges preserved.

The provisions of Act 27 of 2005 do not affect any right, privilege, or provision of the South Carolina Tort Claims Act as contained in Chapter 78, Title 15 of the 1976 Code or the South Carolina Solicitation of Charitable Funds Act as contained in Chapter 56 of Title 33.

HISTORY: 2005 Act No. 27, Section 13, eff March 21, 2005.



SECTION 15-78-220. Rights and privileges not affected.

The provisions of Act 32 of 2005 do not affect any right, privilege, or provision of the South Carolina Tort Claims Act as contained in Chapter 78, Title 15 of the 1976 Code or the South Carolina Solicitation of Charitable Funds Act as contained in Chapter 56 of Title 33.

HISTORY: 2005 Act No. 32, Section 18, eff July 1, 2005.






CHAPTER 79 - MEDICAL MALPRACTICE ACTIONS

SECTION 15-79-110. Definitions.

As used in this chapter:

(1) "Ambulatory surgical facility" means a licensed, distinct, freestanding, self-contained entity that is organized, administered, equipped, and operated exclusively for the purpose of performing surgical procedures or related care, treatment, procedures, and/or services, by licensed health care providers, for which patients are scheduled to arrive, receive surgery or related care, treatment, procedures, and/or services, and be discharged on the same day. This term does not include abortion clinics.

(2) "Health care institution" means an ambulatory surgical facility, a hospital, an institutional general infirmary, a nursing home, and a renal dialysis facility.

(3) "Health care provider" means a physician, surgeon, osteopath, nurse, oral surgeon, dentist, pharmacist, chiropractor, optometrist, podiatrist, or any similar category of licensed health care provider, including a health care practice, association, partnership, or other legal entity.

(4) "Hospital" means a licensed facility with an organized medical staff to maintain and operate organized facilities and services to accommodate two or more nonrelated persons for the diagnosis, treatment, and care of such persons over a period exceeding twenty-four hours and provides medical and surgical care of acute illness, injury, or infirmity and may provide obstetrical care, and in which all diagnoses, treatment, or care are administered by or performed under the direction of persons currently licensed to practice medicine and surgery in the State of South Carolina. This term includes a hospital that provides specialized service for one type of care, such as tuberculosis, maternity, or orthopedics.

(5) "Institutional general infirmary" means a licensed facility which is established within the jurisdiction of a larger nonmedical institution and which maintains and operates organized facilities and services to accommodate two or more nonrelated students, residents, or inmates with illness, injury, or infirmity for a period exceeding twenty-four hours for the diagnosis, treatment, and care of such persons and which provides medical, surgical, and professional nursing care, and in which all diagnoses, treatment, or care are administered by or performed under the direction of persons currently licensed to practice medicine and surgery in the State of South Carolina.

(6) "Medical malpractice" means doing that which the reasonably prudent health care provider or health care institution would not do or not doing that which the reasonably prudent health care provider or health care institution would do in the same or similar circumstances.

(7) "Nursing home" means a licensed facility with an organized nursing staff to maintain and operate organized facilities and services to accommodate two or more unrelated persons over a period exceeding twenty-four hours which is operated either in connection with a hospital or as a freestanding facility for the express or implied purpose of providing skilled nursing services for persons who are not in need of hospital care. This term does not include assisted living, independent living, or community residential care facilities that do not provide skilled nursing services.

(8) "Renal dialysis facility" means an outpatient facility which offers staff assisted dialysis or training and supported services for self-dialysis to end-stage renal disease patients.

(9) "Skilled nursing services" means services that:

(a) are ordered by a physician;

(b) require the skills of technical or professional personnel such as registered nurses, licensed practical (vocational) nurses, physical therapists, occupational therapists, and speech pathologists or audiologists; and

(c) are furnished directly by, or under the supervision of such personnel.

HISTORY: 2005 Act No. 32, Section 5, eff July 1, 2005, for causes of action arising after that date.



SECTION 15-79-120. Mediation and arbitration.

At any time before a medical malpractice action is brought to trial, the parties shall participate in mediation governed by procedures established in the South Carolina Circuit Court Alternative Dispute Resolution Rules in effect at the time for the State or any portion of the State. Parties may also agree to participate in binding arbitration, nonbinding arbitration, early neutral evaluation, or other forms of alternative dispute resolution.

HISTORY: 2005 Act No. 32, Section 5, eff July 1, 2005, for causes of action arising after that date; 2006 Act No. 354, Section 3, eff June 9, 2006.



SECTION 15-79-125. Notice of Intent to File Suit as prerequisite to filing action; subpoena of medical of records; depositions; mandatory prelitigation mediation; initiating action; ADR participation.

(A) Prior to filing or initiating a civil action alleging injury or death as a result of medical malpractice, the plaintiff shall contemporaneously file a Notice of Intent to File Suit and an affidavit of an expert witness, subject to the affidavit requirements established in Section 15-36-100, in a county in which venue would be proper for filing or initiating the civil action. The notice must name all adverse parties as defendants, must contain a short and plain statement of the facts showing that the party filing the notice is entitled to relief, must be signed by the plaintiff or by his attorney, and must include any standard interrogatories or similar disclosures required by the South Carolina Rules of Civil Procedure. Filing the Notice of Intent to File Suit tolls all applicable statutes of limitations. The Notice of Intent to File Suit must be served upon all named defendants in accordance with the service rules for a summons and complaint outlined in the South Carolina Rules of Civil Procedure.

(B) After the Notice of Intent to File Suit is filed and served, all named parties may subpoena medical records and other documents potentially related to the medical malpractice claim pursuant to the rules governing the service and enforcement of subpoenas outlined in the South Carolina Rules of Civil Procedure. Upon leave of court, the named parties also may take depositions pursuant to the rules governing discovery outlined in the South Carolina Rules of Civil Procedure.

(C) Within ninety days and no later than one hundred twenty days from the service of the Notice of Intent to File Suit, the parties shall participate in a mediation conference unless an extension for no more than sixty days is granted by the court based upon a finding of good cause. Unless inconsistent with this section, the Circuit Court Alternative Dispute Resolution Rules in effect at the time of the mediation conference for all or any part of the State shall govern the mediation process, including compensation of the mediator and payment of the fees and expenses of the mediation conference. The parties otherwise are responsible for their own expenses related to mediation pursuant to this section.

(D) The circuit court has jurisdiction to enforce the provisions of this section.

(E) If the matter cannot be resolved through mediation, the plaintiff may initiate the civil action by filing a summons and complaint pursuant to the South Carolina Rules of Civil Procedure. The action must be filed:

(1) within sixty days after the mediator determines that the mediation is not viable, that an impasse exists, or that the mediation should end; or

(2) prior to expiration of the statute of limitations, whichever is later.

(F) Participation in the prelitigation mediation pursuant to this section does not alter or eliminate any obligation of the parties to participate in alternative dispute resolution after the civil action is initiated. However, there is no requirement for participation in more than one alternative dispute resolution forum following the filing of a summons and complaint to initiate a civil action in the matter.

HISTORY: 2005 Act No. 32, Section 5, eff July 1, 2005, for causes of action arising after that date.



SECTION 15-79-130. Report to licensing entity of expert testimony or evidence offered in bad faith or without reasonable basis.

If a judge finds that an expert health care provider or health care institution in a medical malpractice action in this State has offered testimony or evidence in bad faith or without a reasonable basis in fact or otherwise acted unethically in conjunction with testifying as an expert in deposition or at trial, the judge must report the expert to the state entity that licenses and regulates the profession of the expert or the type of health care entity represented by the expert.

HISTORY: 2005 Act No. 32, Section 5, eff July 1, 2005, for causes of action arising after that date.






CHAPTER 81 - SUCCESSOR ASBESTOS-RELATED LIABILITY FAIRNESS ACT

SECTION 15-81-110. Citation of act.

This act may be cited as the "Successor Asbestos-Related Liability Fairness Act".

HISTORY: 2006 Act No. 280, Section 1, eff May 23, 2006, applicable to civil actions asserting an asbestos claim filed on or after that date.



SECTION 15-81-120. Definitions.

For the purposes of this chapter:

(1) "Asbestos claim" means a claim for damages, losses, indemnification, contribution, or other relief arising out of, based on, or related to asbestos, including:

(a) the health effects of exposure to asbestos, including a claim for:

(i) personal injury or death;

(ii) mental or emotional injury;

(iii) risk of disease or other injury; or

(iv) the costs of medical monitoring or surveillance to the extent these claims are recognized pursuant to state law;

(b) a claim made by or on behalf of a person exposed to asbestos, or a representative, spouse, parent, child, or other relative of the person; and

(c) a claim for damage or loss caused by the installation, presence, or removal of asbestos.

(2) "Corporation" means a corporation for profit, including a domestic corporation organized pursuant to the laws of this State, or a foreign corporation organized pursuant to laws other than the laws of this State.

(3) "Successor" means a corporation that assumes or incurs or has assumed or incurred successor asbestos-related liabilities.

(4) "Successor asbestos-related liabilities" means liabilities, whether known or unknown, asserted or unasserted, absolute or contingent, accrued or unaccrued, liquidated or unliquidated, or due or to become due, which are related to an asbestos claim and were assumed or incurred by a corporation as a result of, or in connection with, a merger or consolidation, or the plan of merger or consolidation related to the merger or consolidation, with or into another corporation, or which are related to an asbestos claim based on the exercise of control or the ownership of stock of the corporation before the merger or consolidation. The term includes liabilities that, after the time of the merger or consolidation for which the fair market value of total gross assets is determined pursuant to Section 15-81-140, were or are paid or otherwise discharged, or committed to be paid or otherwise discharged, by or on behalf of the corporation, or by a successor of the corporation, or by or on behalf of a transferor, in connection with settlements, judgments, or other discharges in this State or another jurisdiction.

(5) "Transferor" means a corporation from which successor asbestos-related liabilities are or were assumed or incurred.

HISTORY: 2006 Act No. 280, Section 1, eff May 23, 2006, applicable to civil actions asserting an asbestos claim filed on or after that date.



SECTION 15-81-130. Applicability of limitations granted successor.

(A) The limitations of Section 15-81-140 apply to a corporation that is a successor and became a successor before January 1, 1972, or is a successor of that corporation's successors.

(B) The limitations of Section 15-81-140 do not apply to:

(1) workers' compensation benefits paid by or on behalf of an employer to an employee pursuant to Title 42, or a comparable workers' compensation law of another jurisdiction;

(2) a claim against a corporation that does not constitute a successor asbestos-related liability;

(3) an insurance company, as defined in Chapter 1, Title 38;

(4) an obligation pursuant to the National Labor Relations Act, as amended, or pursuant to a collective bargaining agreement; or

(5) a successor that after a merger or consolidation continued in the business of mining asbestos, in the business of selling or distributing asbestos fibers, or in the business of manufacturing, distributing, removing, or installing asbestos-containing products that were the same or substantially the same as those products previously manufactured, distributed, removed, or installed by the transferor.

HISTORY: 2006 Act No. 280, Section 1, eff May 23, 2006, applicable to civil actions asserting an asbestos claim filed on or after that date.



SECTION 15-81-140. Limitation of cumulative successor asbestos-related liabilities of corporation.

(A) Except as further limited in subsection (B), the cumulative successor asbestos-related liabilities of a corporation are limited to the fair market value of the total gross assets of the transferor determined as of the time of the merger or consolidation. The corporation is not responsible for successor asbestos-related liabilities in excess of this limitation.

(B) If the transferor assumed or incurred successor asbestos-related liabilities in connection with a prior merger or consolidation with a prior transferor, the fair market value of the total assets of the prior transferor, determined as of the time of the earlier merger or consolidation, will be substituted for the limitation provided in subsection (A) for purposes of determining the limitation of liability of a corporation.

HISTORY: 2006 Act No. 280, Section 1, eff May 23, 2006, applicable to civil actions asserting an asbestos claim filed on or after that date.



SECTION 15-81-150. Establishing fair market value of total gross assets.

(A) A corporation may establish the fair market value of total gross assets for the purpose of the limitations pursuant to Section 15-81-140 through a method reasonable under the circumstances, including:

(1) by reference to the going concern value of the assets or to the purchase price attributable to or paid for the assets in an arm's-length transaction; or

(2) in the absence of other readily available information from which fair market value can be determined, by reference to the value of the assets recorded on a balance sheet.

(B) Total gross assets include intangible assets.

(C) Total gross assets include the aggregate coverage pursuant to applicable liability insurance that was issued to the transferor whose assets are being valued for purposes of this section, which insurance has been collected or is collectible to cover successor asbestos-related liabilities except compensation for liabilities arising from a worker's exposure to asbestos solely during the course of his employment by the transferor. A settlement of a dispute concerning the insurance coverage entered into by a transferor or successor with the insurers of the transferor before the effective date of this act is determinative of the aggregate coverage of liability insurance to be included in the calculation of the transferor's total gross assets.

HISTORY: 2006 Act No. 280, Section 1, eff May 23, 2006, applicable to civil actions asserting an asbestos claim filed on or after that date.



SECTION 15-81-160. Annual rate of adjustment of fair market value.

(A) Except as provided in subsections (B), (C), and (D), the fair market value of total gross assets at the time of a merger or consolidation will increase annually at a rate equal to the sum of:

(1) the prime rate as listed in the first edition of the Wall Street Journal published for each calendar year since the merger or consolidation, unless the prime rate is not published in that edition of the Wall Street Journal, in which case a reasonable determination of the prime rate on the first day of the year may be used; and

(2) one percent.

(B) The rate provided in subsection (A) may not be compounded.

(C) The adjustment of fair market value of total gross assets continues as provided pursuant to the provisions of subsection (A) until the date the adjusted value is first exceeded by the cumulative amounts of successor asbestos-related liabilities paid or committed to be paid by or on behalf of the corporation or a predecessor, or by or on behalf of a transferor, after the time of the merger or consolidation for which the fair market value of total gross assets is determined.

(D) No adjustment of the fair market value of total gross assets may be applied to liability insurance otherwise included in the definition of total gross assets by Section 15-81-150(C).

HISTORY: 2006 Act No. 280, Section 1, eff May 23, 2006, applicable to all civil actions asserting an asbestos claim filed on or after that date.









Title 16 - Crimes and Offenses

CHAPTER 1 - FELONIES AND MISDEMEANORS; ACCESSORIES

SECTION 16-1-10. Categorization of felonies and misdemeanors; exemptions.

(A) Felonies are classified, for the purpose of sentencing, into the following six categories:

(1) Class A felonies

(2) Class B felonies

(3) Class C felonies

(4) Class D felonies

(5) Class E felonies

(6) Class F felonies

(B) Misdemeanors are classified, for the purpose of sentencing, into the following three categories:

(1) Class A misdemeanors

(2) Class B misdemeanors

(3) Class C misdemeanors

(C) All offenses with a term of imprisonment of less than one year are misdemeanors and exempt from the classification system.

(D) The following offenses are classified as exempt under subsections (A) and (B):

10-11-325(B)(1) Detonating an explosive or destructive device or igniting

an incendiary device upon the capitol grounds or within

the capitol building resulting in death of a person

where there was malice aforethought

12-21-6000(B) Possessing marijuana or controlled substances without

appropriate stamps

16-1-40 Accessory before the fact

16-3-10 Murder

16-3-85(C)(1) Causing the death of a child by abuse or neglect

16-3-210(B) Assault and battery by mob in the first degree

16-3-655(C)(1) Engaging in Criminal Sexual Conduct with a minor in the

First Degree

16-3-910 Kidnapping (if sentenced for murder)

16-3-1083(A)(2)(a) Violent crime that carries the death of, or bodily injury

to in utero child

16-3-1280 False claim

16-3-2020(E) Trafficking in persons - 3rd or subsequent offense

16-7-10 Acts considered unlawful in area designated by Governor in

emergency--looting

16-7-10(A)(2) Looting during state of emergency

16-9-290 Accepting bribes for purposes of procuring public office

16-11-311(B) Burglary--First degree

16-11-370 Robbery of operators of vehicles for hire

16-11-580(C)(1) Forest products violation (value more than $1,000 but less

than $5,000) 1st offense

16-11-580(D)(1) Forest products violation (value at least $5,000) - 1st

offense

16-13-80 Larceny of a bicycle valued more than $2,000

16-15-20 Incest

16-15-110(3) Prostitution--third or subsequent offense

16-17-735 False assertion of authority of law, in attempt to

intimidate or hinder state or local official in

discharge of duties, by threats or use of sham legal

process.

16-23-715(1) Use of weapons of mass destruction resulting in death

16-23-715(2) Use of weapons of mass destruction not resulting in death

16-23-720(A)(1) Detonating a destructive device or causing an explosion,

or aiding, counseling, or procuring an explosion by

means of detonation of a destructive device which

results in death of a person where there was malice

aforethought

23-3-470(B) (1) Failure of sex offender to register--First offense

23-3-470(B) (2) Failure of sex offender to register--Second offense

23-36-170(c), (d) Penalty (violation of South Carolina Explosives Control

Act)

23-3-650(C) Willful disclosure of certain information contained in

State DNA Database to a person not entitled to receive

it

23-3-650(D) Willfully obtaining DNA information contained in State DNA

Database without authorization

Third, fourth, or subsequent offenses

24-13-430(A) Inciting prisoners to riot

25-1-2957 Recklessly endangering the life of another

25-7-30 Giving information respecting national or state defense to

foreign contacts during war

38-25-330 Violation of a provision contained in the provisions

relating to the unauthorized transaction of insurance

business

38-41-20 Multiple employer self-insured health plan transacting

business without a license

39-15-1190(C) Knowing and willfully using an object or tool to produce

or reproduce a counterfeit mark or possessing an object

with intent to produce or reproduce a counterfeit mark

39-22-90(A)(8) State warehouse system violation

40-55-170(A) Practicing psychology without being licensed as required

by chapter

44-4-530(C) Failure of persons subject to quarantine to comply

44-4-530(D) Entry into isolation or quarantine are by unauthorized

person

44-53-370(e)(1)(a)3 Prohibited Acts A, penalties (trafficking in marijuana, 10

pounds or more, but less than 100 pounds)

Third or subsequent offenses

44-53-370(e)(1)(b) Prohibited Acts A, penalties (trafficking in marijuana,

100 pounds or more of marijuana, but less than 2,000

pounds)

44-53-370(e)(1)(c) Prohibited Acts A, (trafficking in marijuana, 2000 pounds

or more, but less than 10,000 pounds)

44-53-370(e)(1)(d) Prohibited Acts A, penalties (trafficking in marijuana,

10,000 pounds of marijuana or more)

44-53-370(e)(2)(a)3 Prohibited Acts A, penalties (trafficking in cocaine, 10

grams or more, but less than 28 grams)

Third or subsequent offense

44-53-370(e)(2)(b)3 Prohibited Acts A, penalties (trafficking in cocaine, 28

grams or more, but less than 100 grams)

44-53-370(e)(2)(c) Prohibited Acts A, penalties (trafficking in cocaine, 100

grams or more, but less than 200 grams)

44-53-370(e)(2)(d) Prohibited Acts A, penalties (trafficking in cocaine, 200

grams or more, but less than 400 grams)

44-53-370(e)(2)(e) Prohibited Acts A, penalties (trafficking in cocaine, 400

grams or more)

44-53-370(e)(3)(a)2 Prohibited Acts A, penalties (trafficking in illegal

drugs, 4 grams or more, but less than 14 grams)

Second or subsequent offense

44-53-370(e)(3)(b) Prohibited Acts A, penalties (trafficking in illegal

drugs, 14 grams or more, but less than 28 grams)

44-53-370(e)(3)(c) Prohibited Acts A, penalties (trafficking in illegal

drugs, 28 grams or more)

44-53-370(e)(4)(a)2 Prohibited Acts A, penalties (trafficking in methaqualone,

15 grams or more, but less than 150 grams)

Second or subsequent offense

44-53-370(e)(4)(b) Prohibited Acts A, penalties (trafficking in methaqualone,

150 grams but less than 1,500 grams)

44-53-370(e)(4)(c) Prohibited Acts A, penalties (trafficking in methaqualone,

possession of 1,500 grams, but less than 15 kilograms of

methaqualone)

44-53-370(e)(4)(d) Prohibited Acts A, penalties (trafficking in methaqualone,

15 kilograms or more)

44-53-370(e)(5)(c) Prohibited Acts, penalties (trafficking in LSD, 1,000

dosage units or more)

44-53-375(C)(1)(c) Trafficking in ice, crank, or crack cocaine 10 grams or

more, but less than 28 grams

Third or subsequent offense

44-53-375(C)(2)(c) Trafficking in ice, crank, or crack cocaine 28 grams or

more, but less than 100 grams

Third or subsequent offense

44-53-375(C)(3) Trafficking in ice, crank, or crack cocaine 100 grams or

more, but less than 200 grams

44-53-375(C)(4) Trafficking in ice, crank, or crack cocaine 200 grams or

more, but less than 400 grams

44-53-375(C)(5) Trafficking in ice, crank, or crack cocaine 400 grams or

more

44-53-420 Attempting or conspiring to commit an offense made

unlawful by Title 44, Chapter 53, Article 3

46-9-90 State Pest Commission violation, second offense

46-21-655 Seed certification violations

47-3-950 Wrongfully obtaining or exerting unauthorized control over

a guide dog or service animal

47-19-120(a) Interference with person performing official duties under

chapter concerning Poultry Products Inspection Law

(Violation of Sections 47-19-70 through 47-19-110)

56-5-2780(B)(1) Unlawfully passing a stopped school bus where great bodily

injury results

56-5-2947 Child endangerment

56-5-5670(H)(1) Unlawful disposal of a vehicle - 2nd or subsequent offense

56-5-5670(H)(2) Falsifying information on an application, form, or

affidavit required for the disposal of a vehicle

56-5-5945(H)(1) Unlawful disposal of a vehicle - 2nd or subsequent offense

56-5-5945(H)(2) Falsifying information on an application, form, or

affidavit required for the disposal of a vehicle

56-15-590 Failure of a motor vehicle auction to keep required

records or make them available for inspection

58-17-4090 Death that results from obstructing a railroad

63-11-90 Violations of provisions contained in Title 63, Chapter

11, Article 1

63-13-170 Violation of childcare facilities requirements

63-13-1080 Childcare operator refusing inspection and violating fire

and health safety requirements

HISTORY: 1962 Code Section 16-11; 1960 (51) 1602, 1917; 1969 (56) 730; 1972 (57) 2597; 1980 Act No. 511, Section 2; 1981 Act No. 33, Section 3; 1983 Act No. 114, Section 5; 1983 Act No. 133, Section 2; 1984 Act No. 474, Section 2; 1984 Act No. 477, Section 2; 1985 Act No. 159, Sections 1, 2, 4; 1985 Act No. 201, Part II, Section 32B; 1986 Act No. 491, Section 7; 1987 Act No. 16 Section 8; 1987 Act No. 128 Section 5; 1987 Act No. 168 Section 6; 1988 Act No. 311, Section 2; 1988 Act No. 457, Section 2; 1988 Act No. 490, Section 16; 1989 Act No. 42, Section 2; 1989 Act No. 74, Section 2; 1989 Act No. 88, Section 2; 1989 Act No. 115, Section 2; 1989 Act No. 148, Section 26; 1989 Act No. 189, Part II, Section 43 sub 38; 1990 Act No. 389, Section 2; 1990 Act No. 456, Section 3; 1990 Act No. 604, Section 14; 1991 Act No. 73, Section 3; 1991 Act No. 138, Section 2; 1991 Act No. 248, Section 4; 1992 Act No. 327, Section 2; 1992 Act No. 374, Section 2; 1992 Act No. 412, Section 2; 1993 Act No. 184, Section 1; 1993 Act No. 164, Part II, Section 19B; 1993 Act No. 164, Part II, Section 70B.



SECTION 16-1-20. Penalties for classes of felonies.

(A) A person convicted of classified offenses, must be imprisoned as follows:

(1) for a Class A felony, not more than thirty years;

(2) for a Class B felony, not more than twenty-five years;

(3) for a Class C felony, not more than twenty years;

(4) for a Class D felony, not more than fifteen years;

(5) for a Class E felony, not more than ten years;

(6) for a Class F felony, not more than five years;

(7) for a Class A misdemeanor, not more than three years;

(8) for a Class B misdemeanor, not more than two years;

(9) for a Class C misdemeanor, not more than one year.

(B) For all offenders sentenced on or after July 1, 1993, the minimum term of imprisonment required by law does not apply to the offenses listed in Sections 16-1-90 and 16-1-100 unless the offense refers to a mandatory minimum sentence or the offense prohibits suspension of any part of the sentence. Offenses listed in Section 16-1-10(C) and (D) are exempt and minimum terms of imprisonment are applicable. No sentence of imprisonment precludes the timely execution of a death sentence.

(C) This chapter does not apply to the minimum sentences established for fines or community service.

HISTORY: 1962 Code Section 16-12; 1960 (51) 1602; 1993 Act No. 184, Section 2; 1995 Act No. 7, Part I Section 1.



SECTION 16-1-30. Classification of new statutory offenses.

All criminal offenses created by statute after July 1, 1993, must be classified according to the maximum term of imprisonment provided in the statute and pursuant to Sections 16-1-10 and 16-1-20, except as provided in Section 16-1-10(D).

HISTORY: 1962 Code Section 16-13; 1960 (51) 1602; 1993 Act No. 184, Section 3.



SECTION 16-1-40. Accessory.

A person who aids in the commission of a felony or is an accessory before the fact in the commission of a felony by counseling, hiring, or otherwise procuring the felony to be committed is guilty of a felony and, upon conviction, must be punished in the manner prescribed for the punishment of the principal felon.

HISTORY: 1962 Code Section 16-1; 1952 Code Section 16-1; 1942 Code Section 1936; 1932 Code Section 1936; Cr. C. '22 Section 919; Cr. C. '12 Section 919; Cr. C. '02 Section 634; G. S. 2610; R. S. 521; 1714 (2) 48; 1993 Act No. 184, Section 4.



SECTION 16-1-50. Indictment and conviction of accessories.

A person who counsels, hires, or otherwise procures a felony to be committed may be indicted and convicted:

(1) as an accessory before the fact either with the principal felon or after his conviction; or

(2) of a substantive felony, whether the principal felon has or has not been convicted or is or is not amenable to justice, and may be punished as if convicted of being an accessory before the fact.

HISTORY: 1962 Code Section 16-2; 1952 Code Section 16-2; 1942 Code Section 1937; 1932 Code Section 1937; Cr. C. '22 Section 920; Cr. C. '12 Section 920; Cr. C. '02 Section 635; G. S. 2611; R. S. 522; 1712 (2) 484; 1993 Act No. 184, Section 5.



SECTION 16-1-55. Classification of accessory crimes.

A person who commits the offense of accessory after the fact must be punished based upon the classification below the punishment provided for the principal offense, except for Class A, Class B, and Class C felonies or murder. If the principal offense is a Class A, Class B, or Class C felony or murder, the penalty must be as prescribed for a Class D felony.

HISTORY: 1993 Act No. 184, Section 6.



SECTION 16-1-57. Classification of third or subsequent conviction of certain property crimes.

A person convicted of an offense for which the term of imprisonment is contingent upon the value of the property involved must, upon conviction for a third or subsequent offense, be punished as prescribed for a Class E felony.

HISTORY: 1993 Act No. 184, Section 7; 1995 Act No. 7, Part I Section 2.



SECTION 16-1-60. Violent crimes defined.

For purposes of definition under South Carolina law, a violent crime includes the offenses of: murder (Section 16-3-10); attempted murder (Section 16-3-29); assault and battery by mob, first degree, resulting in death (Section 16-3-210(B)), criminal sexual conduct in the first and second degree (Sections 16-3-652 and 16-3-653); criminal sexual conduct with minors, first, second, and third degree (Section 16-3-655); assault with intent to commit criminal sexual conduct, first and second degree (Section 16-3-656); assault and battery with intent to kill (Section 16-3-620); assault and battery of a high and aggravated nature (Section 16-3-600(B)); kidnapping (Section 16-3-910); trafficking in persons (Section 16-3-930); voluntary manslaughter (Section 16-3-50); armed robbery (Section 16-11-330(A)); attempted armed robbery (Section 16-11-330(B)); carjacking (Section 16-3-1075); drug trafficking as defined in Section 44-53-370(e) or trafficking cocaine base as defined in Section 44-53-375(C); manufacturing or trafficking methamphetamine as defined in Section 44-53-375; arson in the first degree (Section 16-11-110(A)); arson in the second degree (Section 16-11-110(B)); burglary in the first degree (Section 16-11-311); burglary in the second degree (Section 16-11-312(B)); engaging a child for a sexual performance (Section 16-3-810); homicide by child abuse (Section 16-3-85(A)(1)); aiding and abetting homicide by child abuse (Section 16-3-85(A)(2)); inflicting great bodily injury upon a child (Section 16-3-95(A)); allowing great bodily injury to be inflicted upon a child (Section 16-3-95(B)); criminal domestic violence of a high and aggravated nature (Section 16-25-65); abuse or neglect of a vulnerable adult resulting in death (Section 43-35-85(F)); abuse or neglect of a vulnerable adult resulting in great bodily injury (Section 43-35-85(E)); taking of a hostage by an inmate (Section 24-13-450); detonating a destructive device upon the capitol grounds resulting in death with malice (Section 10-11-325(B)(1)); spousal sexual battery (Section 16-3-615); producing, directing, or promoting sexual performance by a child (Section 16-3-820); sexual exploitation of a minor first degree (Section 16-15-395); sexual exploitation of a minor second degree (Section 16-15-405); promoting prostitution of a minor (Section 16-15-415); participating in prostitution of a minor (Section 16-15-425); aggravated voyeurism (Section 16-17-470(C)); detonating a destructive device resulting in death with malice (Section 16-23-720(A)(1)); detonating a destructive device resulting in death without malice (Section 16-23-720(A)(2)); boating under the influence resulting in death (Section 50-21-113(A)(2)); vessel operator's failure to render assistance resulting in death (Section 50-21-130(A)(3)); damaging an airport facility or removing equipment resulting in death (Section 55-1-30(3)); failure to stop when signaled by a law enforcement vehicle resulting in death (Section 56-5-750(C)(2)); interference with traffic-control devices, railroad signs, or signals resulting in death (Section 56-5-1030(B)(3)); hit and run resulting in death (Section 56-5-1210(A)(3)); felony driving under the influence or felony driving with an unlawful alcohol concentration resulting in death (Section 56-5-2945(A)(2)); putting destructive or injurious materials on a highway resulting in death (Section 57-7-20(D)); obstruction of a railroad resulting in death (Section 58-17-4090); accessory before the fact to commit any of the above offenses (Section 16-1-40); and attempt to commit any of the above offenses (Section 16-1-80). Only those offenses specifically enumerated in this section are considered violent offenses.

HISTORY: 1986 Act No. 462, Section 33; 1995 Act No. 7, Part I Section 3; 1995 Act No. 83, Section 9; 1997 Act No. 113, Section 3; 1997 Act No. 136, Section 2; 1998 Act No. 402, Section 2; 2000 Act No. 261, Section 3; 2002 Act No. 176, Section 3, eff March 5, 2002; 2003 Act No. 92, Section 2, eff January 1, 2004; 2005 Act No. 127, Section 1, eff June 7, 2005; 2006 Act No. 379, Section 2, eff June 9, 2006; 2010 Act No. 273, Section 26, eff June 2, 2010; 2010 Act No. 289, Section 1, eff June 11, 2010; 2012 Act No. 255, Section 2, eff June 18, 2012.



SECTION 16-1-70. Nonviolent crimes.

For purposes of definition under South Carolina law a nonviolent crime is all offenses not specifically enumerated in Section 16-1-60.

HISTORY: 1986 Act No. 462, Section 34.



SECTION 16-1-80. Offense of attempt punished as principal offense.

A person who commits the common law offense of attempt, upon conviction, must be punished as for the principal offense.

HISTORY: 1993 Act No. 184, Section 9.



SECTION 16-1-90. Crimes classified as felonies.

(A) The following offenses are Class A felonies and the maximum terms established for a Class A felony, not more than thirty years, as set forth in Section 16-1-20(A), apply:

10-11-325(B)(2) Detonating an explosive or destructive device or

igniting an incendiary device upon the capitol

grounds or within the capitol building resulting

in death to a person where there was not malice

aforethought

16-3-50 Manslaughter--voluntary

16-3-29 Attempted murder

16-3-652 Criminal sexual conduct

First degree

16-3-655(C)(2) Criminal sexual conduct, 1st degree, with minor

less than 16, 2nd offense

16-3-656 Assault with intent to commit criminal sexual

conduct

First degree

16-3-658 Criminal sexual conduct where victim is legal

spouse (separated)

First degree

16-3-910 Kidnapping

16-3-920 Conspiracy to commit kidnapping

16-3-1050(F) Abuse or neglect of a vulnerable adult resulting

in death

16-3-1075(B)(2) Carjacking (great bodily injury)

16-3-2020(D) Trafficking in persons - 2nd offense

16-11-110(A) Arson in the first degree

16-11-330(A) Robbery while armed with a deadly weapon

16-11-380(A) Entering bank with intent to steal money,

securities for money, or property, by force,

intimidation, or threats

16-11-390 Safecracking

16-11-523(D)(2) Injuring real property when illegally obtaining

nonferrous metals and the act results in the

death of a person

16-13-385(E)(2) Tampering with a utility meter that results in

death of another person

16-23-720(A)(2) Detonating a destructive device or causing an

explosion, or intentionally aiding, counseling,

or procuring an explosion by means of detonation

of a destructive device which results in the

death of a person where there was not malice

aforethought

24-13-450 Taking of a hostage by an inmate

25-7-30 Giving information respecting national or state

defense to foreign contacts in time of war

25-7-40 Gathering information for an enemy

43-35-85(F), 16-3-1050(F) Abuse or neglect of a vulnerable adult resulting

in death

44-53-370 Prohibited Acts A, penalties (b)(1) (narcotic

drugs in Schedules I(b) and (c), LSD, and

Schedule II) second, third, or subsequent

offense

44-53-370(e)(2)(a)2 Prohibited Acts A, penalties (trafficking in

cocaine, 10 grams or more but less than 28

grams)

Second offense

44-53-370(e)(2)(b)2 Prohibited Acts, penalties (trafficking in

cocaine, 28 grams or more but less than 100

grams)

Second offense

44-53-370(e)(5)(a)2 Prohibited Acts, penalties (trafficking in LSD,

100 dosage units or more but less than 500

dosage units)

Second offense

44-53-370(e)(5)(b)2 Prohibited Acts, penalties (trafficking in LSD,

500 dosage units or more but less than 1,000

dosage units)

Second offense

44-53-370(e)(5)(a)3 Prohibited Acts, penalties (trafficking in LSD,

100 dosage units or more, but less than 500

dosage units)

Third or subsequent offense

44-53-370(e)(5)(b)3 Prohibited Acts, penalties (trafficking in LSD,

500 dosage units or more, but less than 1,000

dosage units)

Third or subsequent offense

44-53-370(e)(6)(d) Prohibited Acts, penalties (trafficking in

flunitrazepam, 5 kilograms or more)

44-53-370(e)(8)(a)(ii) Trafficking in MDMA or ecstasy, 100 dosage units

but less than 500--Second offense

44-53-370(e)(8)(a)(iii) Trafficking in MDMA or ecstasy, 100 dosage units

but less than 500--Third or subsequent offense

44-53-370(e)(8)(b)(ii) Trafficking in MDMA or ecstasy, 100 dosage units

but less than 1000--Third or subsequent offense

44-53-370(e)(8)(b)(iii) Trafficking in MDMA or ecstasy, 100 dosage units

but less than 1000--Third or subsequent offense

44-53-370(g)(1)(b) Prohibited Acts A, penalties (distribution of

narcotic drugs in Schedules I(b) and (c), LSD,

and Schedule II with intent to commit a crime)

Second offense

44-53-370(g)(1)(c) Prohibited Acts A, penalties (distribution of

narcotic drugs in Schedules I(b) and (c), LSD,

and Schedule II with intent to commit a crime)

Third or subsequent offense

44-53-375(B)(2) Manufacture, distribution of methamphetamine or

cocaine base, second offense

44-53-375(B)(3) Manufacture, distribution, etc., methamphetamine,

or cocaine base

Third or subsequent offense

44-53-375(C)(1)(b) Trafficking in ice, crank, or crack cocaine (10

grams or more but less than 28 grams)

Second offense

44-53-375(C)(2)(b) Trafficking in ice, crank, or crack cocaine (28

grams or more but less than 100 grams)

44-53-375(E)(a)(ii) and Trafficking in nine grams or more, but less than

(iii) twenty-eight grams of ephedrine,

pseudoephedrine, or phenylpropanolamine second

of subsequent offense

44-53-375(F)(1)(e) Trafficking in four hundred grams or more of

ephedrine, pseudoephedrine, or

phenylpropanolamine

Second offense

55-1-30(3) Unlawful removing or damaging of airport facility

or equipment when death results

56-5-1030(B)(3) Interference with traffic-control devices or

railroad signs or signals prohibited when death

results from violation

58-7-60(D)(2) Unlawful appropriation of gas that results in the

death of another person

58-7-70(E)(2) Wrongful use of gas and interference with gas

meters that results in death of another person

58-17-4090 Penalty for obstruction of railroad

(B) The following offenses are Class B felonies and the maximum terms established for a Class B felony, not more than twenty-five years, as set forth in Section 16-1-20(A), apply:

10-11-325(B)(3) Detonating an explosive or destructive device or

igniting an incendiary device upon the capitol

ground or within the capitol building resulting in

injury to a person

10-11-325(B)(4) Detonating an explosive or destructive device or

igniting an incendiary device upon the capitol

grounds or within the capitol building resulting in

damage to real or personal property

16-3-210(C) Assault and battery by mob in the second degree

16-11-110(B) Arson in the second degree

16-23-720(A)(3) Detonating a destructive device, or causing an

explosion, or aiding, counseling, or procuring an

explosion by means of detonation of a destructive

device resulting in injury to a person

16-23-720(B) Causing an explosion by means of a destructive device,

or aiding, counseling, or procuring an explosion by

means of a destructive device which results in

damage to real or personal property, or attempting

to injure a person or damage or destroy real or

property by means of a destructive device

44-53-370(e)(1)(a)(3) Trafficking in marijuana, 10 pounds or more (third or

subsequent offense)

44-53-370(e)(2)(b)1 Prohibited Acts, penalties (trafficking in cocaine, 28

grams or more, but less than 100 grams)

First offense

44-53-370(e)(3)(a)1 Prohibited Acts A, penalties (trafficking in illegal

drugs, 4 grams or more, but less than 14 grams)

44-53-370(e)(5)(b)1 Prohibited Acts, penalties (trafficking in LSD, 500

dosage units or more, but less than 1000 dosage

units)

First offense

44-53-370(e)(6)(a)(2) Prohibited Acts, penalties (trafficking in

flunitrazepam, 1 gram)

Second or subsequent offense

44-53-370(e)(6)(c) Prohibited Acts, penalties (trafficking in

flunitrazepam, 1000 grams but less than 5 kilograms)

44-53-370(e)(7)(b) Trafficking in gamma hydroxybutyric acid (second or

subsequent offense)

44-53-370(e)(8)(b)(i) Trafficking in MDMA or ecstasy, 100 dosage units but

less than 1000--First offense

44-53-370(e)(8)(c) Trafficking in MDMA or ecstasy, 1000 or more dosage

units

44-53-370(g)(2)(c) Prohibited Acts A, penalties (distribution of

controlled substances with intent to commit a crime)

Third or subsequent offense

44-53-375(E)(1)(b)(i) Trafficking in twenty-eight grams or more, but less

and (c) than four hundred grams of ephedrine,

pseudoephedrine, or phenylpropanolamine

44-53-375(C)(2)(a) Trafficking in ice, crank, crack cocaine 28 grams or

more, but less than 100 grams

First offense

50-21-113(A)(2) Operating or controlling a moving water device while

under the influence of alcohol, drugs, or a

combination of both when death results

50-21-130(A)(3) Failure of an operator of a vessel involved in a

collision resulting in death to stop and render

assistance

56-5-750(C)(2) Failure to stop for a law enforcement vehicle (death

occurs)

56-5-1210(A)(3) Failure to stop a vehicle involved in an accident when

death occurs

56-5-2945(A)(2) Causing great bodily injury or death by operating

vehicle while under influence of drugs or alcohol,

death resulting

(C) The following offenses are Class C felonies and the maximum terms established for a Class C felony, not more than twenty years, as set forth in Section 16-1-20(A), apply:

16-3-70 Administering or attempting to administer poison

16-3-75 Unlawful and malicious tampering with human drug

product or food

16-3-85(C)(2) Aiding in the death of a child by abuse or neglect

16-3-95(A) Inflicting great bodily injury upon a child

16-3-600(B) Aggravated assault and battery

16-3-653 Criminal sexual conduct

Second degree

16-3-655(C)(3) Criminal sexual conduct, 2nd degree, with minor between

11 and 14 or at least 14 and less than 16 if actor in

familial or custodial position

16-3-656 Assault with intent to commit criminal sexual conduct

Second degree

16-3-658 Criminal sexual conduct in second degree where victim

is legal spouse (separated)

16-3-810 Engaging child under 18 for sexual performance

16-3-1075(B)(1) Carjacking

16-11-330(B) Attempted armed robbery

16-11-350 Train robbery by stopping train

16-11-360 Robbery after entry upon train

16-11-380(B) Stealing money, securities for money, or property, by

force, intimidation, or threats, from a person who

has just used a bank night depository, an ATM, or

another automated banking device

16-13-135(E)(2) Retail theft-second or subsequent offense

16-15-395 Sexual exploitation of a minor

16-15-415 Promoting prostitution of a minor

25-7-30 Giving information respecting national or state defense

to foreign contacts (violation during peacetime)

44-53-370(b)(2) Prohibited Acts A, penalties (manufacture or possession

of other substances in Schedule I, II, III, with

intent to distribute)

Third or subsequent offense

44-53-370(e)(1)(a)2 Prohibited Acts A, penalties (trafficking in marijuana,

10 pounds or more, but less than 100 pounds)

Second offense

44-53-370(e)(6)(b) Prohibited Acts, penalties (trafficking in

flunitrazepam, 100 grams but less than 1000 grams)

44-53-370(g)(1)(a) Prohibited Acts A, penalties (distribution of narcotic

drugs in Schedules I(b) and (c), LSD, and Schedule II

with intent to commit a crime)

First offense

44-53-370(g)(2)(b) Prohibited Acts A, penalties (distribution of

controlled substances with intent to commit a crime)

Second offense

44-53-440 Distribution of controlled substance under Sections

44-53-370(a) and 44-53-375(B) to persons under 18

44-53-475 Transportation or attempt to transfer monetary

instruments derived from unlawful drug activity

44-53-475(A)(1) Financial transactions involving property derived from

unlawful drug activity

44-53-475(A)(3) Concealment of property derived from unlawful drug

activity

56-1-1105(B)(2) Unlawful driving by habitual offender resulting in

death

58-15-870 Injuring railroad or electric railway generally if act

endangers life

(D) The following offenses are Class D felonies and the maximum terms established for a Class D felony, not more than fifteen years, as set forth in Section 16-1-20(A), apply:

10-11-325(A) Possessing, having readily accessible, or

transporting onto the capitol grounds or within

the capitol building an explosive, destructive,

or incendiary device

16-1-55 Accessory after the fact of a Class A, B, or C

Felony

16-3-655(C) Criminal sexual conduct with a minor - 3rd degree

16-3-1090(B) Assist another person in committing suicide

16-3-1045 Use or employment of person under eighteen to

commit certain crimes

16-3-1050(E) Abuse or neglect of a vulnerable adult resulting in

great bodily injury

16-3-1730(C) Stalking within ten years of a conviction of

harassment or stalking

16-3-2020(C) Trafficking in persons - 1st offense

16-11-110(C) Arson--third degree

16-11-312 Burglary--second degree

16-11-312(C)(2) aggravated burglary--second degree

16-11-325 Common law robbery

16-11-523(D)(1) Obtaining nonferrous metals unlawfully resulting in

great bodily injury

16-11-525(D)(1) Injuring real property when illegally obtaining

nonferrous metals and the act results in great

bodily injury to person

16-13-385(E)(1) Tampering with a utility meter that results in

great bodily injury to another person

16-15-355 Disseminating obscene material to a minor 12 years

or younger

16-23-720(C) Possessing, manufacturing, transporting,

distributing, possessing with the intent to

distribute any explosive device, substance, or

material configured to damage, injure, or kill a

person, or possessing materials which when

assembled constitute a destructive device

16-23-720(D) Threaten by means of a destructive weapon

16-23-720(E) Harboring one known to have violated provisions

relating to bombs, weapons of mass destruction

and destructive devises

16-23-730 Communicating or transmitting to a person that a

hoax device or replica is a destructive device or

detonator with intent to intimidate or threaten

injury, obtain property, or interfere with the

ability of a person or government to conduct its

affairs

16-23-750 Communicating or aiding and abetting the

communication of a threat or conveying false

information concerning an attempt to kill,

injure, or intimidate a person or damage property

or destroy by means of an explosive, incendiary,

or destructive device (second or subsequent

offense)

24-3-210 Furloughs for qualified inmates of state prison

system--Failure to return (See section 24-13-410)

24-13-410(B) Escaping or attempting to escape from prison or

possessing tools or weapons used to escape

24-13-470 Inmate throwing bodily fluids on a correctional

facility employee

43-35-85(B) Abusing or neglecting a vulnerable adult that

results in great bodily injury

43-35-85(D), 16-3-1050(E) Abuse or neglect of a vulnerable adult resulting in

great bodily injury

44-53-370(b)(1) Prohibited Acts A, penalties (narcotic drugs in

Schedule I (b) and (c), LSD, and Schedule II)

First offense

44-53-370 Prohibited Acts A, penalties (g)(2)(a)

(distribution of controlled substances with

intent to commit a crime)

First offense

44-53-375(B)(1) Manufacture, distribution, etc., methamphetamine or

cocaine

First offense

44-53-445(B)(2) Distribution, manufacture, sale, or possession of

crack cocaine within proximity of a school

44-53-577 Unlawful to hire, solicit, direct a person under 17

years of age to transport, conceal, or conduct

financial transaction relating to unlawful drug

activity

50-21-113(A)(1) Operating a moving water device while under the

influence of alcohol or drugs where great bodily

injury results

56-5-2945(A)(1) Causing great bodily injury by operating vehicle

while under influence of drugs or alcohol

58-7-60(D)(1) Unlawful appropriation of gas that results in great

bodily injury to another person

58-7-70(E)(1) Wrongful use of gas and interference with gas

meters that results in great bodily injury to

another person

(E) The following offenses are Class E felonies and the maximum terms established for a Class E felony, not more than ten years, as set forth in Section 16-1-20(A), apply:

7-25-50 Bribery at elections

Second offense

7-25-60 Procuring or offering to procure votes by bribery

Second or subsequent offense

7-25-80 Threatening, intimidating, or abusing voters

8-1-20 Illegal collecting and retaining rebates, commissions,

or discounts (public officers/employees)

8-13-705 Offering, giving, soliciting, or receiving anything of

value to influence action of public employee,

member, or official

9-16-350 Use of any information concerning State Retirement

Systems Investment Panel activities by member or

employee to obtain economic interest

15-49-20(H) Falsifying affidavit in order to obtain employment

after having been convicted of an offense requiring

registration as a sex offender

16-1-55 Accessory after the fact of a Class D Felony

16-1-57 Third or subsequent conviction of certain property

crimes

16-3-600(C) First degree assault and battery

16-3-615 Spousal sexual battery

16-3-625 Resisting arrest with deadly weapon

16-3-654 Criminal sexual conduct

Third degree

16-3-656 Assault with intent to commit criminal sexual conduct

Third degree

16-3-820 Promoting, producing, or directing a sexual

performance by a child under 18

16-3-1060 No person may accept fee, compensation, etc. (for

relinquishing the custody of a child for adoption)

16-3-1730(B) Stalking while injunction or restraining order

prohibiting this conduct is in effect

16-7-160(2) Illegal use of stink bombs or other devices containing

foul or offensive odors--bodily harm results

16-8-20(B)(2) Teaching, demonstrating the use, application, or

making of a firearm or destructive device (second or

subsequent offense)

16-8-240(B) Use of or threat of physical violence by criminal gang

member

16-8-250(B) Preventing or attempting to prevent a witness or

victim from attending or giving testimony at a trial

that concerns criminal gang activity

16-9-220 Acceptance of bribes by officers

16-9-320(B) Assaulting police officer serving process or while

resisting arrest

16-9-340 Intimidation of court officials, jurors, or witnesses

16-9-410(C)(1) Aiding escapes from prison, for prisoners serving term

of incarceration

16-11-110(C) Arson--third degree

16-11-312(C)(1) Burglary--second degree, dwelling

16-11-313 Burglary--third degree

Second offense

16-11-510(B)(1) Malicious injury to animals and personal property

(value $10,000 or more)

16-11-520(B)(1) Malicious injury to real property (value $10,000 or

more)

16-11-523(C)(2) Injuring real property when illegally obtaining

nonferrous metals where the value of the injury is

$10,000 or more

16-11-535 Malicious injury to place of worship

16-11-580(C)(2) Forest product violation (value more than $1,000 and

less than $5,000) - 2nd or subsequent offense

16-11-580(D)(2) Forest product violation (value at least $5,000) - 2nd

or subsequent offense

16-11-740 Malicious injury to telegraph, telephone, or electric

utility system

16-13-10(B)(1) Forgery (value $10,000 or more)

16-13-30(B)(2) Grand larceny (value $10,000 or more)

16-13-40(3) Stealing of bonds and the like (value $10,000 or more)

16-13-50(A)(1) Stealing livestock, confiscation of motor vehicle, or

other chattel (value $10,000 or more)

16-13-70(B)(1) Stealing of vessels and equipment, payment of damages

(value $10,000 or more)

16-13-110(B)(3) Shoplifting (value $10,000 or more)

16-13-131(C)(2) Larceny against a merchant by affixing a fraudulent

product code on merchandise - second or subsequent

offense

16-13-170 Entering house or vessel without breaking in with

intent to steal, attempt to enter

16-13-180(3) Receiving stolen goods (value $10,000 or more)

16-13-210(B)(1) Embezzlement of public funds (value $10,000 or more)

16-13-230(B)(3) Breach of trust with fraudulent intent (value $10,000

or more)

16-13-240(1) Obtaining signature or property by false pretenses

(value $10,000 or more)

16-13-260(1) Obtaining property under false tokens or letters

(value $10,000 or more)

16-13-290(1) Securing property by fraudulent impersonation of

officer (value over $400)

16-13-385 Tampering with a utility meter for the purpose of

growing or manufacturing controlled substances

16-13-420(B)(1) Failure to return rented objects, fraudulent

appropriation (value $10,000 or more)

16-13-430(C)(1) Fraudulent acquisition or use of food stamps (value

$10,000 or more)

16-13-440(B)(3) Obtaining a refund with a fraudulent driver's license

or identity card regardless of value - second or

subsequent offense

16-13-510 Financial identity fraud

16-15-335 Unlawful to hire, employ, use, or permit any person

under 18 to do anything violating obscenity statutes

16-15-342 Criminal solicitation of a minor

16-15-345 Unlawful to disseminate obscene material to any person

under 18 years of age

16-15-385 Dissemination of obscene material to minors is

unlawful

16-15-387 Employing a person under eighteen to appear in public

in the state of sexually explicit nudity

16-15-405(D) Sexual exploitation of a minor

Second degree

16-15-410 Sexual exploitation of a minor

Third degree

16-17-470(C) Aggravated voyeurism

16-17-495(D) Transport of child by physical force or threat of

physical force with intent to avoid custody order

16-17-550 Bribery of athletes and athletic officials

16-17-600(A),(B) Destruction or desecration of human remains or

repositories--destroys, damages, or desecrates human

remains and vandalizes, desecrates, injures

gravestones or memorials

16-17-640 Blackmail

16-17-680(C)(2) Obtaining permit to transport and sell nonferrous

metals for the purpose of transporting or selling

stolen nonferrous metals

16-17-680(G) Transportation of stolen nonferrous metals

16-21-80(3) Receiving, possessing, concealing, selling, or

disposing of stolen vehicle (value $10,000 or more)

16-23-220 Unlawful transportation of machine gun or sawed-off

shotgun or rifle (see 16-23-260)

16-23-230 Unlawful storing, keeping, or possessing machine gun

or sawed-off shotgun or rifle (see 16-23-260)

16-23-240 Unlawful selling, renting, or giving away of machine

gun or sawed-off shotgun or rifle (see 16-23-260)

16-23-440(A) Discharging firearms at or into dwellings

16-23-440(B) Discharging firearms at or into a vehicle, aircraft,

watercraft, or other device

16-23-530 Possession of a gun by an illegal alien

16-23-750 Communicating or aiding and abetting the communication

of a threat or conveying false information

concerning an attempt to kill, injure, or intimidate

a person or damage or destroy property by means of

an explosive, incendiary, or destructive device

(first offense)

16-25-20(E) Cause, offer, or attempt to cause injury to a person's

household and violate the terms of an order of

protection

16-25-65(B) Commission of criminal domestic violence of a high and

aggravated nature

17-13-50 Right to be informed of grounds for arrest,

consequences of refusal to answer or false answer

23-31-340 Penalties (violation of article regulating use and

possession of machine guns, sawed-off shotguns, and

rifles)

23-31-360 Unregistered possession of machine guns by licensed

manufacturer

23-36-170(b) Violation of South Carolina Explosives Control Act

Second offense

24-3-910 Penalty for penitentiary employee's connivance at

escape of prisoners

24-3-950 Contraband (possession by prisoner or furnishing

prisoner with or attempt to furnish)

24-7-155 Furnishing or possessing contraband in county or

municipal prisons prohibited

24-13-420 Harboring or employing escaped convicts

24-13-430(2) Participating in riot by prisoners

24-13-440 Carrying or concealing weapon by inmates

25-7-50 False reports, insubordination, obstruction of

recruiting during war

25-7-70 Sabotage

32-7-100(A)(2) Preneed funeral contract violations (value more than

$ 10,000)

34-3-10 Use of word bank or banking by other than banking

institutions

34-11-60 Drawing and uttering fraudulent check, draft, or other

written order (more than $1,000, see Section

34-11-90(b)) Third and subsequent offenses

34-13-90 Penalty for improper borrowing by directors or

officers

35-1-508(a)(1) Violation of Title 35, Chapter 1 when investor loses

twenty thousand dollars or more

36-9-410(C)(3) Unlawful disposal of personal property that is subject

to a perfected security interest whose value is

$10,000 or more

38-38-720(3) Making a false statement or representation regarding a

fraternal benefit society (second or subsequent

offense)

38-55-170(1) Presenting false claim for payment (insurance

companies) (value $10,000 or more)

38-55-540(A)(4) Knowingly making false statement or misrepresentation

resulting in economic advantage of fifty thousand

dollars or more, first offense

38-55-540(A)(5) Knowingly making false statement or misrepresentation

resulting in economic advantage of any amount,

second offense

38-73-1120(C) Insurance, provisions to ensure expenses are allocated

and treated properly

39-8-90(A) Stealing trade secrets

39-9-208(B) Uniform weights and measures law violation

39-15-1190(B)(1)(a)(iv) Transferring, distributing, selling, or otherwise

disposing of an item having a counterfeit mark on

it, Second Offense

39-15-1190(B)(1)(b)(ii) Trafficking in counterfeit marks, Second or Subsequent

Offense

39-22-90(A)(8) State warehouse system violation if the amount of the

violation is $5,000 or more

39-73-325 Violation of regulation under State Commodity Code

40-83-30(J) Participating in the use of a false document in

connection with acts as an immigration assistant

44-23-1080(2) Furnishing Department of Mental Health patients or

prisoners with firearms or dangerous weapons

44-23-1150(C)(1) First degree sexual misconduct

44-29-145 Exposing others to Human Immuno Deficiency Virus

44-52-165(A)(3) Possession of firearms or dangerous weapons by patient

receiving inpatient services operated by Department

of Mental Health

44-52-165(B)(1) Intentionally allowing patient receiving inpatient

services by Department of Mental Health to possess

alcoholic beverages or controlled substances

44-52-165(B)(2) Intentionally allowing patient receiving inpatient

services by Department of Mental Health to possess

firearms or dangerous weapons

44-53-365 Taking or exercising control over another person's

controlled substance--Second offense

44-53-370(b)(2) Prohibited Acts A, penalties (manufacture or

possession of other substances in Schedule I, II,

III, flunitrazepam, or a controlled substance

analogue with intent to distribute)

Second offense

44-53-370(d)(3) Possession of cocaine, third or subsequent offense

44-53-370(e)(1)(a)1 Prohibited Acts A, penalties (trafficking in

marijuana, 10 pounds or more, but less than 100

pounds)

44-53-370(e)(2)(a)1 Prohibited Acts A, penalties (trafficking in cocaine,

10 grams or more, but less than 28 grams)

44-53-370(e)(4)(a)1 Prohibited Acts A, penalties (trafficking in

methaqualone, 15 grams or more, but less than 150

grams)

44-53-370(e)(5)(a)1 Prohibited Acts, penalties (trafficking in LSD, 100

dosage units or more, but less than 500 dosage

units)

First offense

44-53-370(e)(6)(a)(1) Prohibited acts, penalties (trafficking in

flunitrazepam, 1 gram but less than 100 grams)

First offense

44-53-370(e)(7)(a) Trafficking in gamma hydroxybutyric acid (first

offense)

44-53-370(e)(8)(a)(i) Trafficking in MDMA or ecstasy, 100 dosage units but

less than 500--First offense

44-53-375(A) Possession of less than one gram of methamphetamine or

cocaine base, third or subsequent offense

44-53-375(C)(1)(a) Trafficking in ice, crank, or crack cocaine 10 grams

or more, but less than 28 grams

First offense

44-53-375(E)(1)(a)(i) Trafficking in nine grams or more, but less than

twenty-eight grams of ephedrine, pseudoephedrine, or

phenylpropanolamine, first offense

44-53-376(B) Knowingly causing to be disposed any waste from the

production of methamphetamine or knowingly

assisting, soliciting, or conspiring with another to

dispose of the waste, Second Offense

44-53-378 Manufacturing and exposing a child to methamphetamines

44-53-398(H)(5) Possessing, manufacturing, delivering, distributing,

dispensing, administering, purchasing, selling, or

possessing with intent to distribute any substance

that contains any amount of ephedrine or

pseudoephedrine which has been altered from its

original condition, Second Offense

44-53-440 Distribution of controlled substance under Section

44-53-370(a) and (b) to persons under 18 violation

44-53-445(B)(1) Distribution, manufacture, or sale of controlled

substance within proximity of school (other than

crack cocaine)

44-53-1530(1)(b) Distribution of anabolic steroids (second or

subsequent offense)

44-53-1530(4)(b) Possession of anabolic steroids, 100 or more doses

(second or subsequent offense)

44-53-1680(B) Knowingly disclosing information in violation of the

Prescription Monitoring Program

44-53-1680(C) Using prescription monitoring information in a manner

or for a purpose in violation of the Prescription

Monitoring Program

44-55-1510 Discharge of fumes of acids or similar substances

45-2-40(B)(1) Inflicting $10,000 or more in damages to a lodging

establishment while using or possessing a controlled

substance, beer, wine, or alcohol

46-1-20(1) Stealing crops from the field (value $10,000 or more)

46-1-40(1) Stealing tobacco plants from bed (value $10,000 or

more)

46-1-60(B)(1) Making away with produce before payment (value $10,000

or more)

46-1-70(B)(1) Factors or commission merchants failing to account for

produce (value $10,000 or more)

47-19-120(C)(2) Interference with person performing official duties

under chapter on poultry inspection--use of deadly

weapon in commission of violation

48-23-265(C)(2) Forest products violation second or subsequent offense

(value at least $5,000)

49-1-50(C)(1) Sale of drifted timber, lumber ($10,000 or more value)

50-21-115 Reckless homicide by operation of a boat (reclassified

from Class F felony in 2002)

50-21-130(A)(2) Failure of an operator of a vessel involved in a

collision resulting in great bodily injury to stop

and render assistance

55-1-30(2) Unlawful removing or damaging of airport facility or

equipment when injury results

55-1-40 Unlawful entry of aircraft, damaging, or removing

equipment

56-1-1105(B)(1) Unlawful driving by habitual offender resulting in

great bodily injury

56-5-750(C)(1) Failure to stop for a law enforcement vehicle (great

bodily harm occurs)

56-5-1030(B)(2) Interference with traffic-control devices or railroad

sign or signals prohibited--injury results

56-5-1210(A)(2) Failure to stop a vehicle involved in an accident when

great bodily injury results

56-5-2910 Reckless homicide

56-5-4975(C) Operation of unlicensed ambulance without removing

exterior markings, sirens, etc., with intent to

commit terrorist act

56-29-30(A) Unlawful to own, operate, or conduct a chop shop or to

transport or sell a motor vehicle to a chop shop

58-15-850 Breaking and entering or shooting into cars

63-5-70 Unlawful neglect of child or helpless person by legal

custodian

63-5-70(a) Causing harm to a child

63-13-200 Committing certain crimes near a childcare facility

63-19-1670 Furnishing contraband to a juvenile in the custody of

the Department of Juvenile Justice

(F) The following offenses are Class F felonies and the maximum terms established for a Class F felony, not more than five years, as set forth in Section 16-1-20(A), apply:

7-25-50 Bribery at elections

First offense

7-25-60 Procuring or offering to procure votes by bribery

First offense

7-25-190 Illegal conduct at elections generally

8-13-725(B) Public official disclosing confidential

information

8-14-60 Intentional use of a false document in connection

with public employment

8-29-10(F) Intentional use of a false document or aiding in

the use of a false document to obtain a public

benefit

11-48-90(A) Sale or possession of counterfeit cigarettes

12-21-2716 Unlawful manufacture or sale of slugs to be used

in coin-operated devices

12-21-4150 Posing as a bingo player with the intent to

defraud bingo customers

12-21-6000(B) Marijuana and Controlled Substance Tax Act

12-21-6040(A) Revealing facts contained in report under

Marijuana and Controlled Substance Tax Act

12-54-44(B)(1) Wilful attempt to evade or defeat tax imposed

12-54-44(B)(2) Wilful failure to collect or truthfully account

for and pay over tax money

12-54-44(B)(6)(a)(i) Wilfully subscribing to false or fraudulent tax

return

12-54-44(B)(6)(a)(ii) Wilfully assisting in false or fraudulent tax

return

12-54-44(B)(6)(b) Violation of prohibition against preparing returns

by person convicted of preparing false return

16-1-55 Accessory after the fact of a Class E felony

16-3-60 Involuntary manslaughter

16-3-95(B) Inflicting great bodily injury on a child by a

person responsible for the child's welfare

16-3-755(B) Sexual battery with a student

16-3-755(D) Sexual battery with a student

16-3-1040(A) Threatening life, person or family of public

official

16-3-1050(B) Abuse of a vulnerable adult

16-3-1050(C) Neglect of a vulnerable adult

16-3-1050(D) Exploitation of a vulnerable adult

16-3-1080(A) Committing or attempting to commit a violent crime

while wearing body armor

16-3-1085(D)(1) Violent offender prohibited from purchasing,

owning, or using body armor

16-3-1720(C) Stalking (with prior conviction)

16-3-1730(A) Stalking

16-3-2080(F) Disclosing information about a trafficking victim

or certain shelters or unlawfully entering the

grounds of a shelter while possessing a weapon

16-5-10 Conspiracy against civil rights

16-5-130(1) Penalties for instigating, aiding or participating

in riot--resists enforcement of statute of state

or United States, obstruct public officer,

Carries weapon, etc.

16-8-20(B)(1) Demonstrating the use of a bomb (first offense)

16-8-240(A) Committing or threatening acts of violence with

the intent to coerce, induce, or solicit another

person to participate in gang activity, second

offense

16-9-10(B)(1) Perjury and subordination of perjury

16-9-30 False swearing before persons authorized to

administer oaths

16-9-210 Giving or offering bribes to officers

16-9-230 Acceptance of rebates or extra compensation

16-9-260 Corrupting jurors, arbitrators, umpires, or

referees

16-9-270 Acceptance of bribes by jurors, arbitrators,

umpires, or referees

16-9-460 Movement and harboring intended to further illegal

entry or detection

16-11-20 Making, mending or possessing tools or other

implements capable of being used in crime

16-11-125 Making false claim or statement in support of

claim to obtain insurance benefits for fire or

explosion loss

16-11-130 Burning personal property to defraud insurer

16-11-150 Burning lands of another without consent

Second and subsequent offense

16-11-170 Wilfully burning lands of another

16-11-190 Wilfully and maliciously attempts to burn

16-11-313(B) Burglary--third degree

First offense

16-11-510(B)(2) Malicious injury to animals and personal property

(value over $2,000 up to $10,000)

16-11-520(B)(2) Malicious injury to real property (value over

$2,000 up to $10,000)

16-11-523(C)(2) Injuring real property while illegally obtaining

nonferrous metals where the value of the injury

is greater than $2,000 but less than $10,000

16-11-617 Unlawful to cultivate or attempt to cultivate

marijuana on land of another

16-11-725(B)(2) Rummaging through or stealing another person's

household garbage

16-11-780 Entering certain lands to discover, uncover, move,

remove, or attempt to remove an archaeological

resource-Third or subsequent offense

16-11-910 and 16-11-915 Transfer of recorded sounds for unauthorized use

or sale

16-11-930 Illegal distribution of recording without name and

address of manufacturer and designation of

featured artist (See Sections 16-11-920(B) and

16-11-940)

16-13-10(B)(1) Forgery (value more than $10,000)

16-13-30(B)(2) Grand larceny (value over $2,000 up to $10,000)

16-13-40(2) Stealing of bonds and the like (value over $2,000

up to $10,000)

16-13-50(A)(2) Stealing livestock, confiscation of motor vehicle

or other chattel (value over $2,000 up to

$10,000)

16-13-70(B)(2) Stealing of vessels and equipment--payment of

damages (value over $2,000 up to $10,000)

16-13-110(B)(2) Shoplifting (value over $2,000 up to $10,000)

16-13-160 Breaking into motor vehicles or tanks, pumps, and

other containers where fuel or lubricants are

stored

16-13-210(B)(2) Embezzlement of less than $10,000 in public funds

16-13-230(B)(2) Breach of trust with fraudulent intent (value over

$2,000 up to $10,000)

16-13-240(2) Obtaining signature or property by false pretenses

(value over $2,000 up to $10,000)

16-13-260(2) Obtaining property under false tokens or letters

(value over $2,000 up to $10,000)

16-13-385(B)(3) Tampering with a utility meter - third or

subsequent offense

16-13-385(C)(3) Tampering with a utility meter for profit - third

or subsequent offense

16-13-385(D)(3) Tampering with a utility meter that results in

property damage in excess of $5,000 or results

in the risk of great bodily injury or death -

third or subsequent offense

16-13-420(B)(2) Failure to return rented objects, fraudulent

appropriation (value over $2,000 up to $10,000)

16-13-430(C)(2) Fraudulent acquisition or use of food stamps

(value over $2,000 up to $10,000)

16-13-440(B)(2) Obtaining a refund with a fraudulent driver's

license or identity card when the value is two

thousand dollars or more

16-13-470(B)(2) Defrauding a drug or alcohol screening test

(second or subsequent offense)

16-13-480 Providing false picture identifications for use by

unlawful aliens

16-13-510(E) Financial identity fraud and identity fraud

16-13-512(C)(2) Unlawfully printing information on credit and

debit card receipts

16-13-525(D) Display or possession of a false identification or

document for the purpose of proving lawful

presence--Second and subsequent offense

16-14-20 Financial transaction card theft

16-14-40 Financial transaction card forgery

16-14-60(a) Financial transaction card fraud--value of things

of value exceeds five hundred dollars in a

six-month period

16-14-60(g) Financial transaction card fraud

16-14-70 Criminal possession of financial transaction card

forgery devices

16-14-80(B)(2) Criminally receiving goods and services

fraudulently obtained with financial transaction

card (value over $1,000)

16-14-100 Financial Transaction Card Crime Act violation

16-15-10 Bigamy

16-15-120 Buggery

16-15-305(A) Unlawfully disseminating, processing, or promoting

obscenity

16-15-425(C) Participation in the prostitution of a minor

16-16-20(2) Computer crime--First degree

16-17-410 Conspiracy

16-17-470(B)(2) Voyeurism (second or subsequent offense)

16-17-495(B) Transporting a child under sixteen years of age

with the purpose of concealing the child or

avoiding a custody order or statute

16-17-600(C) Destruction or desecration of human remains or

repositories--destroys, tears down, injures

fencing, trees, flowers, or shrubs around a

repository of human remains

16-17-680(E) Unlawful sale of nonferrous metals in any amount

to a secondary metals recycler, third or

subsequent offense

16-17-722(B) Knowingly file a false police report regarding a

felony

16-21-10 Altering, forging, or counterfeiting certificate

of title, registration card, or license plate,

misrepresentation or concealment in application

16-21-40(A)(2), (A)(4) Removing or falsifying identification number of

vehicle or engine and buying, receiving, or

selling such vehicle or engine

16-21-80(2) Receiving, possessing, concealing, selling, or

disposing of stolen vehicle (value over $2,000

up to $10,000)

16-23-30 Sale or delivery of pistol to and possession by

certain persons unlawful, stolen pistols (See

Section 16-23-50)

16-23-50(A)(1) Handguns

16-23-410 Pointing firearms at a person

16-23-415 Taking a firearm, stun gun, or taser device from a

law enforcement officer

16-23-420 Carrying or displaying firearms in public

buildings or adjacent areas

16-23-430 Carrying weapons on school property

16-23-480 Manufacture or possession of article designed to

cause damage by fire or other means

16-23-490 Possession of firearm or knife during commission

or attempt to commit violent crime

16-23-500(B) Possession of a firearm or ammunition by a person

convicted of a violent crime

16-23-520 Use, transportation, manufacture, possession,

purchase, or sale of teflon-coated ammunition

16-23-740 Hindering certain individuals or devices during

the detection, disarming, or destruction of a

destructive device

16-25-20(B)(3) Criminal domestic violence--Third offense

16-25-20 Commission of criminal domestic violence--Third or

subsequent offense

16-25-125(E) Unlawful entry upon the grounds of a domestic

violence shelter while possessing a dangerous

weapon

16-27-30 Animal fighting or baiting

16-27-40 Presence at facility where animal fighting or

baiting is taking place

Third and subsequent offenses

17-13-170 False, fictitious, fraudulent, or counterfeit

picture identification for purpose of offering

proof of lawful presence in the U.S., second or

subsequent offense

17-15-90(1) Wilful failure to appear before a court when

released in connection with a charge for a

felony or while awaiting sentencing

17-30-50(A) Interception of wire, electronic, or oral

communications

17-30-55(A) Sending or manufacturing device for unlawful

interception of wire, oral or electronic

communications

20-4-60(B)(2) Possession firearm at time of criminal domestic

violence

20-4-375(A) Making, presenting, filing, or attempting to file

a false, fictitious, or fraudulent foreign

protection order

23-3-470(B)(3) Failure of sex offender to register

Third or subsequent offense

23-3-475(B)(3) Providing false information when registering as a

sex offender

Third or subsequent offense

23-3-510(2) Committing a felony by using information obtained

from the sex offender registry

23-3-535(D)(3) Sex offender's failure to vacate a residence that

is within one thousand feet of a school, daycare

center, children's recreational facility, park,

or public playground--Second offense

23-3-540(I) Sex offender failing to comply with reporting

requirements

23-3-540(L) Sex offender removing or tampering with monitoring

device

23-3-550 Assisting or harboring unregistered sex offender

23-3-650(C) Unlawful disclosure of DNA information from State

DNA Database

23-31-160 False information or evidence on firearms license

application (See Section 23-31-190)

23-31-190 Penalties, violation concerning regulation of

pistols

23-31-1040 Unlawful for a person adjudicated as a mental

defective or committed to a mental institution

to ship, transport, possess, or receive a

firearm or ammunition

23-36-170(a) Penalty (violation of South Carolina Explosives

Control Act)

First offense

23-50-50(B) Divulging privileged communication, protected

information, or a protected identity with intent

to obtain monetary gain or other benefit

24-1-270 Trespass or loitering on or refusal to leave state

correctional properties

27-32-120(B) Violation of vacation time sharing plans

Third or subsequent offense

32-7-100(A)(2) Preneed funeral contract violations (value between

$2,000 and $ 10,000)

33-56-145(A) Defrauding a charity (second or subsequent

offense)

33-56-145(B) Giving false information with respect to

registering a charity (second or subsequent

offense)

33-57-170(A) Person or organization that unlawfully conducts a

nonprofit raffle-second or subsequent offense

33-57-170(B) Person or organization that violates a provision

of Title 33, Chapter 57 with the intent to

deceive or defraud an individual or nonprofit

organization - second or subsequent offense

33-57-170(C) Person or organization that gives false or

misleading information on a registration or

report under Title 33, Chapter 57

34-3-110(B) Crimes against a federally chartered or insured

financial institution

35-1-508(a)(2) Violation of Title 35, Chapter 1 when an investor

loses less than twenty thousand dollars, but

more than one thousand dollars

36-9-410(C)(2) Unlawful disposal of personal property that is

subject to a perfected security interest whose

value is more than $2,000 but less than $10,000

36-9-501(c) Filing a false or fraudulent financing statement

38-9-150 Return of deposited securities (making false

affidavit)

38-13-170 Making or aiding in making false statement

(Insurance)

38-43-245 Licensed insurance producer fraudulently

submitting application for insurance

38-55-170(2) Presenting false claim for payment (Insurance)

(value over $2,000 up to $10,000)

38-55-540(A)(3) Knowingly making false statement or

misrepresentation resulting in economic

advantage of between ten and fifty thousand

dollars, first offense

39-15-1190(B)(1)(a)(iii) Transferring, distributing, selling, or otherwise

disposing of an item having a counterfeit mark

on it, with goods or services having a value of

$10000 or more but less than $50000; using any

object, tool, machine, or other device to

produce or reproduce a counterfeit mark

39-15-1190(B)(1)(b)(i) Trafficking in counterfeit marks, First Offense

39-22-90(A)(1)-(4), (9) Prohibited acts. State Warehouse System (See

Section 39-22-90(B))

39-23-80(B)(2) Adulterated, misbranded, or new drugs and devices

Second offense

39-23-80(B)(3) Adulterated, misbranded, or new drugs and

devices--with intent to defraud or mislead

40-5-310 Unlawful practice of law by a person

41-8-70 Intentional use of a false document in connection

with private employment

43-35-85(B), (C), (D), Abuse, neglect, or exploitation of a vulnerable

16-3-1050(B), (C), (D) adult

44-23-1150(C)(2) Second degree sexual misconduct

44-41-80 Performing unlawful abortion

44-41-85(A) Performing a partial-birth abortion

44-43-375(A) Purchase or sale of body part for transplantation

or therapy

44-43-380 - Falsification of document of gift or refusal for

financial gain

44-53-40(B) Obtaining certain drugs, devices, preparations, or

compounds by fraud, deceit, or the like

Second or subsequent offense

44-53-365 Taking or exercising control over another person's

controlled substance-First offense

44-53-370(b)(2) Prohibited Acts A, penalties (manufacture or

possession of other substances in Schedule I,

II, III, flunitrazepam, or a controlled

substance analogue with intent to distribute)

First offense

44-53-370(b)(3) Prohibited Acts A, penalties (manufacture or

possession of Schedule IV drugs except for

flunitrazepam with intent to distribute)

Second or subsequent offense

44-53-370(d)(1) Prohibited Acts A, penalties (possession of

narcotic drugs in Schedule I (b), (c), LSD, and

Schedule II)

Second, third, or subsequent offenses

44-53-370(d)(3) Possession of cocaine, second offense

44-53-375(A) Possession of less than one gram of

methamphetamine or cocaine base, second offense

44-53-376(B) Knowingly causing to be disposed any waste from

the production of methamphetamine or knowingly

assisting, soliciting, or conspiring with

another to dispose of the waste, First Offense

44-53-378(B) Exposing child to methamphetamine

44-53-380 Prohibited Acts B, penalties

44-53-390 Prohibited Acts C, penalties

44-53-395 Prohibited acts, penalties (prescription drugs)

Second or subsequent offense

44-53-398(H)(5) Possessing, manufacturing, delivering,

distributing, dispensing, administering,

purchasing, selling, or possessing with intent

to distribute any substance that contains any

amount of ephedrine or pseudoephedrine which has

been altered from its original condition, First

Offense

44-53-1530(1)(a) Distribution of anabolic steroids (first offense)

44-63-161(B) Making false statement on or altering official

certificate or record

45-2-40(B)(2) Inflicting more than $2,000 but less than $10,000

in damages to a lodging establishment while

using or possessing a controlled substance,

beer, wine, or alcohol

46-1-20(2) Stealing crops from the field (value over $2,000

up to $10,000)

46-1-40(2) Stealing tobacco plants from bed (value over

$2,000 up to $10,000)

46-1-60(B)(2) Making away with produce before payment (value

over $2,000 up to $10,000)

46-1-70(B)(2) Factors or commission merchants failing to account

for produce (value over $2,000 up to $10,000)

46-1-75(B)(2) Maliciously damaging farm product, research

facility or equipment valued at $500 or more

46-41-30(2) Unlawful to engage in business as dealer without

license (agricultural products)

Second or subsequent offense

47-1-40(B) Torture, torment, mutilate, cruelly kill, or

inflict excessive or repeated unnecessary pain

or suffering upon an animal

47-3-630 Torturing, mutilating, injuring, disabling,

poisoning, or killing a police dog

47-3-760(B)(2) Penalty for owner of dangerous animal which

attacks and injures a human

Second or subsequent offense

49-1-50(C)(2) Sale of drifted lumber or timber (value over

$2,000 up to $10,000)

50-11-95(D) Engaging in Computer Assisted Remote Hunting,

Second and Subsequent Offense

54-7-815 Unlawful salvage of certain sunken warships

55-1-30(1) Unlawful removing or damaging of airport facility

or equipment

56-1-1100 Habitual traffic offenders, violation of free

vehicle registration for disabled veterans

56-1-2070 Driving commercial motor vehicle in violation of

an out-of-service order, two violations

56-5-750(B)(2) Failure to stop for a law enforcement

vehicle--Second or subsequent offense (no death

or injury occurs)

56-5-1030(B)(1) Interference with traffic-control devices or

railroad sign or signals

56-5-2780(B)(2) Unlawful passing a school bus when death results

56-5-2930 Driving under influence of liquor, drugs, or like

substances unlawful (See Section 56-5-2940(4))

56-5-2933 Driving with an unlawful alcohol concentration,

fourth or subsequent offense

56-5-4975(B) Operation of unlicensed ambulance without removing

exterior markings, sirens, etc., with intent to

commit felony

Fourth or subsequent offense

56-29-30(B) Unlawful to alter, counterfeit, deface, destroy,

disguise, etc. a vehicle identification number

56-29-30(C)(1) Unlawful to buy, dispose, sell, transfer, or

possess a motor vehicle or part with tampered

identification number

56-29-30(D) Attempt to violate Motor Vehicle Chop Shop,

Stolen, and Altered Property Act

56-29-30(E) Conspiracy to violate Motor Vehicle Chop Shop,

Stolen, and Altered Property Act

57-1-40 Department of Transportation, bribery

58-7-60(B)(3) Unlawful appropriation of gas - third or

subsequent offense

58-7-60(C)(1) Unlawful appropriation of gas that result in

property damage in excess of $5,000 or the risk

of great bodily injury or death - third or

subsequent offense

58-7-60(E)(3) Aiding, abetting, or assisting another person in

withdrawing and appropriating gas - third or

subsequent offense

58-7-70(B) Cheating and defrauding, or altering a meter to

withdraw or take gas - third or subsequent

offense

58-7-70(C)(3) Wrongful use of gas and interference with gas

meters for profit - third or subsequent offense

58-7-70(D)(3) Wrongful use of gas and interference with gas

meters for profit when violation results in

property damage greater than $5,000 or in risk

of great bodily injury or death - third or

subsequent offense

58-13-740 Violation of provisions concerning transportation

of explosive compounds

58-15-820 Wilful obstruction of railroad or electric railway

58-17-4100 Shooting or throwing missile at trains

59-150-260(A) Intentional making, altering, forging, uttering,

passing, or counterfeiting a state lottery game

ticket

59-150-260(B) Influencing or attempting to influence the winning

of a prize through the use of coercion, fraud,

deception, or tampering with lottery equipment

or materials

59-150-270(A) Knowing or intentionally making a material false

statement in an application for a license or

proposal to conduct lottery activities or a

material false entry in a book or record which

is compiled or submitted to the lottery board

59-150-400(D) Conspiracy

HISTORY: 1993 Act No. 184, Section 9; 1993 Act No. 163, Section 2; 1993 Act No. 164, Part II, Section 19B; 1993 Act No. 164, Part II, Section 70B; 1997 Act No. 136, Section 3; 1998 Act No. 372, Section 3; 1999 Act No. 56, Sections 2 to 4; 2010 Act No. 289, Sections 2, 3, eff June 11, 2010.



SECTION 16-1-100. Crimes classified as misdemeanors.

(A) The following offenses are Class A misdemeanors and the maximum terms established for a Class A misdemeanor, not more than three years, as set forth in Section 16-1-20(A), apply:

4-11-130 Disbursing officers may not exceed or transfer

appropriations

4-17-70 Wilful injury to courthouse or jail

5-21-30 Municipal officers prohibited from contracting with

municipality

5-21-40 Officers required to account to municipality for

interest collected on deposits

7-5-325 Fraudulent change of address by elector for

registration for voting purposes

7-13-1920 Tampering with voting machine

7-25-10 False swearing in applying for registration (election

laws)

7-25-70 Procuring or offering to procure votes by threats

7-25-110 Voting more than once at elections

7-25-120 Impersonating a voter

7-25-160 Wilful neglect or corrupt conduct on the part of

managers

7-25-170 Wilful neglect or corrupt conduct by officers other

than managers

8-11-30 Payment or receipt of salary not due to state officers

or employees

9-1-1160(A) Collection of members contribution, failure to make

payroll reports and remittances (State Retirement

System)

10-11-315 Defacing, destroying or attempting to deface or

destroy a monument or flag on the capitol grounds

10-11-320 Carrying or discharging a firearm on the capitol

grounds or in the capitol building

10-11-360 Violation of article concerning offenses on capitol

grounds and in capitol building

11-1-20 Failure to account for interest on deposit of public

funds

11-1-40 Contracts in excess of tax or appropriation, diverting

public funds

11-9-20 Disbursing officers exceeding or transferring

appropriations

12-2-70 Neglect or misconduct of county auditor or treasurer

12-28-1500(F) An operator of a refinery, terminal, or bulk plant

failure to provide an automated shipping document to

a driver of a fuel transportation vehicle receiving

taxable motor fuel

12-28-1545(B) Licensed importer failure to meet requirements

regarding fuel which has not been dyed, nor tax paid

or accrued by the supplier

12-28-1550(C) Failure to meet requirements for exporting fuel

12-28-1555(D) Operation of a motor vehicle with dyed fuel

12-28-1560(D) Knowingly engaging or knowingly aiding and abetting

another person to engage in a motor fuel business

without a license

12-28-1565(C) Fuel must meet ASTM standards

12-28-1570(C) False statement on shipping paper regarding liability

for user fees

12-28-1585(C) Tampering with metering device 12-28-1585

12-28-1720(C) Truck drivers who violate certain shipping

requirements for the second and subsequent times

12-28-1940(B) Refusing to allow certain inspections for the purpose

of evading the payment of taxes

12-54-44(B)(6)(c)(i) Concealing goods on which tax imposed with intent to

evade assessment or collection

12-54-44(B)(6)(c)(ii) Wilful failure to pay over money received from third

party to discharge payor's tax liability

16-3-600(A) Assault and battery in the second degree

16-3-730 Publishing name of victim of criminal sexual conduct

unlawful

16-3-1050(G) Threatening, intimidating, or attempting to intimidate

a vulnerable adult subject to an investigation

16-3-1050(H) Obstructing or impeding an investigation pursuant to

Chapter 35 of Title 43

16-3-1720(A) Harassment in the first degree

16-3-1720(B) Harassment in the first degree when a restraining

order is in effect

16-3-2080(F) Disclosing information about a trafficking victim or

certain shelters or unlawfully entering the grounds

of certain shelters

16-5-40 Duty of officers to execute warrants

16-5-50 Penalty for hindering officers or rescuing prisoners

16-7-160(1) Illegal use of stink bombs or other devices containing

foul or offensive odors

16-7-170 Entering public buildings for purpose of destroying

records or other property

16-11-30 Possession of master keys and nonowner key sets while

engaged in crime

16-11-140 Burning of crops and other kinds of personal property

16-11-523 Obtaining nonferrous metals unlawfully resulting in

disruption of communication or electrical service to

critical infrastructure

16-11-560 Burning, cutting untenanted or unfinished buildings

16-11-570 Injury or destruction of building or crops by tenant

16-11-770(B)(3) Committing illegal graffiti vandalism, third or

subsequent offense

16-11-780 Entering certain lands to discover, uncover, move,

remove, or attempt to remove an archaeological

resource- second offense

16-11-920(A)(3) Operation of an audiovisual recording device in a

motion picture theatre with intent to record, third

offense

16-13-10 Forgery that does not involve a dollar amount

16-13-131(C)(1) Larceny against a merchant by offering a fraudulent

product code on merchandise - first offense

16-13-135(E)(1) Retail theft - first offense

16-13-150 Purse snatching (not grand larceny or robbery)

16-13-180(B)(2) Receiving stolen goods (value over $2,000 up to

$10,000)

16-13-380 Theft of electric current (second or subsequent

offense)

16-13-385(B)(2) Tampering with a utility meter - second offense

16-13-385(C)(2) Tampering with a utility meter for profit - second

offense

16-13-385(D)(2) Tampering with a utility meter that results in

property damage in excess of $5,000 or results in

the risk of great bodily injury or death - second

offense

16-13-470(B)(1) Defrauding a drug or alcohol screening test (first

offense)

16-15-130 Indecent exposure

16-15-250 Communicating obscene messages (nontelephonic)

16-17-470(A) Eavesdropping or peeping

16-17-470(B)(1) Voyeurism (first offense)

16-17-490 Contributing to the delinquency of a minor

16-17-495(C) Returning a child under sixteen years of age within

three days of a violation of a custody order or

statute

16-17-505(3) Knowingly selling cigarettes in packages that violate

federal law

16-17-650(A)(2) Engaging in cock fighting, game fowl or illegal game

fowl testing, Second Offense

16-17-680(D) Purchase from certain persons of nonferrous metals for

the purpose of recycling the nonferrous metals,

third or subsequent offense

16-17-680(D)(3) Unlawful purchase of nonferrous metals

16-17-680(E) Unlawful sale of nonferrous metals in any amount to a

secondary metals recycler, second offense

16-17-680(F) Secondary metals recycler possessing stolen nonferrous

metal, third or subsequent offense

16-17-680(G) Transportation of nonferrous metals of an aggregate

weight of more than ten pounds, third or subsequent

offense

16-17-735(D) Persons falsely asserting authority of law

16-21-60(A) Use of vehicle without permission (intent to deprive)

16-23-465 Additional penalty for unlawfully carrying pistol or

firearm on premises of business selling alcoholic

liquors, beers, or wines for on premises consumption

16-23-470 Illegal possession of teargas gun or ammunition for

teargas gun

16-23-530 Knowingly selling or providing a gun to an illegal

alien

16-25-125(E) Unlawful entry upon the grounds of a domestic violence

shelter

17-7-510 Burying body without notice or inquiry

22-9-140 Penalty for failing to execute process of magistrate's

court

23-1-20 Peace officers may not be employed on contingent basis

23-3-535(D)(2) Sex offender's failure to vacate a residence that is

within one thousand feet of a school, daycare

center, children's recreational facility, park, or

public playground--Second offense

25-7-20 Obtaining or giving information respecting national or

state defense

29-1-30 Wilful sale of property on which lien exists

35-1-508(a)(3) Violation of Title 35, Chapter 1 when an investor

loses less than one thousand dollars, or if no

losses are proven

37-13-50 Regulation of subleasing and loan assumption of a

motor vehicle

38-7-140 Failure to pay money due or to supply information

required

38-13-140 Refusal to exhibit records, false statements

(Insurance)

38-25-330 Violations of Chapter 25, Unauthorized Transaction of

Insurance Business

38-38-720(2) Making a false statement or representation regarding a

fraternal benefit society if the amount of the

economic benefit received is $1,000 or more (first

offense)

38-43-190 Fraud regarding payment of insurance premium

38-55-80 Loans to directors or officers (Insurance)

38-55-150 Accepting premiums or assessments in insolvent company

(Insurance)

38-55-160 Insuring uninsurable persons with intent to defraud

38-55-173(B)(1) Vehicle glass repairer offering or making certain

payments of $1,000 or more

38-55-540(A)(2) Knowingly making false statement or misrepresentation

resulting in economic advantage of between one and

ten thousand dollars, first offense

38-59-50 Payment or settlement of benefits in merchandise or

service prohibited (Insurance)

39-15-750 Destruction of brand or removal or transfer of timber

39-15-1190(B)(1)(a)(ii) Transferring, distributing, selling, or otherwise

disposing of an item having a counterfeit mark on

it, with goods or services having a value of more

than $2000 but less than $10,000; using any object,

tool, machine, or other device to produce or

reproduce a counterfeit mark

40-5-320 Practice of law by corporations and voluntary

associations unlawful

40-5-350 Soliciting legal business unlawful

40-5-360 Splitting fees with laymen unlawful

40-54-80 Violations of chapter concerning dealers in precious

metals--Third or subsequent offenses

43-5-40 Unlawful publication or other use of records

43-7-60 False claim, statement, or representation by a medical

provider

43-7-70 False statement of representation on an application

for public assistance

43-7-80(B) Provider required to keep separate accounts and

records

43-33-40 Unlawful interference with rights of blind or other

physically disabled person

43-35-85(G) Threatening, intimidating, or attempting to intimidate

a vulnerable adult subject to an investigation

43-35-85(H) Obstructing an investigation pursuant to the Omnibus

Adult Protection Act

44-31-360 Violation of article concerning tuberculosis prisoners

and inmates of institutions

44-37-30 Offenses related to neonatal testing

44-41-36(A) Performing an abortion on an unemancipated minor

44-41-350 Performing an abortion without satisfying A Woman's

Right to Know provision, third or subsequent

offense

44-53-370(b)(3) Prohibited Acts A, penalties (Schedule IV drugs except

for flunitrazepam)

First offense

44-53-370(d)(3) Possession of cocaine, first offense

44-53-375(A) Possession of less than one gram of methamphetamine or

cocaine base

44-53-398(H)(3) Purchasing a product containing ephedrine or

pseudoephedrine from any person other than a

manufacturer or registered wholesale distributor,

Second Offense

44-79-120 Violation of chapter concerning Physical Fitness

Services Act

45-9-90 Equal enjoyment and privileges to public

accommodations

46-17-460 Violation of chapter concerning agricultural

commodities marketing

46-19-270 Displaying sign showing Department of Agriculture

approval prior to approval

46-25-80 Violations of chapter concerning fertilizer law

46-41-30(1) Unlawful to engage in business as dealer without

license, penalties for violation (agricultural

products)--First offense

47-3-630 Torturing, mutilating, injuring, disabling, poisoning,

or killing a police dog or horse.

47-3-760(B)(1) Penalty for owner of dangerous animal which attacks

and injures a human--First offense

47-3-960 Injuring, disabling or killing guide dog

47-17-100(A) Violation of a Meat and Meat Food Regulations

Inspection Law, with intent to defraud

47-19-120(C)(1) Interference with person performing official duties

under chapter on poultry inspection

47-21-80(A) Penalty for violation of Farm Animal and Research

Facilities Protection Act

47-21-250(A) Penalty for crop operation violations

48-27-250 Violation of chapter concerning registration of

foresters

48-49-60(a) Violations of chapter concerning SC Mountain Ridge

Protection Act

50-1-85(4) Negligent use of firearms or archery tackle when death

results.

50-11-100(B) Construction of a fence which impedes the free range

of deer

50-13-1460 Use of explosives to take fish

50-13-1470 Failure to report use of explosives to take fish

50-21-112(B)(3) Operating a water device while under the influence of

alcohol (third offense)

50-21-117(B)(3) Operation of a water device while this privilege is

suspended for operation under the influence of

alcohol, third or subsequent offense

54-1-40 Criminal liability for unskillful or negligent

management of steamboat

55-3-130 Discharging a laser at an aircraft, second offense

56-1-460 Driving while license canceled, suspended, or

revoked--Third and subsequent offense

56-5-750(B)(1) Failure to stop for a law enforcement vehicle--First

offense (no death or injury occurs)

56-5-2930 Unlawful for persons to drive under influence of

liquor, drugs, or like substances (See Section

56-5-2940(3))--Third offense

56-5-2933 Driving with an unlawful alcohol concentration, third

offense

57-7-20(C) Putting a foreign substance on a highway with malice

and personal injury results

58-7-60(B)(2) Unlawful appropriation of gas - second offense

58-7-60(C)(2) Unlawful appropriation of gas that results in property

damage in excess of $5,000 or the risk of great

bodily injury or death - second offense

58-7-60(E)(2) Aiding, abetting, or assisting another person in

withdrawing and appropriating gas - second offense

58-7-70(B) Cheating and defrauding, or altering a meter to

withdraw or take gas - second offense

58-7-70(C)(2) Wrongful use of gas and interference with gas meters

for profit - second offense

58-7-70(D)(2) Wrongful use of gas and interference with gas meters

for profit when violation results in property damage

greater than $5,000 or in risk of great bodily

injury or death - second offense

58-17-4040 Gross carelessness or negligence in the operation of a

train

58-23-920 Insurance required of owners of motor vehicles

transporting goods for hire

Second and subsequent offenses

59-25-250(A) Revocation or suspension of certificate, powers and

duties of Court of Common Pleas, warrant for

production of witnesses

59-41-80 Violation of chapter concerning grants to private

school pupils

59-63-450 No child may be counted in enrollment more than once

59-102-150 Prohibited acts by athlete agents

61-4-170 Sale of a beverage containing alcohol which resembles

a vegetable, or fruit or soft drink

61-6-4180 Possession of a firearm while unlawfully

manufacturing, transporting, or selling alcoholic

liquors

(B) The following offenses are Class B misdemeanors and the maximum terms established for a Class B misdemeanor, not more than two years, as set forth in Section 16-1-20(A), apply:

12-21-2540 Use of altered or counterfeit tickets or reuse of

tickets

12-21-2714 Use of slug or any false coin to operate automatic

vending machine or other machine requiring coin for

operation

12-21-3070 Improper use, alteration or reuse of stamps and for

failure to pay tax, make any report on, or submit

required information

14-7-380 Jury commissioners guilty of fraud

16-3-410 Sending or accepting challenge to fight (with a

deadly weapon)

16-3-420 Carrying or delivering challenge, serving as second

16-5-130(2), (3) Instigating, aiding, or participating in riot

16-8-240(A) Committing or threatening acts of violence with the

intent to coerce, induce, or solicit another person

to participate in gang activity, first offense

16-9-410(C)(2) Aiding escapes from prison, for prisoners charged

with noncapital offenses

16-9-420 Aiding escape from custody of officers

16-11-580(C)(1) Forest products violation (value more than $1,000 but

less than $5,000)

16-11-910 and 16-11-915 Transfer of recorded sounds for unauthorized use or

sale (See Section 16-11-920(C))

16-11-920(A)(2) Operation of an audiovisual recording device in a

motion picture theatre with intent to record,

second offense

16-11-930 Illegal distribution of recordings without name and

address of manufacturer and designation of featured

artist (See Section 16-11-940(B))

16-13-65 Selling aquaculture products or damaging facilities

valued at greater than $100 (third or subsequent

offense)

16-13-437 False statement or representation about income to a

public housing agency

16-16-20(3)(c) Computer crime--second degree--Second or subsequent

offense

16-16-20(4) Computer Crime Act--third degree--Second or

subsequent offense

16-17-10 Barratry

16-17-510 Enticing enrolled child from attendance in public or

private school

16-17-560 Assault or intimidation on account of political

opinions or exercise of civil rights

16-17-610 Soliciting emigrants without licenses

23-17-110 Purchases by sheriff or deputy at sheriff's sale

23-31-370 False statement to obtain special license

23-31-400(C) Use of a firearm while under the influence of alcohol

or a controlled substance

23-35-130 Manufacture, storage, transportation, or possession

of certain fireworks illegal

23-41-60 Violation of arson reporting immunity act

25-1-150 Unauthorized wearing of military insignia

25-1-2180 Assault upon military personnel

25-7-60 Conspiracy (treason or sabotage during war)

25-7-80 Concealing or harboring violator of chapter on

treason; sabotage

27-29-150 Violating provisions of Uniform Land Sales Practice

Act

30-15-50 Forgery of discharge (veterans)

31-17-520(2)(c) License for travel trailer dealer--Third and

subsequent offenses

32-1-290 Making or assisting in making contracts when actual

delivery not contemplated, or operating bucket shop

34-11-90(b) Drawing and uttering fraudulent check $5,000 or less,

first offense

34-39-240 Wilful violation of section, requiring license for

engaging in business of deferred presentment

service

34-41-120 Wilful violation of section, requiring license for

engaging in business of either Level I or Level II

check-cashing service

38-2-20 Penalty for a person convicted of a misdemeanor

contained in Title 38

38-2-30 Acting without license required by Title 38 on

insurance

38-21-340 Criminal prosecutions (Insurance Holding Company

Regulatory Act)

38-43-160 Unlawfully representing an unlicensed insurer

38-43-240 Other offenses by insurance agent

38-45-150 Insurance Broker Chapter Violation

38-47-60 Adjuster acting for unauthorized company (See Section

38-2-20)

38-48-130 Unlawful practices for public insurance adjusters

38-51-20 Acting as an administrator of an insurance benefit

plan without a license

38-55-60 Discrimination in the conduct of an insurance

business

38-55-340 Connection of Undertakers with certain insurers

article violation

38-63-10 Circulation of false or misleading information by an

agent or officer of a life insurer

38-73-80 Withholding or giving false information to the

Insurance Commissioner regarding surety rates

38-77-1160 Motor Vehicle Theft and Motor Vehicle Insurance Fraud

Reporting--Immunity Act violation

39-23-80(B)(1) Prohibited acts (concerning adulterated, misbranded,

or new drugs and devices)--First offense

39-25-50(a) Penalties, effect of guaranty from supplier or

article, liability of advertising media--Second or

subsequent offense

39-33-1320 Violation concerning butterfat content and weight of

milk--Second and subsequent offenses

40-15-212 Unlawful practice or aiding or abetting in the

unlawful practice of dentistry, dental hygiene, or

dental technological work

40-29-180 Violation of chapter concerning manufactured housing

40-37-200(A) Practicing optometry unlawfully

40-43-86(EE) Possessing, dispensing, or distributing drugs, or

devices without a prescription from a licensed

practitioner

40-59-200 Violation of residential builders licensing

provisions

40-81-200 Violations of Chapter 40, State Athletic Commission

40-81-480 Events involving combative sports or weapons

violation

44-41-80(b) Performing or soliciting unlawful abortion, testimony

of woman may be compelled

44-53-40(B) Obtaining certain drugs, devices, preparations, or

compounds by fraud, deceit, or the like--First

offense

44-53-370(b)(4) Prohibited Acts A, penalties (possession of Schedule

V drugs)--Second and subsequent offenses

44-53-370(d)(1) Prohibited Acts A, penalties (possession of

controlled substances in Schedules I (b), (c), II,

and LSD)--First offense

44-53-395 Prohibited acts, penalties (prescription

drugs)--First offense

44-53-1680(A) Knowingly failing to submit prescription monitoring

information to the bureau of drug control

44-56-130 Unlawful acts (Hazardous Waste Management Act) (See

Section 44-56-140)--Second or subsequent offense

44-55-1360 Worker, sewage and waste water disposal violation

44-93-150(C) Infectious Waste Management Act violation (second

offense or subsequent offense)

44-96-100(B) Wilful violation of solid waste regulations, second

or subsequent offenses

44-96-450(B) Wilful violation of Solid Waste Act Second or

subsequent offenses

46-33-60 Penalty on out-of-state shippers

47-1-40(A) Cruelty to animals--Third or subsequent offense

47-1-50 Cruelty to animals in one's possession

48-1-90 Causing or permitting pollution of environment

prohibited (See Section 48-1-320)

48-1-320 Violation (Pollution Control Act)

48-1-340 False statement, representations or certifications,

falsifying, tampering with or rendering inaccurate

monitoring devices or methods

48-23-265(C)(1) Forest products violation first offense (value at

least $5,000)

48-27-230 Endorsement of documents by registrants, illegal

endorsements

48-43-550(f) Regulations as to removal of discharges of pollutants

49-1-20 Permitting logs and the like to obstruct or interfere

with navigation of rivers or harbors

50-1-85(3) Use of a firearm or archery tackle while hunting or

returning from hunting, in a criminally negligent

manner when bodily injury results

50-11-96 Introducing a fertility control agent or chemical

substance into any wildlife without a permit

50-11-430 Illegal taking of bears and bear parts

50-11-2640(B) Bringing into State or importing live coyote or fox

without permit--Second offense

50-13-1440 Using explosives to take fish unlawful--Third offense

51-3-150 Trespass upon state park property

56-1-2070 Driving commercial motor vehicle in violation of an

out-of-service order, first violation

56-5-5030 Devices to emit smoke screen, noisome gases, or odors

prohibited

56-15-310(B)(3) Dealer wholesaler license violation (third or

subsequent offense)

56-16-140(B)(3) Failure to secure a license as a motorcycle dealer or

wholesaler

58-13-10 Opening or injuring package, parcel, or baggage by

employee of carrier unlawful

58-15-840 Taking or removing brasses, bearings, waste, or

packing from railroad cars

58-15-860 Injuring or destroying electric signals or other

structures or mechanisms

61-6-4010(B)(3) Unlawful manufacture, possession or sale of alcoholic

liquors--Third or subsequent offense

61-6-4025(c) Possession of unlawfully acquired or manufactured

alcoholic liquors in a vehicle, vessel, or

aircraft--Third or subsequent offense

61-6-4030(c) Transportation of alcoholic liquors in a taxi or

other vehicle for hire--Third or subsequent offense

61-6-4040(c) Rendering aid in unlawful transportation of alcoholic

liquors--Third or subsequent offense

61-6-4060(B)(3) Unlawful storage of alcoholic liquor in a place of

business--Third or subsequent offense

61-6-4100(c) Manufacture, sale, or possession of unlawful

distillery--Third or subsequent offense

61-6-4110(c) Knowingly permitting or allowing a person to locate

an unlawful distillery on a premise--Third or

subsequent offense

61-6-4120(c) Unlawful manufacture, transport, or possession of

materials used in the manufacture of alcoholic

liquors--Third or subsequent offense

61-6-4130(c) Present at a place where alcoholic liquors are

unlawfully manufactured--Third or subsequent

offense

61-6-4150(c) Unlawful sale of alcoholic liquor from a vehicle,

vessel, or aircraft--Third or subsequent offense

61-6-4155(B)(3) Use, offer for use, purchase, offer for purchase,

sell, offer to sell, or possession of an alcohol

without liquid device--Third and subsequent offense

61-6-4160(c) Unlawful sale of alcoholic liquors on Sundays,

election days, and other day--Third or subsequent

offense

61-6-4170(B)(3) Advertisement of alcoholic liquors from

billboards--Third or subsequent offense

63-9-2050 Submitting false claim for benefits

(C) The following offenses are Class C misdemeanors and the maximum terms established for a Class C misdemeanor, not more than one year, as set forth in Section 16-1-20(A), apply:

1-6-100 Unlawful disclosure of confidential information

1-7-400 Circuit solicitors disabled by intoxicants

2-15-120 Confidentiality of records (Legislative Audit

Council) penalty for violations

2-17-50 Failure to file requirement statement with State

Ethics Commission, third or subsequent offense

2-17-130 Penalties for violations of lobbyist chapter

2-17-140 Penalties for filing groundless complaint

5-21-500 Diverting municipal funds allocated to bond

payments for other purposes

6-1-120(C) Disclosure of taxpayer information

7-25-20 Fraudulent registration or voting

7-25-100 Allowing ballot to be seen, removing ballot from

voting place, improper assistance

7-25-200 Unlawful to pay a candidate to file or withdraw

from candidacy

8-1-30 Knowingly allowing false claims by witnesses or

jurors of mileage traveled

8-1-80 Misconduct in office, habitual negligence, and the

like

8-9-10 Delivery by officer of books and papers to

successor (public officers/employees)

8-9-30 Delivery by officer of monies on hand to successor

8-13-320(9)(c) Penalty for wilful filing of groundless complaint

with Ethics Commission

8-13-320(10)(g) Penalty for wilful release of confidential

information relating to ethics investigation

8-13-540(1) Penalty for wilful filing of groundless complaint

with Senate or House Ethics Committee

8-13-1510 Failure to file reports, Ethics, Government

Accountability, and Campaign Reform, third or

subsequent offense

8-13-1520 Penalty for violation of ethics chapter

9-1-40 Penalties for making false statement or record

(South Carolina Retirement System)

9-8-220 Penalty for false statements or falsification of

records (Judges' and Solicitors' Retirement

System)

9-9-210 False statements and falsification of records

(General Assembly Retirement System)

9-11-320 False statements and falsification of records

(Police Officers' Retirement System)

10-9-260 Interfering with state, board or licensees, mining

without license

11-15-90 Failure to make payment or remit funds for payment

of obligations

11-15-290 Public officer failure to make investments in

accordance with article

11-48-30(C)(3) Sale or possession of cigarettes of a manufacturer

not included in the state directory

11-48-100 Knowingly violating tobacco regulations

12-21-2710 Unlawful possession or operation of gaming devices

12-21-2830 Record required of gross receipts, record subject

to inspection, violations

12-24-70(B) Submitting false information on an affidavit

accompanied by a deed

12-28-2345 Unlawful alteration of petroleum products shipping

information

12-51-96 Conditions of redemption, taxation

12-54-44(B)(3) Wilful failure to pay estimated tax or keep

required records

12-54-44(B)(4) Wilful furnishing of false statement required for

tax purposes

12-54-44(B)(5) Wilfully providing employer with false information

which decreases tax withheld

12-54-44(B)(6)(c)(iii) Wilful delivery to tax department of fraudulent

document

12-54-240 Disclosure of records of and reports and returns

filed with the Department of Revenue by employees

and agents of the department and the State

Auditor's Office prohibited

13-7-80 Violation of provisions concerning nuclear energy

14-7-1720 Penalty for disclosing State Grand Jury information

14-17-580 Clerk is responsible for books, papers, and other

property

14-23-680 Judge responsible for books, papers, and property

of office

16-1-55 Accessory after the fact to a Class B Misdemeanor

16-3-210 Assault and battery by mob in the third degree

16-3-530 Penalties, hazing

16-3-610 Assault with concealed weapon

16-3-1050(A) Failure to report abuse, neglect, or exploitation

of a vulnerable adult

16-3-1340 Victim's compensation fund, soliciting employment

to pursue claim or award

16-3-1710(B) Harassment in the second degree

16-3-1720(D) Harassment first degree with use of licensing or

registration information

16-3-2090(D) Use of property or conveyance subject to forfeiture

16-7-110 Wearing masks and the like (See Section 16-7-140)

16-7-120 Placing burning or flaming cross in public place

(See Section 16-7-140)

16-7-150 Slander and libel

16-9-260 Corruption of jurors, arbitrators, umpires, or

referees

16-9-270 Acceptance of bribes by jurors, arbitrators,

umpires, or referees

16-9-320(A) Opposing or resisting law enforcement officer

serving process

16-9-370(a) Taking money or reward to compound or conceal

offense

16-11-150(a) Burning lands of another without consent--First

offense

16-11-180 Negligently allowing fire to spread to lands or

property of another--Second or subsequent offense

16-11-700(E) Littering (exceeding 500 lbs. or 100 cu. ft. in

volume)

16-11-730 Malicious injury to or interference with microwave,

radio, or television facilities; unauthorized use

of such facilities

16-11-750 Unlawful injury or interference with electric lines

16-11-770(B)(2) Committing illegal graffiti vandalism, second

offense

16-11-820 Theft of cable television service unlawful use

without payment (See Section 16-11-855)--Second

and subsequent offense

16-11-825 Theft of cable television, unauthorized connection

or use of device to cable television system (See

Section 16-11-855)--Second and subsequent

offenses

16-11-830 Theft of cable television service, aid, abet, or

attempt (See Section 16-11-855)--Second and

subsequent offenses

16-11-835 Advertisement or sale of instrument designed to

avoid payment for cable services (See Section

16-11-855)--Second and subsequent offenses

16-11-840 Unauthorized device to decode or descramble cable

television signal (See Section 16-11-855)--Second

and subsequent offenses

16-11-845 Use, sale, or installation of a converter or

similar device for unauthorized reception of

cable signals (See Section 16-11-855)--Second and

subsequent offenses

16-11-855 Violation of Article 8, Theft of Cable Television

Service

16-11-910 Transfer of recorded sounds for unauthorized use or

sale (See Section 16-11-920(E))

16-11-915 Unauthorized sale of article containing live

performances (See Section 16-11-920(E))

16-11-920(A)(1) Operation of an audiovisual recording device in a

motion picture theatre with intent to record,

first offense

16-11-930 Illegal distribution of recordings without name and

address of manufacturer and designation of

feature artist (See Section 16-11-940(D))

16-13-15 Falsifying or altering transcript or diploma,

fraudulent use of falsified or altered transcript

or diploma penalty

16-13-65 Stealing aquaculture products or damaging

aquaculture facilities - First and second offense

16-13-300 Fraudulent removal or secreting of personal

property attached or levied on

16-13-385(C)(1) Tampering with a utility meter for profit - first

offense

16-13-385(D)(1) Tampering with a utility meter that results in

property damage in excess of $5,000 or results in

the risk of great bodily injury or death - first

offense

16-13-400 Avoiding or attempting to avoid payment of

telecommunications

16-13-410(1) Making or possessing device, plans or instruction

which can be used to violate Section 16-3-400

16-14-60 Financial transaction card fraud

16-14-60(a) Financial transaction card fraud--value of things

of value does not exceed five hundred dollars in

any six-month period

16-14-60(a)(2)(d) Financial transaction card fraud--using financial

transaction card to exceed certain balances or

authorized lines of credit

16-14-60(b) Financial transaction card fraud by a person

authorized to furnish anything of value upon

presentation of a financial transaction card if

the value does not exceed five hundred dollars in

a six-month period

16-14-60(c) Financial transaction card fraud--filing of false

application to an issuer of a financial

transaction card

16-14-60(d) Financial transaction card fraud--filing of false

notice or report of theft

16-14-80 Criminally receiving goods and services

fraudulently obtained

16-15-50 Seduction under promise of marriage

16-15-60 Adultery or fornication

16-15-90 Prostitution (See Section 16-15-110(3))--Third or

subsequent offenses

16-15-100 Prostitution; further acts (See Section

16-15-110(3))--Third or subsequent offenses

16-15-315 Condition on certain sales for resale or on

franchising rights that obscene material be

received for resale prohibited

16-15-325 Participation in preparation of obscene material

prohibited

16-16-20(3)(c) Computer crime--second degree--First offense

16-17-310 Imitation of organizations' names, emblems, and the

like

16-17-500(3) Providing tobacco products to a minor

16-17-520 Disturbance of religious worship

16-17-540 Bribery with respect to agents, servants, or

employees

16-17-650(A)(1) Engaging in cockfighting, game fowl or illegal game

fowl fighting testing, First Offense

16-17-680(D) Purchase from certain persons of nonferrous metals

for the purpose of recycling the nonferrous

metals, second offense

16-17-680(D)(2) Unlawful purchase or transportation of nonferrous

metals, second offense

16-17-680(E) Unlawful sale of nonferrous metals in any amount to

a secondary metals recycler, first offense

16-17-680(F) Secondary metals recycler possessing stolen

nonferrous metal, second offense

16-17-680(G) Transportation of nonferrous metals of an aggregate

weight of more than ten pounds, second offense

16-17-700 Tattooing

16-17-720 Impersonating law enforcement officer

16-17-735 Impersonation of state or local official or

employee or law enforcement officer or asserting

authority of state law in connection with a sham

legal process

16-19-10 Setting up lotteries

16-19-40 Unlawful games and betting

16-21-60(B) Use of vehicle without permission (Temporary

purpose only)

16-21-70 Use of bicycle or other vehicle without permission,

but without intent to steal

16-23-20 Unlawful carrying of pistol (See Section

16-23-50(A)(2))

16-23-450 Placing loaded trap gun, spring gun, or like device

16-23-730 Manufacturing, possessing, transporting,

distributing, using, aiding, counseling, or

conspiring in the use of a hoax device or replica

of a destructive device or detonator that causes

a person to believe that the hoax device or

replica is a destructive device or detonator

16-25-20 Commission of Criminal Domestic Violence, second

offense

16-25-20(B)(2) Criminal domestic violence, second offense

16-27-40 Penalty (Animal Fighting or Baiting Act)--Second

offense

17-15-90(2) Wilful failure to appear before a court when

released in connection with a charge for a

misdemeanor

17-22-170 Unlawful retention or release of information

regarding participation in intervention program

17-28-350 Willful and malicious destruction of physical

evidence or biological material. Second and

subsequent offense

17-29-20 Installation of pen register or tap and trace

device

17-30-50(B)(1) Interception of wire, electronic or oral

communications--First offense

20-3-210 Unlawful advertising for purpose of procuring

divorce (See Section 20-3-220)

22-9-170 Oppression in office or other misconduct,

punishment

23-3-475(B)(2) Providing false information when registering as a

sex offender--Second offense

23-17-40 Liability of sheriff for official misconduct for

remaining in contempt after attachment

23-19-130 Penalties for failure to pay over monies (by

sheriff)

23-31-215(M) Carrying a concealed weapon into a prohibited

environment

23-31-225 Carrying a concealable weapon into the dwelling

place of another without permission

23-35-150(3) Violation concerning fireworks and

explosives--Third and subsequent offenses

23-37-50 Violations concerning safety glazing materials

23-39-40 Prohibited acts (Hazardous Waste Management

Act)--Second and subsequent offenses (See Section

23-39-50(a))

23-50-50(B) Divulging privileged communication, protected

information, or a protected identity

24-3-410 Sale of prison-made products on open market

generally prohibited

24-3-420 Violations of article governing prison industries

other than Section 24-3-410

24-5-90 Discrimination in treatment of prisoners unlawful

24-27-300 Frivolous complaints or appeals filed by a prisoner

25-1-440(c)(1) Fraudulent or wilful misstatement of fact in

application for financial federal disaster

assistance

25-1-1420 Unlawful purchase or receipt of military property

25-1-3067 Conduct that prejudices the good order and

discipline in military forces or brings discredit

upon military forces

25-15-20 Improper use of Confederate Crosses of Honor

27-18-350(D) Refusal to deliver property under Uniform Unclaimed

Property Act

30-2-50 Use of personal information from a public body for

commercial solicitation

33-56-140 Illegal charitable organization of professional

solicitations

33-56-145(A) Defrauding a charity (first offense)

33-56-145(B) Giving false information with respect to

registering a charity (first offense)

33-57-170(A) Person or organization that unlawfully conducts a

nonprofit raffle - first offense

33-57-170(B) Person or organization that violates a provision of

Title 33, Chapter 57 with the intent to deceive

or defraud an individual or nonprofit

organization - first offense

33-57-170(C) Person or organization that gives false or

misleading information in a registration or

report under Title 33, Chapter 57

34-1-120 Penalties for obstructing commissioner of banking

34-3-70 False statements concerning solvency of bank

34-3-90 Penalties (violation of Sections 34-1-60, 34-1-70,

34-3-310, 34-3-320, 34-5-10 to 34-5-80 and

34-5-100 to 34-5-150 regarding banks and banking

generally)

34-11-30 Receipt of deposits or trusts after knowledge of

insolvency (banks and banking generally)

34-11-60 Drawing and uttering fraudulent check, draft, or

other written order or stopping payment on check,

draft, or order with intent to defraud (more than

$200)--First offense

34-19-110 Use of words safe deposit or safety deposit

34-25-90(b) Wilfully entering false statements in bank records

by an officer, director, agent, or employee of a

bank holding company or a subsidiary of it

34-28-390 Penalties and remedies (violations concerning

savings and loan acquisition and holding

companies)

34-28-740 False statement affecting credit or standing of

savings association

34-36-70 Violation of a provision that regulates loan

brokers

37-5-301(a),(b) Wilful violations (Consumer Protection Code)

37-5-302 Disclosure violations (Consumer Protection Code)

37-5-303 Fraudulent use of cards (Consumer Protection Code)

37-11-120 Violation of a provision concerning the licensing

and regulation of Continuing Care Retirement

Communities

38-13-200 Penalty for refusing to be examined under oath

(Insurance)

38-27-80(d) Cooperation of officers, owners, and employees

(violation) (Insurance)

38-49-40 Violation of a provision that regulates Motor

Vehicle Physical Damage Appraisers

39-9-200 Misuse of commercial weights and measures (See

Section 39-9-208(A))

39-11-170 Violation of a provision that regulates

weighmasters (second or subsequent offense)

39-15-460 Unauthorized alteration, change, removal, or

obliteration of registered mark or brand (labels

and trademarks)

39-15-470 Purchase or receipt of containers marked or branded

from other than registered owner

39-15-480 Unauthorized possession of marked or branded

containers (trade and commerce)

39-15-490 Effect of refusal to deliver containers to lawful

owner (trade and commerce)

39-15-500 Taking or sending containers out of State without

consent of owner

39-15-1190 Intentional use of counterfeit mark or trafficking

in goods carrying the mark

39-15-1190(B)(1)(a)(i) Transferring, distributing, selling, or otherwise

disposing of an item having a counterfeit mark on

it, with goods or services having a value of

$2000 or less; using any object, tool, machine,

or other device to produce or reproduce a

counterfeit mark

39-17-340 Penalties (violation of article concerning grading

of watermelons)

39-19-60 Penalty for disposal of stored cotton without

consent of owner

39-22-90(A)(5)-(7) Prohibited acts. State Warehouse System (See

Section 39-22-90(B))

39-41-570 Penalties (violation of article concerning

deception in sale of liquid fuels, lubricating

oils and greases)

39-75-50 Selling, offering for sale, or delivering for

introduction into this State nonconforming

regrooved tires

40-1-200 Penalty for unlawful practice of a profession or

submitting false information to obtain a license

to practice a profession

40-2-200 Certified Public Accountants and Public Accountants

regulations violations

40-3-200 Engaging in practice of architecture in violation

of chapter or knowingly submitting false

information for purpose of obtaining license

40-6-200 Penalties (violation of chapter concerning

auctioneers)--Second offense

40-7-200 Practicing barbering unlawfully or submitting false

information to obtain barbering license

40-8-110(K) Failure to make required contribution to care and

maintenance trust fund or a merchandise account

fund

40-8-190 Submitting false information to procure cemetery

operator's license

40-10-200 Violation of First Protection Sprinkler Act

40-11-200 Illegal practice as licensed contractor

40-18-150 Penalties (violation of chapter concerning

detective and private security agencies)

40-23-200 Practice as environmental systems operator in

violation of Title 40, Chapter 23

40-31-20 Penalties (violation of chapter concerning

naturopathy)

40-33-200 Unauthorized practice of nursing

40-35-200(C) Administering a nursing home, residential care

facility or habilitation center without a license

40-36-200 Knowingly submitting false information to obtain

license to practice as occupational therapist or

as occupational therapy assistant

40-38-200 Violation of chapter regulating Opticians

40-41-60 License required for erection of lightning rods

40-41-220 Encamping and trading in animals or commodities by

nomadic individuals without license unlawful

40-43-140 Unlawful use of titles, declarations, and

signs--unlawful dispensing, compounding, and sale

of drugs (pharmacists)

40-47-112 Attending to a patient while under the influence of

drugs or alcohol

40-47-200 Submitting false information for purpose of

obtaining a license to practice medicine

40-51-220 Penalties (violation of chapter on podiatry)

40-54-80 Violations of chapter concerning dealers in

precious metals Second offense

40-55-170 Unauthorized practice of psychology

40-56-200 State Board of Pyrotechnic Safety violations

40-63-200 Practice as social worker in violation of Title 40,

Chapter 63

40-68-150(B) Staff Leasing Services violation

40-79-200(A) Penalty (violation of South Carolina Regulation of

Burglar Alarm System Businesses Act)

40-82-200 Failure to obtain a license to engage in liquified

petroleum gas activities

41-1-60 Certain transactions between carriers or shippers

and labor organizations prohibited, penalties

41-15-320(e) Penalties (wilfully violating safety or health rule

or regulation)--Subsequent offense

41-25-30 Private personnel placement services applications

and licensing (violations) (See Section 41-25-90)

41-25-40 Private personnel placement services; duties of

licensees (See Section 41-25-90)

41-25-50 Prohibited activities or conduct of personnel

agencies (See Section 41-25-90)

41-25-60 Advertisements in South Carolina of firms located

outside its jurisdiction (See Section 41-25-90)

41-25-70 Prohibited activities or conduct of employers or

person seeking employment (private personnel

agencies) (See Section 41-25-90)

41-25-80 Confidentiality of record and files (private

personnel agencies) (See Section 41-25-90)

42-9-360 Receiving fees, consideration, or gratuity for

services not approved by the commission or the

court

42-15-90 Receipt of fees, other consideration, or a gratuity

not approved by the Worker's Compensation

Commission

43-5-25 Wilful use of payment for purpose not in best

interest of child, protective payee

43-5-950 Violations of article concerning women, infants,

and children supplemental food program

43-35-85(A) Failure to report abuse, neglect, or exploitation

of a vulnerable adult

44-2-140 Underground Petroleum Response Bank Act violation

44-6-180(B) Medically Indigent Assistance Act confidentiality

violation

44-6-200 Falsification of information regarding eligibility

for Medically Indigent Assistance Program

44-17-860 Unlawful taking of person from mental health

facility without permission

44-22-100(C) Unlawful to disclose records of mental health

patient or former patient

44-22-220(C) Unlawful to wilfully deny a patient his rights

afforded him under chapter

44-23-240 Unwarranted confinement of an individual

44-23-1150(D) Submitting inaccurate or untruthful information

concerning sexual misconduct

44-24-210 Unlawful without prior authorization to take child

from grounds of inpatient facility

44-26-210 Denial of rights to a client with intellectual

disability

44-32-120(F) Unlawful body piercing

44-34-100(F) Tattooing violation

44-41-31(C) False representation on an affidavit for abortion

44-43-580 Traffic in dead bodies

44-53-50(E) Sale of cleaning agents containing phosphates

prohibited

44-53-370(b)(4) Prohibited Acts A, penalties (manufacture or

possession of Schedule V drugs with intent to

distribute)--First offense

44-53-370(d)(2) Prohibited Acts A, penalties (possession of other

controlled substances in Schedules I through

V)--Second and subsequent offense

44-53-398(H)(3) Purchasing a product containing ephedrine or

pseudoephedrine from any person other than a

manufacturer or registered wholesale distributor,

First Offense

44-53-445(D)(2) Purchase of controlled substance within proximity

of school

44-53-590 Penalty for use of property in manner which makes

it subject to forfeiture (as provided in Sections

44-53-520 and 44-53-530)

44-53-1530(2)(b) Possession of anabolic steroids, ten or fewer doses

(second or subsequent offense)

44-53-1530(3)(a) Possession of anabolic steroids, 11 to 99 doses

(first offense)

44-55-80 Unlawful acts (violation of State Safe Water

Drinking Act) (See Section 44-55-90(a))

44-56-130 Unlawful acts (Hazardous Waste Management Act) (See

Section 44-56-140C.)--First offense

44-56-490(C) Wilfully violating a provision of the Drycleaning

Facility Restoration Trust Fund provisions

44-63-161(C) Willful violation of regulation or order relative

to recording, reporting, or filing information

with Bureau of Vital Statistics

44-93-150(C) Infectious Waste Management Act violation (first

offense)

44-96-100(B) Wilful violation of solid waste regulations, first

offense

44-96-450(B) Wilful violation of Solid Waste Act--First offense

45-9-85 Violation of confidentiality of Section 45-9-60

(Equal enjoyment and privileges to public

accommodations, complaints, hearings, etc.)

46-1-50 Firing turpentine farms

46-1-75 Maliciously damaging farm product, research

facility or equipment valued at less than $500

46-10-100 Penalties (violation of article concerning boll

weevil eradication)

46-23-80 Penalty (violation of South Carolina Noxious Weed

Act)

46-41-170(1) Penalty (violation of chapter concerning dealers

and handlers of agriculture products) Second or

subsequent offense

46-50-30, section 15 Disclosure of confidential information relating to

Southern Interstate Dairy Compact

46-50-60 Violation of Southern Interstate Dairy Compact

47-9-10 Marking, branding, or disfiguring large animals of

another--Second or subsequent offense

47-9-30 Use of horse, mare, or mule without permission

47-9-410 Violations (article concerning livestock generally)

47-17-60 Prohibited acts (meat and meat food, Regulations

and Inspection Law) (See Section 47-17-100(a))

47-17-70 Slaughtering or processing except in compliance

with article prohibited (meat and meat food,

Regulations and Inspection Law) (See Section

47-17-100(a))

47-17-80 Records (meat and meat food, Regulations and

Inspection Law) (See Section 47-17-100(a))

47-21-80(B) Penalty for violation of Farm Animal and Research

Facilities Protection Act (violation of Section

47-21-60)

47-21-250(B) Unlawful entry into or remaining unlawfully in a

crop operation

48-39-170(A) Penalties (violation of chapter concerning coastal

tidelands and wetlands)--Second or subsequent

offense

50-1-125(2), (3), and (4) Trafficking in wildlife

50-1-136 Penalties for conspiracy (violation of provisions

of Title 50 relating to fish, game, and

watercraft)

50-5-1535 Unlawful taking, possessing, buying, selling, or

shipping of short nose sturgeon

50-5-2305(D) Unlawful catching of wild rock (second or

subsequent offense)

50-5-2535 Engaging in prohibited activities while under

suspension, Marine Resources Act

50-9-1200 Hunting or fishing while under suspension

50-11-95 Engaging in Computer Assisted Remote Hunting, First

Offense

50-11-710 Night hunting and illegal use of artificial lights

while hunting

50-11-720 Night hunting for deer or bear

50-11-852 Molesting or killing a bald eagle

50-11-1920 Violation of food service permit to sell exotic

farm-raised venison

50-11-2640(B) Bringing into State or importing live coyote or fox

without permit--First offense

50-13-1410 Unlawful to pollute waters so as to injure fish and

shellfish

50-13-1440 Using explosives to take fish unlawful--Second

offense

50-15-80(b) Penalties, violation of Sections 50-15-40(c) or

50-15-50(d), (e)

50-18-270(C) Placing or releasing species imported from another

state into waters of State--Second offense

50-18-285(C) Damaging or poisoning aquaculture products or

facilities--Second offense

50-21-112(B)(2) Operating a water device while under the influence

of alcohol or drugs (second offense)

50-21-130(A)(1) Failure of an operator of a vessel involved in a

collision resulting in property damage to stop

and render assistance

52-5-10 Race horses must not be entered under assumed names

or out of proper class

52-5-40 Misrepresenting or concealing former performance of

race horse

54-7-810(B)(1) Violation of Underwater Antiquities Act

55-1-100(F) Unlawful to operate or act as a flight crew member

of aircraft while under the influence of alcohol

or drugs

55-3-130 Discharging a laser at an aircraft

55-3-130 Shining light at aircraft with intent to interfere

with the operation of the aircraft

56-1-25 Disclosure of Department of Motor Vehicles

confidential information

56-3-150 Illegal operation of foreign vehicle

56-5-1210(A)(1) Failure to stop a vehicle involved in an accident

when injury results but great bodily injury or

death does not occur

56-5-1220 Failure to comply with the duties of a driver

involved in an accident

56-5-2780 Unlawfully passing a stopped school bus, great

bodily injury results

56-5-2930 Unlawful for narcotic users or persons under

influence of liquor, drugs or like substances to

drive (See Section 56-5-2940(2))--Second offense

56-5-2933 Driving with an unlawful alcohol concentration,

second offense

56-5-4975(A) Operation of unlicensed ambulance without removing

exterior markings, sirens, etc

56-11-250 Failure of a motor carrier to apply for a

registration card and identification marker

56-17-10 Failure to purchase a license, keep records, supply

information when required by law

56-19-240 Application for certificate, form, and contents

(vehicle title)

56-19-480 Transfer and surrender of certificates, license

plates, registration cards, and manufacturers

serial plates of vehicles sold as salvage,

abandoned, scrapped, or destroyed--Second and

subsequent offenses

56-31-50(C) Rental company making a false report regarding

certain personal property taxes

56-31-50(D) Misrepresentation of the amount of personal

property taxes on a private passenger motor

vehicle or rental vehicle paid or the amount of

surcharges collected

57-25-145(C) Placing an outdoor sign advertising an adult or

sexually-oriented business within one mile of a

public highway

58-3-280 Restriction on employment of former commissioners

by public utility

58-4-130 Restriction on outside employment of executive

director

58-7-60(C)(1) Unlawful appropriation of gas that results in

property damage in excess of $5,000 or the risk

of great bodily injury or death - first offense

58-7-60(E)(1) Aiding, abetting, or assisting another person in

withdrawing and appropriating gas - first offense

58-7-70 Wrongful use of gas and interference with gas

meters - first offense

58-7-70(C)(1) Wrongful use of gas and interference with gas

meters for profit - first offense

58-7-70(D)(1) Wrongful use of gas and interference with gas

meters for profit when violation results in

property damage greater than $5,000 or in risk of

great bodily injury or death - first offense

58-15-870 Injuring railroad or electric railway generally

58-15-1110 Violation by Railroads of Interstate Commerce Act

58-17-2760 Criminal penalty on individuals for violation of

transportation of freight

58-17-4030 Injury due to negligence or carelessness of general

railroad law

58-17-4050 Injury due to wilful violation of general railroad

law

58-23-920 Insurance required of owners of motor vehicles

transporting goods for hire--First offense

59-5-130 Members shall not contract with State Board of

Education

59-69-260 Officials shall not acquire interest in claims or

contracts (school funds)

61-2-240 Interference with an officer or use of abusive

language by an officer or another person

61-4-1530 Operation of brewery or winery without permit

61-6-4010(B)(2) Unlawful manufacture, possession or sale of

alcoholic liquors--Second offense

61-6-4025(b) Possession of unlawfully acquired or manufactured

alcoholic liquors in a vehicle, vessel, or

aircraft--Second offense

61-6-4030(b) Transportation of alcoholic liquors in a taxi or

other vehicle for hire--Second offense

61-6-4040(b) Rendering aid in unlawful transportation of

alcoholic liquor--Second offense

61-6-4060(B)(2) Unlawful storage of alcoholic liquor in a place of

business--Second offense

61-6-4100(b) Manufacture, sale, or possession of unlawful

distillery--Second offense

61-6-4110(b) Knowingly permitting or allowing a person to locate

an unlawful distillery on a premise--Second

offense

61-6-4120(b) Unlawful manufacture, transport, or possession of

materials used in the manufacture of alcoholic

liquors--Second offense

61-6-4130(b) Present at a place where alcoholic liquors are

unlawfully manufactured--Second offense

61-6-4150(b) Unlawful sale of alcoholic liquor from a vehicle,

vessel, or aircraft--Second offense

61-6-4160(b) Unlawful sale of alcoholic liquors on Sundays,

election days, and other days--Second offense

61-6-4170(B)(2) Advertisement of alcoholic liquors from

billboard--Second offense

61-6-4200 Unlawful disposal, rescue, or attempted disposal or

rescue of alcoholic liquors

61-8-50 Violation of a restraining order against unlawful

sale, barter, exchange, storage, or possession of

alcoholic liquors

62-2-901 Destruction of or failure to deliver a will to a

Judge of Probate

63-3-620 Contempt of court

63-5-20 Failure to provide reasonable support to a spouse

or minor child

63-7-940 Dissemination of classified information

63-7-1990(A) Dissemination of confidential reports

63-11-90 Violations of Article 1, Child Welfare Agencies

63-11-1350 Disclosure of confidential records

63-13-40(B) Unlawful application for employment by an

ex-convict

63-13-190(C) Unlawful application for employment by ex-convict

63-13-420(F) Application for operator license for childcare

facilities when persons convicted of certain

crimes

63-13-430(E) Renewal application for operator license for

childcare facilities when persons convicted of

certain crimes

63-13-620(E), (F) Application for statement of standard conformity or

approval for childcare facilities when persons

convicted of certain crimes

63-13-630(E), (G) Renewal application for statement of standard

conformity or approval for childcare facilities

when persons convicted of certain crimes

63-13-820(E), (F) Application for registration for childcare

facilities when persons convicted of certain

crimes

63-13-830(C), (D) Renewal application for registration for childcare

facilities when persons convicted of certain

crimes

63-13-1010(D) Application for license or registration of church

and religious centers for childcare facilities

when persons convicted of certain crimes

63-17-1070 Unlawful release of information

HISTORY: 1993 Act No. 184, Section 9; 1993 Act No. 164, Part II, Section 19B; 1997 Act No. 80, Section 8.



SECTION 16-1-110. Classification of felonies or misdemeanors not listed in Section 16-1-90 or Section 16-1-100.

A felony or misdemeanor provided by statute or in common law which is not assigned a classification pursuant to Section 16-1-90 or 16-1-100 must be punished as provided before enactment of the classification system.

HISTORY: 1993 Act No. 184, Section 9.



SECTION 16-1-120. Increased sentences for repeat offenders.

(1) When an individual, who was convicted of a Class A, B, or C felony offense or an exempt offense which provides for a maximum term of imprisonment of twenty years or more and sentenced to a period of time, has been released from prison, whether on parole or by completion of the sentence, is convicted of another felony offense, the individual shall have added to the sentence imposed for the subsequent conviction such additional time as provided below:

(A) if the subsequent offense was committed within forty-five days of his release, five years shall be added to the sentence mandated by the subsequent conviction.

(B) if the subsequent offense was committed within ninety days of his release, four years shall be added to the sentence mandated by the subsequent conviction.

(C) if the subsequent offense was committed within one hundred eighty days of his release, three years shall be added to the sentence mandated by the subsequent conviction.

(D) if the subsequent offense was committed within two hundred seventy days of his release, two years shall be added to the sentence mandated by the subsequent conviction.

(E) if the subsequent offense was committed within three hundred sixty days of his release, one year shall be added to the sentence mandated by the subsequent conviction.

(2) When subsection (1) requires an individual to have additional time added to the sentence mandated by a subsequent conviction, if the maximum sentence mandated for the subsequent conviction is less than the additional time mandated by subsection (1), the additional time which must be added to the sentence mandated by the subsequent conviction shall be equal to the maximum sentence provided for the conviction.

(3) No portion of the additional term provided for herein may be suspended and no such additional term may be reduced by any early release program, work credit, or similar program but must be served in full.

HISTORY: 1995 Act No. 7, Part I Section 35.



SECTION 16-1-130. Persons not eligible for diversion program.

(A) A person may not be considered for a diversion program, including, but not limited to, a drug court program or a mental health court, if the:

(1) person's current charge is for a violent offense as defined in Section 16-1-60 or a stalking offense pursuant to Article 17, Chapter 3, Title 16;

(2) person has a prior conviction for a violent crime, as defined in Section 16-1-60, or a harassment or stalking offense pursuant to Article 17, Chapter 3, Title 16;

(3) person is subject to a restraining order pursuant to the provisions of Article 17, Chapter 3, Title 16 or a valid order of protection pursuant to the provisions of Chapter 4, Title 20;

(4) person is currently on parole or probation for a violent crime as defined in Section 16-1-60; or

(5) consent of the victim has not been obtained unless reasonable attempts have been made to contact the victim and the victim is either nonresponsive or cannot be located after a reasonable search.

(B) The provisions of this section do not apply to a diversion program administered by the South Carolina Prosecution Coordination Commission or by a circuit solicitor.

HISTORY: 2005 Act No. 106, Section 2, eff January 1, 2006; 2010 Act No. 273, Section 59, eff January 1, 2011.






CHAPTER 3 - OFFENSES AGAINST THE PERSON

SECTION 16-3-5. Person causing injury which results in death at least three years later not to be prosecuted for homicide.

A person who causes bodily injury which results in the death of the victim is not criminally responsible for the victim's death and must not be prosecuted for a homicide offense if at least three years intervene between the injury and the death of the victim.

HISTORY: 2001 Act No. 97, Section 1.



SECTION 16-3-10. "Murder" defined.

"Murder" is the killing of any person with malice aforethought, either express or implied.

HISTORY: 1962 Code Section 16-51; 1952 Code Section 16-51; 1942 Code Section 1101; 1932 Code Section 1101; Cr. C. '22 Section 1; Cr. C. '12 Section 135; Cr. C. '02 Section 108; G. S. 2453; R. S. 108; 1712 (2) 418.



SECTION 16-3-20. Punishment for murder; separate sentencing proceeding when death penalty sought.

(A) A person who is convicted of or pleads guilty to murder must be punished by death, or by a mandatory minimum term of imprisonment for thirty years to life. If the State seeks the death penalty and a statutory aggravating circumstance is found beyond a reasonable doubt pursuant to subsections (B) and (C), and a recommendation of death is not made, the trial judge must impose a sentence of life imprisonment. For purposes of this section, "life" or "life imprisonment" means until death of the offender without the possibility of parole, and when requested by the State or the defendant, the judge must charge the jury in his instructions that life imprisonment means until the death of the defendant without the possibility of parole. In cases where the defendant is eligible for parole, the judge must charge the applicable parole eligibility statute. No person sentenced to life imprisonment pursuant to this section is eligible for parole, community supervision, or any early release program, nor is the person eligible to receive any work credits, education credits, good conduct credits, or any other credits that would reduce the mandatory life imprisonment required by this section. No person sentenced to a mandatory minimum term of imprisonment for thirty years to life pursuant to this section is eligible for parole or any early release program, nor is the person eligible to receive any work credits, education credits, good conduct credits, or any other credits that would reduce the mandatory minimum term of imprisonment for thirty years to life required by this section. Under no circumstances may a female who is pregnant be executed so long as she is pregnant or for a period of at least nine months after she is no longer pregnant. When the Governor commutes a sentence of death to life imprisonment under the provisions of Section 14, Article IV of the Constitution of South Carolina, 1895, the commutee is not eligible for parole, community supervision, or any early release program, nor is the person eligible to receive any work credits, good conduct credits, education credits, or any other credits that would reduce the mandatory imprisonment required by this subsection.

(B) When the State seeks the death penalty, upon conviction or adjudication of guilt of a defendant of murder, the court shall conduct a separate sentencing proceeding. In the proceeding, if a statutory aggravating circumstance is found, the defendant must be sentenced to either death or life imprisonment. If no statutory aggravating circumstance is found, the defendant must be sentenced to either life imprisonment or a mandatory minimum term of imprisonment for thirty years to life. The proceeding must be conducted by the trial judge before the trial jury as soon as practicable after the lapse of twenty-four hours unless waived by the defendant. If trial by jury has been waived by the defendant and the State, or if the defendant pleaded guilty, the sentencing proceeding must be conducted before the judge. In the sentencing proceeding, the jury or judge shall hear additional evidence in extenuation, mitigation, or aggravation of the punishment. Only such evidence in aggravation as the State has informed the defendant in writing before the trial is admissible. This section must not be construed to authorize the introduction of any evidence secured in violation of the Constitution of the United States or the State of South Carolina or the applicable laws of either. The State, the defendant, and his counsel are permitted to present arguments for or against the sentence to be imposed. The defendant and his counsel shall have the closing argument regarding the sentence to be imposed.

(C) The judge shall consider, or he shall include in his instructions to the jury for it to consider, mitigating circumstances otherwise authorized or allowed by law and the following statutory aggravating and mitigating circumstances which may be supported by the evidence:

(a) Statutory aggravating circumstances:

(1) The murder was committed while in the commission of the following crimes or acts:

(a) criminal sexual conduct in any degree;

(b) kidnapping;

(c) trafficking in persons;

(d) burglary in any degree;

(e) robbery while armed with a deadly weapon;

(f) larceny with use of a deadly weapon;

(g) killing by poison;

(h) drug trafficking as defined in Section 44-53-370(e), 44-53-375(B), 44-53-440, or 44-53-445;

(i) physical torture;

(j) dismemberment of a person; or

(k) arson in the first degree as defined in Section 16-11-110(A).

(2) The murder was committed by a person with a prior conviction for murder.

(3) The offender by his act of murder knowingly created a great risk of death to more than one person in a public place by means of a weapon or device which normally would be hazardous to the lives of more than one person.

(4) The offender committed the murder for himself or another for the purpose of receiving money or a thing of monetary value.

(5) The murder of a judicial officer, former judicial officer, solicitor, former solicitor, or other officer of the court during or because of the exercise of his official duty.

(6) The offender caused or directed another to commit murder or committed murder as an agent or employee of another person.

(7) The murder of a federal, state, or local law enforcement officer or former federal, state, or local law enforcement officer, peace officer or former peace officer, corrections officer or former corrections officer, including a county or municipal corrections officer or a former county or municipal corrections officer, a county or municipal detention facility employee or former county or municipal detention facility employee, or fireman or former fireman during or because of the performance of his official duties.

(8) The murder of a family member of an official listed in subitems (5) and (7) above with the intent to impede or retaliate against the official. "Family member" means a spouse, parent, brother, sister, child, or person to whom the official stands in the place of a parent or a person living in the official's household and related to him by blood or marriage.

(9) Two or more persons were murdered by the defendant by one act or pursuant to one scheme or course of conduct.

(10) The murder of a child eleven years of age or under.

(11) The murder of a witness or potential witness committed at any time during the criminal process for the purpose of impeding or deterring prosecution of any crime.

(12) The murder was committed by a person deemed a sexually violent predator pursuant to the provisions of Chapter 48, Title 44, or a person deemed a sexually violent predator who is released pursuant to Section 44-48-120.

(b) Mitigating circumstances:

(1) The defendant has no significant history of prior criminal conviction involving the use of violence against another person.

(2) The murder was committed while the defendant was under the influence of mental or emotional disturbance.

(3) The victim was a participant in the defendant's conduct or consented to the act.

(4) The defendant was an accomplice in the murder committed by another person and his participation was relatively minor.

(5) The defendant acted under duress or under the domination of another person.

(6) The capacity of the defendant to appreciate the criminality of his conduct or to conform his conduct to the requirements of law was substantially impaired.

(7) The age or mentality of the defendant at the time of the crime.

(8) The defendant was provoked by the victim into committing the murder.

(9) The defendant was below the age of eighteen at the time of the crime.

(10) The defendant had mental retardation at the time of the crime. "Mental retardation" means significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior and manifested during the developmental period.

The statutory instructions as to statutory aggravating and mitigating circumstances must be given in charge and in writing to the jury for its deliberation. The jury, if its verdict is a recommendation of death, shall designate in writing, and signed by all members of the jury, the statutory aggravating circumstance or circumstances which it found beyond a reasonable doubt. The jury, if it does not recommend death, after finding a statutory aggravating circumstance or circumstances beyond a reasonable doubt, shall designate in writing, and signed by all members of the jury, the statutory aggravating circumstance or circumstances it found beyond a reasonable doubt. In nonjury cases the judge shall make the designation of the statutory aggravating circumstance or circumstances. Unless at least one of the statutory aggravating circumstances enumerated in this section is found, the death penalty must not be imposed.

Where a statutory aggravating circumstance is found and a recommendation of death is made, the trial judge shall sentence the defendant to death. The trial judge, before imposing the death penalty, shall find as an affirmative fact that the death penalty was warranted under the evidence of the case and was not a result of prejudice, passion, or any other arbitrary factor. Where a statutory aggravating circumstance is found and a sentence of death is not recommended by the jury, the trial judge shall sentence the defendant to life imprisonment as provided in subsection (A). Before dismissing the jury, the trial judge shall question the jury as to whether or not it found a statutory aggravating circumstance or circumstances beyond a reasonable doubt. If the jury does not unanimously find any statutory aggravating circumstances or circumstances beyond a reasonable doubt, it shall not make a sentencing recommendation. Where a statutory aggravating circumstance is not found, the trial judge shall sentence the defendant to either life imprisonment or a mandatory minimum term of imprisonment for thirty years. No person sentenced to life imprisonment or a mandatory minimum term of imprisonment for thirty years under this section is eligible for parole or to receive any work credits, good conduct credits, education credits, or any other credits that would reduce the sentence required by this section. If the jury has found a statutory aggravating circumstance or circumstances beyond a reasonable doubt, the jury shall designate this finding, in writing, signed by all the members of the jury. The jury shall not recommend the death penalty if the vote for such penalty is not unanimous as provided. If members of the jury after a reasonable deliberation cannot agree on a recommendation as to whether or not the death sentence should be imposed on a defendant found guilty of murder, the trial judge shall dismiss such jury and shall sentence the defendant to life imprisonment as provided in subsection (A).

(D) Notwithstanding the provisions of Section 14-7-1020, in cases involving capital punishment a person called as a juror must be examined by the attorney for the defense.

(E) In a criminal action in which a defendant is charged with a crime which may be punishable by death, a person may not be disqualified, excused, or excluded from service as a juror by reason of his beliefs or attitudes against capital punishment unless such beliefs or attitudes would render him unable to return a verdict according to law.

HISTORY: 1962 Code Section 16-52; 1952 Code Section 16-52; 1942 Code Section 1102; 1932 Code Section 1102; Cr. C. '22 Section 2; Cr. C. '12 Section 136; Cr. C. '02 Section 109; G. S. 2454; R. S. 109; 1868 (14) 175; 1894 (21) 785; 1974 (58) 2361; 1977 Act No. 177 Section 1; 1978 Act No. 555 Section 1; 1985 Act No. 104, Section 1; 1986 Act No. 462, Section 27; 1990 Act No. 604, Section 15; 1992 Act No. 488, Section 1; 1995 Act No. 83, Section 10; 1996 Act No. 317, Section 1; 2002 Act No. 224, Section 1, eff May 1, 2002 (applicable to offenses committed on or after that date); 2002 Act No. 278, Section 1, eff May 28, 2002; 2006 Act No. 342, Section 2, eff July 1, 2006; 2007 Act No. 101, Section 1, eff June 18, 2007; 2010 Act No. 273, Section 21, eff June 2, 2010; 2010 Act No. 289, Section 4, eff June 11, 2010.



SECTION 16-3-21. Jury instruction as to discussion of verdict.

(A) In all cases in which an individual is sentenced to death, the trial judge shall, before the dismissal of the jury, verbally instruct the jury concerning the discussion of its verdict. A standard written instruction shall be promulgated by the Supreme Court for use in all capital cases.

(B) The verbal instruction shall include:

(1) the right of the juror to refuse to discuss the verdict;

(2) the right of the juror to discuss the verdict to the extent that the juror so chooses;

(3) the right of the juror to terminate any discussion pertaining to the verdict at any time the juror so chooses;

(4) the right of the juror to report any person who continues to pursue a discussion of the verdict or who continues to harass the juror after the juror has refused to discuss the verdict or communicated a desire to terminate discussion of the verdict; and

(5) the name, address, and phone number of the person or persons to whom the juror should report any harassment concerning the refusal to discuss the verdict or the juror's decision to terminate discussion of the verdict.

(C) In addition to the verbal instruction of the trial judge, each juror, upon dismissal from jury service, shall receive a copy of the written jury instruction set forth in subsection (A).

HISTORY: 1996 Act No. 448, Section 2.



SECTION 16-3-25. Punishment for murder: review by Supreme Court of imposition of death penalty.

(A) Whenever the death penalty is imposed, and upon the judgment becoming final in the trial court, the sentence shall be reviewed on the record by the Supreme Court of South Carolina. The clerk of the trial court, within ten days after receiving the transcript, shall transmit the entire record and transcript to the Supreme Court of South Carolina together with a notice prepared by the clerk and a report prepared by the trial judge. The notice shall set forth the title and docket number of the case, the name of the defendant and the name and address of his attorney, a narrative statement of the judgment, the offense, and the punishment prescribed. The report shall be in the form of a standard questionnaire prepared and supplied by the Supreme Court of South Carolina.

(B) The Supreme Court of South Carolina shall consider the punishment as well as any errors by way of appeal.

(C) With regard to the sentence, the court shall determine:

(1) Whether the sentence of death was imposed under the influence of passion, prejudice, or any other arbitrary factor, and

(2) Whether the evidence supports the jury's or judge's finding of a statutory aggravating circumstance as enumerated in Section 16-3-20, and

(3) Whether the sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant.

(D) Both the defendant and the State shall have the right to submit briefs within the time provided by the court and to present oral arguments to the court.

(E) The court shall include in its decision a reference to those similar cases which it took into consideration. In addition to its authority regarding correction of errors, the court, with regard to review of death sentences, shall be authorized to:

(1) Affirm the sentence of death; or

(2) Set the sentence aside and remand the case for resentencing by the trial judge based on the record and argument of counsel. The records of those similar cases referred to by the Supreme Court of South Carolina in its decision, and the extracts prepared as hereinafter provided for, shall be provided to the resentencing judge for his consideration. If the court finds error prejudicial to the defendant in the sentencing proceeding conducted by the trial judge before the trial jury as outlined under Item (B) of Section 16-3-20, the court may set the sentence aside and remand the case for a resentencing proceeding to be conducted by the same or a different trial judge and by a new jury impaneled for such purpose. In the resentencing proceeding, the new jury, if the defendant does not waive the right of a trial jury for the resentencing proceeding, shall hear evidence in extenuation, mitigation or aggravation of the punishment in addition to any evidence admitted in the defendant's first trial relating to guilt for the particular crime for which the defendant has been found guilty.

(F) The sentence review shall be in addition to direct appeal, if taken, and the review and appeal shall be consolidated for consideration. The court shall render its decision on all legal errors, the factual substantiation of the verdict, and the validity of the sentence.

HISTORY: 1962 Code Section 16-52.1; 1977 Act No. 177 Section 2.



SECTION 16-3-26. Punishment for murder: notice to defense attorney of solicitor's intention to seek death penalty; appointment of attorneys for indigent; investigative, expert or other services.

(A) Whenever the solicitor seeks the death penalty he shall notify the defense attorney of his intention to seek such penalty at least thirty days prior to the trial of the case. At the request of the defense attorney, the defense attorney shall be excused from all other trial duties ten days prior to the term of court in which the trial is to be held.

(B)(1) Whenever any person is charged with murder and the death penalty is sought, the court, upon determining that such person is unable financially to retain adequate legal counsel, shall appoint two attorneys to defend such person in the trial of the action. One of the attorneys so appointed shall have at least five years' experience as a licensed attorney and at least three years' experience in the actual trial of felony cases, and only one of the attorneys so appointed shall be the Public Defender or a member of his staff. In all cases where no conflict exists, the public defender or member of his staff shall be appointed if qualified. If a conflict exists, the court shall then turn first to the contract public defender attorneys, if qualified, before turning to the Office of Indigent Defense.

(2) Notwithstanding any other provision of law, the court shall order payment of all fees and costs from funds available to the Office of Indigent Defense for the defense of indigent. Any attorney appointed shall be compensated at a rate not to exceed fifty dollars per hour for time expended out of court and seventy-five dollars per hour for time expended in court. Compensation shall not exceed twenty-five thousand dollars and shall be paid from funds available to the Office of Indigent Defense for the defense of indigent represented by court-appointed, private counsel.

(C)(1) Upon a finding in ex parte proceedings that investigative, expert, or other services are reasonably necessary for the representation of the defendant whether in connection with issues relating to guilt or sentence, the court shall authorize the defendant's attorneys to obtain such services on behalf of the defendant and shall order the payment, from funds available to the Office of Indigent Defense, of fees and expenses not to exceed twenty thousand dollars as the court shall deem appropriate. Payment of such fees and expenses may be ordered in cases where the defendant is an indigent represented by either court-appointed, private counsel or the public defender.

(2) Court-appointed counsel seeking payment for fees and expenses shall request these payments from the Office of Indigent Defense within thirty days after the completion of the case. For the purposes of this statute, exhaustion of the funds shall occur if the funds administered by the Office of Indigent Defense and reserved for death penalty fees and expenses have been reduced to zero. If either the Death Penalty Trial Fund or the Conflict Fund has been exhausted in a month and the other fund contains money not scheduled to be disbursed in that month, then the Indigent Defense Commission must transfer a sufficient amount from the fund with the positive fund balance to the fund with no balance and pay the obligation to the extent possible.

(D) Payment in excess of the hourly rates and limit in subsection (B) or (C) is authorized only if the court certifies, in a written order with specific findings of fact, that payment in excess of the rates is necessary to provide compensation adequate to ensure effective assistance of counsel and payment in excess of the limit is appropriate because the services provided were reasonably and necessarily incurred. Upon a finding that timely procurement of such services cannot await prior authorization, the court may authorize the provision of and payment for such services nunc pro tunc.

(E) After completion of the trial, the court shall conduct a hearing to review and validate the fees, costs, and other expenditures on behalf of the defendant.

(F) The Supreme Court shall promulgate guidelines on the expertise and qualifications necessary for attorneys to be certified as competent to handle death penalty cases.

(G) The Office of Indigent Defense shall maintain a list of death penalty qualified attorneys who have applied for and received certification by the Supreme Court as provided for herein. In the event the court appointed counsel notifies the chief administrative judge in writing that he or she does not wish to provide representation in a death penalty case the chief administrative judge shall advise the Office of Indigent Defense which shall forward a name or names to the chief administrative judge for consideration. The appointment power is vested in the chief administrative judge. The Office of Indigent Defense shall establish guidelines as are necessary to ensure that attorneys' names are presented to the judges on a fair and equitable basis taking into account geography and previous assignments from the list. Efforts shall be made to present an attorney from the area or region where the action is initiated.

(H) The payment schedule set forth herein, as amended by Act 164 of 1993, shall apply to any case for which trial occurs on or after July 1, 1993.

(I) Notwithstanding another provision of law, only attorneys who are licensed to practice in this State and residents of this State may be appointed by the Court and compensated with funds appropriated to the Death Penalty Trial Fund in the Office of Indigent Defense. This proviso shall not pertain to any case in which council has been appointed on the effective date of this Act.

(J) The Judicial Department biennially shall develop and make available to the public a list of standard fees and expenses associated with the defense of an indigent person in a death penalty case.

HISTORY: 1962 Code Section 16-52.2; 1977 Act No. 177 Section 3; 1978 Act No. 555 Section 2; 1986 Act No. 462, Section 26; 1993 Act No. 164, Part II, Section 45D; 1994 Act No. 497, Part I, E23-Section 14; 1995 Act No; 145, Part I, Section 14; 1996 Act No. 458, Part II, Section 26A.



SECTION 16-3-28. Punishment for murder: right of defendant to make last argument.

Notwithstanding any other provision of law, in any criminal trial where the maximum penalty is death or in a separate sentencing proceeding following such trial, the defendant and his counsel shall have the right to make the last argument.

HISTORY: 1977 Act No. 177 Section 5; 1986 Act No. 462, Section 43.



SECTION 16-3-29. Attempted murder.

A person who, with intent to kill, attempts to kill another person with malice aforethought, either expressed or implied, commits the offense of attempted murder. A person who violates this section is guilty of a felony, and, upon conviction, must be imprisoned for not more than thirty years. A sentence imposed pursuant to this section may not be suspended nor may probation be granted.

HISTORY: 2010 Act No. 273, Section 6.A, eff June 2, 2010.



SECTION 16-3-50. Manslaughter.

A person convicted of manslaughter, or the unlawful killing of another without malice, express or implied, must be imprisoned not more than thirty years or less than two years.

HISTORY: 1962 Code Section 16-55; 1952 Code Section 16-55; 1942 Code Section 1107; 1932 Code Section 1107; Cr. C. '22 Section 10; Cr. C. '12 Section 148; Cr. C. '02 Section 120; G. S. 2465; R. S. 120; 1869 (14) 175; 1931 (38) 332; 1934 (38) 1463; 1993 Act No. 184, Section 159.



SECTION 16-3-60. Involuntary manslaughter; "criminal negligence" defined.

With regard to the crime of involuntary manslaughter, criminal negligence is defined as the reckless disregard of the safety of others. A person charged with the crime of involuntary manslaughter may be convicted only upon a showing of criminal negligence as defined in this section. A person convicted of involuntary manslaughter must be imprisoned not more than five years.

HISTORY: 1962 Code Section 16-55.1; 1968 (55) 2626; 1993 Act No. 184, Section 160.



SECTION 16-3-70. Administering or attempting to administer poison.

(A) It is unlawful for a person to:

(1) maliciously administer to, attempt to administer to, aid or assist in administering to, or cause to be taken by, another person a poison or other destructive thing, with intent to kill that person; or

(2) counsel, aid, or abet a person under item (1) of this subsection.

(B) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than twenty years.

HISTORY: 1962 Code Section 16-56; 1952 Code Section 16-56; 1942 Code Section 1108; 1932 Code Section 1108; Cr. C. '22 Section 11; Cr. C. '12 Section 149; Cr. C. '02 Section 121; G. S. 2466; R. S. 121; 1859 (12) 832; 1898 (22) 812; 1993 Act No. 184, Section 161.



SECTION 16-3-75. Tampering with human drug product or food item; penalty.

It is unlawful for a person to maliciously tamper with a human drug product or food item with the intent to do bodily harm to a person.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than twenty years.

HISTORY: 1984 Act No. 477, Section 1; 1993 Act No. 184, Section 162.



SECTION 16-3-85. Homicide by child abuse; definitions; penalty; sentencing.

(A) A person is guilty of homicide by child abuse if the person:

(1) causes the death of a child under the age of eleven while committing child abuse or neglect, and the death occurs under circumstances manifesting an extreme indifference to human life; or

(2) knowingly aids and abets another person to commit child abuse or neglect, and the child abuse or neglect results in the death of a child under the age of eleven.

(B) For purposes of this section, the following definitions apply:

(1) "child abuse or neglect" means an act or omission by any person which causes harm to the child's physical health or welfare;

(2) "harm" to a child's health or welfare occurs when a person:

(a) inflicts or allows to be inflicted upon the child physical injury, including injuries sustained as a result of excessive corporal punishment;

(b) fails to supply the child with adequate food, clothing, shelter, or health care, and the failure to do so causes a physical injury or condition resulting in death; or

(c) abandons the child resulting in the child's death.

(C) Homicide by child abuse is a felony and a person who is convicted of or pleads guilty to homicide by child abuse:

(1) under subsection (A)(1) may be imprisoned for life but not less than a term of twenty years; or

(2) under subsection (A)(2) must be imprisoned for a term not exceeding twenty years nor less than ten years.

(D) In sentencing a person under this section, the judge must consider any aggravating circumstances including, but not limited to, a defendant's past pattern of child abuse or neglect of a child under the age of eleven, and any mitigating circumstances; however, a child's crying does not constitute provocation so as to be considered a mitigating circumstance.

HISTORY: 1992 Act No. 412, Section 1; 2000 Act No. 261, Section 1.



SECTION 16-3-95. Infliction or allowing infliction of great bodily injury upon a child; penalty; definition; corporal punishment and traffic accident exceptions.

(A) It is unlawful to inflict great bodily injury upon a child. A person who violates this subsection is guilty of a felony and, upon conviction, must be imprisoned not more than twenty years.

(B) It is unlawful for a child's parent or guardian, person with whom the child's parent or guardian is cohabitating, or any other person responsible for a child's welfare as defined in Section 63-7-20 knowingly to allow another person to inflict great bodily injury upon a child. A person who violates this subsection is guilty of a felony and, upon conviction, must be imprisoned not more than five years.

(C) For purposes of this section, "great bodily injury" means bodily injury which creates a substantial risk of death or which causes serious or permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

(D) This section may not be construed to prohibit corporal punishment or physical discipline which is administered by a parent or person in loco parentis in a manner which does not cause great bodily injury upon a child.

(E) This section does not apply to traffic accidents unless the accident was caused by the driver's reckless disregard for the safety of others.

HISTORY: 2000 Act No. 261, Section 2.



SECTION 16-3-210. Assault and battery by mob; investigation and apprehension; civil liability.

(A) For purposes of this section, a "mob" is defined as the assemblage of two or more persons, without color or authority of law, for the premeditated purpose and with the premeditated intent of committing an act of violence upon the person of another.

(B) Any act of violence inflicted by a mob upon the body of another person, which results in the death of the person, shall constitute the felony crime of assault and battery by mob in the first degree and, upon conviction, an offender shall be punished by imprisonment for not less than thirty years.

(C) Any act of violence inflicted by a mob upon the body of another person, which results in serious bodily injury to the person, shall constitute the felony crime of assault and battery by mob in the second degree and, upon conviction, an offender shall be punished by imprisonment for not less than three years nor more than twenty-five years.

(D) Any act of violence inflicted by a mob upon the body of another person, which results in bodily injury to the person, shall constitute the misdemeanor crime of assault and battery by mob in the third degree and, upon conviction, an offender shall be punished by imprisonment for not more than one year.

(E) When any mob commits an act of violence, the sheriff of the county where the crime occurs and the solicitor of the circuit where the county is located shall act as speedily as possible to apprehend and identify the members of the mob and bring them to trial.

(F) The solicitor of any circuit has summary power to conduct any investigation deemed necessary by him in order to apprehend the members of a mob and may subpoena witnesses and take testimony under oath.

(G) This article shall not be construed to relieve a member of any such mob from civil liability.

HISTORY: 1962 Code Section 16-57; 1952 Code Section 16-57; 1951 (47) 233; 2010 Act No. 273, Section 4, eff June 2, 2010.



SECTION 16-3-410. Sending or accepting challenge to fight.

It is unlawful for a person to challenge another to fight with a sword, pistol, rapier, or any other deadly weapon or to accept a challenge.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than two years. A person convicted under this section is deprived of the right of suffrage, and is disabled from holding any office of honor or trust in this State.

HISTORY: 1962 Code Section 16-61; 1952 Code Section 16-61; 1942 Code Section 1117; 1932 Code Section 1117; Cr. C. '22 Section 15; Cr. C. '12 Section 153; Cr. C. '02 Section 125; G. S. 2468; R. S. 125; 1880 (17) 501; 1993 Act No. 184, Section 88.



SECTION 16-3-420. Carrying or delivering challenge; serving as second.

Whoever shall (a) willingly or knowingly carry or deliver any such challenge in writing or verbally deliver any message intended as, or purporting to be, such a challenge, (b) be present at the fighting of any duel as a second or (c) aid or give countenance thereto shall, for every such offense, on conviction thereof, be forever disabled from holding any office of honor or trust in this State and shall be imprisoned in the Penitentiary for a term not exceeding two years, at the discretion of the court, and shall be fined in a sum not less than five hundred dollars nor more than one thousand dollars.

HISTORY: 1962 Code Section 16-62; 1952 Code Section 16-62; 1942 Code Section 1118; 1932 Code Section 1118; Cr. C. '22 Section 16; Cr. C. '12 Section 154; Cr. C. '02 Section 126; G. S. 2469; R. S. 126; 1880 (17) 502.



SECTION 16-3-440. Principal or second shall be compelled to give testimony.

Upon the trial of all indictments for dueling any person concerned therein, either as principal or second or as counseling, aiding and abetting in such duel, shall be compelled to give evidence against the person actually indicted, without incriminating himself or subjecting or making himself liable to any prosecution, penalty, forfeiture or punishment on account of his agency in such duel.

HISTORY: 1962 Code Section 16-64; 1952 Code Section 16-64; 1942 Code Section 1014; 1932 Code Section 1014; Cr. P. '22 Section 100; Cr. C. '12 Section 155; Cr. C. '02 Section 127; G. S. 2470; R. S. 127; 1823 (6) 208.



SECTION 16-3-450. Persons concerned in duel as witnesses.

When two or more persons shall be charged in any indictment for fighting a duel or being concerned therein either of such persons may be used as a witness in behalf of the State by having his name stricken out of the indictment, or otherwise, at the discretion of the Attorney General or solicitor or other attorney acting for the State conducting such prosecution, of which an entry shall immediately be made on the minutes of the court.

HISTORY: 1962 Code Section 16-65; 1952 Code Section 16-65; 1942 Code Section 1015; 1932 Code Section 1015; Cr. P. '22 Section 101; Cr. C. '12 Section 156; Cr. C. '02 Section 128; G. S. 2471; R. S. 128; 1823 (6) 208.



SECTION 16-3-460. Pleading in bar by State's witness to subsequent indictment.

In case any such person so used as a witness in behalf of the State in any prosecution for fighting a duel or for being concerned therein shall afterwards be indicted for the same offense, the fact of his having been used as a witness in the former prosecution for the same offense may be pleaded in bar to such subsequent indictment and, on proof thereof by competent evidence, such person shall be thereof acquitted and discharged.

HISTORY: 1962 Code Section 16-66; 1952 Code Section 16-66; 1942 Code Section 1015; 1932 Code Section 1015; Cr. P. '22 Section 101; Cr. C. '12 Section 156; Cr. C. '02 Section 128; G. S. 2471; R. S. 128; 1823 (6) 208.



SECTION 16-3-510. Hazing unlawful; definitions.

It is unlawful for a person to intentionally or recklessly engage in acts which have a foreseeable potential for causing physical harm to a person for the purpose of initiation or admission into or affiliation with a chartered or nonchartered student, fraternal, or sororal organization. Fraternity, sorority, or other organization for purposes of this section means those chartered and nonchartered fraternities, sororities, or other organizations operating in connection with a school, college, or university. This section does not include customary athletic events or similar contests or competitions, or military training whether state, federal, or educational.

HISTORY: 1987 Act No. 73 Section 1; 2002 Act No. 310, Section 4, eff June 5, 2002.



SECTION 16-3-520. Unlawful to assist in or fail to report hazing.

It is unlawful for any person to knowingly permit or assist any person in committing acts made unlawful by Section 16-3-510 or to fail to report promptly any information within his knowledge of acts made unlawful by Section 16-3-510 to the chief executive officer of the appropriate school, college, or university.

HISTORY: 1987 Act No. 73 Section 2.



SECTION 16-3-530. Penalties.

Any person who violates the provisions of Sections 16-3-510 or 16-3-520 is guilty of a misdemeanor and, upon conviction, must be punished by a fine not to exceed five hundred dollars or by imprisonment for a term not to exceed twelve months, or both.

HISTORY: 1987 Act No. 73 Section 3.



SECTION 16-3-540. Consent not a defense.

The implied or express consent of a person to acts which violate Section 16-3-510 does not constitute a defense to violations of Sections 16-3-510 or 16-3-520.

HISTORY: 1987 Act No. 73 Section 4.



SECTION 16-3-600. Assault and battery.

(A) For purposes of this section:

(1) "Great bodily injury" means bodily injury which causes a substantial risk of death or which causes serious, permanent disfigurement or protracted loss or impairment of the function of a bodily member or organ.

(2) "Moderate bodily injury" means physical injury requiring treatment to an organ system of the body other than the skin, muscles, and connective tissues of the body, except when there is penetration of the skin, muscles, and connective tissues that require surgical repair of a complex nature or when treatment of the injuries requires the use of regional or general anesthesia.

(3) "Private parts" means the genital area or buttocks of a male or female or the breasts of a female.

(B)(1) A person commits the offense of assault and battery of a high and aggravated nature if the person unlawfully injures another person, and:

(a) great bodily injury to another person results; or

(b) the act is accomplished by means likely to produce death or great bodily injury.

(2) A person who violates this subsection is guilty of a felony, and, upon conviction, must be imprisoned for not more than twenty years.

(3) Assault and battery of a high and aggravated nature is a lesser-included offense of attempted murder, as defined in Section 16-3-29.

(C)(1) A person commits the offense of assault and battery in the first degree if the person unlawfully:

(a) injures another person, and the act:

(i) involves nonconsensual touching of the private parts of a person, either under or above clothing, with lewd and lascivious intent; or

(ii) occurred during the commission of a robbery, burglary, kidnapping, or theft; or

(b) offers or attempts to injure another person with the present ability to do so, and the act:

(i) is accomplished by means likely to produce death or great bodily injury; or

(ii) occurred during the commission of a robbery, burglary, kidnapping, or theft.

(2) A person who violates this subsection is guilty of a felony, and, upon conviction, must be imprisoned for not more than ten years.

(3) Assault and battery in the first degree is a lesser-included offense of assault and battery of a high and aggravated nature, as defined in subsection (B)(1), and attempted murder, as defined in Section 16-3-29.

(D)(1) A person commits the offense of assault and battery in the second degree if the person unlawfully injures another person, or offers or attempts to injure another person with the present ability to do so, and:

(a) moderate bodily injury to another person results or moderate bodily injury to another person could have resulted; or

(b) the act involves the nonconsensual touching of the private parts of a person, either under or above clothing.

(2) A person who violates this subsection is guilty of a misdemeanor, and, upon conviction, must be fined not more than two thousand five hundred dollars, or imprisoned for not more than three years, or both.

(3) Assault and battery in the second degree is a lesser-included offense of assault and battery in the first degree, as defined in subsection (C)(1), assault and battery of a high and aggravated nature, as defined in subsection (B)(1), and attempted murder, as defined in Section 16-3-29.

(E)(1) A person commits the offense of assault and battery in the third degree if the person unlawfully injures another person, or offers or attempts to injure another person with the present ability to do so.

(2) A person who violates this subsection is guilty of a misdemeanor, and, upon conviction, must be fined not more than five hundred dollars, or imprisoned for not more than thirty days, or both.

(3) Assault and battery in the third degree is a lesser-included offense of assault and battery in the second degree, as defined in subsection (D)(1), assault and battery in the first degree, as defined in subsection (C)(1), assault and battery of a high and aggravated nature, as defined in subsection (B)(1), and attempted murder, as defined in Section 16-3-29.

HISTORY: 2010 Act No. 273, Section 6.B, eff June 2, 2010; 2011 Act No. 39, Sections 1, 2, eff June 7, 2011.



SECTION 16-3-610. Certain offenses committed with a carried or concealed deadly weapon.

If a person is convicted of an offense pursuant to Section 16-3-29, 16-3-600, or manslaughter, and the offense is committed with a deadly weapon of the character as specified in Section 16-23-460 carried or concealed upon the person of the defendant, the judge shall, in addition to the punishment provided by law for such offense, sentence the person to imprisonment for the misdemeanor offense for not less than three months nor more than twelve months, or a fine of not less than two hundred dollars, or both.

HISTORY: 1962 Code Section 16-93; 1952 Code Section 16-93; 1942 Code Section 1258; 1932 Code Section 1258; Cr. C. '22 Section 153; Cr. C. '12 Section 160; Cr. C. '02 Section 132; 1897 (22) 427; 2010 Act No. 273, Section 6.C, eff June 2, 2010.



SECTION 16-3-615. Spousal sexual battery.

(A) Sexual battery, as defined in Section 16-3-651(h), when accomplished through use of aggravated force, defined as the use or the threat of use of a weapon or the use or threat of use of physical force or physical violence of a high and aggravated nature, by one spouse against the other spouse if they are living together, constitutes the felony of spousal sexual battery and, upon conviction, a person must be imprisoned not more than ten years.

(B) The offending spouse's conduct must be reported to appropriate law enforcement authorities within thirty days in order for that spouse to be prosecuted for this offense.

(C) The provisions of Section 16-3-659.1 apply to any trial brought under this section.

(D) This section is not applicable to a purported marriage entered into by a male under the age of sixteen or a female under the age of fourteen.

HISTORY: 1991 Act No. 139, Section 1; 1994 Act No. 295, Sections 1, 3; 1997 Act No. 95, Section 2.



SECTION 16-3-625. Resisting arrest with deadly weapon; sentencing; "deadly weapon" defined; application of section.

A person who resists the lawful efforts of a law enforcement officer to arrest him or another person with the use or threat of use of a deadly weapon against the officer, and the person is in possession or claims to be in possession of a deadly weapon, is guilty of a felony and, upon conviction, must be punished by imprisonment for not more than ten nor less than two years. No sentence imposed hereunder for a first offense shall be suspended to less than six months nor shall the persons so sentenced be eligible for parole until after service of six months. No person sentenced under this section for a second or subsequent offense shall have the sentence suspended to less than two years nor shall the person be eligible for parole until after service of two years.

As used in this section "deadly weapon" means any instrument which can be used to inflict deadly force.

This section does not affect or replace the common law crime of assault and battery with intent to kill nor does it apply if the sentencing judge, in his discretion, elects to sentence an eligible defendant under the provisions of the "Youthful Offenders Act".

HISTORY: 1980 Act No. 511, Section 1; 1995 Act No. 83, Section 11.



SECTION 16-3-651. Criminal sexual conduct: definitions.

For the purposes of Sections 16-3-651 to 16-3-659.1:

(a) "Actor" means a person accused of criminal sexual conduct.

(b) "Aggravated coercion" means that the actor threatens to use force or violence of a high and aggravated nature to overcome the victim or another person, if the victim reasonably believes that the actor has the present ability to carry out the threat, or threatens to retaliate in the future by the infliction of physical harm, kidnapping or extortion, under circumstances of aggravation, against the victim or any other person.

(c) "Aggravated force" means that the actor uses physical force or physical violence of a high and aggravated nature to overcome the victim or includes the threat of the use of a deadly weapon.

(d) "Intimate parts" includes the primary genital area, anus, groin, inner thighs, or buttocks of a male or female human being and the breasts of a female human being.

(e) "Mentally defective" means that a person suffers from a mental disease or defect which renders the person temporarily or permanently incapable of appraising the nature of his or her conduct.

(f) "Mentally incapacitated" means that a person is rendered temporarily incapable of appraising or controlling his or her conduct whether this condition is produced by illness, defect, the influence of a substance or from some other cause.

(g) "Physically helpless" means that a person is unconscious, asleep, or for any other reason physically unable to communicate unwillingness to an act.

(h) "Sexual battery" means sexual intercourse, cunnilingus, fellatio, anal intercourse, or any intrusion, however slight, of any part of a person's body or of any object into the genital or anal openings of another person's body, except when such intrusion is accomplished for medically recognized treatment or diagnostic purposes.

(i) "Victim" means the person alleging to have been subjected to criminal sexual conduct.

HISTORY: 1977 Act No. 157 Section 1.



SECTION 16-3-652. Criminal sexual conduct in the first degree.

(1) A person is guilty of criminal sexual conduct in the first degree if the actor engages in sexual battery with the victim and if any one or more of the following circumstances are proven:

(a) The actor uses aggravated force to accomplish sexual battery.

(b) The victim submits to sexual battery by the actor under circumstances where the victim is also the victim of forcible confinement, kidnapping, trafficking in persons, robbery, extortion, burglary, housebreaking, or any other similar offense or act.

(c) The actor causes the victim, without the victim's consent, to become mentally incapacitated or physically helpless by administering, distributing, dispensing, delivering, or causing to be administered, distributed, dispensed, or delivered a controlled substance, a controlled substance analogue, or any intoxicating substance.

(2) Criminal sexual conduct in the first degree is a felony punishable by imprisonment for not more than thirty years, according to the discretion of the court.

HISTORY: 1977 Act No. 157 Section 2; 1998 Act No. 372, Section 4; 2000 Act No. 355, Section 1; 2010 Act No. 289, Section 5, eff June 11, 2010.



SECTION 16-3-653. Criminal sexual conduct in the second degree.

(1) A person is guilty of criminal sexual conduct in the second degree if the actor uses aggravated coercion to accomplish sexual battery.

(2) Criminal sexual conduct in the second degree is a felony punishable by imprisonment for not more than twenty years according to the discretion of the court.

HISTORY: 1977 Act No. 157 Section 3.



SECTION 16-3-654. Criminal sexual conduct in the third degree.

(1) A person is guilty of criminal sexual conduct in the third degree if the actor engages in sexual battery with the victim and if any one or more of the following circumstances are proven:

(a) The actor uses force or coercion to accomplish the sexual battery in the absence of aggravating circumstances.

(b) The actor knows or has reason to know that the victim is mentally defective, mentally incapacitated, or physically helpless and aggravated force or aggravated coercion was not used to accomplish sexual battery.

(2) Criminal sexual conduct in the third degree is a felony punishable by imprisonment for not more than ten years, according to the discretion of the court.

HISTORY: 1977 Act No. 157 Section 4.



SECTION 16-3-655. Criminal sexual conduct with a minor; aggravating and mitigating circumstances; penalties; repeat offenders.

(A) A person is guilty of criminal sexual conduct with a minor in the first degree if:

(1) the actor engages in sexual battery with a victim who is less than eleven years of age; or

(2) the actor engages in sexual battery with a victim who is less than sixteen years of age and the actor has previously been convicted of, pled guilty or nolo contendere to, or adjudicated delinquent for an offense listed in Section 23-3-430(C) or has been ordered to be included in the sex offender registry pursuant to Section 23-3-430(D).

(B) A person is guilty of criminal sexual conduct with a minor in the second degree if:

(1) the actor engages in sexual battery with a victim who is fourteen years of age or less but who is at least eleven years of age; or

(2) the actor engages in sexual battery with a victim who is at least fourteen years of age but who is less than sixteen years of age and the actor is in a position of familial, custodial, or official authority to coerce the victim to submit or is older than the victim. However, a person may not be convicted of a violation of the provisions of this item if he is eighteen years of age or less when he engages in consensual sexual conduct with another person who is at least fourteen years of age.

(C) A person is guilty of criminal sexual conduct with a minor in the third degree if the actor is over fourteen years of age and the actor wilfully and lewdly commits or attempts to commit a lewd or lascivious act upon or with the body, or its parts, of a child under sixteen years of age, with the intent of arousing, appealing to, or gratifying the lust, passions, or sexual desires of the actor or the child. However, a person may not be convicted of a violation of the provisions of this subsection if the person is eighteen years of age or less when the person engages in consensual lewd or lascivious conduct with another person who is at least fourteen years of age.

(D)(1) A person convicted of a violation of subsection (A)(1) is guilty of a felony and, upon conviction, must be imprisoned for a mandatory minimum of twenty-five years, no part of which may be suspended nor probation granted, or must be imprisoned for life. In the case of a person pleading guilty or nolo contendere to a violation of subsection (A)(1), the judge must make a specific finding on the record regarding whether the type of conduct that constituted the sexual battery involved sexual or anal intercourse by a person or intrusion by an object. In the case of a person convicted at trial for a violation of subsection (A)(1), the judge or jury, whichever is applicable, must designate as part of the verdict whether the conduct that constituted the sexual battery involved sexual or anal intercourse by a person or intrusion by an object. If the person has previously been convicted of, pled guilty or nolo contendere to, or adjudicated delinquent for first degree criminal sexual conduct with a minor who is less than eleven years of age or a federal or out-of-state offense that would constitute first degree criminal sexual conduct with a minor who is less than eleven years of age, he must be punished by death or by imprisonment for life, as provided in this section. For the purpose of determining a prior conviction under this subsection, the person must have been convicted of, pled guilty or nolo contendere to, or adjudicated delinquent on a separate occasion, prior to the instant adjudication, for first degree criminal sexual conduct with a minor who is less than eleven years of age or a federal or out-of-state offense that would constitute first degree criminal sexual conduct with a minor who is less than eleven years of age. In order to be eligible for the death penalty pursuant to this section, the sexual battery constituting the current offense and any prior offense must have involved sexual or anal intercourse by a person or intrusion by an object. If any prior offense that would make a person eligible for the death penalty pursuant to this section occurred prior to the effective date of this act and no specific finding was made regarding the nature of the conduct or is an out-of-state or federal conviction, the determination of whether the sexual battery constituting the prior offense involved sexual or anal intercourse by a person or intrusion by an object must be made in the separate sentencing proceeding provided in this section and proven beyond a reasonable doubt and designated in writing by the judge or jury, whichever is applicable. If the judge or jury, whichever is applicable, does not find that the prior offense involved sexual or anal intercourse by a person or intrusion by an object, then the person must be sentenced to imprisonment for life. For purposes of this subsection, imprisonment for life means imprisonment until death.

(2) A person convicted of a violation of subsection (A)(2) is guilty of a felony and, upon conviction, must be imprisoned for not less than ten years nor more than thirty years, no part of which may be suspended nor probation granted.

(3) A person convicted of a violation of subsection (B) is guilty of a felony and, upon conviction, must be imprisoned for not more than twenty years in the discretion of the court.

(4) A person convicted of a violation of subsection (C) is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than fifteen years, or both.

(E) If the State seeks the death penalty, upon conviction or adjudication of guilt of a defendant pursuant to this section, a statutory aggravating circumstance is found beyond a reasonable doubt pursuant to items (1) and (2), and a recommendation of death is not made, the trial judge must impose a sentence of life imprisonment. For purposes of this section, "life imprisonment" means until death of the offender without the possibility of parole, and when requested by the State or the defendant, the judge must charge the jury in his instructions that life imprisonment means until the death of the defendant without the possibility of parole. No person sentenced to life imprisonment, pursuant to this subsection, is eligible for parole, community supervision, or any early release program, nor is the person eligible to receive any work credits, education credits, good conduct credits, or any other credits that would reduce the mandatory life imprisonment required by this section. Under no circumstances may a female who is pregnant be executed, so long as she is pregnant or for a period of at least nine months after she is no longer pregnant. When the Governor commutes a sentence of death imposed pursuant to this section to life imprisonment pursuant to the provisions of Section 14, Article IV of the Constitution of South Carolina, 1895, the commutee is not eligible for parole, community supervision, or any early release program, nor is the person eligible to receive any work credits, good conduct credits, education credits, or any other credits that would reduce the mandatory imprisonment required by this subsection.

(1) When the State seeks the death penalty, upon conviction or adjudication of guilt of a defendant pursuant to this section, the court shall conduct a separate sentencing proceeding. In the proceeding, if a statutory aggravating circumstance is found, the defendant must be sentenced to either death or life imprisonment. The proceeding must be conducted by the trial judge before the trial jury as soon as practicable after the lapse of twenty-four hours unless waived by the defendant. If trial by jury has been waived by the defendant and the State, or if the defendant pled guilty, the sentencing proceeding must be conducted before the judge. In the sentencing proceeding, the jury or judge shall hear additional evidence in extenuation, mitigation, or aggravation of the punishment. Only evidence in aggravation as the State has informed the defendant in writing before the trial is admissible. This section must not be construed to authorize the introduction of any evidence secured in violation of the Constitution of the United States, or the State of South Carolina, or the applicable laws of either. The State, the defendant, and his counsel are permitted to present arguments for or against the sentence to be imposed. The defendant and his counsel shall have the closing argument regarding the sentence to be imposed.

(2) In sentencing a person, upon conviction or adjudication of guilt of a defendant pursuant to this section, the judge shall consider, or he shall include in his instructions to the jury for it to consider, mitigating circumstances otherwise authorized or allowed by law and the following statutory aggravating and mitigating circumstances which may be supported by the evidence:

(a) Statutory aggravating circumstances:

(i) The victim's resistance was overcome by force.

(ii) The victim was prevented from resisting the act because the actor was armed with a dangerous weapon.

(iii) The victim was prevented from resisting the act by threats of great and immediate bodily harm, accompanied by an apparent power to inflict bodily harm.

(iv) The victim is prevented from resisting the act because the victim suffers from a physical or mental infirmity preventing his resistance.

(v) The crime was committed by a person with a prior conviction for murder.

(vi) The offender committed the crime for himself or another for the purpose of receiving money or a thing of monetary value.

(vii) The offender caused or directed another to commit the crime or committed the crime as an agent or employee of another person.

(viii) The crime was committed against two or more persons by the defendant by one act, or pursuant to one scheme, or course of conduct.

(ix) The crime was committed during the commission of burglary in any degree, kidnapping, or trafficking in persons.

(b) Mitigating circumstances:

(i) The defendant has no significant history of prior criminal convictions involving the use of violence against another person.

(ii) The crime was committed while the defendant was under the influence of mental or emotional disturbance.

(iii) The defendant was an accomplice in the crime committed by another person and his participation was relatively minor.

(iv) The defendant acted under duress or under the domination of another person.

(v) The capacity of the defendant to appreciate the criminality of his conduct or to conform his conduct to the requirements of law was substantially impaired.

(vi) The age or mentality of the defendant at the time of the crime.

(vii) The defendant was below the age of eighteen at the time of the crime.

The statutory instructions as to statutory aggravating and mitigating circumstances must be given in charge and in writing to the jury for its deliberation. The jury, if its verdict is a recommendation of death, shall designate in writing, and signed by all members of the jury, the statutory aggravating circumstance or circumstances, which it found beyond a reasonable doubt. The jury, if it does not recommend death, after finding a statutory aggravating circumstance or circumstances beyond a reasonable doubt, shall designate in writing, and signed by all members of the jury, the statutory aggravating circumstance or circumstances it found beyond a reasonable doubt. In nonjury cases, the judge shall make the designation of the statutory aggravating circumstance or circumstances. Unless at least one of the statutory aggravating circumstances enumerated in this section is found, the death penalty must not be imposed.

When a statutory aggravating circumstance is found and a recommendation of death is made, the trial judge shall sentence the defendant to death. The trial judge, before imposing the death penalty, shall find as an affirmative fact that the death penalty was warranted under the evidence of the case and was not a result of prejudice, passion, or any other arbitrary factor. When a statutory aggravating circumstance is found and a sentence of death is not recommended by the jury, the trial judge shall sentence the defendant to life imprisonment as provided in this subsection. Before dismissing the jury, the trial judge shall question the jury as to whether or not it found a statutory aggravating circumstance or circumstances beyond a reasonable doubt. If the jury does not unanimously find any statutory aggravating circumstances or circumstances beyond a reasonable doubt, it shall not make a sentencing recommendation. When a statutory aggravating circumstance is not found, the trial judge shall sentence the defendant to life imprisonment. No person sentenced to life imprisonment pursuant to this section is eligible for parole or to receive any work credits, good conduct credits, education credits, or any other credits that would reduce the sentence required by this section. If the jury has found a statutory aggravating circumstance or circumstances beyond a reasonable doubt, the jury shall designate this finding, in writing, signed by all the members of the jury. The jury shall not recommend the death penalty if the vote for the death penalty is not unanimous as provided. If members of the jury after a reasonable deliberation cannot agree on a recommendation as to whether or not the death sentence should be imposed on a defendant upon conviction or adjudication of guilt of a defendant pursuant to this section, the trial judge shall dismiss the jury and shall sentence the defendant to life imprisonment, as provided in this subsection.

(3) Notwithstanding the provisions of Section 14-7-1020, in cases involving capital punishment a person called as a juror must be examined by the attorney for the defense.

(4) In a criminal action pursuant to this section, which may be punishable by death, a person may not be disqualified, excused, or excluded from service as a juror by reason of his beliefs or attitudes against capital punishment unless those beliefs or attitudes would render him unable to return a verdict according to law.

(F)(1) In all cases in which an individual is sentenced to death pursuant to this section, the trial judge, before the dismissal of the jury, shall verbally instruct the jury concerning the discussion of its verdict. A standard written instruction must be promulgated by the Supreme Court for use in capital cases brought pursuant to this section.

(2) The verbal instruction must include:

(a) the right of the juror to refuse to discuss the verdict;

(b) the right of the juror to discuss the verdict to the extent that the juror so chooses;

(c) the right of the juror to terminate any discussion pertaining to the verdict at any time the juror so chooses;

(d) the right of the juror to report any person who continues to pursue a discussion of the verdict or who continues to harass the juror after the juror has refused to discuss the verdict or communicated a desire to terminate discussion of the verdict; and

(e) the name, address, and phone number of the person or persons to whom the juror should report any harassment concerning the refusal to discuss the verdict or the juror's decision to terminate discussion of the verdict.

(3) In addition to the verbal instruction of the trial judge, each juror, upon dismissal from jury service, shall receive a copy of the written jury instruction as provided in item (1).

(G)(1) Whenever the death penalty is imposed pursuant to this section, and upon the judgment becoming final in the trial court, the sentence shall be reviewed on the record by the Supreme Court of South Carolina. The clerk of the trial court, within ten days after receiving the transcript, shall transmit the entire record and transcript to the Supreme Court of South Carolina together with a notice prepared by the clerk and a report prepared by the trial judge. The notice shall set forth the title and docket number of the case, the name of the defendant and the name and address of his attorney, a narrative statement of the judgment, the offense, and the punishment prescribed. The report shall be in the form of a standard questionnaire prepared and supplied by the Supreme Court of South Carolina.

(2) The Supreme Court of South Carolina shall consider the punishment as well as any errors by way of appeal.

(3) With regard to the sentence, the court shall determine whether the:

(a) sentence of death was imposed under the influence of passion, prejudice, or any other arbitrary factor;

(b) evidence supports the jury's or judge's finding of a statutory aggravating circumstance as enumerated in subsection (E)(2)(a); and

(c) sentence of death is excessive or disproportionate to the penalty imposed in similar cases, considering both the crime and the defendant.

(4) Both the defendant and the State shall have the right to submit briefs within the time provided by the court and to present oral arguments to the court.

(5) The court shall include in its decision a reference to those similar cases which it took into consideration. In addition to its authority regarding correction of errors, the court, with regard to review of death sentences, is authorized to:

(a) affirm the sentence of death; or

(b) set the sentence aside and remand the case for resentencing by the trial judge based on the record and argument of counsel. The records of those similar cases referred to by the Supreme Court of South Carolina in its decision, and the extracts prepared as provided for, must be provided to the resentencing judge for his consideration. If the court finds error prejudicial to the defendant in the sentencing proceeding conducted by the trial judge before the trial jury as outlined in subsection (E)(1), the court may set the sentence aside and remand the case for a resentencing proceeding to be conducted by the same or a different trial judge and by a new jury impaneled for this purpose. In the resentencing proceeding, the new jury, if the defendant does not waive the right of a trial jury for the resentencing proceeding, shall hear evidence in extenuation, mitigation, or aggravation of the punishment in addition to any evidence admitted in the defendant's first trial relating to guilt for the particular crime for which the defendant has been found guilty.

(6) The sentence review is in addition to direct appeal, if taken, and the review and appeal must be consolidated for consideration. The court shall render its decision on all legal errors, the factual substantiation of the verdict, and the validity of the sentence.

(H)(1) Whenever the solicitor seeks the death penalty pursuant to this section, he shall notify the defense attorney of his intention to seek the death penalty at least thirty days prior to the trial of the case. At the request of the defense attorney, the defense attorney must be excused from all other trial duties ten days prior to the term of court in which the trial is to be held.

(2)(a) Whenever any person is charged with first degree criminal sexual conduct with a minor who is less than eleven years and the death penalty is sought, the court, upon determining that the person is unable financially to retain adequate legal counsel, shall appoint two attorneys to defend the person in the trial of the action. One of the attorneys so appointed shall have at least five years' experience as a licensed attorney and at least three years' experience in the actual trial of felony cases, and only one of the attorneys so appointed may be the public defender or a member of his staff. In all cases when no conflict exists, the public defender or member of his staff must be appointed if qualified. If a conflict exists, the court then shall turn first to the contract public defender attorneys, if qualified, before turning to the Office of Indigent Defense.

(b) Notwithstanding another provision of law, the court shall order payment of all fees and costs from funds available to the Office of Indigent Defense for the defense of the indigent. Any attorney appointed must be compensated at a rate not to exceed fifty dollars per hour for time expended out of court and seventy-five dollars per hour for time expended in court. Compensation may not exceed twenty-five thousand dollars and must be paid from funds available to the Office of Indigent Defense for the defense of indigent represented by court-appointed, private counsel.

(3)(a) Upon a finding in ex parte proceedings that investigative, expert, or other services are reasonably necessary for the representation of the defendant, whether in connection with issues relating to guilt or sentence, the court shall authorize the defendant's attorneys to obtain services on behalf of the defendant and shall order the payment, from funds available to the Office of Indigent Defense, of fees and expenses not to exceed twenty thousand dollars as the court deems appropriate. Payment of these fees and expenses may be ordered in cases where the defendant is an indigent represented by either court-appointed, private counsel, or the public defender.

(b) Court-appointed counsel seeking payment for fees and expenses shall request these payments from the Office of Indigent Defense within thirty days after the completion of the case. For the purposes of this statute, exhaustion of the funds shall occur if the funds administered by the Office of Indigent Defense and reserved for death penalty fees and expenses have been reduced to zero. If either the Death Penalty Trial Fund or the Conflict Fund has been exhausted in a month and the other fund contains money not scheduled to be disbursed in that month, then the Indigent Defense Commission must transfer a sufficient amount from the fund with the positive fund balance to the fund with no balance and pay the obligation to the extent possible.

(4) Payment in excess of the hourly rates and limit in item (2) or (3) is authorized only if the court certifies, in a written order with specific findings of fact, that payment in excess of the rates is necessary to provide compensation adequate to ensure effective assistance of counsel and payment in excess of the limit is appropriate because the services provided were reasonably and necessarily incurred. Upon a finding that timely procurement of services cannot await prior authorization, the court may authorize the provision of and payment for services nunc pro tunc.

(5) After completion of the trial, the court shall conduct a hearing to review and validate the fees, costs, and other expenditures on behalf of the defendant.

(6) The Supreme Court shall promulgate guidelines on the expertise and qualifications necessary for attorneys to be certified as competent to handle death penalty cases brought pursuant to this section.

(7) The Office of Indigent Defense shall maintain a list of death penalty qualified attorneys who have applied for and received certification by the Supreme Court as provided for in this subsection. In the event the court-appointed counsel notifies the chief administrative judge in writing that he or she does not wish to provide representation in a death penalty case, the chief administrative judge shall advise the Office of Indigent Defense which shall forward a name or names to the chief administrative judge for consideration. The appointment power is vested in the chief administrative judge. The Office of Indigent Defense shall establish guidelines as are necessary to ensure that attorneys' names are presented to the judges on a fair and equitable basis, taking into account geography and previous assignments from the list. Efforts must be made to present an attorney from the area or region where the action is initiated.

(8) The payment schedule provided in this subsection, as amended by Act 164 of 1993, shall apply to any case for which trial occurs on or after July 1, 1993.

(9) Notwithstanding another provision of law, only attorneys who are licensed to practice in this State and residents of this State may be appointed by the court and compensated with funds appropriated to the Death Penalty Trial Fund in the Office of Indigent Defense. This item shall not pertain to any case in which counsel has been appointed on the effective date of this act.

(10) The judicial department biennially shall develop and make available to the public a list of standard fees and expenses associated with the defense of an indigent person in a death penalty case.

(I) Notwithstanding another provision of law, in any trial pursuant to this section when the maximum penalty is death or in a separate sentencing proceeding following the trial, the defendant and his counsel shall have the right to make the last argument.

HISTORY: 1977 Act No. 157 Section 5; 1978 Act No. 639 Section 1; 1984 Act No. 509; 2005 Act No. 94, Section 1, eff June 1, 2005; 2006 Act No. 342, Section 3, eff July 1, 2006; 2006 Act No. 346, Section 1, eff July 1, 2006; 2008 Act No. 335, Section 18, eff June 16, 2008; 2010 Act No. 289, Section 6, eff June 11, 2010; 2012 Act No. 255, Section 1, eff June 18, 2012.



SECTION 16-3-656. Criminal sexual conduct: assaults with intent to commit.

Assault with intent to commit criminal sexual conduct described in the above sections shall be punishable as if the criminal sexual conduct was committed.

HISTORY: 1977 Act No. 157 Section 6; 1978 Act No. 639 Section 2.



SECTION 16-3-657. Criminal sexual conduct: testimony of victim need not be corroborated.

The testimony of the victim need not be corroborated in prosecutions under Sections 16-3-652 through 16-3-658.

HISTORY: 1977 Act No. 157 Section 7.



SECTION 16-3-658. Criminal sexual conduct: where victim is spouse.

A person cannot be guilty of criminal sexual conduct under Sections 16-3-651 through 16-3-659.1 if the victim is the legal spouse unless the couple is living apart and the offending spouse's conduct constitutes criminal sexual conduct in the first degree or second degree as defined by Sections 16-3-652 and 16-3-653.

The offending spouse's conduct must be reported to appropriate law enforcement authorities within thirty days in order for a person to be prosecuted for these offenses.

This section is not applicable to a purported marriage entered into by a male under the age of sixteen or a female under the age of fourteen.

HISTORY: 1977 Act No. 157 Section 8; 1991 Act No. 139, Section 2; 1997 Act No. 95, Section 3.



SECTION 16-3-659. Criminal sexual conduct: males under fourteen not presumed incapable of committing crime of rape.

The common law rule that a boy under fourteen years is conclusively presumed to be incapable of committing the crime of rape shall not be enforced in this State. Provided, that any person under the age of 14 shall be tried as a juvenile for any violations of Sections 16-3-651 to 16-3-659.1.

HISTORY: 1977 Act No. 157 Section 9.

(1) Evidence of specific instances of the victim's sexual conduct, opinion evidence of the victim's sexual conduct, and reputation evidence of the victim's sexual conduct is not admissible in prosecutions under Sections 16-3-615 and 16-3-652 to 16-3-656; however, evidence of the victim's sexual conduct with the defendant or evidence of specific instances of sexual activity with persons other than the defendant introduced to show source or origin of semen, pregnancy, or disease about which evidence has been introduced previously at trial is admissible if the judge finds that such evidence is relevant to a material fact and issue in the case and that its inflammatory or prejudicial nature does not outweigh its probative value. Evidence of specific instances of sexual activity which would constitute adultery and would be admissible under rules of evidence to impeach the credibility of the witness may not be excluded.

(2) If the defendant proposes to offer evidence described in subsection (1), the defendant, prior to presenting his defense shall file a written motion and offer of proof. The court shall order an in-camera hearing to determine whether the proposed evidence is admissible under subsection (1). If new evidence is discovered during the presentation of the defense that may make the evidence described in subsection (1) admissible, the judge may order an in-camera hearing to determine whether the proposed evidence is admissible under subsection (1).

HISTORY: 1977 Act No. 157, Section 10; 1994 Act No. 295, Section 2.



SECTION 16-3-660. Deposition testimony of rape victim or victim of assault with intent to ravish.

Before or during the trial of a person charged with rape or assault with intent to ravish, when the female who is alleged to have been assaulted is a witness, the judge of the court in which the case is to be tried may, in his discretion, by an order direct that the deposition of such witness be taken at a time and place designated in such order within the county in which the trial is to be had upon such notice to the accused as the judge may direct.

HISTORY: 1962 Code Section 16-73; 1952 Code Section 16-73; 1942 Code Section 1016; 1932 Code Section 1016; Cr. P. '22 Section 107; Cr. C. '12 Section 92; 1909 (26) 206.



SECTION 16-3-670. Procedure for taking deposition.

Such deposition shall be taken by the clerk of the court of general sessions for the county in which the case is to be tried or by such other officer as the presiding judge may name in his order, at the taking of which the accused shall be present and shall have the same rights in regard to the examination of the witness as if she were testifying in open court. No persons other than the attorneys for the State and accused shall be present unless expressly admitted by the judge, and the accused shall have the right to object to the admissibility of the testimony of such witness, either at the time of the taking of the deposition or when the same is offered in evidence on the trial in open court.

HISTORY: 1962 Code Section 16-74; 1952 Code Section 16-74; 1942 Code Section 1016; 1932 Code Section 1016; Cr. P. '22 Section 107; Cr. C. '12 Section 92; 1909 (26) 206.



SECTION 16-3-680. Sheriff shall procure attendance of accused; absence of counsel.

The sheriff of the county shall secure the personal attendance of the accused at the time and place of taking such depositions, and the absence of either the attorney for the State or for the accused, after notice prescribed in the order, shall not prevent or delay the taking of such depositions.

HISTORY: 1962 Code Section 16-79; 1952 Code Section 16-79; 1942 Code Section 1016; 1932 Code Section 1016; Cr. P. '22 Section 107; Cr. C. '12 Section 92; 1909 (26) 206.



SECTION 16-3-690. Custody of deposition.

Such depositions, when taken, shall be signed by the witness in the presence of the clerk or other officer taking the same, placed in a sealed envelope, the title of the case endorsed thereon, and be retained by the clerk of court until the same is opened in court; and if taken by another officer he shall deliver the same to the clerk, to be retained by him as herein provided.

HISTORY: 1962 Code Section 16-77; 1952 Code Section 16-77; 1942 Code Section 1016; 1932 Code Section 1016; Cr. P. '22 Section 107; Cr. C. '12 Section 92; 1909 (26) 206.



SECTION 16-3-700. Reading deposition to jury.

Such deposition shall be read to the jury upon the trial and shall be considered by them as though such testimony had been given orally in court.

HISTORY: 1962 Code Section 16-75; 1952 Code Section 16-75; 1942 Code Section 1016; 1932 Code Section 1016; Cr. P. '22 Section 107; Cr. C. '12 Section 92; 1909 (26) 206.



SECTION 16-3-710. Depositions in rebuttal.

The judge may, in like manner, direct other depositions of such witness, in rebuttal or otherwise, which shall be taken and read in the manner and under the conditions herein prescribed as to the first deposition.

HISTORY: 1962 Code Section 16-76; 1952 Code Section 16-76; 1942 Code Section 1016; 1932 Code Section 1016; Cr. P. '22 Section 107; Cr. C. '12 Section 92; 1909 (26) 206.



SECTION 16-3-720. Destruction of deposition.

The clerk of the court in which such case is tried, in the event no appeal is taken, shall, as soon as the time for appealing has elapsed, withdraw the deposition from the record of the case and destroy it. And in case there is an appeal, as soon as the case is finally disposed of, the clerk shall destroy the depositions herein provided for.

HISTORY: 1962 Code Section 16-78; 1952 Code Section 16-78; 1942 Code Section 1016; 1932 Code Section 1016; Cr. P. '22 Section 107; Cr. C. '12 Section 92; 1909 (26) 206.



SECTION 16-3-730. Publishing name of victim of criminal sexual conduct unlawful.

Whoever publishes or causes to be published the name of any person upon whom the crime of criminal sexual conduct has been committed or alleged to have been committed in this State in any newspaper, magazine or other publication shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars or imprisonment of not more than three years. The provisions of this section shall not apply to publications made by order of court.

HISTORY: 1962 Code Section 16-81; 1952 Code Section 16-81; 1942 Code Section 1275; 1932 Code Section 1275; Cr. C. '22 Section 170; Cr. C. '12 Section 317; 1909 (26) 208; 1979 Act No. 23.



SECTION 16-3-740. Testing of certain convicted offenders for Hepatitis B and HIV.

(A) For purposes of this section:

(1) "Body fluid" means blood, amniotic fluid, pericardial fluid, pleural fluid, synovial fluid, cerebrospinal fluid, semen or vaginal secretions, or any body fluid visibly contaminated with blood.

(2) "HIV" means the Human Immunodeficiency Virus.

(3) "Offender" includes adults and juveniles.

(B) Upon the request of a person who is the victim of a criminal offense which involves the sexual penetration of the victim's body or who has been exposed to body fluids during the commission of a criminal offense, or upon the request of the legal guardian of a person who is the victim of a criminal offense which involves the sexual penetration of the victim's body or who has been exposed to body fluids during the commission of a criminal offense, the solicitor, after the offender is charged, must petition the court for an order to have the offender tested for Hepatitis B and HIV. An offender must be tested pursuant to this section for Hepatitis B and HIV as soon as practicable after the court order is issued but not later than forty-eight hours after the date the person is indicted for the offense or waives indictment for the offense. If the offender is subject to the jurisdiction of the family court, he must be tested not later than forty-eight hours after the petition is filed with the family court alleging he is delinquent for committing the offense. If the offender cannot be located before the end of the forty-eight hour period as provided in this subsection, the forty-eight hour period is tolled until the offender is located by law enforcement. To obtain a court order, the solicitor must demonstrate the following, that the:

(1) victim or the victim's legal guardian requested the tests;

(2) offender has been charged with, indicted for, or waived indictment for an offense which involved the sexual penetration of the victim's body or that there is probable cause that during the commission of the criminal offense there was a risk that body fluids were transmitted from one person to another; and

(3) offender has received notice of the petition and notice of his right to have counsel represent him at a hearing.

The results of the tests must be kept confidential but disclosed to the solicitor who obtained the court order. As soon as practicable, the solicitor shall notify only those persons designated in subsection (C) of the results of the initial Hepatitis B and HIV tests and the results of any follow-up HIV tests.

(C) The tests must be administered by the Department of Health and Environmental Control through the local county health department or the medical professional at the state or local detention facility where the offender is imprisoned or detained. The solicitor shall notify the following persons of the tests results:

(1) the victim or the legal guardian of a victim who is a minor or is a person with intellectual disability or mentally incapacitated;

(2) the victim's attorney;

(3) the offender and a juvenile offender's parent or guardian; and

(4) the offender's attorney.

The results of the tests shall be provided to the designated recipients with the following disclaimer: "The tests were conducted in a medically approved manner, but tests cannot determine infection by Hepatitis B or HIV with absolute accuracy. Additionally, the testing does not determine exposure to, or infection by, other sexually transmitted diseases. Persons receiving the test results should continue to monitor their own health, seek retesting in approximately six months, and should consult a physician as appropriate".

The solicitor also shall provide to the state or local correctional facility where the offender is imprisoned or detained and the Department of Health and Environmental Control the test results for HIV and Hepatitis B which indicate that the offender is infected with the disease. The state or local correctional facility where the offender is imprisoned or detained shall use this information solely for the purpose of providing medical treatment to the offender while the offender is imprisoned or detained. The State shall pay for the tests. If the offender is subsequently convicted or adjudicated delinquent, the offender or the parents of an adjudicated offender must reimburse the State for the costs of the tests unless the offender or the parents of the adjudicated offender are determined to be indigent.

If the tests given pursuant to this section indicate infection by Hepatitis B or HIV, the Department of Health and Environmental Control shall be provided with all test results and must provide counseling to the offender regarding the disease, syndrome, or virus. The Department of Health and Environmental Control must provide counseling for the victim, advise the victim of available medical treatment options, refer the victim to appropriate health care and support services, and, at the request of the victim or the legal guardian of a victim, test the victim for HIV and Hepatitis B and provide post-testing counseling to the victim.

(D) If deemed medically appropriate, the offender must undergo follow-up testing for HIV. The follow-up testing, and any counseling which may be ordered, shall be performed on dates that occur six weeks, three months, and six months following the initial test. Any follow-up testing shall be terminated if the offender obtains an acquittal on, dismissal of, or is not adjudicated delinquent for all charges for which testing was ordered.

(E) If, for any reason, the testing requested under subsection (B) has not been undertaken, upon request of the victim or the victim's legal guardian, the court shall order the offender to undergo testing for Hepatitis B and HIV following conviction or delinquency adjudication. The testing shall be administered by the Department of Health and Environmental Control through the local county health department or the medical professional at the state or local detention facility where the offender is imprisoned or detained. The results shall be disclosed in accordance with the provisions of subsection (C).

(F) Upon a showing of probable cause that the offender committed a crime, the collection of additional samples, including blood, saliva, head or pubic hair may be contemporaneously ordered by the court so that the State may conduct scientific testing, including DNA analysis. The results of the scientific testing, including DNA analysis, may be used for evidentiary purposes in any court proceeding.

(G) Any person or entity who administers tests ordered pursuant to this section and who does so in accordance with this section and accepted medical standards for the administration of these tests shall be immune from civil and criminal liability arising from his conduct.

(H) Any person who discloses information in accordance with the provisions of this section or who participates in any judicial proceeding resulting from the disclosure and who does so in good faith and without malice shall have immunity from civil or criminal liability that might otherwise be incurred or imposed in an action resulting from the disclosure.

(I) Results of tests performed pursuant to this section shall not be used as evidence in any criminal trial of the offender except as provided for in subsection (F).

HISTORY: 1988 Act No. 490, Section 17; 1994 Act No. 430, Section 1; 2000 Act No. 218, Section 1; 2009 Act No. 59, Sections 2, 3, eff June 2, 2009; 2010 Act No. 292, Section 2, eff August 27, 2010; 2011 Act No. 36, Section 1, eff June 7, 2011.



SECTION 16-3-750. Request that victim submit to polygraph examination.

A law enforcement officer, prosecuting officer, or other governmental official may request that the victim of an alleged criminal sexual conduct offense as defined under federal or South Carolina law submit to a polygraph examination or other truth telling device as part of the investigation, charging, or prosecution of the offense if the credibility of the victim is at issue; however, the officer or official must not require the victim to submit to a polygraph examination or other truth telling device as a condition for proceeding with the investigation, charging, or prosecution of the offense.

HISTORY: 2009 Act No. 59, Section 4, eff June 2, 2009.



SECTION 16-3-755. Sexual battery with a student.

(A) For purposes of this section:

(1) "Aggravated coercion" means that the person affiliated with a public or private secondary school in an official capacity threatens to use force or violence of a high and aggravated nature to overcome the student, if the student reasonably believes that the person has the present ability to carry out the threat, or threatens to retaliate in the future by the infliction of physical harm, kidnapping, or extortion, under circumstances of aggravation, against the student.

(2) "Aggravated force" means that the person affiliated with a public or private secondary school in an official capacity uses physical force or physical violence of a high and aggravated nature to overcome the student or includes the threat of the use of a deadly weapon.

(3) "Person affiliated with a public or private secondary school in an official capacity" means an administrator, teacher, substitute teacher, teacher's assistant, student teacher, law enforcement officer, school bus driver, guidance counselor, or coach who is affiliated with a public or private secondary school but is not a student enrolled in the school.

(4) "Secondary school" means either a junior high school or a high school.

(5) "Sexual battery" means sexual intercourse, cunnilingus, fellatio, anal intercourse, or any intrusion, however slight, of any part of a person's body or of any object into the genital or anal openings of another person's body, except when such intrusion is accomplished for medically recognized treatment or diagnostic purposes.

(6) "Student" means a person who is enrolled in a school.

(B) If a person affiliated with a public or private secondary school in an official capacity engages in sexual battery with a student enrolled in the school who is sixteen or seventeen years of age, and aggravated coercion or aggravated force is not used to accomplish the sexual battery, the person affiliated with the public or private secondary school in an official capacity is guilty of a felony and, upon conviction, must be imprisoned for not more than five years.

(C) If a person affiliated with a public or private secondary school in an official capacity engages in sexual battery with a student enrolled in the school who is eighteen years of age or older, and aggravated coercion or aggravated force is not used to accomplish the sexual battery, the person affiliated with the public or private secondary school in an official capacity is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned for thirty days, or both.

(D) If a person affiliated with a public or private secondary school in an official capacity has direct supervisory authority over a student enrolled in the school who is eighteen years of age or older, and the person affiliated with the public or private secondary school in an official capacity engages in sexual battery with the student, and aggravated coercion or aggravated force is not used to accomplish the sexual battery, the person affiliated with the public or private secondary school in an official capacity is guilty of a felony and, upon conviction, must be imprisoned for not more than five years.

(E) This section does not apply if the person affiliated with a public or private secondary school in an official capacity is lawfully married to the student at the time of the act.

HISTORY: 2010 Act No. 265, Section 1, eff June 24, 2010.



SECTION 16-3-800. Definitions.

As used in this article:

(1) "Sexual performance" means any performance or part thereof that includes sexual conduct by a child younger than eighteen years of age.

(2) "Sexual conduct" means actual or simulated sexual intercourse, deviate sexual intercourse, sexual bestiality, masturbation, sado-masochistic abuse, or lewd exhibition of the genitals.

(3) "Performance" means any play, motion picture, photograph, dance, or other visual representation that is exhibited before an audience.

(4) "Promote" means to procure, manufacture, issue, sell, give, provide, lend, mail, deliver, transfer, transmit, publish, distribute, circulate, disseminate, present, exhibit, or advertise or to offer or agree to do any of the above.

HISTORY: 1984 Act No. 267.



SECTION 16-3-810. Engaging child for sexual performance; penalty.

(a) It is unlawful for any person to employ, authorize, or induce a child younger than eighteen years of age to engage in a sexual performance. It is unlawful for a parent or legal guardian or custodian of a child younger than eighteen years of age to consent to the participation by the child in a sexual performance.

(b) Any person violating the provisions of subsection (a) of this section is guilty of criminal sexual conduct of the second degree and upon conviction shall be punished as provided in Section 16-3-653.

HISTORY: 1984 Act No. 267.



SECTION 16-3-820. Producing, directing or promoting sexual performance by child; penalty.

(a) It is unlawful for any person to produce, direct, or promote a performance that includes sexual conduct by a child younger than eighteen years of age.

(b) Any person violating the provisions of subsection (a) of this section is guilty of criminal sexual conduct of the third degree and upon conviction shall be punished as provided in Section 16-3-654.

HISTORY: 1984 Act No. 267.



SECTION 16-3-830. Reasonable belief as to majority of child as affirmative defense.

It is an affirmative defense to a prosecution under this article that the defendant, in good faith, reasonably believed that the person who engaged in the sexual conduct was eighteen years of age or older.

HISTORY: 1984 Act No. 267.



SECTION 16-3-840. Methods of judicial determination of age of child.

When it becomes necessary for the purposes of this article to determine whether a child who participated in sexual conduct was younger than eighteen years of age, the court or jury may make this determination by any of the following methods:

(1) personal inspection of the child;

(2) inspection of the photograph or motion picture that shows the child engaging in the sexual performance;

(3) oral testimony by a witness to the sexual performance as to the age of the child based on the child's appearance at the time;

(4) expert medical testimony based on the appearance of the child engaging in the sexual performance; or

(5) any other method authorized by law or by rules of evidence.

HISTORY: 1984 Act No. 267.



SECTION 16-3-850. Film processor or computer technician to report film or computer images containing sexually explicit pictures of minors.

Any retail or wholesale film processor or photo finisher who is requested to develop film, and any computer technician working with a computer who views an image of a child younger than eighteen years of age or appearing to be younger than eighteen years of age who is engaging in sexual conduct, sexual performance, or a sexually explicit posture must report the name and address of the individual requesting the development of the film, or of the owner or person in possession of the computer to law enforcement officials in the state and county or municipality from which the film was originally forwarded. Compliance with this section does not give rise to any civil liability on the part of anyone making the report.

HISTORY: 1987 Act No. 168 Section 4; 2001 Act No. 81, Section 3.



SECTION 16-3-910. Kidnapping.

Whoever shall unlawfully seize, confine, inveigle, decoy, kidnap, abduct or carry away any other person by any means whatsoever without authority of law, except when a minor is seized or taken by his parent, is guilty of a felony and, upon conviction, must be imprisoned for a period not to exceed thirty years unless sentenced for murder as provided in Section 16-3-20.

HISTORY: 1962 Code Section 16-91; 1952 Code Section 16-91; 1942 Code Section 1122; 1937 (40) 137; 1966 (54) 2151; 1974 (58) 2361; 1976 Act No. 684; 1991 Act No. 117, Section 1.



SECTION 16-3-920. Conspiracy to kidnap.

If two or more persons enter into an agreement, confederation, or conspiracy to violate the provisions of Section 16-3-910 and any of such persons do any overt act towards carrying out such unlawful agreement, confederation, or conspiracy, each such person shall be guilty of a felony and, upon conviction, shall be punished in like manner as provided for the violation of Section 16-3-910.

HISTORY: 1962 Code Section 16-92; 1952 Code Section 16-92; 1942 Code Section 1122; 1937 (40) 137; 1991 Act No. 117, Section 1.



SECTION 16-3-1010. Failing to remove doors from abandoned airtight containers.

Any person who abandons or discards any icebox, refrigerator, ice chest or other type of airtight container of a capacity sufficient to contain any child and who neglects prior to such abandonment to remove the door, lid or other device for the closing thereof and any owner, lessee or other person in charge of property who knowingly permits any abandoned icebox, refrigerator, ice chest or other type of airtight container to remain thereon accessible to children without removing the door, lid or other closing device therefrom shall be guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars or imprisoned not more than thirty days.

HISTORY: 1962 Code Section 16-94; 1954 (48) 1479.



SECTION 16-3-1020. Maintaining open and unprotected abandoned wells.

It shall be unlawful for any owner or tenant to permit or allow any abandoned well to remain open and unprotected, curbed or fenced in on any place or premises owned or occupied in this State. Any person convicted of allowing any such abandoned well to remain open and unprotected, curbed or fenced in shall be fined in the sum of ten dollars or imprisoned not more than thirty days.

HISTORY: 1962 Code Section 16-95; 1952 Code Section 16-95; 1942 Code Section 1189; 1932 Code Section 1189; Cr. C. '22 Section 80; Cr. C. '12 Section 240; 1904 (24) 383.



SECTION 16-3-1040. Threatening life, person or family of public official or public employee; punishment.

(A) It is unlawful for a person knowingly and wilfully to deliver or convey to a public official or to a teacher or principal of an elementary or secondary school any letter or paper, writing, print, missive, document, or electronic communication or verbal or electronic communication which contains a threat to take the life of or to inflict bodily harm upon the public official, teacher, or principal, or members of his immediate family if the threat is directly related to the public official's, teacher's, or principal's professional responsibilities.

(B) It is unlawful for a person knowingly and wilfully to deliver or convey to a public employee a letter or paper, writing, print, missive, document, or electronic communication or verbal or electronic communication which contains a threat to take the life of or to inflict bodily harm upon the public employee or members of his immediate family if the threat is directly related to the public employee's official responsibilities.

(C) A person who violates the provisions of subsection (A), upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years, or both.

(D) A person who violates the provisions of subsection (B), upon conviction, must be fined not more than five hundred dollars or imprisoned not more than thirty days, or both.

(E) For purposes of this section:

(1) "Public official" means an elected or appointed official of the United States or of this State or of a county, municipality, or other political subdivision of this State.

(2) "Public employee" means a person employed by the State, a county, a municipality, a school district, or a political subdivision of this State, except that for purposes of this section, a "public employee" does not include a teacher or principal of an elementary or secondary school.

(3) "Immediate family" means the spouse, child, grandchild, mother, father, sister, or brother of the public official, teacher, principal, or public employee.

HISTORY: 1982 Act No. 299; 1990 Act No. 579, Section 8; 1998 Act No. 435, Section 1.



SECTION 16-3-1045. Use or employment of person under eighteen to commit certain crimes.

(A) It is unlawful for any person at least eighteen years of age to knowingly and intentionally:

(1) use, solicit, direct, hire, persuade, induce, entice, coerce, or employ a person under eighteen years of age to commit a violent crime as defined in Section 16-1-60, the crime of lynching as a result of mob violence prohibited by Article 3, Chapter 3 of this title, or the unlawful distribution of cocaine, crack cocaine, heroin, marijuana, or LSD;

(2) conspire to use, solicit, direct, hire, persuade, induce, entice, coerce, or employ a person under eighteen years of age to commit a violent crime as defined in Section 16-1-60, the crime of lynching as a result of mob violence prohibited by Article 3, Chapter 3 of this title, or the unlawful distribution of cocaine, crack cocaine, heroin, marijuana, or LSD.

(B) Any person who violates subsections (A)(1) or (A)(2) is guilty of a felony and, upon conviction, must be punished by a term of imprisonment of not less than five years nor more than fifteen years. Each violation of this section constitutes a separate offense.

(C) The felonies established in this section are supplemental to and do not supersede any other provisions of law which make the conduct referred to in subsection (A) unlawful.

HISTORY: 1996 Act No. 290, Section 1.



SECTION 16-3-1050. Failure to report, perpetrating or interfering with an investigation of abuse, neglect or exploitation of a vulnerable adult; penalties.

(A) A person required to report abuse, neglect, or exploitation of a vulnerable adult under Chapter 35 of Title 43 who has actual knowledge that abuse, neglect, or exploitation has occurred and who knowingly and wilfully fails to report the abuse, neglect, or exploitation is guilty of a misdemeanor and, upon conviction, must be fined not more than twenty-five hundred dollars or imprisoned not more than one year. A person required to report abuse, neglect, or exploitation of a vulnerable adult under Chapter 35 of Title 43 who has reason to believe that abuse, neglect, or exploitation has occurred or is likely to occur and who knowingly and wilfully fails to report the abuse, neglect, or exploitation is subject to disciplinary action as may be determined necessary by the appropriate licensing board.

(B) Except as otherwise provided in subsections (E) and (F), a person who knowingly and wilfully abuses a vulnerable adult is guilty of a felony and, upon conviction, must be imprisoned not more than five years.

(C) Except as otherwise provided in subsections (E) and (F), a person who knowingly and wilfully neglects a vulnerable adult is guilty of a felony and, upon conviction, must be imprisoned not more than five years.

(D) A person who knowingly and wilfully exploits a vulnerable adult is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years, or both, and may be required by the court to make restitution.

(E) A person who knowingly and wilfully abuses or neglects a vulnerable adult resulting in great bodily injury is guilty of a felony and, upon conviction, must be imprisoned not more than fifteen years.

(F) A person who knowingly and wilfully abuses or neglects a vulnerable adult resulting in death is guilty of a felony and, upon conviction, must be imprisoned not more than thirty years.

(G) A person who threatens, intimidates, or attempts to intimidate a vulnerable adult subject of a report, a witness, or any other person cooperating with an investigation conducted pursuant to this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than three years.

(H) A person who wilfully and knowingly obstructs or in any way impedes an investigation conducted pursuant to Chapter 35 of Title 43, upon conviction, is guilty of a misdemeanor and must be fined not more than five thousand dollars or imprisoned not more than three years.

As used in this section, "great bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

HISTORY: 1999 Act No. 56, Section 5.



SECTION 16-3-1060. Receipt of compensation for relinquishing custody of child for adoption; penalty.

No person may sell or buy a minor child, or request, or accept, receive, or pay any fee, compensation, or any other thing of value as consideration for relinquishing the custody of a child for adoption. Provided, however, release or termination of prior support obligations shall not be construed as compensation or any other thing of value within the meaning of this section. However, reasonable costs may be assessed if they are reimbursements for expenses incurred or fees for services rendered, as provided for in Section 63-9-310(F). This section does not prohibit the assumption by a prospective adoptive parent of child support obligations previously established by the order of any court.

Any person violating the provisions of this section or the provisions of Section 63-9-310(F) is guilty of a felony and, upon conviction or plea of guilty, must be fined not more than ten thousand dollars or imprisoned for not more than ten years, or both, in the discretion of the court.

HISTORY: 1984 Act No. 474, Section 1; 1988 Act No. 653, Section 18A.



SECTION 16-3-1072. Reporting medical treatment for gunshot wound; immunity; physician-patient privilege abrogated; penalties.

(A) Any physician, nurse, or any other medical or emergency medical services personnel of a hospital, clinic, or other health care facility or provider who knowingly treats any person suffering from a gunshot wound or who receives a request for such treatment shall report within a reasonable time the existence of the gunshot wound to the sheriff's department of the county in which the treatment is administered or a request is received. However, no report is necessary if a law enforcement officer is present with the victim while treatment is being administered.

(B) The reports provided for in subsection (A) may be made orally, or otherwise. A hospital, clinic, or other health care facility or provider may designate an individual to make the reports provided for in this section. However, a report must be made as soon as possible, but no later than the time of the victim's release from that facility.

(C) A person required to make a report pursuant to this section or who participates in judicial proceedings resulting from the report, acting in good faith, is immune from civil and criminal liability which might otherwise result by reason of these actions. In all such civil and criminal proceedings, good faith is rebuttably presumed.

(D) For purposes of this section, the confidential or privileged nature of communication between physician and patient and any other professional person and his patient or client is abrogated and does not constitute grounds for failure to report or the exclusion of evidence resulting from a report made pursuant to this section.

(E) A person required to report the existence of a gunshot wound who knowingly fails to do so is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars.

HISTORY: 1999 Act No. 69, Section 1.



SECTION 16-3-1075. Felony of carjacking; penalties.

(A) For purposes of this section, "great bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

(B) A person is guilty of the felony of carjacking who takes, or attempts to take, a motor vehicle from another person by force and violence or by intimidation while the person is operating the vehicle or while the person is in the vehicle. Upon conviction for this offense, a person must:

(1) be imprisoned not more than twenty years; or

(2) if great bodily injury results, be imprisoned not more than thirty years.

HISTORY: 1993 Act No. 163, Section 1; 1998 Act No. 402, Section 1.



SECTION 16-3-1080. Committing or attempting to commit a violent crime while wearing body armor a felony.

(A) Except as provided in subsection (B), a person who commits or attempts to commit a violent crime, as defined in Section 16-1-60 , or threatens to commit a violent crime, as defined in Section 16-1-60, while wearing body armor is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than two thousand dollars, or both. A term of imprisonment imposed for violating this section may be served consecutively to any term of imprisonment imposed for the crime committed or attempted.

(B) Subsection (A) does not apply to:

(1) a peace officer of this State or another state, or of a local unit of government of this State or another state, or of the United States, while in the performance of his official duties; or

(2) a security officer while in the performance of his official duties.

(C) As used in this section:

(1) "Body armor" means clothing or a device designed or intended to protect a person's body or a portion of a person's body from injury caused by a firearm;

(2) "Security officer" means a person lawfully employed to protect another person or to protect the property of another person.

HISTORY: 2001 Act No. 100, Section 1.



SECTION 16-3-1083. Death or injury of child in utero due to commission of violent crime.

(A)(1) A person who commits a violent crime, as defined in Section 16-1-60, that causes the death of, or bodily injury to, a child who is in utero at the time that the violent crime was committed, is guilty of a separate offense under this section.

(2)(a) Except as otherwise provided in this subsection, the punishment for a separate offense, as provided for in subsection (A)(1), is the same as the punishment provided for that criminal offense had the death or bodily injury occurred to the unborn child's mother.

(b) Prosecution of an offense under this section does not require proof that:

(i) the person committing the violent offense had knowledge or should have had knowledge that the victim of the underlying offense was pregnant; or

(ii) the defendant intended to cause the death of, or bodily injury to, the unborn child.

(c) If the person engaging in the violent offense intentionally killed or attempted to kill the unborn child, that person must, instead of being punished under subsection (A)(2)(a), be punished for murder or attempted murder.

(d) Notwithstanding any provision of this section or any other provision of law, the death penalty must not be imposed for an offense prosecuted under this section.

(B) Nothing in this section may be construed to permit the prosecution under this section:

(1) of a person for conduct relating to an abortion for which the consent of the pregnant woman, or a person authorized by law to act on her behalf, has been obtained or for which such consent is implied by law;

(2) of a person for any medical treatment of the pregnant woman or her unborn child; or

(3) of a woman with respect to her unborn child.

(C) As used in this section, the term "unborn child" means a child in utero, and the term "child in utero" or " child who is in utero" means a member of the species homo sapiens, at any state of development, who is carried in the womb.

(D) Nothing in this section shall be construed to broaden or restrict any other rights currently existing for the child who is in utero.

HISTORY: 2006 Act No. 325, Section 2, eff June 2, 2006.



SECTION 16-3-1085. Violent offender prohibited from purchasing, owning, or using body armor; exceptions.

(A) Except as otherwise provided in this section, it is unlawful for a person who has been convicted of a violent crime, as defined in Section 16-1-60, to purchase, own, possess, or use body armor.

(B)(1) A person who has been convicted of a violent crime whose employment, livelihood, or safety is dependent on his ability to purchase, own, possess, or use body armor may petition the chief of police of the local unit of government in which he resides or, if he does not reside in a local unit of government that has a police department, he may petition the county sheriff for written permission to purchase, own, possess, or use body armor.

(2) The chief of police of a local unit of government or the county sheriff may grant a person who properly petitions the chief of police or county sheriff under subsection (B)(1) written permission to purchase, own, possess, or use body armor as provided in this section if the chief of police or county sheriff determines that the petitioner:

(a) is likely to use body armor in a safe and lawful manner; and

(b) has reasonable need for the protection provided by body armor.

(3) In making the determination required under subsection (B)(1), the chief of police or county sheriff must consider:

(a) the petitioner's continued employment;

(b) the interests of justice; and

(c) other circumstances justifying issuance of written permission to purchase, own, possess, or use body armor.

(4) The chief of police or county sheriff may restrict written permission issued to a petitioner under this section in any manner determined appropriate by that chief of police or county sheriff. If permission is restricted, the chief of police or county sheriff must state the restrictions in the permission document.

(5) Chiefs of police and county sheriffs must exercise broad discretion in determining whether to issue written permission to purchase, own, possess, or use body armor under this section. However, nothing in this section requires a chief of police or county sheriff to issue written permission to any particular petitioner. The issuance of written permission to purchase, own, possess, or use body armor under this section does not relieve any person or entity from criminal liability that might otherwise be imposed.

(6) A person who receives written permission from a chief of police or county sheriff to purchase, own, possess, or use body armor must have the written permission in his possession when he is purchasing, owning, possessing, or using body armor.

(C) A law enforcement agency may issue body armor to a person who is in the custody of a law enforcement agency or a local or state correctional facility or who is a witness to a crime for his protection without a petition being filed under subsection (B). If the law enforcement agency issues body armor to a person under this subsection, the law enforcement agency must document the reasons for issuing the body armor and retain a copy of that document as an official record. The law enforcement agency must issue written permission to the person to possess and use body armor under this section.

(D) A person who violates this section is guilty of:

(1) a felony for a violation of subsection (A) and, upon conviction, must be imprisoned not more than five years or fined not more than two thousand dollars, or both;

(2) a misdemeanor for a violation of subsection (B)(6) and, upon conviction, must be imprisoned not more than ninety days or fined not more than one hundred dollars, or both.

(E) As used in this section "body armor" means clothing or a device designed or intended to protect a person's body or a portion of a person's body from injury caused by a firearm.

HISTORY: 2001 Act No. 100, Section 2.



SECTION 16-3-1090. Assisted suicide; penalties; injunctive relief.

(A) As used in this section:

(1) "Licensed health care professional" means a duly licensed physician, surgeon, podiatrist, osteopath, osteopathic physician, osteopathic surgeon, physician assistant, nurse, dentist, or pharmacist.

(2) "Suicide" means the act or instance of taking one's life voluntarily and intentionally.

(B) It is unlawful for a person to assist another person in committing suicide. A person assists another person in committing suicide if the person:

(1) by force or duress intentionally causes the other person to commit or attempt to commit suicide; or

(2) has knowledge that the other person intends to commit or attempt to commit suicide and intentionally:

(a) provides the physical means by which the other person commits or attempts to commit suicide; or

(b) participates in a physical act by which the other person commits or attempts to commit suicide.

(C) None of the following may be construed to violate subsection (B):

(1) the withholding or withdrawing of a life sustaining procedure or compliance with any other state or federal law authorizing withdrawal or refusal of medical treatments or procedures;

(2) the administering, prescribing, or dispensing of medications or procedures, by or at the direction of a licensed health care professional, for the purpose of alleviating another person's pain or discomfort, even if the medication or procedure may increase the risk of death, as long as the medication or procedure is not also intentionally administered, prescribed, or dispensed for the purpose of causing death, or the purpose of assisting in causing death, for any reason; or

(3) the administering, prescribing, or dispensing of medications or procedures to a patient diagnosed with a medical condition that includes an element of suicidal ideation, even if the medication or procedure may increase the risk of death, as long as the medication or procedure is not also intentionally administered, prescribed, or dispensed for the purpose of causing death, or the purpose of assisting in causing death, for any reason.

(D) Subsection (C) must not be construed to affect the duty of care or legal requirements other than those in this section concerning acts or omissions under subsection (C).

(E) A person who violates subsection (B) is guilty of a felony and, upon conviction, must be imprisoned not more than fifteen years or fined not more than one hundred thousand dollars, or both.

(F) Injunctive relief may be sought against a person who it is reasonably believed is about to violate or who is in the course of violating subsection (B) by a person who is:

(1) the spouse, parent, child, or sibling of the person who would commit suicide;

(2) entitled to inherit from the person who would commit suicide;

(3) a current or former health care provider of the person who would commit suicide;

(4) a legally appointed guardian or conservator of the person; or

(5) a public official with the appropriate jurisdiction to prosecute or enforce the laws of this State.

An injunction shall legally prevent the person from assisting any suicide in this State regardless of who is being assisted.

(G) The licensing agency which issued a license or certification to a licensed health care professional who assists in a suicide in violation of subsection (B) shall revoke or suspend the license or certification of that person upon receipt of a copy of the record of:

(1) a criminal conviction, plea of guilty, or plea of nolo contendere for the violation of subsection (B); or

(2) a judgment of contempt of court for violating an injunction issued under subsection (F).

HISTORY: 1998 Act No. 398, Section 1.



SECTION 16-3-1110. Definitions.

For the purpose of this article and Articles 14 and 15 of this chapter:

(1) "Board" means the South Carolina Crime Victim's Advisory Board.

(2) "Claimant" means any person filing a claim pursuant to this article.

(3) "Fund" means the South Carolina Victim's Compensation Fund, which is a division of the Office of the Governor.

(4) "Director" means the Director of the Victim's Compensation Fund who is appointed by the Governor. The director shall be in charge of the State Office of Victim's Assistance which is part of this division under the supervision of the Governor.

(5) "Field representative" means a field representative of the State Victim's Compensation Fund assigned to handle a claim.

(6) "Crime" means an act which is defined as a crime by state, federal, or common law, including terrorism as defined in Section 2331 of Title 18, United States Code. Unless injury or death was recklessly or intentionally inflicted, "crime" does not include an act involving the operation of a motor vehicle, boat, or aircraft.

(7) "Recklessly or intentionally" inflicted injury or death includes, but is not limited to, injury or death resulting from an act which violates Sections 56-5-1210, 56-5-2910, 56-5-2920, or 56-5-2930 or from the use of a motor vehicle, boat, or aircraft to flee the scene of a crime in which the driver of the motor vehicle, boat, or aircraft knowingly participated.

(8) "Victim" means a person who suffers direct or threatened physical, emotional, or financial harm as the result of an act by someone else, which is a crime. The term includes immediate family members of a homicide victim or of any other victim who is either incompetent or a minor and includes an intervenor.

(9) "Intervenor" means a person other than a law enforcement officer performing normal duties, who goes to the aid of another, acting not recklessly, to prevent the commission of a crime or lawfully apprehend a person reasonably suspected of having committed a crime.

(10) "Deputy director" means the Deputy Director of the Victim's Compensation Fund.

(11) "Panel" means a three-member panel of the board designated by the board chairman to hear appeals.

(12)(a) "Restitution" means payment for all injuries, specific losses, and expenses sustained by a crime victim resulting from an offender's criminal conduct. It includes, but is not limited to:

(i) medical and psychological counseling expenses;

(ii) specific damages and economic losses;

(iii) funeral expenses and related costs;

(iv) vehicle impoundment fees;

(v) child care costs; and

(vi) transportation related to a victim's participation in the criminal justice process.

Restitution does not include awards for pain and suffering, wrongful death, emotional distress, or loss of consortium.

Restitution orders do not limit any civil claims a crime victim may file.

Notwithstanding any other provision of law, the applicable statute of limitations for a crime victim, who has a cause of action against an incarcerated offender based upon the incident which made the person a victim, is tolled and does not expire until three years after the offender's release from the sentence including probation and parole time or three years after release from commitment pursuant to Chapter 48 of Title 44, whichever is later. However, this provision shall not shorten any other tolling period of the statute of limitations which may exist for the crime victim.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1988 Act No. 405, Section 1; 1993 Act No. 181, Section 271; 1996 Act No. 437, Section 6; 1997 Act No. 45, Section 1; 1998 Act No. 321, Section 2.



SECTION 16-3-1120. Director of Victim's Compensation Fund; powers and duties.

A director of the Victim's Compensation Fund must be appointed by the Governor and shall serve at his pleasure. The director is responsible for administering the provisions of this article. Included among the duties of the director is the responsibility, with approval of the South Carolina Crime Victim's Advisory Board as established in this article, for developing and administering a plan for informing the public of the availability of the benefits provided under this article and procedures for filing claims for the benefits.

The director, upon approval by the South Carolina Crime Victim's Advisory Board, has the following additional powers and duties:

(1) to appoint a deputy director of the Victim's Compensation Fund, and staff necessary for the operation thereof, and to contract for services. The director shall recommend the salary for the deputy director and other staff members, as allowed by statute or applicable law;

(2) the board shall promulgate regulations to carry out the provisions and purposes of this article and Article 14 of this chapter. Regulations pertaining to this article and Article 14 of this chapter in effect on July 1, 1993, shall remain in full force and effect until otherwise amended as provided by law;

(3) to request from the Attorney General, South Carolina Law Enforcement Division, solicitors, magistrates, judges, county and municipal police departments, and any other agency or department such assistance and data as will enable the director to determine whether, and the extent to which, a claimant qualifies for awards. Any person, agency, or department listed above is authorized to provide the director with the information requested upon receipt of a request from the director. Any provision of law providing for confidentiality of juvenile records does not apply to a request of the deputy director, the director, the board, or a panel of the board pursuant to this section;

(4) to reinvestigate or reopen previously decided award cases as the deputy director considers necessary;

(5) to require the submission of medical records as are needed by the board, a panel of the board, or deputy director or his staff and, when necessary, to direct medical examination of the victim;

(6) to take or cause to be taken affidavits or depositions within or without the State. This power may be delegated to the deputy director or the board or its panel;

(7) to render each year to the Governor and to the General Assembly a written report of the activities of the Victim's Compensation Fund pursuant to this article;

(8) to delegate the authority to the deputy director to reject incomplete claims for awards or assistance;

(9) to render awards to victims of crime or to those other persons entitled to receive awards in the manner authorized by this article. The power may be delegated to the deputy director;

(10) to apply for funds from, and to submit all necessary forms to, any federal agency participating in a cooperative program to compensate victims of crime;

(11) to delegate to the board or a panel of the board on appeal matters any power of the director or deputy director.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1988 Act No. 658, Part II, Section 16; 1993 Act No.181, Section 272.



SECTION 16-3-1130. Claims; assignment to field representative; investigation and reports.

(1) A claim, once accepted for filing and completed, must be assigned to a field representative. The field representative shall examine the papers filed in support of the claim and cause an investigation to be conducted into the validity of the claim. The investigation shall include but not be limited to an examination of police, court, and official records and reports concerning the crime and an examination of medical and hospital reports relating to the injury upon which the claim is based. All claims arising from the death of an individual as a direct result of a crime must be considered together by a single field representative.

(2) Claims must be investigated and determined, regardless of whether the alleged criminal has been apprehended, prosecuted, or convicted of any crime based upon the same incident or whether the alleged criminal has been acquitted or found not guilty of the crime in question.

(3) The field representative conducting the investigation shall file with the deputy director a written report setting forth a recommendation and his reason for the recommendation. The deputy director shall render a written decision and furnish the claimant with a copy of the decision.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1989 Act No. 181, Section 1.



SECTION 16-3-1140. Application for review of decision; appeals; subpoenas; report on review.

(1) The claimant may, within thirty days after receipt of the report of the decision of the Deputy Director, make an application in writing to the Deputy Director for review of the decision.

(2) Upon receipt of an application for review pursuant to subsection (1) of this section, the Deputy Director shall forward all relevant documents and information to the Chairman of the Crime Victim's Advisory Board. The Chairman shall appoint a three-member panel of the Board which shall review the records and affirm or modify the decision of the Deputy Director; provided, that the Chairman may order, in his discretion, that any particular case must be heard by the full Board. If considered necessary by the Board or its panel or if requested by the claimant, the Board or its panel shall order a hearing prior to rendering a decision. At the hearing any relevant evidence, not legally privileged, is admissible. The Board or its panel shall render a decision within ninety days after completion of the investigation. The action of the Board or its panel is final and nonappealable. If the Deputy Director receives no application for review pursuant to subsection (1), his decision becomes the final decision of the Victim's Compensation Fund.

(3) The Board or its panel, for purposes of this article, may subpoena witnesses, administer or cause to be administered oaths, and examine such parts of the books and records of the parties to proceedings as relate to questions in dispute.

(4) The Deputy Director shall within ten days after receipt of the Board's or panel's final decision make a report to the claimant including a copy of the final decision and the reasons why the decision was made.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1.



SECTION 16-3-1150. Emergency awards.

Notwithstanding the provisions of Section 16-3-1130, if it appears to the deputy director that the claim is one with respect to which an award probably will be made and undue hardship will result to the claimant, if immediate payment is not made, the deputy director may make one or more emergency awards to the claimant pending a final decision in the case, provided that (a) the amount of each emergency award shall not exceed five hundred dollars, (b) the total amount of such emergency awards shall not exceed one thousand dollars, (c) the amount of such emergency awards must be deducted from any final award made to the claimant, and (d) the excess of the amount of any emergency award over the amount of the final award, or the full amount of any emergency award if no final award is made, must be repaid by the claimant to the Victim's Compensation Fund as created by this article.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1986 Act No. 540, Part II, Section 27A.



SECTION 16-3-1160. South Carolina Crime Victim's Advisory Board; appointments; term of office; vacancies in office; meetings; subsistence, mileage, and per diem.

There is created a board to be known as the South Carolina Crime Victim's Advisory Board to consist of eleven members to be appointed by the Governor. Of the original seven members, at least two of the members shall have been admitted to practice law in this State for not less than five years next preceding their appointment, one member shall be a physician licensed to practice medicine under the laws of this State, and one member shall have at least four years' administrative experience in a court-related Victim's Assistance Fund, provided that such a qualified person is available. Of the four additional members, one must be a law enforcement officer with at least five years' administrative experience, one shall have at least five years' experience in directing sexual assault prevention or treatment services, one shall have at least five years' experience in providing services for domestic violence victims, and one shall have been a victim of crime.

The term of office of each appointed member is five years and until his successor is appointed and qualified. Of those seven members first appointed, two shall serve for a term of one year, two for a term of two years, one for a term of three years, one for a term of four years, and one for a term of five years, with the initial terms to be designated by the Governor when making the initial appointments. The initial terms of four additional members to be appointed as provided herein are for two, three, four, and five years, respectively, the initial term of each member to be designated by the Governor when making the appointment. The Governor shall select a chairman. The board may elect a secretary and other officers as deemed necessary.

Any vacancy must be filled for the remainder of the unexpired term by appointment in the same manner of the initial appointments.

The board shall meet at least twice each year and must be subject to the call of the chairman, to consider improvements in and monitor the effectiveness of the Victim's Compensation Fund, and to review and comment on the budget and approve the regulations pertaining to the Victim's Compensation Fund of this article and the Victim/Witness Assistance Program of Article 14 of this chapter. The members of the board shall receive the same subsistence, mileage, and per diem as is provided by law for members of state boards, committees, and commissions, to be paid from the Victim's Compensation Fund as created by this article.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 2008 Act No. 273, Section 4, eff June 4, 2008.



SECTION 16-3-1170. Basis for award.

(A) No award may be made unless:

(1) a crime was committed;

(2) the crime directly resulted in physical or psychic trauma to the victim;

(3) the crime was promptly reported to the proper authority and recorded in police records; and

(4) the claimant or other award recipient has fully cooperated with all law enforcement agencies and with the South Carolina Victim's Compensation Fund.

(B) For the purposes of item (3) of subsection (A), a crime reported more than forty-eight hours after its occurrence is not "promptly reported", absent a showing of special circumstances or causes which justify the delay.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1988 Act No. 405, Section 2.



SECTION 16-3-1180. Amount of award; apportionment among multiple claimants; rejection of application for award.

(A) An award may be made for:

(1) reasonable and customary charges as periodically determined by the board for medical services, including mental health counseling, required and rendered as a direct result of the injury on which the claim is based, as long as these services are rendered by a licensed professional. Payment for mental health counseling is limited to the number of sessions during a one hundred eighty-day period beginning on the date of the first counseling session or twenty sessions, whichever is greater. Upon recommendation of the director, the board may allow victims who max out the current benefit of twenty mental health counseling sessions to request up to an additional twenty sessions for a total of forty sessions;

(2) reasonable and customary charges as periodically determined by the board for other services required and rendered as a direct result of the injury upon which the claim is based, as long as the service is rendered by a professional or paraprofessional who holds a license, certificate, or other documentary evidence of specific training and qualification in a field of service which, by regulation, the board recognizes as a service required by and beneficial to crime victims;

(3) loss of earning or support, provided that:

(a) claimant is deprived of that income for at least two consecutive weeks;

(b) the loss is not reimbursable;

(c) the amount may not exceed the maximum rate provided in Section 42-1-50;

(d) conditions (a), (b), and (c) may be waived in severe hardship cases;

(4) reasonable and customary charges for employment-oriented retraining or rehabilitative services incurred as a direct result of the injury; and

(5) burial expenses not to exceed four thousand dollars.

(B) If there are two or more family members as specified in Section 16-3-1210(c) who are entitled to an award as a result of the death of a person, the award must be apportioned among the claimants; however, the amount awarded for burial expenses must be paid to or on behalf of the person who has paid or is responsible for that expense.

(C) The aggregate of award to and on behalf of victims may not exceed fifteen thousand dollars unless the Crime Victim's Advisory Board, by two-thirds vote, and the director concur that extraordinary circumstances exist. In this case, the award may not exceed twenty-five thousand dollars.

(D) An award may be made only if and to the extent that the amount of compensable loss exceeds one hundred dollars; however, this limitation may be waived in the interest of justice and must be waived upon a showing that the claimant is at least sixty-five years old.

(E) A previously decided award may be reopened for the purpose of increasing the compensation previously awarded, subject to the maximum provided in this article. In this case the State Office of Victim Assistance shall send immediately to the claimant a copy of the notice changing the award. This review may not affect the award as regards any monies paid, and the review may not be made after eighteen months from the date of the last payment of compensation pursuant to an award under this article unless the director determines there is a need to reopen the case as specified in Section 16-3-1120(4).

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1986 Act No. 540, Part II, Sections 27B, 2C; 1988 Act No. 406; 1990 Act No. 480, Section 1; 1991 Act No. 144, Section 1; 1995 Act No. 83, Section 12; 1996 Act No. 458, Part II, Section 51A; 2008 Act No. 271, Section 1, eff January 1, 2009.



SECTION 16-3-1190. Reduction of award.

Any award made pursuant to this article may be reduced by or set off by the amount of any payments received or to be received as a result of the injury (a) from or on behalf of the person who committed the crime, (b) from any other private or public source, including an award of workers' compensation pursuant to the laws of this State or (c) as an emergency award pursuant to Section 16-3-1150; provided, that private sources shall not include contributions received from family members, or persons or private organizations making charitable donations to a victim.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1.



SECTION 16-3-1200. Conduct of victim or intervenor contributing to infliction of injury; reduction of award; rejection of claim.

In determining the amount of an award, the Deputy Director, the Board, or its panel shall determine whether because of his conduct the victim or intervenor of such crime contributed to the infliction of his injury, and the Deputy Director, the Board, or its panel may reduce the amount of the award or reject the claim altogether in accordance with such determination; provided, however, the Deputy Director, the Board, or its panel may disregard for this purpose the contribution of an intervenor for his own injury or death where the record shows that the contribution was attributable to efforts by the intervenor as set forth in subsection (8) of Section 16-3-1110.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1.



SECTION 16-3-1210. Persons eligible for award.

Except as provided in Section 16-3-1220, a victim, surviving spouse, or a parent or legally dependent child of a victim is entitled to file for benefits under this article if either:

(a) the offense was committed in this State; or

(b) the victim was a resident of this State when the crime was committed in either another state or outside the United States if the crime is terrorism. In either case the award payable under this article must be reduced by the amount paid or payable under the laws of another state as a result of the criminal act giving rise to the claim; or

(c) the victim was a resident of this State when the offense was committed in another state. In any case, the award payable under this article must be reduced by the amount paid or payable under the laws of another state as a result of the criminal act giving rise to the claim.

A surviving spouse, parent, or legally dependent child is not entitled to file for benefits under this section if that person is the subject of an investigation, has been charged with, convicted of, or pled guilty or nolo contendere to the offense in question, or acted on behalf of the suspect, juvenile offender, or defendant.

HISTORY: 1982 Act No. 455 Section 2. 1984 Act No. 489, Section 1; 1989 Act No. 181, Section 2; 1997 Act No. 45, Section 2; 1997 Act No. 141, Section 2.



SECTION 16-3-1220. Persons ineligible for award.

A person listed in Section 16-3-1210(1) is not eligible to recover under this article if the person:

(1) committed or aided in the commission of the crime upon which the claim is based or engaged in other unlawful activity which contributed to or aggravated the resulting injury;

(2) is the surviving parent, spouse, or dependent of a deceased victim who would have been barred by subsection (1) had he survived;

(3) is a dependent of the offender who committed the crime upon which the claim is based, and the offender would be a principal beneficiary of the award.

HISTORY: 1982 Act No. 455, Section 2. 1984 Act No. 489, Section 1; 1989 Act No. 181, Section 3; 1991 Act No. 144, Section 2.



SECTION 16-3-1230. Claim filed on behalf of minor or incompetent; time limitations.

(1) A claim may be filed by a person eligible to receive an award, as provided in Section 16-3-1210 , or, if the person is an incompetent or a minor, by his parent or legal guardian or other individual authorized to administer his affairs.

(2) A claim must be filed by the claimant not later than one hundred eighty days after the latest of the following events:

(a) the occurrence of the crime upon which the claim is based;

(b) the death of the victim;

(c) the discovery by the law enforcement agency that the occurrence was the result of crime; or

(d) the manifestation of a mental or physical injury is diagnosed as a result of a crime committed against a minor.

(3) Upon good cause shown, the time for filing may be extended for a period not to exceed four years after the occurrence, diagnosed manifestation, or death. "Good cause" for the above purposes includes reliance upon advice of an official victim assistance specialist who either misinformed or neglected to inform a victim of rights and benefits of the Victim's Compensation Fund but does not mean simply ignorance of the law.

(4) Claims must be filed in the office of the director by conventional mail, facsimile, in person, or through another electronic submission mechanism approved by the director. The director shall accept for filing all claims submitted by persons eligible pursuant to subsection (1) and meeting the requirements as to the form of the claim contained in the regulations of the board.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1989 Act No. 181, Section 4; 2006 Act No. 380, Section 5, eff upon approval (became law without the Governor's signature on June 14, 2006); 2008 Act No. 271, Section 2, eff January 1, 2009.



SECTION 16-3-1240. Disclosure of records as to claims; confidentiality; applicability of Freedom of Information Act.

It is unlawful, except for purposes directly connected with the administration of the victim's compensation program, for any person to solicit, disclose, receive, or make use of or authorize, knowingly permit, participate in or acquiesce in the use of any list, or names of, or information concerning persons applying for or receiving awards hereunder without the written consent of the applicant or recipient. The records, papers, files, and communications of the Board, its panel and the Director and his staff must be regarded as confidential information and privileged and not subject to disclosure under the Freedom of Information Act as contained in Chapter 3 of Title 30.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1.



SECTION 16-3-1250. Subrogation of State to right of action accruing to claimant, victim, or intervenor.

Payment of an award pursuant to this article subrogates the State to the extent of the payment to any right of action accruing to the claimant or to the victim or intervenor to recover losses resulting from the crime with respect to which the award is made, except that subrogation shall not reduce the financial recovery by the victim, claimant, or intervenor to less than one hundred percent of actual losses or expenses. The subrogation amount must be reduced if there is a jury award or judicial award in a bench trial, which results in a loss to the victim, claimant, or intervenor. Subrogation shall not be reduced if the action is terminated other than by a jury award or judicial award in a bench trial.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1996 Act No. 458, Part II, Section 51B.



SECTION 16-3-1260. Reimbursement of State by convicted person for payment by State Office of Victim Assistance.

(1) A payment of benefits to, or on behalf of, a victim or intervenor, or eligible family member under this article creates a debt due and owing to the State by a person as determined by a court of competent jurisdiction of this State, who has committed the criminal act.

(2) The Circuit Court, when placing on probation a person who owes a debt to the State as a consequence of a criminal act, may set as a condition of probation the payment of the debt or a portion of the debt to the State. The court also may set the schedule or amounts of payments subject to modification based on change of circumstances.

(3) The Department of Probation, Parole, and Pardon Services shall also have the right to make payment of the debt or a portion of the debt to the State a condition of parole or community supervision.

(4) When a juvenile is adjudicated delinquent in a Family Court proceeding involving a crime upon which a claim under this article can be made, the Family Court, in its discretion, may order that the juvenile pay the debt to the State Office of Victim Assistance, as created by this article, as an adult would have to pay had an adult committed the crime. Any assessments ordered may be made a condition of probation as provided in Section 63-19-1410.

(5) Payments authorized or required under this section must be paid to the State Office of Victim Assistance. The Director of the State Office of Victim Assistance shall coordinate the development of policies and procedures for the South Carolina Department of Corrections, the Department of Juvenile Justice, the South Carolina Office of Court Administration, the Department of Probation, Parole, and Pardon Services, and the South Carolina Board of Probation, Parole, and Pardon Services to assure that victim restitution programs are administered in an effective manner to increase payments into the State Office of Victim Assistance.

(6) Restitution payments to the State Office of Victim Assistance may be made by the Department of Corrections from wages accumulated by offenders in its custody who are subject to this article, except that offenders' wages must not be used for this purpose if monthly wages are at or below minimums required to purchase basic necessities.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1995 Act No. 83, Section 13.



SECTION 16-3-1270. Restitution by offender; lien against offender; filing of lien.

If a person is unable at the time of sentencing or at any other time the court may set to pay a restitution charge imposed by the court pursuant to Sections 24-23-210 through 24-23-230, such restitution charge shall constitute a lien against the offender and against any real or personal property of the offender. A restitution charge shall not constitute a lien if it is waived by the Director pursuant to Section 24-23-210. Such lien may be filed by the Attorney General in the respective offices of the clerks of court and registers of deeds of this State in the same manner state tax liens are filed and may be enforced and collected by the Attorney General in the same manner state tax liens are enforced and collected.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1997 Act No. 34, Section 1.



SECTION 16-3-1280. False claim; penalties.

Any person who knowingly makes a false claim or a false statement in connection with any claim hereunder is guilty of a misdemeanor and upon conviction must be punishable by a fine of not less than five hundred dollars or by a term of imprisonment for not less than one year, or both, and shall further forfeit all money received hereunder, if any.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1.



SECTION 16-3-1290. State Office of Victim Assistance; payment of claims, expenses and administrative costs.

(1) There is hereby created a special fund to be known as the Victim's Compensation Fund for the purpose of providing for the payment of all necessary and proper expenses incurred by the operation of the Victim's Compensation Fund and the payment of claims. The State Treasurer is the custodian of the fund and all monies in the fund are held by the State Treasurer.

(2) The funds placed in the Victim's Compensation Fund shall consist of all money appropriated by the General Assembly, if any, for the purpose of compensating claimants under this article and money recovered on behalf of the State pursuant to this article by subrogation or other action, recovered by court order, received from the federal government, received from additional court costs, received from assessments or fines, or received from any other public or private source, pursuant to this article.

(3) All administrative costs of this article, except the Director's salary, must be paid out of money collected pursuant to this article which has been deposited in the Victim's Compensation Fund.

(4) Interest earned on all monies held in the Victim's Compensation Fund shall be remitted to the general fund of the State.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1984 Act No. 512, Part II, Section 73.



SECTION 16-3-1300. Payment of award; exemption from garnishment, execution, or attachment.

Any award made under this article must be paid in accordance with the discretion and decision of the Deputy Director as to the manner of payment, subject to the regulations of the board and not inconsistent with the Board's or panel's award. No award made pursuant to this article is subject to garnishment, execution, or attachment other than for expenses resulting from the injury which is the basis for the claim. In every case providing for an award to a claimant under this article, the Deputy Director, the Board or its panel may, if in its opinion the facts and circumstances of the case warrant it, convert the award to be paid into a partial or total lump sum, without discount.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1.



SECTION 16-3-1310. Payment of award to victim or intervenor confined in correctional facility.

No award of any kind must be made under this article to a victim or intervenor injured while confined in any federal, state, county, or municipal jail, prison, or other correctional facility.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1.



SECTION 16-3-1320. Payment of award as not constituting ordinary income for tax purposes.

An award made pursuant to this article shall not constitute a payment which is treated as ordinary income under either the provisions of Chapter 7 of Title 12 of the 1976 Code, or to the extent lawful, under the United States Internal Revenue Code.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1.



SECTION 16-3-1330. Insufficient funds for payment of claims.

When the director determines that projected revenue in any fiscal year will be insufficient to pay projected claims or awards in the amounts provided herein, he shall reduce the amount of all claims or awards by an amount equal to the ratio of projected revenue to the total projected claims or awards cost. When these reductions are required, the director shall inform the public through the media of the reductions as promptly as possible. The reductions apply to all claims or awards not paid as of the effective date of the reductions order.

Any award hereunder is specifically not a claim against the State if it cannot be paid due to a lack of funds in the Victim's Compensation Fund.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1988 Act No. 367, Section 1.



SECTION 16-3-1340. Attorney for claimant; fees; attorney for State Office of Victim Assistance; soliciting employment to pursue claim or award; penalties.

A claimant may be represented by an attorney in proceedings under this article. Fees for such attorney must be paid from the Victim's Compensation Fund, subject to the approval of the Director, except that in the event of an appeal pursuant to Section 16-3-1140, attorneys' fees are subject to the approval of the Board or its panel hearing the appeal. Attorneys for the South Carolina State Accident Fund shall represent the South Carolina Victim's Compensation Fund in proceedings under this article.

Any person who receives any fee or other consideration or any gratuity on account of services so rendered, unless such consideration or gratuity is approved by the Deputy Director, or who makes it a business to solicit employment for a lawyer or for himself in respect to any claim or award for compensation is guilty of a misdemeanor and, upon conviction must for each offense, be punished by a fine of not more than five hundred dollars or by imprisonment not to exceed one year, or by both such fine and imprisonment.

HISTORY: 1982 Act No. 455, Section 2; 1984 Act No. 489, Section 1; 1993 Act No. 181, Section 996.



SECTION 16-3-1350. Medicolegal examinations for victims of criminal sexual conduct or child sex abuse.

(A) The State must ensure that a victim of criminal sexual conduct in any degree, criminal sexual conduct with a minor in any degree, or child sexual abuse must not bear the cost of his or her routine medicolegal exam following the assault.

(B) These exams must be standardized relevant to medical treatment and to gathering evidence from the body of the victim and must be based on and meet minimum standards for rape exam protocol as developed by the South Carolina Law Enforcement Division, the South Carolina Hospital Association, and the Governor's Office Division of Victim Assistance with production costs to be paid from funds appropriated for the Victim's Compensation Fund. These exams must include treatment for sexually transmitted diseases, and must include medication for pregnancy prevention if indicated and if desired. The South Carolina Law Enforcement Division must distribute these exam kits to any licensed health care facility providing sexual assault exams. When dealing with a victim of criminal sexual assault, the law enforcement agency immediately must transport the victim to the nearest licensed health care facility which performs sexual assault exams. A health care facility providing sexual assault exams must use the standardized protocol described in this subsection.

(C) A licensed health care facility, upon completion of a routine sexual assault exam as described in subsection (B) performed on a victim of criminal sexual conduct in any degree, criminal sexual conduct with a minor in any degree, or child sexual abuse, may file a claim for reimbursement directly to the South Carolina Crime Victim's Compensation Fund if the offense occurred in South Carolina. The South Carolina Crime Victim's Compensation Fund must develop procedures for health care facilities to follow when filing a claim with respect to the privacy of the victim. Health care facility personnel must obtain information necessary for the claim at the time of the exam, if possible. The South Carolina Crime Victim's Compensation Fund must reimburse eligible health care facilities directly.

(D) The Governor's Office Division of Victim Assistance must utilize existing funds appropriated from the general fund for the purpose of compensating licensed health care facilities for the cost of routine medical exams for sexual assault victims as described above. When the director determines that projected reimbursements in a fiscal year provided in this section exceed funds appropriated for payment of these reimbursements, he must direct the payment of the additional services from the Victim's Compensation Fund. For the purpose of this particular exam, the one hundred dollar deductible is waived for award eligibility under the fund. The South Carolina Victim's Compensation Fund must develop appropriate guidelines and procedures and distribute them to law enforcement agencies and appropriate health care facilities.

HISTORY: 1997 Act No. 141, Section 1; 2009 Act No. 59, Section 5, eff June 2, 2009.



SECTION 16-3-1360. Debt collection activities prohibited until award is made or denied; suspension of statute of limitations; definition.

(A) When a person files a claim pursuant to this article, a health care provider that has received written notice of a pending claim is prohibited from all debt collection activities relating to medical and psychological treatment received by the person in connection with the claim until an award is made on the claim or the claim is determined to be noncompensable and is denied, or ninety days have passed after the health care provider first received notice of a pending claim. The statute of limitations for collection of the debt is suspended during the period in which the applicable health care provider is required to refrain from debt collection activities.

(B) For purposes of this section, "debt collection activities" means repeatedly calling or writing to the claimant and threatening to turn the matter over to a debt collection agency or to an attorney for collection, enforcement, or filing of other process. The term does not include routine billing or inquiries about the status of the claim.

HISTORY: 2010 Act No. 241, Section 1, eff June 11, 2010.



SECTION 16-3-1400. Definitions.

For purposes of this article:

(1) "Victim service provider" means a person:

(a) who is employed by a local government or state agency and whose job duties involve providing victim assistance as mandated by South Carolina law; or

(b) whose job duties involve providing direct services to victims and who is employed by an organization that is incorporated in South Carolina, holds a certificate of authority in South Carolina, or is registered as a charitable organization in South Carolina, and the organization's mission is victim assistance or advocacy and the organization is privately funded or receives funds from federal, state, or local governments to provide services to victims.

"Victim service provider" does not include a municipal court judge, magistrates court judge, circuit court judge, special circuit court judge, or family court judge.

(2) "Witness" means a person who has been or is expected to be summoned to testify for the prosecution or who by reason of having relevant information is subject to call or likely to be called as a witness for the prosecution, whether or not an action or proceeding is commenced.

HISTORY: 1984 Act No. 489, Section 2; 1988 Act No. 405, Section 3; 2008 Act No. 271, Section 3, eff January 1, 2009; 2010 Act No. 293, Section 1, eff August 27, 2010.



SECTION 16-3-1410. Victim assistance services; membership of Victim Services Coordinating Council.

(A) The Victim Compensation Fund is authorized to provide the following victim assistance services, contingent upon the availability of funds:

(1) provide information, training, and technical assistance to state and local agencies and groups involved in victim and domestic violence assistance, such as the Attorney General's Office, the solicitors' offices, law enforcement agencies, judges, hospital staff, rape crisis centers, and spouse abuse shelters;

(2) provide recommendations to the Governor and General Assembly on needed legislation and services for victims;

(3) serve as a clearinghouse of victim information;

(4) develop ongoing public awareness and programs to assist victims, such as newsletters, brochures, television and radio spots and programs, and news articles;

(5) provide staff support for a Victim Services Coordinating Council representative of all agencies and groups involved in victim and domestic violence services to improve coordination efforts, suggest policy and procedural improvements to those agencies and groups as needed, and recommend needed statutory changes to the General Assembly; and

(6) coordinate the development and implementation of policy and guidelines for the treatment of victims with appropriate agencies.

(B) The Victim Services Coordinating Council shall consist of the following twenty-two members:

(1) the director of the State Office of Victim Assistance, or his designee;

(2) the director of the South Carolina Department of Probation, Parole and Pardon Services, or his designee;

(3) the director of the South Carolina Department of Corrections, or his designee;

(4) the director of the South Carolina Department of Juvenile Justice, or his designee;

(5) the director of the South Carolina Commission on Prosecution Coordination, or his designee;

(6) the Governor's Crime Victims' Ombudsman, or his designee;

(7) the director of the South Carolina Sheriffs' Association, or his designee;

(8) the president of the South Carolina Police Chiefs Association, or his designee;

(9) the president of the South Carolina Jail Administrators' Association, or his designee;

(10) the president of the Solicitors' Advocate Forum, or his designee;

(11) the president of the Law Enforcement Victim Advocate Association, or his designee;

(12) the director of the South Carolina Coalition Against Domestic Violence and Sexual Assault, or his designee;

(13) the Attorney General, or his designee;

(14) the administrator of the Office of Justice Programs, Department of Public Safety, or his designee;

(15) four representatives appointed by the State Office of Victim Assistance for a term of two years and until their successors are appointed and qualified for each of the following categories:

(a) one representative of university or campus services;

(b) one representative of a statewide crime victim organization;

(c) one representative of a statewide child advocacy organization; and

(d) one crime victim; and

(16) four at-large seats elected upon two-thirds vote of the other eighteen members of the Victim Services Coordinating Council for a term of two years and until their successors are appointed and qualified, at least one of whom must be a crime victim and two of which must be representatives of community-based nongovernmental organizations.

The Victim Services Coordinating Council shall solicit input on issues affecting relevant stakeholders when those stakeholders are not explicitly represented. The Victim Services Coordinating Council shall meet at least four times per year.

HISTORY: 1984 Act No. 489, Section 2; 2008 Act No. 271, Section 3, eff January 1, 2009.



SECTION 16-3-1420. Director.

The director of the State Victim Assistance Program is the director of the South Carolina State Office of Victim Assistance.

HISTORY: 1984 Act No. 489, Section 2; 2008 Act No. 271, Section 3, eff January 1, 2009.



SECTION 16-3-1505. Legislative intent.

In recognition of the civic and moral duty of victims of and witnesses to a crime to cooperate fully and voluntarily with law enforcement and prosecution agencies, and in further recognition of the continuing importance of this citizen cooperation to state and local law enforcement efforts and to the general effectiveness and the well-being of the criminal and juvenile justice systems of this State, and to implement the rights guaranteed to victims in the Constitution of this State, the General Assembly declares its intent, in this article, to ensure that all victims of and witnesses to a crime are treated with dignity, respect, courtesy, and sensitivity; that the rights and services extended in this article to victims of and witnesses to a crime are honored and protected by law enforcement agencies, prosecutors, and judges in a manner no less vigorous than the protections afforded criminal defendants; and that the State has a responsibility to provide support to a network of services for victims of a crime, including victims of domestic violence and criminal sexual assault.

HISTORY: 1997 Act No. 141, Section 3.



SECTION 16-3-1510. Definitions.

For the purpose of this article:

(1) "Victim" means any individual who suffers direct or threatened physical, psychological, or financial harm as the result of the commission or attempted commission of a criminal offense, as defined in this section. "Victim" also includes any individual's spouse, parent, child, or the lawful representative of a victim who is:

(a) deceased;

(b) a minor;

(c) incompetent; or

(d) physically or psychologically incapacitated.

"Victim" does not include any individual who is the subject of an investigation for, who is charged with, or who has been convicted of or pled guilty or nolo contendere to the offense in question. "Victim" also does not include any individual, including a spouse, parent, child, or lawful representative, who is acting on behalf of the suspect, juvenile offender, or defendant unless his actions are required by law. "Victim" also does not include any individual who was imprisoned or engaged in an illegal act at the time of the offense.

(2) "Individual" means a human being.

(3) "Criminal offense" means an offense against the person of an individual when physical or psychological harm occurs, or the property of an individual when the value of the property stolen or destroyed, or the cost of the damage to the property is in excess of one thousand dollars. This includes both common law and statutory offenses, the offenses contained in Sections 16-25-20, 16-25-30, 16-25-50, 56-5-1210, 56-5-2910, 56-5-2920, 56-5-2930, 56-5-2945, and the common law offense of attempt, punishable pursuant to Section 16-1-80. However, "criminal offense" specifically excludes the drawing or uttering of a fraudulent check or an offense contained in Title 56 that does not involve personal injury or death.

For purposes of this article, a victim of any misdemeanor or felony under state law must be notified of or provided with the information required by this section. The terms "crime", "criminal conduct", "charge", or any variation of these terms as used in this article mean all misdemeanors and felonies under state law except the crimes the General Assembly specifically excludes from the notification provisions contained in this article.

(4) "Witness" means a person who has been or is expected to be summoned to testify for either the prosecution or the defense or who by reason of having relevant information is subject to be called or likely to be called as a witness for the prosecution or defense for criminal offenses defined in this section, whether or not any action or proceeding has been commenced.

(5) "Prosecuting agency" means the solicitor, Attorney General, special prosecutor, or any person or entity charged with the prosecution of a criminal case in general sessions or family court.

(6) "Summary court" means magistrate or municipal court.

(7) "Initial offense incident report" means a uniform traffic accident report or a standardized incident report form completed at the time of the initial law enforcement response. "Initial offense incident report" does not include supplementary reports, investigative notes or reports, statements, letters, memos, other communications, measurements, sketches, or diagrams not included in the initial offense incident report, or any material that may be considered the work product of a law enforcement officer or witness.

(8) "In writing" means any written communication, including electronically transmitted data.

HISTORY: 1984 Act No. 418, Section 1; 1997 Act No. 141, Section 3; 1998 Act No. 343, Section 1A.



SECTION 16-3-1515. Victim or witness wishing to receive services under article to supply certain information; requirements for receiving restitution; victims wishing to be present in court to notify prosecuting agency or summary court judge; victim impact statement.

(A) A victim or prosecution witness who wishes to exercise his rights under this article or receive services under this article, or both, must provide a law enforcement agency, a prosecuting agency, a summary court judge, the Department of Corrections, the Department of Probation, Parole, and Pardon Services, the Board of Juvenile Parole, or the Department of Juvenile Justice, as appropriate, his legal name, current mailing address, and current telephone number upon which the agency must rely in the discharge of its duties under this article.

(B) A victim who wishes to receive restitution must, within appropriate time limits set by the prosecuting agency or summary court judge, provide the prosecuting agency or summary court judge with an itemized list which includes the values of property stolen, damaged, or destroyed; property recovered; medical expenses or counseling expenses, or both; income lost as a result of the offense; out-of-pocket expenses incurred as a result of the offense; any other financial losses that may have been incurred; an itemization of financial recovery from insurance, the offense victim's compensation fund, or other sources. The prosecuting agency, court, or both, may require documentation of all claims. This information may be included in a written victim impact statement.

(C) A victim who wishes to be present for any plea, trial, or sentencing must notify the prosecuting agency or summary court judge of his desire to be present. This notification may be included in a written victim impact statement.

(D) A victim who wishes to submit a written victim impact statement must provide it to the prosecuting agency or summary court judge within appropriate time limits set by the prosecuting agency or summary court judge.

(E) A victim who wishes to make an oral victim impact statement to the court at sentencing must notify the prosecuting agency or summary court judge of this desire in advance of the sentencing.

HISTORY: 1997 Act No. 141, Section 3.



SECTION 16-3-1520. Victim entitled to copy of initial incident report; assistance in applying for victim's compensation benefits; information on progress of case.

(A) A law enforcement agency must provide a victim, free of charge, a copy of the initial incident report of his case, and a document which:

(1) describes the constitutional rights the State grants victims in criminal cases;

(2) describes the responsibilities of victims in exercising these rights;

(3) lists local victim assistance and social service providers;

(4) provides information on eligibility and application for victim's compensation benefits; and

(5) provides information about the rights of victims and witnesses who are harassed or threatened.

(B) A law enforcement agency, within a reasonable time of initial contact, must assist each eligible victim in applying for victim's compensation benefits and other available financial, social service, and counseling assistance.

(C) Law enforcement victim advocates, upon request, may intervene with, and seek special consideration from, creditors of a victim who is temporarily unable to continue payments as a result of an offense and with the victim's employer, landlord, school, and other parties as considered appropriate through the investigative process.

(D) A law enforcement agency, upon request, must make a reasonable attempt to inform a victim of the status and progress of his case from initial incident through:

(1) disposition in summary court;

(2) the referral of a juvenile offender to the Department of Juvenile Justice; or

(3) transmittal of a general sessions warrant to the prosecuting agency.

HISTORY: 1984 Act No. 418, Section 2; 1988 Act No. 405, Section 4; 1997 Act No. 141, Section 3.



SECTION 16-3-1525. Arrest or detention of person accused of committing offense; notification to victims; protection of witnesses; notification of bond proceedings; juvenile detention hearings.

(A) A law enforcement agency, upon effecting the arrest or detention of a person accused of committing an offense involving one or more victims, must make a reasonable attempt to notify each victim of the arrest or detention and of the appropriate bond or other pretrial release hearing or procedure.

(B) A law enforcement agency, before releasing to his parent or guardian a juvenile offender accused of committing an offense involving one or more victims, must make a reasonable effort to inform each victim of the release.

(C) A law enforcement agency, upon effecting the arrest or detention of a person accused of committing an offense involving one or more victims, must provide to the jail, prison, or detention or holding facility, including a mental health facility, having physical custody of the defendant, the name, mailing address, and telephone number of each victim. If the person is transferred to another facility, this information immediately must be transmitted to the receiving facility. The names, addresses, and telephone numbers of victims and witnesses contained in the files of a jail, prison, or detention or holding facility, including a mental health facility, are confidential and must not be disclosed directly or indirectly, except as necessary to provide notification.

(D) A law enforcement agency, after detaining a juvenile accused of committing an offense involving one or more victims, must provide to the Department of Juvenile Justice the name, address, and telephone number of each victim. The law enforcement officer detaining the juvenile, regardless of where the juvenile is physically detained, retains the responsibility of notifying the victims of the pretrial, bond, and detention hearings, or pretrial releases that are not delegated pursuant to this article.

(E) Upon detention of a person, other than a juvenile, accused of committing an offense not under the jurisdiction of a summary court, and involving one or more victims, the arresting law enforcement agency must provide, in writing, to the prosecuting agency before a bond or release hearing before a circuit or family court judge the name, address, and telephone number of each victim.

(F) Upon detention of a person, other than a juvenile, accused of committing an offense involving one or more victims and which is triable in summary court or an offense involving one or more victims for which a preliminary hearing may be held, the arresting law enforcement agency must provide, in writing, to the summary court the name, mailing address, and telephone number of each victim.

(G) A law enforcement agency must provide any measures necessary to protect the victims and witnesses, including transportation to and from court and physical protection in the courthouse.

(H) In cases in which a defendant has bond set by a summary court judge:

(1) the arresting agency of the defendant reasonably must attempt to notify each victim of each case for which bond is being determined of his right to attend the bond hearing and make recommendations to the presiding judge. This notification must be made sufficiently in advance to allow the victim to exercise his rights contained in this article;

(2) the summary court judge, before proceeding with a bond hearing in a case involving a victim, must ask the representative of the facility having custody of the defendant to verify that a reasonable attempt was made to notify the victim sufficiently in advance to attend the proceeding. If notice was not given in a timely manner, the hearing must be delayed for a reasonable time to allow notice; and

(3) the summary court judge must impose bond conditions which are sufficient to protect a victim from harassment or intimidation by the defendant or persons acting on the defendant's behalf.

(I) In cases in which a defendant has a bond proceeding before a circuit court judge:

(1) the prosecuting agency reasonably must attempt to notify each victim of each case for which bond is being determined of his right to attend the bond hearing and make recommendations to the presiding judge. This notification must be made sufficiently in advance to allow the victim to exercise his rights contained in this article;

(2) the circuit court judge, before proceeding with a bond hearing in a case involving a victim, must ask the representative of the prosecuting agency to verify that a reasonable attempt was made to notify the victim sufficiently in advance to attend. If notice was not given in a timely manner, the hearing must be delayed for a reasonable time to allow notice; and

(3) the circuit court judge must impose bond conditions which are sufficient to protect a victim from harassment or intimidation by the defendant or persons acting on the defendant's behalf.

(J) In cases in which a juvenile has a detention hearing before a family court judge:

(1) the prosecuting agency reasonably must attempt to notify each victim of each case for which the juvenile is appearing before the court of his right to attend the detention hearing and make recommendations to the presiding judge. This notification must be made sufficiently in advance to allow the victim to exercise his rights pertaining to the detention hearing;

(2) the family court judge, before proceeding with a detention hearing in a case involving a victim, must ask the prosecuting agency to verify that a reasonable attempt was made to notify the victim sufficiently in advance to attend. If notice was not given in a timely manner, the hearing must be delayed for a reasonable time to allow notice; and

(3) the family court judge, if he does not rule that a juvenile must be detained, must impose conditions of release which are sufficient to protect a victim from harassment or intimidation by the juvenile or a person acting on the juvenile's behalf.

(K) Upon scheduling a preliminary hearing in a case involving a victim, the summary court judge reasonably must attempt to notify each victim of each case for which the defendant has a hearing of his right to attend.

(L) A diversion program, except a diversion program administered by the South Carolina Prosecution Coordination Commission or by a circuit solicitor, reasonably must attempt to notify the victim of a crime prior to the defendant's release from the program unless the defendant is released to a law enforcement agency.

(M) In every case when there is a court-ordered or mandatory mental evaluation, which takes place in an inpatient facility, the organization or facility responsible for the evaluation reasonably must attempt to notify the victim of the crime prior to the defendant's release from the facility unless the defendant is released to a law enforcement agency.

(N)(1) Notification of a victim pursuant to the provisions of this section may be by electronic or other automated communication or recording. However, after three unsuccessful attempts to reach the victim in cases involving criminal domestic violence, criminal sexual conduct, and stalking and harassment, and those cases when physical injury has occurred as a result of a physical or sexual assault and in cases where a pattern of conduct exists by the offender or suspected offender that would cause a reasonable person to believe he may be at risk of physical assault the appropriate agency or diversion program shall attempt to make personal contact with the victim, or the victim's guardian, upon the judicial or administrative release or the escape of the offender.

(2) For purposes of this section, "pattern" means two or more acts occurring over a period of time, however short, evidencing a continuity of purpose.

HISTORY: 1997 Act No. 141, Section 3; 1998 Act No. 343, Section 1B; 2005 Act No. 106, Sections 3, 4, eff January 1, 2006; 2006 Act No. 380, Section 4, eff upon approval (became law without the Governor's signature on June 14, 2006).



SECTION 16-3-1530. Notification of victim of release, escape or transfer of accused.

(A) Notwithstanding another provision of law, except the provisions contained in Section 16-3-1525(D) relating to juvenile detention:

(1) notwithstanding the provisions of Section 22-5-510, a department or agency having custody or custodial supervision of a person accused, convicted, or adjudicated guilty of committing an offense involving one or more victims reasonably must attempt to notify each victim, upon request, before the release of the person;

(2) a department or agency having custody or custodial supervision of a person accused of committing an offense involving one or more victims reasonably must attempt to notify each victim, upon request, of an escape by the person;

(3) a department or agency having custody of a person accused, convicted, or adjudicated guilty of committing an offense involving one or more victims must inform each victim, upon request, before any nonintradepartmental transfer of the person to a less secure facility or to a diversionary program including, but not limited to, a drug court program or a mental health court. The provisions of this item do not apply to transfers to other law enforcement agencies and transfers to other nonlaw enforcement locations if the person remains under security supervision. All victims, upon request, must be notified of intradepartmental transfers after the transfer occurs; and

(4) a department or agency having custody or custodial supervision of a person convicted or adjudicated guilty of committing an offense involving one or more victims must reasonably attempt to notify each victim and prosecution witness, upon request, of an escape by the person.

(B) Notification of a victim pursuant to the provisions of this section may not be only by electronic or other automated communication or recording except in the case of an intradepartmental transfer.

HISTORY: 1984 Act No. 418, Section 3; 1991 Act No. 68, Section 1; 1995 Act No. 83, Sections 14, 15; 1997 Act No. 141, Section 3; 1998 Act No. 343, Section 1C; 2005 Act No. 106, Section 5, eff January 1, 2006.



SECTION 16-3-1535. Summary court's duty to notify victim of victim's rights; form for victim impact statement.

(A) The summary court, upon retaining jurisdiction of an offense involving one or more victims, reasonably must attempt to notify each victim of his right to:

(1) be present and participate in all hearings;

(2) be represented by counsel;

(3) pursue civil remedies; and

(4) submit an oral or written victim impact statement, or both, for consideration by the summary court judge at the disposition proceeding.

(B) The summary court must provide to each victim who wishes to make a written victim impact statement a form that solicits pertinent information regarding the offense, including:

(1) the victim's personal information and supplementary contact information;

(2) an itemized list of the victim's economic loss and recovery from any insurance policy or any other source;

(3) details of physical or psychological injuries, or both, including their seriousness and permanence;

(4) identification of psychological services requested or obtained by the victim;

(5) a description of any changes in the victim's personal welfare or family relationships; and

(6) any other information the victim believes to be important and pertinent.

(C) The summary court judge must inform a victim of the applicable procedures and practices of the court.

(D) The summary court judge reasonably must attempt to notify each victim related to the case of each hearing, trial, or other proceeding.

(E) A law enforcement agency and the summary court must return to a victim personal property recovered or taken as evidence as expeditiously as possible, substituting photographs of the property and itemized lists of the property including serial numbers and unique identifying characteristics for use as evidence when possible.

(F) The summary court judge must recognize and protect the rights of victims and witnesses as diligently as those of the defendant.

(G) In cases in which the sentence is more than ninety days, the summary court judge must forward, as appropriate and within fifteen days, a copy of each victim's impact statement or the name, mailing address, and telephone number of each victim, or both, to the Department of Corrections, the Department of Probation, Parole and Pardon Services, or the Board of Juvenile Parole, the Department of Juvenile Justice, and a diversion program. The names, addresses, and telephone numbers of victims and prosecution witnesses contained in the records of the Department of Corrections, the Department of Probation, Parole and Pardon Services, the Board of Juvenile Parole, and the Department of Juvenile Justice are confidential and must not be disclosed directly or indirectly, except by order of a court of competent jurisdiction or as necessary to provide notifications, or services, or both, between these agencies, these agencies and the prosecuting agency, or these agencies and the Attorney General.

HISTORY: 1996 Act No. 437, Section 1; 1997 Act No. 141, Section 3; 2005 Act No. 106, Section 6, eff January 1, 2006.



SECTION 16-3-1540. Department of Juvenile Justice to confer with victims before taking certain actions.

(A) The Department of Juvenile Justice, upon referral of a juvenile accused of committing an offense involving one or more victims, must make a reasonable effort to confer with each victim before:

(1) placing the juvenile in a diversion program;

(2) issuing a recommendation for diversion;

(3) referring the juvenile to the prosecuting agency for prosecution;

(4) issuing a recommendation for evaluation at the agency's reception and evaluation center; or

(5) taking other action.

(B) The Department of Juvenile Justice must make a reasonable effort to keep each victim reasonably informed of the status and progress of a case from the time it is referred by law enforcement until it is referred to the prosecuting agency.

HISTORY: 1984 Act No. 418, Section 4; 1997 Act No. 141, Section 3.



SECTION 16-3-1545. Juvenile cases; notification to victims of right to submit victim impact statement for disposition proceeding; form of statement; other required information for victims.

(A) The prosecuting agency, when a juvenile case is referred or a general sessions charge is received involving one or more victims, reasonably must attempt to notify each victim of his right to submit an oral or written victim impact statement, or both, for consideration by the circuit or family court judge at the disposition proceeding. The victim also must be informed that a written victim impact statement may be submitted at any postadjudication proceeding by the Department of Corrections, the Department of Probation, Parole, and Pardon Services, the Board of Juvenile Parole, or the Department of Juvenile Justice. The prosecuting agency must provide to each victim who wishes to make a written victim impact statement a form that solicits pertinent information regarding the offense that may include:

(1) the victim's personal information and supplementary contact information;

(2) an itemization of the victim's economic loss and recovery from any insurance policy or another source;

(3) details of physical or psychological injuries, or both, including their seriousness and permanence;

(4) identification of psychological services requested or obtained by the victim;

(5) a description of any changes in the victim's personal welfare or family relationships; and

(6) any other information the victim believes to be important and pertinent.

(B) The prosecuting agency must offer the victim assistance in preparing a comprehensive victim impact statement and assistance in reviewing and updating the statement, as appropriate, before the case is disposed.

(C) The prosecuting agency must inform victims and witnesses of the applicable procedures and practices of the criminal or juvenile justice system, or both.

(D) The prosecuting agency must inform each victim of his right to legal counsel and of any available civil remedies.

(E) A law enforcement agency, the prosecuting agency, and the circuit and family courts must return to a victim personal property recovered or taken as evidence as expeditiously as possible, substituting photographs of the property and itemized lists of the property including serial numbers and unique identifying characteristics to use as evidence when possible.

(F) The prosecuting agency must inform victims and prosecution witnesses of financial assistance, compensation, and fees to which they may be entitled and must offer to the victims and witnesses assistance with applications for these items.

(G) The prosecuting agency, upon request, must make a reasonable attempt to keep each victim informed of the status and progress of a case, with the exception of preliminary hearings, from the time a juvenile case is referred to, or a general sessions charge is received by, the prosecuting agency for disposition of the case in general sessions or family court.

(H) The prosecuting agency must discuss a case with the victim. The agency must confer with each victim about the disposition of the case including, but not limited to, diversions and plea negotiations.

(I) The prosecuting agency reasonably must attempt to notify each victim of each hearing, trial, or other proceeding. This notification must be made sufficiently in advance to allow the victim to exercise his rights contained in this article. When proceedings are canceled or rescheduled, the prosecuting agency must reasonably attempt to inform victims and witnesses in a timely manner.

(J) The prosecuting agency victim advocate, upon request, may intercede with, and seek special consideration from, employers of victims and witnesses to prevent loss of pay or benefits, or both, resulting from their participation in the criminal or juvenile justice system and with the victim's creditors, landlord, school, and other parties, as appropriate, throughout the prosecution process.

(K) If a victim or witness is threatened, the prosecuting agency immediately must refer the incident to the appropriate law enforcement agency for prompt investigation and make a reasonable attempt to prosecute the case.

(L) The prosecuting agency must take reasonable and appropriate steps to minimize inconvenience to victims and witnesses throughout court preparation and court proceedings and must familiarize victims and witnesses with courtroom procedure and protocol.

(M) The prosecuting agency must refer victims to counselors, social service agencies, and victim assistance providers, as appropriate.

HISTORY: 1997 Act No. 141, Section 3.



SECTION 16-3-1550. Restriction on employers of victims and witnesses; protection of rights of victims and witnesses.

(A) Employers of victims and witnesses must not retaliate against or suspend or reduce the wages and benefits of a victim or witness who lawfully responds to a subpoena. A wilful violation of this provision constitutes contempt of court.

(B) A person must not be sequestered from a proceeding adjudicating an offense of which he was a victim.

(C) For proceedings in the circuit or family court, the law enforcement and prosecuting agency must make reasonable efforts to provide victims and prosecution witnesses waiting areas separate from those used by the defendant and defense witnesses.

(D) The circuit or family court judge must recognize and protect the rights of victims and witnesses as diligently as those of the defendant. A circuit or family court judge, before proceeding with a trial, plea, sentencing, or other dispositive hearing in a case involving a victim, must ask the prosecuting agency to verify that a reasonable attempt was made to notify the victim sufficiently in advance to attend. If notice was not given in a timely manner, the hearing must be delayed for a reasonable time to allow notice.

(E) The circuit or family court must treat sensitively witnesses who are very young, elderly, handicapped, or who have special needs by using closed or taped sessions when appropriate. The prosecuting agency or defense attorney must notify the court when a victim or witness deserves special consideration.

(F) The circuit or family court must hear or review any victim impact statement, whether written or oral, before sentencing. Within a reasonable period of time before sentencing, the prosecuting agency must make available to the defense any written victim impact statement and the court must allow the defense an opportunity to respond to the statement. However, the victim impact statement must not be provided to the defense until the defendant has been found guilty by a judge or jury. The victim impact statement and its contents are not admissible as evidence in any trial.

(G) The circuit and family court must address the issue of restitution as provided by statute.

HISTORY: 1984 Act No. 418, Section 5; 1987 Act No. 9, Section 1; 1988 Act No. 579; 1995 Act No. 83, Section 16; 1997 Act No. 141, Section 3.



SECTION 16-3-1555. Expert witness fees; distribution, maintenance and use of victim's impact statements.

(A) The circuit or family court must order, in a timely manner, reasonable expert witness fees and reimbursement to victims of reasonable out-of-pocket expenses associated with lawfully serving a subpoena.

(B) In cases in which the sentence is more than ninety days, the prosecuting agency must forward, as appropriate and within fifteen days, a copy of each victim's impact statement or the name, mailing address, and telephone number of each victim, or both, to the Department of Corrections, the Department of Probation, Parole and Pardon Services, or the Board of Juvenile Parole, the Department of Juvenile Justice, and a diversion program. The names, addresses, and telephone numbers of victims and prosecution witnesses contained in the records of the Department of Corrections, the Department of Probation, Parole and Pardon Services, the Board of Juvenile Parole, and the Department of Juvenile Justice are confidential and must not be disclosed directly or indirectly, except by order of a court of competent jurisdiction or as necessary to provide notifications, or services, or both, between these agencies, these agencies and the prosecuting agency, or these agencies and the Attorney General.

(C) The prosecuting agency must maintain the victim's original impact statement. The victim's impact statement must not be provided to the defendant until the defendant has been adjudicated, found guilty, or has pled guilty. The victim's impact statement and its contents are not admissible as evidence in any trial.

(D) The prosecuting agency must inform the victim and the prosecution witnesses of their responsibility to provide the prosecuting agency, the Department of Corrections, the Department of Probation, Parole and Pardon Services, the Board of Juvenile Parole, the Department of Juvenile Justice, or the Attorney General, as appropriate, their legal names, current addresses, and telephone numbers.

(E) The prosecuting agency must inform the victim about the collection of restitution, fees, and expenses, the recovery of property used as evidence, and how to contact the Department of Corrections, the Board of Juvenile Parole, the Department of Probation, Parole and Pardon Services, the Department of Juvenile Justice, or the Attorney General, as appropriate.

HISTORY: 1997 Act No. 141, Section 3; 1998 Act No. 343, Section 1D; 2005 Act No. 106, Section 10, eff January 1, 2006.



SECTION 16-3-1560. Notification to victim of post-conviction proceedings affecting probation, parole, or release, and of victim's right to attend.

(A) The Department of Corrections, the Department of Probation, Parole, and Pardon Services, the Board of Juvenile Parole, or the Department of Juvenile Justice, as appropriate, reasonably must attempt to notify each victim, who has indicated a desire to be notified, of post-conviction proceedings affecting the probation, parole, or release of the offender, including proceedings brought under Chapter 48 of Title 44, and of the victim's right to attend and comment at these proceedings. This notification must be made sufficiently in advance to allow the victim to exercise his rights as they pertain to post-conviction proceedings.

(B) The Attorney General, upon receiving notice of appeal or other post-conviction action by an offender convicted of or adjudicated guilty for committing an offense involving one or more victims, must request from the Department of Corrections, the Department of Probation, Parole, and Pardon Services, the Board of Juvenile Parole, or the Department of Juvenile Justice, as appropriate, the victim's personal information.

(C) The Department of Corrections, the Department of Probation, Parole, and Pardon Services, the Board of Juvenile Parole, or the Department of Juvenile Justice, upon receipt of request for the victim's personal information from the Attorney General in an appeal or post-conviction proceeding, must supply the requested information within a reasonable period of time.

(D) The Attorney General must confer with victims regarding the defendant's appeal and other post-conviction proceedings, including proceedings brought under Chapter 48 of Title 44.

(E) The Attorney General must keep each victim reasonably informed of the status and progress of the appeal or other post-conviction proceedings, including proceedings brought under Chapter 48 of Title 44, until their resolution.

(F) The Attorney General reasonably must attempt to notify a victim of all post-conviction proceedings, including proceedings brought under Chapter 48 of Title 44, and of the victim's right to attend. This notification must be made sufficiently in advance to allow the victim to exercise his rights pertaining to post-conviction proceedings.

HISTORY: 1984 Act No. 418, Section 6; 1988 Act No. 367, Section 2; 1996 Act No. 458, Part II, Section 51C; 1997 Act No. 141, Section 3; 1998 Act No. 321, Section 3; 1998 Act No. 343, Section 1E.



SECTION 16-3-1565. No cause of action against public employees or agencies under this article.

(A) Nothing in this article creates a cause of action on behalf of a person against a public employee, public agency, the State, or an agency responsible for the enforcement of rights and provision of services set forth in this article.

(B) A sentence must not be invalidated because of failure to comply with the provisions of this article.

(C) This article must not be construed to create a cause of action for monetary damages.

HISTORY: 1997 Act No. 141, Section 3.



SECTION 16-3-1610. Definitions.

As used in this article:

(1) "Criminal and juvenile justice system" means circuit solicitors and members of their staffs; the Attorney General and his staff; law enforcement agencies and officers; adult and juvenile probation, parole, and correctional agencies and officers; officials responsible for victims' compensation and other services which benefit victims of crime, and state, county, and municipal victim advocacy and victim assistance personnel.

(2) "Victim assistance program" means an entity, whether governmental, corporate, nonprofit, partnership, or individual, which provides, is required by law to provide, or claims to provide services or assistance, or both to victims on an ongoing basis.

(3) "Victim" means a person who suffers direct or threatened physical, emotional, or financial harm as the result of an act by someone else, which is a crime. The term includes immediate family members of a homicide victim or of any other victim who is either incompetent or a minor and includes an intervenor.

HISTORY: 1994 Act No. 433, Section 1.



SECTION 16-3-1620. Crime Victims' Ombudsman of the Office of the Governor; Office of Victim Services Education and Certification.

(A) The Crime Victims' Ombudsman of the Office of the Governor is created. The Crime Victims' Ombudsman is appointed by the Governor with the advice and consent of the Senate and serves at the pleasure of the Governor.

(B) The Crime Victims' Ombudsman of the Office of the Governor shall:

(1) refer crime victims to the appropriate element of the criminal and juvenile justice systems or victim assistance programs, or both, when services are requested by crime victims or are necessary as determined by the ombudsman;

(2) act as a liaison between elements of the criminal and juvenile justice systems, victim assistance programs, and victims when the need for liaison services is recognized by the ombudsman; and

(3) review and attempt to resolve complaints against elements of the criminal and juvenile justice systems or victim assistance programs, or both, made to the ombudsman by victims of criminal activity within the state's jurisdiction.

(C) There is created within the Crime Victims' Ombudsman of the Office of the Governor, the Office of Victim Services Education and Certification which shall:

(1) provide oversight of training, education, and certification of victim assistance programs;

(2) with approval of the Victim Services Coordinating Council, promulgate training standards and requirements;

(3) approve training curricula for credit hours toward certification;

(4) provide victim service provider certification; and

(5) maintain records of certified victim service providers.

(D) Public victim assistance programs shall ensure that all victim service providers employed in their respective offices are certified through the Office of Victim Services Education and Certification within the Office of the Crime Victims' Ombudsman.

(1) Private, nonprofit programs shall ensure that all victim service providers in these nonprofit programs are certified by a Victim Services Coordinating Council approved certification program. Victim Services Coordinating Council approval must include review of the program to ensure that requirements are commensurate with the certification requirements for public victim assistance service providers.

(2) Victim service providers, serving in public or private nonprofit programs, employed on the effective date of this chapter are exempt from basic certification requirements but shall meet annual continuing education requirements to maintain certification. Victim service providers, serving in public or private nonprofit programs, employed after the effective date of this chapter are required to complete the basic certification requirements within one year from the date of employment and to meet annual continuing education requirements to maintain certification throughout their employment.

(3) The mandatory minimum certification requirements, as promulgated by the Crime Victims' Ombudsman, may not exceed fifteen hours, and the mandatory minimum requirements for continuing advocacy education, as promulgated by the Crime Victims' Ombudsman, may not exceed twelve hours.

(4) Nothing in this section shall prevent an entity from requiring or an individual from seeking additional certification credits beyond the basic required hours.

HISTORY: 1994 Act No. 433, Section 1; 2008 Act No. 271, Section 4, eff January 1, 2009.



SECTION 16-3-1630. Ombudsman; responsibilities; authority; annual report.

Upon receipt of a written complaint that contains specific allegations and is signed by a victim of criminal activity within the state's jurisdiction, the ombudsman shall forward copies of the complaint to the person, program, and agency against whom it makes allegations, and conduct an inquiry into the allegations stated in the complaint.

In carrying out the inquiry, the ombudsman is authorized to request and receive information and documents from the complainant, elements of the criminal and juvenile justice systems, and victim assistance programs that are pertinent to the inquiry. Following each inquiry, the ombudsman shall issue a report verbally or in writing to the complainant and the persons or agencies that are the object of the complaint and recommendations that in the ombudsman's opinion will assist all parties. The persons or agencies that are the subject of the complaint shall respond, within a reasonable time, to the ombudsman regarding actions taken, if any, as a result of the ombudsman's report and recommendations.

The ombudsman shall prepare a public annual report, not identifying individual agencies or individuals, summarizing his activity. The annual report must be submitted directly to the Governor, General Assembly, elements of the criminal and juvenile justice systems, and victim assistance programs.

HISTORY: 1994 Act No. 433, Section 1.



SECTION 16-3-1640. Confidentiality of information and files.

Information and files requested and received by the ombudsman are confidential and retain their confidential status at all times. Juvenile records obtained under this section may be released only in accordance with provisions of the Children's Code.

HISTORY: 1994 Act No. 433, Section 1.



SECTION 16-3-1650. Cooperation with the criminal and juvenile justice systems and victim assistance programs.

All elements of the criminal and juvenile justice systems and victim assistance programs shall cooperate with the ombudsman in carrying out the duties described in Sections 16-3-1620 and 16-3-1630.

HISTORY: 1994 Act No. 433, Section 1.



SECTION 16-3-1660. Grounds for dismissal.

A victim's exercise of rights granted by this article is not grounds for dismissing a criminal proceeding or setting aside a conviction or sentence.

HISTORY: 1994 Act No. 433, Section 1.



SECTION 16-3-1670. Purpose.

This article does not create a cause of action on behalf of a person against an element of the criminal and juvenile justice systems, victim assistance programs, the State, or any agency or person responsible for the enforcement of rights and provision of services set forth in this chapter.

HISTORY: 1994 Act No. 433, Section 1.



SECTION 16-3-1680. Authority to promulgate rules and regulations.

The Crime Victims' Ombudsman of the Office of the Governor may promulgate those regulations necessary to assist it in performing its required duties as provided by this chapter.

HISTORY: 2008 Act No. 271, Section 5, eff January 1, 2009.



SECTION 16-3-1700. Definitions.

As used in this article:

(A) "Harassment in the first degree" means a pattern of intentional, substantial, and unreasonable intrusion into the private life of a targeted person that serves no legitimate purpose and causes the person and would cause a reasonable person in his position to suffer mental or emotional distress. Harassment in the first degree may include, but is not limited to:

(1) following the targeted person as he moves from location to location;

(2) visual or physical contact that is initiated, maintained, or repeated after a person has been provided oral or written notice that the contact is unwanted or after the victim has filed an incident report with a law enforcement agency;

(3) surveillance of or the maintenance of a presence near the targeted person's:

(a) residence;

(b) place of work;

(c) school; or

(d) another place regularly occupied or visited by the targeted person; and

(4) vandalism and property damage.

(B) "Harassment in the second degree" means a pattern of intentional, substantial, and unreasonable intrusion into the private life of a targeted person that serves no legitimate purpose and causes the person and would cause a reasonable person in his position to suffer mental or emotional distress. Harassment in the second degree may include, but is not limited to, verbal, written, or electronic contact that is initiated, maintained, or repeated.

(C) "Stalking" means a pattern of words, whether verbal, written, or electronic, or a pattern of conduct that serves no legitimate purpose and is intended to cause and does cause a targeted person and would cause a reasonable person in the targeted person's position to fear:

(1) death of the person or a member of his family;

(2) assault upon the person or a member of his family;

(3) bodily injury to the person or a member of his family;

(4) criminal sexual contact on the person or a member of his family;

(5) kidnapping of the person or a member of his family; or

(6) damage to the property of the person or a member of his family.

(D) "Pattern" means two or more acts occurring over a period of time, however short, evidencing a continuity of purpose.

(E) "Family" means a spouse, child, parent, sibling, or a person who regularly resides in the same household as the targeted person.

(F) "Electronic contact" means any transfer of signs, signals, writings, images, sounds, data, intelligence, or information of any nature transmitted in whole or in part by any device, system, or mechanism including, but not limited to, a wire, radio, computer, electromagnetic, photoelectric, or photo-optical system.

(G) This section does not apply to words or conduct protected by the Constitution of this State or the United States, a law enforcement officer or a process server performing official duties, or a licensed private investigator performing services or an investigation as described in detail in a contract signed by the client and the private investigator pursuant to Section 40-18-70.

(H) A person who commits the offense of harassment in any degree or stalking, as defined in this section, while subject to the terms of a restraining order issued by the family court may be charged with a violation of this article and, upon conviction, may be sentenced pursuant to the provisions of Section 16-3-1710, 16-3-1720, or 16-3-1730.

HISTORY: 1995 Act No. 94, Section 1; 2001 Act No. 81, Section 4; 2005 Act No. 106, Section 7, eff January 1, 2006; 2013 Act No. 99, Section 1, eff June 20, 2013.



SECTION 16-3-1705. Electronic mail service provider; immunity; definition.

(A) An electronic mail service provider must not be charged with or have a penalty assessed based upon a violation of this article or have a cause of action filed against it based on the electronic mail service provider's:

(1) being an intermediary between the sender and recipient in the transmission of an electronic contact that violates this article; or

(2) providing transmission of an electronic contact over the provider's computer network or facilities that violates this article.

(B) For purposes of this article, "electronic mail service provider" means a person or entity which:

(1) is an intermediary in sending or receiving electronic mail; and

(2) provides to users of electronic mail services the ability to send or receive electronic mail.

HISTORY: 2005 Act No. 106, Section 7, eff January 1, 2006.



SECTION 16-3-1710. Penalties for conviction of harassment in the second degree.

(A) Except as provided in subsection (B), a person who engages in harassment in the second degree is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars, imprisoned not more than thirty days, or both.

(B) A person convicted of harassment in the second degree is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars, imprisoned not more than one year, or both if:

(1) the person has a prior conviction of harassment or stalking within the preceding ten years; or

(2) at the time of the harassment an injunction or restraining order, including a restraining order issued by the family court, was in effect prohibiting the harassment.

(C) In addition to the penalties provided in this section, a person convicted of harassment in the second degree who received licensing or registration information pursuant to Article 4 of Chapter 3 of Title 56 and used the information in furtherance of the commission of the offense under this section must be fined two hundred dollars or imprisoned thirty days, or both.

HISTORY: 1995 Act No. 94, Section 1; 1996 Act No. 458, Part II, Section 31B; 2005 Act No. 106, Section 7, eff January 1, 2006; 2013 Act No. 99, Section 2, eff June 20, 2013.



SECTION 16-3-1720. Penalties for conviction of harassment in the first degree.

(A) Except as provided in subsections (B) and (C), a person who engages in harassment in the first degree is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars, imprisoned not more than three years, or both.

(B) A person who engages in harassment in the first degree when an injunction or restraining order, including a restraining order issued by the family court, is in effect prohibiting this conduct is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand dollars, imprisoned not more than three years, or both.

(C) A person who engages in harassment in the first degree and who has a prior conviction of harassment or stalking within the preceding ten years is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars, imprisoned not more than five years, or both.

(D) In addition to the penalties provided in this section, a person convicted of harassment in the first degree who received licensing or registration information pursuant to Article 4 of Chapter 3 of Title 56 and used the information in furtherance of the commission of the offense under this section must be fined one thousand dollars or imprisoned one year, or both.

HISTORY: 1995 Act No. 94, Section 1; 1996 Act No. 458, Part II, Section 31C; 2005 Act No. 106, Section 7, eff January 1, 2006; 2013 Act No. 99, Section 3, eff June 20, 2013.



SECTION 16-3-1730. Penalties for conviction of stalking.

(A) A person who engages in stalking is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars, imprisoned not more than five years, or both.

(B) A person who engages in stalking when an injunction or restraining order, including a restraining order issued by the family court, is in effect prohibiting this conduct is guilty of a felony and, upon conviction, must be fined not more than seven thousand dollars, imprisoned not more than ten years, or both.

(C) A person who engages in stalking and who has a prior conviction of harassment or stalking within the preceding ten years is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars, imprisoned not more than fifteen years, or both.

(D) In addition to the penalties provided in this section, a person convicted of stalking who received licensing or registration information pursuant to Article 4, Chapter 3 of Title 56 and used the information in furtherance of the commission of the offense pursuant to this section must be fined one thousand dollars or imprisoned one year, or both.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006; 2013 Act No. 99, Section 4, eff June 20, 2013.



SECTION 16-3-1735. Law enforcement officer empowered to sign warrant in place of victim.

A law enforcement officer or another person with knowledge of the circumstances may sign a warrant in place of the victim for a person alleged to have committed a harassment or stalking offense as provided in Section 16-3-1710, 16-3-1720, or 16-3-1730.

HISTORY: 2005 Act No. 106, Section 7, eff January 1, 2006.



SECTION 16-3-1740. Mental health evaluations of persons convicted of stalking or harassment; notice to victim in person of unsupervised release.

(A) Before sentencing a person convicted of stalking or harassment in the first or second degree, the court may require the person to undergo a mental health evaluation. If the court determines from the results of the evaluation that the person needs mental health treatment or counseling, the court shall require him to undergo mental health treatment or counseling by a court-approved mental health professional, mental health facility, or facility operated by the State Department of Mental Health as a part of his sentence.

(B) When the court orders a mental health evaluation, the evaluation may not take place until the facility conducting the evaluation has received all of the documentation including, but not limited to, warrants, incident reports, and NCIC reports associated with the charges.

(C) If the evaluation results in the unsupervised release of the person, the victim must be notified prior to the person's release. All reasonable efforts must be made to notify the victim personally to assure the notice is received.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006.



SECTION 16-3-1750. Action seeking a restraining order against a person engaged in harassment or stalking; jurisdiction and venue; forms; enforceability.

(A) Pursuant to this article, the magistrates court has jurisdiction over an action seeking a restraining order against a person engaged in harassment in the first or second degree or stalking.

(B) An action for a restraining order must be filed in the county in which:

(1) the defendant resides when the action commences;

(2) the harassment in the first or second degree or stalking occurred; or

(3) the plaintiff resides if the defendant is a nonresident of the State or cannot be found.

(C) A complaint and motion for a restraining order may be filed by any person. The complaint must:

(1) allege that the defendant is engaged in harassment in the first or second degree or stalking and must state the time, place, and manner of the acts complained of, and other facts and circumstances upon which relief is sought;

(2) be verified; and

(3) inform the defendant of his right to retain counsel to represent him at the hearing on the complaint.

(D) The magistrates court must provide forms to facilitate the preparation and filing of a complaint and motion for a restraining order by a plaintiff not represented by counsel. The court must not charge a fee for filing a complaint and motion for a restraining order against a person engaged in harassment or stalking. However, the court shall assess a filing fee against the nonprevailing party in an action for a restraining order. The court may hold a person in contempt of court for failure to pay this filing fee.

(E) A restraining order remains in effect for a fixed period of time of not less than one year, as determined by the court on a case-by-case basis.

(F) Notwithstanding another provision of law, a restraining order or a temporary restraining order issued pursuant to this article is enforceable throughout this State.

HISTORY: 1995 Act No. 94, Section 1; 2002 Act No. 175, Section 1, eff March 5, 2002; 2005 Act No. 106, Section 7, eff January 1, 2006.



SECTION 16-3-1760. When temporary restraining orders may be granted without notice; notice and hearing on motion seeking restraining order.

(A) Within twenty-four hours after the filing of a complaint and motion seeking a restraining order pursuant to Section 16-3-1750, the court, for good cause shown, may hold an emergency hearing and, if the plaintiff proves his allegation by a preponderance of the evidence, may issue a temporary restraining order without giving the defendant notice of the motion for the order. A prima facie showing of present danger of bodily injury, verified by supporting affidavits, constitutes good cause.

(B) A temporary restraining order granted without notice must be served upon the defendant together with a copy of the complaint and a Rule to Show Cause why the order should not be extended for the full one-year period. The Rule to Show Cause must provide the date and time of the hearing for the Rule to Show Cause. The defendant must be served within five days before the hearing in the same manner required for service as provided in the South Carolina Rules of Civil Procedure.

(C) In cases not provided in subsection (A), the court shall cause a copy of the complaint and motion to be served upon the defendant at least five days before the hearing in the same manner required for service as provided in the South Carolina Rules of Civil Procedure.

(D) The court shall hold a hearing on a motion for a restraining order within fifteen days of the filing of a complaint and motion, but not sooner than five days after service has been perfected upon the defendant.

(E) Upon motion of a party, the court may determine that a temporary restraining order was improperly issued due to unknown facts. The court may order the temporary restraining order vacated and all records of the improperly issued restraining order destroyed.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006; 2013 Act No. 99, Section 6, eff June 20, 2013.



SECTION 16-3-1770. Form and content of temporary restraining order.

(A) A temporary restraining order granted without notice must be endorsed with the date and hour of issuance and entered of record with the magistrates court.

(B) The terms of the restraining order must protect the plaintiff and may include temporarily enjoining the defendant from:

(1) abusing, threatening to abuse, or molesting the plaintiff or members of the plaintiff's family;

(2) entering or attempting to enter the plaintiff's place of residence, employment, education, or other location; and

(3) communicating or attempting to communicate with the plaintiff in a way that would violate the provisions of this article.

(C) A restraining order issued pursuant to this article conspicuously must bear the following language:

(1) "Violation of this order is a criminal offense punishable by thirty days in jail, a fine of five hundred dollars, or both."; and

(2) "Pursuant to Section 16-25-125, it is unlawful for a person who has been charged with or convicted of criminal domestic violence or criminal domestic violence of a high and aggravated nature, who is subject to an order of protection, or who is subject to a restraining order, to enter or remain upon the grounds or structure of a domestic violence shelter in which the person's household member resides or the domestic violence shelter's administrative offices. A person who violates this provision is guilty of a misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned for not more than three years, or both. If the person is in possession of a dangerous weapon at the time of the violation, the person is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both.".

(D) A restraining order issued by a court may not contain the social security number of a party to the order and must contain as little identifying information as is necessary of the party it seeks to protect.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006; 2008 Act No. 319, Section 2, eff June 11, 2008.



SECTION 16-3-1780. Expiration of temporary restraining orders and restraining orders; extensions and modifications.

(A) A temporary restraining order remains in effect until the hearing on the Rule to Show Cause why the order should not be extended for the full one-year period. The temporary restraining order must be for a fixed period in accordance with subsection (B) if the court finds the defendant in default at the hearing.

(B) In cases not provided for in subsection (A), a restraining order must be for a fixed period not to exceed one year but may be extended by court order on a motion by the plaintiff, showing good cause, with notice to the defendant. The defendant is entitled to a hearing on the extension of an order issued pursuant to this subsection within thirty days of the date upon which the order will expire.

(C) Notwithstanding subsection (B), the provisions included in a restraining order granting relief pursuant to Section 16-3-1770 dissolve one year following the issuance of the order unless, prior to the expiration of this period, the court has charged the defendant with the crime of harassment in the first or second degree or stalking and has scheduled a date for trial on the charge. If the trial has been scheduled, relief granted pursuant to Section 16-3-1770 remains in effect beyond the one-year period only until the conclusion of the trial.

(D) The court may modify the terms of an order issued pursuant to this section.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006.



SECTION 16-3-1790. Service of certified copies of restraining orders.

A magistrates court shall serve the defendant with a certified copy of an order issued pursuant to this article and provide a copy to the plaintiff and to the local law enforcement agencies having jurisdiction over the area where the plaintiff resides. Service must be made without charge to the plaintiff.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006.



SECTION 16-3-1800. Arrest upon violation of restraining order.

Law enforcement officers shall arrest a defendant who is acting in violation of a restraining order after service and notice of the order is provided. An arrest warrant is not required.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006.



SECTION 16-3-1810. Law enforcement officer's responsibilities when responding to a harassment or stalking incident.

(A) The primary responsibility of a law enforcement officer when responding to a harassment in the first or second degree or stalking incident is to enforce the law and protect the complainant.

(B) The law enforcement officer shall notify the complainant of the right to initiate criminal proceedings and to seek a restraining order.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006.



SECTION 16-3-1820. Immunity from liability for filing a report or complaint or participating in a judicial proceeding concerning alleged harassment or stalking; rebuttable presumption of good faith.

A person who reports an alleged harassment in the first or second degree or stalking, files a criminal complaint, files a complaint for a restraining order, or who participates in a judicial proceeding pursuant to this article and who is acting in good faith is immune from criminal and civil liability that might otherwise result from these actions. A rebuttable presumption exists that the person was acting in good faith.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006.



SECTION 16-3-1830. Availability of other civil and criminal remedies.

A proceeding commenced pursuant to this article is in addition to other civil and criminal remedies.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006.



SECTION 16-3-1840. Mental health evaluation prior to setting bail; purpose; report.

Prior to setting bail, a magistrate or a municipal judge may order a defendant charged with harassment in the first or second degree or stalking pursuant to this article to undergo a mental health evaluation performed by the local mental health department. The purpose of this evaluation is to determine if the defendant needs mental health treatment or counseling as a condition of bond. The evaluation must be scheduled within ten days of the order's issuance. Once the evaluation is completed, the examiner must, within forty-eight hours, issue a report to the local solicitor's office, summary court judge, or other law enforcement agency. Upon receipt of the report, the solicitor, summary court judge, or other law enforcement agency must arrange for a bond hearing before a circuit court judge or summary court judge.

HISTORY: 1995 Act No. 94, Section 1; 2005 Act No. 106, Section 7, eff January 1, 2006.



SECTION 16-3-2010. Definitions.

As used in this article:

(1) "Business" means a corporation, partnership, proprietorship, firm, enterprise, franchise, organization, or self-employed individual.

(2) "Charitable organization" means a charitable organization pursuant to Section 33-56-20.

(3) "Debt bondage" means the status or condition of a debtor arising from a pledge by the debtor of his personal services or those of a person under his control as a security for debt, if the value of those services as reasonably assessed is not applied toward the liquidation of the debt or the length and nature of those services are not respectively limited and defined or if the principal amount of the debt does not reasonably reflect the value of the items or services for which the debt was incurred.

(4) "Forced labor" means any type of labor or services performed or provided by a person rendered through another person's coercion of the person providing the labor or services.

This definition does not include labor or services performed or provided by a person in the custody of the Department of Corrections or a local jail, detention center, or correctional facility.

(5) "Involuntary servitude" means a condition of servitude induced through coercion.

(6) "Person" means an individual, corporation, partnership, charitable organization, or another legal entity.

(7) "Sex trafficking" means the recruitment, harboring, transportation, provision, or obtaining of a person for one of the following when it is induced by force, fraud, or coercion or the person forced to perform the act is under the age of eighteen years and anything of value is given, promised to, or received, directly or indirectly, by another person:

(a) criminal sexual conduct pursuant to Section 16-3-651;

(b) criminal sexual conduct in the first degree pursuant to Section 16-3-652;

(c) criminal sexual conduct in the second degree pursuant to Section 16-3-653;

(d) criminal sexual conduct in the third degree pursuant to Section 16-3-654;

(e) criminal sexual conduct with a minor pursuant to Section 16-3-655;

(f) engaging a child for sexual performance pursuant to Section 16-3-810;

(g) performance pursuant to Section 16-3-800;

(h) producing, directing, or promoting sexual performance by a child pursuant to Section 16-3-820;

(i) sexual battery pursuant to Section 16-3-651;

(j) sexual conduct pursuant to Section 16-3-800; or

(k) sexual performance pursuant to Section 16-3-800.

(8) "Services" means an act committed at the behest of, under the supervision of, or for the benefit of another person.

(9) "Trafficking in persons" means when a victim is subjected to or a person attempts to subject a victim to sex trafficking, forced labor or services, involuntary servitude, or debt bondage by employing one of the following:

(a) physically restraining or threatening to physically restrain another person;

(b) knowingly destroying, concealing, removing, confiscating, or possessing an actual or purported passport or other immigration document, or another actual or purported government identification document, of the victim;

(c) extortion or blackmail;

(d) causing or threatening to cause financial harm to the victim;

(e) facilitating or controlling a victim's access to a controlled substance; or

(f) coercion.

(10) "Victim of trafficking in persons" or "victim" means a person who has been subjected to the crime of trafficking in persons.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012.



SECTION 16-3-2020. Trafficking in persons; penalties; defenses.

(A) A person who recruits, entices, solicits, isolates, harbors, transports, provides, or obtains, or so attempts, a victim, knowing that the victim will be subjected to sex trafficking, forced labor or services, involuntary servitude or debt bondage through any means or who benefits, financially or by receiving anything of value, from participation in a venture which has engaged in an act described in this subsection, is guilty of trafficking in persons.

(B) A person who recruits, entices, solicits, isolates, harbors, transports, provides, or obtains, or so attempts, a victim, for the purposes of sex trafficking, forced labor or services, involuntary servitude or debt bondage through any means or who benefits, financially or by receiving anything of value, from participation in a venture which has engaged in an act described in subsection (A), is guilty of trafficking in persons.

(C) For a first offense, the person is guilty of a felony and, upon conviction, must be imprisoned not more than fifteen years.

(D) For a second offense, the person is guilty of a felony and, upon conviction, must be imprisoned not more than thirty years.

(E) For a third or subsequent offense, the person is guilty of a felony, and upon conviction, must be imprisoned not more than forty-five years.

(F) If the victim of an offense contained in this section is under the age of eighteen, an additional term of fifteen years may be imposed in addition and must be consecutive to the penalty prescribed for a violation of this section.

(G) A person who aids, abets, or conspires with another person to violate the criminal provisions of this section must be punished in the same manner as provided for the principal offender and is considered a trafficker.

(H) A business owner who uses his business in a way that participates in a violation of this article, upon conviction, must be imprisoned for not more than ten years in addition to the penalties provided in this section for each violation.

(I) A plea of guilty or the legal equivalent entered pursuant to a provision of this article by an offender entitles the victim of trafficking in persons to all benefits, rights, and compensation granted pursuant to Section 16-3-1110.

(J) In a prosecution of a person who is a victim of trafficking in persons, it is an affirmative defense that he was under duress or coerced into committing the offenses for which he is subject to prosecution, if the offenses were committed as a direct result of, or incidental or related to, trafficking.

(K) Evidence of the following facts or conditions do not constitute a defense in a prosecution for a violation of this article, nor does the evidence preclude a finding of a violation:

(1) the victim's sexual history or history of commercial sexual activity, the specific instances of the victim's sexual conduct, opinion evidence of the victim's sexual conduct, and reputation evidence of the victim's sexual conduct;

(2) the victim's connection by blood or marriage to a defendant in the case or to anyone involved in the victim's trafficking;

(3) the implied or express consent of a victim to acts which violate the provisions of this section do not constitute a defense to violations of this section;

(4) age of consent to sex, legal age of marriage, or other discretionary age; and

(5) mistake as to the victim's age, even if the mistake is reasonable.

(L) A person who violates the provisions of this section may be prosecuted by the State Grand Jury, pursuant to Section 14-7-1600, when a victim is trafficked in more than one county or a trafficker commits the offense of trafficking in persons in more than one county.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012.



SECTION 16-3-2030. Criminal liability of principal owners of business; penalties.

(A) The principal owners of a business, a business entity, including a corporation, partnership, charitable organization, or another legal entity, that knowingly aids or participates in an offense provided in this article is criminally liable for the offense and will be subject to a fine or loss of business license in the State, or both.

(B) If the principal owners of a business entity are convicted of violating a section of this article, the court or Secretary of State, when appropriate, may:

(1) order its dissolution or reorganization;

(2) order the suspension or revocation of any license, permit, or prior approval granted to it by a state or local government agency; or

(3) order the surrender of its charter if it is organized under state law or the revocation of its certificate to conduct business in the State if it is not organized under state law.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012.



SECTION 16-3-2040. Restitution for victims of trafficking.

(A) An offender convicted of a violation of this article must be ordered to pay mandatory restitution to the victim as provided in this section.

(B) If the victim of trafficking dies as a result of being trafficked, a surviving spouse of the victim is eligible for restitution. If no surviving spouse exists, restitution must be paid to the victim's issue or their descendants per stirpes. If no surviving spouse or issue or descendants exist, restitution must be paid to the victim's estate. A person named in this subsection may not receive funds from restitution if he benefited or engaged in conduct described in this article.

(C) If a person is unable to pay restitution at the time of sentencing, or at any other time, the court may set restitution pursuant to Section 16-3-1270.

(D) Restitution for this section, pursuant to Section 16-3-1270, means payment for all injuries, specific losses, and expenses sustained by a crime victim resulting from an offender's criminal conduct pursuant to Section 16-3-1110(12)(a).

(E) Notwithstanding another provision of law, the applicable statute of limitations for a victim of trafficking in persons is pursuant to Section 16-3-1110(12)(a).

(F) Restitution must be paid to the victim promptly upon the conviction of the defendant. The return of the victim to his home country or other absence of the victim from the jurisdiction does not prevent the victim from receiving restitution.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012.



SECTION 16-3-2050. Interagency task force established to develop and implement State Plan for Prevention of Trafficking in Persons; members; responsibilities.

(A) The Attorney General shall establish an interagency task force to develop and implement a State Plan for the Prevention of Trafficking in Persons. The task force shall meet at least quarterly and should include all aspects of trafficking in persons, including sex trafficking and labor trafficking of both United States citizens and foreign nationals, as defined in Section 16-3-2010. The Attorney General also shall collect and publish relevant data to this section on their website.

(B) The task force shall consist of, at a minimum, representatives from:

(1) the Office of the Attorney General, who must be chair;

(2) the South Carolina Labor, Licensing and Regulation;

(3) the South Carolina Police Chiefs Association;

(4) the South Carolina Sheriffs' Association;

(5) the State Law Enforcement Division;

(6) the Department of Health and Environmental Control Board;

(7) the United States Department of Labor;

(8) the State Office of Victim Assistance;

(9) the South Carolina Commission on Prosecution Coordination;

(10) the Department of Social Services;

(11) a representative from the Office of the Governor;

(12) a representative from the Department of Employment and Workforce; and

(13) two persons appointed by the Attorney General from nongovernmental organizations, especially those specializing in trafficking in persons, those representing diverse communities disproportionately affected by trafficking, agencies devoted to child services and runaway services, and academic researchers dedicated to the subject of trafficking in persons.

(C) The Attorney General shall invite representatives of the United States Attorneys' offices and of federal law enforcement agencies' offices within the State, including the Federal Bureau of Investigations and the United States Immigration and Customs Enforcement office, to be members of the task force.

(D) The task force shall carry out the following activities either directly or through one or more of its constituent agencies:

(1) develop the state plan within eighteen months of the effective date of this act;

(2) coordinate the implementation of the state plan; and

(3) starting one year after the formation of the task force, submit an annual report of its findings and recommendations to the Governor, the Speaker of the House of Representatives, and the President of the Senate on or before December thirty-first of each calendar year.

(E) The task force shall consider carrying out the following activities either directly or through one or more of its constituent agencies:

(1) coordinate the collection and sharing of trafficking data among government agencies, which data collection must respect the privacy of victims of trafficking in persons;

(2) coordinate the sharing of information between agencies for the purposes of detecting criminal groups engaged in trafficking in persons;

(3) explore the establishment of state policies for time limits for the issuance of Law Enforcement Agency (LEA) endorsements as described in C.F.R. Chapter 8, Section 214.11(f)(1);

(4) establish policies to enable state government to work with nongovernmental organizations and other elements of civil society to prevent trafficking in persons and provide assistance to United States citizens and foreign national victims;

(5) review the existing services and facilities to meet trafficking victims' needs and recommend a system to coordinate services including, but not limited to, health services, including mental health, housing, education and job training, English as a second language classes, interpreting services, legal and immigration services, and victim compensation;

(6) evaluate various approaches used by state and local governments to increase public awareness of the trafficking in persons, including United States citizens and foreign national victims of trafficking in persons;

(7) mandatory training for law enforcement agencies, prosecutors, and other relevant officials in addressing trafficking in persons;

(8) collect and periodically publish statistical data on trafficking, that must be posted on the Attorney General's website;

(9) prepare public awareness programs designed to educate potential victims of trafficking in persons and their families on the risks of victimization. These public awareness programs must include, but are not limited to:

(a) information about the risks of becoming a victim, including information about common recruitment techniques, use of debt bondage, and other coercive tactics, risk of maltreatment, rape, exposure to HIV or AIDS and other sexually transmitted diseases, and psychological harm related to victimization in trafficking cases;

(b) information about the risks of engaging in commercial sex and possible punishment;

(c) information about victims' rights in the State;

(d) methods for reporting suspected recruitment activities; and

(e) information on hotlines and available victims' services;

(10) preparation and dissemination of awareness materials to the general public to educate the public on the extent of trafficking in persons, both United States citizens and foreign nationals, within the United States and to discourage the demand that fosters the exploitation of persons that leads to trafficking in persons.

(a) The general public awareness materials may include information on the impact of trafficking on individual victims, whether United States citizens or foreign nationals, aggregate information on trafficking in persons worldwide and domestically, and warnings of the criminal consequences of engaging in trafficking in persons. These materials may include pamphlets, brochures, posters, advertisements in mass media, and other appropriate media. All materials must be designed to communicate to the target population.

(b) Materials described in this section may include information on the impact of trafficking in persons on individual victims. However, information on the experiences of individual victims must preserve the privacy of the victim and the victim's family.

(c) All public awareness programs must be evaluated periodically by the task force to ensure their effectiveness.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012.



SECTION 16-3-2060. Civil action for victim of trafficking; statute of limitations.

(A) A person who is a victim of trafficking in persons may bring a civil action in the court of common pleas. The court may award actual damages, compensatory damages, punitive damages, injunctive relief, and other appropriate relief. A prevailing plaintiff also must be awarded attorney's fees and costs. Treble damages must be awarded on proof of actual damages when the defendant's acts were wilful and malicious.

(B) Pursuant to Section 16-3-1110, the applicable statute of limitations for a crime victim who has a cause of action against an incarcerated offender is tolled and does not expire until three years after the offender's sentence is completed, including probation and parole, or three years after release from commitment pursuant to Chapter 48, Title 44, whichever is later. However, this provision does not shorten any other tolling period of the statute of limitations which may exist for the victim.

(C) The statute of limitations for the filing of a civil suit does not begin to run until a minor victim has reached the age of majority.

(D) If a victim entitled to sue is under a disability at the time the cause of action accrues, so that it is impossible or impractical for him to bring an action, then the time of the disability is not part of the time limited for the commencement of the action. Disability includes, but is not limited to, insanity, imprisonment, or other incapacity or incompetence.

(E) The running of the statute of limitations may be suspended when a victim could not have reasonably discovered the cause of action due to circumstances resulting from the trafficking situation, such as psychological trauma, cultural and linguistic isolation, and the inability to access services.

(F) A defendant is estopped to assert a defense of the statute of limitations when the expiration of the statute is due to conduct by the defendant inducing the victim to delay the filing of the action or placing the victim under duress.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012.



SECTION 16-3-2070. Compensation for victims of trafficking; identity of victim and victim's family confidential.

(A) Victims of trafficking in persons pursuant to this article are considered victims for purposes of the Victims' Bill of Rights and are entitled to all appropriate forms of compensation available pursuant to the State Crime Victim's Compensation Fund in accordance with the provisions of Article 13, Chapter 3, Title 16. Victims of trafficking in persons pursuant to this article also are entitled to the rights provided in Article 15, Chapter 3, Title 16.

(B) In addition to the provisions of subsection (A), in a prosecution for violations of the criminal provisions of this article, the identity of the victim and the victim's family must be kept confidential by ensuring that names and identifying information of the victim and victim's family are not released to the public, including by the defendant.

(C) Pursuant to Section 16-3-1240, it is unlawful, except for purposes directly connected with the administration of the victim's compensation fund, for any person to solicit, disclose, receive, or make use of or authorize, knowingly permit, participate in or acquiesce in the use of any list, or names of, or information concerning persons applying for or receiving awards without the written consent of the applicant or recipient. The records, papers, files, and communications of the board, its panel and the director and his staff must be regarded as confidential information and privileged and not subject to disclosure under the Freedom of Information Act as contained in Chapter 4, Title 30.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012.



SECTION 16-3-2080. Unlawful disclosure; trespassing notice; unlawful entrance or presence on grounds of domestic violence or trafficking shelter; exceptions; penalties.

(A) For purposes of this section:

(1) "Domestic violence shelter" means a facility whose purpose is to serve as a shelter to receive and house persons who are victims of criminal domestic violence and that provides services as a shelter.

(2) "Trafficking shelter" means a confidential location which provides emergency housing for victims of trafficking in persons.

(3) "Grounds" means the real property of the parcel of land upon which a domestic violence or trafficking shelter or a domestic violence or trafficking shelter's administrative offices are located, whether fenced or unfenced.

(B) A person who maliciously or with criminal negligence publishes, disseminates, or otherwise discloses the location of a trafficking victim, a trafficking shelter, a domestic violence shelter, or another place designated as a trafficking shelter or domestic violence shelter, without the authorization of that trafficking victim, trafficking shelter, or domestic violence shelter, is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than three years.

(C) It is unlawful for a person who has been charged with or convicted of a violation of Section 16-3-2020 to enter or remain upon the grounds or structure of a domestic violence or trafficking shelter in which the victim resides or the domestic violence shelter's administrative offices or the trafficking shelter's administrative offices.

(D) The domestic violence shelter and trafficking shelter must post signs at conspicuous places on the grounds of the domestic violence shelter, trafficking shelter, the domestic violence shelter's administrative offices, and the trafficking shelter's administrative offices which, at a minimum, must read substantially as follows: "NO TRESPASSING--VIOLATORS WILL BE SUBJECT TO CRIMINAL PENALTIES".

(E) This section does not apply if the person has legitimate business or any authorization, license, or invitation to enter or remain upon the grounds or structure of the domestic violence or trafficking shelter or the domestic violence or trafficking shelter's administrative offices.

(F) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned for not more than three years, or both. If the person is in possession of a dangerous weapon at the time of the violation, the person is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012.



SECTION 16-3-2090. Forfeiture.

(A)(1) The following are subject to forfeiture:

(a) all monies used, or intended for use, in violation of Section 16-3-2020;

(b) all property constituting the proceeds obtained directly or indirectly, for a violation of Section 16-3-2020;

(c) all property derived from the proceeds obtained, directly or indirectly, from any sale or exchange for pecuniary gain from a violation of Section 16-3-2020;

(d) all property used or intended for use, in any manner or part, to commit or facilitate the commission of a violation for pecuniary gain of Section 16-3-2020;

(e) all books, records, and research products and materials, including formulas, microfilm, tapes, and data which are used, or which have been positioned for use, in violation of Section 16-3-2020;

(f) all conveyances including, but not limited to, trailers, aircraft, motor vehicles, and watergoing vessels, which are used or intended for use unlawfully to conceal or transport or facilitate a violation of Section 16-3-2020. No motor vehicle may be forfeited to the State under this item unless it is used, intended for use, or in any manner facilitates a violation of Section 16-3-2020;

(g) all property including, but not limited to, monies, negotiable instruments, securities, or other things of value furnished or intended to be furnished by any person in exchange for any kind of services under Section 16-3-2020, and all proceeds including, but not limited to, monies, and real and personal property traceable to any exchange under Section 16-3-2020; and

(h) overseas assets of persons convicted of trafficking in persons also are subject to forfeiture to the extent they can be retrieved by the government.

(2) Any property subject to forfeiture may be seized by the investigating agency having authority upon warrant issued by any court having jurisdiction over the property. Seizure without process may be made if the:

(a) seizure is incident to an arrest or a search under a search warrant or an inspection under an administrative inspection warrant;

(b) property subject to seizure has been the subject of a prior judgment in favor of the State in a criminal injunction or forfeiture proceeding based upon Section 16-3-2020;

(c) the investigating agency has probable cause to believe that the property is directly or indirectly dangerous to health or safety; or

(d) the investigating agency has probable cause to believe that the property was used or is intended to be used in violation of Section 16-3-2020.

(3) In the event of seizure, proceedings under this section regarding forfeiture and disposition must be instituted within a reasonable time.

(4) Any property taken or detained under this section is not subject to replevin but is considered to be in the custody of the investigating agency making the seizure subject only to the orders of the court having jurisdiction over the forfeiture proceedings. Property is forfeited and transferred to the government at the moment of illegal use. Seizure and forfeiture proceedings confirm the transfer.

(5) For the purposes of this section, whenever the seizure of property subject to seizure is accomplished as a result of a joint effort by more than one law enforcement agency, the law enforcement agency initiating the investigation is considered to be the agency making the seizure.

(6) Law enforcement agencies seizing property pursuant to this section shall take reasonable steps to maintain the property. Equipment and conveyances seized must be removed to an appropriate place for storage. Monies seized must be deposited in an interest bearing account pending final disposition by the court unless the seizing agency determines the monies to be of an evidential nature and provides for security in another manner.

(7) When property and monies of any value as defined in this article or anything else of any value is seized, the law enforcement agency making the seizure, within ten days or a reasonable period of time after the seizure, shall submit a report to the appropriate prosecution agency.

(a) The report must provide the following information with respect to the property seized:

(i) description;

(ii) circumstances of seizure;

(iii) present custodian and where the property is being stored or its location;

(iv) name of owner;

(v) name of lienholder; and

(vi) seizing agency.

(b) If the property is a conveyance, the report shall include the:

(i) make, model, serial number, and year of the conveyance;

(ii) person in whose name the conveyance is registered; and

(iii) name of any lienholders.

(c) In addition to the report, the law enforcement agency shall prepare for dissemination to the public upon request a report providing the following information:

(i) a description of the quantity and nature of the property and money seized;

(ii) the seizing agency;

(iii) the make, model, and year of a conveyance; and

(iv) the law enforcement agency responsible for the property or conveyance seized.

(d) Property or conveyances seized by a law enforcement agency or department may not be used by officers for personal purposes.

(B)(1) Forfeiture of property must be accomplished by petition of the Attorney General or his designee or the circuit solicitor or his designee to the court of common pleas for the jurisdiction where the items were seized. The petition must be submitted to the court within a reasonable time period following seizure and shall provide the facts upon which the seizure was made. The petition shall describe the property and include the names of all owners of record and lienholders of record. The petition shall identify any other persons known to the petitioner to have interests in the property. Petitions for the forfeiture of conveyances also shall include the make, model, and year of the conveyance, the person in whose name the conveyance is registered, and the person who holds the title to the conveyance. A copy of the petition must be sent to each law enforcement agency which has notified the petitioner of its involvement in effecting the seizure. Notice of hearing or rule to show cause must be directed to all persons with interests in the property listed in the petition, including law enforcement agencies which have notified the petitioner of their involvement in effecting the seizure. Owners of record and lienholders of record may be served by certified mail, to the last known address as appears in the records of the governmental agency which records the title or lien.

(2) The judge shall determine whether the property is subject to forfeiture and order the forfeiture confirmed. The Attorney General or his designee or the circuit solicitor or his designee has the burden of proof to establish by a preponderance of the evidence that the property is subject to forfeiture. If the judge finds a forfeiture, he shall then determine the lienholder's interest as provided in this article. The judge shall determine whether any property must be returned to a law enforcement agency pursuant to this section.

(3) If there is a dispute as to the division of the proceeds of forfeited property among participating law enforcement agencies, this issue must be determined by the judge. The proceeds from a sale of property, conveyances, and equipment must be disposed of pursuant to this section.

(4) All property, conveyances, and equipment which will not be reduced to proceeds may be transferred to the law enforcement agency or agencies or to the prosecution agency. Upon agreement of the law enforcement agency or agencies and the prosecution agency, conveyances and equipment may be transferred to any other appropriate agency. Property transferred may not be used to supplant operating funds within the current or future budgets. If the property seized and forfeited is an aircraft or watercraft and is transferred to a state law enforcement agency or other state agency pursuant to the provisions of this subsection, its use and retainage by that agency is at the discretion and approval of the State Budget and Control Board.

(5) If a defendant or his attorney sends written notice to the petitioner or the seizing agency of his interest in the subject property, service may be made by mailing a copy of the petition to the address provided, and service may not be made by publication. In addition, service by publication may not be used for a person incarcerated in a Department of Corrections facility, a county detention facility, or other facility where inmates are housed for the county where the seizing agency is located. The seizing agency shall check the appropriate institutions after receiving an affidavit of nonservice before attempting service by publication.

(6) Any forfeiture may be effected by consent order approved by the court without filing or serving pleadings or notices provided that all owners and other persons with interests in the property, including participating law enforcement agencies, entitled to notice under this section, except lienholders and agencies, consent to the forfeiture. Disposition of the property may be accomplished by consent of the petitioner and those agencies involved. Persons entitled to notice under this section may consent to some issues and have the judge determine the remaining issues.

(7) Disposition of forfeited property under this section must be accomplished as follows:

(a) Property forfeited under this subsection shall first be applied to payment to the victim. The return of the victim to his home country or other absence of the victim from the jurisdiction shall not prevent the victim from receiving compensation.

(b) The victim and the South Carolina Victims' Compensation Fund shall each receive one-fourth, and law enforcement shall receive one-half of the value of the forfeited property.

(c) If no victim is named, or reasonable attempts to locate a named victim for forfeiture and forfeiture fails, then all funds shall revert to the South Carolina Victims' Compensation Fund and law enforcement to be divided equally.

(d) If federal law enforcement becomes involved in the investigation, they shall equitably split the share local law enforcement receives under this section, if they request or pursue any of the forfeiture. The equitable split must be pursuant to 21 U.S.C. Section 881(e)(1)(A) and (e)(3), 18 U.S.C. Section 981(e)(2), and 19 U.S.C. Section 1616a.

(C)(1) An innocent owner, manager, or owner of a licensed rental agency or any common carrier or carrier of goods for hire may apply to the court of common pleas for the return of any item seized. Notice of hearing or rule to show cause accompanied by copy of the application must be directed to all persons and agencies entitled to notice. If the judge denies the application, the hearing may proceed as a forfeiture hearing.

(2) The court may return any seized item to the owner if the owner demonstrates to the court by a preponderance of the evidence:

(a) in the case of an innocent owner, that the person or entity was not a consenting party to, or privy to, or did not have knowledge of, the use of the property which made it subject to seizure and forfeiture; or

(b) in the case of a manager or an owner of a licensed rental agency, a common carrier, or a carrier of goods for hire, that any agent, servant, or employee of the rental agency or of the common carrier or carrier of goods for hire was not a party to, or privy to, or did not have knowledge of, the use of the property which made it subject to seizure and forfeiture.

If the licensed rental agency demonstrates to the court that it has rented the seized property in the ordinary course of its business and that the tenant or tenants were not related within the third degree of kinship to the manager or owner, or any agents, servants, or employees of the rental agency, then it is presumed that the licensed rental agency was not a party to, or privy to, or did not have knowledge of, the use of the property which made it subject to seizure and forfeiture.

(3) The lien of an innocent person or other legal entity, recorded in public records, shall continue in force upon transfer of title of any forfeited item, and any transfer of title is subject to the lien, if the lienholder demonstrates to the court by a preponderance of the evidence that he was not a consenting party to, or privy to, or did not have knowledge of, the involvement of the property which made it subject to seizure and forfeiture.

(D) A person who uses property or a conveyance in a manner which would make the property or conveyance subject to forfeiture except for innocent owners, rental agencies, lienholders, and the like as provided for in this section, is guilty of a misdemeanor and, upon conviction, must be imprisoned for not less than thirty days nor more than one year, fined not more than five thousand dollars, or both. The penalties prescribed in this section are cumulative and must be construed to be in addition to any other penalty prescribed by another provision of this article.

HISTORY: 2012 Act No. 258, Section 1, eff December 15, 2012.






CHAPTER 5 - OFFENSES AGAINST CIVIL RIGHTS

SECTION 16-5-10. Conspiracy against civil rights.

It is unlawful for two or more persons to band or conspire together or go in disguise upon the public highway or upon the premises of another with the intent to injure, oppress, or violate the person or property of a citizen because of his political opinion or his expression or exercise of the same or attempt by any means, measures, or acts to hinder, prevent, or obstruct a citizen in the free exercise and enjoyment of any right or privilege secured to him by the Constitution and laws of the United States or by the Constitution and laws of this State.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than two thousand dollars or imprisoned not more than five years, or both. A person convicted under this section is ineligible to hold, and disabled from holding, any office of honor, trust, or profit in this State.

HISTORY: 1962 Code Section 16-101; 1952 Code Section 16-101; 1942 Code Section 1380; 1932 Code Section 1380; Cr. C. '22 Section 310; Cr. C. '12 Section 320; Cr. C. '02 Section 233; G. S. 2567; R. S. 198; 1871 (14) 560; 1960 (51) 1602; 1993 Act No. 184, Section 22.



SECTION 16-5-20. Punishment for commission of additional crimes.

If in violating any of the provisions of Section 16-5-10 or 16-5-50 any other crime, misdemeanor or felony shall be committed, the offender or offenders shall, on conviction thereof, be subjected to such punishment for the same as is attached to such crime, misdemeanor and felony by the existing laws of this State.

HISTORY: 1962 Code Section 16-102; 1952 Code Section 16-102; 1942 Code Section 1381; 1932 Code Section 1381; Cr. C. '22 Section 311; Cr. C. '12 Section 321; Cr. C. '02 Section 234; G. S. 2568; R. S. 199; 1871 (14) 560.



SECTION 16-5-30. Duty and liability of officers.

Any constable, sheriff or magistrate, upon receipt of notice from any person that he has knowledge of an intention or attempt to destroy his property or to collect a mob for that purpose, shall take all legal means necessary for the protection of such property as is attacked or threatened to be attacked, and if such constable, sheriff or magistrate, upon receipt of such notice or upon knowledge of such intention or attempt to destroy such property in any wise received, shall neglect or refuse to perform his duty in the premises, he shall be liable for the damages done to such property, to be recovered by action, and shall also be deemed guilty of a misdemeanor in office and, on conviction thereof, shall forfeit his commission.

HISTORY: 1962 Code Section 16-103; 1952 Code Section 16-103; 1942 Code Section 1386; 1932 Code Section 1386; Cr. C. '22 Section 316; Cr. C. '12 Section 326; Cr. C. '02 Section 239; G. S. 2573; R. S. 204; 1871 (14) 561.



SECTION 16-5-40. Duty of officers to execute warrants.

All sheriffs, constables, and other officers specially empowered shall obey and execute all warrants and other processes issued under the provisions of Sections 16-5-10, 16-5-20, or 16-5-50 and directed to them. If a sheriff, constable, or other officer specially empowered refuses to receive a warrant or other process when tendered to him or neglects or refuses to execute the same, he is guilty of a misdemeanor and, upon conviction, must be fined five hundred dollars or imprisoned not more than three years. Fines collected are for use of citizens deprived of the rights secured by the provisions of this chapter.

Warrants and other processes run with and are executed by officers anywhere within the circuit or county in which they are issued.

HISTORY: 1962 Code Section 16-104; 1952 Code Section 16-104; 1942 Code Section 1382; 1932 Code Section 1382; Cr. C. '22 Section 312; Cr. C. '12 Section 322; Cr. C. '02 Section 235; G. S. 2569; R. S. 200; 1871 (14) 560; 1993 Act No. 184, Section 163.



SECTION 16-5-50. Penalty for hindering officers or rescuing prisoners.

Any person who shall (a) hinder, prevent, or obstruct any officer or other person charged with the execution of any warrant or other process issued under the provisions of this chapter in arresting any person for whose apprehension such warrant or other process may have been issued, (b) rescue or attempt to rescue such person from the custody of the officer or person or persons lawfully assisting him, as aforesaid, (c) aid, abet, or assist any person so arrested, as aforesaid, directly or indirectly, to escape from the custody of the officer or person or persons assisting him, as aforesaid, or (d) harbor or conceal any person for whose arrest a warrant or other process shall have been issued, so as to prevent his discovery and arrest, after notice or knowledge of the fact of the issuing of such warrant or other process, shall, on conviction for any such offense, be subject to a fine of not more than three thousand dollars or imprisonment for not more than three years, or both, at the discretion of the court having jurisdiction.

HISTORY: 1962 Code Section 16-105; 1952 Code Section 16-105; 1942 Code Section 1383; 1932 Code Section 1383; Cr. C. '22 Section 313; Cr. C. '12 Section 323; Cr. C. '02 Section 236; G. S. 2570; R. S. 201; 1871 (14) 561; 2010 Act No. 273, Section 19, eff June 2, 2010.



SECTION 16-5-60. Suits against county for damages to person or property resulting from violation of person's civil rights.

Any citizen who shall be hindered, prevented or obstructed in the exercise of the rights and privileges secured to him by the Constitution and laws of the United States or by the Constitution and laws of this State or shall be injured in his person or property because of his exercise of the same may claim and prosecute the county in which the offense shall be committed for any damages he shall sustain thereby, and the county shall be responsible for the payment of such damages as the court may award, which shall be paid by the county treasurer of such county on a warrant drawn by the governing body thereof. Such warrant shall be drawn by the governing body as soon as a certified copy of the judgment roll is delivered to them for file in their office.

HISTORY: 1962 Code Section 16-106; 1952 Code Section 16-106; 1942 Code Section 1384; 1932 Code Section 1384; Cr. C. '22 Section 314; Cr. C. '12 Section 324; Cr. C. '02 Section 237; G. S. 2571; R. S. 202; 1871 (14) 561.



SECTION 16-5-70. Indemnity for property destroyed by mob or riot.

When any dwelling house, building or other property, real or personal, shall be destroyed in consequence of any mob or riot it shall be lawful for any person owning or interested in such property to bring a suit against the county in which such property was situated and being for the recovery of such damages as he may have sustained by reason of the destruction thereof. The amount which shall be recovered in such action shall be paid in the manner provided by Section 16-5-60.

HISTORY: 1962 Code Section 16-107; 1952 Code Section 16-107; 1942 Code Section 1385; 1932 Code Section 1385; Cr. C. '22 Section 315; Cr. C. '12 Section 325; Cr. C. '02 Section 238; G. S. 2572; R. S. 203; 1871 (14) 561.



SECTION 16-5-80. Damages shall not be recoverable from county when property damage results from plaintiff's illegal or negligent conduct.

No person shall be entitled to the recovery of such damages if it shall appear that the destruction of his property was caused by his illegal conduct, nor unless it shall appear that he, upon knowledge had of the intention or attempt to destroy his property or to collect a mob for that purpose and sufficient time intervening, gave notice thereof to a constable, sheriff or magistrate of the county in which such property was situated and being.

HISTORY: 1962 Code Section 16-108; 1952 Code Section 16-108; 1942 Code Section 1386; 1932 Code Section 1386; Cr. C. '22 Section 316; Cr. C. '12 Section 326; Cr. C. '02 Section 239; G. S. 2573; R. S. 204; 1871 (14) 561.



SECTION 16-5-90. Preservation of property owner's right of action against participants in mob or riot resulting in damage to property.

Nothing in this chapter shall be construed to prevent the person whose property is so injured or destroyed from having and maintaining his action against every person engaged or participating in such mob or riot to recover full damages for any injury sustained; provided, however, that no damages shall be recovered by such person against any of such rioters for the same injury for which compensation shall be made by the county.

HISTORY: 1962 Code Section 16-109; 1952 Code Section 16-109; 1942 Code Section 1387; 1932 Code Section 1387; Cr. C. '22 Section 317; Cr. C. '12 Section 327; Cr. C. '02 Section 240; G. S. 2574; R. S. 205; 1871 (14) 562.



SECTION 16-5-100. Jurisdiction of circuit courts.

The circuit courts of this State within their respective circuits in the counties of which the circuits are respectively composed shall have cognizance of all actions arising under the provisions of Sections 16-5-30, 16-5-70 and 16-5-110.

HISTORY: 1962 Code Section 16-110; 1952 Code Section 16-110; 1942 Code Section 988; 1932 Code Section 988; Cr. P. '22 Section 79; Cr. C. '12 Section 330; Cr. C. '02 Section 243; G. S. 2577; R. S. 208; 1871 (14) 562.



SECTION 16-5-110. County's right of action against participants in mob or riot resulting in county's liability for damages to property.

The governing body of the county against which damages shall be recovered under the provisions of this chapter may bring suit in the name of the county against any and all persons engaged or in any manner participating in any such mob or riot and against any constable, sheriff, magistrate or other officer charged with the maintenance of the public peace who may be liable, by neglect of duty, to the provisions of this chapter for the recovery of all damages, costs and expenses incurred by the county and such suits shall not abate or fail by reason of too many or too few parties defendant being named therein.

HISTORY: 1962 Code Section 16-111; 1952 Code Section 16-111; 1942 Code Section 1388; 1932 Code Section 1388; Cr. C. '22 Section 318; Cr. C. '12 Section 328; Cr. C. '02 Section 241; G. S. 2575; R. S. 206; 1871 (14) 562.



SECTION 16-5-120. Penalty for engaging in riot where weapon was not used.

Any person, upon conviction of engaging in a riot, rout or affray when no weapon was actually used and no wound inflicted shall be subject and liable for each offense to a fine not to exceed one hundred dollars or to imprisonment for a term not exceeding thirty days.

HISTORY: 1962 Code Section 16-113; 1952 Code Section 16-113; 1942 Code Section 1737; 1932 Code Section 1737; Cr. C. '22 Section 719; Cr. C. '12 Section 23; Cr. C. '02 Section 15; R. S. 14; 1892 (21) 93; 1893 (21) 411; 1894 (21) 824.



SECTION 16-5-130. Penalties for instigating, aiding or participating in riot.

A person who is convicted of riot, or of participating in a riot, either by being personally present, or by instigating, promoting, or aiding the same, is guilty of a:

(1) felony and must be imprisoned not more than five years or fined not more than one thousand dollars, or both, if the purpose of the assembly, or of the acts done or threatened or intended by the persons engaged, is to resist the enforcement of a statute of this State, or of the United States, or to obstruct any public officer of this State, or of the United States, in serving or executing any process or other mandate of a court of competent jurisdiction, or in the performance of any other duty; or if the offender carries, at the time of the riot, firearms, or any other dangerous weapon, or is disguised;

(2) misdemeanor and must be imprisoned not more than two years or fined not more than five hundred dollars, or both, if the offender directs, advises, encourages, or solicits other persons, present or participating in the riot or assembly, to acts of force or violence;

(3) misdemeanor and must be imprisoned not more than two years or fined not more than two hundred and fifty dollars, or both, in any case, not embraced within the foregoing subdivisions of this section.

This section must not be construed to prevent the peaceable assembling of persons for lawful purposes of protest or petition.

HISTORY: 1962 Code Section 16-113.1; 1968 (55) 2286; 1993 Act No. 184, Section 164.



SECTION 16-5-140. Enforcement of chapter.

Sheriffs, constables and other officers in the several circuits or counties vested with powers of arresting, imprisoning and bailing offenders against the laws of this State shall institute proceedings against every person who shall violate the provisions of this chapter and cause them to be arrested, imprisoned or bailed, as the case may require, for a trial before such court as shall have jurisdiction of the offense.

HISTORY: 1962 Code Section 16-112; 1952 Code Section 16-112; 1942 Code Section 1389; 1932 Code Section 1389; Cr. C. '22 Section 319; Cr. C. '12 Section 329; Cr. C. '02 Section 242; G. S. 2576; R. S. 207; 1871 (14) 566.






CHAPTER 7 - OFFENSES AGAINST THE PEACE

SECTION 16-7-10. Illegal acts during state of emergency.

(A) In any area designated by the Governor in his proclamation that a state of emergency exists, and during the duration of the proclamation, it is unlawful for a person to:

(1)(a) violate a provision in the proclamation including, but not limited to, any curfew set forth by the proclamation;

(b) congregate, unless authorized or in their homes, in groups of three or more and to refuse to disperse upon order of a law enforcement officer; or

(c) wilfully fail or refuse to comply with any lawful order or direction of any law enforcement officer.

A person violating the provisions of this item is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned for not more than thirty days.

(2)(a) enter into the property of another, without lawful authority and with criminal intent;

(b) damage the property of another; or

(c) take possession or otherwise disturb the property of another in any manner.

A person violating a provision of this item is guilty of the felony of looting and, upon conviction, must be fined or imprisoned, or both, in the discretion of the court. The court must order restitution pursuant to Section 17-25-322;

(3) charge unconscionable prices during a declared state of emergency or disaster, as described in Section 39-5-145, or knowingly and wilfully use a misleading practice or device to solicit the contribution or sale of goods or services for charitable purposes in connection with a declared state of emergency or disaster, as described in Section 39-5-147.

(B) Penalties provided in this article are cumulative of and in addition to those provided in Sections 39-5-145 and 39-5-147.

HISTORY: 1962 Code Section 16-171; 1968 (55) 2741; 2002 Act No. 339, Section 8, eff July 2, 2002.



SECTION 16-7-20. Powers of law-enforcement officers.

All law-enforcement officers of the State or any of its subdivisions who may be called to duty in the area designated by the Governor in his proclamation, when engaged in the performance of duties in such area, shall have the full powers of constable at all places within such area and may pursue and arrest offenders against the laws of this State or the provisions of the proclamation.

HISTORY: 1962 Code Section 16-172; 1968 (55) 2741.



SECTION 16-7-30. Powers of national guardsmen.

Members of the South Carolina National Guard shall have the powers of peace officers when they are (1) called or ordered into active State service by the Governor pursuant to Sections 25-1-1840, 25-1-1860 and 25-1-1890, (2) serving within the area wherein military assistance is required, and (3) directly assisting civil authorities. Any person arrested or taken into custody by a member of the Guard, under the provisions of this section, shall be dealt with as required by law of peace officers. No person arrested and taken into custody, under no circumstances, shall be detained or confined at any military installation.

HISTORY: 1962 Code Section 16-173; 1968 (55) 2741.



SECTION 16-7-40. Article is cumulative.

The provisions of this article are cumulative and in addition to existing criminal laws.

HISTORY: 1962 Code Section 16-174; 1968 (55) 2741.



SECTION 16-7-110. Wearing masks and the like.

No person over sixteen years of age shall appear or enter upon any lane, walk, alley, street, road, public way or highway of this State or upon the public property of the State or of any municipality or county in this State while wearing a mask or other device which conceals his identity. Nor shall any such person demand entrance or admission to or enter upon the premises or into the enclosure or house of any other person while wearing a mask or device which conceals his identity. Nor shall any such person, while wearing a mask or device which conceals his identity, participate in any meeting or demonstration upon the private property of another unless he shall have first obtained the written permission of the owner and the occupant of such property.

HISTORY: 1962 Code Section 16-114; 1952 Code Section 16-114; 1951 (47) 132.



SECTION 16-7-120. Placing burning or flaming cross in public place.

It shall be unlawful for any person to place or to cause to be placed in a public place in the State a burning or flaming cross or any manner of exhibit in which a burning or flaming cross, real or simulated, is the whole or a part or to place or cause to be placed on the property of another in the State a burning or flaming cross or any manner of exhibit in which a burning or flaming cross, real or simulated, is the whole or a part, without first obtaining written permission of the owner or occupier of the premises so to do.

HISTORY: 1962 Code Section 16-116; 1952 Code Section 16-116; 1951 (47) 132.



SECTION 16-7-130. Exceptions to Sections 16-7-110 and 16-7-120.

The provisions of Sections 16-7-110 and 16-7-120 shall not affect the following:

(1) Any person wearing traditional holiday costume;

(2) Any person engaged in a trade or employment in which a mask is worn for the purpose of ensuring the physical safety of the wearer or because of the nature of the occupation, trade or profession;

(3) Any person using a mask in a theatrical production or masquerade ball; or

(4) Any person wearing a gas mask prescribed in a civil defense drill or exercise or in an emergency.

HISTORY: 1962 Code Section 16-115; 1952 Code Section 16-115; 1951 (47) 132.



SECTION 16-7-140. Violations of Sections 16-7-110 and 16-7-120.

A person who violates any provision of Sections 16-7-110 and 16-7-120 is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than five hundred dollars or by imprisonment for a period not to exceed twelve months.

HISTORY: 1962 Code Section 16-117; 1952 Code Section 16-117; 1951 (47) 132; 2010 Act No. 237, Section 89, eff June 11, 2010.



SECTION 16-7-150. Slander and libel.

Any person who shall with malicious intent originate, utter, circulate or publish any false statement or matter concerning another the effect of which shall tend to injure such person in his character or reputation shall be guilty of a misdemeanor and, upon conviction therefor, be subject to punishment by fine not to exceed five thousand dollars or by imprisonment for a term not exceeding one year, or by both fine and imprisonment, in the discretion of the court; provided, that nothing herein shall be construed to abridge any right any person may have by way of an action for damages for libel or slander under the existing law.

HISTORY: 1962 Code Section 16-161; 1952 Code Section 16-161; 1942 Code Section 1395; 1932 Code Section 1395; Cr. C. '22 Section 326; 1912 (27) 775.



SECTION 16-7-160. Illegal use of stink bombs or other devices containing foul or offensive odors.

It is unlawful for a person, other than a peace officer engaged in the discharge of his duty, to place or throw a stink bomb, tear-gas bomb, smoke bomb, or similar device which contains foul or offensive odors, may inflict injury, or cause fear sufficient to incite a riot or conditions of panic in or in close proximity to a public building, storehouse, theater, stadium, arena, motion picture theater, private residence, boardinghouse, or other building or structure where people lodge, congregate, or reside.

A person who violates the provisions of this section is guilty of a:

(1) misdemeanor and, upon conviction, must be imprisoned not more than three years or fined not more than three thousand dollars, or both.

(2) felony if he causes serious bodily harm or injury and, upon conviction, must be imprisoned not more than ten years or fined not more than ten thousand dollars, or both. The court may order all or a portion of a fine to be paid to persons injured as a result of the violation to recover necessary medical expenses.

HISTORY: 1962 Code Section 16-162; 1952 Code Section 16-162; 1942 Code Section 1177-1; 1932 (38) 1534; 1933 (38) 137; 1987 Act No. 50 Section 1; 1993 Act No. 184, Section 23.



SECTION 16-7-170. Entering public building for purpose of destroying records or other property.

Any person who enters into any private or public school, college or university building, or a public building, for the purpose of destroying records or other property, or destroys or damages records or other property, is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than three years.

HISTORY: 1962 Code Section 16-163; 1969 (56) 318; 1993 Act No. 184, Section 165.






CHAPTER 8 - OFFENSES PROMOTING CIVIL DISORDER

SECTION 16-8-10. Definitions.

As used in this chapter:

(1) "Bacteriological weapon" and "biological weapon" mean devices which are designed in a manner as to permit the intentional release into the population or environment of microbiological or other biological materials, toxins, or agents, whatever their origin or method of production, in a manner not authorized by law, or any device, the development, production, or stockpiling of which is prohibited pursuant to the "Convention of the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and their Destruction", 26 U.S.T. 583, TIAS 8063.

(2) "Bomb" includes a destructive device capable of being detonated, triggered, or set off to release any substance or material that is destructive, irritating, odoriferous, or otherwise harmful to one or more organisms including, but not limited to, human beings, livestock, animals, crops or vegetation, or to earth, air, water, or any other material or substance necessary or required to sustain human or any other individual form of life, or to real or personal property.

(3) "Civil disorder" means a public disturbance involving acts of violence by three or more persons which causes an immediate danger of or results in damage or injury to another person or his property.

(4) "Destructive device" means:

(a) a bomb, incendiary device, or any thing that can detonate, explode, be released, or burn by mechanical, chemical, or nuclear means, or that contains an explosive, incendiary, poisonous gas, or toxic substance (chemical, biological, or nuclear materials) including, but not limited to, an incendiary or over-pressure device, or any other device capable of causing damage, injury, or death;

(b) a bacteriological weapon or biological weapon; or

(c) a combination of any parts, components, chemical compounds, or other substances, either designed or intended for use in converting any device into a destructive device which has been or can be assembled to cause damage, injury, or death.

(5) "Device" means an object, contrivance, instrument, technique, or means that is designed, manufactured, assembled, or capable of serving any purpose in a bomb, destructive device, explosive, incendiary, or weapon of mass destruction.

(6) "Explosive" means a chemical compound or other substance or a mechanical system intended for the purpose of producing an explosion capable of causing injury, death, or damage to property or one containing oxidizing and combustible units or other ingredients in such proportions or quantities that ignition, fire, friction, concussion, percussion, or detonation may produce an explosion capable of causing injury, death, or damage to property. Explosives include, but are not limited to, the list of explosive materials published and periodically updated by the Bureau of Alcohol, Tobacco and Firearms.

(7) "Firearm" means a weapon which is designed to or readily may be converted to expel a projectile by the action of an explosive, or the frame or receiver of that weapon.

(8) "Incendiary" means any material that:

(a) causes, or is capable of causing, fire when it is lit or ignited; and

(b) is used to ignite a flammable liquid or compound in an unlawful manner.

(9) "Incendiary device" means a destructive device, however possessed or delivered, and by whatever name called, containing or holding a flammable liquid or compound, which is capable of being ignited by any means possible. Incendiary device includes, but is not limited to, any form of explosive, explosive bomb, grenade, missile, or similar device, whether capable of being carried or thrown by a person acting alone or with one or more persons, but does not include a device manufactured or produced for the primary purpose of illumination or for marking detours, obstructions, defective paving, or other hazards on streets, roads, highways, or bridges, when used in a lawful manner.

(10) "Law enforcement officer" means:

(a) an officer or employee of the United States, a state, political subdivision of a state, or the District of Columbia, who is authorized to enforce laws and is acting within his official capacity;

(b) members of the National Guard;

(c) members of the organized militia of a state or territory;

(d) members of the Armed Forces of the United States.

(11) "Over-pressure device" means a container filled with an explosive gas or expanding gas or liquid which is designed or constructed so as to cause the container to break, fracture, or rupture in such a manner which is capable of causing death, bodily harm, or property damage, and includes, but is not limited to, a chemical reaction bomb, an acid bomb, a caustic bomb, or a dry ice bomb.

(12) "Parts" means a combination of parts, components, chemical compounds, or other substances, designed or intended for use in converting any device into a destructive device.

(13) "Poisonous gases" means a toxic chemical or its precursors that through its chemical action or properties on life processes, causes death or injury to human beings or other living organisms. Poisonous gases do not include:

(a) riot control agents, smoke and obscuration materials, or medical products which are manufactured, possessed, transported, or used in accordance with the laws of this State or the United States;

(b) tear gas devices designed to be carried on or about the person which contain not more than fifty cubic centimeters of the chemical; or

(c) pesticides, as used in agriculture and household products.

(14) "Weapon of mass destruction" means:

(a) any destructive device as defined in item (4);

(b) any weapon that is designed or intended to cause death or serious bodily injury through the release, dissemination, or impact of toxic or poisonous chemicals, or their precursors;

(c) any weapon involving a disease organism; or

(d) any weapon that is designed to release radiation or radioactivity at a level dangerous to human life.

HISTORY: 1989 Act No. 42, Section 1; 2000 Act No. 237, Section 4; 2002 Act No. 339, Section 39, eff July 2, 2002.



SECTION 16-8-20. Teaching or demonstrating use of or making of destructive device; penalties.

(A) A person may not:

(1) teach or demonstrate to another person the use, application, or making of a firearm or destructive device which is capable of causing injury or death if the person knows, has reason to know, or intends that what is taught or demonstrated will be employed unlawfully for use in, or in furtherance of, a civil disorder; nor

(2) assemble with one or more persons for the purpose of training, practicing, or instructing in the use of a firearm or destructive device which is capable of causing injury or death to persons if the training, practice, or instruction is used in furtherance of an unlawful purpose or a civil disorder.

(B) A person who violates the provisions of subsection (A) is guilty of a felony and, upon conviction:

(1) for a first offense must be fined not more than five thousand dollars or imprisoned for not more than five years, or both;

(2) for a second or subsequent offense must be fined not more than ten thousand dollars or imprisoned for not more than ten years, or both.

HISTORY: 1989 Act No. 42, Section 1; 2000 Act No. 237, Section 5.



SECTION 16-8-30. Exceptions.

Nothing contained in this chapter prohibits:

(1) an act of a law enforcement officer performed within his official capacity;

(2) training for law enforcement officers conducted by or for an agency or a political subdivision of a state or an agency of the United States;

(3) activities of the National Guard or of the armed forces of the United States; or

(4) classes intended to teach the safe handling of legal firearms for hunting, recreation, competition, or self-defense.

HISTORY: 1989 Act No. 42, Section 1.



SECTION 16-8-210. Citation of article.

This article may be cited as the "Criminal Gang Prevention Act".

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



SECTION 16-8-230. Definitions.

As used in this article:

(1) "Contraband" means any real or personal property, including money, that is owned by, in the possession of, or subject to the control of a criminal gang member and which is acquired by, derived from, or traceable to criminal gang activity.

(2) "Criminal gang" means a formal or informal ongoing organization, association, or group that consists of five or more persons who form for the purpose of committing criminal activity and who knowingly and actively participate in a pattern of criminal gang activity.

(3) "Criminal gang member" means an individual who is an active member of a criminal gang.

(4) "Pattern of criminal gang activity" means the commission or attempted commission of, commission as an accessory before or after the fact to, or solicitation or conspiracy to commit, by a criminal gang member, while knowingly and actively participating in criminal gang activity, four or more of the following offenses occurring within a two-year period, provided that at least three of these offenses occurred after July 1, 2007:

(a) a violent offense as defined in Section 16-1-60 committed as a part of criminal gang activity;

(b) financial transaction card crimes as defined in Chapter 14 of Title 16 committed as a part of criminal gang activity;

(c) first degree lynching as defined in Section 16-3-210 committed as a part of criminal gang activity;

(d) second degree lynching as defined in Section 16-3-220 committed as a part of criminal gang activity;

(e) breaking into a motor vehicle as defined in Section 16-13-160 committed as a part of criminal gang activity;

(f) grand larceny as defined in Section 16-13-30 committed as a part of criminal gang activity;

(g) blackmail as defined in Section 16-17-640 committed as a part of criminal gang activity;

(h) malicious injury to property as defined in Sections 16-11-510, 16-11-520, 16-11-530, and 16-11-535 committed as a part of criminal gang activity;

(i) drug offense as defined in Sections 44-53-370 and 44-53-375 committed as a part of criminal gang activity;

(j) harassment, stalking, or aggravated stalking as defined in Article 17, Chapter 3 of Title 16 committed as a part of criminal gang activity;

(k) pointing a firearm at any person as defined in Section 16-23-410 committed as a part of criminal gang activity;

(l) discharging a firearm at or into dwellings, structures, enclosures, vehicles, or equipment as defined in Section 16-23-440 committed as a part of criminal gang activity;

(m) the common law offense of assault and battery of a high and aggravated nature committed as a part of criminal gang activity; or

(n) the common law offense of obstruction of justice committed as a part of criminal gang activity.

(5) "Gang-related incident" means an incident that, upon investigation, meets any of the following conditions:

(a) the participants are identified as criminal gang members acting collectively to further a criminal purpose of the criminal gang;

(b) a reliable informant identifies an incident as criminal gang activity based upon first-hand knowledge or personal observation; or

(c) a person other than a reliable informant provides information that identifies an incident as criminal gang activity, and it is corroborated by independent information.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



SECTION 16-8-240. Use of or threat of physical violence by criminal gang member; penalties.

(A) It is unlawful for a criminal gang member to use or threaten to use physical violence against another person with the intent to coerce, induce, or solicit that person or another person to actively participate in criminal gang activity, or to prevent another criminal gang member from withdrawing from or leaving a criminal gang. A criminal gang member who violates the provisions of this subsection is guilty of a misdemeanor and, upon conviction for a first offense, must be fined not more than one thousand dollars or imprisoned not more than two years, or both. A criminal gang member convicted for a second or subsequent offense pursuant to this subsection is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both.

(B) A criminal gang member who uses a firearm, any other deadly weapon, or physical violence to coerce, induce, or solicit another person to actively participate in a criminal gang, or to prevent another criminal gang member from withdrawing or leaving a criminal gang, in addition to the punishment prescribed in subsection (A), may be punished by an additional fine of not more than ten thousand dollars or by imprisonment for an additional period of not more than ten years, or both.

(C) If the person solicited, recruited, coerced, or threatened in violation of this section is under the age of eighteen, an additional term of three years may be imposed in addition and consecutive to the penalty prescribed for a violation of this section.

(D) A person who has been coerced, intimidated, threatened, or injured in violation of this section has a civil cause of action against a criminal gang or criminal gang member violating this section for treble the amount of the actual damages, for punitive damages, an injunction, and any other appropriate relief in law or equity. Upon prevailing in the civil action, the plaintiff may recover reasonable attorney's fees and costs from the criminal gang or criminal gang member.

(E) Nothing in this section limits prosecution under any other provision of law.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



SECTION 16-8-250. Preventing witness or victim from testifying; penalty; coerced person's right to bring civil action.

(A) It is unlawful for a criminal gang member by threat or force to:

(1) prevent a witness or victim from attending or giving testimony at a trial, proceeding, or inquiry authorized by law that concerns or relates to any criminal activity; or

(2) attempt to prevent a witness or victim from attending or giving testimony at a trial, proceeding, or inquiry authorized by law that concerns or relates to any criminal activity.

(B) A criminal gang member who violates a provision of this section is guilty of a felony and, upon conviction, must be punished by a fine of not more than ten thousand dollars or imprisoned for not more than ten years, or both.

(C) A person who has been coerced, intimidated, threatened, or injured in violation of this section has a civil cause of action against a criminal gang or criminal gang member violating this section for treble the amount of his actual damages, for punitive damages, an injunction, and any other appropriate relief in law or equity. Upon prevailing in the civil action, the plaintiff may recover reasonable attorney's fees and costs from the criminal gang or criminal gang member.

(D) Nothing in this section limits prosecution under any other provision of law.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



SECTION 16-8-260. Seizure of firearms, ammunition, electronic records, money, etc.; forfeiture actions.

(A)(1) Any firearm, ammunition to be used in a firearm, or dangerous weapon in the possession of a member of a criminal gang may be seized by a law enforcement officer or agency when the law enforcement officer or agency reasonably believes that the firearm, ammunition to be used in a firearm, or dangerous weapon is or has been used in a pattern of criminal gang activity or in the commission of a criminal act for the purpose of benefiting, promoting, or furthering the interests of a criminal gang.

(2) Any written or electronic communications, records, money, negotiable instruments, or valuables may be seized by a law enforcement officer or agency when the law enforcement officer or agency reasonably believes that the written or electronic communications, records, money, negotiable instruments, or valuables have been used in a pattern of criminal gang activity or have been used for the purpose of benefiting, promoting, or furthering the interests of a criminal gang.

(3) Any contraband, as defined in Section 16-8-230, or other asset owned or titled in the name of the gang or an individual gang member may be seized by a law enforcement officer or agency when the law enforcement officer or agency reasonably believes that the contraband or asset has been used in a pattern of criminal gang activity or has been used for the purpose of benefiting, promoting, or furthering the interests of a criminal gang.

(B) The solicitor or another prosecuting attorney shall initiate, in a civil action, forfeiture proceedings by petition in a court of competent jurisdiction regarding any property seized pursuant to the provisions of this section within ninety days of seizure. The solicitor or another prosecuting attorney must provide notice of the filing of the petition to those criminal gang members who become known to law enforcement officials as a result of the seizure and any related arrests, and to any person learned by law enforcement officials to be the owner of any of the property involved. After initial notice of the filing of the petition, the court must ensure that all persons so notified continue to receive notice of all subsequent proceedings related to the property.

(C) A person who claims an interest in any seized property, in order to assert a claim that the property should not be forfeited, must file a notice with the court, without the necessity of paying costs, of the intent to establish either of the following:

(1) that the person asserting the claim did not know and could not have known of the property's use in the commission of a pattern of criminal gang activity or in furthering the interests of the criminal gang; or

(2) that the law enforcement officer lacked the requisite reasonable belief that the property was or would be used in the commission of a pattern of criminal gang activity or in furtherance of the interests of the criminal gang.

(D) In any hearings held and determinations made, pursuant to this section, the court may receive and consider, in making a determination of reasonable cause, all evidence admissible in determining reasonable or probable cause at a preliminary hearing together with inferences arising from the evidence presented.

(E) An acquittal or dismissal in a criminal proceeding must not preclude civil proceedings under this section. However, for good cause shown, on motion by the solicitor or another prosecuting attorney, the court may stay civil forfeiture proceedings during the criminal trial for a related criminal indictment or information alleging a violation of this section. A stay is not available pending an appeal.

(F) Except as otherwise provided by this section, all proceedings under this section are governed according to the common law, by statutory provisions relating to civil remedies and procedures, and the rules of civil procedure established for the circuit court. Additionally, any action under the provisions of this section may be consolidated with any other action or proceeding pursuant to this section relating to the same property on motion of the solicitor or prosecuting attorney.

(G) The forfeiture provided for in this section must be decided by the court. The hearing on the claim must be held within sixty days after service of the petition, unless continued for good cause. The solicitor or prosecuting attorney has the burden of proof to establish by a preponderance of the evidence that the property is subject to forfeiture.

(H) A person who asserts a successful claim in accordance with subsection (C) must be awarded the seized property by the court. All property to which no claim is filed, or to which no successful claim is made may be destroyed, sold at a public or private sale, retained for use by the seizing agency, or transferred without charge to any law enforcement agency of the State for use by the agency.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



SECTION 16-8-270. Civil cause of action in favor of State of South Carolina or political entity; actions for injunction; venue; service of process.

(A) A civil cause of action is created in favor of the State of South Carolina, a county, municipality, or another political subdivision, or an agency or instrumentality of them, that sustains any damage, impairment, or injury proximately caused by a pattern of criminal gang activity as defined in this article, or the commission of a criminal act for the purpose of benefiting, promoting, or furthering the interests of a criminal gang. The cause of action created by this section may be brought against a criminal gang, a criminal gang member, or any other person who intentionally directs, participates, conducts, furthers, or assists in the commission of a pattern of criminal gang activity, or any other person who commits a criminal act or delinquency for the purpose of benefiting, promoting, or furthering the interests of a criminal gang.

(B) Except as provided in this section, an action for injunction, damages, or other relief filed pursuant to this section must proceed according to the common law, statutory provisions relating to civil remedies and procedures, and the rules of civil procedure established for the circuit court.

(C) For purposes of venue, an action under this section for the recovery of damages may be brought in the county where the wrongful conduct occurred, or in the county where the damages were sustained. An action to enjoin the commission of an offense or an unlawful act may be brought in the county where the wrongful conduct occurred or may occur. For purposes of service of process, service of process upon a member of a criminal gang or a person representing a criminal gang member by appointment of court, operation of law, or mandate constitutes adequate service upon a criminal gang.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



SECTION 16-8-280. Identity of informant exempt from disclosure.

In all civil actions brought under the provisions of this article, the identity of an informant, identifying information relating to an informant, and all matters exempt from disclosure under Chapter 4, Title 30, the Freedom of Information Act, are exempt from discovery or disclosure under the rules of civil procedure.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



SECTION 16-8-290. Notification of police or sheriff of release of criminal gang member from prison.

When a criminal gang member is released from the custody of a jail, prison, or corrections facility, and the criminal gang member was in the custody of the jail, prison, or corrections facility for a violation of the provisions of this article, the jail, prison, or corrections facility must transmit notice of the release of the criminal gang member to the sheriff of the county in which the crime was committed. Notice also must be given to a sheriff that the criminal gang member is being released and has provided an address within the jurisdiction of that sheriff for the county in which the criminal gang member intends to reside. If the crime was committed in a municipality, or if the criminal gang member will reside in a municipality upon release, that law enforcement agency must transmit the same notice to the chiefs of police of those municipalities.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



SECTION 16-8-310. Local ordinances.

Nothing in this article prohibits the governing body of a county, a municipality, or another political subdivision of the State from adopting and enforcing ordinances consistent with this article relating to criminal gangs, criminal gang members, and gang violence. When local ordinances duplicate or supplement this article, this article provides alternative remedies.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



SECTION 16-8-320. Access to and maintenance of records of criminal gang activity.

The State Law Enforcement Division must include the Violent Gang and Terrorist Organization File of the Federal Bureau of Investigation's National Crime Information Center among those National Crime Information Center data available for direct access by authorized criminal justice agencies. State, county, and municipal law enforcement agencies must maintain a record of all persons who are found to be criminal gang members in the Violent Gang and Terrorist Organization File in accordance with the National Crime Information Center entry criteria. All gang-related incidents must be appropriately annotated in the South Carolina Incident-Based Reporting System pursuant to the intent and purpose of this article.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



SECTION 16-8-330. Development and management of statewide criminal gang database.

(A) Pursuant to achieving the intent and purpose of this article, the State Law Enforcement Division must develop and manage a statewide criminal gang database to facilitate the exchange of information between federal, state, county, and municipal law enforcement agencies pursuant to the intent and purpose of this article.

(B) All state, county, and municipal law enforcement agencies must furnish information they acquire relating to criminal gangs and gang-related incidents to the State Law Enforcement Division to be included in the database.

(C) The State Law Enforcement Division may determine if information relating to criminal gangs, gang-related incidents, patterns of gang activity, or members or associates of criminal gangs received from federal law enforcement agencies and law enforcement agencies of other states is to be included in the database.

(D) Criminal information relating to a criminal gang and collected pursuant to this article must be consistent with the criteria required on the effective date of this act by the Violent Gang and Terrorist Organization File of the Federal Bureau of Investigation's National Crime Information Center. The State Law Enforcement Division is authorized pursuant to the Administrative Procedures Act in Chapter 23, Title 1:

(1) to promulgate emergency regulations to make the criteria effective for collection of database information until such time as permanent regulations are promulgated and affirmatively approved by the General Assembly;

(2) to promulgate permanent regulations consistent with the criteria required on the effective date of this act, which are to be affirmatively approved by the General Assembly, and to amend those regulations to reflect changes made in the criteria; and

(3) to promulgate permanent regulations concerning the punishment associated with intentional misuse of the database.

(E) Information relating to a person who does not have a criminal arrest record and is not a member of a criminal gang must be used only for intelligence, investigative, and tracking purposes.

(F) The information contained in this database is not subject to the provisions of the Freedom of Information Act.

HISTORY: 2007 Act No. 82, Section 5, eff June 12, 2007.



SECTION 16-8-340. Community anti-gang matching grants program.

There is established in the appropriate office of the State Budget and Control Board a Community Safety Anti-Gang Matching Grants program to provide funding for local programs to prevent youth idleness and intervene with at-risk youth. These grants may be awarded to counties and municipalities upon application for after school programs, summer youth employment programs, and police and sheriff anti-gang task forces. Grants must be awarded on a two-for-one matching basis with the local match component consisting of cash. Grant applications must be reviewed and rated by the Governor's Committee on Criminal Justice, Crime, and Delinquency, but responsibility for the award of grants is solely with the board. Funding for these grants must be in the amount as the General Assembly shall provide by law.

HISTORY: 2007 Act No. 82, Section 7, eff June 12, 2007.






CHAPTER 9 - OFFENSES AGAINST PUBLIC JUSTICE

SECTION 16-9-10. Perjury and subornation of perjury.

(A)(1) It is unlawful for a person to wilfully give false, misleading, or incomplete testimony under oath in any court of record, judicial, administrative, or regulatory proceeding in this State.

(2) It is unlawful for a person to wilfully give false, misleading, or incomplete information on a document, record, report, or form required by the laws of this State.

(B)(1) A person who violates the provisions of subsection (A)(1) is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both.

(2) A person who violates the provisions of subsection (A)(2) is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than six months or fined not less than one hundred dollars, or both.

(C) A person may be convicted under this section if he induces, procures, or persuades another person to commit perjury or if he commits perjury by his own act, consent, or agreement.

HISTORY: 1962 Code Section 16-201; 1952 Code Section 16-201; 1942 Code Section 1397; 1932 Code Section 1397; Cr. C. '22 Section 332; Cr. C. '12 Section 340; Cr. C. '02 Section 253; G. S. 2531; R. S. 217; 1712 (2) 487; 1993 Act No. 184, Section 89.



SECTION 16-9-20. Subornation of perjury in civil actions.

(A) It is unlawful for a person to:

(1) wilfully induce, procure, or persuade another person by any means to commit perjury in initiating a civil action or proceeding; or

(2) wilfully induce, procure, or persuade another person to give false, misleading, or incomplete testimony while under oath in a civil action or proceeding.

(B) A person who violates the provision of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than six months and fined not less than two hundred dollars.

HISTORY: 1962 Code Section 16-202; 1952 Code Section 16-202; 1942 Code Section 1398; 1932 Code Section 1398; Cr. C. '22 Section 333; Cr. C. '12 Section 341; Cr. C. '02 Section 254; G. S. 2532; R. S. 218; 1712 (2) 487; 1993 Act No. 184, Section 90.



SECTION 16-9-30. False swearing before persons authorized to administer oaths.

It is unlawful for a person to wilfully and knowingly swear falsely in taking any oath required by law that is administered by a person directed or permitted by law to administer such oath.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both.

HISTORY: 1962 Code Section 16-203; 1952 Code Section 16-203; 1942 Code Section 1400; 1932 Code Section 1400; Cr. C. '22 Section 335; Cr. C. '12 Section 343; Cr. C. '02 Section 256; G. S. 2534; R. S. 220; 1833 (2) 485; 1993 Act No. 184, Section 166.



SECTION 16-9-50. Disposition of fines.

The one moiety of the fines imposed by this article shall be for the State and the other moiety to such person as shall be grieved, hindered or molested by reason of the offense or offenses before mentioned that will sue for the same by action in any court of competent jurisdiction.

HISTORY: 1962 Code Section 16-205; 1952 Code Section 16-205; 1942 Code Section 1399; 1932 Code Section 1399; Cr. C. '22 Section 334; Cr. C. '12 Section 342; Cr. C. '02 Section 255; G. S. 2533; R. S. 219; 1712 (2) 488.



SECTION 16-9-210. Giving or offering bribes to officers.

Whoever corruptly gives, offers or promises to any executive, legislative or judicial officer, after his election or appointment, either before or after he is qualified or has taken his seat, any gift or gratuity whatever, with intent to influence his act, vote, opinion, decision or judgment on any matter, question, cause or proceeding which may be pending or may by law come or be brought before him in his official capacity, shall be punished by imprisonment in the State Penitentiary at hard labor not exceeding five years or by a fine not exceeding three thousand dollars and imprisonment in jail not exceeding one year.

HISTORY: 1962 Code Section 16-211; 1952 Code Section 16-211; 1942 Code Section 1402; 1932 Code Section 1402; Cr. C. '22 Section 337; Cr. C. '12 Section 348; Cr. C. '02 Section 261; G. S. 2536; R. S. 225; 1869 (14) 308.



SECTION 16-9-220. Acceptance of bribes by officers.

Every executive, legislative or judicial officer who corruptly accepts a gift or gratuity or a promise to make a gift or to do an act beneficial to such an officer under an agreement or with an understanding that his vote, opinion or judgment shall be given in any particular manner or on any particular side of any question, cause or proceeding which is or may be by law brought before him in his official capacity or that, in such capacity, he shall make any particular nomination or appointment shall forfeit his office, be forever disqualified to hold any public office, trust or appointment under the laws of this State and be punished by imprisonment in the State Penitentiary at hard labor not exceeding ten years or by fine not exceeding five thousand dollars and imprisonment in jail not exceeding two years.

HISTORY: 1962 Code Section 16-212; 1952 Code Section 16-212; 1942 Code Section 1403; 1932 Code Section 1403; Cr. C. '22 Section 338; Cr. C. '12 Section 349; Cr. C. '02 Section 262; G. S. 2537; R. S. 226; 1869 (14) 308.



SECTION 16-9-230. Acceptance of rebates or extra compensation.

No person holding an office or position of trust or profit in this State or in the public institutions thereof shall accept rebates or extra compensation in addition to that provided by law. Any person violating the provisions of this section shall be fined in a sum not less than one hundred dollars nor more than five hundred dollars or be imprisoned for not less than three months nor more than five years.

This section shall not apply to officers accepting rebates not for their individual use but for the benefit and in behalf of the State.

HISTORY: 1962 Code Section 16-213; 1952 Code Section 16-213; 1942 Code Section 1518; 1932 Code Section 1518; Cr. C. '22 Section 466; Cr. C. '12 Section 539; Cr. C. '02 Section 382; 1899 (23) 96.



SECTION 16-9-240. Taking of consideration or the like by sheriff or other officer for not performing duties.

If a sheriff, deputy sheriff, constable or other officer authorized to serve legal process receives from the defendant or any other person any money or other valuable thing as a consideration, reward or inducement for omitting or delaying to arrest a defendant or to carry him before a magistrate, for delaying to take a person to prison, for postponing the sale of property under an execution or for omitting or delaying to perform any duty pertaining to his office he shall be punished by a fine not exceeding three hundred dollars.

HISTORY: 1962 Code Section 16-214; 1952 Code Section 16-214; 1942 Code Section 1522; 1932 Code Section 1522; Cr. C. '22 Section 470; Cr. C. '12 Section 543; Cr. C. '02 Section 386; G. S. 2554; R. S. 303; 1869 (14) 308.



SECTION 16-9-250. Unlawful acceptance of remuneration by peace officers for performing official duties.

It shall be a misdemeanor for any sheriff or other peace officer in South Carolina to make any charge for the arrest, detention, conveying or delivering of any person charged with the commission of crime in this State, except the mileage and necessary expenses as now provided by law. Any sheriff or other officer who shall violate the provisions of this section shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than twenty-five dollars nor more than two hundred dollars or imprisoned not less than thirty days and not more than six months, or both fined and imprisoned at the discretion of the court.

HISTORY: 1962 Code Section 16-215; 1952 Code Section 16-215; 1942 Code Section 1523; 1932 Code Section 1523; 1931 (37) 76.



SECTION 16-9-260. Corrupting jurors, arbitrators, umpires or referees.

Whoever corrupts or attempts to corrupt any juror, arbitrator, umpire or referee by giving, offering or promising any gift or gratuity whatever with intent to bias the opinion or influence the decision of such juror, arbitrator, umpire or referee in relation to any cause or matter pending in the court or before an inquest or for the decision of which such arbitrator, umpire or referee has been chosen or appointed shall be punished by imprisonment in the State Penitentiary at hard labor not exceeding five years or by fine not exceeding one thousand dollars and imprisonment in jail not exceeding one year.

HISTORY: 1962 Code Section 16-217; 1952 Code Section 16-217; 1942 Code Section 1404; 1932 Code Section 1404; Cr. C. '22 Section 339; Cr. C. '12 Section 350; Cr. C. '02 Section 263; G. S. 2538; R. S. 227; 1869 (14) 309.



SECTION 16-9-270. Acceptance of bribes by jurors, arbitrators, umpires or referees.

If any person summoned as a juror or chosen or appointed as an arbitrator, umpire or referee corruptly receives any gift or gratuity whatever from a party to a suit, cause or proceeding for the trial or decision of which such juror has been summoned or for the hearing or determination of which such arbitrator, umpire or referee has been chosen or appointed, he shall be punished by imprisonment in the State Penitentiary at hard labor not exceeding five years or by fine not exceeding one thousand dollars and imprisonment in jail not exceeding one year.

HISTORY: 1962 Code Section 16-218; 1952 Code Section 16-218; 1942 Code Section 1405; 1932 Code Section 1405; Cr. C. '22 Section 340; Cr. C. '12 Section 351; Cr. C. '02 Section 264; G. S. 2639; R. S. 228; 1869 (14) 309.



SECTION 16-9-280. Offering bribe for purpose of inducing another to procure public office.

If any person shall, directly or indirectly, offer to give or engage to pay any sum of money or other valuable consideration to another in order to induce such other person to procure for him by his interest, influence or any other means whatsoever any office or place of trust within this State, whether such office is to be obtained through any general, special or primary election or from any elective tribunal, or shall offer, give, promise or bestow any reward by meat, drink or otherwise, for the aforesaid purpose, and be thereof convicted, he shall forfeit the sum of not less than one hundred nor more than five hundred dollars and suffer imprisonment for a term not exceeding six months.

HISTORY: 1962 Code Section 16-558.1; 1952 Code Section 16-558.1; 1950 (46) 2059.



SECTION 16-9-290. Accepting bribes for purpose of procuring public office.

If any person shall receive of another any sum of money or reward of meat, drink or other valuable consideration for procuring or assisting to procure any office or place of trust in this State, whether such office is to be obtained through any general, special or primary election or from any elective tribunal, for any other person whatever and be convicted thereof, he shall forfeit the sum of not more than one hundred dollars and suffer imprisonment at the discretion of the court having cognizance of the same. And if such offender be in any office he shall, on conviction, be disabled from holding such office.

HISTORY: 1962 Code Section 16-558.2; 1952 Code Section 16-558.2; 1950 (46) 2059.



SECTION 16-9-300. Trial of offenses against Sections 16-9-280 and 16-9-290.

All offenses against the provisions of Sections 16-9-280 and 16-9-290 shall be heard, tried and determined before the court of general sessions after the indictment.

HISTORY: 1962 Code Section 16-558.3; 1952 Code Section 16-558.3; 1950 (46) 2059.



SECTION 16-9-310. "Law enforcement officer" defined.

For purposes of this article "law enforcement officer" shall mean any duly appointed or commissioned law enforcement officer of the State, a county or municipality.

HISTORY: 1980 Act No. 511, Section 3.



SECTION 16-9-320. Opposing or resisting law enforcement officer serving process; assaulting officer engaged in serving process.

(A) It is unlawful for a person knowingly and wilfully to oppose or resist a law enforcement officer in serving, executing, or attempting to serve or execute a legal writ or process or to resist an arrest being made by one whom the person knows or reasonably should know is a law enforcement officer, whether under process or not. A person who violates the provisions of this subsection is guilty of a misdemeanor and, upon conviction, must be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned not more than one year, or both.

(B) It is unlawful for a person to knowingly and wilfully assault, beat, or wound a law enforcement officer engaged in serving, executing, or attempting to serve or execute a legal writ or process or to assault, beat, or wound an officer when the person is resisting an arrest being made by one whom the person knows or reasonably should know is a law enforcement officer, whether under process or not. A person who violates the provisions of this subsection is guilty of a felony and, upon conviction, must be fined not less than one thousand dollars nor more than ten thousand dollars or imprisoned not more than ten years, or both.

HISTORY: 1980 Act No. 511, Section 3; 1990 Act No. 598, Section 2; 1993 Act No. 184, Section 24.



SECTION 16-9-330. Refusal or wilful failure to obey subpoena; refusal to take oath or answer questions as required by court.

Any person who:

(a) Being duly served with a subpoena legally issued in any cause pending in any court or in any matter before any legal authority, shall refuse or wilfully fail to obey such subpoena or shall secret himself shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not more than six months, or both;

(b) Being present before any court and being called upon to give testimony, shall refuse to take an oath or affirmation or, being sworn or affirmed, shall refuse to answer any questions required by such court shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than one hundred dollars nor more than five hundred dollars or be imprisoned for not more than six months, or both. Nothing in this item shall be construed to prohibit or punish the exercise by any person of his right not to be compelled to incriminate himself, as set forth in the Constitutions of this State and the United States and construed by the courts of this State and the United States.

HISTORY: 1980 Act No. 511, Section 3.



SECTION 16-9-340. Intimidation of court officials, jurors or witnesses.

(A) It is unlawful for a person by threat or force to:

(1) intimidate or impede a judge, magistrate, juror, witness, or potential juror or witness, arbiter, commissioner, or member of any commission of this State or any other official of any court, in the discharge of his duty as such; or

(2) destroy, impede, or attempt to obstruct or impede the administration of justice in any court.

(B) A person who violates the provisions of subsection (A) is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than ten years, or both.

HISTORY: 1980 Act No. 511, Section 3; 1993 Act No. 184, Section 25; 1996 Act No. 255, Section 1.



SECTION 16-9-350. Attempting to influence juror by written or oral communication; communications authorized by court not prohibited.

Any person who attempts personally or through third parties to influence the action or decision of any grand or petit juror of any court in this State or any prospective juror, upon any issue or matter which is or may be pending before such juror or before the jury of which he is or may become a member, by writing or sending him any written communication or making any oral communication relating to such issue or matter, shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned not more than six months, or both.

Nothing in this section shall be construed to prohibit the communication of a request to appear before the grand jury, or other communication authorized by the court.

HISTORY: 1980 Act No. 511, Section 3.



SECTION 16-9-360. Unauthorized recording of grand or petit jury proceedings.

Any person who knowingly and wilfully, without authorization of the court, by any means or device, records or attempts to record the proceedings of any grand or petit jury in any court of this State while such jury is investigating or deliberating shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

HISTORY: 1980 Act No. 511, Section 3.



SECTION 16-9-370. Taking money or reward to compound or conceal offense.

Any person who, knowing of the commission of an offense, takes any money or reward, upon an agreement or undertaking expressed or implied, to compound or conceal such offense or not to prosecute or give evidence shall:

(a) If such offense is a felony be deemed guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned not more than one year, or both;

(b) If such offense is a misdemeanor be deemed guilty of a misdemeanor and upon conviction be fined not more than one hundred dollars or imprisoned not more than three months, or both.

HISTORY: 1980 Act No. 511, Section 3.



SECTION 16-9-380. Relationship between Article 4, common law, civil relief and other statutes.

This article codifies various common law crimes and supersedes them but no person shall be prosecuted or convicted for the commission of the crimes defined herein if a contempt proceeding is instituted against him in any court of this State on account of conduct defined as a crime herein nor shall injunctive or other civil relief against such conduct be denied upon the ground that the conduct constitutes a crime. If any other statute of this State more specifically describes and prohibits the conduct also prohibited in this article and provides penalties, that statute shall govern and no prosecution may be instituted under this article.

HISTORY: 1980 Act No. 511, Section 3.



SECTION 16-9-410. Aiding escapes from prison; rescuing prisoners.

(A) It is unlawful for a person to:

(1) convey into a jail, correctional facility, or other like place of confinement any disguise, instrument, tool, weapon, or other thing adapted or useful to aid a prisoner in making his escape, with intent to facilitate the escape of a prisoner lawfully committed or detained; or

(2) aid or assist a prisoner by any means in his endeavor to escape, whether the escape is effected or attempted or not.

(B) It is unlawful for a person to forcibly rescue a prisoner held in custody.

(C) A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be imprisoned not more than ten years;

(2) misdemeanor and, upon conviction, must be imprisoned not more than two years or fined not more than five hundred dollars if the person whose escape or rescue was effected or intended was charged with a noncapital offense.

HISTORY: 1962 Code Section 16-231; 1952 Code Section 16-231; 1942 Code Section 1409; 1932 Code Section 1409; Cr. C. '22 Section 344; Cr. C. '12 Section 355; Cr. C. '02 Section 268; G. S. 2543; R. S. 232; 1824 (6) 244; 1993 Act No. 184, Section 167.



SECTION 16-9-420. Aiding escape from custody of officers.

Whoever aids or assists a prisoner in escaping or attempting to escape from an officer or person who has the lawful custody of such prisoner shall be punished by imprisonment in the State Penitentiary, at hard labor, not exceeding two years or by fine not exceeding five hundred dollars.

HISTORY: 1962 Code Section 16-232; 1952 Code Section 16-232; 1942 Code Section 1410; 1932 Code Section 1410; Cr. C. '22 Section 345; Cr. C. '12 Section 356; Cr. C. '02 Section 269; G. S. 2544; R. S. 233; 1824 (6) 244.



SECTION 16-9-430. Jailer or other officer wilfully suffering escapes.

If a jailer or other officer wilfully suffers a prisoner in his custody upon conviction or on any criminal charge to escape he shall suffer the like punishment and penalties as the prisoner suffered to escape was sentenced to or would be liable to suffer upon conviction of the crime or offense wherein he stood charged.

HISTORY: 1962 Code Section 16-233; 1952 Code Section 16-233; 1942 Code Section 1411; 1932 Code Section 1411; Cr. C. '22 Section 346; Cr. C. '12 Section 357; Cr. C. '02 Section 270; G. S. 2545; R. S. 234; 1824 (6) 244.



SECTION 16-9-440. Officer permitting prisoner to be taken by a mob or other unlawful assemblage of persons.

If any prisoner lawfully in the charge, custody or control of any officer, State, county or municipal, shall be seized and taken from such officer through his negligence, permission or connivance by a mob or other unlawful assemblage of persons and at their hands suffering bodily violence or death, the officer shall be deemed guilty of a misdemeanor and, upon true bill found, shall be deposed from his office pending his trial and, upon conviction, shall forfeit his office and shall, unless pardoned by the Governor, be ineligible to hold any office of trust or profit within this State.

HISTORY: 1962 Code Section 16-234; 1952 Code Section 16-234; 1942 Code Section 1128; 1932 Code Section 1128; Cr. C. '22 Section 27; Cr. C. '12 Section 173; Cr. C. '02 Section 142; 1896 (22) 213; 1908 (25) 1019.



SECTION 16-9-450. Prosecution of officers violating Section 16-9-440; fees and costs.

It shall be the duty of the prosecuting attorney within whose circuit or county any such offense as is described in Section 16-9-440 may be committed to forthwith institute a prosecution against such officer. The officer shall be tried in such county in the same circuit, other than the one in which the offense was committed, as the Attorney General may elect. The fees and mileage of all material witnesses, both for the State and the defense, shall be paid by the county treasurer of the county in which the case originated on a certificate issued by the clerk and signed by the presiding judge showing the amounts due the witnesses.

HISTORY: 1962 Code Section 16-235; 1952 Code Section 16-235; 1942 Code Section 1128; 1932 Code Section 1128; Cr. C. '22 Section 27; Cr. C. '12 Section 173; Cr. C. '02 Section 142; 1896 (22) 213; 1908 (25) 1019.



SECTION 16-9-460. Unlawful entry into the United States; furthering illegal entry by or avoidance of detection of undocumented alien; penalties; exceptions.

(A) It is a felony for a person who has come to, entered, or remained in the United States in violation of law to allow themselves to be transported, moved, or attempted to be transported within the State or to solicit or conspire to be transported or moved within the State with intent to further the person's unlawful entry into the United States or avoiding apprehension or detection of the person's unlawful immigration status by state or federal authorities.

(B) It is a felony for a person knowingly or in reckless disregard of the fact that another person has come to, entered, or remained in the United States in violation of law to transport, move, or attempt to transport that person within the State or to solicit or conspire to transport or move that person within the State with intent to further that person's unlawful entry into the United States or avoiding apprehension or detection of that person's unlawful immigration status by state or federal authorities.

(C) It is a felony for a person who has come to, entered, or remained in the United States in violation of law to conceal, harbor, or shelter themselves from detection or to solicit or conspire to conceal, harbor, or shelter themselves from detection in any place, including a building or means of transportation, with intent to further that person's unlawful entry into the United States or avoiding apprehension or detection of the person's unlawful immigration status by state or federal authorities.

(D) It is a felony for a person knowingly or in reckless disregard of the fact that another person has come to, entered, or remained in the United States in violation of law to conceal, harbor, or shelter from detection or to solicit or conspire to conceal, harbor, or shelter from detection that person in any place, including a building or means of transportation, with intent to further that person's unlawful entry into the United States or avoiding apprehension or detection of that person's unlawful immigration status by state or federal authorities.

(E) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be punished by a fine not to exceed five thousand dollars or by imprisonment for a term not to exceed five years, or both.

(F) A person who is convicted of, pleads guilty to, or enters into a plea of nolo contendere to a violation of this section must not be permitted to seek or obtain any professional license offered by the State or any agency or political subdivision of the State.

(G) This section does not apply to programs, services, or assistance including soup kitchens, crisis counseling, and intervention; churches or other religious institutions that are recognized as 501(c)(3) organizations by the Internal Revenue Service; or short-term shelters specified by the United States Attorney General, in the United States Attorney General's sole discretion after consultation with appropriate federal agencies and departments, which:

(i) deliver in-kind services at the community level, including through public or private nonprofit agencies;

(ii) do not condition the provision of assistance, the amount of assistance provided, or the cost of assistance provided on the individual recipient's income or resources; and

(iii) are necessary for the protection of life or safety.

Shelter provided for strictly humanitarian purposes or provided under the Violence Against Women Act is not a violation of this section, so long as the shelter is not provided in furtherance of or in an attempt to conceal a person's illegal presence in the United States.

(H) Providing health care treatment or services to a natural person who is in the United States unlawfully is not a violation of this section.

HISTORY: 2008 Act No. 280, Section 9, eff June 4, 2008; 2011 Act No. 69, Section 4, eff January 1, 2012.






CHAPTER 11 - OFFENSES AGAINST PROPERTY

SECTION 16-11-10. "Dwelling house" defined in case of burglary, arson and other criminal offenses.

With respect to the crimes of burglary and arson and to all criminal offenses which are constituted or aggravated by being committed in a dwelling house, any house, outhouse, apartment, building, erection, shed or box in which there sleeps a proprietor, tenant, watchman, clerk, laborer or person who lodges there with a view to the protection of property shall be deemed a dwelling house, and of such a dwelling house or of any other dwelling house all houses, outhouses, buildings, sheds and erections which are within two hundred yards of it and are appurtenant to it or to the same establishment of which it is an appurtenance shall be deemed parcels.

HISTORY: 1962 Code Section 16-301; 1952 Code Section 16-301; 1942 Code Section 1140; 1932 Code Section 1140; Cr. C. '22 Section 34; Cr. C. '12 Section 179; Cr. C. '02 Section 146; G. S. 2483; R. S. 143; 1866 (13) 405.



SECTION 16-11-20. Making, mending or possessing tools or other implements capable of being used in crime.

It is unlawful for a person to make or mend, cause to be made or mended, or have in his possession any engine, machine, tool, false key, picklock, bit, nippers, nitroglycerine, dynamite cap, coil or fuse, steel wedge, drill, tap-pin, or other implement or thing adapted, designed, or commonly used for the commission of burglary, larceny, safecracking, or other crime, under circumstances evincing an intent to use, employ, or allow the same to be used or employed in the commission of a crime, or knowing that the same are intended to be so used.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both.

HISTORY: 1962 Code Section 16-302; 1952 Code Section 16-302; 1942 Code Section 1165; 1932 Code Section 1165; Cr. C. '22 Section 58; Cr. C. '12 Section 195; 1907 (25) 580; 1993 Act No. 184, Section 26.



SECTION 16-11-30. Possession of master keys and nonowner key sets.

(A) As used in this section:

(1) "Master key" means a key which unlocks more than one locking device.

(2) "Nonowner key sets" means a set of keys designed to open locking devices in a group of products, machines, or vehicles of a particular manufacturer, which differ in configuration from the keys issued by the manufacturer at the time of sale for the locking devices.

(B) A person who has in his possession, actual or constructive, while engaged in the commission of a crime against the person or property of another, a master key or nonowner key set as defined in subsection (A), or if a master key is used in the commission of any such offense against the laws of this State, he is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than three years.

HISTORY: 1962 Code Section 16-303; 1968 (55) 2587; 1993 Act No. 184, Section 168.



SECTION 16-11-110. Arson.

(A) A person who wilfully and maliciously causes an explosion, sets fire to, burns, or causes to be burned or aids, counsels, or procures a burning that results in damage to a dwelling house, building, structure, or any property whether the property of himself or another, which results, either directly or indirectly, in the death of a person is guilty of the felony of arson in the first degree and, upon conviction, must be imprisoned not less than thirty years.

(B) A person who wilfully and maliciously causes an explosion, sets fire to, burns, or causes to be burned or aids, counsels, or procures a burning that results in damage to a dwelling house, building, structure, or any property whether the property of himself or another, which results, either directly or indirectly, in serious bodily injury to a person is guilty of the felony of arson in the second degree and, upon conviction, must be imprisoned not less than three nor more than twenty-five years.

(C) A person who wilfully and maliciously causes an explosion, sets fire to, burns, or causes to be burned or aids, counsels, or procures a burning that results in damage to a dwelling house, building, structure, or any property, whether the property of himself or another, which results, either directly or indirectly, in bodily injury to a person or damage to the property is guilty of the felony of arson in the third degree and, upon conviction, must be imprisoned not more than fifteen years.

(D) For purposes of this section, "damage" means an application of fire or explosive that results in burning, charring, blistering, scorching, smoking, singeing, discoloring, or changing the fiber or composition of a building, structure, or any property specified in this section.

HISTORY: 1962 Code Section 16-311; 1952 Code Section 16-311; 1942 Code Section 1132; 1932 Code Section 1132; 1928 (35) 1226; 1982 Act No. 449, 1996 Act No. 356, Section 1; 1997 Act No. 113, Section 1; 2002 Act No. 224, Section 2, eff May 1, 2002; 2010 Act No. 273, Section 3, eff June 2, 2010.



SECTION 16-11-125. Making false claim or statement in support of claim to obtain insurance benefits for fire or explosion loss.

Any person who wilfully and knowingly presents or causes to be presented a false or fraudulent claim, or any proof in support of such claim, for the payment of a fire loss or loss caused by an explosion, upon any contract of insurance or certificate of insurance which includes benefits for such a loss, or prepares, makes, or subscribes to a false or fraudulent account, certificate, affidavit, or proof of loss, or other documents or writing, with intent that such documents may be presented or used in support of such claim, is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned for not more than five years or both in the discretion of the court.

The provisions of this section are supplemental to and not in lieu of existing law relating to falsification of documents and penalties therefor.

HISTORY: 1982 Act No. 401; 1989 Act No. 148, Section 24.



SECTION 16-11-130. Burning personal property to defraud insurer.

Any person who (a) wilfully and with intent to injure or defraud an insurer sets fire to or burns or causes to be burned or (b) aids, counsels, or procures the burning of any goods, wares, merchandise, or other chattels or personal property of any kind, whether the property of himself or of another, which is at the time insured by any person against loss or damage by fire is guilty of a felony and, upon conviction, must be imprisoned for not less than one nor more than five years.

HISTORY: 1962 Code Section 16-313; 1952 Code 16-313; 1942 Code Section 1135; 1932 Code Section 1135; 1928 (35) 1226; 1989 Act No. 148, Section 25.



SECTION 16-11-140. Burning of crops, fuel or lumber.

It is unlawful for a person to (a) wilfully and maliciously set fire to or burn or cause to be burned, or (b) aid, counsel, or procure the burning of any:

(1) barracks, cock, crib, rick or stack of hay, corn, wheat, oats, barley, or other grain or vegetable product of any kind;

(2) field of standing hay or grain of any kind;

(3) pile of coal, wood, or other fuel;

(4) pile of planks, boards, posts, rails, or other lumber.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than three years.

HISTORY: 1962 Code Section 16-314; 1952 Code Section 16-314; 1942 Code Section 1134; 1932 Code Section 1134; 1928 (35) 11993 Act No. 184, Section 91; 1997 Act No. 113, Section 2.



SECTION 16-11-150. Burning lands of another without consent.

It shall be unlawful for any person without prior written consent of the landowner or his agent to intentionally set fire to lands of another, or to intentionally cause or allow fire to spread to lands of another, whereby any woods, fields, fences or marshes of any other person are burned. Any person violating the provisions of this section shall, upon conviction, be punished as follows: (a) For the first offense, by a fine of not more than one thousand dollars, or imprisonment for not more than one year, or both, (b) for a second or subsequent offense, by a fine of not more than five thousand dollars or imprisonment for not more than five years.

HISTORY: 1962 Code Section 16-315; 1967 (55) 265.



SECTION 16-11-160. Carrying fire on lands of another without permit.

It shall be unlawful for any person to carry a lighted torch, chunk or coals of fire in or under any mill or wooden building or over and across any of the enclosed or unenclosed lands of another person at any time without the special permit of the owner of such lands, mill or wooden building, whether any damage result therefrom or not. Any person violating the provisions of this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be subject to imprisonment in the county jail for a term not to exceed thirty days or to a fine not to exceed one hundred dollars.

HISTORY: 1962 Code Section 16-316; 1952 Code Section 16-316; 1942 Code Section 1181; 1932 Code Section 1181; Cr. C. '22 Section 71; Cr. C. '12 Section 216; Cr. C. '02 Section 161; R. S. 158; 1891 (20) 1045.



SECTION 16-11-170. Wilfully burning lands of another.

It is unlawful for a person to wilfully and maliciously set fire to or burn any grass, brush, or other combustible matter, causing any woods, fields, fences, or marshes of another person to be set on fire or cause the burning or fire to spread to or to be transmitted to the lands of another, or to aid or assist in such conduct.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years. A person convicted under this section is liable to any person who may have sustained damage.

HISTORY: 1962 Code Section 16-317; 1952 Code Section 16-317; 1942 Code Section 1208; 1932 Code Section 1208; Cr. C. '22 Section 96; Cr. C. '12 Section 215; Cr. C. '02 Section 160; G. S. 2497; R. S. 157; 1787 (5) 125; 1857 (12) 617; 1891 (20) 1195; 1919 (31) 59; 1940 (41) 1820; 1956 (49) 1609; 1960 (51) 1602; 1993 Act No. 184, Section 27.



SECTION 16-11-180. Negligently allowing fire to spread to lands or property of another.

Any person who carelessly or negligently sets fire to or burns any grass, brush, leaves, or other combustible matter on any lands so as to cause or allow fire to spread or to be transmitted to the lands or property of another, or to burn or injure the lands or property of another, or who causes the burning to be done or who aids or assists in the burning, is guilty of a misdemeanor and, upon conviction, must be imprisoned for not less than five days nor more than thirty days or be fined not less than twenty-five dollars nor more than two hundred dollars. For a second or subsequent offense the sentence must be imprisonment for not less than thirty days nor more than one year, or a fine of not less than one hundred dollars nor more than five hundred dollars, or both, in the discretion of the court.

HISTORY: 1962 Code Section 16-318; 1952 Code Section 16-318; 1942 Code Section 1208-1; 1940 (41) 1820; 1958 (50) 1596; 1987 Act No. 113 Section 1.



SECTION 16-11-190. Attempts to burn.

It is unlawful for a person to wilfully and maliciously attempt to set fire to, burn, or aid, counsel, or procure the burning of any of the buildings or property mentioned in Sections 16-11-110 to 16-11-140 or commit an act in furtherance of burning these buildings.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than ten thousand dollars.

HISTORY: 1962 Code Sections 16-319; 1952 Code Section 16-319; 1942 Code Section 1136; 1932 Code Section 1136; 1928 (35) 1226; 1982 Act No. 449, Section 2; 1993 Act No. 184, Section 169.



SECTION 16-11-200. Placing or distributing combustible materials and the like in buildings and property as constituting attempt.

The placing or distributing of any inflammable, explosive or combustible materials or substance or any device in any building or property mentioned in Sections 16-11-110 to 16-11-140 in an arrangement or preparation with intent eventually wilfully and maliciously to set fire to or burn the same or to procure the setting fire to or burning of the same shall for the purposes of Section 16-11-190 constitute an attempt to burn such building or property.

HISTORY: 1962 Code Section 16-320; 1952 Code Section 16-320; 1942 Code Section 1137; 1932 Code Section 1137; 1928 (35) 1226.



SECTION 16-11-310. Definitions.

For purposes of Sections 16-11-311 through 16-11-313:

(1) "Building" means any structure, vehicle, watercraft, or aircraft:

(a) Where any person lodges or lives; or

(b) Where people assemble for purposes of business, government, education, religion, entertainment, public transportation, or public use or where goods are stored. Where a building consists of two or more units separately occupied or secured, each unit is deemed both a separate building in itself and a part of the main building.

(2) "Dwelling" means its definition found in Section 16-11-10 and also means the living quarters of a building which is used or normally used for sleeping, living, or lodging by a person.

(3) "Enters a building without consent" means:

(a) To enter a building without the consent of the person in lawful possession; or

(b) To enter a building by using deception, artifice, trick, or misrepresentation to gain consent to enter from the person in lawful possession.

HISTORY: 1962 Code Section 16-331; 1952 Code Section 16-331; 1942 Code Section 1138; 1932 Code Section 1138; Cr. C. '22 Section 32; Cr. C. '12 Section 177; Cr. C. '02 Section 144; G. S. 2481; R. S. 141; 1883 (18) 290; 1985 Act No. 159, Section 1.



SECTION 16-11-311. Burglary; first degree.

(A) A person is guilty of burglary in the first degree if the person enters a dwelling without consent and with intent to commit a crime in the dwelling, and either:

(1) when, in effecting entry or while in the dwelling or in immediate flight, he or another participant in the crime:

(a) is armed with a deadly weapon or explosive; or

(b) causes physical injury to a person who is not a participant in the crime; or

(c) uses or threatens the use of a dangerous instrument; or

(d) displays what is or appears to be a knife, pistol, revolver, rifle, shotgun, machine gun, or other firearm; or

(2) the burglary is committed by a person with a prior record of two or more convictions for burglary or housebreaking or a combination of both; or

(3) the entering or remaining occurs in the nighttime.

(B) Burglary in the first degree is a felony punishable by life imprisonment. For purposes of this section, "life" means until death. The court, in its discretion, may sentence the defendant to a term of not less than fifteen years.

HISTORY: 1985 Act No. 159, Section 2; 1995 Act No. 83, Section 17.



SECTION 16-11-312. Burglary; second degree.

(A) A person is guilty of burglary in the second degree if the person enters a dwelling without consent and with intent to commit a crime therein.

(B) A person is guilty of burglary in the second degree if the person enters a building without consent and with intent to commit a crime therein, and either:

(1) When, in effecting entry or while in the building or in immediate flight therefrom, he or another participant in the crime:

(a) Is armed with a deadly weapon or explosive; or

(b) Causes physical injury to any person who is not a participant in the crime; or

(c) Uses or threatens the use of a dangerous instrument; or

(d) Displays what is or appears to be a knife, pistol, revolver, rifle, shotgun, machine gun, or other firearm; or

(2) The burglary is committed by a person with a prior record of two or more convictions for burglary or housebreaking or a combination of both; or

(3) The entering or remaining occurs in the nighttime.

(C)(1) Burglary in the second degree pursuant to subsection (A) is a felony punishable by imprisonment for not more than ten years.

(2) Burglary in the second degree pursuant to subsection (B) is a felony punishable by imprisonment for not more than fifteen years, provided, that no person convicted of burglary in the second degree pursuant to subsection (B) shall be eligible for parole except upon service of not less than one-third of the term of the sentence.

HISTORY: 1985 Act No. 159, Section 2; 2010 Act No. 273, Section 11, eff June 2, 2010.



SECTION 16-11-313. Burglary; third degree.

(A) A person is guilty of burglary in the third degree if the person enters a building without consent and with intent to commit a crime therein.

(B) Burglary in the third degree is a felony punishable by imprisonment for not more than five years for conviction on a first offense and for not more than ten years for conviction of a second offense according to the discretion of the Court.

HISTORY: 1985 Act No. 159, Section 2.



SECTION 16-11-325. Common law robbery classified as felony; penalty.

The common law offense of robbery is a felony. Upon conviction, a person must be imprisoned not more than fifteen years.

HISTORY: 1993 Act No. 184, Section 9, eff January 1, 1994.



SECTION 16-11-330. Robbery and attempted robbery while armed with deadly weapon.

(A) A person who commits robbery while armed with a pistol, dirk, slingshot, metal knuckles, razor, or other deadly weapon, or while alleging, either by action or words, he was armed while using a representation of a deadly weapon or any object which a person present during the commission of the robbery reasonably believed to be a deadly weapon, is guilty of a felony and, upon conviction, must be imprisoned for a mandatory minimum term of not less than ten years or more than thirty years, no part of which may be suspended or probation granted. A person convicted under this subsection is not eligible for parole until the person has served at least seven years of the sentence.

(B) A person who commits attempted robbery while armed with a pistol, dirk, slingshot, metal knuckles, razor, or other deadly weapon, or while alleging, either by action or words, he was armed while using a representation of a deadly weapon or any object which a person present during the commission of the robbery reasonably believed to be a deadly weapon, is guilty of a felony and, upon conviction, must be imprisoned not more than twenty years.

HISTORY: 1962 Code Section 16-333; 1952 Code Section 16-333; 1942 Code Section 1140-1; 1941 (42) 86; 1966 (54) 2102; 1975 (59) 743; 1993 Act No. 184, Section 170,; 1995 Act No. 7, Part I Section 4; 1996 Act No. 362, Section 1; 1996 Act No. 441, Section 1.



SECTION 16-11-340. Required placards in retail establishments as to consequences of conviction of armed robbery.

The South Carolina Department of Revenue, with funds already appropriated to the department, shall print and distribute to each business establishment in this State, to which has been issued a retail sales tax license, a cardboard placard not less than eight inches by eleven inches which shall bear the following inscription in letters not less than three-fourths inch high:

"BY ACT OF THE SOUTH CAROLINA GENERAL ASSEMBLY ANY PERSON CONVICTED OF ARMED ROBBERY SHALL SERVE A SENTENCE OF NO LESS THAN SEVEN YEARS AT HARD LABOR WITHOUT PAROLE."

Such placard shall be prominently displayed in all retail establishments to which they are issued.

HISTORY: 1975 (59) 743; 1993 Act No.181, Section 273.



SECTION 16-11-345. Cardboard placards.

The cardboard placard described in Section 16-11-340 also shall be provided to operators of motor vehicles being used for the transportation of passengers for hire by the Department of Revenue. The size of the placard for this purpose shall be approximately two and one-half inches by five and one-half inches with appropriately sized letters. The placard shall be prominently displayed in the operator's vehicle.

HISTORY: 1994 Act No. 444, Section 2.



SECTION 16-11-350. Train robbery by stopping train.

Any person or persons who (a) may stop, cause to be stopped, impede or cause to be impeded any locomotive engine or any car on any railroad in this State by force or threats or by intimidation of those in charge thereof or otherwise for the purpose of taking therefrom or causing to be delivered up to such persons or person anything of value to be appropriated to his or their own use or (b) may conspire together so to do shall be guilty of train robbery and, on conviction thereof, shall be punished by confinement in the Penitentiary not less than two years nor more than twenty years.

HISTORY: 1962 Code Section 16-334; 1952 Code Section 16-334; 1942 Code Section 1151; 1932 Code Section 1151; Cr. C. '22 Section 45; Cr. C. '12 Section 192; 1902 (23) 1095.



SECTION 16-11-360. Robbery after entry upon train.

Any and all persons who may hereafter enter upon any locomotive engine or car on any railroad in this State and by threats, the exhibition of deadly weapons or the discharge of any pistol or gun on or near any such engine or car induce or compel any person on such engine or car to submit and deliver up or allow to be taken therefrom or from him or them anything of value shall be guilty of train robbery and, on conviction thereof, shall be punished by imprisonment in the Penitentiary not less than ten years nor more than twenty years.

HISTORY: 1962 Code Section 16-335; 1952 Code Section 16-335; 1942 Code Section 1152; 1932 Code Section 1152; Cr. C. '22 Section 46; Cr. C. '12 Section 193; 1902 (23) 1095.



SECTION 16-11-370. Robbery of operators of motor vehicles for hire.

A person who, while armed with a pistol, dirk, slingshot, metal knuckles, razor, or other deadly weapon, robs or attempts the robbery of a person engaged in the performance of his duties as an operator of a motor vehicle being used for the transportation of passengers for hire is guilty of a felony and, upon conviction, must be sentenced as provided by Section 16-11-330.

HISTORY: 1962 Code Section 16-335.1; 1962 (52) 2180; 1994 Act No. 444, Section 1.



SECTION 16-11-380. Entering bank, depository or building and loan association with intent to steal; theft or solicitation of person using automated teller machine.

(A) It is unlawful for a person to enter a building or part of a building occupied as a bank, depository, or building and loan association with intent to steal money, securities for money, or property, either by force, intimidation, or threats.

(B) It is unlawful for a person to steal money, securities for money, or property, either by force, intimidation, or threats, from a person who is using or who has just finished using a bank night depository, an automated teller machine (ATM), or another automated banking device, as defined in Section 16-14-10, or in the vicinity of a bank depository, an ATM, or another automated banking device.

(C) It is unlawful for a person to beg, panhandle, or solicit money from, or otherwise harass, a person using, who has just finished using, or who is in the vicinity of a bank night depository, an ATM, or another automated banking device.

(D) A person who violates the provisions of:

(1) subsection (A) is guilty of a felony and, upon conviction, must be imprisoned not more than thirty years;

(2) subsection (B) is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than twenty years, or both; and

(3) subsection (C) is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than thirty days, or both.

(E) A separate location code, premise code, or designation for a bank night depository, an ATM, or other automated banking device offense must be added to the South Carolina Incident Based Reporting System. Law enforcement personnel are required to use this location code, premise code, or designation when completing incident reports for all criminal activity occurring at or in the vicinity of a bank night depository, an ATM, or another automated banking device in accordance with the provisions of this section.

(F) To the extent that this section applies to bank night depositories, ATMs, and other automated banking devices, it applies only to these devices which are not located in a building or structure and those to which banking customers have access when they are outside a building or structure. A building or structure does not include an enclosure erected solely for the purpose of containing an otherwise outdoor or detached ATM or automated banking device. However, the provisions of this section do apply to drive-through banking terminals.

(G) As used in this section, "vicinity" means within the sight of a reasonable person.

HISTORY: 1962 Code Section 16-336; 1952 Code Section 16-336; 1942 Code Section 1141; 1932 Code Section 1141; Cr. C. '22 Section 35; Cr. C. '12 Section 180; 1908 (25) 1112; 1956 (49) 1743; 1993 Act No. 184, Section 171; 2007 Act No. 72, Section 2, eff June 13, 2007.



SECTION 16-11-390. Safecracking.

It is unlawful for a person to use explosives, tools, or any other implement in or about a safe used for keeping money or other valuables with intent to commit larceny or any other crime.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than thirty years.

HISTORY: 1962 Code Section 16-337; 1952 Code Section 16-337; 1942 Code Section 1150; 1932 Code Section 1150; Cr. C. '22 Section 44; Cr. C. '12 Section 191; 1904 (14) 396; 1907 (25) 580; 1955 (49) 65; 1993 Act No. 184, Section 172.



SECTION 16-11-410. Citation of article.

This article may be cited as the "Protection of Persons and Property Act".

HISTORY: 2006 Act No. 379, Section 1, eff June 9, 2006.



SECTION 16-11-420. Intent and findings of General Assembly.

(A) It is the intent of the General Assembly to codify the common law Castle Doctrine which recognizes that a person's home is his castle and to extend the doctrine to include an occupied vehicle and the person's place of business.

(B) The General Assembly finds that it is proper for law-abiding citizens to protect themselves, their families, and others from intruders and attackers without fear of prosecution or civil action for acting in defense of themselves and others.

(C) The General Assembly finds that Section 20, Article I of the South Carolina Constitution guarantees the right of the people to bear arms, and this right shall not be infringed.

(D) The General Assembly finds that persons residing in or visiting this State have a right to expect to remain unmolested and safe within their homes, businesses, and vehicles.

(E) The General Assembly finds that no person or victim of crime should be required to surrender his personal safety to a criminal, nor should a person or victim be required to needlessly retreat in the face of intrusion or attack.

HISTORY: 2006 Act No. 379, Section 1, eff June 9, 2006.



SECTION 16-11-430. Definitions.

As used in this article, the term:

(1) "Dwelling" means a building or conveyance of any kind, including an attached porch, whether the building or conveyance is temporary or permanent, mobile or immobile, which has a roof over it, including a tent, and is designed to be occupied by people lodging there at night.

(2) "Great bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of a bodily member or organ.

(3) "Residence" means a dwelling in which a person resides either temporarily or permanently or is visiting as an invited guest.

(4) "Vehicle" means a conveyance of any kind, whether or not motorized, which is designed to transport people or property.

HISTORY: 2006 Act No. 379, Section 1, eff June 9, 2006.



SECTION 16-11-440. Presumption of reasonable fear of imminent peril when using deadly force against another unlawfully entering residence, occupied vehicle or place of business.

(A) A person is presumed to have a reasonable fear of imminent peril of death or great bodily injury to himself or another person when using deadly force that is intended or likely to cause death or great bodily injury to another person if the person:

(1) against whom the deadly force is used is in the process of unlawfully and forcefully entering, or has unlawfully and forcibly entered a dwelling, residence, or occupied vehicle, or if he removes or is attempting to remove another person against his will from the dwelling, residence, or occupied vehicle; and

(2) who uses deadly force knows or has reason to believe that an unlawful and forcible entry or unlawful and forcible act is occurring or has occurred.

(B) The presumption provided in subsection (A) does not apply if the person:

(1) against whom the deadly force is used has the right to be in or is a lawful resident of the dwelling, residence, or occupied vehicle including, but not limited to, an owner, lessee, or titleholder; or

(2) sought to be removed is a child or grandchild, or is otherwise in the lawful custody or under the lawful guardianship, of the person against whom the deadly force is used; or

(3) who uses deadly force is engaged in an unlawful activity or is using the dwelling, residence, or occupied vehicle to further an unlawful activity; or

(4) against whom the deadly force is used is a law enforcement officer who enters or attempts to enter a dwelling, residence, or occupied vehicle in the performance of his official duties, and he identifies himself in accordance with applicable law or the person using force knows or reasonably should have known that the person entering or attempting to enter is a law enforcement officer.

(C) A person who is not engaged in an unlawful activity and who is attacked in another place where he has a right to be, including, but not limited to, his place of business, has no duty to retreat and has the right to stand his ground and meet force with force, including deadly force, if he reasonably believes it is necessary to prevent death or great bodily injury to himself or another person or to prevent the commission of a violent crime as defined in Section 16-1-60.

(D) A person who unlawfully and by force enters or attempts to enter a person's dwelling, residence, or occupied vehicle is presumed to be doing so with the intent to commit an unlawful act involving force or a violent crime as defined in Section 16-1-60.

(E) A person who by force enters or attempts to enter a dwelling, residence, or occupied vehicle in violation of an order of protection, restraining order, or condition of bond is presumed to be doing so with the intent to commit an unlawful act regardless of whether the person is a resident of the dwelling, residence, or occupied vehicle including, but not limited to, an owner, lessee, or titleholder.

HISTORY: 2006 Act No. 379, Section 1, eff June 9, 2006.



SECTION 16-11-450. Immunity from criminal prosecution and civil actions; law enforcement officer exception; costs.

(A) A person who uses deadly force as permitted by the provisions of this article or another applicable provision of law is justified in using deadly force and is immune from criminal prosecution and civil action for the use of deadly force, unless the person against whom deadly force was used is a law enforcement officer acting in the performance of his official duties and he identifies himself in accordance with applicable law or the person using deadly force knows or reasonably should have known that the person is a law enforcement officer.

(B) A law enforcement agency may use standard procedures for investigating the use of deadly force as described in subsection (A), but the agency may not arrest the person for using deadly force unless probable cause exists that the deadly force used was unlawful.

(C) The court shall award reasonable attorneys' fees, court costs, compensation for loss of income, and all expenses incurred by the defendant in defense of a civil action brought by a plaintiff if the court finds that the defendant is immune from prosecution as provided in subsection (A).

HISTORY: 2006 Act No. 379, Section 1, eff June 9, 2006.



SECTION 16-11-510. Malicious injury to animals and other personal property.

(A) It is unlawful for a person to wilfully and maliciously cut, shoot, maim, wound, or otherwise injure or destroy any horse, mule, cattle, hog, sheep, goat, or any other kind, class, article, or description of personal property, or the goods and chattels of another.

(B) A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the injury to the property or the property loss is worth ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both, if the injury to the property or the property loss is worth more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the injury to the property or the property loss is worth two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned, not more than thirty days, or both.

HISTORY: 1962 Code Section 16-381; 1952 Code Section 16-381; 1942 Code Section 1183; 1932 Code Section 1183; Cr. C. '22 Section 73; Cr. C. '12 Section 222; Cr. C. '02 Section 170; G. S. 2500; R. S. 165; 1712 (2) 478, 521; 1857 (12) 605; 1861 (12) 903; 1892 (21) 115; 1894 (21) 824; 1964 (53) 1724; 1981 Act No. 76, Section 1; 1993 Act No. 171, Section 3; 1993 Act No. 184, Section 104; 1998 Act No. 272, Section 1; 2010 Act No. 273, Section 16.A, eff June 2, 2010.



SECTION 16-11-520. Malicious injury to tree, house, outside fence, or fixture; trespass upon real property.

(A) It is unlawful for a person to wilfully and maliciously cut, mutilate, deface, or otherwise injure a tree, house, outside fence, or fixture of another or commit any other trespass upon real property of another.

(B) A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the injury to the property or the property loss is worth ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both, if the injury to the property or the property loss is worth more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the injury to the property or the property loss is worth two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days, or both.

HISTORY: 1962 Code Section 16-382; 1952 Code Section 16-382; 1942 Code Section 1184; 1932 Code Section 1184; Cr. C. '22 Section 74; Cr. C. '12 Section 223; Cr. C. '02 Section 171; G. S. 2501; R. S. 166; 1857 (12) 605; 1892 (21) 93; 1893 (21) 411; 1894 (21) 824; 1935 (39) 262; 1964 (53) 1724; 1981 Act No. 76, Section 2; 1993 Act No. 171, Section 4; 1993 Act No. 184, Section 105; 1998 Act No. 272, Section 2; 2010 Act No. 273, Section 16.B, eff June 2, 2010.



SECTION 16-11-523. Obtaining nonferrous metals unlawfully; disruption of communication or electrical service.

(A) For purposes of this section, "nonferrous metals" means metals not containing significant quantities of iron or steel, including, but not limited to, copper wire, copper clad steel wire, copper pipe, copper bars, copper sheeting, aluminum other than aluminum cans, a product that is a mixture of aluminum and copper, catalytic converters, lead-acid batteries, steel propane gas tanks, and stainless steel beer kegs or containers.

(B) It is unlawful for a person to wilfully and maliciously cut, mutilate, deface, or otherwise injure any personal or real property, including any fixtures or improvements, for the purpose of obtaining nonferrous metals in any amount.

(C) A person who violates a provision of this section is guilty of a:

(1) misdemeanor, and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both, if the direct injury to the property, the amount of loss in value to the property, the amount of repairs necessary to return the property to its condition before the act, or the property loss, including fixtures or improvements, is less than five thousand dollars; or

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the direct injury to the property, the amount of loss in value to the property, the amount of repairs necessary to return the property to its condition before the act, or the property loss, including fixtures or improvements, is five thousand dollars or more.

(D)(1) A person who violates the provisions of this section and the violation results in great bodily injury to another person is guilty of a felony and, upon conviction, must be imprisoned not more than fifteen years. For purposes of this subsection, "great bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

(2) A person who violates the provisions of this section and the violation results in the death of another person is guilty of a felony and, upon conviction, must be imprisoned not more than thirty years.

(E) A person who violates the provisions of this section and the violation results in disruption of communication or electrical service to critical infrastructure or more than ten customers of the communication or electrical service is guilty of a misdemeanor, and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

(F) If a person is convicted of violating the provisions of this section and the person has been issued a permit pursuant to Section 16-17-680, the permit must be revoked.

(G)(1) A public or private owner of personal or real property is not civilly liable to a person who is injured during the theft or attempted theft, by the person or a third party, of nonferrous metals in any amount.

(2) A public or private owner of personal or real property is not civilly liable for a person's injuries caused by a dangerous condition created as a result of the theft or attempted theft of nonferrous metals in any amount, of the owner when the owner of personal or real property did not know and could not have reasonably known of the dangerous condition.

(3) This subsection does not create or impose a duty of care upon a owner of personal or real property that would not otherwise exist under common law.

HISTORY: 2008 Act No. 260, Section 2, eff June 4, 2008; 2009 Act No. 26, Section 1, eff June 2, 2009; 2010 Act No. 273, Section 16.C, eff June 2, 2010; 2011 Act No. 68, Section 1, eff August 17, 2011; 2012 Act No. 242, Section 1, eff December 15, 2012.



SECTION 16-11-525. Commissioners deemed owners of Housing Authority property for certain purposes; exemption from liability.

For the sole purpose of determining whether or not any public housing authority property has been maliciously injured as the offense of malicious mischief is defined in Section 16-11-520, and as to whether or not there has been a trespass upon the property as this offense is defined under Section 16-11-600, in all prosecutions under these penal statutes and other statutes of a like nature, the members of the board of commissioners of each state, county, or municipal housing authority in this State, in their official capacity, are deemed to be the owners and possessors of all property of each particular housing authority under their jurisdiction. Nothing in this section may be construed to create personal liability for a commissioner for loss, injury, or damage to the person or property of any other person or entity who suffers injury while on or adjacent to housing authority property as a tenant, an invitee, or a trespasser.

HISTORY: 1994 Act No. 419, Section 1.



SECTION 16-11-530. Malicious injury to real property; school trustees deemed owners of school property.

For the purpose of determining whether or not any school property has been maliciously injured as the offense of malicious mischief is defined in Section 16-11-520 and as to whether or not there has been a trespass upon such property as this offense is defined in Section 16-11-600 and for all prosecutions under these penal statutes and other statutes of a like nature, the trustees of the respective school districts in this State in their official capacity shall be deemed to be the owners and possessors of all school property.

HISTORY: 1962 Code Section 16-383; 1952 Code Section 16-383; 1942 Code Section 1184; 1932 Code Section 1184; Cr. C. '22 Section 74; Cr. C. '12 Section 223; Cr. C. '02 Section 171; G. S. 2501; R. S. 166; 1857 (12) 605; 1892 (21) 93; 1893 (21) 411; 1894 (21) 824; 1935 (39) 262.



SECTION 16-11-535. Malicious injury to place of worship.

Whoever shall wilfully, unlawfully, and maliciously vandalize, deface, damage, or destroy or attempt to vandalize, deface, damage, or destroy any place, structure, or building of worship or aid, agree with, employ, or conspire with any person to do or cause to be done any of the acts mentioned above is guilty of a felony and, upon conviction, must be imprisoned not less than six months nor more than ten years or fined not more than ten thousand dollars, or both.

HISTORY: 1986 Act No. 485; 1996 Act No. 356, Section 2.



SECTION 16-11-560. Burning or cutting untenanted or unfinished buildings.

It is unlawful for a person to maliciously, unlawfully, and wilfully burn or cause to be burned, cut or cause to be cut, or destroyed any untenanted or unfinished house or building or any frame of timber of another person made and prepared for or towards the making of a house, so that the house is not suitable for the purposes for which it was prepared.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 16-384; 1952 Code Section 16-384; 1942 Code Section 1182; 1932 Code Section 1182; Cr. C. '22 Section 72; Cr. C. '12 Section 217; Cr. C. '02 Section 162; G. S. 2845; R. S. 159; 1712 (2) 478; 1887 (19) 794; 1911 (27) 129; 1993 Act No. 184, Section 173.



SECTION 16-11-570. Injury or destruction of buildings or crops by tenant.

It is unlawful for a tenant to wilfully and maliciously cut, deface, mutilate, burn, destroy, or otherwise injure a dwelling house, outhouse, erection, building, or crops in his possession.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 16-385; 1952 Code Section 16-385; 1942 Code Section 1182; 1932 Code Section 1182; Cr. C. '22 Section 72; Cr. C. '12 Section 217; Cr. C. '02 Section 162; G. S. 2845; R. S. 159; 1712 (2) 478; 1887 (19) 794; 1911 (27) 129; 1993 Act No. 184, Section 174.



SECTION 16-11-580. Cutting, removing, or transporting forest products without consent of landowner; fraudulently acquiring forest products; penalties.

(A) It is unlawful for a person to knowingly and wilfully:

(1) cut, destroy, or remove forest products without the consent of the landowner;

(2) aid, hire, or counsel another person to cut, destroy, or remove forest products without the consent of the landowner;

(3) obtain or acquire forest products under false pretenses or with fraudulent intent; or

(4) transport forest products if the person knows that the forest products have been cut, removed, obtained, or acquired from the property of a landowner in violation of the provisions of this subsection.

(B) If the value of the forest products is one thousand dollars or less, a person who violates the provisions of subsection (A) is guilty of a misdemeanor and, upon conviction:

(1) for a first offense, must be fined not more than fifteen hundred dollars or imprisoned for not more than thirty days, or both; and

(2) for a second or subsequent offense, must be fined not less than two thousand dollars and not more than five thousand dollars or imprisoned for not more than sixty days, or both.

(C) If the value of the forest products is more than one thousand dollars but less than five thousand dollars, a person who violates the provisions of subsection (A):

(1) for a first offense, is guilty of a misdemeanor and, upon conviction, must be fined not less than five thousand dollars and not more than ten thousand dollars or imprisoned for not more than five years, or both; and

(2) for a second or subsequent offense, is guilty of a felony and, upon conviction, must be fined not less than ten thousand dollars and not more than twenty thousand dollars or imprisoned for not more than ten years.

(D) If the value of the forest products is five thousand dollars or more, a person who violates the provisions of subsection (A):

(1) for a first offense, is guilty of a misdemeanor and, upon conviction, must be fined not less than ten thousand dollars and not more than twenty thousand dollars or imprisoned for not more than ten years, or both; and

(2) for a second or subsequent offense, is guilty of a felony and, upon conviction, must be fined not less than ten thousand dollars and not more than twenty thousand dollars or imprisoned for not more than ten years.

(E) As used in this section, "forest products" include, but are not limited to, timber, trees, logs, lumber, or pine straw or any other products in the forest, whether merchantable or nonmerchantable, and which are located on any land in this State, whether publicly or privately owned.

HISTORY: 1962 Code Section 16-385.1; 1960 (51) 1706; 1963 (53) 37; 2004 Act No. 273, Section 1, eff July 16, 2004 and applicable to offenses committed on or after that date; 2012 Act No. 225, Section 1, eff July 1, 2012.



SECTION 16-11-590. Destruction of sea oat or Venus's flytrap plants.

It shall be unlawful for any person to cut, collect, break or otherwise destroy sea oat plants, Venus's-flytrap plants or any part on public property or on private property without the owner's consent. Any person violating the provisions of this section shall be guilty of a misdemeanor and upon conviction shall be fined not more than two hundred dollars or imprisoned not more than thirty days nor less than five days. Each violation shall constitute a separate offense.

HISTORY: 1962 Code Section 16-385.2; 1961 (52) 427; 1980 Act No. 417.



SECTION 16-11-600. Entry on another's pasture or other lands after notice; posting notice.

Every entry upon the lands of another where any horse, mule, cow, hog or any other livestock is pastured, or any other lands of another, after notice from the owner or tenant prohibiting such entry, shall be a misdemeanor and be punished by a fine not to exceed one hundred dollars, or by imprisonment with hard labor on the public works of the county for not exceeding thirty days. When any owner or tenant of any lands shall post a notice in four conspicuous places on the borders of such land prohibiting entry thereon, a proof of the posting shall be deemed and taken as notice conclusive against the person making entry, as aforesaid, for the purpose of trespassing.

HISTORY: 1962 Code Section 16-386; 1952 Code Section 16-386; 1942 Code Section 1190; 1932 Code Section 1190; Cr. C. '22 Section 81; Cr. C. '12 Section 241; Cr. C. '02 Section 186; G. S. 2507; R. S. 176; 1866 (13) 406; 1883 (18) 43; 1898 (22) 811; 1954 (48) 1705.



SECTION 16-11-610. Entry on another's lands for various purposes without permission.

Any person entering upon the lands of another for the purpose of hunting, fishing, trapping, netting; for gathering fruit, wild flowers, cultivated flowers, shrubbery, straw, turf, vegetables or herbs; or for cutting timber on such land, without the consent of the owner or manager, shall be deemed guilty of a misdemeanor and upon conviction shall, for a first offense, be fined not more than two hundred dollars or imprisoned for not more than thirty days, for a second offense, be fined not less than one hundred dollars nor more than two hundred dollars or imprisoned for not more than thirty days and, for a third or subsequent offense, be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned for not more than six months or both. A first or second offense prosecution resulting in a conviction shall be reported by the magistrate or city recorder hearing the case to the communications and records division of the South Carolina Law Enforcement Division which shall keep a record of such conviction so that any law enforcement agency may inquire into whether or not a defendant has a prior record. Only those offenses which occurred within a period of ten years, including and immediately preceding the date of the last offense, shall constitute prior offenses within the meaning of this section.

HISTORY: 1962 Code Section 16-387; 1952 Code Section 16-387; 1942 Code Section 1191; 1932 Code Section 1191; Cr. C. '22 Section 82; Cr. C. '12 Section 242; 1905 (24) 906; 1927 (35) 377; 1979 Act No. 62 Section 1.



SECTION 16-11-615. Payment of treble damages; discharge from further penalty.

In all criminal prosecutions for violation of the provisions of Sections 16-11-520, 16-11-580, and 16-11-610, relating to cutting or destroying timber, the defendant may plead the payment of not to exceed exactly three times the fair market value of the timber as determined by a registered forester and upon the plea being legally established and the payment of all costs accrued at the time of the plea he must be discharged from further penalty. If it is necessary to institute civil action to recover the fair market value of the timber, the State, in case of state lands, and the owner, in case of private lands, shall receive damages of not to exceed exactly three times the fair market value of the timber established by a registered forester if judgment is in favor of the State or the owner.

HISTORY: 1985 Act No. 33.



SECTION 16-11-617. Entry on another's land for purpose of cultivating marijuana.

It is unlawful for a person to enter on the land of another for the purpose of cultivating or attempting to cultivate marijuana. The provisions of this section are cumulative to other provisions of law. To constitute a violation of this section, a minimum of twenty-five marijuana plants must be cultivated. A person violating the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than five years and fined not more than five thousand dollars.

HISTORY: 1986 Act No. 486; 1993 Act No. 184, Section 28.



SECTION 16-11-620. Entering premises after warning or refusing to leave on request; jurisdiction and enforcement.

Any person who, without legal cause or good excuse, enters into the dwelling house, place of business, or on the premises of another person after having been warned not to do so or any person who, having entered into the dwelling house, place of business, or on the premises of another person without having been warned fails and refuses, without good cause or good excuse, to leave immediately upon being ordered or requested to do so by the person in possession or his agent or representative shall, on conviction, be fined not more than two hundred dollars or be imprisoned for not more than thirty days.

All municipal courts of this State as well as those of magistrates may try and determine criminal cases involving violations of this section occurring within the respective limits of such municipalities and magisterial districts. All peace officers of the State and its subdivisions shall enforce the provisions hereof within their respective jurisdictions.

The provisions of this section shall be construed as being in addition to, and not as superseding, any other statutes of the State relating to trespass or entry on lands of another.

HISTORY: 1962 Code Section 16-388; 1960 (51) 1729; 1981 Act No. 76, Section 3; 1996 Act No. 279, Section 1.



SECTION 16-11-630. Refusing to leave certain public premises during hours when they are regularly closed.

Any person who, during those hours of the day or night when the premises owned or occupied by a state, county or municipal agency are regularly closed to the public, shall refuse or fail, without justifiable cause, to leave those premises upon being requested to do so by a law-enforcement officer or guard, watchman or custodian responsible for the security or care of the premises, shall be deemed guilty of a misdemeanor and upon conviction, be fined not more than one hundred dollars or be imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 16-388.1; 1968 (56) 657.



SECTION 16-11-640. Unlawful entry into enclosed places.

It shall be unlawful for any person not an occupant, owner or invitee to enter any private property enclosed by walls or fences with closed gates between the hours of six P.M. and six A.M. The provisions of this section shall not apply to any justifiable emergency entry or to premises which are not posted with clearly visible signs prohibiting trespass upon the enclosed premises. The provisions of this section are supplemental to existing law relating to trespass and punishment therefor. Any person who violates the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than twenty-five dollars nor more than two hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 16-388.2; 1974 (58) 2636.



SECTION 16-11-650. Removing, destroying or leaving down fences; penalties; magistrate court jurisdiction; easement holder's rights.

(A) A person, other than the owner or a person acting under the authority of the owner, who wilfully and knowingly removes, destroys, or leaves down any portion of a fence in this State intended to enclose animals of any kind or crops or uncultivated lands or who wilfully and knowingly leaves open or removes a gate or leaves down bars or other structure intended for the same purpose is guilty of a misdemeanor and must be punished by a fine of one thousand dollars or imprisonment for thirty days, or both.

(B) The magistrates court is vested with jurisdiction to hear and dispose of these cases.

(C) Nothing in this section shall affect an easement holder's right and ability to maintain such easement and rights of way consistent with the provisions of the document granting such easement.

HISTORY: 1962 Code Section 16-389; 1952 Code Section 16-389; 1942 Code Section 1222; 1932 Code Section 1222; Cr. C. '22 Section 110; Cr. C. '12 Section 229; Cr. C. '02 Section 176; G. S. 1190; R. S. 171; 1881 (17) 593; 1903 (24) 111; 1921 (32) 200; 2009 Act No. 56, Section 1, eff upon approval (became law without the Governor's signature on June 3, 2009).



SECTION 16-11-660. Traveling outside of road on cultivated lands.

It shall be a misdemeanor for any person wilfully to walk, drive or ride or to allow his team to travel outside of the road on the cultivated lands of another, punishable as provided in Section 16-11-650; provided, that in case any person charged with this misdemeanor be brought before or reported to a magistrate he may discharge himself from any further proceedings therein by paying such fine within the above limits as the magistrate may impose.

HISTORY: 1962 Code Section 16-390; 1952 Code Section 16-390; 1942 Code Section 1224; 1932 Code Section 1224; Cr. C. '22 Section 112; Cr. C. '12 Section 232; Cr. C. '02 Section 178; G. S. 1192; R. S. 173; 1881 (17) 593.



SECTION 16-11-670. Pleading satisfaction in prosecutions under Sections 16-11-650 and 16-11-660.

In all criminal prosecutions for violation of the provisions of Sections 16-11-650 and 16-11-660 the defendant may plead, as a matter of defense, the full satisfaction of all reasonable demands of the person aggrieved by such violation, and upon such plea being legally established and upon payment of all costs accrued up to the time of such plea he shall be discharged from further penalty.

HISTORY: 1962 Code Section 16-391; 1952 Code Section 16-391; 1942 Code Section 1225; 1932 Code Section 1225; Cr. C. '22 Section 113; Cr. C. '12 Section 233; Cr. C. '02 Section 179; G. S. 1193; R. S. 173; 1881 (17) 594.



SECTION 16-11-680. Altering and removing landmarks.

If any person shall knowingly, wilfully, maliciously or fraudulently cut, fell, alter or remove any certain boundary tree or other allowed landmark, such person so offending shall be guilty of a misdemeanor and, upon conviction, shall be fined not exceeding one hundred dollars or imprisoned not exceeding thirty days.

HISTORY: 1962 Code Section 16-392; 1952 Code Section 16-392; 1942 Code Section 1166; 1932 Code Section 1166; Cr. C. '22 Section 59; Cr. C. '12 Section 197; 1902 (23) 1094.



SECTION 16-11-700. Dumping litter on private or public property prohibited; exceptions; responsibility for removal; penalties.

(A) A person, from a vehicle or otherwise, may not dump, throw, drop, deposit, discard, or otherwise dispose of litter or other solid waste, as defined by Section 44-96-40(46), upon public or private property or waters in the State including, but not limited to, a highway, park, beach, campground, forest land, recreational area, trailer park, road, street, or alley except:

(1) on property designated by the State for the disposal of litter and other solid waste and the person is authorized to use the property for that purpose; or

(2) into a litter receptacle in a manner that the litter is prevented from being carried away or deposited by the elements upon a part of the private or public property or waters.

(B) Responsibility for the removal of litter from property or receptacles is upon the person convicted pursuant to this section of littering the property or receptacles. If there is no conviction for littering, the responsibility is upon the owner of the property.

(C)(1) A person who violates the provisions of this section in an amount less than fifteen pounds in weight or twenty-seven cubic feet in volume is guilty of a misdemeanor and, upon conviction, must be fined two hundred dollars or imprisoned for not more than thirty days for a first or second conviction, or fined five hundred dollars or imprisoned for not more than thirty days for a third or subsequent conviction. In addition to the fine or term of imprisonment, the court also must impose eight hours of litter-gathering labor for a first conviction, sixteen hours of litter-gathering labor for a second conviction, and twenty-four hours of litter-gathering labor for a third or subsequent conviction, or other form of public service, under the supervision of the court, as the court may order because of physical or other incapacities.

(2) The fine for a deposit of a collection of litter or garbage in an area or facility not intended for public deposit of litter or garbage is one thousand dollars. The provisions of this item apply to a deposit of litter or garbage, as defined in Section 44-67-30(4), in an area or facility not intended for public deposit of litter or garbage. This item does not prohibit a private property owner from depositing litter or garbage as a property enhancement if the depositing does not violate applicable local or state health and safety regulations. In addition to a fine and for each offense pursuant to the provisions of this item, the court also shall impose a minimum of five hours of litter-gathering labor or other form of public service, under the supervision of the court, as the court may order because of physical or other incapacities.

(3) The court, instead of payment of the monetary fine imposed for a violation of this section, may direct the substitution of additional litter-gathering labor or other form of public service, under the supervision of the court, as it may order because of physical or other incapacities not to exceed one hour for each five dollars of fine imposed.

(4) In addition to other punishment authorized by this section, in the discretion of the court in which conviction is obtained, the person may be directed by the judge to pick up and remove from any public place or any private property, with prior permission of the legal owner of the property upon which it is established by competent evidence that the person has deposited litter, all litter deposited on the place or property by any person before the date of execution of sentence.

(D) A person who violates the provisions of this section in an amount exceeding fifteen pounds in weight or twenty-seven cubic feet in volume, but not exceeding five hundred pounds or one hundred cubic feet, is guilty of a misdemeanor and, upon conviction, must be fined not less than two hundred dollars nor more than five hundred dollars or imprisoned for not more than ninety days. In addition, the court shall require the violator to pick up litter or perform other community service commensurate with the offense committed, up to one hundred hours.

(E)(1) A person who violates the provisions of this section in an amount exceeding five hundred pounds in weight or one hundred cubic feet in volume is guilty of a misdemeanor and, upon conviction, must be fined not less than five hundred dollars nor more than one thousand dollars, or imprisoned not more than one year, or both. In addition, the court may order the violator to:

(a) remove or render harmless the litter that he dumped in violation of this subsection;

(b) repair or restore property damaged by, or pay damages for damage arising out of, his dumping of litter in violation of this subsection; or

(c) perform community public service relating to the removal of litter dumped in violation of this subsection or relating to the restoration of an area polluted by litter dumped in violation of this subsection.

(2) A court may enjoin a violation of this subsection.

(3) A motor vehicle, vessel, aircraft, container, crane, winch, or machine involved in the disposal of more than five hundred pounds in weight or more than one hundred cubic feet in volume of litter in violation of this subsection is declared contraband and is subject to seizure and summary forfeiture to the State.

(4) If a person sustains damages in connection with a violation of this subsection that gives rise to a felony against the person or his property, a court, in a civil action for those damages, shall order the wrongdoer to pay the injured party threefold the actual damages or two hundred dollars, whichever amount is greater. In addition, the court shall order the wrongdoer to pay the injured party's court costs and attorney's fees.

(5) A fine imposed pursuant to this subsection must not be suspended, in whole or in part.

(F)(1) When the penalty for a violation of this section includes litter-gathering labor in addition to a fine or imprisonment, the litter-gathering portion of the penalty is mandatory and must not be suspended; however, the court, upon the request of a person convicted of violating this section, may direct that the person pay an additional monetary penalty instead of the litter-gathering portion of the penalty that must be equal to the amount of five dollars an hour of litter-gathering labor. Probation must not be granted instead of the litter-gathering requirement, except for a person's physical or other incapacities.

(2) Funds collected pursuant to this subsection instead of the mandatory litter-gathering labor must be remitted to the county or municipality where the littering violation took place. The money collected may be used for the litter-gathering supervision.

(G) For purposes of the offenses established by this section, litter includes cigarettes and cigarette filters.

(H) A prior violation within the meaning of this section means only a violation of this section which occurred within a period of five years including and immediately preceding the date of the last violation.

(I) Magistrates and municipal courts have jurisdiction to try violations of subsections (A), (B), (C), and (D) of this section.

HISTORY: 1962 Code Section 16-396; 1952 Code Section 33-551; 1949 (46) 466; 1953 (48) 160; 1957 (50) 269; 1959 (51) 140; 1966 (54) 2290; 1967 (55) 209, 478; 1971 (57) 853; 1972 (57) 2563; 1973 (58) 205; 1978 Act No. 496 Section 7; 1987 Act No. 135 Section 1; 1988 Act No. 530, Sections 1, 3; 1991 Act No. 63, Section 2; 1992 Act No. 307, Section 1; 1993 Act No. 184, Section 92; 1994 Act No. 288, Section 1; 1994 Act No. 497, Part II, Section 36U; 1999 Act No. 100, Part II, Section 106; 2000 Act No. 387, Part II, Section 54B; 2000 Act No; 387, Part II, Section 92A; 2004 Act No. 306, Section 1, eff September 8, 2004.



SECTION 16-11-710. Acceptance of cash bond in lieu of immediate court appearance in litter control prosecutions.

When any person is charged with a violation of 16-11-700 or any county ordinance relating to litter control, any officer authorized to enforce such law or ordinance may accept a cash bond in lieu of requiring an immediate court appearance. Such bond shall not exceed the maximum fine provided for a conviction of the offense charged and may be forfeited to the court by the enforcement officer if the person charged fails to appear in court.

HISTORY: 1962 Code Section 16-396.1; 1975 (59) 317.



SECTION 16-11-720. Dumping trash in or along shoreline of Lake Greenwood; penalties.

(1) It shall be unlawful for any person to dump, leave or throw any rubbish, trash, garbage, cans, bottles, containers, paper, oil, grease or other similar substances or dead animals into the waters or along the shoreline of Lake Greenwood.

(2) Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not more than one hundred dollars or be imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 16-396.1; 1971 (57) 490.



SECTION 16-11-725. Rummaging through or stealing household garbage for purposes of committing identity theft; penalty; exception for officers of the law.

(A) It is unlawful for a person to rummage through or steal another person's household garbage or litter, as defined in Section 44-67-30(4), for the purpose of committing financial identity fraud or identity fraud or identity theft as defined in Sections 16-13-510 and 37-20-110.

(B)(1) A person that violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred fifty dollars for the first violation and one thousand dollars for each subsequent violation.

(2) A person who knowingly and wilfully violates the provisions of this section is guilty of a Class F felony and, upon conviction, must be imprisoned not more than five years and fined not more than one thousand dollars, or both.

(C) A conviction pursuant to the provisions of this section and the possession of identifying information as defined in Section 16-13-510 is prima facie evidence of financial identity fraud, identity fraud, or identity theft pursuant to Sections 16-13-510 and 37-20-110.

(D) This section does not prohibit a duly constituted officer of the law from performing his official duties in ferreting out offenders or suspected offenders against violating the laws of this State or a county or municipality for the purpose of apprehending the suspected violator. The provisions of this section must not be construed to give an officer any additional rights or powers upon private property but must be construed as preserving only his previous powers.

HISTORY: 2008 Act No. 190, Section 5, eff December 31, 2008.



SECTION 16-11-730. Malicious injury to or interference with microwave radio or television facilities; unauthorized use of such facilities.

Any person who shall (1) wilfully or maliciously break, injure or otherwise destroy or damage any of the posts, wires, towers or other materials or fixtures employed in the construction or use of any line of a television coaxial cable, or a microwave radio system or a community antenna television system or (2) wilfully or maliciously interfere with such structure so erected or (3) in any way attempt to lead from its uses or make use of the electrical signal or any portion thereof properly belonging to or in use or in readiness to be made use of for the purposes of using said electrical signal from any television coaxial cable company or microwave system or a community antenna television system or owner of such property shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one thousand dollars or by imprisonment for not more than one year, or both, in the discretion of the court.

HISTORY: 1962 Code Section 16-397; 1964 (53) 1742.



SECTION 16-11-740. Malicious injury to telegraph, telephone or electric utility system.

It is unlawful for a person, without the consent of the owner, to wilfully:

(1) destroy, damage, or in any way injure a telegraph, telephone, electric utility system, satellite dish, or cable television system, including poles, cables, wires, fixtures, antennas, amplifiers, or other apparatus, equipment, or appliances;

(2) obstruct, impede, or impair their services or transmissions or;

(3) aid, agree with, employ, or conspire with a person to do or cause to be done any of the acts mentioned in this section.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years.

HISTORY: 1962 Code Section 16-399; 1969 (56) 651; 1989 Act No. 21, Section 1; 1993 Act No. 184, Section 29.



SECTION 16-11-750. Unlawful injury or interference with electric lines.

It shall be unlawful for any person within this State, wilfully and wantonly and without the consent of the owner, (a) to take down, remove, injure, obstruct, displace or destroy any line erected or constructed for the transmission of electrical current or any poles, towers, wires, conduits, cables, insulators or support upon which wires or cables may be suspended or any part of any such line or appurtenances or apparatus connected therewith, (b) to sever any wire or cable thereof or in any manner interrupt the transmission of electrical current over and along any such line, (c) to take down, remove, injure or destroy any house, shop, building or other structure or machinery connected with or necessary to the use of any line erected or constructed for the transmission of electrical current or (d) to wantonly or wilfully cause injury to any of the property mentioned in this section by means of fire. Any person violating any of the provisions of this section shall be guilty of a misdemeanor and upon conviction thereof, shall be fined not more than five hundred dollars or imprisoned not longer than one year, or both fined and imprisoned, in the discretion of the court. But nothing herein contained shall operate to prevent any person from removing any such wires or apparatus affixed to his private property without his consent.

HISTORY: 1962 Code Section 24-453; 1952 Code Section 24-453; 1942 Code Section 1202; 1932 Code Section 1202; Cr. C. '22 Section 91; Cr. C. '12 Section 252; 1902 (23) 1102; 1904 (24) 443; 1908 (25) 1078.



SECTION 16-11-755. Operation of certain motor vehicles on utility rights of way unlawful; penalties.

(1) It shall be unlawful for any person other than the landowner or someone who specifically acts with his permission, or an employee or agent of the utility which owns the utility right-of-way concerned to operate a mini-bike, motor-bike, motorcycle, jeep, dune buggy, automobile, truck or other power driven vehicle on the land which constitutes the utility right-of-way if the utility, after obtaining permission of the landowner in writing, posts signs at conspicuous places on such right-of-way which read substantially as follows:

"NO TRESPASSING

It is unlawful to operate a mini-bike, motor-bike, motorcycle, jeep, dune buggy, automobile, or truck upon this right-of-way. Violators will be subject to a fine of two hundred dollars."

(2) The prohibition of trespass as provided for in this section does not contradict or in any manner diminish the property rights of the owner of the land subject to the easement or of the utility's rights in its easement.

(3) Any person who violates the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than two hundred dollars for each offense.

HISTORY: 1979 Act No. 86 Section 1.



SECTION 16-11-760. Parking on private property without permission; removal of vehicles; lien for towing and storage; sale of vehicles; penalty for violation.

(A) It is unlawful for a person to park a vehicle, as defined in Section 56-5-5630, on the private property of another without the owner's consent. If the property is for commercial use, the owner must post a notice in a conspicuous place on the borders of the property near each entrance prohibiting parking. Proof of the posting is considered notice conclusive against the person making entry.

(B) A vehicle found parked on private property may be towed and stored at the expense of the registered owner or lienholder, and charges for towing, storing, preserving the vehicle, and expenses incurred if the owner and lienholder are notified pursuant to Section 29-15-10 constitute a lien against the vehicle, provided that the towing company makes notification to the law enforcement agency pursuant to Section 56-5-2525.

(C) If the vehicle is not claimed by the owner, lienholder, or his agent, the vehicle must be sold pursuant to Section 29-15-10 by a magistrate in the county in which the vehicle was towed or stored.

(D) A person violating the provisions of subsection (A) is guilty of a misdemeanor and, upon conviction, must be fined not less than twenty-five dollars nor more than one hundred dollars or imprisoned for not more than thirty days. This punishment is in addition to the other remedies authorized in this section.

HISTORY: 1962 Code Section 46-807; 1958 (50) 1670; 1966 (54) 2075; 1987 Act No. 185 Section 1; 2003 Act No. 71, Section 2, eff June 25, 2003; 2004 Act No. 269, Section 10, eff July 6, 2004.



SECTION 16-11-770. Illegal graffiti vandalism; penalty; removal or restitution.

(A) As used in this section, "illegal graffiti vandalism" means an inscription, writing, drawing, marking, or design that is painted, sprayed, etched, scratched, or otherwise placed on structures, buildings, dwellings, statues, monuments, fences, vehicles, or other similar materials that are on public or private property and that are publicly viewable, without the consent of the owner, manager, or agent in charge of the property.

(B) It is unlawful for a person to engage in the offense of illegal graffiti vandalism and, upon conviction, for a:

(1) first offense, is guilty of a misdemeanor and must be fined not more than one thousand dollars or imprisoned not less than thirty days nor more than ninety days;

(2) second offense, within ten years, is guilty of a misdemeanor and must be fined not more than two thousand five hundred dollars or imprisoned not more than one year; and

(3) third or subsequent offense within ten years of a first offense, is guilty of a misdemeanor and must be fined not more than three thousand dollars or imprisoned not more than three years.

(C) In addition to the penalties provided in subsection (B), a person convicted of the offense of illegal graffiti vandalism also may be ordered by the court to remove the illegal graffiti, pay the cost of the removal of the graffiti, or make further restitution in the discretion of the court.

HISTORY: 2007 Act No. 82, Section 9, eff June 12, 2007.



SECTION 16-11-780. Prohibition on entering certain lands to discover, uncover, move, remove, or attempt to remove archaeological resource; definitions; penalty; exception.

(A) As used in this section:

(1) "Archaeological resource" means all artifacts, relics, burial objects, or material remains of past human life or activities that are at least one hundred years old and possess either archaeological or commercial value, including pieces of pottery, basketry, bottles, weapons, weapon projectiles, tools, structures or portions of structures, rock paintings, rock carving, intaglios, graves, or human skeletal materials.

(2) "Archaeological value" means the value of the data associated with the archaeological resource. This value may be appraised in terms of the costs of the retrieval of the scientific information that would have been obtainable prior to the violation. These costs may include, but need not be limited to, the cost of preparing a research design, conducting field work, carrying out laboratory analysis, and preparing reports as would be necessary to realize the information potential.

(3) "Commercial value" means the fair market value of the archaeological resource. When a violation has resulted in damage to the archaeological resource, the fair market value may be determined using the condition of the archaeological resource prior to the violation, to the extent its prior condition can be ascertained.

(4) "Cost of restoration and repair" means the sum of the costs incurred for emergency restoration or repairs to an archaeological resource, plus those costs projected to be necessary to complete restoration and repair, which may include, but need not be limited to, the costs of the following:

(a) reconstruction of the archaeological resource;

(b) stabilization of the archaeological resource;

(c) ground contour reconstruction and surface stabilization;

(d) physical barriers or other protective devices, necessitated by the disturbance of the archaeological resource, to protect it from further disturbance;

(e) examination and analysis of the archaeological resource, including recording remaining archaeological information, where necessitated by disturbance, in order to salvage remaining resources that cannot be otherwise conserved; or

(f) preparation of reports relating to any of the activities described in this section.

(5) "Posted lands" means lands where the State has complied with the notice or warning requirement which must either be posted or given to an offender pursuant to Section 16-11-600.

(B) The court may call upon the Office of the State Archaeologist to provide evidence to assist in determining, calculating, or computing archaeological value, commercial value, or the cost of restoration and repair of an archaeological resource.

(C) It is unlawful for a person to wilfully, knowingly, or maliciously enter upon the lands of another or the posted lands of the State and disturb or excavate a prehistoric or historic site for the purpose of discovering, uncovering, moving, removing, or attempting to remove an archaeological resource. Each unlawful entry and act of disturbance or excavation of a prehistoric or historic site constitutes a separate and distinct offense.

(D) For a first offense, a person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined, imprisoned, or both, pursuant to the jurisdiction of magistrates as provided in Section 22-3-550.

(E) For a second offense for violating this section on the same property as the first offense or on another posted property, a person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not less than one thousand dollars or more than three thousand dollars or imprisoned not more than three years, or both.

(F) For a third or subsequent offense for violating this section on the same property as the first offense or on another posted property, a person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years, or both.

(G) For the purposes of subsections (E) and (F) of this section, a second, third, or subsequent offense on the same property as the first offense or on another posted property must include no offense that occurs more than ten years after conviction for the first offense.

(H) All equipment and conveyances including, but not limited to, trailers, motor vehicles, and watergoing vessels that were used in connection with felony violations of this section are subject to forfeiture to the State in the same manner as equipment and conveyances are subject to forfeiture pursuant to Section 44-53-520, if the offender either owns the equipment or conveyance or is a resident of the equipment or conveyance owner's household.

(1) All equipment and conveyances subject to confiscation and forfeiture under this section may be confiscated by any law enforcement officer as provided in this section. The confiscating officer shall deliver the confiscated property immediately to the county or municipality where the offense occurred. The county or municipality shall notify the registered owner of the confiscated property by certified mail within seventy-two hours of the confiscation. Upon notice, the registered owner has ten days to request a hearing before the court. The confiscation hearing must be held within ten days from the date of receipt of the request. The confiscated property must be returned to the registered owner if the registered owner shows by a preponderance of the evidence that he did not know the confiscated property was used in the commission of the crime, that he did not give permission for the confiscated property to be used in the commission of the crime, and that the confiscated property had not been used for a previous violation of this section on the posted land where this offense occurred or other posted land.

(2) The county or municipality in possession of the confiscated property shall provide notice by certified mail of the confiscation to all lienholders of record within ten days of the confiscation.

(3) Forfeiture of property is subordinate in priority to all valid liens and encumbrances.

(4) A person whose property is subject to forfeiture under this section is entitled to a jury trial if requested.

(I) The landowner, in the case of private lands, or the State, in the case of state lands, may bring a civil action for a violation of this section to recover the greater of the archaeological resource's archaeological value or commercial value, and the cost of restoration and repair of the site where the archaeological resource was located, plus attorney's fees and court costs.

(J) Nothing contained in this section shall limit or interfere with a landowner's lawful use of his property or with the state's ability to conduct archaeological investigations or excavations on either state lands or private lands with the consent of the landowner.

(K) Nothing contained in this section shall limit or interfere with:

(1) a landowner's lawful use of his property;

(2) the lawful acts of a landowner's employee, agent, or independent contractor acting in the scope of and in the course of his employment, agreement, or contract;

(3) the lawful acts of a utility worker acting in the scope of and in the course of his employment; or

(4) the state's ability to conduct archaeological investigations or excavations on either state lands or private lands with the consent of the landowner.

HISTORY: 2010 Act No. 255, Section 1, eff June 11, 2010.



SECTION 16-11-810. Short title.

This article may be cited as the Theft of Cable Television Service Act.

HISTORY: 1984 Act No. 407.



SECTION 16-11-815. Definitions.

As used in this article, "cable television service" includes (1) services provided by or through the facilities of any cable television system or closed circuit coaxial cable communication system, and (2) any transmission service used in connection with any cable television system or similar closed circuit coaxial cable communication system.

HISTORY: 1984 Act No. 407.



SECTION 16-11-820. Use of service without authorization or payment; presumption arising from connection of device to cable or closed circuit system.

It is unlawful for any person knowingly to obtain or use cable television service without the authorization of, or payment to, the operator of the service. It is permissible to infer that the existence of any connection, wire, conductor, or other device whatsoever, between facilities of a cable television system or closed circuit coaxial cable communication system and the premises occupied by the person which makes possible the use of cable television service by any person without that use being specifically authorized by, or compensation paid to, the operator of cable television service indicates that the occupant of the premises has violated this section. If any person pays the amount charged for service provided by the operator of the cable television system, whether or not the amount billed is in conformity with the established charges for the service, the person is not guilty of any offense hereunder by reason of the use of the service.

HISTORY: 1984 Act No. 407; 1987 Act No. 95 Section 2.



SECTION 16-11-825. Unauthorized connection or use of device to cable television system.

It is unlawful for any person to make or use a connection not authorized by the operator of a cable television service, whether physical, electrical, mechanical, electronic, induction, or otherwise, or to attach any unauthorized device, or permit the attachment of any unauthorized connection or device to any cable, wire, or other component of a cable television system or service or to a television set connected into the system or service, for the purpose of permitting the reception and viewing of signals which are intended to be received and viewed only upon payment to the operator of the cable television system of the lawful charge therefor.

HISTORY: 1984 Act No. 407.



SECTION 16-11-830. Aiding or abetting another person in obtaining cable service without payment therefor.

It is unlawful for any person to assist, instruct, aid or abet, or attempt to assist, instruct, aid or abet any other person in obtaining any cable television service without payment of the lawful charge therefor.

HISTORY: 1984 Act No. 407.



SECTION 16-11-835. Sale, lease, or advertising of equipment for avoidance of cable service charge.

It is unlawful for any person, firm, or corporation to advertise, promote the sale of, sell, rent, install, or use any instrument, apparatus, equipment, or device, or plans or instructions for making or assembling the same, designed or adapted to avoid the lawful charge for any cable television service.

HISTORY: 1984 Act No. 407.



SECTION 16-11-840. Unauthorized device designed to decode or descramble cable television signal.

It is unlawful for any person, without the express authorization of a franchised or other duly licensed cable television system, knowingly and wilfully to manufacture, import into this State, distribute, sell, offer to sell, possess for sale, advertise for sale, or install any device, or any plan or kit for a device or for a printed circuit, designed in whole or in part to decode, descramble, or otherwise make intelligible any encoded, scrambled, or other nonstandard signal carried by that cable television system. For the purposes of this section, "encoded, scrambled, or other nonstandard signal" includes, but is not limited to, any type of signal not intended to produce an intelligible program or service without the aid of a decoder, descrambler, filter, trap, or similar device.

HISTORY: 1984 Act No. 407.



SECTION 16-11-845. Use, sale, or installation of converter for unauthorized reception of intelligible signals.

It is unlawful for any person (a) to use a converter or similar device for the reception of intelligible signals without the authorization of the operator of the cable television system, (b) to sell a converter or similar device to any other person with knowledge that the person intends to use it for the reception of intelligible signals without the authorization of the operator of the cable television system or, (c) to install a converter or similar device for any other person with knowledge that the person intends to use it for the reception of intelligible signals without the authorization of the operator of the cable television system. This section does not prohibit the manufacture, distribution, or sale of any television receiver in which a converter has been incorporated by the manufacturer.

HISTORY: 1984 Act No. 407.



SECTION 16-11-850. Receipt of signals from air by use of satellite dish or antenna.

Nothing in this article makes it unlawful to receive or capture signals from the air by use of a satellite dish, antenna, or otherwise.

HISTORY: 1984 Act No. 407.



SECTION 16-11-855. Penalties.

Any person who violates any section of this article is guilty of a misdemeanor and upon conviction for a first offense must be fined not more than two hundred dollars or imprisoned for not more than thirty days and for a second and subsequent offense fined not more than one thousand dollars or imprisoned for not more than one year, or both.

HISTORY: 1984 Act No. 407.



SECTION 16-11-910. Prohibitions relative to sound recordings; application of section.

(A) It is unlawful for a person to:

(1) knowingly and wilfully transfer or cause to be transferred, for commercial advantage or private financial gain, without the consent of the owner, any sounds recorded on a phonograph record, disc, wire, tape, film, or other article on which sounds are recorded, with intent to sell or cause to be sold, or to use or cause to be used for profit through public performance, the article on which such sounds are transferred;

(2) advertise, offer for sale or resale, or sell or resell, or cause the sale or resale, or rent or cause the rental of, or possess for any of these purposes any article described in item (1) with the knowledge that the sounds on it have been transferred without the consent of the owner;

(3) offer or make available for a fee, rental, or other form of compensation, directly or indirectly, any equipment or machinery with the knowledge that it will be used by another to reproduce, without the consent of the owner, a phonograph record, disc, wire, tape, film, or other article on which sounds have been transferred. The provisions of this item do not apply to reproduction in the home for private use and with no purpose of otherwise capitalizing commercially on the reproduction; or

(4) transport for commercial advantage or private financial gain within this State or cause to be transported within this State an article with the knowledge that the sounds on it have been transferred without the consent of the owner.

A person who violates this section, upon conviction, must be punished as provided for in Section 16-11-920.

(B) As used in this section:

(1) "Person" means an individual, partnership, corporation, company, association, any communications media including, but not limited to, radio or television, broadcasters or licensees, newspapers, magazines, or other publications, or media which offer facilities for the purposes stated in this chapter, or other legal entity.

(2) "Owner" means the person who owns the original fixed sounds embodied in the master phonograph record, master disc, master tape, master film, or other article used for reproducing recorded sounds on phonograph records, discs, tapes, films, or other articles on which sound is or can be recorded and from which the transferred recorded sounds are directly or indirectly derived.

(3) "Fixed" means embodied in a tangible medium of expression when its embodiment in an article, by or under the authority of the author, is sufficiently permanent or stable to permit it to be perceived, reproduced, or otherwise communicated for a period of more than transitory duration.

(4) "Article" means the tangible medium upon which sounds or images are recorded or otherwise stored and includes any original phonograph record, disc, tape, audio or video cassette, wire, film, or other medium now known or later developed on which sounds or images are or can be recorded or otherwise stored, or any copy or reproduction which duplicates, in whole or in part, the original.

This section neither enlarges nor diminishes the right of parties in private litigation nor does it apply to the transfer by a radio or television broadcaster of any sounds (other than from the sound tract of a motion picture) intended for, or in connection with, broadcast transmission or related uses or for archival purposes. An owner of a record, disc, wire, tape, film, or other article or device which is transferred unlawfully or used in violation of this section has a cause of action in the circuit court of this State against the party committing the violation for all damages resulting therefrom, including actual, compensatory, incidental, and punitive.

HISTORY: 1975 (59) 592; 1989 Act No. 92, Section 1.



SECTION 16-11-911. Definitions; unlawful recording of motion pictures.

(A) As used in this section:

(1) "Article" means the tangible medium upon which sounds or images are recorded or otherwise stored and includes any original phonograph record, disc, tape, audio or video cassette, wire, film, or other medium now known or later developed on which sounds or images are or can be recorded or otherwise stored, or any copy or reproduction which duplicates, in whole or in part, the original.

(2) "Audiovisual recording device" means any device, camera, or audio or video recorder with the capability of recording, transferring, or transmitting sounds or images of a motion picture in part or in whole, including any device now existing or later developed.

(3) "Person" means an individual, partnership, corporation, company, association, or other legal entity.

(4) "Motion picture theater" means a movie theater, screening room, or other venue used primarily for the exhibition of a motion picture but does not include the lobby or other common areas, a personal residence, or retail establishment.

(5) "Theater owner" means the owner, operator, or lessee of a motion picture theater and includes an employee or agent of the owner, operator, or lessee.

(B) It shall be unlawful for any person to knowingly and wilfully operate an audiovisual recording device in a motion picture theater, with intent to record a motion picture, without written consent from the theater owner.

(C) In any action brought by reason of having been delayed by a theater employee or agent on or near the premises of a theater establishment for the purpose of investigation concerning the unlawful operation of an audiovisual recording device, it shall be a defense to such action if:

(1) the person was delayed in a reasonable manner and for a reasonable time to permit such investigation; and

(2) reasonable cause existed to believe that the person delayed had committed the crime of unlawful operation of a recording device.

(D) This section does not prevent any lawfully authorized investigative agency, law enforcement agency, protective services agency, or intelligence-gathering agency of the local, state, or federal government from operating an audiovisual recording device in a motion picture theater where a motion picture is being exhibited as part of a lawfully authorized investigative, protective, law enforcement, or intelligence-gathering activity.

HISTORY: 2005 Act No. 64, Section 1, eff May 23, 2005.



SECTION 16-11-915. Prohibitions relative to live performances; persons considered proper witnesses; application of section.

(A) It is unlawful for a person to:

(1) advertise or offer for sale or resale, or sell or resell, or cause the sale or resale, or rent or cause the rental of, or transport or cause to be transported, or possess for any of these purposes for commercial advantage or private financial gain any article containing a live performance with the knowledge that the live performance has been fixed without the consent of the owner of the live performance; or

(2) record or fix or cause to be recorded or fixed on an article with the intent to sell for commercial advantage or private financial gain, the live performance with the knowledge that the live performance has been recorded or fixed without the consent of the owner of the live performance. The provisions of this item (2) shall not apply to reproduction in the home for private use and with no purpose of otherwise capitalizing commercially on the reproduction.

A person who violates this section, upon conviction, must be punished as provided for in Section 16-11-920.

(B) As used in this section:

(1) "Person" means an individual, partnership, corporation, company, association, or other legal entity.

(2) "Owner", in the absence of a written agreement or operation of law to the contrary, is presumed to be the performer of the live performance.

(3) "Fixed" means embodied in a tangible medium of expression when its embodiment in an article, by or under the authority of the author, is sufficiently permanent or stable to permit it to be perceived, reproduced, or otherwise communicated for a period of more than transitory duration.

(4) "Article" means the tangible medium upon which sounds or images are recorded or otherwise stored and includes any original phonograph record, disc, tape, audio or video cassette, wire, film, or other medium now known or later developed on which sounds or images are or can be recorded or otherwise stored, or a copy or reproduction which duplicates in whole or in part, the original.

(5) "Live performance" means the recitation, rendering, or playing of a series of images or musical, spoken, or other sounds in any audible sequence.

(C) For the purposes of this section, a person who is authorized to maintain custody and control over business records which reflect whether or not the owner consented to having the live performance recorded or fixed is a proper witness in any proceeding regarding the issue of consent.

(D) A witness called pursuant to this section is subject to all rules of evidence relating to the competency of a witness to testify and the relevance and admissibility of the testimony offered.

(E) This section neither enlarges nor diminishes the rights and remedies of parties in private litigation nor does it apply to the transfer by a radio or television broadcaster of any such sounds, other than from the sound tract of a motion picture, intended for, or in connection with, broadcast transmission or related uses or for archival purposes.

HISTORY: 1989 Act No. 92, Section 1.



SECTION 16-11-920. Penalties.

(A) A person who violates the provisions of Section 16-11-911 is guilty of a misdemeanor and, upon conviction:

(1) for a first offense, must be fined not more than five thousand dollars or imprisoned not more than one year, or both;

(2) for a second offense, must be fined not more than ten thousand dollars or imprisoned not more than two years, or both;

(3) for a third and each subsequent offense, must be fined not more than fifteen thousand dollars or imprisoned not more than three years, or both.

(B) A person who violates the provisions of Section 16-11-910 or 16-11-915 is guilty of a felony and, upon conviction, must be fined not more than two hundred fifty thousand dollars or imprisoned not more than five years, or both, if the offense:

(1) involves at least one thousand unauthorized articles embodying sound or sixty-five unauthorized audio visual articles during any one hundred eighty-day period; or

(2) is a second or subsequent conviction under Section 16-11-910 or 16-11-915.

(C) A person who violates the provisions of Section 16-11-910 or 16-11-915 is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred fifty thousand dollars or imprisoned not more than two years, or both, if the offense involved:

(1) more than one hundred but less than one thousand unauthorized articles embodying sound during any one hundred eighty-day period; or

(2) more than ten but less than sixty-five unauthorized audiovisual articles during any one hundred eighty-day period.

(D) A person who violates the provisions of Section 16-11-910 or 16-11-915 is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars for a first offense and not more than ten thousand dollars for a second or subsequent offense if the offense or both offenses involve not more than:

(1) twenty-five unauthorized articles embodying sound during any one hundred eighty-day period; or

(2) ten unauthorized audiovisual articles during any one hundred eighty- day period.

(E) A person who violates any other provision of Section 16-11-910 or 16-11-915 is guilty of a misdemeanor and, upon conviction, must be fined not more than twenty-five thousand dollars or imprisoned not more than one year, or both.

(F) If a person is convicted of a violation of Section 16-11-910, 16-11-911, or 16-11-915, the court shall order the forfeiture and destruction or other disposition of all:

(1) infringing articles;

(2) implements, devices, and equipment used or intended to be used in the manufacture of the infringing articles.

These penalties are not exclusive but are in addition to other penalties provided by law.

HISTORY: 1975 (59) 592; 1989 Act No. 92, Section 1; 1993 Act No. 184, Section 93; 2005 Act No. 64, Section 2, eff May 23, 2005.



SECTION 16-11-930. Illegal distribution of recordings without name and address of manufacturer and designation of featured artist.

It is unlawful for a person to manufacture or knowingly sell, distribute, circulate, or cause to be sold, distributed, or circulated, advertise, resell or offer for sale or resale, or cause the sale or resale, or rent or cause the rental, or transport or cause to be transported, or possess for any of these purposes for commercial advantage or private financial gain, a phonograph record, tape, album of phonograph records or tapes, or any other article without the actual name and street address of the manufacturer, and the name of the actual performer or group prominently disclosed on the outside cover, box, or jacket containing the record, tape, album of records or tapes, or any other article. A person who violates this section, upon conviction, must be punished as provided for in Section 16-11-940. A law enforcement officer in this State, when charging a person with a violation of this section, if possible at the time of arrest, shall confiscate any records, tapes, albums, or other articles and, upon conviction of the person, the records, tapes, albums, or other articles must be destroyed.

As used in this section:

(1) "Person" means an individual, partnership, corporation, association, or other legal entity.

(2) "Manufacturer" means a person who actually transfers or causes the transfer of any sound or images recorded on a phonograph record, disc, wire, tape, film, or other article on which sounds are recorded or assembles and transfers any product containing such transferred sounds or images as a component of it.

(3) "Article" means the tangible medium upon which sounds or images are recorded or otherwise stored and includes any original phonograph record, disc, tape, audio or video cassette, wire, film, or other medium now known or later developed on which sounds or images are or can be recorded or otherwise stored, or any copy or reproduction which duplicates, in whole or in part, the original.

HISTORY: 1975 (59) 592; 1989 Act No. 92, Section 1.



SECTION 16-11-940. Penalties for violations of Section 16-11-930.

(A) A person who violates the provisions of Section 16-11-930 is guilty of a felony and, upon conviction, must be fined not more than two hundred fifty thousand dollars or imprisoned not more than five years, or both, if the offense involves at least one thousand unauthorized articles embodying sound or at least sixty-five unauthorized audio-visual articles, or is a second or subsequent conviction under Section 16-11-930.

(B) A person violating the provisions of Section 16-11-930 is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred fifty thousand dollars or imprisoned not more than two years, or both, if the offense involves more than one hundred but less than one thousand unauthorized articles embodying sound or more than ten but less than sixty-five unauthorized audio-visual articles.

(C) A person violating the provisions of Section 16-11-930 is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars for a first offense and not more than ten thousand dollars for a second or subsequent offense if the offense or both offenses involve not more than twenty-five unauthorized articles embodying sound or not more than ten unauthorized audio-visual articles.

(D) A person violating the provisions of Section 16-11-930 is guilty of a misdemeanor and, upon conviction, must be fined not more than twenty-five thousand dollars or imprisoned not more than one year, or both, in any other case.

(E) If a person is convicted of a violation of Section 16-11-930, the court shall order the forfeiture and destruction or other disposition of all:

(1) infringing articles;

(2) implements, devices, and equipment used or intended to be used in the manufacture of the infringing articles.

The penalties provided in this section are not exclusive and are in addition to any other penalties provided by law.

(F) Each violation of Section 16-11-930 constitutes a separate offense.

HISTORY: 1975 (59) 592; 1989 Act No. 92, Section 1; 1993 Act No. 184, Section 94.



SECTION 16-11-950. Exceptions.

The provisions of this article do not apply to sounds or calls of wild birds or animals.

HISTORY: 1975 (59) 592; 1989 Act No. 92, Section 1.






CHAPTER 13 - FORGERY, LARCENY, EMBEZZLEMENT, FALSE PRETENSES AND CHEATS

SECTION 16-13-10. Forgery.

(A) It is unlawful for a person to:

(1) falsely make, forge, or counterfeit; cause or procure to be falsely made, forged, or counterfeited; or wilfully act or assist in the false making, forging, or counterfeiting of any writing or instrument of writing;

(2) utter or publish as true any false, forged, or counterfeited writing or instrument of writing;

(3) falsely make, forge, counterfeit, alter, change, deface, or erase; or cause or procure to be falsely made, forged, counterfeited, altered, changed, defaced, or erased any record or plat of land; or

(4) willingly act or assist in any of the premises, with an intention to defraud any person.

(B) A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the amount of the forgery is ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both, if the amount of the forgery is less than ten thousand dollars.

(C) If the forgery does not involve a dollar amount, the person is guilty of a misdemeanor under the jurisdiction of the magistrates or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 16-351; 1952 Code Section 16-351; 1942 Code Section 1211; 1932 Code Section 1211; Cr. C. '22 Section 99; Cr. C. '12 Section 528; Cr. C. '02 Section 373; G. S. 2527; R. S. 295; 1736-7 (3) 470-1 Sections 3-7; 1783 (4) 543; 1801 (5) 397; 1845 (11) 341; 1930 (36) 1203; 1993 Act No. 184, Section 106; 1995 Act No. 7, Part I Section 5; 2010 Act No. 273, Section 16.D, eff June 2, 2010.



SECTION 16-13-15. Falsifying or altering transcript or diploma; fraudulent use of falsified or altered transcript or diploma; penalty.

(A) It is unlawful for any person to falsify or alter a transcript, a diploma, or the high school equivalency diploma known as the GED from any high school, college, university, or technical college of this State, from the South Carolina Department of Education, or from any other transcript or diploma issuing entity.

(B) It is also unlawful for any person to use in this State a falsified or altered transcript, diploma, or high school equivalency diploma known as the GED from the South Carolina Department of Education, or from any in-state or out-of-state high school, college, university, or technical school, or from any other transcript or diploma issuing entity with the intent to defraud or mislead another person.

(C) Any person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

HISTORY: 1982 Act No. 295; 2002 Act No. 219, Section 1, eff April 22, 2002.



SECTION 16-13-30. Petit larceny; grand larceny.

(A) Simple larceny of any article of goods, choses in action, bank bills, bills receivable, chattels, or other article of personalty of which by law larceny may be committed, or of any fixture, part, or product of the soil severed from the soil by an unlawful act, or has a value of two thousand dollars or less, is petit larceny, a misdemeanor, triable in the magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days.

(B) Larceny of goods, chattels, instruments, or other personalty valued in excess of two thousand dollars is grand larceny. Upon conviction, the person is guilty of a felony and must be fined in the discretion of the court or imprisoned not more than:

(1) five years if the value of the personalty is more than two thousand dollars but less than ten thousand dollars;

(2) ten years if the value of the personalty is ten thousand dollars or more.

HISTORY: 1962 Code Section 16-353; 1952 Code Section 16-353; 1942 Code Section 1160; 1932 Code Section 1160; Cr. C. '22 Section 53; Cr. C. '12 Section 203; Cr. C. '02 Section 164; G. S. 2498; R. S. 160; 1866 (13) 407; 1887 (19) 820; 1964 (53) 1725; 1981 Act No. 76, Section 4; 1993 Act No. 171, Section 5; 1993 Act No. 184, Section 107; 2010 Act No. 273, Section 16.E, eff June 2, 2010.



SECTION 16-13-35. Presumed value of credit card subject to larceny.

Notwithstanding any other provision of law, in any criminal prosecution where a credit card currently in force is the subject of a larceny, the value of the same shall be prima facie presumed to be greater than fifty dollars.

As used in this section "credit card" shall mean an identification card, credit number, credit device or other credit document issued to a person by a business organization which permits such person to purchase or obtain goods, property or services on the credit of such organization.

HISTORY: 1978 Act No. 526.



SECTION 16-13-40. Stealing of bonds and the like.

(A) It is unlawful for a person to steal or take by robbery a bond, warrant, bill, or promissory note for the payment or securing the payment of money belonging to another.

(B) A person who violates the provisions of this section is guilty of a:

(1) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the instrument stolen or taken has a value of two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years if the value of the instrument stolen or taken is more than two thousand dollars but less than ten thousand dollars;

(3) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years if the instrument stolen or taken has a value of ten thousand dollars or more.

HISTORY: 1962 Code Section 16-354; 1952 Code Section 16-354; 1942 Code Section 1142; 1932 Code Section 1142; Cr. C. '22 Section 36; Cr. C. '12 Section 181; Cr. C. '02 Section 147; G. S. 2486; R. S. 144; 1737 (3) 470; 1993 Act No. 184, Section 108; 2010 Act No. 273, Section 16.F, eff June 2, 2010.



SECTION 16-13-50. Stealing livestock; confiscation of motor vehicle or other chattel.

(A) A person convicted of the larceny of a horse, mule, cow, hog, or any other livestock is guilty of a:

(1) felony and, upon conviction, must be imprisoned not more than ten years or fined not more than twenty-five hundred dollars, or both, if the value of the livestock is ten thousand dollars or more;

(2) felony and, upon conviction, must be imprisoned not more than five years or fined not more than five hundred dollars, or both, if the value of the livestock is more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the value of the livestock is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days, or both.

(B) A motor vehicle or other chattel used by or found in possession of a person engaged in the commission of a crime under this section is subject to confiscation and must be confiscated and sold under the provisions of Section 27-21-10.

HISTORY: 1962 Code Section 16-355; 1952 Code Section 16-355; 1942 Code Section 1144; 1932 Code Section 1144; Cr. C. '22 Section 38; Cr. C. '12 Section 183; Cr. C. '02 Section 149; G. S. 2489; R. S. 146; 1878 (16) 632; 1929 (36) 101; 1954 (48) 1705; 1964 (53) 1722; 1971 (57) 478; 1993 Act No. 171, Section 6; 1993 Act No. 184, Section 109; 2010 Act No. 273, Section 16.G, eff June 2, 2010.



SECTION 16-13-60. Stealing dogs.

(1) It shall be unlawful for any person to steal a dog in which any other person has a right of property.

(2) Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined in an amount not to exceed five hundred dollars or imprisoned for a term not to exceed six months, or both, in the discretion of the court.

HISTORY: 1962 Code Section 16-355.1; 1972 (57) 2354.



SECTION 16-13-65. Aquaculture operations; stealing or damaging products or facilities.

(A) All wildlife including finfish, shellfish, crustacean, and plant species held and cultivated by bonafide aquaculture operations remain the private property of the culturist until sold, traded, or bartered.

(B) It is unlawful for a person to steal or attempt to steal or otherwise take without prior authorization any cultured wildlife including finfish, shellfish, crustacean, or plants from a bonafide aquaculture operation, posted as such, in this State.

(C) It is unlawful for a person to transfer, damage, vandalize, poison, or attempt to transfer, damage, vandalize, or poison the product or facilities of a bonafide aquaculture operation, posted as such, in this State. No person may cast or cause to be cast poison, impurities, or other substances which are injurious to aquaculture species into the waters or water supply of a bonafide aquaculture operation, posted as such, in this State. No person may attempt to impair or impede an aquaculturist or his employees while in pursuit of lawful activities associated with aquaculture.

Nothing in this section precludes the enforcement of or the applicability of a statute contained in Title 50.

HISTORY: 1989 Act No. 121, Section 1.



SECTION 16-13-66. Penalties for violating Section 16-13-65.

(A) A person violating the provision of Section 16-13-65 is guilty of a misdemeanor and, upon conviction:

(1) for the first offense, must be fined an amount not to exceed one thousand dollars or imprisoned for a term not to exceed one year, or both, and shall pay restitution to the culturist an amount determined by the court. Notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, an offense punishable under this item may be tried in magistrates or municipal court.

(2) for a second offense, must be fined an amount not to exceed two thousand dollars or imprisoned for a term not less than two months and thirty days community service nor more than one year, or both, and shall pay restitution to the culturist an amount determined by the court. Furthermore, all equipment, including, but not limited to, vehicles, fishing devices, coolers, and nets must be seized and forfeited to the court.

(3) for a third or subsequent offense, must be fined an amount not to exceed five thousand dollars or imprisoned for a term not less than six months nor more than two years, or both, and shall pay restitution to the culturist an amount determined by the court. Furthermore, all equipment, including, but not limited to, vehicles, fishing devices, coolers, and nets must be seized and forfeited to the court.

(B) If the value of such property stolen or damaged is less than two hundred dollars, the case shall be tried in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and the punishment shall be a fine of not more than one thousand dollars or imprisonment for not more than thirty days, or both.

HISTORY: 1989 Act No. 121, Section 2; 2010 Act No. 273, Section 16.H, eff June 2, 2010.



SECTION 16-13-70. Stealing of vessels and equipment pertaining thereto; payment of damages.

(A) It is unlawful for a person to steal, take away, or let loose any boat, piragua, or canoe; or steal or take away any grappling, painter, rope, sail, or oar from any landing or place where the owner or person in whose service or employ the thing stolen, taken away, or let loose was last attached or laid, except boats or canoes let loose from another boat, canoe, or vessel.

(B) A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years if the value of the property is ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years if the value of the property is more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the value of the property is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars or imprisoned not more than thirty days.

(C) In addition to the punishment specified in this section, the person must make good to the person injured all damages sustained and, if the matter be a trespass only, the person committing the offense shall make good to the person injured all damages that accrued.

HISTORY: 1962 Code Section 16-356; 1952 Code Section 16-356; 1942 Code Section 1143; 1932 Code Section 1143; Cr. C. '22 Section 37; Cr. C. '12 Section 182; Cr. C. '02 Section 148; G. S. 2488; R. S. 145; 1695 (2) 105; 1897 (22) 422; 1963 (53) 551; 1993 Act No. 184, Section 110; 2010 Act No. 273, Section 16.I, eff June 2, 2010.



SECTION 16-13-80. Larceny of bicycles.

The larceny of a bicycle is a misdemeanor and, upon conviction, the person must be punishable at the discretion of the court. When the value of the bicycle is less than two thousand dollars, the case is triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and, upon conviction, the person must be fined not more than one thousand dollars or imprisoned not more than thirty days.

HISTORY: 1962 Code Section 16-357; 1952 Code Section 16-357; 1942 Code Section 1145; 1932 Code Section 1145; Cr. C. '22 Section 39; Cr. C. '12 Section 184; Cr. C. '02 Section 150; 1901 (23) 749; 1919 (31) 215; 1931 (37) 343; 1964 (53) 1720; 1981 Act No. 76, Section 5; 1993 Act No. 171, Section 7; 2010 Act No. 273, Section 16.J, eff June 2, 2010.



SECTION 16-13-100. Stealing crude turpentine.

Whoever shall steal any crude turpentine of the value of five dollars, whether dipped or scraped from the trees or not or whether barreled or not, from any place whatsoever shall be guilty of a misdemeanor and, on conviction thereof, shall be punished by a fine of not more than one hundred dollars or imprisonment not exceeding thirty days.

HISTORY: 1962 Code Section 16-359; 1952 Code Section 16-359; 1942 Code Section 1207; 1932 Code Section 1207; Cr. C. '22 Section 95; Cr. C. '12 Section 257; Cr. C. '02 Section 197; R. S. 184; 1893 (21) 506.



SECTION 16-13-105. Definitions as to shoplifting and similar offenses.

When used in Sections 16-13-110, 16-13-120 and 16-13-140 the terms listed below shall have the following meanings:

(1) "Conceal" means to hide merchandise on the person or among the belongings of a person so that, although there may be some notice of its presence, it is not visible through ordinary observation.

(2) "Full retail value" means the merchant's stated or advertised price of merchandise.

(3) "Merchandise" means any goods, chattels, foodstuffs or wares of any type and description, regardless of value.

(4) "Merchant" means an owner or operator of any retail mercantile establishment or any agent, employee, lessee, consignee, officer, director, franchisee or independent contractor of the owner or operator.

(5) "Store or other retail mercantile establishment" means a place where merchandise is displayed, held, stored or sold or offered to the public for sale.

HISTORY: 1978 Act No. 507 Section 1.



SECTION 16-13-110. Shoplifting.

(A) A person is guilty of shoplifting if he:

(1) takes possession of, carries away, transfers from one person to another or from one area of a store or other retail mercantile establishment to another area, or causes to be carried away or transferred any merchandise displayed, held, stored, or offered for sale by any store or other retail mercantile establishment with the intention of depriving the merchant of the possession, use, or benefit of the merchandise without paying the full retail value;

(2) alters, transfers, or removes any label, price tag marking, indicia of value, or any other markings which aid in determining value affixed to any merchandise displayed, held, stored, or offered for sale in a store or other retail mercantile establishment and attempts to purchase the merchandise personally or in consort with another at less than the full retail value with the intention of depriving the merchant of the full retail value of the merchandise;

(3) transfers any merchandise displayed, held, stored, or offered for sale by any store or other retail mercantile establishment from the container in which it is displayed to any other container with intent to deprive the merchant of the full retail value.

(B) A person who violates the provisions of this section is guilty of a:

(1) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than thirty days if the value of the shoplifted merchandise is two thousand dollars or less;

(2) felony and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than five years, or both, if the value of the shoplifted merchandise is more than two thousand dollars but less than ten thousand dollars;

(3) felony and, upon conviction, must be imprisoned not more than ten years if the value of the shoplifted merchandise is ten thousand dollars or more.

HISTORY: 1962 Code Section 16-359.1; 1956 (49) 1770; 1978 Act No. 507 Section 2; 1985 Act No. 67; 1993 Act No. 171, Section 8; 1993 Act No. 184, Section 111; 2010 Act No. 273, Section 16.K, eff June 2, 2010.



SECTION 16-13-111. Reports of shoplifting convictions.

A first offense shoplifting prosecution or second offense resulting in a conviction shall be reported by the magistrate or city recorder hearing the case to the Communications and Records Division of the South Carolina Law Enforcement Division which shall keep a record of such conviction so that any law enforcement agency can inquire into whether or not a defendant has a prior record.

HISTORY: 1978 Act No. 507 Section 3.



SECTION 16-13-120. Shoplifting; presumptions from concealment of unpurchased goods.

It is permissible to infer that any person wilfully concealing unpurchased goods or merchandise of any store or other mercantile establishment either on the premises or outside the premises of the store has concealed the article with the intention of converting it to his own use without paying the purchase price thereof within the meaning of Section 16-13-110. It is also permissible to infer that the finding of the unpurchased goods or merchandise concealed upon the person or among the belongings of the person is evidence of wilful concealment. If the person conceals or causes to be concealed the unpurchased goods or merchandise upon the person or among the belongings of another, it is also permissible to infer that the person so concealing such goods wilfully concealed them with the intention of converting them to his own use without paying the purchase price thereof within the meaning of Section 16-13-110.

HISTORY: 1962 Code Section 16-359.2; 1956 (49) 1770; 1987 Act No. 95 Section 3.



SECTION 16-13-130. Sections 16-13-110 and 16-13-120 are cumulative.

The offense created by Section 16-13-110 and the inferences provided in Section 16-13-120 are not exclusive and are in addition to previously existing offenses and those rights and presumptions as were heretofore provided by law.

HISTORY: 1962 Code Section 16-359.3; 1956 (49) 1770; 1987 Act No. 95 Section 4.



SECTION 16-13-131. Product code creation to fraudulently obtain goods or merchandise for less than the actual sales price; penalties.

(A) It is unlawful for a person to create or conspire with another person to create a product code for the purpose of fraudulently obtaining goods or merchandise from a merchant at less than its actual sale price.

(B) It is unlawful for a person to commit or conspire with another person to commit larceny against a merchant by affixing a product code created for the purpose of fraudulently obtaining goods or merchandise from a merchant at less than its actual sale price.

(C) A person who violates this section:

(1) for a first offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than three years, or both; and

(2) for a second or subsequent offense, is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned for not more than ten years, or both.

HISTORY: 2013 Act No. 82, Section 1, eff June 13, 2013.



SECTION 16-13-135. Retail theft; penalties.

(A) As used in this section:

(1) "Retail property" means a new article, product, commodity, item, or component intended to be sold in retail commerce.

(2) "Retail property fence" means a person or business that buys retail property knowing or believing that the retail property is stolen.

(3) "Theft" means to take possession of, carry away, transfer, or cause to be carried away the retail property of another with the intent to steal the retail property.

(4) "Value" means the retail value of an item as offered for sale to the public by the affected retail establishment and includes all applicable taxes.

(B) It is unlawful for a person to:

(1) commit theft of retail property from a retail establishment, with a value exceeding two thousand dollars aggregated over a ninety-day period, with the intent to sell the retail property for monetary or other gain, and sell, barter, take, or cause the retail property to be placed in the control of a retail property fence or other person in exchange for consideration;

(2) conspire with another person to commit theft of retail property from a retail establishment, with a value exceeding two thousand dollars aggregated over a ninety-day period, with the intent to:

(a) sell, barter, or exchange the retail property for monetary or other gain; or

(b) place the retail property in the control of a retail property fence or other person in exchange for consideration; or

(3) receive, possess, or sell retail property that has been taken or stolen in violation of item (1) or (2) while knowing or having reasonable grounds to believe the property is stolen. A person is guilty of this offense whether or not anyone is convicted of the property theft.

(C) Acts committed in different counties that have been aggregated in one count may be indicted and prosecuted in any one of the counties in which the acts occurred. In a prosecution for a violation of this section, the State is not required to establish and it is not a defense that some of the acts constituting the crime did not occur within one city, county, or local jurisdiction.

(D) Property, funds, and interest a person has acquired or maintained in violation of this section are subject to forfeiture pursuant to the procedures for forfeiture as provided in Section 44-53-530.

(E) A person who violates this section:

(1) for a first offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than three years, or both; and

(2) for a second or subsequent offense, is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned for not more than twenty years, or both.

HISTORY: 2013 Act No. 82, Section 2, eff June 13, 2013.



SECTION 16-13-140. Defense to action for delay to investigate ownership of merchandise.

In any action brought by reason of having been delayed by a merchant or merchant's employee or agent on or near the premises of a mercantile establishment for the purpose of investigation concerning the ownership of any merchandise, it shall be a defense to such action if: (1) The person was delayed in a reasonable manner and for a reasonable time to permit such investigation, and (2) reasonable cause existed to believe that the person delayed had committed the crime of shoplifting.

HISTORY: 1962 Code Section 16-359.4; 1965 (54) 537.



SECTION 16-13-150. Purse snatching.

It is unlawful for a person to snatch suddenly and carry away from another a purse or other thing of value with intent to deprive the owner or person lawfully in possession of the article in circumstances not constituting grand larceny or robbery.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than three years.

HISTORY: 1962 Code Section 16-359.5; 1965 (54) 266; 1993 Act No. 184, Section 175.



SECTION 16-13-160. Breaking into motor vehicles or tanks, pumps and other containers wherein fuel or lubricants are stored.

(A) It is unlawful for a person to:

(1) break or attempt to break into a motor vehicle or its compartment with the intent to steal it or anything of value from it, or attached or annexed to it, or used in connection with it or in the perpetration of any criminal offense; or

(2) break or attempt to break any tank, pump, or other vessel where kerosene, gasoline, or lubricating oil is stored or kept with intent to steal any such product.

(B) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than one thousand dollars, or both.

HISTORY: 1962 Code Section 16-360; 1952 Code Section 16-360; 1942 Code Section 1154-1; 1935 (39) 478; 1936 (39) 1342; 1993 Act No. 184, Section 30.



SECTION 16-13-170. Entering house or vessel without breaking with intent to steal; attempt to enter.

It is unlawful for a person to:

(1) enter, without breaking, or attempt to enter a house or vessel, with intent to steal or commit any other crime; or

(2) conceal himself in a house or vessel, with intent to commit a crime.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 16-361; 1952 Code Section 16-361; 1942 Code Section 1154; 1932 Code Section 1154; Cr. C. '22 Section 48; Cr. C. '12 Section 198; 1905 (24) 849; 1993 Act No. 184, Section 31.



SECTION 16-13-175. Confiscation and forfeiture of motor vehicle used in larceny; hearing.

(A) In addition to the penalties for larceny of property, the motor vehicle used in the commission of the larceny may be confiscated and forfeited to the jurisdiction where the larceny occurred if the offender is the registered owner of the motor vehicle and the offender used the motor vehicle during the commission of the offense.

(B) A motor vehicle subject to confiscation and forfeiture under this section may be confiscated by any law enforcement officer upon a warrant issued by any court having jurisdiction or upon probable cause to believe that the motor vehicle was used pursuant to subsection (A). The confiscating officer shall deliver the motor vehicle immediately to the county or municipality where the larceny occurred. The county or municipality shall notify the registered owner of the motor vehicle by certified mail within seventy-two hours of the confiscation. Upon notice, the registered owner has ten days to request a hearing before the presiding judge of the judicial circuit or his designated hearing officer. The confiscation hearing must be held within ten days from the date of receipt of the request. The motor vehicle must remain confiscated unless the registered owner can show by a preponderance of the evidence that the confiscation and forfeiture would cause an undue hardship on his family. The county or municipality in possession of the motor vehicle shall provide notice by certified mail of the confiscation to all lienholders of record within ten days of the confiscation.

(C) Upon the conviction of the person owning and using the motor vehicle in the larceny of property, or upon his plea of guilty or nolo contendere to this offense, the county or municipality where the larceny occurred may initiate an action in the circuit court of the county in which the motor vehicle was seized to accomplish forfeiture by giving notice to registered owners of record, lienholders of record, and other persons claiming an interest in the motor vehicle subject to forfeiture and by giving these persons an opportunity to appear and show why the motor vehicle should not be forfeited and disposed of as provided for by this section. Failure of a person claiming an interest in the motor vehicle to appear at this proceeding after having been given notice constitutes a waiver of the claim. However, the failure to appear does not alter or affect the claim of a lienholder of record. The court, after hearing, may order that the motor vehicle be forfeited to the county or municipality and sold as provided in this section or returned to the registered owner. The court may order a motor vehicle returned to the registered owner if it is shown by a preponderance of the evidence that forfeiture of the motor vehicle would cause an undue hardship on the registered owner's family. Forfeiture of a motor vehicle is subordinate in priority to all valid liens and encumbrances. Under this subsection, a person is entitled to a jury trial if requested.

(D) If the person fails to file an appeal within ten days after the conviction, the forfeited motor vehicle is considered abandoned and must be disposed of as provided by Section 56-5-5640. However, if the fair market value of the motor vehicle is less than five hundred dollars, it must be sold as scrap to the highest bidder after first receiving at least two bids.

(E) All costs relating to the confiscation and forfeiture of a motor vehicle under this section, including expenses for court costs and storage of the motor vehicle, must be paid from the proceeds of the sale of the motor vehicle.

HISTORY: 1995 Act No. 56, Section 1.



SECTION 16-13-177. Timber theft; forfeiture of property.

(A) In addition to the penalties provided by law, when an offense in violation of Section 16-11-580, 16-13-30, 16-13-230, or 16-13-240 involves timber theft valued in excess of five thousand dollars, all motor vehicles, conveyances, tractors, trailers, watercraft, vessels, tools, and equipment of any kind, used or positioned for use, in acquiring, cutting, harvesting, manufacturing, producing, processing, delivering, importing, or exporting timber or timber products that are known by the owner to be used in the commission of the offense may be confiscated and forfeited to the jurisdiction where the offense occurred if the offender is the owner or registered owner of the property and the offender or someone under his direction or control knowingly used the property during the commission of the offense.

(B) Property subject to forfeiture under this section may be seized or confiscated by any law enforcement officer incident to a lawful arrest or a warrant issued for the purpose by a court of competent jurisdiction pursuant to subsection (A). The confiscating officer must deliver the property immediately to the county or municipality where the offense occurred. The county or municipality must notify the registered owner of the property by certified mail within seventy-two hours of the confiscation. Upon notice, the registered owner has ten days to request a hearing before the presiding judge of the judicial circuit or his designated hearing officer. The forfeiture hearing must be held within ten days from the date of receipt of the request. The property confiscated must be returned to the registered owner unless the Forestry Commission, a county, or a municipality can show by a preponderance of the evidence that the property seized was knowingly used in the commission of the crime. In the event the commission, a county, or municipality is unable to make such a showing, all property seized under this section must be returned to the owner upon proof of ownership and the posting of a bond in a sufficient amount not to exceed ten thousand dollars. The county or municipality in possession of the property must provide notice by certified mail of the confiscation to all lienholders of record within ten days of the confiscation.

(C) Upon conviction of a person owning and using the seized property or upon his plea of nolo contendre to an offense subjecting the property to forfeiture, the county or municipality where the offense occurred or the Forestry Commission may initiate an action in the circuit court of the county in which the property was seized to accomplish forfeiture by giving notice to registered owners of record, lienholders of record, and other persons claiming an interest in the property subject to forfeiture and by giving these persons notice and an opportunity to appear and show cause why the property should not be forfeited and disposed of as provided in this section. Failure of a person claiming an interest in the property to appear at this proceeding after having been given notice constitutes a waiver of the claim. However, the failure to appear does not affect the claim of a lienholder of record. The court, after hearing, may order the property forfeited to the county or municipality and sold as provided in this section or returned to the owner or registered owner. Forfeiture of property is subordinate in priority to all valid liens and encumbrances. A person whose property is subject to forfeiture under this section is entitled to a jury trial if requested.

(D) When property is forfeited under this section, the judge must order the property sold at public auction by the seizing agency as provided by law. Notwithstanding any other provision of law, proceeds from the sale may be used by the agency for payment of all proper expenses of the proceeding for the forfeiture and sale of the property, including the expenses of the seizure, maintenance, and custody and other costs incurred by the implementation of this section. The net proceeds of any sale pursuant to this section shall be distributed to the victim of the offense in an amount to be determined by the presiding judge and any remaining proceeds shall be disbursed to the South Carolina Commission on Forestry to be used exclusively for timber theft enforcement, prevention, and awareness.

HISTORY: 2002 Act No. 288, Section 1, eff May 28, 2002.



SECTION 16-13-180. Receiving stolen goods, chattels, or other property; receiving or possessing property represented by law enforcement as stolen; penalties.

(A) It is unlawful for a person to buy, receive, or possess stolen goods, chattels, or other property if the person knows or has reason to believe the goods, chattels, or property is stolen. A person is guilty of this offense whether or not anyone is convicted of the property theft.

(B) It is unlawful for a person to knowingly receive or possess property from an agent of a law enforcement agency that was represented to the person by the same or other agent of the law enforcement agency as stolen. For purposes of this section, the person receiving or possessing the property need not know the person is receiving or has received the property from an agent of a law enforcement agency, and the property need not be actually stolen.

(C) A person who violates this section is guilty of a:

(1) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the value of the property is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars or imprisoned not more than thirty days;

(2) misdemeanor and, upon conviction, must be fined not less than one thousand dollars or imprisoned not more than three years, if the value of the property is more than two thousand dollars but less than ten thousand dollars; or

(3) felony and, upon conviction, must be fined not less than two thousand dollars or imprisoned not more than ten years, if the value of the property is ten thousand dollars or more.

(D) For purposes of this section, the receipt of multiple items in a single transaction or event constitutes a single offense.

(E) For purposes of this section, multiple offenses occurring within a ninety-day period may be aggregated into a single count with the aggregated value used to determine whether the violation is a misdemeanor or felony as provided in subsection (C).

HISTORY: 1962 Code Section 16-362; 1952 Code Section 16-362; 1942 Code Section 1161; 1932 Code Section 1161; Cr. C. '22 Section 54; Cr. C. '12 Section 204; Cr. C. '02 Section 165; G. S. 25, 26a; R. S. 161; 1712 (2) 543; 1760 (4) 309; 1887 (19) 814; 1964 (53) 1721; 1981 Act No. 76, Section 6; 1988 Act No. 640; 1993 Act No. 171, Section 9; 1993 Act No. 184, Section 112; 2010 Act No. 273, Section 16.L, eff June 2, 2010; 2013 Act No. 82, Section 7, eff June 13, 2013.



SECTION 16-13-181. Action for damages resulting from violation of Section 16-13-180.

Any person who has been injured or suffered damages because of a violation of Section 16-13-180 may bring an action in the circuit court against the person convicted of the violation for three times the amount of damages suffered, if any, plus costs of the action and reasonable attorney fees.

HISTORY: 1980 Act No. 489.



SECTION 16-13-185. Failure to pay for gasoline; penalties.

(A) No person shall drive a motor vehicle so as to cause it to leave the premises of an establishment at which gasoline offered for retail sale was dispensed into the fuel tank of the motor vehicle unless due payment or authorized charge for the gasoline so dispensed has been made.

(B) A person who intentionally violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than thirty days, or both, and, at the discretion of the sentencing judge, the person's driver's license may be suspended for a period not to exceed thirty days for a first offense and for a period not to exceed ninety days for a second or subsequent offense.

HISTORY: 2000 Act No. 223, Section 1.



SECTION 16-13-210. Embezzlement of public funds.

(A) It is unlawful for an officer or other person charged with the safekeeping, transfer, and disbursement of public funds to embezzle these funds.

(B) A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court to be proportioned to the amount of the embezzlement and imprisoned not more than ten years if the amount of the embezzled funds is ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court to be proportioned to the amount of embezzlement and imprisoned not more than five years if the amount of the embezzled funds is less than ten thousand dollars.

(C) The person convicted of a felony is disqualified from holding any office of honor or emolument in this State; but the General Assembly, by a two-thirds vote, may remove this disability upon payment in full of the principal and interest of the sum embezzled.

HISTORY: 1962 Code Section 16-363; 1952 Code Section 16-363; 1942 Code Section 1510; 1932 Code Section 1510; Cr. C. '22 Section 459; Cr. C. '12 Section 534; Cr. C. '02 Section 378; 1898 (22) 810; 1934 (38) 1197; 1993 Act No. 184, Section 113; 1995 Act No. 7, Part I Section 6; 2010 Act No. 273, Section 16.M, eff June 2, 2010.



SECTION 16-13-220. Embezzlement of public funds; presumption on proof of failure to account for receipts.

In trials under Section 16-13-210, upon production of evidence tending to prove that any such officer or other person has received public funds and failed to account for the funds as required by law, it is permissible to infer that the funds received and unaccounted for have been fraudulently appropriated by the officer or person.

HISTORY: 1962 Code Section 16-364; 1952 Code Section 16-364; 1942 Code Section 1510; 1932 Code Section 1510; Cr. C. '22 Section 459; Cr. C. '12 Section 534; Cr. C. '02 Section 378; 1898 (22) 810; 1934 (38) 1197; 1987 Act No. 95 Section 5.



SECTION 16-13-230. Breach of trust with fraudulent intent.

(A) A person committing a breach of trust with a fraudulent intention or a person who hires or counsels another person to commit a breach of trust with a fraudulent intention is guilty of larceny.

(B) A person who violates the provisions of this section is guilty of a:

(1) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the amount is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years if the amount is more than two thousand dollars but less than ten thousand dollars;

(3) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years if the amount is ten thousand dollars or more.

HISTORY: 1962 Code Section 16-365; 1952 Code Section 16-365; 1942 Code Section 1149; 1932 Code Section 1149; Cr. C. '22 Section 43; Cr. C. '12 Section 188; Cr. C. '02 Section 154; G. S. 2493; R. S. 150; 1866 (13) 406; 1993 Act No. 171, Section 10; 1993 Act No. 184, Section 114; 2010 Act No. 273, Section 16.N, eff June 2, 2010.



SECTION 16-13-240. Obtaining signature or property by false pretenses.

A person who by false pretense or representation obtains the signature of a person to a written instrument or obtains from another person any chattel, money, valuable security, or other property, real or personal, with intent to cheat and defraud a person of that property is guilty of a:

(1) felony and, upon conviction, must be fined not more than five hundred dollars and imprisoned not more than ten years if the value of the property is ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years if the value of the property is more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the value of the property is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days.

HISTORY: 1962 Code Section 16-366; 1952 Code Section 16-366; 1942 Code Section 1171; 1932 Code Section 1171; Cr. C. '22 Section 64; Cr. C. '12 Section 220; Cr. C. '02 Section 168; G. S. 2499; R. S. 162; 1876 (26) 39; 1893 (21) 507; 1894 (21) 824; 1960 (51) 1598; 1981 Act No. 76, Section 7; 1993 Act No. 171, Section 11; 1993 Act No. 184, Section 115; 2010 Act No. 273, Section 16.O, eff June 2, 2010.



SECTION 16-13-250. Effect when obtaining signature or property by false pretenses amounts to larceny.

If upon the trial of any person indicted for a misdemeanor under the provisions of Section 16-13-240 it shall be proved that he obtained the property in such a manner as to amount in law to larceny he shall not, by reason thereof, be entitled to be acquitted of such misdemeanor. No person tried for such misdemeanor shall be liable to be afterwards prosecuted for larceny upon the same facts.

HISTORY: 1962 Code Section 16-367; 1952 Code Section 16-367; 1942 Code Section 1171; 1932 Code Section 1171; Cr. C. '22 Section 64; Cr. C. '12 Section 220; Cr. C. '02 Section 168; G. S. 2499; R. S. 162; 1876 (26) 39; 1893 (21) 507; 1894 (21) 824.



SECTION 16-13-260. Obtaining property under false tokens or letters.

A person who falsely and deceitfully obtains or gets into his hands or possession any money, goods, chattels, jewels, or other things of another person by color and means of any false token or counterfeit letter made in another person's name is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the value of the property is ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both, if the value of the property is more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the value of the property is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days, or both.

HISTORY: 1962 Code Section 16-368; 1952 Code Section 16-368; 1942 Code Section 1170; 1932 Code Section 1170; Cr. C. '22 Section 63; Cr. C. '12 Section 219; Cr. C. '02 Section 167; 1712 (2) 476; 1894 (21) 824; 1964 (53) 1723; 1993 Act No. 171, Section 12; 1993 Act No. 184, Section 116; 2010 Act No. 273, Section 16.P, eff June 2, 2010.



SECTION 16-13-290. Securing property by fraudulent impersonation of officer.

It is unlawful for a person, with intent to defraud either the State, a county, or municipal government or any person, to act as an officer and demand, obtain, or receive from a person or an officer of the State, county, or municipal government any money, paper, document, or other valuable things. A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the property or thing obtained has a value of more than four hundred dollars.

(2) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days if the property or thing obtained has a value of four hundred dollars or less.

HISTORY: 1962 Code Section 16-369; 1952 Code Section 16-369; 1942 Code Section 1173; 1932 Code Section 1173; Cr. C. '22 Section 66; 1920 (31) 753; 1993 Act No. 184, Section 32; 2010 Act No. 273, Section 16.Q, eff June 2, 2010.



SECTION 16-13-300. Fraudulent removal or secreting of personal property attached or levied on.

Whoever, with intent to defraud, removes or secretes personal property which has been attached or levied on by the sheriff or any other officer authorized by law to make such attachment or levy shall be guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment in the county jail for a period not less than sixty days nor more than one year or by fine of not less than one hundred dollars nor more than two hundred dollars.

HISTORY: 1962 Code Section 16-370; 1952 Code Section 16-370; 1942 Code Section 1279; 1932 Code Section 1279; Cr. C. '22 Section 174; Cr. C. '12 Section 452; Cr. C. '02 Section 339; G. S. 2516; R. S. 278; 1873 (15) 448; 1879 (17) 2.



SECTION 16-13-310. Taking official records without authority.

Any person who shall take any record from the office of the clerk of the court, judge of probate or master in equity without the consent of the officer having control of such record shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of fifty dollars for the first offense and for the second and any subsequent offense by a fine of one hundred dollars.

HISTORY: 1962 Code Section 16-371; 1952 Code Section 16-371; 1942 Code Section 1526; 1932 Code Section 1526; Cr. C. '22 Section 473; Cr. C. '12 Section 547; Cr. C. '02 Section 390; G. S. 2557; R. S. 307; 1882 (17) 871; 1885 (19) 415.



SECTION 16-13-320. Swindling.

Whoever shall (a) inveigle or entice by any arts or devices any person to play at cards, dice or any other game or bear a share or part in the stakes, wagers or adventures or bet on the sides or hands of such as do or shall play as aforesaid, (b) sell, barter or expose to sale any kind of property which has been before sold, bartered or exchanged by the person so selling, bartering or exchanging or by anyone for the benefit or advantage of the person so selling, bartering or exchanging in any house or other place within this State or be a party thereto or (c) overreach, cheat or defraud by any other cunning, swindling arts and devices, so that the ignorant and unwary, who are deluded thereby, lose their money or other property, shall, on conviction thereof in any court of competent jurisdiction, be guilty of a misdemeanor and shall be fined at the discretion of the court and, besides, shall refund to the party aggrieved double the sum he was so defrauded of.

And if the same be not immediately paid, with costs, every such person shall be committed to the common jail or house of correction, if there be any, of the county in which such person shall be convicted, there to continue for any time not exceeding six months, unless such fine, with costs, be sooner paid and discharged.

HISTORY: 1962 Code Section 16-566; 1952 Code Section 16-566; 1942 Code Section 1746; 1932 Code Section 1746; Cr. C. '22 Section 728; Cr. C. '12 Section 713; Cr. C. '02 Section 515; G. S. 2508; R. S. 400; 1791 (5) 177.



SECTION 16-13-330. Stealing or damaging works of literature or objects of art.

Any person who shall steal or unlawfully take or wilfully or maliciously write upon, cut, tear, deface, disfigure, soil, obliterate, break or destroy, or who shall sell or buy or receive, knowing it to have been stolen, any book, pamphlet, document, newspaper, periodical, map, chart, picture, portrait, engraving, statue, coin, medal, equipment, specimen, recording, film or other work of literature or object of art belonging to or in the care of a library, gallery, museum, collection, exhibition or belonging to or in the care of any department or office of the State or local government, or belonging to or in the care of a library, gallery, museum, collection or exhibition which belongs to any incorporated college or university or which belongs to any institution devoted to educational, scientific, literary, artistic, historical or charitable purposes shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one hundred dollars or imprisonment for not more than thirty days.

HISTORY: 1962 Code Section 16-372; 1958 (50) 1929.



SECTION 16-13-331. Unauthorized removal or concealment of library property prohibited; penalty.

Whoever, without authority, with the intention of depriving the library or archive of the ownership of such property, wilfully conceals a book or other library or archive property, while still on the premises of such library or archive, or wilfully or without authority removes any book or other property from any library or archive or collection shall be deemed guilty of a misdemeanor under the jurisdiction of the magistrates or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and, upon conviction, shall be punished in accordance with the following: by a fine of not more than six hundred dollars or imprisonment for not more than six months; provided, however, that if the value of the library or archive property is less than one hundred dollars, the punishment shall be a fine of not more than two hundred dollars or imprisonment for not more than thirty days. Proof of the wilful concealment of any book or other library or archive property while still on the premises of such library or archive shall be prima facie evidence of intent to commit larceny thereof.

HISTORY: 1980 Act No. 334; 2010 Act No. 273, Section 16.R, eff June 2, 2010.



SECTION 16-13-332. Library personnel exempt from liability for arrest of persons suspected of concealment or removal of library property.

A library or agent or employee of the library causing the arrest of any person pursuant to the provisions of Section 16-13-331 shall not be held civilly liable for unlawful detention, slander, malicious prosecution, false imprisonment, false arrest, or assault and battery of the person so arrested, unless excessive or unreasonable force is used; whether such arrest takes place on the premises by such agent or employee; provided that, in causing the arrest of such person, the library or agent or employee of the library had at the time of such arrest probable cause to believe that the person committed willful concealment of books or other library property.

HISTORY: 1980 Act No. 334.



SECTION 16-13-340. Failure to return books, newspapers, magazines and the like borrowed from library and other institutions.

Whoever borrows from any county library or municipal, school, college or other institutional library or gallery, museum, collection or exhibition any book, newspaper, magazine, manuscript, pamphlet, publication, recording, film or other article belonging to or in the care of such library, gallery, museum, collection or exhibition under any agreement to return it and thereafter fails to return such book, newspaper, magazine, manuscript, pamphlet, publication, recording, film or other article shall be given written notice, mailed to his last known address or delivered in person, to return such book, newspaper, magazine, manuscript, pamphlet, publication, recording, film or other article within fifteen days, and in the event that such person shall thereafter wilfully and knowingly fail to return such borrowed article within fifteen days, such person shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one hundred dollars or imprisonment for not more than thirty days, provided the notice required by this section shall bear upon its face a copy of this section.

HISTORY: 1962 Code Section 16-373; 1958 (50) 1929.



SECTION 16-13-350. Posting copies of Sections 16-13-330 to 16-13-370.

Every county library or municipal, school, college or other institutional library or gallery, museum, collection or exhibition or any such institution belonging to any incorporated college or library or belonging to any incorporated institution devoted to educational, scientific, literary, artistic, historical or charitable purposes whose books, newspapers, magazines, manuscripts, pamphlets, publications, recordings, films or other articles are covered by or protected by Sections 16-13-330 and 16-13-340, shall post and display in at least two public places within such institution or library a copy of Sections 16-13-330 to 16-13-370 so that they may be read by anyone going into, visiting or belonging to such institution and borrowing books or other documents from such institution.

HISTORY: 1962 Code Section 16-374; 1958 (50) 1929.



SECTION 16-13-360. Disposition of fines collected under Sections 16-13-330 and 16-13-340.

Any and all fines collected pursuant to the terms of Sections 16-13-330 and 16-13-340 shall be paid into the fund of the county library or municipal, school, college or other institutional library or gallery, museum, collection or exhibition injured by the act of the person so fined.

HISTORY: 1962 Code Section 16-375; 1958 (50) 1929.



SECTION 16-13-370. Cumulative effect of Sections 16-13-330 to 16-13-360.

The provisions of Sections 16-13-330 to 16-13-360 are not intended as a substitute for or a replacement of any penalties now provided by law, but shall be considered accumulative and in addition thereto.

HISTORY: 1962 Code Section 16-376; 1958 (50) 1929.



SECTION 16-13-380. Theft of electric current.

Any person who (a) has no contract, agreement, license, or permission with or from any person authorized to manufacture, sell, or use electricity for the purpose of light, heat, or power or with or from any authorized agent of the person for the use of electrical current belonging to or produced or furnished by the person and (b) wilfully withdraws or causes to be withdrawn in any manner and appropriate for his own use or for the use of any other person the current from the wires of the person authorized to manufacture, sell, or use electricity is guilty of a misdemeanor and, upon conviction for a first offense, must be punished by a fine not exceeding five hundred dollars or by imprisonment not exceeding thirty days. For a second or subsequent offense, the person is guilty of a misdemeanor and, upon conviction, must be fined not more than



SECTION 16-13-385. Altering, tampering with or bypassing electric, gas or water meters; penalties.

(A) It is unlawful for an unauthorized person to alter, tamper with, or bypass a meter which has been installed for the purpose of measuring the use of electricity, gas, or water.

A meter found in a condition which would cause electricity, gas, or water to be diverted from the recording apparatus of the meter or to cause the meter to inaccurately measure the use of electricity, gas, or water or the attachment to a meter or distribution wire of any device, mechanism, or wire which would permit the use of unmetered electricity, gas, or water or would cause a meter to inaccurately measure the use is prima facie evidence that the person in whose name the meter was installed or the person for whose benefit electricity, gas, or water was diverted caused the electricity, gas, or water to be diverted from going through the meter or the meter to inaccurately measure the use of the electricity, gas, or water.

(B) A person who violates the provisions of this section for a:

(1) first offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than thirty days;

(2) second offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both; and

(3) third or subsequent offense, is guilty of a felony and, upon conviction, must be fined not more than fifteen thousand dollars or imprisoned not more than five years, or both.

(C) A person who violates the provisions of this section for profit or income on behalf of a person in whose name the meter was installed or a person for whose benefit electricity, gas, or water was diverted for a:

(1) first offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than one year, or both;

(2) second offense, is guilty of misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned for not more than three years or both; and

(3) third or subsequent offense, is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both.

(D) A person who violates the provisions of this section and the violation results in property damage in excess of five thousand dollars or results in the risk of great bodily injury or death from fire, explosion, or electrocution for a:

(1) first offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than one year, or both;

(2) second offense, is guilty of misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned for not more than three years or both; and

(3) third or subsequent offense, is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both.

(E) A person who violates the provisions of this section and the violation results in:

(1) great bodily injury to another person is guilty of a felony and, upon conviction, must be fined not more than fifteen thousand dollars or imprisoned not more than fifteen years, or both. For purposes of this item, "great bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ; and

(2) the death of another person is guilty of a felony and, upon conviction, must be imprisoned not more than thirty years.

(F) This section does not apply to licensed and certified contractors while performing usual and ordinary service in accordance with recognized standards.

(G) A person who violates the provisions of this section for the purpose of growing or manufacturing controlled substances listed, or to be listed, in the schedules in Sections 44-53-190, 44-53-210, 44-53-230, 44-53-250, and 44-53-270 is guilty of a felony and, upon conviction, must be fined not more than fifteen thousand dollars or imprisoned for not more than ten years, or both.

HISTORY: 1962 Code 16-400; 1976 Act No. 650; 1993 Act No. 184, Section 176; 1995 Act No. 7, Part I Section 7; 2013 Act No. 23, Section 1, eff May 3, 2013.



SECTION 16-13-390. Cheating producers of electricity.

Any person who (a) has a contract, agreement, license or permission, oral or written, with or from any person authorized to manufacture, sell or use electricity for the purpose of light, heat or power or with or from any authorized agent of such person for the use of the electrical current belonging to or produced or furnished by any such person, for certain specified purposes and (b) shall wilfully and intentionally withdraw or cause to be withdrawn, in any manner, and appropriate to his own use or to the use of any other person electrical current for purposes other than those specified shall be guilty of a misdemeanor, and, upon conviction thereof, shall be punished as provided in Section 16-13-380. And any such person to whom such electrical current is furnished from or by means of a meter who shall wilfully and with intention to cheat and defraud any person, alter or interfere with such meter or by any contrivance whatsoever withdraw or take off electrical current in any manner except through such meter shall be guilty of a misdemeanor and be punished as provided in Section 16-13-380.

HISTORY: 1962 Code Section 24-452; 1952 Code Section 24-452; 1942 Code Section 1158; 1932 Code Section 1158; Cr. C. '22 Section 52; Cr. C. '12 Section 202; 1904 (24) 410.



SECTION 16-13-400. Avoiding or attempting to avoid payment of telecommunications services.

Any person who knowingly avoids or attempts to avoid, or causes another to avoid, the lawful charges or payments, in whole or in part, for any telecommunications service or for the transmission of a message, signal, or other telecommunication over telephone or telegraph facilities:

(1) By charging such service to an existing telephone number or credit card number without the authority of the subscriber thereto or the lawful holder thereof;

(2) By charging such service to a nonexistent telephone number or credit card number, or to a number associated with telephone service which is suspended or terminated, or to a revoked or canceled credit card number;

(3) By use of a code, prearranged scheme, or other similar stratagem or device whereby such person, in effect, sends or receives information;

(4) By rearranging, tampering with, or making connection with any facilities or equipment of a telephone company, whether physically, inductively, acoustically, or otherwise; or

(5) By the use of any other fraudulent means, method, trick or device; is guilty of a misdemeanor and shall, upon conviction thereof, be fined not more than one thousand dollars or imprisoned not more than one year, or both.

HISTORY: 1962 Code Section 16-565.1; 1961 (52) 569; 1965 (54) 680.



SECTION 16-13-410. Making or possessing device, plans or instructions which can be used to violate Section 16-13-400.

(1) Any person who knowingly makes or possesses any device or any plans or instructions for making the same which can be used to violate the provisions of Section 16-13-400 or to conceal from any supplier of telecommunication service the existence, origin or destination of any telecommunication shall be guilty of a misdemeanor and shall, upon conviction, be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(2) Any magistrate may issue a warrant to search for and seize any such device upon application supported by oath of the complainant which shall set forth the facts upon which the application is based, specifically designating the place and the object of the search or seizure. Any such device seized under warrant or as an incident to a lawful arrest shall after conviction of the owner or possessor thereof be destroyed by the sheriff of the county in which such person was convicted.

HISTORY: 1962 Code Section 16-565.2; 1965 (54) 682.



SECTION 16-13-420. Failure to return leased or rented property; fraudulent appropriation of leased or rented property.

(A) A person having any property in his possession or under his control by virtue of a lease or rental agreement is guilty of larceny if he:

(1) wilfully and fraudulently fails to return the property within seventy-two hours after the lease or rental agreement has expired;

(2) fraudulently secretes or appropriates the property to any use or purpose not within the due and lawful execution of the lease or rental agreement.

The provisions of this section do not apply to lease-purchase agreements or conditional sales type contracts.

(B) A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the value of the rented or leased item is ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both, if the value of the rented or leased item is more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the value of the rented or leased item is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars or imprisoned not more than thirty days, or both.

HISTORY: 1962 Code Section 46-150.87:1; 1964 (53) 1880; 1970 (56) 2498; 1993 Act No. 171, Section 13; 1993 Act No. 184, Section 117; 2000 Act No. 409, Section 1; 2010 Act No. 273, Section 16.S, eff June 2, 2010.



SECTION 16-13-430. Fraudulent acquisition or use of food stamps.

(A) It is unlawful for a person to:

(1) obtain, attempt to obtain, aid, abet, or assist any person to obtain, by means of a false statement or representation, false impersonation, fictitious transfer, conveyance, or other fraudulent device, food stamps or coupons to which an applicant is not entitled or a greater amount of food stamps or coupons than that which an applicant is justly entitled; or

(2) to acquire, possess, use, or transfer food stamps or coupons except as authorized by law and the rules and regulations of the United States Department of Agriculture relating to these matters.

(B) It is unlawful for a person to acquire or transfer food stamps or coupons except in exchange for food or food products for human consumption, which do not include alcoholic beverages, tobacco, beer, or wine.

(C) A person who violates the provisions of this section is guilty of a:

(1) felony if the amount of food stamps fraudulently acquired or used is of a value of ten thousand dollars or more. Upon conviction, the person must be fined not more than five thousand dollars or imprisoned not more than ten years, or both;

(2) felony if the amount of food stamps fraudulently acquired or used is of a value of more than two thousand dollars but less than ten thousand dollars. Upon conviction, the person must be fined not more than five hundred dollars or imprisoned not more than five years, or both;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the amount of food stamps fraudulently acquired or used is of a value of two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days, or both.

(D) A mercantile establishment which allows purchases of prohibited items in exchange for food stamps or coupons or currency of the United States must be disqualified from participation in the food stamp program for a period not to exceed two years and fined not more than five thousand dollars, or both.

HISTORY: 1976 Act No. 548; 1993 Act No. 184, Section 119; 2010 Act No. 273, Section 16.T, eff June 2, 2010.



SECTION 16-13-437. False statement or representation as to income, to public housing agency, to obtain or retain public housing or with respect to determining rent; misdemeanor; penalties; restitution.

It is unlawful for a person knowingly to make a false statement or representation with respect to the person's individual or family income to a public housing agency in obtaining or retaining public housing or with respect to the determination of rent due from the person for public housing. For purposes of this section public housing includes private housing provided through a housing program managed by a public housing agency. For purposes of this section, public housing agency means an agency of state, regional, county, or municipal government, including housing authorities, which administer state or federal housing programs. A person violating this provision is guilty of a misdemeanor and, upon conviction, must be imprisoned for not more than two years or fined not more than one thousand dollars and the person convicted must be ordered to pay restitution to the public housing agency.

HISTORY: 1994 Act No. 458, Section 1.



SECTION 16-13-440. fraudulent refunds from businesses; use of false or fictitious driver's licenses or identification cards; penalties.

(A) It is unlawful for a person to give a false or fictitious name or address, or to give the name or address of another person without that person's approval, for the purpose of obtaining or attempting to obtain a refund from a business establishment for merchandise.

A person who violates the provisions of this subsection is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned for not more than thirty days.

(B) It is unlawful for a person to obtain or attempt to obtain a refund in the form of cash, check, credit on a credit card, merchant gift card, or credit in any other form from a merchant using a motor vehicle driver's license not issued to the person, a motor vehicle driver's license containing false information, an altered motor vehicle driver's license, an identification card containing false information, an altered identification card, or an identification card not issued to the person. A person who violates the provisions of this subsection:

(1) when the value is less than two thousand dollars, is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand five hundred dollars or imprisoned for not more than six months, or both;

(2) when the value is two thousand dollars or more, is guilty of a felony and, upon conviction, must be fined not more than five thousand five hundred dollars or imprisoned for not more than five years, or both; or

(3) regardless of the value involved, if the person has two or more prior convictions for a violation of this subsection, is guilty of a felony and, upon conviction, must be imprisoned for not more than ten years.

HISTORY: 1982 Act No. 375, Sections 1, 2; 2013 Act No. 82, Section 3, eff June 13, 2013.



SECTION 16-13-450. Unlawful issuance, sale, or offer to sell identification card or document purporting to contain age or date of birth.

(1) It is unlawful for any person to sell or issue, or to offer to sell or issue, in this State any identification card or document purporting to contain the age or date of birth of the person in whose name it was issued unless:

(a) Prior to selling or issuing an identification card or document, the person has first obtained from the applicant and retains for a period of three years from the date of sale:

1. an authenticated or certified copy of proof of age as provided in subsection (2) of this section;

2. a notarized affidavit from the applicant attesting to the applicant's age and that the evidence of age required by subitem 1 of item (a) of this subsection is for the applicant.

(b) Prior to offering to sell identification cards in this State, the person has included in any offer for sale of identification cards or documents that the cards or documents may not be sold without the applicant first submitting the documents required by item (a) of this section.

(c) The identification card or document contains the business name and street address of the person selling or issuing the identification card or document.

(2) For purposes of this section acceptable evidence of age is:

1. a duly attested copy of the person's birth certificate;

2. a duly attested transcript of a certificate of baptism showing the date of birth and place of baptism, accompanied by an affidavit sworn to by the parent;

3. an insurance policy on the person's life which has been in force for at least two years;

4. a passport or certificate of arrival in the United States showing the person's age;

5. a transcript of record of age shown in the person's school record at least four years prior to application, stating date of birth; or

6. if none of the evidences in subitems 1 through 5 may be produced, an affidavit of age sworn to by the parent, accompanied by a certificate of age signed by a public health officer or licensed practicing physician, which certificate shall state that the health officer or physician has examined the person and believes that the age as stated in the affidavit is substantially correct.

(3) For purposes of this section, the term "offer to sell" includes every inducement, solicitation, attempt, printed or media advertisement to encourage a person to purchase an identification card.

(4) Any person violating the provisions of this section is guilty of a misdemeanor and upon conviction must be fined not less than five hundred dollars nor more than two thousand five hundred dollars or imprisoned for not more than six months, or both.

HISTORY: 1986 Act No. 526, Section 1.



SECTION 16-13-451. Unlawful submission of documentation required under Section 16-13-450.

It is unlawful for any person to submit documentation as required by subitem 1 of item (a) of subsection (1) of Section 16-13-450, which contains false information. Any person violating the provisions of this section is guilty of a misdemeanor and upon conviction must be fined not more than one hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1986 Act No. 526, Section 1.



SECTION 16-13-452. Law enforcement or intelligence activities not subject to Sections 16-13-450 and 16-13-451.

Sections 16-13-450 and 16-13-451 do not prohibit any lawfully authorized investigative, protective, or intelligence activity of a law enforcement or intelligence agency of the United States, a state, or a political subdivision of a state.

HISTORY: 1986 Act No. 526, Section 1.



SECTION 16-13-460. Church to separate and use money only for cemetery maintenance when so designated; penalties.

Any church which receives money specifically designated for the maintenance of a cemetery on its property shall account for the money separately, and it may be used only for the maintenance of the cemetery. Any person or member of the church governing board who knowingly approves or permits the use of the fund for any other purpose is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1987 Act No. 115 Section 1.



SECTION 16-13-470. Defrauding drug and alcohol screening tests; penalty.

(A) It is unlawful for a person to:

(1) sell, give away, distribute, or market urine in this State or transport urine into this State with the intent of using the urine to defraud a drug or alcohol screening test;

(2) attempt to foil or defeat a drug or alcohol screening test by the substitution or spiking of a sample or the advertisement of a sample substitution or other spiking device or measure;

(3) adulterate a urine or other bodily fluid sample with the intent to defraud a drug or alcohol screening test;

(4) possess adulterants which are intended to be used to adulterate a urine or other bodily fluid sample for the purpose of defrauding a drug or alcohol screening test; or

(5) sell adulterants which are intended to be used to adulterate a urine or other bodily fluid sample for the purpose of defrauding a drug or alcohol screening test.

Intent is presumed if a heating element or any other device used to thwart a drug-screening test accompanies the sale, giving, distribution, or marketing of urine or if instructions which provide a method for thwarting a drug-screening test accompany the sale, giving, distribution, or marketing of urine.

(B) A person who violates a provision of subsection (A):

(1) for a first offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than three years, or both; and

(2) for a second or subsequent offense, is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than five years, or both.

HISTORY: 1999 Act No. 65, Section 1.



SECTION 16-13-480. Providing false identifications for use by unlawful aliens; penalty.

Unless otherwise provided by law, it is unlawful for a person to make, issue, or sell, or offer to make, issue, or sell, a false, fictitious, fraudulent, or counterfeit picture identification that is for use by an alien who is unlawfully present in the United States. A person who violates this section is guilty of a felony, and, upon conviction, must be fined twenty-five thousand dollars or imprisoned for not more than five years, or both.

HISTORY: 2011 Act No. 69, Section 15, eff January 1, 2012.



SECTION 16-13-500. Citation of article.

This article may be cited as the "Personal Financial Security Act".

HISTORY: 2000 Act No. 305, Section 1.



SECTION 16-13-510. Financial identity fraud or identity fraud; penalty.

(A) It is unlawful for a person to commit the offense of financial identity fraud or identity fraud.

(B) A person is guilty of financial identity fraud when the person, without the authorization or permission of another individual, and with the intent of unlawfully:

(1) appropriating the financial resources of the other individual to the person's own use or the use of a third party;

(2) devising a scheme or artifice to defraud; or

(3) obtaining money, property, or services by means of false or fraudulent pretenses, representations, or promises obtains or records identifying information which would assist in accessing the financial records of the other individual or accesses or attempts to access the financial resources of the other individual through the use of identifying information as defined in subsection (D).

(C) A person is guilty of identity fraud when the person uses identifying information, as defined in subsection (D), of another individual for the purpose of obtaining employment or avoiding identification by a law enforcement officer, criminal justice agency, or another governmental agency, including, but not limited to, law enforcement, detention, and correctional agencies or facilities.

(D) "Personal identifying information" includes, but is not limited to:

(1) social security numbers;

(2) driver's license numbers or state identification card numbers issued instead of a driver's license;

(3) checking account numbers;

(4) savings account numbers;

(5) credit card numbers;

(6) debit card numbers;

(7) personal identification (PIN) numbers;

(8) electronic identification numbers;

(9) digital signatures;

(10) dates of birth;

(11) current or former names, including first and last names, middle and last names, or first, middle, and last names, but only when the names are used in combination with, and linked to, other identifying information provided in this section;

(12) current or former addresses, but only when the addresses are used in combination with, and linked to, other identifying information provided in this section; or

(13) other numbers, passwords, or information which may be used to access a person's financial resources, numbers, or information issued by a governmental or regulatory entity that uniquely will identify an individual or an individual's financial resources.

(E) "Financial resources" includes:

(1) existing money and financial wealth contained in a checking account, savings account, line of credit, or otherwise;

(2) a pension plan, retirement fund, annuity, or other fund which makes payments monthly or periodically to the recipient; and

(3) the establishment of a line of credit or an amount of debt whether by loan, credit card, or otherwise for the purpose of obtaining goods, services, or money.

(F) A person who violates this section is guilty of a felony, and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both. The court may order restitution to the victim pursuant to the provisions of Section 17-25-322.

(G) Venue for the prosecution of offenses pursuant to this section is in the county in which:

(1) the victim resided at the time the information was obtained or used; or

(2) the information is obtained or used.

(H) In a prosecution for a violation of this section, the State is not required to establish and it is not a defense that some of the acts constituting the crime did not occur in this State or within one city, county, or local jurisdiction.

HISTORY: 2000 Act No. 305, Section 1; 2006 Act No. 350, Section 2, eff June 12, 2006; 2008 Act No. 190, Section 8, eff December 31, 2008; 2013 Act No. 15, Section 1, eff April 23, 2013.



SECTION 16-13-512. Printing credit and debit card numbers on sales receipts; exceptions; penalties.

(A) Except as provided in this section, a person, firm, partnership, association, corporation, limited liability company, or any other entity which accepts credit cards or debit cards for the transaction of business must not print on a receipt provided to the cardholder at the point of sale:

(1) more than five digits of the credit card or debit card account number; and

(2) the expiration date of the credit card or debit card.

(B) This section does not apply to transactions in which the sole means of recording the cardholder's credit card or debit card account number is by handwriting or by an imprint or copy of the credit card or debit card.

(C)(1) A person that violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred fifty dollars for the first violation and one thousand dollars for each subsequent violation.

(2) A person that knowingly and wilfully violates the provisions of this section is guilty of a Class F felony and, upon conviction, must be imprisoned not more than five years and fined not more than one thousand dollars, or both.

(D) This section, in compliance with Public Law 108-159, Section 113 of Title 1, is effective:

(1) three years after its enactment as to a cash register or other machine or device that electronically prints receipts for credit card or debit card transactions and that is in use before January 1, 2005; or

(2) one year after its enactment for those machines and devices first put into use on or after January 1, 2005.

HISTORY: 2008 Act No. 190, Section 6, eff December 31, 2008.



SECTION 16-13-520. Venue.

In a criminal proceeding brought pursuant to this article, the crime is considered to have been committed in a county in which a part of the financial identity fraud took place, regardless of whether the defendant was ever actually in that county.

HISTORY: 2000 Act No. 305, Section 1.



SECTION 16-13-525. Financial identity fraud enabling unlawfully present alien to live or work in United States; penalties.

(A) In addition to the penalties provided for in this chapter, a person who is convicted of, pleads guilty to, or enters into a plea of nolo contendere to financial identity fraud or identity fraud involving the false, fictitious, or fraudulent creation or use of documents that enable an alien who is unlawfully present in the United States to live or work in the United States, or to receive benefits administered by an agency or political subdivision of this State, must disgorge any benefit received or make restitution to the agency or political subdivision that administered the benefit or entitlement program, or both. A criminal charge pursuant to this chapter shall not preempt or preclude additional appropriate civil or criminal charges or penalties.

(B) A person who suffers an ascertainable loss of money or property, real or personal, as a result of a conviction or plea to a violation of financial identity fraud or identity fraud involving a matter described in subsection (A), may bring an action individually, or in a representative capacity, to recover actual damages against any person convicted of the violation. If a court finds that a violation has been established, the court shall award three times the actual damages sustained and may provide such other relief as it considers necessary or proper. Upon the finding by the court of a violation, the court shall award to the person bringing this action pursuant to this section reasonable attorney's fees and costs.

(C) A person convicted of a violation of this subsection is jointly and severally liable for a loss suffered by a person or an agency or political subdivision of the State.

(D)(1) It is unlawful for a person to display, cause or permit to be displayed, or have in his possession a false, fictitious, fraudulent, or counterfeit identity document including, but not limited to, a driver's license or social security card for the purpose of offering proof of United States citizenship or classification by the United States as an alien lawfully admitted for temporary or permanent residence under federal immigration law.

(2) A person who violates the provisions of this section:

(a) for a first offense, is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days; and

(b) for a second offense or subsequent offenses, is guilty of a felony and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than five years.

(E) A violation of the provisions of this section is considered a separate criminal offense and does not preclude prosecution for perjury pursuant to Section 16-9-10 in addition to prosecution pursuant to the provisions of this section.

(F) In enforcing the terms of this section, no state officer shall attempt to make an independent judgment of an alien's immigration status. State officials must verify any alien's status with the federal government in accordance with 8 USC Section 1373(c).

HISTORY: 2008 Act No. 280, Section 10, eff June 4, 2008.



SECTION 16-13-530. Exceptions from application of article.

Nothing in this article may be construed to apply to:

(1) the lawful acquisition and use of credit or other information in the course of a bona fide consumer or commercial transaction or in connection with an account by any financial institution or entity defined in or required to comply with the Federal Fair Credit Reporting Act, 15 U.S.C.A. Section 1681, or the Federal Gramm-Leach-Bliley Financial Modernization Act, 113 Stat. 1338;

(2) the lawful, good faith exercise of a security interest or a right to offset exercised by a creditor, agency, or financial institution; or

(3) the lawful, good faith compliance by a party when required by a warrant, levy, attachment, court order, or other judicial or administrative order, decree, or directive.

HISTORY: 2000 Act No. 305, Section 1.






CHAPTER 14 - FINANCIAL TRANSACTION CARD CRIME ACT

SECTION 16-14-10. Definitions.

The following words and phrases as used in this chapter, unless a different meaning is plainly required by the context, shall have the following meanings:

(1) "Automated banking device" means any machine which when properly activated by a financial transaction card or personal identification code may be used for any of the purposes for which a financial transaction card may be used.

(2) "Cardholder" means the person or organization named on the face of a financial transaction card to whom or for whose benefit the financial transaction card is issued by an issuer.

(3) "Expired financial transaction card" means a financial transaction card which is no longer valid because the term shown on it has elapsed.

(4) "Financial transaction card" or "FTC" means any instrument or device whether known as a credit card, credit plate, bank services card, banking card, check guarantee card, debit card, or by any other name, issued with or without fee by an issuer for the use of the cardholder;

(a) in obtaining money, goods, services, or anything else of value on credit;

(b) in certifying or guaranteeing to a person or business the availability to the cardholder of funds on deposit that are equal to or greater than the amount necessary to honor a draft or check payable to the order of such person or business;

(c) in providing the cardholder access to a demand deposit account or time deposit account for the purpose of:

1. making deposits of money or checks therein;

2. withdrawing funds in the form of money, money orders, or traveler's checks therefrom;

3. transferring funds from any demand deposit account or time deposit account to any other demand deposit account or time deposit account;

4. transferring funds from any demand deposit account or time deposit account to any credit card accounts, overdraft privilege accounts, loan accounts, or any other credit accounts in full or partial satisfaction of any outstanding balance owed existing therein;

5. for the purchase of goods, services or anything else of value;

6. obtaining information pertaining to any demand deposit account or time deposit account.

(5) "issuer" means the business organization or financial institution or its duly authorized agent which issues a financial transaction card.

(6) "Personal identification code" means a numeric or alphabetical code assigned to the cardholder of a financial transaction card by the issuer to permit authorized electronic use of that FTC.

(7) "Presenting" means those actions taken by a cardholder or any person to introduce a financial transaction card into an automated banking device, including utilization of a personal identification code, or merely displaying or showing a financial transaction card to the issuer, or to any person or organization providing money, goods, services, or anything else of value, or any other entity with intent to defraud.

(8) "Receives" or "receiving" means acquiring possession or control or accepting a financial transaction card as security for a loan.

(9) "Revoked financial transaction card" means a financial transaction card which is no longer valid because permission to use it has been suspended or terminated by the issuer.

(10) "Acquirer" means a business organization, financial institution, or an agent of a business organization or financial institution that authorizes a merchant to accept payment by credit card for money, goods, services, or anything else of value.

HISTORY: 1980 Act No. 427, Section 1; 1991 Act No. 126, Section 1.



SECTION 16-14-20. Financial transaction card or number theft.

A person is guilty of financial transaction card theft when he:

(1) takes, obtains, or withholds a financial transaction card or number from the person, possession, custody, or control of another without the cardholder's consent and with the intent to use it; or who, with knowledge that it has been so taken, obtained, or withheld, receives the financial transaction card or number with intent to use it, sell it, or transfer it to a person other than the issuer or the cardholder;

(2) receives a financial transaction card or number that he knows to have been lost, mislaid, or delivered under a mistake as to the identity or address of the cardholder, and who retains possession with intent to use it, sell it, or transfer it to a person other than the issuer or the cardholder;

(3) is not the issuer, and sells a financial transaction card or number or buys a financial transaction card or number from a person other than the issuer;

(4) is not the issuer, and during any twelve-month period, receives financial transaction cards or numbers issued in the names of two or more persons which he has reason to know were taken or retained under circumstances which constitute a violation of item (3) of this section and Section 16-14-60(A)(3).

A person who commits financial transaction card or number theft is guilty of a felony and, upon conviction, must be sentenced as provided in Section 16-14-100(B).

HISTORY: 1980 Act No. 427, Section 1; 1995 Act No. 7, Part I Section 9; 2001 Act No. 81, Section 5.



SECTION 16-14-30. Possession of two or more cards issued to other persons prima facie evidence of violation.

When a person has in his possession or under his control financial transaction cards issued in the names of two or more other persons other than members of his immediate family, such possession shall be prima facie evidence that such financial transaction cards have been obtained in violation of Section 16-14-20(a).

HISTORY: 1980 Act No. 427, Section 1.



SECTION 16-14-40. Financial transaction card forgery.

(a) A person is guilty of financial transaction card forgery when:

(1) With intent to defraud a purported issuer, a person or organization providing money, goods, services or anything else of value, or any other person, he falsely makes or falsely embosses a purported financial transaction card or utters such a financial transaction card;

(2) With intent to defraud a purported issuer, a person or organization providing money, goods, services or anything else of value, or any other person, he falsely encodes, duplicates or alters existing encoded information on a financial transaction card or utters such a financial transaction card;

(3) He, not being the cardholder or a person authorized by him with intent to defraud the issuer, or a person or organization providing money, goods, services or anything else of value, or any other person, signs a financial transaction card.

(b) A person falsely makes a financial transaction card when he makes or draws, in whole or in part, a device or instrument which purports to be the financial transaction card of a named issuer but which is not such a financial transaction card because the issuer did not authorize the making or drawing, or alters a financial transaction card which was validly issued.

(c) A person falsely embosses a financial transaction card when, without authorization of the named issuer, he completes a financial transaction card by adding any of the matter, other than the signature of the cardholder, which an issuer requires to appear on the financial transaction card before it can be used by a cardholder.

(d) A person falsely encodes a financial transaction card when, without authorization of the purported issuer, he records magnetically, electronically, electro-magnetically or by other means, information on a financial transaction card which will permit acceptance of that card by any automated banking device.

(e) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not less than three thousand dollars nor more than five thousand dollars or imprisoned not more than five years, or both.

HISTORY: 1980 Act No. 427, Section 1; 1993 Act No. 184, Sections 95, 96; 1995 Act No. 7, Part I Section 10.



SECTION 16-14-50. Possession of two or more cards falsely made or embossed prima facie evidence of violation.

(a) When a person, other than the purported issuer, possesses two or more financial transaction cards which are falsely made or falsely embossed, such possession shall be prima facie evidence that such cards were obtained in violation of Section 16-14-40(a)(1) or Section 16-14-40(a)(2).

(b) When a person, other than the cardholder or a person authorized by him possesses two or more financial transaction cards which are signed, such possession shall be prima facie evidence that such cards were obtained in violation of Section 16-14-40(a)(3).

HISTORY: 1980 Act No. 427, Section 1.



SECTION 16-14-60. Financial transaction card fraud.

(a) A person is guilty of financial transaction card fraud when, with intent to defraud the issuer, a person or organization providing money, goods, services, or anything else of value, or any other person, he:

(1) uses for the purpose of obtaining money, goods, services, or anything else of value a financial transaction card obtained or retained, or which was received with knowledge that it was obtained or retained, in violation of Section 16-14-20 or 16-14-40 or a financial transaction card which he knows is forged, altered, expired, revoked, or was obtained as a result of a fraudulent application in violation of Section 16-14-40(c);

(2) obtains money, goods, services, or anything else of value by:

a. representing without the consent of the specified cardholder that he has permission to use it;

b. presenting the financial transaction card without the authorization or permission of the cardholder;

c. representing that he is the holder of a card and the card has not in fact been issued;

d. using a financial transaction card to knowingly and wilfully exceed:

(i) the actual balance of a demand deposit account or time deposit account;

(ii) an authorized credit line in an amount which exceeds the authorized credit line by five hundred dollars or fifty percent of the authorized credit line, whichever is greater, if the cardholder has not paid to the issuer of the financial transaction card the total amount of the excess over the authorized credit line within ten days after notice to the cardholder by certified mail to the last known address that the credit line has been exceeded. Failure to pay the amount in excess of the authorized credit line after the notice is prima facie evidence of an intent to defraud;

(3) obtains control over a financial transaction card as security for debt;

(4) deposits into his account or any account, by means of an automated banking device, a false, fictitious, forged, altered, or counterfeit check, draft, money order, or any other document not his lawful or legal property;

(5) receives money, goods, services, or anything else of value as a result of a false, fictitious, forged, altered, or counterfeit check, draft, money order, or any other document having been deposited into an account by means of an automated banking device, knowing at the time of receipt of the money, goods, services, or item of value that the document deposited was false, fictitious, forged, altered, or counterfeit or that the above deposited item was not his lawful or legal property.

A person who violates the provisions of this subsection except subsection (a)(2)d. is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both, if the value of all money, goods, services, and other things of value furnished in violation of this section or if the difference between the value actually furnished and the value represented to the issuer to have been furnished in violation of this section, does not exceed five hundred dollars in any six-month period. If the value exceeds five hundred dollars in a six-month period, a person is guilty of a felony and, upon conviction, must be fined not less than three thousand dollars or more than five thousand dollars or imprisoned not more than five years, or both.

A person who violates the provisions of subsection (a)(2)d. is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(b) A person who is authorized by an issuer to furnish money, goods, services, or anything else of value upon presentation of a financial transaction card by the cardholder, or any agent or employee of such person is guilty of a financial transaction card fraud when, with intent to defraud the issuer or the cardholder, he:

(1) furnishes money, goods, services, or anything else of value upon presentation of a financial transaction card obtained or retained in violation of Section 16-14-20, or a financial transaction card which he knows is forged, expired, or revoked;

(2) fails to furnish money, goods, services, or anything else of value which he represents in writing to the issuer that he has furnished.

A person who violates the provisions of this subsection is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both, if the value of all money, goods, services, and other things of value furnished in violation of this section or if the difference between the value actually furnished and the value represented to the issuer to have been furnished in violation of this section, does not exceed five hundred dollars in any six-month period. If the value exceeds five hundred dollars in a six-month period, a person is guilty of a felony and, upon conviction, must be fined not less than three thousand dollars nor more than five thousand dollars or imprisoned not more than five years, or both.

(c) A person is guilty of financial transaction card fraud when, upon application for a financial transaction card to an issuer, he knowingly makes or causes to be made a false statement or report relative to his name, occupation, financial condition, assets, or liabilities; or wilfully and substantially overvalues any assets, or wilfully omits or substantially undervalues any indebtedness for the purpose of influencing the issuer to issue a financial transaction card. A person who violates the provisions of this subsection is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(d) A cardholder is guilty of financial transaction card fraud when he wilfully, knowingly, and with an intent to defraud the issuer, a person or organization providing money, goods, services, or anything else of value, or any other person, submits, verbally or in writing, to the issuer or any other person, any false notice or report of the theft, loss, disappearance, or nonreceipt of his financial transaction card. A person who violates the provisions of this subsection is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(e) In any prosecution for violation of Section 16-14-60, the State is not required to establish and it is no defense that some of the acts constituting the crime did not occur in this State or within one city, county, or local jurisdiction.

(f) For purposes of this section, revocation is construed to include either notice given in person or notice given in writing to the person to whom the financial transaction card or personal identification code was issued. Notice of revocation is immediate when notice is given in person. The sending of a notice in writing by registered or certified mail in the United States mail, duly stamped and addressed to the person at his last address known to the issuer, is prima facie evidence that the notice was duly received after seven days from the date of the deposit in the mail. If the address is located outside the United States, Puerto Rico, the Virgin Islands, the Canal Zone, and Canada, notice is presumed to have been received ten days after mailing by registered or certified mail.

(g)(1) A person who is authorized by an acquirer to furnish money, goods, services, or anything else of value upon presentation of a credit card or a credit card account number by a cardholder, or any employee of that person, who presents to the issuer or acquirer, for payment, a credit card transaction record of a sale, which sale was not made by that person or employee, violates this subsection and is guilty of a felony and, upon conviction, must be fined not less than three thousand dollars nor more than five thousand dollars or imprisoned not more than five years, or both.

(2) A person without the acquirer's express authorization, employs, or solicits authorized merchants, or any agent or employee of the merchant, to remit to an issuer or acquirer, for payment, a financial transaction card record of a sale, which sale was not made by the merchant, his agent, or employee, is guilty of a felony and, upon conviction, is punishable as provided in Section 16-14-100(b).

HISTORY: 1980 Act No. 427, Section 1; 1991 Act No. 126, Section 2; 1993 Act No. 184, Section 97; 1995 Act No. 7, Part I Section 11.



SECTION 16-14-70. Criminal possession of financial transaction card forgery devices.

(A) A person is guilty of criminal possession of financial transaction card forgery devices when:

(1) he is a person other than the cardholder and possesses two or more incomplete financial transaction cards, with intent to complete them without the consent of the issuer;

(2) he possesses, with knowledge of its character, machinery, plates, or any other contrivance designed to reproduce instruments purporting to be financial transaction cards of an issuer who has not consented to the preparation of such financial transaction cards.

(B) A financial transaction card is incomplete if part of the matter other than the signature of the cardholder, which an issuer requires to appear on the financial transaction card before it can be used by a cardholder, has not yet been stamped, embossed, imprinted, encoded, or written upon it.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not less than three thousand dollars nor more than five thousand dollars or imprisoned not more than five years, or both.

HISTORY: 1980 Act No. 427, Section 1; 1993 Act No. 184, Section 98; 1995 Act No. 7, Part I Section 12.



SECTION 16-14-80. Criminally receiving goods and services fraudulently obtained.

(A) It is unlawful for a person to receive money, goods, and services, or anything else of value fraudulently obtained in violation of Section 16-14-60(a) and with the knowledge or belief that the same were obtained in violation of Section 16-14-60(a).

(B) A person who violates the provisions of this section is guilty of a:

(1) misdemeanor under the jurisdiction of the magistrates or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and, upon conviction, must be sentenced pursuant to Section 16-14-100(a) if the value of the money, goods, services, and anything else of value, is one thousand dollars or less in any six-month period;

(2) felony and, upon conviction, must be sentenced pursuant to Section 16-14-100(b) if the value of the money, goods, services, or anything of value is more than one thousand dollars in any six-month period.

HISTORY: 1980 Act No. 427, Section 1; 1993 Act No. 184, Section 177; 2010 Act No. 273, Section 16.U, eff June 2, 2010.



SECTION 16-14-90. Presumption of knowledge that transportation ticket obtained at discount was fraudulently acquired.

It is permissible to infer that a person who obtains at a discount price a ticket issued by an airline, railroad, steamship, or other transportation company from other than an authorized agent of the company which was acquired in violation of Section 16-14-60(a) without reasonable inquiry to ascertain that the person from whom it was obtained had a legal right to possess knew that the ticket was acquired under circumstances constituting a violation of Section 16-14-60(a).

HISTORY: 1980 Act No. 427, Section 1; 1987 Act No. 95 Section 6.



SECTION 16-14-100. Penalties for violation of Financial Transaction Card Crime Act.

(a) A crime punishable under this subsection is a misdemeanor under the jurisdiction of the magistrates or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and, upon conviction, the person must be fined not more than two thousand dollars or imprisoned not more than one year, or both.

(b) A crime punishable under this subsection is a felony and, upon conviction, the person must be fined not less than three thousand dollars nor more than five thousand dollars or imprisoned not more than five years, or both.

HISTORY: 1980 Act No. 427, Section 1; 1993 Act No. 184, Section 178; 2010 Act No. 273, Section 16.V, eff June 2, 2010.






CHAPTER 15 - OFFENSES AGAINST MORALITY AND DECENCY

SECTION 16-15-10. Bigamy.

Any person who is married who shall marry another person shall, unless:

(1) His or her husband or wife has remained continually for seven years beyond the sea or continually absented himself or herself from such person for the space of seven years together, such person not knowing his or her wife or husband to be living within that time;

(2) He or she was married before the age of consent;

(3) His or her wife or husband is under sentence of imprisonment for life; or

(4) His or her marriage has been annulled or he or she has been divorced by decree of a competent tribunal having jurisdiction both of the cause and the parties;

On conviction, be punished by imprisonment in the Penitentiary for not more than five years nor less than six months or by imprisonment in the jail for six months and by a fine of not less than five hundred dollars.

HISTORY: 1962 Code Section 16-401; 1952 Code Section 16-401; 1942 Code Section 1434; 1932 Code Section 1434; Cr. C. '22 Section 374; Cr. C. '12 Section 381; Cr. C. '02 Section 289; G. S. 2587; R. S. 250; 1712 (2) 508; 1874 (15) 603.



SECTION 16-15-20. Incest.

Any persons who shall have carnal intercourse with each other within the following degrees of relationship, to wit:

(1) A man with his mother, grandmother, daughter, granddaughter, stepmother, sister, grandfather's wife, son's wife, grandson's wife, wife's mother, wife's grandmother, wife's daughter, wife's granddaughter, brother's daughter, sister's daughter, father's sister or mother's sister; or

(2) A woman with her father, grandfather, son, grandson, stepfather, brother, grandmother's husband, daughter's husband, granddaughter's husband, husband's father, husband's grandfather, husband's son, husband's grandson, brother's son, sister's son, father's brother or mother's brother;

Shall be guilty of incest and shall be punished by a fine of not less than five hundred dollars or imprisonment not less than one year in the Penitentiary, or both such fine and imprisonment.

HISTORY: 1962 Code Section 16-402; 1952 Code Section 16-402; 1942 Code Section 1440; 1932 Code Section 1440; Cr. C. '22 Section 381; Cr. C. '12 Section 388; Cr. C. '02 Section 295; R. S. 258; 1884 (19) 801.



SECTION 16-15-50. Seduction under promise of marriage.

A male over the age of sixteen years who by means of deception and promise of marriage seduces an unmarried woman in this State is guilty of a misdemeanor and, upon conviction, must be fined at the discretion of the court or imprisoned not more than one year. There must not be a conviction under this section on the uncorroborated testimony of the woman upon whom the seduction is charged, and no conviction if at trial it is proved that the woman was at the time of the alleged offense lewd and unchaste. If the defendant in any action brought under this section contracts marriage with the woman, either before or after the conviction, further proceedings of this section are stayed.

HISTORY: 1962 Code Section 16-405; 1952 Code Section 16-405; 1942 Code Section 1441; 1932 Code Section 1441; Cr. C. '22 Section 382; Cr. C. '12 Section 389; 1905 (24) 937; 1993 Act No. 184, Section 179.



SECTION 16-15-60. Adultery or fornication.

Any man or woman who shall be guilty of the crime of adultery or fornication shall be liable to indictment and, on conviction, shall be severally punished by a fine of not less than one hundred dollars nor more than five hundred dollars or imprisonment for not less than six months nor more than one year or by both fine and imprisonment, at the discretion of the court.

HISTORY: 1962 Code Section 16-406; 1952 Code Section 16-406; 1942 Code Section 1435; 1932 Code Section 1435; Cr. C. '22 Section 375; Cr. C. '12 Section 382; Cr. C. '02 Section 290; G. S. 2588; R. S. 251; 1880 (17) 328.



SECTION 16-15-70. "Adultery" defined.

"Adultery" is the living together and carnal intercourse with each other or habitual carnal intercourse with each other without living together of a man and woman when either is lawfully married to some other person.

HISTORY: 1962 Code Section 16-407; 1952 Code Section 16-407; 1942 Code Section 1436; 1932 Code Section 1436; Cr. C. '22 Section 376; Cr. C. '12 Section 383; Cr. C. '02 Section 291; G. S. 2589; R. S. 252; 1880 (17) 328.



SECTION 16-15-80. "Fornication" defined.

"Fornication" is the living together and carnal intercourse with each other or habitual carnal intercourse with each other without living together of a man and woman, both being unmarried.

HISTORY: 1962 Code Section 16-408; 1952 Code Section 16-408; 1942 Code Section 1437; 1932 Code Section 1437; Cr. C. '22 Section 277; Cr. C. '12 Section 384; Cr. C. '02 Section 292; G. S. 2590; R. S. 253; 1880 (17) 328.



SECTION 16-15-90. Prostitution; lewdness, assignation and prostitution generally.

It shall be unlawful to:

(1) Engage in prostitution;

(2) Aid or abet prostitution knowingly;

(3) Procure or solicit for the purpose of prostitution;

(4) Expose indecently the private person for the purpose of prostitution or other indecency;

(5) Reside in, enter or remain in any place, structure, building, vehicle, trailer or conveyance for the purpose of lewdness, assignation or prostitution;

(6) Keep or set up a house of ill fame, brothel or bawdyhouse;

(7) Receive any person for purposes of lewdness, assignation or prostitution into any vehicle, conveyance, trailer, place, structure or building;

(8) Permit any person to remain for the purpose of lewdness, assignation or prostitution in any vehicle, conveyance, trailer, place, structure or building;

(9) Direct, take or transport, offer or agree to take or transport or aid or assist in transporting any person to any vehicle, conveyance, trailer, place, structure or building or to any other person with knowledge or having reasonable cause to believe that the purpose of such directing, taking or transporting is prostitution, lewdness or assignation;

(10) Lease or rent or contract to lease or rent any vehicle, conveyance, trailer, place, structure or building or part thereof believing or having reasonable cause to believe that it is intended to be used for any of the purposes herein prohibited; or

(11) Aid, abet, or participate knowingly in the doing of any of the acts herein prohibited.

HISTORY: 1962 Code Section 16-409; 1952 Code Section 16-409; 1942 (42) 1734.



SECTION 16-15-100. Prostitution; further unlawful acts.

It shall further be unlawful to:

(1) Procure a female inmate for a house of prostitution;

(2) Cause, induce, persuade or encourage by promise, threat, violence or by any scheme or device a female to become a prostitute or to remain an inmate of a house of prostitution;

(3) Induce, persuade or encourage a female to come into or leave this State for the purpose of prostitution or to become an inmate in a house of prostitution;

(4) Receive or give or agree to receive or give any money or thing of value for procuring or attempting to procure any female to become a prostitute or an inmate in a house of prostitution;

(5) Accept or receive knowingly any money or other thing of value without consideration from a prostitute; or

(6) Aid, abet or participate knowingly in the doing of any of the acts herein prohibited.

HISTORY: 1962 Code Section 16-410; 1952 Code Section 16-410; 1942 (42) 1734.



SECTION 16-15-110. Prostitution; violations.

Any person violating any provision of Sections 16-15-90 and 16-15-100 must, upon conviction, be punished as follows:

(1) for the first offense, a fine not exceeding two hundred dollars or confinement in prison for a period of not more than thirty days;

(2) for the second offense, a fine not exceeding one thousand dollars or imprisonment for not exceeding six months, or both;

(3) for the third or any subsequent offense, a fine not exceeding three thousand dollars or imprisonment for not less than one year, or both.

HISTORY: 1962 Code Section 16-411; 1952 Code Section 16-411; 1942 (42) 1734; 1979 Act No. 74; 1986 Act No. 534.



SECTION 16-15-120. Buggery.

Whoever shall commit the abominable crime of buggery, whether with mankind or with beast, shall, on conviction, be guilty of felony and shall be imprisoned in the Penitentiary for five years or shall pay a fine of not less than five hundred dollars, or both, at the discretion of the court.

HISTORY: 1962 Code Section 16-412; 1952 Code Section 16-412; 1942 Code Section 1439; 1932 Code Section 1439; Cr. C. '22 Section 380; Cr. C. '12 Section 387; Cr. C. '02 Section 294; G. S. 2591; R. S. 254; 25 H. 8, c. 1 (2) 465.



SECTION 16-15-130. Indecent exposure; breastfeeding.

(A)(1) It is unlawful for a person to wilfully, maliciously, and indecently expose his person in a public place, on property of others, or to the view of any person on a street or highway.

(2) This subsection does not apply to a woman who breastfeeds her own child in a public place, on property of others, to the view of any person on a street or highway, or any other place where a woman and her child are authorized to be.

(B) A person who violates the provisions of subsection (A)(1) is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 16-413; 1952 Code Section 16-413; 1942 Code Section 1442; 1932 Code Section 1442; Cr. C. '22 Section 383; Cr. C. '12 Section 390; 1906 (25) 84; 1965 (54) 577; 1993 Act No. 184, Section 180; 2006 Act No. 269, Section 2, eff May 2, 2006.



SECTION 16-15-250. Communicating obscene messages to other persons without consent.

It is unlawful for a person to anonymously write, print, telephone, transmit a digital electronic file, or by other manner or means communicate, send, or deliver to another person within this State, without that person's consent, any obscene, profane, indecent, vulgar, suggestive, or immoral message.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 16-552; 1952 Code Section 16-552; 1943 (43) 26; 1967 (55) 626; 1993 Act No. 184, Section 181; 2001 Act No. 81, Section 6.

OBSCENITY, MATERIAL HARMFUL TO MINORS, CHILD EXPLOITATION, AND CHILD PROSTITUTION



SECTION 16-15-305. Disseminating, procuring or promoting obscenity unlawful; definitions; penalties; obscene material designated contraband.

(A) It is unlawful for any person knowingly to disseminate obscenity. A person disseminates obscenity within the meaning of this article if he:

(1) sells, delivers, or provides or offers or agrees to sell, deliver, or provide any obscene writing, picture, record, digital electronic file, or other representation or description of the obscene;

(2) presents or directs an obscene play, dance, or other performance, or participates directly in that portion thereof which makes it obscene;

(3) publishes, exhibits, or otherwise makes available anything obscene to any group or individual; or

(4) exhibits, presents, rents, sells, delivers, or provides; or offers or agrees to exhibit, present, rent, or to provide: any motion picture, film, filmstrip, or projection slide, or sound recording, sound tape, or sound track, video tapes and recordings, or any matter or material of whatever form which is a representation, description, performance, or publication of the obscene.

(B) For purposes of this article any material is obscene if:

(1) to the average person applying contemporary community standards, the material depicts or describes in a patently offensive way sexual conduct specifically defined by subsection (C) of this section;

(2) the average person applying contemporary community standards relating to the depiction or description of sexual conduct would find that the material taken as a whole appeals to the prurient interest in sex;

(3) to a reasonable person, the material taken as a whole lacks serious literary, artistic, political, or scientific value; and

(4) the material as used is not otherwise protected or privileged under the Constitutions of the United States or of this State.

(C) As used in this article:

(1) "sexual conduct" means:

(a) vaginal, anal, or oral intercourse, whether actual or simulated, normal or perverted, whether between human beings, animals, or a combination thereof;

(b) masturbation, excretory functions, or lewd exhibition, actual or simulated, of the genitals, pubic hair, anus, vulva, or female breast nipples including male or female genitals in a state of sexual stimulation or arousal or covered male genitals in a discernably turgid state;

(c) an act or condition that depicts actual or simulated bestiality, sado-masochistic abuse, meaning flagellation or torture by or upon a person who is nude or clad in undergarments or in a costume which reveals the pubic hair, anus, vulva, genitals, or female breast nipples, or the condition of being fettered, bound, or otherwise physically restrained on the part of the one so clothed;

(d) an act or condition that depicts actual or simulated touching, caressing, or fondling of, or other similar physical contact with, the covered or exposed genitals, pubic or anal regions, or female breast nipple, whether alone or between humans, animals, or a human and an animal, of the same or opposite sex, in an act of actual or apparent sexual stimulation or gratification; or

(e) an act or condition that depicts the insertion of any part of a person's body, other than the male sexual organ, or of any object into another person's anus or vagina, except when done as part of a recognized medical procedure.

(2) "patently offensive" means obviously and clearly disagreeable, objectionable, repugnant, displeasing, distasteful, or obnoxious to contemporary standards of decency and propriety within the community.

(3) "prurient interest" means a shameful or morbid interest in nudity, sex, or excretion and is reflective of an arousal of lewd and lascivious desires and thoughts.

(4) "person" means any individual, corporation, partnership, association, firm, club, or other legal or commercial entity.

(5) "knowingly" means having general knowledge of the content of the subject material or performance, or failing after reasonable opportunity to exercise reasonable inspection which would have disclosed the character of the material or performance.

(D) Obscenity must be judged with reference to ordinary adults except that it must be judged with reference to children or other especially susceptible audiences or clearly defined deviant sexual groups if it appears from the character of the material or the circumstances of its dissemination to be especially for or directed to children or such audiences or groups.

(E) As used in this article, "community standards" used in determining prurient appeal and patent offensiveness are the standards of the area from which the jury is drawn.

(F) It is unlawful for any person knowingly to create, buy, procure, or process obscene material with the purpose and intent of disseminating it.

(G) It is unlawful for a person to advertise or otherwise promote the sale of material represented or held out by them as obscene.

(H) A person who violates this section is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than ten thousand dollars, or both.

(I) Obscene material disseminated, procured, or promoted in violation of this section is contraband and may be seized by appropriate law enforcement authorities.

HISTORY: 1987 Act No. 168 Section 3; 1995 Act No. 7, Part I Section 13; 2001 Act No. 81, Section 7.



SECTION 16-15-315. Condition on certain sales for resale or on franchising rights that obscene material be received for resale prohibited; penalties.

No person shall, as a condition to any sale, allocation, consignment, or delivery for resale of any paper, magazine, book, periodical, publication, digital electronic file require that the purchaser or consignee receive for resale any other article, book, publication, or digital electronic file which is obscene within the meaning of Section 16-15-305 nor shall any person deny or threaten to deny any franchise or impose or threaten to impose any penalty, financial or otherwise, by reason of the failure or refusal of any person to accept the articles, books, publications, or digital electronic files, or by reason of the return thereof. A person who violates this section is guilty of a misdemeanor and, upon conviction, must be imprisoned for not more than one year or fined not more than one thousand dollars, or both.

HISTORY: 1987 Act No. 168 Section 3, eff October 1, 1987; 2001 Act No. 81, Section 8.



SECTION 16-15-325. Participation in preparation of obscene material prohibited; penalties.

Any individual who knowingly:

(a) photographs himself or any other individual or animal for purposes of preparing an obscene film, photograph, negative, slide, videotapes, motion picture, or digital electronic files for the purpose of dissemination; or

(b) models, poses, acts, or otherwise assists in the preparation of any obscene film, photograph, negative, slide, videotapes, motion picture, or digital electronic files for the purpose of dissemination is guilty of a misdemeanor and, upon conviction, must be imprisoned for not more than one year and fined not more than one thousand dollars.

HISTORY: 1987 Act No. 168 Section 3; 2001 Act No. 81, Section 9.



SECTION 16-15-335. Permitting minor to engage in any act constituting violation of this article prohibited; penalties.

An individual eighteen years of age or older who, in any manner, knowingly hires, employs, uses, or permits a person under the age of eighteen years to do or assist in doing an act or thing constituting an offense pursuant to this article and involving any material, act, or thing he knows or reasonably should know to be obscene within the meaning of Section 16-15-305 is guilty of a felony and, upon conviction, must be imprisoned for not more than ten years.

HISTORY: 1987 Act No. 168 Section 3; 2004 Act No. 208, Section 3, eff April 26, 2004.



SECTION 16-15-342. Criminal solicitation of a minor; defenses; penalties.

(A) A person eighteen years of age or older commits the offense of criminal solicitation of a minor if he knowingly contacts or communicates with, or attempts to contact or communicate with, a person who is under the age of eighteen, or a person reasonably believed to be under the age of eighteen, for the purpose of or with the intent of persuading, inducing, enticing, or coercing the person to engage or participate in a sexual activity as defined in Section 16-15-375(5) or a violent crime as defined in Section 16-1-60, or with the intent to perform a sexual activity in the presence of the person under the age of eighteen, or person reasonably believed to be under the age of eighteen.

(B) Consent is a defense to a prosecution pursuant to this section if the person under the age of eighteen, or the person reasonably believed to be under the age of eighteen, is at least sixteen years old.

(C) Consent is not a defense to a prosecution pursuant to this section if the person under the age of eighteen, or the person reasonably believed to be under the age of eighteen, is under the age of sixteen.

(D) It is not a defense to a prosecution pursuant to this section, on the basis of consent or otherwise, that the person reasonably believed to be under the age of eighteen is a law enforcement agent or officer acting in an official capacity.

(E) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than ten years, or both.

HISTORY: 2004 Act No. 208, Section 4, eff April 26, 2004.



SECTION 16-15-345. Disseminating obscene material to person under age eighteen prohibited; penalties.

An individual eighteen years of age or older who knowingly disseminates to a person under the age of eighteen years material which he knows or reasonably should know to be obscene within the meaning of Section 16-15-305 is guilty of a felony and, upon conviction, must be imprisoned for not more than ten years.

HISTORY: 1987 Act No. 168 Section 3; 2004 Act No. 208, Section 5, eff April 26, 2004.



SECTION 16-15-355. Disseminating obscene material to minor twelve years of age or younger prohibited; penalties.

An individual eighteen years of age or older who knowingly disseminates to a minor twelve years of age or younger material which he knows or reasonably should know to be obscene within the meaning of Section 16-15-305 is guilty of a felony and, upon conviction, must be imprisoned for not more than fifteen years.

HISTORY: 1987 Act No. 168 Section 3; 2004 Act No. 208, Section 6, eff April 26, 2004.



SECTION 16-15-365. Exposure of private parts in lewd and lascivious manner, aiding or procuring person to perform such act, or permitting use of premises for such act prohibited; penalties.

Any person who wilfully and knowingly exposes the private parts of his person in a lewd and lascivious manner and in the presence of any other person, or aids or abets any such act, or who procures another to perform such act, or any person, who as owner, manager, lessee, director, promoter, or agent, or in any other capacity knowingly hires, leases, or permits the land, building, or premises of which he is owner, lessee, or tenant, or over which he has control, to be used for purposes of any such act, is guilty of a misdemeanor and, upon conviction, must be imprisoned for not more than six months or fined not more than five hundred dollars, or both.

HISTORY: 1987 Act No. 168 Section 3.



SECTION 16-15-375. Definitions applicable to Sections 16-15-385 through 16-15-425.

The following definitions apply to Section 16-15-385, disseminating or exhibiting to minors harmful material or performances; Section 16-15-387, employing a person under the age of eighteen years to appear in a state of sexually explicit nudity in a public place; Section 16-15-395, first degree sexual exploitation of a minor; Section 16-15-405, second degree sexual exploitation of a minor; Section 16-15-410, third degree sexual exploitation of a minor; Section 16-15-415, promoting prostitution of a minor; and Section 16-15-425, participating in prostitution of a minor.

(1) "Harmful to minors" means that quality of any material or performance that depicts sexually explicit nudity or sexual activity and that, taken as a whole, has the following characteristics:

(a) the average adult person applying contemporary community standards would find that the material or performance has a predominant tendency to appeal to a prurient interest of minors in sex; and

(b) the average adult person applying contemporary community standards would find that the depiction of sexually explicit nudity or sexual activity in the material or performance is patently offensive to prevailing standards in the adult community concerning what is suitable for minors; and

(c) to a reasonable person, the material or performance taken as a whole lacks serious literary, artistic, political, or scientific value for minors.

(2) "Material" means pictures, drawings, video recordings, films, digital electronic files, or other visual depictions or representations but not material consisting entirely of written words.

(3) "Minor" means an individual who is less than eighteen years old.

(4) "Prostitution" means engaging or offering to engage in sexual activity with or for another in exchange for anything of value.

(5) "Sexual activity" includes any of the following acts or simulations thereof:

(a) masturbation, whether done alone or with another human or animal;

(b) vaginal, anal, or oral intercourse, whether done with another human or an animal;

(c) touching, in an act of apparent sexual stimulation or sexual abuse, of the clothed or unclothed genitals, pubic area, or buttocks of another person or the clothed or unclothed breasts of a human female;

(d) an act or condition that depicts bestiality, sado-masochistic abuse, meaning flagellation or torture by or upon a person who is nude or clad in undergarments or in a costume which reveals the pubic hair, anus, vulva, genitals, or female breast nipples, or the condition of being fettered, bound, or otherwise physically restrained on the part of the one so clothed;

(e) excretory functions;

(f) the insertion of any part of a person's body, other than the male sexual organ, or of any object into another person's anus or vagina, except when done as part of a recognized medical procedure.

(6) "Sexually explicit nudity" means the showing of:

(a) uncovered, or less than opaquely covered human genitals, pubic area, or buttocks, or the nipple or any portion of the areola of the human female breast; or

(b) covered human male genitals in a discernibly turgid state.

HISTORY: 1987 Act No. 168 Section 3; 1991 Act No. 73, Section 2; 1994 Act No. 421, Section 2; 2001 Act No. 81, Section 10.



SECTION 16-15-385. Disseminating harmful material to minors and exhibiting harmful performance to minor defined; defenses; penalties.

(A) A person commits the offense of disseminating harmful material to minors if, knowing the character or content of the material, he:

(1) sells, furnishes, presents, or distributes to a minor material that is harmful to minors; or

(2) allows a minor to review or peruse material that is harmful to minors.

A person does not commit an offense under this subsection when he employs a minor to work in a theater if the minor's parent or guardian consents to the employment and if the minor is not allowed in the viewing area when material harmful to minors is shown.

(B) A person commits the offense of exhibiting a harmful performance to a minor if, with or without consideration and knowing the character or content of the performance, he allows a minor to view a live performance which is harmful to minors.

(C) Except as provided in item (3) of this subsection, mistake of age is not a defense to a prosecution under this section. It is an affirmative defense under this section that:

(1) the defendant was a parent or legal guardian of a minor, but this item does not apply when the parent or legal guardian exhibits or disseminates the harmful material for the sexual gratification of the parent, guardian, or minor.

(2) the defendant was a school, church, museum, public, school, college, or university library, government agency, medical clinic, or hospital carrying out its legitimate function, or an employee or agent of such an organization acting in that capacity and carrying out a legitimate duty of his employment.

(3) before disseminating or exhibiting the harmful material or performance, the defendant requested and received a driver's license, student identification card, or other official governmental or educational identification card or paper indicating that the minor to whom the material or performance was disseminated or exhibited was at least eighteen years old, and the defendant reasonably believed the minor was at least eighteen years old.

(D) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than ten years or fined not more than five thousand dollars, or both.

HISTORY: 1987 Act No. 168 Section 3; 1990 Act No. 358, Sections 1, 2; 1993 Act No. 184, Section 34; 2004 Act No. 208, Section 7, eff April 26, 2004.



SECTION 16-15-387. Employment of person under eighteen to appear in public in state of sexually explicit nudity; mistake of age; penalties.

(A) It is unlawful for a person to employ a person under the age of eighteen years to appear in a state of sexually explicit nudity, as defined in Section 16-15-375(6), in a public place.

(B) Mistake of age is not a defense to a prosecution pursuant to this section. A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than ten years or fined not more than five thousand dollars, or both.

HISTORY: 1994 Act No. 421, Section 1; 2004 Act No. 208, Section 8, eff April 26, 2004.



SECTION 16-15-395. First degree sexual exploitation of a minor defined; presumptions; defenses; penalties.

(A) An individual commits the offense of first degree sexual exploitation of a minor if, knowing the character or content of the material or performance, he:

(1) uses, employs, induces, coerces, encourages, or facilitates a minor to engage in or assist others to engage in sexual activity for a live performance or for the purpose of producing material that contains a visual representation depicting this activity;

(2) permits a minor under his custody or control to engage in sexual activity for a live performance or for the purpose of producing material that contains a visual representation depicting this activity;

(3) transports or finances the transportation of a minor through or across this State with the intent that the minor engage in sexual activity for a live performance or for the purpose of producing material that contains a visual representation depicting this activity; or

(4) records, photographs, films, develops, duplicates, produces, or creates a digital electronic file for sale or pecuniary gain material that contains a visual representation depicting a minor engaged in sexual activity.

(B) In a prosecution under this section, the trier of fact may infer that a participant in a sexual activity depicted in material as a minor through its title, text, visual representations, or otherwise, is a minor.

(C) Mistake of age is not a defense to a prosecution under this section.

(D) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned for not less than three years nor more than twenty years. No part of the minimum sentence of imprisonment may be suspended nor is the individual convicted eligible for parole until he has served the minimum term of imprisonment. Sentences imposed pursuant to this section must run consecutively with and commence at the expiration of another sentence being served by the person sentenced.

HISTORY: 1987 Act No. 168 Section 3; 2001 Act No. 81, Section 11; 2004 Act No. 208, Section 9, eff April 26, 2004.



SECTION 16-15-405. Second degree sexual exploitation of a minor defined; presumptions; defenses; penalties.

(A) An individual commits the offense of second degree sexual exploitation of a minor if, knowing the character or content of the material, he:

(1) records, photographs, films, develops, duplicates, produces, or creates digital electronic file material that contains a visual representation of a minor engaged in sexual activity; or

(2) distributes, transports, exhibits, receives, sells, purchases, exchanges, or solicits material that contains a visual representation of a minor engaged in sexual activity.

(B) In a prosecution under this section, the trier of fact may infer that a participant in sexual activity depicted in material as a minor through its title, text, visual representations, or otherwise, is a minor.

(C) Mistake of age is not a defense to a prosecution under this section.

(D) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not less than two years nor more than ten years. No part of the minimum sentence may be suspended nor is the individual convicted eligible for parole until he has served the minimum sentence.

HISTORY: 1987 Act No. 168 Section 3; 1993 Act No. 184, Section 182; 2001 Act No. 81, Section 12; 2004 Act No. 208, Section 10, eff April 26, 2004.



SECTION 16-15-410. Third degree sexual exploitation of a minor defined; penalties; exception.

(A) An individual commits the offense of third degree sexual exploitation of a minor if, knowing the character or content of the material, he possesses material that contains a visual representation of a minor engaging in sexual activity.

(B) In a prosecution pursuant to this section, the trier of fact may infer that a participant in sexual activity depicted as a minor through its title, text, visual representation, or otherwise is a minor.

(C) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than ten years.

(D) This section does not apply to an employee of a law enforcement agency, including the State Law Enforcement Division, a prosecuting agency, including the South Carolina Attorney General's Office, or the South Carolina Department of Corrections who, while acting within the employee's official capacity in the course of an investigation or criminal proceeding, is in possession of material that contains a visual representation of a minor engaging in sexual activity.

HISTORY: 1991 Act No. 73, Section 1, eff May 22, 1991; 2004 Act No. 208, Section 11, eff April 26, 2004; 2008 Act No. 226, Section 1, eff May 14, 2008.



SECTION 16-15-415. Promoting prostitution of a minor defined; defenses; penalties.

(A) An individual commits the offense of promoting prostitution of a minor if he knowingly:

(1) entices, forces, encourages, or otherwise facilitates a minor to participate in prostitution; or

(2) supervises, supports, advises, or promotes the prostitution of or by a minor.

(B) Mistake of age is not a defense to a prosecution under this section.

(C) An individual who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned for not less than three years nor more than twenty years. No part of the minimum sentence may be suspended nor is the individual convicted eligible for parole until he has served the minimum sentence. Sentences imposed pursuant to this section must run consecutively with and must commence at the expiration of another sentence being served by the individual sentenced.

HISTORY: 1987 Act No. 168 Section 3; 2004 Act No. 208, Section 12, eff April 26, 2004.



SECTION 16-15-425. Participating in prostitution of a minor defined; defenses; penalties.

(A) An individual commits the offense of participating in the prostitution of a minor if he is not a minor and he patronizes a minor prostitute. As used in this section, "patronizing a minor prostitute" means:

(1) soliciting or requesting a minor to participate in prostitution;

(2) paying or agreeing to pay a minor, either directly or through the minor's agent, to participate in prostitution; or

(3) paying a minor, or the minor's agent, for having participated in prostitution, pursuant to a prior agreement.

(B) Mistake of age is not a defense to a prosecution under this section.

(C) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not less than two years nor more than five years. No part of the minimum sentence may be suspended nor is the individual convicted eligible for parole until he has served the minimum term. Sentences imposed pursuant to this section shall run consecutively with and shall commence at the expiration of any other sentence being served by the individual sentenced.

HISTORY: 1987 Act No. 168 Section 3; 1993 Act No. 184, Section 183.



SECTION 16-15-435. Circuit solicitor to request search and arrest warrants for violations of Sections 16-15-305 through 16-15-325; hearing on obscenity issue.

(A) A search warrant or arrest warrant for a violation of Sections 16-15-305, 16-15-315, or 16-15-325 may be issued only upon request of a circuit solicitor.

(B) Following seizure of allegedly obscene property pursuant to a warrant requested by a solicitor, and issued by a neutral and detached magistrate based on supporting affidavits, any interested party may request and the court having appropriate jurisdiction must promptly conduct an adversarial hearing for the purpose of obtaining a judicial determination, based on a preponderance of the evidence, of the obscenity issue.

HISTORY: 1987 Act No. 168 Section 3.



SECTION 16-15-445. Seizure and forfeiture of equipment used in committing violation; hearing; disposition of forfeited property; allocation of sale proceeds.

(A) All equipment used directly by a person in committing a violation of Sections 16-15-305, 16-15-342, 16-15-395, 16-15-405, or 16-15-410, including necessary software, may be seized by the law enforcement agency making the arrest and ordered forfeited by the court in which the conviction was obtained.

(B) Prior to entering a forfeiture order, the court must conduct a hearing to determine ownership and the rights of innocent third parties with respect to the property, and notice of the hearing must be given to all interested parties. The court must incorporate into its forfeiture order provisions necessary to protect the interests of innocent third parties.

(C) Subject to the limitations of subsection (B), property forfeited pursuant to court order must be destroyed by the arresting law enforcement agency, unless that law enforcement agency can show good cause for retaining the property. Ownership of property so retained vests in the arresting law enforcement agency which may use the property in the performance of its duties, destroy it, or sell it at public auction. Retained property may be sold at public auction after giving notice, in a newspaper of general circulation in the county, of the date, time, and place of the auction and a description of the property to be auctioned. After payment of the expenses of the auction, one-half of the net proceeds may be retained by the arresting law enforcement agency, and one-half must be remitted to the State Treasurer for deposit to the credit of the Victim's Compensation Fund.

HISTORY: 1987 Act No. 168 Section 3; 2004 Act No. 208, Section 13, eff April 26, 2004.






CHAPTER 16 - COMPUTER CRIME ACT

SECTION 16-16-10. Definitions.

For purposes of this chapter:

(a) "Computer" means a device that performs logical, arithmetic, and memory functions by manipulating impulses including, but not limited to, all input, output, processing, storage, computer software, and communication facilities that are connected or related to a computer in a computer system or computer network. For the purposes of this section, "computer" includes, but is not limited to, mainframes, servers, workstations, desktops, and notebooks; industrial controls such as programmable logic controllers and supervisory control and data acquisition systems; portable hand-held computing devices such as personal digital assistants and digital cellular telephones; data communications network devices such as routers and switches; and all other devices that are computer-based or communicate with or are under the control of a computer such as appropriate telephone switches, medical devices, and cable and satellite television interface systems. "Computer" does not include automated typewriters or typesetters.

(b) "Computer network" means the interconnection of two or more computers, and those devices and facilities through which an interconnection occurs.

(c) "Computer program" means a series of instructions or statements executable on a computer, which direct the computer system in a manner to process data or perform other specified functions.

(d) "Computer software" means a set of computer programs, data, procedures, or associated documentation concerned with the operation of a computer system.

(e) "Computer system" means a set of related, whether connected or unconnected, computer equipment, devices, or software.

(f) "Property" includes, but is not limited to, financial instruments, data, documents associated with computer systems, and computer software, or copies thereof, whether tangible or intangible, including both human and computer system readable data, and data while in transit.

(g) "Services" include, but are not limited to, the use of the computer system, computer network, computer programs, or data prepared for computer use, or data obtained within a computer system, or data contained within a computer network.

(h) "Data" means a representation of information, knowledge, facts, concepts, or instructions that has been prepared or is being prepared in a formalized manner and has been processed, is being processed, or is intended to be processed in a computer, computer system, or computer network. Data may be in any form including, but not limited to, computer printouts, magnetic storage media, optical storage media, network data packets, flash memory cards, smart card memory, punched cards, or as stored in the memory of the computer or in transit or displayed on a video device.

(i) "Access" means to gain entry to, attempt to gain entry to, instruct, communicate with, attempt to communicate with, store or alter data in, retrieve or remove data from, or otherwise make use of or attempt to make use of the logical, arithmetic, control, memory, storage, output, or communication functions of a computer, computer system, or computer network.

(j) "Computer hacking" means:

(1) accessing or attempting to access all or part of a computer, computer system, or a computer network without express or implied authorization for the purpose of establishing contact only;

(2) with the intent to defraud or with malicious intent to commit a crime after the contact is established;

(3) misusing computer or network services including, but not limited to, mail transfer programs, file transfer programs, proxy servers, and web servers by performing functions not authorized by the appropriate principal of the computer, computer system, or computer network. Misuse of computer and network services includes, but is not limited to, the unauthorized use of:

(i) mail transfer programs to send mail to persons other than the authorized users of that computer or computer network;

(ii) file transfer program proxy services or proxy servers to access other computers, computer systems, or computer networks; and

(iii) web servers to redirect users to other web pages or web servers;

(4) using a group of computer programs commonly known as "port scanners" or "probes" to intentionally access any computer, computer system, or computer network without the permission of the appropriate principal of the computer, computer system, or computer network. This group of computer programs includes, but is not limited to, those computer programs that use a computer network to access a computer, computer system, or another computer network to determine:

(i) the presence or types of computers or computer systems on a network;

(ii) the computer network's facilities and capabilities;

(iii) the availability of computer or network services;

(iv) the presence or versions of computer software including, but not limited to, operating systems, computer services, or computer contaminants;

(v) the presence of a known computer software deficiency that can be used to gain unauthorized access to a computer, computer system, or computer network; or

(vi) any other information about a computer, computer system, or computer network not necessary for the normal and lawful operation of the computer initiating the access.

This group of computer programs does not include standard computer software used for the normal operation, administration, management, and test of a computer, computer system, or computer network including, but not limited to, operating system services such as domain name services and mail transfer services, network monitoring and management computer software such as the computer programs commonly called "ping", "tcpdump", and " traceroute", and systems administration computer software such as the computer programs commonly known as "nslookup" and "whois". It is unlawful to intentionally and knowingly use such computer software to access any computer, computer system, or computer network to adversely affect computer or network access or performance; and

(5) the intentional use of a computer, computer system, or a computer network in a manner that exceeds any right or permission granted by the appropriate principal of the computer, computer system, or computer network.

Computer hacking does not include the introduction of a computer contaminant into a computer, computer system, computer program, or computer network.

(k) "Computer contaminant" means a computer program designed to modify, damage, destroy, disable, deny or degrade access to, allow unauthorized access to, functionally impair, record, or transmit information within a computer, computer system, or computer network without the express or implied consent of the owner. Computer contaminant includes, but is not limited to:

(1) a group of computer programs commonly known as "viruses" and "worms" that are self-replicating or self-propagating, and that are designed to contaminate other computer programs, compromise computer security, consume computer resources, modify, destroy, record, or transmit data, or disrupt the normal operation of the computer, computer system, or computer network;

(2) a group of computer programs commonly known as "Trojans" or "Trojan horses" that are not self-replicating or self-propagating, and that are designed to compromise computer security, consume computer resources, modify, destroy, record, or transmit data, or disrupt the normal operation of the computer, computer system, or computer network;

(3) a group of computer programs commonly known as "zombies" that are designed to use a computer without the knowledge and consent of the appropriate principal, and that are designed to send large quantities of data to a targeted computer network for the purpose of degrading the targeted computer's or network's performance, or denying access through the network to the targeted computer or network, resulting in what is commonly know as "Denial of Service" or "Distributed Denial of Service" attacks; or

(4) a group of computer programs commonly know as "trap doors", "back doors", or "root kits" that are designed to bypass standard authentication software, and that are designed to allow access to or use of a computer without the knowledge or consent of the appropriate principal.

(l) "Unauthorized access" means access of a computer, computer system, or computer network not explicitly or implicitly authorized by the appropriate principal of the computer, computer system, or computer network.

(m) "Unauthorized use" means the:

(i) use of a computer, computer system, or computer network not explicitly or implicitly authorized by the appropriate principal of the computer, computer system, or computer network;

(ii) the use of computer software not explicitly or implicitly authorized by the appropriate principal or licensee of the computer software; or

(iii) the authorized use of a computer, computer system, computer network, or computer software in a manner not explicitly or implicitly authorized by the appropriate principal or licensee.

HISTORY: 1984 Act No. 442, Section 2; 2002 Act No. 169, Section 2, eff February 8, 2002; 2002 Act No. 339, Section 9, eff July 2, 2002.



SECTION 16-16-20. Computer crime offenses; penalties.

(1) It is unlawful for a person to wilfully, knowingly, maliciously, and without authorization or for an unauthorized purpose to:

(a) directly or indirectly access or cause to be accessed a computer, computer system, or computer network for the purpose of:

(i) devising or executing a scheme or artifice to defraud;

(ii) obtaining money, property, or services by means of false or fraudulent pretenses, representations, promises; or

(iii) committing any other crime.

(b) alter, damage, destroy, or modify a computer, computer system, computer network, computer software, computer program, or data contained in that computer, computer system, computer program, or computer network or introduce a computer contaminant into that computer, computer system, computer program, or computer network.

(2) A person is guilty of computer crime in the first degree if the amount of gain directly or indirectly derived from the offense made unlawful by subsection (1) or the loss directly or indirectly suffered by the victim exceeds ten thousand dollars. Computer crime in the first degree is a felony and, upon conviction, a person must be fined not more than fifty thousand dollars or imprisoned not more than five years, or both.

(3)(a) A person is guilty of computer crime in the second degree if the amount of gain directly or indirectly derived from the offense made unlawful by subsection (1) or the loss directly or indirectly suffered by the victim is greater than one thousand dollars but not more than ten thousand dollars.

(b) A person is also guilty of computer crime in the second degree where:

(i) he interferes with, causes to be interfered with, denies or causes to be denied any computer or network service to an authorized user of the computer or network service for the purpose of devising or executing any scheme or artifice to defraud, or obtaining money, property, or services by means of false or fraudulent pretenses, representations, or promises, or committing any other felony;

(ii) he deprives the owner of possession of, or takes, transfers, conceals, or retains possession of any computer, data, computer property, or computer-related property, including all parts of a computer, computer system, computer network, computer software, computer services, or information associated with a computer, whether in a tangible or intangible form; or

(iii) the gain derived from the offense made unlawful by subsection (1) or loss suffered by the victim cannot reasonably be ascertained.

(c) Computer crime in the second degree is a misdemeanor and, upon conviction for a first offense, a person must be fined not more than ten thousand dollars or imprisoned not more than one year, or both. Upon conviction for a second or subsequent offense, a person is guilty of a misdemeanor and must be fined not more than twenty thousand dollars or imprisoned not more than two years, or both.

(4) A person is guilty of computer crime in the third degree if the amount of gain directly or indirectly derived from the offense made unlawful by subsection (1) or the loss directly or indirectly suffered by the victim is not more than one thousand dollars. A person is also guilty of computer crime in the third degree if he wilfully, knowingly, and without authorization or for an unauthorized purpose engages in computer hacking. Computer crime in the third degree is a misdemeanor and, upon conviction for a first offense, a person must be fined not more than two hundred dollars or imprisoned not more than thirty days. Upon conviction for a second or subsequent offense, a person must be fined not more than two thousand dollars or imprisoned not more than two years, or both.

(5) Each computer, computer system, or computer network affected by the violation of this chapter constitutes a separate violation.

HISTORY: 1984 Act No. 442, Section 2; 1993 Act No. 184, Section 184; 2001 Act No. 81, Section 2; 2002 Act No. 169, Section 3, eff February 8, 2002; 2002 Act No. 339, Section 10, eff July 2, 2002.



SECTION 16-16-25. Compensatory damages and restitution.

In addition to other civil remedies available, the owner or lessee of a computer, computer system, computer network, computer program, or data may bring a civil action against a person convicted under this chapter for compensatory damages, restitution, and attorney's fees. Compensatory damages and restitution may include:

(1) expenditures reasonably and necessarily incurred by the owner or lessee to verify whether a computer system, computer network, computer program, or data was altered, damaged, or deleted by the access;

(2) costs of repairing or, if necessary, replacing the affected computer, computer system, computer network, computer software, computer program, or data;

(3) lost profits for the period that the computer, computer system, computer network, computer software, computer program, or data was unusable; and

(4) costs of replacing or restoring the data lost or damaged as a result of a violation of this chapter.

HISTORY: 2002 Act No. 169, Section 4, eff February 8, 2002; 2002 Act No. 339, Section 11, eff July 2, 2002.



SECTION 16-16-30. Venue.

For the purpose of venue under this chapter, a violation of this chapter is considered to have been committed in the county in which the violation took place; however, upon proper motion and the proper showing before a judge, venue may be transferred if justice would be better served by the transfer, to one of the following:

(1) a county in which an act was performed in furtherance of a transaction which violated this chapter;

(2) the county of the principal place of business in this State of the owner or lessee of a computer, computer system, computer network, or any part of it, which has been subject to the violation; or

(3) a county in which a violator had control or possession of proceeds of the violation or of books, records, documents, property, financial instruments, computer software, computer programs, or other materials or objects which were used in the furtherance of the violation.

HISTORY: 1984 Act No. 442, Section 2; 2002 Act No. 169, Section 5, eff February 8, 2002; 2002 Act No. 339, Section 12, eff July 2, 2002.



SECTION 16-16-40. Applicability of other criminal law provisions.

The provisions of this chapter must not be construed to preclude the applicability of any other provision of the criminal law of this State, which presently applies or may in the future apply, to any transaction which violates this chapter.

HISTORY: 1984 Act No. 442, Section 2.






CHAPTER 19 - GAMBLING AND LOTTERIES

SECTION 16-19-10. Setting up lotteries.

Whoever shall publicly or privately erect, set up, or expose to be played or drawn at or shall cause or procure to be erected, set up, or exposed to be played, drawn, or thrown at any lottery under the denomination of sales of houses, lands, plate, jewels, goods, wares, merchandise, or other things whatsoever or for money or by any undertaking whatsoever, in the nature of a lottery, by way of chances, either by dice, lots, cards, balls, numbers, figures, or tickets or who shall make, write, print or publish, or cause to be made, written, or published any scheme or proposal for any of the purposes aforesaid is guilty of a misdemeanor and, upon conviction, must be fined one thousand dollars and imprisoned for one year. One-third of the fine imposed shall be paid to the person, if any, who informed law enforcement officials or other appropriate authorities about the violation which led to the conviction. Each violation constitutes a separate offense.

HISTORY: 1962 Code Section 16-501; 1952 Code Section 16-501; 1942 Code Section 1231; 1932 Code Section 1231; Cr. C. '22 Section 123; Cr. C. '12 Section 259; Cr. C. '02 Section 199; G. S. 2596; R. S. 185; 1762 (4) 180; 1996 Act No. 292, Section 3.



SECTION 16-19-20. Adventuring in lotteries.

Whoever shall be adventurer in or shall pay any moneys or other consideration or shall in any way contribute unto or upon account of any sales or lotteries shall forfeit for every such offense the sum of one hundred dollars to be recovered with costs of suit, by action or indictment in any court of competent jurisdiction in this State, one moiety thereof to and for the use of the State and the other moiety thereof to the person who shall inform and sue for the same.

HISTORY: 1962 Code Section 16-502; 1952 Code Section 16-502; 1942 Code Section 1232; 1932 Code Section 1232; Cr. C. '22 Section 124; Cr. C. '12 Section 260; Cr. C. '02 Section 200; G. S. 2597; R. S. 186; 1762 (4) 180.



SECTION 16-19-30. Selling lottery tickets.

It shall be unlawful to offer for sale any lottery tickets or to open or keep any office for the sale of lottery tickets, and if any person shall offend against any of the provisions of this section he shall, on conviction thereof, forfeit and pay to the State a sum not exceeding ten thousand dollars. The county treasurer of the county in which such offense occurs shall prosecute the offender.

HISTORY: 1962 Code Section 16-503; 1952 Code Section 16-503; 1942 Code Section 1233; 1932 Code Section 1233; Cr. C. '22 Section 125; Cr. C. '12 Section 261; Cr. C. '02 Section 201; G. S. 2598; R. S. 187; 1846 (11) 368.



SECTION 16-19-40. Unlawful games and betting.

If any person shall play at any tavern, inn, store for the retailing of spirituous liquors or in any house used as a place of gaming, barn, kitchen, stable or other outhouse, street, highway, open wood, race field or open place at (a) any game with cards or dice, (b) any gaming table, commonly called A, B, C, or E, O, or any gaming table known or distinguished by any other letters or by any figures, (c) any roley-poley table, (d) rouge et noir, (e) any faro bank (f) any other table or bank of the same or the like kind under any denomination whatsoever or (g) any machine or device licensed pursuant to Section 12-21-2720 and used for gambling purposes, except the games of billiards, bowls, backgammon, chess, draughts, or whist when there is no betting on any such game of billiards, bowls, backgammon, chess, draughts, or whist or shall bet on the sides or hands of such as do game, upon being convicted thereof, before any magistrate, shall be imprisoned for a period of not over thirty days or fined not over one hundred dollars, and every person so keeping such tavern, inn, retail store, public place, or house used as a place for gaming or such other house shall, upon being convicted thereof, upon indictment, be imprisoned for a period not exceeding twelve months and forfeit a sum not exceeding two thousand dollars, for each and every offense.

HISTORY: 1962 Code Section 16-504; 1952 Code Section 16-504; 1942 Code Section 1738; 1932 Code Section 1738; Cr. C. '22 Section 720; Cr. C. '12 Section 704; Cr. C. '02 Section 506; G. S. 1715; R. S. 391; 1802 (5) 432; 1816 (6) 27; 1909 (26) 66; 1999 Act No. 125, Section 5.



SECTION 16-19-50. Keeping unlawful gaming tables.

Any person who shall set up, keep, or use any (a) gaming table, commonly called A, B, C, or E, O, or any gaming table known or distinguished by any other letters or by any figures, (b) roley-poley table, (c) table to play at rouge et noir, (d) faro bank (e) any other gaming table or bank of the like kind or of any other kind for the purpose of gaming, or (f) any machine or device licensed pursuant to Section 12-21-2720 and used for gambling purposes except the games of billiards, bowls, chess, draughts, and backgammon, upon being convicted thereof, upon indictment, shall forfeit a sum not exceeding five hundred dollars and not less than two hundred dollars.

HISTORY: 1962 Code Section 16-505; 1952 Code Section 16-505; 1942 Code Section 1739; 1932 Code Section 1739; Cr. C. '22 Section 721; Cr. C. '12 Section 705; Cr. C. '02 Section 507; G. S. 1716; R. S. 392; 1816 (6) 27; 1999 Act No. 125, Section 7.



SECTION 16-19-70. Keeping gaming tables open or playing games on the Sabbath.

Whoever shall keep or suffer to be kept any gaming table or permit any game or games to be played in his house on the Sabbath day, on conviction thereof before any court having jurisdiction, shall be fined in the sum of fifty dollars, to be sued for on behalf of, and to be recovered for the use of, the State.

HISTORY: 1962 Code Section 16-506; 1952 Code Section 16-506; 1942 Code Section 1748; 1932 Code Section 1748; Cr. C. '22 Section 729; Cr. C. '12 Section 714; Cr. C. '02 Section 516; G. S. 2592; R. S. 402; 1790 (5) 350.



SECTION 16-19-80. Forfeiture of wagers.

All and every sum or sums of money staked, betted or pending on the event of any such game or games as aforesaid are hereby declared to be forfeited.

HISTORY: 1962 Code Section 16-507; 1952 Code Section 16-507; 1942 Code Section 1741; 1932 Code Section 1741; Cr. C. '22 Section 723; Cr. C. '12 Section 707; Cr. C. '02 Section 509; G. S. 1718; R. S. 394; 1816 (6) 28; 1909 (26) 67.



SECTION 16-19-90. Betting on elections.

Any person who shall make any bet or wager of money or wager of any other thing of value or shall have any share or part in any bet or wager of money or wager of any other thing of value upon any election in this State shall be guilty of a misdemeanor and, upon conviction, shall be fined in a sum not exceeding five hundred dollars and be imprisoned not exceeding one month.

HISTORY: 1962 Code Section 16-508; 1952 Code Section 16-508; 1942 Code Section 1740; 1932 Code Sections 1412, 1740; Cr. C. '22 Sections 347, 722; Cr. C. '12 Sections 358, 706; Cr. C. '02 Sections 271, 508; G. S. 1717, 2546; R. S. 235, 393; 1850 (12) 72; 1909 (26) 67.



SECTION 16-19-100. Imprisonment in case of conviction.

Upon conviction of any person under any of the provisions of Sections 16-19-40, 16-19-50 or 16-19-90, the court before whom such conviction shall take place shall commit such offender to the common jail of the county in which such conviction shall happen for a period not exceeding the time for which such offender has been sentenced, unless such offender shall sooner pay the fine or fines herein imposed, together with the cost of prosecution.

HISTORY: 1962 Code Section 16-512; 1952 Code Section 16-512; 1942 Code Section 1744; 1932 Code Section 1744; Cr. C. '22 Section 726; Cr. C. '12 Section 711; 1909 (26) 67.



SECTION 16-19-110. Exoneration for becoming State's evidence.

Any person who might be subject or liable to the fines and penalties imposed herein, either for gaming at or keeping a gaming table or tables, shall, upon being permitted by the circuit solicitor to become evidence in behalf of the State, be freed and exonerated from the same.

HISTORY: 1962 Code Section 16-513; 1952 Code Section 16-513; 1942 Code Section 1744; 1932 Code Section 1744; Cr. C. '22 Section 726; Cr. C. '12 Section 711; 1909 (26) 67.



SECTION 16-19-120. Officers shall destroy gambling devices after confiscation.

All officers of the law in whose care, possession or keeping may be placed any gambling or gaming machine or device of any kind whatsoever or any gambling or gaming punchboard of any kind or description whatsoever which has been confiscated for violation of any criminal law or laws of this State shall immediately after conviction of the violator of the law destroy the same.

HISTORY: 1962 Code Section 16-514; 1952 Code Section 16-514; 1942 Code Section 1747; 1932 Code Section 1747; 1923 (33) 123.



SECTION 16-19-130. Betting, pool selling, bookmaking and the like are prohibited.

Any person within this State who:

(1) Engages in betting at any race track, pool selling or bookmaking, with or without writing, at any time or place;

(2) Keeps or occupies any room, shed, tenement, booth, building, float or vessel, or any part thereof, or occupies any place or stand of any kind upon any public or private grounds within this State with books, papers, apparatus or paraphernalia for the purpose of recording or registering bets or wagers or of selling pools;

(3) Records or registers bets or wagers or sells pools or makes books, with or without writing, upon the result of any (a) trial or contest of skill, speed or power of endurance of man or beast, (b) political nomination, appointment or election or (c) lot, chance, casualty, unknown or contingent event whatsoever;

(4) Receives, registers, records or forwards or purports or pretends to receive, register, record or forward, in any manner whatsoever, any money, thing or consideration of value bet or wagered or offered for the purpose of being bet or wagered by or for any other person or sells pools upon any such result;

(5) Being the owner, lessee or occupant of any room, shed, tenement, tent, booth, building, float or vessel, or part thereof, or of any grounds within this State knowingly permits the same to be used or occupied for any of these purposes or therein keeps, exhibits or employs any device or apparatus for the purpose of recording or registering such bets or wagers or the selling of such pools or becomes the custodian or depository for gain, hire or reward of any money, property or thing of value staked, wagered or pledged or to be wagered or pledged upon any such result; or

(6) Aids, assists or abets in any manner in any of the aforesaid acts, which are hereby forbidden;

Shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one thousand dollars or imprisonment not exceeding six months, or both fine and imprisonment, in the discretion of the court.

HISTORY: 1962 Code Section 16-515; 1952 Code Section 16-515; 1942 Code Section 1749; 1932 Code Section 1749; Cr. C. '22 Section 730; 1912 (27) 713.



SECTION 16-19-140. Violation of Section 16-19-130 constitutes a nuisance.

The violation of any of the provisions of Section 16-19-130 shall be deemed a common nuisance.

HISTORY: 1962 Code Section 16-516; 1952 Code Section 16-516; 1942 Code Section 1749; 1932 Code Section 1749; Cr. C. '22 Section 730; 1912 (27) 713.



SECTION 16-19-150. Punishment of offense covered by Section 16-19-40.

Notwithstanding the provisions of Sections 16-19-130 and 16-19-140, wherever the offense is covered by Section 16-19-40, the punishment there provided shall be imposed, it being the intention to leave the jurisdiction of such gambling as is there specifically prohibited in the courts now having jurisdiction of the same.

HISTORY: 1962 Code Section 16-517; 1952 Code Section 16-517; 1942 Code Section 1749; 1932 Code Section 1749; Cr. C. '22 Section 730; 1912 (27) 713.



SECTION 16-19-160. Punchboards for gaming.

It shall be unlawful for any person to use or offer for use any punchboards or other kinds of boards with numbers concealed thereon for the purpose of gaming or chance in this State. Any person violating this section shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than ten dollars nor more than twenty-five dollars or imprisoned not less than five days nor more than thirty days, or both, at the discretion of the court; provided, that for the second or third offense hereunder the fine shall not be less than twenty-five dollars nor more than one hundred dollars or imprisonment on the public works of the county for a period not exceeding three months.

HISTORY: 1962 Code Section 16-518; 1952 Code Section 16-518; 1942 Code Section 1749-1; 1932 Code Section 1749-A; Cr. C. '22 Section 731; 1918 (30) 728.






CHAPTER 21 - OFFENSES INVOLVING MOTOR VEHICLE TITLES

SECTION 16-21-10. Altering, forging or counterfeiting certificate of title, registration card or license plate; misrepresentation or concealment in application.

(A) It is unlawful for a person to:

(1) alter, forge, or counterfeit a certificate of title, registration card, or license plate;

(2) alter or forge an assignment of a certificate of title or an assignment or release of a security interest on a certificate of title or on a form the department prescribes;

(3) possess or use a certificate of title, registration card, or license plate, knowing it to have been altered, forged, or counterfeited; or

(4) use a false or fictitious name or address, make a material false statement, fail to disclose a security interest, or conceal any other material fact in an application for a certificate of title or for registration.

(B) A person violating the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than five years.

HISTORY: 1962 Code Section 46-150.81; 1957 (50) 595; 1960 (51) 1602; 1993 Act No. 184, Section 38.



SECTION 16-21-20. Permitting misuse of certificate of title, registration card or license plate; failing to deliver certificate or application; fraudulent application.

A person is guilty of a misdemeanor who:

(1) with fraudulent intent, permits another to use or have possession of a certificate of title, registration card, or license plate who is not entitled to it;

(2) wilfully fails to mail or deliver a certificate of title or application to the department within forty-five days after the time required by Chapter 19 of Title 56;

(3) wilfully fails to deliver to his transferee a certificate of title within forty-five days after the time required by Chapter 19 of Title 56; or

(4) commits a fraud in an application for a title or registration.

HISTORY: 1962 Code Section 46-150.82; 1957 (50) 595; 1995 Act No. 42, Section 1.



SECTION 16-21-30. Lending certificate of title.

No person shall lend to another any certificate of title issued to him if the person desiring to borrow the certificate would not be entitled to the use thereof, nor shall any person knowingly permit the use of any such certificate by one not entitled thereto. Any violation of this section is a misdemeanor.

HISTORY: 1962 Code Section 46-150.83; 1957 (50) 595.



SECTION 16-21-40. Removing or falsifying identification number of vehicle or engine; buying, receiving or selling such vehicle or engine.

(A) A person who:

(1) wilfully removes or falsifies an identification number of a vehicle or an engine for a vehicle is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days, or both.

(2) wilfully and with intent to conceal or misrepresent the identity of a vehicle or engine removes or falsifies an identification number of the vehicle or engine is guilty of a felony and, upon conviction, must be imprisoned not more than five years.

(3) buys, receives, possesses, sells, or disposes of a vehicle or an engine for a vehicle, knowing that an identification number of the vehicle or engine has been removed or falsified, is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days, or both.

(4) buys, receives, possesses, sells, or disposes of a vehicle or an engine for a vehicle, with knowledge that an identification number of the vehicle or engine has been removed or falsified and with intent to conceal or misrepresent the identity of the vehicle or engine, is guilty of a felony and, upon conviction, must be imprisoned not more than five years.

(B) An identification number may be placed on a vehicle or engine by its manufacturer in the regular course of business or placed or restored on a vehicle or engine by authority of the department without violating this section. An identification number so placed or restored is not falsified.

(C) As used in this section:

(1) "Identification number" includes an identifying number, serial number, engine number, or other distinguishing number or mark, placed on a vehicle or engine by its manufacturer or by authority of the department or in accordance with the laws of another state or country;

(2) "Remove" includes deface, cover, and destroy; and

(3) "Falsify" includes alter and forge.

HISTORY: 1962 Code Section 46-150.84; 1957 (50) 595; 1960 (51) 1602; 1993 Act No. 184, Section 39.



SECTION 16-21-50. Removing or affixing license plates to conceal or misrepresent identity of vehicle or owner.

A person who removes a license plate from a vehicle or affixes to a vehicle a license plate not authorized by law for use on it, in either case with intent to conceal or misrepresent the identity of the vehicle or its owner, is guilty of a misdemeanor. As used in this section "remove" includes deface, cover and destroy.

HISTORY: 1962 Code Section 46-150.85; 1957 (50) 595.



SECTION 16-21-60. Use of vehicle without permission.

(A) It is unlawful for a person not entitled to possession of a vehicle to take, use, or drive a vehicle, without the consent of the owner and with intent to deprive him, temporarily or otherwise, of the vehicle or its possession.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than three years.

(B) But if the deprivation of the owner was for a temporary purpose only, unconnected with the commission of or intent to commit a crime other than the taking of the vehicle, the person is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than one year, or both.

HISTORY: 1962 Code Section 46-150.86; 1957 (50) 595; 1960 (51) 1602; 1971 (57) 914; 1993 Act No. 184, Section 188.



SECTION 16-21-70. Use of bicycle or certain other vehicles without permission.

Whoever knowingly and wilfully shall take and use any bicycle or other vehicle, except as defined in Section 56-19-10, without the consent of the owner thereof, but without intent to steal such vehicle, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than five hundred dollars or by imprisonment for a period of not more than one year or both fine and imprisonment, in the discretion of the court.

HISTORY: 1962 Code Section 46-150.87; 1952 Code Section 46-803; 1942 Code Section 1209; 1932 Code Section 1209; Cr. C. '22 Section 97; Cr. C. '12 Section 228; Cr. C. '02 Section 175; R. S. 170; 1883 (18) 434; 1917 (30) 43-47; 1957 (50) 595.



SECTION 16-21-80. Receiving, possessing, concealing, selling, or disposing of stolen vehicle.

A person not entitled to the possession of a vehicle who receives, possesses, conceals, sells, or disposes of it, knowing it to be stolen or converted under circumstances constituting a crime, is guilty of a:

(1) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the value of the vehicle is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days, or both;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both, if the value of the vehicle is more than two thousand dollars but less than ten thousand dollars;

(3) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the value of the vehicle is ten thousand dollars or more.

HISTORY: 1962 Code Section 46-150.88; 1957 (50) 595; 1960 (51) 1602; 1993 Act No. 184, Section 120; 2010 Act No. 273, Section 16.X, eff June 2, 2010.



SECTION 16-21-90. Damaging or tampering with vehicle.

A person who, with intent and without right to do so, damages a vehicle or damages or removes any of its parts or components is guilty of a misdemeanor.

A person who, without right to do so and with intent to commit a crime, tampers with a vehicle or goes in or on it or works or attempts to work any of its parts or components or sets or attempts to set it in motion is guilty of a misdemeanor.

HISTORY: 1962 Code Section 46-150.89; 1957 (50) 595.



SECTION 16-21-100. False reports of stolen or converted vehicles.

A person who knowingly makes a false report of the theft or conversion of a vehicle to a peace officer or to the Department is guilty of a misdemeanor.

HISTORY: 1962 Code Section 46-150.90; 1957 (50) 595.



SECTION 16-21-110. Failing to report unclaimed vehicle in garage, repair shop and the like.

A person who fails to report a vehicle as unclaimed in accordance with Section 56-19-840 is guilty of a misdemeanor and punishable by a fine of not more than twenty-five dollars.

HISTORY: 1962 Code Section 46-150.91; 1957 (50) 595.



SECTION 16-21-120. Other violations.

A person is guilty of a misdemeanor who wilfully violates any other provision of Chapter 19 of Title 56, except as otherwise provided therein.

HISTORY: 1962 Code Section 46-150.92; 1957 (50) 595.



SECTION 16-21-130. Penalties.

A person who violates the provisions of this chapter, except as specifically provided, is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days, or both.

HISTORY: 1962 Code Section 46-150.93; 1957 (50) 595; 1960 (51) 1602; 1971 (57) 914; 1993 Act No. 184, Section 40.



SECTION 16-21-140. Accessories, aiders or abettors.

A person who, whether present or absent, aids, abets, induces, procures, or causes the commission of an act under a provision of this chapter is guilty of the principal offense and must be punished accordingly.

HISTORY: 1962 Code Section 46-150.94; 1957 (50) 595; 1960 (51) 1602; 1993 Act No. 184, Section 41.



SECTION 16-21-150. Admissibility of evidence of prior similar acts.

In a prosecution for a crime specified in this chapter evidence that the defendant has committed a prior act or acts of the same kind is admissible to prove criminal intent or knowledge.

HISTORY: 1962 Code Section 46-150.95; 1957 (50) 595.






CHAPTER 23 - OFFENSES INVOLVING WEAPONS

SECTION 16-23-10. Definitions.

When used in this article:

(1) "Handgun" means any firearm designed to expel a projectile and designed to be fired from the hand, but shall not include any firearm generally recognized or classified as an antique, curiosity, or collector's item, or any that does not fire fixed cartridges.

(2) "Dealer" means any person engaged in the business of selling firearms at retail or any person who is a pawnbroker.

(3) "Crime of violence" means murder, manslaughter (except negligent manslaughter arising out of traffic accidents), rape, mayhem, kidnapping, burglary, robbery, housebreaking, assault with intent to kill, commit rape, or rob, assault with a dangerous weapon, or assault with intent to commit any offense punishable by imprisonment for more than one year.

(4) "Fugitive from justice" means any person who has fled from or is fleeing from any law enforcement officer to avoid prosecution or imprisonment for a crime of violence.

(5) "Subversive organization" means any group, committee, club, league, society, association, or combination of individuals the purpose of which, or one of the purposes of which, is the establishment, control, conduct, seizure, or overthrow of the government of the United States or any state or political subdivision thereof, by the use of force, violence, espionage, sabotage, or threats or attempts of any of the foregoing.

(6) "Conviction"' as used herein shall include pleas of guilty, pleas of nolo contendere, and forfeiture of bail.

(7) "Division" means the State Law Enforcement Division.

(8) "Purchase" or "sell" means to knowingly buy, offer to buy, receive, lease, rent, barter, exchange, pawn or accept in pawn.

(9) "Person" means any individual, corporation, company, association, firm, partnership, society, or joint stock company.

(10) "Luggage compartment" means the trunk of a motor vehicle which has a trunk; however, with respect to a motor vehicle which does not have a trunk, the term "luggage compartment" refers to the area of the motor vehicle in which the manufacturer designed that luggage be carried or to the area of the motor vehicle in which luggage is customarily carried. In a station wagon, van, hatchback vehicle, or sport utility vehicle, the term "luggage compartment" refers to the area behind, but not under, the rearmost seat. In a truck, the term " luggage compartment" refers to the area behind the rearmost seat, but not under the front seat.

HISTORY: 1962 Code Section 16-129; 1965 (54) 578; 1975 (59) 582; 1976 Act No. 685 Sections 1-3; 2004 Act No. 294, Section 1, eff August 16, 2004.



SECTION 16-23-20. Unlawful carrying of handgun; exceptions.

It is unlawful for anyone to carry about the person any handgun, whether concealed or not, except as follows, unless otherwise specifically prohibited by law:

(1) regular, salaried law enforcement officers, and reserve police officers of a state agency, municipality, or county of the State, uncompensated Governor's constables, law enforcement officers of the federal government or other states when they are carrying out official duties while in this State, deputy enforcement officers of the Natural Resources Enforcement Division of the Department of Natural Resources, and retired commissioned law enforcement officers employed as private detectives or private investigators;

(2) members of the Armed Forces of the United States, the National Guard, organized reserves, or the State Militia when on duty;

(3) members, or their invited guests, of organizations authorized by law to purchase or receive firearms from the United States or this State or regularly enrolled members, or their invited guests, of clubs organized for the purpose of target shooting or collecting modern and antique firearms while these members, or their invited guests, are at or going to or from their places of target practice or their shows and exhibits;

(4) licensed hunters or fishermen who are engaged in hunting or fishing or going to or from their places of hunting or fishing while in a vehicle or on foot;

(5) a person regularly engaged in the business of manufacturing, repairing, repossessing, or dealing in firearms, or the agent or representative of this person, while possessing, using, or carrying a handgun in the usual or ordinary course of the business;

(6) guards authorized by law to possess handguns and engaged in protection of property of the United States or any agency of the United States;

(7) members of authorized military or civil organizations while parading or when going to and from the places of meeting of their respective organizations;

(8) a person in his home or upon his real property or a person who has the permission of the owner or the person in legal possession or the person in legal control of the home or real property;

(9) a person in a vehicle if the handgun is:

(a) secured in a closed glove compartment, closed console, closed trunk, or in a closed container secured by an integral fastener and transported in the luggage compartment of the vehicle; however, this item is not violated if the glove compartment, console, or trunk is opened in the presence of a law enforcement officer for the sole purpose of retrieving a driver's license, registration, or proof of insurance; or

(b) concealed on or about his person, and he has a valid concealed weapons permit pursuant to the provisions of Article 4, Chapter 31, Title 23;

(10) a person carrying a handgun unloaded and in a secure wrapper from the place of purchase to his home or fixed place of business or while in the process of changing or moving one's residence or changing or moving one's fixed place of business;

(11) a prison guard while engaged in his official duties;

(12) a person who is granted a permit under provision of law by the State Law Enforcement Division to carry a handgun about his person, under conditions set forth in the permit, and while transferring the handgun between the permittee's person and a location specified in item (9);

(13) the owner or the person in legal possession or the person in legal control of a fixed place of business, while at the fixed place of business, and the employee of a fixed place of business, other than a business subject to Section 16-23-465, while at the place of business; however, the employee may exercise this privilege only after: (a) acquiring a permit pursuant to item (12), and (b) obtaining the permission of the owner or person in legal control or legal possession of the premises;

(14) a person engaged in firearms-related activities while on the premises of a fixed place of business which conducts, as a regular course of its business, activities related to sale, repair, pawn, firearms training, or use of firearms, unless the premises is posted with a sign limiting possession of firearms to holders of permits issued pursuant to item (12);

(15) a person while transferring a handgun directly from or to a vehicle and a location specified in this section where one may legally possess the handgun.

(16) Any person on a motorcycle when the pistol is secured in a closed saddlebag or other similar closed accessory container attached, whether permanently or temporarily, to the motorcycle.

HISTORY: 1962 Code Section 16-129.1; 1965 (54) 578; 1974 (58) 2871; 1975 (59) 630; 1980 Act No. 349; 1982 Act No. 404; 1993 Act No.181, Section 274; 1995 Act No. 85, Section 3; 1996 Act No. 407, Section 2; 1996 Act No. 464, Section 3; 2004 Act No. 294, Sections 1, 2, eff August 16, 2004; 2006 Act No. 336, Section 1, eff June 2, 2006; 2007 Act No. 28, Section 1, eff May 14, 2007.



SECTION 16-23-30. Sale or delivery of handgun to and possession by certain persons unlawful; stolen handguns.

(A) It is unlawful for a person to knowingly sell, offer to sell, deliver, lease, rent, barter, exchange, or transport for sale into this State any handgun to:

(1) a person who has been convicted of a crime of violence in any court of the United States, the several states, commonwealths, territories, possessions, or the District of Columbia or who is a fugitive from justice or a habitual drunkard or a drug addict or who has been adjudicated mentally incompetent;

(2) a person who is a member of a subversive organization;

(3) a person under the age of eighteen, but this shall not apply to the issue of handguns to members of the Armed Forces of the United States, active or reserve, National Guard, State Militia, or R. O. T. C., when on duty or training or the temporary loan of handguns for instructions under the immediate supervision of a parent or adult instructor; or

(4) a person who by order of a circuit judge or county court judge of this State has been adjudged unfit to carry or possess a firearm, such adjudication to be made upon application by any police officer, or by any prosecuting officer of this State, or sua sponte, by the court, but a person who is the subject of such an application is entitled to reasonable notice and a proper hearing prior to any such adjudication.

(B) It is unlawful for a person enumerated in subsection (A) to possess or acquire handguns within this State.

(C) A person shall not knowingly buy, sell, transport, pawn, receive, or possess any stolen handgun or one from which the original serial number has been removed or obliterated.

HISTORY: 1962 Code Section 16-129.2; 1965 (54) 578; 2004 Act No. 294, Section 1, eff August 16, 2004; 2006 Act No. 336, Section 4, eff June 2, 2006; 2008 Act No. 192, Section 1, eff April 2, 2008.



SECTION 16-23-50. Penalties; disposition of fines; forfeiture and disposition of handguns.

(A)(1) A person, including a dealer, who violates the provisions of this article, except Section 16-23-20, is guilty of a felony and, upon conviction, must be fined not more than two thousand dollars or imprisoned not more than five years, or both.

(2) A person violating the provisions of Section 16-23-20 is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(B) In addition to the penalty provided in this section, the handgun involved in the violation of this article must be confiscated. The handgun must be delivered to the chief of police of the municipality or to the sheriff of the county if the violation occurred outside the corporate limits of a municipality. The law enforcement agency that receives the confiscated handgun may use it within the agency, transfer it to another law enforcement agency for the lawful use of that agency, trade it with a retail dealer licensed to sell handguns in this State for a handgun or any other equipment approved by the agency, or destroy it. A weapon must not be disposed of in any manner until the results of any legal proceeding in which it may be involved are finally determined. If the State Law Enforcement Division seized the handgun, the division may keep the handgun for use by its forensic laboratory. Records must be kept of all confiscated handguns received by the law enforcement agencies under the provisions of this article.

HISTORY: 1962 Code Section 16-129.7; 1965 (54) 578; 1975 (59) 582; 1976 Act No. 585; 1986 Act No. 367; 1986 Act No. 532, Section 4; 1988 Act No. 457, Section 1; 1993 Act No. 184, Section 189; 1994 Act No. 497, Part II, Section 36J; 1998 Act No. 297, Section 1; 2004 Act No. 294, Section 1, eff August 16, 2004.



SECTION 16-23-55. Procedure for returning found handgun.

(A) A handgun that is found and turned over to a law enforcement agency must be held for a period of ninety days. During that period, the agency shall make a diligent effort to determine:

(1) if the handgun is stolen;

(2) if the handgun has been used in the commission of a crime; and (3) the true owner of the handgun.

(B) At least twice during the ninety-day holding period, the agency shall advertise the handgun with its full description in a newspaper having general circulation in the county where the handgun was found.

(C) After the ninety days have elapsed from publication of the first advertisement, and upon request of the individual who found and turned over the handgun, the agency shall return the handgun to this person if the individual fully completes the application process as described in Section 23-31-140 and in federal law, and pays all advertising and other costs incidental to returning the handgun. No handgun may be returned until the individual fully completes the application.

(D) Upon proper completion of the application, the law enforcement agency shall provide copies of the application in compliance with Section 23-31-140.

HISTORY: 1989 Act No. 172, Section 1; 2004 Act No. 294, Section 1, eff August 16, 2004.



SECTION 16-23-60. Construction.

Provisions of this article must not be construed to grant any additional police powers not authorized by law, and do not in any manner affect the powers of constables commissioned by the Governor.

HISTORY: 1962 Code Section 16-129.8; 1974 (58) 2871; 2004 Act No. 294, Section 1, eff August 16, 2004.



SECTION 16-23-210. Definitions.

When used in this article:

(a) "Machine gun" applies to and includes any weapon which shoots, is designed to shoot, or can be readily restored to shoot, automatically more than one shot, without manual reloading, by a single function of the trigger. The term shall also include the frame or receiver of any such weapon, any combination or parts designed and intended for use in converting a weapon into a machine gun, and any combination of parts from which a machine gun can be assembled if such parts are in the possession or under the control of a person.

(b) "Sawed-off shotgun" means a shotgun having a barrel or barrels of less than eighteen inches in length or a weapon made from a shotgun which as modified has an overall length of less than twenty-six inches or a barrel or barrels of less than eighteen inches in length.

(c) "Shotgun" means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed shotgun shell to fire through a smooth bore either a number of ball shot or a single projectile for each pull of the trigger. The term includes any such weapon which may be readily restored to fire a fixed shotgun shell but does not include an antique firearm as defined in this section.

(d) "Sawed-off rifle" means a rifle having a barrel or barrels of less than sixteen inches in length or a weapon made from a rifle which as modified has an overall length of less than twenty-six inches or a barrel or barrels of less than sixteen inches in length.

(e) "Rifle" means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed cartridge to fire only a single projectile through a rifled bore for each single pull of the trigger. The term includes any such weapon which may be readily restored to fire a fixed cartridge but does not include an antique firearm as described in this section.

(f) "Antique firearm" means any firearm not designed or redesigned for using rim fire or conventional center fire ignition with fixed ammunition and manufactured in or before 1898 (including any matchlock, flintlock, percussion cap, or similar type of ignition system or replica thereof, whether actually manufactured before or after the year 1898) and also any firearm using fixed ammunition manufactured in or before 1898, for which ammunition is no longer manufactured in the United States and is not readily available in the ordinary channels of commercial trade.

(g) "Military firearm" means any military weapon, firearm, or destructive device, other than a machine gun, that is manufactured for military use by a firm licensed by the federal government pursuant to a contract with the federal government and does not include a pistol, rifle, or shotgun which fires only one shot for each pull of the trigger.

HISTORY: 1962 Code Section 16-121; 1952 Code Section 16-121; 1942 Code Section 1258-1; 1934 (38) 1288; 1975 (59) 135; 1990 Act No. 564, Section 1; 1999 Act No. 71, Section 1.



SECTION 16-23-220. Unlawful transportation of machine gun, military firearm, or sawed-off shotgun or rifle within State.

It is unlawful for a person to transport from one place to another in this State or for any railroad company, express company, or other common carrier or any officer, agent, or employee of any of them or other person acting in their behalf knowingly to ship or to transport from one place to another in this State a machine gun or firearm commonly known as a machine gun, military firearm, sawed-off shotgun, or sawed-off rifle, except as provided in Sections 16-23-250 and 23-31-330.

A person who violates the provisions of this section, upon conviction, must be punished pursuant to Section 16-23-260.

HISTORY: 1962 Code Section 16-122; 1952 Code Section 16-122; 1942 Code Section 1258-1; 1934 (38) 1288; 1975 (59) 135; 1990 Act No. 564, Section 1; 1993 Act No. 184, Section 42.



SECTION 16-23-230. Unlawful storing, keeping, or possessing of machine gun, military firearm, or sawed-off shotgun or rifle.

It is unlawful for a person to store, keep, possess, or have in possession or permit another to store, keep, possess, or have in possession a machine gun or firearm commonly known as a machine gun, military firearm, sawed-off shotgun, or sawed-off rifle, except as provided in Sections 16-23-250 and 23-31-330.

A person who violates the provisions of this section, upon conviction, must be punished pursuant to Section 16-23-260.

HISTORY: 1962 Code Section 16-123; 1952 Code Section 16-123; 1942 Code Section 1258-1; 1934 (38) 1288; 1975 (59) 135; 1990 Act No. 564, Section 1; 1993 Act No. 184, Section 43.



SECTION 16-23-240. Unlawful sale, rental, or giving away of machine gun, military firearm, or sawed-off shotgun or rifle; exceptions.

It is unlawful for a person to sell, rent, give away, or participate in any manner, directly or indirectly, in the sale, renting, giving away, or otherwise disposing of a machine gun, or firearm commonly known as a machine gun, military firearm, sawed-off shotgun, or sawed-off rifle, except as provided in Sections 16-23-250 and 23-31-330.

A person who violates the provisions of this section, upon conviction, must be punished pursuant to Section 16-23-260.

HISTORY: 1962 Code Section 16-124; 1952 Code Section 16-124; 1942 Code Section 1258-1; 1934 (38) 1288; 1975 (59) 135; 1990 Act No. 564, Section 1; 1993 Act No. 184, Section 44.



SECTION 16-23-250. Exceptions to application of article.

The provisions of this article do not apply to the Army, Navy, or Air Force of the United States, the National Guard, and organizations authorized by law to purchase or receive machine guns, military firearms, or sawed-off shotguns or sawed-off rifles, from the United States or from this State and the members of these organizations. Any peace officer of the State or of a county or other political subdivision, state constable, member of the highway patrol, railway policeman or warden, superintendent, head keeper or deputy of a state prison, correction facility, workhouse, county jail, city jail, or other institution for the detention of persons convicted or accused of crime or held as witnesses in criminal cases or persons on duty in the postal service of the United States or a common carrier while transporting direct to a police department, military, or naval organization or person authorized by law to possess or use a machine gun, or sawed-off shotgun, or sawed-off rifle, may possess machine guns, or sawed-off shotguns, or sawed-off rifles, when required in the performance of their duties. The provisions of this section must not be construed to apply to machine guns, or sawed-off shotguns, or sawed-off rifles kept for display as relics and which are rendered harmless and not usable.

The provisions of this article do not apply to any manufacturer of machine guns or military firearms licensed pursuant to the provisions of 18 U. S. C. Section 921 et seq., any person authorized to possess these weapons by the United States Department of the Treasury, the Bureau of Alcohol, Tobacco and Firearms, or any other federal agency empowered to grant this authorization, any common or contract carrier transporting or shipping any machine gun or military firearm to or from the manufacturer if the transportation or shipment is not prohibited by federal law, or persons licensed pursuant to Section 23-31-370.

HISTORY: 1962 Code Section 16-125; 1952 Code Section 16-125; 1942 Code Section 1258-1; 1934 (38) 1288; 1975 (59) 135; 1978 Act No. 541 Section 3; 1986 Act No. 532, Section 1; 1990 Act No. 564, Section 1; 2001 Act No. 106, Section 1.



SECTION 16-23-260. Penalties.

A person violating the provisions of this article is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 16-127; 1952 Code Section 16-127; 1942 Code Section 1258-1; 1990 Act No. 564, Section 1; 1993 Act No. 184, Section 45.



SECTION 16-23-270. Article not applicable to antique firearms.

The provisions of this article shall not apply to antique firearms.

HISTORY: 1975 (59) 135; 1990 Act No. 564, Section 1.



SECTION 16-23-280. Manufacture and sale of machine guns by licensed manufacturer.

Notwithstanding the provisions of this article, machine guns or military firearms manufactured by a firm licensed by the federal government and subject to the Federal Gun Control Act may be legally manufactured, transported, possessed, and sold within the State by the manufacturer thereof.

HISTORY: 1978 Act No. 541 Section 1; 1990 Act No. 564, Section 1.



SECTION 16-23-405. Definition of "weapon"; confiscation and disposition of weapons used in commission or in furtherance of crime.

(A) Except for the provisions relating to rifles and shotguns in Section 16-23-460, as used in this chapter, "weapon" means firearm (rifle, shotgun, pistol, or similar device that propels a projectile through the energy of an explosive), a blackjack, a metal pipe or pole, or any other type of device, or object which may be used to inflict bodily injury or death.

(B) A person convicted of a crime, in addition to a penalty, shall have a weapon used in the commission or in furtherance of the crime confiscated. Each weapon must be delivered to the chief of police of the municipality or to the sheriff of the county if the violation occurred outside the corporate limits of a municipality. The law enforcement agency that receives the confiscated weapon may use it within the agency, transfer it to another law enforcement agency for the lawful use of that agency, trade it with a retail dealer licensed to sell pistols in this State for a pistol or other equipment approved by the agency, or destroy it. A weapon may not be disposed of until the results of all legal proceedings in which it may be involved are finally determined. A firearm seized by the State Law Enforcement Division may be kept by the division for use by its forensic laboratory.

HISTORY: 1986 Act No. 532, Section 5; 1998 Act No. 297, Section 2; 2008 Act No. 337, Section 1, eff June 25, 2008.



SECTION 16-23-410. Pointing firearm at any person.

It is unlawful for a person to present or point at another person a loaded or unloaded firearm.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years. This section must not be construed to abridge the right of self-defense or to apply to theatricals or like performances.

HISTORY: 1962 Code Section 16-141; 1952 Code Section 16-141; 1942 Code Section 1119; 1932 Code Section 1119; Cr. C. '22 Section 17; Cr. C. '12 Section 162; 1910 (26) 694; 1993 Act No. 184, Section 46.



SECTION 16-23-415. Taking firearm or other weapon from law enforcement officer.

An individual who takes a firearm, stun gun, or taser device from the person of a law enforcement officer or a corrections officer is guilty of a felony and, upon conviction, must be imprisoned for not more than five years, or fined not more than five thousand dollars, or both, if all of the following circumstances exist at the time the firearm is taken:

(1) the individual knows or has reason to believe the person from whom the weapon is taken is a law enforcement officer or a corrections officer;

(2) the law enforcement officer or corrections officer is performing his duties as a law enforcement officer or a corrections officer, or the individual's taking of the weapon is directly related to the law enforcement officer's or corrections officer's professional responsibilities;

(3) the individual takes the weapon without consent of the law enforcement officer or corrections officer;

(4) the law enforcement officer is authorized by his employer to carry the weapon in the line of duty; and

(5) the law enforcement officer or corrections officer is authorized by his employer to carry the weapon while off duty and has identified himself as a law enforcement officer.

HISTORY: 2006 Act No. 379, Section 3, eff June 9, 2006.



SECTION 16-23-420. Possession of firearm on school property; concealed weapons.

(A) It is unlawful for a person to possess a firearm of any kind on any premises or property owned, operated, or controlled by a private or public school, college, university, technical college, other post-secondary institution, or in any publicly owned building, without the express permission of the authorities in charge of the premises or property. The provisions of this subsection related to any premises or property owned, operated, or controlled by a private or public school, college, university, technical college, or other post-secondary institution, do not apply to a person who is authorized to carry a concealed weapon pursuant to Article 4, Chapter 31, Title 23 when the weapon remains inside an attended or locked motor vehicle and is secured in a closed glove compartment, closed console, closed trunk, or in a closed container secured by an integral fastener and transported in the luggage compartment of the vehicle.

(B) It is unlawful for a person to enter the premises or property described in subsection (A) and to display, brandish, or threaten others with a firearm.

(C) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years, or both.

(D) This section does not apply to a guard, law enforcement officer, or member of the armed forces, or student of military science. A married student residing in an apartment provided by the private or public school whose presence with a weapon in or around a particular building is authorized by persons legally responsible for the security of the buildings is also exempted from the provisions of this section.

(E) For purposes of this section, the terms "premises" and "property" do not include state or locally owned or maintained roads, streets, or rights-of-way of them, running through or adjacent to premises or property owned, operated, or controlled by a private or public school, college, university, technical college, or other post-secondary institution, which are open full time to public vehicular traffic.

(F) This section does not apply to a person who is authorized to carry concealed weapons pursuant to Article 4, Chapter 31 of Title 23 when upon any premises, property, or building that is part of an interstate highway rest area facility.

HISTORY: 1962 Code Section 16-141.1; 1969 (56) 319; 1993 Act No. 184, Section 47; 1996 Act No. 464, Section 6; 2002 Act No. 274, Section 1, eff May 28, 2002; 2004 Act No. 294, Section 3, eff August 16, 2004; 2009 Act No. 32, Section 2, eff June 2, 2009.



SECTION 16-23-430. Carrying weapon on school property; concealed weapons.

(A) It shall be unlawful for any person, except state, county, or municipal law enforcement officers or personnel authorized by school officials, to carry on his person, while on any elementary or secondary school property, a knife, with a blade over two inches long, a blackjack, a metal pipe or pole, firearms, or any other type of weapon, device, or object which may be used to inflict bodily injury or death.

(B) This section does not apply to a person who is authorized to carry a concealed weapon pursuant to Article 4, Chapter 31, Title 23 when the weapon remains inside an attended or locked motor vehicle and is secured in a closed glove compartment, closed console, closed trunk, or in a closed container secured by an integral fastener and transported in the luggage compartment of the vehicle.

(C) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than five years, or both. Any weapon or object used in violation of this section may be confiscated by the law enforcement division making the arrest.

HISTORY: 1962 Code Section 16-141.2; 1971 (57) 535; 1990 Act No. 579, Section 1; 1993 Act No. 184, Section 48; 2009 Act No. 32, Section 1, eff June 2, 2009.



SECTION 16-23-440. Discharging firearms at or into dwellings, structures, enclosures, vehicles or equipment; penalties.

(A) It is unlawful for a person to discharge or cause to be discharged unlawfully firearms at or into a dwelling house, other building, structure, or enclosure regularly occupied by persons. A person who violates the provisions of this subsection is guilty of a felony and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than ten years, or both.

(B) It is unlawful for a person to discharge or cause to be discharged unlawfully firearms at or into any vehicle, aircraft, watercraft, or other conveyance, device, or equipment while it is occupied. A person who violates the provisions of this subsection is guilty of a felony and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 16-142; 1952 Code Section 16-142; 1942 Code Section 1120; 1932 Code Section 1120; Cr. C. '22 Section 18; Cr. C. '12 Section 163; 1910 (26) 785; 1988 Act No. 469; 1993 Act No. 184, Section 49; 2001 Act No. 98, Section 1.



SECTION 16-23-450. Placing loaded trap gun, spring gun or like device.

It shall be unlawful for any person to construct, set or place a loaded trap gun, spring gun or any like device in any manner in any building or in any place within this State, and any violation of the provisions of this section shall constitute a misdemeanor and be punished by a fine of not less than one hundred dollars nor more than five hundred dollars or by imprisonment of not less than thirty days nor more than one year or by both fine and imprisonment, in the discretion of the court.

HISTORY: 1962 Code Section 16-143; 1952 Code Section 16-143; 1942 Code Section 1121; 1932 Code Section 1121; 1931 (37) 78.



SECTION 16-23-460. Carrying concealed weapons; forfeiture of weapons.

(A) A person carrying a deadly weapon usually used for the infliction of personal injury concealed about his person is guilty of a misdemeanor, must forfeit to the county, or, if convicted in a municipal court, to the municipality, the concealed weapon, and must be fined not less than two hundred dollars nor more than five hundred dollars or imprisoned not less than thirty days nor more than ninety days.

(B) The provisions of this section do not apply to:

(1) A person carrying a concealed weapon upon his own premises or pursuant to and in compliance with Article 4, Chapter 31 of Title 23; or

(2) peace officers in the actual discharge of their duties.

(C) The provisions of this section also do not apply to rifles, shotguns, dirks, slingshots, metal knuckles, knives, or razors unless they are used with the intent to commit a crime or in furtherance of a crime.

HISTORY: 1962 Code Section 16-145; 1952 Code Section 16-145; 1942 Code Section 1256; 1932 Code Section 1256; Cr. C. '22 Section 151; Cr. C. '12 Section 158; Cr. C. '02 Section 130; G. S. 2472; R. S. 129; 1880 (17) 448; 1894 (21) 824; 1897 (22) 423; 1900 (23) 446; 1922 (32) 905; 1965 (54) 578; 1975 (59) 743; 1986 Act No. 532, Section 6; 1996 Act No. 464, Section 4; 2008 Act No. 337, Section 2, eff June 25, 2008.



SECTION 16-23-465. Additional penalty for unlawfully carrying pistol or firearm onto premises of business selling alcoholic liquors, beers or wines for on-premises consumption.

In addition to the penalties provided for by Sections 16-11-330 and 16-23-460 and by Article 1 of Chapter 23 of Title 16, a person convicted of carrying a pistol or firearm into a business which sells alcoholic liquor, beer, or wine for consumption on the premises is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand dollars or imprisoned not more than three years, or both.

In addition to the penalties described above, a person who violates this section while carrying a concealable weapon pursuant to Article 4, Chapter 31, Title 23, must have his concealed weapon permit revoked.

HISTORY: 1977 Act No. 45; 1993 Act No. 184, Section 190; 1996 Act No. 464, Section 5; 2002 Act No. 274, Section 2, eff May 28, 2002.



SECTION 16-23-470. Illegal possession of tear-gas gun or ammunition.

(A) It is unlawful for anyone except an authorized law enforcement officer to possess, use, transport, sell, or buy a tear-gas machine or gun, or its parts, or any ammunition, shells, or equipment that may be used in a tear-gas gun or machine. It is lawful for a person for self-defense purposes only to possess, use, transport, sell, or buy a tear-gas machine or gun, or its parts, or ammunition, shells, or equipment for a tear-gas machine or gun, but the capacity of a tear-gas cartridge, shell, or container shall not exceed fifty cubic centimeters nor shall a tear-gas machine or gun have the capability of shooting a cartridge, shell, or container of more than fifty cubic centimeters.

(B) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than three years or fined not more than five thousand dollars, or both.

(C) Except as permitted above, nothing in this section prohibits the purchase, sale, transportation, or use of tear gas for the destruction of insects or rodents if tear gas is not in containers or shells suitable for use in a tear-gas gun, equipment, or machine and if the purchaser has written authority for the purchase and use of tear gas from the county agent of the county in which he resides.

HISTORY: 1962 Code Section 16-147; 1952 Code Section 16-147; 1948 (45) 1857; 1978 Act No. 603; 1993 Act No. 184, Section 191.



SECTION 16-23-480. Manufacture or possession of article designed to cause damage by fire or other means.

It is unlawful for a person to manufacture, cause to be manufactured, or possess any object or article which is designed to cause damage by fire or any other means to person or property either by ignition, detonation, or other means. It is unlawful for a person to possess any object or article solely for the purpose of causing damage by fire or other means to person or property either by ignition, detonation, or other means.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both.

HISTORY: 1962 Code Section 16-148; 1969 (56) 320; 1993 Act No. 184, Section 50.



SECTION 16-23-490. Additional punishment for possession of firearm or knife during commission of, or attempt to commit, violent crime.

(A) If a person is in possession of a firearm or visibly displays what appears to be a firearm or visibly displays a knife during the commission of a violent crime and is convicted of committing or attempting to commit a violent crime as defined in Section 16-1-60, he must be imprisoned five years, in addition to the punishment provided for the principal crime. This five-year sentence does not apply in cases where the death penalty or a life sentence without parole is imposed for the violent crime.

(B) Service of the five-year sentence is mandatory unless a longer mandatory minimum term of imprisonment is provided by law for the violent crime. The court may impose this mandatory five-year sentence to run consecutively or concurrently.

(C) Except as provided in this subsection, the person sentenced under this section is not eligible during this five-year period for parole, work release, or extended work release. The five years may not be suspended and the person may not complete his term of imprisonment in less than five years pursuant to good-time credits or work credits, but may earn credits during this period. The person is eligible for work release, if the person is sentenced for voluntary manslaughter (Section 16-3-50), kidnapping (Section 16-3-910), carjacking (Section 16-3-1075), burglary in the second degree (Section 16-11-312(B)), armed robbery (Section 16-11-330(A)), or attempted armed robbery (Section 16-11-330(B)), the crime did not involve any criminal sexual conduct or an additional violent crime as defined in Section 16-1-60, and the person is within three years of release from imprisonment.

(D) As used in this section, "firearm" means any machine gun, automatic rifle, revolver, pistol, or any weapon which will, or is designed to, or may readily be converted to expel a projectile; "knife" means an instrument or tool consisting of a sharp cutting blade whether or not fastened to a handle which is capable of being used to inflict a cut, slash, or wound.

(E) The additional punishment may not be imposed unless the indictment alleged as a separate count that the person was in possession of a firearm or visibly displayed what appeared to be a firearm or visibly displays a knife during the commission of the violent crime and conviction was had upon this count in the indictment. The penalties prescribed in this section may not be imposed unless the person convicted was at the same time indicted and convicted of a violent crime as defined in Section 16-1-60.

HISTORY: 1962 Code Section 16-149; 1970 (56) 1968; 1986 Act No. 462, Section 28; 1993 Act No. 184, Section 51; 2010 Act No. 273, Section 27, eff June 2, 2010.



SECTION 16-23-500. Unlawful possession of a firearm by a person convicted of violent offense; confiscation.

(A) It is unlawful for a person who has been convicted of a violent crime, as defined by Section 16-1-60, that is classified as a felony offense, to possess a firearm or ammunition within this State.

(B) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than two thousand dollars or imprisoned not more than five years, or both.

(C) In addition to the penalty provided in this section, the firearm or ammunition involved in the violation of this section must be confiscated. The firearm or ammunition must be delivered to the chief of police of the municipality or to the sheriff of the county if the violation occurred outside the corporate limits of a municipality. The law enforcement agency that receives the confiscated firearm or ammunition may use it within the agency, transfer it to another law enforcement agency for the lawful use of that agency, trade it with a retail dealer licensed to sell firearms or ammunition in this State for a firearm, ammunition, or any other equipment approved by the agency, or destroy it. A firearm or ammunition must not be disposed of in any manner until the results of any legal proceeding in which it may be involved are finally determined. If the State Law Enforcement Division seized the firearm or ammunition, the division may keep the firearm or ammunition for use by its forensic laboratory. Records must be kept of all confiscated firearms or ammunition received by the law enforcement agencies under the provisions of this section.

(D) The judge that hears the case involving the violent offense, as defined by Section 16-1-60, that is classified as a felony offense, shall make a specific finding on the record that the offense is a violent offense, as defined by Section 16-1-60, and is classified as a felony offense.

HISTORY: 2010 Act No. 273, Section 25, eff June 2, 2010.



SECTION 16-23-520. Use, transportation, manufacture, possession, purchase, or sale of teflon-coated ammunition.

It is unlawful for a person to use, transport, manufacture, possess, distribute, sell, or buy any ammunition or shells that are coated with polytetrafluoroethylene (teflon).

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than five thousand dollars, or both.

HISTORY: 1984 Act No. 340; 1993 Act No. 184, Section 52.



SECTION 16-23-530. Firearms; possession by or sale to unlawful alien; penalties.

(A) It is unlawful for an alien unlawfully present in the United States to possess, purchase, offer to purchase, sell, lease, rent, barter, exchange, or transport into this State a firearm.

(B) It is unlawful for a person to knowingly sell, offer to sell, deliver, lease, rent, barter, exchange, or transport for sale into this State a firearm to a person knowing that such person is not lawfully present in the United States.

(C) A person violating the provisions of subsection (A) of this section is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than ten years, or both.

(D) A person violating the provisions of subsection (B) of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand dollars or imprisoned not more than three years, or both.

HISTORY: 2008 Act No. 280, Section 15, eff June 4, 2008.



SECTION 16-23-710. Definitions.

For purposes of this article:

(1) "Bacteriological weapon" and "biological weapon" mean devices which are designed in a manner as to permit the intentional release into the population or environment of microbiological or other biological materials, toxins, or agents, whatever their origin or method of production, in a manner not authorized by law, or any device, the development, production, or stockpiling of which is prohibited pursuant to the "Convention of the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and their Destruction", 26 U.S.T. 583, TIAS 8063.

(2) "Bomb" includes a destructive device capable of being detonated, triggered, or set off to release any substance or material that is destructive, irritating, odoriferous, or otherwise harmful to one or more organisms including, but not limited to, human beings, livestock, animals, crops or vegetation, or to earth, air, water, or any other material or substance necessary or required to sustain human or any other individual form of life, or to real or personal property.

(3) "Bomb technician", "explosive ordnance technician", or "EOD technician" means either:

(a) a law enforcement officer, fire official, emergency management official, or an employee of the State, its political subdivisions, or an authority of the State or a political subdivision, whose job title includes the designation of bomb technician, explosive ordnance disposal technician, or EOD technician and whose assigned duties include the rendering-safe of improvised explosive devices, destructive devices, old or abandoned explosives, war relics, or souvenirs while acting in the performance of his official duties; or

(b) an official or employee of the United States including, but not limited to, a member of the Armed Forces of the United States, who is qualified as an explosive ordnance disposal technician under the federal, state, or local laws or regulations while acting in the performance of his duty.

(4) "Building" means any structure, vehicle, watercraft, or aircraft:

(a) where any person lodges or lives; or

(b) where people assemble for purposes of business, government, education, religion, entertainment, public transportation, or public use or where goods are stored. Where a building consists of two or more units separately occupied or secured, each unit is considered both a separate building in itself and a part of the main building.

(5) "Device" means an object, contrivance, instrument, technique, or any thing that is designed, manufactured, assembled, or capable of serving any purpose in a bomb, destructive device, explosive, incendiary, or weapon of mass destruction.

(6) "Detonate" means to explode or cause to explode.

(7) "Destructive device" means:

(a) a bomb, incendiary device, or any thing that can detonate, explode, be released, or burn by mechanical, chemical, or nuclear means, or that contains an explosive, incendiary, poisonous gas, or toxic substance (chemical, biological, or nuclear materials) including, but not limited to, an incendiary or over-pressure device, or any other device capable of causing damage, injury, or death;

(b) a bacteriological weapon or biological weapon; or

(c) a combination of any parts, components, chemical compounds, or other substances, either designed or intended for use in converting any device into a destructive device which has been or can be assembled to cause damage, injury, or death.

(8) "Detonator" means a device containing a detonating charge used to initiate detonation in an explosive or any device capable of triggering or setting off an explosion or explosive charge including, but not limited to, impact or an impact device, a timing mechanism, electricity, a primer, primer or detonating cord, a detonating cap or device of any kind, detonating waves, electric blasting caps, blasting caps for use with safety fuses, shock tube initiator, and detonating cord delay connectors, or any other device capable of detonating or exploding a bomb, weapon of mass destruction, or destructive device.

(9) "Distribute" means the actual or constructive delivery or the attempted transfer from one person to another.

(10) "Explosive" means a chemical compound or other substance or a mechanical system intended for the purpose of producing an explosion capable of causing injury, death, or damage to property or an explosive containing oxidizing and combustible units or other ingredients in such proportions or quantities that ignition, fire, friction, concussion, percussion, or detonation may produce an explosion capable of causing injury, death, or damage to property. Explosives include, but are not limited to, the list of explosive materials published and periodically updated by the Bureau of Alcohol, Tobacco and Firearms.

(11) "Hoax device" or "replica" means a device or object which has the appearance of a destructive device.

(12) "Incendiary" means any material that:

(a) causes, or is capable of causing, fire when it is lit or ignited; and

(b) is used to ignite a flammable liquid or compound in an unlawful manner.

(13) "Incendiary device" means a destructive device, however possessed or delivered, and by whatever name called, containing or holding a flammable liquid or compound, which is capable of being ignited by any means possible. Incendiary device includes, but is not limited to, any form of explosive, explosive bomb, grenade, missile, or similar device, whether capable of being carried or thrown by a person acting alone or with one or more persons, but does not include a device manufactured or produced for the primary purpose of illumination or for marking detours, obstructions, defective paving, or other hazards on streets, roads, highways, or bridges, when used in a lawful manner.

(14) "Over-pressure device" means a container filled with an explosive gas or expanding gas or liquid which is designed or constructed so as to cause the container to break, fracture, or rupture in a manner capable of causing death, injury, or property damage, and includes, but is not limited to, a chemical reaction bomb, an acid bomb, a caustic bomb, or a dry ice bomb.

(15) "Parts" mean a combination of parts, components, chemical compounds, or other substances, designed or intended for use in converting any device into a destructive device.

(16) "Poisonous gases" mean a toxic chemical or its precursors that through its chemical action or properties on life processes, causes death or injury to human beings or other living organisms. However, the term does not include:

(a) riot control agents, smoke and obscuration materials, or medical products which are manufactured, possessed, transported, or used in accordance with the laws of this State or the United States;

(b) tear gas devices designed to be carried on or about the person which contain not more than fifty cubic centimeters of the chemical; or

(c) pesticides, as used in agriculture and household products.

(17) "Property" means real or personal property of any kind including money, choses in action, and other similar interest in property.

(18) "Terrorism" includes activities that:

(a) involve acts dangerous to human life that are a violation of the criminal laws of this State;

(b) appear to be intended to:

(i) intimidate or coerce a civilian population;

(ii) influence the policy of a government by intimidation or coercion; or

(iii) affect the conduct of a government by mass destruction, assassination, or kidnapping; and

(c) occur primarily within the territorial jurisdiction of this State.

(19) "Weapon of mass destruction" means :

(a) any destructive device as defined in item (7);

(b) any weapon that is designed or intended to cause death or serious bodily injury through the release, dissemination, or impact of toxic or poisonous chemicals, or their precursors;

(c) any weapon involving a disease organism; or

(d) any weapon that is designed to release radiation or radioactivity at a level dangerous to human life.

HISTORY: 2000 Act No. 237, Section 6; 2002 Act No. 339, Section 13, eff July 2, 2002.



SECTION 16-23-715. Possession, threatened or attempted use of weapon of mass destruction for act of terrorism; penalty.

A person who, without lawful authority, possesses, uses, threatens, or attempts or conspires to possess or use a weapon of mass destruction in furtherance of an act of terrorism is guilty of a felony and upon conviction:

(1) in cases resulting in the death of another person, must be punished by death or by imprisonment for life; or

(2) in cases which do not result in the death of another person, must be punished by imprisonment for not less than twenty-five years nor more than life.

HISTORY: 2002 Act No. 339, Section 13, eff July 2, 2002.



SECTION 16-23-720. Use, counseling or soliciting others to use, possessing, or threatening to use destructive device; harboring terrorist.

(A) It is unlawful for a person intentionally to use a destructive device or cause an explosion, or intentionally to aid, counsel, solicit another, or procure the use of a destructive device. A person who violates this subsection is guilty of a felony and, upon conviction:

(1) in cases resulting in the death of another person where there was malice aforethought, must be punished by death, by imprisonment for life, or by a mandatory minimum term of imprisonment for thirty years;



SECTION 16-23-730. Hoax device or replica of destructive device or detonator; manufacture, possession or transport of; threat to use; penalties.

A person who knowingly manufactures, possesses, transports, distributes, uses or aids, or counsels, solicits another, or conspires with another in the use of a hoax device or replica of a destructive device or detonator which causes any person reasonably to believe that the hoax device or replica is a destructive device or detonator is guilty of a misdemeanor and, upon conviction, must be imprisoned for not more than one year or fined not more than ten thousand dollars, or both. A person who communicates or transmits to another person that a hoax device or replica is a destructive device or detonator with the intent to intimidate or threaten injury, to obtain property of another, or to interfere with the ability of another person to conduct or carry on his life, business, trade, education, religious worship, or to interfere with the operations and functions of any government entity is guilty of a felony and, upon conviction, must be imprisoned for not less than two years nor more than fifteen years.

HISTORY: 2000 Act No. 237, Section 6; 2002 Act No. 339, Section 13, eff July 2, 2002.



SECTION 16-23-740. Hindering explosive ordinance technician or law enforcement official while detecting or disarming destructive device; penalty.

A person who knowingly and wilfully hinders or obstructs an explosive ordnance technician, bomb technician, law enforcement officer, fire official, emergency management official, public safety officer, animal trained to detect destructive devices, or any robot or mechanical device designed for or utilized by a law enforcement officer, fire official, emergency management official, public safety officer, or bomb technician of this State or of the United States while in the detection, disarming, or destruction of a destructive device is guilty of a felony and, upon conviction, must be imprisoned for not less than one year nor more than five years.

HISTORY: 2000 Act No. 237, Section 6; 2002 Act No. 339, Section 13, eff July 2, 2002.



SECTION 16-23-750. Conveying false information regarding attempted use of a destructive device; aiding or conspiring; penalty.

A person who conveys or causes to be conveyed false information, knowing the information to be false, concerning an attempt or alleged attempt being made or to be made to kill, injure, or intimidate any person or to damage or destroy any building or other real or personal property by means of an explosive, incendiary, or destructive device or who aids, employs, or conspires with any person to do or cause to be done any of the acts in this section, is guilty of a felony and, upon conviction, for a first offense must be imprisoned for not less than one year nor more than ten years. For a second or subsequent offense, the person must be imprisoned for not less than five years nor more than fifteen years. A sentence imposed for a violation of this section must not be suspended and probation must not be granted.

HISTORY: 2000 Act No. 237, Section 6; 2002 Act No. 339, Section 13, eff July 2, 2002.



SECTION 16-23-760. Admissibility of photographic evidence of destructive devices; custody of inert devices introduced into evidence.

(A) Unless otherwise ordered by a court of competent jurisdiction, photographs, electronic imaging, video tapes, or other identification or analysis of a destructive device, explosive, incendiary, poisonous gas, toxic substance, whether chemical, biological, or nuclear material, or detonator identified by a qualified bomb technician or person qualified as a forensic expert in the field of destructive devices is admissible in any civil or criminal trial in lieu of production of the actual destructive device or detonator. Evidence transferred to the clerk of court by a qualified bomb technician for safekeeping must not be destroyed except pursuant to a court order issued by a court of competent jurisdiction.

(B) If a destructive device, explosive, incendiary, poisonous gas, toxic substance, whether chemical, biological, or nuclear material, or detonator that has been rendered inert and safe is introduced into evidence in any criminal or civil trial, the clerk of court may retain custody or transfer custody of the destructive device or detonator to a qualified bomb technician for safekeeping only after the destructive device has been preserved as evidence by photograph, videotape, or other suitable means of identification.

HISTORY: 2000 Act No. 237, Section 6; 2002 Act No. 339, Section 13, eff July 2, 2002.



SECTION 16-23-770. Forfeiture of property used or intended for use in violation of article; storage and destruction; exceptions.

(A) All property used or intended for use in violation of this article and all proceeds derived from, realized from, or traced back to property used or intended for use in violation of this article is contraband and subject to forfeiture. Property subject to forfeiture must be seized by a law enforcement agency and forfeited to the State, a political subdivision of the State, or the seizing law enforcement agency.

(B) On application of a seizing law enforcement agency, the circuit court may order the agency to destroy or transfer the seized device to any agency of this State or of the United States that can safely store or render harmless a destructive device, explosive, poisonous gas, or detonator if the court finds that it is impractical or unsafe for the seizing law enforcement agency to store the destructive device, explosive, poisonous gas, or detonator. Notwithstanding Section 16-23-760, the application for destruction of a destructive device may be made at anytime after seizure. Any destruction ordered pursuant to this subsection must be done in the presence of at least one credible witness or recorded on film, videotape, or other electronic imaging method. The court also may order the seizing agency or the agency to which the device, explosive, poisonous gas, or detonator is transferred to make a report of the destruction, take samples before the destruction, or both.

(C) Nothing in subsection (A) or (B) prohibits a bomb technician, law enforcement officer, or fire official from taking action that will render an explosive, destructive device, poisonous gas, or detonator, or other object which is suspected of being an explosive, destructive device, poisonous gas, or detonator safe without prior approval of a court when the action is in the performance of his duties and is intended to protect lives or property which are in imminent danger.

(D) The provisions of this article do not apply to the lawful use of:

(1) fertilizers, propellant activated devices, or propellant activated industrial tools manufactured, imported, distributed, or used for their intended purposes;

(2) pesticides which are manufactured, stored, transported, distributed, possessed, or used in accordance with Chapter 7, Title 2, the federal Insecticide, Fungicide, and Rodenticide Act and the Environmental Pesticide Control Act of 1972;

(3) explosives, blasting agents, detonators, and other objects regulated and controlled by the South Carolina Explosives Control Act;

(4) ammunition for small arms and firearms;

(5) components of ammunition for small arms and firearms;

(6) ammunition reloading equipment;

(7) the use of small arms propellant when used in war reenactments;

(8) firearms, as defined in Section 16-8-10; or

(9) fireworks and explosives which are permitted to be sold, possessed, or used under Chapter 35 of Title 23.

(E) The provisions of this article do not apply to the military or naval forces of the United States, to the duly organized military force of a state or territory, or to police or fire departments in this State when they are acting within their official capacities and in performance of their duties.

HISTORY: 2000 Act No. 237, Section 6; 2002 Act No. 339, Section 13, eff July 2, 2002.



SECTION 16-23-780. Reporting existence and location of destructive device or weapon of mass destruction.

All state, county, and municipal law enforcement officers who encounter a known or suspected destructive device, biological or bacteriological weapon or a nuclear, biological, or chemical weapon of mass destruction in the course of their employment must immediately report the existence and location of the device or weapon to the State Law Enforcement Division for purposes of disseminating the information to law enforcement agencies, and to the appropriate state and local public health officials for purposes of enabling public health officials to assess the nature and extent of the threat of the device or weapon to public health.

HISTORY: 2002 Act No. 339, Section 13, eff July 2, 2002.






CHAPTER 25 - CRIMINAL DOMESTIC VIOLENCE

SECTION 16-25-10. "Household member" defined.

As used in this article, "household member" means:

(1) a spouse;

(2) a former spouse;

(3) persons who have a child in common; or

(4) a male and female who are cohabiting or formerly have cohabited.

HISTORY: 1984 Act No. 484, Section 1; 1994 Act No. 519, Section 1; 2003 Act No. 92, Section 3, eff January 1, 2004; 2005 Act No. 166, Section 1, eff January 1, 2006.



SECTION 16-25-20. Acts prohibited; penalties; criminal domestic violence conviction in another state as prior offense.

(A) It is unlawful to:

(1) cause physical harm or injury to a person's own household member; or

(2) offer or attempt to cause physical harm or injury to a person's own household member with apparent present ability under circumstances reasonably creating fear of imminent peril.

(B) Except as otherwise provided in this section, a person who violates the provisions of subsection (A) is guilty of the offense of criminal domestic violence and, upon conviction, must be punished as follows:

(1) for a first offense, the person is guilty of a misdemeanor and must be fined not less than one thousand dollars nor more than two thousand five hundred dollars or imprisoned not more than thirty days. The court may suspend the imposition or execution of all or part of the fine conditioned upon the offender completing, to the satisfaction of the court, and in accordance with the provisions of Section 16-25-20(H), a program designed to treat batterers. Notwithstanding the provisions of Sections 22-3-540, 22-3-545, and 22-3-550, an offense pursuant to the provisions of this subsection must be tried in summary court;

(2) for a second offense, the person is guilty of a misdemeanor and must be fined not less than two thousand five hundred dollars nor more than five thousand dollars and imprisoned not less than a mandatory minimum of thirty days nor more than one year. The court may suspend the imposition or execution of all or part of the sentence, except the thirty-day mandatory minimum sentence, conditioned upon the offender completing, to the satisfaction of the court, and in accordance with the provisions of Section 16-25-20(H), a program designed to treat batterers. If a person is sentenced to a mandatory minimum of thirty days pursuant to the provisions of this subsection, the judge may provide that the sentence be served two days during the week or on weekends until the sentence is completed and is eligible for early release based on credits he is able to earn during the service of his sentence, including, but not limited to, good-time credits;

(3) for a third or subsequent offense, the person is guilty of a felony and must be imprisoned not less than a mandatory minimum of one year but not more than five years.

(C) For the purposes of subsections (A) and (B), a conviction within the previous ten years for a violation of subsection (A), Section 16-25-65, or a criminal domestic violence offense in another state which includes similar elements to the provisions of subsection (A) or Section 16-25-65, constitutes a prior offense. A conviction for a violation of a criminal domestic violence offense in another state does not constitute a prior offense if the offense is committed against a person other than a "household member" as defined in Section 16-25-10.

(D) A person who violates the terms and conditions of an order of protection issued in this State under Chapter 4, Title 20, the "Protection from Domestic Abuse Act", or a valid protection order related to domestic or family violence issued by a court of another state, tribe, or territory is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than thirty days and fined not more than five hundred dollars.

(E) Unless the complaint is voluntarily dismissed or the charge is dropped prior to the scheduled trial date, a person charged with a violation provided in this chapter must appear before a judge for disposition of the case.

(F) When a person is convicted of a violation of Section 16-25-65 or sentenced pursuant to subsection (C), the court may suspend execution of all or part of the sentence, except for the mandatory minimum sentence, and place the offender on probation, conditioned upon:

(1) the offender completing, to the satisfaction of the court, a program designed to treat batterers;

(2) fulfillment of all the obligations arising under court order pursuant to this section and Section 16-25-65; and

(3) other reasonable terms and conditions of probation as the court may determine necessary to ensure the protection of the victim.

(G) In determining whether or not to suspend the imposition or execution of all or part of a sentence as provided in this section, the court must consider the nature and severity of the offense, the number of times the offender has repeated the offense, and the best interests and safety of the victim.

(H) An offender who participates in a batterer treatment program pursuant to this section, must participate in a program offered through a government agency, nonprofit organization, or private provider approved by the Department of Social Services. The offender must pay a reasonable fee for participation in the treatment program but no person may be denied treatment due to inability to pay. If the offender suffers from a substance abuse problem, the judge may order, or the batterer treatment program may refer, the offender to supplemental treatment coordinated through the Department of Alcohol and Other Drug Abuse Services with the local alcohol and drug treatment authorities pursuant to Section 61-12-20. The offender must pay a reasonable fee for participation in the substance abuse treatment program, but no person may be denied treatment due to inability to pay.

HISTORY: 1984 Act No. 484, Section 1; 1994 Act No. 519, Section 1; 2003 Act No. 92, Section 3, eff January 1, 2004; 2005 Act No. 166, Section 2, eff January 1, 2006; 2008 Act No. 255, Section 1, eff June 4, 2008.



SECTION 16-25-30. Possession of firearm by person convicted of domestic violence or domestic violence of high and aggravated nature; notice.

At the time a person is convicted of violating the provisions of Section 16-25-20 or 16-25-65, the court must deliver to the person a written form that conspicuously bears the following language: "Pursuant to 18 U.S.C. Section 922, it is unlawful for a person convicted of a violation of Section 16-25-20 or 16-25-65 to ship, transport, possess, or receive a firearm or ammunition."

HISTORY: 2009 Act No. 59, Section 6, eff June 2, 2009.



SECTION 16-25-65. Criminal domestic violence of a high and aggravated nature; elements; penalty; conditional probation; statutory offense.

(A) A person who violates Section 16-25-20(A) is guilty of the offense of criminal domestic violence of a high and aggravated nature when one of the following occurs. The person commits:

(1) an assault and battery which involves the use of a deadly weapon or results in serious bodily injury to the victim; or

(2) an assault, with or without an accompanying battery, which would reasonably cause a person to fear imminent serious bodily injury or death.

(B) A person who violates subsection (A) is guilty of a felony and, upon conviction, must be imprisoned not less than a mandatory minimum of one year nor more than ten years. The court may suspend the imposition or execution of all or part of the sentence, except the one-year mandatory minimum sentence, and place the offender on probation conditioned upon the offender completing, to the satisfaction of the court, a program designed to treat batterers offered through a government agency, nonprofit organization, or private provider approved by the Department of Social Services. The offender must pay a reasonable fee for participation in the treatment program, but no person may be denied treatment due to inability to pay. If the offender suffers from a substance abuse problem, the judge may order, or the batterer treatment program may refer, the offender to supplemental treatment coordinated through the Department of Alcohol and Other Drug Abuse Services with the local alcohol and drug treatment authorities pursuant to Section 61-12-20. The offender must pay a reasonable fee for participation in the substance abuse treatment program, but no person may be denied treatment due to inability to pay.

(C) The provisions of subsection (A) create a statutory offense of criminal domestic violence of a high and aggravated nature and must not be construed to codify the common law crime of assault and battery of a high and aggravated nature.

HISTORY: 1994 Act No. 516, Section 1; 2003 Act No. 92, Section 3, eff January 1, 2004; 2005 Act No. 166, Section 3, eff January 1, 2006.



SECTION 16-25-70. Warrantless arrest or search; admissibility of evidence.

(A) A law enforcement officer may arrest, with or without a warrant, a person at the person's place of residence or elsewhere if the officer has probable cause to believe that the person is committing or has freshly committed a misdemeanor or felony pursuant to the provisions of Section 16-25-20(A) or (D), 16-25-65, or 16-25-125, even if the act did not take place in the presence of the officer. The officer may, if necessary, verify the existence of probable cause related to a violation pursuant to the provisions of this chapter by telephone or radio communication with the appropriate law enforcement agency. A law enforcement agency must complete an investigation of an alleged violation of this chapter even if the law enforcement agency was not notified at the time the alleged violation occurred. If an arrest warrant is sought, the law enforcement agency must present the results of the investigation and any other relevant evidence to a magistrate who may issue an arrest warrant if probable cause is established.

(B) A law enforcement officer must arrest, with or without a warrant, a person at the person's place of residence or elsewhere if physical manifestations of injury to the alleged victim are present and the officer has probable cause to believe that the person is committing or has freshly committed a misdemeanor or felony under the provisions of Section 16-25-20(A) or (D), or 16-25-65 even if the act did not take place in the presence of the officer. A law enforcement officer is not required to make an arrest if he determines probable cause does not exist after consideration of the factors set forth in subsection (D) and observance that no physical manifestation of injury is present. The officer may, if necessary, verify the existence of an order of protection by telephone or radio communication with the appropriate law enforcement agency.

(C) In effecting a warrantless arrest under this section, a law enforcement officer may enter the residence of the person to be arrested in order to effect the arrest where the officer has probable cause to believe that the action is reasonably necessary to prevent physical harm or danger to a family or household member.

(D) If a law enforcement officer receives conflicting complaints of domestic or family violence from two or more household members involving an incident of domestic or family violence, the officer must evaluate each complaint separately to determine who was the primary aggressor. If the officer determines that one person was the primary physical aggressor, the officer must not arrest the other person accused of having committed domestic or family violence. In determining whether a person is the primary aggressor, the officer must consider the following factors and any other factors he considers relevant:

(1) prior complaints of domestic or family violence;

(2) the relative severity of the injuries inflicted on each person taking into account injuries alleged which may not be easily visible at the time of the investigation;

(3) the likelihood of future injury to each person;

(4) whether one of the persons acted in self-defense; and

(5) household member accounts regarding the history of domestic violence.

(E) A law enforcement officer must not threaten, suggest, or otherwise indicate the possible arrest of all parties to discourage a party's requests for intervention by law enforcement.

(F) A law enforcement officer who arrests two or more persons for a crime involving domestic or family violence must include the grounds for arresting both parties in the written incident report, and must include a statement in the report that the officer attempted to determine which party was the primary aggressor pursuant to this section and was unable to make a determination based upon the evidence available at the time of the arrest.

(G) When two or more household members are charged with a crime involving domestic or family violence arising from the same incident and the court finds that one party was the primary aggressor pursuant to this section, the court, if appropriate, may dismiss charges against the other party or parties.

(H) Evidence discovered as a result of a warrantless search administered pursuant to a complaint filed under this article is admissible in a court of law:

(1) if it is found:

(a) in plain view of a law enforcement officer in a room in which the officer is interviewing, detaining, or pursuing a suspect; or

(b) pursuant to a search incident to a lawful arrest for a violation of this article or for a violation of Chapter 3, Title 16; or

(2) if it is evidence of a violation of this article.

An officer may arrest and file criminal charges against a suspect for any offense that arises from evidence discovered pursuant to this section.

Unless otherwise provided for in this section, no evidence of a crime found as a result of a warrantless search administered pursuant to a complaint filed under this article is admissible in any court of law.

(I) In addition to the protections granted to the law enforcement officer and law enforcement agency under the South Carolina Tort Claims Act, a law enforcement officer is not liable for an act, omission, or exercise of discretion under this section unless the act, omission, or exercise of discretion constitutes gross negligence, recklessness, wilfulness, or wantonness.

HISTORY: 1984 Act No. 484, Section 1; 1994 Act No. 519, Section 1; 1995 Act No. 83, Section 61; 1997 Act No. 120, Section 3; 2002 Act No. 329, Section 4, eff June 18, 2002; 2003 Act No. 92, Section 3, eff January 1, 2004; 2008 Act No. 319, Section 3, eff June 11, 2008.



SECTION 16-25-80. Effect on enforcement of contempt orders and police arrest powers; construction with assault and battery and other criminal offenses.

Nothing in this article affects or limits the powers of any court to enforce its own orders by civil or criminal contempt or the powers of the police to make other lawful arrests.

Nothing in this article may be construed to repeal, replace, or preclude application of any other provisions of law pertaining to assault, assault and battery, assault and battery of a high and aggravated nature, or other criminal offenses.

HISTORY: 1984 Act No. 484, Section 1; 1994 Act No. 519, Section 1; 2003 Act No. 92, Section 3, eff January 1, 2004.



SECTION 16-25-90. Parole eligibility as affected by evidence of domestic violence suffered at hands of household member.

Notwithstanding any provision of Chapters 13 and 21 of Title 24, and notwithstanding any other provision of law, an inmate who was convicted of, or pled guilty or nolo contendere to, an offense against a household member is eligible for parole after serving one-fourth of his prison term when the inmate at the time he pled guilty to, nolo contendere to, or was convicted of an offense against the household member, or in post- conviction proceedings pertaining to the plea or conviction, presented credible evidence of a history of criminal domestic violence, as provided in Section 16-25-20, suffered at the hands of the household member. This section shall not affect the provisions of Section 17-27-45.

HISTORY: 1995 Act No. 7, Part I Section 14; 1998 Act No. 401, Section 1; 2003 Act No. 92, Section 3, eff January 1, 2004.



SECTION 16-25-100. Judicial training on issues concerning domestic violence.

Magistrates, municipal court judges, family court judges, and circuit court judges shall receive continuing legal education on issues concerning domestic violence. The frequency and content of the continuing legal education is to be determined by the South Carolina Court Administration at the direction of the Chief Justice of the South Carolina Supreme Court.

HISTORY: 2005 Act No. 166, Section 4, eff January 1, 2006.



SECTION 16-25-120. Release on bond; factors; issuance of restraining order; notice of right to counsel.

(A) In addition to the provisions of Section 17-15-30, the court may consider the factors provided in subsection (B) when considering release of a person on bond who is charged with a violent offense, as defined in Section 16-1-60, when the victim of the offense is a household member, as defined in Section 16-25-10, and the person:

(1) is subject to the terms of a valid order of protection or restraining order at the time of the offense in this State or another state; or

(2) has a previous conviction involving the violation of a valid order of protection or restraining order in this State or another state.

(B) The court may consider the following factors before release of a person on bond who is subject to the provisions of subsection (A):

(1) whether the person has a history of criminal domestic violence, as defined in this article, or a history of other violent offenses, as defined in Section 16-1-60;

(2) the mental health of the person;

(3) whether the person has a history of violating the orders of a court or other governmental agency; and

(4) whether the person poses a potential threat to another person.

(C) When considering release of a person on bond under this section, the court must consider whether to issue a restraining order or order of protection provided for in Chapter 4 of Title 20 against the person. The court must consider the factors enumerated in subsection (B) of this section, and if it determines in its discretion that a restraining order or order of protection is required, it should issue the order or forward the matter to the appropriate court.

(D)(1) At the bond hearing pursuant to the provisions of this section or another provision of law, the court shall inform in writing the person charged with a violation of Article 1, Chapter 25, Title 16 of his right to obtain counsel and, if indigent, his right to court-appointed counsel along with instructions on how to obtain court-appointed counsel.

(2) If the court decides to release the person pending his trial, the court shall provide the person with a written notice that must conspicuously bear the following language:

"Pursuant to Section 16-25-125 of the South Carolina Code of Laws, it is unlawful for a person who has been charged with or convicted of criminal domestic violence or criminal domestic violence of a high and aggravated nature, who is subject to an order of protection, or who is subject to a restraining order, to enter or remain upon the grounds or structure of a domestic violence shelter in which the person's household member resides or the domestic violence shelter's administrative offices. A person who violates this provision is guilty of a misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned for not more than three years, or both. If the person is in possession of a dangerous weapon at the time of the violation, the person is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both.".

(3) The court shall provide the person with an opportunity to sign the notice evidencing the person's acknowledgment of having received and read the notice.

HISTORY: 2005 Act No. 166, Section 5, eff January 1, 2006; 2008 Act No. 319, Section 4, eff June 11, 2008.



SECTION 16-25-125. Trespass upon grounds or structure of domestic violence shelter; penalty; notice.

(A) For purposes of this section:

(1) "Domestic violence shelter" means a facility whose purpose is to serve as a shelter to receive and house persons who are victims of criminal domestic violence and that provides services as a shelter.

(2) "Grounds" means the real property of the parcel of land upon which a domestic violence shelter or a domestic violence shelter's administrative offices are located, whether fenced or unfenced.

(3) "Household member" means a household member as defined in Section 16-25-10.

(B) It is unlawful for a person who has been charged with or convicted of a violation of Section 16-25-20 or Section 16-25-65, who is subject to an order of protection issued pursuant to Chapter 4 of Title 20, or who is subject to a restraining order issued pursuant to Article 17, Chapter 3 of Title 16, to enter or remain upon the grounds or structure of a domestic violence shelter in which the person's household member resides or the domestic violence shelter's administrative offices.

(C) The domestic violence shelter must post signs at conspicuous places on the grounds of the domestic violence shelter and the domestic violence shelter's administrative offices which, at a minimum, read substantially as follows:

"NO TRESPASSING

VIOLATORS WILL BE SUBJECT TO CRIMINAL PENALTIES".

(D) This section does not apply if the person has legitimate business or any authorization, license, or invitation to enter or remain upon the grounds or structure of the domestic violence shelter or the domestic violence shelter's administrative offices.

(E) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned for not more than three years, or both. If the person is in possession of a dangerous weapon at the time of the violation, the person is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both.

HISTORY: 2008 Act No. 319, Section 1, eff June 11, 2008.






CHAPTER 27 - ANIMAL FIGHTING AND BAITING ACT

SECTION 16-27-10. Short title.

This chapter is known and may be cited as "The Animal Fighting and Baiting Act".

HISTORY: 1986 Act No. 491, Section 1.



SECTION 16-27-20. Definitions.

As used in this chapter:

(a) "Animal" means any live vertebrate creature, domestic or wild.

(b) "Fighting" means an attack with violence by an animal against another animal or a human.

(c) "Baiting" means to provoke or to harass an animal with one or more animals with the purpose of training an animal for, or to cause an animal to engage in, fights with or among other animals or between animals and humans.

(d) "Person" means every natural person or individual and any firm, partnership, association, or corporation.

HISTORY: 1986 Act No. 491, Section 2.



SECTION 16-27-30. Acts or omissions constituting felonies; penalties.

Any person who:

(a) owns an animal for the purpose of fighting or baiting;

(b) is a party to or causes any fighting or baiting of any animal;

(c) purchases, rents, leases, or otherwise acquires or obtains the use of any structure, facility, or location for the purpose of fighting or baiting any animal; or

(d) knowingly allows or permits or makes available any structure, facility, or location to be used for the purpose of fighting or baiting any animal is guilty of a felony and upon conviction must be punished by a fine of five thousand dollars or imprisoned for five years, or both.

HISTORY: 1986 Act No. 491, Section 3.



SECTION 16-27-40. Acts constituting misdemeanors upon conviction of first or second offense and constituting felonies upon conviction of third or subsequent offense; penalties.

Any person who:

(a) is present at any structure, facility, or location where preparations are being made for the purpose of fighting or baiting any animal with knowledge that those preparations are being made, or

(b) is present at any structure, facility, or location with knowledge that fighting or baiting of any animal is taking place or is about to take place there is guilty of a misdemeanor and upon conviction for a first offense must be punished by a fine of five hundred dollars or imprisonment for six months, or both, and for a second offense by a fine of one thousand dollars or imprisonment for one year, or both. Any person convicted of a third or subsequent offense is guilty of a felony and must be punished by a fine of five thousand dollars or imprisonment for five years, or both.

HISTORY: 1986 Act No. 491, Section 4.



SECTION 16-27-50. Applicability of cruelty provisions; presumption of cruelty.

(A) The provisions of Section 47-1-150 apply to this chapter.

(B) For purposes of a hearing to determine whether the owner is able to provide adequately for the animal and is fit to have custody of the animal, any animal found to be owned, trained, possessed, purchased, sold, transported, or bred in violation of this chapter must be considered cruelly treated and the owner must be deemed unfit.

HISTORY: 1986 Act No. 491, Section 5; 2006 Act No. 345, Section 2, eff June 12, 2006.



SECTION 16-27-55. Forfeiture of property of one found in violation of act.

(A) A person who violates a provision of this chapter is subject to forfeiture of:

(1) property, both real and personal, which is knowingly used to engage in a violation or to further a violation of this chapter; and

(2) monies, negotiable instruments, securities, or other things of value furnished or intended to be furnished by a person to engage in or further a violation of this chapter.

(B) Property subject to forfeiture pursuant to the provisions of this chapter may be seized by the appropriate law enforcement agency with a warrant properly issued by a court with jurisdiction over the property. Property may be seized without a warrant if the:

(1) seizure is incident to an arrest or a search with a search warrant or an inspection under an administrative inspection warrant;

(2) property subject to seizure was the subject of a prior judgment in favor of the State in a criminal injunction or forfeiture proceeding pursuant to the provisions of this chapter;

(3) law enforcement agency has probable cause to believe that the property is directly or indirectly dangerous to health or safety; or

(4) law enforcement agency has probable cause to believe that the property was used or is intended to be used in violation of the provisions of this chapter.

(C) Forfeiture proceedings instituted pursuant to the provisions of this section are subject to the procedures and requirements for forfeiture as set out in Section 44-53-530.

(D) Property taken or detained pursuant to the provisions of this section is not subject to replevin but is considered to be in the custody of the law enforcement agency making the seizure subject only to an order of the court having jurisdiction over the forfeiture proceedings.

(E) For purposes of this section, when the seizure of property subject to forfeiture is accomplished as a result of a joint effort by more than one law enforcement agency, the law enforcement agency initiating the investigation is considered to be the agency making the seizure.

(F) A law enforcement agency seizing property pursuant to the provisions of this section shall take reasonable steps to maintain the property. Equipment and conveyances seized must be removed to an appropriate place for storage. Monies seized must be deposited in an interest bearing account pending final disposition by the court unless the seizing agency determines the monies to be of an evidential nature and provides for appropriate security in another manner.

(G) When property, monies, negotiable instruments, securities, or other things of value are seized pursuant to the provisions of subsection (A), the law enforcement agency making the seizure, within ten days or a reasonable period of time after the seizure, shall submit a report to the appropriate prosecuting agency.

(1) The report must include the following information:

(a) a description of the property seized;

(b) the circumstances of the seizure;

(c) the present custodian and where the property is being stored or its location;

(d) the name of the owner of the property;

(e) the name of any lienholders of the property; and

(f) the seizing agency.

(2) If the property is a conveyance, the report must include the:

(a) make, model, serial number, and year of the conveyance;

(b) person in whose name the conveyance is registered; and

(c) name of any lienholders.

(3) In addition to the report provided for in items (1) and (2) of this subsection, the appropriate law enforcement agency shall prepare for dissemination to the public, upon request, a report providing the following information:

(a) a description of the quantity and nature of the property and money seized;

(b) the seizing agency;

(c) the make, model, and year of a conveyance; and

(d) the law enforcement agency responsible for the property or conveyance seized.

(H) Property or conveyances seized by a law enforcement agency may not be used by officers or employees of the agency for personal purposes.

(I)(1) An innocent owner or a manager or owner of a licensed rental agency or a common carrier or carrier of goods for hire may apply to the court of common pleas for the return of an item seized pursuant to the provisions of this chapter. Notice of hearing or rule to show cause accompanied by copy of the application must be directed to all persons and agencies entitled to notice as provided in Section 44-53-530. If the court denies the application, the hearing may proceed as a forfeiture hearing held pursuant to the provisions of Section 44-53-530.

(2) The court may return a seized item to the owner if the owner demonstrates to the court by a preponderance of the evidence:

(a) in the case of an innocent owner, that the person or entity was not a consenting party to, or privy to, or did not have knowledge of, the use of the property which made it subject to seizure and forfeiture; or

(b) in the case of a manager or an owner of a licensed rental agency, a common carrier, or a carrier of goods for hire, that an agent, servant, or employee of the rental agency or of the common carrier or carrier of goods for hire was not a party to, or privy to, or did not have knowledge of, the use of the property which made it subject to seizure and forfeiture.

(3) If the licensed rental agency demonstrates to the court that it has rented the seized property in the ordinary course of its business and that the tenant or tenants were not related within the third degree of kinship to the manager or owner, or any agents, servants, or employees of the rental agency, then it is presumed that the licensed rental agency was not a party to, or privy to, or did not have knowledge of, the use of the property which made it subject to seizure and forfeiture.

(4) The lien of an innocent person or other legal entity, recorded in public records, continues in force upon transfer of title of a forfeited item, and a transfer of title is subject to the lien if the lienholder demonstrates to the court by a preponderance of the evidence that he was not a consenting party to, or privy to, or did not have knowledge of, the involvement of the property which made it subject to seizure and forfeiture.

HISTORY: 2006 Act No. 345, Section 3, eff June 12, 2006.



SECTION 16-27-60. Inapplicability of chapter to certain activities and to game fowl.

(a) The provisions of Section 16-27-30 do not apply to any person:

(1) using any animal to pursue or take wildlife or to participate in hunting in accordance with the game and wildlife laws of this State and regulations of the South Carolina Department of Natural Resources;

(2) using any animal to work livestock for agricultural purposes;

(3) properly training or using dogs for law enforcement purposes or protection of persons and private property.

(b) The provisions of this chapter do not apply to game fowl.

HISTORY: 1986 Act No. 491, Section 6; 1993 Act No.181, Section 275.



SECTION 16-27-70. Relationship to other laws.

The provisions of this chapter are cumulative and not in lieu of any other provision of law.

HISTORY: 1986 Act No. 491, Section 8.



SECTION 16-27-80. Applicability of chapter to hunting dogs and certain events.

(A) This chapter does not apply to dogs used for the purpose of hunting, including, but not limited to, hunting on shooting preserves or wildlife management areas authorized pursuant to Title 50, or to dogs used in field trials, including events more commonly known as "water races", "treeing contests", "coon-on-a-log", "bear-baying", or "fox-pen-trials". Such "fox-pen-trials" must be approved by permit for field trials by the South Carolina Department of Natural Resources.

(B) Except as otherwise provided in Section 16-27-60, this chapter applies to events more commonly known as "hog-dog fights", "hog-dog rodeos", or "hog-dogging" in which bets are placed, or cash, points, titles, trophies, or other awards are given based primarily on the ability of a dog to catch a hog using physical contact in the controlled environment of an enclosure.

HISTORY: 1986 Act No. 491, Section 9; 1993 Act No.181, Section 276; 2006 Act No. 345, Section 4, eff June 12, 2006.









Title 17 - Criminal Procedures

CHAPTER 1 - GENERAL PROVISIONS

SECTION 17-1-10. Manner of prosecuting criminal action.

A criminal action is prosecuted by the State, as a party, against a person charged with a public offense, for the punishment thereof.

HISTORY: 1962 Code Section 17-1; 1952 Code Section 17-1; 1942 Code Section 5; 1932 Code Section 5; Civ. P. '22 Section 5; Civ. P. '12 Section 5; Civ. P. '02 Section 5; 1870 (14) 423.



SECTION 17-1-20. Prosecuting officer shall not accept fees or rewards, nor act in a civil case as counsel for either party.

No prosecuting officer shall receive any fee or reward from or in behalf of a prosecutor for services in any prosecution or business to which it is his official business to attend, nor be concerned as counsel or attorney for either party in a civil action depending upon the same state of facts.

HISTORY: 1962 Code Section 17-2; 1952 Code Section 17-2; 1942 Code Section 3123; 1932 Code Section 3123; Civ. C. '22 Section 805; Civ. C. '12 Section 720; Civ. C. '02 Section 648; G. S. 505; R. S. 565; 1868 (14) 88.



SECTION 17-1-30. Rule of strict construction is inapplicable to this title.

The rule of the common law that statutes in derogation of that law are to be strictly construed has no application to this title.

HISTORY: 1962 Code Section 17-3; 1960 (51) 1744.



SECTION 17-1-40. Destruction of records where charges dismissed; fee; exception; promulgation of regulations.

(A)(1) A person who after being charged with a criminal offense and the charge is discharged, proceedings against the person are dismissed, or the person is found not guilty of the charge, the arrest and booking record, files, mug shots, and fingerprints of the person must be destroyed and no evidence of the record pertaining to the charge may be retained by any municipal, county, or state law enforcement agency. Provided, however, that local and state detention and correctional facilities may retain booking records, identifying documentation and materials, and other institutional reports and files under seal, on all persons who have been processed, detained, or incarcerated, for a period not to exceed three years from the date of the expungement order to manage their statistical and professional information needs and, where necessary, to defend such facilities during litigation proceedings except when an action, complaint, or inquiry has been initiated. Information retained by a local or state detention or correctional facility as permitted under this section after an expungement order has been issued is not a public document and is exempt from disclosure. Such information only may be disclosed by judicial order, pursuant to a subpoena filed in a civil action, or as needed during litigation proceedings. A person who otherwise intentionally retains the arrest and booking record, files, mug shots, fingerprints, or any evidence of the record pertaining to a charge discharged or dismissed pursuant to this section is guilty of contempt of court.

(2) If a person has been issued a courtesy summons pursuant to Section 22-3-330 or another provision of law and the charge for which the courtesy summons was issued is discharged, proceedings against the person are dismissed, or the person is found not guilty of the charge, the arrest and booking record, files, mug shots, and fingerprints of the person must be destroyed and no evidence of the record pertaining to the charge may be retained by any municipal, county, or state law enforcement agency in accordance with the provisions of item (1).

In addition, a person who violates the provisions of this item is subject to the same penalty as provided in item (1).

(B) A municipal, county, or state agency may not collect a fee for the destruction of records pursuant to the provisions of this section.

(C) This section does not apply to a person who is charged with a violation of Title 50, Title 56, an enactment pursuant to the authority of counties and municipalities provided in Titles 4 and 5, or any other state criminal offense if the person is not fingerprinted for the violation.

(D) If a charge enumerated in subsection (C) is discharged, proceedings against the person are dismissed, or the person is found not guilty of the charge, the charge must be removed from any Internet-based public record no later than thirty days from the disposition date.

(E) The State Law Enforcement Division is authorized to promulgate regulations that allow for the electronic transmission of information pursuant to this section.

HISTORY: 1962 Code Section 17-4; 1973 (58) 637; 2007 Act No. 82, Section 8, eff June 12, 2007; 2009 Act No. 36, Section 3, eff June 2, 2009; 2010 Act No. 167, Section 1, eff May 12, 2010; 2013 Act No. 75, Section 2, eff June 13, 2013.



SECTION 17-1-45. Expungement notice requirement.

South Carolina Court Administration shall include on all bond paperwork and courtesy summons the following notice: "If the charges that have been brought against you are discharged, dismissed, or nolle prossed or if you are found not guilty, you may have your record expunged."

HISTORY: 2009 Act No. 36, Section 4, eff June 2, 2009.



SECTION 17-1-50. Interpreters in criminal proceedings.

(A) As used in this section:

(1) "Certified interpreter" means an interpreter who meets the standards contained in subitem (A)(4) and is certified by the administrative office of the United States courts, by the office of the administrator for the state courts, or by a nationally recognized professional organization.

(2) "Legal proceeding" means a proceeding in which a nonEnglish speaking person is a party or a witness.

(3) "NonEnglish speaking person" means a party or a witness participating in a legal proceeding who has limited ability to speak or understand the English language.

(4) "Qualified interpreter" means a person who:

(a) is eighteen years of age or older;

(b) is not a family member of a party or a witness;

(c) is not a person confined to an institution; and

(d) has education, training, or experience that enables him to speak English and a foreign language fluently, and is readily able to interpret simultaneously and consecutively and to sight-translate documents from English into the language of a nonEnglish speaking person, or from the language of that person into spoken English.

(5) "Victim" means a victim as defined in Section 16-3-1110.

(6) "Witness" means a person who testifies in a legal proceeding.

(B)(1) Notwithstanding any other provision of law, whenever a party, witness, or victim in a criminal legal proceeding does not sufficiently understand or speak the English language to comprehend the proceeding or to testify, the court must appoint a certified or otherwise qualified interpreter to interpret the proceedings to the party or victim or to interpret the testimony of the witness.

(2) However, the court may waive the use of a certified or otherwise qualified interpreter if the court finds that it is not necessary for the fulfillment of justice. The court must first make a finding on the record that the waiver of a certified or otherwise qualified interpreter is requested by a nonEnglish speaking party, witness, or victim in a legal proceeding; that the waiver has been made knowingly, voluntarily, and intelligently; and that granting the waiver is in the best interest of justice.

(C) The selection, use, and reimbursement of interpreters must be determined under such guidelines as may be established by the Chief Justice of the Supreme Court. All fees for interpreting services must be paid out of the general fund of the State from funds appropriated to the Judicial Department for this purpose by the General Assembly.

(D) The Division of Court Administration must maintain a centralized list of certified or otherwise qualified interpreters to interpret the proceedings to a party and testimony of a witness. A party or a witness is not precluded from using a qualified interpreter who is not on the centralized list as long as the interpreter meets the requirements of subitem (A)(4) and submits a sworn affidavit to the court specifying his qualifications or submits to a voir dire by the court.

HISTORY: 1998 Act No. 390, Section 1; 2001 Act No. 103, Section 3.






CHAPTER 3 - DEFENSE OF INDIGENTS

SECTION 17-3-5. Definitions.

As used in this chapter, the term:

(1) "Commission" means the Commission on Indigent Defense.

(2) "Division of Appellate Defense" includes all attorneys and employees in the division.

(3) "Assistant public defender" means an attorney who is employed by a circuit public defender office.

(4) "Circuit public defender" means the head of a public defender office providing indigent defense representation within a given judicial circuit of this State.

(5) "Circuit public defender office" means the office of one of the several circuit public defenders.

(6) "Public defender" means an attorney who is employed in a circuit public defender office or who represents an indigent person pursuant to a contractual arrangement with a circuit public defender office.

(7) "Administering county" means the county within each circuit with which the circuit public defender has an agreement for the administering of indigent defense funds distributed from the State and the counties within the circuit for the provision of indigent defender services within each circuit.

(8) "Chief county public defender" means a public defender appointed by the circuit public defender to assist in managing, supervising, and providing indigent defense representation in one or more assigned counties within the circuit.

HISTORY: 2007 Act No. 108, Section 2, eff June 21, 2007.



SECTION 17-3-10. Persons entitled to counsel shall be so advised; when counsel shall be provided.

Any person entitled to counsel under the Constitution of the United States shall be so advised and if it is determined that the person is financially unable to retain counsel then counsel shall be provided upon order of the appropriate judge unless such person voluntarily and intelligently waives his right thereto. The fact that the accused may have previously engaged and partially paid private counsel at his own expense in connection with pending charges shall not preclude a finding that he is financially unable to retain counsel.

HISTORY: 1962 Code Section 17-281; 1969 (56) 374; 1977 Act No. 98 Section 2.



SECTION 17-3-20. Appointment of counsel for indigents charged with murder; compensation.

In the event any person who shall be charged with murder shall, after investigation by the court, be determined to be unable financially to retain adequate legal counsel, the court shall appoint such qualified and experienced counsel to defend such defendant in the trial of the action.

Such appointed counsel shall be paid such fee and costs as the court shall deem appropriate.

HISTORY: 1962 Code Section 17-281.1; 1974 (58) 2361.



SECTION 17-3-30. Affidavit of inability to employ counsel; payment of indigent's assets to state; application fee; waiver or reduction of fee; disposition of fee revenues; fund for screening applicants.

(A) A person to whom counsel has been provided shall execute an affidavit that he is financially unable to employ counsel and that affidavit must set forth all his assets. If it appears that the person has some assets but they are insufficient to employ private counsel, the court, in its discretion, may order the person to pay these assets to the general fund of the State.

(B) A forty dollar application fee for public defender services must be collected from every person who executes an affidavit that he is financially unable to employ counsel. The person may apply to the clerk of court or other appropriate official for a waiver or reduction in the application fee. If the clerk or other appropriate official determines that the person is unable to pay the application fee, the fee may be waived or reduced, provided that if the fee is waived or reduced, the clerk or appropriate official shall report the amount waived or reduced to the trial judge upon sentencing and the trial judge shall order the remainder of the fee paid during probation if the person is granted probation. The clerk of court or other appropriate official shall collect the application fee imposed by this section and remit the proceeds to the state fund on a monthly basis. The monies must be deposited in an interest-bearing account separate from the general fund and used only to provide for indigent defense services. The monies shall be administered by the Office of Indigent Defense. The clerk of court or other appropriate official shall maintain a record of all persons applying for representation and the disposition of the application and shall provide this information to the Office of Indigent Defense on a monthly basis as well as reporting the amount of funds collected or waived.

(C) Sufficient funds shall be set aside from allocations provided for the defense of indigent to provide for adequate screening of applications for indigent assistance to ensure the applicant is qualified.

HISTORY: 1962 Code Section 17-282; 1969 (56) 374; 1977 Act No. 219 Pt II Section 19; 1988 Act No. 356, Section 1; 1993 Act No. 164, Part II, Section 45E; 1994 Act No. 497, Part I, E23-Section 14; 1995 Act No. 145, Part IB, E23-Section 14; 1996 Act No. 458, Part II, Section 26B; 1999 Act No. 100, Part II, Section 17; 2007 Act No. 108, Section 4, eff June 21, 2007.



SECTION 17-3-40. Creation of claim against assets and estate of person for whom counsel is provided.

(A) The appointment of counsel, as hereinbefore provided, creates a claim against the assets and estate of the person who is provided counsel in an amount equal to the costs of representation as determined pursuant to Sections 17-3-50 and 17-3-80, less that amount that the person pays to the defender corporation of the county or counties wherein he is being represented or the judicial department as provided for in Section 17-3-30.

(B) Such claim shall be filed in the office of the clerk of court in the county where the person is assigned counsel, but the filing of a claim shall not constitute a lien against real or personal property of the person unless, in the discretion of the court, part or all of such claim is reduced to judgment by appropriate order of the court, after serving the person with at least thirty days' notice that judgment will be entered. When a claim is reduced to judgment, it shall have the same effect as judgments, except as modified by this chapter.

(C) The court may, in its discretion, order any claim or judgment waived, modified or withdrawn.

(D) The Judicial Department shall be responsible for administering this section, and all moneys collected hereunder shall be paid over to the Judicial Department.

HISTORY: 1962 Code Section 17-283; 1969 (56) 374; 1977 Act No. 219 Part II Section 19; 1988 Act No. 356, Section 2.



SECTION 17-3-45. Affidavit of assets of persons seeking appointed counsel; application fee; claim against assets and estate of person provided counsel.

(A) A person to whom counsel has been provided in any court in this State shall execute an affidavit that the person is financially unable to employ counsel and that affidavit shall set forth all of the person's assets. If it appears that the person has some assets but they are insufficient to employ private counsel, the court, in its discretion, may order the person to pay these assets or a portion thereof to the Office of Indigent Defense.

(B) A forty dollar application fee for appointed counsel services must be collected from every person who executes an affidavit that they are financially unable to employ counsel. The person may apply to the court, the clerk of court, or other appropriate official for a waiver or reduction in the application fee. If it is determined that the person is unable to pay the application fee, the fee may be waived or reduced, provided that if the fee is waived or reduced, the clerk or appropriate official shall report the amount waived or reduced to the trial judge and the trial judge shall order the remainder of the fee paid during probation if the person is granted probation or by a time payment method if probation is not granted or appropriate. The clerk of court or other appropriate official shall collect the application fee imposed by this section and remit the proceeds to the Public Defender Application Fund on a monthly basis. The monies must be deposited in an interest-bearing account separate from the general fund and used only to provide for indigent defense services. The monies shall be administered by the Office of Indigent Defense. The clerk of court or other appropriate official shall maintain a record of all persons applying for representation and the disposition of the application and shall provide this information to the Office of Indigent Defense on a monthly basis as well as reporting the amount of funds collected or waived.

(C) In matters in which a juvenile is brought before a court, the parents or legal guardian of such juvenile shall execute the above affidavit based upon their financial status and shall be responsible for paying any fee. In juvenile matters, the parents or legal guardians of the juvenile, must be advised in writing of this requirement at the earliest stage of the proceedings against the juvenile.

(D) Nothing contained in this section restricts or hinders a court from appointing counsel in any emergency proceedings or where there is not sufficient time for an individual to complete the application process.

(E) The appointment of counsel creates a claim against the assets and estate of the person who is provided counsel or the parents or legal guardians of a juvenile in an amount equal to the costs of representation as determined by a voucher submitted by the appointed counsel and approved by the court, less that amount that the person pays either to the appointed counsel or defender corporation of the county or counties where he is represented or to the Office of Indigent Defense. The claim shall be filed in the office of the clerk of court in the county where the person is assigned counsel, but the filing of a claim shall not constitute a lien against real or personal property of the person unless, in the discretion of the court, part or all of such claim is reduced to judgment by appropriate order of the court, after serving the person with at least thirty days' notice that judgment will be entered. When a claim is reduced to judgment, it shall have the same effect as judgments, except as modified by this chapter.

(F) The court may, in its discretion, order any claim or judgment waived, modified, or withdrawn.

HISTORY: 2008 Act No. 353, Section 2, Pt 23I, eff July 1, 2009.



SECTION 17-3-50. Determination of fees for appointed counsel and public defenders; maximum amounts; authorization to exceed maximum; payment for certain services.

(A) When private counsel is appointed pursuant to this chapter, he must be paid a reasonable fee to be determined on the basis of forty dollars an hour for time spent out of court and sixty dollars an hour for time spent in court. The same hourly rates apply in post-conviction proceedings. Compensation may not exceed three thousand five hundred dollars in a case in which one or more felonies is charged and one thousand dollars in a case in which only misdemeanors are charged. Compensation must be paid from funds available to the Office of Indigent Defense for the defense of indigents represented by court-appointed, private counsel. The same basis must be employed to determine the value of services provided by the office of the public defender for purposes of Section 17-3-40.

(B) Upon a finding in ex parte proceedings that investigative, expert, or other services are reasonably necessary for the representation of the defendant, the court shall authorize the defendant's attorney to obtain such services on behalf of the defendant and shall order the payment, from funds available to the Office of Indigent Defense, of fees and expenses not to exceed five hundred dollars as the court considers appropriate.

(C) Payment in excess of the hourly rates and limits in subsection (A) or (B) is authorized only if the court certifies, in a written order with specific findings of fact, that payment in excess of the rates is necessary to provide compensation adequate to ensure effective assistance of counsel and payment in excess of the limit is appropriate because the services provided were reasonably and necessarily incurred.

(D) Nothing in this section shall be construed to alter the provisions of Section 17-3-10 concerning those defendants who are entitled to legal representation.

HISTORY: 1962 Code Section 17-284; 1969 (56) 374; 1993 Act No. 164, Part II, Section 45F; 2007 Act No. 108, Section 5, eff June 21, 2007.



SECTION 17-3-55. Carry-forward of unpaid obligations.

Notwithstanding any other provision of law, the Commission on Indigent Defense is authorized to carry forward unpaid obligations incurred and received for payment in one fiscal year and to pay, to the extent possible, these obligations from funds appropriated in the next year's budget.

HISTORY: 2008 Act No. 353, Section 2, Pt 23H, eff July 1, 2009.



SECTION 17-3-80. Appropriation for expenses of appointed private counsel and public defenders; restrictions and limitations.

In addition to the appropriation as provided by law, there is appropriated for the fiscal year commencing July 1, 1969, the sum of fifty thousand dollars for the establishment of the defense fund which must be administered by the Office of Indigent Defense. This fund must be used to reimburse private-appointed counsel, public defenders, and assistant public defenders for necessary expenses, not to exceed two thousand dollars for each case, actually incurred in the representation of persons pursuant to this chapter, so long as the expenses are approved by the trial judge. No reimbursement may be made for travel expenses except extraordinary travel expenses approved by the trial judge. The total state funds provided by this section may not exceed fifty thousand dollars.

HISTORY: 1962 Code Section 17-287; 1969 (56) 374; 1977 Act No. 219 Pt II Section 19; 1987 Act No. 142 Section 1; 1993 Act No. 164, Part II, Section 45G.



SECTION 17-3-85. Fiscal year-end disposition of unexpended appropriations for payment of private appointed counsel for counties without public defender corporations.

At the end of each fiscal year all funds appropriated for counties without public defender corporations which have not been exhausted shall be combined into one fund and any and all claims of private appointed counsel in other counties remaining unpaid by virtue of the exhaustion of appropriated funds in those respective counties shall be paid on a pro rata basis until such fund is exhausted or until all claims are satisfied. After payment of the above, any funds remaining at the end of a fiscal year maintained by the Judicial Department shall revert to the general fund of the State at the end of that fiscal year.

HISTORY: 1982 Act No. 466, Part II Section 43.



SECTION 17-3-90. Vouchers for payment for services by private appointed counsel and for reimbursement of expenses; approval and submission for payment.

Private, appointed counsel shall submit a voucher to the Office of Indigent Defense setting forth all details of the appointment for purposes of remuneration pursuant to Section 17-3-50 and reimbursement of expenses pursuant to Section 17-3-80, and the public defender shall do likewise pursuant to Section 17-3-80. It is the duty of the Office of Indigent Defense to present the voucher to the trial judge for approval and to transmit the same to the Comptroller General for payment to the appropriate party.

HISTORY: 1962 Code Section 17-288; 1969 (56) 374; 1977 Act No. 219 Pt II Section 19; 2007 Act No. 108, Section 6, eff June 21, 2007.



SECTION 17-3-100. Discretionary authority of judge to appoint counsel is not limited; remuneration and reimbursement.

Nothing herein contained is designed to limit the discretionary authority of a judge to appoint counsel in any case and any such counsel shall be entitled to remuneration and reimbursement as provided in Sections 17-3-50 and 17-3-80 hereof, so long as funds appropriated herein are available therefor.

HISTORY: 1962 Code Section 17-289; 1969 (56) 374.



SECTION 17-3-110. Power of Supreme Court to establish rules and regulations.

The Supreme Court of South Carolina is hereby empowered to establish such rules and regulations as are necessary for the proper administration of this chapter.

HISTORY: 1962 Code Section 17-290; 1969 (56) 374.



SECTION 17-3-300. Omitted by 2007 Act No. 108, Section 7, eff June 21, 2007.

Former Section 17-3-300 was entitled "Definitions" and was derived from 2005 Act No. 103, Section 2, eff July 1, 2005.



SECTION 17-3-310. Commission created; appointment of members; terms; powers and duties.

(A) There is created the Commission on Indigent Defense consisting of thirteen members.

(B) Nine members shall be appointed by the Governor as follows:

(1) One member from each of the four judicial regions of the State appointed upon recommendation of the South Carolina Public Defender Association. Members shall serve for terms of four years and until their successors are appointed and qualify. Vacancies must be filled in the manner of original appointment for the unexpired portion of the term. A person may not be appointed to the commission pursuant to the provisions of this item or, once appointed pursuant to the provisions of this item, may not continue to serve on the commission unless the person is a public defender.

(2) A member of the South Carolina Bar whose practice is principally in family law, appointed upon recommendation by the South Carolina Bar membership for a term of two years and who may be reappointed.

(3) Two members of the South Carolina Bar whose practice is principally in criminal defense law, appointed upon recommendation of the South Carolina Bar membership, who shall serve for a term of two years and may be reappointed.

(4) Two members of the South Carolina Bar whose practice is principally neither criminal defense nor family law, appointed upon recommendation of the South Carolina Bar membership, who shall serve for two-year terms and who may be reappointed.

(C) The remaining four members must be appointed as follows:

(1) two members appointed by the Chief Justice of the South Carolina Supreme Court, one of whom must be a retired circuit court judge and one of whom must be either a retired family court judge or a retired appellate court judge, each of whom shall serve for a term of four years and until a successor is appointed and qualifies; and

(2) the Chairmen of the Senate and House Judiciary Committees, or their legislative designees, for the terms for which they are elected.

(D) The chairman must be elected by the commission from its membership and shall serve for a term of two years. A chairman may be re-elected.

(E) Members currently serving as of July 1, 2005, shall continue to serve until the expiration of their term and may be reappointed as provided in subsection (B)(1).

(F) The commission may adopt an appropriate seal and promulgate regulations consistent with the provisions of this article to govern its operations and procedures and shall supervise the operations of the Office of Indigent Defense including all the divisions of the office.

(G) The commission:

(1) may establish divisions within the office to administer the services and programs as it considers necessary to fulfill the purposes of this article;

(2) shall develop rules, policies, procedures, regulations, and standards as it considers necessary to carry out the provisions of the article and comply with state law or regulations and the rules of the Supreme Court, including the nature and scope of services to be provided, the clientele to be served, and the establishment of criteria to be used in the determination of indigency and qualifications for services for indigent legal representation;

(3) shall cooperate and consult with state agencies, professional associations, and other groups concerning the causes of criminal conduct, the rehabilitation and correction of persons charged with and convicted of crimes, the administration of criminal justice, and the improvement and expansion of defender services;

(4) shall assist the public defenders throughout the State in their efforts to provide adequate legal defense to the indigent. This assistance includes, but is not limited to:

(a) the preparation and distribution of a basic defense manual and other educational materials;

(b) the preparation and distribution of model forms and documents employed in indigent defense;

(c) the promotion of and assistance in the training of indigent defense attorneys;

(d) the provision of legal research assistance to public defenders; and

(e) the provision of other assistance to public defenders as may be authorized by law;

(5) shall collect, maintain, review, and publish records and statistics for the purpose of evaluating the delivery of indigent defense representation in the State; and

(6) shall have the authority to negotiate and enter into contracts, as appropriate, with independent counsel for the provision of indigent defense services in cases in which a conflict of interest exists in a public defender office and in other cases in which indigent representation by independent counsel is necessary or advisable. This authority may be delegated by the commission to a circuit public defender, but is at all times subject to standards established by the commission.

(7) The commission shall establish and administer the rules and procedures for selection of members to serve on the Circuit Public Defender Selection Panels, and shall establish the rules and procedures under which the selection panels shall operate.

HISTORY: 1993 Act No. 164, Part II, Section 45C; 2005 Act No. 103, Section 2, eff July 1, 2005; 2007 Act No. 108, Section 7, eff June 21, 2007.



SECTION 17-3-320. Office of Indigent Defense; executive director; appointment; duties.

(A) There is created the Office of Indigent Defense under the jurisdiction of the commission. The office must be administered by an executive director appointed by the commission. The executive director may hire other administrative, clerical, and legal staff and is authorized to contract with outside consultants on behalf of the office as he considers necessary to provide the services as required pursuant to the provisions of this article.

(B) The executive director shall:

(1) administer and coordinate the operations of the office and all divisions within the office and supervise compliance among the circuit defender offices with rules, procedures, regulations, and standards adopted by the commission;

(2) maintain proper records of all financial transactions related to the operation of the office;

(3) coordinate the services of the office with any federal, county, private, or other programs established to provide assistance to indigent persons entitled to representation pursuant to the provisions of this chapter and consult with professional organizations concerning the implementation and improvement of programs for providing indigent services;

(4) prepare and submit annually to the commission a proposed budget for the provision of statewide indigent defense services; and prepare and submit an annual report containing pertinent data on the operations, costs, and needs of the state's indigent defense system and other information as the commission may require;

(5) coordinate in the development and implementation of rules, policies, procedures, regulations, and standards adopted by the commission to carry out the provisions of this chapter and comply with all applicable laws and standards;

(6) maintain proper records of all financial transactions related to the operation of the commission;

(7) apply for and accept on behalf of the commission funds that may become available from any source, including government, nonprofit, or private grants, gifts, or bequests;

(8) provide for the training of attorneys and other staff involved in the legal representation of persons subject to the provisions of this chapter;

(9) attend all commission meetings, except those meetings or portions of the meetings that address the question of appointment or removal of the director;

(10) ensure that the expenditures of the commission are not greater than the amounts budgeted or available from other revenue sources; and

(11) perform other duties as the commission assigns.

HISTORY: 1993 Act No. 164, Part II, Section 45C; 2005 Act No. 103, Section 2, eff July 1, 2005; 2007 Act No. 108, Section 7, eff June 21, 2007.



SECTION 17-3-330. Duties of Office of Indigent Defense.

(A) The Office of Indigent Defense shall:

(1) serve as the entity which distributes all funds appropriated by the General Assembly for the defense of indigents, including funds allocated to public defender offices pursuant to the formula, funds for the defense of capital cases, funds for attorney's fees and expenses in non-capital cases, and other funds appropriated for these purposes;

(2) perform those functions provided pursuant to Section 17-3-360;

(3) serve as a resource for the compilation of accurate statistical data covering the indigent defense system in this State;

(4) implement other duties the commission may direct; and

(5) report annually to the General Assembly on the indigent defense system.

(B) On or about June thirtieth of each year, if the Office of Indigent Defense determines, after taking into consideration all outstanding obligations against the fund for payment of attorney fees and expenses in non-capital cases, that unexpended funds remain, these funds shall be rolled over into the fund for payment of attorney's fees and expenses in capital cases; provided, however, this shall occur only in the event the funds in the capital fund have been exhausted at that time. This fund shall at no time exceed three million dollars.

(C) Notwithstanding another provision of law, only attorneys who are licensed to practice in this State and residents of this State may be appointed by the court and compensated with funds appropriated to the Death Penalty Trial Fund in the Office of Indigent Defense.

HISTORY: 1993 Act No. 164, Part II, Section 45C; 1994 Act No. 497, Part I, E23-Section 14; 1995 Act No. 145, Part IB, E23-Section 14; 1996 Act No. 458, Part II, Section 26C; 2005 Act No. 103, Section 2, eff July 1, 2005; 2007 Act No. 108, Section 7, eff June 21, 2007.



SECTION 17-3-340. Duties of commission.

(A) All members of the commission shall at all times act in the best interest of indigent defendants who are receiving legal representation pursuant to the provisions of this chapter.

(B) All members of the commission are entitled to vote on all matters before the commission unless otherwise provided by law or by rules adopted by the commission concerning conflicts of interest.

(C) Each member of the commission shall serve until a successor has been appointed. Removal of commission members is for cause and must be in accordance with policies and procedures adopted by the commission.

(D) Unless otherwise provided in this article, a quorum is a majority of the members of the commission who are currently serving in office, and decisions of the commission are determined by majority vote of the members present, except that a majority of the entire commission must approve the appointment or removal of a circuit public defender or the executive director for cause.

(E) The commission shall meet at least quarterly and at other times and places as it deems necessary or convenient for the performance of its duties and shall keep and maintain minutes of all commission meetings.

(F) The commission shall elect such officers, other than the chairperson, from the members of the commission as it deems necessary and shall adopt rules for the transaction of its business as it desires. Elected officers shall serve for a term of one year and may be removed without cause by a vote of two-thirds of the members of the entire commission and for cause by a majority vote of the entire commission. The chairperson shall retain a vote on all matters except those in which the chairperson has a conflict of interest.

(G) The members of the commission shall receive no compensation for their services but will be reimbursed for their actual expenses incurred in the performance of their duties as members of the commission. Expenses incurred by the commission must be paid from the general operating budget of the commission.

(H) The commission shall approve the development and improvement of programs which provide legal representation to indigent persons and juveniles accused of violations of criminal law.

(I) The commission shall approve and implement programs, services, rules, policies, procedures, regulations, and standards as may be necessary or advisable to fulfill the purposes and provisions of this article in the delivery of indigent services. This includes, but is not limited to, standards for:

(1) maintaining and operating circuit public defender offices, including requirements regarding qualifications, training, and size of the legal and support staff of the offices and access to data and records, including business records, in each circuit public defender office;

(2) prescribing minimum experience, training, and other qualifications for appointed counsel where a conflict of interest arises between the public defender and an indigent person;

(3) public defender and appointed counsel caseloads;

(4) the qualifications, employment, and compensation of public defenders and other circuit public defender office personnel, based on job description, education, training, and experience;

(5) the performance of public defenders and appointed counsel representing indigent persons;

(6) procedures for prescribing qualifications and performance of independent counsel representing indigent persons in both trial and appellate courts, whether by contract or court appointment;

(7) providing and compensating experts, investigators, and other persons who provide services necessary for the effective representation of indigent persons;

(8) determining indigence and for assessing and collecting the costs of legal representation and related services;

(9) compensation of attorneys appointed to represent indigent persons pursuant to this chapter;

(10) removing a circuit public defender for cause;

(11) a uniform definition of a "case" for purposes of determining caseload statistics; and

(12) accepting contractual indigent defense representation.

HISTORY: 2005 Act No. 103, Section 2, eff July 1, 2005; 2007 Act No. 108, Section 7, eff June 21, 2007.



SECTION 17-3-350. Immunity.

The members of the commission and the Circuit Public Defender Selection Panel and other policy-making or administrative personnel acting in a policy-making or administrative capacity in connection with the commission or the panel are not subject to civil liability resulting from an act or failure to act in the implementation and carrying out of the purposes of this chapter.

HISTORY: 2005 Act No. 103, Section 2, eff July 1, 2005; 2007 Act No. 108, Section 7, eff June 21, 2007.



SECTION 17-3-360. Division of Appellate Defense created; administration and staffing; duties and responsibilities.

(A) There is created within the Office of Indigent Defense, the Division of Appellate Defense. All of the allied, advisory, affiliated, or related entities as well as the employees, funds, property, and all contractual rights and obligations associated with the commission and Office of Appellate Defense formerly provided in Chapter 4, Title 17 are transferred to and incorporated in and must be administered as part of the Office of Indigent Defense.

(B) The division must be administered by a chief attorney. The staff of the division shall consist of additional attorneys and administrative, investigative, secretarial, and clerical employees necessary to discharge the duties of the division. No person may be hired to serve as an attorney who is not licensed to practice law in this State. Attorneys employed by the division shall devote full time to their duties and may not engage in the private practice of law.

(C) The division shall carry out the following duties and responsibilities:

(1) It shall represent a person who the office determines, subject to court review, falls within the guidelines promulgated pursuant to Section 17-3-310(G)(2) who files Notice of Intention to Appeal or desires to appeal a conviction in a trial court, or decision of a proceeding in civil commitment or other voluntary placement in a state, county, or municipal facility. A person desiring representation by the division shall request a determination of his indigency status in writing from the Supreme Court, the court of appeals, the circuit or family court, or the division. A court receiving a request for indigent appellate representation shall forward the request to the office who, within ten days of the receipt of the request for representation, shall notify the person requesting representation and the court in which the appeal will be effected of its decision.

(2) Upon a finding that a person requesting representation qualifies as an indigent and after being appointed as counsel for this person by the court in which the appeal will be effected, the division shall represent this person in his appeal of a conviction in a trial court, or decision of a proceeding in civil commitment or other involuntary placement in a state, county, or municipal facility, provided nothing in this article requires the division to pursue an appeal unless the chief attorney of the division is first satisfied that there is arguable merit to the appeal.

(3) It shall represent indigents, other than at trial or commitment proceedings when appointed by the court.

(4) It shall represent indigents in appeals of convictions in trial courts of this State, or decisions of civil commitment proceedings or other involuntary placement only in courts of this State.

HISTORY: 2005 Act No. 103, Section 2, eff July 1, 2005; 2007 Act No. 108, Section 7, eff June 21, 2007.



SECTION 17-3-370. Appointment of counsel by court.

The provisions of this article shall not restrict a court in which an appeal is to be effected, from appointing counsel for indigent persons when the division is disqualified from representation for reasons of conflict or when the division deems it advisable that it not provide representation for the indigent person.

HISTORY: 2007 Act No. 108, Section 7, eff June 21, 2007.



SECTION 17-3-380. Funding.

The commission will be funded by appropriations to the commission in the state General Appropriations Act including federal funds as may be available.

HISTORY: 2007 Act No. 108, Section 7, eff June 21, 2007.



SECTION 17-3-510. Circuit Public Defender Selection Panel; county representation; nomination of Circuit Public Defender; election by South Carolina Prosecution Coordination Commission.

(A) There is created in each judicial circuit in the State a Circuit Public Defender Selection Panel, the membership of which is composed of, and must be elected by, the active, licensed attorneys who reside within the counties of each judicial circuit. Each county in each judicial circuit must be represented by at least one member and the remaining members must be determined by equal weighting of county population based on the most recent decennial census and the most recent annual county appropriations to public defender operations according to the following formula:

(1) percentage of distribution of population plus the percentage of distribution of appropriations for public defender operations divided by two and rounded to the nearest whole number;

(2) the weighted values of each county multiplied by the number of remaining members in each Circuit Public Defender Selection Panel determines the number of additional members each county must have on the panel.

Judicial circuits with three or less counties must have five members. Judicial circuits with four counties must have seven members. Judicial circuits with five counties must have nine members.

(B) A solicitor, assistant solicitor, an employee of a solicitor's office, or an employee of the South Carolina Prosecution Coordination Commission may not serve as a member of a Circuit Public Defender Selection Panel. Members of a Circuit Public Defender Selection Panel must reside in the judicial circuit in which they serve. Circuit Public Defender Selection Panel members shall serve for a term of five years. A vacancy for an appointed member must be in the same manner of the original appointment filled by the appointing authority.

(C) By majority vote of its membership, the Circuit Public Defender Selection Panel shall nominate a person to serve as the circuit public defender in the judicial circuit as provided in this article. The commission shall, by majority vote of its members, accept or reject the nomination, but may not substitute the name of another person. Initial appointments of circuit public defenders must be made in order for the first appointees to take office no later than one year from the effective date of this act, for a term of four years. A circuit public defender may be reappointed by the commission to serve successive terms following the same manner of the original appointment. The circuit public defender for each judicial circuit must be a full-time employee of the State and must be compensated and have the same benefits as the circuit solicitor. A circuit public defender may not engage in the private practice of law or another full-time business for profit.

(D) A circuit public defender may be removed for cause by a majority vote of the commission.

(E) If a vacancy occurs, by death, resignation, or otherwise, in the position of circuit public defender, the commission shall appoint an interim circuit public defender to serve until a replacement has been selected by the commission. The Circuit Public Defender Selection Panel shall nominate a replacement circuit public defender within three months of the occurrence of the vacancy. Selection of a replacement must be in the same manner as the original appointment.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



SECTION 17-3-520. Circuit public defender; qualifications; responsibilities.

(A) In order for a person to be eligible to fill the position of circuit public defender, the person must:

(1) be at least twenty-five years of age;

(2) have been admitted and licensed to practice law in all courts of the State for at least five years;

(3) be a member in good standing of the South Carolina Bar, at all times; and

(4) be competent to counsel and defend a person charged with a capital felony and be certified at all times to defend capital cases in the State.

(B) A circuit public defender is responsible for:

(1) administering and coordinating the day-to-day operations of their respective offices, supervising the public defenders and other staff serving in the offices, and actively participating in the representation of clients throughout the judicial circuit;

(2) keeping and maintaining appropriate records, which includes:

(i) the number of persons represented pursuant to the provisions of this chapter, including cases assigned to other attorneys because of conflicts of interest;

(ii) the offenses charged; the outcome of each case; the expenditures made in carrying out the duties imposed by this article; and

(iii) other information and data as the commission may from time to time require;

(3) establishing a juvenile offender division within the circuit public defender office to specialize in the criminal defense of juveniles;

(4) preparing and submitting annually to the executive director of the commission a proposed budget for the provision of circuit-wide indigent defense services, an annual report containing pertinent data on the operation, costs, and needs of the circuit defender office, and other information as the commission or executive director may require;

(5) assisting the commission in establishing the state system and establishing the standards, policies, and procedures required pursuant to the applicable provisions of Section 17-3-310;

(6) developing and presenting for the commission's approval a circuit plan for the delivery of criminal indigent defense services;

(7) establishing processes and procedures consistent with commission standards to ensure that when a case that is assigned to the office presents a conflict of interest for a public defender, the conflict is identified and handled appropriately and ethically;

(8) negotiating and entering into contracts, as appropriate and when authorized by the commission, with independent counsel actively practicing within the circuit for the provision of indigent defense services in cases in which a conflict of interest exists in the circuit public defender office and in other criminal cases in the circuit in which indigent defense representation by independent counsel is necessary or advisable;

(9) establishing processes and procedures consistent with commission standards to ensure that office and contract personnel use information technology and caseload management systems so that detailed expenditure and caseload data is accurately collected, recorded, and reported;

(10) establishing administrative management procedures for circuit and county offices;

(11) establishing procedures in conformity with commission standards for managing caseloads and assigning cases in a manner that ensures that public defenders are assigned cases according to experience, training, and manageable caseloads and taking into account case complexity, the severity of the charges, potential punishments, and the legal skills required to provide effective assistance of counsel;

(12) establishing policies and procedures consistent with commission standards and Supreme Court Rules for assigning counsel for indigent persons in capital cases;

(13) establishing and supervising consistent commission standards, a training and performance evaluation program for attorneys and non-attorney staff members and contractors;

(14) establishing procedures consistent with commission standards to handle complaints involving indigent defense performance and to ensure that public defenders, office personnel, contract and appointed attorneys and clients are aware of avenues available for bringing a complaint and that office procedures do not conflict with the rules and disciplinary jurisdiction of the South Carolina Supreme Court; and

(15) performance of other duties assigned by the commission.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



SECTION 17-3-530. Chief county public defenders; responsibilities and duties.

(A) Each circuit public defender may employ, assign, and supervise one or more chief county public defenders in the counties within the circuit to assist in managing, supervising, and providing indigent defense representation in the circuit.

(B) Each chief county public defender must be responsible for:

(1) managing, supervising, and providing public defender services within the assigned county or counties;

(2) performing other duties as assigned by the circuit public defender, including duties that may be assigned throughout the circuit; and

(3) keeping a record of public defender and associated services and expenses in the assigned county or counties and submitting the records to the circuit public defender as requested.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



SECTION 17-3-540. Maintenance and staffing of county public defender offices.

(A) Subject to the provisions of this section, the circuit public defender in each judicial circuit may maintain offices and employ chief county public defenders, assistant public defenders, investigators, and other staff as necessary to provide adequate and meaningful representation of indigent clients within the counties of the judicial circuit. Personnel employed pursuant to the provisions of this section serve at the pleasure of the circuit public defender and have responsibilities as the circuit public defender directs.

(B) These employees are employees of the administering county and entitled to the same fringe benefits as other personnel employed by the administering county. All personnel costs including fringe benefits must be paid by the administering county, but must be reimbursed to the administering county from operational funds provided to the circuit public defender office from county and state appropriated funds.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



SECTION 17-3-550. Funding.

No county may appropriate funds for public defender operations in a fiscal year below the amount it funded in the immediate previous fiscal year.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



SECTION 17-3-560. Administration of funds.

Each circuit public defender shall expend the funds received from the counties in the circuit, the State, and other sources for the general operations of the circuit defenders office including reimbursement to the administering county for employee compensation and fringe benefits. Each circuit public defender shall enter into an agreement with the appropriate county within the judicial circuit to administer the funds provided pursuant to the provisions of this article and the funds must be directed to the administering county. The administering county shall account for the receipt and disbursement of the funds separately from other funds administered by the county.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



SECTION 17-3-570. Administration of personnel.

(A) All public defenders and other personnel employed by a county public defender corporation on a full-time or a part-time basis are considered employees of the circuit public defenders office in the judicial circuit in which they serve. No employee currently employed pursuant to the provisions of this section may be terminated, except for cause for a period of one year from the effective date of employment by the circuit public defender office. No employee salaries and benefits, including accrued leave, may be less than that which the employee is earning as of the effective date of employment by the circuit public defender office.

(B) Each circuit public defender is authorized to employ administrative, clerical, and paraprofessional personnel as may be authorized by the commission based on funds appropriated by the General Assembly or otherwise available provided, however, that each circuit public defender is authorized not less than two positions as provided in this section. In authorizing administrative, clerical, and paraprofessional personnel, the commission shall consider the caseload, present staff, and resources available to each circuit public defender and shall make authorizations as will contribute to the efficiency of individual circuit public defenders in providing effective criminal defense for indigent defendants.

(C) All personnel employed by the circuit public defenders pursuant to this article shall be employees of the administering county and shall be compensated based on the unclassified service schedule of the South Carolina Merit System of Personnel Administration.

(D) Personnel employed by the circuit public defenders pursuant to this article shall have the authority, duties, powers, and responsibilities as are authorized by law or as assigned by the circuit public defender and shall serve at the pleasure of the circuit public defender.

(E) The circuit public defender shall fix the compensation of each state-paid employee appointed pursuant to this article in accordance with the class to which the person is appointed and the appropriate step of the salary schedule. All salary advancements must be based on quality of work, training, and performance. A reduction in salary must be made in accordance with the salary schedule for the position and the policies, rules, or regulations adopted by the commission.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



SECTION 17-3-580. Public defenders; requirements as to employment.

(A) A public defender employed full-time by the circuit public defender shall not engage in the private practice of law for profit.

(B) A public defender employed by the circuit public defender must be a member of the South Carolina Bar and must be admitted to practice before all courts of this State.

(C) A public defender shall serve at the pleasure of the circuit public defender and shall have the authority, powers, and duties as assigned by the circuit public defender.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



SECTION 17-3-590. Office space and equipment.

The governing body of the county shall provide, in conjunction and cooperation with the other counties in the judicial circuit and in a pro rata share according to the population of each county, appropriate offices, utilities, telephone expenses, materials, and supplies as are necessary to equip, maintain, and furnish the office or offices of the circuit public defender in an orderly and efficient manner.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.



SECTION 17-3-600. Existing contracts for providing indigent defense services.

All contracts in force on the date this legislation is effective between private attorneys and county indigent defense corporations for the provision of indigent defense services within a county or counties shall remain in force and be recognized by the commission and circuit public defender offices until their respective expiration dates or one year from the effective date of this act, whichever is earlier.

HISTORY: 2007 Act No. 108, Section 3, eff June 21, 2007.






CHAPTER 4 - COMMISSION AND OFFICE OF APPELLATE DEFENSE [REPEALED]



CHAPTER 5 - CORONERS AND MEDICAL EXAMINERS

SECTION 17-5-5. Definitions.

As used in this chapter:

(1) "Autopsy" means the dissection of a dead body and the removal and examination of bone, tissue, organs, and foreign objects for the purpose of determining the cause of death and manner of death.

(2) "Cause of death" refers to the agent that has directly or indirectly resulted in a death.

(3) "Coroner" means the person elected or serving as the county coroner pursuant to Section 24 of Article V of the South Carolina Constitution, 1895, this chapter, and Chapter 7 of Title 17.

(4) "Medical examiner" means the licensed physician or pathologist designated by the county medical examiner's commission pursuant to Article 5 of this chapter for the purpose of performing post-mortem examinations, autopsies, and examinations of other forms of evidence required by this chapter.

(5) "Deputy coroner" means a person appointed pursuant to Section 17-5-70.

(6) "Deputy medical examiner" means a licensed physician employed by the medical examiner, with the approval of the commission, to perform post-mortem examinations, autopsies, and examinations of other forms of evidence as required by this chapter.

(7) "Inquest" means an official judicial inquiry before a coroner and coroner's jury for the purpose of determining the manner of death.

(8) "Laboratory" means a laboratory containing facilities for the scientific detection and identification of physical evidence connected with crimes and causes of death and other examinations of tissue, chemical substances, and gases that contribute to the health and well-being of all people.

(9) "Manner of death" refers to the means or fatal agency that caused a death. Manner of death is classified in one of the five following categories: A. natural, B. accident, C. homicide, D. suicide, and E. undetermined.

(10) "Peace officer in charge" means members of the county, city, or town policemen, county, city, or town detectives, South Carolina Highway Patrol, or South Carolina Law Enforcement Division who may be in charge of the investigation of any case involving a death covered by this chapter.

(11) "Post-mortem examination" means examination after death and includes an examination of the dead body and surroundings by the medical examiner but does not include dissection of the body for any purpose.

HISTORY: 2001 Act No. 73, Section 1.



SECTION 17-5-10. Election of coroner.

There must be an election for coroner by the qualified voters in each county at each alternate general election beginning with the election in the year 1948.

HISTORY: 1962 Code Section 17-51; 1952 Code Section 17-51; 1942 Code Section 3553; 1932 Code Section 3553; Civ. C. '22 Section 2098; Civ. C. '12 Section 1277; Civ. C. '02 Section 878; G. S. 701; R. S. 749; 1870 (14) 338; 1897 (22) 591; 2001 Act No. 73, Section 1.



SECTION 17-5-20. Bond.

Before receiving his commission, the coroner must post a bond, to be executed by him and at least two sureties, but not more than twelve, to be approved, recorded, and filed as prescribed in Chapter 3 of Title 8. The bond must be in the penal sum of two thousand dollars.

HISTORY: 1962 Code Section 17-53; 1952 Code Section 17-53; 1942 Code Section 3556; 1932 Code Section 3556; Civ. C. '22 Section 2101; Civ. C. '12 Section 1280; Civ. C. '02 Section 881; G. S. 703; R. S. 752; 1868 (14) 19; 1919 (21) 75; 1930 (36) 1377; 1933 (38) 440; 1935 (39) 131; 2001 Act No. 73, Section 1.



SECTION 17-5-30. Official oaths; commission.

Before the coroner is qualified to act, he must take and subscribe the constitutional oath of office and also the additional oath required by Section 8-3-20. When a person has been elected or designated for appointment to the office of coroner and has taken and subscribed the oaths and given the bond as required by law, the Governor must issue a commission to him accordingly.

HISTORY: 1962 Code Section 17-55; 1952 Code Section 17-55; 1942 Code Section 3557; 1932 Code Section 3557; Civ. C. '22 Section 2102; Civ. C. '12 Section 1281; Civ. C. '02 Sections 882, 883; G. S. 705, 706; R. S. 753, 754; 2001 Act No. 73, Section 1.



SECTION 17-5-40. Term.

A coroner shall serve a term of office for four years and until his successor is elected or appointed and qualifies.

HISTORY: 1962 Code Section 17-56; 1952 Code Section 17-56; 1942 Code Section 3554; 1932 Code Section 3554; Civ. C. '22 Section 2099; Civ. C. '12 Section 1278; Civ. C. '02 Section 879; G. S. 702; R. S. 750; 1870 (14) 338; 2001 Act No. 73, Section 1.



SECTION 17-5-50. Vacancy.

(A) Except as provided in subsection (B), in the event of a vacancy in the office of coroner, the Governor shall fill the office by appointing a qualified replacement to serve until the earlier of the following:

(1) the next general election for the office of coroner; or

(2) the next general election, in which case an election shall be to fill the unexpired term.

In either circumstance, the person appointed by the Governor shall hold office until his successor shall qualify.

(B) If a county coroner is suspended by the Governor upon the coroner's indictment or for other reasons, the chief magistrate of that county shall act as coroner until the suspended coroner is reinstated or until a coroner is elected and qualifies in the next general election for coroners, whichever occurs first.

(C) Except as provided in subsection (B), the chief deputy or second in command of the coroner's office shall act as coroner until the vacancy is filled by the Governor's appointment. While acting as coroner, the chief deputy or second in command is subject to the duties and liabilities incident to the office of coroner and shall receive the same salary as the former coroner at the time of the vacancy.

HISTORY: 1962 Code Section 17-57; 1952 Code Section 17-57; 1942 Code Section 3555; 1932 Code Section 3555; Civ. C. '22 Section 2100; Civ. C. '12 Section 1279; Civ. C. '02 Section 880; G. S. 713; R. S. 751; 1882 (17) 1126; 2001 Act No. 73, Section 1; 2007 Act No. 52, Section 1, eff June 6, 2007; 2008 Act No. 314, Section 1, eff June 11, 2008.



SECTION 17-5-60. Office; book of inquisitions.

The coroner must keep a public office in his county which must have proper fixtures and in which he must keep his book of inquisitions.

HISTORY: 1962 Code Section 17-58; 1952 Code Section 17-58; 1942 Code Section 3560; 1932 Code Section 3560; Civ. C. '22 Section 2105; Civ. C. '12 Section 1284; Civ. C. '02 Section 886; G. S. 709; R. S. 757; 1839 (11) 78; 1965 (54) 213; 2001 Act No. 73, Section 1.



SECTION 17-5-70. Coroner's deputies, appointment and duties.

A county coroner shall appoint one or more deputies or investigators to be approved by the judge of the circuit or by any circuit judge presiding therein, who must take and subscribe the oath prescribed by the constitution before entering upon the duties of appointment as a deputy coroner. The oath may be administered by any officer authorized to administer oaths in the county. The appointment must be evidenced by a certificate thereof, signed by the coroner, and continue at the coroner's pleasure. The coroner may take a bond and surety from his deputy as he considers necessary to secure the faithful discharge of the duties of the appointment, but the coroner must always be answerable for the neglect of duty or misconduct in office of his deputy coroner. When duly qualified, as herein required, the deputy coroner may do and perform any or all of the duties appertaining to the office of the coroner.

HISTORY: 1962 Code Section 17-59; 1952 Code Section 17-59; 1942 Code Section 3558; 1932 Code Section 3558; Civ. C. '22 Section 2103; Civ. C. '12 Section 1282; Civ. C. '02 Section 884; G. S. 706, 707; R. S. 755; 1870 (14) 332; 1972 (57) 2259; 2001 Act No. 73, Section 1; 2007 Act No. 52, Section 2, eff June 6, 2007.



SECTION 17-5-90. Coroner may not act under appointment of sheriff.

No coroner may act as jailer or deputy sheriff or under any appointment by a sheriff, and if he accepts or acts under the appointment of the sheriff of his county, the coroner's office must be vacated and must be filled in the manner provided by law in case of vacancy from any other cause.

HISTORY: 1962 Code Section 17-63; 1952 Code Section 17-63; 1942 Code Section 3559; 1932 Code Section 3559; Civ. C. '22 Section 2104; Civ. C. '12 Section 1283; Civ. C. '02 Section 885; G. S. 708; R. S. 756; 1839 (11) 71; 2001 Act No. 73, Section 1.



SECTION 17-5-100. Coroners must carry out orders of county governing body; fees and costs.

Coroners must execute all lawful orders directed to them by the respective governing bodies of their respective counties, or the chairmen thereof, and must receive the same fees and costs as are allowed in other cases.

HISTORY: 1962 Code Section 17-64; 1952 Code Section 17-64; 1942 Code Section 3862; 1932 Code Section 3862; Civ. C. '22 Section 1103; Civ. C. '12 Section 982; Civ. C. '02 Section 797; R. S. 679; 1893 (21) 489; 2001 Act No. 73, Section 1.



SECTION 17-5-110. Coroner or deputy coroner may carry pistol or other handgun.

A coroner or deputy coroner, while engaged in official duties of his office, is authorized to carry a pistol or other handgun. He is considered so engaged when going to or returning from the actual performance of his duties. However, coroners and deputy coroners must be certified and trained by the South Carolina Law Enforcement Division in the proper use of handguns.

HISTORY: 1962 Code Section 17-65; 1975 (59) 194; 1994 Act No. 440, Section 1; 2001 Act No. 73, Section 1.



SECTION 17-5-115. Deputy coroners; training and law enforcement status.

(A) A person appointed by a coroner to the position of deputy coroner may, at the discretion of the coroner, attend the South Carolina Criminal Justice Academy to be trained and certified as a Class III officer.

(B) A law enforcement officer, as defined by Section 23-23-10(E)(1), who is certified by the South Carolina Law Enforcement Training Council and appointed to serve as a deputy coroner, may, at the discretion of the coroner, retain law enforcement status as a Class III officer.

(C) The classification is limited to the deputy coroner's official duties as provided by law and does not authorize the officer to enforce the state's general criminal laws.

HISTORY: 2010 Act No. 222, Section 2, eff March 1, 2011.



SECTION 17-5-120. Availability of medical records to coroner of another state.

Records, papers, or reports concerning the death of a person on file at any hospital, nursing home, or other medical facility in this State are available to a coroner of another state as they are to a coroner in this State if the deceased person was a resident of or is buried in the county in which the coroner serves in the other state. The release of these records to the coroner of another state is not prohibited by Chapter 4 of Title 30 or any other provision of law.

HISTORY: 1986 Act No. 490; 2001 Act No. 73, Section 1.



SECTION 17-5-130. Coroner qualifications; affidavits of candidates; training; exemptions; Coroners Training Advisory Committee; Expenses.

(A)(1) A coroner in this State shall have all of the following qualifications, the person shall:

(a) be a citizen of the United States;

(b) be a resident of the county in which the person seeks the office of coroner for at least one year before qualifying for the election to the office;

(c) be a registered voter;

(d) have attained the age of twenty-one years before the date of qualifying for election to the office;

(e) have obtained a high school diploma or its recognized equivalent by the State Department of Education; and

(f) have not been convicted of a felony offense or an offense involving moral turpitude contrary to the laws of this State, another state, or the United States.

(2) In addition to the requirements of subsection (A)(1), a coroner in this State shall have at least one of the following qualifications, the person shall:

(a) have at least three years of experience in death investigation with a law enforcement agency, coroner, or medical examiner agency;

(b) have a two-year associate degree and two years of experience in death investigation with a law enforcement agency, coroner, or medical examiner agency;

(c) have a four-year baccalaureate degree and one year of experience in death investigation with a law enforcement agency, coroner, or medical examiner agency;

(d) be a law enforcement officer, as defined by Section 23-23-10(E)(1), who is certified by the South Carolina Law Enforcement Training Council with a minimum of two years of experience;

(e) have completed a recognized forensic science degree or certification program or be enrolled in a recognized forensic science degree or certification program to be completed within one year of being elected to the office of coroner;

(f) be a medical doctor; or

(g) have a bachelor of science degree in nursing.

(B)(1) A person who offers his candidacy for the office of coroner, no later than the close of filing, shall file a sworn affidavit with the county executive committee of the person's political party.

(2) The county executive committee of a political party with whom a person has filed his affidavit must file a copy of the affidavit with the appropriate county election commission by noon on the tenth day following the deadline for filing affidavits by candidates. If the tenth day falls on a Saturday, Sunday, or holiday, the affidavit must be filed by noon the following day.

(3) A person who seeks nomination by petition for the office of coroner, no later than the close of filing, shall file a sworn affidavit with the county election commission in the county of his residence.

(4) The affidavit required by the provisions of this subsection must contain the following information:

(a) the person's date and place of birth;

(b) the person's citizenship;

(c) the county the person is a resident of, and how long the person has been a resident of that county;

(d) whether the person is a registered voter;

(e) the date the person obtained a high school diploma or its recognized equivalent by the State Department of Education;

(f) whether the person has been convicted of a felony offense or an offense involving moral turpitude contrary to the laws of this State, another state, or the United States;

(g) the date the person obtained an associate or baccalaureate degree, if applicable;

(h) the date the person completed a recognized forensic science degree or certification program, or information regarding the person's enrollment in a recognized forensic science degree or certification program, if applicable; and

(i) the number of years of experience the person has as a death investigator, certified law enforcement officer, or licensed private investigator, if applicable.

(C) Each person serving as coroner in the person's first term is required to complete a basic training session to be determined by the Department of Public Safety. This basic training session must be completed no later than the end of the calendar year following the person's election as coroner. A person appointed to fill the unexpired term in the office of coroner shall complete a basic training session to be determined by the department within one calendar year of the date of appointment. This section must not be construed to require an individual to repeat the basic training session if the person has successfully completed the session prior to the person's election or appointment as coroner. A coroner who is unable to attend this training session when offered because of an emergency or extenuating circumstances, within one year from the date the disability or cause terminates, shall complete the standard basic training session required of coroners. A coroner who does not fulfill the obligations of this subsection is subject to suspension by the Governor until the coroner completes the training session.

(D) A person holding the office of coroner or deputy coroner who was elected, appointed, or employed prior to January 1, 1994, and who has served continuously since that time shall attend a minimum of sixteen hours training annually as may be selected by the South Carolina Law Enforcement Training Council on or before December 31, 1995. Each year, all coroners and deputy coroners shall complete a minimum of sixteen hours training annually as selected by the council. Certification or records of attendance or training must be maintained as directed by the council.

(E)(1) The basis for the minimum annual requirement of in-service training is the calendar year. A coroner who satisfactorily completes the basic training session in accordance with the provisions of subsection (C) is excused from the minimum annual training requirements of subsection (D) for the calendar year in which the basic training session is completed.

(2) The Board of Directors of the South Carolina Coroners Association, in its discretion, may grant a waiver of the requirements of the annual in-service training upon presentation of evidence by a coroner that he was unable to complete the training due to an emergency or extenuating circumstances.

(3) A coroner who fails to complete the minimum annual in-service training required by this section may be suspended from office, without pay, by the Governor for ninety days. The Governor may continue to suspend a coroner until the coroner completes the annual minimum in-service training required in this section. The Governor shall appoint, at the time of the coroner's suspension, a qualified person to perform as acting coroner during the suspension.

(F) A coroner in office on the effective date of this section is exempt from the provisions of this section except for the provisions of subsection (D).

(G) The Director of the South Carolina Criminal Justice Academy shall appoint a Coroners Training Advisory Committee to assist in the determination of training requirements for coroners and deputy coroners and to determine those forensic science degree and certification programs that qualify as "recognized" pursuant to the requirements of this section. The committee must consist of no fewer than five coroners and at least one physician trained in forensic pathology as recommended by the South Carolina Coroners Association. The members of the committee shall serve without compensation.

(H) Expenses of all training authorized or required by this section must be paid by the county the coroner or deputy coroner serves, and the South Carolina Law Enforcement Training Council is authorized to set and collect fees for this training.

HISTORY: 1994 Act No. 307, Section 1; 1996 Act No. 459, Section 30; 2001 Act No. 73, Section 1; 2010 Act No. 222, Section 1, eff March 1, 2011; 2012 Act No. 205, Section 1.A, 1.B., eff June 11, 2012.



SECTION 17-5-220. Establishment and functions of medical examiner commissions in certain counties.

A county with a population of 100,000 or more, according to the last official United States census, may establish by appropriate implementing resolution a commission to be known as the medical examiner commission of that county, composed of five members, one of whom must be the chief administrative officer of the county health department who is a permanent member, and four of whom must be appointed by the Governor upon recommendation of the county legislative delegation. The initial terms of the appointive members are as follows: one member for a term of one year, one member for a term of two years, one member for a term of three years, and one member for a term of four years. After the initial terms, all members serve for terms of four years. The effective date of appointments is July first with terms expiring on June thirtieth. The members must serve without compensation. The length of the terms of those who serve first must be determined by lot at the first meeting of the commission.

The commission must meet as soon as practicable after appointment and must organize itself by electing one of its members as chairman and other officers as may be considered necessary. After this first meeting, the commission must meet at least every six months and more often as its duties require, upon the call of the chairman or a majority of its members.

The commission is authorized to adopt and promulgate regulations as it may consider necessary.

HISTORY: 1962 Code Section 17-162; 1972 (57) 3064; 1973 (58) 101; 1984 Act No. 514; 1996 Act No. 458, Part II, Section 77A; 2001 Act No. 73, Section 1.



SECTION 17-5-230. Medical examiner commission shall employ medical examiner; duties; assistants; facilities.

The commission must employ a skilled physician or pathologist as medical examiner for the purpose of performing post-mortem examinations, autopsies, and the examination of other forms of evidence as required by this chapter. The medical examiner must, with the approval of the commission, employ such assistants as are necessary to carry out the purposes of this chapter. The commission must provide the medical examiner with facilities for proper pathological, toxicological, and other laboratory examinations as may be required in the performance of the medical examiner's duties.

The commission may enter into an agreement for the use of the laboratory facilities as may be necessary.

HISTORY: 1962 Code Section 17-163; 1972 (57) 3064; 2001 Act No. 73, Section 1.



SECTION 17-5-240. Employment and duties of deputy medical examiners.

In addition to those powers granted in Section 17-5-330, the medical examiner is empowered to employ with the approval of the commission qualified physicians on a full-time, part-time, or per diem basis who, as deputy medical examiners, must carry out the instructions of the medical examiner and act in his absence or disqualification. A deputy medical examiner may do and perform any or all of the duties appertaining to the office of the medical examiner.

HISTORY: 1962 Code Section 17-164; 1972 (57) 3064; 2001 Act No. 73, Section 1.



SECTION 17-5-280. Records to be kept in office of medical examiner; index; copies; admissibility in evidence.

The medical examiner's office must keep complete indexed records of all deaths investigated, containing all relevant information concerning the death and the autopsy report, if made. Any prosecuting attorney or law enforcement officer may secure copies of these records or information necessary for the performance of his official duties. Copies of such records or information must be furnished upon request to any party to whom the cause of death is a material issue.

Reports of post-mortem examinations, autopsies, copies of records, photographs, laboratory findings, and reports in the office of the county medical examiner when duly attested by the medical examiner or his assistant must be received as evidence in any court or other proceedings for any purpose for which the original could be received without any proof of the official character of the person whose name is signed thereto.

HISTORY: 1962 Code Section 17-168; 1972 (57) 3064; 2001 Act No. 73, Section 1.



SECTION 17-5-330. Salaries and fees; annual budget.

The commission must fix the salary of the medical examiner. The medical examiner, with the approval of the county medical examiner commission, must fix (1) the salaries of the deputy medical examiners and all employees in the charge of the medical examiner and (2) all fees paid for toxocological examinations and other tests and examinations required. The annual budget for the operation of the medical examiner system must be submitted to and approved by the county governing body.

HISTORY: 1962 Code Section 17-173; 1972 (57) 3064; 2001 Act No. 73, Section 1.



SECTION 17-5-510. Duties of coroner and medical examiner.

In counties which have both a coroner and a medical examiner:

(1) the coroner has the ultimate responsibility for carrying out the duties required by this article;

(2) the medical examiner's duties must be specified in an annual written contract between the county governing body and the medical examiner.

HISTORY: 2001 Act No. 73, Section 1.



SECTION 17-5-520. Authority to order autopsy; request in event of child's death.

(A) In addition to the powers vested in other law enforcement officials to order an autopsy, the coroner or medical examiner is authorized to determine that an autopsy be made.

(B) The coroner or medical examiner immediately shall request an autopsy if a child's death occurs as defined in Section 17-5-540. The autopsy must be performed as soon as possible by a pathologist with forensic training.

HISTORY: 2001 Act No. 73, Section 1; 2007 Act No. 52, Section 3, eff June 6, 2007.



SECTION 17-5-530. Duty to notify coroner's or medical examiner's office of certain deaths and stillbirths; inquiry; findings; notification of next-of-kin; consent for certain actions.

(A) If a person dies:

(1) as a result of violence;

(2) as a result of apparent suicide;

(3) when in apparent good health;

(4) when unattended by a physician;

(5) in any suspicious or unusual manner;

(6) while an inmate of a penal or correctional institution;

(7) as a result of stillbirth when unattended by a physician; or

(8) in a health care facility, as defined in Section 44-7-130(10) other than nursing homes, within twenty-four hours of entering a health care facility or within twenty-four hours after having undergone an invasive surgical procedure at the health care facility;

a person having knowledge of the death immediately shall notify the county coroner's or medical examiner's office. This procedure also must be followed upon discovery of anatomical material suspected of being or determined to be a part of a human body.

(B) The coroner or medical examiner shall make an immediate inquiry into the cause and manner of death and shall reduce the findings to writing on forms provided for this purpose. If the inquiry is made by a medical examiner, the medical examiner shall retain one copy of the form and forward one copy to the coroner. In the case of violent death, one copy must be forwarded to the county solicitor of the county in which the death occurred.

(C) The coroner or medical examiner shall notify in writing the deceased person's next-of-kin, if known, that in the course of performing the autopsy, body parts may have been retained for the purpose of investigating the cause and manner of death.

(D) In performing an autopsy or post-mortem examination, no body parts, as defined in Section 44-43-305, removed from the body may be used for any purpose other than to determine the cause or manner of death unless the person authorized to consent, as defined in Section 44-43-315, has given informed consent to the procedure. The person giving the informed consent must be given the opportunity to give informed consent and authorize the procedure on a witnessed, written consent form using language understandable to the average lay person after face-to-face communication with a physician, coroner, or medical examiner about the procedure. If the person authorizing the procedure is unable to consent in person, consent may be given through a recorded telephonic communication.

(E) If the coroner or medical examiner orders an autopsy upon review of a death pursuant to item (8) of subsection (A), the autopsy must not be performed:

(1) at the health care facility where the death occurred;

(2) by a physician who treated the patient; or

(3) by a physician who is employed by the health care facility in which the death occurred;

unless the coroner or medical examiner certifies that no reasonable alternative exists.

HISTORY: 2001 Act No. 73, Section 1; 2010 Act No. 226, Section 3, eff July 1, 2010; 2012 Act No. 128, Section 1, eff March 13, 2012.



SECTION 17-5-535. Persons authorized to view photographs or videos of autopsy; training use exception; penalty.

(A) Photographs, videos, or other visual images and audio recordings of or related to the performance of an autopsy shall only be viewed by or disseminated to:

(1) the coroner or the medical examiner, or both, and their staff;

(2) members of law enforcement agencies, for official use only;

(3) parents of the deceased, surviving spouse, children, guardian, personal representative next of kin, and any other person given permission or authorization to view or possess the visual images by the personal representative of the deceased's estate;

(4) those involved in a judicial or administrative proceeding related to the death of the subject of the photograph, video, other visual image or audio recordings including, but not limited to:

(a) parties to a civil suit arising from, related to, or relevant to the death or autopsy of the subject of the photograph, video, other visual image or audio recordings, and the attorneys for the parties and the staff of the attorneys;

(b) a person charged with a crime arising from, related to or relevant to the death or autopsy of the subject of the photograph, video, other visual image or audio recordings, and the person's attorney and the staff of the attorney;

(c) staff of the prosecutor's office considering or prosecuting criminal charges arising from, related to or relevant to the death or autopsy of the subject of the photograph, video, other visual image or audio recordings;

(d) lay and expert witnesses conferred with, consulted or retained by a party or an attorney considering or involved in a legal or administrative proceeding arising from, related to or relevant to the death or autopsy of the subject of the photograph, video, other visual image or audio recordings;

(e) judges and administrative hearing officers, as well as their staff, involved in a judicial or administrative proceeding arising from, related to or relevant to the death or autopsy of the subject of the photograph, video, other visual image or audio recordings; and

(f) members of any jury, including grand juries, petit juries and coroner's juries, empanelled to hear or decide any issue arising from, related to or relevant to the death or autopsy of the subject of the photograph, video, other visual image or audio recordings;

(5) physicians and other persons consulted by or supervising the physicians or persons who were involved in the performance of the autopsy of the subject of the photograph, video, other visual images, or audio recordings; and

(6) a person who receives such photographs, videos, or other visual images pursuant to a validly issued court order, after notice and opportunity to object are provided to the personal representative of the deceased's estate.

These photographs and videos must be released and disseminated only as authorized by this section.

(B) Notwithstanding the provisions contained in subsection (A), a photograph, video, other visual image of an autopsy, or an audio recording of an autopsy, or a combination of each of these items, after all information immediately identifying the decedent has been redacted and after making facial recognition anonymous to the extent reasonably possible if lawfully obtained or possessed may be used for:

(1) legitimate medical scientific teaching or training purposes;

(2) legitimate teaching or training of law enforcement personnel;

(3) teaching or training of attorneys or other individuals with a professional need to use or understand forensic science or public health;

(4) conferring with medical or scientific experts in the field of forensic science or public health; or

(5) publication in a scientific or medical or legal journal or textbook.

(C) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be fined not less than five thousand dollars nor more than fifty thousand dollars. Each violation under this section must be considered a separate offense.

HISTORY: 2002 Act No. 350, Section 2, eff July 19, 2002; 2003 Act No. 34, Section 1, eff May 14, 2003.



SECTION 17-5-540. Coroner or medical examiner to notify Department of Child Fatalities of certain child deaths.

The coroner or medical examiner, within twenty-four hours or one working day, whichever occurs first, must notify the Department of Child Fatalities when a child dies in the county he serves:

(1) as a result of violence, when unattended by a physician, and in any suspicious or unusual manner; or

(2) when the death is unexpected and unexplained including, but not limited to, possible sudden infant death syndrome.

For the purposes of this section, a child is not considered to be "unattended by a physician" when a physician has, before death, provided diagnosis and treatment following a fatal injury.

HISTORY: 2001 Act No. 73, Section 1.



SECTION 17-5-550. Coroner or medical examiner may petition for warrant to inspect home of child whose death occurred elsewhere.

If the home or premises last inhabited by a child is not the scene of the death of a child, the coroner or medical examiner, while conducting an investigation of the death, may petition the local magistrate of the appropriate judicial circuit for a warrant to inspect the home or premises inhabited by the deceased before death. The local magistrate must issue the inspection warrant upon probable cause to believe that events in the home or premises may have contributed to the death of the child.

HISTORY: 2001 Act No. 73, Section 1.



SECTION 17-5-555. Reporting certain deaths of vulnerable adults.

(A) The coroner or medical examiner, within twenty- four hours or one working day, whichever occurs first, must notify the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division or appropriate law enforcement when a vulnerable adult dies in the county he serves:

(1) as a result of violence, when unattended by a physician, and in any suspicious or unusual manner; or

(2) when the death is unexpected and unexplained.

(B) If the home or premises last inhabited by a vulnerable adult is not the scene of the death of the vulnerable adult, the coroner or medical examiner, while conducting an investigation of the death, may petition the local magistrate of the appropriate judicial circuit for a warrant to inspect the home or premises inhabited by the deceased before death. The local magistrate must issue the inspection warrant upon probable cause to believe that events in the home or premises may have contributed to the death of the vulnerable adult.

(C) For purposes of this section:

(1) "vulnerable adult" has the same meaning as defined in Section 43-35-10(11);

(2) a vulnerable adult is not considered to be "unattended by a physician" when a physician has, before death, provided diagnosis and treatment following a fatal injury;

(3) "unexpected death" includes all vulnerable adult deaths that, before investigation, appear possibly to have been caused by trauma, suspicious, or obscure circumstances, or abuse or neglect.

HISTORY: 2006 Act No. 301, Section 10, eff May 23, 2006.



SECTION 17-5-560. Certification of cause of death on death certificate.

(A) The coroner, deputy coroner, medical examiner, or deputy medical examiner must, in any case investigated, complete and sign the medical certification portion of the death certificate within twenty-four hours after being notified of the death.

(B) The coroner or medical examiner must, at the time of releasing a body to a funeral director or person acting as a funeral director, or as soon as practical after releasing the body, execute and sign the medical certification of the cause of death on the prescribed form.

(C) In any case where autopsy is scheduled and the coroner or medical examiner wishes to await its gross findings to confirm a tentative clinical finding, the coroner or medical examiner must give the funeral director notice as to when he expects to have the medical data necessary for the certification of cause of death. If the certificate cannot be signed within the prescribed time set forth, the coroner or medical examiner must indicate that the cause of death is pending and sign the certification accordingly. Immediately after the medical data necessary for determining the cause of death has been made known, the coroner or medical examiner must, over his signature, forward the cause of death to the registrar and notify the funeral director involved that this action has been taken.

(D) As used in this section, the terms "sign", " signed", or "signature" mean a written signature or an electronic signature authorized in the Electronic Commerce Act, Chapter 5, Title 26.

HISTORY: 2001 Act No. 73, Section 1; 2002 Act No. 272, Section 1, eff May 28, 2002.



SECTION 17-5-570. Release and burial of dead bodies; preservation and disposition of unidentified dead bodies.

(A) After the post-mortem examination, autopsy, or inquest has been completed, the dead body must be released to the person lawfully entitled to it for burial. If no person claims the body, the coroner or medical examiner must notify the board created pursuant to Section 44-43-510. If the board does not accept the body, the body must be turned over to the coroner of the county where death occurred for disposition as provided by law. If the deceased has an estate out of which burial expenses can be paid either in whole or in part, the estate must be taken for that purpose before an expense under this section is imposed upon a county.

(B) If the body cannot be identified through reasonable efforts, the coroner must forward the body to the Medical University of South Carolina or other suitable facility for preservation. If the body remains unidentified thirty days after the coroner forwarded the body, the Medical University of South Carolina or other facility preserving the body must immediately notify the State Law Enforcement Division (SLED). If the body has not been identified within thirty days after SLED has entered the unidentified person's DNA profile into the Combined DNA Indexing System pursuant to Section 23-3-635, the Medical University may retain possession of the body for its use and benefit or return the body to the coroner of the county where death occurred for disposition as provided by law. A facility other than the Medical University utilized by the coroner for storage of an unidentified body may dispose of the body as provided by law or return the body to the coroner of the county where death occurred for disposition.

(C) If an unidentified body is preserved at the Medical University, the county is responsible for transporting the body to and from the Medical University; however, the county is not responsible for the cost of preserving the body at the Medical University. If an unidentified body is preserved at the Medical University, the Medical University must absorb the cost of preserving the body for not less than thirty days.

HISTORY: 2001 Act No. 73, Section 1; 2008 Act No. 413, Section 3.E, eff October 21, 2008.



SECTION 17-5-580. Authorization for removal of dead body; penalties; coroner's jury.

(A)(1) It is unlawful for any person to move or authorize removal of a body from the place where the body is found until the investigation is completed and the removal is authorized by the coroner, deputy coroner, medical examiner, or deputy medical examiner in charge.

(2) It is unlawful for any person to move or transport a body across the county line until the investigation of the case, the post-mortem examination, or autopsy is complete and until removal of the body is authorized by the coroner or medical examiner or one of the coroner's or medical examiner's designated assistants.

(3) Any person who violates this subsection is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not less than five hundred dollars nor more than one thousand dollars or by imprisonment for not more than sixty days, or both.

(B) No coroner's jury may be impaneled until the investigation is completed and copies of the reports of the county medical examiner and peace officer in charge are received by the coroner. The jury is not required to view the body.

HISTORY: 2001 Act No. 73, Section 1.



SECTION 17-5-590. Disposition of remains of unidentified dead bodies.

If the body of a dead person is unidentifiable, the remains may not be cremated for at least thirty days. The coroner or medical examiner must have the remains buried or interred in a cemetery in the county in which the remains were found.

HISTORY: 2001 Act No. 73, Section 1.



SECTION 17-5-600. Permit required for cremation.

When the body of any dead person who died in the county is to be cremated, the person who has requested the cremation must secure a permit for the cremation from the coroner, deputy coroner, medical examiner, or deputy medical examiner. A person who wilfully fails to secure a permit for cremation is guilty of a misdemeanor and, upon conviction, must be fined not less than twenty dollars and not more than five hundred dollars. A permit for cremation promptly must be acted upon by the coroner or medical examiner.

HISTORY: 2001 Act No. 73, Section 1.



SECTION 17-5-610. Duty to notify coroner or medical examiner in certain cases when body is buried without investigation.

If in a case of sudden, violent, or suspicious death a body is buried without an investigation by the coroner or medical examiner, a person having knowledge of this fact must notify the coroner or the medical examiner.

HISTORY: 2001 Act No. 73, Section 1.






CHAPTER 7 - AUTOPSIES AND INQUEST ON THE DEAD

SECTION 17-7-10. Coroners or solicitors shall order autopsies; autopsy to be ordered upon death of persons in penal institutions.

The coroner of the county in which a body is found dead or the solicitor of the judicial circuit in which the county lies shall order an autopsy or post-mortem examination to be conducted to ascertain the cause of death. If any person dies while detained, incarcerated, or under the jurisdiction of a municipal, county, or regional holdover facility, holding cell, overnight lockup or jail, a county or regional prison camp, or a state correctional facility, the coroner of the county in which the death occurs or, should that be unknown, the county in which the institution is located shall order an autopsy immediately upon notification of the death. However, if the official in charge of the institution is unable to arrange an autopsy within the State of South Carolina, he shall provide the coroner with an affidavit attesting to this inability.

In this event, the coroner shall consult with the physician who pronounced death, and, if not the same, with any other physician who is known to have treated the person within twelve months prior to his death. If the deceased person had a previously diagnosed contagious, terminal illness or condition which is considered to be the reason for death, written confirmation must be obtained from at least two physicians who attended him prior to his death, and at least one of these physicians may not have been employed by or under contract with the institution or agency which was responsible for custody of the deceased person.

The coroner may then determine that an autopsy is not required, and shall so certify in writing. Nevertheless, if the coroner decides that an autopsy is appropriate, he may order that one be arranged outside the State of South Carolina. Documentation of the death, the circumstances surrounding it, and all subsequent actions and decisions regarding the autopsy must be filed with the Jail and Prison Inspection Division of the Department of Corrections according to Section 24-9-35.

HISTORY: 1962 Code Section 17-90; 1955 (49) 189; 1961 (52) 278; 1980 Act No. 512, Section 1; 1993 Act No. 116, Section 1.



SECTION 17-7-15. Return of body after autopsy or medical examination.

Whenever any county, state or municipal law enforcement agency transports a human body to a medical facility for autopsy or other medical examination to determine the cause of death, the law enforcement agency which ordered such medical examination shall provide for the return transportation of the body to the next of kin of the deceased if they reside within the State. The provisions of this section shall also apply to coroners and solicitors.

HISTORY: 1979 Act No. 28.



SECTION 17-7-20. Requirement of preliminary examination before formal inquest; issuance of burial permit, conclusion of inquiry or formal inquest.

Whenever a body is found dead and an investigation or inquest is deemed advisable the coroner or the magistrate acting as coroner, as the case may be, shall go to the body and examine the witnesses most likely to be able to explain the cause of death, take their testimony in writing and decide for himself whether there ought to be a trial or whether blame probably attaches to any living person for the death, and if so and if he shall receive the written request, if any, required by Section 17-7-50, he shall proceed to summon a jury and hold a formal inquest as required by law. But if there be, in his judgment, no apparent or probable blame against living persons as to the death he shall issue a burial permit and all further inquiry or formal inquest shall be dispensed with. Provided, however, that the coroner of Charleston County is authorized and empowered to issue a death certificate.

HISTORY: 1962 Code Section 17-91; 1952 Code Section 17-91; 1942 Code Section 1097; 1932 Code Section 1097; Cr. P. '22 Section 184; Cr. C. '12 Section 1027; Cr. C. '02 Section 729; 1894 (21) 825; 1964 (53) 2367.



SECTION 17-7-25. Autopsy on unidentified body; preservation of DNA samples.

A coroner performing an autopsy on an unidentified body must obtain tissue and fluid samples suitable for DNA identification, typing, and testing. The samples must be transmitted to the State Law Enforcement Division.

HISTORY: 2008 Act No. 413, Section 3.D, eff October 21, 2008.



SECTION 17-7-30. Findings on preliminary examination and filing of evidence.

The evidence and the finding of the officer on such preliminary examination shall be filed in the clerk's office of the county, the finding to be that deceased came to death (a) from natural cause, (b) at his own hand, (c) from an act of God or (d) from mischance, without blame on the part of another person.

HISTORY: 1962 Code Section 17-92; 1952 Code Section 17-92; 1942 Code Section 1097; 1932 Code Section 1097; Cr. P. '22 Section 184; Cr. C. '12 Section 1027; Cr. C. '02 Section 729; 1884 (21) 825.



SECTION 17-7-40. Fees for preliminary examination.

For such preliminary examination such officer shall receive the same fees paid in the same way as a magistrate for any ordinary preliminary examination in a criminal case, except that in counties in which the coroner receives a salary no fees shall be allowed to any officer for services in such preliminary examination.

HISTORY: 1962 Code Section 17-93; 1952 Code Section 17-93; 1942 Code Section 1097; 1932 Code Section 1097; Cr. P. '22 Section 184; Cr. C. '12 Section 1027; Cr. C. '02 Section 729; 1884 (21) 825.



SECTION 17-7-70. Jurisdiction of coroners to take inquests.

Subject to the provisions of Sections 17-7-20 to 17-7-40 every coroner, within the county for which he has been elected or appointed, may take inquest of casual or violent deaths when the dead body is lying within his county. Provided, however, if a person is injured in one county but removed to another county for medical purposes, the coroner of the county where the injury occurred shall have jurisdiction.

HISTORY: 1962 Code Section 17-96; 1952 Code Section 17-96; 1942 Code Section 3561; 1932 Code Section 3561; Civ. C. '22 Section 2106; Civ. C. '12 Section 1285; Civ. C. '02 Section 887; G. S. 711; R. S. 758; 1839 (11) 72; 1874 (15) 529; 1911 (27) 160; 1969 (56) 93.



SECTION 17-7-80. Duties of coroner concerning motor vehicle, swimming, or boating accident deaths.

Every coroner or other official responsible for performing the duties of coroner shall examine the body within eight hours of death of any driver and any pedestrian, sixteen years old or older, who dies within four hours of a motor vehicle accident or any swimmer or boat occupant who dies within four hours of a boating accident, and take or cause to have taken by a qualified person such blood or other fluids of the victim as are necessary to a determination of the presence and percentages of alcohol or drugs. Such blood or other fluids shall be forwarded to the South Carolina Law Enforcement Division within five days after the accident in accordance with procedures established by the Law Enforcement Division.

HISTORY: 1962 Code Section 17-96.1; 1974 (58) 2846; 1975 (59) 171.



SECTION 17-7-90. Persons subject to jury duty are liable to serve on an inquest.

All persons subject to jury duty in the circuit courts shall be liable to serve as jurors on an inquest on a dead body found within their county.

HISTORY: 1962 Code Section 17-97; 1952 Code Section 17-97; 1942 Code Section 1069; 1932 Code Section 1069; Cr. P. '22 Section 156; Cr. C. '12 Section 1001; Cr. C. '02 Section 703; G. S. 2666; R. S. 582; 1839 (11) 72.



SECTION 17-7-100. Mode of summoning a jury.

When the coroner upon the required preliminary examination shall determine that a formal inquest shall be held he shall make out his warrant directed to all or any of the constables of his county or to the sheriff of his county, requiring them or any of them forthwith to summon a jury of fourteen men of the county within a radius of ten miles to appear before him at the time and place specified in the warrant.

HISTORY: 1962 Code Section 17-98; 1952 Code Section 17-98; 1942 Code Section 3572; 1932 Code Section 3573; 1931 (37) 229.



SECTION 17-7-110. Procedures to be followed by person directed to summon jury; compensation.

The sheriff, deputy sheriff or magistrates' constable who shall be designated and directed to summon a jury of inquest as provided in Section 17-7-100 shall forthwith summon such jury of inquest as directed by the coroner and shall not receive any additional compensation for such services. Any private citizen who shall be appointed and directed by the coroner to summon a jury of inquest shall forthwith summon such jury of inquest as directed and shall receive the sum of one dollar for such services and the voucher for such services must show that such private citizen was appointed according to the provisions of Section 17-7-100.

HISTORY: 1962 Code Section 17-100; 1952 Code Section 17-100; 1942 Code Section 3572; 1932 Code Section 3573; 1931 (37) 229.



SECTION 17-7-120. Form of warrant to summon jury.

The warrant to summon a jury shall be in this form:

"The State of South Carolina,

To the sheriff (or to any constable or constables, as the case may be), of __________ County, greeting:

These are to require you, immediately on receipt and sight hereof, to summon and warn, verbally or otherwise, fourteen men of said county to be and appear before me, the coroner of said county, at __________ within said county, between the hours of ___ and ___ o'clock on the ___ day of __________, then and there to inquire, upon the view of a body of a certain person there lying dead, how he came to his death. Fail not herein, as you will answer the contrary at your peril.

Given under my hand and seal, at __________, this ___ day of ___, A. D. __________, by me.

A. B. [L. S.]

Coroner for __________ County."

HISTORY: 1962 Code Section 17-101; 1952 Code Section 17-101; 1942 Code Section 1067; 1932 Code Section 1067; Cr. P. '22 Section 154; Cr. C. '12 Section 999; Cr. C. '02 Section 701; G. S. 2664; R. S. 580; 1839 (11) 72; 1875 (15) 8.



SECTION 17-7-130. Execution and return of warrant; officer or juror subject to penalty for failure to perform.

Any constable or sheriff to whom such warrant shall come shall forthwith execute the warrant and repair unto the place at the time therein mentioned and make return of the warrant, with his proceedings thereon, to the coroner that granted it. Every constable or sheriff failing to perform the duty by such warrant required of him or failing to return it as aforesaid shall forfeit and pay the sum of twenty dollars, if without reasonable excuse, to be recovered by action. Each and every person summoned and warned as aforesaid to be a juror and failing to appear and act as such juror shall also forfeit and pay the sum of twenty dollars, if without reasonable excuse, to be recovered by action.

HISTORY: 1962 Code Section 17-102; 1952 Code Section 17-102; 1942 Code Section 1068; 1932 Code Section 1068; Cr. P. '22 Section 155; Cr. C. '12 Section 1000; Cr. C. '02 Section 702; G. S. 2665; R. S. 581; 1839 (11) 72.



SECTION 17-7-140. Number of jurors and oath.

Of the jurors summoned and appearing the coroner shall swear six and administer to the foreman, appointed by him, an oath in the form following: "You shall inquire and true presentment make on behalf of the State of South Carolina in what manner A B, here lying dead, came to his death and you shall deliver a true verdict thereon, according to such evidence as shall be given and according to your knowledge. So help you, God." To the others he shall administer an oath in this form: "The oath which your foreman has taken on his part, you shall well and truly observe and keep on your part. So help you, God."

HISTORY: 1962 Code Section 17-103; 1952 Code Section 17-103; 1942 Code Section 1070; 1932 Code Sections 1070, 1074; Cr. P. '22 Sections 157, 161; Cr. C. '12 Section 1002; Cr. C. '02 Section 704; G. S. 2667; R. S. 583; 1839 (11) 73; 1914 (28) 517; 1917 (30) 161; 1933 (38) 23; 1936 (39) 1297.



SECTION 17-7-150. Coroner shall charge jury.

The jury so sworn shall be charged by the coroner to declare, upon oath, whether the deceased came to his death:

(1) By mischance and accident or by felony;

(2) If by felony, whether by his own or another's;

(3) If by mischance, whether by the act of God or of man;

(4) If by another's felony, who were principals and who accessories, who threatened him of life, or murder, and with what instrument he was struck or wounded; and

(5) If by mischance or accident, by the act of God or man, whether by hurt, fall, stroke, drowning or otherwise.

And he shall also charge them to inquire of the persons that were present at the finding of the body whether he was killed in the same place or elsewhere and, if elsewhere, by whom or how he was there brought and of all other circumstances.

HISTORY: 1962 Code Section 17-104; 1952 Code Section 17-104; 1942 Code Section 1071; 1932 Code Section 1071; Cr. P. '22 Section 158; Cr. C. '12 Section 1003; Cr. C. '02 Section 705; G. S. 2668; R. S. 584; 1839 (11) 73.



SECTION 17-7-160. Inquiry in case of suicide.

If the jury so charged find that the deceased came to his death by his own felony they shall further inquire into the manner, means and instrument and into all the circumstances of the death.

HISTORY: 1962 Code Section 17-105; 1952 Code Section 17-105; 1942 Code Section 1072; 1932 Code Section 1072; Cr. P. '22 Section 159; Cr. C. '12 Section 1004; Cr. C. '02 Section 706; G. S. 2669; R. S. 585; 1839 (11) 73.



SECTION 17-7-170. Coroner's power to issue warrants and to summon and examine witnesses.

The coroner may issue warrants, summon witnesses and examine before the jury any person present, whether summoned or not, concerning the death. He shall serve a notice of hearing on any person who has been served with an arrest warrant charging him with causing death of the subject of the inquest. The notice of hearing shall be served at least four days prior to the inquest.

HISTORY: 1962 Code Section 17-107; 1952 Code Section 17-107; 1942 Code Section 1075; 1932 Code Section 1075; Cr. P. '22 Section 162; Cr. C. '12 Section 1006; Cr. C. '02 Section 708; G. S. 2671; R. S. 587; 1839 (11) 73; 1981 Act No. 7, Section 1.



SECTION 17-7-175. Coroner's power to issue subpoena duces tecum.

In addition to the authority contained in Section 17-7-170, a coroner also may issue subpoenas duces tecum to compel individuals to produce copies of documents or other materials which are relevant to a death investigation. Any law enforcement officer with appropriate jurisdiction is empowered to serve these subpoenas and receive copies of documents and other materials for return to the coroner. In the alternative, the coroner may require the individual subpoenaed to appear at the inquest or proceeding in order to produce copies of the documents or materials subpoenaed. Reasonable costs incurred to comply with this section must be paid by the county. Any person violating a subpoena duces tecum issued pursuant to this section may be punished for contempt as provided by Section 17-7-190.

HISTORY: 1988 Act No. 610.



SECTION 17-7-180. Disregard of summons or refusal to testify.

Every person summoned or required to give evidence and disregarding such summons or refusing to testify, without such excuse as shall be lawful and sufficient, shall forfeit and pay the sum of twenty dollars and shall be committed to jail by the coroner until the next court of general sessions or until he testifies and is discharged by the coroner such forfeiture to be recovered by indictment, and in addition shall be liable to be indicted at the next court of general sessions for the county and upon conviction shall be fined and imprisoned, at the discretion of the court. And the coroner shall bind such witness so appearing, by recognizance, with good and sufficient surety, to appear at the next court of general sessions to stand his trial and a witness refusing to enter into such recognizance shall be forthwith committed to the jail of the county by commitment, under the hand and seal of the coroner, there to be kept until he enters into such recognizance as before required.

HISTORY: 1962 Code Section 17-108; 1952 Code Section 17-108; 1942 Code Section 1075; 1932 Code Section 1075; Cr. P. '22 Section 162; Cr. C. '12 Section 1006; Cr. C. '02 Section 708; G. S. 2671; R. S. 587; 1839 (11) 73.



SECTION 17-7-190. Coroner may punish for contempt.

Whenever any person shall wilfully disturb or impede the proceedings of a jury of inquest while inquiring into the cause of any death or shall offer any contempt to the person or authority of the coroner while so engaged the coroner may commit such person to the common jail of the county for a time not exceeding twenty-four hours.

Any person who shall have been at any time duly summoned to attend and serve upon a coroner's jury who shall neglect or refuse to so attend and serve without proper excuse shall be liable to be punished for contempt and the coroner may punish such contempt by fine not exceeding twenty dollars or imprisonment not more than twenty-four hours, or both, at his discretion.

HISTORY: 1962 Code Section 17-109; 1952 Code Section 17-109; 1942 Code Section 1095; 1932 Code Section 1095; Cr. P. '22 Section 182; Cr. C. '12 Section 1025; Cr. C. '02 Section 727; G. S. 711; R. S. 606; 1839 (11) 78; 1874 (15) 529.



SECTION 17-7-200. Coroner's power to adjourn the jury and bind jurors.

A coroner may, if he deems it necessary, adjourn the jury, either from day to day or to any other day and place, to receive evidence, binding the jurors severally by one recognizance, in such amount as he shall think fit, for their appearance. Such recognizance may be estreated as to any conusor for default by the court of general sessions.

HISTORY: 1962 Code Section 17-110; 1952 Code Section 17-110; 1942 Code Section 1076; 1932 Code Section 1076; Cr. P. '22 Section 163; Cr. C. '12 Section 1007; Cr. C. '02 Section 709; G. S. 2672; R. S. 588; 1839 (11) 74.



SECTION 17-7-210. Supplying places of absent jurors.

If all or any part of the jurors shall fail to reappear at the day and place to which they were adjourned the coroner shall issue his warrant to supply the places of the absent jury or of so many of the jurors absent as may be necessary. And the jurors last summoned shall be sworn and charged as those first summoned were and shall have the same power and be liable to the same penalties.

HISTORY: 1962 Code Section 17-111; 1952 Code Section 17-111; 1942 Code Section 1077; 1932 Code Section 1077; Cr. P. '22 Section 164; Cr. C. '12 Section 1008; Cr. C. '02 Section 710; G. S. 2673; R. S. 589; 1839 (11) 74.



SECTION 17-7-220. Oath of witnesses.

The witnesses examined upon the inquest shall be sworn as follows, by the coroner, who may administer the oath, that is to say: "The evidence you shall give to this inquest concerning the death of A B, here lying dead, shall be the truth, the whole truth, and nothing but the truth. So help you God."

HISTORY: 1962 Code Section 17-112; 1952 Code Section 17-112; 1942 Code Section 1078; 1932 Code Section 1078; Cr. P. '22 Section 165; Cr. C. '12 Section 1009; Cr. C. '02 Section 711; G. S. 2674; R. S. 590.



SECTION 17-7-230. Coroner shall take testimony in writing and bind over or commit witnesses.

The testimony of all witnesses examined upon an inquest shall be taken down in writing by the coroner and signed by the witnesses. If the testimony given tends to incriminate any person as concerned in the death of the deceased the coroner shall bind over the witness who gave it, in recognizance, with sufficient surety, to appear at the next court of general sessions to be holden for the county to give evidence concerning the death and such witness, for refusing to enter into such recognizance, shall be committed by the coroner to the jail of the county, by warrant under his hand and seal, there to be kept until the session of the court or until he shall enter into recognizance as required.

HISTORY: 1962 Code Section 17-115; 1952 Code Section 17-115; 1942 Code Section 1079; 1932 Code Section 1079; Cr. P. '22 Section 166; Cr. C. '12 Section 1010; Cr. C. '02 Section 712; G. S. 2675; R. S. 591; 1839 (11) 74.



SECTION 17-7-240. Duty to render verdict; form.

The jury having viewed the body, heard the evidence and made inquiry into the cause and manner of the death shall render their verdict thereon, in writing, to the coroner under their hands and seals in the manner following, which shall pass by indenture interchangeably between the coroner and jury, that is to say:

"South Carolina,

County of __________

An inquisition indented, taken at __________, in __________ County, the ___ day of __________, A. D. ___, before A B, coroner (or C D, magistrate, acting as coroner) for said county, upon view of the body of E F, of __________, then and there being dead, by the oaths of (inserting the names of the jurors), being a lawful jury of inquest, who, being charged and sworn to inquire for the State of South Carolina where and by what means the said E F came to his death, upon their oath do say, etc. (inserting how, where, at what time and by what instrument the deceased was killed)."

HISTORY: 1962 Code Section 17-119; 1952 Code Section 17-119; 1942 Code Section 1080; 1932 Code Section 1080; Cr. P. '22 Section 167; Cr. C. '12 Section 1011; Cr. C. '02 Section 713; G. S. 2676; R. S. 592; 1839 (11) 74.



SECTION 17-7-250. Form of conclusion of inquisition where deceased was wilfully killed.

If it shall appear that the deceased was wilfully killed by another the inquisition must be concluded in this form: "And so the jurors aforesaid, upon their oaths aforesaid, do say that the aforesaid J K, in manner and form aforesaid, E F then and there feloniously did kill, against the peace and dignity of the same State aforesaid."

HISTORY: 1962 Code Section 17-120; 1952 Code Section 17-120; 1942 Code Section 1080; 1932 Code Section 1080; Cr. P. '22 Section 167; Cr. C. '12 Section 1011; Cr. C. '02 Section 713; G. S. 2676; R. S. 592; 1839 (11) 74.



SECTION 17-7-260. Form of conclusion of inquisition where death was not wilful but by the hands of another.

If the proof shall be that the death was occasioned by the hands of another the conclusion shall be: "That J K, the said E F, by misfortune and contrary to his will, in manner and form aforesaid, did kill and slay."

HISTORY: 1962 Code Section 17-121; 1952 Code Section 17-121; 1942 Code Section 1084; 1932 Code Section 1084; Cr. P. '22 Section 171; Cr. C. '12 Section 1015; Cr. C. '02 Section 717; G. S. 2680; R. S. 596; 1839 (11) 75.



SECTION 17-7-270. Form of conclusion of inquisition in case of death by self-murder.

If it appears that the deceased died by self-murder the inquisition shall conclude: "That the said E F, in manner and form aforesaid, then and there voluntarily and feloniously himself did kill, against the peace and dignity of the same State aforesaid."

HISTORY: 1962 Code Section 17-122; 1952 Code Section 17-122; 1942 Code Section 1082; 1932 Code Section 1082; Cr. P. '22 Section 169; Cr. C. '12 Section 1013; Cr. C. '02 Section 715; G. S. 2678; R. S. 594; 1839 (11) 75.



SECTION 17-7-280. Form of conclusion of inquisition in case of death by means unknown.

If it shall appear that the deceased came to his death by means unknown to the jury the inquisition shall conclude thus: "That the said E F was killed and murdered by some person or persons (or by some means) to the jurors unknown, against the peace and dignity of the same State aforesaid."

HISTORY: 1962 Code Section 17-123; 1952 Code Section 17-123; 1942 Code Section 1081; 1932 Code Section 1081; Cr. P. '22 Section 168; Cr. C. '12 Section 1012; Cr. C. '02 Section 714; G. S. 2677; R. S. 593; 1839 (11) 75.



SECTION 17-7-290. Form of conclusion of inquisition in case of death by mischance.

If it appears that the deceased came to his death by mischance the finding shall conclude: "That E F, in manner and form aforesaid, came to his death by misfortune or accident."

HISTORY: 1962 Code Section 17-124; 1952 Code Section 17-124; 1942 Code Section 1083; 1932 Code Section 1083; Cr. P. '22 Section 170; Cr. C. '12 Section 1014; Cr. C. '02 Section 716; G.S. 2679; R.S. 595; 1839 (11) 75.



SECTION 17-7-300. Form of attestation clause; signature to inquisition.

After the conclusion as prescribed in Sections 17-7-250 to 17-7-290, according to the facts, the inquisition shall end in this form:.

"In witness whereof, I __________, coroner aforesaid, and the jurors aforesaid, to this inquisition have interchangeably put our hands and seal, the day and year above mentioned.

A B (L. S.),

Coroner __________ County.

C D, etc. (L. S.),

Foreman of Jury of Inquest.

E F, etc. (L. S.),

Jurors."

HISTORY: 1962 Code Section 17-125; 1952 Code Section 17-125; 1942 Code Section 1085; 1932 Code Section 1085; Cr. P. '22 Section 172; Cr. C. '12 Section 1016; Cr. C. '02 Section 718; G. S. 2681; R. S. 597; 1839 (11) 75.



SECTION 17-7-310. Return of inquisition and evidence to clerk.

The original inquisition and evidence, as taken by him, shall be returned by the coroner within ten days next after the finding thereof to the clerk of the court of general sessions for the county in which it was found.

HISTORY: 1962 Code Section 17-126; 1952 Code Section 17-126; 1942 Code Section 3564; 1932 Code Section 3564; Civ. C. '22 Section 2109; Civ. C. '12 Section 1288; Civ. C. '02 Section 890; G. S. 719; R. S. 761; 1839 (11) 75.



SECTION 17-7-320. Endorsement on return of inquisition and evidence.

The coroner, before he returns such inquisition and evidence, shall endorse them in this form:

SOUTH CAROLINA, )

________________ County, )

The State vs. The Dead Body of A. B.

Inquisition taken this ______ day of __________, A. D. __________, by

__________, coroner for said county, entered and recorded in Coroner's Book

of Inquisitions, page ____, this ____ day of __________, A. D. __________.

HISTORY: 1962 Code Section 17-127; 1952 Code Section 17-127; 1942 Code Section 3565; 1932 Code Section 3565; Civ. C. '22 Section 2110; Civ. C. '12 Section 1289; Civ. C. '02 Section 891; R. S. 762; G. S. 720; 1839 (11) 75.



SECTION 17-7-330. Coroner's Book of Inquisitions.

Every coroner shall keep a book to be called "The Coroner's Book of Inquisitions" into which he shall copy all inquests found within his county, together with evidence taken before the jury and all proceedings had before or after their findings. Such book shall be public property and shall be turned over to his successor in office.

HISTORY: 1962 Code Section 17-128; 1952 Code Section 17-128; 1942 Code Sections 3560, 3563; 1932 Code Sections 3560, 3563; Civ. C. '22 Sections 2105, 2108; Civ. C. '12 Sections 1284, 1287; Civ. C. '02 Sections 886, 889; G. S. 709, 718; R. S. 757, 760; 1839 (11) 78.



SECTION 17-7-340. Compensation and mileage allowed coroner's jurors.

For his services as such, each coroner's juror sworn shall, except as otherwise herein provided, be allowed mileage, as all jurors in the circuit courts, and a per diem of fifty cents to be paid on certificate of the coroner or magistrate holding the inquest as jurors in the circuit courts are paid.

HISTORY: 1962 Code Section 17-129; 1952 Code Section 17-129; 1942 Code Section 1070; 1932 Code Sections 1070, 1074; Cr. P. '22 Sections 157, 161; Cr. C. '12 Section 1002; Cr. C. '02 Section 704; G. S. 2667; R. S. 583; 1839 (11) 73; 1914 (28) 517; 1917 (30) 161; 1933 (38) 23; 1936 (39) 1297.



SECTION 17-7-510. Penalty for burying body without notice or inquiry.

It is unlawful for a person to bury or cause to be buried the dead body of a person supposed to have come to a violent death before notice to the coroner to examine the body and before inquiry is made into the manner and circumstances of the death.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years. The coroner shall bind him in recognizance, with sufficient surety, to appear and stand his trial.

HISTORY: 1962 Code Section 17-141; 1952 Code Section 17-141; 1942 Code Sections 1091, 1094; 1932 Code Sections 1091, 1094; Cr. P. '22 Sections 178, 181; Cr. C. '12 Sections 1021, 1024; Cr. C. '02 Sections 723, 726; G. S. 2686, 2689; R. S. 602, 605; 1839 (11) 77, 78; 1993 Act No. 184, Section 192.



SECTION 17-7-520. Order to take up buried body on suspicion of violent death; examination.

If the coroner shall know or be informed of the interment of a body of a person supposed to have come to a violent death he shall proceed to empanel a jury, as is directed in Article 1 of this chapter, and order such body to be taken up and shall conduct his examination into the cause and manner of the death as though such body had not been buried.

HISTORY: 1962 Code Section 17-142; 1952 Code Section 17-142; 1942 Code Section 1092; 1932 Code Section 1092; Cr. P. '22 Section 179; Cr. C. '12 Section 1022; Cr. C. '02 Section 724; G. S. 2687; R. S. 603; 1839 (11) 77.



SECTION 17-7-530. Record of body long dead and buried or improperly kept.

If the body has been so long dead and buried or so injured by improper keeping as that the causes of the death cannot be ascertained upon the examination the coroner shall make a record of the fact, stating its condition, by whom and how long it had been kept or buried, the circumstances of the burial, and the identity, if discovered. Such record shall be entered in his book and returned, as any other inquisition, to the clerk of the court of general sessions for the county.

HISTORY: 1962 Code Section 17-143; 1952 Code Section 17-143; 1942 Code Section 1093; 1932 Code Section 1093; Cr. P. '22 Section 180; Cr. C. '12 Section 1023; Cr. C. '02 Section 725; G. S. 2688; R. S. 604; 1839 (11) 77.



SECTION 17-7-610. Warrant in case of wilful killing.

If the finding of the inquest be wilful killing by the hands or means of another the coroner shall forthwith issue his warrant directed to the sheriff or to one or more constables for the county for all the persons implicated by such finding.

HISTORY: 1962 Code Section 17-151; 1952 Code Section 17-151; 1942 Code Section 1086; 1932 Code Section 1086; Cr. P. '22 Section 173; Cr. C. '12 Section 1017; Cr. C. '02 Section 719; G. S. 2682; R. S. 598; 1839 (11) 75.



SECTION 17-7-620. Form of warrant in case of wilful killing.

Such warrant shall be in this form:

"The State of South Carolina,

By A B, coroner (or C D, magistrate, acting as coroner) for __________ County:

To __________, sheriff of __________ County:

"Whereas, by inquisition by me held on (time and place inserted) it was found that (here insert the finding of the jury): These are, therefore, to command you forthwith to apprehend (here insert the name or names of the accused) and bring him (or them) before me to be dealt with according to law.

Given under my hand and seal, this ___ day of __________, A. D. __________

A B, coroner, (L. S.),

(or C D, magistrate, acting as coroner)."

HISTORY: 1962 Code Section 17-152; 1952 Code Section 17-152; 1942 Code Section 1086; 1932 Code Section 1086; Cr. P. '22 Section 173; Cr. C. '12 Section 1017; Cr. C. '02 Section 719; G. S. 2682; R. S. 598; 1839 (11) 75.



SECTION 17-7-630. Commitment of person named in warrant in case of wilful killing.

Upon the return of such warrant and the arrest of the person or persons named therein the coroner shall proceed to commit him or them by warrant, in the following form:

"To the sheriff or jailer of __________ County:

You are hereby commanded and required to receive and keep in close confinement in the jail of your county (here insert the name or names of the person or persons) charged before me by the finding of a jury of inquest held on the ___ day of __________, at __________, with (here insert the finding) until he (or they) shall be delivered by due course of law. Herein fail not.

Given under my hand and seal, this ___ day of __________, A. D. __________

A B, coroner, (L. S.),

(or C D, magistrate, acting as coroner)."

HISTORY: 1962 Code Section 17-153; 1952 Code Section 17-153; 1942 Code Section 1087; 1932 Code Section 1087; Cr. P. '22 Section 174; Cr. C. '12 Section 1018; Cr. C. '02 Section 720; G. S. 2683; R. S. 599; 1839 (11) 75.



SECTION 17-7-640. Sheriff and jailers are required to keep persons committed.

All sheriffs and jailers are required to receive and keep securely all persons so committed by the coroner.

HISTORY: 1962 Code Section 17-154; 1952 Code Section 17-154; 1942 Code Section 1088; 1932 Code Section 1088; Cr. P. '22 Section 175; Cr. C. '12 Section 1019; Cr. C. '02 Section 721; G. S. 2684; R. S. 600; 1839 (11) 75.



SECTION 17-7-650. Binding over person who killed another by mischance and witnesses.

If the finding of the inquest be that the deceased came to his death by mischance by the hands of another the coroner shall bind in recognizance, with sufficient surety, the party against whom the verdict has been rendered to appear at the next court of general sessions for the county, that the matter may be then and there inquired into. And the coroner shall also bind over by recognizance, with good surety, all such material witnesses as were examined before the jury of inquest.

HISTORY: 1962 Code Section 17-155; 1952 Code Section 17-155; 1942 Code Section 1090; 1932 Code Section 1090;



SECTION 17-7-660. Report by county coroner to Governor in certain homicide cases.

Each county coroner, whenever a homicide has been committed in his county and the party committing such homicide has not been arrested or, having been arrested, has escaped custody before bill found, shall forward a report to the Governor within three days after the holding of an inquest by him or, in cases of escape, within three days after notice of such escape. The report shall embrace the name of the person killed and the name of the person, if known, charged with committing such homicide, together with a copy of the evidence taken before the jury of inquest and the verdict rendered thereupon. In case of escape the sheriff, or other officer having custody of the party, shall notify the coroner of the escape promptly.

HISTORY: 1962 Code Section 17-156; 1952 Code Section 17-156; 1942 Code Section 1089; 1932 Code Section 1089; Cr. P. '22 Section 176; Cr. C. '12 Section 563; Cr. C. '02 Section 406; G. S. 721; R. S. 321; 1873 (15) 439, 440.



SECTION 17-7-670. Report by coroners and magistrates to Public Service Commission in case of railroad accident.

All coroners and magistrates shall file with the Public Service Commission, upon written request for it and the tender of a fee of nine cents per hundred words, an exact copy of all evidence and proceedings of inquests held over bodies when death is caused by any accidents whatever by railroads. This report shall be filed with the Public Service Commission not later than five days after the inquest is finished.

HISTORY: 1962 Code Section 17-157; 1952 Code Section 17-157; 1942 Code Section 3561; 1932 Code Section 3561; Civ. C. '22 Section 2106; Civ. C. '12 Section 1285; Civ. C. '02 Section 887; G. S. 711; R. S. 758; 1839 (11) 72; 1874 (15) 529; 1911 (27) 160.






CHAPTER 9 - EXTRADITION

SECTION 17-9-10. Warrant for fugitive charged with crime in another state; temporary confinement; right to bail.

Any officer in the State authorized by law to issue warrants for the arrest of any person charged with crime shall, on satisfactory information laid before him under the oath of any credible person that any fugitive in the State has committed, out of the State and within any other state, any offense which by the law of the state in which the offense was committed is punishable either capitally or by imprisonment for one year or upwards in any state prison, issue a warrant for such fugitive and commit him to any jail within the State for the space of twenty days, unless sooner demanded by the public authorities of the state wherein the offense may have been committed, agreeable to the act of Congress in that case made and provided. If no demand be made within such time the fugitive shall be liberated, unless sufficient cause be shown to the contrary. Nothing herein contained shall be construed to deprive any person so arrested of the right to release on bail as in cases of similar character of offenses against the laws of this State.

HISTORY: 1962 Code Section 17-201; 1952 Code Section 17-201; 1942 Code Section 913; 1932 Code Section 913; Cr. P. '22 Section 7; Cr. C. '12 Section 7; Cr. C. '02 Section 5; G. S. 2620; R. S. 4; 1882 (17) 784.



SECTION 17-9-15. Extradition of person charged in requesting state with committing act in South Carolina or third state which intentionally resulted in committing an offense in requesting state.

Upon the demand of the executive authority of another state, known as the requesting state, the Governor of this State may surrender a person in this State who is charged in the requesting state with committing an act in this State or a third state which intentionally resulted in committing an offense in the requesting state. The person must be charged in the requesting state in the manner set forth in Section 17-9-10; provided, however, the person need not have been in the requesting state at the time of the commission of the crime in that state and need not have fled from that state. However, the provisions of this chapter not otherwise inconsistent with this section apply to the case.

HISTORY: 2000 Act No. 394, Section 5.



SECTION 17-9-20. Record of proceedings; transmission of copy to Governor.

Every officer committing any person under Section 17-9-10 shall keep a record of the whole proceedings before him and immediately transmit a copy thereof to the Governor of this State for such action as he may deem fit therein under the law.

HISTORY: 1962 Code Section 17-202; 1952 Code Section 17-202; 1942 Code Section 913; 1932 Code Section 913; Cr. P. '22 Section 7; Cr. C. '12 Section 7; Cr. C. '02 Section 5; G. S. 2620; R. S. 4; 1882 (17) 784.



SECTION 17-9-30. Governor shall inform governor of foreign state.

The Governor of this State shall immediately inform the governor of the state in which the crime is alleged to have been committed of the proceedings had in such case.

HISTORY: 1962 Code Section 17-203; 1952 Code Section 17-203; 1942 Code Section 913; 1932 Code Section 913; Cr. P. '22 Section 7; Cr. C. '12 Section 7; Cr. C. '02 Section 5; G. S. 2620; R. S. 4; 1882 (17) 784.



SECTION 17-9-40. Sheriff and jailer shall surrender fugitive under order of Governor.

Every sheriff or jailer, in whose custody any person committed under this chapter shall be, shall, upon the order of the Governor of this State, surrender such person to the person named in such order for that purpose.

HISTORY: 1962 Code Section 17-204; 1952 Code Section 17-204; 1942 Code Section 913; 1932 Code Section 913; Cr. P. '22 Section 7; Cr. C. '12 Section 7; Cr. C. '02 Section 5; G. S. 2620; R. S. 4; 1882 (17) 784.



SECTION 17-9-50. Taking testimony in hearings on extradition; report and recommendations to Governor.

The Governor of this State may, when a hearing is demanded upon any extradition for a fugitive in this State for an offense committed within any other state, appoint the Attorney General to take or cause to be taken by any person in his office the testimony offered at such hearing and report the testimony to the Governor with his recommendations thereon. Such recommendations shall not be binding upon the Governor. It shall not be necessary for the party so designated to hold such hearing to be commissioned or give bond, but the only requirement necessary is that he shall take an oath that he will fairly and impartially conduct the hearing and report the testimony and his recommendations, and when the Attorney General acts personally in such capacity no oath shall be required.

HISTORY: 1962 Code Section 17-205; 1952 Code Section 17-205; 1942 Code Section 914-1; 1939 (41) 112, 423.



SECTION 17-9-60. Compensation and expenses of agents appointed to bring fugitives to this State.

In all cases of requisition for the delivery of fugitives from justice the agents appointed by the Governor to bring such fugitives into this State shall receive as compensation for their services a per diem for the days actually employed and shall be reimbursed their expenses actually and necessarily incurred in the performance of their duties.

HISTORY: 1962 Code Section 17-206; 1952 Code Section 17-206; 1942 Code Section 914; 1932 Code Section 914; Cr. P. '22 Section 8; Cr. C. '12 Section 8; Cr. C. '02 Section 6; R. S. 5; 1887 (19) 850.



SECTION 17-9-70. Governor shall approve accounts; payment.

Upon presentation to the Governor of the accounts of such agents, itemized and duly verified by their affidavits thereto annexed, the Governor, if he approve such accounts as correct, shall endorse his approval thereon and, upon presentation of the accounts so endorsed to the Comptroller General, he shall draw his warrants on the State Treasurer for the amount thereof, payable out of the regular contingent fund of the Governor.

HISTORY: 1962 Code Section 17-207; 1952 Code Section 17-207; 1942 Code Section 914; 1932 Code Section 914; Cr. P. '22 Section 8; Cr. C. '12 Section 8; Cr. C. '02 Section 6; R. S. 5; 1887 (19) 850.






CHAPTER 11 - INTERSTATE AGREEMENT ON DETAINERS

SECTION 17-11-10. Agreement on detainers enacted into law; terms.

The Agreement on Detainers is hereby enacted into law and entered into by this State with all other jurisdictions legally joining therein in the form substantially as follows:

The contracting states solemnly agree that:

Article I

The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

Article II

As used in this agreement:

(a) "State" shall mean a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state" shall mean a state in which a prisoner is incarcerated at the time that he initiates a request for final disposition pursuant to Article III hereof or at the time that a request for custody or availability is initiated pursuant to Article IV hereof.

(c) "Receiving state" shall mean the state in which trial is to be had on an indictment, information or complaint pursuant to Article III or Article IV hereof.

Article III

(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, he shall be brought to trial within one hundred eighty days after he shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment, information or complaint; provided, that for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner.

(b) The written notice and request for final disposition referred to in paragraph (a) hereof shall be given or sent by the prisoner to the warden, commissioner of corrections or other official having custody of him, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

(c) The warden, commissioner of corrections or other official having custody of the prisoner shall promptly inform him of the source and contents of any detainer lodged against him and shall also inform him of his right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

(d) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The warden, commissioner of corrections or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request, and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

(e) Any request for final disposition made by a prisoner pursuant to paragraph (a) hereof shall also be deemed to be a waiver of extradition with respect to any charge or proceedings contemplated thereby or included therein by reason of paragraph (d) hereof, and a waiver of extradition to the receiving state to serve any sentence there imposed upon him, after completion of his term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of his body in any court where his presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

(f) Escape from custody by the prisoner subsequent to his execution of the request for final disposition referred to in paragraph (a) hereof shall void the request.

Article IV

(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom he has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with Article V (a) hereof upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated; provided, that the court having jurisdiction of such indictment, information or complaint shall have duly approved, recorded and transmitted the request. Provided, further, that there shall be a period of thirty days after receipt by the appropriate authorities before the request be honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon his own motion or upon motion of the prisoner.

(b) Upon receipt of the officer's written request as provided in paragraph (a) hereof, the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. The authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who have lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

(c) In respect of any proceedings made possible by this Article, trial shall be commenced within one hundred twenty days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or his counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

(d) Nothing contained in this Article shall be construed to deprive any prisoner of any right which he may have to contest the legality of his delivery as provided in paragraph (a) hereof, but such delivery may not be opposed or denied on the ground that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

(e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment pursuant to Article V (e) hereof, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

Article V

(a) In response to a request made under Article III or Article IV hereof, the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice provided for in Article III of this agreement. In the case of a Federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in Federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

(b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

(1) Proper identification and evidence of his authority to act for the state into whose temporary custody the prisoner is to be given.

(2) A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

(c) If the appropriate authority shall refuse or fail to accept temporary custody of such person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in Article III or Article IV hereof, the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any force or effect.

(d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or detainers or for prosecution on any other charge or charges arising out of the same transaction. Except for his attendance at court and while being transported to or from any place at which his presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

(e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

(f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence may allow.

(g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

(h) From the time that a party state receives custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. The provisions of this paragraph shall govern unless the states concerned shall have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

Article VI

(a) In determining the duration and expiration dates of the time periods provided in Articles III and IV of this agreement, the running of such time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

(b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

Article VII

Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

Article VIII

This agreement shall enter into full force and effect as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

Article IX

This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

HISTORY: 1962 Code Section 17-221; 1965 (54) 592.



SECTION 17-11-20. "Appropriate court" defined.

The phrase "appropriate court" as used in the Agreement on Detainers shall, with reference to the courts of this State, mean a court of record with criminal jurisdiction.

HISTORY: 1962 Code Section 17-222; 1965 (54) 592.



SECTION 17-11-30. State courts, departments, agencies, officers, and employees shall enforce and cooperate in enforcement of agreement.

All courts, departments, agencies, officers and employees of this State and its political subdivisions are hereby directed to enforce the Agreement on Detainers and to cooperate with one another and with other party states in enforcing the agreement and effectuating its purpose.

HISTORY: 1962 Code Section 17-223; 1965 (54) 592.



SECTION 17-11-40. Escape of prisoner in temporary custody.

Any prisoner released to temporary custody under the provisions of the Agreement on Detainers from a place of imprisonment in South Carolina who shall escape or attempt to escape from such temporary custody, whether within or without the borders of this State, shall be dealt with in the same manner as if the escape or attempt to escape were from the original place of imprisonment.

HISTORY: 1962 Code Section 17-224; 1965 (54) 592.



SECTION 17-11-50. Application of Habitual Offenders Law not required.

Nothing in this chapter or in the Agreement on Detainers shall be construed to require the application of the Habitual Offenders Law to any person on account of any conviction had in a proceeding brought to final disposition by reason of the use of such agreement.

HISTORY: 1962 Code Section 17-225; 1965 (54) 592.



SECTION 17-11-60. Official in charge of penal or correctional institution shall give over inmate when required under agreement.

It shall be lawful and mandatory upon the warden or other official in charge of a penal or correctional institution in this State to give over the person of any inmate thereof whenever so required by the operation of the Agreement on Detainers.

HISTORY: 1962 Code Section 17-226; 1965 (54) 592.



SECTION 17-11-70. Central Administrator and Information Agent.

The Governor is empowered to designate the officer who will serve as Central Administrator and Information Agent for the Agreement on Detainers.

HISTORY: 1962 Code Section 17-227; 1965 (54) 592.



SECTION 17-11-80. Copies of chapter shall be transmitted to Governors and certain other officials.

Copies of this chapter shall, upon its approval, be transmitted to the Governor of each state, the Attorney General and the Administrator of General Services of the United States, and the Councils of State Governments.

HISTORY: 1962 Code Section 17-228; 1965 (54) 592.






CHAPTER 13 - ARREST, PROCESS, SEARCHES AND SEIZURES

SECTION 17-13-10. Circumstances when any person may arrest a felon or thief.

Upon (a) view of a felony committed, (b) certain information that a felony has been committed or (c) view of a larceny committed, any person may arrest the felon or thief and take him to a judge or magistrate, to be dealt with according to law.

HISTORY: 1962 Code Section 17-251; 1952 Code Section 17-251; 1942 Code Section 907; 1932 Code Section 907; Cr. P. '22 Section 1; Cr. C. '12 Section 1; Cr. C. '02 Section 1; G. S. 2616; R. S. 1; 1866 (13) 406; 1898 (22) 809.



SECTION 17-13-20. Additional circumstances when citizens may arrest; means to be used.

A citizen may arrest a person in the nighttime by efficient means as the darkness and the probability of escape render necessary, even if the life of the person should be taken, when the person:

(a) has committed a felony;

(b) has entered a dwelling house without express or implied permission;

(c) has broken or is breaking into an outhouse with a view to plunder;

(d) has in his possession stolen property; or

(e) being under circumstances which raise just suspicion of his design to steal or to commit some felony, flees when he is hailed.

HISTORY: 1962 Code Section 17-252; 1952 Code Section 17-252; 1942 Code Section 908; 1932 Code Section 908; Cr. P. '22 Section 2; Cr. C. '12 Section 2; Cr. C. '02 Section 2; G. S. 2617; R. S. 2; 1866 (13) 406; 1995 Act No. 53, Section 1.



SECTION 17-13-30. Officers may arrest without warrant for offenses committed in view.

The sheriffs and deputy sheriffs of this State may arrest without warrant any and all persons who, within their view, violate any of the criminal laws of this State if such arrest be made at the time of such violation of law or immediately thereafter.

HISTORY: 1962 Code Section 17-253; 1952 Code Section 17-253; 1942 Code Section 909; 1932 Code Section 909; Cr. P. '22 Section 3; Cr. C. '12 Section 3; Cr. C. '02 Section 3; 1898 (22) 808.



SECTION 17-13-40. Law enforcement officer jurisdiction when in pursuit of offender; authority, rights, privileges and immunities extended.

(A) When the police authorities of a town or city are in pursuit of an offender for a violation of a municipal ordinance or statute of this State committed within the corporate limits, the authorities may arrest the offender, with or without a warrant, at a place within the corporate limits, at a place within the county in which the town or city is located, or at a place within a radius of three miles of the corporate limits.

(B) When the police authorities of a county are in pursuit of an offender for a violation of a county ordinance or statute of this State committed within the county, the authorities may arrest the offender, with or without a warrant, at a place within the county, or at a place within an adjacent county.

(C) When a law enforcement officer's jurisdiction is expanded pursuant to this section, the authority, rights, privileges, and immunities, including coverage under the workers' compensation laws, and tort liability coverage obtained pursuant to the provisions of Chapter 78, Title 15, that are applicable to an officer within the jurisdiction in which he is employed are extended to and include the expanded areas of jurisdiction granted pursuant to this section.

HISTORY: 1962 Code Section 17-254; 1952 Code Section 17-254; 1942 Code Section 910; 1932 Code Section 910; Cr. P. '22 Section 4; Cr. C. '12 Section 4; 1908 (25) 1089; 1970 (56) 2560; 1998 Act No. 265, Section 1; 1999 Act No. 9, Section 1.



SECTION 17-13-45. Response to distress calls or requests for assistance in adjacent jurisdictions; extension of rights, privileges and immunities.

When a law enforcement officer responds to a distress call or a request for assistance in an adjacent jurisdiction, the authority, rights, privileges, and immunities, including coverage under the workers' compensation laws, and tort liability coverage obtained pursuant to the provisions of Chapter 78, Title 15, that are applicable to an officer within the jurisdiction in which he is employed are extended to and include the adjacent jurisdiction.

HISTORY: 1997 Act No. 105, Section 1.



SECTION 17-13-47. Arrest in State by officer from Georgia or North Carolina; procedure for determining lawfulness of arrest; extradition.

(A) A law enforcement officer from Georgia or North Carolina who enters this State in fresh pursuit of a person has the same authority to arrest and hold in custody the person within this State as a law enforcement officer of this State has to arrest and hold in custody a person for committing a criminal offense in this State.

(B)(1) When an arrest is made in this State by a law enforcement officer of another state pursuant to subsection (A), the law enforcement officer must, without unnecessary delay, take the person arrested before a judicial official of this State.

(2) The judicial official must conduct a hearing for the limited purpose of determining whether the arrest meets the requirements of this section unless the person arrested executes a written waiver of his right to a hearing under this section. If the judicial official determines that the arrest was unlawful, he must discharge the person arrested. If the judicial official determines that the arrest was lawful, he must commit the person arrested to imprisonment for twenty days as provided in Section 17-9-10. Once the person is imprisoned pursuant to this section, the provisions of Title 17, Chapter 9 govern the extradition and return of the person to the state in which the criminal offense was committed.

(C) For the purpose of this section:

(1) "Law enforcement officer" means an appointed officer or employee who is hired by and regularly on the payroll of a state or any political subdivision, who is granted the statutory authority to enforce all or some of the criminal, traffic, or penal laws of their respective state, and who is granted or possesses with respect to those laws, the power to effect arrests for offenses committed or alleged to have been committed.

(2) "Fresh pursuit" means a pursuit by a law enforcement officer of a person who is in the immediate and continuous flight from the commission of a criminal offense.

(D) The authority granted by this section is limited to criminal offenses of the pursuing state that also are criminal offenses under the laws of this State and that are punishable by death or imprisonment in excess of one year under the laws of the pursuing state.

(E) This section applies only to a law enforcement officer from Georgia or North Carolina if the officer's employing or appointing state has enacted a provision similar to this section relating to the arrest and custody of a person pursued into a neighboring state.

HISTORY: 2006 Act No. 230, Section 1, eff February 17, 2006.



SECTION 17-13-50. Right to be informed of ground of arrest; consequences of refusal to answer or false answer.

(A) A person arrested by virtue of process or taken into custody by an officer in this State has a right to know from the officer who arrests or claims to detain him the true ground on which the arrest is made. It is unlawful for an officer to:

(1) refuse to answer a question relative to the reason for the arrest;

(2) answer the question untruly;

(3) assign to the person arrested an untrue reason for the arrest; or

(4) neglect on request to exhibit to the person arrested or any other person acting in his behalf the precept by virtue of which the arrest is made.

(B) An officer who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 17-255; 1952 Code Section 17-255; 1942 Code Section 993; 1932 Code Section 993; Cr. P. '22 Section 80; Cr. C. '12 Section 74; Cr. C. '02 Section 47; G. S. 2447; R. S. 46; 1993 Act No. 184, Section 53.



SECTION 17-13-60. Circumstances when persons are not to be arrested but may be served process.

No person shall be arrested while actually engaged in or attending military or militia duty or going to or returning from such duty, nor while attending, going to or returning from any court, as party or witness or by order of the court, except for treason, felony or breach of the peace. But in any such case process may be served without actual arrest of body or goods.

HISTORY: 1962 Code Section 17-256; 1952 Code Section 17-256; 1942 Code Section 3522; 1932 Code Section 3522; Civ. C. '22 Section 2065; Civ. C. '12 Section 1172; Civ. C. '02 Section 847; G. S. 662; R. S. 727; 1839 (11) 41.



SECTION 17-13-70. Warrant authorizing breaking open gambling rooms.

The mayor, any of the aldermen or the sheriff of the city of Charleston or the mayor, intendant or any alderman, warden or recorder of any incorporated city or town of this State or any judge residing in any such city or town, on information by oath of any credible witness that any of the criminal laws against gambling is being violated, may grant his warrant, under his hand and seal, to break open and enter any closed door or room within such city or town, wherever such offense is alleged to prevail.

HISTORY: 1962 Code Section 17-257; 1952 Code Section 17-257; 1942 Code Sections 947, 957; 1932 Code Sections 947, 957; Cr. P. '22 Sections 43, 61; Cr. C. '12 Sections 60, 708; Cr. C. '02 Section 510; G. S. 1719; R. S. 395; 1816 (6) 28; 1904 (24) 500.



SECTION 17-13-80. Service of process on domestic and foreign corporations.

Whenever a warrant has been issued against a corporation under the provisions of Section 22-3-750 or an indictment has been returned against it under the provisions of Section 17-19-70, a copy of the warrant or indictment, accompanied in the case of an indictment by a notice to such corporation of the term of the court of general sessions at which such case shall be tried, shall be served upon such corporation in the manner provided by law for the service of process in civil actions. And when there is no agent or officer of the company within the county the service shall be made upon such person as is in charge of the property of the corporation and, if no such person can be found, it shall be served upon the Secretary of State, who shall transmit a copy of the warrant or indictment and notice by mail to the last known residence of the managing officer of the corporation, directed to such officer; provided, that in the case of a foreign corporation if such foreign corporation have no agent or other officer within the county in which the offense, or some part thereof, has been committed then process shall be served on the person appointed by such corporation to receive service of process as now required by law regulating foreign corporations or upon the Director of the Department of Insurance when by law service of process in civil actions may be made upon the Director of the Department of Insurance and such service shall be made in the same manner provided by law for service of summons in civil actions against such corporations.

HISTORY: 1962 Code Section 17-258; 1952 Code Section 17-258; 1942 Code Section 989; 1932 Code Section 989; Civ. C. '22 Section 4297; Civ. C. '12 Section 2830; 1911 (27) 39; 1960 (51) 1646; 1993 Act No.181, Section 277.



SECTION 17-13-90. Service of criminal process on Sunday.

Criminal process may be served on Sunday, as on any other day of the week, for all crimes, felonies, and misdemeanors alike. However, only law enforcement officers under bond shall be permitted to execute a search warrant.

HISTORY: 1962 Code Section 17-259; 1952 Code Section 17-259; 1942 Code Section 3523; 1932 Code Section 3523; Civ. C. '22 Section 2066; Civ. C. '12 Section 1173; Civ. C. '02 Section 848; G. S. 663; R. S. 728; 1931 (37) 78; 1954 (48) 1759; 1970 (56) 2414; 1973 (58) 126; 1994 Act No. 343, Section 1.



SECTION 17-13-100. Escaped prisoners may be retaken on Sunday.

It shall be lawful for the sheriff, deputy sheriff or jailer to retake on Sunday, as on any other day, and at court, muster or any other place any prisoner who has escaped.

HISTORY: 1962 Code Section 17-260; 1952 Code Section 17-260; 1942 Code Section 3524; 1932 Code Section 3524; Civ. C. '22 Section 2067; Civ. C. '12 Section 1174; Civ. C. '02 Section 849; G. S. 664; R. S. 729; 1839 (11) 45.



SECTION 17-13-110. Confinement in industrial communities.

Any police officer or deputy sheriff in any industrial community may confine in such prison or building as the president, treasurer or other executive officer having the management of any industrial corporation may provide in any such community any person who may be arrested charged with violation of law until such arrested person can be conveniently carried before a magistrate; provided, however, that:

(1) Such police officer or deputy sheriff shall not detain any arrested person in such prison longer than eighteen hours, except a person arrested on Saturday and then not over forty-two hours; and

(2) Such police officer or deputy sheriff shall provide water and food and shall also furnish such arrested person with sufficient bedding or clothing to make him comfortable in cold weather.

HISTORY: 1962 Code Section 17-261; 1952 Code Section 17-261; 1942 Code Section 920; 1932 Code Section 920; Cr. P. '22 Section 13; Cr. C. '12 Section 14; 1910 (26) 765.



SECTION 17-13-120. Persons shall not be removed from one prison to another without cause.

If any person, a citizen of this State, shall be committed to any prison or in custody of any officer whatsoever for any criminal or supposed criminal matter such person shall not be removed from such prison and custody into the custody of any other officer, unless it be:

(1) By habeas corpus or some other legal writ;

(2) When the prisoner is delivered to a constable or other inferior officer, to carry such prisoner to some common jail;

(3) When any person is sent, according to law, to any common workhouse of correction;

(4) When the prisoner is removed from one place or prison to another within the same county for his trial or discharge in due course of law;

(5) In case of sudden fire, infection or other necessity; or

(6) When brought into court as a witness in some matter or cause as provided by law.

HISTORY: 1962 Code Section 17-262; 1952 Code Section 17-262; 1942 Code Section 1063; 1932 Code Section 1063; Cr. P. '22 Section 150; Cr. C. '12 Section 132; Cr. C. '02 Section 105; G. S. 2338; R. S. 105; 1679 (1) 120.



SECTION 17-13-130. Penalty for signing warrant for illegal removal of prisoner.

If any person shall, after such commitment aforesaid, make out and sign or countersign any warrant for such removal aforesaid, contrary to the provisions of this chapter or Chapter 17 of this Title, as well he that makes or signs or countersigns such warrant as the officer that obeys or executes it shall suffer and incur the pains and forfeitures mentioned in Sections 17-17-150 and 17-17-170.

HISTORY: 1962 Code Section 17-263; 1952 Code Section 17-263; 1942 Code Section 1064; 1932 Code Section 1064; Cr. C. '22 Section 151; Cr. C. '12 Section 133; Cr. C. '02 Section 106; 1679 (1) 120.



SECTION 17-13-140. Issuance, execution and return of search warrants for property connected with the commission of crime; inventory of property seized.

Any magistrate or recorder or city judge having the powers of magistrates, or any judge of any court of record of the State having jurisdiction over the area where the property sought is located, may issue a search warrant to search for and seize (1) stolen or embezzled property; (2) property, the possession of which is unlawful; (3) property which is being used or has been used in the commission of a criminal offense or is possessed with the intent to be used as the means for committing a criminal offense or is concealed to prevent a criminal offense from being discovered; (4) property constituting evidence of crime or tending to show that a particular person committed a criminal offense; (5) any narcotic drugs, barbiturates, amphetamines or other drugs restricted to sale, possession, or use on prescription only, which are manufactured, possessed, controlled, sold, prescribed, administered, dispensed or compounded in violation of any of the laws of this State or of the United States. Narcotics, barbiturates or other drugs seized hereunder shall be disposed of as provided by Section 44-53-520.

The property described in this section, or any part thereof, may be seized from any place where such property may be located, or from the person, possession or control of any person who shall be found to have such property in his possession or under his control.

A warrant issued hereunder shall be issued only upon affidavit sworn to before the magistrate, municipal judicial officer, or judge of a court of record establishing the grounds for the warrant. If the magistrate, municipal judge, or other judicial officer abovementioned is satisfied that the grounds for the application exist or that there is probable cause to believe that they exist, he shall issue a warrant identifying the property and naming or describing the person or place to be searched. In the case of a warrant issued by a magistrate or a judge of a court of record, it shall be directed to any peace officer having jurisdiction in the county where issued, including members of the South Carolina Law Enforcement Division, and shall be returnable to the issuing magistrate. In case of a warrant issued by a judge of a court of record, it shall be returnable to a magistrate having jurisdiction of the area where the property is located or the person to be searched is found. If any warrant is issued by any municipal judicial officer to municipal police officers, the return shall be made to the issuing municipal judicial officer. Any warrant issued shall command the officer to whom it is directed to forthwith search the person or place named for the property specified.

Any warrant issued hereunder shall be executed and return made only within ten days after it is dated. The officer executing the warrant shall make and deliver a signed inventory of any articles seized by virtue of the warrant, which shall be delivered to the judicial officer to whom the return is to be made, and if a copy of the inventory is demanded by the person from whose person or premises the property is taken, a copy of the inventory shall be delivered to him.

This section is not intended to and does not either modify or limit any statute or other law regulating search, seizure, and the issuance and execution of search warrants in circumstances for which special provision is made.

HISTORY: 1962 Code Section 17-271; 1964 (53) 1821; 1966 (54) 2268; 1969 (56) 217.



SECTION 17-13-141. Records to be kept by judiciary officers authorized to issue search warrants; penalty.

(A) Every judiciary official authorized to issue search warrants in this State shall keep a record along with a copy of the returned search warrant and supporting affidavit and documents for a period of three years from the date of issuance of each warrant. The records shall be on a form prescribed by the Attorney General and reflect as to each warrant:

(1) Date and exact time of issuance.

(2) Name of person to whom warrant issued.

(3) Name of person whose property is to be searched or, if unknown, description of person and address of property to be searched.

(4) Reason for issuing warrant.

(5) Description of article sought in the search.

(6) Date and time of return.

(B) Any person who alters or fails to keep for the prescribed period of time the records, warrants, and documents as provided for in subsection (a) shall be deemed guilty of a misdemeanor and, upon conviction, shall be punished by a fine not to exceed one hundred dollars or by imprisonment not to exceed thirty days.

HISTORY: 1976 Act No. 454 Sections 1, 2.



SECTION 17-13-150. Person served search warrant shall be furnished copy of warrant and supporting affidavit.

When any person is served with a search warrant, such person shall be furnished with a copy of the warrant along with the affidavit upon which such warrant was issued.

HISTORY: 1975 (59) 69.



SECTION 17-13-160. Form of arrest warrants and search warrants shall be prescribed by Attorney General.

Notwithstanding any other provision of law, effective September 1, 1975, all arrest warrants and search warrants issued by the State or any political subdivision thereof shall be in a form as prescribed by the Attorney General and the Attorney General's office shall prescribe such forms to all law enforcement agencies.

HISTORY: 1975 (59) 333.



SECTION 17-13-170. Law enforcement authorization to determine immigration status; reasonable suspicion; procedures; data collection on motor vehicle stops.

(A) If a law enforcement officer of this State or a political subdivision of this State lawfully stops, detains, investigates, or arrests a person for a criminal offense, and during the commission of the stop, detention, investigation, or arrest the officer has reasonable suspicion to believe that the person is unlawfully present in the United States, the officer shall make a reasonable effort, when practicable, to determine whether the person is lawfully present in the United States, unless the determination would hinder or obstruct an investigation.

(B)(1) If the person provides the officer with a valid form of any of the following picture identifications, the person is presumed to be lawfully present in the United States:

(a) a driver's license or picture identification issued by the South Carolina Department of Motor Vehicles;

(b) a driver's license or picture identification issued by another state;

(c) a picture identification issued by the United States, including a passport or military identification; or

(d) a tribal picture identification.

(2) It is unlawful for a person to display, cause or permit to be displayed, or have in the person's possession a false, fictitious, fraudulent, or counterfeit picture identification for the purpose of offering proof of the person's lawful presence in the United States. A person who violates the provisions of this item:

(a) for a first offense, is guilty of a misdemeanor, and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days; and

(b) for a second offense or subsequent offenses, is guilty of a felony, and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than five years.

(3) If the person cannot provide the law enforcement officer with any of the forms of picture identification listed in this subsection, the person may still be presumed to be lawfully present in the United States, if the officer is able to otherwise verify that the person has been issued any of those forms of picture identification.

(4) If the person is operating a motor vehicle on a public highway of this State without a driver's license in violation of Section 56-1-20, the person may be arrested pursuant to Section 56-1-440.

(5) If the person meets the presumption established pursuant to this subsection, the officer may not further stop, detain, investigate, or arrest the person based solely on the person's lawful presence in the United States.

(6) This section does not apply to a law enforcement officer who is acting as a school resource officer for any elementary or secondary school.

(C)(1) If the person does not meet the presumption established pursuant to subsection (B), the officer shall make a reasonable effort, when practicable, to verify the person's lawful presence in the United States by at least one of the following methods:

(a) contacting the Illegal Immigration Enforcement Unit within the South Carolina Department of Public Safety;

(b) submitting an Immigration Alien Query through the International Justice and Public Safety Network;

(c) contacting the United States Immigration and Customs Enforcement's Law Enforcement Support Center; or

(d) contacting the United States Immigration and Customs Enforcement's local field office.

(2) The officer shall stop, detain, or investigate the person only for a reasonable amount of time as allowed by law. If, after making a reasonable effort, the officer is unable to verify the person's lawful presence in the United States by one of the methods described in item (1), the officer may not further stop, detain, investigate, or arrest the person based solely on the person's lawful presence in the United States.

(3) If the officer verifies that the person is lawfully present in the United States, the officer may not further stop, detain, investigate, or arrest the person based solely on the person's lawful presence in the United States.

(4) If the officer determines that the person is unlawfully present in the United States, the officer shall determine in cooperation with the Illegal Immigration Enforcement Unit within the South Carolina Department of Public Safety or the United States Immigration and Customs Enforcement, as applicable, whether the officer shall retain custody of the person for the underlying criminal offense for which the person was stopped, detained, investigated, or arrested, or whether the Illegal Immigration Enforcement Unit within the South Carolina Department of Public Safety or the United States Immigration and Customs Enforcement, as applicable, shall assume custody of the person. The officer is not required by this section to retain custody of the person based solely on the person's lawful presence in the United States. The officer may securely transport the person to a federal facility in this State or to any other point of transfer into federal custody that is outside of the officer's jurisdiction. The officer shall obtain judicial authorization before securely transporting a person to a point of transfer that is outside of this State.

(D) Nothing in this section must be construed to require a law enforcement officer to stop, detain, investigate, arrest, or confine a person based solely on the person's lawful presence in the United States. A law enforcement officer may not attempt to make an independent judgment of a person's lawful presence in the United States. A law enforcement officer may not consider race, color, or national origin in implementing this section, except to the extent permitted by the United States or South Carolina Constitution. This section must be implemented in a manner that is consistent with federal laws regulating immigration, protecting the civil rights of all persons, and respecting the privileges and immunities of United States citizens.

(E) Except as provided by federal law, officers and agencies of this State and political subdivisions of this State may not be prohibited or restricted from sending, receiving, or maintaining information related to the immigration status of any person or exchanging that information with other federal, state, or local government entities for the following purposes:

(1) determining eligibility for any public benefit, service, or license provided by the federal government, this State, or a political subdivision of this State;

(2) verifying any claim of residence or domicile, if determination of residence or domicile is required under the laws of this State or a judicial order issued pursuant to a civil or criminal proceeding in this State;

(3) determining whether an alien is in compliance with the federal registration laws prescribed by Chapter 7, Title II of the federal Immigration and Nationality Act; or

(4) pursuant to 8 U.S.C. Section 1373 and 8 U.S.C. Section 1644.

(F) Nothing in this section must be construed to deny a person bond or from being released from confinement when such person is otherwise eligible for release. However, pursuant to the provisions of Section 17-15-30, a court setting bond shall consider whether the person charged is an alien unlawfully present in the United States.

(G) No official, agency, or political subdivision of this State may limit or restrict the enforcement of this section or federal immigration laws.

(H) This section does not implement, authorize, or establish, and shall not be construed to implement, authorize, or establish the federal Real ID Act of 2005.

(I) Any time a motor vehicle is stopped by a state or local law enforcement officer without a citation being issued or an arrest being made, and the officer contacts the Illegal Immigration Enforcement Unit within the Department of Public Safety pursuant to this section, the officer who initiated the stop must complete a data collection form designed by the Department of Public Safety, which must include information regarding the age, gender, and race or ethnicity of the driver of the vehicle. This information may be gathered and transmitted electronically under the supervision of the Department of Public Safety, which shall develop and maintain a database storing the information collected. The Department of Public Safety must promulgate regulations with regard to the collection and submission of the information gathered. In addition, the Department of Public Safety shall prepare a report to be posted on the Department of Public Safety's website regarding motor vehicle stops using the collected information. The General Assembly shall have the authority to withhold any state funds or federal pass-through funds from any state or local law enforcement agency that fails to comply with the requirements of this subsection.

HISTORY: 2011 Act No. 69, Section 6, eff January 1, 2012.






CHAPTER 15 - BAIL AND RECOGNIZANCES

SECTION 17-15-10. Person charged with noncapital offense may be released on his own recognizance; conditions of release; bond hearing for burglary charges.

(A) Any person charged with a noncapital offense triable in either the magistrates, county or circuit court, shall, at his appearance before any of such courts, be ordered released pending trial on his own recognizance without surety in an amount specified by the court, unless the court determines in its discretion that such a release will not reasonably assure the appearance of the person as required, or unreasonable danger to the community will result. If such a determination is made by the court, it may impose any one or more of the following conditions of release:

(1) require the execution of an appearance bond in a specified amount with good and sufficient surety or sureties approved by the court;

(2) place the person in the custody of a designated person or organization agreeing to supervise him;

(3) place restrictions on the travel, association, or place of abode of the person during the period of release;

(4) impose any other conditions deemed reasonably necessary to assure appearance as required, including a condition that the person return to custody after specified hours.

(B) Any person charged with the offense of burglary in the first degree pursuant to Section 16-11-311 may have his bond hearing for that charge in summary court unless the solicitor objects.

HISTORY: 1962 Code Section 17-300; 1969 (56) 383; 2012 Act No. 286, Section 3, eff June 29, 2012.



SECTION 17-15-15. Deposit of cash percentage in lieu of bond; assignment of deposit; restitution to victim.

(A) In lieu of requiring actual posting of bond as provided in subsection (A) of Section 17-15-10, the court setting bond may permit the defendant to deposit in cash with the clerk of court an amount not to exceed ten percent of the amount of bond set, which amount, when the defendant fulfills the condition of the bond, shall be returned to the defendant by the clerk except as provided in subsection (C).

(B) The cash deposit provided for in subsection (A) shall be assignable at any time after it is posted with the clerk of court by written assignment executed by the defendant and delivered to the clerk. After assignment and after the defendant fulfills the condition of his bond, the clerk shall return the cash deposit to the assignee thereof.

(C) In the event the cash deposit is not assigned but the defendant is required by the court to make restitution to the victim of his crime, such deposit may be used for the purpose of such restitution.

HISTORY: 1980 Act No. 393, Section 2A.



SECTION 17-15-20. Conditions of appearance recognizance or appearance bond; discharge, validity, relief of surety.

(A) An appearance recognizance or appearance bond must be conditioned on the person charged personally appearing before the court specified to answer the charge or indictment and to do and receive what is enjoined by the court, and not to leave the State, and be of good behavior toward all the citizens of the State, or especially toward a person or persons specified by the court.

(B) Unless a bench warrant is issued, an appearance recognizance or an appearance bond is discharged upon adjudication, a finding of guilt, a deferred disposition, or as otherwise provided by law. An appearance bond is valid for a period of three years from the date the bond is executed for a charge triable in circuit court and eighteen months from the date the bond is executed for a charge triable in magistrates or municipal court. In order for the surety to be relieved of liability on the appearance bond when the time period has run, the surety must provide sixty days written notice to the solicitor, when appropriate, and the respective clerk of court, chief magistrate, or municipal court judge with jurisdiction over the offense of the surety's intent to assert that the person is no longer subject to a valid appearance bond. If the appropriate court determines the person has substantially complied with his court obligations and the solicitor does not object within the required sixty days by demanding a hearing, the court shall order the appearance bond converted to a personal recognizance bond and the surety relieved of liability.

HISTORY: 1962 Code Section 17-300.1; 1969 (56) 383; 2012 Act No. 115, Section 1, eff February 1, 2012.



SECTION 17-15-30. Matters to be considered in determining conditions of release; contempt.

(A) In determining conditions of release that will reasonably assure appearance, or if release would constitute an unreasonable danger to the community, a court may, on the basis of available information, consider the nature and circumstances of an offense charged and an accused's:

(1) family ties;

(2) employment;

(3) financial resources;

(4) character and mental condition;

(5) length of residence in the community;

(6) record of convictions; and

(7) record of flight to avoid prosecution or failure to appear at other court proceedings.

(B) A court shall consider, if available:

(1) an accused's criminal record;

(2) any charges pending against an accused at the time release is requested;

(3) all incident reports generated as a result of an offense charged; and

(4) whether an accused is an alien unlawfully present in the United States, and poses a substantial flight risk due to this status.

(C)(1) Prior to or at the time of a hearing, the arresting law enforcement agency shall provide the court with the following information, if available:

(a) the accused's criminal record;

(b) any charges pending against the accused at the time release is requested;

(c) all incident reports generated as a result of the offense charged; and

(d) any other information that will assist the court in determining conditions of release.

(2) The arresting law enforcement agency shall inform the court if any of the information is not available at the time of the hearing and the reason the information is not available. Failure on the part of the law enforcement agency to provide the court with the information does not constitute grounds for the postponement or delay of the person's hearing.

(D) A court hearing these matters has contempt powers to enforce the provisions of this section.

HISTORY: 1962 Code Section 17-300.2; 1969 (56) 383; 2005 Act No. 106, Section 8, eff January 1, 2006; 2008 Act No. 280, Section 16, eff June 4, 2008; 2010 Act No. 273, Section 9, eff June 2, 2010; 2012 Act No. 286, Section 1, eff June 29, 2012.



SECTION 17-15-40. Order of court shall state conditions imposed and other matters; acknowledgment by person released.

On releasing the person on any of the foregoing conditions, the court shall issue a brief order containing a statement of the conditions imposed, informing the person of the penalties for violation of the conditions of release and stating that a warrant for the person's arrest will be issued immediately upon any such violation. The person released shall acknowledge his understanding of the terms and conditions of his release and the penalties and forfeitures applicable in the event of violation thereof on a form to be prescribed by the Attorney General.

HISTORY: 1962 Code Section 17-300.3; 1969 (56) 383.



SECTION 17-15-50. Amendment of order.

The court may, at any time after notice and hearing, amend the order to impose additional or different conditions of release.

HISTORY: 1962 Code Section 17-300.4; 1969 (56) 383.



SECTION 17-15-55. Reconsideration by circuit court of bond set by summary court.

(A)(1) The circuit courts, at their discretion, may review and reconsider bond for general sessions offenses set by summary court judges. Also, the circuit courts may consider motions regarding reconsideration of bond for general sessions offenses set by summary court judges upon motions filed with the clerks of court. Hearings on these motions must be scheduled. The rules of evidence do not apply to bond hearings.

(2) After a circuit court judge has heard and ruled upon a defendant's motion to reconsider a bond set by a summary court judge, further defense motions to reconsider may be heard by the circuit court only upon the defendant's prima facie showing of a material change in circumstances which relate to the factors provided in Section 17-15-30, and which have arisen since the prior motion to reconsider. In addition, the circuit court may hear further defense motions to reconsider based on the length of time the defendant has been held for trial after six months. The chief judge shall schedule a hearing or if such showing is not set forth in the written motion, deny the motion for failure to make a prima facie showing of a material change in circumstances. Information regarding the defendant's guilt or innocence does not qualify as a change in circumstances for purposes of reconsidering bond absent the solicitor's consent.

(B)(1) Motions by the State to revoke or modify a bond must be made in writing, state with particularity the grounds for revocation or modification, and set forth the relief or order sought. The motions must be filed with the clerks of court, and a copy must be served on the chief judge, defense counsel of record, and bond surety, if any.

(2) After a circuit court judge has heard and ruled upon the state's motion to reconsider a bond set by a summary court judge, further state motions to reconsider may be heard by the circuit court only upon the state's prima facie showing of a material change in circumstances which have arisen since the prior motion to reconsider. The chief judge shall schedule a hearing or if such showing is not set forth in the written motion, deny the motion for failure to make a prima facie showing of a material change in circumstances.

(3) If the state's motion to revoke or modify bond includes a prima facie showing of imminent danger to the community, imminent danger to the defendant, or flight by the defendant, the chief judge or presiding judge shall conduct or order an emergency bond hearing to be conducted by the circuit court judge within forty-eight hours of receiving service of the state's motion or as soon as practical. The chief judge shall order the solicitor to notify the defense counsel of record and bond surety of the time and date of the hearing, and the solicitor shall provide proof reasonable efforts were made to affect the notice. Upon notice by the State, the defense counsel of record and bond surety shall make reasonable efforts to notify the defendant of the emergency hearing. The court may proceed with the hearing despite the absence of the defendant or bond surety. The court may not proceed with the hearing if the defense counsel of record is not present. If an emergency bond hearing is held without the presence of the defendant and bond is revoked, the judge having heard the matter may conduct the hearing on the defendant's motion to reconsider the revocation. Defense motions to reconsider revocation must be filed with the clerk of court and served on the solicitor and bond surety.

HISTORY: 2012 Act No. 286, Section 2, eff June 29, 2012.



SECTION 17-15-60. Rules of evidence are inapplicable.

Information of probative value offered in connection with any judicial determination or order pursuant to Sections 17-15-10 through 17-15-60 need not conform to the rules of evidence as in a court of law.

HISTORY: 1962 Code Section 17-300.5; 1969 (56) 383.



SECTION 17-15-90. Wilful failure to appear; penalties.

A person released pursuant to the provisions of Chapter 15, Title 17 who wilfully fails to appear before the court as required must:

(1) if he was released in connection with a charge for a felony or while awaiting sentencing after conviction, be fined not more than five thousand dollars or imprisoned for not more than five years, or both; or

(2) if he was released in connection with a charge for a misdemeanor for which the maximum possible sentence was at least one year, be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

HISTORY: 2008 Act No. 346, Section 2, eff June 25, 2008.



SECTION 17-15-100. Power to punish for contempt not affected.

Nothing contained in Sections 17-15-10 through 17-15-60 shall affect the power of any court of the State to punish for contempt.

HISTORY: 1962 Code Section 17-300.9; 1969 (56) 383.



SECTION 17-15-140. Discharge of prosecutor or witness on own recognizance in cases not capital; costs.

When any prosecutor or witness in criminal cases less than capital is committed to jail for inability to give surety on his recognizance to prosecute or testify, the clerk of court of general sessions in which the case is pending may, in his discretion, discharge such prosecutor or witness on his own recognizance. Clerk's costs, not to exceed one dollar, may be charged for each such recognizance taken.

HISTORY: 1962 Code Section 17-306; 1952 Code Sections 17-306 to 17-308; 1942 Code Sections 916, 917, 919; 1932 Code Sections 916, 917, 919; Cr. P. '22 Sections 9, 10, 12; Cr. C. '12 Sections 9, 10, 12; Cr. C. '02 Sections 7, 8, 10; G. S. 2625, 2626, 2628; R. S. 6, 7, 9; 1857 (12) 636; 1961 (52) 39.



SECTION 17-15-160. Recognizances shall be in name of State; signing.

In all recognizances by any person for keeping the peace, good behavior or appearing as a party, surety or witness at any court of criminal jurisdiction within the State the sum of money in which any such person shall be bound shall be made payable to the State and every such recognizance shall be good and effectual in law provided it be signed by every party thereto in the presence of a judge, clerk of a court of common pleas, magistrate or notary public who shall sign the recognizance as a witness.

HISTORY: 1962 Code Section 17-310; 1952 Code Section 17-310; 1942 Code Section 1040; 1932 Code Section 1040; Cr. P. '22 Section 129; Cr. C. '12 Section 111; Cr. C. '02 Section 84; G. S. 2659; R. S. 84; 1787 (5) 13; 1883 (18) 450.



SECTION 17-15-170. Proceedings in case of forfeiture of recognizances.

Whenever the recognizance is forfeited by noncompliance with its condition, the Attorney General, solicitor, magistrate, or other person acting for him immediately shall issue a notice to summon every party bound in the forfeited recognizance to appear at the next ensuing court to show cause, if he has any, why judgment should not be confirmed against him. If any person so bound fails to appear or, upon appearing, does not give a reason for not performing the condition of the recognizance as the court considers sufficient, then the judgment on the recognizance is confirmed. A magistrate may confirm judgments of not more than the maximum fine allowable under Section 22-3-550 in addition to assessments.

HISTORY: 1962 Code Section 17-311; 1952 Code Section 17-311; 1942 Code Section 1041; 1932 Code Section 1041; Cr. P. '22 Section 130; Cr. C. '12 Section 112; Cr. C. '02 Section 85; G. S. 2660; R. S. 85; 1787 (5) 13; 1988 Act No. 508; 1998 Act No. 376, Section 1.



SECTION 17-15-180. Court may remit forfeiture in certain cases.

If any person shall forfeit a recognizance from ignorance or unavoidable impediment and not from wilful default, the court of sessions may, on affidavit stating the excuse or cause thereof, remit the whole or any part of the forfeiture as may be deemed reasonable.

HISTORY: 1962 Code Section 17-312; 1952 Code Section 17-312; 1942 Code Section 1044; 1932 Code Section 1044; Cr. P. '22 Section 133; Cr. C. '12 Section 115; Cr. C. '02 Section 88; G. S. 2663; R. S. 89; 1787 (5) 13.



SECTION 17-15-190. Money may be deposited with officer of court in lieu of bond, recognizance, or undertaking.

Whenever in any criminal proceeding in any of the courts of this State a bond, recognizance or undertaking is authorized or required to be given, the party authorized or required to give it may deposit in lieu thereof a sum of lawful money of the United States of America equal in amount to the bond, recognizance or undertaking so required or authorized to be given. Such sum of money, when deposited as in this section provided, shall be held and taken as equivalent in all respects to the giving of such bond, recognizance or undertaking.

HISTORY: 1962 Code Section 17-313; 1952 Code Section 17-313; 1942 Code Section 347; 1932 Code Section 347; Civ. P. '22 Section 303; Civ. C. '12 Section 3936; Civ. C. '02 Section 2833; 1897 (22) 424.



SECTION 17-15-200. Persons to whom a deposit in lieu of bond, recognizance, or undertaking must be paid.

Whenever such bond, recognizance or undertaking is required or authorized to be given in any criminal proceeding:

(1) In the courts of general sessions of this State the sum of money deposited in lieu thereof shall be paid to the clerk of the court of general sessions in which the proceeding is pending;

(2) In the Supreme Court or the court of appeals the sum of money shall be paid to the clerk of the Supreme Court or the court of appeals; and

(3) In a magistrates court or other court of inferior jurisdiction such sum of money shall be paid to the clerk of the court of common pleas and general sessions for the county in which such magistrates court or other court of inferior jurisdiction shall be.

HISTORY: 1962 Code Section 17-314; 1952 Code Section 17-314; 1942 Code Section 348; 1932 Code Section 348; Civ. P. '22 Section 304; Civ. C. '12 Section 3937; Civ. C. '02 Section 2834; 1897 (22) 424; 1999 Act No. 55, Section 23.



SECTION 17-15-210. Receipt for deposit given in lieu of bond, recognizance, or undertaking.

Whenever any sum of money is so deposited in lieu of a bond, recognizance or undertaking the party depositing it shall be entitled to a receipt therefor, stating that the sum of money has been deposited and is held for the same purpose as would have been specified and conditioned in the bond, recognizance or undertaking in lieu whereof the sum of money is so deposited.

HISTORY: 1962 Code Section 17-315; 1952 Code Section 17-315; 1942 Code Section 349; 1932 Code Section 349; Civ. P. '22 Section 305; Civ. C. '12 Section 3938; Civ. C. '02 Section 2835; 1897 (22) 424.



SECTION 17-15-220. Return of deposit given in lieu of bond, recognizance, or undertaking.

The person so depositing a sum of money in lieu of a bond, recognizance or undertaking shall be entitled upon application to the court wherein such deposit has been made, and subject to the order under which such fund is held, to receive back such sum of money whenever the purposes for which it has been received and deposited have been accomplished and the person would have been entitled to be released without payment or further payment of any sum from all liability on the required bond, recognizance or undertaking had it been given in lieu of such deposit of money.

HISTORY: 1962 Code Section 17-316; 1952 Code Section 17-316; 1942 Code Section 349; 1932 Code Section 349; Civ. P. '22 Section 305; Civ. C. '12 Section 3938; Civ. C. '02 Section 2835; 1897 (22) 424.



SECTION 17-15-230. Requirement that surety company file undertaking with respect to guaranteed arrest bond certificates issued by automobile clubs; acceptance, forfeiture, and enforcement of certificates.

(A)(1) A domestic or foreign surety company qualified to transact business in this State may become a surety by filing with the Department of Insurance an undertaking to become surety of not more than one thousand five hundred dollars with respect to each guaranteed arrest bond certificate issued by an automobile club or association.

(2) The undertaking must be in a form to be prescribed by the department and must state the:

(a) name and address of the automobile club or automobile association with respect to which the surety company undertakes to guarantee the arrest bond certificates;

(b) unqualified obligation of the surety company to pay the fine or forfeiture of not more than one thousand five hundred dollars of a person who, after posting a guaranteed arrest bond certificate which the surety has undertaken to guarantee, fails to make the appearance for which the guaranteed arrest bond certificate was posted.

(B)(1) A guaranteed arrest bond certificate guaranteed by a surety company pursuant to this section must be accepted in lieu of cash bail or other bond of not more than one thousand five hundred dollars as a bail bond, when signed by the person whose signature appears on the certificate, to guarantee the appearance of that person in a court in this State at the time set by the court when the person is arrested for the violation of a motor vehicle law of the State or a motor vehicle ordinance of a municipality of this State. The guaranteed arrest bond certificate does not apply to and must not be accepted in lieu of cash bail or bond when the person has been arrested for an offense of driving under the influence of intoxicating liquors or drugs or for a felony.

(2) A guaranteed arrest bond certificate that is posted as a bail bond in a court is subject to the forfeiture and enforcement provisions with respect to bail bonds in criminal cases provided in this chapter.

HISTORY: 1986 Act No. 413; 1992 Act No. 311, Section 1.



SECTION 17-15-240. Interest on bail bond money.

Court officers authorized by law to receive bail bond money may deposit that money in interest-bearing accounts in a financial institution in which deposits are insured by an agency of the United States government. The interest earned on the accounts is considered public funds and must be distributed as follows:

(1) Interest on bail bond money received for offenses triable in municipal court or held for transmittal to the county clerk of court must be credited to the general fund of the municipality.

(2) Interest on bail bond money received for offenses triable in magistrates court or held for transmittal to the county clerk of court must be credited to the general fund of the county.

(3) Interest on bail bond money received by the county clerk of court for offenses triable in family and circuit court must be credited to the general fund of the county.

South Carolina Court Administration shall prescribe appropriate procedures for handling and accounting for bail bond interest.

HISTORY: 1990 Act No. 549, Section 1.



SECTION 17-15-260. Disposition of funds collected pursuant to chapter.

The funds collected pursuant to this chapter must be remitted in the following manner: twenty-five percent to the general fund of the State, twenty-five percent to the solicitor's office in the county in which the forfeiture is ordered, and fifty percent to the county general fund of the county in which the forfeiture is ordered.

However, if the case in which forfeiture is ordered is originated by a municipality, the funds collected pursuant to this chapter must be remitted in the following manner: twenty-five percent to the general fund of the State, twenty-five percent to the solicitor's office in the county in which the forfeiture is ordered, and twenty-five percent to the county general fund of the county in which the forfeiture is ordered and twenty-five percent to the municipality.

All funds to be deposited in the state general fund shall be transmitted to the State Treasurer.

HISTORY: 1993 Act No. 164, Part II, Section 80A; 1996 Act No. 292, Section 4.






CHAPTER 17 - HABEAS CORPUS

SECTION 17-17-10. Persons entitled to writ of habeas corpus.

If any person shall be or stand committed or detained for any crime, unless (a) for felony the punishment of which is death or treason, plainly expressed in the warrant of commitment, (b) charged as accessory before the fact to treason or felony the punishment of which is death or (c) charged with suspicion of treason or felony which is punishable with death, which shall be plainly expressed in the warrant of commitment, he shall be entitled to the writ of habeas corpus.

HISTORY: 1962 Code Section 17-351; 1952 Code Section 17-351; 1942 Code Section 1047; 1932 Code Section 1047; Cr. P. '22 Section 134; Cr. C. '12 Section 116; Cr. C. '02 Section 89; G. S. 2322; R. S. 89; 31 ch. 2 c. 2; 1679 (1) 118, 123; 1839 (11) 38.



SECTION 17-17-20. Forfeiture of entitlement in certain cases.

If any person shall have wilfully neglected by the space of two whole terms after his imprisonment to pray a habeas corpus for his enlargement such person, so wilfully neglecting, shall not have any habeas corpus to be granted in vacation time in pursuance of this chapter.

HISTORY: 1962 Code Section 17-352; 1952 Code Section 17-352; 1942 Code Section 1049; 1932 Code Section 1049; Cr. P. '22 Section 136; Cr. C. '12 Section 118; Cr. C. '02 Section 91; G. S. 2324; R. S. 91; 1679 (1) 119.



SECTION 17-17-30. Authority of judges to grant writs of habeas corpus.

Any of the judges of this State, in vacation time and out of term, upon view of the copy of the warrant of commitment and detainer or otherwise and upon oath made that such copy was denied to be given by the person in whose custody the prisoner is detained, shall, upon request made in writing by such person as is committed as aforesaid or any on his behalf, attested and subscribed by two witnesses who were present at the delivery of the request, award and grant a writ of habeas corpus, under the seal of such court, whereof he shall be one of the judges.

HISTORY: 1962 Code Section 17-353; 1952 Code Section 17-353; 1942 Code Section 1050; 1932 Code Section 1050; Cr. P. '22 Section 137; Cr. C. '12 Section 119; Cr. C. '02 Section 92; G. S. 2325; R. S. 92; 1679 (1) 118.



SECTION 17-17-40. Authority of any two magistrates to grant writs of habeas corpus.

Any two magistrates shall grant the writ of habeas corpus as fully, effectually and lawfully as may any judge of the court of common pleas and general sessions or justice of the Supreme Court of this State, except in cases of felony the punishment for which is death or imprisonment for life and except in changing the custody of any child, in which cases magistrates shall have no jurisdiction in applications for habeas corpus.

HISTORY: 1962 Code Section 17-354; 1952 Code Section 17-354; 1942 Code Section 1060; 1932 Code Section 1060; Cr. P. '22 Section 147; Cr. C. '12 Section 129; Cr. C. '02 Section 102; G. S. 2335; R. S. 102; 1712 (2) 460; 1839 (11) 23; 1918 (30) 765.



SECTION 17-17-50. Persons to whom writ shall be directed.

Such writ shall be directed to the officer in whose custody the party so committed or detained shall be and shall be returned immediately before the judge issuing it.

HISTORY: 1962 Code Section 17-355; 1952 Code Section 17-355; 1942 Code Section 1051; 1932 Code Section 1051; Cr. P. '22 Section 138; Cr. C. '12 Section 120; Cr. C. '02 Section 93; G. S. 2326; R. S. 93; 1679 (1) 118.



SECTION 17-17-60. Service of writ.

The writ shall be served upon the officer or left at the jail or prison with any of the underofficers, underkeepers or deputies of any such officer or keeper.

HISTORY: 1962 Code Section 17-356; 1952 Code Section 17-356; 1942 Code Section 1052; 1932 Code Section 1052; Cr. P. '22 Section 139; Cr. C. '12 Section 121; Cr. C. '02 Section 94; G. S. 2327; R. S. 94; 1679 (1) 117.



SECTION 17-17-70. Handling of prisoner after service of writ; payment of charges; return of writ.

Such officer or his underofficer, underkeeper or deputy shall, within three days after the service thereof and upon:

(1) Payment or tender of charges, not exceeding ten cents per mile, of bringing the prisoner, to be ascertained by the judge or court that awarded the writ and endorsed thereon; and

(2) Security given by his own bond (a) to pay the charges of carrying back the prisoner, if he shall be remanded by the court or judge to which he shall be brought and (b) that he will not make any escape by the way;

Make return of such writ and bring or cause to be brought the body of the person so committed or restrained unto or before the judge or court from whence the writ shall issue or unto and before such other person before whom the writ is made returnable, according to the command thereof, and shall then certify the true cause of his detainer or imprisonment; provided, however, that:

(1) If any prisoner be not able to pay such charges they shall be paid by the county wherein he is confined; and

(2) If such prisoner shall be acquitted of the charge against him or finally discharged on habeas corpus by the judge or court hearing the habeas corpus proceedings the expenses of the proceeding in habeas corpus shall be paid by the county in which the case is situated.

HISTORY: 1962 Code Section 17-357; 1952 Code Section 17-357; 1942 Code Section 1053; 1932 Code Section 1053; Cr. P. '22 Section 140; Cr. C. '12 Section 122; Cr. C. '02 Section 95; G. S. 2328; R. S. 95; 1870 (14) 400.



SECTION 17-17-80. Time within which prisoners must be brought before court.

If the place of imprisonment of the person be beyond the distance of twenty miles from the place where such court is held and not above one hundred miles he shall be brought before the court or the person before whom the writ is returnable within the space of ten days and if beyond the distance of one hundred miles then within the space of twenty days after the delivery of such writ and not longer.

HISTORY: 1962 Code Section 17-358; 1952 Code Section 17-358; 1942 Code Section 1054; 1932 Code Section 1054; Cr. P. '22 Section 141; Cr. C. '12 Section 123; Cr. C. '02 Section 96; G. S. 2329; R. S. 96; 1679 (1) 117.



SECTION 17-17-90. Granting of writ during term of court.

During the term of the circuit court for the county in which any prisoner is detained no person shall be removed from the common jail upon any writ of habeas corpus granted in pursuance of this chapter but, upon any such writ, shall be brought before the circuit judge, in open court, who is thereupon to do what to justice shall appertain.

HISTORY: 1962 Code Section 17-359; 1952 Code Section 17-359; 1942 Code Section 1057; 1932 Code Section 1057; Cr. P. '22 Section 144; Cr. C. '12 Section 126; Cr. C. '02 Section 99; G. S. 2332; R. S. 99; 1679 (1) 122.



SECTION 17-17-100. Transfer of matter for hearing to judge of court in county where prisoner was convicted.

Any judge before whom a petition for a writ of habeas corpus is made by any person confined by the State Board of Corrections in any of its places of confinement who has been tried and convicted by a court of competent jurisdiction, shall upon issuance of the writ of habeas corpus transfer the matter for hearing to any judge of any court of competent jurisdiction in the county where the person was convicted.

HISTORY: 1962 Code Section 17-359.1; 1966 (54) 2102.



SECTION 17-17-110. Granting of writ after adjournment.

After the circuit court adjourns any person detained may have a writ of habeas corpus, according to the direction and intention of this chapter.

HISTORY: 1962 Code Section 17-360; 1952 Code Section 17-360; 1942 Code Section 1058; 1932 Code Section 1058; Cr. P. '22 Section 145; Cr. C. '12 Section 127; Cr. C. '02 Section 100; G. S. 2333; R. S. 100; 1679 (1) 122.



SECTION 17-17-120. Discharge only after notice given to Attorney General, Circuit Solicitor, or attorney acting for State.

When it appears from the return of the writ or otherwise that the person is imprisoned on a criminal accusation he shall not be discharged until sufficient notice has been given to the Attorney General or circuit solicitor or other attorney acting for the State, that he may appear and object to such discharge, if he thinks fit.

HISTORY: 1962 Code Section 17-361; 1952 Code Section 17-361; 1942 Code Section 1056; 1932 Code Section 1056; Cr. P. '22 Section 143; Cr. C. '12 Section 125; Cr. C. '02 Section 98; G. S. 2331; R. S. 98.



SECTION 17-17-130. Discharge of prisoner after hearing; recognizance in judge's discretion, appearance in the following term of court.

If, upon a hearing, the prisoner shall be entitled to his discharge then the judge before whom he is brought shall within two days after the prisoner shall be brought before him discharge the prisoner from his imprisonment, taking his recognizance, with one or more surety or sureties, in any sum according to the judge's discretion, having regard to the nature of the offense, for his appearance the term following in the court of general sessions for the county in which the offense is alleged to have been committed or in the court of such other county in which the alleged offense is properly cognizable, as the case shall require. And the judge shall then certify the writ, with the return thereof, and the recognizance into the court in which such appearance is to be made. But if no legal cause be shown for the imprisonment or restraint the prisoner shall be discharged therefrom.

HISTORY: 1962 Code Section 17-362; 1952 Code Section 17-362; 1942 Code Section 1055; 1932 Code Section 1055; Cr. P. '22 Section 142; Cr. C. '12 Section 124; Cr. C. '02 Section 97; G. S. 2330; R. S. 97; 1679 (1) 118.



SECTION 17-17-140. Right to appeal from decision on writ.

An appeal from all final decisions rendered on applications for writs of habeas corpus shall be allowed as is provided by law in civil actions.

HISTORY: 1962 Code Section 17-363; 1952 Code Section 17-363; 1942 Code Section 1065; 1932 Code Section 1065; Cr. P. '22 Section 152; Cr. C. '12 Section 134; Cr. C. '02 Section 107.



SECTION 17-17-150. Person discharged shall not be rearrested or committed for same offense.

No person who shall be delivered or set at large upon any writ of habeas corpus shall, at any time, be again imprisoned or committed for the same offense by any person whatsoever, other than by the legal order and process of such court wherein he shall be bound by recognizance to appear or other court having jurisdiction of the cause. If any other person shall knowingly, contrary to this chapter, recommit or imprison or knowingly procure or cause to be recommitted or imprisoned for the same offense or pretended offense any person delivered or set at large, as aforesaid, or be knowingly aiding or assisting therein, then he shall forfeit to the prisoner or person grieved the sum of two thousand five hundred dollars, any colorable pretense or variation in the warrant of commitment notwithstanding, to be recovered as provided in Section 17-17-180.

HISTORY: 1962 Code Section 17-364; 1952 Code Section 17-364; 1942 Code Section 1059; 1932 Code Section 1059; Cr. P. '22 Section 146; Cr. C. '12 Section 128; Cr. C. '02 Section 101; G. S. 2334; R. S. 101; 1679 (1) 119.



SECTION 17-17-160. Officers shall execute writ.

Every sheriff, deputy sheriff or jailer shall give due obedience to the execution of every writ of habeas corpus made or signed by any person by law empowered to grant the writ and shall do and perform any matter or thing which by the writ he may be required to do. And if he shall wilfully neglect, refuse or omit to obey or perform the writ when legally requested and demanded in such case, for each such neglect, refusal, or omission, he shall forfeit the sum of five hundred dollars, to be recovered by indictment.

HISTORY: 1962 Code Section 17-365; 1952 Code Section 17-365; 1942 Code Section 1066-1; 1932 Code Section 1532; Cr. C. '22 Section 479; Cr. C. '12 Section 553; Cr. C. '02 Section 396; G. S. 680; R. S. 313; 1839 (11) 48.



SECTION 17-17-170. Penalty for officers neglecting their duty.

Every person whatsoever to whom any power is given, either judicial or ministerial, by this chapter which, by virtue hereof, he is required and commanded to exercise who shall wilfully neglect, refuse or omit to exercise the power when such exercise shall be legally requested and demanded, according to the directions herein, and when the person so requesting and demanding such exercise is legally entitled so to request or demand by the provisions of this chapter, for each such offense shall forfeit the sum of five hundred dollars and shall be thereafter incapable of holding or executing his office.

HISTORY: 1962 Code Section 17-366; 1952 Code Section 17-366; 1942 Code Section 1061; 1932 Code Section 1061; Cr. P. '22 Section 148; Cr. C. '12 Section 130; Cr. C. '02 Section 103; G. S. 2336; R. S. 103; 1679 (1) 119; 1712 (2) 400.



SECTION 17-17-180. Recovery of penalties.

Such penalties may be recovered by the prisoner or party grieved, his executors and administrators, against such offender, his executors or administrators, by action in any court of competent jurisdiction wherein no protection, privilege, injunction or stay of prosecution shall be admitted or allowed.

HISTORY: 1962 Code Section 17-367; 1952 Code Section 17-367; 1942 Code Section 1062; 1932 Code Section 1062; Cr. P. '22 Section 149; Cr. C. '12 Section 131; Cr. C. '02 Section 104; G. S. 2337; R. S. 104; 1679 (1) 119.



SECTION 17-17-190. Suspension of habeas corpus by Governor.

If, during any insurrection, rebellion or any unlawful obstruction of the laws, as set forth in Section 25-1-1850, the Governor in his judgment shall deem the public safety to require it, he may suspend the privilege of the writ of habeas corpus in any case throughout the State or any part thereof.

HISTORY: 1962 Code Section 17-368; 1952 Code Section 17-368; 1942 Code Section 1066; 1932 Code Section 1066; Cr. P. '22 Section 153; Cr. C. '12 Section 337; Cr. C. '02 Section 250; G. S. 2584; R. S. 215; 1868 (14) 86.



SECTION 17-17-200. Effect of suspension of writ.

Whenever the privilege of the writ of habeas corpus shall be suspended, as aforesaid, no military or other officer shall be compelled in answer to any writ of habeas corpus to return the body of any person detained by him by authority of the Governor. But upon certificate under oath of the officer having charge of anyone so detained that such person is detained by him as a prisoner under the authority of the Governor further proceedings under the writ of habeas corpus shall be suspended by the judge or court having issued the writ so long as such suspension by the Governor shall remain in force and the cause for such suspension continue.

HISTORY: 1962 Code Section 17-369; 1952 Code Section 17-369; 1942 Code Section 1066; 1932 Code Section 1066; Cr. P. '22 Section 153; Cr. C. '12 Section 337; Cr. C. '02 Section 250; G. S. 2584; R. S. 215; 1868 (14) 86.






CHAPTER 19 - INDICTMENTS

SECTION 17-19-10. Offense shall be prosecuted upon grand jury indictment; exceptions.

No person shall be held to answer in any court for an alleged crime or offense, unless upon indictment by a grand jury, except in the following cases:

(1) when a prosecution by information is expressly authorized by statute;

(2) in proceedings before a police court or magistrate; and

(3) in proceedings before courts martial.

HISTORY: 1962 Code Section 17-401; 1952 Code Section 17-401; 1942 Code Section 995; 1932 Code Section 995; Cr. P. '22 Section 81; Cr. C. '12 Section 75; Cr. C. '02 Section 48; G. S. 2448; R. S. 47.



SECTION 17-19-20. Allegations sufficient for indictment.

Every indictment shall be deemed and judged sufficient and good in law which, in addition to allegations as to time and place, as required by law, charges the crime substantially in the language of the common law or of the statute prohibiting the crime or so plainly that the nature of the offense charged may be easily understood and, if the offense be a statutory offense, that the offense be alleged to be contrary to the statute in such case made and provided.

HISTORY: 1962 Code Section 17-402; 1952 Code Section 17-402; 1942 Code Section 1003; 1932 Code Section 1003; Cr. P. '22 Section 89; Cr. C. '12 Section 83; Cr. C. '02 Section 56; R. S. 55; 1887 (19) 829.



SECTION 17-19-30. Allegations sufficient for indictment for murder.

Every indictment for murder shall be deemed and adjudged sufficient and good in law which, in addition to setting forth the time and place, together with a plain statement, divested of all useless phraseology, of the manner in which the death of the deceased was caused, charges that the defendant did feloniously, wilfully and of his malice aforethought kill and murder the deceased.

HISTORY: 1962 Code Section 17-403; 1952 Code Section 17-403; 1942 Code Section 1007; 1932 Code Section 1007; Cr. P. '22 Section 93; Cr. C. '12 Section 87; Cr. C. '02 Section 60; R. S. 59; 1887 (19) 829.



SECTION 17-19-40. Special count for carrying concealed weapons in case of murder and certain other crimes; jurisdiction.

In every indictment for murder, manslaughter, assault and assault and battery of a high and aggravated nature and assault and assault and battery with intent to kill and in every case when the crime is charged to have been committed with a deadly weapon of the character specified in Section 16-23-460, there shall be a special count in the indictment for carrying concealed weapons and the jury shall be required to find a verdict on such special count. All cases embraced in this section, including the carrying of the weapons, shall be in the exclusive jurisdiction of the court of general sessions, except in cases where other courts have been given concurrent jurisdiction.

HISTORY: 1962 Code Section 17-404; 1952 Code Section 17-404; 1942 Code Section 1008; 1932 Code Section 1008; Cr. P. '22 Section 94; Cr. C. '12 Section 159; Cr. C. '02 Section 131, 1897 (22) 427; 1972 (57) 2235.



SECTION 17-19-50. Averments of instrument of writing, print or figures in indictment.

In all cases whatsoever in which it shall be necessary to make any averment in any indictment as to any instrument, whether the instrument consists wholly or in part of writing, print or figures, it shall be sufficient to describe such instrument by any name or designation by which it may be usually known or by the purport thereof and in such manner as to sufficiently identify such instrument without setting out any copy or facsimile of the whole or any part thereof.

HISTORY: 1962 Code Section 17-405; 1952 Code Section 17-405; 1942 Code Section 1009; 1932 Code Section 1009; Cr. P. '22 Section 95; Cr. C. '12 Section 88; Cr. C. '02 Sections 61, 62; R. S. 60, 61; 1887 (19) 829.



SECTION 17-19-60. Indictments for perjury.

In any indictment for perjury it shall not be necessary to set forth more than the substance of the oath and the fact concerning which the perjury is alleged to have been committed.

HISTORY: 1962 Code Section 17-406; 1952 Code Section 17-406; 1942 Code Section 1009; 1932 Code Section 1009; Cr. P. '22 Section 95; Cr. C. '12 Section 88; Cr. C. '02 Sections 61, 62; R. S. 60, 61; 1887 (19) 829.



SECTION 17-19-70. Indictments against corporations.

Whenever any corporation doing business in this State, whether incorporated under the laws of this State or not, shall be charged with any offense cognizable by the courts of general sessions the solicitor shall hand out a bill of indictment to the grand jury of the county in which such offense, or some part thereof, has been committed and if the grand jury shall return a true bill the solicitor shall cause a copy of such indictment to be served on such corporation offending in the manner indicated in Section 17-13-80 and upon service of such indictment and the notice required by such section the court of general sessions shall obtain and have jurisdiction of such corporation.

HISTORY: 1962 Code Section 17-407; 1952 Code Section 17-407; 1942 Code Section 991; 1932 Code Section 991; Civ. C. '22 Section 4299; Civ. C. '12 Section 2832; 1911 (27) 41.



SECTION 17-19-80. Person indicted for capital offense shall have copy of indictment.

Whoever shall be accused and indicted for any capital offense whatsoever shall have a true copy of the whole indictment, but not the names of the witnesses, delivered to him, three days at least before he shall be tried for such offense, whereby to enable him to advise with counsel thereupon, his attorney, agent or any of them requiring the copy, paying the officer his usual fees for the copy of every such indictment.

HISTORY: 1962 Code Section 17-408; 1952 Code Section 17-408; 1942 Code Section 978; 1932 Code Section 978; Cr. P. '22 Section 69; Cr. C. '12 Section 66; Cr. C. '02 Section 40; G. S. 2632; R. S. 40; 1731 (3) 286.



SECTION 17-19-90. Objections to defects in indictments.

Every objection to any indictment for any defect apparent on the face thereof shall be taken by demurrer or on motion to quash such indictment before the jury shall be sworn and not afterwards.

HISTORY: 1962 Code Section 17-409; 1952 Code Section 17-409; 1942 Code Section 1004; 1932 Code Section 1004; Cr. P. '22 Section 90; Cr. C. '12 Section 84; Cr. C. '02 Section 57; R. S. 56; 1887 (19) 829.



SECTION 17-19-100. Amendments of indictments; proceedings after amendment.

If (a) there be any defect in form in any indictments or (b) on the trial of any case there shall appear to be any variance between the allegations of the indictment and the evidence offered in proof thereof, the court before which the trial shall be had may amend the indictment (according to the proof, if the amendment be because of a variance) if such amendment does not change the nature of the offense charged. After such amendment the trial shall proceed in all respects and with the same consequences as if the indictment had originally been returned as so amended, unless such amendment shall operate as a surprise to the defendant, in which case the defendant shall be entitled, upon demand, to a continuance of the cause.

HISTORY: 1962 Code Section 17-410; 1952 Code Section 17-410; 1942 Code Section 1005; 1932 Code Section 1005; Cr. P. '22 Section 91; Cr. C. '12 Section 85; Cr. C. '02 Section 58; R. S. 57; 1887 (19) 829.






CHAPTER 21 - VENUE

SECTION 17-21-10. Venue where person causes injury within limits of State and death occurs elsewhere.

When any person shall be struck, wounded, poisoned or otherwise injured or ill-treated within the limits of this State and shall die thereof beyond the limits of this State, whether on the high seas or elsewhere, the person so striking, wounding, poisoning or otherwise causing death as aforesaid shall be subject to indictment, trial and punishment in the county in which the stroke, wound, poisoning or other injury or ill-treatment was committed, in all respects the same as if the death had occurred in such county.

HISTORY: 1962 Code Section 17-454; 1952 Code Section 17-454; 1942 Code Section 1017; 1932 Code Section 1017; Cr. P. '22 Section 108; Cr. C. '12 Section 144; Cr. C. '02 Section 116; G. S. 2461; R. S. 116; 1859 (12) 822.



SECTION 17-21-20. Venue where person causes injury in one county and death occurs in another.

When any person shall be struck, wounded, poisoned or otherwise injured in one county and dies thereof in another any inquisition or indictment thereon found by jurors of either county shall be as good and effectual in law as if the stroke, wound, poisoning or other injury had been committed and done in the county in which the party shall die. And the person guilty of such striking, wounding, poisoning or other injury and every accessory thereto, either before or after the fact, shall be tried in the county in which such indictment shall be found and, if convicted, punished in the same mode, manner and form as if the deceased had suffered such striking, wounding, poisoning or other injury and death in the county in which such indictment shall be found.

HISTORY: 1962 Code Section 17-456; 1952 Code Section 17-456; 1942 Code Section 1020; 1932 Code Section 1020; Cr. P. '22 Section 111; Cr. C. '12 Section 147; Cr. C. '02 Section 119; G. S. 2464; R. S. 119; 1880 (17) 336.



SECTION 17-21-30. Venue where perpetrator of homicide and victim are in different states.

When any person within the limits of this State shall inflict an injury on any person who at the time the injury is inflicted is beyond the limits of this State or when any person beyond the limits of this State shall inflict an injury on any person at the time within the limits of this State and such injury shall cause the death of the person injured, in either case the person causing such death shall be subject to be indicted, tried and punished in the first case in the county of this State where the person inflicting the injury was at the time when the injury was inflicted and, in the second case, in the county in which it was received. The procedure and punishment shall be in all respects the same as if both parties were within such county at the time the injury was inflicted and the homicide had been in all respects completed in such county.

HISTORY: 1962 Code Section 17-455; 1952 Code Section 17-455; 1942 Code Section 1018; 1932 Code Section 1018; Cr. P. '22 Section 109; Cr. C. '12 Section 145; Cr. C. '02 Section 117; G. S. 2462; R. S. 117; 1859 (12) 822.



SECTION 17-21-40. Venue where perpetrator of homicide and victim are in different counties.

When an injury is inflicted by any person within the bounds of one county of this State on a person within the bounds of another county and death shall ensue therefrom within this State, indictment, trial and punishment shall be the same as if the homicide had been committed altogether within the county in which the injured person dies. And when the injured person dies without the jurisdiction of this State, indictment, trial and punishment shall be the same as if the homicide had been completed in the county in which the injury causing death was received.

HISTORY: 1962 Code Section 17-457; 1952 Code Section 17-457; 1942 Code Section 1019; 1932 Code Section 1019; Cr. P. '22 Section 110; Cr. C. '12 Section 146; Cr. C. '02 Section 118; G. S. 2463; R. S. 118; 1859 (12) 823.



SECTION 17-21-50. Venue for trial of accessories before the fact.

A person charged as an accessory before the fact may be indicted, tried and punished in the same court and county in which the principal felon might be indicted and tried, although the offense of counseling, hiring or procuring the commission of such felony is committed on the high seas or on land outside of the county either within or without the limits of this State.

HISTORY: 1962 Code Section 17-452; 1952 Code Section 17-452; 1942 Code Section 1021; 1932 Code Section 1021; Cr. P. '22 Section 112; Cr. C. '12 Section 921; Cr. C. '02 Section 636; G. S. 2612; R. S. 523; 1712 (2) 484; 1961 (52) 40.



SECTION 17-21-60. Venue for trial of accessories after the fact.

Whoever becomes an accessory to a felony after the fact may be indicted, convicted and punished, whether the principal felon has or has not been previously convicted or is or is not amenable to justice, by any court having jurisdiction to try the principal felon and either in the county in which such person became an accessory or in the county in which the principal felony was committed.

HISTORY: 1962 Code Section 17-453; 1952 Code Section 17-453; 1942 Code Section 1022; 1932 Code Section 1022; Cr. P. '22 Section 113; Cr. C. '12 Section 922; Cr. C. '02 Section 637; G. S. 2613; R. S. 524; 1714 (2) 543.



SECTION 17-21-70. Venue in proceedings against corporations.

No criminal proceeding shall be instituted against any corporation unless the offense charged or some part thereof shall have been committed in the county in which the prosecution shall be instituted.

HISTORY: 1962 Code Section 17-451; 1952 Code Section 17-451; 1942 Code Section 989; 1932 Code Section 989; Civ. C. '22 Section 4297; Civ. C. '12 Section 2830; 1911 (27) 39.



SECTION 17-21-80. Change of venue; notice, application, and affidavit.

The circuit courts shall have power to change the venue in all criminal cases pending therein, and over which they have original jurisdiction, by ordering the record to be removed to another county in the same circuit. The application for removal must be made to the judge sitting in regular term by some party interested, by the solicitor of the circuit or by the accused, supported by affidavit that a fair and impartial trial cannot be had in the county where such action or prosecution was commenced. The State shall have the same right to make application for a change of venue that a defendant has in cases of murder, arson, rape, burglary, perjury, forgery or grand larceny; provided, that no change of venue shall be granted in such cases until a true bill has been found by a grand jury. Four days' notice of such application in civil and criminal cases shall be given to the adverse party, and if a change is ordered, it shall be to a county in the same judicial circuit; provided, further, that such adverse party to whom notice is given shall have the right to waive it. The circuit judge shall have the power, upon application made to him by either party, upon proper cause shown, to shorten or extend the time for the hearing of the application for a change of venue.

HISTORY: 1962 Code Section 17-458; 1961 (52) 562.



SECTION 17-21-85. Order for jury selection in criminal case be conducted in another county; expenses.

A circuit judge may, in a criminal case in which he determines that an unbiased jury cannot be selected in the county in which the defendant was indicted, order that jury selection go forward in some other county and the jury, when selected, be transported to the county in which the indictment was returned for the duration of the trial. In making a determination whether to proceed as allowed by this section or to order a change of venue for a trial, the court shall consider all the logistical and expense elements and, consistent with the demands of justice, choose the method that results in the least expense and greatest convenience for all parties involved in the case. All expenses of jury selection in another county must be paid by the county in which the trial occurs.

HISTORY: 1990 Act No. 313, Section 1.



SECTION 17-21-90. Costs when venue is changed; disposition of fine.

Whenever a criminal case is transferred from one county to another for trial all the costs and expenses of such trial shall be paid by the county in which the bill of indictment was found. The clerk of court of the county in which the bill of indictment was found, his deputy or some other person designated for the purpose by such clerk of court shall attend upon such trial to issue vouchers or warrants for such costs and expenses in like manner as if the case were tried in the county in which the bill of indictment was found and such costs and expenses shall be paid by the treasurer of such county as other court expenses of such county are paid. And in the event a verdict of guilty is returned against the defendant named in the bill of indictment and a fine is imposed as well as any other penalty and such fine be paid the proceeds of such fine shall be delivered to the clerk of court of the county having original jurisdiction by the clerk of court of the county in which the verdict was obtained.

HISTORY: 1962 Code Section 17-556; 1952 Code Section 17-556; 1942 Code Section 1023; 1932 Code Section 1023; Civ. C. '22 Section 5722; Civ. C. '12 Section 4205; 1902 (22) 1087; 1930 (36) 1097; 1933 (38) 441.






CHAPTER 22 - INTERVENTION PROGRAMS

SECTION 17-22-10. Short title.

This article may be cited as the "Pretrial Intervention Act."

HISTORY: 1980 Act No. 360, Section 2.



SECTION 17-22-20. Definitions.

When used in this chapter:

(1) The term "prosecutorial discretion" shall mean the power of the circuit solicitor to consider all circumstances of criminal proceedings and to determine whether any legal action is to be taken and, if so taken, of what kind and degree and to what conclusion.

(2) The term "noncriminal disposition" shall mean the dismissal of a criminal charge without prejudice to the State to reinstate criminal proceedings on motion of the solicitor.

HISTORY: 1980 Act No. 360, Section 3.



SECTION 17-22-30. Circuit solicitors to establish pretrial intervention programs; oversight of administrative procedures.

(A) Each circuit solicitor shall have the prosecutorial discretion as defined herein and shall as a matter of such prosecutorial discretion establish a pretrial intervention program in the respective circuits.

(B) The circuit solicitors are specifically endowed with and shall retain all discretionary powers under the common law.

(C) A pretrial intervention program shall be under the direct supervision and control of the circuit solicitor; however, he may contract for services with any agency desired.

(D) The South Carolina Commission on Prosecution Coordination shall oversee administrative procedures for the Circuit Solicitors' Pretrial Intervention Programs.

HISTORY: 1980 Act No. 360, Section 4; 1992 Act No. 453, Section 1; 1992 Act No. 499, Section 1.



SECTION 17-22-40. Pretrial intervention coordinator; staff; funding.

There is established the office of Pretrial Intervention Coordinator whose responsibility is to assist the solicitor in each judicial circuit in establishing and maintaining a pretrial intervention program. The office of Pretrial Intervention Coordinator must be within the South Carolina Commission on Prosecution Coordination. The coordinator and such staff as is necessary to assist in the implementation of the provisions of this article must be employed by the South Carolina Commission on Prosecution Coordination. The office of the coordinator must be funded by an appropriation to the Commission on Prosecution Coordination in the state general appropriation act.

HISTORY: 1980 Act No. 360, Section 5; 1982 Act No. 421, Section 7; 1992 Act No. 453, Section 2; 1992 Act No. 499, Section 2.



SECTION 17-22-50. Persons not to be considered for intervention.

(A) A person must not be considered for intervention if:

(1) he previously has been accepted into an intervention program; or

(2) the person is charged with:

(a) blackmail;

(b) driving under the influence or driving with an unlawful alcohol concentration;

(c) a traffic-related offense which is punishable only by fine or loss of points;

(d) a fish, game, wildlife, or commercial fishery-related offense which is punishable by a loss of eighteen points as provided in Section 50-9-1020;

(e) a crime of violence as defined in Section 16-1-60; or

(f) an offense contained in Chapter 25 of Title 16 if the offender has been convicted previously of a violation of that chapter or a similar offense in another jurisdiction.

(B) However, this section does not apply if the solicitor determines the elements of the crime do not fit the charge.

HISTORY: 1980 Act No. 360, Section 6; 1982 Act No. 421, Section 1; 1985 Act No. 106, Section 1; 1992 Act No. 453, Section 3; 1992 Act No. 499, Section 3; 2003 Act No. 92, Section 4, eff January 1, 2004; 2008 Act No. 201, Section 17, eff at 12:00 p.m. on February 10, 2009.



SECTION 17-22-55. Additional conditions for admission to pretrial intervention of person charged with fish, game, wildlife, or commercial fishery-related offense.

As a condition of admission to the pretrial intervention program of a person charged with a fish, game, wildlife, or commercial fishery-related offense which does not disqualify him for intervention, this person shall pay an additional administrative charge equal to the maximum monetary fine, not to exceed five hundred dollars, which could be imposed for the offense. The administrative charge must be deposited in the game and fish fund of the county where the offense was committed. Also, if any property was seized and confiscated at the time of the arrest for the offense, as a condition of admission to the pretrial intervention program, the offender must agree to the retention and sale of that property as provided by law by the law enforcement agency making the seizure. The proceeds from the sale also must be deposited in the game and fish fund of the county wherein the offense was committed.

HISTORY: 1992 Act No. 499, Section 4.



SECTION 17-22-60. Standards of eligibility for intervention program.

Intervention is appropriate only where:

(1) there is substantial likelihood that justice will be served if the offender is placed in an intervention program;

(2) it is determined that the needs of the offender and the State can better be met outside the traditional criminal justice process;

(3) it is apparent that the offender poses no threat to the community;

(4) it appears that the offender is unlikely to be involved in further criminal activity;

(5) the offender, in those cases where it is required, is likely to respond quickly to rehabilitative treatment;

(6) the offender has no significant history of prior delinquency or criminal activity;

(7) the offender has not previously been accepted in a pretrial intervention program.

HISTORY: 1980 Act No. 360, Section 7; 1992 Act No. 453, Section 4; 1992 Act No. 499, Section 5; 1995 Act No. 7, Part I Section 22.



SECTION 17-22-70. Information which may be required by solicitor.

Prior to admittance of an offender into an intervention program, the solicitor or judge, if application is made to the court pursuant to Section 17-22-100, may require the offender to furnish information concerning the offender's past criminal record, education and work record, family history, medical or psychiatric treatment or care received, psychological tests taken and other information which, in the solicitor's or judge's opinion, has bearing on the decision as to whether the offender should be admitted. Solicitor's office records under this section shall adhere to and abide by Federal Confidentiality Regulation 42 CFR Part 2 and any other applicable federal, state, or local regulations.

HISTORY: 1980 Act No. 360, Section 8; 1982 Act No. 421, Section 2; 1992 Act No. 453, Section 5; 1992 Act No. 499, Section 6.



SECTION 17-22-80. Recommendations of victim and law enforcement agency.

Prior to any person being admitted to a pretrial intervention program the victim, if any, of the crime for which the applicant is charged and the law enforcement agency employing the arresting officer shall be asked to comment in writing as to whether or not the applicant should be allowed to enter an intervention program. In each case involving admission to an intervention program, the solicitor or judge, if application is made to the court pursuant to Section 17-22-100, shall consider the recommendations of the law enforcement agency and the victim, if any, in making a decision.

HISTORY: 1980 Act No. 360, Section 9; 1992 Act No. 453, Section 6; 1992 Act No. 499, Section 7.



SECTION 17-22-90. Agreements required of offender in program.

An offender who enters an intervention program shall:

(1) waive, in writing and contingent upon his successful completion of the program, his right to a speedy trial;

(2) agree, in writing, to the tolling while in the program of all periods of limitation established by statutes or rules of court;

(3) agree, in writing, to the conditions of the intervention program established by the solicitor;

(4) in the event there is a victim of the crime, agree, in writing, to make restitution to the victim within a specified period of time and in an amount to be determined by the solicitor;

(5) agree, in writing, that records relating to participation in pretrial intervention or information obtained through pretrial intervention is not admissible as evidence in subsequent proceedings, criminal or civil, and communication between pretrial intervention counselors and defendants shall remain as privileged communication unless a court of competent jurisdiction determines that there is a compelling public interest that the communication be revealed. A written admission of guilt may not be required of a defendant before acceptance or completion of the pretrial intervention program;

(6) if the offense is criminal sexual conduct with a minor in the third degree pursuant to Section 16-3-655(C), agree in the agreement between the solicitor's office and the offender as provided in Section 17-22-120 to allow information about the offense to be made available to day care centers, group day care homes, family day care homes, church or religious day care centers, and other facilities providing care to children and related agencies by the State Law Enforcement Division pursuant to regulations which the State Law Enforcement Division shall promulgate; and

(7) if the offense is first offense criminal domestic violence pursuant to Section 16-25-20, agree in writing to successful completion of a batterer's treatment program approved by the Department of Social Services.

HISTORY: 1980 Act No. 360, Section 10; 1982 Act No. 421, Section 3; 1996 Act No. 444, Section 3; 2005 Act No. 166, Section 6, eff January 1, 2006; 2012 Act No. 255, Section 3, eff June 18, 2012.



SECTION 17-22-100. Time for application to intervention program.

An offender must make application to an intervention program or to the chief administrative judge of the court of general sessions no later than seventy-five days after service of the warrant or within ten days following appointment of counsel for the charge for which he makes the application. However, in the discretion of the solicitor or the chief administrative judge of the court of general sessions, if application is made directly to the judge, the provisions of this section may be waived. Applications received by the chief administrative judge of the court of general sessions under this section may be preliminarily approved by the judge pending a determination by the pretrial office that the offender is eligible to participate in a pretrial program pursuant to Sections 17-22-50 and 17-22-60. Applications received by the chief administrative judge of the court of general sessions and information obtained pursuant to Section 17-22-70 must be forwarded to the pretrial office.

HISTORY: 1980 Act No. 360, Section 11; 1992 Act No. 453, Section 7; 1992 Act No. 499, Section 8.



SECTION 17-22-110. Fees for application and participation; waiver.

An applicant to an intervention program or an offender who applies to the chief administrative judge of the court of general sessions for admission to a program pursuant to Section 17-22-100 shall pay a nonrefundable application fee of one hundred dollars and, if accepted into the program, a nonrefundable participation fee of two hundred fifty dollars prior to admission. All fees paid must be deposited into a special circuit solicitor's fund for operation of the pretrial intervention program. All fees or costs of supervision may be waived partially or totally by the solicitor in cases of indigency. The solicitor may also, if he determines necessary, in situations other than indigency allow scheduling of payments in lieu of lump sum payment. In no case shall aggregate fees for application and participation in an intervention program exceed three hundred fifty dollars. However, in cases where the solicitor determines that referral to another agency or program is needed to achieve rehabilitation for a problem directly related to the charge, the defendant may be required to pay his participation in that special program, except that no services may be denied due to inability to pay.

HISTORY: 1980 Act No. 360, Section 12; 1982 Act No. 421, Section 4; 1987 Act No. 57 Section 1; 1992 Act No. 453, Section 8; 1992 Act No. 499, Section 9; 1997 Act No. 59, Section 1.



SECTION 17-22-120. Individual agreement between offender and solicitor; alcohol and drug abuse services.

In any case in which an offender agrees to an intervention program, a specific agreement must be made between the solicitor and the offender. This agreement shall include the terms of the intervention program, the length of the program and a section stating the period of time after which the prosecutor will either dismiss the charge or seek a conviction based upon that charge. The agreement must be signed by the offender and his or her counsel, if represented by counsel, and filed in the solicitor's office. The Commission on Alcohol and Drug Abuse shall provide training if requested on the recognition of alcohol and drug abuse to counselor employees of local pretrial intervention programs and the local agency authorized by Section 61-12-20 shall provide services to alcohol and drug abusers if referred by pretrial intervention programs. However, no services may be denied due to an offender's inability to pay.

HISTORY: 1980 Act No. 360, Section 13; 1992 Act No. 453, Section 9; 1992 Act No. 499, Section 10.



SECTION 17-22-130. Reports and identification as to offenders accepted for intervention program.

Notwithstanding the provisions of Section 17-1-40, in all cases where an offender is accepted for intervention a report must be made and retained on file in the solicitor's office, regardless of whether or not the offender successfully completes the intervention program. All reports must be retained on file in the solicitor's office for a period of two years after successful completion, two years after rejection, or two years after unsuccessful completion of the program. After the retention of these reports for two years, they may be destroyed. The circuit solicitor shall furnish to the South Carolina Law Enforcement Division personal identification information on each person who applies for intervention, is subsequently accepted or rejected and successfully or unsuccessfully completes the program. This information may only be used by the division and the State Coordinator's Office in those cases where a circuit solicitor inquires as to whether a person has previously been accepted in an intervention program. However, that information may be confidentially released to the State Coordinator's Office to assist in compiling annual reports. The identification information on any defendant must not be under any circumstances released as public knowledge.

HISTORY: 1980 Act No. 360, Section 14; 1982 Act No. 421, Section 5; 1992 Act No. 453, Section 10; 1992 Act No. 499, Section 11.



SECTION 17-22-140. Restitution to victim.

Prior to the completion of the pretrial intervention program the offender shall make restitution, as determined by the solicitor, to the victim, if any.

HISTORY: 1980 Act No. 360, Section 15.



SECTION 17-22-150. Disposition of charges against offenders accepted for intervention program.

(a) In the event an offender successfully completes a pretrial intervention program, the solicitor shall effect a noncriminal disposition of the charge or charges pending against the offender. Upon such disposition, the offender may apply to the court for an order to destroy all official records relating to his arrest and no evidence of the records pertaining to the charge may be retained by any municipal, county, or state entity or any individual, except as otherwise provided in Section 17-22-130. The effect of the order is to restore the person, in the contemplation of the law, to the status he occupied before the arrest. No person as to whom the order has been entered may be held thereafter under any provision of any law to be guilty of perjury or otherwise giving a false statement by reason of his failure to recite or acknowledge the arrest in response to any inquiry made of him for any purpose.

(b) In the event the offender violates the conditions of the program agreement: (1) the solicitor may terminate the offender's participation in the program, (2) the waiver executed pursuant to Section 17-22-90 shall be void on the date the offender is removed from the program for the violation and (3) the prosecution of pending criminal charges against the offender shall be resumed by the solicitor.

HISTORY: 1980 Act No. 360, Section 16; 1982 Act No. 421, Section 6; 1992 Act No. 453, Section 11; 1992 Act No. 499, Section 12.



SECTION 17-22-170. Unlawful retention or release of information regarding participation in intervention program; penalty.

Any municipal, county, or state entity or any individual who unlawfully retains or releases information on an offender's participation in a pretrial intervention program is guilty of a misdemeanor and, upon conviction, must be punished by a fine not exceeding two thousand dollars or by imprisonment not to exceed one year.

The provisions of this section do not apply to circuit solicitors or their staff in the performance of their official duties.

HISTORY: 1992 Act No. 453, Section 12; 1992 Act No. 499, Section 13.



SECTION 17-22-300. Citation of article.

This article may be cited as the "Traffic Education Program Act".

HISTORY: 2008 Act No. 176, Section 2, eff 90 days after Governor's approval (approved February 4, 2008).



SECTION 17-22-310. Prosecutorial discretion of Circuit Solicitor to establish traffic education program; administration.

(A) Each circuit solicitor has the prosecutorial discretion as defined in this chapter and shall as a matter of prosecutorial discretion establish a traffic education program in the respective circuits for persons who commit traffic-related offenses that are punishable only by a fine and loss of four points or less. A person may not participate in a traffic education program if the person's traffic-related offense resulted in death or serious bodily injury to another person.

(B) The circuit solicitors are specifically endowed with and retain all discretionary powers pursuant to the common law.

(C) A traffic education program must be under the direct supervision and control of the circuit solicitor; however, the solicitor may contract for services with a county or municipality in the circuit.

(D) The South Carolina Commission on Prosecution Coordination shall oversee administrative procedures for the traffic education programs.

(E) A traffic education program must include both a community service and an educational component.

HISTORY: 2008 Act No. 176, Section 2, eff 90 days after Governor's approval (approved February 4, 2008).



SECTION 17-22-320. Eligibility.

(A) A person may be considered for a traffic education program if he has no significant history of traffic violations. A person may not participate in a traffic education program more than once.

(B) A person's participation in a traffic education program does not prevent his participation in a pretrial intervention program pursuant to the provisions and conditions of Article 1.

HISTORY: 2008 Act No. 176, Section 2, eff 90 days after Governor's approval (approved February 4, 2008); 2011 Act No. 55, Section 1, eff June 14, 2011.



SECTION 17-22-330. Disposition of traffic-related offense on completion of program; subsequent violation.

(A) When a person successfully completes a traffic education program, the governmental agency administering the program shall effect a noncriminal disposition, as defined in this chapter, of the traffic-related offense, and there must be no record maintained of the traffic-related offense except by the appropriate traffic education program in order to ensure that a person does not benefit from the provisions of this article more than once.

(B) If applicable, the person may apply to the court for an order to destroy all official records relating to his arrest.

(C) If a person violates the conditions of a traffic education program, then the person may be terminated from the program and the traffic-related offense reinstated by the governmental agency administering the program in the appropriate municipality or county.

(D) If a person receives a subsequent traffic violation during the six months following the issuance of the ticket for which he has entered the traffic education program, he must be terminated from the program and the traffic-related offense must be reinstated by the governmental agency administering the program in the appropriate municipality or county.

HISTORY: 2008 Act No. 176, Section 2, eff 90 days after Governor's approval (approved February 4, 2008).



SECTION 17-22-340. Office of Traffic Education Program Coordinator.

Each circuit solicitor may establish an Office of Traffic Education Program Coordinator whose responsibility is to assist in the establishment and maintenance of the traffic education program.

HISTORY: 2008 Act No. 176, Section 2, eff 90 days after Governor's approval (approved February 4, 2008).



SECTION 17-22-350. Fees; waiver; distribution of fee proceeds.

(A) A person shall pay a nonrefundable one hundred forty-dollar fee to apply for a traffic education program that cannot be reduced or suspended. Additionally, a person shall pay a nonrefundable fee, not to exceed one hundred forty dollars, to participate in a traffic education program. Participation in a traffic education program may not be denied due to a person's inability to pay. If a person is deemed unable to pay, both the application fee and the participation fee must be waived.

(B) For offenses that would have been otherwise tried in magistrates court, the governmental agency administering the program shall retain the participation fee to support the traffic education program. The application fees must be remitted to the county treasurer. The county treasurer shall remit 9.17 percent of the revenue from the application fees to the county to be used for the purposes set forth in Section 14-1-207(D) and remit the balance of the revenue from the application fees to the Office of the State Treasurer on a monthly basis, by the fifteenth day of each month, and make reports on a form and in a manner prescribed by the State Treasurer. Fees paid in installments must be remitted as received. The State Treasurer shall deposit the amounts received as follows:

(1) 23.62 percent to the Department of Probation, Parole and Pardon Services;

(2) 15.12 percent to the South Carolina Criminal Justice Academy;

(3) .44 percent to the Department of Public Safety's South Carolina Law Enforcement Officers Hall of Fame;

(4) 13.73 percent to the State Office of Victim Assistance;

(5) 6.01 percent to the General Fund;

(6) 10.97 percent to the Commission on Indigent Defense;

(7) 1.34 percent to the Attorney General's Office;

(8) .90 percent to the Department of Juvenile Justice Arbitration Program;

(9) .81 percent to the Department of Juvenile Justice Marine Institutes;

(10) .90 percent to the Department of Juvenile Justice Regional Status Offender Program;

(11) 3.95 percent to the Department of Juvenile Justice Coastal Evaluation Center;

(12) 6.74 percent to the Circuit Solicitors;

(13) 2.68 percent to the State Law Enforcement Division;

(14) 2.68 percent to the Department of Corrections;

(15) .67 percent to the Judicial Department;

(16) .28 percent to the Department of Natural Resources; and

(17) .02 percent to the Forestry Commission.

(C) For offenses that would have been otherwise tried in municipal court, the governmental agency administering the program shall retain the participation fees to support the traffic education program. The application fees must be remitted to the city treasurer. The city treasurer shall remit 9.17 percent of the revenue from the application fees to the municipality to be used for the purposes set forth in Section 14-1-208(D) and remit the balance of the revenues from the application fees to the Office of the State Treasurer on a monthly basis, by the fifteenth day of each month, and make reports on a form and in a manner prescribed by the State Treasurer. Fees paid in installments must be remitted as received. The State Treasurer must deposit the amounts received as follows:

(1) 10.25 percent to the Department of Probation, Parole and Pardon Services;

(2) 10.13 percent to the South Carolina Criminal Justice Academy;

(3) .26 percent to the Department of Public Safety's South Carolina Law Enforcement Officer's Hall of Fame;

(4) 7.57 percent to the State Office of Victim Assistance;

(5) 2.77 percent to the General Fund;

(6) 11.02 percent to the Commission on Indigent Defense;

(7) 1.07 percent to the Attorney General's Office;

(8) .65 percent to the Department of Mental Health;

(9) 7.64 percent for the programs established pursuant to Section 56-5-2953(E);

(10) 9.93 percent to the Governor's Task Force on Litter;

(11) 9.93 percent to the Department of Juvenile Justice;

(12) .90 percent to the Department of Juvenile Justice Arbitration Program;

(13) .81 percent to the Department of Juvenile Justice Marine Institutes;

(14) .90 percent to the Department of Juvenile Justice Regional Status Offender Program;

(15) 3.95 percent to the Department of Juvenile Justice Coastal Evaluation Center;

(16) 6.74 percent to the Circuit Solicitors;

(17) 2.68 percent to the State Law Enforcement Division;

(18) 2.68 percent to the Department of Corrections;

(19) .67 percent to the Judicial Department;

(20) .28 percent to the Department of Natural Resources; and

(21) .02 percent to the Forestry Commission.

HISTORY: 2008 Act No. 176, Section 2, eff 90 days after Governor's approval (approved February 4, 2008).



SECTION 17-22-360. Annual report.

Each governmental agency that administers a traffic education program shall submit a traffic education program annual report, by the first day of August, to the Commission on Prosecution Coordination providing the total number of participants by original traffic-related offenses, the total number of participants that successfully completed the traffic education program, the total amount of fees collected, and the total revenue remitted to the municipalities, counties, and Office of the State Treasurer for the state's fiscal year. The Commission on Prosecution Coordination may establish additional guidelines for the annual reports. The annual reports must be made available for public inspection.

HISTORY: 2008 Act No. 176, Section 2, eff 90 days after Governor's approval (approved February 4, 2008).



SECTION 17-22-370. Submission of information necessary for creation and maintenance of list of participants.

Each governmental agency that administers a traffic education program shall submit to the Commission on Prosecution Coordination necessary identifying information on each participant for the creation and maintenance of a list of participants in traffic education programs. This list is to be used by the commission for the sole purpose of complying with Section 17-22-320(A). The information collected by the commission only may be released to a governmental agency administering the program for the purpose of determining eligibility for a traffic education program.

HISTORY: 2008 Act No. 176, Section 2, eff 90 days after Governor's approval (approved February 4, 2008).



SECTION 17-22-500. Citation of article.

This article may be cited as the "Alcohol Education Program Act".

HISTORY: 2007 Act No. 35, Section 2, eff June 6, 2007.



SECTION 17-22-510. Prosecutorial discretion of Circuit Solicitor to establish alcohol education program; administration.

(A) Each circuit solicitor has the prosecutorial discretion as defined in this chapter and shall as a matter of prosecutorial discretion establish an alcohol education program in the respective circuits for persons who commit certain alcohol-related offenses.

(B) The circuit solicitors are specifically endowed with and retain all discretionary powers pursuant to the common law.

(C) An alcohol education program must be under the direct supervision and control of the circuit solicitor; however, the solicitor may contract for education and supervision services.

(D) The South Carolina Commission on Prosecution Coordination shall oversee administrative procedures for the alcohol education programs. The commission shall consult with the Department of Alcohol and Other Drug Abuse Services before the approval of these administrative procedures.

(E) An alcohol education program must include an educational and community service component.

HISTORY: 2007 Act No. 35, Section 2, eff June 6, 2007.



SECTION 17-22-520. Eligibility requirements for consideration for program.

(A) A person may be considered for an alcohol education program if he:

(1) is at least seventeen years of age but less than twenty-one years of age at the time of arrest;

(2) has no prior alcohol-related offenses; and

(3) has no significant history of prior delinquency or criminal activity on his record.

(B) A person may not participate in an alcohol education program more than once.

(C) A person may be considered for an alcohol education program if he is charged with a violation of the following offenses:

(1) purchase or possession of beer or wine by a person under the age of twenty-one pursuant to Section 63-19-2440;

(2) purchase or possession of alcoholic liquors by a person under the age of twenty-one pursuant to Section 63-19-2450;

(3) open container in a motor vehicle pursuant to Section 61-4-110;

(4) public disorderly conduct pursuant to Section 16-17-530;

(5) littering pursuant to Section 16-11-700;

(6) providing false information concerning age to purchase beer or wine pursuant to Section 61-4-60;

(7) unlawful purchase of beer or wine for a person who cannot legally buy for consumption on the premises pursuant to Section 61-4-80;

(8) transfer of beer or wine for underage person's consumption pursuant to Section 61-4-90;

(9) transfer of alcoholic liquors for underage person's consumption pursuant to Section 61-6-4070;

(10) possession of an altered driver's license or other false documentation pursuant to Section 56-1-515; and

(11) another offense similar in nature and severity to the above-described offenses, as determined by the circuit solicitor. However, the provisions of this item may not be construed to include an offense enumerated in Section 56-5-2930 or Section 56-5-2933.

(D) A person's participation in an alcohol education program does not prevent his participation in a pretrial intervention program pursuant to the provisions and conditions of Article 1.

HISTORY: 2007 Act No. 35, Section 2, eff June 6, 2007.



SECTION 17-22-530. Disposition of alcohol-related offense on completion of program.

(A) When a person successfully completes an alcohol education program, the circuit solicitor shall effect a noncriminal disposition, as defined in this chapter, of the alcohol-related offense, and there must be no record maintained of the alcohol-related offense except by the Commission on Prosecution Coordination in order to ensure that a person does not benefit from the provisions of this article more than once.

(B) If applicable, the person may apply to the court for an order to destroy all official records relating to his arrest.

(C) If a person violates the conditions of an alcohol education program, the person may be terminated from the program and the alcohol-related offense reinstated by the circuit solicitor in the appropriate municipality or county.

HISTORY: 2007 Act No. 35, Section 2, eff June 6, 2007.



SECTION 17-22-540. Office of Alcohol Education Program Coordinator.

Each circuit solicitor may establish an Office of Alcohol Education Program Coordinator whose responsibility is to assist in the establishment and maintenance of the alcohol education program.

HISTORY: 2007 Act No. 35, Section 2, eff June 6, 2007.



SECTION 17-22-550. Fees; waiver.

A person shall pay a two-hundred-fifty-dollar fee to enroll in an alcohol education program. All fees must be deposited into a special circuit solicitor's fund for operation of the alcohol education program. In cases when the solicitor contracts with education and supervision providers, the person also may be subject to additional fees payable to the provider of these services. However, participation in an alcohol education program may not be denied due to a person's inability to pay these fees. If a person is deemed unable to pay, the fees for enrollment, education, and supervision services may be waived or reduced at the discretion of each solicitor.

HISTORY: 2007 Act No. 35, Section 2, eff June 6, 2007.



SECTION 17-22-560. Records.

Each circuit solicitor shall submit to the Commission on Prosecution Coordination necessary identifying information on each enrollee for the creation and maintenance of a list of enrollees in alcohol education programs. This list is to be used by the commission for the sole purpose of complying with Section 17-22-520(A) and (B). The information maintained by the commission may be released only to a circuit solicitor for the purpose of determining eligibility for an alcohol education program.

HISTORY: 2007 Act No. 35, Section 2, eff June 6, 2007.



SECTION 17-22-710. Establishing unit; fee schedule; administrative costs; disbursement of funds collected.

(A) A circuit solicitor may establish, under his direction and control and with the agreement of the county governing body, a Worthless Check Unit for the purpose of processing worthless checks and to assist the victims of these cases in the collection of restitution. The fee schedule is:

(1) fifty dollars for checks up to five hundred dollars;

(2) one hundred dollars for checks five hundred one dollars to one thousand dollars; and

(3) one hundred fifty dollars for checks one thousand one dollars or greater.

(B) An amount equal to the allowable administrative costs contained in Section 34-11-70(c) must be added to the fee. All fees collected by the Worthless Check Unit in accordance with the fee schedule promulgated pursuant to this section must be deposited into a fund known as the Worthless Check Fund maintained by the county treasurers of the counties comprising the circuit, other than court costs and an amount equal to the allowable administrative costs contained in Section 34-11-70(c) which must be remitted to the treasurer for deposit in the county general fund. All funds collected and deposited into this fund must be applied first to defray the costs of operating the Worthless Check Unit with the balance to be used by the solicitor to pay the normal operating expenses of his office. Withdrawals from this account may be made only at the request of the solicitor. The funds generated pursuant to this section may not be used to reduce the amount budgeted by the county to the solicitor's office. The solicitor shall maintain an account for the purpose of collecting and disbursing restitution funds collected for the benefit of victims' worthless checks. The Worthless Check Unit shall disburse to the victim all restitution collected as a result of the original complaint filed. If the victim cannot be located after a reasonable time and diligent efforts the restitution due the victim must be transferred to the general fund of the county.

HISTORY: 2008 Act No. 353, Section 2, Pt 11B, eff July 1, 2009.



SECTION 17-22-910. Applications for expungement; administration.

Applications for expungement of all criminal records must be administered by the solicitor's office in each circuit in the State as authorized pursuant to:

(1) Section 34-11-90(e), first offense misdemeanor fraudulent check;

(2) Section 44-53-450(b), conditional discharge for simple possession of marijuana or hashish;

(3) Section 22-5-910, first offense conviction in magistrates court;

(4) Section 22-5-920, youthful offender act;

(5) Section 56-5-750(f), first offense failure to stop when signaled by a law enforcement vehicle;

(6) Section 17-22-150(a), pretrial intervention;

(7) Section 17-1-40, criminal records destruction, except as provided in Section 17-22-950;

(8) Section 20-7-8525, juvenile expungements;

(9) Section 17-22-530(a), alcohol education program; and

(10) any other statutory authorization.

HISTORY: 2009 Act No. 36, Section 2, eff June 2, 2009.



SECTION 17-22-920. Direction of expungement process inquiries to county solicitor's office.

The clerk of court shall direct all inquiries concerning the expungement process to the corresponding solicitor's office to make application for expungement.

HISTORY: 2009 Act No. 36, Section 2, eff June 2, 2009.



SECTION 17-22-930. Obtaining and mandatory use of expungement form.

A person applying to expunge a criminal record shall obtain the appropriate blank expungement order form from the solicitor's office in the judicial circuit where the charge originated. The use of this form is mandatory and to the exclusion of all other expungement forms.

HISTORY: 2009 Act No. 36, Section 2, eff June 2, 2009.



SECTION 17-22-940. Fees; establishment of expungement process; requirements and duties of solicitor and SLED.

(A) In exchange for an expungement service that is provided by the solicitor's office, the applicant is responsible for payment to the solicitor's office of an administrative fee in the amount of two hundred fifty dollars per individual order, which must be retained by that office and used to defray the costs associated with the expungement process, except as provided in subsection (B). The two hundred fifty dollar fee is nonrefundable, regardless of whether the offense is later determined to be statutorily ineligible for expungement or the solicitor or his designee does not consent to the expungement.

(B) Any person who applies to the solicitor's office for an expungement of general sessions charges pursuant to Section 17-1-40 is exempt from paying the administrative fee, unless the charge that is the subject of the expungement request was dismissed, discharged, or nolle prossed as part of a plea arrangement under which the defendant pled guilty and was sentenced on other charges.

(C) The solicitor's office shall implement policies and procedures consistent with this section to ensure that the expungement process is properly conducted. This includes, but is not limited to:

(1) assisting the applicant in completing the expungement order form;

(2) collecting from the applicant and distributing to the appropriate agencies separate certified checks or money orders for charges prescribed by this article;

(3) coordinating with the South Carolina Law Enforcement Division (SLED) and, in the case of juvenile expungements, the Department of Juvenile Justice, to confirm that the criminal charge is statutorily appropriate for expungement;

(4) obtaining and verifying the presence of all necessary signatures;

(5) filing the completed expungement order with the clerk of court; and

(6) providing copies of the completed expungement order to all governmental agencies which must receive the order including, but not limited to, the:

(a) arresting law enforcement agency;

(b) detention facility or jail;

(c) solicitor's office;

(d) magistrates or municipal court where the arrest warrant originated;

(e) magistrates or municipal court that was involved in any way in the criminal process of the charge sought to be expunged;

(f) Department of Juvenile Justice; and

(g) SLED.

(D) The solicitor or his designee also must provide a copy of the completed expungement order to the applicant or his retained counsel.

(E) In cases when charges are sought to be expunged pursuant to Section 17-22-150(a), 17-22-530(a), 22-5-910, or 44-53-450(b), the circuit pretrial intervention director, alcohol education program director, or summary court judge shall attest by signature on the application to the eligibility of the charge for expungement before either the solicitor or his designee and then the circuit court judge, or the family court judge in the case of a juvenile, signs the application for expungement.

(F) SLED shall verify and document that the criminal charges in all cases, except in cases when charges are sought to be expunged pursuant to Section 17-1-40, are appropriate for expungement before the solicitor or his designee, and then a circuit court judge, or a family court judge in the case of a juvenile, signs the application for expungement. If the expungement is sought pursuant to Section 34-11-90(e), Section 22-5-910, Section 22-5-920, or Section 56-5-750(f), the conviction for any traffic-related offense which is punishable only by a fine or loss of points will not be considered as a bar to expungement.

(1) SLED shall receive a twenty-five dollar certified check or money order from the solicitor or his designee on behalf of the applicant made payable to SLED for each verification request, except that no verification fee may be charged when an expungement is sought pursuant to Section 17-1-40, 17-22-150(a), or 44-53-450(b). SLED then shall forward the necessary documentation back to the solicitor's office involved in the process.

(2) In the case of juvenile expungements, verification and documentation that the charge is statutorily appropriate for expungement must first be accomplished by the Department of Juvenile Justice and then SLED.

(3) Neither SLED, the Department of Juvenile Justice, nor any other official shall allow the applicant to take possession of the application for expungement during the expungement process.

(G) The applicant also is responsible to the clerk of court for the filing fee per individual order as required by Section 8-21-310(21), which must be forwarded to the clerk of court by the solicitor or his designee and deposited in the county general fund. If the charge is determined to be statutorily ineligible for expungement, this prepaid clerk of court filing fee must be refunded to the applicant by the solicitor or his designee.

(H) Each expungement order may contain only one charge sought to be expunged, except in those circumstances when expungement is sought for multiple charges occurring out of a single incident and subject to expungement pursuant to Section 17-1-40 or 17-22-150(a). Only in those circumstances may more than one charge be included on a single application for expungement and, when applicable, only one two hundred fifty-dollar fee, one twenty-five dollar SLED verification fee, and one thirty-five dollar clerk of court filing fee may be charged.

(I) A filing fee may not be charged by the clerk's office to an applicant seeking the expungement of a criminal record pursuant to Section 17-1-40, when the charge was discharged, dismissed, nolle prossed, or the applicant was acquitted.

(J) Nothing in this article precludes an applicant from retaining counsel to apply to the solicitor's office on his behalf or precludes retained counsel from initiating an action in circuit court seeking a judicial determination of eligibility when the solicitor, in his discretion, does not consent to the expungement. In either event, retained counsel is responsible to the solicitor or his designee, when applicable, for the two hundred fifty-dollar fee, the twenty-five dollar SLED verification fee, and the thirty-five dollar clerk of court filing fee which must be paid by retained counsel's client.

(K) The solicitor or his designee has the discretion to waive the two hundred fifty-dollar fee only in those cases when it is determined that a person has been falsely accused of a crime as a result of identity theft.

(L) Each solicitor's office shall maintain a record of all fees collected related to the expungement of criminal records, which must be made available to the Chairmen of the House and Senate Judiciary Committees. Those records shall remain confidential otherwise.

HISTORY: 2009 Act No. 36, Section 2, eff June 2, 2009.



SECTION 17-22-950. Criminal charges in summary court resulting in not guilty finding or dismissal; issuance of expungement order by presiding judge.

(A) When criminal charges are brought in a summary court and the accused person is found not guilty or if the charges are dismissed or nolle prossed, pursuant to Section 17-1-40, the presiding judge of the summary court, at no cost to the accused person, immediately shall issue an order to expunge the criminal records of the accused person unless the dismissal of the charges occurs at a preliminary hearing or unless the accused person has charges pending in summary court and a court of general sessions and such charges arise out of the same course of events. This expungement must occur no sooner than the appeal expiration date and no later than thirty days after the appeal expiration date. Upon issuance of the order, the judge of the summary court or a member of the summary court staff must coordinate with SLED to confirm that the criminal charge is statutorily appropriate for expungement; obtain and verify the presence of all necessary signatures; file the completed expungement order with the clerk of court; provide copies of the completed expungement order to all governmental agencies which must receive the order including, but not limited to, the arresting law enforcement agency, the detention facility or jail, the solicitor's office, the magistrates or municipal court where the arrest warrant originated, the magistrates or municipal court that was involved in any way in the criminal process of the charge sought to be expunged, and SLED. The judge of the summary court or a member of the summary court staff also must provide a copy of the completed expungement order to the applicant or his retained counsel. The prosecuting agency or appropriate law enforcement agency may file an objection to a summary court expungement. If an objection is filed by the prosecuting agency or law enforcement agency, that expungement then must be heard by the judge of a general sessions court. The prosecuting agency's or the appropriate law enforcement agency's reason for objecting must be that the:

(1) accused person has other charges pending;

(2) prosecuting agency or the appropriate law enforcement agency believes that the evidence in the case needs to be preserved; or

(3) accused person's charges were dismissed as a part of a plea agreement.

(B) If the prosecuting agency or the appropriate law enforcement agency objects to an expungement order being issued pursuant to subsection (A)(2), the prosecuting agency or appropriate law enforcement agency must notify the accused person of the objection. This notice must be given in writing at the address listed on the accused person's bond form, or through his attorney, no later than thirty days after the person is found not guilty or his charges are dismissed or nolle prossed.

HISTORY: 2009 Act No. 36, Section 2, eff June 2, 2009.



SECTION 17-22-1110. Definitions.

As used in this chapter:

(1) "Criminal risk factors" means characteristics and behaviors that, when addressed or changed, affect a person's risk for committing crimes. The characteristics may include, but not be limited to, the following risk and criminogenic need factors: antisocial behavior patterns; criminal personality; antisocial attitudes, values, and beliefs; poor impulse control; criminal thinking; substance abuse; criminal associates; dysfunctional family or marital relationships; or low levels of employment or education.

(2) "Evidence-based practices" means supervision policies, procedures, and practices that scientific research demonstrates reduce recidivism among individuals on probation, parole, or post-correctional supervision.

HISTORY: 2010 Act No. 273, Section 56, eff January 1, 2011.



SECTION 17-22-1120. Diversion program data and reporting.

(A) In addition to the information collected and processed by the Office of Pretrial Intervention Coordinator within the Commission on Prosecution Coordination pursuant to Articles 1, 3, 5, and 7, Chapter 22, Title 17, the Office of Pretrial Intervention Coordinator shall be responsible for collecting data on all programs administered by a circuit solicitor, the Commission on Prosecution Coordination, or a court, which divert offenders from prosecution to an alternative program or treatment.

(B) This shall include programs administered by circuit solicitors, which are either statutorily mandated or established by judicial order, and shall include, but are not limited to: alcohol education programs; drug courts for adults or juveniles; traffic education programs; worthless checks units; pretrial intervention; mental health courts; or juvenile arbitration.

(C) Notwithstanding the provisions of Section 17-22-130, 17-22-360, 17-22-370, or 17-22-560, the Office of Pretrial Intervention Coordinator shall collect and make available for public inspection an annual report on the numbers of individuals who apply for a diversion program, the number of individuals who begin a diversion program or treatment, the number of individuals who successfully complete a program or treatment within a twelve-month period, the number of individuals who do not successfully complete a program or treatment within the same twelve-month period, but who are still participating in the program or treatment, the number of individuals who did not complete the program within the twelve-month period and who have been prosecuted for the offense committed, and the number of individuals with fees fully or partially waived for indigence. The data collected and made available for public inspection shall be listed by each county, by each program or treatment, and the offense originally committed, but shall not contain any identifying information of the participant.

(D) A copy of the report shall be sent to the Sentencing Reform Oversight Committee for evaluation of the diversion programs and treatments being administered in the State by the circuit solicitors or a court, the effectiveness of each program, and to ascertain the need for additional programs, program modifications, or repeal of existing programs. In evaluating the programs and treatments, the Sentencing Reform Oversight Committee may request information on the evidence-based practices used in each program or treatment to identify offender risks and needs, and the specific interventions employed in each program or treatment to identify criminal risk factors and reduce recidivism.

HISTORY: 2010 Act No. 273, Section 56, eff January 1, 2011.






CHAPTER 23 - PLEADING AND TRIAL

SECTION 17-23-10. Plea of autrefois acquit or convict.

In any plea of autrefois acquit or autrefois convict it shall be sufficient for any defendant to state that he has been lawfully acquitted or convicted, as the case may be, of the offense charged in the indictment.

HISTORY: 1962 Code Section 17-501; 1952 Code Section 17-501; 1942 Code Section 1006; 1932 Code Section 1006; Cr. P. '22 Section 92; Cr. C. '12 Section 86; Cr. C. '02 Section 59; R. S. 58; 1887 (19) 829.



SECTION 17-23-20. Double jeopardy after trial in municipal or magistrates court.

Whenever a municipal court or a magistrates court shall have acquired jurisdiction by reason of a person committing an act which is alleged to be in violation of a municipal ordinance and which is in violation of the criminal law of this State a conviction or an acquittal by the first court acquiring jurisdiction shall be a complete bar to a trial by another court for the same alleged unlawful act or acts.

HISTORY: 1962 Code Section 17-502; 1952 Code Section 17-502; 1942 Code Section 994; 1932 Code Section 994; 1928 (35) 1317.



SECTION 17-23-30. Permitting second indictment and trial for same offense.

If a person on his trial be acquitted upon the ground of a variance between the indictment and the proof or upon an exception to the form or substance of the indictment he may be arraigned again on a new indictment and tried and convicted for the same offense, notwithstanding such former acquittal.

HISTORY: 1962 Code Section 17-503; 1952 Code Section 17-503; 1942 Code Section 998; 1932 Code Section 998; Cr. P. '22 Section 84; Cr. C. '12 Section 78; Cr. C. '02 Section 51; G. S. 2451; R. S. 50.



SECTION 17-23-40. Nolo contendere in misdemeanor cases.

The defendant in any misdemeanor case in any of the courts of this State may, with the consent of the court, enter a plea of "nolo contendere" thereto and upon so doing such defendant shall be dealt with in like manner as if he had entered a plea of guilty thereto.

HISTORY: 1962 Code Section 17-504; 1952 Code Section 17-504; 1947 (45) 214.



SECTION 17-23-50. Traverse of indictment is not a continuance.

A traverse of any indictment shall not, in any court of criminal jurisdiction in this State, of itself operate to continue the case.

HISTORY: 1962 Code Section 17-505; 1952 Code Section 17-505; 1942 Code Section 981; 1932 Code Section 981; Cr. P. '22 Section 72; Cr. C. '12 Section 69; Cr. C. '02 Section 43; G. S. 2635; R. S. 43; 1871 (14) 534.



SECTION 17-23-60. Accused's right to counsel, to produce witnesses and proofs, and to confront witnesses.

Every person accused shall, at his trial, be allowed to be heard by counsel, may defend himself and shall have a right to produce witnesses and proofs in his favor and to meet the witnesses produced against him face to face.

HISTORY: 1962 Code Section 17-506; 1952 Code Section 17-506; 1942 Code Section 996; 1932 Code Section 996; Cr. P. '22 Section 82; Cr. C. '12 Section 76; Cr. C. '02 Section 49; G. S. 2449; R. S. 48.



SECTION 17-23-80. Manner by which persons who have been indicted may be convicted.

No person indicted for an offense shall be convicted thereof unless by confession of his guilt in open court, by admitting the truth of the charge against him by his plea or demurrer, by the verdict of a jury accepted and recorded by the court or as provided in Section 17-23-40.

HISTORY: 1962 Code Section 17-508; 1952 Code Section 17-508; 1942 Code Section 997; 1932 Code Section 997; Cr. P. '22 Section 83; Cr. C. '12 Section 77; Cr. C. '02 Section 50; G. S. 2450; R. S. 49.



SECTION 17-23-90. Indictment and trial of persons committed for treason or felony; consequences of failure to indict.

If any person committed for treason or felony, plainly and specially expressed in the warrant of commitment, upon his prayer or petition in open court the first week of the term to be brought to his trial shall not be indicted some time in the next term after such commitment, the judge of the circuit court shall, upon motion made in open court the last day of the term either by the prisoner or anyone in his behalf, set at liberty the prisoner upon bail, unless it appear to him, upon oath made, that the witnesses for the State could not be produced at the same term. And if any person committed as aforesaid, upon his prayer or petition in open court the first week of the term to be brought to his trial, shall not be indicted and tried the second term after his commitment or upon his trial shall be acquitted, he shall be discharged from his imprisonment.

HISTORY: 1962 Code Section 17-509; 1952 Code Section 17-509; 1942 Code Section 1048; 1932 Code Section 1048; Cr. P. '22 Section 135; Cr. C. '12 Section 117; Cr. C. '02 Section 90; G. S. 2323; R. S. 90; 1679 (1) 119.



SECTION 17-23-100. Right to object to charge or request additional charge out of presence of jury.

In all cases tried before a jury, other than cases in a magistrates or municipal court, after the court has delivered to the jury a charge on the law in the case, the court shall temporarily excuse the jury from the presence of counsel and litigants in order to give counsel and litigants an opportunity to express objections to the charge or request the charge of additional propositions made necessary by the charge, out of the presence of the jury.

HISTORY: 1962 Code Section 17-513.1; 1953 (48) 28.



SECTION 17-23-110. Circuit courts may grant new trials.

All the circuit courts of this State shall have power to grant new trials in cases in which there has been a trial by jury for reasons for which new trials have usually been granted in the courts of law of the United States.

HISTORY: 1962 Code Section 17-514; 1952 Code Section 17-514; 1942 Code Section 1030; 1932 Code Section 1030; Cr. P. '22 Section 120; Cr. C. '12 Section 99; Cr. C. '02 Section 72; G. S. 2652; R. S. 72.



SECTION 17-23-120. Immediate disposition of certain misdemeanors or felonies; application to clerk.

When any defendant is arrested upon a warrant charging a misdemeanor which is not within the jurisdiction of the magistrates court or, notwithstanding any other provision of law, when any defendant is arrested upon a warrant charging a felony, he may apply to the clerk of court of the county having jurisdiction of such case for an immediate disposition of the case and thereupon the clerk of court shall forward the arrest warrant to the solicitor of the judicial circuit.

HISTORY: 1962 Code Section 17-510; 1952 Code Section 17-510; 1942 Code Section 1022-1; 1939 (41) 215; 1977 Act No. 206 Section 1.



SECTION 17-23-130. Immediate disposition of certain misdemeanors or felonies; waiver of presentment by grand jury and plea of guilty.

Upon receipt by the solicitor of the warrant forwarded to him pursuant to the provisions of Section 17-23-120, he may forthwith prepare a formal indictment as now provided by law in such cases and shall return it to the clerk of court. The clerk of court shall then notify the sheriff or one of his duly authorized deputies to bring the defendant before the clerk at a time and place to be stated in the notice at which time the clerk shall have the defendant sign a waiver of the presentment by the grand jury and his plea of guilty; provided, that no plea shall be entered or made under this section except by and with the consent of the solicitor of the circuit after investigation by such solicitor.

HISTORY: 1962 Code Section 17-511; 1952 Code Section 17-511; 1942 Code Section 1022-1; 1939 (41) 215; 1977 Act No. 206 Section 2.



SECTION 17-23-140. Immediate disposition of certain misdemeanors or felonies; appearance before judge and sentence.

Upon the defendant's signing the waiver of presentment and the plea of guilty the clerk of court shall deliver the indictment to the sheriff or one of his duly authorized deputies whose duty it shall be to appear before the resident judge of the circuit or presiding judge therein at some convenient time and place, having with him the defendant. And upon the defendant's acknowledging his plea before the judge the judge shall sentence the defendant as though the indictment had been presented by the grand jury and the plea of the defendant taken at the regular term of the court of general sessions of the county in which the case arose. Provided, however, that in the event the defendant is charged with a felony, the acknowledgement by the defendant of his plea and the sentencing by the judge shall take place only in open court and shall not take place in chambers.

HISTORY: 1962 Code Section 17-512; 1952 Code Section 17-512; 1942 Code Section 1022-1; 1939 (41) 215; 1977 Act No. 206 Section 3.



SECTION 17-23-150. Immediate disposition of certain misdemeanors or felonies; powers of circuit judges.

Except as otherwise provided in Section 17-23-140, as to such cases as are herein referred to in Sections 17-23-120 to 17-23-140 the circuit judges shall have the same powers at chambers as they have in open court.

HISTORY: 1962 Code Section 17-513; 1952 Code Section 17-513; 1942 Code Section 1022-1; 1939 (41) 215; 1977 Act No. 206 Section 4.



SECTION 17-23-160. Notice of right to preliminary hearing; form for request.

When any person charged with a crime who is entitled to a preliminary hearing on such charges appears in person or by counsel in a hearing to set bond, he shall be notified by a magistrate orally and in writing of his right to such preliminary hearing. When a person is notified of his right to a preliminary hearing, he shall be furnished a simple form providing him an opportunity to request a preliminary hearing by signing and returning this form to the advising magistrate then and there or thereafter. Any person so notified who fails to timely request a preliminary hearing shall lose his right to such hearing.

HISTORY: 1980 Act No. 393, Section 2.



SECTION 17-23-162. Presence of affiant or arresting officer to testify at preliminary hearing.

The affiant listed on an arrest warrant or the chief investigating officer for the case must be present to testify at the preliminary hearing of the person arrested pursuant to the warrant.

HISTORY: 2000 Act No. 394, Section 6.



SECTION 17-23-165. Attorney appearing at preliminary hearing not obligated to continue representation.

The appearance by an attorney on behalf of a defendant in a preliminary hearing shall not in and of itself obligate that attorney to continue the representation of that defendant beyond the preliminary hearing.

HISTORY: 1980 Act No. 393, Section 1A.



SECTION 17-23-170. Admissibility of evidence concerning battered spouse syndrome; foundation; notice; lay testimony.

(A) Evidence that the actor was suffering from the battered spouse syndrome is admissible in a criminal action on the issue of whether the actor lawfully acted in self-defense, defense of another, defense of necessity, or defense of duress. This section does not preclude the admission of testimony on battered spouse syndrome in other criminal actions. This testimony is not admissible when offered against a criminal defendant to prove the occurrence of the act or acts of abuse which form the basis of the criminal charge.

(B) Expert opinion testimony on the battered spouse syndrome shall not be considered a new scientific technique the reliability of which is unproven.

(C) Lay testimony as to the actions of the batterer and how those actions contributed to the facts underlying the basis of the criminal charge shall not be precluded as irrelevant or immaterial if it is used to establish the foundation for evidence on the battered spouse syndrome.

(D) The foundation shall be sufficient for the admission of testimony on the battered spouse syndrome if the proponent of the evidence establishes its relevancy and the proper qualifications of the witness.

(E) A defendant who proposes to offer evidence of the battered spouse syndrome shall file written notice with the court before trial.

HISTORY: 1995 Act No. 7, Part I Section 15.



SECTION 17-23-175. Admissibility of out-of-court statement of child under twelve; determination of trustworthiness; notice to adverse party.

(A) In a general sessions court proceeding or a delinquency proceeding in family court, an out-of-court statement of a child is admissible if:

(1) the statement was given in response to questioning conducted during an investigative interview of the child;

(2) an audio and visual recording of the statement is preserved on film, videotape, or other electronic means, except as provided in subsection (F);

(3) the child testifies at the proceeding and is subject to cross- examination on the elements of the offense and the making of the out-of-court statement; and

(4) the court finds, in a hearing conducted outside the presence of the jury, that the totality of the circumstances surrounding the making of the statement provides particularized guarantees of trustworthiness.

(B) In determining whether a statement possesses particularized guarantees of trustworthiness, the court may consider, but is not limited to, the following factors:

(1) whether the statement was elicited by leading questions;

(2) whether the interviewer has been trained in conducting investigative interviews of children;

(3) whether the statement represents a detailed account of the alleged offense;

(4) whether the statement has internal coherence; and

(5) sworn testimony of any participant which may be determined as necessary by the court.

(C) For purposes of this section, a child is:

(1) a person who is under the age of twelve years at the time of the making of the statement or who functions cognitively, adaptively, or developmentally under the age of twelve at the time of making the statement; and

(2) a person who is the alleged victim of, or witness to, a criminal act for which the defendant, upon conviction, would be required to register pursuant to the provisions of Article 7, Chapter 3, Title 23.

(D) For purposes of this section an investigative interview is the questioning of a child by a law enforcement officer, a Department of Social Services case worker, or other professional interviewing the child on behalf of one of these agencies, or in response to a suspected case of child abuse.

(E)(1) The contents of a statement offered pursuant to this section are subject to discovery pursuant to Rule 5 of the South Carolina Rules of Criminal Procedure.

(2) If the child is twelve years of age or older, an adverse party may challenge the finding that the child functions cognitively, adaptively, or developmentally under the age of twelve.

(F) Out-of-court statements made by a child in response to questioning during an investigative interview that is visually and auditorily recorded will always be given preference. If, however, an electronically unrecorded statement is made to a professional in his professional capacity by a child victim or witness regarding an act of sexual assault or physical abuse, the court may consider the statement in a hearing outside the presence of the jury to determine:

(1) the necessary visual and audio recording equipment was unavailable;

(2) the circumstances surrounding the making of the statement;

(3) the relationship of the professional and the child; and

(4) if the statement possesses particularized guarantees of trustworthiness.

After considering these factors and additional factors the court deems important, the court will make a determination as to whether the statement is admissible pursuant to the provisions of this section.

HISTORY: 2006 Act No. 342, Section 8, eff July 1, 2006 and 2006 Act No. 346, Section 2, eff July 1, 2006.






CHAPTER 24 - MENTALLY ILL OR INSANE DEFENDANTS

SECTION 17-24-10. Affirmative defense.

(A) It is an affirmative defense to a prosecution for a crime that, at the time of the commission of the act constituting the offense, the defendant, as a result of mental disease or defect, lacked the capacity to distinguish moral or legal right from moral or legal wrong or to recognize the particular act charged as morally or legally wrong.

(B) The defendant has the burden of proving the defense of insanity by a preponderance of the evidence.

(C) Evidence of a mental disease or defect that is manifested only by repeated criminal or other antisocial conduct is not sufficient to establish the defense of insanity.

HISTORY: 1984 Act No. 396, Section 1; 1988 Act No. 323, Section 1; 1989 Act No. 93, Section 1.



SECTION 17-24-20. Guilty but mentally ill; general requirements for verdict.

(A) A defendant is guilty but mentally ill if, at the time of the commission of the act constituting the offense, he had the capacity to distinguish right from wrong or to recognize his act as being wrong as defined in Section 17-24-10(A), but because of mental disease or defect he lacked sufficient capacity to conform his conduct to the requirements of the law.

(B) To return a verdict of "guilty but mentally ill" the burden of proof is upon the State to prove beyond a reasonable doubt to the trier of fact that the defendant committed the crime, and the burden of proof is upon the defendant to prove by a preponderance of evidence that when he committed the crime he was mentally ill as defined in subsection (A).

(C) The verdict of guilty but mentally ill may be rendered only during the phase of a trial which determines guilt or innocence and is not a form of verdict which may be rendered in the penalty phase.

(D) A court may not accept a plea of guilty but mentally ill unless, after a hearing, the court makes a finding upon the record that the defendant proved by a preponderance of the evidence that when he committed the crime he was mentally ill as provided in Section 17-24-20(A).

HISTORY: 1984 Act No. 396, Section 2; 1988 Act No. 323, Section 2; 1989 Act No. 93, Section 2.



SECTION 17-24-30. Form of verdict.

In a prosecution for a crime when the affirmative defense of insanity is raised sufficiently by the defendant, or when sufficient evidence of a mental disease or defect of the defendant is admitted into evidence, the trier of fact shall find under the applicable law, and the verdict must so state, whether the defendant is:

(1) guilty;

(2) not guilty;

(3) not guilty by reason of insanity; or

(4) guilty but mentally ill.

HISTORY: 1984 Act No. 396, Section 3; 1988 Act No. 323, Section 3; 1989 Act No. 93, Section 3.



SECTION 17-24-40. Commitment of person found not guilty by reason of insanity.

(A) In the event a verdict of "not guilty by reason of insanity" is returned, the trial judge must order the person who was the defendant committed to the South Carolina State Hospital for a period not to exceed one hundred twenty days. During that time, an examination must be made of the person to determine the need for hospitalization of the person pursuant to the standards set forth in Section 44-17-580.

(B) A report of the findings must be made to the chief administrative judge of the circuit in which the trial was held, the solicitor, the person, and the person's attorney.

(C)(1) Within fifteen days after receipt of this report by the court, the chief administrative judge of the circuit in which the trial was held must hold a hearing to decide whether the person should be hospitalized pursuant to the standard of Section 44-17-580.

(2)(a) If the chief administrative judge finds the person not to be in need of hospitalization, the judge may order the person released upon such terms or conditions, if any, as the judge considers appropriate for the safety of the community and the well-being of the person.

(b) In the event the chief administrative judge finds the person to be in need of hospitalization, the judge must order the person committed to the South Carolina State Hospital.

(c) If at a later date it is determined by officials of the State Hospital that the person is no longer in need of hospitalization, the officials must notify the chief administrative judge, the solicitor, the person, and the person's attorney. Within twenty-one days after the receipt of this notice, the chief administrative judge, upon notice to all parties, must hold a hearing to determine whether the person is in need of continued hospitalization pursuant to the standard of Section 44-17-580. If the finding of the court is that the person is in need of continued hospitalization, the court must order his continued confinement. If the court's finding is that the person is not in need of continued hospitalization, it may order the person released upon such terms and conditions, if any, as the chief administrative judge considers appropriate for the safety of the community and the well-being of the person.

(D) Any terms and conditions imposed by the chief administrative judge must be therapeutic in nature, not punitive. Therapeutic terms must include, but not be limited to, requirements that the person:

(1) continue taking medication for an indefinite time and verify in writing the use of medication;

(2) receive periodic examinations and reviews by psychiatric personnel; and

(3) report periodically to the probation office for an evaluation of his reaction to his environment and his general welfare.

(E) The chief administrative judge of the circuit in which the trial was held at all times has jurisdiction over the person for the purposes of this chapter.

(F) If a person is committed to the supervision of the Department of Mental Health pursuant to this section after having been found not guilty by reason of insanity of a violent crime, the person may not leave the facility or grounds to which he is committed at any time unless accompanied by an employee of the department who must be responsible for and in the physical presence of the person at all times. For purposes of this section, a violent crime includes those offenses described in Section 16-1-60 and the common law offense of assault and battery of a high and aggravated nature.

HISTORY: 1984 Act No. 396, Section 4; 2002 Act No. 348, Section 1, eff July 20, 2002.



SECTION 17-24-50. Length of confinement or supervision of defendant found not guilty by reason of insanity.

In no case shall a defendant found not guilty by reason of insanity be confined or be under supervision longer than the maximum sentence for the crime with which he was charged without full civil commitment proceedings being held.

HISTORY: 1984 Act No. 396, Section 5.



SECTION 17-24-60. Petition by attorney of defendant found not guilty by reason of insanity.

Two years from the date of commitment the defendant's attorney may petition the chief administrative judge to be relieved as counsel.

HISTORY: 1984 Act No. 396, Section 6.



SECTION 17-24-70. Sentencing of defendant found guilty but mentally ill.

If a verdict is returned of "guilty but mentally ill" the defendant must be sentenced by the trial judge as provided by law for a defendant found guilty, however:

(A) If the sentence imposed upon the defendant includes the incarceration of the defendant, the defendant must first be taken to a facility designated by the Department of Corrections for treatment and retained there until in the opinion of the staff at that facility the defendant may safely be moved to the general population of the Department of Corrections to serve the remainder of his sentence.

(B) If the sentence includes a probationary sentence, the judge may impose those conditions and restrictions on the release of the defendant as the judge considers necessary for the safety of the defendant and of the community.

HISTORY: 1984 Act No. 396, Section 7; 1988 Act No. 323, Section 4.



SECTION 17-24-80. Release of defendant.

(A) Should a defendant be released pursuant to Sections 17-24-40(C)(2)(a), 17-24-40(C)(2)(c), or 17-24-70(B) herein, the solicitor shall immediately notify the local probation office and it shall then be the responsibility of the probation office to monitor compliance by the defendant of the terms and conditions of his release.

(B) The probation office shall file reports quarterly or more often, if necessary, of the defendant's compliance with the terms of his release with the circuit solicitor, the chief administrative judge of the circuit, the defendant's attorney, and the defendant.

(C) In the event the defendant violates any of the terms of his release, notice of the violation shall be immediately given by the probation office to the chief administrative judge of the circuit, the circuit solicitor, the defendant's attorney, and the defendant. Upon the receipt of the notice the chief administrative judge, upon notice to all parties, may order a hearing and order inpatient treatment if he finds the defendant in need of hospitalization pursuant to the standard of Section 44-17-580 of the 1976 Code, or order such other action as he may deem appropriate.

HISTORY: 1984 Act No. 396, Section 8.






CHAPTER 25 - JUDGMENT AND EXECUTION

SECTION 17-25-10. No person shall be punished until legally convicted.

No person shall be punished for an offense unless duly and legally convicted thereof in a court having competent jurisdiction of the cause and of the person.

HISTORY: 1962 Code Section 17-551; 1952 Code Section 17-551; 1942 Code Section 999; 1932 Code Section 999; Cr. P. '22 Section 85; Cr. C. '12 Section 79; Cr. C. '02 Section 52; G. S. 2452; R. S. 51.



SECTION 17-25-20. Punishment for felony when not specially provided.

When no special punishment is provided for a felony, it shall, at the discretion of the court, be by one or more of the following modes, to wit: Confinement in the Penitentiary or in a workhouse or penal farm, when such institutions shall exist, for a period of not less than three months nor more than ten years, with such imposition of hard labor and solitary confinement as may be directed.

HISTORY: 1962 Code Section 17-552; 1952 Code Section 17-552; 1942 Code Section 1034; 1932 Code Section 1034; Cr. P. '22 Section 124; Cr. C. '12 Section 103; Cr. C. '02 Section 76; G. S. 2614; R. S. 76; 1865 (13) 406; 1869 (14) 175.



SECTION 17-25-30. Sentence when no punishment is provided.

In cases of legal conviction when no punishment is provided by statute the court shall award such sentence as is conformable to the common usage and practice in this State, according to the nature of the offense, and not repugnant to the Constitution.

HISTORY: 1962 Code Section 17-553; 1952 Code Section 17-553; 1942 Code Section 1038; 1932 Code Section 1038; Cr. P. '22 Section 127; Cr. C. '12 Section 105; Cr. C. '02 Section 78; G. S. 2653; R. S. 78.



SECTION 17-25-45. Life sentence for person convicted for certain crimes.

(A) Notwithstanding any other provision of law, except in cases in which the death penalty is imposed, upon a conviction for a most serious offense as defined by this section, a person must be sentenced to a term of imprisonment for life without the possibility of parole if that person has either:

(1) one or more prior convictions for:

(a) a most serious offense; or

(b) a federal or out-of-state conviction for an offense that would be classified as a most serious offense under this section; or

(2) two or more prior convictions for:

(a) a serious offense; or

(b) a federal or out-of-state conviction for an offense that would be classified as a serious offense under this section.

(B) Notwithstanding any other provision of law, except in cases in which the death penalty is imposed, upon a conviction for a serious offense as defined by this section, a person must be sentenced to a term of imprisonment for life without the possibility of parole if that person has two or more prior convictions for:

(1) a serious offense;

(2) a most serious offense;

(3) a federal or out-of-state offense that would be classified as a serious offense or most serious offense under this section; or

(4) any combination of the offenses listed in items (1), (2), and (3) above.

(C) As used in this section:

(1) "Most serious offense" means:

16-1-40 Accessory, for any offense enumerated in this item

16-1-80 Attempt, for any offense enumerated in this item

16-3-10 Murder

16-3-29 Attempted Murder

16-3-50 Voluntary manslaughter

16-3-85(A)(1) Homicide by child abuse

16-3-85(A)(2) Aiding and abetting homicide by child abuse

16-3-210 Lynching, First degree

16-3-210(B) Assault and battery by mob, First degree

16-3-620 Assault and battery with intent to kill

16-3-652 Criminal sexual conduct, First degree

16-3-653 Criminal sexual conduct, Second degree

16-3-655 Criminal sexual conduct with minors, except where

evidence presented at the criminal proceeding and the

court, after the conviction, makes a specific finding

on the record that the conviction obtained for this

offense resulted from consensual sexual conduct where

the victim was younger than the actor, as contained

in Section 16-3-655(3)

16-3-656 Assault with intent to commit criminal sexual conduct,

First and Second degree

16-3-910 Kidnapping

16-3-920 Conspiracy to commit kidnapping

16-3-930 Trafficking in persons

16-3-1075 Carjacking

16-11-110(A) Arson, First degree

16-11-311 Burglary, First degree

16-11-330(A) Armed robbery

16-11-330(B) Attempted armed robbery

16-11-540 Damaging or destroying building, vehicle, or other

property by means of explosive incendiary, death

results

24-13-450 Taking of a hostage by an inmate

25-7-30 Giving information respecting national or state defense

to foreign contacts during war

25-7-40 Gathering information for an enemy

43-35-85(F) Abuse or neglect of a vulnerable adult resulting in

death

55-1-30(3) Unlawful removing or damaging of airport facility or

equipment when death results

56-5-1030(B)(3) Interference with traffic-control devices or railroad

signs or signals prohibited when death results from

violation

58-17-4090 Obstruction of railroad, death results.

(2) "Serious offense" means:

(a) any offense which is punishable by a maximum term of imprisonment for thirty years or more which is not referenced in subsection (C)(1);

(b) those felonies enumerated as follows:

16-3-220 Lynching, Second degree

16-3-210(C) Assault and battery by mob, Second degree

16-3-600(B) Assault and battery of a high and aggravated nature

16-3-810 Engaging child for sexual performance

16-9-220 Acceptance of bribes by officers

16-9-290 Accepting bribes for purpose of procuring public

office

16-11-110(B) Arson, Second degree

16-11-312(B) Burglary, Second degree

16-11-380(B) Theft of a person using an automated teller machine

16-13-210(1) Embezzlement of public funds

16-13-230(B)(3) Breach of trust with fraudulent intent

16-13-240(1) Obtaining signature or property by false pretenses

38-55-540(3) Insurance fraud

44-53-370(e) Trafficking in controlled substances

44-53-375(C) Trafficking in ice, crank, or crack cocaine

44-53-445(B)(1)&(2) Distribute, sell, manufacture, or possess with

intent to distribute controlled substances within

proximity of school

56-5-2945 Causing death by operating vehicle while under

influence of drugs or alcohol; and

(c) the offenses enumerated below:

16-1-40 Accessory before the fact for any of the offenses

listed in subitems (a) and (b)

16-1-80 Attempt to commit any of the offenses listed in

subitems (a) and (b)

43-35-85(E) Abuse or neglect of a vulnerable adult resulting in

great bodily injury.

(3) "Conviction" means any conviction, guilty plea, or plea of nolo contendere.

(D) Except as provided in this subsection or subsection (E), no person sentenced pursuant to this section shall be eligible for early release or discharge in any form, whether by parole, work release, release to ameliorate prison overcrowding, or any other early release program, nor shall they be eligible for earned work credits, education credits, good conduct credits, or any similar program for early release. A person is eligible for work release if the person is sentenced for voluntary manslaughter (Section 16-3-50), kidnapping (Section 16-3-910), carjacking (Section 16-3-1075), burglary in the second degree (Section 16-11-312(B)), armed robbery (Section 16-11-330(A)), or attempted armed robbery (Section 16-11-330(B)), the crime did not involve any criminal sexual conduct or an additional violent crime as defined in Section 16-1-60, and the person is within three years of release from imprisonment.

(E) For the purpose of this section only, a person sentenced pursuant to this section may be paroled if:

(1) the Department of Corrections requests the Department of Probation, Parole and Pardon Services to consider the person for parole; and

(2) the Department of Probation, Parole and Pardon Services determines that due to the person's health or age he is no longer a threat to society; and

(a) the person has served at least thirty years of the sentence imposed pursuant to this section and has reached at least sixty-five years of age; or

(b) the person has served at least twenty years of the sentence imposed pursuant to this section and has reached at least seventy years of age; or

(c) the person is afflicted with a terminal illness where life expectancy is one year or less; or

(d) the person can produce evidence comprising the most extraordinary circumstances.

(F) For the purpose of determining a prior or previous conviction under this section and Section 17-25-50, a prior or previous conviction shall mean the defendant has been convicted of a most serious or serious offense, as may be applicable, on a separate occasion, prior to the instant adjudication. There is no requirement that the sentence for the prior or previous conviction must have been served or completed before a sentence of life without parole can be imposed under this section.

(G) The decision to invoke sentencing under this section is in the discretion of the solicitor.

(H) Where the solicitor is required to seek or determines to seek sentencing of a defendant under this section, written notice must be given by the solicitor to the defendant and defendant's counsel not less than ten days before trial.

HISTORY: 1982 Act No. 358, Sections 1, 2; 1986 Act No. 462, Section 37; 1995 Act No. 83, Section 18; 1997 Act No. 113, Section 4; 1997 Act No. 136, Section 4; 1998 Act No. 402, Section 3; 2002 Act No. 176, Sections 1, 2, eff March 5, 2002; 2006 Act No. 342, Section 9, eff July 1, 2006; 2007 Act No. 72, Section 3, eff June 13, 2007; 2010 Act No. 273, Section 20, eff June 2, 2010; 2010 Act No. 289, Section 7, eff June 11, 2010.



SECTION 17-25-50. Considering closely connected offenses as one offense.

In determining the number of offenses for the purpose of imposition of sentence, the court shall treat as one offense any number of offenses which have been committed at times so closely connected in point of time that they may be considered as one offense, notwithstanding under the law they constitute separate and distinct offenses.

HISTORY: 1962 Code Section 17-553.2; 1955 (49) 179.



SECTION 17-25-60. Change of sentence when former convictions were not considered at time of imposition.

If during the service of any such sentence, it is made to appear to the court that the defendant had been convicted of one or more crimes which were not taken into account at the time of the imposition of the original sentence, the court is authorized to issue a rule directed to the defendant requiring him to show cause before the court, not less than ten days from the granting of the rule, why the former sentence should not be revoked and the defendant be sentenced as required if all of the convictions had been brought to the attention of the court at the time of the imposition of the original sentence.

HISTORY: 1962 Code Section 17-553.3; 1955 (49) 179.



SECTION 17-25-65. Reduction of sentence for substantial assistance to the State; motion practice.

(A) Upon the state's motion made within one year of sentencing, the court may reduce a sentence if the defendant, after sentencing, provided:

(1) substantial assistance in investigating or prosecuting another person; or

(2) aid to a Department of Corrections employee or volunteer who was in danger of being seriously injured or killed.

(B) Upon the state's motion made more than one year after sentencing, the court may reduce a sentence if the defendant's substantial assistance involved:

(1) information not known to the defendant until one year or more after sentencing;

(2) information provided by the defendant to the State within one year of sentencing, but which did not become useful to the State until more than one year after sentencing;

(3) information, the usefulness of which could not reasonably have been anticipated by the defendant until more than one year after sentencing, and which was promptly provided to the State after its usefulness was reasonably apparent to the defendant; or

(4) aid to a Department of Corrections employee or volunteer who was in danger of being seriously injured or killed.

(C) A motion made pursuant to this provision shall be filed by that circuit solicitor in the county where the defendant's case arose. The State shall send a copy to the chief judge of the circuit within five days of filing. The chief judge or a circuit court judge currently assigned to that county shall have jurisdiction to hear and resolve the motion. Jurisdiction to resolve the motion is not limited to the original sentencing judge.

HISTORY: 2010 Act No. 273, Section 13, eff June 2, 2010.



SECTION 17-25-70. Authority of local officials to require able-bodied convicted persons to perform labor in public interest.

Notwithstanding another provision of law, a local governing body may authorize the sheriff or other official in charge of a local correctional facility to require any able-bodied convicted person committed to the facility to perform labor in the public interest. This labor may involve public service work or related activities which conform to the provisions of Section 24-13-660. The public service work may include, but is not limited to, maintenance or repair of the drainage systems, highways, streets, bridges, grounds, and buildings and litter control and emergency relief efforts. A convicted person physically capable of performing the labor who refuses to obey a direct order to perform the labor is not entitled to good behavior credits pursuant to Section 24-13-210 or productive duty credits pursuant to Section 24-13-230. An inmate participating in a local work punishment or other public service sentence program must not be removed arbitrarily from the program and required to perform work on the public works or ways. A local governing body may enter into a contractual agreement with another governmental entity for use of inmate labor in the performance of work for a public purpose.

HISTORY: 1962 Code Section 17-554; 1952 Code Section 17-554; 1942 Code Sections 1035, 1036, 3835; 1932 Code Sections 1035, 1036, 3831, 3835; Civ. C. '22 Sections 723, 1078; Cr. P. '22 Sections 125, 126; Civ. C. '12 Sections 639, 957; Cr. C. '12 Sections 104, 943; Civ. C. '02 Section 773; Cr. C. '02 Section 657; R. S. 544, 663; 1885 (19) 125; 1892 (21) 22; 1894 (21) 481; 1896 (22) 245; 1899 (23) 13; 1905 (24) 915; 1911 (27) 169; 1912 (27) 553; 1914 (28) 515; 1917 (30) 265; 1922 (32) 947; 1960 (51) 1779; 1986 Act No. 462, Section 15; 1995 Act No. 7, Part II, Section 52.



SECTION 17-25-80. Authority of Commissioner of Department of Corrections as to convicts sentenced to hard labor.

Notwithstanding the specific language of the sentence which confines an inmate to "hard labor" in the custody of the State Department of Corrections, the Commissioner thereof may assign such inmate to the type of labor he deems appropriate and necessary for the benefit of the Department and the inmate concerned, and such assignment shall fulfill the conditions of the sentence.

HISTORY: 1962 Code Section 17-554.1; 1971 (57) 223.



SECTION 17-25-100. Suspension of sentence in misdemeanor cases.

The circuit judges of this State may, in their discretion, suspend sentences imposed by them except in cases of felony upon such terms and upon such conditions as in their judgment may be fit and proper.

HISTORY: 1962 Code Section 17-557; 1952 Code Section 17-557; 1942 Code Section 1039; 1932 Code Section 1039; Cr. P. '22 Section 128; 1912 (27) 773.



SECTION 17-25-110. Suspension of sentence shall run for period of time prescribed by judge.

When the sentence of any person who has been sentenced by a court of competent jurisdiction of this State shall be suspended by a judge of such court such suspension shall run for the period of time prescribed by such judge in the sentence or order of suspension and no person who has had a sentence so suspended shall be called back and required to do service under such sentence beyond and after the expiration of such period.

HISTORY: 1962 Code Section 17-558; 1952 Code Section 17-558; 1942 Code Section 1039-4; 1935 (39) 431.



SECTION 17-25-120. Restitution of stolen goods.

If any person shall rob or take away any money, goods or chattels from any person, from their person or otherwise, and be found guilty thereof, such money, goods and chattels shall be restored to the party so robbed or the owner thereof and the judge before whom any such person shall be found guilty shall award, from time to time, writs of restitution for such money, goods and chattels.

HISTORY: 1962 Code Section 17-559; 1952 Code Section 17-559; 1942 Code Section 1148; 1932 Code Section 1148; Cr. C. '22 Section 42; Cr. C. '12 Section 187; Cr. C. '02 Section 153; G. S. 2492; R. S. 149; 21 H. 8 c. 11; 1712 (2) 458.



SECTION 17-25-125. Sentence for crimes involving the unlawful taking or receiving of or malicious injury to property may not be suspended unless restitution made.

Notwithstanding any other provision of law, in every case in which a person is sentenced for a crime involving the unlawful taking or receiving of or malicious injury to another's property, and the judge sentences such person less than the maximum sentence prescribed by law, a portion of such sentence may be suspended and the defendant placed on probation if he makes restitution to the victim in an amount equal to the monetary loss sustained by the victim as determined by the judge.

If the defendant fails to make restitution in accordance with the terms prescribed by the judge, the suspension shall be revoked and the defendant shall serve the original sentence.

Nothing contained herein shall preclude a judge from prescribing other conditions of probation.

HISTORY: 1976 Act No. 645.



SECTION 17-25-130. Accepted plea of guilty as equivalent of jury recommendation of mercy for sentencing purposes.

In all cases where by law the punishment is affected by the jury recommending the accused to the mercy of the court, and a plea of guilty is accepted with the approval of the court, the accused shall be sentenced in like manner as if the jury in a trial had recommended him to the mercy of the court.

HISTORY: 1962 Code Section 17-553.4; 1962 (52) 2155.



SECTION 17-25-135. Entry of sex offenders on Central Registry of Child Abuse and Neglect upon conviction of certain crimes.

(A) When a person is convicted of or pleads guilty or nolo contendere to an "Offense Against the Person" as provided for in Title 16, Chapter 3, an "Offense Against Morality or Decency" as provided for in Title 16, Chapter 15, criminal domestic violence, as defined in Section 16-25-20, criminal domestic violence of a high and aggravated nature as defined in Section 16-25-65, or the common law offense of assault and battery of a high and aggravated nature, and the act on which the conviction or the plea of guilty or nolo contendere is based involved sexual or physical abuse of a child, the court shall order that the person's name, any other identifying information, including, but not limited to, the person's date of birth, address, and any other identifying characteristics, and the nature of the act which led to the conviction or plea be placed in the Central Registry of Child Abuse and Neglect established by Subarticle 13, Article 3, Chapter 7, Title 63. The clerk shall forward the information to the Department of Social Services for this purpose in accordance with guidelines adopted by the department.

(B) For purposes of this section:

(1) "Physical abuse" means inflicting physical injury upon a child or encouraging or facilitating the infliction of physical injury upon a child by any person including, but not limited to, a person responsible for the child's welfare, as defined in Section 63-7-20.

(2) "Sexual abuse" means:

(a) actual or attempted sexual contact with a child; or

(b) permitting, enticing, encouraging, forcing, or otherwise facilitating a child's participation in prostitution or in a live performance or photographic representation of sexual activity or sexually explicit nudity; by any person including, but not limited to, a person responsible for the child's welfare, as defined in Section 63-7-20.

HISTORY: 1997 Act No. 132, Section 1.



SECTION 17-25-137. Liability of court imposing alternative sentence.

Notwithstanding another provision of law, a court which imposes an alternative sentence upon a defendant is not liable for any injuries sustained by the defendant while the defendant completes his sentence.

HISTORY: 1999 Act No. 100, Part II, Section 97.



SECTION 17-25-140. Definitions.

For purposes of this article the following definitions apply:

(1) "Targeted offenders" means criminal defendants not previously convicted of a violent crime as defined in Section 16-1-60 and who have not yet been convicted in a pending indictment and are determined by the community penalties program staff to face an imminent and substantial threat of imprisonment, with the exception of criminal defendants charged with a violent crime as defined in Section 16-1-60; provided, a targeted offender shall not mean a criminal defendant who has previously participated in a community penalties program or a pretrial intervention program.

(2) "Community penalty plan" means a plan presented in writing to the solicitor and presiding judge after an adjudication of guilt which provides a detailed description of the targeted offender's proposed specific plan for sentencing in the case;

(3) "Community penalties program" means an agency or individual within the judicial circuit which shall prepare community penalty plans and arrange or contract with public or private agencies for necessary services for offenders.

HISTORY: 1986 Act No. 462, Section 3.



SECTION 17-25-145. Implementation and operation of community penalties program; contracts for preparation of individual community penalty program plans.

The Department of Probation, Parole, and Pardon and Services must implement a community penalties program in each judicial circuit of the State. The Department at its discretion may operate the program or contract with public or private agencies for necessary services. Agencies or individuals may contract to prepare individual community penalty program plans for offenders in a particular judicial circuit as prescribed by the Department.

HISTORY: 1986 Act No. 462, Section 3.



SECTION 17-25-150. Responsibilities of program; mandatory community penalty plan provisions; limitation upon use of funds.

(A) Each community penalties program is responsible for:

(1) targeting offenders who face an imminent and substantial threat of imprisonment;

(2) preparing detailed community penalty plans for presentation to the presiding judge by the offender's attorney;

(3) contracting or arranging with public or private agencies for services described in the community penalty plan;

(4) defining objectives of the Communities Penalties Programs;

(5) outlining goals for reduction of offenders committed to prison for each county within the circuit, and a system of monitoring the number of commitments to prison;

(6) developing procedures for obtaining services from existing public or private agencies and preparation of a detailed budget for staff, contracted services, and all other costs;

(7) developing procedures for cooperation with the probation personnel who have supervisory responsibility for the offender;

(8) outlining procedures for evaluating the program's effect on numbers of prison commitments;

(9) outlining procedures for returning offenders who do not comply with their community penalty plan to court for action by the court.

(B) Every community penalty plan must include the following:

(1) notification to the victim of the offender's placement in the program;

(2) solicitation of victim response into the offender's proposed community penalty;

(3) restitution to the victim by the offender within a specified period of time and in an amount to be determined by the court;

(4) payment of such fees and costs of the program by the offender unless the court grants a waiver due to indigency. Procedures for collecting a fee from offenders must be implemented based on a sliding scale according to income and ability to pay;

(5) procedures for returning offenders who do not comply with their community penalty plan to court for action by the court.

(C) Funds provided for use under the provisions of this article may not be used for the operating cost, construction, or any other cost associated with local jail confinement.

HISTORY: 1986 Act No. 462, Section 3.



SECTION 17-25-160. Funds for implementing program.

The funds for implementing the provisions of the Community Penalties Program established in this article must be provided by the General Assembly in the annual general appropriations act from funds available pursuant to Section 14-1-210 of the 1976 Code.

HISTORY: 1986 Act No. 462, Section 2.



SECTION 17-25-310. Opening and enforcement of sealed sentences upon arrest.

Upon the arrest of a person for whom there is a sealed sentence the sheriff shall forthwith carry the prisoner before the clerk of the court who shall, in the presence of the prisoner and the attorney of record if there be one, open and publish such sentence and it shall at once be enforced unless stayed by appeal.

HISTORY: 1962 Code Section 17-571; 1952 Code Section 17-571; 1942 Code Section 984; 1932 Code Section 984; Cr. P. '22 Section 75; Cr. C. '12 Section 72; 1910 (26) 587, 762; 1911 (27) 135.



SECTION 17-25-320. Enforcement of sentence and judgment against corporations.

The sentence and judgment of the court of general sessions in a criminal case against a corporation shall be enforced in the same manner by execution against the property of the defendant as is provided by law for enforcing the judgments of the courts of common pleas in civil actions.

HISTORY: 1962 Code Section 17-572; 1952 Code Section 17-572; 1942 Code Section 991; 1932 Code Section 991; Civ. C. '22 Section 4299; Civ. C. '12 Section 2832; 1911 (27) 41.



SECTION 17-25-322. Restitution to crime victim by person convicted of crime; hearing; determination of method, manner, and amount; entry of order.

(A) When a defendant is convicted of a crime which has resulted in pecuniary damages or loss to a victim, the court must hold a hearing to determine the amount of restitution due the victim or victims of the defendant's criminal acts. The restitution hearings must be held unless the defendant in open court agrees to the amount due, and in addition to any other sentence which it may impose, the court shall order the defendant make restitution or compensate the victim for any pecuniary damages. The defendant, the victim or victims, or their representatives or the victim's legal representative as well as the Attorney General and the solicitor have the right to be present and be heard upon the issue of restitution at any of these hearings.

(B) In determining the manner, method, or amount of restitution to be ordered, the court may take into consideration the following:

(1) the financial resources of the defendant and the victim and the burden that the manner or method of restitution will impose upon the victim or the defendant;

(2) the ability of the defendant to pay restitution on an installment basis or on other conditions to be fixed by the court;

(3) the anticipated rehabilitative effect on the defendant regarding the manner of restitution or the method of payment;

(4) any burden or hardship upon the victim as a direct or indirect result of the defendant's criminal acts;

(5) the mental, physical, and financial well-being of the victim.

(C) At the restitution hearings, the defendant, the victim, the Attorney General, the solicitor, or other interested party may object to the imposition, amount or distribution of restitution, or the manner or method of them, and the court shall allow all of these objections to be heard and preserved as a matter of record. The court shall enter its order upon the record stating its findings and the underlying facts and circumstances of them. The restitution order shall specify a monthly payment schedule that will result in full payment for both restitution and collection fees by the end of eighty percent of the offender's supervision period. In the absence of a monthly payment schedule, the Department of Probation, Parole, and Pardon Services shall impose a payment schedule of equal monthly payments that will result in full restitution and collections fee being paid by the end of eighty percent of an offender's supervision period. The department, through its agents, must initiate legal process to bring every probationer, whose restitution is six months in arrears, back to court, regardless of wilful failure to pay. The judge shall make an order addressing the probationer's failure to pay.

(D) All restitution funds, excluding the twenty percent collection fee, collected before or after the effective date of this section that remain unclaimed by a crime victim for more than eighteen months from the day of last payment received must be transferred to the South Carolina Victims' Compensation Fund, notwithstanding the Uniform Unclaimed Property Act of 1981.

(E) An offender may not be granted a pardon until the restitution and collection fees required by the restitution order have been paid in full.

HISTORY: 1993 Act No. 140, Section 1; 1996 Act No. 437, Section 2.



SECTION 17-25-323. Continuing jurisdiction over court-ordered payments; default; hearing to show cause; enforcement; entry in records; satisfaction of judgment.

(A) The trial court retains jurisdiction of the case for the purpose of modifying the manner in which court-ordered payments are made until paid in full, or until the defendant's active sentence and probation or parole expires.

(B) When a defendant is placed on probation by the court or parole by the Board of Probation, Parole and Pardon Services, and ordered to make restitution, and the defendant is in default in the payment of them or any installment or any criminal fines, surcharges, assessments, costs, and fees ordered, the court, before the defendant completes his period of probation or parole, on motion of the victim or the victim's legal representative, the Attorney General, the solicitor, or a probation and parole agent, or upon its own motion, must hold a hearing to require the defendant to show cause why his default should not be treated as a civil judgment and a judgment lien attached. The court must enter:

(1) judgment in favor of the State for the unpaid balance, if any, of any fines, costs, fees, surcharges, or assessments imposed; and

(2) judgment in favor of each person entitled to restitution for the unpaid balance if any restitution is ordered plus reasonable attorney's fees and cost ordered by the court.

(C) When a defendant is ordered to make restitution by a magistrate or municipal court, and the defendant is in default in the payment of restitution or of any installment or any criminal fines, surcharges, assessments, costs, and fees ordered, the magistrate or municipal court, within one year of the imposition of the sentence, on motion of the victim or the victim's legal representative, the Attorney General, the solicitor, or the prosecuting law enforcement agency, or upon its own motion, must hold a hearing to require the defendant to show cause why his default should not be treated as a civil judgment and a judgment lien attached. The magistrate or municipal court must enter:

(1) judgment in favor of the State for the unpaid balance, if any, of any fines, costs, fees, surcharges, or assessments imposed; and

(2) judgment in favor of each person entitled to restitution for the unpaid balance if any restitution is ordered plus reasonable attorney's fees and cost ordered by the court.

Notwithstanding the provisions of Section 14-25-65, municipal courts shall have the authority and jurisdiction to convert unpaid restitution, fines, costs, fees, surcharges, and assessments to civil judgments.

The magistrate or municipal court, upon a conversion to a judgment, must transmit the judgment to the clerk of the circuit court in the county for entry pursuant to subsection (F). Judgments entered and docketed pursuant to this subsection must be handled in the same manner and have the same force and effect as judgments entered and docketed pursuant to Sections 22-3-300, 22-3-310, and 22-3-320.

(D) The judgments may be enforced as a civil judgment.

(E) A judgment issued pursuant to this section has the force and effect of a final judgment and may be enforced by the judgment creditor in the same manner as any other civil judgment with enforcement to take place in the court of common pleas.

(F) The clerk of the circuit court must enter a judgment issued pursuant to this section in the civil judgment records of the court. A judgment issued pursuant to this section is not effective until entry is made in the civil judgment records of the court as required pursuant to this subsection.

(G) A filing or other fee may not be required for seeking or for the filing of a civil judgment obtained or issued pursuant to this section.

(H) Upon full satisfaction of a judgment entered pursuant to this section, the judgment creditor must record the satisfaction on the margin of the copy of the judgment on file in the civil judgment records of the court.

(I) Any funds resulting from the collection of a judgment for unpaid fines, costs, fees, surcharges, or assessments must be distributed in the same manner and proportion as fines, costs, fees, surcharges, or assessments are distributed as otherwise set forth by law.

HISTORY: 1993 Act No. 140, Section 2; 1996 Act No. 437, Section 3; 2013 Act No. 82, Section 4, eff June 13, 2013.



SECTION 17-25-324. Restitution to secondary victims and third-party payees; reports.

(A) Secondary victims and third-party payees, excluding the offender's insurer, may receive restitution as determined by the court. The Department of Probation, Parole and Pardon Services shall ensure that a primary victim receives his portion of a restitution order before any of the offender's payments are credited to a secondary victim or a third party payee, or both.

(B) The department shall report to the Governor's Office, the President of the Senate, the Speaker of the House, the Chairman of the House Judiciary Committee, and the Chairman of the Senate Corrections and Penology Committee by the first day of the 1997 Legislative Session detailed recommendations for collection and distribution of restitution and issues relating to indigent offenders and use of civil remedies.

HISTORY: 1996 Act No. 437, Section 7; 2002 Act No. 356, Section 1, Pt IV.F, eff July 1, 2002.



SECTION 17-25-325. Enforcement and execution of judgment in criminal case; findings supported by evidence.

The sentence and judgment of the court of general sessions in a criminal case against an individual may be enforced in the same manner by execution against the property of the defendant as is provided by law for enforcing the judgments of the courts of common pleas in civil actions. Before a general sessions court may enter a judgment against a defendant's property as authorized by this section, the judge must make findings of fact as to the amount of the judgment to be entered against the defendant. These findings must be supported by the preponderance of the relevant evidence as is offered by the parties.

HISTORY: 1993 Act No. 140, Section 3.



SECTION 17-25-326. Alteration, modification, or rescission of order; petition upon good cause; preponderance of evidence.

Any court order issued pursuant to the provisions of this article may be altered, modified, or rescinded upon the filing of a petition by the defendant, Attorney General, solicitor, or the victim for good and sufficient cause shown by a preponderance of the evidence.

HISTORY: 1993 Act No. 140, Section 4; 1996 Act No. 437, Section 4.



SECTION 17-25-330. Execution on forfeited recognizance or for fine.

When any recognizance shall be adjudged forfeited under the provisions of Section 17-15-170 or when any fine shall be imposed by or recovered for the use of the State in any court or before a magistrate, if the party incurring such fine or forfeiture shall fail to pay it down, with the costs of prosecution, then a writ in the nature of an execution shall issue, by virtue of which the sheriff or his deputy shall sell in the same manner as property is sold under execution in civil cases so much of such offender's estate, real or personal, as may be necessary to satisfy the fine or forfeiture, the cost of prosecution and the reasonable charges of taking, keeping and selling such property, returning the overplus, if any, to the offender, together with a bill of the fine or forfeiture, with costs and charges, if he requires it.

HISTORY: 1962 Code Section 17-573; 1952 Code Section 17-573; 1942 Code Section 1042; 1932 Code Section 1042; Cr. P. '22 Section 131; Cr. C. '12 Section 113; Cr. C. '02 Section 86; G. S. 2661; R. S. 86; 1787 (5) 13.



SECTION 17-25-340. When offender may be committed to jail; privilege of insolvent debtors.

If the sheriff or his deputy return on oath that such offender refused to pay or has not any property or not sufficient whereon to levy, then a writ of capias ad satisfaciendum shall issue whereby he shall be committed to the common jail, until the forfeiture, costs and charges shall be satisfied. Such offender shall be entitled, however, to the privilege of insolvent debtors.

HISTORY: 1962 Code Section 17-574; 1952 Code Section 17-574; 1942 Code Section 1043; 1932 Code Section 1043; Cr. P. '22 Section 132; Cr. C. '12 Section 114; Cr. C. '02 Section 87; G. S. 2662; R. S. 87; 1787 (5) 13.



SECTION 17-25-350. Schedule for payment of fine by indigent; consequences of failure to comply.

In any offense carrying a fine or imprisonment, the judge or magistrate hearing the case shall, upon a decision of guilty of the accused being determined and it being established that he is indigent at that time, set up a reasonable payment schedule for the payment of such fine, taking into consideration the income, dependents and necessities of life of the individual. Such payments shall be made to the magistrate or clerk of court as the case may be until such fine is paid in full. Failure to comply with the payment schedule shall constitute contempt of court; however, imprisonment for contempt may not exceed the amount of time of the original sentence, and where part of the fine has been paid the imprisonment cannot exceed the remaining pro rata portion of the sentence.

No person found to be indigent shall be imprisoned because of inability to pay the fine in full at the time of conviction.

Entitlement to free counsel shall not be determinative as to defendant's indigency.

HISTORY: 1962 Code Section 17-574.1; 1973 (58) 266.



SECTION 17-25-360. Fines in the alternative shall be apportioned when part of sentence has been served.

In all cases in this State when a sentence has been imposed by any judge, magistrate, mayor or intendant of any city or town in the alternative, by fine or imprisonment, and the person upon whom the sentence has been imposed shall enter upon the service of the sentence and thereafter such person or anyone in his behalf shall desire or offer to pay the fine imposed by the sentence, the clerk of the court in the county in which the sentence was imposed or the judge, magistrate, mayor or intendant who imposed the sentence shall apportion the fine imposed therein, so that the person or anyone in his behalf shall be allowed to pay such part of the fine as shall be in proportion to the balance of the time to be served under the sentence. Upon the payment of such proportionate part of the fine, the clerk, judge, magistrate, mayor or intendant shall release and discharge the person in behalf of whom the fine is so paid from further custody.

HISTORY: 1962 Code Section 17-576; 1952 Code Section 17-576; 1942 Code Section 1045; 1932 Code Section 1045; 1922 (32) 767.



SECTION 17-25-370. Execution of death sentence upon affirmance of judgment or dismissal or abandonment of appeal.

In all criminal cases in which the sentence of death is imposed and which are appealed to the Supreme Court or in which notice of intention to appeal is given, when the judgment below has been affirmed or the appeal dismissed or abandoned, the clerk of the Supreme Court, when the remittitur is sent down or the appeal is dismissed or abandoned, shall notify the Commissioner of the prison system or his duly appointed officer in charge of the State Penitentiary of the final disposition of such appeal and, on the fourth Friday after the receipt of such notice the sentence appealed from shall be duly carried out as provided by law in such cases, unless stayed by order of the Supreme Court or respite or commutation of the Governor.

HISTORY: 1962 Code Section 17-578; 1952 Code Section 17-578; 1942 Code Section 1046; 1932 Code Section 1046; 1923 (33) 113; 1929 (36) 66; 1936 (39) 1306; 1960 (51) 1917.



SECTION 17-25-380. Number of copies and form of notice under Section 17-25-370.

Two copies of the notice shall be served or sent by registered mail to the Director of the Department of Corrections or his duly appointed officer in charge of the applicable correctional facility. The notice, when the sentence has been affirmed, shall read substantially as follows:

"This is to notify you that the sentence of death imposed in the case of State vs. __________ from which an appeal has been taken has been affirmed and finally disposed of by the Supreme Court and the remittitur has been sent down to the clerk of the Court of General Sessions of __________ County. It is, therefore, required of you by Section 17-25-370 of the Code of Laws of South Carolina to execute the judgment and sentence of death imposed on said defendant or defendants (if more than one) on the fourth Friday after the service upon you or receipt of this notice".

When the appeal has been dismissed or abandoned the notice shall be substantially the same as when the sentence has been affirmed except that the first sentence shall read as follows:

"This is to notify you that the appeal from the sentence of death imposed in the case of State vs. __________ has been dismissed (or abandoned) and the notice has been sent down to the clerk of the Court of General Sessions of __________ County".

HISTORY: 1962 Code Section 17-579; 1952 Code Section 17-579; 1942 Code Section 1046; 1932 Code Section 1046; 1923 (33) 113; 1929 (36) 66; 1936 (39) 1306; 1960 (51) 1917; 1996 Act No. 448, Section 3.



SECTION 17-25-390. Acknowledgment of receipt of notice.

The receipt of the notice shall be acknowledged in writing by the recipient. The acknowledgment shall be filed by the clerk of the Supreme Court and, in case of service, the return of service shall be filed.

HISTORY: 1962 Code Section 17-580; 1952 Code Section 17-580; 1942 Code Section 1046; 1932 Code Section 1046; 1923 (33) 113; 1929 (36) 66; 1936 (39) 1306.



SECTION 17-25-400. Service of notice on prisoner.

The Commissioner of the prison system or his duly appointed officer shall immediately serve one of the copies of the notice upon the defendant personally.

HISTORY: 1962 Code Section 17-581; 1952 Code Section 17-581; 1942 Code Section 1046; 1932 Code Section 1046; 1923 (33) 113; 1929 (36) 66; 1936 (39) 1306; 1960 (51) 1917.



SECTION 17-25-500. Title of act.

This article may be known as the "South Carolina Notoriety for Profit Act".

HISTORY: 2000 Act No. 306, Section 4.



SECTION 17-25-510. Definitions.

As used in this article:

(1) "Office" means State Office of Victim Assistance in the office of the Governor.

(2) "Convicted" includes any conviction by entry of a plea of guilty or nolo contendere, conviction after trial, a finding of guilty but mentally ill, or a finding of not guilty by reason of insanity.

(3) "Eligible person" means:

(a) a victim of the particular crime in question who has suffered direct or threatened physical, psychological, or financial harm as a result of the commission of the particular crime;

(b) a victim's spouse;

(c) a victim's parent;

(d) a victim's child;

(e) a spouse, parent, child, or lawful representative of a victim who is:

(i) deceased;

(ii) a minor;

(iii) incompetent; or

(iv) physically or psychologically incapacitated; or

(f) a person dependent for principal support on the deceased victim of the crime.

"Eligible person" does not include the offender criminally responsible for the crime in question or a person aiding or abetting the offender criminally responsible.

(4) "Offender" means the person convicted of the particular crime in question.

(5) "Profit from a crime" includes any of the following:

(a) property obtained through or income generated from the commission of a crime for which the offender was convicted;

(b) property obtained or income generated from the sale, conversion, or exchange of proceeds of a crime for which the offender was convicted, including gain realized by the sale, conversion, or exchange; or

(c) property which the offender obtained or income generated as a result of having committed the crime for which the offender was convicted, including assets obtained through the unique knowledge obtained during the commission of or in preparation for the commission of the crime, as well as any property obtained by or income generated from the sale, conversion, or exchange of that property and any gain realized by that sale, conversion, or exchange.

HISTORY: 2000 Act No. 306, Section 4.



SECTION 17-25-520. Notice of payment of profit from crime; notification of victims.

If an offender, or his representative or agent, knowingly contracts for or agrees to be paid any profit from a crime, he must give written notice to the office of the payment or the obligation to pay and a copy of the contract between the offender and contracting party as soon as practical after discovering that the payment or intended payment is a profit from a crime. The office, upon receiving notice of the contract, agreement to pay, or payment of profits from a crime, shall request from all agencies with the duty to notify crime victims pursuant to Article 15, Chapter 3 of Title 16, the name and last known address of any eligible person who is a victim of the offender of the crime in question. It is the duty of the office to notify all known eligible persons at their last known address of the existence of profits.

HISTORY: 2000 Act No. 306, Section 4.



SECTION 17-25-530. Civil action to recover profits; limitations; action by Office of Victim Assistance to recover payments and expenses.

(A) Notwithstanding any other provision of law or rule of civil procedure, an eligible person has the right to bring a civil action in a court of competent jurisdiction to recover money damages from an offender or the legal representative of that offender within three years of the discovery of the existence of any profits from the crime. Damages awarded in this action are recoverable only up to the value of the profits from the crime.

(B) If an action is filed under this article after the expiration of all other applicable statutes of limitation, any other eligible person must file an action for damages as a result of the crime within three years of:

(1) the actual discovery of the existence of the profits from the crime; or

(2) actual notice received from or notice published by the office of the discovery of the existence of profits, whichever is later.

(C) If profits from a crime remain after the payment of all claims made under this article, the office has the right to bring an action in a court of competent jurisdiction against an offender or the legal representative of that offender within two years of the discovery of the existence of any profits to recover payments made by the office pursuant to Article 13, Chapter 3 of Title 16 and expenses incurred by the office pursuant to Article 13, 14, or 15 of Chapter 3 of Title 16 or Section 24 of Article 1 of the South Carolina Constitution with regard to the crime or the offender in question.

HISTORY: 2000 Act No. 306, Section 4.



SECTION 17-25-540. Notification of Office of Victim Assistance of commencement of action; duties of Office upon receipt of notification.

(A) Upon filing an action pursuant to Section 17-25-530, the eligible person shall give notice to the office by delivering or mailing a copy of the complaint. The eligible person may, prior to filing the action, notify the office of his intent to file an action in order to allow the office to apply for other appropriate remedies which are authorized prior to the commencement of an action.

(B) The office may act on behalf of all eligible persons and may apply for any remedies available to an eligible person bringing an action under Section 17-25-530. These remedies include the right of attachment, injunction, receivership, and notice of pendency. On the motion for a particular remedy, the moving party shall state whether any other remedy has been sought in the same action against the same offender. The court may require the moving party to elect its remedy.

(C) Upon receipt of a copy of the complaint, the office shall:

(1) use certified mail, return receipt requested, to notify all other known eligible persons whose addresses are known of the alleged existence of profits from a crime;

(2) publish, at least once a year for three years from the date it is initially notified by an eligible person under this section, a legal notice in newspapers of general circulation in the county where the crime was committed and in contiguous counties advising any eligible persons of the alleged existence of profits from a crime. The office may provide additional notice in its discretion; and

(3) avoid the wasting of the assets identified in the complaint as the newly discovered profits from a crime in any manner consistent with subsection (B).

HISTORY: 2000 Act No. 306, Section 4.



SECTION 17-25-550. Failure of offender or agent to notify Office of Victim Assistance of contract or monies; civil penalty; action to recover; disposition of proceeds.

(A) An offender or his representative or agent who wilfully fails to submit to the office a copy of the contract described in Section 17-25-520 or who fails to pay to the office the monies or other consideration, as required by this article, is subject to a civil penalty of not less than ten thousand dollars but not more than an amount equal to three times the contract amount for each offense.

(B) If two or more individuals are subject to the penalties provided in this section, the individuals are jointly and severally liable for the payment of the penalty imposed.

(C) The office may bring an action to recover a civil penalty assessed under this section in a court of competent jurisdiction within six years after the cause of action accrues.

(D) Civil penalties imposed pursuant to this section must be paid to the office and used for the compensation of victims of crime.

HISTORY: 2000 Act No. 306, Section 4.



SECTION 17-25-560. Obligation to report knowledge of profit from crime.

All state agencies, solicitors, and law enforcement agencies with knowledge of profit from a crime which an offender has obtained or generated shall report this information to the office promptly.

HISTORY: 2000 Act No. 306, Section 4.



SECTION 17-25-570. Action by offender to defeat purpose of article null and void.

Any action taken by an offender, whether by execution of a power of attorney, creation of corporate entities, or otherwise, to defeat the purpose of this article is null and void as against the public policy of this State.

HISTORY: 2000 Act No. 306, Section 4.






CHAPTER 27 - UNIFORM POST-CONVICTION PROCEDURE ACT

SECTION 17-27-10. Short title.

This chapter may be cited as the Uniform Post-Conviction Procedure Act.

HISTORY: 1962 Code Section 17-612; 1969 (56) 158.



SECTION 17-27-20. Persons who may institute proceeding; exclusiveness of remedy.

(A) Any person who has been convicted of, or sentenced for, a crime and who claims:

(1) That the conviction or the sentence was in violation of the Constitution of the United States or the Constitution or laws of this State;

(2) That the court was without jurisdiction to impose sentence;

(3) That the sentence exceeds the maximum authorized by law;

(4) That there exists evidence of material facts, not previously presented and heard, that requires vacation of the conviction or sentence in the interest of justice;

(5) That his sentence has expired, his probation, parole or conditional release unlawfully revoked, or he is otherwise unlawfully held in custody or other restraint; or

(6) That the conviction or sentence is otherwise subject to collateral attack upon any ground of alleged error heretofore available under any common law, statutory or other writ, motion, petition, proceeding or remedy; may institute, without paying a filing fee, a proceeding under this chapter to secure relief. Provided, however, that this section shall not be construed to permit collateral attack on the ground that the evidence was insufficient to support a conviction.

(B) This remedy is not a substitute for nor does it affect any remedy incident to the proceedings in the trial court, or of direct review of the sentence or conviction. Except as otherwise provided in this chapter, it comprehends and takes the place of all other common law, statutory or other remedies heretofore available for challenging the validity of the conviction or sentence. It shall be used exclusively in place of them.

HISTORY: 1962 Code Section 17-601; 1969 (56) 158.



SECTION 17-27-30. Jurisdiction of court.

The court in which, by the Constitution and statutes of this State, original jurisdiction in habeas corpus is vested, may entertain in accordance with its rules a proceeding under this chapter in the exercise of its original jurisdiction and in that event this chapter, to the extent applicable, governs the proceeding.

HISTORY: 1962 Code Section 17-602; 1969 (56) 158.



SECTION 17-27-40. Commencement of proceedings by filing of application.

A proceeding is commenced by filing an application verified by the applicant with the clerk of the court in which the conviction took place. Facts within the personal knowledge of the applicant and the authenticity of all documents and exhibits included in or attached to the application must be sworn to affirmatively as true and correct. The clerk shall docket the application upon its receipt and promptly bring it to the attention of the court and deliver a copy to the solicitor of the circuit in which the applicant was convicted and a copy to the Attorney General.

HISTORY: 1962 Code Section 17-603; 1969 (56) 158.



SECTION 17-27-45. Filing procedures for post-conviction relief applications.

(A) An application for relief filed pursuant to this chapter must be filed within one year after the entry of a judgment of conviction or within one year after the sending of the remittitur to the lower court from an appeal or the filing of the final decision upon an appeal, whichever is later.

(B) When a court whose decisions are binding upon the Supreme Court of this State or the Supreme Court of this State holds that the Constitution of the United States or the Constitution of South Carolina, or both, impose upon state criminal proceedings a substantive standard not previously recognized or a right not in existence at the time of the state court trial, and if the standard or right is intended to be applied retroactively, an application under this chapter may be filed not later than one year after the date on which the standard or right was determined to exist.

(C) If the applicant contends that there is evidence of material facts not previously presented and heard that requires vacation of the conviction or sentence, the application must be filed under this chapter within one year after the date of actual discovery of the facts by the applicant or after the date when the facts could have been ascertained by the exercise of reasonable diligence.

HISTORY: 1995 Act No. 7, Part II, Section 40.



SECTION 17-27-50. Form and contents of application.

The application shall identify the proceedings in which the applicant was convicted, give the date of the entry of the judgment and sentence complained of, specifically set forth the grounds upon which the application is based, and clearly state the relief desired. Facts within the personal knowledge of the applicant shall be set forth separately from other allegations of facts and shall be verified as provided in Section 17-27-40. Affidavits, records or other evidence supporting its allegations shall be attached to the application or the application shall recite why they are not attached. The application shall identify all previous proceedings, together with the grounds therein asserted, taken by the applicant to secure relief from his conviction or sentence. Argument, citations and discussion of authorities are unnecessary. The application shall be made on such form as prescribed by the Supreme Court.

HISTORY: 1962 Code Section 17-604; 1969 (56) 158.



SECTION 17-27-60. Court costs and expenses for indigents.

If the applicant is unable to pay court costs and expenses of representation, including stenographic, printing and legal services, these costs and expenses shall be made available to the applicant in the trial court, and on review, in amounts and to the extent funds are made available to indigent defendants by the General Assembly.

HISTORY: 1962 Code Section 17-605; 1969 (56) 158.



SECTION 17-27-70. Court procedure on receipt of application.

(a) Within thirty days after the docketing of the application, or within any further time the court may fix, the State shall respond by answer or by motion which may be supported by affidavits. At any time prior to entry of judgment the court may, when appropriate, issue orders for amendment of the application or any pleading or motion, for pleading over, for filing further pleadings or motions, or for extending the time of the filing of any pleading. In considering the application, the court shall take account of substance, regardless of defects of form. If the application is not accompanied by the record of the proceedings challenged therein, the respondent shall file with its answer the record or portions thereof that are material to the questions raised in the application.

(b) When a court is satisfied, on the basis of the application, the answer or motion, and the record, that the applicant is not entitled to post-conviction relief and no purpose would be served by any further proceedings, it may indicate to the parties its intention to dismiss the application and its reasons for so doing. The applicant shall be given an opportunity to reply to the proposed dismissal. In light of the reply, or on default thereof, the court may order the application dismissed or grant leave to file an amended application or direct that the proceedings otherwise continue. Disposition on the pleadings and record is not proper if there exists a material issue of fact.

(c) The court may grant a motion by either party for summary disposition of the application when it appears from the pleadings, depositions and admissions and agreements of fact, together with any affidavits submitted, that there is no genuine issue of material fact and the moving party is entitled to judgment as a matter of law.

HISTORY: 1962 Code Section 17-606; 1969 (56) 158.



SECTION 17-27-80. Hearing on application; final judgment.

The application shall be heard in, and before any judge of, a court of competent jurisdiction in the county in which the conviction took place. A record of the proceedings shall be made and preserved. All rules and statutes applicable in civil proceedings are available to the parties. The court may receive proof by affidavits, depositions, oral testimony or other evidence and may order the applicant brought before it for hearing. If the court finds in favor of the applicant, it shall enter an appropriate order with respect to the conviction or sentence in the former proceedings, and any supplementary orders as to rearraignment, retrial, custody, bail, discharge, correction of sentence or other matters that may be necessary and proper. The court shall make specific findings of fact, and state expressly its conclusions of law, relating to each issue presented. This order is a final judgment.

HISTORY: 1962 Code Section 17-607; 1969 (56) 158.



SECTION 17-27-90. Grounds for relief.

All grounds for relief available to an applicant under this chapter must be raised in his original, supplemental or amended application. Any ground finally adjudicated or not so raised, or knowingly, voluntarily and intelligently waived in the proceeding that resulted in the conviction or sentence or in any other proceeding the applicant has taken to secure relief, may not be the basis for a subsequent application, unless the court finds a ground for relief asserted which for sufficient reason was not asserted or was inadequately raised in the original, supplemental or amended application.

HISTORY: 1962 Code Section 17-608; 1969 (56) 158.



SECTION 17-27-100. Appeals.

A final judgment entered under this chapter may be reviewed by a writ of certiorari as provided by the South Carolina Appellate Court Rules.

HISTORY: 1962 Code Section 17-609; 1969 (56) 158; 1999 Act No. 55, Section 24.



SECTION 17-27-110. Rules.

The Supreme Court may adopt such rules as it shall deem necessary to effectuate the purposes of this chapter.

HISTORY: 1962 Code Section 17-611; 1969 (56) 158.



SECTION 17-27-120. Construction.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the laws of those states which enact it.

HISTORY: 1962 Code Section 17-610; 1969 (56) 158.



SECTION 17-27-130. Waiver of attorney-client privilege by allegation of ineffective prior counsel; access to files.

Where a defendant alleges ineffective assistance of prior trial counsel or appellate counsel as a ground for post-conviction relief or collateral relief under any procedure, the applicant shall be deemed to have waived the attorney-client privilege with respect to both oral and written communications between counsel and the defendant, and between retained or appointed experts and the defendant, to the extent necessary for prior counsel to respond to the allegation. This waiver of the attorney-client privilege shall be deemed automatic upon the filing of the allegation alleging ineffective assistance of prior counsel and the court need not enter an order waiving the privilege. Thereafter, counsel alleged to have been ineffective is free to discuss and disclose any aspect of the representation with representatives of the State for purposes of defending against the allegations of ineffectiveness, to the extent necessary for prior counsel to respond to the allegation.

In the case of a defendant who has been convicted of a capital offense and sentenced to death, the defendant's prior trial counsel or appellate counsel shall make available to the capital defendant's collateral counsel the complete files of the defendant's trial or appellate counsel. The capital defendant's collateral counsel may inspect and photocopy the files, but the defendant's prior trial or appellate counsel shall maintain custody of their respective files, except as to the material which is admitted into evidence in any trial proceeding.

HISTORY: 1996 Act No. 448, Section 4.



SECTION 17-27-150. Discovery in post-conviction relief proceeding.

(A) A party in a noncapital post-conviction relief proceeding shall be entitled to invoke the processes of discovery available under the South Carolina Rules of Civil Procedure if, and to the extent that, the judge in the exercise of his discretion and for good cause shown grants leave to do so, but not otherwise. If necessary for the effective utilization of discovery procedures, counsel may be appointed by the judge for an applicant who qualifies for appointment pursuant to Section 17-27-60 or similar applicable provisions of law.

(B) A party in a capital post-conviction relief proceeding shall be entitled to invoke the processes of discovery available under the South Carolina Rules of Civil Procedure.

HISTORY: 1996 Act No. 448, Section 5.



SECTION 17-27-160. Capital case post-conviction relief procedures.

(A) If a defendant has been sentenced to death in South Carolina, he must file his application for post-conviction relief in the county in which he was indicted for the crime resulting in the sentence of death. Upon receipt of the application for post-conviction relief, the clerk of court shall forward the application to the judge who has been assigned to hear the post-conviction relief application. This judge shall maintain control over the expedited consideration of the application pursuant to this section. The judge assigned as the post-conviction relief judge must not be the original sentencing judge. A copy of the application shall be immediately provided to the solicitor of the circuit in which the applicant was convicted and a copy provided to the Attorney General. The filing of the application does not automatically stay any sentence of death.

(B) Upon receipt of the application for post-conviction relief, the counsel for the respondent shall file a return within thirty days after receipt of the application.

If the applicant is indigent and desires representation by counsel, two counsel shall be immediately appointed to represent the petitioner in this action. At least one of the attorneys appointed to represent the applicant must have previously represented a death-sentenced inmate in state or federal post-conviction relief proceedings or (1) must meet the minimum qualifications set forth in Section 16-3-26(B) and Section 16-3-26(F) and (2) have successfully completed, within the previous two years, not less than twelve hours of South Carolina Bar approved continuing legal education or professional training primarily involving advocacy in the field of capital appellate and/or post-conviction defense. The Supreme Court may promulgate additional standards for qualifications of counsel in capital post-conviction proceedings. The court may not appoint an attorney as counsel under this section if the attorney represented the applicant at trial or in a direct appeal unless the applicant and the attorney request appointment on the record or the court finds good cause to make the appointment. Counsel appointed in these cases shall be compensated from the funding provided in Section 16-3-26 in the same manner and rate as appointed trial counsel, provided that Section 16-3-26(I) shall not apply to counsel appointed in post-conviction relief proceedings. Appointed counsel on appeal from state post-conviction relief cases shall be funded and compensated from the funds established for representation of indigents on appeal by the Office of Appellate Defense pursuant to Chapter 4, Title 17. Nothing in this section shall preclude an out-of-state attorney from appearing pro hac vice.

If counsel is the same person appointed as counsel on appeal, the court shall appoint a second counsel to assist in the preparation of the application for post-conviction relief. If the applicant elects to proceed pro se, any findings made by the court shall be done on the record and in open court concerning the waiver of the assistance of counsel.

(C) Not later than thirty days after the filing of the state's return, the judge shall convene a status conference to schedule a hearing on the merits of the application for post-conviction relief. The hearing must be scheduled within one hundred eighty days from the date of the status conference, unless good cause is shown to justify a continuance.

(D) Within thirty days from the receipt of the transcript, or if the judge requests post trial briefs, within thirty days from the receipt of the post trial briefs, the hearing judge in writing shall make specific findings of fact and state expressly the judge's conclusions of law relating to each issue. This order is a final judgment subject to a motion for rehearing, a motion to alter or amend judgment, a motion for relief from judgment or order, or any other motion as allowed by the South Carolina Rules of Civil Procedure.

(E) In these expedited capital post-conviction relief hearings, a court reporter shall be assigned to take testimony. The transcription of the testimony and record shall be given priority over all other matters concerning the preparation of the record and, upon completion, shall immediately be provided to the parties and the Clerk of the Supreme Court of South Carolina.

HISTORY: 1996 Act No. 448, Section 6.






CHAPTER 28 - POST-CONVICTION DNA TESTING AND PRESERVATION OF EVIDENCE

SECTION 17-28-10. Citation of Article.

This article may be cited as the "Access to Justice Post-Conviction DNA Testing Act".

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



SECTION 17-28-20. Definitions.

For purposes of this article:

(1) "Biological material" means any blood, tissue, hair, saliva, bone, or semen from which DNA marker groupings may be obtained. This includes material catalogued separately on slides, swabs, or test tubes or present on other evidence including, but not limited to, clothing, ligatures, bedding, other household material, drinking cups, or cigarettes.

(2) "Custodian of evidence" means an agency or political subdivision of the State including, but not limited to, a law enforcement agency, a solicitor's office, the Attorney General's Office, a county clerk of court, or a state grand jury that possesses and is responsible for the control of evidence during a criminal investigation or proceeding, or a person ordered by a court to take custody of evidence during a criminal investigation or proceeding.

(3) "DNA" means deoxyribonucleic acid.

(4) "DNA profile" means the results of any testing performed on a DNA sample.

(5) "DNA record" means the tissue or saliva samples and the results of the testing performed on the samples.

(6) "DNA sample" means the tissue, saliva, blood, or any other bodily fluid taken at the time of arrest from which identifiable information can be obtained.

(7) "Incarceration" means serving a term of confinement in the custody of the South Carolina Department of Corrections or the South Carolina Department of Juvenile Justice and does not include a person on probation, parole, or under a community supervision program.

(8) "Law enforcement agency" means a lawfully established federal, state, or local public agency that is responsible for the prevention and detection of crime and the enforcement of penal, traffic, regulatory, game, immigration, postal, customs, or controlled substances laws.

(9) "Physical evidence" means an object, thing, or substance that is or is about to be produced or used or has been produced or used in a criminal proceeding related to an offense enumerated in Section 17-28-30, and that is in the possession of a custodian of evidence.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



SECTION 17-28-30. Offenses for which post-conviction DNA testing available.

(A) A person who pled not guilty to at least one of the following offenses, was subsequently convicted of or adjudicated delinquent for the offense, is currently incarcerated for the offense, and asserts he is innocent of the offense may apply for forensic DNA testing of his DNA and any physical evidence or biological material related to his conviction or adjudication:

(1) murder (Section 16-3-10);

(2) killing by poison (Section 16-3-30);

(3) killing by stabbing or thrusting (Section 16-3-40);

(4) voluntary manslaughter (Section 16-3-50);

(5) homicide by child abuse (Section 16-3-85(A)(1));

(6) aiding and abetting a homicide by child abuse (Section 16-3-85(A)(2));

(7) lynching in the first degree (Section 16-3-210);

(8) killing in a duel (Section 16-3-430);

(9) spousal sexual battery (Section 16-3-615);

(10) criminal sexual conduct in the first degree (Section 16-3-652);

(11) criminal sexual conduct in the second degree (Section 16-3-653);

(12) criminal sexual conduct in the third degree (Section 16-3-654);

(13) criminal sexual conduct with a minor (Section 16-3-655);

(14) arson in the first degree resulting in death (Section 16-11-110(A));

(15) burglary in the first degree for which the person is sentenced to ten years or more (Section 16-11-311(B));

(16) armed robbery for which the person is sentenced to ten years or more (Section 16-11-330(A));

(17) damaging or destroying a building, vehicle, or property by means of an explosive incendiary resulting in death (Section 16-11-540);

(18) abuse or neglect of a vulnerable adult resulting in death (Section 43-35-85(F));

(19) sexual misconduct with an inmate, patient, or offender (Section 44-23-1150);

(20) unlawful removing or damaging of an airport facility or equipment resulting in death (Section 55-1-30 (3));

(21) interference with traffic-control devices or railroad signs or signals resulting in death (Section 56-5-1030(B)(3));

(22) driving a motor vehicle under the influence of alcohol or drugs resulting in death (Section 56-5-2945);

(23) obstruction of railroad resulting in death (Section 58-17-4090); or

(24) accessory before the fact (Section 16-1-40) to any offense enumerated in this subsection.

(B) A person who pled guilty or nolo contendere to at least one of the offenses enumerated in subsection (A), was subsequently convicted of or adjudicated delinquent for the offense, is currently incarcerated for the offense, and asserts he is innocent of the offense may apply for forensic DNA testing of his DNA and any physical evidence or biological material related to his conviction or adjudication no later than seven years from the date of sentencing.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



SECTION 17-28-40. Form and contents of application.

(A) The application must be made on such form as prescribed by the Supreme Court.

(B) The application must be verified by the applicant and filed under the original indictment number or petition with the clerk of court of the general sessions court or family court in which the conviction or adjudication took place. Facts within the personal knowledge of the applicant and the authenticity of all documents and exhibits included in or attached to the application must be sworn to affirmatively as true and correct.

(C) The application must, under penalty of perjury:

(1) identify the proceedings in which the applicant was convicted or adjudicated;

(2) give the date of the entry of the judgment and sentence and identify the applicant's current place of incarceration;

(3) identify all previous or ongoing proceedings, together with the grounds therein asserted, taken by the applicant to secure relief from his conviction or adjudication;

(4) make a reasonable attempt to identify the physical evidence or biological material that should be tested and the specific type of DNA testing that is sought;

(5) explain why the identity of the applicant was or should have been a significant issue during the original court proceedings, notwithstanding the fact that the applicant may have pled guilty or nolo contendere or made or is alleged to have made an incriminating statement or admission as to identity;

(6) explain why the physical evidence or biological material sought to be tested was not previously subjected to DNA testing, or if the physical evidence or biological material sought to be tested was previously subjected to DNA testing, provide the results of the testing and explain how the requested DNA test would provide a substantially more probative result;

(7) explain why if the DNA testing produces exculpatory results, the testing will constitute new evidence that will probably change the result of the applicant's conviction or adjudication if a new trial is granted and is not merely cumulative or impeaching; and

(8) provide that the application is made to demonstrate innocence and not solely to delay the execution of a sentence or the administration of justice.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



SECTION 17-28-50. Application for testing; notification of prosecutor, custodian of evidence, and victim; dismissal; successive applications.

(A) The clerk shall file the application upon its receipt and promptly bring it to the attention of the court and deliver for docketing a copy to the solicitor of the circuit in which the applicant was convicted or adjudicated. The Attorney General and the appropriate custodian of evidence shall be notified by the solicitor. The victim shall be notified pursuant to the provisions of Article 15, Chapter 3, Title 16.

(B) Within ninety days after the forwarding of the application, or upon any further time the court may fix, the solicitor of the circuit in which the applicant was convicted or adjudicated, or the Attorney General if the Attorney General prosecuted the case, shall respond to the application. Within ninety days after the docketing of the application, or within any further time the court may fix, the victim may respond as provided in Article 15, Chapter 3, Title 16. The court may proceed with a hearing if the solicitor or Attorney General, as applicable, or the victim does not respond to the application.

(C) At any time prior to entry of judgment the court may, when appropriate, issue orders for amendment of the application and for any documents related to the application including, but not limited to, pleadings, motions, and requests for extensions of time. In considering the application and related documents, the court shall take account of substance, regardless of defects of form. When the court is satisfied, on the basis of the application, the responses, or the motion of the solicitor or Attorney General, as applicable, that the applicant is not entitled to DNA testing and no purpose would be served by any further proceedings, it may indicate to the applicant and the solicitor or Attorney General, as applicable, its intention to summarily dismiss the application and its reasons for so doing. The victim shall be notified of the proposed dismissal pursuant to the provisions of Article 15, Chapter 3, Title 16. The court shall make specific findings of fact and expressly state its conclusions of law. The applicant shall be given an opportunity to reply to the proposed dismissal. In light of the reply, or on default thereof, the court may order the application dismissed, grant leave to file an amended application, or direct that the proceedings otherwise continue.

(D) If the applicant has filed a previous application for DNA testing, the applicant may file a successive application, provided the applicant asserts grounds for DNA testing which for sufficient reason was not asserted or was inadequately raised in the original, supplemental, or amended application.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



SECTION 17-28-60. Costs and expenses; appointment of counsel for indigent applicant.

If the applicant is unable to pay court costs and expenses of counsel, these costs and expenses shall be made available to the applicant in amounts and to the extent provided pursuant to Section 17-27-60. The applicant must request counsel at the time he files his application. The court must appoint counsel for an indigent applicant after the court has determined that the application is sufficient to proceed to a hearing but prior to the actual hearing. If counsel has been appointed for the applicant in an ongoing post-conviction relief proceeding, then the counsel appointed in the post-conviction relief proceeding shall also serve as counsel for purposes of this article. The performance of counsel pursuant to this article shall not form the basis for relief in any post-conviction relief proceeding.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



SECTION 17-28-70. Preservation and management of physical evidence and biological material; wilful destruction of evidence.

(A) The court shall order a custodian of evidence to preserve all physical evidence and biological material related to the applicant's conviction or adjudication pursuant to the provisions of Article 3, Chapter 28, Title 17.

(B) The custodian of evidence shall prepare an inventory of the physical evidence and biological material and issue a copy of the inventory to the applicant, the solicitor or Attorney General, as applicable, and the court.

(C) For physical evidence or biological material that the custodian of evidence asserts has been lost or destroyed, the court shall order a custodian of evidence to locate and provide the applicant and the solicitor or Attorney General, as applicable, with a copy of any document, note, log, or report relating to the physical evidence or biological material.

(D) If no physical evidence or biological material is discovered, the court may order a custodian of evidence, in collaboration with law enforcement, to search physical evidence and biological material in the custodian of evidence's possession that would reasonably be expected to produce relevant physical evidence or biological material. The order shall provide that any physical evidence and biological material subject to this search must be adequately protected by the custodian of evidence, in collaboration with law enforcement, from interference by a third party, including, but not limited to, alteration, contamination, destruction, or tampering with the physical evidence and biological material and any chain of custody related to the physical evidence and biological material.

(E) A person who wilfully and maliciously destroys, alters, conceals, or tampers with physical evidence or biological material that is required to be preserved pursuant to this section with the intent to impair the integrity of the physical evidence or biological material, prevent the physical evidence or biological material from being subjected to DNA testing, or prevent the production or use of the physical evidence or biological material in an official proceeding, is subject to the provisions of Section 17-28-350.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



SECTION 17-28-80. Preservation of test reports.

For any physical evidence or biological material previously subjected to DNA testing whether by the applicant or the solicitor or Attorney General, as applicable, the court shall order the production of all written reports and laboratory reports prepared in connection with the DNA testing, including the underlying data and laboratory notes.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



SECTION 17-28-90. Hearing; factors to be proved; orders relating to DNA samples.

(A) The application must be heard in, and before a judge of, the general sessions court or family court in which the conviction or adjudication took place. A record of the proceedings must be made and preserved. All rules and statutes applicable in criminal proceedings are available to the applicant and the solicitor or Attorney General, as applicable.

(B) The court shall order DNA testing of the applicant's DNA and the physical evidence or biological material upon a finding that the applicant has established each of the following factors by a preponderance of the evidence:

(1) the physical evidence or biological material to be tested is available and is potentially in a condition that would permit the requested DNA testing;

(2) the physical evidence or biological material to be tested has been subject to a chain of custody sufficient to establish it has not been substituted, tampered with, replaced, or altered in any material aspect, or the testing itself may establish the integrity of the physical evidence or biological material;

(3) the physical evidence or biological material sought to be tested is material to the issue of the applicant's identity as the perpetrator of, or accomplice to, the offense notwithstanding the fact that the applicant may have pled guilty or nolo contendere or made or is alleged to have made an incriminating statement or admission as to identity;

(4) the DNA results of the physical evidence or biological material sought to be tested would be material to the issue of the applicant's identity as the perpetrator of, or accomplice to, the offense notwithstanding the fact that the applicant may have pled guilty or nolo contendere or made or is alleged to have made an incriminating statement or admission as to identity;

(5) if the requested DNA testing produces exculpatory results, the testing will constitute new evidence that will probably change the result of the applicant's conviction or adjudication if a new trial is granted and is not merely cumulative or impeaching;

(6) the physical evidence or biological material sought to be tested was not previously subjected to DNA testing, or if the physical evidence or biological material sought to be tested was previously subjected to DNA testing, the requested DNA test would provide a substantially more probative result; and

(7) the application is made to demonstrate innocence and not solely to delay the execution of a sentence or the administration of justice.

(C) The court shall order that any sample taken of the applicant's DNA for purposes of DNA testing pursuant to this article or for submission to SLED pursuant to subsection (F) be taken by a correctional health nurse technician, physician, registered professional nurse, licensed practical nurse, laboratory technician, or other appropriately trained health care worker. The applicant's counsel, if any, and the solicitor or Attorney General, as applicable, must be allowed to observe the taking of any sample.

(D) The court shall order that the applicant's DNA sample and the physical evidence or biological material be tested by SLED, a local Combined DNA Index System (CODIS) laboratory, or prior to any testing, any other laboratory approved by SLED, in an effort to ensure that the results may be entered into the State DNA Database and Combined DNA Index System. Any other type of DNA testing ordered by the court shall be conducted in consultation with SLED or a local CODIS laboratory.

(E) The court shall order that the applicant pay the costs of the DNA testing. If the applicant is indigent, the costs of the DNA testing shall be paid by the State.

(F) The court shall order that a sample of the applicant's DNA be submitted to SLED to compare with profiles in the State DNA Database and any federal or other law enforcement DNA database in compliance with National DNA Index System (NDIS) procedures. The sample must be submitted regardless of any previous samples submitted by the applicant. If the comparison matches a DNA profile for the offense for which the applicant was convicted or adjudicated, the DNA profile may be retained in the State DNA Database. If the comparison does not match a DNA profile for the offense for which the applicant was convicted or adjudicated, but results in a match with a DNA profile for any other offense, the DNA profile may be retained in the State DNA Database. SLED shall notify the appropriate law enforcement agency. If the comparison does not match a DNA profile for any offense, the DNA record must be destroyed. Any previous profiles must be maintained by SLED subject to the State DNA Database Act. SLED shall report to the court, the applicant, and the solicitor or Attorney General, as applicable, the results of all DNA database comparisons. The victim must be notified of the results of all DNA database comparisons pursuant to Article 15, Chapter 3, Title 16.

(G) The applicant and the solicitor or Attorney General, as applicable, shall have the right to appeal a final order denying or granting DNA testing by a writ of certiorari to the Court of Appeals or the Supreme Court as provided by the South Carolina Appellate Court Rules.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



SECTION 17-28-100. Disclosure and use of test results; motion for new trial.

(A) The results of the DNA test must be fully disclosed to the court, the applicant, and the solicitor or Attorney General, as applicable. The victim shall be notified of the results of the DNA test pursuant to Article 15, Chapter 3, Title 16. The court shall order the production of any written reports and laboratory reports prepared in connection with the DNA testing, including underlying data and notes.

(B) The results of the DNA test may be used by the applicant, solicitor, or Attorney General in any post-conviction proceeding or trial. If the results of the DNA test are exculpatory, the applicant may use the exculpatory results of the DNA test as grounds for filing a motion for new trial pursuant to the South Carolina Rules of Criminal Procedure. If the results of the DNA test are inconclusive, the court may allow for additional DNA testing or may dismiss the application. If the results of the DNA test are inculpatory, the court shall dismiss the application and shall, on motion of the solicitor or Attorney General, as applicable:

(1) make a determination whether the applicant's assertion of actual innocence was intentionally false and, as a result, hold the applicant in contempt of court;

(2) assess against the applicant the cost of any DNA testing not already paid by the applicant;

(3) forward the findings to the South Carolina Department of Corrections, who may use such finding to deny good conduct credit; and

(4) forward the findings to the Department of Probation, Parole and Pardon Services, who may use the findings to deny parole.

(C) Except as otherwise provided in this article, DNA records, results, and information taken from the applicant are exempt from any law requiring disclosure of information to the public.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



SECTION 17-28-110. Consent to testing.

(A) Nothing in this article prohibits a person and a solicitor or the Attorney General, as applicable, from consenting to and conducting post-conviction DNA testing by agreement of the parties. The person may use the exculpatory results of the DNA test as the grounds for filing a motion for new trial pursuant to the South Carolina Rules of Criminal Procedure.

(B) Nothing in this article prohibits a person from filing an application for post-conviction relief pursuant to Chapter 27, Title 17.

(C) Unless there is an act of gross negligence or intentional misconduct this article may not be construed to give rise to a claim for damages against the State of South Carolina, a political subdivision of the State, or an employee of the State or a political subdivision of the State. Failure of a custodian of evidence to preserve physical evidence or biological material pursuant to this article does not entitle the applicant to any relief from conviction or adjudication but does not prohibit a person from presenting this information at a subsequent hearing or trial.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



SECTION 17-28-120. Administration expenditure limitation.

No more than one hundred fifty thousand dollars may be expended from the general fund in any fiscal year to administer the provisions of this article.

HISTORY: 2008 Act No. 413, Section 1, eff January 1, 2009.



SECTION 17-28-300. Citation of article.

This article shall be cited as the "Preservation of Evidence Act".

HISTORY: 2008 Act No. 413, Section 2, eff January 1, 2009.



SECTION 17-28-310. Definitions.

(1) "Biological material" means any blood, tissue, hair, saliva, bone, or semen from which DNA marker groupings may be obtained. This includes material catalogued separately on slides, swabs, or test tubes or present on other evidence including, but not limited to, clothing, ligatures, bedding, other household material, drinking cups, or cigarettes.

(2) "Custodian of evidence" means an agency or political subdivision of the State including, but not limited to, a law enforcement agency, a solicitor's office, the Attorney General's Office, a county clerk of court, or a state grand jury that possesses and is responsible for the control of evidence during a criminal investigation or proceeding, or a person ordered by a court to take custody of evidence during a criminal investigation or proceeding.

(3) "DNA" means deoxyribonucleic acid.

(4) "DNA profile" means the results of any testing performed on a DNA sample.

(5) "DNA record" means the tissue or saliva samples and the results of the testing performed on the samples.

(6) "DNA sample" means the tissue, saliva, blood, or any other bodily fluid taken at the time of arrest from which identifiable information can be obtained.

(7) "Incarceration" means serving a term of confinement in the custody of the South Carolina Department of Corrections or the South Carolina Department of Juvenile Justice and does not include a person on probation, parole, or under a community supervision program.

(8) "Law enforcement agency" means a lawfully established federal, state, or local public agency that is responsible for the prevention and detection of crime and the enforcement of penal, traffic, regulatory, game, immigration, postal, customs, or controlled substances laws.

(9) "Physical evidence" means an object, thing, or substance that is or is about to be produced or used or has been produced or used in a criminal proceeding related to an offense enumerated in Section 17-28-320, and that is in the possession of a custodian of evidence.

HISTORY: 2008 Act No. 413, Section 2, eff January 1, 2009.



SECTION 17-28-320. Offenses for which evidence preserved; conditions and duration of preservation.

(A) A custodian of evidence must preserve all physical evidence and biological material related to the conviction or adjudication of a person for at least one of the following offenses:

(1) murder (Section 16-3-10);

(2) killing by poison (Section 16-3-30);

(3) killing by stabbing or thrusting (Section 16-3-40);

(4) voluntary manslaughter (Section 16-3-50);

(5) homicide by child abuse (Section 16-3-85(A)(1));

(6) aiding and abetting a homicide by child abuse (Section 16-3-85(A)(2));

(7) lynching in the first degree (Section 16-3-210);

(8) killing in a duel (Section 16-3-430);

(9) spousal sexual battery (Section 16-3-615);

(10) criminal sexual conduct in the first degree (Section 16-3-652);

(11) criminal sexual conduct in the second degree (Section 16-3-653);

(12) criminal sexual conduct in the third degree (Section 16-3-654);

(13) criminal sexual conduct with a minor (Section 16-3-655);

(14) arson in the first degree resulting in death (Section 16-11-110(A));

(15) burglary in the first degree for which the person is sentenced to ten years or more (Section 16-11-311(B));

(16) armed robbery for which the person is sentenced to ten years or more (Section 16-11-330(A));

(17) damaging or destroying a building, vehicle, or property by means of an explosive incendiary resulting in death (Section 16-11-540);

(18) abuse or neglect of a vulnerable adult resulting in death (Section 43-35-85(F));

(19) sexual misconduct with an inmate, patient, or offender (Section 44-23-1150);

(20) unlawful removing or damaging of an airport facility or equipment resulting in death (Section 55-1-30 (3));

(21) interference with traffic-control devices or railroad signs or signals resulting in death (Section 56-5-1030(B)(3));

(22) driving a motor vehicle under the influence of alcohol or drugs resulting in death (Section 56-5-2945);

(23) obstruction of railroad resulting in death (Section 58-17-4090); or

(24) accessory before the fact (Section 16-1-40) to any offense enumerated in this subsection.

(B) The physical evidence and biological material must be preserved:

(1) subject to a chain of custody as required by South Carolina law;

(2) with sufficient documentation to locate the physical evidence and biological material; and

(3) under conditions reasonably designed to preserve the forensic value of the physical evidence and biological material.

(C) The physical evidence and biological material must be preserved until the person is released from incarceration, dies while incarcerated, or is executed for the offense enumerated in subsection (A). However, if the person is convicted or adjudicated on a guilty or nolo contendere plea for the offense enumerated in subsection (A), the physical evidence and biological material must be preserved for seven years from the date of sentencing, or until the person is released from incarceration, dies while incarcerated, or is executed for the offense enumerated in subsection (A), whichever comes first.

HISTORY: 2008 Act No. 413, Section 2, eff January 1, 2009.



SECTION 17-28-330. Registration as custodian of evidence.

(A) After a person is convicted or adjudicated for at least one of the offenses enumerated in Section 17-28-320, a custodian of evidence shall register with the South Carolina Department of Corrections or the South Carolina Department of Juvenile Justice, as applicable, as a custodian of evidence for physical evidence or biological material related to the person's conviction or adjudication.

(B) The South Carolina Department of Corrections or the South Carolina Department of Juvenile Justice, as applicable, shall notify a custodian of evidence registered pursuant to subsection (A) if the person is released from incarceration, dies while incarcerated, or is executed for the offense enumerated in Section 17-28-320.

HISTORY: 2008 Act No. 413, Section 2, eff January 1, 2009.



SECTION 17-28-340. Petition for destruction of evidence prior to expiration of required time period.

(A) After a person is convicted or adjudicated for at least one of the offenses enumerated in Section 17-28-320, a custodian of evidence may petition the general sessions court or family court in which the person was convicted or adjudicated for an order allowing for disposition of the physical evidence or biological material prior to the period of time described in Section 17-28-320 if:

(1) the physical evidence or biological material must be returned to its rightful owner, is of such size, bulk, or physical character as to make retention impracticable, or is otherwise required to be disposed of by law; or

(2) DNA evidence was previously introduced at trial, was found to be inculpatory, and all appeals and post-conviction procedures have been exhausted.

(B) The petition must:

(1) be made on such form as prescribed by the Supreme Court;

(2) identify the proceedings in which the person was convicted or adjudicated;

(3) give the date of the entry of the judgment and sentence;

(4) specifically set forth the physical evidence or biological material to be disposed of; and

(5) specifically set forth the reason for the disposition.

(C) The clerk of court shall file the petition upon its receipt and promptly bring it to the attention of the court and deliver a copy to the convicted or adjudicated person and the solicitor or Attorney General, as applicable. The victim shall be notified of the petition pursuant to Article 15, Chapter 3, Title 16.

(D) The convicted or adjudicated person and the solicitor or Attorney General, as applicable, shall have one hundred and eighty days to respond to the petition. The victim may respond within one hundred and eighty days in accordance with the provisions of Article 15, Chapter 3, Title 16.

(E) After a hearing, the court may order that the custodian of evidence may dispose of the physical evidence or biological material if the court determines by preponderance of evidence that:

(1) the physical evidence or biological material must be returned to its rightful owner, is of such size, bulk, or physical character as to make retention impracticable, or is otherwise required to be disposed of by law, or DNA evidence was previously introduced at trial, was found to be inculpatory, and all appeals and post-conviction procedures have been exhausted;

(2) the convicted or adjudicated person, the solicitor or Attorney General, as applicable, and the victim have been notified of the petition for an order to dispose of the physical evidence or biological material;

(3) the convicted or adjudicated person did not file an affidavit declaring, under penalty of perjury, the person's intent to file an application for post-conviction DNA testing of the physical evidence or biological material pursuant to Article 1, Chapter 28, Title 17 within ninety days followed by the actual filing of the application;

(4) the solicitor or the Attorney General, as applicable, and the victim have not filed a response requesting that the physical evidence or biological material not be disposed of; and

(5) no other provision of federal or state law, regulation, or court rule requires preservation of the physical evidence or biological material.

(F) If the court issues an order for the disposition of the physical evidence or biological material, the court may require a custodian of evidence to take reasonable measures to remove and preserve portions of the physical evidence or biological material in a quantity sufficient to:

(1) permit future DNA testing or other scientific analysis; or

(2) for other reasons, upon request and good cause shown, by the solicitor or Attorney General, as applicable, or the victim.

HISTORY: 2008 Act No. 413, Section 2, eff January 1, 2009.



SECTION 17-28-350. Wilful destruction.

A person who wilfully and maliciously destroys, alters, conceals, or tampers with physical evidence or biological material that is required to be preserved pursuant to this article with the intent to impair the integrity of the physical evidence or biological material, prevent the physical evidence or biological material from being subjected to DNA testing, or prevent the production or use of the physical evidence or biological material in an official proceeding, is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars for a first offense, and not more than five thousand dollars or imprisoned for not more than one year, or both, for each subsequent violation.

HISTORY: 2008 Act No. 413, Section 2, eff October 21, 2008.



SECTION 17-28-360. Failure to preserve; cause of action against responsible entity; right to release.

Unless there is an act of gross negligence or intentional misconduct this article may not be construed to give rise to a claim for damages against the State of South Carolina, a political subdivision of the State, an employee of the State, or a political subdivision of the State. Failure of a custodian of evidence to preserve physical evidence or biological material pursuant to this article does not entitle a person to any relief from conviction or adjudication but does not prohibit a person from presenting this information at a subsequent hearing or trial.

HISTORY: 2008 Act No. 413, Section 2, eff January 1, 2009.






CHAPTER 29 - PEN REGISTERS AND TRAP AND TRACE DEVICES

SECTION 17-29-10. Definitions.

As used in this chapter:

(1) The term "pen register" means a device which records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the telephone line to which the device is attached, but this term does not include any device used by a provider or customer of a wire or electronic communication service for billing, or recording as an incident to billing, for communications services provided by the provider, or any device used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business.

(2) The term "trap and trace device" means a device which captures the incoming electronic or other impulses which identify the originating number of an instrument or device from which a wire or electronic communication was transmitted.

HISTORY: 1988 Act No. 529.



SECTION 17-29-20. Installation of pen register or trap and trace device prohibited.

(A) Except as provided in this section, no person may install or use a pen register or a trap and trace device without first obtaining a court order under Section 17-29-40.

(B) The prohibition of subsection (A) does not apply with respect to the use of a pen register or a trap and trace device by a provider of electronic or wire communication service:

(1) relating to the operation, maintenance, and testing of a wire or electronic communication service or to the protection of the rights or property of the provider, or to the protection of users of that service from abuse of service or unlawful use of service; or

(2) to record the fact that a wire or electronic communication was initiated or completed in order to protect the provider, another provider furnishing service toward the completion of the wire communication, or a user of that service, from fraudulent, unlawful, or abusive use of service; or

(3) where the consent of the user of that service has been obtained.

(C) Any person violating the provisions of subsection (A) of this section is guilty of a misdemeanor and upon conviction must be punished by a fine of not more than one thousand dollars or by imprisonment for a term of not more than one year, or both.

HISTORY: 1988 Act No. 529.



SECTION 17-29-30. Certain officials may make application for order authorizing or approving installation and use of pen register or trap and trace device.

(A)(1) The Attorney General or an assistant attorney general designated by the Attorney General on behalf of the State, and a circuit solicitor or an assistant circuit solicitor designated by the solicitor on behalf of a political subdivision having law enforcement authority, hereinafter referred to as the attorney, may make application for an order or an extension of an order under Section 17-29-40 authorizing or approving the installation and use of a pen register or a trap and trace device under this chapter, in writing under oath to the circuit court of the circuit wherein the political subdivision is located or if on behalf of the State to any circuit court.

(2) A law enforcement officer of this State or a political subdivision thereof may make application for an order or an extension of an order under Section 17-29-40 authorizing or approving the installation and use of a pen register or a trap and trace device under this chapter, in writing under oath to the circuit court of the circuit wherein the political subdivision is located or if on behalf of the State to any circuit court.

(B) An application under subsection (A) of this section must include:

(1) the identity of the attorney or the law enforcement officer of this State or a political subdivision thereof making the application and the identity of the law enforcement agency conducting the investigation; and

(2) a certification by the applicant that the information likely to be obtained is relevant to an ongoing criminal investigation being conducted by that agency, and that the applicant has probable cause to believe that a user of the service to which the pen register or trap and trace device is applied is a participant in the criminal activity being investigated.

HISTORY: 1988 Act No. 529.



SECTION 17-29-40. Issuance of court order authorizing installation of pen register or trap and trace device.

(A) Upon an application made under Section 17-29-30, the court shall enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device within that political subdivision, or within the State if the applicant is the attorney for the State or a law enforcement officer thereof, if the court finds that the attorney or the law enforcement officer of this State or a political subdivision thereof has certified to the court that the information likely to be obtained by the installation and use is relevant to an ongoing criminal investigation, and that the probable cause required by Section 17-29-30 (B)(2) exists.

(B) An order issued under this section must specify:

(1) the identity, if known of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached;

(2) the identity, if known, of the person who is the subject of the criminal investigation, and to whom the probable cause requirement of Section 17-29-30(B)(2) applies;

(3) the number and, if known, physical location of the telephone line to which the pen register or trap and trace device is to be attached and, in the case of a trap and trace device, the geographic limits of the trap and trace order; and

(4) a statement of the offense to which the information likely to be obtained by the pen register or trap and trace device relates.

The order must also direct, upon the request of the applicant, the furnishing of information, facilities, and technical assistance necessary to accomplish the installation of the pen register or trap and trace device under Section 17-29-50.

(C)(1) An order issued under this section must authorize the installation and use of a pen register or a trap and trace device for a period not to exceed sixty days.

(2) Extensions of such an order may be granted, but only upon an application for an order under Section 17-29-30 and upon the judicial finding required by subsection (A) of this section. The period of extension may be for a period not to exceed sixty days.

(D) An order authorizing or approving the installation and use of a pen register or a trap and trace device must direct that:

(1) the order be sealed until otherwise ordered by the court; and

(2) the person owning or leasing the line to which the pen register or a trap and trace device is attached, or who has been ordered by the court to provide assistance to the applicant, not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber, or to any other person, unless otherwise ordered by the court.

HISTORY: 1988 Act No. 529.



SECTION 17-29-50. Rights and duties of provider of wire or electronic communication service, landlord.

(A) Upon the request of the attorney or an officer of a law enforcement agency authorized to install and use a pen register under this chapter, a provider of wire or electronic communication service, landlord, custodian, or other person shall furnish the law enforcement officer forthwith all information, facilities, and technical assistance necessary to accomplish the installation of the pen register unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if the assistance is directed by a court order as provided in Section 17-29-40.

(B) Upon the request of the attorney or an officer of a law enforcement agency authorized to receive the results of a trap and trace device under this chapter, a provider of a wire or electronic communication service, landlord, custodian, or other person shall install or cause to be installed the device forthwith on the appropriate line and shall furnish the law enforcement officer all additional information, facilities, and technical assistance including installation and operation of the device unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if the installation and assistance is directed by a court order as provided in Section 17-29-40. Unless otherwise ordered by the court, the results of the trap and trace device must be furnished to the officer of a law enforcement agency, designated in the court order, at reasonable intervals during regular business hours for the duration of the order.

(C) A provider of a wire or electronic communication service, landlord, custodian, or other person who furnishes facilities or technical assistance pursuant to this section must be reasonably compensated for those reasonable expenses incurred in providing the facilities and assistance.

(D) No cause of action lies in any court against any provider of a wire or electronic communication service, its officers, employees, agents, or other specified persons for providing information, facilities, or assistance in accordance with the terms of a court order under this chapter.

(E) A good faith reliance on a court order issued under this chapter is a complete defense against any civil or criminal action brought under this chapter or any other provision of law.

HISTORY: 1988 Act No. 529.






CHAPTER 30 - INTERCEPTION OF WIRE, ELECTRONIC, OR ORAL COMMUNICATIONS

SECTION 17-30-10. Interception of wire, electronic, or oral communications authorized.

The interception of wire, electronic, or oral communications is hereby authorized only in the manner permitted by this chapter.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-15. Definitions.

As used in this chapter:

(1) "Wire communication" means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable, or other like connection between the point of origin and the point of reception including the use of this connection in a switching station furnished or operated by any person engaged in providing or operating the facilities for the transmission of intrastate, interstate, or foreign communications or communications affecting intrastate, interstate, or foreign commerce. The term includes any electronic storage of the communication.

(2) "Oral communication" means any oral communication uttered by a person exhibiting an expectation that the communication is not subject to interception under circumstances justifying the expectation and does not mean any public oral communication uttered at a public meeting or any electronic communication.

(3) "Intercept" means the aural or other acquisition of the contents of any wire, electronic, or oral communication through the use of any electronic, mechanical, or other device.

(4) "Electronic, mechanical, or other device" means any device or apparatus which can be used to intercept a wire, electronic, or oral communication other than:

(a) any telephone or telegraph instrument, equipment, or facility, or any component thereof:

(i) furnished to the subscriber or user by a provider of wire or electronic communication service in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business or furnished by the subscriber or user for connection to the facilities of the service and used in the ordinary course of its business; or

(ii) being used by a provider of wire or electronic communications service in the ordinary course of its business or by an investigative or law enforcement officer in the ordinary course of his duties; or

(b) a hearing aid or similar device being used to correct subnormal hearing to not better than normal.

(5) "Person" means an employee or agent of the State of South Carolina or political subdivision of the State, of the United States, or of any other state or political subdivision of the State, and any individual, partnership, association, joint stock company, trust, or corporation.

(6) "Investigative or law enforcement officer" means an officer of the State of South Carolina or political subdivision of the State, of the United States, or of any other state or political subdivision of the State, who is empowered by law to conduct on behalf of the government investigations of or to make arrests for offenses enumerated in this chapter or similar federal offenses.

(7) "Contents", when used with respect to any wire, oral, or electronic communication, include any information concerning the substance, purport, or meaning of that communication.

(8) "Judge of competent jurisdiction" means a circuit court judge designated by the Chief Justice of the Supreme Court of the State of South Carolina.

(9) "Reviewing authority" means a panel of three judges of the South Carolina Court of Appeals designated by the Chief Judge of the South Carolina Court of Appeals.

(10) "Aggrieved person" means a person who was a party to any intercepted wire, oral, or electronic communication or a person against whom the interception was directed.

(11) "Law enforcement agency" means the South Carolina Law Enforcement Division (SLED) or an agency of the United States if the primary responsibility of the agency is the prevention and detection of crime and if its agents and officers are empowered by law to conduct criminal investigations and to make arrests.

(12) "Communication common carrier" has the same meaning which is given the term "common carrier" in 47 U.S.C. Section 153(h).

(13) "Electronic communication" means any transfer of signs, signals, writing, images, sounds, data, or intelligence of any nature transmitted in whole or in part by a wire, radio, electromagnetic, photoelectronic, photooptical system, or any other device that affects intrastate, interstate, or foreign commerce, but does not include:

(a) any wire or oral communication;

(b) any communication made through a tone-only paging device;

(c) any communication from an electronic or mechanical device which permits the tracking of the movement of a person or an object; or

(d) electronic funds transfer information stored by a financial institution in a communications system used for the electronic storage and transfer of funds.

(14) "User" means any person or entity who:

(a) uses an electronic communication service; and

(b) is duly authorized by the provider of the service to engage in its use.

(15) "Electronic communications system" means any wire, radio, electromagnetic, photooptical, or photoelectronic facilities for the transmission of wire or electronic communications, and any computer facilities or related electronic equipment for the electronic storage of these communications.

(16) "Electronic communication service" means any service which provides to users of the service the ability to send or receive wire or electronic communications.

(17) "Readily accessible to the general public" means, with respect to a radio communication, that the communication is not:

(a) scrambled or encrypted;

(b) transmitted using modulation techniques whose essential parameters have been withheld from the public with the intention of preserving the privacy of the communication;

(c) carried on a subcarrier or other signal subsidiary to a radio transmission;

(d) transmitted over a communications system provided by a common carrier, unless the communication is a tone-only paging system communication; or

(e) transmitted on frequencies allocated under Part 25; Subpart D, Subpart E, or Subpart F of Part 74; or Part 94 of the Rules of the Federal Communications Commission, unless, in the case of a communication transmitted on a frequency allocated under Part 74 that is not exclusively allocated to broadcast auxiliary services, the communication is a two-way voice communication by radio.

(18) "Electronic storage" means:

(a) any temporary intermediate storage of a wire or electronic communication incidental to the electronic transmission of the communication; or

(b) any storage of a wire or electronic communication by an electronic communication service for purposes of backup protection of such communication.

(19) "Aural transfer" means a transfer containing the human voice at any point between and including the point of origin and the point of reception.

(20) "Remote computing service" means the provision to the public of computer storage or processing services by means of an electronic communications system.

(21) "Pen register" means a device which records or decodes electronic or other impulses which identify the numbers dialed or otherwise transmitted on the telephone line to which the device is attached, but the term does not include any device used by a provider or customer of a wire or electronic communication service for billing or recording as an incident to billing, for communication services provided by the provider, or any device used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business.

(22) "Trap and trace device" means a device which captures the incoming electronic or other impulses which identify the originating number of an instrument or a device from which a wire or electronic communication was transmitted.

(23) "State" means any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any other possession or territory of the United States.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-20. Prohibited acts.

Except as otherwise specifically provided in this chapter, a person who commits any of the following acts is guilty of a felony and, upon conviction, must be punished as provided in Section 17-30-50 of this chapter:

(1) intentionally intercepts, attempts to intercept, or procures any other person to intercept or attempt to intercept any wire, oral, or electronic communication;

(2) intentionally uses, attempts to use, or procures any other person to use or attempt to use any electronic, mechanical, or other device to intercept any oral communication when:

(a) the device is affixed to or otherwise transmits a signal through a wire, cable, or other like connection used in wire communication; or

(b) the device transmits communications by radio or interferes with the transmission of the communication;

(3) intentionally discloses or attempts to disclose to any other person the contents of any wire, oral, or electronic communication, knowing or having reason to know that the information was obtained through the interception of a wire, oral, or electronic communication in violation of this subsection;

(4) intentionally uses or attempts to use the contents of any wire, oral, or electronic communication, knowing or having reason to know that the information was obtained through the interception of a wire, oral, or electronic communication in violation of this subsection;

(5) intentionally discloses or attempts to disclose to any other person the contents of any wire, oral, or electronic communication intercepted by means authorized by Section 17-30-70 or Section 17-30-95 when that person knows or has reason to know that the information was obtained through the interception of such a communication in connection with a criminal investigation and the disclosure is not otherwise authorized under this chapter; or

(6) intentionally uses, attempts to use, or procures any other person to use any electronic, mechanical, or other device or service that causes the telephone network to display a telephone number on a phone call recipient's caller identification display that is not the number of the originating device. This provision shall not apply to:

(a) the legitimate law enforcement use of this procedure by the South Carolina Law Enforcement Division;

(b) a person or entity that places a call and blocks or otherwise prevents the delivery of a telephone number to a call recipient's caller identification display;

(c) a person or entity that places an authorized call on behalf of another person or entity and inserts a telephone number identified with the person or entity on behalf of whom the call is being placed; or

(d) a communications service provider that delivers a call originated by another person or entity.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002; 2010 Act No. 270, Section 2, eff June 24, 2010.



SECTION 17-30-25. Interception and disclosure of information by provider of wire or electronic communications service; exceptions when authorized by law.

(A) It is lawful under this chapter for an operator of a switchboard, or an officer, employee, or agent of a provider of wire or electronic communication service whose facilities are used in the transmission of a wire or electronic communication to intercept, disclose, or use that communication in the normal course of his employment while engaged in any activity which is a necessary incident to the rendition of his service or to the protection of the rights or property of the provider of that service, except that a provider of wire communication service to the public must not utilize service observing or random monitoring except for mechanical or service quality control checks.

(B) Notwithstanding any other provision of law, a provider of wire, oral, or electronic communication service, or an officer, employee, or agent thereof, or landlord, custodian, or other person may provide information, facilities, or technical assistance to a person authorized by law to intercept wire, oral, or electronic communications if the provider, or an officer, employee, or agent thereof, or landlord, custodian, or other person, has been provided with:

(1) a court order directing such assistance signed by the authorizing judge; or

(2) a certification in writing by a person specified in Section 17-30-95 that no warrant or court order is required by law, that all statutory requirements have been met, and that the specified assistance is required, setting forth the period of time during which the provision of the information, facilities, or technical assistance is authorized and specifying the information, facilities, or technical assistance required.

(C) A provider of wire, oral, or electronic communication service, or an officer, employee, or agent thereof, or landlord, custodian, or other person must not disclose the existence of any interception or the device used to accomplish the interception with respect to which the person has been furnished an order under this chapter, except as may otherwise be required by legal process and then only after prior notice to the Attorney General or his Assistant Attorney General. Any such disclosure renders the person liable for the civil damages provided under Section 17-30-135, and the person may be prosecuted. An action shall not be brought against a provider of wire, oral, or electronic communication service, or an officer, employee, or agent thereof, or landlord, custodian, or other person for providing information, facilities, or assistance in accordance with the terms of a court order under this chapter.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-30. Interception by employee of Federal Communications Commission, by person acting under color or law, and when party has given prior consent.

(A) It is lawful under this chapter for an officer, employee, or agent of the Federal Communications Commission, in the normal course of his employment and in discharge of the monitoring responsibilities exercised by the commission in the enforcement of 47 U.S.C. Chapter 5, to intercept a wire, oral, or electronic communication transmitted by radio or to disclose or use the information thereby obtained.

(B) It is lawful under this chapter for a person acting under color of law to intercept a wire, oral, or electronic communication, where the person is a party to the communication or one of the parties to the communication has given prior consent to the interception.

(C) It is lawful under this chapter for a person not acting under color of law to intercept a wire, oral, or electronic communication where the person is a party to the communication or where one of the parties to the communication has given prior consent to the interception.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-35. Lawful interceptions of electronic communications.

(A) It is lawful under this chapter for a person to:

(1) intercept or access an electronic communication made through an electronic communication system that is configured so that the electronic communication is readily accessible to the general public;

(2) intercept any radio communication which is transmitted by:

(a) any station for the use of the general public, or that relates to ships, aircraft, vehicles, or persons in distress;

(b) any governmental, law enforcement, civil defense, private land mobile, or public safety communications system, including any police or fire communications system, readily accessible to the general public;

(c) a station operating on an authorized frequency within the bands allocated to the amateur, citizens band, or general mobile radio services; or

(d) any marine or aeronautical communications system;

(3) engage in conduct which is:

(a) prohibited by Section 633 of the Communications Act of 1934; or

(b) excepted from the application of Section 705(a) of the Communications Act of 1934 and by Section 705(b) of that act;

(4) intercept any wire or electronic communication the transmission of which is causing harmful interference to any lawfully operating station of consumer electronic equipment to the extent necessary to identify the source of the interference;

(5) intercept, if the person is another user of the same frequency, any radio communication that is not scrambled or encrypted made through a system that utilizes frequencies monitored by individuals engaged in the provision or the use of the system;

(6) intercept a satellite transmission that is not scrambled or encrypted and that is transmitted:

(a) to a broadcasting station for purposes of retransmission to the general public; or

(b) as an audio subcarrier intended for redistribution to facilities open to the public, but not including data transmissions or telephone calls, when the interception is not for the purposes of direct or indirect commercial advantage or private financial gain; or

(7) intercept and privately view a private satellite video communication that is not scrambled or encrypted or to intercept a radio communication that is transmitted on frequencies allocated under Subpart D of Part 74 of the rules of the Federal Communications Commission that is not scrambled or encrypted, if the interception is not for an unlawful purpose or for purposes of direct or indirect commercial advantage or private commercial gain.

(B) It is lawful under this chapter for a provider of electronic communication service to record the fact that a wire or electronic communication was initiated or completed in order to protect the provider, another provider furnishing service toward the completion of the wire or electronic communication, or a user of that service, from fraudulent, unlawful, or abusive use of such service.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-40. Disclosure of content of communication by provider of electronic communication service.

(A) Except as provided in subsection (B), a person or entity providing an electronic communication service to the public must not intentionally divulge the contents of any communication while in transmission on that service to any person or entity other than an addressee or intended recipient of the communication or an agent of the addressee or intended recipient.

(B) A person or entity providing electronic communication service to the public may divulge the contents of the communication:

(1) as otherwise authorized by this chapter;

(2) with the lawful consent of the originator or any addressee or intended recipient of the communication;

(3) to a person employed or authorized, or whose facilities are used to forward the communication to its destination; or

(4) which were inadvertently obtained by the service provider and which appeared to pertain to the commission of a crime, if the divulgence is made to a law enforcement agency.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-45. Use of pen register or trap and trace device.

It is lawful under this chapter to use a pen register or a trap and trace device as authorized under South Carolina law or under federal law.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-50. Penalty for violating Sections 17-30-20 through 17-30-45.

(A) Except as provided in subsection (B), whoever violates the provisions of Sections 17-30-20 through 17-30-45, upon conviction, must be imprisoned not more than five years or fined not more than five thousand dollars, or both.

(B) If the offense is a first offense under this chapter and is not for any unlawful purpose or for purposes of direct or indirect commercial advantage or private commercial gain, and the wire or electronic communication with respect to which the offense under this chapter was committed is a radio communication that is not scrambled, encrypted, or transmitted using modulation techniques the essential parameters of which have been withheld from the public with the intention of preserving the privacy of the communication, then:

(1) if the communication is not the radio portion of a cellular telephone communication, a cordless telephone communication that is transmitted between the cordless telephone handset and the base unit, a public land mobile radio service communication, or a paging service communication, and the conduct is not that described in Section 17-30-35(7), the person committing the offense is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than one year or fined not more than one thousand dollars, or both;

(2) if the communication is the radio portion of a cellular telephone communication, a cordless telephone communication that is transmitted between the cordless telephone handset and the base unit, a public land mobile radio service communication, or a paging service communication, the person committing the offense is guilty of a misdemeanor, and must, upon conviction, be fined not more than one thousand dollars for each violation.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-55. Mailing or manufacturing devices for unlawful interception of wire, oral, or electronic communications.

(A) Except as otherwise specifically provided in this chapter, any person is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years, or both, who intentionally:

(1) sends through the mail or otherwise sends or carries any electronic, mechanical, or other device, knowing or having reason to know that the design of the device renders it primarily useful for the purpose of the unlawful interception of wire, oral, or electronic communications as specifically defined by this chapter; or

(2) manufactures, assembles, possesses, or sells any electronic, mechanical, or other device, knowing or having reason to know that the design of the device renders it primarily useful for the purpose of the unlawful interception of wire, oral, or electronic communications as specifically defined by this chapter.

(B) It is lawful under this section for the persons listed in items (1) and (2) of this subsection to send through the mail, send, or carry in intrastate, interstate, or foreign commerce or manufacture, assemble, possess, or sell any electronic, mechanical, or other device, knowing or having reason to know that the design of the device renders it primarily useful for the purpose of the surreptitious interception of wire, oral, or electronic communications.

The persons to whom this subsection applies are:

(1) a provider of wire or electronic communication service or an officer, agent, or employee of, or a person under contract with, such a provider, in the normal course of the business of providing that wire or electronic communication service; or

(2) an officer, agent, or employee of, or a person under contract with, bidding upon contracts with, or in the course of doing business with, the United States, a state, or a political subdivision of the State, in the normal course of the activities of the United States, a state, or a political subdivision of the State.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-60. Seizure and forfeiture.

Any electronic, mechanical, or other device used, sent, carried, manufactured, assembled, possessed, or sold in violation of this chapter may be seized and forfeited to the State.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-65. Admissibility of contents of, or evidence derived from, intercepted communications; contents as public record.

(A) Whenever any wire, oral, or electronic communication has been intercepted, no part of the contents of the communication and no evidence derived therefrom may be received in evidence in any trial, hearing, or other proceeding in or before any court, grand jury, department, officer, agency, regulatory body, legislative committee, or other authority of the State, or a political subdivision thereof, if the disclosure of that information would be in violation of this chapter. The prohibition of use as evidence provided in this section does not apply in cases of prosecution for criminal interception in violation of the provisions of this chapter.

(B) The contents of any wire, oral, or electronic communication intercepted pursuant to this chapter and the contents of any application for an order and an order of authorization issued pursuant to this chapter are not included in the definition of a public record contained in Section 30-4-20(c), and may only be disclosed in a manner provided by this chapter.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-70. Orders authorizing interception; application process; agencies and individuals authorized to conduct interception.

(A) An application for an order authorizing or approving the interception of wire, oral, or electronic communications must be initiated by the Chief of SLED. After reviewing the application, the Attorney General or his designated Assistant Attorney General may authorize the submission of the application to a judge of competent jurisdiction for, and the judge may grant in conformity with this chapter, an order authorizing or approving the interception of wire, oral, or electronic communications by:

(1) the South Carolina Law Enforcement Division for the investigation of the offense as to which the application is made when the interception may provide or has provided evidence of the commission of the offenses of murder (Section 16-3-10); assault and battery with intent to kill (Section 16-3-620); kidnapping (Section 16-3-910); voluntary manslaughter (Section 16-3-50); armed robbery (Section 16-11-330(A)); attempted armed robbery (Section 16-11-330(B)); drug trafficking as defined in Sections 44-53-370(e) and 44-53-375(C); arson in the first degree (Section 16-11-110(A)); arson in the second degree (Section 16-11-110(B)); accessory before the fact to commit any of the above offenses (Section 16-1-40); or attempt to commit any of the above offenses (Section 16-1-80). This interception may also be authorized when it may provide or has provided evidence of any conspiracy or solicitation to commit any violation of the offenses specified in this subsection;

(2) the South Carolina Law Enforcement Division for the investigation of the offense as to which the application is made when the interception may provide or has provided evidence of the commission of any offense related to terrorism or the commission of a terrorist act, any offense related to bombs, destructive devices, bacteriological and biological weapons, and weapons of mass destruction as provided for in Article 7, Chapter 23, Title 16 or evidence of any conspiracy or solicitation to commit any crime specifically enumerated in this subsection; or

(3) an individual operating under a contract with the South Carolina Law Enforcement Division for the investigation of an offense listed in subsection (1) or (2). Any interception conducted under this chapter by persons authorized by this subsection must conduct the interception under the direct supervision of an agent or officer of the South Carolina Law Enforcement Division.

(B) Any person authorized to intercept wire, oral, or electronic communications pursuant to this section must have completed training provided by SLED pursuant to Section 17-30-145.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-75. Disclosure of content of intercepted communication.

(A) Any SLED agent who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire, oral, or electronic communication or evidence derived from it may disclose the contents to an attorney authorized by law to investigate and institute any action on behalf of the State of South Carolina or political subdivision of the State, or to another SLED agent, investigative, or law enforcement officer to the extent that the disclosure is appropriate to the proper performance of the official duties of the officer or person making or receiving the disclosure.

(B) Any SLED agent, investigative, or law enforcement officer who, by any means authorized by this chapter, has obtained knowledge of the contents of any wire, oral, or electronic communication or evidence derived from it may use the contents to the extent the use is appropriate to the proper performance of his official duties.

(C) Any person who has received, by any means authorized by this chapter, or by the laws of any other state or the United States, any information concerning a wire, oral, or electronic communication or evidence derived from it, intercepted in accordance with the provisions of this chapter, may disclose the contents of that communication or the derivative evidence while giving testimony under oath or affirmation in any criminal proceeding in any court of the State or of the United States or in any grand jury proceedings.

(D) No otherwise privileged wire, oral, or electronic communication intercepted in accordance with or in violation of the provisions of this chapter loses its privileged character.

(E) When a SLED agent, while engaged in intercepting wire, oral, or electronic communications in the manner authorized by this chapter, intercepts wire, oral, or electronic communications relating to offenses other than those specified in the order of authorization or approval, the contents thereof and evidence derived from it may be disclosed or used as provided in subsections (A) and (B). The contents and any evidence derived from it may be used under subsection (C) when authorized or approved by a judge of competent jurisdiction when the judge finds on subsequent application that the contents were otherwise intercepted in accordance with the provisions of this chapter. The application must be made as soon as practicable.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-80. Application for interception order; contents; establishing allegations of fact; additional evidence; basis for entry of order.

(A) Each application for an order authorizing or approving the interception of a wire, oral, or electronic communication under this chapter must be made in writing upon oath or affirmation to a judge of competent jurisdiction and must state the applicant's authority to make the application. Each application must include the following information:

(1) the identity of the SLED agent making the application and the person authorizing the application;

(2) a full and complete statement of the facts and circumstances relied upon by the applicant to justify his belief that an order should be issued, including:

(a) details as to the particular offense that has been, is being, or is about to be committed;

(b) except as otherwise provided, a particular description of the nature and location of the facilities from which or the place where the communications are to be intercepted;

(c) a particular description of the type of communications sought to be intercepted;

(d) the identity of the person, if known, committing the offense and whose communications are to be intercepted;

(3) a full and complete statement as to whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous;

(4) a statement that the communications sought to be intercepted are not otherwise legally privileged;

(5) a statement of the period of time for which the interception is required to be maintained and, if the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been first obtained, a particular description of facts establishing probable cause to believe that additional communications of the same type will occur thereafter;

(6) a full and complete statement of the facts concerning all previous applications known to the individual authorizing and making the application, made to a judge for authorization to intercept, or for approval of interceptions of, wire, oral, or electronic communications involving any of the same persons, facilities, or places specified in the application, and the action taken by the judge on each of the applications; and

(7) when the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception or a reasonable explanation of the failure to obtain the results.

(B) Allegations of fact in the application may be based either upon the personal knowledge of the applicant or upon information and belief. If the applicant personally knows the facts alleged, this knowledge must be stated in the application. If the facts stated in the application are derived in whole or in part from the statements of persons other than the applicant, the sources of these facts must be either disclosed or described, and the application must contain the facts establishing the existence and reliability of the informants or the reliability of the information supplied by them. The application must also state, so far as possible, the basis of the informant's knowledge or belief. Affidavits of persons other than the applicant may be submitted in conjunction with the application if they tend to support any fact or conclusion alleged in the application. An accompanying affidavit may be based either on the personal knowledge of the affiant, or information and belief with the source of the information and the reason for belief specified.

(C) The judge may require the applicant to furnish additional testimony or documentary evidence in support of the application. Any hearing ordered by the judge regarding the application must be tape recorded.

(D) Upon application, the judge may enter an ex parte order, as requested or as modified, authorizing or approving interception of wire, oral, or electronic communications within the territorial jurisdiction of the court in which the judge is sitting, and outside the jurisdiction but within the State of South Carolina in the case of a mobile interception device authorized by the judge within the jurisdiction, if the judge determines on the basis of the facts submitted by the applicant that:

(1) there is probable cause for belief that an individual is committing, has committed, or is about to commit an offense as provided in Section 17-30-70;

(2) there is probable cause for belief that particular communications concerning that offense will be obtained through the interception;

(3) normal investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous; and

(4) except as otherwise provided, there is probable cause for belief that the facilities from which, or the place where, the wire, oral, or electronic communications are to be intercepted are being used, or are about to be used, in connection with the commission of the offense, or are leased to, listed in the name of, or commonly used by that person.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-85. Information to be specified in order.

Each order authorizing or approving the interception of any wire, oral, or electronic communication must specify:

(1) the identity of the person, if known, whose communications are to be intercepted;

(2) the nature and location of the communications facilities as to which, or the place where, authority to intercept is granted;

(3) a particular description of the type of communication sought to be intercepted and a statement of the particular offense to which it relates;

(4) the identity of the agency authorized to intercept the communications and of the person authorizing the application; and

(5) the period of time during which the interception is authorized, including a statement as to whether or not the interception automatically terminates when the described communication has been first obtained.

An order authorizing the interception of a wire, oral, or electronic communication, upon the request of the applicant, must direct that a provider of wire or electronic communication service, landlord, custodian, or other person must furnish the applicant at once all information, facilities, and technical assistance necessary to accomplish the interception unobtrusively and with a minimum of interference with the services that the service provider, landlord, custodian, or person is according the person whose communications are to be intercepted. The obligation of a provider of wire, oral, or electronic communication service under such an order may include, but is not limited to, conducting an in-progress trace during an interception, or providing other assistance to support the investigation as may be specified in the order.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-90. Duration and termination of interception; reports to authorizing judge.

(A) No order entered may authorize or approve the interception of any wire, oral, or electronic communication for any period longer than is necessary to achieve the objective of the authorization or in any event longer than thirty days. The thirty-day period begins on the day on which the South Carolina Law Enforcement Division first begins to conduct an interception under the order or ten days after the order is entered, whichever occurs earlier. Extensions of an order may be granted but only upon application for an extension made in accordance with Section 17-30-80(A) and upon the court making the findings required by Section 17-30-80(C). The period of extension must be no longer than the authorizing judge determines necessary to achieve the purposes for which the extension was granted and in no event for longer than thirty days. Every order and extension of the order must contain a provision that the authorization to intercept must be executed as soon as practicable, must be conducted in such a way as to minimize the interception of communications not otherwise subject to interception under this chapter, and must terminate upon attainment of the authorized objective or in any event in thirty days. If the intercepted communication is in code or foreign language and an expert in that foreign language or code is not reasonably available during the interception period, minimization may be accomplished as soon as practicable after the interception. An interception under this chapter may be conducted by an agent of the South Carolina Law Enforcement Division or by an individual operating under a contract with and under the direct supervision of an agent of the South Carolina Law Enforcement Division.

(B) When an order authorizing interception is entered pursuant to this chapter, the order must require reports to be made to the judge who issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. The reports must be made at such intervals as the judge may require.

(C) Upon termination of the authorization in the warrant, all interception must cease and as soon as practicable after termination any device installed to accomplish interception must be removed or must be permanently deactivated by any means approved by the issuing judge.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-95. Interception prior to obtaining order; oral notification of judge in emergency.

(A) Notwithstanding any other provision of this chapter, any agent of the South Carolina Law Enforcement Division specifically designated by the Attorney General or his designated Assistant Attorney General may intercept the wire, oral, or electronic communication if an application for an order approving the interception is made within forty-eight hours after the interception begins to occur, and the agent determines that more likely than not:

(1) an emergency exists that involves an offense provided for in Section 17-30-70 and an immediate danger of death or serious physical injury to any person or the danger of escape of a prisoner and requires that a wire, oral, or electronic communication be intercepted before an order authorizing the interception can, with due diligence, be obtained; and

(2) there are grounds upon which an order could be entered under this chapter to authorize the interception.

(B) In the absence of an order, the interception must immediately terminate when the communication sought is obtained or when the application for the order is denied, whichever is earlier. If the application for approval is denied, or in any other case in which the interception is terminated without an order having been issued, the contents of any wire, oral, or electronic communication intercepted must be treated as having been obtained in violation of Section 17-30-20, and an inventory must be served as provided for in Section 17-30-100(E) on the person named in the application.

(C) Agents of the South Carolina Law Enforcement Division designated to intercept wire, oral, or electronic communications pursuant to this section must have completed training provided by SLED pursuant to Section 17-30-145.

(D) A judge of competent jurisdiction must be notified orally of the intent to begin the interception of any wire, oral, or electronic communication when an emergency exists pursuant to the provisions of this section before any interception is conducted. The judge must make a written record of this notification.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-100. Recording, sealing, custody, and destruction of intercepted communications; notification of and inspection by parties to interception.

(A) The contents of any wire, oral, or electronic communication intercepted by any means authorized by this chapter, if possible, must be recorded on tape or wire or other comparable device. The recording of the contents of any wire, oral, or electronic communication under this subsection must be kept in such a way as will protect the recording from editing or other alterations. Immediately upon the expiration of the period of the order, or extensions of the order, the recordings must be made available to the judge issuing the order and sealed under his directions. Custody of the recordings must be wherever the judge orders. They must not be destroyed except upon an order of the issuing or denying judge, or that judge's successor in office, and in any event must be kept for ten years. Duplicate recordings may be made for use or disclosure as permitted by this chapter.

(B) The presence of the seal provided for by this section, or a satisfactory explanation for the absence thereof, must be a prerequisite for the use or disclosure of the contents of any wire, oral, or electronic communication or evidence derived therefrom as required by federal law.

(C) Applications made and orders granted under this chapter must be sealed by the judge. Custody of the applications and orders must be wherever the judge directs. As required by federal law, the applications and orders must be disclosed only upon a showing of good cause before a judge of competent jurisdiction and must not be destroyed except on order of the issuing or denying judge, or that judge's successor in office, and in any event must be kept for ten years.

(D) A violation of the provisions of this section may be punished as contempt of the issuing or denying judge.

(E) Within a reasonable time but not later than ninety days after the termination of the period of an order or extensions of the order, the issuing or denying judge must cause to be served on the persons named in the order or the application, and those other parties to intercepted communications as the judge may determine in his discretion to be in the interest of justice, an inventory which must include notice of the:

(1) fact of the entry of the order or the application;

(2) date of the entry and the period of authorized, approved, or disapproved interception, or the denial of the application; and

(3) the fact that during the period wire, oral, or electronic communications were or were not intercepted.

The judge, upon the filing of a motion, must make available to the person or the person's counsel for inspection the portions of the intercepted communications, applications, testimony, recordings, and orders that would otherwise be discoverable under the South Carolina Rules of Evidence, unless otherwise provided by federal law or Rules of Court. On an ex parte showing of good cause to a judge of competent jurisdiction, the serving of the inventory required by this paragraph may be postponed.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-105. Providing copies of intercepted communications to parties as prerequisite to receiving evidence; prejudice as factor in motions to waive time for providing copies and for continuance.

As required by federal law, the contents of any intercepted wire, oral, or electronic communication or evidence derived therefrom must not be received in evidence or otherwise disclosed in any trial, hearing, or other proceeding unless each party, not less than ten days before the hearing or proceeding and not less than thirty days prior to trial, has been furnished with a copy of the court order and accompanying application under which the interception was authorized or approved. These time periods may be waived by the judge if the judge finds that it was not possible to furnish the party with the above information within the specified time periods before the trial, hearing, or proceeding and that the party will not be prejudiced by the delay in receiving the information. In determining prejudice, the judge must specifically consider the complexity of the case, the duration of the recordings, and the party's need to retain experts to review the material and must also take these factors into consideration when deciding a motion for continuance made by a party furnished with these materials after the time periods set out above. Upon filing of a motion by an aggrieved person, the judge must make available to the aggrieved person or his counsel for inspection the portions of the intercepted communication or evidence derived therefrom that would be otherwise discoverable under South Carolina law.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-110. Pretrial motion to suppress; grounds; appeals by State; exclusive remedy.

(A) Prior to any trial, hearing, or proceeding in or before any court, department, officer, agency, regulatory body, or other authority, any aggrieved person may move to suppress the contents of any intercepted wire, oral, or electronic communication, or evidence derived therefrom, on the grounds that the:

(1) communication was unlawfully intercepted;

(2) order of authorization or approval under which it was intercepted is insufficient on its face; or

(3) interception was not made in conformity with the order of authorization or approval.

The motion must be made before the trial, hearing, or proceeding unless there was no opportunity to make the motion or the person was not aware of the grounds of the motion. The motion must be made before the reviewing authority and must be decided on an expedited basis. Upon receiving the motion, the reviewing authority must notify the issuing judge who must transfer copies of the contents of all recordings, applications, orders, and other documents relating to the issuance of the order of authorization. Disclosure of the contents of these materials must only be to the extent necessary to effectively render a decision or to the extent authorized by this chapter. The issuing judge also must designate the portions of these materials that were made available to the aggrieved person. After reviewing the materials, the reviewing authority must first determine whether all materials otherwise discoverable under South Carolina law were made available to the aggrieved person. If a majority of the members of the reviewing authority determines that not all of the necessary materials were made available, the reviewing authority may order that those additional portions be made available and allow the aggrieved person appropriate time to review the materials. The aggrieved person may then amend his motion to include any additional grounds derived from the additional materials. If a majority of the members of the reviewing authority determine that all necessary materials were made available, the reviewing authority must decide whether the order of authorization was issued and the communications were intercepted in conformity with the requirements of this chapter. If the reviewing authority does not unanimously determine that the order of authorization was issued and the communications were intercepted in conformity with the requirements of this chapter, the contents of the intercepted wire or oral communication or evidence derived therefrom must be treated as having been obtained in violation of this chapter. Unless otherwise provided by federal law or Rules of Court, all South Carolina Rules of Evidence apply. The reviewing authority may, in its discretion, conduct a hearing and require additional testimony or documentary evidence. All proceedings requiring the use of the contents of any intercepted communication that are the subject of the motion to suppress pursuant to this section are automatically stayed pending the determination of the motion to suppress.

(B) The State has the right to appeal an order granting a motion to suppress made under subsection (A). The judges of the South Carolina Court of Appeals en banc have initial appellate jurisdiction over the appeal. All other appellate procedures remain in force and effect.

(C) The State has the right to appeal the denial of the application of an order of authorization or approval. The appeal must be directed to the reviewing authority and must be conducted in a manner consistent with subsection (A). In addition to the requirements of subsection (A), the reviewing authority must unanimously determine that the issuing judge abused his discretion in denying an application for an order of approval before the decision of the issuing judge may be overturned. Upon a determination of an abuse of discretion, the reviewing authority must order that the application of authorization or approval be granted and an order of authorization or approval be issued. The State has no further right to appeal the decision of the reviewing authority. For purposes of the aggrieved person, an order granted pursuant to this subsection is considered interlocutory. The appeal must be taken within thirty days after the date the order was entered and must be diligently prosecuted.

(D) The remedies and sanctions described in this chapter with respect to the interception of electronic communications are the only judicial remedies and sanctions for violations of those sections involving the communications.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-115. Interception of communications; requirements relating to specifications of facilities; exceptions.

The requirements relating to the specification of the facilities from which, or the place where, the communication is to be intercepted do not apply if:

(1) in the case of an application with respect to the interception of an oral communication the:

(a) application is initiated by the Chief of the South Carolina Law Enforcement Division (SLED) and is approved by the Attorney General or his designated Assistant Attorney General;

(b) application contains a full and complete statement as to why the specification is not practical and identifies the person committing the offense and whose communications are to be intercepted; and

(c) judge finds that the specification is not practical; and

(2) in the case of an application with respect to a wire or electronic communication the:

(a) application is initiated by the Chief of SLED and is approved by the Attorney General or his designated Assistant Attorney General;

(b) application identifies the person believed to be committing the offense and whose communications are to be intercepted and the applicant makes a showing that there is probable cause to believe that the person's actions could have the effect of thwarting interception from a specified facility;

(c) judge finds that such showing has been adequately made; and

(d) order authorizing or approving the interception is limited to interception only for such time as it is reasonable to presume that the person identified in the application is or was reasonably proximate to the instrument through which the communication will be or was transmitted.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-120. Determination of facility as prerequisite to interception when facility not specified in order; petition by provider to modify or quash.

If an interception of a communication is to be carried out pursuant to Section 17-30-115, the interception may not begin until the facilities from which, or the place where, the communication is to be intercepted is ascertained by the person implementing the interception order. A provider of wire or electronic communications service that has received an order as provided under Section 17-30-115 may petition the court to modify or quash the order on the ground that the interception cannot be performed in a timely or reasonable fashion. The court, upon notice to the State, must decide such a petition expeditiously.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-125. On-scene orders to cut or divert telephone lines; grounds; administrative subpoena for production of certain subscriber or customer information; regulations; good faith reliance as defense.

(A) For purposes of this section:

(1) "Attorney General" means the Attorney General of the State of South Carolina or the Attorney General's designee who is employed by the Attorney General and is an officer of the court.

(2) "SLED" means the South Carolina Law Enforcement Division.

(B) The supervising agent of SLED or the supervising law enforcement officer of a political subdivision of this State at the scene of an incident where there is reasonable cause to believe that:

(1) the incident involves immediate danger of death or serious bodily injury to a person or the danger of a prisoner's escape;

(2) a person is holding one or more hostages;

(3) the probability exists that a subject about to be arrested will resist with the use of weapons;

(4) a person has barricaded himself, is armed, and is threatening to commit suicide; or

(5) a threat has been made against a critical infrastructure in South Carolina as defined by federal law, pursuant to 42 U.S.C. 5195c(e); may order law enforcement or telephone company personnel to cut, reroute, or divert telephone lines solely for the purpose of preventing telephone communications between the suspect and any person other than a law enforcement officer or the law enforcement officer's designee, if the cutting, rerouting, or diverting of telephone lines is technically feasible and can be performed without endangering the lives of telephone company or other utility personnel.

(C) An officer of the court who is employed by SLED may issue an administrative subpoena to a telephone company, Internet service provider, or communications entity for the production of subscriber or customer information as described in subsection (F), not including the contents of any communications, if:

(1) SLED has reasonable cause to believe that the information is material to an active emergency incident involving at least one of the following situations:

(a) a threat of death or serious bodily injury to a person;

(b) the danger of a prisoner's escape;

(c) a person who is holding one or more hostages;

(d) the probability exists that a person about to be arrested will resist arrest with the use of weapons;

(e) a person who has barricaded himself, is armed, and is threatening to commit suicide; or

(f) a threat against a critical infrastructure in South Carolina as defined by federal law, pursuant to 42 U.S.C. Section 5195c(e); and

(2) SLED is not otherwise able to obtain a warrant or subpoena for the information from a court due to:

(a) the court not being able to issue a warrant or subpoena in a timely fashion and the immediate need to obtain the information; or

(b) SLED having reasonable cause to believe that obtaining a warrant or subpoena from the court could result in perpetuating an emergency incident that the warrant or subpoena is intended to prevent.

(D)(1) An administrative subpoena must be made in writing upon oath or affirmation of the officer of the court who is employed by SLED. The officer must sign the administrative subpoena affirming that SLED has reasonable cause to believe that the information is material to an active emergency incident involving at least one of the situations listed in subsection (C)(1), and that SLED is not otherwise able to obtain a warrant or subpoena for the information from a court due to one of the reasons listed in subsection (C)(2).

(2) The officer must submit the administrative subpoena to the Attorney General for review prior to issuing the administrative subpoena to a telephone company, Internet service provider, or communications entity. The officer must not issue the administrative subpoena without authorization by the Attorney General, pursuant to subsection (E). The officer may submit the administrative subpoena with signature to the Attorney General in person, by mail, by facsimile, or by other electronic means. If the officer, after a good faith effort, is not able to submit the administrative subpoena with signature to the Attorney General in person, by mail, by facsimile, or by other electronic means, the officer may orally or electronically explain and affirm the administrative subpoena to the Attorney General.

(E)(1) The Attorney General must authorize an officer of the court who is employed by SLED to issue an administrative subpoena to a telephone company, Internet service provider, or communications entity, if, after review, the Attorney General determines that SLED has reasonable cause to believe that the information is material to an active emergency incident involving at least one of the situations listed in subsection (C)(1), and that SLED is not otherwise able to obtain a warrant or subpoena for the information from a court due to one of the reasons listed in subsection (C)(2).

(2) If the Attorney General authorizes the officer of the court who is employed by SLED to issue the administrative subpoena, the Attorney General must sign and return the administrative subpoena to SLED. The Attorney General may return the administrative subpoena with signature to SLED in person, by mail, by facsimile, or by other electronic means.

(3) If the Attorney General, after a good faith effort, is not able to return the administrative subpoena with signature to SLED in person, by mail, by facsimile, or by other electronic means, or the officer of the court employed by SLED was not able to submit the administrative subpoena with signature to the Attorney General and had to orally or electronically explain and affirm the administrative subpoena, the Attorney General may orally or electronically confirm authorization of the administrative subpoena. The Attorney General must return the administrative subpoena with signature to SLED within forty-eight hours after the Attorney General authorizes the administrative subpoena, or by the next business day if the time period falls on a weekend or holiday, whichever is later.

(4) The good faith reliance by the Attorney General as to the information affirmed by SLED to obtain an administrative subpoena constitutes a complete defense to any civil, criminal, or administrative action arising out of the administrative subpoena. The Attorney General is not responsible for any costs related to the defense of any civil, criminal, or administrative action arising out of the administrative subpoena.

(F)(1) Upon receipt of an administrative subpoena from SLED, a telephone company, Internet service provider, or communications entity shall disclose, as applicable, the subscriber's or customer's:

(a) name;

(b) address;

(c) local and long distance telephone connection or electronic communication records, or records of session times and durations;

(d) length of service, including the start date, and types of service utilized;

(e) telephone or instrument number or other customer or subscriber number of identity, including any temporarily assigned network addresses; and

(f) means and source of payment for such service, including any credit card or bank account numbers.

(2) If a telephone company, Internet service provider, or communications entity fails to obey an administrative subpoena without lawful excuse, SLED may apply to a circuit court having jurisdiction for an order compelling compliance. The telephone company, Internet service provider, or communications entity may object to the administrative subpoena on the grounds that the administrative subpoena fails to comply with this section, or upon any constitutional or other legal right or privilege. The court may issue an order modifying or setting aside the administrative subpoena or directing compliance with the original administrative subpoena.

(G) Information obtained by SLED pursuant to an administrative subpoena must not be made public and is not subject to the Freedom of Information Act.

(H)(1) SLED is authorized to promulgate permanent regulations, pursuant to the Administrative Procedures Act in Chapter 23, Title 1, to define the procedures and guidelines needed to issue an administrative subpoena as provided in this section.

(2) Pursuant to Section 1-23-130, SLED is authorized to promulgate emergency regulations to define the procedures and guidelines needed to issue an administrative subpoena as provided in this section until such time as permanent regulations are promulgated. The provisions of Section 1-23-130(A), (B), (D), and (E) are applicable to emergency regulations promulgated pursuant to this item. The provisions of Section 1-23-130(C) are not applicable to emergency regulations promulgated pursuant to this item. An emergency regulation promulgated pursuant to this item becomes effective upon issuance and continues for one year unless terminated sooner by SLED or concurrent resolution of the General Assembly.

(I) An administrative subpoena must comply with the provisions of federal law 18 U.S.C. Section 2703(c)(2).

(J) The good faith reliance by a telephone company on an oral or written order to cut, reroute, divert, or intercept telephone lines given by a supervising law enforcement officer pursuant to subsection (B), or the good faith reliance by a telephone company, Internet service provider, or communications entity to provide information to SLED pursuant to an administrative subpoena, constitutes a complete defense to any civil, criminal, or administrative action arising out of the order or administrative subpoena.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002; 2010 Act No. 270, Section 1, eff June 24, 2010.



SECTION 17-30-130. Reporting intercepted communications.

Any intercepted wire, oral, or electronic communication must be reported to the Administrative Office of the United States Courts as outlined in 18 U.S.C. Section 2519.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-135. Civil action for wrongful interceptions.

(A) Any person whose wire, oral, or electronic communication is intercepted, disclosed, or used in violation of this chapter has a civil cause of action against any person or entity who intercepts, discloses, or uses, or procures any other person or entity to intercept, disclose, or use the communications and is entitled to recover from the person or entity which engaged in that violation relief as may be appropriate, including:

(1) preliminary or equitable or declaratory relief as may be appropriate;

(2) actual damages, but not less than liquidated damages computed at the rate of five hundred dollars a day for each day of violation or twenty-five thousand dollars, whichever is greater, not to exceed the limits on liability provided in subsection (F)(3);

(3) punitive damages, except as may be prohibited in subsection (F)(4); and

(4) a reasonable attorney's fee and other litigation costs reasonably incurred.

(B) A good faith reliance on a court order, subpoena, or a request of an agent of the South Carolina Law Enforcement Division under Section 17-30-95 constitutes a complete defense to any



SECTION 17-30-140. Mobile tracking devices; contents of application for order authorizing use; standards for installation and monitoring; definition.

(A) The Attorney General or any solicitor may make application to a judge of competent jurisdiction for an order authorizing or approving the installation and use of a mobile tracking device by the South Carolina Law Enforcement Division or any law enforcement entity of a political subdivision of this State.

(B) An application under subsection (A) of this section must include:

(1) a statement of the identity of the applicant;

(2) a certification by the applicant that probable cause exists to believe that the information likely to be obtained is relevant to an ongoing criminal investigation being conducted by the South Carolina Law Enforcement Division or any law enforcement entity of a political subdivision of this State which may provide evidence relating to any offense or any evidence of any conspiracy or solicitation to commit any violation of the laws of this State;

(3) a statement of the offense to which the information likely to be obtained relates; and

(4) a statement whether it may be necessary to use and monitor the mobile tracking device outside the jurisdiction of the court from which the authorization is being sought.

(C) Upon application made as provided under subsection (B), the court, upon a finding that the certification and statements required by subsection (B) have been made in the application and probable cause exists, must enter an ex parte order authorizing the installation and use of a mobile tracking device. The order may authorize the use of the device within the jurisdiction of the court and outside that jurisdiction but within the State of South Carolina if the device is installed within the jurisdiction of the court.

(D) A court may require greater specificity or additional information beyond that which is required by this section as a requisite for issuing an order.

(E) The standards established by the United States Supreme Court for the installation and monitoring of mobile tracking devices apply to the installation and use of any device as authorized by this section.

(F) As used in this section, a "tracking device" means an electronic or mechanical device which permits the tracking of the movement of a person or object.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.



SECTION 17-30-145. Surveillance training requirements.

Any SLED agent or an individual operating under a contract with the South Carolina Law Enforcement Division authorized under the provisions of this chapter to intercept wire, oral, or electronic communications must undergo training by SLED in conducting such surveillance with emphasis on techniques for minimizing the interception of communications that fall outside of the communications subject to interception pursuant to the provisions of this chapter.

HISTORY: 2002 Act No. 339, Section 14, eff July 2, 2002.









Title 18 - Appeals

CHAPTER 1 - GENERAL PROVISIONS

SECTION 18-1-10. Title covers all appeals in civil and criminal actions; exceptions.

The only mode of reviewing a judgment or order in a civil or criminal action, other than the mode prescribed for particular matters in Titles 14, 15, and 17, shall be as prescribed by this title.

HISTORY: 1962 Code Section 7-1; 1952 Code Section 7-1; 1942 Code Section 771; 1932 Code Section 771; Civ. P. '22 Section 636; Civ. P. '12 Section 374; Civ. P. '02 Section 335; 1870 (14) 349; 1960 (51) 1750.



SECTION 18-1-20. Definitions.

As used in reference to courts and court procedure in this Title the following terms shall be interpreted as follows:

(1) The words "real property" and "real estate" are coextensive with lands, tenements and hereditaments.

(2) The words "personal property" include money, goods, chattels, things in action and evidences of debt.

(3) The word "property" includes real and personal property.

(4) The word "clerk" signifies the clerk of the court in which the action is pending and, in the Supreme Court or the court of appeals, the clerk of the county mentioned in the title of the complaint or in another county to which the court may have changed the place of trial, unless otherwise specified.

HISTORY: 1962 Code Section 7-16; 1952 Code Sections 7-16 to 7-19; 1942 Code Sections 897-900; 1932 Code Sections 897-900; Civ. P. '22 Sections 845-848; Civ. P. '12 Sections 482-485; Civ. P. '02 Sections 444-447; 1870 (14) 466-469; 1960 (51) 1926; 1999 Act No. 55, Section 25, eff June 1, 1999.



SECTION 18-1-30. Who may appeal.

Any party aggrieved may appeal in the cases prescribed in this title.

HISTORY: 1962 Code Section 7-2; 1952 Code Section 7-2; 1942 Code Section 773; 1932 Code Section 773; Civ. P. '22 Section 638; Civ. P. '12 Section 376; Civ. P. '02 Section 337; 1870 (14) 351.



SECTION 18-1-40. Appeals by corporations in criminal cases.

In all criminal cases against corporations the right of appeal shall be preserved and the procedure therein shall be such as is now provided by law in other appeals in criminal cases.

HISTORY: 1962 Code Section 7-3; 1952 Code Section 7-3; 1942 Code Section 992; 1932 Code Section 992; Civ. C. '22 Section 4300; Civ. C. '12 Section 2833; 1911 (27) 41.



SECTION 18-1-70. Notice of appeal shall stay execution of sentence.

In criminal cases service of notice of appeal in accordance with law shall operate as a stay of the execution of the sentence until the appeal is finally disposed of.

HISTORY: 1962 Code Section 7-6; 1952 Code Section 7-6; 1942 Code Section 1031; 1932 Code Section 1031; Cr. P. '22 Section 121; Cr. C. '12 Section 100; Cr. C. '02 Section 73; R. S. 73; 1884 (18) 737; 1944 (43) 1256.



SECTION 18-1-80. Confinement until bail given.

Pending such appeal the defendant shall still remain in confinement until he give bail in such sum and with such sureties as to the court shall seem proper.

HISTORY: 1962 Code Section 7-7; 1952 Code Section 7-7; 1942 Code Section 1031; 1932 Code Section 1031; Cr. P. '22 Section 121; Cr. C. '12 Section 100; Cr. C. '02 Section 73; R. S. 73; 1884 (18) 737; 1944 (43) 1256.



SECTION 18-1-90. When bail may be allowed.

Bail may be allowed to the defendant in all cases in which the appeal is from the trial, conviction, or sentence for a criminal offense. However, bail is not allowed when the defendant has been sentenced to death, life imprisonment, or imprisonment for more than ten years.

HISTORY: 1962 Code Section 7-8; 1952 Code Section 7-8; 1942 Code Section 1031; 1932 Code Section 1031; Cr. P. '22 Section 121; Cr. C. '12 Section 100; Cr. C. '02 Section 73; R. S. 73; 1884 (18) 737; 1944 (43) 1256; 1996 Act No. 400, Section 1, eff June 4, 1996.



SECTION 18-1-100. Amendment to cure failure to perfect appeal.

When a party shall give, in good faith, notice of appeal from a judgment or order and shall omit, through mistake, to do any other act necessary to perfect the appeal or to stay proceedings the court may permit an amendment on such terms as may be just.

HISTORY: 1962 Code Section 7-9; 1952 Code Section 7-9; 1942 Code Section 775; 1932 Code Section 775; Civ. P. '22 Section 640; Civ. P. '12 Section 378; Civ. P. '02 Section 339; 1870 (14) 353; 1878 (16) 698; 1880 (17) 368; 1912 (27) 625.



SECTION 18-1-120. How parties shall be designated on appeal.

The party appealing shall be known as the appellant and the adverse party as the respondent. But the title of the action shall not be changed in consequence of the appeal.

HISTORY: 1962 Code Section 7-11; 1952 Code Section 7-11; 1942 Code Section 774; 1932 Code Section 774; Civ. P. '22 Section 639; Civ. P. '12 Section 377; Civ. P. '02 Section 338; 1870 (14) 352.



SECTION 18-1-130. Review of intermediate orders affecting judgment.

Upon an appeal from a judgment the court may review any intermediate order involving the merits and necessarily affecting the judgment.

HISTORY: 1962 Code Section 7-12; 1952 Code Section 7-12; 1942 Code Section 777; 1932 Code Section 777; Civ. P. '22 Section 642; Civ. P. '12 Section 380; Civ. P. '02 Section 341; 1870 (14) 355.



SECTION 18-1-140. Judgment on appeal.

Upon an appeal from a judgment or order the appellate court may reverse, affirm or modify the judgment or order appealed from as to any or all of the parties and may, if necessary or proper, order a new trial. When the judgment is reversed or modified the appellate court may make complete restitution of all property and rights lost by the erroneous judgment.

HISTORY: 1962 Code Section 7-13; 1952 Code Section 7-13; 1942 Code Section 778; 1932 Code Section 778; Civ. P. '22 Section 643; Civ. P. '12 Section 381; Civ. P. '02 Section 342; 1870 (14) 356; 1960 (51) 1751.



SECTION 18-1-150. Certiorari to magistrates or municipal court.

Whenever a person shall have been convicted in a municipal court or a magistrates court such person shall have the right, upon petition, to obtain from any circuit judge or justice of the Supreme Court at chambers or in open court a writ of certiorari requiring such municipal court or magistrate to certify the entire record of the case together with a copy of the municipal ordinance or a reference to the statute involved, as the case may be, and including the rulings, findings and sentence, returnable at such time as such circuit judge or justice of the Supreme Court may direct, and upon the hearing of the writ such circuit judge or justice of the Supreme Court shall have the same jurisdiction of the entire matter as circuit judges now have in cases appealed from municipal courts or magistrates courts.

HISTORY: 1962 Code Section 7-14; 1952 Code Section 7-14; 1942 Code Section 994; 1932 Code Section 994; 1928 (35) 1317.



SECTION 18-1-160. Where undertakings must be filed.

The various undertakings required to be given by this title must be filed with the clerk of the court, unless the court expressly provides for a different disposition.

HISTORY: 1962 Code Section 7-15; 1952 Code Section 7-15; 1942 Code Section 824; 1932 Code Section 824; Civ. P. '22 Section 772; Civ. P. '12 Section 458; Civ. P. '02 Section 420; 1870 (14) 438.



SECTION 18-1-170. Rules of construction.

The rule of the common law that statutes in derogation of that law are to be strictly construed has no application to this title.

HISTORY: 1962 Code Section 7-20; 1952 Code Section 7-20; 1942 Code Section 902; 1932 Code Section 902; Civ. P. '22 Section 850; Civ. P. '12 Section 487; Civ. P. '02 Section 448; 1870 (14) 470.






CHAPTER 3 - APPEALS FROM MAGISTRATES IN CRIMINAL CASES

SECTION 18-3-10. Appeals to Court of Common Pleas.

Every person convicted before a magistrate of any offense whatever and sentenced may appeal from the sentence to the Court of Common Pleas for the county.

HISTORY: 1962 Code Section 7-101; 1952 Code Section 7-101; 1942 Code Section 1024; 1932 Code Section 1024; Cr. P. '22 Section 144; Cr. C. '12 Section 93; Cr. C. '02 Section 66; G. S. 2646; R. S. 66; 1870 (14) 403; 1937 (40) 80; 1994 Act No. 520, Section 4, eff September 23, 1994.



SECTION 18-3-20. How appeals shall be taken and prosecuted.

All appeals from magistrates' courts in criminal causes shall be taken and prosecuted as prescribed in this chapter.

HISTORY: 1962 Code Section 7-102; 1952 Code Section 7-102; 1942 Code Section 1024; 1932 Code Section 1024; Cr. P. '22 Section 114; Cr. C. '12 Section 93; Cr. C. '02 Section 66; G. S. 2646; R. S. 66; 1870 (14) 403; 1937 (40) 80.



SECTION 18-3-30. Time for appeal and statement of grounds; payment of fine does not waive right of appeal.

(A) The appellant, within ten days after sentence, shall file notice of appeal with the clerk of circuit court and shall serve notice of appeal upon the magistrate who tried the case and upon the designated agent for the prosecuting agency or attorney who prosecuted the charge, stating the grounds upon which the appeal is founded.

(B) A person convicted in magistrates court who pays a fine assessed by the court does not waive his right of appeal and, upon proper notice, may appeal his conviction within the time allotted in this section.

HISTORY: 1962 Code Section 7-103; 1952 Code Section 7-103; 1942 Code Section 1025; 1932 Code Section 1025; Cr. P. '22 Section 115; Cr. C. '12 Section 94; Cr. C. '02 Section 67; 1880 (17) 493; 1968 (55) 2309; 1973 (58) 359; 2010 Act No. 269, Section 1, eff June 24, 2010.



SECTION 18-3-40. Papers shall be filed with clerk of court.

Within ten days after service the magistrate shall file the notice in the office of the clerk of court, together with the record, a statement of all the proceedings in the case, and the testimony taken at the trial as provided in Section 22-3-790.

HISTORY: 1962 Code Section 7-104; 1952 Code Section 7-104; 1942 Code Section 1026; 1932 Code Section 1026; Cr. P. '22 Section 116; Cr. C. '12 Section 95; Cr. C. '02 Section 68; G. S. 2648; R. S. 68; 1880 (17) 493; 1987 Act No. 49 Section 1, eff April 27, 1987.



SECTION 18-3-50. How bail shall be given.

Upon service of the notice the magistrate shall, on demand of the defendant, admit him to bail in such reasonable sum, and with good sureties, as the magistrate may require, with conditions:

(1) to appear at the court appealed to and at any subsequent term to which the case may be continued, if not previously surrendered, and so from term to term until the final decree, sentence or order of the court thereon;

(2) to abide such final sentence, order or decree and not depart without leave; and

(3) in the meantime to keep the peace and be of good behavior.

HISTORY: 1962 Code Section 7-105; 1952 Code Section 7-105; 1942 Code Section 1027; 1932 Code Section 1027; Cr. P. '22 Section 117; Cr. C. '12 Section 96; Cr. C. '02 Section 69; G. S. 2649; R. S. 69; 1880 (17) 493.



SECTION 18-3-60. Clerk shall enter case on motion calendar of court of common pleas.

The clerk of court, upon receipt of the case, shall place it upon the motion calendar of the court of common pleas.

HISTORY: 1962 Code Section 7-106; 1952 Code Section 7-106; 1942 Code Section 1028; 1932 Code Section 1028; Cr. P. '22 Section 118; Cr. C. '12 Section 97; Cr. C. '02 Section 70; G. S. 2650; R. S. 70; 1880 (17) 493; 1994 Act No. 520, Section 5, eff September 23, 1994.



SECTION 18-3-70. No examination of witnesses; action of court.

The appeal must be heard by the Court of Common Pleas upon the grounds of exceptions made and upon the papers required under this chapter, without the examination of witnesses in that court. And the court may either confirm the sentence appealed from, reverse or modify it, or grant a new trial, as to the court may seem meet and conformable to law.

HISTORY: 1962 Code Section 7-107; 1952 Code Section 7-107; 1942 Code Section 1029; 1932 Code Section 1029; Cr. P. '22 Section 119; Cr. C. '12 Section 98; Cr. C. '02 Section 71; G. S. 2651; R. S. 71; 1880 (17) 493; 1994 Act No. 520, Section 6, eff September 23, 1994.






CHAPTER 5 - APPEALS FROM PROBATE COURTS [REPEALED]



CHAPTER 7 - APPEALS TO CIRCUIT AND COUNTY COURTS IN OTHER CASES

SECTION 18-7-10. Appeals from inferior courts; supersedeas.

When a judgment is rendered by a magistrates court, by the governing body of a county or by any other inferior court or jurisdiction, save the probate court, the appeal shall be to the circuit court of the county wherein the judgment was rendered and shall amount to a supersedeas if the party against whom judgment is rendered shall execute a good and sufficient bond with surety to pay the amount of the judgment and costs in the event that he fail to sustain such appeal. And in all cases in which such bond with surety shall be filed no executions shall issue until the termination of such appeal. Provided, that in any county in which a county court exists, appeals in such cases, except those from the probate courts and those that exceed the jurisdictional amounts of the respective county courts, shall be to the county court of the county.

HISTORY: 1962 Code Section 7-301; 1952 Code Section 7-301; 1942 Code Section 794; 1932 Code Section 794; Civ. P. '22 Section 659; Civ. P. '12 Section 397; Civ. P. '02 Section 358; 1870 (14) 369; 1887 (19) 832; 1937 (40) 81.



SECTION 18-7-20. When and how appeal shall be taken.

The appellant, within thirty days after written notice of judgment has been given him or his attorney by the magistrate, recorder, or judge of the municipal court, except when the judgment is announced at the trial in the presence of the appellant or his attorney then no written notice is necessary, shall serve a notice of appeal, stating the grounds upon which the appeal is founded. If the judgment is rendered upon process not personally served and the defendant did not appear, he has thirty days after personal notice of the judgment to serve the notice of appeal provided for in this section.

HISTORY: 1962 Code Section 7-302; 1952 Code Section 7-302; 1942 Code Section 795; 1932 Code Section 795; Civ. P. '22 Section 660; Civ. P. '12 Section 398; Civ. P. '02 Section 359; 1870 (14) 70; 1911 (27) 140; 1973 (58) 171; 1989 Act No. 20, Section 1, eff March 12, 1989.



SECTION 18-7-30. Contents of notice of appeal.

In the notice of appeal the appellant shall state in what particular or particulars he claims the judgment should have been more favorable to him. If he claims that the amount of judgment is less favorable to him than it should have been, he shall state what should have been its amount.

HISTORY: 1962 Code Section 7-303; 1952 Code Section 7-303; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502 Section 20; 1880 (17) 297.



SECTION 18-7-40, 18-7-50. Repealed by 1985 Act No. 100, Section 2, eff July 1, 1985.

EDITOR'S NOTE

1985 Act No. 100, Sections 1 and 3, provide as follows:

"Section 1. Pursuant to Article V, Section 4A of the Constitution of this State, the Supreme Court of South Carolina has promulgated Rules of Civil Procedure governing practice and procedure in civil actions in the courts of this State, which rules were not disapproved by the General Assembly; and it is the intent of the General Assembly to repeal provisions of the 1976 Code of Laws of South Carolina, to be replaced by the Rules of Civil Procedure."

"Section 3. In event of conflict between any provision of the South Carolina Rules of Civil Procedure and any other statutory provisions as to practice and procedure not repealed in this act, the provision of the rules shall control. However, neither the promulgation of the rules nor this act may be construed to affect the substantive legal rights of any party to any civil litigation in the courts of this State but shall affect only matters of practice and procedure."

Former Sections 18-7-40 to 18-7-50 were derived from 1962 Code Sections 7-304, 7-305; 1952 Code Sections 7-304, 7-305; 1942 Code Sections 796, 797; 1932 Code Sections 796, 797; Civ. P. '22 Sections 661, 662; Civ. P. '12 Sections 399, 400; Civ. P. '02 Sections 360, 361; 1880 (17) 306; 1873 (15) 501; 1870 (14) 371, 376.

Former Section 18-7-40 was entitled "Notice shall be served on magistrate and respondent".

Former Section 18-7-50 was entitled "Filing in lieu of service of notice on magistrate".

EDITOR'S NOTE

1985 Act No. 100, Sections 1 and 3, provide as follows:

"Section 1. Pursuant to Article V, Section 4A of the Constitution of this State, the Supreme Court of South Carolina has promulgated Rules of Civil Procedure governing practice and procedure in civil actions in the courts of this State, which rules were not disapproved by the General Assembly; and it is the intent of the General Assembly to repeal provisions of the 1976 Code of Laws of South Carolina, to be replaced by the Rules of Civil Procedure."

"Section 3. In event of conflict between any provision of the South Carolina Rules of Civil Procedure and any other statutory provisions as to practice and procedure not repealed in this act, the provision of the rules shall control. However, neither the promulgation of the rules nor this act may be construed to affect the substantive legal rights of any party to any civil litigation in the courts of this State but shall affect only matters of practice and procedure."

Former Sections 18-7-40 to 18-7-50 were derived from 1962 Code Sections 7-304, 7-305; 1952 Code Sections 7-304, 7-305; 1942 Code Sections 796, 797; 1932 Code Sections 796, 797; Civ. P. '22 Sections 661, 662; Civ. P. '12 Sections 399, 400; Civ. P. '02 Sections 360, 361; 1880 (17) 306; 1873 (15) 501; 1870 (14) 371, 376.

Former Section 18-7-40 was entitled "Notice shall be served on magistrate and respondent".

Former Section 18-7-50 was entitled "Filing in lieu of service of notice on magistrate".



SECTION 18-7-60. Return; when and how made.

The court below shall thereupon, after ten days and within thirty days after service of the notice of appeal, make a return to the appellate court of the testimony, proceedings and judgment and file it in the appellate court.

HISTORY: 1962 Code Section 7-306; 1952 Code Section 7-306; 1942 Code Section 798; 1932 Code Section 798; Civ. P. '22 Section 663; Civ. P. '12 Section 401; Civ. P. '02 Section 362; 1870 (14) 377; 1880 (17) 306; 1972 (57) 2484.

LIBRARY REFERENCES

Appeal and Error 621(3).

Westlaw Topic No. 30.

C.J.S. Appeal and Error Section 648.

ATTORNEY GENERAL'S OPINIONS

A municipal or magistrate court must allow a party to an appeal, as a member of the public, the right to inspect or copy tape recordings of any proceedings which are not otherwise subject to some applicable restriction. Copies should be made at a reasonable expense to the requesting party based on the actual costs of producing such copies. S.C. Op.Atty.Gen. (Feb. 28, 2012) 2012 WL 756271.

NOTES OF DECISIONS

In general 1

1. In general

Applied in Cothran v Knight (1896) 47 SC 243, 25 SE 142. Perkins v Douglass (1896) 46 SC 6, 24 SE 42. Dargan v West (1887) 27 SC 156, 3 SE 68.

Appellant owner of shopping center should have presumed, based on its failure to receive from clerk of circuit court a notice that magistrate had filed a return of testimony, proceedings, and judgment from magistrate court, that such return had not been timely filed, and thus, owner was required to act with due diligence, and if necessary seek writ of mandamus against magistrate, in order to avoid dismissal of its appeal to circuit court in invitee's personal injury action, based on failure to prosecute the appeal. Joyner v. Glimcher Properties (S.C.App. 2002) 356 S.C. 460, 589 S.E.2d 762. Appeal And Error 787

The circuit court should have sought an amended return on appeal from magistrate's judgment, instead of remanding matter for a new trial based on court's allegedly unsuccessful attempts to gain compliance with its request for return, absent evidence in support of court's statement that it unsuccessfully sought a return and in light of evidence that magistrate was not notified that return he provided was inadequate. Chapman v. Computers, Parts & Repairs, Inc. (S.C.App. 1999) 334 S.C. 387, 513 S.E.2d 120. Justices Of The Peace 190

When the return provided by magistrate following notice of appeal is inadequate, the appropriate remedy is for the circuit court to direct the magistrate to file an amended return. Chapman v. Computers, Parts & Repairs, Inc. (S.C.App. 1999) 334 S.C. 387, 513 S.E.2d 120. Justices Of The Peace 164(5)

An appellant waived failure of the lower court to make return, as well as other claimed irregularities, by participating in hearing on appeal without objection. The last sentence of this section [Code 1962 Section 7-306] provided the appellant a remedy if he felt himself aggrieved. Laughlin v. Livingston (S.C. 1958) 233 S.C. 81, 103 S.E.2d 741.

Where the testimony of the witness is not taken in writing and certified to the appellate court, a further return would not be effective, and a new trial should be granted. McKinley Music Co.



SECTION 18-7-70. Return; how made if magistrate is out of office.

When a magistrate by whom a judgment appealed from was rendered shall have gone out of office before a return is ordered, he shall, nevertheless, make a return in the same manner and with the like effect as if he were still in office.

HISTORY: 1962 Code Section 7-307; 1952 Code Section 7-307; 1942 Code Section 799; 1932 Code Section 799; Civ. P. '22 Section 664; Civ. P. '12 Section 402; Civ. P. '02 Section 363; 1870 (14) 378.

LIBRARY REFERENCES

Justices of the Peace 55, 164(3).

Westlaw Topic No. 231.

C.J.S. Justices of the Peace Sections 53, 365 to 367.

NOTES OF DECISIONS

In general 1

1. In general

Applied in Cothran v. Knight (S.C. 1896) 47 S.C. 243, 25 S.E. 142.



SECTION 18-7-80. Return; further return when original is defective.

If the return be defective the appellate court may direct a further or amended return as often as may be necessary and may compel a compliance with its order. And the court shall always be deemed open for this purpose.

HISTORY: 1962 Code Section 7-308; 1952 Code Section 7-308; 1942 Code Section 800; 1932 Code Section 800; Civ. P. '22 Section 665; Civ. P. '12 Section 403; Civ. P. '02 Section 364; 1870 (14) 379; 1972 (57) 2484.



SECTION 18-7-90. Return; effect of dead, insane, or absent magistrate.

If a magistrate whose judgment is appealed from shall die, become insane or remove from the State before having made a return, the appellate court may examine witnesses on oath as to the facts and circumstances of the trial or judgment and determine the appeal as if the facts had been returned by the magistrate. If he shall have removed to another county within the State the appellate court may compel him to make the return as if he were still within the county where the judgment was rendered.

HISTORY: 1962 Code Section 7-309; 1952 Code Section 7-309; 1942 Code Section 801; 1932 Code Section 801; Civ. P. '22 Section 666; Civ. P. '12 Section 404; Civ. P. '02 Section 365; 1870 (14) 380.



SECTION 18-7-100. Offer to allow revision of judgment of magistrate.

Within fifteen days after the service of the notice of the appeal the respondent may serve upon the appellant and the magistrate an offer in writing to allow the judgment to be corrected in any of the particulars mentioned in the notice of appeal. The appellant may thereupon, and within five days thereafter, file with the magistrate a written acceptance of such offer, and in such case the magistrate shall thereupon make a minute of such acceptance in his docket and correct the judgment accordingly, and the judgment, so corrected, shall stand as his judgment and be enforced accordingly; and any execution which has been issued upon the judgment appealed from shall be amended by the magistrate to correspond with the amended judgment. If the offer be made and accepted by the appellant, the appellant shall recover all his disbursements on appeal and all his costs in the court below.

HISTORY: 1962 Code Section 7-310; 1952 Code Section 7-310; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297.



SECTION 18-7-110. Offer to allow judgment on appeal.

In any appeal either party may, at any time before the trial, serve upon the opposite party an offer, in writing, to allow judgment to be taken against him for the sum or property or to the effect in such offer specified, and with or without costs as the offer shall specify. If the party receiving such offer accept it and give notice thereof in writing within ten days, he may file the return and offer, with an affidavit of service of notice of acceptance thereof, and judgment shall be entered thereon according to the offer. If the notice of acceptance be not given, the offer is to be deemed withdrawn and cannot be given in evidence.

HISTORY: 1962 Code Section 7-311; 1952 Code Section 7-311; 1942 Code Section 804; 1932 Code Section 804; Civ. P. '22 Section 669; Civ. P. '12 Section 407; Civ. P. '02 Section 368; 1870 (14) 383; 1873 (15) 502.



SECTION 18-7-120. Repealed by 1985 Act No. 100, Section 2, eff July 1, 1985.

EDITOR'S NOTE

1985 Act No. 100, Sections 1 and 3, provide as follows:

"Section 1. Pursuant to Article V, Section 4A of the Constitution of this State, the Supreme Court of South Carolina has promulgated Rules of Civil Procedure governing practice and procedure in civil actions in the courts of this State, which rules were not disapproved by the General Assembly; and it is the intent of the General Assembly to repeal provisions of the 1976 Code of Laws of South Carolina, to be replaced by the Rules of Civil Procedure."

"Section 3. In event of conflict between any provision of the South Carolina Rules of Civil Procedure and any other statutory provisions as to practice and procedure not repealed in this act, the provision of the rules shall control. However, neither the promulgation of the rules nor this act may be construed to affect the substantive legal rights of any party to any civil litigation in the courts of this State but shall affect only matters of practice and procedure."

Former Section 18-7-120 was entitled "How appeal may be brought to hearing; effect of failure to do so" and was derived from 1962 Code Section 7-312; 1952 Code Section 7-312; 1942 Code Section 802; 1932 Code Section 802; Civ. P. '22 Section 667; Civ. P. '12 Section 405; Civ. P. '02 Section 366; 1873 (15) 498; 1870 (14) 381.



SECTION 18-7-130. Hearing of appeal.

The appeal shall be heard by the court upon all the papers in the case, including the testimony on the trial, which shall be taken down in writing and signed by the witnesses, and the grounds of exception made, without the examination of witnesses in court. The appeal shall be heard on the original papers and no copy thereof need be furnished for the use of the court.

HISTORY: 1962 Code Section 7-313; 1952 Code Section 7-313; 1942 Code Sections 794, 803; 1932 Code Sections 794, 803; Civ. P. '22 Sections 659, 668; Civ. P. '12 Sections 397, 406; Civ. P. '02 Sections 358, 367; 1870 (14) 369, 382; 1887 (19) 832; 1937 (40) 81.



SECTION 18-7-140. Powers of appellate court; amendment of pleadings.

The court shall have the same power over its own determinations, and shall render judgment thereon in the same manner, as the circuit court in actions pending therein, without trial by jury, and may allow either party to amend his pleadings upon such terms as shall be just.

HISTORY: 1962 Code Section 7-314; 1952 Code Section 7-314; 1942 Code Section 804; 1932 Code Section 804; Civ. P. '22 Section 669; Civ. P. '12 Section 407; Civ. P. '02 Section 368; 1870 (14) 383; 1873 (15) 502.



SECTION 18-7-150. New trial below when defendant did not appear.

If (a) the appellant failed to appear before the magistrate, (b) it is shown by the affidavits served by the appellant, or otherwise, that manifest injustice has been done and (c) the appellant satisfactorily excuses his default, the court may, in its discretion, set aside or suspend judgment and order a new trial before the same or any other magistrate in the same county at such time and place and on such terms as the court may deem proper. When a new trial shall be ordered before a magistrate the parties must appear before him according to the order of the court and the same proceedings must thereupon be had in the action as on the return of a summons personally served.

HISTORY: 1962 Code Section 7-315; 1952 Code Section 7-315; 1942 Code Section 804; 1932 Code Section 804; Civ. P. '22 Section 669; Civ. P. '12 Section 407; Civ. P. '02 Section 368; 1870 (14) 383; 1873 (15) 502.



SECTION 18-7-160. Motions for new trial in appellate court; other procedural rules.

Either party may move for a new trial in the appellate court on a case or exceptions, or otherwise, and such motion may be made before or after judgment has been entered; and the provisions of this code in relation to the proceedings, exceptions to the decisions of the court, making and settling cases and exceptions, motions for new trials and making up the judgment roll in the circuit court are hereby made applicable to all appeals brought up for trial as in this chapter provided.

HISTORY: 1962 Code Section 7-316; 1952 Code Section 7-316; 1942 Code Section 804; 1932 Code Section 804; Civ. P. '22 Section 669; Civ. P. '12 Section 407; Civ. P. '02 Section 368; 1870 (14) 383; 1873 (15) 502.



SECTION 18-7-170. Judgment on appeal.

Upon hearing the appeal the appellate court shall give judgment according to the justice of the case, without regard to technical errors and defects which do not affect the merits. In giving judgment the court may affirm or reverse the judgment of the court below, in whole or in part, as to any or all the parties and for errors of law or fact.

HISTORY: 1962 Code Section 7-317; 1952 Code Section 7-317; 1942 Code Section 804; 1932 Code Section 804; Civ. P. '22 Section 669; Civ. P. '12 Section 407; Civ. P. '02 Section 368; 1870 (14) 383; 1873 (15) 502.



SECTION 18-7-180. Judgment on appeal; appeals on errors in fact.

If the appeal is founded on an error in fact in the proceedings, not affecting the merits of the action and not within the knowledge of the magistrate, the court may determine the alleged error in fact on affidavits and may, in its discretion, inquire into and determine the alleged error upon examination of the witnesses. Every issue of fact so joined or brought upon an appeal shall be tried in the manner provided in Section 18-7-130.

HISTORY: 1962 Code Section 7-318; 1952 Code Section 7-318; 1942 Code Section 804; 1932 Code Section 804; Civ. P. '22 Section 669; Civ. P. '12 Section 407; Civ. P. '02 Section 368; 1870 (14) 383; 1873 (15) 502.



SECTION 18-7-190. Judgment on appeal; appeals on issue of law.

If the issue joined before the magistrate was an issue of law, the court shall render judgment thereon according to the law of the case; and if such judgment be against the pleadings of either party, an amendment of such pleading may be allowed on the same terms, and in like case, as pleadings in actions in the circuit court, and the court may thereupon require the opposite party to answer such amended pleading or join issue thereon, as the case may require, summarily. If upon an appeal in an issue of law the court should adjudge the pleading complained of to be valid, it shall, in like manner, require the opposite party summarily to answer such pleading or join issue thereon, as the case may require.

HISTORY: 1962 Code Section 7-319; 1952 Code Section 7-319; 1942 Code Section 804; 1932 Code Section 804; Civ. P. '22 Section 669; Civ. P. '12 Section 407; Civ. P. '02 Section 368; 1870 (14) 383; 1873 (15) 502.



SECTION 18-7-200. Procedure upon reversal of judgment already paid.

If the judgment below, or any part thereof, be paid or collected and the judgment be afterwards reversed, the appellate court shall order the amount paid or collected to be restored, with interest from the time of such payment or collection. The order may be obtained on proof of the facts made at or after the hearing, upon a previous notice of six days; and if the order shall be made before the judgment is entered, the amount may be included in the judgment.

HISTORY: 1962 Code Section 7-320; 1952 Code Section 7-320; 1942 Code Section 807; 1932 Code Section 807; Civ. P. '22 Section 672; Civ. P. '12 Section 410; Civ. P. '02 Section 371; 1870 (14) 386.



SECTION 18-7-210. Judgment roll.

To every judgment upon an appeal there shall be annexed the return on which it was heard, the notice of appeal and any offer, decision of the court, exceptions or case and all orders and papers in any way involving the merits and necessarily affecting the judgment, all of which shall be filed with the clerk of the court and shall constitute the judgment roll.

HISTORY: 1962 Code Section 7-321; 1952 Code Section 7-321; 1942 Code Section 805; 1932 Code Section 805; Civ. P. '22 Section 670; Civ. P. '12 Section 408; Civ. P. '02 Section 369; 1870 (14) 383.



SECTION 18-7-220. Costs on appeal.

Costs shall be allowed to the prevailing party in judgments rendered on appeal in all cases, with the exceptions and limitations stated in Sections 18-7-230 to 18-7-300.

HISTORY: 1962 Code Section 7-322; 1952 Code Section 7-322; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297.



SECTION 18-7-230. Effect of failure to state error in judgment below on award of costs.

If in the notice of appeal the appellant shall not state in what particular or particulars he claims the judgment should have been more favorable to him, he shall not be entitled to costs unless the judgment appealed from shall be wholly reversed.

HISTORY: 1962 Code Section 7-323; 1952 Code Section 7-323; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297.



SECTION 18-7-240. Costs when appellant gains less than ten dollars by appeal.

The appellant shall not recover costs unless the judgment appealed from shall be reversed on such appeal or be made more favorable to him to the amount of at least ten dollars.

HISTORY: 1962 Code Section 7-324; 1952 Code Section 7-324; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297.



SECTION 18-7-250. Effect of rejection of offer under Section 18-7-100 on award of costs.

If an offer be made under the provisions of Section 18-7-100 and be not accepted and the judgment in the appellate court be not at least ten dollars more favorable to the appellant than the offer of the respondent, the respondent shall recover costs.

HISTORY: 1962 Code Section 7-325; 1952 Code Section 7-325; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297.



SECTION 18-7-260. Effect of rejection of offer under Section 18-7-110 on award of costs.

If an offer be made under the provisions of Section 18-7-110 and be not accepted and if the party to whom such offer is made fail to obtain a judgment more favorable to him by at least ten dollars than that specified in the offer, then he shall not recover costs but must pay the other party's costs from the date of the service of the offer.

HISTORY: 1962 Code Section 7-326; 1952 Code Section 7-326; 1942 Code Sections 804, 809; 1932 Code Sections 804, 809; Civ. P. '22 Sections 669, 674; Civ. P. '12 Sections 407, 412; Civ. P. '02 Sections 368, 373; 1870 (14) 383; 1873 (15) 502 Section 20; 1880 (17) 297 Sections 2, 7.



SECTION 18-7-270. When award of costs is in discretion of court.

If the judgment appealed from be reversed in part and affirmed as to the residue, the amount of costs allowed to either party shall be such sum as the appellate court may award. If the judgment be reversed for an error of fact in the proceedings not affecting the merits, costs shall be in the discretion of the court.

HISTORY: 1962 Code Section 7-327; 1952 Code Section 7-327; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297; 1972 (57) 2602.



SECTION 18-7-280. Award of costs when appeal is dismissed for want of prosecution.

If the appeal be dismissed for want of prosecution, as provided by Section 18-7-120, no costs shall be allowed to either party.

HISTORY: 1962 Code Section 7-328; 1952 Code Section 7-328; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297.



SECTION 18-7-290. Award of costs to appellant shall include costs below.

Whenever costs are awarded to the appellant and when the judgment in the suit before the court below was against such appellant, he shall further be allowed to tax the costs incurred by him which he would have been entitled to recover in case the judgment below had been rendered in his favor.

HISTORY: 1962 Code Section 7-329; 1952 Code Section 7-329; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297.



SECTION 18-7-300. Setoff of costs against recovery.

If, upon an appeal, a recovery for any debt or damages be had by one party and costs be awarded to the other party, the court shall set off such costs against such debt or damages and render judgment for the balance.

HISTORY: 1962 Code Section 7-330; 1952 Code Section 7-330; 1942 Code Section 809; 1932 Code Section 809; Civ. P. '22 Section 674; Civ. P. '12 Section 412; Civ. P. '02 Section 373; 1870 (14) 388; 1873 (15) 502; 1880 (17) 297.






CHAPTER 9 - APPEALS TO SUPREME COURT AND COURT OF APPEALS

SECTION 18-9-10. When appeal may be taken.

An appeal may be taken to the Supreme Court or the Court of Appeals in the cases mentioned in Sections 14-3-320 and 14-3-330. The procedure for taking an appeal is as provided by the South Carolina Appellate Court Rules.

HISTORY: 1962 Code Section 7-401; 1952 Code Section 7-401; 1942 Code Section 780; 1932 Code Section 780; Civ. P. '22 Section 645; Civ. P. '12 Section 383; Civ. P. '02 Section 344; 1870 (14) 358; 1991 Act No. 115, Section 3, eff June 5, 1991; 1999 Act No. 55, Section 26, eff June 1, 1999.



SECTION 18-9-20. Review of convictions of capital offenses.

The Supreme Court shall review each conviction of a capital offense by any court in this State.

HISTORY: 1962 Code Section 7-401.1; 1974 (58) 2361.



SECTION 18-9-30. Appeals in probate matters.

The Supreme Court and the Court of Appeals shall have jurisdiction of all questions of law arising in the course of the proceedings of the circuit court in probate matters in the same manner as provided by law in other cases.

HISTORY: 1962 Code Section 7-402; 1952 Code Section 7-402; 1942 Code Section 229; 1932 Code Section 229; Civ. P. '22 Section 186; Civ. P. '12 Section 62; Civ. P. '02 Section 56; 1870 (14) 56; 1999 Act No. 55, Section 27, eff June 1, 1999.



SECTION 18-9-40. Statement of questions of law and facts when questions certified.

When the circuit court shall render judgment upon a verdict taken, subject to the opinion of the court, the questions or conclusions of law together with a concise statement of the facts upon which they arose shall be prepared by and under the direction of the court, shall be filed with the judgment roll, and shall be considered a part of the judgment roll for the purposes of a review in the Supreme Court or the Court of Appeals.

HISTORY: 1962 Code Section 7-403; 1952 Code Section 7-403; 1942 Code Section 780; 1932 Code Section 780; Civ. P. '22 Section 645; Civ. P. '12 Section 383; Civ. P. '02 Section 344; 1870 (14) 358; 1999 Act No. 55, Section 28, eff June 1, 1999.



SECTION 18-9-50. Practice and proceedings on appeal from courts of general sessions.

The practice and proceedings in cases of appeal from the courts of general sessions shall conform to the practice and proceedings in cases of appeal from the courts of common pleas.

HISTORY: 1962 Code Section 7-404; 1952 Code Section 7-404; 1942 Code Section 1033; 1932 Code Section 1033; Cr. P. '22 Section 123; Cr. C. '12 Section 102; Cr. C. '02 Section 75; R. S. 74; 1884 (18) 737.



SECTION 18-9-130. Effect of notice of appeal on execution of judgment; sale of defendant's property; appeal in civil action involving signatory of Master Settlement Agreement.

(A)(1) A notice of appeal from a judgment directing the payment of money does not stay the execution of the judgment unless the presiding judge before whom the judgment was obtained grants a stay of execution. If the presiding judge grants a stay of execution and requires a bond or other surety to guarantee the payment of the judgment pending the appeal, the amount of the bond or other surety may not exceed the amount of the judgment or:

(a) twenty-five million dollars, whichever is less, for a business entity that employs more than fifty persons and has gross revenues exceeding five million dollars for the previous tax year; or

(b) one million dollars, whichever is less, for all other entities or individuals.

(2) A plaintiff may not enforce a sale of property after a notice of appeal is filed without giving an undertaking or bond to the defendant, with two good sureties, in double the appraised value of the property or double the amount of the judgment, conditioned to pay all damages the defendant may sustain by reason of the sale in case the judgment is reversed. The plaintiff in such a case may not proceed with a sale of defendant's property if the defendant enters into an undertaking, with good sureties, in double the appraised value of the property or the amount of the judgment, to pay the judgment with legal interest and all costs and damages the plaintiff may sustain by reason of the appeal or to produce the property levied on and submit to the sale if the judgment is confirmed.

(B)(1) The appeal of a judgment awarding relief in a civil action, under any legal theory, involving a signatory of the Master Settlement Agreement, as defined in Section 11-47-20(e), or a successor to or affiliate of a signatory to the agreement, automatically stays the execution of that judgment.

(2) The stay described in this subsection is effective upon the filing of the notice of appeal and during the entire course of appellate review of the judgment.

HISTORY: 1962 Code Section 7-412; 1952 Code Section 7-412; 1942 Code Section 782; 1932 Code Section 782; Civ. P. '22 Section 647; Civ. P. '12 Section 385; Civ. P. '02 Section 346; 1870 (14) 360; 1873 (15) 501; 2004 Act No. 216, Section 2, eff April 26, 2004; 2011 Act No. 52, Section 6, eff January 1, 2012.



SECTION 18-9-140. New undertaking in case sureties have become insolvent.

Whenever it shall be made satisfactorily to appear to the court that since the execution of an undertaking such as is mentioned in Section 18-9-130 the sureties have become insolvent, the court may by rule or order require the appellant to execute, file and serve a new undertaking meeting the requirements of that section and in case of failure to execute such undertaking within twenty days after the service of a copy of the rule or order requiring such new undertaking, the appeal may, on motion to the court, be dismissed with costs.

HISTORY: 1962 Code Section 7-413; 1952 Code Section 7-413; 1942 Code Section 783; 1932 Code Section 783; Civ. P. '22 Section 648; Civ. P. '12 Section 386; Civ. P. '02 Section 347; 1870 (14) 360.



SECTION 18-9-150. Deposit or surety when judgment requires delivery of documents or personalty.

If the judgment appealed from directs the assignment or delivery of documents or personal property, the execution of the judgment shall not be stayed by appeal unless the things required to be assigned or delivered be brought into court or placed in the custody of such officer or receiver as the court shall appoint or unless an undertaking be entered into on the part of the appellant, with at least two sureties and in such amount as the court or a judge thereof shall direct, to the effect that the appellant will obey the order of the appellate court upon the appeal.

HISTORY: 1962 Code Section 7-415; 1952 Code Section 7-415; 1942 Code Section 786; 1932 Code Section 786; Civ. P. '22 Section 651; Civ. P. '12 Section 389; Civ. P. '02 Section 350; 1870 (14) 361; 1999 Act No. 55, Section 29, eff June 1, 1999.



SECTION 18-9-160. Staying judgment to execute conveyance.

If the judgment appealed from directs the execution of a conveyance or other instrument, the execution of the judgment shall not be stayed by the appeal until the instrument shall have been executed and deposited with the clerk with whom the judgment is entered, to abide the judgment of the appellate court.

HISTORY: 1962 Code Section 7-416; 1952 Code Section 7-416; 1942 Code Section 787; 1932 Code Section 787; Civ. P. '22 Section 652; Civ. P. '12 Section 390; Civ. P. '02 Section 351; 1870 (14) 362; 1999 Act No. 55, Section 30, eff June 1, 1999.



SECTION 18-9-170. Staying judgment for sale or delivery of land.

If the judgment appealed from direct the sale or delivery of possession of real property, the execution of the judgment shall not be stayed unless a written undertaking be executed on the part of the appellant, with two sureties, to the effect that during the possession of such property by the appellant he will not commit or suffer to be committed any waste thereon and that if the judgment be affirmed he will pay the value of the use and occupation of the property from the time of the execution of the undertaking until the delivery of possession thereof pursuant to the judgment, not exceeding a sum to be fixed by a judge of the court by which judgment was rendered and which shall be specified in the undertaking. When the judgment directs the sale of land to satisfy a mortgage thereon or other lien, the undertaking shall provide that in case the judgment appealed from be affirmed and the land be finally sold for less than the judgment debt and costs then the appellant shall pay for any waste committed or suffered to be committed on the land and shall pay a reasonable rental value for the use and occupation of the land from the time of the execution of the undertaking to the time of the sale, but not exceeding the amount of such deficiency, which sum shall be duly entered as a payment on the judgment; and in case the land shall be unimproved land, then in any action or proceedings now pending or hereafter begun in any of the courts of this State the undertaking shall further provide for the payment by appellant, if the judgment be affirmed, of any taxes due at the time of the appeal or already paid by the mortgagee, or becoming due during the pendency of the appeal, and also for the payment by appellant of the interest on the debt falling due during the pendency of such appeal.

HISTORY: 1962 Code Section 7-417; 1952 Code Section 7-417; 1942 Code Section 788; 1932 Code Section 788; Civ. P. '22 Section 653; Civ. P. '12 Section 391; Civ. P. '02 Section 352; 1870 (14) 363; 1898 (22) 689; 1900 (23) 351.



SECTION 18-9-180. Stay of proceedings upon execution of bond or perfection of appeal.

Whenever the defendant executes the bond mentioned in Sections 18-9-130, 18-9-150 and 18-9-170 or the appeal is perfected as provided by Sections 18-9-150 or 18-9-160, it shall stay all further proceedings in the court below upon the judgment appealed from or upon the matter embraced therein; but the court below may proceed upon any other matter included in the action and not affected by the judgment appealed from.

HISTORY: 1962 Code Section 7-418; 1952 Code Section 7-418; 1942 Code Section 789; 1932 Code Section 789; Civ. P. '22 Section 654; Civ. P. '12 Section 392; Civ. P. '02 Section 353; 1870 (14) 364; 1873 (15) 501.



SECTION 18-9-190. Dispensing with or limiting security required.

The court below may, in its discretion, dispense with or limit the security required by Sections 18-9-130, 18-9-150 and 18-9-170, when the appellant is an executor, administrator, trustee or other person acting in another's right; and may also limit such security to the amount of less than fifty thousand dollars in the cases mentioned in Sections 18-9-150 and 18-9-170, when it would otherwise, according to those sections, exceed that sum.

HISTORY: 1962 Code Section 7-419; 1952 Code Section 7-419; 1942 Code Section 789; 1932 Code Section 789; Civ. P. '22 Section 654; Civ. P. '12 Section 392; Civ. P. '02 Section 353; 1870 (14) 364; 1873 (15) 501.



SECTION 18-9-200. Undertakings may be in one instrument or several; service on adverse party.

The undertakings prescribed by Sections 18-9-130, 18-9-140 and 18-9-170 may be in one instrument or several, at the option of the applicant, and a copy, including the names and residences of the sureties, must be served on the adverse party with notice of the appeal unless a deposit is made as provided in Section 15-1-250, and notice thereof given.

HISTORY: 1962 Code Section 7-420; 1952 Code Section 7-420; 1942 Code Section 790; 1932 Code Section 790; Civ. P. '22 Section 655; Civ. P. '12 Section 393; Civ. P. '02 Section 354; 1870 (14) 365; 1873 (15) 501.



SECTION 18-9-210. Justification by sureties; subsequent justification on new sureties.

An undertaking upon an appeal shall be of no effect, unless it be accompanied by the affidavit of the sureties that they are each worth double the amount specified therein. The respondent may, however, except to the sufficiency of the sureties within ten days after receipt of the notice of appeal; and unless they or other sureties justify before a judge or clerk of the court below, as prescribed by Sections 15-17-270 and 15-17-280, within ten days thereafter, the appeal shall be regarded as if no undertaking had been given. The justification shall be upon notice of not less than five days. No clerk shall take the justification of any surety or sureties in a case in which he may be interested or when either of the parties or such surety or sureties shall be connected with him by affinity or consanguinity within the sixth degree, and in all cases in which the clerk may have approved or disapproved of the sufficiency of a surety or sureties his action may be reviewed, on motion, after notice before a circuit judge. And in case at any time in any action a respondent shall be of opinion that the surety or sureties on any bond already approved are insufficient and shall make affidavit of the fact, setting out the grounds of such belief and serving a copy thereof upon appellant's attorney, then the sureties or other sureties shall justify anew thereon in the same manner and with the same effect as though such new justification were an original justification on such bond.

HISTORY: 1962 Code Section 7-421; 1952 Code Section 7-421; 1942 Code Section 791; 1932 Code Section 791; Civ. P. '22 Section 656; Civ. P. '12 Section 394; Civ. P. '02 Section 355; 1901 (23) 697.



SECTION 18-9-220. When notice of appeal stays proceedings below.

In cases not provided for in Sections 18-9-130 and 18-9-150 to 18-9-180, the notice of appeal shall stay proceedings in the court below upon the judgment appealed from, except that when it directs the sale of perishable property, the court below may order the property to be sold and the proceeds of the property to be deposited or invested in bonds of this State or of the United States, to abide the judgment of the appellate court.

HISTORY: 1962 Code Section 7-422; 1952 Code Section 7-422; 1942 Code Section 792; 1932 Code Section 792; Civ. P. '22 Section 657; Civ. P. '12 Section 395; Civ. P. '02 Section 356; 1887 (18) 837; 1889 (20) 355; 1999 Act No. 55, Section 31, eff June 1, 1999.



SECTION 18-9-230. Undertaking must be filed.

The undertaking must be filed with the clerk with whom the judgment or order appealed from was entered.

HISTORY: 1962 Code Section 7-423; 1952 Code Section 7-423; 1942 Code Section 793; 1932 Code Section 793; Civ. P. '22 Section 658; Civ. P. '12 Section 396; Civ. P. '02 Section 357; 1870 (14) 368.



SECTION 18-9-240. Security provisions apply to appeals in special proceedings.

The provisions of this chapter as to the security to be given upon appeals and as to the stay of proceedings shall apply to appeals taken under item (3) of Section 14-3-330.

HISTORY: 1962 Code Section 7-424; 1952 Code Section 7-424; 1942 Code Section 793; 1932 Code Section 793; Civ. P. '22 Section 658; Civ. P. '12 Section 396; Civ. P. '02 Section 357; 1870 (14) 368.



SECTION 18-9-270. Judgment of Supreme Court or Court of Appeals.

The Supreme Court or the Court of Appeals may reverse, affirm, or modify the judgment, decree, or order appealed from in whole or in part and as to any or all of the parties, and the judgment shall be remitted to the court below to be enforced according to law.

HISTORY: 1962 Code Section 7-427; 1952 Code Section 7-427; 1942 Code Section 27; 1932 Code Section 27; Civ. P. '22 Section 27; Civ. P. '12 Section 12; Civ. P. '02 Section 12; 1896 (22) 7; 1904 (24) 389; 1999 Act No. 55, Section 32, eff June 1, 1999.



SECTION 18-9-280. Written opinions required; memorandum opinions.

When a judgment or decree is reversed or affirmed by the Supreme Court every point made and distinctly stated in the cause and fairly arising upon the record of the case shall be considered and decided and the reason thereof shall be concisely and briefly stated in writing and preserved in the record of the case, except the Court may file memorandum opinions in unanimous decisions when the Court determines that a full written opinion would have no precedential value and any one or more of the following circumstances exists and is dispositive of a matter submitted to the Court for decision: (1) that a judgment of the trial court is based on findings of fact which are not clearly erroneous; (2) that the evidence of a jury verdict is not insufficient; (3) that the order of an administrative agency is supported by such quantum of evidence as prescribed by the statute or law under which judicial review is permitted; (4) that no error of law appears.

HISTORY: 1962 Code Section 7-428; 1952 Code Section 7-428; 1942 Code Section 27; 1932 Code Section 27; Civ. P. '22 Section 27; Civ. P. '12 Section 12; Civ. P. '02 Section 12; 1896 (22) 7; 1904 (24) 389; 1976 Act No. 530.



SECTION 18-9-290. Time for filing decisions.

The justices of the Supreme Court shall file their decisions within sixty days from the last day of the court at which the cases were heard.

HISTORY: 1962 Code Section 7-429; 1952 Code Section 7-429; 1942 Code Section 27; 1932 Code Section 27; Civ. P. '22 Section 27; Civ. P. '12 Section 12; Civ. P. '02 Section 12; 1896 (22) 7; 1904 (24) 389.









Title 19 - Evidence

CHAPTER 1 - GENERAL PROVISIONS

SECTION 19-1-10. Rules of construction.

The rule of common law, that statutes in derogation of that law are to be strictly construed, has no application to this Title.

HISTORY: 1962 Code Section 26-1; 1952 Code Section 26-1; 1942 Code Section 902; 1932 Code Section 902; Civ. P. '22 Section 850; Civ. P. '12 Section 487; Civ. P. '02 Section 448; 1870 (14) 470.



SECTION 19-1-20. "Clerk" defined.

The word "clerk," as used in this title, signifies unless the context otherwise indicates, the clerk of the court where the action is pending.

HISTORY: 1962 Code Section 26-2; 1952 Code Section 26-2; 1942 Code Section 900; 1932 Code Section 900; Civ. P. '22 Section 848; Civ. P. '12 Section 485; Civ. P. '02 Section 447; 1870 (14) 469.



SECTION 19-1-30. Pleading shall not be evidence against accused.

No pleading can be used in a criminal prosecution against the defendant as a proof of a fact admitted or alleged in such pleading.

HISTORY: 1962 Code Section 26-3; 1952 Code Section 26-3; 1942 Code Section 475; 1932 Code Section 475; Civ. P. '22 Section 418; Civ. P. '12 Section 207; Civ. P. '02 Section 178; 1870 (14) 180; 1929 (36) 102.



SECTION 19-1-60. Request for admission of authenticity of documents and other papers.

Either party to a civil action may exhibit to the other or to his attorney at any time before the trial any paper material to the action and request an admission of its genuineness in writing. If the adverse party or his attorney fail to give the admission within four days after the request, and if the party exhibiting the paper be afterwards put to expense in order to prove its genuineness and the same be finally proved or admitted on the trial, such expense shall be paid by the party refusing the admission, unless it appear to the satisfaction of the court that there was good reason for the refusal.

HISTORY: 1962 Code Section 26-6; 1952 Code Section 26-6; 1942 Code Section 673; 1932 Code Section 673; Civ. P. '22 Section 689; Civ. P. '12 Section 427; Civ. P. '02 Section 389; 1870 (14) Section 405.



SECTION 19-1-70. Proof of negligence by plaintiff in certain motor vehicle cases.

The provisions of Chapter 5, Title 56 declaring prima facie speed limitations shall not be construed to relieve the plaintiff in any civil action from the burden of proving negligence on the part of the defendant as the proximate cause of the accident.

HISTORY: 1962 Code Section 26-7; 1952 Code Section 26-7; 1949 (46) 466.



SECTION 19-1-80. Conditions on examination of witness in criminal proceeding concerning written statement made to public employee.

No witness in any preliminary hearing or in any criminal judicial proceeding of any kind or nature shall be examined or cross-examined by any examiner, solicitor, lawyer or prosecuting officer concerning a written statement formerly made and given to any person employed by this State, or any county, city or municipality thereof, or any part of any such governing body, unless it first be shown that at the time of the making of the statement the witness was given an exact copy of the statement, and that before his examination or cross-examination the witness was given a copy of the statement and allowed a reasonable time in which to read it.

HISTORY: 1962 Code Section 26-7.1; 1952 (47) 1977.



SECTION 19-1-90. Admissibility in criminal proceeding of written statement made to public employee.

Unless the provisions of Sections 8-15-50 and 19-1-80 have been complied with, no statement such as is referred to in those sections shall be admissible in evidence in any case, nor shall any reference be made to it in the trial of any case.

HISTORY: 1962 Code Section 26-7.2; 1952 (47) 1977.



SECTION 19-1-100. No statement shall be used for impeachment in civil proceeding unless copy furnished when signed.

No statement taken from and signed by a witness or litigant after July 1, 1966 shall be used in any civil judicial proceeding for the purpose of contradicting, impeaching or attacking the credibility of such a witness or litigant, unless such party shall have been furnished a copy of said statement at the time of its signing.

HISTORY: 1962 Code Section 26-7.3; 1966 (54) 2621.



SECTION 19-1-110. Introduction of certain instruments or copies issued by common carriers.

It shall be competent (a) to introduce in evidence as prima facie evidence that the same is genuine any instrument purporting to be the original of any waybill, receipt, bill of lading or similar instrument issued by any common carrier or (b) to introduce in evidence a copy of any such instrument as prima facie evidence that the same is a true and correct copy if the adverse party shall fail, upon due notice given, to produce the original instrument.

HISTORY: 1962 Code Section 26-8; 1952 Code Section 26-8; 1942 Code Section 736; 1932 Code Section 736; Civ. P. '22 Section 752; Civ. C. '12 Section 4015; 1910 (26) 695.



SECTION 19-1-120. Proving signature of absent witness to bond or note; effect of sworn denial of signature.

The absence of a witness to any bond or note shall not be deemed a good cause by any court of justice for postponing a trial respecting the same, but the signature to such bond or note may be proved by other testimony, unless the defendant in his answer shall swear or affirm, according to the form of his religious profession, that the signature to the bond or note in suit is not his, or in case the defendant or defendants should be executors or administrators unless one of them shall swear or affirm, as aforesaid, in his answer that he has cause to believe the signature to such bond or note is not the testator's or intestate's, as the case may be.

HISTORY: 1962 Code Section 26-9; 1952 Code Section 26-9; 1942 Code Sections 709, 710; 1932 Code Sections 709, 710; Civ. P. '22 Sections 725, 726; Civ. C. '12 Sections 3988, 3989; Civ. C. '02 Sections 2884, 2885; G. S. 2213, 2214; R. S. 2348, 2349; 1802 (5) 485.



SECTION 19-1-130. Situations in which notary's protest is sufficient evidence.

Whenever a notary public who may have made protest for nonpayment of any inland bill or promissory note shall be dead or shall reside out of the county in which the bill or note is sued his protest of such bill or note shall be received as sufficient evidence of notice in any action by any person whatsoever against any of the parties to such bill or note.

HISTORY: 1962 Code Section 26-10; 1952 Code Section 26-10; 1942 Code Section 711; 1932 Code Section 711; Civ. P. '22 Section 727; Civ. C. '12 Section 3990; Civ. C. '02 Section 2886; G. S. 2215; R. S. 2350; 1802 (5) 485.



SECTION 19-1-140. Use of testimony in subsequent trials when witness is in armed forces.

In all civil causes pending in the courts of this State when a witness has testified and has been cross-examined or the right given the opposing side to cross-examine him his testimony so given may be read in all subsequent trials or hearings concerning the same cause when such witness is in the armed forces of our country.

HISTORY: 1962 Code Section 26-11; 1952 Code Section 26-11; 1943 (43) 278.



SECTION 19-1-150. Life expectancy tables.

When necessary, in a civil action or other litigation, to establish the life expectancy of a person from any period in his life, whether he is living at the time or not, the table below must be received in all courts and by all persons having power to determine litigation as evidence, along with other evidence as to his health, constitution, and habits, of the life expectancy of the person. In determining the age of a person as of any particular time, periods of six months or more beyond the last full year must be treated as one year in using the table below.

Age Male Female

0 76.62 80.84

1 75.69 79.88

2 74.74 78.91

3 73.76 77.93

4 72.78 76.95

5 71.80 75.96

6 70.81 74.97

7 69.83 73.99

8 68.84 73.00

9 67.86 72.02

10 66.88 71.03

11 65.89 70.05

12 64.91 69.07

13 63.93 68.08

14 62.95 67.10

15 61.98 66.13

16 61.02 65.15

17 60.07 64.17

18 59.12 63.20

19 58.17 62.23

20 57.23 61.26

21 56.29 60.28

22 55.34 59.31

23 54.40 58.34

24 53.45 57.37

25 52.51 56.40

26 51.57 55.43

27 50.62 54.46

28 49.68 53.49

29 48.74 52.53

30 47.79 51.56

31 46.85 50.60

32 45.90 49.63

33 44.95 48.67

34 44.00 47.71

35 43.05 46.75

36 42.11 45.80

37 41.16 44.84

38 40.21 43.89

39 39.27 42.94

40 38.33 42.00

41 37.39 41.05

42 36.46 40.11

43 35.53 39.17

44 34.61 38.23

45 33.69 37.29

46 32.78 36.36

47 31.87 35.43

48 30.97 34.51

49 30.07 33.60

50 29.18 32.69

51 28.28 31.79

52 27.40 30.90

53 26.52 30.01

54 25.65 29.14

55 24.79 28.27

56 23.94 27.41

57 23.10 26.57

58 22.27 25.73

59 21.45 24.90

60 20.64 24.08

61 19.85 23.27

62 19.06 22.47

63 18.29 21.68

64 17.54 20.90

65 16.80 20.12

66 16.08 19.36

67 15.37 18.60

68 14.68 17.86

69 13.99 17.12

70 13.32 16.40

71 12.66 15.69

72 12.01 14.99

73 11.39 14.31

74 10.78 13.64

75 10.18 12.98

76 9.61 12.34

77 9.05 11.71

78 8.50 11.10

79 7.98 10.50

80 7.49 9.92

81 7.01 9.35

82 6.57 8.81

83 6.14 8.29

84 5.74 7.79

85 5.36 7.32

86 5.00 6.87

87 4.66 6.43

88 4.35 6.02

89 4.07 5.64

90 3.81 5.29

91 3.57 4.96

92 3.35 4.61

93 3.15 4.26

94 2.96 3.93

95 2.78 3.63

96 2.62 3.38

97 2.47 3.18

98 2.32 3.02

99 2.19 2.82

100 2.07 2.61

101 1.96 2.42

102 1.86 2.23

103 1.76 2.06

104 1.66 1.89

105 1.57 1.74

106 1.48 1.60

107 1.39 1.47

108 1.30 1.36

109 1.22 1.25

110 1.14 1.16

111 1.07 1.08

112 0.99 1.00

113 0.92 0.93

114 0.85 0.86

115 0.79 0.79

116 0.72 0.73

117 0.66 0.67

118 0.61 0.61

119 0.55 0.56

120 0.50 0.50

HISTORY: 1962 Code Section 26-12; 1952 Code Section 26-12; 1942 Code Section 735; 1932 Code Section 735; Civ. P. '22 Section 751; Civ. C. '12 Section 4014; 1903 (24) 92; 1951 (47) 234; 1963 (53) 93. 1981 Act No. 37; 2004 Act No. 209, Section 1, eff April 26, 2004.



SECTION 19-1-160. Nonsealed instruments may be considered as sealed.

Whenever it shall appear from the attestation clause or from any other part of any instrument in writing that it was the intention of the party or parties thereto that such instrument should be a sealed instrument then such instrument shall be construed to be, and shall have the effect of, a sealed instrument although no seal be actually attached thereto.

HISTORY: 1962 Code Section 11-1; 1952 Code Section 11-1; 1942 Code Section 6751; 1932 Code Section 6751; Civ. C. '22 Section 3651; Civ. C. '12 Section 2535; Civ. C. '02 Section 1677; 1899 (23) 48.



SECTION 19-1-180. Out-of-court statements by certain children.

(A) An out-of-court statement made by a child who is under twelve years of age or who functions cognitively, adaptively, or developmentally under the age of twelve at the time of a family court proceeding brought pursuant to Title 63 concerning an act of alleged abuse or neglect as defined by Section 63-7-20 is admissible in the family court proceeding if the requirements of this section are met regardless of whether the statement would be otherwise inadmissible.

(B) An out-of-court statement may be admitted as provided in subsection (A) if:

(1) the child testifies at the proceeding or testifies by means of videotaped deposition or closed-circuit television, and at the time of the testimony the child is subject to cross-examination about the statement; or

(2)(a) the child is found by the court to be unavailable to testify on any of these grounds:

(i) the child's death;

(ii) the child's physical or mental disability;

(iii) the existence of a privilege involving the child;

(iv) the child's incompetency, including the child's inability to communicate about the offense because of fear;

(v) substantial likelihood that the child would suffer severe emotional trauma from testifying at the proceeding or by means of videotaped deposition or closed-circuit television; and

(b) the child's out-of-court statement is shown to possess particularized guarantees of trustworthiness.

(C) The proponent of the statement shall inform the adverse party of the proponent's intention to offer the statement and the content of the statement sufficiently in advance of the proceeding to provide the defendant with a fair opportunity to prepare a response to the statement before the proceeding at which it is offered. If the child is twelve years of age or older, the adverse party may challenge the professional decision that the child functions cognitively, adaptively, or developmentally under the age of twelve.

(D) In determining whether a statement possesses particularized guarantees of trustworthiness under subsection (B)(2)(b), the court may consider, but is not limited to, the following factors:

(1) the child's personal knowledge of the event;

(2) the age and maturity of the child;

(3) certainty that the statement was made, including the credibility of the person testifying about the statement;

(4) any apparent motive the child may have to falsify or distort the event, including bias, corruption, or coercion;

(5) whether more than one person heard the statement;

(6) whether the child was suffering pain or distress when making the statement;

(7) the nature and duration of any alleged abuse;

(8) whether the child's young age makes it unlikely that the child fabricated a statement that represents a graphic, detailed account beyond the child's knowledge and experience;

(9) whether the statement has a ring of verity, has internal consistency or coherence, and uses terminology appropriate to the child's age;

(10) whether extrinsic evidence exists to show the defendant's opportunity to commit the act complained of in the child's statement.

(E) The court shall support with findings on the record any rulings pertaining to the child's unavailability and the trustworthiness of the out-of-court statement.

(F) Any hearsay testimony admissible under this section shall not be admissible in any other proceeding.

(G) If the parents of the child are separated or divorced, the hearsay statement shall be inadmissible if (1) one of the parents is the alleged perpetrator of the alleged abuse or neglect and (2) the allegation was made after the parties separated or divorced. Notwithstanding this subsection, a statement alleging abuse or neglect made by a child to a law enforcement official, an officer of the court, a licensed family counselor or therapist, a physician or other health care provider, a teacher, a school counselor, a Department of Social Services staff member, or to a child care worker in a regulated child care facility is admissible under this section.

HISTORY: 1988 Act No. 649, Section 1, eff June 3, 1988; 1992 Act No. 481, Section 1, eff June 23, 1992; 1999 Act No. 104, Section 4, eff June 30, 1999.



SECTION 19-1-190. South Carolina Unanticipated Medical Outcome Reconciliation Act; legislative purpose; definitions; inadmissibility of certain statements; waiver of inadmissibility; impact of South Carolina Rules of Evidence.

(A) This section may be cited as the "South Carolina Unanticipated Medical Outcome Reconciliation Act".

(B) The General Assembly finds that conduct, statements, or activity constituting voluntary offers of assistance or expressions of benevolence, regret, mistake, error, sympathy, or apology between or among parties or potential parties to a civil action should be encouraged and should not be considered an admission of liability. The General Assembly further finds that such conduct, statements, or activity should be particularly encouraged between health care providers, health care institutions, and patients experiencing an unanticipated outcome resulting from their medical care. Regulatory and accreditation agencies are in some instances requiring health care providers and health care institutions to discuss the outcomes of their medical care and treatment with their patients, including unanticipated outcomes, and studies have shown such discussions foster improved communications and respect between provider and patient, promote quicker recovery by the patient, and reduce the incidence of claims and lawsuits arising out of such unanticipated outcomes. The General Assembly, therefore, concludes certain steps should be taken to promote such conduct, statements, or activity by limiting their admissibility in civil actions.

(C) As used in this section, the term:

(1) "Ambulatory surgical facility" means a licensed, distinct, freestanding, self-contained entity that is organized, administered, equipped, and operated exclusively for the purpose of performing surgical procedures or related care, treatment, procedures, and/or services, by licensed health care providers or health care institutions, for which patients are scheduled to arrive, receive surgery or related care, treatment, procedures, and/or services, and be discharged on the same day. This term does not include abortion clinics.

(2) "Designated meeting" means any meeting scheduled by the health care provider, representative or agent of a health care provider, or representative or agent of a health care institution:

(a) to discuss the outcome including any unanticipated outcome of the provider or institution's medical care and treatment with the patient, patient's relative or representative; or

(b) to offer an expression of benevolence, regret, mistake, error, sympathy, or apology between or among parties or potential parties to a civil action.

(3) "Health care institution" means an ambulatory surgical facility, a hospital, an institutional general infirmary, a nursing home, or a renal dialysis facility.

(4) "Health care provider" means a physician, surgeon, osteopath, nurse, oral surgeon, dentist, pharmacist, chiropractor, optometrist, podiatrist, or similar category of licensed health care provider, including a health care practice, association, partnership, or other legal entity.

(5) "Hospital" means a licensed facility with an organized medical staff to maintain and operate organized facilities and services to accommodate two or more nonrelated persons for the diagnosis, treatment, and care of such persons over a period exceeding twenty-four hours and provides medical and surgical care of acute illness, injury, or infirmity and may provide obstetrical care, and in which all diagnoses, treatment, or care are administered by or performed under the direction of persons currently licensed to practice medicine and surgery in the State of South Carolina. This term includes a hospital that provides specialized service for one type of care, such as tuberculosis, maternity, or orthopedics.

(6) "Institutional general infirmary" means a licensed facility which is established within the jurisdiction of a larger nonmedical institution and which maintains and operates organized facilities and services to accommodate two or more nonrelated students, residents, or inmates with illness, injury, or infirmity for a period exceeding twenty-four hours for the diagnosis, treatment, and care of such persons and which provides medical, surgical, and professional nursing care, and in which all diagnoses, treatment, or care are administered by or performed under the direction of persons currently licensed to practice medicine and surgery in the State of South Carolina.

(7) "Nursing home" means a licensed facility with an organized nursing staff to maintain and operate organized facilities and services to accommodate two or more unrelated persons over a period exceeding twenty-four hours which is operated either in connection with a hospital or as a freestanding facility for the express or implied purpose of providing skilled nursing services for persons who are not in need of hospital care. This term does not include assisted living, independent living, or community residential care facilities that do not provide skilled nursing services.

(8) "Renal dialysis facility" means an outpatient facility which offers staff assisted dialysis or training and supported services for self-dialysis to end-stage renal disease patients.

(9) "Skilled nursing services" means services that:

(a) are ordered by a physician;

(b) require the skills of technical or professional personnel such as registered nurses, licensed practical (vocational) nurses, physical therapists, occupational therapists, and speech pathologists or audiologists; and

(c) are furnished directly by or under the supervision of such personnel.

(10) "Unanticipated outcome" means the outcome of a medical treatment or procedure, whether or not resulting from an intentional act, that differs from an expected or intended result of such medical treatment or procedure.

(D) In any claim or civil action brought by or on behalf of a patient allegedly experiencing an unanticipated outcome of medical care, any and all statements, affirmations, gestures, activities, or conduct expressing benevolence, regret, apology, sympathy, commiseration, condolence, compassion, mistake, error, or a general sense of benevolence which are made by a health care provider, an employee or agent of a health care provider, or by a health care institution to the patient, a relative of the patient, or a representative of the patient and which are made during a designated meeting to discuss the unanticipated outcome shall be inadmissible as evidence and shall not constitute an admission of liability or an admission against interest.

(E) The defendant in a medical malpractice action may waive the inadmissibility of the statements defined in subsection (D) of this section.

(F) Nothing in this section affects the South Carolina Rules of Evidence.

HISTORY: 2006 Act No. 373, Section 1, eff June 9, 2006.






CHAPTER 3 - PROOF OF ORDINANCES AND LAWS

SECTION 19-3-10. Proof of ordinances of municipalities.

In all the courts held in this State the printed ordinances of the municipalities in the State, whether they be in pamphlet or book form, shall be admitted into evidence in such courts and shall constitute prima facie evidence of the genuineness of the same, provided the clerk of such municipality certifies to the correctness of the same.

HISTORY: 1962 Code Section 26-51; 1952 Code Section 26-51; 1942 Code Section 715; 1932 Code Section 715; 1930 (36) 1107.



SECTION 19-3-110. Short title.

This article may be cited as the "Uniform Judicial Notice of Foreign Law Act."

HISTORY: 1962 Code Section 26-61; 1952 Code Section 26-61; 1948 (45) 1813.



SECTION 19-3-120. Judicial notice of laws of other United States jurisdictions.

Every court of this State shall take judicial notice of the common law and statutes of every state, territory and other jurisdiction of the United States when such common law or statutes shall have been put in issue by the pleadings.

HISTORY: 1962 Code Section 26-62; 1952 Code Section 26-62; 1948 (45) 1813.



SECTION 19-3-130. Means by which court may inform itself of other United States laws.

The court may inform itself of such laws in such manner as it may deem proper and may call upon counsel to aid it in obtaining such information.

HISTORY: 1962 Code Section 26-63; 1952 Code Section 26-63; 1948(45) 1813.



SECTION 19-3-140. Court shall determine other United States laws.

The determination of such laws shall be made by the court and not by the jury and shall be reviewable.

HISTORY: 1962 Code Section 26-64; 1952 Code Section 26-64; 1948 (45) 1813.



SECTION 19-3-150. Parties also may present evidence of other United States laws; notice.

Any party may also present to the trial court any admissible evidence of such laws but, to enable a party to offer evidence of the law in another jurisdiction or to ask that judicial notice be taken thereof, reasonable notice shall be given to the adverse parties either in the pleadings or otherwise.

HISTORY: 1962 Code Section 26-65; 1952 Code Section 26-65; 1948 (45) 1813.



SECTION 19-3-160. Proof of laws of other jurisdictions.

The law of a jurisdiction other than those referred to in Section 19-3-120 shall be an issue for the court but shall not be subject to the foregoing provisions concerning judicial notice.

HISTORY: 1962 Code Section 26-66; 1952 Code Section 26-66; 1948 (45) 1813.



SECTION 19-3-170. No evidence of foreign law shall be received or noticed judicially unless pleaded.

No foreign law shall be received in evidence nor shall any court in this State take judicial notice of any foreign law unless such foreign law shall have been appropriately pleaded in the cause in the manner provided by law.

HISTORY: 1962 Code Section 26-67; 1952 Code Section 26-67; 1948 (45) 1813.



SECTION 19-3-180. Rule of construction.

This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact substantially identical legislation.

HISTORY: 1962 Code Section 26-68; 1952 Code Section 26-68; 1948 (45) 1813.






CHAPTER 5 - PUBLIC DOCUMENTS, RECORDS AND BOOKS

SECTION 19-5-10. Admissibility of certified copies or certified photostatic copies of documents.

When the original of any instrument, document or other paper is required or authorized by law to be recorded or is kept on file in any public office of the United States or any agency thereof, the State of South Carolina or any agency thereof or any political subdivision of this State and the original of any such paper is required to be kept on file in any such office, is in the possession of any adverse party or has been lost or destroyed, a certified copy of the record of such paper, if it has been recorded, or copy of such paper, certified by the lawful custodian thereof, if it is kept on file in any such office, must be received in evidence in any court of competent jurisdiction in lieu of the original of such paper. A certified photostatic copy of any such paper may be used in lieu of a certified copy thereof, and such certified photostatic copy shall in all respects be treated as a certified copy under the provisions of this section.

HISTORY: 1962 Code Section 26-101; 1952 Code Section 26-101; 1942 Code Section 713; 1942 (42) 1451.



SECTION 19-5-20. Notice required under Section 19-5-10.

In case of possession of such paper by any adverse party or his agent or attorney no such paper shall be received in evidence unless two days' notice shall have been given to such adverse party or his attorney that a certified copy thereof will be offered in evidence unless the original be produced as required in such notice. But the time of giving notice herein to any such adverse party, his agent or attorney, may be lessened by the officer presiding at trial in which such certified copy may be offered.

HISTORY: 1962 Code Section 26-102; 1952 Code Section 26-102; 1942 Code Section 713; 1942 (42) 1451.



SECTION 19-5-30. Admissibility of photostatic or certified copies of certain motor vehicle records.

Photostatic, optical disk, or certified copies of motor vehicle registration applications, registrations, notices of cancellation, suspensions or revocations, reports of violations, and documents pertaining to the motor vehicle safety responsibility laws of this State, when certified by the director of the Department of Motor Vehicles, or his designee, as true copies of originals, on file with the Department of Motor Vehicles, shall be admissible in any proceedings in any court in like manner as the original thereof.

HISTORY: 1962 Code Section 26-102.1; 1955 (49) 184; 1993 Act No. 181, Section 278, eff July 1, 1993; 1996 Act No. 459, Section 31, eff June 5, 1996.



SECTION 19-5-40. Admissibility of certified photographic copy of instrument or record pertaining to business or government when original is lost or destroyed.

Any certified or authenticated photographic copy of any instrument or record in writing used in or acquired in the conduct of business, or of government, in this State shall, upon certification that the original of such instrument or record has been lost or destroyed, be admitted in evidence in any court in this State as the original of such instrument or record would have been admitted when offered.

HISTORY: 1962 Code Section 26-103; 1952 Code Section 26-103; 1948 (45) 2075; 1957 (50) 179.



SECTION 19-5-50. Evidence of appointment of executors or administrators.

The judge of probate, on application by the executor or administrator of any deceased person to whom letters testamentary or of administration have been granted, shall furnish a true copy of such order as he may make concerning the probate of the will or granting of administration, certified under his hand, which shall be sufficient evidence of the appointment of such executor or administrator in any such court in this State.

HISTORY: 1962 Code Section 26-104; 1952 Code Section 26-104; 1942 Code Section 410; 1932 Code Section 410; Civ. P. '22 Section 366; Civ. C. '12 Section 3954; Civ. C. '02 Section 2850; G. S. 2182; R. S. 2314; 1789 (5) 109; 1839 (11) 62.



SECTION 19-5-60. Production of instruments required to be recorded as evidence of execution and recording.

The production, without further or other proof, of the original of any instrument in writing, other than a will, required by law to be recorded shall be prima facie evidence of the execution and recording of such instrument if such instrument shall have been recorded in the manner and place and within the time prescribed by law for recording the same and the recording thereof shall have been certified by the clerk of court or register of deeds.

HISTORY: 1962 Code Section 26-105; 1952 Code Section 26-105; 1942 Code Section 723; 1932 Code Section 723; Civ. P. '22 Section 738; Civ. C. '12 Section 4001; Civ. C. '02 Section 2897; 1898 (22) 745; 1900 (23) 347; 1972 (57) 2542.



SECTION 19-5-70. Applicability of foregoing section when fraud is alleged.

The provisions of Section 19-5-60 shall not apply when any such recorded instrument is assailed or attacked on the ground of fraud in its execution if at least ten days' previous notice in writing of such ground by a pleading or otherwise duly sworn to shall have been given by the party or his attorney so assailing or attacking such instrument to the opposite party or his attorneys.

HISTORY: 1962 Code Section 26-106; 1952 Code Section 26-106; 1942 Code Section 724; 1932 Code Section 724; Civ. P. '22 Section 739; Civ. C. '12 Section 4002; Civ. C. '02 Section 2898; 1898 (22) 745.



SECTION 19-5-210. Admissibility of certified copies of grants issued by North Carolina.

It shall be lawful, in every court of this State, for any party, plaintiff or defendant, to produce in evidence certified copies of grants under the authority of the state of North Carolina; provided, however, that the person or persons so applying to produce an office copy of a grant in evidence swear that the original grant is lost, destroyed or out of his power to produce and that he has not destroyed, mislaid or in any way willingly, previous to that time, put it out of his power to produce the same with an intention to produce an office copy of the same in evidence.

Nothing herein contained shall be construed to deprive any person in possession of the original grant of any advantage he would have had or derived from possessing the same in case this section had never been passed.

HISTORY: 1962 Code Section 26-121; 1952 Code Section 26-121; 1942 Code Section 721; 1932 Code Section 721; Civ. P. '22 Section 736; Civ. C. '12 Section 3999; Civ. C. '02 Section 2895; G. S. 2224; R. S. 2360; 1731 (3) 303; 1906 (5) 459; 1942 (42) 1451.



SECTION 19-5-220. Proof of various instruments.

All exemplifications of records, all deeds and bonds or other specialities, all letters of attorney, procuration, or other powers in writing and all testimonials which shall at any time be produced in any of the courts of this State and shall be attested to have been proved, upon oath, under the corporation seal of any mayor or chief officer of any city, borough or town corporate in any foreign state, under the hand of the governor and public seal of any state in the United States or under the notarial seal of any notary public shall be deemed and adjudged good and sufficient in law in any of the courts of judicature in this State, as if the witnesses to such deeds were produced and proved the same viva voce, except as herein otherwise provided.

HISTORY: 1962 Code Section 26-122; 1952 Code Section 26-122; 1942 Code Section 725; 1932 Code Section 725; Civ. P. '22 Section 740; Civ. C. '12 Section 4003; Civ. C. '02 Section 2899; G. S. 2226; R. S. 2362; 1721 (7) 176; 1731 (8) 285.



SECTION 19-5-230. Foreign evidences of debt shall be admissible only on basis of reciprocity.

No testimonial, probate, certificate or other instrument under the seal of any foreign court of law, notary public or other magistrate or person qualified and empowered to give the same shall be received in the courts of the State as evidence of any debt or demand owing by any person resident within the limits of this State unless it shall appear to the court that testimonials, probates, certificates or other instruments of writing for the purposes aforesaid which shall be issued from any of the courts of this State or by any of the officers thereof authorized and empowered to give the same are received and allowed as evidence in the courts of such foreign country.

HISTORY: 1962 Code Section 26-123; 1952 Code Section 26-123; 1942 Code Section 726; 1932 Code Section 726; Civ. P. '22 Section 741; Civ. C. '12 Section 4004; Civ. C. '02 Section 2899; G. S. 2227; R. S. 2363; 1787 (5) 45.



SECTION 19-5-310. Effect of finding of presumed death under Federal Missing Persons Act.

A written finding of presumed death made by the Secretary of War, the Secretary of the Navy or other officer or employee of the United States authorized to make such finding, pursuant to the Federal Missing Persons Act (56 Stat. 143, 1092, and P. L. 408, Ch. 371, 2d Sess. 78th Cong.) 50 U.S.C. App. 1001-1017, as now or hereafter amended, or a duly certified copy of such finding, shall be received in any court, office or other place in this State as prima facie evidence of the death of the person therein found to be dead and the date, circumstances and place of his disappearance.

HISTORY: 1962 Code Section 26-131; 1952 Code Section 26-131; 1945 (44) 150.



SECTION 19-5-320. Effect of report that person is missing, besieged, captured by the enemy or the like.

An official written report or record, or duly certified copy thereof, that a person is missing, missing in action, interned in a neutral country, beleaguered, besieged or captured by an enemy or is dead or alive, made by any officer or employee of the United States authorized by the act referred to in Section 19-5-310 or by any other law of the United States to make the same shall be received in any court, office or other place in this State as prima facie evidence that such person is missing, missing in action, interned in a neutral country, beleaguered, besieged or captured by an enemy or is dead or alive, as the case may be.

HISTORY: 1962 Code Section 26-132; 1952 Code Section 26-132; 1945 (44) 150.



SECTION 19-5-330. Signature of reports or copies shall prima facie be deemed authorized.

For the purposes of Sections 19-5-310 and 19-5-320 any finding, report or record, or duly certified copy thereof, purporting to have been signed by such officer or employee of the United States as is described in said sections, shall prima facie be deemed to have been signed and issued by such an officer or employee pursuant to law, and the person signing the same shall prima facie be deemed to have acted within the scope of his authority. If a copy purports to have been certified by a person authorized by law to certify the same such certified copy shall be prima facie evidence of his authority so to certify.

HISTORY: 1962 Code Section 26-133; 1952 Code Section 26-133; 1945 (44) 150.



SECTION 19-5-510. Uniform Business Records as Evidence Act.

The term "business" shall include every kind of business, profession, occupation, calling or operation of institutions, whether carried on for profit or not.

A record of an act, condition or event shall, insofar as relevant, be competent evidence if the custodian or other qualified witness testifies to its identity and the mode of its preparation, and if it was made in the regular course of business, at or near the time of the act, condition or event and if, in the opinion of the court, the sources of information, method and time of preparation were such as to justify its admission.

This section may be cited as the Uniform Business Records as Evidence Act.

HISTORY: 1978 Act No. 552 Section 1.



SECTION 19-5-610. Uniform Photographic Copies of Business and Public Records as Evidence Act.

If any business, institution, member of a profession or calling, or any department or agency of government, in the regular course of business or activity has kept or recorded any memorandum, writing, entry, print, representation or combination thereof, of any act, transaction, occurrence or event, and in the regular course of business has caused any or all of the same to be recorded, copied or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic or other process which accurately reproduces or forms a durable medium for so reproducing the original, the original may be destroyed in the regular course of business unless held in a custodial or fiduciary capacity or unless its preservation is required by law. Such reproduction, when satisfactorily identified is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of such reproduction is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of court. The introduction of a reproduced record, enlargement or facsimile does not preclude admission of the original.

This section shall be so interpreted and construed as to effectuate its general purpose of making uniform the law of those states which enact or adopt it.

This section may be cited as the Uniform Photographic Copies of Business and Public Records as Evidence Act.

HISTORY: 1978 Act No. 552 Section 2.






CHAPTER 7 - COMPELLING ATTENDANCE OF WITNESSES

SECTION 19-7-50. Means by which prisoners shall be brought into court as witnesses.

Whenever it shall be necessary to bring any prisoner into court as a witness in any case the presiding judge may order such prisoner to be brought into court, without the necessity of a writ of habeas corpus. And when the said prisoner shall have given his evidence the judge shall cause him to be remanded to the custody of the officer to whose keeping he shall have been originally committed.

HISTORY: 1962 Code Section 26-205; 1952 Code Section 26-205; 1942 Code Section 690; 1932 Code Section 690; Civ. P. '22 Section 706; Civ. C. '12 Section 3971; Civ. C. '02 Section 2867; G. S. 2201; R. S. 2331; 1808 (5) 571.



SECTION 19-7-60. Process to compel attendance of criminal defendant's witnesses; sanctions for disobedience.

In all criminal prosecutions the accused shall have compulsory process for obtaining witnesses in his favor. The compulsory process shall be in misdemeanors a subpoena under the official signature of the clerk of the court or other judicial officer. Such subpoena or a copy thereof shall be served upon the witness a reasonable time before such witness is required to attend court. For any disobedience to such subpoena the court may punish for contempt.

HISTORY: 1962 Code Section 26-206; 1952 Code Section 26-206; 1942 Code Section 983; 1932 Code Section 983; Cr. P. '22 Section 74; Cr. C. '12 Section 71; Cr. C. '02 Section 45; G. S. 2638; R. S. 45; 1731 (3) 286; 1839 (11) 23; 1896 (22) 102.






CHAPTER 9 - UNIFORM ACT TO SECURE THE ATTENDANCE OF WITNESSES FROM WITHOUT A STATE IN CRIMINAL PROCEEDINGS

SECTION 19-9-10. Short title.

This chapter may be cited as "Uniform Act to Secure the Attendance of Witnesses from Without a State in Criminal Proceedings."

HISTORY: 1962 Code Section 26-301; 1952 Code Section 26-301; 1948 (45) 1810.



SECTION 19-9-20. Definitions.

"Witnesses" as used in this chapter shall include a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding.

The word "state" shall include any territory of the United States and the District of Columbia.

The word "summons" shall include a subpoena, order or other notice requiring the appearance of a witness.

HISTORY: 1962 Code Section 26-302; 1952 Code Section 26-302; 1948 (45) 1810.



SECTION 19-9-30. Holding of hearing when resident is wanted as witness in another state.

If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this State certifies under the seal of such court that there is a criminal prosecution pending in such court or that a grand jury investigation has commenced or is about to commence, that a person being within this State is a material witness in such prosecution or grand jury investigation and that his presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing and shall make an order directing the witness to appear at a time and place certain for the hearing.

HISTORY: 1962 Code Section 26-303; 1952 Code Section 26-303; 1948 (45) 1810.



SECTION 19-9-40. Ordering resident witness to attend out-of-state proceedings.

If at a hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or grand jury investigation in the other state and that the laws of the state in which the prosecution is pending or grand jury investigation has commenced or is about to commence and of any other state through which the witness may be required to pass by ordinary course of travel, will give to him protection from arrest and the service of civil and criminal process, he shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court in which the prosecution is pending or in which a grand jury investigation has commenced or is about to commence at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

HISTORY: 1962 Code Section 26-304; 1952 Code Section 26-304; 1948 (45) 1810.



SECTION 19-9-50. Delivery of witness to custody of officer of requesting state.

If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure his attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before him for such hearing. And the judge at the hearing, being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability, may, in lieu of issuing a subpoena or summons, order that such witness be forthwith taken into custody and delivered to an officer of the requesting state.

HISTORY: 1962 Code Section 26-305; 1952 Code Section 26-305; 1948 (45) 1810.



SECTION 19-9-60. Penalty for failure to attend as witness out of state.

If the witness who is summoned as provided in Section 19-9-40, after being paid or tendered by some properly authorized person the sum of ten cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and five dollars each day that he is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this State.

HISTORY: 1962 Code Section 26-306; 1952 Code Section 26-306; 1948 (45) 1810.



SECTION 19-9-70. Request by this State for witness from reciprocating state.

If a person in any state which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions or grand jury investigations commenced or about to commence in this State is a material witness in a prosecution pending in a court of record in this State or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. Such certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this State to assure his attendance in this State. The certificate shall be presented to a judge of a court of record in the county in which the witness is found.

HISTORY: 1962 Code Section 26-307; 1952 Code Section 26-307; 1948 (45) 1810.



SECTION 19-9-80. Costs and fees paid to nonresident witness.

If the witness is summoned to attend and testify in this State he shall be tendered the sum of ten cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and five dollars for each day that he is required to travel and attend as a witness.

HISTORY: 1962 Code Section 26-308; 1952 Code Section 26-308; 1948 (45) 1810.



SECTION 19-9-90. Limit on time nonresident witness may be kept in State.

A witness who has appeared in accordance with the provisions of the summons shall not be required to remain within this State a longer period of time than the period mentioned in the certificate, unless otherwise ordered by the court.

HISTORY: 1962 Code Section 26-309; 1952 Code Section 26-309; 1948 (45) 1810.



SECTION 19-9-100. Penalty for failure to attend as witness in this State.

If such witness after coming into this State fails without good cause to attend and testify as directed in the summons, he shall be punished in the manner provided for the punishment of any witness who disobeys a summons issued from a court of record in this State.

HISTORY: 1962 Code Section 26-310; 1952 Code Section 26-310; 1948 (45) 1810.



SECTION 19-9-110. Nonresident witness shall not be subject to arrest or service of process.

If a person comes into this State in obedience to a summons directing him to attend and testify in this State, he shall not, while in this State pursuant to such summons, be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this State under the summons.

HISTORY: 1962 Code Section 26-311; 1952 Code Section 26-311; 1948 (45) 1810.



SECTION 19-9-120. Witnesses passing through State shall not be subject to arrest or service of process.

If a person passes through this State while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, he shall not while so passing through this State be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before his entrance into this State under the summons.

HISTORY: 1962 Code Section 26-312; 1952 Code Section 26-312; 1948 (45) 1810.



SECTION 19-9-130. Rule of construction.

This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of the states which enact substantially identical legislation.

HISTORY: 1962 Code Section 26-313; 1952 Code Section 26-313; 1948 (45) 1810.






CHAPTER 11 - COMPETENCY OF WITNESSES

SECTION 19-11-20. "Dead man's" statute.

Notwithstanding the provisions of Section 19-11-10, no party to an action or proceeding, no person who has a legal or equitable interest which may be affected by the event of the action or proceeding, no person who, previous to such examination, has had such an interest, however the same may have been transferred or come to the party to the action or proceeding, and no assignor of anything in controversy in the action shall be examined in regard to any transaction or communication between such witness and a person at the time of such examination deceased, insane or lunatic as a witness against a party then prosecuting or defending the action as executor, administrator, heir-at-law, next of kin, assignee, legatee, devisee or survivor of such deceased person or as assignee or committee of such insane person or lunatic, when such examination or any judgment or determination in such action or proceeding can in any manner affect the interest of such witness or the interest previously owned or represented by him. But when such executor, administrator, heir-at-law, next of kin, assignee, legatee, devisee, survivor or committee shall be examined on his own behalf in regard to such transaction or communication or when testimony of such deceased or insane person or lunatic in regard to such transaction or communication, however the same may have been perpetuated or made competent, shall be given in evidence on the trial or hearing in behalf of such executor, administrator, heir-at-law, next of kin, assignee, legatee, devisee, survivor or committee, then all other persons not otherwise rendered incompetent shall be made competent witnesses in relation to such transaction or communication on said trial or hearing.

HISTORY: 1962 Code Section 26-402; 1952 Code Section 26-402; 1942 Code Section 692; 1932 Code Section 692; Civ. P. '22 Section 708; Civ. P. '12 Section 438; Civ. P. '02 Section 400; 1870 (14) Section 415.



SECTION 19-11-30. Competency of husband or wife of party as witness.

In any trial or inquiry in any suit, action, or proceeding in any court or before any person having, by law or consent of the parties, authority to examine witnesses or hear evidence, no husband or wife may be required to disclose any confidential or, in a criminal proceeding, any communication made by one to the other during their marriage.

Notwithstanding the above provisions, a husband or wife is required to disclose any communication, confidential or otherwise, made by one to the other during their marriage where the suit, action, or proceeding concerns or is based on child abuse or neglect, the death of a child, or criminal sexual conduct involving a minor.

HISTORY: 1962 Code Section 26-403; 1952 Code Section 26-403; 1942 Code Sections 692, 1012; 1932 Code Sections 692, 1012; Civ. P. '22 Section 708; Cr. P. '22 Section 98; Civ. P. '12 Section 438; Cr. C. '12 Section 91; Civ. P. '02 Section 400; Cr. C. '02 Section 65; G. S. 2644; R. S. 65; 1866 (13) 378; 1870 (14) Section 415; 1986 Act No. 439, eff May 26, 1986; 1992 Act No. 412, Section 3, eff June 2, 1992; 1995 Act No. 104, Section 3, eff September 3, 1995; 2012 Act No. 255, Section 4, eff June 18, 2012.



SECTION 19-11-50. Testimony of defendant in criminal cases.

The testimony of a defendant in a criminal case shall not be afterwards used against the defendant in any other criminal case, except upon an indictment for perjury founded on that testimony.

HISTORY: 1962 Code Section 26-405; 1952 Code Section 26-405; 1942 Code Sections 1011, 1012; 1932 Code Sections 1011, 1012; Cr. P. '22 Sections 97, 98; Cr. C. '12 Sections 90, 91; Cr. C. '02 Sections 64, 65; G. S. 2642, 2644; R. S. 63, 65; 1866 (13) 378; 1995 Act No. 104, Section 4, eff September 3, 1995.



SECTION 19-11-80. Privilege against self-incrimination.

No person shall be required to answer any question tending to incriminate himself.

HISTORY: 1962 Code Section 26-408; 1952 Code Section 26-408; 1942 Code Section 1012; 1932 Code Section 1012; Cr. P. '22 Section 98; Cr. C. '12 Section 91; Cr. C. '02 Section 65; G. S. 2644; R. S. 65; 1866 (13) 378.



SECTION 19-11-90. Priest-penitent privilege.

In any legal or quasi-legal trial, hearing or proceeding before any court, commission or committee no regular or duly ordained minister, priest or rabbi shall be required, in giving testimony, to disclose any confidential communication properly entrusted to him in his professional capacity and necessary and proper to enable him to discharge the functions of his office according to the usual course of practice or discipline of his church or religious body. This prohibition shall not apply to cases where the party in whose favor it is made waives the rights conferred.

HISTORY: 1962 Code Section 26-409; 1959 (51) 344.



SECTION 19-11-95. Confidences of patients of mental illness or emotional conditions.

(A) For purposes of this section:

(1) "Provider" means a person licensed under the provisions of any of the following and who enters into a relationship with a patient to provide diagnosis, counseling, or treatment of a mental illness or emotional condition:

(a) Chapter 55, Title 40;

(b) Chapter 75, Title 40;

(c) Section 40-63-70 as a licensed master social worker or a licensed independent social worker;

(d) Section 40-33-10 as a registered nurse who meets the requirements of a clinical nurse specialist and who works in the field of mental health.

(2) "Patient" means a person who consults or is interviewed by a provider to diagnose, counsel, or treat a mental illness or emotional condition as authorized in subsection (A)(1).

(3) "Confidence" is a private communication between a patient and a provider or information given to a provider in the patient-provider relationship.

(4) "Written authorization after disclosure", or a similar phrase, includes an authorization in the application or claims procedure of an insurer or a person providing a plan of benefits.

(5) "Mental illness or emotional condition" is defined consistent with accepted diagnostic practices.

(B) Except when permitted or required by statutory or other law, a provider knowingly may not:

(1) reveal a confidence of his patient;

(2) use a confidence of his patient to the disadvantage of the patient;

(3) use a confidence of his patient for the advantage of himself or of a third person, unless the patient gives written authorization after disclosure to him of what confidence is to be used and how it is to be used.

(C) A provider may reveal:

(1) confidences with the written authorization of the patient or patients affected, but only after disclosure to them of what confidences are to be revealed and to whom they will be revealed;

(2) confidences when allowed by statute or other law;

(3) the intention of the patient to commit a crime or harm himself and the information necessary to prevent the crime or harm;

(4) confidences reasonably necessary to establish or collect his fee or to defend himself or his employees against an accusation of wrongful conduct;

(5) in the course of diagnosis, counseling, or treatment, confidences necessary to promote care within the generally recognized and accepted standards, practices, and procedures of the provider's profession;

(6) confidences in proceedings conducted in accord with Sections 40-71-10 and 40-71-20;

(7) confidences with the written authorization of the patient or patients affected for processing their health insurance claims, but only after disclosure to them of what confidences are to be revealed and to whom they will be revealed.

(D) A provider shall reveal:

(1) confidences when required by statutory law or by court order for good cause shown to the extent that the patient's care and treatment or the nature and extent of his mental illness or emotional condition are reasonably at issue in a proceeding; provided, however, confidences revealed shall not be used as evidence of grounds for divorce;

(2) confidences pursuant to a lawfully issued subpoena by a duly constituted professional licensing or disciplinary board or panel;

(3) confidences when an investigation, trial, hearing, or other proceeding by a professional licensing or disciplinary board or panel involves the question of granting a professional license or the possible revocation, suspension, or other limitation of a professional license.

(E) A disclosure pursuant to subsection (C) or (D) is limited to the information and the recipients necessary to accomplish the purpose of the subsection permitting the disclosure.

(F) A person to whom a disclosure is made pursuant to subsections (C)(1), (5), and (7), an employee to whom a disclosure is made pursuant to subsection (G), and any other person to whom a confidence, written or oral, is disclosed by a provider are bound by the same duty of confidentiality as the provider from whom he received the information.

(G) A provider shall exercise reasonable care to prevent his employees, associates, and others whose services are utilized by him from disclosing or using confidences of a patient, except that a provider may reveal the information allowed by subsections (C) and (D) through an employee.

(H) A provider releasing a confidence under the written authorization of the patient or under the provisions of this section is not liable to the patient or other person for release of the confidence to the person authorized to receive it; provided, however, a patient has a cause of action for damages against a provider, associate, agent, employee, or any other person who intentionally, wilfully, or with gross negligence violates the provisions of this section.

(I) Nothing in this section alters the existing requirements of nonproviders to preserve confidences or the requirements of providers subject to Sections 44-23-1090 and 44-52-190.

HISTORY: 1989 Act No. 163, Section 1, eff six months after approval by the Governor (approved June 8, 1989).



SECTION 19-11-100. Qualified privilege against disclosure for news media; waiver.

(A) A person, company, or entity engaged in or that has been engaged in the gathering and dissemination of news for the public through a newspaper, book, magazine, radio, television, news or wire service, or other medium has a qualified privilege against disclosure of any information, document, or item obtained or prepared in the gathering or dissemination of news in any judicial, legislative, or administrative proceeding in which the compelled disclosure is sought and where the one asserting the privilege is not a party in interest to the proceeding.

(B) The person, company, or other entity may not be compelled to disclose any information or document or produce any item obtained or prepared in the gathering or dissemination of news unless the party seeking to compel the production or testimony establishes by clear and convincing evidence that this privilege has been knowingly waived or that the testimony or production sought:

(1) is material and relevant to the controversy for which the testimony or production is sought;

(2) cannot be reasonably obtained by alternative means; and

(3) is necessary to the proper preparation or presentation of the case of a party seeking the information, document, or item.

(C) Publication of any information, document, or item obtained in the gathering and dissemination of news does not constitute a waiver of the qualified privilege against compelled disclosure provided for in this section.

HISTORY: 1993 Act No. 138, Section 1, eff June 14, 1993.






CHAPTER 13 - EXAMINATION OF ADVERSE WITNESSES; INSPECTION OF PAPERS AND THE LIKE [REPEALED]



CHAPTER 15 - EXAMINATION OF WITNESSES BY COMMISSION [REPEALED]



CHAPTER 17 - EXAMINATION OF WITNESSES BY DEPOSITIONS [REPEALED]



CHAPTER 19 - WITNESS FEES [REPEALED]



CHAPTER 21 - PERPETUATION OF EVIDENCE

SECTION 19-21-10. Substituting new records for lost, destroyed, or abstracted records of decrees and judgments.

The plaintiff in any judgment or decree, the record whereof has been destroyed, abstracted or lost, or his personal representatives, or other person claiming under or through them, or any of them, or any person whatever having an interest in the preservation of the evidence of such judgment or decree, may upon notice of not less than twenty-one days, served as a summons in actions is now served pursuant to law, upon the defendant therein or upon those upon whom his liability has devolved, or others interested to oppose the application, apply to the court in which such judgment or decree was rendered for leave to substitute a new record. If, upon hearing the evidence on each side, the court is satisfied of the existence and loss of such record, an order for leave to substitute shall be made, conforming as nearly as possible in all respects to the lost, abstracted or destroyed record; and if it be for the payment of money, the balance due thereon and date of lien, if any, shall be made to appear thereon. Such substituted record shall be good and valid in law to all intents and purposes.

HISTORY: 1962 Code Section 26-801; 1952 Code Section 26-801; 1942 Code Section 729; 1932 Code Section 729; Civ. P. '22 Section 745; Civ. C. '12 Section 4008; Civ. C. '02 Section 2903; G. S. 2230; R. S. 2367; 1882 (17) 1081.



SECTION 19-21-20. Perpetuation of testimony as to lost, destroyed, or defective instruments.

Any person interested in the preservation of the contents of any deed, release, private writing usually put on record or document alleged to have been lost, destroyed or defective in the record thereof and desiring to preserve the evidence thereof for any purpose may, by summons and complaint as provided by Title 15, institute an action in the court of common pleas to perpetuate testimony as to the existence and true contents of the same. In such complaint the defects, if any, complained of in the record shall be substantially set forth and to such action all persons interested or known or supposed to claim an interest in the property to which such testimony may relate shall be made parties defendant and served with summons as provided by law in civil actions.

HISTORY: 1962 Code Section 26-802; 1952 Code Section 26-802; 1942 Code Section 730; 1932 Code Section 730; Civ. P. '22 Section 746; Civ. C. '12 Section 4009; Civ. C. '02 Section 2904; G. S. 2230, 2232; R. S. 2368; 1882 (17) 1081.



SECTION 19-21-30. Issuance of orders in action to perpetuate testimony.

The court or judge at chambers having jurisdiction of the subject matter may hear, determine and grant all orders as will best subserve the purposes of the complaint and the preservation of the testimony sought without delay.

HISTORY: 1962 Code Section 26-803; 1952 Code Section 26-803; 1942 Code Section 731; 1932 Code Section 731; Civ. P. '22 Section 747; Civ. C. '12 Section 4010; Civ. C. '02 Section 2905; G. S. 2230, 2233; R. S. 2369; 1882 (17) 1082.



SECTION 19-21-40. Recordation and force and effect of perpetuated testimony.

The evidence so taken shall be preserved, and the parties may have the same recorded in the office to which the same may relate. And such evidence so taken, preserved and recorded shall be received in all courts, subject to the same rules as to competency and credibility as any other evidence.

HISTORY: 1962 Code Section 26-804; 1952 Code Section 26-804; 1942 Code Section 732; 1932 Code Section 732; Civ. P. '22 Section 748; Civ. C. '12 Section 4011; Civ. C. '02 Section 2906; G. S. 2230, 2234, 2235; R. S. 2370; 1882 (17) 1082.



SECTION 19-21-50. Proof of lost papers other than by perpetuation of testimony.

Nothing herein contained shall prevent anyone from establishing on the trial of any cause any lost papers, according to the rules of evidence.

HISTORY: 1962 Code Section 26-805; 1952 Code Section 26-805; 1942 Code Section 733; 1932 Code Sections 733, 734; Civ. P. '22 Sections 749, 750; Civ. C. '12 Sections 4012, 4013; Civ. C. '02 Sections 2907, 2908; G. S. 2230, 2235; R. S. 2236, 2371; 1882 (17) 1082; 1995 Act No. 104, Section 5, eff September 3, 1995.



SECTION 19-21-60. Costs.

The costs of such proceedings as shall be had under the provisions of this chapter shall be in the discretion of the presiding judge.

HISTORY: 1962 Code Section 26-806; 1952 Code Section 26-806; 1942 Code Section 733; 1932 Code Sections 733, 734; Civ. P. '22 Sections 749, 750; Civ. C. '12 Sections 4012, 4013; Civ. C. '02 Sections 2907, 2908; G. S. 2230, 2235; R. S. 2236, 2371; 1882 (17) 1082.









Title 20 - Domestic Relations

CHAPTER 1 - MARRIAGE

SECTION 20-1-10. Persons who may contract matrimony.

(A) All persons, except mentally incompetent persons and persons whose marriage is prohibited by this section, may lawfully contract matrimony.

(B) No man shall marry his mother, grandmother, daughter, granddaughter, stepmother, sister, grandfather's wife, son's wife, grandson's wife, wife's mother, wife's grandmother, wife's daughter, wife's granddaughter, brother's daughter, sister's daughter, father's sister, mother's sister, or another man.

(C) No woman shall marry her father, grandfather, son, grandson, stepfather, brother, grandmother's husband, daughter's husband, granddaughter's husband, husband's father, husband's grandfather, husband's son, husband's grandson, brother's son, sister's son, father's brother, mother's brother, or another woman.

HISTORY: 1962 Code Section 20-1; 1952 Code Section 20-1; 1942 Code Section 8556; 1932 Code Section 8556; Civ. C. '22 Section 5522; Civ. C. '12 Section 3743; Civ. C. '02 Section 2658; G. S. 2026; R. S. 2157; 1712 (2) 476; 1961 (52) 47; 1996 Act No. 327, Section 2, eff May 20, 1996.



SECTION 20-1-15. Prohibition of same sex marriage.

A marriage between persons of the same sex is void ab initio and against the public policy of this State.

HISTORY: 1996 Act No. 327, Section 1, eff May 20, 1996.



SECTION 20-1-20. Persons who may perform marriage ceremony.

Only ministers of the Gospel, Jewish rabbis, officers authorized to administer oaths in this State, and the chief or spiritual leader of a Native American Indian entity recognized by the South Carolina Commission for Minority Affairs pursuant to Section 1-31-40 are authorized to administer a marriage ceremony in this State.

HISTORY: 1962 Code Section 20-2; 1952 Code Section 20-2; 1942 Code Section 8565; 1932 Code Section 8565; Civ. C. '22 Section 5530; Civ. C. '12 Section 3751; 1911 (27) 131; 2008 Act No. 322, Section 1, eff June 16, 2008.



SECTION 20-1-30. Cohabitation prior to emancipation as marriage.

All persons in this State who, previous to their actual emancipation, had undertaken and agreed to occupy the relation to each other of husband and wife and were cohabiting as such or in any way recognizing the relation as still existing on March 12, 1872, whether the rites of marriage have been celebrated or not, shall be deemed husband and wife, and be entitled to all the rights and privileges and be subject to all the duties and obligations of that relation, in like manner as if they had been duly married according to law.

But the provisions of this section shall not be deemed to extend to persons who have agreed to live in concubinage after their emancipation.

HISTORY: 1962 Code Section 20-3; 1952 Code Section 20-3; 1942 Code Sections 8569, 8570; 1932 Code Sections 8569, 8570; Civ. C. '22 Sections 5534, 5535; Civ. C. '12 Sections 3755, 3756; Civ. C. '02 Sections 2662, 2663; G. S. 2030, 2031; R. S. 2161, 2162; 1872 (15) 183.



SECTION 20-1-40. Cohabitation prior to emancipation as marriage; children.

The children of such marriages shall be deemed legitimate and when the parties shall have ceased to cohabit, in consequence of the death of the woman or from any other cause, all the children of the woman, recognized by the man to be his, shall be deemed legitimate.

HISTORY: 1962 Code Section 20-4; 1952 Code Section 20-4; 1942 Code Section 8570; 1932 Code Section 8570; Civ. C. '22 Section 5535; Civ. C. '12 Section 3756; Civ. C. '02 Section 2663; G. S. 2031; R. S. 2162; 1872 (15) 183.



SECTION 20-1-50. Legitimacy of children of marriages contracted after absence of previous spouse.

The issue of all marriages contracted after the absence of a husband or wife for a period of five years, such husband or wife not being heard from or known to be living during that period of time, are legitimate and declared to be legal heirs of their parents.

HISTORY: 1962 Code Section 20-5; 1952 Code Section 20-5; 1942 Code Section 8913-1; 1934 (38) 1587; 1987 Act No. 171, Section 80, eff July 1, 1987.



SECTION 20-1-60. Marriage of parents legitimates illegitimate children.

If the parents of an illegitimate child subsequently marry, the child shall become legitimate as if born in lawful wedlock and, as to the child so legitimated, all limitations imposed by law upon the amount of property that may be given illegitimate children by deed, will, inheritance or otherwise shall be removed. The provisions of this section shall be retroactive to the extent that they shall apply in all cases in which prior to May 2, 1951, the parents of an illegitimate child shall have married and the father and such child shall have been living on said date.

HISTORY: 1962 Code Section 20-5.1; 1952 Code Section 20-5.1; 1951 (47) 265.



SECTION 20-1-70. Name of children legitimized after marriage of parents.

Any child legitimized under the provisions of Section 20-1-60 shall take the name of his father unless the child has been previously adopted as otherwise provided by law and unless his name has been changed in the decree of adoption, in which case he shall retain the name given him in the decree.

HISTORY: 1962 Code Section 20-5.2; 1952 Code Section 20-5.2; 1951 (47) 265.



SECTION 20-1-80. Bigamous marriage shall be void; exceptions.

All marriages contracted while either of the parties has a former wife or husband living shall be void. But this section shall not extend to a person whose husband or wife shall be absent for the space of five years, the one not knowing the other to be living during that time, not to any person who shall be divorced or whose first marriage shall be declared void by the sentence of a competent court.

HISTORY: 1962 Code Section 20-6; 1952 Code Section 20-6; 1942 Code Section 8568; 1932 Code Section 8568; Civ. C. '22 Section 5533; Civ. C. '12 Section 3754; Civ. C. '02 Section 2661; G. S. 2029; R. S. 2160; 1712 (2) 203; 1990 Act No. 521, Section 98, eff June 5, 1990.



SECTION 20-1-90. Legitimacy of children when either party to bigamous marriage marries in good faith.

When either of the contracting parties to a marriage that is void under the provisions of Section 20-1-80 entered into the marriage contract in good faith on or after April 13, 1951 and in ignorance of the incapacity of the other party, any children born of the marriage shall be deemed legitimate and have the same legal rights as a child born in lawful wedlock.

HISTORY: 1962 Code Section 20-6.1; 1952 Code Section 20-6.1; 1951 (47) 150; 1954 (48) 1770.



SECTION 20-1-100. Minimum age for valid marriage.

Any person under the age of sixteen is not capable of entering into a valid marriage, and all marriages hereinafter entered into by such persons are void ab initio. A common-law marriage hereinafter entered into by a person under the age of sixteen is void ab initio.

HISTORY: 1997 Act No. 95, Section 1, eff June 11, 1997; 2000 Act No. 397, Section 1, eff August 17, 2000.



SECTION 20-1-210. License required for marriage.

It shall be unlawful for any persons to contract matrimony within this State without first procuring a license as is herein provided and it shall likewise be unlawful for anyone whomsoever to perform the marriage ceremony for any such persons unless such persons shall first have delivered to the party performing such marriage ceremony a license as is herein provided duly authorizing such persons to contract matrimony. Any officer or person performing the marriage ceremony without the production of such license shall, on conviction thereof, be punished by a fine of not more than one hundred dollars nor less than twenty-five dollars or by imprisonment for not more than thirty days nor less than ten days.

HISTORY: 1962 Code Section 20-21; 1952 Code Section 20-21; 1942 Code Section 8557; 1932 Code Section 8557; Civ. C. '22 Section 5523; Cr. C. '22 Section 379; Civ. C. '12 Section 3744; 1911 (27) 131; 1945 (44) 62.



SECTION 20-1-220. Written application required twenty-four hours prior to issuance of license.

No marriage license may be issued unless a written application has been filed with the probate judge, or in Darlington and Georgetown counties the clerk of court who issues the license, at least twenty-four hours before the issuance of the license. The application must be signed by both of the contracting parties and shall contain the same information as required for the issuing of the license including the social security numbers, or the alien identification numbers assigned to resident aliens who do not have social security numbers, of the contracting parties. The license issued, in addition to other things required, must show the hour and date of the filing of the application and the hour and date of the issuance of the license. The application must be kept by the probate judge or clerk of court as a permanent record in his office. A probate judge or clerk of court issuing a license contrary to the provisions, upon conviction, must be fined not more than one hundred dollars or not less than twenty-five dollars, or imprisoned for not more than thirty days or not less than ten days.

HISTORY: 1962 Code Section 20-22; 1952 Code Section 20-22; 1942 Code Sections 8557, 8558; 1932 Code Sections 8557, 8558; Civ. C. '22 Sections 5523, 5524; Cr. C. '22 Section 379; Civ. C. '12 Sections 3744, 3745; 1911 (27) 131; 1912 (27) 613; 1913 (28) 76; 1915 (29) 216, 220; 1916 (29) 751; 1917 (30) 113, 127, 129; 1918 (30) 698; 1919 (31) 67, 112, 211, 245; 1920 (31) 736, 738, 1065; 1921 (32) 107, 152; 1922 (32) 781, 790; 1928 (35) 1205; 1931 (37) 12, 29, 122; 1933 (38) 148; 1934 (38) 1425; 1939 (41) 173, 179; 1945 (44) 62; 1946 (44) 1444; 1947 (45) 109, 234; 1948 (45) 1612; 1972 (57) 3072; 1997 Act No. 71, Section 4, eff June 10, 1997; 1999 Act No. 100, Part II, Section 105, eff June 30, 1999.



SECTION 20-1-230. Issuance of license; premarital preparation course.

(A) The judge of probate or clerk of court with whom a marriage license application was filed shall issue a license upon:

(1) the filing of the application required under the provisions of Section 20-1-220;

(2) the lapse of at least twenty-four hours thereafter;

(3) the payment of the fee provided by law; and

(4) the filing of a statement, under oath or affirmation, to the effect that the persons seeking the contract of matrimony are legally entitled to marry, together with the full names of the persons, their ages, and places of residence.

(B) A man and a woman who successfully complete a qualifying premarital preparation course and who have a South Carolina marriage license which attests the completion of the course shall be entitled to receive a one-time fifty-dollar nonrefundable state income tax credit, as permitted in Section 12-6-3381. In order for the course to qualify pursuant to this section, the couple must:

(1) attend a course taught by a professional counselor who is licensed pursuant to Chapter 75 of Title 40 or by an active member of the clergy in the course of his or her service as clergy or his or her designee, including retired clergy, provided that the designee is trained and skilled in premarital preparation;

(2) attend a minimum of six hours of instruction;

(3) complete the course within twelve months prior to the application for a marriage license; and

(4) complete the course together rather than individually.

A couple who completes a premarital preparation course pursuant to this section must be issued a certification of completion at the conclusion of the course by their course provider. The certification must include the number of hours that the couple completed together and the credentials of the course provider. A couple must produce this certification when applying for the marriage license in order to receive the non-refundable state income tax credit. The judge of probate or clerk of court must certify on the marriage license that the couple met the statutory requirements to qualify for this income tax credit. The judge of probate court or clerk of court is not responsible to authenticate the information contained in the certification of completion unless the certification of completion is wholly fraudulent on its face.

(C) The discount authorized by this section must not be applied to the fee credited to the Domestic Violence Fund provided for in Section 20-1-375.

HISTORY: 1962 Code Section 20-23; 1952 Code Section 20-23; 1942 Code Section 8558; 1932 Code Section 8558; Civ. C. '22 Section 5524; Civ. C. '12 Section 3745; 1911 (27) 131; 1912 (27) 613; 1913 (28) 76; 1915 (29) 216, 220; 1916 (29) 751; 1917 (30) 113, 127, 129; 1918 (30) 698; 1919 (31) 67, 112, 211, 245; 1920 (31) 736, 738, 1065; 1921 (32) 107, 152; 1922 (32) 781, 790; 1928 (35) 1205; 1931 (37) 12, 29, 122; 1933 (38) 148; 1934 (38) 1425; 1939 (41) 173, 179; 1946 (44) 1444; 1947 (45) 109, 234; 1948 (45) 1612; 1994 Act No. 470, Section 5, eff 30 days after July 14, 1994; 2006 Act No. 291, Section 1, eff May 31, 2006.



SECTION 20-1-240. Information to be provided to applicants for marriage licenses.

All authorized offices, officials, or individuals empowered to issue a marriage license shall, at the time of application, provide to applicants for marriage licenses:

(1) family planning information supplied to the issuing officials by the Department of Health and Environmental Control; and

(2) the "South Carolina Family Respect" information pamphlet published and provided by the office of the Governor.

HISTORY: 1962 Code Section 20-23.5; 1973 (58) 792; 2001 Act No. 4, Section 1, eff November 30, 2000.



SECTION 20-1-250. Applicants under age of consent; consent of relative or guardian.

A marriage license must not be issued when either applicant is under the age of sixteen. When either applicant is between the ages of sixteen to eighteen and that applicant resides with father, mother, other relative, or guardian, the probate judge or other officer authorized to issue marriage licenses shall not issue a license for the marriage until furnished with a sworn affidavit signed by the father, mother, other relative, or guardian giving consent to the marriage.

HISTORY: 1962 Code Section 20-24; 1952 Code Section 20-24; 1942 Code Section 8558; 1932 Code Section 8558; Civ. C. '22 Section 5524; Civ. C. '12 Section 3745; 1911 (27) 131; 1912 (27) 613; 1913 (28) 76; 1915 (29) 216, 220; 1916 (29) 751; 1917 (30) 113, 127, 129; 1918 (30) 698; 1919 (31) 67, 112, 211, 245; 1920 (31) 736, 738, 1065; 1921 (32) 107, 152; 1922 (32) 781, 790; 1928 (35) 1205; 1931 (37) 12, 29, 122; 1933 (38) 148; 1934 (38) 1425; 1939 (41) 173, 179; 1946 (44) 1444; 1947 (45) 109, 234; 1948 (45) 1612; 1955 (49) 126; 1957 (50) 306; 2000 Act No. 397, Section 2, eff August 17, 2000.



SECTION 20-1-260. Proof of age required of minor applicant.

The probate judge or any other officer authorized by law to issue marriage licenses shall not issue any license to any applicant under the age of eighteen years until he has filed a birth certificate, or a hospital or baptismal certificate which has been issued and dated within one year after birth, or a certified copy thereof, showing that he is of lawful age, which shall be filed in the records of his office with the application for such license. Provided, when an original birth, baptismal or hospital certificate is presented a copy of it shall be made and the original returned to the applicant. If the applicant shall certify in writing to the probate judge or such officer that he, after diligent effort, is unable to obtain a birth certificate or a hospital or baptismal certificate, the applicant shall then be required to have his parents, legal guardian or person with whom he resides execute an affidavit before any person authorized by law to administer an oath and under seal, which affidavit shall contain such information as will establish the age of the applicant. Provided, further, that upon the request of the applicant, any original birth, baptismal or hospital certificate presently on file with the court may be copied and the original returned to the applicant.

Persons applying for marriage licenses in lieu of furnishing birth certificates or hospital or baptismal certificates may present the following: military service identification card; selective service identification card; passports and visas.

HISTORY: 1962 Code Section 20-24.1; 1957 (50) 306; 1958 (50) 1904; 1960 (51) 1943; 1976 Act No. 467; 1976 Act No. 695 Section 1; 1977 Act No. 180.



SECTION 20-1-270. Proof of age required of applicant over age eighteen and under age twenty-five.

All persons over eighteen years of age and under twenty-five years of age shall furnish documentary evidence to the probate judge or any other officer authorized under the law to issue marriage licenses which shall prove the age of the applicant to the satisfaction of such probate judge or other officer. The probate judge or other officer shall enter upon the record of the application a brief description of evidence submitted.

HISTORY: 1962 Code Section 20-24.2; 1957 (50) 306; 1976 Act No. 695 Section 1.



SECTION 20-1-280. Penalty for furnishing false affidavit.

Any person furnishing the probate judge or any other officer authorized under the law to issue marriage licenses with a false affidavit shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be fined in the sum of one hundred dollars.

HISTORY: 1962 Code Section 20-24.3; 1957 (50) 306.



SECTION 20-1-290. Wilful failure of license-issuing officer to comply with Sections 20-1-250, 20-1-260 and20-1-270 as cause for removal.

The wilful failure of any officer responsible for the issuance of marriage licenses to comply with the terms of Sections 20-1-250, 20-1-260 and 20-1-270 shall be grounds or cause for removal from office.

HISTORY: 1962 Code Section 20-24.4; 1957 (50) 306.



SECTION 20-1-300. Issuance of license to unmarried female and male under eighteen years of age when female is pregnant or has borne a child.

Notwithstanding the provisions of Sections 20-1-250 to 20-1-290, a marriage license may be issued to an unmarried female and male under the age of eighteen years who could otherwise enter into a marital contract, if such female be pregnant or has borne a child, under the following conditions:

(a) the fact of pregnancy or birth is established by the report or certificate of at least one duly licensed physician;

(b) she and the putative father agree to marry;

(c) written consent to the marriage is given by one of the parents of the female, or by a person standing in loco parentis, such as her guardian or the person with whom she resides, or, in the event of no such qualified person, with the consent of the superintendent of the department of social services of the county in which either party resides;

(d) without regard to the age of the female and male; and

(e) without any requirement for any further consent to the marriage of the male.

HISTORY: 1962 Code Section 20-24.5; 1962 (52) 1704; 1972 (57) 2382.



SECTION 20-1-310. Form of license and certificate.

The form of license and certificate of marriage shall be prescribed and furnished by the State Registrar and shall contain information required by the standard certificate as recommended by the national agency in charge of vital statistics, all of which are declared necessary for registration, identification, legal, health and research purposes, with such additions as are necessary to meet requirements imposed by the State.

HISTORY: 1962 Code Section 20-25; 1952 Code Section 20-25; 1942 Code Section 8559; 1932 Code Section 8559; Civ. C. '22 Section 5525; Civ. C. '12 Section 3746; 1911 (27) 131; 1970 (56) 2558.



SECTION 20-1-320. Division of vital statistics shall distribute license forms.

The Division of Vital Statistics of the Department of Health and Environmental Control shall, for the purpose of uniformity, print and distribute necessary forms of marriage license and certificate to be used by all probate courts of this State in the issuance of marriage licenses.

HISTORY: 1962 Code Section 20-26; 1952 Code Section 20-26; 1950 (46) 2307.



SECTION 20-1-330. Issue of licenses in triplicate; disposition.

The officer issuing marriage license certificates shall issue them in triplicate, all of which shall be delivered to either of the contracting parties and the parties to whom they are delivered shall in turn deliver them to the minister or officer who performs the wedding ceremony. The minister or officer who performs the wedding ceremony shall fill them out as required by law and deliver one to the contracting parties, without additional charge, and the other two within fifteen days to the officer who issued the license certificates.

HISTORY: 1962 Code Section 20-27; 1952 Code Section 20-27; 1942 Code Section 8560; 1932 Code Section 8560; 1924 (33) 1135; 1950 (46) 2452.



SECTION 20-1-340. Record of license and certificate kept by probate judge or clerk of court.

The probate judge or clerk of court who issued any such license shall, upon the return of the two copies to him by the person who performs the wedding ceremony, record and index such certificate in a book kept for that purpose and send one copy to the Division of Vital Statistics of the Department of Health and Environmental Control within fifteen days after the marriage license is returned to his offices. The judge of probate shall issue a certified copy of any such license and certificate to any person and he may charge the sum of fifty cents for so doing unless otherwise prohibited by law.

HISTORY: 1962 Code Section 20-28; 1952 Code Section 20-28; 1942 Code Section 8561; 1932 Code Section 8561; Civ. C, '22 Section 5526; Civ. C. '12 Section 3747; 1911 (27) 131; 1945 (44) 25; 1950 (46) 2307; 1970 (56) 2558.



SECTION 20-1-350. Filing of license and certificate and issuance of certified copies by Department of Health and Environmental Control.

The Department of Health and Environmental Control shall properly file and index every marriage license and certificate and may provide a certified copy of any license and certificate upon application of proper parties except that upon request the Department of Social Services or its designee must be provided at no charge with a copy or certified copy of a license and certificate for the purpose of establishing paternity or establishing, modifying, or enforcing a child support obligation.

HISTORY: 1962 Code Section 20-29; 1952 Code Section 20-29; 1950 (46) 2307; 1979 Act No. 41 Section 1; 1997 Act No. 71, Section 5, eff June 10, 1997.



SECTION 20-1-360. Effect of article on marriage without license.

Nothing contained in this article shall render illegal any marriage contracted without the issuance of a license.

HISTORY: 1962 Code Section 20-31; 1952 Code Section 20-31; 1942 Code Section 8563; 1932 Code Section 8563; Civ. C. '22 Section 5528; Civ. C. '12 Section 3749; 1911 (27) 131.



SECTION 20-1-370. Disposition of license fee.

Of the fee of one dollar required under the provisions of Section 20-1-230 the probate judge shall retain twenty-five cents as his compensation and the remaining seventy-five cents shall be paid into the county treasury and go to the school fund of the county, except that:

(1) in Clarendon County the entire fee of one dollar shall be collected in advance and paid monthly by the officer collecting it to the county treasurer for credit to the ordinary funds of said county, in such manner as may be required by law;

(2) in Richland and Sumter Counties the entire fee of one dollar shall be paid to the county treasury;

(3) in Oconee County the probate judge shall retain the sum of fifty cents as his compensation and the remaining fifty cents shall be paid into the county treasury and credited to the general fund of the county;

(4) in the counties of Bamberg, Greenville, Lancaster and Lee the probate judge shall retain the sum of fifty cents as his compensation;

(5) in the counties of Allendale, Barnwell, Calhoun, Chester, Chesterfield, Dorchester, Fairfield, Florence, Greenwood, Hampton, McCormick and Marion the probate judge and in Darlington County the clerk of court shall retain the entire fee as his compensation; and

(6) in Marlboro County the license fee of one dollar shall be turned over monthly by the judge of probate to the county treasurer and go to the general fund of the county.

HISTORY: 1962 Code Section 20-32; 1952 Code Section 20-32; 1942 Code Section 8558; 1932 Code Section 8558; Civ. C. '22 Section 5524; Civ. C. '12 Section 3745; 1911 (27) 131; 1912 (27) 613; 1913 (28) 76; 1915 (29) 216, 220; 1916 (29) 751; 1917 (30) 113, 127, 129; 1918 (30) 698; 1919 (31) 67, 112, 211, 245; 1920 (31) 736, 738, 1065; 1921 (32) 107, 152; 1922 (32) 781, 790; 1928 (35) 1205; 1931 (37) 12, 29, 122; 1933 (38) 148; 1934 (38) 1425; 1939 (41) 173, 179; 1946 (44) 1444; 1947 (45) 109, 234; 1948 (45) 1612; 1953 (48) 294, 422; 1954 (48) 1747; 1955 (49) 235, 616; 1956 (49) 2107, 2355; 1957 (50) 631.



SECTION 20-1-375. Marriage license fee.

In addition to the marriage license fee authorized pursuant to Section 20-1-230, there is imposed an additional twenty dollar fee for each marriage license applied for. This additional fee must be remitted to the State Treasurer and credited to the Domestic Violence Fund established pursuant to Section 20-4-160.

HISTORY: 2001 Act No. 91, Section 2, eff August 22, 2001.



SECTION 20-1-380. Disposition of fines.

All fines imposed and recovered for any violation of this article shall be paid to the county treasurer and credited by him to the school fund of the county in which the violation occurs.

HISTORY: 1962 Code Section 20-33; 1952 Code Section 20-33; 1942 Code Section 8562; 1932 Code Section 8562; Civ. C. '22 Section 5527; Civ. C. '12 Section 3748; 1911 (27) 131.



SECTION 20-1-510. Jurisdiction to determine validity of marriage.

The court of common pleas shall have authority to hear and determine any issue affecting the validity of a contract of marriage.

HISTORY: 1962 Code Section 20-41; 1952 Code Section 20-41; 1942 Code Section 8567; 1932 Code Section 8567; Civ. C. '22 Section 5532; Civ. C. '12 Section 3753; Civ. C. '02 Section 2660; G. S. 2028; R. S. 2159; 1882 (17) 681.



SECTION 20-1-520. Affirmation of marriage if validity has been denied or doubted.

When the validity of a marriage shall be denied or doubted by either of the parties, the other may institute a suit for affirming the marriage and, upon due proof of the validity thereof, it shall be decreed to be valid and such decree shall be conclusive upon all persons concerned.

HISTORY: 1962 Code Section 20-42; 1952 Code Section 20-42; 1942 Code Section 8566; 1932 Code Section 8566; Civ. C. '22 Section 5531; Civ. C. '12 Section 3752; Civ. C. '02 Section 2659; G. S. 2027; R. S. 2158; 1872 (15) 30.



SECTION 20-1-530. Declaration of invalidity.

If any such contract has not been consummated by the cohabitation of the parties thereto the court may declare such contract void for want of consent of either of the contracting parties or for any other cause going to show that, at the time the supposed contract was made, it was not a contract.

HISTORY: 1962 Code Section 20-43; 1952 Code Section 20-43; 1942 Code Section 8567; 1932 Code Section 8567; Civ. C. '22 Section 5532; Civ. C. '12 Section 3753; Civ. C. '02 Section 2660; G. S. 2028; R. S. 2159; 1882 (17) 681.



SECTION 20-1-540. Adjudication of presumed death.

When a person has been married in this State or was living with his or her spouse in this State after marriage and the one has left the other and has been absent from the other for seven years, without the latter knowing or hearing anything about such absent spouse, the abandoned spouse may by an action in the court of common pleas or other court of competent jurisdiction serve the absent spouse by publication in the manner provided in Sections 15-9-710 and 15-9-740 and bring the issue as to such facts before the court of common pleas or other court of competent jurisdiction. And when it shall be satisfactorily established to the presiding judge of such court or to a jury on an issue sent to the jury by the judge that such absent spouse has not been heard from for seven years the complaining spouse shall have an adjudication of the issue and such absent spouse shall be conclusively presumed dead in so far as any children or kindred resulting from any marriage of the abandoned spouse during such absence may be concerned, notwithstanding the fact that such absent spouse may later appear alive. The reappearance or return of the absent spouse shall not alter such adjudication or invalidate or upset any subsequent marriage entered into by the abandoned spouse.

HISTORY: 1962 Code Section 20-44; 1952 Code Section 20-44; 1942 Code Section 8568; 1932 Code Section 8568; Civ. C. '22 Section 5533; Civ. C. '12 Section 3754; Civ. C. '02 Section 2661; G. S. 2029; R. S. 2160; 1712 (2) 203; 1946 (44) 1486.



SECTION 20-1-550. Service on defendant in action to annul marriage.

When a marriage has been contracted or solemnized in this State and an action is brought under Sections 20-1-80, 20-1-510, and 20-1-530 seeking to annul it, the plaintiff shall serve his complaint on the defendant by publication as provided in Sections 15-9-710 and 15-9-740. The original summons must be filed in the office of the clerk of court of the county in which the action is pending.

Service by publication as provided in Sections 15-9-710 and 15-9-740 also is available to a plaintiff in an action for annulment whose marriage was contracted or solemnized outside of this State when the plaintiff was a resident of this State at the time of the marriage or has been a resident of this State for at least one year prior to the commencement of the action.

HISTORY: 1962 Code Section 20-45; 1952 Code Section 20-45; 1946 (44) 1564; 1960 (51) 1564; 1997 Act No. 152, Section 29, eff June 11, 1997.



SECTION 20-1-560. Service on persons in military or naval services overseas in action to annul marriage.

No action shall be brought under the provisions of Section 20-1-550 against a man or woman in the military or naval service who is beyond the seas, nor until after such man or woman in the military or naval service has returned from beyond the seas for a period of three months, unless such defendant consents to such proceeding.

HISTORY: 1962 Code Section 20-46; 1952 Code Section 20-46; 1946 (44) 1564.



SECTION 20-1-570. Establishment of official record of marriages.

An official record of any marriage contracted in this State prior to June 30, 1911 or of any marriage so contracted subsequent to said date when a certificate of the performance thereof has not been filed may be made and established in the manner hereinafter prescribed.

The official record of marriage may be established by filing with the official whose duty it is to record marriages in the county in which the marriage was contracted (a) an affidavit of one or more of the witnesses to the marriage, (b) an affidavit of two or more reputable persons who were informed of the marriage and have knowledge that the persons so claiming to be married have lived together as husband and wife or (c) a certificate from the person officiating at the marriage if he were a minister of the Gospel or person qualified by law to administer an oath.

No more than the sum of one dollar shall be charged by the recording official for the establishment of such record.

HISTORY: 1962 Code Section 20-47; 1952 Code Section 20-47; 1942 Code Section 8571-1; 1933 (38) 260; 1945 (44) 164.



SECTION 20-1-580. Effect of establishment of official record of marriage and record.

The record herein permitted, when so established, shall be accepted by all the courts in this State as conclusive evidence of the marriage and shall be of the same force and effect as the records now required by law. The judge of probate or other officer whose duty it is to record and file such records shall purchase, out of county funds in his hands or by requisition upon the proper county official, a suitable book for the proper recording of marriages proved as provided in Section 20-1-570.

HISTORY: 1962 Code Section 20-48; 1952 Code Section 20-48; 1942 Code Section 8571-1; 1933 (38) 260.



SECTION 20-1-700. Short title.

This act may be cited as the "South Carolina Family Respect Act".

HISTORY: 2001 Act No. 4, Section 2, eff November 30, 2000.



SECTION 20-1-710. Legislative purpose.

The General Assembly finds that the family is the fundamental building block of society. Within healthy families children are instilled with values essential to the vitality of our State. These values include personal responsibility, honesty, duty, commitment to others, a work ethic, respect for authority, and sound educational habits. Because the family plays such a crucial role in developing these and other civic virtues essential to self-government, parents have a duty to themselves, their children, and society at large to instill these virtues in their children. Therefore, as much as it is able, the State should promote strong families, for the family is the cradle of an ordered and vibrant republic. Self-government depends upon civic virtue, and civic virtue in turn depends upon healthy families. The purpose of this act is to emphasize the importance of families to the success and well-being of our State.

HISTORY: 2001 Act No. 4, Section 2, eff November 30, 2000.



SECTION 20-1-720. Publication and distribution of "South Carolina Family Respect" pamphlet.

(A) The office of the Governor shall publish an informational pamphlet entitled "South Carolina Family Respect" consistent with the intent and provisions of this act. The office of the Governor shall distribute the pamphlet to the agencies, offices, and entities listed in subsection (B). It is the duty of the government agencies, offices, and entities listed in subsection (B) to promote the ideals of this pamphlet and distribute it to their constituencies and clients.

(B) The informational pamphlet must be distributed to:

(1) all probate judges and clerks of court who issue marriage licenses who shall give it to each couple at the time they apply for the license;

(2) all family court judges who shall give it to all couples who file a petition for divorce or a petition for approval of a separation agreement;

(3) the Department of Social Services who shall give it to each person who applies for welfare benefits;

(4) the Department of Health and Environmental Control to be included and mailed out with each certified birth certificate issued, as provided in Section 44-63-80;

(5) all public school districts in the State that teach sex education programs. All public school districts must include a discussion of the pamphlet in its sex and family education curriculum;

(6) all state and local agencies and institutions that provide health services including, but not limited to, family planning services and distribution of contraceptives, to be given to all pregnant minors, persons receiving birth control, and persons receiving information on family planning or sexually transmitted diseases;

(7) all local mental health centers to be distributed where appropriate in particular counseling situations;

(8) all county programs for adolescent pregnancy prevention initiatives, as provided in Section 44-122-40. Each initiative must include a discussion of the pamphlet with the adolescents it counsels;

(9) all public colleges, universities, and other institutions of higher learning to be distributed to all first year students during their orientation; and

(10) the pamphlet must be made available for voluntary distribution to:

(i) all clergy and counselors who provide marriage counseling;

(ii) all private high schools;

(iii) all private institutions of higher learning; and

(iv) the general public.

HISTORY: 2001 Act No. 4, Section 2, eff November 30, 2000.






CHAPTER 3 - DIVORCE

SECTION 20-3-10. Grounds for divorce.

No divorce from the bonds of matrimony shall be granted except upon one or more of the following grounds, to wit:

(1) adultery;

(2) desertion for a period of one year;

(3) physical cruelty;

(4) habitual drunkenness; provided, that this ground shall be construed to include habitual drunkenness caused by the use of any narcotic drug; or

(5) on the application of either party if and when the husband and wife have lived separate and apart without cohabitation for a period of one year. A plea of res judicata or of recrimination with respect to any other provision of this section shall not be a bar to either party obtaining a divorce on this ground.

HISTORY: 1962 Code Section 20-101; 1952 Code Section 20-101; 1949 (46) 216; 1952 (47) 2142; 1969 (56) 172; 1979 Act No. 10 Section 1.



SECTION 20-3-20. Effect of collusion.

If it shall appear to the satisfaction of the court that the parties to any divorce proceeding colluded or that the act complained of was done with the knowledge or assent of the plaintiff for the purpose of obtaining a divorce the court shall not grant such divorce.

HISTORY: 1962 Code Section 20-102; 1952 Code Section 20-102; 1949 (46) 216.



SECTION 20-3-30. Residence requirement.

In order to institute an action for divorce from the bonds of matrimony the plaintiff must have resided in this State at least one year prior to the commencement of the action or, if the plaintiff is a nonresident, the defendant must have so resided in this State for this period; provided, that when both parties are residents of the State when the action is commenced, the plaintiff must have resided in this State only three months prior to commencement of the action. The terms 'residents' or 'resided' as used in this section as it applies to a plaintiff or defendant stationed in this State on active duty military service means a continuous presence in this State for the period required regardless of intent to permanently remain in South Carolina.

HISTORY: 1962 Code Section 20-103; 1952 Code Section 20-103; 1949 (46) 216; 1951 (47) 539; 1975 (59) 310; 1987 Act No. 17 Section 1, eff March 31, 1987.



SECTION 20-3-40. Married person deemed of age.

Any married person shall, for the purpose of maintaining or defending an action for divorce and the settlement of property rights arising thereunder, be deemed of age.

HISTORY: 1962 Code Section 20-104; 1952 Code Section 20-104; 1949 (46) 216.



SECTION 20-3-50. Jurisdiction of actions for divorce.

Actions for divorce from the bonds of matrimony shall, except as otherwise provided, be only in the equity jurisdiction of the court of common pleas.

HISTORY: 1962 Code Section 20-105; 1952 Code Section 20-105; 1949 (46) 216.



SECTION 20-3-60. Venue.

Actions for divorce from the bonds of matrimony or for separate support and maintenance must be tried in the county (a) in which the defendant resides at the time of the commencement of the action, (b) in which the plaintiff resides if the defendant is a nonresident or after due diligence cannot be found, or (c) in which the parties last resided together as husband and wife unless the plaintiff is a nonresident, in which case it must be brought in the county in which the defendant resides.

HISTORY: 1962 Code Section 20-106; 1952 Code Section 20-106; 1949 (46) 216; 1951 (47) 539; 1985 Act No. 56 Section 1, eff April 29, 1985.



SECTION 20-3-70. Service of summons on nonresident.

When the person on whom the service of the summons in an action for divorce from the bonds of matrimony is to be made cannot, after due diligence, be found within the State and that fact appears to the satisfaction of the court, or judge thereof, the clerk of the court of common pleas, the master or the probate judge of the county in which the cause is pending and it in like manner appears that a cause of action exists against the defendant in respect to whom the service is to be made, such court, judge, clerk, master or judge of probate may grant an order that the service be made by the publication of the summons in the manner and with the effect provided in Sections 15-9-710 to 15-9-740. In lieu of publication of summons as provided in Sections 15-9-710 to 15-9-740 the plaintiff may cause such process to be served personally upon any nonresident and the service so made shall be sufficient.

HISTORY: 1962 Code Section 20-107; 1952 Code Section 20-107; 1949 (46) 216.



SECTION 20-3-80. Required delays before reference and final decree; exceptions.

No reference shall be had before two months after the filing of the complaint in the office of the Clerk of Court, nor shall a final decree be granted before three months after such filing.

Provided, however, that when the plaintiff seeks a divorce on the grounds of desertion or separation for one year, the hearing may be held and the decree issued after the responsive pleadings have been filed or after the respondent has been adjudged to be in default whichever occurs sooner.

HISTORY: 1962 Code Section 20-108; 1952 Code Section 20-108; 1949 (46) 216; 1979 Act No. 10 Section 2.



SECTION 20-3-90. Attempt at reconciliation.

In all cases referred to a master or special referee, such master or special referee shall, except in default cases, summon the party or parties within the jurisdiction of the court before him and shall in all cases make an earnest effort to bring about a reconciliation between the parties if they appear before him. No judgment of divorce shall be granted in such case unless the master or special referee to whom such cause may have been referred shall certify in his report or, if the cause has not been referred, unless the trial judge shall state in the decree that he has attempted to reconcile the parties to such action and that such efforts were unavailing.

HISTORY: 1962 Code Section 20-110; 1952 Code Section 20-110; 1949 (46) 216; 1950 (46) 2363.



SECTION 20-3-100. Attempt at reconciliation when one party is in armed forces overseas.

When either of the parties is a member of the armed forces and is serving without the continental limits of the United States, an affidavit by such party, taken before any officer of the armed forces authorized to administer an oath, to the effect that, so far as he is concerned, a reconciliation is impossible shall be accepted by the court in lieu of the certification that an unsuccessful attempt to reconcile the parties has been made.

HISTORY: 1962 Code Section 20-110.1; 1952 Code Section 20-110.1; 1951 (47) 538.



SECTION 20-3-110. Injunctions incident to divorce suits.

The court, pending the termination of the action or by final order, may restrain or enjoin either party to the cause from in any manner interposing any restraint upon the personal liberty of, or from harming, interfering with or molesting, the other party to the cause during the pendency of the suit or after final judgment. It may also, during the pendency of such action, restrain or enjoin any other person who is made a party to the action from doing or threatening to do any act calculated to prevent or interfere with a reconciliation of the husband and wife or other amicable adjustment of the action.

HISTORY: 1962 Code Section 20-111; 1952 Code Section 20-111; 1949 (46) 216.



SECTION 20-3-120. Alimony and suit money.

In every divorce action from the bonds of matrimony either party may in his or her complaint or answer or by petition pray for the allowance to him or her of alimony and suit money and for the allowance of such alimony and suit money pendente lite. If such claim shall appear well-founded the court shall allow a reasonable sum therefor.

HISTORY: 1962 Code Section 20-112; 1952 Code Section 20-112; 1949 (46) 216; 1979 Act No. 71 Section 5.



SECTION 20-3-125. Petition to enforce award of attorney fee.

Any attorney whose client has been awarded an attorney fee by the family court may petition the family court for the circuit in which the order was filed to enforce the payment of such fee.

HISTORY: 1984 Act No. 301.



SECTION 20-3-130. Award of alimony and other allowances.

(A) In proceedings for divorce from the bonds of matrimony, and in actions for separate maintenance and support, the court may grant alimony or separate maintenance and support in such amounts and for such term as the court considers appropriate as from the circumstances of the parties and the nature of case may be just, pendente lite, and permanently. No alimony may be awarded a spouse who commits adultery before the earliest of these two events: (1) the formal signing of a written property or marital settlement agreement or (2) entry of a permanent order of separate maintenance and support or of a permanent order approving a property or marital settlement agreement between the parties.

(B) Alimony and separate maintenance and support awards may be granted pendente lite and permanently in such amounts and for periods of time subject to conditions as the court considers just including, but not limited to:

(1) Periodic alimony to be paid but terminating on the remarriage or continued cohabitation of the supported spouse or upon the death of either spouse (except as secured in subsection (D)) and terminable and modifiable based upon changed circumstances occurring in the future. The purpose of this form of support may include, but is not limited to, circumstances where the court finds it appropriate to order the payment of alimony on an ongoing basis where it is desirable to make a current determination and requirement for the ongoing support of a spouse to be reviewed and revised as circumstances may dictate in the future.

(2) Lump-sum alimony in a finite total sum to be paid in one installment, or periodically over a period of time, terminating only upon the death of the supported spouse, but not terminable or modifiable based upon remarriage or changed circumstances in the future. The purpose of this form of support may include, but not be limited to, circumstances where the court finds alimony appropriate but determines that such an award be of a finite and nonmodifiable nature.

(3) Rehabilitative alimony in a finite sum to be paid in one installment or periodically, terminable upon the remarriage or continued cohabitation of the supported spouse, the death of either spouse (except as secured in subsection (D)) or the occurrence of a specific event to occur in the future, or modifiable based upon unforeseen events frustrating the good faith efforts of the supported spouse to become self-supporting or the ability of the supporting spouse to pay the rehabilitative alimony. The purpose of this form of support may include, but is not limited to, circumstances where the court finds it appropriate to provide for the rehabilitation of the supported spouse, but to provide modifiable ending dates coinciding with events considered appropriate by the court such as the completion of job training or education and the like, and to require rehabilitative efforts by the supported spouse.

(4) Reimbursement alimony to be paid in a finite sum, to be paid in one installment or periodically, terminable on the remarriage or continued cohabitation of the supported spouse, or upon the death of either spouse (except as secured in subsection (D)) but not terminable or modifiable based upon changed circumstances in the future. The purpose of this form of support may include, but is not limited to, circumstances where the court finds it necessary and desirable to reimburse the supported spouse from the future earnings of the payor spouse based upon circumstances or events that occurred during the marriage.

(5) Separate maintenance and support to be paid periodically, but terminating upon the continued cohabitation of the supported spouse, upon the divorce of the parties, or upon the death of either spouse (except as secured in subsection (D)) and terminable and modifiable based upon changed circumstances in the future. The purpose of this form of support may include, but is not limited to, circumstances where a divorce is not sought, but it is necessary to provide for support of the supported spouse by way of separate maintenance and support when the parties are living separate and apart.

(6) Such other form of spousal support, under terms and conditions as the court may consider just, as appropriate under the circumstances without limitation to grant more than one form of support.

For purposes of this subsection and unless otherwise agreed to in writing by the parties, "continued cohabitation" means the supported spouse resides with another person in a romantic relationship for a period of ninety or more consecutive days. The court may determine that a continued cohabitation exists if there is evidence that the supported spouse resides with another person in a romantic relationship for periods of less than ninety days and the two periodically separate in order to circumvent the ninety-day requirement.

(C) In making an award of alimony or separate maintenance and support, the court must consider and give weight in such proportion as it finds appropriate to all of the following factors:

(1) the duration of the marriage together with the ages of the parties at the time of the marriage and at the time of the divorce or separate maintenance action between the parties;

(2) the physical and emotional condition of each spouse;

(3) the educational background of each spouse, together with need of each spouse for additional training or education in order to achieve that spouse's income potential;

(4) the employment history and earning potential of each spouse;

(5) the standard of living established during the marriage;

(6) the current and reasonably anticipated earnings of both spouses;

(7) the current and reasonably anticipated expenses and needs of both spouses;

(8) the marital and nonmarital properties of the parties, including those apportioned to him or her in the divorce or separate maintenance action;

(9) custody of the children, particularly where conditions or circumstances render it appropriate that the custodian not be required to seek employment outside the home, or where the employment must be of a limited nature;

(10) marital misconduct or fault of either or both parties, whether or not used as a basis for a divorce or separate maintenance decree if the misconduct affects or has affected the economic circumstances of the parties, or contributed to the breakup of the marriage, except that no evidence of personal conduct which may otherwise be relevant and material for the purpose of this subsection may be considered with regard to this subsection if the conduct took place subsequent to the happening of the earliest of (a) the formal signing of a written property or marital settlement agreement or (b) entry of a permanent order of separate maintenance and support or of a permanent order approving a property or marital settlement agreement between the parties;

(11) the tax consequences to each party as a result of the particular form of support awarded;

(12) the existence and extent of any support obligation from a prior marriage or for any other reason of either party; and

(13) such other factors the court considers relevant.

(D) In making an award of alimony or separate maintenance and support, the court may make provision for security for the payment of the support including, but not limited to, requiring the posting of money, property, and bonds and may require a spouse, with due consideration of the cost of premiums, insurance plans carried by the parties during marriage, insurability of the payor spouse, the probable economic condition of the supported spouse upon the death of the payor spouse, and any other factors the court may deem relevant, to carry and maintain life insurance so as to assure support of a spouse beyond the death of the payor spouse.

(E) In making an award of alimony or separate maintenance and support, the court may order the direct payment to the supported spouse, or may require that the payments be made through the Family Court and allocate responsibility for the service fee in connection with the award. The court may require the payment of debts, obligations, and other matters on behalf of the supported spouse.

(F) The court may elect and determine the intended tax effect of the alimony and separate maintenance and support as provided by the Internal Revenue Code and any corresponding state tax provisions. The Family Court may allocate the right to claim dependency exemptions pursuant to the Internal Revenue Code and under corresponding state tax provisions and to require the execution and delivery of all necessary documents and tax filings in connection with the exemption.

(G) The Family Court may review and approve all agreements which bear on the issue of alimony or separate maintenance and support, whether brought before the court in actions for divorce from the bonds of matrimony, separate maintenance and support actions, or in actions to approve agreement where the parties are living separate and apart. The failure to seek a divorce, separate maintenance, or a legal separation does not deprive the court of its authority and jurisdiction to approve and enforce the agreements. The parties may agree in writing if properly approved by the court to make the payment of alimony as set forth in items (1) through (6) of subsection (B) nonmodifiable and not subject to subsequent modification by the court.

(H) The court, from time to time after considering the financial resources and marital fault of both parties, may order one party to pay a reasonable amount to the other for attorney fees, expert fees, investigation fees, costs, and suit money incurred in maintaining an action for divorce from the bonds of matrimony, as well as in actions for separate maintenance and support, including sums for services rendered and costs incurred before the commencement of the proceeding and after entry of judgment, pendente lite and permanently.

HISTORY: 1962 Code Section 20-113; 1952 Code Section 20-113; 1949 (46) 216; 1979 Act No. 71 Section 6; 1990 Act No. 518, Section 1, eff six months after approval by the Governor and applies to all actions filed on or after that date (approved May 29, 1990); 2002 Act No. 328, Section 1, eff June 18, 2002.



SECTION 20-3-135. Spousal support obligation when marriage declared void due to fraud.

A marriage that would otherwise be lawful that is declared void ab initio by reason of fraud, does not relieve the party committing the fraud of the duty to provide spousal support that would have otherwise existed pursuant to Section 20-3-130.

HISTORY: 2008 Act No. 291, Section 1, eff June 11, 2008.



SECTION 20-3-140. Allowance of alimony and suit money in suits for separate support and maintenance and similar actions.

In all actions for separate support and maintenance, legal separation, or other marital litigation between the parties, allowances of alimony and suit money and allowances of alimony and suit money pendente lite shall be made according to the principles controlling such allowance and actions for divorce a vinculo matrimonii.

HISTORY: 1962 Code Section 20-113.1; 1952 Code Section 20-113.1; 1951 (47) 436; 1979 Act No. 71 Section 4B.



SECTION 20-3-145. Attorney fee to constitute lien; payment to estate.

In any divorce action any attorney fee awarded by the court shall constitute a lien on any property owned by the person ordered to pay the attorney fee and such attorney fee shall be paid to the estate of the person entitled to receive it under the order if such person dies during the pendency of the divorce action.

HISTORY: 1979 Act No. 71 Section 7.



SECTION 20-3-150. Segregation of allowance between spouse and children; effect of remarriage of spouse.

If the court awards the custody of the children to the spouse receiving alimony the court, by its decree, unless good cause to the contrary be shown, shall allocate any award for permanent alimony and support between the supported spouse and the children and upon the remarriage or continued cohabitation of the supported spouse the amount fixed in the decree for his or her support shall cease, and no further alimony payments may be required from the supporting spouse.

For purposes of this section and unless otherwise agreed to in writing by the parties, "continued cohabitation" means the supported spouse resides with another person in a romantic relationship for a period of ninety or more consecutive days. The court may determine that a continued cohabitation exists if there is evidence that the supported spouse resides with another person in a romantic relationship for periods of less than ninety days and the two periodically separate in order to circumvent the ninety-day requirement.

HISTORY: 1962 Code Section 20-114; 1952 Code Section 20-114; 1949 (46) 216; 1979 Act No. 71 Section 8; 2002 Act No. 328, Section 2, eff June 18, 2002.



SECTION 20-3-160. Care, custody, and maintenance of children.

In any action for divorce from the bonds of matrimony the court may at any stage of the cause, or from time to time after final judgment, make such orders touching the care, custody and maintenance of the children of the marriage and what, if any, security shall be given for the same as from the circumstances of the parties and the nature of the case and the best spiritual as well as other interests of the children may be fit, equitable and just.

HISTORY: 1962 Code Section 20-115; 1952 Code Section 20-115; 1949 (46) 216.



SECTION 20-3-170. Modification, confirmation, or termination of alimony; retirement by supporting spouse.

(A) Whenever any husband or wife, pursuant to a judgment of divorce from the bonds of matrimony, has been required to make his or her spouse any periodic payments of alimony and the circumstances of the parties or the financial ability of the spouse making the periodic payments shall have changed since the rendition of such judgment, either party may apply to the court which rendered the judgment for an order and judgment decreasing or increasing the amount of such alimony payments or terminating such payments and the court, after giving both parties an opportunity to be heard and to introduce evidence relevant to the issue, shall make such order and judgment as justice and equity shall require, with due regard to the changed circumstances and the financial ability of the supporting spouse, decreasing or increasing or confirming the amount of alimony provided for in such original judgment or terminating such payments. Thereafter the supporting spouse shall pay and be liable to pay the amount of alimony payments directed in such order and judgment and no other or further amount and such original judgment, for the purpose of all actions or proceedings of every nature and wherever instituted, whether within or without this State, shall be deemed to be and shall be modified accordingly, subject in every case to a further proceeding or proceedings under the provisions of this section in relation to such modified judgment.

(B) Retirement by the supporting spouse is sufficient grounds to warrant a hearing, if so moved by a party, to evaluate whether there has been a change of circumstances for alimony. The court shall consider the following factors:

(1) whether retirement was contemplated when alimony was awarded;

(2) the age of the supporting spouse;

(3) the health of the supporting spouse;

(4) whether the retirement is mandatory or voluntary;

(5) whether retirement would result in a decrease in the supporting spouse's income; and

(6) any other factors the court sees fit.

HISTORY: 1962 Code Section 20-116; 1952 Code Section 20-116; 1949 (46) 216; 1979 Act No. 71 Section 9; 2012 Act No. 260, Section 1, eff June 18, 2012.



SECTION 20-3-180. Change of name after divorce or separation.

The court, upon the granting of final judgment of divorce or an order of separate maintenance, may allow a party to resume a former surname or the surname of a former spouse.

HISTORY: 1962 Code Section 20-117; 1952 Code Section 20-117; 1949 (46) 216; 1998 Act No. 431, Section 1, eff June 23, 1998.



SECTION 20-3-190. Divorced wife barred of dower.

On the granting of any final decree of divorce, the wife shall thereafter be barred of dower in lands formerly owned, then owned, or thereafter acquired by her former husband.

HISTORY: 1962 Code Section 20-118; 1952 Code Section 20-118; 1949 (46) 216; 1950 (46) 2251; 1953 (48) 318.



SECTION 20-3-200. Divorce shall not render children illegitimate.

No judgment of divorce from the bonds of matrimony shall render illegitimate the children begotten of the marriage.

HISTORY: 1962 Code Section 20-119; 1952 Code Section 20-119; 1949 (46) 216.



SECTION 20-3-210. Unlawful advertising for purpose of procuring divorce.

It shall be unlawful for any person to print, publish, distribute or circulate or cause to be printed, published, distributed or circulated any card, handbill, advertisement, printed paper, book, newspaper or notice of any kind offering or otherwise to advertise to procure, attempt to procure or aid in procuring any divorce either in this State or elsewhere. But this section shall not apply to the printing or publishing of any notice or advertisement required or authorized by the laws of this State.

HISTORY: 1962 Code Section 20-120; 1952 Code Section 20-120; 1949 (46) 216.



SECTION 20-3-220. Unlawful advertising for purpose of procuring divorce; penalty.

Any person violating any of the provisions of Section 20-3-210 shall, upon conviction, be punished for each offense by a fine of not less than one hundred dollars and not more than one thousand dollars or by imprisonment for not less than one month or more than one year, or both such fine and such imprisonment, at the discretion of the court.

HISTORY: 1962 Code Section 20-121; 1952 Code Section 20-121; 1949 (46) 216.



SECTION 20-3-230. Clerks of court shall file reports of divorces and annulments with Division of Vital Statistics.

Whenever a divorce or annulment is decreed by a court having jurisdiction, the clerk of court shall, no later than thirty days following the filing of the final decree, send a report to the Registrar of the Division of Vital Statistics of the Department of Health and Environmental Control showing such information as may be required on a certificate to be furnished by the Division of Vital Statistics of the Department of Health and Environmental Control.

HISTORY: 1962 Code Section 20-122; 1962 (52) 2157.



SECTION 20-3-235. Decree to set forth social security numbers or alien identification numbers of parties in divorce.

A decree of divorce shall set forth the social security numbers, or the alien identification numbers assigned to resident aliens who do not have social security numbers, of the parties in the divorce. Filing the required form with the Department of Health and Environmental Control complies with the requirements of this section.

HISTORY: 1997 Act No. 71, Section 1, eff June 10, 1997; 1999 Act No. 100, Part II, Section 105, eff June 30, 1999.



SECTION 20-3-410. Short title.

This article may be cited as the "Uniform Divorce Recognition Act."

HISTORY: 1962 Code Section 20-131; 1952 Code Section 20-131; 1950 (46) 2390.



SECTION 20-3-420. Nonresident divorce shall be void if parties were domiciled here.

A divorce from the bonds of matrimony obtained in another jurisdiction shall be of no force or effect in this State if both parties to the marriage were domiciled in this State at the time the proceeding for the divorce was commenced.

HISTORY: 1962 Code Section 20-132; 1952 Code Section 20-132; 1950 (46) 2390.



SECTION 20-3-430. Prima facie evidence of domicile.

Proof that a person obtaining a divorce from the bonds of matrimony in another jurisdiction was (a) domiciled in this State within twelve months prior to the commencement of the proceeding therefor and resumed residence in this State within eighteen months after the date of his departure therefrom or (b) at all times after his departure from this State and until his return maintained a place of residence within this State shall be prima facie evidence that the person was domiciled in this State when the divorce proceeding was commenced. But the provisions of this section shall not apply in cases of divorce when the decree of divorce was issued prior to June 3, 1950.

HISTORY: 1962 Code Section 20-133; 1952 Code Section 20-133; 1950 (46) 2390.



SECTION 20-3-440. Construction.

This article shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact substantially identical legislation.

HISTORY: 1962 Code Section 20-134; 1952 Code Section 20-134; 1950 (46) 2390.



SECTION 20-3-610. Spousal equity and ownership rights.

During the marriage a spouse shall acquire, based upon the factors set out in Section 20-3-620, a vested special equity and ownership right in the marital property as defined in Section 20-3-630, which equity and ownership right are subject to apportionment between the spouses by the family courts of this State at the time marital litigation is filed or commenced as provided in Section 20-3-620.

HISTORY: 2008 Act No. 361, Section 3, eff June 16, 2008.



SECTION 20-3-620. Apportionment factors.

(A) In a proceeding for divorce a vinculo matrimonii or separate support and maintenance, or in a proceeding for disposition of property following a prior decree of dissolution of a marriage by a court which lacked personal jurisdiction over an absent spouse or which lacked jurisdiction to dispose of the property, and in other marital litigation between the parties, the court shall make a final equitable apportionment between the parties of the parties' marital property upon request by either party in the pleadings.

(B) In making apportionment, the court must give weight in such proportion as it finds appropriate to all of the following factors:

(1) the duration of the marriage together with the ages of the parties at the time of the marriage and at the time of the divorce or separate maintenance or other marital action between the parties;

(2) marital misconduct or fault of either or both parties, whether or not used as a basis for a divorce as such, if the misconduct affects or has affected the economic circumstances of the parties, or contributed to the breakup of the marriage; provided, that no evidence of personal conduct which would otherwise be relevant and material for purposes of this subsection shall be considered with regard to this subsection if such conduct shall have taken place subsequent to the happening of the earliest of:

(a) entry of a pendente lite order in a divorce or separate maintenance action;

(b) formal signing of a written property or marital settlement agreement; or

(c) entry of a permanent order of separate maintenance and support or of a permanent order approving a property or marital settlement agreement between the parties;

(3) the value of the marital property, whether the property be within or without the State. The contribution of each spouse to the acquisition, preservation, depreciation, or appreciation in value of the marital property, including the contribution of the spouse as homemaker; provided, that the court shall consider the quality of the contribution as well as its factual existence;

(4) the income of each spouse, the earning potential of each spouse, and the opportunity for future acquisition of capital assets;

(5) the health, both physical and emotional, of each spouse;

(6) the need of each spouse or either spouse for additional training or education in order to achieve that spouses's income potential;

(7) the nonmarital property of each spouse;

(8) the existence or nonexistence of vested retirement benefits for each or either spouse;

(9) whether separate maintenance or alimony has been awarded;

(10) the desirability of awarding the family home as part of equitable distribution or the right to live therein for reasonable periods to the spouse having custody of any children;

(11) the tax consequences to each or either party as a result of any particular form of equitable apportionment;

(12) the existence and extent of any support obligations, from a prior marriage or for any other reason or reasons, of either party;

(13) liens and any other encumbrances upon the marital property, which themselves must be equitably divided, or upon the separate property of either of the parties, and any other existing debts incurred by the parties or either of them during the course of the marriage;

(14) child custody arrangements and obligations at the time of the entry of the order; and

(15) such other relevant factors as the trial court shall expressly enumerate in its order.

(C) The court's order as it affects distribution of marital property shall be a final order not subject to modification except by appeal or remand following proper appeal.

HISTORY: 2008 Act No. 361, Section 3, eff June 16, 2008.



SECTION 20-3-630. Marital property; nonmarital property.

(A) The term "marital property" as used in this article means all real and personal property which has been acquired by the parties during the marriage and which is owned as of the date of filing or commencement of marital litigation as provided in Section 20-3-620 regardless of how legal title is held, except the following, which constitute nonmarital property:

(1) property acquired by either party by inheritance, devise, bequest, or gift from a party other than the spouse;

(2) property acquired by either party before the marriage and property acquired after the happening of the earliest of:

(a) entry of a pendente lite order in a divorce or separate maintenance action;

(b) formal signing of a written property or marital settlement agreement; or

(c) entry of a permanent order of separate maintenance and support or of a permanent order approving a property or marital settlement agreement between the parties;

(3) property acquired by either party in exchange for property described in items (1) and (2) of this section;

(4) property excluded by written contract of the parties. "Written contract" includes any antenuptial agreement of the parties which must be considered presumptively fair and equitable so long as it was voluntarily executed with both parties separately represented by counsel and pursuant to the full financial disclosure to each other that is mandated by the rules of the family court as to income, debts, and assets;

(5) any increase in value in nonmarital property, except to the extent that the increase resulted directly or indirectly from efforts of the other spouse during marriage.

Interspousal gifts of property, including gifts of property from one spouse to the other made indirectly by way of a third party, are marital property which is subject to division.

(B) The court does not have jurisdiction or authority to apportion nonmarital property.

HISTORY: 2008 Act No. 361, Section 3, eff June 16, 2008.



SECTION 20-3-640. Declining values of contributions.

In determining the value of contributions prior to making an equitable apportionment, the court:

(1) shall make findings of fact from credible evidence of the values of property and services, if any;

(2) is empowered to take judicial notice of official reports of the federal and state governments, including official bulletins, publications, and reports of general public interest where these reports are made and published by authority of law or have been adopted by state statute;

(3) has the authority to appoint experts as necessary for the purpose of valuation of property and contributions and to assess the cost against any or all parties to the action.

HISTORY: 2008 Act No. 361, Section 3, eff June 16, 2008.



SECTION 20-3-650. Sequestration of property.

(A) At any stage of a proceeding under this article where it appears to the court that personal jurisdiction may not be obtained over an absent party or where a party refuses to comply with an order of the court, the court may, upon appropriate petition, order the sequestration of that party's real and personal property which is within this State. The court may also appoint a sequestrator and, by injunction or otherwise, authorize the sequestrator to take the property into possession and control. In the case of an absent party, the court may appoint the party residing in this State as sequestator.

(B) The property sequestered and the income from it may be applied in whole or in part, at the direction of the court and as justice may require, so as to achieve an equitable apportionment of property as set forth in this article.

(C) Additionally, the court, in its discretion, if the property and income from it which may be sequestered is insufficient to pay what is required, may, upon terms and conditions as it considers in the interests of justice, direct the mortgaging of or the public or private sale of a sufficient amount of the sequestered property to pay what is required.

(D) The family court in which the action is filed has jurisdiction and venue to sequester property located within this State.

(E) The remedies in this section are cumulative to all other remedies which may be available to the parties.

HISTORY: 2008 Act No. 361, Section 3, eff June 16, 2008.



SECTION 20-3-660. Court's authority to achieve equitable apportionment.

(A) The court may direct a party to execute and deliver any deed, bill of sale, note, mortgage, or other document necessary to carry out its order of equitable apportionment. If a party so directed fails to comply, the court may direct the clerk of court in the county in which the property involved is situate to execute and deliver the document, and this performance by the clerk is as effective as the performance of the party would have been. The court in making an equitable apportionment may order the public or private sale of all or any portion of the marital property upon terms it determines.

(B) The court may utilize any other reasonable means to achieve equity between the parties, which means are subject to and may not be inconsistent with the other provisions of this article and may include making a monetary award to achieve an equitable apportionment. Any monetary award made does not constitute a payment which is treated as ordinary income to the recipient under either the provisions of Chapter 6, Title 12 or, to the extent lawful, under the United States Internal Revenue Code.

HISTORY: 2008 Act 361, Section 3, eff June 16, 2008.



SECTION 20-3-670. Notice of pendency of action.

(A)(1) In a proceeding under this article, either party may record a notice of the pendency of proceedings in the manner provided in civil actions generally, which has the same effect as a notice in civil actions. The rights and interests of each spouse in the other's property created by this article are not effective against third parties:

(a) with regard to any parcel of real property in which an interest under this article is claimed until a Notice of Pendency of Action is filed as provided in Section 15-11-10 with the clerk of court of the county in which such parcel of real property is situated; and

(b) with regard to personal property, until the third party has received written notice from either spouse in a proceeding under this article that marital litigation has been filed.

(2) Prior rights and interests of third parties:

(a) in real property are not affected by filing a Notice of Pendency of Action; and

(b) in personal property are not affected by receipt of written notice of such a filing.

(B)(1) Upon entry of judgment against a party requiring payment of money or transfer of property, whether by interlocutory order or final decree, a party may apply to the court for issuance of a transcript of judgment in the form prescribed in Section 20-3-680. This transcript may be recorded in the office of the clerk of court of common pleas and indexed in the books of abstracts of judgments of any county of this State as provided by law.

(2) After the order or decree has been duly recorded and indexed in the office of the clerk of court of common pleas, the order or decree has all force and effect of judgments of the courts of common pleas as provided by law, the recording and indexing constituting record notice to all persons of the order or decree recorded and indexed.

(3) The recordation and filing of a transcript of judgment does not prevent the court from exercising any equitable or other presently existing power of enforcement of the order or decree which is within its jurisdiction.

(C) The statutory lien created by Section 20-3-145 is not effective as against third parties unless this section has been complied with.

HISTORY: 2008 Act No. 361, Section 3, eff June 16, 2008.



SECTION 20-3-680. Form of transcript of judgment.

A transcript of judgment may be substantially in the following form:

STATE OF SOUTH CAROLINA

COUNTY OF IN THE FAMILY COURT

____________________________________,

Petitioner,

vs.

____________________________________, TRANSCRIPT OF JUDGMENT

Respondent.

NOTICE IS HEREBY GIVEN that in the above-captioned proceeding, (family court docket # of proceeding or domestic judgment #), filed in the family court of the State and county aforesaid, judgment was entered against __________, the _________ in the action, on the ___ day of __________, 20__, [in the amount of __________, as and by reason of (an award of attorney's fees, equitable division of property, etc.)] OR (requiring conveyance to __________ of the real property described as following:) Attorneys of record are __________, representing the petitioner and __________, representing the respondent.

FURTHER NOTICE IS GIVEN that interest will accrue at the statutory rate from the ___ day of



SECTION 20-3-690. Subject matter jurisdiction over contracts.

The family courts of this State have subject matter jurisdiction over all contracts relating to property which is involved in a proceeding under this article and over the construction and enforcement of those contracts.

HISTORY: 2008 Act No. 361, Section 3, eff June 16, 2008.






CHAPTER 4 - PROTECTION FROM DOMESTIC ABUSE

SECTION 20-4-10. Short title.

This chapter may be cited as the "Protection from Domestic Abuse Act".

HISTORY: 1984 Act No. 484, Section 2.



SECTION 20-4-20. Definitions.

As used in this chapter:

(a) "Abuse" means:

(1) physical harm, bodily injury, assault, or the threat of physical harm;

(2) sexual criminal offenses, as otherwise defined by statute, committed against a family or household member by a family or household member.

(b) "Household member" means:

(i) a spouse;

(ii) a former spouse;

(iii) persons who have a child in common;

(iv) a male and female who are cohabiting or formerly have cohabited.

(c) "Court" means the Family Court.

(d) "Petitioner" means the person alleging abuse in a petition for an order of protection.

(e) "Respondent" in a petition for an order of protection means the person alleged to have abused another or a person alleged to have aided and abetted such abuse.

(f) "Order of protection" means an order of protection issued to protect the petitioner or minor household members from the abuse of another household member where the respondent has received notice of the proceedings and has had an opportunity to be heard.

HISTORY: 1984 Act No. 484, Section 2; 1994 Act No. 519, Sections 2, 3, eff September 23, 1994; 2003 Act No. 92, Section 11, eff January 1, 2004; 2005 Act No. 166, Section 7, eff January 1, 2006.



SECTION 20-4-30. Jurisdiction.

(A) The family court has jurisdiction over all proceedings under this chapter except that, during nonbusiness hours or at other times when the court is not in session, the petition may be filed with a magistrate. The magistrate may issue an order of protection granting only the relief provided by Section 20-4-60(a)(1).

(B) Except as provided in subsection (C), actions for an order of protection must be filed in the county in which:

(1) the alleged act of abuse occurred;

(2) the petitioner resides or is sheltered, unless the petitioner is a nonresident of the State;

(3) the respondent resides, unless the respondent is a nonresident of the State; or

(4) the parties last resided together.

(C)(1) If the action is filed in the county in which the petitioner resides or is sheltered and the respondent is a nonresident of that county, the petitioner must request that the action be immediately transferred to another county in which venue is proper and must include a supplemental petition that designates the transfer county and that changes all specific references to the county of filing to the transfer county. The clerk of court must transfer and forward the supplemental petition to the transfer county.

(2) If the petitioner is a nonresident of the State, the action must be filed in the county specified in item (1), (3), or (4) of subsection (B).

(3) If the respondent is a nonresident of the State, the petitioner may request that the action be immediately transferred to another county in which venue is proper and must include a supplemental petition that designates the transfer county and that changes all specific references to the county of filing to the transfer county. The clerk of court must transfer and forward the supplemental petition to the transfer county.

(D) Hearings on the petition may be held in any county in the same judicial circuit as the county in which the action is filed or to which the action is transferred.

HISTORY: 1984 Act No. 484, Section 2; 2002 Act No. 329, Section 1, eff June 18, 2002.



SECTION 20-4-40. Petition for order of protection.

There is created an action known as a "Petition for an Order of Protection" in cases of abuse to a household member.

(a) A petition for relief under this section may be made by any household members in need of protection or by any household members on behalf of minor household members.

(b) A petition for relief must allege the existence of abuse to a household member. It must state the specific time, place, details of the abuse, and other facts and circumstances upon which relief is sought and must be verified.

(c) The petition must inform the respondent of the right to retain counsel.

(d) In a pending action for divorce or separate support and maintenance, the petition for relief shall be brought in the form of a motion for further relief and shall be served on counsel of record, if any. Where no action is pending, the petition shall be filed and served as an independent action. A pending motion or petition for relief shall not be dismissed solely because the underlying action is dismissed.

(e) The clerk of court must provide simplified forms which will facilitate the preparation and filing of a petition under this section by any person not represented by counsel, including motions and affidavits to proceed in forma pauperis.

(f) The clerk of court may not charge a fee for filing a petition for an order for protection from domestic abuse.

HISTORY: 1984 Act No. 484, Section 2; 1994 Act No. 519, Section 4, eff September 23, 1994; 1996 Act No. 396, Section 1, eff June 4, 1996; 2005 Act No. 166, Section 8, eff January 1, 2006.



SECTION 20-4-50. Hearing on petition.

(a) Within twenty-four hours after service of a petition under this chapter upon the respondent, the court may, for good cause shown, hold an emergency hearing and issue an order of protection if the petitioner proves the allegation of abuse by a preponderance of the evidence. A prima facie showing of immediate and present danger of bodily injury, which may be verified by supporting affidavits, constitutes good cause for purposes of this section.

(b) If the court denies the motion for a twenty-four-hour hearing or such a hearing is not requested, the petitioner may request and the court must grant a hearing within fifteen days of the filing of a petition. The court must cause a copy of the petition to be served upon the respondent at least five days prior to the hearing, except as provided in subsection (a), in the same manner required for service in the circuit courts. Where service is not accomplished five days prior to the hearing, the respondent, upon his motion, is entitled to a continuance until such time is necessary to provide for compliance with this section.

HISTORY: 1984 Act No. 484, Section 2; 2002 Act No. 329, Section 2, eff June 18, 2002.



SECTION 20-4-60. Order of protection; contents.

(A) Any order of protection granted under this chapter shall be to protect the petitioner or the abused person or persons on whose behalf the petition was filed and may include:

(1) temporarily enjoining the respondent from abusing, threatening to abuse, or molesting the petitioner or the person or persons on whose behalf the petition was filed;

(2) temporarily enjoining the respondent from communicating or attempting to communicate with the petitioner in any way which would violate the provisions of this chapter and temporarily enjoining the respondent from entering or attempting to enter the petitioner's place of residence, employment, education, or other location as the court may order.

(B) Every order of protection issued pursuant to this chapter shall conspicuously bear the following language:

(1) "Violation of this order is a criminal offense punishable by thirty days in jail or a fine of two hundred dollars or may constitute contempt of court punishable by up to one year in jail and/or a fine not to exceed fifteen hundred dollars." and

(2) "Pursuant to Section 16-25-125 of the South Carolina Code of Laws, it is unlawful for a person who has been charged with or convicted of criminal domestic violence or criminal domestic violence of a high and aggravated nature, who is subject to an order of protection, or who is subject to a restraining order, to enter or remain upon the grounds or structure of a domestic violence shelter in which the person's household member resides or the domestic violence shelter's administrative offices. A person who violates this provision is guilty of a misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned for not more than three years, or both. If the person is in possession of a dangerous weapon at the time of the violation, the person is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both."

(C) When the court has, after a hearing for any order of protection, issued an order of protection, it may, in addition:

(1) award temporary custody and temporary visitation rights with regard to minor children living in the home over whom the parties have custody;

(2) direct the respondent to pay temporary financial support for the petitioner and minor child unless the respondent has no duty to support the petitioner or minor child;

(3) when the respondent has a legal duty to support the petitioner or minor children living in the household and the household's residence is jointly leased or owned by the parties or the respondent is the sole owner or lessee, grant temporary possession to the petitioner of the residence to the exclusion of the respondent;

(4) prohibit the transferring, destruction, encumbering, or otherwise disposing of real or personal property mutually owned or leased by the parties or in which one party claims an equitable interest, except when in the ordinary course of business;

(5) provide for temporary possession of the personal property of the parties and order assistance from law enforcement officers in removing personal property of the petitioner if the respondent's eviction has not been ordered;

(6) award costs and attorney's fees to either party;

(7) award any other relief authorized by Section 63-3-530; provided, however, the court must have due regard for any prior family court orders issued in an action between the parties.

(D) No protective order issued pursuant to this chapter may, in any manner, affect the title to real property.

(E) No mutual order of protection may be granted unless the court sets forth findings of fact necessitating the mutual order or unless both parties consent to a mutual order.

(F) If mutual orders of protection have been entered that do not comply with the provisions of this section a petitioner may request the order be vacated and all records of the order be destroyed.

HISTORY: 1984 Act No. 484, Section 2; 1996 Act No. 396, Section 2, eff June 4, 1996; 2008 Act No. 319, Section 5, eff June 11, 2008; 2013 Act No. 99, Section 5, eff June 20, 2013.



SECTION 20-4-65. Order of protection from domestic abuse; filing fee.

A person seeking an order of protection from domestic abuse pursuant to the provisions of this chapter is not required to pay the filing fee as provided in Section 8-21-310(11)(a).

HISTORY: 2005 Act No. 166, Section 9, eff January 1, 2006.



SECTION 20-4-70. Duration of order of protection; modification of terms.

(A) An order of protection issued under Section 20-4-60 must be for a fixed time not less than six months nor more than one year unless the parties have reconciled as evidenced by an order of dismissal and may be extended or terminated by order of the court upon motion by either party showing good cause with notice to the other party. A respondent has the right to a hearing on the extension of an order issued pursuant to this section within thirty days of the date upon which the order will expire. If the parties reconcile, the issuing court may grant an order of dismissal without a hearing if the petitioner receiving the order of protection to be dismissed appears personally at the offices of the issuing court, shows proper identification, and signs a written request to dismiss based on the reconciliation.

(B) Provisions included in an order of protection granting relief pursuant to Section 20-4-60(C) must be enforced until further order of the court following the issuance of the order unless before the expiration of the period the court has scheduled a hearing pursuant to the filing of an action for divorce or separate support and maintenance to determine the temporary rights and obligations of the parties with respect to support of a spouse or children, custody and visitation, or the distribution of personal property. If the hearing has been scheduled, relief granted under Section 20-4-60(C) remains in effect until an order pursuant to the hearing is issued by the court.

(C) The family court may modify the terms of any order issued under this section.

(D) An order of protection issued by a magistrate expires as provided under the terms of the order or upon the issuance of a subsequent order by the family court, whichever occurs first.

HISTORY: 1984 Act No. 484, Section 2; 1995 Act No. 138, Section 3, eff June 28, 1995; 1998 Act No. 270, Section 1, eff April 7, 1998.



SECTION 20-4-80. Mailing or service of order.

A certified copy of an order of protection must be mailed to or served upon the petitioner, the respondent, and local law enforcement agencies having jurisdiction in the area where the petitioner resides. No charge may be made to the petitioner for such action.

HISTORY: 1984 Act No. 484, Section 2; 2005 Act No. 166, Section 10, eff January 1, 2006.



SECTION 20-4-90. Sheriff's department to assist in execution of order.

When any order is issued pursuant to this chapter, upon request of the petitioner, the court may, as part of the order, require the sheriff's department or the police department pursuant to duties described under Section 20-4-100 to accompany the petitioner and assist in placing the petitioner in the possession of the dwelling or residence or otherwise assist in execution of service of the order.

HISTORY: 1984 Act No. 484, Section 2.



SECTION 20-4-100. Responsibilities of law enforcement officer.

The primary duty of a law enforcement officer when responding to a domestic abuse incident is to enforce the laws allegedly violated and to protect the abused person if facts are found which substantiate the complaint. In such incidents, the law enforcement officer must take the following protective measures:

(a) Notify the abused person of the right to initiate criminal proceedings and to seek an order of protection under this chapter.

(b) Advise the parties of the importance of preserving evidence. To provide protection to the petitioner and any minor children, the officer may offer or arrange to provide transportation of the abused person to a hospital for treatment of injuries or to a place of shelter or safety and to accompany the abused person to his or her residence to allow for the removal of clothing, medication, and such personal property as is reasonably necessary.

HISTORY: 1984 Act No. 484, Section 2.



SECTION 20-4-110. Immunity from civil or criminal liability.

Any person who makes a report pursuant to this chapter or who participates in judicial proceedings resulting therefrom, acting in good faith, is immune from civil and criminal liability which might otherwise result by reason of such actions. In all such civil or criminal proceedings good faith is rebuttably presumed.

HISTORY: 1984 Act No. 484, Section 2.



SECTION 20-4-120. Actions not affecting right to relief.

The petitioner's right to relief under this chapter is not affected by leaving the residence or household to avoid further abuse.

The petitioner's right to relief under this chapter is not affected by the use of such physical force against the respondent as is reasonably believed by the petitioner to be necessary to defend the petitioner or others from imminent physical injury or abuse.

HISTORY: 1984 Act No. 484, Section 2.



SECTION 20-4-130. Applicability of other remedies.

Any proceeding under this chapter is in addition to other civil and criminal remedies.

HISTORY: 1984 Act No. 484, Section 2.



SECTION 20-4-160. Domestic Violence Fund.

(A) There is established the Domestic Violence Fund, a fund separate and distinct from the general fund, in the State Treasury. The fund must be administered by the Department of Social Services and revenues of the fund must be used solely to award grants to domestic violence centers and programs in the State.

(B) In order for a domestic violence center or program to be eligible to receive funds, it must be a nonprofit corporation and must:

(1) have been in operation on the preceding July 1 and continue to be in operation; and

(2) offer the following services:

(a) a twenty-four hour hotline;

(b) transportation services;

(c) community education programs;

(d) daytime services, including counseling; and

(e) other criteria as may be established by the department.

(C) The Domestic Violence Fund must receive its revenue from that portion of marriage license fees provided for in Section 20-1-375 and donations, contributions, bequests, or other gifts made to the fund. Contributions to the fund must not be used to supplant existing funds appropriated to the department for domestic violence programs and grants. Monies in the fund may be carried forward from one fiscal year to the next, and interest earned on monies in the fund must be retained by the fund.

HISTORY: 2001 Act No. 91, Section 1, eff August 22, 2001.



SECTION 20-4-310. Citation of article.

This article may be cited as the "Uniform Interstate Enforcement of Domestic Violence Protection Orders Act".

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



SECTION 20-4-320. Definitions.

For purposes of this article:

(1) "Foreign protection order" means a protection order issued by a tribunal of another state.

(2) "Issuing state" means the state whose tribunal issues a protection order.

(3) "Mutual foreign protection order" means a foreign protection order that includes provisions in favor of both the protected individual seeking enforcement of the order and the respondent.

(4) "Protected individual" means an individual protected by a protection order.

(5) "Protection order" means an injunction or other order, issued by a tribunal under the domestic violence, family violence, or anti-stalking laws of the issuing state, to prevent an individual from engaging in violent or threatening acts against, harassment of, contact or communication with, or physical proximity to, another individual.

(6) "Respondent" means the individual against whom enforcement of a protection order is sought.

(7) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band that has jurisdiction to issue protection orders.

(8) "Tribunal" means a court, agency, or other entity authorized by law to issue or modify a protection order.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



SECTION 20-4-330. Judicial enforcement of foreign protection order; determining validity of order.

(A) A person authorized by the law of this State to seek enforcement of a protection order may seek enforcement of a valid foreign protection order in a tribunal of this State. The tribunal shall enforce the terms of the order, including terms that provide relief that a tribunal of this State would lack power to provide but for this section. The tribunal shall enforce the order, whether the order was obtained by independent action or in another proceeding, if it is an order issued in response to a complaint, petition, or motion filed by or on behalf of an individual seeking protection. In a proceeding to enforce a foreign protection order, the tribunal shall follow the procedures of this State for the enforcement of protection orders.

(B) A tribunal of this State may not enforce a foreign protection order issued by a tribunal of a state that does not recognize the standing of a protected individual to seek enforcement of the order.

(C) A tribunal of this State shall enforce the provisions of a valid foreign protection order, which govern custody and visitation, if the order was issued in accordance with the jurisdictional requirements governing the issuance of custody and visitation orders in the issuing state.

(D) A foreign protection order is valid if it:

(1) identifies the protected individual and the respondent;

(2) is currently in effect;

(3) was issued by a tribunal that had jurisdiction over the parties and subject matter under the law of the issuing state; and

(4) was issued after the respondent was given reasonable notice and had an opportunity to be heard before the tribunal issued the order or, in the case of an order ex parte, the respondent was given notice and has had or will have an opportunity to be heard within a reasonable time after the order was issued, in a manner consistent with the rights of the respondent to due process.

(E) A foreign protection order valid on its face is prima facie evidence of its validity.

(F) Absence of any of the criteria for validity of a foreign protection order is an affirmative defense in an action-seeking enforcement of the order.

(G) A tribunal of this State may enforce provisions of a mutual foreign protection order which favor a respondent only if:

(1) the respondent filed a written pleading seeking a protection order from the tribunal of the issuing state; and

(2) the tribunal of the issuing state made specific findings in favor of the respondent.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



SECTION 20-4-340. Enforcement by law enforcement officer; service of order on respondent.

(A) A law enforcement officer of this State, upon determining that there is probable cause to believe that a valid foreign protection order exists and that the order has been violated, shall enforce the order as if it were the order of a tribunal of this State. Presentation of a protection order that identifies both the protected individual and the respondent and, on its face, is currently in effect constitutes probable cause to believe that a valid foreign protection order exists. For the purposes of this section, the protection order may be inscribed on a tangible medium or may have been stored in an electronic or other medium if it is retrievable in perceivable form. Presentation of a certified copy of a protection order is not required for enforcement.

(B) If a foreign protection order is not presented, a law enforcement officer of this State may consider other information in determining whether there is probable cause to believe that a valid foreign protection order exists.

(C) If a law enforcement officer of this State determines that an otherwise valid foreign protection order cannot be enforced because the respondent has not been notified or served with the order, the officer shall inform the respondent of the order, make a reasonable effort to serve the order upon the respondent, and allow the respondent a reasonable opportunity to comply with the order before enforcing the order.

(D) Registration or filing of an order in this State is not required for the enforcement of a valid foreign protection order pursuant to this article.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



SECTION 20-4-350. Registration; presentation to family court; affidavit of currency; entry in state or federal registry; fee.

(A) Any individual may register a foreign protection order in this State. To register a foreign protection order, an individual shall present a certified copy of the order to the family court.

(B) Upon receipt of a foreign protection order, the family court shall register the order in accordance with this section. After the order is registered, the family court shall furnish to the individual registering the order a certified copy of the registered order.

(C) The family court shall register an order upon presentation of a copy of a protection order, which has been certified by the issuing state. A registered foreign protection order that is inaccurate or is not currently in effect must be corrected or removed from the registry in accordance with the law of this State.

(D) An individual registering a foreign protection order shall file an affidavit by the protected individual in the family court stating that, to the best of the protected individual's knowledge, the order is currently in effect.

(E) A foreign protection order registered under this article may be entered in any existing state or federal registry of protection orders, in accordance with applicable law.

(F) A fee may not be charged for the registration of a foreign protection order.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



SECTION 20-4-360. Immunity.

This State or a local governmental agency, or a law enforcement officer, prosecuting attorney, clerk of court, or any state or local governmental official acting in an official capacity, is immune from civil and criminal liability for an act or omission arising out of the registration or enforcement of a foreign protection order or the detention or arrest of an alleged violator of a foreign protection order if the act or omission was done in good faith in an effort to comply with this article.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



SECTION 20-4-370. Remedies available to protected individual.

A protected individual who pursues remedies under this article is not precluded from pursuing other legal or equitable remedies against the respondent.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



SECTION 20-4-375. Filing false protection order; criminal penalty; civil liability.

(A) A person who knowingly or wilfully makes, presents, files, or attempts to file a false, fictitious, or fraudulent foreign protection order is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than five years, or both, in the discretion of the court.

(B) If a family court determines that a person has knowingly or wilfully made, presented, filed, or attempted to file a false, fictitious, or fraudulent foreign protection order, the respondent is entitled to recover from the person who made, presented, filed, or attempted to file the report such relief as may be appropriate, including:

(1) actual damages;

(2) punitive damages; and

(3) a reasonable attorney's fee and other litigation costs reasonably incurred.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



SECTION 20-4-380. Construction of act.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



SECTION 20-4-390. Severability.

If any section, subsection, paragraph, subparagraph, sentence, clause, phrase, or word of this act is for any reason held to be unconstitutional or invalid, such holding shall not affect the constitutionality or validity of the remaining portions of this act, the General Assembly hereby declaring that it would have passed this article, and each and every section, subsection, paragraph, subparagraph, sentence, clause, phrase, and word thereof, irrespective of the fact that any one or more other sections, subsections, paragraphs, subparagraphs, sentences, clauses, phrases, or words hereof may be declared to be unconstitutional, invalid, or otherwise ineffective.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.



SECTION 20-4-395. Applicability.

This article applies to protection orders issued before July 1, 2007, and to continuing actions for enforcement of foreign protection orders commenced before July 1, 2007. A request for enforcement of a foreign protection order made after June 30, 2007, for violations of a foreign protection order occurring before July 1, 2007, is governed by this article.

HISTORY: 2007 Act No. 61, Section 1, eff June 8, 2007.






CHAPTER 5 - PROPERTY RIGHTS OF MARRIED WOMEN

SECTION 20-5-10. Powers of wife as to property and contracts generally.

A married woman may purchase any species of property in her own name and take proper legal conveyances therefor and may bind herself by contract in the same manner and to the same extent as though she were unmarried. All such contracts shall be legal and obligatory and may be enforced at law or in equity by or against such married woman in her own name, apart from her husband.

HISTORY: 1962 Code Section 20-201; 1952 Code Section 20-201; 1942 Code Section 8575; 1932 Code Section 8575; Civ. C. '22 Section 5540; Civ. C. '12 Section 3761; Civ. C. '02 Section 2668; G. S. 2037; R. S. 2167; 1897 (20) 1121; Const. 1895 Art. 17 Section 9.



SECTION 20-5-20. Power of wife to convey, bequeath, and devise separate property; descent.

A married woman shall have power to bequeath, devise or convey her separate property in the same manner and to the same extent as if she were unmarried and, dying intestate, her property shall descend in the same manner as the law provides for the descent of the property of husbands. All deeds, mortgages and legal instruments of whatever kind shall be executed by her in the same manner and have the same legal force and effect as if she were unmarried.

HISTORY: 1962 Code Section 20-202; 1952 Code Section 20-202; 1942 Code Section 8574; 1932 Code Section 8574; Civ. C. '22 Section 5539; Civ. C. '12 Section 3760; Civ. C. '02 Section 2667; G. S. 2036; R. S. 2166; 1870 (14) 325.



SECTION 20-5-30. Wife's property is not subject to husband's debts.

The real and personal property of a married woman, whether held by her at the time of her marriage or accrued to her thereafter, either by gift, grant, inheritance, devise, purchase or otherwise, shall not be subject to levy and sale for her husband's debts but shall be her separate property.

HISTORY: 1962 Code Section 20-203; 1952 Code Section 20-203; 1942 Code Section 8572; 1932 Code Section 8572; Civ. C. '22 Section 5537; Civ. C. '12 Section 3758; Civ. C. '02 Section 2665; G. S. 2035; R. S. 2164; 1870 (14) 325.



SECTION 20-5-40. Earnings and income of married women.

All the earnings and income of a married woman shall be her own separate estate and shall be governed by the same provisions of law as apply to her other separate estate.

HISTORY: 1962 Code Section 20-204; 1952 Code Section 20-204; 1942 Code Section 8573; 1932 Code Section 8573; Civ. C. '22 Section 5538; Civ. C. '12 Section 3759; Civ. C. '02 Section 2666; R. S. 2165; 1887 (19) 819.



SECTION 20-5-50. Requisites of marriage contracts, deeds, and settlements.

All marriage contracts, deeds and settlements shall therein describe, specify and particularize the real and personal estate thereby intended to be included, comprehended, conveyed and passed or shall have a schedule thereto annexed containing a description and the particulars and articles of the real and personal estate intended to be conveyed and passed by such marriage contracts, deeds and settlements. Any such schedule shall be annexed to the contract, deed or other settlement paper, signed, executed and delivered by the parties therein interested at the time of the signing, executing and delivering the marriage contract, deed or settlement, be subscribed by the same witness who subscribed the marriage contract, deed or settlement and be recorded therewith; otherwise, and in default of such schedule and recording thereof as aforesaid, the marriage contract, deed or settlement shall be deemed and declared to be fraudulent, null and void with respect to and against creditors and bona fide purchasers or mortgagees.

HISTORY: 1962 Code Section 20-205; 1952 Code Section 20-205; 1942 Code Section 8576; 1932 Code Section 8576; Civ. C. '22 Section 5541; Civ. C. '12 Section 3762; Civ. C. '02 Section 2669; G. S. 2038; R. S. 2168; 1792 (5) 203.



SECTION 20-5-60. Husband shall not be liable for wife's debts.

A husband shall not be liable for the debts of his wife contracted prior to or after their marriage, except for her necessary support and that of their minor children residing with her.

HISTORY: 1962 Code Section 20-206; 1952 Code Section 20-206; 1942 Code Section 8575; 1932 Code Section 8575; Civ. C. '22 Section 5540; Civ. C. '12 Section 3761; Civ. C. '02 Section 2668; G. S. 2037; R. S. 2167; 1897 (20) 1121; Const. 1895 Art. 17 Section 9.



SECTION 20-5-70. Liability of husband in suit brought against wife.

Neither a husband nor his property shall be liable for any recovery against his wife in any suit brought against her. Judgment in any such suit may be enforced by execution against her sole and separate estate in the same manner as if she were sole.

HISTORY: 1962 Code Section 20-207; 1952 Code Section 20-207; 1942 Code Section 400; 1932 Code Section 400; Civ. P. '22 Section 357; Civ. P. '12 Section 163; Civ. P. '02 Section 135; 1870 (14) 137; 1925 (34) 263.



SECTION 20-5-80. Validation of certain deeds subsequent to April 16, 1868.

All deeds and conveyances made since April 16, 1868, whereby lands and tenements which were the estate of their husbands have been conveyed to married women and which have been duly recorded in the office of the register of deeds or clerk of court for the county in which such lands and tenements are situate shall be deemed good and effectual in the law, to all intents and purposes, as if the same had been recorded in the office of the Secretary of State within the time prescribed by law, anything to the contrary thereof in any wise notwithstanding.

HISTORY: 1962 Code Section 20-208; 1952 Code Section 20-208; 1942 Code Section 8884; 1932 Code Section 8884; Civ. C. '22 Section 5315; Civ. C. '12 Section 3545; Civ. C. '02 Section 2459; G. S. 1779; R. S. 1971.









Title 21 - Estates, Trusts, Guardians and Fiduciaries

CHAPTER 21 - NATURAL AND PARENTALLY APPOINTED GUARDIANS

SECTION 21-21-25. Disposition of custody of minors.

The father of any child under the age of twenty-one years and not married, if the mother is dead, or the mother of any such child, the father being dead, whether the father or mother is under the age of twenty-one years, or of full age, may by deed executed and recorded according to law or by last will and testament, made and probated according to law, dispose of the custody and tuition of the child while he remains under the age of twenty-one years to any other person, in possession or remainder. No deed is valid unless signed by both father and mother, if both are living and no such deed, except a deed to an agency or department of this State authorized by law to receive or place the custody of children, is effective unless approved upon petition by a family court or family court judge of this State. Nothing in this section may be construed to abrogate, lessen, or interfere with the right and duty of a court of competent jurisdiction at any time to transfer and assign the custody of a child for its best interest.

HISTORY: 1987 Act No. 171, Section 87.



SECTION 21-21-35. Persons against whom disposition of custody is valid.

The disposition of the custody of the child as provided in Section 21-21-25 is effective against any person claiming the custody of the child as guardian.

HISTORY: 1987 Act No. 171, Section 88.



SECTION 21-21-45. Action by custodian for recovery of children and damages.

Any person to whom the custody of any child has been so disposed or devised may maintain an action against any person who wrongfully takes away or detains the child for the recovery of the child and may recover damages in the action for benefit of the child.

HISTORY: 1987 Act No. 171, Section 89.



SECTION 21-21-55. Possession of property conveyed, devised, or bequeathed to child.

Any person to whom the custody of any child has been so disposed or devised may take into his possession to and for the use, support, and education of the child all property, real and personal, which by deed or will has been conveyed, devised, or bequeathed to the child, until he attains the age of twenty-one years or for a lesser time as may be fixed by the deed or will, and may receive and receipt for the proceeds of any life insurance taken out by the parent for the benefit of the child and do all acts in relation to the child which a guardian appointed according to law might do. The family court may, in its discretion, require a return of the property and an annual accounting for the rents, profits, and income of the property.

HISTORY: 1987 Act No. 171, Section 90.






CHAPTER 29 - TRUST COMPANIES

SECTION 21-29-90. Affiliated trust company defined.

(A) For the purposes of this section, an "affiliated trust company" is a trust company that is owned by the bank which has designated it as an agent or is owned, directly or indirectly, by the same bank holding company that owns, directly or indirectly, the bank which has designated it as an agent.

(B) Any bank is authorized to designate an affiliated trust company as its agent for the performance of all acts, obligations, and responsibilities of the bank with respect to any fiduciary or other services generally rendered by bank trust departments. In that event, the bank remains fully responsible and liable with respect to all actions of the affiliated trust company as if performed by the bank itself. No such agency relationship:

(1) may be considered an impermissible delegation of responsibility or duty by the bank; or

(2) constitutes a resignation or disqualification of the bank as fiduciary or a relinquishment of trust powers by the bank.

HISTORY: 1987 Act No. 106, Section 1.









Title 22 - Magistrates and Constables

CHAPTER 1 - MAGISTRATES GENERALLY

SECTION 22-1-10. Appointment; term and territorial jurisdiction; training, certification or recertification requirement.

(A) The Governor, by and with the advice and consent of the Senate, may appoint magistrates in each county of the State for a term of four years and until their successors are appointed and qualified, or their positions are terminated as provided in subsection (B), Section 22-1-30, or Section 22-2-40.

Magistrates serving the counties of Abbeville, Allendale, Bamberg, Beaufort, Calhoun, Cherokee, Chesterfield, Clarendon, Colleton, Dillon, Edgefield, Florence, Greenville, Hampton, Jasper, Lancaster, Lee, Marion, McCormick, Oconee, Pickens, Saluda, Sumter, and Williamsburg shall serve terms of four years commencing May 1, 1990. Magistrates serving the counties of Aiken, Anderson, Barnwell, Berkeley, Charleston, Chester, Darlington, Dorchester, Fairfield, Georgetown, Greenwood, Horry, Kershaw, Laurens, Lexington, Marlboro, Newberry, Orangeburg, Richland, Spartanburg, Union, and York shall serve terms of four years commencing May 1, 1991.

At least ninety days before the date of the commencement of the terms provided in the preceding paragraph and every four years thereafter, each county governing body must inform, in writing, the Senators representing that county of the number of full-time and part-time magistrate positions available in the county, the number of work hours required by each position, the compensation for each position, and the area of the county to which each position is assigned. If the county governing body fails to inform, in writing, the Senators representing that county of the information as required in this section, then the compensation, hours, and location of the full-time and part-time magistrate positions available in the county remain as designated for the previous four years.

Each magistrate's number of work hours, compensation, and work location must remain the same throughout the term of office, except for a change (1) specifically allowed by statute or (2) authorized by the county governing body at least four years after the magistrate's most recent appointment and after a material change in conditions has occurred which warrants the change. Nothing provided in this section prohibits the raising of compensation or hours and compensation during a term of office. No magistrate may be paid for work not performed except for bona fide illness or as otherwise provided by law.

The number of magistrates to be appointed for each county and their territorial jurisdiction are as prescribed by law before March 2, 1897, for trial justices in the respective counties of the State, except as otherwise provided in this section.

(B)(1) No person is eligible to hold the office of magistrate who is not at the time of his appointment a citizen of the United States and of this State, and who has not been a resident of this State for at least five years, has not attained the age of twenty-one years upon his appointment, and has not received a high school diploma or its equivalent educational training as recognized by the State Department of Education.

(2) Notwithstanding the educational qualifications required in item (1):

(a) On and after July 1, 2001, no person is eligible for an initial appointment to hold the office of magistrate who (i) is not at the time of his appointment a citizen of the United States and of this State, (ii) has not been a resident of this State for at least five years, (iii) has not attained the age of twenty-one years upon his appointment, and (iv) has not received a two-year associate degree.

(b) On and after July 1, 2005, no person is eligible for an initial appointment to hold the office of magistrate who (i) is not at the time of his appointment a citizen of the United States and of this State, (ii) has not been a resident of this State for at least five years, (iii) has not attained the age of twenty-one years upon his appointment, and (iv) has not received a four-year baccalaureate degree.

(C) Notwithstanding any other provision of law relating to the terms and qualifications of magistrates:

(1) All magistrates shall complete a training program or pass certification or recertification examinations, or both, pursuant to standards established by the Supreme Court of South Carolina. The examination must be offered at least three times each year.

(a) Magistrates appointed for the first time on or after the effective date of this act shall complete the training program and pass the certification examination within one year after taking office, or before April 30, 1995, whichever is later.

(b) Magistrates serving the counties of Abbeville, Allendale, Bamberg, Beaufort, Calhoun, Cherokee, Chesterfield, Clarendon, Colleton, Dillon, Edgefield, Florence, Greenville, Hampton, Jasper, Lancaster, Lee, Marion, McCormick, Oconee, Pickens, Saluda, Sumter, and Williamsburg, as of the effective date of this act, shall pass a certification examination before April 30, 1995.

(c) Magistrates serving the counties of Aiken, Anderson, Barnwell, Berkeley, Charleston, Chester, Darlington, Dorchester, Fairfield, Georgetown, Greenwood, Horry, Kershaw, Laurens, Lexington, Marlboro, Newberry, Orangeburg, Richland, Spartanburg, Union, and York, as of the effective date of this section, shall pass a certification examination before April 30, 1996.

(d) Every magistrate shall pass a recertification examination within eight years after passing the initial certification examination, and at least once every eight years thereafter.

(2) If any magistrate does not comply with these training or examination requirements, his office is declared vacant on the date the time expires, or when he is notified, as provided in subsection (D), whichever is earlier.

(D) Upon written notification of the Supreme Court or its designee to the affected magistrate and the Governor of the failure of the magistrate to complete the training program or pass the certification examination required pursuant to subsection (C), the magistrate's office is declared vacant, the magistrate does not hold over, and the Governor shall appoint a successor in the manner provided by law; however, the Governor shall not reappoint the current magistrate who failed to complete the training program or pass the certification examination required pursuant to subsection (C) to a new term or to fill the vacancy in the existing term.

HISTORY: 1962 Code Section 43-1; 1952 Code Section 43-1; 1942 Code Section 3707; 1932 Code Section 3707; Civ. C. '22 Section 2241; Civ. C. '12 Section 1391; Civ. C. '02 Section 983; 1897 (22) 472; 1988 Act No. 678, Part I, Section 4; 1991 Act No. 136, Section 1; 1993 Act No. 152, Section 1; 1996 Act No. 376, Section 1; 2000 Act No. 226, Section 4; 2011 Act No. 70, Section 2, eff June 28, 2011.



SECTION 22-1-15. Magistrates presently serving.

(A) The provisions of Section 22-1-10(B) do not apply to a magistrate serving on January 1, 1989, during his tenure in office. A magistrate holding office after January 1, 1989, must achieve a high school education or the equivalent educational training as recognized by the State Department of Education within two years of January 1, 1989, and must submit a certified copy of his high school diploma or certified proof of its recognized equivalent in educational training as established by the State Department of Education to the South Carolina Court Administration. However, this requirement does not apply to a magistrate with at least five years' service as a magistrate on January 1, 1989. The South Carolina Court Administration must report to the Governor's Office a magistrate's failure to submit the proper documentation, and a magistrate's violation of this subsection terminates his term of office.

(B) The provisions of Section 22-1-10(B)(2)(a) and (b) do not apply to a magistrate serving on June 30, 2001, during his tenure in office.

(C) The provisions of Section 22-1-10(B)(2)(b) do not apply to a magistrate serving on June 30, 2005, during his tenure in office, and do not apply to a magistrate serving after June 30, 2005, who retires and is reappointed within one year of the date of his retirement and during his tenure in office for the new appointment.

HISTORY: 1988 Act No. 678, Part I, Section 5; 2000 Act No. 226, Section 5; 2000 Act No. 257, Section 9; 2012 Act No. 278, Pt VI, Section 70, eff July 1, 2012.



SECTION 22-1-16. Trial observation requirement for new magistrates who are not attorneys.

(A) A magistrate whose initial appointment begins on or after July 1, 2001, and who is not an attorney licensed in this State at the time of his initial appointment may not try a case until a certificate is filed with the Clerk of the Supreme Court stating that the magistrate has observed ten trials. The certificate must state the name of the proceeding, the dates and the tribunals involved, and must be attested to by the judge conducting the proceeding.

(B) The required trial experiences must include the following:

(1) four criminal cases in a magistrates court, two of which must be in a magistrates court where he will not preside;

(2) four civil cases in a magistrates court, two of which must be in a magistrates court where he will not preside;

(3) one criminal jury trial in circuit court; and

(4) one civil jury trial in circuit court.

(C) The trial observations may be undertaken and completed any time after a person has been nominated by the senatorial delegation for the position of magistrate.

HISTORY: 2000 Act No. 226, Section 6.



SECTION 22-1-17. Continuing education.

(A) The South Carolina Court Administration is authorized to establish and determine the number of contact hours to be completed in a continuing education program of two years available to a magistrate who has successfully completed the certification examination. The program must provide extensive instruction in civil and criminal procedures and must encourage magistrates to develop contacts and resources of information in conjunction with their instructors and fellow magistrates.

(B) The program shall be administered through the state's technical college system and may be used to facilitate continuing legal education opportunities for all magistrates. The technical college system may assess a reasonable fee for each participant in the program in order to pay for the program's expenses.

(C) The funding for this program shall be provided from fees and costs collected by magistrates or magistrates' courts and deposited in the general fund of the county.

(D) Subsections (A) and (B) are effective July 1, 2001; however, the planning and development of this program shall begin on or after July 1, 2000, and the effective date for subsections (C) and (D) is July 1, 2000.

HISTORY: 2000 Act No. 226, Section 7.



SECTION 22-1-19. Advisory council on magistrate eligibility, certification examination, and continuing education; membership.

An advisory council shall be established in order to make recommendations to the Supreme Court regarding the eligibility examination, certification examination, and continuing education requirements for magistrates. The council must submit an annual report to the Chief Justice of the Supreme Court or his designee. The council shall be appointed by the Chief Justice to consist of:

(1) a member appointed upon the recommendation of the South Carolina Trial Lawyers Association;

(2) a member appointed upon the recommendation of the South Carolina Association of Criminal Defense Lawyers;

(3) a member appointed upon the recommendation of the South Carolina Solicitor's Association;

(4) a member appointed upon the recommendation of the South Carolina Sheriff's Association;

(5) a member appointed upon the recommendation of the South Carolina Victims Assistance Network;

(6) a member appointed upon the recommendation of the Criminal Justice Academy;

(7) a member appointed upon the recommendation of the State Board for Technical and Comprehensive Education;

(8) a member appointed upon the recommendation of the South Carolina Appleseed Legal Justice Center;

(9) a member appointed upon the recommendation of the Summary Court Judges Association;

(10) a member appointed upon the recommendation of the Dean of the University of South Carolina School of Law;

(11) a member appointed upon the recommendation of the Chairman of the Senate Judiciary Committee;

(12) a member appointed upon the recommendation of the Chairman of the House Judiciary Committee; and

(13) a member appointed upon the recommendation by the Governor.

HISTORY: 2000 Act No. 226, Section 8.



SECTION 22-1-20. Oath.

Before entering upon the discharge of the duties of his office, each magistrate must take in writing the oath of office prescribed in the Constitution before the clerk of the court of common pleas of the county or, in case there be no such clerk, before anyone authorized to administer an oath, and must file the same with the Secretary of State.

HISTORY: 1962 Code Section 43-2; 1952 Code Section 43-2; 1942 Code Section 3708; 1932 Code Section 3708; Civ. C. '22 Section 2242; Civ. C. '12 Section 1392; Civ. C. '02 Section 984; 1897 (22) 472.



SECTION 22-1-25. Mandatory retirement age.

Notwithstanding the provisions of Section 9-1-1530 or Section 1-13-80(h)(8), (10) or (12), it shall be mandatory for a magistrate to retire not later than the end of the fiscal year in which he reaches his seventy-second birthday. Any magistrate serving in office on the effective date of this section who has attained the age of seventy-two years prior to July 1, 1993, may continue to serve until June 30, 1994.

HISTORY: 1993 Act No. 183, Section 2.



SECTION 22-1-30. Suspension, removal or non-reappointment.

(A) A magistrate may be suspended or removed by order of the Supreme Court pursuant to its rules for incapacity, misconduct, or neglect of duty. A magistrate's failure to retire in accordance with Section 22-1-25 or a magistrate's failure to comply with the training and examination requirements of Section 22-1-10(C) may subject the magistrate to suspension or removal by order of the Supreme Court.

(B) If a senatorial delegation recommends that the Governor not reappoint a magistrate upon completion of his term of office, the Governor may send a message to the Senate that the magistrate is not reappointed. Upon receipt of the message, the Senate must ratify the message not to reappoint by the confirmation process. If the ratification takes place, the magistrate's service is terminated at the end of his term and the magistrate does not continue to serve until a successor is appointed. Notice of the ratification must be sent to the Supreme Court.

HISTORY: 1962 Code Section 43-3; 1952 Code Section 43-3; 1942 Code Section 3707; 1932 Code Section 3707; Civ. C. '22 Section 2241; Civ. C. '12 Section 1391; Civ. C. '02 Section 983; 1897 (22) 472; 1993 Act No. 181, Section 337; 2000 Act No. 226, Section 9; 2011 Act No. 70, Section 3, eff June 28, 2011.



SECTION 22-1-40. Appearance as attorney in case once before magistrate.

It shall be unlawful for any magistrate to appear as attorney at law in any of the courts of this State in any action which may have been before him in his official capacity as such magistrate. Any magistrate who violates the provisions of this section shall forfeit his office.

HISTORY: 1962 Code Section 43-4; 1952 Code Section 43-4; 1942 Code Section 3722; 1932 Code Section 3722; Civ. C. '22 Section 2256; Civ. C. '12 Section 1406; Civ. C. '02 Section 998; R. S. 895; 1883 (18) 473; 1900 (23) 698.



SECTION 22-1-50. Administering oaths; taking renunciations of dower.

Every magistrate shall have power to administer any oath authorized or required by law to be taken and not directed to be administered by another authority and any oath so administered shall, to all intents and purposes, be binding and effectual in law. He may also take renunciations of dower.

HISTORY: 1962 Code Section 43-5; 1952 Code Section 43-5; 1942 Code Section 3714; 1932 Code Section 3714; Civ. C. '22 Section 2248; Civ. C. '12 Section 1398; Civ. C. '02 Section 990; G. S. 847; R. S. 889; 1839 (11) 30.



SECTION 22-1-60. Issuance of receipts for moneys collected.

All magistrates in this State shall issue receipts for all moneys paid to or collected by them. Such receipt shall in each instance state the amount paid to or collected by the magistrate and for what purpose and the title of the cause.

HISTORY: 1962 Code Section 43-6; 1952 Code Section 43-6; 1942 Code Section 3726; 1932 Code Section 3726; Civ. C. '22 Section 2260; 1912 (27) 698.



SECTION 22-1-70. Disposition of fines and penalties imposed and collected in criminal cases.

All fines and penalties imposed and collected by magistrates in criminal cases must be forthwith turned over by them to the county treasurers of their respective counties for county purposes; provided, that when a magistrate presides over a municipal court under contract between the municipality and the county governing body as authorized by Section 14-25-25, a portion of such fines and penalties imposed and collected shall be turned over to the treasurer of the municipality under the provisions of the contract between the municipality and the county governing body which shall specify the portion to be turned over to the treasurer of the municipality. But when, by law any person is entitled, as informer, to any portion of such fine or penalty, such portion shall be immediately paid over to him. If any magistrate shall neglect or refuse to pay over all fines and penalties collected by him in any criminal cause or proceeding he shall, on conviction thereof, be subject to a fine of not less than one hundred nor more than one thousand dollars and imprisonment for not less than three nor more than six months and shall be dismissed from office.

HISTORY: 1962 Code Section 43-8; 1952 Code Section 43-8; 1942 Code Section 3723; 1932 Code Sections 1547, 3723; Civ. C. '22 Section 2257; Cr. C. '22 Section 494; Civ. C. '12 Section 1407; Cr. C. '12 Section 567; Civ. C. '02 Section 999; Cr. C. '02 Section 410; G. S. 857, 858; R. S. 325, 896; 1871 (14) 655, 656; (15) 420; 1981 Act No. 167, Section 1.



SECTION 22-1-80. Books required and disposition thereof in case of death, resignation and the like.

Each magistrate shall keep two books, one for civil and the other for criminal cases, wherein he shall insert all his proceedings in each case by its title, showing the commencement, progress and termination thereof, as well as all fees charged or received by him. He shall also enter upon his book of criminal cases all warrants issued by him and what disposition he has made of them, what moneys have been collected from fines, costs and otherwise thereunder and what disposition he has made of them. He shall produce such books when required, for the inspection of the solicitor of the circuit. Whenever any magistrate shall die, resign, be removed or go out of office his books of office, with all records relating thereto in civil cases which have not been settled, shall be turned over to his successors or to some magistrate in the same county, who shall proceed thereon the same as if he had tried such cases and issued the papers thereon himself.

HISTORY: 1962 Code Section 43-9; 1952 Code Section 43-9; 1942 Code Section 3717; 1932 Code Section 3717; Civ. C. '22 Section 2251; Civ. C. '12 Section 1401; Civ. C. '02 Section 993; G. S. 853; R. S. 892; 1839 (11) 22; 1879 (17) 49; 1905 (24) 691.



SECTION 22-1-90. Monthly reports of moneys collected; treasurer's record.

Every magistrate shall, on the first Wednesday in each month or within ten days thereafter, make to the auditor and treasurer of his county a full and accurate statement in writing of all moneys collected by him on account of fines, penalties or forfeitures during the past month together with the title of each case in which a fine has been paid. The county treasurer shall keep a record of the title of each case in which the fine has been paid, the nature of the offense for which the fine was imposed and the amount thereof. In default thereof the magistrate or treasurer, as the case may be, shall, on conviction, be liable to a fine not exceeding one hundred dollars or imprisonment in the county jail not exceeding two months or both, at the discretion of the court.

HISTORY: 1962 Code Section 43-12; 1952 Code Section 43-12; 1942 Code Section 3729; 1932 Code Sections 1546, 3729; Civ. C. '22 Section 2263; Cr. C. '22 Section 493; Civ. C. '12 Section 1408; Cr. C. '12 Section 566; Civ. C. '02 Section 1000; Cr. C. '02 Section 409; G. S. 802; R. S. 324, 897; 1878 (16) 753; 1901 (23) 742.



SECTION 22-1-100. Monthly report of criminal cases in counties with cities of 50,000 and over.

Each magistrate within a county containing a city of fifty thousand inhabitants or more shall make and file with the county governing body each month a verified report of criminal cases begun before him and their status and disposition, together with a list of all fines collected. The county shall not pay any salary to any magistrate until he has made and filed the verified report herein required and further, in default thereof, the magistrate violating the provisions of this section shall, on conviction, be liable to a fine not exceeding one hundred dollars or imprisonment in the county jail not exceeding two months, at the discretion of the court.

HISTORY: 1962 Code Section 43-16; 1952 Code Section 43-16; 1942 Code Section 3724; 1932 Code Sections 3724, 3725; Civ. C. '22 Sections 2258, 2259; Cr. C. '22 Section 498; 1917 (30) 111; 1972 (57) 2538.



SECTION 22-1-110. Submission of dockets to governing bodies of counties.

Each magistrate shall submit his dockets quarterly to the governing body of the county at its regular quarterly meetings and such governing body shall make reports annually, prior to the fall term of court, to the foreman of the grand jury as to such dockets and any irregularities shown thereby. Magistrates shall not be required to make reports or file transcripts of their dockets in any manner or at any time other than as herein prescribed.

HISTORY: 1962 Code Section 43-18; 1952 Code Section 43-18; 1942 Code Section 3730; 1932 Code Section 3730; Civ. C. '22 Section 2264; Civ. C. '12 Section 1409; Civ. C. '02 Section 1001; 1898 (22) 750.



SECTION 22-1-120. Exhibit of original papers required with bills of costs.

The governing bodies of the several counties of this State in auditing the accounts of magistrates shall require them to exhibit with the bill of costs all the original papers in each case in which the costs have accrued and no bill of costs against any county shall be allowed by the governing body of any county unless accompanied by the original papers in each case mentioned in the bill or account. The governing bodies after examining the original papers of any magistrate shall return them to him without delay.

HISTORY: 1962 Code Section 43-19; 1952 Code Section 43-19; 1942 Code Section 3719; 1932 Code Section 3719; Civ. C. '22 Section 2253; Civ. C. '12 Section 1403; Civ. C. '02 Section 995; G. S. 853; R. S. 893; 1875 (15) 863.



SECTION 22-1-130. Records of books delivered to magistrates by court clerks.

The clerks of the courts of the respective counties shall each keep a book in which shall be entered all books sent them for distribution among the magistrates of their respective counties, in which book shall also be written the receipt of the magistrate to whom any such books are delivered, to be cancelled upon return of such books by writing across the same "books returned."

HISTORY: 1962 Code Section 43-20; 1952 Code Section 43-20; 1942 Code Section 3732; 1932 Code Section 3732; Civ. C. '22 Section 2266; Civ. C. '12 Section 1411; Civ. C. '02 Section 1003; G. S. 862; R. S. 899; 1882 (18) 872.



SECTION 22-1-140. Return of books received by magistrate from court clerk at expiration of magistrate's term.

Upon the expiration of the term of office of any magistrate he shall within thirty days return to the clerk of the court of his county in good condition all books received by him from the clerk under the law regulating the distribution of books among magistrates. Any magistrate neglecting or refusing to return such books to the clerk or pay for such books or any damage thereto shall be guilty of a misdemeanor and upon conviction thereof in any court of competent jurisdiction shall be fined in the sum of not less than ten dollars nor more than twenty-five dollars or be imprisoned not less than ten days nor more than thirty days, at the discretion of the court. The fines imposed or money received under this section shall be paid over to the clerk of the court when collected, to be expended in replacing such books as are not returned or are too much damaged to be reissued and to be used for no other purpose.

HISTORY: 1962 Code Section 43-21; 1952 Code Section 43-21; 1942 Code Sections 3717-1, 3732; 1932 Code Sections 1548, 3732; Civ. C. '22 Section 2266; Civ. C. '12 Section 1411; Civ. C. '02 Section 1003; Cr. C. '22 Section 495; Cr. C. '12 Section 568; Cr. C. '02 Section 411; G. S. 862; R. S. 326, 899; 1871 (15) 872; 1882 (17) 872.



SECTION 22-1-150. Bond required of magistrates.

No person shall be commissioned, nor shall he continue to hold office or be qualified to discharge the duties and exercise the powers of magistrate, until he enters into and files, in the office of the clerk of court of the county in which he is to serve, bond to the State in a sum specified by the governing body of such county. The bond shall not be less than twenty-five percent of the collections for the previous year reported to the county treasurer as required by Section 22-1-90; provided, however, that if collections for the previous year did not exceed a total of two thousand dollars, the county governing body in its discretion shall be authorized to waive any bond requirements for such magistrate. The bond shall be conditioned for the faithful performance and discharge of the duties of his office, with surety to be approved by the governing body of the county. The terms, form and execution shall be approved by the Attorney General. Any magistrate not in compliance with this section shall be subject to immediate removal from office until he shows good cause to the Supreme Court for not obtaining such bond. Premiums for the bonds shall be paid by the respective counties.

HISTORY: 1978 Act No. 568, Section 1.



SECTION 22-1-160. Bond required of magistrates' employees.

No person shall be employed by a magistrate when the duties of his employment consist of financial responsibilities, including receiving and having custody of moneys collected in behalf of the magistrate, until he shall have entered into and filed, in the office of the clerk of court of the county in which the person is employed, bond to the State in a sum of like amount as and if required of the magistrate by Section 22-1-150. The bond shall be conditioned for the faithful performance and discharge of the duties of the employee, with surety to be approved by the governing body of the county. The terms, form and execution shall be approved by the Attorney General. Failure to comply with this section shall subject the employee to removal from employment. Premiums for such bonds shall be paid by the respective counties.

HISTORY: 1978 Act No. 568, Section 2.



SECTION 22-1-170. Attorney's fees awards.

A magistrate may award attorney's fees in the same manner as is provided by law for circuit judges in this State in civil matters.

HISTORY: 1988 Act No. 678, Part I, Section 3.






CHAPTER 2 - SELECTION OF MAGISTRATES AND MAGISTRATES' JURY

SECTION 22-2-5. Eligibility examinations for magistrates.

(A) The South Carolina Court Administration, in cooperation with the technical college system, shall select and administer an eligibility examination to test basic skills of persons seeking an initial appointment as magistrate on or after July 1, 2001. In determining the persons to be recommended to the Governor for initial appointments as magistrates on or after July 1, 2001, a senatorial delegation must use the results of these eligibility examinations to assist in its selection of nominees. No person is eligible to be appointed as a magistrate unless he receives a passing score on the eligibility examination. The results of these eligibility examinations are valid for six months before and six months after the time the appointment is to be made.

(B) The court administration shall establish guidelines for exempting persons from taking the examination if certain prescribed educational equivalency requirements have been met.

(C) The court administration, in cooperation with the technical college system, shall develop an optional examination preparatory course. The technical college system may assess a reasonable fee from each participant who takes the examination or the preparatory course in order to pay for administering the examination and course. The planning and development of the eligibility examination and optional examination preparatory course shall begin on or after July 1, 2000.

HISTORY: 2000 Act No. 226, Section 10.



SECTION 22-2-10. Screening committee to assist in selection of magistrates.

A senatorial delegation in determining the persons to be recommended to the Governor for appointment as magistrates may appoint a screening committee to assist them in their selection of nominees.

HISTORY: 1979 Act No. 164, Part III, Section 2; 1988 Act No. 678, Part I, Section 6.



SECTION 22-2-15. Special election for nonpartisan preferential selection of magistrate.

Notwithstanding the provisions of Section 22-2-10, in the event a senatorial delegation representing a particular county desires to fill a vacancy in the office of magistrate and conduct a nonpartisan preferential election relating to the filling of such vacancy more than six months prior to a scheduled general election, the delegation may direct the county election commission to conduct a special election. The majority of the senatorial delegation shall call for such election by notifying the county election commission in writing of its wishes at least sixty days prior to the date on which it desires to have the election. The election commission shall cause such election to be advertised in a newspaper of general circulation in the magisterial district in which the election is to be held at least twice in such sixty day period setting forth the date and subject of such election. Any qualified elector residing in the magisterial district may have his name placed on the preferential election ballot by filing a petition with the election commission at least forty-five days prior to the date of the special election. Except as specifically provided in this section, the election shall be governed by the provisions of Section 22-2-10 as they relate to nonpartisan preferential elections.

HISTORY: 1979 Act No. 189, Section 1.



SECTION 22-2-20. Establishment of jury areas for juries serving courts of magistrates.

The General Assembly shall establish jury areas from which juries shall be drawn to serve in the courts of various magistrates within the counties of this State. Initially, the jury areas shall be determined in the following manner:

The chief magistrate for administration of the county shall fix the area from which the jury shall be drawn to serve in the courts of the various magistrates within the county. The boundaries, as close as practical, shall conform to precinct lines; provided, however, that every effort should be made to conform such jury areas to existing magisterial districts or if no districts exist, then such boundaries shall include the area in the vicinity of each magistrate's court within the county.

HISTORY: 1979 Act No. 164, Part III, Section 3.



SECTION 22-2-30. Assistance in establishing jury areas; legislative adoption of jury areas.

In establishing the jury areas, the chief magistrate for administration of the county may call upon the service of the Research and Statistical Services Division of the State Budget and Control Board and the Senate Research staff for demographic information and the State Election Commission for precinct and voter registration information. Upon establishment of the jury areas in a county, but no later than January 1, 1980, the chief magistrates for administration of the counties shall submit to the Legislative Council the boundaries of the jury areas. The Legislative Council shall prepare the necessary legislation to establish the jury areas for introduction in the General Assembly by the respective Judiciary Committees of the Senate and House of Representatives. All acts adopting jury areas shall be printed in the Code of Laws of South Carolina.

HISTORY: 1979 Act No. 164, Part III, Section 4.



SECTION 22-2-40. Number and location of magistrates in county; ministerial magistrates.

(A) The General Assembly shall provide for the number and location of magistrates in each county. The provisions of this chapter shall not be construed to prevent more than one magistrate from being assigned to the same jury area.

(B) In each county, one or more magistrates may be designated by the Governor with the advice and consent of the Senate as ministerial magistrates for the purpose of carrying out the following responsibilities:

(1) to issue criminal warrants;

(2) to approve and accept written bonds in criminal matters, or in lieu of written bonds to approve and accept cash bonds;

(3) to order the release of prisoners when proper and adequate bonds have been duly posted; and

(4) to transfer any such warrant and written or cash bond to a magistrate having proper jurisdiction.

Ministerial magistrates shall be available at nighttime and on weekends during such hours as may be designated by the chief magistrate.

(C) Notwithstanding the provisions of subsection (A), Section 22-1-10(A), or Section 22-8-40(C) and (D), the number, location, and full-time or part-time status of magistrates in the county may be increased or decreased from the required and permissive provisions in Section 22-8-40(C) and (D) as provided in Section 22-1-30(B), or by filing with court administration a written agreement between the members of the Senate delegation for the county and the county governing body; however, a magistrate's compensation must not be decreased during his term in office.

HISTORY: 1979 Act No. 164, Part III, Section 5; 2000 Act No. 226, Section 11; 2011 Act No. 70, Section 4, eff June 28, 2011.



SECTION 22-2-50. Preparation of jury lists.

In October of each year, the State Election Commission must provide to the chief magistrate for administration of each county, at no cost, a jury list compiled in accordance with the provisions of Section 14-7-130. The chief magistrate for administration of the county must use these lists in preparing, for each jury area, a list of the qualified electors in these jury areas, and must forward these lists to the respective magistrates.

HISTORY: 1979 Act No. 164, Part III, Section 6; 2004 Act No. 304, Section 2.



SECTION 22-2-60. Preparation and custody of jury box.

A constable or other person appointed by a magistrate shall, during the first thirty days of each calendar year, prepare a jury box for use in the magistrate's court which shall be provided by the governing body of the county. Each box shall contain two compartments designated as A and B respectively. The person charged with the preparation of the box shall, within the specified period, place in Compartment A of the box the individual names of all qualified electors in the Jury Area. After Compartment A has been filled with names, the box shall be locked and kept in the magistrate's custody.

HISTORY: 1979 Act No. 164, Part III, Section 7.



SECTION 22-2-70. Jury trials following improper preparation of jury box.

If it is determined that the jury box has not been prepared as provided in this chapter, no jury trial shall be held until the box has been prepared as provided by law; provided, however, that no verdict shall be rendered invalid by reason of failure to comply with the provisions of this chapter if no challenge was raised prior to a jury being sworn.

HISTORY: 1979 Act No. 164, Part III, Section 8.



SECTION 22-2-80. Selection of jury list.

(A) In all cases except as provided in Section 22-2-90 in a magistrates court in which a jury is required, a jury list must be selected in the following manner:

A person appointed by the magistrate who is not connected with the trial of the case for either party must draw out of Compartment "A" of the jury box at least thirty but not more than one hundred names, and this list of names must be delivered to each party or to the attorney for each party.

(B) If a court has experienced difficulty in drawing a sufficient number of jurors from the qualified electors of the area, and, before implementing a process pursuant to this subsection, seeks and receives the approval of South Carolina Court Administration, the person selected by the presiding magistrate may draw at least one hundred names but not more than a number determined sufficient by court administration for the jury list, and must deliver this list to each party or the attorney for each party.

HISTORY: 1979 Act No. 164, Part III, Section 9; 2000 Act No. 257, Section 5; 2004 Act No. 304, Section 3.



SECTION 22-2-85. Optional postponement of jury service for students.

If a student selected for jury service during the school term so requests, his service must be postponed to a date that does not conflict with the school term. For purposes of this section, a student is a person enrolled in high school or an institution of higher learning, including technical college.

HISTORY: 1990 Act No. 427, Section 2.



SECTION 22-2-90. Additional procedure for selection of jury list in court which schedules terms for jury trials.

(A) In addition to the procedure for drawing a jury list as provided for in Section 22-2-80, in a magistrates court which schedules terms for jury trials, the magistrate may select a jury list in the manner provided by this section.

(B) At least ten but not more than forty-five days before a scheduled term of jury trials, a person selected by the presiding magistrate must draw at least forty but not more than one hundred jurors to serve one week only.

(C) If a court has experienced difficulty in drawing a sufficient number of jurors from the qualified electors of the area, and, before implementing a process pursuant to this subsection, seeks and receives the approval of South Carolina Court Administration, the person selected by the presiding magistrate may draw at least one hundred names but not more than a number determined sufficient by court administration to serve one week only.

(D) Immediately after the jurors are drawn, the magistrate must issue a writ of venire facias for the jurors requiring their attendance on the first day of the week for which they have been drawn. This writ must be delivered to the magistrate's constable or the sheriff of the county concerned.

HISTORY: 1979 Act No. 164, Part III, Section 10; 2000 Act No. 257, Section 6; 2004 Act No. 304, Section 4.



SECTION 22-2-100. Selection of primary and alternate jurors; peremptory challenges.

The names drawn pursuant to either Section 22-2-80 or Section 22-2-90 must be placed in a box or hat and individual names randomly drawn out one at a time until six jurors and four alternates are selected. Each party has a maximum of six peremptory challenges as to primary jurors and four peremptory challenges as to alternate jurors and any other challenges for cause the court permits. If for any reason it is impossible to select sufficient jurors and alternates from the names drawn, names must be drawn randomly from Compartment "A" until sufficient jurors and alternates are selected.

HISTORY: 1979 Act No. 164, Part III, Section 11; 2004 Act No. 304, Section 5.



SECTION 22-2-110. Time for exercise of peremptory challenges.

Parties shall exercise peremptory challenges in advance of the trial date, and only persons selected to serve and alternates shall be summoned for the trial.

HISTORY: 1979 Act No. 164, Part III, Section 12.



SECTION 22-2-120. Selection of additional jurors at time of trial.

If at the time set for the trial there are not sufficient jurors to proceed because one or more have failed to attend, have not been summoned, or have been excused or disqualified by the court, additional jurors must be selected from the remaining names or in the manner provided in Section 22-2-80 or Section 22-2-100.

HISTORY: 1979 Act No. 164, Part III, Section 13; 2004 Act No. 304, Section 6.



SECTION 22-2-130. Penalty for failure of duly summoned juror to appear; frequency of jury service.

If a juror duly summoned neglects or refuses to appear in obedience to a venire issued by a magistrates court and does not render within forty-eight hours to the summoning magistrate a sufficient reason for his delinquency, he must pay a civil penalty not exceeding one hundred dollars. A failure to pay the civil penalty assessed is a contempt of court and may be punished accordingly. A person shall not serve on a jury in a magistrates court more than once every calendar year.

HISTORY: 1979 Act No. 164, Part III, Section 14; 1997 Act No. 64, Section 2; 2000 Act No. 257, Section 7.



SECTION 22-2-135. Essential service to business excuse.

Upon furnishing an affidavit to the clerk of court requesting to be excused from jury duty, a person either may be excused or transferred to another term of court by the magistrate if the person performs services for a business, commercial, or agricultural enterprise, and the person's services are so essential to the operations of the business, commercial, or agricultural enterprise that the enterprise must close or cease to function if the person is required to perform jury duty.

HISTORY: 2000 Act No. 394, Section 7.



SECTION 22-2-140. Transfer of names between compartments of jury box.

After a jury has been drawn from Compartment A, the names, whether accepted or rejected for jury service, shall as soon as practicable, be placed in compartment B, and they shall remain in Compartment B until all the names have been exhausted in drawing juries from Compartment A. At that time, all names in Compartment B shall be returned to Compartment A, and thereafter juries shall continue to be drawn therefrom in the manner provided in this act until a new jury box is prepared.

HISTORY: 1979 Act No. 164, Part III, Section 15.



SECTION 22-2-150. Persons entitled to trial by jury.

Every person arrested and brought before a magistrate charged with an offense within his jurisdiction shall be entitled on demand to trial by jury which shall be selected as provided in this chapter.

HISTORY: 1979 Act No. 164, Part III, Section 16.



SECTION 22-2-160. Compensation and mileage for service on coroner's and magistrate's juries.

Jurors serving in magistrate's court, and on coroner's juries shall receive a per diem of ten dollars, and mileage. Compensation and mileage shall be paid by the county in which the jury sits.

HISTORY: 1979 Act No. 164, Part III, Section 17.



SECTION 22-2-170. Trial of criminal cases in jury area where offense was committed; waiver of right by defendant.

Magistrates shall have jurisdiction throughout the county in which they are appointed. Criminal cases shall be tried in the Jury Area where the offense was committed, subject to a change of venue, pursuant to the provisions of Section 22-3-920 of the 1976 Code; provided, however, that the chief magistrate for administration of the county, upon approval of the county governing body, may provide for the selection of magistrates' jurors countywide upon the affirmative waiver by the defendant of his right to be tried in the jury area where the offense was committed.

HISTORY: 1979 Act No. 164, Part III, Section 18; 1981 Act No. 110, Section 2.



SECTION 22-2-190. County jury areas.

The following jury areas for magistrates' courts in the various counties of the State are established:

(1) Abbeville County

Abbeville--Abbeville No. 4, Cold Springs, Central, Abbeville No. 1, Abbeville No. 2, Abbeville No. 3, Lebanon, Abbeville Mill

Calhoun Falls--Calhoun Falls 1, Calhoun Falls 2, Lowndesville 2, Watts

Lowndesville--Lowndesville 1, Mountain View

Antreville--Antreville, Level Land, Hampton

Due West--Donalds, Due West, Hillville, Keowee

Donalds--Rock Springs, Broadmouth, Hall's Store

(2) Aiken County

District 1, North Augusta, comprised of Aiken County Precincts 9, 10, 25, 26, 27, 28, 29, 44, 45, 54, 55, 58, 62, 63, 67, 68, 73, and 74;

District 2, Langley, comprised of Aiken County Precincts 8, 48, 65, 60, 38, 16, 41, 7, 12, 15, 18, 19, 49, 50, 51, 59, and 71;

District 3, Aiken, comprised of Aiken County Precincts 1, 2, 3, 4, 5, 6, 20, 33, 34, 35, 46, 47, 52, 57, 66, 72, 14, and 11;

District 4, New Ellenton, comprised of Aiken County Precincts 56, 17, 13, 22, 23, 37, 42, 43, 53, 61, 64, 69, 70, 75, and 76; and

District 5, Wagener/Monetta, comprised of Aiken County Precincts 21, 24, 30, 40, 31, 32, 36, and 39.

The districts comprise the area in the precincts in existence on the effective date of this subsection, even if the precincts are later redesignated. Each magistrate's office must be maintained at a place designated by the Aiken County Legislative Delegation.

(3) Allendale County

Allendale--Allendale No. 1, Allendale No. 2, Woods, Martin

Fairfax--Ulmers, Sycamore, Fairfax No. 1, Fairfax No. 2

(4) Anderson County

One jury area countywide.

(5) Bamberg County

One jury area countywide.

(6) Barnwell County

Barnwell--Barnwell 1, Barnwell 2, Barnwell 3, Barnwell 4, Kline, Snelling

Blackville--Blackville A-J, Blackville K-Z, Healing Springs

Hilda--Hilda, Friendship

Williston--Elko, Williston 1, Williston 2, Williston 3

(7) Beaufort County:

Sheldon--Comprised of Sheldon 1, 2, and Dale Lobeco precincts and bounded as follows: by a line beginning at the intersection of the Beaufort-Jasper County line and the Beaufort-Hampton County line; thence northeastward following the Beaufort-Hampton County line to its intersection with the Beaufort-Colleton County line; thence southeastward following the Beaufort-Colleton County line until its intersection with the center line of the Coosaw River; thence westward following the center line of the Coosaw River to its intersection with the center line of Whale Branch; thence westward following the center line of Whale Branch to its intersection with the Beaufort-Jasper County line; thence northward following the Beaufort-Jasper County line to its intersection with the Beaufort-Hampton County line, the point of origin.

Bluffton--Comprised of Bluffton 1, 2, 3, and Chechessee precincts and bounded as follows: by a line beginning at the intersection of the center line of Ramshorn Creek and the Beaufort-Jasper County line; thence northward by its various courses following the Beaufort-Jasper County line to its intersection with the center line of the Broad River; thence southeastward following the center line of the Broad River to its intersection with the center line of the Chechessee River in Port Royal Sound; thence westward following the center line of the Chechessee River to its intersection with the center line of Skull Creek; thence southwestward following the center line of Skull Creek to its intersection with the center line of Mackay Creek; thence southward following the center lines of Mackay Creek and Calibogue Sound to the intersection of the center line of Calibogue Sound and the center line of the Cooper River; thence southwestward following the center line of the Cooper River to its intersection with the center line of Ramshorn Creek; thence southwestward following the center line of Ramshorn Creek to its intersection with the Beaufort-Jasper County line, the point of origin.

Daufuskie--Comprised of Daufuskie precinct and bounded as follows: by a line beginning at the intersection of Ramshorn Creek and the Beaufort-Jasper County line; thence southeastward following the Beaufort-Jasper County line to its intersection with the Territorial Sea boundary; thence northeastward following the Territorial Sea boundary to its intersection with a line having a true azimuth of 135 (bearing of S 45 E) extending from a point at latitude 32 06' 21.943" N, longitude 80 49' 59.395" W (North American Datum 1983) offshore from the mouth of Calibogue Sound; thence northwestward on said line to said point offshore from the mouth of Calibogue Sound; thence northward on a straight line to a point at latitude 32 07' 14.232" N, longitude 80 49' 59.394" W (North American Datum 1983) at the mouth of Calibogue Sound; thence northeastward following the center line of Calibogue Sound to its intersection with the center line of the Cooper River; thence southwestward following the center line of the Cooper River to its intersection with the center line of Ramshorn Creek; thence southwestward following the center line of Ramshorn Creek to its intersection with the Beaufort-Jasper County line, the point of origin.

Hilton Head--Comprised of Hilton Head 1, 2, 3, 4A, 4B, 5A, 5B, 6A, 6B, 7, 8, 9, 10, 11, 12, 13, 14, 15, and 15B precincts and bounded as follows: by a line beginning at the intersection of the center lines of the Broad and Beaufort Rivers in Port Royal Sound (defined as latitude 32 14' 53.111" N and longitude 80 39' 23.397" W) (North American Datum 1983), thence northwestward following the center line of the Broad River to its intersection with the center line of the Chechessee River in Port Royal Sound; thence westward following the center line of the Chechessee River to its intersection with the center line of Skull Creek; thence southwestward following the center line of Skull Creek to its intersection with the center line of Mackay Creek; thence southward following the center lines of Mackay Creek and Calibogue Sound to a point at latitude 32 07' 14.232" N, longitude 80 49' 59.394" W (North American Datum 1983) at the mouth of Calibogue Sound; thence southward on a straight line to a point at latitude 32 06' 21.943" N, longitude 80 49' 59.395" W (North American Datum 1983) offshore from the mouth of Calibogue Sound; thence southeastward from said point following a line with a true azimuth of 135 (bearing of S 45 E) to its intersection with the Territorial Sea boundary; thence northeastward following the Territorial Sea boundary to its intersection with a line having a true azimuth of 149 (bearing of S 31 E) extending from the intersection of the center lines of the Broad and Beaufort Rivers in Port Royal Sound to the Territorial Sea boundary; thence northwestward on said line to said point in Port Royal Sound, the point of origin.

Beaufort--Comprised of Beaufort 1A, 1B, Beaufort 2, Beaufort 3, Burton 1A, 1B, Burton 2A, 2B, 2C, Burton 3, Mossy Oaks 1A, 1B, Mossy Oaks 2, Port Royal 1, 2, and Seabrook 1, 2, 3 precincts and bounded as follows: by a line beginning at the intersection of the center lines of the Broad and Beaufort Rivers (defined as latitude 32 14' 53.111" N and longitude 80 39' 23.397" W (North American Datum 1983) in Port Royal Sound; thence northward following the center line of the Beaufort River to its intersection with the center line of Brickyard Creek; thence northward following the center line of Brickyard Creek to its intersection with the center line of Whale Branch at the head of the Coosaw River; thence westward following the center line of Whale Branch to its intersection with the center line of the Broad River; thence southeastward following the center line of the Broad River to its intersection with the center line of the Beaufort River in Port Royal Sound, the point of origin.

St. Helena--Comprised of St. Helena 2A, 2B, 2C, and Lady's Island 1A, 1B, 2A, 3A precincts and bounded as follows: by a line beginning at the intersection of the center lines of the Broad and Beaufort Rivers in Port Royal Sound (defined as latitude 32 14' 53.111" N and longitude 80 39' 23.397" W (North American Datum 1983); thence northward following the center line of the Beaufort River to its intersection with the center line of Brickyard Creek; thence northward following the center line of Brickyard Creek to its intersection with the center line of Whale Branch at the head of the Coosaw River; thence eastward following the center line of the Coosaw River to its intersection with the Beaufort-Colleton County line; thence southeastward following the Beaufort-Colleton County line to its intersection with the Territorial Sea boundary; thence southwestward following the Territorial Sea boundary to its intersection with a line having a true azimuth of 149 (bearing of S 31 E) extending from the intersection of the center lines of the Broad and Beaufort Rivers in Port Royal Sound to the Territorial Sea boundary; thence northwestward on said line to said point in Port Royal Sound, the point of origin.

(8) Berkeley County:

No. 1: Hanahan, Boulder Bluff/Goose Creek No. 1, Goose Creek No. 2, and Westview/Goose Creek No. 3;

No. 2: Bethera, Cainhoy, Huger, Jamestown, and Shulerville/Honey Hill;

No. 3: Macedonia, Alvin, Bonneau, Cross, St. Stephen, Russellville, and Eadytown;

No. 4: Moncks Corner, Pinopolis, Pimlico, Berkeley/Whitesville, Cordesville, and McBeth;

No. 5: Carnes Cross Roads, Stratford, Wassamassaw, Lebanon, and Hilton Cross Roads.

(9) Calhoun County

One Jury area countywide.

(10) Charleston County

Jury Area No. 1:

Beginning at the intersection of the Charleston-Colleton and the Charleston-Dorchester County lines; thence southeastward following the Charleston-Dorchester County line to the center line of Rantowles Creek; thence southeastward following the center line of Rantowles Creek to its intersection with a straight line extending the center line from the northeastern end of Secondary State Road 1910 (Rantowles Court); thence southwestward following said line to the center line of Secondary State Road 1910 (Rantowles Court); thence southwestward following the center line of Secondary State Road 1910 (Rantowles Court) to its intersection with the center line of Secondary State Road 1840 (Waldon Road); thence southeastward following the center line of Secondary State Road 1840 (Waldon Road) to its intersection with the center line of U.S. Highway 17 (Savannah Highway); thence northeastward following the center line of U.S. Highway 17 (Savannah Highway) to the center line of Rantowles Creek; thence southeastward following the center line of Rantowles Creek to its intersection with the center line of the Stono River (Intracoastal Waterway); thence southwestward following the center line of the Stono River (Intracoastal Waterway) to its junction with Wadmalaw Sound; thence southwestward following the center line of the Intracoastal Waterway through Wadmalaw Sound to its junction with the center line of the Wadmalaw River; thence southwestward following the center line of the Wadmalaw River to its intersection with the center line of the North Edisto River; thence southeastward following the center line of the North Edisto River to a point at latitude of 32 33' 24.220" N, longitude 80 10' 51.297" E (North American Datum 1983) between Seabrook Island and Deveaux Bank; thence southeastward from said point on a true azimuth of 130 (bearing of S 50 E) to the Territorial Sea boundary; thence southwestward following the Territorial Sea boundary to its intersection with the Charleston-Colleton County line; thence northwestward following said county line to the mouth of Jeremy Inlet; thence by its various courses following said county line to its intersection with the Charleston-Dorchester County line, the point of origin.

Jury Area No. 2:

Beginning at the intersection of the center lines of Rantowles Creek and the Stono River; thence southwestward following the center line of the Stono River (Intracoastal Waterway) to its junction with Wadmalaw Sound; thence southwestward following the center line of the Intracoastal Waterway through Wadmalaw Sound to junction with center line of the Wadmalaw River; thence southwestward following the center line of the Wadmalaw River to its intersection with the center line of the North Edisto River; thence southeastward following the center line of the North Edisto River to a point at latitude of 32 33' 24.220" N, longitude 80 10' 51.297" E (North American Datum 1983) between Seabrook Island and Deveaux Bank; thence southeastward from said point on a true azimuth of 130 (bearing of S 50 E) to the Territorial Sea boundary; thence northeastward following the Territorial Sea boundary to its intersection with the center line of the Fort Sumter Range; thence northwestward following the center line of the Fort Sumter Range to its intersection with the center line of the Mt. Pleasant Range; thence northwestward following the center line of the Mt. Pleasant Range to its intersection with the center line of South Channel; thence westward following the center line of South Channel to its intersection with the center line of the Ashley River; thence northwestward following the center line of the Ashley River to its intersection with the center line of Wappoo Creek; thence westward following the center line of Wappoo Creek to its intersection with the center line of Elliott Cut; thence westward following the center line of Elliott Cut to its intersection with the center line of the Stono River; thence westward following the center line of the Stono River to its intersection with the center line of Rantowles Creek, the point of origin.

Jury Area No. 3:

Beginning at the intersection of the center line of Hog Island Reach and the center line of the Wando River; thence southward following the center line of Hog Island Reach to its intersection with the center line of Rebellion Reach; thence southeastward following the center line of Rebellion Reach to its intersection with the center line of South Channel; thence westward following the center line of South Channel to its intersection with the center line of the Ashley River; thence northwestward and westward following the center line of the Ashley River to its intersection with a straight line extending westward from the center line of the western end of Mt. Pleasant Street; thence eastward following said line to the center line of Mt. Pleasant Street; thence eastward following the center line of Mt. Pleasant Street and a straight line extending the center line from the eastern end of Mt. Pleasant Street to its intersection with the center line of Town Creek; thence northward following the center line of Town Creek to its intersection with the center line of Myers Bend; thence northward following the center line of Myers Bend to its intersection with the Charleston-Berkeley County line in the Cooper River; thence eastward following the Charleston-Berkeley County line to its intersection with the center line of the Wando River; thence southwestward following the center line of the Wando River to its intersection with the center line of Hog Island Reach, the point of origin.

Jury Area No. 4:

Beginning at the intersection of the Charleston-Dorchester County line and the ordinary high-water line on the eastern bank of the Ashley River; thence southward following the ordinary high-water line on the eastern bank of the Ashley River to its intersection with the center line of Sawpit Creek; thence southwestward following a line with a true azimuth of 253 (bearing of S 17 W) to the center line of the Ashley River; thence southeastward following the center line of the Ashley River to its intersection with a straight line extending westward from the center line of the western end of Mt. Pleasant Street; thence eastward following said line to the center line of Mt. Pleasant Street; thence eastward following the center line of Mt. Pleasant Street and a straight line extending the center line from the eastern end of Mt. Pleasant Street to its intersection with the center line of Town Creek; thence northward following the center line of Town Creek to its intersection with the center line of Myers Bend; thence northward following the center line of Myers Bend to its intersection with the Charleston-Berkeley County line; thence by its various courses following the Charleston-Berkeley County line to its intersection with the Charleston-Dorchester County line; thence by its various courses following the Charleston-Dorchester County line to its intersection with the ordinary high-water line on the eastern bank of the Ashley River, the point of origin.

Jury Area No. 5:

Beginning at the intersection of the center line of the Wando River and the center line of Hog Island Reach; thence southward following the center line of Hog Island Reach to its intersection with the center line of Rebellion Reach; thence southeastward following the center line of Rebellion Reach to its intersection with the center line of the Mt. Pleasant Range; thence southeastward following the center line of the Mt. Pleasant Range to its intersection with the center line of the Fort Sumter Range; thence southeastward following the center line of the Fort Sumter Range to its intersection with the Territorial Sea boundary; thence northeastward following the Territorial Sea boundary to its intersection with a line having a true azimuth of 125 (bearing of S 35 E) extending from a point at the center of Price Inlet; thence northwestward following said line to said point; thence northwestward and northeastward from said point following the center line of Price Creek to its intersection with the center line of the Intracoastal Waterway in Seewee Bay; thence northeastward following the center line of the Intracoastal Waterway in Seewee Bay to its intersection with a line having a true azimuth of 136 30' (bearing of S 43 30' E) extending the center line at the southeastern end of Secondary State Highway 1170 (Bulls Island Road); thence northwestward following said line to the center line of Secondary State Highway 1170 (Bulls Island Road); thence northwestward following the center line of Secondary State Highway 1170 (Bulls Island Road) to its intersection with the center line of Secondary State Highway 584 (Seewee Road); thence southwestward following the center line of Secondary State Highway 584 (Seewee Road) to its intersection with the center line of U.S. Highway 17 (Ocean Highway); thence northeastward following the center line of U.S. Highway 17 (Ocean Highway) to its intersection with the center line of Secondary State Highway 98 (Guerin Bridge Road); thence westward following the center line of Secondary State Highway 98 (Guerin Bridge Road) to its intersection with the center line of Guerin Creek; thence southwestward following the center line of Guerin Creek to its intersection with the center line of the Wando River; thence southwestward following the center line of the Wando River to its intersection with the center line of Hog Island Reach, the point of origin.

Jury Area No. 6:

Beginning at the intersection of the center line of Rantowles Creek and the Charleston-Dorchester County line; thence by its various courses following the Charleston-Dorchester County line to its intersection with the ordinary high-water line on the eastern bank of the Ashley River; thence southeastward following the ordinary high-water line on the eastern bank of the Ashley River to its intersection with the center line of Sawpit Creek; thence southwestward following a line with a true azimuth of 253 (bearing of S 17 W) to its intersection with the center line of the Ashley River; thence southeastward following the center line of the Ashley River to its intersection with the center line of Wappoo Creek; thence westward following the center line of Wappoo Creek to its intersection with the center line of Elliott Cut (Intracoastal Waterway); thence westward following the center line of Elliott Cut (Intracoastal Waterway) to its intersection with the center line of the Stono River; thence westward following the center line of the Stono River to its intersection with the center line of Rantowles Creek; thence northward following the center line of Rantowles Creek to its intersection with the center line of U.S. Highway 17 (Savannah Highway); thence southwestward following the center line of U.S. Highway 17 (Savannah Highway) to its intersection with the center line of Secondary State Highway 1840 (Waldon Road); thence northwestward following the center line of Secondary State Highway 1840 (Waldon Road) to its intersection with the center line of Secondary State Highway 1910 (Rantowles Court); thence northeastward following the center line of Secondary State Highway 1910 (Rantowles Court) and a straight line extending the center line from the northeastern end of Secondary State Highway 1910 (Rantowles Court) to its intersection with the center line of Rantowles Creek; thence northwestward following the center line of Rantowles Creek to its intersection with the Charleston-Dorchester County line, the point of origin.

Jury Area No. 7:

Beginning on the Charleston-Berkeley County line at the intersection of the center lines of Guerin Creek and Secondary State Highway 98 (Guerin Bridge Road); thence northeastward and eastward following said county line to its intersection with the Georgetown County line; thence by its various courses following the Charleston-Georgetown County line to its intersection with the Territorial Sea boundary; thence southwestward following the Territorial Sea boundary to its intersection with a line having a true azimuth of 125 (bearing of S 35 E) extending from a point at the center of Price Inlet; thence northwestward following said line to said point; thence northwestward and northeastward from said point following the center line of Price Creek to its intersection with the center line of the Intracoastal Waterway in Seewee Bay; thence northeastward following the center line of the Intracoastal Waterway in Seewee Bay to its intersection with a line having a true azimuth of 136 30' (bearing of S 43 30' E) extending the center line at the southeastern end of Secondary State Highway 1170 (Bulls Island Road); thence northwestward following said line to the center line of Secondary State Highway 1170 (Bulls Island Road); thence northwestward following the center line of Secondary State Highway 1170 (Bulls Island Road) to its intersection with the center line of Secondary State Highway 584 (Seewee Road); thence southwestward following the center line of Secondary State Highway 584 (Seewee Road) to its intersection with the center line of U.S. Highway 17 (Ocean Highway); thence northeastward following the center line of U.S. Highway 17 (Ocean Highway) to its intersection with the center line of Secondary State Highway 98 (Guerin Bridge Road); thence westward following the center line of Secondary State Highway 98 (Guerin Bridge Road) to its intersection with the center line of Guerin Creek, the point of origin.

Notwithstanding any other provision of law, magistrates in Charleston County shall reside in the following jury areas:

Three magistrates shall reside in Jury Area No. 1, one of whom shall reside on Edisto Island.

Three magistrates shall reside in Jury Area No. 2, one of whom shall reside on each of the following islands: Johns Island, James Island and Wadmalaw Island.

Two magistrates shall reside in Jury Area No. 3.

Three magistrates shall reside in Jury Area No. 4.

One magistrate shall reside in Jury Area No. 5.

One magistrate shall reside in Jury Area No. 6.

One magistrate shall reside in Jury Area No. 7.

The magistrate system in Charleston County must be so organized in order to provide for centralized magistrates' courts for the purpose of facilitating and expediting civil and criminal matters as hereinafter provided:

(A) The centralized magistrates' courts have concurrent jurisdiction for civil and criminal matters with the existing magistrates of Charleston County. Plaintiffs in civil matters have the right to commence a case in either a central magistrate's court or in a magistrate's court within a defined jury area. The defendant in a magisterial civil matter may remove the case either from a central magistrate's court to the defined jury area in which the defendant resides or the defendant may remove the case from the defined jury area in which he resides to a central magistrate's court. This removal must be by notification to the court of origin and no cause for removal must be shown.

(B) The centralized magistrates' courts have jurisdiction over any type or form of civil or criminal matter, including any procedural or substantive matter or preliminary hearing or examination or bond or bail hearing or any other criminal proceeding.

(C) The fees and charges for the central magistrates' courts are the same as those prevailing in all magistrates' courts whether central or in a defined jury area.

(D) Upon the effective date of this paragraph a central magistrate's court must be established in the City of Charleston.

(E) Six months after the effective date of this paragraph a central magistrate's court must be established in the City of North Charleston. However, if the central magistrate's court in the City of North Charleston is not funded and established as required by this item (E), then the central magistrate's court in the City of Charleston established pursuant to item (D) must cease to exist until the time the central magistrate's court in the City of North Charleston is so funded and established.

(F) A third central magistrate's court must be established at the time and in the location which a majority of the members of the General Assembly residing in Charleston County determines. In addition to those magistrates assigned to the seven jury areas, there must be appointed one magistrate from the county at large without regard to residence in a particular jury area who must serve as the magistrate of the central magistrate's court in the City of Charleston. Six months after the effective date of this paragraph a second magistrate must be appointed from the county at large without regard to residence in a particular jury area who must serve as the magistrate of the central magistrate's court in the City of North Charleston. A third magistrate must also be appointed at the time as provided in item (F) from the county at large without regard to residence in a particular jury area who, when appointed, must serve as the magistrate of the central magistrate's court established pursuant to item (F).

(11) Cherokee County

Blacksburg--Antioch, Buffalo, Cherokee Falls, Holly Grove, King's Creek, Ninety Nine, Blacksburg Ward 1, Blacksburg Ward 2, Blacksburg Ward 3, Blacksburg Ward 4

Gaffney--Allens, Alma Ills, Ashworth, Brown's Mill, Butler, Draytonsville, Exell's, Gaffney Ward 1, Gaffney Ward 2, Gaffney Ward 3, Gaffney Ward 4, Gaffney Ward 5, Gaffney Ward 6, Goucher, Grassy Pond, Limestone Mill, Macedonia, Metcalf, Morgan, Muscgrove, Pleasant Grove, Ravenna, Sarratt's, Thickety, Timber Ridge, White Plains, Wilkinsville, Wood's, Littlejohn's, Central, Pleasant Meadows

(12) Chester County

No. 1--Baton Rouge, Halsellville, Wilksburg

No. 2--Baldwin Mill, Blackstock, Eureka Mill, Hazelwood, Lowry's, Chester Ward 1, Chester Ward 2, Chester Ward 3, Chester Ward 4

No. 3--Edgemoore, Fort Lawn, Lando, Lansford, Richburg, Rodman

No. 4--Beckhamville, Rossville, Great Falls No. 1, Great Falls No. 2, Great Falls No. 3

(13) Chesterfield County

No. 1--Middenhorf, McBee

No. 2--Cat Pond, Harris Creek, Ousleydale

No. 3--Bay Springs, Cash, Patrick

No. 4--Cheraw No. 1, Cheraw No. 2, Cheraw No. 3, Grants Mill

No. 5--Angelus-Catarrh, Black Creek, Jefferson

No. 6--Center Grove, Dudley, Mangum, Pageland

No. 7--Cross Roads, Mt. Croghan, Ruby, Wexford, Winzo

No. 8--Center Point, Court House, Shiloh, Snow Hill, Vaughn, White Oak

No. 9--Brocks Mill

(14) Clarendon County

No. 1--Calvary, Home Branch, Paxville

No. 2--Davis Station, Jordan, Summerton No. 1

No. 3--Barrineau, Barrows Mill, Hicks, New Zion, Sardinia-Gable, Turbeville, Oakdale

No. 4--Panola, Summerton No. 2, Summerton No. 3

No. 5--Alcolu, Bloomville, Harmony, Manning No. 1, Manning No. 2, Manning No. 3, Manning No. 4, Manning No. 5, Wilson-Foreston

(15) Colleton County:

No. 1 (Walterboro)--That area within a five mile radius of the county courthouse in Walterboro.

No. 2--That area to the north and northwest of a line originating at the intersection of the center line of the Edisto River and the center line of U.S. Highway 15, thence southwestward following the center line of U.S. Highway 15 to the radius of Area No. 1; thence following the northern boundary of said Area No. 1 to a point intersecting with the center line of Primary State Highway 63; thence northwestward following the center line of Primary State Highway 63 to its intersection with the center line of U.S. Highway 21; thence southwestward and westward following the center line of U.S. Highway 21 to its intersection with the center line of the Combahee River.

No. 3--That area to the south and southeast of a line originating at the intersection of the center line of the Edisto River and the center line of U.S. Highway 15; thence southwestward following the center line of U.S. Highway 15 to the radius of Area No. 1; thence following the eastern, southern, and western boundary of said Area No. 1 to a point intersecting with the center line of Primary State Highway 63; thence northwestward following the center line of Primary State Highway 63 to its intersection with the center line of U.S. Highway 21; thence southwestward and westward following the center line of U.S. Highway 21 to its intersection with the center line of the Combahee River.

(16) Darlington County

Society Hill--Described generally as that area of Darlington County north of Buckholtz Creek and State Road 23 to Sand Hill State Forest.

Darlington--That area of the county generally described as: On the north by Buckholtz Creek and the Marlboro County line; on the east by the Florence County line; on the south by Interstate 20 and State Road 13; on the west by State Road 28, State Road 699, State Road 112, State Road 25, State Road 13, Black Creek, State Road 36 and U.S. 15.

Lamar--That area of the county generally described as: On the north by State Road 19, Jefferies Creek, State Road 13 and Interstate 20; on the east by the Florence County line; on the south and west by the Lee County line.

Lydia--That area of the county generally described as: On the north by State Road 772 and State Road 493, on the east by State Road 352, on the south by State Road 19, on the west by the Lee County line.

Hartsville--That area of the county generally described as: On the north by the Chesterfield County line; on the east by Sand Hill State Forest, State Road 23, U.S. 15, State Road 36, Black Creek, State Road 13, State Road 25, State Road 112, State Road 669, State Road 28 and State Road 13; on the south by State Road 19, State Road 352, State Road 493 and State Road 772; on the west by the Lee County line.

(17) Dillon County

Hamer--Hamer, Oakland, Pleasant Hill

Dillon--East Dillon, West Dillon, South Dillon, Carolina, Little Rock, Minturn, Mt. Calvary, Manning, Floydale, Fork

Lake View--Lake View, Kemper, Gaddy's Mill, Bermuda

Latta--Latta, New Holly, Oak Grove

(18) Dorchester County

St. George--Four Hole, Grover, Harleyville, Indian Field, Reevesville, Rosinville, Rosses, St. George No. 1, St. George No. 2.

Summerville--Archdale, Ashborough East, Ashborough West, Ashley River, Beech Hill, Carolina, Clemson, Coastal, Delemars, Dorchester, Flowerton, German Town, Givhans, Greenhurst, Greenwave, Irongate, Knightsville, Newington, North Summerville, Ridgeville, Saul Dam, Spann, Stallsville, Tranquil, Trolley, Tupperway, Windsor.

If a precinct referenced herein is divided to form two or more precincts, or if two or more precincts from the same jury area are combined, the jury pool for the jury area shall include persons residing in the new precinct, notwithstanding the fact that the new precinct is not referenced herein.

If a new precinct is created from precincts in both jury areas, persons in the new precinct shall be included in the jury pool for the same jury area as the old precinct or precincts having the greatest proportion of population.

Criminal cases and traffic offenses shall be tried in the jury area where the offense was committed, notwithstanding the creation of any uniform court for the trial of certain offenses.

(19) Edgefield County

One jury area countywide.

(20) Fairfield County

1. . . . Ridgeway, Centerville, Simpson, Winnsboro Mills.

2. . . . Winnsboro No. 1 and that portion of Winnsboro No. 2 not included in Magisterial District 3.

3. . . . Mitford, Gladden Grove, White Oak, South Winnsboro, and that portion of Winnsboro No. 2 east of South Winnsboro.

4. . . . Feasterville, Blackstock, New Hope, Woodward, Lebanon, Hickory Ridge.

5. . . . Blair, Monticello, Jenkinsville, Horeb-Glenn, Greenbrier.

(21) Florence County

Florence--Florence Wards 1-15, West Florence, Ebenezer, Savannah Grove, Tans Bay, Delmae, Coles Cross Roads, Gilbert, Mars Bluff Nos. 1 and 2, Spaulding, Quinby, Back Swamp, Brookgreen

Timmonsville--Timmonsville, Cartersville, Sardis, Glenwood, Elim

Evergreen--Effingham, Evergreen, Claussen, Greenwood

Olanta--Oak Grove, Olanta

Coward--Salem, Coward Nos. 1 and 2

Pamplico--Friendfield, Pamplico Nos. 1 and 2, Mill Branch

Lake City--McAllister Mill, Lake City Nos. 1-4, Leo, High Hill, Scranton

Hannah--Hannah, Stone

Johnsonville--Prospect, Vox, Johnsonville, Kingsburg

Provided, however, that all lanes of that portion of U.S. Highway 76 in Florence County lying between the intersection of Road 107 and Road 106 is deemed to be within the Timmonsville Magisterial District.

(22) Georgetown County

No. 1--Comprised of Black River, Brown's Ferry, Georgetown No. 1, Georgetown No. 2, Georgetown No. 3, Georgetown No. 4, Georgetown No. 5, Georgetown No. 6, Georgetown No. 7, Kensington, Pennyroyal, Santee, Spring Gully, and Winyah Bay precincts, and including that area of the Territorial Sea encompassed by a line originating at a point at latitude 33 06' 59.743" N, longitude 79 16' 50.003" W (North American Datum 1983) in the South Santee River; thence southwestward on a straight line to a point at latitude 33 05' 55.943" N, longitude 79 17' 42.847" W (North American Datum 1983); thence southeastward on a true azimuth of 145 (bearing of S 35 E) to the Territorial Sea boundary; thence northeastward following the Territorial Sea boundary to its intersection with a line having a true azimuth of 90 (bearing of N 90 E) extending from a point at the center of the mouth of Winyah Bay; thence westward following said line to said point, which is on the boundary line between Santee and Pawley's Island No. 4 precincts.

No. 2--Comprised of Andrews, Andrews Outside, Bethel, Potato Bed Ferry, Sampit, and Cedar Creek precincts.

No. 3--Comprised of Choppee, Carver's Bay, Folly Grove, Grier's, Myersville, Plantersville, and Pleasant Hill precincts.

No. 4--Comprised of Pawley's Island No. 1, Pawley's Island No. 2, Pawley's Island No. 3, and Pawley's Island No. 4 precincts, and including that area of the Territorial Sea encompassed by a line originating at the point where the boundary line between Murrell's Inlet and Pawley's Island No. 3 precincts intersect the mean high tide line on the seashore; thence southeastward following a line with a true azimuth of 126 (bearing of S 54 E) to its intersection with the Territorial Sea boundary; thence southwestward following the Territorial Sea boundary to its intersection with a line having a true azimuth of 90 (bearing of N 90 E) extending from a point at the center of the mouth of Winyah Bay; thence westward following said line to said point, which is on the boundary line between Pawley's Island No. 4 and Santee precincts.

No. 5--Comprised of Murrell's Inlet precinct, and including that area of the Territorial Sea encompassed by a line originating at the point where the precinct boundary line between Murrell's Inlet and Pawley's Island No. 3 precincts intersects the mean high tide line on the seashore; thence southeastward following a line with a true azimuth of 126 (bearing of S 54 E) to its intersection with the Territorial Sea boundary; thence northeastward following the Territorial Sea boundary to its intersection with the Georgetown-Horry County line; thence northwestward following the Georgetown-Horry County line to a point at latitude 33 34' 21.602" N, longitude 79 00' 06.564" W (North American Datum 1983) on the seashore, the point where the northern boundary of Murrell's Inlet precinct intersects the seashore.

(23) Greenville County

Jury Area No. 1 includes the following voting precincts:

Jennings Mill 30; Maridell 31; Tigerville 32; Gowensville 33; Skyland 34; O'Neal 35; Sandy Flat 36; Mountain View 37; Slater Marietta 38; Ebenezer 39; Tubbs Mountain 40; Travelers Rest 41; Armstrong 46.

Jury Area No. 2 includes the following voting precincts:

Greenville 1; Greenville 2; Greenville 3; Greenville 4; Greenville 5; Greenville 6; Greenville 7; Greenville 8; Greenville 9; Greenville 10; Greenville 11; Greenville 12; Greenville 13; Greenville 14; Greenville 15; Greenville 16; Greenville 17; Greenville 18; Greenville 19; Greenville 20; Greenville 21; Greenville 22; Greenville 23; Greenville 24; Greenville 25; Greenville 26; Greenville 27; Greenville 28; Furman 47; Poinsett 61; Sulphur Springs 62; Saluda 63; Berea 64; Union Bleachery 65; Park Place 66; Monaview 67; Westside 68; Monaghan 69; Alexander 70; City View 71; Westcliffe 72; Dunean 76; Meadow Wood 92; Merrifield 93; Mission 94; Dove Tree 95.

Jury Area No. 3 includes the following voting precincts:

Paris Mountain 42; Pebble Creek 43; Fairview 44; Frohawk 45; Leawood 48; Piedmont Park 49; Edwards Forest 50; Greer 51; Greer 52; Greer 53; Greer 54; Taylors 55; Pleasant Grove 56; Brookglenn 57; Wade Hampton 58; Woodlawn 59; Washington Heights 60; Botany Woods 81; Cherokee 82; Avon 83; Del Norte 84; Northwood 85; Wellington 86; Lake Forest 87; Timberlake 88; Rock Hill 89; Devenger 90; Batesville 91.

Jury Area No. 4 includes the following voting precincts:

Tanglewood 73; Welcome 74; Brandon 75; Chestnut Hills 77; Carolina 78; Southside 79; Paramount 80; Rocky Creek 96; Pliney 97; Gilder Creek 98; Greenbriar 99; Conestee 100; Mauldin 101; Mauldin 102; Mauldin 103; Mauldin 104; Donaldson 105; Belle Meade 106; Gantt 107; Grove 108; Reedy Fork 109; Standing Springs 110; Simpsonville 111; Simpsonville 112; Simpsonville 113; Hillcrest 114; Bryson 115; Piedmont 116; Ware Place 117; Fork Shoals 118; Hopewell 119; Dunklin 120; Fountain Inn 121; Royal Oaks 123; Laurel Creek 124.

(24) Greenwood County

One jury area countywide

(25) Hampton County

North--Brunson, Hampton No. 1, Hampton No. 2, Varnville, Early Branch, Yemassee, Rivers Mill, Crocketville, Cummings

South--Garnett, Estill, Furman, Scotia, Black Creek, Gifford, Hopewell, Bonnett, Horse Gall

(26) Horry County

No. 1--Comprised of Port Harrelson, Toddville, Pawley's Swamp, Cedar Grove, Brownway, Juniper Bay, North Conway 1, North Conway 2, East Conway, West Conway, Jamestown, Race Path 1, Race Path 2, Four Mile, Homewood, Adrian, Maple, White Oak, Hickory Grove, Shell, Red Hill 1, Red Hill 2, Salem, and Inland precincts.

No. 2--Comprised of Methodist Rehobeth, Galivants Ferry, Aynor, Mill Swamp, Cool Springs, Dog Bluff, Jordanville, and Horry precincts.

No. 3--Comprised of Floyds, Spring Branch, Taylorsville, Pleasant View, and Mt. Olive precincts.

No. 4--Comprised of Green Sea, Norton, and Jerigan's Cross Roads precincts.

No. 5--Comprised of East Loris, Sweet Home, Ebenezer, Leon, Daisey, Mt. Vernon, Red Bluff, and West Loris precincts.

No. 6--Comprised of Socastee 1, Socastee 2, Socastee 3, Marlowe, Surfside Beach 1, Surfside Beach 2, Surfside Beach 3, Surfside Beach 4, Coastal Lane 1, Coastal Lane 2, Dunes 1, Dunes 2, Dunes 3, Jet Port, Myrtle Wood 1, Myrtle Wood 2, Myrtle Wood 3, Ocean Forest 1, Ocean Forest 2, Ocean Forest 3, Garden City 1, Garden City 2, Garden City 3, Sea Oats 1, and Sea Oats 2 precincts, and including that area of the Territorial Sea encompassed by a line originating at the point where the boundary line between Dunes 3 and Windy Hill precincts intersects the mean high tide line on the seashore; thence southeastward following a line with a true azimuth of 126 (bearing of S 54 E) to its intersection with the Territorial Sea boundary; thence southwestward following the Territorial Sea boundary to its intersection with the Horry-Georgetown County line; thence northwestward following the Horry-Georgetown County line to a point at latitude 33 34' 21.602" N, longitude 79 00' 06.564" W (North American Datum 1983) on the seashore, the point where the southern boundary of the Garden City 2 precinct intersects the mean high tide line at the seashore.

No. 7--Comprised of Little River, Nixon's Cross Roads, Wampee, Cherry Grove, Ocean Drive 1, Ocean Drive 2, Crescent Beach, Windy Hill, Tilly Swamp, Dogwood, Brooksville, and Atlantic Beach precincts, and including that area of the Territorial Sea encompassed by a line originating at the point where the boundary line between Windy Hill and Dunes 3 precincts intersects the mean high tide line on the seashore; thence southeastward following a line with a true azimuth of 126 (bearing of S 54 E) to its intersection with the Territorial Sea boundary; thence northeastward following the Territorial Sea boundary to its intersection with the seaward boundary of South Carolina and North Carolina; thence northwestward following the seaward boundary of South Carolina and North Carolina to its intersection with the mean high tide line on the seashore of Bird Island, where the northern boundary of Cherry Grove precinct intersects the mean high tide line at the seashore.

No. 8--Comprised of Bayboro, Joyner Swamp, Poplar Hill, Live Oak, Gurley, Allsbrook, and Hickory Hill precincts.

(27) Jasper County

No. 1--Comprised of Coosawhatchie Township.

No. 2--Comprised of Hardeeville Township and Yemassee Township, and including that area of the Territorial Sea encompassed by the Jasper County boundary line.

No. 3--Comprised of Pocotaligo Township.

No. 4--Comprised of Robert Township.

(28) Kershaw County

One jury area countywide

(29) Lancaster County

One jury area countywide

(30) Laurens County

One jury area countywide

(31) Lee County

No. 1--Lucknow

West bounded by Lynches River, from Lynches River down to Highway 26, down Highway 26 to Highway 229, south by Highway 229 down to Highway 41 to Highway 34, then west to Scape Ore Swamp, from Scape Ore Swamp north westerly to Kershaw County line just south of Marshall's Church.

No. 2--Stokes Bridge

Bounded on north by Darlington County and on the east by Darlington County, from Darlington County line eastwardly following Highway 15 by Lynches River. This being southern boundary, eastern boundary being Lynches River, following Lynches River back to the Darlington County line.

No. 3--Cypress

West bounded by Darlington County, south by Darlington County line to Lynches River, following Lynches River northward to Highway 15, from Highway 15 then in an easterly direction on Highway 15 to the Lee and Darlington County line.

No. 4--Bishopville

On the eastern side is Lynches River starting at Highway 401, running north to junction of Merchant's Mill stream to junction of Highway 76, north to dirt road running westerly to junction of Highway 341, down 341 south to Merchant's Mill stream then in a westerly direction up Merchant's Mill stream to junction of Highway 283, to junction of Highway 21, to junction of Highway 229, south to Highway 41, north on Highway 41 to junction of Johnson's Pond thence westerly down Johnson's Pond stream to Scape Ore Swamp, down Scape Ore Swamp to junction of Highway 196 and Highway 38, thence south on Black River to Highway 401, thence following 401 in an easterly direction to Lynches River.

No. 5--Ionia

The eastern side is bounded by Kershaw County line, following Highway 25 in a westerly direction to Highway 242, in northerly direction on Highway 242 into junction with Highway 230, following 230 and intersection Highway 205, then follows and intersects Highway 29, then in northerly direction following Scape Ore Swamp to a point on Johnson's Mill Pond up to the junction of Highway 34.

No. 6--Spring Hill

Western boundary is part of Kershaw and Sumter Counties, southern boundary being Sumter County line, Highway 25 enters Kershaw County in an easterly direction and then ends at Highway 243. Highway 243 then goes down south to Highway 7, from there to junction of Highway 73, following Highway 73 in a southeasterly direction on 73 to a junction of 441 down 441 to the Rembert Church Swamp to the Sumter County line.

No. 7--Ashwood

Starting at the southern portion of Ashwood is Sumter County line at Scape Ore Swamp, by Scape Ore Swamp northerly to intersection of Highway 29 and by Highway 29 following intersection of Highway 205 and 173 down to Highway 231, in westerly direction on Highway 231 to intersection 242, then in southerly direction down 242 to intersection of Highway 7, following Highway 7 in a westerly direction to Highway junction 73, in southerly direction to Highway 441 and then down by Rembert Church Swamp to Highway 285, and to junction 15 on to the Lee and Sumter County line.

No. 8--St. Charles

Scape Ore Swamp in a northerly direction from Sumter County line to junction of Highway 196 and Highway 38, thence easterly on Highway 38 to a junction on Black River, thence following Black River in a southerly direction to the Sumter County line on Highway 76.

No. 9--Lynchburg

Starting at Highway 76 at the Sumter County line in a northerly direction to junction of Highway 401 easterly on Highway 401 to Lynches River, then on the eastern side is Lynches River, on the southern part is Sumter County.

(32) Lexington County

No. 1--Beginning at intersection of I-20 and Saluda River Bed, along Saluda River Bed west to Lake Murray Dam, run of river west in Lake Murray to point approximately one mile south of Billy Dreher Island, south to Holly Creek, southeast Highway 378 and Highway 115, then Highway 115 southeast to U.S. No. 1, east on U.S. No. 1 to road 169, south on Highway 278 to Highway No. 34, east on Highway No. 34 to Congaree Creek to point approximately one-fourth mile west of Highway No. 215 north to Saluda River.

No. 2--Beginning at a point where the Saluda River and I-26 intersect continuing in a northwesterly direction along Lexington and Richland County lines to a point where Lexington, Richland, Newberry County lines meet; then in a southwesterly direction following Lexington and Newberry County lines to a point where said county line turns in a southeasterly direction continuing thereon for a distance of approximately four miles to a point in Lake Murray; then turning in an easterly direction and following the Old Saluda River Bed through Lake Murray to a point crossing Highway Six and continuing along the Saluda River to a point where said river crosses Interstate 26, which is the point of origin.

No. 3--Beginning at North Edisto River at Rambo Bridge and Aiken County line, go north to a point where Highway 278 crosses Black Creek, then northwest following Highway 278 to a point where 278 intersects with Highway 34, then northwest following Highway 278 to a point where Highway 278 intersects with Road 169, then north following Road 169 to a point where 169 intersects with highway No. 1, then west following Highway No. 1 to a point where Highway No. 1 intersects with Road 115, then northwest following Road 115 to where Road 115 intersects with Highway 378, then west following Highway 378 to a point where Highway 378 crosses Lake Murray at Road 46, then north to a point between Hollow Creek Township and Lake Village Estates, in the middle of Hollow Creek portion of Lake Murray, then northeast to a point close to Billy Dreher Island about the middle of Lake Murray, then following a straight line northwest to the Newberry County line, then southwest along the Saluda County line to Aiken County line at Batesburg, South Carolina, then south along the Aiken County line following Chinquapin Creek in the North Edisto River along the Aiken County Line to Rambo Bridge.

No. 4--Beginning at the intersection of Savany Hunt Creek and Calhoun County line along a straight line west to a point where South Carolina Highways 627 and 302 intersect, then west to the intersection of South Carolina Highway No. 6 and Congaree Creek, west along Congaree Creek to intersection of South Carolina Highway No. 34, then southwest along Highway No. 34 to intersection of Highway No. 278, south on No. 278 to intersection of Black Creek, south on Black Creek to intersection of North Edisto River at Rambo Bridge, then southeast on Edisto River to Orangeburg County line, alone Orangeburg County line to intersection of Orangeburg and Calhoun County line, then north along Calhoun County line to intersection of Savany Hunt Creek.

No. 5--Beginning at a point where Highway 302 intersects with the Congaree River, following Highway 302 southwest to the intersection of Road 627 and Highway 302, then north along a straight line to a point where I-20 and the Saluda River intersect, then following the Saluda River to a point where it intersects with the Congaree River, and following the Congaree River southeasterly to where it intersects with Highway 302.

No. 6--Commencing at Congaree River and running along the northern boundary line of the city limits of the town of Cayce to the intersection of Highway No. 215 (Augusta Highway) and running along the northern boundary of said Highway No. 215 to where said boundary would intersect with the magisterial district of the town of Swansea, and then following that line to Calhoun County.

(33) Marion County

No. 1--Marion No. 1, Marion No. 2, Marion North, Marion South, Marion West, Sellers, Temperance

No. 2--Northwest Mullins, Northeast Mullins, Southwest Mullins, Southeast Mullins, Zion

No. 3--Nichols

No. 4--Friendship, Centenary, Rains

No. 5--Britton's Neck

(34) Marlboro County

Bennettsville--Wallace, Quicks Cross Roads, Brightsville, East Bennettsville, West Bennettsville, South Bennettsville, Red Hill

McColl--Adamsville, East McColl, McColl, Tatum

Clio--Clio

Brownsville--Blenheim, Brownsville

(35) McCormick County

Willington--Mt. Carmel, Clatworthy Cross Roads, Willington

McCormick--Young's School, Bordeaus, McCormick No. 1 and No. 2, Talbert's Store, Bethany

Plum Branch--White Town, Plum Branch, Rehobeth, Parksville, Modoc, Clarks Hill

(36) Newberry County

No. 1--Area of Whitmire and Maybinton

No. 2--Area of Newberry

No. 3--Area of Prosperity and Stoney Hill

No. 4--Area of Pomaria

No. 5--Area of Silverstreet and Chappells

No. 6--Area of Little Mountain

(37) Oconee County

Jury Area 1--Mt. Rest, Salem, Tamassee, Walhalla No. 1, Walhalla No. 2, West Union, Keowee, Holly Springs, Long Creek, Madison, Westminster No. 1, Westminster No. 2.

Jury Area 2--Corinth, Revenel, Friendship, Newry, Shiloh, Utica, Seneca No. 1, Seneca No. 2, Seneca No. 3, Seneca No. 4, Richland, Earles Grove, Providence, Return, Tokeena, Fair Play, Oakway, South Union.

The references above in this item (37) are to voting precincts.

(38) Orangeburg County

No. 1--Orangeburg Ward 1, Orangeburg Ward 2, Orangeburg Ward 3, Orangeburg Ward 4, Orangeburg Ward 5, Orangeburg Ward 6, Orangeburg Ward 7, Orangeburg Ward 8, Orangeburg Ward 9, Suburban No. 1, Suburban No. 2, Suburban No. 3, Suburban No. 4, Suburban No. 5, Suburban No. 6, Suburban No. 7, Cordova, Four Holes, Jamison, Limestone

No. 2--North Branchville, South Branchville, Rowesville

No. 3--Elloree, Providence, Santee

No. 4--Cope, Edisto, Neeses, Livingston, Pine Hill-Bolen

No. 5--Norway

No. 6--East Springfield, West Springfield

No. 7--East North, West North

No. 8--North Bowman, South Bowman, Bethel

No. 9--East Holly Hill, West Holly Hill, Vance

No. 10--North Eutawville, South Eutawville"

(39) Pickens County

Central--Central, Clemson, Old Stone Church, Six Mile

Easley--Easley, Easley Mill, Alice Mill, Arial Mill, Glenwood Mill, Mount Carmel, Crosswell, Dacusville, Zion

Pickens--Pickens, Pickens Mill, Rocky Bottom, Holly Springs, Pumpkintown, Griffin, Albert R. Lewis, Mt. View.

Liberty--Liberty, South Liberty, Flat Rock, Praters, Norris

(40) Richland County

(a)(1) Blythewood

(2) Columbia

(3) Dentsville

(4) Dutch Fork

(5) Eastover

(6) Hopkins

(7) Lykesland

(8) Olympia

(9) Pontiac

(10) Upper Township

(11) Waverly

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Division of Research and Statistics of the South Carolina Budget and Control Board designated as document M-79-12, and on copies filed with the Richland County Department of Planning and Development Services, and available on the Richland County website.

(c) Notwithstanding the provisions of subitem (a), for the Richland County Magistrates Centralized Court:

One jury area countywide.

(41) Saluda County

No. 1--Saluda No. 1, No. 2

No. 2--Clyde, Delmar, Holstons, Monetta, Richland, Ridge Spring, Ward

No. 3--Denny, Holly, Hollywood, Mt. Willing, Pleasant Grove, Sardis

No. 4--Centennial, Fruit Hill, Higgins, Mayson, Pleasant Cross, Zoar

(42) Spartanburg County

No. 1--Arlington, Ballenger, East Greer, Victor Mills

No. 2--Duncan, Jackson Mill, Lyman, Startex, Wellford

No. 3--Deyoung, Fairmont, Pelham, Poplar Springs, Reidville, Wood's Chapel

No. 4--Crescent City, Switzer, Woodruff No. 1, No. 2, No. 3

No. 5--Cavins-Hobbysville, Cross Anchor, Enoree

No. 6--Arcadia, Cunningham, Fairforest Station A, Fairforest Station B, Hayne Shop, Hill Top, Johnson City, Powell-Saxon, Una, West View

No. 7--Cannon's Camp Ground, Clifton, Converse, Cowpens, Mt. Olive, Zion Hill

No. 8--Glendale, Pacolet, Pacolet Mills, Whitestone-Croft

No. 9--Bishop, Canaan, Moore, Pauline-Glenn Springs, Roebuck, Walnut Grove

No. 10--Campobello, Landrum, Motlow, New Prospect, Swain

No. 11--Boiling Springs Station A, Boiling Springs Station B, Campton

No. 12--Arrowood, Brooklyn, Cherokee Springs, Chesnee, Chesnee Mill, Cooley Springs, Fingerville, Mayo

No. 13--Gramling, Holly Springs, Inman

Spartanburg--Ben Avon, Cedar Springs, Drayton, Whitney Station A, Whitney Station B, Ward 1 Box 1, Ward 1 Box 2, Ward 1 Box 3 Station A, Ward 1 Box 3 Station B, Ward 1 Box 4, Ward 1 Box 5, Ward 2, Ward 3 Box 1, Ward 3 Box 2 Station A, Ward 3 Box 2 Station B, Ward 3 Box 3, Ward 3 Box 4 Station A, Ward 3 Box 4 Station B, Ward 4 Box 2, Ward 4 Box 3, Ward 5, Ward 6

(43) Sumter County

TOWNSHIP PRECINCT NO.

DISTRICT NO. 1 Mayesville 108

Salem 109

Taylors 110

Shiloh 111

Pleasant Grove/

Trinity 112

DISTRICT NO. 2 Rembert 101

Dalzell/Dubose 105

Horsepen Branch 106

DISTRICT NO. 3 Brogdon 113

Concord 114

Oswego 107

Folsom Park 117

Green Swamp 118

Lemira 127

McCray's Mill North 139

McCray's Mill South 140

Millwood 137

Mulberry 115

Old Pocalla 132

Palmetto Park 119

Salterstown 116

South Red Bay 130

Sunset 141

Bates 134

Bernie 135

Burns-Down 120

Crosswell 125

Hampton Park 124

Loring 126

Magnolia 128

Morris College 123

Savage Glover 133

Second Mill 121

South Liberty 136

Stonehill 129

Swan Lake 122

Wilder 131

Causeway Branch 138

DISTRICT NO. 4 Pocataligo 146

Privateer 147

DISTRICT NO. 5 Manchester Forest 144

Pinewood 145

DISTRICT NO. 6 Horatio 102

Delaine 142

Hillcrest 103

Oakland Plantation 104

Cherryvale 143.

(44) Union County

No. 1--Jonesville Township

No. 2--Pinckney Township

No. 3--Bogansville Township

No. 4--Union Township

No. 5--Santuc Township

No. 6--Cross Keys Township

No. 7--Goshen Hill Township

No. 8--Fishdam Township

(45) Williamsburg County

Kingstree--Kingstree No. 1, Kingstree No. 2, Kingstree No. 3, Mount Vernon

Salters--Salters, Lane

Greeleyville--Greeleyville

Hebron--Hebron, Black River, Workman

Pergamos--Pergamos, Sandy Bay

Central-Cedar Swamp--Central, Cedar Swamp, Millwood

Warsaw--Bloomingvale, Piney Forest, Morrisville

Cades--Cades, Singletary, Midway

Hemingway--Hemingway, Ebenezer, Muddy Creek

Nesmith--Nesmith, Indiantown, Henry

Trio-Earls--Trio, Harmony, Earls, Oak Ridge, Lenuds, Sutton

(46) York County

(a)(1) Clover

(2) Fort Mill

(3) Rock Hill

(4) Western York County

(5) York

(b) The lines defining the magistrates jury areas provided in subitem (a) are as shown on the official map on file with the Division of Research and Statistics of the South Carolina Budget and Control Board designated as document M-91-12, and on copies filed with the York County Management Information Systems Department, and available on the York County website.

(c) Notwithstanding the provisions of subitem (a), for the York County Centralized DUI Court:

One jury area countywide.

HISTORY: 1981 Act No. 110, Section 1; 1981 Act No. 151, Section 1; 1982 Act No. 279, Section 1; 1982 Act No. 399, Section 1; 1985 Act No. 170, Section 4; 1985 Act No. 202, Section 1; 1986 Act No. 318, Section 1; 1987 Act No. 6, Section 1; 1988 Act No. 445, Section 1; 1989 Act No. 40, Section 1; 1989 Act No. 64, Section 1; 1991 Act No. 21, Section 1; 1992 Act No. 258, Section 1; 1992 Act No. 302, Sections 8-13; 1992 Act No. 391, Section 1; 1995 Act No. 16, Section 1; 1997 Act No. 61, Section 1; 1998 Act No. 417, Section 1; 1999 Act No. 31, Section 1; 1999 Act No. 126, Section 1; 2010 Act No. 149, Section 1, eff April 26, 2010; 2010 Act No. 179, Section 1, eff May 19, 2010; 2011 Act No. 45, Section 1, eff June 7, 2011; 2012 Act No. 201, Sections 1, 2, eff July 1, 2012.



SECTION 22-2-195. Authorization to draw magistrates' jurors by computer.

In lieu of the manner required by this chapter, jurors for magistrates' courts in a county, at the discretion of the governing body of the county, may be drawn and summoned by computer in the manner the Supreme Court by order directs.

HISTORY: 1989 Act No. 23, Section 1.



SECTION 22-2-200. Effect of accommodations tax revenue on number of magistrates.

The provisions of Sections 8-21-1010, 8-21-1060, 22-1-10, 22-1-15, 22-1-170, 22-2-10, 22-2-210, 22-3-30, and Chapter 8 of Title 22 may in no way be construed to mandate the reduction of the total number of magistrates in any county which generates four million dollars or more annually in accommodations tax revenue. A county which generates four million dollars or more annually in accommodations tax revenue may increase the number of its magistrates notwithstanding the provisions of this chapter or Chapter 8 of Title 22.

HISTORY: 1988 Act No. 678, Part I, Section 9; 2000 Act No. 226, Section 12.



SECTION 22-2-210. Increase in number of magistrates under certain conditions.

The number of magistrates in the counties below fifteen thousand in population may be increased by one part-time additional magistrate if the number allowed under Chapter 8 of Title 22 is less by .25 than the number presently serving in office.

HISTORY: 1988 Act No. 678, Part I, Section 10.






CHAPTER 3 - JURISDICTION AND PROCEDURE IN MAGISTRATES' COURTS

SECTION 22-3-10. Concurrent civil jurisdiction.

Magistrates have concurrent civil jurisdiction in the following cases:

(1) in actions arising on contracts for the recovery of money only, if the sum claimed does not exceed seven thousand five hundred dollars;

(2) in actions for damages for injury to rights pertaining to the person or personal or real property, if the damages claimed do not exceed seven thousand five hundred dollars;

(3) in actions for a penalty, fine, or forfeiture, when the amount claimed or forfeited does not exceed seven thousand five hundred dollars;

(4) in actions commenced by attachment of property, as provided by statute, if the debt or damages claimed do not exceed seven thousand five hundred dollars;

(5) in actions upon a bond conditioned for the payment of money, not exceeding seven thousand five hundred dollars, though the penalty exceeds that sum, the judgment to be given for the sum actually due, and when the payments are to be made by installments an action may be brought for each installment as it becomes due;

(6) in any action upon a surety bond taken by them, when the penalty or amount claimed does not exceed seven thousand five hundred dollars;

(7) in any action upon a judgment rendered in a court of a magistrate or an inferior court when it is not prohibited by the South Carolina Rules of Civil Procedure;

(8) to take and enter judgment on the confession of a defendant in the manner prescribed by law when the amount confessed does not exceed seven thousand five hundred dollars;

(9) in any action for damages or for fraud in the sale, purchase, or exchange of personal property, if the damages claimed do not exceed seven thousand five hundred dollars;

(10) in all matters between landlord and tenant and the possession of land as provided in Chapters 33 through 41 of Title 27;

(11) in any action to recover the possession of personal property claimed, the value of which, as stated in the affidavit of the plaintiff, his agent, or attorney, does not exceed the sum of seven thousand five hundred dollars;

(12) in all actions provided for in this section when a filed counterclaim involves a sum not to exceed seven thousand five hundred dollars, except that this limitation does not apply to counterclaims filed in matters between landlord and tenant and the possession of land;

(13) in interpleader actions arising from real estate contracts for the recovery of earnest money, only if the sum claimed does not exceed seven thousand five hundred dollars; and

(14) in actions for damages arising from a person's failure to return leased or rented personal property within seventy-two hours after the expiration of the lease or rental agreement, such damages to be based on the loss of revenue or replacement value of the property, whichever is less, if the damages claimed do not exceed seven thousand five hundred dollars; however, the lease or rental agreement must set forth the manner in which the amount of the loss of revenue or replacement value of the item leased or rented is calculated.

HISTORY: 1962 Code Section 43-51; 1952 Code Section 43-51; 1942 Code Section 257; 1932 Code Section 257; Civ. P. '22 Section 213; Civ. P. '12 Section 80; Civ. P. '02 Section 71; 1870 (14) 74; 1879 (17) 28; 1964 (53) 2165; Const. Art. 5 Sections 20, 21; 1976 Act No. 690, Art. IV, Sections 1, 2; 1979 Act No. 164, Part I, Section 5; 1988 Act No. 681, Section 1; 1994 Act No. 488, Section 1; 1997 Act No. 48, Section 1; 2000 Act No. 226, Section 13; 2002 Act No. 184, Section 1; 2004 Act No. 180, Section 1.



SECTION 22-3-20. Civil actions in which magistrate has no jurisdiction.

No magistrate shall have cognizance of a civil action:

(1) In which the State is a party, except an action for a penalty and not exceeding one hundred dollars; or

(2) When the title to real property shall come in question, except as provided in Article 11 of this chapter.

HISTORY: 1962 Code Section 43-52; 1952 Code Section 43-52; 1942 Code Section 264; 1932 Code Section 264; Civ. P. '22 Section 220; Civ. P. '12 Section 87; Civ. P. '02 Section 78; 1870 (14) 81; 1873 (15) 496.



SECTION 22-3-25. Interpleader actions.

(A) In compliance with Section 22-3-20(2) and Article 11 of this chapter, actions in the nature of interpleader arising from real estate contracts for the recovery of earnest money, in which the value of the money that is the subject of the action does not exceed the jurisdictional limit of the magistrates court, may be filed in magistrates court under the provisions of this section. The fee for an action in the nature of interpleader filed in magistrates court is as provided in Section 8-21-1010(6) with service fees as provided by law.

(B) The failure of a competing claimant to recover in an interpleader action must not be considered as a judgment against the claimant and must not be used to impair the credit of the claimant.

(C) The Office of Court Administration must design appropriate legal forms for proceeding under this section and make those forms available for distribution.

HISTORY: 2002 Act No. 184, Section 2.



SECTION 22-3-30. Counterclaim requiring transfer to court of common pleas.

When a counterclaim is filed which if successful would exceed the magistrates' civil jurisdictional amount as provided in Section 22-3-10, then the initial claim and counterclaim must be transferred to the docket of the common pleas court for that judicial circuit.

HISTORY: 1988 Act No. 678, Part I, Section 8; 1997 Act No. 48, Section 2.



SECTION 22-3-300. Filing and docketing judgments of magistrates.

A magistrate, on the demand of a party in whose favor he shall have rendered a judgment, shall give a transcript thereof which may be filed and docketed in the office of the circuit court of the county in which the judgment was rendered. The time of the receipt of the transcript by the clerk shall be noted thereon and entered in the abstract of judgments and from that time the judgment shall be a judgment of the circuit court, but no sale shall be made under any execution issued upon such judgment in the circuit court until the time for appeal from the judgment in the magistrates court has expired, nor pending such appeal. If the judgment is set aside in the magistrates court, it shall have the effect of setting aside the judgment filed and docketed in the circuit court. The filing and docketing of such transcript in the circuit court shall not affect the right of the magistrate to grant a new trial. A certified transcript of such judgment may be filed and docketed in the clerk's office of any other county and with like effect in every respect as in the county in which the judgment was rendered.

HISTORY: 1962 Code Section 43-100; 1952 Code Section 43-100; 1942 Code Section 273; 1932 Code Section 273; Civ. P. '22 Section 229; Civ. P. '12 Section 96; Civ. P. '02 Section 87; 1870 (14) 90; 1887 (19) 831; 2008 Act No. 267, Section 1, eff June 4, 2008.



SECTION 22-3-310. Executions on magistrates' judgments; effect of appeal thereon.

Execution may be issued on a judgment heretofore or hereafter rendered in a magistrates court at any time within three years after the rendition thereof and shall be returnable sixty days from its date. But no sale shall be made under any such execution until after the time for appeal has expired, nor pending such appeal, and in cases for the claim and delivery of personal property when bond for the property claimed has been properly given by either party, the status of such property shall not be changed until after the expiration of the time for appealing has expired or until such appeal has terminated.

HISTORY: 1962 Code Section 43-101; 1952 Code Section 43-101; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787, 832; 1896 (22) 13; 2008 Act No. 267, Section 1, eff June 4, 2008.



SECTION 22-3-320. Execution when judgment docketed.

If the judgment be docketed with the clerk of the circuit court, the execution shall be issued by him to the sheriff of the county and have the same effect and be executed in the same manner as other executions and judgments of the circuit court.

HISTORY: 1962 Code Section 43-102; 1952 Code Section 43-102; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787; 1896 (22) 13; 2008 Act No. 267, Section 1, eff June 4, 2008.



SECTION 22-3-330. Courtesy summons.

Notwithstanding another provision of law, a person charged with any misdemeanor offense requiring a warrant signed by nonlaw enforcement personnel to ensure the arrest of a person must be given a courtesy summons.

HISTORY: 2008 Act No. 267, Section 1, eff June 4, 2008.



SECTION 22-3-340. Assessments on filings.

An assessment equal to twenty-five dollars is imposed on all summons and complaint filings in magistrates court and an assessment equal to ten dollars is imposed on all other civil filings in magistrates court, except for restraining orders. The fees must be collected by the magistrates court and forwarded monthly to the county treasurer and remitted in turn by the county treasurer to the State Treasurer for allocation to the judicial department.

HISTORY: 2008 Act No. 353, Section 2, Pt 23A, eff July 1, 2009.



SECTION 22-3-510. Criminal jurisdiction abolished in counties where county courts established.

The jurisdiction of magistrates in criminal cases in all counties wherein a county court is established under the provisions of Chapter 9 of Title 14 is hereby abolished.

HISTORY: 1962 Code Section 43-69; 1952 Code Section 43-69; 1942 Code Section 94; 1932 Code Section 94; Civ. P. '22 Section 91; Civ. C. '12 Section 3866; Civ. C. '02 Section 2769; 1900 (23) 322; 1963 (53) 252.



SECTION 22-3-520. Jurisdiction limited to county.

Magistrates shall have and exercise within their respective counties all the powers, authority and jurisdiction in criminal cases herein set forth.

HISTORY: 1962 Code Section 43-61; 1952 Code Section 43-61; 1942 Code Section 922; 1932 Code Section 922; Cr. P. '22 Section 18; Cr. C. '12 Section 19; Cr. C. '02 Section 11; G. S. 822; R. S. 10; 1870 (14) 402.



SECTION 22-3-530. Trial in district where offense committed.

In counties where magistrates are given separate and exclusive territorial jurisdiction, criminal cases shall be tried in the district in which the offense was committed, unless the place of trial be changed to another district in the same county in the manner prescribed by law.

HISTORY: 1962 Code Section 43-62; 1952 Code Section 43-62; 1942 Code Section 3709; 1932 Code Section 3709; Civ. C. '22 Section 2243; Civ. C. '12 Section 1393; Civ. C. '02 Section 985; 1897 (22) 472.



SECTION 22-3-540. Exclusive and concurrent jurisdiction.

Magistrates shall have exclusive jurisdiction of all criminal cases in which the punishment does not exceed a fine of one hundred dollars or imprisonment for thirty days, except cases in which an offense within the jurisdiction of a magistrate is included in the charge of an offense beyond his jurisdiction or when it is permissible to join a charge of an offense within his jurisdiction with one or more of which the magistrate has no jurisdiction. Magistrates shall have concurrent but not exclusive jurisdiction in the excepted cases. The provisions of this section shall not be construed so as to limit the jurisdiction of any magistrate whose jurisdiction has been extended beyond that stated above.

HISTORY: 1962 Code Section 43-68; 1952 Code Section 43-68; 1942 Code Section 3709; 1932 Code Section 3709; Civ. C. '22 Section 2243; Civ. C. '12 Section 1393; Civ. C. '02 Section 985; 1897 (22) 472; 1951 (47) 442.



SECTION 22-3-545. Transfer of certain criminal cases from general sessions court.

(A) Notwithstanding the provisions of Sections 22-3-540 and 22-3-550, a criminal case, the penalty for which the crime in the case does not exceed five thousand five hundred dollars or one year imprisonment, or both, either as originally charged or as charged pursuant to the terms of a plea agreement, may be transferred from general sessions court if the provisions of this section are followed.

(B)(1) The solicitor, upon ten days' written notice to the defendant, may petition a circuit court judge in the circuit to transfer one or more cases from the general sessions court docket to a docket of a magistrates or municipal court in the circuit for disposition. The solicitor's notice must fully apprise the defendant of his right to have his case heard in general sessions court. The notice must include the difference in jury size in magistrates or municipal court and in general sessions court. The case may be transferred from the general sessions court unless the defendant objects after notification by the solicitor pursuant to the provisions of this item. The objection may be made orally or in writing at any time prior to the trial of the case or prior to the entry of a guilty plea. The objection may be made to the chief judge for administrative purposes in the judicial circuit where the charges are pending, the trial judge, or the solicitor. Before impaneling the jury or accepting the guilty plea of the defendant, the trial judge must receive an affirmative waiver by the defendant, if present, of his right to have the case tried in general sessions court. The defendant must be informed that, if tried in general sessions court, the case would be tried in front of twelve jurors who must reach a unanimous verdict before a finding of guilty of the offense can be rendered in his case, and that if tried in magistrates or municipal court, the case would be tried in front of six jurors who must reach a unanimous verdict before a finding of guilty of the offense can be reached in his case. The defendant may waive any and all of the rights provided in this subsection, in writing, prior to the impaneling of the jury or the acceptance of the defendant's guilty plea.

(2) A case transferred to a magistrates or municipal court not disposed of in one hundred eighty days from the date of transfer automatically reverts to the docket of the general sessions court.

(C) All cases transferred to the magistrates or municipal court must be prosecuted by the solicitor's office. The chief magistrate of the county or the chief municipal judge of the municipality, upon petition of the solicitor, shall set the terms of court and order the magistrates and municipal judges to hold terms of court on specific times and dates for the disposition of these cases.

(D) Provision for an adequate record must be made by the solicitor's office.

(E) Notwithstanding another provision of law, all fines and assessments imposed by a magistrate or municipal judge presiding pursuant to this section must be distributed as if the fine and assessment were imposed by a circuit court pursuant to Sections 14-1-205 and 14-1-206. This section must not result in increased compensation to a magistrate presiding over a trial or hearing pursuant to this section or in other additional or increased costs to the county.

HISTORY: 1992 Act No. 310, Section 1; 1993 Act No. 174, Section 1; 1994 Act No. 497, Part II, Section 36K; 1994 Act No. 499, Sections 1, 2; 1995 Act No. 7, Part I, Sections 16, 21; 2000 Act No. 376, Section 2; 2004 Act No. 214, Section 1; 2012 Act No. 169, Section 1, eff May 14, 2012.



SECTION 22-3-546. Establishment of program for prosecution of first offense misdemeanor criminal domestic violence offenses.

A circuit solicitor, in a circuit with five or more counties, may establish a program under his discretion and control, to prosecute first offense misdemeanor criminal domestic violence offenses, as defined in Section 16-25-20, in general sessions court. Whether to establish a program, and which cases may be prosecuted in general sessions court, are within the sole discretion of the solicitor. A solicitor shall report the results of the program to the Prosecution Coordination Commission.

HISTORY: 2006 Act No. 366, Section 2, eff June 9, 2006.



SECTION 22-3-550. Jurisdiction over minor offenses; restitution; contempt; maximum consecutive sentences.

(A) Magistrates have jurisdiction of all offenses which may be subject to the penalties of a fine or forfeiture not exceeding five hundred dollars, or imprisonment not exceeding thirty days, or both. In addition, a magistrate may order restitution in an amount not to exceed the civil jurisdictional amount provided in Section 22-3-10(2). In determining the amount of restitution, the judge shall determine and itemize the actual amount of damage or loss in the order. In addition, the judge may set an appropriate payment schedule.

A magistrate may hold a party in contempt for failure to pay the restitution ordered if the judge finds the party has the ability to pay. In addition, a magistrate may convert any unpaid restitution, fines, costs, fees, surcharges, and assessments to a civil judgment as provided in Section 17-25-323(C).

(B) However, a magistrate does not have the power to sentence a person to consecutive terms of imprisonment totaling more than ninety days except for convictions resulting from violations of Chapter 11, Title 34, pertaining to fraudulent checks, or violations of Section 16-13-110(B)(1), relating to shoplifting. Further, a magistrate must specify an amount of restitution in damages at the time of sentencing as an alternative to any imprisonment of more than ninety days which is lawfully imposed. The provisions of this subsection do not affect the transfer of criminal matters from the general sessions court made pursuant to Section 22-3-545.

HISTORY: 1962 Code Section 43-63; 1952 Code Section 43-63; 1942 Code Section 923; 1932 Code Section 923; Cr. P. '22 Section 19; Cr. C. '12 Section 20; Cr. C. '02 Section 12; G. S. 823; R. S. 11; 1870 (14) 402; 1977 Act No. 113, Section 1; 1993 Act No. 171, Section 14; 1993 Act No. 184, Section 261; 1994 Act No. 497, Part II, Section 28; 1995 Act No. 83, Section 21; 1995 Act No. 138, Section 1; 1999 Act No. 78, Section 2; 2010 Act No. 273, Section 24, eff June 2, 2010; 2013 Act No. 82, Section 6, eff June 13, 2013.



SECTION 22-3-560. Breaches of the peace.

Magistrates may punish by fine not exceeding five hundred dollars or imprisonment for a term not exceeding thirty days, or both, all breaches of the peace.

HISTORY: 1962 Code Section 43-64; 1952 Code Section 43-64; 1942 Code Section 924; 1932 Code Section 924; Cr. P. '22 Section 20; Cr. C. '12 Section 21; Cr. C. '02 Section 13; G. S. 824; R. S. 12; 1870 (14) 402; Const. Art. 5, Section 21; 1981 Act No. 76, Section 8; 1997 Act No. 80, Section 4; 2008 Act No. 346, Section 1, eff June 25, 2008; 2010 Act No. 273, Section 8, eff June 2, 2010.



SECTION 22-3-570. Larceny by stealing property not exceeding certain value.

Magistrates have jurisdiction of petit larceny and all other larcenies involving personal property including, but not limited to:

(1) money;

(2) goods or chattels;

(3) bank note, bond, promissory note, bill of exchange, or other bill;

(4) order or certificate;

(5) book of accounts;

(6) deed or writing containing a conveyance of land;

(7) other valuable contract in force;

(8) receipt;

(9) release or defeasance; or

(10) any writ, process, or public record.

The value of the property stolen must be one thousand dollars or less.

HISTORY: 1962 Code Section 43-65; 1952 Code Section 43-65; 1942 Code Section 926; 1932 Code Section 926; Cr. P. '22 Section 22; Cr. C. '12 Section 24; Cr. C. '02 Section 16; G. S. 826; R. S. 15; 1870 (14) 403; 1993 Act No. 171, Section 15; 1993 Act No. 184, Section 262.



SECTION 22-3-580. Receiving stolen goods.

Magistrates shall have jurisdiction of the offenses of buying, receiving or aiding in the concealment of stolen goods and other property, when they would have jurisdiction of the larceny of the same goods or property.

HISTORY: 1962 Code Section 43-66; 1952 Code Section 43-66; 1942 Code Section 927; 1932 Code Section 927; Cr. P. '22 Section 23; Cr. C. '12 Section 25; Cr. C. '02 Section 17; G. S. 827; R. S. 16; 1870 (14) 403.



SECTION 22-3-590. Obtaining property under false pretenses.

Magistrates shall have jurisdiction of the offenses of obtaining property by any false pretense, by any privy or false token or by any game, device, sleight of hand, pretensions to fortunetelling, trick or other means by the use of cards or other implements or instruments, when they would have jurisdiction of a larceny of the same property and may punish such offenses the same as larceny.

HISTORY: 1962 Code Section 43-67; 1952 Code Section 43-67; 1942 Code Section 928; 1932 Code Section 928; Cr. P. '22 Section 24; Cr. C. '12 Section 26; Cr. C. '02 Section 18; G. S. 828; R. S. 17; 1870 (14) 403.



SECTION 22-3-710. Proceedings commenced on information.

All proceedings before magistrates in criminal cases shall be commenced on information under oath, plainly and substantially setting forth the offense charged, upon which, and only which, shall a warrant of arrest issue.

HISTORY: 1962 Code Section 43-111; 1952 Code Section 43-111; 1942 Code Section 930; 1932 Code Section 930; Cr. P. '22 Section 26; Cr. C. '12 Section 28; Cr. C. '02 Section 20; G. S. 830; R. S. 19; 1870 (14) 403.



SECTION 22-3-720. Amendment of information.

The information may be amended at any time before trial.

HISTORY: 1962 Code Section 43-112; 1952 Code Section 43-112; 1942 Code Section 930; 1932 Code Section 930; Cr. P. '22 Section 26; Cr. C. '12 Section 28; Cr. C. '02 Section 20; G. S. 830; R. S. 19; 1870 (14) 403.



SECTION 22-3-730. Proceedings are summary.

All proceedings before magistrates shall be summary or with only such delay as a fair and just examination of the case requires.

HISTORY: 1962 Code Section 43-113; 1952 Code Section 43-113; 1942 Code Section 930; 1932 Code Section 930; Cr. P. '22 Section 26; Cr. C. '12 Section 28; Cr. C. '02 Section 20; G. S. 830; R. S. 19; 1870 (14) 403.



SECTION 22-3-740. Election on which of several offenses to try accused.

Whenever a person be accused of committing an act which is susceptible of being designated as several different offenses the magistrate upon the trial of the person shall be required to elect which charge to prefer and a conviction or an acquittal upon such elected charge shall be a complete bar to further prosecution for such alleged act.

HISTORY: 1962 Code Section 43-114; 1952 Code Section 43-114; 1942 Code Section 994; 1932 Code Section 994; 1928 (35) 1317.



SECTION 22-3-750. Procedure against corporations for violating criminal laws.

Whenever any person shall make an affidavit before any magistrate that any corporation doing business in this State, whether incorporated under the laws of this State or not, has violated any of the criminal laws of the State the enforcement of which is within the jurisdiction of such magistrate, such magistrate shall issue a warrant against such offending corporation in which shall be stated the substance of the offense charged against such corporation, together with a notice to such corporation stating the time and place when and where such corporation shall appear for trial, and upon service of such warrants in the manner provided in Section 17-13-80 the magistrate shall obtain and have jurisdiction of such corporation.

HISTORY: 1962 Code Section 43-123; 1952 Code Section 43-123; 1942 Code Section 989; 1932 Code Section 989; Civ. C. '22 Section 4297; Civ. C. '12 Section 2830; 1911 (27) 39.



SECTION 22-3-760. Trial of corporation.

After the service the magistrate shall proceed with the trial as in criminal cases and if the defendant corporation is found guilty of the offense charged, whether by a verdict of a jury or by the findings of the magistrate in case a trial by jury be waived by the defendant, the magistrate shall pronounce sentence in conformity with the law in the case and the sentence may be enforced by an execution against the property of the defendant corporation in the same manner as now provided by law for enforcing the judgments of magistrates' courts; provided, that nothing herein may be construed to prevent the right of appeal by either party to the Court of Common Pleas, as is now provided by law in criminal cases within the jurisdiction of magistrates.

HISTORY: 1962 Code Section 43-124; 1952 Code Section 43-124; 1942 Code Section 990; 1932 Code Section 990; Civ. C. '22 Section 4298; Civ. C. '12 Section 2831; 1911 (27) 41; 1994 Act No. 520, Section 7.



SECTION 22-3-790. Recording and acknowledgement of testimony by witnesses.

In the trial of any case before a magistrate the testimony of all witnesses must be taken down in writing and signed by the witnesses except when the defendant waives the taking and signing of the testimony.

In any case before any magistrate in which a stenographer takes down the testimony or in which the testimony is electronically recorded it need not be read over and signed by the witnesses.

HISTORY: 1962 Code Section 43-122; 1952 Code Section 43-122; 1942 Code Section 932; 1936 (39) 1435; 1987 Act No. 49, Section 2.



SECTION 22-3-800. Suspension of imposition or execution of sentence in certain cases.

Notwithstanding the limitations of Sections 17-25-100 and 24-21-410, after a conviction or plea for an offense within a magistrate's jurisdiction the magistrate at the time of sentence may suspend the imposition or execution of a sentence upon terms and conditions the magistrate considers appropriate, including imposing or suspending up to one hundred hours of community service, except where the amount of community service is established otherwise. The magistrate shall not order community service in lieu of a sentence for offenses under Title 50, for offenses under Section 34-11-90, or for an offense of driving under suspension pursuant to Section 56-1-460 when the person's driver's license was suspended pursuant to the provisions of Section 56-5-2990. The magistrate must keep records on the community service hours ordered and served for each sentence. However, after a conviction or plea for drawing and uttering a fraudulent check or other instrument in violation of Section 34-11-60 within the magistrate's jurisdiction, at the time of sentence the magistrate may suspend the imposition or execution of a sentence only upon a showing of satisfactory proof of restitution. When a minimum sentence is provided for by statute, except in Section 34-11-90, the magistrate may not suspend that sentence below the minimum sentence provided, and penalties under Title 50 may not be suspended to an amount less than twenty-five dollars unless the minimum penalty is a fine of less than that amount. Nothing in this section may be construed to authorize or empower a magistrate to suspend a specific suspension of a right or privilege imposed under a statutory administrative penalty. Nothing in this section may be construed to give a magistrate the right to place a person on probation.

HISTORY: 1962 Code Section 43-67.1; 1976 Act No. 699, Section 1; 1981 Act No. 178, Part II, Section 27; 1993 Act No. 183, Section 1.



SECTION 22-3-910. Jurisdiction when magistrate becomes incapacitated.

In the event a magistrate who has separate and exclusive territorial jurisdiction becomes incapacitated, any magistrate of an adjoining magisterial district within the same county may assume the jurisdiction of the incapacitated magistrate during such time as the incapacity continues.

HISTORY: 1962 Code Section 43-131.1; 1973 (58) 265.



SECTION 22-3-920. Change of venue.

Whenever in a case in the court of a magistrate (a) either party in a civil case, after giving to the adverse party two days' notice that he intends to apply for a change of venue or (b) the prosecutor or accused in a criminal case shall file with the magistrate issuing the warrant or summons an affidavit to the effect that he does not believe he can obtain a fair trial before the magistrate and setting forth the grounds of such belief, the papers shall be turned over to the nearest magistrate not disqualified from hearing the cause in the county, who shall proceed to try the case as if he had issued the warrant or summons. But in counties in which magistrates have separate and exclusive territorial jurisdiction the change of venue shall be to another magistrate's district in the same county. One such transfer only shall be allowed each party in any case.

HISTORY: 1962 Code Section 43-131; 1952 Code Section 43-131; 1942 Code Sections 274, 946; 1932 Code Sections 274, 946; Civ. P. '22 Section 230; Cr. P. '22 Section 42; Civ. P. '12 Section 97; Cr. C. '12 Section 42; Civ. P. '02 Section 88; Cr. C. '02 Section 33; R. S. 29; 1887 (19) 787; 1896 (22) 12, 13.



SECTION 22-3-930. Compelling attendance of witnesses and the giving of testimony.

Any magistrate, on the application of a party to a cause pending before the magistrate, must issue a summons citing any person whose testimony may be required in the cause and who resides in the county to appear before the magistrate at a certain time and place to give evidence. This summons must be served in a manner such that it is received by the witness at least one day before his attendance is required. If the witness fails or refuses to attend, the magistrate may issue a rule to show cause commanding the witness to be brought before the magistrate or, if any witness attending refuses to give evidence without good cause shown, the magistrate may punish the witness for contempt by imposition of a sentence up to the limits imposed on magistrates' courts in Section 22-3-550.

HISTORY: 1962 Code Section 43-132; 1952 Code Section 43-132; 1942 Code Section 3715; 1932 Code Section 3715; Civ. C. '22 Section 2249; Civ. C. '12 Section 1399; Civ. C. '02 Section 991; G. S. 844; R. S. 887; 1839 (11) 16; 1998 Act No. 301, Section 1.



SECTION 22-3-940. Magistrates empowered to take testimony de bene esse.

In case it shall appear to the satisfaction of any magistrate that the attendance of any witness whose testimony may be required in any case before him cannot be had (a) by reason of (i) extreme age, (ii) sickness or infirmity or (iii) indispensable absence on public official duty, (b) in consequence of intended removal from the State before the cause can be otherwise ready for trial or (c) when such witness may be resident in another county or without the limits of the State, such magistrate may take the examination of such witness in writing or cause it to be done by another magistrate or other officer authorized by law to administer oaths, to be used in evidence on the trial of the case. But the parties to such cause shall have notice thereof in time to be present if they or either should choose to be present or notice may be given by either party to the other of interrogatories to be propounded to such witness, with four days' time given the party notified to prepare cross-interrogatories, upon which interrogatories and cross-interrogatories, when preferred by the parties or either of them, the deposition shall be had. When such examination is so made by another, it shall be sealed up, with the title of the case endorsed, and conveyed by a disinterested person to the magistrate authorizing it or mailed and the postage prepaid.

HISTORY: 1962 Code Section 43-133; 1952 Code Section 43-133; 1942 Code Section 3716; 1932 Code Section 3716; Civ. C. '22 Section 2250; Civ. C. '12 Section 1400; Civ. C. '02 Section 992; G. S. 849; R. S. 891; 1883 (18) 313.



SECTION 22-3-950. Power to punish for contempt.

Every magistrate shall have power to enforce the observance of decorum in his court while holding the same and for that purpose he may punish for contempt any person who, in the presence of the court, shall offer an insult to the magistrate or a juror or who is wilfully guilty of an undue disturbance of the proceedings before the magistrate while sitting officially. A magistrate shall have the power to punish for contempt of court by imposition of sentences up to the limits imposed on magistrates' courts in Section 22-3-550.

HISTORY: 1962 Code Section 43-134; 1952 Code Section 43-134; 1942 Code Section 3713; 1932 Code Section 3713; Civ. C. '22 Section 2247; Civ. C. '12 Section 1397; Civ. C. '02 Section 989; G. S. 844; R. S. 887; 1839 (11) 27; 1997 Act No. 64, Section 3.



SECTION 22-3-990. New trials.

Any magistrate may grant a new trial in any case tried in his court for reasons for which new trials have usually been granted in the courts of law of this State. The granting of a new trial shall in no wise affect the right and duty of such magistrate to change the venue of a case as provided in Section 22-3-920.

HISTORY: 1962 Code Section 43-142; 1952 Code Section 43-142; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1876 (16) 60; 1887 (19) 787; 1896 (22) 13; 1908 (25) 1032.



SECTION 22-3-1000. Time for motion for new trial; appeal.

No motion for a new trial may be heard unless made within five days from the rendering of the judgment. The right of appeal from the judgment exists for thirty days after the rendering of the judgment. A magistrate's order of restitution may be appealed within thirty days. The order of restitution may be appealed separately from an appeal, if any, relating to the conviction.

HISTORY: 1962 Code Section 43-143; 1952 Code Section 43-143; 1942 Code Section 274; 1932 Code Section 274; Civ. P. '22 Section 230; Civ. P. '12 Section 97; Civ. P. '02 Section 88; 1887 (19) 787; 1896 (22) 13; 1989 Act No. 20, Section 2; 1999 Act No. 78, Section 3.



SECTION 22-3-1010. Itemized account of costs.

Any person, before paying any costs in any magistrate's court, may demand of the magistrate an itemized account of such costs. Such account shall be receipted by the magistrate at the time the costs are paid and no person shall be compelled to pay any costs in any magistrate's court unless the magistrate shall furnish to such person an itemized account.

HISTORY: 1962 Code Section 43-144; 1952 Code Section 43-144; 1942 Code Section 3720; 1932 Code Section 3720; Civ. C. '22 Section 2254; Civ. C. '12 Section 1404; Civ. C. '02 Section 996; G. S. 854; R. S. 894; 1875 (15) 864.



SECTION 22-3-1110. Defense of questionable title in defendant's answer.

When the title to real property shall come in question in an action brought in a court of a magistrate the defendant may, either with or without other matter of defense, set forth in his answer any matter showing that such title will come in question. Such answer shall be in writing, signed by the defendant or his attorney, and delivered to the magistrate. A copy of such answer shall be served on the plaintiff or his attorney.

HISTORY: 1962 Code Section 43-151; 1952 Code Section 43-151; 1942 Code Section 265; 1932 Code Section 265; Civ. P. '22 Section 221; Civ. P. '12 Section 88; Civ. P. '02 Section 79; 1870 (14) 82; 1972 (57) 2452.



SECTION 22-3-1120. Written undertaking by defendant in cases where title to real property will come in question.

At the time of answering the defendant shall deliver to the magistrate a written undertaking, executed by at least one sufficient surety and approved by the magistrate, to the effect that if the plaintiff shall within twenty days thereafter deposit with the magistrate a summons and complaint in an action in the circuit court for the same cause the defendant will within twenty days after such deposit give an admission in writing to the service thereof.

When the defendant was arrested in the action before the magistrate the undertaking shall further provide that he will at all times render himself amenable to the process of the court during the pending of the action and to such as may be issued to enforce the judgment therein. In case of failure to comply with the undertaking the surety shall be liable for not exceeding one hundred dollars.

HISTORY: 1962 Code Section 43-152; 1952 Code Section 43-152; 1942 Code Section 266; 1932 Code Section 266; Civ. P. '22 Section 222; Civ. P. '12 Section 89; Civ. P. '02 Section 80; 1870 (14) 83.



SECTION 22-3-1130. Action discontinued upon delivery of undertaking; costs.

Upon the delivery of the undertaking to the magistrate the action before him shall be discontinued and each party shall pay his own costs. The costs so paid by either party shall be allowed to him if he recover costs in the action to be brought for the same cause in the circuit court. If no such action be brought within thirty days after the delivery of the undertaking the defendant's costs before the magistrate may be recovered of the plaintiff.

HISTORY: 1962 Code Section 43-153; 1952 Code Section 43-153; 1942 Code Section 267; 1932 Code Section 267; Civ. P. '22 Section 223; Civ. P. '12 Section 90; Civ. P. '02 Section 81; 1870 (14) 84.



SECTION 22-3-1140. Procedure if undertaking not delivered.

If such an undertaking be not delivered to the magistrate he shall have jurisdiction of the cause and shall proceed therein and the defendant shall be precluded, in his defense, from drawing the title in question.

HISTORY: 1962 Code Section 43-154; 1952 Code Section 43-154; 1942 Code Section 268; 1932 Code Section 268; Civ. P. '22 Section 224; Civ. P. '12 Section 91; Civ. P. '02 Section 82; 1870 (14) 85.



SECTION 22-3-1150. Effect of plaintiff's showing developing an issue of title.

If, however, it appear on the trial from the plaintiff's own showing that the title to real property is in question and such title shall be disputed by the defendant the magistrate shall dismiss the action and render judgment against the plaintiff for the costs.

HISTORY: 1962 Code Section 43-155; 1952 Code Section 43-155; 1942 Code Section 269; 1932 Code Section 269; Civ. P. '22 Section 225; Civ. P. '12 Section 92; Civ. P. '02 Section 83; 1870 (14) 86.



SECTION 22-3-1160. Defense of questionable title as to one of several causes of action.

If, in an action before a magistrate, the plaintiff have several causes of action, to one of which the defense of title to real property shall be interposed, and as to such cause the defendant shall deliver an answer and undertaking, as provided in Sections 22-3-1110 and 22-3-1120, the magistrate shall discontinue the proceedings as to that cause and the plaintiff may commence another action therefor in the circuit court. As to the other causes of action the magistrate may continue his proceedings.

HISTORY: 1962 Code Section 43-156; 1952 Code Section 43-156; 1942 Code Section 272; 1932 Code Section 272; Civ. P. '22 Section 228; Civ. P. '12 Section 95; Civ. P. '02 Section 86; 1870 (14) 89.



SECTION 22-3-1170. New action in circuit court after discontinuance by delivery of answer and undertaking.

When a suit before a magistrate shall be discontinued by the delivery of an answer and undertaking, as provided in Sections 22-3-1110 to 22-3-1130, the plaintiff may prosecute an action for the same cause in the circuit court.

HISTORY: 1962 Code Section 43-157; 1952 Code Section 43-157; 1942 Code Section 270; 1932 Code Section 270; Civ. P. '22 Section 226; Civ. P. '12 Section 93; Civ. P. '02 Section 84; 1870 (14) 87; 1972 (57) 2453.



SECTION 22-3-1180. Costs in circuit court action.

If the judgment in the circuit court be for the plaintiff, he shall recover costs. If it be for the defendant, he shall recover costs, except that upon a verdict he shall pay costs to the plaintiff unless the judge certify that the title to real property came in question on the trial.

HISTORY: 1962 Code Section 43-158; 1952 Code Section 43-158; 1942 Code Section 271; 1932 Code Section 271; Civ. P. '22 Section 227; Civ. P. '12 Section 94; Civ. P. '02 Section 85; 1870 (14) 88.



SECTION 22-3-1310. Claiming immediate delivery of property by plaintiff.

The plaintiff in an action of claim and delivery before a magistrate may at the time of issuing the summons, but not afterwards, claim the immediate delivery of such property as herein provided.

HISTORY: 1962 Code Section 43-171; 1952 Code Section 43-171; 1942 Code Section 257; 1932 Code Section 257; Civ. P. '22 Section 213; Civ. P. '12 Section 80; Civ. P. '02 Section 71; 1870 (14) 74; 1879 (17) 28; Const. Art. 5, Sections 20, 21.



SECTION 22-3-1320. Affidavit of plaintiff in action of claim and delivery.

Before any process shall be issued in an action to recover the possession of personal property, the plaintiff, his agent or attorney, shall make proof by affidavit, showing:

(1) That the plaintiff is the owner or is entitled to immediate possession of the property claimed, particularly describing such property;

(2) That such property is wrongfully withheld or detained by the defendant;

(3) The cause of such detention or withholding thereof, according to the best knowledge, information and belief of the person making the affidavit;

(4) That such personal property has not been taken for any tax, fine or assessment, pursuant to statute, or seized by virtue of an execution or attachment against the property of the plaintiff or, if so seized, that it is exempt from such seizure by statute; and

(5) The actual value of such personal property.

HISTORY: 1962 Code Section 43-172; 1952 Code Section 43-172; 1942 Code Section 257; 1932 Code Section 257; Civ. P. '22 Section 213; Civ. P. '12 Section 80; Civ. P. '02 Section 71; 1870 (14) 74; 1879 (17) 28; Const. Art. 5, Sections 20, 21.



SECTION 22-3-1330. Summons and notice of right to preseizure hearing in plaintiff's action of claim and delivery; order for seizure of property.

(a) On receipt of such affidavit and an undertaking in writing, executed by one or more sufficient sureties, to be approved by the magistrate before whom such action is commenced, to the effect that they are bound in double the value of such property as stated in such affidavit, for the prosecution of the action, for the return of the property to the defendant, if return thereof be adjudged, and for the payment to him of such sum as may, for any cause, be recovered against the plaintiff, the magistrate shall at the same time issue both a summons and a notice of right to preseizure hearing, with a copy of the undertaking and plaintiff's affidavit, directed to the defendant and to be served by the constable.

(b) The notice of right to a preseizure hearing so issued and served shall notify the defendant that within five days from service thereof, he may demand such hearing and present such evidence touching upon the probable validity of the plaintiff's claim for immediate possession and defendant's right to continue in possession, but if the defendant fails to make timely demand for preseizure hearing, the constable will be directed to take the property described in the affidavit.

(c) The summons so issued and served will require the defendant to appear before the magistrate at a time and place to be therein specified, not more than twenty days from the date thereof, to answer the complaint of the plaintiff. The summons shall contain a notice to the defendant that in case he shall fail to appear at the time and place therein mentioned the plaintiff will have judgment for the possession of the property described in the affidavit with the costs and disbursements of the action.

(d) If the defendant fails to demand a preseizure hearing, or, if after such hearing the magistrate shall find that plaintiff's claim for immediate possession should be allowed, then the magistrate shall endorse upon the affidavit a direction to any constable of the county in which the magistrate shall reside, requiring such constable to take the property described therein from the defendant and keep it, to be disposed of according to law. For the endorsement in such affidavit the magistrate shall receive an additional fee of twenty-five cents, which shall be included in the costs of the suit.

HISTORY: 1962 Code Section 43-173; 1952 Code Section 43-173; 1942 Code Sections 257, 263; 1932 Code Sections 257, 263; Civ. P. '22 Sections 213, 1219; Civ. P. '12 Sections 80, 186; Civ. P. '02 Sections 71, 177; 1870 (14) 74, 80; 1879 (17) 28; Const. Art. 5, Sections 20, 21; 1972 (57) 3080.



SECTION 22-3-1340. Defendant's exceptions to sureties in bond or undertaking.

The defendant may, at any time after such service and at least two days before the return day of the summons, serve upon the plaintiff or upon the constable who made such service a notice in writing that he excepts to the sureties in the bond or undertaking and if he fail to do so all objection thereto shall be waived. If such notice be served, the sureties shall justify or the plaintiff shall give new sureties on the return day of such summons, who shall then appear and justify, or the magistrate shall order the property delivered to the defendant and shall also render judgment for defendant's costs and disbursements.

HISTORY: 1962 Code Section 43-178; 1952 Code Section 43-178; 1942 Code Section 257; 1932 Code Section 257; Civ. P. '22 Section 213; Civ. P. '12 Section 80; Civ. P. '02 Section 71; 1870 (14) 74; 1879 (17) 28; Const. Art. 5, Sections 20, 21.



SECTION 22-3-1350. Purpose of preseizure hearing; allowing claim for immediate possession; action to be tried as others.

The purpose of the preseizure hearing is to protect the defendant's use and possession of property from arbitrary encroachment, and to prevent unfair or mistaken deprivations of property. If the magistrate shall, after conducting the hearing, find that the plaintiff's claim for immediate possession is probably valid and the defendant has no overriding right to continue in possession of the property, then the magistrate may allow the claim for immediate possession and endorse the affidavit accordingly.

Whether the claim for immediate possession is allowed or not, the action commenced by the service of the summons shall be tried in all respects as other actions are tried in the magistrates' courts.

HISTORY: 1962 Code Section 43-181; 1952 Code Section 43-181; 1942 Code Section 263; 1932 Code Section 263; Civ. P. '22 Section 219; Civ. P. '12 Section 86; Civ. P. '02 Section 77; 1870 (14) 80; 1972 (57) 3080.



SECTION 22-3-1360. Notice and opportunity for preseizure hearing required; waiver.

No property shall be seized under the provisions of this article unless five days' notice and an opportunity to be heard have been afforded the party in possession as herein provided; provided, however, any person in possession of the personal property may waive the right to a preseizure hearing, if the waiver is conspicuously displayed in the contract and includes the wording "waiver of hearing prior to immediate possession." In order for the contractual waiver or any other waiver to be effective, the plaintiff by affidavit must show that the defendant has in writing by contract or separate written instrument voluntarily, intelligently and knowingly waived his right to a hearing prior to the repossession of such personal property. The magistrate may order immediate delivery of the property to the plaintiff upon receipt of such affidavit.

HISTORY: 1962 Code Section 43-185; 1972 (57) 3080.



SECTION 22-3-1370. Order restraining defendant from damaging, concealing or removing property.

The magistrate shall concurrently have served on the defendant, when immediate possession of the subject property is not being taken, an order restraining the defendant from damaging, concealing or removing such property. Upon proper showing that such order has been violated, the defendant shall be subject to a fine not to exceed one hundred dollars or imprisonment for not more than thirty days.

HISTORY: 1962 Code Section 43-186; 1972 (57) 3080.



SECTION 22-3-1380. Determination upon affidavit showing danger of destruction or concealment.

Upon a showing unto the magistrate supported by an affidavit containing facts sufficient to show that it is probable to believe that the property at issue is in immediate danger of being destroyed or concealed by the possessor of such property and particularly describing such property and its location, the magistrate shall make a determination as to whether or not the property may be immediately seized. Provided, that the holding of a preseizure hearing by the magistrate shall not be a condition precedent to such determination.

HISTORY: 1962 Code Section 43-187; 1972 (57) 3080.



SECTION 22-3-1390. Service of copy of affidavit of waiver or probability of damage or concealment.

If either an affidavit showing that the defendant has waived his right to a preseizure hearing or an affidavit of probability of damage or concealment is filed, under the provisions of this article, a copy thereof shall be served on the defendant in lieu of serving him with notice of right to preseizure hearing.

HISTORY: 1962 Code Section 43-188; 1972 (57) 3080.



SECTION 22-3-1400. Procedure when defendant cannot be found.

If it shall appear by the return of a constable that he has taken the property described in the plaintiff's affidavit and that the defendant cannot be found and has no last place of abode in the county and that no agent of defendant could be found on whom service could be made, the magistrate may proceed with the cause in the same manner as though there had been a personal service.

HISTORY: 1962 Code Section 43-174; 1952 Code Section 43-174; 1942 Code Section 263; 1932 Code Section 263; Civ. P. '22 Section 219; Civ. P. '12 Section 86; Civ. P. '02 Section 77; 1870 (14) 80.



SECTION 22-3-1410. Service of copy of affidavit, summons and notice; taking of property by constable.

The constable to whom the affidavit, endorsement, notice of preseizure hearing and summons shall be delivered, shall, without delay, serve upon the defendant a copy of the affidavit, notice and summons, by delivering them to him personally, but, if he cannot be found, to the agent of the defendant in whose possession the property shall be found and, if neither can be found, by leaving such copies at his place of business or the last or usual place of abode of the defendant with some person of suitable age and discretion. He shall forthwith make a return of his proceedings thereon and the manner of serving the documents to the magistrate who issued the summons. Upon the magistrate endorsing upon the affidavit a direction requiring the constable to take the property, the constable to whom the affidavit and endorsement is delivered shall forthwith take the property described in the affidavit, if he can find it in the county, and shall keep it in his custody.

HISTORY: 1962 Code Section 43-175; 1952 Code Section 43-175; 1942 Code Section 257; 1932 Code Section 257; Civ. P. '22 Section 213; Civ. P. '12 Section 80; Civ. P. '02 Section 71; 1870 (14) 74; 1879 (17) 28; Const. Art. 5, Sections 20, 21; 1972 (57) 3080.



SECTION 22-3-1420. Taking property concealed in building or enclosure.

If the property, or any part thereof, be concealed in a building or enclosure the constable shall publicly demand its delivery. If it be not delivered he shall cause the building or enclosure to be broken open and take the property into his possession. If necessary he may call to his aid the power of his county.

HISTORY: 1962 Code Section 43-176; 1952 Code Section 43-176; 1942 Code Section 261; 1932 Code Section 261; Civ. P. '22 Section 217; Civ. P. '12 Section 84; Civ. P. '02 Section 75; 1870 (14) 78.



SECTION 22-3-1430. Care of property taken by constable.

When a constable shall have taken property as in this article provided, he shall keep it in a secure place and deliver it to the party entitled thereto, upon receiving his lawful fee for taking the property and his necessary expenses for keeping it.

HISTORY: 1962 Code Section 43-177; 1952 Code Section 43-177; 1942 Code Section 262; 1932 Code Section 262; Civ. P. '22 Section 218; Civ. P. '12 Section 85; Civ. P. '02 Section 76; 1870 (14) 79.



SECTION 22-3-1440. Return of property to defendant upon filing written undertaking for delivery if delivery be adjudged.

At any time before the return day of the summons the defendant may, if he has not excepted to the plaintiff's sureties, require the return of the property to him upon giving to the plaintiff and filing with the magistrate a written undertaking, with one or more sureties who shall justify before the magistrate on the return day of the summons to the effect that they are bound in double the value of the property, as stated in plaintiff's affidavit, for the delivery thereof to the plaintiff, if such delivery be adjudged, and for the payment to him of such sum as may for any cause be recovered against the defendant. If such return be not required before the return day of the summons the property shall be delivered to the plaintiff.

HISTORY: 1962 Code Section 43-179; 1952 Code Section 43-179; 1942 Code Section 257; 1932 Code Section 257; Civ. P. '22 Section 213; Civ. P. '12 Section 80; Civ. P. '02 Section 71; 1870 (14) 74; 1879 (17) 28; Const. Art. 5, Sections 20, 21.



SECTION 22-3-1450. Claim to taken property by third person.

If the property taken be claimed by any other person than the defendant or his agent and such person shall make affidavit to his title thereto and right to the possession thereof, stating the grounds of such right and title, and serve such affidavit upon the constable, the constable shall not be bound to keep the property or deliver it to the plaintiff unless the plaintiff on demand of him or his agent shall indemnify the constable against such claim by an undertaking executed by two sufficient sureties, accompanied by their affidavits that they are each worth double the value of the property as specified in the affidavit of the plaintiff and are freeholders and householders of the county. No claim to such property by any other person than the defendant or his agent shall be valid against the constable unless made as aforesaid. And notwithstanding such claim, when so made, he may retain the property a reasonable time to demand such indemnity.

HISTORY: 1962 Code Section 43-180; 1952 Code Section 43-180; 1942 Code Section 263; 1932 Code Section 263; Civ. P. '22 Section 219; Civ. P. '12 Section 86; Civ. P. '02 Section 77; 1870 (14) 80.



SECTION 22-3-1460. Judgment in actions for claim and delivery.

The judgment for the plaintiff may be for the possession, the recovery of the possession or the value thereof in case a delivery cannot be had and for damages for the detention. If the property has been delivered to the plaintiff and the defendant claim a return thereof, judgment for the defendant may be for a return of the property or the value thereof in case a return cannot be had and damages for taking and withholding the property.

HISTORY: 1962 Code Section 43-182; 1952 Code Section 43-182; 1942 Code Section 263; 1932 Code Section 263; Civ. P. '22 Section 219; Civ. P. '12 Section 86; Civ. P. '02 Section 77; 1870 (14) 80.



SECTION 22-3-1470. Execution on judgment.

An execution shall be issued on any such judgment and if the judgment be for the delivery of the possession of personal property it shall require the officer to deliver the possession of such property, particularly describing it, to the party entitled thereto and may, at the same time, require the officer to satisfy any costs or damages recovered by the judgment out of the personal property of the party against whom it was rendered, to be specified therein, if a delivery thereof cannot be had. The execution shall be returnable within sixty days after its receipt by the officer to the magistrate who issued it.

HISTORY: 1962 Code Section 43-183; 1952 Code Section 43-183; 1942 Code Section 263; 1932 Code Section 263; Civ. P. '22 Section 219; Civ. P. '12 Section 86; Civ. P. '02 Section 77; 1870 (14) 80.



SECTION 22-3-1480. Judgment when property not delivered to plaintiff or when defendant claims return.

In all actions for the recovery of the possession of personal property, as herein provided, if the property shall not have been delivered to the plaintiff or the defendant by answer shall claim a return thereof, the magistrate or jury shall assess the value thereof and the injury sustained by the prevailing party by reason of the taking or detention thereof and the magistrate shall render judgment accordingly, with costs and disbursements.

HISTORY: 1962 Code Section 43-184; 1952 Code Section 43-184; 1942 Code Section 263; 1932 Code Section 263; Civ. P. '22 Section 219; Civ. P. '12 Section 86; Civ. P. '02 Section 77; 1870 (14) 80.






CHAPTER 5 - MAGISTRATES' POWERS AND DUTIES IN CRIMINAL MATTERS

SECTION 22-5-10. Warrant to break open doors of gambling rooms.

Any magistrate residing in any incorporated city or town of this State, on information by oath of any credible witness that any of the criminal laws against gambling is being violated, may grant his warrant, under his hand and seal, to break open and enter any closed door or room within such city, wherever such offense is alleged to prevail.

HISTORY: 1962 Code Section 43-202; 1952 Code Section 43-202; 1942 Code Section 947; 1932 Code Section 947; Cr. P. '22 Section 43; Cr. P. '12 Sections 60, 708; Cr. C. '02 Section 510; G. S. 1719; R. S. 395; 1816 (6) 28; 1904 (24) 500.



SECTION 22-5-110. Arrest, examination and commitment or punishment; warrant; courtesy summons.

(A) Magistrates shall:

(1) cause to be arrested all persons found within their counties charged with any offense and persons who after committing any offense within the county flee out of the county;

(2) examine into treasons, felonies, grand larcenies, high crimes, and misdemeanors;

(3) commit or bind over for trial those who appear to be guilty of crimes or offenses not within their jurisdiction; and

(4) punish those guilty of such offenses within their jurisdiction.

(B)(1) An arrest warrant may not be issued for the arrest of a person unless sought by a law enforcement officer acting in their official capacity.

(2) If an arrest warrant is sought by someone other than a law enforcement officer, the court must issue a courtesy summons.

(3) If a defendant named in a courtesy summons fails to appear before the court pursuant to the summons, the court must issue an arrest warrant for the underlying offense based upon the original sworn statement of the affiant who sought the courtesy summons, provided the sworn statement establishes probable cause that the underlying offense was committed.

HISTORY: 1962 Code Section 43-211; 1952 Code Section 43-211; 1942 Code Section 929; 1932 Code Section 929; Cr. P. '22 Section 25; Cr. C. '12 Section 27; Cr. C. '02 Section 19; G. S. 829; R. S. 18; 1870 (14) 403; 2008 Act No. 284, Section 2, eff June 11, 2008; 2008 Act No. 346, Section 5, eff June 25, 2008; 2011 Act No. 70, Section 1, eff June 28, 2011.



SECTION 22-5-115. Summons to appear; issuance; design and contents of form; tracking.

(A) Notwithstanding any other provision of law, a summary court or municipal judge may issue a summons to appear for trial instead of an arrest warrant, based upon a sworn statement of an affiant who is not a law enforcement officer investigating the case, if the sworn statement establishes probable cause that the alleged crime was committed. The summons must express adequately the charges against the defendant. If the defendant fails to appear before the court, he may be tried in his absence or a bench warrant may be issued for his arrest. The summons must be served personally upon the defendant.

(B) The Attorney General must design the form containing the summons to appear. The form must include:

(1) an affidavit that establishes probable cause;

(2) a description of the charges against the defendant;

(3) the date, time, and place of the trial;

(4) the name of the issuing officer;

(5) the defendant's and affiant's name, address, and telephone number;

(6) the date and location of the incident; and

(7) notice that the defendant may be tried in his absence or a bench warrant may be issued for his arrest.

(C) A summons issued pursuant to this section must be tracked in the same manner as an arrest warrant.

HISTORY: 2002 Act No. 348, Section 15.



SECTION 22-5-130. Magistrate as prosecutor when offense committed in his view.

Whenever there shall be an indictment for any offense committed in his view the magistrate shall be the prosecutor and he shall bind in recognizance all necessary witnesses.

HISTORY: 1962 Code Section 43-213; 1952 Code Section 43-213; 1942 Code Section 938; 1932 Code Section 938; Cr. P. '22 Section 34; Cr. C. '12 Section 35; Cr. C. '02 Section 26; G. S. 836; R. S. 25; 1830 (11) 21.



SECTION 22-5-140. Arrests by magistrates to preserve the peace.

Any magistrate shall command all persons who, in his view, may be engaged in riotous or disorderly conduct to the disturbance of the peace, to desist therefrom and shall arrest any such person who shall refuse obedience to his command and commit to jail any such person who shall fail to enter into sufficient recognizance either to keep the peace or to answer to an indictment, as the magistrate may determine.

HISTORY: 1962 Code Section 43-214; 1952 Code Section 43-214; 1942 Code Section 938; 1932 Code Section 938; Cr. P. '22 Section 34; Cr. C. '12 Section 35; Cr. C. '02 Section 26; G. S. 836; R. S. 25; 1830 (11) 21.



SECTION 22-5-150. Arrest of persons threatening breach of peace; trial or binding over.

Magistrates may cause to be arrested (a) all affrayers, rioters, disturbers and breakers of the peace, (b) all who go armed offensively, to the terror of the people, (c) such as utter menaces or threatening speeches and (d) otherwise dangerous and disorderly persons. Persons arrested for any of such offenses shall be examined by the magistrate before whom they are brought and may be tried before him. If found guilty they may be required to find sureties of the peace and be punished within the limits prescribed in Section 22-3-560 or, when the offense is of a high and aggravated nature, they may be committed or bound over for trial before the court of general sessions.

HISTORY: 1962 Code Section 43-215; 1952 Code Section 43-215; 1942 Code Section 925; 1932 Code Section 925; Cr. P. '22 Section 21; Cr. C. '12 Section 22; Cr. C. '02 Section 14; R. S. 13; 1870 (14) 402.



SECTION 22-5-160. Appointment of special officer to arrest persons charged with offense above grade of misdemeanor.

Whenever a magistrate shall have issued a warrant for the arrest of any person charged with an offense above the grade of a misdemeanor he may select any citizen of the county to execute such warrant upon his endorsement upon the warrant that, in his judgment, the selection of such person will be conducive to the certain and speedy execution of the warrant. The person so selected shall have all the powers conferred by law upon any constable within this State.

HISTORY: 1962 Code Section 43-217; 1952 Code Section 43-217; 1942 Code Section 934; 1932 Code Section 935; Cr. P. '22 Section 31; Cr. C. '12 Section 32; Cr. C. '02 Section 23; G. S. 838; R. S. 22; 1871 (14) 666.



SECTION 22-5-170. Duty of special officer appointed by magistrate.

Any person so selected shall forthwith proceed to execute the warrant and upon his wilfully, negligently or carelessly failing to make the arrest or permitting the party to escape after arrest he shall be punished, upon conviction after indictment, by fine and imprisonment in the county jail, in the discretion of the judge before whom the indictment may be tried, such imprisonment not to be less than six months.

HISTORY: 1962 Code Section 43-218; 1952 Code Section 43-218; 1942 Code Section 934; 1932 Code Section 935; Cr. P. '22 Section 31; Cr. C. '12 Section 32; Cr. C. '02 Section 23; G. S. 838; R. S. 22; 1871 (14) 666.



SECTION 22-5-180. Swearer of warrant precluded from serving it.

No magistrate shall deputize the person swearing out a warrant in any case to serve it.

HISTORY: 1962 Code Section 43-220; 1952 Code Section 43-220; 1942 Code Section 948; 1932 Code Section 948; Cr. P. '22 Section 45; Cr. C. '12 Section 45; Cr. C. '02 Section 35; R. S. 31; 1886 (19) 531.



SECTION 22-5-190. Endorsement and execution of warrants issued in other counties or by municipal authorities.

(A) A magistrate may endorse a warrant issued by a magistrate of another county when the person charged with a crime in the warrant resides in or is in the county of the endorsing magistrate. When a warrant is presented to a magistrate for endorsement, as provided in this section, the magistrate shall authorize the person presenting it or any special constable to execute it within his county.

(B) Whenever a warrant is issued by a mayor, recorder, judge, or other proper judicial officer of any municipality requiring the arrest of any person charged with a violation of a municipal ordinance, or a state statute within the trial jurisdiction of the municipal authorities, and the person sought to be arrested is presently incarcerated in a jail or detention center of the county in which the municipality is located, law enforcement officers of that municipality with the assistance of law enforcement officials of the county operating the jail or detention center may serve the warrant on that person without the necessity of a magistrate of the county endorsing the warrant as required by this section.

(C) Except as otherwise provided in subsection (B), whenever a warrant is issued by an intendant, mayor, recorder, judge, or other proper judicial officer of any municipality of this State, requiring the arrest of anyone charged with the violation of a municipal ordinance, or of a state statute within the trial jurisdiction of the municipal authorities, and the person sought to be arrested cannot be found within the municipal limits but is within the State, the officer issuing the warrant may send it to the magistrate having jurisdiction over the area in which the person may be found, which magistrate may endorse the warrant, which shall then be executed by the magistrates' constable or the sheriff of the county of the endorsing magistrate. The endorsement shall be to the following effect: It shall be addressed to the sheriff or any lawful constable of the county of the endorsing magistrate, directing the officer to arrest the person named in the warrant and bring the person before the endorsing magistrate, to be dealt with according to law. Unless a proper bond is filed with the endorsing magistrate by the person arrested, conditioned upon his or her appearance before the officer originally issuing the warrant, to answer the charges in it, the person arrested shall be promptly turned over to police officers of the municipality from which the warrant was originally issued who are hereby empowered to return the person to the municipality involved. A magistrate shall not be required to endorse the warrant when the maximum penalty for each offense charged by the warrant does not exceed ten dollars or when the offense consists of the illegal parking of a motor vehicle.

(D) All costs, fees, travel, and other expenses in connection with the endorsement and execution of such warrants shall be paid by the municipality involved to the county or officers entitled thereto.

HISTORY: 1962 Code Section 43-221; 1952 Code Section 43-221; 1942 Code Section 950; 1932 Code Section 950; Cr. P. '22 Section 47; Cr. C. '12 Section 47; Cr. C. '02 Section 37; R. S. 33; 1891 (20) 1052; 1961 (52) 587; 1996 Act No. 246, Section 1.



SECTION 22-5-200. Disposition of persons arrested by deputy sheriffs without warrants.

When an arrest is made by a deputy sheriff without a warrant pursuant to Section 23-13-60 the person so arrested shall be forthwith carried before a magistrate and a warrant of arrest procured and disposed of as the magistrate shall direct.

HISTORY: 1962 Code Section 43-222; 1952 Code Section 43-222; 1942 Code Section 3493; 1932 Code Section 3493; Civ. C. '22 Section 2038; Cr. C. '22 Section 328; 1912 (27) 865.



SECTION 22-5-210. Copy of arrest warrant to arrested person.

When any person is arrested in a criminal matter pursuant to an arrest warrant, the person so arrested shall be furnished with a copy of such warrant and the affidavit upon which the warrant was issued.

HISTORY: 1962 Code Section 43-111.1; 1975 (59) 95.



SECTION 22-5-310. Sitting as examining court in matters beyond magistrates' jurisdiction.

In criminal matters beyond their jurisdiction to try, magistrates shall sit as examining courts and commit, discharge and, except in capital cases, recognize persons charged with such offenses.

HISTORY: 1962 Code Section 43-231; 1952 Code Section 43-231; 1942 Code Section 3709; 1932 Code Section 3709; Civ. C. '22 Section 2243; Civ. C. '12 Section 1393; Civ. C. '02 Section 985; 1897 (22) 472.



SECTION 22-5-320. Defendant's demand for preliminary investigation; appearance by attorney.

Any magistrate who issues a warrant charging a crime beyond his jurisdiction shall grant and hold a preliminary hearing of it upon the demand in writing of the defendant made within twenty days of the hearing to set bond for such charge; provided, however, that if such twenty-day period expires on a date prior to the convening of the next term of General Sessions Court having jurisdiction then the defendant may wait to make such request until a date at least ten days before the next term of General Sessions Court convenes. At the preliminary hearing, the defendant may cross-examine the state's witnesses in person or by counsel, have the reply in argument if there be counsel for the State, and be heard in argument in person or by counsel as to whether a probable case has been made out and as to whether the case ought to be dismissed by the magistrate and the defendant discharged without delay. When such a hearing has been so demanded the case shall not be transmitted to the court of general sessions or submitted to the grand jury until the preliminary hearing shall have been had, the magistrate to retain jurisdiction and the court of general sessions not to acquire jurisdiction until after such preliminary hearing. Provided, however, that the defendant shall not be required to appear in person at the appointed time, date and place set for the hearing if he is represented by his attorney.

HISTORY: 1962 Code Section 43-232; 1952 Code Section 43-232; 1942 Code Section 935; 1932 Code Section 936; Cr. P. '22 Section 32; Cr. C. '12 Section 33; Cr. C. '02 Section 24; 1898 (22) 698; 1930 (36) 1322; 1978 Act No. 475; 1980 Act No. 393.



SECTION 22-5-330. Request for preliminary investigation when warrant for crime beyond jurisdiction issued by coroner.

In instances in which a warrant charging a crime beyond the jurisdiction of a magistrate is issued by a coroner, a preliminary investigation as provided for herein shall be granted, upon demand of the defendant, by the magistrate having territorial jurisdiction.

HISTORY: 1962 Code Section 43-232.1; 1952 (47) 2171.



SECTION 22-5-340. Removal of hearing.

A defendant when first brought before a magistrate may demand a removal of the hearing to the next magistrate on the same grounds as in cases within the jurisdiction of the magistrate and shall be granted two days, if requested, within which to prepare a showing for such removal during which time he shall be held by recognizance in bailable cases or committed for custody.

HISTORY: 1962 Code Section 43-233; 1952 Code Section 43-233; 1942 Code Section 935; 1932 Code Section 936; Cr. P. '22 Section 32; Cr. C. '12 Section 33; Cr. C. '02 Section 24; 1898 (22) 698; 1930 (36) 1322.



SECTION 22-5-350. Return of papers pertaining to general sessions court; character of the papers.

All papers pertaining to the court of general sessions shall be returned, with a report of the case with the names and addresses of all material witnesses and a synopsis of all testimony, by each magistrate to the clerk of court within fifteen days after the arrest in each case has been made and a preliminary hearing had or waived, except such as may have been issued or received by the magistrate within fifteen days preceding the convening of any court and except when preliminary hearings have been demanded and no opportunity had for such hearing, in which cases magistrates shall return such papers and report thereon to the clerk of court, as directed in this section, not later than the first day of such term. Every such paper shall be endorsed legibly with the title of the case, nature of the offense, kind of proceeding and the magistrate's name.

HISTORY: 1962 Code Section 43-234; 1952 Code Section 43-234; 1942 Code Sections 944, 3721; 1932 Code Sections 944, 3721; Civ. C. '22 Section 2255; Cr. P. '22 Section 40; Civ. C. '12 Section 1405; Cr. C. '12 Section 565; Civ. C. '02 Section 997; Cr. C. '02 Section 408; G. S. 855, 856; R. S. 323; 1836 (6) 552; 1839 (11) 23; 1918 (30) 769; 1940 (41) 1648.



SECTION 22-5-360. Penalty for failing to hold preliminary examination.

If any magistrate fails to hold a preliminary examination or have it waived by setting a date for such preliminary examination and to return such papers and report thereon to the clerk, as directed in this Code, he shall be subject to the payment of a fine of five dollars for every such default, within the discretion of the court to which a rule thereof shall be made returnable.

HISTORY: 1962 Code Section 43-235; 1952 Code Section 43-235; 1942 Code Section 936; 1932 Code Section 1545; Cr. C. '22 Section 492; Cr. C. '12 Section 565; Cr. C. '02 Section 408; G. S. 855, 856; R. S. 323; 1836 (6) 552; 1839 (11) 23; 1918 (30) 769.



SECTION 22-5-510. Bailing persons; bond hearing; information to be provided to court; contempt.

(A) Magistrates may admit to bail a person charged with an offense, the punishment of which is not death or imprisonment for life; provided, however, with respect to violent offenses as defined by the General Assembly pursuant to Section 15, Article I of the Constitution of South Carolina, magistrates may deny bail giving due weight to the evidence and to the nature and circumstances of the event, including, but not limited to, any charges pending against the person requesting bail. "Violent offenses" as used in this section means the offenses contained in Section 16-1-60. If a person under lawful arrest on a charge not bailable is brought before a magistrate, the magistrate shall commit the person to jail. If the offense charged is bailable, the magistrate shall take recognizance with sufficient surety, if it is offered, in default whereof the person must be incarcerated.

(B) A person charged with a bailable offense must have a bond hearing within twenty-four hours of his arrest and must be released within a reasonable time, not to exceed four hours, after the bond is delivered to the incarcerating facility.

(C) Prior to or at the time of the bond hearing, the law enforcement officer, local detention facility officer, or local jail officer, as applicable, attending the hearing shall provide the court with the following information if available:

(1) the person's criminal record;

(2) any charges pending against the person;

(3) all incident reports generated as a result of the offense charged; and

(4) any other information that will assist the court in determining bail.

(D) The law enforcement officer, local detention facility officer, or local jail officer, as applicable, shall inform the court if any of the information required in subsection (C) is not available at the time of the bond hearing and the reason the information is not available. Failure on the part of the law enforcement officer, local detention facility officer, or local jail officer, as applicable, to provide the court with the information required in subsection (C) does not constitute grounds for the postponement or delay of the person's bond hearing.

(E) A court hearing this matter has contempt powers to enforce these provisions.

HISTORY: 1962 Code Section 43-241; 1952 Code Section 43-241; 1942 Code Section 939; 1932 Code Section 939; Cr. P. '22 Section 35; Cr. C. '12 Section 36; Cr. C. '02 Section 28; G. S. 2621; R. S. 34; 1839 (11) 22; 1998 Act No. 425, Section 1; 2010 Act No. 273, Section 10, eff June 2, 2010.



SECTION 22-5-520. Amount of recognizance of accused.

If the offense charged be punishable with fine and imprisonment, or either, the recognizance of the accused entered into before a magistrate shall not be for less than two hundred dollars and in all cases the magistrate taking the recognizance shall cause it to be in such amount as the circumstances may seem to require.

HISTORY: 1962 Code Section 43-242; 1952 Code Section 43-242; 1942 Code Section 941; 1932 Code Section 941; Cr. P. '22 Section 37; Cr. C. '12 Section 38; Cr. C. '02 Section 29; G. S. 2622; R. S. 35; 1839 (11) 22; 1885 (19) 439.



SECTION 22-5-530. Deposits in lieu of recognizance; payment to jail or detention facility to secure immediate release.

(A) A person charged and to be tried before a magistrate or municipal judge for a violation of law is entitled to deposit with the magistrate or municipal judge, in lieu of entering into recognizance, a sum of money not to exceed the maximum fine in the case for which the person is to be tried. However, an individualized hearing must be held when the person is charged with a violation of the provisions of Chapter 25, Title 16 and the victim of the offense must be notified pursuant to the provisions of Section 16-3-1525(H).

(B) In a jurisdiction in which the governing body has established a system for receipt of deposits in lieu of recognizance, a person held or incarcerated in a jail or detention center who is entitled to deposit a sum of money in lieu of entering into recognizance under this section may secure his immediate release from custody by paying to or depositing the sum of money required by this section with the jail or detention facility in which he is being held.

(C) Money paid to or deposited with a jail or detention facility under the authority of this section is considered paid to or deposited with the magistrate or municipal judge in lieu of entering into recognizance and must be accounted for and paid over to the magistrate or municipal judge by the jail or detention facility for disposition according to law. Money paid to or deposited pursuant to this section must be accounted for and audited in the manner required by the governing body and any other appropriate agency.

The provisions of this section must not be construed to abrogate or otherwise affect the notice requirements for victims of crime and other rights of victims of crime provided for in Article 5 of Title 16.

HISTORY: 1962 Code Section 43-243; 1952 Code Section 43-243; 1942 Code Section 940; 1932 Code Section 940; Cr. P. '22 Section 36; Cr. C. '12 Section 37; 1904 (24) 388; 1940 (41) 1648; 1944 (43) 1290; 2002 Act No. 295, Section 2; 2005 Act No. 166, Section 12.



SECTION 22-5-540. Return of papers to clerk of general sessions.

All magistrates before whom recognizances of witnesses, defendants or prosecutors for their respective appearances at any of the courts of general sessions for this State shall be taken or before whom any information or other paper returnable to such courts shall be made shall lodge such recognizances, informations or other papers in the respective clerk's offices of the courts to which they are returnable at least ten days before the meeting of such courts, respectively.

HISTORY: 1962 Code Section 43-245; 1952 Code Section 43-245; 1942 Code Section 943; 1932 Code Section 943; Cr. P. '22 Section 39; Cr. C. '12 Section 40; Cr. C. '02 Section 31; G. S. 2624; R. S. 37, 323; 1836 (6) 552; 1940 (41) 1648; 1946 (44) 1510.



SECTION 22-5-550. Arrest and committal of witness on refusal to enter into recognizance.

Upon information made of the materiality of any witness within the State to support any accusation made or when the materiality of such witness shall be within the knowledge of any magistrate, he shall issue his warrant requiring such witness to appear before him or the next magistrate to enter into recognizance, with good security, if deemed proper. Such warrant shall authorize the arrest and detention of any such witness in any county in the State. On being brought before such magistrate and refusing to enter into recognizance, such witness may be committed by the magistrate to the jail of the county, there to remain until he shall be regularly discharged or shall enter into recognizance as required by this chapter.

HISTORY: 1962 Code Section 43-248; 1952 Code Section 43-248; 1942 Code Sections 937, 942; 1932 Code Sections 937, 942; Cr. P. '22 Sections 33, 38; Cr. C. '12 Sections 34, 39; Cr. C. '02 Sections 25, 30; G. S. 835, 2623; R. S. 24, 36; 1830 (11) 22; 1839 (11) 22.



SECTION 22-5-560. Arrest of witness on behalf of accused.

The accused shall, in felonies and in no other case, have the like process to compel the attendance of any witness in his behalf as is granted or permitted on the part of the State.

HISTORY: 1962 Code Section 43-249; 1952 Code Section 43-249; 1942 Code Section 937; 1932 Code Section 937; Cr. P. '22 Section 33; Cr. C. '12 Section 34; Cr. C. '02 Section 25; G. S. 835; R. S. 24; 1830 (11) 22.



SECTION 22-5-570. Amount of recognizance of witness.

The recognizance of any prosecutor or witness, in a case of misdemeanor, shall not be for less than one hundred dollars and, in case of a capital felony, shall not be for less than five hundred dollars though in all cases the magistrate shall cause it to be in such amount as the circumstances may seem to require.

HISTORY: 1962 Code Section 43-250; 1952 Code Section 43-250; 1942 Code Section 941; 1932 Code Section 941; Cr. P. '22 Section 37; Cr. C. '12 Section 38; Cr. C. '02 Section 29; G. S. 2622; R. S. 35; 1839 (11) 22; 1885 (19) 349.



SECTION 22-5-580. Statewide pretrial classification program; bail-setting; Department of Probation, Parole and Pardon Services to promulgate regulations; "point-total" system.

(A) A statewide pretrial classification program is established to bring about an improvement of magistrates' collections and consideration of information concerning release of persons placed in jail pending disposition of criminal charges. The program must allow magistrates to make more fully informed bail-setting decisions so those persons who present low risks of absconding while under appearance recognizance or an appearance bond may be released and those persons presenting unacceptably high risks of absconding or committing crime will continue to be held in custody.

(B) The Department of Probation, Parole and Pardon Services shall promulgate regulations in accordance with the Administrative Procedures Act to be used by magistrates in improving the collection and consideration of information on persons requesting release on appearance recognizance or appearance bonds. The regulations developed by the Department of Probation, Parole and Pardon Services must include the establishment of a "point-total" system for pretrial screening of appropriate defendants. This system must establish an amount or range of the recognizance entered into based on the nature of the offense charged, the danger the accused presents to himself and others, the likelihood the accused will flee to avoid trial, and other applicable factors. The regulations also must provide guidance for the collection and verification of relevant information on the person under consideration for the release.

HISTORY: 1995 Act No. 7, Part II, Section 41.



SECTION 22-5-710. Warrants, preliminary examinations and commitment in counties where county courts exist.

Magistrates in counties in which a county court has been established under the provisions of Chapter 9 of Title 14 shall issue warrants and hold preliminary examinations in all criminal cases and take such action therein as is provided by law in criminal cases beyond the jurisdiction of magistrates. In committing or binding over defendants and witnesses such magistrates shall commit and bind over for trial at the next ensuing session of the county court except in those cases over which the county court has no jurisdiction, in which cases the magistrates shall commit or bind over for trial in the court of general sessions. Such magistrates, immediately after committing or binding over a defendant for trial shall lodge with the clerk of the court by which the defendant is to be tried all papers and proceedings connected with the case.

HISTORY: 1962 Code Section 43-261; 1952 Code Section 43-261; 1942 Code Section 94; 1932 Code Section 94; Civ. P. '22 Section 91; Civ. C. '12 Section 3866; Civ. C. '02 Section 2769; 1900 (23) 322.



SECTION 22-5-720. Recognizances of witnesses.

Magistrates in counties in which a county court has been established under the provisions of Chapter 9 of Title 14 shall, in binding over witnesses to appear and testify on behalf of the State before the county court in cases wherein the punishment exceeds a fine of one hundred dollars or imprisonment for thirty days, insert a provision in the recognizance requiring such witnesses to appear and testify in such case before the grand jury at the next ensuing term of the circuit court when the next ensuing term of the circuit court is appointed by law to be held before a term of the county court.

HISTORY: 1962 Code Section 43-262; 1952 Code Section 43-262; 1942 Code Section 94; 1932 Code Section 94; Civ. P. '22 Section 91; Civ. C. '12 Section 3866; Civ. C. '02 Section 2769; 1900 (23) 322.



SECTION 22-5-910. Expungement of criminal records.

(A) Following a first offense conviction for a crime carrying a penalty of not more than thirty days imprisonment or a fine of one thousand dollars, or both, the defendant after three years from the date of the conviction, including a conviction in magistrates or general sessions court, may apply, or cause someone acting on his behalf to apply, to the circuit court for an order expunging the records of the arrest and conviction. However, this section does not apply to:

(1) an offense involving the operation of a motor vehicle;

(2) a violation of Title 50 or the regulations promulgated pursuant to Title 50 for which points are assessed, suspension provided for, or enhanced penalties for subsequent offenses are authorized; or

(3) an offense contained in Chapter 25, Title 16, except first offense criminal domestic violence as contained in Section 16-25-20, which may be expunged five years from the date of the conviction.

(B) If the defendant has had no other conviction during the three-year period, or during the five-year period as provided in subsection (A)(3), following the first offense conviction for a crime carrying a penalty of not more than thirty days imprisonment or a fine of not more than one thousand dollars, or both, including a conviction in magistrates or general sessions court, the circuit court may issue an order expunging the records. No person may have his records expunged under this section more than once. A person may have his record expunged even though the conviction occurred prior to June 1, 1992.

(C) After the expungement, the South Carolina Law Enforcement Division is required to keep a nonpublic record of the offense and the date of the expungement to ensure that no person takes advantage of the rights of this section more than once. This nonpublic record is not subject to release pursuant to Section 34-11-95, the Freedom of Information Act, or any other provision of law except to those authorized law or court officials who need to know this information in order to prevent the rights afforded by this section from being taken advantage of more than once.

(D) As used in this section, 'conviction' includes a guilty plea, a plea of nolo contendere, or the forfeiting of bail.

HISTORY: 1992 Act No. 395, Section 1; 1995 Act No. 83, Section 22; 1997 Act No. 37, Section 1; 2003 Act No. 92, Section 6; 2005 Act No. 166, Section 13; 2009 Act No. 36, Section 5, eff June 2, 2009; 2013 Act No. 75, Section 1, eff June 13, 2013.



SECTION 22-5-920. Conviction as a youthful offender.

(A) As used in this section, " conviction" includes a guilty plea, a plea of nolo contendere, or the forfeiting of bail.

(B) Following a first offense conviction as a youthful offender for which a defendant is sentenced pursuant to the provisions of Chapter 19, Title 24, Youthful Offender Act, the defendant, after five years from the date of completion of his sentence, including probation and parole, may apply, or cause someone acting on his behalf to apply, to the circuit court for an order expunging the records of the arrest and conviction. However, this section does not apply to an offense involving the operation of a motor vehicle, to a violation of Title 50 or the regulations promulgated under it for which points are assessed, suspension provided for, or enhanced penalties for subsequent offenses authorized, to an offense classified as a violent crime in Section 16-1-60, or to an offense contained in Chapter 25, Title 16, except as otherwise provided in Section 16-25-30. If the defendant has had no other conviction during the five-year period following completion of his sentence, including probation and parole, for a first offense conviction as a youthful offender for which the defendant was sentenced pursuant to the provisions of Chapter 19, Title 24, Youthful Offender Act, the circuit court may issue an order expunging the records. No person may have his records expunged under this section more than once. A person may have his record expunged even though the conviction occurred before the effective date of this section. A person eligible for a sentence pursuant to the provisions of Chapter 19, Title 24, Youthful Offender Act, and who is not sentenced pursuant to those provisions, is not eligible to have his record expunged pursuant to the provisions of this section.

(C) After the expungement, the South Carolina Law Enforcement Division is required to keep a nonpublic record of the offense and the date of its expungement to ensure that no person takes advantage of the rights permitted by this section more than once. This nonpublic record is not subject to release under Section 34-11-95, the Freedom of Information Act, or another provision of law, except to those authorized law enforcement or court officials who need this information in order to prevent the rights afforded by this section from being taken advantage of more than once.

HISTORY: 2003 Act No. 1, Section 1; 2009 Act No. 36, Section 6, eff June 2, 2009; 2010 Act No. 273, Section 32, eff June 2, 2010.






CHAPTER 7 - FEES AND COSTS OF MAGISTRATES

SECTION 22-7-40. Receipt of certain compensation in criminal cases; penalty.

It shall be unlawful for any salaried magistrate in this State to receive any compensation for his services in criminal cases other than his salary or to receive for his own use any portion of his constable's fees or salary in any criminal cases whatsoever, whether such cases are actually tried, compromised or transferred for investigation to the court of general sessions. Any magistrate who shall violate the provisions of this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than fifty dollars and not more than two hundred dollars or imprisoned for not less than thirty days and not more than six months, or both so fined and imprisoned, at the discretion of the court.

HISTORY: 1962 Code Section 27-429; 1952 Code Section 27-429; 1942 Code Section 3718-1; 1932 Code Section 1549; Cr. C. '22 Section 496; Cr. C. '12 Section 569; Cr. C. '02 Section 412; R. S. 327; 1887 (19) 800, 1142; 1927 (35) 371; 1928 (35) 1157, 1233; 1929 (36) 3, 34, 50, 105; 1930 (36) 1142; 1931 (37) 250; 1933 (38) 57; 1937 (40) 464; 1938 (40) 1547.






CHAPTER 8 - MAGISTRATES' COMPENSATION

SECTION 22-8-10. Definitions.

As used in this chapter:

(1) "Chief magistrate" means the magistrate in each county who is designated by the Chief Justice of the South Carolina Supreme Court as the chief magistrate for administrative purposes for the county which he serves.

(2) "Full-time magistrate" means a magistrate who regularly works forty hours a week performing official duties required of a magistrate as a judicial officer.

(3) "Part-time magistrate" means a magistrate who regularly works less than forty hours a week performing official duties required of a magistrate as a judicial officer.

HISTORY: 1988 Act No. 678, Part I, Section 7.



SECTION 22-8-20. Judicial functions.

Magistrates are judicial officers, and the hours they spend in the performance of their official duties are hours spent in the exercise of their judicial function. The exercise of the judicial function involves the examination of facts leading to findings, the application of law to those findings, and the ascertainment of the appropriate remedy. Time spent in the performance of judicial functions also includes time spent performing ministerial duties necessary for the exercise of the magistrates' judicial powers, as well as necessary travel and training time. In the case of chief magistrates, the judicial function includes time necessary to perform the administrative and other duties required of a chief magistrate for administrative purposes. The classification or reclassification of magistrates as full time or part time must be made in consideration of these factors.

HISTORY: 1988 Act No. 678, Part I, Section 7.



SECTION 22-8-30. Facilities and personnel; compensation of constables.

(A) Each county shall provide sufficient facilities and personnel for the necessary and proper operation of the magistrates' courts in that county.

(B) Other personnel determined to be necessary by the county for magistrates in a county must be provided by the governing body of the county and must be county employees and be paid by the county.

(C) The compensation of constables may vary, and salaries and perquisites must be determined by the governing board of the county and funded by the county.

HISTORY: 1988 Act No. 678, Part I, Section 7.



SECTION 22-8-40. Full-time and part-time magistrates; salaries.

(A) A county is not required to have a full-time magistrate and may have only part-time magistrates.

(B) Each magistrate in this State must be paid as follows by the county which he serves:

(1) The following salary schedule shall be used to determine a magistrate' s annual compensation prior to the completion of his fourth year in office:

(a) upon being appointed a magistrate, a magistrate shall be paid seventy- five percent of the base salary for his county's population category as provided in item (2);

(b) upon completing the requirements of Sections 22-1-10(C) and 22-1-16, a magistrate shall be paid eighty percent of the base salary for his county's population category as provided in item (2);

(c) upon the magistrate's completion of his second year in office, a magistrate shall be paid eighty-five percent of the lowest salary rate for his county's population category as provided in item (2);

(d) upon the magistrate's completion of his third year in office, a magistrate shall be paid ninety percent of the lowest salary rate for his county's population category as provided in item (2);

(e) upon the magistrate's completion of his fourth year in office, a magistrate shall be paid one hundred percent of the lowest salary rate for his county's population category as provided in item (2).

(2) There is established a base salary for each population category as follows:

(a) for those counties with a population of one hundred fifty thousand and above, according to the latest official United States Decennial Census, the base salary is fifty-five percent of a circuit judge's salary for the state's previous fiscal year;

(b) for those counties with a population of at least fifty thousand but not more than one hundred forty-nine thousand, nine hundred ninety-nine, according to the latest official United States Decennial Census, the base salary is forty-five percent of a circuit judge's salary for the state's previous fiscal year;

(c) for those counties with a population of less than fifty thousand, according to the latest official United States Decennial Census, the base salary is thirty-five percent of a circuit court judge's salary for the state's previous fiscal year.

(3) The provisions of this subsection are effective July 1, 2000.

(C) The number of magistrates shall be determined using the following factors:

(1) There is established a ratio of one magistrate for every twenty-eight thousand persons in each county of the State based on the latest official United States Decennial Census.

(2) There is established a ratio of one magistrate for every one hundred fifty square miles of area in each county of the State as a factor to be used in determining the base salary as provided in this section.

(3) Notwithstanding the provisions of subsection (D), the maximum number of magistrates in each county is the greater of that number determined by taking one magistrate for every twenty-eight thousand persons in each county or that number determined by taking the average of the ratio of one magistrate for every twenty-eight thousand persons in each county as provided by item (1) of this subsection and the ratio of one magistrate for every one hundred fifty square miles of area in each county as provided in item (2) of this subsection. However, no county is required to have fewer than the equivalent of one full-time magistrate and one part-time magistrate. If a fraction of a magistrate results, the county must round off the fraction, establishing an additional part-time magistrate. No additional magistrates may be added until a county has less than the ratio.

(D) In addition to the maximum number of magistrates prescribed in subsection (C), additional magistrates may be appointed as determined using the following formula:

(1) for counties which collect accommodations tax revenues of five hundred thousand to nine hundred ninety-nine thousand, nine hundred ninety-nine dollars, one additional magistrate may be appointed;

(2) for counties which collect accommodations tax revenues of one million to two million, nine hundred ninety-nine thousand, nine hundred ninety-nine dollars, two additional magistrates may be appointed;

(3) for counties which collect accommodations tax revenues of three million to four million, nine hundred ninety-nine thousand, nine hundred ninety-nine dollars, three additional magistrates may be appointed; and

(4) for counties which collect accommodations tax revenues of five million dollars and above, four additional magistrates may be appointed.

(E) Part-time magistrates are to be computed at a ratio of four part-time magistrates equals one full-time magistrate.

(F) Part-time magistrates are entitled to a proportionate percentage of the salary provided for full-time magistrates. This percentage is computed by dividing by forty the number of hours a week the part-time magistrate spends in the performance of his duties. The number of hours a week that a part-time magistrate spends in the exercise of the judicial function, and scheduled to be spent on call, must be the average number of hours worked and is fixed by the county governing body upon the recommendation of the chief magistrate. However, a part-time magistrate must not work more than forty hours a week, unless directed to do so on a limited and intermittent basis by the chief magistrate.

(G) A full-time chief magistrate must be paid a yearly supplement of three thousand dollars and reimbursed for travel expenses as provided by law while in the actual performance of his duties. A part-time chief magistrate must be paid a yearly supplement of fifteen hundred dollars and reimbursed for travel expenses as provided by law while in the actual performance of his duties.

(H) Magistrates in a county are entitled to the same perquisites as those employees of the county of similar position and salary.

(I) A ministerial magistrate is entitled to the same compensation as a part-time magistrate.

(J) A magistrate who is receiving a salary greater than provided for his position under the provisions of this chapter must not be reduced in salary during his tenure in office, and must be paid the same percentage annual increase in salary as other magistrates. Tenure in office continues at the expiration of a term if the incumbent magistrate is reappointed.

(K) No county may pay a magistrate a salary lower than the base salary established for that county by the provisions of subsection (B) of this section.

(L) Nothing in this section may be interpreted as prohibiting a county from paying a magistrate more than the salary established for that county or from paying a magistrate a merit raise in addition to the salary established for that county.

(M) The South Carolina Court Administration shall monitor compliance with this section. Nothing contained in this section may be construed as prohibiting a county from paying salaries in excess of the minimum salaries provided for in this section.

(N) For purposes of the salary phase-in provided in subsection (B)(1) of this section, a magistrate with prior service as a magistrate who after a break in service is again appointed magistrate, is allowed credit for the prior service.

HISTORY: 1988 Act No. 678, Part I, Section 7; 2000 Act No. 226, Section 14; 2000 Act No. 387, Part II, Section 94, eff July 1, 2000; 2000 Act No. 409, Section 2.



SECTION 22-8-50. Redress of classification, reclassification or compensation actions by county governing body.

(A) A magistrate aggrieved by a ruling or action taken by a county or the governing body of the county concerning classification, reclassification, or compensation of magistrates based upon this chapter, or with respect to the operation of the magistrates' court system within the county, may petition the county governing body, in writing, for redress.

(B) The county governing body of each county shall hear and determine contested cases arising within the county in connection with classification, reclassification, and compensation of magistrates, or with respect to the operation of the magistrates' court system within its county, in accordance with the provisions of Article 3, Chapter 23 of Title 1, and subject to judicial review as provided in Section 1-23-380.

HISTORY: 1988 Act No. 678, Part I, Section 7.






CHAPTER 9 - CONSTABLES

SECTION 22-9-10. Constables; appointment, term, and residence.

Constables shall reside in the county, city or township for which they are elected or appointed.

Except as otherwise provided in this Title each magistrate may appoint one person to discharge the duties of constable within the jurisdiction of such magistrate and the constable so appointed shall receive the compensation provided by law. He shall hold his office for the term of two years, subject to removal by the magistrate appointing him.

HISTORY: 1962 Code Section 43-301; 1952 Code Section 43-301; 1942 Code Section 3734; 1932 Code Section 3734; Civ. C. '22 Section 2267; Civ. C. '12 Section 1471; Civ. C. '02 Section 1046; G. S. 863; R. S. 900; 1878 (16) 715; 1879 (17) 51; Const. Art. 5, Section 20.



SECTION 22-9-20. Certificate of qualification; bond.

When any person shall be elected or appointed to the office of constable he shall repair to the clerk's office of the county and, together with the evidence of his election or appointment, he shall lodge his bond in the form prescribed by law in the penalty of five hundred dollars, with good sureties, not less than two nor more than five, to be approved in writing by the clerk. Upon taking the oaths herein prescribed such person shall be entitled to a certificate from the clerk that he has filed his bond and taken the requisite oaths and shall thenceforth be regarded as a regularly qualified constable. No person not so qualified shall exercise the powers of a constable, except as otherwise expressly provided and except that nothing herein contained shall prevent a presiding judge, a magistrate or a coroner from appointing a constable to act by virtue of such appointment only on a particular occasion, to be specified in writing.

HISTORY: 1962 Code Section 43-307; 1952 Code Section 43-307; 1942 Code Section 3735; 1932 Code Section 3735; Civ. C. '22 Section 2268; Civ. C. '12 Section 1472; Civ. C. '02 Section 1047; G. S. 864; R. S. 901; 1839 (11) 80; 1873 (15) 512; 1886 (19) 532.



SECTION 22-9-30. Oath.

Every constable shall, before receiving the certificate provided for in Section 22-9-20 take the following oaths: The oath prescribed by the Constitution for civil officers and also the additional oath prescribed by Section 8-3-20.

HISTORY: 1962 Code Section 43-314; 1952 Code Section 43-314; 1942 Code Section 3736; 1932 Code Section 3736; Civ. C. '22 Section 2269; Civ. C. '12 Section 1473; Civ. C. '02 Section 1048; G. S. 865; R. S. 902; 1839 (11) 80; 1829 (6) 384.



SECTION 22-9-40. Removal upon conviction by indictment.

Upon the conviction of any constable by indictment, the judge before whom the case may be tried may, by order, declare the convict to be removed from office, whereupon his office shall be deemed vacant.

HISTORY: 1962 Code Section 43-315; 1952 Code Section 43-315; 1942 Code Section 1553; 1932 Code Section 1553; Cr. C. '22 Section 501; Cr. C. '12 Section 573; Cr. C. '02 Section 416; G. S. 870; R. S. 331; 1835 (11) 81.



SECTION 22-9-50. Entitlement to act throughout county.

When not otherwise specially provided by law every qualified constable shall be entitled to exercise his office throughout the county in which he may be elected or appointed.

HISTORY: 1962 Code Section 43-316; 1952 Code Section 43-316; 1942 Code Section 3737; 1932 Code Section 3737; Civ. C. '22 Section 2270; Civ. C. '12 Section 1474; Civ. C. '02 Section 1049; G. S. 866; R. S. 903; 1839 (11) 80.



SECTION 22-9-60. Execution of orders of governing bodies; fees.

Constables shall execute all legal orders to them directed by the governing bodies of the several counties, or the chairmen thereof, and shall receive therefor the same fees and costs allowed in other cases.

HISTORY: 1962 Code Section 43-317; 1952 Code Section 43-317; 1942 Code Section 3862; 1932 Code Section 3862; Civ. C. '22 Section 1103; Civ. C. '12 Section 982; Civ. C. '02 Section 797; R. S. 679; 1893 (21) 489.



SECTION 22-9-70. Attending circuit courts; service as officer of court; compensation.

All or so many of the constables of any county as may be thereto required by the sheriff shall be bound to attend any of the circuit courts, shall be officers of court and shall perform the appropriate duties and services assigned them by the sheriff and presiding judge. And each constable so attending shall be entitled to receive the compensation of one dollar and fifty cents for each day's attendance.

HISTORY: 1962 Code Section 43-318; 1952 Code Section 43-318; 1942 Code Section 3743; 1932 Code Section 3743; Civ. C. '22 Section 2276; Civ. C. '12 Section 1480; Civ. C. '02 Section 1055; G. S. 871; R. S. 913; 1816 (6) 29; 1839 (11) 81.



SECTION 22-9-80. Execution of process and return.

A constable shall faithfully and promptly:

(1) Execute all processes lawfully directed to him by competent authority; and

(2) Make return, on oath, to the person issuing the process, to be endorsed in writing on it, of his proceedings by virtue of it.

Every constable appointed by a magistrate shall be bound, when required, to execute every lawful order, judgment and determination of the magistrate or his court.

HISTORY: 1962 Code Section 43-320; 1952 Code Section 43-320; 1942 Code Section 3738; 1932 Code Section 3738; Civ. C. '22 Section 2271; Civ. C. '12 Section 1475; Civ. C. '02 Section 1050; G. S. 867; R. S. 904-907; 1839 (11) 80.



SECTION 22-9-90. Service of process.

The service by a constable of all process in the nature of a notice for personal appearance shall be by delivering to the party a copy of the process or by leaving it at his best-known place of residence.

HISTORY: 1962 Code Section 43-321; 1952 Code Section 43-321; 1942 Code Section 3739; 1932 Code Section 3739; Civ. C. '22 Section 2272; Civ. C. '12 Section 1476; Civ. C. '02 Section 1051; G. S. 873; R. S. 908; 1839 (11) 80.



SECTION 22-9-100. Return of execution.

Every constable with whom an execution is lodged for collection shall proceed forthwith to execute it according to its exigency, unless ordered by the party in whose favor it was issued to wait. Every execution shall be returned to the magistrate by whom it was issued within sixty days from date of its issue and the constable making such return shall set forth the full execution thereof or the reasons for his failure.

HISTORY: 1962 Code Section 43-322; 1952 Code Section 43-322; 1942 Code Section 3740; 1932 Code Section 3740; Civ. C. '22 Section 2273; Civ. C. '12 Section 1477; Civ. C. '02 Section 1052; G. S. 874; R. S. 910; 1846 (11) 360.



SECTION 22-9-110. Return when personalty is levied on or attached; advertisement of sale.

When a constable may levy an execution or serve an attachment on personalty, he shall specify by endorsement on the execution or attachment or by schedule thereunto annexed a list of every article so levied on or attached and forthwith lodge a copy of such list with the person issuing the process under which he acts. In all cases of sale by a constable he shall give fifteen days' notice by advertisement at two of the most public places in the neighborhood of the time and place of sale.

HISTORY: 1962 Code Section 43-323; 1952 Code Section 43-323; 1942 Code Section 3738; 1932 Code Section 3738; Civ. C. '22 Section 2271; Civ. C. '12 Section 1475; Civ. C. '02 Section 1050; G. S. 867; R. S. 904-907; 1839 (11) 80.



SECTION 22-9-120. Liability for neglect to enforce or return executions.

When any constable fails to do his duty in the enforcement or return of an execution, the party in whose favor it may have been issued may apply to any magistrate for a rule against such defaulting constable, requiring him to show cause after the expiration of two days from the service of such rule why the execution has not been enforced or returned and on his failing to show cause sufficient the magistrate may order the rule to be made absolute and the constable shall be liable for the debt, interest and costs. If he be unable to pay it such liability shall be construed a breach of his official bond and the amount shall be recoverable in an action thereon against his sureties.

HISTORY: 1962 Code Section 43-324; 1952 Code Section 43-324; 1942 Code Section 3741; 1932 Code Section 3741; Civ. C. '22 Section 2274; Civ. C. '12 Section 1478; Civ. C. '02 Section 1053; G. S. 875; R. S. 911; 1846 (11) 360.



SECTION 22-9-130. Liability for failure to pay over funds.

In default of paying over the amount of any debt collected to the party entitled or his lawful agent or to the magistrate upon demand or in default of returning to a defendant upon demand any overplus which may be in the hands of a constable, he shall be liable to pay, in either case, to the party in interest and entitled to receive it, the original sum and interest thereon at the rate of ten per cent per month, recoverable before a magistrate, if not more than one hundred dollars in amount, and if greater before the court of common pleas.

HISTORY: 1962 Code Section 43-325; 1952 Code Section 43-325; 1942 Code Section 3738; 1932 Code Section 3738; Civ. C. '22 Section 2271; Civ. C. '22 Section 1475; Civ. C. '02 Section 1050; G. S. 867; R. S. 904-907; 1839 (11) 80.



SECTION 22-9-140. Penalty for failing to execute process of magistrate's court.

A constable appointed by a magistrate must execute, when required, every lawful order, judgment, and determination of the magistrate and of any magistrate's court. A constable who fails to perform these duties is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 43-326; 1952 Code Section 43-326; 1942 Code Section 1551; 1932 Code Section 1551; Cr. C. '22 Section 499; Cr. C. '12 Section 571; Cr. C. '02 Section 414; G. S. 868; R. S. 329; 1835 (11) 81; 1993 Act No. 184, Section 195.



SECTION 22-9-150. Constable's causing magistrate to default in returning recognizances or other papers.

In all cases in which magistrates shall fail to lodge in the offices of the clerks of the court of their respective counties recognizances taken before them for the appearance of witnesses, defendants or prosecutors before the court of general sessions for such county or information or other papers before them, returnable to such court, at least ten days before the meeting of the court, and such default shall arise from the neglect or improper delay of the constable or other officer charged with the execution of any warrant or other process pertaining to the court of general sessions, such constable shall be subject to a fine of five dollars for every such default if, upon a rule to show cause, he shall fail to excuse himself to the satisfaction of the court.

HISTORY: 1962 Code Section 43-327; 1952 Code Section 43-327; 1942 Code Section 1554; 1932 Code Section 1554; Cr. C. '22 Section 502; Cr. C. '12 Section 574; Cr. C. '02 Section 417; G. S. 2565; R. S. 340; 1878 (16) 584.



SECTION 22-9-160. Oppression in office or other misconduct; liability in civil action.

For oppression in office, whether by undue personal violence, cruelty or taking an amount of property in an unreasonable proportion to the sum to be collected, or for any willful official misconduct, habitual negligence, habitual drunkenness or fraud, a constable shall be liable to an action for damages by the party aggrieved. But if in any such action the plaintiff fails to recover he shall be liable to be mulcted in double or treble costs, by order and at the discretion of the presiding judge.

HISTORY: 1962 Code Section 43-329; 1952 Code Section 43-329; 1942 Code Section 3742; 1932 Code Section 3742; Civ. C. '22 Section 2275; Civ. C. '12 Section 1479; Civ. C. '02 Section 1054; G. S. 869; R. S. 912; 1839 (11) 81.



SECTION 22-9-170. Oppression in office or other misconduct; punishment.

For oppression in office, whether by undue personal violence, cruelty or taking an amount of property in unreasonable proportion to the sum to be collected, or for any willful official misconduct, habitual negligence, habitual drunkenness or fraud, when established to the satisfaction of a jury upon indictment, a constable shall be punished by imprisonment not exceeding one year and fined not exceeding one thousand dollars, at the discretion of the court.

HISTORY: 1962 Code Section 43-330; 1952 Code Section 43-330; 1942 Code Section 3742-1; 1932 Code Section 1552; Cr. C. '22 Section 500; Cr. C. '12 Section 572; Cr. C. '02 Section 415; G. S. 869; R. S. 330; 1835 (11) 81.



SECTION 22-9-180. Certain constables authorized to carry pistols.

Notwithstanding any other provision of law, magistrates' constables who have received the required training by the South Carolina Law Enforcement Division as set forth in Sections 22-9-180 to 22-9-210, shall be authorized to carry pistols on and about their persons when on official duty as such constables and when going to and from their places of residence. Provided, however, that the Chief of the South Carolina Law Enforcement Division, after hearing and for cause, may deny such privilege to any such constable who is guilty of using his pistol at any time in a manner inconsistent with accepted law enforcement procedures as determined by the Chief or who has been convicted of any crime for which a penalty of imprisonment for more than one year may be imposed. The term "conviction" shall include a plea of guilty, a plea of nolo contendere or forfeiture of bail.

HISTORY: 1976 Act No. 667, Section 1.



SECTION 22-9-190. Criminal justice training.

Notwithstanding any other provision of law, all full-time magistrates' constables shall attend the South Carolina Criminal Justice Training Academy within one year from June 29, 1976, or within one year from initial date of employment after June 29, 1976.

HISTORY: 1976 Act No. 667, Section 2.



SECTION 22-9-200. Promulgation of rules and regulations.

The Chief of the South Carolina Law Enforcement Division shall promulgate rules and regulations necessary to implement the provisions of Sections 22-9-180 to 22-9-210.

HISTORY: 1976 Act No. 667, Section 3.



SECTION 22-9-210. Effect on constables' common law authority.

Nothing in Sections 22-9-180 to 22-9-210 shall have the effect of infringing upon the authorities now possessed by constables pursuant to common law.

HISTORY: 1976 Act No. 667, Section 4.



SECTION 22-9-320. Deduction of certain payments to others from constable's salary.

In all counties of the State wherein magistrates are allowed by law to appoint a constable, such constable so appointed receiving a salary from the county in lieu of all costs and fees in criminal cases, the governing body of the county shall deduct from the salary of such constable all sums paid to any other person for service rendered the county in criminal cases while acting under appointment by such magistrates on a particular occasion, unless it is proven to the satisfaction of the governing body that such services were rendered in an emergency wherein it was impossible for the constable entitled to the salary to perform the services.

HISTORY: 1962 Code Section 27-454; 1952 Code Section 27-454; 1942 Code Section 3861; 1932 Code Section 3861; Civ. C. '22 Section 1102; Civ. C. '12 Section 981; Civ. C. '02 Section 796; R. S. 678; 1893 (21) 489; 1899 (23) 10.









Title 23 - Law Enforcement and Public Safety

CHAPTER 1 - GENERAL PROVISIONS

SECTION 23-1-15. Public parking lots within police jurisdiction.

Any real property which is used as a parking lot and is open to use by the public for motor vehicle traffic shall be within the police jurisdiction with regard to the unlawful operation of motor vehicles in such parking lot.

Such parking lots shall be posted with appropriate signs to inform the public that the area is subject to police jurisdiction with regard to unlawful operation of motor vehicles. The extension of police jurisdiction to such areas shall not be effective until the signs are posted.

In any such area the law enforcement agency concerned shall have the authority to enforce all laws or ordinances relating to the unlawful operation of motor vehicles which such agency has with regard to public streets and highways immediately adjoining or connecting to the parking area.

HISTORY: 1976 Act No. 574, Section 1.



SECTION 23-1-20. Employment of peace officers on contingent basis; penalties.

It is unlawful for a peace officer to be employed within the State on a contingent basis upon which he receives any share of fines collected by him or through his efforts as compensation. A peace officer accepting employment on a contingent basis or receiving or accepting any part of the fines collected by him or through his efforts as compensation is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 53-2; 1952 Code Section 53-2; 1948 (45) 1643; 1993 Act No. 184, Section 196.



SECTION 23-1-30. Subsistence allowance for police officials and law-enforcement officers.

Of the amounts appropriated by acts of the General Assembly for police officials and all commissioned law-enforcement officers, the sum of five dollars a day for each regular work day shall be designated as a statutory subsistence allowance.

HISTORY: 1962 Code Section 53-2.1; 1955 (49) 667.



SECTION 23-1-40. Subsistence allowance for municipal and county law-enforcement officers.

Of the amounts appropriated as salaries for municipal law-enforcement officers and county law-enforcement officers the sum of five dollars per day for each such officer is hereby designated as subsistence for each day of active duty.

HISTORY: 1962 Code Section 53-2.2; 1958 (50) 1929.



SECTION 23-1-50. Subsistence allowance for law-enforcement officers performing duties away from home area.

Any law-enforcement officer ordered to perform duties which carry him away from the area in which he lives and performs his ordinary duties shall be allowed reimbursement for actual subsistence expenses incurred and paid not to exceed fifteen dollars per day while traveling in the State and eighteen dollars and fifty cents per day while traveling outside the State.

HISTORY: 1962 Code Section 53-2.5; 1969 (56) 698.



SECTION 23-1-60. Appointment, compensation, removal, and terms of special deputies, constables, security guards and detectives; workers' compensation.

(A) The Governor may, at his discretion, appoint additional deputies, constables, security guards, and detectives as he deems necessary to assist in the detection of crime and the enforcement of the criminal laws of this State. The qualifications, salaries, and expenses of these deputies, constables, security guards, and detectives appointed are to be determined by and paid as provided for by law. Appointments by the Governor may be made pursuant to this section without compensation from the State. Appointments of deputies, constables, security guards, and detectives made without compensation from the State may be revoked by the Governor at his pleasure.

(B) All appointments of deputies, constables, security guards, and detectives appointed pursuant to this section without compensation expire sixty days after the expiration of the term of the Governor making the appointment. Each Governor shall reappoint all deputies, constables, security guards, and detectives who are regularly salaried as provided for by law within sixty days after taking office unless the deputy, constable, security guard, or detective is discharged with cause as provided for by law.

(C) All persons appointed pursuant to the provisions of this section are required to furnish evidence that they are knowledgeable as to the duties and responsibilities of a law enforcement officer or are required to undergo training in this field as may be prescribed by the Chief of the South Carolina Law Enforcement Division.

(D) A voluntary deputy, constable, security guard, or detective appointed pursuant to this section, must be included under the provisions of the workers' compensation laws only while performing duties in connection with his appointment and as authorized by the State Law Enforcement Division. The workers' compensation premiums for these constables must be paid from the funds appropriated for this purpose upon warrant of the Chief of the State Law Enforcement Division.

HISTORY: 1962 Code Section 53-3; 1952 Code Section 53-3; 1942 Code Section 3096; 1932 Code Section 3096; 1923 (33) 132; 1974 (58) 2639; 2008 Act No. 353, Section 2, Pt 32B.1, eff July 1, 2008.



SECTION 23-1-65. Initial and renewal application fees for constables appointed under Section 23-1-60.

(A) When making application for appointment, a nonrefundable fee of fifty dollars is required of all state constables appointed pursuant to the provisions of Section 23-1-60. A fee of fifty dollars must be paid with each renewal application. No fees are required of employees of the State or any political subdivision appointed in the line of duty, and no fees are required on initial or renewal applications of law enforcement officers who have retired honorably from service as a law enforcement officer. "Honorably" means that the officer was not under investigation or subject to any disciplinary proceedings at the time of retirement.

(B) The fee must be paid to the South Carolina Law Enforcement Division. The division shall remit quarterly these fees to the State Treasurer to be credited to the general fund of the State.

HISTORY: 1982 Act No. 466, Part II, Section 6; 1982; 1983 Act No. 4, Section 1; 1990 Act No. 612, Section 25; 1992 Act No. 298, Section 1.



SECTION 23-1-80. Quarterly reports of peace officers without pay.

Every constable or peace officer appointed and commissioned by the Governor to serve as such without pay shall, every three months during their respective terms of service, file with the Governor a complete report of his work, acts and doings as such officer.

HISTORY: 1962 Code Section 53-6; 1952 Code Section 53-6; 1942 Code Section 3064; 1932 Code Section 3064; 1931 (37) 330; 1940 (41) 1744.



SECTION 23-1-90. Reports of arrests in counties containing cities or towns of over 5,000.

Each rural policeman, deputy sheriff, constable or other peace officer within any county containing a city or town of five thousand inhabitants or more in this State shall make and file with the county supervisor each month a verified report of all arrests made by him, the name of the party arrested, together with the offense charged, and the name of the magistrate to whom the case was referred for trial or preliminary hearing. The county supervisor shall not pay any salary to any rural policeman, deputy sheriff, constable or other peace officer until such officer has made and filed the verified report herein required. And further, in default thereof, such rural policeman, deputy sheriff, constable or other peace officer violating the provisions of this section shall, on conviction, be liable to a fine not exceeding one hundred dollars, or imprisonment in the county jail not exceeding two months, at the discretion of the court.

HISTORY: 1962 Code Section 53-7; 1952 Code Section 53-7; 1942 Code Section 3790; 1932 Code Sections 3790, 3791; Civ. C. '22 Sections 2096, 2097; 1917 (30) 111; 1927 (35) 286.



SECTION 23-1-100. Purchase of bloodhounds or other dogs by county.

The governing bodies of the several counties in this State, when in their judgment it is necessary, shall require the sheriff to purchase a pair of bloodhounds or other serviceable dogs to be kept at the courthouse and used as he may deem expedient for the tracking and arrest of escaped convicts and other fugitive lawbreakers. The governing body of each county may appropriate the sum of one hundred dollars, if so much be necessary, for the purchase of such dogs.

HISTORY: 1962 Code Section 53-9; 1952 Code Section 53-9; 1942 Code Section 1958; 1932 Code Section 1958; Cr. C. '22 Section 940; Cr. C. '12 Section 945; Cr. C. '02 Section 659; 1897 (22) 427.



SECTION 23-1-140. Rural policemen shall not collect fees in certain cases.

It shall be unlawful for any rural policeman in this State to accept or receive any fee or reward for making any collection of any debt, foreclosing any chattel mortgage, bill of sale or other lien or compromising criminal cases. Any rural policeman within this State who shall violate the provisions of this section shall be subject to a fine of not less than twenty-five dollars nor more than one hundred dollars or imprisonment for a period of not less than twenty days nor more than thirty days and shall have his commission revoked by the officer issuing it. But nothing herein shall prohibit any rural policeman from collecting delinquent taxes.

HISTORY: 1962 Code Section 53-351; 1952 Code Section 53-351; 1942 Code Section 1581; 1932 Code Section 1581; Cr. C. '22 Section 534; 1916 (29) 656.



SECTION 23-1-145. Employees of county and municipal correction facilities to have status of peace officers.

Employees of any county or municipal jail, prison, work camp or overnight lockup facility, while performing their officially assigned duties relating to the custody, control, transportation or recapture of any inmate or prisoner in this State, shall have the status of peace officers anywhere in the State in any matter relating to the custody, control, transportation or recapture of such inmate or prisoner. Provided, that for the purposes of this section no trustee shall be considered an employee.

HISTORY: 1980 Act No. 310, Section 1.



SECTION 23-1-150. Residency requirements for county law enforcement officers.

Notwithstanding any other provision of law in effect prior to February 13, 1976, any state law or local ordinance which requires an applicant for employment as a county law enforcement officer to be a resident of the county in which he seeks employment prior to time of employment shall on such date be void and of no effect and all such applicants shall be eligible for employment if otherwise qualified regardless of the county of their prior residence.

HISTORY: 1976 Act No. 468, Section 1.



SECTION 23-1-170. Use of out-of-state license plates for certain purposes.

Notwithstanding any other provision of law, a law enforcement agency may, for the purpose of conducting undercover narcotic or vice investigations or surveillance operations, temporarily equip vehicles registered and licensed in this State with out-of-state license plates.

HISTORY: 1979 Act No. 158, Section 1.



SECTION 23-1-180. Auction of beer or other malt beverage products seized for violation of law; destruction or disposal of seized products.

No law enforcement agency of this State or any political subdivision thereof shall sell at auction any beer or other malt beverage products seized by it for a violation of law unless such products at the time of the auction meet the quality control standards of the manufacturer regarding freshness and fitness for consumption.

If such products do not meet these standards at the time of the scheduled auction, the products shall thereafter be destroyed or disposed of by the law enforcement agency concerned.

HISTORY: 1982 Act No. 409, Section 1.



SECTION 23-1-210. Temporary transfer or assignment of law enforcement officer; written agreement; compensation.

(A) Any municipal or county law enforcement officer may be transferred or assigned on a temporary basis to work in law enforcement within multijurisdictional task forces established for the mutual aid and benefit of the participating jurisdictions, or in any other municipality or county in this State under the conditions set forth in this section, and when so transferred or assigned shall have all powers and authority of a law enforcement officer employed by the jurisdiction to which he is transferred or assigned.

(B) Prior to any transfer or assignment as authorized in subsection (A), the concerned municipalities or counties shall enter into written agreements stating the conditions and terms of the temporary employment of officers to be transferred or assigned. The bond for any officer transferred or assigned shall include coverage for his activity in the municipality or county to which he is transferred or assigned in the same manner and to the same extent provided by bonds of regularly employed officers of that municipality or county.

(C) Agreements made pursuant to subsection (B) shall provide that temporary transfers or assignments shall in no manner affect or reduce the compensation, pension, or retirement rights of transferred or assigned officers and such officers shall continue to be paid by the county or municipality where they are permanently employed, with the sending county or municipality being reimbursed for their services by the county or municipality to which they are transferred or assigned.

HISTORY: 1981 Act No. 109, Section 1; 2007 Act No. 3, Section 1, eff March 28, 2007.



SECTION 23-1-212. Enforcement of state criminal laws by federal law enforcement officers.

(A) For purposes of this section, "federal law enforcement officer" means the following persons who are employed as full-time law enforcement officers by the federal government and who are authorized to carry firearms while performing their duties:

(1) Federal Bureau of Investigation special agents;

(2) Bureau of Alcohol, Tobacco and Firearms special agents;

(3) Drug Enforcement Administration special agents;

(4) United States Secret Service special agents;

(5) United States Customs Service officers;

(6) United States Postal Service inspectors;

(7) Internal Revenue Service special agents;

(8) United States Marshal's Service marshals and deputy marshals;

(9) United States Department of Agriculture Forest Service law enforcement officers and special agents;

(10) United States Department of Interior Fish and Wildlife special agents;

(11) United States National Marine Fisheries special agents;

(12) National Park Service Rangers.

(B) A federal law enforcement officer is authorized to enforce criminal laws within the State when:

(1) the federal law enforcement officer is asked by the head of a state or local law enforcement agency or his designee to provide the agency temporary assistance and the request is within the scope of the state or local law enforcement agency's subject matter and territorial jurisdiction;

(2) the federal law enforcement officer is asked by a state or local law enforcement officer to provide him temporary assistance when the state or local law enforcement officer is acting within the scope of his subject matter and territorial jurisdiction; or

(3) a felony or misdemeanor is committed in the federal law enforcement officer's presence or under circumstances indicating a crime has been freshly committed.

(C) A federal law enforcement officer acting pursuant to this section:

(1) has the same powers as a South Carolina law enforcement officer;

(2) is not an officer, employee, or agent of a state or local law enforcement agency;

(3) cannot initiate or conduct an independent investigation into a violation of South Carolina law; and

(4) is subject to the Federal Tort Claims Act.

HISTORY: 1996 Act 364, Section 1; 2003 Act No. 35, Section 1; 2009 Act No. 43, Section 1, eff June 2, 2009.



SECTION 23-1-215. Agreements between multiple law enforcement jurisdictions for purpose of criminal investigation; jurisdiction of law enforcement officers.

(A) In the event of a crime or crimes that have occurred where multiple jurisdictions, either county or municipal, are involved, law enforcement officers are authorized to exercise jurisdiction within other counties or municipalities for the purpose of criminal investigations only if a written agreement between or among the law enforcement agencies involved has been executed. This limitation on law enforcement activity shall not apply to any activity authorized by Section 17-13-40.

(B) Any law enforcement officer working under this agreement is vested with equal authority and jurisdiction outside his resident jurisdiction for the purpose of investigations, arrests, or any other activities related to the criminal activity for which the agreement was drawn.

(C) The agreement authorized in subsection (A) does not affect or reduce the compensation, pension, or retirement rights of any officer and the officers shall continue to be paid by the county or municipality where they are permanently employed. The bond for any officer operating under the agreement shall include coverage for his activity in the municipality or county covered by the agreement in the same manner and to the same extent provided by bonds of regularly employed officers of that municipality or county.

(D) The agreement authorized by this section may be terminated in writing at the discretion of any of the law enforcement agencies involved. The termination must be delivered or mailed to the appropriate agencies with return receipt requested. The agreement shall terminate at the conclusion of the investigation for which it was executed.

(E) The respective governing bodies of the political subdivisions, wherein each of the law enforcement agencies entering into the agreement authorized in subsection (A) is located, must be notified by its agency of the agreement's execution and termination. The notification must be in writing and accomplished within seventy-two hours of the agreement's execution and within seventy-two hours of the agreement's termination.

HISTORY: 1987 Act No. 107, Section 1; 2007 Act No. 3, Section 2, eff March 28, 2007.



SECTION 23-1-225. Retired law enforcement officers to retain status and weapons.

Upon retirement, state law enforcement officers may retain their commissions in retired status with all rights and privileges, including the right to retain their service weapons issued while serving in active duty status.

HISTORY: 1999 Act No. 100, Part II, Section 55.



SECTION 23-1-230. First Responders Advisory Committee; membership; term; authority and responsibilities.

(A) There is hereby created the First Responders Advisory Committee which shall consist of:

(1) the following eleven members, or their designees:

(a) the Chairman of the Governor's Security Council;

(b) the Director of the State Law Enforcement Division;

(c) the Director of the Department of Public Safety;

(d) the Adjutant General;

(e) the Director of the Emergency Management Division;

(f) the Director of the Emergency Medical Services Division of the Department of Health and Environmental Control;

(g) the State Fire Marshal;

(h) the President Pro Tempore of the Senate;

(i) the Speaker of the House of Representatives;

(j) the State Chief Information Officer; and

(k) the Chairman of the Commercial Mobile Radio Services Emergency Telephone Services Advisory Committee; and

(2) the following nine members who represent the following associations:

(a) the South Carolina Sheriffs' Association;

(b) the South Carolina Police Chiefs Association;

(c) the South Carolina Chapter of the National Emergency Number Association;

(d) the Association of Public Communications Officials;

(e) the South Carolina Emergency Medical Services Association;

(f) the Emergency Management Association;

(g) the South Carolina Fireman's Association;

(h) the South Carolina Fire Chiefs' Association; and

(i) the Palmetto 800 Advisory Committee.

(B) Expense reimbursement or per diem payment shall not be paid to members of the committee or its staff.

(C) All committee members shall serve until the end of the 2003 session of the South Carolina General Assembly.

(D) The Governor shall fill any vacancy on the Advisory Committee. An association to which a vacating member belonged may make recommendations to the Governor to fill the vacancy.

(E) A committee member who terminates his holding of the office or employment that qualified him for appointment shall cease immediately to be a member of the committee.

(F) The committee shall establish rules and procedures with respect to:

(1) the selection of its officers;

(2) the selection of meeting sites; and

(3) conducting its meetings.

(G) The authority and responsibilities of the committee are to research, study, analyze, determine, and report to the General Assembly by January 1, 2003, and thereafter to the President Pro Tempore of the Senate and the Speaker of the House concerning the needs of the first responders, including personnel involved with fire, law enforcement, emergency medical, emergency planning and coordinating, and 911 and other emergency communications. The issues to be studied with regard to first responders include, but are not limited to:

(1) performance of their duties, rendering of their services to the public in general, and to the individuals involved in an emergency, including the other first responders involved;

(2) preparing for the performance of those duties, including equipping, training, planning, and coordinating;

(3) funding their operations;

(4) preserving and enhancing their personal fitness, well-being, morale, and welfare;

(5) the appropriate role the State should play in continuing to assess and address the identified needs, including whether, and in what form, a new or existing state agency could and should be authorized and funded to assist in that role; and

(6) the consideration of legislation to address the identified needs and providing the General Assembly with draft legislation with regard to these issues.

(H) The First Responders Advisory Committee shall receive clerical and related assistance from the staff of the South Carolina Law Enforcement Division, the Department of Public Safety, and the Office of Information Resources.

HISTORY: 2002 Act No. 339, Section 41.






CHAPTER 3 - SOUTH CAROLINA LAW-ENFORCEMENT DIVISION

SECTION 23-3-10. Creation, chief and personnel of South Carolina Law-Enforcement Division.

There is created the South Carolina Law Enforcement Division (SLED). The division must be headed by a chief appointed by the Governor with the advice and consent of the Senate and shall hold office until his successor is appointed and qualified. The term of the chief is six years. On the effective date of the provisions of this section providing for a six-year term for the chief, a successor to the chief serving on this date must be appointed as provided herein. Nothing herein prevents the chief serving on this date from being reappointed to additional six-year terms. The chief may only be removed pursuant to the provisions of Section 1-3-240 of the 1976 Code. The agents and officers of the division must be commissioned by the Governor upon the recommendation of the chief. The agents and officers shall have that rank or title as may be provided under the State Employees Classification System. The chief may appoint other personnel considered necessary and as provided for in the annual appropriations act. All agents and officers commissioned by the Governor are subject to discharge for cause which must be subject to review as is now provided by law for other state employees.

HISTORY: 1962 Code Section 53-16; 1974 (58) 2878; 1993 Act No. 181, Section 338.



SECTION 23-3-15. Additional jurisdiction, authority and responsibilities; exclusive authority; other agencies or departments to assist SLED.

(A) In addition to those authorities and responsibilities set forth in this chapter, the South Carolina Law Enforcement Division shall have specific and exclusive jurisdiction and authority statewide, on behalf of the State, in matters including but not limited to the following functions and activities:

(1) the investigation of organized criminal activities or combined state-federal interstate criminal activities, all general criminal investigations, arson investigation and emergency event management pertaining to explosive devices;

(2) the maintenance and operation of a statewide comprehensive forensic sciences laboratory;

(3) covert investigation of illegal activities pertaining to and the interdiction of narcotics and other illicit substances;

(4) operation and maintenance of a central, statewide criminal justice data base and data communication system;

(5) establishment and operation of highly specialized, tactical response law enforcement units within the division;

(6) operation and regulation of state polygraph examination services;

(7) law enforcement, regulation enforcement, and inspections under Title 61;

(8) the coordination of counter terrorism efforts, including prevention against, preparation for, response to, and crisis management of acts of terrorism, in or affecting this State; coordination of federal grants associated with homeland security; creation of councils appropriate to its mission; and service as the Governor's representative to the United States Department of Homeland Security; and

(9) other activities not inconsistent with the mission of the division or otherwise proscribed by law.

(B) No other state agency or department having personnel who are commissioned law enforcement officers may engage in any of the activities herein set forth without the express permission of the Chief of the South Carolina Law Enforcement Division. Any state agencies or departments having commissioned law enforcement personnel shall assist the South Carolina Law Enforcement Division at any time the Chief of SLED requests assistance in carrying out the statutory duties of the division.

(C) The South Carolina Law Enforcement Division is responsible for the enforcement of all criminal laws, misdemeanors, and felonies, and civil laws, the violation of which may result in a fine or other penalty being assessed against the violator, which laws are now enforced by law enforcement personnel employed by and under the jurisdiction of the Alcoholic Beverage Control Commission. These civil and criminal laws also include regulations and ordinances pertinent thereto. The duties, functions, and powers of these law enforcement personnel are devolved upon the South Carolina Law Enforcement Division and the law enforcement personnel of this agency on the effective date of this section shall perform their duties and functions under the auspices of the division and shall become a part of the South Carolina Law Enforcement Division in the manner provided by law.

HISTORY: 1993 Act No.181, Section 339; 2003 Act No. 90, Section 1.



SECTION 23-3-20. Bond and oath of chief and agents; reappointment.

Every officer and agent commissioned pursuant to this article shall file a bond, or be covered by a surety bond, of not less than two thousand dollars with the South Carolina Law Enforcement Division, subscribed by a licensed surety company, conditioned for the faithful performance of his duties, for the prompt and proper accounting of all funds coming into his hands, and for the payment of a judgment recovered against him in a court of competent jurisdiction upon a cause of action arising out of breach or abuse of official duty or power and for the payment of damages sustained by a member of the public from an unlawful act of the officer or agent. However, coverage under the bond does not include damage to persons or property arising out of the negligent operation of a motor vehicle. The bond may be individual, schedule, or blanket and on a form approved by the Attorney General. The premiums on the bonds must be paid by the division.

All officers and agents of the division shall take and subscribe to the oath provided by law for peace officers.

HISTORY: 1962 Code Section 53-17; 1974 (58) 2878; 1993 Act No. 181, Section 340.



SECTION 23-3-25. Assignment of personnel; divisions.

The Chief of the South Carolina Law Enforcement Division may assign personnel of the division to particular areas of enforcement as appropriate for the enforcement of the laws and regulations of this State which the South Carolina Law Enforcement Division is charged with enforcing. For this purpose, the chief may establish divisions within the department to carry out particular duties as assigned by the chief.

HISTORY: 1993 Act No. 181, Section 341.



SECTION 23-3-30. Supervision of security personnel employed by State.

All security personnel employed by the State, other than at correctional institutions shall be under the direct supervision of the South Carolina Law-Enforcement Division.

HISTORY: 1962 Code Section 53-4.1; 1966 (54) 2596; 1983 Act No. 76, Section 1; 1983 Act No. 151, Part II, Section 46.



SECTION 23-3-40. Recordation and classification of fingerprints taken in criminal investigations.

All sheriff's and police departments in South Carolina shall make available to the Criminal Justice Records Division of the State Law-Enforcement Division for the purpose of recordation and classification all fingerprints taken in criminal investigations resulting in convictions. The State Law-Enforcement Division shall pay for the costs of such program and prepare the necessary regulations and instructions for the implementation of this section.

HISTORY: 1962 Code Section 53-35; 1971 (57) 998.



SECTION 23-3-45. Acceptance of fingerprints of applicants for admission to bar; exchange of records with Board of Law Examiners.

The South Carolina Law Enforcement Division is authorized to accept fingerprints of applicants for admission to the South Carolina Bar and, to the extent provided for by federal law, to exchange state, multistate, and federal criminal history records with the South Carolina Board of Law Examiners for licensing purposes.

HISTORY: 1986 Act No. 326, Section 1.



SECTION 23-3-50. Revenue from certain fees and licenses to be remitted to State Treasurer.

Notwithstanding any other provisions of law, all revenue from fees and licenses received by the State Law-Enforcement Division related to enforcement and regulation of private detective and security companies (Section 40-17-160 of the 1976 Code), gun dealers (Section 16-23-10), gun permits (Section 17-5-110) and massage parlors (Section 40-29-160) shall be remitted to the State Treasurer as collected and credited to the general fund of the State.

HISTORY: 1979 Act No. 199, Part II, Section 11.



SECTION 23-3-55. Expenditure of revenue.

Notwithstanding any other provision of law, all revenue generated by the State Law Enforcement Division from the sale of vehicles, various equipment, and gasoline, and insurance claims during the prior fiscal year may be retained, carried forward, and expended for the purpose of purchasing like items.

HISTORY: 2008 Act No. 353, Section 2, Pt 19B, eff July 1, 2009.



SECTION 23-3-65. South Carolina Law Enforcement Assistance Program to provide counseling services and other support services.

The South Carolina Law Enforcement Division shall administer the South Carolina Law Enforcement Assistance Program (SC LEAP). The purpose of this program includes, but is not limited to, responding to and providing counseling services to all requesting law enforcement agencies and departments in the State which have experienced deaths or other tragedies involving law enforcement officers or other employees, and providing any other critical incident support services for all South Carolina law enforcement agencies and departments upon their request. The SC LEAP may also utilize local critical incident support service providers including, but not limited to chaplains, mental health professionals, and law enforcement peers. In consultation with the professional staff of the SC LEAP and the South Carolina Law Enforcement Chaplains' Association, the South Carolina Criminal Justice Academy shall develop a course of training for the critical incident stress debriefing and peer support team.

HISTORY: 2000 Act No. 379, Section 2.



SECTION 23-3-70. Plain language communications requirements for local and state emergency, fire, and law enforcement agencies.

Notwithstanding another provision of law, each local and state emergency, fire, and law enforcement agency shall either:

(1) adopt plain language communications as outlined by the Department of Homeland Security as its agency's standard; or

(2) implement and submit for review by the State Law Enforcement Division a plan for the use of plain language communication during periods of a declared emergency.

HISTORY: 2008 Act No. 296, Section 3, eff June 11, 2008.



SECTION 23-3-75. Administrative subpoena to a financial institution, public or private utility, or communications provider; disclosure; privacy of information; regulations; applicable federal law.

(A) For purposes of this section:

(1) "Attorney General" means the Attorney General of the State of South Carolina or the Attorney General's designee who is employed by the Attorney General and is an officer of the court.

(2) "SLED" means the South Carolina Law Enforcement Division.

(B) An officer of the court who is employed by SLED may issue an administrative subpoena to a financial institution, public or private utility, or communications provider for the production of subscriber or customer information as described in subsection (E), not including the contents of any communications, if:

(1) SLED has reasonable cause to believe that the information is material to an active investigation of at least one of the following financial crimes:

(a) breach of trust with fraudulent intent (Section 16-13-230);

(b) obtaining a signature or property by false pretenses (Section 16-13-240);

(c) financial identity fraud (Section 16-13-510 et seq);

(d) financial transaction card or number theft (Section 16-14-20 et seq);

(e) financial transaction card fraud (Section 16-14-60 et seq);

(f) computer crimes (Section 16-16-10 et seq); or

(g) crimes against a federally chartered or insured financial institution (Section 34-3-110); and

(2) SLED is not otherwise able to obtain a warrant or subpoena for the information from a court due to:

(a) the court not being able to issue a warrant or subpoena in a timely fashion and the immediate need to obtain the information; or

(b) SLED having reasonable cause to believe that obtaining a warrant or subpoena from the court could result in the subscriber or customer, or an agent of the subscriber or customer, destroying, erasing, transferring, or otherwise changing the information in order to knowingly conceal evidence material to an investigation.

(C)(1) An administrative subpoena must be made in writing upon oath or affirmation of the officer of the court who is employed by SLED. The officer must sign the administrative subpoena affirming that SLED has reasonable cause to believe that the information is material to an active investigation of at least one of the financial crimes listed in subsection (B)(1), and that SLED is not otherwise able to obtain a warrant or subpoena for the information from a court due to one of the reasons listed in subsection (B)(2).

(2) The officer must submit the administrative subpoena to the Attorney General for review prior to issuing the administrative subpoena to a financial institution, public or private utility, or communications provider. The officer must not issue the administrative subpoena without authorization by the Attorney General pursuant to subsection (D). The officer may submit the administrative subpoena with signature to the Attorney General in person, by mail, by facsimile, or by other electronic means. If the officer, after a good faith effort, is not able to submit the administrative subpoena with signature to the Attorney General in person, by mail, by facsimile, or by other electronic means, the officer may orally or electronically explain and affirm the administrative subpoena to the Attorney General.

(D)(1) The Attorney General must authorize an officer of the court who is employed by SLED to issue an administrative subpoena to a financial institution, public or private utility, or communications provider if, after review, the Attorney General determines that SLED has reasonable cause to believe that the information is material to an active investigation of at least one of the financial crimes listed in subsection (B)(1), and that SLED is not otherwise able to obtain a warrant or subpoena for the information from a court due to one of the reasons listed in subsection (B)(2).

(2) If the Attorney General authorizes the officer of the court who is employed by SLED to issue the administrative subpoena, the Attorney General must sign and return the administrative subpoena to SLED. The Attorney General may return the administrative subpoena with signature to SLED in person, by mail, by facsimile, or by other electronic means.

(3) If the Attorney General, after a good faith effort, is not able to return the administrative subpoena with signature to SLED in person, by mail, by facsimile, or by other electronic means, or the officer of the court employed by SLED was not able to submit the administrative subpoena with signature to the Attorney General and had to orally or electronically explain and affirm the administrative subpoena, the Attorney General may orally or electronically confirm authorization of the administrative subpoena. The Attorney General must return the administrative subpoena with signature to SLED within forty-eight hours after the Attorney General authorizes the administrative subpoena, or by the next business day, if the time period falls on a weekend or holiday, whichever is later.

(4) The good faith reliance by the Attorney General as to the information affirmed by SLED to obtain an administrative subpoena constitutes a complete defense to any civil, criminal, or administrative action arising out of the administrative subpoena. The Attorney General is not responsible for any costs related to the defense of any civil, criminal, or administrative action arising out of the administrative subpoena.

(E)(1) Upon receipt of an administrative subpoena from SLED, a financial institution, public or private utility, or communications provider shall disclose, as applicable, the subscriber's or customer's:

(a) name;

(b) address;

(c) local and long distance telephone connection or electronic communication records, or records of session times and durations;

(d) length of service, including the start date, and types of service utilized;

(e) telephone or instrument number or other customer or subscriber number of identity, including any temporarily assigned network addresses; and

(f) means and source of payment for such service, including any credit card or bank account numbers.

(2) If a financial institution, public or private utility, or communications provider fails to obey an administrative subpoena without lawful excuse, SLED may apply to a circuit court having jurisdiction for an order compelling compliance. The financial institution, public or private utility, or communications provider may object to the administrative subpoena on the grounds that the administrative subpoena fails to comply with this section, or upon any constitutional or other legal right or privilege. The court may issue an order modifying or setting aside the administrative subpoena or directing compliance with the original administrative subpoena.

(3) The good faith reliance by a financial institution, public or private utility, or communications provider to provide information to SLED pursuant to an administrative subpoena, constitutes a complete defense to any civil, criminal, or administrative action arising out of the administrative subpoena.

(F) Information obtained by SLED pursuant to an administrative subpoena must not be made public and is not subject to the Freedom of Information Act.

(G)(1) SLED is authorized to promulgate permanent regulations, pursuant to the Administrative Procedures Act in Chapter 23, Title 1, to define the procedures and guidelines needed to issue an administrative subpoena.

(2) Pursuant to Section 1-23-130, SLED is authorized to promulgate emergency regulations to define the procedures and guidelines needed to issue an administrative subpoena until such time as permanent regulations are promulgated. The provisions of Section 1-23-130(A), (B), (D), and (E) are applicable to emergency regulations promulgated pursuant to this subitem. The provisions of Section 1-23-130(C) are not applicable to emergency regulations promulgated pursuant to this subitem. An emergency regulation promulgated pursuant to this subitem becomes effective upon issuance and continues for one year unless terminated sooner by SLED or concurrent resolution of the General Assembly.

(H) An administrative subpoena must comply with the provisions of federal law 18 U.S.C. Section 2703(c)(2).

HISTORY: 2010 Act No. 271, Section 1, eff June 24, 2010.



SECTION 23-3-110. Creation and functions of statewide criminal information and communication system.

There is hereby established as a department within the State Law-Enforcement Division a statewide criminal information and communication system, hereinafter referred to in this article as "the system," with such functions as the Division may assign to it and with such authority, in addition to existing authority vested in the Division, as is prescribed in this article.

HISTORY: 1962 Code Section 53-30; 1970 (56) 2415.



SECTION 23-3-115. Fees for criminal record searches; charitable organizations; school districts.

(A) The State Law Enforcement Division shall charge and collect a fee of twenty-five dollars for each criminal record search conducted pursuant to regulations contained in Subarticle 1, Article 3, Chapter 73 of the Code of Regulations. All revenue generated up to an amount of four million four hundred sixty-one thousand dollars collected from the criminal record search fee must be deposited to the general fund of the State; any revenue generated above this amount shall be collected, retained, expended, and carried forward by the State Law Enforcement Division for agency operations. The sale or dissemination of the criminal history record database maintained by the State Law Enforcement Division is prohibited. The individual sale of individual criminal history records by the State Law Enforcement Division is not affected. Notwithstanding any other provision of law, criminal history record information, including arrest history, may be disseminated in accordance with regulations regardless of whether a corresponding judicial finding or disposition is part of the record.

(B) The fee allowed in subsection (A) is fixed at eight dollars if the criminal record search is conducted for a charitable organization, a bona fide mentor, or for the use of a charitable organization. The division shall develop forms on which a mentor or charitable organization shall certify that the criminal record search is conducted for the use and benefit of the charitable organization or mentor. For purposes of this subsection, the phrase "charitable organization" means:

(1) an organization which has been determined to be exempt from taxation under Section 501(c)(3) of the United States Internal Revenue Code of 1986, as amended;

(2) a bona fide church, including an institution such as a synagogue or mosque;

(3) an organization which has filed a statement of registration or exemption under the Solicitation of Charitable Funds Act, Chapter 56, Title 33; or

(4) local recreation commission volunteers.

(C) The fee allowed in subsection (A) is waived if the criminal record search is conducted on a substitute teacher on behalf of a school district.

HISTORY: 2000 Act No. 332, Section 1; 2008 Act No. 353, Section 2, Pt 19A, eff July 1, 2009; 2010 Act No. 168, Section 2, eff May 11, 2010.



SECTION 23-3-120. Reports of criminal data and fingerprints by law-enforcement agencies and court officials; taking of fingerprints.

(A) All law enforcement agencies and court officials must report all criminal data and related information within their respective jurisdictions to the State Law Enforcement Division's Central Record Repository at such times and in such form as the State Law Enforcement Division requires. This information must include criminal data and related information regarding juveniles charged with offenses pursuant to Section 63-19-2020.

(B) A person subjected to a lawful custodial arrest for a state offense must be fingerprinted at the time the person is booked and processed into a jail or detention facility or other location when the taking of fingerprints is required. Fingerprints taken by a law enforcement agency or detention facility pursuant to this section must be submitted to the State Law Enforcement Division's Central Record Repository within three days, excluding weekends and holidays, for the purposes of identifying record subjects and establishing criminal history record information.

(C) The Department of Corrections and the Department of Probation, Parole and Pardon Services must submit the fingerprints of persons taken into custody to the State Law Enforcement Division's Central Record Repository within three days after incarceration or intake, excluding weekends and holidays. Information concerning the probation segment of a criminal history record is not required if that information is established in the record.

HISTORY: 1962 Code Section 53-31; 1970 (56) 2415; 1995 Act No. 7, Part I, Section 28; 2000 Act No. 396, Section 3; 2008 Act No. 413, Section 4.H, eff January 1, 2009.



SECTION 23-3-130. Determination of information to be supplied and methods of evaluation and dissemination; promulgation of rules and regulations.

The State Law-Enforcement Division is authorized to determine the specific information to be supplied by the law-enforcement agencies and court officials pursuant to Section 23-3-120, and the methods by which such information shall be compiled, evaluated and disseminated. The State Law Enforcement Division is further authorized to promulgate rules and regulations to carry out the provisions of this article.

The South Carolina Law-Enforcement Division shall disseminate criminal history conviction records upon request to local school districts for prospective teachers and to the State Department of Social Services for personnel of child day care facilities. This service must be provided to the local school districts without charge.

HISTORY: 1962 Code Section 53-32; 1970 (56) 2415; 1984 Act No. 512, Part II, Section 57B.



SECTION 23-3-140. Effect of Article on disclosure of information.

The provisions of this article shall not be construed to require or permit the disclosure or reporting of any information in the manner prohibited by existing law.

HISTORY: 1962 Code Section 53-33; 1970 (56) 2415.



SECTION 23-3-150. Grants and appropriations; contracts with public agencies.

The State Law-Enforcement Division is authorized to accept, on behalf of the State, and use in the establishment, expansion and improvement of the system, funds in the nature of grants or appropriations from the State, the United States, or any agency thereof, and may contract with any public agency for use of the system in the furtherance of effective law enforcement.

HISTORY: 1962 Code Section 53-34; 1970 (56) 2415.



SECTION 23-3-160. Investigation of injury or death of person under twenty-one when use of beverages containing alcohol suspected.

In any accident involving injury or death of a person under the age of twenty-one, where there is cause to believe that any beverage containing alcohol was consumed prior to the accident by the person under twenty-one, the law enforcement agency having jurisdiction to investigate the accident shall commence a detailed investigation to determine the circumstances under which the beverage was obtained.

Upon initiation of this investigation by the local investigating law enforcement agency, the South Carolina Law Enforcement Division shall assist in whatever capacity necessary to fully complete the inquiry and shall cooperate and assist in the prosecution of appropriate criminal charges against any person who provided a beverage containing alcohol to the person under twenty-one.

HISTORY: 1987 Act No. 136, Section 1; 1993 Act No. 181, Section 342.



SECTION 23-3-170. Investigation of traffic-related injury or death of person where use of illegal drugs or controlled substances suspected.

In any motor vehicle accident involving injury or death of a person where there is cause to believe that an illegal drug or controlled substance was used prior to the accident by any person involved therein, the law enforcement agency having jurisdiction to investigate the accident shall commence a detailed investigation to determine the circumstances under which the illegal drug or controlled substance was obtained.

Upon initiation of this investigation by the local investigating law enforcement agency, the South Carolina Law Enforcement Division shall assist in whatever capacity necessary to fully complete the inquiry and shall cooperate and assist in the prosecution of appropriate criminal charges against any person who provided the illegal drug or controlled substance to that person.

HISTORY: 1987 Act No. 136, Section 2.



SECTION 23-3-175. Inspection of junkyard, car dealership, parking lot, etc., for purpose of locating stolen vehicle or investigating titling or registration of wrecked or dismantled vehicle.

The State Law Enforcement Division Vehicle Theft Unit is authorized to inspect a junkyard, scrap metal processing facility, salvage yard, repair shop, licensed business buying, selling, displaying, or trading new or used motor vehicles or parts of motor vehicles, parking lots, and public garages, or a person dealing with salvaged motor vehicles or parts of them.

The physical inspection must be conducted while an employee or owner of the facility is present and must be for the purpose of locating stolen motor vehicles or investigating titling or registration of motor vehicles wrecked or dismantled.

HISTORY: 1999 Act No. 100, Part II, Section 47.



SECTION 23-3-200. Creation of Center; use of FBI file.

There is created a Missing Person Information Center, hereinafter referred to as MPIC, to be located in Columbia as a part of the State Law Enforcement Division. The purpose of the MPIC is to serve as a central repository for information regarding missing persons and missing and exploited children, with special emphasis on missing children. The MPIC shall utilize the Federal Bureau of Investigation/National Crime Information Center's missing person computerized file through the use of the State Law Enforcement Division's law enforcement communications network. This center is hereinafter referred to as FBI/NCIC.

HISTORY: 1985 Act No. 98, Section 1.



SECTION 23-3-210. Definitions.

For the purposes of this article:

(1) "Missing child" means any individual who is under the age of seventeen years whose temporary or permanent residence is in South Carolina, or is believed to be in South Carolina, whose location has not been determined, and who has been reported as missing to a law enforcement agency.

(2) "Missing person" means any individual who is seventeen years of age or older, whose temporary or permanent residence is in South Carolina, or is believed to be in South Carolina, whose location has not been determined, and who has been reported as missing to a law enforcement agency.

(3) "Missing person report" is a report prepared on a prescribed form for transmitting information about a missing person or a missing child to a law enforcement agency.

(4) "Exploited children" are children under the age of eighteen who are placed in positions where they were taken advantage of sexually because of their inability to cognitively assess or resist the contact or who were placed into these positions because of their dependency upon the offender.

HISTORY: 1985 Act No. 98, Section 2; 1990 Act No. 479, Section 1.



SECTION 23-3-220. Chief of State Law Enforcement Division, generally; employees.

The MPIC is under the direction of the Chief of the State Law Enforcement Division and may be organized and structured in a manner as the Chief deems appropriate to ensure that the objectives of the MPIC are achieved. The Chief may employ those MPIC personnel as the General Assembly may authorize and provide funding for.

HISTORY: 1985 Act No. 98, Section 3.



SECTION 23-3-230. Promulgation of regulations.

The MPIC shall promulgate regulations prescribing:

(a) procedures for accepting and disseminating information maintained at the MPIC;

(b) the confidentiality of the data and information, including the missing person report, maintained by the MPIC;

(c) the proper disposition of all obsolete data, including the missing person report; provided, data for an individual who has reached the age of eighteen and remains missing must be preserved;

(d) procedures allowing a communication link with the State Law Enforcement Division and the FBI/NCIC's missing person file to ensure compliance with FBI/NCIC policies;

(e) forms, including but not limited to a missing person report, considered necessary for the efficient and proper operation of the MPIC.

HISTORY: 1985 Act No. 98, Section 4.



SECTION 23-3-240. Submission of missing person reports to Center.

Any parent, spouse, guardian, legal custodian, public or private agency or entity, or any person responsible for a missing person, may submit a missing person report to the MPIC on any missing child or missing person, regardless of the circumstances, after having first submitted a missing person report on the individual to the law enforcement agency having jurisdiction of the area in which the individual became or is believed to have become missing, regardless of the circumstances.

HISTORY: 1985 Act No. 98, Section 5; 2010 Act No. 192, Section 1, eff May 28, 2010.



SECTION 23-3-250. Dissemination of missing persons data by law enforcement agencies.

A law enforcement agency, upon receipt of a missing person report by a parent, spouse, guardian, legal custodian, public or private agency or entity, or any person responsible for a missing person, immediately shall make arrangements for the entry of data about the missing person or missing child into the national missing persons file in accordance with criteria set forth by the FBI/NCIC, inform all of the agency's on-duty law enforcement officers of the missing person report, initiate a statewide broadcast to all other law enforcement agencies to be on the lookout for the individual, contact the agency's local media outlets when appropriate, and transmit a copy of the report to the MPIC.

HISTORY: 1985 Act No. 98, Section 6; 2010 Act No. 192, Section 2, eff May 28, 2010.



SECTION 23-3-260. Responsibilities of Center.

The MPIC shall:

(a) Assist local law enforcement agencies with entering data about missing persons or missing children into the national missing persons file, ensure that proper entry criteria have been met as set forth by the FBI/NCIC, and confirm entry of the data about the missing persons or missing children.

(b) Utilize both the intrastate communication network and the FBI/NCIC system in locating missing persons or missing children.

(c) Collect, process, maintain, and disseminate information on missing and exploited children or missing persons.

(d) Provide for a centralized distribution center for emergency flyers on missing persons or missing children.

(e) Formulate and distribute, both intrastate and interstate, a monthly bulletin of missing persons and missing children from South Carolina to law enforcement agencies.

(f) Develop, maintain, and disseminate a directory of resources available for assistance to local, state, and federal agencies and entities, public and private organizations, and others in locating a missing person or missing child.

(g) Provide news media, including, but not limited to, television and radio stations and newspapers, with pertinent information on missing persons and missing children on a regularly scheduled basis.

(h) Develop and disseminate recommended procedures and forms for the collection of identifying information, including but not limited to bloodtyping, fingerprinting, and dental charting, which are compatible with criteria established by the FBI/NCIC.

(i) Maintain all available information on any missing person or missing child including, but not limited to, the missing person report, fingerprints, blood types, dental information, and photographs. The identifying information maintained at the MPIC must be kept confidential, except as may be otherwise provided in this article.

(j) Conduct statewide training sessions and seminars relative to missing and exploited children and missing persons, including, but not limited to, methods to enhance the locating of missing children and missing persons and training regarding the operation of the MPIC.

(k) In the case of locating an individual who had previously been reported as being a missing person or missing child, provide referrals for counseling or other assistance or aid to the individual or the individual's family, if the individual or his family desires counseling or other assistance or aid.

(l) Provide a program of support and technical assistance for community-based efforts, especially in the case of children, to prevent disappearances and to ensure self-protection.

HISTORY: 1985 Act No. 98, Section 7.



SECTION 23-3-270. Notification requirements when missing person located.

Any parent, spouse, guardian, legal custodian, public or private agency or entity, or any person responsible for a missing person, who submits a missing person report to a law enforcement agency or to the MPIC, after having first submitted the missing person report to the appropriate law enforcement agency, immediately shall notify the law enforcement agency and the MPIC of any individual whose location has been determined. The MPIC shall instigate and confirm the deletion of the individual's records from the FBI/NCIC's missing person file, as long as there are no grounds for criminal prosecution, and follow up with the local law enforcement agency having jurisdiction of the records.

HISTORY: 1985 Act No. 98, Section 8; 2010 Act No. 192, Section 3, eff May 28, 2010.



SECTION 23-3-280. Release of information.

The following may make inquiries of, and receive data or information from, the MPIC:

(a) Any police, law enforcement, or criminal justice agency investigating a report of a missing or unidentified person or child, whether living or deceased.

(b) A court, upon a finding by the court that access to the data, information, or records of the MPIC may be necessary for the determination of an issue before the court.

(c) Any solicitor of a judicial circuit in this State or the solicitor's designee or representative.

(d) Any person engaged in bona fide research when approved by the Chief; provided, no names or addresses may be supplied to this person.

HISTORY: 1985 Act No. 98, Section 9.



SECTION 23-3-290. Fees.

The MPIC may not charge any fee for inquiries made to it pursuant to this article.

HISTORY: 1985 Act No. 98, Section 10.



SECTION 23-3-300. Toll-free phone line; instructions to callers; communication with law enforcement agencies.

The MPIC shall provide a toll-free telephone line for anyone to report the disappearance of any individual or the sighting of any missing child or missing person. MPIC personnel shall instruct the caller, in the case of a report concerning the disappearance of an individual, of the requirements contained in Section 23-3-240 of first having to submit a missing person report on the individual to the law enforcement agency having jurisdiction of the area in which the individual became or is believed to have become missing. Any law enforcement agency may retrieve information imparted to the MPIC by means of this phone line. The MPIC must directly communicate any report of a sighting of a missing person or a missing child to the law enforcement agency having jurisdiction in the area of disappearance or sighting.

HISTORY: 1985 Act No. 98, Section 11.



SECTION 23-3-310. Improper release of information; penalty.

Any person who knowingly and wilfully releases, or authorizes the release of, any data, information, or records maintained or possessed by the MPIC to any agency, entity, or person other than as specifically permitted by this article or in violation of any regulation promulgated by the MPIC is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not less than five hundred dollars nor more than one thousand dollars or by imprisonment of not less than thirty days nor more than ninety days, or both.

HISTORY: 1985 Act No. 98, Section 12.



SECTION 23-3-320. Missing Person Task Force.

There is created a Missing Person Task Force composed of five members appointed by the Governor. The Governor shall designate a member as chairman. The Task Force shall study information gathered from the MPIC and the FBI/NCIC in order to make long-range plans concerning the gathering, maintaining, and processing of information and data on missing persons and missing children, concerning the effectiveness of efforts to determine the whereabouts of missing persons and missing children through the efforts of the MPIC, and concerning related matters. The Task Force shall submit a written report of its findings and recommendations to the Governor, the Attorney General, and the Joint Legislative Committee on Children on or before July 1, 1986. After submission of this report, the Missing Person Task Force is dissolved. The Task Force may meet as frequently as its chairman or a majority of its members considers necessary. Members of the Task Force are allowed the usual mileage, per diem, and subsistence as provided by law for members of state boards, committees, and commissions.

HISTORY: 1985 Act No. 98, Section 13.



SECTION 23-3-330. Endangered Person Notification System.

(A) The Endangered Person Notification System is established within the Missing Person Information Center. The purpose of the Endangered Person Notification System is to provide a statewide system for the rapid dissemination of information regarding a missing person who is believed to be suffering from dementia or some other cognitive impairment.

(B) If the center receives a report that involves a missing person who is believed to be suffering from dementia or some other cognitive impairment, for the protection of the person from potential abuse or other physical harm, neglect, or exploitation, the center shall issue a notification providing for the appropriate dissemination of information regarding the person.

(C) The center shall adopt guidelines and develop procedures for issuing notifications for missing persons believed to be suffering from dementia or some other cognitive impairment, provide education and training to local law enforcement agencies, and encourage radio and television broadcasters to participate in the notifications.

(D) The center shall consult with the Department of Transportation and develop a procedure for the use of overhead permanent changeable message signs to provide information on a missing person who is believed to be suffering from dementia or some other cognitive impairment when the person's vehicle and license tag information is available. The Department of Transportation shall utilize current protocol for the content, length, and frequency of any message to be placed on an overhead permanent changeable message sign.

HISTORY: 2010 Act No. 192, Section 4, eff May 28, 2010.

SEX OFFENDER REGISTRY



SECTION 23-3-400. Purpose.

The intent of this article is to promote the state's fundamental right to provide for the public health, welfare, and safety of its citizens. Notwithstanding this legitimate state purpose, these provisions are not intended to violate the guaranteed constitutional rights of those who have violated our nation's laws.

The sex offender registry will provide law enforcement with the tools needed in investigating criminal offenses. Statistics show that sex offenders often pose a high risk of re-offending. Additionally, law enforcement's efforts to protect communities, conduct investigations, and apprehend offenders who commit sex offenses are impaired by the lack of information about these convicted offenders who live within the law enforcement agency's jurisdiction.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1.



SECTION 23-3-410. Registry; contents and purpose; cross-reference alias names.

(A) The registry is under the direction of the Chief of the State Law Enforcement Division (SLED) and shall contain information the chief considers necessary to assist law enforcement in the location of persons convicted of certain offenses. SLED shall develop and operate the registry to: collect, analyze, and maintain information; make information available to every enforcement agency in this State and in other states; and establish a security system to ensure that only authorized persons may gain access to information gathered under this article.

(B) SLED shall include and cross-reference alias names in the registry.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1; 2005 Act No. 141, Section 1.



SECTION 23-3-420. Promulgation of regulations.

The State Law Enforcement Division shall promulgate regulations to implement the provisions of this article.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1.



SECTION 23-3-430. Sex offender registry; convictions and not guilty by reason of insanity findings requiring registration.

(A) Any person, regardless of age, residing in the State of South Carolina who in this State has been convicted of, adjudicated delinquent for, pled guilty or nolo contendere to an offense described below, or who has been convicted, adjudicated delinquent, pled guilty or nolo contendere, or found not guilty by reason of insanity in any comparable court in the United States, or a foreign country, or who has been convicted, adjudicated delinquent, pled guilty or nolo contendere, or found not guilty by reason of insanity in the United States federal courts of a similar offense, or who has been convicted of, adjudicated delinquent for, pled guilty or nolo contendere, or found not guilty by reason of insanity to an offense for which the person was required to register in the state where the conviction or plea occurred, shall be required to register pursuant to the provisions of this article. A person who has been found not guilty by reason of insanity shall not be required to register pursuant to the provisions of this article unless and until the person is declared to no longer be insane or is ordered to register by the trial judge. A person who has been convicted, adjudicated delinquent, pled guilty or nolo contendere, or found not guilty by reason of insanity in any court in a foreign country may raise as a defense to a prosecution for failure to register that the offense in the foreign country was not equivalent to any offense in this State for which he would be required to register and may raise as a defense that the conviction, adjudication, plea, or finding in the foreign country was based on a proceeding or trial in which the person was not afforded the due process of law as guaranteed by the Constitution of the United States and this State.

(B) For purposes of this article, a person who remains in this State for a total of thirty days during a twelve-month period is a resident of this State.

(C) For purposes of this article, a person who has been convicted of, pled guilty or nolo contendere to, or been adjudicated delinquent for any of the following offenses shall be referred to as an offender:

(1) criminal sexual conduct in the first degree (Section 16-3-652);

(2) criminal sexual conduct in the second degree (Section 16-3-653);

(3) criminal sexual conduct in the third degree (Section 16-3-654);

(4) criminal sexual conduct with minors, first degree (Section 16-3-655(A));

(5) criminal sexual conduct with minors, second degree (Section 16-3-655(B)). If evidence is presented at the criminal proceeding and the court makes a specific finding on the record that the conviction obtained for this offense resulted from consensual sexual conduct, as contained in Section 16-3-655(B)(2) provided the offender is eighteen years of age or less, or consensual sexual conduct between persons under sixteen years of age, the convicted person is not an offender and is not required to register pursuant to the provisions of this article;

(6) criminal sexual conduct with minors, third degree (Section 16-3-655(C));

(7) engaging a child for sexual performance (Section 16-3-810);

(8) producing, directing, or promoting sexual performance by a child (Section 16-3-820);

(9) criminal sexual conduct: assaults with intent to commit (Section 16-3-656);

(10) incest (Section 16-15-20);

(11) buggery (Section 16-15-120);

(12) peeping, voyeurism, or aggravated voyeurism (Section 16-17-470);

(13) violations of Article 3, Chapter 15, Title 16 involving a minor;

(14) a person, regardless of age, who has been convicted, adjudicated delinquent, pled guilty or nolo contendere in this State, or who has been convicted, adjudicated delinquent, pled guilty or nolo contendere in a comparable court in the United States, or who has been convicted, adjudicated delinquent, pled guilty or nolo contendere in the United States federal courts of indecent exposure or of a similar offense in other jurisdictions is required to register pursuant to the provisions of this article if the court makes a specific finding on the record that based on the circumstances of the case the convicted person should register as a sex offender;

(15) kidnapping (Section 16-3-910) of a person eighteen years of age or older except when the court makes a finding on the record that the offense did not include a criminal sexual offense or an attempted criminal sexual offense;

(16) kidnapping (Section 16-3-910) of a person under eighteen years of age except when the offense is committed by a parent;

(17) trafficking in persons (Section 16-3-930) except when the court makes a finding on the record that the offense did not include a criminal sexual offense or an attempted criminal sexual offense;

(18) criminal sexual conduct when the victim is a spouse (Section 16-3-658);

(19) sexual battery of a spouse (Section 16-3-615);

(20) sexual intercourse with a patient or trainee (Section 44-23-1150);

(21) criminal solicitation of a minor if the purpose or intent of the solicitation or attempted solicitation was to:

(a) persuade, induce, entice, or coerce the person solicited to engage or participate in sexual activity as defined in Section 16-15-375(5);

(b) perform a sexual activity in the presence of the person solicited (Section 16-15-342); or

(22) administering, distributing, dispensing, delivering, or aiding, abetting, attempting, or conspiring to administer, distribute, dispense, or deliver a controlled substance or gamma hydroxy butyrate to an individual with the intent to commit a crime listed in Section 44-53-370(f), except petit larceny or grand larceny.

(23) any other offense specified by Title I of the federal Adam Walsh Child Protection and Safety Act of 2006 (Pub. L. 109-248), the Sex Offender Registration and Notification Act (SORNA).

(D) Upon conviction, adjudication of delinquency, guilty plea, or plea of nolo contendere of a person of an offense not listed in this article, the presiding judge may order as a condition of sentencing that the person be included in the sex offender registry if good cause is shown by the solicitor.

(E) SLED shall remove a person's name and any other information concerning that person from the sex offender registry immediately upon notification by the Attorney General that the person's adjudication, conviction, guilty plea, or plea of nolo contendere for an offense listed in subsection (C) was reversed, overturned, or vacated on appeal and a final judgment has been rendered.

(F) If an offender receives a pardon for the offense for which he was required to register, the offender must reregister as provided by Section 23-3-460 and may not be removed from the registry except:

(1) as provided by the provisions of subsection (E); or

(2) if the pardon is based on a finding of not guilty specifically stated in the pardon.

(G) If an offender files a petition for a writ of habeas corpus or a motion for a new trial pursuant to Rule 29(b), South Carolina Rules of Criminal Procedure, based on newly discovered evidence, the offender must reregister as provided by Section 23-3-460 and may not be removed from the registry except:

(1) as provided by the provisions of subsection (E); or

(2)(a) if the circuit court grants the offender's petition or motion and orders a new trial; and

(b) a verdict of acquittal is returned at the new trial or entered with the state's consent.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1; 1999 Act No. 74, Section 1; 2000 Act No. 363, Section 2; 2004 Act No. 208, Section 14; 2005 Act No. 141, Section 2; 2008 Act No. 335, Section 16, eff June 16, 2008; 2010 Act No. 212, Section 3, eff June 7, 2010; 2010 Act No. 289, Section 8, eff June 11, 2010; 2012 Act No. 255, Section 5, eff June 18, 2012.



SECTION 23-3-440. Notification of sheriff of offender's release, probation or change of residence; juvenile offenders.

(1) Before an offender's release from the Department of Corrections after completion of the term of imprisonment, from the Department of Juvenile Justice after completion of the term of confinement, or being placed on parole, SLED, based upon information provided by the Department of Corrections, the Department of Juvenile Justice, the Juvenile Parole Board, or the Department of Probation, Parole and Pardon Services, shall notify the sheriff of the county where the offender intends to reside that the offender is being released and has provided an address within the jurisdiction of the sheriff for that county. The Department of Corrections, the Department of Juvenile Justice, the Juvenile Parole Board, and the Department of Probation, Parole and Pardon Services shall provide verbal and written notification to the offender that he must register with the sheriff of the county in which he intends to reside within one business day of his release. Further, the Department of Corrections, the Department of Juvenile Justice, and the Juvenile Parole Board shall obtain descriptive information of the offender, including a current photograph prior to release. The offender's photograph must be provided to SLED before he is released.

(2) Based upon information provided by the Department of Probation, Parole and Pardon Services, SLED shall notify the sheriff of the county where an offender is residing when the offender is sentenced to probation or is a new resident of the State who must be supervised by the department. The Department of Probation, Parole and Pardon Services also shall provide verbal and written notification to the offender that he must register with the sheriff of the county in which he intends to reside. An offender who is sentenced to probation must register within one business day of sentencing. Further, the Department of Probation, Parole and Pardon Services shall obtain descriptive information of the offender, including a current photograph that is to be updated annually prior to expiration of the probation sentence.

(3) Based upon information provided by the Department of Juvenile Justice, or the Juvenile Parole Board SLED shall notify the sheriff of the county where an offender is residing when the offender is released from a Department of Juvenile Justice facility or the Juvenile Parole Board, or when the Department of Juvenile Justice or the Juvenile Parole Board is required to supervise the actions of the juvenile. The Department of Juvenile Justice or the Juvenile Parole Board must provide verbal and written notification to the juvenile and his parent, legal guardian, or custodian that the juvenile must register with the sheriff of the county in which the juvenile resides. The juvenile must register within one business day of his release. The parents or legal guardian of a person under seventeen years of age who is required to register under this chapter must ensure that the person has registered.

(4) The Department of Corrections, the Department of Probation, Parole and Pardon Services, and the Department of Juvenile Justice shall provide to SLED the initial registry information regarding the offender prior to his release from imprisonment or relief of supervision. This information shall be collected in the event the offender fails to register with his county sheriff.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1; 2005 Act No. 141, Section 3.



SECTION 23-3-450. Offender registration with sheriff; sheriff's notification of local law enforcement agencies.

The offender shall register with the sheriff of each county in which he resides, owns real property, is employed, or attends, is enrolled, volunteers, interns, or carries on a vocation at any public or private school, including, but not limited to, a secondary school, adult education school, college or university, and any vocational, technical, or occupational school. To register, the offender must provide information as prescribed by SLED. The sheriff in the county in which the offender resides, owns real property, is employed, or attends, is enrolled, volunteers, interns, or carries on a vocation at any public or private school shall forward all required registration information to SLED within three business days. A copy of this information must be kept by the sheriff's department. The county sheriff shall ensure that all information required by SLED is secured and shall establish specific times of the day during which an offender may register. An offender shall not be considered to have registered until all information prescribed by SLED has been provided to the sheriff. The sheriff in the county in which the offender resides, owns real property, is employed, or attends, is enrolled, volunteers, interns, or carries on a vocation at any public or private school shall notify all local law enforcement agencies, including college or university law enforcement agencies, within three business days of an offender who resides, owns real property, is employed, or attends, is enrolled, volunteers, interns, or carries on a vocation at any public or private school within the local law enforcement agency's jurisdiction.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1; 2005 Act No. 141, Section 4; 2010 Act No. 212, Section 4, eff June 7, 2010.



SECTION 23-3-460. Bi-annual registration for life; notification of change of address; notification of local law enforcement agencies.

(A) A person required to register pursuant to this article is required to register biannually for life. For purposes of this article, "biannually" means each year during the month of his birthday and again during the sixth month following his birth month. The person required to register shall register and must reregister at the sheriff's department in each county where he resides, owns real property, is employed, or attends any public or private school, including, but not limited to, a secondary school, adult education school, college or university, and any vocational, technical, or occupational school. A person determined by a court to be a sexually violent predator pursuant to state law is required to verify registration and be photographed every ninety days by the sheriff's department in the county in which he resides unless the person is committed to the custody of the State, and verification will be held in abeyance until his release.

(B) A person classified as a Tier III offender by Title I of the federal Adam Walsh Child Protection and Safety Act of 2006 (Pub. L. 109-248), the Sex Offender Registration and Notification Act (SORNA), is required to register every ninety days.

(C) If a person required to register pursuant to this article changes his address within the same county, that person must send written notice of the change of address to the sheriff within three business days of establishing the new residence. If a person required to register under this article owns or acquires real property or is employed within a county in this State, or attends, is enrolled, volunteers, interns, or carries on a vocation at any public or private school, including, but not limited to, a secondary school, adult education school, college or university, and any vocational, technical, or occupational school, he must register with the sheriff in each county where the real property, employment, or the public or private school is located within three business days of acquiring the real property or attending the public or private school.

(D) If a person required to register pursuant to this article changes his permanent or temporary address into another county in South Carolina, the person must register with the county sheriff in the new county within three business days of establishing the new residence. The person also must provide written notice within three business days of the change of address in the previous county to the sheriff with whom the person last registered. For purposes of this subsection, "temporary address" or "residence" means the location of the individual's home or other place where the person habitually lives or resides, or where the person lives or resides for a period of ten or more consecutive days. For purposes of this subsection, "habitually lives or resides" means locations at which the person lives with some regularity.

(E) A person required to register pursuant to this article and who is employed by, attends, is enrolled, volunteers, interns, or carries on a vocation at any public or private school, including, but not limited to, a kindergarten, elementary school, middle school or junior high, high school, secondary school, adult education school, college or university, and any vocational, technical, or occupational school, must provide written notice within three business days of each change in attendance, enrollment, volunteer status, intern status, employment, or vocation status at any public or private school in this State. For purposes of this subsection, "employed and carries on a vocation" means employment that is full time or part time for a period of time exceeding fourteen days or for an aggregate period of time exceeding thirty days during a calendar year, whether financially compensated, volunteered, or for the purpose of government or educational benefit; and "student" means a person who is enrolled on a full-time or part-time basis, in a public or private school, including, but not limited to, a kindergarten, elementary school, middle school or junior high, high school, secondary school, adult education school, college or university, and a vocational, technical, or occupational school.

(F) If a person required to register pursuant to this article moves outside of South Carolina, the person must provide written notice within three business days of the change of address to a new state to the county sheriff with whom the person last registered.

(G) A person required to register pursuant to this article who moves to South Carolina from another state establishes residence, acquires real property, is employed in, or attends, is enrolled, volunteers, interns, is employed by, or carries on a vocation at a public or private school, including, but not limited to, a kindergarten, elementary school, middle school or junior high, high school, secondary school, adult education school, college or university, and a vocational, technical, or occupational school in South Carolina, and is not under the jurisdiction of the Department of Corrections, the Department of Probation, Parole and Pardon Services, the Department of Juvenile Justice, or the Juvenile Parole Board at the time of moving to South Carolina must register within three business days of establishing residence, acquiring real property, gaining employment, attending or enrolling, volunteering or interning, being employed by, or carrying on a vocation at a public or private school in this State.

(H) The sheriff of the county in which the person resides must forward all changes to any information provided by a person required to register pursuant to this article to SLED within three business days.

(I) A sheriff who receives registration information, notification of change of permanent or temporary address, or notification of change in employment, or attendance, enrollment, employment, volunteer status, intern status, or vocation status at a public or private school, including, but not limited to, a kindergarten, elementary school, middle school or junior high, high school, secondary school, adult education school, college or university, and a vocational, technical, or occupational school, must notify all local law enforcement agencies, including college or university law enforcement agencies, within three business days of an offender whose permanent or temporary address, real property, or public or private school is within the local law enforcement agency's jurisdiction.

(J) The South Carolina Department of Motor Vehicles, shall inform, in writing, any new resident who applies for a driver's license, chauffeur's license, vehicle tag, or state identification card of the obligation of sex offenders to register. The department also shall inform, in writing, a person renewing a driver's license, chauffeur's license, vehicle tag, or state identification card of the requirement for sex offenders to register.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1; 2001 Act No. 107, Section 4; 2002 Act No. 310, Section 3; 2005 Act No. 141, Section 5; 2006 Act No. 342, Section 4, eff July 1, 2006; 2010 Act No. 212, Section 5, eff June 7, 2010.



SECTION 23-3-465. Residence in campus student housing.

Any person required to register under this article is prohibited from living in campus student housing at a public institution of higher learning supported in whole or in part by the State.

HISTORY: 2005 Act No. 94, Section 2.



SECTION 23-3-470. Failure to register or provide required notifications; penalties.

(A) It is the duty of the offender to contact the sheriff in order to register, provide notification of change of permanent or temporary address, or notification of change of employment, or in attendance, enrollment, employment, volunteer status, intern status, or vocation status at any public or private school, including, but not limited to, a kindergarten, elementary school, middle school or junior high, high school, secondary school, adult education school, college or university, and any vocational, technical, or occupational school. If an offender fails to register, provide notification of change of address, or notification of permanent or temporary change in employment, or attendance, enrollment, employment, volunteer status, intern status, or vocation status at any public or private school, as required by this article, he must be punished as provided in subsection (B).

(B)(1) A person convicted for a first offense is guilty of a misdemeanor and may be fined not more than one thousand dollars, or imprisoned for not more than three hundred sixty-six days, or both. Notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, or any other provision of law, a first offense may be tried in magistrates court.

(2) A person convicted for a second offense is guilty of a misdemeanor and must be imprisoned for a mandatory period of three hundred sixty-six days, no part of which shall be suspended nor probation granted.

(3) A person convicted for a third or subsequent offense is guilty of a felony and must be imprisoned for a mandatory period of five years, three years of which shall not be suspended nor probation granted.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1; 2005 Act No. 141, Section 6; 2008 Act No. 333, Section 2, eff June 16, 2009; 2010 Act No. 212, Section 6, eff June 7, 2010.



SECTION 23-3-475. Registering with false information; penalties.

(A) Anyone who knowingly and wilfully gives false information when registering as an offender pursuant to this article must be punished as provided in subsection (B).

(B)(1) A person convicted for a first offense is guilty of a misdemeanor and may be fined not more than one thousand dollars, or imprisoned for not more than three hundred sixty-six days, or both. Notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, or any other provision of law, a first offense may be tried in magistrates court.

(2) A person convicted for a second offense is guilty of a misdemeanor and must be imprisoned for a mandatory period of three hundred sixty-six days, no part of which shall be suspended nor probation granted.

(3) A person convicted for a third or subsequent offense is guilty of a felony and must be imprisoned for a mandatory period of five years, three years of which shall not be suspended nor probation granted.

HISTORY: 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1; 2010 Act No. 212, Section 7, eff June 7, 2010.



SECTION 23-3-480. Notice of duty to register; what constitutes; registration following charge of failure to register not a defense.

(A) An arrest on charges of failure to register, service of an information or complaint for failure to register, or arraignment on charges of failure to register constitutes actual notice of the duty to register. A person charged with the crime of failure to register who asserts as a defense the lack of notice of the duty to register shall register immediately following actual notice through arrest, service, or arraignment. Failure to register after notice as required by this article constitutes grounds for filing another charge of failure to register. Registering following arrest, service, or arraignment on charges does not relieve the offender from the criminal penalty for failure to register before the filing of the original charge.

(B) Section 23-3-470 shall not apply to a person convicted of an offense provided in Section 23-3-430 prior to July 1, 1994, and who was released from custody prior to July 1, 1994, unless the person has been served notice of the duty to register by the sheriff of the county in which the person resides. This person shall register within ten days of the notification of the duty to register.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1.



SECTION 23-3-490. Public inspection of offender registry.

(A) Information collected for the offender registry is open to public inspection, upon request to the county sheriff. A sheriff must release information regarding persons required to register under this article to a member of the public if the request is made in writing, on a form prescribed by SLED. The sheriff must provide the person making the request with the full names of the registered sex offenders, any aliases, any other identifying physical characteristics, each offender's date of birth, the home address on file, the offense for which the offender was required to register pursuant to Section 23-3-430, and the date, city, and state of conviction. A photocopy of a current photograph must also be provided. The sheriff must provide to a newspaper with general circulation within the county a listing of the registry for publication.

A sheriff who provides the offender registry for publication or a newspaper which publishes the registry, or any portion of it, is not liable and must not be named as a party in an action to recover damages or seek relief for errors or omissions in the publication of the offender registry; however, if the error or omission was done intentionally , with malice, or in bad faith the sheriff or newspaper is not immune from liability.

(B) A person may request on a form prescribed by SLED a list of registered sex offenders residing in a city, county, or zip code zone or a list of all registered sex offenders within the State from SLED. A person may request information regarding a specific person who is required to register under this article from SLED if the person requesting the information provides the name or address of the person about whom the information is sought. SLED shall provide the person making the request with the full names of the requested registered sex offenders, any aliases, any other identifying physical characteristics, each offender's date of birth, the home address on file, the offense for which the offender was required to register pursuant to Section 23-3-430, and the date, city, and state of conviction. The State Law Enforcement Division may charge a reasonable fee to cover the cost of copying and distributing sex offender registry lists as provided for in this section. These funds must be used for the sole purpose of offsetting the cost of providing sex offender registry lists.

(C) Nothing in subsection (A) prohibits a sheriff from disseminating information contained in subsection (A) regarding persons who are required to register under this article if the sheriff or another law enforcement officer has reason to believe the release of this information will deter criminal activity or enhance public safety. The sheriff shall notify the principals of public and private schools, and the administrator of child day care centers and family day care centers of any offender whose address is within one-half mile of the school or business.

(D) For purposes of this article, information on a person adjudicated delinquent in family court for an offense listed in Section 23-3-430 must be made available to the public in accordance with the following provisions:

(1) If a person has been adjudicated delinquent for committing any of the following offenses, information must be made available to the public pursuant to subsections (A) and (B):

(a) criminal sexual conduct in the first degree (Section 16-3-652);

(b) criminal sexual conduct in the second degree (Section 16-3-653);

(c) criminal sexual conduct with minors, first degree (Section 16-3-655(A));

(d) criminal sexual conduct with minors, second degree (Section 16-3-655(B));

(e) engaging a child for sexual performance (Section 16-3-810);

(f) producing, directing, or promoting sexual performance by a child (Section 16-3-820);

(g) kidnapping (Section 16-3-910); or

(h) trafficking in persons (Section 16-3-930) except when the court makes a finding on the record that the offense did not include a criminal sexual offense or an attempted criminal sexual offense.

(2) Information shall only be made available, upon request, to victims of or witnesses to the offense, public or private schools, child day care centers, family day care centers, businesses or organizations that primarily serve children, women, or vulnerable adults, as defined in Section 43-35-10(11), for persons adjudicated delinquent for committing any of the following offenses:

(a) criminal sexual conduct in the third degree (Section 16-3-654);

(b) criminal sexual conduct: assaults with intent to commit (Section 16-3-656);

(c) criminal sexual conduct with a minor: assaults with intent to commit (Section 16-3-656);

(d) criminal sexual conduct with minors, third degree (Section 16-3-655(C));

(e) peeping (Section 16-17-470);

(f) incest (Section 16-15-20);

(g) buggery (Section 16-15-120);

(h) violations of Article 3, Chapter 15 of Title 16 involving a minor, which violations are felonies; or

(i) indecent exposure.

(3) A person who is under twelve years of age at the time of his adjudication, conviction, guilty plea, or plea of nolo contendere for a first offense of any offense listed in Section 23-3-430(C) shall be required to register pursuant to the provisions of this chapter; however, the person's name or any other information collected for the offender registry shall not be made available to the public.

(4) A person who is under twelve years of age at the time of his adjudication, conviction, guilty plea, or plea of nolo contendere for any offense listed in Section 23-3-430(C) and who has a prior adjudication, conviction, guilty plea, or plea of nolo contendere for any offense listed in Section 23-3-430(C) shall be required to register pursuant to the provisions of this chapter, and all registry information concerning that person shall be made available to the public pursuant to items (1) and (2).

(5) Nothing in this section shall prohibit the dissemination of all registry information to law enforcement.

(E) For purposes of this section, use of computerized or electronic transmission of data or other electronic or similar means is permitted.

HISTORY: 1994 Act No. 497, Part II, Section 112A; 1996 Act No. 444, Section 16; 1998 Act No. 384, Section 1; 1999 Act No. 110, Section 2; 2010 Act No. 289, Section 9, eff June 11, 2010; 2012 Act No. 255, Section 6, eff June 18, 2012.



SECTION 23-3-500. Psychiatric or psychological treatment for children adjudicated for certain sex offenses.

A court must order that a child under twelve years of age who is convicted of, pleads guilty or nolo contendere to, or is adjudicated for an offense listed in Section 23-3-430(C) be given appropriate psychiatric or psychological treatment to address the circumstances of the offense for which the child was convicted, pled guilty or nolo contendere, or adjudicated.

HISTORY: 1998 Act No. 384, Section 1.



SECTION 23-3-510. Persons committing criminal offenses using sex offender registry information; punishment.

A person who commits a criminal offense using information from the sex offender registry disclosed to him pursuant to Section 23-3-490, upon conviction, must be punished as follows:

(1) For a misdemeanor offense, the maximum fine prescribed by law for the offense may be increased by not more than one thousand dollars, and the maximum term of imprisonment prescribed by law for the offense may be increased by not more than six months.

(2) For a felony offense, the maximum term of imprisonment prescribed by law for the offense may be increased by not more than five years.

HISTORY: 1998 Act No. 384, Section 1.



SECTION 23-3-520. Immunity of public officials, employees, and agencies for acts or omissions under this article; exceptions; duties regarding disclosure of information.

(A) An appointed or elected public official, public employee, or public agency is immune from civil liability for damages for any act or omission under this article unless the official's, employee's, or agency's conduct constitutes gross negligence.

(B) Nothing in this chapter imposes an affirmative duty on a person to disclose to a member of the public information from the sex offender registry other than on those persons responsible for providing registry information pursuant to their official duties as provided for in this chapter.

(C) Nothing in this section may be construed to mean that information regarding persons on the sex offender registry is confidential except as otherwise provided by law.

HISTORY: 1998 Act No. 384, Section 1.



SECTION 23-3-525. Notice by real estate brokerage about obtaining sex offender registry information.

A real estate brokerage and its affiliated licensees is immune from liability for any act or omission related to the disclosure of information under this chapter if the brokerage or its affiliated licensees in a timely manner provides to its clients and customers written notice that they may obtain information about the sex offender registry and persons registered with the registry by contacting the county sheriff. The notice may be included as part of a listing agreement, buyer representation agreement, or sales agreement.

HISTORY: 2005 Act No. 141, Section 7.



SECTION 23-3-530. Protocol manual for sex offender registry; contents.

The State Law Enforcement Division shall develop and maintain a protocol manual to be used by contributing agencies in the administration of the sex offender registry. The protocol manual must include, but is not limited to, the following:

(1) procedures for the verification of addresses by the sheriff's department in the county where the person resides; and

(2) specific requirements for registration and reregistration including, but not limited to, the following:

(a) the name, social security number, age, race, sex, date of birth, height, weight, hair and eye color; address of permanent residence, address of current temporary residence, within the State or out of state, including rural route address and post office box, which may not be provided instead of a physical residential address; date and place of employment; vehicle make, model, color, and license tag number, including work vehicles that are used the majority of the employee's work time, and the permanent or frequent location where all vehicles are kept; fingerprints and palm prints; Internet identifiers; passport and immigration documents; and a photograph;

(b) the name, address, and county of each institution of higher learning, including the specific campus location, if the person is enrolled, employed, volunteers, interns, or carries on a vocation there;

(c) the vehicle identification number, license tag number, registration number, and a description, including the color scheme, if the person lives in a motor vehicle, trailer, mobile home, or manufactured home and the permanent or frequent location where all vehicles, trailers, mobile homes, and manufactured homes are kept;

(d) the hull identification number, the manufacturer's serial number, the name of the vessel, live-aboard vessel, or houseboat, the registration number, and a description of the color scheme, if the person lives in a vessel, live-aboard vessel, or houseboat; and

(e) the tail number, manufacturer's serial number, and model of any aircraft, and a description of the aircraft, including the color scheme, and the permanent or frequent location where all aircraft are kept, if the person owns or operates an aircraft.

HISTORY: 1999 Act No. 110, Section 1; 2006 Act No. 342, Section 5, eff July 1, 2006; 2010 Act No. 212, Section 8, eff June 7, 2010.



SECTION 23-3-535. Limitation on places of residence of certain sex offenders; exceptions; violations; local government ordinances; school districts required to provide certain information.

(A) As contained in this section:

(1) "Children's recreational facility" means a facility owned and operated by a city, county, or special purpose district used for the purpose of recreational activity for children under the age of eighteen.

(2) "Daycare center" means an arrangement where, at any one time, there are three or more preschool-age children, or nine or more school-age children receiving child care.

(3) "School" does not include a home school or an institution of higher education.

(4) "Within one thousand feet" means a measurement made in a straight line, without regard to intervening structures or objects, from the nearest portion of the property on which the sex offender resides to the nearest property line of the premises of a school, daycare center, children's recreational facility, park, or public playground, whichever is closer.

(B) It is unlawful for a sex offender who has been convicted of any of the following offenses to reside within one thousand feet of a school, daycare center, children's recreational facility, park, or public playground:

(1) criminal sexual conduct with a minor, first degree;

(2) criminal sexual conduct with a minor, second degree;

(3) assault with intent to commit criminal sexual conduct with a minor;

(4) kidnapping a person under eighteen years of age; or

(5) trafficking in persons of a person under eighteen years of age except when the court makes a finding on the record that the offense did not include a criminal sexual offense or an attempted criminal sexual offense.

(C) This section does not apply to a sex offender who:

(1) resided within one thousand feet of a school, daycare center, children's recreational facility, park, or public playground before the effective date of this act;

(2) resided within one thousand feet of a school, daycare center, children's recreational facility, park, or public playground on property the sex offender owned before the sex offender was charged with any of the offenses enumerated in subsection (B);

(3) resides within one thousand feet of a school, daycare center, children's recreational facility, park, or public playground as a result of the establishment of a new school, daycare center, children's recreational facility, park, or public playground;

(4) resides in a jail, prison, detention facility, group home for persons under the age of twenty-one licensed by the Department of Social Services, residential treatment facility for persons under the age of twenty-one licensed by the Department of Health and Environmental Control, or other holding facility, including a mental health facility;

(5) resides in a homeless shelter for no more than one year, a group home for persons under the age of twenty-one licensed by the Department of Social Services, or a residential treatment facility for persons under the age of twenty-one licensed by the Department of Health and Environmental Control, and the site was purchased by the organization prior to the effective date of this act;

(6) resides in a community residential care facility, as defined in Section 44-7-130(6); or

(7) resides in a nursing home, as defined in Section 44-7-130(13).

(D) If upon registration of a sex offender, or at any other time, a local law enforcement agency determines that a sex offender is in violation of this section, the local law enforcement agency must, within thirty days, notify the sex offender of the violation, provide the sex offender with a list of areas in which the sex offender is not permitted to reside, and notify the sex offender that the sex offender has thirty days to vacate the residence. If the sex offender fails to vacate the residence within thirty days, the sex offender must be punished as follows:

(1) for a first offense, the sex offender is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than thirty days, or fined not more than five hundred dollars, or both;

(2) for a second offense, the sex offender is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than three years, or fined not more than one thousand dollars, or both;

(3) for a third or subsequent offense, the sex offender is guilty of a felony and, upon conviction, must be imprisoned for not more than five years, or fined not more than five thousand dollars, or both.

(E) A local government may not enact an ordinance that:

(1) contains penalties that exceed or are less lenient than the penalties contained in this section; or

(2) expands or contracts the boundaries of areas in which a sex offender may or may not reside as contained in subsection (B).

(F)(1) At the beginning of each school year, each school district must provide:

(a) the names and addresses of every sex offender who resides within one thousand feet of a school bus stop within the school district to the parents or guardians of a student who boards or disembarks a school bus at a stop covered by this subsection; or

(b) the hyperlink to the sex offender registry web site on the school district's web site for the purpose of gathering this information.

(2) Local law enforcement agencies must check the school districts' web sites to determine if each school district has complied with this subsection. If a hyperlink does not appear on a school district web site, the local law enforcement agency must contact the school district to confirm that the school district has provided the parents or guardians with the names and addresses of every sex offender who resides within one thousand feet of a school bus stop within the school district. If the local law enforcement agency determines that this information has not been provided, the local law enforcement agency must inform the school district that it is in violation of this subsection. If the school district does not comply within thirty days after notice of its violation, the school district is subject to equitable injunctive relief and, if the plaintiff prevails, the district shall pay the plaintiff's attorney's fees and costs.

HISTORY: 2008 Act No. 333, Section 1, eff June 16, 2008; 2009 Act No. 77, Section 1, eff June 16, 2009; 2010 Act No. 289, Section 10, eff June 11, 2010.



SECTION 23-3-540. Electronic monitoring; reporting damage to or removing monitoring device; penalty.

(A) Upon conviction, adjudication of delinquency, guilty plea, or plea of nolo contendere of a person for committing criminal sexual conduct with a minor in the first degree, pursuant to Section 16-3-655(A)(1), or criminal sexual conduct with a minor in the third degree, pursuant to Section 16-3-655(C), the court must order that the person, upon release from incarceration, confinement, commitment, institutionalization, or when placed under the supervision of the Department of Probation, Parole and Pardon Services shall be monitored by the Department of Probation, Parole and Pardon Services with an active electronic monitoring device.

(B) Upon conviction, adjudication of delinquency, guilty plea, or plea of nolo contendere of a person for any other offense listed in subsection (G), the court may order that the person upon release from incarceration, confinement, commitment, institutionalization, or when placed under the supervision of the Department of Probation, Parole and Pardon Services shall be monitored by the Department of Probation, Parole and Pardon Services with an active electronic monitoring device.

(C) A person who is required to register pursuant to this article for committing criminal sexual conduct with a minor in the first degree, pursuant to Section 16-3-655(A)(1), or criminal sexual conduct with a minor in the third degree, pursuant to Section 16-3-655(C), and who violates a term of probation, parole, community supervision, or a community supervision program must be ordered by the court or agency with jurisdiction to be monitored by the Department of Probation, Parole and Pardon Services with an active electronic monitoring device.

(D) A person who is required to register pursuant to this article for any other offense listed in subsection (G), and who violates a term of probation, parole, community supervision, or a community supervision program, may be ordered by the court or agency with jurisdiction to be monitored by the Department of Probation, Parole and Pardon Services with an active electronic monitoring device.

(E) A person who is required to register pursuant to this article for committing criminal sexual conduct with a minor in the first degree, pursuant to Section 16-3-655(A)(1), or criminal sexual conduct with a minor in the third degree, pursuant to Section 16-3-655(C), and who violates a provision of this article, must be ordered by the court to be monitored by the Department of Probation, Parole and Pardon Services with an active electronic monitoring device.

(F) A person who is required to register pursuant to this article for any other offense listed in subsection (G), and who violates a provision of this article, may be ordered by the court to be monitored by the Department of Probation, Parole and Pardon Services with an active electronic monitoring device.

(G) This section applies to a person who has been:

(1) convicted of, pled guilty or nolo contendere to, or been adjudicated delinquent for any of the following offenses:

(a) criminal sexual conduct with a minor in the first degree (Section 16-3-655(A));

(b) criminal sexual conduct with a minor in the second degree (Section 16-3-655(B)). If evidence is presented at the criminal proceeding and the court makes a specific finding on the record that the conviction obtained for this offense resulted from illicit consensual sexual conduct, as contained in Section 16-3-655(B)(2), provided the offender is eighteen years of age or less, or consensual sexual conduct between persons under sixteen years of age, then the convicted person is not required to be electronically monitored pursuant to the provisions of this section;

(c) criminal sexual conduct with a minor in the third degree (Section 16-3-655(C));

(d) engaging a child for sexual performance (Section 16-3-810);

(e) producing, directing, or promoting sexual performance by a child (Section 16-3-820);

(f) criminal sexual conduct: assaults with intent to commit (Section 16-3-656) involving a minor;

(g) violations of Article 3, Chapter 15, Title 16 involving a minor;

(h) kidnapping (Section 16-3-910) of a person under eighteen years of age except when the offense is committed by a parent;

(i) trafficking in persons (Section 16-3-930) of a person under eighteen years of age except when the court makes a finding on the record that the offense did not include a criminal sexual offense or an attempted criminal sexual offense; or

(2) ordered as a condition of sentencing to be included in the sex offender registry pursuant to Section 23-3-430(D) for an offense involving a minor, except that the provisions of this item may not be construed to apply to a person eighteen years of age or less who engages in illicit but consensual sexual conduct with another person who is at least fourteen years of age as provided in Section 16-3-655(B)(2).

(H) The person shall be monitored by the Department of Probation, Parole and Pardon Services with an active electronic monitoring device for the duration of the time the person is required to remain on the sex offender registry pursuant to the provisions of this article, unless the person is committed to the custody of the State. Ten years from the date the person begins to be electronically monitored, the person may petition the chief administrative judge of the general sessions court for the county in which the person was ordered to be electronically monitored for an order to be released from the electronic monitoring requirements of this section. The person shall serve a copy of the petition upon the solicitor of the circuit and the Department of Probation, Parole and Pardon Services. The court must hold a hearing before ordering the person to be released from the electronic monitoring requirements of this section, unless the court denies the petition because the person is not eligible for release or based on other procedural grounds. The solicitor of the circuit, the Department of Probation, Parole and Pardon Services, and any victims, as defined in Article 15, Chapter 3, Title 16, must be notified of any hearing pursuant to this subsection and must be given an opportunity to testify or submit affidavits in response to the petition. If the court finds that there is clear and convincing evidence that the person has complied with the terms and conditions of the electronic monitoring and that there is no longer a need to electronically monitor the person, then the court may order the person to be released from the electronic monitoring requirements of this section. If the court denies the petition or refuses to grant the order, then the person may refile a new petition every five years from the date the court denies the petition or refuses to grant the order. A person may not petition the court if the person is required to register pursuant to this article for committing criminal sexual conduct with a minor in the first degree, pursuant to Section 16-3-655(A)(1), or criminal sexual conduct with a minor in the third degree, pursuant to Section 16-3-655(C).

(I) The person shall follow instructions provided by the Department of Probation, Parole and Pardon Services to maintain the active electronic monitoring device in working order. Incidental damage or defacement of the active electronic monitoring device must be reported to the Department of Probation, Parole and Pardon Services within two hours. A person who fails to comply with the reporting requirement of this subsection is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years.

(J) The person shall abide by other terms and conditions set forth by the Department of Probation, Parole and Pardon Services with regard to the active electronic monitoring device and electronic monitoring program.

(K) The person must be charged for the cost of the active electronic monitoring device and the operation of the active electronic monitoring device for the duration of the time the person is required to be electronically monitored. The Department of Probation, Parole and Pardon Services may exempt a person from the payment of a part or all of the cost during a part or all of the duration of the time the person is required to be electronically monitored, if the Department of Probation, Parole and Pardon Services determines that exceptional circumstances exist such that these payments cause a severe hardship to the person. The payment of the cost must be a condition of supervision of the person and a delinquency of two months or more in making payments may operate as a violation of a term or condition of the electronic monitoring. All fees generated by this subsection must be retained by the Department of Probation, Parole and Pardon Services, carried forward, and applied to support the active electronic monitoring of sex offenders.

(L) A person who intentionally removes, tampers with, defaces, alters, damages, or destroys an active electronic monitoring device is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years. This subsection does not apply to a person or agent authorized by the Department of Probation, Parole and Pardon Services to perform maintenance and repairs to the active electronic monitoring devices.

(M) A person who completes his term of incarceration and the maximum term of probation, parole, or community supervision and who wilfully violates a term or condition of electronic monitoring, as ordered by the court or determined by the Department of Probation, Parole and Pardon Services is guilty of a felony and, upon conviction, must be sentenced in accordance with the provisions of Section 23-3-545.

(N) The Department of Corrections shall notify the Department of Probation, Parole and Pardon Services of the projected release date of an inmate serving a sentence, as described in this section, at least one hundred eighty days in advance of the person's release from incarceration. For a person sentenced to one hundred eighty days or less, the Department of Corrections shall immediately notify the Department of Probation, Parole and Pardon Services.

(O) When an inmate serving a sentence as described in this section is released on electronic monitoring, a victim who has previously requested notification and the sheriff's office in the county where the person is to be released must be notified in accordance with the requirements of Article 15, Chapter 3, Title 16.

(P) As used in this section, "active electronic monitoring device" means an all body worn device that is not removed from the person's body utilized by the Department of Probation, Parole and Pardon Services in conjunction with a web-based computer system that actively monitors and records a person's location at least once every minute twenty-four hours a day and that timely records and reports the person's presence near or within a prohibited area or the person's departure from a specified geographic location. In addition, the device must be resistant or impervious to unintentional or wilful damages. The South Carolina Criminal Justice Academy may offer training to officers of the Department of Probation, Parole and Pardon Services regarding the utilization of active electronic monitoring devices. In areas of the State where cellular coverage requires the use of an alternate device, the Department of Probation, Parole and Pardon Services may use an alternate device.

(Q) Except for juveniles released from the Department of Corrections, all juveniles adjudicated delinquent in family court, who are required to be monitored pursuant to the provisions of this article by the Department of Probation, Parole and Pardon Services, or who are ordered by a court to be monitored must be supervised, while under the jurisdiction of the family court or Board of Juvenile Parole, by the Department of Juvenile Justice. The Department of Probation, Parole and Pardon Services shall report to the Department of Juvenile Justice all violations of the terms or conditions of electronic monitoring for all juveniles supervised by the department, for as long as the family court or Juvenile Parole Board has jurisdiction over the juvenile. If the Department of Juvenile Justice determines that a juvenile has violated a term or condition of electronic monitoring, the department shall immediately notify local law enforcement of the violation.

HISTORY: 2005 Act No. 141, Section 8; 2006 Act No. 342, Section 6, eff July 1, 2006; 2006 Act No. 346, Section 3, eff July 1, 2006; 2008 Act No. 335, Sections 15, 20, eff June 16, 2008; 2010 Act No. 289, Section 11, eff June 11, 2010; 2012 Act No. 255, Section 7, eff June 18, 2012.



SECTION 23-3-545. Effect of conviction of wilfully violating term or condition of active electronic monitoring.

(A) If a person is convicted of wilfully violating a term or condition of active electronic monitoring pursuant to Section 23-3-540(M), the court may impose other terms and conditions considered appropriate and may continue the person on active electronic monitoring, or the court may revoke the active electronic monitoring and impose a sentence of up to ten years for the violation. A person who is incarcerated for a revocation is eligible to earn work credits, education credits, good conduct credits, and other credits which would reduce the sentence for the violation to the same extent he would have been eligible to earn credits on a sentence of incarceration for the underlying conviction. A person who is incarcerated for a revocation pursuant to the provisions of this subsection is not eligible for parole.

(B) If a person's electronic monitoring is revoked by the court and the court imposes a period of incarceration for the revocation, the person must be placed back on active electronic monitoring when the person is released from incarceration.

(C) A person may be sentenced for successive revocations, with each revocation subject to a ten-year sentence. The maximum aggregate amount of time the person may be required to serve when sentenced for successive revocations may not exceed the period of time the person is required to remain on the sex offender registry.

HISTORY: 2006 Act No. 346, Section 4, eff July 1, 2006.



SECTION 23-3-550. Assisting or harboring unregistered sex offender; penalty.

(A) A person who has reason to believe that a person required to register pursuant to the provisions of this article is not complying or has not complied with the requirements of this article, with the intent to assist or harbor the person required to register in eluding a law enforcement agency, is guilty of the offense of assisting or harboring an unregistered sex offender, if the person:

(1) withholds information from or does not notify the law enforcement agency of the noncompliance of the provisions of this article by the person required to register, and, if known, the location of this person;

(2) harbors, attempts to harbor, or assists another person in harboring or attempting to harbor the person required to register;

(3) conceals, attempts to conceal, or assists another in concealing or attempting to conceal the person required to register; or

(4) provides information known to be false to a law enforcement agency regarding the person required to register.

(B) A person who knowingly and wilfully violates the provisions of subsection (A) is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years.

HISTORY: 2005 Act No. 141, Section 9; 2006 Act No. 342, Section 7, eff July 1, 2006.



SECTION 23-3-555. Internet account, access provider, identifiers reporting requirements; notification of change; failure to comply; punishment; information provided to interactive computer services; judicial limitations on Internet usage by certain registered sex offenders.

(A) As used in this section:

(1) "Interactive computer service" means an information service, system, or access software provider that offers users the capability of generating, acquiring, storing, transforming, processing, retrieving, utilizing, or making available information via an Internet access provider, including a service or system that provides or enables computer access by multiple users to a computer server, including specifically a service or system that provides access to the Internet and such systems operated or services offered by libraries or educational institutions.

(2) "Internet access provider" means a business, organization, or other entity providing directly to consumers a computer and communications facility through which a person may obtain access to the Internet. An Internet access provider does not include a business, organization, or other entity that provides only telecommunications services, cable services, or video services, or any system operated or services offered by a library or educational institution.

(3) "Internet identifier" means an electronic mail address, user name, screen name, or similar identifier used for the purpose of Internet forum discussions, Internet chat room discussions, instant messaging, social networking, or similar Internet communication.

(B)(1) A sex offender who is required to register with the sex offender registry pursuant to this article must provide, upon registration and each reregistration, information regarding the offender's Internet accounts with Internet access providers and the offender's Internet identifiers.

(2) A sex offender who is required to register with the sex offender registry pursuant to this article and who changes an Internet account with an Internet access provider or changes an Internet identifier must send written notice of the change to the appropriate sheriff within three business days of changing the Internet account or Internet identifier. A sheriff who receives notification of change of an Internet account or Internet identifier must notify the South Carolina Law Enforcement Division (SLED) within three business days.

(3) A sex offender who fails to provide Internet account or Internet identifier information, or who fails to provide notification of change of an Internet account or an Internet identifier, must be punished as provided for in Section 23-3-470. An offender who knowingly and wilfully gives false information regarding an Internet account or Internet identifier must be punished as provided for in Section 23-3-475.

(C)(1) An interactive computer service may request from SLED, on a form prescribed by SLED, a list of all registered sex offenders or information regarding specific registered sex offenders. In order to receive such information, the interactive computer service must provide identifying information as prescribed by SLED, including, but not limited to, the name, address, telephone number, legal nature, and corporate form of the interactive computer service.

(2) SLED must release information requested by an interactive computer service, including, but not limited to, the full names of the registered sex offenders, any aliases, any other identifying characteristics, each offender's date of birth, the home address on file, the offense for which the offender was required to register pursuant to Section 23-3-430, the date, city, and state of conviction, and any Internet identifiers. A photocopy of a current photograph also must be provided.

(3) SLED may charge a reasonable fee to cover the cost of copying and distributing information as provided for in this section. These funds must be used for the sole purpose of offsetting the cost of providing such information.

(4) SLED is not liable and must not be named as a party in an action to recover damages or seek relief for errors or omissions related to the distribution of information pursuant to this section; however, if the error or omission was done intentionally, with malice, or in bad faith, SLED is not immune from liability.

(5) The interactive computer service may use the information obtained from SLED to prescreen persons wanting to register for its service, identify sex offenders wanting to register for its service or using its service, prevent sex offenders from registering for its service, block sex offenders from using its service, disable sex offenders from using its service, remove sex offenders from its service, or to advise law enforcement or other governmental entities of potential violations of law or threats to public safety. An interactive computer service must not publish or in any way disclose or redisclose any information provided to the interactive computer service by SLED. A person who commits a criminal offense using information disclosed to the person pursuant to this section must be punished as provided for in Section 23-3-510.

(6) An interactive computer service is not liable and must not be named as a party in an action to recover damages or seek relief for:

(a) making or not making a request for information as permitted by this section;

(b) prescreening or not prescreening a person wanting to register for its service;

(c) identifying, blocking, or otherwise preventing a person from registering for its service based on a good faith belief that such person's Internet account information or Internet identifier appears in the information obtained from SLED, the National Sex Offender Registry, or any analogous state registry;

(d) not identifying, blocking, or otherwise preventing a person from registering for its service whose Internet account information or Internet identifier appears in the information obtained from SLED, the National Sex Offender Registry, or any analogous state registry;

(e) identifying, blocking, disabling, removing, or otherwise affecting a user based on a good faith belief that such user's Internet account information or Internet identifier appears in the information obtained from SLED, the National Sex Offender Registry, or any analogous state registry;

(f) not identifying, blocking, disabling, removing, or otherwise affecting a user, whose Internet account information or Internet identifier appears in the information obtained from SLED, the National Sex Offender Registry, or any analogous state registry; or

(g) using or not using the information obtained from SLED to advise law enforcement or other governmental entities of potential violations of law or threats to public safety.

(D) If a person commits a sexual offense in which the victim is under the age of eighteen at the time of the offense or the person reasonably believes is under the age of eighteen at the time of the offense, and the offender is required to register with the sex offender registry for the offense, then, upon conviction, adjudication of delinquency, guilty plea, or plea of nolo contendere, the judge must order as a condition of probation or parole that the person is prohibited from using the Internet to access social networking websites, communicate with other persons or groups for the purpose of promoting sexual relations with persons under the age of eighteen, and communicate with a person under the age of eighteen when the person is over the age of eighteen. The judge may permit a person to use the Internet to communicate with a person under the age of eighteen when such a person is the parent or guardian of a child under the age of eighteen, or the grandparent of a grandchild under the age of eighteen, and the person is not otherwise prohibited from communicating with the child or grandchild.

HISTORY: 2010 Act No. 212, Section 2, eff June 7, 2010.



SECTION 23-3-600. Short title.

This article may be cited as the State Deoxyribonucleic Acid Identification Record Database Act.

HISTORY: 1994 Act No. 497, Part II, Section 131A.



SECTION 23-3-610. State DNA Database established; purpose.

There is established in the South Carolina Law Enforcement Division (SLED) the State Deoxyribonucleic Acid (DNA) Identification Record Database (State DNA Database). The State Law Enforcement Division shall develop DNA profiles on samples for law enforcement purposes and for humanitarian and nonlaw enforcement purposes, as provided for in Section 23-3-640(B).

HISTORY: 1994 Act No. 497, Part II, Section 131A.



SECTION 23-3-615. Definitions.

As used in this article:

(A) "DNA sample" means the tissue, saliva, blood, or any other bodily fluid taken at the time of arrest from which identifiable information can be obtained.

(B) "DNA profile" means the results of any testing performed on a DNA sample.

(C) "DNA record" means the tissue or saliva samples and the results of the testing performed on the samples.

HISTORY: 2008 Act No. 413, Section 4.B, eff January 1, 2009.



SECTION 23-3-620. When DNA samples required.

(A) Following a lawful custodial arrest, the service of a courtesy summons, or a direct indictment for:

(1) a felony offense or an offense that is punishable by a sentence of five years or more; or

(2) eavesdropping, peeping, or stalking, any of which are committed in this State, a person, except for any juvenile, arrested or ordered by a court must provide a saliva or tissue sample from which DNA may be obtained for inclusion in the State DNA Database. Additionally, any person, including any juvenile, ordered to do so by a court, and any juvenile convicted or adjudicated delinquent for an offense contained in items (1) or (2), must provide a saliva or tissue sample from which DNA may be obtained for inclusion in the State DNA Database.

This sample must be taken at a jail, sheriff's office that serves a courtesy summons, courthouse where a direct presentment indictment is served, or detention facility at the time the person is booked and processed into the jail or detention facility following the custodial arrest, or other location when the taking of fingerprints is required prior to a conviction. The sample must be submitted to SLED as directed by SLED. If appropriately trained personnel are not available to take a sample from which DNA may be obtained, the failure of the arrested person to provide a DNA sample shall not be the sole basis for refusal to release the person from custody. An arrested person who is released from custody before providing a DNA sample must provide a DNA sample at a location specified by the law enforcement agency with jurisdiction over the offense on or before the first court appearance.

(B) Unless a sample has already been provided pursuant to the provisions of subsection (A), before a person may be paroled or released from confinement, the person must provide a suitable sample from which DNA may be obtained for inclusion in the State DNA Database.

(C) An agency having custody of an offender who is required to provide a DNA sample pursuant to subsection (B) must notify SLED at least three days, excluding weekends and holidays, before the person is paroled or released from confinement.

(D) Unless a sample has already been provided pursuant to the provisions of subsection (A), before a person is released from confinement or released from the agency's jurisdiction, a suitable sample from which DNA may be obtained for inclusion in the State DNA Database must be provided as a condition of probation or parole.

(E) A person required to provide a sample pursuant to this section may be required to provide another sample if the original sample is lost, damaged, contaminated, or unusable for examination prior to the creation of a DNA record or DNA profile suitable for inclusion in the State DNA Database.

HISTORY: 1994 Act No. 497, Part II, Section 131A; 2000 Act No. 396, Section 4; 2001 Act No. 99, Section 1; 2004 Act No. 230, Section 1; 2008 Act No. 413, Section 4.C, eff January 1, 2009.



SECTION 23-3-625. DNA samples of missing persons.

Family members of a missing person may submit DNA samples to the State Law Enforcement Division (SLED). If the person is missing thirty days after a missing person report has been submitted to the Missing Person Information Center, SLED must conduct DNA identification, typing, and testing on the family members' samples. SLED may, within its discretion, conduct DNA identification, typing, and testing on the family members' samples prior to thirty days if SLED determines that such DNA identification, typing, and testing is necessary. If SLED does not have the technology necessary for a particular method of DNA identification, typing, or testing, SLED may submit the DNA samples to a Combined DNA Indexing System (CODIS) laboratory that has the appropriate technology. The results of the identification, typing, and testing must be entered into CODIS.

HISTORY: 2008 Act No. 413, Section 3.B, eff October 21, 2008.



SECTION 23-3-630. Persons authorized to take DNA sample; immunity from liability.

(A) Only an appropriately trained person may take a sample from which DNA may be obtained.

(B) A person taking a sample pursuant to this article is immune from liability if the sample was taken according to recognized procedures. However, no person is relieved from liability for negligence in the taking of a sample.

HISTORY: 1994 Act No. 497, Part II, Section 131A; 2004 Act No. 230, Section 2; 2008 Act No. 413, Section 4.D, eff January 1, 2009.



SECTION 23-3-635. DNA identification, typing, and testing of unidentified person's tissue and fluid samples.

Upon notification by the Medical University of South Carolina or other facility preserving the body of an unidentified person that the body remains unidentified after thirty days, the State Law Enforcement Division (SLED) must conduct DNA identification, typing, and testing of the unidentified person's tissue and fluid samples provided to SLED pursuant to Section 17-7-25. SLED may, within its discretion, conduct DNA identification, typing, and testing of the unidentified person's tissue and fluid samples prior to thirty days if SLED determines that such DNA identification, typing, and testing is necessary. The results of the identification, typing, and testing must be entered into the Combined DNA Indexing System.

HISTORY: 2008 Act No. 413, Section 3.C, eff October 21, 2008.



SECTION 23-3-640. Specifications, procedures, and equipment; use of DNA profiles; disposition of samples.

(A) Samples must be taken and submitted to SLED pursuant to specifications and procedures developed by SLED in regulation. SLED must conduct DNA identification testing, typing, and analysis in accordance with regulations promulgated by the State Law Enforcement Division on samples received for the purpose of developing a DNA profile, and SLED must use procedures, equipment, supplies, and computer software that are compatible with those used by the Federal Bureau of Investigation.

(B) The DNA profile on a sample may be used:

(1) to develop a convicted offender database to identify suspects in otherwise nonsuspect cases;

(2) to develop a population database when personal identifying information is removed;

(3) to support identification research and protocol development of forensic DNA analysis methods;

(4) to generate investigative leads in criminal investigations;

(5) for quality control or quality assurance purposes, or both;

(6) to assist in the recovery and identification of human remains from mass disasters;

(7) for other humanitarian purposes including identification of missing persons.

(C) The disposition of all samples obtained pursuant to this article is at the discretion of SLED.

(D) SLED must securely store DNA samples. The samples are confidential and must remain in the custody of SLED or a private laboratory designated by SLED if the laboratory's standards for confidentiality and security are at least as stringent as those of SLED.

HISTORY: 1994 Act No. 497, Part II, Section 131A; 2004 Act No. 230, Section 3.



SECTION 23-3-650. Confidentiality of DNA record and profile; availability; wilful disclosure; penalty.

(A) The DNA record and the results of a DNA profile of an individual provided under this article are confidential and must be securely stored, except that SLED must make available the results to federal, state, and local law enforcement agencies and to approved crime laboratories which serve these agencies and to the solicitor or the solicitor's designee upon a written or electronic request and in furtherance of an official investigation of a criminal offense. These records and results of an individual also must be made available as required by a court order following a hearing directing SLED to release the record or results. However, SLED must not make the DNA record or the DNA profile available to any entity that is not a law enforcement agency unless instructed to do so by order of a court with competent jurisdiction.

(B) To prevent duplications of DNA samples, SLED must coordinate with any law enforcement agency obtaining a DNA sample to determine whether a DNA sample from the person under lawful custodial arrest has been previously obtained and is in the State DNA Database.

(C) A person who wilfully discloses in any manner individually identifiable DNA information contained in the State DNA Database to a person or agency not entitled to receive this information is guilty of a misdemeanor and, upon conviction, must be fined ten thousand dollars or three times the amount of any financial gain realized by the person, whichever is greater, or imprisoned not more than five years, or both.

(D) A person who, without authorization, wilfully obtains individually identifiable DNA information from the State DNA Database is guilty of a misdemeanor and, upon conviction, must be fined ten thousand dollars or three times the amount of any financial gain realized by the person, whichever is greater, or imprisoned not more than five years, or both.

HISTORY: 1994 Act No. 497, Part II, Section 131A; 2004 Act No. 230, Section 4; 2008 Act No. 413, Section 4.E, eff January 1, 2009.



SECTION 23-3-660. Expungement of DNA record; grounds for requesting.

(A) A person whose DNA record or DNA profile has been included in the State DNA Database must have his DNA record and his DNA profile expunged if:

(1) the charges pending against the person who has been arrested or ordered to submit a sample:

(a) have been nolle prossed;

(b) have been dismissed; or

(c) have been reduced below the requirement for inclusion in the State DNA Database; or

(2) the person has been found not guilty, or the person's conviction has been reversed, set aside, or vacated.

(B) The solicitor in the county in which the person was charged must notify SLED when the person becomes eligible to have his DNA record and DNA profile expunged. Upon receiving this notification, SLED must begin the expungement procedure.

(C) SLED, at no cost to the person, must purge DNA and all other identifiable record information and the DNA profile from the State DNA Database if SLED receives either:

(1) a document certified:

(a) by a circuit court judge;

(b) by a prosecuting agency; or

(c) by a clerk of court;

that must be produced to the requestor at no charge within fourteen days after the request is made and after one of the events in subsection (A) has occurred, and no new trial has been ordered by a court of competent jurisdiction; or

(2) a certified copy of the court order finding the person not guilty, or reversing, setting aside, or vacating the conviction.

(D) The person's entry in the State DNA Database shall not be removed if the person has another qualifying offense.

(E) The jail intake officer, sheriff's office employee, courthouse employee, or detention facility intake officer shall provide written notification to the person of his right to have his DNA record and DNA profile expunged and the procedure for the expungement pursuant to this section at the time that the person's saliva or tissue sample is taken. The written notification must include that the person is eligible to have his DNA record and his DNA profile expunged at no cost to the person when:

(1) the charges pending against the person are:

(a) nolle prossed;

(b) dismissed; or

(c) reduced below the requirement for inclusion in the State DNA Database; or

(2) when the person has been found not guilty, or the person's conviction has been reversed, set aside, or vacated.

(F) When SLED completes the expungement process, SLED must notify the person whose DNA record and DNA profile have been expunged and inform him, in writing, that the expungement process has been completed.

HISTORY: 1994 Act No. 497, Part II, Section 131A; 2008 Act No. 413, Section 4.F, eff January 1, 2009.



SECTION 23-3-670. Cost of collection supplies for processing samples; processing fees.

(A) The cost of collection supplies for processing a sample pursuant to this article must be paid by the general fund of the State. A person who is required to provide a sample pursuant to this article, upon conviction, pleading guilty or nolo contendere, or forfeiting bond, must pay a two hundred fifty dollar processing fee which may not be waived by the court. However:

(1) if the person is incarcerated, the fee must be paid before the person is paroled or released from confinement and may be garnished from wages the person earns while incarcerated; and

(2) if the person is not sentenced to a term of confinement, payment of the fee must be a condition of the person's sentence and may be paid in installments if so ordered by the court.

(B) The processing fee assessed pursuant to this section must be remitted to the general fund of the State and credited to the State Law Enforcement Division to offset the expenses SLED incurs in carrying out the provisions of this article.

HISTORY: 1994 Act No. 497, Part II, Section 131A; 2008 Act No. 413, Section 4.G, eff January 1, 2009.



SECTION 23-3-680. Promulgation of regulations.

SLED shall promulgate regulations to carry out the provisions of this article.

HISTORY: 1994 Act No. 497, Part II, Section 131A.



SECTION 23-3-690. Promulgation of regulations for processes regarding samples.

SLED shall promulgate regulations for sample testing and analysis and for sample collection, identification, handling, transporting, and shipment which must be complied with by the agency having jurisdiction over the offender.

HISTORY: 1994 Act No. 497, Part II, Section 131A.



SECTION 23-3-700. Implementation of article contingent on funding and regulations; implementation of DNA sample collection.

Implementation of this article and the requirements under this article are contingent upon annual appropriations of sufficient funding and upon promulgation of regulations. However, the State Law Enforcement Division shall begin collecting DNA samples for analysis for crimes outlined in this article no later than July 30, 2000.

HISTORY: 1994 Act No. 497, Part II, Section 131B; 2000 Act No. 396, Section 5.



SECTION 23-3-810. Vulnerable Adults Investigations Unit established; duties.

(A) The Vulnerable Adults Investigations Unit is established within the South Carolina Law Enforcement Division.

(B) In accordance with Article 1, Chapter 35, Title 43, the unit shall receive and coordinate the referral of all reports of alleged abuse, neglect, or exploitation of vulnerable adults in facilities operated or contracted for operation by the Department of Mental Health or the Department of Disabilities and Special Needs. The unit shall establish a toll-free number, which must be operated twenty-four hours a day, seven days a week, to receive the reports.

(C) The unit shall investigate or refer to appropriate law enforcement those reports in which there is reasonable suspicion of criminal conduct. The unit also shall investigate vulnerable adult fatalities as provided for in Article 5, Chapter 35, Title 43.

(D) The unit shall refer those reports in which there is no reasonable suspicion of criminal conduct to the appropriate investigative entity for investigation in accordance with Article 1, Chapter 35, Title 43.

(E) Upon conclusion of a criminal investigation of abuse, neglect, or exploitation of a vulnerable adult, the unit or other law enforcement shall refer the case to the appropriate prosecutor when further action is necessary.

(F) The South Carolina Law Enforcement Division may develop policies, procedures, and memorandum of agreement with other agencies to be used in fulfilling the requirements of this article. However, the South Carolina Law Enforcement Division must not delegate its responsibility to investigate criminal reports of alleged abuse, neglect, and exploitation to the agencies, facilities, or entities that operate or contract for the operation of the facilities. Nothing in this article precludes the Department of Mental Health, the Department of Disabilities and Special Needs, or their contractors from performing administrative responsibilities in compliance with applicable state and federal requirements.

(G) The definitions provided in Section 43-35-10 shall apply to this section.

HISTORY: 2006 Act No. 301, Section 1, eff May 23, 2006; 2010 Act No. 223, Section 12, eff June 7, 2010.



SECTION 23-3-1010. National Crime Prevention and Privacy Compact ratified; State Law Enforcement Division to administer.

(A) In order to facilitate the authorized interstate exchange of criminal history information for noncriminal justice purposes including, but not limited to, background checks for the licensing and screening of employees and volunteers under the National Child Protection Act of 1993, and to implement the National Crime Prevention and Privacy Compact, 42 U.S.C. Section 14616, the General Assembly approves and ratifies the compact.

(B) The State Law Enforcement Division is the repository of criminal history records for purposes of the compact and must do all things necessary or incidental to carry out the compact.

(C) The Chief of SLED, or his designee, is the state's compact officer and must administer the compact within the State. SLED may adopt rules and establish procedures for the cooperative exchange of criminal history records between the State and federal government and between the State and other party states for use in noncriminal justice cases.

(D) The state's ratification of the compact remains in effect until legislation is enacted which specifically renounces the compact pursuant to Article IX of 42 U.S.C. Section 14616.

(E) The compact and this section do not affect or abridge the obligations and responsibilities of SLED under other provisions of law and do not alter or amend the manner, direct or otherwise, in which the public is afforded access to criminal history records under state law.

HISTORY: 2000 Act No. 387, Part II, Section 31A.



SECTION 23-3-1100. Determination of lawfulness of prisoner's presence in United States; notification of Department of Homeland Security of presence of unlawful alien; housing and maintenance expenses; transportation.

(A) If a person is charged with a criminal offense and is confined for any period in a jail of the State, county, or municipality, or a jail operated by a regional jail authority, a reasonable effort shall be made to determine whether the confined person is an alien unlawfully present in the United States.

(B) If the prisoner is an alien, the keeper of the jail or other officer must make a reasonable effort to verify whether the prisoner has been lawfully admitted to the United States or if the prisoner is unlawfully present in the United States. Verification must be made within seventy-two hours through a query to the Law Enforcement Support Center (LESC) of the United States Department of Homeland Security or other office or agency designated for that purpose by the United States Department of Homeland Security. If the prisoner is determined to be an alien unlawfully present in the United States, the keeper of the jail or other officer shall notify the United States Department of Homeland Security.

(C) Upon notification to the United States Department of Homeland Security pursuant to subsection (B), the keeper of the jail must account for daily expenses incurred for the housing, maintenance, transportation, and care of the prisoner who is an alien unlawfully present in the United States and must forward an invoice to the Department of Homeland Security for these expenses.

(D) The keeper of the jail or other officer may securely transport the prisoner who is an alien unlawfully present in the United States to a federal facility in this State or to any other point of transfer into federal custody that is outside of the keeper of the jail or other officer's jurisdiction. The keeper of the jail or other officer shall obtain judicial authorization before securely transporting a prisoner who is unlawfully present in the United States to a point of transfer that is outside of this State.

(E) If a prisoner who is an alien unlawfully present in the United States completes the prisoner's sentence of incarceration, the keeper of the jail or other officer shall notify the United States Department of Homeland Security and shall securely transport the prisoner to a federal facility in this State or to any other point of transfer into federal custody that is outside of the keeper of the jail or other officer's jurisdiction. The keeper of the jail or other officer shall obtain judicial authorization before securely transporting a prisoner who is unlawfully present in the United States to a point of transfer that is outside of this State.

(F) Nothing in this section shall be construed to deny a person bond or from being released from confinement when such person is otherwise eligible for release. However, pursuant to the provisions of Section 17-15-30, a court setting bond shall consider whether the person charged is an alien unlawfully present in the United States.

(G) The State Law Enforcement Division shall promulgate regulations to comply with the provisions of this section in accordance with the provisions of Chapter 23, Title 1.

(H) In enforcing the terms of this section, no state officer shall attempt to make an independent judgment of an alien's immigration status. State officials must verify an alien's status with the federal government in accordance with 8 U.S.C. Section 1373(c).

HISTORY: 2008 Act No. 280, Section 11, eff June 4, 2008; 2011 Act No. 69, Section 7, eff January 1, 2012.



SECTION 23-3-1200. SLED electronic monitoring system; collection, storage and use of information.

(A) The State Law Enforcement Division (SLED) shall serve as the statewide, central repository for log information submitted electronically in real time to the data collection system pursuant to Section 44-53-398(D)(2) and transferred to SLED in order to monitor the sales and purchases of nonprescription products containing ephedrine, pseudoephedrine, or phenylpropanolamine. SLED shall maintain the information received from the data collection system in SLED's electronic monitoring system and must not be charged any vendor or other fees associated with the requirements of this chapter.

(B) The data collection system upon which SLED's electronic monitoring system is based must have the capability to:

(1) calculate state and federal sales and purchase limitations for ephedrine, pseudoephedrine, and phenylpropanolamine;

(2) match similar purchaser identification information;

(3) alert retailers of potential illegal sales and purchases;

(4) allow a retailer to override an alert of a potential illegal sale or purchase;

(5) receive ephedrine, pseudoephedrine, and phenylpropanolamine sales data from retailers in the format in which the data was submitted so that retailers are not required to use any one particular vendor's product to comply with the requirements of this section and Section 44-53-398(D)(2); and

(6) interface with existing and future operational systems used by pharmacies at no cost to these pharmacies.

(C) The data transmitted to the data collection system must be recorded in real time and the storage of this data must be housed by an information technology company operating under strict security standards that only may be accessed by local, state, or federal law enforcement authorized by SLED.

(D)(1) No fee may be charged to retailers for access to the data collection system to which information is required to be transmitted pursuant to Section 44-53-398(D)(2), and no other fee or assessment may be imposed on retailers to fund program operations.

(2) No fee may be charged to local, state, or federal law enforcement officers or entities for access to or retention, analysis, or use of information in the system concerning sales and purchases of nonprescription ephedrine, pseudoephedrine, and phenylpropanolamine that violate or potentially violate subsection 44-53-398(B)(1) or (2).

(E) The information in SLED's electronic monitoring system is confidential and not a public record as defined in Section 30-4-20(C) of the Freedom of Information Act. SLED only shall provide access to information maintained in the monitoring system to:

(1) a local, state, or federal law enforcement official, a state attorney, or a United States attorney;

(2) a local, state, or federal official who requests access to the monitoring system for the purpose of facilitating a product recall necessary for the protection of the public health and safety; and

(3) the Board of Pharmacy for the purpose of investigating misconduct or a suspicious transaction committed by a retailer, a pharmacist, or an employee or agent of a pharmacy.

(F) For purposes of this section "retailer" means a retail distributor, including a pharmacy, where ephedrine, pseudoephedrine, or phenylpropanolamine products are available for sale and does not include an employee or agent of a retailer.

(G) The division shall promulgate regulations necessary to carry out its responsibilities under this section.

(H) Nothing in this chapter prohibits SLED or any retailer from participating in other data submission, collection, or monitoring systems that monitor the sales and purchases of nonprescription products containing ephedrine, pseudoephedrine, or phenylpropanolamine.

HISTORY: 2010 Act No. 242, Section 2, eff July 1, 2010.



SECTION 23-3-1400. Blue alert program established; adoption of guidelines and procedures.

(A) The "Blue Alert Program" is established within the South Carolina Law Enforcement Division (SLED). The purpose of the program is to assist law enforcement in the apprehension of a suspect who allegedly kills, seriously injures, or abducts a law enforcement officer by rapidly disseminating information regarding the suspect, and to reduce the suspect's ability to flee thereby posing a serious threat to the safety of others.

(B) SLED shall adopt guidelines and establish procedures for issuing a blue alert, including the rapid dissemination of information regarding a suspect through the use of the South Carolina Department of Transportation's electronic traffic signage system and other law enforcement mechanisms. The Chief of SLED shall act as the program's statewide coordinator.

(C) To aid in hindering a suspect's ability to flee and threaten citizens, communities, and other law enforcement personnel, SLED shall encourage and recruit television and radio broadcasters and other organizations to assist in the program by quickly disseminating information regarding the suspect.

(D) A blue alert may be issued if:

(1) a local, state, or federal law enforcement officer is killed, seriously injured, or abducted; and

(2) the law enforcement agency of jurisdiction:

(a) determines that a suspect poses a serious risk or threat to the public and other law enforcement personnel;

(b) possesses sufficient information that could assist in locating the suspect, including information regarding the suspect's vehicle; and

(c) recommends the issuance of a blue alert to SLED.

(E) SLED may issue a blue alert upon confirmation of the requirements of subsection (D). Upon issuance of a blue alert, information that could assist in locating a suspect may be displayed across the State via the South Carolina Department of Transportation's electronic traffic signage system and other law enforcement mechanisms. Also, the information may be disseminated to organizations assisting with the program.

(F) A blue alert may be canceled at the request of the law enforcement agency of jurisdiction or by the Chief of SLED when appropriate.

HISTORY: 2012 Act No. 124, Section 1, eff February 27, 2012.






CHAPTER 4 - CRIMINAL JUSTICE COMMITTEE AND PROGRAMS

SECTION 23-4-10. Legislative findings.

The General Assembly finds that the increasing incidence of crime threatens the peace, security and general welfare of the State and its citizens. To prevent crime, to insure the maintenance of peace and good order, and to assure the greater safety of the people, it is necessary for law enforcement, judicial administration and corrections to be better coordinated, intensified and made more effective at all levels of government.

HISTORY: 1978 Act No. 443, Section 1.



SECTION 23-4-20. Definitions.

As used in this chapter:

(A) "Committee" means the Governor's Committee on Criminal Justice, Crime and Delinquency.

(B) "Advisory Council" means the Juvenile Justice Advisory Council.

(C) "J.P.C." means the Judicial Planning Committee.

(D) "Office" means the Division of Public Safety Programs, Office of the Governor.

(E) "Criminal justice system and agencies" shall encompass all state, local, and private nonprofit agencies and organizations involved in law enforcement including line police agencies, adult and juvenile corrections, adult and juvenile courts, prosecution and defense, as well as private eleemosynary organizations of professional or citizen membership involved in the system including organizations directly related to crime and delinquency prevention.

HISTORY: 1978 Act No. 443, Section 1; 1988 Act No. 607, Section 1.



SECTION 23-4-110. Creation of committee; members and officers.

There is created the Governor's Committee on Criminal Justice, Crime and Delinquency. The committee must be composed of persons named by the Governor from the State at large who are representative of agencies and organizations comprising the state's criminal justice system as defined by this chapter. In addition to the gubernatorially-appointed members, the following criminal justice agency heads are ex officio voting members:

(A) Commissioner, South Carolina Department of Corrections;

(B) Executive Director, South Carolina Department of Probation, Parole, and Pardon Services;

(C) Chief, State Law Enforcement Division;

(D) State Attorney General;

(E) Commander, State Highway Patrol;

(F) Commissioner, South Carolina Department of Youth Services;

(G) Director, South Carolina Office of Court Administration;

(H) Chief Justice, South Carolina Supreme Court;

(I) Director, South Carolina Commission on Alcohol and Drug Abuse;

(J) Executive Director, South Carolina Criminal Justice Academy;

(K) Chairman, Governor's Juvenile Justice Advisory Council.

The Governor shall appoint the at-large members who shall serve at his pleasure. The number of appointed at-large voting members on the committee shall not exceed twenty-eight. The Governor shall appoint the chairman of the committee. The Director of the Division of Public Safety Programs shall serve as the executive secretary of the committee but may not vote. Support staff for the committee must be provided by the Division of Public Safety Programs.

HISTORY: 1978 Act No. 443, Section 1; 1988 Act No. 607, Section 2.



SECTION 23-4-120. Duties of committee.

The committee shall advise the Governor and the General Assembly on criminal justice policy matters and shall further serve as the supervisory board for the Juvenile Justice Advisory Council in accordance with the mandates of the Juvenile Justice and Delinquency Prevention Act of 1974.

HISTORY: 1978 Act No. 443, Section 1; 1988 Act No. 607, Section 3.



SECTION 23-4-130. Reports.

The committee shall file with the Governor by December thirty-first of each year an annual report of its activities and progress, citing its recommendations for changes and legislative initiatives relating to the improvement of the criminal justice system in South Carolina. The Governor shall review the report and may adopt these recommendations and findings in presenting his annual legislative proposals to the General Assembly.

HISTORY: 1978 Act No. 443, Section 1; 1988 Act No. 607, Section 4.



SECTION 23-4-140. Meetings; quorum; proxies.

The committee shall meet as soon as practical after appointment and at this meeting organize and adopt rules for governing its proceedings. The committee shall meet at those other times as may be designated by the chairman or the Governor. A majority of the members at any regular meeting or called meeting constitutes a quorum. Both appointed at-large members and ex officio members of the committee may be represented by proxy, but only ex officio proxies have voting rights and must be included in determining a quorum.

HISTORY: 1978 Act No. 443, Section 1; 1988 Act No. 607, Section 5.



SECTION 23-4-210. Creation of council; members.

There is hereby created a Juvenile Justice Advisory Council. The council shall consist of not less than twenty-one and no more than thirty-three members who have training, experience, or a special knowledge concerning the prevention and treatment of juvenile delinquency or in the administration of juvenile justice. The council shall be established separate from the committee. The membership of the council shall be selected by the Governor and shall include representation of units of local government, law enforcement, and juvenile justice agencies, and shall be in accord with Section 223(A)(3) of the Juvenile Justice and Delinquency Prevention Act of 1974 so long as it is in effect.

HISTORY: 1978 Act No. 443, Section 1.



SECTION 23-4-220. Duties of council.

The advisory council shall advise the committee and the office on all matters referred to it relevant to juvenile justice; shall participate in the development of the juvenile justice component of the State's comprehensive plan; shall recommend priorities for the improvement of juvenile justice services and shall offer technical assistance to state and local agencies in the planning and implementation of programs for the improvement of juvenile justice.

HISTORY: 1978 Act No. 443, Section 1.



SECTION 23-4-230. Quorum.

The provisions of Section 23-4-140 for a quorum shall apply to the advisory council.

HISTORY: 1978 Act No. 443, Section 1.



SECTION 23-4-310. Creation of committee; members; terms.

There is hereby established a Judicial Planning Committee whose membership shall be appointed by the Supreme Court in accordance with the Crime Control Act of 1976 (P.L. 94-503) so long as it is in effect. The Chief Justice or his designee shall serve as chairman of the committee. The members of the J.P.C. shall serve at the pleasure of the Supreme Court.

HISTORY: 1978 Act No. 443, Section 1.



SECTION 23-4-320. Duties of committee.

The J.P.C. shall establish court improvement priorities, consider court improvement programs and projects and develop an annual judicial plan which shall be in accordance with the Crime Control Act of 1976 (P.L. 94-503) so long as it is in effect; shall advise the committee on all matters referred to it relevant to the courts; shall recommend priorities for the improvement of judicial services and shall offer technical assistance to state and local agencies in the planning and implementation of programs contemplated for the improvement of judicial services.

HISTORY: 1978 Act No. 443, Section 1.



SECTION 23-4-330. Consultation with committee by other agencies.

The Office of Criminal Justice Programs shall consult with and seek the advice of the Judicial Planning Committee in carrying out its functions under Article 9 of the chapter insofar as they affect the state court system. In addition, any grant of federal or other funds made or approved by the committee which is to be implemented in the court system and related functions such as prosecution and public defense shall be submitted to the Judicial Planning Committee for its review and recommendations before being presented to the committee for its action.

HISTORY: 1978 Act No. 443, Section 1.



SECTION 23-4-340. Staff support.

Staff support for the J.P.C. shall be provided by the Office of Court Administration, but the cost of staff support shall be reimbursed by the Office of Criminal Justice Programs to the extent that federal funds can be made available for that purpose.

HISTORY: 1978 Act No. 443, Section 1.



SECTION 23-4-350. Meetings; rules.

The J.P.C. shall meet at such times as may be established by the Chief Justice or his designated chairman. The rules for the purpose of governing the J.P.C. and determining a quorum shall be established by the Supreme Court.

HISTORY: 1978 Act No. 443, Section 1.



SECTION 23-4-510. Creation of programs.

There is hereby created the Office of Criminal Justice Programs within the Office of the Governor.

HISTORY: 1978 Act No. 443, Section 1.



SECTION 23-4-520. Duties of office.

The office in conjunction with the Governor's Committee on Criminal Justice, Crime and Delinquency has the duties:

(A) In cooperation with other agencies, to collect and disseminate information concerning crime and criminal justice for the purpose of assisting the General Assembly and of enhancing the quality of criminal justice at all levels of government in this State;

(B) To analyze South Carolina's activities in the administration of criminal justice and the nature of the problems confronting it and to make recommendations and to develop comprehensive plans of action for the improvement of criminal justice for crime and delinquency control and related matters for consideration and implementation by the appropriate agencies of state and local government. In developing such plans, the office shall draw upon the planning capabilities of other agencies such as the Judicial Department, the Department of Corrections, the Department of Youth Services, the Office of the Attorney General and the State Law Enforcement Division;

(C) To advise and assist law enforcement agencies in the State to improve their law enforcement systems and their relationship with other agencies and the statewide system;

(D) To act as the state planning agency under the "Omnibus Crime Control and Safe Streets Act" of 1968 (Public Law 90-351);

(E) To do all things necessary to apply for, qualify for, accept, and distribute state, federal, or other funds made available or allotted under Public Law 90-351 and under any other law or program designed to improve the administration of criminal justice, court systems, law enforcement, prosecution, corrections, probation and parole, juvenile delinquency programs and related fields;

(F) To conduct evaluation studies on the programs and activities assisted through the office.

HISTORY: 1978 Act No. 443, Section 1.



SECTION 23-4-530. Executive director.

The office shall be administered by an executive director, who shall be appointed by, and be responsible to, the Governor, and hold office at the pleasure of the Governor. The executive director shall be in sole charge of the administration of the office.

HISTORY: 1978 Act No. 443, Section 1.



SECTION 23-4-540. Appointment of employees; policies for governing office; employees as subject to laws applicable to state employees.

The executive director may appoint and prescribe the duties for such deputies, assistants, other officers, employees and consultants as he may deem necessary. The executive director shall establish policies and procedures for governing the office and coordinating with local planning agencies, grant recipients and federal, state and local officials. All employees of the office except the executive director shall be subject to the laws applicable to other state employees.

HISTORY: 1978 Act No. 443, Section 1.



SECTION 23-4-550. Obtaining information by executive director.

The executive director may request and receive from any department or agency of the State or any political subdivision thereof such assistance, information and data as will enable him to carry out his duties.

HISTORY: 1978 Act No. 443, Section 1.



SECTION 23-4-710. Compensation of members of committee, advisory council and J.P.C.

The members of the committee, the advisory council and the J.P.C. shall receive no salary but shall be allowed the usual mileage, subsistence and per diem as authorized by law for commissions, committees and boards.

HISTORY: 1978 Act No. 443, Section 1.






CHAPTER 6 - DEPARTMENT OF PUBLIC SAFETY

SECTION 23-6-10. Definitions.

For the purposes of this title, the following words, phrases, and terms are defined as follows:

(1) "Department" means the Department of Public Safety.

(2) "Director" means the chief administrative officer of the Department of Public Safety.

HISTORY: 1993 Act No. 181, Section 343(A); 1996 Act No. 459, Section 246A.



SECTION 23-6-20. Department of Public Safety established; divisions comprising Department; transfer of functions, powers, duties, responsibilities and authority; rules, standards, etc., of former entities remain in effect.

(A) The Department of Public Safety is established as an administrative agency of state government which is comprised of a South Carolina Highway Patrol Division, a South Carolina State Police Division, and a Division of Training and Continuing Education.

(B) The functions, powers, duties, responsibilities, and authority statutorily exercised by the following offices, sections, departments, or divisions of the following state agencies as existing on the effective date of this act are transferred to and devolved on the department to include the South Carolina Highway Patrol and the Safety Office Section of the Division of Finance and Administration of the South Carolina Department of Highways and Public Transportation; the Safety Enforcement Officers of the Office of Enforcement within the Transportation Division of the South Carolina Public Service Commission and the Governor's Office of Public Safety, together with all assets, liabilities, records, property, personnel, unexpended appropriations, and other funds shall be transferred to the control of the department. All rules, regulations, standards, orders, or other actions of these entities shall remain in effect unless specifically changed or voided by the department in accordance with the Administrative Procedures Act, or otherwise provided.

HISTORY: 1993 Act No. 181, Section 343(A); 1996 Act No. 459, Section 34; 2003 Act No. 51, Section 9.



SECTION 23-6-30. Duties and powers of department.

The department shall have the following duties and powers:

(1) carry out highway and other related safety programs;

(2) engage in driver training and safety activities;

(3) enforce the traffic, motor vehicle, commercial vehicle, and related laws;

(4) enforce size, weight, and safety enforcement statutes relating to commercial motor vehicles;

(5) operate a comprehensive law enforcement personnel training program;

(6) promulgate such rules and regulations in accordance with the Administrative Procedures Act and Article 7 of this chapter for the administration and enforcement of the powers delegated to the department by law, which shall have the full force and effect of law;

(7) operate such programs and disseminate information and material so as to continually improve highway safety;

(8) receive and disburse funds and grants, including any donations, contributions, funds, grants, or gifts from private individuals, foundations, agencies, corporations, or the state or federal governments, for the purpose of carrying out the programs and objectives of this chapter; and

(9) do all other functions and responsibilities as required or provided for by law.

HISTORY: 1993 Act No. 181, Section 343(A); 1996 Act No. 459, Section 35; 2003 Act No. 51, Section 10.



SECTION 23-6-40. Director; appointment; duties; deputy directors.

(A) The Governor, with the advice and consent of the Senate, shall appoint the director of the department who shall serve a term of four years. The director may only be removed pursuant to the provisions of Section 1-3-240(C). He shall receive such compensation as may be established under the provisions of Section 8-11-160 and for which funds have been authorized in the annual general appropriation act. The term of office for the first appointment under the provisions of this section shall be February 1, 1994 for a term of two years. The Governor shall submit the name of his appointee to the Senate by December first of the year prior to the date on which the term begins. A person appointed by the Governor with the advice and consent of the Senate to fill a vacancy shall serve for the unexpired term only. This shall not prohibit the Governor from reappointing a person who is appointed to fill a vacancy as director of the department. All subsequent appointments shall be made in the manner of the original appointment for a term of four years.

(B) The director must administer the affairs of the department and must represent the department in its dealings with other state agencies, local governments, special purpose districts, and the federal government. The director must appoint a deputy director for each division and employ such other personnel for each division and prescribe their duties, powers, and functions as he considers necessary and as may be authorized by statute and for which funds have been authorized in the annual general appropriation act.

(C) The deputy director for each division shall serve at the pleasure of the director and the director shall recommend the salary for each deputy director as allowed by statute or applicable law.

HISTORY: 1993 Act No. 181, Section 343(A); 1995 Act No. 145, Part II, Section 4.



SECTION 23-6-50. Annual audit; carrying funds into next fiscal year; retention of revenue to meet department expenses.

The director shall annually cause the department to be audited. The audit must be conducted by a certified public accountant or firm of certified public accountants to be selected by the State Auditor. The department may undergo an Agreed Upon Procedures audit in lieu of audited financial statements. The audit shall be in coordination with the State Auditor's Office and will be in accordance with generally accepted accounting principles and must comprise all financial records and controls. The audit must be completed by November 1 following the close of the fiscal year. The costs and expenses of the audit must be paid by the department out of its funds.

Notwithstanding any other provision of law, all revenue generated by the department from the sale of vehicles, various equipment, less the cost of disposition incurred by the State Budget and Control Board Division of Operations, gasoline and insurance claims, during the prior fiscal year may be retained and carried forward into the current fiscal year and expended for the purpose of purchasing like items. Any unexpended balance on June 30 of the prior fiscal year authorized to be expended or used for any federal grant program may be retained and carried forward to the current fiscal year and used for matching committed or unanticipated grant funds, or both. The Department of Motor Vehicles is authorized to carry forward and expend all motor carrier registration fees collected pursuant to Chapter 23 of Title 58 for fiscal years 1996-1997, 1997-1998, 1998-1999 into fiscal year 1999-2000.

Notwithstanding any other provision of law, revenue received from the sale of publications, postal reimbursement, photo copying, electronic data from traffic collisions, sale of miscellaneous refuse and recyclable materials, insurance claim receipts, coin operated telephones, and revenue from building management services, and the Department of Public Safety training series shall be retained by the department and expended in budgeted operations for professional training, fees and dues, clothing allowance, and other related services or programs as the Director of the Department of Public Safety may deem necessary. In order to complete projects begun in a prior fiscal year, the department is authorized to expend federal and earmarked funds in the following fiscal year for expenditures incurred in the prior fiscal year.

HISTORY: 1993 Act No. 181, Section 343(A); 1996 Act No. 459, Section 36; 2000 Act No. 386, Section 2; 2008 Act No. 353, Section 2, Pt 12A.1, eff July 1, 2008.



SECTION 23-6-60. Illegal Immigration Enforcement Unit; director, officers, agents and employees; powers; cooperation with other agencies; training.

<Text of section effective upon contingency, see editor's note.>

(A) There is created an Illegal Immigration Enforcement Unit within the Department of Public Safety. The purpose of the Illegal Immigration Enforcement Unit is to enforce immigration laws as authorized pursuant to federal laws and the laws of this State.

(B) The Illegal Immigration Enforcement Unit is under the administrative direction of the department's director. The department's director shall maintain and provide administrative support for the Illegal Immigration Enforcement Unit. The department's director may appoint appropriate personnel within the department to administer and oversee the operations of the Illegal Immigration Enforcement Unit.

(C)(1) The Illegal Immigration Enforcement Unit shall have such officers, agents, and employees as the department's director may deem necessary and proper for the enforcement of immigration laws as authorized pursuant to federal laws and the laws of this State.

(2)(a) The enforcement of immigration laws as authorized pursuant to federal laws and the laws of this State must be the only responsibility of the officers of the Illegal Immigration Enforcement Unit.

(b) The officers shall be commissioned by the Governor upon the recommendation of the department's director.

(c) The officers shall have the same power to serve criminal processes against offenders as sheriffs of the various counties and also the same power as those sheriffs to arrest without warrants and to detain persons found violating or attempting to violate immigration laws. The officers also shall have the same power and authority held by deputy sheriffs for the enforcement of the criminal laws of the State.

(d) The department must provide the officers with distinctive uniforms and suitable arms and equipment for use in the performance of their duties. The officers shall at all times, when in the performance of their duties, wear complete uniforms with badges conspicuously displayed on the outside of their uniforms, except officers performing undercover duties. The department director shall prescribe a unique and distinctive official uniform with appropriate insignia to be worn by all officers when on duty and at other times as the department's director shall order, and a distinctive color or colors and appropriate emblems for all motor vehicles used by the Illegal Immigration Enforcement Unit except those designated by the director. No other law enforcement agency, private security agency, or any person shall wear a similar uniform and insignia that could be confused with the uniform and insignia of the Illegal Immigration Enforcement Unit. An emblem may not be used on a nondepartment motor vehicle, nor may the vehicle be painted in a color or in any manner that would cause the vehicle to be similar to an Illegal Immigration Enforcement Unit vehicle or readily confused with it. The department's director shall file with the Legislative Council for publication in the State Register a description and illustration of the official Illegal Immigration Enforcement Unit uniform with insignia and the emblems of the official Illegal Immigration Enforcement Unit and motor vehicles including a description of the color of the uniforms and vehicles.

(D) Notwithstanding any other provision of law, the Illegal Immigration Enforcement Unit must be funded annually by a specific appropriation to the Illegal Immigration Enforcement Unit in the state general appropriations act, separate and distinct from the department's other appropriations.

(E) The department's director shall negotiate the terms of a memorandum of agreement with the United States Immigration and Customs Enforcement pursuant to Section 287(g) of the federal Immigration and Nationality Act as soon as possible after the effective date of this act.

(F) Nothing in this section may be construed to prevent other law enforcement agencies of the State and political subdivisions of the State, including local law enforcement agencies, from enforcing immigration laws as authorized pursuant to federal laws and the laws of this State.

(G) The department shall develop an illegal immigration enforcement training program which the department shall offer to all local law enforcement agencies to assist any local law enforcement agency wishing to utilize the training program in the proper implementation, management, and enforcement of applicable immigration laws.

HISTORY: 2011 Act No. 69, Section 17, eff upon occurrence of contingency.



SECTION 23-6-90. Security of government facilities; employment, equipment, and provision of officers.

The department may employ, equip, and provide such officers as may be necessary to maintain the security of the Governor's Mansion Compound, and other governmental facilities, including the State Capitol Building, the facilities of the Capitol Complex, and other state buildings. The director must determine the most efficient and effective method of placing these officers within a law enforcement division in the department.

HISTORY: 1996 Act No. 459, Section 37.



SECTION 23-6-100. Highway Patrol Division, State Police Division created; distinctive uniforms, emblems, etc.

(A) There is created a South Carolina Highway Patrol Division and a South Carolina State Police Division within the Department of Public Safety. The South Carolina Highway Patrol Division shall have such troopers, officers, agents and employees as the department may deem necessary and proper for the enforcement of the traffic and other related laws, and the South Carolina State Police Division shall have such troopers, officers, agents and employees as the department may deem necessary and proper for the enforcement of the commercial motor carrier related laws, the enforcement of which is devolved upon the department. Such officers and troopers shall be commissioned by the Governor upon the recommendation of the Director of the Department of Public Safety. Such commissions may be terminated at the pleasure of the director.

(B) The department must provide the officers of the Highway Patrol and of the State Police with distinctive uniforms and suitable arms and equipment for use in the performance of their duties. Such officers and troopers shall at all times, when in the performance of their duties, wear complete uniforms with badges conspicuously displayed on the outside of their uniforms.

(C) The commanding officers of the South Carolina Highway Patrol and the South Carolina State Police respectively, with the approval of the director of the department, shall prescribe a unique and distinctive official uniform, with appropriate insignia to be worn by all officers when on duty and at such other times as the director shall order, and a distinctive color or colors and appropriate emblems for all motor vehicles used by the Highway Patrol and the State Police except those designated by the director. No other law enforcement agency, private security agency, or any person shall wear a similar uniform and insignia which may be confused with the uniform and insignia of the Highway Patrol or State Police. An emblem must not be used on a nondepartment motor vehicle, nor may such vehicle be painted in a color or in any manner which would cause the vehicle to be similar to a Highway Patrol or State Police vehicle or readily confused with it.

(D) The director shall file with the Legislative Council for publication in the State Register a description and illustration of the official highway patrol uniform with insignia and the emblems of the official highway patrol and motor vehicles including a description of the color of such uniforms and vehicles and a description and illustration of the official state police uniform with insignia and the emblems of the official state police and motor vehicles including a description of the color of such uniforms and vehicles.

(E) The South Carolina Highway Patrol Division shall transfer the service sidearm of an active duty trooper killed in the line of duty to the trooper's surviving spouse upon request at no charge once the sidearm has been rendered permanently inoperable.

HISTORY: 1993 Act No. 181, Section 343(A); 1994 Act No. 335, Section 1; 1997 Act No. 51, Section 1.



SECTION 23-6-110. Existing uniforms and emblems continued in use during transition.

In order to carry out the provisions of Section 23-6-100 in an orderly and economical manner it is intended that all serviceable uniforms be continued in use until such time as the director considers it necessary for them to be replaced. These provisions shall also apply to the emblems for motor vehicles.

HISTORY: 1993 Act No. 181, Section 343(A).



SECTION 23-6-120. Troopers and officers to file, or be covered by, bond.

Every officer and trooper commissioned pursuant to this chapter shall file a bond, or be covered by a surety bond, with the department in the amount of not less than two thousand dollars, subscribed by a duly licensed surety company, which shall be conditioned on the faithful performance of his duties. The duties include but are not limited to the prompt and proper accounting of all funds coming into his hands, the payment of any judgment recovered against him in any court of competent jurisdiction upon a cause of action arising out of breach or abuse of official duty or power, or the payment of damages sustained by any member of the public from any unlawful act of such officer or trooper. Coverage under such bond shall not include damage to persons or property arising out of the negligent operation of a motor vehicle. Such bond may be individual, schedule or blanket and on a form approved by the Attorney General. The premiums on such bonds shall be paid by the department.

HISTORY: 1993 Act No. 181, Section 343(A).



SECTION 23-6-130. Violations of Section 23-6-100 may be enjoined; notice, petition, hearing.

Any violation of Section 23-6-100 may be enjoined by the court of common pleas upon petition of the director after due notice to the person violating the provisions of Section 23-6-100 and after a hearing on the petition.

HISTORY: 1993 Act No. 181, Section 343(A).



SECTION 23-6-140. Powers, duties and responsibilities of officers and troopers.

The patrol of the highways of the State and the enforcement of the laws of the State relative to highway traffic, traffic safety, and motor vehicles shall be the primary responsibility of the troopers and officers of the South Carolina Highway Patrol. The troopers and officers of the State Police shall have the primary responsibility for the enforcement of laws relating to commercial motor carriers relating to size, weight, permits, licensing, and inspections for size and weight tolerance and safety. All officers and troopers shall have the same power to serve criminal processes against offenders as sheriffs of the various counties and also the same power as such sheriffs to arrest without warrants and to detain persons found violating or attempting to violate any laws of the State relative to highway traffic, motor vehicles or commercial motor carriers. These officers and troopers shall also have the same power and authority held by deputy sheriffs for the enforcement of the criminal laws of the State.

HISTORY: 1993 Act No. 181, Section 343(A).



SECTION 23-6-145. Traffic stop by commissioned officer or uniformed officer; requirement of reasonable belief of violation of law.

A commissioned officer or a uniformed officer of the department may, upon reasonable belief that any vehicle is being operated in violation of any provision of statutory law, require the driver thereof to stop and exhibit the registration card issued for the vehicle, the individual's driver's license, and submit to an inspection of such vehicle and license.

HISTORY: 1996 Act No. 459, Section 38; 2000 Act No. 252, Section 2.



SECTION 23-6-150. Summons; bail.

When any person is apprehended by a officer upon a charge of violating any laws of the State relative to highway traffic, motor vehicles or commercial motor carriers such person shall immediately be served with an official summons. The person charged may deposit bail with the arresting officer in lieu of being immediately brought before the proper magistrate, recorder, or other judicial officer to enter into a formal recognizance or make direct the deposit of a proper sum of money in lieu of a recognizance or incarceration. The apprehending officer may accept a sum of money as bail, not less than the minimum nor more than the maximum fine, but in no case to exceed two hundred dollars, to be in due course turned over to the judicial officer as money for bail. The bail deposited shall be in lieu of entering into a recognizance for his appearance for trial as set in the aforesaid summons or being incarcerated by the arresting officer and held for further action by the appropriate judicial officer. A receipt for the sum so deposited shall be given to such person by the arresting officer. The summons duly served as herein provided shall give the judicial officer jurisdiction to dispose of the matter. Upon receipt of the fixed sum of money the officer may release the person so charged as above provided for his further appearance before the proper judicial officer as provided for and required by the summons.

HISTORY: 1993 Act No. 181, Section 343(A).



SECTION 23-6-170. Promotions; adoption of promotion policy.

No officer or trooper may be promoted to a higher rank until such time as the council adopts a promotion policy for commissioned personnel and officers as provided for in Section 23-6-520.

HISTORY: 1993 Act No. 181, Section 343(A).



SECTION 23-6-180. Retention of Patrolmen's permanent records after death or retirement.

The Department of Public Safety is directed to keep permanent records of all Highway Patrolmen who are killed in the line of duty or die in any other manner while actively employed as well as records of those who are retired.

HISTORY: 2003 Act No. 61, Section 14.



SECTION 23-6-185. Enforcement by State Transport Police Division funded by motor carrier registration fees.

Notwithstanding any other provisions of law, enforcement by the State Transport Police Division, of Articles 3 and 5, Chapter 23 of Title 58, shall be funded from the motor carrier registration fees collected by the Department of Motor Vehicles that previously were collected by the Public Service Commission and the Department of Public Safety. Additionally, the State Transport Police is authorized to expend the motor carrier registration fees to build or renovate weigh stations. All unexpended funds from prior years collected pursuant to this section may be retained and carried forward by the department for the same purposes.

HISTORY: 2008 Act No. 353, Section 2, Pt 12B, eff July 1, 2009.



SECTION 23-6-187. Witness fees for trooper trained in Advanced Accident Investigation testifying in civil matters.

The department may charge a witness fee of one hundred thirty dollars per hour, up to one thousand dollars per day for each trooper trained in Advanced Accident Investigation testifying in civil matters which do not involve the State as a party in interest. The fee shall be charged in addition to any court prescribed payment due as compensation or reimbursement for judicial appearances and deposited into a designated revenue account. The department is authorized to receive, expend, retain, and carry forward these funds.

HISTORY: 2008 Act No. 353, Section 2, Pt 12B, eff July 1, 2009.



SECTION 23-6-190. Support of Highway Patrol.

All monies collected in the Department of Public Safety Building Fund, as established in Section 56-3-840 that exceed the annual bond payment and the amount needed for building repair must be utilized by the department to support the Highway Patrol.

HISTORY: 2008 Act No. 353, Section 2, Pt 12D, eff July 1, 2009.



SECTION 23-6-191. Physical examination costs.

The Department may pay the cost of physical examinations for department personnel who are required to receive physical examinations prior to or after receiving a law enforcement commission.

HISTORY: 2008 Act No. 353, Section 2, Pt 12B, eff July 1, 2009.



SECTION 23-6-193. Reimbursement for expenditures incurred during emergency; retention and expenditure of funds.

The department may collect, expend, retain, and carry forward all funds received from other state or federal agencies as reimbursement for expenditures incurred when personnel and equipment are mobilized and expenses incurred due to an emergency.

HISTORY: 2008 Act No. 353, Section 2, Pt 12B, eff July 1, 2009.



SECTION 23-6-195. Providing meals during emergencies.

The department may provide meals to employees of the department who are not permitted to leave assigned duty stations and are required to work during deployment, emergency simulation exercises, and when the Governor declares a state of emergency.

HISTORY: 2008 Act No. 353, Section 2, Pt 12B, eff July 1, 2009.



SECTION 23-6-200. Definitions.

For purposes of this article:

(1) "Former law enforcement officer" means:

(a) an officer who was previously commissioned by the Governor and who during his law enforcement career worked for the department;

(b) an officer who was commissioned by the Governor, and whose agency, office, or unit was transferred to the department pursuant to governmental restructuring, including former retired officers;

(c) an officer who was previously commissioned by the Governor whose agency, office, or unit was transferred to the department pursuant to governmental restructuring or any subsequent restructuring, including former retired officers; or

(d) other formerly commissioned law enforcement officers or retired officers in good standing from any law enforcement agency, state constables, or volunteer state constables serving without compensation whose appointment is certified by the State Law Enforcement Division as having completed the requisite training to maintain an active commission.

(2) "Department of Public Safety Special Constable" means a commission authorized by the department for a former law enforcement officer as defined in (1).

(3) "Director" means the chief administrative officer of the Department of Public Safety.

(4) "Department" means Department of Public Safety.

HISTORY: 2000 Act No. 252, Section 1.



SECTION 23-6-210. Commissioning of special constables; powers and duties; removal; training.

(A) The director is authorized to establish programs for the commissioning of former law enforcement officers of the department. An individual commissioned pursuant to this section shall receive a Department of Public Safety Special Constable commission.

(B) The powers and duties of these special constables shall be determined by the director and specified in writing, and individuals commissioned pursuant to this section shall be subject to removal by the director at any time. Before assuming their duties, special constables shall take the oath of office required by law and successfully complete a course of training specified by the director.

(C) A constable shall be entitled to enforce the laws of this State and exercise the duties of his office throughout the State except as may be limited in subsection (B).

(D) The course of training required in subsection (B) does not apply to former officers holding a valid commission issued by another agency or governmental entity, except that all officers shall meet any annual continuing training requirements established by the director in order to maintain their commissions.

HISTORY: 2000 Act No. 252, Section 1.



SECTION 23-6-220. Compensation; uniforms and equipment; workers' compensation and death benefits.

(A) Constables may not receive compensation including, but not limited to, salary for services rendered absent specific statutory authorization.

(B) Any uniforms and equipment issued by the department shall remain the property of the department, but may, in the discretion of the director, be entrusted to the care and control of the constables. A constable assisting a full-time department law enforcement officer shall wear uniforms or other insignia which identify the constable as a special law enforcement officer assisting the department.

(C) Workers' compensation benefits may be provided on an as needed basis for special constables by the director in the same manner as benefits are provided for full-time officers. For purposes of compensation or benefits arising from duty-related injury or death, special constables shall be considered as employees of the department.

HISTORY: 2000 Act No. 252, Section 1.



SECTION 23-6-230. Identification cards.

Identification cards registering a special constable must be issued by the Department of Public Safety for all individuals commissioned pursuant to this article.

HISTORY: 2000 Act No. 252, Section 1.



SECTION 23-6-240. Authority to carry pistols.

Notwithstanding any other provision of law, constables who have received the required training shall be authorized by the director to carry pistols on and about their persons unless otherwise restricted by the director in writing. However, the director, after hearing and for cause, may deny such privilege to any constable pursuant to this section who is guilty of using his pistol at any time in a manner inconsistent with accepted law enforcement procedures as determined by the director or who has been convicted of any crime for which a penalty of imprisonment for more than one year may be imposed. The term "conviction" shall include a plea of guilty, a plea of nolo contendere, or forfeiture of bail.

HISTORY: 2000 Act No. 252, Section 1.



SECTION 23-6-500. South Carolina Public Safety Coordinating Council created; purpose.

There is created a council to administer certain responsibilities of the Department of Public Safety and coordinate certain activities between the department, the South Carolina Law Enforcement Division and municipal and county law enforcement agencies. The council is to be known as the South Carolina Public Safety Coordinating Council.

HISTORY: 1993 Act No. 181, Section 343(A).



SECTION 23-6-510. Composition; filling of vacancies.

The council is composed of the following persons for terms as indicated:

(1) the Governor or his designee, to serve as chairman, for the term of the Governor;

(2) the Chief of the South Carolina Law Enforcement Division for the term of office for which he is appointed;

(3) the Chairman of the Senate Judiciary Committee for his term of office in the Senate or his designee;

(4) the Chairman of the House of Representatives Judiciary Committee for his term of office in the House of Representatives or his designee;

(5) the Director of the Department of Public Safety;

(6) a sheriff appointed by the Governor for the term of office for which he is elected;

(7) a municipal police chief appointed by the Governor for a term of two years; and

(8) a victim representative appointed by the Governor for a term of four years.

Any vacancy occurring must be filled in the manner of the original appointment for the unexpired portion of the term.

HISTORY: 1993 Act No. 181, Section 343(A); 1996 Act No. 414, Section 1.



SECTION 23-6-520. Duties.

The council has the following duties to:

(1) recommend a hiring and promotion policy for commissioned personnel or officers to be administered under the sole authority of the director;

(2) establish a process for the solicitation of applications for public safety grants and to review and approve the disbursement of funds available under Section 402 of Chapter 4 of Title 1 of the Federal Highway Safety Program, public law 89-564 in a fair and equitable manner;

(3) coordinate the use of department personnel by other state or local agencies or political subdivisions;

(4) advise and consult on questions of jurisdiction and law enforcement and public safety activities between the Department of Public Safety, the South Carolina Law Enforcement Division and law enforcement agencies of local political subdivisions.

HISTORY: 1993 Act No. 181, Section 343(A).



SECTION 23-6-530. Council may elect officers; service is without pay; per diem, mileage and subsistence.

The council may elect such other officers as it deems necessary from its membership and the members of the council shall serve without pay but are authorized, as eligible, to receive the usual per diem, mileage and subsistence provided for by law.

HISTORY: 1993 Act No. 181, Section 343(A).






CHAPTER 7 - STATE CONSTABLES

SECTION 23-7-10. Appointment of special State constables upon recommendation of United States Atomic Energy Commission; compensation.

The Governor may appoint and commission as special State constables such persons, including employees of a contractor of the United States Atomic Energy Commission (in this chapter hereinafter called "the Commission"), as shall be recommended to him in writing by a duly authorized representative of the Commission. Such special State constables shall serve without compensation from the State or any of its political subdivisions.

HISTORY: 1962 Code Section 53-731; 1952 Code Section 53-731; 1951 (47) 710.



SECTION 23-7-20. Term of office; removal.

The appointment of a special State constable under this chapter shall be for a term of two years. Any such constable may be summarily removed by the Governor upon his own initiative or at the request of the Commission or its duly authorized representative.

HISTORY: 1962 Code Section 53-732; 1952 Code Section 53-732; 1951 (47) 710.



SECTION 23-7-30. Oath; bond.

All special state constables appointed under this chapter are required to take the oath prescribed by Article III, Section 26 of the Constitution of 1895. Every such special state constable must give and file in the office of the Secretary of State a surety bond in the penal sum of two thousand dollars conditioned upon the faithful performance of his duties.

HISTORY: 1962 Code Section 53-733; 1952 Code Section 53-733; 1951 (47) 710; 2000 Act No. 362, Section 2.



SECTION 23-7-40. Jurisdiction of constables.

The jurisdiction of a special state constable is confined and limited to the lands and premises acquired or being acquired by the United States Government for the use of the commission in Aiken, Allendale, and Barnwell counties. Nothing contained in this section confines or limits the jurisdiction of the constable to the lands and premises while in fresh pursuit of a person for a misdemeanor or felony committed in his presence or for a felony if he reasonably believes upon prompt information or complaint that the person has committed the felony. The failure of the United States to acquire title to any of the lands and premises within the boundaries of the site does not confine or limit the jurisdiction of a special state constable authorized by this chapter.

HISTORY: 1962 Code Section 53-734; 1952 Code Section 53-734; 1951 (47) 710; 1982 Act No. 308; 1990 Act No. 598, Section 5.



SECTION 23-7-50. General powers and duties.

A special state constable possesses all of the rights and powers prescribed by law for magistrates' constables and deputy sheriffs and powers usually exercised by marshals and policemen of towns and cities. He shall act as a conservator of the peace, take into custody and carry before the nearest magistrate any person who commits any misdemeanor or felony in his presence or any felony if he reasonably believes upon prompt information or complaint the person has committed the felony and carry him before a court of competent jurisdiction, and execute any criminal process from magistrates' courts relating to offenses committed upon any of the lands and premises within his jurisdiction.

HISTORY: 1962 Code Section 53-735; 1952 Code Section 53-735; 1951 (47) 710; 1990 Act No. 598, Section 6.



SECTION 23-7-60. Issuance of summons for violation of traffic law.

Each special State constable appointed under the provisions of this chapter shall have the additional authority to issue an official summons to any person apprehended for violating a traffic law, and such summons, duly served, shall give the proper judicial officer jurisdiction to dispose of the matter after trial upon the date set in the summons, and such constable is authorized to release the person so charged for future appearance before the proper judicial officer upon such person's own recognizance.

HISTORY: 1962 Code Section 53-735.1; 1956 (49) 1581.



SECTION 23-7-70. Exclusive remedy.

The South Carolina Tort Claims Act, Chapter 78 of Title 15, is the exclusive and sole remedy for any tort committed by a special state constable while acting within the scope of his official duty.

HISTORY: 1962 Code Section 53-736; 1952 Code Section 53-736; 1951 (47) 710; 2000 Act No. 362, Section 3.






CHAPTER 9 - STATE FIRE MARSHAL

SECTION 23-9-10. Transfer of office of State Fire Marshal to Budget and Control Board; duties and responsibilities of Marshal; qualifications.

Effective July 1, 1979, the Division of State Fire Marshal is hereby transferred to the State Budget and Control Board to operate as a division under the Office of Executive Director. The State Fire Marshal shall have all of the duties and responsibilities formerly exercised by the Chief Insurance Commissioner as State Fire Marshal, ex officio. Notwithstanding another provision of law, after January 20, 2011, the State Fire Marshal shall have a master's degree from an accredited institution of higher learning and at least four years experience in fire prevention and control or a bachelor's degree and eight years experience in fire prevention and control. The Governor shall appoint the State Fire Marshal who shall serve as the Deputy Director of the Division of Fire and Life Safety.

HISTORY: 1962 Code Section 37-86; 1966 (54) 2424; 1973 (58) 793; 1979 Act No. 190 Section 4; 1993 Act No. 181, Section 31993 Act No. 181, Section 344; 2007 Act No. 89, Section 2, eff June 20, 2007.



SECTION 23-9-20. Additional duties of State Fire Marshal.

The State Fire Marshal shall:

(1) supervise enforcement of the laws and regulations of the Liquefied Petroleum Gas Board and the South Carolina Hydrogen Permitting Program; and

(2) shall employ and supervise personnel necessary to carry out the duties of his office.

HISTORY: 1962 Code Section 37-86.1; 1969 (56) 77; 1979 Act No. 190 Section 5; 1987 Act No. 155, Section 11; 2010 Act No. 254, Section 2, eff upon approval (became law without the Governor's signature on June 14, 2010).



SECTION 23-9-25. Volunteer Strategic Assistance and Fire Equipment Program; purpose; administration of grants.

(A) It is the purpose of this section to create the "Volunteer Strategic Assistance and Fire Equipment Program" (V-SAFE).

(B) This section is contingent upon the General Assembly appropriating funds for the offering of grants of not more than thirty thousand dollars to eligible volunteer and combination fire departments for the purpose of protecting local communities and regional response areas from incidents of fire, hazardous materials, terrorism, and to provide for the safety of volunteer firefighters.

(C)(1) As contained in this section:

(a) "chartered fire department" means a public or governmental sponsored organization providing fire suppression activities with a minimum of a Class 9 rating from the Insurance Services Office;

(b) "chartered volunteer fire department" means a fire department whose personnel serve for no compensation or are paid on a per-call basis; and

(c) "chartered combination fire department" means a fire department with both members who are paid and members who serve as volunteer firefighters.

(2) Chartered volunteer fire departments and chartered combination fire departments with a staffing level that is at least fifty percent volunteer are eligible to receive grants pursuant to this section. A chartered fire department that receives a grant must comply with the firefighter registration provisions of Act 60 of 2001 and sign the statewide mutual aid agreement with the South Carolina Emergency Management Division.

(D) The amount of the grants awarded shall not exceed thirty thousand dollars per year for each eligible chartered fire department, with no matching or in-kind money required. A chartered fire department may be awarded only one grant in a three-year period.

(E) The grant money received by a chartered fire department must be used for the following purposes:

(1) fire suppression equipment;

(2) self-contained breathing apparatus;

(3) portable air refilling systems;

(4) hazardous materials spill leak detection, repair, and recovery equipment;

(5) protective clothing and equipment;

(6) new and used fire apparatus;

(7) incident command vehicles;

(8) special operations vehicles;

(9) training;

(10) rescue equipment;

(11) medical equipment;

(12) decontamination equipment; and

(13) safety equipment.

(F)(1) The State Fire Marshal shall administer the grants in conjunction with a peer-review panel.

(2) The peer-review panel shall consist of nine voting members who shall serve without compensation. Seven members must be fire chiefs from each of the seven regions of the State as defined by the State Fire Marshal. The Chairman of the House Ways and Means Committee shall appoint fire chiefs from Regions 1, 2, and 7. The Chairman of the Senate Finance Committee shall appoint fire chiefs from Regions 3, 4, and 6. The Governor shall appoint one fire chief from Region 5 and one fire chief from the State at large. The State Fire Marshal also shall serve as a member. The President of the South Carolina State Firefighters' Association shall serve as a nonvoting member and chairman of the committee.

(3) An applicant for grant money must submit justification for their project that provides details regarding the project and the project's budget, the benefits to be derived from the project, the applicant's financial need, and how the project would affect the applicant's daily operations in protecting lives and property within their community. Each application must be judged on its own merit. The panelists must consider all expenses budgeted, including administrative or indirect costs, as part of the cost-benefit review. An applicant may demonstrate cost-benefit by describing, as applicable, how the grant award will:

(a) enhance a regional approach that is consistent with current capabilities and requests of neighboring organizations or otherwise benefits other organizations in the region;

(b) implement interoperable communications capabilities with other local, state, and federal first responders and other organizations;

(c) allow first responder organizations to respond to all hazards, including incidents involving seismic, atmospheric, or technological events, or chemical, biological, radiological, nuclear, or explosive incidents, as well as fire prevention and suppression.

Applications that best address the grant funding priorities shall score higher than applications that are inconsistent with the priorities. During the panel review process, panelists shall provide a subjective but qualitative judgment on the merit of each request.

Panelists shall evaluate and score the proposed project's clarity, including the project's budget detail, the organization's financial need, the benefits that would result from an award relative to the cost, and the extent to which the grant would enhance daily operations or how the grant will positively impact an organization's ability to protect life and property. Each element shall be equally important for purposes of the panelists' scores. Panelists must review each application in its entirety and rate the application according to the evaluation criteria.

Applications shall be evaluated by the panelists relative to the critical infrastructure within the applicant's area of first-due response. Critical infrastructure includes any system or asset that, if attacked or impacted by a hazardous event, would result in catastrophic loss of life or catastrophic economic loss. Critical infrastructure includes public water or power systems, major business centers, chemical facilities, nuclear power plants, major rail and highway bridges, petroleum and natural gas transmission pipelines or storage facilities, telecommunications facilities, or facilities that support large public gatherings such as sporting events or concerts. Panelists shall assess the infrastructure and the hazards confronting the community to determine the benefits to be realized from a grant to the applicant.

Applicants that falsify their application, or misrepresent their organization in any material manner, shall have their applications deemed ineligible and referred to the Attorney General for further action, as the Attorney General deems appropriate.

(4) The project period for any award grant shall be twelve months from the date of the award. Any equipment purchased with the grant must meet all mandatory regulatory requirements, as well as, all state, national, and Department of Homeland Security adopted standards.

Award recipients must agree to:

(a) perform, within the designated period of performance, all approved tasks as outlined in the application;

(b) retain grant files and supporting documentation for three years after the conclusion and close out of the grant or any audit subsequent to close out;

(c) ensure all procurement actions are conducted in a manner that provides, to the maximum extent possible, open and free competition. In doing so, the recipient must follow its established procurement law when purchasing vehicles, equipment, and services with the grant. If possible, the recipient must obtain at least two quotes or bids for the items being procured and document the process used in the grant files. Sole-source purchasing is not an acceptable procurement method except in circumstances allowed by law;

(d) submit a performance report to the peer-review panel six months after the grant is awarded. If a grant's period of performance is extended for any reason, the recipient must submit performance reports every six months until the grant is closed out. At grant closeout, the recipient must report how the grant funding was used and the benefits realized from the award in a detailed final report. An accounting of the funds also must be included; and

(e) make grant files, books, and records available, if requested by any person, for inspection to ensure compliance with any requirement of the grant program.

(5) A recipient that completes the approved scope of work prior to the end of the performance period, and still has grant funds available, may:

(a) use the greater of one percent of their award amount or three hundred dollars to continue or expand, the activities for which they received the award;

(b) use excess funds to create or expand, a fire or injury prevention program. Excess funds above the amounts discussed in subitem (a) must be used for fire or injury prevention activities or returned to the program. In order to use excess funds for fire or injury prevention activities, a recipient must submit an amendment to its grant. The amendment request must explain fire or injury prevention efforts currently underway within the organization, where the use of excess funds would fit within the existing efforts, the target audience for the fire or injury prevention project and how this audience was identified, and how the effectiveness of the requested fire or injury prevention project will be evaluated;

(c) use a combination of subitems (a) and (b); or

(d) return excess funds to the program. To return the excess funds, a recipient must close out its award and state in the final performance report that the remaining funds are not necessary for the fulfillment of grant obligations. The recipient also must indicate that it understands that the funds will be unavailable for future expenses.

(6) The State Fire Marshal shall:

(a) develop a grant application package utilizing the established guidelines;

(b) establish and market a written and electronic version of the grant application package;

(c) provide an annual report of all grant awards and corresponding chartered fire department purchases to the Chairman of the Senate Finance Committee, the Chairman of the House Ways and Means Committee, and the Governor;

(d) provide all administrative support to the peer-review panel; and

(e) provide a grants web page for electronic applications.

(G) Two percent of these funds may be awarded to the South Carolina State Firefighters' Association annually for the express purpose of establishing and maintaining a recruitment and retention program for volunteer firefighters. The association must apply for the grant to the peer-review panel.

HISTORY: 2009 Act No. 74, Section 1, eff June 16, 2009.



SECTION 23-9-30. Resident fire marshals; persons who may act under authority of State Fire Marshal.

(a) The chief of any organized fire department or county fire marshal is ex officio resident fire marshal; however, this chapter does not repeal, amend, or otherwise affect Chapter 25 of Title 5.

(b) All powers and duties vested in the State Fire Marshal may be exercised or discharged by any deputy state fire marshal, county fire marshal, or resident fire marshal within the area of his service, or any state or local governmental employee certified by the State Fire Marshal whose duties include inspection and enforcement of state or local fire safety codes and standards, acting under the authority of the State Fire Marshal.

HISTORY: 1962 Code Section 37-80; 1958 (50) 1862; 1963 (53) 557; 1973 (58) 793; 1986 Act No. 347, Section 3; 1987 Act No. 155, Section 12.



SECTION 23-9-35. Handicapped ramps; fees and permits.

The Division of State Fire Marshall is authorized to construct and place handicapped ramps without incurring fees or securing a permit for the construction and placement of handicapped ramps.

HISTORY: 2006 Act No. 341, Section 2, eff June 10, 2006.



SECTION 23-9-40. Duty of State Fire Marshal to enforce certain laws and ordinances.

It shall be the duty of the State Fire Marshal to enforce all laws and ordinances of the State, and the several counties, cities, and political subdivisions thereof, with reference to the following:

(a) The prevention of fires;

(b) The storage, sale and use of combustibles and explosives;

(c) The installation and maintenance of automatic or other fire alarm systems and fire extinguishing equipment;

(d) The construction, maintenance and regulation of fire escapes;

(e) The means and adequacy of exits, in case of fire, from factories, asylums, hospitals, churches, schools, halls, theaters, amphitheaters and all other places in which numbers of persons work, live or congregate from time to time for any purpose;

(f) Investigation of the cause, origin and circumstances of fire.

HISTORY: 1962 Code Section 37-81; 1952 Code Section 37-81; 1947 (45) 322; 1960 (51) 1646; 1963 (53) 557.



SECTION 23-9-45. Class D fire equipment dealer license or fire equipment permit; proof of training; fees.

(A) An applicant for a Class D fire equipment dealer license or a Class D fire equipment permit, or both, shall provide proof of a current manufacturer's training certificate for each type of preengineered fire extinguishing system. However, if the applicant can provide proof of a current manufacturer's training certificate for at least one type of preengineered fire extinguishing system, the applicant may submit a sworn affidavit for each additional type of preengineered fire extinguishing system for which a license or permit, or both, is requested.

(B) The affidavit shall attest to the applicant's ability to obtain the proper manufacturer's installation and maintenance manuals and provide testament that all installations and maintenance shall be performed in compliance with the manufacturer's installation and maintenance manuals, with the exception of the manufacturer's training certificate, and in compliance with National Fire Protection Association standards 10, 11, 12, 13, 17, 17A, 96, 211, and 2001, as they exist as of January 1, 2006, including the use of replacement parts listed in conformity with National Fire Protection Association standards. Any violation of the affidavit is grounds for the revocation of the Class D fire equipment dealer license or the Class D fire equipment permit, or both.

(C) The Division of State Fire Marshal is authorized to charge a license fee for all class fire equipment licenses issued by the Division of State Fire Marshal and a permit fee for all class fire equipment permits issued by the Division of State Fire Marshal. Fees may be set by regulation not more than once each two years and must be based upon the costs of administering the provisions of this chapter and must give due regard to the time spent by division personnel in performing duties. The initial fees established by the State Fire Marshal may not exceed one hundred dollars for licenses and twenty-five dollars for permits.

HISTORY: 1991 Act No. 72, Section 1; 2006 Act No. 341, Section 1, eff June 10, 2006.



SECTION 23-9-50. Authority to inspect buildings or premises.

(a) The State Fire Marshal shall have authority at all times of the day or night, in the performance of duties imposed by this chapter, to enter upon and examine any building or premises where any fire has occurred and other buildings or premises adjoining. Provided, that the Fire Marshal may enter a private dwelling or premise only with the permission of the owner or occupant, unless there is probable cause to believe that a violation of the provisions respecting fire laws exists, that there exists imminent danger to the occupants thereof or arson.

(b) The State Fire Marshal shall have authority at any reasonable hour to enter into any public building or premises or any building or premises used for public purposes to inspect for fire hazards.

(c) Nothing in this section shall restrict the authority of the State Fire Marshal from investigating any premises which has been damaged by a fire of suspicious cause within a reasonable period of time after the occurrence of such fire.

HISTORY: 1962 Code Section 37-82; 1952 Code Section 37-82; 1947 (45) 322; 1963 (53) 557; 1975 (59) 613.



SECTION 23-9-60. Duty to require conformance with minimum fire prevention and protection standards.

The State Fire Marshal shall require conformance with the fire prevention and protection standards based upon nationally recognized standards as may be prescribed by law or regulation for the prevention of fires and the protection of life and property. The Division of the State Fire Marshal shall have the authority to promulgate fire prevention and protection regulations based upon nationally recognized standards for the protection of life and property of the residents of the State from fire.

HISTORY: 1962 Code Section 37-82.1; 1963 (53) 557; 1979 Act No. 190 Section 6; 1986 Act No. 347, Section 4; 1993 Act No. 181, Section 346.



SECTION 23-9-65. Automatic fueling clips on self-service gasoline dispensers permitted.

Automatic fueling clips on self-service gasoline dispensers that are permitted in the National Fire Protection Association Pamphlet 30A, 1987 Edition, are permitted to be used in this State. The Division of the State Fire Marshal shall promulgate regulations necessary to implement the provisions of this section.

HISTORY: 1989 Act No. 200, Section 1; 1993 Act No. 181, Section 347.



SECTION 23-9-70. Order and appeals from order of State Fire Marshal to remove or remedy a fire hazard; assessments, appeals and execution of order of repair upon noncompliance by owner; injunctive relief.

Whenever the State Fire Marshal, deputy or resident fire marshal shall find, pursuant to examination as provided in Section 23-9-50 of this chapter, any building or other structure which, for any cause, is especially liable to fire and which is so situated as to endanger lives or other property, or is deficient in fire or life protection, an order shall be issued in writing directing the defect to be removed or remedied, service of such order shall be made as provided in this chapter and such occupant or owner shall forthwith comply with the terms thereof. If such order is issued by any deputy or resident fire marshal, such occupant or owner may, within thirty days, appeal to the State Fire Marshal, who shall, within ten days of receiving notice of the appeal, during which time the order appealed from shall be stayed, review the order and file his decision. The appeal period shall not be allowed if the building or any other structure is deemed to be an imminent danger pursuant to Section 23-9-160. A person who feels himself aggrieved by any order or affirmed order of the State Fire Marshal may, within thirty days after the making or affirming of such order, appeal to an administrative law judge, as provided under Article 5, Chapter 23, Title 1, for review of such order and it shall be heard at the first convenient day. In the event a final order entered pursuant to this chapter is not complied with within a period of thirty days from date of service of such final order then the State Fire Marshal shall cause the hazard to be remedied by repair or demolition, and all offensive materials and dangerous conditions removed, at the joint and several expense of the occupant or owner of such building or premises. An itemized statement of costs and expenses shall be furnished the occupant or owner of the premises and the statement shall be satisfied within a period of thirty days, failing which, upon ten days further notice the State Fire Marshal may assess such costs and expenses. Any party aggrieved by an assessment order may appeal to an administrative law judge, as provided under Article 5, Chapter 23, Title 1, within a period of ten days from service of such order of assessment. Failing appeal, the order of assessment herein provided shall be filed with the clerk of court of the county wherein such property is located and shall be satisfied by execution and levy as a final judgment duly entered. Provided, however, that in addition to the enforcement procedures authorized in this section, the State Fire Marshal may, when a final order has been issued directing a defect to be removed or remedied and such order is not complied with within thirty days or a greater time if specified in such order, apply to an administrative law judge, as provided under Article 5, Chapter 23, Title 1, for an injunction to compel the defect to be removed or remedied and an administrative law judge, if it shall find, that such defect constitutes a dangerous hazard to life or property as set forth in this section, may exercise its injunctive powers to obtain compliance with the order of the State Fire Marshal.

HISTORY: 1962 Code Section 37-82.2; 1963 (53) 557; 1969 (56) 79; 1993 Act No. 181, Section 348; 2011 Act No. 37, Section 1, eff June 7, 2011.



SECTION 23-9-80. Service of order or penalty assessment.

The service of any order or penalty assessment as provided in this chapter shall be made by either delivering a true copy to the occupant or owner personally, or by registered or certified mail directed to the last known address of such parties, and, in case of service by mail, affixing a copy thereof in a conspicuous place on the door to the entrance of the premises.

HISTORY: 1962 Code Section 37-82.3; 1963 (53) 557.



SECTION 23-9-90. Power to subpoena witnesses and take testimony in fire investigation; perjury.

In the conduct of any investigation into the cause, origin, or loss resulting from any fire, the State Fire Marshal shall have the same power and rights relative to securing the attendance of witnesses and the taking of testimony under oath as is conferred upon the Director of the Insurance Department or his designee under Section 38-3-180. False swearing by any such witness shall be deemed to be perjury and shall be subject to punishment as such.

HISTORY: 1962 Code Section 37-82.4; 1963 (53) 557; 1993 Act No. 181, Section 349.



SECTION 23-9-100. Report of incendiary fires to police.

If, as the result of any such investigation or because of any information received by him, the State Fire Marshal is of the opinion that a fire is the result of the act of an incendiary the matter shall be brought to the attention of the local law enforcement officers having jurisdiction of the matter.

HISTORY: 1962 Code Section 37-82.5; 1963 (53) 557.



SECTION 23-9-110. File of fire reports; public inspection; destruction.

The State Fire Marshal shall keep on file in his office all reports of fires made to him pursuant to this chapter. Such records shall at all times during business hours be open to public inspection; except, that any testimony taken in a fire investigation may, in the discretion of the State Fire Marshal, be withheld from public scrutiny. The State Fire Marshal may destroy any such report after three years from its date.

HISTORY: 1962 Code Section 37-82.6; 1963 (53) 557.



SECTION 23-9-120. Enforcement of chapter.

The State Fire Marshal shall see that the provisions of this chapter and regulations promulgated thereunder are faithfully executed.

HISTORY: 1962 Code Section 37-82.7; 1963 (53) 557; 1979 Act No. 190, Section 7.



SECTION 23-9-130. Dissemination of information relating to fires.

The State Fire Marshal may from time to time disseminate within this State information concerning the causes, prevention and reduction of damage from fire.

HISTORY: 1962 Code Section 37-82.8; 1963 (53) 557.



SECTION 23-9-140. Expenses of forms, posters, reports and the like.

All forms, blanks, circulars, posters and such reports as may be required pursuant to the provisions of this chapter shall be furnished at the expense of the State.

HISTORY: 1962 Code Section 37-82.10; 1963 (53) 557.



SECTION 23-9-150. "Unsafe buildings" defined; procedure for procuring the repair or demolition of unsafe buildings.

All buildings or structures referred to in Section 23-9-40, except single-family dwellings, duplexes or one-story rooming houses, which are unsafe or not provided with adequate egress, or which constitute a fire hazard or are otherwise dangerous to human life, or which in relation to existing use constitute a hazard to safety or health by reason of inadequate maintenance, dilapidation, obsolescence, or abandonment are, severally in contemplation of this section, unsafe buildings. The use and occupancy of all such unsafe buildings is hereby declared illegal and such unsafe conditions shall be corrected by repair, rehabilitation or demolition in accordance with the following procedure:

(1) Whenever the State Fire Marshal shall find any building or structure or portion thereof to be unsafe, as defined in this section, he shall give the owner, agent or person in control of such building or structure written notice, stating the defects found to exist. The notice shall require the owner within a reasonable time as determined by the marshal to either complete specified repairs or improvements, or to demolish and remove the building or structure, or unsafe portion thereof. If necessary, such notice shall also require the building, structure or portion thereof to be vacated forthwith and not reoccupied until the specified repairs and improvements are completed, inspected and approved by the State Fire Marshal.

(2) The marshal shall cause to be posted at each entrance to such building a notice as follows: 'THIS BUILDING IS UNSAFE AND ITS USE OR OCCUPANCY HAS BEEN PROHIBITED BY THE STATE FIRE MARSHAL.' Such notice shall remain posted until the required repairs are made or demolition is completed. It shall be unlawful for any person, firm or corporation, or its agents, to remove such notice without written permission of the State Fire Marshal, or for any person to enter the building except for the purpose of making the required repairs or demolishing such building.

(3) The owner, agent or person in control of any building subject to repair may appeal any decision of the Fire Marshal to an administrative law judge, as provided under Article 5 of Chapter 23 of Title 1. Emergency decisions of the fire marshal are not stayed pending appeal.

(4) If the owner, agent or person in control of a property cannot be found within the stated time limit or, if such owner, agent or person in control shall after notice fail,



SECTION 23-9-155. Installation of smoke detectors in apartments houses having no fire protection system; limitations on liability; promulgation of regulations.

Every dwelling unit within an apartment house having no fire protection system must be provided with an approved listed smoke detector, installed in accordance with the manufacturer's recommendation and listing. The smoke detector must be mounted on the ceiling or wall at a point centrally located in the corridor or area giving access to each group of rooms used for sleeping purposes. Where the dwelling unit contains more than one story, detectors are required on each story including cellars and basements, but not including uninhabitable attics. In dwelling units with split levels, a smoke detector must be installed only on the upper level, if the lower level is less than one full story below the upper level, except that if there is a door between levels then a detector is required on each level. Detectors must be connected to a sounding device or other detector to provide an alarm which must be audible in the sleeping areas. Smoke detectors must be listed and meet the installation requirements of National Fire Protection Association Standard 72A and National Fire Protection Association Standard 74.

If the smoke detector malfunctions, and the malfunctioning is caused by the tenant's intentional or negligent act, the landlord is not liable for damage caused by the malfunctioning of the device if the fire causing the damage is not the result of the landlord's intentional or negligent act.

If the smoke detector malfunctions, and the malfunctioning is caused by the negligent production of the device, the landlord is not liable for damage caused by the malfunctioning if the landlord had no knowledge of the defective condition and exercised reasonable care in the acquisition and installation of the device, and if the fire causing the damage is not the result of the landlord's intentional or negligent act.

The Division of the State Fire Marshal shall promulgate regulations to carry out the provisions of this section.

Notwithstanding any other provision of law, this section shall take effect one year after approval by the Governor.

HISTORY: Former Section 23-45-160 [1986 Act No. 430, Section 40; 1988 Act No. 658, Part II, Section 25B] redesignated Section 23-9-155 by 1990 Act No. 528, Section 16; 1993 Act No. 181, Section 351.



SECTION 23-9-157. Notice of violation.

The State Fire Marshal or any of his authorized agents, when inspecting buildings or structures for compliance with applicable provisions of law or fire codes and finding violations of the same, must inform the owner of the building or structure in writing of the nature of the violation and a specific citation as to the particular statutory provision of law or provision of the applicable fire code on which the violation is based before any changes in the building or structure may be required or before any penalties authorized by law may be assessed.

HISTORY: 1990 Act No. 535, Section 4.



SECTION 23-9-160. Emergency powers and duties of State Fire Marshal concerning unsafe buildings; lien for costs incurred.

The decision of the State Fire Marshal concerning unsafe structures is final in cases of emergency which, in his opinion, involve imminent danger to human life or health. He shall promptly cause the building, structure, or portion of it to be made safe or demolished. For this purpose he may immediately enter the structure or the land on which it stands, or abutting land or structures, with such assistance and at such cost as he may consider necessary. He may vacate adjacent structures and protect the public by appropriate fences or those other means as may be necessary and for this purpose may close a public or private way. Costs incurred, if not paid by the property owner, agent, or person in control, must be borne by the municipality if the subject property is located in a municipality or the county if the property is located outside municipal limits. Prior to the corrective action by the State Fire Marshal, written notice of it must be given to the county or municipality in which the property is located. Upon payment of the costs, the county or municipality shall acquire a lien on the property involved to recover the costs, which must be recorded in the office of the clerk of court or register of deeds in the county where the property is located, and the lien created is enforceable as a tax lien, junior in priority to any other prior recorded lien or mortgage on the property.

HISTORY: 1962 Code Section 37-82.12; 1972 (57) 2598; 1985 Act No. 201, Part II, Section 50.



SECTION 23-9-170. Interference with State Fire Marshal or his agents; injunctive relief.

Any person who interferes with the action of the Fire Marshal or his agents in the enforcement of his orders shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not more than one hundred dollars or imprisoned for not more than thirty days.

The Fire Marshal is further authorized to obtain injunctive relief from an administrative law judge pursuant to Article 5 of Chapter 23 of Title 1 to prevent interference with his orders or the implementation thereof.

HISTORY: 1962 Code Section 37-82.13; 1972 (57) 2598; 1993 Act No. 181, Section 352.



SECTION 23-9-180. Staying emergency orders of State Fire Marshal.

The orders of the Fire Marshal in a situation determined by him to be an emergency and dangerous to public safety shall not be stayed by order of an administrative law judge pursuant to Article 5 of Chapter 23 of Title 1 pending a hearing on the merits of an appeal from such an order.

HISTORY: 1962 Code Section 37-82.14; 1972 (57) 2598; 1993 Act No. 181, Section 353.



SECTION 23-9-190. Determining eligibility for income tax deduction by volunteer firefighters, rescue squad members, and Hazardous Materials Response Team members.

(A) The State Fire Marshal shall establish a performance-based point system for volunteer firefighters, volunteer rescue squad members, and volunteer members of a Hazardous Materials (HAZMAT) Response Team. Members receiving annually a minimum number of points set by the Fire Marshal are eligible for the deduction allowed pursuant to Section 12-6-1140. Points must be awarded for a year as follows:

(1) participation in approved training, including:

(a) certified interior firefighter;

(b) emergency vehicle driver training;

(c) pump operations;

(d) incident command systems;

(e) rural water supply;

(f) automobile extrication;

(g) certified instructor training;

(h) certified inspector training;

(i) certified public fire education training;

(j) officer training;

(k) HAZMAT operations;

(l) HAZMAT technician;

(m) HAZMAT specialist.

(2) possessing a commercial or Class E driver's license;

(3) participation in first aid/medical training such as:

(a) first responder;

(b) EMT--basic;

(c) EMT--intermediate;

(d) paramedic.

(4) participation in public fire education programs;

(5) attendance at meetings;

(6) station staffing; and

(7) volunteer response.

(B) The Fire Marshal shall, in consultation with the South Carolina State Firemen's Association and in the case of volunteer HAZMAT teams, county emergency services directors:

(1) develop a standardized form and recordkeeping system and provide a master copy of all information and forms to each fire department, rescue squad, and HAZMAT Response Team in the State;

(2) provide training to the various fire chiefs or rescue squad leaders and county emergency services directors on the use of the forms and the outline of the program;

(3) advertise the availability of the program.

(C) The local fire chief/rescue squad leader and county emergency services director shall:

(1) provide written records to each member by January 31 of the year following the applicable tax year that shows the points obtained by each member for the previous tax year;

(2) maintain a copy of records for each member for at least seven years;

(3) certify the report for each member;

(4) provide to the Department of Revenue by January 31 of the year following the applicable tax year copies of the records forwarded to members pursuant to item (1) of this subsection. Each member's social security number must be included in the copies forwarded to the department.

HISTORY: 1999 Act No. 100, Part II, Section 23; 2002 Act No. 363, Section 3B.



SECTION 23-9-210. Creation of Program; advisory committee; laboratory services.

There is created the State Arson Control Program (program) under the office of the State Fire Marshal which shall provide administrative and logistical support to the program.

The State Arson Control Program shall have an advisory committee which must be composed of six members appointed by the Governor for terms of four years each and until their successors are appointed and qualify, except that of those members first appointed, three must be appointed for terms of two years each. One member must be a law enforcement officer, one must be engaged in fire service, one must be a chemist, one must be an insurance agent, one must be a member of the general public representing the consumer, and one must be employed by an insurer licensed to do business in this State. Vacancies on the committee must be filled for the remainder of the unexpired term in the same manner of original appointment.

This committee shall submit to the Director of the Department of Labor, Licensing & Regulation an annual report which is prepared by the office of the State Fire Marshal concerning the operation and effectiveness of the State Arson Control Program.

The State Law Enforcement Division shall contract with the office of the State Fire Marshal to provide all necessary laboratory services and analyses for the program.

HISTORY: 1984 Act No. 512, Part II, Section 49B; 1993 Act No. 181, Section 354.



SECTION 23-9-220. Duties and responsibilities.

The State Arson Control Program, which must be implemented on July 1, 1984, has the following duties and responsibilities:

(1) The investigation of all fires involving state-owned property.

(2) Investigations directed by the Governor.

(3) The investigation of fires where there is a request from a municipal or county official.

HISTORY: 1984 Act No. 512, Part II, Section 49B.



SECTION 23-9-230. Powers of investigators and of program.

Investigators of the State Arson Control Program have the powers of other law enforcement officers of this State, including agents of the State Law Enforcement Division, when performing their duties, including the power of arrest. In addition, all powers vested in the State Fire Marshal's office are also vested in the State Arson Control Program.

HISTORY: 1984 Act No. 512, Part II, Section 49B.



SECTION 23-9-310. Board of trustees of firemen's insurance and inspection fund.

In each city or town which has a regularly organized fire department under the control of the mayor and council or intendant and council of that city or town and in each unincorporated community having a population of two hundred fifty persons within an area of one mile radius in this State which has a regularly organized fire department under the control of a responsible authority or representative group of citizens in the community having in serviceable condition for fire duty fire apparatus and necessary equipment belonging thereto to the value of ten thousand dollars and upwards and having a total personnel of not less than ten men, including paid and volunteer members, deriving benefits from the provisions of this article, there must be appointed a local board of trustees, to be known as the trustees of the firemen's insurance and inspection fund, to be composed of three or five members.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-10 [1947 (45) 322; 1952 Code Section 37-1151; 1962 Code Section 37-1151; 1978 Act No. 585, Section 3]).



SECTION 23-9-320. Composition of board of trustees in cities and towns; term of office of citizen members.

The board of trustees of the firemen's insurance and inspection fund in cities and towns, if composed of three, consists of the mayor, the councilman in charge of the fire department or the chairman of the fire committee, and the chief of the fire department. The board in cities and towns, if composed of five, consists of the chairman of the board of fire masters or the chairman of the fire committee, the chief of the fire department, the city or town treasurer, and two citizens, one to be appointed by the mayor and one to be appointed by the chief of the fire department, both to be confirmed by the governing body of the city or town. The term of office of the last two named members of the board is four years and until their successors are appointed and confirmed and qualify for office.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Sections 38-57-20 [1947 (45) 322; 1952 Code Section 37-1152; 1962 Code Section 37-1152]).



SECTION 23-9-330. Composition of board of trustees in unincorporated communities; term of office of citizen members.

The board of trustees of the firemen's insurance and inspection fund in unincorporated communities is composed of the treasurer of the county in which the greater part of the community is located and any residents of the community as may be appointed by the treasurer, on a recommendation by a majority of the legislative delegation or delegations of the county or counties in which the community is located. The term of office of the members, other than the county treasurer, is four years, and they shall serve until their successors are appointed and qualify for office.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-30 [1947 (45) 322; 1952 Code Section 37-1153; 1962 Code Section 37-1153]).



SECTION 23-9-340. Compensation of trustees; election of chairman and secretary; designation of treasurer.

All members of the board of trustees of each firemen's insurance and inspection fund shall serve without compensation. The board shall elect from its number a chairman and secretary who shall likewise serve without compensation. The treasurer of the city or town, or, for a fund for an unincorporated community, the county treasurer, shall act as the treasurer of the board and is custodian of all funds received as a result of the provisions of this article.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-40 [1947 (45) 322; 1952 Code Section 37-1154; 1962 Code Section 37-1154; 1978 Act No. 585, Section 4]).



SECTION 23-9-350. Enactment of ordinance providing for building and inspection code required.

No city or town may enjoy any benefits under this article unless it has passed a suitable ordinance approved by the State Fire Marshal providing a building and inspection code for the proper erection and inspection of all buildings in the city or town so as to eliminate, as far as may be possible, the danger of fires arising from defective construction or the presence and existence of inflammable and combustible material and conditions.

HISTORY: 1987 Act No. 155, Section 5 (derived from 1976 Code former Section 38-57-50 [1947 (45) 322; 1952 Code Section 37-1155; 1962 Code Section 1155; 1978 Act No. 585, Section 5]).



SECTION 23-9-360. Fire inspector, fire inspections, and reports required; penalties for failure to comply.

Every incorporated city or town and every county in which is located any unincorporated community accepting the benefits of this article shall annually, by February first, designate some person as the fire inspector for the city, town, or county and this person shall quarterly, by the first day of April, July, October, and January, make an inspection of every public building and business establishment located within the city, town, or county. Whenever the fire inspector finds in any building or establishment any combustible material or inflammatory conditions dangerous to the safety of the building or premises, he shall order the material or conditions removed. Quarterly reports must be filed with the State Fire Marshal, and one of these quarterly reports is considered an annual report and shall show in detail any hazardous or inflammable condition in connection with the condition of every public building, business establishment, or residence in the city, town, or county. If the requirements of this section are not complied with, the city, town, or county fire department is considered to have waived its rights for that year to the benefits to be derived under this article, and the treasurer of each county is directed not to distribute any benefits under this article to any city, town, or county fire department which has waived its rights to the benefits.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-60 [1947 (45) 322; 1952 Code Section 37-1156; 1962 Code Section 37-1156; 1978 Act No. 585, Section 6]).



SECTION 23-9-370. Membership in South Carolina State Firemen's Association required; supervision of operation of building and inspection code.

For the purpose of supervision and inspection and as a guaranty that the provisions of this article are administered as herein set forth, every fire department enjoying the benefits of this article must be a member of the South Carolina State Firemen's Association. The association may supervise and inspect the operation of the ordinance required in this article to be passed in each of the several towns and cities enjoying the benefits of this article.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-70 [1947 (45) 322; 1952 Code Section 37-1157; 1962 Code Section 37-1157]).



SECTION 23-9-380. Annual certificate of existence of fire department; penalty for failure to file.

The clerk of any incorporated city or town and the treasurer of the county in which is located the greater part of any unincorporated community accepting the benefits of this article as required herein shall annually, by October thirty-first, make and file with the State Fire Marshal on a blank to be furnished by the State Fire Marshal his certificate stating the existence of the department, the number of steam, hand, or other engines, hook and ladder trucks, and hose carts in actual use, the number of organized companies, and the system of water supply in use for the department, together with any other facts the State Fire Marshal requires. If the certificate required by this section is not filed with the State Fire Marshal by October thirty-first in any year, the city, town, or community failing to file the certificate is considered to have waived and relinquished its rights for that year to any benefits distributed under this article by the county treasurer.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-80 [1947 (45) 322; 1952 Code Section 37-1158; 1962 Code Section 37-1158; 1978 Act No. 585, Section 7]).



SECTION 23-9-390. Designation of volunteer fire department as regular, organized fire department; annual certification to governing body of local municipality; annual certification to State Fire Marshal.

Any volunteer fire department having a headquarters station within or without a municipality, which is duly organized and has the officers which normally comprise the membership of a regular, organized fire department, with ten or more active members, is designated a regular, organized fire department.

The chief of the department shall annually certify to the governing body of the municipality or the county, dependent upon where the headquarters station is located, the names of all officers and active members. The clerk of the governing body shall in turn certify the names of the active members and the officers to the State Fire Marshal.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-90 [1962 Code Section 37-1158.1; 1964 (53) 2057; 1978 Act No. 585, Section 8.



SECTION 23-9-400. Benefits to volunteer fire departments to be transmitted to governing body of area.

Any benefits accruing to an area serviced by a volunteer fire department which qualifies as a regular, organized fire department must be transmitted to the treasurer of the governing body of the area and distributed according to the provisions of this article.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-100 [1962 Code Section 37-1158.2; 1964 (53) 2057; 1978 Act No. 585, Section 9]).



SECTION 23-9-410. Distribution of funds collected on insurance premiums; use of funds.

The State Treasurer shall pay over the amount collected upon the premiums of the insurance business required to be reported under the provisions of Section 38-7-70 to the treasurers of the counties to which the premiums are allocated under the provisions of Section 38-7-70 in the respective portions resulting from the allocations. All monies so collected must be set apart and equitably used by each of the treasurers solely and entirely for the betterment and maintenance of skilled and efficient fire departments within the county.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-160 [1947 (45) 322; 1952 Code Section 37-1164; 1962 Code Section 37-1164; 1978 Act No. 585, Section 14]).



SECTION 23-9-420. Time-frame for distribution of funds; determination of amount fire department is to receive; regulations for administration of funds.

All monies or other benefits received and distributed under the provisions of this article by a city, town, or county treasurer or other financial officer must be distributed to the trustees of the local fire department designated by the county treasurer or other financial officer to receive the benefits within forty-five days after the receipt of the monies or other benefits in the initial year and within thirty days each year thereafter. Each designated fire department shall receive an amount of the tax computed on the basis of the assessed value of improvements to real estate within the service areas of the fire department, and all monies must be administered by the trustees under the regulations adopted by them.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-170 [1947 (45) 322; 1951 (47) 433; 1952 Code Section 37-1165; 1962 Code Section 37-1165; 1978 Act No. 585, Section 15]).



SECTION 23-9-430. Payment by county treasurers to State Firemen's Association of portion of proceeds received from tax on fire insurance; use of funds.

For the purposes of Section 23-9-370 and to defray the expenses thereof, each county treasurer shall pay over to the treasurer of the South Carolina State Firemen's Association the sum of five percent of the gross proceeds received annually by each county, town, or unincorporated community from the one percent tax on fire insurance allocated to the city, town, or community. The sums so paid must be expended for the sole purpose of the betterment and maintenance of skillful and efficient fire departments within the county.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-180 [1947 (45) 322; 1952 Code Section 37-1166; 1962 Code Section 37-1166; 1978 Act No. 585, Section 16]).



SECTION 23-9-440. Special provisions affecting boards of trustees of firemen's insurance and inspection fund applicable to certain cities.

In cities which have adopted the provisions of Title 61 of the 1962 Code of Laws of South Carolina, the provisions of Sections 23-9-410 to 23-9-430 are subject to the provisions of Title 61.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-190 [1949 (46) 293; 1952 Code Section 37-1166.1; 1962 Code Section 37-1166.1]).



SECTION 23-9-450. Disbursements of funds from firemen's insurance and inspection fund; approval.

Before any disbursements exceeding one hundred dollars of the funds of any firemen's insurance and inspection fund are made by the treasurers of the counties, they shall first submit to the supervising trustees of the South Carolina State Firemen's Association a statement of how the funds are to be expended and shall receive from the trustees their written approval of the manner and method by which the funds are to be disbursed, so that the South Carolina Firemen's Association shall know that the funds are being expended solely for the benefit of the firemen of each particular fire department in the State. If a proposed disbursement is to be expended legally and in accordance with the law, it is mandatory upon the supervising trustees to give their approval. Failure upon the part of any treasurer to comply with the foregoing makes him liable on his official bond.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-200 [1947 (45) 322; 1952 Code Section 37-1167; 1962 Code Section 37-1167; 1978 Act No. 585, Section 17]).



SECTION 23-9-460. Purposes for which funds may be expended; restrictions on use.

No funds of firemen's insurance and inspection fund may be divided among the firemen of any fire department in cash. When any fire department by a majority provides for the expenditure of any funds for the collective benefit and enjoyment of the entire department, it is mandatory for the local trustees and the state trustees of the South Carolina State Firemen's Association to approve the expenditure. None of the funds may be expended in any manner for any purpose for which any city, town, unincorporated community, or county may be legally liable.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-210 [1951 (47) 433; 1952 Code Section 37-1168; 1962 Code Section 37-1168; 1978 Act No. 585, Section 18]).



SECTION 23-9-470. Funds to be use for purposes prescribed in; to reduce amounts required to be distributed.

No funds from the firemen's insurance and inspection fund may be withheld or used for any purpose except as prescribed in this article, and no agency of the State, including the Budget and Control Board, has the authority to reduce the amounts required to be distributed to counties and municipalities under the provisions of this article.

HISTORY: 1987 Act No. 155, Section 5 (derived from former 1976 Code Section 38-57-220 [1979 Act No. 190, Section 9]).



SECTION 23-9-510. Short title.

This article may be cited as the "South Carolina Hydrogen Permitting Act".

HISTORY: 2010 Act No. 254, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2010).



SECTION 23-9-520. Establishment of the South Carolina Hydrogen Permitting Program; purposes.

There is established the South Carolina Hydrogen Permitting Program within the Office of the State Fire Marshal. The purposes of this program are to:

(1) make hydrogen fuel easily accessible to the general public for retail purchase from multiple, convenient locations throughout the State in a manner similar to that used for dispensing gasoline and other fuels sold to power motor vehicles;

(2) promote and protect public health, safety, and welfare;

(3) promote a positive business environment for the hydrogen and fuel cell industry; and

(4) demonstrate leadership as a progressive alternative energy state by ensuring that hydrogen and fuel cells are permitted on a consistent basis throughout the State and meet minimum standards of quality provided in the International Code Council's 2006 codes or the latest state-adopted version.

HISTORY: 2010 Act No. 254, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2010).



SECTION 23-9-530. Definitions.

As used in this article:

(1) "Container" means all vessels including, but not limited to, tanks, cylinders, or pressure vessels used for storage of hydrogen.

(2) "Facility" means a fueling station or a fuel cell site that will store or dispense hydrogen for use as a transportation fuel and motor vehicle fuel or in a fuel cell.

(3) "Fuel cell" means an appliance that uses fuel to produce electricity through an electro-chemical process. These fuels include, but are not limited to, hydrogen, methanol, or solid oxides.

(4) "Fueling station" means a facility that dispenses gasoline, hydrogen, or other fuels intended to be used in motor vehicles.

(5) "Hydrogen facility" or "facility" means a fueling station or a fuel cell site that will store or dispense hydrogen for use as a transportation fuel and motor vehicle fuel or in a fuel cell.

HISTORY: 2010 Act No. 254, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2010).



SECTION 23-9-540. Fire marshal to permit hydrogen facilities; delegation of permitting authority; fees.

Only the State Fire Marshal may:

(1) permit a hydrogen facility in this State, although he may delegate this permitting authority to a county or municipal official if the:

(a) county or municipality served by the official has at least three hydrogen fueling stations to be renovated or constructed in its jurisdiction; and

(b) official completes prescribed training and obtains certification pursuant to Section 23-9-550(3).

(2) impose a fee related to the permitting, licensing, or inspection of a hydrogen fueling station under this article, in addition to the application filing fee provided in Section 23-9-560(B)(1). The State Fire Marshal may not delegate this authority to impose a fee.

HISTORY: 2010 Act No. 254, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2010).



SECTION 23-9-550. Fire marshal duties.

(A) The State Fire Marshal shall:

(1) ensure that the laws of this State governing gaseous and liquefied hydrogen at a hydrogen facility are executed faithfully;

(2) require conformance with fire prevention and protection standards based on nationally recognized standards prescribed by law or regulation for the prevention of fire and the protection of life and property;

(3) develop training and certification requirements a county or municipal official must satisfy to grant a permit to a hydrogen facility through a delegation of the State Fire Marshal's authority under Section 23-9-540, subject to the limits in subsection (B) of this section;

(4) develop minimum requirements for the design, construction, location, installation, and operation of equipment for storing, handling, and dispensing hydrogen at a facility. These requirements must:

(a) reasonably be necessary to protect the health, welfare, and safety of the public and a person using these materials; and

(b) substantially conform to the generally accepted standards of safety concerning hydrogen;

(5) impose at least semi-annual random inspections of a facility licensed under this article to determine the hydrogen's value for fueling and the facility's safety; and

(6) promulgate regulations necessary to carry out the requirements of this article.

(B) When a codes and standards organization certified by the American National Standards Institute develops a standard procedure for training and certifying a county or municipal official to permit to a hydrogen facility, the State Fire Marshal may adopt this procedure.

HISTORY: 2010 Act No. 254, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2010).



SECTION 23-9-560. Application to renovate or construct a facility to store or dispense hydrogen; contents; filing fees; hearing.

(A) A party seeking to renovate or construct a facility to store or dispense hydrogen must apply to the State Fire Marshal or his certified designee by registered mail, return receipt requested, for approval before beginning the renovation construction. An application must include:

(1) a site plan;

(2) an accidental release plan;

(3) piping layout with valves and fitting details;

(4) normal and emergency ventilation designs;

(5) tank capacity and design standards;

(6) electrical plan; tank and piping support details;

(7) information concerning on-site fire protection equipment;

(8) information concerning tank location with respect to other tanks and dikes; and

(9) other information the State Fire Marshal considers relevant for evaluating the application.

(B) The State Fire Marshal:

(1) may charge an application filing fee of ten dollars that must be paid before an application may be accepted;

(2) may conduct a hearing on an application; and

(3) shall approve or deny an application within sixty calendar days or the application automatically is considered approved.

HISTORY: 2010 Act No. 254, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2010).



SECTION 23-9-570. Violation of article; penalties.

(A) A person who conveys or offers to convey hydrogen in violation of this article may be subject to an administrative fine, stop-sale order, or both, at the discretion of the State Fire Marshal.

(B) An administrative fine must not be assessed for an amount greater than one thousand dollars unless the violation:

(1) threatens public health or safety;

(2) is committed knowingly and intentionally; or

(3) reflects a continuing and repetitive pattern of disregard for the requirements of this article.

(C) An administrative fine may not exceed ten thousand dollars for a violation.

HISTORY: 2010 Act No. 254, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2010).






CHAPTER 10 - SOUTH CAROLINA FIRE ACADEMY

SECTION 23-10-10. Operation of South Carolina Fire Academy; Fire Academy advisory committee created; membership.

The State Fire Marshal has the sole responsibility for the operation of the South Carolina Fire Academy (Academy). The Academy is operated for the express purpose of upgrading the state's paid, volunteer, and industrial fire service personnel. All buildings, facilities, equipment, property, and instructional materials which are now or become a part of the Academy are assigned to the Academy and may not be integrated with any other local or state agency, association, department, or technical education center, without the consent of the Director of the Department of Labor, Licensing and Regulation or his designee.

There is created the South Carolina Fire Academy Advisory Committee which shall advise and assist the State Fire Marshal in developing a comprehensive training program based upon the needs of the fire service in this State. Membership on the committee includes:

(A) the Chairman and appointed members of the Fire School Committee of the South Carolina State Firemen's Association. The Chairman of the Fire School Committee also shall serve as the Chairman of the South Carolina Fire Academy Advisory Committee;

(B) one member from the South Carolina Fire Chief's Association appointed by the president;

(C) one member from the South Carolina Fire Inspectors Association appointed by the president;

(D) one member from the South Carolina Society of Fire Service Instructors Association appointed by the president;

(E) one member from the Professional Firefighters Association appointed by the president;

(F) one member from the South Carolina Chapter of International Association of Arson Investigators appointed by the president;

(G) the Director of the South Carolina Fire Academy who shall serve as secretary without voting privileges. Membership from the South Carolina Fire Academy is limited to the director only;

(H) one industrial fire protection representative appointed by the president of the South Carolina Chapter of the American Society of Safety Engineers;

(I) the Executive Director of the South Carolina State Firemen's Association who shall serve as a member ex officio without voting privileges;

(J) the State Fire Marshal as a member ex officio without voting privileges;

(K) one member from higher education having experience and training in curriculum development appointed by the Director of the Department of Labor, Licensing and Regulation; and

(L) one member from the South Carolina Fire and Life Safety Education Association appointed by the president.

HISTORY: 1979 Act No. 190, Section 10; 1986 Act No. 347, Section 5; 1993 Act No. 181, Section 355; 2000 Act No. 386, Section 3.



SECTION 23-10-20. Purchase and issuance of clothing to staff.

The South Carolina Department of Labor, Licensing and Regulation is authorized to purchase and issue clothing to the staff of the State Fire Academy.

HISTORY: 2008 Act No. 353, Section 2, Pt 17B, eff July 1, 2009.






CHAPTER 11 - SHERIFFS--ELECTION, QUALIFICATIONS AND VACANCIES IN OFFICE

SECTION 23-11-10. Time for election.

There shall be an election for sheriff held in each county at the general election in each presidential election year.

HISTORY: 1962 Code Section 53-51; 1952 Code Section 53-51; 1942 Code Section 3473; 1932 Code Section 3473; Civ. C. '22 Section 2022; Civ. C. '12 Section 1136; Civ. C. '02 Section 820; G. S. 642; R. S. 703; 1870 (14) 338; 1882 (18) 682; 1885 (19) 144; 1888 (20) 171; 1933 (38) 97.



SECTION 23-11-20. Oath.

Every sheriff before entering upon the duties of his office shall, in addition to the oath of office prescribed in Article 3, section 26, of the Constitution, take the oath required of such officer by Section 8-3-20 and such oaths shall be endorsed on the commission and shall be taken and subscribed before the clerk of the court of the county. At the next term of the circuit court in the county he shall produce his commission, which shall be read in open court and recorded in the journal.

HISTORY: 1962 Code Section 53-53; 1952 Code Section 53-53; 1942 Code in the journal. Section 3481; 1932 Code Section 3481; Civ. C. '22 Section 2030; Civ. C. '12 Section 1144; Civ. C. '02 Section 828; G. S. 650; R. S. 711; 1816 (6) 27; 1880 (17) 502.



SECTION 23-11-30. Bond.

The sheriffs of the several counties, before receiving their commissions, shall enter into bonds to be executed by them and any number of sureties, not exceeding twelve nor (except as provided in Section 8-3-90) less than two, to be approved by a majority of the governing body of the county in the sum of ten thousand dollars, and every sheriff shall procure other satisfactory security when duly required. Such bond shall be filed in the office of the State Treasurer, duly executed and approved, within thirty days from the time the sheriff-elect receives notice that the election is declared.

HISTORY: 1962 Code Section 53-54; 1952 Code Section 53-54; 1942 Code Sections 3478, 3479; 1932 Code Sections 3478, 3479; Civ. C. '22 Sections 2027, 2028; Civ. C. '12 Sections 1141, 1142; Civ. C. '02 Sections 825, 826; G. S. 647, 648; R. S. 708, 709; 1839 (11) 37; 1868 (14) 19; 1875 (16) 4; 1878 (16) 518; (17) 366, 681; 1897 (22) 441; 1903 (24) 29; 1905 (24) 902; 1909 (26) 38; 1919 (31) 75; 1927 (35) 227, 304; 1932 (37) 1118; 1933 (38) 256; 1936 (39) 1390; 1937 (40) 375; 1941 (42) 127.



SECTION 23-11-40. Vacancies in office.

(A) If any vacancy occurs in the office of sheriff in any county of this State less than one year prior to the next general election for county sheriffs, the Governor may appoint some suitable person who must be an elector of the county and who, upon qualifying, according to law, is entitled to enter upon and hold the office until a sheriff is elected and qualifies in the election and is subject to all the duties and liabilities incident to the officer during the term of his service in the office.

(B) If any vacancy occurs in the office more than one year prior to the next general election for county sheriffs, the Governor shall appoint some suitable person as provided in subsection (A) until a special election is held to elect a sheriff to hold the office until a sheriff is elected and qualifies in the next general election for county sheriffs.

(C) If any vacancy occurs in the office at any time and is created by suspension by the Governor upon any sheriff's indictment, the Governor shall appoint some suitable person, as provided for in subsection (A), to hold the office until the suspended sheriff is acquitted, or the indictment is otherwise disposed of, or until a sheriff is elected and qualifies in the next general election for county sheriffs, whichever event occurs first.

(D) The chief deputy or second-in-command of the sheriff's office shall act as sheriff until the vacancy is filled, except in the case when a vacancy occurs as a result of an indictment, where the vacancy will be filled as provided in Section 23-11-50. While acting as sheriff, the chief deputy or second-in-command is subject to the duties and liabilities incident to the office of sheriff.

HISTORY: 1962 Code Section 53-56; 1952 Code Section 53-56; 1942 Code Section 3474; 1932 Code Section 3474; Civ. C. '22 Section 2023; Civ. C. '12 Section 1137; Civ. C. '02 Section 821; G. S. 643; R. S. 704; 1870 (14) 374; 1877 (16) 232; 1878 (16) 507, 716; 1936 (39) 1541; 1986 Act No. 384, Section 1; 1987 Act No. 52, Section 1; 1989 Act No. 51, Section 1.



SECTION 23-11-50. Coroner shall act as sheriff during vacancy.

The coroner, during the continuance of any such vacancy occurring as a result of the indictment of the sheriff and until the office is filled by appointment or election, shall assume the office, discharge its duties, incur its liabilities and be entitled to its fees and emoluments. He shall, for such purpose, take charge of the books and papers of the office and occupy the apartment allowed to the sheriff for transacting the business of his office.

HISTORY: 1962 Code Section 53-58; 1952 Code Section 53-58; 1942 Code Section 3475; 1932 Code Section 3475; Civ. C. '22 Section 2024; Civ. C. '12 Section 1138; Civ. C. '02 Section 822; G. S. 644; R. S. 705; 1839 (11) 78; 1989 Act No. 51, Section 3.



SECTION 23-11-110. Qualifications.

(A) All sheriffs in this State must have the following qualifications:

(1) be a citizen of the United States;

(2) be a resident of the county in which he seeks the office of sheriff for at least one year immediately preceding the date of the election for sheriff;

(3) be a registered voter;

(4) have attained the age of at least twenty-one years prior to the date of his qualifying for election to the office;

(5) have:

(a) obtained a high school diploma, its recognized equivalent in educational training as established by the State Department of Education, and have at least five years experience as a certified law enforcement officer; or

(b) obtained a two-year associate degree and three years experience as a certified law enforcement officer; or

(c) obtained a four-year baccalaureate degree and one years experience as a certified law enforcement officer; or

(d) served as a summary court judge for at least ten years.

For purposes of this section, a "certified law enforcement officer" is a person who has been issued a certificate as a law enforcement officer pursuant to Section 23-23-10.

(6) have not been convicted of or pled guilty to a violation of Section 56-1-460 or 56-5-2930, or both, within the past ten years or a felony in this State or another state; and

(7) be fingerprinted and have the State Law Enforcement Division make a search of local, state, and federal fingerprint files for any criminal record. Fingerprints are to be taken under the direction of any law enforcement agency and must be made available to SLED no later than one hundred thirty days prior to the general election. The results of the records search are to be filed with the county executive committee of the person's political party. A person seeking nomination by petition must file the records search with the county election commission in the county of his residence.

(B)(1) A person offering his candidacy for the office of sheriff, shall file a sworn affidavit, no later than the close of filing, with the county executive committee of the person's political party. The county executive committee of any political party with whom a person has filed his affidavit must file a copy of the affidavit with the appropriate county election commission by noon on the tenth day following the deadline for filing affidavits by candidates. If the tenth day falls on Saturday, Sunday, or a holiday, the affidavits must be filed by noon the following day. A person seeking nomination by petition must file a sworn affidavit with the county election commission in the county of his residence.

(2) The affidavit must contain the following information:

(a) the date and place of the person's birth;

(b) the date the person graduated from high school or the date the person obtained the recognized equivalent of a high school diploma;

(c) the date the person received any associate or baccalaureate degrees when applicable;

(d) the number of years' experience the person has had as a certified law enforcement officer when applicable;

(e) the number of years the person has served as a summary court judge when applicable; and

(f) an affirmation that the person meets all of the qualification requirements of subsection (A).

(C) Every newly-elected sheriff in his first term is required to complete a training session to be determined pursuant to Chapter 23, Title 23 to be conducted by the Criminal Justice Academy or an otherwise approved academy or as may be selected by the South Carolina Sheriffs' Association. This training must be completed during the first calendar year of the first term of the newly-elected sheriff's term of office. A newly-elected sheriff who is unable to attend this training course when offered because of emergency or extenuating circumstances, within one year from the date the disability or cause terminates, shall complete the standard basic course of instruction required of newly-elected sheriffs. A newly-elected sheriff who does not fulfill the obligations of this subsection is subject to suspension by the Governor until the sheriff completes the course of instruction.

(D)(1) After December 31, 1988, no person is eligible to hold the office of sheriff unless he attends a minimum of twenty hours' training annually as may be selected by the South Carolina Sheriffs' Association.

(2) The basis for the minimum annual requirement of in-service training is the calendar year. A sheriff who satisfactorily completes the basic course of training in accordance with the provisions of this section after April first in any calendar year is excused from the minimum annual training requirement for the calendar year during which the basic course is completed.

(3) A waiver of the requirement of minimum annual in-service training may be granted by the board of directors of the South Carolina Sheriffs' Association, at its discretion, upon the presentation of evidence by a sheriff that he was unable to complete the training due to emergency or extenuating circumstances considered sufficient by the board.

(4) A sheriff who fails to complete the minimum annual in-service training required under this section may be suspended from office, without pay, by the Governor for a period of ninety days. The Governor may continue to suspend a sheriff until he completes the annual minimum in-service training required in this section. The Governor shall appoint, at the time of the sheriff's suspension, a suitable person to perform as acting sheriff during the period of suspension.

(E) A sheriff holding office on the effective date of this section is exempt from the provisions in this section except for the provisions of subsection (D) of this section.

HISTORY: 1988 Act No. 646, Section 1; 1993 Act No. 19, Section 1; 1996 Act No. 362, Sections 2, 3; 1996 Act No. 459, Sections 40, 41; 2008 Act No. 335, Sections 5, 17, eff June 16, 2008.






CHAPTER 13 - DEPUTY SHERIFFS GENERALLY

SECTION 23-13-10. Appointment; approval by court; responsibility of sheriff for acts of deputy.

The sheriff may appoint one or more deputies to be approved by the judge of the circuit court or any circuit judge presiding therein. Such appointment shall be evidenced by a certificate thereof, signed by the sheriff, and shall continue during his pleasure. The sheriff shall in all cases be answerable for neglect of duty or misconduct in office of any deputy.

HISTORY: 1962 Code Section 53-71; 1952 Code Section 53-71; 1942 Code Section 3486; 1932 Code Sections 3486, 3487; Civ. C. '22 Section 2032; Civ. C. '12 Section 1146; Civ. C. '02 Section 830; G. S. 652, 653; R. S. 713; 1870 (14) 332; 1880 (17) 4; 1927 (35) 44; 1936 (39) 1390; 1937 (40) 86.



SECTION 23-13-15. Patrol of homeowner's association territory; compensation from association funds.

A sheriff is authorized to employ a deputy and pay his compensation from funds received from a residential homeowner's association in the county and, in doing so, may assign that deputy to patrol the territory comprising the geographical area represented by the homeowner's association. Nothing herein shall prevent the sheriff from assigning such deputy to other areas or to perform other duties, if, in the sheriff's discretion, it is necessary to do so.

HISTORY: 1990 Act No. 561, Section 1.



SECTION 23-13-20. Bond and oath.

Each deputy sheriff shall, before entering upon the discharge of his duty, enter into bond in the sum of one thousand dollars, with sufficient surety, to be approved by the sheriff of the county, conditioned for the faithful performance of his duties and for the payment to the county and to any person of all such damages as they or any of them may sustain by reason of his malfeasance in office or abuse of his discretion. He shall, in addition to the oath of office now prescribed by Section 26, of Article III, of the Constitution, take the following oath (or affirmation) to wit: "I further solemnly swear (or affirm) that during my term of office as county deputy, I will study the act prescribing my duties, will be alert and vigilant to enforce the criminal laws of the State and to detect and bring to punishment every violator of them, will conduct myself at all times with due consideration to all persons and will not be influenced in any matter on account of personal bias or prejudice. So help me, God." The form of such bond shall be approved by the county attorney and, with the oaths, shall be filed with and kept by the clerk of court for the county.

A blanket bond may be used in any county to fulfill the bond requirement of this section upon approval of the County Council and the County Attorney.

HISTORY: 1962 Code Section 53-77; 1952 Code Section 53-77; 1942 Code Sections 3488, 3494; 1932 Code Sections 3488, 3494; Civ. C. '22 Sections 2033, 2039; Civ. C. '12 Section 1147; Civ. C. '02 Section 831; G. S. 654; R. S. 714; 1870 (14) 332; 1880 (17) 4; 1912 (27) 865; 1981 Act No. 105, Section 1.



SECTION 23-13-30. Monthly oath as prerequisite to salary warrant; uniforms and other equipment.

Before issuing any warrant to any deputy for his salary, the supervisor shall require such deputy to take and subscribe an oath that he has fully and faithfully performed during the preceding month the duties required of him herein. The governing body of the county shall furnish to each such deputy two uniforms per year, to be prescribed and approved by such body. Such deputies shall provide themselves with deputies' billies and such firearms as may be prescribed by the governing body of the county. They shall bear all expenses incident to their service.

HISTORY: 1962 Code Section 53-80; 1952 Code Section 53-80; 1942 Code Section 3491; 1932 Code Section 3491; Civ. C. '22 Section 2036; 1912 (27) 569, 865; 1961 (52) 497.



SECTION 23-13-40. Special deputies.

The sheriff, without seeking the approval of the circuit judge, may appoint special deputies as the exigency of his business may require for the service of process in civil and criminal proceedings only. He shall be responsible for the conduct of such special deputies.

HISTORY: 1962 Code Section 53-83; 1952 Code Section 53-83; 1942 Code Section 3489; 1932 Code Section 3489; Civ. C. '22 Section 2034; Civ. C. '12 Section 1148; Civ. C. '02 Section 832; G. S. 652; R. S. 715; 1870 (14) 332; 1880 (17) 4.



SECTION 23-13-50. Authority to perform duties of office.

When duly qualified a deputy sheriff may perform any and all of the duties appertaining to the office of his principal.

HISTORY: 1962 Code Section 53-84; 1952 Code Section 53-84; 1942 Code Section 3488; 1932 Code Section 3488; Civ. C. '22 Section 2033; Civ. C. '12 Section 1147; Civ. C. '02 Section 831; G. S. 654; R. S. 714; 1870 (14) 332; 1880 (17) 4.



SECTION 23-13-60. Power of arrest.

The deputy sheriffs may for any suspected freshly committed crime, whether upon view or upon prompt information or complaint, arrest without warrant and, in pursuit of the criminal or suspected criminal, enter houses or break and enter them, whether in their own county or in an adjoining county.

HISTORY: 1962 Code Section 53-85; 1952 Code Section 53-85; 1942 Code Section 3493; 1932 Code Section 3493; Civ. C. '22 Section 2038; Cr. C. '22 Section 328; 1912 (27) 865.



SECTION 23-13-70. Duty to patrol county.

The deputy sheriffs shall patrol the entire county at least twice a week by sections assigned to each by the sheriff, remaining on duty at night when occasion or circumstances suggest the propriety thereof to prevent or detect crime or to make an arrest. They shall always be on duty for not less than ten hours a day, except when granted occasional indulgences or leaves of absence by the sheriff. They shall frequent railroad depots, stores and other public places where people congregate, disorder is probable, vagrants may be loafing or alcoholic liquors may be sold, bartered or given away and they shall as often as practicable ride by houses that are off the public highways and in lonely parts of the county, especially such as are without male protectors, and shall use every means to prevent or detect, arrest and prosecute for breaches of the peace, drunkenness, using obscene language, boisterous conduct or discharging of firearms on the public highways or at any public place or gathering, carrying weapons contrary to law, gambling, vagrancy, setting out fire, violation of the game and fish laws, cruelty to animals or children, violation of the child labor laws, lynching and for the violation of every law which is detrimental to the peace, good order and morals of the community.

HISTORY: 1962 Code Section 53-86; 1952 Code Section 53-86; 1942 Code Section 3492; 1932 Code Section 3492; Civ. C. '22 Section 2037; 1912 (27) 865.



SECTION 23-13-210. Appointment and qualifications.

Upon a written statement of the president, treasurer or other executive officer having the management of any industrial corporation located in any county of this State directed to the sheriff of such county, setting forth that in his opinion the interests of the industrial community and locality under his management require special police supervision, and that such community contains fifty or more inhabitants, the sheriff shall appoint as his deputy a discreet and suitable person satisfactory to the president, treasurer or other executive officer of the corporation requesting the appointment, who shall reside within the county in which is situate the property for whose protection he is appointed.

HISTORY: 1962 Code Section 53-101; 1952 Code Section 53-101; 1942 Code Section 3499; 1932 Code Section 3499; Civ. C. '22 Section 2042; Civ. C. '12 Section 1149; Civ. C. '02 Section 833; 1898 (22) 743; 1899 (23) 75; 1933 (38) 47; 1947 (45) 225.



SECTION 23-13-220. Appointment of more than one deputy for larger communities.

In communities or localities of one hundred or more inhabitants two or more such deputies shall be appointed by the sheriff of the county in which the community or locality is situated, if the president, treasurer or other executive officer of the industrial corporation located therein shall so request in writing, the number of such deputies to be maintained in any such community to be determined by the industrial corporation. And if an industrial corporation owns, operates or controls plants, branches or factories in separate communities or localities, each community or locality may be provided under the terms of this article with one or more such deputy sheriffs or constables upon the written request of the proper officer of such corporation.

HISTORY: 1962 Code Section 53-102; 1952 Code Section 53-102; 1942 Code Section 3499; 1932 Code Section 3499; Civ. C. '22 Section 2042; Civ. C. '12 Section 1149; Civ. C. '02 Section 833; 1898 (22) 743; 1899 (23) 75; 1933 (38) 47.



SECTION 23-13-230. Oath; bond.

Before entering upon the duties of his office, any such deputy shall take the oaths prescribed by the Constitution and statutes of this State. Any person so appointed a deputy sheriff under the provisions of this article shall execute the bond required of constables by Section 22-9-20 and shall be subject to the provisions of Section 22-9-160.

HISTORY: 1962 Code Section 53-103; 1952 Code Section 53-103; 1942 Code Sections 3499, 3501; 1932 Code Sections 3499, 3501; Civ. C. '22 Sections 2042, 2044; Civ. C. '12 Sections 1149, 1151; Civ. C. '02 Sections 833, 835; 1898 (22) 743; 1899 (23) 75; 1901 (23) 696; 1933 (38) 47.



SECTION 23-13-240. Term of office; removal.

The term of office of any such deputy sheriff shall expire with the term of the sheriff appointing him. But any deputy appointed under this article shall be removed from office by the sheriff and his commission shall stand cancelled, if the president, treasurer or other executive officer of the corporation which requested his appointment shall file with the sheriff a written request that he be removed. And the sheriff at any time in the exercise of his discretion may revoke the commission of any such deputy for any cause whatsoever.

HISTORY: 1962 Code Section 53-104; 1952 Code Section 53-104; 1942 Code Section 3499; 1932 Code Section 3499; Civ. C. '22 Section 2042; Civ. C. '12 Section 1149; Civ. C. '02 Section 833; 1898 (22) 743; 1899 (23) 75; 1933 (38) 47.



SECTION 23-13-250. Salary.

The salary of any such deputy shall be paid by the corporation at the instance of whose president, treasurer or other executive officer the appointment is made, the amount to be fixed by contract with the corporation, acting through its president, treasurer or other executive officer.

HISTORY: 1962 Code Section 53-105; 1952 Code Section 53-105; 1942 Code Section 3499; 1932 Code Section 3499; Civ. C. '22 Section 2042; Civ. C. '12 Section 1149; Civ. C. '02 Section 833; 1898 (22) 743; 1899 (23) 75; 1933 (38) 47.



SECTION 23-13-260. Jurisdiction.

The jurisdiction of any such deputy sheriff, as an officer of the corporation at the request of which he is appointed, shall extend over the property controlled by the president, treasurer or other executive officer having the management of such corporation and in addition over all territory within a radius of one mile from the main building in which the industry of the corporation is operated.

HISTORY: 1962 Code Section 53-107; 1952 Code Section 53-107; 1942 Code Section 3499; 1932 Code Section 3499; Civ. C. '22 Section 2042; Civ. C. '12 Section 1149; Civ. C. '02 Section 833; 1898 (22) 743; 1899 (23) 75; 1933 (38) 47.



SECTION 23-13-270. Situations in which jurisdiction may extend to other communities.

When any industrial corporation controls and operates more than one industrial plant in any county in this State or when more than one industrial plant in the same county is controlled and operated by allied or affiliated corporations or corporations which are under the same general management or are under the same general stock ownership and the sheriff appoints a deputy sheriff under the terms of this article for any industrial community and locality in any such chain or series, the sheriff may give any such deputy sheriff additional jurisdiction under the terms of this article over any or all other communities or localities of such chain or series, but such additional jurisdiction shall not become effective until the sheriff shall have made such appointment in writing naming all of the communities and localities in which such appointee is given jurisdiction.

HISTORY: 1962 Code Section 53-108; 1952 Code Section 53-108; 1943 (43) 295.



SECTION 23-13-280. Rights, powers and duties of deputies.

Any such deputy sheriff:

(1) Shall have, do and exercise all the rights, duties and powers prescribed by law for constables or magistrates and such powers as are usually exercised by marshals and policemen of towns and cities;

(2) Shall act as a conservator of the peace;

(3) Shall take into custody and carry before the nearest magistrate any person who may, in his view, engage in riotous conduct or violation of the peace, refusing upon his command to desist therefrom;

(4) Shall arrest any person who may, in his view, commit any felony or misdemeanor and carry him before a court of competent jurisdiction; and

(5) Shall execute any and all criminal process from magistrates' courts.

HISTORY: 1962 Code Section 53-111; 1952 Code Section 53-111; 1942 Code Section 3500; 1932 Code Section 3500; Civ. C. '22 Section 2043; Cr. C. '22 Section 329; Civ. C. '12 Section 1150; Civ. C. '02 Section 834; 1898 (22) 793; 1899 (23) 75.



SECTION 23-13-290. Responsibility for malfeasance of deputies.

Neither the sheriff of the county nor the industrial corporation shall be responsible for the malfeasance, nonfeasance or misfeasance of any such officer, but he and his sureties shall be answerable therefor on his official bond.

HISTORY: 1962 Code Section 53-112; 1952 Code Section 53-112; 1942 Code Section 3502; 1932 Code Section 3502; Civ. C. '22 Section 2045; Civ. C. '12 Section 1152; 1904 (24) 424.



SECTION 23-13-300. Article shall be applicable notwithstanding that community is composed of temporary residents.

The provisions of this article shall apply to any such industrial communities as are comprised of fifty persons or more, whether such persons are permanent or temporary inhabitants thereof.

HISTORY: 1962 Code Section 53-113; 1952 Code Section 53-113; 1942 Code Section 3503; 1932 Code Section 3503; Civ. C. '22 Section 2046; Civ. C. '12 Section 1153; 1904 (24) 424.



SECTION 23-13-410. Appointment and qualifications.

Upon a written statement of the president, treasurer or other executive officer having the management of any fair association, amusement company, circus, political meeting, camp meeting or other such concern located or to be located in any county in this State directed to the sheriff of any such county, setting forth that in his opinion the interests of the association, amusement company, circus, political meeting, camp meeting or other such concern under his management and the public peace require special police supervision, the sheriff shall appoint a discreet and suitable person or persons as his deputy or deputies, whose term of office shall continue during the public exhibition of such association, amusement company, circus, political meeting, camp meeting or other such concern, unless sooner by him removed. The salary of any such deputy shall be paid by the concern requesting such appointment.

Nothing herein contained shall interfere with the right and duty of a sheriff, upon his own motion, to appoint such a deputy or deputies as may seem advisable.

HISTORY: 1962 Code Section 53-121; 1952 Code Section 53-121; 1942 Code Section 3504; 1932 Code Section 3504; Civ. C. '22 Section 2047; Civ. C. '12 Section 1154; 1908 (25) 1152; 1910 (26) 763.



SECTION 23-13-420. Oath; bond.

Before entering upon the duties of his office any such deputy shall take the oath prescribed by the Constitution and statutes of this State. He shall also execute the bond required of constables by Section 22-9-20 and shall be subject to the provisions of Section 22-9-160.

HISTORY: 1962 Code Section 53-122; 1952 Code Section 53-122; 1942 Code Sections 3504, 3506; 1932 Code Sections 3504, 3506; Civ. C. '22 Sections 2047, 2049; Civ. C. '12 Sections 1154, 1156; 1908 (25) 1152, 1153; 1910 (26) 763.



SECTION 23-13-430. Jurisdiction.

The jurisdiction of such a deputy sheriff shall extend over the property controlled by such fair association, amusement company, circus, political meeting, camp meeting or other such concern.

HISTORY: 1962 Code Section 53-123; 1952 Code Section 53-123; 1942 Code Section 3504; 1932 Code Section 3504; Civ. C. '22 Section 2047; Civ. C. '12 Section 1154; 1908 (25) 1152; 1910 (26) 763.



SECTION 23-13-440. Rights, powers and duties.

Any such deputy sheriff:

(1) Shall have and exercise all the rights, duties and powers prescribed by law for deputy sheriffs or constables and such powers as are usually exercised by marshals and policemen of towns and cities;

(2) Shall act as a conservator of the peace;

(3) Shall take into custody and carry before the nearest magistrate any person who may, in his view, engage in riotous conduct or violation of the peace, refusing upon his command to desist therefrom;

(4) Shall arrest any person who may, in his view, commit any felony or misdemeanor and carry him before a court of competent jurisdiction; and

(5) Shall execute any and all criminal processes from magistrates' courts.

HISTORY: 1962 Code Section 53-124; 1952 Code Section 53-124; 1942 Code Section 3505; 1932 Code Section 3505; Civ. C. '22 Section 2048; Civ. C. '12 Section 1155; 1908 (25) 1153.



SECTION 23-13-510. Appointment and qualifications.

Upon a written statement of the president, treasurer or other executive officer having the management of any park or place of amusement located in any county of this State directed to the sheriff of such county, setting forth that in his opinion the interests of the patrons of such park or place of amusement require special police supervision, the sheriff shall appoint as his deputy a discreet and suitable person, satisfactory to the president, treasurer or other executive officer of such park or other place of amusement requesting the appointment and whose salary shall be paid by the park or other place of amusement at the instance of whose president, treasurer or other executive officer the appointment is made, the amount to be fixed by contract with the company owning or operating such park or place of amusement, acting through its president, treasurer or other executive officer.

HISTORY: 1962 Code Section 53-131; 1952 Code Section 53-131; 1942 Code Section 3508; 1932 Code Section 3508; Civ. C. '22 Section 2051; Civ. C. '12 Section 1158; Civ. C. '02 Section 833; 1899 (23) 75; 1908 (25) 1152; 1910 (26) 764.



SECTION 23-13-520. Oath.

Before entering upon the duties of his office, any such deputy shall take the oath prescribed by the Constitution and statutes of this State.

HISTORY: 1962 Code Section 53-132; 1952 Code Section 53-132; 1942 Code Section 3508; 1932 Code Section 3508; Civ. C. '22 Section 2051; Civ. C. '12 Section 1158; Civ. C. '02 Section 833; 1899 (23) 75; 1908 (25) 1152; 1910 (26) 764.



SECTION 23-13-530. Term; removal.

The term of office of any such deputy sheriff shall expire with the term of the sheriff, unless sooner by him removed. And any such deputy shall be removed by the sheriff and another deputy appointed by him satisfactory to the president, treasurer or other executive officer of the park or place of amusement, whenever the president, treasurer or other executive officer shall make a statement in writing to the sheriff of the county that the deputy is not discharging his duties to the satisfaction of the president, treasurer or other executive officer and requesting a change of appointment.

HISTORY: 1962 Code Section 53-133; 1952 Code Section 53-133; 1942 Code Section 3508; 1932 Code Section 3508; Civ. C. '22 Section 2051; Civ. C. '12 Section 1158; Civ. C. '02 Section 833; 1899 (23) 75; 1908 (25) 1152; 1910 (26) 764.



SECTION 23-13-540. Jurisdiction.

The jurisdiction of any such deputy sheriff shall extend over the property controlled by the president, treasurer or other executive officer having the management of the park or other place of amusement and in addition over all territory within a radius of one mile from the center of such park or place of amusement.

HISTORY: 1962 Code Section 53-134; 1952 Code Section 53-134; 1942 Code Section 3508; 1932 Code Section 3508; Civ. C. '22 Section 2051; Civ. C. '12 Section 1158; Civ. C. '02 Section 833; 1899 (23) 75; 1908 (25) 1152; 1910 (26) 764.



SECTION 23-13-550. Rights, powers and duties.

Any such deputy sheriff:

(1) Shall have, do and exercise all the rights, duties and powers prescribed by law for constables or magistrates and such powers as are usually exercised by marshals and policemen of towns and cities;

(2) Shall also act as a conservator of the peace;

(3) Shall take into custody and carry before the nearest magistrate any person who may, in his view, engage in riotous conduct or violation of the peace, refusing upon his command to desist therefrom;

(4) Shall arrest any person who may, in his view, commit any felony or misdemeanor and carry him before a court of competent jurisdiction; and

(5) Shall execute any and all criminal process from magistrates' courts.

HISTORY: 1962 Code Section 53-135; 1952 Code Section 53-135; 1942 Code Section 3509; 1932 Code Section 3509; Civ. C. '22 Section 2052; Cr. C. '22 Section 330; Cr. P. '22 Section 14; Civ. C. '12 Section 1159; Cr. C. '12 Section 15; 1908 (25) 1086, 1152, 1153.






CHAPTER 15 - GENERAL POWERS AND DUTIES OF SHERIFFS AND DEPUTY SHERIFFS

SECTION 23-15-20. Maintenance and contents of books of record.

(A) The sheriff of every county shall keep and preserve as public records in his office the separate books mentioned in this section, of good material and strongly bound, each containing not less than eight quires of medium paper and labeled with its appropriate title, as follows:

(1) A "Writ Book", in which the sheriff, immediately on the receipt of any writ of habeas corpus, citation, writ of capias ad respondendum, summons, subpoena writ, subpoena ticket, rule, interrogatories, notice to be served upon any person, subpoena ad respondendum, writ of ne exeat, injunction, warrant, attachment, or any other mesne process whatever, issuing from either the circuit or the probate court, shall make an entry of it, with the date, and endorse on the original the time of the entry in his office. The writ book must be laid off into separate and suitable columns in which the sheriff shall enter the names of the parties, the name of the attorney, the kind of process, the kind of action, or kind of offense, when entered, by whom served, how served, when served or other return, and the sheriff's costs. The sheriff shall make a true index in the book to all the entries in it.

(2) An "Execution Book", in which the sheriff, immediately on the receipt of any fieri facias, capias satisfaciendum, attachment for not performing a decree, writ of habere facias possessionem, restitution, military or other execution, or any other final process which, according to law, may be lodged with him shall enter the same and endorse on the final process the time of entry in his office. The execution book must be laid off into separate and suitable columns in which the sheriff shall enter the kind of process, when lodged, the time of the original entry, the names of the parties, the debt and interest, and (underneath, in the same column) the attorney's, clerk's, sheriff's, and other costs, attorney's name, the amount received, date of levy or other return or disposition of the execution, and receipts of the plaintiff, attorney, clerk, sheriff, witnesses, or others entitled to costs or their agents or representatives. The sheriff shall make and keep correct and double indexes in this book of the cases entered in it, so that the name of each defendant in an execution may be entered in alphabetical order.

(3) A "Sale Book", in which the sheriff shall enter all sales which he may make under any order, decree, execution, or final process of any of the courts of this State or any officer authorized by law to issue the process to the sheriffs of this State, and he shall transcribe in it all levies which he has made, specifying the property and the date of each levy, and all advertisements of property levied on. The parts of the book in which accounts of sale are kept must be divided into separate and suitable columns in which the sheriff shall enter the names of the parties, a description of the property sold, when sold, to whom sold, amount of sale and, if bond be taken, the names of the sureties to it and a statement of the time when due, and to what case or cases the proceeds of the sale have been applied or to whom paid. The sheriff shall make and keep correct and double indexes in this book of the cases entered in it.

(B) Any public records required to be kept by the sheriff in separate books under the provisions of this section may be maintained in a computer system or may be transferred to a microfilm system provided that a second or back-up copy of the records is maintained in the event of destruction or unavailability of the records maintained by the computer or microfilm system.

HISTORY: 1962 Code Section 53-192; 1952 Code Section 53-192; 1942 Code Section 3511; 1932 Code Section 3511; Civ. C. '22 Section 2054; Civ. C. '12 Section 1161; Civ. C. '02 Section 837; G. S. 656; R. S. 717; 1839 (11) 39; 1989 Act No. 156, Section 1.



SECTION 23-15-30. Manner in which final process and other papers shall be kept and arranged.

The sheriff shall keep the mesne and final processes in his office, in suitable boxes and in separate apartments. Final process shall be arranged alphabetically in the defendants' names, in boxes labelled with appropriate letters. The miscellaneous papers shall be arranged under suitable titles and labels, such as "Attachment Bonds," "Bail Bonds," "Bonds for the Delivery of Property," "Money Bonds," etc.

HISTORY: 1962 Code Section 53-193; 1952 Code Section 53-193; 1942 Code Section 3511; 1932 Code Section 3511; Civ. C. '22 Section 2054; Civ. C. '12 Section 1161; Civ. C. '02 Section 837; G. S. 656; R. S. 717; 1839 (11) 39.



SECTION 23-15-40. Service of process, orders and notices; penalties for default.

The sheriff or his regular deputy, on the delivery thereof to him, shall serve, execute and return every process, rule, order or notice issued by any court of record in this State or by other competent authority. If the sheriff shall make default herein he shall be subject to rule and attachment as for a contempt and he shall also be liable to the party injured in a civil suit.

HISTORY: 1962 Code Section 53-194; 1952 Code Section 53-194; 1942 Code Section 3520; 1932 Code Section 3520; Civ. C. '22 Section 2063; Civ. C. '12 Section 1170; Civ. C. '02 Section 845; G. S. 660; R. S. 725; 1784 (7) 209; 1791 (7) 263; 1808 (5) 571; 1839 (11) 41; 1874 (15) 645.



SECTION 23-15-45. Service of arrest warrants on incarcerated inmates; statewide jurisdiction.

A sheriff is invested with statewide territorial jurisdiction to serve upon an inmate incarcerated at a state correctional institution or local detention facility an arrest warrant issued by a magistrate of a county who has been granted, by written order of the Chief Justice of the Supreme Court of South Carolina, statewide territorial jurisdiction to dispose of qualified criminal cases.

HISTORY: 2002 Act No. 348, Section 3.



SECTION 23-15-50. Arrest of persons against whom process issued; bail.

The sheriff or his deputy shall arrest all persons against whom process for that purpose shall issue from any competent authority commanding such person to be taken into custody or requiring him to give bond, with security. If the party so arrested, being entitled to bail, shall give it or shall give the bond with security required, such person shall be released; and if not, he shall be kept in custody until discharged from confinement according to law.

HISTORY: 1962 Code Section 53-197; 1952 Code Section 53-197; 1942 Code Section 3525; 1932 Code Section 3525; Civ. C. '22 Section 2068; Civ. C. '12 Section 1175; Civ. C. '02 Section 850; G. S. 665; R. S. 730; 1839 (11) 42.



SECTION 23-15-60. Breaking into house to arrest person or seize goods.

It shall be lawful for the sheriff or his deputy to break and enter any house, after request and refusal, to arrest the person or to seize the goods of anyone in such house; provided, such sheriff or his deputy have process requiring him to arrest such person or seize such goods.

HISTORY: 1962 Code Section 53-198; 1952 Code Section 53-198; 1942 Code Section 3527; 1932 Code Section 3527; Civ. C. '22 Section 2070; Civ. C. '12 Section 1177; Civ. C. '02 Section 852; G. S. 669; R. S. 732; 1839 (11) 43.



SECTION 23-15-70. Call out for assistance or posse comitatus; penalty for refusing to assist.

Any sheriff, deputy sheriff, constable or other officer specially empowered may call out the bystanders or posse comitatus of the proper county to his assistance whenever he is resisted or has reasonable grounds to suspect and believe that such assistance will be necessary in the service or execution of process in any criminal case and any deputy sheriff may call out such posse comitatus to assist in enforcing the laws and in arresting violators or suspected violators thereof. Any person refusing to assist as one of the posse comitatus in the service or execution of such process, when required by the sheriff, deputy sheriff, constable or other officer shall be liable to be indicted therefor and upon conviction shall be fined and imprisoned, at the discretion of the court any person who shall fail to respond and render assistance when summoned by a deputy sheriff to assist in enforcing the laws and in arresting violators or suspected violators thereof shall be guilty of a misdemeanor and, upon conviction shall be fined not less than thirty nor more than one hundred dollars or imprisoned for thirty days.

HISTORY: 1962 Code Section 53-199; 1952 Code Section 53-199; 1942 Code Sections 1382, 1952, 3493; 1932 Code Sections 1382, 1952, 3493; Civ. C. '22 Section 2038; Cr. C. '22 Sections 312, 328, 934; Cr. C. '12 Sections 322, 936; Cr. C. '02 Sections 235, 650; G. S. 2569, 2702; R. S. 200, 537; 1839 (11) 52; 1871 (15) 560; 1912 (27) 865.



SECTION 23-15-80. Attending circuit courts; service of rule of court or writ of attachment for contempt thereof; costs.

The sheriffs or their deputies shall attend all the circuit courts that may be held within their respective counties and enforce such rules as such courts may establish. During the term time of any such court any sheriff or his deputy shall serve any rule of such court or writ of attachment for any contempt thereof on any party or witness in any part of this State. The party moving for such service shall be liable to pay such sheriff the costs in cash for such service on the return of such rule or writ of attachment.

HISTORY: 1962 Code Section 53-200; 1952 Code Section 53-200; 1942 Code Section 3519; 1932 Code Section 3519; Civ. C. '22 Section 2062; Civ. C. '12 Section 1169; Civ. C. '02 Section 844; G. S. 629; R. S. 724; 1839 (11) 44; 1894 (21) 713.



SECTION 23-15-90. Summoning constables to attend court.

The sheriff shall summon the requisite number of constables, not exceeding five, to attend the court of common pleas and general sessions and provide a staff for each of them and he shall make a return of such summons to the clerk of court.

HISTORY: 1962 Code Section 53-201; 1952 Code Section 53-201; 1942 Code Section 3517; 1932 Code Section 3517; Civ. C. '22 Section 2060; Civ. C. '12 Section 1167; Civ. C. '02 Section 843; G. S. 658; R. S. 723; 1839 (11) 45; 1894 (21) 713; 1916 (29) 806.



SECTION 23-15-100. Execution of orders of county governing bodies.

Sheriffs and deputy sheriffs shall execute all legal orders to them directed by the governing bodies of the several counties or the chairman thereof and shall receive therefor the same fees and costs allowed in other cases.

HISTORY: 1962 Code Section 53-203; 1952 Code Section 53-203; 1942 Code Section 3862; 1932 Code Section 3862; Civ. C. '22 Section 1103; Civ. C. '12 Section 982; Civ. C. '02 Section 797; R. S. 679; 1893 (21) 489.



SECTION 23-15-110. Practicing law or serving as clerk of court.

No sheriff, deputy sheriff or sheriff's clerk, while in office, shall act as an attorney at law or solicitor in equity in his own name or in the name of any other person or be allowed to plead or practice in any of the courts in this State, nor shall any such officer hold the office of clerk of the court of common pleas and general sessions.

HISTORY: 1962 Code Section 53-204; 1952 Code Section 53-204; 1942 Code Section 3485; 1932 Code Section 3485; Civ. C. '22 Section 2031; Civ. C. '12 Section 1145; Civ. C. '02 Section 829; G. S. 651; R. S. 712; 1839 (11) 41.



SECTION 23-15-120. Coroner to serve or execute process on sheriff in certain circumstances.

If the sheriff shall be a party plaintiff or defendant in any judicial process, execution, warrant, summons or notice to be served or executed within his county, the coroner shall serve or execute such process, execution, warrant, summons or notice. In the discharge of such duties he shall incur such liabilities as would by law attach to their performance by the sheriff himself.

HISTORY: 1962 Code Section 53-205; 1952 Code Section 53-205; 1942 Code Sections 3477, 3566; 1932 Code Sections 3477, 3566; Civ. C. '22 Sections 2026, 2111; Civ. C. '12 Sections 1140, 1290; Civ. C. '02 Sections 824, 892; G. S. 646, 712; R. S. 707, 763; 1785 (7) 215; 1839 (11) 78.



SECTION 23-15-130. Filing statements of money collected.

Each sheriff shall on the first Tuesday in every month or within ten days afterwards make in writing to the county auditor and treasurer a full and accurate statement of all moneys collected by him on account of licenses, fines, penalties or forfeitures during the past month and in default thereof, upon conviction, shall be liable to a fine of not exceeding one hundred dollars or imprisonment in the county jail not exceeding two months, or both, at the discretion of the court.

HISTORY: 1962 Code Section 53-206; 1952 Code Section 53-206; 1942 Code Section 1539; 1932 Code Section 1539; Cr. C. '22 Section 486; Cr. C. '12 Section 559; Cr. C. '02 Section 402; G. S. 700; R. S. 319; 1878 (16) 753.



SECTION 23-15-135. Restrictions on public officials and law enforcement officers as to providing food, product, or services to prisoners for personal income; application of procurement codes.

No public official, public member, or public employee who is a law enforcement officer or official, may derive any personal income from providing food or any other product or service to a prisoner after July 1, 1992, unless the food, product, or service is provided to a procuring entity by the law enforcement officer or official pursuant to requirements of the South Carolina Consolidated Procurement Code which the procuring entity must follow in making the procurement unless it has its own procurement code in which case its own procurement code provisions must be followed.

HISTORY: 1992 Act No. 520, Section 3.



SECTION 23-15-140. Badges for sheriffs and deputy sheriffs.

(A) The purpose of this section is to provide for uniformity among sheriffs and deputy sheriffs, and to aid the public in identifying a sheriff and deputy sheriff.

(B) A badge that consists of or incorporates the shape of a five-pointed or six-pointed star with a replica of the Great Seal of South Carolina inscribed in its center is the official badge to be worn by all sheriffs and deputy sheriffs throughout the State.

(C) It is unlawful for a person who is not a sheriff or deputy sheriff to present himself as such by wearing or presenting the official badge described in subsection (A).

(D) A person who violates the provisions of this section, upon conviction, must be fined not more than one hundred dollars, or imprisoned not more than thirty days.

HISTORY: 2001 Act No. 109, Section 2.






CHAPTER 17 - LIABILITIES OF SHERIFFS AND DEPUTY SHERIFFS

SECTION 23-17-10. Default in returning warrants or other process of magistrate.

If the sheriff shall neglect or delay to return any warrant or other process pertaining to the court of general sessions, issued by a magistrate ten days before the meeting of the court, he shall forfeit his fees and be subject to a fine of five dollars for every such default if, upon a rule to show cause, he shall fail to excuse himself to the satisfaction of the court.

HISTORY: 1962 Code Section 53-211; 1952 Code Section 53-211; 1942 Code Section 1537; 1932 Code Section 1537; Cr. C. '22 Section 484; Cr. C. '12 Section 557; Cr. C. '02 Section 400; G. S. 693; R. S. 317; 1836 (6) 552.



SECTION 23-17-20. Open contempt or breach of duty.

Any sheriff shall be liable to be proceeded against in any court of record in this State for an open contempt or for a breach of official duty. For an open contempt he shall be liable to be attached forthwith. For a breach of official duty he may be required, by rule, to answer to the complaint of any suitor of the court and upon failing to answer or comply with the order of the court, made on the hearing of such rule, he shall be liable to be attached as for a contempt and committed to close custody until he shall have complied with the requisition of the court. In all cases, interrogatories may be propounded to him, which he shall answer on oath, either orally or in writing, as the court may order.

HISTORY: 1962 Code Section 53-212; 1952 Code Section 53-212; 1942 Code Section 3530; 1932 Code Section 3530; Civ. C. '22 Section 2073; Civ. C. '12 Section 1180; Civ. C. '02 Section 855; G. S. 672; R. S. 735; 1839 (11) 44.



SECTION 23-17-30. Failure to execute or return final process or pay over money.

If any sheriff shall fail to execute or return final process in any civil suit or to pay over to the person entitled thereto, when demanded, money that has come into his hands as sheriff and shall be unable, on the return of a rule that may be issued against him, to show sufficient cause, he shall be liable to be attached for a contempt and committed to custody until he shall comply with the order of court.

HISTORY: 1962 Code Section 53-213; 1952 Code Section 53-213; 1942 Code Section 3531; 1932 Code Section 3531; Civ. C. '22 Section 2074; Civ. C. '12 Section 1181; Civ. C. '02 Section 856; G. S. 673; R. S. 736; 1839 (11) 44.



SECTION 23-17-40. Official misconduct for remaining in contempt after attachment.

If any sheriff shall be attached for contempt for failing to execute or return final process in any civil suit or for not paying over to the party entitled thereto money which has come into his hands as sheriff and shall remain in contempt for the space of thirty days after such attachment is ordered, he shall be guilty of official misconduct and shall be liable to be proceeded against by indictment and, on conviction, be liable to a fine of not exceeding one thousand dollars and imprisonment not exceeding one year and be removed from office. But nothing herein contained shall be construed to deprive any such sheriff of his right to appeal from any order against him for a contempt, nor shall the provisions of this section be taken to apply during the pendency of such appeal, nor until such an appeal has been finally dismissed.

HISTORY: 1962 Code Section 53-214; 1952 Code Section 53-214; 1942 Code Section 1531; 1932 Code Section 1531; Cr. C. '22 Section 478; Cr. C. '12 Section 552; Cr. C. '02 Section 395; G. S. 674; R. S. 312; 1844 (11) 296.



SECTION 23-17-50. Additional penalty for failure of sheriff to pay over money after demand.

If any sheriff, upon the demand of any plaintiff or his attorney, shall wilfully refuse to pay over any sum of money collected for such plaintiff within twenty-four hours, the sheriff so in default, besides being liable to rule and attachment, shall be liable also to pay to such plaintiff or his legal representative the sum withheld and interest thereon for the time he may withhold such sum after demand at the rate of five per cent per month. And if any regular deputy sheriff (in the absence of such sheriff), having such fund, shall refuse one day after demand to pay it over, the sheriff shall, for such default, be liable to the same penalties as are herein provided. But nothing herein contained shall apply to the detention of money on account of bona fide conflicting claims.

HISTORY: 1962 Code Section 53-215; 1952 Code Section 53-215; 1942 Code Section 3532; 1932 Code Section 3532; Civ. C. '22 Section 2075; Civ. C. '12 Section 1182; Civ. C. '02 Section 857; G. S. 675; R. S. 737; 1839 (11) 55; 1846 (11) 358.



SECTION 23-17-60. Penalty for sheriff or deputy permitting prisoners committed by civil process to go at large.

If any sheriff, or his deputy, shall permit any prisoner committed to his custody on mesne or final process in any civil action to go or be without the prison walls without lawful authority or if any sheriff or his deputy suffer such prisoner to go or be at large out of the rules of the prison (except by some writ of habeas corpus, or rule of court), any such going and being out of the prison walls or prison rules, as the case may be, shall be adjudged and deemed an escape. If any sheriff, or his deputy, shall, after one day's notice in writing given for that purpose, refuse to show any prisoner committed to his charge to the plaintiff at whose suit such prisoner was committed or to his attorney, such refusal shall be adjudged to be an escape. But the sheriff shall discharge a defendant in custody on mesne process in a civil case when the plaintiff is nonsuited.

HISTORY: 1962 Code Section 53-216; 1952 Code Section 53-216; 1942 Code Section 3535; 1932 Code Section 3535; Civ. C. '22 Section 2078; Civ. C. '12 Section 1185; Civ. C. '02 Section 860; G. S. 678; R. S. 740; 1712 (2) 554, 555; 1788 (5) 80; 1839 (11) 45; 1972 (57) 2612.



SECTION 23-17-70. Negligent escape of prisoner on mesne or final process.

The sheriff shall be liable for the negligent escape of any prisoner on mesne or final process to such damages as the plaintiff may have sustained. The insolvency of the prisoner shall not mitigate the damages below the amount sufficient to carry costs.

HISTORY: 1962 Code Section 53-217; 1952 Code Section 53-217; 1942 Code Section 3537; 1932 Code Section 3537; Civ. C. '22 Section 2080; Civ. C. '12 Section 1187; Civ. C. '02 Section 862; G. S. 681; R. S. 742; 1839 (11) 46.



SECTION 23-17-80. Punishment for permitting escape of convicted criminal.

If any sheriff, deputy sheriff, jailer or other officer wilfully suffer a prisoner in his custody under conviction or under any criminal charge not capital to escape, he shall suffer the like punishment and penalties as the prisoner suffered to escape was sentenced to, or would be liable to suffer, upon conviction of the crime or offense wherewith he stood charged.

HISTORY: 1962 Code Section 53-218; 1952 Code Section 53-218; 1942 Code Section 3538; 1932 Code Sections 1533, 3538; Civ. C. '22 Section 2081; Cr. C. '22 Section 480; Civ. C. '12 Section 1188; Civ. C. '02 Section 863; G. S. 682; R. S. 742; 1839 (11) 46; 1869 (14) 309.



SECTION 23-17-90. Illegal arrest.

If any sheriff or deputy sheriff, without writ, warrant or process, shall summon anyone by arresting the person or attaching the goods to appear in any of the courts of this State, not having at that time any process to justify such summons, upon complaint thereof, on oath, such sheriff or deputy shall be liable to be punished for a contempt by either the court of common pleas or general sessions for his county. But nothing herein contained shall prevent the sheriff or his deputy from arresting any person for treason, felony or breach of the peace committed in his presence or from arresting any person for treason or felony upon probable and reasonable grounds.

HISTORY: 1962 Code Section 53-219; 1952 Code Section 53-219; 1942 Code Section 3521; 1932 Code Section 3521; Civ. C. '22 Section 2064; Civ. C. '12 Section 1171; Civ. C. '02 Section 846; G. S. 661; R. S. 726; 1839 (11) 41.



SECTION 23-17-100. Penalty for purchasing judgments, decrees or executions by sheriff or deputy.

If any sheriff or his deputy shall contract for, buy or purchase any judgment or decree of any court which it may become his duty to enforce or any execution lodged in his office or cause the same to be done, directly or indirectly, such sheriff or his deputy shall forfeit and pay for every such offense treble the amount of such judgment, decree or execution, one half of which forfeiture shall be paid to the State and the other half to the informer. Such forfeiture shall be recoverable with full costs by action or by indictment in any court of competent jurisdiction. And by any such purchase such judgment, decree or execution shall be ipso facto satisfied.

HISTORY: 1962 Code Section 53-220; 1952 Code Section 53-220; 1942 Code Section 3534; 1932 Code Sections 1535, 3534; Civ. C. '22 Section 2077; Cr. C. '22 Section 480; Civ. C. '12 Section 1184; Civ. C. '02 Section 859; G. S. 677; R. S. 739; 1823 (6) 213; 1839 (11) 47.



SECTION 23-17-110. Penalties for purchase by sheriff or deputy at sheriff's sale.

It is unlawful for a sheriff or deputy sheriff to be concerned or interested, directly or indirectly, in the purchase of any property sold by him in his official capacity. If a sheriff or deputy sheriff has a concern or interest in the purchase at a sale made by him, he is guilty of a misdemeanor and, upon conviction, must be deprived of his office and fined in the discretion of the court or imprisoned not more than two years. A purchase made is null and void.

HISTORY: 1962 Code Section 53-221; 1952 Code Section 53-221; 1942 Code Section 3539; 1932 Code Sections 1534, 3529; Civ. C. '22 Section 2082; Cr. C. '22 Section 481; Civ. C. '12 Section 1189; Cr. C. '12 Section 555; Civ. C. '02 Section 864; Cr. C. '02 Section 398; G. S. 684; R. S. 743; 1791 (7) 263; 1823 (6) 213; 1839 (11) 55; 1993 Act No. 184, Section 197.



SECTION 23-17-120. Rule to show cause or attachment barred two years after expiration of term.

No sheriff shall be liable to be served with any rule to show cause or attachment at any time after two years from the expiration of his office.

HISTORY: 1962 Code Section 53-222; 1952 Code Section 53-222; 1942 Code Section 3529; 1932 Code Section 3529; Civ. C. '22 Section 2072; Civ. C. '12 Section 1179; Civ. C. '02 Section 854; G. S. 671; R. S. 734; 1801 (5) 412; 1839 (11) 44.



SECTION 23-17-130. Liability of sureties of sheriff.

The return of nulla bona on any execution against the sheriff shall not be necessary before legal resort may be had against his sureties or any of them. There shall be liability to contribution among the sureties aforesaid in case of joint suretyship.

HISTORY: 1962 Code Section 53-223; 1952 Code Section 53-223; 1942 Code Section 3480; 1932 Code Section 3480; Civ. C. '22 Section 2029; Civ. C. '12 Section 1143; Civ. C. '02 Section 827; 1839 (11) 391.






CHAPTER 19 - SHERIFFS' FEES AND ACCOUNTING WITH SUCCESSOR

SECTION 23-19-10. Fees of sheriffs generally.

Except as otherwise expressly provided by general law, the fees and commissions of sheriffs are as follows:

(a) There must be paid as commissions on all monies collected by the sheriff of a county, if under five hundred dollars, seven and one-half percent, and, if over that amount, seven and one-half percent on the first five hundred dollars and three percent on the balance above that amount.

(b) For service of any civil process, not otherwise herein specified, the fee is fifteen dollars for each initial service and five dollars for each attempted service thereafter. However, the sheriff may not charge for more than two attempted services on the same matter so that the party, or his attorney, making the service in the matter may not be charged any more than a maximum total of twenty-five dollars, namely, for two attempted services and one initial or actual service.

(c) For claim and delivery, writs of assistance, distress warrants, orders of seizure, and executions, including all procedural matters related to these processes, the fee is twenty-five dollars.

(d) For mechanics' liens, attachments, citations, decrees, summons, and complaints, the fee is fifteen dollars for each initial service and five dollars for each attempted service thereafter; however, the sheriff may not charge for more than two attempted services on the same matter so that the party, or his attorney, making the service in the matter may not be charged any more than a maximum total of twenty-five dollars, namely, for two attempted services and one initial or actual service. For each subpoena writ, the fee is ten dollars for each initial service and five dollars for each attempted service thereafter; however, the sheriff may not charge for more than two attempted services on the same matter so that the party, or his attorney, making the service in the matter may not be charged any more than a maximum total of twenty dollars, namely, for two attempted services and one initial or actual service.

(e) All additional expenses incurred as a necessary part of the service set forth in items (a), (b), (c), and (d), including, but not limited to, towing fees, wrecker service, storage fees, and fees for publication must be charged at actual cost in addition to the fees set forth above. For the service or execution of papers issued by a magistrate, the sheriff or his deputy serving or executing the same is allowed the same fees as are allowed to constables.

(f) All monies collected under this section must be deposited into the treasury of that county employing the sheriff collecting those monies.

The provisions of this section do not apply to criminal processes or cases.

HISTORY: 1962 Code Section 27-401; 1952 Code Section 27-401; 1942 Code Section 4950; 1932 Code Section 4950; Civ. C. '22 Section 5753; Civ. C. '12 Section 4230; Civ. C. '02 Section 3118; G. S. 2437; R. S. 2561; 1894 (21) 971; 1898 (22) 740; 1905 (24) 879; 1922 (32) 917; 1932 (37) 1122; 1936 (39) 1416; 1945 (44) 208; 1985 Act No. 163, Section 1; 1986 Act No. 397, Section 1; 1987 Act No. 66, Section 1.



SECTION 23-19-20. County and municipality charge for federal prisoners.

(A) The sheriffs or jailers of the respective counties of this State may charge an amount per day as provided by contractual agreement with the appropriate federal authority for each person committed to the county jail or another detention facility as a pre-trial federal detainee, pending a judicial hearing or action, as a federal prisoner in transit from or awaiting transfer to another institution, or as a federal inmate serving a sentence imposed by the United States courts.

(B) A contract with the appropriate federal authority for the housing of federal detainees, prisoners, or inmates by a county of this State must also be signed by the sheriff if he is responsible for operating the county jail or detention facility.

(C) A municipality which operates a jail or detention facility may charge an amount per day as provided by contractual agreement with the appropriate federal authority for each person committed to the jail or detention facility as a pre-trial federal detainee pending a judicial hearing or action, as a federal prisoner in transit from or awaiting transfer to another institution, or as a federal inmate serving a sentence imposed by the United States courts.

(D) Any expenditure of the monies contained in this section must be made in accordance with the established procurement procedures of the local government having budget appropriation authority for the jail or detention facility.

HISTORY: 1962 Code Section 27-402; 1952 Code Section 27-402; 1942 Code Section 4951; 1932 Code Section 4951; 1926 (34) 973; 1933 (38) 236; 2002 Act No. 283, Section 1.



SECTION 23-19-110. Furniture, books, papers and other property.

Every sheriff and, if any sheriff be dead, his personal representatives shall turn over to his successor all the furniture appertaining to his office, the original writ book and sale book and the original execution book or a correct certified copy thereof and also all original bonds officially taken by him, all mesne processes not served and all final processes partially or wholly unexecuted. Such successor shall be bound to execute a receipt and a duplicate to be lodged in the clerk's office, specifying the matters and things so received by him and shall be responsible for them. Any such retiring sheriff who has levied upon personal property and not sold it, or his representatives if he be dead, shall deliver any such personal property to his successor at the time of turning over such books, bonds and processes, taking his receipt for it. Such successor may sell such property. The retiring sheriff or his successor neglecting or refusing obedience to the requisitions herein shall, respectively, upon conviction by indictment, be liable to a fine of one thousand dollars or an action may be instituted upon the official bond of any defaulting sheriff in this behalf, for the penalty aforesaid.

HISTORY: 1962 Code Section 53-231; 1952 Code Section 53-231; 1942 Code Section 3512; 1932 Code Sections 1536, 3512; Civ. C. '22 Section 2055; Cr. C. '22 Section 483; Civ. C. '12 Section 1162; Cr. C. '12 Section 556; Civ. C. '02 Section 838; Cr. C. '02 Section 399; G. S. 657; R. S. 316, 718; 1791 (7) 263; 1839 (11) 40; 1859 (12) 788.



SECTION 23-19-120. Commissions on moneys collected and turned over to successor.

The retiring sheriff shall be entitled to retain only one half of the commission allowed by law on moneys collected and turned over to his successor under the provisions of Sections 8-9-30 and 8-9-40 and his successor the other half for paying out such moneys.

HISTORY: 1962 Code Section 53-232; 1952 Code Section 53-232; 1942 Code Section 3514; 1932 Code Section 3514; Civ. C. '22 Section 2057; Civ. C. '12 Section 1164; Civ. C. '02 Section 840; G. S. 695; R. S. 720; 1859 (12) 788.



SECTION 23-19-130. Penalties for failure to pay over moneys.

If a retiring sheriff or his successor neglects or refuses obedience to any of the requisitions contained in Section 8-9-30, he and the sureties to his official bond shall be liable to pay to the person entitled to receive such money the amount due to such person with interest thereon from the time such successor shall assume the duties of his office at the rate of five per cent per month until the whole amount shall be paid, to be recovered by action.

The retiring sheriff or his successor neglecting or refusing obedience to any of the requisitions contained in said section shall, respectively, upon conviction be liable to a fine of one thousand dollars and imprisonment not exceeding twelve months.

HISTORY: 1962 Code Section 53-233; 1952 Code Section 53-233; 1942 Code Section 3515; 1932 Code Sections 1538, 3515; Civ. C. '22 Section 2058; Cr. C. '22 Section 485; Civ. C. '12 Section 1165; Cr. C. '12 Section 558; Civ. C. '02 Section 841; Cr. C. '02 Section 401; G. S. 694, 695, 696; R. S. 318, 721; 1859 (12) 788.



SECTION 23-19-140. Entries of collections in predecessors' cases.

Whenever a sheriff shall collect moneys in cases that have been entered in the books of his predecessors, he shall enter such cases in his own execution book, with an account of the money so collected.

HISTORY: 1962 Code Section 53-234; 1952 Code Section 53-234; 1942 Code Section 3543; 1932 Code Section 3543; Civ. C. '22 Section 2086; Civ. C. '12 Section 1193; Civ. C. '02 Section 868; G. S. 699; R. S. 747; 1859 (12) 789.






CHAPTER 20 - LAW ENFORCEMENT ASSISTANCE AND SUPPORT ACT

SECTION 23-20-10. Short title.

This chapter may be cited as the "Law Enforcement Assistance and Support Act".

HISTORY: 2000 Act No. 382, Section 1.



SECTION 23-20-20. Definitions.

As used in this chapter:

(1) "Law enforcement agency" means any state, county, municipal, or local law enforcement authority that enters into a contractual agreement for the procurement of law enforcement support services.

(2) "Law enforcement provider" means any in-state or out-of-state law enforcement authority that provides law enforcement services to a law enforcement agency pursuant to this chapter.

(3) "Law enforcement services" means any law enforcement assistance or service for which a fee is paid based on a contractual agreement.

HISTORY: 2000 Act No. 382, Section 1.



SECTION 23-20-30. Authority to contract with law enforcement providers.

(A) The General Assembly recognizes the need to promote public safety and further recognizes that there may be situations where additional law enforcement officers are needed to maintain the public peace and welfare. Therefore, the General Assembly authorizes a law enforcement agency of this State to enter into contractual agreements with other law enforcement providers as may be necessary for the proper and prudent exercise of public safety functions. Public safety functions include traditional public safety activities which are performed over a specified time period for patrol services, crowd control and traffic control, and other emergency service situations. All contractual agreements shall adhere to the requirements contained in Section 23-20-40.

(B) Nothing in this chapter may be construed to alter, amend, or affect any rights, duties, or responsibilities of law enforcement authorities established by South Carolina's constitutional or statutory laws or established by the ordinances of South Carolina's political subdivisions, except as expressly provided for in this chapter.

HISTORY: 2000 Act No. 382, Section 1.



SECTION 23-20-40. Required contractual provisions.

All written contractual agreements for law enforcement services must include, but may not be limited to, the following:

(a) a statement of the specific services to be provided;

(b) specific language dealing with financial agreements between the parties;

(c) specification of the records to be maintained concerning the performance of services to be provided to the agency;

(d) language dealing with the duration, modification, and termination of the contract;

(e) specific language dealing with the legal contingencies for any lawsuits or the payment of damages that arise from the provided services;

(f) a stipulation as to which law enforcement authority maintains control over the law enforcement provider's personnel; and

(g) specific arrangements for the use of equipment and facilities.

HISTORY: 2000 Act No. 382, Section 1.



SECTION 23-20-50. Approval of contracts; copy to Governor and Director of State Budget and Control Board; powers of officers of law enforcement authority.

(A) An agreement entered into pursuant to this chapter on behalf of a law enforcement authority must be approved by the appropriate state, county, or local law enforcement authority's chief executive officer. A state law enforcement authority must provide a copy of the agreement to the Governor and the Executive Director of the State Budget and Control Board no later than one business day after executing the agreement. An agreement entered into with a local law enforcement authority pursuant to this chapter must be approved by the governing body of each jurisdiction. For agreements entered into prior to June 1, 2000, the agreement may be ratified by the governing body of each jurisdiction.

(B) The officers of the law enforcement provider have the same legal rights, powers, and duties to enforce the laws of South Carolina as the law enforcement agency contracting for the services.

HISTORY: 2000 Act No. 382, Section 1.



SECTION 23-20-60. Waiver of requirement for written contractual agreement.

The Governor, upon the request of a law enforcement authority or in his discretion, may by executive order, waive the requirement for a written contractual agreement for law enforcement services required by this chapter during a natural disaster or other emergency affecting public safety.

HISTORY: 2000 Act No. 382, Section 1.






CHAPTER 21 - POLICE COMMISSIONERS IN CITIES OF 20,000 TO 50,000

SECTION 23-21-10. Establishment, membership and compensation of members of boards of police commissioners.

The mayor and aldermen of any city of not less than twenty and not more than fifty thousand inhabitants may establish in such city a board of police commissioners, which shall consist of five members including the mayor, a majority of whom shall be a quorum for the transaction of business. With the exception of the mayor no member of such board shall be a member of the city council. The mayor shall serve on such board for a term coequal with his term of office, unless his office is sooner vacated by him, and until his successor is elected and qualified. The members of the board shall serve without compensation.

HISTORY: 1962 Code Section 53-251; 1952 Code Section 53-251; 1942 Code Section 7533; 1932 Code Sections 7539 to 7544; Civ. C. '22 Sections 4652 to 4657; Civ. C. '12 Sections 2962 to 2967; 1902 (23) 1050.



SECTION 23-21-20. Election of members of board.

The first election may be held at the first meeting of the mayor and aldermen elected to succeed the mayor and aldermen of any such city in office at the time of the decision to establish such board. At such election one member of the board shall be elected to serve one year, one to serve two years, one to serve three years and one to serve four years and thereafter one member of the board shall be elected annually to serve for four years.

HISTORY: 1962 Code Section 53-252; 1952 Code Section 53-252; 1942 Code Section 7533; 1932 Code Sections 7539 to 7544; Civ. C. '22 Sections 4652 to 4657; Civ. C. '12 Sections 2962 to 2967; 1902 (23) 1050.



SECTION 23-21-30. Vacancies on board.

Should a vacancy occur in the board from any other cause than the expiration of a regular term, an election to fill it shall be held by the city council as soon thereafter as practicable and the member elected shall hold for the unexpired term and until his successor is elected and qualified.

HISTORY: 1962 Code Section 53-253; 1952 Code Section 53-253; 1942 Code Section 7533; 1932 Code Sections 7539 to 7544; Civ. C. '22 Sections 4652 to 4657; Civ. C. '12 Sections 2962 to 2967; 1902 (23) 1050.



SECTION 23-21-40. Meetings; secretary.

Such board of police commissioners shall hold a stated meeting each month and such other meetings as the public interest may from time to time require. At its first meeting the board shall elect one of the members of the board secretary thereof, who shall keep a record of the proceedings.

HISTORY: 1962 Code Section 53-254; 1952 Code Section 53-254; 1942 Code Section 7533; 1932 Code Sections 7539 to 7544; Civ. C. '22 Sections 4652 to 4657; Civ. C. '12 Sections 2962 to 2967; 1902 (23) 1050.



SECTION 23-21-50. Election of police chief and officers; control and management of police force.

The board of police commissioners thus established under this chapter shall elect a chief of police and such other police officers as is or may be prescribed by the ordinance of such city. This power extends to unexpired as well as regular terms. The board shall also provide temporary police officers and policemen as occasion requires, such temporary police officers and policemen to be paid as may be prescribed by ordinance. The board shall have full and exclusive control and management of the police force of such city and shall have the power to discharge, suspend or fine the officers and members of the police force and to make and enforce rules and regulations for its government.

HISTORY: 1962 Code Section 53-255; 1952 Code Section 53-255; 1942 Code Section 7533; 1932 Code Sections 7539 to 7544; Civ. C. '22 Sections 4652 to 4657; Civ. C. '12 Sections 2962 to 2967; 1902 (23) 1050.



SECTION 23-21-60. Devolving additional duties on board.

The city council of any city establishing such a board of police commissioners may from time to time, by ordinance, devolve such further duties upon such board and prescribe such further rules and regulations for the government of such board as are not inconsistent with the provisions of this chapter.

HISTORY: 1962 Code Section 53-256; 1952 Code Section 53-256; 1942 Code Section 7533; 1932 Code Sections 7539 to 7544; Civ. C. '22 Sections 4652 to 4657; Civ. C. '12 Sections 2962 to 2967; 1902 (23) 1050.



SECTION 23-21-70. Proceedings against officers; suspension; temporary appointments.

The mode of preferring accusations against the officers and members of the police force and of their trial shall be prescribed by city ordinance. The city council shall also prescribe the manner of suspending until trial the chief of police or any other police officer or policeman, when an accusation is brought. And in all such cases the board of commissioners of police may make appointments to the office in place of the suspended person, such appointment to hold during suspension.

HISTORY: 1962 Code Section 53-257; 1952 Code Section 53-257; 1942 Code Section 7533; 1932 Code Sections 7539 to 7544; Civ. C. '22 Sections 4652 to 4657; Civ. C. '12 Sections 2692 to 2697; 1902 (23) 1050.



SECTION 23-21-80. Compelling attendance of witnesses before board.

When any resident of any city that establishes a board of police commissioners under this chapter shall be required to attend as a witness the trial of any officer or member of the police force before such board, the secretary of the board, upon application, shall issue a subpoena directed to such person, stating the cause and time appointed for the trial. If any witness thus subpoenaed fails to appear, he may be attached by the board for contempt. The attachment shall be directed to someone of the police force of such city and made returnable before the board at some stated time, and the board may punish such witness by a fine not exceeding ten dollars or imprisonment not exceeding thirty days, unless he shows good cause for not obeying such subpoena.

HISTORY: 1962 Code Section 53-258; 1952 Code Section 53-258; 1942 Code Section 7533; 1932 Code Sections 7539 to 7544; Civ. C. '22 Sections 4652 to 4657; Civ. C. '12 Sections 2962 to 2967; 1902 (23) 1050.






CHAPTER 23 - LAW ENFORCEMENT TRAINING COUNCIL

SECTION 23-23-10. Purpose; definitions.

(A) In order to insure the public safety and general welfare of the people of this State, and to promote equity for all segments of society, a program of training for law enforcement officers and other persons employed in the criminal justice system in this State is hereby proclaimed and this chapter must be interpreted to achieve these purposes principally through the establishment of minimum and advance standards in law enforcement selection and training.

(B) It is the intent of this chapter to encourage all law enforcement officers, departments, and agencies within this State to adopt standards which are higher than the minimum standards implemented pursuant to this chapter, and these minimum standards may not be considered sufficient or adequate in cases where higher standards have been adopted or proposed. Nothing in this chapter may be construed to preclude an employing agency from establishing qualifications and standards for hiring or training law enforcement officers which exceed the minimum standards set by the council, hereinafter created, nor, unless specifically stated, may anything in this chapter be construed to affect any sheriff, or other law enforcement officer elected under the provisions of the Constitution of this State.

(C) It is the intent of the General Assembly in creating a facility and a governing council to maximize training opportunities for law enforcement officers and criminal justice personnel, to coordinate training, and to set standards for the law enforcement and criminal justice service, all of which are imperative to upgrading law enforcement to professional status.

(D) Upon the signature of the Governor, all functions, duties, responsibilities, accounts, and authority statutorily exercised by the South Carolina Criminal Justice Academy Division of the Department of Public Safety are transferred to and devolved upon the South Carolina Criminal Justice Academy.

(E) As contained in this chapter:

(1) "law enforcement officer" means an appointed officer or employee hired by and regularly on the payroll of the State or any of its political subdivisions, who is granted statutory authority to enforce all or some of the criminal, traffic, and penal laws of the State and who possesses, with respect to those laws, the power to effect arrests for offenses committed or alleged to have been committed; and

(2) "council" means the Law Enforcement Training Council created by this chapter.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006; 2008 Act No. 335, Section 12, eff June 16, 2008.



SECTION 23-23-20. South Carolina Criminal Justice Academy.

There is hereby created the South Carolina Criminal Justice Academy which shall provide facilities and training for all officers from state, county, and local law enforcement agencies and for other designated persons in the criminal justice system. Correctional officers and other personnel employed or appointed by the South Carolina Department of Corrections may be trained by the department. Administration of this academy must be vested in a director who is responsible for selection of instructors, course content, maintenance of physical facilities, recordkeeping, supervision of personnel, scheduling of classes, enforcement of minimum standards for certification, and other matters as may be agreed upon by the council. The director must be hired by and responsible to the council. Basic and advance training must be provided at the training facility.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006; 2008 Act No. 335, Section 13, eff June 16, 2008.



SECTION 23-23-30. South Carolina Law Enforcement Training Council; members; terms.

(A) There is hereby created a South Carolina Law Enforcement Training Council consisting of the following eleven members:

(1) the Attorney General of South Carolina;

(2) the Chief of the South Carolina Law Enforcement Division;

(3) the Director of the South Carolina Department of Probation, Parole and Pardon Services;

(4) the Director of the South Carolina Department of Corrections;

(5) the Director of the South Carolina Department of Natural Resources;

(6) the Director of the South Carolina Department of Public Safety;

(7) one chief of police from a municipality having a population of less than ten thousand. This person must be appointed by the Governor and shall serve at his pleasure;

(8) one chief of police from a municipality having a population of more than ten thousand. This person must be appointed by the Governor and shall serve at his pleasure;

(9) one county sheriff from a county with a population of less than fifty thousand. This person must be appointed by the Governor and shall serve at his pleasure;

(10) one county sheriff from a county with a population of more than fifty thousand. This person must be appointed by the Governor and shall serve at his pleasure; and

(11) one detention director who is responsible for the operation and management of a county or multi-jurisdictional jail. This person must be appointed by the Governor and shall serve at his pleasure.

(B)(1) The members provided for in subitems (A)(1) through (A)(6) above shall be ex officio members with full voting rights.

(2) The members provided for in subitems (A)(7) through (A)(11) above shall begin serving on January 1, 2007.

In the event that a vacancy arises, it must be filled by appointment or election and confirmation of the original authority granting membership on the basis of the above referenced criteria.

(C) This council shall meet for the first time within ninety days after January 1, 2007, and shall elect one of its members as chairperson and one of its members as vice chairperson. These officers shall serve a term of one year and may be reelected. After the initial meeting, the council shall meet at the call of the chairperson, or at the call of the majority of the members of the council, but it shall meet no fewer than four times a year.

(D) Members of the council shall serve without compensation. A council member who terminates his office or employment which qualifies him for appointment shall immediately cease to be a member of the council.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006.



SECTION 23-23-40. Certification requirement.

No law enforcement officer employed or appointed on or after July 1, 1989, by any public law enforcement agency in this State is authorized to enforce the laws or ordinances of this State or any political subdivision thereof unless he has been certified as qualified by the Law Enforcement Training Council, except that any public law enforcement agency in this State may appoint or employ as a law enforcement officer, a person who is not certified if, within one year after the date of employment or appointment, the person secures certification from the council; provided, that if any public law enforcement agency employs or appoints as a law enforcement officer a person who is not certified, the person shall not perform any of the duties of a law enforcement officer involving the control or direction of members of the public or exercising the power of arrest until he has successfully completed a firearms qualification program approved by the council; and provided, further, that within three working days of employment the department must be notified by a public law enforcement agency that a person has been employed by that agency as a law enforcement officer, and within three working days of the notice the firearms qualification program as approved by the director must be provided to the newly hired personnel. If the firearms qualification program approved by the director is not available within three working days after receipt of the notice, then the public law enforcement agency making the request for the firearms qualification program may employ the person to perform any of the duties of a law enforcement officer, including those involving the control and direction of members of the public and exercising the powers of arrest. Should any such person fail to secure certification within one year from his date of employment, he may not perform any of the duties of a law enforcement officer involving control or direction of members of the public or exercising the power of arrest until he has been certified. He is not eligible for employment or appointment by any other agency in South Carolina as a law enforcement officer, nor is he eligible for any compensation by any law enforcement agency for services performed as an officer. Exceptions to the one-year rule may be granted by the director in these cases:

(1) military leave or injury occurring during that first year which would preclude the receiving of training within the usual period of time; or

(2) in the event of the timely filing of application for training, which application, under circumstances of time and physical limitations, cannot be honored by the training academy within the prescribed period; or

(3) upon presentation of documentary evidence that the officer-candidate has successfully completed equivalent training in one of the other states which by law regulate and supervise the quality of police training and which require a minimum basic or recruit course of duration and content at least equivalent to that provided in this chapter or by standards set by the Law Enforcement Training Council; or

(4) if it is determined by documentary evidence that the training will result in undue hardship to the requesting agency, the requesting agency must propose an alternate training schedule for approval.

Notwithstanding another provision of law, in the case of a candidate for certification who begins one or more periods of state or federal military service within one year after his date of employment or appointment, the period of time within which he must obtain the certification required to become a law enforcement officer is automatically extended for an additional period equal to the aggregate period of time the candidate performed active duty or active duty for training as a member of the National Guard, the State Guard, or a reserve component of the Armed Forces of the United States, plus ninety days. The director must take all necessary and proper action to ensure that a candidate for certification as a law enforcement officer who performs military service within one year of his employment or appointment is not prejudiced in obtaining certification as a result of having performed state or federal military service.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006.



SECTION 23-23-50. Continuing Law Enforcement Education Credits (CLEEC) in domestic violence requirement; guidelines for exemptions.

(A) A law enforcement officer who is Class 1-LE certified in this State is required to complete Continuing Law Enforcement Education Credits (CLEEC) in domestic violence each year of a three-year recertification period. The number of required annual CLEEC hours in domestic violence shall be determined by the Law Enforcement Training Council but must be included in the forty CLEEC hours required over the three-year recertification period. The training must be provided or approved by the South Carolina Criminal Justice Academy and must include, but is not limited to, the following curriculum: responding to crime scenes, Fourth Amendment issues, incident report writing, mutual restraining orders, orders of protection, determining primary aggressors, dual arrests, victim and offender dynamics, victims' resources, victims' rights issues, interviewing techniques, criminal domestic violence courts, victimless prosecution, offender treatment programs, and recognizing special needs populations.

(B) The Law Enforcement Training Council shall develop guidelines to provide for an exemption from the requirement of certain Class 1-LE certified law enforcement officers whose job responsibilities may not include responding to domestic violence cases from completing CLEEC hours in domestic violence each year. The request for an exemption must be made by the chief executive officer of the law enforcement officer's employing agency. A waiver or exemption from domestic violence training must not reduce the forty CLEEC hours required over the three-year period.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006.



SECTION 23-23-60. Certificates of compliance; information to be submitted relating to qualification of candidates for certification; expiration of certificate.

(A) At the request of any public law enforcement agency of this State the council is hereby authorized to issue certificates and other appropriate indicia of compliance and qualification to law enforcement officers or other persons trained under the provisions of this chapter. Members of the council may individually or collectively visit and inspect any training school, class, or academy dealing with present or prospective law enforcement officers, and are expected to promote the most efficient and economical program for police training, including the maximum utilization of existing facilities and programs for the purpose of avoiding duplication. The council may make recommendations to the director, the General Assembly, or to the Governor regarding the carrying out of the purposes, objectives, and intentions of this chapter or other acts relating to training in law enforcement.

(B) All city and county police departments, sheriffs' offices, state agencies, or other employers of law enforcement officers having such officers as candidates for certification shall submit to the director, for his confidential information and subsequent safekeeping, the following:

(1) an application under oath on a format prescribed by the director;

(2) evidence satisfactory to the director that the candidate has completed high school and received a high school diploma, equivalency certificate (military or other) recognized and accepted by the South Carolina Department of Education or South Carolina special certificate;

(3) evidence satisfactory to the director of the candidate's physical fitness to fulfill the duties of a law enforcement officer including:

(a) a copy of his medical history compiled by a licensed physician or medical examiner approved by the employer;

(b) a certificate of a licensed physician that the candidate has recently undergone a complete medical examination and the results thereof;

(4) evidence satisfactory to the director that the applicant has not been convicted of any criminal offense that carries a sentence of one year or more or of any criminal offense that involves moral turpitude. Forfeiture of bond, a guilty plea, or a plea of nolo contendere is considered the equivalent of a conviction;

(5) evidence satisfactory to the director that the candidate is a person of good character. This evidence must include, but is not limited to:

(a) certification by the candidate's employer that a background investigation has been conducted and the employer is of the opinion that the candidate is of good character;

(b) evidence satisfactory to the director that the candidate holds a valid current state driver's license with no record during the previous five years for suspension of driver's license as a result of driving under the influence of alcoholic beverages or dangerous drugs, driving while impaired (or the equivalent), reckless homicide, involuntary manslaughter, or leaving the scene of an accident. Candidates for certification as state or local correctional officers may hold a valid current driver's license issued by any jurisdiction of the United States;

(c) evidence satisfactory to the director that a local credit check has been made with favorable results;

(d) evidence satisfactory to the director that the candidate's fingerprint record as received from the Federal Bureau of Investigation and South Carolina Law Enforcement Division indicates no record of felony convictions.

In the director's determination of good character, the director shall give consideration to all law violations, including traffic and conservation law convictions, as indicating a lack of good character. The director shall also give consideration to the candidate's prior history, if any, of alcohol and drug abuse in arriving at a determination of good character;

(6) a copy of the candidate's photograph;

(7) a copy of the candidate's fingerprints;

(8) evidence satisfactory to the director that the candidate's present age is not less than twenty-one years. This evidence must include a birth certificate or another acceptable document;

(9) evidence satisfactory to the director of successful completion of a course of law enforcement training as established and approved by the director, and conducted at an academy or institution approved by the director, this evidence to consist of a certificate granted by the approved institution.

(C) A certificate as a law enforcement officer issued by the department will expire three years from the date of issuance or upon discontinuance of employment by the officer with the employing entity or agency. Prior to the expiration of the certificate, the certificate may be renewed upon application presented to the director on a form prescribed by the director. The application for renewal must be received by the director at least forty-five days prior to the expiration of the certificate. If the officer's certificate has lapsed, the department may reissue the certificate after receipt of an application and if the director is satisfied that the officer continues to meet the requirements of subsections (B)(1) through (B)(9).

(D) The director may accept for training as a law enforcement officer an applicant who has met requirements of subsections (B)(1) through (B)(8).

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006.



SECTION 23-23-70. Certificates to be issued to certain officers appointed as chiefs and certain retired law enforcement officers.

(A) A retired law enforcement officer with twenty years or more law enforcement experience who subsequently serves as a magistrate or municipal judge of this State and is or has been appointed chief of a municipal department by the governing body thereof must be issued a certificate as a law enforcement officer pursuant to Section 23-23-60 if that person completes the legal course for Class I certified officers taught by the Criminal Justice Academy. This provision applies to a retired law enforcement officer of this State with twenty years or more law enforcement experience whose certificate has lapsed due to a three-year break in service who subsequently is appointed chief of a municipal department by the governing body thereof.

(B) A retired South Carolina law enforcement officer must be issued a certificate pursuant to Section 23-23-60, authorizing him to serve as a certified law enforcement officer, if the officer meets the following qualifications at the time of application:

(1) the officer must have been retired pursuant to Section 9-11-60 or 9-11-70 for not more than ten years, except that the department may certify an officer who has been retired for more than ten years if the officer provides evidence satisfactory to the director that he has received law enforcement training and experience sufficient to qualify him to serve as a certified law enforcement officer;

(2) within the previous three years, the officer must have completed a legal course and all other training programs for certified officers mandated by law and taught by the Criminal Justice Academy; and

(3) the officer must have maintained a constable commission during his retirement, without interruption.

(C) A retired federal law enforcement officer must be issued a certificate pursuant to Section 23-23-60, authorizing him to serve as a certified law enforcement officer, if the officer provides evidence satisfactory to the director that he has received law enforcement training and experience sufficient to qualify him to serve as a certified law enforcement officer.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006; 2008 Act No. 335, Section 6, eff June 16, 2008.



SECTION 23-23-80. South Carolina Law Enforcement Training Council; powers and duties.

The South Carolina Law Enforcement Training Council is authorized to:

(1) receive and disburse funds, including those hereinafter provided in this chapter;

(2) accept any donations, contributions, funds, grants, or gifts from private individuals, foundations, agencies, corporations, or the state or federal governments, for the purpose of carrying out the programs and objectives of this chapter;

(3) consult and cooperate with counties, municipalities, agencies, or official bodies of this State or of other states, other governmental agencies, and with universities, colleges, junior colleges, and other institutions, concerning the development of police training schools, programs, or courses of instruction, selection, and training standards, or other pertinent matters relating to law enforcement;

(4) publish or cause to be published manuals, information bulletins, newsletters, and other materials to achieve the objectives of this chapter;

(5) make such regulations as may be necessary for the administration of this chapter, including the issuance of orders directing public law enforcement agencies to comply with this chapter and all regulations so promulgated;

(6) certify and train qualified candidates and applicants for law enforcement officers and provide for suspension, revocation, or restriction of the certification, in accordance with regulations promulgated by the council;

(7) require all public entities or agencies that employ or appoint law enforcement officers to provide records in the format prescribed by regulation of employment information of law enforcement officers; and

(8) provide by regulation for mandatory continued training of certified law enforcement officers, this training to be completed within each of the various counties requesting this training on a regional basis.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006; 2008 Act No. 335, Section 14, eff June 16, 2008.



SECTION 23-23-90. Internal documents relating to requirements or administration of chapter as basis for court action.

An oral or written report, document, statement, or other communication that is written, made, or delivered concerning the requirements or administration of this chapter or regulations promulgated pursuant to it must not be the subject of or basis for an action at law or in equity in any court of the State if the communication is between:

(1) law enforcement agencies, their agents, employees, or representatives; or

(2) law enforcement agencies, their agents, employees, or representatives and the South Carolina Criminal Justice Academy or the Law Enforcement Training Council.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006; 2008 Act No. 335, Section 19, eff June 16, 2008.



SECTION 23-23-100. Compliance orders; penalties.

(A) Whenever the director finds that any public law enforcement agency is in violation of any provisions of this chapter, the director may issue an order requiring the public law enforcement agency to comply with the provision. The director may bring a civil action for injunctive relief in the appropriate court or may bring a civil enforcement action. Violation of any court order issued pursuant to this section must be considered contempt of the issuing court and punishable as provided by law. The director also may invoke the civil penalties as provided in subsection (B) for violation of the provisions of this chapter, including any order or regulation hereunder. Any public law enforcement agency against which a civil penalty is invoked by the director may appeal the decision to the court of common pleas of the county where the public law enforcement agency is located.

(B) Any public law enforcement agency which fails to comply with this chapter and regulations promulgated pursuant to this chapter or fails to comply with any order issued by the director is liable for a civil penalty not to exceed one thousand five hundred dollars a violation. When the civil penalty authorized by this subsection is imposed upon a sheriff, the sheriff is responsible for payment of this civil penalty.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006.



SECTION 23-23-110. Law enforcement in municipality with single officer when officer attending training.

When a municipality employs only one law enforcement officer and that officer is attending law enforcement training at the South Carolina Criminal Justice Academy as required by law, the sheriff of the county wherein the municipality is located, or the head of the entity in charge of countywide law enforcement if the county sheriff is not, shall provide systematic patrolling of the municipal area while its law enforcement officer is attending the training.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006.



SECTION 23-23-115. Training of officers with Savannah River Site Law Enforcement Department.

Notwithstanding another provision of law, a person employed as a law enforcement officer with the Savannah River Site Law Enforcement Department, a United States Department of Energy facility, may attend and be trained at the Criminal Justice Academy in accordance with training and certification standards established by the State. Expenses for mandated and elective training must be established by the Criminal Justice Academy and paid by the law enforcement officer's employer. An authorized representative of the United States Department of Energy shall certify to the academy that the officer is employed as a law enforcement officer at the Savannah River Site and request the officer's admission to the academy for training.

HISTORY: 2006 Act No. 317, Section 1, eff May 30, 2006.



SECTION 23-23-120. Reimbursement for training costs.

(A) For purposes of this section, "governmental entity" means the State or any of its political subdivisions.

(B) After July 1, 2007, every governmental entity of this State intending to employ on a permanent basis a law enforcement officer who has satisfactorily completed the mandatory training as required under this chapter must comply with the provisions of this section.

(C) If a law enforcement officer has satisfactorily completed his mandatory training while employed by a governmental entity of this State and within two years from the date of satisfactory completion of the mandatory training a different governmental entity of this State subsequently hires the law enforcement officer, the subsequent hiring governmental entity shall reimburse the governmental entity with whom the law enforcement officer was employed at the time of attending the mandatory training:

(1) one hundred percent of the cost of training the officer, which shall include the officer's salary paid during the training period and other training expenses incurred while the officer was attending the mandatory training, if the officer is hired within one year of the date of satisfactory completion of the mandatory training; or

(2) fifty percent of the cost of training the officer, which shall include the officer's salary paid during the training period and other training expenses incurred while the officer was attending the mandatory training, if the officer is hired after one year but before the end of the second year after the date of satisfactory completion of the mandatory training.

(D) If the law enforcement officer is employed by more than one successive governmental entity within the two-year period after the date of satisfactory completion of the mandatory training, a governmental entity which reimbursed the governmental entity that employed the officer during the training period may obtain reimbursement from the successive governmental entity employer for:

(1) one hundred percent of the cost of training the officer, which shall include the officer's salary paid during the training period and other training expenses incurred while the officer was attending the mandatory training, if the officer is hired within one year of the date of satisfactory completion of the mandatory training; or

(2) fifty percent of the cost of training the officer, which shall include the officer's salary paid during the training period and other training expenses incurred while the officer was attending the mandatory training, if the officer is hired after one year but before the end of the second year after the date of satisfactory completion of the mandatory training.

(E) The governmental entity that employed the officer during the training period or a governmental entity seeking reimbursement from a successive governmental entity employer must not be reimbursed for more than one hundred percent of the cost of the officer's salary paid during the training period and other training expenses incurred while the officer was attending the mandatory training.

(F) A governmental entity, prior to seeking any other reimbursement, must first seek reimbursement from the subsequent hiring governmental entity under the provisions of this section. In no case may a governmental entity receive more than one hundred percent of the cost of the officer's salary paid during the training period and other training expenses incurred while the officer was attending the mandatory training.

(G) No officer shall be required to assume the responsibility of the repayment of these or any other related costs by the employing agency of the governmental entity of the employing agency in their effort to be reimbursed pursuant to this section.

(H) Any agreement in existence on or before the effective date of this section, between a governmental entity and a law enforcement officer concerning the repayment of costs for mandatory training, remains in effect to the extent that it does not violate the provisions of subsections (E), (F), or (G). No governmental entity shall, as a condition of employment, enter into a promissory note for the repayment of costs for mandatory training after the effective date of this section.

HISTORY: 2008 Act No. 269, Section 1, eff June 4, 2008.



SECTION 23-23-130. Retention of academy-generated revenue.

Notwithstanding any other provision of law, revenue received from the sale of meals to employees and students attending non-mandated, advanced, or specialized training courses, sale of student locks and materials, sale of legal manuals and other publications, postal reimbursement, photo copying, sale of miscellaneous refuse and recyclable materials, tuition from non-mandated, advanced, or specialized courses, coin operated telephones, revenue from E-911 and coroner training, private college tuition, and revenue from canteen operations and building management services, revenue from "Crime-to-Court" and other Criminal Justice Academy training series shall be retained by the academy and expended in budgeted operations for food services, expansion of the department's distance learning programs, professional training, fees and dues, clothing allowance, and other related services or programs as the director of the Criminal Justice Academy may deem necessary. The Law Enforcement Training Council, Criminal Justice Academy shall report annually to the General Assembly the amount of miscellaneous revenue retained and carried forward.

HISTORY: 2008 Act No. 353, Section 2, Pt 27A.1, eff July 1, 2008.



SECTION 23-23-140. Patrol canine teams, certification.

(A) For purposes of this section, "patrol canine teams" refers to a certified officer and a specific patrol canine controlled by the handler working together in the performance of law enforcement or correctional duties. "Patrol canine teams" does not refer to canines used exclusively for tracking or specific detection.

(B) The South Carolina Criminal Justice Academy shall verify that patrol canine teams have been certified by a nationally recognized police dog association or similar organization.

(C) No law enforcement agency may utilize patrol canine teams after July 1, 2014, unless the patrol canine teams have met all certification requirements.

HISTORY: 2013 Act No. 62, Section 2, eff June 12, 2013.






CHAPTER 24 - OFF-DUTY PRIVATE JOBS OF LAW ENFORCEMENT OFFICERS

SECTION 23-24-10. Use of official uniforms and weapons by officers on private job.

Uniformed law enforcement officers, as defined in Section 23-23-10, and reserve police officers, as defined in Section 23-28-10(A), may wear their uniforms and use their weapons and like equipment while performing private jobs in their off duty hours with the permission of the law enforcement agency and governing body by which they are employed.

HISTORY: 1978 Act No. 529 Section 2; 1990 Act No. 380, Section 1; 1994 Act No. 411, Section 1.



SECTION 23-24-20. Duties of employing agencies.

Each agency head shall determine before such off-duty work is approved that the proposed employment is not of such nature as is likely to bring disrepute on the agency, the officer, or the law enforcement profession, and that the performance of such duties and the use of such agency equipment is in the public interest.

HISTORY: 1978 Act No. 529, Section 3.



SECTION 23-24-30. Liability of public employer for off-duty acts.

Off-duty work performed by law enforcement officers shall not be considered as work done within the scope of his employment and no public service district, municipality, county, state, or any of its political subdivisions shall be liable for acts performed by off-duty law enforcement officers as permitted by this chapter.

HISTORY: 1978 Act No. 529, Section 4.



SECTION 23-24-40. Procedure when officer causes death on private job.

Any law enforcement officer who causes the death of any person while off duty and performing private jobs under the provisions of this chapter shall, in addition to any other actions, be placed on inactive duty without pay for not more than thirty days. Such law enforcement officer shall not be reinstated until an investigation of the death has been held and he has been exonerated. Exoneration shall not occur until the matter has been considered by the solicitor of the judicial circuit where the death occurred and the solicitor has given an affidavit that after investigation he is convinced that the death was not caused by an unlawful act of the officer, or until the matter has been considered by a coroner's jury, or by a grand jury and the officer has been judged not guilty. If the officer is exonerated, he shall be paid any back pay due him.

HISTORY: 1978 Act No. 529, Section 5.



SECTION 23-24-50. Notice to agency concerning off-duty employment.

Uniformed police officers performing private jobs during their off duty hours shall be required to notify the appropriate law enforcement agency of the place of employment, the hours to be worked and the type of employment.

HISTORY: 1978 Act No. 529, Section 6.






CHAPTER 25 - LAW ENFORCEMENT OFFICERS HALL OF FAME

SECTION 23-25-10. Establishment, purpose and location.

There is hereby established the South Carolina Law Enforcement Officers Hall of Fame as a memorial to law enforcement officers killed in the line of duty and in recognition of the selfless dedication of all law enforcement officers in the day-to-day performance of their duties. The South Carolina Law Enforcement Officers Hall of Fame shall be located on the grounds of the South Carolina Law Enforcement Academy at Columbia.

HISTORY: 1962 Code Section 53-49; 1974 (58) 2759; 1996 Act No. 459, Section 42; 2001 Act No. 107, Section 3.



SECTION 23-25-20. Creation, purpose and membership of South Carolina Law-Enforcement Officers Hall of Fame Committee.

(A) The South Carolina Law Enforcement Officers Hall of Fame shall hereafter be administered as an office of the Department of Public Safety.

(B) There is created a South Carolina Law Enforcement Officers Hall of Fame Advisory Committee. The committee shall consist of the following ex officio members:

(1) the Director of the Department of Public Safety, who shall serve as chairman; the Chief of the State Law Enforcement Division;

(2) the Chief of the State Law Enforcement Division;

(3) the Director of the Department of Corrections;

(4) the Secretary of the South Carolina Sheriffs' Association;

(5) the Executive Director of the South Carolina Law Enforcement Officers Association;

(6) the President of the South Carolina Police Chiefs Association, or his designee; and

(7) a representative of the Natural Resources Enforcement Division, to be appointed by the Director of the Department of Natural Resources.

(C) Members of the advisory committee may designate persons to represent them at meetings they are unable to attend.

HISTORY: 1962 Code Section 53-49.1; 1974 (58) 2759; 1979 Act No. 50, Section 1; 1991 Act No. 248, Section 6; 1993 Act No. 181, Section 357; 1996 Act No 459, Section 42; 2001 Act No. 107, Sections 2 and 3.



SECTION 23-25-30. Power of advisory committee to erect and maintain South Carolina Law Enforcement Officers Hall of Fame; guidelines.

It shall be the responsibility of the advisory committee to assist the department in planning, erecting, and maintaining the South Carolina Law Enforcement Officers Hall of Fame in the manner it shall determine appropriate but generally in accordance with the following guidelines:

(a) All officers from all agencies in the law enforcement system shall be eligible for entry into the South Carolina Law Enforcement Officers Hall of Fame.

(b) The names of all officers killed in the line of duty whose deaths under those circumstances can be established by creditable records shall be entered into the South Carolina Law Enforcement Officers Hall of Fame.

(c) Any officer who performs an act or series of acts over and above the regular call of duty may become eligible for the South Carolina Law Enforcement Officers Hall of Fame when so elected by the advisory committee whether or not such act or acts resulted in death or injury to the officer concerned.

(d) Any officer whose continued record of excellence over a period of years is manifestly outstanding may be elected to the South Carolina Law Enforcement Officers Hall of Fame by the advisory committee.

(e) Suitable plaques inscribed with the names of those selected for the South Carolina Law Enforcement Officers Hall of Fame shall be erected.

(f) Within the limits of funds provided, the South Carolina Law Enforcement Officers Hall of Fame shall include museum-type displays of objects and equipment of unusual interest used by law enforcement officers or otherwise related to law enforcement.

(g) Provide tours and related safety and educational programs to the public.

HISTORY: 1962 Code Section 53-49.2; 1974 (58) 2759; 1996 Act No. 459, Section 42; 2001 Act No. 107, Section 3.



SECTION 23-25-40. Nominations to South Carolina Law Enforcement Officers Hall of Fame; meetings of advisory committee, compensation of members and clerical assistance.

The advisory committee shall establish procedures and regulations for the nomination of members of the South Carolina Law Enforcement Officers Hall of Fame. All selections of persons for South Carolina Law Enforcement Officers Hall of Fame membership shall be made by a majority vote of the total membership of the advisory committee.

Meetings of the advisory committee shall be held at least quarterly, and more frequently at the call of the chairman. The advisory committee shall establish its own rules of procedure. Members shall not receive compensation for their services with the advisory committee but shall be allowed the usual mileage, per diem, and subsistence provided by law for boards, committees, and commissions.

HISTORY: 1962 Code Section 53-49.3; 1974 (58) 2759; 1993 Act No. 181, Section 358; 1996 Act No. 459, Section 42; 2001 Act No. 107, Section 3.






CHAPTER 27 - POLICE DISTRICTS IN UNINCORPORATED COMMUNITIES

SECTION 23-27-10. Authorization for special police districts.

In order to provide adequate police protection for unincorporated villages or towns or thickly populated areas outside the limits of incorporated municipalities, special police districts may be created and established within any county in this State for any such unincorporated area.

HISTORY: 1962 Code Section 53-301; 1952 Code Section 53-301; 1948 (45) 1790.



SECTION 23-27-20. Petition to establish district.

Before any such special district may be formed there shall be filed with the clerk of court of the county in which such district is proposed to be created a petition signed by a majority of the resident landowners in the proposed district. The petition shall be accompanied (a) by a plat or map showing the limits of the proposed district, (b) by an adequate description of the territory by reference to recorded plats or maps or (c) by any other general description sufficient for the commissioners of the district and the county auditor to ascertain the landowners within the area.

HISTORY: 1962 Code Section 53-302; 1952 Code Section 53-302; 1948 (45) 1790.



SECTION 23-27-30. Election on establishment of district and for commissioners of district.

When the petition is approved by the clerk of court of the county in which the proposed special district is located the clerk shall call an election of the qualified voters within such district to vote upon the question of establishing the district for the purpose of special police protection. The clerk shall designate some place within the proposed district for the holding of the election and shall appoint the managers and declare the results thereof. He shall give notice of the time and place thereof for at least three weeks in some newspaper published in the county and by posting notices thereof in at least three public places within the proposed district for the same length of time. At such election only the qualified electors residing within the district shall be allowed to vote, according to the laws of general elections. They shall vote "Yes" or "No" on the question of establishing such special police district and at the same election they shall vote on the election of three commissioners to hold office, in the event a majority of the votes cast shall be in favor of establishing such district, for terms of two, four and six years and until their successors are elected and qualified, their successors, however, to have terms of office of six years and until their successors are elected and qualified. Thereafter a commissioner shall be elected at the time of each State biennial election.

HISTORY: 1962 Code Section 53-303; 1952 Code Section 53-303; 1948 (45) 1790.



SECTION 23-27-40. Organization; vacancies; compensation.

As soon as practicable after the election, if a majority of the votes cast be in favor of establishing such district, the commissioners shall meet and organize as the board of commissioners of such special police district and they shall draw, by lot, the commissioners who shall hold office for the two, four and six year terms respectively. At the organization meeting and following the election of any commissioner thereafter they shall elect one of their number as chairman and another as secretary who shall keep a record of the deliberations of the board. In the event of any vacancy on the commission the remaining members of the commission shall elect a commissioner to fill the unexpired term. They shall serve without compensation.

HISTORY: 1962 Code Section 53-304; 1952 Code Section 53-304; 1948 (45) 1790.



SECTION 23-27-50. Board as body politic; rights, privileges and duties.

The board of commissioners of any such special district shall be a body politic and shall exercise the rights, privileges and duties of such as herein further defined.

HISTORY: 1962 Code Section 53-305; 1952 Code Section 53-305; 1948 (45) 1790.



SECTION 23-27-60. Recommendation of personnel for police duty in district.

The board of commissioners may recommend to the sheriff of the county the personnel for police duty within the district and fix the salaries therefor or it may recommend the discharge of any thereof. Upon such recommendation to him the sheriff may commission the person or persons so recommended as a special deputy sheriff or deputies, but if any person recommended be unsatisfactory to him the sheriff may request the board of commissioners to name others until satisfactory ones are agreed upon.

HISTORY: 1962 Code Section 53-306; 1952 Code Section 53-306; 1948 (45) 1790.



SECTION 23-27-70. Bond of deputy sheriffs for district.

No person shall be commissioned as a deputy sheriff under the provisions of this chapter until he shall have furnished sufficient bond with surety, to be approved by the sheriff and filed as other such bonds are filed, for the faithful performance of his duties as special deputy sheriff, the cost of such bond to be paid by the district. There shall be no liability upon the sheriff or his bond for any act of any deputy commissioned under the provisions of this chapter.

HISTORY: 1962 Code Section 53-307; 1952 Code Section 53-307; 1948 (45) 1790.



SECTION 23-27-80. Powers and duties of deputies.

The deputies so commissioned shall assume the general duties of law-enforcement officers within the district to which they are appointed and as such officers they shall have the same power and authority as to offenses committed within the district as deputy sheriffs have within the county. Persons arrested by a special deputy sheriff commissioned under the provisions of this chapter may be carried by such arresting officer before any magistrate in the county having jurisdiction over the district and there be charged for the offense and the cases shall be disposed of as provided by law.

HISTORY: 1962 Code Section 53-308; 1952 Code Section 53-308; 1948 (45) 1790.



SECTION 23-27-90. Budget and description of district.

To meet the expenses for such special deputy sheriffs in any such special district, the board of commissioners of the district shall each year before the levying of taxes make up a budget or estimate for their district which shall give the estimated expenses for the succeeding year and shall submit it to the county auditor for approval. They shall also provide the county auditor with an adequate description of the special police district, either by reference to maps or plats filed or recorded in the records of the county or by designated boundaries of sufficient certainty to enable the county auditor to levy upon the property therein, and, if requested, they may assist the county auditor in listing the property within such district.

HISTORY: 1962 Code Section 53-309; 1952 Code Section 53-309; 1948 (45) 1790.



SECTION 23-27-100. Levy of taxes; disposition of funds collected.

Upon receipt of the budget submitted by the commission, the county auditor shall levy taxes upon all the assessable property in the district to meet the expenses thereof as herein authorized and upon the collection of such taxes by the county treasurer, they shall be disbursed by the treasurer upon the approval of the commissioners of the district for the purposes herein stated. All taxes so levied for such special district shall be kept separate on the assessment roll from other levies and moneys so collected and shall be kept in a separate fund for such district and any surplus that may occur in any one year shall be carried forward and applied to the next year's account and be properly considered in the budget for the expenses of such district for the ensuing year.

HISTORY: 1962 Code Section 53-310; 1952 Code Section 53-310; 1948 (45) 1790.



SECTION 23-27-110. Procedure for abolishing district.

Any special police district created under the provisions of this chapter may be abolished at the end of any calendar year whenever a majority of the resident landowners therein shall sign a petition directed to the members of the county legislative delegation of the county wherein it is located requesting that the district be abolished, if public notice be given that the petition is to be circulated by three weeks' publication in some newspaper published in the county and by posting notices thereof in at least three public places within the district. Upon receipt of any such petition the county legislative delegation may pass a resolution directed to the clerk of court and to the county auditor, declaring the district abolished and all the rights and duties thereunder at an end.

HISTORY: 1962 Code Section 53-311; 1952 Code Section 53-311; 1948 (45) 1790.



SECTION 23-27-120. Declaration of purpose; construction of chapter.

The purpose of this chapter is to provide adequate police protection for unincorporated villages, towns and thickly populated areas outside of the limits of incorporated municipalities, and this chapter shall be liberally construed and interpreted to carry into effect such purpose.

HISTORY: 1962 Code Section 53-312; 1952 Code Section 53-312; 1948 (45) 1790.



SECTION 23-27-130. Chapter is cumulative.

The rights, privileges and methods provided for in this chapter for the creation of special districts and the appointment of special deputy sheriffs are cumulative to all other ways and methods provided by law in this State.

HISTORY: 1962 Code Section 53-313; 1952 Code Section 53-313; 1948 (45) 1790.






CHAPTER 28 - RESERVE POLICE OFFICERS

SECTION 23-28-10. Definitions.

For the purposes of this chapter:

(A) "Reserves" means persons given part-time police powers without being assigned regularly to full-time law enforcement duties.

(B) "Chief" means the chief law enforcement officer of a state agency, municipality, county, county sheriff, or other entity of the State having police powers.

HISTORY: 1978 Act No. 481, Section 1; 2007 Act No. 44, Section 1, eff June 4, 2007.



SECTION 23-28-20. Appointment of reserve police officers authorized; powers and duties.

(A) The chief, with the approval of the governing body or its chief operating officer, may appoint the number of reserve police officers as may be needed but not exceeding the number of regular full-time officers of his department. The number of full-time officers may not be decreased because of the institution or expansion of a reserve force. Each period of time reserves serve must be determined and specified by the chief in writing. The powers and duties of reserves must be prescribed by the chief and they are subject to removal by him at any time.

(B) The chief, with the approval of the governing body, also shall allow for the compensation of reserve police officers for work done pursuant to Section 23-24-10 when compensation for approved public activities would be paid by a party other than the municipality or county. Reserve officers must be paid for approved public activities the same as off-duty police officers. Work performed for compensation must be in excess of the minimum logged service time required by Section 23-28-70. Additional training, beyond what is required for reserve police officers, is not required for reserve police officers who receive compensation.

(C) Before assuming their duties, reserves must:

(1) take the oath of office required by law;

(2) be bonded in an amount determined by the governing body of the state agency, county, municipality, or other entity which may not be less than one thousand five hundred dollars;

(3) successfully complete a course of training specified pursuant to Chapter 23, Title 23 and endorsed by the chief who appoints them.

HISTORY: 1978 Act No. 481, Section 2; 1995 Act No. 85, Section 1; 1996 Act No. 304, Section 2; 1996 Act No. 459, Section 43; 2007 Act No. 44, Section 1, eff June 4, 2007; 2008 Act No. 335, Section 7, eff June 16, 2008.



SECTION 23-28-30. Training course; subjects of study.

(A) A reserve officer may not assume a police function until he has successfully completed a course of training of at least sixty hours and passed a comprehensive test prepared by the Law Enforcement Training Council and administered by the local law enforcement agency. The sixty hours of training must be promulgated by the Law Enforcement Training Council, endorsed by the appointing official and must include, but not be limited to:

(1) Firearms training-twelve hours

(2) Laws of arrest-three hours

(3) Searches and seizure-three hours

(4) Evidence-six hours

(5) Crisis intervention-three hours

(6) Officer survival-two hours

(7) Ethics-two hours

(8) Constitutional law-two hours

(9) Local ordinances and policies-ten hours

(10) Radio communications-one hour

(11) Handling prisoners-one hour

(12) Handling juveniles-one hour

(13) Human relations-two hours.

(B) Nothing in this chapter prevents the entity having a reserve unit from prescribing additional training, subject to the approval of the Law Enforcement Training Council.

HISTORY: 1978 Act No. 481, Section 3; 1996 Act No. 459, Section 44; 2006 Act No. 317, Section 3, eff May 30, 2006; 2006 Act No. 336, Section 2, eff June 2, 2006; 2007 Act No. 44, Section 1, eff June 4, 2007.



SECTION 23-28-40. Manner in which training provided; in-service training.

(A) The training described in Section 23-28-30 may be provided locally or regionally, but must be subject to approval of the Law Enforcement Training Council. If disapproved, the training council shall designate a representative to confer with the chief to make acceptable program changes. Within reason, and subject to academy schedules, academy staff may assist in the training.

(B) In addition to the sixty hours of preliminary training, classes of in-service training must be held periodically but not less often than once a month. Consecutive absences of more than three sessions may be grounds for dismissal.

HISTORY: 1978 Act No. 481, Section 4; 1979 Act No. 39, Section 1; 1996 Act No. 459, Section 45; 2006 Act No. 317, Section 4, eff May 30, 2006; 2007 Act No. 44, Section 1, eff June 4, 2007.



SECTION 23-28-50. Physical examination; applicability of other minimum selection standards.

Before final acceptance as a reserve each candidate shall, at his own expense or through the offices of the doctor of his entity, submit to the chief a summary of the results of a current physical examination for the satisfaction of the chief concerning physical competence and capability. Other minimum selection standards recognized by law as applicable to full-time law enforcement officers also shall apply to reserves.

HISTORY: 1978 Act No. 481, Section 5; 2007 Act No. 44, Section 1, eff June 4, 2007.



SECTION 23-28-60. Additional requirements; identification cards.

(A) Additional requirements beyond those set out in this chapter may be imposed by the chief.

(B) Identification cards registering a reserve's status may be issued by the Law Enforcement Training Council upon request by the chief and assuring the council that all minimum requirements have been met.

HISTORY: 1978 Act No. 481, Section 6; 1996 Act No. 459, Section 46; 2007 Act No. 44, Section 1, eff June 4, 2007.



SECTION 23-28-70. Duties of officers; appointment of coordinator-supervisor.

(A) Reserves shall serve and function as law enforcement officers only on specific orders and directions of the chief. To maintain status, reserves shall maintain a minimum logged service time of twenty hours each month or sixty hours each quarter.

(B) Each reserve must be in proximate contact, by radio or another device, with the full-time officer to whom he is assigned.

(C) A person appointed as an auxiliary or reserve police officer after January 1, 1996, shall perform his duties while accompanied by a full-time, certified South Carolina police officer for a minimum of two hundred forty hours and receive the approval of the chief before he may work as provided in subsection (B). Reserve or auxiliary officers serving before January 1, 1996, and who have at least two hundred forty hours of logged service time are exempt from this provision.

(D) Reserves may not assume full-time duties of law enforcement officers without complying with all requirements for full-time officers.

(E) Each department utilizing reserves shall have one full-time officer as coordinator-supervisor and who must be responsible directly to the chief.

HISTORY: 1978 Act No. 481, Section 7; 1995 Act No. 85, Section 2; 1996 Act No. 304, Section 1; 2007 Act No. 44, Section 1, eff June 4, 2007.



SECTION 23-28-80. Additional training for reserve officers desiring to become full-time officers.

A reserve who has been in active status for at least two years who desires to become a full-time law enforcement officer, upon application and completion of other existing requirements, may be accepted at the Law Enforcement Training Council for such additional hours of training as considered necessary.

HISTORY: 1978 Act No. 481, Section 8; 1996 Act No. 459, Section 47; 2007 Act No. 44, Section 1, eff June 4, 2007.



SECTION 23-28-90. Former full-time officer becoming member of reserve.

A currently certified full-time law enforcement officer who leaves his position under honorable conditions, within twelve months, and at the request of his chief and with the concurrence of the Law Enforcement Training Council, may be issued a registration card identifying him as a member of the reserve. That officer must not be required to undergo the preliminary training for reserves but must be required to have a current physical exam.

HISTORY: 1978 Act No. 481, Section 9; 1996 Act No. 459, Section 48; 2007 Act No. 44, Section 1, eff June 4, 2007.



SECTION 23-28-100. Uniforms and equipment.

The uniforms and equipment issued by the political entity shall remain the property of the entity but, in the discretion of the chief, may be entrusted to the care and control of the reserves. Reserves shall wear uniforms which shall identify them as law enforcement officers. However, in the discretion of the chief, a reserve may wear plain clothes or another uniform that is consistent with his duties as a law enforcement officer. Handguns, if issued, shall be of a caliber approved by the chief.

HISTORY: 1978 Act No. 481, Section 10; 2007 Act No. 44, Section 1, eff June 4, 2007; 2008 Act No. 321, Section 7, eff 6 months after approval (approved June 16, 2008).



SECTION 23-28-110. Workers' compensation.

(A) Workers' compensation benefits may be provided for reserves by the governing body in the same manner as benefits are provided for full-time officers.

(B) For purposes of compensation or benefits arising from duty-related injury or death, reserves must be considered employees of the entity for which they were appointed and must be included with regular duty officers in the assigned responsibility for prevention, suppression, and control of crime.

HISTORY: 1978 Act No. 481, Section 11; 1978 Act No. 599, Section 1; 2007 Act No. 44, Section 1, eff June 4, 2007.



SECTION 23-28-120. Exemptions.

This chapter does not apply to deputy enforcement officers of the Natural Resources Enforcement Division of the South Carolina Department of Natural Resources.

HISTORY: 1978 Act No. 612, amending 1978 Act No. 481 to add Section 11A; 1993 Act No. 181, Section 359; 2007 Act No. 44, Section 1, eff June 4, 2007.






CHAPTER 29 - SUBVERSIVE ACTIVITIES REGISTRATION ACT [REPEALED]



CHAPTER 31 - FIREARMS

SECTION 23-31-10. Purchase of rifle or shotgun in another state.

A resident of this State including a corporation or other business entity maintaining a place of business in this State, who may lawfully purchase and receive delivery of a rifle or shotgun in this State, may purchase a rifle or shotgun in another state and transport or receive it in this State; provided, that the sale meets the lawful requirements of each state, meets all lawful requirements of any federal statute, and is made by a licensed importer, licensed manufacturer, licensed dealer, or licensed collector.

HISTORY: 1962 Code Section 66-581; 1971 (57) 799; 2012 Act No. 285, Section 1, eff June 29, 2012.



SECTION 23-31-20. Purchase of rifle or shotgun in this State by resident of any state.

A resident of any state may purchase rifles and shotguns in this State if the resident conforms to applicable provisions of statutes and regulations of this State, the United States, and of the state in which the person resides.

HISTORY: 1962 Code Section 66-582; 1971 (57) 799; 1996 Act No. 418, Section 1.



SECTION 23-31-205. Name.

This article may be cited as the "Law Abiding Citizens Self-Defense Act of 1996".

HISTORY: 1996 Act No. 464, Section 1.



SECTION 23-31-210. Definitions.

As used in this article:

(1) "Resident" means an individual who is present in South Carolina with the intention of making a permanent home in South Carolina or military personnel on permanent change of station orders.

(2) "Qualified nonresident" means an individual who owns real property in South Carolina, but who resides in another state.

(3) "Picture identification" means:

(a) a valid South Carolina driver's license, or if the applicant is a qualified nonresident, a valid driver's license issued by the state in which the applicant resides; or

(b) an official photographic identification card issued by the Department of Revenue, a federal or state law enforcement agency, an agency of the United States Department of Defense, or the United States Department of State.

(4) "Proof of residence" means a person's current address on the original or certified copy of:

(a) a valid South Carolina driver's license;

(b) an official identification card issued by the Department of Revenue, a federal or state law enforcement agency, an agency of the United States Department of Defense, or the United States Department of State;

(c) a voter registration card; or

(d) another document that SLED may determine that fulfills this requirement.

(5) "Proof of training" means an original document or certified copy of the document supplied by an applicant that certifies that he is either:

(a) a person who, within three years before filing an application, has successfully completed a basic or advanced handgun education course offered by a state, county, or municipal law enforcement agency or a nationally recognized organization that promotes gun safety. This education course must be a minimum of eight hours and must include, but is not limited to:

(i) information on the statutory and case law of this State relating to handguns and to the use of deadly force;

(ii) information on handgun use and safety;

(iii) information on the proper storage practice for handguns with an emphasis on storage practices that reduces the possibility of accidental injury to a child; and

(iv) the actual firing of the handgun in the presence of the instructor;

(b) an instructor certified by the National Rifle Association or another SLED-approved competent national organization that promotes the safe use of handguns;

(c) a person who can demonstrate to the Director of SLED or his designee that he has a proficiency in both the use of handguns and state laws pertaining to handguns;

(d) an active duty police handgun instructor;

(e) a person who has a SLED-certified or approved competitive handgun shooting classification; or

(f) a member of the active or reserve military, or a member of the National Guard who has had handgun training in the previous three years.

SLED shall promulgate regulations containing general guidelines for courses and qualifications for instructors which would satisfy the requirements of this item. For purposes of subitems (a) and (b), "proof of training" is not satisfied unless the organization and its instructors meet or exceed the guidelines and qualifications contained in the regulations promulgated by SLED pursuant to this item.

(6) "Concealable weapon" means a firearm having a length of less than twelve inches measured along its greatest dimension that must be carried in a manner that is hidden from public view in normal wear of clothing except when needed for self-defense, defense of others, and the protection of real or personal property.

(7) "Proof of ownership of real property" means a certified current document from the county assessor of the county in which the property is located verifying ownership of the real property. SLED must determine the appropriate document that fulfills this requirement.

HISTORY: 1996 Act No. 464, Section 1; 2002 Act No. 274, Section 3; 2006 Act No. 347, Section 1, eff June 9, 2006.



SECTION 23-31-215. Issuance of permits.

(A) Notwithstanding any other provision of law, except subject to subsection (B) of this section, SLED must issue a permit, which is no larger than three and one-half inches by three inches in size, to carry a concealable weapon to a resident or qualified nonresident who is at least twenty-one years of age and who is not prohibited by state law from possessing the weapon upon submission of:

(1) a completed application signed by the person;

(2) one current full face color photograph of the person, not smaller than one inch by one inch nor larger than three inches by five inches;

(3) proof of residence or if the person is a qualified nonresident, proof of ownership of real property in this State;

(4) proof of actual or corrected vision rated at 20/40 within six months of the date of application or, in the case of a person licensed to operate a motor vehicle in this State, presentation of a valid driver's license;

(5) proof of training;

(6) payment of a fifty-dollar application fee. This fee must be waived for disabled veterans and retired law enforcement officers; and

(7) a complete set of fingerprints unless, because of a medical condition verified in writing by a licensed medical doctor, a complete set of fingerprints is impossible to submit. In lieu of the submission of fingerprints, the applicant must submit the written statement from a licensed medical doctor specifying the reason or reasons why the applicant's fingerprints may not be taken. If all other qualifications are met, the Chief of SLED may waive the fingerprint requirements of this item. The statement of medical limitation must be attached to the copy of the application retained by SLED. A law enforcement agency may charge a fee not to exceed five dollars for fingerprinting an applicant.

(B) Upon submission of the items required by subsection (A) of this section, SLED must conduct or facilitate a local, state, and federal fingerprint review of the applicant. SLED must also conduct a background check of the applicant through notification to and input from the sheriff of the county where the applicant resides or if the applicant is a qualified nonresident, where the applicant owns real property in this State. The sheriff within ten working days after notification by SLED, must submit a recommendation on an application. Before making a determination whether or not to issue a permit under this article, SLED must consider the recommendation provided pursuant to this subsection. The failure of the sheriff to submit a recommendation within the ten-day period constitutes a favorable recommendation for the issuance of the permit to the applicant. If the fingerprint review and background check are favorable, SLED must issue the permit.

(C) SLED shall issue a written statement to an unqualified applicant specifying its reasons for denying the application within ninety days from the date the application was received; otherwise, SLED shall issue a concealable weapon permit. If an applicant is unable to comply with the provisions of Section 23-31-210(4), SLED shall offer the applicant a handgun training course that satisfies the requirements of Section 23-31-210(4)(a). The course shall cost fifty dollars. SLED shall use the proceeds to defray the training course's operating costs. If a permit is granted by operation of law because an applicant was not notified of a denial within the ninety-day notification period, the permit may be revoked upon written notification from SLED that sufficient grounds exist for revocation or initial denial.

(D) Denial of an application may be appealed. The appeal must be in writing and state the basis for the appeal. The appeal must be submitted to the Chief of SLED within thirty days from the date the denial notice is received. The chief shall issue a written decision within ten days from the date the appeal is received. An adverse decision shall specify the reasons for upholding the denial and may be reviewed by the Administrative Law Judge Division pursuant to Article 5, Chapter 23 of Title 1, upon a petition filed by an applicant within thirty days from the date of delivery of the division's decision.

(E) SLED must make permit application forms available to the public. A permit application form shall require an applicant to supply:

(1) name, including maiden name if applicable;

(2) date and place of birth;

(3) sex;

(4) race;

(5) height;

(6) weight;

(7) eye and hair color;

(8) current residence address, or if the applicant is a qualified nonresident, current residence address and where the applicant owns real property in this State; and

(9) all residence addresses for the three years preceding the application date.

(F) The permit application form shall require the applicant to certify that:

(1) he is not a person prohibited under state law from possessing a weapon;

(2) he understands the permit is revoked and must be surrendered immediately to SLED if the permit holder becomes a person prohibited under state law from possessing a weapon;

(3) he is a resident of this State, is military personnel on permanent change of station orders, or is a qualified nonresident; and

(4) all information contained in his application is true and correct to the best of his knowledge.

(G) Medical personnel, law enforcement agencies, organizations offering handgun education courses pursuant to Section 23-31-210(4)(a), and their personnel, who in good faith provide information regarding a person's application, must be exempt from liability that may arise from issuance of a permit; provided, however, a weapons instructor must meet the requirements established in Section 23-31-210(4)(b), (c), (d), (e), or (f) in order to be exempt from liability under this subsection.

(H) A permit application must be submitted in person or by mail to SLED headquarters which shall verify the legibility and accuracy of the required documents.

(I) SLED must maintain a list of all permit holders and the current status of each permit. SLED may release the list of permit holders or verify an individual's permit status only if the request is made by a law enforcement agency to aid in an official investigation, or if the list is required to be released pursuant to a subpoena or court order. SLED may charge a fee not to exceed its costs in releasing the information under this subsection. Except as otherwise provided in this subsection, a person in possession of a list of permit holders obtained from SLED must destroy the list.

(J) A permit is valid statewide unless revoked because the person has:

(1) become a person prohibited under state law from possessing a weapon;

(2) moved his permanent residence to another state and no longer owns real property in this State;

(3) voluntarily surrendered the permit; or

(4) been charged with an offense that, upon conviction, would prohibit the person from possessing a firearm. However, if the person subsequently is found not guilty of the offense, then his permit must be reinstated at no charge.

Once a permit is revoked, it must be surrendered to a sheriff, police department, a SLED agent, or by certified mail to the Chief of SLED. A person who fails to surrender his permit in accordance with this subsection is guilty of a misdemeanor and, upon conviction, must be fined twenty-five dollars.

(K) A permit holder must have his permit identification card in his possession whenever he carries a concealable weapon. When carrying a concealable weapon pursuant to Article 4 of Chapter 31 of Title 23, a permit holder must inform a law enforcement officer of the fact that he is a permit holder and present the permit identification card when an officer (1) identifies himself as a law enforcement officer and (2) requests identification or a driver's license from a permit holder. A permit holder immediately must report the loss or theft of a permit identification card to SLED headquarters. A person who violates the provisions of this subsection is guilty of a misdemeanor and, upon conviction, must be fined twenty-five dollars.

(L) SLED shall issue a replacement for lost, stolen, damaged, or destroyed permit identification cards after the permit holder has updated all information required in the original application and the payment of a five-dollar replacement fee. Any change of permanent address must be communicated in writing to SLED within ten days of the change accompanied by the payment of a fee of five dollars to defray the cost of issuance of a new permit. SLED shall then issue a new permit with the new address. A permit holder's failure to notify SLED in accordance with this subsection constitutes a misdemeanor punishable by a twenty-five dollar fine. The original permit shall remain in force until receipt of the corrected permit identification card by the permit holder, at which time the original permit must be returned to SLED.

(M) A permit issued pursuant to this section does not authorize a permit holder to carry a concealable weapon into a:

(1) police, sheriff, or highway patrol station or any other law enforcement office or facility;

(2) detention facility, prison, or jail or any other correctional facility or office;

(3) courthouse or courtroom;

(4) polling place on election days;

(5) office of or the business meeting of the governing body of a county, public school district, municipality, or special purpose district;

(6) school or college athletic event not related to firearms;

(7) daycare facility or pre-school facility;

(8) place where the carrying of firearms is prohibited by federal law;

(9) church or other established religious sanctuary unless express permission is given by the appropriate church official or governing body; or

(10) hospital, medical clinic, doctor's office, or any other facility where medical services or procedures are performed unless expressly authorized by the employer.

A person who wilfully violates a provision of this subsection is guilty of a misdemeanor and, upon conviction, must be fined not less than one thousand dollars or imprisoned not more than one year, or both, at the discretion of the court and have his permit revoked for five years.

Nothing contained herein may be construed to alter or affect the provisions of Sections 10-11-320, 16-23-420, 16-23-430, 16-23-465, 44-23-1080, 44-52-165, 50-9-830, and 51-3-145.

(N) Valid out-of-state permits to carry concealable weapons held by a resident of a reciprocal state must be honored by this State, provided, that the reciprocal state requires an applicant to successfully pass a criminal background check and a course in firearm training and safety. A resident of a reciprocal state carrying a concealable weapon in South Carolina is subject to and must abide by the laws of South Carolina regarding concealable weapons. SLED shall maintain and publish a list of those states as the states with which South Carolina has reciprocity.

(O) A permit issued pursuant to this article is not required for a person:

(1) specified in Section 16-23-20, items (1) through (5) and items (7) through (11);

(2) carrying a self-defense device generally considered to be nonlethal including the substance commonly referred to as "pepper gas";

(3) carrying a concealable weapon in a manner not prohibited by law.

(P) A permit issued pursuant to this article is valid for four years. Subject to subsection (Q) of this section, SLED shall renew a currently valid permit upon:

(1) payment of a fifty-dollar renewal fee by the applicant. This fee must be waived for disabled veterans and retired law enforcement officers;

(2) completion of the renewal application; and

(3) submission of a photocopy of the applicant's valid South Carolina driver's license or South Carolina identification card, or if the applicant is a qualified nonresident, a photocopy of the applicant's valid driver's license or identification card issued by the state in which the applicant resides.

(Q) Upon submission of the items required by subsection (P) of this section, SLED must conduct or facilitate a local, state, and federal fingerprint review of the applicant. If the background check is favorable, SLED must renew the permit.

(R) No provision contained within this article shall expand, diminish, or affect the duty of care owed by and liability accruing to, as may exist at law immediately before the effective date of this article, the owner of or individual in legal possession of real property for the injury or death of an invitee, licensee, or trespasser caused by the use or misuse by a third party of a concealable weapon. Absence of a sign prohibiting concealable weapons shall not constitute negligence or establish a lack of duty of care.

(S) Once a concealed weapon permit holder is no longer a resident of this State or is no longer a qualified nonresident, his concealed weapon permit is void, and immediately must be surrendered to SLED.

(T) During the first quarter of each calendar year, SLED must publish a report of the following information regarding the previous calendar year:

(1) the number of permits;

(2) the number of permits that were issued;

(3) the number of permit applications that were denied;

(4) the number of permits that were renewed;

(5) the number of permit renewals that were denied;

(6) the number of permits that were suspended or revoked; and

(7) the name, address, and county of a person whose permit was revoked, including the reason for the revocation under Section 23-31-215(J)(1).

The report must include a breakdown of such information by county.

HISTORY: 1996 Act No. 464, Section 1; 1997 Act No. 39, Section 2; 2002 Act No. 274, Section 4; 2005 Act No. 154, Section 1; 2006 Act No. 347, Section 2, eff June 9, 2006; 2008 Act No. 202, Sections 1, 2, eff April 16, 2008; 2008 Act No. 349, Section 1, eff June 16, 2008.



SECTION 23-31-216. Collection and retention of fees.

The State Law Enforcement Division shall collect, retain, expend, and carry forward all fees associated with the concealable weapon application, renewal, and replacement of the permit, as provided pursuant to this article.

HISTORY: 1997 Act No. 39, Section 1; 1999 Act No. 100, Part II, Section 18; 2008 Act No. 353, Section 2, Pt 19C, eff July 1, 2009.



SECTION 23-31-217. Effect on Section 16-23-20.

Nothing in this article shall affect the provisions of Section 16-23-20.

HISTORY: 1996 Act No. 464, Section 7.



SECTION 23-31-220. Right to allow or permit concealed weapons upon premises; signs.

Nothing contained in this article shall in any way be construed to limit, diminish, or otherwise infringe upon:

(1) the right of a public or private employer to prohibit a person who is licensed under this article from carrying a concealable weapon upon the premises of the business or work place or while using any machinery, vehicle, or equipment owned or operated by the business;

(2) the right of a private property owner or person in legal possession or control to allow or prohibit the carrying of a concealable weapon upon his premises.

The posting by the employer, owner, or person in legal possession or control of a sign stating "No Concealable Weapons Allowed" shall constitute notice to a person holding a permit issued pursuant to this article that the employer, owner, or person in legal possession or control requests that concealable weapons not be brought upon the premises or into the work place. A person who brings a concealable weapon onto the premises or work place in violation of the provisions of this paragraph may be charged with a violation of Section 16-11-620. In addition to the penalties provided in Section 16-11-620, a person convicted of a second or subsequent violation of the provisions of this paragraph must have his permit revoked for a period of one year. The prohibition contained in this section does not apply to persons specified in Section 16-23-20, item (1).

HISTORY: 1996 Act No. 464, Section 8.



SECTION 23-31-225. Carrying concealed weapons into residences or dwellings.

No person who holds a permit issued pursuant to Article 4, Chapter 31, Title 23 may carry a concealable weapon into the residence or dwelling place of another person without the express permission of the owner or person in legal control or possession, as appropriate. A person who violates this provision is guilty of a misdemeanor and, upon conviction, must be fined not less than one thousand dollars or imprisoned for not more than one year, or both, at the discretion of the court and have his permit revoked for five years.

HISTORY: 1996 Act No. 464, Section 12.



SECTION 23-31-230. Carrying concealed weapons between automobile and accommodation.

Notwithstanding any provision of law, any person may carry a concealable weapon from an automobile or other motorized conveyance to a room or other accommodation he has rented and upon which an accommodations tax has been paid.

HISTORY: 1996 Act No. 464, Section 14.



SECTION 23-31-235. Sign requirements.

(A) Notwithstanding any other provision of this article, any requirement of or allowance for the posting of signs prohibiting the carrying of a concealable weapon upon any premises shall only be satisfied by a sign expressing the prohibition in both written language interdict and universal sign language.

(B) All signs must be posted at each entrance into a building where a concealable weapon permit holder is prohibited from carrying a concealable weapon and must be:

(1) clearly visible from outside the building;

(2) eight inches wide by twelve inches tall in size;

(3) contain the words "NO CONCEALABLE WEAPONS ALLOWED" in black one-inch tall uppercase type at the bottom of the sign and centered between the lateral edges of the sign;

(4) contain a black silhouette of a handgun inside a circle seven inches in diameter with a diagonal line that runs from the lower left to the upper right at a forty-five degree angle from the horizontal;

(5) a diameter of a circle; and

(6) placed not less than forty inches and not more than sixty inches from the bottom of the building's entrance door.

(C) If the premises where concealable weapons are prohibited does not have doors, then the signs contained in subsection (A) must be:

(1) thirty-six inches wide by forty-eight inches tall in size;

(2) contain the words "NO CONCEALABLE WEAPONS ALLOWED" in black three- inch tall uppercase type at the bottom of the sign and centered between the lateral edges of the sign;

(3) contain a black silhouette of a handgun inside a circle thirty-four inches in diameter with a diagonal line that is two inches wide and runs from the lower left to the upper right at a forty-five degree angle from the horizontal and must be a diameter of a circle whose circumference is two inches wide;

(4) placed not less than forty inches and not more than ninety-six inches above the ground;

(5) posted in sufficient quantities to be clearly visible from any point of entry onto the premises.

HISTORY: 1996 Act No. 464, Section 13; 2002 Act No. 274, Section 5.



SECTION 23-31-240. Persons allowed to carry concealed weapon while on duty.

Notwithstanding any other provision contained in this article, the following persons who possess a valid permit pursuant to this article may carry a concealable weapon anywhere within this State, when carrying out the duties of their office:

(1) active Supreme Court justices;

(2) active judges of the court of appeals;

(3) active circuit court judges;

(4) active family court judges;

(5) active masters-in-equity;

(6) active probate court judges;

(7) active magistrates;

(8) active municipal court judges;

(9) active federal judges;

(10) active administrative law judges;

(11) active solicitors and assistant solicitors; and

(12) active workers' compensation commissioners.

HISTORY: 1998 Act No. 297, Section 5.



SECTION 23-31-310. Definitions.

When used in this article:

(a) "Machine gun" applies to and includes any weapon which shoots, is designed to shoot, or can be readily restored to shoot, automatically more than one shot, without manual reloading, by a single function of the trigger. The term shall also include the frame or receiver of any such weapon, any combination or parts designed and intended for use in converting a weapon into a machine gun, and any combination of parts from which a machine gun can be assembled if such parts are in the possession or under the control of a person.

(b) "Sawed-off shotgun" means a shotgun having a barrel or barrels of less than eighteen inches in length or a weapon made from a shotgun which as modified has an overall length of less than twenty-six inches or a barrel or barrels of less than eighteen inches in length.

(c) "Shotgun" means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed shotgun shell to fire through a smooth bore either a number of ball shot or a single projectile for each pull of the trigger. The term includes any such weapon which may be readily restored to fire a fixed shotgun shell but does not include an antique firearm as defined in this section.

(d) "Sawed-off rifle" means a rifle having a barrel or barrels of less than sixteen inches in length or a weapon made from a rifle which as modified has an overall length of less than twenty-six inches or a barrel or barrels of less than sixteen inches in length.

(e) "Rifle" means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder and designed or redesigned and made or remade to use the energy of the explosive in a fixed cartridge to fire only a single projectile through a rifled bore for each single pull of the trigger. The term includes any such weapon which may be readily restored to fire a fixed cartridge but does not include an antique firearm as described in this section.

(f) "Antique firearm" means any firearm not designed or redesigned for using rim fire or conventional center fire ignition with fixed ammunition and manufactured in or before 1898 (including any matchlock, flintlock, percussion cap, or similar type of ignition system or replica thereof, whether actually manufactured before or after the year 1898) and also any firearm using fixed ammunition manufactured in or before 1898, for which ammunition is no longer manufactured in the United States and is not readily available in the ordinary channels of commercial trade.

(g) "Military firearm" means any military weapon, firearm, or destructive device, other than a machine gun, that is manufactured for military use by a firm licensed by the federal government pursuant to a contract with the federal government and does not include a pistol, rifle, or shotgun which fires only one shot for each pull of the trigger.

HISTORY: 1962 Code Section 16-121; 1952 Code Section 16-121; 1942 Code Section 1258-1; 1934 (38) 1288; 1975 (59) 135; 1990 Act No. 564, Section 2; 1999 Act No. 71, Section 2.



SECTION 23-31-320. Exceptions to application of article.

The provisions of this article shall not apply to the Army, Navy, or Air Force of the United States, the National Guard, and organizations authorized by law to purchase or receive machine guns, military firearms, or sawed-off shotguns or sawed-off rifles, from the United States or from this State and the members of such organizations. Any peace officer of the State or of any county or other political subdivision thereof, state constable, member of the highway patrol, railway policeman or warden, superintendent, head keeper or deputy of any state prison, penitentiary, workhouse, county jail, city jail, or other institution for the detention of persons convicted or accused of crime or held as witnesses in criminal cases or person on duty in the postal service of the United States or any common carrier while transporting direct to any police department, military, or naval organization or person authorized by law to possess or use a machine gun, or sawed-off shotgun or sawed-off rifle, may possess machine guns, or sawed-off shotguns or sawed-off rifles, when required in the performance of their duties. Nor shall the provisions hereof be construed to apply to machine guns, or sawed-off shotguns or sawed-off rifles, kept for display as relics and which are rendered harmless and not usable.

The provisions of this article shall not apply to any manufacturer of machine guns or military firearms licensed pursuant to the provisions of 18 U. S. C. Section 921 et seq., nor to any common or contract carrier transporting or shipping any machine guns or military firearms to or from such manufacturer if the transportation or shipment is not prohibited by federal law. Any such manufacturer shall furnish to the South Carolina Law Enforcement Division the serial numbers of all machine guns or military firearms manufactured by it within thirty days of such manufacture and shall be subject to the penalties provided in Section 23-31-340 for noncompliance.

HISTORY: 1962 Code Section 16-125; 1952 Code Section 16-125; 1942 Code Section 1258-1; 1934 (38) 1288; 1975 (59) 135; 1978 Act No. 541, Section 4; 1990 Act No. 564, Section 2.



SECTION 23-31-330. Application and registration of person allowed to possess machine gun or sawed-off shotgun or rifle.

(A) Every person permitted by Section 23-31-320 to possess a machine gun or sawed-off shotgun or sawed-off rifle, and any person elected or appointed to any office or position which entitles the person to possess a machine gun or sawed-off shotgun or sawed-off rifle, upon taking office, shall file with the State Law Enforcement Division on a blank to be supplied by the division on request an application which is properly sworn. The application must be approved by the sheriff of the county in which the applicant resides or has his principal place of business and include the applicant's name, residence and business address, physical description, whether or not ever charged or convicted of any crime, municipal, state, or otherwise, and where, if charged, and when it was disposed of. The applicant shall also give a description including the serial number and make of the machine gun or sawed-off shotgun or sawed-off rifle which he possesses or desires to possess. The State Law Enforcement Division shall file the application in its office. The division shall register the applicant together with the information required in the application in a book or index to be kept for that purpose, assign to him a number, and issue to him a card which shall bear the signature of the applicant and which he shall keep with him while he has the machine gun or sawed-off shotgun or sawed-off rifle in his possession. This registration must be made on the date application is received and filed with the division. The registration expires on December thirty-first of the year in which the license is issued.

(B) No permit or registration required by the provisions of this section is required where weapons are possessed by a governmental entity which has a significant public safety responsibility for the protection of life or property.

HISTORY: 1962 Code Section 16-126; 1952 Code Section 16-126; 1942 Code Section 1258-1; 1934 (38) 1288; 1975 (59) 135; 1988 Act No. 492, Section 2; 1990 Act No. 564, Section 2.



SECTION 23-31-340. Penalties.

A person who violates the provisions of this article is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 16-127; 1952 Code Section 16-127; 1942 Code Section 1258-1; 1934 (38) 1288; 1960 (51) 1602; 1975 (59) 135; 1990 Act No. 564, Section 2; 1993 Act No. 184, Section 58.



SECTION 23-31-350. Article not applicable to antique firearms.

The provisions of this article shall not apply to antique firearms.

HISTORY: 1975 (59) 135; 1990 Act No. 564, Section 2.



SECTION 23-31-360. Unregistered possession of machine guns or military firearms by licensed manufacturer.

Machine guns or military firearms manufactured by a firm licensed by the federal government and subject to the Federal Gun Control Act may be legally possessed by the manufacturer without being registered with the State Law Enforcement Division. The manufacturing firm shall furnish to SLED the serial numbers of all machine guns or military firearms manufactured by it within thirty days of their manufacture and it is subject to the penalties provided in Section 23-31-340 for noncompliance.

HISTORY: 1978 Act No. 541, Section 2; 1990 Act No. 564, Section 2; 1993 Act No. 184, Section 59.



SECTION 23-31-370. Special limited license for possession, transportation, and sale of machine guns; violations and penalties.

(a) The South Carolina Law Enforcement Division may issue a special limited license for the possession, transportation, and sale of machine guns in this State to persons: (1) who are authorized representatives of a machine gun manufacturer or dealer engaged in demonstrating and selling them to agencies authorized by law to possess them, or (2) who are engaged in professional movie-making or providing services to professional movie-makers who use machine guns as regulated by this article in the course of creating movie "special effects".

(b) Applications for the special license authorized by this section must be on a form prescribed by the division, duly sworn to, containing the applicant's name, business and residence address, a record of any criminal charges filed against the applicant in the United States for other than traffic law violations and the disposition of the charges, a description of the machine guns to be possessed, transported, or sold in this State, including their make and serial numbers, the sites within the State to which the machine guns will be transported, and such other information the division considers necessary to implement this section.

(c) The division may issue a special license pursuant to this section if it determines that the applicant has not been convicted of any offense other than traffic violations and the applicant clearly qualifies under item (1) or (2) of subsection (a). The special license is valid for a specified period not to exceed six months which must be stated on the license.

(d) Any person who knowingly and wilfully makes any false statement for the purpose of obtaining the special license or who violates its terms, in addition to any other penalty provided by law, is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than two years, or both.

HISTORY: 1986 Act No. 532, Section 8B; 1990 Act No. 564, Section 2.



SECTION 23-31-400. Definitions; unlawful use of firearm; violations.

(A) As used in this article:

(1) "Use a firearm" means to discharge a firearm.

(2) "Serious bodily injury" means a physical condition which creates a substantial risk of death, serious personal disfigurement, or protracted loss or impairment of the function of a bodily member or organ.

(B) It is unlawful for a person who is under the influence of alcohol or a controlled substance to use a firearm in this State.

(C) A person who violates the provisions of subsection (B) is guilty of a misdemeanor and, upon conviction, must be fined not less than two thousand dollars or imprisoned not more than two years.

(D) This article does not apply to persons lawfully defending themselves or their property.

HISTORY: 1996 Act No. 464, Section 2.



SECTION 23-31-410. Blood and urine testing.

(A) A person who uses a firearm within this State shall submit to a SLED-approved breath test to determine the alcoholic content of the blood and to a urine test to detect the presence of a controlled substance if there is probable cause to believe that the person was using a firearm while under the influence of alcohol or a controlled substance or if the person is arrested lawfully for an offense allegedly committed while he was using a firearm while under the influence of alcohol or a controlled substance. The breath or urine test must be administered at the request of a law enforcement officer who has probable cause to believe the person was using the firearm while under the influence of alcohol or a controlled substance. The administration of either test shall not preclude the administration of the other test. The refusal to submit to a breath or urine test upon the request of a law enforcement officer pursuant to this section is admissible into evidence in a criminal proceeding.

(B) If the arresting officer does not request a breath or urine test of the person arrested for an offense allegedly committed while the person was using a firearm while under the influence of alcohol or a controlled substance, the person may request the arresting officer to have a breath test made to determine the alcohol content of the person's blood or a urine test for the purpose of determining the presence of a controlled substance. The failure of the person who requests a breath or urine test to actually be so tested shall bar the prosecution of the person for using a firearm while under the influence of alcohol or a controlled substance.

(C) The provisions of Section 56-5-2950 relating to the administration of tests for determining the weight of alcohol in an individual's blood, additional tests at the individual's expense, availability of test information to the individual or the individual's attorney, and liability of medical institutions and persons administering the tests are applicable to this section.

(D) The results of a test administered pursuant to this section for the purpose of detecting the presence of a controlled substance are not admissible as evidence in a criminal prosecution for the possession of a controlled substance.

(E) Information obtained pursuant to this section must be released to a court, prosecuting attorney, defense attorney, or law enforcement officer in connection with an alleged violation of Section 23-31-400 upon request for this information.

HISTORY: 1996 Act No. 464, Section 2.



SECTION 23-31-415. Testing following death or serious personal injury; effect of refusal; evidentiary use.

(A) If a law enforcement officer has probable cause to believe that a person used a firearm while under the influence of alcohol or a controlled substance and caused the death or serious bodily injury of an individual, the person shall submit, upon the request of the law enforcement officer, to a test of his blood for the purpose of determining its alcohol content or for the presence of a controlled substance.

(B) A criminal charge resulting from the incident precipitating the officer's demand for testing should be tried concurrently with a charge of a violation of Section 23-31-400. If the charges are tried separately, the fact that the person refused, resisted, obstructed, or opposed testing is admissible at the trial of the criminal offense which precipitated the demand for testing.

(C) The results of any test administered pursuant to this section for the purpose of detecting the presence of a controlled substance is not admissible as evidence in a criminal prosecution for the possession of a controlled substance.

Notwithstanding another provision of law pertaining to the confidentiality of hospital records or other medical records, information obtained pursuant to this section must be released to a court, prosecuting attorney, defense attorney, or law enforcement officer in connection with an alleged violation of Section 23-31-400 upon request for such information.

HISTORY: 1996 Act No. 464, Section 2.



SECTION 23-31-420. Presumptions.

(A) Upon the trial of a civil or criminal action or proceeding arising out of acts alleged to have been committed by a person while using a firearm while under the influence of alcohol or a controlled substance, the results of any test administered pursuant to Section 23-31-410 or 23-31-415 and this section are admissible into evidence, and the amount of alcohol in the person's blood at the time alleged, as shown by chemical analysis of the person's blood or breath, creates the following presumptions:

(1) If there was at that time five one-hundredths of one percent or less by weight of alcohol in the person's blood, it must be presumed that the person was not under the influence of alcohol.

(2) If there was at that time in excess of five one-hundredths of one percent but less than eight one-hundredths of one percent by weight of alcohol in the person's blood, this fact does not give rise to any inference that the person was or was not under the influence of alcohol to the extent that his normal faculties were impaired, but this fact may be considered with other competent evidence in determining whether the person was under the influence of alcohol.

(3) If there was at that time eight one-hundredths of one percent or more by weight of alcohol in the person's blood, this fact creates an inference that the person was under the influence of alcohol.

(B) The percent by weight of alcohol in the blood must be based upon grams of alcohol per one-hundred milliliters of blood. The provisions of this section must not be construed as limiting the introduction of any other competent evidence bearing upon the question of whether the person was under the influence of alcohol.

HISTORY: 1996 Act No. 464, Section 2; 2003 Act No. 61, Section 1.



SECTION 23-31-510. Regulation of ownership, transfer, or possession of firearm or ammunition; discharge on landowner's own property.

No governing body of any county, municipality, or other political subdivision in the State may enact or promulgate any regulation or ordinance that regulates or attempts to regulate:

(1) the transfer, ownership, possession, carrying, or transportation of firearms, ammunition, components of firearms, or any combination of these things; or

(2) a landowner discharging a firearm on the landowner's property to protect the landowner's family, employees, the general public, or the landowner's property from animals that the landowner reasonably believes pose a direct threat or danger to the landowner's property, people on the landowner's property, or the general public. For purposes of this item, the landowner's property must be a parcel of land comprised of at least twenty-five contiguous acres. Any ordinance regulating the discharge of firearms that does not specifically provide for an exclusion pursuant to this item is unenforceable as it pertains to an incident described in this item; otherwise, the ordinance is enforceable.

HISTORY: 1986 Act No. 532, Section 2; 2008 Act No. 220, Section 1, eff May 21, 2008.



SECTION 23-31-520. Power to regulate public use of firearms; confiscation of firearms or ammunition.

This article does not affect the authority of any county, municipality, or political subdivision to regulate the careless or negligent discharge or public brandishment of firearms, nor does it prevent the regulation of public brandishment of firearms during the times of or a demonstrated potential for insurrection, invasions, riots, or natural disasters. This article denies any county, municipality, or political subdivision the power to confiscate a firearm or ammunition unless incident to an arrest.

HISTORY: 1986 Act No. 532, Section 3; 2006 Act No. 347, Section 3, eff June 9, 2006.



SECTION 23-31-600. Retired personnel; identification cards; qualification for carrying concealed weapon.

(A) For purposes of this section:

(1) "Identification card" is a photographic identification card complying with 18 U.S.C. Section 926C(d).

(2) "Qualified retired law enforcement officer" means any retired law enforcement officer as defined in 18 U.S.C. Section 926C(c) who at the time of his retirement was certified as a law enforcement officer in this State and who was trained and qualified to carry firearms in the performance of his duties.

(B) An agency or department within this State must comply with Section 3 of the Law Enforcement Officers Safety Act of 2004, 18 U.S.C. Section 926C, by issuing an identification card to any person who retired from that agency or department and who is a qualified retired law enforcement officer. If the agency or department currently issues credentials to active law enforcement officers, then the agency or department may comply with the requirements of this section by issuing the same credentials to retired law enforcement officers. If the same credentials are issued, then the agency or department must stamp the credentials with the word "RETIRED".

(C)(1) Subject to the limitations of subsection (E), a qualified retired law enforcement officer may carry a concealed weapon in this State if he possesses an identification card issued pursuant to subsection (C) along with a certification that he has, not less recently than one year before the date the individual is carrying the firearm, met the standards established by the agency for training and qualification for active law enforcement officers to carry a firearm of the same type as the concealed firearm.

(2) The firearms certification required by this subsection may be reflected on the identification card or may be in a separate document carried with the identification card.

(D) The restrictions contained in Sections 23-31-220 and 23-31-225 are applicable to a person carrying a concealed weapon pursuant to this section.

(E) The agency or department may charge the retired law enforcement officer a reasonable fee for issuing the identification card and must provide the retired officer with the opportunity to qualify to carry a firearm under the same standards for training and qualification for active law enforcement officers to carry firearms. However, the agency or department, as provided in 18 U. S. C. Section 926C(c)(5), may require the retired officer to pay the actual expenses of the training and qualification.

HISTORY: 2005 Act No. 154, Section 3.



SECTION 23-31-1010. Definitions.

As used in this article:

(1) "Adjudicated as a mental defective" means a determination by a court of competent jurisdiction that a person, as a result of marked subnormal intelligence, mental illness, mental incompetency, mental condition, or mental disease:

(a) is a danger to himself or to others; or

(b) lacks the mental capacity to contract or manage the person's own affairs.

The term includes:

(a) a finding of insanity by a court in a criminal case; and

(b) those persons found incompetent to stand trial or found not guilty by reason of lack of mental responsibility pursuant to Articles 50a and 72b of the Uniform Code of Military Justice, 10 U.S.C. Sections 850(a) and 876(b).

(2) "Committed to a mental institution" means a formal commitment of a person to a mental institution by a court of competent jurisdiction. The term includes a commitment to a mental institution involuntarily, and a commitment to a mental institution for mental defectiveness, mental illness, and other reasons, such as drug use. The term does not include a person in a mental institution for observation or a voluntary admission to a mental institution.

(3) "Mental institution" includes mental health facilities, mental hospitals, sanitariums, psychiatric facilities, and other facilities that provide diagnoses by licensed professionals of mental retardation or mental illness, including a psychiatric ward in a general hospital.

HISTORY: 2013 Act No. 22, Section 1, eff August 1, 2013.



SECTION 23-31-1020. Collection and submission of information of persons adjudicated as a mental defective or committed to a mental institution.

(A) The Judicial Department and the Chief of SLED, or the chief's designee, shall work in conjunction with a court of competent jurisdiction in developing procedures for the collection and submission of information of persons who have been adjudicated as a mental defective or who have been committed to a mental institution.

(B) When a court submits this information to SLED by court order, SLED shall transmit the information to the National Instant Criminal Background Check System (NICS) established pursuant to the Brady Handgun Violence Protection Act of 1993, Pub. L. (pg.79) 103-159.

(C) The court shall submit the information to SLED by court order within five days from the filing of each order related to adjudications and commitments. Under no circumstances may the court or SLED submit information pursuant to this section relating to a person's diagnosis or treatment.

(D) SLED shall keep information submitted by the court confidential, and that information only may be disclosed to NICS pursuant to this section, for purposes directly related to the Brady Act, or as provided in subsection (E).

(E) If the court, by court order, has submitted a person's name and other identifying information to SLED to be transmitted to NICS, SLED shall review the state concealed weapons permit holders list, and if the review reveals that the person possesses a current concealed weapons permit, the permit must be revoked and surrendered to a sheriff, police department, SLED agent, or by certified mail to the Chief of SLED. If the permit holder fails to return the permit within ten days of being notified of the permit's revocation, SLED shall retrieve the permit from the permit holder.

(F) Information submitted by the court pursuant to this section, which is also contained in court orders or in other state or local agency records, is not affected by this section, and such court orders or other state or local agency records may be disclosed in accordance with existing laws and procedures.

HISTORY: 2013 Act No. 22, Section 1, eff August 1, 2013.



SECTION 23-31-1030. Petition to remove prohibition from shipping, transporting, possessing, or receiving a firearm or ammunition.

(A) If a person is prohibited from shipping, transporting, possessing, or receiving a firearm or ammunition pursuant to 18 U.S.C. Section 922(g)(4) or Section 23-31-1040 as a result of adjudication as a mental defective or commitment to a mental institution, the person may petition the court that issued the original order to remove the prohibitions. The person may file the petition upon the expiration of any current commitment order; however, the court only may consider petitions for relief due to adjudications and commitments that occurred in this State.

(B) The petition must be accompanied by an authorization and release signed by the petitioner authorizing disclosure of the petitioner's current and past medical records, including mental health records.

(C) If the petition is filed pro se, the court shall provide notice to all parties of record. If the petitioner is represented by counsel, counsel shall provide notice to all parties of record.

(D) Notwithstanding the exclusive jurisdiction of the court to preside over hearings initiated pursuant to this section, the case may be removed to the circuit court upon motion of the petitioner or on motion of the court, made not later than ten days following the date the petition is filed. Upon such motion, the case must be removed to the circuit court where the court shall proceed with the case de novo.

(E)(1) Within ninety days of receiving the petition, unless the court grants an extension upon request of the petitioner, the court shall conduct a hearing which must be presided over by a person other than the person who gathered evidence for use by the court in the hearing.

(2) At the hearing on the petition, the petitioner shall have the opportunity to submit evidence, and a record of the hearing must be made and maintained for review. The court shall consider information and records, which otherwise are confidential or privileged, relevant to the criteria for removing firearm and ammunition prohibitions and shall receive and consider evidence concerning the following:

(a) the circumstances regarding the firearm and ammunitions prohibitions imposed by 18 U.S.C. Section 922(g)(4) and Section 23-31-1040;

(b) the petitioner's record, which must include, at a minimum, the petitioner's mental health and criminal history records;

(c) evidence of the petitioner's reputation developed through character witness statements, testimony, or other character evidence; and

(d) a current evaluation presented by the petitioner conducted by the Department of Mental Health or a physician licensed in this State specializing in mental health specifically addressing whether due to mental defectiveness or mental illness the petitioner poses a threat to the safety of the public or himself or herself.

(F) The hearing must be closed to the public, and the petitioner's mental health records must be restricted from public disclosure. However, upon motion by the petitioner, the hearing may be open to the public, and the court may allow for the in camera inspection of the petitioner's mental health records and for the use of these records, but these records must be restricted from public disclosure.

(G)(1) The court shall make findings of fact regarding the following and shall remove the firearm and ammunition prohibitions if the petitioner proves by a preponderance of the evidence that:

(a) the petitioner is no longer required to participate in court-ordered psychiatric treatment;

(b) the petitioner is determined by the Department of Mental Health or by a physician licensed in this State specializing in mental health to be not likely to act in a manner dangerous to public safety; and

(c) granting the petitioner relief will not be contrary to the public interest.

(2) Notwithstanding item (1), the court must not remove the firearm and ammunition prohibitions if, by a preponderance of the evidence, it is proven that the petitioner has engaged in acts of violence subsequent to the petitioner's last adjudication as a mental defective or last commitment to a mental institution, unless the petitioner, by clear and convincing evidence, proves that he is not likely to act in a manner dangerous to public safety.

(H) If the petitioner is denied relief and the firearm and ammunition prohibitions are not removed, the petitioner may appeal to the circuit court for de novo review. In conducting its review, the circuit court:

(1) shall review the record;

(2) may give deference to the decision of the court denying the petitioner relief; and

(3) may receive additional evidence as necessary to conduct an adequate review.

(I) Medical records, psychological reports, and other treatment records which have been submitted to the court or admitted into evidence under this section must be part of the record, but must be sealed and opened only on order of the court.

(J) If a court issues an order pursuant to this section that removes the firearm and ammunition prohibitions that prohibited the petitioner from shipping, transporting, possessing, or receiving a firearm or ammunition pursuant to 18 U.S.C. Section 922(g)(4) or Section 23-31-1040, arising from adjudication as a mental defective or commitment to a mental institution, the court shall provide SLED with a certified copy of the order that may be transmitted through electronic means. SLED promptly shall inform the NICS of the court action removing these firearm and ammunition prohibitions.

HISTORY: 2013 Act No. 22, Section 1, eff August 1, 2013.



SECTION 23-31-1040. Unlawful for a person adjudicated as a mental defective or committed to a mental institution to ship, transport, possess, or receive a firearm or ammunition; penalty; confiscation.

(A) It is unlawful for a person who has been adjudicated as a mental defective or who has been committed to a mental institution to ship, transport, possess, or receive a firearm or ammunition.

(B) A person who violates this section is guilty of a felony, and, upon conviction, must be fined not more than two thousand dollars or imprisoned not more than five years, or both.

(C) In addition to the penalty provided in this section, the firearm or ammunition involved in the violation of this section must be confiscated. The firearm or ammunition must be delivered to the chief of police of the municipality or to the sheriff of the county if the violation occurred outside the corporate limits of a municipality. The law enforcement agency that receives the confiscated firearm or ammunition may use the firearm or ammunition within the agency, transfer the firearm or ammunition to another law enforcement agency for the lawful use of that agency, trade the firearm or ammunition with a retail dealer licensed to sell firearms or ammunition in this State for a firearm, ammunition, or any other equipment approved by the agency, or destroy the firearm or ammunition. A firearm or ammunition must not be disposed of in any manner until the results of any legal proceeding in which the firearm or ammunition may be involved are finally determined. If SLED seized the firearm or ammunition, SLED may keep the firearm or ammunition for use by SLED's forensic laboratory. Records must be kept of all confiscated firearms or ammunition received by the law enforcement agencies pursuant to this section. A law enforcement agency that receives a firearm or ammunition pursuant to this subsection may administratively release the firearm or ammunition to an innocent owner. If possession of the firearm or ammunition is necessary for legal proceedings, the firearm or ammunition must not be released to the innocent owner until the results of any legal proceedings in which the firearm or ammunition may be involved are finally concluded. Before the firearm or ammunition may be released, the innocent owner shall provide the law enforcement agency with proof of ownership and shall certify that the innocent owner will not release the firearm or ammunition to the person who has been charged with a violation of this subsection which resulted in the firearm's or ammunition's confiscation. The law enforcement agency shall notify the innocent owner when the firearm or ammunition is available for release. If the innocent owner fails to recover the firearm or ammunition within thirty days after notification of the release, the law enforcement agency may maintain or dispose of the firearm or ammunition as otherwise provided in this subsection.

(D) At the time the person is adjudicated as a mental defective or is committed to a mental institution, the court shall provide to the person or the person's representative, as appropriate, a written form that conspicuously informs the person or the person's representative, as appropriate, of the provisions of this section.

HISTORY: 2013 Act No. 22, Section 1, eff August 1, 2013.



SECTION 23-31-1050. Definitions for Sections 23-31-1030 and 23-31-1040.

As used in Section 23-31-1030 and Section 23-31-1040:

(1) "Ammunition" means ammunition or cartridge cases, primers, bullets, or propellant powder designed for use in a firearm other than an antique firearm. The term does not include:

(a) a shotgun shot or pellet not designed for use as the single, complete projectile load for one shotgun hull or casing; or

(b) an unloaded, nonmetallic shotgun hull or casing not having a primer.

(2) "Antique firearm" means:

(a) a firearm, including a firearm with a matchlock, flintlock, percussion cap, or similar type of ignition system, manufactured in or before 1898; and

(b) a replica of a firearm described in subitem (a) if such replica:

(i) is not designed or redesigned for using rimfire or conventional centerfire-fixed ammunition; or

(ii) uses rimfire or conventional centerfire-fixed ammunition which is no longer manufactured in the United States and which is not readily available in the ordinary channels of commercial trade.

(3) "Firearm" means a weapon, including a starter gun, which will, is designed to, or may readily be converted to expel a projectile by the action of an explosive; the frame or receiver of such weapon; a firearm muffler or firearm silencer; or a destructive device; but the term does not include an antique firearm. In the case of a licensed collector, the term means only curios and relics.

(4) "Firearm frame or receiver" means that part of a firearm which provides housing for the hammer, bolt or breechblock, and firing mechanism, and which is usually threaded at its forward portion to receive the barrel.

(5) "Firearm muffler or firearm silencer" means a device for silencing, muffling, or diminishing the report of a portable firearm, including any combination of parts, designed or redesigned, and intended for use in assembling or fabricating a firearm silencer or firearm muffler, and any part intended only for use in such assembly or fabrication.

HISTORY: 2013 Act No. 22, Section 1, eff August 1, 2013.



SECTION 23-31-1060. Hearing on fitness to stand trial.

Nothing in this article affects a court's duty to conduct a hearing on the issue of a person's fitness to stand trial pursuant to Section 44-23-430. A solicitor shall not dismiss charges against a person prior to such hearing based solely on the person's fitness to stand trial.

HISTORY: 2013 Act No. 22, Section 1, eff August 1, 2013.






CHAPTER 33 - MISSILES

SECTION 23-33-10. "Missile" defined.

A "missile," as contemplated by this chapter, shall be defined as any object or substance hurled through the air by the use of gunpowder or any other explosive substance whether purchased by the individual or compounded from chemicals.

HISTORY: 1962 Code Section 16-131; 1958 (50) 1904.



SECTION 23-33-20. Permit required for firing missile.

Before any person shall fire or attempt to fire or discharge any missile within the borders of this State, he shall first procure a written permit from the Aeronautics Division of the Department of Commerce on such form as it may prescribe.

HISTORY: 1962 Code Section 16-132; 1958 (50) 1904; 1993 Act No. 181, Section 361.



SECTION 23-33-30. Exemptions from application of chapter.

The provisions of this chapter shall not apply to the firing or discharge of missiles by any agency of the Federal or State government, to small firearms or to fireworks now authorized by law.

HISTORY: 1962 Code Section 16-133; 1958 (50) 1904.



SECTION 23-33-40. Penalties.

Any person violating the provisions of this chapter shall, upon conviction, be deemed guilty of a misdemeanor and be fined not more than one hundred dollars or be imprisoned for not more than thirty days or both, in the discretion of the court.

HISTORY: 1962 Code Section 16-134; 1958 (50) 1904.






CHAPTER 35 - FIREWORKS AND EXPLOSIVES

SECTION 23-35-45. Use of pyrotechnic materials indoors; regulation.

Nothing in this chapter or in any other provision of law prohibits the use of pyrotechnic materials inside any enclosed entertainment or assembly area before proximate audiences when the indoor pyrotechnics are used in accordance with Standard 1126 of the National Fire Protection Association entitled "Standard for the Use of Pyrotechnics Before a Proximate Audience", 1992 edition. The State Fire Marshal Division of the Department of Labor, Licensing, and Regulation is designated as the agency responsible for implementing, administering, and enforcing the provisions of this section, including the promulgation of necessary regulations. The State Fire Marshal Division also may establish fees which may be charged on a per performance or other basis to offset the cost of enforcing the provisions of this section, such fees to be the responsibility of the owner or operator of the establishment where the indoor pyrotechnics shall be used.

HISTORY: 1994 Act No. 356, Section 1.



SECTION 23-35-130. Manufacture, storage, transportation or possession of certain fireworks illegal; storage and assembly of public display material; penalty.

(A) It is unlawful to manufacture, store, transport, or possess fireworks containing pyrotechnic composition in excess of two grains, designed to produce a loud and piercing effect, including, but not limited to, fireworks commonly called "ground salutes" or "cherry bombs", M-80's, T-N-T salutes, and "bulldog salutes". A manufacturer shall obtain a permit to store or assemble materials for public fireworks displays. No manufacturer may store public display material in the same building where legal fireworks are offered for sale to retailers.

(B) The provisions of this chapter do not prohibit continuous interstate commerce through this State into another state of any item of fireworks permitted for shipment by the regulations of the Interstate Commerce Commission or the United States Department of Transportation, or their successors. It is unlawful to ship into or through this State or possess, sell, or use, under any circumstances, any article of fireworks that is forbidden for transportation by regulations of the Interstate Commerce Commission, the United States Department of Transportation, or their successors.

(C) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than two years, or both.

HISTORY: 1962 Code Section 66-562; 1959 (51) 333; 1972 (57) 2742; 1986 Act No. 381, Section 2; 1993 Act No. 184, Section 199.



SECTION 23-35-150. Penalties.

Any person violating any provisions of this chapter or regulations promulgated by the State Fire Marshal or the State Board of Pyrotechnic Safety, unless otherwise specifically provided in this chapter, is guilty of a misdemeanor and, upon conviction, must be punished:

(1) for a first offense, by a fine of not more than two hundred dollars or imprisonment for not more than thirty days;

(2) for a second offense, by a fine of not less than five hundred dollars nor more than twenty-five hundred dollars or imprisonment for not less than sixty days, or both;

(3) for a third offense, by a fine of not less than one thousand dollars or imprisonment of not less than ninety days nor more than one year, or both.

In addition to the above penalties, the license of any wholesaler, jobber, or retailer must be permanently revoked upon conviction for a third offense.

HISTORY: 1962 Code Section 66-563; 1959 (51) 333; 1972 (57) 2742; 1986 Act No. 381, Section 3.



SECTION 23-35-170. Manner in which powerful explosives shall be sold or delivered; reports; penalties.

No person shall sell, deliver or dispose of dynamite or similar powerful explosives, except ordinary gunpowder, unless such person knows the purchaser or the person to receive such explosive and is satisfied that the explosive is not to be used for killing fish, and then only upon a written application from the person desiring to purchase, stating the purpose for which he desires to use such explosives. A person selling, delivering or disposing of such explosives shall keep a book in which shall be recorded the name of the purchaser or person to whom the explosive is delivered, the quantity sold or so delivered and the date of such sale or delivery. No sale shall be made to a person under the age of eighteen or a person who has been convicted of a felony. Such person selling or keeping for sale the explosives mentioned in this section shall make sworn quarterly reports of such sales, the name and race of the purchaser, the amount sold and the date of sale to the county auditor of each county. The auditor of each county shall forward a copy of all reports to the South Carolina Law Enforcement Division. Any person violating this section shall be guilty of a misdemeanor, punishable by fine not to exceed one hundred dollars or imprisonment not to exceed thirty days.

HISTORY: 1962 Code Section 66-4; 1952 Code Section 66-4; 1942 Code Section 1304; 1932 Code Section 1304; Cr. C. '22 Section 197; Cr. C. '12 Section 491; 1903 (24) 124; 1971 (57) 887; 1976 Act No. 695, Section 1.



SECTION 23-35-175. Fireworks prohibited zones; Discharge of Fireworks Prohibited Agreements; extension of zones; posting of notice.

(A) As used in this section:

(1) "Fireworks" means ICC Class C Common Fireworks as defined and enumerated Section 23-35-10.

(2) "Fireworks Prohibited Zone" means property designated through the processes in this section as an area in which fireworks are prohibited from being knowingly and wilfully discharged.

(3) "Local governing body" means the governing body of a county or municipality.

(4) "Managing authority" means a governing board of a condominium association.

(5) "Subject property" means the property controlled by the owner, lessee, or managing authority for which a Discharge of Fireworks Prohibited Agreement has been filed.

(B) It is unlawful to knowingly and wilfully discharge fireworks from, in, or into a Fireworks Prohibited Zone. A person who knowingly and wilfully discharges fireworks from, in, or into a Fireworks Prohibited Zone is guilty of a misdemeanor and, upon conviction, must be punished:

(1) for a first offense by a fine of not more than one hundred dollars or imprisonment for not more than thirty days; and

(2) for a second and subsequent offense by a fine of not more than two hundred dollars or imprisonment for not more than thirty days.

(C) An owner, a lessee, or managing authority of real property may establish a Fireworks Prohibited Zone by:

(1) filing a Discharge of Fireworks Prohibited Agreement with the law enforcement agency having jurisdiction over the subject property; and

(2) posting at least two signs or placards in conspicuous locations on the subject property. These signs or placards must be posted to be visible from any street or thoroughfare the subject property abuts and any public land sharing a common boundary with the subject property. The signs or placards must measure not less than twelve inches by twelve inches and bear the following inscription:

"DISCHARGE OF FIREWORKS PROHIBITED

VIOLATORS WILL BE PROSECUTED"

In addition to the inscription, the signs or placards must identify the subject property for which the Discharge of Fireworks Prohibited Agreement has been filed and, if applicable, any adjoining public property to which the local governing body has extended the Fireworks Prohibited Zone as provided in this section.

(D) The Discharge of Fireworks Prohibited Agreement must be in the following form:

DISCHARGE OF FIREWORKS PROHIBITED AGREEMENT

DATE:___

ADDRESS OF SUBJECT PROPERTY:

___

___

NAME OF SUBJECT PROPERTY (IF COMMERCIAL):

___

___

PROPERTY BOUNDARIES OR LEGAL DESCRIPTION OF SUBJECT PROPERTY:

___

___

___

___

I, _________, the undersigned, being the owner, lessee, or managing authority of the above described subject property, establish for my period of ownership, occupancy, or authority over the subject property a Fireworks Prohibited Zone for the subject property and, if applicable, any adjoining public property to which the local governing body has extended the Fireworks Prohibited Zone. By filing this agreement, I request that the applicable law enforcement agency enforce the prohibition of the discharge of fireworks on said subject property and, if applicable, any adjoining public property to which the local governing body has extended the Fireworks Prohibited Zone to the fullest extent of the law.

I acknowledge that this Discharge of Fireworks Prohibited Agreement exists only for the time period that I own, lease, or manage the subject property, or until I rescind the agreement, whichever occurs first.

I agree to post two signs or placards measuring not less than twelve inches by twelve inches in conspicuous locations on the subject property. The signs or placards must: (1) identify the subject property and, if applicable, any adjoining public property to which the local governing body has extended the Fireworks Prohibited Zone, and (2) bear the following inscription:

"DISCHARGE OF FIREWORKS PROHIBITED

VIOLATORS WILL BE PROSECUTED"

___

OWNER, LESSEE, OR MANAGING AUTHORITY

___

WITNESS

(E)(1) If authorized by a decision of the local governing body as provided in this subsection, an owner, lessee, or managing authority that has filed a Discharge of Fireworks Prohibited Agreement with a local law enforcement agency may extend the Fireworks Prohibited Zone beyond the subject property:

(a) to the low-water mark of all oceanic bodies of water adjoining the subject property;

(b) to the center line of any street or thoroughfare that abuts the subject property; or

(c) onto any public land sharing a common boundary with the subject property for a distance not to exceed five hundred feet.

(2) The owner, lessee, or managing authority must apply for the extension in the office of the local governing body on the following form:

APPLICATION FOR EXTENSION OF FIREWORKS PROHIBITED ZONE

DATE:___

ADDRESS OF SUBJECT PROPERTY:

___

___

NAME AND ADDRESS OF APPLICANT:

___

___

___

I,_________, the undersigned, am the owner, lessee, or managing authority of the above described subject property for which a Discharge of Fireworks Prohibited Agreement was filed with the ____________ law enforcement agency on __________. I am attaching with this application a copy of the Discharge of Fireworks Prohibited Agreement.

I have circled the following applicable description of the public property onto which I request the zone to be extended:

(a) to the low-water mark of all oceanic bodies of water adjoining the subject property;

(b) to the center line of any street or thoroughfare that abuts the subject property; or

(c) onto any public land sharing a common boundary with the subject property for a distance not to exceed five hundred feet.

Below I have briefly described the public property onto which this application proposes to extend the fireworks prohibited zone:

___

___

___

___

If authorized by a decision of the local governing body to extend the Fireworks Prohibited Zone, I agree to identify the subject property and extended public property included in the Fireworks Prohibited Zone on two signs or placards measuring not less than twelve inches by twelve inches posted in conspicuous locations on the subject property.

___

OWNER, LESSEE, OR MANAGING AUTHORITY

___

WITNESS

(3) A local governing body may provide by ordinance for additional information to be included in the application. The local governing body must not require a fee for this application.

(4) In considering whether a Fireworks Prohibited Zone may be extended onto public property as provided in item (1), the local governing body must:

(a) schedule a public hearing within a reasonable time from which the application is made;

(b) give fifteen days' public notice of the hearing in a newspaper of general circulation in the community; and

(c) receive testimony from interested persons, their agents, or their attorneys at the public hearing.

(5) No later than five calendar days following the public hearing, the local governing body must issue a written decision, including all findings of fact and rationales upon which the determination is made, concerning whether the Fireworks Prohibited Zone is to be extended. If the local governing body authorizes the extension of a Fireworks Prohibited Zone, the local governing body's decision must be filed by the owner, lessee, or managing authority with the Discharge of Fireworks Prohibited Agreement for the subject property at the local law enforcement agency.

(F) A local governing body or local law enforcement agency is authorized to post appropriate signs or placards indicating the location of Fireworks Prohibited Zones in areas where contiguous properties have filed a Discharge of Fireworks Prohibited Agreement.

(G) A person may be prosecuted pursuant to the provisions of this section only if the subject property of the Fireworks Prohibited Zone is posted as required by this section.

(H) Unless restricted or prohibited by a lease or contract, a lessee may establish a Fireworks Prohibited Zone and apply for an extension of the zone onto public property as provided in this section during the time of the lease.

(I) A Discharge of Fireworks Prohibited Agreement exists only:

(1) during the ownership, lease, or authority of the person filing the agreement; or

(2) until the owner, lessee, or managing authority rescinds the agreement by withdrawing the documentation filed with the local law enforcement agency. If the subject property is no longer established as a Fireworks Prohibited Zone, any extension by a local governing body of the Fireworks Prohibited Zone to public property is unenforceable.

(J) The provisions of this section do not apply to a professional fireworks display show or demonstration that has been permitted or licensed to operate by the local governing body or has been authorized to operate as provided by law.

(K) Nothing in this section is designed to abrogate any civil remedies available under statutory or common law.

HISTORY: 2005 Act No. 6, Section 1.






CHAPTER 36 - EXPLOSIVES CONTROL ACT

SECTION 23-36-10. Short title.

This chapter may be cited as the "South Carolina Explosives Control Act".

HISTORY: 1986 Act No. 480, Section 1.



SECTION 23-36-20. Legislative findings.

The General Assembly finds it necessary to assure the people of South Carolina that explosive materials are being sold, used, and stored by persons, dealers, and blasters that are duly certified or licensed to engage in the sale, use, or storage of these explosive materials by the State Fire Marshal.

HISTORY: 1986 Act No. 480, Section 2.



SECTION 23-36-30. Definitions.

As used in this chapter:

(1) "Explosive materials" means any explosive, blasting agent, water gel, detonator, or other item contained in the "List of Explosive Materials" published by the Bureau of Alcohol, Tobacco and Firearms (BATF).

(2) "Explosive" means any chemical compound, mixture, or device, the primary or intended common purpose of which is to function by explosion. The term includes, but is not limited to, dynamite and other high explosives, black powder in quantities in excess of five pounds, pellet powder, initiating explosives, detonators, squibs, and detonating cord. It does not mean small arms ammunition or components of small arms ammunition.

(3) "Blasting agent" means any material or mixture, consisting of fuel and oxidizer, intended for blasting not otherwise defined as an explosive. The finished product, as mixed for use or shipment, may not be detonated by means of a number eight test blasting cap when unconfined.

(4) "Detonator" means any device containing a detonating charge that is used for initiating detonation in an explosive. The term includes, but is not limited to, electric blasting caps of instantaneous and delay types, blasting caps for use with safety fuses, and detonating cord delay connectors and nonelectric instantaneous and delay blasting caps which use detonating cord shock tube, or any other replacement for electric leg wires.

(5) "Person" means any natural person, partnership, association, or corporation.

(6) "Dealer" means a person engaged in the wholesale or retail business of buying and selling explosives. However, if a manufacturer or distributor of explosives makes sales to consumers, the manufacturer or distributor is required to obtain a license as a dealer.

(a) "Class I Dealer" means a person engaged in the wholesale or retail business of buying and selling any quantity and type of explosive materials.

(b) "Class II Dealer" means a person engaged in the retail business of selling black powder, flash powder, and other types of low-grade explosive.

(7) "Blaster" means a person who detonates or otherwise effects the explosion of an explosive material or who is in immediate personal charge and supervision of one or more persons who are not licensed to engage in such activity.

(8) "Sale" means delivery of an explosive with or without consideration.

(9) "Purchase" means acquisition of any explosive by a person with or without consideration.

HISTORY: 1986 Act No. 480, Section 3.



SECTION 23-36-40. License and permit requirements; liability insurance requirement; classification of blasters.

(1) It is unlawful for any person to engage in the business of a dealer in explosives or to acquire, sell, possess, store, or engage in the use of explosive materials in this State except in conformity with the provisions of this act. Each dealer or blaster must possess a valid license or permit issued by the State Fire Marshal.

(2) Each dealer and blaster maintaining a storage magazine must possess a permit for each magazine. Locations of magazines must be exactly reported to the State Fire Marshal in the application for a license or permit. Any change in magazine locations must be reported to the State Fire Marshal in advance of the actual change. Written notice of the location change must be filed with the State Fire Marshal no less than seven working days after the change is effected.

(3) Licenses and permits are required for the following and the fees are:

Class I Dealer License..... ...........................one

thousand dollars;

Class II Dealer License.... ...........................two

hundred fifty dollars;

Magazine Permit............ .........................fifty

dollars;

Blaster License,........... ...........................two

hundred fifty dollars;

Blasting Permits:

one month................ .........................fifty

dollars;

three months............. ...........................one

hundred dollars;

six months............... ...........................two

hundred fifty dollars;

one year................. ..........................five

hundred dollars.

Magazine permits and licenses are issued by the State Fire Marshal for one calendar year beginning on January first and ending on December thirty-first. Blasting permits must be issued for the length of time necessary to complete the blasting work.

(4) The forms for the licenses, permits, and applications are prescribed by the State Fire Marshal and shall require such information and data as the State Fire Marshal considers appropriate. No license or permit may be issued a person who has been convicted for a crime of violence or of any crime punishable by a term of imprisonment exceeding two years.

(5) No license or permit is required for persons exploding or effecting the explosion of explosive materials working under the immediate and personal supervision and control of a person holding a valid blasters permit. Agricultural users of explosives or explosive materials are exempt from the license or permit provision of this chapter. Agricultural users of explosives or explosive materials shall comply with all applicable provisions regarding the sale, use, transportation, or storage of explosive materials.

(6) No license or permit may be issued by the State Fire Marshal pursuant to an application unless it is determined that the purpose for which the applicant seeks a permit or license falls within the purview of this chapter and that the purpose is not in violation of any other laws of this State.

(7) The fees collected for the licenses and permits must be deposited in the general fund of the State.

(8) A blaster shall furnish the State Fire Marshal with liability insurance with a company licensed to do business as an insurer in this State in an amount not less than five hundred thousand dollars to protect the public against injury. This insurance must be continued in effect during the period of the permit.

(9) The State Fire Marshal must institute classifications of blasters for the purpose of insuring adequate skill, knowledge, and experience in different types of blasting operations. Classification will be determined by the passage of a written examination.

HISTORY: 1986 Act No. 480, Section 4; 1987 Act No. 47, Section 1; 1988 Act No. 658, Part II, Section 19.



SECTION 23-36-50. Applicability of license and permit requirements.

(1) No person shall possess an explosive material unless he is the holder of a valid license or permit as required by this chapter and possesses the explosive material for the purpose stated in the license or permit.

(2) The exceptions are:

(a) contract and private carriers operating in interstate and intrastate commerce.

(b) persons possessing explosive materials while under the immediate and personal supervision and control of a person holding a valid blaster's license and engaged in the preparation for and in the exploding or otherwise effecting the explosion of explosive materials. It is unlawful for any person holding a blaster's permit to allow persons working under him to possess explosive materials except during the time when the person is loading or unloading or exploding or otherwise effecting the explosion of an explosive material under the immediate and personal supervision and control of the licensed blaster.

HISTORY: 1986 Act No. 480, Section 5.



SECTION 23-36-60. Accounting and recordkeeping requirements; access to records.

(1) Dealers must keep accurate accounts of all inventories and sales of explosive materials including explosive materials sold and used for agricultural purposes. All the sales must be evidenced by invoices or sales tickets executed in quadruplicate, the dealer retaining the original and one copy, delivering a third copy to the purchaser, and forwarding a fourth copy to the State Fire Marshal.

(2) A carbon copy of the Explosive Transaction Record as required by the United States Department of the Treasury--Bureau of Alcohol, Tobacco and Firearms and the invoices or sales tickets delivered to purchasers must bear the name of the manufacturer or dealer and purchaser, date of sale, date-shift code, quantity sold, use for which the explosive materials are purchased, and the address of the purchaser.

(3) Upon the sale or delivery of any explosive materials within the State, the selling and receiving agency of either of them shall notify the State Fire Marshal of the sale or delivery by forwarding a copy of the bill of sale or bill of lading to him.

(4) Dealers must retain all records of inventories, invoices, sales tickets, and copies and make them available to any law enforcement officer of this State and to the State Fire Marshal or his representative at such time as the State Fire Marshal considers appropriate.

(5) A blaster must keep an accurate, written inventory of all explosive materials possessed by him and a record of the use of explosive materials on forms approved by the State Fire Marshal. The inventory and record of use must be made available to any law enforcement officer of this State or to the State Fire Marshal or his representative at such time as the State Fire Marshal considers appropriate.

(6) Records required to be maintained under subsections (1) through (5) of this section may not be disposed of without approval by the State Fire Marshal. Any business which terminates its operations must turn over its records to the State Fire Marshal.

HISTORY: 1986 Act No. 480, Section 6.



SECTION 23-36-70. Notice of theft, illegal use, or illegal possession of explosive materials; inspection of magazines by dealers and blasters.

Any sheriff, police department, or law enforcement officer shall give immediate notice to the State Fire Marshal of any theft, illegal use, or illegal possession of explosive materials and shall forward a copy of his final written report to the State Fire Marshal. Any dealer or blaster who knows that explosive materials in his possession have been stolen or otherwise misappropriated shall notify immediately the nearest sheriff's office or police department and the State Fire Marshal. Each dealer and blaster must physically inspect all magazines at least once every seven days to insure security of all explosive materials.

HISTORY: 1986 Act No. 480, Section 7.



SECTION 23-36-80. Promulgation of regulations by Division of State Fire Marshal; administrative procedures applicable; enforcement of chapter by State Fire Marshal.

The Division of the State Fire Marshal shall promulgate regulations setting forth minimum general standards covering the use, sale, handling, and storage of explosive materials. The regulations must be in substantial conformity with generally accepted standards of safety concerning these subject matters. Regulations in substantial conformity with the published rules and suggested standards of the Institute of Makers of Explosives are considered in substantial conformity with accepted standards of safety. All procedures with regard to the revocation, suspension, or denial of licenses and permits shall be handled by an administrative law judge as provided under Article 5 of Chapter 23 of Title 1. The State Fire Marshal is the enforcement authority of this chapter.

HISTORY: 1986 Act No. 480, Section 8; 1993 Act No. 181, Section 364.



SECTION 23-36-90. Assessment of civil penalties; referral of civil penalties to Attorney General for collection; deposit of civil penalties in general fund.

(1) After notice and an opportunity for a hearing in accordance with the Administrative Procedures Act, the State Fire Marshal may assess a civil penalty not to exceed one thousand dollars for each violation of this chapter. In determining the amount of the penalty, the State Fire Marshal shall take into account the nature, circumstances, extent, and gravity of the violation, the degree of culpability, the history of previous offenses, the ability to pay, the effect of the penalty on the ability to continue to operate, and any other matter that justice requires.

(2) The State Fire Marshal may refer any civil penalty to the Attorney General for collection.

(3) All civil penalties collected must be deposited in the general fund of the State.

HISTORY: 1986 Act No. 480, Section 9.



SECTION 23-36-100. Revocation, suspension, or denial of license or permit.

(1) A license or permit may be revoked, suspended, or denied by the State Fire Marshal because of, but not limited to:

(a) noncompliance with any order written by the State Fire Marshal.

(b) conviction of a crime of violence or of any crime punishable by a term of imprisonment exceeding two years.

(c) advocating or knowingly belonging to any organization or group which advocates violent overthrow of or violent action against the federal, state, or local government.

(d) having or contracting physical or mental illness or condition that in the judgment of the State Fire Marshal would make the use and possession of explosive materials hazardous to the licensee or permittee and to the public.

(e) violating the terms of the license or permit or essential changes in the condition under which the license or permit was issued without prior approval of the State Fire Marshal.

(f) violating the provisions of this section. However, except for violations considered an immediate threat to public safety, the State Fire Marshal may issue a notice of noncompliance and set a time limit to achieve immediate compliance.

(g) giving false information or making a misrepresentation to obtain a license or permit.

(2) The State Fire Marshal may invoke suspension of a license or permit pending disposition of a felony charge which involves the use of explosives brought against a licensee or permittee.

HISTORY: 1986 Act No. 480, Section 10.



SECTION 23-36-110. Confiscation, storage, or disposal of explosive materials by State Fire Marshal.

(1) The State Fire Marshal or his representative has authority to confiscate, place in storage, or dispose of explosive materials in any manner considered appropriate to insure the safety of the public when:

(a) explosive materials are found abandoned as provided in Section 23-36-130.

(b) explosive materials are found stored illegally and present an immediate threat to the public safety as provided in Section 23-36-120.

(c) explosive materials are used in illegal activities.

(d) explosive materials which are found to be unsafe or unstable.

(2) The revocation or suspension of a dealer's or blaster's license or permit shall result in the confiscation of the dealer's or blaster's explosive materials. These explosive materials will be stored pending the disposition of the action.

(3) All costs incurred in the confiscation or disposal of explosive materials as provided in this section are paid by the legal owner of the confiscated explosive materials.

HISTORY: 1986 Act No. 480, Section 11.



SECTION 23-36-120. Storage of explosive materials.

It is unlawful to store explosive materials within the boundaries of the State unless in a properly constructed and approved magazine.

HISTORY: 1986 Act No. 480, Section 12.



SECTION 23-36-130. Abandonment of explosive materials.

It is unlawful to abandon explosive materials or blasting caps in any field, culvert, ditch, waterway, building, or quarry in the State.

HISTORY: 1986 Act No. 480, Section 13.



SECTION 23-36-140. Inapplicability of chapter to fireworks and to activities of government agencies.

(1) Nothing contained in this chapter applies to the regular military or naval forces of the United States, to the duly organized military force of any state or territory, or to police or fire departments in this State if they are acting within their official capacities and in the performance of their duties.

(2) Nothing contained in this chapter applies to the use of fireworks or to the sale or storage of fireworks as regulated by the State Board of Pyrotechnic Safety.

HISTORY: 1986 Act No. 480, Section 14.



SECTION 23-36-150. Regulation of explosive materials by local governments.

Nothing contained in this chapter shall affect any existing ordinances or regulations pertaining to explosive materials of any county or incorporated city or town which are not less restrictive than the provisions of this chapter or affect, modify, or limit the power of the county or incorporated city or town to adopt ordinances and regulations pertaining to explosive materials within the county or corporate limits.

HISTORY: 1986 Act No. 480, Section 15.



SECTION 23-36-160. Employment of personnel to carry out provisions of chapter; powers and authority of agents of Division of State Fire Marshal.

The Director of the Department of Labor, Licensing & Regulation, pursuant to Section 40-73-15, may employ such personnel as may be necessary to carry out the provisions of this chapter. The agents employed by the Division of the State Fire Marshal shall have statewide authority, the power of arrest, and all other powers and authority of duly certified law enforcement officers of the State.

HISTORY: 1986 Act No. 480, Section 16; 1993 Act No. 181, Section 365.



SECTION 23-36-170. Criminal penalties.

Any person who violates the provisions of this chapter is guilty of a felony and, upon conviction, shall be punished:

(a) for the first offense, by a fine of not less than five hundred dollars nor more than one thousand, five hundred dollars or imprisonment for not more than five years, or both.

(b) for the second offense, by a fine of not less than one thousand, five hundred dollars nor more than five thousand dollars and imprisonment for not less than five years nor more than ten years.

(c) for the third offense, by a fine of not less than five thousand dollars nor more than ten thousand dollars and imprisonment for not less than ten years nor more than fifteen years.

(d) for any fourth or subsequent offense, by a fine of not less than seven thousand, five hundred dollars nor more than fifteen thousand dollars and imprisonment of not less than ten years nor more than fifteen years.

The license of any dealer or blaster is permanently revoked upon conviction for a second offense and no license may be issued to any person whose base operation is substantially the same as that of a person whose license has been permanently revoked.

HISTORY: 1986 Act No. 480, Section 17.






CHAPTER 37 - SAFETY GLAZING MATERIALS

SECTION 23-37-10. Definitions.

As used in this chapter, words and phrases have the meaning ascribed to them in this section:

(a) "Safety glazing material" means any glazing material, such as tempered glass, laminated glass, wire glass or rigid plastic, which meets the test requirements of the American National Standards Institute Standard (ANSI Standard) Z-97.1-1972, and which are so constructed, treated, or combined with other materials as to minimize the likelihood of cutting and piercing injuries resulting from human contact with the glazing material.

(b) "Hazardous locations" means those structural elements, glazed or to be glazed, in residential buildings and other structures used as dwellings, commercial buildings, industrial buildings, and public buildings, known as interior and exterior commercial entrance and exit doors and the immediately adjacent flat fixed glazed panels, sliding glass door units including the fixed glazed panels which are part of such units, storm or combination doors, shower and bathtub enclosures, primary residential entrance and exit doors and the fixed or operable adjacent sidelites, whether or not the glazing in such doors, panels and enclosures is transparent.

(c) "Residential buildings" means buildings such as homes and apartments used as dwellings for one or more families or persons.

(d) "Other structures used as dwellings" means buildings such as mobile homes, manufactured or industrialized housing and lodging homes.

(e) "Commercial buildings" means buildings such as wholesale and retail stores and storerooms, and office buildings.

(f) "Industrial buildings" means buildings such as factories.

(g) "Public buildings" means buildings such as hotels, hospitals, motels, dormitories, sanitariums, nursing homes, theatres, stadiums, gymnasiums, amusement park buildings, schools and other buildings used for educational purposes, museums, restaurants, bars, correctional institutions, places of worship, and other buildings of public assembly.

(h) "Commercial entrance and exit door" means a hinged, pivoting, revolving, or sliding door which is glazed or to be glazed and used alone or in combination with other doors (other than doors covered by item (j) of this section), on interior or exterior walls of a commercial, public or industrial building as a means of passage, ingress or egress.

(i) "Fixed flat glazed panels immediately adjacent to entrance or exit doors" means the first fixed flat glazed panel on either or both sides of interior or exterior doors, forty-eight inches or less in width, the nearest vertical edge of which is located within six feet horizontally of the nearest vertical edge of the door.

(j) "Sliding glass door units" means an assembly of glazed or to be glazed panels contained in an overall frame, installed in residential buildings and other structures used as dwellings, commercial, industrial or public buildings, and so designed that one or more of the panels is movable in a horizontal direction to produce or close off an opening for use as a means of passage, ingress or egress.

(k) "Storm or combination door" means a door which is glazed or to be glazed, and used in tandem with a primary residential or commercial entrance and exit door to protect the primary residential or commercial entrance or exit door against weather elements, and to improve indoor climate control.

(l) "Shower enclosure" means a hinged, pivoting, or sliding door and fixed panels which are glazed or to be glazed and used to form a barrier between the shower stall and the rest of the room area.

(m) "Bathtub enclosure" means a sliding, pivoting, or hinged door and fixed panels which are glazed or to be glazed and used to form a barrier between the bathtub and the rest of the room area.

(n) "Primary residential entrance and exit door" means a door (other than doors covered by item (j) of this section) which is glazed or to be glazed and used in an exterior wall of a residential building and other structures used as dwellings, as a means of ingress or egress.

(o) "Glazing" means the act of installing and securing glass or other glazing material into prepared openings in structural elements such as doors, enclosures, and panels.

(p) "Glazed" means the accomplished act of glazing.

HISTORY: 1962 Code Section 32-1421; 1973 (58) 297.



SECTION 23-37-20. Safety glazing labeling.

(a) Each lite of safety glazing material manufactured, distributed, imported, or sold for use in hazardous locations, or installed in such a location, within the State of South Carolina shall be permanently labeled by such means as etching, sandblasting, firing of ceramic material, hot-die stamping, transparent pressure sensitive labels, or by other suitable means. The label shall identify the seller, whether manufacturer, fabricator, or installer, the nominal thickness and the type of safety glazing material, and the fact that the material meets the test requirements of the American National Standards Institute Standard (ANSI Standard) Z-97.1-1972.

The label must be legible and visible after installation.

(b) Such safety glazing labeling shall not be used on other than safety glazing materials.

HISTORY: 1962 Code Section 32-1422; 1973 (58) 297.



SECTION 23-37-30. Sale or installation of, or other actions with regard to, glazing material other than safety glazing materials in hazardous location.

It shall be unlawful within this State to knowingly sell, fabricate, assemble, glaze, install, cause to be installed or consent to installation of glazing materials other than safety glazing materials in any hazardous location in the State.

HISTORY: 1962 Code Section 32-1423; 1973 (58) 297.



SECTION 23-37-40. Liability of workmen.

No liability under this chapter shall be created as to workmen who are employees of a material supplier, contractor, subcontractor, or other employee responsible for compliance with this chapter.

HISTORY: 1962 Code Section 32-1424; 1973 (58) 297.



SECTION 23-37-50. Penalties.

Any person who violates the provisions of this chapter shall be deemed guilty of a misdemeanor and upon conviction shall be fined not less than five hundred dollars nor more than ten thousand dollars, or be imprisoned for not more than one year, or both.

HISTORY: 1962 Code Section 32-1425; 1973 (58) 297.



SECTION 23-37-60. Application of chapter.

This chapter applies only to installations and replacements made after July 1, 1974, and shall not apply to contracts awarded or pursuant to an invitation for bids accomplished before July 1, 1974.

HISTORY: 1962 Code Section 32-1426; 1973 (58) 297.






CHAPTER 39 - HAZARDOUS SUBSTANCES ACT

SECTION 23-39-10. Short title.

This chapter may be cited as the South Carolina Hazardous Substances Act.

HISTORY: 1962 Code Section 32-1811; 1971 (57) 250.



SECTION 23-39-20. Definitions.

For the purpose of this chapter -

(a) The term "agency" means the South Carolina Department of Agriculture.

(b) The term "Commissioner" means the Commissioner of Agriculture of South Carolina, or his legally authorized representative or agent.

(c) The term "person" includes an individual, partnership, corporation, or association, or his legal representative or agent.

(d) The term "commerce" means any and all commerce within the State of South Carolina and subject to the jurisdiction thereof; and includes the operation of any business or service establishment.

(e) The term "hazardous substance" means:

1. (a) Any substance or mixture of substances which (i) is toxic, (ii) is corrosive, (iii) is an irritant, (iv) is a strong sensitizer, (v) is flammable, or (vi) generates pressure through decomposition, heat, or other means, if such substance or mixture of substances may cause substantial personal injury or substantial illness during or as a proximate result of any customary or reasonably foreseeable handling or use including reasonably foreseeable ingestion by children.

(b) Any substances which the Commissioner by regulation finds, pursuant to the provisions of Section 23-39-30(a), meet the requirements of subparagraph 1(a) of this paragraph.

(c) Any radioactive substance, if, with respect to such substance as used in a particular class of article or as packaged, the Commissioner determines by regulation that the substance is sufficiently hazardous to require labeling in accordance with this chapter in order to protect public health.

2. The term "hazardous substance" shall not apply to economic poisons or pesticides subject to the Federal EPC Act of 1970 or the South Carolina Insecticide, Fungicide, and Rodenticide Act, nor to foods, drugs, and cosmetics subject to the South Carolina Food, Drug and Cosmetic Act, nor to substances intended for use as fuels when stored in containers and used in the heating, cooking, or refrigeration system of a house, but such term shall apply to any article which is not itself an economic poison or pesticide within the meaning of the Federal EPC Act of 1970, but which is a hazardous substance within the meaning of subparagraph 1 of this paragraph by reason of bearing or containing such an economic poison. Any pesticide or economic poison not registered in compliance with the Federal Environmental Pesticide Control Act of 1970 or the South Carolina Insecticide, Fungicide, and Rodenticide Act shall be deemed a "hazardous substance" within the meaning of this chapter.

3. The term "hazardous substance" shall not include any source material, special nuclear material, or byproduct material as defined in the Atomic Energy Act of 1954, as amended, and regulations issued pursuant thereto by the Atomic Energy Commission.

(f) The term "toxic" shall apply to any substance (other than a radioactive substance) which has the capacity to produce personal injury or illness to man through ingestion, inhalation, or absorption through any body surface.

(g)(1) The term "highly toxic" means any substance which falls within any of the following categories: (a) produces death within fourteen days in half or more than half of a group of ten or more laboratory white rats each weighing between two hundred and three hundred grams, at a single dose of fifty milligrams or less per kilogram of body weight, when orally administered; or (b) produces death within fourteen days in half or more than half of a group of ten or more laboratory white rats each weighing between two hundred and three hundred grams, when inhaled continuously for a period of one hour or less at an atmosphere concentration of two hundred parts per million by volume or less of gas or vapor or two milligrams per liter by volume or less of mist or dust, provided such concentration is likely to be encountered by man when the substance is used in any reasonably foreseeable manner; or (c) produces death within fourteen days in half or more than half of a group of ten or more rabbits tested in a dosage of two hundred milligrams or less per kilogram of body weight, when administered by continuous contact with the bare skin for twenty-four hours or less.

(2) If the Commissioner finds that available data on human experience with any substance indicate results different from those obtained on animals in the above-named dosages or concentrations, the human data shall take precedence.

(h) The term "corrosive" means any substance which in contact with living tissue will cause destruction of tissue by chemical action; but shall not refer to action on inanimate surfaces.

(i) The term "irritant" means any substance not corrosive within the meaning of subparagraph (h) which on immediate, prolonged, or repeated contact with normal living tissue will induce a local inflammatory reaction.

(j) The term "strong sensitizer" means a substance which will cause on normal living tissue, through an allergic or photodynamic process, a hypersensitivity which becomes evident on reapplication of the same substances and which is designated as such by the administrator. Before designating any substance as a strong sensitizer, the administrator, upon consideration of the frequency of occurrence and severity of the reaction, shall find that the substance has a significant potential for causing hypersensitivity.

(k) The term "extremely flammable" shall apply to any substance which has a flash point at or below twenty degrees Fahrenheit as determined by the Tagliabue Open Cup Tester, and the term "flammable" shall apply to any substance which has a flash point of above twenty degrees to and including eighty degrees Fahrenheit, as determined by the Tagliabue Open Cup Tester; except that the flammability of solids and of the contents of self-pressurized containers shall be determined by methods found by the Commissioner to be generally applicable to such materials or containers, respectively, and established by regulations issued by him, which regulations shall also define the terms "flammable" and "extremely flammable" in accord with such methods.

(l) The term "radioactive substance" means a substance which emits ionizing radiation.

(m) The term "label" means a display of written, printed, or graphic matter upon the immediate container of any substance, or in the case of an article which is unpackaged or is not packaged in an immediate container intended or suitable for delivery to the ultimate consumer, a display of such matter directly upon the article involved or upon a tag or other suitable material affixed thereto, and a requirement made by or under authority of this chapter that any word, statement, or other information appear on the label shall not be considered to be complied with unless such word, statement, or other information also appears (1) on the outside container or wrapper, if any there be, unless it is easily legible through the outside container or wrapper and (2) on all accompanying literature where there are directions for use, written, or otherwise.

(n) The term "immediate container" does not include package liners.

(o) The term "misbranded hazardous substance" means a hazardous substance (including a toy, or other article intended for use by children, which is a hazardous substance, or which bears or contains a hazardous substance in such manner as to be susceptible of access by a child to whom such toy or other article is entrusted) intended, or packaged in a form suitable, for use in the household or by children, which substance, except as otherwise provided by or pursuant to Section 23-39-30, fails to bear a label (1) which states conspicuously (a) the name and place of business of the manufacturer, packer, distributor, or seller; (b) the common or usual name or the chemical name (if there be no common or usual name) of the hazardous substance or of each component which contributes substantially to its hazard, unless the Commissioner by regulation permits or requires the use of a recognized generic name; (c) the signal word "DANGER" on substances which are extremely flammable, corrosive, or highly toxic; (d) the signal word "WARNING" or "CAUTION" on all other hazardous substances; (e) an affirmative statement of the principal hazard or hazards, such as "Flammable," "Vapor Harmful," "Causes Burns," "Absorbed Through Skin," or similar wording descriptive of the hazard; (f) precautionary measures describing the action to be followed or avoided, except when modified by regulation of the administrator pursuant to Section 23-39-30; (g) instruction, when necessary or appropriate, for first-aid treatment; (h) the word "poison" for any hazardous substance which is defined as "highly toxic" by subsection (g); (i) instructions for handling and storage of packages which require special care in handling or storage and; (j) the statement (i) "Keep out of the reach of children" or its practical equivalent, or (ii) if the article is intended for use by children and is not a banned hazardous substance, adequate directions for the protection of children from the hazard, and (2) on which any statement required under subparagraph (1) of this paragraph are located prominently and are in the English language in conspicuous and legible type in contrast by typography, layout, or color with other printed matter on the label.

(p)(1) The term "banned hazardous substance" means (a) any toy, or other article intended for use by children, which is a hazardous substance, or which bears or contains a hazardous substance in such manner as to be susceptible of access by a child to whom such toy or other article is entrusted; or (b) any hazardous substance intended, or packaged in a form suitable, for use in household, which the administrator by regulation classifies as a "banned hazardous substance" on the basis of a finding that, notwithstanding such cautionary labeling as is or may be required under this chapter for that substance, the degree or nature of the hazard involved in the presence or use of such substance in households is such that the objective of the protection of the public health and safety can be adequately served only by keeping such substance, when so intended or packaged, out of the channels of commerce: Provided, that the Commissioner, by regulation, (i) shall exempt from clause (a) of this paragraph articles, such as chemical sets, which by reason of their functional purpose require the inclusion of the hazardous substance involved, and which bear labeling giving adequate directions and warnings for safe use and are intended for use by children who have attained sufficient maturity, and may reasonably be expected, to read and heed such directions and warnings, and (ii) shall exempt from clause (a) and provide for the labeling of, common fireworks (including toy paper caps, cone fountains, cylinder fountains, whistles without report, and sparklers) to the extent that he determines that such articles can be adequately labeled to protect the purchasers and users thereof.

(2) Proceedings for the issuance, amendment, or repeal of regulations pursuant to clause (b) of subparagraph (1) of this paragraph shall be governed by the provisions of Section 23-39-30.

HISTORY: 1962 Code Section 32-1812; 1971 (57) 250.



SECTION 23-39-30. Promulgation of regulations declaring substances hazardous and establishing variations and exemptions.

(a) Whenever in the judgment of the Commissioner such action will promote the objectives of this chapter by avoiding or resolving uncertainty as to application, the Commissioner may by regulation declare to be a hazardous substance, for the purposes of this chapter, any substance or mixture of substances which he finds meets the requirements of subparagraph 1(a) of Section 23-39-20(e).

(b) If the Commissioner finds that the requirements of Section 23-39-20(o)(1) are not adequate for the protection of the public health and safety in view of the special hazard presented by any particular hazardous substance, he may by regulation establish such reasonable variations or additional label requirements as he finds necessary for the protection of the public health and safety; and any such hazardous substance intended, or packaged in a form suitable, for use in the household or by children, which fails to bear a label in accordance with such regulations shall be deemed to be a misbranded hazardous substance.

(c) If the Commissioner finds that, because of the size of the package involved or because of the minor hazard presented by the substance contained therein, or for other good and sufficient reasons, full compliance with the labeling requirements otherwise applicable under this chapter is impracticable or is not necessary for the adequate protection of the public health and safety, the Commissioner shall promulgate regulations exempting such substances from these requirements to the extent he determines to be consistent with adequate protection of the public health and safety.

(d) If the Commissioner finds that the hazard of an article subject to this chapter is such that labeling adequate to protect the public health and safety cannot be devised, or the article presents an imminent danger to the public health and safety, the Commissioner may declare such article to be a banned hazardous substance and require its removal from commerce.

HISTORY: 1962 Code Section 32-1813; 1971 (57) 250.



SECTION 23-39-40. Prohibited acts.

The following acts and the causing thereof are hereby prohibited:

(a) The introduction or delivery for introduction into commerce of any misbranded hazardous substance or banned hazardous substance.

(b) The alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the label of, or the doing of any other act with respect to, a hazardous substance if such act is done while the substance is in commerce, or while the substance is held for sale (whether or not the first sale) after shipment in commerce, and results in the hazardous substance being a misbranded hazardous substance or a banned hazardous substance.

(c) The receipt in commerce of any misbranded hazardous substance or banned hazardous substance and the delivery or proffered delivery thereof for pay or otherwise.

(d) The giving of a guarantee or undertaking referred to in Section 23-39-50(b)(2) which guarantee or undertaking is false, except by a person who relied upon a guarantee or undertaking to the same effect signed by, and containing the name and address of, the person residing in the United States from whom he received in good faith the hazardous substance.

(e) The failure to permit entry or inspection as authorized by Section 23-39-100(a) or to permit access to and copying of any record as authorized by Section 23-39-110.

(f) The introduction or delivery for introduction into commerce, or the receipt in commerce and subsequent delivery or proffered delivery for pay or otherwise, of a hazardous substance in a reused food, drug, or cosmetic container or in a container which, though not a reused container, is identifiable as a food, drug, or cosmetic container by its labeling or by other identification. The reuse of a food, drug, or cosmetic container as a container for a hazardous substance shall be deemed to be an act which results in the hazardous substance being a misbranded hazardous substance. As used in this paragraph, the terms "food," "drug," and "cosmetic" shall have the same meanings as in the South Carolina Food, Drug, and Cosmetic Act.

(g) The use by any person to his own advantage, or revealing other than to the Commissioner or officers or employees of the agency, or to the courts when relevant in any judicial proceeding under this chapter, of any information acquired under authority of Section 23-39-100 concerning any method of process which as a trade secret is entitled to protection.

HISTORY: 1962 Code Section 32-1814; 1971 (57) 250.



SECTION 23-39-50. Penalties for violation of Section 23-39-40; exceptions.

(a) Any person who violates any of the provisions of Section 23-39-40 shall be guilty of a misdemeanor and shall on conviction thereof be subject to a fine of not more than $500 or to imprisonment for not more than ninety days, or both; but for offenses committed with intent to defraud or mislead, or for second and subsequent offenses, the penalty shall be imprisonment for not more than one year, or a fine of not more than $3,000, or both such imprisonment and fine.

(b) No person shall be subject to the penalties of subsection (a) of this section, (1) for having violated Section 23-39-40(c), if the receipt, delivery, or proffered delivery of the hazardous substance was made in good faith, unless he refuses to furnish on request of an officer or employee duly designated by the Commissioner, the name and address of the person from whom he purchased or received such hazardous substance, and copies of all documents, if any there be, pertaining to the delivery of the hazardous substance to him; or (2) for having violated Section 23-39-40(a), if he establishes a guarantee or undertaking signed by, and containing the name and address of, the person residing in the United States from whom he received in good faith the hazardous substance, to the effect that the hazardous substance is not (in misbranded packages) a misbranded hazardous substance or a banned hazardous substance within the meaning of those terms in the chapter.

HISTORY: 1962 Code Section 32-1815; 1971 (57) 250.



SECTION 23-39-60. Injunction proceedings.

In addition to the remedies hereinafter provided, the Commissioner is hereby authorized to apply to the appropriate circuit court for, and such court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of Section 23-39-40; irrespective of whether or not there exists an adequate remedy at law.

HISTORY: 1962 Code Section 32-1816; 1971 (57) 250.



SECTION 23-39-70. Procedure for embargo and condemnation of misbranded or banned hazardous substances.

(a) Whenever a duly authorized agent of the Commissioner finds or has probable cause to believe that any hazardous household substance is misbranded, or is a banned hazardous substance, within the meaning of this chapter, he shall affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, misbranded or is a banned hazardous substance and has been detained or embargoed, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by such agent or the court. It shall be unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission.

(b) When an article detained or embargoed under subsection (a) has been found by such agent to be misbranded or a banned hazardous substance, he shall petition the circuit court in whose jurisdiction the article is detained or embargoed for a libel of condemnation of such article. When such agent has found that an article so detained or embargoed is not misbranded or a banned hazardous substance, he shall remove the tag or other marking.

(c) If the court finds that a detained or embargoed article is misbranded or a banned hazardous substance, such article shall, after entry of the decree, be destroyed at the expense of the claimant thereof, under supervision of such agent, and all court costs and fees, and storage and other proper expenses, shall be taxed against the claimant of such article or his agent; provided, that when the misbranding can be corrected by proper labeling of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled, has been executed, may by order direct that such article be delivered to claimant thereof for such labeling under the supervision of an agent of the Commissioner. The expense of such supervision shall be paid by claimant. The article shall be returned to the claimant on the representation to the court by the Commissioner that the article is no longer in violation of this chapter, and that the expenses of such supervision have been paid.

HISTORY: 1962 Code Section 32-1817; 1971 (57) 250.



SECTION 23-39-80. Duty of solicitor upon receiving report of violation; notice and hearing before reporting violation.

It shall be the duty of each State solicitor to whom the Commissioner reports any violation of this chapter, to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law. Before any violation of this chapter is reported to any such solicitor for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present his views before the Commissioner or his designated agent, either orally or in writing, in person, or by attorney, with regard to such contemplated proceeding.

HISTORY: 1962 Code Section 32-1818; 1971 (57) 250.



SECTION 23-39-90. Promulgation of regulations.

(a) The authority to promulgate regulations for the efficient enforcement of this chapter is hereby vested in the Commissioner.

(b) The Commissioner shall cause the regulations promulgated under this chapter to conform with the regulations established pursuant to the Federal Hazardous Substance Act.

HISTORY: 1962 Code Section 32-1819; 1971 (57) 250.



SECTION 23-39-100. Examinations and investigations.

(a) For the purposes of enforcement of this chapter, officers or employees duly designated by the Commissioner upon presenting appropriate credentials to the owner, operator, or agent in charge, are authorized (1) to enter, at reasonable times, any factory, warehouse, or establishment in which hazardous substances are manufactured, processed, packed, or held for introduction into commerce or are held after such introduction, or to enter any vehicle being used to transport or hold such hazardous substances in commerce; (2) to inspect, at reasonable times, and within reasonable limits and in a reasonable manner, such factory, warehouse, establishment or vehicle, and all pertinent equipment, finished and unfinished materials, and labeling therein; and (3) to obtain samples of such materials or packages thereof, or of such labeling.

(b) If the officer or employee obtains any sample, prior to leaving the premises, he shall pay or offer to pay the owner, operator, or agent in charge for such sample and give a receipt describing the samples obtained.

HISTORY: 1962 Code Section 32-1820; 1971 (57) 250.



SECTION 23-39-110. Access to records of shipment.

For the purpose of enforcing the provisions of this chapter, carriers engaged in commerce, and persons receiving hazardous substances in commerce or holding such hazardous substances so received shall, upon the request of an officer or employee duly designated by the Commissioner permit such officer or employee at reasonable times, to have access to and to copy all records showing the movement in commerce of any such hazardous substances, or the holding thereof during or after such movement, and the quantity, shipper, and consignee thereof; and it shall be unlawful for any such carrier or person to fail to permit such access to and copying of any record so requested when such request is accompanied by a statement in writing specifying the nature or kind or such hazardous substance to which such request relates. Provided, that evidence obtained under this section shall not be used in a criminal prosecution of the person from whom obtained. Provided further, that carriers shall not be subject to the other provisions of this chapter by reason of their receipt, carriage, holding, or delivery of hazardous substances in the usual course of business as carriers.

HISTORY: 1962 Code Section 32-1821; 1971 (57) 250.



SECTION 23-39-120. Reports of action taken under chapter.

(a) The Commissioner may cause to be published from time to time reports summarizing any judgments, decrees, or court orders which have been rendered under this chapter, including the nature of the charge and the disposition thereof.

(b) The Commissioner may also cause to be disseminated information regarding hazardous substances in situations involving, in the opinion of the Commissioner imminent danger to health. Nothing in this section shall be construed to prohibit the Commissioner from collecting, reporting, and illustrating the results of the investigations of the agency.

HISTORY: 1962 Code Section 32-1822; 1971 (57) 250.






CHAPTER 41 - ARSON REPORTING-IMMUNITY ACT

SECTION 23-41-10. Short title.

This chapter may be cited as the South Carolina Arson Reporting-Immunity Act.

HISTORY: 1984 Act No. 436, Section 1.



SECTION 23-41-20. Definitions.

For the purpose of this chapter:

(a) "Authorized agencies" means:

(1) the State Fire Marshal when authorized or charged with the investigation of fires at the place where the fire actually took place;

(2) the Chief of the State Law Enforcement Division;

(3) the South Carolina Attorney General;

(4) the solicitor responsible for prosecution in the county where the fire occurred; and

(5) the United States Department of Justice and its Federal Bureau of Investigation.

(6) the Fire Chief, Sheriff, or Chief of Police having jurisdiction over the arson investigation.

(b) "Relevant" means having any tendency to make the existence of any fact that is of consequence to the investigation or determination of the issue more probable or less probable than it would be without the evidence.

(c) Material will be "deemed important" if such material is requested by an authorized agency.

(d) "Action" shall include affirmative acts and the failure to take action.

(e) "Immune" means that neither a civil action nor a criminal prosecution may arise from any action taken pursuant to this chapter unless actual malice on the part of the insurance company or authorized agency against the insured or gross negligence or reckless disregard for his rights is present.

HISTORY: 1984 Act No. 436, Section 1; 1992 Act No. 454, Section 2; 2009 Act No. 30, Section 1, eff June 2, 2009.



SECTION 23-41-30. Release of information by insurance company.

(a) Any authorized agency may require, in writing, the insurance company at interest to release to the requesting agency any or all relevant information or evidence deemed important to the authorized agency which the company may have in its possession relating to the fire loss in question. Relevant information includes:

(1) pertinent insurance policy information relevant to a fire loss under investigation and any application for such a policy;

(2) policy premium payment records which are available;

(3) history of previous claims made by the insured;

(4) material relating to the investigation of the loss, including statements of any person, proof of loss, and any other evidence relevant to the investigation.

(b) When an insurance company has reason to believe that a fire loss in which it has an interest may be of other than accidental cause, the company may notify, in writing, an authorized agency and provide it with any or all material developed from the company's inquiry into the fire loss; however, when such information includes possible evidence of arson or other unlawful burning involving specifically named persons, the information in all cases may be furnished to the solicitor in the circuit where the fire occurred and he shall furnish the information to other properly authorized agencies if he considers such action to be appropriate. When an insurance company provides any one of the authorized agencies with notice of a fire loss, it is sufficient notice for the purpose of this chapter.

(c) When an insurance company denies payment of a claim to an insured on grounds of arson, false swearing, material misrepresentation, fraud, or similar claim or defense such insurer shall in all cases notify in writing the Director of the Department of Insurance. The Director of the Department of Insurance may notify, after the investigation, an authorized agency if he considers the action to be appropriate.

(d) The authorized agency provided with information pursuant to this chapter may release or provide such information to any agency asked to participate in the investigation.

(e) Any insurance company providing information to an authorized agency pursuant to this chapter has the right to be informed, upon written request, as to the status of the case by such agency within a reasonable time, as determined by the authorized agency.

(f) Any insurance company or authorized agency which notifies the Director of the Department of Insurance or provides or releases information, whether oral or written, and any person acting in their behalf, pursuant to this chapter is immune from any liability arising out of such notification or release.

HISTORY: 1984 Act No. 436, Section 1; 1989 Act No. 148, Section 27; 1993 Act No. 181, Sections 366, 367.



SECTION 23-41-40. Confidentiality.

(a) Any authorized agency or insurance company which receives any information furnished pursuant to this chapter must hold the information in confidence until such time as its release is required pursuant to a criminal or civil action or proceeding.

(b) Any authorized agency, its agents or employees, may be required to testify in any litigation in which the insurance company at interest is named as a party until such litigation is completed.

HISTORY: 1984 Act No. 436, Section 1.



SECTION 23-41-50. Violations.

(a) No person shall intentionally or knowingly refuse to release any information requested pursuant to this chapter.

(b) No person shall fail to hold in confidence information required to be held in confidence by this chapter.

HISTORY: 1984 Act No. 436, Section 1.



SECTION 23-41-60. Penalties.

Any person violating any of the provisions of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned not more than two years, or both.

HISTORY: 1984 Act No. 436, Section 1.






CHAPTER 43 - MODULAR BUILDINGS CONSTRUCTION ACT

SECTION 23-43-10. Short title.

This chapter may be cited as The South Carolina Modular Buildings Construction Act.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1.



SECTION 23-43-20. Definitions.

As used in this chapter:

(1) "Council" means the South Carolina Building Codes Council as established by Section 6-9-60.

(2) "Modular building unit" means any building of closed construction, regardless of type of construction or occupancy classification, other than a mobile or manufactured home, constructed off-site in accordance with the applicable codes, and transported to the point of use for installation or erection.

(3) "Installation" means the assembly of modular building structures on-site and the process of affixing modular buildings related components to land, a foundation, footings, utilities, or an existing building.

(4) "Local government" means any political subdivision of the State with authority to establish standards and requirements applicable to the construction, installation, alteration, and repair of buildings.

(5) "Mobile home" or "manufactured home" means any residential dwelling unit constructed to standards and codes as promulgated by the United States Department of Housing and Urban Development.

(6) "Approved inspection agency" means an agency approved by the council to provide plan review and approval, evaluation, and inspection in addition to adequate follow-up services at the point of manufacture to insure that production units are in full compliance with the provisions of this chapter.

(7) "Point of manufacture" means the place of business at which machinery, equipment, and other capital goods are assembled and operated for the purpose of fabricating, constructing, or assembling modular building units.

(8) "Fees" means monies to be paid to the council from any person engaged in the manufacture, inspection, or installation of modular building units.

(9) "Certification" means conforming to the regulations of the Council.

(10) "Certification label" means the approved form of certification by the council issued to the manufacturer that is permanently affixed to each transportable section of each factory-built modular structure for sale within the State.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1993 Act No. 181, Section 368.



SECTION 23-43-30. Policy and purpose.

It is the policy and purpose of this State to provide protection to the public against possible hazards and to promote sound building construction and for that purpose to forbid the sales, rental, and use of new modular building units which are not so constructed as to provide safety and protection to their owners and users. Because of the nature of the construction of modular building units, their assembly and use and that of their systems, including heating, cooling, plumbing, and electrical which may have concealed parts, there may exist hazards to the health, life, and safety of persons or property which are not easily ascertainable by purchasers, users, and local building officials.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1.



SECTION 23-43-40. Promulgation of regulations.

The council may promulgate regulations for the proper enforcement and implementation of this chapter. Promulgated regulations must incorporate the codes enumerated in Section 6-9-50.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1999 Act No. 45, Section 1.



SECTION 23-43-60. Building Code Council to hear appeals; variances.

The council shall hear appeals and approve or disapprove requested variances from this chapter's provisions. Variances are limited to those instances which are ruled to be equivalent or meet the intent of this chapter. The basis of the decision must be published with the variance order.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1999 Act No. 45, Section 2.



SECTION 23-43-70. Publication of standards.

The council shall have printed all regulations prescribing standards for modular building units, and they must be furnished upon request to the public.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1993 Act No. 181, Section 369.



SECTION 23-43-80. Certification by South Carolina Building Codes Council.

Modular buildings must be certified by the council, as complying with this chapter and the regulations promulgated by authority of this chapter, if they have been manufactured in accordance with approved building systems and passed inspection in accordance with an approved compliance assurance program. Certification is evidenced by the attachment to each modular building, a label issued by the council. Certification labels can only be attached to a modular building by the manufacturer under the supervision of the approved inspection agency. A certified modular building may not be altered in any way prior to the issuance of all permits required by local government without the council's approval.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1.



SECTION 23-43-85. Standards for placement of modular homes; display models.

(A) A single-family modular home manufactured after January 1, 2005, must meet the following standards to be certified for placement in this State:

(1) Roof pitch. For homes with a single predominant roofline, the pitch of the roof must be at least five feet rise for every twelve feet of run;

(2) Eave projections. The eave projections of the roof must be at least ten inches, not including a gutter around the perimeter of the home unless the roof pitch is at least seven feet rise for every twelve feet of run;

(3) Exterior wall. The height of the exterior wall must be at least seven feet six inches for the first story;

(4) Siding and roofing materials. The materials and texture of the exterior materials must be compatible in composition, appearance, and durability to the exterior materials commonly used in standard residential construction.

(B) A single-family modular home placed in the State after January 1, 2005, must meet the foundation requirements provided by the State in this subsection:

(1) A perimeter wall located under the exterior walls of the home, whether load-bearing or nonload-bearing, must be constructed of brick, masonry, or other permanent material commonly used in standard residential construction, consistent with surrounding residential structures, and in accordance with the International Residential Code as adopted by the South Carolina Department of Labor, Licensing and Regulation. All modular manufacturers shall submit with the plan set for each building to the department's Modular Buildings Program a minimum foundation design.

(2) A home located in a coastal or flood plain area may require piling or other special foundation designs. These foundations must be designed by a registered professional engineer or architect and are subject to review and approval by the local jurisdiction and not by the Modular Buildings Program. A perimeter wall constructed of brick, masonry, or other materials to enclose the foundation of the home may be a requirement of the design.

(C) An appeal for a variance from a certification standard or a foundation requirement described in this section may be taken in the same manner as provided in Section 23-43-120.

(D) A single-family modular home used as a display model may be placed for its first residential use in this State if:

(1) it bears a valid modular home label issued pursuant to this chapter;

(2) it meets the appropriate wind and seismic requirements in effect when the label was issued;

(3) it has not been altered from its original design;

(4) it was manufactured within five years before the placement for first residential use; and

(5) the seller provides the purchaser with written notice that the home meets the appropriate code requirements in effect at the time of manufacture, and may or may not meet the code requirements in effect at the time of placement for residential use.

HISTORY: 2005 Act No. 12, Section 1; 2012 Act No. 108, Section 1, eff February 1, 2012.



SECTION 23-43-90. Inspection and certification by approved agency.

The council may authorize the approved inspection agency to perform all or part of the inspection and certification of a modular building.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1.



SECTION 23-43-100. Effect of certification; responsibilities of local enforcement agencies.

Modular building units certified pursuant to this chapter are considered to comply with the requirements of all laws, ordinances, and regulations of this State or of local governments which govern the matters within the scope of the approval and certification applicable to modular building units, including those bearing upon technologies, techniques, and materials, or the safety of buildings or building components. Local codes enforcement agencies shall issue building permits for certified modular building units, prior to installation, and issue certificates of occupancy after they have been installed and inspected pursuant to this chapter. Any modular building unit found not to comply with this chapter must be brought into compliance before the certificate of occupancy is issued. In the absence of a local building official, the certificate must be issued by the chief administrative officer of the local government.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1.



SECTION 23-43-110. Suspension or revocation of certification.

The council shall suspend or revoke, or cause to be suspended or revoked, the certification of any modular building unit which the council finds not to comply with this chapter or regulations promulgated by authority of this chapter, or which has been manufactured pursuant to a building system or compliance assurance program as to which approval has been suspended or revoked, or which has been altered after certification. If the manufacturer fails to comply with a corrective order, labels of certification must be removed from any modular building unit and no new labels issued until it is brought into compliance with this chapter and applicable regulations. Notice of suspension or revocation of certification must be in writing with the reasons for suspension or revocation set forth. Suspensions or revocations may be appealed to the council. Any decision by the board to suspend, revoke, or otherwise restrict the certification of any modular building unit shall be by majority vote and shall be subject to review by an administrative law judge as provided under Article 5 of Chapter 23 of Title 1.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1993 Act No. 181, Section 370; 1999 Act No. 45, Section 3.



SECTION 23-43-120. Variance orders.

The council may upon appeal in specific cases authorize variance from regulations to permit certain specified alternatives where the objectives of this chapter may be fulfilled by other means. The basis of its decision must be incorporated into its variance orders.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1999 Act No. 45, Section 4.



SECTION 23-43-130. Reservation of local authority; enforcement by local officials.

Modular building units bearing evidence of approval must be acceptable in all localities as meeting the requirements of this chapter and must be considered and accepted equivalent to a site-built structure as meeting the requirements of safety to life, health, and property imposed by any ordinance of any local government if the units are erected or installed in accordance with all conditions of the approval. Local land use and zoning requirements, fire zones, building setback requirements, site development requirements, subdivision control, and on-site installation requirements, as well as the review and regulation of aesthetic requirements, are specifically and entirely reserved to local authorities. Those local requirements and rules which may be enacted by local authorities must be reasonable and uniformly applied and enforced without any distinction as to whether a building is a modular or constructed on site in a conventional manner. All local building officials shall enforce the provisions of this chapter and applicable regulations.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1999 Act No. 45, Section 5.



SECTION 23-43-150. Licensing sellers of modular building units.

No person may engage in the business of selling wholesale or retail as a manufacturer or manufacturer's representative of modular building units without being licensed by the council. All license applications must be accompanied by the required fee and a surety bond or other security approved by the council and in an amount set by the council. A separate license and bond or security is required for each manufacturing facility.

All licenses must be granted or refused within forty days after proper application. All licenses expire June thirtieth of each odd-numbered year, unless sooner revoked or suspended.

Each manufacturer's license must be issued in the business name of the manufacturer. Each manufacturer's representative's license must be issued in the name of the representative.

The council shall prescribe the form of license. All manufacturer's licenses must be sent to the address of that place of business.

Pursuant to its regulations, the council may deny the issuance of or revoke or suspend any license.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1999 Act No. 45, Section 6.



SECTION 23-43-160. Establishment of fees for enforcement and implementation of chapter.

The council may establish various fees for the proper enforcement and implementation of this chapter. These fees must be established by regulations promulgated by the council in accordance with the Administrative Procedures Act. Fees may be charged to any person engaged in the manufacture, inspection, or installation of modular building units. All funds derived from fees must be deposited in the general fund of the State.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 386, Section 1; 1990 Act No. 560, Section 1.



SECTION 23-43-170. Certification by other States.

(A) If the council finds that the standards for the manufacture and inspection of modular building units prescribed by statute or rules and regulations of another state, or other governmental agency, meet the objectives of this chapter and applicable regulations and are enforced satisfactorily by the other state, or other governmental agency, or by their agents, the council shall enter into product reciprocity with and accept modular building units which have been certified by the other state or governmental agency. The standards of another state are not considered to be satisfactorily enforced unless the other state provides for notification to the council of suspensions or revocations of approvals issued by the other state.

(B) The council shall suspend or revoke, or cause to be suspended or revoked, its acceptance or certification, or both, of certified modular building units if it determines that the standards for the manufacture and inspection of the modular building units of another state or other governmental agency do not meet the objectives of this chapter and applicable regulations, or that the standards are not being enforced to the satisfaction of the council. Notice of the suspension or revocation must be in writing with the reasons set forth. Appeals from suspension or revocations must receive timely review.

(C) If another state or governmental agency or its agent suspends or revokes its approval or certification, the acceptance or certification, or both, granted under this section must be suspended or revoked accordingly.

(D) The council shall cooperate with similar authorities in other jurisdictions and with nationally recognized codes and standards organizations in developing mutually acceptable methods and procedures for testing, evaluating, approving, and inspecting modular building units and otherwise encouraging their production and acceptance.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1.



SECTION 23-43-180. Injunctive relief.

The council may obtain injunctive relief from an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 to enjoin the sale, delivery, or installation of modular building units or of buildings utilizing such components, for which certification is required under this chapter, upon an affidavit of the council specifying the manner in which the modular building units do not conform to the requirements of this chapter or applicable regulations.

The council may obtain injunctive relief from an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 to enjoin any local government from promulgating, adopting, or enforcing any ordinance, rules, regulations, or construction codes and standards for modular building units which are not consistent with this chapter.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1; 1993 Act No. 181, Section 372.



SECTION 23-43-190. Private suits.

Any person in an individual capacity, or on behalf of a class of persons, damaged as a result of a violation of this chapter or applicable regulations has a cause of action in any court of competent jurisdiction against the person to whom the label evidencing certification has been issued with respect to the pertinent modular building units, or, if it is not certified, against the manufacturer of the pertinent modular building units. An award may include damages and the cost of litigation including reasonable attorneys' fees. The cause of action created by this section is subject to the same limitations period applicable in this State for causes of action of similar nature.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1.



SECTION 23-43-200. Violations; penalties.

Any person violating any of the provisions of this chapter or regulations made by its authority is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than five hundred dollars for each violation a day. All funds derived from fines must be deposited in the general fund of the State.

HISTORY: 1984 Act No. 481, Section 1; 1985 Act No. 111, Section 1; 1990 Act No. 560, Section 1.






CHAPTER 47 - PUBLIC SAFETY COMMUNICATIONS CENTER

SECTION 23-47-10. Definitions.

As used in this chapter:

(1) "911 charge" means a fee for the 911 service start-up equipment costs, subscriber notification costs, addressing costs, billing costs, and nonrecurring and recurring installation, maintenance service, and network charges of a service supplier providing 911 service as provided in this chapter.

(2) "911 system" or "911 service" means an emergency telephone system that provides the user of the public telephone system with the ability to reach a public safety answering point by dialing the digits 911. The term 911 system or service also includes "enhanced 911 service", which means an emergency telephone system with 911 service and, in addition, directs 911 calls to appropriate public safety answering points by selective routing based on the geographical location from which the call originated and provides the capability for automatic number identification and automatic location identification features. "911 system" and "911 service" include those systems and services that use or rely upon Internet protocol or other similar technologies to provide services that direct voice calls to public safety answering points.

(3) "911 plan" means a plan for the 911 system, enhanced 911 system, or any amendment to the plan developed by a county or municipality.

(4) "Basic 911 system" means a system by which the various emergency functions provided by public safety agencies within each local government's jurisdiction may be accessed utilizing the three-digit number 911, but no available options of enhanced systems are included in the system.

(5) "Enhanced 911 network features" means selective routing, automatic number identification, and location identification.

(6) "Enhanced 911 system" means enhanced 911 service, which is a telephone exchange communications service consisting of telephone network features and public safety answering points designated by the local government which enables users of the public telephone system to access a 911 public safety communications center by dialing the digits 911. The service directs 911 calls to appropriate public safety answering points by selective routing based on the geographical location from which the call originated and provides the capability for automatic number identification and automatic location identification.

(7) "Addressing", with respect to nonCMRS exchange access service, means the assigning of a numerical address and street name (the name may be numerical) to each location within a local government's geographical area necessary to provide public safety service as determined by the local government. This address replaces any route and box number currently in place in the 911 database and facilitates quicker response by public safety agencies.

(8) "Automatic location identification" means an enhanced 911 service capability that enables the automatic display of information.

(9) "Automatic number identification" means an enhanced 911 service capability that enables the automatic display of the seven-digit number used to place a 911 call.

(10) "Board" means the South Carolina State Budget and Control Board.

(11) "Committee" means the South Carolina 911 Advisory Committee.

(12) "CMRS connection" means each mobile number assigned to a CMRS customer.

(13) "Commercial Mobile Radio Service" (CMRS) means commercial mobile service under Sections 3(27) and 332(d), Federal Telecommunications Act of 1996 (47 U.S.C. Section 151, et seq.), Federal Communications Commission Rules, and the Omnibus Budget Reconciliation Act of 1993. The term includes any wireless two-way communication device, including radio-telephone communications used in cellular telephone service, personal communication service, or the functional and/or competitive equivalent of a radio-telephone communications line used in cellular telephone service, a personal communication service, or a network radio access line. The term does not include services that do not provide access to 911 service, a communication channel suitable only for data transmission, a wireless roaming service or other nonlocal radio access line service, or a private telecommunications system.

(14) "Customer" means the local government subscribing to 911 service from a service supplier.

(15) "Department" means the Department of Revenue.

(16) "Enhancement" means any addition to a 911 system such as automatic number identification, selective routing of calls, or other future technological advancements, as determined by the Public Service Commission for nonCMRS exchange access companies.

(17) "Exchange access facility" means the access from a particular telephone subscriber's premises to the telephone system of a service supplier. Exchange access facilities include service supplier provided access lines, PBX trunks, and Centrex network access registers, all as defined by the South Carolina Public Service Commission. Exchange access facilities do not include service supplier owned and operated telephone pay station lines, or wide area telecommunications service (wats), foreign exchange (fx), or incoming lines.

(18) "Local government" means any city, county, or political subdivision of the State.

(19) "Mapping" means the development of a computerized geographical display system of roads and structures where emergency response may be required.

(20) "Prepaid wireless 911 charge" means the charge that a prepaid wireless seller is required to collect from a prepaid wireless consumer pursuant to Section 23-47-68.

(21) "Prepaid wireless consumer" means a person or entity that purchases prepaid wireless telecommunications service in a prepaid wireless retail transaction.

(22) "Prepaid wireless provider" means a person or entity that provides prepaid wireless telecommunications service pursuant to a license issued by the Federal Communications Commission.

(23) "Prepaid wireless retail transaction" means the purchase of prepaid wireless telecommunications service from a prepaid wireless seller for any purpose other than resale.

(24) "Prepaid wireless seller" means a person or entity that sells prepaid wireless telecommunications service to another person or entity for any purpose other than resale.

(25) "Prepaid wireless telecommunications service" means any commercial mobile radio service that allows a caller to dial 911 to access the 911 system, which service must be paid for in advance and is sold in units or dollars which decline with use in a known amount.

(26) "Public safety agent" means a functional agency which provides fire fighting, law enforcement, medical, or other emergency services.

(27) "Public safety answering point" (PSAP) means a communications facility operated on a twenty-four hour basis which first receives 911 calls from persons in a 911 service area and which may directly dispatch public safety services or extend, transfer, or relay 911 calls to appropriate public safety agencies. A PSAP may be designated to a primary or secondary exchange service, referring to the order in which calls are directed for answering.

(28) "Regional systems" means the formation of two or more local governments or multi-jurisdictional systems for the purpose of jointly forming and funding 911 systems.

(29) "Selective routing" means the method employed to direct 911 calls to the appropriate public safety answering point based on the geographical location from which the call originated.

(30) "Service subscriber" means any person, company, corporation, business, association, or party not exempt from county or municipal taxes or utility franchise assessments who is provided telephone (local exchange access facility) service in the political subdivision or CMRS service or VoIP service.

(31) "Service supplier" means any person, company, or corporation, public or private, providing exchange telephone service, CMRS service, or VoIP service to end users.

(32) "Rate" means the recurring or nonrecurring rates billed by the service supplier, which represents the service supplier's recurring charges for exchange access facilities, exclusive of all taxes, fees, licenses, or similar charges.

(33) "Telephone subscriber" or "subscriber" means a person or entity to whom exchange telephone service, either residential or commercial, is provided and in return for which the person or entity is billed on a monthly basis. When the same person, business, or organization has several telephone access lines, each exchange access facility constitutes a separate subscription.

(34) "Voice over Internet Protocol (VoIP) service" means interconnected VoIP service as that term is defined in 47 C.F.R. Section 9.3 as may be amended.

(35) "Voice over Internet Protocol (VoIP) provider" means a person or entity that provides VoIP service.

(36) "Voice over Internet Protocol (VoIP) subscriber" means a person or entity that purchases VoIP service from a VoIP provider.

(37) "Voice over Internet Protocol (VoIP) 911 charge" means the charge imposed pursuant to Section 23-47-67.

(38) "Voice over Internet Protocol (VoIP) service line" means a VoIP service that offers an active telephone number or successor dialing protocol assigned by a VoIP service provider to a customer that has outbound calling capability.

HISTORY: 1991 Act No. 245, Section 1; 1998 Act No. 399, Section 1; 2010 Act No. 135, Section 1, eff July 1, 2011.



SECTION 23-47-20. System requirements.

(A) Service available through a 911 system includes law enforcement, fire, and emergency medical services. Other emergency and emergency personnel services may be incorporated into the 911 system at the discretion of the local government being served by the system. Public safety agencies within a local government 911 system, in all cases, must be notified by the PSAP of a request for service in their area. Written guidelines must be established to govern the assignment of calls for assistance to the appropriate public safety agency. There must be written agreements among state, county, and local public safety agencies with concurrent jurisdiction for a clear understanding of which specific calls for assistance will be referred to individual public safety agencies.

(B)(1) A 911 system must include all of the territory of the local government, either county, municipality, or multi-jurisdictional government. A 911 system may be a basic or enhanced 911 system.

(2) Public safety agencies that provide emergency service within the territory of a 911 system shall participate in the countywide system. Each PSAP must be operated twenty-four hours a day, seven days a week.

(C) As a minimum, the 911 systems implemented in South Carolina must include:

(1) a minimum of two lines from each serving telephone central office to the enhanced 911 tandem (controlling central office). A minimum of two lines from the enhanced 911 tandem to the PSAP. The grade of service must have sufficient lines to ensure no more than one busy signal per one hundred calls;

(2) equipment to connect the PSAP to all law enforcement, fire protection, and emergency medical or rescue agencies, or both within the boundaries of the system;

(3) first priority to answering 911 calls;

(4) electronic recording of all 911 calls and retained for a minimum of sixty days;

(5) immediate playback capability of all 911 calls;

(6) equipment connected by dedicated telephone lines to all adjacent PSAP's where there is a telephone exchange not covered by selective routing;

(7) adequate physical security to minimize the possibility of intentional disruption of the operation. This includes equipment safeguards;

(8) standby emergency power to operate the PSAP during power failures;

(9) written operational procedures;

(10) a minimum of one telecommunication device for the deaf (TDD) available in each PSAP;

(11) capability to answer eighty percent of calls within ten seconds;

(12) coin free dialing. Pay or coin telephones classified as such by a class of service code will be identified on the automatic location identification display in enhanced 911 systems;

(13) contingency plans for rerouting or relocating the PSAP in the event of a disaster or equipment failures;

(14) routing and capabilities to receive and process CMRS service and VoIP service capable of making 911 calls;

(15) telecommunication operators or dispatchers trained and certified by the Law Enforcement Training Council (Criminal Justice Academy). The Law Enforcement Training Council shall promulgate regulations to provide for this training. Expense of the training must be paid by the local government by which that person is employed and the department is authorized to establish and collect a fee for this training;

(16) all 911 lines have both audio and light indicators on incoming calls;

(17) a public safety agency whose services are available on the 911 system must maintain a separate secondary backup number for emergency calls and a separate number for nonemergency telephone calls;

(18) the primary published emergency number will be 911. The PSAP must have additional local telephone exchange service in addition to the 911 service. This nonemergency telephone number should be published directly below the "emergency dial 911" listing;

(19) 911 is furnished for emergency reporting only. Nonemergency calls, whether by the general public or agency employees, should not be made to the 911 system;

(20) a designated person or 911 office staffed by a sufficient number of personnel to maintain data bases;

(21) an initial and continual plan for public education which must include the following:

(a) to make the public aware 911 is available;

(b) to have the majority of emergency calls received on 911 rather than the seven-digit emergency number;

(c) to make the public aware of the definition of an emergency;

(d) to make the public aware of what is a nonemergency.

(D) Enhanced 911 shall incorporate the following features:

(1) automatic location identification (ALI)-automatically displays the addresses of the calling telephone during the course of the emergency call at the PSAP;

(2) automatic number identification (ANI)-automatically displays the number of the caller's telephone at the PSAP;

(3) central office identification--when a PSAP serves more than one central office, dedicated lines or trunks are used to identify each central office;

(4) called party hold--enables the PSAP to control the connection for confirmation and tracing of the call;

(5) distinct tone--tone generated by equipment which alerts the PSAP personnel that calling party has disconnected;

(6) selective routing--will automatically route a predetermined geographical area to a PSAP serving that area regardless of municipal and wire center boundary alignments.

(7) All enhanced 911 systems must be configured so as to disallow subsequent search of the address data base.

HISTORY: 1991 Act No. 245, Section 1; 1996 Act No. 459, Section 50; 2006 Act No. 317, Section 5, eff May 30, 2006; 2008 Act No. 335, Section 8, eff June 16, 2008; 2010 Act No. 135, Section 2, eff July 1, 2011.



SECTION 23-47-30. System plan.

(A) A local government which seeks funding for a 911 system shall submit to the Division of Information Resource Management (DIRM), South Carolina Budget and Control Board, a 911 system plan for review and approval. The plan shall conform to the planning guidelines set forth in this chapter, guidelines promulgated by DIRM, and meet the requirements of current tariffs applicable to the 911 system. The plan must include:

(1) the type of 911 system desired for the local government including the type of equipment to be used and the associated costs;

(2) the location of the PSAP and the county or municipality agency or organization responsible for operating the PSAP;

(3) a listing of those public safety agencies whose services will be available through the 911 system;

(4) the personnel determined necessary to operate and maintain the 911 system;

(5) educational efforts the local government will undertake to acquaint the general public with the availability and proper use of the 911 system.

(B) Those local governments which already have a 911 system are encouraged to conform to the standards set forth in this section.

HISTORY: 1991 Act No. 245, Section 1.



SECTION 23-47-40. System funding.

(A) The local government is authorized to adopt an ordinance to impose a monthly 911 charge upon each local exchange access facility subscribed to by telephone subscribers whose local exchange access lines are in the area served or which would be served by the 911 service. The 911 charge must be uniform and may not vary according to the type of local exchange access facility used.

The ordinance must be adopted in the same fashion as ordinances that levy taxes under South Carolina law. No collection of charges may be commenced before adoption of the ordinance.

(B) Funding must be used only to pay for the following enumerated items:

(1) the lease, purchase, lease-purchase, or maintenance of emergency telephone equipment, including necessary recording equipment, computer hardware, software and data base provisioning, addressing, mapping, and nonrecurring costs of establishing a 911 system;

(2) the rates associated with the service supplier's 911 service and other suppliers recurring charges;

(3) the cost of establishing and maintaining a county 911 office or maintaining as currently staffed a county 911 office for the purpose of operating and maintaining the data base of the 911 system. Costs are limited to salaries and compensations and those items necessary in the operation of the 911 office and normal operating costs;

(4) items enumerated may be subscriber billed for a period not to exceed thirty months before activation of the 911 service;

(5) items necessary to meet the standards outlined in this chapter, specifically in Section 23-47-20(C);

(6) enhancements either currently available or available in the future offered by service suppliers and approved by the Public Service Commission;

(7) a local government may contract to implement and establish a 911 system as set forth in this chapter.

(C) Funding must not be used for:

(1) purchasing or leasing of real estate, cosmetic or remodeling of communications centers, except those building modifications necessary to maintain the security and environmental integrity of the PSAP;

(2) hiring or compensating dispatchers or call takers other than initial and in-service training;

(3) mobile communications vehicles, fire engines, law enforcement vehicles, ambulances, or other emergency vehicles, or other vehicles;

(4) consultants or consultant fees for studies of implementation;

(5) aerial photography.

(D) A local government may contract with a service supplier for any term negotiated by the service supplier and the local government and may make payments through subscriber billing to provide any payments required by the contract.

HISTORY: 1991 Act No. 245, Section 1.



SECTION 23-47-50. Subscriber billing.

(A) The maximum 911 charge that a subscriber may be billed for an individual local exchange access facility must be in accordance with the following scale:

Tier I--1,000 to 40,999 access lines--$1.50 for start-up costs, $1.00 for on-going costs.

Tier II--41,000 to 99,999 access lines--$1.00 for start-up costs, $.60 for on-going costs.

Tier III--more than 100,000 access lines--$.75 for start-up costs, $.50 for on-going costs.

Start-up includes a combination of recurring and nonrecurring costs and up to a maximum of fifty local exchange lines per account. For bills rendered on or after the effective date of this act, for any individual local exchange access facility that is capable of simultaneously carrying multiple voice and data transmissions, a subscriber must be billed a number of 911 charges equal to: (a) the number of outward voice transmission paths activated on such a facility in cases where the number of activated outward voice transmission paths can be modified by the subscriber only with the assistance of the service supplier; or (b) five, where the number of activated outward voice transmission paths can be modified by the subscriber without the assistance of the service supplier. The total number of 911 charges remains subject to the maximum of fifty 911 charges per account set forth above.

(B) Every local telephone subscriber served by the 911 system is liable for the 911 charge imposed. A service supplier has no obligation to take any legal action to enforce the collection of the 911 charges for which a subscriber is billed. However, a collection action may be initiated by the local government that imposed the charges. Reasonable costs and attorneys' fees associated with that collection action may be awarded to the local government collecting the 911 charges.

(C) The local government subscribing to 911 service is ultimately responsible to the service supplier for all 911 installation, service, equipment, operation, and maintenance charges owed to the service supplier. Upon request by the local government, the service supplier shall provide a list of amounts uncollected along with the names and addresses of telephone subscribers who have identified themselves as refusing to pay the 911 charges. Taxes due on a 911 system service provided by the service supplier must be billed to the local government subscribing to the service. State and local taxes do not apply to the 911 charge billed to the telephone subscriber.

(D) Service suppliers that collect 911 charges on behalf of the local government are entitled to retain two percent of the gross 911 charges remitted to the local government as an administrative fee. The service supplier shall remit the remainder of charges collected during the month to the fiscal offices of the local government. The 911 charges collected by the service supplier must be remitted to the local government within forty-five days of the end of the month during which such charges were collected and must be deposited by and accounted for by the local government in a separate restricted fund known as the "emergency telephone system fund" maintained by the local government. The local government may invest the money in the fund in the same manner that other monies of the local government are invested and income earned from the investment must be deposited into the fund. Monies from this fund are totally restricted to use in the 911 system.

(E) The "emergency telephone system" fund must be included in the annual audit of the local government in accordance with generally accepted auditing standards.

(F) Fees collected by the service supplier pursuant to this section are not subject to any tax, fee, or assessment, nor are they considered revenue of the service supplier. A monthly CMRS 911 charge is levied for each CMRS connection for which there is a mobile identification number containing an area code assigned to South Carolina by the North American Numbering Plan Administrator. The amount of the levy must be approved annually by the board at a level not to exceed the average monthly telephone (local exchange access facility) 911 charges paid in South Carolina. The board and the committee may calculate the CMRS 911 charge based upon a review of one or more months during the year preceding the calculation of telephone (local exchange access facility) charges paid in South Carolina. The CMRS 911 charge must have uniform application and must be imposed throughout the State; however, trunks or service lines used to supply service to CMRS providers shall not be subject to a CMRS 911 levy. Prepaid wireless telecommunications service is subject to the 911 charge set forth in Section 23-47-68 and not to the CMRS 911 charge set forth in this subsection. On or before the twentieth day of the second month succeeding each monthly collection of the CMRS 911 charges, every CMRS provider shall file with the Department of Revenue a return under oath, in a form prescribed by the department, showing the total amount of fees collected for the month and, at the same time, shall remit to the department the fees collected for that month. The department shall place the collected fees on deposit with the State Treasurer. The funds collected pursuant to this subsection are not general fund revenue of the State and must be kept by the State Treasurer in a fund separate and apart from the general fund to be expended as provided in Section 23-47-65.

(G)(1) Fees collected by the service supplier pursuant to this section are not subject to any tax, fee, or assessment, nor are they considered revenue of the service supplier.

(2) Except as provided in Section 23-47-68(B), a 911 charge imposed under this chapter shall be added to the billing by the service supplier to the service subscriber and may be stated separately.

(3) A billed subscriber shall be liable for any 911 charge imposed under this chapter until it has been paid to the service supplier.

HISTORY: 1991 Act No. 245, Section 1; 1998 Act No. 399, Sections 2, 3; 2000 Act No. 233, Section 1; 2005 Act No. 164, Section 17; 2010 Act No. 135, Section 3, eff July 1, 2011.



SECTION 23-47-55. 911 charges.

(A) For services for which a bill is rendered prior to the effective date of this act, for an exchange access facility that is capable of simultaneously carrying multiple voice and data transmissions, a subscriber is not liable to any person or entity for a different number of 911 charges than the subscriber has been billed for any such facility, and no service supplier is liable to any person or entity for billing, collecting, or remitting a different number of 911 charges for any such facility than is required by Section 23-47-50(A).

(B) For services for which a bill is rendered prior to the effective date of this act, no subscriber is liable to any person or entity for a different 911 charge on VoIP service or VoIP service lines than the subscriber has been billed, and no service supplier is liable to any person or entity for billing, collecting, or remitting a different 911 charge on VoIP service or VoIP service lines than is required by Section 23-47-67, or both.

HISTORY: 2010 Act No. 135, Section 4, eff March 30, 2010.



SECTION 23-47-60. Addressing.

(A) Local government, upon approval for implementation of a 911 system, shall standardize addressing within its area according to service supplier procedures. Enhanced 911 must not be placed in service until eighty-five percent of the residents have been provided with a standardized address by the local government. Those residents who do not have a standardized address provided by the local government will be placed in the service supplier's error file. Upon activation by enhanced 911 for the public, the service supplier's error file rate must not exceed one percent.

(B) Addressing costs are limited solely to establishing and maintaining addressing for a 911 system.

(C) Addressing must meet the following criteria:

(1) New street names assigned must not duplicate or be similar to an existing street name within the local government's geographical area.

(2) Existing duplicate street names must be changed as necessary by the local government to ensure efficiency of the emergency response system.

(3) Each house, building, or other occupied structure must be assigned a separate number. A number or alphabetical letter must be assigned for each separate occupant within a building or other occupied structure. Examples include apartments, companies, etc.

(4) Written notification of the proper address of each house, building, or structure must be given to its owner, occupant, or agent in all instances where a new number has been assigned. Existing streets and addresses must receive verification of the correct address.

(D)(1) The owner, occupant, or agent of each house, building, or other structure assigned a number under a uniform numbering system shall place or cause to be placed the number on the house, building, or other structure within twenty-one days after receiving notification of the proper number assignment.

(2) Costs and installation of the number must be paid for by the property owner or occupant. Residential numbers must not be less than three inches in height. Business numbers must not be less than four inches in height. All numbers must be made of a durable, clearly visible material and must contrast with the color of the house, building, or other structure.

(3) Numbers must be conspicuously placed immediately above, on, or at the side of the appropriate door so that the number is visible clearly from the street. In cases where the building is situated more than fifty feet from the street or road, the building number also must be placed near the walk, driveway, or common entrance to the building, or upon the mailbox, gatepost, fence, or other appropriate place so as to clearly be visible from the street or road.

(4) Residents, businesses, owners, or others who fail to comply with this subsection are guilty of a misdemeanor, triable in magistrate's court, and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days. Each day in violation constitutes a separate offense.

(E)(1) Mapping is extremely essential to an effective emergency response system and a requirement for addressing. Local government, through subscriber billing, may cause nonrecurring costs to be applied for hardware and software for purchasing and operating computerized mapping within the county 911 system in an amount not exceeding twenty-five thousand dollars. This nonrecurring cost is a part and may not exceed the maximum amounts that may be billed to an individual exchange line. Local governments with existing budgeted or planned computerized mapping are not eligible to bill subscribers for these type services.

(2) Local governments shall coordinate addressing and mapping with the telephone company, United States Postal Service, appropriate state agencies, and public utility companies.

(3) The 911 system must not be implemented by the service supplier until the local government notifies it that all requirements mandated by this section are fulfilled.

HISTORY: 1991 Act No. 245, Section 1.



SECTION 23-47-65. CMRS Emergency Telephone Advisory Committee created; responsibilities of committee and State Budget and Control Board.

(A)(1) The South Carolina 911 Advisory Committee is created to assist the board in carrying out its responsibilities in implementing a wireless enhanced 911 system consistent with FCC Docket Number 94-102. The committee must be appointed by the Governor and shall consist of: a director of a division of the State Budget and Control Board, ex officio; the Director of the Office of Research and Statistics; two employees of CMRS providers licensed to do business in the State; two 911 system employees; and one employee of a telephone (local exchange access facility) service supplier licensed to do business in the State; and one consumer. Local governments and related organizations such as the National Emergency Number Association may recommend PSAP Committee members, and industry representatives may recommend wireline and CMRS Committee members to the Governor. There is no expense reimbursement or per diem payment from the fund created by the CMRS surcharge made to members of the committee.

(2) All committee members, except the ex officio members, must be appointed for a three-year term by the Governor. Committee members may be appointed to one subsequent term.

(3) In the event a vacancy arises, it must be filled for the remainder of the term in the manner of the original appointment. A partial term does not count toward the term limits; however, service for three-fourths or more of a term constitutes service for a term.

(4) Any committee member who terminates his holding of the office or employment which qualified him for appointment shall cease immediately to be a member of the committee; the person appointed to fill the vacancy shall do so for the unexpired term of the member whom he succeeds.

(5) The committee shall establish its own procedures with respect to the selection of officers, quorum, place, and conduct of meetings.

(B) The responsibilities of the committee with respect to CMRS emergency telephone services are to:

(1) advise the board on technical issues regarding the implementation of a wireless 911 system, especially matters concerning appropriate systems and equipment to be acquired by CMRS providers and PSAPs to assure the compatibility of the systems and equipment and the ability of the systems and equipment to comply with the requirements of FCC Docket Number 94-102;

(2) recommend systems and equipment for which reimbursement may be allowed to CMRS providers and PSAPs under the provisions of this chapter, which are compatible with each other as needed for the public's safety, and will not result in wasteful spending on inappropriate or redundant technology.

(C) The responsibilities of the board with respect to CMRS emergency telephone services are to:

(1) direct the State Treasurer in the management and disbursal of the funds in and from an interest-bearing account in the following manner:

(a) hold and distribute not more than thirty-nine and eight-tenths percent of the total monthly revenues in the interest-bearing account to PSAP administrators based on CMRS 911 call volume for expenses incurred for the answering, routing, and proper disposition of CMRS 911 calls;

(b) hold and distribute not more than fifty-eight and two-tenths percent of the total monthly revenues in the interest-bearing account solely for the purposes of complying with applicable requirements of FCC Docket Number 94-102. These funds may be utilized by the PSAP and the CMRS providers licensed to do business in this State for the following purposes in connection with compliance with the FCC requirements: upgrading, acquiring, maintaining, programming, and installing necessary data, hardware, and software. Invoices detailing specific expenses for these purposes must be presented to the board in connection with any request for reimbursement, and the request must be approved by the board, upon recommendation of the committee. Any invoices presented to the board for reimbursements of costs not described by this section may be approved only by a unanimous vote of the committee, but in no event shall reimbursement be made for costs unrelated to compliance with applicable requirements of FCC Docket Number 94-102;

(c) hold and distribute not more than two percent of the total monthly revenues in the interest-bearing account to compensate the independent auditor provided for herein and for expenses which the board is authorized to incur by contract, or otherwise, for provision of any administrative, legal, support, or other services to assist the board in fulfilling its responsibilities under this act;

(2) with the State Treasurer, prepare annual reports outlining fees collected and monies disbursed to PSAP and CMRS providers, and submit annual reports outlining monies disbursed for operations of the board;

(3) retain an independent, private auditor, as provided in the Consolidated Procurement Code, for the purposes of receiving, maintaining, and verifying the accuracy of proprietary information submitted to the board by CMRS providers or PSAPs, and assisting the committee in its duties including its annual calculation of the average 911 charges pursuant to Section 23-47-50(F) and in cost studies it may conduct. Due to the confidential and proprietary nature of the information submitted by CMRS providers, the information may not be released to a party other than the independent private auditor and is expressly exempt from disclosure pursuant to Chapter 4, Title 30. The information collected by the auditor may be released only in aggregate amounts that do not identify or allow identification of numbers of subscribers or revenues attributable to an individual CMRS provider;

(4) conduct a cost study to be submitted to the House Ways and Means Committee and Senate Finance Committee one year from the effective date of this section and thereafter at the board's discretion. The board may include any information it considers appropriate to assist the General Assembly in determining whether future legislation is necessary or appropriate, but the report must include information to assist in determining whether to adjust the CMRS 911 charge to reflect actual costs incurred by PSAPs or CMRS providers for compliance with applicable requirements of FCC Docket Number 94-102;

(5) convene the committee and consult with it concerning the performance of the responsibilities assigned to the board and to the committee in this chapter, and the development and maintenance of the state's CMRS emergency telephone services and system;

(6) report as required or suggested by this chapter, promulgate any regulations, and take further actions as are appropriate in implementing it.

(D) The board and committee must:

(1) annually calculate the average 911 charge as provided in Section 23-47-50(F);

(2) take appropriate measures to maintain the confidentiality of the proprietary information described in this section. This information may be disclosed to board and committee members only in the event a dispute arises with respect to the board's and committee's discharge of their responsibilities under Section 23-47-65(B)(2) which necessitates such disclosure. The information also shall be exempt from disclosure pursuant to Chapter 4, Title 30. Members of the board may not disclose the information to any third parties, including their employers;

(3) take appropriate measures to see that all prepaid wireless sellers comply with the requirements of Section 23-47-68(F) and that all other CMRS service suppliers comply with the requirements of Section 23-47-50(F).

(E) CMRS providers are entitled to retain two percent of the fees collected as reimbursement for collection and handling of the CMRS 911 charge.

HISTORY: 1998 Act No. 399, Section 4; 2000 Act No. 233, Section 2; 2005 Act No. 164, Section 18; 2010 Act No. 135, Section 5, eff July 1, 2011.



SECTION 23-47-67. VoIP 911 charge; collection; funding.

(A) There is hereby imposed a VoIP 911 charge in an amount identical to the amount of the 911 charge imposed on each local exchange access facility pursuant to Section 23-47-40(A) and 23-47-50(A).

(B) A VoIP provider must collect the VoIP 911 charge established in subsection (A) on each VoIP service line. This VoIP 911 charge must be sourced to the local government in the same manner as CMRS is sourced pursuant to the Mobile Telecommunications Sourcing Act as provided in Title 4, U.S.C.

(C) Funding from the VoIP 911 charge established in subsection (A) must be used in the same manner as set forth in Section 23-47-40(B) and (C). The provisions of Section 23-47-50(B), (C), (D), (E), and (G) apply with equal force with regard to the VoIP 911 charge.

(D) A VoIP provider that purchases its 911 capabilities in South Carolina from another person or entity is responsible for directly remitting the VoIP 911 charge as set forth in this section unless the VoIP provider and the other person or entity have agreed in writing that the other person or entity will remit the VoIP 911 charge on behalf of the VoIP provider.

(E) If a billed subscriber purchases a service that is both a CMRS service and a VoIP service, and there is a single active mobile telephone number or successor dialing protocol associated with the service, then only the CMRS 911 charge set forth in Section 23-47-50(F) shall apply to the service. Similarly, if an exchange access facility is also a VoIP service line, then only the 911 charge set forth in Sections 23-47-40(A) and 23-47-50(A) shall apply to the service.

HISTORY: 2010 Act No. 135, Section 6, eff July 1, 2011.



SECTION 23-47-68. Prepaid wireless 911 charge; collection; administrative fee; department to establish procedures; transfer of funds to State Treasurer.

(A) There is hereby imposed a prepaid wireless 911 charge in the amount equal to the average 911 charges calculated pursuant to Section 23-47-50(F).

(B) A prepaid wireless seller must collect the prepaid wireless 911 charge established in subsection (A) from a prepaid wireless consumer with respect to each prepaid wireless retail transaction occurring in this State. The amount of the prepaid wireless 911 charge shall be either: separately stated on an invoice, receipt, or other similar document that is provided to the prepaid wireless consumer by the prepaid wireless seller or otherwise disclosed to the prepaid wireless consumer.

(C) For the purposes of this section, a prepaid wireless retail transaction must be sourced as provided in Section 12-36-910(B)(5)(b).

(D) The prepaid wireless 911 charge is the liability of the prepaid wireless consumer and not the prepaid wireless seller or of any prepaid wireless provider. However, the prepaid wireless seller is liable to remit to the department all prepaid wireless 911 charges that the prepaid wireless seller collects from prepaid wireless consumers as provided in this section.

(E) The amount of the prepaid wireless 911 charge collected by a prepaid wireless seller from a prepaid wireless consumer, whether or not such amount is separately stated on an invoice, receipt, or other similar document provided to the prepaid wireless consumer by the prepaid wireless seller, shall not be included in the base for measuring any tax, fee, prepaid wireless 911 charge, or other charge that is imposed by this State, any political subdivision of this State, or any intergovernmental agency. This amount shall not be considered revenue of the prepaid wireless seller.

(F) A prepaid wireless seller is entitled to retain three percent of the gross prepaid wireless 911 charges remitted to the department as an administrative fee. A prepaid wireless seller must remit the remainder of the prepaid wireless 911 charges collected to the department on a monthly, quarterly, or annual basis.

(G) The audit and appeal procedures applicable under Chapter 36, Title 12 shall apply to the prepaid wireless 911 charge.

(H) The department shall establish procedures by which a prepaid wireless seller may document that a sale is not a prepaid wireless retail transaction, which procedures shall substantially coincide with the procedures for documenting sale for resale transactions under Section 12-36-950.

(I) The department shall transfer all remitted prepaid wireless 911 charges to the State Treasurer in the same manner as provided in Section 23-47-50(F). These funds are not general fund revenue of the State and must be kept by the State Treasurer in a fund separate and apart from the general fund to be expended as provided in Section 23-47-65.

HISTORY: 2010 Act No. 135, Section 7, eff July 1, 2011.



SECTION 23-47-69. Charges for 911 funding.

Neither the State, any political subdivision of the State, nor an intergovernmental agency may require any service provider to impose, collect, or remit a tax, fee, surcharge, or other charge for 911 funding purposes other than the 911 charges set forth in this chapter.

HISTORY: 2010 Act No. 135, Section 8, eff March 30, 2010.



SECTION 23-47-70. Liability.

(A) A local government or public safety agency, as defined in Section 23-47-10, or state government entity, their officers, agents, or employees, together with any person following their instructions in rendering services, are not liable for civil damages as a result of an act or omission under this chapter, including, but not limited to, developing, adopting, operating, or implementing a plan or system pursuant to the South Carolina Tort Claims Act, Section 15-78-60(5) or 15-78-60(19).

(B) To the extent that a 911 service is provided pursuant to tariffs on file with the South Carolina Public Service Commission, the liability of the provider of this service must be governed by the filed and approved tariffs of the South Carolina Public Service Commission, including, but not limited to, those general subscriber service tariffs concerning emergency reporting services.

(C) To the extent that a 911 service is not provided pursuant to tariffs on file with the South Carolina Public Service Commission, in no event shall the provider of these services or its officers, employees, assigns, or agents be liable for civil damages or criminal liability in connection with the development, design, installation, operation, maintenance, performance, or provision of 911 service unless such event was the result of reckless, wilful, or wanton conduct of the 911 service supplier or its officers, employees, assigns, or agents.

No 911 service supplier or its officers, employees, assigns, or agents shall be liable for civil damages or criminal liability in connection with the release of subscriber information to any governmental entity as required under the provisions of this chapter.

HISTORY: 1991 Act No. 245, Section 1; 1998 Act No. 399, Section 5; 2010 Act No. 135, Section 9, eff March 30, 2010.



SECTION 23-47-75. CMRS location information and other data in 911 system not subject to FOIA or disclosure.

(A) CMRS location information obtained by safety personnel or for public safety personnel for public safety purposes is not public information under the Freedom of Information Act.

(B) A person may not disclose or use, for any purpose other than for the 911 or other emergency calling system, information contained in the data base of the telephone network portion of a 911 or other emergency calling system established pursuant to this chapter.

HISTORY: 1998 Act No. 399, Section 6.



SECTION 23-47-80. Penalties.

It is unlawful for a person anonymously or otherwise to:

(1) use any words or language of a profane, vulgar, lewd, lascivious, or indecent nature on an emergency 911 number with the intent to intimidate or harass a dispatcher;

(2) telephone the emergency 911 number, whether or not conversation ensues for the purpose of annoying or harassing the dispatcher or interfering with or disrupting emergency 911 service;

(3) make a telephone call to a 911 dispatcher and intentionally fail to hang up or disengage the connection for the purpose of interfering with or disrupting emergency service;

(4) telephone the emergency 911 number and intentionally make a false report.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than six months or fined not more than two hundred dollars, or both.

HISTORY: 1991 Act No. 245, Section 1.






CHAPTER 49 - FIREFIGHTER MOBILIZATION

SECTION 23-49-10. Short title.

This chapter is known and may be cited as the "Firefighter Mobilization Act of 2000".

HISTORY: 2000 Act No. 386, Section 1.



SECTION 23-49-20. South Carolina Firefighter Mobilization Oversight Committee.

There is created the South Carolina Firefighter Mobilization Oversight Committee, to be comprised of the following persons: (1) the State Fire Marshal; (2) the State Emergency Management Division Director of the Adjutant General's Office; (3) the State Forester; (4) a county emergency management division coordinator appointed by the Governor upon consideration of the written recommendations of the Emergency Management Association for a term of three years; (5) the Chief of the South Carolina Law Enforcement Division or his designee; and (6) six fire prevention and control personnel appointed by the Governor upon consideration of the written recommendations of the South Carolina State Firefighters' Association for three-year terms, three of whom shall serve initial terms of two years, and three of whom shall serve initial terms of three years; thereafter, all fire prevention and control personnel shall serve three-year terms. The Executive Director of the South Carolina State Firefighters' Association shall serve as an ex officio, nonvoting member of the committee.

HISTORY: 2000 Act No. 386, Section 1; 2002 Act No. 190, Section 3; 2013 Act No. 85, Section 2, eff June 13, 2013.



SECTION 23-49-30. Officers; meetings; vacancies.

The State Fire Marshal shall serve as chairman and shall call meetings as often as he considers necessary or expedient. The State Emergency Management Division Director of the Adjutant General's Office shall serve as vice chairman. Vacancies on the committee shall be filled in the manner of original appointment for the unexpired term.

HISTORY: 2000 Act No. 386, Section 1; 2002 Act No. 190, Section 4.



SECTION 23-49-40. No compensation for members.

The members of the South Carolina Firefighter Mobilization Oversight Committee shall serve without compensation.

HISTORY: 2000 Act No. 386, Section 1.



SECTION 23-49-50. South Carolina Firefighter Mobilization Plan.

The South Carolina Firefighter Mobilization Oversight Committee shall establish the South Carolina Firefighter Mobilization and Emergency Response Task Force Plan. The purpose of the plan is to provide for responding firefighting and rescue resources, including the South Carolina Emergency Response Task Force, from one part of the State to another part of the State or from one state to another state. The plan is operative (1) under emergencies declared by the Governor or by the President of the United States, (2) when a local fire chief needs additional resources after existing mutual aid agreements have been utilized, (3) when another state requests assistance in dealing with an emergency when a state mutual aid agreement exists between South Carolina and the other state, or (4) when the Chief of the State Law Enforcement Division directs a response to a terrorist or explosive device event. In addition, theplan operates and is a part of the State Emergency Response Plan.

HISTORY: 2000 Act No. 386, Section 1; 2013 Act No. 85, Section 3, eff June 13, 2013.



SECTION 23-49-60. Duties of South Carolina Firefighter Mobilization Committee; mutual aid agreements.

(A) The South Carolina Firefighter Mobilization Oversight Committee shall (1) develop procedures and guidelines for dispatching and deploying rural and municipal fire and rescue resources, and (2) establish a system of regions in the State for managing fire and rescue emergencies utilizing an incident command system.

(B) The committee shall develop a Firefighter Mobilization Mutual Aid Agreement and, with the assistance from the offices of the State Fire Marshal and State Emergency Management Director of the Adjutant General's Office, secure local governments' and other states' participation in the agreement.

(C) In order to receive fire and rescue resources under the South Carolina Firefighter Mobilization Plan, each county and municipality in the State must sign a mutual aid agreement. Other participating states must sign a mutual aid agreement with the State Emergency Management Division of the Adjutant General's Office in order to receive the same, or similar, fire and rescue resources.

(D) The committee shall develop guidelines for using resources allocated to the task force at the state and regional level.

HISTORY: 2000 Act No. 386, Section 1; 2002 Act No. 190, Section 5; 2013 Act No. 85, Section 4, eff June 13, 2013.



SECTION 23-49-65. SLED jurisdiction.

Pursuant to Section 23-3-15, the South Carolina Law Enforcement Division has specific and exclusive jurisdiction on behalf of the State in matters pertaining to the response to and crisis management of acts of terrorism and emergency event management of explosive devices.

HISTORY: 2013 Act No. 85, Section 1, eff June 13, 2013.



SECTION 23-49-70. State and regional coordinators.

The South Carolina Firefighter Mobilization Oversight Committee shall appoint the number of state and regional coordinators the committee considers necessary and sufficient for the execution of the South Carolina Firefighter Mobilization and Emergency Response Task Force Plan. A state coordinator shall be designated by the committee to be in overall charge of coordinating the state response for fire and rescue services. A regional coordinator is in overall charge of a region for the purpose of coordinating the regional response for fire and rescue services and must report directly to the state coordinator designated by the committee. The Office of State Fire Marshal shall provide administrative support as required by the Firefighter Mobilization Oversight Committee to perform its prescribed functions. The state coordinator shall report to the State Fire Marshal and provide administrative support to the Firefighter Mobilization Oversight Committee.

HISTORY: 2000 Act No. 386, Section 1; 2013 Act No. 85, Section 5, eff June 13, 2013.



SECTION 23-49-80. Information from the South Carolina State Firefighters' Association

The committee may request and utilize information regarding equipment, personnel, and other fire and rescue resources maintained by the South Carolina State Firefighters' Association.

HISTORY: 2000 Act No. 386, Section 1; 2013 Act No. 85, Section 6, eff June 13, 2013.



SECTION 23-49-90. Resources under command of local authority during an emergency.

All fire and rescue resources requested and received under the South Carolina Firefighter Mobilization Plan shall be under the command of the local authority having jurisdiction during an emergency until such resources are released.

HISTORY: 2000 Act No. 386, Section 1.



SECTION 23-49-100. South Carolina Department of Transportation and South Carolina National Guard to assist with transportation of equipment and personnel.

When directed by the Governor, the South Carolina Department of Transportation and the South Carolina National Guard shall assist with the transportation of equipment and personnel under this chapter .

HISTORY: 2000 Act No. 386, Section 1.



SECTION 23-49-110. Definitions; liability.

(A) For purposes of this chapter:

(1) "Dry fire hydrant" means a fire hydrant that is connected to a source of water from which water is pumped for fire suppression or fire suppression training.

(2) "Firefighting agency" means any entity that provides firefighting services including, but not limited to:

(a) a fire department;

(b) a political subdivision of this State authorized to provide firefighting services; and

(c) the South Carolina Forestry Commission or commission cooperators.

(3) "Source of water" means a water system, water tank, ditch, pool, pond, lake, or river.

(4) "Fire and rescue resources" means local firefighting and rescue resources that include structural firefighting teams, firefighting water supply teams, wild land firefighting teams, rescue teams, and hazardous materials teams.

(5) "South Carolina Emergency Response Task Force" means an organization of specialized units manned through voluntary participation by various agencies and overseen by the State Fire Marshal that provides a comprehensive all-hazard tiered response to incidents by providing services including, but not limited to, firefighting, urban search and rescue, aviation search and rescue, technical rescue, incident support, and the mitigation of hazardous materials.

(6) "Hazardous materials team" means a specialized unit that responds to the spill, leak, or disbursement of a hazardous product in order to identify, mitigate, and recover from the effects of that incident.

(B) An owner, lessee, or occupant of real property from whom a firefighting agency utilizes a source of water for firefighting purposes is not liable for damage for personal injury, death, or injury to or destruction of property occurring from:

(1) removal of water from a dry fire hydrant or the installation and maintenance of a dry fire hydrant;

(2) removal of water by drafting or through a pressure hose;

(3) removal of water by a bucket or hose suspended from a helicopter; or

(4) removal of water by a fixed wing aircraft.

HISTORY: 2000 Act No. 386, Section 1; 2013 Act No. 85, Section 7, eff June 13, 2013.



SECTION 23-49-120. Donations of fire protection, control and rescue equipment.

(A) For purposes of this chapter, "fire protection, control, and rescue equipment" or "equipment" means, but is not limited to, a vehicle, a firefighting tool, protective gear, breathing apparatus, and any other tools or supplies commonly used or capable of use in fire prevention, firefighting, or fire rescue.

(B) The South Carolina Forestry Commission may accept donations of new or used fire protection, control, and rescue equipment from individuals or organizations. Donated equipment accepted by the commission may be retained for use by the commission or distributed to county, municipal, or other fire departments in this State or to other state or local emergency service or rescue organizations. A fire department or other organization accepting donated breathing apparatus from the commission shall cause the breathing apparatus to be recertified according to the manufacturer's specifications by the manufacturer or a technician certified by the manufacturer before it is placed into service or used by the fire department or other organization.

(C) A donor or donor organization acting in good faith when donating new or used equipment that is apparently fit for use by humans and for its intended purpose is not subject to criminal penalties or civil liability for death or injuries to persons or property arising from a disclosed defect in the equipment, from an unknown defect in the equipment, or from the condition of the donated equipment, unless the death or injury to persons or property is caused by gross negligence, recklessness, or intentional misconduct of the donor.

HISTORY: 2000 Act No. 386, Section 1.






CHAPTER 50 - SOUTH CAROLINA CRIMESTOPPERS ACT

SECTION 23-50-10. Purpose.

Crimestoppers organizations provide the opportunity for citizens to report crime tips to law enforcement agencies anonymously by using a crimestoppers organization as an intermediary to receive the tips. The ability to report anonymous crime tips enhances the quality of life for the citizens of South Carolina by increasing the efficiency of law enforcement. Crimestoppers is a collaboration between local, state, and federal law enforcement, the media, and the citizenry to remove the criminal elements from the streets of South Carolina.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



SECTION 23-50-15. Definitions.

As used in this chapter:

(A) "Council" means the South Carolina Crimestoppers Council.

(B) "Crimestoppers organization" means a private, nonprofit corporation that is organized under the laws of South Carolina that is operated on a local or statewide level, that accepts and expends donations for rewards to persons who report to the organization information about suspected criminal activity, that forwards the information to the appropriate law enforcement agency, is a member of the council, and that is qualified to receive reimbursed funds pursuant to Section 23-50-30.

(C) "Privileged communication" means a statement by any person, in any manner whatsoever, to a crimestoppers organization or to the council for the purpose of reporting alleged criminal activity and a communication from a crimestoppers organization or the council relaying the information received to a law enforcement agency.

(D) "Protected information" means any records, oral, written, or recorded statements, papers, documents, or any materials utilized by a crimestoppers organization or the council in reporting suspected criminal activity or in processing such information, whether such information is in the possession of a crimestoppers organization, the council, or a law enforcement agency receiving such information from a crimestoppers organization or the council.

(E) "Protected identity" means the identity of any person reporting suspected criminal activity to a crimestoppers organization or to the council.

(F) "Reimbursed funds" means funds reimbursed pursuant to Section 23-50-30.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



SECTION 23-50-20. Status as South Carolina nonprofit corporation in good standing; adoption of rules and certification standards; annual report.

(A) The council shall be a South Carolina nonprofit corporation in good standing and shall operate in accordance with the laws governing corporations in the State of South Carolina.

(B) The council may adopt rules and certification standards to carry out its functions under this chapter.

(C) The council shall send a report to the Attorney General not later than April fifteenth of each year that shall, at a minimum, report on the activities carried out by the council in carrying out its duties as set forth in Section 23-50-25.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



SECTION 23-50-25. Duties of council.

The council shall:

(1) encourage, advise, and assist in the creation of crimestoppers organizations;

(2) foster the detection of crime and encourage persons to report information about criminal acts;

(3) encourage news and other media to broadcast reenactments and to inform the public of the functions of crimestoppers organizations' operations and programs;

(4) promote the process of crimestoppers organizations to forward information about criminal acts to the appropriate law enforcement agencies;

(5) help law enforcement agencies detect and combat crime by increasing the flow of information to and between law enforcement agencies;

(6) approve applicants to become members of the council as crimestoppers organizations;

(7) foster creation of crimestoppers organizations; and

(8) certify crimestoppers organizations to receive reimbursed funds.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



SECTION 23-50-30. Certification of crimestoppers organization to receive reimbursed funds.

(A) The council shall certify a crimestoppers organization to receive reimbursed funds if, considering the organization, continuity, leadership, community support, and general conduct of the crimestoppers organization, the council determines that the repayments or payments will be spent to further the crime prevention purposes of the organization.

(B) Certification of a crimestoppers organization to receive reimbursed funds is valid for a period of two years. The council shall decertify a crimestoppers organization to receive reimbursed funds if the council determines that the crimestoppers organization no longer meets the certification requirements to receive reimbursed funds.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



SECTION 23-50-35. Repayment of reward by defendant; reimbursement from forfeited funds.

(A) After a defendant has been convicted of a criminal offense or as a condition of placing a person on probation, or both, the judge of any court of applicable jurisdiction may order a defendant to repay all or part of a reward, not to exceed two thousand dollars, paid by a crimestoppers organization or the council.

In determining whether the defendant must repay the reward or part of the reward, the court shall consider:

(1) the ability of the defendant to make the payment and the financial hardship on the defendant to make the required payment; and

(2) the importance of the information to the prosecution of the defendant as provided by the arresting officer or the attorney for the State with due regard for the confidentiality of the crimestoppers organization records.

(B) Monies paid by a crimestoppers organization or the council for information that results in the arrest of any individual or individuals where monies are also confiscated and subsequently forfeited pursuant to Section 44-53-520 must be reimbursed from the forfeited monies to the crimestoppers organization making the payment or to the council upon a determination that the money paid was used for information that resulted in the arrest and forfeiture. If the forfeiture is the result of:

(1) a court proceeding, the determination that the money paid was used for information that resulted in the arrest and forfeiture must be made by the presiding judge;

(2) an agreement, the determination that the money paid was used for information that resulted in the arrest and forfeiture must be made by the Attorney General or his designee.

(C) Reimbursements must be for the amount paid, not to exceed two thousand dollars.

(D) Reimbursements to the council or to a crimestoppers organization are subordinate to payments that may be ordered to be paid to victims of crimes as restitution.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



SECTION 23-50-40. Use of reimbursed funds; establishing separate account; disposition of funds on dissolution or decertification; use for purposes other than rewards.

(A) Except as provided by subsection (D), a crimestoppers organization may not use more than twenty percent of the reimbursed funds received annually to pay costs incurred in administering the organization and shall use the remainder of the reimbursed funds, including any interest earned on the reimbursed funds, only to reward persons who report information concerning criminal activity. Not later than January thirty-first of each year, a crimestoppers organization that receives or expends reimbursed funds shall file a detailed report with the council.

(B) A crimestoppers organization shall establish a separate reward account for reimbursed funds received.

(C) Not later than the sixtieth day after the date of dissolution or decertification of a funds-certified crimestoppers organization, a dissolved or decertified organization shall forward all unexpended reimbursed funds to the council. The council shall distribute any funds received pursuant to this section in furtherance of its duties as set forth in Section 23-50-25.

(D) If the amount of the reimbursed funds received by a crimestoppers organization exceeds three times the amount of rewards paid during a fiscal year based on the average amount of funds used to pay rewards during each of the preceding three fiscal years, the organization may deposit the excess amount of funds in a separate interest-bearing account to be used by the organization for law enforcement purposes relating to crimestoppers or juvenile justice, including intervention, apprehension, and adjudication. An organization that deposits excess funds in an account as provided by this subsection may use any interest earned on the funds to pay costs incurred in administering the organization.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



SECTION 23-50-45. Admissibility of certain evidence; disclosure to criminal defendant; request for release of protected information or privileged communication in court of common pleas.

(A) Except as otherwise provided by this section, evidence of privileged communications, protected information, and protected identities is not admissible in a civil proceeding unless good cause is shown to the court.

(B) In a criminal proceeding, the State or another prosecuting authority must provide the defendant with any information obtained via crimestoppers as required by Rule 5 of the South Carolina Rules of Criminal Procedure, Brady, or any other law or rule governing the disclosure of information to criminal defendants.

(C) In a civil matter pending in the court of common pleas, the plaintiff may seek release of the protected information or privileged communication by motion to the court of common pleas having jurisdiction. Protected information and privileged communications may not be released for matters pending in any civil courts other than the court of common pleas. The plaintiff may seek release of protected information or privileged communication by showing good cause to the court of common pleas.

(D) When a request is made for the release of protected information or a privileged communication in a civil proceeding:

(1) the court may issue an order requiring the privileged communication or protected information to be turned over to the court. The court shall conduct an in camera inspection of materials provided to determine whether good cause for use in the civil proceeding has been shown;

(2) the court will provide the evidence to the parties in a form that does not disclose a protected identity, unless deemed necessary. The court may issue such additional protective orders as it deems appropriate; and

(3) the court shall return to the council or crimestoppers organization the materials that are produced but not disclosed. The council or crimestoppers organization shall store the materials at least until the first anniversary of the following appropriate date:

(a) the date of expiration of the time for all direct appeals in a criminal case; or

(b) the date a plaintiff's right to appeal in a civil case is exhausted.

(E) Nothing contained in this section creates a duty for a crimestoppers organization or the council to maintain records in a form that identifies a privileged identity.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



SECTION 23-50-50. Unauthorized divulgence of protected information by council or crimestoppers organization employee; penalty.

(A) A person who is a member or employee of the council, a crimestoppers organization, or a law enforcement agency who has knowledge of, or the contents of, or both of (1) a privileged communication, (2) protected information, or (3) a protected identity, or all three, commits an offense if the person intentionally or knowingly divulges to a person not employed by a law enforcement agency the content or existence of (1) a privileged communication, (2) protected information, or (3) a protected identity, or all three, without the consent of the person who made the privileged communication.

(B) An offense under this section is a misdemeanor punishable by a fine not to exceed one thousand dollars or up to one year in jail, or both, for each occurrence. However, an offense under this section is a Class F felony punishable by not more than five years imprisonment if the offense is committed with intent to obtain monetary gain or other benefit.

(C) Disclosing information pursuant to a valid court order is not an offense under this section.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).



SECTION 23-50-55. Immunity of persons communicating with and associated with council and crimestoppers organization.

(A) A person who communicates a privileged communication to the council or a crimestoppers organization is immune from civil liability for damages resulting from the privileged communication unless the communication was grossly negligent or done with conscious indifference or reckless disregard for the rights of others.

(B) A person who in the course and scope of the person's duties or functions receives, forwards, or acts on a privileged communication or protected record is immune from civil liability for damages resulting from an act or omission in the performance of the person's duties or functions unless the act or omission was grossly negligent, or done with conscious indifference or reckless disregard for the rights of others.

(C) Members, officers, directors, employees, and agents of the council and certified crimestoppers organizations are immune from civil liability for damages resulting from an act or omission in the performance of the person's duties or functions unless the act or omission was grossly negligent, or done with conscious indifference or reckless disregard for the rights of others.

(D) Only crimestoppers organizations that are members of and in good standing with the council are the beneficiaries of the immunities contained in this section.

(E) Crimestoppers organizations that fail to meet the requirements set forth by the council, fail to maintain membership in the council, or fail to maintain their nonprofit status under applicable statutes and regulations and their members, officers, directors, employees, and agents lose their immunity from civil liability as set forth in this section from the point in time that any of the above listed events occurs. The immunities for actions taken prior to a listed event occurring remain.

HISTORY: 2006 Act No. 380, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2006).






CHAPTER 51 - REDUCED CIGARETTE IGNITION PROPENSITY STANDARDS AND FIREFIGHTER PROTECTION ACT

SECTION 23-51-10. Citation of chapter.

This chapter may be cited as the "Reduced Cigarette Ignition Propensity Standards and Firefighter Protection Act".

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



SECTION 23-51-20. Definitions.

As used in this chapter:

(A) "Agent" means a person authorized by the Department of Revenue to pay the excise tax on packages of cigarettes.

(B) "Cigarette" means:

(1) any roll for smoking, made wholly or in part of tobacco or another substance, irrespective of size or shape, either flavored or unflavored, adulterated or mixed with another ingredient. The wrapper or cover must be made of paper or another substance or material other than leaf tobacco; or

(2) any roll for smoking wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette as described in subitem (1).

(C) "Manufacturer" means:

(1) an entity which manufactures or produces cigarettes or causes cigarettes to be manufactured or produced with the intent to be sold in this State, including cigarettes intended to be sold in the United States through an importer;

(2) the first purchaser that intends to resell in the United States cigarettes manufactured anywhere that the original manufacturer or maker does not intend to be sold in the United States; or

(3) an entity that becomes a successor of an entity described in subitem (1) or (2).

(D) "Quality control and quality assurance program" means the laboratory procedures implemented to ensure that operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing. The program must ensure that testing repeatability remains within the required repeatability values stated in Section 23-51-30(G) for all test trials used to certify cigarettes in accordance with this chapter.

(E) "Repeatability" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall ninety-five percent of the time.

(F) "Retail dealer" means a person, other than a manufacturer or wholesale dealer, engaged in selling cigarettes or tobacco products.

(G) "Sale" means a transfer of title or possession, or both, exchange or barter, conditional or otherwise, in any manner, by any means, or by any agreement. In addition to cash and credit sales, the giving of cigarettes as samples, prizes or gifts, and the exchanging of cigarettes for consideration other than money are considered sales.

(H) "Sell" means to sell, or to offer or agree to do the same.

(I) "Wholesale dealer" means a person other than a manufacturer who sells cigarettes or tobacco products to retail dealers or other persons for purposes of resale, and a person who owns, operates, or maintains one or more cigarette or tobacco product vending machines in, at, or upon premises owned or occupied by another person.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



SECTION 23-51-30. Performance standards testing.

(A) Except as provided in subsection (O), cigarettes may not be sold or offered for sale in this State or offered for sale or sold to persons located in this State unless the cigarettes have been tested in accordance with the test method and meet the performance standard specified in this section, a written certification has been filed by the manufacturer with the State Fire Marshal in accordance with Section 23-51-40, and the cigarettes have been marked in accordance with Section 23-51-50.

(B) Testing of cigarettes must be conducted in accordance with the American Society of Testing and Materials (ASTM) Standard E2187-04, "Standard Test Method for Measuring the Ignition Strength of Cigarettes".

(C) Testing must be conducted on ten layers of filter paper.

(D) No more than twenty-five percent of the cigarettes tested in a test trial in accordance with this section shall exhibit full-length burns. Forty replicate tests shall comprise a complete test trial for each cigarette tested.

(E) The performance standard required by this section must be applied to a complete test trial.

(F) Written certifications must be based upon testing conducted by a laboratory that has been accredited pursuant to standard ISO/IEC 17025 of the International Organization for Standardization (ISO), or another comparable accreditation standard required by regulations promulgated under this chapter.

(G) Laboratories conducting testing in accordance with this section shall implement a quality control and quality assurance program that includes a procedure that will determine the repeatability of the testing results. The repeatability value must be no greater than 0.19.

(H) This section does not require additional testing if cigarettes are tested consistent with this chapter for another purpose.

(I) Testing performed or sponsored by the State Fire Marshal to determine a cigarette's compliance with the performance standard required by this section must be conducted in accordance with this section.

(J) Each cigarette listed in a certification submitted pursuant to Section 23-51-40 that uses lowered permeability bands in the cigarette paper to achieve compliance with the performance standard contained in this section shall have at least two nominally identical bands on the paper surrounding the tobacco column. At least one complete band must be located at least fifteen millimeters from the lighting end of the cigarette. For cigarettes on which the bands are positioned by design, there must be at least two bands fully located at least fifteen millimeters from the lighting end and ten millimeters from the filter end of the tobacco column, or ten millimeters from the labeled end of the tobacco column for nonfiltered cigarettes.

(K) A manufacturer of a cigarette that the State Fire Marshal determines cannot be tested in accordance with the test method prescribed in subsection (B) shall propose a test method and performance standard for the cigarette to the State Fire Marshal. Upon approval of the proposed test method and a determination by the State Fire Marshal that the performance standard proposed by the manufacturer is equivalent to the performance standard prescribed in subsection (D), the manufacturer may employ the approved test method and performance standard to certify the cigarette pursuant to Section 23-51-40. If the State Fire Marshal determines that another state has enacted reduced cigarette ignition propensity standards that include a test method and performance standard that are the same as those contained in this chapter, and the State Fire Marshal finds that the officials responsible for implementing those requirements have approved the proposed alternative test method and performance standard for a particular cigarette proposed by a manufacturer as meeting the reduced cigarette ignition propensity standards of that state's law or regulation under a legal provision comparable to this section, then the State Fire Marshal shall authorize that manufacturer to employ the alternative test method and performance standard to certify that the cigarette for sale in this State, unless the State Fire Marshal demonstrates a reasonable basis why the alternative test should not be accepted under this chapter. All other applicable requirements of this section shall apply to the manufacturer.

(L) Each manufacturer shall maintain copies of the reports of all tests conducted on all cigarettes offered for sale for a period of three years, and shall make copies of these reports available to the State Fire Marshal and the Attorney General upon written request. A manufacturer who fails to make copies of these reports available within sixty days of receiving a written request is subject to a civil penalty not to exceed ten thousand dollars for each day after the sixtieth day that the manufacturer does not make these copies available.

(M) The State Fire Marshal may adopt a subsequent ASTM Standard Test Method for Measuring the Ignition Strength of Cigarettes upon a finding that the subsequent method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with ASTM Standard E2187-04 and the performance standard in subsection (D).

(N) The State Fire Marshal shall review the effectiveness of this section and report every three years to the General Assembly the State Fire Marshal's findings and, if appropriate, recommendations for legislation to improve the effectiveness of this chapter. The report and legislative recommendations must be submitted no later than June thirtieth following the conclusion of each three-year period.

(O) The requirements of subsection (A) shall not prohibit:

(1) wholesale or retail dealers from selling their existing inventory of cigarettes on or after the effective date of this chapter if the wholesale or retail dealer can establish that all taxes owed on the cigarettes pursuant to Article 5, Chapter 21 of Title 12 have been paid before the effective date and the wholesale or retail dealer can establish that the inventory was purchased before the effective date in comparable quantity to the inventory purchased during the same period of the prior year; or

(2) the sale of cigarettes solely for the purpose of consumer testing. For purposes of this subsection, the term "consumer testing" shall mean an assessment of cigarettes that is conducted by a manufacturer or under the control and direction of a manufacturer, for the purpose of evaluating consumer acceptance of the cigarettes, utilizing only the quantity of cigarettes that is reasonably necessary for this assessment, and in a controlled setting where the cigarettes are either consumed on-site or returned to the testing administrators at the conclusion of the testing.

(P) This chapter shall be implemented in accordance with the implementation and substance of New York Fire Safety Standards for Cigarettes in effect on May 1, 2008. If after May 1, 2008, the New York Fire Safety Standards are changed, then the State Fire Marshal shall recommend to the chairpersons of the appropriate standing committees of the General Assembly such proposed legislation as may be necessary to make this chapter consistent, as far as possible, with the New York Fire Safety Standards for Cigarettes.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



SECTION 23-51-40. Certification by manufacturer.

(A) Each manufacturer shall submit to the State Fire Marshal a written certification attesting that:

(1) each cigarette listed in the certification has been tested in accordance with Section 23-51-30; and

(2) each cigarette listed in the certification meets the performance standard contained in Section 23-51-30.

(B) Each cigarette listed in the certification must be described with the following information:

(1) brand, or trade name on the package;

(2) style, such as light or ultra light;

(3) length in millimeters;

(4) circumference in millimeters;

(5) flavor, such as menthol or chocolate, if applicable;

(6) filter or nonfilter;

(7) package description, such as soft pack or box;

(8) marking, pursuant to Section 23-51-50;

(9) the name, address, and telephone number of the laboratory, if different than the manufacturer that conducted the test; and

(10) the date that the testing occurred.

(C) The certifications must be made available to the Attorney General for purposes consistent with this chapter and the Department of Revenue for the purposes of ensuring compliance with this section.

(D) Each cigarette certified under this section must be recertified every three years.

(E) For each cigarette brand style listed in a certification, a manufacturer shall pay to the State Fire Marshal a two hundred fifty-dollar fee. The State Fire Marshal is authorized to annually adjust this fee to ensure that it defrays the actual costs of the processing, testing, enforcement, and oversight activities required by this chapter.

(F) There is established in the State Treasury a special fund to be known as the "Reduced Cigarette Ignition Propensity Standards and Firefighter Protection Act Enforcement Fund". The fund shall consist of all certification fees submitted by manufacturers, and shall, in addition to any other monies made available for this purpose, be available to the State Fire Marshal solely to support processing, testing, enforcement, and oversight activities under this chapter.

(G) If a manufacturer has certified a cigarette pursuant to this section, and thereafter makes a change to the cigarette that is likely to alter its compliance with the reduced cigarette ignition propensity standards required by this chapter, that cigarette shall not be sold or offered for sale in this State until the manufacturer retests the cigarette in accordance with the testing standards set forth in Section 23-51-30 and maintains records of that retesting as required by Section 23-51-30. An altered cigarette which does not meet the performance standard contained in Section 23-51-30 may not be sold in this State.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



SECTION 23-51-50. Marking to indicate compliance.

(A) Cigarettes that are certified by a manufacturer in accordance with Section 23-51-40 must be marked to indicate compliance with the requirements of Section 23-51-30. The marking must be in eight point type or larger and consist of:

(1) modification of the product UPC Code to include a visible mark printed at or around the area of the UPC Code. The mark may consist of alphanumeric or symbolic characters permanently stamped, engraved, embossed, or printed in conjunction with the UPC; or

(2) any visible combination of alphanumeric or symbolic characters permanently stamped, engraved, or embossed upon the cigarette package or cellophane wrap; or

(3) printed, stamped, engraved, or embossed text that indicates that the cigarettes meet the standards of this chapter.

(B) A manufacturer shall use only one marking, and shall apply this marking uniformly for all packages including, but not limited to packs, cartons, cases, and brands marketed by that manufacturer.

(C) The State Fire Marshal must be notified as to the marking that is selected.

(D) Before a cigarette is certified, a manufacturer shall present its proposed marking to the State Fire Marshal for approval. Upon receipt of the request, the State Fire Marshal shall approve or disapprove the marking offered, except that the State Fire Marshal shall approve:

(1) any marking in use and approved for sale in accordance with the implementation and substance of the New York Fire Safety Standards for Cigarettes in effect on May 1, 2008. If after May 1, 2008, the New York Fire Safety Standards for marking are changed, then the State Fire Marshal shall recommend to the chairpersons of the appropriate standing committees of the General Assembly such proposed legislation as may be necessary to make this chapter consistent, as far as possible, with the New York Fire Safety Standards for Cigarettes; or

(2) the letters "FSC", which signify Fire Standards Compliant, appearing in eight point type or larger and permanently printed, stamped, engraved, or embossed on the package at or near the UPC Code. Proposed markings shall be deemed approved if the State Fire Marshal fails to act within ten business days of receiving a request for approval.

(E) No manufacturer shall modify its approved marking unless the modification has been approved by the State Fire Marshal in accordance with this section.

(F) Manufacturers certifying cigarettes in accordance with Section 23-51-40 shall provide a copy of the certifications to all wholesale dealers and agents to which they sell cigarettes, and also shall provide sufficient copies of an illustration of the package marking utilized by the manufacturer pursuant to this section for each retail dealer to which the wholesale dealers or agents sell cigarettes. Wholesale dealers and agents shall provide a copy of these package markings received from manufacturers to all retail dealers to which they sell cigarettes. Wholesale dealers, agents, and retail dealers shall permit the State Fire Marshal, the Department of Revenue, the Attorney General, and their employees to inspect markings of cigarette packaging marked in accordance with this section.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



SECTION 23-51-60. Sale of uncertified cigarettes; penalties; forfeiture of unmarked cigarettes.

(A) A manufacturer, wholesale dealer, agent, or another person or entity who knowingly sells or offers to sell cigarettes, other than through retail sale, in violation of Section 23-51-30, is subject to a civil penalty not to exceed one hundred dollars for each pack of cigarettes sold or offered for sale. However, the penalty against a person or entity shall not exceed one hundred thousand dollars during a thirty-day period.

(B) A retail dealer who knowingly sells or offers to sell cigarettes in violation of Section 23-51-30 is subject to a civil penalty not to exceed one hundred dollars for each pack of cigarettes sold or offered for sale. However, the penalty against any retail dealer shall not exceed twenty-five thousand dollars for sales or offers to sell during a thirty-day period.

(C) In addition to any penalty prescribed by law, a corporation, partnership, sole proprietor, limited partnership, or association engaged in the manufacture of cigarettes that knowingly makes a false certification pursuant to Section 23-51-40 is subject to a civil penalty of at least seventy-five thousand dollars and not to exceed two hundred fifty thousand dollars for each false certification.

(D) A person violating another provision in this chapter is subject to a civil penalty for a first offense not to exceed one thousand dollars, and for a subsequent offense subject to a civil penalty not to exceed five thousand dollars for each violation.

(E) Cigarettes that have been sold or offered for sale that do not comply with the performance standard required by Section 23-51-30 are subject to forfeiture under Section 15-77-40. Cigarettes forfeited pursuant to this section must be destroyed. However, prior to the destruction of any cigarette forfeited pursuant to these provisions, the true holder of the trademark rights in the cigarette brand must be permitted to inspect the cigarette.

(F) In addition to another remedy provided by law, the State Fire Marshal or Attorney General may file an action in circuit court for a violation of this chapter, including petitioning for injunctive relief or to recover any costs or damages suffered by the State because of a violation of this chapter, including enforcement costs relating to the specific violation and attorney's fees. Each violation of this chapter or of regulations promulgated under this chapter constitutes a separate civil violation for which the State Fire Marshal or Attorney General may obtain relief.

(G) Whenever any law enforcement personnel or duly authorized representative of the State Fire Marshal discovers any cigarettes that have not been marked in the manner required by Section 23-51-50 of this chapter, he is authorized and empowered to seize and take possession of the cigarettes. The cigarettes must be turned over to the Department of Revenue, and must be forfeited to the State. Cigarettes seized pursuant to this section must be destroyed. However, prior to the destruction of any cigarette seized pursuant to these provisions, the true holder of the trademark rights in the cigarette brand must be permitted to inspect the cigarette.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



SECTION 23-51-70. Promulgation of regulations; notification of unmarked certification by Department of Revenue.

(A) The State Fire Marshal may promulgate regulations pursuant to the Administrative Procedures Act necessary to effectuate the purposes of this chapter.

(B) The Department of Revenue in the regular course of conducting inspections of wholesale dealers, agents, and retail dealers, as authorized under Section 12-21-2860, may inspect the cigarettes to determine if they are marked as required by Section 23-51-50. If the cigarettes are not marked as required, the Department of Revenue shall notify the State Fire Marshal.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



SECTION 23-51-80. Examination of records.

To enforce the provisions of this chapter, the Attorney General, the Department of Revenue, and the State Fire Marshal, their duly authorized representatives and other law enforcement personnel are authorized to examine the books, papers, invoices, and other records of any person in possession, control, or occupancy of any premises where cigarettes are placed, stored, sold, or offered for sale, as well as the stock of cigarettes on the premises. A person in the possession, control, or occupancy of any premises where cigarettes are placed, sold, or offered for sale, is directed and required to give the Attorney General, the Department of Revenue, and the State Fire Marshal, their duly authorized representatives and other law enforcement personnel, the means, facilities, and opportunity for the examinations authorized by this section.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



SECTION 23-51-90. Reduced Cigarette Ignition Propensity Standards and Firefighter Protection Act Fund established.

There is established in the State Treasury a special fund to be known as the "Reduced Cigarette Ignition Propensity Standards and Firefighter Protection Act Fund". The fund shall consist of all monies recovered as penalties under Section 23-51-60. The monies must be deposited to the credit of the fund and, in addition to any other monies made available for such purpose, must be made available to the State Fire Marshal to support fire safety and prevention programs.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



SECTION 23-51-100. Manufacture of cigarettes for sale in another state or outside the United States.

Nothing in this chapter may be construed to prohibit a person or entity from manufacturing or selling cigarettes that do not meet the requirements of Section 23-51-30 if the cigarettes are or will be stamped for sale in another state or sold in North Carolina, or are packaged for sale outside the United States, and that person or entity has taken reasonable steps to ensure that the cigarettes will not be sold or offered for sale to persons located in this State.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.



SECTION 23-51-110. Effect of adoption of federal standard.

This chapter is effective until repealed or a federal reduced cigarette ignition standard is adopted and becomes effective.

HISTORY: 2008 Act No. 331, Section 1, eff January 1, 2010.









Title 24 - Corrections, Jails, Probations, Paroles and Pardons

CHAPTER 1 - DEPARTMENT OF CORRECTIONS

SECTION 24-1-10. Construction of references to "State Penitentiary," "Penitentiary," and "Director of the Department of Corrections".

Wherever in the Code of Laws of South Carolina, 1976, reference is made to the State Penitentiary or Penitentiary, it shall mean the Department of Corrections or an institution of the Department of Corrections; and wherever reference is made to the Director of the Department of Corrections, it shall mean Commissioner of the Department of Corrections.

HISTORY: 1975 (59) 74.



SECTION 24-1-20. Declaration of policy.

It shall be the policy of this State in the operation and management of the Department of Corrections to manage and conduct the Department in such a manner as will be consistent with the operation of a modern prison system, and with the view of making the system self-sustaining, and that those convicted of violating the law and sentenced to a term in the State Penitentiary shall have humane treatment, and be given opportunity, encouragement and training in the matter of reformation.

HISTORY: 1962 Code Section 55-291; 1960 (51) 1917.



SECTION 24-1-30. Department of Corrections created; functions.

There is hereby created as an administrative agency of the State government the Department of Corrections. The functions of the Department shall be to implement and carry out the policy of the State with respect to its prison system, as set forth in Section 24-1-20, and the performance of such other duties and matters as may be delegated to it pursuant to law.

HISTORY: 1962 Code Section 55-292; 1960 (51) 1917.



SECTION 24-1-40. Department to be governed by appointed director; filling of vacancies; director subject to removal.

The department shall be governed by a director appointed by the Governor with the advice and consent of the Senate. Any vacancy occurring for any cause shall be filled by the Governor in the manner provided for by law for the unexpired term. The director shall be subject to removal from office as provided in Section 1-3-240.

HISTORY: 1962 Code Section 55-293; 1960 (51) 1917; 1993 Act No. 181, Section 373.



SECTION 24-1-90. Director authorized to make rules and regulations.

The director shall have authority to make and promulgate rules and regulations necessary for the proper performance of the department's functions.

HISTORY: 1962 Code Section 55-298; 1960 (51) 1917; 1993 Act No. 181, Section 374.



SECTION 24-1-100. Qualifications of director of prison system.

The director shall possess qualifications and training which suit him to manage the affairs of a modern penal institution.

HISTORY: 1962 Code Section 55-299; 1960 (51) 1917; 1993 Act No. 181, Section 375.



SECTION 24-1-110. Employment and discharge of other personnel.

(A) The duty of the director shall extend to the employment and discharge of such persons as may be necessary for the efficient conduct of the prison system.

(B) In order to positively impact the retention of qualified correctional officers, and notwithstanding any provision of law to the contrary, the Director of the Department of Corrections is authorized to expend nonappropriated funds for the purpose of providing certain services to correctional officers at no cost or at a reduced cost. These services may include, but are not limited to, haircuts, cleaning of agency uniforms, and other services that relate directly to job requirements for correctional officers. These services may be provided by inmates incarcerated within the department. The price for the services, if any, shall be determined by the Director of the Department of Corrections. Any funds generated by these activities may be retained by the department and applied to costs associated with the operation of correctional officer retention incentives.

HISTORY: 1962 Code Section 55-300; 1960 (51) 1917; 1993 Act No. 181, Section 376; 2008 Act No. 353, Section 2, Pt 14.E, eff July 1, 2009.



SECTION 24-1-120. Bonds of director and other personnel.

The director shall execute a good and sufficient bond payable to the State in the sum of fifty thousand dollars, conditioned for the faithful performance of the duties of his office and the accurate accounting for all moneys and property coming into his hands; and he may require of other officers, employees and agents of the prison system a good and sufficient bond in such sum as it may determine upon, payable to the State upon like conditions. Such bonds shall be executed by a surety company authorized to do business under the laws of this State, and the premium on any such bond shall be paid by the State out of the support and maintenance fund of the prison system.

HISTORY: 1962 Code Section 55-301; 1960 (51) 1917; 1993 Act No. 181, Section 377.



SECTION 24-1-130. Management and control of prison system.

The director shall be vested with the exclusive management and control of the prison system, and all properties belonging thereto, subject to the limitations of Sections 24-1-20 to 24-1-230 and 24-1-260 and shall be responsible for the management of the affairs of the prison system and for the proper care, treatment, feeding, clothing, and management of the prisoners confined therein. The director shall manage and control the prison system.

HISTORY: 1962 Code Section 55-302; 1960 (51) 1917; 1993 Act No. 181, Section 378.



SECTION 24-1-140. Director empowered to make rules and regulations; separation and classification of prisoners.

The director shall have power to prescribe reasonable rules and regulations governing the humane treatment, training, and discipline of prisoners, and to make provision for the separation and classification of prisoners according to sex, color, age, health, corrigibility, and character of offense upon which the conviction of the prisoner was secured.

HISTORY: 1962 Code Section 55-303; 1960 (51) 1917; 1993 Act No. 181, Section 379.



SECTION 24-1-145. Transfer or exchange of foreign convicted offenders.

Notwithstanding any other provisions of law, when any treaty between the United States and a foreign country provides for the transfer or exchange of convicted offenders to the country of which they are citizens or nationals, the Governor, on behalf of this State, shall be authorized, subject to the terms of such treaty, to permit the Director of the Department of Corrections to transfer or exchange offenders and take any other action necessary to participate in such treaty.

HISTORY: 1981 Act No. 42, Section 1; 1993 Act No. 181, Section 380.



SECTION 24-1-150. Annual inventory and report of prison system property; statement of fiscal affairs of system.

Annually the director shall cause a full and complete inventory of all property of every description belonging to the prison system to be made, and there shall be set opposite each item the book and actual market value of same. Such inventory shall further include a statement of the fiscal affairs of the system for the preceding fiscal year; and a sufficient number of copies of such inventory and report shall be printed to give general publicity thereto.

HISTORY: 1962 Code Section 55-304; 1960 (51) 1917; 1966 (54) 2184; 1993 Act No. 181, Section 381.



SECTION 24-1-160. Periodic reports from departments, officers and employees.

The director shall have power to require all necessary reports from any department, officer, or employee of the prison system at stated intervals.

HISTORY: 1962 Code Section 55-305; 1960 (51) 1917; 1993 Act No. 181, Section 382.



SECTION 24-1-170. Financial records.

The director shall keep, or cause to be kept, correct and accurate accounts of each and every financial transaction of the prison system, including all receipts and disbursements of every character. He shall receive and receipt for all money paid to him from every source whatsoever, and shall sign all warrants authorizing any disbursement of any sum or sums on account of the prison system. He shall keep full and correct accounts with any industry, department and farm of the prison system, and with all persons having financial transactions with the prison system.

HISTORY: 1962 Code Section 55-306; 1960 (51) 1917; 1993 Act No. 181, Section 383.



SECTION 24-1-210. Department to prosecute violations relating to treatment of convicts.

The department shall prosecute all violations of the law in reference to the treatment of convicts.

HISTORY: 1962 Code Section 55-310; 1952 Code Section 55-310; 1942 Code Section 1967; 1932 Code Section 1982; Cr. C. '22 Section 966; Cr. C. '12 Section 983; Cr. C. '02 Section 695; R. S. 576; 1885 (19) 74; 1939 (41) 107; 1960 (51) 1917; 1993 Act No. 181, Section 385.



SECTION 24-1-220. Suits to be brought in name of director.

All actions or suits at law accruing to the department shall be brought in the name of the director, who shall also appear for and defend actions or suits at law in which it is to the interest of the department to appear as a party defendant. No suit or action at law shall be brought for or defended on behalf of the department except by authority of the director.

HISTORY: 1962 Code Section 55-311; 1952 Code Section 55-311; 1942 Code Section 1971; 1932 Code Section 1971; Cr. C. '22 Section 955; Cr. C. '12 Section 959; Cr. C. '02 Section 673; G. S. 2722; R. S. 558; 1882 (18) 255; 1960 (51) 1917; 1993 Act No. 181, Section 386.



SECTION 24-1-230. Director may purchase or condemn lands for constructing building or sewer or water line.

The Department of Corrections may purchase or condemn lands for the construction of any building or sewerage or water line essential to the operation of the prison system.

HISTORY: 1962 Code Section 55-312; 1962 (52) 1905; 1987 Act No. 173 Section 17; 1993 Act No. 181, Section 387.



SECTION 24-1-250. Sale of timber and horticultural products; utilization of funds.

(A) The Department of Corrections is hereby authorized to sell mature trees and other timber suitable for commercial purposes from lands owned by the department. Prior to such sales, the director shall consult with the State Forester to determine the economic and environmental feasibility of and obtain approval for such sales. Funds derived from timber sales shall be utilized by the Department of Corrections to maintain and expand the agricultural program subject to the approval of the State Budget and Control Board or at the discretion of the director, for projects or services benefiting the general welfare of the inmate population.

(B) The Department of Corrections is hereby authorized to sell horticultural products suitable for commercial purposes that are grown or produced through the department's horticulture program. Notwithstanding any other provision of law, the proceeds from the sale of horticultural products by the Department of Corrections shall be retained by the agency to fund services benefiting the general welfare of all inmates.

HISTORY: 1962 Code Section 55-340; 1969 (56) 100; 1981 Act No. 148, Section 8; 1982 Act No. 293, Section 1; 1993 Act No. 181, Section 388; 2008 Act No. 353, Section 2, Pt 14.C, eff July 1, 2009.



SECTION 24-1-252. Retention and use of proceeds from sale of surplus products produced by farm program.

Notwithstanding another provision of law, the Department of Corrections shall retain proceeds from the sale of surplus products produced by its farm program. These funds may be used to:

(1) offset the operating costs of the farm program;

(2) expand and modernize the farm program; and

(3) support a project or service to benefit the general welfare of the prison population.

HISTORY: 2008 Act No. 353, Section 2, Pt 14A, eff July 1, 2009.



SECTION 24-1-260. Use of fees collected in clinical pastoral training program.

The Department of Corrections is hereby authorized to retain all fees collected in connection with the clinical pastoral training program conducted by the department for use in the continued operation of that program.

HISTORY: 1962 Code Section 55-313; 1971 (57) 190; 1993 Act No. 181, Section 389.



SECTION 24-1-270. Trespass or loitering on or refusal to leave State correctional properties prohibited.

(A) As used in this section, the term 'state correctional properties' includes all property under the control of the Director of the South Carolina Department of Corrections, or his agents, for the confinement of inmates or other uses pursuant to the director's responsibilities.

(B) It is unlawful for a person to:

(1) trespass or loiter on state correctional properties after notice to leave is given by the director or his authorized agents or, after lawful entry, refuse to leave the premises after notice is given; or

(2) incite, solicit, urge, encourage, exhort, instigate, or procure a person to violate the provisions of item (1) of this subsection.

(C) A person violating the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years, or both.

(D) The provisions of this section must not be construed to bar prosecution of other offenses committed on state correctional property.

HISTORY: 1962 Code Section 55-12.1; 1972 (57) 2515; 1993 Act No. 181, Section 390; 1993 Act No. 184, Section 60.



SECTION 24-1-280. Employees of Department of Corrections, Department of Juvenile Justice, or Department of Mental Health as peace officers.

An employee of the South Carolina Department of Corrections, the South Carolina Department of Juvenile Justice, or the Department of Mental Health whose assigned work location is one of the correctional facilities of the Department of Corrections or the Department of Juvenile Justice, while performing his officially assigned duty relating to the custody, control, transportation, or recapture of an inmate within the jurisdiction of his department, or an inmate of any jail, penitentiary, prison, public work, chain gang, or overnight lockup of the State or any political subdivision of it not within the jurisdiction of his department, has the status of a peace officer anywhere in the State in any matter relating to the custody, control, transportation, or recapture of the inmate.

HISTORY: 1962 Code Section 55-359; 1963 (53) 505; 1974 (58) 2175; 1999 Act No. 72, Section 2003 Act No. 12, Section 3.



SECTION 24-1-285. Organ and tissue donation program.

(A) An organ and tissue donor program is established within the Department of Corrections. The purpose of the program is to educate prisoners about the need for organ and tissue donors, the procedures required to become a registered organ donor, and, in the case of bone marrow donors, the procedures for determining the person's tissue type and the medical procedures a donor must undergo to donate bone marrow. The Medical University of South Carolina and the University of South Carolina, School of Medicine, in conjunction with the Department of Corrections, must make available to prisoners educational pamphlets and brochures concerning bone marrow donation and the bone marrow donation programs operating in this State.

(B) Organ or tissue donations, other than bone marrow donations, may be made by a prisoner, or other person, who meets the requirements contained in Section 44-43-315 and in the manner provided by Section 44-43-320. However, if the department determines that a prisoner's participation in the program would constitute a threat to security, then the department may prohibit the prisoner from participating.

(C) The department is not responsible for any costs associated with tests or other procedures required to make an organ or tissue donation, including costs associated with follow-up doctor appointments or complications arising from donation.

(D) Within its prisoner housing units, the department must display signage informing prisoners of the donor program and, upon request, must provide prisoners with a form, sufficient under the provisions of the Uniform Anatomical Gift Act, for the gift of all or part of the donor's body conditioned upon the donor's death and a document containing a summary description and explanation of the act. If the prisoner would like to make an organ or tissue donation, the department must provide the prisoner with appropriate assistance and the presence of the legally required number of witnesses. A prisoner's election to donate all or any part of his body pursuant to this section must be noted in his prison records.

(E) The department, in conjunction with appropriate medical authorities, must develop and maintain policies and procedures to:

(1) facilitate participation by interested prisoners in the bone marrow donor programs established in Article 2, Chapter 43, Title 44; and

(2) ensure that organ and tissue donations made by prisoners, other than bone marrow donations, comply with Articles 5, 7, and 11, Chapter 43 of Title 44.

(F) All organ or tissue donations, including bone marrow donations, made pursuant to this section must be made on a voluntary basis.

HISTORY: 2007 Act No. 41, Section 1, eff June 4, 2007.



SECTION 24-1-290. Employment of inmates through prison industries program; development of marketing plan; certification by Department of Commerce as to unfair competitive wage disadvantage; publication of notice.

(A) The Department of Corrections, in conjunction with the Department of Commerce, shall develop and maintain a marketing plan to attract private sector service businesses for the employment of inmates through the prison industries program.

(B) Prior to entering into new contracts and renewals of existing contracts with private sector service entities that want to hire inmates through the prison industries program, the Department of Corrections must provide public notice of its intention to establish or continue a prison-based industry at a particular facility and receive certification by the Department of Commerce that an unfair competitive wage disadvantage to the local economy is not created by each new contract for prison labor.

(1) The public notice required in this subsection must be forwarded to a newspaper of general circulation in the county where the prison-based industry is or will be located, with a request that it be published at least once a week for two consecutive weeks. The notice must include a description of the work to be performed, the intent to contract for inmate labor, and provide that objections to the proposed hiring of prison labor may be filed with the Department of Commerce within thirty days of the last date that the notice appears.

(a) The Department of Commerce must maintain a copy of any objections filed for a period of three years from the date that the objections were received.

(b) Advertising costs associated with the publication of notice must be borne by the entity seeking to contract for prison labor.

(2) The certification required by this subsection must be based upon objections to the establishment of a prison-industry program provided for in item (1).

(C) No contract may be negotiated or executed prior to forty days after the last date that the notice required by subsection (A) appears. New contracts and renewals of existing contracts between private sector entities and the Department of Corrections must be negotiated in accordance with procedures established jointly by the Department of Commerce and the Department of Corrections. The procedures must be drafted to ensure fairness and consistency in establishing contracts with private sector entities seeking to establish or continue prison-based operations whenever the wage to be paid is less than the federally established minimum wage.

(D) The marketing plan and the procedures for negotiating new contracts and contract renewals must be submitted to and approved by the Budget and Control Board prior to implementation. The Department of Corrections shall annually submit an audit report of the program to the Senate Corrections and Penology Committee and the House Medical, Military, Public and Municipal Affairs Committee. The provisions of the section may not be construed to apply to traditional prison industries as authorized in Section 24-3-320.

HISTORY: 2007 Act No. 68, Section 1, eff August 1, 2007.



SECTION 24-1-295. Employment of inmates for work involving exportation of products; deductions from wages.

The Director of the Department of Corrections may enter into contracts with private sector entities that allow inmate labor to be provided for prison industry service work and export work that involves exportation of products. The use of inmate labor may not result in the displacement of employed workers within the local region in which work is being performed. Pursuant to this section, service work is defined as any work that includes repair, replacement of original manufactured items, packaging, sorting, recycling, labeling, or similar work that is not original equipment manufacturing. The department may negotiate the wage to be paid for inmate labor provided under prison industry service work contracts and export work contracts, and these wages may be less than the prevailing wage for work of a similar nature in the private sector. However, the Director of the Department of Corrections shall deduct the following from the gross earnings of the inmates engaged in prison industry service work in addition to any other required deductions:

(1) If restitution to a particular victim or victims has been ordered by a court of appropriate jurisdiction, then twenty percent must be used to fulfill the restitution obligation.

(2) If restitution to a particular victim or victims has not been ordered by a court of appropriate jurisdiction, or if the court-ordered restitution to a particular victim or victims has been satisfied, then twenty percent must be applied to the South Carolina Victim's Compensation Fund.

(3) Thirty-five percent must be used to pay the prisoner's child support obligations pursuant to law, court order, or agreement of the prisoner. These child support monies must be disbursed to the guardian of the child or children or to appropriate clerks of court, in the case of court ordered child support, for application toward payment of child support obligations, whichever is appropriate. If there are no child support obligations, then twenty-five percent must be used by the Department of Corrections to defray the cost of the prisoner's room and board. Furthermore, if there are no child support obligations, then ten percent must be made available to the inmate during his incarceration for the purchase of incidentals pursuant to item (4). This is in addition to the ten percent used for the same purpose in item (4).

(4) Ten percent must be made available to the inmate during his incarceration for the purchase of incidentals. Any monies made available to the inmate for the purchase of incidentals also may be distributed to the person or persons of the inmate's choice.

(5) Ten percent must be held in an interest bearing escrow account for the benefit of the prisoner.

(6) The remaining balance must be used to pay federal and state taxes required by law. Any monies not used to satisfy federal and state taxes must be made available to the inmate for the purchase of incidentals pursuant to item (4).

HISTORY: 2007 Act No. 68, Section 2, eff August 1, 2007.






CHAPTER 3 - STATE PRISON SYSTEM

SECTION 24-3-20. Custody of convicted persons; designation of place of confinement; participation in work release and training program; litter removal; establishment and administration of restitution program.

(A) A person convicted of an offense against this State and sentenced to imprisonment for more than three months is in the custody of the South Carolina Department of Corrections, and the department shall designate the place of confinement where the sentence must be served. Nothing in this section prevents a court from ordering a sentence to run concurrently with a sentence being served in another state or an active federal sentence. The department may designate as a place of confinement any available, suitable, and appropriate institution or facility, including a regional, county, or municipal jail or prison camp, whether maintained by the department or by some other entity. If the facility is not maintained by the department, the consent of the sheriff of the county or municipal chief administrative officer, or the equivalent, where the facility is located must first be obtained. However, a prisoner who escapes or attempts to escape while assigned to medium, close, or maximum custody may not serve his sentence for the original conviction or an additional sentence for the escape or attempted escape in a minimum security facility for at least five years after the escape or attempted escape and one year before his projected release date.

(B) When the director determines that the character and attitude of a prisoner reasonably indicates that he may be trusted, he may extend the limits of the place of confinement of the prisoner by authorizing him to work at paid employment or participate in a training program in the community on a voluntary basis while continuing as a prisoner, if the director determines that:

(1) the paid employment will not result in the displacement of employed workers, nor be applied in skills, crafts, or trades in which there is surplus of available gainful labor in the locality, nor impair existing contracts for services; and

(2) the rates of pay and other conditions of employment will not be less than those paid and provided for work of similar nature in the locality in which the work is to be performed.

The department shall notify victims registered pursuant to Article 15, Chapter 3, Title 16 and the trial judge, solicitor, and sheriff of the county or the law enforcement agency of the jurisdiction where the offense occurred before releasing inmates on work release. However, the trial judge may waive his right to receive the notification contained in this section by notifying the department of this waiver in writing. The department has the authority to deny release based upon opinions received from these persons, if any, as to the suitability of the release.

A prisoner's place of confinement may not be extended as permitted by this subsection if the prisoner:

(a) is currently serving a sentence for or has a prior conviction for criminal sexual conduct in the first, second, or third degree; attempted criminal sexual conduct; assault with intent to commit criminal sexual conduct; criminal sexual conduct when the victim is his legal spouse; criminal sexual conduct with a minor; engaging a child for sexual performance; spousal sexual battery; a harassment or stalking offense pursuant to Article 17, Chapter 3, Title 16, or a burglary offense pursuant to Section 16-11-311 or 16-11-312(B); or

(b) is currently serving a sentence for a violent offense as defined in Section 16-1-60, except that a prisoner serving a sentence for kidnapping, pursuant to Section 16-3-910, voluntary manslaughter, pursuant to Section 16-3-50, armed robbery, pursuant to Section 16-11-330(A), attempted armed robbery, pursuant to Section 16-11-330(B), burglary in the second degree, pursuant to Section 16-11-312(B), or carjacking, pursuant to Section 16-3-1075 may be eligible to participate in the work release programs so long as the prisoner is within three years from the date of his release from incarceration, and the prisoner is not serving a sentence involving criminal sexual conduct or other violent crime, as classified under Section 16-1-60.

(3) A prisoner who is serving a sentence for a "no parole offense" as defined in Section 24-13-100 and who is otherwise eligible for work release shall not have his place of confinement extended until he has served the minimum period of incarceration as set forth in Section 24-13-125.

(C) Notwithstanding another provision of law, the department shall make available for use in litter control and removal any or all prison inmates not engaged in programs determined by the department to be more beneficial in terms of rehabilitation and cost effectiveness. The department shall not make available for litter control those inmates who, in the judgment of the director, pose a significant threat to the community or who are not physically, mentally, or emotionally able to perform work required in litter control. No inmate may be assigned to a county prison facility except upon written acceptance of the inmate by the chief county administrative officer or his designee, and no prisoner may be assigned to litter control in a county which maintains a facility unless he is assigned to the county prison facility. The department shall include in its annual report to the Budget and Control Board an analysis of the job and program assignments of inmates. This plan must include such programs as litter removal, prison industries, work release, education, and counseling. The department shall make every effort to minimize not only inmate idleness but also occupation in marginally productive pursuits. The Budget and Control Board and the Governor's Office shall comment in writing to the department concerning necessary alterations in this plan.

(D) Notwithstanding Section 24-13-125, the department may establish a restitution program for the purpose of allowing persons convicted of nonviolent offenses who are sentenced to the department to reimburse the victim for the value of the property stolen or damages caused by the offense. If no victim is involved, the person convicted shall contribute to the administration of the program. The department is authorized to promulgate regulations necessary to administer the program.

(E) If a person is sentenced to not more than seven years and for not more than a second offense for the following offenses: larceny, grand larceny, forgery and counterfeiting, embezzlement, stolen property, damage to property, receiving stolen goods, shoplifting, housebreaking, fraud, vandalism, breach of trust with fraudulent intent, and storebreaking, the judge shall establish at the time of sentencing a maximum amount of property loss which may be used by the department in the administration of the restitution program.

HISTORY: 1962 Code Section 55-321.1; 1966 (54) 2180; 1978 Act No. 496 Section 15; 1980 Act No. 431 Section 1; 1993 Act No. 181, Section 391; 1994 Act No. 500, Section 1; 1995 Act No. 83, Section 23; 1996 Act No. 406, Section 1; 2004 Act No. 243, Section 1; 2005 Act No. 106, Section 9; 2010 Act No. 273, Section 30, eff June 2, 2010; 2010 Act No. 237, Section 1, eff June 11, 2010; 2012 Act No. 255, Section 8, eff June 18, 2012.



SECTION 24-3-27. Establishing local regional correctional facilities; useful employment of inmates; service of warrants on inmates.

(A) The governing bodies of counties or municipalities may join in establishing local regional correctional facilities for the confinement of persons awaiting trial or sentence on criminal charges, convicted and sentenced on criminal charges, or not otherwise eligible for confinement in state or other facilities. For this purpose, the governing bodies may:

(1) acquire, hold, construct, finance, improve, maintain, operate, own or lease, in the capacity of lessor or lessee, a local regional correctional facility for the purpose of incarcerating their own inmates, inmates of other counties or municipalities, or inmates from the Department of Corrections;

(2) form cooperative agreements for the management, supervision, and control of a local regional correctional facility, its property, assets, funds, employees, and prisoners, and other resources and liabilities as appropriate.

(B) Every sentenced person committed to a local regional correctional facility constructed or operated pursuant to this section, unless disqualified by sickness or otherwise, must be kept at some useful employment suited to his age and capacity and which may tend to promote the best interest of the citizens of this State. In all cases, the decision to assign work, or disqualify a person from work, or both, is the sole discretion of the official in charge of the facility, and in all cases, no person has a basis to challenge this decision.

(C) Notwithstanding another provision of law, an inmate confined in a regional correctional facility may be served a warrant by a law enforcement officer of a county which participates in the funding of the facility without it being countersigned by the officials of the county where the regional correctional facility is located.

HISTORY: 1995 Act No. 7, Part II, Section 42; 2004 Act No. 186, Section 1; 2010 Act No. 237, Section 2, eff June 11, 2010.



SECTION 24-3-30. Designation of places of confinement; exceptions; notification to Department of Corrections in advance of closing of local detention facilities.

(A) Notwithstanding any other provision of law, a person convicted of an offense against the State must be in the custody of the Department of Corrections, and the department shall designate the place of confinement where the sentence must be served. The department may designate as a place of confinement an available, a suitable, and an appropriate institution or facility including, but not limited to, a regional, county, or municipal jail or prison camp, whether maintained by the Department of Corrections, or by some other entity. If the facility is not maintained by the department, the consent of the sheriff of the county or municipal chief administrative officer, or the equivalent, where the facility is located must be obtained first. If imprisonment for three months or less is ordered by the court as the punishment, all persons so convicted must be placed in the custody, supervision, and control of the appropriate officials of the county in which the sentence was pronounced, if the county has facilities suitable for confinement. A county or municipality, through mutual agreement or contract, may arrange with another county or municipality or a local regional correctional facility for the detention of its prisoners. The Department of Corrections must be notified by the governing body concerned not less than six months before the closing of a local detention facility which would result in the transfer of those state prisoners confined in the local facility to facilities of the department.

(B) The department shall consider proximity to the home of a person convicted of an offense against the State in designating the place of his confinement if this placement does not jeopardize security as determined by the department. Proximity to a convicted person's home must not have precedence over departmental criteria for institutional assignment.

(C) Each county or municipal administrator, or the equivalent, having charge of any local detention facilities, upon the department's designating the local facilities as the place of confinement for a prisoner, may use the prisoner assigned to them for the purpose of working the roads of the entity or for other public work. A prisoner assigned to the county must be under the custody and control of the administrator or the equivalent during the period to be specified by the director at the time of the prisoner's assignment, but the assignment must be terminated at any time the director determines that the place of confinement is unsuitable or inappropriate, or that the prisoner is employed on other than public works. If, upon termination of the assignment, the prisoner is not returned, habeas corpus lies. At the expiration or termination of a contract with a nongovernmental agency, all prisoners must be returned to the department or to the legally responsible entity of local government. If a prisoner is not returned by a nongovernmental entity when directed, then habeas corpus lies.

HISTORY: 1962 Code Section 55-321.1:1; 1974 (58) 2608; 1975 (59) 333; 1977 Act No. 185 Section 4; 1981 Act No. 181 Section 1; 1993 Act No. 181, Section 392; 1995 Act No. 7, Part II, Section 53; 1999 Act No. 68, Section 1; 2001 Act No. 50, Section 4; 2010 Act No. 237, Section 3, eff June 11, 2010.



SECTION 24-3-40. Disposition of wages of prisoner allowed to work at paid employment.

(A) Unless otherwise provided by law, the employer of a prisoner authorized to work at paid employment in the community under Sections 24-3-20 to 24-3-50 or in a prison industry program provided under Article 3 of this chapter shall pay the prisoner's wages directly to the Department of Corrections.

If the prisoner is serving his sentence in a local detention or correctional facility pursuant to a designated facilities agreement or in a local work/punishment program, or if the local governing body elects to operate one, then the same provisions for payment directly to the official in charge of the facility shall apply if the facility has the means to account for such monies.

The Director of the Department of Corrections, or the local detention or correctional facility manager, if applicable, shall deduct the following amounts from the gross wages of the prisoner:

(1) If restitution to a particular victim or victims has been ordered by the court, then twenty percent must be used to fulfill the restitution obligation. If a restitution payment schedule has been ordered by the court pursuant to Section 17-25-322, the twenty percent must be applied to the scheduled payments. If restitution to a particular victim or victims has been ordered but a payment schedule has not been specified by the court, the director shall impose a payment schedule of equal monthly payments and use twenty percent to meet the payment schedule so imposed.

(2) If restitution to a particular victim or victims has not been ordered by the court, or if court-ordered restitution to a particular victim or victims has been satisfied then:

(a) if the prisoner is engaged in work at paid employment in the community, five percent must be placed on deposit with the State Treasurer for credit to a special account to support victim assistance programs established pursuant to the Victims of Crime Act of 1984, Public Law 98-473, Title II, Chapter XIV, Section 1404, and fifteen percent must be retained by the department to support services provided by the department to victims of the incarcerated population; or

(b) if the prisoner is employed in a prison industry program, ten percent must be directed to the State Office of Victim Assistance for use in training, program development, victim compensation, and general administrative support pursuant to Section 16-3-1410 and ten percent must be retained by the department to support services provided by the department to victims of the incarcerated population.

(3) Thirty-five percent must be used to pay the prisoner's child support obligations pursuant to law, court order, or agreement of the prisoner. These child support monies must be disbursed to the guardian of the child or children or to appropriate clerks of court, in the case of court ordered child support, for application toward payment of child support obligations, whichever is appropriate. If there are no child support obligations, then twenty-five percent must be used by the Department of Corrections to defray the cost of the prisoner's room and board. Furthermore, if there are no child support obligations, then ten percent must be made available to the inmate during his incarceration for the purchase of incidentals pursuant to subsection (4). This is in addition to the ten percent used for the same purpose in subsection (4).

(4) Ten percent must be available to the inmate during his incarceration for the purchase of incidentals. Any monies made available to the inmate for the purchase of incidentals also may be distributed to the person or persons of the inmate's choice.

(5) Ten percent must be held in an interest bearing escrow account for the benefit of the prisoner.

(6) The remaining balance must be used to pay federal and state taxes required by law. Any monies not used to satisfy federal and state taxes must be made available to the inmate for the purchase of incidentals pursuant to subsection (4).

(B) The Department of Corrections, or the local detention or correctional facility, if applicable, shall return a prisoner's wages held in escrow pursuant to subsection (A) as follows:

(1) A prisoner released without community supervision must be given his escrowed wages upon his release.

(2) A prisoner serving life in prison or sentenced to death shall be given the option of having his escrowed wages included in his estate or distributed to the persons or entities of his choice.

(3) A prisoner released to community supervision shall receive two hundred dollars or the escrow balance, whichever is less, upon his release. Any remaining balance must be disbursed to the Department of Probation, Parole and Pardon Services. The prisoner's supervising agent shall apply this balance toward payment of the prisoner's housing and basic needs and dispense any balance to the prisoner at the end of the supervision period.

HISTORY: 1962 Code Section 55-321.2; 1966 (54) 2180; 1980 Act No. 431, Section 2; 1986 Act No. 462, Section 9; 1993 Act No. 181, Section 393; 1994 Act No. 500, Section 2; 1995 Act No. 7, Part II, Section 54; 1999 Act No. 68, Section 2; 2000 Act No. 387, Part II, Section 83A; 2010 Act No. 237, Section 4, eff June 11, 2010.



SECTION 24-3-50. Penalty for failure of prisoner to remain within extended limits of his confinement.

The wilful failure of a prisoner to remain within the extended limits of his confinement as authorized by Section 24-3-20(b), or to return within the time prescribed to the designated place of confinement, including a local facility, is an escape and is punishable as provided in Section 24-13-410.

HISTORY: 1962 Code Section 55-321.3; 1966 (54) 2180; 2010 Act No. 237, Section 5, eff June 11, 2010.



SECTION 24-3-60. Notice to Department of Corrections of number of prisoners sentenced to state prison system.

The county clerks of court, upon the adjournment of the court of general session, in their respective counties, immediately shall notify the Department of Corrections of the number of prisoners sentenced by the court to imprisonment in the state prison system. The department, as soon as it receives such notice, shall send a suitable number of employees to transfer the prisoners to the state prison system.

HISTORY: 1962 Code Section 55-322; 1952 Code Section 55-322; 1942 Code Section 1983; 1932 Code Section 1983; Cr. C. '22 Section 967; Cr. C. '12 Section 986; Cr. C. '02 Section 698; G. S. 579; 1886 (19) 486; 1939 (41) 107; 1960 (51) 1917; 1993 Act No. 181, Section 394; 2010 Act No. 237, Section 6, eff June 11, 2010.



SECTION 24-3-70. Allowable expenses incurred in transportation of prisoners; method of payment.

No sum beyond the actual expenses incurred in transferring prisoners to the Department of Corrections must be allowed for these services. This sum must be paid to the department by the State Treasurer upon the warrant of the Comptroller General.

HISTORY: 1962 Code Section 55-323; 1952 Code Section 55-323; 1942 Code Section 1984; 1932 Code Section 1984; Cr. C. '22 Section 968; Cr. C. '12 Section 987; Cr. C. '02 Section 699; R. S. 577; 1993 Act No. 181, Section 395; 2010 Act No. 237, Section 7, eff June 11, 2010.



SECTION 24-3-80. Detention of prisoner when authorized by Governor.

The director of the prison system shall admit and detain in the Department of Corrections for safekeeping any prisoner tendered by any law enforcement officer in this State by commitment duly authorized by the Governor, provided, a warrant in due form for the arrest of the person so committed shall be issued within forty-eight hours after such commitment and detention. No person so committed and detained shall have a right or cause of action against the State or any of its officers or servants by reason of having been committed and detained in the state prison system.

HISTORY: 1962 Code Section 55-325; 1952 Code Section 55-325; 1942 Code Section 1969; 1932 Code Section 1961; Cr. C. '22 Section 943; Cr. C. '12 Section 947; Cr. C. '02 Section 661; G. S. 2710; R. S. 546; 1868 (14) 92; 1935 (39) 476; 1960 (51) 1917; 1993 Act No. 181, Section 396; 2010 Act No. 237, Section 8, eff June 11, 2010.



SECTION 24-3-81. Conjugal visits not permitted.

A prisoner who is incarcerated within the state prison system or who is being detained in a local jail, local detention facility, local correctional facility, or local prison camp, whether awaiting a trial or serving a sentence, is not permitted to have conjugal visits.

HISTORY: 1995 Act No. 7, Part I, Section 36; 2010 Act No. 237, Section 9, eff June 11, 2010.



SECTION 24-3-85. Sexually violent predators transferred to custody pursuant to interagency agreements.

The director of the prison system shall admit and detain in the Department of Corrections for safekeeping a person transferred to his custody pursuant to an interagency agreement authorized pursuant to Chapter 48 of Title 44.

HISTORY: 1998 Act No. 321, Section 4.



SECTION 24-3-90. Prisoners sentenced by United States authorities.

The director shall receive and safely keep at hard labor, in the prison, all prisoners sentenced to confinement, at hard labor herein, by the authority of the United States, until they shall be discharged agreeably to the laws of the United States.

HISTORY: 1962 Code Section 55-326; 1952 Code Section 55-326; 1942 Code Section 1970; 1932 Code Section 1970; Cr. C. '22 Section 954; Cr. C. '12 Section 958; Cr. C. '02 Section 672; G. S. 2721; R. S. 557; 1868 (14) 94; 1960 (51) 1917; 1993 Act No. 181, Section 397.



SECTION 24-3-93. Wearing of jewelry.

No prisoner within the state prison system shall be allowed to wear any jewelry of any description with the exception of watches not exceeding a value of $35.00 and wedding bands. For the purposes of this section jewelry shall include, but is not limited to, rings, bracelets, necklaces, earrings, anklets, nose rings, and any other ornamentation determined by the department to constitute jewelry.

HISTORY: 1995 Act No. 7, Part I, Section 34.



SECTION 24-3-110. Manufacture of license plates and road signs.

The State Department of Corrections may purchase the machinery and establish a plant for the purpose of manufacturing motor vehicle license plates and metal road signs. The charge for license plates and metal road signs sold to the Department of Motor Vehicles and the Department of Transportation shall be in line with the prices previously paid private manufacturers and all state motor vehicle license plates, metal road signs, and other signs capable of being manufactured by such a plant shall be purchased through the Department of Corrections and manufactured by it. The Department of Motor Vehicles may prescribe the specifications of plates and the Department of Transportation may prescribe the specifications of signs used, the specifications to include colors, quality, and quantity.

HISTORY: 1962 Code Section 55-332; 1952 Code Section 55-332; 1951 (47) 457; 1993 Act No. 181, Section 398; 1996 Act No. 459, Section 51.



SECTION 24-3-130. Use of inmate labor on State highways or other public projects.

(A) The Department of Corrections may permit the use of inmate labor on state highway projects or other public projects that may be practical and consistent with safeguarding of the inmates employed on the projects and the public. The Department of Transportation, another state agency, or a county, municipality, or public service district making a beneficial public improvement may apply to the department for the use of inmate labor on the highway project or other public improvement or development project. If the director determines that the labor may be performed with safety and the project is beneficial to the public, he may assign inmates to labor on the highway project or other public purpose project. The inmate labor force must be supervised and controlled by officers designated by the department but the direction of the work performed on the highway or other public improvement project must be under the control and supervision of the person designated by the agency, county, municipality, or public service district responsible for the work. No person convicted of criminal sexual conduct in the first, second, or third degree or a person who commits a violent crime while on a work release program may be assigned to perform labor on a project described by this section.

(B) The authorities involved may enter into contracts to implement the provisions of this section.

(C) Notwithstanding any other provisions of this chapter, inmates constructing work camps on county property must be supervised and controlled by armed officers and must be drawn exclusively from minimum security facilities. A work camp constructed or operated by the Department of Corrections must house only offenders classified as nonviolent. The contracting officials for the county utilizing prison inmate labor must be provided by the Department of Corrections with the most recent information concerning the composition of all work crews including the respective offenses for which the inmates have been sentenced and their custody levels.

HISTORY: 1962 Code Section 55-334; 1952 Code Section 55-334; 1942 Code Section 1964; 1933 (38) 527; 1960 (51) 1917; 1990 Act No. 569, Section 1; 1993 Act No. 181, Section 399; 2010 Act No. 237, Section 10, eff June 11, 2010.



SECTION 24-3-131. Supervision of inmates used on public projects.

The Department of Corrections shall determine whether an agency permitted to utilize inmate labor on public projects pursuant to Section 24-3-130 can adequately supervise the inmates. If the director determines that the agency lacks the proper personnel, the agency shall be required to reimburse the department for the cost of maintaining correctional officers to supervise the inmates. In these cases the Department of Corrections shall be responsible for adequate supervision of the inmates.

HISTORY: 1979 Act No. 132 Section 1; 1993 Act No. 181, Section 400; 2010 Act No. 237, Section 11, eff June 11, 2010.



SECTION 24-3-140. Use of inmate labor on State House and Grounds.

The Director of the Department of Corrections shall, when called upon by the keeper of the State House and Grounds, furnish such inmate labor as he may need to keep the State House and Grounds in good order.

HISTORY: 1962 Code Section 55-335; 1952 Code Section 55-335; 1942 Code Section 3207; 1932 Code Section 3207; Civ. C. '22 Section 904; Civ. C. '12 Section 825; 1909 (26) 284; 1960 (51) 1917; 1993 Act No. 181, Section 401; 2010 Act No. 237, Section 12, eff June 11, 2010.



SECTION 24-3-160. Costs of maintaining inmates by State institutions.

An institution of this State getting inmates from the state prison system by any act or joint resolution of the General Assembly is required to pay to the Director of the Department of Corrections all monies expended by him for transportation, guarding, clothing, and feeding the inmates while working for the institutions and also for medical attention, and the officer in charge of any such institution also shall execute and deliver to the director, at the end of each year, a receipt of five dollars and fifty cents each month for the work of each inmate so employed.

HISTORY: 1962 Code Section 55-336; 1952 Code Section 55-336; 1942 Code Section 1980; 1932 Code Section 1978; Cr. C. '22 Section 962; Cr. C. '12 Section 974; 1908 (25) 1201; 1960 (51) 1917; 1993 Act No. 181, Section 403; 2010 Act No. 237, Section 13, eff June 11, 2010.



SECTION 24-3-170. Payments by Clemson University for use of inmates.

Clemson University shall pay to the Department of Corrections a fee for all inmates used by the college at the rate of six dollars each month and shall pay the cost of clothing, feeding, and guarding the inmates while used and also the transportation of the inmates and employees back and forth from the prison to the university.

HISTORY: 1962 Code Section 55-337; 1952 Code Section 55-337; 1942 Code Section 1980; 1932 Code Section 1978; Cr. C. '22 Section 962; Cr. C. '12 Section 974; 1908 (25) 1201; 1960 (51) 1917; 1993 Act No. 181, Section 404; 2010 Act No. 237, Section 14, eff June 11, 2010.



SECTION 24-3-180. Transportation and clothes for discharged inmates.

Whenever an inmate is discharged from a state prison, the Department of Corrections shall furnish the inmate with a suit of common clothes, if necessary, and transportation from the prison to his home or as near to it as can be done by public conveyances. The cost of transportation and clothes must be paid by the State Treasurer, on the draft of the department, countersigned by the Comptroller General.

HISTORY: 1962 Code Section 55-338; 1952 Code Section 55-338; 1942 Code Section 1978; 1932 Code Section 1976; Cr. C. '22 Section 960; Cr. C. '12 Section 964; Cr. C. '02 Section 678; G. S. 2727; R. S. 563; 1868 (14) 69; 1939 (41) 107; 1960 (51) 1917; 1993 Act No. 181, Section 405; 2010 Act No. 237, Section 15, eff June 11, 2010.



SECTION 24-3-190. Appropriation of balances for Department of Corrections.

The balance in the hands of the Department of Corrections at the close of any year, together with all other amounts received or to be received from the hire of inmates or from any other source during the current fiscal year, are appropriated for the support of the department.

HISTORY: 1962 Code Section 55-339; 1952 Code Section 55-339; 1942 Code Section 3207; 1932 Code Section 3207; Civ. C. '22 Section 904; Civ. C. '12 Section 825; 1909 (26) 284; 1960 (51) 1917; 1993 Act No. 181, Section 406; 2010 Act No. 237, Section 16, eff June 11, 2010.



SECTION 24-3-210. Furloughs for qualified inmates of State prison system.

(A) The director may extend the limits of the place of confinement of a prisoner, where there is reasonable cause to believe he will honor his trust, by authorizing him, under prescribed conditions, to leave the confines of that place unaccompanied by a custodial agent for a prescribed period of time to:

(1) contact prospective employers;

(2) secure a suitable residence for use when released on parole or upon discharge;

(3) obtain medical services not otherwise available;

(4) participate in a training program in the community or any other compelling reason consistent with the public interest;

(5) visit or attend the funeral of a spouse, child (including stepchild, adopted child, or child as to whom the prisoner, though not a natural parent, has acted in the place of a parent), parent (including a person, though not a natural parent, who has acted in the place of a parent), brother, or sister.

(B) The director may extend the limits of the place of confinement of a terminally ill inmate for an indefinite length of time when there is reasonable cause to believe that the inmate will honor his trust.

(C) The wilful failure of a prisoner to remain within the extended limits of his confinement or return within the time prescribed to the places of confinement designated by the director is considered an escape from the custody of the director punishable as provided in Section 24-13-410.

(D) The director may not extend the benefits of this section to a person convicted of a violent crime as defined in Section 16-1-60 unless all of the following persons recommend in writing that the offender be allowed to participate in the furlough program in the community where the offense was committed:

(1) in those cases where, as applicable, the victim of the crime for which the offender is charged, or the relatives of the victim who have applied for notification pursuant to the provisions of Article 15, Chapter 3, Title 16 if the victim has died;

(2) the law enforcement agency which employed the arresting officer of the offender; and

(3) the solicitor in whose circuit the offender was convicted.

HISTORY: 1962 Code Section 55-303.1; 1967 (55) 290; 1980 Act No. 414; 1993 Act No. 181, Section 408; 1994 Act No. 477, Section 1.



SECTION 24-3-310. Declaration of intent.

Since the means now provided for the employment of prison labor is inadequate to furnish a sufficient number of inmates with employment, it is the intent of this article to:

(1) further provide more adequate, regular, and suitable employment for the inmates of this State, consistent with proper penal purposes;

(2) further utilize the labor of inmates for self-maintenance and for reimbursing this State for expenses incurred by reason of their crimes and imprisonment;

(3) effect the requisitioning and disbursement of prison products directly through established state authorities with no possibility of private profits; and

(4) provide prison industry projects designed to place inmates in a realistic working and training environment in which they are able to acquire marketable skills and to make financial payments for restitution to their victims, for support of their families, and for the support of themselves in the institution.

HISTORY: 1962 Code Section 55-341; 1960 (51) 1933; 1987 Act No. 177, Section 1; 2010 Act No. 237, Section 17, eff June 11, 2010.



SECTION 24-3-315. Determinations prerequisite to selecting prison industry project.

The Department of Corrections shall ensure that inmates participating in any prison industry program pursuant to the Justice Assistance Act of 1984 is on a voluntary basis. The director must determine prior to using inmate labor in a prison industry project that it will not displace employed workers, that the locality does not have a surplus of available labor for the skills, crafts, or trades that would utilize inmate labor, and that the rates of pay and other conditions of employment are not less than those paid and provided for work of similar nature in the locality in which the work is performed.

HISTORY: 1987 Act No. 177 Section 2; 1993 Act No. 181, Section 409.



SECTION 24-3-320. Purchase of equipment and materials and employment of personnel for establishment and maintenance of prison industries.

The Department of Corrections may purchase, in the manner provided by law, equipment, raw materials, and supplies and engage the supervisory personnel necessary to establish and maintain for this State at any penal farm or institution now, or hereafter, under control of the department, industries for the utilization of services of inmates in the manufacture or production of such articles or products as may be needed for the construction, operation, maintenance, or use of any office, department, institution, or agency supported in whole or in part by this State and its political subdivisions.

HISTORY: 1962 Code Section 55-342; 1960 (51) 1933; 1993 Act No. 181, Section 410; 2010 Act No. 237, Section 18, eff June 11, 2010.



SECTION 24-3-330. Purchase of products produced by inmate labor by State and political subdivisions.

(A) All offices, departments, institutions, and agencies of this State supported in whole or in part by this State shall purchase, and all political subdivisions of this State may purchase, from the Department of Corrections, articles or products made or produced by inmate labor in this State or another state as provided for by this article. These articles and products must not be purchased by an office, a department, an institution, or an agency from another source, unless excepted from the provisions of this section, as provided by law. All purchases must be made from the Department of Corrections, upon requisition by the proper authority of the office, department, institution, agency, or political subdivision of this State requiring the articles or products.

(B) The Materials Management Office of the Division of General Services shall monitor the cooperation of state offices, departments, institutions, and agencies in the procurement of goods, products, and services from the Division of Prison Industries of the Department of Corrections.

HISTORY: 1962 Code Section 55-343; 1960 (51) 1933; 1981 Act No. 56 Section 1; 1993 Act No. 181, Section 411; 1995 Act No. 7, Part II, Section 55; 2010 Act No. 237, Section 19, eff June 11, 2010.



SECTION 24-3-340. Circumstances warranting State's purchasing products other than those produced by convict labor.

Notwithstanding the provisions of Sections 24-3-310 to 24-3-330 and 24-3-360 to 24-3-420, no office, department, institution, or agency of this State, which is supported in whole or in part by this State, shall be required to purchase any article or product from the Department of Corrections unless the purchase price of such article or product is no higher than that obtainable from any other producer or supplier.

HISTORY: 1962 Code Section 55-344.01; 1962 (52) 1741; 1993 Act No. 181, Section 412; 2010 Act No. 237, Section 20, eff June 11, 2010.



SECTION 24-3-350. Dry-cleaning facilities.

The State Department of Corrections may install dry-cleaning facilities at any institution under its supervision; provided, however, that these facilities shall be used only for cleaning State-owned uniforms of security personnel employed by the Department.

HISTORY: 1962 Code Section 55-344.1; 1968 (55) 3086.



SECTION 24-3-360. Annual preparation of catalogues describing articles produced by convict labor.

The State Department of Corrections shall cause to be prepared, annually, at times it may determine, catalogues containing the description of all articles and products manufactured or produced under its supervision pursuant to the provisions of this article. Copies of this catalogue must be sent by it to all offices, departments, institutions, and agencies of this State and made accessible to all political subdivisions of this State referred to in Sections 24-3-310 to 24-3-330. At least thirty days before the beginning of each fiscal year, the proper official of each office, department, institution, or agency, when required by the Department of Corrections, shall report to the department estimates for fiscal year of the kind and amount of articles and products reasonably required for the ensuing year, referring in the estimates to the catalogue issued by the department insofar as articles and products indicated are included in this catalogue. However, nothing in this chapter prohibits a state office, department, institution, or agency or the political subdivisions of this State from contacting and requesting the Department of Corrections to manufacture or produce articles or products similar, but not identical, to articles or products listed in the catalogue.

HISTORY: 1962 Code Section 55-345; 1960 (51) 1933; 1993 Act No. 181, Section 413; 1995 Act No. 7, Part II, Section 56.



SECTION 24-3-370. Priority of product distribution.

The articles or products manufactured or produced by inmate labor in accordance with the provisions of this article shall be devoted, first, to fulfilling the requirements of the offices, departments, institutions, and agencies of this State which are supported in whole or in part by this State; and, secondly, to supplying the political subdivisions of this State with such articles or products.

HISTORY: 1962 Code Section 55-346; 1960 (51) 1933; 2010 Act No. 237, Section 21, eff June 11, 2010.



SECTION 24-3-380. Prices of products.

The State Department of Corrections shall fix and determine the prices at which all articles or products manufactured or produced shall be furnished, which prices shall be uniform and nondiscriminating to all and shall be as near as the usual market price for such as may be practicable.

HISTORY: 1962 Code Section 55-347; 1960 (51) 1933; 1993 Act No. 181, Section 414.



SECTION 24-3-390. Rules and regulations.

The State Department of Corrections shall have power and authority to prepare and promulgate rules and regulations which are necessary to give effect to the provisions of this article with respect to matters of administration and procedure respecting it.

HISTORY: 1962 Code Section 55-348; 1960 (51) 1933; 1993 Act No. 181, Section 415.



SECTION 24-3-400. Prison Industries Account.

All monies collected by the Department of Corrections from the sale or disposition of articles and products manufactured or produced by inmate labor, in accordance with the provisions of this article, must be forthwith deposited with the State Treasurer to be kept and maintained as a special revolving account designated "Prison Industries Account", and the monies so collected and deposited must be used solely for the purchase of manufacturing supplies, equipment, machinery, and buildings used to carry out the purposes of this article, as well as for the payment of the necessary personnel in charge, and to otherwise defray the necessary expenses incident thereto and to discharge any existing obligation to the Sinking Funds and Property Division of the State Budget and Control Board, all of which must be under the direction and subject to the approval of the Director of the Department of Corrections. The Department of Corrections shall contribute an amount of not less than five percent nor more than twenty percent of the gross wages paid to inmate workers participating in any prison industry project established pursuant to the Justice Assistance Act of 1984 (P.L. 98-473) and promptly place these funds on deposit with the State Treasurer for credit to a special account to support victim assistance programs established pursuant to the Victims of Crime Act of 1984 (P.L. 98-473, Title 2, Chapter 14, Section 1404). The Prison Industries Account must never be maintained in excess of the amount necessary to efficiently and properly carry out the intentions of this article. When, in the opinion of the Director of the Department of Corrections, the Prison Industries Account has reached a sum in excess of the requirements of this article, the excess must be used by the Department of Corrections for operating expenses and permanent improvements to the state prison system, subject to the approval of the State Budget and Control Board.

HISTORY: 1962 Code Section 55-349; 1960 (51) 1933; 1961 (52) 539; 1969 (56) 444; 1987 Act No. 177 Section 3; 1993 Act No. 181, Section 416; 2010 Act No. 237, Section 22, eff June 11, 2010.



SECTION 24-3-410. Sale of prison-made products on open market generally prohibited; penalties.

(A) It is unlawful to sell or offer for sale on the open market of this State articles or products manufactured or produced wholly or in part by inmates in this or another state.

(B) The provisions of this section do not apply to:

(1) articles manufactured or produced by persons on parole, probation, or community supervision;

(2) the production of cattle, hogs, cotton, Turkish tobacco, soybeans, and wheat;

(3) products sold by the Department of Corrections made by inmates in the hobbycraft program;

(4) articles or products sold to nonprofit corporations incorporated under the provisions of Article 1, Chapter 31 of Title 33, or to organizations operating in this State which have been granted an exemption under Section 501(c) of the Internal Revenue Code of 1986;

(5) road and street designation signs sold to private developers;

(6) articles or products made in an adult work activity center established by the Department of Corrections through contracts with private sector businesses which provide work and vocational training opportunities for the physically handicapped, persons with intellectual disability, or aged inmates where the compensation is paid by the private sector business to the inmate on a piece completed basis;

(7) products sold intrastate or interstate produced by inmates of the Department of Corrections employed in a federally certified private sector/prison industries program if the inmate workers participate voluntarily, receive comparable wages, and the work does not displace employed workers. For purposes of this item, "products" does not include goods and Standard Industrial Classification Code 27. The Department of Labor shall develop guidelines to determine if the work displaces employed workers.

(C) A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not less than two hundred nor more than five thousand dollars or imprisoned for not less than three months nor more than one year, or both. Each sale or offer for sale is a separate offense under this section. Proceeds of the sale of agricultural products, when produced by an instrumentality under control of the State Department of Corrections, must be applied as provided in Section 24-1-250.

HISTORY: 1962 Code Section 55-349.1; 1960 (51) 1933; 1961 (52) 471; 1962 (52) 1961; 1963 (53) 506; 1967 (55) 280; 1978 Act No. 556; 1980 Act No. 418; 1981 Act No. 56 Section 2; 1982 Act No. 293, Section 2; 1991 Act No. 19, Section 1; 1993 Act No. 181, Section 417; 1994 Act No. 364, Section 1; 1995 Act No. 83, Section 24.



SECTION 24-3-420. Violations.

Any person who wilfully violates any of the provisions of this article other than Section 24-3-410 is guilty of a misdemeanor and, upon conviction, shall be confined not less than ten days nor more than one year, or fined not less than ten dollars nor more than five hundred dollars, or both, in the discretion of the court.

HISTORY: 1962 Code Section 55-349.2; 1960 (51) 1933; 2010 Act No. 237, Section 23, eff June 11, 2010.



SECTION 24-3-430. Inmate labor in private industry authorized; requirements and conditions.

(A) The Director of the Department of Corrections may establish a program involving the use of inmate labor by a nonprofit organization or in private industry for the manufacturing and processing of goods, wares, or merchandise or the provision of services or another business or commercial enterprise considered by the director to enhance the general welfare of South Carolina. No violent offender shall be afforded the opportunity to perform labor for nonprofit organizations if such labor is outside the confines of a correctional institution. Inmates participating in such labor shall not benefit in any manner contradictory to existing statutes.

(B) The director may enter into contracts necessary to implement this program. The contractual agreements may include rental or lease agreements for state buildings or portions of them on the grounds of an institution or a facility of the Department of Corrections and provide for reasonable access to and egress from the building to establish and operate a facility.

(C) An inmate may participate in the program established pursuant to this section only on a voluntary basis and only after he has been informed of the conditions of his employment.

(D) No inmate participating in the program may earn less than the prevailing wage for work of similar nature in the private sector.

(E) Inmate participation in the program may not result in the displacement of employed workers in the State of South Carolina and may not impair existing contracts for services.

(F) Nothing contained in this section restores, in whole or in part, the civil rights of an inmate. No inmate compensated for participation in the program is considered an employee of the State.

(G) No inmate who participates in a project designated by the Director of the Bureau of Justice Assistance pursuant to Public Law 90-351 is eligible for unemployment compensation upon termination from the program.

(H) The earnings of an inmate authorized to work at paid employment pursuant to this section must be paid directly to the Department of Corrections and applied as provided under Section 24-3-40.

HISTORY: 1995 Act No. 7, Part II, Section 43; 1998 Act No. 355, Section 1.



SECTION 24-3-510. Death sentence and notice thereof.

Upon the conviction of any person in this State of a crime the punishment of which is death, the presiding judge shall sentence such convicted person to death according to the provisions of Section 24-3-530 and make such sentence in writing. Such sentence shall be filed with the papers in the case against such convicted person and a certified copy thereof shall be transmitted by the clerk of the court of general sessions in which such sentence is pronounced to the Director of the Department of Corrections not less than ten days prior to the time fixed in the sentence of the court for the execution of it.

HISTORY: 1962 Code Section 55-371; 1952 Code Section 55-371; 1942 Code Section 1988; 1932 Code Section 1988; Cr. C. '22 Section 972; 1912 (27) 702; 1960 (51) 1917; 1993 Act No. 181, Section 418.



SECTION 24-3-520. Transportation of inmate sentenced to death.

The facility manager who has custody of an inmate for the county in which the inmate is sentenced shall transfer the inmate as soon as practical to the custody of the Department of Corrections at a place designated by its director, unless otherwise directed by the Governor or unless a stay of execution has been caused by appeal or the granting of a new trial or other order of a court of competent jurisdiction.

HISTORY: 1962 Code Section 55-372; 1952 Code Section 55-372; 1942 Code Section 1988; 1932 Code Section 1988; Cr. C. '22 Section 972; 1912 (27) 702; 1960 (51) 1917; 1993 Act No. 181, Section 419; 2010 Act No. 237, Section 24, eff June 11, 2010.



SECTION 24-3-530. Death by electrocution or lethal injection.

(A) A person convicted of a capital crime and having imposed upon him the sentence of death shall suffer the penalty by electrocution or, at the election of the person, lethal injection under the direction of the Director of the Department of Corrections. The election for death by electrocution or lethal injection must be made in writing fourteen days before the execution date or it is waived. If the person waives the right of election, then the penalty must be administered by lethal injection.

(B) A person convicted of a capital crime and sentenced to death by electrocution prior to the effective date of this section must be administered death by electrocution unless the person elects death by lethal injection in writing fourteen days before the execution date.

(C) If execution by lethal injection under this section is held to be unconstitutional by an appellate court of competent jurisdiction, then the manner of inflicting a death sentence must be by electrocution.

HISTORY: 1962 Code Section 55-373; 1952 Code Section 55-373; 1942 Code Section 1986; 1932 Code Section 1986; Cr. C. '22 Section 970; 1912 (27) 702; 1960 (51) 1917; 1993 Act No. 181, Section 420; 1995 Act No. 83, Section 25; 1995 Act No. 108, Section 1.



SECTION 24-3-540. Death chamber; expenses incurred in transporting criminal to place of execution.

The Department of Corrections shall provide a death chamber and all necessary appliances for inflicting this penalty and pay the costs thereof out of any funds in its hands. The expense of transporting an inmate to the state prison system must be borne by the county in which the offense was committed.

HISTORY: 1962 Code Section 55-374; 1952 Code Section 55-374; 1942 Code Section 1987; 1932 Code Section 1987; Cr. C. '22 Section 971; 1912 (27) 702; 1960 (51) 1917; 1993 Act No. 181, Section 421; 2010 Act No. 237, Section 25, eff June 11, 2010.



SECTION 24-3-550. Witnesses at execution.

(A) To carry out an execution properly, the executioner and necessary staff must be present at the execution. In addition, the following persons may be present:

(1) three representatives, approved by the director, of the family of a victim of the crime for which a death penalty was imposed, provided that, if there is more than one victim, the director may reduce the number of family representatives to one representative for each victim's family; provided further, that, if there are more than two victims, the director may restrict the total number of victims' representatives present in accordance with the space limitations of the Capital Punishment Facility;

(2) the solicitor, or an assistant solicitor or former solicitor designated by the solicitor, for the county where the offense occurred;

(3) a group of not more than three representatives of the South Carolina media, one of whom must represent the dominant wire service, one of whom must represent the print media, and one of whom must represent the electronic news media;

(4) the chief law enforcement officer, or an officer designated by the chief, from the law enforcement agency that had original jurisdiction in the case; and

(5) the counsel for the inmate and a religious leader. However, the inmate may substitute one person from his immediate family for either his counsel or a religious leader, or two persons from his immediate family for both his counsel and a religious leader. For purposes of this item, "immediate family" means those persons eighteen years of age or older who are related to the inmate by blood, adoption, or marriage within the second degree of consanguinity.

(B) Other than those persons specified in subsection (A), no person is authorized to witness an execution.

(C) The department shall establish internal policies to govern the selection of media representatives.

(D) Witnesses authorized or approved pursuant to this section shall not possess telephonic equipment, cameras, or recording devices in the Capital Punishment Facility during an execution.

(E) For security purposes, the director may exclude any person who is authorized or approved pursuant to this section from the Capital Punishment Facility.

HISTORY: 1962 Code Section 55-375; 1952 Code Section 55-375; 1942 Code Section 1989; 1932 Code Section 1989; Cr. C. '22 Section 973; 1912 (27) 702; 1967 (55) 281; 1990 Act No. 477, Section 1; 1993 Act No. 181, Section 422; 1997 Act No. 124, Section 1; 2000 Act No. 247, Section 1; 2004 Act No. 263, Section 12; 2010 Act No. 237, Section 26, eff June 11, 2010.



SECTION 24-3-560. Certification of execution.

The executioner and the attending physician shall certify the fact of such execution to the clerk of the court of general sessions in which the sentence was pronounced. The certificate shall be filed by the clerk with the papers in the case.

HISTORY: 1962 Code Section 55-376; 1952 Code Section 55-376; 1942 Code Section 1990; 1932 Code Section 1990; Cr. C. '22 Section 974; 1912 (27) 702; 2010 Act No. 237, Section 27, eff June 11, 2010.



SECTION 24-3-570. Disposition of body.

The body of the person executed must be delivered to his relatives. If no claim is made by relatives for the body, it must be disposed of in the same manner as bodies of inmates who die in the state prison system. If the nearest relatives of a person executed desire that the body be transported to the person's former home, the expenses for this transportation must be paid by the state prison system.

HISTORY: 1962 Code Section 55-377; 1952 Code Section 55-377; 1942 Code Section 1991; 1932 Code Section 1991; Cr. C. '22 Section 975; 1912 (27) 702; 2010 Act No. 237, Section 28, eff June 11, 2010.



SECTION 24-3-580. Disclosure of identity of execution team member prohibited; exception; civil cause of action; damages.

A person may not knowingly disclose the identity of a current or former member of an execution team or disclose a record that would identify a person as being a current or former member of an execution team. However, this information may be disclosed only upon a court order under seal for the proper adjudication of pending litigation. Any person whose identity is disclosed in violation of this section shall have a civil cause of action against the person who is in violation of this section and may recover actual damages and, upon a showing of a wilful violation of this section, punitive damages.

HISTORY: 2010 Act No. 203, Section 1, eff June 7, 2010.



SECTION 24-3-590. Prohibition of denial of license to execution team member.

No licensing agency, board, commission, or association may file, attempt to file, initiate a proceeding, or take any action to revoke, suspend, or deny a license to any person solely because that person participated in the execution of a sentence of death on a person convicted of a capital crime as authorized by law or the director.

HISTORY: 2010 Act No. 203, Section 2, eff June 7, 2010.



SECTION 24-3-710. Conduct in state prison system.

The director may investigate any misconduct occurring in the state prison system, provide suitable punishment and execute it, and take all precautionary measures as in his judgment will make for the safe conduct and welfare of the institutions. The director may suppress any disorders, riots, or insurrections that may take place in the prison system and prescribe rules and promulgate regulations which in his judgment are reasonably necessary to avoid any occurrence. This same authority applies to the official in charge of a county, municipal, or regional jail, detention facility, or other local facility that houses individuals awaiting trial, serving sentence, or awaiting transfer to another facility, or both.

HISTORY: 1962 Code Section 55-351; 1952 Code Section 55-351; 1942 Code Section 1962; 1939 (41) 107; 1993 Act No. 181, Section 423; 2010 Act No. 237, Section 29, eff June 11, 2010.



SECTION 24-3-720. Enlisting aid of citizens to suppress prisoner riot, disorder or insurrection.

In order to suppress any disorders, riots, or insurrection among the prisoners, the Director of the Department of Corrections may require the aid and assistance of any of the citizens of the State.

HISTORY: 1962 Code Section 55-352; 1952 Code Section 55-352; 1942 Code Section 1972; 1932 Code Section 1965; Cr. C. '22 Section 949; Cr. C. '12 Section 953; Cr. C. '02 Section 667; G. S. 2716; R. S. 552; 1868 (14) 94; 1960 (51) 1917; 1993 Act No. 181, Section 424; 2010 Act No. 237, Section 30, eff June 11, 2010.



SECTION 24-3-730. Neglecting or refusing aid; fine.

If any person, when so required by the Director of the Department of Corrections, shall neglect or refuse to give such aid and assistance, he shall pay a fine not exceeding fifty dollars.

HISTORY: 1962 Code Section 55-353; 1952 Code Section 55-353; 1942 Code Section 1973; 1932 Code Section 1966; Cr. C. '22 Section 950; Cr. C. '12 Section 954; Cr. C. '02 Section 668; G. S. 2717; R. S. 553; 1868 (14) 94; 1960 (51) 1917; 1993 Act No. 181, Section 425.



SECTION 24-3-740. Compensation for assistance.

Any person so aiding and assisting the Director of the Department of Corrections shall receive a reasonable compensation, to be paid by the department, and allowed him on the settlement of his account.

HISTORY: 1962 Code Section 55-354; 1952 Code Section 55-354; 1942 Code Section 1974; 1932 Code Section 1967; Cr. C. '22 Section 951; Cr. C. '12 Section 955; Cr. C. '02 Section 669; G. S. 2718; R. S. 554; 1868 (14) 94; 1960 (51) 1917; 1993 Act No. 181, Section 426; 2010 Act No. 237, Section 31, eff June 11, 2010.



SECTION 24-3-750. Immunity.

If, in suppressing a disorder, riot, or insurrection, a person who is acting, aiding, or assisting in committing the same is wounded or killed, the Director of the Department of Corrections, the keeper or a person aiding or assisting him must be held as justified and guiltless.

HISTORY: 1962 Code Section 55-355; 1952 Code Section 55-355; 1942 Code Section 1975; 1932 Code Section 1968; Cr. C. '22 Section 952; Cr. C. '12 Section 956; Cr. C. '02 Section 670; G. S. 2719; R. S. 555; 1868 (14) 94; 1960 (51) 1917; 1993 Act No. 181, Section 427; 2010 Act No. 237, Section 32, eff June 11, 2010.



SECTION 24-3-760. Powers of keeper in regard to disorders in absence of Director.

In the absence of the Director of the Department of Corrections, the keeper has the same power in suppressing disorders, riots, and insurrections and in requiring aid and assistance in so doing that is given to the director.

HISTORY: 1962 Code Section 55-356; 1952 Code Section 55-356; 1942 Code Section 1976; 1932 Code Section 1969; Cr. C. '22 Section 953; Cr. C. '12 Section 957; Cr. C. '02 Section 671; G. S. 2720; R. S. 556; 1868 (14) 94; 1960 (51) 1917; 1993 Act No. 181, Section 428; 2010 Act No. 237, Section 33, eff June 11, 2010.



SECTION 24-3-910. Penitentiary employee aiding in escape; penalty.

It is unlawful for a person employed in keeping, taking care of, or guarding a correctional facility or its prisoners to contrive, procure, connive at, or otherwise voluntarily suffer or permit the escape of a prisoner.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned not more than ten years.

HISTORY: 1962 Code Section 55-357; 1952 Code Section 55-357; 1942 Code Section 1977; 1932 Code Section 1975; Cr. C. '22 Section 959; Cr. C. '12 Section 963; Cr. C. '02 Section 676; G. S. 2725; R. S. 561; 1868 (14) 95; 1993 Act No. 184, Section 200.



SECTION 24-3-920. Rewards for capture of escaped inmates.

The Director of the Department of Corrections may award up to two thousand dollars for information leading to the capture of each escaped inmate. Funds to support such awards shall be generated from monies or things of value used as money found in the unlawful possession of a prisoner and confiscated as contraband by the Department of Corrections.

HISTORY: 1962 Code Section 55-358; 1952 Code Section 55-358; 1942 Code Section 1981; 1932 Code Section 1979; Cr. C. '22 Section 963; Cr. C. '12 Section 976; Cr. C. '02 Section 689; G. S. 2734; R. S. 570; 1881 (17) 952; 1960 (51) 1917; 1979 Act No. 132, Section 3; 1993 Act No. 181, Section 429; 2008 Act No. 353, Section 2, Pt 14B, eff July 1, 2009; 2010 Act No. 237, Section 34, eff June 11, 2010.



SECTION 24-3-930. Guards, keepers and other employees exempt from jury, military or street duty.

All guards, keepers, officers, and other employees who are employed at the state prison system are exempted from serving on juries and from military or street duty.

HISTORY: 1962 Code Section 55-381; 1952 Code Section 55-307; 1942 Code Section 1979; 1932 Code Section 1977; Cr. C. '22 Section 961; Cr. C. '12 Section 965; Cr. C. '02 Section 679; G. S. 2728; R. S. 564; 1872 (15) 232; 2010 Act No. 237, Section 35, eff June 11, 2010.



SECTION 24-3-940. Gambling prohibited.

Gambling is not permitted at a prison, farm, or camp where inmates are kept or worked. An officer or employee engaging in, or knowingly permitting, gambling at a prison, farm, or camp must be dismissed immediately.

HISTORY: 1962 Code Section 55-382; 1960 (51) 1917; 2010 Act No. 237, Section 36, eff June 11, 2010.



SECTION 24-3-950. Contraband.

It shall be unlawful for any person to furnish or attempt to furnish any prisoner under the jurisdiction of the Department of Corrections with any matter declared by the director to be contraband. It shall also be unlawful for any prisoner under the jurisdiction of the Department of Corrections to possess any matter declared to be contraband. Matters considered contraband within the meaning of this section shall be those which are determined to be such by the director and published by him in a conspicuous place available to visitors and inmates at each correctional institution. Any person violating the provisions of this section shall be deemed guilty of a felony and, upon conviction, shall be punished by a fine of not less than one thousand dollars nor more than ten thousand dollars or imprisonment for not less than one year nor more than ten years, or both.

HISTORY: 1962 Code Section 55-383; 1960 (51) 1917; 1972 (57) 2514; 1993 Act No. 181, Section 430.



SECTION 24-3-951. Possession or use of United States currency by prisoners prohibited; exceptions; system of credits.

Effective July 1, 1995, notwithstanding Section 24-3-956 and any other provision of law, United States currency or money, as it relates to use within the state prison system, is declared contraband and must not be utilized as a medium of exchange for barter or financial transaction between prisoners or prison officials and prisoners within the state prison system, except prisoners on work release or in other community based programs. Inmates must not possess United States currency. All financial disbursements to prisoners or mediums of exchange between prisoners and between the prison system and prisoners shall be transacted with a system of credits.

HISTORY: 1995 Act No. 7, Part I, Section 37; 2010 Act No. 237, Section 37, eff June 11, 2010.



SECTION 24-3-960. Moneys in unlawful possession of prisoners as contraband; use in welfare fund.

Monies or tokens or things of like nature used as money found in the unlawful possession of a prisoner confined in a penal institution under control of the Department of Corrections is contraband, and monies or tokens or things of like nature used as money seized must be deposited in a fund maintained by the department and is the property of the fund. This fund must be used to aid drug interdiction efforts undertaken by the department.

HISTORY: 1962 Code Section 55-384; 1963 (53) 505; 1993 Act No. 181, Section 431; 1997 Act No. 155, Part II, Section 47A.



SECTION 24-3-965. Certain offenses relating to contraband to be tried in magistrate's court.

Notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, 24-3-950, and 24-7-155, the offenses of furnishing contraband, other than weapons or illegal drugs, to an inmate under the jurisdiction of the Department of Corrections or to an inmate in a county jail, municipal jail, regional detention facility, prison camp, work camp, or overnight lockup facility, and the possession of contraband, other than weapons or illegal drugs, by an inmate under the jurisdiction of the Department of Corrections or by an inmate in a county jail, municipal jail, regional detention facility, prison camp, work camp, or overnight lockup facility must be tried exclusively in magistrates court. Matters considered contraband within the meaning of this section are those which are designated as contraband by the Director of the Department of Corrections or by the local facility manager.

HISTORY: 2000 Act No. 376, Section 3; 2010 Act No. 237, Section 38, eff June 11, 2010.



SECTION 24-3-970. Use of a social networking site by an inmate to contact a victim; penalty.

It is unlawful for an inmate, or a person acting on behalf of or enabling an inmate, to utilize any Internet-based social networking website for purposes of harassing, intimidating, or otherwise contacting a crime victim. An inmate or person acting on behalf of an inmate utilizing an Internet-based social networking website for purposes described herein is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars, or imprisoned not more than thirty days, or both.

The provisions of this section apply only to inmates incarcerated in a State Department of Corrections facility.

HISTORY: 2012 Act No. 234, Section 1, eff June 18, 2012.






CHAPTER 5 - JAILS AND JAILERS

SECTION 24-5-10. Sheriff as custodian of jail; sheriff's liability for appointed jailer; receiving prisoners.

The sheriff shall have custody of the jail in his county and, if he appoint a jailer to keep it, the sheriff shall be liable for such jailer and the sheriff or jailer shall receive and safely keep in prison any person delivered or committed to either of them, according to law.

HISTORY: 1962 Code Section 55-401; 1952 Code Section 55-401; 1942 Code Section 1938; 1932 Code Section 1938; Cr. C. '22 Section 921; Cr. C. '12 Section 923; Cr. C. '02 Section 638; G. S. 2690; R. S. 525; 1837 (10) 48; 1934 (38) 1219; 1940 (41) 1666.



SECTION 24-5-12. Devolving certain duties concerning jails on governing body of county.

Notwithstanding the provisions of Section 24-5-10 or any other provision of law, the sheriff of any county may, upon approval of the governing body of the county, devolve all of his powers and duties relating to the custody of the county jail and the appointment of a facility manager on the governing body of the county; provided, a sheriff who has been defeated in a primary or general election may not devolve said duties on the governing body of the county. Once a sheriff has devolved these powers and duties to the governing body, custody of the jail shall remain with the governing body unless, by mutual agreement and approval of the sheriff, the governing body devolves its powers and duties relating to the custody of the county jail to the sheriff.

HISTORY: 1978 Act No. 584; 2010 Act No. 237, Section 39, eff June 11, 2010.



SECTION 24-5-20. Appointment of facility managers.

Except as otherwise provided, every sheriff in this State who has control of a jail shall appoint a qualified person as facility manager. This person shall have the control and custody of the jail under the supervision of the sheriff. However, should the sheriff not have control of the jail, then this appointment falls to the chief administrative officer of the county in whose jurisdiction the jail lies.

HISTORY: 1962 Code Section 55-402; 1952 Code Section 55-402; 1942 Code Section 1940; 1932 Code Section 1940; Cr. C. '22 Section 923; Cr. C. '12 Section 925; Cr. C. '02 Section 639; G. S. 2691; R. S. 526; 1812 (5) 672; 1839 (11) 48; 2010 Act No. 237, Section 40, eff June 11, 2010.



SECTION 24-5-50. Keeping prisoners committed by coroner.

All sheriffs or governing bodies that have custody of the jail and their respective facility managers are required to receive and keep securely all persons committed by the coroner as required by law.

HISTORY: 1962 Code Section 55-412; 1952 Code Section 55-412; 1942 Code Section 1945; 1932 Code Section 1945; Cr. C. '22 Section 927; Cr. C. '12 Section 929; Cr. C. '02 Section 643; G. S. 2695; R. S. 530; 1839 (11) 76; 2010 Act No. 237, Section 41, eff June 11, 2010.



SECTION 24-5-60. Keeping prisoners committed by United States.

The sheriffs or governing bodies of the respective counties of this State shall keep in safe custody all such prisoners as may be committed to them under the authority of the United States until such prisoners are discharged by due course of law of the United States, under the like penalties as in case of prisoners committed under the authority of this State and upon the terms of the resolution of the Congress of the United States at its session begun and held on March 4, 1789. The sheriff or governing body may charge a fee for such prisoners pursuant to the terms and conditions set forth in Section 23-19-20.

HISTORY: 1962 Code Section 55-414; 1952 Code Section 55-414; 1942 Code Section 1942; 1932 Code Section 1942; Cr. C. '22 Section 925; Cr. C. '12 Section 927; Cr. C. '02 Section 641; G. S. 2693; R. S. 528; 1790 (7) 257; 1800 (5) 379; 1839 (11) 47; 2010 Act No. 237, Section 42, eff June 11, 2010.



SECTION 24-5-80. Governing body to furnish certain items and services to all persons confined in jail.

The governing body of each county in this State shall furnish, at all times, sufficient food, water, clothing, personal hygiene products, bedding, blankets, cleaning supplies, and shelter from extreme heat or cold or rain for all persons confined in a jail and access to medical care.

HISTORY: 1962 Code Section 55-417; 1952 Code Section 55-417; 1942 Code Section 1954; 1932 Code Section 1954; Cr. C. '22 Section 936; Cr. C. '12 Section 938; Cr. C. '02 Section 652; G. S. 2704; R. S. 539; 1842 (11) 226; 1861 (12) 908; 1869 (14) 274; 2010 Act No. 237, Section 43, eff June 11, 2010.



SECTION 24-5-90. Discrimination in treatment of prisoners.

It is unlawful to discriminate in the treatment of prisoners placed in the custody of the sheriff or local governing body.

A violation of this section is a misdemeanor and, upon conviction, the person convicted must be fined not less than twenty-five dollars and imprisoned for not more than one year.

HISTORY: 1962 Code Section 55-419; 1952 Code Section 55-419; 1942 Code Section 1950; 1932 Code Section 1950; Cr. C. '22 Section 932; Cr. C. '12 Section 934; Cr. C. '02 Section 648; G. S. 2700; R. S. 535; 1868 (14) 107; 2010 Act No. 237, Section 44, eff June 11, 2010.



SECTION 24-5-110. Return to court of names of prisoners.

A facility manager shall make a return to the court of general sessions of his county on the first day of the term of the name of every prisoner and the time and cause of his confinement, whether civil or criminal. The use of electronic records satisfies this requirement.

HISTORY: 1962 Code Section 55-422; 1952 Code Section 55-422; 1942 Code Section 1948; 1932 Code Section 1948; Cr. C. '22 Section 930; Cr. C. '12 Section 932; Cr. C. '02 Section 646; G. S. 2698; R. S. 533; 3 H. 7, c. 3; 1712 (2) 453; 1839 (11) 52; 2010 Act No. 237, Section 45, eff June 11, 2010.



SECTION 24-5-120. Facility manager's annual report on condition of jail.

A facility manager annually shall report to the governing body of his county the actual condition of the jail, the repairs which may be wanted, and their probable cost.

HISTORY: 1962 Code Section 55-423; 1952 Code Section 55-423; 1942 Code Section 1953; 1932 Code Section 1953; Cr. C. '22 Section 935; Cr. C. '12 Section 937; Cr. C. '02 Section 651; G. S. 2703; R. S. 538; 1839 (11) 48; 2010 Act No. 237, Section 46, eff June 11, 2010.



SECTION 24-5-130. Leaving jails unattended.

It shall be unlawful for any person charged with the custody of any jail or other place of criminal incarceration to allow such premises at any time when occupied to be unattended by a duly authorized person who shall have access to and be in reasonable communication with the persons therein.

Any person convicted of violating the provisions of this section shall be fined not less than one hundred dollars nor more than five hundred dollars or imprisoned for not less than thirty days nor more than six months, or both, in the discretion of the court.

HISTORY: 1962 Code Section 55-424; 1962 (52) 1732.



SECTION 24-5-170. Removal of prisoners in case of destruction of jail.

When a person is apprehended or in confinement according to law in a county in this State where the jail may be destroyed or rendered uninhabitable by fire or other accident, he must be committed to the jail nearest to the one destroyed for safekeeping. However, the jail must have sufficient bed space. If the jail does not have sufficient bed space, then the official in charge of the jail that was destroyed, or rendered uninhabitable shall contact the facility managers of the jails in the nearest proximity and utilize any available resources to receive and keep the prisoners in custody. The facility managers of this State may enter into mutual aid agreements to assist each other in the event of an emergency or as other needs arise. If sufficient resources are not available within the several counties, then the official in charge of the jail that was destroyed or rendered uninhabitable may request the assistance of the South Carolina Department of Corrections and its resources until the emergency has passed.

HISTORY: 1962 Code Section 55-428; 1952 Code Section 55-428; 1942 Code Section 1951; 1932 Code Section 1951; Cr. C. '22 Section 933; Cr. C. '12 Section 935; Cr. C. '02 Section 649; G. S. 2701; R. S. 536; 1812 (5) 672; 1839 (11) 47; 2010 Act No. 237, Section 47, eff June 11, 2010.



SECTION 24-5-200. Short title.

This article may be cited as the "Local Detention Facility Mutual Aid and Assistance Act".

HISTORY: 2010 Act No. 237, Section 93, eff June 11, 2010.



SECTION 24-5-210. Mutual aid and assistance agreements between local detention facilities authorized.

(A) For purposes of this article, "local detention facility" means a municipal, county, or multijurisdictional jail, prison camp, or overnight lockup used for the detention of persons charged with or convicted of a felony, misdemeanor, local ordinance, or violation of a court order.

(B) There is a need for the safe and secure housing of inmates, and there may be situations where inmates need to be temporarily housed in other local detention facilities in order to maintain the public peace, safety, and welfare. Therefore, local detention facilities of this State are authorized to enter into mutual aid and assistance agreements with other local detention facilities as may be necessary.

(C) The facility manager, with the approval and consent of the local governing body, may provide this assistance while acting in accordance with the policies, ordinances, and procedures set forth by the governing body of the providing local detention facility. If sufficient resources are not available within the several counties, officials responsible for the requesting local detention facility may seek assistance of the South Carolina Department of Corrections and its resources until the emergency has passed.

HISTORY: 2010 Act No. 237, Section 93, eff June 11, 2010.



SECTION 24-5-220. Mutual aid and assistance agreements.

(A) Mutual aid and assistance agreements may include, but are not limited to, the following:

(1) statement of the services to be provided;

(2) arrangements for the use of equipment and facilities;

(3) records to be maintained on behalf of the receiving local detention facility;

(4) authority of the providing facility manager to maintain control over the receiving local detention facility's inmates or other personnel;

(5) terms of financial agreements between the parties;

(6) duration, modification, and termination of the agreement; and

(7) legal contingencies for any lawsuits or the payment of damages that arise from the provided services.

(B) Nothing in this article requires a local detention facility to have a written mutual aid and assistance agreement, nor does it preclude mutual aid to take place absent a written agreement in the case of an emergency.

HISTORY: 2010 Act No. 237, Section 93, eff June 11, 2010.



SECTION 24-5-230. Construction of article.

(A) The provisions of this article shall not conflict with any existing mutual aid and assistance agreements or contracts between local detention facilities.

(B) Nothing in this article may be construed to alter, amend, or affect any rights, duties, or responsibilities of law enforcement authorities established by the Constitution or laws of this State, or by ordinance of local governing bodies, except as expressly provided for in this chapter.

HISTORY: 2010 Act No. 237, Section 93, eff June 11, 2010.



SECTION 24-5-300. Definitions.

For the purposes of this article:

(1) "Reserve detention officer" means a person assigned part-time detention officer duties without being regularly assigned to full-time detention officer duties and who serves in that capacity without compensation.

(2) "Director" means the detention director, jail administrator, or other manager employed for the operation of a county, municipal, or multijurisdictional local detention facility.

(3) "Responsible authority" means the sheriff, county administrator, mayor, city manager, or other appropriate official who has legal responsibility for the management of a local detention facility within a particular jurisdiction.

HISTORY: 1995 Act No. 62, Section 1; 2010 Act No. 237, Section 48, eff June 11, 2010.



SECTION 24-5-310. Appointment of reserve detention officers; criminal and background inquiry; oath, bond, and training requirement.

The director, in his discretion, may appoint the number of reserve detention officers approved by the responsible authority, but not exceeding the number of regular full-time detention officers funded and employed at the facility, if participation in the reserve detention officer program has been approved by the governing body having jurisdiction over the detention facility. The number of full-time detention officers must not be decreased because of the institution or expansion of a reserve force. Each period of time a reserve serves must be determined and specified by the director in writing. The powers and duties of a reserve are subject to the provisions of this article and must be prescribed by the director and approved by the responsible authority.

A reserve is subject to removal by the director at any time. A criminal history inquiry and other appropriate background inquiry must be conducted on an applicant before his selection as a reserve.

Before assuming his duties, a reserve must:

(1) take the oath of office required by law;

(2) be bonded in an amount determined by the governing body of the county, municipality, or other political entity and which must be not less than one thousand five hundred dollars; and

(3) successfully complete the course of training required by this article.

HISTORY: 1995 Act No. 62, Section 1; 2010 Act No. 237, Section 49, eff June 11, 2010.



SECTION 24-5-320. Pre-service training; comprehensive test.

No reserve shall assume a detention officer function until he has completed successfully a jail preservice training program approved by the South Carolina Criminal Justice Academy pursuant to Chapter 23, Title 23 and passed a comprehensive test prepared by the South Carolina Criminal Justice Academy and administered by the director of the local detention facility. Within one year of appointment, a reserve must successfully complete a jail operations training program promulgated by the South Carolina Criminal Justice Academy pursuant to Chapter 23, Title 23 in order to be eligible for continuation as a reserve. A reserve who serves more than one year must complete the same annual in-service training requirements as regular full-time detention officers. All training which is provided locally or regionally is subject to review by the South Carolina Law Enforcement Training Council and approval of the South Carolina Criminal Justice Academy.

HISTORY: 1995 Act No. 62, Section 1; 2008 Act No. 335, Section 9, eff June 16, 2008; 2010 Act No. 237, Section 50, eff June 11, 2010.



SECTION 24-5-330. Physical competence and capability.

Before final acceptance as a reserve, a candidate, at his own expense or through the offices of the doctor of his political entity, shall submit to the director a summary of the results of a current physical examination for the satisfaction of the director concerning physical competence and capability. Other minimum selection standards recognized by law as applicable to full-time detention officers also shall apply to reserves.

HISTORY: 1995 Act No. 62, Section 1; 2010 Act No. 237, Section 51, eff June 11, 2010.



SECTION 24-5-340. Additional requirements.

Additional requirements beyond those set out in this article may be imposed by the local political entity through the responsible authority.

Upon request by the director and assurance by the director that minimum requirements have been met, identification cards registering a reserve's status may be issued by the Department of Public Safety.

HISTORY: 1995 Act No. 62, Section 1.



SECTION 24-5-350. Duties of reserve detention officer; supervision.

A reserve shall serve and function as detention officer only on specific orders and directions of the director. To maintain status, a reserve shall perform a minimum logged service time of ten hours a month or thirty hours a quarter.

No reserve detention officer shall perform any jailer or detention officer duties except under the direct supervision of a full-time detention officer. A reserve shall not assume full-time duties of detention officers without complying with the requirements for full-time detention officers.

A department utilizing reserves shall have at least one full-time officer as a coordinator-supervisor who must be responsible directly to the director.

HISTORY: 1995 Act No. 62, Section 1; 2010 Act No. 237, Section 52, eff June 11, 2010.



SECTION 24-5-360. Additional training to become full-time jailer or detention officer.

A reserve who has been in active status for at least two years and desires to become a full-time detention officer, upon application of his director to the South Carolina Criminal Justice Academy and upon completion of other existing requirements, may be accepted at the South Carolina Criminal Justice Academy for additional hours of training required by the South Carolina Criminal Justice Academy pursuant to Chapter 23, Title 23.

HISTORY: 1995 Act No. 62, Section 1; 2008 Act No. 335, Section 10, eff June 16, 2008; 2010 Act No. 237, Section 53, eff June 11, 2010.



SECTION 24-5-370. Reserve identification card for former full-time detention officers.

A currently certified full-time detention officer who leaves his position under honorable conditions within twelve months, at the request of his director and with the concurrence of the South Carolina Criminal Justice Academy, may be issued a registration card identifying him as a member of the reserve if the use of reserve detention officers has been approved by the responsible authority. The officer is not required to undergo the preliminary training for reserves but is required to have a current physical exam and to continue the same annual in-service training requirements as regular full-time detention officers.

HISTORY: 1995 Act No. 62, Section 1; 2010 Act No. 237, Section 54, eff June 11, 2010.



SECTION 24-5-380. Uniforms and equipment; handguns.

The uniforms and equipment issued by the political entity shall remain the property of the entity but, in the discretion of the director, may be entrusted to the care and control of the reserve. A reserve shall wear a uniform which will identify him as a detention officer. Handguns, if issued, must be of a caliber approved by the responsible authority.

HISTORY: 1995 Act No. 62, Section 1; 2010 Act No. 237, Section 55, eff June 11, 2010.



SECTION 24-5-390. Workers' Compensation benefits.

Workers' compensation benefits may be provided for reserves by the governing body in the same manner that benefits are provided for full-time detention officers.

For purposes of compensation or benefits arising from duty-related injury or death, reserves must be considered employees of the political entities for which they were appointed and must be included with regular duty detention officers in the assigned responsibility for prevention, suppression, and control of crime.

HISTORY: 1995 Act No. 62, Section 1; 2010 Act No. 237, Section 56, eff June 11, 2010.






CHAPTER 7 - COUNTY AND MUNICIPAL CHAIN GANGS

SECTION 24-7-60. Care of persons on public work detail; expenses.

The governing body of the county shall feed and provide suitable and sufficient employee supervision for the safekeeping of all persons who have received a sentence to public work detail. It also shall provide all necessary equipment and machinery for performing the work required of inmates, all costs and expenses of which must be paid out of the county general fund in the same manner as other charges against the fund are paid.

HISTORY: 1962 Code Section 55-468; 1952 Code Section 55-468; 1942 Code Section 3836; 1932 Code Section 3836; Civ. C. '22 Section 1079; Civ. C. '12 Section 958; Civ. C. '02 Section 774; 1893 (21) 486; 2010 Act No. 237, Section 57, eff June 11, 2010.



SECTION 24-7-110. Medical services for inmates.

The governing body of each county shall provide access to institutional medical personnel whenever necessary to render medical aid to sick inmates whether awaiting trial or serving a sentence and to preserve the health of the inmate in the county jail, detention facility, prison camp, or other local facility used for the detention of inmates. The fees and expenses of such medical services, as well as for medicines prescribed, shall be paid out of any available funds. This section does not affect the requirements of Section 24-13-80 or other existing federal, state, county, or municipal requirements that provide for the medical care of inmates.

HISTORY: 1962 Code Section 55-480; 1952 Code Section 55-480; 1942 Code Section 3847; 1932 Code Section 3847; Civ. C. '22 Section 1089; Civ. C. '12 Section 968; Civ. C. '02 Section 784; R. S. 666; 1896 (22) 485; 1932 (37) 1238; 2010 Act No. 237, Section 58, eff June 11, 2010.



SECTION 24-7-120. Maintenance of municipal inmates.

The municipal authority of any city or town which utilizes inmate labor shall feed and provide suitable and sufficient employee supervision for the safekeeping of all persons who have received a sentence to public work detail. It shall likewise provide all necessary equipment and machinery for performing the work required of the inmates, all costs and expenses of which must be paid out of the municipal general fund in the same manner as other charges against these funds are paid.

A municipality may operate its own jail for the purpose of detaining those persons charged with a criminal offense pending release on bond or trial and for the purpose of detaining those individuals who have been tried and convicted of a criminal offense in the municipal court. The governing body of the municipality must provide suitable and sufficient employee supervision and equipment to safely keep all persons charged or detained and must pay all costs and expenses. Where the municipality elects not to operate its own jail, then the municipality may enter into an agreement with other municipalities, preferably in the county of jurisdiction, to operate a joint facility to hold these individuals.

The municipality also may elect, in the alternative, to enter into an agreement with the county governing body in which the municipality is located. The agreement may require the municipality to pay a fee to offset the costs of detaining the offenders to include, but not be limited to, medical care and treatment of the offenders, all lodging and meal expenses, all transportation and security for court appearances, medical appointments, other transportation as may be necessary, and other miscellaneous expenses as may be mutually agreed upon. Those persons so detained must be in the custody of the county official who has custody of the jail or of the prison camp, as appropriate.

Municipal inmates sentenced to the county jail or prison camp, pursuant to an agreement, must remain in the custody of the county jail or prison camp and must perform labor as assigned by the facility manager.

HISTORY: 1962 Code Section 55-482; 1952 Code Section 55-482; 1942 Code Section 3837; 1932 Code Section 3837; Civ. C. '22 Section 1080; Civ. C. '12 Section 959; Civ. C. '02 Section 775; 1896 (22) 245; 2010 Act No. 237, Section 59, eff June 11, 2010.



SECTION 24-7-155. Furnishing or possessing contraband in county, municipal, or multijurisdictional jail, prison camp, work camp, or overnight lockup facility prohibited; penalty.

It is unlawful for a person to furnish or attempt to furnish a prisoner in any county, municipal, or multijurisdictional jail, prison camp, work camp, or overnight lockup facility with a matter declared to be contraband. It is unlawful for an inmate of a facility to possess a matter declared to be contraband. Matters considered contraband within the meaning of this section are those which are designated as contraband and published by the Department of Corrections as Regulation 33-1 of the Department of Corrections and this regulation must be displayed in a conspicuous place available and visible to visitors and inmates at the facility. The facility manager of a local detention facility, with the approval of the sheriff or chief administrative officer as appropriate, may designate additional items as contraband. Notice of the additional items must be displayed with Regulation 33-1.

A person violating the provisions of this section is guilty of a felony and, upon conviction, must be punished by a fine of not less than one thousand dollars nor more than ten thousand dollars or imprisonment for not less than one year nor more than ten years, or both.

HISTORY: 1979 Act No. 20, Section 1; 2010 Act No. 237, Section 60, eff June 11, 2010.






CHAPTER 9 - JAIL AND PRISON INSPECTION PROGRAM

SECTION 24-9-10. Jail and Prison Inspection Division established in Department of Corrections; personnel.

There is hereby established a Jail and Prison Inspection Division under the jurisdiction of the Department of Corrections. The inspectors and such other personnel as may be provided for the division shall be selected by the director of the department.

HISTORY: 1962 Code Section 55-315; 1967 (55) 587; 1993 Act No. 181, Section 433.



SECTION 24-9-20. Inspection of State and local facilities housing prisoners or pretrial detainees; reports.

The division shall be responsible for inspecting, in conjunction with a representative of the State Fire Marshal, at least annually every facility in this State housing prisoners or pretrial detainees operated by or for a state agency, county, municipality, or any other political subdivision, and such inspections shall include all phases of operation, fire safety, and health and sanitation conditions at the respective facilities. Food service operations of the facilities must be inspected at least annually by an employee of the Department of Health and Environmental Control. The inspections of local confinement facilities shall be based on standards established by the South Carolina Association of Counties and adopted by the Department of Corrections, and appropriate fire and health codes and regulations. The division, the inspecting fire marshal, and the food service inspector of the Department of Health and Environmental Control shall each prepare a written report on the conditions of the inspected facility. Copies of the reports shall be filed with the chairman of the governing body of the political subdivision having jurisdiction of the facility inspected, the chairman of the governing body of each political subdivision involved in a multi-jurisdictional facility, the administrator, manager, or supervisor for the political subdivision, the responsible sheriff or police chief if he has operational custody of the inspected facility, and the administrator or director of the inspected facility. All reports shall be filed through the Director of the Department of Corrections.

HISTORY: 1962 Code Section 55-316; 1967 (55) 587; 1980 Act No. 419, Section 1; 1981 Act No. 181 Section 2; 1993 Act No. 181, Section 434; 1995 Act No. 7, Part IV, Section 72; 2000 Act No. 308, Section 2.



SECTION 24-9-30. Enforcement of minimum standards.

(A) If an inspection under this chapter discloses that a local confinement facility does not meet the minimum standards established by the South Carolina Association of Counties and adopted by the Department of Corrections, or the appropriate fire and health codes and regulations, or both, the Director of the South Carolina Department of Corrections shall notify the governing body of the political subdivision responsible for the local confinement facility. The governing body promptly shall meet to consider the inspection reports, and the inspection personnel shall appear, if requested, to advise and consult concerning appropriate corrective action. The governing body shall initiate appropriate corrective action within ninety days or may voluntarily close the local confinement facility or objectionable portion thereof.

(B) If the governing body fails to initiate corrective action within ninety days after receipt of the reports of the inspections, or fails to correct the disclosed conditions, the Director of the South Carolina Department of Corrections may order that the local confinement facility, or objectionable portion thereof, be closed at such time as the order may designate. However, if the director determines that the public interest is served by permitting the facility to remain open, he may stipulate actions to avoid or delay closing the facility. The governing body and the resident or presiding judge of the judicial circuit shall be notified by certified mail of the director's order closing a local confinement facility.

(C) The governing body has the right to appeal the director's order to the resident or presiding judge of the circuit in which the facility is located. Notice of the intention to appeal shall be given by certified mail to the Director of the South Carolina Department of Corrections and to the resident or presiding judge within fifteen days after receipt of the director's order. The right of appeal is waived if notice is not given as provided in this section.

(D) The appeal must be heard before the resident or presiding judge of the circuit who shall give reasonable notice of the date, time, and place of the hearing to the Director of the South Carolina Department of Corrections and the governing body concerned. The hearing must be conducted without a jury in accordance with the rules and procedures of the Circuit Court. The Department of Corrections, the governing body concerned, other responsible local officials, and fire and health inspection personnel have a right to be present at the hearing and present evidence which the court deems appropriate to determine whether the local confinement facility met the required minimum standards, or appropriate fire and health codes and regulations, or both, on the date of the last inspection. The court may affirm, reverse, or modify the director's order.

HISTORY: 1962 Code Section 55-317; 1970 (56) 2368; 1980 Act No. 419, Section 2; 1993 Act No. 181, Section 435; 1995 Act No. 7, Part IV, Section 73; 2010 Act No. 237, Section 61, eff June 11, 2010.



SECTION 24-9-35. Reports of deaths of incarcerated persons; penalty.

If a person dies while incarcerated or in the custody of a municipal, county, or multijurisdictional overnight lockup or jail, county prison camp, or state correctional facility, the facility manager or any other person physically in charge of the facility at the time death occurs immediately shall notify the coroner of the county in which the institution is located. The facility manager or other person in charge also shall report the death and circumstances surrounding it within seventy-two hours to the Jail and Prison Inspection Division of the Department of Corrections. The division shall retain a permanent record of the reports. Reports must be made on forms prescribed by the division.

A person knowingly and wilfully violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars.

HISTORY: 1978 Act No. 571, Section 1; 1980 Act No. 512, Section 2; 2010 Act No. 237, Section 62, eff June 11, 2010.



SECTION 24-9-40. Certification of compliance with design standards; notification of opening or closing of state or local prison facility.

In order to certify compliance with minimum design standards, the Jail and Prison Inspection Division of the Department of Corrections and the State Fire Marshal shall be provided with architectural plans before construction or renovation of any state or local confinement facility. Further, the Jail and Prison Inspection Division shall be notified not less than fifteen days prior to the opening of any state or local prison or detention facility so that inspections and reports may be made. Ninety days prior to the closing of any state or local prison or detention facility, the division shall be notified by the officials concerned.

HISTORY: 1979 Act No. 132, Section 2; 2010 Act No. 237, Section 63, eff June 11, 2010.



SECTION 24-9-50. Reports on detention facilities to the Department of Corrections; electronic reporting.

(A) Each local governmental entity responsible for a municipal, county, regional, or multijurisdictional detention facility shall report to the Department of Corrections, at the times and in the form required by the department, data and information prescribed by the department:

(1) for the classification and management of inmates who receive sentences greater than three months; and

(2) on the classification and management of inmates who are in pretrial status and inmates who receive sentences to be served locally.

(B) Data and information authorized in the Minimum Standards for Local Detention Facilities in South Carolina for the operation and management of a statewide jail information system shall be reported to the department by each local governmental entity.

(C) To the greatest extent possible, reports should be submitted through a means of electronic data transfer approved by the department. If it is not possible for a local governmental entity to submit reports through the approved means of electronic data transfer, it shall certify such to the department. The department and the respective local governmental entity shall determine a suitable alternative means for submission of reports until such time as the local governmental entity is able to electronically transfer data in the manner approved by the department.

HISTORY: 2000 Act No. 388, Section 8.






CHAPTER 11 - INTERSTATE CORRECTIONS COMPACT

SECTION 24-11-10. Short title.

This chapter may be cited as the Interstate Corrections Compact.

HISTORY: 1962 Code Section 55-671; 1971 (57) 793.



SECTION 24-11-20. Compact enacted into law; form.

INTERSTATE CORRECTIONS COMPACT

The Interstate Corrections Compact is hereby enacted into law and entered into by this State with any other states legally joining therein in the form substantially as follows:

Article I. Purpose and Policy

The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

Article II. Definitions

As used in this compact, unless the context clearly requires otherwise:

(a) "State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; the Commonwealth of Puerto Rico.

(b) "Sending state" means a state party to this compact in which conviction or court commitment was had.

(c) "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had.

(d) "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution.

(e) "Institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates as defined in (d) above may lawfully be confined.

Article III. Contracts

(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

1. Its duration.

2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance.

3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof and the crediting of proceeds from or disposal of any products resulting therefrom.

4. Delivery and retaking of inmates.

5. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

(b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

Article IV. Procedures and Rights

(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to Article III, shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of the other party state, the receiving state to act in that regard solely as agent for the sending state.

(b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

(c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided, that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of Article III.

(d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify the record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of such inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

(e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which the inmate would have had if confined in an appropriate institution of the sending state.

(f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. The record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

(g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

(h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or his status changed on account of any action or proceeding in which he could have participated if confined in any appropriate institution of the sending state located within such state.

(i) The parent, guardian, trustee or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in his exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

Article V. Acts Not Reviewable in Receiving State: Extradition

(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

(b) An inmate who escapes from an institution in which he is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

Article VI. Federal Aid

Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving states have made contractual provisions; provided, that if such program or activity is not part of the customary correctional regimen, the express consent of the appropriate official of the sending state shall be required therefor.

Article VII. Entry into Force

This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any two states. Thereafter, this compact shall enter into force and become effective and binding as to any other of the states upon similar action by such state.

Article VIII. Withdrawal and Termination

This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the compact and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in the statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

Article IX. Other Arrangements Unaffected

Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a non-party state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

Article X. Construction and Severability

The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

HISTORY: 1962 Code Section 55-672; 1971 (57) 793.



SECTION 24-11-30. Authority and duties of Director of Department of Corrections.

The Director of the State Department of Corrections is hereby authorized and directed to do all things necessary or incidental to the carrying out of the compact in every particular and he may in his discretion delegate this authority to such deputies or assistants he may designate.

HISTORY: 1962 Code Section 55-673; 1971 (57) 793; 1993 Act No. 181, Section 436.






CHAPTER 13 - PRISONERS GENERALLY

SECTION 24-13-10. Segregation of sexes.

In all prisons and local detention facilities in the State, a separation of the sexes must be observed at all times.

HISTORY: 1962 Code Section 55-1; 1952 Code Section 55-1; 1942 Code Section 1035; 1932 Code Section 1035; Cr. P. '22 Section 125; Cr. C. '12 Section 104; 1911 (27) 169; 1912 (27) 553; 1914 (28) 515; 1917 (30) 265; 1972 (57) 2629; 2010 Act No. 237, Section 64, eff June 11, 2010.



SECTION 24-13-20. Sheriffs' duties with respect to arrest of escaped convicts; penalty.

The sheriffs of this State under the penalty provided, in this section must arrest in their respective counties, with or without a warrant, all escaped inmates from the state prisons or from the local detention facilities found in their respective counties. Upon an arrest a sheriff must notify immediately the proper authority from whose care the inmate escaped. Upon the wilful neglect or failure by a sheriff to comply with the provisions of this section, he is guilty of a misdemeanor and, upon conviction, must be fined in a sum of not more than five hundred dollars nor less than one hundred dollars or be imprisoned for not more than six months or must be fined and imprisoned, at the discretion of the court.

HISTORY: 1962 Code Section 55-4; 1952 Code Section 55-4; 1942 Code Section 3545; 1932 Code Sections 1541, 3545; Civ. C. '22 Section 2088; Cr. C. '22 Section 488; Civ. C. '12 Section 1195; Cr. C. '12 Section 561; Civ. C. '02 Section 870; Cr. C. '02 Section 404; 2010 Act No. 237, Section 65, eff June 11, 2010.



SECTION 24-13-30. Use of force to maintain internal order and discipline and to prevent escape of inmates.

A person officially charged with the safekeeping of inmates, whether the inmates are awaiting trial or have been sentenced and confined in a state correctional facility, local detention facility, or prison camp or work camp, may use necessary force to maintain internal order and discipline and to prevent the escape of an inmate lawfully in his custody without regard to whether the inmate is charged with or convicted of a felony or misdemeanor.

HISTORY: 1962 Code Section 55-7.1; 1968 (55) 2270; 2010 Act No. 237, Section 66, eff June 11, 2010.



SECTION 24-13-40. Computation of time served by prisoners.

The computation of the time served by prisoners under sentences imposed by the courts of this State must be calculated from the date of the imposition of the sentence. However, when (a) a prisoner shall have given notice of intention to appeal, (b) the commencement of the service of the sentence follows the revocation of probation, or (c) the court shall have designated a specific time for the commencement of the service of the sentence, the computation of the time served must be calculated from the date of the commencement of the service of the sentence. In every case in computing the time served by a prisoner, full credit against the sentence must be given for time served prior to trial and sentencing, and may be given for any time spent under monitored house arrest. Provided, however, that credit for time served prior to trial and sentencing shall not be given: (1) when the prisoner at the time he was imprisoned prior to trial was an escapee from another penal institution; or (2) when the prisoner is serving a sentence for one offense and is awaiting trial and sentence for a second offense in which case he shall not receive credit for time served prior to trial in a reduction of his sentence for the second offense.

HISTORY: 1962 Code Section 55-11; 1952 Code Section 55-11; 1948 (45) 1808; 1973 (58) 181; 2010 Act No. 237, Section 67, eff June 11, 2010; 2013 Act No. 34, Section 1, eff June 7, 2013.



SECTION 24-13-50. Monthly reports required from municipal and county facility manager responsible for custody of convicted persons.

Every municipal and county facility manager responsible for the custody of persons convicted of a criminal offense on or before the fifth day of each month must file with the Department of Corrections a written report stating the name, race, age, criminal offense, and date and length of sentence of all prisoners in their custody during the preceding month.

HISTORY: 1962 Code Section 55-13; 1966 (54) 2175; 2010 Act No. 237, Section 68, eff June 11, 2010.



SECTION 24-13-60. Screening of offenders for possible placement on work release.

The Department of Corrections shall automatically screen all offenders committed to its agency for non-violent offenses with sentences of five years or less for possible placement on work release or supervised furlough.

HISTORY: 1981 Act No. 100, Section 20.



SECTION 24-13-65. Prisoners to be provided for litter control projects.

The Department of Corrections shall provide prisoners not otherwise engaged in a useful prison occupation for litter control projects proposed by counties and municipalities.

HISTORY: 1988 Act No. 530, Section 2.



SECTION 24-13-80. Prisoners to pay for certain costs; definitions; criteria for deductions from inmates' accounts; reimbursement to inmates; recovery from estates of inmates.

(A) As used in this section:

(1) "Detention facility" means a municipal or county jail, a local detention facility, or a state correctional facility used for the detention of persons charged with or convicted of a felony, misdemeanor, municipal offense, or violation of a court order.

(2) "Inmate" means a person who is detained in a detention facility by reason of being charged with or convicted of a felony, a misdemeanor, a municipal offense, or violation of a court order.

(3) "Medical treatment" means each visit initiated by the inmate to an institutional physician, physician's extender including a physician's assistant or a nurse practitioner, dentist, optometrist, or psychiatrist for examination or treatment.

(4) "Administrator" means the county administrator, city administrator, or the chief administrative officer of a county or municipality.

(5) "Director" means the agency head of the Department of Corrections.

(B) The administrator or director, whichever is appropriate, may establish, by rules, criteria for a reasonable deduction from money credited to the account of an inmate to:

(1) repay the costs of:

(a) public property wilfully damaged or destroyed by the inmate during his incarceration;

(b) medical treatment for injuries inflicted by the inmate upon himself or others;

(c) searching for and apprehending the inmate when he escapes or attempts to escape. The costs must be limited to those extraordinary costs incurred as a consequence of the escape; or

(d) quelling a riot or other disturbance in which the inmate is unlawfully involved;

(2) defray the costs paid by a municipality or county for medical services for an inmate, which have been requested by the inmate, if the deduction does not exceed five dollars for each occurrence of treatment received by the inmate. If the balance in an inmate's account is less than ten dollars, the fee must not be charged. However, a deficiency balance must be carried forward and, upon a deposit or credit being made to the inmate's account, any outstanding balance may be deducted from the account. This deficiency balance may be carried forward after release of the inmate and may be applied to the inmate's account in the event of subsequent arrests and incarcerations. This item does not apply to medical costs incurred as a result of injuries sustained by an inmate or other medically necessary treatment for which that inmate is determined not to be responsible.

(C) All sums collected for medical treatment must be reimbursed to the inmate, upon the inmate's request, if the inmate is acquitted or otherwise exonerated of all charges for which the inmate was being held.

(D) The detention facility may initiate an action for collection of recovery of medical costs incurred pursuant to this section against an inmate upon his release or his estate if the inmate was executed or died while in the custody of the detention facility.

HISTORY: 1994 Act No. 497, Part II, Section 44A; 1995 Act No. 7, Part II, Section 44; 2010 Act No. 237, Section 69, eff June 11, 2010.



SECTION 24-13-100. Definition of no parole offense; classification.

For purposes of definition under South Carolina law, a "no parole offense" means a class A, B, or C felony or an offense exempt from classification as enumerated in Section 16-1-10(d), which is punishable by a maximum term of imprisonment for twenty years or more.

HISTORY: 1995 Act No. 83, Section 1.



SECTION 24-13-125. Eligibility for work release; limitations; forfeiture of credits.

(A) Notwithstanding any other provision of law, except in a case in which the death penalty or a term of life imprisonment is imposed, or as provided in this subsection, an inmate convicted of a "no parole offense", as defined in Section 24-13-100, and sentenced to the custody of the Department of Corrections, including an inmate serving time in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30, is not eligible for work release until the inmate has served not less than eighty percent of the actual term of imprisonment imposed. This percentage must be calculated without the application of earned work credits, education credits, or good conduct credits, and is to be applied to the actual term of imprisonment imposed, not including any portion of the sentence which has been suspended. A person is eligible for work release if the person is sentenced for voluntary manslaughter (Section 16-3-50), kidnapping (Section 16-3-910), carjacking (Section 16-3-1075), burglary in the second degree (Section 16-11-312(B)), armed robbery (Section 16-11-330(A)), or attempted armed robbery (Section 16-11-330(B)), the crime did not involve any criminal sexual conduct or an additional violent crime as defined in Section 16-1-60, and the person is within three years of release from imprisonment. Except as provided in this subsection, nothing in this section may be construed to allow an inmate convicted of murder or an inmate prohibited from participating in work release by another provision of law to be eligible for work release.

(B) If an inmate sentenced to the custody of the Department of Corrections and confined in a facility of the department, confined in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30, or temporarily confined, held, detained, or placed in a facility which is not under the direct control of the department, to include an inmate on a labor crew or any other assigned detail or placement, or an inmate in transport status, commits an offense or violates one of the rules of the institution during his term of imprisonment, all or part of the credit he has earned may be forfeited in the discretion of the Director of the Department of Corrections. If an inmate sentenced to a local detention facility or upon the public works of any county in this State, even when temporarily confined, held, detained, or placed in any facility which is not under the direct control of the local detention facility, to include an inmate on a labor crew or any other assigned detail or placement, or an inmate in transport status, commits an offense or violates one of the rules of the local detention facility during his term of imprisonment, all or part of the credit he has earned may be forfeited in the discretion of the local official having charge of the inmate. The decision to withhold credits is solely the responsibility of officials named in this subsection.

HISTORY: 1995 Act No. 83, Section 2; 2010 Act No. 273, Section 28, eff June 2, 2010; 2010 Act No. 237, Section 70, eff June 11, 2010.



SECTION 24-13-150. Early release, discharge, and community supervision; limitations; forfeiture of credits.

(A) Notwithstanding any other provision of law, except in a case in which the death penalty or a term of life imprisonment is imposed, an inmate convicted of a "no parole offense" as defined in Section 24-13-100 and sentenced to the custody of the Department of Corrections, including an inmate serving time in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30, is not eligible for early release, discharge, or community supervision as provided in Section 24-21-560, until the inmate has served at least eighty-five percent of the actual term of imprisonment imposed. This percentage must be calculated without the application of earned work credits, education credits, or good conduct credits, and is to be applied to the actual term of imprisonment imposed, not including any portion of the sentence which has been suspended. Nothing in this section may be construed to allow an inmate convicted of murder or an inmate prohibited from participating in work release, early release, discharge, or community supervision by another provision of law to be eligible for work release, early release, discharge, or community supervision.

(B) If an inmate sentenced to the custody of the Department of Corrections and confined in a facility of the department, confined in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30, or temporarily confined, held, detained, or placed in a facility which is not under the direct control of the department, to include an inmate on a labor crew or any other assigned detail or placement, or an inmate in transport status, commits an offense or violates one of the rules of the institution during his term of imprisonment, all or part of the credit he has earned may be forfeited in the discretion of the Director of the Department of Corrections. If an inmate sentenced to a local detention facility or upon the public works of any county in this State, even when temporarily confined, held, detained, or placed in any facility which is not under the direct control of the local detention facility, to include an inmate on a labor crew or any other assigned detail or placement, or an inmate in transport status, commits an offense or violates one of the rules of the institution during his term of imprisonment, all or part of the credit he has earned may be forfeited in the discretion of the local official having charge of the inmate. The decision to withhold credits is solely the responsibility of officials named in this subsection.

HISTORY: 1995 Act No. 83, Section 3; 2010 Act No. 237, Section 71, eff June 11, 2010.



SECTION 24-13-175. Calculation of sentence imposed and time served.

Notwithstanding any other provision of law, sentences imposed and time served must be computed based upon a three hundred and sixty-five day year.

HISTORY: 1995 Act No. 83, Section 4.



SECTION 24-13-210. Credit given inmates for good behavior.

(A) An inmate convicted of an offense against this State, except a "no parole offense" as defined in Section 24-13-100, and sentenced to the custody of the Department of Corrections, including an inmate serving time in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30, whose record of conduct shows that he has faithfully observed all the rules of the institution where he is confined and has not been subjected to punishment for misbehavior, is entitled to a deduction from the term of his sentence beginning with the day on which the service of his sentence commences to run, computed at the rate of twenty days for each month served. When two or more consecutive sentences are to be served, the aggregate of the several sentences is the basis upon which the good conduct credit is computed.

(B) An inmate convicted of a "no parole offense" against this State as defined in Section 24-13-100 and sentenced to the custody of the Department of Corrections, including an inmate serving time in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30, whose record of conduct shows that he has faithfully observed all the rules of the institution where he is confined and has not been subjected to punishment for misbehavior, is entitled to a deduction from the term of his sentence beginning with the day on which the service of his sentence commences to run, computed at the rate of three days for each month served. However, no inmate serving a sentence for life imprisonment or a mandatory minimum term of imprisonment for thirty years pursuant to Section 16-3-20 is entitled to credits under this provision. No inmate convicted of a "no parole offense" is entitled to a reduction below the minimum term of incarceration provided in Section 24-13-125 or 24-13-150. When two or more consecutive sentences are to be served, the aggregate of the several sentences is the basis upon which the good conduct credit is computed.

(C) An inmate convicted of an offense against this State and sentenced to a local detention facility, or upon the public works of any county in this State, whose record of conduct shows that he has faithfully observed all the rules of the institution where he is confined, and has not been subjected to punishment for misbehavior, is entitled to a deduction from the term of his sentence beginning with the day on which the service of his sentence commences to run, computed at the rate of one day for every two days served. When two or more consecutive sentences are to be served, the aggregate of the several sentences is the basis upon which good conduct credits must be computed.

(D) If an inmate sentenced to the custody of the Department of Corrections and confined in a facility of the department, confined in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30, or temporarily confined, held, detained, or placed in any facility which is not under the direct control of the department, to include an inmate on a labor crew or any other assigned detail or placement, or an inmate in transport status, commits an offense or violates one of the rules of the facility during his term of imprisonment, all or part of the good conduct credit he has earned may be forfeited in the discretion of the Director of the Department of Corrections. If an inmate sentenced to a local detention facility or upon the public works of any county in this State, even when temporarily confined, held, detained, or placed in any facility that is not under the direct control of the local detention facility, to include a prisoner on a labor crew or any other assigned detail or placement, or a prisoner in transport status, commits an offense or violates one of the rules of the institution during his term of imprisonment, all or part of the good conduct credit he has earned may be forfeited in the discretion of the local official having charge of the inmate. The decision to withhold forfeited good conduct time is solely the responsibility of officials named in this subsection.

(E) Any person who has served the term of imprisonment for which he has been sentenced less deductions allowed for good conduct is considered upon release to have served the entire term for which he was sentenced unless the person is required to complete a community supervision program pursuant to Section 24-21-560. If the person is required to complete a community supervision program, he must complete his sentence as provided in Section 24-21-560 prior to discharge from the criminal justice system.

(F) No credits earned pursuant to this section may be applied in a manner which would prevent full participation in the Department of Probation, Parole and Pardon Services' prerelease or community supervision program as provided in Section 24-21-560.

HISTORY: 1962 Code Section 55-8; 1952 Code Section 55-8; 1942 Code Section 1578; 1932 Code Section 1578; Cr. C. '22 Section 531; 1914 (28) 617; 1935 (39) 467; 1938 (40) 1833; 1955 (49) 475; 1956 (49) 1776; 1958 (50) 1910; 1959 (51) 123; 1960 (51) 1917; 1973 (58) 428; 1980 Act No. 513, Section 1; 1986 Act No. 462, Section 13; 1993 Act No. 181, Section 437; 1995 Act No. 83, Section 26; 2010 Act No. 237, Section 72, eff June 11, 2010.



SECTION 24-13-220. Time off for good behavior in cases of commuted or suspended sentences.

The provisions of Section 24-13-210 shall also apply when a portion of a sentence which has been imposed is suspended. Credits earned for good conduct shall be deducted from and computed on the time the person is actually required to serve, and the suspended sentence shall begin on the date of his release from servitude as herein provided.

HISTORY: 1962 Code Section 55-9; 1952 Code Section 55-9; 1942 Code Section 1578; 1932 Code Section 1578; Cr. C. '22 Section 531; 1914 (28) 617; 1935 (39) 467; 1938 (40) 1833; 1947 (45) 105; 1995 Act No. 83, Section 27.



SECTION 24-13-230. Reduction of sentence for productive duty assignment or participation in academic, technical, or vocational training program.

(A) The Director of the Department of Corrections may allow an inmate sentenced to the custody of the department, except an inmate convicted of a "no parole offense" as defined in Section 24-13-100, who is assigned to a productive duty assignment, including an inmate who is serving time in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30 or who is regularly enrolled and actively participating in an academic, technical, or vocational training program, a reduction from the term of his sentence of zero to one day for every two days he is employed or enrolled. A maximum annual credit for both work credit and education credit is limited to one hundred eighty days.

(B) The Director of the Department of Corrections may allow an inmate sentenced to the custody of the department serving a sentence for a "no parole offense" as defined in Section 24-13-100, who is assigned to a productive duty assignment, including an inmate who is serving time in a local facility pursuant to a designated facility agreement authorized by Section 24-3-20 or Section 24-3-30 or who is regularly enrolled and actively participating in an academic, technical, or vocational training program, a reduction from the term of his sentence of six days for every month he is employed or enrolled. However, no prisoner serving a sentence for life imprisonment or a mandatory minimum term of imprisonment for thirty years pursuant to Section 16-3-20 is entitled to credits under this provision. No prisoner convicted of a "no parole offense" is entitled to a reduction below the minimum term of incarceration provided in Section 24-13-125 or 24-13-150. A maximum annual credit for both work credit and education credit is limited to seventy-two days.

(C) No credits earned pursuant to this section may be applied in a manner which would prevent full participation in the Department of Probation, Parole and Pardon Services' prerelease or community supervision program as provided in Section 24-21-560.

(D) The amount of credit to be earned for each duty classification or enrollment must be determined by the director and published by him in a conspicuous place available to inmates at each correctional institution. If a prisoner commits an offense or violates one of the rules of the institution during his term of imprisonment, all or part of the work credit or education credit he has earned may be forfeited in the discretion of the Director of the Department of Corrections.

(E) The official in charge of a local detention facility must allow an inmate sentenced to the custody of the facility who is assigned to a mandatory productive duty assignment a reduction from the term of his sentence of zero to one day for every two days so employed. The amount of credit to be earned for each duty classification must be determined by the official in charge of the local detention facility and published by him in a conspicuous place available to inmates.

(F)(1) An individual is eligible for the educational credits provided for in this section only upon successful participation in an academic, technical, or vocational training program.

(2) The educational credit provided for in this section, is not available to any individual convicted of a violent crime as defined in Section 16-1-60.

(G) The South Carolina Department of Corrections may not pay any tuition for college courses.

HISTORY: 1962 Code Section 55-8.1; 1963 (53) 506; 1964 (53) 2165; 1969 (56) 273; 1974 (58) 2366; 1978 Act No. 496 Section 16; 1986 Act No. 462, Section 14; 1993 Act No. 181, Section 438; 1995 Act No. 83, Section 28; 2010 Act No. 237, Section 73, eff June 11, 2010.



SECTION 24-13-235. Voluntary program.

Notwithstanding any other provision of law, the governing body of any county may authorize the sheriff or the chief administrative officer, or the equivalent, in charge of a local detention facility to offer a voluntary program under which any person committed to such facility may perform labor on the public works or ways. The confinement of the person must be reduced by one day for every eight hours of labor on the public works or ways performed by the person. As used in this section, "labor on the public works or ways" means manual labor to improve or maintain public facilities, including, but not limited to, streets, parks, and schools.

The governing body of the county may prescribe reasonable regulations under which this labor is to be performed and may provide that these persons wear clothing of a distinctive character while performing this work.

Nothing contained in this section may be construed to require the sheriff or another official to assign labor to a person pursuant to this section if it appears from the record that the person has refused to perform labor as assigned satisfactorily or has not satisfactorily complied with the reasonable regulations governing this assignment. A person is eligible for supervised work under this section only if the sheriff or other responsible official concludes that the person is a fit subject.

If a court sentences a defendant to a period of confinement of fifteen days or more, the court may restrict or deny the defendant's eligibility for the supervised work program.

The governing body of the county may prescribe a program administrative fee, not to exceed the pro rata cost of administration, to be paid by each person in the program, according to the person's ability to pay.

HISTORY: 1983 Act No. 96, Section 3; 2010 Act No. 237, Section 74, eff June 11, 2010.



SECTION 24-13-260. Failure of officer having charge of inmate to allow deduction in time of serving sentence; penalty.

An officer having charge of an inmate who refuses to allow a deduction in time of serving sentence is guilty of a misdemeanor and, upon conviction, must be imprisoned for not less than thirty days or pay a fine of not less than one hundred dollars.

HISTORY: 1962 Code Section 55-10; 1952 Code Section 55-10; 1942 Code Section 1578; 1932 Code Section 1578; Cr. C. '22 Section 531; 1914 (28) 617; 1935 (39) 467; 1938 (40) 1833; 2010 Act No. 237, Section 75, eff June 11, 2010.



SECTION 24-13-410. Unlawful escape or possessing tools or weapons therefor; penalty.

(A) It is unlawful for a person, lawfully confined in a prison or local detention facility or while in the custody of an officer or another employee, to escape, to attempt to escape, or to have in his possession tools, weapons, or other items that may be used to facilitate an escape.

(B) A person who violates this section is guilty of a felony and, upon conviction, must be imprisoned not less than one year nor more than fifteen years.

(C) The term of imprisonment is consecutive to the original sentence and to other sentences previously imposed upon the escapee by a court of this State.

HISTORY: 1962 Code Section 55-6; 1952 Code Section 55-6; 1947 (45) 193; 1957 (50) 558; 1993 Act No. 184, Section 61; 1996 Act No. 406, Section 2; 1997 Act No. 136, Section 7; 2010 Act No. 237, Section 76, eff June 11, 2010.



SECTION 24-13-420. Unlawful escape; harboring or employing escaped convicts; penalty.

(A) It is unlawful for a person, lawfully confined in a prison, local detention facility, or under the supervision of an officer or other employee, whether awaiting trial or serving sentence, to escape, to attempt to escape, or to have in his possession tools, weapons, or other items that may be used to facilitate an escape.

(B) A person who knowingly harbors or employs an escaped inmate is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 55-7; 1952 Code Section 55-7; 1942 Code Section 1982; 1932 Code Section 1980; Cr. C. '22 Section 964; Cr. C. '12 Section 979; Cr. C. '02 Section 691; G. S. 2736; R. S. 572; 1882 (18) 953; 1993 Act No. 184, Section 62; 2010 Act No. 237, Section 77, eff June 11, 2010.



SECTION 24-13-430. Rioting or inciting to riot; penalty.

(A) An inmate of the Department of Corrections or of a local detention facility who conspires with another inmate to incite the inmate to riot or commit any other acts of violence is guilty of a felony and, upon conviction, must be sentenced in the discretion of the court.

(B) An inmate of the Department of Corrections or of a local detention facility who participates in a riot or any other acts of violence is guilty of a felony and, upon conviction, must be imprisoned for not less than five years nor more than ten years.

HISTORY: 1962 Code Section 55-7.2; 1968 (55) 2585; 2010 Act No. 237, Section 78, eff June 11, 2010.



SECTION 24-13-440. Carrying or concealing weapon; penalty.

It is unlawful for an inmate of a state correctional facility or of a local detention facility to carry on his person or to have in his possession a dirk, slingshot, metal knuckles, razor, firearm, or an object, homemade or otherwise, that may be used for the infliction of personal injury upon another person, or to wilfully conceal any weapon within any Department of Corrections facility or other place of confinement.

A person violating this section is guilty of a felony and, upon conviction, must be imprisoned not more than ten years. A sentence imposed under this section must be served consecutively to any other sentence the inmate is serving.

HISTORY: 1962 Code Section 55-7.3; 1968 (55) 2586; 1969 (56) 91; 1997 Act No. 136, Section 8; 2010 Act No. 237, Section 79, eff June 11, 2010.



SECTION 24-13-450. Taking of hostages; penalty.

An inmate of a state correctional facility, a local detention facility, or a private entity that contracts with a state, county, or city to provide care and custody of inmates, including persons in safekeeper status, acting alone or in concert with others, who by threats, coercion, intimidation, or physical force takes, holds, decoys, or carries away any person as a hostage or for any other reason is guilty of a felony and, upon conviction, must be imprisoned for a term of not less than five years nor more than thirty years. This sentence must not be served concurrently with any sentence being served at the time the offense is committed.

HISTORY: 1962 Code Section 55-7.4; 1972 (57) 2515; 1997 Act No. 136, Section 1; 2010 Act No. 237, Section 80, eff June 11, 2010.



SECTION 24-13-460. Furnishing prisoners alcoholic beverages or narcotic drugs; penalty.

It is unlawful for a person in this State to furnish a prisoner in a local detention facility any alcoholic beverages or narcotic drugs, including prescription medications and controlled substances that have not been issued legally to the prisoner. A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be punished by a fine of five hundred dollars, or imprisonment for six months, or both.

HISTORY: 1962 Code Section 55-12; 1952 Code Section 55-12; 1950 (46) 2463; 2010 Act No. 237, Section 81, eff June 11, 2010.



SECTION 24-13-470. Throwing of body fluids on correctional facility employees and certain others; penalty; blood borne disease testing.

(A) An inmate, a detainee, a person taken into custody, or a person under arrest, who attempts to throw or throws body fluids including, but not limited to, urine, blood, feces, vomit, saliva, or semen on an employee of a state correctional facility or local detention facility, a state or local law enforcement officer, a visitor of a state correctional facility or local detention facility, or any other person authorized to be present in a state correctional facility or local detention facility in an official capacity is guilty of a felony and, upon conviction, must be imprisoned not more than fifteen years. A sentence under this provision must be served consecutively to any other sentence the inmate is serving. This section shall not prohibit the prosecution of an inmate for a more serious offense if the inmate is determined to be HIV-positive or has another disease that may be transmitted through body fluids.

(B) A person accused of a crime contained in this section may be tested for a blood borne disease within seventy-two hours of the crime if a health care professional believes that exposure to the accused person's body fluid may pose a significant health risk to a victim of the crime.

(C) This section does not apply to a person who is a "patient" as defined in Section 44-23-10(3).

HISTORY: 1997 Act No. 136, Section 6; 2002 Act No. 238, Section 1; 2003 Act No. 18, Section 1; 2010 Act No. 237, Section 82, eff June 11, 2010.



SECTION 24-13-640. Statewide uniform for prisoners assigned to work details outside of correctional facilities.

Notwithstanding any other provision of law, any state or local prisoner who is not in the highest trusty grade and who is assigned to a work detail outside the confines of any state correctional facility or local detention facility must wear a statewide uniform. The uniform must be of such a design and color as to easily be identified as a prisoner's uniform and stripes must be used in the design. The Department of Corrections Division of Prison Industries must manufacture the statewide uniform and make it available for sale to the local detention facilities. The Director of the Department of Corrections may determine, in his discretion, that the provisions of this section do not apply to certain prisoners.

HISTORY: 1986 Act No. 462, Section 38; 1993 Act No. 181, Section 440; 2010 Act No. 237, Section 83, eff June 11, 2010.



SECTION 24-13-650. Prohibition against release of offender into community in which he committed violent crime; exception.

(A) No offender committed to incarceration for a violent offense as defined in Section 16-1-60 or a "no parole offense" as defined in Section 24-13-100 may be released back into the community in which the offender committed the offense under the work release program, except in those cases wherein, where applicable, the victim of the crime for which the offender is charged or the relatives of the victim who have applied for notification under Article 15, Chapter 3, Title 16 if the victim has died, the law enforcement agency which employed the arresting officer at the time of the arrest, and the circuit solicitor all agree to recommend that the offender be allowed to participate in the work release program in the community where the offense was committed. The victim or the victim's nearest living relative, the law enforcement agency, and the solicitor, as referenced above, must affirm in writing that the offender be allowed to return to the community in which the offense was committed to participate in the work release program.

(B) An offender committed to incarceration for voluntary manslaughter (Section 16-3-50), kidnapping (Section 16-3-910), carjacking (Section 16-3-1075), burglary in the second degree (Section 16-11-312(B)), armed robbery (Section 16-11-330(A)), or attempted armed robbery (Section 16-11-330(B)), may be released under the work release program back into the community in which the offender committed the offense, if the crime did not involve any criminal sexual conduct or an additional violent crime as defined in Section 16-1-60, the person is within three years of release from imprisonment, and the provisions of subsection (A) are fulfilled.

HISTORY: 1986 Act No. 462, Section 39; 1992 Act No. 471, Section 1; 1995 Act No. 83, Section 30; 2010 Act No. 273, Section 29, eff June 2, 2010.



SECTION 24-13-660. Public service work performed by inmates.

(A) A criminal offender committed to incarceration anywhere in this State may be required by prison or jail officials to perform public service work or related activities while under the supervision of appropriate employees of a federal, state, county, or municipal agency, or of a regional governmental entity or special purpose district. Prison or jail officials shall make available each inmate who is assigned to the program for transportation to his place of work on all days when work is scheduled and shall receive each inmate back into confinement at the respective facility after work is concluded. This public service work is considered to be a contribution by the inmate toward the cost of his incarceration and does not entitle him to additional compensation.

(B) No offender may be allowed to participate in these public service work activities unless he first is properly classified and approved to be outside the prison or jail without armed escort.

(C) The public service work requirement in subsection (A) operates only when adequate supervision and accountability can be provided by the agency, entity, district, or organization which is responsible for the work or related activity. The types of public service work permitted to be performed include, but are not limited to, litter control, road and infrastructure repair, and emergency relief activities.

(D) The South Carolina Department of Corrections may enter into a contractual agreement with any federal, state, county, or municipal agency, or with any regional governmental entity or public service district, to provide public service work or related activities through the use of inmate labor under authorized circumstances and conditions. A county municipal, or multijurisdictional jail, detention facility, or prison camp also may provide public service work or related activities through the use of inmate labor in accordance with the Minimum Standards for Local Detention Facilities in South Carolina and with applicable statutes and ordinances.

(E) It is the policy of this State and its subdivisions to utilize criminal offenders for public service work or related activities whenever it is practical and is consistent with public safety. All eligible agencies, entities, districts, and organizations are encouraged to participate by using a labor force that can be adequately supervised and for which public service work or related activities are available.

(F) Nothing in this section may be construed to prohibit or otherwise to limit the use of inmate labor by the South Carolina Department of Corrections within its own facilities or on its own property, or by any local governing body within its own facilities or on its own property. Further, nothing in this section prevents the South Carolina Department of Corrections or a local detention facility from escorting and supervising any inmate for a public purpose when the department or the local detention facility provides its own security.

HISTORY: 1993 Act No. 88, Section 1; 2010 Act No. 237, Section 84, eff June 11, 2010.



SECTION 24-13-710. Implementation of supervised furlough program; search and seizure; fee; guidelines; eligibility criteria.

The Department of Corrections and the Department of Probation, Parole and Pardon Services shall jointly develop the policies, procedures, guidelines, and cooperative agreement for the implementation of a supervised furlough program which permits carefully screened and selected inmates who have served the mandatory minimum sentence as required by law or have not committed a violent crime as defined in Section 16-1-60, a "no parole offense" as defined in Section 24-13-100, the crime of criminal sexual conduct in the third degree as defined in Section 16-3-654, or the crime of criminal sexual conduct with a minor in the third degree as defined in Section 16-3-655(C) to be released on furlough prior to parole eligibility and under the supervision of state probation and parole agents with the privilege of residing in an approved residence and continuing treatment, training, or employment in the community until parole eligibility or expiration of sentence, whichever is earlier.

Before an inmate may be released on supervised furlough, the inmate must agree in writing to be subject to search or seizure, without a search warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, and any of the inmate's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

An inmate must not be granted supervised furlough if he fails to comply with this provision. However, an inmate who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not be required to agree to be subject to search or seizure, without a warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, or any of the inmate's possessions.

The department and the Department of Probation, Parole and Pardon Services shall assess a fee sufficient to cover the cost of the participant's supervision and any other financial obligations incurred because of his participation in the supervised furlough program as provided by this article. The two departments shall jointly develop and approve written guidelines for the program to include, but not be limited to, the selection criteria and process, requirements for supervision, conditions for participation, and removal.

The conditions for participation must include the requirement that the offender must permit the search or seizure, without a search warrant, with or without cause, of the offender's person, any vehicle the offender owns or is driving, and any of the offender's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

However, the conditions for participation for an offender who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the offender agree to be subject to search or seizure, without a search warrant, with or without cause, of the offender's person, any vehicle the offender owns or is driving, or any of the offender's possessions.

By enacting this provision, the General Assembly intends to provide law enforcement with a means of reducing recidivism and does not authorize law enforcement officers to conduct searches for the sole purpose of harassment. Immediately before each search or seizure conducted pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on supervised furlough. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this section, he is subject to discipline pursuant to the employing agency's policies and procedures.

The cooperative agreement between the two departments shall specify the responsibilities and authority for implementing and operating the program. Inmates approved and placed on the program must be under the supervision of agents of the Department of Probation, Parole and Pardon Services who are responsible for ensuring the inmate's compliance with the rules, regulations, and conditions of the program as well as monitoring the inmate's employment and participation in any of the prescribed and authorized community-based correctional programs such as vocational rehabilitation, technical education, and alcohol/drug treatment. Eligibility criteria for the program include, but are not limited to, all of the following requirements:

(1) maintain a clear disciplinary record for at least six months prior to consideration for placement on the program;

(2) demonstrate to Department of Corrections' officials a general desire to become a law-abiding member of society;

(3) satisfy any other reasonable requirements imposed upon him by the Department of Corrections;

(4) have an identifiable need for and willingness to participate in authorized community-based programs and rehabilitative services;

(5) have been committed to the State Department of Corrections with a total sentence of five years or less as the first or second adult commitment for a criminal offense for which the inmate received a sentence of one year or more. The Department of Corrections shall notify victims pursuant to Article 15, Chapter 3, Title 16 as well as the sheriff's office of the place to be released before releasing inmates through any supervised furlough program. These requirements do not apply to the crimes referred to in this section.

HISTORY: 1981 Act No. 100 Section 16; 1981 Act No. 178 Part II, Section 37; 1983 Act No. 96 Section 1; 1986 Act No. 462, Section 36; 1987 Act No. 40 Section 1; 1988 Act No. 480, Section 17; 1993 Act No. 181, Section 441, eff July 1, 1993; 1995 Act No. 83, Section 31; 2010 Act No. 151, Section 6, eff April 28, 2010; 2012 Act No. 255, Section 9, eff June 18, 2012.



SECTION 24-13-720. Inmates who may be placed with program; search and seizure.

Unless sentenced to life imprisonment, an inmate under the jurisdiction or control of the Department of Corrections who has not been convicted of a violent crime under the provisions of Section 16-1-60 or a "no parole offense" as defined in Section 24-13-100 may, within six months of the expiration of his sentence, be placed with the program provided for in Section 24-13-710 and is subject to every rule, regulation, and condition of the program. Before an inmate may be released on supervised furlough, the inmate must agree in writing to be subject to search or seizure, without a search warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, and any of the inmate's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

An inmate may not be released on supervised furlough by the department if he fails to comply with this provision. However, an inmate who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not be required to agree to be subject to search or seizure, without a search warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, or any of the inmate's possessions.

The conditions for participation must include the requirement that the inmate must permit the search or seizure, without a search warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, and any of the inmate's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

However, the conditions for participation for an inmate who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the inmate agree to be subject to search or seizure, without a search warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, or any of the inmate's possessions.

By enacting this provision, the General Assembly intends to provide law enforcement with a means of reducing recidivism and does not authorize law enforcement officers to conduct searches for the sole purpose of harassment. Immediately before each search or seizure conducted pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on supervised furlough. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this section, he is subject to discipline pursuant to the employing agency's policies and procedures.

No inmate otherwise eligible under the provisions of this section for placement with the program may be so placed unless he has qualified under the selection criteria and process authorized by the provisions of Section 24-13-710. He also must have maintained a clear disciplinary record for at least six months prior to eligibility for placement with the program.

HISTORY: 1983 Act No. 96, Section 2; 1993 Act No. 154, Section 1; 1995 Act No. 83, Section 32; 2010 Act No. 151, Section 7, eff April 28, 2010.



SECTION 24-13-730. Implementation of new programs and program changes subject to appropriations by General Assembly.

Any new program established under Sections 14-1-210, 14-1-220, 14-1-230, 16-1-60, 16-1-70, 16-3-20, 16-3-26, 16-3-28, 16-23-490, 17-25-45, 17-25-70, 17-25-90, 17-25-140, 17-25-145, 17-25-150, 17-25-160, 63-3-620, 24-3-40, 24-3-1120, 24-3-1130, 24-3-1140, 24-3-1160, 14-3-1170, 24-3-1190, 24-3-2020, 24-3-2030, 24-3-2060, 24-13-210, 24-13-230, 24-13-610, 24-13-640, 24-13-650, 24-13-710, 24-13-910, 24-13-915, 24-13-920, 24-13-930, 24-13-940, 24-13-950, 24-21-13, 24-21-430, 24-21-475, 24-21-480, 24-21-485, 24-21-610, 24-21-640, 24-21-645, 24-21-650, 24-23-115, and 42-1-505 or any change in any existing program may only be implemented to the extent that appropriations for such programs have been authorized by the General Assembly.

HISTORY: 1986 Act No. 462, Section 41.



SECTION 24-13-910. Administration of work/punishment programs; eligible offenders.

Beginning January 1, 1988, local governing bodies may establish regulations consistent with regulations of the Department of Corrections, and administer a program under which a person convicted of an offense against this State or other local jurisdiction and confined in a local detention facility, or punished for contempt of court in violation of Section 63-3-620 and confined in a local detention facility may, upon sentencing, and while continuing to be confined in the facility at all times other than when the prisoner is either seeking employment, working, attending his education, or traveling to or from the work or education location, be allowed to seek work and to work at paid employment in the community, be assigned to public works employment, or continue his education. Each governing body shall designate the sheriff, the chief administrative officer, or the equivalent, as the official in charge. A person sentenced under these provisions is eligible for programs under this article except that a person punished for a violation of Section 63-3-620 is eligible for these programs only upon a finding by the sentencing judge that he is eligible.

HISTORY: 1986 Act No. 462, Section 7; 2010 Act No. 237, Section 85, eff June 11, 2010.



SECTION 24-13-915. Meaning of "local detention facility".

Wherever in the Code of Laws of South Carolina, 1976, as amended, a reference is made to a local detention facility, it means a county, municipal, or multijurisdictional detention facility.

HISTORY: 1986 Act No. 462, Section 7; 2010 Act No. 237, Section 86, eff June 11, 2010.



SECTION 24-13-920. Removal of inmate from program for violation of program regulations.

If the inmate participating in the work/punishment program violates the regulations of the program relating to conduct or employment, as established by the local governing body, pursuant to Section 24-13-950, the inmate may be removed from the program on the direction of the official designated in charge by the local governing body.

HISTORY: 1986 Act No. 462, Section 7.



SECTION 24-13-930. Surrender of inmates' earnings; amounts deductible.

The earnings of each inmate participating in the work/punishment program, less payroll deductions required by law, must be collected by or surrendered to the official administering the program or his authorized representative. From these earnings, the official may deduct in the following order:

(a) any amount the inmate may be legally obligated to pay, or that the inmate desires to pay, for the support of the inmate's dependents;

(b) any amount the inmate may be legally obligated to pay in restitution to the victim of his offense;

(c) not less than five dollars nor more than ten dollars per workday to offset the cost to the local facility providing food, lodging, supervision, clothing, and care to the inmate. Any remaining amount of the inmate's earnings must be credited to the inmate's earnings account to be disbursed to the inmate upon release or to be disposed of according to applicable regulations of the local correctional facility.

HISTORY: 1986 Act No. 462, Section 7.



SECTION 24-13-940. Contracts for service of sentences in custody of Department of Corrections or of other local detention facilities.

The official administering the work/punishment program may contract with the South Carolina Department of Corrections or with other governmental bodies to allow inmates committed to serve sentences in the custody of the department or in other local detention facilities to participate in the program and be confined in the local detention facility of the receiving official.

HISTORY: 1986 Act No. 462, Section 7; 1993 Act No. 181, Section 442; 2010 Act No. 237, Section 87, eff June 11, 2010.



SECTION 24-13-950. Standards for operation of local inmate work programs.

The Department of Corrections shall, by January 1, 1987, develop standards for the operation of local inmate work programs. These standards must be included in the minimum standards for local detention facilities in South Carolina, established pursuant to Section 24-9-20, and the Department of Corrections shall monitor and enforce the standards established. The standards must be established to govern three types of local programs:

(1) voluntary work programs established pursuant to Section 24-13-235; and

(2) local work/punishment programs established pursuant to this article. The work/punishment standards shall include, but are not limited to, provisions insuring that rates of pay and general conditions of employment are not less than those provided to workers in the general public performing work of a similar nature in the same community, and provisions establishing reasonable criteria for the selection, humane treatment, and dismissal of inmates in local work/punishment programs; and

(3) local public work programs pursuant to Section 17-25-70.

HISTORY: 1986 Act No. 462, Section 7.



SECTION 24-13-1310. Definitions.

As used in this article:

(1) "Eligible inmate" means a person committed to the South Carolina Department of Corrections:

(a) who has not reached the age of thirty years at the time of admission to the department;

(b) who is eligible for release on parole in two years or less;

(c) who has not been convicted of a violent crime as defined in Section 16-1-60 or a "no parole offense" as defined in Section 24-13-100;

(d) who has not been incarcerated previously in a state correctional facility or has not served a sentence previously in a shock incarceration program;

(e) who physically is able to participate in the program.

(2) "Shock incarceration program" means a program pursuant to which eligible inmates are ordered by the court to participate in the program and serve ninety days in an incarceration facility, which provides rigorous physical activity, intensive regimentation, and discipline and rehabilitation therapy and programming.

(3) "Director" means the Director of the Department of Corrections.

HISTORY: 1990 Act No. 608, Section 1; 1992 Act No. 520, Section 1; 1993 Act No. 181, Section 443; 1995 Act No. 83, Section 33.



SECTION 24-13-1320. Regulations; reports.

(A) The director of the department, guided by consideration for the safety of the community and the welfare of the inmate, shall promulgate regulations, according to procedures set forth in the Administrative Procedures Act, for the shock incarceration program. The regulations must reflect the purpose of the program and include, but are not limited to, selection criteria, inmate discipline, programming and supervision, and program structure and administration.

(B) A program may be established only at an institution classified by the director as a shock incarceration facility.

(C) The department shall undertake studies and prepare reports periodically on the impact of a program and on whether the programmatic objectives are met

HISTORY: 1990 Act No. 608, Section 1; 1993 Act No. 181, Section 444; 1995 Act No. 83, Section 34.



SECTION 24-13-1330. Court ordered participation; department evaluation and notification of unsuitability; inmate's agreement to terms and conditions; effect of completion; participation is a privilege.

(A) A court may order that an "eligible inmate" be sentenced to the "Shock Incarceration Program". If an "eligible inmate" is sentenced to the "Shock Incarceration Program" he must be transferred to the custody of the department for evaluation.

(B) The department must evaluate the inmate to determine whether the inmate is physically, psychologically, and emotionally able to participate in this program.

(C) The director shall notify the court within fifteen working days if the inmate is physically, psychologically, or emotionally unsuitable for participation in the "Shock Incarceration Program". An unsuitable inmate must be returned to court for sentencing to another term as provided by law.

(D) An applicant may not participate in a program unless he agrees to be bound by all of its terms and conditions and indicates this agreement by signing the following:

"I accept the foregoing program and agree to be bound by its terms and conditions. I understand that my participation in the program is a privilege that may be revoked at the sole discretion of the director. I understand that I shall complete the entire program successfully to obtain a certificate of earned eligibility upon the completion of the program, and if I do not complete the program successfully, for any reason, I will be transferred to a nonshock incarceration correctional facility to continue service of my sentence."

Before an inmate may be released on parole, the inmate must agree in writing to be subject to search or seizure, without a search warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, and any of the inmate's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

A shock incarceration inmate may not be granted parole release by the department if he fails to comply with this provision. However, a shock incarceration inmate who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the offender agree to be subject to search or seizure, without a search warrant, with or without cause, of the shock incarceration inmate's person, any vehicle the shock incarceration inmate owns or is driving, or any of the shock incarceration inmate's possessions.

Immediately before each search or seizure pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on parole. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this section, he is subject to discipline pursuant to the employing agency's policies and procedures.

(E) An inmate who has completed a shock incarceration program successfully is eligible to receive a certificate of earned eligibility and must be granted parole release if the inmate has executed the agreements described in subsection (D) of this section. The conditions of parole must include the requirement that the parolee must permit the search or seizure, without a search warrant, with or without cause, of the parolee's person, any vehicle the parolee owns or is driving, and any of the parolee's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

However, the conditions of parole of a parolee who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the parolee agree to be subject to search or seizure, without a search warrant, with or without cause, of the parolee's person, any vehicle the parolee owns or is driving, or any of the parolee's possessions.

By enacting this provision, the General Assembly intends to provide law enforcement with a means of reducing recidivism and does not authorize law enforcement officers to conduct searches for the sole purpose of harassment. Immediately before each search or seizure pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on parole. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this section, he is subject to discipline pursuant to the employing agency's policies and procedures.

(F) Participation in a shock incarceration program is a privilege. Nothing contained in this article confers upon an inmate the right to participate or continue to participate in a program.

HISTORY: 1990 Act No. 608, Section 1; 1993 Act No. 181, Section 445; 1995 Act No. 83, Section 35; 2010 Act No. 151, Section 8, eff April 28, 2010.



SECTION 24-13-1510. Short title.

This article is known and may be cited as the "Home Detention Act".

HISTORY: 1990 Act No. 594, Section 1.



SECTION 24-13-1520. Definitions.

As used in this article:

(1) "Department" means, in the case of a juvenile offender, the Department of Juvenile Justice and, in the case of an adult offender, the Department of Probation, Parole and Pardon Services, the Department of Corrections, and any other law enforcement agency created by law.

(2) "Court" means a circuit, family, magistrate's, or municipal court having criminal or juvenile jurisdiction to sentence an individual to incarceration for a violation of law, the Department of Probation, Parole and Pardon Services, the Board of Juvenile Parole, and the Department of Corrections.

(3) "Approved electronic monitoring device" means a device approved by the department which is primarily intended to record and transmit information as to the defendant's presence or nonpresence in the home.

An approved electronic monitoring device may record or transmit: oral or wire communications or an auditory sound; visual images; or information regarding the offender's activities while inside the offender's home. These devices are subject to the required consent as set forth in Section 24-13-1550.

An approved electronic monitoring device may be used to record a conversation between the participant and the monitoring device, or the participant and the person supervising the participant, solely for the purpose of identification and not for the purpose of eavesdropping or conducting any other illegally intrusive monitoring.

(4) "Home detention" means the confinement of a person convicted or charged with a crime to his place of residence under the terms and conditions established by the department.

(5) "Participant" means an inmate/offender placed into an electronic monitoring program or into some other suitable program which provides supervision and/or monitoring in the community.

HISTORY: 1990 Act No. 594, Section 1; 1993 Act No. 181, Section 447; 1994 Act No. 508, Sections 1, 2.



SECTION 24-13-1530. Home detention programs as alternative to incarceration; correctional programs for which it may be substituted; local programs.

(A) Notwithstanding another provision of law which requires mandatory incarceration, electronic and nonelectronic home detention programs may be used as an alternative to incarceration for low risk, nonviolent adult and juvenile offenders as selected by the court if there is a home detention program available in the jurisdiction. Applications by offenders for home detention may be made to the court as an alternative to the following correctional programs:

(1) pretrial or preadjudicatory detention;

(2) probation (intensive supervision);

(3) community corrections (diversion);

(4) parole (early release);

(5) work release;

(6) institutional furlough;

(7) jail diversion; or

(8) shock incarceration.

(B) Local governments also may establish by ordinance the same alternative to incarceration for persons who are awaiting trial and for offenders whose sentences do not place them in the custody of the Department of Corrections. Counties and municipalities may develop home detention programs according to the Minimum Standards for Local Detention Facilities in South Carolina which are established pursuant to Section 24-9-20 and enforced pursuant to Section 24-9-30.

HISTORY: 1990 Act No. 594, Section 1; 1994 Act No. 508, Section 3; 1995 Act No. 7, Part II, Section 57.



SECTION 24-13-1540. Promulgation of regulations; approved absences from home.

If a department desires to implement a home detention program, it must promulgate regulations that prescribe reasonable guidelines under which a home detention program may operate. These regulations must require that the participant remain within the interior premises or within the property boundaries of his residence at all times during the hours designated by the department. Approved absences from the home for a participant may include:

(1) hours in employment approved by the department or traveling to or from approved employment;

(2) time seeking employment approved for the participant by the department;

(3) medical, psychiatric, mental health treatment, counseling, or other treatment programs approved for the participant by the department;

(4) attendance at an educational institution or a program approved for the participant by the department;

(5) attendance at a regularly scheduled religious service at a place of worship approved by the department; or

(6) participation in a community work punishment or community service program approved by the department.

HISTORY: 1990 Act No. 594, Section 1; 2010 Act No. 237, Section 88, eff June 11, 2010.



SECTION 24-13-1550. Verification.

The participant shall admit a person or agent designated by the department into his residence at any time for purposes of verifying the participant's compliance with the conditions of his detention.

The participant shall make the necessary arrangements to allow for a person designated by the department to visit the participant's place of education or employment at any time, upon approval of the educational institution or employer, for the purpose of verifying the participant's compliance with the conditions of his detention.

HISTORY: 1990 Act No. 594, Section 1.



SECTION 24-13-1560. Use of electronic monitoring device.

The participant shall use an approved electronic monitoring device if instructed by the department at all times to verify his compliance with the conditions of his detention and shall maintain a monitoring device in his home or on his person.

HISTORY: 1990 Act No. 594, Section 1; 1994 Act No. 508, Section 4; 1995 Act No. 7, Part II, Section 58.



SECTION 24-13-1570. Approval required for change in residence or schedule; notice that violation of detention is a crime; revocation; input of victim regarding eligibility for home detention.

(A) The participant shall obtain approval from the department before he changes his residence or the schedule described in Section 24-13-1540.

(B) Notice must be given to the participant by the department that violation of the order for home detention subjects the participant to prosecution for the crime of escape as a misdemeanor, that commission of another crime revokes the order for home detention, and that if there is a violation or commission, the court shall sentence him to imprisonment.

(C) The participant shall abide by other conditions set by the department.

(D) The victim of the participant's crime, or his immediate family, must be provided the opportunity of oral or written input and comment to the department or court, or both, regarding the participant's home detention sentence.

HISTORY: 1990 Act No. 594, Section 1.



SECTION 24-13-1580. Necessity of written consent to electronic home detention; other residents' knowledge.

Before entering an order for commitment for electronic home detention, the court shall inform the participant and other persons residing in the home of the nature and extent of the approved electronic monitoring devices by:

(1) securing the written consent of the participant in the program to comply with the regulations of the program as stipulated in Section 24-13-1540 and the requirements of this article;

(2) securing, upon request of the department, the written consent of other adult persons residing in the home of the participant at the time an order or commitment for electronic home detention is entered and acknowledgment that they understand the nature and extent of approved electronic monitoring devices; and

(3) insuring that the approved electronic devices are minimally intrusive upon the privacy of the participant and other persons residing in the home while remaining in compliance with Sections 24-13-1550 and 24-13-1560.

HISTORY: 1990 Act No. 594, Section 1.



SECTION 24-13-1590. Article not applicable to certain controlled substance offenders; probation and parole authority not diminished.

Nothing in this article:

(1) applies to a person, regardless of age, who violates, or is awaiting trial on charges of violating, the illicit narcotic drugs and controlled substances laws of this State which are classified as Class A, B, or C felonies or which are classified as an exempt offense by Section 16-1-10(D) and provide for a maximum term of imprisonment of twenty years or more; or

(2) diminishes the lawful authority of the courts of this State, the Department of Juvenile Justice, or the Department of Probation, Parole, and Pardon Services to regulate or impose conditions for probation, parole, or community supervision.

HISTORY: 1990 Act No. 594, Section 1; 1993 Act No. 181, Section 448; 1994 Act No. 508, Section 5; 1995 Act No. 83, Section 36.



SECTION 24-13-1910. Centers for alcohol and drug rehabilitation established; construction and operation of, and responsibility for centers.

There is established one or more centers for alcohol and drug rehabilitation under the jurisdiction of the Department of Corrections to treat and rehabilitate alcohol and drug offenders. The Department of Alcohol and Other Drug Abuse Services has primary responsibility for the addictions treatment of the offenders, and the Department of Corrections has primary responsibility for the maintenance and security of the offenders. The Department of Corrections may construct one or more centers upon the necessary appropriation of funds by the General Assembly. The centers established or constructed as authorized by this section shall provide at least seven hundred fifty beds. The centers established under this section must be fully operational by January 1, 1997.

HISTORY: 1995 Act No. 7, Part II, Section 45.



SECTION 24-13-1920. Program for alcohol and drug abuse intervention, prevention, and treatment services; funding.

The Department of Alcohol and Other Drug Abuse Services shall establish a program to provide alcohol and drug abuse intervention, prevention, and treatment services for offenders sentenced to a center for alcohol and drug rehabilitation established pursuant to Section 24-13-1910. The Department of Alcohol and Other Drug Abuse Services shall provide staff and support necessary to administer the program. Funds for this program must be appropriated annually by the General Assembly.

HISTORY: 1995 Act No. 7, Part II, Section 45.



SECTION 24-13-1930. Placement of certain offenders in center; report of availability of bed space.

A judge may suspend a sentence for a defendant convicted of a drug or alcohol offense for which imprisonment of more than ninety days may be imposed or as a revocation of probation and may place the offender in a center for alcohol and drug rehabilitation. The Department of Corrections, on the first day of each month, shall present to the general sessions court a report detailing the availability of bed space in the center for alcohol and drug rehabilitation.

HISTORY: 1995 Act No. 7, Part II, Section 45.



SECTION 24-13-1940. Development of rules and regulations for operation of centers; funding and lease of building.

For the Department of Corrections to establish and maintain a center for alcohol and drug rehabilitation, its director shall coordinate with the Department of Alcohol & Other Drug Abuse Services to:

(1) develop policies and procedures for the operation of the center for alcohol and drug rehabilitation;

(2) fund other management options advantageous to the State including, but not limited to, contracting with public or nonpublic entities for the management of a center for alcohol and drug rehabilitation;

(3) lease buildings;

(4) develop standards for alcohol and drug abuse counseling for offenders sentenced to a center for alcohol and drug rehabilitation;

(5) develop standards for disciplinary rules to be imposed on residents of a center for alcohol and drug rehabilitation.

HISTORY: 1995 Act No. 7, Part II, Section 45.



SECTION 24-13-1950. Probation after release from center; revocation of suspended sentence; gender not grounds for ineligibility for program.

Upon release from a center for alcohol and drug rehabilitation, the offender must be placed on probation for a term as ordered by the court. Failure to comply with program requirements may result in a request to the court to revoke the suspended sentence. No person is ineligible for this program by reason of gender.

HISTORY: 1995 Act No. 7, Part II, Section 45.



SECTION 24-13-2110. Preparation of inmates for employment.

To aid incarcerated individuals with reentry into their home communities of this State, the South Carolina Department of Corrections shall assist inmates in preparing for meaningful employment upon release from confinement. The South Carolina Department of Corrections shall coordinate efforts in this matter with the Department of Employment and Workforce, Department of Probation, Parole and Pardon Services, the Department of Vocational Rehabilitation, Alston Wilkes Society, and other private sector entities.

HISTORY: 2001 Act No. 96, Section 1.



SECTION 24-13-2120. Coordination of agencies.

The Department of Corrections, Probation, Parole and Pardon Services, the Department of Vocational Rehabilitation, the Department of Employment and Workforce, and the Alston Wilkes Society shall adopt a memorandum of understanding that establishes the respective responsibilities of each agency. Each agency shall adopt policies and procedures as may be necessary to implement the memorandum of understanding.

HISTORY: 2001 Act No. 96, Section 1.



SECTION 24-13-2130. Memorandum of understanding to establish role of each agency.

(A) The memorandum of understanding between the South Carolina Department of Corrections, Probation, Parole and Pardon Services, the Department of Vocational Rehabilitation, Department of Employment and Workforce, Alston Wilkes Society, and other private sector entities shall establish the role of each agency in:

(1) ascertaining an inmate's opportunities for employment after release from confinement and providing him with vocational and academic education and life skills assessments based on evidence-based practices and criminal risk factors analysis as may be appropriate;

(2) developing skills enhancement programs for inmates, as appropriate;

(3) coordinating job referrals and related services to inmates prior to release from incarceration;

(4) encouraging participation by inmates in the services offered;

(5) developing and maintaining a statewide network of employment referrals for inmates at the time of their release from incarceration and aiding inmates in the securing of employment;

(6) identifying and facilitating other transitional services within both governmental and private sectors;

(7) surveying employment trends within the State and making proposals to the Department of Corrections regarding potential vocational training activities.

(B) Further, the Department of Corrections and the Department of Probation, Parole and Pardon Services are directed to work with the Department of Motor Vehicles to develop and implement a plan for providing inmates who are being released from a correctional facility with a valid photo identification card. To the extent that funds are available from an individual inmate's account, the Department of Corrections shall transfer five dollars to the Department of Motor Vehicles to cover the cost of issuing the photo identification card. The Department of Motor Vehicles shall use existing resources and technology to produce the photo identification card.

HISTORY: 2001 Act No. 96, Section 1; 2010 Act No. 273, Section 57, eff January 1, 2011.



SECTION 24-13-2140. Coordination by Department of Corrections.

The Department of Corrections shall coordinate the efforts of the affected state agencies through the Program Services Administration. The Department of Corrections shall:

(1) develop such policies and standards as may be necessary for the provision of assessment, training, and referral services;

(2) obtain information from appropriate agencies and organizations affiliated with the services to determine actions that should be undertaken to create or modify these services;

(3) disseminate information about the services throughout the State;

(4) provide information and assistance to other agencies, as may be appropriate or necessary, to carry out the provisions of this chapter;

(5) provide inmates of the Department of Corrections information concerning postrelease job training and employment referral services and information concerning services that may be available from the Department of Alcohol and Other Drug Abuse Services, the Department of Mental Health, and the Office of Veterans Affairs;

(6) prepare an annual report that will be submitted to the directors of each agency that is a party to a memorandum of understanding as provided for in Section 24-13-2120;

(7) negotiate with Alston Wilkes Society and private sector entities concerning the delivery of assistance or services to inmates who are transitioning from incarceration to reentering their communities.

HISTORY: 2001 Act No. 96, Section 1.






CHAPTER 19 - CORRECTION AND TREATMENT OF YOUTHFUL OFFENDERS

SECTION 24-19-10. Definitions.

As used herein:

(a) "Department" means the Department of Corrections.

(b) "Division" means the Youthful Offender Division.

(c) "Director" means the Director of the Department of Corrections.

(d) "Youthful offender" means an offender who is:

(i) under seventeen years of age and has been bound over for proper criminal proceedings to the court of general sessions pursuant to Section 63-19-1210 for allegedly committing an offense that is not a violent crime, as defined in Section 16-1-60, and that is a misdemeanor, a Class D, Class E, or Class F felony, as defined in Section 16-1-20, or a felony which provides for a maximum term of imprisonment of fifteen years or less;

(ii) seventeen but less than twenty-five years of age at the time of conviction for an offense that is not a violent crime, as defined in Section 16-1-60, and that is a misdemeanor, a Class D, Class E, or Class F felony, or a felony which provides for a maximum term of imprisonment of fifteen years or less;

(iii) under seventeen years of age and has been bound over for proper criminal proceedings to the court of general sessions pursuant to Section 63-19-1210 for allegedly committing burglary in the second degree (Section 16-11-312). The offender must receive and serve a minimum sentence of at least three years, no part of which may be suspended, and the person is not eligible for conditional release until the person has served the three-year minimum sentence;

(iv) seventeen but less than twenty-one years of age at the time of conviction for burglary in the second degree (Section 16-11-312). The offender must receive and serve a minimum sentence of at least three years, no part of which may be suspended, and the person is not eligible for conditional release until the person has served the three-year minimum sentence;

(v) under seventeen years of age and has been bound over for proper criminal proceedings to the court of general sessions pursuant to Section 63-19-1210 for allegedly committing criminal sexual conduct with a minor in the third degree, pursuant to Section 16-3-655(C), and the alleged offense involved consensual sexual conduct with a person who was at least fourteen years of age at the time of the act; or

(vi) seventeen but less than twenty-five years of age at the time of conviction for committing criminal sexual conduct with a minor in the third degree, pursuant to Section 16-3-655(C), and the conviction resulted from consensual sexual conduct, provided the offender was eighteen years of age or less at the time of the act and the other person involved was at least fourteen years of age at the time of the act.

(e) "Treatment" means corrective and preventive guidance and training designed to protect the public by correcting the antisocial tendencies of youthful offenders; this may also include vocational and other training considered appropriate and necessary by the division.

(f) "Conviction" means a judgment in a verdict or finding of guilty, plea of guilty, or plea of nolo contendere to a criminal charge where the imprisonment is at least one year, but excluding all offenses in which the maximum punishment provided by law is death or life imprisonment.

HISTORY: 1962 Code Section 55-392; 1968 (55) 3031; 1993 Act No. 181, Section 449; 1995 Act No. 7, Part I, Section 29; 1996 Act No. 441, Section 4; 2003 Act No. 25, Section 1; 2010 Act No. 273, Section 31, eff June 2, 2010; 2012 Act No. 255, Section 10, eff June 18, 2012.



SECTION 24-19-20. Youthful Offender Division created in Department of Corrections; staff.

There is hereby created within the Department of Corrections a Youthful Offender Division. The division shall be staffed by appointees and designees of the Director of the Department of Corrections. The staff members shall be delegated such administrative duties and responsibilities as may be required to carry out the purpose of this chapter.

HISTORY: 1962 Code Section 55-391; 1968 (55) 3031; 1993 Act No. 181, Section 450.



SECTION 24-19-30. Duties of Division generally.

The division shall consider problems of treatment and correction; shall consult with and make recommendations to the director with respect to general treatment and correction policies and procedures for committed youthful offenders, and recommend orders to direct the release of youthful offenders conditionally under supervision and the unconditional discharge of youthful offenders; and take such further action and recommend such other orders to the director as may be necessary or proper to carry out the purpose of this chapter.

HISTORY: 1962 Code Section 55-393; 1968 (55) 3031; 1993 Act No. 181, Section 451.



SECTION 24-19-40. Adoption of rules.

The division shall adopt such rules as the South Carolina Department of Corrections approves and promulgate them as they apply directly or indirectly to its procedure.

HISTORY: 1962 Code Section 55-394; 1968 (55) 3031; 1993 Act No. 181, Section 452.



SECTION 24-19-50. Powers of courts upon conviction of youthful offenders.

In the event of a conviction of a youthful offender the court may:

(1) suspend the sentence and place the youthful offender on probation;

(2) release the youthful offender to the custody of the division before sentencing for an observation and evaluation period of not more than sixty days. The observation and evaluation must be conducted by the Reception and Evaluation Center operating under joint agreement between the Department of Vocational Rehabilitation and the Department of Corrections and the findings and recommendations for sentencing must be returned with the youthful offender to the court for sentencing;

(3) if the offender is under the age of twenty-one, without his consent, sentence the youthful offender indefinitely to the custody of the department for treatment and supervision pursuant to this chapter until discharged by the division, the period of custody not to exceed six years. If the offender is twenty-one years of age but less than twenty-five years of age, he may be sentenced in accordance with this item if he consents in writing;

(4) if the court finds that the youthful offender will not derive benefit from treatment, may sentence the youthful offender under any other applicable penalty provision. The youthful offender must be placed in the custody of the department;

(5) not sentence a youthful offender more than once under this chapter.

HISTORY: 1962 Code Section 55-395; 1968 (55) 3031; 1996 Act No. 441, Section 5.



SECTION 24-19-60. Institutions for treatment of youthful offenders.

Youthful offenders shall undergo treatment in minimum security institutions, including training schools, hospitals, farms, forestry and other camps, including vocational training facilities and other institutions and agencies that will provide the essential varieties of treatment.

The director, as far as is advisable and necessary, shall designate, set aside and adopt institutions and agencies under the control of the department and the division for the purpose of carrying out the objectives of this chapter. The director may further maintain a cooperative program with the Department of Vocational Rehabilitation involving the operation of reception and evaluation centers, utilizing funds and staffing services of the department which are appropriate for matching with Federal Vocational Rehabilitation funds.

Insofar as practical and to the greatest degree possible, such institutions, facilities and agencies shall be used only for the treatment of committed youthful offenders, and such youthful offenders shall be segregated from other offenders, and classes of committed youthful offenders shall be segregated according to their needs for treatment.

HISTORY: 1962 Code Section 55-396; 1968 (55) 3031; 1993 Act No. 181, Section 453.



SECTION 24-19-70. Facilities for Division provided by Department.

Facilities for the Division are to be provided from facilities of the Department.

HISTORY: 1962 Code Section 55-397; 1968 (55) 3031.



SECTION 24-19-80. Reception and evaluation centers.

The director may establish agreements with the Department of Vocational Rehabilitation for the operation of reception and evaluation centers. The reception and evaluation centers shall make a complete study of each committed youthful offender, including a mental and physical examination, to ascertain his personal traits, his capabilities, pertinent circumstances of his school, family life, any previous delinquency or criminal experience, and any mental or physical defect or other factor contributing to his delinquency. In the absence of exceptional circumstances, such study shall be completed within a period of thirty days. The reception and evaluation center shall forward to the director and to the division a report of its findings with respect to the youthful offender and its recommendations as to his treatment. At least one member of the division shall, as soon as practicable after commitment, interview the youthful offender, review all reports concerning him and make such recommendations to the director and to the division as may be indicated.

HISTORY: 1962 Code Section 55-398; 1968 (55) 3031; 1993 Act No. 181, Section 454.



SECTION 24-19-90. Director's options upon receiving report and recommendations from Reception and Evaluation Center and members of Division.

On receipt of the report and recommendations from the Reception and Evaluation Center and from the members of the division, the director may:

(a) recommend to the division that the committed youthful offender be released conditionally under supervision; or

(b) allocate and direct the transfer of the committed youthful offender to an agency or institution for treatment; or

(c) order the committed youthful offender confined and afforded treatment under such conditions as he believes best designed for the protection of the public.

HISTORY: 1962 Code Section 55-399; 1968 (55) 3031; 1993 Act No. 181, Section 455.



SECTION 24-19-100. Transfer of youthful offenders.

The director may transfer at any time a committed youthful offender from one agency or institution to any other agency or institution.

HISTORY: 1962 Code Section 55-400; 1968 (55) 3031; 1993 Act No. 181, Section 456.



SECTION 24-19-110. Procedure for conditional release of youthful offenders; search and seizure; fee; victim notification.

(A) The division may at any time after reasonable notice to the director release conditionally under supervision a committed youthful offender. Before a youthful offender may be conditionally released, the youthful offender must agree in writing to be subject to search or seizure, without a search warrant, with or without cause, of the youthful offender's person, any vehicle the youthful offender owns or is driving, and any of the youthful offender's possessions by:

(1) his supervisory agent;

(2) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(3) any other law enforcement officer. A youthful offender must not be conditionally released by the division if he fails to comply with this provision.

However, a youthful offender who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not be required to agree to be subject to search or seizure, without a search warrant, with or without cause, of the youthful offender's person, any vehicle the youthful offender owns or is driving, or any of the youthful offender's possessions. When, in the judgment of the director, a committed youthful offender should be released conditionally under supervision, he shall so report and recommend to the division. The conditions of release must include the requirement that the youthful offender must permit the search or seizure, without a search warrant, with or without cause, of the youthful offender's person, any vehicle the youthful offender owns or is driving, and any of the youthful offender's possessions by:

(1) his supervisory agent;

(2) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(3) any other law enforcement officer.

However, the conditions of release of a youthful offender who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the youthful offender agree to be subject to search or seizure, without a search warrant, with or without cause, of the youthful offender's person, any vehicle the youthful offender owns or is driving, or any of the youthful offender's possessions.

By enacting this provision, the General Assembly intends to provide law enforcement with a means of reducing recidivism and does not authorize law enforcement officers to conduct searches for the sole purpose of harassment. Immediately before each search or seizure conducted pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on parole or probation or that the individual is currently subject to the provisions of his conditional release. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this subsection, he is subject to discipline pursuant to the employing agency's policies and procedures.

(B) The division may regularly assess a reasonable fee to be paid by the youthful offender who is on conditional release to offset the cost of his supervision.

(C) The division may discharge a committed youthful offender unconditionally at the expiration of one year from the date of conditional release.

(D) The division must notify a victim registered pursuant to Article 15, Chapter 3, Title 16 before conditionally releasing or unconditionally discharging a youthful offender. The division has the authority to deny conditional release and unconditional discharge based upon information received from the victim as to the suitability of the release.

HISTORY: 1962 Code Section 55-400.1; 1968 (55) 3031; 1980 Act No. 634; 1993 Act No. 181, Section 457; 2010 Act No. 151, Section 5, eff April 28, 2010; 2010 Act No. 273, Section 33, eff June 2, 2010.



SECTION 24-19-120. Time for release of youthful offenders.

(A) A youthful offender shall be released conditionally under supervision on or before the expiration of four years from the date of his conviction and shall be discharged unconditionally on or before six years from the date of his conviction.

(B) The division must notify a victim registered pursuant to Article 15, Chapter 3, Title 16 before conditionally releasing or unconditionally discharging a youthful offender.

HISTORY: 1962 Code Section 55-400.2; 1968 (55) 3031; 2010 Act No. 273, Section 34, eff June 2, 2010.



SECTION 24-19-130. Revocation or modification of orders of Division.

The Division may revoke or modify any of its previous orders respecting a committed youthful offender except an order of unconditional discharge.

HISTORY: 1962 Code Section 55-400.3; 1968 (55) 3031.



SECTION 24-19-140. Supervisory agents.

Committed youthful offenders permitted to remain at liberty under supervision or conditionally released shall be under the supervision of supervisory agents appointed by the Division. The Division is authorized to encourage the formation of voluntary organizations composed of members who will serve without compensation as voluntary supervisory agents and sponsors. The powers and duties of voluntary supervisory agents and sponsors shall be limited and defined by regulations adopted by the Division.

HISTORY: 1962 Code Section 55-400.4; 1968 (55) 3031.



SECTION 24-19-150. Further treatment of youthful offenders; return to custody.

If, at any time before the unconditional discharge of a committed youthful offender, the Division is of the opinion that such youthful offender will be benefited by further treatment in an institution or other facility any member of the Division may direct his return to custody or if necessary may issue a warrant for the apprehension and return to custody of such youthful offender and cause such warrant to be executed by an appointed supervisory agent, or any policeman. Upon return to custody, such youthful offender shall be given an opportunity to appear before the Division or a member thereof. The Division may then or at its discretion revoke the order of conditional release.

HISTORY: 1962 Code Section 55-400.5; 1968 (55) 3031.



SECTION 24-19-160. Courts' powers not affected; jurisdiction of Department of Probation, Parole and Pardon Services.

Nothing in this chapter limits or affects the power of a court to suspend the imposition or execution of a sentence and place a youthful offender on probation.

Nothing in this chapter may be construed to amend, repeal, or affect the jurisdiction of the Department of Probation, Parole, and Pardon Services or the Probation, Parole, and Pardon Services Board. For purposes of community supervision or parole, a sentence pursuant to Section 24-19-50(e) shall be considered a sentence for six years.

HISTORY: 1962 Code Section 55-400.6; 1968 (55) 3031; 1988 Act No. 480, Section 17; 1993 Act No. 181, Section 458; 1995 Act No. 83, Section 37.






CHAPTER 21 - PROBATION, PAROLE AND PARDON

SECTION 24-21-5. Definitions.

As used in this chapter:

(1) "Administrative monitoring" means a form of monitoring by the department beyond the end of the term of supervision in which the only remaining condition of supervision not completed is the payment of financial obligations. Under administrative monitoring, the only condition of the monitoring shall be the requirement that reasonable progress be made toward the payment of financial obligations. The payment of monitoring mandated fees shall continue. When an offender is placed on administrative monitoring, he shall register with the department's representative in his county, notify the department of his current address each quarter, and make payments on financial obligations owed, until the financial obligations are paid in full or a consent order of judgment is filed.

(2) "Criminal risk factors" mean characteristics and behaviors that, when addressed or changed, affect a person's risk for committing crimes. The characteristics may include, but not be limited to, the following risk and criminogenic need factors: antisocial behavior patterns; criminal personality; antisocial attitudes, values, and beliefs; poor impulse control; criminal thinking; substance abuse; criminal associates; dysfunctional family or marital relationships; or low levels of employment or education.

(3) "Department" means the Department of Probation, Parole and Pardon Services.

(4) "Evidence-based practices" mean supervision policies, procedures, and practices that scientific research demonstrates reduce recidivism among individuals on probation, parole, or post-correctional supervision.

(5) "Financial obligations" mean fines, fees, and restitution either ordered by the court or statutorily imposed.

(6) "Hearing officer" means an employee of the department who conducts preliminary hearings to determine probable cause on alleged violations committed by an individual under the supervision of the department and as otherwise provided by law. This includes, but is not limited to, violations concerning probation, parole, and community supervision. The hearing officer also conducts preliminary hearings and final revocation hearings for supervised furlough, youthful offender conditional release cases, and such other hearings as required by law.

HISTORY: 2010 Act No. 273, Section 45, eff January 1, 2011.



SECTION 24-21-10. Department of Probation, Parole and Pardon Services; Board of Probation, Parole and Pardon Services; board members; term; appointment; filing vacancies.

(A) The department is governed by its director. The director must be appointed by the Governor with the advice and consent of the Senate. To qualify for appointment, the director must have a baccalaureate or more advanced degree from an institution of higher learning that has been accredited by a regional or national accrediting body, which is recognized by the Council for Higher Education Accreditation and must have at least ten years of training and experience in one or more of the following fields: parole, probation, corrections, criminal justice, law, law enforcement, psychology, psychiatry, sociology, or social work.

(B) The Board of Probation, Parole and Pardon Services is composed of seven members. The terms of office of the members are for six years. Each of the seven members must be appointed from each of the congressional districts. At least one appointee shall have at least five years of work or volunteer experience in one or more of the following fields: parole, probation, corrections, criminal justice, law, law enforcement, psychology, psychiatry, sociology, or social work. Vacancies must be filled by gubernatorial appointment with the advice and consent of the Senate for the unexpired term. If a vacancy occurs during a recess of the Senate, the Governor may fill the vacancy by appointment for the unexpired term pending the consent of the Senate, provided the appointment is received for confirmation on the first day of the Senate's next meeting following the vacancy. A chairman must be elected annually by a majority of the membership of the board. The chairman may serve consecutive terms.

(C) The Governor shall deliver an appointment within sixty days of the expiration of a term, if an individual is being reappointed, or within ninety days of the expiration of a term, if an individual is an initial appointee. If a board member who is being reappointed is not confirmed within sixty days of receipt of the appointment by the Senate, the appointment is considered rejected. For an initial appointee, if confirmation is not made within ninety days of receipt of the appointment by the Senate, the appointment is deemed rejected. The Senate may by resolution extend the period after which an appointment is considered rejected. If the failure of the Senate to confirm an appointee would result in the lack of a quorum of board membership, the seat for which confirmation is denied or rejected shall not be considered when determining if a quorum of board membership exists.

(D) Within ninety days of a parole board member's appointment by the Governor and confirmation by the Senate, the board member must complete a comprehensive training course developed by the department using training components consistent with those offered by the National Institute of Corrections or the American Probation and Parole Association. This training course must include classes regarding the following:

(1) the elements of the decision making process, through the use of evidence-based practices for determining offender risk, needs and motivations to change, including the actuarial assessment tool that is used by the parole agent;

(2) security classifications as established by the Department of Corrections;

(3) programming and disciplinary processes and the department's supervision, case planning, and violation process;

(4) the dynamics of criminal victimization; and

(5) collaboration with corrections related stakeholders, both public and private, to increase offender success and public safety.

The department must promulgate regulations setting forth the minimum number of hours of training required for the board members and the specific requirements of the course that the members must complete.

(E)(1) Each parole board member is also required to complete a minimum of eight hours of training annually, which shall be provided for in the department's annual budget. This annual training course must be developed using the training components consistent with those offered by the National Institute of Corrections or American Probation and Parole Association and must offer classes regarding:

(a) a review and analysis of the effectiveness of the assessment tool used by the parole agents;

(b) a review of the department's progress toward public safety goals;

(c) the use of data in decision making; and

(d) any information regarding promising and evidence-based practices offered in the corrections related and crime victim dynamics field.

The department must promulgate regulations setting forth the specific criteria for the course that the members must complete.

(2) If a parole board member does not fulfill the training as provided in this section, the Governor, upon notification, must remove that member from the board unless the Governor grants the parole board member an extension to complete the training, based upon exceptional circumstances.

(F) The department must develop a plan that includes the following:

(1) establishment of a process for adopting a validated actuarial risk and needs assessment tool consistent with evidence-based practices and factors that contribute to criminal behavior, which the parole board shall use in making parole decisions, including additional objective criteria that may be used in parole decisions;

(2) establishment of procedures for the department on the use of the validated assessment tool to guide the department, parole board, and agents of the department in determining supervision management and strategies for all offenders under the department's supervision, including offender risk classification, and case planning and treatment decisions to address criminal risk factors and reduce offender risk of recidivism; and

(3) establishment of goals for the department, which include training requirements, mechanisms to ensure quality implementation of the validated assessment tool, and safety performance indicators.

(G) The director shall submit the plan in writing to the Sentencing Reform Oversight Committee no later than July 1, 2011. Thereafter, the department must submit an annual report to the Sentencing Reform Oversight Committee on its performance for the previous fiscal year and plans for the upcoming year. The department must collect and report all relevant data in a uniform format of both board decisions and field services and must annually compile a summary of past practices and outcomes.

HISTORY: 1962 Code Section 55-551; 1952 Code Section 55-551; 1942 Code Section 1038-5; 1942 (42) 1456, 1463; 1946 (44) 1516; 1976 Act No. 509, Section 1; 1981 Act No. 100, Sections 1-3; 1988 Act No. 480, Section 1; 1993 Act No. 181, Section 4; 1995 Act No. 7, Part I, Section 38; 2010 Act No. 273, Section 46, eff January 1, 2011; 2012 Act No. 223, Section 1, eff June 7, 2012; 2012 Act No. 279, Section 8, eff June 26, 2012.



SECTION 24-21-11. Removal of director or member.

The director and members of the board shall be subject to removal by the Governor pursuant to the provisions of Section 1-3-240.

HISTORY: 1981 Act No. 100, Section 4; 1993 Act No. 181, Section 460.



SECTION 24-21-12. Compensation of board members.

The members of the board shall draw no salaries, but each member shall be entitled to such per diem as may be authorized by law for boards, commissions, and committees, plus actual and necessary expenses incurred pursuant to the discharge of official duties.

HISTORY: 1981 Act No. 100, Section 4; 1993 Act No. 181, Section 461.



SECTION 24-21-13. Director to oversee department; development of written policies and procedures; board's duty to consider cases for parole, etc.

(A) It is the duty of the director to oversee, manage, and control the department. The director shall develop written policies and procedures for the following:

(1) the supervising of offenders on probation, parole, community supervision, and other offenders released from incarceration prior to the expiration of their sentence, which supervising shall be based on a structured decision-making guide designed to enhance public safety, which uses evidence-based practices and focuses on considerations of offenders' criminal risk factors;

(2) the consideration of paroles and pardons and the supervision of offenders in the community supervision program and other offenders released from incarceration prior to the expiration of their sentence. The requirements for an offender's participation in the community supervision program and an offender's progress toward completing the program are to be decided administratively by the Department of Probation, Parole and Pardon Services. No inmate or future inmate shall have a "liberty interest" or an "expectancy of release" while in a community supervision program administered by the department;

(3) the operation of community-based correctional services and treatment programs; and

(4) the operation of public work sentence programs for offenders as provided in item (1) of this subsection. This program also may be utilized as an alternative to technical revocations. The director shall establish priority programs for litter control along state and county highways. This must be included in the "public service work" program.

(B) It is the duty of the board to consider cases for parole, pardon, and any other form of clemency provided for under law.

HISTORY: 1981 Act No. 100, Section 4; 1986 Act No. 462, Section 10; 1988 Act No. 480, Section 2; 1993 Act No. 181, Section 462; 1995 Act No. 83, Section 39; 2010 Act No. 273, Section 47, eff January 1, 2011.



SECTION 24-21-30. Meetings; parole and pardon panels.

(A) A person who commits a "no parole offense" as defined in Section 24-13-100 on or after the effective date of this section is not eligible for parole consideration, but must complete a community supervision program as set forth in Section 24-21-560 prior to discharge from the sentence imposed by the court. For all offenders who are eligible for parole, the board shall hold regular meetings, as may be necessary to carry out its duties, but at least four times each year, and as many extra meetings as the chairman, or the Governor acting through the chairman, may order. The board may preserve order at its meetings and punish any disrespect or contempt committed in its presence. The chairman may direct the members of the board to meet as three-member panels to hear matters relating to paroles and pardons as often as necessary to carry out the board's responsibilities. Membership on these panels shall be periodically rotated on a random basis by the chairman. At the meetings of the panels, any unanimous vote shall be considered the final decision of the board, and the panel may issue an order of parole with the same force and effect of an order issued by the full board pursuant to Section 24-21-650. Any vote that is not unanimous shall not be considered as a decision of the board, and the matter shall be referred to the full board which shall decide it based on a vote of a majority of the membership.

(B) The board may grant parole to an offender who commits a violent crime as defined in Section 16-1-60 which is not included as a "no parole offense" as defined in Section 24-13-100 on or after the effective date of this section by a two-thirds majority vote of the full board. The board may grant parole to an offender convicted of an offense which is not a violent crime as defined in Section 16-1-60 or a "no parole offense" as defined in Section 24-13-100 by a unanimous vote of a three-member panel or by a majority vote of the full board.

Nothing in this subsection may be construed to allow any person who commits a "no parole offense" as defined in Section 24-13-100 on or after the effective date of this section to be eligible for parole.

(C) The board shall conduct all parole hearings in cases that relate to a single victim on the same day.

(D) Upon the request of a victim, the board may allow the victim and an offender to appear simultaneously before the board for the purpose of providing testimony.

HISTORY: 1962 Code Section 55-553; 1952 Code Section 55-553; 1942 Code Sections 3437, 3439; 1932 Code Sections 3437, 3439; Civ. C. '22 Sections 979, 981; Civ. C. '12 Sections 890, 892; 1906 (25) 14; 1981 Act No. 100 Section 5; 1995 Act No. 83, Section 40; 2004 Act No. 263, Section 13.



SECTION 24-21-32. Reentry supervision; revocation.

(A) For purposes of this section, "release date" means the date determined by the South Carolina Department of Corrections on which an inmate is released from prison, based on the inmate's sentence and all earned credits allowed by law.

(B) Notwithstanding the provisions of this chapter, an inmate, who is not required to participate in a community supervision program pursuant to Article 6, Chapter 21, Title 24, shall be placed on reentry supervision with the department before the expiration of the inmate's release date. Inmates who have been incarcerated for a minimum of two years shall be released to reentry supervision one hundred eighty days before their release date. For an inmate whose sentence includes probation, the period of reentry supervision is reduced by the term of probation.

(C) The individual terms and conditions of reentry supervision shall be developed by the department using an evidence-based assessment of the inmate's needs and risks. An inmate placed on reentry supervision must be supervised by a probation agent of the department. The department shall promulgate regulations for the terms and conditions of reentry supervision. Until such time as regulations are promulgated, the terms and conditions shall be based on guidelines developed by the director.

(D) If the department determines that an inmate has violated a term or condition of reentry supervision sufficient to revoke the reentry supervision, a probation agent must initiate a proceeding before a department administrative hearing officer. The proceeding must be initiated pursuant to a warrant or a citation describing the violations of the reentry supervision. No inmate arrested for violation of a term or condition of reentry supervision may be released on bond; however, he shall be credited with time served as set forth in Section 24-13-40 toward his release date. If the administrative hearing officer determines the inmate has violated a term or condition of reentry supervision, the hearing officer may impose other terms or conditions set forth in the regulations or department guidelines, and may continue the inmate on reentry supervision, or the hearing officer may revoke the inmate's reentry supervision and the inmate shall be incarcerated up to one hundred eighty days, but the maximum aggregate time that the inmate shall serve on reentry supervision or for revocation of the reentry supervision shall not exceed an amount of time equal to the length of incarceration imposed by the court for the offense that the inmate was serving at the time of his initial reentry supervision. The decision of the administrative hearing officer on the reentry supervision shall be final and there shall be no appeal of his decision.

HISTORY: 2010 Act No. 273, Section 48, eff January 1, 2011.



SECTION 24-21-35. Administrative recommendations available to victim prior to parole hearing.

The Department of Probation, Parole and Pardon Services Board shall make its administrative recommendations available to a victim of a crime before it conducts a parole hearing for the perpetrator of the crime.

HISTORY: 2004 Act No. 263, Section 2.



SECTION 24-21-40. Record of proceedings.

The Board shall keep a complete record of all its proceedings and hold it subject to the order of the Governor or the General Assembly.

HISTORY: 1962 Code Section 55-554; 1952 Code Section 55-554; 1942 Code Section 3435; 1932 Code Section 3435; Civ. C. '22 Section 977; Civ. C. '12 Section 888; 1906 (25) 14.



SECTION 24-21-50. Hearings, arguments, and appearances by counsel or individuals.

The board shall grant hearings and permit arguments and appearances by counsel or any individual before it at any such hearing while considering a case for parole, pardon, or any other form of clemency provided for under law. No inmate has a right of confrontation at the hearing.

HISTORY: 1962 Code Section 55-555; 1952 Code Section 55-555; 1942 Code Section 1038-11; 1942 (42) 1456; 1946 (44) 1516; 1947 (45) 67; 1949 (46) 311; 1995 Act No. 83, Section 41.



SECTION 24-21-55. Hearing fee.

The Department of Probation, Parole and Pardon Services shall receive compensation in an amount provided by the General Assembly in the annual general appropriations act.

HISTORY: 2002 Act No. 356, Section 1, Pt IV.A; 2012 Act No. 246, Section 2, eff June 18, 2012.



SECTION 24-21-60. Cooperation of public agencies and officials; surveys.

Each city, county, or state official or department shall assist and cooperate to further the objectives of this chapter. The board, the director of the department, and the probation agents may seek the cooperation of officials and departments and especially of the sheriffs, jailers, magistrates, police officials, and institutional officers. The director may conduct surveys of state correctional facilities, county jails, and camps and obtain information to enable the board to pass intelligently upon all applications for parole. The Director of the Department of Corrections and the wardens, jailers, sheriffs, supervisors, or other officers in whose control a prisoner may be committed must aid and assist the director and the probation agents in the surveys.

HISTORY: 1962 Code Section 55-556; 1952 Code Section 55-556; 1942 Code Section 1038-13; 1942 (42) 1456; 1960 (51) 1917; 1988 Act No. 480, Section 3; 1991 Act No. 134, Section 1; 1993 Act No. 181, Section 463; 1995 Act No. 83, Section 42.



SECTION 24-21-70. Records of prisoners.

The Director of the Department of Corrections, when a prisoner is confined in the State Penitentiary, the sheriff of the county, when a person is confined in the county jail, and the county supervisor or chairman of the governing body of the county if there is no county supervisor, when a prisoner is confined upon a work detail of a county, must keep a record of the industry, habits, and deportment of the prisoner, as well as other information requested by the board or the director and furnish it to them upon request.

HISTORY: 1962 Code Section 55-557; 1952 Code Section 55-557; 1942 Code Section 1038-13; 1942 (42) 1456; 1960 (51) 1917; 1988 Act No. 480, Section 4; 1991 Act No. 134, Section 2; 1993 Act No. 181, Section 464.



SECTION 24-21-80. Probationers and parolees to pay supervision fee; intensive supervision fee; hardship exemption; delinquencies; substitution of public service.

An adult placed on probation, parole, or community supervision shall pay a regular supervision fee toward offsetting the cost of his supervision for so long as he remains under supervision. The regular supervision fee must be determined by the Department of Probation, Parole, and Pardon Services based upon the ability of the person to pay. The fee must be not less than twenty dollars nor more than one hundred dollars per month. The fee is due on the date of sentencing or as soon as determined by the department and each subsequent anniversary for the duration of the supervision period. The department shall remit from the fees collected an amount not to exceed the regular supervision fees collected during fiscal year 1992-93 for credit to the State General Fund. All regular supervision fees collected in excess of the fiscal year 1992-93 amount must be retained by the department, carried forward, and applied to the department's operation. The payment of the fee must be a condition of probation, parole, or community supervision, and a delinquency of two months or more in making payments may operate as a revocation.

If a probationer is placed under intensive supervision by a court of competent jurisdiction, or if the board places a parolee under intensive supervision, or if an inmate who is participating in the Supervised Furlough Program is placed under intensive supervision, or if a person participating in a community supervision program is placed under intensive supervision, the probationer, parolee, inmate, or community supervisee is required to pay not less than ten dollars nor more than thirty dollars each week for the duration of intensive supervision in lieu of the regular supervision fee. The intensive supervision fee must be determined by the department based upon the ability of the person to pay. Fees derived from persons under intensive supervision must be retained by the department, carried forward, and applied to the department's operation. The department may exempt any individual supervised by the department on any community supervision program from the payment of a part or all of the yearly or weekly fee during any part or all of the supervision period only if the department determines that exceptional circumstances exist such that these payments work a severe hardship on the individual. Delinquencies of two months or more in payment of a reduced fee operates in the same manner as delinquencies for the full amount. The department may substitute public service employment for supervision fees when it considers the same to be in the best interest of the State and the individual.

HISTORY: 1980 Act No. 517, Part II, Section 6A; 1985 Act No. 201, Part II, Section 58A; 1988 Act No. 480, Section 5; 1993 Act No. 164, Part II, Section 26A; 1995 Act No. 83, Section 43.



SECTION 24-21-85. Electronic monitoring fees.

Every person placed on electronic monitoring must be assessed a fee to be determined by the Department of Probation, Parole and Pardon Services in accordance with Section 24-21-80, as long as he remains in the electronic monitoring program. The payment of the fee must be a condition of supervision of any program administered by the department and a delinquency of two months or more in making payments may operate as a revocation. All fees generated by this assessment must be retained by the department to support the electronic monitoring program and carried forward for the same purpose.

HISTORY: 2002 Act No. 356, Section 1, Pt IV.B.



SECTION 24-21-87. Extradition and maintenance polygraph fees.

(A) The department may charge offenders a fee based on the number of miles and length of time required to perform an extradition. The fee must be used to offset the cost of extradition. All unexpended revenues of this fee at year end must be retained and carried forward by the department and expended for the same purpose.

(B) The department may charge a fee to offenders required to have maintenance polygraphs. This fee may not exceed the actual cost of the maintenance polygraph. All unexpended revenues of this fee at year end must be retained and carried forward by the department and expended for the same purpose.

HISTORY: 2008 Act No. 353, Section 2, Pt 15.B, eff July 1, 2009.



SECTION 24-21-90. Account and receipt for fee payments; deposit of funds.

Each supervising agent shall keep an accurate account of the money he collects pursuant to Sections 24-21-80, 24-23-210(B), and 24-23-220 and shall give a receipt to the probationer and individual under supervision for each payment. Money collected must be forwarded to the board and deposited in the state treasury.

HISTORY: 1980 Act No. 517, Part II, Section 6B; 1982 Act No. 455, Section 5; 1988 Act No. 480, Section 6.



SECTION 24-21-100. Administrative monitoring when fines outstanding; fee.

(A) Notwithstanding the provisions of Section 24-19-120, 24-21-440, 24-21-560(B), or 24-21-670, when an individual has not fulfilled his obligations for payment of financial obligations by the end of his term of supervision, then the individual shall be placed under quarterly administrative monitoring, as defined in Section 24-21-5, by the department until such time as those financial obligations are paid in full or a consent order of judgment is filed. If the individual under administrative monitoring fails to make reasonable progress toward the payment of such financial obligations, as determined by the department, the department may petition the court to hold an individual in civil contempt for failure to pay the financial obligations. If the court finds the individual has the ability to pay but has not made reasonable progress toward payment, the court may hold the individual in civil contempt of court and may impose a term of confinement in the local detention center until payment of the financial obligations, but in no case to exceed ninety days of confinement. Following any term of confinement, the individual shall be returned to quarterly administrative monitoring by the department. If the individual under administrative monitoring does not have the ability to pay the financial obligations and has no reasonable likelihood of being able to pay in the future, the department may submit a consent order of judgment to the court, which shall relieve the individual of any further administrative monitoring.

(B) An individual placed on administrative monitoring shall pay a regular monitoring fee toward offsetting the cost of his administrative monitoring for the period of time that he remains under monitoring. The regular monitoring fee must be determined by the department based upon the ability of the person to pay. The fee must not be more than ten dollars a month. All regular monitoring fees must be retained by the department, carried forward, and applied to the department's operation.

HISTORY: 2010 Act No. 273, Section 52, eff January 1, 2011.



SECTION 24-21-110. Administrative sanctions.

(A) In response to a violation of the terms and conditions of any supervision program operated by the department, whether pursuant to statute or contract with another state agency, the probation agent may, with the concurrence of his supervisor and, as an alternative to issuing a warrant or citation, serve on the offender a notice of administrative sanctions. The agent must not serve a notice of administrative sanctions on an offender for violations of special conditions if a sentencing court provided that those violations would be heard by the court. The administrative sanctions must be equal to or less restrictive than the sanctions available to the revoking authority, with the exception of revocation.

(B) If the offender agrees in writing to the additional conditions set forth in the notice or order of administrative sanctions, the conditions must be implemented with swiftness and certainty. If the offender does not agree, or if after agreeing the offender fails to fulfill the additional conditions to the satisfaction of the probation agent and his supervisor, then the probation agent may commence revocation proceedings.

(C) In addition to the notice of administrative sanctions, a hearing officer with the department may, as an alternative to sending a case forward to the revoking authority, impose on the offender an order of administrative sanctions. The order may be made only after the hearing officer has made a finding of probable cause at a preliminary hearing that an offender has violated the terms and conditions of any supervision program operated by the department, whether pursuant to statute or a contract with another state agency. The administrative sanctions must be equal to or less restrictive than the sanctions available to the revoking authority, with the exception of revocation. The sanctions must be implemented with swiftness and certainty.

(D) The administrative sanctions shall be established by regulations of the department, as set forth by established administrative procedures. The department shall delineate in the regulations a listing of administrative sanctions for the most common types of supervision violations including, but not limited to: failure to report; failure to pay fines, fees, and restitution; failure to participate in a required program or service; failure to complete community service; and failure to refrain from the use of alcohol or controlled substances. The sanctions shall consider the severity of the current violation, the offender's previous criminal record, the number and severity of previous supervision violations, the offender's assessment, and the extent to which administrative sanctions were imposed for previous violations. The department, in determining the list of administrative sanctions to be served on an offender, shall ascertain the availability of community-based programs and treatment options including, but not limited to: inpatient and outpatient substance abuse treatment facilities; day reporting centers; restitution centers; intensive supervision; electronic monitoring; community service; programs to reduce criminal risk factors; and other community-based options consistent with evidence-based practices.

(E) The department shall provide annually to the Sentencing Reform Oversight Committee:

(1) the number of offenders who were placed on administrative sanctions during the prior fiscal year and who were not returned to incarceration within that fiscal year;

(2) the number and percentage of offenders whose supervision programs were revoked for violations of the conditions of supervision and ordered to serve a term of imprisonment. This calculation shall be based on the fiscal year prior to the fiscal year in which the report is required. The baseline revocation rate shall be the revocation rate in Fiscal Year 2010; and

(3) the number and percentage of offenders who were convicted of a new offense and sentenced to a term of imprisonment. This calculation shall be based on the fiscal year prior to the fiscal year in which the report is required. The baseline revocation rate shall be the revocation rate in Fiscal Year 2010.

HISTORY: 2010 Act No. 273, Section 53, eff January 1, 2011.



SECTION 24-21-220. Powers and duties of director.

The director is vested with the exclusive management and control of the department and is responsible for the management of the department and for the proper care, assessment, treatment, supervision, and management of offenders under its control. The director shall manage and control the department and it is the duty of the director to carry out the policies of the department. The director is responsible for scheduling board meetings, assuring that the proper cases and investigations are prepared for the board, maintaining the board's official records, and performing other administrative duties relating to the board's activities. The director must employ within his office such personnel as may be necessary to carry out his duties and responsibilities including the functions of probation, parole, and community supervision, community-based programs, financial management, research and planning, staff development and training, and internal audit. The director shall make annual written reports to the board, the Governor, and the General Assembly providing statistical and other information pertinent to the department's activities.

HISTORY: 1962 Code Section 55-572; 1952 Code Section 55-572; 1942 Code Section 1038-7; 1942 (42) 1456; 1946 (44) 1516; 1981 Act No. 100, Section 7; 1991 Act No. 134, Section 4; 1993 Act No. 181, Section 465; 1995 Act No. 83, Section 44; 2010 Act No. 273, Section 49, eff January 1, 2011.



SECTION 24-21-221. Notice of hearing to consider parole; to whom required.

The director must give a thirty-day written notice of any board hearing during which the board will consider parole for a prisoner to the following persons:

(1) any victim of the crime who suffered damage to his person as a result thereof or if such victim is deceased, to members of his immediate family to the extent practicable;

(2) the solicitor who prosecuted the prisoner or his successor in the jurisdiction in which the crime was prosecuted; and

(3) the law enforcement agency that was responsible for the arrest of the prisoner concerned.

HISTORY: 1991 Act No. 134, Section 5; 1993 Act No. 181, Section 466.



SECTION 24-21-230. Employment of probation agents and other staff; employment and duties of hearing officers.

(A) The director must employ probation agents required for service in the State and clerical assistants as necessary. The probation agents must take and pass psychological and qualifying examinations as directed by the director. The director must ensure that each probation agent receives adequate training. Until the initial employment requirements are met, no person may take the oath of a probation agent nor exercise the authority granted to them.

(B) The director must employ hearing officers who conduct preliminary hearings to determine probable cause on violations committed by individuals under the supervision of the department and as otherwise provided by law. This includes, but is not limited to, violations concerning probation, parole, and community supervision. The hearing officer also conducts preliminary hearings and final revocation hearings for supervised furlough, youthful offender conditional release cases, and such other hearings as required by law. The department shall promulgate regulations for the qualifications of the hearing officers and the procedures for the preliminary hearings. Until regulations are adopted, the qualifications and procedures shall be based on guidelines developed by the director.

HISTORY: 1962 Code Section 55-573; 1952 Code Section 55-573; 1942 Code Section 1038-7; 1942 (42) 1456; 1946 (44) 1516; 1981 Act No. 100, Section 8; 1991 Act No. 134, Section 1993 Act No. 181, Section 467; 1995 Act No. 83, Section 45; 2010 Act No. 273, Section 51, eff January 1, 2011.



SECTION 24-21-235. Issuance of duty clothing to department employees.

The Department of Probation, Parole and Pardon Services is authorized to issue duty clothing for the use of department employees.

HISTORY: 2002 Act No. 356, Section 1, Pt IV.D.



SECTION 24-21-237. Employee meals.

Meals may be provided to employees of the department who are not permitted to leave duty stations and are required to work during deployments, actual emergencies, emergency simulation exercises, and when the Governor declares a state of emergency.

HISTORY: 2002 Act No. 356, Section 1, Pt IV.E.



SECTION 24-21-240. Oath of probation agents.

Each person appointed as a probation agent must take an oath of office as required of state officers which must be noted of record by the clerk of court.

HISTORY: 1962 Code Section 55-574; 1952 Code Section 55-574; 1942 Code Section 1038-8; 1942 (42) 1456; 1991 Act No. 134, Section 7.



SECTION 24-21-250. Pay and expenses of probation agents.

The probation agents must be paid salaries, to be fixed by the department, payable semimonthly, and also be paid traveling and other necessary expenses incurred in the performance of their official duties when the expense accounts have been authorized and approved by the director.

HISTORY: 1962 Code Section 55-575; 1952 Code Section 55-575; 1942 Code Section 1038-8; 1942 (42) 1456; 1946 (44) 1516; 1988 Act No. 480, Section 7; 1991 Act No. 134, Section 8; 1993 Act No. 181, Section 468.



SECTION 24-21-260. Probation agents' assignment locations.

Probation agents appointed under Section 24-21-230 must be assigned to serve in courts or districts or other places the director may determine.

HISTORY: 1962 Code Section 55-576; 1952 Code Section 55-576; 1942 Code Section 1038-8; 1942 (42) 1456; 1946 (44) 1516; 1988 Act No. 480, Section 8; 1991 Act No. 134, Section 9; 1993 Act No. 181, Section 469.



SECTION 24-21-270. Offices for probation agents.

The governing body of each county in which a probation agent serves shall provide, in or near the courthouse, suitable office space for such agent.

HISTORY: 1962 Code Section 55-577; 1952 Code Section 55-577; 1942 Code Section 1038-15; 1942 (42) 1456; 1965 (54) 213; 1991 Act No. 134, Section 10.



SECTION 24-21-280. Duties and powers of probation agents; authority to enforce criminal laws.

(A) A probation agent must investigate all cases referred to him for investigation by the judges or director and report in writing. He must furnish to each person released on probation, parole, or community supervision under his supervision a written statement of the conditions of probation, parole, or community supervision and must instruct him regarding them. He must keep informed concerning the conduct and condition of each person on probation, parole, or community supervision under his supervision by visiting, requiring reports, and in other ways, and must report in writing as often as the court or director may require. He must use practicable and suitable methods that are consistent with evidence-based practices to aid and encourage persons on probation, parole, or community supervision to bring about improvement in their conduct and condition and to reduce the risk of recidivism for the offenders under his supervision. A probation agent must keep detailed records of his work, make reports in writing, and perform other duties as the director may require.

(B) A probation agent has, in the execution of his duties, the power to issue an arrest warrant or a citation charging a violation of conditions of supervision, the powers of arrest, and, to the extent necessary, the same right to execute process given by law to sheriffs. A probation agent has the power and authority to enforce the criminal laws of the State. In the performance of his duties of probation, parole, community supervision, and investigation, he is regarded as the official representative of the court, the department, and the board.

(C) A probation agent must conduct an actuarial assessment of offender risks and needs, including criminal risk factors and specific needs of each individual, under the supervision of the department, which shall be used to make objectively based decisions that are consistent with evidence-based practices on the type of supervision and services necessary. The actuarial assessment tool shall include screening and comprehensive versions. The screening version shall be used as a triage tool to determine offenders who require the comprehensive version. The director also shall require each agent to receive annual training on evidence-based practices and criminal risks factors and how to target these factors to reduce recidivism.

(D) A probation agent, in consultation with his supervisor, shall identify each individual under the supervision of the department, with a term of supervision of more than one year, and shall calculate and award compliance credits as provided in this section. Credits may be earned from the first day of supervision on a thirty-day basis, but shall not be applied until after each thirty-day period of supervision has been completed. Compliance credits may be denied for noncompliance on a thirty-day basis as determined by the department. The denial of nonearned compliance credits is a final decision of the department and is not subject to appeal. An individual may earn up to twenty days of compliance credits for each thirty-day period in which he has fulfilled all of the conditions of his supervision, has no new arrests, and has made all scheduled payments of his financial obligations.

(E) Any portion of the earned compliance credits are subject to be revoked by the department if an individual violates a condition of supervision during a subsequent thirty-day period.

(F) The department shall provide annually to the Sentencing Reform Oversight Committee the number of offenders who qualify for compliance credits and the amount of credits each has earned within a fiscal year.

HISTORY: 1962 Code Section 55-578; 1952 Code Section 55-578; 1942 Code Section 1038-9; 1942 (42) 1456; 1988 Act No. 480, Section 9; 1991 Act No. 134, Section 11; 1993 Act No. 181, Section 470; 1995 Act No. 83, Section 46; 2000 Act No. 352, Section 1; 2000 Act No. 396, Section 7; 2010 Act No. 273, Section 50, eff January 1, 2011.



SECTION 24-21-290. Information received by probation agents privileged.

All information and data obtained in the discharge of his official duty by a probation agent is privileged information, is not receivable as evidence in a court, and may not be disclosed directly or indirectly to anyone other than the judge or others entitled under this chapter to receive reports unless ordered by the court or the director.

HISTORY: 1962 Code Section 55-579; 1952 Code Section 55-579; 1942 Code Section 1038-14; 1942 (42) 1456; 1988 Act No. 480, Section 10; 1991 Act No. 134, 12; 1993 Act No. 181, Section 471.



SECTION 24-21-300. Issuance of citation to person released pursuant to Offender Management Systems Act for violation of release terms.

At any time during a period of supervision, a probation agent, instead of issuing a warrant, may issue a written citation and affidavit setting forth that the probationer, parolee, or community supervision releasee, or a person released or furloughed under the Offender Management Systems Act in the agent's judgment violates the conditions of his release or suspended sentence. The citation must be directed to the probationer, the parolee, the community supervision releasee, or the person released or furloughed, and must require him to appear at a specified time, date, and court or other place, and must state the charges. The citation must set forth the person's rights and contain a statement that a hearing will be held in his absence if he fails to appear and that he may be imprisoned as a result of his absence. The citation may be served by a law enforcement officer upon the request of a probation agent. A certificate of service is sufficient proof of service. The issuance of a citation or warrant during the period of supervision gives jurisdiction to the court and the board at any hearing on the violation.

HISTORY: 1988 Act No. 478; 1995 Act No. 83, Section 47.



SECTION 24-21-410. Power to suspend sentence and impose probation; exceptions; search and seizure.

After conviction or plea for any offense, except a crime punishable by death or life imprisonment, the judge of a court of record with criminal jurisdiction at the time of sentence may suspend the imposition or the execution of a sentence and place the defendant on probation or may impose a fine and also place the defendant on probation. Probation is a form of clemency. Before a defendant may be placed on probation, he must agree in writing to be subject to a search or seizure, without a search warrant, based on reasonable suspicions, of the defendant's person, any vehicle the defendant owns or is driving, and any of the defendant's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

A defendant may not be placed on probation by the court if he fails to comply with this provision and instead must be required to serve the suspended portion of the defendant's sentence. However, a defendant who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the defendant agree to be subject to search or seizure, without a search warrant, with or without cause, of the defendant's person, any vehicle the defendant owns or is driving, or any of the defendant's possessions.

Immediately before each search or seizure pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on parole. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this section, he is subject to discipline pursuant to the employing agency's policies and procedures.

HISTORY: 1962 Code Section 55-591; 1952 Code Section 55-591; 1942 Code Section 1038-1; 1942 (42) 1456; 1996 Act No. 341, Section 1; 2010 Act No. 151, Section 9, eff April 28, 2010.



SECTION 24-21-420. Report of probation agent on offense and defendant.

When directed by the court, the probation agent must fully investigate and report to the court in writing the circumstances of the offense and the criminal record, social history, and present condition of the defendant including, whenever practicable, the findings of a physical and mental examination of the defendant. When the services of a probation agent are available to the court, no defendant charged with a felony and, unless the court shall direct otherwise in individual cases, no other defendant may be placed on probation or released under suspension of sentence until the report of such investigation has been presented to and considered by the court.

HISTORY: 1962 Code Section 55-592; 1952 Code Section 55-592; 1942 Code Section 1038-2; 1942 (42) 1456; 1991 Act No. 134, Section 13.



SECTION 24-21-430. Conditions of probation.

The court may impose by order duly entered and may at any time modify the conditions of probation and may include among them any of the following or any other condition not prohibited in this section; however, the conditions imposed must include the requirement that the probationer must permit the search or seizure, without a search warrant, based on reasonable suspicions, of the probationer's person, any vehicle the probationer owns or is driving, and any of the probationer's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer, but the conditions imposed upon a probationer who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the probationer agree to be subject to search or seizure, without a search warrant, with or without cause, of the probationer's person, any vehicle the probationer owns or is driving, or any of the probationer's possessions.

By enacting this provision, the General Assembly intends to provide law enforcement with a means of reducing recidivism and does not authorize law enforcement officers to conduct searches for the sole purpose of harassment. Immediately before each search or seizure pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on probation. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this section, he is subject to discipline pursuant to the employing agency's policies and procedures.

To effectively supervise probationers, the director shall develop policies and procedures for imposing conditions of supervision on probationers. These conditions may enhance but must not diminish court imposed conditions.

The probationer shall:

(1) refrain from the violations of any state or federal penal laws;

(2) avoid injurious or vicious habits;

(3) avoid persons or places of disreputable or harmful character;

(4) permit the probation agent to visit at his home or elsewhere;

(5) work faithfully at suitable employment as far as possible;

(6) pay a fine in one or several sums as directed by the court;

(7) perform public service work as directed by the court;

(8) submit to a urinalysis or a blood test or both upon request of the probation agent;

(9) submit to curfew restrictions;

(10) submit to house arrest which is confinement in a residence for a period of twenty-four hours a day, with only those exceptions as the court may expressly grant in its discretion;

(11) submit to intensive surveillance which may include surveillance by electronic means;

(12) support his dependents; and

(13) follow the probation agent's instructions and advice regarding recreational and social activities.

HISTORY: 1962 Code Section 55-593; 1952 Code Section 55-593; 1942 Code Section 1038-3; 1942 (42) 1456; 1986 Act No. 462, Section 6; 1987 Act No. 31, Section 1; 1991 Act No. 134, Section 14; 1996 Act No. 341, Section 2; 2010 Act No. 151, Section 10, eff April 28, 2010.



SECTION 24-21-440. Period of probation.

The period of probation or suspension of sentence shall not exceed a period of five years and shall be determined by the judge of the court and may be continued or extended within the above limit.

HISTORY: 1962 Code Section 55-594; 1952 Code Section 55-594; 1942 Code Section 1038-4; 1942 (42) 1456; 1949 (46) 311; 1991 Act No. 134, Section 15.



SECTION 24-21-450. Arrest for violation of terms of probation; bond.

At any time during the period of probation or suspension of sentence the court, or the court within the venue of which the violation occurs, or the probation agent may issue or cause the issuing of a warrant and cause the defendant to be arrested for violating any of the conditions of probation or suspension of sentence. Any police officer or other agent with power of arrest, upon the request of the probation agent, may arrest a probationer. In case of an arrest, the arresting officer or agent must have a written warrant from the probation agent setting forth that the probationer has, in his judgment, violated the conditions of probation, and such statement shall be warrant for the detention of such probationer in the county jail or other appropriate place of detention, until such probationer can be brought before the judge of the court or of the court within the venue of which the violation occurs. Such probation agent must forthwith report such arrest and detention to the judge of the court, or of the court within the venue of which the violation occurs, and submit in writing a report showing in what manner the probationer has violated his probation. Provided, that any person arrested for the violation of the terms of probation must be entitled to be released on bond pending a hearing, and such bond shall be granted and the amount thereof determined by a magistrate in the county where the probationer is confined or by the magistrate in whose jurisdiction the alleged violation of probation occurred.

HISTORY: 1962 Code Section 55-595; 1952 Code Section 55-595; 1942 Code Section 1038-4; 1942 (42) 1456; 1949 (46) 311; 1955 (49) 72; 1959 (51) 320; 1991 Act No. 134, Section 16.



SECTION 24-21-460. Action of court in case of violation of terms of probation.

Upon such arrest the court, or the court within the venue of which the violation occurs, shall cause the defendant to be brought before it and may revoke the probation or suspension of sentence and shall proceed to deal with the case as if there had been no probation or suspension of sentence except that the circuit judge before whom such defendant may be so brought shall have the right, in his discretion, to require the defendant to serve all or a portion only of the sentence imposed. Should only a portion of the sentence imposed be put into effect, the remainder of such sentence shall remain in full force and effect and the defendant may again, from time to time, be brought before the circuit court so long as all of his sentence has not been served and the period of probation has not expired.

HISTORY: 1962 Code Section 55-596; 1952 Code Section 55-596; 1942 Code Section 1038-4; 1942 (42) 1456; 1949 (46) 311; 1959 (51) 320.



SECTION 24-21-480. Restitution Center program; distribution of offenders' salaries.

The judge may suspend a sentence for a defendant convicted of a nonviolent offense, as defined in Section 16-1-70, for which imprisonment of more than ninety days may be imposed, or as a revocation of probation, and may place the offender in a restitution center as a condition of probation. The board may place a prisoner in a restitution center as a condition of parole. The department, on the first day of each month, shall present to the general sessions court a report detailing the availability of bed space in the restitution center program. The restitution center is a program under the jurisdiction of the department.

The offender must have paid employment and/or be required to perform public service employment up to a total of fifty hours per week.

The offender must deliver his salary to the restitution center staff who must distribute it in the following manner:

(1) restitution to the victim or payment to the account established pursuant to the Victims of Crime Act of 1984, Public Law 98-473, Title II, Chapter XIV, Section 1404, as ordered by the court;

(2) payment of child support or alimony or other sums as ordered by a court;

(3) payment of any fines or court fees due;

(4) payment of a daily fee for housing and food. This fee may be set by the department with the approval of the State Budget and Control Board. The fee must be based on the offender's ability to pay not to exceed the actual costs. This fee must be deposited by the department with the State Treasurer for credit to the same account as funds collected under Sections 14-1-210 through 14-1-230;

(5) payment of any costs incurred while in the restitution center;

(6) if available, fifteen dollars per week for personal items.

The remainder must be deposited and given to the offender upon his discharge.

The offender must be in the restitution center for not more than six months, nor less than three months; provided, however, in those cases where the maximum term is less than one year the offender must be in the restitution center for not more than ninety days nor less than forty-five days.

Upon release from the restitution center, the offender must be placed on probation for a term as ordered by the court.

Failure to comply with program requirements may result in a request to the court to revoke the suspended sentence.

No person must be made ineligible for this program by reason of gender.

HISTORY: 1986 Act No. 462, Section 5; 1988 Act No. 480, Section 12; 1991 Act No. 134, Section 17; 2008 Act No. 353, Section 2, Pt 15A, eff July 1, 2009.



SECTION 24-21-485. Authority of Department of Probation, Parole, and Pardon Services with respect to establishment and maintenance of restitution centers.

In order for the department to establish and maintain restitution centers, the director may:

(1) develop policies and procedures for the operation of restitution centers;

(2) fund other management options advantageous to the State including, but not limited to, contracting with public or nonpublic entities for management of restitution centers;

(3) lease buildings;

(4) develop standards for disciplinary rules to be imposed on residents of restitution centers;

(5) develop standards for the granting of emergency furloughs to participants.



SECTION 24-21-490. Collection and distribution of restitution.

(A) The Department of Probation, Parole and Pardon Services shall collect and distribute restitution on a monthly basis from all offenders under probationary and intensive probationary supervision.

(B) Notwithstanding Section 14-17-725, the department shall assess a collection fee of twenty percent of each restitution program and deposit this collection fee into a separate account. The department shall maintain individual restitution accounts that reflect each transaction and the amount paid, the collection fee, and the unpaid balance of the account. A summary of these accounts must be reported to the Governor's Office, the President of the Senate, the Speaker of the House, the Chairman of the House Judiciary Committee, and the Chairman of the Senate Corrections and Penology Committee every six months following the enactment of this section.

(C) The department may retain the collection fees described in subsection (B) and expend the fees for the purpose of collecting and distributing restitution. Unexpended funds at the end of each fiscal year may be retained by the department and carried forward for use for the same purpose by the department.

(D) For financial obligations collected by the department pursuant to administrative monitoring requirements, payments shall be distributed by the department proportionately to pay restitution and fees based on the ratio of each category to the total financial obligation owed. Fines shall continue to be paid and collected pursuant to the provisions of Chapter 17, Title 14.

HISTORY: 1996 Act No. 437, Section 5; 2002 Act No. 356, Section 1, Pt IV.C; 2010 Act No. 273, Section 54, eff January 1, 2011.



SECTION 24-21-510. Development and operation of system; basic elements.

The department shall develop and operate a comprehensive community control system if the General Assembly appropriates sufficient funds. The system shall include community control centers and sentencing options as a condition of probation, and utilize all sentencing options set forth in Chapter 21 of Title 24.

HISTORY: 1993 Act No. 164, Part II, Section 24A; 1995 Act No. 145, Part II, Section 52A.



SECTION 24-21-540. Community Control Centers for higher risk offenders; guidelines for placement.

The department shall develop and operate Community Control Centers for higher risk offenders, if the General Assembly appropriates funds to operate the centers. If the department has recommended the placement, offenders may be placed in a center for not less than thirty days nor more than six months by a judge as a condition of probation or as an alternative to probation revocation, or by the board as a condition of parole or as an alternative to parole revocation. An offender may not be placed in the center for more than six months on the same crime. There must not be consecutive sentencing to a Community Control Center.

HISTORY: 1993 Act No. 164, Part II, Section 24A.



SECTION 24-21-550. Probation terms involving fines, costs, assessments, or restitution.

A probation term ordered to end upon the payment of fines, court costs, assessments, and restitution must continue until the clerk of court certifies in writing that all monies have been paid, or the probation term has expired, or the expiration of probation has been changed by a subsequent order.

HISTORY: 1993 Act No. 164, Part II, Section 24A.



SECTION 24-21-560. Community supervision program; eligibility; time periods, supervision, and determination of completion; violations; revocation; notification of release to community supervision.

(A) Notwithstanding any other provision of law, except in a case in which the death penalty or a term of life imprisonment is imposed, any sentence for a "no parole offense" as defined in Section 24-13-100 must include any term of incarceration and completion of a community supervision program operated by the Department of Probation, Parole, and Pardon Services. No prisoner who is serving a sentence for a "no parole offense" is eligible to participate in a community supervision program until he has served the minimum period of incarceration as set forth in Section 24-13-150. Nothing in this section may be construed to allow a prisoner convicted of murder or a prisoner prohibited from early release, discharge, or work release by any other provision of law to be eligible for early release, discharge, or work release.

(B) A community supervision program operated by the Department of Probation, Parole and Pardon Services must last no more than two continuous years. The period of time a prisoner is required to participate in a community supervision program and the individual terms and conditions of a prisoner's participation shall be at the discretion of the department based upon guidelines developed by the director; however, the conditions of participation must include the requirement that the offender must permit the search or seizure, without a search warrant, with or without cause, of the offender's person, any vehicle the offender owns or is driving, and any of the offender's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer, but the conditions for participation for an offender who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the offender agree to be subject to search or seizure, without a search warrant, with or without cause, of the offender's person, any vehicle the offender owns or is driving, or any of the offender's possessions.

By enacting this provision, the General Assembly intends to provide law enforcement with a means of reducing recidivism and does not authorize law enforcement officers to conduct searches for the sole purpose of harassment. Immediately before each search or seizure pursuant to this subsection, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently in a community supervision program. A law enforcement officer conducting a search or seizure without a warrant pursuant to this subsection shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this subsection, he is subject to discipline pursuant to the employing agency's policies and procedures.

A prisoner participating in a community supervision program must be supervised by a probation agent of the department. The department must determine when a prisoner completes a community supervision program, violates a term of community supervision, fails to participate in a program satisfactorily, or whether a prisoner should appear before the court for revocation of the community supervision program.

(C) If the department determines that a prisoner has violated a term of the community supervision program and the community supervision should be revoked, a probation agent must initiate a proceeding in General Sessions Court. The proceeding must be initiated pursuant to a warrant or a citation issued by a probation agent setting forth the violations of the community supervision program. The court shall determine whether:

(1) the terms of the community supervision program are fair and reasonable;

(2) the prisoner has complied with the terms of the community supervision program;

(3) the prisoner should continue in the community supervision program under the current terms;

(4) the prisoner should continue in the community supervision program under other terms and conditions as the court considers appropriate;

(5) the prisoner has wilfully violated a term of the community supervision program.

If the court determines that a prisoner has wilfully violated a term or condition of the community supervision program, the court may impose any other terms or conditions considered appropriate and may continue the prisoner on community supervision, or the court may revoke the prisoner's community supervision and impose a sentence of up to one year for violation of the community supervision program. A prisoner who is incarcerated for revocation of the community supervision program is not eligible to earn any type of credits which would reduce the sentence for violation of the community supervision program.

(D) If a prisoner's community supervision is revoked by the court and the court imposes a period of incarceration for the revocation, the prisoner also must complete a community supervision program of up to two years as determined by the department pursuant to subsection (B) when he is released from incarceration.

A prisoner who is sentenced for successive revocations of the community supervision program may be required to serve terms of incarceration for successive revocations, as provided in Section 24-21-560(C), and may be required to serve additional periods of community supervision for successive revocations, as provided in Section 24-21-560(D). The maximum aggregate amount of time a prisoner may be required to serve when sentenced for successive revocations may not exceed an amount of time equal to the length of incarceration imposed limited by the amount of time remaining on the original "no parole offense". The prisoner must not be incarcerated for a period longer than the original sentence. The original term of incarceration does not include any portion of a suspended sentence.

If a prisoner's community supervision is revoked due to a conviction for another offense, the prisoner must complete a community supervision program of up to two continuous years as determined by the department after the prisoner has completed the service of the sentence for the community supervision revocation and any other term of imprisonment which may have been imposed for the criminal offense, except when the subsequent sentence is death or life imprisonment.

(E) A prisoner who successfully completes a community supervision program pursuant to this section has satisfied his sentence and must be discharged from his sentence.

(F) The Department of Corrections must notify the Department of Probation, Parole, and Pardon Services of the projected release date of any inmate serving a sentence for a "no parole offense" one hundred eighty days in advance of his release to community supervision. For an offender sentenced to one hundred eighty days or less, the Department of Corrections immediately must notify the Department of Probation, Parole, and Pardon Services.

(G) Victims registered pursuant to Article 15, Chapter 3, Title 16 and the sheriff's office in the county where a prisoner sentenced for a "no parole offense" is to be released must be notified by the Department of Probation, Parole, and Pardon Services when the prisoner is released to a community supervision program.

HISTORY: 1995 Act No. 83, Section 1; 2010 Act No. 151, Section 11, eff April 28, 2010; 2010 Act No. 237, Section 94, eff June 11, 2010.



SECTION 24-21-610. Eligibility for parole.

In all cases cognizable under this chapter the Board may, upon ten days' written notice to the solicitor and judge who participated in the trial of any prisoner, parole a prisoner convicted of a crime and imprisoned in the state penitentiary, in any jail, or upon the public works of any county who if:

(1) sentenced for not more than thirty years has served at least one-third of the term;

(2) sentenced to life imprisonment or imprisonment for any period in excess of thirty years, has served at least ten years.

If after January 1, 1984, the Board finds that the statewide case classification system provided for in Chapter 23 of this title has been implemented, that an intensive supervision program for parolees who require more than average supervision has been implemented, that a system for the periodic review of all parole cases in order to assess the adequacy of supervisory controls and of parolee participation in rehabilitative programs has been implemented, and that a system of contracted rehabilitative services for parolees is being furnished by public and private agencies, then in all cases cognizable under this chapter the Board may, upon ten days' written notice to the solicitor and judge who participated in the trial of any prisoner, to the victim or victims, if any, of the crime, and to the sheriff of the county where the prisoner resides or will reside, parole a prisoner who if sentenced for a violent crime as defined in Section 16-1-60, has served at least one-third of the term or the mandatory minimum portion of sentence, whichever is longer. For any other crime the prisoner shall have served at least one-fourth of the term of a sentence or if sentenced to life imprisonment or imprisonment for any period in excess of forty years, has served at least ten years.

The provisions of this section do not affect the parole ineligibility provisions for murder, armed robbery, and drug trafficking as set forth respectively in Sections 16-3-20 and 16-11-330, and subsection (e) of Section 44-53-370.

In computing parole eligibility, no deduction of time may be allowed in any case for good behavior, but after June 30, 1981, there must be deductions of time in all cases for earned work credits, notwithstanding the provisions of Sections 16-3-20, 16-11-330, and 24-13-230.

Notwithstanding the provisions of this section, the Board may parole any prisoner not sooner than one year prior to the prescribed date of parole eligibility when, based on medical information furnished to it, the Board determines that the physical condition of the prisoner concerned is so serious that he would not be reasonably expected to live for more than one year. Notwithstanding any other provision of this section or of law, no prisoner who has served a total of ten consecutive years or more in prison may be paroled until the Board has first received a report as to his mental condition and his ability to adjust to life outside the prison from a duly qualified psychiatrist or psychologist.

HISTORY: 1962 Code Section 55-611; 1952 Code Section 55-611; 1942 Code Section 1038-10; 1942 (42) 1456; 1949 (46) 311; 1962 (52) 1887; 1963 (53) 241; 1972 (57) 2528; 1981 Act No. 100, Section 9; 1984 Act No. 482, Section 2; 1986 Act No. 462, Section 35.



SECTION 24-21-615. Review of case of prisoner convicted of capital offense by Parole Board restricted.

The board may not review the case of a prisoner convicted of a capital offense for the purpose of determining whether the person is entitled to any of the benefits provided in this chapter during the month of December of each year.

HISTORY: 1994 Act No. 286, Section 1.



SECTION 24-21-620. Review by Board of prisoner's case after prisoner has served one fourth of sentence.

Within the ninety-day period preceding a prisoner having served one-fourth of his sentence, the board, either acting in a three-member panel or meeting as a full board, shall review the case, regardless of whether or not any application has been made therefor, for the purpose of determining whether or not such prisoner is entitled to any of the benefits provided for in this chapter; provided, that in cases of prisoners in confinement due to convictions for nonviolent crimes, an administrative hearing officer may be appointed by the director to review the case who must submit to the full board written findings of fact and recommendations which shall be the basis for a determination by the board. Upon an affirmative determination, the prisoner must be granted a provisional parole or parole. Upon a negative determination, the prisoner's case shall be reviewed every twelve months thereafter for the purpose of such determination.

HISTORY: 1962 Code Section 55-611.1; 1952 Code Section 55-611.1; 1942 Code Section 1038-10; 1942 (42) 1456; 1949 (46) 311; 1981 Act No. 100, Section 10; 1991 Act No. 134, Section 18; 1993 Act No. 181, Section 473.



SECTION 24-21-630. Effect of time served while awaiting trial upon determination of time required to be served for eligibility for parole.

For the purpose of determining the time required to be served by a prisoner before he shall be eligible to be considered for parole, notwithstanding any other provision of law, all prisoners shall be given benefit for time served in prison in excess of three months while awaiting trial or between trials.

HISTORY: 1962 Code Section 55-611.2; 1968 (55) 2717.



SECTION 24-21-635. Earned work credits.

For the purpose of determining the time required to be served by a prisoner before he shall be eligible to be considered for parole, notwithstanding any other provision of law, all prisoners shall be given benefit of earned work credits awarded pursuant to Section 24-13-230.

HISTORY: 1978 Act No. 496, Section 17; 1981 Act No. 100, Section 11.



SECTION 24-21-640. Circumstances warranting parole; search and seizure; criteria; reports of parolees; records subject to Freedom of Information Act.

The board must carefully consider the record of the prisoner before, during, and after imprisonment, and no such prisoner may be paroled until it appears to the satisfaction of the board: that the prisoner has shown a disposition to reform; that in the future he will probably obey the law and lead a correct life; that by his conduct he has merited a lessening of the rigors of his imprisonment; that the interest of society will not be impaired thereby; and that suitable employment has been secured for him.

Before an inmate may be released on parole, he must agree in writing to be subject to search or seizure, without a search warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, and any of the inmate's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

An inmate may not be granted parole release by the board if he fails to comply with this provision. However, an inmate who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the inmate agree to be subject to search or seizure, without a search warrant, with or without cause, of the inmate's person, any vehicle the inmate owns or is driving, or any of the inmate's possessions.

Immediately before each search or seizure pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on parole. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this section, he is subject to discipline pursuant to the employing agency's policies and procedures.

The board must establish written, specific criteria for the granting of parole and provisional parole. This criteria must reflect all of the aspects of this section and include a review of a prisoner's disciplinary and other records. The criteria must be made available to all prisoners at the time of their incarceration and the general public. The paroled prisoner must, as often as may be required, render a written report to the board giving that information as may be required by the board which must be confirmed by the person in whose employment the prisoner may be at the time. The board must not grant parole nor is parole authorized to any prisoner serving a sentence for a second or subsequent conviction, following a separate sentencing for a prior conviction, for violent crimes as defined in Section 16-1-60. Provided that where more than one included offense shall be committed within a one-day period or pursuant to one continuous course of conduct, such multiple offenses must be treated for purposes of this section as one offense.

Any part or all of a prisoner's in-prison disciplinary records and, with the prisoner's consent, records involving all awards, honors, earned work credits and educational credits, are subject to the Freedom of Information Act as contained in Chapter 4, Title 30.

HISTORY: 1981 Act No. 100, Section 12; 1986 Act No. 462, Section 30; 1962 Code Section 55-612; 1952 Code Section 55-612; 1942 Code Section 1038-11; 1942 (42) 1456; 1949 (46) 311; 1981 Act No. 100, Section 12; 1986 Act No. 462, Section 30; 1990 Act No. 510, Section 1; 2010 Act No. 151, Section 12, eff April 28, 2010.



SECTION 24-21-645. Parole and provisional parole orders; search and seizure; review schedule following parole denial of prisoners confined for violent crimes.

(A) The board may issue an order authorizing the parole which must be signed either by a majority of its members or by all three members meeting as a parole panel on the case ninety days prior to the effective date of the parole; however, at least two-thirds of the members of the board must authorize and sign orders authorizing parole for persons convicted of a violent crime as defined in Section 16-1-60. A provisional parole order shall include the terms and conditions, if any, to be met by the prisoner during the provisional period and terms and conditions, if any, to be met upon parole.

(B) The conditions of parole must include the requirement that the parolee must permit the search or seizure, without a search warrant, with or without cause, of the parolee's person, any vehicle the parolee owns or is driving, and any of the parolee's possessions by:

(1) any probation agent employed by the Department of Probation, Parole and Pardon Services; or

(2) any other law enforcement officer.

However, the conditions of parole for a parolee who was convicted of or pled guilty or nolo contendere to a Class C misdemeanor or an unclassified misdemeanor that carries a term of imprisonment of not more than one year may not include the requirement that the parolee agree to be subject to search or seizure, without a search warrant, with or without cause, of the parolee's person, any vehicle the parolee owns or is driving, or any of the parolee's possessions.

(C) By enacting this provision, the General Assembly intends to provide law enforcement with a means of reducing recidivism and does not authorize law enforcement officers to conduct searches for the sole purpose of harassment. Immediately before each search or seizure pursuant to this section, the law enforcement officer seeking to conduct the search or seizure must verify with the Department of Probation, Parole and Pardon Services or by any other means available to the officer that the individual upon whom the search or seizure will be conducted is currently on parole. A law enforcement officer conducting a search or seizure without a warrant pursuant to this section shall report to the law enforcement agency that employs him all of these searches or seizures, which shall include the name, address, age, gender, and race or ethnicity of the person that is the subject of the search or seizure. The law enforcement agency shall submit this information at the end of each month to the Department of Probation, Parole and Pardon Services for review of abuse. A finding of abuse of the use of searches or seizures without a search warrant must be reported by the Department of Probation, Parole and Pardon Services to the State Law Enforcement Division for investigation. If the law enforcement officer fails to report each search or seizure pursuant to this section, he is subject to discipline pursuant to the employing agency's policies and procedures.

(D) Upon satisfactory completion of the provisional period, the director or one lawfully acting for him must issue an order which, if accepted by the prisoner, shall provide for his release from custody. However, upon a negative determination of parole, prisoners in confinement for a violent crime as defined in Section 16-1-60 must have their cases reviewed every two years for the purpose of a determination of parole, except that prisoners who are eligible for parole pursuant to Section 16-25-90, and who are subsequently denied parole must have their cases reviewed every twelve months for the purpose of a determination of parole. This subsection applies retroactively to a prisoner who has had a parole hearing pursuant to Section 16-25-90 prior to the effective date of this act.

HISTORY: 1981 Act. No. 100, Section 13; 1986 Act No. 462, Section 31; 1991 Act No. 134, Section 19; 1993 Act No. 181, Section 474; 1997 Act No. 120, Section 4; 2010 Act No. 151, Section 13, eff April 28, 2010; 2010 Act No. 273, Section 58, eff January 1, 2011.



SECTION 24-21-650. Order of parole.

The board shall issue an order authorizing the parole which must be signed by at least a majority of its members with terms and conditions, if any, but at least two-thirds of the members of the board must sign orders authorizing parole for persons convicted of a violent crime as defined in Section 16-1-60. The director, or one lawfully acting for him, then must issue a parole order which, if accepted by the prisoner, provides for his release from custody. Upon a negative determination of parole, prisoners in confinement for a violent crime as defined in Section 16-1-60 must have their cases reviewed every two years for the purpose of a determination of parole.

HISTORY: 1962 Code Section 55-613; 1952 Code Section 55-613; 1942 Code Section 1038-11; 1942 (42) 1456; 1949 (46) 311; 1977 Act No. 110, Section 1; 1986 Act No. 462, Section 32; 1988 Act No. 480, Section 14; 1991 Act No. 134, Section 1993 Act No. 181, Section 475.



SECTION 24-21-660. Effect of parole.

Any prisoner who has been paroled is subject during the remainder of his original term of imprisonment, up to the maximum, to the conditions and restrictions imposed in the order of



SECTION 24-21-670. Term of parole.

Any prisoner who may be paroled under authority of this chapter shall continue on parole until the expiration of the maximum term or terms specified in his sentence without deduction of such allowance for good conduct as may be provided for by law.

HISTORY: 1962 Code Section 55-615; 1952 Code Section 55-615; 1942 Code Section 1038-12; 1942 (42) 1456.



SECTION 24-21-680. Violation of parole.

Upon failure of any prisoner released on parole under the provisions of this chapter to do or refrain from doing any of the things set forth and required to be done by and under the terms of his parole, the parole agent must issue a warrant or citation charging the violation of parole, and a final determination must be made by the board as to whether the prisoner's parole should be revoked and whether he should be required to serve any part of the remaining unserved sentence. But such prisoner must be eligible to parole thereafter when and if the board thinks such parole would be proper. The board shall be the sole judge as to whether or not a parole has been violated and no appeal therefrom shall be allowed; provided, that any person arrested for violation of terms of parole may be released on bond, for good cause shown, pending final determination of the violation by the Probation, Parole and Pardon Board. No bond shall be granted except by the presiding or resident judge of the circuit wherein the prisoner is arrested, or, if there be no judge within such circuit, by the judge, presiding or resident, in an adjacent circuit, and the judge granting the bond shall determine the amount thereof.

HISTORY: 1962 Code Section 55-616; 1952 Code Section 55-616; 1942 Code Section 1038-11; 1942 (42) 1456; 1947 (45) 67; 1949 (46) 311; 1962 (52) 1887; 1965 (54) 306; 1991 Act No. 134, Section 22.



SECTION 24-21-690. Release after service of full time less good conduct deduction.

Any person who shall have served the term for which he has been sentenced less deductions allowed therefrom for good conduct shall, upon release, be treated as if he had served the entire term for which he was sentenced.

HISTORY: 1962 Code Section 55-617; 1952 Code Section 55-617; 1942 Code Section 1038-12; 1942 (42) 1456; 1955 (49) 475.



SECTION 24-21-700. Special parole of persons needing psychiatric care.

Any prisoner who is otherwise eligible for parole under the provisions of this article, except that his mental condition is deemed by the Probation, Pardon and Parole Board to be such that he should not be released from confinement may, subject to approval by the Veterans Administration, be released to the custody of the Veterans Administration or to a committee appointed to commit such prisoner to a Veterans Administration Hospital. Such a special parole shall be granted in the sole discretion of the Board and, when so paroled, a prisoner shall be transferred directly from his place of confinement to a Veterans Administration Hospital which provides psychiatric care. When any prisoner paroled for psychiatric treatment is determined to be in a suitable condition to be released, he shall not be returned to penal custody except for a subsequent violation of the conditions of his parole.

HISTORY: 1962 Code Section 55-618; 1968 (55) 2696.



SECTION 24-21-710. Film, videotape, or other electronic information may be considered by board in parole determination.

(A) Film, videotape, or other electronic information that is both visual and aural, submitted pursuant to this section, must be considered by the Board of Probation, Parole, and Pardon Services in making its determination of parole.

(B) Upon receipt of the notice required by law, the following people may submit electronic information:

(1) the victim of the crime for which the prisoner has been sentenced;

(2) the prosecuting solicitor's office; and

(3) the person whose parole is being considered.

(C) The person submitting the electronic information shall provide the Board of Probation, Parole, and Pardon Services with the following:

(1) identification of each voice heard and each person seen;

(2) a visual or aural statement of the date the information was recorded; and

(3) the name of the person whose parole eligibility is being considered.

(D) If the film, videotape, or other electronic information is retained by the board, it may be submitted at subsequent parole hearings each time that the submitting person provides a written statement declaring that the information represents the present position of the person who is submitting the information.

(E) The Department of Corrections may install, maintain, and operate a two-way closed circuit television system in one or more correctional institutions of the department that confines persons eligible for parole. The Board of Probation, Parole and Pardon Services shall install, maintain, and operate closed circuit television systems at locations determined by the board and conduct parole hearings by means of a two-way closed circuit television system provided in this section. A victim of a crime must be allowed access to this system to appear before the board during a parole hearing.

(F) Nothing in this section shall be construed to prohibit submission of information in other forms as provided by law.

(G) The director of the Department of Probation, Parole, and Pardon Services may develop written policies and procedures for parole hearings to be held pursuant to this section.

(H) The Board of Probation, Parole, and Pardon Services is not required to install, maintain, or operate film, videotape, or other electronic equipment to record a victim's testimony to be presented to the board.

HISTORY: 1995 Act No. 57, Section 1; 2004 Act No. 263, Section 14.



SECTION 24-21-715. Parole for terminally ill, geriatric, or permanently disabled inmates.

(A) As contained in this section:

(1) "Terminally ill" means an inmate who, as determined by a licensed physician, has an incurable condition caused by illness or disease that was unknown at the time of sentencing or, since the time of sentencing, has progressed to render the inmate terminally ill, and that will likely produce death within two years, and that is so debilitating that the inmate does not pose a public safety risk.

(2) "Geriatric" means an inmate who is seventy years of age or older and suffers from chronic infirmity, illness, or disease related to aging, which has progressed so the inmate is incapacitated as determined by a licensed physician to the extent that the inmate does not pose a public safety risk.

(3) "Permanently incapacitated" means an inmate who no longer poses a public safety risk because of a medical condition that is not terminal but that renders him permanently and irreversibly incapacitated as determined by a licensed physician and which requires immediate and long term residential care.

(B) Notwithstanding another provision of law, only the full parole board, upon a petition filed by the Director of the Department of Corrections, may order the release of an inmate who is terminally ill, geriatric, permanently incapacitated, or any combination of these conditions.

(C) The parole order issued by the parole board pursuant to this section must include findings of fact that substantiate a legal and medical conclusion that the inmate is terminally ill, geriatric, permanently incapacitated, or a combination of these conditions, and does not pose a threat to society or himself. It also must contain the requirements for the inmate's supervision and conditions for his participation and removal.

(D) An inmate granted a parole pursuant to this section is under the supervision of the Department of Probation, Parole and Pardon Services. The inmate must reside in an approved residence and abide by all conditions ordered by the parole board. The department is responsible for supervising an inmate's compliance with the conditions of the parole board's order as well as monitoring the inmate in accordance with the department's policies.

(E) The department shall retain jurisdiction for all matters relating to the parole granted pursuant to this section and conduct an annual review of the inmate's status to ensure that he remains eligible for parole pursuant to this section. If the department determines that the inmate is no longer eligible to participate in the parole set forth in this section, a probation agent must issue a warrant or citation charging a violation of parole and the board shall proceed pursuant to the provisions of Section 24-21-680.

HISTORY: 2010 Act No. 273, Section 55, eff January 1, 2011.



SECTION 24-21-910. Petitions for reprieve or commutation of death sentence; recommendation to governor.

The Probation, Parole, and Pardon Services Board shall consider all petitions for reprieves or the commutation of a sentence of death to life imprisonment which may be referred to it by the Governor and shall make its recommendations to the Governor regarding the petitions. The Governor may or may not adopt the recommendations but in case he does not he shall submit his reasons for not doing so to the General Assembly. The Governor may act on any petition without reference to the board.

HISTORY: 1962 Code Section 55-641; 1952 Code Section 55-641; 1942 Code Section 3436; 1932 Code Section 3436; Civ. C. '22 Section 978; Civ. C. '12 Section 889; 1906 (25) 14; 1949 (46) 49; 1988 Act No. 480, Section 17; 1995 Act No. 83, Section 48.



SECTION 24-21-920. Clemency in other cases.

In all other cases than those referred to in Section 24-21-910 the right of granting clemency shall be vested in the Board.

HISTORY: 1962 Code Section 55-642; 1952 Code Section 55-642; Const. Art. 4, Section 11.



SECTION 24-21-930. Order of pardon.

An order of pardon must be signed by at least two-thirds of the members of the board. Upon the issue of the order by the board, the director, or one lawfully acting for him, must issue a pardon order which provides for the restoration of the pardon applicant's civil rights.

HISTORY: 1962 Code Section 55-643; 1952 Code Section 55-643; 1949 (46) 311; 1988 Act No. 480, Section 15; 1991 Act No. 134, Section 23; 1993 Act No. 181, Section 476.



SECTION 24-21-940. Definitions.

A. "Pardon" means that an individual is fully pardoned from all the legal consequences of his crime and of his conviction, direct and collateral, including the punishment, whether of imprisonment, pecuniary penalty or whatever else the law has provided.

B. "Successful completion of supervision" as used in this article shall mean free of conviction of any type other than minor traffic offenses.

HISTORY: 1981 Act No. 100, Section 14.



SECTION 24-21-950. Guidelines for determining eligibility for pardon.

(A) The following guidelines must be utilized by the board when determining when an individual is eligible for pardon consideration.

(1) Probationers must be considered upon the request of the individual anytime after discharge from supervision.

(2) Persons discharged from a sentence without benefit of parole must be considered upon the request of the individual anytime after the date of discharge.

(3) Parolees must be considered for a pardon upon the request of the individual anytime after the successful completion of five years under supervision. Parolees successfully completing the maximum parole period, if less than five years, must be considered for pardon upon the request of the individual anytime after the date of discharge.

(4) An inmate must be considered for pardon before a parole eligibility date only when he can produce evidence comprising the most extraordinary circumstances.

(5) The victim of a crime or a member of a convicted person's family living within this State may petition for a pardon for a person who has completed supervision or has been discharged from a sentence.

(B) Persons discharged from a sentence without benefit of supervision must be considered upon the request of the individual anytime after the date of discharge.

HISTORY: 1981 Act No. 100, Section 14; 1988 Act No. 322, Section 1; 1995 Act No. 83, Section 49.



SECTION 24-21-960. Pardon application fee; re-application after denial.

(A) Each pardon application must be accompanied with a pardon application fee of one hundred dollars. The pardon application fee must be retained and applied by the department toward the pardon process.

(B) Any individual who has an application for pardon considered but denied, must wait one year from the date of denial before filing another pardon application and fee.

HISTORY: 1981 Act No. 100, Section 14; 1993 Act No. 164, Part II, Section 27A; 2008 Act No. 353, Section 2, Pt 15C, eff July 1, 2009.



SECTION 24-21-970. Pardon considered in cases of terminal illness.

Consideration shall be given to any inmate afflicted with a terminal illness where life expectancy is one year or less.

HISTORY: 1981 Act No. 100, Section 14.



SECTION 24-21-980. Pardon obtained through fraud.

Once delivered, a pardon cannot be revoked unless it was obtained through fraud. If a pardon is obtained through fraud, it is void.

HISTORY: 1981 Act No. 100, Section 14.



SECTION 24-21-990. Civil rights restored upon pardon.

A pardon shall fully restore all civil rights lost as a result of a conviction, which shall include the right to:

(1) register to vote;

(2) vote;

(3) serve on a jury;

(4) hold public office, except as provided in Section 16-13-210;

(5) testify without having the fact of his conviction introduced for impeachment purposes to the extent provided by Rule 609(c) of the South Carolina Rules of Evidence;

(6) not have his testimony excluded in a legal proceeding if convicted of perjury; and

(7) be licensed for any occupation requiring a license.

HISTORY: 1981 Act No. 100, Section 14; 1991 Act No. 134, Section 24; 1995 Act No. 104, Section 6.



SECTION 24-21-1000. Certificate of pardon.

For those applicants to be granted a pardon, a certificate of pardon shall be issued by the Board stating that the individual is absolved from all legal consequences of his crime and conviction, and that all of his civil rights are restored.

HISTORY: 1981 Act No. 100, Section 14.



SECTION 24-21-1100. Short title.

This article may be cited as the "Interstate Compact for Adult Offender Supervision".

HISTORY: 2002 Act No. 273, Section 1.



SECTION 24-21-1105. Purpose.

The purpose of this compact and the Interstate Commission created under it, through means of joint and cooperative action among the compacting states, is to:

(1) promote public safety by providing adequate supervision in the community of adult offenders who are subject to the compact;

(2) provide a means for tracking offenders subject to supervision under this compact;

(3) provide a means of transferring supervision authority in an orderly and efficient manner;

(4) provide a means of returning offenders to the originating jurisdictions when necessary;

(5) provide a means for giving timely notice to victims of the location of offenders subject to supervision under this compact;

(6) distribute the costs, benefits, and obligations of this compact equitably among the compacting states;

(7) establish a system of uniform data collection for offenders subject to supervision under this compact and to allow access to information by authorized criminal justice officials;

(8) monitor compliance with rules established under this compact; and

(9) coordinate training and education regarding regulations relating to the interstate movement of offenders, for officials involved in this activity.

HISTORY: 2002 Act No. 273, Section 1.



SECTION 24-21-1110. Definitions.

As used in this compact, unless the context clearly requires a different construction:

(A) "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

(B) "By-laws" mean those by-laws established by the Interstate Commission for its governance, or for directing or controlling the Interstate Commission's actions or conduct.

(C) "Compact administrator" means the individual in each compacting state appointed to administer and manage the state's supervision and transfer of offenders subject to the terms of this compact and the rules adopted by the Interstate Commission.

(D) "Compacting state" means any state which has enacted the enabling legislation for this compact.

(E) "Commissioner" means the voting representative of each compacting state appointed pursuant to Section 24-21-1120 and this compact.

(F) "Interstate Commission" means the Interstate Commission for Adult Offender Supervision.

(G) "Member" means the commissioner of a compacting state or designee, who must be a person officially connected with the commissioner.

(H) "Noncompacting state" means a state which has not enacted the enabling legislation for this compact.

(I) "Offender" means an adult placed under, or subject to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of a court, paroling authority, corrections, or other criminal justice agency.

(J) "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private.

(K) "Rules" means acts of the Interstate Commission, promulgated pursuant to Section 24-21-1160 of this compact, substantially affecting interested parties in addition to the Interstate Commission, which have the force and effect of law in the compacting states.

(L) "State" means a state of the United States, the District of Columbia, and any territorial possession of the United States.

(M) "State Council" means the resident members of the state council for Interstate Adult Offender Supervision created by each state under Section 24-21-1120.

HISTORY: 2002 Act No. 273, Section 1.



SECTION 24-21-1120. Interstate Commission for Adult Offender Supervision; state council; creation; commissioners and noncommissioner members; quorum; meetings; Executive Committee.

(A) The compacting states hereby create the " Interstate Commission for Adult Offender Supervision". The Interstate Commission shall be a body corporate and joint agency of the compacting states. The Interstate Commission shall have all the responsibilities, powers, and duties contained in this article, including the power to sue and be sued, and any additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

(B)(1) The Interstate Commission shall consist of commissioners selected and appointed by the compacting states. The Governor shall appoint as commissioner from the State of South Carolina the Director of the South Carolina Department of Probation, Parole and Pardon Services, or his designee. The commissioner, acting jointly with similar officers appointed in other states, shall promulgate rules and regulations necessary to effectively carry out the terms of this compact.

(2) The Director of the South Carolina Department of Probation, Parole and Pardon Services, or his designee, must serve as Compact Administrator for the State of South Carolina.

(3) The Director of the South Carolina Department of Probation, Parole and Pardon Services must establish a state council for Interstate Adult Offender Supervision. The membership of the state council must include at least one representative from the legislative, judicial, and executive branches of government, victims groups, and compact administrators. The state council shall act as an advisory body to the commissioner regarding the activities of the state's interstate compact office, engage in advocacy activities concerning the state's participation in interstate commission activities, and perform other duties determined by the commissioner.

(C) In addition to the commissioners who are the voting representatives of each state, the Interstate Commission shall include individuals who are not commissioners but who are members of interested organizations. The noncommissioner members must include a member of the National Organization of Governors, legislators, state chief justices, attorneys general, and crime victims. All noncommissioner members of the Interstate Commission shall be ex-officio nonvoting members. The Interstate Commission may provide in its by-laws for additional ex-officio nonvoting members as it considers necessary.

(D) Each compacting state represented at any meeting of the Interstate Commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the by-laws of the Interstate Commission.

(E) The Interstate Commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of twenty-seven or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

(F) The Interstate Commission shall establish an Executive Committee which shall include commission officers, members, and others as shall be determined by the by-laws. The Executive Committee shall have the power to act on behalf of the Interstate Commission during periods when the Interstate Commission is not in session, with the exception of making rules and amendments to the compact. The Executive Committee shall oversee the day-to-day activities managed by the Executive Director and Interstate Commission staff. It shall administer enforcement and compliance with the provisions of the compact, its by-laws, and as directed by the Interstate Commission and perform other duties as directed by the commission or set forth in the by-laws.

HISTORY: 2002 Act No. 273, Section 1.



SECTION 24-21-1130. Powers.

The Interstate Commission shall have the following powers:

(1) to adopt a seal and suitable by-laws governing the management and operation of the Interstate Commission;

(2) to promulgate rules which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact;

(3) to oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and any by-laws adopted and rules promulgated by the compact commission;

(4) to enforce compliance with compact provisions, Interstate Commission rules, and bylaws using all necessary and proper means including, but not limited to, the use of the judicial process;

(5) to establish and maintain offices;

(6) to purchase and maintain insurance and bonds;

(7) to borrow, accept, or contract for services of personnel including, but not limited to, members and their staffs;

(8) to establish and appoint committees and hire staff which it considers necessary for the carrying out of its functions including, but not limited to, an executive committee as required by Section 24-21-1120(F) which shall have the power to act on behalf of the Interstate Commission in carrying out its powers and duties;

(9) to elect or appoint officers, attorneys, employees, agents, or consultants, and to fix their compensation, define their duties, and determine their qualifications, and to establish the Interstate Commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

(10) to accept donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of them;

(11) to lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve or use any real, personal, or mixed property;

(12) to sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any real, personal, or mixed property;

(13) to establish a budget and make expenditures and levy dues as provided in Section 24-21-1180;

(14) to sue and be sued;

(15) to provide for dispute resolution among compacting states;

(16) to perform the functions as may be necessary or appropriate to achieve the purposes of this compact;

(17) to report annually to the legislatures, governors, judiciary, and state councils of the compacting states concerning the activities of the Interstate Commission during the preceding year. The reports shall also include any recommendations that may have been adopted by the Interstate Commission;

(18) to coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in this activity; and

(19) to establish uniform standards for the reporting, collecting, and exchanging of data.

HISTORY: 2002 Act No. 273, Section 1.



SECTION 24-21-1140. Adoption of by-laws.

(A) The Interstate Commission, by a majority of the members, within twelve months of the first Interstate Commission meeting, shall adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact including, but not limited to:

(1) establishing the fiscal year of the Interstate Commission;

(2) establishing an executive committee and other committees as may be necessary;

(3) providing reasonable standards and procedures for the establishment of committees and governing any general or specific delegation of any authority or function of the Interstate Commission;

(4) providing reasonable procedures for calling and conducting meetings of the Interstate Commission and ensuring reasonable notice of each meeting;

(5) establishing the titles and responsibilities of the officers of the Interstate Commission;

(6) providing reasonable standards and procedures for the establishment of the personnel policies and programs of the Interstate Commission. Notwithstanding any civil service or other similar laws of a compacting state, the bylaws shall exclusively govern the personnel policies and programs of the Interstate Commission;

(7) providing a mechanism for winding up the operations of the Interstate Commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment reserving of all of its debts and obligations;

(8) providing transition rules for "start up" administration of the compact; and

(9) establishing standards and procedures for compliance and technical assistance in carrying out the compact.

(B)(1) The Interstate Commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have the authorities and duties as may be specified in the bylaws. The chairperson or, in his or her absence or disability, the vice chairperson shall preside at all meetings of the Interstate Commission. The officers so elected shall serve without compensation or remuneration from the Interstate Commission; provided, that subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the Interstate Commission.

(2) The Interstate Commission shall, through its executive committee, appoint or retain an executive director for a period, upon terms and conditions and for compensation as the Interstate Commission considers appropriate. The executive director shall serve as secretary to the Interstate Commission and hire and supervise other staff as may be authorized by the Interstate Commission. The executive director is not a member of the Interstate Commission.

(C) The Interstate Commission shall maintain its corporate books and records in accordance with the by-laws.

(D)(1) The members, officers, executive director, and employees of the Interstate Commission are immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused or arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities; provided, that nothing in this subsection may be construed to protect any person from liability for any damage, loss, injury, or liability caused by the person's intentional, willful, or wanton misconduct.

(2) The Interstate Commission shall defend the commissioner of a compacting state, or his or her representatives or employees, or the Interstate Commission's representatives or employees, in any civil action seeking to impose liability, arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from intentional wrongdoing on the part of that person.

(3) The Interstate Commission shall indemnify and hold the commissioner of a compacting state, the appointed designee or employees, or the Interstate Commission's representatives or employees harmless in the amount of any settlement or judgment obtained against the persons arising out of any actual or alleged act, error, or omission that occurred within the scope of Interstate Commission employment, duties, or responsibilities, or that the persons had a reasonable basis for believing occurred within the scope of Interstate Commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from gross negligence or intentional wrongdoing on the part of that person.

HISTORY: 2002 Act No. 273, Section 1.



SECTION 24-21-1150. Conduct of business; voting; public access to meetings and official records; closed meetings; minutes; interstate movement of offender data collection.

(A) The Interstate Commission shall meet and take such actions as are consistent with the provisions of this compact.

(B) Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the Interstate Commission, the act shall have been taken at a meeting of the Interstate Commission and shall have received an affirmative vote of a majority of the members present.

(C) Each member of the Interstate Commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the Interstate Commission. A member shall vote in person on behalf of the State and shall not delegate a vote to another member state. However, a state council may appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or other means of telecommunication or electronic communication is subject to the same quorum requirements of meetings where members are present in person.

(D) The Interstate Commission shall meet at least once during each calendar year. The chairperson of the Interstate Commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

(E) The Interstate Commission's bylaws shall establish conditions and procedures under which the Interstate Commission shall make its information and official records available to the public for inspection or copying. The Interstate Commission may exempt from disclosure any information or official records to the extent they would adversely affect personal privacy rights or proprietary interests. In promulgating these rules, the Interstate Commission may make available to law enforcement agencies records and information otherwise exempt from disclosure and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(F) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The Interstate Commission shall promulgate rules consistent with the principles contained in the "Government in Sunshine Act", 5 U.S.C. Section 552(b), as amended. The Interstate Commission and any of its committees may close a meeting to the public where it determines by two-thirds vote that an open meeting would be likely to:

(1) relate solely to the Interstate Commission's internal personnel practices and procedures;

(2) disclose matters specifically exempted from disclosure by statute;

(3) disclose trade secrets or commercial or financial information which is privileged or confidential;

(4) involve accusing a person of a crime or formally censuring a person;

(5) disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy;

(6) disclose investigatory records compiled for law enforcement purposes;

(7) disclose information contained in or related to examination, operating or condition reports prepared by, or on behalf of, or for the use of, the Interstate Commission with respect to a regulated entity for the purpose of regulation or supervision of that entity;

(8) disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity; or

(9) specifically relate to the Interstate Commission's issuance of a subpoena or its participation in a civil action or proceeding.

(G) For every meeting closed pursuant to this provision, the Interstate Commission's chief legal officer shall publicly certify that, in counsel's opinion, the meeting may be closed to the public and shall reference each relevant exemptive provision. The Interstate Commission shall keep minutes which shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote. All documents considered in connection with any action must be identified in the minutes.

(H) The Interstate Commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements.

HISTORY: 2002 Act No. 273, Section 1.



SECTION 24-21-1160. Promulgation of rules and amendments; emergency rules.

(A) The Interstate Commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact including transition rules governing administration of the compact during the period in which it is being considered and enacted by the states.

(B) Rulemaking shall occur pursuant to the criteria set forth in this article and the bylaws and rules adopted pursuant thereto. The rulemaking shall substantially conform to the principles of the federal Administrative Procedures Act, 5 U.S.C.S. Section 551 et seq., and the Federal Advisory Committee Act, 5 U.S.C.S. app. 2, Section 1 et seq., as amended (hereinafter "APA").

(C) All rules and amendments shall become binding as of the date specified in each rule or amendment.

(D) If a majority of the legislatures of the compacting states rejects a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then the rule shall have no further force and effect in any compacting state.

(E) When promulgating a rule, the Interstate Commission shall:

(1) publish the proposed rule stating with particularity the text of the rule which is proposed and the reason for the proposed rule;

(2) allow persons to submit written data, facts, opinions, and arguments, which information must be publicly available;

(3) provide an opportunity for an informal hearing; and

(4) promulgate a final rule and its effective date, if appropriate, based on the rulemaking record.

(F) Not later than sixty days after a rule is promulgated, any interested person may file a petition in the United States District Court for the District of Columbia or in the federal district court where the Interstate Commission's principal office is located for judicial review of the rule. If the court finds that the Interstate Commission's action is not supported by substantial evidence, as defined in the APA, in the rulemaking record, the court shall hold the rule unlawful and set it aside.

(G) Subjects to be addressed within twelve months after the first meeting must at a minimum include:

(1) notice to victims and opportunity to be heard;

(2) offender registration and compliance;

(3) violations and returns;

(4) transfer procedures and forms;

(5) eligibility for transfer;

(6) collection of restitution and fees from offenders;

(7) data collection and reporting;

(8) the level of supervision to be provided by the receiving state;

(9) transition rules governing the operation of the compact and the Interstate Commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact; and

(10) mediation, arbitration, and dispute resolution.

The existing rules governing the operation of the previous compact superseded by this act shall be null and void twelve months after the first meeting of the Interstate Commission created hereunder.

(H) Upon determination by the Interstate Commission that an emergency exists, it may promulgate an emergency rule which shall become effective immediately upon adoption, provided that the usual rulemaking procedures provided hereunder shall be retroactively applied to the emergency rule as soon as reasonably possible, in no event later than ninety days after the effective date of the rule.

HISTORY: 2002 Act No. 273, Section 1.



SECTION 24-21-1170. Oversight of interstate movement of adult offenders; enforcement of compact; resolution of disputes among states; mediation.

(A) The Interstate Commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states which may significantly affect compacting states.

(B) The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact which may affect the powers, responsibilities, or actions of the Interstate Commission, the Interstate Commission shall be entitled to receive all service of process in any proceeding and shall have standing to intervene in the proceeding for all purposes.

(1) The compacting states shall report to the Interstate Commission on issues or activities of concern to them, cooperate with, and support the Interstate Commission in the discharge of its duties and responsibilities.

(2) The Interstate Commission shall attempt to resolve any disputes or other issues which are subject to the compact and which may arise among compacting states and noncompacting states.

(3) The Interstate Commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

(C) The Interstate Commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in Section 24-21-1200(B).

HISTORY: 2002 Act No. 273, Section 1.



SECTION 24-21-1180. Establishment and operating costs; assessments from compacting states; accounting.

(A) The Interstate Commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

(B) The Interstate Commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the Interstate Commission and its staff that must be in a total amount sufficient to cover the Interstate Commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the Interstate Commission, taking into consideration the population of the State and the volume of interstate movement of offenders in each compacting state and shall promulgate a rule binding upon all compacting states which governs the assessment.

(C) The Interstate Commission shall not incur any obligations of any kind prior to securing the funds adequate to meet the same; nor shall the Interstate Commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

(D) The Interstate Commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the Interstate Commission must be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the Interstate Commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit must be included in and become part of the annual report of the Interstate Commission.

HISTORY: 2002 Act No. 273, Section 1.



SECTION 24-21-1190. Compact membership eligibility; effective date; amendments.

(A) Any state is eligible to become a compacting state.

(B) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than thirty-five of the states. The initial effective date must be the later of July 1, 2001, or upon enactment into law by the thirty-fifth jurisdiction. Thereafter, it shall become effective and binding as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in Interstate Commission activities on a nonvoting basis prior to adoption of the compact by all states and territories of the United States.

(C) Amendments to the compact may be proposed by the Interstate Commission for enactment by the compacting states. No amendment shall become effective and binding upon the Interstate Commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

HISTORY: 2002 Act No. 273, Section 1.



SECTION 24-21-1200. Withdrawal; termination and other penalties for performance default by compacting state; legal actions; dissolution.

(A)(1) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided, that a compacting state may withdraw from the compact by enacting a statute specifically repealing the statute which enacted the compact into law.

(2) The effective date of withdrawal is the effective date of the repeal.

(3) The withdrawing state shall immediately notify the chairperson of the Interstate Commission in writing upon the introduction of legislation repealing this compact in the withdrawing state.

(4) The Interstate Commission shall notify the other compacting states of the withdrawing state's intent to withdraw within sixty days of its receipt thereof.

(5) The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations the performance of which extend beyond the effective date of withdrawal.

(6) Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon a later date as determined by the Interstate Commission.

(B)(1) If the Interstate Commission determines that any compacting state has at a time defaulted in the performance of any of its obligations or responsibilities under this compact, the bylaws or any duly promulgated rules, the Interstate Commission may impose any or all of the following penalties:

(a) fines, fees, and costs in amounts as are considered reasonable as fixed by the Interstate Commission;

(b) remedial training and technical assistance as directed by the Interstate Commission; or

(c) suspension and termination of membership in the compact. Suspension must be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension must be given by the Interstate Commission to the Governor, the Chief Justice of the State, the majority and minority leaders of the defaulting state's legislature, and the state commissions. The grounds for default include, but are not limited to, failure of a compacting state to perform the obligations or responsibilities imposed upon it by this compact, Interstate Commission bylaws, or duly promulgated rules. The Interstate Commission shall immediately notify the defaulting state in writing of the penalty imposed by the Interstate Commission on the defaulting state pending a cure of the default. The Interstate Commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the Interstate Commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states and all rights, privileges, and benefits conferred by this compact must be terminated from the effective date of suspension.

(2) Within sixty days of the effective date of termination of a defaulting state, the Interstate Commission shall notify the Governor, the Chief Justice, the majority and minority leaders of the defaulting state's legislature, and the state commissioners of the termination.

(3) The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination including any obligations, the performance of which extends beyond the effective date of termination.

(4) The Interstate Commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the Interstate Commission and the defaulting state.

(5) Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the Interstate Commission pursuant to the rules.

(C) The Interstate Commission may, by majority vote of the members, initiate legal action in the United States District Court for the District of Columbia or, at the discretion of the Interstate Commission, in the Federal District where the Interstate Commission has its offices to enforce compliance with the provisions of the compact, its duly promulgated rules and by-laws, against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party must be awarded all costs of the litigation including reasonable attorney fees.

(D)(1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state which reduces membership in the compact to one compacting state.

(2) Upon the dissolution of this compact, the compact becomes null and void and of no further force or effect, and the business and affairs of the Interstate Commission must be wound up, and any surplus funds must be distributed in accordance with the bylaws.

HISTORY: 2002 Act No. 273, Section 1.



SECTION 24-21-1210. Severability.

(A) The provisions of this compact must be severable, and if a phrase, clause, sentence, or provision is considered unenforceable, the remaining provisions of the compact must be enforceable.

(B) The provisions of this compact must be liberally constructed to effectuate its purposes.

HISTORY: 2002 Act No. 273, Section 1.



SECTION 24-21-1220. Construction and application.

(A)(1) Nothing in this article prevents the enforcement of another law of a compacting state that is consistent with this compact.

(2) All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

(B)(1) All lawful actions of the Interstate Commission, including all rules and bylaws promulgated by the Interstate Commission, are binding upon the compacting states.

(2) All agreements between the Interstate Commission and the compacting states are binding in accordance with their terms.

(3) Upon the request of a party to a conflict over meaning or interpretation of Interstate Commission actions, and upon a majority vote of the compacting states, the Interstate Commission may issue advisory opinions regarding the meaning or interpretation.

(4) In the event a provision of this compact exceeds the constitutional limits imposed on the legislature of a compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by the provision upon the Interstate Commission must be ineffective and the obligations, duties, powers, or jurisdiction must remain in the compacting state and must be exercised by the agency to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.

HISTORY: 2002 Act No. 273, Section 1.



SECTION 24-21-1300. Definitions.

(A) The Department of Probation, Parole and Pardon Services may develop and operate day reporting centers within the State.

(B) "Day reporting center" means a state facility providing supervision of inmates or offenders placed on supervision, which includes, but is not limited to, mandatory reporting, program participation, drug testing, community service, and any other conditions as determined by the Department of Corrections and the Department of Probation, Parole and Pardon Services.

(C) "Eligible inmate" means a person sentenced to imprisonment for more than three months, excluding a person sentenced for:

(1) a violent crime, as provided for in Section 16-1-60;

(2) a Class A, B, or C felony, as provided for in Section 16-1-20;

(3) the following Class D felonies:

(a) robbery, as provided for in Section 16-11-325;

(b) disseminating obscene material to a minor twelve years of age or younger, as provided for in Section 16-15-355; and

(c) aggravated stalking, as provided for in Section 16-3-1730(C);

(4) an unclassified crime which carries a maximum term of imprisonment of fifteen years or more, as provided for in Section 16-1-10(D);

(5) the unclassified crime of assault and battery of a high and aggravated nature in which the original indictment was for an offense that would require registration as a sex offender, as provided for in Section 23-3-430; or

(6) a crime which requires a registration as a sex offender, as provided for in Section 23-3-430. "Eligible inmate" does not include a person who does not provide an approved in-state residence as determined jointly by the Department of Corrections and the Department of Probation, Parole and Pardon Services.

(D) "Eligible offender" means a person placed on probation, parole, community supervision, or any other supervision program operated by the Department of Probation, Parole and Pardon Services, excluding a person sentenced for:

(1) a violent crime, as provided for in Section 16-1-60;

(2) a Class A, B, or C felony, as provided for in Section 16-1-20;

(3) the following Class D felonies:

(a) robbery, as provided for in Section 16-11-325;

(b) disseminating obscene material to a minor twelve years of age or younger, as provided for in Section 16-15-355; and

(c) aggravated stalking, as provided for in Section 16-3-1730(C);

(4) an unclassified crime which carries a maximum term of imprisonment of fifteen years or more, as provided for in Section 16-1-10(D);

(5) the unclassified crime of assault and battery of a high and aggravated nature in which the original indictment was for an offense that would require registration as a sex offender, as provided for in Section 23-3-430; or

(6) a crime which requires a registration as a sex offender, as provided for in Section 23-3-430. "Eligible offender" does not include a person who does not provide an approved in-state residence as determined jointly by the Department of Corrections and the Department of Probation, Parole and Pardon Services.

HISTORY: 2008 Act No. 284, Section 1, eff June 11, 2008.



SECTION 24-21-1310. Development and operation; inmate eligibility.

(A) Notwithstanding another provision of law, the Department of Probation, Parole and Pardon Services may develop and operate day reporting centers for eligible inmates and eligible offenders, if the General Assembly appropriates funds to operate these centers. The Department of Probation, Parole and Pardon Services shall develop policies, procedures, and guidelines for the operation of day reporting centers. The period of time an eligible inmate or offender is required to participate in a day reporting program and the individual terms and conditions of an eligible inmate's or offender's placement and participation are at the joint discretion of the Department of Corrections and the Department of Probation, Parole and Pardon Services.

(B) An inmate or offender has no right to be placed in a day reporting center. The Department of Corrections and the Department of Probation, Parole and Pardon Services have absolute discretion to place an eligible inmate or offender in a day reporting center and nothing in this article may be construed to entitle an inmate or offender to participate in a day reporting center program.

HISTORY: 2008 Act No. 284, Section 1, eff June 11, 2008.



SECTION 24-21-1320. Conditions of placement; removal.

(A) An eligible inmate or offender placed in a day reporting center must agree to abide by the conditions established by the Department of Corrections and the Department of Probation, Parole and Pardon Services, which may include, but are not limited to:

(1) seek and maintain employment;

(2) participate in any educational, vocational training, counseling, or mentoring program recommended by the department;

(3) refrain from using alcohol or nonprescription medication; and

(4) pay a reasonable supervision fee, which may be waived by the department, that must be retained by the department to assist in funding this program.

(B) An eligible inmate or offender who fails to abide by the conditions established by the Department of Corrections and the Department of Probation, Parole and Pardon Services may be removed from the community and brought before an administrative hearing officer of the Department of Probation, Parole and Pardon Services. The Department of Probation, Parole and Pardon Services is the sole authority for determining whether any condition has been violated and for determining the actions to be taken in response to the violation. A participant revoked from participation in a day reporting center may be subject to further criminal proceedings or the institution of internal disciplinary sanctions for violations of any conditions associated with his placement in the day reporting center program. An inmate who fails to report as instructed, or whose whereabouts are unknown, may be considered to be an escapee by the department and may be apprehended and returned to custody as any other inmate who is deemed an escapee by the department.

(C) If a sentence to a day reporting center is revoked, the inmate must serve the remainder of his sentence within the Department of Corrections.

HISTORY: 2008 Act No. 284, Section 1, eff June 11, 2008.



SECTION 24-21-1330. Pilot project day reporting center program; termination.

The pilot project day reporting center program terminates twelve months from its opening, unless extended by the General Assembly.

HISTORY: 2008 Act No. 284, Section 1, eff June 11, 2008.






CHAPTER 22 - CLASSIFICATION SYSTEM AND ADULT CRIMINAL OFFENDER MANAGEMENT SYSTEM

SECTION 24-22-10. Short title.

This chapter is known and may be cited as the "Offender Management System Act".

HISTORY: 1992 Act No. 461, Section 1.



SECTION 24-22-20. Definitions.

As used herein:

(a) "Adult criminal offender management system" means the system developed by the State Department of Corrections and the State Department of Probation, Parole and Pardon Services which permits carefully screened inmates to be identified, transferred into Department of Corrections Reintegration Centers and placed in Department of Probation, Parole and Pardon Services Community Control Strategies.

(b) "Community control strategies" means offender supervision and offender management methods available in the community, including, but not limited to, home detention, day reporting centers, restitution centers, public service work programs, substance abuse programs, short term incarceration, and intensive supervision.

(c) "High count" means the largest male prison system population, the largest female prison system population, or both, on any given day during a one-month period.

(d) "Prison" means any male correctional facility, female correctional facility, or combined male and female correctional facility operated by the State Department of Corrections.

(e) "Prison system" means the prisons operated by the State Department of Corrections.

(f) "Offender" means every male inmate or female inmate, or both, who, at the time of the initiation of the offender management system, is or at any time during continuation of the system is serving a criminal sentence under commitment to the State Department of Corrections, including persons serving sentences in local detention facilities designated under the provisions of applicable law and regulations.

(g) "Prison system population" means the total number of male prisoners, female prisoners, or combined total of female and male prisoners housed in the prisons operated by the State Department of Corrections.

(h) "Reintegration center" means an institution operated by the State Department of Corrections which provides for the evaluation of and necessary institutional programs for inmates in the offender management system.

(i) "Release date" means the date projected by the State Department of Corrections on which a prisoner will be released from prison, assuming maximum accrual of credit for good behavior has been established under Section 24-13-210 and earned work credits under Section 24-13-230.

(j) "Qualified prisoners" means any male prisoners, female prisoners, or combined total of female or male prisoners convicted of a nonviolent offense for which such prisoner has received a total sentence of five years or less and is presently serving a nonmandatory term of imprisonment for conviction of one or more of the following offenses:

reckless homicide (56-5-2910); armed robbery/accessory after the fact; simple assault; intimidation (16-11-550, 16-17-560); aggravated assault (16-23-490); arson of residence to defraud an insurer (16-11-110, 16-11-125); arson (16-11-110); arson-2nd degree (16-11-110(B)); arson-3rd degree (16-11-110(C)); burglary of safe vault (16-11-390); possession of tools for a crime (16-11-20); attempted burglary (16-13-170); petit larceny (16-13-30); purse snatching (16-13-150); shoplifting (16-13-110, 16-13-120); grand larceny (16-13-20); attempted grand larceny (16-13-20); larceny; credit card theft (16-13-20, 16-13-30, 16-13-35); possession of stolen vehicle (16-21-80, 16-21-130); unauthorized use of a vehicle (16-21-60, 16-21-130); forgery (16-13-10); fraud-swindling (16-13-320); fraudulent illegal use of credit card (16-14-60); fraudulent check (34-11-60); fraud-false statement or representation (16-13-240 through 16-13-290); breach of trust with fraudulent intent (16-13-230); failure to return tools or vehicle (16-13-420); insurance fraud (16-11-125, 16-11-130); obtaining controlled substance by fraud (44-53-40); defrauding an innkeeper (45-1-50); receipt of stolen property (16-13-180); destroying personal property (16-11-510); malicious injury to property (16-11-510, 16-11-520); hallucinogen-possession (44-53-370(c)); heroin-possession (44-53-370(c)); cocaine-possession (44-53-370(c)); cocaine-transporting (44-53-370(a)); marijuana-possession (44-53-370(c)); marijuana-producing (44-53-370(a)); legend drugs-possession (44-53-370(c)); distributing imitation controlled substances (44-53-370(a)); possession-imitation controlled substance (44-53-370(a)); indecent exposure (16-15-130); peeping tom (16-17-470); contributing to delinquency of minor (16-17-490); neglect-child (63-5-7-70); criminal domestic violence (16-25-20); prostitution (16-15-90 through 16-15-110); unlawful liquor possession (61-6-1800, 61-6-2220, 61-6-4710); public disorderly conduct/intoxication (16-17-530); making false report (16-17-725); contempt of court (14-1-150); obstructing justice (16-9-310 through 16-9-380); bribery (16-9-210 through 16-9-270, 16-17-540 through 16-17-550); possession of incendiary device (16-23-480, 16-11-550); weapon license/registration (23-31-140); explosives possession (23-36-50, 23-36-170); threat to bomb (16-11-550); unlawful possession of firearm on premises of alcoholic beverage establishment (16-23-465); discharging firearm in dwelling (16-23-440); pointing a firearm (16-23-410); littering (16-11-700); DUI-drugs (56-5-2930, 56-5-2940); driving under suspension (56-1-460); failure to stop for officer (56-5-750); leaving the scene of accident (56-5-1210; 56-5-1220); possession of open container (61-4-110); trespassing (16-11-600 through 16-11-640); illegal use of telephone (16-17-430); smuggling contraband into prison (24-3-950); tax evasion (12-7-2750); false income tax statement (12-7-1630, 12-7-2750); accessory to a felony (16-1-40, 16-1-50); misprision of a felony; criminal conspiracy (16-17-410); habitual offender (56-1-1020 through 56-1-1100).

(k) "Operating capacity" means the safe and reasonable male inmate capacity, female inmate capacity, or combined male and female inmate capacity of the prison system operated by the State Department of Corrections as certified by the State Department of Corrections and approved by the State Budget and Control Board.

HISTORY: 1992 Act No. 461, Section 1; 1993 Act No. 181, Section 477.



SECTION 24-22-30. Eligibility to participate in offender management system.

To be eligible to participate in the offender management system, an offender shall:

(a) be classified as a qualified prisoner as defined herein;

(b) maintain a clear disciplinary record during the offender's incarceration or for at least six months prior to consideration for placement in the system;

(c) demonstrate during incarceration a general desire to become a law abiding member of society;

(d) satisfy any reasonable requirements imposed on the offender by the Department of Corrections;

(e) be willing to participate in the criminal offender management system and all of its programs and rehabilitative services and agree to conditions imposed by the departments;

(f) possess an acceptable risk score. The risk score shall be affected by, but not be limited to, the following factors:

(1) nature and seriousness of the current offense;

(2) nature and seriousness of prior offenses;

(3) institutional record;

(4) performance under prior criminal justice supervision; and

(g) satisfy any other criteria established by the South Carolina Department of Corrections and the State Board of Probation, Parole and Pardon Services.

HISTORY: 1992 Act No. 461, Section 1.



SECTION 24-22-40. Implementation of system; limits to issuance of certificates; Orders by Governor to enroll or cease release of prisoners.

The South Carolina Department of Probation, Parole and Pardon Services, in cooperation with the South Carolina Department of Corrections shall develop and establish policies, procedures, guidelines, and cooperative agreements for the implementation of an adult criminal offender management system which permits carefully screened and selected male offenders and female offenders to be enrolled in the criminal offender management system.

After review by and approval of three members of the Board of Probation, Parole and Pardon Services designated by the Governor, the board shall enroll qualified offenders monthly into the offender management system to prevent the prison system population from exceeding one hundred percent of capacity at high count. No offender shall be issued an offender management system certificate and released from prison if the release of the offender will reduce the prison system population below ninety-five percent of capacity at high count.

If the Governor at any time during periods when the offender management system is in operation, determines that an insufficient number of inmates are being enrolled into the system to keep the prison system population below one hundred percent of capacity of high count or if the Governor determines that the number of inmates released has reached a level that could endanger the public welfare and safety of the State, he may issue an Executive Order requiring the South Carolina Department of Probation, Parole and Pardon Services and the South Carolina Department of Corrections to enroll a specified number of qualified prisoners per month for a specified number of months or require the department to cease and desist in the release of the inmates accordingly.

HISTORY: 1992 Act No. 461, Section 1.



SECTION 24-22-50. System to be in operation during all periods in which funded.

The offender management system shall be in operation during all periods that the system is appropriately funded.

HISTORY: 1992 Act No. 461, Section 1.



SECTION 24-22-60. Evaluation of offenders.

Offenders enrolled in the offender management system shall be evaluated at Department of Corrections Reintegration Centers. The evaluation shall determine the offender's needs prior to community placement. The programs and services provided at a reintegration center by the Department of Corrections shall prepare offenders to be placed in the appropriate community control strategies.

HISTORY: 1992 Act No. 461, Section 1.



SECTION 24-22-70. Good behavior credit; earned work credits.

Offenders enrolled in the offender management system shall be entitled to good behavior credit as specified in Section 24-13-210 and to earned work credits as determined pursuant to Section 24-13-230. Offenders revoked from the offender management system shall not receive credit on their sentence for six months or for the time credited while placed in the community control strategies, whichever is less.

HISTORY: 1992 Act No. 461, Section 1.



SECTION 24-22-80. Revocation of offender management system status; no appeal.

Revocation of offender management system status awarded under this chapter is a permissible prison disciplinary action.

Offenders transferred to a reintegration center who have not been placed in and agreed to community control strategies and who violate the conditions of the offender management system may be revoked from the system by the Department of Corrections. Offenders who have been placed in and agreed to the community control strategies who violate the conditions of the offender management system certificate may be revoked from the offender management system by the Department of Probation, Parole and Pardon Services. The revocation procedures shall be developed jointly by the South Carolina Department of Corrections and the South Carolina Department of Probation, Parole and Pardon Services. There shall be no right to appeal a revocation.

HISTORY: 1992 Act No. 461, Section 1.



SECTION 24-22-90. Enrollment in system; supervision in community; giving of notice; statements by victims, witnesses, solicitors, law enforcement officers, and others for or against release.

Offenders shall be enrolled in the offender management system and supervised in the community by the South Carolina Department of Probation, Parole and Pardon Services. The South Carolina Department of Corrections shall transfer enrolled inmates to a South Carolina Department of Corrections Reintegration Center for evaluation pursuant to Section 24-22-60. The South Carolina Department of Probation, Parole and Pardon Services shall issue an offender management system certificate with conditions which must be agreed to by the offender prior to the offender's placement in the community control strategies.

The South Carolina Department of Corrections shall notify the South Carolina Department of Probation, Parole and Pardon Services of all victim impact statements filed pursuant to Section 16-1-1550, which references offenders enrolled in the offender management system. The South Carolina Department of Probation, Parole and Pardon Services shall, prior to enrolling an offender into the offender management system, give thirty days prior written notice to any person or entity who has filed a written request for notice. Any victim or witness pursuant to Article 15, Chapter 3, Title 16 and any solicitor, law enforcement officer, or other person or entity may request notice about an offender under this section and may testify by written or oral statement for or against the release. The South Carolina Department of Probation, Parole and Pardon Services shall have authority to deny enrollment to any offender based upon the statements of any person responding to the notice of enrollment.

HISTORY: 1992 Act No. 461, Section 1.



SECTION 24-22-100. Enrollee participation in designated programs; community control strategies.

Offenders enrolled in the offender management system shall be required to participate in programs designated by the South Carolina Department of Probation, Parole and Pardon Services, including community control strategies. These strategies may include, but are not limited to:

(a) the South Carolina Department of Probation, Parole and Pardon Services Home Detention Supervision Program;

(b) day reporting centers;

(c) restitution centers;

(d) public service work programs;

(e) substance abuse programs;

(f) short term incarceration; and

(g) intensive supervision programs.

HISTORY: 1992 Act No. 461, Section 1.



SECTION 24-22-110. Status of enrollees; retention and sharing of control by departments; revocation of enrollment.

Offenders enrolled in the offender management system shall retain the status of inmates in the jurisdiction of the South Carolina Department of Corrections. Control over the offenders is vested in the South Carolina Department of Corrections while the offender is in a reintegration center and is vested in the South Carolina Department of Probation, Parole and Pardon Services while the offender is in the community. Offenders may be revoked from the offender management system for a violation of any condition of the offender management system. There shall be no right to appeal the revocation decision of either department.

HISTORY: 1992 Act No. 461, Section 1.



SECTION 24-22-120. Discipline or removal from system; violation, arrest and detention; no bond pending hearing.

At any time while an enrolled offender is at a reintegration center, the enrolled offender may be disciplined or removed from the offender management system, or both, according to procedures established by the Department of Corrections.

At any time during a period of community supervision, a probation and parole agent may issue a warrant or a citation and affidavit setting forth that the person enrolled in the offender management system has in the agent's judgment violated the conditions of the offender management system. Any police officer or other officer with the power of arrest in possession of a warrant may arrest the offender and detain such offender in the county jail or other appropriate place of detention until such offender can be brought before the Department of Probation, Parole and Pardon Services. The offender shall not be entitled to be released on bond pending a hearing.

HISTORY: 1992 Act No. 461, Section 1.



SECTION 24-22-130. Parole hearings; supervised furlough; vested rollbacks; continuation in system until sentence satisfied.

Offenders enrolled in the offender management system shall not be given a parole hearing or released on supervised furlough as long as the offender is on offender management system status. Offenders who have vested roll backs granted under the Prison Overcrowding Powers Act shall not lose such benefits. Offenders enrolled in the offender management system will remain in the offender management system until the offender's sentence is satisfied, unless sooner revoked.

HISTORY: 1992 Act No. 461, Section 1.



SECTION 24-22-140. No liberty interest or expectancy of release created.

The enactment of this legislation shall not create a "liberty interest" or an "expectancy of release" in any offender now incarcerated or in any offender who is incarcerated in the future.

HISTORY: 1992 Act No. 461, Section 1.



SECTION 24-22-150. Funding required for system initiation and ongoing operation; hiatus when funding exhausted.

The offender management system must not be initiated and offenders shall not be enrolled in the offender management system unless appropriately funded out of the general funds of the State.

During periods when the offender management system is in operation and either the South Carolina Department of Corrections or the South Carolina Department of Probation, Parole and Pardon Services determines that its funding for the system has been exhausted, the commissioner for the department having made the determination that funds are exhausted shall notify the commissioner of the other department, the Governor, the Speaker of the House of Representatives, and the President Pro Tempore of the Senate. The offender management system shall then terminate until appropriate funding has been provided from the general funds of the State.

HISTORY: 1992 Act No. 461, Section 1.



SECTION 24-22-160. Operating capacities of prison populations to be established; certification.

The Department of Corrections and the Budget and Control Board shall establish the operating capacities of the male prison population and the female prison population of the prison system operated by the Department of Corrections and shall, at least quarterly, certify existing operating capacities or establish change or new operating capacities.

HISTORY: 1992 Act No. 461, Section 1; 1993 Act No. 181, Section 478.



SECTION 24-22-170. Termination of system and regulations.

The offender management system and any regulations promulgated thereto shall terminate July 1, 1995 unless extended by the General Assembly.

HISTORY: 1992 Act No. 461, Section 3.






CHAPTER 23 - CASE CLASSIFICATION SYSTEM AND COMMUNITY CORRECTIONS PLAN

SECTION 24-23-10. Plans to be developed for statewide case classification system and community-based correctional programs.

The Board shall develop a plan for the implementation of a statewide case classification system. The Board, the Department of Corrections, and the Governor's Office shall jointly develop a specific plan for the statewide implementation of new community-based correctional programs. The plan shall include descriptions of the new programs, the eligibility criteria for placing offenders on the programs, the administrative and legal requirements for implementation, the projected impact of the programs on the state inmate population and the financial requirements and timetable for the statewide implementation of the programs. These plans shall be submitted to the Legislature by January, 1982.

HISTORY: 1981 Act No. 100, Section 15.



SECTION 24-23-20. Case classification plan.

The case classification plan must provide for case classification system consisting of the following:

(1) supervisory control requirements which include, but are not limited to, restrictions on the probationer/parolee's movement in the community, living arrangements, social associations, and reporting requirements;

(2) rehabilitation needs of probationer/parolee including, but not limited to, employment, education, training, alcohol and drug treatment, counseling and guidance with regard to alcohol and drug abuse, psychological or emotional problems, or handicaps;

(3) categorization of the offender as to the extent and type of staff time needed, possible assignment to specialized caseload or treatment programs, and specifics as to the degree of perceived risk posed by the probationer/parolee;

(4) identification of strategies and resources to meet the identified needs, and specific objectives for the probationer/parolee to strive to meet such as obtaining employment, participating in a counseling program, and securing better living arrangements;

(5) periodic and systematic review of cases to assess the adequacy of supervisory controls, participation in rehabilitation programs, and need for recategorization based upon the behavior and progress of the probationer/parolee; and

(6) regular statewide monitoring and evaluation of the case classification by appropriate supervisory, classification, and program development and evaluation staff in the central administrative office.

HISTORY: 1981 Act No. 100, Section 15; 1995 Act No. 83, Section 50.



SECTION 24-23-30. Community corrections plan to include description of community-based program needs.

The community corrections plan must include, but is not limited to, describing the following community-based program needs:

(1) an intensive supervision program for probationers, and parolees, and supervised prisoners who require more than average supervision;

(2) a supervised inmate furlough or community supervision program whereby inmates under the jurisdiction of the Department of Corrections can be administratively transferred to the supervision of state probation agents for the purposes of prerelease preparation, securing employment and living arrangements, or obtaining rehabilitation services;

(3) a contract rehabilitation services program whereby private and public agencies, such as the Department of Vocational Rehabilitation, the Department of Mental Health, and the various county commissions on alcohol and drug abuse, provide diagnostic and rehabilitative services to offenders who are under the board's jurisdiction;

(4) community-based residential programs whereby public and private agencies as well as the board establish and operate halfway houses for those offenders who cannot perform satisfactorily on probation, parole, or community supervision;

(5) expanded use of presentence investigations and their role and potential for increasing the use of community-based programs, restitution, and victim assistance; and

(6) identification of programs for youthful and first offenders.

HISTORY: 1981 Act No. 100, Section 15; 1995 Act No. 83, Section 51.



SECTION 24-23-40. Development of statewide policies with state agencies; guidelines for monitoring of restitution orders and fines; research and special studies; training of employees.

The community corrections plan shall provide for the department's:

(1) development, implementation, monitoring, and evaluation of statewide policies, procedures, and agreements with state agencies, such as the Department of Vocational Rehabilitation, the Department of Mental Health, and the Department of Alcohol and Other Drug Abuse Services, for purposes of coordination and referral of probationers, parolees, and community supervision releasees for rehabilitation services;

(2) development of specific guidelines for the vigorous monitoring of restitution orders and fines to increase the efficiency of collection and development of a systematic reporting system so as to notify the judiciary of restitution and fine payment failures on a regular basis;

(3) development of a program development and evaluation capability so that the department can monitor and evaluate the effectiveness of the above programs as well as to conduct research and special studies on such issues as probation, parole, and community supervision outcomes, revocations, and recidivism;

(4) development of adequate training and staff development for its employees.

HISTORY: 1981 Act No. 100, Section 15; 1993 Act No. 181, Section 479; 1995 Act No. 83, Section 52.



SECTION 24-23-110. Imposition of fine and restitution; department to implement policies to ensure payment and report failures to pay.

Judges of the Court of General Sessions may suspend the imposition or the execution of a sentence and may impose a fine and a restitution without requiring probation. The department shall implement the necessary policies and procedures to ensure the payment of such fines and restitution and report to the court failures to pay.

HISTORY: 1981 Act No. 100, Section 15; 1993 Act No. 181, Section 480.



SECTION 24-23-115. Public service work as condition of probation or suspension of sentence; regulations.

Except as otherwise provided by law, Courts of General Sessions may require defendants convicted of a criminal offense to perform public service work not to exceed five hundred hours without pay for an agency of state, county, municipal, or federal government or for a nonprofit organization as a special condition of probation or as a condition of suspension of sentence. Except as otherwise provided by law, magistrates and municipal courts may require defendants convicted of a criminal offense to perform public service work without pay for an agency of state, county, municipal, or federal government or for a nonprofit organization as a condition of suspension of sentence. This suspension of sentence shall include the number of hours of public service work to be performed not to exceed fifty hours.

The Department of Probation, Parole and Pardon Services shall establish by regulation pursuant to the Administrative Procedures Act a definition of the term "public service work", and a mechanism for supervision of persons performing public service work.

No person shall be made ineligible for this program by reason of gender.

HISTORY: 1986 Act No. 462, Section 11; 1988 Act No. 480, Section 17; 1993 Act No. 181, Section 481.



SECTION 24-23-120. Presentence investigation.

A Judge of the Court of General Sessions who has reason to believe a defendant suffers from a mental disorder, retardation, or substantial handicap, shall order a presentence investigation to be completed and submitted to the Court.

HISTORY: 1981 Act No. 100, Section 15.



SECTION 24-23-130. Termination of supervision.

Upon the satisfactory fulfillment of the conditions of probation, the court, with the recommendation of the agent in charge of the responsible county probation office, may terminate the probationer or supervised prisoner from supervision.

HISTORY: 1981 Act No. 100, Section 15; 1991 Act No. 134, Section 25; 1995 Act No. 83, Section 53.



SECTION 24-23-230. Effective date of assessments; use of funds collected.

The assessments, collections and transfers specified in this article shall become effective on July 1, 1981.

HISTORY: 1981 Act No. 100, Section 15; 1982 Act No. 455, Section 6.






CHAPTER 25 - PALMETTO UNIFIED SCHOOL DISTRICT NO. 1

SECTION 24-25-10. Palmetto Unified School District No. 1 established.

There is hereby established a special statewide unified school district within the South Carolina Department of Corrections to be known as the "Palmetto Unified School District No. 1."

HISTORY: 1981 Act No. 168, Section 1.



SECTION 24-25-20. Purpose.

The purpose of the district is to enhance the quality and scope of education for inmates within the Department of Corrections so that they will be better motivated and better equipped to restore themselves in the community. The establishment of this district shall ensure that education programs are available to all inmates with less than a high school diploma, or its equivalent, and that various vocational training programs are made available to selected inmates with the necessary aptitude and desire. Where enrollment in an education program must be restricted, justification for that restriction should be documented by the district.

HISTORY: 1981 Act No. 168, Section 2.



SECTION 24-25-30. District schools to meet state standards; state Superintendent of Education to administer standards; reports; evaluations.

Academic and vocational training provided by the Palmetto Unified School District No. 1 shall meet standards prescribed by the State Board of Education, for the academic and vocational programs of these schools. The State Superintendent of Education shall administer the standards relating to the educational programs of the district. Reports shall be made by the State Department of Education to the Board of Trustees indicating the degree of compliance with the standards prescribed by the State Board of Education at least annually. Such State Department of Education supervisory personnel as deemed appropriate by the Department shall be utilized for evaluating the programs of the district and reporting to the district board.

HISTORY: 1981 Act No. 168, Section 3.



SECTION 24-25-35. Funds for certain educational programs.

The Palmetto Unified School District 1 of the South Carolina Department of Corrections shall submit appropriate student membership information to the State Department of Education and the South Carolina Department of Education's appropriation request under the line item "Education Finance Act" shall include sufficient funds for the Palmetto Unified School District 1. The amount to be requested for the Palmetto Unified School District 1 shall be sufficient to produce funds equal to the product of the number of students served by the school district weighted according to the criteria established by the South Carolina Department of Education under the provisions of the South Carolina Education Act of 1977 and the state portion of the appropriated value statewide of the base student costs, adjusted for twelve months operation. The Palmetto Unified School District No. 1 shall comply with the following provisions of subsection (4) of Section 59-20-50, subsections (1), (2), (3)(a), (4)(b), (c), (d), (e), and (f) of Section 59-20-60. The South Carolina Department of Education annually shall determine that these provisions are being met and include its findings in the report mandated in subsection (5)(e) of Section 59-20-60. If the accreditation standards set forth in the Defined Minimum Program for the Palmetto Unified School District No. 1 as approved by the State Board of Education are not met, funds by this section shall be reduced the following fiscal year according to the provisions set forth in the Education Finance Act.

HISTORY: 1994 Act No. 497, Part II, Section 15B.



SECTION 24-25-40. Trustees of school district; appointment; terms; vacancies.

The Palmetto Unified School District No. 1 shall be under the control and management of a board of nine trustees who shall operate the district under the supervision of the State Department of Corrections. Four members of the school board shall be appointed by the Director of the Department of Corrections, four members of the school board shall be appointed by the State Superintendent of Education, and one member of the school board shall be appointed by the Governor. The members of the board shall be appointed for terms of four years each and until their successors are appointed and qualify; except that of those first appointed, the members appointed by the Director of the Department of Corrections and the members appointed by the State Superintendent of Education shall be appointed for terms of one, two, three and four years, respectively, such terms to be designated by the Director of the Department of Corrections and the State Superintendent of Education when making such appointments. The member initially appointed by the Governor also shall be appointed for a term of four years. Vacancies on the board shall be filled for the remainder of the unexpired term by appointment in the same manner as provided for the original appointment.

HISTORY: 1981 Act No. 168, Section 4; 1993 Act No. 181, Section 483.



SECTION 24-25-50. Removal of school board members.

The members of the school board may be removed at any time for good cause by the Director of the Department of Corrections. The failure of any member of the school board to attend at least three consecutive meetings thereof, unless excused by formal vote of the school board, may be construed by the Director of the Department of Corrections as a resignation from the school board.

HISTORY: 1981 Act No. 168, Section 5; 1993 Act No. 181, Section 484.



SECTION 24-25-60. Board to elect officers; terms; meetings; compensation.

The school board at its first meeting, and every two years thereafter, shall elect a chairman, a vice-chairman and such other officers as it deems necessary who shall serve for two years each and until their successors are elected and qualify. No person may succeed himself as chairman of the board. The school board shall meet at least quarterly and at such other times as may be designated by the chairman. Special meetings may be called by the chairman or by a majority of the members of the board upon at least seventy-two hours notice. Five members of the board shall constitute a quorum at all meetings thereof. The members of the board shall be paid per diem, mileage and subsistence as provided by law for members of boards, commissions and committees.

HISTORY: 1981 Act No. 168, Section 6.



SECTION 24-25-70. Powers and duties of school board.

With the consent and concurrence of the Director of the Department of Corrections, the board of the school district shall operate as executory agent for the schools under its jurisdiction and shall perform administrative functions as follows:

(1) establish goals and objectives for the operation of the district;

(2) enter into agreements and contracts with other school districts, technical schools, colleges and universities;

(3) establish academic education programs ranging from primary through post high school, as well as special education for the handicapped and persons with intellectual disability;

(4) establish vocational and trade courses as appropriate for preparation for employment;

(5) determine physical facilities needed to carry out all education programs;

(6) review and approve applications for grants, donations, contracts and other agreements from public or private sources;

(7) establish a twelve-month school program and teachers' pay schedule based on the state and average school supplement pay scales;

(8) present an annual educational budget to the Department of Corrections for submission to the General Assembly. The Department of Corrections when making its annual budget request shall incorporate as a line item the budget of the district within its request. To the extent permitted by law, any funds which may be appropriated by the General Assembly for the operation of the district shall not prohibit the district from securing any applicable federal funds or other funds which are available.

HISTORY: 1981 Act No. 168, Section 7; 1993 Act No. 181, Section 485.



SECTION 24-25-80. Duties of district Superintendent of Education.

The duties of the district Superintendent of Education shall include the following:

(1) Identify goals and objectives for all educational services of the district;

(2) Develop policies and procedures for efficient delivery system of such services;

(3) Collect and analyze data necessary for research into planning and evaluation of educational services;

(4) Provide necessary information for preparation of an annual report of the district's operation;

(5) Prepare a separate budget of all necessary costs to be provided to the inmate by the unified school district;

(6) Recommend to the school board plans for the renovations and designation of educational facilities;

(7) Provide all such studies, research and evaluation of the district's operation as the board may request and perform such other duties as it may request.

HISTORY: 1981 Act No. 168, Section 8.



SECTION 24-25-90. Superintendent and other personnel to be employed according to Department of Correction policies.

The superintendent of the district and all other educational personnel shall be employed, supervised, and terminated according to the South Carolina Department of Corrections' personnel policies and procedures.

HISTORY: 1981 Act No. 168, Section 9.






CHAPTER 26 - SOUTH CAROLINA SENTENCING GUIDELINES COMMISSION

SECTION 24-26-10. Commission established.

(A) There is established the South Carolina Sentencing Guidelines Commission composed of thirteen voting members as follows:

(1) a justice of the Supreme Court, appointed by the Chief Justice of the Supreme Court;

(2) two circuit court judges, appointed by the Chief Justice of the Supreme Court;

(3) three members of the Senate to be designated by the chairman of the Senate Judiciary Committee;

(4) three members of the House designated by the chairman of the House Judiciary Committee;

(5) an attorney, experienced in the practice of criminal law, appointed by the Governor from a list of candidates submitted by the President of the South Carolina Bar;

(6) the Dean of the Law School of the University of South Carolina or his designee;

(7) the South Carolina Attorney General, or his designee, to serve ex officio;

(8) a solicitor appointed by the Chairman of the South Carolina Circuit Solicitors' Association.

(B) In addition, there are four nonvoting members of the commission as follows:

(1) the Chief of the State Law Enforcement Division, or his designee, to serve ex officio;

(2) the Chairman of the Commission on Indigent Defense, or his designee who must be a member of that commission or who must be the director of the commission;

(3) the Chairman of the State Board of Corrections, or his designee who must be a member of that board or who must be the Commissioner of the Department of Corrections;

(4) the Chairman of the Board of the Department of Probation, Parole and Pardon Services, or his designee who must be a member of that board or who must be the Commissioner or Executive Director of the Department of Probation, Parole and Pardon Services.

The appointed members of the commission shall serve for a term of four years. The members of the commission who are designated to serve by a particular person or official shall serve at the pleasure of that person or official making the designation and also only so long as the designated member holds the official position entitling him to membership on the commission. Members are eligible for reappointment, and any vacancy must be filled in the manner of original appointment for the remainder of the unexpired term.

The members of the commission shall elect one member to serve as chairman for a term of one year. The members of the commission may also elect any additional officers they consider necessary for the efficient discharge of their duties. Members are eligible for reelection as officers of the commission.

HISTORY: 1989 Act No. 152, Section 2; 1995 Act No. 7, Part IV, Section 71(B).



SECTION 24-26-20. Duties and responsibilities.

The commission has the following duties and responsibilities:

(1) recommend advisory sentencing guidelines for the general sessions court for all offenses for which a term of imprisonment of more than one year is allowed.

(a) The guidelines must establish:

(i) the circumstances under which imprisonment of an offender is proper;

(ii) a range of fixed sentences for offenders for whom imprisonment is proper, based on each appropriate combination of reasonable offense and offender characteristics;

(iii) a determination whether multiple sentences to terms of imprisonment must be ordered to run concurrently or consecutively.

(b) In establishing the advisory sentencing guidelines, the commission shall take into consideration current sentence and release practices and correctional resources including, but not limited to, the capacities of local and state correctional facilities;

(2) recommend appropriate advisory sentencing guidelines for the general sessions courts for all offenses for which a term of imprisonment of one year or less is allowed;

(3) recommend appropriate advisory guidelines for offenders for whom traditional imprisonment is not considered proper. Advisory guidelines promulgated by the commission for offenders for whom traditional imprisonment is not considered proper must make specific reference to noninstitutional sanctions;

(4) develop and recommend policies for preventing prison and jail overcrowding;

(5) examine the impact of statutory provisions and current administrative policies on prison and jail overcrowding;

(6) before January sixteenth of each year, prepare and submit to the Governor, the General Assembly, and the Chief Justice of the Supreme Court a comprehensive state criminal justice ten-year, five-year, and one-year plan for preventing prison and jail overcrowding. This plan must include, but is not limited to, the number of persons currently involved in pretrial and postsentencing options predominantly provided through community-based agencies which minimize the number of persons requiring incarceration consistent with protection of public safety, including mediation, restitution, supervisory release, and community service plans and the impact on prison populations, local communities, and court caseloads. The commission shall take into account state plans in the related areas of mental health and drug and alcohol abuse in the development of the plan;

(7) research and gather relevant statistical data and other information concerning the impact of efforts to prevent prison and jail overcrowding and make the information available to criminal justice agencies and members of the General Assembly;

(8) serve as a clearing house and information center for the collection, preparation, analysis, and dissemination of information on state and local sentencing practices and conduct ongoing research regarding sentencing guidelines, use of imprisonment and alternatives to imprisonment, plea bargaining, and other matters relating to the improvement of the criminal justice system;

(9) make recommendations to the General Assembly regarding changes in the criminal code, criminal procedures, and other aspects of sentencing.

HISTORY: 1989 Act No. 152, Section 2; 1990 Act No. 433, Section 1; 1995 Act No. 7, Part II, Section 46.



SECTION 24-26-30. Commission staff.

The commission may employ a staff director and other professional and clerical personnel upon the appropriation of sufficient funds by the General Assembly. The duties of the staff director and the other personnel of the commission must be set by the commission.

HISTORY: 1989 Act No. 152, Section 2; 1995 Act No. 7, Part II, Section 47.



SECTION 24-26-40. Funding.

The commission shall receive funding provided by the General Assembly and is encouraged to apply for and may expend federal funds and grants and gifts it may receive from other sources to carry out its duties and responsibilities.

HISTORY: 1989 Act No. 152, Section 2; 1995 Act No. 7, Part II, Section 48.



SECTION 24-26-50. Establishment of general policies; approval of advisory guidelines.

The commission, by vote of a majority of the membership, may establish general policies. The advisory guidelines prescribed and promulgated pursuant to Section 24-26-20 must be approved by the General Assembly.

HISTORY: 1989 Act No. 152, Section 2; 1995 Act No. 7, Part II, Section 49.



SECTION 24-26-60. Recommendations regarding changes in classification system.

The commission shall recommend to the General Assembly a classification system based on maximum term of imprisonment for all South Carolina criminal offenses. Thereafter, the commission shall make, from time to time, recommendations to the General Assembly regarding changes in the classification system.

HISTORY: 1995 Act No. 7, Part II, Section 50.






CHAPTER 27 - INMATE LITIGATION

SECTION 24-27-100. Filing fees.

Unless another provision of law permits the filing of civil actions without the payment of filing fees by indigent persons, if a prisoner brings a civil action or proceeding, the court, upon the filing of the action, shall order the prisoner to pay as a partial payment of any filing fees required by law a first-time payment of twenty percent of the preceding six months' income from the prisoner's trust account administered by the Department of Corrections and thereafter monthly payments of ten percent of the preceding month's income for this account. The department shall withdraw the monies maintained in the prisoner's trust account for payment of filing fees and shall forward quarterly the monies collected to the appropriate court clerk or clerks until the filing fees are paid in full.

The prisoner must file a certified copy of his trust account with the court that reflects the prisoner's balance at the time the complaint is filed unless the prisoner does not have a trust account.

HISTORY: 1996 Act No. 455, Section 1.



SECTION 24-27-110. Court costs.

Unless another provision of law permits the filing of civil actions without the payment of court costs by indigent persons, if a prisoner brings a civil action, the prisoner is responsible for the full payment of the court costs. For this purpose, the court shall order the prisoner to pay a partial first-time payment of twenty percent of the preceding six months' income from the prisoner's trust account administered by the Department of Corrections and thereafter monthly payments of ten percent of the preceding month's income of this account. The department shall withdraw the monies maintained in the prisoner's trust account for payment of court costs and shall forward quarterly the monies collected to the appropriate court clerk or clerks until the court costs are paid in full.

HISTORY: 1996 Act No. 455, Section 1.



SECTION 24-27-120. Authorization of additional payments.

Nothing in this chapter prevents a prisoner from authorizing payments beyond those required herein.

HISTORY: 1996 Act No. 455, Section 1.



SECTION 24-27-130. Dismissal of action for failure to pay fees or costs.

The court may dismiss without prejudice any civil action pertaining to the prisoner's incarceration or apprehension brought by a prisoner who has previously failed to pay filing fees and court costs imposed under this chapter, except as otherwise provided in Section 24-27-150 or 24-27-400.

HISTORY: 1996 Act No. 455, Section 1.



SECTION 24-27-140. "Prisoner" defined.

For purposes of this chapter, a prisoner is defined as a person who has been convicted of a crime and is incarcerated for that crime or is being held in custody for trial or sentencing.

HISTORY: 1996 Act No. 455, Section 1.



SECTION 24-27-150. Insufficient trust account funds.

If a prisoner does not have a trust account, or if the prisoner's trust account does not contain sufficient funds to make the first-time payments required by this chapter, the civil action may still be filed, but the prisoner shall remain responsible for the full payment of filing fees and court costs. Payments of ten percent of the preceding month's income of the prisoner's trust account, as set forth in this chapter, shall be made from the prisoner's trust account as soon as a trust account is created for the prisoner and funds are available in the account.

HISTORY: 1996 Act No. 455, Section 1.



SECTION 24-27-200. Forfeiture of work, education, or good conduct credits.

A prisoner shall forfeit all or part of his earned work, education, or good conduct credits in an amount to be determined by the Department of Corrections upon recommendation of the court if the court finds that the prisoner has done any of the following in a case pertaining to his incarceration or apprehension filed by him in state or federal court or in an administrative proceeding while incarcerated:

(1) submitted a malicious or frivolous claim, or one that is intended solely to harass the party filed against;

(2) testified falsely or otherwise presented false evidence or information to the court;

(3) unreasonably expanded or delayed a proceeding; or

(4) abused the discovery process.

The court may make such findings on its own motion, on motion of counsel for the defendant, or on motion of the Attorney General, who is authorized to appear in the proceeding, if he elects, in order to move for the findings in a case in which the State or any public entity or official is a defendant.

HISTORY: 1996 Act No. 455, Section 1.



SECTION 24-27-210. Proceedings brought by Attorney General.

If the court does not make such findings in the original action brought by the prisoner, the Attorney General is authorized to initiate a separate proceeding in the court of common pleas for the court to recommend to the Department of Corrections the revocation of work, education, or good conduct credits as set forth in Section 24-27-200.

HISTORY: 1996 Act No. 455, Section 1.



SECTION 24-27-220. Discretion of Director.

Nothing in this chapter shall affect the discretion of the Director of the Department of Corrections in determining whether or not a prisoner's earned work, education, or good conduct credits shall be forfeited.

HISTORY: 1996 Act No. 455, Section 1.



SECTION 24-27-300. Contempt of court.

The court may hold a prisoner in contempt of court if it finds that the prisoner has, on three or more prior occasions, while incarcerated, brought in a court of this State a civil action or appeal pertaining to his incarceration or apprehension that was dismissed prior to a hearing on the merits on the grounds that the action or appeal was frivolous, malicious, or meritless. However, if the court finds the prisoner was under imminent danger of great bodily injury, as defined by Section 56-5-2945, at the time of the filing of the present action or appeal, the prisoner shall not be held in contempt. The court may sentence the prisoner to a term of imprisonment not exceeding one year for this contempt to be served consecutively to any terms of imprisonment previously imposed.

HISTORY: 1996 Act No. 455, Section 1.



SECTION 24-27-400. Indigent persons.

This chapter is inapplicable to any case in which the Constitution of the United States or the Constitution of South Carolina requires that an indigent person be allowed access to the courts.

HISTORY: 1996 Act No. 455, Section 1.



SECTION 24-27-500. Application of Religious Freedom Act to prison regulations.

For the purposes of Chapter 32 of Title 1:

(A) A state or local correctional facility's regulation must be considered "in furtherance of a compelling state interest" if the facility demonstrates that the religious activity:

(1) sought to be engaged by a prisoner is presumptively dangerous to the health or safety of that prisoner; or

(2) poses a direct threat to the health, safety, or security of other prisoners, correctional staff, or the public.

(B) A state or local correctional facility regulation may not be considered the "least restrictive means" of furthering a compelling state interest if a reasonable accommodation can be made to protect the safety or security of prisoners, correctional staff, or the public.

HISTORY: 1999 Act No. 38, Section 2.






CHAPTER 28 - SENTENCING REFORM OVERSIGHT COMMITTEE

SECTION 24-28-10. Sentencing Reform Oversight Committee established.

There is hereby established a committee to be known as the Sentencing Reform Oversight Committee, hereinafter called the oversight committee, which must exercise the powers and fulfill the duties described in this chapter.

HISTORY: 2010 Act No. 273, Section 62, eff June 2, 2010.



SECTION 24-28-20. Membership of committee; meetings; termination.

(A) The oversight committee shall be composed of seven members, two of whom shall be members of the Senate, both appointed by the Chair of the Senate Judiciary Committee, and one being the Chair of the Judiciary Committee or his designee; two of whom shall be members of the House of Representatives, both appointed by the Chair of the House Judiciary Committee, and one being the Chair of the House Judiciary Committee or his designee; one of whom shall be appointed by the Chair of the Senate Judiciary Committee from the general public at large; one of whom shall be appointed by the Chair of the House Judiciary Committee from the general public at large; and one of whom shall be appointed by the Governor. Provided, however, that in making appointments to the oversight committee, race, gender, and other demographic factors should be considered to assure nondiscrimination, inclusion, and representation to the greatest extent of all segments of the population of the State. The members of the general public appointed by the chairs of the Judiciary Committees must be representative of all citizens of this State and must not be members of the General Assembly.

(B) The oversight committee must meet as soon as practicable after appointment and organize itself by electing one of its members as chair and such other officers as the oversight committee may consider necessary. Thereafter, the oversight committee must meet at least annually and at the call of the chair or by a majority of the members. A quorum consists of four members.

(C) The oversight committee terminates five years after its first meeting, unless the General Assembly, by joint resolution, continues the oversight committee for a specified period of time.

HISTORY: 2010 Act No. 273, Section 62, eff June 2, 2010.



SECTION 24-28-30. Powers and duties of committee.

The oversight committee has the following powers and duties:

(1) to review the implementation of the recommendations made in the Sentencing Reform Commission report of February 2010 including, but not limited to:

(a) the plan required from the Department of Probation, Parole and Pardon Services on the parole board training and other goals identified in Section 24-21-10;

(b) the report from the Department of Probation, Parole and Pardon Services on its goals and development of assessment tools consistent with evidence-based practices;

(c) the report from the Office of Pretrial Intervention Coordinator in the Commission on Prosecution Coordination on diversion programs required by the provisions of Article 11, Chapter 22, Title 17; and

(d) the report from the Department of Probation, Parole and Pardon Services on:

(i) the number and percentage of individuals placed on administrative sanctions and the number and percentage of individuals who have earned compliance credits; and

(ii) the number and percentage of probationers and parolees whose supervision has been revoked for violations of conditions or for convictions of new offenses;

(2) to request data similar to the information contained in the report required by Section 17-22-1120 from private organizations whose programs are operated through a court and that divert individuals from prosecution, incarceration, or confinement, such as diversion from incarceration for failure to pay child support, and whose programs are sanctioned by, coordinated with, or funded by federal, state, or local governmental agencies;

(3)(a) to annually calculate:

(i) any state expenditures that have been avoided by reductions in the revocation rate as calculated by the Department of Probation, Parole and Pardon Services and reported under Sections 24-21-450 and 24-21-680; and

(ii) any state expenditures that have been avoided by reductions in the new felony offense conviction rate as calculated by the Department of Probation, Parole and Pardon Services and reported under Sections 24-21-450 and 24-21-680;

(b) to develop rules and regulations for calculating the savings in item (3)(a), which shall account at a minimum for the variable costs averted, such as food and medical expenses, and also consider fixed expenditures that are avoided if larger numbers of potential inmates are avoided;

(c) on or before December first of each year, beginning in 2011, to report the calculations made pursuant to item (3)(a) to the President of the Senate, the Speaker of the House of Representatives, the Chief Justice of the South Carolina Supreme Court, and the Governor. The report also shall recommend whether to appropriate up to thirty-five percent of any state expenditures that are avoided as calculated in item (3)(a) to the Department of Probation, Parole and Pardon Services;

(d) with respect to the recommended appropriations in item (c), none of the calculated savings shall be recommended for appropriation for that fiscal year if there is an increase in the percentage of individuals supervised by the Department of Probation, Parole and Pardon Services who are convicted of a new felony offense as calculated in subitem (3)(a)(ii);

(e) any funds appropriated pursuant to the recommendations in item (c) shall be used to supplement, not replace, any other state appropriations to the Department of Probation, Parole and Pardon Services;

(f) funds received through appropriations pursuant to this item shall be used by the Department of Probation, Parole and Pardon Services for the following purposes:

(i) implementation of evidence-based practices;

(ii) increasing the availability of risk reduction programs and interventions, including substance abuse treatment programs, for supervised individuals; or

(iii) grants to nonprofit victim services organizations to partner with the Department of Probation, Parole and Pardon Services and courts to assist victims and increase the amount of restitution collected from offenders;

(4) to submit to the General Assembly, on an annual basis, the oversight committee's evaluation of the implementation of the recommendations of the Sentencing Reform Commission report of February 2010;

(5) to make reports and recommendations to the General Assembly on matters relating to the powers and duties set forth in this section, including recommendations on transfers of funding based on the success or failure of implementation of the recommendations; and

(6) to undertake such additional studies or evaluations as the oversight committee considers necessary to provide sentencing reform information and analysis.

HISTORY: 2010 Act No. 273, Section 62, eff June 2, 2010.



SECTION 24-28-40. Compensation; other funding sources.

(A) The oversight committee members are entitled to such mileage, subsistence, and per diem as authorized by law for members of boards, committees, and commissions while in the performance of the duties for which appointed. These expenses shall be paid from the general fund of the State on warrants duly signed by the chair of the oversight committee and payable by the authorities from which a member is appointed.

(B) The oversight committee is encouraged to apply for and may expend grants, gifts, or federal funds it receives from other sources to carry out its duties and responsibilities.

HISTORY: 2010 Act No. 273, Section 62, eff June 2, 2010.



SECTION 24-28-50. Committee must use clerical and professional employees of the General Assembly; other professional staff; consultants.

(A) The oversight committee must use clerical and professional employees of the General Assembly for its staff, who must be made available to the oversight committee.

(B) The oversight committee may employ or retain other professional staff, upon the determination of the necessity for other staff by the oversight committee.

(C) The oversight committee may employ consultants to assist in the evaluations and, when necessary, the implementation of the recommendations of the Sentencing Reform Commission report of February 2010.

HISTORY: 2010 Act No. 273, Section 62, eff June 2, 2010.









Title 25 - Military, Civil Defense and Veterans Affairs

CHAPTER 1 - MILITARY CODE

SECTION 25-1-10. Definitions.

Wherever used in this chapter, the word(s)

(1) "Officer"--Shall be understood to include commissioned officers and warrant officers, unless otherwise specified.

(2) "Enlisted men"--Shall be understood to designate members of the National Guard of this State other than officers and warrant officers.

(3) "Adjutant General"--Shall be understood to be the Adjutant and Inspector General.

(4) "The Assistant Adjutant General"--Shall be understood to be the Assistant Adjutant and Inspector General.

(5) "Military department"--Shall be understood as any office or activity of the State that controls or coordinates the activities of the militia, or any part of the militia.

(6) "National Guard"--Shall be understood to include the organized militia, both Army and Air.

(7) "Air National Guard"--Shall be understood to include those units of the organized militia that are Air Force type units and that are organized and trained as a Reserve of the United States Air Force.

(8) "Army National Guard"--Shall be understood to include those of the organized militia that are Army type units and that are organized and trained as a Reserve of the United States Army.

(9) "Military fund"--Any and all moneys appropriated by the General Assembly for the support of the militia and such other revenues as may be collected by the military department for military purposes.

(10) "State duty"--Duty performed by the militia, or any part of the militia, when such duty is ordered by proper State authority, in the event of war, insurrection, invasion, or imminent danger thereof, breach of the peace, tumult, riot, public disaster, or resistance to process.

(11) "State status"--Shall be understood to mean the military status of a member of the National Guard when not in the active military service of the United States.

(12) "Unit"--In the Army National Guard, shall be understood to be a company, battery, troop, detachment, or similar size Federally recognized entity, except that a headquarters is not to be construed as a unit.

In the Air National Guard, it shall be understood to be a single military organization having a mission, function, and a structure prescribed by competent authority.

(13) "Organization"--Any military element of the South Carolina Army National Guard composed of a headquarters with its assigned or attached subordinate commands. (Example--battalions, groups, brigades and higher commands.)

(14) "USPFO"--Shall mean United States property and fiscal officer.

(15) "Federal recognition or federally recognized"--Shall mean acknowledgment by the Secretary of the Air Force or the Secretary of the Army that an individual has been appointed to an authorized grade and position vacancy appropriate to his qualifications in the Air National Guard or the Army National Guard, and that he meets the prescribed Federal requirements for such grade and position.

(16) "Fully qualified"--Shall mean that an individual meets all physical, moral and professional requirements as may be prescribed by the United States Code, the National Guard Bureau and such other requirements that are or may be made a part of the military code of South Carolina and in addition that he has demonstrated qualities of leadership, ability and potential for appointment or promotion to the next higher grade.

(17) "Commissioned staff"--Officers assigned to a headquarters by TO/E to assist a commander in his exercise of command. The commander is not to be included in a "commissioned staff."

(18) "Unit maintenance fund" means funds collected by armory rentals, donations, military fines, and other minor sources of revenue with or without specific appropriation, and used for minor maintenance at facilities and controlled at the unit level.

(19) "Organized militia" refers to both the National Guard and the organized militia not in National Guard service. Individuals who are federally recognized by the National Guard Bureau are members of the National Guard. Individuals holding rank or privilege within the Military Department, but not federally recognized in that rank for service in the National Guard, are the organized militia not in National Guard service, and these individuals also may be referred to as "State Defense Forces", the "State Guard", or by other terms designated by the Adjutant General.

HISTORY: 1962 Code Section 44-1; 1952 Code Section 44-1; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 4; 2011 Act No. 46, Section 2, eff June 7, 2011.



SECTION 25-1-20. Acceptance of Act of Congress.

The act of Congress approved June 3, 1916, entitled "An Act Making Further and More Effectual Provisions for the National Defense and for Other Purposes" and all acts presently amendatory thereto, the future amendatory acts thereof being subject to the approval of the State legislature, is hereby accepted by this State and the provisions of said act and amendments thereto are made a part of the military code. (Ref: Titles 32 & 10, United States Code).

HISTORY: 1962 Code Section 44-2; 1952 Code Section 44-2; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-30. National Guard shall conform to Federal laws.

The Governor shall cause the National Guard of South Carolina always to conform to all such Federal laws and regulations as may from time to time be operative and applicable except where in conflict with the laws of this State.

HISTORY: 1962 Code Section 44-3; 1952 Code Section 44-3; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-40. Applicability of Uniform Code of Military Justice.

Whenever a portion of the militia of the State is on duty under or pursuant to orders of the Governor or whenever a part of the militia is ordered to assemble for state duty, the systems, precedents, and procedures established in the Uniform Code of Military Justice for the governing of armed forces of the United States, so far as applicable and not in conflict with a rule or regulation of this code, is considered in full force and regarded as a part of this chapter until these forces are duly relieved from this duty. Nothing in this section is construed as relinquishing the state's authority and jurisdiction in these matters. The Governor shall review the findings of all general courts-martial convened during situations arising pursuant to this section.

HISTORY: 1962 Code Section 44-4; 1952 Code Section 44-4; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 5; 2011 Act No. 46, Section 3, eff June 7, 2011.



SECTION 25-1-50. Rules and regulations.

The Governor or the adjutant general shall promulgate regulations not inconsistent with law as he may consider necessary to carry out the provisions of this chapter.

HISTORY: 1962 Code Section 44-5; 1952 Code Section 44-5; 1950 (46) 1881; 1964 (53) 2241; 1984 Act No. 378, Section 1.



SECTION 25-1-60. Composition and classes of militia.

(A) The militia of this State consists of all able-bodied persons over seventeen years of age who are:

(1) citizens of the United States residing within this State;

(2) citizens of the United States bound by law, lawful order, or contract to serve in the militia or military forces of this State; or

(3) persons who have declared their intention to become citizens of the United States and are bound by law, lawful order, or contract to serve in the militia or military forces of this State.

(B) The militia is divided into three classes:

(1) the National Guard;

(2) the organized militia not in National Guard service; and

(3) the unorganized militia.

HISTORY: 1962 Code Section 44-6; 1952 Code Section 44-6; 1950 (46) 1881; 1964 (53) 2241; 1984 Act No. 378, Section 2; 2001 Act No. 85, Section 6; 2011 Act No. 46, Section 4, eff June 7, 2011.



SECTION 25-1-70. Organization of the National Guard.

(A) The National Guard of South Carolina shall consist of the commissioned officers, warrant officers, enlisted men, organizations, staffs, units, and departments of the regularly commissioned, warranted, and enlisted militia of the State, organized and maintained pursuant to law.

(B) The Adjutant General may organize units or individuals for state recognized and organized positions. This authority extends to individuals who lack federal service or federal recognition, to the State Guard, and detachments under the authority of the Adjutant General.

HISTORY: 1962 Code Section 44-7; 1952 Code Section 44-7; 1950 (46) 1881; 1964 (53) 2241; 2011 Act No. 46, Section 5, eff June 7, 2011.



SECTION 25-1-90. Service within State of military forces from another State.

No armed military force from another state, territory or district shall be permitted to enter the State for the purpose of doing military duty therein without the permission of the Governor, unless such force is part of the United States Army or is acting under the authority of the United States Government.

HISTORY: 1962 Code Section 44-8; 1952 Code Section 44-8; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-100. Pension of members of National Guard wounded or disabled while in service of State.

Every member of the National Guard of South Carolina who shall be wounded or disabled while on duty in the service of the State or while reasonably proceeding to or returning from such duty shall be taken care of and provided for at the expense of the State, and, if permanently disabled, shall receive the like pensions or rewards that persons under similar circumstances in the military service of the United States receive from the United States. But no pension shall be granted by the State for any disability received while in the service of the United States or while proceeding to or returning from such service. Before the name of any person is placed on the pension roll under this section proof shall be made, under such regulations as the Governor may from time to time prescribe, that the applicant is entitled to such pension.

HISTORY: 1962 Code Section 44-10; 1952 Code Section 44-10; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-110. Burial flags; application forms; eligibility.

(1) The State Adjutant General's office shall present to the family of each deceased member of the South Carolina National Guard a flag of the State of South Carolina, appropriate for use as a burial flag, upon application of a member of the family of the deceased guardsman.

The Adjutant General shall prepare and furnish necessary application forms to the senior full-time employee in each armory of the State. Such application forms shall require such information as the Adjutant General deems necessary to determine the eligibility of the deceased for the flag provided for in this section.

(2) The provisions of this section shall apply to any individual who has served at least one year in the South Carolina National Guard, and who at the time of death was either an active, honorably discharged or retired member thereof.

(3) The Adjutant General shall promulgate necessary rules and regulations to implement the provisions of this section. Flags must be obtained from the United States when available, but if not so granted they must be purchased by the office of the Adjutant General from funds appropriated to that office.

HISTORY: 1962 Code Section 44-10.1; 1973 (58) 647; 1974 (58) 2066; 2001 Act No. 85, Section 7.



SECTION 25-1-120. Military corporations; membership; purposes; powers; tax exemption; use of armories; sales of alcoholic beverages; application process.

(A) The officers, the enlisted personnel, or the officers and enlisted personnel or support groups of an organization or unit of the National Guard of South Carolina may organize themselves into a corporation for social purposes and for the purpose of holding, acquiring, and disposing of that property, real and personal, which the military organizations may possess or acquire. The corporation may not engage in business and may not be required to pay a filing or license fee to the State.

(B) These organizations may include:

(1) enlisted, officer, or all-ranks clubs;

(2) family support groups;

(3) auxiliary organizations;

(4) service branch organizations;

(5) battalion, brigade, or unit fund organizations; or

(6) other such organizations that provide support to personnel and their families.

(C) Organizations incorporated pursuant to this section are exempt from filing returns with the South Carolina Department of Revenue to the same extent they are exempt from filing returns with the Internal Revenue Service.

(D) The corporations may raise funds and provide services, if retained funds are used for unit support, eleemosynary causes, or charitable purposes within their charter. The organizations may use armory or National Guard facilities, if there is no expense to the government. When any area of National Guard facilities is used, the National Guard and State shall have access to that area as needed or practical, and the use of that area by the corporation is not exclusive. Any sale of alcoholic beverages must conform to the limitations of sales under other provisions of law, except that sales within the unit, and not for profit, do not require licensing by the State.

(E) The Adjutant General and the Secretary of State shall coordinate and make provisions to standardize applications for incorporation. Incorporation may not be made under this article without the approval of the Adjutant General and the State Judge Advocate. All accounts and documents of the corporation organized under this article must be available for inspection and review by the Adjutant General.

HISTORY: 1962 Code Section 44-11; 1952 Code Section 44-11; 1950 (46) 1881; 1964 (53) 2241; 2005 Act No. 37, Section 1; 2011 Act No. 46, Section 6, eff June 7, 2011.



SECTION 25-1-130. Effect of disbandment of military organization.

The dissolution or disbandment of any such unit as a military organization shall not operate to terminate the existence of any such corporation but its existence shall continue for the period limited in its articles of incorporation for the benefit of such corporation. Upon the dissolution or disbandment of any such unit which shall not have incorporated and which shall at the time of such dissolution or disbandment possess any funds or property, the title to such funds or property shall immediately vest in the State and the Adjutant General shall take possession thereof and dispose of the same to the best interest of the National Guard of South Carolina.

HISTORY: 1962 Code Section 44-12; 1952 Code Section 44-12; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-150. Unauthorized wearing of military insignia.

It is unlawful for a person to wilfully wear the badge, button, insignia, or rosette of any military order or use any badge, button, insignia, or rosette to obtain aid, assistance, or other benefit or advantage, unless he is entitled to wear or use the military badge, button, insignia, or rosette.

A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than two years, or both.

HISTORY: 1962 Code Section 44-9; 1952 Code Section 44-9; 1950 (46) 1881; 1964 (53) 2241; 1993 Act No. 184, Section 201.



SECTION 25-1-160. Landowners encouraged to make land and water areas available for military purposes; limited liability of owners.

(A) The purpose of this section is to encourage owners of land to make land and water areas available to the military department for training and operational purposes by limiting the owners liability toward military persons entering their land and water areas for training and operational purposes.

(B) For purposes of this section:

(1) "Land" means land, roads, water, watercourses, private ways and buildings, structures, and machinery or equipment when attached to the realty.

(2) "Owner" means the possessor of a fee interest, a tenant, lessee, occupant, or person in control of the premises.

(3) "Military purpose" includes, but is not limited to, any of the following, or any combination thereof: training, missions, operations, or support of training, missions, or operations.

(4) "Charge" means the admission price or fee asked in return for invitation or permission to enter or go upon the land.

(5) "Persons" means individuals regardless of age.

(C) Except as specifically provided in this section, an owner of land owes no duty of care to keep the premises safe for entry or use by persons who have sought and obtained his permission to use it for military purposes or to give any warning of a dangerous condition, use, structure, or activity on such premises to persons entering for military purposes.

(D) Except as specifically provided in this section, an owner of land who permits without charge any person having sought permission to use his property for military purposes does not thereby:

(1) extend any assurance that the premises are safe for any purpose;

(2) confer upon the person the legal status of an invitee or licensee to whom a duty of care is owned;

(3) assume responsibility for or incur liability for any injury to person or property caused by an act of omission of any person using the property.

(E) Nothing in this section limits in any way any liability which otherwise exists:

(1) for grossly negligent, wilful, or malicious failure to guard or warn against a dangerous condition, use, structure, or activity;

(2) for injury suffered in any case where the owner of land charges persons who enter or go on the land for the recreational use thereof, except that in the case of land leases to the State or a subdivision thereof, any consideration received by the owner for such lease shall not be deemed a charge within the meaning of this section.

(F) Nothing in this chapter shall be construed to:

(1) create a duty of care or ground of liability for injury to persons or property; or

(2) relieve any person using the land of another for military purposes from any obligation which he may have in the absence of this chapter to exercise care in his use of such land and in his activities thereon, or from the legal consequences of failure to employ such care.

HISTORY: 2001 Act No. 85, Section 1.



SECTION 25-1-310. Administration of State militia.

The militia of the State not in the service of the United States shall be governed and its affairs administered pursuant to law by the Governor, as commander-in-chief, through the military department, which shall consist of the Adjutant General as its executive head, Assistant Adjutants General, and such other officers and such enlisted men and civilian employees as the Adjutant General shall from time to time prescribe.

HISTORY: 1962 Code Section 44-21; 1952 Code Section 44-21; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-320. Adjutant General; election and term; chief of staff; salary.

There shall be an Adjutant General elected by the qualified electors of this State at the same time and in the same manner and for the same term of office as other State officials. His rank shall be that of major-general. He shall hold office until his successor is elected and qualifies. He shall be ex officio chief of staff. He shall receive such annual salary as may be provided by the General Assembly.

HISTORY: 1962 Code Section 44-22; 1952 Code Section 44-22; 1948 (45) 1716; 1950 (46) 1881; 1954 (48) 1566; 1957 (50) 404; 1964 (53) 2241; 1969 (56) 444; 1973 (58) 623.



SECTION 25-1-340. Vacancies in office of Adjutant General.

If the Office of the Adjutant General is vacated because of the death, resignation, or retirement of the Adjutant General prior to the normal expiration of his term of office, the Governor shall appoint an officer of the active South Carolina National Guard, who is at least the rank of colonel, meets the eligibility requirements for a constitutional officer, and who has a minimum of fifteen years' active commissioned service in the South Carolina National Guard, to fill out the unexpired term of the former incumbent. The appointee, upon being duly qualified, is subject to all the duties and liabilities incident to the office and receives the compensation provided by law for the Adjutant General during his term of service.

HISTORY: 1962 Code Section 44-24; 1952 Code Section 44-24; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 8; 2011 Act No. 46, Section 7, eff June 7, 2011.



SECTION 25-1-350. General powers and duties of Adjutant General.

The Adjutant General shall:

(1) Appoint the civilian employees of his department and he may remove any of them at his discretion;

(2) keep rosters of all active, reserve and retired officers of the militia of the State, keep in his office all records and papers required to be kept and filed therein and submit to the Governor each year a printed annual report of the operations and conditions of the National Guard of South Carolina;

(3) on the first day of July of each year, make a statement of the condition of the military fund, showing the amount thereof and setting forth in detail all receipts from whatsoever source and all expenditures of whatsoever nature and the unexpended balance thereof;

(4) cause the military law, the regulations of the National Guard of South Carolina and such other military publications as may be necessary for the military service to be distributed at the expense of the State to commands so that all personnel of the National Guard of South Carolina will have access to same;

(5) keep records on and preserve all military property belonging to the State;

(6) keep just and true accounts of all moneys received and disbursed by him;

(7) attest all commissions issued to military officers of this State;

(8) prepare and transmit all militia reports, returns and communications prescribed by acts of Congress or by direction of the Department of Defense;

(9) have a seal;

(10) make such regulations pertaining to the preparation of reports and returns and to the care and preservation of property in possession of the State for military purposes, whether belonging to the State or the United States, as in his opinion the conditions demand;

(11) attend the care, preservation, safekeeping and repairing of the arms, ordnance, accoutrements, equipment and all other military property belonging to the State or issued to the State by the government of the United States for military purposes, and keep accurate accounts thereof;

(12) issue such military property as the necessity of the services require and make purchase for that purpose. No military property shall be issued or loaned, except upon an emergency, to persons or organizations other than those belonging to the National Guard of South Carolina except to such portions of the unorganized militia as may be called out by the Governor;

(13) keep the reports and returns of troops and all other writings and documents required to be preserved by the State military headquarters;

(14) keep necessary records attesting to the service of individuals of South Carolina forces for the Spanish American War and all subsequent wars and insurrections. The Adjutant General is authorized to make a determination as to when old records have only historical value, and, therefore, transfer them to the State Archives Department for reference and preservation;

(15) those records and relics not required for efficient operation of the military department may be turned over to the Archives Department for preservation.

(16) with the consent of the Governor, have the discretion to order to active duty for not more than fifteen days a member of the National Guard or State Guard who consents to that order and for whose pay and allowances funds, as provided in Section 25-1-2200, are available to the Adjutant General without additional state appropriations.

HISTORY: 1962 Code Section 44-25; 1952 Code Section 44-25; 1950 (46) 1881; 1964 (53) 2241; 1998 Act No. 275, Section 1.



SECTION 25-1-360. Rules and regulations.

The Adjutant General, with the approval of the Governor, may make such rules and regulations, not in conflict with the laws of this State, from time to time as he may deem expedient, and when promulgated such rules and regulations shall have full force and effect as the military code of the State. But the rules and regulations in force at the time of the passage of this Code shall remain in force until new rules and regulations are approved and promulgated.

HISTORY: 1962 Code Section 44-26; 1952 Code Section 44-26; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-370. Seal as authentication.

The seal used in the office of the Adjutant General shall be the seal of his office and shall be delivered by him to his successor. Where deemed appropriate orders issued from his office shall be authenticated with such seal and copies, order, records and papers in his office, duly certified and authenticated under such seal, shall be evidence in all cases in like manner as if the originals were produced.

HISTORY: 1962 Code Section 44-27; 1952 Code Section 44-27; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-380. Assistant Adjutant General for Army; additional Assistant Adjutant General for South Carolina Army National Guard.

There must be two Assistant Adjutant Generals for the Army, with the rank of brigadier general, who must be assistants to the Adjutant General and must be appointed and commissioned by the Governor upon the recommendation of the Adjutant General at a salary provided by the annual appropriations act. When authorized by the National Guard Bureau, there may be an additional Assistant Adjutant General for the South Carolina Army National Guard who may hold the rank of major general. These individuals must be appointed from the active or retired list of the Army National Guard and shall have a minimum of five years' active commissioned service in the South Carolina Army National Guard.

HISTORY: 1962 Code Section 44-28; 1952 Code Section 44-28; 1950 (46) 1881; 1964 (53) 2241; 2008 Act No. 252, Section 1, eff June 4, 2008; 2009 Act No. 61, Section 1, eff June 2, 2009.



SECTION 25-1-390. Assistant Adjutant General for Air.

There shall be an Assistant Adjutant General for Air, with the rank of brigadier general, who shall be an assistant to the Adjutant General and who shall be appointed and commissioned by the Governor upon the recommendation of the Adjutant General at such salary as may be provided by the annual appropriations act. Such individual shall be appointed from the active or retired list of the Air National Guard and shall have a minimum of five years' active commissioned service in the South Carolina Air National Guard.

HISTORY: 1962 Code Section 44-29; 1952 Code Section 44-28; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-400. Duties of Assistants during absence of Adjutant General.

In case of absence or inability of the Adjutant General to perform the duties of his office, the Governor shall designate one of the Assistant Adjutants General to serve as the Adjutant General.

HISTORY: 1962 Code Section 44-30; 1952 Code Section 44-28; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-410. Audit and allowance of department expenses.

The expenses of the military department, necessary to the military service, shall be audited, allowed and paid as other military expenditures are audited, allowed and paid.

HISTORY: 1962 Code Section 44-31; 1952 Code Section 44-30; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-420. South Carolina Emergency Management Division of Office of Adjutant General; administration; duties.

There is established within the office of the Adjutant General the South Carolina Emergency Management Division.

The division must be administered by a director appointed by the Adjutant General, to serve at his pleasure, and such additional staff as may be employed or appointed by the Adjutant General.

The division is responsible for the implementation of the following:

(a) coordinating the efforts of all state, county, and municipal agencies and departments in developing a State Emergency Plan;

(b) conducting a statewide preparedness program to assure the capability of state, county, and municipal governments to execute the State Emergency Plan;

(c) establishing and maintaining a State Emergency Operations Center and providing support of the state emergency staff and work force;

(d) establishing an effective system for reporting, analyzing, displaying, and disseminating emergency information; and

(e) establishing an incident management system incorporating the principles of the National Incident Management System (NIMS) that provides for mitigation, preparedness, response to, and recovery from all man-made and natural hazards.

HISTORY: 1979 Act No. 199, Part II, Section 21; 2002 Act No. 190, Section 1; 2002 Act No. 339, Section 15; 2002 Act No. 348, Section 2; 2008 Act No. 296, Section 2, eff June 11, 2008.



SECTION 25-1-430. Definitions.

As used in this article:

(a) "Emergency preparedness" shall mean the extraordinary actions of government in preparing for and carrying out all functions and operations, other than those for which the military is primarily responsible, when concerted, coordinated action by several agencies or departments of government and private sector organizations are required to prevent, minimize, and repair injury and damage resulting from a disaster of any origin.

(b) "Emergency" shall mean actual or threatened enemy attack, sabotage, conflagration, flood, storm, epidemic, earthquake, riot, or other public calamity.

(c) "South Carolina Emergency Management (Civil Defense) Organization" shall mean all officers and employees of state government, county government, and municipal government, together with those volunteer forces enrolled to aid them in an emergency and persons who may by agreement or operation of law be charged with duties incident to protection of life and property of this State during emergencies.

HISTORY: 1979 Act No. 199, Part II, Section 21; 2002 Act No. 190, Section 2; 2008 Act No. 296, Section 2, eff June 11, 2008.



SECTION 25-1-440. Additional powers and duties of Governor during declared emergency.

(a) The Governor, when an emergency has been declared, as the elected Chief Executive of the State, is responsible for the safety, security, and welfare of the State and is empowered with the following additional authority to adequately discharge this responsibility:

(1) issue emergency proclamations and regulations and amend or rescind them. These proclamations and regulations have the force and effect of law as long as the emergency exists;

(2) declare a state of emergency for all or part of the State if he finds a disaster or a public health emergency, as defined in Section 44-4-130, has occurred, or that the threat thereof is imminent and extraordinary measures are considered necessary to cope with the existing or anticipated situation. A declared state of emergency shall not continue for a period of more than fifteen days without the consent of the General Assembly;

(3) suspend provisions of existing regulations prescribing procedures for conduct of state business if strict compliance with the provisions thereof would in any way prevent, hinder, or delay necessary action in coping with the emergency;

(4) utilize all available resources of state government as reasonably necessary to cope with the emergency;

(5) transfer the direction, personnel, or functions of state departments, agencies, and commissions, or units thereof, for purposes of facilitating or performing emergency services as necessary or desirable;

(6) compel performance by elected and appointed state, county, and municipal officials and employees of the emergency duties and functions assigned them in the State Emergency Plan or by Executive Order;

(7) direct and compel evacuation of all or part of the populace from any stricken or threatened area if this action is considered necessary for the preservation of life or other emergency mitigation, response, or recovery; to prescribe routes, modes of transportation, and destination in connection with evacuation; and to control ingress and egress at an emergency area, the movement of persons within the area, and the occupancy of premises therein;

(8) within the limits of any applicable constitutional requirements and when a major disaster or emergency has been declared by the President to exist in this State:

(i) request and accept a grant by the federal government to fund financial assistance to individuals and families adversely affected by a major disaster, subject to terms and conditions as may be imposed upon the grant but only upon his determination that the financial assistance is essential to meet disaster-related expenses or serious needs that may not be met otherwise from other means of assistance;

(ii) enter into an agreement with the federal government, through an officer or agency thereof, pledging the State to participate in the funding of the financial assistance authorized in subitem (i) of this item, under a ratio not to exceed twenty-five percent of the assistance;

(iii) make financial grants to meet disaster-related, necessary expenses or serious needs of individuals or families adversely affected by a major disaster which may not otherwise be adequately met from other means of assistance. No individual or family may receive grants aggregating more than ten thousand dollars with respect to any single major disaster subject to the limitations contained in subitem (ii) of this item. The ten thousand-dollar limit annually must be adjusted to reflect changes in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the United States Department of Labor; and

(iv) promulgate necessary regulations for carrying out the purposes of this item;

(9) authorize, by executive order, a party to exceed the terms of a curfew if:

(i) the party is a business that sells emergency commodities, an employee of a business that sells emergency commodities, or a local official; and

(ii) exceeding the terms of the curfew is necessary to ensure emergency commodities are available to the public. As defined in this section, an emergency commodity means a commodity needed to sustain public health and well-being as determined by a local authority. Nothing in this section may be construed to supersede the authority of the Governor under Section 25-1-440;

(10) by executive order, authorize operators of solid waste disposal facilities to extend operating hours to ensure the health, safety, and welfare of the general public.

(b) The Governor is responsible for the development and coordination of a system of Comprehensive Emergency Management that includes:

(1) provisions for mitigation, preparedness, response, and recovery in anticipated and actual emergency situations;

(2) an incident management system that establishes procedures for response and recovery operations at all levels of government from the municipality, special purpose district, through the county to the State, according to the incident scene location.

(c)(1) Any person who fraudulently or wilfully makes a misstatement of fact in connection with an application for financial assistance made available pursuant to item (8) of subsection (a) upon conviction of each offense, must be fined not more than five thousand dollars or imprisoned for not more than one year, or both.

(2) Any person who knowingly violates any regulation promulgated pursuant to item (8) of subsection (a) is subject to a civil penalty of not more than two thousand dollars for each violation.

(3) A grant recipient who misapplies financial assistance made available by item (8) of subsection (a) is subject to a civil penalty in an amount equal to one hundred fifty percent of the original grant amount.

(d)(1) The Governor must appoint the Public Health Emergency Plan Committee, consisting of representatives of all state agencies relevant to public health emergency preparedness, and, in addition, a licensed physician from the private sector specializing in infectious diseases, a hospital infection control practitioner, a medical examiner, a coroner from an urban county or the coroner's designee, a member of the judiciary, and other members as may be considered appropriate.

(2) Prior to the declaration of a public health emergency, the Governor must consult with the Public Health Planning Committee and may consult with any public health agency and other experts as necessary. Nothing herein shall be construed to limit the Governor's authority to act without such consultation when the situation calls for prompt and timely action.

(e) The state of public health emergency must be declared by an executive order that indicates the nature of the public health emergency, the areas that are or may be threatened, and the conditions that have brought about the public health emergency. In addition to the powers and duties provided in this article and in Article 7, Chapter 3 of Title 1, the declaration of a state of public health emergency authorizes implementation of the provisions of Chapter 4 of Title 44, the Emergency Health Powers Act. The declaration authorizes the deployment and use of any resources and personnel including, but not limited to, local officers and employees qualified as first responders, to which the plans apply and the use or distribution of any supplies, equipment, materials, and facilities assembled, stockpiled, or arranged to be made available pursuant to this act.

HISTORY: 1979 Act No. 199, Part II, Section 21; 1985 Act No. 110, Sections 2, 3; 1989 Act No. 189, Part II, Section 38A; 2002 Act No. 339, Section 16; 2008 Act No. 296, Section 2, eff June 11, 2008.



SECTION 25-1-450. Duties of state, county, and municipal governments for mutual assistance in emergencies.

State, county, and municipal governments shall cooperate in developing and maintaining a plan for mutual assistance in emergencies.

(1) State government shall be responsible for:

(a) Establishing policies and developing a plan and procedures to insure maximum utilization of all state resources to minimize loss of life and injury to the populace and destruction or damage to resources and facilities of the State during emergencies resulting from enemy attacks or natural or man-made emergencies.

(b) Providing state forces and resources to support local governmental emergency operations and coordinating support with local governments from other sources, including the federal government and those unaffected counties of the State, and implement mutual assistance agreements with adjoining states.

(c) Assuming direction and control of area or local government emergency operations when requested by the county legislative delegation or their designees or when local government authority has broken down or is nonexistent or when the nature or magnitude of an emergency is such that effective response and recovery action is beyond local government's capability or when, in the event of a war emergency or declared natural or man-made emergency, state direction is required for implementation of a national plan.

(2) County and municipal governments shall be responsible for:

(a) Organizing, planning, and otherwise preparing for prompt, effective employment of available resources of the county or municipality to support emergency operations of the municipalities of the county or to conduct emergency operations in areas where no municipal capability exists.

(b) Coordinating support to municipal emergency operations from other sources including state and federal assistance as well as support made available from other municipalities of the county.

(c) Developing and implementing a shelter/relocation plan to protect the populace from the hazards of a nuclear emergency and to provide for the congregate housing and care of persons displaced or rendered homeless as a result of a natural or man-made emergency.

HISTORY: 1979 Act No. 199, Part II, Section 21; 2008 Act No. 296, Section 2, eff June 11, 2008.



SECTION 25-1-460. Loans for emergency and recovery operations.

When the General Assembly is not in session and emergency funds are required by counties or municipalities, the State Budget and Control Board may authorize loans for emergency and recovery operations to counties and municipalities not to exceed one and one-half million dollars to any single county or municipality from the reserve fund of the state treasury paid from that fund from any monies in that fund not appropriated for other purposes. Any monies so used must be drawn from the fund on warrants of the board repayable by the borrowing county or municipality and secured by the full faith and credit of the county or municipality involved. These loans may be made only when damage or destruction results from a disaster declared as a state of emergency by the Governor. The board also may reimburse state agencies for unbudgeted expenditures or expenditures otherwise unreimbursed by the federal government for emergency expenditures resulting from their participation in the disaster based on their assigned responsibilities promulgated in the South Carolina Comprehensive Emergency Preparedness Plan.

HISTORY: 1979 Act No. 199, Part II, Section 21; 1989 Act No. 189, Part II, Section 38B; 2008 Act No. 296, Section 2, eff June 11, 2008.



SECTION 25-1-510. Appointment, qualifications, and tenure.

All commissioned and warrant officers of the South Carolina National Guard shall be appointed and commissioned or warranted by the Governor. No person must be appointed and commissioned or warranted unless he is a citizen of the United States and meets federal residency requirements for the appointment. His age shall conform to the age requirements as set forth in the regulations issued by the National Guard Bureau and that are in effect at the time of appointment. Every commissioned or warrant officer must hold office under his commission or warrant until he has been regularly appointed and commissioned or warranted to another grade or office or until he has been regularly retired, discharged, dismissed, or placed in an inactive status.

HISTORY: 1962 Code Section 44-41; 1952 Code Section 44-41; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 9.



SECTION 25-1-520. Certain personnel of The Citadel commissioned in unorganized militia.

All members of the board of visitors, administrative staff and faculty personnel of The Citadel, the Military College of South Carolina, shall be eligible to be commissioned officers in the unorganized militia of South Carolina and the Governor shall issue commissions to such of them as are designated by the college according to the rank prescribed by that institution. These commissions shall be prepared by the Adjutant General and shall bear the signatures of the Adjutant General and the Governor with the seal of the State and shall not entitle any person holding them to any pay or emolument by reason thereof unless he be assigned to duty with the National Guard of South Carolina by order of the Governor. In the event of such assignment the rank of such officer shall be junior to that of all other officers of the same grade of the National Guard of the State. The same rules and regulations provided for commissioned officers of the National Guard shall be applicable to officers commissioned under this section. Nothing in this chapter shall be in conflict with Section 59-121-50.

HISTORY: 1962 Code Section 44-42; 1952 Code Section 44-42; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-530. Probationary and revocable appointment and promotion of officers.

Every appointment and promotion of any person as a commissioned or warrant officer in the National Guard of South Carolina shall be probationary and revocable by the Governor at will. Except that if the appointee shall have been extended Federal recognition for his grade during such probationary period, his commission or warrant no longer shall be probationary or revocable in that grade.

HISTORY: 1962 Code Section 44-43; 1952 Code Section 44-43; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-540. Text of oath for officers.

The oath of office for commissioned and warrant officers in the National Guard of South Carolina shall be substantially as follows: "I __________ do solemnly swear that I will support and defend the Constitution of the United States and the Constitution of the State of South Carolina against all enemies foreign and domestic; that I will bear true faith and allegiance to the same; that I will obey the orders of the President of the United States and the Governor of South Carolina; that I make this obligation freely, without any mental reservation or purpose of evasion; and that I will well and faithfully discharge the duties of the office of __________ in the National Guard of the United States and of South Carolina upon which I am about to enter, so help me God."

HISTORY: 1962 Code Section 44-44; 1952 Code Section 44-44; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-550. Requirement that officers take oath and give bond.

Every officer duly commissioned or warranted shall within such time as may be provided by law or by regulations take the oath of office prescribed by law and give bond, if required. In case of neglect or refusal to do so, he shall be considered to have resigned such office and a new appointment may be made as provided by law.

HISTORY: 1962 Code Section 44-45; 1952 Code Section 44-45; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-560. Publication of relative rank list of officers.

Section 25-1-560. The Adjutant General shall maintain records reflecting a relative rank list of all active and inactive officers in the National Guard and shall publish those lists from time to time with the units but at least annually. Separate relative rank lists shall be maintained for Army National Guard and Air National Guard officers. When the effective date of federal recognition in any given grade is the same for two or more officers, seniority shall be governed by federal military law. When two or more officers are given an original federal recognition in any grade in the National Guard of South Carolina with the same effective date, the relative rank of such officers shall be determined according to federal military law.

HISTORY: 1962 Code Section 44-47; 1952 Code Section 44-55; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 10.



SECTION 25-1-580. Officer in command of subordinate or detached unit or different units on duty together.

A commander may appoint an officer to command of a subordinate or detached unit. If none is appointed upon marches, guards or in quarters different organizations of the National Guard of this State join in or do state duty together, the officer highest in rank of the line by commission there on duty or in quarters shall command the whole and give orders for what is needful in the service unless otherwise specially directed by the Governor, according to the nature of the case.

HISTORY: 1962 Code Section 44-48; 1952 Code Section 44-56; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 11.



SECTION 25-1-590. Retirement of officers and enlisted men.

Officers and enlisted men of the National Guard of South Carolina must be retired by order of the commander-in-chief with a promotion of one grade, effective the date of retirement or medical discharge at the request of an officer or enlisted man upon completion of twenty or more years of honorable service in the National Guard of South Carolina, the Armed Forces of the United States, and reserve components of these branches, except that the last ten years of that service must have been in the South Carolina National Guard, or in the National Guard of the United States, and provided that the individual concerned was a member of the South Carolina National Guard at the time he was ordered to active duty in the National Guard of the United States status. The years of service requirements shall not apply to members of the National Guard of South Carolina who are medically discharged prior to the completion of at least twenty years of qualifying military service, so long as the individual's discharge is characterized as honorable. A commissioned officer holding the grade of major general upon retirement must be retired in that grade; a warrant officer holding the grade of chief warrant officer upon retirement must be retired in that grade; and an enlisted man holding the highest authorized enlisted grade upon retirement must be retired in that grade.

Retired officers and retired enlisted men shall draw no pay or allowances except when placed on duty. They must be subject to temporary detail by the commander-in-chief, and while on this duty, shall receive the same pay and allowances as officers and enlisted men of the same rank on the active list. On all occasions of duty or ceremony, retired officers and enlisted men shall take rank below officers and enlisted men of the same grade on the active list.

HISTORY: 1962 Code Section 44-50; 1952 Code Section 44-59; 1950 (46) 1881; 1964 (53) 2241; 2012 Act No. 154, Section 1, eff May 14, 2012.



SECTION 25-1-610. Discharge of officers.

The Governor may discharge any commissioned or warrant officer of the organized militia of South Carolina for any of the following reasons: (1) Upon muster out of the organization to which such officer is assigned; (2) acceptance of resignation of such officer; (3) removal of his actual residence to such distance from the station of his command as to render it impracticable for him to perform the duties of his office; or (4) failure to qualify or to maintain qualification for Federal recognition.

HISTORY: 1962 Code Section 44-52; 1952 Code Section 44-60; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-620. Circumstances prohibiting resignation or discharge.

No officer shall be discharged or his resignation accepted while under arrest or against whom military charges have been preferred or until he shall have turned over to his successor or satisfactorily accounted for all State and Federal moneys and military property for which he shall be accountable or responsible.

HISTORY: 1962 Code Section 44-49; 1952 Code Section 44-61; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-630. Officers authorized to administer oaths and act as notary.

(A) Officers are authorized and empowered to administer oaths and affirmations in all matters pertaining to or concerning the National Guard of South Carolina. Any person who shall falsely swear or affirm to any oath or affirmation before any such officer shall be guilty of perjury and upon trial and conviction thereof shall be sentenced for such offense as now provided by law for the crime of perjury.

(B) The persons named in subparagraph (C) have the general powers of a notary public in accordance with the authority of Title 10, United States Code, Section 1044a, and as provided in this section, in the performance of all notarial acts to be executed by:

(1) members of any of the armed forces;

(2) persons eligible for legal assistance under the provisions of 10 United States Code, Section 1044, regulations of the United States Department of Defense, this section, and Section 25-1-635;

(3) persons serving with, employed by, or accompanying the armed forces and National Guard of South Carolina or of any other state or territory of the United States, outside the United States and outside the Commonwealth of Puerto Rico, Guam, and the Virgin Islands; and

(4) persons subject to the Uniform Code of Military Justice, Chapter 47, Title 10, United States Code, outside the United States.

(C) Persons with the powers described in subsection (B) are:

(1) all judge advocates, including armed forces reserve judge advocates and judge advocates of the National Guard of South Carolina or of any other state or territory of the United States when not in a duty status;

(2) all civilian attorneys serving as legal assistance officers;

(3) all adjutants, assistant adjutants, and personnel adjutants, including reserve and National Guard members when not in a duty status; and

(4) all other members of the armed forces, including reserve and National Guard members when not in a duty status, who are designated by regulations of the armed forces or statute to have those powers.

(D) No fee may be paid to or received by any person for the performance of a notarial act authorized in this section.

(E) The signature of any person acting as a notary under the authority of Title 10, United States Code, Section 1044a or of this section, together with the title of that person's offices, is prima facie evidence that the signature is genuine, that the person holds the designated title, and that the person is authorized to perform a notarial act.

HISTORY: 1962 Code Section 44-53; 1952 Code Section 44-57; 1942 Code Section 1431; 1932 Code Section 1431; Cr. C. '22 Section 370; 1918 (30) 874; 1964 (53) 2241; 2000 Act No. 288, Section 1.



SECTION 25-1-635. Legal assistance to guard members and immediate family members; scope, duties, and limitations.

(A) For purposes of enhancing the readiness of National Guard personnel for mobilization or call up for state or federal service, legal assistance attorneys and judge advocates of the South Carolina National Guard who provide premobilization legal assistance and counseling to national guard personnel may also provide legal assistance and counseling to the immediate family members and dependents of members of the South Carolina National Guard when, in the opinion of the legal assistance, attorney or judge advocate, the legal assistant and counseling provided enhances the overall mobilization readiness of a member of the National Guard who has an obligation to provide for his family and dependents in his absence in the event of his mobilization.

(B) Subject to the availability of resources, the scope of the practice of law and the legal assistance attorney's duties and responsibilities authorized by this section are limited to advice and service regarding the following matters:

(1) Basic wills, trusts, and estate planning. Complex estate planning and drafting are not authorized by this section. Except when a legal assistance client is unable to communicate adequately, a will for one spouse may not be prepared based upon discussions with the other spouse without personal communication sufficient to establish the attorney-client relationship with the spouse for whom the will is prepared.

(2) Advice concerning the legal and practical implications of divorce, legal separation, annulment, custody, and paternity.

(3) Advice and document preparation, as appropriate, but not pleadings except as permitted by applicable service regulations.

(4) Advice and assistance, including communication, correspondence, and negotiations with another party or lawyer, on behalf of the client, may be provided as appropriate.

(5) Basic advice and assistance on federal, state, and local taxes may be provided as appropriate. Legal assistance attorneys will not prepare or sign returns.

(6) Advice and assistance relating to landlord and tenant matters, including review of personal leases and communication and correspondence in behalf of the client, may be provided as appropriate.

(7) Advice and appropriate assistance in connection with civil suits may be given. Procedures and requirements of small claims courts and other courts may be explained and appropriate referrals made. Except as permitted by applicable service regulations, court appearances and representation as attorney of record are not authorized by this section.

(8) Advice and assistance concerning the Soldiers' and Sailors' Civil Relief Act may be provided as appropriate pertaining to the protections afforded and the effect of the act on the client.

(9) Limited general advice may be provided regarding minor criminal matters and traffic offenses within the jurisdiction of the civilian courts. Serious criminal matters are not within the scope of legal assistance and will be referred to military defense counsel or private civilian attorneys, as appropriate.

(10) Advice and assistance may be given on powers of attorney, real estate, bankruptcy, contracts, consumer affairs, insurance, immigration, naturalization, and other areas if not inconsistent with legal assistance regulations. Advice and assistance regarding military matters may be provided subject to the limitations stated in applicable service regulations.

(C) Legal assistance is authorized for personal legal affairs only. Legal advice and assistance will not be provided regarding business ventures or regarding matters that are not of a personal nature.

(D) Legal assistance duties are separate and apart from responsibilities of trial counsel, defense counsel, or others involved in processing courts-martial, nonjudicial punishments, administrative boards or proceedings, and investigations. Unless otherwise directed by the Adjutant General or his designee, legal assistance attorneys may not assume defense counsel functions for their legal assistance clients. Members accused or suspected of offenses or conduct that may result in disciplinary or judicial proceedings under Title 25, the Uniform Code of Military Justice, or administrative discharges, must be referred to a defense counsel.

(E) If two or more eligible persons with conflicting interests seek legal assistance from the same legal assistance officer on the same matter, the party first establishing an attorney-client relationship will be provided representation. Other parties shall be advised that they are also eligible for assistance, but that it must be obtained from another source. Every effort will be made to refer the party with a conflicting interest to another legal assistance attorney or to a private civilian attorney.

(F) Legal assistance attorneys may not advise on, assist in, or become involved with, individual interests opposed to or in conflict with the interests of the State of South Carolina or the United States without the specific approval of the Adjutant General.

(G) Except when the client is unable to communicate adequately, advice or assistance will not be provided through third parties. In the absence of unusual or compelling circumstances, legal advice will not be provided over the telephone. This does not prohibit appropriate follow-up telephone discussions between the legal assistance attorney and the client.

(H) The legal assistance attorney may determine that the best interests of the client will be served by referring the case to a private civilian attorney. Referral may be for a variety of reasons, including expertise of the attorney or regulations that prohibit involvement of the legal assistance attorney. Should referral to a private civilian attorney be necessary, payment of legal fees is the client's responsibility. Except as otherwise provided by law, the State will not reimburse the individual or pay any expenses associated with the referral. Legal assistance attorneys shall not refer legal assistance clients to themselves in their private practice nor to their law firm.

(I) Services provided in the legal assistance program are considered an official function of the National Guard and must be provided at no cost to eligible personnel. Legal assistance attorneys, National Guard personnel, and civilian employees acting within the scope of their official duties, are exempt from personal liability for alleged negligent or wrongful acts, omissions for service, or advice rendered pursuant to the legal assistance program, so long as the attorneys, personnel, or employees neither requested nor received a fee or compensation other than their regular compensation for legal services provided to persons eligible for assistance under this section.

HISTORY: 2000 Act No. 288, Section 2; 2011 Act No. 46, Section 8, eff June 7, 2011.



SECTION 25-1-640. Date of rank of certain former military officers.

Notwithstanding any other provision of law, former Regular and Reserve officers in any component of the Armed Forces appointed and commissioned in the South Carolina Army National Guard and former Regular and Reserve officers in any component of the Armed Forces appointed and commissioned in the South Carolina Air National Guard in the rank of captain, or first and second lieutenant shall be given a date of rank commensurate with their Regular or Reserve officer date of rank.

HISTORY: 1980 Act No. 322, Section 1.



SECTION 25-1-650. Filling of vacancies in commissioned officer grades.

Whenever a vacancy occurs in commissioned officer grades for which provision is not otherwise made, it must be filled in accordance with regulations of the Military Department of South Carolina consistent with applicable federal law and with applicable regulations of the Department of the Army, Department of the Air Force, and National Guard Bureau.

HISTORY: 1985 Act No. 38, Section 3.



SECTION 25-1-810. Promotions under Federal Personnel Act.

Whenever an officer who has been selected for promotion by a selective board convened under the provisions of Federal Personnel Act (Sections 3362 and 8366, Title 10, U. S. Code and subsequent legislation) is immediately faced with withdrawal of his federal status as a National Guard officer and transfer to the Army Reserve, he may be transferred or assigned to a suitable position vacancy in which he can be promoted, subject to concurrence of commanders concerned and approval of the Adjutant General.

HISTORY: 1962 Code Section 44-62; 1964 (53) 2241; 2001 Act No. 85, Section 12.



SECTION 25-1-830. Officer selection boards.

(A) Brigadier General selection board--As required by Federal Personnel Acts, a board must be established by the Governor for the purpose of selecting qualified officers of the next lower grade to fill brigadier general officer vacancies in the South Carolina Army National Guard. The board shall consist of three general officers; composed of the Adjutant General and the active general officers of the South Carolina Army National Guard and, if necessary, the number of recently retired active general officers of the South Carolina Army National Guard necessary to constitute the board.

(B) Colonels--As required by Federal Personnel Acts, a board must be established by the Adjutant General for the purpose of selecting qualified officers of the next lower grade to fill colonel vacancies in the South Carolina Army National Guard. This board shall consist of the five senior officers of the South Carolina Army National Guard, to include not over one officer from the state headquarters or one professional officer.

HISTORY: 1962 Code Section 44-66; 1964 (53) 2241; 2011 Act No. 46, Section 9, eff June 7, 2011.



SECTION 25-1-840. Examinations required.

All officers and warrant officers, even though meeting the requirements for appointment or promotion, as established by law and regulations are subject to examination as prescribed by the Department of the Army.

HISTORY: 1962 Code Section 44-68; 1964 (53) 2241.



SECTION 25-1-850. Transfer of officers within Army National Guard.

Authority shall be given the Adjutant General to make transfers of officers within the South Carolina Army National Guard. These transfers must be in the best interest of the South Carolina Army National Guard.

HISTORY: 1962 Code Section 44-67; 1964 (53) 2241; 2001 Act No. 85, Section 13.



SECTION 25-1-860. Vacancy in staff of headquarters and headquarters detachment.

Whenever a vacancy shall have occurred in any grade in the staff of headquarters and headquarters detachment of the South Carolina National Guard, it shall be filled by those persons as the Adjutant General shall select.

HISTORY: 1962 Code Section 44-64; 1952 Code Section 44-51; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-870. Vacancy in grade of major general.

Whenever a vacancy occurs in the grade of major general of the South Carolina Army National Guard, it must be filled by the promotion of a fully qualified officer within the South Carolina Army National Guard, subject to examination as prescribed by the Department of the Army. Should a fully qualified officer decline or fail to qualify, the promotion will be tendered to successive qualified officers.

HISTORY: 1962 Code Section 44-60; 1952 Code Section 44-50; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 14.



SECTION 25-1-880. Vacancy in grade of brigadier general.

Except as hereinbefore provided in Section 25-1-860, whenever a vacancy occurs in the grade of brigadier general in the South Carolina Army National Guard, it must be filled by the promotion of the best qualified officer in the next lower grade within the South Carolina Army National Guard as may be determined by the Adjutant General and subject to examination as prescribed by the Department of the Army.

HISTORY: 1962 Code Section 44-59; 1952 Code Section 44-50; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 15.



SECTION 25-1-890. Vacancy in grade of colonel.

Except as hereinbefore provided in Section 25-1-860, whenever a vacancy shall have occurred in the grade of colonel in the South Carolina Army National Guard, it shall be filled by such fully qualified and best qualified officer in the next lower grade within the South Carolina Army National Guard as may be selected by the "Colonels Selection Board," subject to examination as prescribed by the Department of the Army.

HISTORY: 1962 Code Section 44-58; 1952 Code Section 44-49; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-930. Vacancy in grade of warrant officer.

Whenever a vacancy shall have occurred in any grade of warrant officer in the Army National Guard of South Carolina it shall be filled by the appointment or promotion of a person recommended by the immediate commander, and approved by each commander in the chain of command and the Adjutant General. The applicant must be qualified in accordance with the requirements of the Department of the Army, the National Guard Bureau and such other requirements as may be imposed by the Adjutant General of South Carolina.

HISTORY: 1962 Code Section 44-54; 1952 Code Section 44-47; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-960. Reorganization authority.

In the event the structure or organization of any National Guard unit or organization is changed or reorganized by the Department of the Army, the Adjutant General shall effect such change or reorganization that is to the best interest of the National Guard. Should such change or organization subsequently make inapplicable any sections of the military code, the Adjutant General shall promulgate such appropriate rules and regulations that shall have full force and effect as the military code of State.

HISTORY: 1962 Code Section 44-70; 1964 (53) 2241.



SECTION 25-1-1110. Promotions under federal law.

Whenever an officer is selected for promotion by a selection board convened under the provisions of federal law, he may be tendered the first available vacancy in the South Carolina Air National Guard for which he is qualified regardless of the seniority of other officers of the same grade. If he is not assigned to a suitable position vacancy in which he can be promoted, he will be discharged and transferred to the Air Force Reserve under appropriate regulations.

HISTORY: 1962 Code Section 44-77; 1964 (53) 2241; 2001 Act No. 85, Section 16.



SECTION 25-1-1120. Vacancies in new units.

Whenever new units shall have been organized in the South Carolina Air National Guard at a location distant from previously organized units, newly created officer vacancies shall be tendered first to officers of the South Carolina Air National Guard residing in close proximity to the new unit commensurate with grade and qualifications and then to other applicants qualified for assignment and Federal recognition in accordance with appropriate regulations. After one year from the date of organization of the new unit, vacancies shall be filled by the selection and promotion procedures outlined elsewhere in this chapter for the Air National Guard.

HISTORY: 1962 Code Section 44-78; 1964 (53) 2241.



SECTION 25-1-1140. Vacancy in headquarters, Air National Guard.

Whenever a vacancy for an officer occurs in headquarters, South Carolina Air National Guard, it must be filled from among the officers of the South Carolina Air National Guard who are considered best qualified to fill the vacancy by the chief of staff, headquarters, South Carolina Air National Guard, and the Adjutant General. Assignment of an officer to headquarters, South Carolina Air National Guard, does not entitle him to promotion without regard to seniority rights specified elsewhere in this chapter. Position vacancies for enlisted personnel in headquarters, South Carolina Air National Guard must be filled as directed by the chief of staff, headquarters, South Carolina Air National Guard, subject to approval of the Adjutant General.

HISTORY: 1962 Code Section 44-75; 1964 (53) 2241; 2001 Act No. 85, Section 17.



SECTION 25-1-1150. Vacancy in position of chief of staff, headquarters, Air National Guard; duties of chief of staff.

Whenever a vacancy occurs in the position of chief of staff, headquarters South Carolina Air National Guard it must be filled by promoting the fully qualified rated officer who has a minimum of five years commissioned service in the South Carolina Air National Guard and who is, in the opinion of the Adjutant General of South Carolina, considered to be the best qualified to fill the vacancy. Officers considered for this assignment must have served in a state status the next two years preceding the date the vacancy occurred. Active duty tours or schools of one year's duration or less shall count toward accrual of the two-year period specified in this section. In the event of federal mobilization of the majority of the South Carolina Air National Guard, the two-year requirement does not apply. The chief of staff shall supervise preparation of plans, policies, and programs for the Air National Guard units assigned to the State and advise and assist the Adjutant General in the execution of such of these plans, policies, and programs as he approves. If he is the senior Air National Guard officer in the State, he may be vested with the authority to command all Air National Guard units assigned to the State.

HISTORY: 1962 Code Section 44-74; 1964 (53) 2241; 1985 Act No. 38, Section 1.



SECTION 25-1-1160. Vacancy in grade of colonel or higher.

Except as otherwise specifically authorized in this section, whenever a vacancy occurs in the grade of colonel or higher in the South Carolina Air National Guard, it must be filled by promoting the officer of the next lower grade in the South Carolina Air National Guard who is fully qualified for promotion and who is, in the opinion of the senior tactical Air National Guard commander, the chief of staff, headquarters, South Carolina Air National Guard, and the Adjutant General of South Carolina, considered to be best qualified to fill the vacancy notwithstanding seniority among those officers qualified to fill the vacancy.

HISTORY: 1962 Code Section 44-73; 1964 (53) 2241; 1985 Act No. 38, Section 2.



SECTION 25-1-1190. Appointment of exceptionally qualified enlisted men.

Whenever exceptionally well qualified enlisted men of the South Carolina Air National Guard are approved for appointment in a commissioned grade by headquarters, United States Air Force, and the National Guard Bureau, they may be appointed to the first available vacancy for which they are qualified in the South Carolina Air National Guard without regard to seniority rights specified elsewhere in this article.

HISTORY: 1962 Code Section 44-79; 1964 (53) 2241.



SECTION 25-1-1310. Duty of State to maintain and govern National Guard.

The duty of maintaining and governing the National Guard of South Carolina not in the service of the United States, rests upon the State, subject to the constitutional authority of Congress.

HISTORY: 1962 Code Section 44-81; 1952 Code Section 44-71; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-1320. Expenses paid from National Guard appropriations.

All expenditures necessary to carry the provisions of this chapter into effect are hereby authorized to be incurred and paid out of the appropriations for the maintenance of the National Guard of South Carolina.

HISTORY: 1962 Code Section 44-82; 1952 Code Section 44-72; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-1330. Annual settlements for Federal and State property.

(a) Federal property.--The Adjutant General shall coordinate with the USPFO to audit and effect annual settlements with responsible officers having federal property accounts. The USPFO shall cause the responsible party to prepare and submit proper adjustment documents to cover any discrepancies discovered during such audit. When it is determined by duly appointed reviewing authority that losses were incurred due to fault or negligence of the responsible party, he shall be held pecuniarily liable. When the responsible party has been held pecuniarily liable, the Adjutant General or the USPFO shall make demand on the responsible party for payment to the Treasurer of the United States for the specified amount. The Adjutant General shall enter or cause to be entered a suit on the bond of such party upon failure to comply with demand for payment, and may initiate collections actions as he considers appropriate.

(b) State property.--All property of a nonconsumable nature procured by the Adjutant General from state appropriated funds and like property purchased from unit maintenance funds must be accounted for as state property. Property donated from any sources for National Guard use must be considered state owned property. The Adjutant General shall maintain state property lists for all units and activities of the South Carolina National Guard. The Adjutant General shall cause state property accounts to be audited as he considers necessary. If the audit reflects shortages, the Adjutant General may cause an investigation to be made and take appropriate action. If such shortages are found to be due to the fault or negligence of the responsible party, the Adjutant General shall make demand on the responsible party for payment, to the military fund of South Carolina, for the specified amount. The Adjutant General shall enter or cause to be entered a suit on the bond of such party upon failure to comply with demand for payment, and may initiate collection actions for payment.

HISTORY: 1962 Code Section 44-83; 1952 Code Section 44-73; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 18.



SECTION 25-1-1350. Requirements for sharing in appropriations.

No unit or activity shall participate in the annual allotment of the annual appropriation for the maintenance of the militia unless the proper officers of such organizations shall have rendered the required reports and returns for the preceding year, nor unless such organization participated in the required training or was excused by proper authority.

HISTORY: 1962 Code Section 44-85; 1952 Code Section 44-75; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-1360. Disbursements of military funds.

All bills, claims and demands against the military fund shall be certified or verified in the manner prescribed by regulations promulgated by the Governor and shall be audited by the proper board of military auditors and, if allowed, shall be paid by the State Treasurer upon the warrant of the Adjutant and Inspector General from the military fund. But when the National Guard or any part thereof, or any other law-enforcement agency of the State government, is called into the service of the State in case of war, riot, insurrection, invasion, breach of the peace or in aid of the civil authorities, warrants for allowed pay and expenses for such service shall be drawn upon the general fund of the State Treasury and paid out of any moneys in such fund not otherwise appropriated. All military warrants shall be the obligation of the State and shall bear interest at the legal rate from the date of their presentation for payment.

HISTORY: 1962 Code Section 44-86; 1952 Code Section 44-76; 1950 (46) 1881; 1964 (53) 2241; 1969 (56) 444.



SECTION 25-1-1370. Allowances for maintenance.

(A) Each unit shall be entitled to such maintenance fund allowance as may be provided in the annual appropriations act as apportioned periodically. Unit maintenance funds from sources outside the annual appropriation must be regulated and audited by the Adjutant General.

(B) Facilities owned, leased, or under the control of the military department may be rented periodically. The rental income, military fines, and other revenue sources must be deposited in state accounts for operations and maintenance of the military department. The Adjutant General shall promulgate regulations for a rental program and audit these funds.

HISTORY: 1962 Code Section 44-87; 1952 Code Section 44-77; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 19; 2011 Act No. 46, Section 10, eff June 7, 2011.



SECTION 25-1-1380. Transportation and subsistence of militia on State duty.

There shall be provided by the State transportation for all officers and transportation and subsistence for all enlisted men who shall be lawfully ordered to State duty. Necessary transportation, quartermaster's stores and subsistence for troops when ordered on duty shall be contracted for by the proper officers and paid for as other military bills.

HISTORY: 1962 Code Section 44-88; 1952 Code Section 44-78; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-1420. Unlawful purchase or receipt of military property.

If any person knowingly purchases or receives in pawn or pledge any military property of the State or of the United States he shall be guilty of a misdemeanor and, upon conviction thereof, shall be sentenced to imprisonment for a period not exceeding one year, or fined not exceeding one thousand dollars, or to both such fine and imprisonment.

HISTORY: 1962 Code Section 44-92; 1952 Code Section 44-91; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-1430. Disposition of State military property unfit for use.

All military property of the State which after proper inspection shall be found unsuitable for use of the State shall be disposed of in such a manner as the Adjutant General shall direct and the proceeds thereof paid into the military fund of the State.

HISTORY: 1962 Code Section 44-93; 1952 Code Section 44-92; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-1440. Adjutant General's caisson; maintenance and care.

The Adjutant General's Office shall expend from appropriated money each year any necessary and reasonable expenses associated with the maintenance and care of the Adjutant General's caisson. The Adjutant General may make its caisson available for the funeral of dignitaries and military-oriented activities and events. The Adjutant General may accept donations for the expenses associated with maintenance and care of the caisson. Excess money from donations may be carried forward each fiscal year by the Adjutant General to be used strictly for future costs associated with the maintenance and care of the caisson.

HISTORY: 2002 Act No. 356, Section 1, Pt XII.A.



SECTION 25-1-1610. Acquisition of real estate for training facilities.

The Adjutant General of this State may receive on behalf of the State conveyances of real property suitable for the erection of any required training facility, provided that in accepting any such conveyance on behalf of the State, the State shall incur no liability for the purchase of such real estate unless it can be absorbed by the current appropriation for the operation of the military department.

HISTORY: 1962 Code Section 44-101; 1952 Code Section 44-101; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-1620. Adjutant General to be manager and custodian of training facilities; rental or sublease of facilities.

The Adjutant General shall be the State custodian and manager of training facilities. No training facility shall be used for any other than a strictly military purpose without the recommendation of the officer in charge thereof and approval of the Adjutant General. Facilities owned by or leased for the military department may be rented or subleased when not in use for training under regulations promulgated by the Adjutant General.

HISTORY: 1962 Code Section 44-102; 1952 Code Sections 44-102, 44-103; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 20.



SECTION 25-1-1630. Leasing of training facilities not owned by State or United States.

All training facilities and all property, real or personal, used by the National Guard and not owned by the State or the United States shall be leased or rented to this State upon such terms and conditions as shall be approved by the Adjutant General.

HISTORY: 1962 Code Section 44-103; 1952 Code Section 44-104; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-1640. Maintenance of training facilities.

The Adjutant General shall be responsible for the proper maintenance of training facilities and is authorized to expend funds appropriated for this purpose.

HISTORY: 1962 Code Section 44-104; 1964 (53) 2241.



SECTION 25-1-1650. Authority to sell obsolete armories; use of proceeds.

The Adjutant and Inspector General is hereby authorized to sell obsolete armories and retain such funds as realized therefrom in a special account with the State Treasurer. Funds from such special account shall be used for the construction of new armories, such construction to be under the supervision of the Adjutant and Inspector General of the State.

HISTORY: 1962 Code Section 44-105; 1964 (53) 2241.



SECTION 25-1-1660. Transfer of surplus armories to political subdivisions.

The State Budget and Control Board may transfer to a political subdivision ownership of a national guard armory being replaced and declared surplus if the political subdivision has donated real property for use as a site for a replacement armory.

HISTORY: 1985 Act No. 201, Part II, Section 12.



SECTION 25-1-1810. National Guard subject to call by United States.

The National Guard of South Carolina or any part thereof shall be subject to call for Federal service at such times, in such manner and in such numbers as may from time to time be prescribed by the Congress of the United States.

HISTORY: 1962 Code Section 44-111; 1952 Code Section 44-111; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-1820. Circumstances requiring active duty.

The National Guard shall not be subject to active duty other than training duty, except (a) in case of war, (b) in event or danger of invasion by a foreign nation, (c) there is a rebellion or danger of rebellion against the authority of the government of the United States, (d) the President issues orders to execute the laws of the United States, (e) for preventing, repelling or suppressing invasion, insurrection or riot, (f) for aiding civil officers in the execution of the laws, in which cases the Governor or local commander as provided for in Sections 25-1-1840 to 25-1-1880 shall order out for active service, by draft or otherwise, as many of the National Guard as necessity demands, or (g) during natural disaster or local emergency whenever the lives and property of the State's citizens are threatened.

HISTORY: 1962 Code Section 44-112; 1952 Code Section 44-112; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 21.



SECTION 25-1-1830. Duty when called to suppress unlawful assembly.

When an armed force is called out for the purpose of suppressing an unlawful or riotous assembly it must obey the orders in relation thereto of the civil officer calling it out and render the aid required. The orders of the civil officer may extend to a direction of the general or specific mission to be accomplished and the duration of service by the National Guard, but the tactical direction of the troops, the kind and extent of force to be used and the particular means to be employed to accomplish the mission specified by the civil officers are left solely to the officers of the National Guard.

HISTORY: 1962 Code Section 44-113; 1952 Code Section 44-113; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-1840. Authority of Governor to order out National Guard.

In the event of (a) war, insurrection, rebellion, invasion, tumult, riot or a mob, (b) a body of men acting together by force with intent to commit a felony, to offer violence to persons or property or by force and violence to break and resist the laws of this State or of the United States, (c) in case of the imminent danger of the occurrence of any of such events or (d) in the event of public disaster the Governor may order the National Guard of South Carolina or any part thereof into the active service of the State and cause them to perform such duty as he shall deem proper. The Governor may also upon the written request of the mayor of a city or the sheriff of a county within which a large public assemblage is to occur order out the National Guard or any part thereof to preserve order and keep people within bounds at such assemblage. In case the Governor shall be absent from the State or unavailable for any reason, the authority herein bestowed shall pass to the Adjutant General of the State.

HISTORY: 1962 Code Section 44-114; 1952 Code Section 44-114; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-1850. Authority of Governor to order out National Guard when laws may not be enforced by judicial proceedings.

Whenever, by reason of unlawful obstructions, combinations or assemblages of persons or rebellion against the authority of the government of this State, it shall become impracticable, in the judgment of the Governor to enforce by the ordinary course of judicial proceedings the laws of the State within any county or counties of the State, the Governor may call forth the National Guard of the State or such parts thereof as he may deem necessary to enforce the faithful execution of the laws or to suppress such rebellion.

HISTORY: 1962 Code Section 44-115; 1952 Code Section 44-115; 1942 Code Section 1390; 1932 Code Section 1390; Cr. C. '22 Section 320; Cr. C. '12 Section 331; Cr. C. '02 Section 244; G. S. 2578; R. S. 209; 1868 (14) 85; 1964 (53) 2241.



SECTION 25-1-1860. Governor's proclamation to disperse.

Whenever in the judgment of the Governor it may be necessary to use the military force under the provisions of Section 25-1-1850 the Governor shall forthwith, by proclamation, command such insurgents to disperse and retire peaceably to their respective abodes within a limited time.

HISTORY: 1962 Code Section 44-116; 1952 Code Section 44-116; 1942 Code Section 1391; 1932 Code Section 1391; Cr. C. '22 Section 321; Cr. C. '12 Section 332; Cr. C. '02 Section 245; G. S. 2579; R. S. 210; 1868 (14) 86; 1964 (53) 2241.



SECTION 25-1-1870. Governor may take possession of utilities.

The Governor of the State when, in his judgment, the public safety may require it, may take possession of any or all utilities in the State, including communications and transportation facilities, their offices and appurtenances, their rolling stock, shops, buildings and all their appendages and appurtenances, may prescribe rules and regulations for the holding, using and maintaining of the aforesaid utilities in the manner most conducive to the interest and safety of the government and may place under military control all the officers, agents and employees of such utility or communication facility so that they shall be considered a part of the military establishment of the State, subject to all the restrictions imposed by the rules and articles of war.

HISTORY: 1962 Code Section 44-117; 1952 Code Section 44-118; 1942 Code Section 1392; 1932 Code Section 1392; Cr. C. '22 Section 322; Cr. C. '12 Section 335; Cr. C. '02 Section 248; G. S. 2582; R. S. 213; 1868 (14) 86; 1964 (53) 2241.



SECTION 25-1-1880. Local commanding officer may order out National Guard.

In the event of insurrection, rebellion, invasion, tumult, riot, resistance to law or process or breach of the peace occurring in the vicinity of the station of any organization of the National Guard of South Carolina, the senior commanding officer of that station, whenever the exigencies of the situation are such as to render it impossible first to communicate with the Governor, or Adjutant General, may, upon request in writing by the sheriff of the county involved or an officer acting in his stead stating the facts and the nature of the service desired, order out the organization at that station or such portion thereof as he shall deem necessary and cause it to perform such duty as the circumstances shall require. In any such case such commanding officer shall immediately report what he has done and all of the circumstances of the case to the Governor and it shall be deemed that the action was taken by order of the Governor.

HISTORY: 1962 Code Section 44-118; 1952 Code Section 44-119; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-1890. Call of unorganized militia to service in addition to National Guard.

In the event of or imminent danger of war, insurrection, rebellion, invasion, tumult, riot, resistance to law or process or breach of the peace, if the Governor shall have ordered into active service all of the available forces of the National Guard of South Carolina and shall consider them insufficient in numbers to properly accomplish the purpose, he may then in addition order out the unorganized militia or such portion thereof as he may deem necessary and cause them to perform such military duty as the circumstances may require.

HISTORY: 1962 Code Section 44-119; 1952 Code Section 44-120; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-1900. Proclamation of state of insurrection.

Whenever any portion of the National Guard or militia is employed in aid of the civil authority, the Governor, if in his judgment the maintenance of law and order will thereby be promoted, may by proclamation declare the county or city in which the troops are serving or any specified portion thereof to be in a state of insurrection, rebellion, tumult, riot, resistance to law or process or breach of the peace.

HISTORY: 1962 Code Section 44-122; 1952 Code Section 44-123; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-1920. Penalty for false certificate by physician.

Whenever any physician shall knowingly make and deliver a false certificate of physical disability concerning any member of the National Guard or militia who shall have been ordered out or summoned for active service, such physician shall thereby forfeit forever his license and right to practice in this State and shall be guilty of perjury.

HISTORY: 1962 Code Section 44-121; 1952 Code Section 44-122; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-2110. Term of enlistment.

An original enlistment in the National Guard must be for a period prescribed by applicable law and regulations of the Department of Defense.

HISTORY: 1962 Code Section 44-131; 1952 Code Section 44-131; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 22.



SECTION 25-1-2120. Transmission of orders for duty.

Orders for duty may be oral or written. Officers and enlisted men may be warned for duty either (a) by stating the substance of the order, (b) by reading the order to the person warned, (c) by delivering a copy of such order to such person, (d) by leaving a copy of such order at his last known place of abode or business with some person of suitable age and discretion or (e) by mail directed to him at his last known place of abode or business. Orders may be transmitted by telegram or telephone. Such warnings may be given by any officer or enlisted man. The officer or enlisted man giving such warning shall, when required, make a return thereof, containing the names of persons warned and the time, place and manner of warning. Such returns shall be verified on oath and shall be prima facie evidence on the trial of any person returned as a delinquent of the facts therein stated.

HISTORY: 1962 Code Section 44-132; 1952 Code Section 44-132; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-2170. Civil action or criminal prosecution against military personnel.

No action or proceeding shall be prosecuted or maintained against a member of a military court or officer or person acting under its authority or reviewing its proceedings on account of the approval of imposition or execution of any sentence, warrant, writ process or mandate of any military court, nor shall any officer or enlisted man be liable to a civil action or criminal prosecution for any act done while in the discharge of his military duty when such act is in the line of duty.

HISTORY: 1962 Code Section 44-137; 1952 Code Section 44-138; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-2180. Assault upon military personnel.

Any person who unlawfully assaults, fires at or throws any missile at, against or upon any member or body of the National Guard or any civil officer or other person lawfully aiding them, while on active duty in the State or aiding in the enforcement of the laws under proper authority, shall be guilty of a misdemeanor and on conviction shall be liable to imprisonment in the State Penitentiary for a period of not more than two years in the discretion of the court.

HISTORY: 1962 Code Section 44-138; 1952 Code Section 44-139; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-2190. Interference with employment of or practice of trade by guard member; penalty.

A person who, either by himself or with another, (a) wilfully deprives a member of the National Guard of South Carolina of his employment, (b) prevents such member from being employed, (c) obstructs or annoys a member or his employer in his trade, business or employment because he is such a member or (d) dissuades or attempts to dissuade any person from enlisting in such National Guard by threat of injury to him in his employment, trade or business shall be guilty of a misdemeanor and, on conviction thereof, shall be fined in a sum not exceeding one hundred dollars or imprisoned in the county jail not more than thirty days.

HISTORY: 1962 Code Section 44-139; 1952 Code Section 44-140; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-2200. Pay of National Guard on active duty.

Whenever the National Guard or any part thereof shall be ordered to active State duty the officers, warrant officers and enlisted men shall, during the period of such active duty, receive the same pay and allowances as provided for the active Armed Forces of the United States.

HISTORY: 1962 Code Section 44-140; 1952 Code Section 44-143; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-2220. Transfer of enlisted men.

An enlisted man may be transferred upon his own request from one unit of the National Guard of South Carolina to another by the Adjutant General.

HISTORY: 1962 Code Section 44-143; 1952 Code Section 44-146; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 23.



SECTION 25-1-2230. Discharges of enlisted men.

An enlisted person may be discharged from the state military forces according to regulations adopted by the Adjutant General or pursuant to federal law or regulations. On termination of the appointment of an enlisted person in the state military forces, the enlisted person shall be given a certificate of discharge stating the character of the person's service.

HISTORY: 1962 Code Section 44-142; 1952 Code Section 44-145; 1950 (46) 1881; 1964 (53) 2241; 2001 Act No. 85, Section 24.



SECTION 25-1-2240. Proceedings in case of death.

In case of the death of any member of the South Carolina National Guard, his commanding officer shall immediately secure all his effects then in camp or military quarters and shall, in the presence of two other officers, make an inventory thereof which he shall transmit to the office of the Adjutant General.

HISTORY: 1962 Code Section 44-141; 1952 Code Section 44-144; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-2250. Leaves of absence for public officers and employees.

Officers and employees of the State of South Carolina, and departments and subdivisions thereof, shall be entitled to military leave without loss of pay, seniority or efficiency rating, when attending National Guard encampments or schools for training, under proper authority, and on all other occasions when ordered to active duty, in the service of the State of South Carolina.

HISTORY: 1962 Code Section 44-168; 1952 Code Section 44-142; 1950 (46) 1881; 1964 (53) 2241.



SECTION 25-1-2260. Continuance of court case when party or attorney on active duty.

It is the duty of a judge of a court of this State to continue a case in the court on or without motion when a party to it or his leading attorney is absent from court when the case is reached by reason of his attendance on active duty as a member of the National Guard or reserves. The case may proceed if the party, in the absence of his leading attorney, or the leading attorney, in the absence of the party, announces ready for trial on the call of the case. If counsel is absent, it shall be necessary for his client to make oath that he cannot safely go to trial without the absent attorney and, if a party is absent, his counsel shall state in his place that he cannot safely go to trial without his client."

HISTORY: 2001 Act No. 85, Section 2; 2003 Act No. 17, Section 1.



SECTION 25-1-2270. Completion of missed exams and assignments due to military service.

Upon notice from a student required to attend or participate in military service, duty, training, or disaster relief efforts, an institution of higher education which receives state funding, either directly or indirectly, including but not limited to state scholarships or grants, shall excuse the student from attending classes or engaging in other mandatory activities, including tests or examinations, in order for the student to fulfill his military obligations and associated military travel requirements. A student whose absence is excused pursuant to this section may not be penalized for his absence and must be allowed to complete all missed assignments or take missed tests or examinations within a reasonable time of his return from the military service, duty, training, or disaster relief efforts. Each of these institutions of higher education shall determine what constitutes a reasonable time to make up the assignments, tests, or examinations missed by reason of military service on a case by case basis, taking into account the individual student's schedule and academic responsibilities. The provisions of this section must be liberally construed and shall apply in the same manner and without distinction to a student's status as a member of the active component, reserve component, or National Guard.

HISTORY: 2012 Act No. 165, Section 1, eff May 14, 2012.



SECTION 25-1-2310. Entitlement to reemployment.

Any member of the South Carolina National Guard who, at the direction of the Governor, enters state duty is entitled, upon honorable release from such duty, to all the reemployment rights provided for in this article.

HISTORY: 1982 Act No. 322, Section 1.



SECTION 25-1-2320. Application for reemployment; restoration to previous position or appropriate alternative.

Upon release from state duty, the employee shall make written application to his previous employer for reemployment within five days of his release from duty or from hospitalization continuing after release. If the employee is still qualified for his previous employment, he shall be restored to his previous position or to a position of like seniority, status and salary, unless the employer's circumstances now make the restoration unreasonable. If the employee is no longer qualified for his previous employment, he shall be placed in another position, for which he is qualified, and which will give him appropriate seniority, status and salary, unless the employer's circumstances now make the placement unreasonable.

HISTORY: 1982 Act No. 322, Section 1.



SECTION 25-1-2330. Judicial action for enforcement of rights.

Any employee may file a motion, petition, or other appropriate pleading in the circuit court of the county in which the employer's place of business is located requiring the employer to comply with the provisions of this article to compensate such employee for any loss of wages or benefits.

HISTORY: 1982 Act No. 322, Section 1.



SECTION 25-1-2340. Provisions of article applicable to members of South Carolina State Guard.

The provisions of Sections 25-1-2310 through 25-1-2330, providing reemployment rights to members of the South Carolina National Guard shall also apply to members of the South Carolina State Guard who, at the direction of the Governor or by his authority, enter state duty and are honorably released from that duty.

HISTORY: 1982 Act No. 322, Section 2.



SECTION 25-1-2410. Citation of Code of Military Justice.

This article may be cited as the "Code of Military Justice".

HISTORY: Former Section 25-1-2410 [1950 (46) 1881; 1952 Code Section 44-151; 1962 Code Section 44-151; 1964 (53) 2241] recodified as Section 25-1-2430 by 1984 Act No. 378; New Section 25-1-2410 En by 1984 Act No. 378, Section 3.



SECTION 25-1-2420. Definitions, generally.

As used in the Code of Military Justice:

1. "Accuser" means a person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, and any person who has an interest other than an official interest in the prosecution of the accused;

2. "Adjutant general" means the officer defined in Section 25-1-10;

3. "Commander" includes commissioned officers and warrant officers exercising command authority;

4. "Duty status" means duty in the state military forces under an order issued by authority of law, and includes travel to and from duty;

5. "Enlisted member" means a person in an enlisted grade;

6. "Grade" means a step or degree, in a graduated scale of military rank, that is established and designated as a grade by law or regulation;

7. "Legal officer" and "judge advocate" means any commissioned officer of the state military forces designated to perform legal duties for a command;

8. "Military court" means a court-martial or a court of inquiry;

9. "Military forces" means the national guard of the State, as defined in Section 25-1-10, persons attached or assigned to state units, and any other military force organized under the laws of the State;

10. "Military judge" means an official of a general or special court-martial detailed in accordance with Section 25-1-2620;

11. "Oath" includes affirmation;

12. "Rank" means the order of precedence among members of the military forces;

13. "State judge advocate" means the federally recognized National Guard judge advocate responsible for supervising the administration of military justice in the military forces;

14. "Superior commissioned officer" means a commissioned officer superior in rank or command.

15. "Officer" means commissioned officers and warrant officers unless otherwise specified.

HISTORY: Former Section 25-1-2420 [1950 (46) 1881; 1952 Code Section 44-153; 1962 Code Section 44-152; 1964 (53) 2241] recodified as Section 25-1-3000 by 1984 Act No. 378; New Section 25-1-2420 En by 1984 Act No. 378, Section 4; 1985 Act No. 84, Section 1; 2001 Act No. 85, Sections 25, 26; 2011 Act No. 46, Section 11, eff June 7, 2011.



SECTION 25-1-2430. Person subject to Code of Military Justice.

The Code of Military Justice applies to all members of the military forces whether located within or without the territorial boundaries of the State of South Carolina while in an authorized duty status or during a period of time in which he was under lawful orders to be in a duty status, including such time as he was traveling to and from such duty. All members of the military forces are subject to this code while physically located on state or federal property even though not on authorized duty status.

HISTORY: Former Section 25-1-2430 [1950 (46) 1881; 1952 Code Section 44-154; 1962 Code Section 44-153; 1964 (53) 2241] recodified as Section 25-1-3000 by 1984 Act No. 378; New Section 25-1-2430 [derived from former Section 25-1-2410 (1950 (46) 1881; 1952 Code Section 44-151; 1962 Code Section 44-151; 1964 (53) 2241)] En by 1984 Act No. 378, Section 5.



SECTION 25-1-2440. Discharged person as subject to court-martial.

Subject to Section 25-1-2725, no person charged with having committed, while in a status as a member of the state military forces in which he was subject to this code, an offense in violation of this code may be relieved of amenability to trial by court-martial by reason of discharge or other termination of that status. Each person discharged from the state military forces who is later charged with having fraudulently obtained his discharge is, subject to Section 25-1-2725, subject to trial by court-martial on that charge and is after apprehension subject to the code while in the custody of the military for that trial. Upon conviction of that charge he is subject to trial by court-martial for all offenses under the code committed before the fraudulent discharge.

No person who has deserted from the state military forces may be relieved from amenability to the jurisdiction of this code by virtue of a separation from any later period of service.

HISTORY: Former Section 25-1-2440 [1950 (46) 1881; 1952 Code Section 44-155; 1962 Code Section 44-154; 1964 (53) 2241] recodified as Section 25-1-3000 by 1984 Act No. 378; New Section 25-1-2440 [derived from former Section 25-1-2820 (1950 (46) 1881; 1952 Code Sections 44-182, 44-195; 1962 Code Section 44-182; 1964 (53) 2241)] En by 1984 Act No. 378, Section 6; 1985 Act No. 84, Section 2.



SECTION 25-1-2450. Appointment of state judge advocate.

(A) The Adjutant General shall appoint an officer of the military forces as state judge advocate. To be eligible for appointment, an officer must be a member of the South Carolina Bar and federally recognized as a judge advocate. The state judge advocate shall hold a military grade and rank as designated by the Adjutant General. Absent separate appointment, the senior judge advocate of the National Guard is the state judge advocate.

(B) The Adjutant General shall appoint judge advocates and legal officers who shall serve under the supervision of the state judge advocate.

(C) To be eligible for appointment, judge advocates or legal officers must be members of the South Carolina Bar.

(D) The state judge advocate or his assistants shall make frequent inspections in the field of supervision of the administration of military justice.

(E) Convening authorities at all times shall communicate directly with the state judge advocate or with judge advocates within their command in matters relating to the administration of military justice.

(F) A person who has acted as member, military judge, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, or investigating officer in a case may not act later as staff judge advocate or legal officer to a reviewing authority upon the same case.

HISTORY: Former Section 25-1-2450 [1950 (46) 1881; 1952 Code Section 44-156; 1962 Code Section 44-155; 1964 (53) 2241] recodified as Section 25-1-2935 by 1984 Act No. 378; New Section 25-1-2450 [derived from former Section 25-1-820 (1962 Code Section 44-65; 1964 (53) 2241; Repealed by 1985 Act No. 38, Section 4)] En by 1984 Act No. 378, Section 7; 2001 Act No. 85, Section 27; 2011 Act No. 46, Section 12, eff June 7, 2011.



SECTION 25-1-2455. Military judges; appointment, qualifications, powers, duties.

(A) A military judge must be appointed by the Adjutant General from among the military forces. To be eligible for appointment as a military judge, the person must be:

(1) a member in good standing of the South Carolina Bar;

(2) a judge advocate;

(3) an active member of the National Guard; and

(4) hold the rank of major or above.

(B) A military judge must not be under the supervision of the state judge advocate or any other judge advocate in the South Carolina National Guard. Nothing in this section changes the authority of the National Guard Bureau or the Judge Advocate Generals of the Army or Air Force over the military judge.

(C) Subject to any limitations imposed by the South Carolina Code of Laws, a military judge presides at all general and special courts-martial and has the same authority as a South Carolina Circuit Judge in General Sessions Court.

(D) A military judge must periodically review the military justice system and advise the Adjutant General on at least an annual basis of the state of military justice in the South Carolina National Guard.

(E) All contact between a military judge and the Adjutant General must comply with American Bar Association's Canons of Judicial Conduct and the applicable ethical standards for judges.

HISTORY: 2001 Act No. 85, Section 49; 2011 Act No. 46, Section 13, eff June 7, 2011.



SECTION 25-1-2460. "Apprehension" defined; persons authorized to apprehend offenders.

For purposes of this code, " apprehension" is the taking of a person into custody. Any person authorized by this code to apprehend persons subject to the code, any marshal of a court-martial appointed pursuant to the provisions of the code, and any officer under the laws or regulations of the United States or of South Carolina, may do so upon reasonable belief that an offense has been committed and that the person apprehended committed it. Commissioned officers, warrant officers, and noncommissioned officers may, subject to the laws of South Carolina, quell quarrels, frays, and disorders among persons subject to the code and apprehend persons subject to this code who take part therein.

HISTORY: Former Section 25-1-2460 [1950 (46) 1881; 1952 Code Section 44-157; 1962 Code Section 44-156; 1964 (53) 2241] recodified as Sections 25-1-2940 and 25-1-2945 by 1984 Act No. 378; New Section 25-1-2460 [derived from Section 25-1-2490 (1950 (46) 1881; 1952 Code Section 44-160; 1962 Code Section 44-160; 1964 (53) 2241)] En by 1984 Act No. 378, Section 8; 2001 Act No. 85, Section 28.



SECTION 25-1-2470. Arrest and confinement, defined; use of reasonable force; powers of sheriffs.

For purposes of this code, "arrest" is the restraint of a person by an order, not imposed as a punishment for an offense, directing him to remain within certain specified limits. Confinement is the physical restraint of a person.

An enlisted member may be ordered apprehended or into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to the Code of Military Justice or through any person authorized by this code to apprehend persons. A commander may authorize warrant officers or noncommissioned officers to order enlisted members of his command or subject to his authority into arrest or confinement.

A commissioned officer or a warrant officer may be ordered apprehended or into arrest or confinement only by a commander to whose authority he is subject, by an order, oral or written, delivered in person, or by another commissioned officer. The authority to order such persons apprehended or into arrest or confinement may not be delegated.

No person may be ordered apprehended or into arrest or confinement except for probable cause.

This section does not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.

All reasonable force necessary to accomplish arrest, apprehension, or confinement may be used.

The power to restrain may be exercised prior or subsequent to court-martial or other disciplinary proceedings.

The sheriffs of the various counties of this State shall carry out the orders and directives of all courts-martial, including summary court officers.

HISTORY: Former Section 25-1-2470 [1950 (46) 1881; 1952 Code Section 44-159; 1962 Code Section 44-158; 1964 (53) 2241] recodified as Section 25-1-2960 by 1984 Act No. 378; New Section 25-1-2470 [derived from former Section 25-1-2880 (1950 (46) 1881; 1952 Code Sections 44-191 to 44-193; 1962 Code Section 44-188; 1964 (53) 2241)] En by 1984 Act No. 378, Section 9.



SECTION 25-1-2480. Arrest or confinement; informing person of rights.

Any person subject to this code charged with an offense under this code may be ordered into arrest or, under extraordinary circumstances, into confinement; but when charged only with an offense normally tried by a summary court-martial, the person shall not ordinarily be placed in confinement.

When any person subject to this code is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform him of the specific wrong of which he is accused and to try him or to dismiss the charges and release him.

HISTORY: Former Section 25-1-2480 [1950 (46) 1881; 1952 Code Section 44-158; 1962 Code Section 44-159; 1964 (53) 2241] recodified as Sections 25-1-2905 and 25-1-2960 by 1984 Act No. 378; New Section 25-1-2480 En 1984 Act No. 378, Section 10.



SECTION 25-1-2490. Place of confinement; expenses; reports.

Persons confined other than in a guardhouse, whether before or during trial by court-martial, must be confined in any place of confinement under the control of any of the federal armed forces, state military forces, or in any penal or correctional institution, detention facility, jail, or stockade under the control of the State or any of its political subdivisions. All expenses of the confinement must be paid as if the prisoner were committed to confinement by civilian state officials. Unless circumstances prohibit, the place of confinement must be in the prisoner's county of residence or the county in which the prisoner's unit is headquartered.

No provost marshal, commander of a guard, master-at-arms, warden, keeper, sheriff, supervisor, or officer of a place of confinement designated in the first paragraph of this section, may refuse to receive or keep any prisoner committed to his charge, when the committing person furnishes a statement, signed by him, of the offense charged against the prisoner.

Every commander of a guard, master-at-arms, warden, keeper, sheriff, supervisor, or officer of a place of confinement designated in the first paragraph of this section, to whose charge a prisoner is committed shall, within twenty-four hours after that commitment or as soon as he is relieved from guard, report to the commander of the prisoner the name of the prisoner, the offense charged against him, and the name of the person who ordered or authorized the commitment.

HISTORY: Former Section 25-1-2490 [1950 (46) 1881; 1952 Code Section 44-160; 1962 Code Section 44-160; 1964 (53) 2241] recodified as Section 25-1-2460 by 1984 Act No. 378; New Section 25-1-2490 [derived from former Section 25-1-3080 (1962 Code Section 44-209; 1964 (53) 2241)] En 1984 Act No. 378, Section 11.



SECTION 25-1-2500. Punishment prohibited before trial.

Subject to Section 25-1-2795, no person, while being held for trial or the result of trial, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against him, nor shall the arrest or confinement imposed upon him be any more rigorous than the circumstances required to ensure his presence, but he may be subjected to minor punishment during that period for infractions of discipline.

HISTORY: Former Section 25-1-2500 [1950 (46) 1881; 1952 Code Section 44-161; 1962 Code Section 44-161; 1964 (53) 2241] recodified as Section 25-1-3095 by 1984 Act No. 378; New Section 25-1-2500 [derived from former Section 25-1-3030 (1950 (46) 1881; 1952 Code Sections 44-210, 44-212; 1962 Code Section 44-203; 1964 (53) 2241)] En by 1984 Act No. 378, Section 12.



SECTION 25-1-2510. Delivery of accused to civil authority for trial; civil conviction interrupting sentence of court-martial; completion of military sentence.

A person subject to the Code of Military Justice who is accused of an offense against civil authority may be delivered, upon request, to the civil authority for trial if the approval of the person's immediate commanding officer is obtained.

When delivery under this section is made to any civil authority of a person undergoing sentence of a court-martial, the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, and the offender after having answered to the civil authorities for his offense shall, upon the request of competent military authority, be returned to the place of original custody for completion of his sentence.

HISTORY: Former Section 25-1-2510 [1950 (46) 1881; 1952 Code Section 44-162; 1962 Code Section 44-162; 1964 (53) 2241] recodified as Section 25-1-2925 by 1984 Act No. 378; New Section 25-1-2510 En by 1984 Act No. 378, Section 13.



SECTION 25-1-2520. Nonjudicial disciplinary punishment.

1. Under regulations that the Adjutant General may prescribe, limitations may be placed on the powers granted by this section with respect to the kind and amount of punishment authorized, the categories of general officers or commanders authorized to exercise those powers, the applicability of this section to an accused who demands trial by court-martial, and the kinds of courts-martial to which the case may be referred upon a demand. However, punishment may not be imposed upon a member of the military forces under this section if the member has, before the imposition of punishment, demanded trial by court-martial in lieu of punishment. Under similar regulations, rules may be prescribed with respect to the suspension of punishments authorized pursuant to this section. A colonel or general officer may delegate his nonjudicial punishment authority to an individual within his authority, who is no more than one grade inferior in rank, so long as the adjudged sentence is not executed until the delegating commander has approved the procedure and sentence.

2. Subject to subsection 1 of this section, any commander may, in addition to or in lieu of admonition or reprimand, impose one or more of the following disciplinary punishments for minor offenses without the intervention of a court-martial:

(A) upon officers of his command:

(1) restriction to certain specified limits, with or without suspension from duty, for not more than fifteen days;

(2) if imposed by the Governor, the Adjutant General, or an officer of a general rank in command:

(a) arrest in quarters for not more than fifteen days;

(b) forfeiture of pay of not more than seven days' pay or a fine of not more than the equivalent of seven days' pay;

(B) upon other military personnel of his command:

(1) forfeiture of pay of not more than two days' pay or a fine of not more than the equivalent of two days' pay;

(2) reduction to the next inferior pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction;

(3) extra duties, including fatigue or other duties, for not more than fourteen days;

(4) restriction to certain specified limits, with or without suspension from duty, for not more than fourteen days;

(5) if imposed by an officer of the grade of major, or above:

(a) forfeiture of pay of not more than four days' pay or a fine of not more than the equivalent of four days' pay;

(b) reduction to the lowest or any intermediate pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction, but an enlisted member in a pay grade above E-4 may not be reduced more than two pay grades;

(c) the punishment authorized under subitem (3) of item (B) of subsection 2 of this section;

(d) the punishment authorized under subitem (4) of item (B) of subsection 2 of this section.

No two or more of the punishments of arrest in quarters, extra duties, and restriction may be combined to run consecutively in the maximum amount possible for each. Whenever any of those punishments are combined to run consecutively, there must be an apportionment.

3. An officer in charge may impose upon enlisted members assigned to the unit of which he is in charge such of the punishments authorized under subitems (1) through (3) of item (B) of subsection 2 of this section as the Governor may specifically prescribe by regulation.

4. The officer who imposes the punishment authorized in subsection 2 of this section, or his successors in command, may at any time, suspend probationally a reduction in grade or a forfeiture imposed under subsection 2 of this section, whether or not executed. In addition, he may at any time remit or mitigate any part or amount of the unexecuted punishment and may set aside in whole or in part the punishment, whether executed or unexecuted, and restore all rights, privileges, and property affected. He may also mitigate reduction in grade to forfeiture of pay. When mitigating:

(a) arrest in quarters to restriction;

(b) extra duties to restriction;

the mitigated punishment may not be for a greater period than the punishment mitigated. When mitigating reduction in grade to forfeiture of pay, the amount of the forfeiture may not be greater than the amount that could have been imposed initially under this section by the officer who imposed the punishment mitigated.

5. A person punished under this section who considers his punishment unjust or disproportionate to the offense may, through proper channel, appeal to the next superior authority. The appeal must be promptly forwarded and decided, and in the meantime the punishment adjudged must be suspended. The superior authority may exercise the same powers with respect to the punishment imposed as may be exercised under subsection 4 of this section by the officer who imposed the punishment. The authority who is to act on the appeal shall refer the case to the state judge advocate or a judge advocate or legal officer within his command for consideration and advice. The decision of the superior authority is final.

6. The imposition and enforcement of disciplinary punishment under this section for any act or omission is not a bar to trial by court-martial for a serious crime or offense growing out of the same act or omission, and not properly punishable under this section; but the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial, and when so shown shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

7. Whenever a punishment of forfeiture of pay is imposed under this section, the forfeiture may apply to pay accruing on or after the date that punishment is imposed and to any pay accrued before that date.

8. The adjutant general may, by regulation, prescribe the form of records to be kept of proceedings under this section and may also prescribe that certain categories of those proceedings shall be in writing.

HISTORY: Former Section 25-1-2520 [1950 (46) 1881; 1952 Code Section 44-163; 1962 Code Section 44-163; 1964 (53) 2241] recodified as Sections 25-1-2925 and 25-1-3020 by 1984 Act No. 378; New Section 25-1-2520 [derived from former Section 25-1-2650 (1962 Code Section 44-157; 1964 (53) 2241); Section 25-1-3090 (1962 Code Section 44-210; 1964 (53) 2241)] En by 1984 Act No. 378, Section 14; 1985 Act No. 84, Section 3; 2001 Act No. 85, Section 29; 2011 Act No. 46, Section 14, eff June 7, 2011.



SECTION 25-1-2530. Types of courts-martial.

There may be three types of courts-martial in the state military forces:

1. general court-martial, consisting of:

(a) a military judge and not less than five members; or

(b) only a military judge if, before the court is assembled, the accused, knowing the identity of the military judge, and after consultation with defense counsel, requests in writing a court composed only of a military judge, and the military judge approves;

2. special court-martial, consisting of:

(a) not less than three members; or

(b) a military judge and not less than three members; or

(c) only a military judge, if one has been detailed to the court, and the accused under the same conditions as prescribed in item (b) of subsection 1 of this section so requests; and

3. summary court-martial, consisting of one officer.

HISTORY: Former Section 25-1-2530 [1950 (46) 1881; 1952 Code Section 44-164; 1962 Code Section 44-164; 1964 (53) 2241] recodified as Sections 25-1-2910, 25-1-2915 and 25-1-3025 by 1984 Act No. 378; New Section 25-1-2530 [derived from former Section 25-1-2830 (1950 (46) 1881; 1952 Code Sections 44-183 to 44-187; 1962 Code Section 44-183; 1964 (53) 2241)] En by 1984 Act No. 378, Section 15; 2001 Act No. 85, Section 30.



SECTION 25-1-2540. Jurisdiction of courts-martial in general.

Each component of the military forces has court-martial jurisdiction over all persons subject to the Code of Military Justice. The exercise of jurisdiction by one component over personnel of another component of the military forces must be in accordance with regulations prescribed by the Governor or the adjutant general.

HISTORY: Former Section 25-1-2540 [1950 (46) 1881; 1952 Code Section 44-165; 1962 Code Section 44-165; 1964 (53) 2241] recodified as Sections 25-1-2910 and 25-1-2915 by 1984 Act No. 378; New Section 25-1-2540 [derived from former Section 25-1-2820 (1950 (46) 1881; 1952 Code Sections 44-182, 44-195; 1962 Code Section 44-182; 1964 (53) 2241)] En by 1984 Act No. 378, Section 16.



SECTION 25-1-2550. Jurisdiction of general courts-martial.

Subject to Section 25-1-2540, general courts-martial have jurisdiction to try persons subject to this code for an offense made punishable by the code. Under limitations the Governor may prescribe, or further limitations the Adjutant General may prescribe, a general court-martial may order any of the following:

(1) dismissal, or dishonorable or bad-conduct discharge;

(2) confinement of not more than twelve months;

(3) a fine of not more than forty days' pay;

(4) reduction of enlisted personnel to the lowest pay grade;

(5) forfeiture of pay and allowances not to exceed forty days' pay;

(6) a reprimand;

(7) any combination of these punishments.

HISTORY: Former Section 25-1-2550 [1950 (46) 1881; 1952 Code Section 44-166; 1962 Code Section 44-166; 1964 (53) 2241] recodified as Section 25-1-3020 by 1984 Act No. 378; New Section 25-1-2550 [derived from former Section 25-1-3040 (1950 (46) 1881; 1952 Code Section 44-214; 1962 Code Section 44-204; 1964 (53) 2241)] En by 1984 Act No. 378, Section 17; 2001 Act No. 85, Section 31; 2011 Act No. 46, Section 15, eff June 7, 2011.



SECTION 25-1-2560. Jurisdiction of special courts-martial.

1. Subject to Section 25-1-2540, special courts-martial have jurisdiction to try persons subject to this code for an offense made punishable by the code. Under limitations the Governor may prescribe, or further limitations the Adjutant General may prescribe, a special court-martial may order any of the following punishments:

(1) bad-conduct discharge;

(2) confinement of not more than six months;

(3) a fine of not more than twenty days' pay;

(4) reduction of enlisted personnel to the lowest pay grade;

(5) forfeiture of pay and allowances not to exceed twenty days' pay;

(6) a reprimand;

(7) any combination of these punishments.

2. A sentence which imposes a bad-conduct discharge or confinement may not be adjudged unless:

(a) a complete summary of the proceedings and testimony has been made by the military judge or the president of the court;

(b) counsel, having the qualifications prescribed under subsection 2 of Section 25-1-2630 was detailed to represent the accused;

(c) a military judge was detailed to the trial.

HISTORY: Former Section 25-1-2560 [1950 (46) 1881; 1952 Code Section 44-167; 1962 Code Section 44-167; 1964 (53) 2241] recodified as Section 25-1-3020 by 1984 Act No. 378; New Section 25-1-2560 [derived from former Section 25-1-3040 (1950 (46) 1881; 1952 Code Section 44-214; 1962 Code Section 44-204; 1964 (53) 2241)] En by 1984 Act No. 378, Section 18; 2001 Act No. 85, Section 32; 2011 Act No. 46, Section 16, eff June 7, 2011.



SECTION 25-1-2570. Jurisdiction of summary courts-martial.

Subject to Section 25-1-2540, summary courts-martial have jurisdiction to try persons subject to the code, except officers, for an offense made punishable by the code. Under limitations the Governor or Adjutant General may prescribe, a summary court-martial may order any of the following punishments:

(1) reduction of enlisted personnel by one pay grade, provided the grade of the accused is within the promotion authority of the convening authority;

(2) a fine of not more than ten days' pay;

(3) imprisonment not to exceed thirty days;

(4) forfeiture of pay and allowances not to exceed ten days' pay;

(5) any combination of these punishments.

A person to whom summary courts-martial have jurisdiction may not be brought to trial before a summary court-martial if he objects. If objection to trial by summary court-martial is made by an accused, trial may be ordered by special or general court-martial as appropriate.

HISTORY: Former Section 25-1-2570 [1950 (46) 1881; 1952 Code Section 44-169; 1962 Code Section 44-169; 1964 (53) 2241] repealed by codification of Code of Military Justice, 1984 Act No. 378; New Section 25-1-2570 [derived from former Section 25-1-3040 (1950 (46) 1881; 1952 Code Section 44-214; 1962 Code Section 44-204; 1964 (53) 2241)] En by 1984 Act No. 378, Section 19; 2001 Act No. 85, Section 33; 2011 Act No. 46, Section 17, eff June 7, 2011.



SECTION 25-1-2580. Appointment of general courts-martial.

General courts-martial may be appointed only by order of the Governor, who may delegate this authority to the Adjutant General. The Adjutant General may not sub-delegate general courts-martial appointment authority.

HISTORY: Former Section 25-1-2580 [1950 (46) 1881; 1952 Code Section 44-170; 1962 Code Section 44-170; 1964 (53) 2241] recodified as Section 25-1-2920 by 1984 Act No. 378; New Section 25-1-2580 [derived from former Section 25-1-2840 (1950 (46) 1881; 1952 Code Section 44-184; 1962 Code Section 44-184; 1964 (53) 2241)] En by 1984 Act No. 378, Section 20; 2011 Act No. 46, Section 18, eff June 7, 2011.



SECTION 25-1-2590. Appointment of special courts-martial.

Special courts-martial must be appointed by the adjutant general and by such other commanding officers of the National Guard as may be delegated such power of appointment by the adjutant general. The power to appoint special courts-martial, when delegated, may not be redelegated and the adjutant general has the power to revoke delegated authority at any time.

HISTORY: Former Section 25-1-2590 [1950 (46) 1881; 1952 Code Section 44-171; 1962 Code Section 44-171; 1964 (53) 2241] recodified as Section 25-1-2905 by 1984 Act No. 378; New Section 25-1-2590 [derived from former Section 25-1-2850 (1950 (46) 1881; 1952 Code Section 44-185; 1962 Code Section 44-185; 1964 (53) 2241)] En by 1984 Act No. 378, Section 21.



SECTION 25-1-2600. Appointment of summary courts-martial.

Summary courts-martial must be appointed by the Adjutant General and by other commanding officers of the National Guard who may be delegated the power of appointment by the Adjutant General. The power to appoint summary courts-martial, when delegated by the Adjutant General, may be redelegated repeatedly from higher echelon of command to lower echelon of command which is considered best by each successive commander delegated that authority. When units without summary court-martial authority report directly to the Adjutant General, he may delegate his summary court-martial appointment authority to a staff officer who holds the rank of colonel or higher. Summary court officers have power and authority to administer oaths.

HISTORY: Former Section 25-1-2600 [1950 (46) 1881; 1952 Code Section 44-172; 1962 Code Section 44-172; 1964 (53) 2241] recodified as Section 25-1-2920 by 1984 Act No. 378; New Section 25-1-2600 [derived from former Section 25-1-2860 (1950 (46) 1881; 1952 Code Section 44-186; 1962 Code Section 44-186; 1964 (53) 2241)] En by 1984 Act No. 378, Section 22; 2011 Act No. 46, Section 19, eff June 7, 2011.



SECTION 25-1-2610. Who may serve on courts-martial.

(1) Any officer off or on duty with the military forces is eligible to serve as a member on all courts-martial for the trial of any person who may lawfully be brought before such courts for trial.

(2) Any enlisted member of the military forces who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member of the military forces who may lawfully be brought before such courts for trial, but he may serve as a member of a court only if, before the conclusion of a session called by the military judge prior to trial or, in the absence of such a session, before the court is assembled for the trial of the accused, the accused personally has requested, in writing that enlisted members serve on it. After such a request, the accused may not be tried by a general or special court-martial, the membership of which does not include enlisted members in a number comprising at least one-third of the total membership of the court, unless eligible members cannot be obtained on account of physical conditions or military exigencies. If such members may not be obtained, the court may be assembled and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained.

In this subsection, the word "unit" means any regularly organized body of the military forces not larger than a company, a squadron, or a body corresponding to one of them.

(3) When it can be avoided, no person subject to the Code of Military Justice may be tried by a court-martial composed of any members who are junior to him in rank or grade.

(4) When convening a court-martial, the convening authority shall detail as members such members of the military force as, in his opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. No member of the military forces is eligible to serve as a member of a general or special court-martial when he is the accuser or a witness for the prosecution or has acted as investigation officer or as counsel in the same case.

HISTORY: Former Section 25-1-2610 [1950 (46) 1881; 1952 Code Section 44-173; 1962 Code Section 44-173; 1964 (53) 2241] recodified as Section 25-1-3010 by 1984 Act No. 378; New Section 25-1-2610 En by 1984 Act No. 378, Section 23; 2001 Act No. 85, Section 34, eff August 8, 2001.



SECTION 25-1-2620. Detail and designation of military judge; qualifications.

(1) The authority convening a general court-martial shall, and the authority convening a special court-martial may (subject to the approval of the adjutant general), detail a military judge to the court-martial. A military judge shall preside over each open session of the court-martial to which he has been detailed.

(2) A military judge must be a commissioned officer of the military forces who is a member of the South Carolina bar or a member of the bar of a federal court, and who is certified to be qualified for such duty by a state judge advocate.

(3) The military judge of a general or special court-martial must be designated by the adjutant general or his designee, for detail by the convening authority, and, unless the court-martial was convened by the Governor, neither the convening authority nor any member of his staff may prepare or review any report concerning the effectiveness, fitness, or efficiency of the military judge so detailed, which relates to his performance of duty as a military judge.

(4) No person is eligible to act as a military judge in a case, if he is the accuser or a witness for the prosecution or has acted as investigating officer or as a counsel in the same case.

(5) The military judge of a court-martial may not consult with the members of the court about the court-martial except in the presence of the accused, trial counsel, and defense counsel; nor may he vote with members of the court.

HISTORY: Former Section 25-1-2620 [1950 (46) 1881; 1952 Code Section 44-174; 1962 Code Section 44-174; 1964 (53) 2241] recodified as Section 25-1-3065 by 1984 Act No. 378; New Section 25-1-2620 En by 1984 Act No. 378, Section 24.



SECTION 25-1-2630. Detail of trial counsel and defense counsel; qualifications.

(1) For each general and special court-martial, either the authority convening the court or the state judge advocate shall detail trial counsel and defense counsel, and the assistants he considers appropriate. A person who has acted as investigating officer, military judge, or court member in a case may not act later as trial counsel, assistant trial counsel, or unless expressly requested by the accused, as defense counsel or assistant defense counsel in the same case. A person who has acted for the prosecution may not act later in the same case for the defense, and a person who has acted for the defense may not act later in the same case for the prosecution.

(2) Trial counsel or defense counsel detailed for a general court-martial must be:

(a) a person who is a member of the South Carolina Bar or a member of the bar of a federal court;

(b) certified as competent to perform the duties by the state judge advocate.

(3) In the case of a special court-martial:

(a) The accused must be afforded the opportunity to be represented at the trial by counsel who has the qualifications prescribed under subsection (2) of this section unless counsel who has these qualifications may not be obtained on account of physical conditions or military exigencies. If counsel who has these qualifications may not be obtained, the court may be convened and the trial held, but the convening authority shall make a detailed written statement, to be appended to the record stating why counsel with these qualifications was not obtained.

(b) If the trial counsel is qualified to act as counsel before a general court-martial, the defense counsel detailed by the convening authority must be a person similarly qualified.

(c) If the trial counsel is a member of the South Carolina Bar, the defense counsel detailed by the convening authority also must be a member of the South Carolina Bar.

HISTORY: Former Section 25-1-2630 [1950 (46) 1881; 1952 Code Section 44-175; 1962 Code Section 44-175; 1964 (53) 2241] recodified as Sections 25-1-3070 and 25-1-3075 by 1984 Act No. 378; New Section 25-1-2630 [derived from former Section 25-1-2900 (1950 (46) 1881; 1952 Code Section 44-188; 1962 Code Section 44-190; 1964 (53) 2241)] En by 1984 Act No. 378, Section 25; 2011 Act No. 46, Section 20, eff June 7, 2011.



SECTION 25-1-2640. Recording of proceedings; interpreters.

Under regulations the Adjutant General may prescribe, the convening authority of a general or special court-martial or court of inquiry shall assign or hire qualified individuals, who shall record electronically the proceedings of and testimony taken before that court. Under like regulations the convening authority of a military court may detail or employ interpreters who shall interpret for the court.

HISTORY: Former Section 25-1-2640 [1950 (46) 1881; 1952 Code Section 44-176; 1962 Code Section 44-176; 1964 (53) 2241] repealed by codification of Code of Military Justice by 1984 Act No. 378, Section 26; New Section 25-1-2640 En by 1984 Act No. 378, Section 26; 2011 Act No. 46, Section 21, eff June 7, 2011.



SECTION 25-1-2650. Absent and additional members for courts-martial.

(1) No member of a general or special court-martial may be absent or excused after the court has been assembled for the trial of the accused except for physical disability or as the result of a challenge or by order of the convening authority for good cause.

(2) Whenever a general court-martial, other than a general court-martial composed of a military judge only, is reduced below five members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than five members. The trial may proceed with the new members present after the recorded evidence previously introduced before the members of the court has been read to the court in the presence of the military judge, the accused, and counsel for both sides.

(3) Whenever a special court-martial, other than a special court-martial composed of a military judge only, is reduced below three members, the trial may not proceed unless the convening authority details new members sufficient in numbers to provide not less than three members. The trial may proceed with the new members present as if no evidence had previously been introduced at the trial, unless a verbatim record of the evidence previously introduced before the members of the court or a stipulation thereof is read to the court in the presence of the military judge, if any, the accused, and counsel for both sides.

(4) If the military judge of a court-martial composed of a military judge only is unable to proceed with the trial because of physical disability, as a result of a challenge, or for other good cause, the trial shall proceed, subject to any applicable conditions of item (b) of subsection 1 or item (c) of subsection 2 of Section 25-1-2530 after the detail of a new military judge as if no evidence had previously been introduced unless a verbatim record of the evidence previously introduced or a stipulation of the evidence is read in court in the presence of the new military judge, the accused, and counsel for both sides.

HISTORY: Former Section 25-1-2650 [1962 Code Section 44-157; 1964 (53) 2241] recodified as Section 25-1-2520 by 1984 Act No. 378; New Section 25-1-2650 [derived from former Section 25-1-2830 (1950 (46) 1881; 1952 Code Sections 44-183 to 44-187; 1962 Code Section 44-183; 1964 (53) 2241)] En by 1984 Act No. 378, Section 27.



SECTION 25-1-2660. Signature of accused on charges and specifications; oath; informing accused of charges.

Charges and specifications must be signed by a person subject to the Code of Military Justice under oath before a person authorized by the code to administer oaths and shall state:

(1) that the signer has personal knowledge of, or has investigated, the matters set forth therein;

(2) that they are true in fact to the best of his knowledge and belief.

Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made of the charges in the interest of justice and discipline, and the person accused must be informed of the charges against him as soon as practicable.

HISTORY: [Derived from former Section 25-1-2870 (1950 (46) 1881; 1952 Code Section 44-193; 1962 Code Section 44-187; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



SECTION 25-1-2665. Compulsory self-incrimination prohibited; informing accused of rights; evidence; admissibility.

(1) No person subject to the Code of Military Justice may compel any person to incriminate himself or to answer any question the answer to which may tend to incriminate him.

(2) No investigating officer may interrogate, or request any statement from an accused, without first informing him of the nature of the accusation and advising him that he does not have to make any statement regarding the offense of which he is accused or suspected, and that any statement made by him may be used as evidence against him in a trial by court-martial.

(3) No person subject to the code may compel any person to make a statement or produce evidence before any military tribunal if the statement or evidence is not material to the issue and may tend to degrade him.

(4) No statement obtained from any person in violation of this section, or through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence against him in a trial by court-martial.

HISTORY: [Derived from former Section 25-1-2940 (1950 (46) 1881; 1952 Code Section 44-207; 1962 Code Section 44-194; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28; 1985 Act No. 84, Section 4.



SECTION 25-1-2670. Investigation and inquiry of charges; recommendations; advising accused of rights; right to counsel; cross-examination of witnesses; records.

No charge or specifications may be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth in the charge or specification has been made. The investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

The accused may be advised of the charges against him and of his right to be represented at that investigation by counsel. Upon his own request he may be represented by civilian counsel if provided by him at his own expense, or military detailed by the officer exercising general court-martial jurisdiction over the command. At that investigation, full opportunity must be given to the accused to cross-examine witnesses against him if they are available and to present anything he may desire in his own behalf, either in defense or mitigation, and the investigating officer shall examine available witnesses requested by the accused. If the charges are forwarded after the investigation, they must be accompanied by a statement of the substance of the testimony taken on both sides and a copy must be given to the accused.

If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in the second paragraph of this section, no further investigation of that charge is necessary under this section unless it is demanded by the accused after he is informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in his own behalf.

The requirements of this section are binding on all persons administering this code but failure to follow them does not divest a military court of jurisdiction.

HISTORY: 1984 Act No. 378, Section 28.



SECTION 25-1-2675. Time requirement for forwarding charges to person exercising general court-martial jurisdiction.

When a person is held for trial by general court-martial the commanding officer shall, within eight days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the person exercising general court-martial jurisdiction. If that is not practicable, he shall report in writing to that person the reasons for delay.

HISTORY: [Derived from former Section 25-1-2870 (1950 (46) 1881; 1952 Code Section 44-193; 1962 Code Section 44-187; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



SECTION 25-1-2680. Referral of charge to state judge advocate before trial; error in charges or specifications.

Before directing the trial of any charge by general court-martial, the convening authority shall refer it to the state judge advocate for consideration and advice. The convening authority may not refer a charge to a general court-martial for trial unless he has found that the charge alleges an offense under the Code of Military Justice and is warranted by evidence indicated in the report of the investigation.

If the charges or specifications are not formally correct or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections, and such changes in the charges and specifications may be made to make them conform to the evidence.

HISTORY: 1984 Act No. 378, Section 28.



SECTION 25-1-2685. Service of charges on accused; time restrictions as to trial.

The trial counsel to whom court-martial charges are referred for trial shall cause to be served upon the accused a copy of the charges upon which trial is to be had. No person may, against his objection, be brought to trial or be required to participate by himself or counsel in a session called by the military judge under Section 25-1-2705 in a general court-martial case within a period of five days after the service of charges upon him or in a special court-martial within a period of three days after the service of charges upon him.

HISTORY: [Derived from former Section 25-1-2870 (1950 (46) 1881; 1952 Code Section 44-193; 1962 Code Section 44-187; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



SECTION 25-1-2690. Evidentiary rules.

The procedure, including modes of proof, in cases before military courts, shall apply the principles of law and rules of evidence generally recognized in the trial of criminal cases in circuit courts of this State, but which may not be contrary to or inconsistent with this code.

HISTORY: 1984 Act No. 378, Section 28.



SECTION 25-1-2695. Unlawfully influencing action of court.

(1) No authority convening a general, special, or summary court-martial nor any other commander or officer serving on the staff of the court-martial may censure, reprimand, or admonish the court or any member, military judge, or counsel with respect to the findings or sentence adjudged by the court, or with respect to any other exercise of its or his functions in the conduct of the proceeding. No person subject to this code may attempt to coerce or, by an unauthorized means, influence the action of the court-martial or any other military tribunal or any member thereof in reaching the findings or sentence in any case, or the action of any convening, approving, or reviewing authority with respect to his judicial acts. The foregoing provisions of this subsection do not apply with respect to:

(A) general instructional or informational courses in military justice, if such courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial;

(B) statements and instructions given in open court by the military judge, president of a special court-martial, or counsel.

(2) In the preparation of an effectiveness, fitness, or efficiency report or any other report or document used in whole or in part for the purpose of determining whether a member of the military forces is qualified to be advanced in grade, or in determining the assignment or transfer of a member of the military forces, or in determining whether a member of the military forces should be retained on active duty, no person subject to the Code of Military Justice may, in preparing any such report:

(A) consider or evaluate the performance of duty of the member as a member of a court-martial;

(B) give a less favorable rating or evaluation of any member of the state military forces because of the zeal with which the member, as counsel, represented any accused before a court-martial.

HISTORY: 1984 Act No. 378, Section 28.



SECTION 25-1-2700. Duties of trial counsel and defense counsel; assistant trial counsel.

The trial counsel of a general or special court-martial shall prosecute in the name of the State of South Carolina, and shall, under the direction of the court, prepare the record of the proceedings.

The accused has the right to be represented in his defense before a general or special court-martial by civilian counsel if provided by him at his own expense, or by military counsel detailed under Section 25-1-2630. Should the accused have counsel of his own selection, the defense counsel, and assistant defense counsel, if any, who were detailed, may be excused by the military judge or by the president of a court-martial without a military judge. An accused has no right to military counsel in a summary court-martial proceeding.

In every court-martial proceeding, the defense counsel may, in the event of conviction, forward for attachment to the record of proceedings a brief of matters he feels should be considered in behalf of the accused on review, including any objection to the contents of the record which he considers appropriate.

An assistant trial counsel of a general court-martial may, under the direction of the trial counsel or when he is qualified to be a trial counsel as required by Section 25-1-2630 perform any duty imposed by law, regulation, or the custom of the service upon the trial counsel of the court. An assistant trial counsel of a special court-martial may perform any duty of the trial counsel.

An assistant defense counsel of a general or special court-martial may, under the direction of the defense counsel or when he is qualified to be the defense counsel, as required by Section 25-1-2630 perform any duty imposed by law, regulation, or the custom of the service upon counsel for the accused.

HISTORY: [Derived from former Section 25-1-2900 (1950 (46) 1881; 1952 Code Section 44-188; 1962 Code Section 44-190; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



SECTION 25-1-2705. Sessions.

At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge may, subject to Section 25-1-2685, call the court into session without the presence of the members for the purpose of:

(1) hearing and determining motions raising defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty;

(2) hearing and ruling upon any matter which may be ruled upon by the military judge under this code, whether or not the matter is appropriate for later consideration or decision by the members of the court;

(3) unless prohibited by regulations of the Governor, holding the arraignment and receiving the pleas of the accused;

(4) performing any other procedural function which may be performed by the military judge under this code under rules prescribed pursuant to Section 25-1-2690 and which does not require the presence of the members of the court. These proceedings must be conducted in the presence of the accused, the defense counsel, and the trial counsel and must be made a part of the record.

When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the members of the court with counsel or the military judge, must be made a part of the record and must be in the presence of the accused, the defense counsel, the trial counsel, and in cases in which a military judge has been detailed to the court, the military judge.

HISTORY: 1984 Act No. 378, Section 28.



SECTION 25-1-2710. Continuances.

The military judge or a court-martial without a military judge may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just.

HISTORY: 1984 Act No. 378, Section 28.



SECTION 25-1-2715. Challenges.

The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge or, if none, the court, shall determine the relevancy and validity of challenges for cause, and may not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

Each accused and the trial counsel are entitled to one peremptory challenge, but the military judge may not be challenged except for cause.

HISTORY: [Derived from former Section 25-1-2950 (1950 (46) 1881; 1952 Code Section 44-194; 1962 Code Section 44-195; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



SECTION 25-1-2720. Oaths.

Before performing their respective duties, military judges, members of general and special courts-martial, trial counsel, assistant trial counsel, defense counsel, assistant defense counsel, reporters, and interpreters shall take an oath to perform their duties faithfully.

HISTORY: 1984 Act No. 378, Section 28.



SECTION 25-1-2725. Statute of limitations.

A person charged with desertion or absence without leave in time of war or with mutiny may be tried and punished at any time without limitation.

A person charged with any offense is not liable to be tried by court-martial or punished under Section 25-1-2520 if the offense was committed more than three years before the receipt of sworn charges and specifications by an officer exercising summary court-martial jurisdiction over the command or before the imposition of punishment under Section 25-1-2520.

Periods in which the accused was absent from territory in which the State of South Carolina has the authority to apprehend him, or in the custody of civil authorities, or in the hands of the enemy, must be excluded in computing the period of limitation prescribed in this section.

HISTORY: [Derived from former Section 25-1-3000 (1950 (46) 1881; 1952 Code Section 44-197; 1962 Code Section 44-197; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28; 2001 Act No. 85, Section 35.



SECTION 25-1-2726. Jurisdiction over accused.

Jurisdiction over the accused attaches upon service of charges on the accused. Failure to respond or appear shall not defeat jurisdiction to try and sentence an accused in absentia.

HISTORY: 1985 Act No. 84, Section 42.



SECTION 25-1-2730. Double jeopardy.

No person may, without his consent, be tried a second time for the same offense. No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial in the sense of this section until the finding of guilty has become final after review of the case has been fully completed.

A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial in the sense of this section.

HISTORY: 1984 Act No. 378, Section 28.



SECTION 25-1-2735. Pleas of accused.

If an accused makes an irregular pleading, or after a plea of guilty sets up matter inconsistent with the plea, or if it appears that he has entered the plea of guilty improvidently or through lack of understanding of its meaning and effect, or if he fails or refuses to plead, a plea of not guilty must be entered in the record, and the court shall proceed as though he had pleaded not guilty.

With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge, or by a court-martial without a military judge, a finding of guilty of the charge or specification may be entered immediately without vote. This finding shall constitute the finding of the court even though the plea of guilty is withdrawn prior to the announcement of the sentence.

HISTORY: [Derived from former Section 25-1-2960 (1950 (46) 1881; 1952 Code Section 44-199; 1962 Code Section 44-196; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



SECTION 25-1-2740. Opportunity to obtain witnesses and other evidence.

The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence in accordance with regulations prescribed by the Governor. Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence must be similar to that which courts of the state having jurisdiction may lawfully issue, as prescribed by the laws of this State.

HISTORY: [Derived from former Sections 25-1-2980 (1950 (46) 1881; 1952 Code Section 44-204; 1962 Code Section 44-200; 1964 (53) 2241) and 25-1-2990 (1950 (46) 1881; 1952 Code Section 44-205; 1962 Code Section 44-201; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



SECTION 25-1-2745. Refusal to appear or testify.

Any person not subject to the Code of Military Justice is guilty of an offense against the State if:

(1) he has been duly subpoenaed in accordance with the laws of this State to appear as a witness or to produce books and records before a military court or before any military or civil officer designated to take a deposition to be read in evidence before such a court;

(2) wilfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce.

Any person who commits an offense named in this section must be tried in a circuit court of this State, and jurisdiction is conferred upon that court for that purpose. Upon conviction, such a person must be punished by a fine of not more than five hundred dollars, or imprisonment for not more than six months, or both.

The attorney general or his designated representative shall, upon the certification of the facts to him by the military court, prosecute any person violating this section.

HISTORY: [Derived from former Section 25-1-2990 (1950 (46) 1881; 1952 Code Section 44-205; 1962 Code Section 44-201; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



SECTION 25-1-2750. Contempt.

A court-martial may punish for contempt any person who uses menacing words, signs, or gestures in its presence, or who disturbs its proceedings. The punishment may not exceed confinement for twenty-five days or a fine of five hundred dollars.

HISTORY: [Derived from former Section 25-1-2970 (1950 (46) 1881; 1952 Code Section 44-202; 1962 Code Section 44-199; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28; 2001 Act No. 85, Section 36.



SECTION 25-1-2755. Depositions.

At any time after charges have been signed, as provided in Section 25-1-2660, any party may take oral or written depositions unless the military judge or court-martial without a military judge hearing the case, or if the case is not being heard, an authority competent to convene a court-martial for the trial of those charges, forbids it for a good cause. If a deposition is to be taken before charges are referred for trial, an authority may designate commissioned officers to represent the prosecution and the defense and may authorize those officers to take the deposition of any witness.

The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

Depositions may be taken before, and authenticated by, any military or civil officer authorized by the laws of this State or by the laws of the place where the deposition is taken to administer oaths.

A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence before any court-martial or in any proceeding before a court of inquiry, if it appears that:

(1) the witness resides or is beyond the State or beyond the distance of one hundred miles from the place of trial or hearing;

(2) the witness by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, nonamenability to process or other reasonable cause, is unable or refuses to appear to testify in person at the place of trial or hearing;

(3) the present whereabouts of the witness is unknown.

HISTORY: [Derived from former Section 25-1-2980 (1950 (46) 1881; 1952 Code Section 44-204; 1962 Code Section 44-200; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



SECTION 25-1-2760. Admissibility of records of courts of inquiry.

In any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony may not be obtained, may if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if he consents to the introduction of the evidence.

The testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

The testimony may also be read in evidence before a court of inquiry or a military board.

HISTORY: 1984 Act No. 378, Section 28.



SECTION 25-1-2765. Voting and rulings.

Voting by members of a general or special court-martial on the findings and on the sentence, and by members of a court-martial without a military judge upon questions of challenge must be by secret written ballot. The junior member of the court shall count the votes. The count must be checked by the president, who shall forthwith announce the result of the ballot to the members of the court.

The military judge and, except for questions of challenge, the president of a court-martial without a military judge, shall rule upon all questions of law and all interlocutory questions, arising during the proceedings. Any ruling made by the military judge upon any question of law or any interlocutory question other than the factual issue of mental responsibility of the accused, or by the president of a court-martial without a military judge upon any question of law other than a motion for a finding of not guilty is final and constitutes the ruling of the court. However, the military judge or the president of a court-martial without a military judge may change his ruling at any time during the trial.

Before a vote is taken on the findings, the military judge or the president of a court-martial without a military judge shall, in the presence of the accused and counsel, instruct the members of the court as to the elements of the offense and charge them:

(1) that the accused must be presumed to be innocent until his guilt is established by legal and competent evidence beyond reasonable doubt;

(2) that in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and he must be acquitted;

(3) that if there is a reasonable doubt as to the degree of guilt, the finding must be in a lower degree as to which there is no reasonable doubt;

(4) that the burden of proof of establishing the guilt of the accused beyond reasonable doubt is upon the State.

This section does not apply to a court-martial composed of a military judge only. The military judge of such a court-martial shall determine all questions of law and fact arising during the proceedings, and, if the accused is convicted, adjudge an appropriate sentence. The military judge of such a court-martial shall make a general finding and shall in addition on request find the facts specially. If an opinion or memorandum of decision is filed, it is sufficient if the findings of fact appear in it.

HISTORY: 1984 Act No. 378, Section 28.



SECTION 25-1-2770. Number of votes required.

No person may be convicted of an offense, except as provided in Section 25-1-2735 or by the concurrence of two-thirds of the members present at the time the vote is taken.

All other questions to be decided by the members of a general or special court-martial must be determined by a majority vote. A tie vote on a challenge disqualifies the member challenged. A tie vote on a motion for a finding of not guilty or on a motion relating to the question of the accused's sanity is a determination against the accused. A tie vote on any other question is a determination in favor of the accused.

HISTORY: 1984 Act No. 378, Section 28.



SECTION 25-1-2775. Announcement of findings and sentence.

A court-martial shall announce its findings and sentence to the parties as soon as determined.

HISTORY: 1984 Act No. 378, Section 28.



SECTION 25-1-2780. Record of trial.

Each general court-martial shall keep a separate record of the proceedings in each case brought before it, and the record must be authenticated by the signature of the military judge. If the record may not be authenticated by the military judge by reason of his death, disability, or absence, it must be authenticated by the signature of the trial counsel or by that of a member if the trial counsel is unable to authenticate it by reason of his death, disability, or absence. In a court-martial consisting of only a military judge the record must be authenticated by the court reporter under the same conditions which would impose such a duty on a member under this paragraph. If the proceedings have resulted in an acquittal of all charges and specifications or, if not affecting a general or flag officer, in a sentence not including discharge or confinement and not in excess of that which may otherwise be adjudged by a special court-martial, the record shall contain such matters as may be prescribed by regulations of the Governor.

A copy of the record of the proceedings of each general and special court-martial must be given to the accused as soon as it is authenticated.

Summary court-martial proceedings must use documents promulgated by regulations of the Adjutant General.

HISTORY: 1984 Act No. 378, Section 28; 2001 Act No. 85, Section 37.



SECTION 25-1-2785. Cruel and unusual punishments prohibited.

Punishment by flogging, or by branding, marking, or tattooing on the body, or any other cruel and unusual punishment, may not be adjudged by any court-martial and inflicted upon any person subject to this code.

HISTORY: 1984 Act No. 378, Section 28.



SECTION 25-1-2790. Resignation in lieu of court-martial.

With the express consent of the adjutant general, an accused may resign without retirement or other benefits from the military forces in lieu of court-martial.

HISTORY: 1984 Act No. 378, Section 28.



SECTION 25-1-2795. Effective date of sentences; forfeiture of pay; confinement; deferment of sentence.

Whenever a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances in addition to confinement not suspended or deferred, the forfeiture may apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority. No forfeiture may extend to any pay or allowances accrued before that date.

Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial, but periods during which the sentence to confinement is suspended must be excluded in computing the service of the term of confinement.

All other sentences of courts-martial are effective on the date ordered executed.

On application by an accused who is under sentence to confinement that has not been ordered executed, the convening authority or, if the accused is no longer under his jurisdiction, the person exercising court-martial jurisdiction, may in his sole discretion defer service of the sentence to confinement. The deferment shall terminate when the sentence is ordered executed. The deferment may be rescinded at any time by the officer who granted it or, if the accused is no longer under his jurisdiction, by the person exercising court-martial jurisdiction.

HISTORY: 1984 Act No. 378, Section 28; 2001 Act No. 85, Section 38.



SECTION 25-1-2800. Execution of sentence of confinement; hard labor.

Under such instructions as the adjutant general may prescribe, a sentence of confinement adjudged by a court-martial, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place of confinement under the control of the federal armed forces, the state military forces or in any penal or correctional institution, detention facility, jail, or stockade under the control of the State or a political subdivision of it, or which the State or a political subdivision of it may be allowed to use. Persons so confined in a penal or correctional institution not under the control of the military forces are subject to the same discipline and treatment as persons confined or committed by the courts of the State.

The omission of the words "hard labor" from any sentence or punishment of a court-martial adjudging confinement does not deprive the authority executing that sentence or punishment of the power to require hard labor as a part of the punishment.

HISTORY: [Derived from former Section 25-1-3080 (1962 Code Section 44-209; 1964 (53) 2241)] En by 1984 Act No. 378, Section 28.



SECTION 25-1-2805. Reduction in pay grade; restoration of benefits.

Unless otherwise provided in regulations to be prescribed by the Governor, a special or general court-martial sentence of an enlisted member in a pay grade above E-2, as approved by the convening authority, that includes:

(1) a dishonorable or bad-conduct discharge; or

(2) confinement; reduces that member to pay grade E-2, effective on the date of that approval.

If the sentence of a member who is reduced in pay grade under this section is disapproved or reversed, the rights and privileges of which he was deprived because of that reduction must be restored to him and he is entitled to the pay and allowances to which he would have been entitled, for the period the reduction was in effect, had he not been so reduced.

HISTORY: 1984 Act No. 378, Section 28.



SECTION 25-1-2810. Error of law; lesser included offense.

A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm, instead, so much of the finding as includes a lesser included offense.

HISTORY: Former Section 25-1-2810 [1950 (46) 1881; 1952 Code Section 44-181; 1962 Code Section 44-181; 1964 (53) 2241] repealed by codification of Code of Military Justice by 1984 Act No. 378, Section 29; New Section 25-1-2810 En by 1984 Act No. 378, Section 29.



SECTION 25-1-2815. Forwarding record to convening authority.

After a trial by court-martial the record must be forwarded to the convening authority, and action thereon may be taken by the person who convened the court, a commissioned officer commanding for the time being, a successor in command, or the person exercising general court-martial jurisdiction.

HISTORY: [Derived from former Section 25-1-3020 (1950 (46) 1881; 1952 Code Section 44-211; 1962 Code Section 44-202; 1964 (53) 2241)] En by 1984 Act No. 378, Section 30.



SECTION 25-1-2820. Forwarding record to state judge advocate.

The adjutant general shall refer the record of each general court-martial to the state judge advocate, who shall submit his written opinion to the convening authority. If final action of the court has resulted in an acquittal of all charges and specifications, the opinion must be limited to questions of jurisdiction.

HISTORY: Former Section 25-1-2820 [1950 (46) 1881; 1952 Code Sections 44-182, 44-195; 1962 Code Section 44-181; 1964 (53) 2241] recodified as Sections 25-1-2440 and 25-1-2540 by 1984 Act No. 378; New Section 25-1-2820 En by 1984 Act No. 378, Section 31.



SECTION 25-1-2825. Reconsideration of ruling; correction of record.

If a specification before a court-martial has been dismissed on motion and the ruling does not amount to a finding of not guilty, the convening authority may return the record to the court for reconsideration of the ruling and any further appropriate action.

Where there is an apparent error or omission in the record or where the record shows improper or inconsistent action by a court-martial with respect to a finding or sentence which can be rectified without material prejudice to the substantial rights of the accused, the convening authority may return the record to the court for appropriate action. In no case, however, may the record be returned:

(1) for reconsideration of a finding of not guilty of any specification, or a ruling which amounts to a finding of not guilty;

(2) for reconsideration of a finding of not guilty of any charge, unless the record shows a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some section of this code;

(3) for increasing the severity of the sentence unless the sentence prescribed for the offense is mandatory.

HISTORY: 1984 Act No. 378, Section 32.



SECTION 25-1-2830. Rehearings.

If the convening authority disapproves the findings and sentence of a court-martial, he may, except where there is lack of sufficient evidence in the record to support the findings, order a rehearing. In such a case he shall state the reasons for disapproval. If he disapproves the findings and sentence and does not order a rehearing, he shall dismiss the charges.

Each rehearing shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing the accused may not be tried for any offense of which he was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be imposed, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory.

HISTORY: Former Section 25-1-2830 [1950 (46) 1881; 1952 Code Sections 44-183 to 44-187; 1962 Code Section 44-183; 1964 (53) 2241] recodified as Sections 25-1-2530 and 25-1-2650 by 1984 Act No. 378; New Section 25-1-2830 En by 1984 Act No. 378, Section 33.



SECTION 25-1-2835. Approval of findings and sentence.

In acting on the findings and sentence of a court-martial, the convening authority may approve only the findings of guilty and the sentence or the part or amount of the sentence, as he finds correct in law and fact and as he in his discretion determines must be approved. Unless he indicates otherwise, approval of the sentence is approval of the findings and sentence.

HISTORY: [Derived from former Section 25-1-3030 (1950 (46) 1881; 1952 Code Sections 44-210, 44-212; 1962 Code Section 44-203; 1964 (53) 2241)] En by 1984 Act No. 378, Section 34.



SECTION 25-1-2840. Disposition of records after review by convening authority.

When the convening authority has taken final action in a general court-martial case, he shall send the entire record, including his action thereon and the opinion of the state judge advocate, to the Attorney General for review.

If the sentence of a special court-martial as approved by the convening authority includes a bad-conduct discharge, whether or not suspended, the record must be sent to the person exercising general court-martial jurisdiction. If the sentence as approved by the person exercising general court-martial jurisdiction includes a bad-conduct discharge, whether or not suspended, the record must be sent to the state judge advocate for review. The opinion of the state judge advocate must be given in writing within thirty days.

All other special and summary court-martial records must be reviewed by the state judge advocate or legal officer of appropriate component of the military forces. The opinion of the state judge advocate or legal officer must be given in writing within thirty days.

HISTORY: Former Section 25-1-2840 [1950 (46) 1881; 1952 Code Section 44-184; 1962 Code Section 44-184; 1964 (53) 2241] recodified as Section 25-1-2580 by 1984 Act No. 378; New Section 25-1-2840 [derived from former Section 25-1-3020 (1950 (46) 1881; 1952 Code Section 44-211; 1962 Code Section 44-202; 1964 (53) 2241); Section 25-1-3030 (1950 (46) 1881; 1952 Code Sections 44-210, 44-212; 1962 Code Section 44-203; 1964 (53) 2241)] En by 1984 Act No. 378, Section 35.



SECTION 25-1-2845. Appeal.

Appeal from a general court-martial or special court-martial must be taken as if the case were tried by a court of General Sessions.

HISTORY: 1984 Act No. 378, Section 36.



SECTION 25-1-2850. Appellate counsel.

The National Guard shall not have the responsibility to provide appellate counsel for a defendant. Appellate counsel for a defendant tried by special or general court-martial must be provided under the same provisions as if the defendant were tried as a civilian in a state court. The Attorney General shall provide appellate counsel for the National Guard.

HISTORY: Former Section 25-1-2850 [1950 (46) 1881; 1952 Code Section 44-185; 1962 Code Section 44-185; 1964 (53) 2241] recodified as Section 25-1-2590 by 1984 Act No. 378; New Section 25-1-2850 En by 1984 Act No. 378, Section 37.



SECTION 25-1-2855. Sentence involving general officer.

No sentence involving a general officer or which includes unsuspended dismissal of a commissioned officer, or a dishonorable discharge, may be executed until affirmed on appeal, provided the defendant elects to appeal.

All other court-martial sentences, unless suspended or deferred, may be ordered executed by the convening authority when approved by him. The convening authority may suspend the execution of any sentence.

HISTORY: 1984 Act No. 378, Section 38.



SECTION 25-1-2860. Vacation of suspension of sentence; hearings.

Before the vacation of the suspension of a special court-martial sentence which, as approved, includes a bad-conduct discharge, or of any general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on the alleged violation of probation. The probationer must be represented at the hearing by counsel if he so desires.

The record of the hearing and the recommendation of the officer having special court-martial jurisdiction must be sent for action to the person exercising general court-martial jurisdiction over the probationer. If he vacates the suspension, any unexecuted part of the sentence must be executed, subject to applicable restrictions in Section 25-1-2855.

The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.

HISTORY: Former Section 25-1-2860 [1950 (46) 1881; 1952 Code Section 44-186; 1962 Code Section 44-186; 1964 (53) 2241] recodified as Sections 25-1-2600 and 25-1-3085 by 1984 Act No. 378; New Section 25-1-2860 En by 1984 Act No. 378, Section 39.



SECTION 25-1-2865. Remission or suspension of sentence.

The Governor or a convening authority may remit or suspend any part of amount of the unexecuted part of any sentence, including all uncollected forfeitures.

The adjutant general may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.

HISTORY: 1984 Act No. 378, Section 40.



SECTION 25-1-2870. Restoration of rights, privileges, and property.

Under such regulations as the Governor or the adjutant general may prescribe, all rights, privileges, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, must be restored unless a new trial or rehearing is ordered and such executed part is included in a sentence imposed upon a new trial or rehearing.

HISTORY: Former Section 25-1-2870 [1950 (46) 1881; 1952 Code Section 44-193; 1962 Code Section 44-187; 1964 (53) 2241] recodified as Sections 25-1-2660, 25-1-2675, and 25-1-2685 by 1984 Act No. 378; New Section 25-1-2870 En by 1984 Act No. 378, Section 41.



SECTION 25-1-2875. Appellate review; finality of proceedings, findings, and sentences.

The appellate review of records of trial provided by this code, the proceedings, findings, and sentences of courts-martial as approved, reviewed, or affirmed as required by the code, and all dismissals and discharges carried into execution under sentences by courts-martial following approval, review, or affirmation as required by the code are final and conclusive. Orders publishing the proceedings of courts-martial and all action taken pursuant to those proceedings are binding upon all departments, courts, agencies, and officers of the United States and the several states, subject only to action under Section 25-1-2865.

HISTORY: 1984 Act No. 378, Section 42.



SECTION 25-1-2880. Principals.

Any person is a principal who is subject to the code and who:

1. commits an offense punishable by the code, or aids, abets, counsels, commands, or procures its commission; or

2. causes an act to be done which if directly performed by him would be punishable by the code.

HISTORY: Former Section 25-1-2880 [1950 (46) 1881; 1952 Code Sections 44-191 to 44-193; 1962 Code Section 44-188; 1964 (53) 2241] recodified as Section 25-1-2470 by 1984 Act No. 378; New Section 25-1-2880 En by 1984 Act No. 378, Section 43.



SECTION 25-1-2885. Accessory after the fact.

Any person subject to this code who, knowing that an offense punishable by the code has been committed, receives, comforts, or assists the offender in order to hinder or prevent his apprehension, trial, or punishment may be punished as a court-martial may direct.

HISTORY: 1984 Act No. 378, Section 44; 1985 Act No. 84, Section 5.



SECTION 25-1-2890. Conviction of lesser included offense.

An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included in the offense.

HISTORY: Former Section 25-1-2890 [1962 Code Section 44-189; 1964 (53) 2241] recodified as Section 25-1-3115 by 1984 Act No. 378; New Section 25-1-2890 En by 1984 Act No. 378, Section 45.



SECTION 25-1-2895. Attempts.

An act, done with specific intent to commit an offense under this code, amounting to more than mere preparation and tending, even though failing to effect its commission, is an attempt to commit that offense.

Any person subject to this code who attempts to commit any offense punishable by the code must be punished as a court-martial may direct, unless otherwise specifically prescribed.

HISTORY: 1984 Act No. 378, Section 46; 1985 Act No. 84, Section 6.



SECTION 25-1-2900. Conspiracy.

Any person subject to this code who conspires with any other person to commit an offense under the code may, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.

HISTORY: Former Section 25-1-2900 [1950 (46) 1881; 1952 Code Section 44-188; 1962 Code Section 44-190; 1964 (53) 2241] recodified as Sections 25-1-2630 and 25-1-2700 by 1984 Act No. 378; New Section 25-1-2900 En by 1984 Act No. 378, Section 47; 1985 Act No. 84, Section 7.



SECTION 25-1-2905. Soliciting or advising person to desert or commit act of sedition.

(1) Any person subject to this code who solicits or advises another or others to desert in violation of Section 25-1-2920 or mutiny in violation of Section 25-1-2960 must, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but if the offense solicited or advised is not committed or attempted, he must be punished as a court-martial may direct.

(2) Any person subject to this code who solicits or advises another or others to commit an act of sedition in violation of Section 25-1-2960 of the code must, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed, he may be punished as a court-martial may direct.

HISTORY: [Derived from former Sections 25-1-2480 (1950 (46) 1881; 1952 Code Section 44-158; 1962 Code Section 44-159; 1964 (53) 2241), 25-1-2590 (1950 (46) 1881; 1952 Code Section 44-171; 1962 Code Section 44-171; 1964 (53) 2241)] En by 1984 Act No. 378, Section 48; 1985 Act No. 84, Section 8.



SECTION 25-1-2910. Fraudulent enlistment, appointment, or separation.

A person may be punished as a court-martial may direct who:

(1) procures his own enlistment or appointment in the military forces by knowingly false representation or deliberate concealment as to his qualifications for that enlistment or appointment and receives pay or allowances for the enlistment or appointment; or

(2) procures his own separation from the military forces by knowingly false representation, wilful misconduct, or deliberate concealment as to a fact or status for that separation.

HISTORY: Former Section 25-1-2910 [1950 (46) 1881; 1952 Code Section 44-189; 1962 Code Section 44-191; 1964 (53) 2241] recodified as Section 25-1-3120 by 1984 Act No. 378; New Section 25-1-2910 [derived from former Sections 25-1-2530 (1950 (46) 1881; 1952 Code Section 44-164; 1962 Code Section 44-164; 1964 (53) 2241) 25-1-2540 (1950 (46) 1881; 1952 Code Section 44-165; 1962 Code Section 44-165; 1964 (53) 2241)] En by 1984 Act No. 378, Section 49; 1985 Act No. 84, Section 9; 2011 Act No. 46, Section 22, eff June 7, 2011.



SECTION 25-1-2915. Unlawful enlistment, appointment, or separation.

Any person subject to this code who effects an enlistment or appointment in, or a separation from, the state military forces of any person who is known to him to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order may be punished as a court-martial may direct.

HISTORY: [Derived from former Sections 25-1-2530 (1950 (46) 1881; 1952 Code Section 44-164; 1962 Code Section 44-164; 1964 (53) 2241) 25-1-2540 (1950 (46) 1881; 1952 Code Section 44-165; 1962 Code Section 44-165; 1964 (53) 2241)] En by 1984 Act No. 378, Section 50; 1985 Act No. 84, Section 10.



SECTION 25-1-2920. Desertion.

(1) Any member of the military forces is guilty of desertion who:

(A) without authority, goes or remains absent from his unit, organization, or place of duty with intent to remain away permanently;

(B) quits his unit, organization, or place of duty with intent to avoid hazardous duty or to shirk important service;

(C) without being regularly separated from one of the armed forces of the United States, enlists or accepts an appointment in the military forces, without fully disclosing the fact that he has not been regularly separated.

(2) Any commissioned officer of the military forces who, after tender of his resignation and before notice of its acceptance, quits his post or proper duties without leave and with intent to remain away permanently is guilty of desertion.

(3) Any person found guilty of desertion or attempt to desert may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-2920 [1950 (46) 1881; 1952 Code Section 44-190; 1962 Code Section 44-192; 1964 (53) 2241] recodified as Section 25-1-3125 by 1984 Act No. 378; New Section 25-1-2920 [derived from former Sections 25-1-2580 (1950 (46) 1881; 1952 Code Section 44-170; 1962 Code Section 44-170; 1964 (53) 2241) 25-1-2600 (1950 (46) 1881; 1952 Code Section 44-172; 1962 Code Section 44-172; 1964 (53) 2241)] En by 1984 Act No. 378, Section 51; 1985 Act No. 84, Section 11.



SECTION 25-1-2925. Absence without leave.

Any person, subject to this code, may be punished as a court-martial may direct if he, without authority:

(1) fails to go to his appointed place of duty at the time prescribed;

(2) goes from that place; or

(3) absents himself or remains absent from his unit, organization, or place of duty at which he is required to be at the time prescribed.

HISTORY: [Derived from former Section 25-1-2510 (1950 (46) 1881; 1952 Code Section 44-162; 1962 Code Section 44-162; 1964 (53) 2241); Section 25-1-2520 (1950 (46) 1881; 1952 Code Section 44-163; 1962 Code Section 44-163; 1964 (53) 2241)] En by 1984 Act No. 378, Section 52; 1985 Act No. 84, Section 12.



SECTION 25-1-2930. Person missing movement of unit.

Any person subject to this code who, through neglect or design, misses the movement of a unit with which he is required, in the course of duty, to move may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-2930 [1950 (46) 1881; 1952 Code Section 44-206; 1962 Code Section 44-193; 1964 (53) 2241] recodified as Section 25-1-3130 by 1984 Act No. 378; New Section 25-1-2930 En by 1984 Act No. 378, Section 53; 1985 Act No. 84, Section 13.



SECTION 25-1-2935. Disrespect to superior officer or noncommissioned officer.

Any person subject to this code who behaves with disrespect toward his superior officer or noncommissioned officer may be punished as a court-martial may direct.

HISTORY: [Derived from former Section 25-1-2450 (1950 (46) 1881; 1952 Code Section 44-156; 1962 Code Section 44-155; 1964 (53) 2241) En by 1984 Act No. 378, Section 54, 1985 Act No. 84, Section 14; 2001 Act No. 85, Section 39.



SECTION 25-1-2940. Assaulting or wilfully disobeying superior officer or noncommissioned officer.

Any person subject to this code may be punished as a court-martial may direct, if he:

(1) strikes his superior officer or noncommissioned officer or draws or lifts up any weapon or offers any violence against him while he is in the execution of his office;

(2) wilfully disobeys a lawful command of his superior officer or noncommissioned officer.

HISTORY: Former Section 25-1-2940 [1950 (46) 1881; 1952 Code Section 44-207; 1962 Code Section 44-194; 1964 (53) 2241] recodified as Section 25-1-2665 by 1984 Act No. 378; New Section 25-1-2940 [derived from former Section 25-1-2460 (1950 (46) 1881; 1952 Code Section 44-155; 1962 Code Section 44-154; 1964 (53) 2241)] En by 1984 Act No. 378, Section 55; 1985 Act No. 84, Section 15; 2001 Act No. 85, Section 40.



SECTION 25-1-2945. Insubordinate conduct toward officer or noncommissioned officer.

Any officer or enlisted member may be punished as a court-martial may direct, if he treats with contempt, or is disrespectful in language or deportment toward, an officer or noncommissioned officer while that officer is in the execution of his office.

HISTORY: [Derived from former Section 25-1-2460 (1950 (46) 1881; 1952 Code Section 44-155; 1962 Code Section 44-154; 1964 (53) 2241)] En by 1984 Act No. 378, Section 56; 1985 Act No. 84, Section 16; 2001 Act No. 85, Section 41.



SECTION 25-1-2950. Failure to obey order, statute, or regulation; derelict in performance of duty.

Any person, subject to the code, may be punished as a court-martial may direct, if he:

(1) violates or fails to obey any lawful general order, statute, or regulation;

(2) having knowledge of any other lawful order issued by a member of the military forces which it is his duty to obey, fails to obey the order;

(3) is derelict in the performance of his duties.

HISTORY: Former Section 25-1-2950 [1950 (46) 1881; 1952 Code Section 44-194; 1962 Code Section 44-195; 1964 (53) 2241] recodified as Section 25-1-2715 by 1984 Act No. 378; New Section 25-1-2950 En by 1984 Act No. 378, Section 57; 1985 Act No. 84, Section 17; 2001 Act No. 85, Section 42.



SECTION 25-1-2955. Cruelty and maltreatment.

Any person subject to this code who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to his orders may be punished as a court-martial may direct.

HISTORY: 1984 Act No. 378, Section 58; 1985 Act No. 84, Section 18.



SECTION 25-1-2957. Reckless endangerment.

A person subject to this code who recklessly and unlawfully engages in conduct that endangers the life or safety of another person, or who unlawfully engages in wilful, wanton, careless, reckless, or grossly negligent conduct that is likely to produce death or grievous bodily harm to another, is guilty of a violation of this section and, upon conviction, may be punished as a court-martial may direct.

HISTORY: 2001 Act No. 85, Section 3.



SECTION 25-1-2960. Mutiny or sedition.

(1) Any person subject to the code who:

(A) with intent to usurp or override lawful military authority refuses, in concert with any other person, to obey orders or otherwise do his duty or creates any violence or disturbance, is guilty of mutiny;

(B) with intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority, is guilty of sedition; or

(C) fails to do his utmost to prevent and suppress a mutiny or sedition being committed in his presence, or fails to take all reasonable means to inform his superior commissioned officer or commanding officer of a mutiny or sedition which he knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

(2) A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-2960 [1950 (46) 1881; 1952 Code Section 44-199; 1962 Code Section 44-196; 1964 (53) 2241] recodified as Section 25-1-2735 by 1984 Act No. 378; New Section 25-1-2960 [derived from former Section 25-1-2470 (1950 (46) 1881; 1952 Code Section 44-159; 1962 Code Section 44-158; 1964 (53) 2241); Section 25-1-2480 (1950 (46) 1881; 1952 Code Section 44-159; 1962 Code Section 44-158; 1964 (53) 2241)]; En by 1984 Act No. 378, Section 59; 1985 Act No. 84, Section 19.



SECTION 25-1-2965. Resisting arrest, and escape.

Any person subject to this code who resists apprehension or breaks arrest or who escapes from physical restraint lawfully imposed may be punished as a court-martial may direct.

HISTORY: 1984 Act No. 378, Section 60; 1985 Act No. 84, Section 20.



SECTION 25-1-2970. Releasing prisoner without proper authority.

Any person subject to the code who, without proper authority, releases any prisoner committed to his charge, or who through neglect or design suffers any prisoner to escape, may be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law.

HISTORY: Former Section 25-1-2970 [1950 (46) 1881; 1952 Code Section 44-202; 1962 Code Section 44-199; 1964 (53) 2241] recodified as Section 25-1-2750 by 1984 Act No. 378; New Section 25-1-2970 En by 1984 Act No. 378, Section 61; 1985 Act No. 84, Section 21.



SECTION 25-1-2975. Unlawful detention.

Any person subject to this code, who, except as provided by law or regulation, apprehends, arrests, or confines any person may be punished as a court-martial may direct.

HISTORY: 1984 Act No. 378, Section 62; 1985 Act No. 84, Section 22.



SECTION 25-1-2980. Noncompliance with procedural rules.

Any person, subject to this code may be punished as a court-martial may direct, if he:

(1) is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under the code;

(2) knowingly and intentionally fails to enforce or comply with any provision of this code regulating the proceedings before, during, or after trial of an accused.

HISTORY: Former Section 25-1-2980 [1950 (46) 1881; 1952 Code Section 44-204; 1962 Code Section 44-200; 1964 (53) 2241] recodified as Sections 25-1-2740 and 25-1-2755 by 1984 Act No. 378; New Section 25-1-2980 En by 1984 Act No. 378, Section 63; 1985 Act No. 84, Section 23.



SECTION 25-1-2985. Improper use or disclosure of parole or countersign.

Any person subject to this code, who in time of war discloses the parole or countersign to any person not entitled to receive it, or who gives to another who is entitled to receive and use the parole or countersign a different parole or countersign from that which, to his knowledge, he was authorized and required to give, may be punished as a court-martial may direct.

HISTORY: 1984 Act No. 378, Section 64; 1985 Act No. 84, Section 24.



SECTION 25-1-2990. Forcing a safeguard.

Any person subject to this code who forces a safeguard may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-2990 [1950 (46) 1881; 1952 Code Section 44-205; 1962 Code Section 44-201; 1964 (53) 2241] recodified as Sections 25-1-2740 and 25-1-2745 by 1984 Act No. 378; New Section 25-1-2990 En by 1984 Act No. 378, Section 65; 1985 Act No. 84, Section 25.



SECTION 25-1-2995. Captured or abandoned property.

(1) All persons subject to this code shall secure all public property taken from the enemy for the service of the State and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody, or control.

(2) Any person, subject to this code may be punished as a court-martial may direct, if he:

(A) fails to carry out the duties prescribed in subsection 1 of this section;

(B) buys, sells, trades, or in any way deals in or disposes of captured or abandoned property, whereby he receives or expects any profit, benefit, or advantage to himself or another directly or indirectly connected with himself;

(C) engages in looting or pillaging.

HISTORY: 1984 Act No. 378, Section 66; 1985 Act No. 84, Section 26.



SECTION 25-1-3000. False official statements.

Any person subject to this code who with intent to deceive, signs any false record, return, regulation, order, or other official document, knowing it to be false, or makes any other false official statement knowing it to be false, may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-3000 [1950 (46) 1881; 1952 Code Section 44-197; 1962 Code Section 44-197; 1964 (53) 2241] recodified as Section 25-1-2725 by 1984 Act No. 378; New Section 25-1-3000 [derived from former Section 25-1-2420 (1950 (46) 1881; 1952 Code Section 44-153; 1962 Code Section 44-152; 1964 (53) 2241); Section 25-1-2430 (1950 (46) 1881; 1952 Code Section 44-153; 1962 Code Section 44-153; 1964 (53) 2241); Section 25-1-2440 (1950 (46) 1881; 1952 Code Section 44-153; 1962 Code Section 44-152; 1964 (53) 2241)] En by 1984 Act No. 378, Section 67; 1985 Act No. 84, Section 27.



SECTION 25-1-3005. Loss, damage, destruction, or wrongful disposition of military property.

Any person subject to this code who, without proper authority:

(1) sells or otherwise disposes of; or

(2) wilfully or through neglect damages, destroys, or loses; or

(3) wilfully or through neglect suffers to be damaged, destroyed, sold, or wrongfully disposed of; or

(4) fails to account for or return any military property of the United States or of the State may be punished as a court-martial may direct.

HISTORY: [Derived from former Section 25-1-1460 (1950 (46) 1881; 1952 Code Section 44-87; 1962 Code Section 44-96; 1964 (53) 2241; repealed by 1984 Act No. 378, Section 91); Section 25-1-1470 (1950 (46) 1881; 1952 Code Section 44-89; 1962 Code Section 44-97; 1964 (53) 2241; repealed by 1984 Act No. 378, Section 91); Section 25-1-1480 (1950 (46) 1881; 1952 Code Section 44-90; 1962 Code Section 44-98; 1964 (53) 2241; repealed by 1984 Act No. 378, Section 91)] En by 1984 Act No. 378, Section 68; 1985 Act No. 84, Section 28.



SECTION 25-1-3010. Waste, spoilage, or destruction of property other than military property.

Any person subject to this code who wilfully or recklessly wastes, spoils, or otherwise wilfully and wrongfully destroys or damages any property other than military property of the State may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-3010 [1950 (46) 1881; 1952 Code Section 44-196; 1962 Code Section 44-198; 1964 (53) 2241] recodified as Section 25-1-3135 by 1984 Act No. 378; New Section 25-1-3010 En by 1984 Act No. 378, Section 69; 1985 Act No. 84, Section 29.



SECTION 25-1-3015. Operating vehicle under influence of intoxicating liquor or controlled substance; reckless driving.

Any person subject to this code who operates any vehicle while under the influence of intoxicating liquors or any controlled substance, or in a reckless or wanton manner, may be punished as a court-martial may direct.

Any person subject to this code who negligently hazards, or allows to be hazarded, any vehicle of the military forces may be punished as a court-martial may direct.

HISTORY: 1984 Act No. 378, Section 70; 1985 Act No. 84, Section 30.



SECTION 25-1-3020. Sleeping on duty; leaving post; under influence of intoxicating liquor or controlled substance while on duty.

Any person subject to this code who is found under the influence of intoxicating liquors or any controlled substance on duty or sleeping upon his post, or who leaves his post before he is regularly relieved, may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-3020 [1950 (46) 1881; 1952 Code Section 44-211; 1962 Code Section 44-202; 1964 (53) 2241] recodified as Sections 25-1-2815 and 25-1-2840 by 1984 Act No. 378; New Section 25-1-3020 [derived from former Section 25-1-2520 (1950 (46) 1881; 1952 Code Section 44-162; 1962 Code Section 44-162; 1964 (53) 2241); Section 25-1-2550 (1950 (46) 1881; 1952 Code Section 44-166; 1962 Code Section 44-166; 1964 (53) 2241); Section 25-1-2560 (1950 (46) 1881; 1952 Code Section 44-167; 1962 Code Section 44-167; 1964 (53) 2241)] En by 1984 Act No. 378, Section 71; 1985 Act No. 84, Section 31.



SECTION 25-1-3025. Malingering.

A person subject to this code must be punished as a court-martial directs, if he, for the purpose of avoiding work, duty, or service in the military forces:

(1) feigns illness, physical disablement, mental lapse, or derangement;

(2) intentionally inflicts self-injury, or commits, performs, or undertakes a service-disqualifying activity;

(3) hires or attempts to hire another person to do his duty.

HISTORY: [Derived from former Section 25-1-2530 (1950 (46) 1881; 1952 Code Section 44-164; 1962 Code Section 44-164; 1964 (53) 2241)] En by 1984 Act No. 378, Section 72; 2011 Act No. 46, Section 23, eff June 7, 2011.



SECTION 25-1-3030. Riot or breach of peace.

Any person subject to this code who causes or participates in any riot or breach of the peace may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-3030 [1950 (46) 1881; 1952 Code Sections 44-210, 44-212; 1962 Code Section 44-203; 1964 (53) 2241] recodified as Sections 25-1-2500, 25-1-2835 and 25-1-2840 by 1984 Act No. 378; New Section 25-1-3030 En by 1984 Act No. 378, Section 73; 1985 Act No. 84, Section 32.



SECTION 25-1-3035. Provoking or reproachful words or gestures.

Any person subject to this code who uses provoking or reproachful words or gestures toward any other person subject to the code may be punished as a court-martial may direct.

HISTORY: 1984 Act No. 378, Section 74; 1985 Act No. 84, Section 33.



SECTION 25-1-3040. Larceny; wrongful appropriation.

Any person subject to this code who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person, any money, personal property, or article of value of any kind:

(1) with intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, steals that property and is guilty of larceny;

(2) with intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate it to his own use or the use of any person other than the owner, is guilty of wrongful appropriation.

Any person found guilty of larceny or wrongful appropriation may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-3040 [1950 (46) 1881; 1952 Code Section 44-214; 1962 Code Section 44-204; 1964 (53) 2241] recodified as Sections 25-1-2550, 25-1-2560 and 25-1-2570 by 1984 Act No. 378; New Section 25-1-3040 [derived from former Section 25-1-1410 (1950 (46) 1881; 1952 Code Section 44-88; 1962 Code Section 44-91; 1964 (53) 2241; repealed by 1984 Act No. 378, Section 91); Section 25-1-1450 (1918 (30) 874; Cr. C. '22 Section 115; 1932 Code Section 1227; 1942 Code Section 1227; 1952 Code Section 44-80; 1962 Code Section 44-95; 1964 (53) 2241; repealed by 1984 Act No. 378, Section 91)] En by 1984 Act No. 378, Section 75; 1985 Act No. 84 Section 34.



SECTION 25-1-3045. Forgery.

Any person subject to this code who, with intent to defraud:

(1) falsely makes or alters any signature to, any part of, any writing which would, if genuine, apparently impose a legal liability on another or change his legal right or liability to his prejudice;

(2) utters, offers, issues, or transfers such a writing, known by him to be made or altered is guilty of forgery and may be punished as a court-martial may direct.

HISTORY: [Derived from former Section 25-1-1440 (1950 (46) 1881; 1952 Code Section 44-79; 1962 Code Section 44-94; 1964 (53) 2241; repealed by 1984 Act No. 378, Section 91)] En by 1984 Act No. 378, Section 76; 1985 Act No. 84, Section 35.



SECTION 25-1-3050. Assault.

Any person subject to this code who attempts or offers with unlawful force or violence to do bodily harm to another person, whether or not the attempt or offer is consummated, is guilty of assault and may be punished as a court-martial may direct.

HISTORY: Former Section 25-1-3050 [1950 (46) 1881; 1952 Code Section 44-213; 1962 Code Section 44-206; 1964 (53) 2241]; Repealed by codification of Code of Military Justice by 1984 Act No. 378, Section 77; New Section 25-1-3050 En by 1984 Act No. 378, Section 77.



SECTION 25-1-3055. Perjury.

Any person subject to this code who, in a judicial proceeding or in a course of justice, conducted under the code, wilfully and corruptly gives, upon a lawful oath, any false testimony material to the issue or matter of inquiry is guilty of perjury and may be punished as a court-martial may direct.

HISTORY: 1984 Act No. 378, Section 78; 1985 Act No. 84, Section 37.



SECTION 25-1-3060. Frauds against United States or the State or any officer of it.

Any person, subject to this code must, upon conviction of the following, be punished as a court-martial may direct, if he:

(1) knowing it to be false or fraudulent:

(A) makes any claim against the United States, the State, or any officer of them;

(B) presents to any person in the civil or military service thereof, for approval or payment any claim against the State or any officer of it;

(2) for the purpose of obtaining the approval, allowance, or payment of any claim against the State or any officer of it:

(A) makes or uses any writing or other paper knowing it to contain any false or fraudulent statements;

(B) makes any oath to any fact or to any writing or other paper knowing the oath to be false;

(C) forges or counterfeits any signature upon any writing or other paper, or uses any such signature knowing it to be forged and counterfeited;

(3) having charge, possession, custody, or control of any money or other property of the State furnished or intended for the military forces, knowingly delivers to any person having authority to receive it, any amount thereof less than that for which he receives a certificate or receipt;

(4) being authorized to make or deliver any paper certifying the receipt of any property of the State furnished or intended for the military forces, makes or delivers to any person the writings without having full knowledge of the truth of the statements contained in it and with intent to defraud the State.

HISTORY: Former Section 25-1-3060 [1950 (46) 1881; 1952 Code Section 44-215; 1962 Code Section 44-207; 1964 (53) 2241] recodified as Section 25-1-3140 by 1984 Act No. 378; New Section 25-1-3060 [derived from former Section 25-1-1440 (1950 (46) 1881; 1952 Code Section 44-79; 1962 Code Section 44-94; 1964 (53) 2241; repealed by 1984 Act No. 378, Section 91)] En by 1984 Act No. 378, Section 79.



SECTION 25-1-3065. Conduct unbecoming a member of the National Guard.

A person subject to the Code of Military Justice, who is convicted of conduct unbecoming a member of the National Guard, may be punished as a court-martial directs.

HISTORY: [Derived from former Section 25-1-2620 (1950 (46) 1881; 1952 Code Section 44-174; 1962 Code Section 44-174; 1964 (53) 2241)] En by 1984 Act No. 378, Section 80; 1985 Act No. 84, Section 38; 2001 Act No. 85, Section 43; 2011 Act No. 46, Section 24, eff June 7, 2011.



SECTION 25-1-3067. Fraternization.

A person subject to the Code of Military Justice, upon conviction of the following, may be punished as a court-martial directs, if he:

(1) was in the chain of command of a lower ranking member of the military forces;

(2) exercised authority or command over that lower ranking member of the military forces;

(3) fraternized with that lower ranking member of the military forces on terms of military equality; and

(4) that under the circumstances, the conduct of the accused was to the prejudice of good order and discipline in the military forces or was of a nature to bring discredit upon the military forces.

HISTORY: 2011 Act No. 46, Section 1, eff June 7, 2011.



SECTION 25-1-3070. Punishment for disorders and neglects not specifically mentioned in Code of Military Justice.

Though not specifically mentioned in this code all disorders, neglects, and conduct to the prejudice of good order and discipline in the military forces, of which persons subject to the code may be guilty, must be taken cognizance of by a general, special, or summary court-martial, according to the nature and degree of the offense, and may be punished at the discretion of that court.

HISTORY: Former Section 25-1-3070 [1962 Code Section 44-208; 1964 (53) 2241] recodified as Section 25-1-3145 by 1984 Act No. 378; New Section 25-1-3070 [derived from former Section 25-1-2630 (1950 (46) 1881; 1952 Code Section 44-175; 1962 Code Section 44-175; 1964 (53) 2241)] En by 1984 Act No. 378, Section 81; 1985 Act No. 84, Section 39.



SECTION 25-1-3075. Statutory and common law criminal offenses in State incorporated into Code of Military Justice.

All statutory and common law criminal offenses in the State of South Carolina are specifically incorporated in this code by reference and made a part of the code so that the commission of such statutory or common law criminal offense shall subject the violator to court-martial and punishment as the court-martial shall direct.

HISTORY: [Derived from former Section 25-1-2630 (1950 (46) 1881; 1952 Code Section 44-175; 1962 Code Section 44-175; 1964 (53) 2241)] En by 1984 Act No. 378, Section 82.



SECTION 25-1-3080. Courts of inquiry.

Courts of inquiry to investigate any matter of concern to the military forces may be convened by the Governor or Adjutant General for that purpose, whether or not the persons involved have requested such an inquiry.

A court of inquiry consists of three or more commissioned officers. For each court of inquiry the convening authority shall also appoint counsel for the court.

Any person subject to this code whose conduct is subject to inquiry must be designated as a party. Any person subject to this code or employed by or for the military forces, who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court. Any person designated as a party must be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

The members, counsel, the reporter, and the interpreters of courts of inquiry shall take an oath to faithfully perform their duties.

Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

Each court of inquiry shall keep a record of its proceedings, which must be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record may not be authenticated by the president, it must be signed by a member in lieu of the president. If the record may not be authenticated by the counsel for the court, it must be signed by a member in lieu of the counsel.

HISTORY: Former Section 25-1-3080 [1962 Code Section 44-208; 1964 (53) 2241] recodified as Sections 25-1-2490 and 25-1-2800 by 1984 Act No. 378; New Section 25-1-3080 [derived from former Section 25-1-3100 (1950 (46) 1881; 1952 Code Sections 44-219, 44-221; 1962 Code Section 44-211; 1964 (53) 2241)] En by 1984 Act No. 378, Section 83; 1985 Act No. 84, Section 40.



SECTION 25-1-3085. Authority to administer oaths.

The following members of the military forces may administer oaths for the purpose of military administration, including military justice, and affidavits may be taken for those purposes before persons having the general powers of a notary public:

(1) the state judge advocate;

(2) all summary courts-martial;

(3) all adjutants, assistant adjutants, acting adjutants, and personnel adjutants;

(4) all judge advocates and legal officers, and acting or assistant judge advocates and legal officers;

(5) the president, military judge, trial counsel, and assistant trial counsel for all general and special courts-martial;

(6) the president and the counsel for the court of any court of inquiry;

(7) all officers designated to take a deposition;

(8) all persons detailed to conduct an investigation;

(9) all officers;

(10) all other persons designated by law or by regulations of the Governor.

The signature without seal of any person, together with the title of his office, is prima facie evidence of his authority.

HISTORY: [Derived from former Section 25-1-2860 (1950 (46) 1881; 1952 Code Section 44-186; 1962 Code Section 44-186; 1964 (53) 2241)] En by 1984 Act No. 378, Section 84; 2001 Act No. 85, Section 44.



SECTION 25-1-3090. Text of Code of Military Justice; availability to member of military forces.

A complete text of the Code of Military Justice and of the regulations prescribed by the code must be made available to any member of the military forces, upon his request, for his personal examination.

HISTORY: Former Section 25-1-3090 [1962 Code Section 44-210; 1964 (53) 2241] recodified as Section 25-1-2520 by 1984 Act No. 378; New Section 25-1-3090; En by 1984 Act No. 378, Section 85.



SECTION 25-1-3095. Complaint against officer.

Any member of the military forces who believes himself wronged by his commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to his next superior commissioned officer, who shall examine the complaint and take proper measures for redressing the wrong within his discretion. The Adjutant General shall have the final right of review and he may take such action as he considers necessary.

HISTORY: [Derived from former Section 25-1-2500 (1950 (46) 1881; 1952 Code Section 44-161; 1962 Code Section 44-161; 1964 (53) 2241)] En by 1984 Act No. 378, Section 86; 2001 Act No. 85, Section 45.



SECTION 25-1-3100. Redress for damages to property.

Whenever complaint is made to any commanding officer that damage or loss of property has occurred, either negligently or intentionally, of the State or of an individual, he may, subject to such regulations as the adjutant general may prescribe, convene a board to investigate the complaint. The board shall consist of from one to three commissioned officers and, for the purpose of that investigation, it has power to summon witnesses and examine them upon oath, to receive depositions or other documentary evidence and to assess the damages sustained against the responsible parties. The assessment of damages made by the board is subject to the approval of the commanding officer, and in the amount approved by him must be charged against the pay of the offenders. The order of the commanding officer directing charges authorized by this section is conclusive, except as provided in the third paragraph of this section, on any disbursing officer for the payment by him to the injured parties of the damages so assessed and approved.

If the offenders may not be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be made in such proportion as may be considered just upon the individual members who are shown to have been present at the scene at the time the damages complained of were inflicted, as determined by the approved findings of the board.

Any person subject to this code who is accused of causing wilful damage to property has the right to be represented by counsel, to summon witnesses in his behalf and to cross-examine those appearing against him. Appeal may be taken only to the next higher authority who may approve or disapprove the findings or assess a smaller amount.

HISTORY: Former Section 25-1-3100 [1950 (46) 1881; 1952 Code Sections 44-219, 44-221; 1962 Code Section 44-211; 1964 (53) 2241] recodified as Section 25-1-3080 by 1984 Act No. 378; New Section 25-1-3100; En by 1984 Act No. 378, Section 87.



SECTION 25-1-3105. Members of military forces to serve at pleasure of adjutant general.

Members of the military forces shall serve at the pleasure of the adjutant general who may dismiss any member for good cause.

HISTORY: 1984 Act No. 378, Section 88.



SECTION 25-1-3110. Immunity for action of military courts or boards.

No action or proceeding in any state or federal court may be maintained against any member of the military forces acting under the authority or apparent authority of this code. This section may not be construed to bar any action or proceeding by any person who is not made subject to the Code of Military Justice under the provisions of Section 25-1-2430.

HISTORY: Former Section 25-1-3110 [1962 Code Section 44-212; 1964 (53) 2241] recodified as Section 25-1-3150 by 1984 Act No. 378; New Section 25-1-3110 [derived from former Section 25-1-2610 (1950 (46) 1881; 1952 Code Section 44-173; 1962 Code Section 44-173; 1964 (53) 2241)] En by 1984 Act No. 378, Section 89; 1985 Act No. 84, Section 41.



SECTION 25-1-3115. Request for assistance of solicitor of judicial circuit.

The presidents of courts-martial and summary court officers may request the aid of the solicitor of the judicial circuit in which the court is sitting for assistance in the issuance of any writ, warrant, subpoena, or other process that is necessary. It is the duty of each solicitor, when called upon, to assist in the issuance of process, and the form must be that which is considered by the solicitor to be most appropriate to the situation and in keeping with the form of the process of the courts of general sessions.

HISTORY: [Derived from former Section 25-1-2890 (1962 Code Section 44-189; 1964 (53) 2241)] En by 1984 Act No. 378, Section 90.



SECTION 25-1-3120. Oaths of members of court.

The trial counsel of a general or special court-martial shall administer to the members of the court, before they proceed upon any trial, the following oath or affirmation: "You, A.B., swear (or affirm) that you will well and truly try to determine, according to the evidence, the matter now before you between the State of South Carolina, and the person to be tried and that you will duly administer justice, without partiality, favor, or affection according to the provisions of the rules and articles for the government of the National Guard of South Carolina and if any doubt should arise, not explained by these articles, then according to your conscience, and the best of your understanding, do you further swear (or affirm) that you will not divulge the findings or sentence of the court until they shall be published by the proper authority, except to the trial counsel; neither will you disclose the vote or opinion of any particular member of the court-martial, unless required to give evidence thereof as a witness by a court of justice in due course of law. So help you God."

HISTORY: [Derived from former Section 25-1-2910 (1950 (46) 1881; 1952 Code Section 44-189; 1962 Code Section 44-191; 1964 (53) 2241)] En by 1984 Act No. 378, Section 90.



SECTION 25-1-3125. Oath of trial counsel and reporter.

When the oath or affirmation has been administered to the members of a general or special court-martial the president of the court shall administer to the trial counsel an oath in the following form: "Do you, A.B., swear (or affirm) that you will not divulge the findings or sentence of the court to any but the proper authority until they shall be duly disclosed by the same. So help you God." Every reporter of the proceedings of a court-martial shall, before entering upon his duties, make oath or affirmation in the following form: "Do you swear (or affirm) that you will faithfully perform the duties of reporter to this court. So help you God."

HISTORY: [Derived from former Section 25-1-2920 (1950 (46) 1881; 1952 Code Section 44-190; 1962 Code Section 44-192; 1964 (53) 2241)] En by 1984 Act No. 378, Section 90.



SECTION 25-1-3130. Oath of Witnesses.

All persons who give evidence before a court-martial must be examined on oath or affirmation administered by the trial counsel in the following form: "Do you swear (or affirm) that the evidence you shall give in the case now in hearing shall be the truth, the whole truth, and nothing but the truth. So help you God." In case of affirmation the closing sentence of adjuration may be omitted.

HISTORY: [Derived from former Section 25-1-2930 (1950 (46) 1881; 1952 Code Section 44-206; 1962 Code Section 44-193; 1964 (53) 2241)] En by 1984 Act No. 378, Section 90.



SECTION 25-1-3135. Trial by court-martial does not bar trial in State courts.

Trial by court-martial of an accused does not act as a bar to indictment, trial, and punishment by the courts of general sessions for violation of any of the criminal laws of the State of South Carolina which the accused may have committed.

HISTORY: [Derived from former Section 25-1-3010 (1950 (46) 1881; 1952 Code Section 44-196; 1962 Code Section 44-198; 1964 (53) 2241)] En by 1984 Act No. 378, Section 90.



SECTION 25-1-3140. Writ when fine has not been paid.

When a fine has been assessed by a court-martial against a member of the National Guard of South Carolina and the proceedings of the court have been passed upon by the reviewing authority, and such fine is unpaid, the president, in the case of a general or special court-martial, or the summary court officer, in the case of a summary court-martial, shall issue a writ in substantially the following form.

STATE OF SOUTH CAROLINA

COUNTY OF __________

To any sheriff or constable in the State, Greetings:

Whereas, __________ of __________ in the county of __________, a member of the National Guard of South Carolina, was on the ___ day of __________, A. D., 19___, tried and found guilty of __________ in violation of __________ and was by court-martial sentenced to pay a fine of $__________ or serve ___ days in jail.

Whereas, such fine has not been paid.

Now, Therefore, by authority of the State of South Carolina, you are hereby commanded to take the body of the said __________ and commit it to the keeper of the jail in the county of __________ within such jail, who is hereby commanded to receive the body of said __________ and keep him safely until he pays the sum above mentioned, or serves ___ days provided said fine due shall be reduced proportionately with the number of days served.

Fail not but service and return make within thirty days from this date.

Dated at __________ in the county of __________ this ___ day of __________, 19___.

Name__________ Rank___ ___ Organization__________

President of __________ Court

National Guard of South Carolina

HISTORY: [Derived from former Section 25-1-3060 (1950 (46) 1881; 1952 Code Section 44-215; 1962 Code Section 44-207; 1964 (53) 2241)] En by 1984 Act No. 378, Section 90.



SECTION 25-1-3145. Writ of sentence of confinement.

When a sentence of confinement has been imposed by a court-martial against a member of the National Guard of South Carolina and the sentence of the court has been passed upon by the reviewing authority, the president, in case of a general or special court-martial, or the summary court officer, in the case of a summary court-martial, shall issue a writ in substantially the following form:

STATE OF SOUTH CAROLINA

COUNTY OF __________

To any sheriff in the State, Greetings:

Whereas, __________ of __________ in the county of __________, a member of the National Guard of South Carolina, was on the ___ day of __________, A.D., 19___, tried and found guilty of __________ in violation of __________ and was by court-martial sentenced to __________.

Now, Therefore, by authority of the State of South Carolina, you are hereby commanded to take the body of said __________ and commit it to the keeper of the jail in the county of __________ within such jail, who is hereby commanded to receive the body of said __________, and keep him safely until he serves said sentence.

Fail not but service and return make within thirty days from this date.

Dated at __________ in the county of __________ this ___ day of __________, 19_ .

US __________

Name __________ Rank __________ Organization __________

President of __________ Court

National Guard of South Carolina

HISTORY: [Derived from former Section 25-1-3070 (1962 Code Section 44-208; 1964 (53) 2241)] En by 1984 Act No. 378, Section 90.



SECTION 25-1-3150. Costs and expenses of courts-martial and courts of inquiry.

All costs and expenses involved in the proceedings of courts-martial and courts of inquiry must be paid by the adjutant general out of the appropriate military funds of this State.

HISTORY: [Derived from former Section 25-1-3110 (1962 Code Section 44-212; 1964 (53) 2241)] En by 1984 Act No. 378, Section 90.



SECTION 25-1-3155. Delegation of authority.

The Governor or adjutant general may delegate any authority vested in him under this code and may provide for the subdelegation of the authority, except the power given the Governor by Section 25-1-2580.

HISTORY: 1984 Act No. 378, Section 90.



SECTION 25-1-3160. Construction of Code of Military Justice.

The Code of Military Justice must be so construed as to effectuate its general purpose to make it uniform so far as practical with the Uniform Code of Military Justice, Chapter 47, Title 10, United States Code, and the Manual for Courts-Martial. Moreover, the Adjutant General may establish procedures to conform state military judicial proceedings with those used in circuit courts of this State. The systems and procedures established in the Uniform Code of Military Justice for the governing of military forces, so far as applicable and not in conflict with a statute or regulation prescribed in this code, is considered in full force and regarded as a part of this chapter.

HISTORY: 1984 Act No. 378, Section 90; 2011 Act No. 46, Section 25, eff June 7, 2011.






CHAPTER 3 - SOUTH CAROLINA STATE GUARD

SECTION 25-3-10. Establishment of South Carolina State Guard.

A South Carolina State Guard is hereby established. Such force shall be additional to and distinct from the National Guard and shall be known as the South Carolina State Guard. The Adjutant General shall organize and maintain within the State, under such regulations as the Secretary of the Army may prescribe for discipline and training, the South Carolina State Guard with such table of organization and equipment as the Adjutant General may deem necessary.

HISTORY: 1962 Code Section 44-251; 1952 Code Section 44-251; 1950 (46) 1881; 1981 Act No. 145, Section 1; 1982 Act No. 466, Part II, Section 30.



SECTION 25-3-20. Governor may call State Guard into duty.

Whenever any part of the National Guard of this State is ordered into Federal service so as to cause the State to be, in the opinion of the Governor, without proper defense, the Governor may call the South Carolina State Guard into state duty.

HISTORY: 1962 Code Section 44-252; 1952 Code Section 44-252; 1950 (46) 1881; 1981 Act No. 145 Section 2.



SECTION 25-3-30. Composition.

Such force shall be composed of officers, commissioned or assigned, and enlisted persons as shall volunteer for service therein.

HISTORY: 1962 Code Section 44-253; 1952 Code Section 44-253; 1950 (46) 1881; 1982 Act No. 467, Section 1.



SECTION 25-3-40. Qualifications for commission or enlistment.

In order to be commissioned or enlisted in such force, a person must meet the following qualifications:

(a) be a citizen of the United States or a person who has declared an intention to become a citizen of the United States;

(b) have not been dishonorably discharged from any military or naval organization of this State, another state, or the United States;

(c) be at least seventeen years old.

In carrying out the provisions of this chapter, preference shall be accorded veterans of former wars so far as may be consistent with the public interest and both males and females may serve in such force as officers and as enlisted persons.

HISTORY: 1962 Code Section 44-254; 1952 Code Section 44-254; 1950 (46) 1881; 1982 Act No. 467, Section 2; 1995 Act No. 59, Section 1.



SECTION 25-3-50. Civil organization, society or club enlisted as unit.

No civil organization, society, club, post, order, fraternity, association, brotherhood, body, union, league or other combination of persons or civil group shall be enlisted in such force as an organization or unit.

HISTORY: 1962 Code Section 44-255; 1952 Code Section 44-255; 1950 (46) 1881.



SECTION 25-3-60. Officers' oath.

The oath to be taken by officers commissioned in such force shall be substantially in the form prescribed for officers of the National Guard, substituting the words "South Carolina State Guard" where necessary.

HISTORY: 1962 Code Section 44-256; 1952 Code Section 44-256; 1950 (46) 1881.



SECTION 25-3-70. Term of enlistment; oath.

No person shall be enlisted for more than three years, but such enlistment may be extended or renewed for additional periods of up to three years upon the consent of the State Guard and the enlisted person. The oath to be taken upon enlistment in such force shall be substantially in the form prescribed for enlisted persons of the National Guard substituting the words "South Carolina State Guard" where necessary.

HISTORY: 1962 Code Section 44-257; 1952 Code Section 44-257; 1950 (46) 1881; 1982 Act No. 320, Section 1.



SECTION 25-3-80. Regulations governing enlistment, organization and administration.

The Governor may prescribe rules and regulations consistent with the provisions of this chapter governing the enlistment, organization, administration, equipment, maintenance, training and discipline of such force. But such rules and regulations in so far as he deems practicable and desirable shall conform to the existing law governing and pertaining to the National Guard and the rules and regulations promulgated thereunder.

HISTORY: 1962 Code Section 44-258; 1952 Code Section 44-258; 1950 (46) 1881.



SECTION 25-3-90. Duties of Adjutant and Inspector General.

The duties of the Adjutant and Inspector General in connection with the South Carolina State Guard shall be the same as those prescribed for him by Section 25-1-350 with respect to the National Guard.

HISTORY: 1962 Code Section 44-259; 1952 Code Section 44-259; 1950 (46) 1881.



SECTION 25-3-100. Uniforms.

The South Carolina State Guard may be uniformed as the Governor may prescribe.

HISTORY: 1962 Code Section 44-260; 1952 Code Section 44-260; 1950 (46) 1881.



SECTION 25-3-110. Equipment and property for use of force.

For the use of such force the Governor may requisition from the Secretary of the Army such arms and equipment as may be in possession of, and can be spared by, the Department of the Army and may make available to such force the facilities of State armories and their equipment and such other State premises and property as may be available.

HISTORY: 1962 Code Section 44-261; 1952 Code Section 44-261; 1950 (46) 1881.



SECTION 25-3-120. Exemption from arrest.

No officer or enlisted man of such force shall be arrested on any warrant, except for treason or felony, while going to, remaining at or returning from a place where he is ordered to attend for military duty.

HISTORY: 1962 Code Section 44-262; 1952 Code Section 44-262; 1950 (46) 1881.



SECTION 25-3-130. Circumstances warranting call into service; law enforcement powers vested in officers.

The Governor may, in case of insurrection, invasion, tumult, riot, breach of the peace or imminent danger thereof or to enforce the laws of this State order into service any part of the South Carolina State Guard that he may deem necessary. When the South Carolina State Guard is on active service, the commanding officer and his subordinates shall be, and they are hereby, invested with all the authority of, sheriffs and deputy sheriffs in enforcing the laws of this State.

HISTORY: 1962 Code Section 44-263; 1952 Code Section 44-263; 1950 (46) 1881.



SECTION 25-3-140. Pay of members on active duty.

When members of the South Carolina State Guard are ordered to active duty by the Governor or by his authority, they shall receive the pay as specified for officers and enlisted men of the National Guard when called out for such service.

HISTORY: 1962 Code Section 44-264; 1952 Code Section 44-264; 1950 (46) 1881.



SECTION 25-3-150. Service out of State.

The South Carolina State Guard shall not be required to serve outside the boundaries of this State except as herein otherwise expressly provided.

HISTORY: 1962 Code Section 44-265; 1952 Code Section 44-265; 1950 (46) 1881.



SECTION 25-3-160. Service on request of Governor of another state.

Notwithstanding the provisions of Section 25-3-150, upon the request of the Governor of another state, the Governor of this State may, in his discretion, order any portion of or all of such force to assist the military or police force of such other state who are actually engaged in defending such state. Such force may be recalled by the Governor at his discretion. Any service so rendered to any other state shall not be at the expense of this State.

HISTORY: 1962 Code Section 44-265; 1952 Code Section 44-266; 1950 (46) 1881.



SECTION 25-3-170. Pursuit of fugitives.

Any organization, unit or detachment of such force, upon order of the officer in immediate command thereof, may continue in fresh pursuit of insurrections, saboteurs, enemies or enemy forces beyond the borders of this State into another state until such persons are apprehended or captured by such organization, unit or detachment or until the military or police force of the other state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture such persons. But such pursuit is not authorized unless such other state shall have given the authority by law for such pursuit by such force of this State. Any such persons who shall be apprehended or captured in such other state by an organization, unit or detachment of the force of this State shall without unnecessary delay be surrendered to the military or police force of the state in which they are taken or to the United States. The surrender of insurrectionists or saboteurs to the military or police force of such other state shall not constitute a waiver by this State of its rights to extradite or prosecute such insurrectionists or saboteurs for any crime committed in this State.

HISTORY: 1962 Code Section 44-267; 1952 Code Section 44-267; 1950 (46) 1881.



SECTION 25-3-180. Pursuit of fugitives into this State by out-of-State forces.

Any military force, organization, unit or detachment thereof of any other state who are fresh in pursuit of insurrectionists, saboteurs, enemies or enemy forces may continue such pursuit into this State until the military or police force of this State or the forces of the United States have had a reasonable opportunity to take up the pursuit or to apprehend or capture such insurrectionists, saboteurs, enemies or enemy forces and may arrest or capture such persons within this State while in fresh pursuit. Any such person who shall be captured or arrested by the military of such other state while in this State shall without unnecessary delay be surrendered to the military or police force of this State or to the United States, to be dealt with according to law. This section shall not be construed to make unlawful any arrests in this State which would otherwise be lawful and nothing contained in this section shall be deemed to repeal any of the provisions of the Uniform Act on the Fresh Pursuit of Criminals.

HISTORY: 1962 Code Section 44-268; 1952 Code Section 44-268; 1950 (46) 1881.



SECTION 25-3-190. Force not subject to service of United States.

Nothing in this chapter shall be construed as authorizing such force, or any part thereof, to be called, ordered or in any manner drafted, as such, into the military service of the United States, but no person shall by reason of his enlistment or commission in any such force be exempted from military service under any law of the United States.

HISTORY: 1962 Code Section 44-269; 1952 Code Section 44-269; 1950 (46) 1881.



SECTION 25-3-200. Courts-martial.

Whenever such force, or any part thereof, shall be ordered out for active service the provisions of law governing the National Guard of this State relating to courts-martial, their jurisdiction and the limits of punishment and the rules and regulations prescribed thereunder shall be in full force and effect.

HISTORY: 1962 Code Section 44-270; 1952 Code Section 44-270; 1950 (46) 1881.



SECTION 25-3-210. Resignation of officers or discharge of enlisted men.

The Governor may accept the resignation of any officer or grant a discharge to any enlisted man at any time in his discretion.

HISTORY: 1962 Code Section 44-271; 1952 Code Section 44-271; 1950 (46) 1881.






CHAPTER 7 - TREASON; SABOTAGE

SECTION 25-7-10. "Foreign government" defined.

The words "foreign government" as used in this chapter shall be deemed to include any government, faction or body of insurgents within a country with which the United States is at peace, whether such government, faction or body of insurgents has or has not been recognized by the United States as a government.

HISTORY: 1962 Code Section 44-351; 1952 Code Section 44-351; 1942 Code Section 1100-7; 1940 (41) 1935.



SECTION 25-7-20. Obtaining or giving information respecting national or state defense.

(A) It is unlawful for a person, for the purpose of obtaining information respecting the national or state defense with intent or reason to believe that the information to be obtained is to be used to the injury of the United States or this State or to the advantage of a foreign nation to:

(1) go upon, enter, fly over, or otherwise obtain information concerning any:

(a) vessel, aircraft, work of defense, navy yard, naval base, submarine base, coaling station, fort, battery, torpedo station, dockyard, canal, railroad, arsenal, camp, factory, mine, telephone, telegraph, wireless or signal station, building, office, or other place connected with the national or state defense owned or constructed or in progress of construction by the United States or any of its officers or agents within this State or by this State or any of its subdivisions or agencies; or

(b) place in this State in which any vessel, aircraft, arms, munitions, or other materials or instruments for use in time of war are being made, prepared, repaired, or stored under any contract or agreement with the United States or with a firm on behalf of the United States;

(2) copy, take, make, or obtain or attempt, induce, or aid another to copy, take, make, or obtain any sketch, photograph, photographic negative, blueprint, plan, map, model, instrument, appliance, document, writing, or note of anything connected with the national or state defense;

(3) receive or obtain from a person or from any source whatsoever any document, writing, code book, signal book, sketch, photograph, photographic negative, blueprint, plan, map, model, instrument, appliance, or note of anything connected with the national or state defense knowing or having reason to believe, at the time he receives, obtains, agrees, attempts, induces, or aids another to receive or obtain it that it has been or will be obtained, taken, made, or disposed of by a person contrary to the provisions of this chapter.

(B) It is unlawful for a person to:

(1) have possession of, access to, control over, or be entrusted with, any document, writing, code book, signal book, sketch, photograph, photographic negative, blueprint, plan, map, model, instrument, appliance, or note relating to the national or state defense and wilfully communicate, transmit, or attempt to communicate or transmit the same to a person not entitled to receive it or wilfully retains the same and fails to deliver it on demand to the officer or employee of the United States or this State, entitled to receive it;

(2) be entrusted with or have lawful possession or control of any document, writing, code book, signal book, sketch, photograph, photographic negative, blueprint, plan, map, model, note, or information relating to the national defense or state defense through gross negligence permits the same to be removed from its proper place of custody or delivered to anyone in violation of his trust or to be lost, stolen, obstructed, or destroyed.

(C) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 44-352; 1952 Code Section 44-352; 1942 Code Section 1100-1; 1940 (41) 1935; 1993 Act No. 184, Section 202.



SECTION 25-7-30. Giving information respecting national or state defense to foreign contacts.

Whoever, with intent or reason to believe that it is to be used to the injury of the United States or this State or to the advantage of a foreign nation, communicates, delivers or transmits or attempts or aids or induces another to communicate, deliver or transmit (a) to any foreign government, (b) or to any faction, party or military or naval force within a foreign country, whether recognized or unrecognized by the United States or (c) to any representative, officer, agent, employer, subject or citizen thereof, either directly or indirectly, any document, writing, code book, signal book, sketch, photograph, photographic negative, blueprint, plan, model, note, instrument, appliance, map or information relating to the national or state defense shall be punished by imprisonment for not more than twenty years and when such violation hereof shall occur in time of war by death or by imprisonment for not more than thirty years.

HISTORY: 1962 Code Section 44-353; 1952 Code Section 44-353; 1942 Code Section 1100-2; 1940 (41) 1935.



SECTION 25-7-40. Gathering information for an enemy.

Whoever in time of war, with intent that the same shall be communicated to the enemy, shall collect, record, publish or communicate or attempt to elicit any information with respect to (a) the movement, numbers, description, condition or disposition of any of the armed forces, ships, aircraft or war materials of the United States or this State, (b) the plans or conduct or supposed plans or conduct of any naval or military operations or (c) any works or measures undertaken for, connected with or intended for the fortification or defense of any place or any other information relating to the public defense which might be useful to the enemy shall be punished by death or by imprisonment for not more than thirty years.

HISTORY: 1962 Code Section 44-354; 1952 Code Section 44-354; 1942 Code Section 1100-2; 1940 (41) 1935.



SECTION 25-7-50. False reports; insubordination; obstruction of recruiting.

(A) When the United States is at war, it is unlawful for a person to wilfully:

(1) make or convey false reports or false statements with intent to interfere with the operation or success of the military or naval forces of the United States or to promote the success of its enemies;

(2) cause or attempt to cause insubordination, disloyalty, mutiny, or refusal of duty in the military or naval forces of the United States; or

(3) obstruct the recruiting or enlistment service of the United States, to the injury of the service of the United States.

(B) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 44-355; 1952 Code Section 44-355; 1942 Code Section 1100-3; 1940 (41) 1935; 1993 Act No. 184, Section 203.



SECTION 25-7-60. Conspiracy.

If two or more persons conspire to violate the provisions of Sections 25-7-30, 25-7-40 or 25-7-50 and one or more of such persons does any act to effect the object of the conspiracy each of the parties to such conspiracy shall be punished as in said sections provided in case of the doing of the act the accomplishment of which is the object of such conspiracy. Except as above provided conspiracies to commit offenses under any of the provisions of this chapter other than Section 25-7-70 shall be punished by a fine of not more than ten thousand dollars or imprisonment for not more than two years, or both.

HISTORY: 1962 Code Section 44-356; 1952 Code Section 44-356; 1942 Code Section 1100-4; 1940 (41) 1935.



SECTION 25-7-70. Sabotage.

Any employee, employer or other person who, wilfully and with a malicious intent to hinder the preparation of the United States for defense or war, physically injures or destroys any factory, industrial establishment or public utility engaged in the production of goods, articles or equipment for military use, any machinery contained in any such factory or industrial establishment or any goods, articles or equipment produced or in the process of being produced in such factory or industrial establishment for military use but not delivered shall be guilty of sabotage. The crime of sabotage as defined in this section shall be a felony and any person convicted thereof shall be punished by imprisonment in the State's Prison for not more than ten years or a fine of not more than ten thousand dollars or both, in the discretion of the court.

HISTORY: 1962 Code Section 44-357; 1952 Code Section 44-357; 1942 Code Section 1100-11; 1941 (42) 200.



SECTION 25-7-80. Concealing or harboring violator of chapter.

Whoever harbors or conceals any person whom he knows or has reasonable grounds to believe or suspect has committed or is about to commit an offense under any of the provisions of this chapter other than Section 25-7-70 shall be punished by a fine of not more than ten thousand dollars or by imprisonment for not more than two years, or both.

HISTORY: 1962 Code Section 44-360; 1952 Code Section 44-360; 1942 Code Section 1100-5; 1940 (41) 1935.



SECTION 25-7-90. Reports to Governor; arrests.

The Governor shall call upon all sheriffs, bonded peace officers, constables, detectives and officers and members of the National Guard especially to report to him any and all violations or suspected violations of the provisions of this chapter other than Section 25-7-70, and any of such sheriffs, bonded peace officers, constables, detectives and officers or members of the National Guard of this State shall arrest with or without warrant any person who may violate any of said provisions or may be found in such circumstances as reasonably to indicate that he has violated any such provision.

HISTORY: 1962 Code Section 44-361; 1952 Code Section 44-361; 1942 Code Section 1100-8; 1940 (41) 1935.



SECTION 25-7-100. Arrests without warrant.

If any person is arrested under Section 25-7-90 without a warrant, a warrant shall be obtained by the arresting officer, from a proper officer, within forty-eight hours after such arrest and commitment.

HISTORY: 1962 Code Section 44-362; 1952 Code Section 44-362; 1942 Code Section 1100-8; 1940 (41) 1935.






CHAPTER 9 - EMERGENCY MEASURES

SECTION 25-9-10. Authority to enter into compact.

The State of South Carolina by and through the Governor of the State may enter into a compact with any state of the Union for mutual helpfulness in meeting any civil defense emergency or disaster which may arise in this State or in a state with which South Carolina may enter into a compact.

HISTORY: 1962 Code Section 44-401; 1952 (47) 1721.



SECTION 25-9-20. Terms of compact.

The compact authorized by the provision of this article shall be in form as hereinbelow set out, with such modifications and restrictions as the Governor may deem necessary for the proper protection of the best interests of the State of South Carolina, to wit:

Interstate Civil Defense Disaster Compact Between the States of __________ and South Carolina

The contracting States solemnly agree:

Article I.

The purpose of this compact is to provide mutual aid between the states in meeting any emergency or disaster from enemy attack, including sabotage and subversive acts and direct attacks by bombs, shellfire, and atomic, radiological, chemical, bacteriological means, and other enemy weapons. The prompt, full and effective utilization of the resources of the respective states, including such resources as may be available from the United States Government or any other source, are essential to the safety, care and welfare of the people of the states in the event of enemy action, and any other resources, including personnel, equipment or supplies, shall be incorporated into a plan or plans of mutual aid to be developed between the civil defense agencies or similar bodies of the states that are parties to the compact. The Directors of Civil Defense of party states shall constitute a committee to formulate plans and take all necessary steps for the implementation of this compact.

Article II.

It shall be the duty of each state to formulate civil defense plans and programs for application within the state. There shall be frequent consultation between the representatives of the states and with the United States Government and the free exchange of information and plans, including inventories of any materials and equipment available for civil defense. In carrying out the civil defense plans and programs the party states shall so far as possible provide and follow uniform standards, practices, and rules and regulations including:

(a) Insignia, arm bands and any other distinctive articles to designate and distinguish the different civil defense services.

(b) Blackouts and practice blackouts, air raid drills, mobilization of civil defense forces and other tests and exercises.

(c) Warnings and signals for drills or attacks and the mechanical devices to be used in connection therewith.

(d) The effective screening or extinguishing of all lights and lighting devices and appliances.

(e) Shutting off water mains, gas mains, electric power connections and the suspension of all other utility services.

(f) All materials or equipment used or to be used for civil defense purposes in order to assure that such materials and equipment will be easily and freely interchangeable when used in or by any other party state.

(g) The conduct of civilians and the movement and cessation of movement of pedestrians and vehicular traffic, prior, during and subsequent to drills or attacks.

(h) The safety of public meetings or gatherings.

(i) Mobile support units.

Article III.

Any party state requested to render mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with its terms. The state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall extend to the civil defense forces of any other party state, while operating within its state limits under the terms and conditions of this compact, the same powers, except that of arrest unless specifically authorized by the receiving state, duties, rights, privileges and immunities as if they were performing their duties in the state in which normally employed or rendering services. Civil defense forces will continue under the command and control of their regular leaders but the organizational units will come under the operational control of the civil defense authorities of the state receiving assistance.

Article IV.

Whenever any person holds a license, certificate or other permit issued by any state evidencing the meeting of qualifications for professional, mechanical or other skills, such person may render aid involving the skill in any party state to meet an emergency or disaster and the state shall give due recognition to such license, certificate or other permit as if issued in the state in which aid is rendered for the duration of the emergency or disaster only.

Article V.

No party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged, or on account of the maintenance or use of any equipment or supplies in that connection.

Article VI.

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that appropriate among other party states, this instrument contains elements of a broad base common to all states, and nothing herein shall preclude any state from entering into supplementary agreements with another state or states. Such supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons, and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, equipment and supplies.

Article VII.

Each party state shall provide for the payment of compensation and death benefits to injured members of the civil defense forces of that state and the representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

Article VIII.

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost incurred in connection with such requests. Any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may loan equipment or donate such services to the receiving party state without charge or cost, and any two or more party states may enter into supplementary agreements establishing a different allocation of costs as among these states. The United States Government may relieve the state receiving aid from any liability and reimburse the state supplying civil defense forces for the compensation paid to and the transportation, subsistence and maintenance expenses of such forces during the time of the rendition of such aid or assistance outside the state and may also pay fair and reasonable compensation for the use or utilization of the supplies, materials, equipment or facilities so utilized or consumed.

Article IX.

Plans for the orderly evacuation and reception of the civilian population as the result of an emergency or disaster shall be worked out between representatives of the party states and the various local civil defense areas. Such plans shall include the manner of transporting evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends and the forwarding of evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. The plans shall provide that the party state receiving evacuees shall be reimbursed generally for the out-of-pocket expenses incurred in receiving and caring for the evacuees, for expenditures for transportation, food, clothing, medicines and medical care and like items. The expenditures shall be reimbursed by the party state of which the evacuees are residents, or by the United States Government under plans approved by it. After the termination of the emergency or disaster the party state of which the evacuees are residents shall assume the responsibility for the ultimate support or repatriation of such evacuees.

Article X.

The committee established pursuant to Article I of this compact may request the Civil Defense Agency of the United States Government to act as an informational and coordinating body under this compact, and representatives of the agency of the United States Government may attend meetings of the committee.

Article XI.

This compact shall become operative between the State of _____ and the State of South Carolina immediately upon its being entered into by the duly authorized officials of such states, and shall be subject to approval by Congress unless prior Congressional approval has been given. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Civil Defense Agency and other appropriate agencies of the United States Government.

Article XII.

This compact shall continue in force and remain binding on each party state until the legislature or the Governor of the party state takes action to withdraw therefrom. Such action shall not be effective until thirty days after notice has been sent by the Governor of the party state desiring to withdraw to the Governor of the other party state.

Article XIII.

The term "state" shall include any territory or possession of the United States, the District of Columbia, and any neighboring foreign country or province or state thereof.

Article XIV.

This compact shall be construed to effectuate the purposes stated in Article I. If any provision of this compact is declared unconstitutional, or the applicability to any person or circumstance is held invalid, the constitutionality of the remainder of this compact and the applicability to other persons and circumstances shall not be affected.

FOR THE STATE OF

FOR THE STATE OF ............ SOUTH CAROLINA

............................. .............................

............................. .............................

Date ................., 1952 Date ................., 1952

Attest: Attest:

............................. .............................

Secretary of State Secretary of State

HISTORY: 1962 Code Section 44-402; 1952 (47) 1721.



SECTION 25-9-110. Issuance and sale of obligations of the United States.

Notwithstanding the provisions of any other laws, all persons may, during the continuance of any emergency proclaimed by the President of the United States or of a state of war between the United States and a foreign nation and for such time thereafter as may be expedient or necessary and upon designation by and qualification with the Secretary of the Treasury of the United States or under his authority, act as issuing agents for the sale and issue of obligations of the United States.

HISTORY: 1962 Code Section 44-474; 1952 Code Section 44-474; 1942 (42) 1625.



SECTION 25-9-120. Immunity of persons owning property used for civil defense.

No person owning or controlling property who voluntarily and without compensation permits such property to be used as a public shelter for civil defense purposes shall be civilly liable for the injury or death of any person who may be injured or killed on such premises, or for the loss of or damage to the property of any person on such premises, during any time such premises are actually being used as a public shelter.

HISTORY: 1962 Code Section 44-475; 1961 (52) 255.



SECTION 25-9-410. Short title.

This article may be cited as the "Emergency Management Assistance Compact".

HISTORY: 1996 Act No. 438, Section 1; 2008 Act No. 296, Section 1, eff June 11, 2008.



SECTION 25-9-420. Emergency Management Assistance Compact.

The Emergency Management Assistance Compact is enacted and entered into with all other states which adopt the compact in a form substantially as follows:

Article I

Purpose and Authorities

This compact is made and entered into by and between the participating member states which enact this compact, hereinafter called party states. For the purposes of this agreement, the term "states" is taken to mean the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all U.S. territorial possessions.

The purpose of this compact is to provide for mutual assistance between the states entering into this compact in managing any emergency or disaster that is duly declared by the governor of the affected state, whether arising from natural disasters, technological hazards, man-made disasters, civil emergency aspects of resources shortages, community disorders, insurgencies, or enemy attacks.

This compact also shall provide for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies, such actions occurring outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' National Guard forces, either in accordance with the National Guard Mutual Assistance Compact or by mutual agreement between states.

Article II

General Implementation

Each party state entering into this compact recognizes many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each state further recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency. This is because few, if any, individual states have all the resources they may need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

The prompt, full, and effective utilization of resources of the participating states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which all articles of this compact shall be understood.

On behalf of the governor of each state participating in the compact, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

Article III

Party State Responsibilities

A. It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this article. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall:

i. Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disasters, technological hazards, man-made disasters, emergency aspects of resource shortages, civil disorders, insurgencies, or enemy attacks.

ii. Review party states' individual emergency plans and develop a plan which will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

iii. Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

iv. Assist in warning communities adjacent to or crossing the state boundaries.

v. Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

vi. Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

vii. Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that restrict the implementation of the above responsibilities.

B. The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within thirty days of the verbal request. Requests shall provide the following information:

i. A description of the emergency service function for which assistance is needed, such as, but not limited to, fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

ii. The amount and type of personnel, equipment, materials, and supplies needed, and a reasonable estimate of the length of time they will be needed.

iii. The specific place and time for staging of the assisting party's response and a point of contact at that location.

C. There shall be frequent consultation between state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the United States Government, with free exchange of information, plans, and resource records relating to emergency capabilities.

Article IV

Limitations

Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take such action as is necessary to provide and make available the resources covered by this compact in accordance with the terms hereof, provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for such state. Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers (except that of arrest unless specifically authorized by the receiving state), duties, rights, and privileges as are afforded forces of the state in which they are performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect, or loaned resources remain in the receiving state(s), whichever is longer.

Article V

Licenses and Permits

Whenever any person holds a license, certificate, or other permit issued by any state party to the compact evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, such person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to such limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

Article VI

Liability

Officers or employees of a party state rendering aid in another state pursuant to this compact shall be considered agents of the requesting state for tort liability and immunity purposes; and no party state or its officers or employees rendering aid in another state pursuant to this compact shall be liable on account of any act or omission in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article shall not include wilful misconduct, gross negligence, or recklessness.

Article VII

Supplementary Agreements

Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the states that are party hereto, this instrument contains elements of a broad base common to all states, and nothing herein contained shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force between states. Supplementary agreements may comprehend, but shall not be limited to, provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

Article VIII

Compensation

Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of such forces in case such members sustain injuries or are killed while rendering aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

Article IX

Reimbursement

Any party state rendering aid in another state pursuant to this compact shall be reimbursed by the party state receiving such aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with such requests; provided, that any aiding party state may assume in whole or in part such loss, damage, expense, or other cost, or may lend such equipment or donate such services to the receiving party state without charge or cost; and provided further, that any two or more party states may enter into supplementary agreements establishing a different allocation of costs among those states. Article VIII expenses shall not be reimbursable under this provision.

Article X

Evacuation

Plans for the orderly evacuation and interstate reception of portions of the civilian population, as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained between the party states and the emergency management/services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Such plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, and the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Such plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for such evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and like items. Such expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees come shall assume the responsibility for the ultimate support of repatriation of such evacuees.

Article XI

Implementation

A. This compact shall become operative immediately upon its enactment into law by any two states; thereafter, this compact shall become effective as to any other state upon its enactment by such state.

B. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until thirty days after the governor of the withdrawing state has given notice in writing of such withdrawal to the governors of all other party states. Such action shall not relieve the withdrawing state from obligations assumed hereunder prior to the effective date of withdrawal.

C. Duly authenticated copies of this compact and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the Federal Emergency Management Agency and other appropriate agencies of the United States Government.

Article XII

Validity

This act shall be construed to effectuate the purposes stated in Article I hereof. If any provision of this compact is declared unconstitutional, or the applicability thereof to any person or circumstances is held invalid, the constitutionality of the remainder of this act and the applicability thereto to other persons and circumstances shall not be affected thereby.

Article XIII

Additional Provisions

Nothing in this compact shall authorize or permit the use of military force by the National Guard of a state at any place outside that state in any emergency for which the President is authorized by law to call into federal service the militia, or for any purpose for which the use of the Army or the Air Force would in the absence of express statutory authorization be prohibited under Section 1385 of Title 18, United States Code.

HISTORY: 1996 Act No. 438, Section 1; 2008 Act No. 296, Section 1, eff June 11, 2008.






CHAPTER 11 - DIVISION OF VETERANS' AFFAIRS

SECTION 25-11-10. Division of Veterans' Affairs created; supervising panel.

A Division of Veterans' Affairs in the Office of the Governor is hereby created for the purpose of assisting ex-servicemen in securing the benefits to which they are entitled under the provisions of federal legislation and under the terms of insurance policies issued by the federal government for their benefit. This division shall be under the direct supervision of a panel consisting of the Governor as chairman, the Attorney General for the purpose of giving legal advice, and the Adjutant and Inspector General.

HISTORY: 1962 Code Section 44-601; 1952 Code Section 44-601; 1942 Code Section 2967; 1932 Code Section 2967; 1927 (35) 158; 1966 (54) 2063; 1993 Act No. 181, Section 486.



SECTION 25-11-20. Director of Division of Veterans' Affairs.

For the purpose of carrying on this work the Governor shall appoint a Director of the Division of Veterans' Affairs, who is charged with the duty of assisting all ex-servicemen, regardless of the wars in which their service may have been rendered, in filing, presenting, and prosecuting to final determination all claims which they have for money compensation, hospitalization, training, and insurance benefits under the terms of federal legislation. The Director of the Division of Veterans' Affairs must be a person versed in federal legislation relating to these matters and the rules, regulations, and practice of the Veterans Administration as created by Congress and must be appointed by the Governor. Before the appointment, the Governor shall receive a recommendation from (1) the executive committee of the American Legion, Department of South Carolina, (2) the Veterans of Foreign Wars of the United States, Department of South Carolina, and (3) the Disabled American Veterans. The Governor is not required to appoint the person recommended and he is subject to removal by the Governor pursuant to the provisions of Section 1-3-240(B).

HISTORY: 1962 Code Section 44-602; 1952 Code Section 44-602; 1942 Code Section 2967; 1932 Code Section 2967; 1927 (35) 158; 1971 (57) 73; 1992 Act No. 504, Section 1; 1993 Act No. 181, Section 486.



SECTION 25-11-30. Location of office.

The office of the division herein provided for shall be located in Columbia in space provided by the State Budget and Control Board.

HISTORY: 1962 Code Section 44-603; 1952 Code Section 44-603; 1942 Code Section 2969; 1932 Code Section 2969; 1927 (35) 158; 1945 (44) 90; 1966 (54) 2063; 1993 Act No. 181, Section 486.



SECTION 25-11-40. County veterans affairs officers; appointment and removal; training and accreditation.

(A) For the purpose of this section, "veteran" means a person who served on active duty for a period of more than one hundred eighty days and was discharged or released from such active duty with an honorable discharge or, if one hundred eighty days or less, was discharged or released from service active duty because of service-connected disability.

(B) Subject to the recommendation of a majority of the Senators representing the county and a majority of the House members representing the county, the Director of the Division of Veterans Affairs shall appoint a county veterans affairs officer for each county in the State, whose term of office shall begin July first of each odd-numbered year and shall continue for a term of two years and until a successor shall be appointed. A county veterans affairs officer must be a qualified veteran who served on active duty for a period of more than one hundred eighty days and was discharged or released from such active duty with an honorable discharge or, if one hundred eighty days or less, was discharged or released from such active duty because of a service-connected disability; otherwise, a county veterans affairs officer may be a qualified nonveteran, if any veteran being considered for the post is not as qualified as a nonveteran being considered for the post. Qualifications shall be determined by the county legislative delegation upon a majority vote of the Senators representing the county and a majority of the House members representing the county. A county veterans affairs officer is subject to removal for cause at any time by a majority of the Senators representing the county and a majority of the House members representing the county.

(C) All county veterans affairs officers must successfully complete a comprehensive course of training and be issued accreditation within one year following initial appointment, either through the Division of Veterans Affairs or through an accredited national veterans service organization. A training council from the South Carolina Association of County Veterans Affairs Officers, in conjunction with the Division of Veterans Affairs or through an accredited national veterans service organization, shall develop the training criteria. Training and accreditation must be provided by the Division of Veterans Affairs or through an accredited national veterans service organization. A county veterans affairs officer who does not complete the required training and receives accreditation within the first year following appointment is ineligible for reappointment by the county legislative delegation. Additionally, in order to maintain accreditation, refresher training is required yearly.

(D)(1) In Berkeley County, appointments made pursuant to this section are governed by the provisions of Act 159 of 1995.

(2) In Dorchester County, appointments made pursuant to this section are governed by the provisions of Act 512 of 1996.

(3) In Georgetown County, appointments made pursuant to this section are governed by the provisions of Act 515 of 1996.

HISTORY: 1962 Code Section 44-604; 1952 Code Section 44-604; 1942 Code Section 2968; 1932 Code Section 2968; 1927 (35) 158; 1945 (44) 90; 1967 (55) 585; 1971 (57) 73; 1993 Act No. 181, Section 486; 2000 Act No. 228, Section 1.



SECTION 25-11-45. Funding of county veterans affairs offices.

Notwithstanding Section 1-30-110(4), a County Veterans Affairs Office must be funded with monies appropriated by the General Assembly for that purpose and payable directly to the County Treasurer's Office by the State Treasurer.

HISTORY: 2004 Act No. 297, Section 1.



SECTION 25-11-50. Relations of Director of Division of Veterans' Affairs and county veterans affairs officers.

The Director of the Division of Veterans' Affairs shall establish uniform methods and procedure for the performance of service work among the several county officers, maintain contact and close cooperation with such officers, and provide assistance, advice and instructions with respect to changes in law and regulations and administrative procedure in relation to the application of such laws and he may require from time to time reports from such county veterans affairs officers, reflecting the character and progress of their official duties.

HISTORY: 1962 Code Section 44-605; 1952 Code Section 44-605; 1942 Code Section 2969; 1932 Code Section 2969; 1927 (35) 158; 1945 (44) 90; 1971 (57) 73; 1993 Act No. 181, Section 486.



SECTION 25-11-60. Semiannual reports.

The county veterans affairs officers shall render semiannually a complete report of their acts and doings to the county legislative delegation of their respective counties upon uniform forms to be furnished by the Director of the Division of Veterans' Affairs.

HISTORY: 1962 Code Section 44-606; 1952 Code Section 44-606; 1942 Code Section 2969; 1932 Code Section 2969; 1827 (35) 158; 1945 (44) 90; 1971 (57) 73; 1993 Act No. 181, Section 486.



SECTION 25-11-70. Duties in connection with Agent Orange Information and Assistance Program; suit for release of information.

The Division of Veterans' Affairs shall assist the South Carolina Agent Orange Advisory Council and the Agent Orange Information and Assistance Program at the Division of Health and Environmental Control in carrying out the purposes of Chapter 40 of Title 44. The Division of Veterans' Affairs shall:

(1) refer veterans to appropriate state and federal agencies or other available resources for treatment of adverse health conditions which may have resulted from possible exposure to chemical agents, including Agent Orange;

(2) assist veterans in filing compensation claims for disabilities that may have resulted from possible exposure to chemical agents, including Agent Orange;

(3) communicate the concerns of veterans related to exposure to chemical agents, including Agent Orange, to appropriate state and federal officials.

The division may request that the Attorney General represent a class of individuals composed of veterans who may have suffered adverse health conditions as a result of possible exposure to chemical agents, including Agent Orange, in a suit for release of information relating to the exposure to these chemicals during military service and for release of individual medical records.

HISTORY: 1986 Act No. 521, Section 2; 1993 Act No. 181, Section 486.



SECTION 25-11-75. Appointment of additional claims representative.

The Director of the Division of Veterans Affairs shall appoint an additional claims representative within the Division of Veterans Affairs, who, in addition to being charged with the duty of assisting all ex-servicemen, regardless of the wars in which their service may have been rendered, in filing, presenting, and prosecuting to final determination all claims which they have for money compensation, hospitalization, training, and insurance benefits under the terms of federal legislation, shall also specialize in the specific needs and diseases associated with veterans of the Vietnam era. The person appointed as a claims representative under this section must be versed in federal legislation relating to these matters and the rules, regulations, and practice of the Veterans Administration as created by Congress.

Subject to the direction of the director, and in addition to other duties prescribed in this section, the claims representative appointed pursuant to this section may represent the Division of Veterans Affairs on the South Carolina Agent Orange Advisory Council and on the Hepatitis C Coalition established by the South Carolina Department of Health and Environmental Control, assist the Division of Veterans Affairs in carrying out its duties in connection with the Agent Orange Information and Assistance program, represent the director in connection with functions relating to Vietnam veterans, and perform other duties as may be assigned by the director.

The position created by this section is a classified position subject to Article 3, Chapter 11, Title 8 of the 1976 Code. In the general appropriations act for fiscal year 2001-2002 and thereafter, the General Assembly shall add the position in the budget for the Division of Veterans Affairs and provide for its funding.

HISTORY: 2002 Act No. 294, Section 1.



SECTION 25-11-80. State veterans' cemeteries.

(A) In this section:

(1) "state veterans' cemetery" means a cemetery that the Division of Veterans Affairs establishes under this section; and

(2) "immediate family" means those family members who are eligible for burial in a Department of Veterans Affairs national cemetery.

(B) The division may establish one or more cemeteries in the State for the burial of veterans and their immediate families.

(C) The division may accept land, in the name of the State, or otherwise acquire land for a state veterans' cemetery, if the division has the approval of:

(1) the governing body of the county where the state veterans' cemetery is to be located;

(2) the delegation in the General Assembly for the county where the state veterans' cemetery is to be located; and

(3) the Budget and Control Board.

(D) The division shall maintain and supervise each state veterans' cemetery.

(E)(1) Subject to the limitations in this section, the division shall provide a plot in a state veterans' cemetery, without charge, to an applicant who meets the requirements of this section.

(2) In the order in which the division receives the applications for plots, the division shall allot a plot in the state veterans' cemetery that is closest to the residence of the veteran and has an available plot.

(F)(1) To qualify for a plot in a state veterans' cemetery, the applicant must be a veteran or a member of the immediate family of a veteran who meets the requirements of this subsection.

(2) The veteran must have an honorable discharge from the Armed Forces.

(3) The veteran must have been a resident of the State:

(a) when the veteran entered the Armed Forces;

(b) when the veteran or eligible family member died; or

(c) for five years, unless for a reason that the division finds compelling, the division waives the time period.

(G) To obtain a plot in a state veterans' cemetery, an applicant shall submit to the division an application on the form that the division provides.

(H) In a plot that is allotted to a veteran, the division shall bury:

(1) the veteran; and

(2) any member of the immediate family of the veteran if the family member can be buried in a space above or below the veteran.

(I)(1) The division shall bury the veteran without charge.

(2) For burial of a member of the immediate family, the division may:

(a) set a fee that does not exceed the cost of burial; or

(b) accept, from the social security burial allowance, an amount that does not exceed the cost of the burial.

(J) The division shall keep a registry of the graves of veterans who are buried in the state veterans' cemeteries.

HISTORY: 2001 Act No. 33, Section 1; 2008 Act No. 258, Section 1, eff June 4, 2008.



SECTION 25-11-90. Roster of active duty service in certain operations and conflicts; contents.

(A) The Division of Veterans Affairs shall prepare a complete roster of all South Carolina members of the United States military who served on active duty during:

(1) the Korean conflict;

(2) the Vietnam conflict;

(3) Operation Urgent Fury (Grenada);

(4) Operation Just Cause (Panama);

(5) Operations Desert Shield and Desert Storm (Iraq and Kuwait);

(6) Operation Restore Hope (Somalia);

(7) Operations Joint Guard, Joint Forge, and Joint Endeavor (Bosnia-Herzegovina);

(8) Operation Joint Guardian (Kosovo);

(9) Operation Noble Eagle (Homeland Defense); and

(10) Operations Enduring Freedom and Iraqi Freedom (Afghanistan, Horn of Africa, Iraq, and Philippines).

This roster shall also include veterans born in South Carolina who served on active duty but may have enlisted in another state. Upon returning to South Carolina, that veteran's name must be added to the roster.

The list must be periodically updated to include persons who serve on active duty or are mobilized in any subsequent named military operation in which United States military personnel are engaged in armed conflict or any future war declared by the United States Congress.

(B) The roster shall contain the principal items of record of all military personnel included on the roster as shown by the service cards or records in the Office of State Selective Service, the Adjutant General, and the Department of Defense of the United States. The roster must be arranged in a manner to make the information readily accessible.

(C) The roster also shall contain an Order of Battle to include the name and location of assignment of every unit of the South Carolina National Guard and every active and reserve unit based in South Carolina participating in any of the conflicts listed in subsection (A). The Order of Battle must be periodically updated in conjunction with the roster.

(D) The Division of Veterans Affairs shall secure printing of the roster, and a copy or set must be delivered to the South Carolina Department of Archives and History, Department Headquarters of the American Legion and Auxiliary, Department Headquarters of the Veterans of Foreign Wars and Auxiliary, Department Headquarters of the Disabled American Veterans, county libraries, and each county Veterans Affairs Service Officer. Any remaining copies must be placed in the Office of the Division of Veterans Affairs for distribution as needed.

(E) The preparation and distribution of the roster is subject to the availability of funds as appropriated by the General Assembly to the Governor's Office, Division of Veterans Affairs for this purpose. These rosters and their distribution must be maintained and updated based on workloads and availability of funds.

(F) The inclusion of a person's name on the roster does not entitle the person to any additional benefits or any benefits for which the person would not otherwise qualify.

HISTORY: 2005 Act No. 96, Section 1.



SECTION 25-11-310. Definitions.

As used in this article:

(1) "Active duty" means military service performed as State Active Duty under the South Carolina Military Code, or corresponding provisions of the applicable state statute for South Carolina residents who are National Guard members of other states; military service performed under the provisions of Title 32, United States Code; or military service performed under the provisions of Title 10, United States Code.

(2) "Division" means the Division of Veterans Affairs in the Office of the Governor.

(3) "Duty as a result of September 11, 2001, terrorist attacks" means active duty service of a minimum of thirty consecutive days, directly related to the President's Partial Mobilization Authority in response to the attacks, (currently referred to as Operation Noble Eagle and Operation Enduring Freedom); any future operations as determined by the President; or any future operations as determined by the Governor of the State.

(4) "Families of members" means a husband, wife, child, mother, father, brother, sister, or other person who has been approved as a dependent and is enrolled in the Defense Enrollment Eligibility Reporting System (DEERS) in accordance with applicable military regulations. A custodial parent or guardian of a member's dependent may apply for a grant on behalf of that dependent.

(5) "Next of kin" means the person listed as next of kin for the member in DEERS. In the case of multiple entries for next of kin, the first person listed is considered next of kin for the purposes of this article.

HISTORY: 2004 Act No. 308, Section 1.B.



SECTION 25-11-320. South Carolina Military Family Relief Fund established; donations; awarding grants.

There is established in the State Treasury a fund separate and distinct from the general fund of the State and all other funds entitled the South Carolina Military Family Relief Fund. Earnings on this fund must be credited to it and a balance in the fund at the end of a fiscal year does not lapse to the general fund of the State but is instead carried forward in the fund to the succeeding fiscal year and used for the same purposes. The fund is not subject to mid-year budget reductions. Revenues of the fund include amounts donated to it pursuant to the state individual income tax return as provided in Section 12-6-5060, other grants or donations made to the fund, regardless of source, and amounts as may be appropriated to the fund by the General Assembly. The division may award grants from the fund in the manner and for the purposes provided in this article. Grants awarded may not at any time exceed the fund balance at the time of the grant.

HISTORY: 2004 Act No. 308, Section 1.B.



SECTION 25-11-330. Intent of article; types of payments.

The intent of this article is to provide an opportunity on standard individual income tax forms to allow individual taxpayers and other donors to contribute to the South Carolina Military Family Relief Fund, and to provide the division the authority to award grants from the fund to families of South Carolina National Guard members or other Reserve component members, to include the Army Reserve, Marine Corps Reserve, Naval Reserve, Air Force Reserve, and Coast Guard Reserve, and including National Guard members of other states, who are South Carolina residents and were called to active military service as a result of the September 11, 2001, terrorist attacks.

The grants must be in the form of three types of payments:

(1) payments based on the need of the member or the member's family as determined eligible under Section 25-11-340.

(2) payments based on the member's status as a member of the South Carolina National Guard or other Reserve component, made to the member or the member's family as determined eligible under Section 25-11-350.

(3) payments to the member's next of kin as determined eligible under Section 25-11-360.

HISTORY: 2004 Act No. 308, Section 1.B.



SECTION 25-11-340. Grant eligibility based on need.

(A) The grant applicant must show proof of the following:

(1) The applicant is a member of the South Carolina National Guard or a South Carolina resident who is a member of another United States Armed Forces Reserve component, applying on behalf of the applicant's family, or is a family member of that member. Proof of residency for military members consists of information obtained from DEERS. Proof of a familial relationship also consists of information obtained from DEERS.

(2) The South Carolina National Guard or Reserve component member was on active military duty for at least thirty consecutive days as a result of the September 11, 2001, terrorist attacks. Proof of active duty consists of a copy of the orders issued by an authorized headquarters ordering the member to this duty and documentation showing this duty was actually performed. Eligible active duty includes any active duty since September 11, 2001.

(3) A copy of a payroll record from the member's civilian employer that indicates member's monthly salary plus a copy of a military payroll record that indicates the member's monthly salary.

(4) Proof that the military salary, including Basic Allowance for Housing, of the member has decreased by thirty percent or greater from the applicant's civilian salary.

(5) Proof that the member or family member has incurred or is about to incur a specific monetary expense relating to clothing, food, housing, utilities, medical services, medical prescriptions, insurance or vehicle payments. This proof includes, but is not limited to, a copy of a bill, invoice, estimate, cancellation notice, or any other similar record.

(6) A signed statement that the grant request is for the purpose identified in the application and that the grant funds will be used for the purposes requested.

(7) The South Carolina National Guard or Reserve component member holds a pay grade no higher than O-3, if a commissioned officer, or W-2, if a warrant officer. Individuals or families are eligible for the grant based upon rank at the time of the mobilization. Proof of pay grades consists of information obtained from DEERS.

(8) If a custodial parent or guardian is applying for a grant on behalf of a member's dependent, then the custodial parent or guardian must provide proof of guardianship of a member's dependent currently enrolled in DEERS.

(9) The division may waive the requirements in subsection (A)(4) upon a written request indicating the circumstances justifying such a waiver, and upon proof that there has in fact been some decrease from the member's civilian salary. These circumstances include, but are not limited to, death, injury, or incapacity of the member, long-term deployment of the member, and unexpected expenses incurred by the member's family. The division may use discretion in granting or denying these requests.

(B) The following members are ineligible to receive grants:

(1) all commissioned and warrant officers with pay grades of O-4 and W-3, or higher;

(2) personnel serving in Active Guard/Reserve (AGR) or similar full-time unit support programs unless called to Title 10 service;

(3) members who are unmarried and have no family members enrolled in DEERS;

(4) members who, at any time before the disbursement of funds pursuant to a grant application under this section, receive a punitive discharge, or an administrative discharge with service characterized as Under Other Than Honorable Conditions.

HISTORY: 2004 Act No. 308, Section 1.B.



SECTION 25-11-350. Grant eligibility based on military status.

(A) The grant applicant must show proof of the following:

(1) The applicant is a member of the South Carolina National Guard or a South Carolina resident who is a member of another United States Armed Forces Reserve component, applying on behalf of the applicant's family or is a family member of that member. Proof of residency for military members consists of information obtained from the Defense Enrollment Eligibility Reporting System (DEERS). Proof of a familial relationship also consists of information obtained from DEERS.

(2) The South Carolina National Guard or Reserve component member was on active military duty for at least thirty consecutive days as a result of the September 11, 2001, terrorist attacks. Proof of active duty consists of a copy of the orders issued by an authorized headquarters ordering the member to this duty and documentation showing that this duty was actually performed. Eligible active duty includes any active duty since September 11, 2001.

(3) The South Carolina National Guard or Reserve component member holds a pay grade no higher than O-3, if a commissioned officer, or W-2, if a warrant officer. Individuals or families are eligible for the grant based upon rank at the time of mobilization. Proof of pay grades consists of information obtained from DEERS.

(B) The following members are ineligible to receive grants:

(1) all commissioned and warrant officers with pay grades of O-4 and W-3, or higher;

(2) personnel serving in Active Guard/Reserve (AGR) or similar full-time unit support programs unless called to Title 10 service;

(3) members who are unmarried and who have no family members enrolled in DEERS;

(4) members who receive a punitive discharge or an administrative discharge with service characterized as Under Other Than Honorable Conditions.

HISTORY: 2004 Act No. 308, Section 1.B.



SECTION 25-11-360. Grant eligibility of next of kin of member wounded or killed on active duty.

(A) The grant applicant must show proof of the following:

(1) The applicant is a member of the South Carolina National Guard or a South Carolina resident who is a member of another United States Armed Forces Reserve component, applying on behalf of the applicant's family, or is next of kin of that member. Proof of residency for military members consists of information obtained from DEERS. Proof of a familial relationship also consists of information obtained from DEERS.

(2) The South Carolina National Guard or Reserve component member was on active military duty for at least thirty consecutive days as a result of the September 11, 2001, terrorist attacks. Proof of active duty consists of a copy of the orders issued by an authorized headquarters ordering the member to this duty and documentation showing that this duty was actually performed.

(3)(a) A statement signed by the member stating that the member sustained a service-connected injury or illness; or

(b) A statement signed by the member's next of kin that the member was killed in action, is missing in action, or is a prisoner of war.

(4) Proof of next of kin status includes, but is not limited to, an affidavit signed by the applicant or information obtained from DEERS.

(5) The division may waive the thirty-day requirement in subsection (A)(2) upon a written request indicating the circumstances justifying the waiver. The division may use discretion in granting or denying these requests.

(6) The division must verify with the United States Department of Defense that the member has been wounded or killed, is missing in action, is a prisoner of war, or was otherwise incapacitated while on active duty. No payments may be made without this verification.

(B) Applications submitted under this section take precedence over all other applications.

(C) Members who, at any time before the disbursement of funds pursuant to a grant application under this section, receive a punitive discharge or an administrative discharge with service characterized as Under Other Than Honorable Conditions, are ineligible to receive grants pursuant to this section.

HISTORY: 2004 Act No. 308, Section 1.B.



SECTION 25-11-370. Need payment conditions and restrictions.

(A) Payments to a South Carolina National Guard or Reserve component member's family pursuant to Section 25-11-340 may not exceed two thousand dollars, to include any amounts paid pursuant to provisions of Section 25-11-380 during a state fiscal year.

(B) If a grant payment is to be used for the purpose of payments for food, housing, utilities, medical services or medical prescriptions, it may be noted on the application.

(C) No additional applications from a member or a member's family may be accepted within one hundred eighty days from receipt of any prior applications.

(D) All grants must be paid directly to the applicant. Payments must not be made directly to creditors.

(E) The division may waive the requirements in subsections (A) and (C) of this section upon a written request indicating the circumstances justifying the waiver. The division may use discretion in granting or denying these requests. However, in no event may payments authorized pursuant to this section exceed three thousand dollars during any state fiscal year.

HISTORY: 2004 Act No. 308, Section 1.B.



SECTION 25-11-380. Military status grant conditions and restrictions.

(A) All grants pursuant to Section 25-11-350 must be a flat rate of five hundred dollars unless the number of requests and fund balance necessitate a lesser amount as determined by the division.

(B) South Carolina National Guard or Reserve component members' families may receive a grant only one time in each fiscal year and only one time for each active duty order.

(C) All grants must be paid directly to the applicant. Payments must not be made directly to creditors.

HISTORY: 2004 Act No. 308, Section 1.B.



SECTION 25-11-390. Active duty injury or death grant conditions and restrictions.

(A) All grants pursuant to Section 25-11-360 must be a flat rate of one thousand dollars unless the number of requests and fund balance necessitate a lesser amount as determined by the division.

(B) South Carolina National Guard or Reserve component members or next of kin may receive a grant only one time for each active duty order.

(C) All grants must be paid directly to the applicant. Payments must not be made directly to creditors.

HISTORY: 2004 Act No. 308, Section 1.B.



SECTION 25-11-400. Procedures governing acceptance, payment, and denial of applications.

(A) The procedures governing the acceptance of applications are as follows:

(1) To receive consideration for a grant, applicants must request and submit an application provided by the division.

(2) All necessary documentation must be included with the application unless otherwise provided pursuant to DEERS and the applicant shall authorize access to DEERS for purposes of verification.

(3) Applications may be submitted via facsimile but the original documentation must be submitted before any grant payments are authorized.

(4) Incomplete applications must be returned to the applicant.

(5) The division, upon receipt of a complete original application, shall verify required information under DEERS and then shall process the information for payment. The application must be processed in an expeditious manner.

(B) The procedure governing payments are as follows:

(1) Payment must be made to the applicant who has met all eligibility requirements.

(2) The timeliness of payment is determined by the amount of funds available at the time of application.

(3) If adequate funds are not available, the application must be held in a queue until funds are available.

(4) Applications for casualty-based grants take precedence over all others.

(C) The procedures governing denials of applications are as follows:

(1) Grant applications from those not meeting eligibility requirements must be denied.

(2) A letter explaining the denial, as well as providing additional sources of available relief, must be sent to the applicant within thirty days after receipt of the application.

HISTORY: 2004 Act No. 308, Section 1.B.






CHAPTER 12 - VETERAN'S UNCLAIMED CREMATED REMAINS

SECTION 25-12-10. Disposal of unclaimed cremated remains of a veteran.

The unclaimed cremated remains of a veteran as defined in this chapter may be disposed of pursuant to the provisions of this chapter.

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012.



SECTION 25-12-20. Definitions.

As used in this chapter:

(1) "Veteran" means a person who has:

(a) served on active duty in the uniformed military services of the United States;

(b) served on active duty in the National Guard or any organized state militia; or

(c) served in the reserve components of the uniformed military services of the United States on active duty; and

(d) was released from this service other than by dishonorable discharge.

(2) "Veterans" service organization' means an association, corporation, or other entity that qualifies under Internal Revenue Code Section 501(c)(3) or Section 501(c)(19) as a tax exempt organization, a federally chartered veterans' service corporation, or a veterans' affairs office or agency established by state law. This term also includes a member or employee of any such entity.

(3) "National cemetery" means a cemetery under the control of the United States Department of Veterans Affairs National Cemetery Administration.

(4) "Disposition" means disposal of cremated remains by placement in a tomb, mausoleum, crypt, columbarium, or by burial in a cemetery. For purposes of this chapter, "disposition" does not include the scattering of cremated remains.

(5) "Funeral home", "funeral establishment", and "mortuary" means as defined in Section 40-19-20.

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012.



SECTION 25-12-30. Authority of manager of funeral home, funeral establishment, or mortuary.

A manager of a funeral home, funeral establishment, or mortuary, which has held in its possession cremated remains for more than one hundred twenty days from the date of cremation, may determine, in accordance with the provisions of this chapter, if the cremated remains are those of a veteran, and if so, may dispose of those remains as provided in this chapter.

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012.



SECTION 25-12-40. Sharing information; discharge of liability.

(A) Notwithstanding any law or regulation to the contrary, nothing in this chapter shall prevent a manager of a funeral home, funeral establishment, or mortuary from sharing information with the Veterans Administration, a veterans' service agency or veterans' affairs office, a veterans' service organization, a national cemetery, or state or local veterans' cemetery for the purpose of determining whether the cremated remains are those of a veteran.

(B) A funeral home, funeral establishment, mortuary, and any manager of them is discharged from any legal obligations or liability with regard to releasing or sharing information with the Veterans Administration, a veterans' service agency or veterans' affairs office, a veterans' service organization, a national cemetery, or state or local veterans' cemetery pursuant to this chapter in regard to determining if a person's cremated remains are those of a veteran.

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012.



SECTION 25-12-50. Disposition of remains.

(A) If a manager of a funeral home, funeral establishment, or mortuary ascertains the cremated remains in its possession are those of a veteran, and they have not been instructed by the person in control of the disposition of the decedent's remains to arrange for the final disposal or delivery of the cremated remains, the manager of a funeral home, funeral establishment, or mortuary may dispose of the cremated remains in the manner provided in this chapter or relinquish possession of the cremated remains to a veterans' service organization.

(B) The disposition of the cremated remains must be made in a national cemetery, a state or local veterans' cemetery, a section of a cemetery corporation where veterans are memorialized by a veteran's marker, a veterans' section of a cemetery corporation, or a veterans' cemetery if the deceased veteran is eligible for interment in such a manner.

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012.



SECTION 25-12-60. Liability for costs or damages.

The veterans' service organization, funeral home, funeral establishment, mortuary, and any manager of them, upon disposing of cremated remains in accordance with the provisions of this chapter, must be held harmless for any costs or damages, except if there is gross negligence or wilful misconduct, and is discharged from any legal obligation or liability concerning the cremated remains.

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012.



SECTION 25-12-70. Reimbursement by estate.

The estate of the decedent is responsible for reimbursing a veterans' service organization, funeral home, funeral establishment, mortuary, and any manager of them for all reasonable expenses incurred in relation to the disposition of the cremated remains.

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012.



SECTION 25-12-80. Records.

A manager of a funeral home, funeral establishment, or mortuary shall establish and maintain a record identifying the veterans' service organization receiving the cremated remains.

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012.



SECTION 25-12-90. Limitation of duty.

Nothing in this chapter requires a manager of a funeral home, funeral establishment, or mortuary to determine or seek others to determine that an individual's cremated remains are those of a veteran if the manager of a funeral home, funeral establishment, or mortuary was informed by the person in control of the remains that the individual was not a veteran, or to relinquish possession of the cremated remains to a veterans' service organization if the manager of a funeral home, funeral establishment, or mortuary was instructed by a person in control of the remains, or had a reasonable belief, that the decedent did not desire any funeral or burial related services or ceremonies recognizing the decedent's service as a veteran.

HISTORY: 2012 Act No. 166, Section 1, eff May 14, 2012.






CHAPTER 13 - CONFEDERATE PENSIONS

SECTION 25-13-10. Honor roll.

There is hereby created an honor roll of former Confederate soldiers, sailors and others who, in the Confederate States Army or Navy or in the State militia performed actual services in the Confederate States Army or Navy, who did not desert the services of this State or the Confederate States and who were residents of this State and of the widows of former soldiers, sailors and others who have attained the age of forty-five years, were married prior to December 31, 1920 or at least ten years prior to the death of such soldiers, sailors or other such persons to whom they were married and who are residents of this State.

HISTORY: 1962 Code Section 44-551; 1952 Code Section 44-551; 1942 Code Sections 4978, 4982; 1932 Code Sections 4978, 4982; 1929 (36) 138, 176; 1930 (36) 1227.



SECTION 25-13-20. Boards of honor.

The board of honor in each of the several counties of the State shall consist of the clerk of court, the probate judge and the county auditor.

HISTORY: 1962 Code Section 44-552; 1952 Code Section 44-552; 1942 Code Section 4981; 1932 Code Section 4981; 1929 (36) 176.



SECTION 25-13-30. Duties of county boards of honor; compensation.

Such county boards shall report to the Comptroller General of the State between January first and January fifteenth of each year a complete list of all bona fide pensioners for that year, such list to contain the names and addresses of pensioners and the names of their deceased husbands. The decision of the county board of honor in granting or refusing enrollment shall be final. The members of the county board of honor shall be paid two dollars per day for not more than five days in each year and be reimbursed for all necessary and proper postage and advertising, and ten cents per mile for each mile actually traveled in the discharge of their duties.

HISTORY: 1962 Code Section 44-553; 1952 Code Section 44-553; 1942 Code Section 4981; 1932 Code Section 4981; 1929 (36) 176.



SECTION 25-13-40. Duties of judge of probate.

The judge of probate in each county shall be the clerk of the board of honor in his county and he shall disburse all amounts sent to him by the Comptroller General for those on the honor roll, for the county board or otherwise. He shall receive for his services twenty-five cents for each disbursement under this chapter. He shall keep a complete list of all enrolled and the amount paid or payable to each and shall take receipts from the pensioner for all such payments. In the event of the death of one enrolled he shall pay the decedent's allotment to the one paying her funeral expenses.

HISTORY: 1962 Code Section 44-554; 1952 Code Section 44-554; 1942 Code Section 4981; 1932 Code Section 4981; 1929 (36) 176.



SECTION 25-13-50. Applications.

All applications for enrollment on the honor roll from year to year shall be made to the board of honor in the county in which the applicant resides.

HISTORY: 1962 Code Section 44-555; 1952 Code Section 44-555; 1942 Code Section 4980; 1932 Code Section 4980; 1929 (36) 176.



SECTION 25-13-60. Proof required of widows.

It shall be sufficient to entitle the widow of a Confederate veteran to a pension as the widow of such veteran if such widow prove her relationship and (a) that she was living with her husband as his faithful wife at the time of his death, that the reason for not living with him was caused by no fault of hers or (b) that she had been married to such veteran ten years prior to his death. But the uncorroborated testimony of the widow shall not be sufficient proof of such facts.

HISTORY: 1962 Code Section 44-556; 1952 Code Section 44-556; 1942 Code Section 4982; 1932 Code Section 4983; 1929 (36) 138, 176.



SECTION 25-13-70. Director of South Carolina Department of Archives and History shall furnish information.

The Director of the South Carolina Department of Archives and History shall, when requested, give full information as to the service in the Army or Navy of any soldier, sailor or militiaman as it appears on the Confederate rolls.

HISTORY: 1962 Code Section 44-557; 1952 Code Section 44-557; 1942 Code Section 4984; 1932 Code Section 4984; 1929 (36) 176; 1954 (48) 1752; 1967 (55) 211.



SECTION 25-13-80. Enrollment books shall be kept by clerk of court.

The township enrollment books shall be by the clerks of the court of the several counties in which the respective townships are located, together with the county enrollment book, safely kept as permanent record books of his office.

HISTORY: 1962 Code Section 44-558; 1952 Code Section 44-558; 1942 Code Section 3623; 1932 Code Section 3623; Civ. C. '22 Section 2167; Civ. C. '12 Section 1343; 1902 (23) 1033.



SECTION 25-13-90. Temporary custody of enrollment books.

Upon the written request of the Governor, the clerk of the court shall permit any State official charged with perfecting, editing or publishing the official Confederate rolls to have temporary custody of county or township enrollment books, the clerk of court taking the receipt of such official for the enrollment books loaned and when returned receipting to such official for them.

HISTORY: 1962 Code Section 44-559; 1952 Code Section 44-559; 1942 Code Section 3626; 1932 Code Section 3626; Civ. C. '22 Section 2170; Civ. C. '12 Section 1346; 1902 (23) 1033.



SECTION 25-13-100. Amount of pensions.

All widows of Confederate veterans who have reached the age of fifty-five years shall receive annually from the pension fund the sum of one hundred and sixty dollars and all other widows of Confederate veterans who have attained the age of forty-five years shall receive the sum of one hundred twenty-five dollars; provided, in either such case, that any such widow was married prior to December 31, 1920 or for a period of at least ten years prior to the death of her veteran husband. The pensions shall be paid at such times as may be fixed by the Comptroller General.

HISTORY: 1962 Code Section 44-560; 1952 Code Section 44-560; 1942 Code Section 4986; 1932 Code Section 4986; 1929 (36) 176; 1930 (36) 1227.



SECTION 25-13-110. Payments in event of death.

In the event of the death of a widow of a Confederate veteran who is a bona fide pensioner, the full amount which would have been paid to her during the succeeding year shall be paid to the person defraying her funeral expenses. In any case there shall be paid for bona fide pensioners to the person defraying their funeral expenses one pension after death.

HISTORY: 1962 Code Section 44-562; 1952 Code Section 44-562; 1942 Code Section 4979; 1932 Code Section 4979; 1929 (36) 176; 1930 (36) 1314.



SECTION 25-13-120. Expenses of administration.

The necessary expenses of administering the provisions of this chapter shall be paid out of the amount appropriated for pensions.

HISTORY: 1962 Code Section 44-563; 1952 Code Section 44-563; 1942 Code Section 4979; 1932 Code Section 4979; 1929 (36) 176; 1930 (36) 1314.



SECTION 25-13-130. Records shall be turned over to Comptroller General.

All records in regard to pensioners shall be immediately turned over to the Comptroller General of the State by those who come into control or possession thereof.

HISTORY: 1962 Code Section 44-564; 1952 Code Section 44-564; 1942 Code Section 4985; 1932 Code Section 4985; 1929 (36) 176.



SECTION 25-13-140. Penalty for making fraudulent claims.

Any person who shall fraudulently impersonate any widow for the purpose of obtaining the benefit of the pension laws of this State or who shall knowingly make or cause to be made any false application or statement or by any false or fraudulent statement procure such statement to be made, approved or paid shall be guilty of a misdemeanor and, upon conviction, shall be punished by fine not exceeding two hundred dollars or imprisonment not exceeding six months or both, at the discretion of the court.

HISTORY: 1962 Code Section 44-565; 1952 Code Section 44-565; 1942 Code Section 1240; 1932 Code Section 1240; Cr. C. '22 Section 136; Cr. C. '12 Section 283; Cr. C. '02 Section 211; R. S. 197; 1897 (22) 828.



SECTION 25-13-150. Penalty for discounting or speculating in pension claims.

Any person who shall discount, shave or in any manner speculate in the claim or application of any widow, made under the pension laws of this State, shall be guilty of a misdemeanor and, upon conviction, shall be fined not exceeding one thousand dollars or imprisoned for not exceeding thirty days or both, at the discretion of the court.

HISTORY: 1962 Code Section 44-566; 1952 Code Section 44-566; 1942 Code Section 1239; 1932 Code Section 1239; Cr. C. '22 Section 135; Cr. C. '12 Section 282; Cr. C. '02 Section 210; R. S. 196; 1897 (22) 828.






CHAPTER 15 - OTHER PROVISIONS FOR BENEFIT OF VETERANS

SECTION 25-15-10. Removal of disability of minority for transactions under Servicemen's Readjustment Act of 1944.

The disability of minority of any male or female veteran otherwise eligible for guaranty of a loan pursuant to the provisions of Title III, Public Law 346, 78th Congress of the United States of America, approved June 22, 1944, known as the "Servicemen's Readjustment Act of 1944," (58 Statutes at Large 284), and all acts amendatory thereto, and of the minor spouse, widow or widower of such minor male or female veteran is hereby removed solely for the purpose of acquiring, encumbering, selling and conveying property and the incurring of indebtedness or obligations incident to either or both, or the refinancing thereof, and litigating or settling controversies arising therefrom, if all or part of the obligations incident to such transaction be guaranteed by the Veterans Administration pursuant to such act and an application signed by such minor. This section shall not be construed to impose any other or greater rights or liabilities than would exist if such minor male or female veteran or such minor spouse, widow or widower were each above the age of twenty-one years. Any such minor male or female veteran or minor spouse, widow or widower shall forever be estopped to void or deny, because of his or her minority, or to interpose the defense of minority in any action brought or judgment rendered pursuant to, any conveyance or any obligation made and entered into under said Servicemen's Readjustment Act of 1944, and any acts amendatory thereto.

HISTORY: 1962 Code Section 44-654; 1952 Code Section 44-654; 1946 (44) 1541.



SECTION 25-15-20. Improper use of Confederate Crosses of Honor.

It is unlawful for a person to wear as a badge, expose upon their person, sell, offer for sale, or otherwise dispose of, or use or manufacture any badge or insignia known as the Confederate Cross of Honor or any counterfeit or likeness of the badge, unless the badge has been conferred, bestowed, or authorized to be bestowed by the United Daughters of the Confederacy, or in any other way than as prescribed by the rules and regulations made and adopted by the United Daughters of the Confederacy.

A person who violates the provisions of this section is guilty of a misdemeanor, and upon conviction, must be fined not more than five hundred dollars or imprisoned not more than one year.

HISTORY: 1962 Code Section 44-657; 1952 Code Section 44-657; 1942 Code Section 1241; 1932 Code Section 1241; Cr. C. '22 Section 137; Cr. C. '12 Section 284; 1902 (23) 1097; 1905 (24) 954; 1993 Act No. 184, Section 204.



SECTION 25-15-30. Improper use of emblems of the American Legion and other service organizations.

It shall be unlawful for any person other than a member of the American Legion, the American Legion Auxiliary, the Sons of the American Legion or La Societe des 40 Hommes et 8 Chevaux (Forty and Eight) and the Disabled American Veterans of the World War in good standing wilfully to wear a button which is the official insignia or emblem of any of such organizations. Any wilful violation of the provisions of this section shall subject the offender to a fine of not exceeding one hundred dollars or imprisonment not exceeding thirty days.

HISTORY: 1962 Code Section 44-658; 1952 Code Section 44-658; 1942 Code Section 1242; 1932 Code Section 1242; Cr. C. '22 Section 138; 1921 (32) 212; 1936 (39) 1480.



SECTION 25-15-40. Illegal sale of official flowers of veterans' organizations.

Poppies and forget-me-nots are hereby designated as the official flowers of World War veteran organizations.

Any person who sells or offers to sell artificial poppies or artificial forget-me-nots in some place other than within a regular place of business for himself or for any person other than a World War veteran organization or its auxiliary, expressly designated and authorized by law to administer relief to veterans, is guilty of a misdemeanor punishable by a fine of not more than one hundred dollars or by imprisonment for not more than thirty days. Nothing in this section shall in any way limit or interfere with the right of the governing body or law enforcement agency of any municipality of the State to enact by ordinance, resolution or otherwise regulations governing the sale of artificial flowers within such municipality provided no such regulation shall extend the right of sale by persons or for purposes other than those mentioned in this section.

HISTORY: 1962 Code Section 44-659; 1952 Code Section 44-659; 1942 Code Section 2974-2; 1939 (41) 214.






CHAPTER 17 - SOUTH CAROLINA MILITARY MUSEUM

SECTION 25-17-10. Military Museum; establishment; board members.

There is established the South Carolina Military Museum, located at one or more locations in the State as selected by the State Adjutant General. The museum is governed by the South Carolina Military Museum Board composed of seven members. Five members must be appointed by the Adjutant General for terms concurrent with that of the Adjutant General. The Adjutant General and the President of the South Carolina National Guard Association shall serve as members ex officio.

HISTORY: 1981 Act No. 57, Section 1; 1998 Act No. 319, Section 1.



SECTION 25-17-20. Duties of board; meetings, elections, reports.

The board shall hold regular meetings, prescribe rules for its operations, elect the officers necessary, establish and use any identifying seal pertaining to museum business, and make an annual report which must be included as a part of the Adjutant General's report to the Governor. For the purpose of transacting business, four members constitute a quorum. The members of the board shall serve without compensation.

HISTORY: 1981 Act No. 57, Section 2; 1998 Act No. 319, Section 1.



SECTION 25-17-30. Maintenance of museum and collection; improvement of grounds for outdoor displays.

Military Department of South Carolina equipment, supplies, and personnel may be used to maintain the museum and collection. The board may improve existing grounds by the construction of concrete slabs and fencing for suitable outdoor display of large items of heavy equipment such as artillery, armored vehicles, and other military equipment and weapons.

HISTORY: 1981 Act No. 57, Section 3; 1998 Act No. 319, Section 1; 2001 Act No. 85, Section 47.



SECTION 25-17-40. Board may accept loans, grants, donations and the like; acquisition of land or items by purchase, lease, or contract.

The board may accept lands, buildings, money, relics, weapons, or any other thing of value on behalf of, or as additions to the museum either in the form of loans or grants or donations or bequests; may acquire land and items by purchase, lease, or otherwise, and may enter into contracts with any person to accomplish such purposes. Any such gifts, donations, or bequests are considered gifts to a charitable or eleemosynary organization.

HISTORY: 1981 Act No. 57, Section 4; 1998 Act No. 319, Section 1.



SECTION 25-17-50. Museum to collect, preserve, and exhibit items of interest; public access.

The museum must be a military and historical museum charged with the responsibility for the collection, preservation, and exhibition of archives, books, records, documents, maps, charts, military equipment, uniforms, flags, and any other such articles. It may be a depository for materials considered relevant to national, state, or local history by the board. The museum collection must be open to the public at times determined by the board.

HISTORY: 1981 Act No. 57, Section 5; 1998 Act No. 319, Section 1.






CHAPTER 19 - PRISONERS OF WAR COMMISSION

SECTION 25-19-10. Prisoners of war commission; members; terms; vacancies.

There is established a Prisoner of War Commission in South Carolina composed of one member from each congressional district and one member from the State at large, to be appointed by the Governor with the advice and consent of a majority of the Senate members representing the congressional district involved and a majority of the House of Representatives members representing the congressional district involved. A chairman must be elected annually by the commission from its membership. All members must be former prisoners of war. The South Carolina Department of the American Ex-Prisoners of War may submit to the Governor names and biographical data on former prisoners of war willing and able to serve. Their terms are for four years and until their successors are appointed and qualify. Vacancies must be filled by the Governor for the remainder of an unexpired term.

HISTORY: 1988 Act No. 545, Section 1; 2012 Act No. 279, Section 9, eff June 26, 2012.



SECTION 25-19-20. Commission attached to Department of Veterans' Affairs; location of commission.

The commission is attached to the Department of Veterans' Affairs for logistical and staff support only and may be located in Columbia in space provided by the State Budget and Control Board.

HISTORY: 1988 Act No. 545, Section 2.



SECTION 25-19-30. Meetings of commission.

The commission shall meet at least two times yearly at a time and a place and on a date designated by the chairman and at other times at the call of the chairman or upon the request of a majority of the members.

HISTORY: 1988 Act No. 545, Section 3; 2000 Act No. 224, Section 1.



SECTION 25-19-40. Functions of commission.

The functions of the commission include the following:

(1) develop and maintain an up-to-date listing of all former prisoners of war residing in South Carolina;

(2) coordinate all South Carolina related former prisoner of war functions;

(3) review, discuss, and make recommendations concerning the adequacy, policies, and practices of medical services care and treatment at the Veterans Administration facilities in South Carolina;

(4) review, discuss, and make recommendations concerning the policies and practices in regard to disability compensation for former prisoners of war under laws administered by the Veterans Administration;

(5) coordinate the deficiencies and recommendations for improvement of items (3) and (4) with officials of the designated Veterans Administration facilities;

(6) plan and implement studies, surveys, publications, and use of media that inform former prisoners of war of their rights and forms of compensation, both under federal and state laws and regulations;

(7) develop and maintain close liaison in all foregoing functions with the South Carolina Department and chapters of the American Ex-Prisoners of War and all other veteran organizations.

HISTORY: 1988 Act No. 545, Section 4.



SECTION 25-19-50. Annual report of commission.

The commission annually shall submit a written report to the Governor, the President of the Senate, the Speaker of the House of Representatives, and each member of the South Carolina Congressional Delegation in Washington, D. C., detailing its policies and goals established pursuant to Sections 25-19-10 et seq., its efforts and actions in carrying out its functions, and their results. It shall make special reports it considers desirable. The commission may make suggestions it considers advisable concerning legislative, executive, or administrative actions which would serve to improve benefits and services available to former prisoners of war and their families.

HISTORY: 1988 Act No. 545, Section 5.



SECTION 25-19-60. Compensation of commission members; funding of commission.

The members of the commission shall receive the mileage, per diem, and subsistence provided by law for members of state boards, committees, and commissions for each meeting attended. The commission shall receive funding as may be provided by the General Assembly in the annual general appropriations act necessary for carrying out the commission's functions.

HISTORY: 1988 Act No. 545, Section 6.






CHAPTER 21 - VETERANS' TRUST FUND

SECTION 25-21-10. Establishment of Veterans' Trust Fund; purpose and governance.

There is established the Veterans' Trust Fund of South Carolina, an eleemosynary corporation, the resources of which must be dedicated to serving the needs of South Carolina's veterans by supporting programs, both public and private, for veterans. The Veterans' Trust Fund may support veteran service programs by direct funding or through donation of property or services. The Veterans' Trust Fund may supplement and augment, but shall not take the place of, services provided by state agencies.

The board of trustees for the Veterans' Trust Fund shall carry out activities necessary to administer the fund including, but not limited to, assessing service needs and gaps, soliciting proposals to address identified needs, and establishing criteria for awarding of grants.

HISTORY: 1995 Act No. 90, Section 1.



SECTION 25-21-20. Establishment of board of trustees; membership requirements; term and compensation; annual reports.

There is created the Board of Trustees for the Veterans' Trust Fund of South Carolina composed of nineteen members. The board shall utilize the staff of the Veterans' Affairs Division in order to carry out its duties, as provided in Section 25-21-30. One member of the board of trustees must be the Director of the Office of Veterans' Affairs. The Governor, with the advice and consent of the Senate, shall appoint individuals to fill the remaining positions on the board of trustees. Of the eighteen remaining positions filled by gubernatorial appointment, four must be county veterans' affairs officers and five must represent veterans' service organizations. At least eleven of the members of the board of trustees must be United States Armed Forces veterans who were honorably discharged; the remaining members are not required to be veterans; however, if any are veterans, they also must have been honorably discharged from the armed services. The members of the board shall elect officers from among themselves as necessary.

Individuals appointed by the Governor shall serve at the pleasure of the Governor and may be removed by the Governor at any time.

Members of the board who are not full-time employees of the State of South Carolina or any of its political subdivisions may be paid per diem, mileage, and subsistence at rates established by the board, not to exceed standards provided by law for state boards, commissions, and committees. Per diem, mileage, and subsistence may be paid to members of the board only for travel and costs incurred due to meetings of the board.

A complete report of the activities of the Veterans' Trust Fund must be made to the General Assembly annually.

HISTORY: 1995 Act No. 90, Section 1; 2000 Act No. 288, Section 3; 2002 Act No. 167, Section 1; 2005 Act No. 164, Section 19.



SECTION 25-21-30. Duties and functions of board of trustees.

To fulfill its duties and functions, the board is authorized, but not limited to:

(1) assess the needs of veterans, establish priorities, and develop goals and objectives for the Veterans' Trust Fund;

(2) decide how the monies in the fund must be disbursed;

(3) accept gifts, grants, and bequests from any person, entity, or foundation, either public or private;

(4) accept appropriations, loans, or grants from any governmental or quasigovernmental source;

(5) acquire and hold property;

(6) invest trust monies, including pooled investment funds maintained by the State;

(7) solicit proposals for programs aimed at meeting identified needs;

(8) establish rules of procedure for board meetings and any other function of the fund necessary for the orderly conduct of its business;

(9) enter into contracts for the awarding of grants to public or private, nonprofit organizations; and

(10) establish criteria for awarding of grants which shall include the consideration of at least:

(a) the priority of the service need that the proposal addresses;

(b) the quality and soundness of the proposal and its probable effectiveness in accomplishing its objectives;

(c) a cost-benefit analysis of the project;

(d) the degree of community support for the proposal;

(e) the utilization of local resources, including volunteers, when appropriate, and matching or in-kind contributions which may be, but are not, required;

(f) the qualifications of employees to be hired under the grant;

(g) the experience of the proposed project administrators in providing ongoing accountability for the program.

HISTORY: 1995 Act No. 90, Section 1; 2000 Act No. 288, Section 4.



SECTION 25-21-40. Availability of funds for disbursement from Veterans' Trust Fund.

Until the assets of the Veterans' Trust Fund exceed one million dollars, not more than fifty percent of the amount deposited in the fund each year from contributions plus all earnings from the investment of monies of the fund credited during the previous fiscal year is available for disbursement upon authorization of the Board of Trustees for the Veterans' Trust Fund. When assets in the trust fund exceed one million dollars, all credited earnings plus all future annual deposits to the trust fund from contributions are available for disbursement upon the authorization of the Board of Trustees for the Veterans' Trust Fund.

HISTORY: 1995 Act No. 90, Section 1; 2000 Act No. 288, Section 5.



SECTION 25-21-50. Funds from contributions required to be deposited in Veterans' Trust Fund.

Funds from the receipt of contributions pursuant to Section 12-6-5070 must be deposited in the Veterans' Trust Fund for disbursement pursuant to the terms of this chapter.

HISTORY: 1995 Act No. 90, Section 1.









Title 26 - Notaries Public and Acknowledgements

CHAPTER 1 - NOTARIES PUBLIC

SECTION 26-1-10. Appointment and term.

The Governor may appoint from the qualified electors as many notaries public throughout the State as the public good shall require, to hold their offices for a term of ten years. A commission shall be issued to each notary public so appointed and the record of such appointment shall be filed in the office of the Secretary of State. All commissions issued or renewed after July 1, 1967 shall be for the specified term. All commissions issued prior to July 1, 1967, unless renewed for the term herein provided, shall expire and terminate on January 1, 1970 for any person whose last name begins with A through K and on January 1, 1971 for any person whose last name begins with L through Z.

HISTORY: 1962 Code Section 49-1; 1952 Code Section 49-1; 1942 Code Section 3459; 1932 Code Section 3459; Civ. C. '22 Section 817; Civ. C. '12 Section 732; Civ. C. '02 Section 662; G. S. 520; R. S. 578; 1871 (15) 538; 1911 (27) 139; 1967 (55) 509.



SECTION 26-1-20. Endorsement of application.

Each county legislative delegation shall determine whether the endorsement of notaries public must be by (1) one-half of the members of the legislative delegation representing that county in which the applicant resides or, (2) endorsement by the Senator and Representative in whose district the applicant resides, without other endorsers. Each county legislative delegation shall notify the Secretary of State in writing if it chooses to utilize method (2) within the individual county. If the county legislative delegation chooses to utilize method (2), the applicant, Senator, and Representative shall indicate their respective districts on the application provided to the Secretary of State. If the office of Senator or Representative from that district is vacant at the time the application is submitted, the notary public may be appointed upon the endorsement of a majority of the legislative delegation representing the county in which the applicant resides.

HISTORY: 1962 Code Section 49-2; 1952 Code Section 49-2; 1942 Code Section 3465; 1932 Code Section 3465; Civ. C. '22 Section 823; Civ. C. '12 Section 738; 1911 (27) 139; 1967 (55) 509; 1989 Act No. 56, Section 1.



SECTION 26-1-25. Additional methods of endorsement of applications.

In addition to the methods of endorsement of applications for notary public commissions provided in Section 26-1-20, a legislator may provide for the endorsement of these applications by authorizing either the member serving as chairman or the member serving as secretary of the legislative delegation of the county in which the applicant resides to sign on the legislator's behalf.

A copy of the resolution adopting any or all of these endorsement methods for a county must be forwarded to the Secretary of State, after which the method or methods of endorsement shall continue to apply in the county unless rescinded by a subsequent delegation resolution.

HISTORY: 1997 Act No. 127, Section 1.



SECTION 26-1-30. Fees.

The fee for the issuance or renewal of a commission is twenty-five dollars, collected by the Secretary of State as other fees.

HISTORY: 1962 Code Section 49-3; 1952 Code Section 49-3; 1942 Code Section 3466; 1932 Code Section 3466; Civ. C. '22 Section 824; Civ. C. '12 Section 739; 1911 (27) 139; 1967 (55) 509; 1983 Act No. 151, Part II, Section 8A; 1988 Act No. 658, Part II, Section 3A.



SECTION 26-1-40. Oath.

Every notary public shall take the oath of office prescribed by the Constitution, certified copies of which shall be recorded in the office of the Secretary of State.

HISTORY: 1962 Code Section 49-4; 1952 Code Section 49-4; 1942 Code Section 3460; 1932 Code Section 3460; Civ. C. '22 Section 818; Civ. C. '12 Section 733; Civ. C. '02 Section 663; G. S. 521; R. S. 579; 1871 (15) 538, Section 2; 1911 (27) 139; 1961 (52) 510.



SECTION 26-1-50. Enrollment of commission.

Every notary public shall, within fifteen days after he has been commissioned, exhibit his commission to the clerk of the court of the county in which he resides and be enrolled by the clerk.

HISTORY: 1962 Code Section 49-5; 1952 Code Section 49-5; 1942 Code Section 3461; 1932 Code Section 3461; Civ. C. '22 Section 819; Civ. C. '12 Section 734; 1911 (27) 139.



SECTION 26-1-60. Seal of office; notary shall indicate date of expiration of commission.

Each notary public shall have a seal of office, which shall be affixed to his instruments of publications and to his protestations. He shall indicate below his signature the date of expiration of his commission. But the absence of such seal or date prior to and after May 30, 1968 shall not render his acts invalid if his official title be affixed thereto.

HISTORY: 1962 Code Section 49-6; 1952 Code Section 49-6; 1942 Code Section 3462; 1932 Code Section 3462; Civ. C. '22 Section 820; Civ. C. '12 Section 735; Civ. C. '02 Section 664; G. S. 522; R. S. 580; 1871 (15) 538; 1911 (27) 139; 1967 (55) 509; 1968 (55) 2843.



SECTION 26-1-70. Effect of change of name by notary.

Any notary public whose name is legally changed during his term of office may apply to the Secretary of State in such manner as may be prescribed by him, and the Secretary of State may change the name of the notary upon proper application and upon payment of a fee of ten dollars. The term expires at the same time as the original term.

HISTORY: 1962 Code Section 49-6.1; 1967 (55) 509; 1983 Act No. 151, Part II, Section 8B.



SECTION 26-1-80. Jurisdiction.

The jurisdiction of notaries public shall extend throughout the State.

HISTORY: 1962 Code Section 49-7; 1952 Code Section 49-7; 1942 Code Section 3459; 1932 Code Section 3459; Civ. C. '22 Section 817; Civ. C. '12 Section 732; Civ. C. '02 Section 662; G. S. 520; R. S. 578; 1871 (14) 538; 1911 (27) 139.



SECTION 26-1-90. Powers generally.

A notary public may administer oaths, take depositions, affidavits, protests for nonpayment of bonds, notes, drafts and bills of exchange, acknowledgments and proof of deeds and other instruments required by law to be acknowledged and renunciations of dower and perform all other acts provided by law to be performed by notaries public.

HISTORY: 1962 Code Section 49-8; 1952 Code Section 49-8; 1942 Code Section 3463; 1932 Code Section 3463; Civ. C. '22 Section 821; Civ. C. '12 Section 736; Civ. C. '02 Section 665; G. S. 523; R. S. 581; 1871 (15) 538; 1911 (27) 139; 1927 (35) 43; 1938 (40) 1559.



SECTION 26-1-95. False certification by notary.

A notary public who, in his official capacity, falsely certifies to affirming, swearing, or acknowledging of a person or his signature to an instrument, affidavit, or writing is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days. A notary public convicted under the provisions of this section shall forfeit his commission and shall not be issued another commission. The court in which the notary public is convicted shall notify the Secretary of State within ten days after conviction.

HISTORY: 1989 Act No. 94, Section 1.



SECTION 26-1-100. Criminal jurisdiction.

A notary public shall exercise no power or jurisdiction in criminal cases.

HISTORY: 1962 Code Section 49-9; 1952 Code Section 49-9; 1942 Code Section 3464; 1932 Code Section 3464; Civ. C. '22 Section 822; Civ. C. '12 Section 737; Civ. C. '02 Section 666; G. S. 524; R. S. 582, 829; (6) 387.



SECTION 26-1-110. Attorney at law; exercise of powers as notary.

Any attorney at law who is a notary public may exercise all his powers as a notary notwithstanding the fact that he may be interested as counsel or attorney at law in any matter with respect to which he may so exercise any such power and may probate in any court in this State in which he may be counsel.

HISTORY: 1962 Code Section 49-10; 1952 Code Section 49-10; 1942 Code Section 3463; 1932 Code Section 3463; Civ. C. '22 Section 821; Civ. C. '12 Section 736; Civ. C. '02 Section 665; G. S. 523; R. S. 581; 1871 (15) 538; 1911 (27) 139; 1927 (35) 43; 1938 (40) 1559.



SECTION 26-1-120. Notary as stockholder, director, officer or employee of corporation; exercise of powers.

A notary public who is a stockholder, director, officer or employee of a corporation may take renunciation of dower in any written instrument, take the acknowledgment or the oath of a subscribing witness of any party to a written instrument executed to or by such corporation, administer an oath to any stockholder, director, officer, employee or agent of such corporation or protest for nonacceptance or nonpayment bills of exchange, drafts, checks, notes and other negotiable instruments which may be owned or held for collection by such corporation. But when a notary public is individually a party to an instrument it shall be unlawful for him to take the acknowledgment or probate to such instrument executed by or to a corporation of which he is a stockholder, director, officer or employee or to protest any such negotiable instrument owned or held for collection by such corporation.

HISTORY: 1962 Code Section 49-11; 1952 Code Section 49-11; 1942 Code Section 3463; 1932 Code Section 3463; Civ. C. '22 Section 821; Civ. C. '12 Section 736; Civ. C. '02 Section 665; G. S. 523; R. S. 581; 1871 (15) 538; 1911 (27) 139; 1927 (35) 43; 1938 (40) 1559.






CHAPTER 3 - UNIFORM RECOGNITION OF ACKNOWLEDGMENTS ACT

SECTION 26-3-10. Citation of chapter.

This chapter may be cited as the Uniform Recognition of Acknowledgments Acts.

HISTORY: 1962 Code Section 49-69; 1972 (57) 2374.



SECTION 26-3-20. "Notarial acts" defined; notarial acts performed outside of State.

For the purposes of this chapter, "notarial acts" means acts which the laws and regulations of this State authorize notaries public of this State to perform, including the administering of oaths and affirmations, taking proof of execution and acknowledgments of instruments, and attesting documents. Notarial acts may be performed outside this State for use in this State with the same effect as if performed by a notary public of this State by the following persons authorized pursuant to the laws and regulations of other governments in addition to any other person authorized by the laws and regulations of this State:

(1) A notary public authorized to perform notarial acts in the place in which the act is performed;

(2) A judge, clerk or deputy clerk of any court of record in the place in which the notarial act is performed;

(3) An officer of the foreign service of the United States, a consular agent or any other person authorized by regulation of the United States Department of State to perform notarial acts in the place in which the act is performed;

(4) A commissioned officer in active service with the Armed Forces of the United States and any other person authorized by regulation of the Armed Forces to perform notarial acts if the notarial act is performed for one of the following or his dependents: a merchant seaman of the United States, a member of the Armed Forces of the United States, or any other person serving with or accompanying the Armed Forces of the United States, and, further, such commissioned officers and other authorized persons, in the manner and under the conditions prescribed by this chapter, also may perform notarial acts inside this State for use in this State with the same effect as if performed by a notary public of this State;

(5) Any other person authorized to perform notarial acts in the place in which the act is performed.

HISTORY: 1962 Code Section 49-61; 1972 (57) 2374; 1985 Act No. 14, Section 1.



SECTION 26-3-30. Proof of authority.

(a) If the notarial act is performed by any of the persons described in items (1) to (4), inclusive, of Section 26-3-20, other than a person authorized to perform notarial acts by the laws or regulations of a foreign country, the signature, rank or title and serial number, if any, of the person are sufficient proof of the authority of a holder of that rank or title to perform the act. Further proof of his authority is not required.

(b) If the notarial act is performed by a person authorized by the laws or regulations of a foreign country to perform the act, there is sufficient proof of the authority of that person to act if:

(1) Either a foreign service officer of the United States resident in the country in which the act is performed or a diplomatic or consular officer of the foreign country resident in the United States certifies that a person holding that office is authorized to perform the act;

(2) The official seal of the person performing the notarial act is affixed to the document; or

(3) The title and indication of authority to perform notarial acts of the person appear either in a digest of foreign law or in a list customarily used as a source of such information.

(c) If the notarial act is performed by a person other than one described in subsections (a) and (b), there is sufficient proof of the authority of that person to act if the clerk of a court of record in the place in which the notarial act is performed certifies to the official character of that person and to his authority to perform the notarial act.

(d) The signature and title of the person performing the act are prima facie evidence that he is a person with the designated title and that the signature is genuine.

HISTORY: 1962 Code Section 49-62; 1972 (57) 2374.



SECTION 26-3-40. Substance of certification.

The person taking an acknowledgment shall certify that:

(1) The person acknowledging appeared before him and acknowledged he executed the instrument; and

(2) The person acknowledging was known to the person taking the acknowledgment or that the person taking the acknowledgment had satisfactory evidence that the person acknowledging was the person described in and who executed the instrument.

HISTORY: 1962 Code Section 49-63; 1972 (57) 2374.



SECTION 26-3-50. Form of certification.

The form of a certificate of acknowledgment used by a person whose authority is recognized under Section 26-3-20 shall be accepted in this State if:

(1) The certificate is in a form prescribed by the laws or regulations of this State;

(2) The certificate is in a form prescribed by the laws or regulations applicable in the place in which the acknowledgment is taken; or

(3) The certificate contains the words "acknowledged before me," or their substantial equivalent.

HISTORY: 1962 Code Section 49-64; 1972 (57) 2374.



SECTION 26-3-60. "Acknowledged before me" defined.

The words "acknowledged before me" mean:

(1) That the person acknowledging appeared before the person taking the acknowledgment;

(2) That he acknowledged he executed the instrument;

(3) That, in the case of:

(a) A natural person, he executed the instrument for the purposes therein stated;

(b) A corporation, the officer or agent acknowledged he held the position or title set forth in the instrument and certificate, he signed the instrument on behalf of the corporation by proper authority, and the instrument was the act of the corporation for the purpose therein stated;

(c) A partnership, the partner or agent acknowledged he signed the instrument on behalf of the partnership by proper authority and he executed the instrument as the act of the partnership for the purposes therein stated;

(d) A person acknowledging as principal by an attorney in fact, he executed the instrument by proper authority as the act of the principal for the purposes therein stated;

(e) A person acknowledging as a public officer, trustee, administrator, guardian or other representative, he signed the instrument by proper authority and he executed the instrument in the capacity and for the purposes therein stated; and

(4) That the person taking the acknowledgment either knew or had satisfactory evidence that the person acknowledging was the person named in the instrument or certificate.

HISTORY: 1962 Code Section 49-65; 1972 (57) 2374.



SECTION 26-3-70. Statutory Short Forms of Acknowledgment.

The forms of acknowledgment set forth in this section may be used and are sufficient for their respective purposes under any law of this State. The forms shall be known as "Statutory Short Forms of Acknowledgment" and may be referred to by that name. The authorization of the forms in this section does not preclude the use of other forms.

(1) For an individual acting in his own right:

State of __________

County of __________

The foregoing instrument was acknowledged before me this (date) by (name

of person acknowledged).

(Signature of Person Taking Acknowledgment)

(Title or Rank)

(Serial Number, if any)

(2) For a corporation:

State of __________

County of __________

The foregoing instrument was acknowledged before me this (date) by (name

of officer or agent, title of officer or agent) of (name of corporation

acknowledging) a (state or place of incorporation) corporation, on

behalf of the corporation.

(Signature of Person Taking Acknowledgment)

(Title or Rank)

(Serial Number, if any)

(3) For a partnership:

State of __________

County of __________

The foregoing instrument was acknowledged before me this (date) by (name

of acknowledging partner or agent), partner (or agent) on behalf of

(name of partnership), a partnership.

(Signature of Person Taking Acknowledgment)

(Title or Rank)

(Serial Number, if any)

(4) For an individual acting as principal by an attorney in fact:

State of __________

County of __________

The foregoing instrument was acknowledged before me this (date) by (name

of attorney in fact) as attorney in fact on behalf of (name of

principal).

(Signature of Person Taking Acknowledgment)

(Title or Rank)

(Serial Number, if any)

(5) By any public officer, trustee or personal representative:

State of __________

County of __________

The foregoing instrument was acknowledged before me this (date) by (name

and title of position).

(Signature of Person Taking Acknowledgment)

(Title or Rank)

(Serial Number, if any)

HISTORY: 1962 Code Section 49-66; 1972 (57) 2374.



SECTION 26-3-80. Application of chapter.

A notarial act performed prior to May, 8, 1972 is not affected by this chapter. This chapter provides an additional method of proving notarial acts. Nothing in this chapter diminishes or invalidates the recognition accorded to notarial acts by other laws or regulations of this State.

HISTORY: 1962 Code Section 49-67; 1972 (57) 2374.



SECTION 26-3-90. Construction.

This chapter shall be so interpreted as to make uniform the laws of those states which enact it.

HISTORY: 1962 Code Section 49-68; 1972 (57) 2374.






CHAPTER 6 - UNIFORM ELECTRONIC TRANSACTIONS ACT

SECTION 26-6-10. Short title; purpose.

(A) This chapter may be cited as the "Uniform Electronic Transactions Act".

(B) Consistent with the provisions of the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7002(a), this chapter provides alternative procedures or requirements for the use of electronic records to establish the legal effect or validity of records in electronic transactions.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-20. Definitions.

As used in this chapter:

(1) "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures giving the effect of agreements under law otherwise applicable to a particular transaction.

(2) "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or electronic records, in which the acts or records of any of the parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

(3) "Computer program" means a set of statements or instructions used directly or indirectly in an information processing system to bring about a certain result.

(4) "Contract" means the total legal obligation resulting from the agreement of the parties as affected by this chapter and other applicable law.

(5) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(6) "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

(7) "Electronic record" means a record created, generated, sent, communicated, received, or stored by electronic means.

(8) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(9) "Governmental agency" means an executive, legislative, or judicial agency, department, board, commission, authority, institution, or instrumentality of the federal government or of a state or of a county, municipality, or other political subdivision of a state.

(10) "Individual" means a single natural person; one human being.

(11) "Information" means data, text, images, sounds, codes, computer programs, software, databases, or other forms for the communication or reception of knowledge.

(12) "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information.

(13) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, governmental agency, public corporation, or other legal or commercial entity.

(14) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, or callback or other acknowledgment procedures.

(16) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state.

(17) "Transaction" means an action or set of actions occurring between two or more persons relating to the conduct of business, commercial, or governmental affairs.

(18) "United States Postal Service Electronic Postmark" means an electronic service provided by the United States Postal Service that provides evidentiary proof that an electronic document existed in a certain form at a certain time and the electronic document was opened or the contents of the electronic document were displayed at a time and date documented by the United States Post Office.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-30. Applicability to electronic records and electronic signatures relating to transaction; exceptions.

(A) Except as otherwise provided in subsection (B), this chapter applies to electronic records and electronic signatures relating to a transaction.

(B) This chapter does not apply to a transaction:

(1) in connection with an order for prescription drugs; or

(2) to the extent the transaction is governed by:

(a) a law governing the creation and execution of wills, codicils, or testamentary trusts;

(b) the Uniform Commercial Code, other than Sections 36-1-107 and 36-1-206, Chapter 2 of Title 36, and Chapter 2A of Title 36; or

(c) the Electronic Signatures in Global and National Commerce Act, 114 Stat. 464, 15 U.S.C. at 7001 et seq., but it is not intended to limit, modify, or supersede Section 101(c) of the act, and to the extent that the notices exempted below are excluded from the scope of the Electronic Signatures in Global and National Commerce Act, 114 Stat. 464, 15 U.S.C. at 7003, this chapter of Title 26 does not apply to a notice required by law regarding:

(i) the cancellation or termination of utility services (including water, heat, and power);

(ii) default, acceleration, repossession, foreclosure, eviction, or the right to cure under a credit agreement secured by a primary residence of an individual or a rental agreement for a primary residence of an individual;

(iii) the cancellation or termination of health insurance or benefits or life insurance benefits, excluding annuities;

(iv) the recall of a product or material failure of a product, that risks endangering health or safety; or

(v) a law requiring a document to accompany any transportation or handling of hazardous materials, pesticides, or other toxic or dangerous materials.

(C) This chapter applies to an electronic record or electronic signature otherwise excluded from the application of the chapter pursuant to subsection (B) to the extent it is governed by a law other than those specified in subsection (B).

(D) A transaction subject to this chapter is also subject to other applicable substantive law.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-40. Prospective application of chapter.

This chapter applies to an electronic record or electronic signature created, generated, sent, communicated, received, or stored on or after the effective date of this chapter.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-50. Agreement of parties to conduct transactions by electronic means.

(A) This chapter does not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

(B) This chapter applies only to transactions between parties who agree to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the conduct of the parties.

(C) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. This right of refusal shall not be waived by agreement.

(D) Except as otherwise provided in this chapter, the effect of its provisions may be varied by agreement. The presence in certain provisions of this chapter of the words "unless otherwise agreed", or words of similar import, does not imply that the effect of other provisions may not be varied by agreement.

(E) Whether an electronic record or electronic signature has legal consequences is determined by this chapter and other applicable laws.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-60. Construction and application.

This chapter must be construed and applied to:

(1) facilitate electronic transactions consistent with other applicable law;

(2) be consistent with reasonable practice concerning electronic transactions and with continued expansion of those practices; and

(3) effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-70. Legality of electronic contracts, records, and signatures.

(A) A record or signature must not be denied legal effect or enforceability solely because it is in electronic form.

(B) A contract must not be denied legal effect or enforceability solely because an electronic record is used in its formation.

(C) An electronic record satisfies a law requiring a record to be in writing.

(D) An electronic signature satisfies a law requiring a signature.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-80. Satisfying requirement that information be in writing; complying with manner of transmission and format requirements; exceptions.

(A) If parties agree to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, the requirement is satisfied if the information is provided, sent, or delivered in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

(B) If another provision of law requires a record to be posed or displayed in a certain manner, be sent, communicated, or transmitted by a specified method, or contain information formatted in a certain manner, the record must:

(1) be posted or displayed in the manner specified in the other law;

(2) be sent, communicated, or transmitted by the method specified in the other law, except as otherwise provided in subsection (D)(2); and

(3) contain the information formatted in the manner specified in the other law.

(C) The electronic record is not enforceable against the recipient if a sender inhibits the ability of a recipient to store or print an electronic record.

(D) The requirements of this section shall not be varied by agreement, except that:

(1) to the extent a law other than this chapter requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement pursuant to subsection (A) that the information be in the form of an electronic record capable of retention also may be varied by agreement; and

(2) a requirement pursuant to a law other than this chapter to send, communicate, or transmit a record by first-class mail, postage prepaid, or regular United States mail, may be varied by agreement to the extent permitted by the other law.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-90. Showing that electronic record or signature is attributable to a person; effect of electronic record or signature.

(A) An electronic record or electronic signature is attributable to a person if it is the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of a security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

(B) The effect of an electronic record or electronic signature attributed to a person pursuant to subsection (A) is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and as otherwise provided by law.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-100. Change or error in transmission of electronic record; circumstances under which effect may be avoided; applicability of other law.

(A) If a change or error occurs in the transmission of an electronic record between parties to a transaction:

(1) the conforming party may avoid the effect of the changed or erroneous electronic record, if the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure but the other party has not and the nonconforming party would have detected the change or error had he also conformed;

(2) an individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

(a) promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

(b) takes reasonable steps, including steps that conform to the reasonable instructions of the other person, to return or destroy, as instructed, the consideration received as a result of the erroneous electronic record; and

(c) has not used or received any benefit or value from the consideration received from the other person.

(B) If subsection (A) does not apply, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

(C) The provisions of subsections (A)(2) and (B) shall not be varied by agreement.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-110. Satisfying requirement that signature or record be notarized.

A law requiring a signature or record to be notarized, acknowledged, verified, or made under oath is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-120. Satisfying law requiring a record to be maintained; checks.

(A) A law requiring a record to be retained is satisfied by retaining an electronic record of the information that:

(1) accurately reflects the information in the record after it was first generated in its final form as an electronic record or otherwise; and

(2) remains accessible for later reference.

(B) A requirement to retain a record in accordance with subsection (A) does not apply to information whose only purpose is to enable the record to be sent, communicated, or received.

(C) A person may satisfy subsection (A) by using the services of another person if the requirements of that subsection are satisfied otherwise.

(D) A law requiring a record to be presented or retained in its original form, or providing consequences if the record is not presented or retained in its original form, is satisfied by an electronic record retained in accordance with subsection (A).

(E) A law requiring retention of a check is satisfied by retention of an electronic record of the information on the front and back of the check in accordance with subsection (A).

(F) A record retained as an electronic record in accordance with subsection (A) satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after the effective date of this chapter specifically prohibits the use of an electronic record for the specified purpose.

(G) This section does not preclude a governmental agency of this State from specifying additional requirements for the retention of a record subject to the agency's jurisdiction.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-130. Admissibility as evidence.

Evidence of a record or signature may not be excluded in a proceeding solely because the record or signature is in electronic form.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-140. Automated transactions; formation of contract.

In an automated transaction:

(1) a contract may be formed by the interaction of electronic agents of the parties, even if an individual was not aware of or reviewed the electronic agents' actions or the resulting terms and agreements;

(2) a contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance; and

(3) the terms of the contract are determined by the substantive law applicable to it.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-150. When electronic record sent and received.

(A) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

(1) is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

(2) is in a form capable of being processed by that system; and

(3) enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient and under the control of the recipient.

(B) Unless otherwise agreed between a sender and the recipient, an electronic record is received when it:

(1) enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

(2) is in a form capable of being processed by that system.

(C) Subsection (B) applies even if the place the information processing system is located is different from the place the electronic record is considered to be received pursuant to subsection (D).

(D) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is considered to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection, the place of business is:

(1) the place having the closest relationship to the underlying transaction, if the sender or recipient has more than one place of business; and

(2) the sender's or recipient's residence, if the sender or the recipient does not have a place of business.

(E) An electronic record is received pursuant to subsection (B) even if an individual is not aware of its receipt.

(F) Receipt of an electronic acknowledgment from an information processing system described in subsection (B) establishes that a record was received but is not sufficient to establish that the content sent corresponds to the content received.

(G) If a person is aware that an electronic record purportedly sent pursuant to subsection (A), or purportedly received pursuant to subsection (B), was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection shall not be varied by agreement.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-160. Establishing person as having control of transferable record; rights and defenses; proof of control.

(A) In this section, "transferable record" means an electronic record that:

(1) would be a negotiable instrument under Chapter 3 of Title 36 or a document of title under Chapter 7 of Title 36 if the electronic record were in writing; and

(2) the issuer of the electronic record expressly has agreed is a transferable record.

(B) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

(C) A system satisfies subsection (B), and a person is considered to have control of a transferable record, if the transferable record is created, stored, and assigned in such a manner that:

(1) there exists a single authoritative copy of the transferable record that is unique, identifiable, and, except as otherwise provided in items (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the person asserting control as the person to which the transferable record was:

(a) issued; or

(b) most recently transferred, if the authoritative copy indicates that the transferable record has been transferred;

(3) the authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

(4) copies or revisions that add or change an identified assignee of the authoritative copy are made only with the consent of the person asserting control;

(5) each copy of the authoritative copy and a copy of a copy are readily identifiable as copies that are not the authoritative copy; and

(6) a revision of the authoritative copy is readily identifiable as authorized or unauthorized.

(D) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in Section 36-1-201(20), of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing pursuant to Title 36, including the rights and defenses of a holder in due course, a holder to which a negotiable document of title has been duly negotiated, or a purchaser, respectively if the applicable statutory requirements pursuant to Section 36-3-302, 36-7-501, or 36-9-308 are satisfied. Delivery, possession, and endorsement are not required to obtain or exercise the rights pursuant to this subsection.

(E) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings pursuant to Title 36.

(F) The person seeking to enforce the transferable record shall provide, upon request, reasonable proof that he is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-170. Creation and retention of electronic records by government agencies.

Each governmental agency of this State shall determine if, and the extent to which, it will create and retain electronic records and convert written records to electronic records.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-180. Government agencies sending and accepting electronic records and signatures; format.

(A) Each governmental agency of this State shall determine if, and the extent to which, it will send and accept electronic records and electronic signatures to and from other persons and otherwise create, generate, communicate, store, process, use, and rely upon electronic records and electronic signatures.

(B) To the extent that a governmental agency uses electronic records and electronic signatures pursuant to subsection (A), the governmental agency, in consultation with the South Carolina State Budget and Control Board, giving due consideration to security, may specify:

(1) the manner and format in which the electronic records must be created, generated, sent, communicated, received, and stored and the systems established for those purposes;

(2) if electronic records must be signed by electronic means, the type of electronic signature required, the manner and format in which the electronic signature must be affixed to the electronic record, and the identity of, or criteria that must be met by, a third party used by a person filing a document to facilitate the process;

(3) control processes and procedures appropriate to ensure adequate preservation, disposition, integrity, security, confidentiality, and auditability of electronic records; and

(4) other attributes required for electronic records which are specified for corresponding nonelectronic records or reasonably necessary under the circumstances.

(C) Except as otherwise provided in Section 26-6-120, this chapter does not require a governmental agency of this State to use or permit the use of electronic records or electronic signatures.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-190. Development of standards and procedures; service of process.

(A) The South Carolina State Budget and Control Board shall adopt standards to coordinate, create, implement, and facilitate the use of common approaches and technical infrastructure, as appropriate, to enhance the utilization of electronic records, electronic signatures, and security procedures by and for public entities of the State. Local political subdivisions may consent to be governed by these standards.

(B) The Secretary of State may develop, implement, and facilitate the use of model procedures for the use of electronic records, electronic signatures, and security procedures for all other purposes, including private commercial transactions and contracts. The Secretary of State also may promulgate regulations as to methods, means, and standards for secure electronic transactions including administration by the Secretary of State or the licensing of third parties to serve in that capacity, or both.

(C) In accordance with Sections 26-6-20(18) and 26-6-195, and in reference to all South Carolina laws, rules, and regulations pertaining to service of process where service shall be made on entities described in Rule 4(d)(3) of the South Carolina Rules of Civil Procedure, those entities shall be served under Rule 4(d)(8) of the South Carolina Rules of Civil Procedure by:

(1) registered or certified mail-return receipt requested, addressed to the office of the registered agent;

(2) registered or certified mail-return receipt requested, addressed to the office of the secretary of the corporation at its principal office;

(3) e-mailing the service of process that has been postmarked by a United States Postal Service Electronic Postmark in a manner approved by the South Carolina Supreme Court to an e-mail address registered with the Secretary of State for the corporation; or

(4) e-mailing the service of process that has been postmarked by a United States Postal Service Electronic Postmark in a manner approved by the South Carolina Supreme Court to an e-mail address registered with the Secretary of State for the agent for service of process for the corporation.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-195. Service of process to e-mail address by government agency.

Notwithstanding any other provisions in this chapter, a governmental agency may use, in accordance with policies and procedures developed by the South Carolina Budget and Control Board and as circumstances allow, in order to perfect service of process of any communication, an e-mail address from any vendor, entity, or individual the governmental agency regulates or does business with, or an e-mail address from the agent for service of process of that vendor, entity, or individual. Such communication postmarked by a United States Postal Service Electronic Postmark shall have the same force of law as the United States Post Office certified mail-return receipt requested. The South Carolina Budget and Control Board shall devise policies and procedures for the use of the United States Postal Service Electronic Postmark in respect to state agencies and operations. These policies and procedures, where necessary, must consider the persons or entities which do not have an e-mail address.

HISTORY: 2004 Act No. 279, Section 1.



SECTION 26-6-210. Applicability of Computer Crime Act.

The Computer Crime Act, as contained in Chapter 16 of Title 16, is expressly made applicable to and incorporated into this chapter.

HISTORY: 2004 Act No. 279, Section 1.









Title 27 - Property and Conveyances

CHAPTER 1 - GENERAL PROVISIONS

SECTION 27-1-10. Real estate made liable for debts, duties and demands.

Houses, lands and other hereditaments and real estate situated or being within this State, belonging to any person indebted, (a) shall be liable to and chargeable with all just debts, duties and demands, of whatever nature or kind whatsoever, owing by any such person, (b) shall and may be assets for the satisfaction thereof and (c) shall be subject to the like remedies, proceedings and process as personal estates.

HISTORY: 1962 Code Section 57-451; 1952 Code Section 57-451; 1942 Code Section 9066; 1932 Code Section 9066; Civ. C. '22 Section 5475; Civ. C. '12 Section 3696; Civ. C. '02 Section 2612; G. S. 1983; R. S. 2112; 1712 (2) 571.



SECTION 27-1-15. Recovery of attorney is fees and interest on claims for improvement of real estate.

Whenever a contractor, laborer, design professional, or materials supplier has expended labor, services, or materials under contract for the improvement of real property, and where due and just demand has been made by certified or registered mail for payment for the labor, services, or materials under the terms of any regulation, undertaking, or statute, it is the duty of the person upon whom the claim is made to make a reasonable and fair investigation of the merits of the claim and to pay it, or whatever portion of it is determined as valid, within forty-five days from the date of mailing the demand. If the person fails to make a fair investigation or otherwise unreasonably refuses to pay the claim or proper portion, he is liable for reasonable attorney's fees and interest at the judgment rate from the date of the demand.

HISTORY: 1987 Act No. 134, Section 1.



SECTION 27-1-20. Appointment of surveyors where land title in dispute; nomination by parties.

If any cause be pending in any circuit court or within its jurisdiction wherein the title or boundaries of lands shall be brought into dispute, the judge of the court shall appoint surveyors at the nomination of the parties, to survey such lands, at the charge of such parties, and to return such survey, on oath, at the next sitting of the court.

HISTORY: 1962 Code Section 57-452; 1952 Code Section 57-452; 1942 Code Section 8867; 1932 Code Section 8867; Civ. C. '22 Section 5308; Civ. C. '12 Section 3538; Civ. C. '02 Section 2452; G. S. 1823; R. S. 1964; 1722 (7) 177.



SECTION 27-1-30. Appointment of surveyors where land title in dispute; nomination by court.

In case either of the parties shall refuse to nominate a surveyor duly sworn and qualified, the court shall proceed to nominate two or more such surveyors, as it shall think fit, in order for the better finding out and discovering the truth of the matter in difference. If the court shall acquiesce in the return of the surveyors so given in on oath as aforesaid it shall be allowed as evidence.

HISTORY: 1962 Code Section 57-453; 1952 Code Section 57-453; 1942 Code Section 8868; 1932 Code Section 8868; Civ. C. '22 Section 5309; Civ. C. '12 Section 3539; Civ. C. '02 Section 2453; G. S. 1834; R. S. 1965; 1722 (7) 177.



SECTION 27-1-40. Party walls in cities and towns.

Every person who shall erect in a city or town any building with brick shall have liberty to set half his partition wall on his next neighbor's ground, providing he leave a toothing in the corner of such wall for his neighbor to adjoin unto.

HISTORY: 1962 Code Section 57-454; 1952 Code Section 57-454; 1942 Code Section 8869; 1932 Code Section 8869; Civ. C. '22 Section 5310; Civ. C. '12 Section 3540; Civ. C. '02 Section 2454; G. S. 1842; R. S. 1966; 1713 (7) 58.



SECTION 27-1-50. Party walls in cities and towns; expense.

When the owner of such adjoining land shall build, he shall pay for one half of such partition wall, so far as he makes use of it.

HISTORY: 1962 Code Section 57-455; 1952 Code Section 57-455; 1942 Code Section 8870; 1932 Code Section 8870; Civ. C. '22 Section 5311; Civ. C. '12 Section 3541; Civ. C. '02 Section 2455; G. S. 1843; R. S. 1967; 1713 (7) 58.



SECTION 27-1-60. Right of homeowner or tenant to fly United States flag; restrictive covenants and rental agreements; definitions.

(A) Regardless of any restrictive covenant, declaration, rule, contractual provision, or other requirement concerning flags or decorations found in a deed, contract, lease, rental agreement, or homeowners' association document, any homeowner or tenant may display one portable, removable United States flag in a respectful manner, consistent with 36 U.S.C. Sections 171-178, as amended, on the premises of the property of which he is entitled to use.

(B)(1) No homeowners' association document may preclude the display of one portable, removable United States flag by homeowners. However, the flag must be displayed in a respectful manner, consistent with 36 U.S.C. Sections 171-178, as amended.

(2) No restrictive covenant in a deed may preclude the display of one portable, removable United States flag on the property. However, the flag must be displayed in a respectful manner, consistent with 36 U.S.C. Sections 171-178, as amended.

(3) No rental agreement, lease, or contract may preclude the display of one portable, removable United States flag on the premises of any tenant. However, the flag must be displayed in a respectful manner, consistent with 36 U.S.C. Sections 171-178, as amended.

(C) For purposes of this section:

(1) "homeowner" means a person who holds title to real property, in fee simple or otherwise including, but not limited to, an owner of real property subject to a homeowners' association, an owner of an interest in a vacation time sharing plan, and a co-owner under a horizontal property regime;

(2) "homeowners' association" has the same meaning as provided in Section 12-43-230;

(3) "homeowners" association document' includes, but is not limited to, declarations of covenants, articles of incorporation, bylaws, or any similar document concerning the rights of property owners to use their property; and

(4) "tenant" means any tenant under a rental agreement executed pursuant to Chapter 40, Title 27, any tenant under a rental agreement executed pursuant to Chapter 47, Title 27, any tenant under a vacation time sharing plan, any tenant under a horizontal property regime, and any person who leases commercial or residential real property under a contractual agreement.

HISTORY: 2002 Act No. 344, Section 1.



SECTION 27-1-70. Real property transfer fee covenants unenforceable; definitions; policy; requirements for enforceability of prior transfer fee covenants.

(A) As used in this section:

(1) "Association" means a nonprofit, mandatory membership organization comprised of owners of homes, condominiums, cooperatives, manufactured homes, or any interest in real property, created pursuant to a declaration, covenant, or other applicable law.

(2) "Transfer" means the sale, gift, grant, conveyance, assignment, inheritance, or other transfer of an interest in real property located in this State.

(3) "Transfer fee" means a fee or charge imposed by a transfer fee covenant, but does not include any tax, assessment, fee, or charge imposed by a governmental authority pursuant to applicable laws, ordinances, or regulations.

(4) "Transfer fee covenant" means a provision in a document, whether recorded or not and however denominated, which purports to run with the land or bind current owners or successors in title to specified real property located in this State, and which obligates a transferee or transferor of all or part of the property to pay a fee or charge to a third person upon transfer of an interest in all or part of the property, or in consideration for permitting this transfer. A "transfer fee covenant" does not include:

(a) a provision of a purchase contract, option, mortgage, security agreement, real property listing agreement, or other agreement which obligates one party to the agreement to pay the other, as full or partial consideration for the agreement or for a waiver of rights under the agreement, an amount determined by the agreement, if that amount:

(i) is payable on a one-time basis only upon the next transfer of an interest in the specified real property and, once paid, does not bind successors in title to the property;

(ii) constitutes a loan assumption or similar fee charged by a lender holding a lien on the property;

(iii) constitutes a fee or commission paid to a licensed real estate broker for brokerage services rendered in connection with the transfer of the property for which the fee or commission is paid; or

(iv) is the actual cost to copy governing documents of a community association and is charged by the association to a transferee or transferor for governing documents delivered to a real estate closing, provided cost is not passed through to a third party other than the agent of the association;

(b) any provision in a deed, memorandum, or other document recorded for the purpose of providing record notice of an agreement described in subsection (A)(4)(a);

(c) a provision of a document requiring payment of a fee or charge to an association to be used exclusively for purposes authorized in the document if no portion of the fee is required to be passed through to a third party designated or identifiable by description in the document or another document referenced in it;

(d) a provision of a document requiring payment of a fee or charge to an organization described in Section 501(c)(3), 501(c)(4), or 501(c)(7) of the Internal Revenue Code, to be used exclusively to support cultural, educational, charitable, recreational, environmental, conservation, social, or other similar activities benefiting the real property affected by the provision or the community of which the property is a part; or

(e) any fee, charge, assessment, or other amount payable in connection with a "conservation easement" as defined in Section 27-8-80 in the Conservation Easement Act, or a preservation easement as described in Sections 170 (h)(4)(B) and (C) of the Internal Revenue Code of 1986, as amended, whether the conservation easement or preservation easement is donated or purchased, or part donated and part purchased; whether paid contemporaneously with the recording of the conservation easement or the preservation easement or at some future date during its term and existence; and whether paid by the original grantor or any successor or assign in the legal chain of title to the real property subject to the conservation easement or preservation easement.

(B) The General Assembly finds:

(1) the public policy of this State favors the transferability of interests in real property free from unreasonable restraints on alienation and covenants or servitudes that do not touch and concern the property; and

(2) a transfer fee covenant violates this public policy by impairing the marketability of title to the affected real property and constitutes an unreasonable restraint on alienation, regardless of the duration of the covenant or the amount of the transfer fee set forth in the covenant.

(C) A transfer fee covenant recorded after the effective date of this section, or a lien to the extent that it purports to secure the payment of a transfer fee, is not binding on or enforceable against the affected real property or any subsequent owner, purchaser, or mortgagee of an interest in the property.

(D) In order for a transfer fee covenant recorded before the effective date of this section to be valid and enforceable, a separate document that complies with the following requirements of this subsection must be filed in each county in which the real property subject to the transfer fee covenant is located within one hundred eighty days of the effective date of this section.

(1) The title of the document must be "Notice of Transfer Fee Covenant" in at least fourteen-point boldface type.

(2) The document must list the amount or basis by which the transfer fee covenant is calculated.

(3) The actual dollar-cost examples for a home priced at two hundred fifty thousand dollars, five hundred thousand dollars, and seven hundred fifty thousand dollars must be included in the document.

(4) The document must contain the date or circumstances under which the transfer fee covenant expires, if any.

(5) The document must contain instructions and contact information concerning the payment of the fee required by the transfer fee covenant.

HISTORY: 2012 Act No. 106, Section 1, eff February 1, 2012.






CHAPTER 2 - COORDINATE SYSTEM FOR DEFINING LOCATION OF POINTS WITHIN STATE

SECTION 27-2-10. System adopted; title.

The system of plane coordinates which has been established by the National Ocean Survey and the National Geodetic Survey for defining and stating the positions or location of points on the surface of the earth within this State may be cited as the "South Carolina Coordinate System Act."

For the purpose of the use of this system the State is designated as one zone.

HISTORY: 1979 Act No. 54, Section 1; 1989 Act No. 32, Section 1.



SECTION 27-2-20. Zone title for use in land descriptions.

As established, the South Carolina Coordinate System is named, and in a land description in which it is used it is designated, the "South Carolina Coordinate System."

HISTORY: 1979 Act No. 54, Section 1; 1989 Act No. 32, Section 1.



SECTION 27-2-30. Plane coordinates for expressing position of point defined.

The plane coordinates of a point on the earth's surface, to be used in expressing the position or location of a point in the State, consist of two distances, expressed in feet and decimals of a foot. One of these distances, to be known as the easting (x-coordinate), gives the distance in an east-and-west direction; the other, to be known as the northing (y-coordinate), gives the distance in a north-and-south direction. These coordinates must be made to depend upon and conform to the coordinates, on the South Carolina Coordinate System, of the monumented points of the North American Horizontal Geodetic Control Network as published by the United States Coast and Geodetic Survey (now the National Geodetic Survey) within this State as those coordinates have been determined by the survey.

HISTORY: 1979 Act No. 54, Section 1; 1989 Act No. 32, Section 1.



SECTION 27-2-50. Coordinate System defined.

For purposes of more precisely defining the South Carolina Coordinate System, the following definition by the National Ocean Survey and the National Geodetic Survey is adopted:

The South Carolina Coordinate System is a Lambert conformal projection of the North American Datum, 1983, having standard parallels at north latitudes 32 30' and 34 50', along which parallels the scale must be exact. The origin of coordinates is at the intersection of the meridian 81 00'west of Greenwich and the parallel 31 50' north latitude. This origin is given the coordinates: * = 2,000,000 feet and y = 0 feet. For the purposes of the South Carolina Coordinate System, the foot is the International Foot with one inch being exactly equal to 2.54 centimeters.

The position of South Carolina Coordinate System is as marked on the ground by monumented points of the North American Horizontal Geodetic Control Network established in conformity with standards adopted by the Federal Geodetic Control Committee for first-order and second-order work, whose geodetic positions have been rigidly adjusted on the North American Datum of 1983, and whose coordinates have been computed on the system defined in this section. Any such stations may be used for establishing a survey connection with the South Carolina Coordinate System.

HISTORY: 1979 Act No. 54, Section 1; 1989 Act No. 32, Section 1.



SECTION 27-2-60. Standards required for recordation; modification to meet local conditions.

No coordinates based on the South Carolina Coordinate System, purporting to define the position of a point on a land boundary, may be presented to be recorded in public land records or deed records unless that point is established in accordance with Federal Geodetic Control Committee specification for second order-class two. The limitation may be modified by the South Carolina Geodetic Survey to meet local conditions.

HISTORY: 1979 Act No. 54, Section 1; 1989 Act No. 32, Section 1.



SECTION 27-2-70. Use of term "South Carolina Coordinate System" on map.

The use of "South Carolina Coordinate System" on a map, report of survey, or other document, must be limited to coordinates based on the South Carolina Coordinate System as defined in this chapter.

HISTORY: 1979 Act No. 54, Section 1; 1989 Act No. 32, Section 1.



SECTION 27-2-85. Duties of South Carolina Geodetic Survey.

The South Carolina Geodetic Survey established within the Division of Research and Statistical Services of the Budget and Control Board shall establish horizontal and vertical geodetic control within the State at a density that effectively will provide land and land-related items and records to be referenced to the national horizontal and vertical coordinate system, ensure the accuracy and integrity of new geodetic data entered into the state and national reference system, maintain geodetic files for the State, and disseminate geodetic information as necessary.

HISTORY: 1994 Act No. 497, Part II, Section 59A.



SECTION 27-2-95. State mapping products to be compatible with coordinate system; establishment of standards; programs.

To the extent possible, the South Carolina Geodetic Survey of the Division of Research and Statistical Services of the Budget and Control Board shall utilize the office's responsibility of coordinating mapping activities in the State to ensure that mapping products are compatible with the South Carolina Coordinate System. As part of this activity, the office shall establish, develop, and promulgate standards for maps and map products to ensure quality, accuracy, and compatibility of mapping products, encourage the development of accurate mapping systems that are compatible with and suitable for incorporation into a standardized statewide mapping system, develop, maintain, and administer programs for funding qualified mapping projects, and serve as the focal point for federal, state, and local mapping programs and activities in South Carolina.

HISTORY: 1994 Act No. 497, Part II, Section 59A.



SECTION 27-2-105. Geodetic survey to assist in defining and monumenting county boundaries; mediating boundary disputes.

Where county boundaries are ill-defined, unmarked, or poorly marked, the South Carolina Geodetic Survey on a cooperative basis shall assist counties in defining and monumenting the locations of county boundaries and positioning the monuments using geodetic surveys. The South Carolina Geodetic Survey shall act as a mediator between counties to resolve county boundary disputes.

HISTORY: 1994 Act No. 497, Part II, Section 59A.



SECTION 27-2-110. Reliance on description based on coordinate system not required.

Nothing contained in this chapter requires a purchaser or mortgagee to rely on a description, a part of which depends exclusively upon the South Carolina Coordinate System.

HISTORY: 1979 Act No. 54, Section 1; 1989 Act No. 32, Section 1.






CHAPTER 3 - LIMITATION ON LIABILITY OF LANDOWNERS

SECTION 27-3-10. Declaration of purpose.

The purpose of this chapter is to encourage owners of land to make land and water areas available to the public for recreational purposes by limiting their liability toward persons entering thereon for such purposes.

HISTORY: 1962 Code Section 51-81; 1968 (55) 3047.



SECTION 27-3-20. Definitions.

As used in this chapter:

(a) "Land" means land, roads, water, watercourses, private ways and buildings, structures, and machinery or equipment when attached to the realty.

(b) "Owner" means the possessor of a fee interest, a tenant, lessee, occupant or person in control of the premises.

(c) "Recreational purpose" includes, but is not limited to, any of the following, or any combination thereof: hunting, fishing, swimming, boating, camping, picnicking, hiking, pleasure driving, nature study, water skiing, summer and winter sports and viewing or enjoying historical, archaeological, scenic, or scientific sites.

(d) "Charge" means the admission price or fee asked in return for invitation or permission to enter or go upon the land.

(e) "Persons" means individuals regardless of age.

HISTORY: 1962 Code Section 51-82; 1968 (55) 3047.



SECTION 27-3-30. Duty of care.

Except as specifically recognized by or provided in Section 27-3-60, an owner of land owes no duty of care to keep the premises safe for entry or use by persons who have sought and obtained his permission to use it for recreational purposes or to give any warning of a dangerous condition, use, structure, or activity on such premises to such persons entering for such purposes.

HISTORY: 1962 Code Section 51-83; 1968 (55) 3047.



SECTION 27-3-40. Effect of permission to use property for recreational purposes.

Except as specifically recognized by or provided in Section 27-3-60, an owner of land who permits without charge any person having sought such permission to use such property for recreational purposes does not thereby:

(a) Extend any assurance that the premises are safe for any purpose.

(b) Confer upon such person the legal status of an invitee or licensee to whom a duty of care is owed.

(c) Assume responsibility for or incur liability for any injury to person or property caused by an act of omission of such persons.

HISTORY: 1962 Code Section 51-84; 1968 (55) 3047.



SECTION 27-3-50. Application of Sections 27-3-30 and 27-3-40 to land leased to State or political subdivisions.

Unless otherwise agreed in writing, the provisions of Sections 27-3-30 and 27-3-40 shall be deemed applicable to the duties and liability of an owner of land leased to the State or any subdivision thereof for recreational purposes.

HISTORY: 1962 Code Section 51-85; 1968 (55) 3047.



SECTION 27-3-60. Certain liability not limited.

Nothing in this chapter limits in any way any liability which otherwise exists:

(a) For grossly negligent, willful or malicious failure to guard or warn against a dangerous condition, use, structure, or activity.

(b) For injury suffered in any case where the owner of land charges persons who enter or go on the land for the recreational use thereof, except that in the case of land leased to the State or a subdivision thereof, any consideration received by the owner for such lease shall not be deemed a charge within the meaning of this section.

HISTORY: 1962 Code Section 51-86; 1968 (55) 3047.



SECTION 27-3-70. Construction.

Nothing in this chapter shall be construed to:

(a) Create a duty of care or ground of liability for injury to persons or property.

(b) Relieve any person using the land of another for recreational purposes from any obligation which he may have in the absence of this chapter to exercise care in his use of such land and in his activities thereon, or from the legal consequences of failure to employ such care.

HISTORY: 1962 Code Section 51-87; 1968 (55) 3047.






CHAPTER 5 - ESTATES AND CONSTRUCTION OF DOCUMENTS CREATING ESTATES

SECTION 27-5-10. Tenure of lands in State.

The only tenure of lands in this State is that of free and common socage.

HISTORY: 1962 Code Section 57-1; 1952 Code Section 57-1; 1942 Code Section 8680; 1932 Code Section 8680; Civ. C. '22 Section 5202; Civ. C. '12 Section 3439; Civ. C. '02 Section 2353; G. S. 1761; R. S. 1872; 1712 (2) 413.



SECTION 27-5-20. Rule in Shelley's Case.

The rule of law known as the rule in Shelley's Case is hereby abolished in the following particulars, to wit: When, by deed or will or by any instrument in writing, a remainder in lands, tenements, hereditaments or other real estate shall be limited to the heirs, or heirs of the body, of a person to whom a life estate in the same premises is given, the persons who, on the termination of the life estate, are the heirs or heirs of the body of such tenant for life shall take as purchasers in fee simple, by virtue of the remainder so limited to them. The provisions of this section shall not affect wills, deeds and other instruments in writing executed prior to October 1, 1924 or the construction of such wills, deeds and other instruments in writing.

HISTORY: 1962 Code Section 57-2; 1952 Code Section 57-2; 1942 Code Section 8802; 1932 Code Section 8802; 1924 (33) 1140.



SECTION 27-5-30. Construction of terms "failure of issue" and the like.

Whenever in any deed or other instrument in writing, not testamentary, or in any will of a testator, an estate, either in real or personal property, shall be limited to take effect on the death of any person without heirs of the body, issue or issue of the body, or other equivalent words, such words shall not be construed to mean an indefinite failure of issue, but failure at the time of the death of such person.

HISTORY: 1962 Code Section 57-3; 1952 Code Section 57-3; 1942 Code Section 8871; 1932 Code Section 8871; Civ. C. '22 Section 5323; Civ. C. '12 Section 3551; Civ. C. '02 Section 2464; G. S. 1682; R. S. 1976; 1853 (12) 298.



SECTION 27-5-40. Feoffment with livery of seizin shall not defeat remainder.

No estate in remainder, whether vested or contingent, shall be defeated by any deed of feoffment with livery of seizin.

HISTORY: 1962 Code Section 57-4; 1952 Code Section 57-4; 1942 Code Section 8872; 1932 Code Section 8872; Civ. C. '22 Section 5324; Civ. C. '12 Section 3552; Civ. C. '02 Section 2465; R. S. 1977; 1883 (18) 430.



SECTION 27-5-50. Warranties by life tenants; collateral warranties.

All warranties which shall be made by any tenant for life of any lands, tenements or hereditaments descending or coming to any person in reversion or remainder shall be void and of no effect.

All collateral warranties which shall be made of any lands, tenements or hereditaments by any ancestor who has no estate of inheritance in possession in them shall be void against his heir.

HISTORY: 1962 Code Section 57-5; 1952 Code Section 57-5; 1942 Code Section 8801; 1932 Code Section 8801; Civ. C. '22 Section 5268; Civ. C. '12 Section 3498; Civ. C. '02 Section 2412; G. S. 1809; R. S. 1928; 1712 (2) 437.



SECTION 27-5-60. Feoffments made by person wrongfully in possession.

If any person after such entry as is mentioned in Section 15-67-430 into lands or tenements holden with force make a feoffment or other discontinuance to any person to have maintenance or to take away and defraud the possessor of his recovery in any wise and afterwards in an action thereof to be taken or pursued before magistrates by due inquiry thereof such feoffments and discontinuances are duly proved to be made for maintenance as aforesaid then such feoffments or other discontinuances shall be void, frustrate and of no effect.

HISTORY: 1962 Code Section 57-6; 1952 Code Section 57-6; 1942 Code Section 888; 1932 Code Section 888; Civ. P. '22 Section 836; Civ. C. '12 Section 4067; Civ. C. '02 Section 2966; G. S. 2293; R. S. 2426; 1712 (2) 444.



SECTION 27-5-80. Certain pension plans, annuity trusts, and the like of employers exempt from laws against perpetuities.

Pension, profit sharing, stock bonus and annuity trusts, or combinations thereof, established by employers for the purpose of distributing both the principal and income thereof exclusively to eligible employees, or the beneficiaries of such employees, shall not be invalid as violating any laws or rules against perpetuities or restraints on the power of alienation of title to property; but such trust may continue for such period of time as may be required by the provisions thereof to accomplish the purposes for which they are established.

HISTORY: 1962 Code Section 57-7.1; 1960 (51) 1630.



SECTION 27-5-90. Effect of descent cast.

The right of a person to the possession of any real property shall not be impaired or affected by a descent being cast in consequence of the death of a person in possession of such property.

HISTORY: 1962 Code Section 57-8; 1952 Code Section 57-8; 1942 Code Section 383; 1932 Code Section 383; Civ. P. '22 Section 326; Civ. P. '12 Section 132; Civ. P. '02 Section 107; 1870 (14) Section 110.



SECTION 27-5-100. Right of entry of lawful owner or heirs against heirs of disseizor.

The dying of any disseizor seized of or in any lands, tenements or other hereditaments, having no right or title therein, shall not be taken or deemed any such descent as to take away the entry of any such person or persons, or their heirs, as, at the time of such descent, had good and lawful title of entry into such lands, tenements or hereditaments unless such disseizor has had the peaceable possession of such lands, tenements or hereditaments for the space of ten years next after the disseizin therein by him committed, without entry or continual claim by or of such person or persons as had lawful title thereunto.

HISTORY: 1962 Code Section 57-9; 1952 Code Section 57-9; 1942 Code Section 877; 1932 Code Section 877; Civ. P. '22 Section 825; Civ. C. '12 Section 4063; Civ. C. '02 Section 2962; G. S. 2282; R. S. 2422; 1712 (2) 474.



SECTION 27-5-110. Entry on land.

No person shall make any entry into any lands and tenements but in case entry is given by law; and in such case not with strong hand nor with multitude of people, but only in peaceable and easy manner.

HISTORY: 1962 Code Section 57-10; 1952 Code Section 57-10; 1942 Code Section 885; 1932 Code Section 885; Civ. P. '22 Section 833; Civ. C. '12 Section 4064; Civ. C. '02 Section 2963; G. S. 2290; R. S. 2423; 1712 (2) 442.



SECTION 27-5-120. Posthumous child shall take under will or settlement.

A posthumous child shall take under any will or settlement as though born in the lifetime of the father and shall not be liable to be defeated on the ground that the remainder was contingent and did not vest at the instant that the prior estate terminated and that there was no trustee to preserve the contingent remainder.

HISTORY: Former 1976 Code Section 21-1-30 [1962 Code Section 19-3; 1952 Code Section 19-3; 1942 Code Section 8873; 1932 Code Section 8873; Civ. C. '22 Section 5325; Civ. C. '12 Section 3553; Civ. C. '02 Section 2466; G. S. 1846; R. S. 1978; 1712 (2) 542] redesignated 27-5-120 by 1986 Act No. 539, Section 2.



SECTION 27-5-130. Deeds of real estate to pass entire estate; conveyance of fee simple absolute; construction of conflicting language.

(A) Every deed of real estate executed after December 31, 1993, passes to the grantee the entire interest of the grantor in the property described in the deed, unless provided to the contrary in the deed.

(B) Words of inheritance or succession are unnecessary to convey property in fee simple absolute.

(C) This section modifies the common law and only applies to deeds executed after December 31, 1993.

(D) In the event of a discrepancy between a deed and any addendum or attachment thereto where the words of inheritance or succession are contained in one of the documents, but not in all documents, or where conflicting language exists as to whether or not the grantor intended to convey a fee simple or a life estate interest in the real property, it is presumed rebuttable by clear and convincing evidence that the grantor intended to convey a fee simple absolute interest in the real property if he owned such an interest or his entire interest in the property if he did not own it in fee simple.

HISTORY: 1993 Act No. 51, Section 1.






CHAPTER 6 - UNIFORM STATUTORY RULE AGAINST PERPETUITIES

SECTION 27-6-10. Short title.

This chapter may be cited as the Uniform Statutory Rule Against Perpetuities.

HISTORY: 1987 Act No. 12, Section 1.



SECTION 27-6-20. Nonvested property interest or power of appointment.

(A) A nonvested property interest is invalid unless:

(1) when the interest is created, it is certain to vest or terminate no later than twenty-one years after the death of an individual then alive; or

(2) the interest either vests or terminates within ninety years after its creation.

(B) A general power of appointment not presently exercisable because of a condition precedent is invalid unless:

(1) when the power is created, the condition precedent is certain to be satisfied or become impossible to satisfy no later than twenty-one years after the death of an individual then alive; or

(2) the condition precedent either is satisfied or becomes impossible to satisfy within ninety years after its creation.

(C) A nongeneral power of appointment or a general testamentary power of appointment is invalid unless:

(1) when the power is created, it is certain to be irrevocably exercised or to terminate no later than twenty-one years after the death of an individual then alive; or

(2) the power is irrevocably exercised or terminates within ninety years after its creation.

(D) In determining whether a nonvested property interest or a power of appointment is valid under subsection (A)(1), (B)(1), or (C)(1), the possibility that a child will be born to an individual after the individual's death is disregarded.

HISTORY: 1987 Act No. 12, Section 1.



SECTION 27-6-30. Creation of property interests and powers of appointment.

(A) Except as provided in subsections (B) and (C) and in Section 27-6-60(A), the time of creation of a nonvested property interest or a power of appointment is determined under general principles of property law.

(B) If there is a person who alone can exercise a power created by a governing instrument to become the unqualified beneficial owner of (i) a nonvested property interest or (ii) a property interest subject to a power of appointment described in Section 27-6-20(B) or 27-6-20(C), the nonvested property interest or power of appointment is created when the power to become the unqualified beneficial owner terminates. A joint power with respect to community property or to marital property under a Uniform Marital Property Act held by individuals married to each other is a power exercisable by one person alone.

(C) A nonvested property interest or a power of appointment arising from a transfer of property to a previously funded trust or other existing property arrangement is created when the nonvested property interest or power of appointment in the original contribution was created.

HISTORY: 1987 Act No. 12, Section 1.



SECTION 27-6-40. Reformation of property dispositions.

Upon the petition of an interested person, a court shall reform a disposition in the manner that most closely approximates the transferor's manifested plan of distribution and is within the ninety years permitted by this chapter if:

(1) a nonvested property interest or a power of appointment becomes invalid under Section 27-6-20;

(2) a class gift is not but may become invalid under Section 27-6-20 and the time has arrived when the share of any class member is to take effect in possession or enjoyment; or

(3) a nonvested property interest that is not validated by Section 27-6-20(A)(1) can vest but not within ninety years after its creation.

HISTORY: 1987 Act No. 12, Section 1.



SECTION 27-6-50. Exceptions to rule.

Section 27-6-20 does not apply to:

(1) a nonvested property interest or a power of appointment arising out of a nondonative transfer, except a nonvested property interest or a power of appointment arising out of (i) a premarital or postmarital agreement, (ii) a separation or divorce settlement, (iii) a spouse's election, (iv) a similar arrangement arising out of a prospective, existing, or previous marital relationship between the parties, (v) a contract to make or not to revoke a will or trust, (vi) a contract to exercise or not to exercise a power of appointment, (vii) a transfer in satisfaction of a duty of support, or (viii) a reciprocal transfer;

(2) a fiduciary's power relating to the administration or management of assets, including the power of a fiduciary to sell, lease, or mortgage property, and the power of a fiduciary to determine principal and income;

(3) a power to appoint a fiduciary;

(4) a discretionary power of a trustee to distribute principal before termination of a trust to a beneficiary having an indefeasibly vested interest in the income and principal;

(5) a nonvested property interest held by a charity, government, or governmental agency or subdivision, if the nonvested property interest is preceded by an interest held by another charity, government, or governmental agency or subdivision;

(6) a nonvested property interest in or a power of appointment with respect to a trust or other property arrangement forming part of a pension, profit-sharing, stock bonus, and health, disability, death benefit, income deferral, or other current or deferred benefit plan for one or more employees, independent contractors, or their beneficiaries or spouses, to which contributions are made for the purpose of distributing to or for the benefit of the participants or their beneficiaries or spouses the property, income, or principal in the trust or other property arrangement, except a nonvested property interest or a power of appointment that is created by an election of a participant or a beneficiary or spouse; or

(7) a property interest, power of appointment, or arrangement that was not subject to the common law rule against perpetuities or is excluded by another statute of this State, including, but not limited to, the interests, powers, and arrangements coming within Sections 13-7-30, 27-5-70, 27-5-80, 33-53-30, 39-55-135, and 62-7-909.

HISTORY: 1987 Act No. 12, Section 1; 2005 Act No. 66, Section 2.



SECTION 27-6-60. Effect of timing of creation of property interest; savings clause.

(A) Except as extended by subsection (B), this chapter applies to a nonvested property interest or a power of appointment that is created on or after July 1, 1987. For purposes of this section, a nonvested property interest or a power of appointment created by the exercise of a power of appointment is created when the power is irrevocably exercised or when a revocable exercise becomes irrevocable.

(B) If a nonvested property interest or a power of appointment was created before July 1, 1987, and is determined in a judicial proceeding, commenced on or after July 1, 1987, to violate this State's rule against perpetuities as that rule existed before July 1, 1987, a court upon the petition of an interested person shall reform the disposition by inserting a savings clause that preserves most closely the transferor's plan of distribution and that brings that plan within the limits of the rule against perpetuities applicable when the nonvested property interest or power of appointment was created.

HISTORY: 1987 Act No. 12, Section 1.



SECTION 27-6-70. Application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

HISTORY: 1987 Act No. 12, Section 1.



SECTION 27-6-80. Effect on common law.

This chapter supersedes the common law rule against perpetuities.

HISTORY: 1987 Act No. 12, Section 1.






CHAPTER 7 - FORM AND EXECUTION OF CONVEYANCES

SECTION 27-7-10. Form of conveyance of fee simple; witnesses.

The following form or purport of a release shall, to all intents and purposes, be valid and effectual to carry from one person to another or others the fee simple of any land or real estate if it shall be executed in the presence of and be subscribed by two or more credible witnesses:

"The State of South Carolina.

"Know all men by these presents that I, A B, of __________, in the State aforesaid, in consideration of the sum of ___ dollars, to me in hand paid by C D of __________ County, State of __________, the receipt of which is hereby acknowledged, have granted, bargained, sold and released and by these presents do grant, bargain, sell and release unto the said C D all that (here describe the premises), together with all and singular the rights, members, hereditaments and appurtenances to said premises belonging or in any wise incident or appertaining; to have and to hold all and singular the premises before mentioned unto said C D, his heirs and assigns, forever. And I do hereby bind myself, my heirs, executors, and administrators, to warrant and forever defend all and singular said premises unto said C D, his heirs and assigns, against myself and my heirs and against every person whomsoever lawfully claiming or to claim the same, or any part thereof.

"Witness my hand and seal this ___ day of __________ in the year of our Lord __________ and in the ___ year of the independence of the United States of America. "__________ [L.S.]"

HISTORY: 1962 Code Section 57-251; 1952 Code Section 57-251; 1942 Code Section 8694; 1932 Code Section 8694; Civ. C. '22 Section 5216; Civ. C. '12 Section 3453; Civ. C. '02 Section 2367; G. S. 1775; R. S. 1886; 1795 (5) 255; 1899 (23) 48; 1936 (39) 1301.



SECTION 27-7-20. Warranty and additional clauses in conveyances.

Section 27-7-10 shall be so construed as not to oblige any person to insert the clause of warranty or to restrain him from inserting any other clause in conveyances, as may be deemed proper and advisable by the purchaser and seller, or to invalidate the forms formerly in use within this State.

HISTORY: 1962 Code Section 57-252; 1952 Code Section 57-252; 1942 Code Section 8694; 1932 Code Section 8694; Civ. C. '22 Section 5216; Civ. C. '12 Section 3453; Civ. C. '02 Section 2367; G. S. 1775; R. S. 1886; 1795 (5) 255; 1899 (23) 48; 1936 (39) 1301.



SECTION 27-7-30. Omission of seal.

Whenever it shall appear from the attestation clause or from the other parts of any instrument in writing that it was the intention of the party or parties thereto that such instrument should be a sealed instrument, such instrument shall be construed to be, and shall have the effect of, a sealed instrument, although no seal be actually attached thereto.

HISTORY: 1962 Code Section 57-253; 1952 Code Section 57-253; 1942 Code Section 8694; 1932 Code Section 8694; Civ. C. '22 Section 5216; Civ. C. '12 Section 3453; Civ. C. '02 Section 2367; G. S. 1775; R. S. 1886; 1795 (5) 255; 1899 (23) 48; 1936 (39) 1301.



SECTION 27-7-40. Creation of joint tenancy; filing; severance.

(a) In addition to any other methods for the creation of a joint tenancy in real estate which may exist by law, whenever any deed of conveyance of real estate contains the names of the grantees followed by the words "as joint tenants with rights of survivorship, and not as tenants in common" the creation of a joint tenancy with rights of survivorship in the real estate is conclusively deemed to have been created. This joint tenancy includes, and is limited to, the following incidents of ownership:

(i) In the event of the death of a joint tenant, and in the event only one other joint tenant in the joint tenancy survives, the entire interest of the deceased joint tenant in the real estate vests in the surviving joint tenant, who is vested with the entire interest in the real estate owned by the joint tenants.

(ii) In the event of the death of a joint tenant survived by more than one joint tenant in the real estate, the entire interest of the deceased joint tenant vests equally in the surviving joint tenants who continues to own the entire interest owned by them as joint tenants with right of survivorship.

(iii) The fee interest in real estate held in joint tenancy may not be encumbered by a joint tenant acting alone without the joinder of the other joint tenant or tenants in the encumbrance.

(iv) If all the joint tenants who own real estate held in joint tenancy join in an encumbrance, the interest in the real estate is effectively encumbered to a third party or parties.

(v) If real estate is owned by only two joint tenants, a conveyance by one joint tenant to the other joint tenant terminates the joint tenancy and conveys the fee in the real estate to the other joint tenant.

(vi) If real estate is owned by more than two joint tenants, a conveyance by one joint tenant to all the other joint tenants therein conveys his interest therein equally to the other joint tenants who continue to own the real estate as joint tenants with right of survivorship.

(vii) Any joint tenancy in real estate held by a husband and wife with no other joint tenants is severed upon the filing of an order or decree dissolving their marriage and vests the interest in both the parties as tenants in common, unless an order or decree of a court of competent jurisdiction otherwise provides.

(viii) The interest of any joint tenant in a joint tenancy in real estate sold or conveyed by a court of competent jurisdiction where otherwise permitted by law severs the joint tenancy, unless the order or decree of such court otherwise provides and vests title in the parties as tenants in common.

(ix) If real estate is owned by two or more joint tenants, a conveyance by all the joint tenants to themselves as tenants in common severs the joint tenancy and conveys the fee in the real estate to these individuals as tenants in common.

(b) The surviving joint tenant or tenants may, following the death of a joint tenant, file with the Register of Deeds of the county in which the real estate is located a certified copy of the certificate of death of the deceased joint tenant. The fee to be paid to the Register of Deeds for this filing is the same as the fee for the deed of conveyance. The Register of Deeds must index the certificate of death under the name of the deceased joint tenant in the grantor deed index of that office. The filing of the certificate of death is conclusive that the joint tenant is deceased and that the interest of the deceased joint tenant has vested by operation of law in the surviving joint tenant or tenants in the joint tenancy in real estate.

(c) Except as expressly provided herein, any joint tenancy severed pursuant to the terms of this section is and becomes a tenancy in common without rights of survivorship. Nothing contained in this section shall be construed to create the estate of tenancy by the entireties. Nothing contained in this section amends any statute relating to joint tenancy with rights of survivorship in personal property but affects only real estate. The provisions of this section must be liberally construed to carry out the intentions of the parties. This section supersedes any conflicting provisions of Section 62-2-804.

HISTORY: 2000 Act No. 398, Section 2; 2002 Act No. 362, Section 7.






CHAPTER 8 - CONSERVATION EASEMENT ACT

SECTION 27-8-10. Short title.

This chapter may be cited as the South Carolina Conservation Easement Act of 1991.

HISTORY: 1991 Act No. 92, Section 1.



SECTION 27-8-20. Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Conservation easement" means a nonpossessory interest of a holder in real property imposing limitations or affirmative obligations, the purposes of which include one or more of the following:

(a) retaining or protecting natural, scenic, or open-space aspects of real property;

(b) ensuring the availability of real property for agricultural, forest, recreational, educational, or open-space use;

(c) protecting natural resources;

(d) maintaining or enhancing air or water quality;

(e) preserving the historical, architectural, archaeological, or cultural aspects of real property.

(2) "Holder" means:

(a) a governmental body empowered to hold an interest in real property under the laws of this State or the United States; or

(b) a charitable, not-for-profit or educational corporation, association, or trust the purposes or powers of which include one or more of the purposes listed in subsection (1).

(3) "Real property" includes surface waters.

(4) "Third-party right of enforcement" means a right provided by the grantor of the conservation easement to enforce selected terms of the conservation easement which is granted to a governmental body, a charitable, not-for-profit, or educational corporation, association, or trust, which though not the holder of the easement, is eligible to be the holder of such easement.

HISTORY: 1991 Act No. 92, Section 1.



SECTION 27-8-30. Conservation easements generally; creation, duration and effect; conveyances.

(A) Except as otherwise provided in this chapter, a conservation easement may be created, conveyed, recorded, assigned, released, modified, terminated, or otherwise altered or affected in the same manner as other easements and must be recorded in the same manner as other easements.

(B) No right or duty in favor of or against a holder and no right in favor of a person having a third-party right of enforcement arises under a conservation easement before its acceptance by the holder and a recordation of the acceptance in the office of the register of deeds for each county where the land burdened by the conservation easement lies.

(C) Except as provided in Section 27-8-40(B), a conservation easement is unlimited in duration unless the instrument creating it provides otherwise.

(D) An interest in real property in existence at the time a conservation easement is created is not impaired by the easement unless the owner of the interest is a party to the conservation easement or consents to it.

(E)(1) A conservation easement may be conveyed to a holder without consideration by any local governmental body, including a county, municipality, and other political subdivision, if the conveyance is authorized by the elected members of the governmental body that owns the property to be burdened by the easement.

(2) For the purposes of this subsection an elected member of a governmental body includes a member serving on the governmental body ex officio, provided that the member has been elected to another office. A governmental body consisting of appointed members may make a conveyance only with the approval of the elected members of the governmental body that appointed the members.

(3) A governmental body proposing to convey an easement shall submit a proposal to the Advisory Board of the Heritage Trust Program, and the advisory board shall conduct a public hearing on the proposal within sixty days of receiving the proposal. The public hearing may be conducted by the advisory board by one or more members of the board or one or more members of the staff of the Heritage Trust Program as designated by the chairperson of the board. The persons conducting the hearing promptly shall submit to each member of the advisory board a written summary of the testimony, public comment, and other information presented at the hearing. Within thirty days after the hearing the advisory board shall approve or disapprove the proposal based on the testimony, public comment, and other information. The approval or disapproval by the advisory board may be indicated at a meeting of the board or by written ballot of the individual members. If the proposal is approved, the governmental body shall conduct a public hearing not less than thirty nor more than sixty days after the approval, at which the easement must be explained and public comment received.

(4) For a governmental body to convey an easement under this subsection, at least two-thirds of the elected members of the governmental body shall approve the conveyance. No member of a governmental body that conveys an easement in accordance with this subsection is personally liable for the actions of the governmental body.

(5) Items (2), (3), and (4) of this subsection do not apply to an easement burdening land that is adjacent to a river or river segment whose designation as a scenic river under the State Scenic Rivers Program has been ratified by the General Assembly under Section 49-29-90.

HISTORY: 1991 Act No. 92, Section 1; 1993 Act No. 32, Section 1.



SECTION 27-8-35. Easements excepted from public hearing requirement.

The provisions of Section 27-8-30(E)(3) of the 1976 Code do not apply to an easement conveyed by a county or municipality if the county or municipality is compensated for the easement from the Conservation Bank Trust Fund under Chapter 59 of Title 48 of the 1976 Code, or if the donation of an easement by a municipality or county is an integral part of a larger proposal for which a grant or loan is made from the Conservation Bank Trust Fund under Chapter 59 of Title 48 of the 1976 Code.

HISTORY: 2002 Act No. 200, Section 6.



SECTION 27-8-40. Who may bring action affecting easement.

(A) An action affecting a conservation easement may be brought by:

(1) an owner of an interest in the real property burdened by the easement;

(2) a holder of the easement;

(3) a person having a third-party right of enforcement; or

(4) a person otherwise authorized by law.

(B) This chapter does not affect the power of a court to modify or terminate a conservation easement in accordance with principles of law and equity.

HISTORY: 1991 Act No. 92, Section 1.



SECTION 27-8-50. Validity of easements.

A conservation easement is valid even though one or more of the following exist:

(1) It is not appurtenant to or does not run with an interest in real property.

(2) It may be or has been assigned to another holder.

(3) It is not of a character recognized traditionally at common law.

(4) It imposes a negative burden.

(5) It imposes affirmative obligations upon the owner of an interest in the burdened property or upon the holder.

(6) The benefit does not touch or concern real property.

(7) There is no privity of estate or of contract.

(8) It does not run to the successors and assigns of the holder.

HISTORY: 1991 Act No. 92, Section 1.



SECTION 27-8-60. Applicability of Conservation Easement Act to, and its effect on, property interests.

(A) This chapter applies to interests that meet the definition of conservation easement under Section 27-8-20(1) whether designated as a conservation easement or a covenant, an equitable servitude, a restriction, an easement, or otherwise.

(B) This chapter does not invalidate an interest designated as a conservation or preservation easement or a covenant, an equitable servitude, a restriction, an easement, or otherwise, that is enforceable under other laws of this State.

HISTORY: 1991 Act No. 92, Section 1.



SECTION 27-8-70. Effect of easement on assessment of property for ad valorem tax purposes.

For ad valorem tax purposes real property that is burdened by a conservation easement must be assessed and taxed on a basis that reflects the existence of the easement.

HISTORY: 1991 Act No. 92, Section 1.



SECTION 27-8-80. Condemnation of conservation easements.

A person or entity empowered to condemn may condemn a conservation easement for other public purposes pursuant to applicable provisions of the 1976 Code or federal law. Holders of the conservation easement must be parties to the proceedings along with the owner of the land.

HISTORY: 1991 Act No. 92, Section 1.



SECTION 27-8-90. Biennial review of plight of land loss.

The Board of the Conservation Bank shall perform a biennial review of the plight of land loss by small landowners and holders of heirs' property. The results of this review, upon completion, must be published in an official board report and submitted to the South Carolina General Assembly for its use.

HISTORY: 2002 Act No. 200, Section 8.



SECTION 27-8-100. Use of trust fund monies for beach conservation.

Notwithstanding any other provision of law, the Department of Parks, Recreation and Tourism as an eligible trust fund recipient is authorized but not required to use monies it receives from the Conservation Bank Trust Fund to provide for beach conservation at the State Parks System.

HISTORY: 2002 Act No. 200, Section 10.



SECTION 27-8-110. Use of trust funds to acquire land adjoining state parks.

Notwithstanding any other provision of law, the Department of Parks, Recreation and Tourism as an eligible trust fund recipient is authorized but not required to use monies it receives from the Conservation Bank Trust Fund to provide as a priority for the acquisition of lands adjoining the State Parks System to be used as part of the State Parks System.

HISTORY: 2002 Act No. 200, Section 11.



SECTION 27-8-120. Prospective repeal; termination of South Carolina Conservation Bank.

Chapter 59, Title 48 of the 1976 Code and Sections 2 through 6 of this act are repealed effective July 1, 2018, unless reenacted or otherwise extended by the General Assembly. However, the South Carolina Conservation Bank established by this act may continue to operate as if Chapter 59, Title 49 of the 1976 Code was not repealed until the South Carolina Conservation Bank Trust Fund is exhausted or July 1, 2021, whichever first occurs. Any balance in that trust fund on July 1, 2021, reverts to the general fund of the State. Repeal does not affect any rights, obligations, liabilities, or debts due the South Carolina Conservation Bank. For these purposes, after the bank's termination, the State Budget and Control Board is the bank's successor, except that, after the bank's termination, the board's voting rights provided in the former provisions of Section 48-59-80(F), (G), (H), and (I) of the 1976 Code are devolved upon the Department of Natural Resources Board, and any contribution to the trust fund required pursuant to the former provisions of Section 48-59-80(H) of the 1976 Code must be made to the Heritage Trust Program.

HISTORY: 2002 Act No. 200, Section 7; 2012 Act No. 162, Section 1, eff May 14, 2012.






CHAPTER 11 - CONFIRMATION OF TITLES

SECTION 27-11-10. State not precluded as to escheated lands by grants and the like.

The State shall not be precluded by possession, grant, conveyance or any other cause or title from making inquest and sale of all such lands as have heretofore escheated to the State by the death of the person last seized thereof, any law, custom or usage to the contrary notwithstanding. But no lands claimed under grant or under an actual possession for five years prior to July 4, 1776 shall be affected by this section.

HISTORY: 1962 Code Section 57-51; 1952 Code Section 57-51; 1942 Code Section 8853; 1932 Code Section 8853; Civ. C. '22 Section 5616; Civ. C. '12 Section 4089; Civ. C. '02 Section 2988; G. S. 2309; R. S. 2447; 1787 (5) 48.



SECTION 27-11-20. Former grants and the like made valid; persons may hold under same against State.

All persons who are now possessed of or hold any messuages, lands, tenements or hereditaments whatsoever in this State by and under any original patents, grants or deeds, indented or poll, either made by the former lords proprietors or by their palatine, or his deputy, and any three or more of the lords proprietors, or their deputies, or by any of their governors, and any three or more of the lords proprietors, or the lords proprietors' deputies, or by any other person or persons whatsoever, commissioned by their palatine, and any three or more of the lords proprietors, or by any five of the lords proprietors, their deputies or commissioners, as of fee simple or fee simple conditional or for life or for a term of years and all other persons whatsoever who are now possessed of or do hold any such estates, by virtue of any mesne conveyances derived from and under all or any such original patents, grants and deeds, indented or poll, shall from henceforth quietly and peaceably have, hold, use, occupy, possess and enjoy all and every such messuages, plantations, lands, tenements and hereditaments whatsoever, to them, their heirs, executors, administrators and assigns, respectively, according to the several tenures in such original patents, grants, deeds indented or deeds poll, mesne conveyances or last wills, derived from and under them respectively mentioned and expressed, and that against the State forever and against the lords proprietors and their heirs and all persons whatsoever, save and except as hereinafter excepted.

HISTORY: 1962 Code Section 57-52; 1952 Code Section 57-52; 1942 Code Section 8681; 1932 Code Section 8681; Civ. C. '22 Section 5203; Civ. C. '12 Section 3440; Civ. C. '02 Section 2354; G. S. 1762; R. S. 1873; 1731 (3) 298.



SECTION 27-11-30. Former patents, grants, and deeds, indented or poll, are valid notwithstanding certain designated errors.

Such patents, grants and deeds, indented or poll, shall be held valid notwithstanding:

(1) Any misnomer or omission of the names of any of the lords proprietors or their deputies, any want of significant and necessary words in law for conveying of such lands, any omission, commission or mistake whatsoever in such grants done, omitted or committed by all or any of the lords proprietors, their deputies or trustees commissioned by the lords proprietors for selling of lands in this State;

(2) Any proper seal not being used or affixed by the proprietors, their governors, deputies, commissioners or trustees to any such patent, grant, indenture, deed or commission;

(3) The lands granted or conveyed, or intended to be granted and conveyed, by such patents, grants and deeds, indented or poll, have not been sufficiently described or ascertained in such patents, grants or deeds, indented or poll, if, nevertheless, such lands, or some part thereof, have been surveyed or meted out, or ascertained by survey to such patentees, grantees or purchasers or to their heirs or assigns or to the heirs or assigns of the persons named as assigns in grants or deeds of assignment of any such patents, grants or deeds or to any of their attorneys or agents in their behalf by a survey of a sworn surveyor or surveyors, as part of such patent lands, or certified or returned into the office of the late surveyor general (now Secretary of State), by a sworn surveyor or surveyors thereto appointed, or if such lands, or some part thereof, have been described or ascertained by subsequent grants thereof, to such original patentees, grantees or to persons named as such, their heirs or assigns, or to under-purchasers by mesne conveyances from such original patentees, grantees or assignees or persons named as such, their heirs or assigns, or to persons claiming under them as such, or to their attorneys or agents in their or any of their behalf before August 20, 1731;

(4) Any want of livery and seizin, enrollment, attornment or any other defect whatsoever in the execution of all or any such patents, grants or deeds, indented or poll, so made by the lords proprietors, or any of them, their governors, deputies or commissioners, in the not timely execution or for the nonexecution of the same, by reason of the first or former patentee or patentees dying before such lands were meted out to him or them, in part of such patents, or otherwise howsoever, if, nevertheless, the heir or heirs of the persons who were named as patentees or grantees, or purchasers in such patents, grants or deeds of assignment, or their heirs or assigns of such first or former patentee or patentees, or any person or persons whatsoever, claiming as such, under all or any of them, their agents or attorneys, did cause any part of such vacant and unoccupied lands to be meted out or ascertained to them, or any of them, their heirs or assigns, or persons named as such in such deeds of assignment, conveyances or last wills, or to their attorneys or agents in their behalf, by survey or surveys of a sworn surveyor or surveyors, or certified or returned into the late surveyor general's office, for and in part of such patent lands before conveyed or intended to be conveyed by such original patents, grants, indentures or deeds; or

(5) Any other defect, omission or commission in form or substance, law or fact, in all or any such original patents, grants, indentures or deeds, or assignments of them, or in the execution thereof or any of them, if such lands, or some part of them, have been meted out or ascertained to such patentees, grantees or assigns or to persons named as such in any such patents, grants or deeds of assignment or to their attorneys or agents in their behalf or returned into the late surveyor general's office as aforesaid, at any time before August 20, 1731.

HISTORY: 1962 Code Section 57-53; 1952 Code Section 57-53; 1942 Code Section 8682; 1932 Code Section 8682; Civ. C. '22 Section 5204; Civ. C. '12 Section 3441; Civ. C. '02 Section 2355; G. S. 1763; R. S. 1874; 1731 (3) 298.



SECTION 27-11-40. Ratification and confirmation of former patents, grants, and the like saving claims of third persons.

All such patents, grants, indentures and deeds and all other patents, grants, indentures and deeds from the proprietors, their governors, deputies, commissioners or trustees, when any lands have been so meted or ascertained, or returned as aforesaid, and the assignments thereof, are hereby ratified and confirmed, for and notwithstanding all or any such defects in the patents, grants or deeds aforesaid, or any of them, or the assignments thereof, or other defects whatsoever, in not timely executing, undue or nonexecution thereof as aforesaid, saving to every person and persons whatsoever, bodies politic and corporate, their executors, administrators and assigns, other than to the State and other than to the lords proprietors and their heirs and other than to such persons who do or may stand seized or possessed in trust for the State or for the lords proprietors, all such right, title, interest and demand whatsoever which they or any of them now have and may claim of, in or to such lands, tenements and hereditaments whatsoever or any part thereof.

HISTORY: 1962 Code Section 57-54; 1952 Code Section 57-54; 1942 Code Section 8683; 1932 Code Section 8683; Civ. C. '22 Section 5205; Civ. C. '12 Section 3442; Civ. C. '02 Section 2356; G. S. 1765; R. S. 1875; 1731 (3) 299.



SECTION 27-11-50. Estates of John Lord Carteret and lords proprietors shall not be altered, abridged, or revived.

Nothing herein contained shall extend or be construed to alter or abridge the Right Honorable John Lord Carteret, his heirs, executors, administrators or assigns, or the lords proprietors or their heirs of any estate, right, title or interest whatsoever which have or has been saved and reserved unto said John Lord Carteret, or to the late lords proprietors, or any of them, in and by the act entitled "An Act for Establishing an Agreement with Seven of the lords proprietors of Carolina, for the Surrender of their Title and Interest in that Province to his Majesty"; nor to revive or enlarge any estate or right or interest whatsoever in the lords proprietors, or any of them, their or any of their heirs, of, in and to the estates aforesaid, or any part thereof, which they or any of them have granted and conveyed as aforesaid, to any person or persons whatsoever, or which they have surrendered by virtue of the aforesaid act.

HISTORY: 1962 Code Section 57-55; 1952 Code Section 57-55; 1942 Code Section 8684; 1932 Code Section 8684; Civ. C. '22 Section 5206; Civ. C. '12 Section 3443; Civ. C. '02 Section 2357; G. S. 1765; R. S. 1875; 1731 (3) 299.



SECTION 27-11-60. Grants, deeds and the like before August 20, 1731 shall not be impeached for certain causes.

No grant, deed of feoffment, deed or bargain and sale, deed of gift or other conveyance of any lands or tenements whatsoever made prior to August 20, 1731 shall be impeached or set aside in any court of law or equity for want of attornment or of livery and seizin or enrollment thereof or because such conveyance has been made by way of assignment or endorsement on such deed or grant without other ceremony, nor for any other defect in the form or in the manner of the execution of such deed or grant or of the endorsement or assignment thereof, either by the first grantor or in any of the mesne conveyances derived therefrom, if the right was or would have been in the person conveying if such defects had not happened in the form of such grants, deeds or conveyances or in the manner of the execution of them as aforesaid.

HISTORY: 1962 Code Section 57-56; 1952 Code Section 57-56; 1942 Code Section 8685; 1932 Code Section 8685; Civ. C. '22 Section 5207; Civ. C. '12 Section 3444; Civ. C. '02 Section 2358; G. S. 1766; R. S. 1876; 1731 (3) 302; 1712 (2) 434.



SECTION 27-11-70. Effect of possession of lands five years before July 4, 1776.

An actual peaceable and quiet possession of lands five years previous to July 4, 1776 shall be deemed a good and sufficient title and any grant obtained since that time, or which may be obtained, for such land is hereby declared null and void.

HISTORY: 1962 Code Section 57-57; 1952 Code Section 57-57; 1942 Code Section 8688; 1932 Code Section 8688; Civ. C. '22 Section 5210; Civ. C. '12 Section 3447; Civ. C. '02 Section 2361; G. S. 1769; R. S. 1880; 1787 (5) 40.






CHAPTER 13 - PROPERTY OWNERSHIP BY ALIENS

SECTION 27-13-10. Aliens and foreign corporations entitled to same property as natural-born citizens.

Real and personal property of every description may be taken, acquired, held and disposed of by an alien, subject to the provisions of Sections 27-13-30 and 27-13-40, in the same manner in all respects as by a natural-born citizen. And a title to real or personal property or every description may be derived through, from or in succession to an alien, in the same manner in all respects as through, from or in succession to a natural born citizen. Foreign corporations shall have and exercise all rights granted to aliens in this section.

HISTORY: 1962 Code Section 57-101; 1952 Code Section 57-101; 1942 Code Sections 8687, 8907; 1932 Code Sections 8687, 8907; Civ. C. '22 Sections 5209, 5328; Civ. C. '12 Sections 3446, 3556; Civ. C. '02 Sections 2360, 2469; G. S. 1768, 1847; R. S. 1880, 1981; 1872 (15) 72, 73; 1873 (15) 488.



SECTION 27-13-20. Titles derived through aliens legalized.

Any citizen or alien who, prior to December 19, 1807, entered into any bona fide contract or received any grant or other deed of conveyance for or relating to any real property in this State or who derived their titles from or through aliens, either mediately or immediately, shall hold and enjoy it in fee simple or for any less estate, according to the nature of his contract, grant or other deed of conveyance, any law, usage or custom to the contrary thereof in any wise notwithstanding; provided, that nothing contained herein shall be so construed as to interfere with or at all invalidate any grant of real property which may, before December 19, 1807, have been made by the General Assembly unto any person or any body corporate or to affect in any measure descents cast before the date aforesaid.

HISTORY: 1962 Code Section 57-102; 1952 Code Section 57-102; 1942 Code Section 8686; 1932 Code Section 8686; Civ. C. '22 Section 5208; Civ. C. '12 Section 3445; Civ. C. '02 Section 2359; G. S. 1767; R. S. 1879; 1807 (5) 547.



SECTION 27-13-30. Limitation on alien land ownership.

No alien or corporation controlled by aliens, either in his or its own right or as trustee, cestui que trust or agent, shall own or control within the limits of this State more than five hundred thousand acres of land. Nothing in this section shall apply to lands owned or controlled by any such person or corporation nor to lands mortgaged to such a person or corporation on March 9, 1896, nor shall this section apply to lands conveyed by an alien to a corporation controlled by such alien.

HISTORY: 1962 Code Section 57-103; 1952 Code Section 57-103; 1942 Code Section 7790; 1932 Code Section 7790; Civ. C. '22 Section 4053; Civ. C. '12 Section 2689; Civ. C. '02 Section 1795; 1896 (22) 211; 1945 (44) 51; 1955 (49) 98; 1956 (49) 2971.



SECTION 27-13-40. Limitation on alien land ownership; lands acquired on foreclosure of mortgage.

But Section 27-13-30 shall not apply to land purchased under proceedings, either by action or power of sale, to foreclose any mortgage acquired after March 9, 1896 by any alien or corporation controlled by aliens, but in such case such alien or corporation controlled by aliens shall not be entitled to hold such excess of land more than five years, unless the Comptroller General shall certify that a sale during that time would be materially detrimental to the interest of such alien or corporation controlled by aliens, in which case such alien or corporation controlled by aliens may hold such land for five years longer upon the same conditions.

HISTORY: 1962 Code Section 57-104; 1952 Code Section 57-104; 1942 Code Section 7790; 1932 Code Section 7790; Civ. C. '22 Section 4053; Civ. C. '12 Section 2689; Civ. C. '02 Section 1795; 1896 (22) 211.






CHAPTER 15 - CATAWBA INDIAN LANDS

SECTION 27-15-10. Leases; term limitations.

It shall be lawful for the Catawba Indians to grant and make to any person any lease or leases, for life or lives or term of years, of any of the lands vested in them by the laws of this State; provided, that no lease shall exceed the term of ninety-nine years or three lives in being.

HISTORY: 1962 Code Section 57-151; 1952 Code Section 57-151; 1942 Code Section 8689; 1932 Code Section 8689; Civ. C. '22 Section 5211; Civ. C. '12 Section 3448; Civ. C. '02 Section 2362; G. S. 1770; R. S. 1881; 1808 (5) 576.



SECTION 27-15-20. Formal requisites of lease.

No lease of the lands of the Catawba Indians, whether for life or lives or term of years, shall be held or deemed as valid and good in law unless it be signed and sealed by at least four of the head men or chiefs of the Catawba Indians.

HISTORY: 1962 Code Section 57-152; 1952 Code Section 57-152; 1942 Code Section 8690; 1932 Code Section 8690; Civ. C. '22 Section 5212; Civ. C. '12 Section 3449; Civ. C. '02 Section 2363; G. S. 1771; R. S. 1882; 1808 (5) 576; 1854 (12) 324.



SECTION 27-15-30. Certain rights vested in lessees of Catawba Indians.

All the reversionary right, title and interest of this State in and to the Catawba Indian lands, situated in the counties of York and Lancaster, within a boundary of fifteen miles square and which are represented in the plat of survey made by Samuel Wiley, dated February 22, 1764 and now on file in the office of the Secretary of State, are hereby vested in the persons who may hold such lands as lessees of the Catawba Indians, their heirs and assigns, according to the location of their respective leases.

HISTORY: 1962 Code Section 57-153; 1952 Code Section 57-153; 1942 Code Section 8691; 1932 Code Section 8691; Civ. C. '22 Section 5213; Civ. C. '12 Section 3450; Civ. C. '02 Section 2364; G. S. 1772; R. S. 1883; 1838 (6) 602.



SECTION 27-15-40. Grants to lessees of leased Catawba Indian lands.

Each lessee of the Catawba Indian lands who shall deposit with the Secretary of State his lease and also the receipt or receipts of the former tax collector of the county wherein such lands may be situated for such taxes as may have been paid thereon, as heretofore required by law, shall be entitled to locate and receive a grant from the State (in the manner provided by law for granting vacant lands) for the land held by him under lease, upon payment of the usual fees, and thenceforth hold the land so granted in the same right as any other lands granted by this State are held.

HISTORY: 1962 Code Section 57-154; 1952 Code Section 57-154; 1942 Code Section 8692; 1932 Code Section 8692; Civ. C. '22 Section 5214; Civ. C. '12 Section 3451; Civ. C. '02 Section 2365; G. S. 1773; R. S. 1884; 1840 (11) 146.



SECTION 27-15-50. Proceedings by lessee if lease be lost.

If any lessee of the Catawba Indian lands, being in possession, shall not have it in his power to deposit the lease under which he holds, as required by Section 27-15-40, by reason of its loss or otherwise, such person shall file in the office of the Secretary of State a notice of his intention to apply for the issuing of a grant and shall publish such notice in one or more of the newspapers of the county in which such land is situated for at least three months before the time of such intended application. Such notice shall set forth the cause of the inability of such person to produce such lease and shall be verified by the oath of the applicant. And such grant shall thereupon issue if the person applying be otherwise entitled thereto, provided, that if any other person shall, within five years from the issuing of such grant, produce a lease of the premises so granted, such grant shall thereupon become null and void.

HISTORY: 1962 Code Section 57-155; 1952 Code Section 57-155; 1942 Code Section 8693; 1932 Code Section 8693; Civ. C. '22 Section 5215; Civ. C. '12 Section 3452; Civ. C. '02 Section 2366; G. S. 1774; R. S. 1885; 1857 (12) 611.






CHAPTER 16 - CATAWBA INDIAN CLAIMS SETTLEMENT ACT

SECTION 27-16-10. Short title.

This chapter is known as "The Catawba Indian Claims Settlement Act".

HISTORY: 1993 Act No. 142, Section 1.



SECTION 27-16-20. Legislative findings.

The Legislature finds:

(1) The Catawba Indian Tribe has filed lawsuits in both the United States District Court for the District of South Carolina, claiming possessory rights to certain lands in South Carolina and trespass damages and in the United States Court of Federal Claims seeking monetary damages against the United States.

(2) The pendency of these lawsuits has resulted in severe economic and social hardships for large numbers of landowners, citizens, and communities in the State, and therefore for the State as a whole. If these claims are not resolved, further litigation involving tens of thousands of landowners would be likely.

(3) The Indian claimants and the State, acting through the Governor, have reached an agreement in principle to settle their differences which constitutes a good faith effort on the part of all parties to achieve a fair and just resolution of claims which, in the absence of this settlement, could be pursued through the courts for many years to the detriment of the State and all its citizens, including the Indians.

(4) The implementation of the settlement requires legislation by the Congress of the United States and by the General Assembly of South Carolina.

HISTORY: 1993 Act No. 142, Section 1.



SECTION 27-16-30. Definitions.

As used in this chapter:

(1) "Catawba Claim Area" means that area of approximately one hundred forty-four thousand acres in York, Lancaster, and Chester Counties claimed by the Catawba Tribe under the Treaty of Pine Tree Hill in 1760 and the Treaty of Augusta in 1763, and surveyed by Samuel Wylie in 1764, and ceded by the Catawba Indian Tribe to South Carolina by the Treaty of Nation Ford in 1840.

(2) "Catawba Indian Tribe", "Catawbas", or "Tribe" means the Catawba Indian Tribe of South Carolina as constituted in aboriginal times, which was party to the Treaty of Pine Tree Hill in 1760 as confirmed by the Treaty of Augusta in 1763, which was party also to the Treaty of Nation Ford in 1840, and which was the subject of the Catawba Indian Tribe of South Carolina Division of Assets Act, enacted September 29, 1959, codified at 25 U.S.C. Sections 931-938, and all predecessors and successors in interest, including the Catawba Indian Tribe of South Carolina, Inc.

(3) "Claim" or "Claims" means a claim which was asserted by the plaintiffs in either suit, and any other claim which could have been asserted by the Catawba Indian Tribe or a Catawba Indian of a right, title, or interest in property, to trespass or property damages, or of a hunting, fishing, or other right to natural resources, if the claim is based upon aboriginal title, recognized title, or title by grant, patent, or treaty, including the Treaty of Pine Tree Hill of 1760, the Treaty of Augusta of 1763, or the Treaty of Nation Ford of 1840.

(4) "Executive Committee" means the body of the Catawba Indian Tribe of South Carolina composed of the Tribe's executive officers as selected by the Tribe in accordance with its constitution.

(5) "Existing Reservation" means that tract of approximately six hundred thirty acres conveyed to the State in trust for the Tribe by J.M. Doby on December 24, 1842, by deed recorded in York County Deed Book N, pages 340-341.

(6) "Federal implementing legislation" means all appropriate federal legislation necessary to enact and effect the terms, provisions, and conditions of the Settlement Agreement.

(7) "General Council" means the membership of the Tribe convened as the Tribe's governing body for the purpose of conducting tribal business pursuant to the Tribe"s constitution.

(8) "Internal Matters" or "Internal Tribal Matters" are matters which include, but are not limited to, the relationship between the Tribe and one or more of its members, the conduct of Tribal government over members of the Tribe, or the Tribe's exercise of the power to exclude individuals from its Reservation.

(9) "Member" means individuals who are members of the Tribe as determined in accordance with the federal implementing legislation.

(10) "Reservation" or "expanded reservation" means the existing reservation and lands added to the Existing Reservation pursuant to the federal implementing legislation which will be held in trust by the Secretary.

(11) "Secretary of the Interior" or "Secretary" means the Secretary of the Department of the Interior or his designee, and "Department" or "Department of the Interior" refers to the United States Department of the Interior.

(12) "Settlement Agreement" means the written "Agreement in Principle" reached between the State and the Tribe and attached to the copy of the act enacting this chapter signed by the Governor and filed with the Secretary of State.

(13) "State Government" or "State" means South Carolina.

(14) "Suit" or "Suits" means Catawba Indian Tribe of South Carolina v. State of South Carolina, et al., docketed as Civil Action No. 80-2050 and filed in United States District Court for the District of South Carolina; and Catawba Indian Tribe of South Carolina v. The United States of America, docketed as Civil Action No. 90-553L and filed with the United States Court of Federal Claims.

(15) "Termination Act" means the "Catawba Indian Tribe Division of Assets Act," enacted September 21, 1959, 73 Stat. 592, 25 U.S.C. Section 931-938.

(16) "Transfer" includes, but is not limited to, a voluntary or an involuntary sale, grant, lease, allotment, partition, or other conveyance; a transaction the purpose of which was to effect a sale, grant, lease, allotment, partition, or conveyance; and an act, an event, or a circumstance that resulted in a change in title to, possession of, dominion over, or control of land or natural resources.

(17) "Tribal Trust Funds" means those funds set aside in trusts established by the Secretary for the benefit of the Tribe and its members pursuant to the federal legislation implementing the Settlement Agreement.

HISTORY: 1993 Act No. 142, Section 1.



SECTION 27-16-40. Catawba Tribe subject to jurisdiction of state, except where otherwise expressly provided.

The Catawba Tribe, its members, lands, natural resources, or other property owned by the Tribe or its members, including land, natural resources, or other property held in trust by the United States or by any other person or entity for the Tribe, is subject to the civil, criminal, and regulatory jurisdiction of the State, its agencies, and political subdivisions other than municipalities, and the civil and criminal jurisdiction of the courts of the State to the same extent as any other person, citizen, or land in the State, except as otherwise expressly provided in this chapter or in the federal implementing legislation.

HISTORY: 1993 Act No. 142, Section 1.



SECTION 27-16-50. Monetary payments by state, federal governments; private payments; Trust Funds; limited waiver of immunity by state as to suit to collect; effect on certain other funding.

(A) The General Assembly recognizes and acknowledges that the Settlement Agreement requires payment to the Catawba Indian Tribe of fifty million dollars of which thirty-two million dollars is to be contributed by the federal government. The State shall contribute twelve million, five hundred thousand dollars toward the settlement, which must be paid in five annual payments in the amount of two million, five hundred thousand dollars. The State's initial annual payment must be made within ninety days after the effective date of the implementing legislation, and the State's annual payments continue on the same day and month for four consecutive years, or at the option of the State, the remaining balance of the contribution may be paid in full at any time within five years of the effective date of this chapter.

(B) The State Treasurer shall collect all local and private contributions to settlement and forward them to the Secretary.

(C) Upon completion of all payments into the Trust Funds created by the federal implementing legislation and the Settlement Agreement, at least one-third of all state, local, and private contributions must be paid into the Education Trust Fund.

(D) Private payments made pursuant to Section 5.2 of the Settlement Agreement may be treated at the election of the taxpayer as either a payment in settlement of litigation or a charitable contribution for state income tax purposes.

(E) If the State's contribution of twelve million, five hundred thousand dollars, or any part of it, is not paid as scheduled, the Tribe, or the United States on behalf of the Tribe, has a cause of action against the State for the amount not paid when due. Suit on this cause of action may be brought, at the election of the Tribe, in the Court of Common Pleas of South Carolina or in the United States District Court for the District of South Carolina. Until the entire twelve million, five hundred thousand dollars is paid, the State waives any Eleventh Amendment immunity which may bar a suit in the United States District Court for the District of South Carolina, but this waiver applies only to the cause of action referred to in this subsection.

(F) None of the funds, assets, or income from the Tribal Trust funds may at any time be used as a basis for denying or reducing funds to the Tribe or its members under federal, state, or state funded local program, and distributions from the Tribal Trust Funds may be used as matching funds for other state, local, or federal grants or loans.

HISTORY: 1993 Act No. 142, Section 1.



SECTION 27-16-60. Ratification of transfer extinguishes other claims by or on behalf of Tribe; State law to govern transfer of property.

(A) Any transfer of land or other natural resources located anywhere within the State, from, by, or on behalf of the Tribe including, but without limitation, a transfer pursuant to a treaty, compact, or statute of any state, is deemed to have been made in accordance with the laws of the State.

(B) Any transfer of land or other natural resources located anywhere within the State from, by, or on behalf of a member of the Tribe or a person purporting to be a member of the Tribe including, but without limitation, a transfer pursuant to a treaty, compact, or statute of a state, is deemed to have been made in accordance with the laws of the State.

(C) By virtue of the approval and ratification of any transfer of land or natural resources affected by this section, all claims under a statute or the common law of a state against the United States, a state or subdivision of the United States, or another person or entity, by the Tribe, any of its members or any person purporting to be a member, or any predecessors or successors in interest thereof, arising at the time of or subsequent to the transfer and based on any interest in or right involving the land or natural resources, including without limitation claims for trespass damages, claims for use and occupancy, or claims for damages to property, are deemed extinguished as of the date of the transfer.

(D) Nothing in this section affects, diminishes, or eliminates the personal claim of an individual Indian which is pursued under a law of general applicability that protects non-Indians as well as Indians.

HISTORY: 1993 Act No. 142, Section 1.



SECTION 27-16-70. Tribal court of criminal jurisdiction; delineation of Tribal and state jurisdiction; Tribal peace officers; training; cross-deputization.

(A) Except as provided in this section, South Carolina shall exercise exclusive jurisdiction over all crimes under the statutory or common law of this State.

(B) A constitution adopted by the Tribe may provide for a tribal court with criminal jurisdiction.

(1) If a tribal court with criminal jurisdiction is created, the territorial jurisdiction of the court both original and appellate must be limited to the Reservation; the jurisdiction of the court over persons must be limited to members of the Tribe; and the subject matter jurisdiction of the court is limited to crimes within the jurisdiction of the state magistrates' courts and to any additional misdemeanors and petty offenses specified in the ordinances or laws adopted by the Tribe. The fines and penalties for the offenses may not exceed the maximum fines and penalties that a state magistrate's court may impose.

(2) In all cases in which the tribal court has jurisdiction over state law, its jurisdiction must be concurrent with the jurisdiction of the magistrates' courts of the State; and defendants shall have the right to remove the cases to the magistrate's court or appeal their convictions in tribal court cases to the General Sessions Court, in the same manner that magistrate's court decisions may be appealed, or in accordance with procedures the General Assembly may provide. In cases where the tribal court is applying those additional ordinances or laws described in item (1), it shall have exclusive jurisdiction.

(C) For the purpose of enforcing the Tribe's powers provided by this chapter and the federal implementing legislation, the Tribe may employ peace officers.

(1) If the Tribe elects to employ peace officers, all tribal peace officers shall undergo and pass the same course of training required of sheriff's deputies by South Carolina.

(2) The State, the Counties of York and Lancaster, and the Tribe shall enter into a cross-deputization agreement whereby tribal law enforcement officers are authorized to enforce state, county, and tribal law within the Reservation against members and nonmembers of the Tribe, and state and county law enforcement officers are authorized to enforce state, county, and tribal law within the Reservation against members and nonmembers of the Tribe. However, if the reservation is located in only one of the two counties, only the sheriff of that county shall enter into a cross deputization agreement as provided in this section.

HISTORY: 1993 Act No. 142, Section 1.



SECTION 27-16-80. Tribal courts - original and appellate civil; full faith and credit; waiver of jurisdiction; appeal to nonTribal courts; claims and suits against Tribe; limited sovereign immunity; liability insurance; partial applicability of Tort Claims Act; satisfaction of judgments.

(A) The Tribe may provide in its constitution for a Tribal Court having civil jurisdiction which may extend up to, but not exceed, the extent provided in this chapter and the federal implementing legislation. The Tribe may have a court of original jurisdiction, as well as an appellate court.

(1) With respect to actions on contracts, the Tribal Court may be vested with jurisdiction over an action on a contract:

(a) to which the Tribe or a member of the Tribe is a party, which expressly provides in writing that the Tribal Court has concurrent or exclusive jurisdiction.

(b) between the Tribe or a member of the Tribe and other parties or their agents who are physically present on the Reservation when the contract is made, and which is to be performed in part on the Reservation so long as the contract does not expressly exclude jurisdiction of the Tribal Court. For purposes of this section, the delivery of goods or the solicitation of business on the Reservation does not constitute part performance sufficient to confer jurisdiction.

(c) to which the Tribe or a member of the Tribe is a party where more than fifty percent of the services to be rendered are performed on the Reservation, so long as the contract does not expressly exclude jurisdiction of the Tribal Court.

(2) With respect to actions in tort, the Tribal Court may be vested with jurisdiction over an action arising out of:

(a) an intentional tort, as defined by South Carolina law, committed on the Reservation, in which recovery is sought for bodily injuries or damages to tangible property located on the Reservation.

(b) negligent tortious conduct occurring on the Reservation or conduct occurring on the Reservation for which strict liability may be imposed, excluding, however, accidents occurring within the right-of-way limits of a highway, road, or other public easement owned or maintained by the State or its subdivisions or by the United States, which abuts or crosses the Reservation. However, the action in tort involving a nonmember of the Tribe as defendant may be removed to a state or federal court of appropriate jurisdiction if the amount in controversy exceeds the jurisdictional limits then applicable to magistrate's court in South Carolina.

(3) The Tribal Court may be vested with exclusive jurisdiction over internal matters of the Tribe.

(4) The Tribal Court also may be vested with jurisdiction over domestic relations where both spouses to the marriage are members of the Tribe and both reside on the Reservation or last resided together on the Reservation before the separation leading to their divorce.

(5) The Tribal Court also may be vested with jurisdiction to enforce against a business located on the Reservation and members or nonmembers residing on the Reservation, tribal civil regulations regulating conduct on the Reservation enacted pursuant to Section 10.2 or 17 of the Settlement Agreement. The entity or person is charged with notice of the Tribe's regulations governing conduct on the Reservation and is subject to the enforcement of the regulations in the Tribal Court unless the Tribe specifically has exempted the entity or person from any or all regulation or enforcement in Tribal Court.

(B) The original jurisdiction of the Tribal Court over the matters set forth in subsections (A)(1)(b), (A)(1)(c), (A)(2), and (A)(4) must be concurrent with the jurisdiction of the Court of Common Pleas of South Carolina, the Family Court, and the United States District Court for South Carolina. The original jurisdiction of the Tribal Court over the matters set forth in subsection (A)(1)(a) must be concurrent or exclusive depending upon the agreement of the parties. The original jurisdiction of the Tribal Court over matters set forth in subsection (A)(3) must be exclusive. The original jurisdiction of the Tribal Court over matters set forth in subsection (A)(5) must be exclusive unless the Tribe has waived exclusive jurisdiction as to any person or entity. As to all sections referred to in this subsection, jurisdiction over appeals, if any, must be governed by subsection (D).

(C) The Tribe may waive Tribal Court jurisdiction or the application of tribal laws with respect to a person or firm residing, doing business, or otherwise entering upon the Reservation or contracting with the Tribe. A member of the Tribe also may waive Tribal Court jurisdiction or specify in the contract the law of an appropriate jurisdiction to govern a commercial transaction or the interpretation of a contract to which the member is a party.

(D)(1) All final judgments entered in actions tried in Tribal Court are subject to an appeal to the Family Court, the Court of Common Pleas, or the United States District Court, depending upon whether that court would have had jurisdiction over the appealed matter had it been commenced in that court, if all of the following circumstances exist:

(a) A party to the suit is not a member of the Tribe;

(b) The amount in controversy or the cost of complying with an equitable order or decree exceeds the jurisdictional limits then applicable in the magistrates' courts of South Carolina;

(c) The subject matter of the suit does not fall within subsection (A)(1)(a) if jurisdiction is exclusive or subsection (A)(3) or (A)(5). The Tribe may enlarge the right of appeal to include other subject matters and members of the Tribe, subject to rules and procedures the applicable court and relevant state laws may provide.

(2) In an appeal, the court, as appropriate, may:

(a) enter judgment affirming the Tribal Court;

(b) dismiss the case for lack of jurisdiction of the Tribal Court, but only in those cases where the Tribal Court first has addressed the issue of its jurisdiction;

(c) reverse or remand the case for retrial or reconsideration in Tribal Court; or

(d) grant a trial de novo in its court.

(3) In an appeal, a trial, or a trial de novo, the reviewing court shall apply any regulation enacted pursuant to tribal authority.

(E)(1) In cases subject to subsection (A)(2) or (D), all final judgments of the Tribal Court must be given full faith and credit in the state court with appropriate jurisdiction, and the Tribal Court shall grant full faith and credit to state court final judgments.

(2) In those cases which are not subject to subsection (A)(2) or (D), the judgment must be reviewed by the state court in the manner provided in the Uniform Arbitration Act, Section 15-48-10 et. seq. or, if appropriate, by the federal court in the manner provided in the United States Arbitration Act, 9 U.S.C. 1 et. seq.

(F)(1) The Tribe may sue or be sued, in a court of competent jurisdiction. However, the Tribe enjoys sovereign immunity including damage limits and, except as provided in this subsection, immunity from seizure, execution, or encumbrance of properties, to the same extent as the political subdivisions of the State as provided in the South Carolina Tort Claims Act, Chapter 78 of Title 15. With respect to nonconsumer liability based on contract, however, the Tribe, in a written contract, may provide that it is immune from suit on that contract as if there had been no waiver of sovereign immunity.

(2) Notwithstanding the provisions of this subsection, the Tribe is subject to suit as provided in Section 27-16-120(B).

(3) The Tribe shall procure and maintain liability insurance with the same coverage and limits as required of political subdivisions of the State by Section 15-78-140(b).

(4) An action alleging tortious conduct by an employee of the Tribe acting within the scope of his duties which seeks money damages against the Tribe must name only the Tribe as a party defendant.

(5) A settlement or judgment in an action or a settlement of a claim filed with the Tribe constitutes a complete bar to further action by the claimant against the Tribe by reason of the same occurrence.

(6) A claimant may file a verified claim for damages with the Tribe before filing suit but is not required to file the claim as a prerequisite to filing suit.

(a) The claim must set forth the circumstances which brought about the loss, the extent of the loss, the time and the place the loss occurred, the names of all witnesses, if known, and the amount of the loss sustained.

(b) The Tribe shall designate an employee or office to accept the filing of claims. Filing may be accomplished by receipt by the Tribe's designee of certified mailing of the claims or by compliance with the provisions of law relating to service of process.

(c) If filed, the claim must be received within one year after the loss was or should have been discovered.

(d) The Tribe has one hundred eighty days from the date of the filing of the claim in which to determine whether the claim is allowed or disallowed. Failure to notify the claimant of action upon the claim within one hundred eighty days after the filing of the claim is considered a disallowance of the claim.

(e) While the filing of the claim is not required as a prerequisite to suit, if a claimant files a claim, he may not institute an action until after the occurrence of the earliest of one of the following three events:

(i) passage of one hundred eighty days from the filing of the claim with the Tribe;

(ii) Tribe's disallowance of the claim;

(iii) Tribe's rejection of a settlement offer.

(7) The provisions of the following sections of the South Carolina Tort Claims Act apply to the Tribe to the same extent as they apply to the State and its political subdivisions:

(a) Section 15-78-100(c), joint tortfeasors;

(b) Section 15-78-110, statute of limitations;

(c) Section 15-78-170, survival actions;

(d) Section 15-78-190, applicability of uninsured or underinsured defendant insurance.

(8) If the Tribe's insurance coverage is inadequate or unavailable to satisfy a judgment within the limits of the Tort Claims Act, neither the judgment nor any other process may be levied upon the corpus or principal of the Tribal Trust Funds or upon property held in trust for the Tribe by the United States. However, the Tribe or the Secretary of Interior shall honor valid orders of a federal or state court which enters money judgments for causes of action against the Tribe arising after the effective date of this chapter, by making an assignment to the judgment creditor of the right to receive income out of the next quarterly payment or payments of income from the Tribal Trust Funds.

(G) The Indian Child Welfare Act, 25 U.S.C. Section 1901 et seq., applies to Catawba Indian Children as set forth in the federal implementing legislation.

(H) If no Tribal Court is established by the Tribe, the State shall exercise jurisdiction over all civil and criminal causes arising out of acts and transactions occurring on the Reservation or involving members of the Tribe. If the Tribe does establish a Tribal Court pursuant to Section 27-16-70(B) or 27-16-80(A), Section 27-16-70(B)(2) or 27-16-80 (B) governs whether jurisdiction is exclusive or concurrent.

HISTORY: 1993 Act No. 142, Section 1.



SECTION 27-16-90. State may convey Existing Reservation to United States; Expanded Reservation; Expansion Zones; improvements in Expansion Zones; eminent domain; taxes; easements.

(A) The State, after obtaining any necessary judicial approval, may convey the Existing Reservation to the United States of America.

(B) An Expanded Reservation shall be created in the manner prescribed by the federal implementing legislation and the Settlement Agreement. This Expanded Reservation must be joined with the Existing Reservation to form the new tribal Reservation.

(1)(a) The total area of the Reservation is limited to three thousand acres, including the Existing Reservation, but the Tribe may exclude from this limit up to six hundred acres of additional land if the land is:

(i) within rights-of-way for public roads or public utilities rendered unusable for development by the easement or right-of-way;

(ii) within the one hundred-year flood plain of the Catawba River as defined by the Federal Emergency Management Agency, or its successor;

(iii) nondevelopable wetland defined or restricted by law or regulation so that buildings, structures, and other improvements are prohibited;

(iv) park or recreational land accessible to the public and dedicated permanently to public use.

(b) After completion of a comprehensive development plan the Tribe may seek to have the permissible area of the Expanded Reservation enlarged to a maximum of three thousand, six hundred acres, plus up to six hundred acres of land as described in subitem (a). Expansion must be approved first, however, by the Secretary and then by ordinance of the county council governing the area where the additional lands are to be acquired and by a law or joint resolution enacted by the General Assembly and signed by the Governor of South Carolina.

(2) Before placing a noncontiguous tract in Reservation status, the Tribe, in consultation with the Secretary, shall submit to the county council in a county where it proposes to purchase noncontiguous tracts for Reservation status a Noncontiguous Development Plan Application. As used in this item 'application' is as described in the Settlement Agreement.

(3) The Tribe shall present its application to the county council of each county in which the Secretary proposes to purchase noncontiguous tracts to be placed in Reservation status. The county council shall make findings on the extent to which the application has met the criteria set forth in the Settlement Agreement and recommend to the Governor whether or not the application should be approved. After receiving the county council's recommendation, the Tribe may modify its application and resubmit it to the county council or present it to the Governor for approval. Giving due deference to the recommendation of the county council, the Governor shall review the application and decide whether to approve or disapprove it on the basis of the criteria set forth in the Settlement Agreement. Neither the county council's approval nor the Governor's approval may be withheld unreasonably. The Governor's final action must be accompanied by a written statement of reasons and is reviewable under the laws of the State.

(4) Upon approval by the Governor of the Tribe's Application, the Secretary, in consultation with the Tribe, may proceed to place noncontiguous tracts in Reservation status in accordance with the application, this chapter, and the terms of the Settlement Agreement.

(C) The Secretary and the Tribe shall endeavor at the outset to acquire contiguous tracts for the expanded Reservation in the area referred to in the Settlement Agreement as the "Primary Expansion Zone". The Primary Expansion Zone lies within the area bounded by S. C. Highway No. 5 on the south running northwesterly to its intersection with Springdale Road on the west and northeasterly to the Catawba River along Sturgis Road; east along the Catawba River to its confluence with Sugar Creek; north along Sugar Creek to its intersection with S. C. Highway No. S-29-41, Doby Bridge Road; with S. C. Highway S-29-41 to its intersection with U.S. Highway No. 521; with U.S. Highway No. 521 in a southerly direction to its intersection with S. C. Highway No. S-29-55, Van Wyck Road, on the east; with S. C. Highway No. S-29-55 to its intersection with Twelve Mile Creek on the south; and with Twelve Mile Creek to S. C. Highway No. 5 on the south. This area is known as the "Catawba Reservation Primary Expansion Zone".

(D) The Secretary, in consultation with the Tribe, may elect to purchase contiguous tracts in an alternative area described in the Settlement Agreement as the Secondary Expansion Zone, under the conditions provided in subsections (B)(2) and (3). The Secondary Expansion Zone consists of the area bounded by Sugar Creek on the west; the Catawba River on the south extending to the Norfolk Southern Railway trestle on the west; northerly with the railroad right-of-way to its intersection with S.C. S-46-329, Brickyard Road; east to S.C. S-46-41, Doby Bridge Road; easterly along S.C. S-46-41 to its intersection with Sugar Creek. This area is known as the "Catawba Reservation Secondary Expansion Zone".

(E) The Primary and Secondary Expansion Zones in subsections (C) and (D) are the preferred and only approved zones for expansion of the Reservation. However, after completing a comprehensive plan of development, the Tribe may propose different or additional expansion zones. The zone first must be approved by the Secretary, then by ordinance of the county council where the zone is located, and by law or joint resolution enacted by the General Assembly of South Carolina and signed by the Governor. The combined area of all land acquisitions, including land in specially approved zones, may not exceed the limits imposed by this section.

(F) Before the Tribe's comprehensive planning process, the South Carolina Department of Highways and Public Transportation shall consult with the Tribe about planned and proposed major highways within the Primary and Secondary Expansion Zones in the manner described in the Settlement Agreement.

(G) Before the Tribe's comprehensive planning process, the South Carolina Department of Health and Environmental Control shall consult with the Tribe about the location of future sewage treatment facilities that may serve the Primary and Secondary Expansion Zones in the manner described in the Settlement Agreement. The Tribe is responsible for the design, construction, operation, and maintenance of its own sewage collection system and for the cost of constructing an extension line and tap to the transmission line. The Tribe also is subject to fees for use of the treatment system and transmission line and subject to all regulations imposed on users of the system. The Department of Health and Environmental Control shall endeavor to ensure that the fees, charges, and rules are the same as those applied to municipal users of the system. If the Tribe is required to construct an extension line to connect with a transmission line, the Tribe may charge non-Reservation users along the extension line reasonable tap and user fees.

(H) Except as provided in this subsection, the power of eminent domain must not be used by a governmental authority in acquiring parcels of land for the benefit of the Tribe, whether or not the parcels are to be part of the Reservation. All purchases may be made only from willing sellers by voluntary conveyances, except if the ostensible owner agrees to the sale, the Secretary may use condemnation proceedings to perfect or clear title and to acquire any interests of putative defendants whose addresses are unknown or the interests of unborn heirs or persons subject to mental disability. For South Carolina income tax purposes, the conveyance must be treated in the manner provided by Internal Revenue Code Section 1033 if the federal implementing legislation provides for that treatment under federal law. Filing and recording fees, all documentary tax stamps, and other fees incident to the conveyance of real estate are payable in connection with the purchases regardless of whether the property is purchased by the Tribe or by the United States in trust for the Tribe. Real property taxes levied for the year of closing must be prorated and paid at closing, or if the amount of property taxes to be due then cannot be calculated, property taxes must be estimated and escrowed at closing.

(I) The purchase of land specially assessed as agricultural use property by York or Lancaster County shall not result in a rollback of property taxes if the property is placed by the Tribe in Reservation status within one year of the date of purchase. If specially assessed land is acquired and not made part of the Reservation within one year, deferred or rollback taxes are due and payable without interest to the county treasurer.

(J) The acquisition of lands for the expanded Reservation may not extinguish easements or rights-of-way then encumbering the lands unless the Secretary or the Tribe enters into a written agreement with the owners terminating the easements or rights-of-way. The Secretary, with the approval of the Tribe, has the power to grant or convey easements and rights-of-way for public roads, public utilities, and other public purposes over the Reservation. Unless the Tribe and the State agree upon a valuation formula for pricing easements over the Reservation, the Secretary is subject to proceedings for condemnation and eminent domain to acquire easements and rights-of-way for public purposes through the Reservation under the laws of South Carolina in circumstances where no other reasonable access is available. With the approval of the Tribe, the Secretary also may grant easements or rights-of-way over the Reservation for private purposes, and implied easements of necessity apply to all lands acquired by the Tribe, unless expressly excluded by the parties.

(K) Only land made part of the Reservation is governed by the special jurisdictional provisions set forth in this chapter and in the federal implementing legislation.

HISTORY: 1993 Act No. 142, Section 1.



SECTION 27-16-100. Tribal ownership of realty outside Reservation.

(A) The Tribe may acquire parcels of real estate outside the Reservation in the manner provided by the federal implementing legislation and the Settlement Agreement. These parcels must not be part of the Reservation, governed by the special jurisdictional provisions set forth in this chapter, or subject to other special attributes on account of their ownership by the Tribe as a corporate entity or by the Secretary as trustee for the Tribe, except as provided in this section.

(1) If the ownership of the properties by the Secretary or the Tribe or a subentity of the Tribe removes the property from ad valorem taxation, payments must be made by the Tribe in lieu of taxation that are equivalent to the taxes that otherwise would be paid if the property were subject to levy.

(2) The Tribe may lease, sell, mortgage, restrict, encumber, or otherwise dispose of non-Reservation lands in the same manner as other persons and entities under state law. The Tribe as landowner shall be subject to the same obligations and responsibilities as other persons and entities under state and local law, including local zoning and land use laws and regulations.

(B) All non-Reservation properties and all activities conducted on the properties shall be subject to the laws, ordinances, taxes, and regulations of the State and its political subdivisions, except as specifically provided in this chapter and the federal implementing legislation. This general jurisdictional principle shall extend to non-Reservation properties held by the Tribe as a corporate entity and to properties held in trust by the United States designated as non-Reservation property when acquired. The laws, ordinances, taxes, and regulations of the State and its subdivisions shall apply to non-Reservation properties in the same manner as the laws, ordinances, taxes, and regulations apply to other properties held by non-Indians located in the same jurisdiction.

HISTORY: 1993 Act No. 142, Section 1.



SECTION 27-16-110. Bingo, video poker and similar devices; other gambling or wagering; state laws to govern; licenses; tax.

(A) Except as specifically provided in the federal implementing legislation and this chapter, all laws, ordinances, and regulations of South Carolina and its political subdivisions govern the conduct of gambling or wager by the Tribe on and off the Reservation.

(B) The State shall govern the conduct of bingo under Article 24, Chapter 21 of Title 12, Regulation of Bingo Games, including regulations or rulings issued in relation to that article, except as provided by the special bingo license to which the Tribe is entitled in accordance with this section if it elects to sponsor bingo games under the special license.

(1) For purposes of conducting the game of bingo, the Tribe is deemed a nonprofit organization under Article 24, Chapter 21 of Title 12.

(2) If the Tribe elects to conduct the game of bingo either on or off the Reservation, the Tribe shall obtain a license from the South Carolina Department of Revenue. Based on the Tribe's election, the Tribe may be licensed by the South Carolina Department of Revenue to conduct games of bingo under a regular license allowed nonprofit organizations or under the special license provided by this section.

(C) The Tribe may apply to the South Carolina Department of Revenue for a special bingo license in lieu of licenses authorized by Article 24, Chapter 21 of Title 12. A special or regular license must be granted if the Tribe complies with licensing requirements and procedures. The special license is identical in all respects to the class of license permitting the highest level of prizes allowed by law and carries the same privileges and duties as the class of license permitting the highest level of prizes provided by law, except:

(1) The frequency of the sessions must be determined by the executive committee but must be no more frequent than six sessions a week, with sessions on Sundays prohibited unless state law otherwise expressly allows Sunday sessions.

(2) The amount of prizes offered each session must be determined by the Tribe, but must not be greater than one hundred thousand dollars for any game.

(3) The Tribe shall pay, in lieu of an admission, a head, a license, or any other bingo tax, a special bingo tax equal to ten percent for each dollar of face value for each bingo card sold. No other federal, state, or local taxes apply to revenues generated by the bingo games operated by the Tribe. All revenues derived from the special bingo tax must be collected by the South Carolina Department of Revenue and deposited with the State Treasurer for the benefit of the General Fund of South Carolina.

(4) At least fifty percent of the gross proceeds received by the Tribe during a calendar quarter must be returned to the players in the form of prizes. For purposes of this section, "gross proceeds" does not include the ten percent special bingo tax.

(5) The Tribe is entitled to two bingo licenses, and these licenses may be used to operate at two locations only. They are not assignable to any other entity or individual.

(6) The net proceeds derived by the Tribe from the conduct of bingo may be used for any purpose authorized by the Tribe.

(D) The Tribe may elect to operate one of the games under a special bingo license off the Reservation and not within the one hundred forty-four thousand acre Catawba Claim Area, but before doing so, it first must obtain the approval of the governing authority of the county and any municipality in which it seeks to locate the facility. If the Tribe elects to operate one or both of the games off the Reservation but within the one hundred forty-four thousand acre Catawba Claim Area, it shall do so in an area zoned compatibly for commercial activities after consulting with the municipality or county where a facility is to be located.

(E) The sponsor and promoter of the bingo games is the Catawba Indian Tribe, and all profits gained from the enterprise accrue to the Tribe. The South Carolina Department of Revenue, or its regulatory successor, has the power to administer, oversee, and regulate all bingo games sponsored and conducted by the Tribe, audit and enforce the operation of the games, and assess and collect taxes, interest, and penalties in accordance with the laws and regulations of the State as they apply to the Tribe. The South Carolina Department of Revenue, or its regulatory successor, has the right to suspend or revoke the Tribe's bingo license or special bingo license if the Tribe violates the law with regard to conducting the game. However, the Department of Revenue, or its regulatory successor, first shall notify the Tribe of violations and provide the Tribe with an opportunity to correct the violations before its license may be revoked. Failure to pay bingo taxes, interest, or penalties may be grounds for license revocation.

(F) A license of the Tribe to conduct bingo must be revoked if the game of bingo is no longer licensed by the State. If the State resumes licensing the game of bingo, the Tribe's license or special license must be reinstated if the Tribe complies with all licensing requirements and procedures.

(G) The Tribe may permit on its Reservation video poker or similar electronic play devices to the same extent that the devices are authorized by state law. The Tribe is subject to all taxes, license requirements, regulations, and fees governing electronic play devices provided by state law, except if the Reservation is located in a county or counties which prohibit the devices pursuant to state law, the Tribe nonetheless must be permitted to operate the devices on the Reservation if the governing body of the Tribe so authorizes, subject to all taxes, license requirements, regulations, and fees governing electronic play devices provided by state law.

(H) If the Tribe elects to sponsor and conduct games of bingo under a regular license allowed nonprofit organizations under Article 24, Chapter 21 of Title 12, the Tribe must be taxed as a nonprofit corporation under that article.

HISTORY: 1993 Act No. 142, Section 1; 1998 Act No. 334, Section 2.



SECTION 27-16-120. Building code; environmental law and regulation; land use plan; health code; hunting and fishing; littoral and riparian rights; regulation of alcohol.

(A) The Tribe shall incorporate by reference and adopt the York County Building Code and may contract with York County for the services necessary to enforce, inspect, and regulate compliance with its code. The services must be provided at no charge by York County as an in-kind contribution toward settlement. In addition, those local jurisdictions which exact a fee, a permit, or inspection services shall waive the fees otherwise charged for building permit or inspection services on the Reservation. The Tribe is empowered, but not required, to adopt building code provisions to be applied on the Reservation in addition to, but not in derogation of, the York County Building Code.

(B) All state and local environmental laws and regulations apply to the Tribe and to the Reservation and are fully enforceable by all relevant state and local agencies and authorities. Similarly, all requirements that a license, permit, or certificate be obtained from a state or local agency also apply to the Tribe and to the Reservation. This provision extends without limitation to all environmental laws and regulations adopted in the future.

(1) The Tribe, the Executive Committee, and all members of the Tribe have the same status as other citizens or groups of citizens to contest, object to, or intervene in a proceeding or an action in which environmental regulations are being made, adjudicated, or enforced or in which licenses, permits, or certificates of convenience and necessity are being issued by an agency of the State or a local government and no special or preferential status under any laws.

(2) The Tribe has the authority to impose regulations applying higher environmental standards to the Reservation than those imposed by state law or by local governing bodies. However, tribal regulations apply only to the Reservation and not to property surrounding the Reservation or non-Reservation property or to the use of the Catawba River. Tribal regulations also do not apply to activities or uses off the Reservation, even if those activities affect air quality on the Reservation.

(3) The Tribe is not authorized to invoke sovereign immunity against a suit, a proceeding, or an enforcement action involving state or local environmental laws or regulations and is subject to all enforcement orders, restraining orders, fees, fines, injunctions, judgments, and other corrective or remedial measures imposed by the laws. This section does not impose different standards or requirements on the Tribe or the Secretary, when acting on the Tribe's behalf, than would be applied to a private corporation.

(C) With respect to a land use regulation within the Reservation, the Tribe has the power to adopt and enforce a land use plan after consultation with York and Lancaster Counties for those parts of the Reservation located in those respective jurisdictions. The Tribe and the affected governing bodies shall follow the substantive considerations and consultative procedures described in the Settlement Agreement.

(D) All public health codes of South Carolina and any county in which the Reservation is located are applicable on the Reservation.

(E) Hunting and fishing, on or off the Reservation, must be conducted in compliance with the laws and regulations of South Carolina. Members of the Tribe are subject to all state and local regulations governing hunting and fishing on and off the Reservation. However, for ninety-nine years following the effective date of this chapter, members of the Tribe are entitled to personal state hunting and fishing licenses without payment of fees. The Tribe and its members are subject to the same fees and requirements as all other citizens of the State in applying for and obtaining commercial hunting and fishing licenses. The Tribe has the authority to impose hunting, fishing, and wildlife rules and regulations on the Reservation that are stricter than those adopted by the State.

(F) The littoral and riparian rights of the Catawba Indian Tribe in the Catawba River or in other streams or waters crossing their lands do not differ in any respect from the rights of other owners whose land abuts nontidal bodies of water or nontidal water courses in South Carolina. The rights and obligations covered by this subsection include, but are not limited to, those described in the Settlement Agreement. These qualifications apply to the Existing Reservation, lands acquired for the Expanded Reservation, other lands acquired by or for the benefit of the Tribe, and non-Reservation lands.

(G) Alcohol is prohibited on the Reservation unless the Tribe adopts laws or ordinances permitting the sale, possession, or consumption of alcohol on the Reservation. If the Tribe adopts the laws or ordinances, they must incorporate all state standards and regulations regarding hours, sales to minors, employment, consumption, possession, and standards for licensing. However, the Tribe may impose stricter standards and regulations than those prescribed by state law. If beer, wine, and alcoholic liquor are sold on the Reservation, licenses must be issued by the State in accordance with South Carolina law, and all beer, wine, and alcoholic liquor taxes must be paid to the State in accordance with South Carolina law.

HISTORY: 1993 Act No. 142, Section 1.



SECTION 27-16-130. Taxation of Tribe and tribal persons, entities, and property; taxation of persons or enterprises operating or doing business on Reservation.

(A) The Tribe, its members, the Tribal Trust Funds, and other persons or entities affiliated with or owned by the Tribe, members of the Tribe, or the Tribal Trust Funds, whether a resident, located, or doing business on or off the Reservation, are subject to all state and local taxes, sales taxes, real and personal property taxes, excise taxes, estate taxes, and all other taxes, licenses, levies, and fees, except as expressly provided in this section or the federal implementing legislation. Any other person or business entity which locates, operates, or does business on the Reservation is subject without exception to all state and local taxes, licenses, and fees, unless otherwise expressly provided in this chapter. To the extent the Tribe may be subject to taxes under this section, the Tribe must be taxed as if it were a business corporation incorporated under the laws of South Carolina unless otherwise expressly provided.

(B) If the Tribe elects to sponsor and conduct games of bingo under the special bingo licenses under Section 27-16-110(C), the gross revenues generated by the bingo games must be subject to the ten percent tax levy specified in that section exclusively, and no other federal, state, or local taxes apply to revenues generated by the bingo games which are received by the Tribe.

(C)(1) Income of the Tribe, subdivisions and governmental agencies of the Tribe, including entities owned by the Tribe or the federal government on behalf of the Tribe, the Tribal Trust funds, and tax revenues collected by the Tribe by levy or assessment which are nontaxable for federal income tax purposes because of the Tribe's status as a recognized or restored Indian tribe also are nontaxable for purposes of state income taxes or local income taxes.

(2) Members of the Tribe are liable for payment of state and local income taxes to the same extent as any other person in the State, except income earned by members of the Tribe for work performing governmental functions solely on the Reservation is exempt for ninety-nine years from the effective date of this chapter. Income earned by members of the Tribe from the sale of Catawba Indian pottery and artifacts, on or off the Reservation, which are made by members of the Tribe are exempt from state and local income taxes. No funds distributed pursuant to the Per Capita Payment Trust Fund created by the federal implementing legislation are subject at the time of distribution to state or local income taxes. However, income subsequently earned on shares distributed to members of the Tribe is subject to the same state and local income taxes as other persons in the State pay.

(3) A person or other entity not exempt from income taxes under items (1) and (2) are liable for all federal, state, and local income taxes otherwise due regardless of whether or not they are doing business on the Reservation.

(D)(1) All lands held in trust by the United States for the Tribe as part of the Reservation, all nonresidential buildings, fixtures, and real property improvements owned by the Tribe or held in trust by the United States for the Tribe on the Reservation are exempt from all property taxes levied by the State, a county, a school district, and a special purpose district. If the Tribe owns a partial interest in property or a business, the property tax exemption provided in this section is applicable to the extent of the Tribe's interest.

(2)(a) Single and multi-family residences, including mobile homes, situated on the Reservation are exempt from all property taxes levied by the State, a county, a school district, and a special purpose district if all the following apply:

(i) they are owned by the Tribe, members of the Tribe, or Tribal Trust Funds;

(ii) for single family residences, if they are occupied by a member of the Tribe or the surviving spouse of a deceased member of the Tribe;

(iii) for multifamily residences;

a. if the property is valued on a per unit basis, those units which are occupied by a member of the Tribe or the surviving spouse of a deceased member or are unoccupied are exempt from property taxes. All other occupied units are subject to property taxes to the same extent that similar property is assessed and taxed elsewhere in the same jurisdiction. Occupancy is determined on the assessment date for the property;

b. if the property is not valued on a per unit basis, the property is exempt from property taxes based on the percentage of units which are occupied by a member of the Tribe or the surviving spouse of a deceased member of the Tribe, and the property is subject to property taxes to the same extent that similar property is assessed and taxed elsewhere in the same jurisdiction based on the percentage of units not so occupied. In calculating the value, unoccupied units must not be considered. Occupancy is determined on the assessment date for the property;

(iv) rental property constructed by the Tribe on the reservation through an Indian Housing Authority which is financed by HUD is exempt from all property taxes. In lieu of the taxes, the authority may agree to make payments to the county or a political subdivision for improvements, services, and facilities furnished by the county or political subdivision for the benefit of the housing project. However, the payments may not exceed the estimated cost to the county or political subdivision of the improvements, services, or facilities furnished.

(b) For purposes of this section, residential property is deemed to be owned by a member of the Tribe if the member or the surviving spouse of a member owns at least a one-half undivided interest in the property, and a unit is deemed occupied by members of the Tribe if at least one member or the surviving spouse of a member is living in the single-family residence or in a unit of a multi-family residence.

(3) All buildings, fixtures, and real property improvements located on the Reservation which are not exempt from real property taxes under items (1) or (2) are subject to all property taxes levied by the State, a county, a school district, a special purpose district, and any other political subdivision to the same extent that similar buildings, fixtures, or improvements are assessed and taxed elsewhere in the same jurisdiction. However, the underlying land or leasehold in the land is not subject to real property taxes. All buildings, fixtures, and improvements subject to real property taxes are eligible for a tax abatement or temporary exemption allowed new business investments to the same extent as similar properties qualify for exemption or abatement in the same county.

(4) The Tribe is authorized to levy taxes on buildings, fixtures, improvements, and personal property located on the Reservation, even though the properties may be exempt from property taxation by the State or its subdivisions, and may use the tax revenues for appropriate tribal purposes. The Tribe also may exempt or abate the taxes. York and Lancaster Counties and the South Carolina Tax Commission shall provide the necessary assistance to the Tribe if the Tribe chooses to assess tribal real property taxes as if they were property taxes imposed by a political subdivision.

(5) Real property and improvements owned by the Tribe or by members of the Tribe, or both, and not located on the Reservation are subject to all property taxes levied by the State, the county, the school district, special purpose districts, and any other political subdivisions where the property is located.

(6) To the extent that any non-Reservation real property held in trust by the Secretary is not taxable for property tax purposes, it is subject to the payment of a fee or fees by the Tribe in an amount equivalent to the real property tax that would have been paid to the applicable taxing authority if the property had not been held in trust.

(E)(1) All personal property owned by the Tribe during ninety-nine years from the effective date of this chapter and used solely on the Reservation is exempt from personal property taxes levied by the State, a county, a school district, a special purpose district, and any other political subdivision. However, motor vehicles owned by the Tribe during the ninety-nine year period are exempt from personal property taxes even if used off the Reservation.

(2) All personal property owned by members of the Tribe is subject to personal property taxes levied by the State, a county, a school district, a special purpose district, and any other political subdivisions where the property is deemed to be located.

(3) All personal property located on the Reservation which is not exempt from personal property taxes under item (1) is subject to personal property taxes levied by the State, a county, a school district, a special purpose district, and any other political subdivision encompassing the Reservation to the same extent that similar personal property is assessed and taxed elsewhere in the jurisdiction.

(4) For purposes of subsection (D) and this subsection, the determination of whether the Tribe is the owner of property must be made in the same manner as for other taxpayers for South Carolina property tax purposes.

(F) Subject to perfected security interests, if a taxpayer subject to property taxes under subsections (D) and (E) fails to pay the taxes, the appropriate taxing authority for the county or other political subdivision has the power to levy against personal property subject to personal property taxes owned by the taxpayer within the county, on or off the Reservation, in order to satisfy the taxes due.

(1) If this levy against the personal property is not sufficient to satisfy the tax lien, the county or other political subdivision may certify the deficiency to the State, and the State shall levy against other taxable property of the taxpayer in the State and remit proceeds to the county or appropriate taxing authority which is owed the tax.

(2) If the county or other political subdivision cannot satisfy its lien, the county or appropriate taxing authority may require the Tribe to cease allowing the taxpayer to do business on the Reservation.

(3) If the taxpayer is in bankruptcy, the bankruptcy statutes apply to this section.

(4) The State or any political subdivision may not seize real property located on the Reservation.

(G) The Tribe and its members are subject to all license and registration fees and requirements, all periodic inspection fees and requirements, and all fuel taxes imposed by the State and local governments on motor vehicles, boats, airplanes, and other means of conveyance.

(H) The Tribe, its members, and the Tribal Trust Funds are liable for the payment of all state and local sales and use taxes to the same extent as any other person or entity in the State, except as specifically provided as follows:

(1) Purchases made by the Tribe for tribal government functions during ninety-nine years from the effective date of this chapter are exempt from state and local sales and use taxes.

(2) Catawba pottery and artifacts made by members of the Tribe and sold on or off the Reservation by the Tribe or members of the Tribe are exempt from state and local sales and use tax.

(3) During ninety-nine years from the effective date of this chapter, the sale on the Reservation of all other items, made on or off the Reservation, are exempt from state and local sales and use taxes but are subject to a special tribal sales tax levied by the Tribe equal to the state and local sales tax that would be levied in the jurisdiction encompassing the Reservation but for this exemption.

(a) The South Carolina sales and use tax laws, regulations, and rulings apply to the special tribal sales tax, and the special tribal sales tax must be administered and collected by the South Carolina Tax Commission.

(b) The South Carolina Tax Commission separately shall account for the special tribal sales tax, and the State Treasurer shall remit the special tribal sales tax revenues periodically to the Tribe at no cost to the Tribe.

(c) The tribal sales tax does not apply to retail sales occurring on the Reservation as a result of delivery from outside the Reservation when the gross proceeds of sale are one hundred dollars or less. If it does not apply, the state sales tax applies.

(d) The Tribe shall impose a tribal use tax on the storage, use, or other consumption on the Reservation of tangible personal property purchased at retail outside the State when the vendor does not collect the tax. However, use taxes collected by a vendor which is not located in the State are subject to state use taxes, and the use tax must be remitted to the State and not the Tribe. Use taxes not collected by the vendor and remitted to the State are subject to the tribal use tax and must be collected directly by the Tribe.

(I) The Tribe shall pay a fee in lieu of school taxes. That fee must be determined by the school district in the same manner and must be the same amount paid by students from outside the county entering schools in the county.

(1) The fee payable by the Tribe must be reduced by funds received by the government for Impact Aid under Sections 20 U.S.C. 236 et seq. or other federal funds designed to compensate school districts for loss of revenue due to the nontaxability of Indian property.

(2) A fee paid on behalf of a child under this section must be excluded from state income of the child or his family for state income tax purposes.

(J) Members of the Tribe are liable for payment of all estate and inheritance taxes, except the undistributed share of a member in the Per Capita Payment Trust Fund established by the federal implementing legislation and the Settlement Agreement are exempt from state estate and inheritance taxes.

(K) The Indian Tribal Government Tax Status Act, 26 U.S.C. Section 7871, applies to the Tribe and its Reservation for South Carolina income tax purposes to the same extent as provided in the federal implementing legislation.

HISTORY: 1993 Act No. 142, Section 1.



SECTION 27-16-140. Applicability of later-enacted federal law; chapter invalid if entire federal implementing legislation judicially invalidated; construction as between chapter and Settlement Agreement; copies of Settlement Agreement available.

(A) The provisions of a federal law enacted after the date of enactment of the federal law implementing this agreement shall not apply in the State if the provision materially affects or preempts the application of the laws of the State, including application of the laws of the State to lands owned by or held in trust for Indians, Indian Nations, Indian tribes, or bands of Indians. However, the federal law shall apply within the State if the State grants its approval by a law or joint resolution enacted by the General Assembly of South Carolina and signed by the Governor.

(B) If the entire federal implementing legislation is rendered invalid by a court, this chapter is invalid.

(C) Whenever possible, this chapter must be construed in a manner consistent with the Settlement Agreement. If there is a conflict between this chapter and the Settlement Agreement, this chapter governs. The Settlement Agreement must be maintained on file and available for public inspection in the Office of the Secretary of State and in the offices of the Clerks of Court for York and Lancaster Counties. Copies must be made available upon request upon the payment of reasonable and normal copying fees.

HISTORY: 1993 Act No. 142, Section 1.






CHAPTER 18 - UNIFORM UNCLAIMED PROPERTY ACT

SECTION 27-18-10. Short title.

This chapter may be cited as the Uniform Unclaimed Property Act (1981).

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-20. Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Administrator" means the State Treasurer, his agents, or representatives.

(2) "Apparent owner" means the person whose name appears on the records of the holder as the person entitled to property held, issued, or owing by the holder.

(3) "Attorney General" means the chief legal officer of this State.

(4) "Banking organization" means a bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, or any organization defined by other law as a bank or banking organization.

(5) "Business association" means a nonpublic corporation, joint stock company, investment company, business trust, partnership, or association for business purposes of two or more individuals, whether or not for profit, including a banking organization, financial organization, insurance company, or utility.

(6) "Domicile" means the state of incorporation of a corporation and the state of the principal place of business of an unincorporated person.

(7) "Financial organization" means a savings and loan association, cooperative bank, building and loan association, or credit union.

(8) "Holder" means a person, wherever organized or domiciled, who is:

(a) in possession of property belonging to another;

(b) a trustee; or

(c) indebted to another on an obligation.

(9) "Insurance company" means an association, corporation, fraternal or mutual benefit organization, whether or not for profit, which is engaged in providing insurance coverage, including accident, burial, casualty, credit life, contract performance, dental, fidelity, fire, health, hospitalization, illness, life (including endowments and annuities), malpractice, marine, mortgage, surety, and wage protection insurance.

(10) "Intangible property" includes:

(a) monies, checks, drafts, deposits, interest, dividends, and income;

(b) credit balances, customer overpayments, security deposits, refunds, credit memos, unpaid wages, unused airline tickets, and unidentified remittances except that intangible property does not include trading stamps and electronic entries representing trading stamps that are awarded to retail customers incident to the purchase of goods;

(c) stocks and other intangible ownership interests in business associations;

(d) monies deposited to redeem stocks, bonds, coupons, and other securities, or to make distributions;

(e) amounts due and payable under the terms of insurance policies;

(f) amounts distributable from a trust or custodial fund established under a plan to provide health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance, or similar benefits; and

(g) tax refund checks issued by this State and returned to the Department of Revenue by the post office for an unknown, undeliverable, or insufficient address.

(11) "Last known address" means a description of the location of the apparent owner sufficient for the purpose of the delivery of mail.

(12) "Lawful charge" means a charge for which there is a valid and enforceable written contract between the issuer and the owner of the instrument pursuant to which the issuer may impose the charge and the issuer regularly imposes the charge and does not regularly reverse or otherwise cancel the charge.

(13) "Owner" means a depositor in the case of a deposit, a beneficiary in case of a trust other than a deposit in trust, a creditor, claimant, or payee in the case of other intangible property, or a person having a legal or equitable interest in property subject to this chapter or his legal representative.

(14) "Person" means an individual, business association, state or other government, governmental subdivision or agency, public corporation, public authority, estate, trust, two or more persons having a joint or common interest, or any other legal or commercial entity.

(15) "State" means any state, district, commonwealth, territory, insular possession, or any other area subject to the legislative authority of the United States.

(16) "Utility" means a person who owns or operates for public use any plant, equipment, property, franchise, or license for the transmission of communications or the production, storage, transmission, sale, delivery, or furnishing of electricity, water, steam, or gas.

(17) "Unclaimed" property includes:

(a) checks or drafts mailed to an owner and returned as undeliverable; or

(b) checks or drafts mailed to an owner and not presented for payment.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 1992 Act No. 361, Section 30(A); 1993 Act No. 181, Section 487; 1996 Act No. 377, Section 1; 1999 Act No. 14, Section 1; 2001 Act No. 43, Section 1; 2005 Act No. 161, Section 26.B; 2011 Act No. 44, Section 3, eff June 7, 2011.



SECTION 27-18-30. Property presumed abandoned; demand for payment not required.

(A) Except as otherwise provided by this chapter, all intangible property, including any income or increment derived therefrom, less any lawful charges, that is held, issued, or owing in the ordinary course of a holder's business and has remained unclaimed by the owner for more than five years after it became payable or distributable is presumed abandoned.

(B) Property is payable or distributable for the purpose of this chapter notwithstanding the owner's failure to make demand or to present any instrument or document required to receive payment.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 2011 Act No. 44, Section 6, eff June 7, 2011.



SECTION 27-18-40. Conditions for taking custody of intangible unclaimed property.

Unless otherwise provided in this chapter or by other statute of this State, intangible property is subject to the custody of this State as unclaimed property if the conditions raising a presumption of abandonment under Sections 27-18-30 and 27-18-60 through 27-18-170 are satisfied and:

(1) the last known address, as shown on the records of the holder, of the apparent owner is in this State;

(2) the records of the holder do not reflect the identity of the person entitled to the property and it is established that the last known address of the person entitled to the property is in this State;

(3) the records of the holder do not reflect the last known address of the apparent owner, and it is established that:

(a) the last known address of the person entitled to the property is in this State; or

(b) the holder is a domiciliary or a government or governmental subdivision or agency of this State and has not previously paid or delivered the property to the state of the last known address of the apparent owner or other person entitled to the property;

(4) the last known address, as shown on the records of the holder, of the apparent owner is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property and the holder is a domiciliary or a government or governmental subdivision or agency of this State;

(5) the last known address, as shown on the records of the holder, of the apparent owner is in a foreign nation and the holder is a domiciliary or a government or governmental subdivision or agency of this State; or

(6) the transaction out of which the property arose occurred in this State and

(a)(i) the last known address of the apparent owner or other person entitled to the property is unknown, or

(ii) the last known address of the apparent owner or other person entitled to the property is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property, and

(b) the holder is a domiciliary of a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-50. Travelers checks, money orders, or similar written instruments.

(A) Subject to subsection (D), any sum payable on a travelers check that has been outstanding for more than fifteen years after its issuance is presumed abandoned unless the owner, within fifteen years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

(B) Subject to subsection (D), any sum payable on a money order or similar written instrument, other than a third-party bank check, that has been outstanding for more than seven years after its issuance is presumed abandoned unless the owner, within seven years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

(C) A holder may not deduct from the amount of a travelers check or money order any charge imposed by reason of the failure to present the instrument for payment unless there is a valid and enforceable written contract between the issuer and the owner of the instrument pursuant to which the issuer may impose a charge and the issuer regularly imposes such charges and does not regularly reverse or otherwise cancel them.

(D) No sum payable on a travelers check, money order, or similar written instrument, other than a third-party bank check, described in subsections (A) and (B) may be subjected to the custody of this State as unclaimed property unless:

(1) the records of the issuer show that the travelers check, money order, or similar written instrument was purchased in this State;

(2) the issuer has its principal place of business in his State and the records of the issuer do not show the state in which the travelers check, money order, or similar written instrument was purchased; or

(3) the issuer has it principal place of business in this State, the records of the issuer show the state in which the travelers check, money order, or similar written instrument was purchased and the laws of the state of purchase do not provide for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

(E) Notwithstanding any other provision of this chapter, subsection (D) applies to sums payable on travelers checks, money orders, and similar written instruments presumed abandoned on or after February 1, 1965, except to the extent that those sums have been paid over to a state prior to January 1, 1974.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-60. Checks, drafts, or similar instruments on which banking or financial institution is liable.

(A) Any sum payable on a check, draft, or similar instruments, except those subject to Section 27-18-50, on which a banking or financial organization is directly liable, including a cashier's check and a certified check, which has been outstanding for more than five years after it was payable or after its issuance if payable on demand, is presumed abandoned, unless the owner, within five years, has communicated in writing with the banking or financial organization concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee thereof.

(B) A holder may not deduct from the amount of any instrument subject to this section any charge imposed by reason of the failure to present the instrument for payment unless there is a valid and enforceable written contract between the holder and the owner of the instrument pursuant to which the holder may impose a charge, and the holder regularly imposes such charges and does not regularly reverse or otherwise cancel them.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-70. Demand, savings, or matured time deposits with banking or financial organizations.

(A) Any demand, savings, or matured time deposit with a banking or financial organization, including a deposit that is automatically renewable, and any funds paid toward the purchase of a share, a mutual investment certificate, or any other interest in a banking or financial organization is presumed abandoned unless the owner, within five years has:

(1) in the case of a deposit, increased or decreased its amount or presented the passbook or other similar evidence of the deposit for the crediting of interest;

(2) communicated in writing with the banking or financial organization concerning the property;

(3) otherwise indicated an interest in the property as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization;

(4) owned other property to which item (1), (2), or (3) applies and if the banking or financial organization communicates in writing with the owner with regard to the property that would otherwise be presumed abandoned under this subsection at the address to which communications regarding the other property regularly are sent; or

(5) had another relationship with the banking or financial organization concerning which the owner has:

(a) communicated in writing with the banking or financial organization; or

(b) otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization and if the banking or financial organization communicates in writing with the owner with regard to the property that would otherwise be abandoned under this subsection at the address to which communications regarding the other relationship regularly are sent.

(B) For purposes of subsection (A) property includes interest and dividends.

(C) A holder may not impose with respect to property described in this section any charge in excess of one dollar a month due to dormancy or inactivity or cease payment of interest unless there is an enforceable written contract between the holder and the owner of the property pursuant to which the holder may impose a charge or cease payment of interest.

(D) Any property described in this section that is automatically renewable is matured for purposes of this section upon the expiration of its initial time period, but in the case of any renewal to which the owner consents at or about the time of renewal by communicating in writing with the banking or financial organization or otherwise indicating consent as evidenced by a memorandum or other record on file prepared by an employee of the organization, the property is matured upon the expiration of the last time period for which consent was given. In the absence of such consent or memo, one automatic renewal is allowed for a period equal to the initial time period before the property is considered matured. If, at the time provided for delivery in Section 27-18-200, a penalty or forfeiture in the payment of interest would result from the delivery of the property, the time for delivery is extended until the time when no penalty or forfeiture would result.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-80. Funds held or owing under life or endowment insurance policies or annuity contracts that have matured or terminated.

(A) Funds held or owing under any life or endowment insurance policy or annuity contract that has matured or terminated are presumed abandoned if unclaimed for more than five years after the funds became due and payable as established from the records of the insurance company holding or owing the funds, but property described in subsection (C)(2) is presumed abandoned if unclaimed for more than two years.

(B) If a person other than the insured or annuitant is entitled to the funds and an address of the person is not known to the company or it is not definite and certain from the records of the company who is entitled to the funds, it is presumed that the last known address of the person entitled to the funds is the same as the last known address of the insured or annuitant according to the records of the company.

(C) For purposes of this chapter, a life or endowment insurance policy or annuity contract not matured by actual proof of the death of the insured or annuitant according to the records of the company is matured and the proceeds due and payable if:

(1) the company knows that the insured or annuitant has died; or

(2)(i) the insured has attained, or would have attained if he were living, the limiting age under the mortality table on which the reserve is based;

(ii) the policy was in force at the time the insured attained, or would have attained, the limiting age specified in subparagraph (i); and

(iii) neither the insured nor any other person appearing to have an interest in the policy within the preceding two years, according to the records of the company, has assigned, readjusted, or paid premiums on the policy, subjected the policy to a loan, corresponded in writing with the company concerning the policy, or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by



SECTION 27-18-85. Property payable or distributable in the course of demutualization of insurance company; abandonment.

Unclaimed property payable or distributable in the course of a demutualization of an insurance company is presumed abandoned five years after the earlier of the date:

(1) of last contact with the policyholder; or

(2) the property became payable or distributable.

This section does not apply to amounts due and owing to the State or a political subdivision of the State.

HISTORY: 2003 Act No. 58, Section 1.



SECTION 27-18-90. Utility service deposits, advance payments, or ordered refunds.

(A) A deposit, including any interest thereon, made by a subscriber with a utility to secure payment or any sum paid in advance for utility services to be furnished, less any lawful deductions, that remains unclaimed by the owner for more than one year after termination of the services for which the deposit or advance payment was made is presumed abandoned.

(B) Any sum which a utility has been ordered to refund and which was received for utility services rendered in this State, together with any interest thereon, less any lawful charges, that has remained unclaimed by the person appearing on the records of the utility entitled thereto for more than five years after the date it became payable in accordance with the final determination or order providing for the refund is presumed abandoned.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-100. Business associations; refunds ordered by court or administrative agency.

Except to the extent otherwise ordered by the court or administrative agency, any sum that a business association has been ordered to refund by a court or administrative agency which has remained unclaimed by the owner for more than one year after it became payable in accordance with the final determination or order providing for the refund, whether or not the final determination or order requires any person entitled to a refund to make a claim for it, is presumed abandoned.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-110. Dormancy period for stock or other equity interest in business association and certain debts; calculating whether stock or security interest is unclaimed.

(A) Stock or other equity interest in a business association is presumed unclaimed three years after the earliest of:

(1) the date of the most recent dividend, stock split, or other distribution unclaimed by the apparent owner;

(2) the date of a statement of account or other notification or communication that was returned as undeliverable; or

(3) the date the holder discontinued mailings, notifications, or communications to the apparent owner.

(B) Unmatured or unredeemed debt, other than a bearer bond or an original-issue discount bond, is presumed unclaimed three years after the date of the most recent interest payment unclaimed by the owner.

(C) Matured or redeemed debt is presumed unclaimed three years after the date of maturity or redemption.

(D) At the time property is presumed unclaimed pursuant to subsection (A) or (B), any other property right accrued or accruing to the owner as a result of the property interest and not previously presumed unclaimed is also presumed unclaimed.

(E) The running of the three-year period ceases if the person:

(1)(a) communicates in writing with the association or its agent regarding the interest or a dividend, distribution, or other sum payable as a result of the interest; or

(b) otherwise communicates with the association regarding the interest or a dividend, distribution, or other sum payable as a result of the interest, as evidenced by a memorandum or other record on file with the association or its agent; or

(2) presents an instrument issued to pay interest or a dividend or other cash distribution. If a future dividend, distribution, or other sum payable to the owner as a result of the interest is subsequently not claimed by the owner, a new period in which the property is presumed unclaimed commences and relates back only to the time a subsequent dividend, distribution, or other sum became due and payable.

(F) At the same time any interest is presumed unclaimed under this section, a dividend, distribution, or other sum then held for or owing to the owner as a result of the interest, is presumed unclaimed.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 2008 Act No. 197, Section 1, eff April 15, 2008.



SECTION 27-18-120. Intangible property distributable in course of dissolution of business association.

Intangible property distributable in the course of a dissolution of a business association which remains unclaimed by the owner for more than one year after the date specified for final distribution is presumed abandoned.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-130. Intangible property held in fiduciary capacity for benefit of another; funds in individual retirement account or retirement plan for self-employed individuals or similar plan or account.

(A) Intangible property and any income or increment derived therefrom held in a fiduciary capacity for the benefit of another person is presumed abandoned unless the owner, within five years after it has become payable or distributable, has increased or decreased the principal, accepted payment of principal or income, communicated concerning the property, or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by the fiduciary.

(B) Funds in an individual retirement account or a retirement plan for self-employed individuals or similar account or plan established pursuant to the Internal Revenue laws of the United States are not payable or distributable within the meaning of subsection (A) unless, under the terms of the account or plan, distribution of all or part of the funds would then be mandatory.

(C) For the purpose of this section, a person who holds property as an agent for a business association is considered to hold the property in a fiduciary capacity for that business association alone, unless the agreement between him and the business association provides otherwise.

(D) For the purposes of this chapter, a person who is considered to hold property in a fiduciary capacity for a business association alone is the holder of the property only insofar as the interest of the business association in the property is concerned, and the business association is the holder of the property insofar as the interest of any other person in the property is concerned.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-140. Unclaimed intangible property presumed abandoned; tax refund checks.

(A) Intangible property held for the owner by a court, state, or other government, governmental subdivision or agency, public corporation, or public authority which remains unclaimed by the owner for more than five years after becoming payable or distributable is presumed abandoned.

(B) Notwithstanding the provisions of subsection (A), tax refund checks as defined in Chapter 54 of Title 12 are presumed abandoned if unclaimed for a period of three months from the date the tax refund check was issued by the Department of Revenue.

(C) This chapter does not apply to tax refund checks mailed to an owner, and not presented for payment, but not returned to the Department of Revenue by the Post Office for an unknown, undeliverable, or insufficient address.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 1992 Act No. 264, Section 1; 2005 Act No. 161, Section 26.C.



SECTION 27-18-150. Credit memo.

(A) A credit memo issued in the ordinary course of an issuer's business which remains unclaimed by the owner for more than five years after becoming payable or distributable is presumed abandoned.

(B) In the case of a credit memo, the amount presumed abandoned is the amount credited to the recipient of the memo.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 2001 Act No. 43, Section 2.



SECTION 27-18-160. Unpaid wages and unpresented payroll checks.

Unpaid wages, including wages represented by unpresented payroll checks, owing in the ordinary course of the holder's business which remain unclaimed by the owner for more than one year after becoming payable are presumed abandoned.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-170. Contents of safe deposit boxes or other safekeeping repositories.

All tangible and intangible property held in a safe deposit box or any other safekeeping repository in this State in the ordinary course of the holder's business and proceeds resulting from the sale of the property permitted by other law, which remain unclaimed by the owner for more than five years after the lease or rental period on the box or other repository has expired, are presumed abandoned.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-175. Application of chapter.

This chapter does not apply to forfeited reservation deposits. For purposes of this chapter, the term "reservation deposit" means an amount of money paid to a business association to guarantee that the business association holds a specific service including, but not limited to, a room accommodation at a hotel, a vacation rental, seating at a restaurant, or an appointment with a doctor, for a specified date and place. The term "reservation deposit" does not include an application fee, a utility deposit, or a deposit made toward the purchase of real property.

HISTORY: 2001 Act No. 43, Section 3.



SECTION 27-18-180. Report of unclaimed property; notice to apparent owner.

(A) A person holding tangible or intangible property, that is presumed abandoned and subject to custody as unclaimed property pursuant to this chapter, shall report to the administrator concerning the property as provided in this section. The action taken to report an unclaimed tax refund check to the administrator is not a violation of disclosure prohibitions described in Section 12-54-240.

(B) The report must be verified and must include:

(1) except with respect to travelers checks and money orders, the name, if known, and last known address, if any, of each person appearing from the records of the holder to be the owner of property of the value of fifty dollars or more presumed abandoned under this chapter;

(2) in the case of unclaimed funds of fifty dollars or more held or owing under any life or endowment insurance policy or annuity contract, the full name and last known address of the insured or annuitant and of the beneficiary according to the records of the insurance company holding or owing the funds;

(3) in the case of the contents of a safe deposit box or other safekeeping repository or of other tangible property, a description of the property and the place where it is held and may be inspected by the administrator and any amounts owing to the holder;

(4) the nature and identifying number, if any, or description of the property and the amount appearing from the records to be due, but items of value under fifty dollars each may be reported in the aggregate;

(5) the date the property became payable, demandable, or returnable, and the date of the last transaction with the apparent owner with respect to the property; and

(6) other information the administrator prescribes by rule as necessary for the administration of this chapter.

(C) If the person holding property presumed abandoned and subject to custody as unclaimed property is a successor to other persons who previously held the property for the apparent owner or the holder has changed his name while holding the property, he shall file with his report all known names and addresses of each previous holder of the property.

(D) The report must be filed before November first of each year as of June thirtieth, next preceding. On written request by any person required to file a report, the administrator may postpone the reporting date.

(E) Not more than one hundred twenty days before filing the report required by this section, the holder in possession of property presumed abandoned and subject to custody as unclaimed property under this chapter shall send written notice to the apparent owner at his last known address informing him that the holder is in possession of property subject to this chapter if:

(1) the holder has in its records an address for the apparent owner which the holder's records do not disclose to be inaccurate;

(2) the claim of the apparent owner is not barred by the statute of limitations; and

(3) the property has a value of fifty dollars or more.

(F) Notwithstanding Section 27-18-190, the State Treasurer shall only be required to publish a notice not later than April thirtieth of the year immediately following the report required by this section by electronic means or at least once in a newspaper of general circulation in the county in this State which is the last known address of any person named in the notice.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 1996 Act No. 248, Section 2; 2005 Act No. 161, Section 26.D; 2008 Act No. 353, Section 2, Pt 29A.1, eff July 1, 2008.



SECTION 27-18-190. Administrator's notice of abandoned property; publication; contents; exceptions.

(A) The administrator shall publish a notice not later than April 30 of the year immediately following the report required by Section 27-18-180 at least once in a newspaper of general circulation in the county of this State in which is located the last known address of any person named in the notice. If a holder does not report an address for the apparent owner, or the address is outside this State, the notice must be published in the county in which the holder has its principal place of business within this State or another county that the administrator reasonably selects.

(B) The notice must be in a form that, in the judgment of the administrator, is likely to attract the attention of the apparent owner of the unclaimed property. The form must contain:

(1) the name of each person appearing to be the owner of the property, as set forth in the report filed by the holder;

(2) the last known address or location of each person appearing to be the owner of the property, if an address or location is set forth in the report filed by the holder;

(3) a statement explaining that property of the owner is presumed to be abandoned and has been taken into custody of the administrator; and

(4) a statement that information about the property and its return to the owner is available to a person having a legal or beneficial interest in the property upon request to the administrator.

(C) The administrator is not required to publish the name and address or location of property having a total value of less than fifty dollars or information concerning a traveler's check, money order, or similar instrument.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 1996 Act No. 248, Section 3; 1998 Act No. 377, Section 1.



SECTION 27-18-200. Payment or delivery of abandoned property to administrator; exceptions; holder of stocks or similar intangible ownership interests relieved of liability upon delivery.

(A) A person who is required to file a report under Section 27-18-180 shall pay or deliver to the administrator all abandoned property required to be reported.

(B) The holder of an interest under Section 27-18-110 shall deliver a duplicate certificate or other evidence of ownership if the holder does not issue certificates of ownership to the administrator. Upon delivery of a duplicate certificate to the administrator, the holder and any transfer agent, registrar, or other person acting for or on behalf of a holder in executing or delivering the duplicate certificate is relieved of all liability of every kind in accordance with the provision of Section 27-18-210 to every person, including any person acquiring the original certificate or the duplicate of the certificate issued to the administrator, for any losses or damages resulting to any person by the issuance and delivery to the administrator of the duplicate certificate.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 1996 Act No. 248, Section 4.



SECTION 27-18-210. Liability of holder after payment or delivery to administrator; payments to owners of property turned over to administrator; recovery of property turned over to administrator; administrator to defend holder against claims for property paid or delivered to administrator; "good faith" defined; payment of costs of safe deposit box or other safekeeping repository.

(A) Upon the payment or delivery of property to the administrator, the State assumes custody and responsibility for the safekeeping of the property. A person who pays or delivers property to the administrator in good faith is relieved of all liability to the extent of the value of the property paid or delivered for any claim then existing or which thereafter may arise or be made in respect to the property.

(B) A holder who has paid money to the administrator pursuant to this chapter may make payment to any person appearing to the holder to be entitled to payment and, upon filing proof of payment and proof that the payee was entitled thereto, the administrator shall promptly reimburse the holder for the payment without imposing any fee or other charge. If reimbursement is sought for a payment made on a negotiable instrument, including a travelers check or money order, the holder must be reimbursed under this subsection upon filing proof that the instrument was duly presented and that payment was made to a person who appeared to the holder to be entitled to payment. The holder must be reimbursed for payment made under this subsection even if the payment was made to a person whose claim was barred under Section 27-18-300(A).

(C) A holder who has delivered property (including a certificate of any interest in a business association) other than money to the administrator pursuant to this chapter may reclaim the property if still in the possession of the administrator, without paying any fee or other charge, upon filing proof that the owner has claimed the property from the holder.

(D) The administrator may accept the holder's affidavit as sufficient proof of the facts that entitle the holder to recover money and property under this section.

(E) If the holder pays or delivers property to the administrator in good faith and thereafter another person claims the property from the holder or another state claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the administrator, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim.

(F) For the purposes of this section, "good faith" means that:

(1) payment or delivery was made in a reasonable attempt to comply with this chapter;

(2) the person delivering the property was not a fiduciary then in breach of trust in respect to the property and had a reasonable basis for believing, based on the facts then known to him, that the property was abandoned for the purposes of this chapter; and

(3) there is no showing that the records pursuant to which the delivery was made did not meet reasonable commercial standards of practice in the industry.

(G) Property removed from a safe deposit box or other safekeeping repository is received by the administrator subject to the holder's right under this subsection to be reimbursed for the actual cost of the opening and to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges. The administrator shall reimburse or pay the holder out of the proceeds remaining after deducting the administrator's selling cost.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-220. Dividends, interest, or other increments realized on property in hands of administrator.

Whenever property other than money is paid or delivered to the administrator under this chapter, the owner is entitled to receive from the administrator any dividends, interest, or other increments realized or accruing on the property at or before liquidation or conversion thereof into money.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-230. Sale of property by administrator.

(A) Except as provided in subsections (B) and (C), the administrator, within three years after the receipt of abandoned property, shall sell it to the highest bidder at public sale in whatever municipality in the State affords in the judgment of the administrator the most favorable market for the property involved. The administrator may decline the highest bid and reoffer the property for sale if in the judgment of the administrator the bid is insufficient. If in the judgment of the administrator the probable cost of sale exceeds the value of the property, it need not be offered for sale. Any sale held under this section must be preceded by a single publication of notice, at least three weeks in advance of sale, in a newspaper of general circulation in the county in which the property is to be sold.

(B) Securities listed on an established stock exchange must be sold at prices prevailing at the time of sale on the exchange. Other securities may be sold over the counter at prices prevailing at the time of sale or by any other method the administrator considers advisable.

(C) Unless the administrator considers it to be in the best interest of the State to do otherwise, all securities other than those presumed abandoned under Section 27-18-110, delivered to the administrator must be held for at least one year before he may sell them.

(D) Unless the administrator considers it to be in the best interest of the State to do otherwise, all securities presumed abandoned under Section 27-18-110 and delivered to the administrator must be held for at least three years before he may sell them. If the administrator sells any securities delivered pursuant to Section 27-18-110 before the expiration of the three-year period, any person making a claim pursuant to this chapter before the end of the three-year period is entitled to either the proceeds of the sale of the securities or the market value of the securities at the time the claim is made, whichever amount is greater, less any deduction for fees pursuant to Section 27-18-240(B). A person making a claim under this chapter after the expiration of this period is entitled to receive either the securities delivered to the administrator by the holder, if they still remain in the hands of the administrator, or the proceeds received from sale, less any amounts deducted pursuant to Section 27-18-240(B), but no person has any claim under this chapter against the State, the holder, any transfer agent, registrar, or other person acting for or on behalf of a holder for any appreciation in the value of the property occurring after delivery by the holder to the administrator.

(E) The purchaser of property at any sale conducted by the administrator pursuant to this chapter takes the property free of all claims of the owner or previous holder thereof and of all persons claiming through or under them. The administrator shall execute all documents necessary to complete the transfer of ownership.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-240. Deposit into General Fund of funds received by administrator; deductions before deposit of funds.

(A) Except as otherwise provided by this section, the administrator shall promptly deposit in the general fund of this State all funds received under this chapter, including the proceeds from the sale of abandoned property under Section 27-18-230. The administrator shall retain in a separate trust fund an amount not less than one hundred thousand dollars from which prompt payment of claims duly allowed must be made by him. Before making the deposit, the administrator shall record the name and last known address of each person appearing from the holders' reports to be entitled to the property and the name and last known address of each insured person or annuitant and beneficiary and with respect to each policy or contract listed in the report of an insurance company its number, the name of the company, and the amount due. The record must be available for public inspection at all reasonable business hours.

(B) Before making any deposit to the credit of the general fund, the administrator may deduct:

(1) any costs in connection with the sale of abandoned property;

(2) costs of mailing and publication in connection with any abandoned property;

(3) reasonable service charges; and

(4) costs incurred in examining records of holders of property and in collecting the property from those holders.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-250. Claims to property paid or delivered to administrator; recovery of interest on property.

(A) A person, excluding another state, claiming an interest in any property paid or delivered to the administrator may file with him a claim on a form prescribed by him and verified by the claimant.

(B) The administrator shall consider each claim within ninety days after it is filed and give written notice to the claimant if the claim is denied in whole or in part. The notice may be given by mailing it to the last address, if any, stated in the claim as the address to which notices are to be sent. If no address for notices is stated in the claim, the notice may be mailed to the last address, if any, of the claimant as stated in the claim. No notice of denial need be given if the claim fails to state either the last address to which notices are to be sent or the address of the claimant.

(C) If a claim is allowed, the administrator shall pay over or deliver to the claimant the property or the amount the administrator actually received or the net proceeds if it has been sold by the administrator together with any additional amount required by Section 27-18-220. If the claim is for property presumed abandoned under Section 27-18-110 which was sold by the administrator within three years after the date of delivery, the amount payable for that claim is the value of the property at the time the claim was made or the net proceeds of sale, whichever is greater. If the property claimed was interest-bearing to the owner on the date of surrender by the holder, the administrator also shall pay interest at a rate provided in Section 12-54-25 or any lesser rate the property earned while in the possession of the holder. Interest begins to accrue when the property is delivered to the administrator and ceases on the earlier of the expiration of ten years after delivery or the date on which payment is made to the owner. No interest on interest-bearing property is payable for any period before the effective date of this chapter.

(D) Any holder who pays the owner for property that has been delivered to the State and which, if claimed from the administrator, would be subject to subsection (C) shall add interest as provided in subsection (C). The added interest must be repaid to the holder by the administrator in the same manner as the principal.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 2008 Act No. 197, Section 2, eff April 15, 2008.



SECTION 27-18-260. Recovery by another state of property paid or delivered to administrator.

(A) At any time after property has been paid or delivered to the administrator under this chapter another state may recover the property if:

(1) the property was subjected to custody by this State because the records of the holder did not reflect the last known address of the apparent owner when the property was presumed abandoned under this chapter and the other state establishes that the last known address of the apparent owner or other person entitled to the property was in that state and under the laws of that state the property escheated to or was subject to a claim of abandonment by that state;

(2) the last known address of the apparent owner or other person entitled to the property, as reflected by the records of the holder, is in the other state and under the laws of that state the property has escheated to or become subject to a claim of abandonment by that state;

(3) the records of the holder were erroneous in that they did not accurately reflect the actual owner of the property and the last known address of the actual owner is in the other state and under the laws of that state the property escheated to or was subject to a claim of abandonment by that state;

(4) the property was subjected to custody by this State under Section 27-18-40(6) and under the laws of the state of domicile of the holder the property has escheated to or become subject to a claim of abandonment by that state; or

(5) the property is the sum payable on a travelers check, money order, or other similar instrument that was subjected to custody by this State under Section 27-18-50, and the instrument was purchased in the other state, and under the laws of that state the property escheated to or became subject to a claim of abandonment by that state.

(B) The claim of another state to recover escheated or abandoned property must be presented in a form prescribed by the administrator, who shall decide the claim within ninety days after it is presented. The administrator shall allow the claim if he determines that the other state is entitled to the abandoned property under subsection (A).

(C) The administrator shall require a state, before recovering property under this section, to agree to indemnify this State and its officers and employees against any liability on a claim for the property.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-270. Appeal of decision of administrator, court action to establish claim to property.

A person aggrieved by a decision of the administrator or whose claim has not been acted upon within ninety days after its filing may bring an action to establish the claim in the court of common pleas of Richland County naming the administrator as a defendant. The action must be brought within ninety days after the decision of the administrator or within one hundred eighty days after the filing of the claim if he has failed to act on it.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-280. Election of administrator not to accept property; report and delivery of property before property presumed abandoned.

(A) The administrator may decline to receive any property reported under this chapter which he considers to have a value less than the expense of giving notice and of sale. If the administrator elects not to receive custody of the property, the holder must be notified within one hundred twenty days after filing the report required under Section 27-18-180.

(B) A holder, with the written consent of the administrator and upon conditions and terms prescribed by him, may report and deliver property before the property is presumed abandoned. Property delivered under this subsection must be held by the administrator and is not presumed abandoned until such time as it otherwise would be presumed abandoned under this chapter.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-290. Destruction or disposal by administrator of property with insubstantial commercial value; immunity from liability.

If the administrator determines after investigation that any property delivered under this chapter has insubstantial commercial value, the administrator may destroy or otherwise dispose of the property at any time. No action or proceeding may be maintained against the State or any officer or against the holder for or on account of any action taken by the administrator pursuant to this section.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-300. Periods of limitation.

(A) The expiration, after the effective date of this chapter, of any period of time specified by contract, statute, or court order, during which a claim for money or property can be made or during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or to recover property, does not prevent the money or property from being presumed abandoned or affect any duty to file a report or to pay or deliver abandoned property to the administrator as required by this chapter.

(B) No action or proceeding may be commenced by the administrator with respect to any duty of a holder under this chapter more than ten years after the duty arose.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-310. Requests for reports; examination of records; demand for payment; estimated amount of abandoned property.

(A) The administrator may require any person who has not filed a report to file a verified report stating whether or not the person is holding any unclaimed property reportable or deliverable under this chapter.

(B) The administrator, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with the provisions of this chapter. The administrator may conduct the examination even if the person believes it is not in possession of any property reportable or deliverable under this chapter.

(C) If a person is treated under Section 27-18-130 as the holder of the property only insofar as the interest of the business association in the property is concerned, the administrator, pursuant to subsection (B), may examine the records of the person if the administrator has given the notice required by subsection (B) to both the person and the business association at least ninety days before the examination.

(D) If an examination of the records of a person results in the disclosure of property reportable and deliverable under this chapter the administrator shall give notice to the holder stating the amount due plus applicable interest and penalties and his demand for payment. Payment or written formal protest must be made within sixty days from the receipt of the notice or the holder is subject to penalties as provided under Section 27-18-350(B) or criminal prosecution as provided in Section 27-18-350(D).

(E) If a holder fails after the effective date of this chapter to maintain the records required by Section 27-18-320 and the records of the holder available for the periods subject to this chapter are insufficient to permit the preparation of a report, the administrator may require the holder to report and pay such amounts as may reasonably be estimated from any available records.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-320. Length of time holders must retain records.

(A) Every holder required to file a report under Section 27-18-180 as to any property for which it has obtained the last known address of the owner, shall maintain a record of the name and last known address of the owner for ten years after the property becomes reportable, except to the extent that a shorter time is provided in subsection (B) or by rule of the administrator.

(B) Any business association that sells in this State its travelers checks, money orders, or other similar written instruments, other than third-party bank checks on which the business association is directly liable, or that provides such instruments to others for sale in this State, shall maintain a record of those instruments while they remain outstanding, indicating the state and date of issue for three years after the date the property is reportable.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-330. Authority of administrator to enforce chapter.

The administrator may bring an action in a court of competent jurisdiction to enforce this chapter.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-340. Cooperation with other states concerning sharing of information, changing of rules, and enforcement of chapter.

(A) The administrator may enter into agreements with other states to exchange information needed to enable this or another state to audit or otherwise determine unclaimed property that it or another state may be entitled to subject to a claim of custody. The administrator by rule may require the reporting of information needed to enable compliance with agreements made pursuant to this section and prescribe the form.

(B) To avoid conflicts between the administrator's procedures and the procedures of administrators in other jurisdictions that enact the Uniform Unclaimed Property Act, the administrator, so far as is consistent with the purposes, policies, and provisions of this chapter, before adopting, amending, or repealing rules, shall advise and consult with administrators in other jurisdictions that enact substantially the Uniform Unclaimed Property Act and take into consideration the rules of administrators in other jurisdictions that enact the Uniform Unclaimed Property Act.

(C) The administrator may join with other states to seek enforcement of this chapter against any person who is or may be holding property reportable under this chapter.

(D) At the request of another state, the Attorney General of this State may bring an action in the name of the administrator of the other state in any court of competent jurisdiction to enforce the unclaimed property laws of the other state against a holder in this State of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the Attorney General in bringing the action.

(E) The administrator may request that the Attorney General of another state or any other person bring an action in the name of the administrator in the other state. This State shall pay all expenses including attorney's fees in any action under this subsection. The administrator may agree to pay the person bringing the action attorney's fees based in whole or in part on a percentage of the value of any property recovered in the action. Any expenses paid pursuant to this subsection may not be deducted from the amount that is subject to the claim by the owner under this chapter.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-350. Interest and penalties for violations of chapter.

(A) A person who fails to pay or deliver property within the time prescribed by this chapter may be required to pay to the administrator interest at the rate provided in Section 12-54-25 on the property or value thereof from the date the property should have been paid or delivered.

(B) A person who fails to render any report or perform other duties required pursuant to this chapter may be required to pay a civil penalty of one hundred dollars for each day the report is withheld or the duty is not performed, but not more than five thousand dollars.

(C) A person who fails to pay or deliver property to the administrator as required pursuant to this chapter may be required to pay a civil penalty equal to twenty-five percent of the value of the property that should have been paid or delivered.

(D) A person who wilfully refuses after written demand by the administrator to pay or deliver property to the administrator as required under this chapter is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than ten thousand dollars or imprisonment for not more than one year, or both.

HISTORY: 1988 Act No. 658, Part II, Section 34A; 1995 Act No. 60, Section 4.J; 2008 Act No. 197, Section 3, eff April 15, 2008.



SECTION 27-18-360. Restrictions on agreements to recover or assist in recovery of reported property; penalties.

All agreements to pay compensation to recover or assist in the recovery of property reported under Section 27-18-180, made within twenty-four months after the date payment or delivery is made under Section 27-18-200 are unenforceable. It is unlawful for any person to seek or receive from any person or contract with any person for any fee or compensation for locating or purporting to locate any property which he knows has been reported or paid or delivered to the administrator pursuant to this chapter, in excess of fifteen percent of the value thereof returned to the owner. Any person violating this section is guilty of a misdemeanor and, upon conviction, must be fined not less than the amount of the fee or charge he has sought or received or contracted for, nor more than ten times the amount, or imprisoned for not more than thirty days, or both.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-370. Application of chapter to foreign property or transactions.

This chapter does not apply to any property held, due, and owing in a foreign country and arising out of a foreign transaction.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-380. Duties which arose prior to effective date of chapter unaffected; enforcement and penalties of prior laws unaffected; initial report under this chapter of property not previously required to be reported.

(A) This chapter does not relieve a holder of a duty that arose before the effective date of this chapter to report, pay, or deliver property. A holder who did not comply with the law in effect before the effective date of this chapter is subject to the applicable enforcement and penalty provisions that then existed and they are continued in effect for the purpose of this subsection, subject to Section 27-18-300(B).

(B) The initial report filed under this chapter for property that was not required to be reported before the effective date of this chapter but which is subject to this chapter must include all items of property that would have been presumed abandoned during the ten-year period preceding the effective date of this chapter as if this chapter had been in effect during that period.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-390. Authority of administrator to adopt rules.

The administrator may adopt necessary rules to carry out the provisions of this chapter.

HISTORY: 1988 Act No. 658, Part II, Section 34A.



SECTION 27-18-400. Application and construction of chapter.

This chapter must be applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

HISTORY: 1988 Act No. 658, Part II, Section 34A.






CHAPTER 19 - ESCHEAT OF LAND AND PERSONAL PROPERTY

SECTION 27-19-10. Notification of supposedly escheated lands by Secretary of State to judge of circuit court.

The Secretary of State, in every case when, on his knowledge or belief or on the information of another, certain lands have been escheated to the State by the death of the person last seized in fee simple, either in law or in fact, without leaving any person who can lawfully claim such lands either by purchase or descent from such former proprietor, shall, on such knowledge or information or the order of any court of record, issue his notification of such supposedly escheated lands to one of the judges of the circuit court at least two months previous to the next session of such court to be held in the county where such lands lie.

HISTORY: 1962 Code Section 57-200.1; 1972 (57) 2501.



SECTION 27-19-20. Inquest by jury; certification and recording of verdict.

The judge presiding at such court shall cause a jury, being first duly sworn, to proceed and make a true inquest of all such supposedly escheated lands which by the Secretary of State shall be subjected to their investigation and a true verdict made thereon. Thereupon the judge of the court shall certify such verdict, under his hand and the seal of the court, to the Secretary of State who shall record it in a book to be kept by him for that purpose and shall return the original within two months after the date thereof into the office of the clerk of the court, to be there filed and kept as a record thereof.

HISTORY: 1962 Code Section 57-200.2; 1972 (57) 2501.



SECTION 27-19-30. Notice published in county where land lies.

On the return of any inquest of supposedly escheated lands by the Secretary of State into the office of the clerk of the county in which the lands lie, the clerk shall thereupon cause to be advertised, in a newspaper of the county or other nearest gazette, the first week in every month, for six months, a notice containing a particular description of the lands, the name of the person last seized and the supposed time of his death, together with the part of the world in which he was supposed to have been born, and requiring his heirs or others claiming under him to appear and make claim.

HISTORY: 1962 Code Section 57-200.3; 1972 (57) 2501.



SECTION 27-19-40. Petition by person claiming land; proceedings thereon.

Any person shall be heard on a traverse without delay in the court of common pleas, on a petition setting forth his rights, and the lands shall be committed to him if he shall show good evidence of his title, to hold until the right shall be found and discussed for the State and the claimant, such claimant finding sufficient security to prosecute his suit to effect, and without delay, and to render to the State the yearly value of such lands, if the right be found for the State.

HISTORY: 1962 Code Section 57-200.4; 1972 (57) 2501.



SECTION 27-19-50. Damages for prosecution of escheat proceedings without probable cause.

If any suit for property supposed to be escheated shall be prosecuted by the Secretary of State and the jury before whom the trial shall be had shall think there is no probable cause, the jury shall assess and award to the party aggrieved such damages as they shall think proper.

HISTORY: 1962 Code Section 57-200.5; 1972 (57) 2501.



SECTION 27-19-60. Renting out land pending conclusion of process of escheat.

When no claimant shall appear to make title as aforesaid, the Secretary of State shall rent out the escheated lands, if it can be done with advantage to the State, until the process of escheat shall be concluded and the lands sold.

HISTORY: 1962 Code Section 57-200.6; 1972 (57) 2501.



SECTION 27-19-70. Manner of pronouncing land escheated.

If no person shall appear and claim lands within twelve months after the expiration of the time prescribed for advertising, the clerk shall issue process, to be signed by the judge of the circuit court of the county, to the Secretary of State, pronouncing the lands escheated and vested according to law and directing him forthwith to sell and convey them upon the usual notice.

HISTORY: 1962 Code Section 57-200.7; 1972 (57) 2501.



SECTION 27-19-80. Advertising land for sale; terms of sale.

As soon as the Secretary of State shall receive the process in Section 27-19-70 mentioned, he shall advertise the sale of such lands in a newspaper of the county or other nearest gazette and also in the most public places of the county in which the lands lie, giving six weeks' public notice, on a credit of twelve months, payable in lawful money. He shall, moreover, take good and sufficient surety and a mortgage of the premises before the title shall be altered or changed.

HISTORY: 1962 Code Section 57-200.8; 1972 (57) 2501.



SECTION 27-19-90. Division of land into tracts for sale.

When any such lands shall exceed six hundred acres and can be divided into smaller tracts with advantage to the State in the sale thereof, the Secretary of State shall cause them to be divided in such manner as shall be most beneficial to the State.

HISTORY: 1962 Code Section 57-200.9; 1972 (57) 2501.



SECTION 27-19-100. Land may be bid in or purchased by State Budget and Control Board; disposition of such lands.

At any sale of escheated property, if, in his judgment, the property is being sold at a sacrifice, the Secretary of State may buy the land for the State Budget and Control Board or cause it to be so bid in and, upon payment of the costs accrued thereon, may cause the title deed to be made therefor as escheated property to the State Budget and Control Board which shall rent or sell the property in such manner, at such time and upon such terms as, in its judgment, shall be for the best interests of the State and apply the proceeds thereof as directed in Section 27-19-340.

HISTORY: 1962 Code Section 57-200.10; 1972 (57) 2501.



SECTION 27-19-110. Compensation of person making good title to land within five years.

If any person shall appear within five years and make good title to such lands in the court of common pleas on an issue tried, he shall forthwith receive adequate compensation.

HISTORY: 1962 Code Section 57-200.11; 1972 (57) 2501.



SECTION 27-19-120. Estates of felons shall not escheat.

No property shall be vested in the State or any inquisition had by the escheator when any person shall have committed or may commit any felony against the State but such property shall descend to, and be vested in, the representatives of such person.

HISTORY: Former 1976 Code Section 21-1-20 [1962 Code Section 19-2; 1952 Code Section 19-2; 1942 Code Section 8859; 1932 Code Section 8859; Civ. C. '22 Section 5621; Civ. C. '12 Section 4094; Civ. C. '02 Section 2993; G. S. 2314; R. S. 2452; 1787 (5) 48] redesignated as Section 27-19-120 by 1986 Act No. 539, Section 2.



SECTION 27-19-210. Secretary of State or Attorney General may sue for and recover moneys or personal property in hands of executor or administrator.

When any moneys or other personal estate shall be found in the hands of an executor or administrator, being the property of any person deceased leaving no person entitled to claim and without making disposition of them, the Secretary of State or the Attorney General, on behalf of the State, shall sue for and recover and pay any moneys so recovered into the State Treasury.

HISTORY: 1962 Code Section 57-210.1; 1972 (57) 2501.



SECTION 27-19-220. Advertising of moneys or property; vesting of property in State.

The State Treasurer shall advertise such moneys or other personal property in some newspaper once in every month for six months in like manner as lands are herein directed to be advertised, and if no person shall appear and make good title to such personal estate within two years thereafter other than as executor or administrator or their legal representatives, then such moneys or other personal estate shall become vested in and applied to the use of the State.

HISTORY: 1962 Code Section 57-210.2; 1972 (57) 2501.



SECTION 27-19-230. Personal property of inmates dying in the Charleston Home.

If any inmate of the Charleston Home die intestate leaving money or personal property, no one making claim for it within two years after the death of such inmate, such money or personal property shall become the property of the Home, to be expended by the board of commissioners for improvements and repairs of the premises of the Home.

HISTORY: 1962 Code Section 57-210.3; 1972 (57) 2501.



SECTION 27-19-310. Duties of escheator devolved upon Secretary of State as agent of State Budget and Control Board.

The duties of escheator are devolved upon the Secretary of State as agent of the State Budget and Control Board and as escheator the Secretary of State shall act under the direction and control of the State Budget and Control Board and, under the direction of the Board, may use such of the funds and the services of such subagents of the Board as in its discretion may be necessary to efficiency in discovering, renting, litigating and realizing money from escheated lands under existing law.

HISTORY: 1962 Code Section 57-220.1; 1972 (57) 2501.



SECTION 27-19-320. Purchase of land by Secretary of State prohibited; penalties.

The Secretary of State shall not, directly or indirectly, either by himself or any person whomsoever, purchase or be concerned with any person in purchasing any escheated lands, without being subject and liable to the payment of five thousand dollars, to be sued for and recovered in any court of record, one half for the benefit of the informer, who shall sue for and recover such penalty, and the other half to be applied to the use of the State. And such Secretary of State shall also be rendered incapable of holding or exercising any office of trust or emolument therein.

HISTORY: 1962 Code Section 57-220.2; 1972 (57) 2501.



SECTION 27-19-330. Assessment of costs and charges.

When any person shall appear and make title to lands or personal estate, after office found by the jury, the court may assess such reasonable costs and charges as the Secretary of State has sustained in promoting the claim of the State.

HISTORY: 1962 Code Section 57-220.3; 1972 (57) 2501.



SECTION 27-19-340. Disposition of proceeds of escheats.

The Secretary of State shall turn over to the State Treasurer the net proceeds of escheats after deducting and retaining therefrom for the benefit of the Sinking Fund so much money as in the opinion of the State Budget and Control Board will reimburse the Sinking Fund for moneys and agents' services used and advanced as aforesaid and also any other expense necessarily incurred in executing the law and protecting the interest of the State in the matter of escheats. Costs and expenses incurred as aforesaid on account of agents' services and money advanced or otherwise in one case may be deducted and retained from the proceeds of any other case of escheatment in the discretion of the State Budget and Control Board.

HISTORY: 1962 Code Section 57-220.4; 1972 (57) 2501.



SECTION 27-19-350. Rights of persons under disability or absent from United States.

Nothing herein contained shall prejudice the rights of individuals having legal title and who may be under the disabilities of infancy or lunacy or beyond the limits of the United States until three years after such disabilities shall be removed.

HISTORY: 1962 Code Section 57-220.6; 1972 (57) 2501.



SECTION 27-19-360. Reports of Secretary of State and State Budget and Control Board.

A report shall be made annually by the Secretary of State, to be included in his annual report, showing the receipts and payments under the provisions of this chapter in each case of escheat, with the items thereof. In case any escheated property be purchased by the State Budget and Control Board, its annual report shall show all resales of such property and all income, rents and profits derived from such property while held by the Board.

HISTORY: 1962 Code Section 57-220.7; 1972 (57) 2501.



SECTION 27-19-370. Liability of Secretary of State for misconduct or fraudulent practices.

If the Secretary of State shall fail to do his duty, as herein directed, on behalf of the State and any loss or damage shall accrue to the State by his misconduct or fraudulent practices, he shall be responsible for all such loss or damage and the court of common pleas may order a prosecution in the name of the State. A jury shall try the fact and assess the damage and, upon conviction, such Secretary of State shall be incapable forever thereafter from holding or exercising any office of trust or profit within this State.

HISTORY: 1962 Code Section 57-220.8; 1972 (57) 2501.



SECTION 27-19-380. Application of chapter.

Every part of this chapter and the mode herein prescribed for recovering and appropriating real and personal property escheated to the State shall be pursued and observed when any person shall hereafter die without an heir or become divested thereof by operation of law without leaving any legal representative.

HISTORY: 1962 Code Section 57-220.5; 1972 (57) 2501.



SECTION 27-19-390. Chapter complementary to Uniform Disposition of Unclaimed Property Act.

The provisions of this chapter are complementary to and not in derogation of the "Uniform Disposition of Unclaimed Property Act" as contained in the permanent provisions of Chapter 18 of this title. All personal property for which provision is made in that chapter shall be disposed of as therein provided and the Secretary of State is relieved of all responsibility assigned to him in this chapter for such property.

HISTORY: 1962 Code Section 57-220.9; 1972 (57) 2501.






CHAPTER 21 - DISPOSITION OF CONFISCATED AND STOLEN PROPERTY

SECTION 27-21-10. Sales of confiscated property; records thereof; disposition of proceeds.

The sheriff of each county of this State shall sell at public auction at the courthouse of his county all barrels and other things of value confiscated by him and his deputies. At least seven days' notice shall be given by the sheriff prior to any such sale, such notice to be posted in the sheriff's office and on the bulletin board in the courthouse. All barrels and other things of value shall be sold for cash, at auction, called and conducted by the sheriff, the highest bidder to receive the property in each instance. The sheriff shall keep a record of such property confiscated and a record of all property sold, showing the amount received for it and the name of the purchaser. All funds derived from such sales shall be turned over to the treasurer of the county and credited to the general funds.

HISTORY: 1962 Code Section 57-241; 1952 Code Section 57-241; 1942 Code Section 3542-1; 1941 (42) 149.



SECTION 27-21-20. Property recovered by sheriff or police chief; ascertaining and notifying owner; disposition where owner not found; records.

(A) If property has been recovered by a sheriff of a county or chief of police of a municipality and ownership is ascertained, the sheriff or chief of police must notify its owner as provided by subsection (B).

(B) A sheriff or chief of police must provide notice:

(1) within fifteen days;

(2) by registered mail, return receipt requested;

(3) describing the property and including an identifying serial number if available; and

(4) advising the owner that the property may be sold at auction pursuant to Section 27-21-22 if not reclaimed within sixty days of mailing of the notice.

(C) If after diligent efforts the owner of the property cannot be ascertained or if the property is not reclaimed or sold at public auction, the sheriff of a county or chief of police of a municipality may dispose of any recovered stolen or abandoned property as provided in this subsection.

(1) Property that is not suitable for sale, including, but not limited to, clothing, food, prescription drugs, weapons, household cleaning products, chemicals, or items that appear nonusable, including, but not limited to:

(a) electric components that appear to have been skeletonized, where parts have been removed and are no longer in working order; or

(b) items that have been broken up and only pieces exist may be destroyed by the jurisdiction holding the property.

(2) The sheriff or chief of police may use any property recovered by his jurisdiction if the property is placed on the jurisdiction's inventory as property of the jurisdiction.

(3) The sheriff or chief of police, with the consent of the appropriate governing body, may turn over to any organization exempt from tax under Section 501(c)(3) of the Internal Revenue Code of 1986, items of abandoned or recovered property that may be used for the betterment of that organization. However, the accrued value of the items given to an individual organization as provided above by a sheriff or chief of police shall not exceed a value of one thousand dollars in the respective government entity's fiscal year.

(D) A jurisdiction recovering property pursuant to the provisions of this section shall maintain a permanent record of all property recovered and its disposition.

HISTORY: 1962 Code Section 57-245; 1959 (51) 390; 1982 Act No. 291, Section 1; 1992 Act No. 405, Section 1; 1993 Act No. 148, Section 1; 2002 Act No. 195, Section 4; 2008 Act No. 279, Section 15, eff October 1, 2008.



SECTION 27-21-22. Sale of recovered property.

A sheriff, police chief, or a designee may sell at public auction recovered property not reclaimed as provided by Section 27-21-20. At least ten days prior to the sale, the property must be advertised by publication in a local newspaper of general circulation where the property will be sold. A notice by publication may contain multiple listings of property to be sold.

HISTORY: 2008 Act No. 279, Section 14, eff October 1, 2008.



SECTION 27-21-25. Use of certain drug paraphernalia by public schools or institutions of higher learning in science programs or courses.

Notwithstanding the provisions of Section 27-21-20 of the 1976 Code or any other provision of law, if any glassware or other drug paraphernalia which is unclaimed and which would be useful in a science laboratory is recovered pursuant to Section 27-21-20, it must be made available first to the public schools and second to the public institutions of higher learning in the State for use in their science programs or courses before it may be sold at public auction or otherwise disposed of in accordance with that section.

HISTORY: 1992 Act No. 405, Section 2.



SECTION 27-21-30. Recovery by owner of net proceeds or property.

At any time within one year after the sale of any abandoned or recovered stolen property as provided for in Section 27-21-20, the true owner may apply to the sheriff and after proper identification and proof of claim recover the net sum received from the sale, after necessary expenses are deducted. The property itself may be recovered after proper identification and proof of claim if such claim is made prior to sale. After the lapse of one year after sale the net sum received for the abandoned property shall be placed in the general fund of the county.

HISTORY: 1962 Code Section 57-246; 1959 (51) 390.






CHAPTER 23 - PAROL, FRAUDULENT, AND OTHER VOID GIFTS OR CONVEYANCES

SECTION 27-23-10. Conveyances to defraud creditors; transfers of income and property to avoid paying child support.

(A) Every gift, grant, alienation, bargain, transfer, and conveyance of lands, tenements, or hereditaments, goods and chattels or any of them, or of any lease, rent, commons, or other profit or charge out of the same, by writing or otherwise, and every bond, suit, judgment, and execution which may be had or made to or for any intent or purpose to delay, hinder, or defraud creditors and others of their just and lawful actions, suits, debts, accounts, damages, penalties, and forfeitures must be deemed and taken (only as against that person or persons, his or their heirs, successors, executors, administrators and assigns, and every one of them whose actions, suits, debts, accounts, damages, penalties, and forfeitures by guileful, covinous, or fraudulent devices and practices are, must, or might be in any ways disturbed, hindered, delayed, or defrauded) to be clearly and utterly void, frustrate and of no effect, any pretense, color, feigned consideration, expressing of use, or any other matter or thing to the contrary notwithstanding.

(B) A showing of two or more of the following creates a rebuttable presumption that a child support debtor intended to transfer income or property to avoid payment to a child support creditor:

(1) a close relationship between the transferor and transferee;

(2) the debtor retained possession or control of the property transferred after the transfer;

(3) the transfer or obligation was not disclosed or was concealed;

(4) before the transfer was made or obligation was incurred, the debtor had been sued or threatened with suit;

(5) the transfer was substantially all of the debtor's assets;

(6) the debtor absconded;

(7) the debtor removed or concealed assets;

(8) the value of the consideration received by the debtor was not reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

(9) the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

(10) the transfer occurred shortly before or after a substantial debt was incurred; and

(11) there was a departure from the usual method of business."

HISTORY: 1962 Code Section 57-301; 1952 Code Section 57-301; 1942 Code Section 8696; 1932 Code Section 8696; Civ. C. '22 Section 5218; Civ. C. '12 Section 3455; Civ. C. '02 Section 2369; G. S. 1786; R. S. 1888; 1712 (2) 697; 1997 Act No. 71, Section 40.



SECTION 27-23-20. Conveyances to deceive purchasers.

Every conveyance, grant, charge, lease, estate, encumbrance and limitation of use or uses of, in or out of any lands, tenements or other hereditaments whatsoever which may be had or made for the intent and of purpose to defraud and deceive such person or persons, bodies politic or corporate, as shall purchase in fee simple, fee tail, for life, lives or years such lands, tenements and hereditaments, or any part and parcel thereof, or to defraud and deceive such as have or shall purchase any rent, profit or commodity in or out of the same, or any part thereof, shall be deemed and taken (only as against such person and persons, bodies politic and corporate, his and their heirs, successors, executors, administrators and assigns and against all and every other person and persons lawfully having or claiming by, from or under them, or any of them, which shall have so purchased, for money or other good consideration such lands, tenements or hereditaments, or any part or parcel thereof, or any rent, profit or commodity in or out of them) to be utterly void, frustrate and of no effect, any pretense, color, feigned consideration or expressing of any use or uses to the contrary notwithstanding.

HISTORY: 1962 Code Section 57-302; 1952 Code Section 57-302; 1942 Code Section 8697; 1932 Code Section 8697; Civ. C. '22 Section 5219; Civ. C. '12 Section 3456; Civ. C. '02 Section 2370; G. S. 1787; R. S. 1889; 1712 (2) 499.



SECTION 27-23-30. Punishment of parties to fraudulent conveyances.

All parties to such feigned, covinous and fraudulent gifts, grants, leases, charges or conveyances, or being privy to and knowing of them, or any of them, who shall wittingly or willingly put in use, avow, maintain, justify or defend them, or any of them, as true, simple and done, had or made bona fide or upon good consideration, of or to the disturbance or hindrance of the purchaser or purchasers, lessees or grantees, their heirs, successors, executors, administrators or assigns or such as have or shall lawfully claim anything by, from or under them, or any of them, shall incur the penalty and forfeiture of one year's value of such lands, tenements and hereditaments so purchased or charged, the one moiety whereof shall be for the use of the State and the other moiety to the party or parties grieved by such feigned and fraudulent gift, grant, lease, conveyance, encumbrance or limitation of use, to be recovered by action in any court of competent jurisdiction; and also, being thereof lawfully convicted, shall suffer imprisonment for one-half year.

HISTORY: 1962 Code Section 57-303; 1952 Code Section 57-303; 1942 Code Section 8698; 1932 Code Section 8698; Civ. C. '22 Section 5220; Civ. C. '12 Section 3457; Civ. C. '02 Section 2371; G. S. 1788; R. S. 1890; 27 Eliz., c. 4; 1712 (2) 500; 13 Eliz., c. 5; 1712 (2) 497.



SECTION 27-23-40. Conveyances upon good consideration.

Nothing contained in Sections 27-23-10 to 27-23-30 shall extend or be construed to impeach, defeat, make void or frustrate any conveyance, assignment of lease, assurance, grant, charge, lease, estate, interest or limitation of use or uses of, in, to or out of any lands, tenements or hereditaments at any time had or made upon or for good consideration and bona fide to any person or body politic or corporate, anything mentioned to the contrary notwithstanding.

HISTORY: 1962 Code Section 57-304; 1952 Code Section 57-304; 1942 Code Section 8699; 1932 Code Section 8699; Civ. C. '22 Section 5221; Civ. C. '12 Section 3458; Civ. C. '02 Section 2372; G. S. 1789; R. S. 1891; 1712 (2) 500; 1712 (2) 498.



SECTION 27-23-50. Leases, estates, or interests assigned, granted or surrendered by parol.

No leases, estates or interests, either of freehold, term of years or uncertain interests, of, in, to or out of any lands, tenements or hereditaments shall at any time be assigned, granted or surrendered, unless it be by deed or note, in writing signed by the party so assigning, granting or surrendering them, or his agent thereunto lawfully authorized by writing or by act and operation of law.

HISTORY: 1962 Code Section 57-305; 1952 Code Section 57-305; 1942 Code Section 7043; 1932 Code Section 7043; Civ. C. '22 Section 5515; Civ. C. '12 Section 3736; Civ. C. '02 Section 2651; G. S. 2018; R. S. 2150; 1712 (2) 545.



SECTION 27-23-60. Force and effect of parol leases.

All estates, interests of freehold or terms of years, and any uncertain interests of, in, to or out of any lands, tenements or hereditaments, made or created by livery or seizin only or by parol and not put in writing and signed by the parties so making or creating them, or their agents thereunto lawfully authorized by writing, shall have the force and effect of estates at will only and shall not, either in law or equity, be deemed or taken to have any other or greater force or effect, any consideration for making any such parol lease or estate or any former law or usage to the contrary notwithstanding, except leases not exceeding the term of one year from the time of entry whereupon the rent reserved to the landlord during such term shall amount unto two-thirds parts, at least, of the full improved value of the thing demised.

HISTORY: 1962 Code Section 57-306; 1952 Code Section 57-306; 1942 Code Section 7042; 1932 Code Section 7042; Civ. C. '22 Section 5514; Civ. C. '12 Section 3735; Civ. C. '02 Section 2650; G. S. 2017; R. S. 2149; 29 C. 2, c. 3; 1712 (2) 545.



SECTION 27-23-70. Validity of parol gifts.

No parol gift of any chattel shall be valid against subsequent creditors, purchasers or mortgagees, except when the donee shall live separate and apart from the donor and actual possession shall, at the time of the gift, be delivered to and remain and continue in the donee, his executors, administrators or assigns.

HISTORY: 1962 Code Section 57-307; 1952 Code Section 57-307; 1942 Code Section 7046; 1932 Code Section 7046; Civ. C. '22 Section 5518; Civ. C. '12 Section 3739; Civ. C. '02 Section 2654; G. S. 2021; R. S. 2153; 1833 (6) 483.



SECTION 27-23-90. Land conveyed with condition or the like and afterwards sold, first conveyance void.

If any person shall make any conveyance, gift, grant, demise, charge, limitation of use or uses or assurance of, in or out of any lands, tenements or hereditaments with any clause, provision, article or condition of revocation, determination or alteration at his will or pleasure of such conveyance, assurance, grant, limitation of uses or estates of, in or out of such lands, tenements, or hereditaments or of, in or out of any part or parcel of them, contained or mentioned in writing, deed or indenture of such assurance, conveyance, grant or gift, and, after such conveyance, grant, gift, demise, charge, limitation of uses or assurance so made or had, shall bargain, sell, demise, grant, convey or charge such lands, tenements or hereditaments, or any part or parcel thereof, to any person or body politic and corporate, for money or other good consideration paid or given (such first conveyance, assurance, gift, grant, demise, charge or limitation not by him revoked, made void or altered according to the power and authority reserved or expressed unto him in or by such secret conveyance, assurance, gift or grant), then the former conveyance, assurance, gift, demise or grant, as touching such lands, tenements and hereditaments so after bargained, sold, conveyed, demised or charged, against such bargainees, vendees, lessees, grantees and every of them, their heirs, successors, executors, administrators and assigns, and against every person who shall lawfully claim anything by, from or under them or any of them, shall be deemed, taken and adjudged to be void, frustrate and of no effect; provided, that no lawful mortgage made bona fide and without fraud or covin, upon good consideration, shall be impeached or impaired by force of anything in this chapter contained.

HISTORY: 1962 Code Section 57-309; 1952 Code Section 57-309; 1942 Code Section 8700; 1932 Code Section 8700; Civ. C. '22 Section 5222; Civ. C. '12 Section 3459; Civ. C. '02 Section 2373; G. S. 1790; R. S. 1892; 1712 (2) 500.






CHAPTER 25 - ASSIGNMENTS FOR THE BENEFIT OF CREDITORS

SECTION 27-25-10. Assignment by insolvent debtor.

Any assignment by an insolvent debtor of his property for the benefit of his creditors in which any preference or priority is given to any creditor or creditors of the debtor by the terms of the assignment over any other creditor or creditors, other than as to any debts due to the public, or in which any provision or disposition of the property so assigned is made or directed other than that it be distributed among all creditors of the insolvent debtor equally, in proportion to the amount of their several demands and without preference or priority of any kind whatsoever, save only as to debts due to the public and save only as to such creditors as may accept the terms of such assignment and execute a release of their claim against the debtor, and except as hereinafter provided, shall be absolutely null and void and of no effect whatsoever.

HISTORY: 1962 Code Section 57-351; 1952 Code Section 57-351; 1942 Code Section 9106; 1932 Code Section 9106; Civ. C. '22 Section 5511; Civ. C. '12 Section 3732; Civ. C. '02 Section 2647; G. S. 2014; R. S. 2146; 1882 (18) 847.



SECTION 27-25-20. Preferential transactions within ninety days of assignment.

If any person, being insolvent, within ninety days before the making of any assignment by him of his property for the benefit of his creditors, with a view of giving a preference to any creditor or person having a claim against him or who is under any liability for him, procures or suffers any part of his property to be attached, sequestered or seized on execution or makes any payment, pledge, assignment, transfer or conveyance of any part of his property, either directly or indirectly, absolutely or conditionally, the person receiving such payment, pledge, assignment, transfer or conveyance of any part of his property, or to be benefited thereby or by such attachment, having reasonable cause to believe such person to be insolvent and that such attachment, sequestration, seizure, payment, pledge, assignment or conveyance is made in fraud of the provisions of this chapter, such attachment, sequestration, seizure, payment, pledge, assignment, transfer or conveyance so procured, suffered or made by such insolvent person shall be void and the assignee may recover the property, or the value of it, from the person so receiving it or so to be benefited. Nothing, however, in this section shall be construed to invalidate any loan of actual value, or the security therefor, made in good faith, upon a security taken in good faith, on the occasion of the making of such loan, or any security bona fide made for advances.

HISTORY: 1962 Code Section 57-352; 1952 Code Section 57-352; 1942 Code Section 9107; 1932 Code Section 9107; Civ. C. '22 Section 5512; Civ. C. '12 Section 3733; Civ. C. '02 Section 2648; G. S. 2015; R. S. 2147; 1881 (17) 848.



SECTION 27-25-30. Assignment for benefit of creditors; attack by creditor.

Whenever any debtor shall assign his property for the benefit of his creditors, any creditor of such debtor, either by simple contract, specialty or in any other manner, may institute proceedings against the debtor, or the assignee named in the assignment, or both, or any other person properly party thereto, either to attack and set aside the deed of assignment or to enforce the provisions thereof, or for any other purpose whatever, without first obtaining and entering up judgment against the debtor upon the claim or demand so held by the creditor.

HISTORY: 1962 Code Section 57-353; 1952 Code Section 57-353; 1942 Code Section 9108; 1932 Code Section 9108; Civ. C. '22 Section 5513; Civ. C. '12 Section 3734; Civ. C. '02 Section 2649; G. S. 2016; R. S. 2148; 1882 (18) 848.



SECTION 27-25-40. Assignment for benefit of creditors; appointment of agents by creditors.

Whenever any debtor shall assign his property for the benefit of his creditors, the creditors may name and appoint an agent or agents, equal in number to the assignees, to act in their behalf jointly with the assignee or assignees named and appointed by the assignor.

HISTORY: 1962 Code Section 57-354; 1952 Code Section 57-354; 1942 Code Section 9097; 1932 Code Section 9097; Civ. C. '22 Section 5502; Civ. C. '12 Section 3723; Civ. C. '02 Section 2638; G. S. 2005; R. S. 2137; 1828 (6) 365.



SECTION 27-25-50. Sales and transfers prior to appointment of agents.

Except as otherwise provided, all sales and transfers of property made by the assignee or assignees prior to the appointment of the agent or agents of the creditors are hereby declared void and of no effect.

HISTORY: 1962 Code Section 57-355; 1952 Code Section 57-355; 1942 Code Section 9098; 1932 Code Section 9098; Civ. C. '22 Section 5503; Civ. C. '12 Section 3724; Civ. C. '02 Section 2639; G. S. 2006; R. S. 2138; 1828 (6) 365.



SECTION 27-25-60. Calling creditors together.

The assignee or assignees, within ten days after the execution of the deed of assignment, shall call the creditors together to proceed to the appointment of their agent or agents.

HISTORY: 1962 Code Section 57-356; 1952 Code Section 57-356; 1942 Code Section 9098; 1932 Code Section 9098; Civ. C. '22 Section 5503; Civ. C. '12 Section 3724; Civ. C. '02 Section 2639; G. S. 2006; R. S. 2138; 1828 (6) 365.



SECTION 27-25-70. Procedure when assignees neglect or refuse to call creditors together.

If the assignee or assignees delay, neglect or refuse to assemble the creditors within the time herein prescribed and limited, the creditors may meet and appoint their agent or agents; and the agent or agents, on application to and by order of the judge of the court of common pleas, shall take into their hands and possession all the property assigned and of which the assignee would by law be entitled to the possession and shall sell and dispose of it agreeably to the deed of assignment.

HISTORY: 1962 Code Section 57-357; 1952 Code Section 57-357; 1942 Code Section 9099; 1932 Code Section 9099; Civ. C. '22 Section 5504; Civ. C. '12 Section 3725; Civ. C. '02 Section 2640; G. S. 2007; R. S. 2139; 1828 (6) 365.



SECTION 27-25-80. Election of agents.

In the appointment of the agent or agents, the majority in amount of the debts represented by the creditors present at the meeting shall govern.

HISTORY: 1962 Code Section 57-358; 1952 Code Section 57-358; 1942 Code Section 9100; 1932 Code Section 9100; Civ. C. '22 Section 5505; Civ. C. '12 Section 3726; Civ. C. '02 Section 2641; G. S. 2008; R. S. 2140; 1828 (6) 366.



SECTION 27-25-90. Rights and powers of agents.

The agent or agents so appointed shall have equal power and authority with the assignee or assignees to sell and dispose of the property assigned and distribute and pay the proceeds, according to the intent and provisions of the deed of assignment. All sales, hypothecations or other transfers of property, whether real or personal, shall be void and null unless made with the consent and concurrence of the assignee or assignees and agent or agents, or a majority of them, and should the assignee or assignees and agent or agents be equally divided on any question such question shall be decided by an umpire appointed as provided in Section 27-25-110.

HISTORY: 1962 Code Section 57-359; 1952 Code Section 57-359; 1942 Code Section 9100; 1932 Code Section 9100; Civ. C. '22 Section 5505; Civ. C. '12 Section 3726; Civ. C. '02 Section 2641; G. S. 2008; R. S. 2140; 1828 (6) 366.



SECTION 27-25-100. Effect of neglect or refusal of creditors to appoint agents.

Should the creditors refuse or neglect to appoint an agent or agents within ten days after they have been called together by the assignee or assignees, the assignee or assignees may forthwith proceed to sell or otherwise dispose of the assigned effects, without the concurrence of the creditors.

HISTORY: 1962 Code Section 57-360; 1952 Code Section 57-360; 1942 Code Section 9101; 1932 Code Section 9101; Civ. C. '22 Section 5506; Civ. C. '12 Section 3727; Civ. C. '02 Section 2642; G. S. 2009; R. S. 2141; 1828 (6) 366.



SECTION 27-25-110. Appointment of umpire.

In case of disagreement between the assignee or assignees and agent or agents, any of the judges of the courts of common pleas, at chambers, shall, on application of either of the parties, decide and, if deemed necessary, name and appoint an umpire to act jointly with the assignee or assignees and agent or agents.

HISTORY: 1962 Code Section 57-361; 1952 Code Section 57-361; 1942 Code Section 9103; 1932 Code Section 9103; Civ. C. '22 Section 5508; Civ. C. '12 Section 3729; Civ. C. '02 Section 2644; G. S. 2011; R. S. 2143; 1828 (6) 366.



SECTION 27-25-120. Deposit of proceeds of sales.

The proceeds arising from the sales of the property assigned shall be deposited for safekeeping in a national bank within the State or some banking institution incorporated by the State, in the joint names of the assignee or assignees and agent or agents and subject to their joint drafts.

HISTORY: 1962 Code Section 57-362; 1952 Code Section 57-362; 1942 Code Section 9102; 1932 Code Section 9102; Civ. C. '22 Section 5507; Civ. C. '12 Section 3728; Civ. C. '02 Section 2643; G. S. 2010; R. S. 2142; 1828 (6) 366.



SECTION 27-25-130. General powers of creditors.

The creditors or such committee as they may appoint may direct and prescribe the time and mode of selling and the terms of sale or order a distribution of the assets on hand, and a final closing of the concern. And, in case of need, they may revoke and dismiss their agent or agents and name and appoint another or others in their stead.

HISTORY: 1962 Code Section 57-363; 1952 Code Section 57-363; 1942 Code Section 9104; 1932 Code Section 9104; Civ. C. '22 Section 5509; Civ. C. '12 Section 3730; Civ. C. '02 Section 2645; G. S. 2012; R. S. 2144; 1828 (6) 366.



SECTION 27-25-140. Statements of proceedings.

The assignee or assignees and agent or agents shall lay, every three months, before the creditors or such committee as they may appoint, an exact statement of their proceedings. The creditors or their committee may, however, call the assignee or assignees and agent or agents oftener to account.

HISTORY: 1962 Code Section 57-364; 1952 Code Section 57-364; 1942 Code Section 9104; 1932 Code Section 9104; Civ. C. '22 Section 5509; Civ. C. '12 Section 3730; Civ. C. '02 Section 2645; G. S. 2012; R. S. 2144; 1828 (6) 366.



SECTION 27-25-150. Damages for failure to account or follow directions.

The assignee's or assignees' and agent's or agents' failure or neglect to lay a statement of their proceedings before the creditors or their committee, as and when directed by Section 27-25-140, or whenever called on, or to obey or abide by their directions, renders them answerable for all damages resulting from their refusal or neglect, and they shall forfeit the commission they might otherwise be entitled to.

HISTORY: 1962 Code Section 57-365; 1952 Code Section 57-365; 1942 Code Section 9104; 1932 Code Section 9104; Civ. C. '22 Section 5509; Civ. C. '12 Section 3730; Civ. C. '02 Section 2645; G. S. 2012; R. S. 2144; 1828 (6) 366.



SECTION 27-25-160. Commissions allowed.

The commission due and owing to the assignee or assignees and agent or agents for their trouble and labor shall be five per cent on receiving and two and a half per cent on paying, to be equally divided between them, that is to say, one half to the assignee or assignees and the other half to the agent or agents. But upon petition to the circuit court or a judge thereof there may, in the discretion of the court or judge, be allowed fees to the assignee or assignees and agent or agents in excess of those above provided.

HISTORY: 1962 Code Section 57-366; 1952 Code Section 57-366; 1942 Code Section 9105; 1932 Code Section 9105; Civ. C. '22 Section 5510; Civ. C. '12 Section 3731; Civ. C. '02 Section 2646; G. S. 2013; R. S. 2145; 1828 (6) 367; 1950 (46) 1839.






CHAPTER 27 - BETTERMENTS

SECTION 27-27-10. Recovery for improvements made in good faith.

After final judgment in favor of the plaintiff in an action to recover lands and tenements, if the defendant has purchased or acquired the lands and tenements recovered in such action or taken a lease thereof or those under whom he holds have purchased or acquired a title to such lands and tenements or taken a lease thereof, supposing at the time of such purchase or acquisition such title to be good in fee or such lease to convey and secure the title and interest therein expressed, such defendant shall be entitled to recover of the plaintiff in such action the full value of all improvements made upon such land by such defendant or those under whom he claims, in the manner provided in this chapter.

HISTORY: 1962 Code Section 57-401; 1952 Code Section 57-401; 1942 Code Section 8831; 1932 Code Section 8831; Civ. C. '22 Section 5296; Civ. C. '12 Section 3526; Civ. C. '02 Section 2440; G. S. 1835; R. S. 1952; 1870 (14) 313; 2013 Act No. 71, Section 1, eff June 13, 2013.



SECTION 27-27-20. Determining value of improvements.

The sum which such land shall be found at the time of the rendition of such judgment to be worth more, in consequence of improvements so made, than it would have been had no such improvements or betterments been made shall be deemed to be the value of such improvement or betterments.

HISTORY: 1962 Code Section 57-402; 1952 Code Section 57-402; 1942 Code Section 8832; 1932 Code Section 8832; Civ. C. '22 Section 5297; Civ. C. '12 Section 3527; Civ. C. '02 Section 2441; G. S. 1836; R. S. 1953.



SECTION 27-27-30. Proceedings subsequent to judgment to recover value of improvements.

The defendant in such action shall, within forty-eight hours after such judgment or during the term of the court in which it shall be rendered, file in the office of the clerk of the court in which such judgment was rendered a complaint against the plaintiff for so much money as the lands and tenements are so made better. The filing of such complaint shall be sufficient notice to the defendant in such complaint to appear and defend against it. All subsequent proceedings shall be had in accordance with the practice prescribed in this Code for actions generally.

HISTORY: 1962 Code Section 57-403; 1952 Code Section 57-403; 1942 Code Section 8833; 1932 Code Section 8833; Civ. C. '22 Section 5298; Civ. C. '12 Section 3528; Civ. C. '02 Section 2442; G. S. 1837; R. S. 1954.



SECTION 27-27-40. Stay of judgment in first action; special verdict for betterments.

The court, on the entry of such action, shall stay all proceedings upon the judgment obtained in the prior action, except the recovery of such lands, until the sale of the lands recovered as provided in Section 27-27-60. The final judgment shall be upon a special verdict by a jury, under the direction of the court, stating the value of the lands and tenements without the improvements put thereon in good faith by the defendant in the prior action and the value thereof with improvements. The defendant in the prior action shall be entitled for such betterments to a verdict for the value thereof, as of the date when the lands were recovered from him and interest on such verdict from such date.

HISTORY: 1962 Code Section 57-404; 1952 Code Section 57-404; 1942 Code Section 8834; 1932 Code Section 8834; Civ. C. '22 Section 5299; Civ. C. '12 Section 3529; Civ. C. '02 Section 2443; G. S. 1838; R. S. 1955; 1885 (19) 432.



SECTION 27-27-50. Judgment deemed equivalent to attachment; priority of liens.

The lands and tenements so recovered shall be held to respond to such judgment for betterments in the same manner and for the same time as if they had been attached on mesne process and such judgment for betterments shall be a lien on such land in preference to all other liens.

HISTORY: 1962 Code Section 57-405; 1952 Code Section 57-405; 1942 Code Sections 8834, 8835; 1932 Code Sections 8834, 8835; Civ. C. '22 Sections 5299, 5300; Civ. C. '12 Sections 3529, 3530; Civ. C. '02 Sections 2443, 2444; G. S. 1838, 1839; R. S. 1955, 1956; 1885 (19) 432.



SECTION 27-27-60. Sale of lands; division of proceeds; payment in lieu of sale.

When final judgment shall be rendered as provided in Section 27-27-40 the court shall direct a sale of the land recovered in ejectment on the following terms: That out of the proceeds of sale the plaintiff in ejectment or his legal representative be paid the amount ascertained as the value of his land without improvements put thereon in good faith by the defendant and the surplus, if any, be paid to the occupying claimant or his legal representative. But this section shall not apply when the plaintiff in ejectment or his legal representative shall, within sixty days after the aforesaid special verdict, pay into the office of the clerk of the court, for the defendant, the value of the betterments as so found in such special verdict.

HISTORY: 1962 Code Section 57-406; 1952 Code Section 57-406; 1942 Code Section 8835; 1932 Code Section 8835; Civ. C. '22 Section 5300; Civ. C. '12 Section 3530; Civ. C. '02 Section 2444; G. S. 1839; R. S. 1956; 1885 (19) 432.



SECTION 27-27-70. Alternative procedure by alleging value of improvement in answer.

In any action for the recovery of lands and tenements, whether such action be denominated legal or equitable, the defendant who may have made improvements or betterments on such land, believing at the time he made such improvements or betterments that his title thereto was good in fee, may set up in his answer a claim against the plaintiff for so much money as the land has been increased in value in consequence of the improvements so made and the defendant may also set up a claim against the plaintiff for so much money as the land has been increased in value in consequence of improvements or betterments made by any person under or through whom he claims, if it be shown that the defendant actually believed he was taking a good title in fee simple thereto at the time of the alleged taking thereof.

HISTORY: 1962 Code Section 57-407; 1952 Code Section 57-407; 1942 Code Section 8836; 1932 Code Section 8836; Civ. C. '22 Section 5301; Civ. C. '12 Section 3531; Civ. C. '02 Section 2445; R. S. 1957; 1885 (19) 343; 1917 (30) 392.



SECTION 27-27-80. Assessment of value of improvement; charge against land.

If the verdict or decree shall be for the plaintiff in such action the jury or judge who may render it may at the same time render a verdict or decree for the defendant for so much money as the lands and tenements are so made better, after deducting the amount of damages, if any, recovered by the plaintiff in such action, and the lands and tenements as recovered shall be held to respond to such judgment for the defendant. But execution on such judgment shall issue only against such lands and tenements so recovered by the plaintiff in such action and shall not in any such case issue against the goods and chattels or other lands of the plaintiff.

HISTORY: 1962 Code Section 57-408; 1952 Code Section 57-408; 1942 Code Section 8837; 1932 Code Section 8837; Civ. C. '22 Section 5302; Civ. C. '12 Section 3532; Civ. C. '02 Section 2446; R. S. 1958; 1885 (19) 343.



SECTION 27-27-90. Recovery for mesne profits.

The plaintiff in an action for the recovery of lands and tenements shall recover nothing for the mesne profits of the land, except on such improvements as are made by him or those under whom he claims.

HISTORY: 1962 Code Section 57-409; 1952 Code Section 57-409; 1942 Code Section 8838; 1932 Code Section 8838; Civ. C. '22 Section 5303; Civ. C. '12 Section 3533; Civ. C. '02 Section 2447; G. S. 1840; R. S. 1959; 1870 (14) 314.



SECTION 27-27-100. Chapter not applicable in certain cases.

The provisions of this chapter shall not extend to any person who has entered on land by virtue of any contract made with the legal owner of such land, unless it shall appear, on the trial of the action, that such owner has neglected to fulfill such contract of his part, in which case such person in possession shall be entitled to all the privileges in this chapter provided for those who entered upon land under supposed title and the same proceedings shall be had and the land shall be held in the same manner as herein provided for such cases.

HISTORY: 1962 Code Section 57-410; 1952 Code Section 57-410; 1942 Code Section 8839; 1932 Code Section 8839; Civ. C. '22 Section 5304; Civ. C. '12 Section 3534; Civ. C. '02 Section 2448; G. S. 1841; R. S. 1960; 1870 (14) 314.






CHAPTER 29 - UNIFORM LAND SALES PRACTICE ACT

SECTION 27-29-10. Short title; definitions.

This chapter may be cited as the "Uniform Land Sales Practice Act" and, when used herein, unless the context otherwise requires:

(1) "Disposition" includes sale, lease, assignment, award by lottery, or any other transaction concerning a subdivision, if undertaken for gain or profit;

(2) "Offer" includes any inducement, solicitation or attempt to encourage a person to acquire an interest in land, if undertaken for gain or profit;

(3) "Person" means an individual, corporation, government, or governmental subdivision or agency, business trust, estate, trust, partnership, unincorporated association, two or more of any of the foregoing having a joint or common interest, or any other legal or commercial entity;

(4) "Purchaser" means a person who acquires or attempts to acquire or succeeds to an interest in land;

(5) "Subdivider" means any owner of subdivided land who offers it for disposition or the principal agent of an inactive owner;

(6) "Subdivision" and "subdivided lands" means any land situated outside the State of South Carolina which is divided or is proposed to be divided for the purpose of disposition into twenty-five or more lots, parcels, units or interests and also includes any land whether contiguous or not if twenty-five or more lots, parcels, units, or interests are offered as a part of a common promotional plan of advertising and sale.

HISTORY: 1962 Code Section 57-551; 1968 (55) 3052.



SECTION 27-29-20. Administration.

This chapter shall be administered by the South Carolina Real Estate Commission.

HISTORY: 1962 Code Section 57-552; 1968 (55) 3052; 1994 Act No. 385, Section 27.



SECTION 27-29-30. Exceptions to application of chapter.

(a) Unless the method of disposition is adopted for the purpose of evasion of this chapter, the provisions of this chapter do not apply to offers or dispositions of an interest in land:

(1) by a purchaser of subdivided lands for his own account in a single or isolated transaction;

(2) if fewer than twenty-five separate lots, parcels, units, or interests in subdivided lands are offered by a person in a period of twelve months;

(3) on which there is a residential, commercial, or industrial building, or as to which there is a legal obligation on the part of the seller to construct such a building within two years from date of disposition;

(4) to persons who are engaged in the business of construction of buildings for resale, or to persons who acquire an interest in subdivided lands for the purpose of engaging, and do engage in the business of construction of buildings for resale;

(5) pursuant to court order;

(6) by any government or governmental agency;

(7) as cemetery lots or interests.

(b) Unless the method of disposition is adopted for the purpose of evasion of this chapter, the provisions of this chapter do not apply to:

(1) offers or dispositions of evidences of indebtedness secured by a mortgage or deed of trust of real estate;

(2) offers or dispositions of securities or units of interest issued by a real estate investment trust regulated under any state or federal statute;

(3) a subdivision as to which the plan of disposition is to dispose to ten or fewer persons;

(4) a subdivision as to which the commission has granted an exemption as provided in Section 27-29-100.

HISTORY: 1962 Code Section 57-553; 1968 (55) 3052; 1994 Act No. 385, Section 28.



SECTION 27-29-40. Prerequisites to disposition of interest in subdivided land.

Unless the subdivided lands or the transaction is exempt by Section 27-29-30:

(1) No person may in this State offer or dispose of any interest in subdivided lands prior to the time the subdivided lands are registered in accordance with this chapter;

(2) No person may dispose of any interest in subdivided lands unless a current public offering statement is delivered to the purchaser and the purchaser is afforded a reasonable opportunity to examine the public offering statement prior to the disposition.

HISTORY: 1962 Code Section 57-554; 1968 (55) 3052.



SECTION 27-29-50. Application for registration of subdivided land.

(a) The application for registration of subdivided lands shall be filed as prescribed by the commission's rules and shall contain the following documents and information:

(1) an irrevocable appointment of the South Carolina Real Estate Commission or any duly authorized assistant or deputy appointed by the Director of the Department of Labor, Licensing, and Regulation to receive service of any lawful process in any noncriminal proceeding arising under this chapter against the applicant or his personal representative;

(2) a legal description of the subdivided lands offered for registration, together with a map showing the division proposed or made, and the dimensions of the lots, parcels, units or interests and the relation of the subdivided lands to existing streets, roads, and other off-site improvements;

(3) the states or jurisdictions in which an application for registration or similar document has been filed, and any adverse order, judgment, or decree entered in connection with the subdivided lands by the regulatory authorities in each jurisdiction or by any court;

(4) the applicant's name, address, and the form, date and jurisdiction of organization, and the address of each of its offices in this State;

(5) the name, address, and principal occupation for the past five years of every director and officer of the applicant or person occupying a similar status or performing similar functions; the extent and nature of his interest in the applicant or the subdivided lands as of a specified date within thirty days of the filing of the application;

(6) a statement, in a form acceptable to the commission, of the condition of the title to the subdivided lands including encumbrances as of a specified date within thirty days of the date of application by a title opinion of a licensed attorney, not a salaried employee, officer, or director of the applicant or owner, or by other evidence of title acceptable to the commission;

(7) copies of the instruments which will be delivered to a purchaser to evidence his interest in the subdivided lands and of the contracts and other agreements which a purchaser will be required to agree to or sign;

(8) copies of the instruments by which the interest in the subdivided lands was acquired and a statement of any lien or encumbrance upon the title and copies of the instruments creating the lien or encumbrance, if any, with data as to recording;

(9) if there is a lien or encumbrance affecting more than one lot, parcel, unit, or interest a statement of the consequences for a purchaser of failure to discharge the lien or encumbrance and the steps, if any, taken to protect the purchaser in case of this eventuality;

(10) copies of instruments creating easements, restrictions, or other encumbrances affecting the subdivided lands;

(11) a statement of the zoning and other governmental regulations affecting the use of the subdivided lands and also of any existing tax and existing or proposed special taxes or assessments which affect the subdivided lands;

(12) a statement of the existing provisions for access, sewage disposal, water, and other public utilities in the subdivision; a statement of the improvements to be installed, the schedule for their completion, and a statement as to the provisions for improvement maintenance;

(13) a narrative description of the promotional plan for the disposition of the subdivided lands together with copies of all advertising material which has been prepared for public distribution by any means of communication;

(14) the proposed public offering statement;

(15) any other information, including any current financial statement, which the commission by its rules requires for the protection of purchasers.

(b) If the subdivider registers additional subdivided lands to be offered for disposition, he may consolidate the subsequent registration with any earlier registration offering subdivided lands for disposition under the same promotional plan.

(c) The subdivider shall immediately report any material changes in the information contained in an application for registration.

HISTORY: 1962 Code Section 57-555; 1968 (55) 3052; 1994 Act No. 385, Section 29.



SECTION 27-29-60. Public offering statement.

(a) A public offering statement shall disclose fully and accurately the physical characteristics of the subdivided lands offered and shall make known to prospective purchasers all unusual and material circumstances or features affecting the subdivided lands. The proposed public offering statement submitted to the commission shall be in a form prescribed by rules and shall include the following:

(1) the name and principal address of the subdivider;

(2) a general description of the subdivided lands stating the total number of lots, parcels, units, or interests in the offering;

(3) the significant terms of any encumbrances, easements, liens, and restrictions, including zoning and other regulations affecting the subdivided lands and each unit or lot, and a statement of all existing taxes and existing or proposed special taxes or assessments which affect the subdivided lands;

(4) a statement of the use for which the property is offered;

(5) information concerning improvements, including streets, water supply, levees, drainage control systems, irrigation systems, sewage disposal facilities and customary utilities, and the estimated cost, date of completion, and responsibility for construction and maintenance of existing and proposed improvements which are referred to in connection with the offering or disposition of any interest in subdivided lands;

(6) additional information required by the commission to assure full and fair disclosure to prospective purchasers.

(b) The public offering statement shall not be used for any promotional purposes before registration of the subdivided lands and afterwards only if it is used in its entirety. No person may advertise or represent that the commission approves or recommends the subdivided lands or disposition thereof. No portion of the public offering statement may be underscored, italicized, or printed in larger or heavier or different color type than the remainder of the statement unless the commission requires it.

(c) The commission may require the subdivider to alter or amend the proposed public offering statement in order to assure full and fair disclosure to prospective purchasers, and no change in the substance of the promotional plan or plan of disposition or development of the subdivision may be made after registration without notifying the commission and without making appropriate amendment of the public offering statement. A public offering statement is not current unless all amendments are incorporated.

HISTORY: 1962 Code Section 57-556; 1968 (55) 3052; 1994 Act No. 385, Section 30.



SECTION 27-29-70. Examination of application for registration.

Upon receipt of an application for registration in proper form, the commission shall forthwith initiate an examination to determine that:

(1) The subdivider can convey or cause to be conveyed the interest in subdivided lands offered for disposition if the purchaser complies with the terms of the offer, and when appropriate, that release clauses, conveyances in trust, or other safeguards have been provided;

(2) There is reasonable assurance that all proposed improvements will be completed as represented;

(3) The advertising material and the general promotional plan are not false or misleading and comply with the standards prescribed by the commission in its rules and afford full and fair disclosure;

(4) The subdivider has not, or if a corporation, its officers, directors, and principals have not, been convicted of a crime involving land dispositions or any aspect of the land sales business in this State, the United States, or any other state or foreign country within the past ten years and has not been subject to any injunction or administrative order within the past ten years restraining a false or misleading promotional plan involving land dispositions;

(5) The public offering statement requirements of this chapter have been satisfied.

HISTORY: 1962 Code Section 57-557; 1968 (55) 3052; 1994 Act No. 385, Section 31.



SECTION 27-29-80. Order of the commission on application for registration.

(a) Upon receipt of the application for registration in proper form, the commission shall issue a notice of filing to the applicant. Within ninety days from the date of the notice of filing, the commission shall enter an order registering the subdivided lands or rejecting the registration. If no order of rejection is entered within ninety days from the date of notice of filing, the land is considered registered unless the applicant has consented in writing to a delay.

(b) If the commission affirmatively determines, upon inquiry and examination, that the requirements of Section 27-29-70 have been met, it shall enter an order registering the subdivided lands and shall designate the form of the public offering statement.

(c) If the commission determines upon inquiry and examination that any of the requirements of Section 27-29-70 have not been met, the commission shall notify the applicant that the application for registration must be corrected in the particulars specified within fifteen days. If the requirements are not met within the time allowed the commission shall enter an order rejecting the registration which shall include the findings of fact upon which the order is based. The order rejecting the registration shall not become effective for twenty days during which time the applicant may petition for reconsideration and shall be entitled to a hearing.

HISTORY: 1962 Code Section 57-558; 1968 (55) 3052; 1994 Act No. 385, Section 32.



SECTION 27-29-90. Annual renewal reports.

(a) Within thirty days after each annual anniversary date of an order registering subdivided lands, the subdivider shall file a renewal report in the form prescribed by the rules of the commission. The report shall reflect any material changes in information contained in the original application for registration. The report may, at the option of the commission, be consolidated with the annual renewal report required by Section 27-29-200(c).

(b) The commission at its option may permit the filing of annual renewal reports within thirty days after the anniversary date of the consolidated registration in lieu of the anniversary date of the original registration.

HISTORY: 1962 Code Section 57-559; 1968 (55) 3052; 1994 Act No. 385, Section 33.



SECTION 27-29-100. Public hearings; filing of advertising material; injunctive relief; intervention in certain suits; exemption of certain lots.

(a) The commission shall prescribe reasonable rules after a public hearing with notice of it published once in a newspaper with statewide circulation not less than five days nor more than fifteen days before the hearing and mailed to all subdividers not less than five days nor more than fifteen days before the public hearing. The rules shall include, but not be limited to, provisions for advertising standards to assure full and fair disclosure; provisions for escrow or trust agreements or other means reasonably to assure that all improvements referred to in the application for registration and advertising will be completed and that purchasers will receive the interest in land contracted for; provisions for operating procedures; and other rules as are necessary and proper to accomplish the purpose of this chapter.

(b) The commission by rule or by an order, after reasonable notice and hearing, may require the filing of advertising material relating to subdivided lands before its distribution.

(c) If it appears that a person has engaged or is about to engage in an act or practice constituting a violation of a provision of this chapter, or a rule or order hereunder, the commission, with or without prior administrative proceedings may bring an action in the circuit court to enjoin the acts or practices and to enforce compliance with this chapter or any rule or order hereunder. Upon proper showing, injunctive relief or temporary restraining orders shall be granted, and a receiver or conservator may be appointed. The commission is not required to post a bond in any court proceedings.

(d) The commission may intervene in a suit involving subdivided lands. In any suit by or against a subdivider involving subdivided lands, the subdivider promptly shall furnish the commission notice of the suit and copies of all pleadings.

(e) The commission may:

(1) accept registrations filed in other states or with the federal government;

(2) contract with similar agencies in this State or other jurisdictions to perform investigative functions;

(3) accept grants-in-aid from any source.

(f) The commission shall cooperate with similar agencies in other jurisdictions to establish uniform filing procedures and forms, uniform public offering statements, advertising standards, rules, and common administrative practices.

(g) The commission may exempt one hundred or fewer lots, parcels, units, or interests in a subdivision from the provisions of this chapter if it determines that the plan of promotion and disposition is primarily directed to persons in the local community in which the subdivision is situated.

HISTORY: 1962 Code Section 57-560; 1968 (55) 3052; 1994 Act No. 385, Section 34.



SECTION 27-29-110. Powers of commission as to investigations.

(a) The commission may:

(1) make the necessary public or private investigations within or outside of this State to determine whether any person has violated or is about to violate this chapter or any rule or order hereunder, or to aid in the enforcement of this chapter or in the prescribing of rules and forms hereunder;

(2) require or permit any person to file a statement in writing, under oath or otherwise as the commission determines, as to all the facts and circumstances concerning the matter to be investigated.

(b) For the purpose of any investigation or proceeding under this chapter, the commission or any officer designated by rule may administer oaths or affirmations, and upon its own motion or upon request of any party shall subpoena witnesses, compel their attendance, take evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of material evidence.

(c) Upon failure to obey a subpoena or to answer questions propounded by the investigating officer and upon reasonable notice to all persons affected thereby, the commission may apply to the circuit court for an order compelling compliance.

HISTORY: 1962 Code Section 57-561; 1968 (55) 3052; 1994 Act No. 385, Section 35.



SECTION 27-29-120. Unlawful practices; cease and desist orders.

(a) If the commission determines after notice and hearing that a person has:

(1) violated any provision of this chapter;

(2) directly or through an agent or employee knowingly engaged in any false, deceptive, or misleading advertising, promotional, or sales methods to offer or dispose of an interest in subdivided lands;

(3) made any substantial change in the plan of disposition and development of the subdivided lands subsequent to the order of registration without obtaining prior written approval from the commission;

(4) disposed of any subdivided lands which have not been registered with the commission;

(5) violated any lawful order or rule of the commission, it may issue an order requiring the person to cease and desist from the unlawful practice and to take such affirmative action as in the judgment of the commission will carry out the purposes of this chapter.

(b) Whenever the commission has reason to believe that any person is violating or intends to violate any provision of this article, it may, in addition to all other remedies, order such person to immediately cease and desist and refrain from such conduct. The commission may apply to an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 for an injunction restraining the person from such conduct. An administrative law judge may issue a temporary injunction ex parte, and upon notice and full hearing may issue any other order in the matter it deems proper. No bond shall be required of the commission by an administrative law judge as a condition to the issuance of any injunction or order contemplated by the provisions of this section.

HISTORY: 1962 Code Section 57-562; 1968 (55) 3052; 1994 Act No. 385, Section 36.



SECTION 27-29-130. Revocation of registration.

(a) A registration may be revoked after notice and hearing upon a written finding of fact that the subdivider has:

(1) failed to comply with the terms of a cease and desist order;

(2) been convicted in any court subsequent to the filing of the application for registration for a crime involving fraud, deception, false pretenses, misrepresentation, false advertising, or dishonest dealing in real estate transactions;

(3) disposed of, concealed, or diverted any funds or assets of any person so as to defeat the rights of subdivision purchasers;

(4) failed to faithfully perform any stipulation or agreement made with the commission as an inducement to grant any registration, to reinstate any registration, or to approve any promotional plan or public offering statement;

(5) made intentional misrepresentations or concealed material facts in an application for registration. Findings of fact, if set forth in statutory language, must be accompanied by a concise and explicit statement of the underlying facts supporting the findings.

(b) If the commission finds after notice and hearing that the subdivider has been guilty of a violation for which revocation could be ordered, it may issue a cease and desist order instead.

HISTORY: 1962 Code Section 57-563; 1968 (55) 3052; 1994 Act No. 385, Section 37.



SECTION 27-29-140. Judicial review of orders.

A person who has exhausted all administrative remedies available with the commission and who is aggrieved by an order pertaining to registration, a cease and desist order, an order of revocation, or any other final decision of the commission is entitled to review by an administrative law judge as provided under Article 5 of Chapter 23 of Title 1. This section does not limit utilization of or the scope of judicial review available under other means of review, redress, relief, or trial de novo provided by law. A preliminary, procedural, or intermediate commission action or ruling is immediately reviewable if review of the final commission decision would not provide an adequate remedy.

HISTORY: 1962 Code Section 57-564; 1968 (55) 3052; 1994 Act No. 385, Section 38.



SECTION 27-29-150. Penalties.

It is unlawful for a person to wilfully violate any provision of this chapter or a regulation adopted under it, or to make an untrue statement of a material fact, or omit to state a material fact in an application for registration.

A person who violates any provision of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not less than one thousand dollars or double the amount of gain from the transaction, whichever is the larger but not more than fifty thousand dollars or imprisoned not more than two years, or both.

HISTORY: 1962 Code Section 57-565; 1968 (55) 3052; 1993 Act No. 184, Section 205.



SECTION 27-29-160. Remedies of purchaser of subdivided land.

(a) Any person who disposes of subdivided lands in violation of Section 27-29-40, or who in disposing of subdivided lands makes an untrue statement of a material fact, or who in disposing of subdivided lands omits a material fact required to be stated in a registration statement or public offering statement or necessary to make the statements made not misleading, is liable as provided in this section to the purchaser unless in the case of an untruth or omission it is proved that the purchaser knew of the untruth or omission or that the person offering or disposing of subdivided lands did not know and in the exercise of reasonable care could not have known of the untruth or omission, or that the purchaser did not rely on the untruth or omission.

(b) In addition to any other remedies, the purchaser, under the preceding subsection, may recover the consideration paid for the lot, parcel, unit or interest in subdivided lands together with interest at the rate of six percent per year from the date of payment, property taxes paid, costs, and reasonable attorneys' fees less the amount of any income received from the subdivided lands upon tender of appropriate instruments of reconveyance. If the purchaser no longer owns the lot, parcel, unit or interest in subdivided lands, he may recover the amount that would be recoverable upon a tender of a reconveyance, less the value of the land when disposed of and less interest at the rate of six percent per year on that amount from the date of disposition.

(c) Every person who directly or indirectly controls a subdivider liable under subsection (a), every general partner, officer, or director of a subdivider, every person occupying a similar status or performing a similar function, every employee of the subdivider who materially aids in the disposition, and every agent who materially aids in the disposition is also liable jointly and severally with and to the same extent as the subdivider, unless the person otherwise liable sustains the burden of proof that he did not know and in the exercise of reasonable care could not have known of the existence of the facts by reason of which the liability is alleged to exist. There is a right to contribution as in cases of contract among persons so liable.

(d) Every person whose occupation gives authority to a statement which with his consent has been used in an application for registration or public offering statement, if he is not otherwise associated with the subdivision and development plan in a material way, is liable only for false statements and omissions in his statement and only if he fails to prove that he did not know and in the exercise of the reasonable care of a man in his occupation could not have known of the existence of the facts by reason of which the liability is alleged to exist.

(e) A tender of reconveyance may be made at any time before the entry of judgment.

(f) A person may not recover under this section in actions commenced more than four years after his first payment of money to the subdivider in the contested transaction.

(g) Any stipulation or provision purporting to bind any person acquiring subdivided lands to waive compliance with this chapter or any rule or order under it is void.

HISTORY: 1962 Code Section 57-566; 1968 (55) 3052.



SECTION 27-29-170. Jurisdiction of circuit court.

Dispositions of subdivided lands are subject to this chapter, and the circuit court of this State has jurisdiction in claims or causes of action arising under this chapter, if:

(1) The subdivider's principal office is located in this State; or

(2) Any offer or disposition of subdivided lands is made in this State, whether or not the offeror or offeree is then present in this State, if the offer originates within this State or is directed by the offeror to a person or place in this State and received by the person or at the place to which it is directed.

HISTORY: 1962 Code Section 57-567; 1968 (55) 3052.



SECTION 27-29-180. Extradition.

In the proceedings for extradition of a person charged with a crime under this chapter, it need not be shown that the person whose surrender is demanded has fled from justice or at the time of the commission of the crime was in the demanding or other state.

HISTORY: 1962 Code Section 57-568; 1968 (55) 3052.



SECTION 27-29-190. Service of process.

(a) In addition to the methods of service provided for in the rules of civil practice service may be made by delivering a copy of the process to the office of the commission, but it is not effective unless the plaintiff (which may be the commission in a proceeding instituted by it):

(1) forthwith sends a copy of the process and of the pleading by certified or registered mail to the defendant or respondent at his last known address, and

(2) the plaintiff's affidavit of compliance with this section if filed in the case on or before the return day of the process, if any, or within such further time as the court allows.

(b) If any person, including any nonresident of this State, engages in conduct prohibited by this chapter or any rule or order hereunder, and has not filed a consent to service of process and personal jurisdiction over him cannot otherwise be obtained in this State, that conduct authorizes the commission to receive service of process in any noncriminal proceeding against him or his successor which grows out of that conduct and which is brought under this chapter or any rule or order hereunder, with the same force and validity as if served on him personally. Notice shall be given as provided in subsection (a).

HISTORY: 1962 Code Section 57-569; 1968 (55) 3052; 1994 Act No. 385, Section 39.



SECTION 27-29-200. Fees; land, books, and records subject to examination by commission; annual renewal reports.

(a) For the registration of subdivided lands there shall be paid to the commission a registration fee of ten dollars, plus one-tenth of one percent of the maximum aggregate offering price of the registered subdivided lands to be offered in this State up to one hundred thousand dollars, plus one-twentieth of one percent of the amount in excess of one hundred thousand dollars and not exceeding four hundred thousand dollars, plus one-fortieth of one percent of the amount in excess of four hundred thousand dollars; but in no case shall such fee be greater than five hundred dollars for each registration. Provided, however, that the commission may prescribe a maximum amount of subdivided lands to be registered at any one time. If registration is denied or withdrawn before the offering of subdivided lands in this State, the commission shall refund all of the fee in excess of one hundred dollars.

(b) the land and books and records of every person selling or offering for sale subdivided lands subject to the provisions of this chapter are subject to examination by the commission, or such other person as it may designate, and the examinee shall pay a fee for each examiner employed to make such examination of not to exceed twenty-five dollars for each day or fraction of it, plus the actual expenses, including the cost of transportation of the examiner, while he is absent from his office for the purpose of making the examination.

(c) The commission may require any registrant under this chapter to file an annual renewal report containing such reasonable information as it may believe necessary regarding the financial condition of such registrant and the subdivided lands sold in this State by such person. Each renewal report must be accompanied by a renewal filing fee of one hundred dollars.

(d) In order to carry out the provisions of this chapter the commission shall retain such fees and other funds which may come into its possession to defray expenses in the administration of this chapter.

HISTORY: 1962 Code Section 57-570; 1968 (55) 3052; 1994 Act No. 385, Section 40.



SECTION 27-29-210. Construction.

This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

HISTORY: 1962 Code Section 57-571; 1968 (55) 3052.






CHAPTER 31 - HORIZONTAL PROPERTY ACT

SECTION 27-31-10. Short title.

This chapter shall be known as the "Horizontal Property Act."

HISTORY: 1962 Code Section 57-494; 1962 (52) 1866; 1967 (55) 449.



SECTION 27-31-20. Definitions.

Unless it is plainly evident from the context that a different meaning is intended, as used herein:

(a) "Apartment" means a part of the property intended for any type of independent use (whether it be for residential, recreational, storage, or business) including one or more rooms or enclosed spaces located on one or more floors (or parts thereof) in a building or if not in a building in a separately delineated place whether open or enclosed and whether for the storage of an automobile, moorage of a boat, or other lawful use, and with a direct exit to a public street or highway, or to a common area leading to such street or highway;

(b) "Building" means an existing or proposed structure or structures, containing in the aggregate two or more apartments, comprising a part of the property;

(c) "Condominium ownership" means the individual ownership of a particular apartment in a building and the common right to a share, with other co-owners, in the general and limited common elements of the property;

(d) "Co-owner" means a person, firm, corporation, partnership, association, trust or other legal entity, or any combination thereof, who owns an apartment within the building;

(e) "Council of co-owners" means all the co-owners as defined in subsection (d) of this section; but a majority, as defined in subsection (h) of this section, shall, except as otherwise provided in this chapter, constitute a quorum for the adoption of decisions;

(f) "General common elements" means and includes:

(1) The land whether leased or in fee simple and whether or not submerged on which the apartment or building stands; provided, however, that submerged land developed or used under this chapter is subject to any law enacted relating to the leasing of submerged lands by the State for the benefit of the public;

(2) The foundations, main walls, roofs, halls, lobbies, stairways, moorages, walkway docks, and entrance and exit or communication ways in existence or to be constructed or installed;

(3) The basements, flat roofs, yards, and gardens, in existence or to be constructed or installed, except as otherwise provided or stipulated;

(4) The premises for the lodging of janitors or persons in charge of the property, in existence or to be constructed or installed, except as otherwise provided or stipulated;

(5) The compartments or installations of central services such as power, light, gas, cold and hot water, refrigeration, reservoirs, water tanks and pumps, and the like, in existence or to be constructed or installed;

(6) The elevators, garbage incinerators, and, in general, all devices or installations existing or to be constructed or installed for common use;

(7) All other elements of the property, in existence or to be constructed or installed, rationally of common use or necessary to its existence, upkeep, and safety;

(g) "Limited common elements" means and includes those common elements which are agreed upon by all the co-owners to be reserved for the use of a certain number of apartments to the exclusion of the other apartments, such as special corridors, stairways, elevators, finger piers, sanitary services common to the apartments of a particular floor, and the like;

(h) "Majority of co-owners" means fifty-one percent or more of the basic value of the property as a whole, in accordance with the percentages computed in accordance with the provisions of Section 27-31-60.

(i) "Master deed" or "master lease" means the deed or lease establishing and recording the property of the horizontal property regime;

(j) "Person" means an individual, firm, corporation, partnership, association, trust or other legal entity, or any combination thereof;

(k) "Property" means and includes (1) the land whether leasehold or in fee simple and whether or not submerged, (2) the building, all improvements, and structures on the land, in existence or to be constructed, and (3) all easements, rights, and appurtenances belonging thereto;

(l) "To record" means to record in accordance with the provisions of Sections 30-5-30 through 30-5-200, 30-7-10 through 30-7-90 and 30-9-10 through 30-9-80, or other applicable recording statutes.

HISTORY: 1962 Code Section 57-495; 1962 (52) 1866; 1966 (54) 2314; 1967 (55) 449; 1970 (56) 2572; 1973 (58) 783; 1984 Act No. 463, Section 1; 1999 Act No. 86, Section 1.



SECTION 27-31-30. Establishment of horizontal property regime.

Whenever a lessee, sole owner, or the co-owners of property expressly declare, through the recordation of a master deed or lease, which shall set forth the particulars enumerated in Section 27-31-100, their desire to submit their property to the regime established by this chapter, there shall thereby be established a horizontal property regime. Property may be submitted to a horizontal property regime prior to construction or the completion of any building or apartment, improvements, or structures on the property if all proceeds from its sale are deposited into an escrow account with an independent escrow agent until construction or completion of the proposed property as evidenced by issuance of a certificate of occupancy from the appropriate municipal or county authority. In lieu of any escrow required by this section, the escrow agent may accept a surety bond issued by a company licensed to do business in this State as surety in an amount equal to or in excess of the funds that would otherwise be placed in the escrow account with the South Carolina Real Estate Commission designated as beneficiary of any such surety bond.

HISTORY: 1962 Code Section 57-496; 1962 (52) 1866; 1967 (55) 449; 1970 (56) 2572; 1999 Act No. 86, Section 2.



SECTION 27-31-40. Apartments may be purchased, owned, and the like.

Once the property is submitted to the horizontal property regime, an apartment in the property may be individually conveyed and encumbered and may be the subject of ownership, possession or sale and of all types of juridic acts inter vivos or mortis causa, as if it were sole and entirely independent of the other apartments in the property of which it forms a part, and the corresponding individual titles and interests shall be recordable.

HISTORY: 1962 Code Section 57-497; 1962 (52) 1866; 1967 (55) 449.



SECTION 27-31-50. More than one person may own apartment.

Any apartment may be held and owned by more than one person as tenants in common or in any other real estate tenancy relationship recognized under the laws of this State.

HISTORY: 1962 Code Section 57-498; 1962 (52) 1866; 1967 (55) 449.



SECTION 27-31-60. Property rights of apartment owner.

(a) An apartment owner shall have the exclusive ownership of his apartment and shall have a common right to a share, with the other co-owners, in the common elements of the property, equivalent to the percentage representing the value of the individual apartment, with relation to the value of the whole property. This percentage shall be computed by taking as a basis the value of the individual apartment in relation to the value of the property as a whole.

The percentage shall be expressed at the time the horizontal property regime is constituted, shall have a permanent character, and shall not be altered without the acquiescence of the co-owners representing all the apartments of the property.

The basic value, which shall be fixed for the sole purpose of this chapter and irrespectively of the actual value, shall not prevent each co-owner from fixing a different circumstantial value to his apartment in all types of acts and contracts.

(b) The owner of any apartment embraced in the master deed and building plan shall have the right to require specific performance of any proposed common elements for recreational purposes set out in the master deed which are included in the next stage of the development that applies to recreational facilities in the event the additional stages of erection do not develop.

HISTORY: 1962 Code Section 57-499; 1962 (52) 1866; 1967 (55) 449; 1973 (58) 783.



SECTION 27-31-70. Common elements shall not be divided.

The common elements, both general and limited, shall remain undivided and shall not be the object of an action for partition or division of the co-ownership. Any covenant to the contrary shall be void.

HISTORY: 1962 Code Section 57-500; 1962 (52) 1866; 1967 (55) 449.



SECTION 27-31-80. Use of common elements.

Each co-owner may use the elements held in common in accordance with the purpose for which they are intended, without hindering or encroaching upon the lawful rights of the other co-owners.

HISTORY: 1962 Code Section 57-501; 1962 (52) 1866; 1967 (55) 449.



SECTION 27-31-90. Incorporation of co-owners.

Nothing herein contained shall prohibit any council of co-owners from incorporating pursuant to the laws of South Carolina for the purpose of the administration of the property constituted into a horizontal property regime. In the event of such incorporation, the percentage of stock ownership of each co-owner in the corporation shall be equal to the percentage of his right to share in the common elements as computed in accordance with the provisions of this chapter.

HISTORY: 1962 Code Section 57-502; 1967 (55) 449.



SECTION 27-31-100. Master deed or lease; contents.

The master deed or lease creating and establishing the horizontal property regime shall be executed by the owner or owners of the real property making up the regime and shall be recorded with the register of mesne conveyance or clerk of court of the county where such property is located. The master deed or lease shall express the following particulars:

(a) The description of the land whether leased or in fee simple, and the building or buildings in existence or to be constructed, if applicable, expressing their respective areas;

(b) The general description and number of each apartment, expressing its area, location and any other data necessary for its identification;

(c) The description of the general common elements of the property, and, in proper cases, of the limited common elements restricted to a given number of apartments, expressing which are those apartments;

(d) The value of the property and of each apartment, and, according to these basic values, the percentage appertaining to the co-owners in the expenses of, and rights in, the elements held in common; and

(e) The name by which the horizontal property regime is to be known followed by the words "HORIZONTAL PROPERTY REGIME."

(f) A description of the full legal rights and obligations, both currently existing and which may occur, of the apartment owner, the co-owners, and the person establishing the regime. The master deed of any horizontal property regime developed under the provisions of this chapter that contains any submerged land shall contain a notice of restriction stating that all activities on or over and all uses of the submerged land or other critical areas are subject to the jurisdiction of the South Carolina Department of Health and Environmental Control, including, but not limited to, the requirement that any activity or use must be authorized by the South Carolina Department of Health and Environmental Control. The notice shall further state that any owner is liable to the extent of his ownership for any damages to, any inappropriate or unpermitted uses of, and any duties or responsibilities concerning any submerged land, coastal waters, or any other critical area.

(g) In the event the owner of property submitting it for establishment of a horizontal property regime proposes to develop the property as a single regime but in two or more stages or proposes to annex additional property to the property described in the master deed, the master deed shall also contain a general description of the plan of development, including:

(1) The maximum number of units in each proposed stage of development;

(2) The dates by which the owner submitting such property to condominium ownership will elect whether or not he will proceed with each stage of development;

(3) A general description of the nature and proposed use of any additional common elements which the owner submitting property to condominium ownership proposes to annex to the property described in the master deed, if such common elements might substantially increase the proportionate amount of the common expenses payable by existing unit owners;

(4) A chart showing the percentage interest in the common elements of each original unit owner at each stage of development if the owner submitting property to condominium ownership elected to proceed with all stages of development.

(h) Any restrictions or limitations on the lease of a unit including, but not limited to, the amount and term of the lease.

HISTORY: 1962 Code Section 57-503; 1962 (52) 1866; 1967 (55) 449; 1970 (56) 2572; 1973 (58) 783; 1984 Act No. 463, Sections 2, 6; 1987 Act No. 143, Section 1; 1993 Act No. 181, Section 488; 1999 Act No. 86, Section 3.



SECTION 27-31-110. Plot plan and building plan.

There must be attached to the master deed or lease, at the time it is filed for record, a map or plat showing the horizontal and vertical location of any building which is proposed or in existence and other improvements within the property boundary, which shall have the seal and signature of a registered land surveyor licensed to practice in this State. There must also be attached a plot plan of the completed or proposed construction showing the location of the building which is proposed or in existence and other improvements, and a set of floor plans of the building which must show graphically the dimensions, area, and location of each apartment therein and the dimension, area, and location of common elements affording access to each apartment. Other common elements, both limited and general, must be shown graphically insofar as possible and must be described in detail in words and figures. The building plans must be certified to by an engineer or architect authorized and licensed to practice his profession in this State.

HISTORY: 1962 Code Section 57-504; 1962 (52) 1866; 1967 (55) 449; 1970 (56) 2572; 1984 Act No. 463, Section 3; 1999 Act No. 86, Section 4.



SECTION 27-31-120. Designation of apartments on plans; conveyance or lease of apartment.

Each apartment must be designated, on the plans referred to in Section 27-31-110, by letter or number or other appropriate designation and any conveyance, lease, or other instrument affecting title to the apartment, which describes the apartment by using the letter or number followed by the words "in Horizontal Property Regime," is deemed to contain a good and sufficient description for all purposes. Any conveyance or lease of an individual apartment is deemed to also convey or lease the undivided interest of the owner in the common elements, both general and limited, appertaining to the apartment without specifically or particularly referring to same.

HISTORY: 1962 Code Section 57-505; 1962 (52) 1866; 1967 (55) 449; 1973 (58) 783; 1984 Act No. 463, Section 4.



SECTION 27-31-130. Waiver of regime and merger of apartment records with principal property.

(A) All the co-owners or the sole owner of the property constituted into a horizontal property regime may waive the regime and regroup or merge the records of the individual apartments with the principal property, if the individual apartments are unencumbered, or if encumbered, if the creditors in whose behalf the encumbrances are recorded agree to accept as security the undivided portions of the property owned by the debtors.

(B) Notwithstanding subsection (A), in the case of nonprofit long-term care retirement or life care facilities where there are co-owners, a two-thirds vote of the co-owners suffices to waive the regime and regroup or merge the records of the individual apartments with the principal property if the individual apartments are unencumbered, or if encumbered, if the creditors in whose behalf the encumbrances are recorded agree to accept as security the undivided portions of the property owned by the debtors.

HISTORY: 1962 Code Section 57-506; 1962 (52) 1866; 1967 (55) 449; 1999 Act No. 25, Section 1.



SECTION 27-31-140. Merger as bar to subsequent horizontal property regime.

The merger provided for in Section 27-31-130 shall in no way bar the subsequent constitution of the property into another horizontal property regime whenever so desired and upon observance of the provisions of this chapter.

HISTORY: 1962 Code Section 57-507; 1962 (52) 1866; 1967 (55) 449.



SECTION 27-31-150. Administration of property; bylaws.

The administration of the property constituted into horizontal property, whether incorporated or unincorporated, shall be governed by bylaws which shall be inserted in or appended to and recorded with the master deed or lease.

HISTORY: 1962 Code Section 57-508; 1962 (52) 1866; 1967 (55) 449; 1970 (56) 2572.



SECTION 27-31-160. Provisions required in bylaws; modification of system of administration.

The bylaws must necessarily provide for at least the following:

(a) Form of administration, indicating whether this shall be in charge of an administrator or of a board of administration, or otherwise, and specifying the powers, manner of removal and, where proper, the compensation thereof;

(b) Method of calling or summoning the co-owners to assemble; that a majority of at least fifty-one percent is required to adopt decisions; who is to preside over the meeting and who will keep the minutes book wherein the resolutions shall be recorded;

(c) Care, upkeep and surveillance of the property and its general or limited common elements and services;

(d) Manner of collecting from the co-owners for the payment of the common expenses;

(e) Designation and dismissal of the personnel necessary for the works and the general or limited common services of the property.

The sole owner of the property or, if there be more than one, the co-owners representing two thirds of the total value of the property, may at any time modify the system of administration, but each one of the particulars set forth in this section shall always be embodied in the bylaws. No such modification may be operative until it is embodied in a recorded instrument which shall be recorded in the same office and in the same manner as was the master deed or lease and original bylaws of the horizontal property regime involved.

HISTORY: 1962 Code Section 57-509; 1962 (52) 1866; 1967 (55) 449; 1970 (56) 2572.



SECTION 27-31-170. Compliance with bylaws, rules, and regulations; remedy for noncompliance.

Each co-owner shall comply strictly with the bylaws and with the administrative rules and regulations adopted pursuant thereto, as either of the same may be lawfully amended from time to time, and with the covenants, conditions and restrictions set forth in the master deed or lease or in the deed or lease to his apartment. Failure to comply with any of the same shall be grounds for a civil action to recover sums due for damages or injunctive relief, or both, maintainable by the administrator or the board of administration, or other form of administration specified in the bylaws, on behalf of the council of co-owners, or in a proper case, by an aggrieved co-owner.

HISTORY: 1962 Code Section 57-510; 1967 (55) 449; 1973 (58) 783.



SECTION 27-31-180. Records of receipts and expenditures.

The administrator or the board of administration, or other form of administration specified in the bylaws, shall keep a book with a detailed account, in chronological order, of the receipts and expenditures affecting the property and its administration, and specifying the maintenance and repair expenses of the common elements and any other expenses incurred. Both the book and the vouchers accrediting the entries made thereupon shall be available for examination by all the co-owners at convenient hours on working days that shall be set and announced for general knowledge.

HISTORY: 1962 Code Section 57-511; 1962 (52) 1866; 1967 (55) 449.



SECTION 27-31-190. Expenses shall be shared.

The co-owners of the apartments are bound to contribute pro rata in the percentages computed according to Section 27-31-60 toward the expenses of administration and of maintenance and repair of the general common elements and, in the proper case, of the limited common elements of the property and toward any other expense lawfully agreed upon.

No co-owner may exempt himself from contributing toward such expenses by waiver of the use or enjoyment of the common elements or by abandonment of the apartment belonging to him.

HISTORY: 1962 Code Section 57-512; 1962 (52) 1866; 1967 (55) 449.



SECTION 27-31-200. Unpaid assessments; payment upon sale.

Upon the sale or conveyance of an apartment, all unpaid assessments against a co-owner for his pro rata share in the expenses to which Section 27-31-190 refers shall first be paid out of the sales price or by the acquirer in preference over any other assessments or charges of whatever nature except the following:

(a) Assessments, liens and charges for taxes past due and unpaid on the apartment; and

(b) Payments due under mortgage instruments or encumbrances duly recorded.

HISTORY: 1962 Code Section 57-513; 1962 (52) 1866; 1967 (55) 449.



SECTION 27-31-210. Lien for unpaid assessments; right of mortgagee or purchaser acquiring title at foreclosure sale.

(a) All sums assessed by the administrator, or the board of administration, or other form of administration specified in the bylaws, but unpaid, for the share of common expenses chargeable to any apartment shall constitute a lien on such apartment prior to all other liens except only (i) tax liens on the apartment in favor of any assessing unit, and (ii) mortgage and other liens, duly recorded, encumbering the apartment. Such lien may be foreclosed by suit by the administrator, or the board of administration, or other form of administration specified in the bylaws, acting on behalf of the council of co-owners, in like manner as a mortgage of real property. In any such foreclosure the apartment owner shall be required to pay a reasonable rental for the apartment after the commencement of the foreclosure action and the plaintiff in such foreclosure shall be entitled to the appointment of a receiver to collect such rents. The administrator, or the board of administration, or other form of administration specified in the bylaws, acting on behalf of the council of co-owners, shall have the power to bid in the apartment at foreclosure sale and to acquire and hold, lease, mortgage and convey the same. Suit to recover a money judgment for unpaid common expenses may be maintainable without instituting foreclosure proceedings.

(b) Where the mortgagee of any mortgage of record or other purchaser of an apartment obtains title at the foreclosure sale of such a mortgage, such acquirer of title, his successors and assigns, shall not be liable for the share of the common expenses or assessments by the co-owners chargeable to such apartment accruing after the date of recording such mortgage but prior to the acquisition of title to such apartment by such acquirer. Such unpaid share of common expenses or assessments shall be deemed to be common expenses collectible from all of the apartment owners, including such acquirer, his successors and assigns.

HISTORY: 1962 Code Section 57-514; 1967 (55) 449.



SECTION 27-31-220. Liability of purchaser of apartment.

The purchaser of an apartment (other than a purchaser at a foreclosure sale as described above in Section 27-31-210(b)) shall be jointly and severally liable with the seller for the amounts owing by the latter under Section 27-31-190 up to the time of the conveyance, without prejudice to the purchaser's right to recover from the other party the amounts paid by him as such joint debtor. The council of co-owners shall provide for the issuance and shall issue to any purchaser, upon his request, a statement of such amounts due by the seller and the purchaser's liability under this section shall be limited to the amount as set forth in the statement.

HISTORY: 1962 Code Section 57-515; 1962 (52) 1866; 1967 (55) 449.



SECTION 27-31-230. Liens arising subsequent to recording of master deed or lease.

(a) No lien arising subsequent to recording the master deed or lease as provided in this chapter, and while the property remains subject to this chapter, shall be effective against the property. During such period liens or encumbrances shall arise or be created only against each apartment and the percentage of undivided interest in the common elements appurtenant to such apartment, in the same manner and under the same conditions in every respect as liens or encumbrances may arise or be created upon or against any other separate parcel of real property subject to individual ownership; provided, that no labor performed or materials furnished with the consent or at the request of a co-owner or his agent or his contractor or subcontractor, shall be the basis for the filing of a mechanic's or materialman's lien against the apartment or any other property of any other co-owner not expressly consenting to or requesting the same, except that such express consent shall be deemed to be given by the owner of any apartment in the case of emergency repairs thereto. Labor performed or materials furnished for the common elements, if duly authorized by the council of co-owners, the administrator or board of administration or other administration specified by the bylaws, in accordance with this chapter, the master deed, lease or bylaws, shall be deemed to be performed or furnished with the express consent of each co-owner and shall be the basis for the filing of a mechanic's or materialman's lien against each of the apartments and shall be subject to the provisions of subparagraph (b) hereunder.

(b) In the event a lien against two or more apartments becomes effective, the owners of the separate apartments may remove their apartment and the percentage of undivided interest in the common areas and facilities appurtenant to such apartment from the lien by payment of the fractional or proportional amounts attributable to each of the apartments affected. Such individual payment shall be computed by reference to the percentages appearing in the master deed or lease. Subsequent to any such payment, discharge or other satisfaction, the apartment and the percentage of undivided interest in the common elements appurtenant thereto shall thereafter be free and clear of the lien so paid, satisfied or discharged. Such partial payment, satisfaction or discharge shall not prevent the lienor from proceeding to enforce his rights against any apartment and the percentage of undivided interest in the common elements appurtenant thereto not so paid, satisfied or discharged.

HISTORY: 1962 Code Section 57-516; 1967 (55) 449; 1970 (56) 2572.



SECTION 27-31-240. Insurance.

The council of co-owners shall insure the property against risks, without prejudice to the right of each co-owner to insure his apartment on his own account and for his own benefit.

HISTORY: 1962 Code Section 57-517; 1962 (52) 1866; 1967 (55) 449.



SECTION 27-31-250. Repair or reconstruction; vote of co-owners; application of insurance proceeds.

(A) A portion of the property for which insurance is required pursuant to Section 27-31-240 and which is damaged or destroyed must be repaired or replaced promptly by the council of co-owners unless:

(1) repair or replacement is illegal under a state statute or local health ordinance; or

(2) eighty percent of the co-owners, including the owner of an apartment which is not to be rebuilt, vote not to rebuild; except that the property bylaws may expressly require a percentage greater, but not less than, eighty percent of the co-owners.

(B) The cost of repair or replacement in excess of insurance proceeds and reserve must be considered a common expense.

(C) If the entire property is not repaired or replaced, the insurance proceeds:

(1) attributable to the damaged common elements must be used to restore the damaged area to a condition compatible with the remainder of the property;

(2) attributable to apartments and limited common elements that are not rebuilt must be distributed to the owners of those apartments and to the owners of those apartments to which limited common elements were allocated, or to the lienholders, as their interests may appear;

(3) remaining must be distributed to all of the co-owners or lienholders, as their interests may appear, in proportion to the percentage as described in Section 27-31-60.

(D) If the co-owners vote not to rebuild an apartment, that apartment's allocated interest must be reallocated automatically upon the vote and the council of co-owners promptly shall prepare, execute, and record an amendment to the master deed reflecting the reallocations.

HISTORY: 1962 Code Section 57-518; 1962 (52) 1866; 1967 (55) 449; 1984 Act No. 463, Section 5; 2006 Act No. 250, Section 1, eff March 24, 2006.



SECTION 27-31-260. Sharing expenses in case of fire or other disaster.

Where the property is not insured or where the insurance indemnity is insufficient to cover the cost of reconstruction, the rebuilding costs shall be paid by all the co-owners directly affected by the damage, in proportion to the value of their respective apartments, or as may be provided in the bylaws; and if any one or more of those composing the minority shall refuse to make such payments, the majority may proceed with the reconstruction at the expense of all the co-owners benefited thereby, upon proper resolution setting forth the circumstances of the case and the cost of the works, with the intervention of the council of co-owners.

The provisions of this section may be changed by unanimous resolution of the parties concerned, adopted subsequent to the date on which the fire or other disaster occurred.

HISTORY: 1962 Code Section 57-519; 1962 (52) 1866; 1967 (55) 449.



SECTION 27-31-270. Assessment and collection of taxes.

Taxes, assessments and other charges of this State, or of any political subdivision, or of any special improvement district, or of any other taxing or assessing authority shall be assessed against and collected on each individual apartment, each of which shall be carried on the tax books as a separate and distinct entity for that purpose, and not on the building or property as a whole. No forfeiture or sale of the building or property as a whole for delinquent taxes, assessments or charges shall ever divest or in anywise affect the title to an individual apartment so long as taxes, assessments and charges on the individual apartment are currently paid.

HISTORY: 1962 Code Section 57-520; 1962 (52) 1866; 1967 (55) 449.



SECTION 27-31-280. Council of co-owner's right of access.

The council of co-owners shall have the irrevocable right, to be exercised by the administrator or the board of administration, or other form of administration specified in the bylaws, to have access to each apartment from time to time during reasonable hours as may be necessary for the maintenance, repair or replacement of any of the common elements therein or accessible therefrom, or for making emergency repairs therein necessary to prevent damage to the common elements or to another apartment or apartments.

HISTORY: 1962 Code Section 57-521; 1967 (55) 449.



SECTION 27-31-290. Limitation on liability of co-owners for common expenses.

The liability of each co-owner for common expenses shall be limited to the amounts for which he is assessed from time to time in accordance with this chapter, the master deed or lease and the bylaws.

HISTORY: 1962 Code Section 57-522; 1967 (55) 449; 1970 (56) 2572.



SECTION 27-31-300. Effect on contracts entered into before June 6, 1967.

The provisions of this chapter shall in no way impair, alter or revise any contract entered into with regard to horizontal properties or condominiums prior to June 6, 1967.

HISTORY: 1962 Code Section 57-523; 1967 (55) 449.



SECTION 27-31-410. "Conversion of rental units to condominium ownership" defined.

As used in this chapter, "conversion of rental units to condominium ownership" means the establishment of a horizontal property regime encompassing a preexisting building which, at anytime prior to the recording of the master deed or master lease, was wholly or partially occupied by persons as their residence on a permanent or at least a continuing basis other than persons who, at the time of such recording, had contractual rights to acquire condominium ownership within the building.

HISTORY: 1983 Act No. 37, Section 2.



SECTION 27-31-420. Rights and duties of owners, landlords, and tenants when rental units are converted to condominiums; notices; offers; vacation; phased conversions.

(A) Whenever a lessee, sole owner, or co-owner of a building declares the undertaking of a conversion of rental units to condominium ownership through the recordation of a master deed or master lease, within thirty days of the date of recordation the lessee or owner shall deliver in writing to each tenant in possession of an apartment within the building to be converted:

(1) the disclosure items required by Section 27-31-430;

(2) written notice of the planned conversion which shall set forth generally the rights of tenants under this section;

(3) an offer to convey to the tenant the apartment occupied by the tenant at a specified price and upon specified terms.

The tenant shall not be required to vacate the apartment until expiration of his lease or for one hundred twenty days, or ninety days if the tenant is under the age of sixty, following delivery of the notice, whichever is longer, and the terms of the tenancy shall not be altered during that period. Any notice which under the terms of such tenancy is required to be given to prevent the automatic renewal or extension of the term of such tenancy may be given during such period. Failure to give notice as required by this section shall constitute a defense to an action by the lessee or owner for possession if initiated less than one hundred twenty days, or ninety days if the tenant is under the age of sixty, after delivery of the notice, except as provided in subsection (E).

(B) The price and terms offered to each tenant in possession shall be at least as favorable as the price and terms offered to prospective purchasers who are not tenants in possession of apartments in the building to be converted. The tenant shall be allowed sixty days in which to accept such offer and, in the event the tenant shall not have accepted the offer within the sixty days, the lessee or owner of the building shall be prohibited for an additional fifty days, or fifteen days if the tenant is under the age of sixty, from making an offer to convey the apartment to any other person at a price or upon terms more favorable then those offered to the tenant, unless such more favorable offer first shall have been extended to the tenant for his exclusive consideration for a period of ten days. Acceptance of an offer by a tenant in possession shall be in writing. If a declarant, in violation of this subsection, conveys a unit to a purchaser for value who has no knowledge of the violation, recordation of the deed conveying the unit extinguishes any right a tenant may have under the subsection to purchase that unit if the deed states that the seller has complied with the subsection, but does not affect the right of a tenant to recover damages from the declarant for a violation of this subsection.

(C) Where the conversion is to be accomplished on a phase-in basis, the notices required shall be given within thirty days of the undertaking of the conversion of each building.

(D) Notices and offers required or permitted to be delivered to a tenant by this article may be:

(1) hand delivered to the tenant; or

(2) hand delivered to the apartment; or

(3) posted in the United States mails, postage prepaid, addressed to the tenant at the individual's apartment address.

Acceptances of offers of a lessee or owner may be:

(1) hand delivered to the lessee or owner; or

(2) hand delivered to an authorized representative of the lessee or owner; or

(3) posted in the United States mails, postage prepaid, properly addressed to the lessee or owner. If registered or certified mail is used, the postmark date of the registered or certified mail receipt received upon posting shall be the date of delivery for purposes of this article.

(E) Nothing in this section shall prevent termination of a lease according to law for violation of its terms.

(F) In the event of extended occupancy by the tenant pursuant to subsection (A), the rights and obligations of the landlord and tenant during the period of extended occupancy shall remain the same as prior to the period.

HISTORY: 1983 Act No. 37, Section 2.



SECTION 27-31-430. Disclosure of physical condition of building.

Whenever the lessee, sole owner, or co-owner of a building declares the undertaking of a conversion of rental units to condominium ownership through the recordation of a master deed or master lease, written disclosure shall be made within thirty days of the date of the recordation to all prospective purchasers, including tenants in possession, as to the physical condition of the building. The disclosure shall contain a written report prepared by an independent registered architect or engineer licensed to practice his profession in this State, describing the present condition of all general common elements. The report shall contain a good faith estimate of the remaining useful life to be expected for each item reported on, together with a list of any notices of uncured violations of building codes or other county or municipal regulations, together with the estimated cost of curing those violations. The good faith estimate of useful life shall not constitute a warranty and, as to an independent registered architect or engineer licensed to practice his profession in this State, shall not be deemed a representation of material fact or an inducement to purchase and shall not give rise to any cause of action at law or in equity against such architect or engineer. A failure to make the disclosure required by this section shall constitute a violation of the South Carolina Unfair Trade Practices Act.

HISTORY: 1983 Act No. 37, Section 2.



SECTION 27-31-440. Abandoning conversion program.

Nothing contained in this article shall require the lessee, sole owner, or co-owner to convert to a condominium if, after recording the master deed or master lease and giving the required notices, the lessee, sole owner, or co-owner finds that he cannot meet any presale requirements that he has established or that he no longer wishes to convert the property.

HISTORY: 1983 Act No. 37, Section 3.






CHAPTER 32 - VACATION TIME SHARING PLANS

SECTION 27-32-10. Definitions.

For purposes of this chapter:

(1) "Accommodations" means any hotel or motel room, condominium or cooperative unit, cabin, lodge, apartment, or other private or commercial structure designed for occupancy by one or more individuals or a recreational vehicle campsite or campground.

(2) "Person" means any individual, corporation, firm, association, joint venture, partnership, trust estate, business trust, syndicate, fiduciary, and any other group or combination.

(3) "Contract" means the agreement between the seller and a purchaser: (a) setting forth the terms and conditions of the purchase and sale of an ownership interest in a vacation time sharing ownership plan, or (b) setting forth the terms and conditions of the purchase and sale of a lease or other right-to-use interest in a vacation time sharing lease plan.

(4) "Commission" means the South Carolina Real Estate Commission.

(5) "Facilities" means a structure, service, or property, whether improved or unimproved, made available to the purchaser for recreational, social, family, or personal use.

(6) "Seller" means a person who creates a vacation time sharing plan or is in the business of selling interests in a vacation time share plan, or employs agents to do the same, or a person who succeeds to the interest of a seller by sale, lease, assignment, mortgage, or other transfer; except that, the term includes only a person who offers interests in vacation time sharing plans in the State of South Carolina in the ordinary course of business. The term "seller" does not include the following:

(a) an owner of a time sharing interest who has acquired the time sharing interest for his own use and occupancy and who later offers it for resale on his own behalf or through a real estate broker;

(b) a managing entity or owners' association of a time sharing plan, not otherwise a seller, that offers on the association's behalf time sharing interests in the time sharing plan transferred to the association through foreclosure, deed in lieu of foreclosure, or gratuitous transfer; or

(c) a person who owns or is conveyed, assigned, or transferred time sharing interests, and who subsequently conveys, assigns, or transfers all acquired time sharing interests to a single purchaser in a single transaction, which transaction may occur in stages.

(7) "Vacation time sharing ownership plan" means any arrangement, plan, or similar devise, whether by tenancy in common, sale, term for years, deed, or other means, in which the purchaser receives an ownership interest in real property and the right to use accommodations or facilities, or both, for a period or periods of time during a given year, but not necessarily for consecutive years, which extends for a period of more than one year. A vacation time sharing ownership plan may be created in a condominium established on a term for years or leasehold interest having an original duration of thirty years or longer. An interest in a vacation time sharing ownership plan is recognized as an interest in real property for all purposes pursuant to the laws of this State.

(8) "Vacation time sharing lease plan" means any arrangement, plan, or similar devise, whether by membership agreement, lease, rental agreement, license, use agreement, security, or other means, in which the purchaser receives a right to use accommodations or facilities, or both, but does not receive an ownership interest in real property, for a period or periods of time during a given year, but not necessarily for consecutive years, which extends for a period of more than three years. These lease plans do not include an arrangement or agreement in which a purchaser in exchange for an advance fee and yearly dues is entitled to select from a designated list of facilities located in more than one state, accommodations of companies that operate nationwide in at least nine states in the United States through franchises or ownership, for a specified time period and at reduced rates and under which an interest in real property is not transferred.

(9) "Vacation time sharing plan" means either a vacation time sharing ownership plan or a vacation time sharing lease plan.

(10) "Substantially complete" means all structural components and mechanical systems of all buildings containing or comprising facilities or accommodations are finished in accordance with the plans or specifications of the vacation time sharing plan, as evidenced by a recorded certificate of completion executed by an independent registered surveyor, architect, or engineer.

(11) "Unit week" means a number of consecutive days, normally seven consecutive days in duration, which may reasonably be assigned to purchasers of vacation time sharing plans by the seller.

(12) "Escrow agent" means a bank or trust company doing business in this State or a bonded trust agent bonded in at least the amount of the trust; except, that nothing contained in this chapter prevents investment of funds escrowed pursuant to this chapter by the bank, trust company, or bonded agent, with payment of all interest and dividends to the seller of vacation time sharing plans.

(13) "Escrow account" means funds held or maintained by an escrow agent.

(14) "Fund" and "recovery fund" means the South Carolina Vacation Time Sharing Recovery Fund.

(15) "Claim" means a monetary loss sustained or allegedly sustained by a person due to the wrongdoing of a registrant or licensee.

(16) "Real estate broker's trust account" means a demand account in a bank or savings institution in this State held by a duly licensed South Carolina real estate broker.

HISTORY: 1978 Act No. 640 Section 1; 1979 Act No. 179 Section 1; 1981 Act No. 106, Section 1; 1982 Act No. 416, Sections 1, 2; 1994 Act No. 385, Section 41; 1995 Act No. 44, Section 1; 2003 Act No. 84, Section 1; 2006 Act No. 310, Section 2, eff June 1, 2006.



SECTION 27-32-20. Advertisement or conveyance of plan in absence of licensure of seller and prior registration of plan prohibited; materials to be furnished commission by seller of plans; exemptions.

It is a violation of this chapter for a seller of vacation time sharing plans to:

(1) sell, lease, encumber, or convey in any manner or to solicit or advertise those transactions unless the vacation time sharing plan has first been registered with the commission.

(2) fail to make available upon request to the commission the following materials and amendments or changes to them made while sales continue:

(a) a copy of the contract by which the rights and obligations of the parties are established;

(b) copies of promotional brochures, pamphlets, advertisements, or other material disseminated to the public in connection with the sale of the vacation time sharing plan and verbatim scripts of all radio and television advertising in connection with it;

(c) a statement of the type of entity through which the selling of vacation time sharing plans is to be carried out, including a list of the names and addresses of all directors, principal officers, dealers, distributors, and sales personnel soliciting in or from the State of South Carolina, and the name and address of the seller's agent for service of process within the State;

(d) copies of all contracts between the person offering the vacation time sharing plan for sale to the public and each business providing accommodations and facilities to purchasers of the plan;

(e) copies of all rules, regulations, conditions, or limitations on use of the accommodations or facilities available pursuant to the vacation time sharing plan;

(f) synopsis of any sales presentation made by the seller to the purchaser over the telephone or other electronic device;

(g) projected budget of all recurring expenses which may become the responsibility of all time sharing purchasers.

(3) Upon receipt of all materials required by item (2), the commission shall determine their sufficiency and satisfactory compliance with this chapter. The commission then shall issue its order approving their use, and the vacation time sharing plan is then considered to be registered.

(4) The following communications are exempt from the provisions of this chapter:

(a) stockholder communication including an annual report or interim financial report, proxy material, or other material required to be delivered to a purchaser by an agency of a state or the federal government;

(b) oral or written statement disseminated by a seller to broadcast or print media, other than paid advertising or promotional material, regarding plans for the acquisition or development of vacation time sharing property. A rebroadcast or other dissemination of these oral statements to a prospective purchaser by a seller in any manner or a distribution of copies of print media to a prospective purchaser by a seller in any manner is considered an advertisement;

(c) advertisement or promotion in any medium to the general public if the advertisement or promotion clearly states that it is not an offer in a jurisdiction in which applicable registration requirements are not fully satisfied;

(d) billboard or other sign that is affixed to real or personal property, that is not disseminated by other than visual means to a prospective purchaser, and that does not suggest or invite action on the part of the prospective purchaser; and

(e) communication addressed to and relating to the account of any person who has executed previously a contract for the purchase of a time sharing interest in a time sharing plan relating to the communication.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 1981 Act No. 106, Section 2; 1994 Act No. 385, Section 42; 2003 Act No. 84, Section 1.



SECTION 27-32-30. Materials to be kept among business records of seller of plans.

It is a violation of this chapter for a person offering vacation time sharing plans for sale to the public to fail to keep among its business records a:

(1) copy of each item required to be submitted to the commission pursuant to Section 27-32-20;

(2) copy of the contract from each sale of the vacation time sharing plan, which contract must be retained for at least three years after parties to the vacation time sharing plan have completely performed all of their obligations under it; and

(3) list of all employees, and their last known mailing addresses, which list must include all current employees and all previous employees whose employment was terminated within the preceding three years.

HISTORY: 1978 Act No 640, Section 1; 1979 Act No. 179, Section 1; 2003 Act No. 84, Section 1.



SECTION 27-32-40. Furnishing copy of contract to purchaser; terms thereof.

(A) It is a violation of this chapter for the seller of a vacation time sharing plan to fail to utilize and furnish the purchaser a fully completed copy of a contract pertaining to the sale at the time of its execution. The contract must include the:

(1) actual date the contract is executed by all parties;

(2) name and address of the seller;

(3) total financial obligation of the purchaser, including the initial purchase price and additional charges to which the purchaser may be subject;

(4) specific term of the contract; and

(5)(a) following statement in immediate proximity to the space reserved in the contract for the signature of the purchaser and in bold type:

"YOU MAY CANCEL THIS CONTRACT WITHOUT PENALTY OR OBLIGATION WITHIN FIVE DAYS AFTER THE DATE YOU SIGN THIS CONTRACT, NOT INCLUDING SUNDAY IF THAT IS THE FIFTH DAY, OR THE DATE YOU RECEIVE THE DISCLOSURE STATEMENT PURSUANT TO Section 27-32-100, WHICHEVER OCCURS LATER. IF YOU DECIDE TO CANCEL, YOU MUST NOTIFY THE SELLER IN WRITING OF YOUR INTENT TO CANCEL BY SENDING NOTICE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANOTHER VERIFIABLE MEANS, TO (NAME OF SELLER) AT (SELLER'S ADDRESS)."

(b) in the case of a vacation time sharing lease plan the following statement also must be included:

"YOU ALSO MAY CANCEL THIS CONTRACT AT ANY TIME IN CASE THE ACCOMMODATIONS OR FACILITIES PROVIDED IN THE CONTRACT OR COMPARABLE ACCOMMODATIONS OR FACILITIES ARE NO LONGER AVAILABLE."

(B) Notice of cancellation pursuant to this section is considered given on the date postmarked if mailed, or when transmitted from the place of origin if telegraphed, so long as the notice is actually received by the seller. If given by means of a writing transmitted other than by mail or telegraph, the notice is considered given at the time of delivery at the seller's address as identified on the contract.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 1990 Act No. 544, Section 1; ;2003 Act No. 84, Section 1.



SECTION 27-32-50. Request to cancel contract.

It is a violation of this chapter for the seller of vacation time sharing plans, or his assignees, to fail or refuse to honor a purchaser's request to cancel a contract as provided by Section 27-32-40 if the request is made; except that this section does not deny the seller the option to repair, replace, or reconstruct within a reasonable time the accommodations or facilities if destroyed or damaged.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 2003 Act No. 84, Section 1.



SECTION 27-32-55. Fees for resale of ownership interest; unfair trade practices.

An owner of an interest in a vacation time sharing plan may not be charged an up-front appraisal fee for the resale of his interest but may be charged only an up-front marketing fee or commission upon the resale of the interest in an amount stipulated by written agreement between the owner and his sales agent. A person violating the provisions of this section has committed an unfair trade practice pursuant to Section 39-5-20 and is subject to all penalties and remedies provided by law for this violation.

HISTORY: 2001 Act No. 35, Section 1; 2003 Act No. 84, Section 1.



SECTION 27-32-60. Refund upon cancellation; escrow account.

It is a violation of this chapter for a seller of vacation time sharing plans to:

(1) fail to refund payments made by the purchaser pursuant to the contract and return a negotiable instrument, other than a check, executed by the purchaser in connection with the contract or services within twenty days after receipt of notice of cancellation made pursuant to Section 27-32-40, if the purchaser has not received benefits pursuant to the contract;

(2) if the purchaser has received benefits pursuant to the contract, fail to refund within thirty days after receipt of notification of cancellation made pursuant to Section 27-32-40 or 27-32-50 payments made by the purchaser to the seller which exceed a pro rata portion of the total price, taking into consideration the cost and use of the time share facilities at an average rental rate, representing the proportion of contract benefits actually received by the purchaser during the time preceding cancellation;

(3) fail to place in a real estate broker's trust account, or another escrow arrangement approved by the commission, one hundred percent of the funds received from the purchasers of the plans, which trust account must provide that:

(a) its purpose is to protect the purchaser's right to refund during the five-day right to cancellation period as provided in Section 27-32-40 or 27-32-50; and

(b) funds may be withdrawn by the seller pursuant to Section 27-32-90.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 1982 Act No. 416, Section 3; 2003 Act No. 84, Section 1.



SECTION 27-32-70. Misrepresentation of right to cancel.

It is a violation of this chapter for a seller of vacation time sharing plans, or his assignees, to misrepresent in any manner the purchaser's right to cancel provided by this chapter.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 2003 Act No. 84, Section 1.



SECTION 27-32-80. Transfer of seller's interest in plan or facilities to third party.

It is a violation of this chapter for a seller of vacation time sharing plans to sell, lease, assign, or otherwise transfer or encumber the seller's interest in the vacation time sharing plan or the accommodations or facilities to a third party when the sale, lease, assignment, or other transfer substantially affects the rights of the purchasers of the vacation time sharing plan, unless:

(1) the third party agrees in writing to honor fully the rights of purchasers of the vacation time sharing plan to occupy and use the accommodations or facilities;

(2) the third party agrees in writing to honor fully the rights of purchasers of the vacation time sharing plan to cancel their contracts and receive an appropriate refund as provided in this chapter;

(3) the third party agrees in writing to comply with the provisions of this chapter for as long as the third party continues to sell the vacation time sharing plan, or for as long as purchasers of the vacation time sharing plan are entitled to occupy the accommodations or use the facilities, whichever is longer in time; and

(4) written notice is sent to each purchaser of a vacation time sharing plan affected by the transfer by certified mail within thirty days of the sale, lease, assignment, or other transfer.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 2003 Act No. 84, Section 1.



SECTION 27-32-90. Escrow accounts; provisions; refunds; audits and examinations; disputed funds; investments and interest; record keeping; financial assurances.

(A) A seller of a vacation time sharing plan shall deposit into an escrow account maintained by an independent third-party agent one hundred percent of the funds received from the purchasers of the plans. The deposit of the funds must be evidenced by an executed escrow agreement between the escrow agent and the seller, which must include provisions that:

(1) funds may be disbursed to the seller by the escrow agent from the escrow account only after the expiration of the purchaser's cancellation period and in accordance with the purchase contract, subject to subsection (B) of this section; and

(2) if the purchaser properly cancels the contract pursuant to its terms, the funds must be paid to the purchaser pursuant to Section 27-32-40 or 27-32-50.

(B) If a seller contracts to sell an interest in a vacation time sharing plan and the construction of the property in which the interest of the vacation time sharing plan is located has not been substantially completed, the seller, upon expiration of the cancellation period, shall continue to maintain in an escrow account all funds received by or on behalf of the seller from the purchaser under the contract. Funds must be released from escrow as follows, if:

(1) a purchaser properly cancels the contract pursuant to its terms, the funds must be paid to the purchaser;

(2) the purchaser defaults in the performance of his obligations under the contract, the funds must be paid to the seller;

(3) the seller defaults in the performance of his obligations under the contract, the funds must be paid to the purchaser; and

(4) the funds of a purchaser have not been previously disbursed in accordance with the provisions of this subsection, they may be disbursed to the seller by the escrow agent upon the issuance of acceptable evidence of substantial completion of construction.

(C) The commission may audit or examine the escrow account. The seller shall make available documents relating to the escrow account or escrow obligation to the commission upon the commission's request. The seller shall maintain disputed funds in the escrow account until either:

(1) receipt of written direction agreed to by signature of all parties; or

(2) deposit of the funds with a court of competent jurisdiction in which a civil action regarding the funds has been filed.

(D) An escrow agent holding funds escrowed pursuant to this section may invest the escrowed funds in securities of the United States government, or an agency of it, or in savings or time deposits in an institution insured by an agency of the United States government. Interest generated by the investments must be paid to the party to whom the escrowed funds are paid, unless otherwise specified by contract.

(E) An escrow agent holding funds escrowed pursuant to this section shall maintain separate books and records for each time sharing plan in accordance with generally acceptable accounting practices.

(F) Notwithstanding the other provisions of this section, the commission may accept from the seller a surety bond, irrevocable letter of credit, or other financial assurance acceptable to the commission in an amount equal to or in excess of the funds that otherwise would be placed in escrow.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 1982 Act No. 416, Sections 4, 6, 8; 2003 Act No. 84, Section 1.



SECTION 27-32-100. Public offering statements; contents.

It is a violation of this chapter for a person who sells or offers to sell an interest in a vacation time sharing plan subject to Section 27-32-20, to fail to provide to the prospective purchaser a separate written public offering statement regarding the vacation time sharing plan and the purchaser's rights and obligations associated with the purchase of an interest in that vacation time sharing plan. The written statement must be received by the purchaser before signing a contract for the sale of a vacation time sharing plan and must include:

(1) the name and address of the seller;

(2) a brief description of the interest being offered in the vacation time sharing plan;

(3) the name of a person with the right to alter, amend, or add to charges to which the purchaser may be subject and the terms and conditions under which those charges may be imposed;

(4) a general description of all furniture, fixtures, and appliances, if known, to be located in the accommodations during the time period purchased;

(5) the nature and duration of each agreement between the person selling the vacation time sharing plans and the person managing the accommodations or other facilities of the time sharing plan;

(6) a description of provisions to protect the purchaser's interest from loss due to foreclosure on an underlying financial obligation of the vacation time sharing plan;

(7) a description of assurances of completion required pursuant to Section 27-32-140;

(8) the date of availability of each amenity of the offered accommodations and facilities if they are not completed at the time of sale of each vacation time sharing plan;

(9) a statement, if applicable, that the salespersons for the vacation time sharing plan represent the seller and not the prospective purchaser;

(10) a statement, substantially similar to the following:

"You should purchase a time sharing interest as a vacation experience and for your personal use and enjoyment. You should not purchase a time sharing interest as an investment or for profit upon its rental or resale.";

(11) in immediate proximity to the space reserved on the disclosure statement for the signature of the purchaser and in bold type a statement as follows:

"A purchaser should not rely upon representations other than those included in the contract and this disclosure statement." However, inclusion of this statement shall not impair the purchaser's right to bring any legal action based upon any cause of action arising from verbal statements;

(12) a space for the signature of the purchaser acknowledging receipt of the disclosure statement and the date of receipt; and

(13) other information the seller or the Real Estate Commission considers necessary for the protection of purchasers.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 2003 Act No. 84, Section 1.



SECTION 27-32-110. Prohibited practices.

It is a violation of this chapter for a seller of vacation time sharing plans to:

(1) use a promotional device including, but not limited to, sweepstakes, lodging certificates, gift awards, premiums, or discounts, without disclosing fully that the promotional device is used for the purpose of soliciting the sale of vacation time sharing plans;

(2) use a promotional device as described in item (1) to obtain the names and addresses of prospective purchasers without fully and prominently disclosing that names and addresses are acquired for the purpose of soliciting the sale of the vacation time sharing plans;

(3) misrepresent the amount of time or period of time the accommodations and facilities are available to a purchaser;

(4) misrepresent or deceptively represent the location of the offered accommodations and facilities;

(5) misrepresent the size, nature, extent, qualities, or characteristics of the offered accommodations and facilities;

(6) misrepresent the nature or extent of services incident to the accommodations and facilities;

(7) make misleading or deceptive representations with respect to the contents of the contract or the purchaser's rights, privileges, or benefits under it;

(8) fail to honor and comply with all provisions of the contract with the purchaser;

(9) misrepresent the conditions under which a purchaser may exchange his rights to an accommodation in one location for rights to an accommodation in another location;

(10) include in a contract a provision purporting to waive a right or benefit provided for purchasers pursuant to this chapter, or seek or solicit such a waiver during the effective period of these rules; and

(11) do any other act of fraud, misrepresentation, or failure to make a disclosure of a material fact.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 2003 Act No. 84, Section 1.



SECTION 27-32-115. Finder's fees; limitations on finder's activities.

Notwithstanding another provision of law, a seller may pay a finder's fee to a person who is not licensed pursuant to Chapter 57 of Title 40 and who owns an interest in the seller's vacation time sharing plan. This section does not permit a person who receives the finder's fee to advertise or promote the time sharing interest, show property, discuss terms and conditions of purchase, or otherwise participate in negotiations with regard to the time sharing interests, unless the person is a regular employee of the seller or properly licensed pursuant to Chapter 57 of Title 40.

HISTORY: 2003 Act No. 84, Section 1.



SECTION 27-32-120. Penalties for violation of chapter; effect on contract.

(A)(1) If, upon investigation by the Real Estate Commission, a person is found to be in violation of this chapter, the commission shall inform the person of the violation by certified mail, return receipt requested. If the commission finds the violation is of a minor nature, it may assess a monetary fine.

(2) Within ten days from receipt of the certified mail, the person found in violation of this chapter may pay the fine or take other remedial steps as the commission, in its sole discretion, may require. If a fine is not paid and other remedial agreement is not reached within the time allowed or any extension of time granted by the commission, the person may be prosecuted for the violation as otherwise provided in this section.

(3) The commission may release a person found in violation of this chapter from any further liability to the State arising from the violation, once the person pays the fine or agrees to remedial action.

(B) A person who wilfully violates a provision of this chapter is guilty of a misdemeanor and, upon conviction, for a first offense must be fined not more than five thousand dollars for each violation. Conviction for a second offense is a misdemeanor and the person must be fined not more than five thousand dollars or imprisoned not more than six months, or both, for each violation. Conviction for a third or subsequent offense is a felony and the person must be fined not more than five thousand dollars or imprisoned not more than five years, or both, for each violation. For purposes of this chapter, a wilful violation occurs when the person committing the violation knew or should have known that his conduct was a violation of this chapter.

(C) In addition to the penalties provided in this section, a contract for the sale of an interest in a vacation time sharing plan in violation of this chapter is voidable at the sole option of the purchaser and entitles the purchaser to a refund of all consideration paid by him pursuant to the contract.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 1981 Act No. 106, Section 6; 1993 Act No. 184, Section 63; 1994 Act No. 385, Section 43; 2003 Act No. 84, Section 1.



SECTION 27-32-130. Enforcement and implementation of chapter; regulations.

The Real Estate Commission is responsible for the enforcement and implementation of this chapter and the Department of Labor, Licensing and Regulation, at the request of the Real Estate Commission, shall prosecute a violation under this chapter. The commission shall promulgate regulations for the implementation of this chapter, subject to the State Administrative Procedures Act. The provisions of this section do not limit the right of a purchaser or lessee to bring a private action to enforce the provisions of this chapter.

HISTORY: 1978 Act No. 640, Section 1; 1979 Act No. 179, Section 1; 1981 Act No. 106, Section 7; 1994 Act No. 385, Section 44; 2003 Act No. 84, Section 1.



SECTION 27-32-140. Materials required to be filed with plans concerning facilities not substantially completed.

(A) A seller who files with the commission a vacation time sharing plan or an amendment to it which describes or concerns the vacation time sharing plan, accommodations, or facilities not substantially completed, upon request of the commission also shall file with the commission the following:

(1) a verified statement showing all costs involved in completing the property;

(2) a verified statement of the time of completion of construction of the property;

(3) satisfactory evidence of sufficient funds to cover all costs to complete the property;

(4) a copy of the executed construction contract and other contracts for the completion of the property;

(5) a one hundred percent payment bond covering the entire cost of construction of the property;

(6) if purchasers' funds are to be used for the construction of the property, an executed copy of the escrow agreement with an escrow company or financial institution authorized to do business within the State, which provides that:

(a) disbursements of purchasers' funds may be made from time to time to pay for construction of the property, architectural, engineering, finance, and legal fees, and other costs for the completion of the property in proportion to the value of the work completed by the contractor as certified by a registered surveyor, architect, or engineer on bills submitted and approved by the lender of construction funds or the escrow agent;

(b) disbursements of the balance of purchasers' funds remaining after completion of the property may be made only after the escrow agent or lender receives satisfactory evidence that the period for filing mechanics' and materialmen's liens has expired or the right to claim those liens has been waived or adequate provision has been made for satisfaction of any claimed mechanics' or materialmen's liens;

(c) other requirements of the commission relative to the retention and disbursement of purchasers' funds have been met; and

(d) other materials or information required by the commission have been provided.

(B) The commission shall not register or issue an order approving a vacation time sharing plan unless the commission determines, on the basis of materials submitted by the seller, that the accommodations or facilities or additions to it will be completed.

HISTORY: 1979 Act No. 179, Section 1; 1994 Act No. 385, Section 45; 2003 Act No. 84, Section 1.



SECTION 27-32-150. Fee for registration and renewal of vacation time sharing plans; examination of documentation pertaining to advertisement or sale; expenses for investigation and prosecution.

(A) An initial filing fee of ten dollars per each seven-day use availability, but not exceeding a maximum initial filing fee of five hundred dollars, must accompany an application for registration of a vacation time sharing plan. Upon amending an existing registration to add interests in a vacation time sharing plan, a filing fee of five dollars for each seven-day use availability added by the amendment, but not exceeding a maximum filing fee of two hundred fifty dollars, must be submitted. The annual vacation time sharing plan renewal fee is two hundred fifty dollars.

(B) All books, files, accounts, and other documents pertaining to the advertisement and sale of vacation time sharing plans located outside the State filed with the commission are subject to examination by the commission and the examinee shall pay a fee for each examiner employed to make such examination of fifty dollars per day or fraction of it, plus the actual expenses, including the cost of transportation of the examiner, while he is absent from his office for purposes of conducting the examination.

(C) The commission shall retain fees and other funds that come into its possession to use to defray expenses in the administration and enforcement of this chapter.

(D) If the commission determines that the registration, sale, or operation of a vacation time sharing plan violates this chapter in a manner that indicates bad faith or dishonesty, the commission, after notice and hearing, may assess all reasonable costs of investigation and prosecution of those violations.

HISTORY: 1979 Act No. 179, Section 1; 1994 Act No. 385, Section 46; 2003 Act No. 84, Section 1.



SECTION 27-32-160. Grants in aid and contracts with similar agencies to further objectives.

The commission may accept grants-in-aid from a private or public source and may contract with agencies charged with similar functions in this or other jurisdictions, in furtherance of the objectives of this chapter.

HISTORY: 1979 Act No. 179, Section 1; 1994 Act No. 385, Section 47; 2003 Act No. 84, Section 1.



SECTION 27-32-170. Proceeds from sale or exchange exempt from sales tax.

The gross proceeds from the sale or resale of a vacation time sharing plan and the exchange of an interest in a vacation time sharing plan are exempt from sales tax imposed by Chapter 36 of Title 12 pursuant to the provisions of Section 12-36-2120.

HISTORY: 1979 Act No. 179, Section 1; 1998 Act No. 340, Section 2; 1998 Act No. 419, Part II, Section 61B; 2003 Act No. 84, Section 1.



SECTION 27-32-180. Registration of persons engaging in the sale of vacation time sharing plans; form and contents; exemption for regular employees of seller; fees; seller's supervision and control; renewal.

(A) Except as provided in subsection (B) of this section, a person desiring to engage in the sale of vacation time sharing plans on behalf of a seller shall first register with the commission. The registration must be submitted to the commission by the person on a form prescribed by the commission and including the name, address, and telephone number of the person and additional information as requested by the commission.

(B) Regular employees of the seller are exempt from the registration requirements of subsection (A) and from all licensing requirements of Chapter 57 of Title 40.

(C) A person registering pursuant to this section shall pay an initial registration fee in the amount of one hundred dollars. This fee must accompany the registration application submitted to the commission.

(D) The seller shall supervise, manage, and control all aspects of the offering and sale of a vacation time sharing plan. A violation of this chapter by a registrant employed by a seller as an independent contractor, either directly or through a third party, in connection with the offering or sales of interests in vacation time sharing plans may be considered to be a violation by the seller, as well as by the registrant who committed the violation, if the seller knew or should have known of the conduct constituting the violation.

(E) The registration of a person registered pursuant to this section is subject to annual renewal, on or before June thirtieth, upon submission of a renewal application in a form as the commission prescribes and payment of a fifty-dollar renewal fee. Failure to timely renew results in cancellation of the registration.

HISTORY: 1981 Act No. 106, Section 3; 1994 Act No. 385, Section 48; 2003 Act No. 84, Section 1.



SECTION 27-32-190. Registration of plans; powers of the commission.

(A) A vacation time sharing plan for sale or offered for sale in this State must be registered with the South Carolina Real Estate Commission as follows:

(1) Upon receipt of an application for registration in proper form, the commission must initiate an examination to determine that the:

(a) seller may sell, convey, otherwise transfer, or cause to be sold, conveyed, or otherwise transferred the vacation time sharing plan offered for sale if the purchaser complies with the terms of the offer;

(b) advertising material and general promotional plan are not false or misleading;

(c) requirements of this chapter have been fulfilled;

(d) seller or its officers, directors, and principals have not been convicted of a crime involving land dispositions, crimes of moral turpitude, securities law violations, fraudulent business activities, or any aspect of the vacation time sharing business in this State, the United States, or another state or foreign country within the past ten years, and have not been subject to an injunction or administrative order within the past ten years restraining a false or misleading promotional plan involving any of the activities above; and

(e) interests in accommodations and facilities conveyed to a purchaser are free and clear of all liens, mortgages, and encumbrances of every kind, the existence or foreclosure of which may result in loss or diminution of the purchaser's ownership or use rights, as represented in the vacation time sharing plan. The seller shall provide adequate assurances to the commission that all interests conveyed to purchasers in accommodations and facilities, and the accommodations and facilities themselves, shall remain unencumbered excepting only tax liens, owners' association assessments, encumbrances including mortgage liens which are subordinate to the vacation time sharing plan or other encumbrances arising from the purchaser's actions, and purchase money mortgages, contracts for deed, or similar purchase money security interests arising from transactions in which the purchasers acquired their interests. Those assurances may consist of bonds, nondisturbance instruments, and recorded instruments advising third parties of the existence of purchaser use rights and providing for subordination of future liens. For those plans in which an interest in accommodations and facilities is not conveyed, the commission may require either a cash or surety bond, or both, in an amount up to but not to exceed a combined total of two hundred fifty thousand dollars.

(2) Within thirty days from the date the commission receives an application for registration, the commission must enter an order registering the vacation time sharing plan or rejecting the registration. If an order of rejection is not entered within thirty days from the date of application, the vacation time sharing plan is considered registered unless the applicant has consented in writing to a delay. A reasonable request for an extension of time by the commission must not be withheld.

(a) If the commission affirmatively determines, upon inquiry and examination, that the requirements of this chapter have been met, it must enter an order registering the plan.

(b) If the commission determines, upon inquiry and examination, that any of the requirements of this chapter have not been met, the commission must notify the applicant that the application for registration must be corrected in the particulars specified within fifteen days. The commission has the discretion to grant a longer period of time for the applicant to make the required corrections. If the requirements are not met within the time allowed, the commission must enter an order rejecting the registration and including the findings of fact upon which the order is based. The order rejecting the registration is not effective for twenty days during which the applicant may petition for reconsideration and must be granted a hearing.

(c) If it appears that a person, company, or a business organization has engaged or is about to engage in an act or practice constituting a violation of a provision of this chapter or any rule or order under it, the commission, through the Department of Labor, Licensing and Regulation, with or without prior administrative proceedings, may bring an action in the circuit court to enjoin the acts or practices and to enforce compliance with this chapter or any rule or order under it. The commission must notify, whenever practicable, a person or business violating this chapter before recourse in the circuit court. Upon proper showing, injunctive relief or temporary restraining orders may be granted, and a receiver or conservator may be appointed. Neither the commission nor the Department of Labor, Licensing and Regulation is required to post bond in a court proceeding.

(B) The commission may:

(1) make a public or private investigation it considers necessary, either within or outside of this State, to determine if a person has violated or is about to violate this chapter or any rule or order under it, or to aid in the enforcement of this chapter or in the prescribing of rules and forms under it;

(2) require or permit a person to file a statement in writing, under oath or otherwise as the commission determines, as to all facts and circumstances concerning the matter to be investigated;

(3) for the purpose of any investigation or proceeding pursuant to this chapter, the commission or an officer designated by rule may administer oaths or affirmation and, upon its own motion or upon request of a party, must subpoena witnesses, compel their attendance, take evidence, and require the production of a matter relevant to the investigation, including the existence, description, nature, custody, condition, and location of books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts or another matter reasonably calculated to lead to the discovery of material evidence;

(4) apply to the circuit court for an order compelling compliance upon a person's failure to obey a subpoena or to answer questions propounded by the investigating officer and upon reasonable notice to all persons affected by it, through the Department of Labor, Licensing and Regulation;

(5) issue an order requiring the seller to cease and desist from an unlawful practice and to take affirmative action to carry out the purposes of this chapter if, after notice and hearing, the commission determines that a seller has:

(a) violated a provision of this chapter;

(b) directly or through an agent or employee knowingly engaged in false, deceptive, or misleading advertising, promotional, or sales methods to offer or dispose of an interest in a vacation time sharing plan;

(c) made a substantial change in the plan of development and sale of the vacation time sharing plan after the order of the registration without obtaining the prior written approval of the commission; or

(d) violated a lawful order or rule of the commission;

(6) make findings of fact in writing that the public interest is irreparably harmed by delay in issuing an order and issue a temporary cease and desist order. Before issuing the temporary cease and desist order, the commission, whenever possible by telephone or otherwise, must give notice to the seller of the proposal to issue a cease and desist order. Each temporary cease and desist order must include in its terms a provision that, upon request, a hearing must be held promptly to determine whether or not the order becomes permanent;

(7) revoke a registration of a vacation time sharing plan if, after notice and hearing upon a written finding of fact, the commission determines that the seller has:

(a) failed to comply with the terms of a cease and desist order;

(b) been convicted in a court of competent jurisdiction, after the filing of the application for registration, of a crime involving fraud, deception, false pretenses, misrepresentation, false advertising, or dishonest dealing;

(c) disposed of, concealed, or diverted funds or assets of a person so as to defeat the rights of vacation time sharing plan purchasers;

(d) failed to faithfully perform any stipulation or agreement made with the commission as an inducement to grant a registration, to reinstate a registration, or to approve any promotional plan or advertisement; or

(e) made intentional misrepresentations or concealed material facts in an application for registration; and

(8) issue a cease and desist order instead of revoking a registration if it finds, after notice and hearing, that the seller has been guilty of a violation for which revocation could be ordered.

HISTORY: 1981 Act No. 106, Section 4; 1994 Act No. 385, Section 49; 2003 Act No. 84, Section 1.



SECTION 27-32-200. Vacation Time Sharing Recovery Fund.

(A) There is created a special fund known as the " Vacation Time Sharing Recovery Fund", which must be maintained by the commission and funded as provided for the payment of claims to persons injured by the acts of persons registered or licensed pursuant to this chapter.

(B) The funds must be held and accumulated from year to year in the State Treasury in a special fund for the commission, designated as the "South Carolina Vacation Time Sharing Recovery Fund". The fund is a continuing fund not subject to fiscal year limitations, and is under the administrative direction of the commission. Expenditures from this fund must be made in accordance with the provisions of this chapter without legislative appropriation. Warrants for expenditures from the fund must be drawn by the Comptroller General pursuant to claims approved and signed by the commission.

HISTORY: 1981 Act No. 106, Section 5; 1994 Act No. 385, Section 50; 2003 Act No. 84, Section 1.



SECTION 27-32-210. Recovery from fund; conditions.

(A) A person aggrieved by the conduct of a registrant or licensee may seek recovery from the Vacation Time Sharing Recovery fund if:

(1) the facts giving rise to the applicant's claim occurred on or after January 1, 1982, and were based on a specific violation of this chapter;

(2) the applicant has made demand upon the registrant or licensee by certified mail, return receipt requested, for his actual damages and the demand has been refused or ignored;

(3) the applicant is not:

(a) related by blood or marriage to the registrant or licensee;

(b) registered or licensed pursuant to this chapter;

(c) the employer, principal, or broker in charge of the registrant or licensee; or

(d) a party jointly responsible for the claim; and

(4) application for recovery is made not later than one year from the date or discovery of the loss.

(B) Application for recovery must be made under oath and upon a form prescribed by the commission and containing the following minimum information:

(1) name and address of the applicant;

(2) name and address of the registrant or licensee and his last known working address;

(3) amount of recovery sought, together with evidence supporting the claim;

(4) copies of all complaints or other legal process initiated;

(5) disclosure of any partial satisfaction received, offered, or otherwise available from the registrant or licensee, his broker-in-charge, or from a bond or policy of insurance or other source; and

(6) a detailed statement of the events precipitating the loss, together with documents and other evidence supporting the claim.

(C) Upon receiving a claim in proper form, the commission shall forward the claim by certified mail, return receipt requested, to the last known address of the registrant or licensee and to the broker-in-charge of the registrant or licensee. The registrant or licensee and the broker-in-charge shall file a verified answer to the claim within twenty days. If an answer is not filed within twenty days, the broker or registrant or licensee is in default and the commission shall schedule an arbitration of the claim. If the broker or registrant or licensee files a timely answer, the commission shall investigate the claim for a period not to exceed sixty days and after that promptly schedule an arbitration of the claim. The registrant or licensee, broker, commission, and claimant are entitled to present evidence, and question and cross examine witnesses as parties to the arbitration.

(D) Failure of the applicant to comply fully with this section is a waiver of all rights under the section.

HISTORY: 1981 Act No. 106, Section 5; 1994 Act No. 385, Section 51; 2003 Act No. 84, Section 1.



SECTION 27-32-220. Limitations on payments from fund.

These limitations apply to payments from the recovery fund:

(1) Only the applicant's actual damages are paid from the recovery fund. An applicant may not recover punitive, special, or consequential damages or attorney's fees.

(2) The fund is not liable for more than five thousand dollars for each transaction, regardless of the number of persons aggrieved or the number of time sharing interests involved in the transaction.

(3) The liability of the fund may not exceed in the aggregate ten thousand dollars for any one registrant or licensee in a single calendar year and in no event may exceed twenty thousand dollars for any one registrant or licensee.

(4) If the maximum liability of the fund is insufficient to pay in full the valid claims of all aggrieved persons whose claims relate to the same transaction or to the same registrant or licensee, the amount for which the fund is liable must be distributed among the claimants in a ratio that their respective claims bear to the total of the valid claims or in the manner as the Board of Arbitrators in its sole discretion shall decide. The Board of Arbitrators in its sole discretion is empowered to join in one action all claims having a common factual basis so that an equitable distribution from the fund may be achieved.

(5) If valid claims against the fund exceed the monies it contains, the commission shall satisfy the unpaid claims or portions of them as soon as a sufficient amount of money has been deposited, together with interest at the rate of eight percent a year from the date of award. All claims against the fund must be made in the same order as the awards from it were authorized by the Board of Arbitrators. An award is not a claim against the State if it is not paid due to a lack of funds in the Vacation Time Sharing Recovery Fund.

HISTORY: 1981 Act No. 106, Section 5; 1994 Act No. 385, Section 52; 2003 Act No. 84, Section 1.



SECTION 27-32-230. Arbitration; automatic revocation of license; applicant receiving award to subrogate rights.

(A) A person registered or licensed pursuant to this chapter and a person claiming an interest in the fund shall submit to the decision of a Board of Arbitrators, which is final and binding. The Board of Arbitrators must be composed of three arbitrators, one chosen by the applicant, one chosen by the registrant or licensee, and the commission or its designee. If the registrant or licensee fails to nominate an arbitrator within five days of request or does not respond to the claim, the commission shall nominate the third arbitrator. The decision of the majority rules. Arbitrations must be held at the office of the commission at a time and according to rules of procedure it prescribes.

(B) Upon payment of a claim, the registration or license, of the offending licensee is revoked automatically. The registrant or licensee is not qualified for reregistering or relicensing until all amounts paid on his account are repaid in full to the recovery fund, together with annual interest at the rate of eight percent. This section does not prevent the commission or another authority from pursuing another remedy at law or equity.

(C) An applicant receiving an award from the fund shall subrogate all rights relative to the claim to the commission to the full extent of all amounts paid, including interest, and shall cooperate with the commission in the prosecution of the subrogated claim. Any amounts so recovered against a registrant or licensee or other responsible parties must be deposited into the fund, less the costs and expenses of collection.

HISTORY: 1981 Act No. 106, Section 5; 1994 Act No. 385, Section 53; 2003 Act No. 84, Section 1.



SECTION 27-32-240. Property taxation of time share units; valuation; assessment; enforcement.

(1) For purposes of property taxation, a time share unit operating under a vacation time sharing ownership plan as defined in item (7) of Section 27-32-10, must be valued in the same manner as if the unit were owned by a single owner. The total cumulative purchase price paid by the time share owners for a unit may not be utilized by the tax assessor as a factor in determining the assessed value of the unit. A unit operating under a vacation time sharing lease plan as defined in item (8) of Section 27-32-10, may, however, be assessed as other income producing and investment property is assessed.

(2) The assessment and taxation of real property committed to a vacation time ownership plan must be in the name of the person that is designated to provide or receive the funds for payment of the taxes.

(3) Should the person fail to pay the taxes, an execution for the taxes must be issued in the joint name of all the owners of the time sharing periods and must be collected as provided by law.

HISTORY: 1985 Act No. 201, Part II, Section 38; 2003 Act No. 84, Section 1.



SECTION 27-32-250. Sales or exchanges of vacation multiple ownership interests.

(1) Trusts, partnership interests, undivided interests as tenants in common, corporate shares, or other membership or use interests in a dwelling unit, in which thirteen or fewer undivided interests, corporation shares, partnership interests, trust interests, or other membership or use interests are conveyed, are referred to in this section as vacation multiple ownership interests and are not considered a vacation time sharing plan or a time sharing unit for purposes of this chapter. Debts, encumbrances, or liens, except for purchaser financing, may not exist on the dwelling unit at the time fee simple title is conveyed to the tenants in common, corporation, trust, partnership, or other purchasing organization. The contract of sale and sale of a vacation multiple ownership must be handled by a real estate salesman duly licensed pursuant to Chapter 57 of Title 40 unless handled by a regular employee of the seller. It is a violation of this chapter for a seller of a vacation multiple ownership interest to sell, lease, encumber, or convey in any manner, or to solicit or advertise those transactions, unless the seller is in compliance with the provisions of Sections 27-32-20, 27-32-30, 27-32-40 , 27-32-50, 27-32-60, 27-32-70, 27-32-80, 27-32-100, 27-32-110, 27-32-120, 27-32-140, 27-32-150, and 27-32-190. Where the phrase "time sharing" is used in those sections, it also means "multiple ownership" for purposes of this section.

(2) The sale or resale of a vacation multiple ownership interest and the exchange of an interest in a vacation multiple ownership interest is exempt from sales tax imposed by Chapter 36 of Title 12 pursuant to the provisions of Section 12-36-2120.

(3) An owner selling vacation multiple ownership interests in not more than one dwelling unit a year is not subject to the provisions of this section. An individual or a corporation, trust, business, or partnership in which the individual is an owner, partner, stockholder, trustee, beneficiary, or affiliate is considered the owner of the dwelling unit for purposes of this section.

(4) Funds received from purchasers of vacation multiple ownership interests must be placed in an escrow account with an insured institution and must not be disbursed until a sufficient number of vacation multiple ownership interests is sold to satisfy all outstanding debts, liens, and encumbrances on the dwelling unit, except for purchaser financing, and all furniture and furnishings in the dwelling unit, or until the posting with the Real Estate Commission of a bond, letter of credit, or other equivalent security satisfactory to the commission, to ensure payment of all outstanding debts, liens, and encumbrances on the dwelling unit and all furniture and furnishings in the dwelling unit.

(5) Definitions:

(a) The definitions contained in Section 27-32-10, items 1, 2, 3, 4, 5, 6, 10, 12, 13, and 16 are applicable to this section.

(b) "Dwelling unit" means the actual accommodations and related facilities which are the subject of the vacation multiple ownership interest.

(c) "Purchaser" means one who receives an undivided interest in a dwelling unit, a partner in a partnership that owns a dwelling unit, a shareholder in a corporation that owns a dwelling unit, a beneficiary in a trust that owns a dwelling unit, a holder of a leasehold interest in a dwelling unit, or a member of another organization that owns a dwelling unit.

HISTORY: 1986 Act No. 434, Section 1; 1994 Act No. 385, Section 54; 1998 Act No. 340, Section 3; 1998 Act No. 419, Part II, Section 61C; 2003 Act No. 84, Section 1.



SECTION 27-32-300. Short title.

This article may be cited as the "Timeshare Lien Foreclosure Act".

HISTORY: 2000 Act No. 262, Section 1.



SECTION 27-32-305. Purpose.

The purposes of this article are to:

(1) recognize that timeshare estates are interests in real property used for vacation experience rather than for homestead purposes and that there are numerous timeshare estates in South Carolina;

(2) recognize that the economic health and efficient operation of the vacation ownership industry are in part dependent upon the availability of an efficient and economical process for foreclosure;

(3) recognize the need to assist vacation ownership resort owners' associations by simplifying and expediting the process of foreclosure of assessment liens and mortgage liens;

(4) reduce court congestion and cost to taxpayers by establishing streamlined procedures for foreclosure of assessment liens and mortgage liens against timeshare estates;

(5) establish those streamlined procedures by giving statutory recognition to the right of persons to privately contract for a power of sale as their remedy in lieu of a judicial foreclosure of liens on timeshare estates while specifically limiting the application of such nonjudicial foreclosure procedures to timeshare estates only.

HISTORY: 2000 Act No. 262, Section 1.



SECTION 27-32-310. Definitions.

As used in this article:

(1) "Assessment lien" means:

(a) a lien for delinquent assessments as to timeshare estates; or

(b) a lien for unpaid taxes and special assessments.

(2) "Claim of lien" means a claim of a recorded assessment lien.

(3) "Junior interest holder" means any person who has a lien or interest of record prior to the recording of the notice of sale against a timeshare estate in the county in which the timeshare estate is located which is inferior to the mortgage lien or assessment lien being foreclosed under this article.

(4) "Lienholder" means a holder of an assessment lien or a holder of a mortgage lien, as applicable.

(5) "Mortgage lien" means a security interest in a timeshare estate created by a mortgage encumbering the timeshare estate.

(6) "Mortgagee" means a person holding a mortgage lien.

(7) "Mortgagor" means a person granting a mortgage lien.

(8) "Notice address" means:

(a) as to an assessment lien, the address of the current obligor of a timeshare estate as reflected by the books and records of the timeshare plan.

(b) as to a mortgage lien:

(i) the address of the mortgagor set forth in the mortgage, the promissory note, or a separate document executed by the mortgagor at the time the mortgage lien was created, or the most current address of the mortgagor according to the records of the mortgagee; and

(ii) the address of the current obligor of the timeshare estate as reflected by the books and records of the timeshare plan.

(c) as to a "junior interest holder", the address set forth in the recorded instrument creating the junior interest or lien or any recorded supplement thereto changing the address and written notification by the "junior interest holder" to the foreclosing lienholder of a change in address.

(9) "Obligor" means either the mortgagor, the person obligated under a claim of lien, or the record owner of the timeshare estate as the context requires.

(10) "Power of sale" means:

(a) an express written agreement in a mortgage identifying the mortgagor, mortgagee, and the trustee; or

(b) an express written provision in a timeshare instrument identifying the managing entity and the trustee which authorizes the trustee to sell the timeshare estate without judicial action at a foreclosure sale regularly conducted and duly held in accordance with this article.

(11) "Timeshare instrument" means the document or documents which provide the legal framework for the establishment of the method of interval ownership of the timeshare estate and is or are recorded at the office of Register of Deeds in the county in which the timeshare estate is located.

(12) "Trustee" means any person entitled to exercise a power of sale.

HISTORY: 2000 Act No. 262, Section 1.



SECTION 27-32-315. Who may serve as trustee; appointment of successor trustee; notice of substitution of trustee.

(A) A trustee may be any:

(1) attorney who is an active licensed member of the South Carolina Bar in good standing or a law firm whose members include such an attorney; or

(2) title insurance company, title insurance agent, or title insurance agency licensed to do business in this State.

(B) An attorney who is a trustee under subsection (A)(1) may represent the lienholder foreclosing under this article in addition to performing the duties of a trustee under a power of sale.

(C) Successor trustees may be appointed by a lienholder at any time by recording a notice of substitution of trustee in the public records for the county in which the timeshare estate is located. From the time the substitution of trustee is recorded, the successor trustee succeeds to all the powers, duties, and authority of the original trustee and successor trustees, if any.

(D) The recorded notice of substitution of trustee must identify:

(1) the mortgage or timeshare instrument;

(2) the names of the original parties to the mortgage or timeshare instrument;

(3) the date of recordation of the mortgage or timeshare instrument;

(4) the official record book and page number where the mortgage or timeshare instrument is recorded;

(5) the name of the successor trustee; and

(6) the name of the trustee being replaced. The notice must recite acceptance by the successor trustee of his or her duties and must be dated, signed, and acknowledged by the lienholder and the successor trustee. A notice of substitution of trustee is valid for purposes of this article when made and recorded in accordance with this section. A resignation of the original or prior trustee is not required.

(E) The lienholder may not serve as the trustee.

HISTORY: 2000 Act No. 262, Section 1.



SECTION 27-32-320. Mortgage and assessment lien foreclosure statements; Resolution Trust Corporation mortgages.

(A) In order to foreclose a mortgage lien pursuant to this article, the following conditions must have been met:

(1) The mortgage recorded in the public records of the county in which the timeshare estate being foreclosed is located must contain the following statement in conspicuous type:

"There is a mortgage lien against your timeshare estate which must be repaid in accordance with this mortgage. Your failure to make timely payments required by this mortgage may result in foreclosure of the mortgage lien. The mortgagor acknowledges that, if the obligations established by this mortgage are not satisfied and the mortgagor does not cure the default in accordance with the terms hereof, the mortgage lien created by this mortgage may be foreclosed through a nonjudicial procedure in accordance with Article 3 of Chapter 32 of Title 27 of the Code of Laws of South Carolina. The mortgagor understands that he or she will not be subject to a deficiency judgment or personal liability for the mortgage lien resulting from a nonjudicial foreclosure procedure even if the sale of his or her timeshare estate resulting from the foreclosure for the mortgage lien is insufficient to satisfy the amount of the mortgage lien. The mortgagor further acknowledges that the trustee will send the notice required by this procedure to the mortgagor's notice address, and the mortgagor agrees to inform the mortgagee of any change in the mortgagor's address. The mortgagor consents to notification by certified or registered mail and agrees that any person at the mortgagor's notice address may acknowledge receipt of any correspondence received in connection with this procedure. The mortgagor understands that the trustee may notify mortgagor of the commencement of the procedure by publication if delivery of the notice is not accepted at the notice address. If the mortgagor sends the trustee a written objection to the nonjudicial procedure stating the reasons for such objection, the matter will be transferred to a judicial foreclosure procedure, but the mortgagor understands and agrees that in the judicial foreclosure procedure, he or she may be subject to a deficiency judgment or personal liability for the mortgage lien if the sale of his or her timeshare estate resulting from the foreclosure is insufficient to satisfy the amount of the mortgage lien. The mortgagor further understands and agrees that in the judicial foreclosure procedure if the court finds that there is a complete absence of a justifiable issue of either law or fact raised by the objection or defense, the mortgagor may be personally liable for the costs and attorney's fees incurred by the mortgagee in the judicial foreclosure."

(2) The mortgage, promissory note, or a separate instrument signed by the mortgagor must contain the mortgagor's notice address.

(B) In order to foreclose an assessment lien pursuant to this article, the following conditions must have been met:

(1) The timeshare instrument recorded in the public records of the county in which the timeshare estate being foreclosed is located must contain the following statement in conspicuous type:

"Each obligor understands that, if the obligations owed for assessments of the association and for ad valorem taxes and special assessments are not satisfied and the obligor does not timely cure the default, the assessment lien may be foreclosed through a nonjudicial procedure in accordance with Article 3 of Chapter 32 of Title 27 of the Code of Laws of South Carolina. The obligor understands that he or she will not be subject to a deficiency judgment or personal liability for the assessment lien resulting from a nonjudicial foreclosure procedure, even if the sale of his or her timeshare estate resulting from the foreclosure for the assessment lien is insufficient to offset the amount of the assessment lien. The obligor acknowledges the trustee will send the notice required by this procedure to the obligor's notice address, and the obligor agrees to inform the managing entity of any change in the obligor's address. The obligor consents to notification by certified or registered mail and agrees that any person at the obligor's notice address may acknowledge receipt of any correspondence received in connection with this procedure. The obligor understands that the trustee may notify the obligor of the commencement of the procedure by publication if delivery of the notice is not accepted at the notice address. If the obligor sends the trustee a written objection to the nonjudicial procedure stating the reasons for the objection, the matter will be transferred to a judicial foreclosure procedure, but the obligor understands and agrees that in the judicial foreclosure procedure, the obligor may be subject to a deficiency judgment or personal liability for the assessment lien if the sale of his or her timeshare estate resulting from the foreclosure of the assessment lien is insufficient to offset the amount of the assessment lien. The obligor further understands and agrees that in the judicial foreclosure procedure for the assessment lien, if the court finds that there is a complete absence of a justifiable issue of either law or fact raised by the obligor's objection or defense, the obligor may be personally liable for the costs and attorney's fees incurred by the assessment lienholder in the judicial foreclosure."

(2) The public offering statement text must contain the following statement in conspicuous type:

"There is a lien or lien right against each timeshare estate to secure the payment of assessments or other amounts due from obligors to the association in accordance with the operating budget and special assessments and to secure payment of assessments for ad valorem real estate taxes. A purchaser's failure to make the required payments may result in foreclosure of an assessment lien. Assessment liens may be foreclosed in accordance with judicial procedures established by law or with a nonjudicial procedure established by Article 3 of Chapter 32 of Title 27 of the Code of Laws of South Carolina. By purchasing a timeshare estate in the timeshare plan described in this public offering statement, a purchaser acknowledges and agrees that any assessment lien against the timeshare estate owned by a purchaser may be foreclosed by a nonjudicial procedure and agrees that the notice of a foreclosure by a nonjudicial procedure may be made by the use of certified or registered mail. The purchaser is required to provide an address for the delivery of all notices required by law and to inform the managing entity of any changes in the purchaser's notice address."

(3) As to any timeshare instrument recorded prior to the effective date of this article, an amendment to the timeshare instrument must include the notice required by item (1) of this subsection and upon approval of the amendment to the timeshare instrument, a copy of the amendment must be sent by the managing entity to each timeshare estate obligor. The amendment must be approved by the association on the affirmative vote of fifteen percent of the obligors of the association. If an amendment is adopted, the notice required under item (2) of this subsection is not required to be given to persons who are obligors on the date the amendment to the timeshare instrument is adopted.

(C)(1) This subsection applies only to mortgage lienholders of record who possess nonperforming mortgages in timeshare estates originating on or before December 31, 1990, and who have no successors in interest of record or whose successor in interest in the then existing mortgages was the Resolution Trust Corporation.

(2) Mortgage lienholders as defined in item (1) of this subsection are considered to have received notice of the intent to sell the timeshare estate pursuant to this article when the notice of the intent to sell is sent certified mail, return receipt requested, to the last known address of the corporate offices of the mortgage lienholder of record in the county Register of Deeds office where the timeshare estate is located. The notice shall provide a complete property description of the timeshare estate as well as the date and time for the sale. If the date and time of the sale is not available at the time that the notice of intent to sell is mailed, a second notice must be sent providing that information. In any event, the mortgage lienholder must be provided at least thirty days' notice of the date and time of the sale.

(3) At the conclusion of the foreclosure sale, the issuance of the trustee's deed is considered to terminate all other interests, and the successful bidder receives clear and unencumbered title to the timeshare estate. In addition, the trustee must prepare the necessary release and satisfaction and file it with the trustee's deed at the appropriate Register of Deeds office.

HISTORY: 2000 Act No. 262, Section 1; 2001 Act No. 35, Section 2.



SECTION 27-32-325. Conditions for exercise of power of sale by trustee.

A trustee may exercise a power of sale provided that:

(1) the requirements of Section 27-32-320 have been met and any substitution of trustee is filed for record in the public records of the county in which the timeshare estate is located;

(2) there is a default by the obligor under a provision of the mortgage, the timeshare instrument, or applicable law which authorizes foreclosure in the event of default;

(3) there is no lis pendens recorded and pending regarding a judicial action for foreclosure of the mortgage lien or the assessment lien against the same timeshare estate, and the trustee has not been served notice of the filing of any action to enjoin the power of sale procedure;

(4) if an assessment lien is to be foreclosed, a claim of lien, together with all amendments and assignments, if any, is recorded in the public records of the county in which the timeshare estate is located;

(5) the trustee has sent written notice of default and intent to sell the timeshare estate to the obligor's and junior interest holder's notice addresses as required by Section 27-32-330 with the following statement in conspicuous type:

"If you fail to cure the default or take other appropriate action with regard to this matter within thirty calendar days after the date of this notice, you will risk losing your interest in this timeshare estate through a nonjudicial foreclosure procedure. However, under the nonjudicial procedure, you will not be subject to a deficiency judgment or personal liability for the lien being foreclosed even if the sale of your timeshare estate resulting from the nonjudicial foreclosure is insufficient to satisfy the amount of the lien being foreclosed. You may object to the sale of your timeshare estate through the nonjudicial foreclosure procedure and require foreclosure of your timeshare interest to proceed through the judicial process. An objection must be made in writing and received by the trustee before the end of the thirty-day time period. You must state the reason for your objection and include your address on the written objection. In a judicial foreclosure proceeding that results from your objection, you may be subject to a deficiency judgment and personal liability for the lien being foreclosed if the sale of your timeshare estate resulting from the judicial foreclosure is insufficient to satisfy the amount of the lien being foreclosed. Furthermore, you also may be subject to a personal money judgment for the costs and attorney's fees incurred by the lienholder in the judicial foreclosure proceeding if the court finds that there is a complete absence of a justifiable issue of either law or fact raised by your objections or defenses. You have the right to cure your default at any time before the sale of your timeshare estate by payment of all past due loan payments or assessments, accrued interest, late fees, taxes, and all fees and costs incurred by the lienholder and trustee, including attorney's fees and costs, in connection with the default;"

(6) the default being foreclosed, mortgage lien, assessment lien, or both, is clearly identified in the written notice required in item (5);

(7) a period of at least thirty calendar days has elapsed since the sending of the notice of default and intent to sell by the trustee without receipt by the trustee of a written objection to the sale.

(a) If the trustee receives a written objection to the sale from the obligor setting forth a specific objection to a sale of the timeshare estate by the trustee, the trustee may not proceed under this article. When a trustee is prohibited from proceeding under this article, the lienholder is required to file a foreclosure action as provided in Article 7 of Chapter 3 of Title 29.

(b) If the court determines that there was a complete absence of justifiable issues of either law or fact raised by the objection received by the trustee under this section or the defenses raised in the subsequent judicial foreclosure proceeding, the lienholder is entitled to entry of a separate personal judgment against the obligor for reasonable attorney's fees and costs incurred by the mortgagee or managing entity, as applicable, in the judicial foreclosure action;

(8) the notice of sale required by Section 27-32-335 has been recorded in the public records of the county in which the timeshare estate is located.

HISTORY: 2000 Act No. 262, Section 1.



SECTION 27-32-330. Notification of obligor; perfection of notice.

(A) In any foreclosure proceeding under this article, the trustee is required to notify the obligor including persons in this State, outside of this State, or in foreign countries by delivering a written notice of default and intent to sell under Section 27-32-325 to the notice addresses of the obligor and junior interest holders, as applicable, by certified or registered mail, as follows:

(1) The trustee must place a copy of the notice of default and intent to sell in a sealed envelope with adequate postage addressed to the obligor, the record owner of the timeshare estate if different from the obligor, and any junior interest holders.

(2) The envelope must be placed in the mail as certified or registered mail, return receipt requested.

(3) Notice under this section is considered perfected upon the signing of the return receipt by a person at the notice address.

(B) If the certified or registered mail sent pursuant to subsection (A) is returned with an endorsement or stamp showing "refused", the trustee may send the notice by first class mail to the notice address. The failure to claim certified or registered mail is not refusal of notice within the meaning of this subsection. Notice pursuant to this subsection must be delivered as follows:

(1) the trustee must place a copy of the notice of default and intent to sell in a sealed envelope with adequate postage addressed to the obligor, the record owner of the timeshare estate if different from the obligor, and any junior interest holders;

(2) the envelope must be mailed by first class mail with the return address of the trustee on the envelope;

(3) notice under this subsection is considered perfected upon the mailing of the envelope.

(C) If notice is perfected under subsection (A), the trustee must file an affidavit setting forth the manner of notice as part of the certificate of compliance set forth in Section 27-32-340. The affidavit must state the nature of the process, the date on which the process was mailed by certified or registered mail, the name and address on the envelope containing the notice, the fact that the notice was mailed certified or registered mail, return receipt requested, the name of the person who signed the return receipt, if known, and the basis for that knowledge. The return receipt from the certified or registered mail must be attached to the affidavit.

(D) If notice is perfected under subsection (B), the trustee must file an affidavit setting forth the manner of notice as part of the certificate of compliance set forth in Section 27-32-340. The affidavit must state the nature of the notice, the date on which the notice was mailed by certified or registered mail, the name and address on the envelope containing the notice, the fact that the notice was mailed certified or registered mail and was returned with the endorsement or stamped "refused", the date, if known, on which the notice was "refused", the date on which the notice was mailed by first class mail, the name and address on the envelope containing the notice that was mailed by first class mail, and the fact that the notice was mailed by first class mail with the return address of the trustee on the envelope. The return envelope from the attempt to mail notice by certified or registered mail and the return envelope, if any, from the attempt to mail the envelope by first class mail must be attached to the affidavit.

(E) If the trustee is unable to perfect notice pursuant to either subsection (A) or subsection (B) because the copy of the notice mailed by certified or registered mail is returned by the United States Post Office as "undeliverable" or for any other reason and if by a diligent search and inquiry the trustee cannot obtain a different address for the obligor for service required by subsection (A), the trustee may perfect notice by publication in a newspaper of general circulation in the county in which the timeshare estate is located. The notice must appear once a week for two successive weeks. A copy of the notice must be sent to the obligor by first class mail to the notice address of the obligor and to any other address of the obligor obtained through the trustee's diligent search and inquiry. If notice is perfected by publication under this subsection, the trustee must attach an affidavit of publication to the certificate of compliance set forth in Section 27-32-340 and must state that the notice was perfected by publication after diligent search and inquiry was made for the obligor's address, attaching the returned envelope with the notation from the United States Post Office. No other action of the trustee is necessary to perfect notice. If the diligent search and inquiry has produced an address different from the notice address, that address may be used in lieu of the notice address of the obligor for subsequent mailings required under this article.

HISTORY: 2000 Act No. 262, Section 1.



SECTION 27-32-335. Contents, recording, and publication of notice of sale; right to cure default; copy to obligor; subsequent interests.

(A) The notice of sale must set forth:

(1) the names and notice addresses of the obligor, the record owner of the timeshare estate if different from the obligor, and the junior interest holders;

(2) the name and address of the trustee;

(3) a description of the existence of a default under the mortgage, the timeshare instrument, or applicable law;

(4) the official record book and page numbers where the mortgage or the claim of lien is recorded;

(5) the legal description of the timeshare estate;

(6) the amount secured by the mortgage or the assessment lien, whichever is being foreclosed, accrued interest, and late charges as of the date of notice of sale and including a per diem amount to account for further accrual of interest and late charges, advances for the payment of taxes, insurance, and maintenance of the timeshare estate, and cost of the sale including a title search fee and reasonable trustee's and attorney's fees and costs;

(7) a statement of the trustee's intention to sell the timeshare estate to satisfy the obligation;

(8) the date, time, and place of sale to be held after 9:00 a.m. but before 4:00 p.m. on a regular business day not less than thirty days after the recording of the notice of sale.

(B) The right of the obligor to cure the default or the right of the junior interest holder to redeem its interest continues up to the date the trustee issues the certificate of sale in accordance with Section 27-32-345.

(C) The trustee must send a copy of the notice of sale on the date it is submitted for recording, by first class mail, postage prepaid, to the notice addresses of the obligor, the owner, if different from the obligor, and the junior interest holders. In addition, a copy of the notice of sale must be sent by certified or registered mail to the lienholder.

(D) Except as provided in this article, no notice is required to be given to any person claiming an interest subsequent to the recording of the notice of sale as set forth in this section. The recording of the notice of sale has the same force and effect as the filing of a lis pendens in a



SECTION 27-32-340. Certificate of compliance; contents; recording; reliance on lienholder for facts and circumstances of default.

(A) On the date the trustee conducts a sale, the trustee must execute a duly acknowledged certificate of compliance and must record the certificate of compliance in the public records of the county in which the timeshare estate is located.

(B) In the certificate of compliance, the trustee must:

(1) set forth the manner of delivery of the notice of default and intent to sell under Section 27-32-330 with the required affidavit, state that the notice contained the conspicuous language required by Section 27-32-325, state that the default was not cured and the timeshare estate was not redeemed, and state that the trustee did not receive any written objection within the period required under Section 27-32-325.

(2) confirm that the notice of sale was published as required by subsection (D) of Section 27-32-335 and attach an affidavit of publication for the notice of sale.

(3) confirm that the notice of sale was mailed pursuant to Section 27-32-335 together with a list of the parties to whom the notice of sale was mailed and the address used for each party.

(C) In furtherance of the execution and recording of the certificate of compliance required pursuant to this section, the trustee is entitled to rely upon an affidavit or certification from the lienholder as to the facts and circumstances of default and failure to curb the default.

HISTORY: 2000 Act No. 262, Section 1.



SECTION 27-32-345. Public sale procedures; certificate of sale.

(A) The sale of a timeshare estate by public auction must be held in the county in which the timeshare estate is located, on the date and at the time and place designated in the notice of sale.

(B) Any person, including the lienholder, may bid at the sale. The trustee may bid for the lienholder but not for himself or herself. If the trustee designates another person to bid for the lienholder, the trustee may conduct the sale and act as the auctioneer.

(C) The person conducting the sale may postpone the sale from time to time. In such case, notice of postponement must be given by oral public proclamation thereof by the person conducting the sale at the time and place last appointed for the sale. The notice of sale regarding the postponed sale must be mailed and recorded pursuant to Section 27-32-330. The effective date of the initial notice of sale for purposes of Section 27-32-330 is not affected by a postponed sale.

(D) The buyer must pay in cash or certified funds at the day of sale the price bid to the person acting as the auctioneer. The lienholder must receive a credit on its bid for the amount set forth in the notice of sale as required by Section 27-32-330.

(E) Upon the issuance of the trustee's deed, the buyer at the sale is entitled to possession and use of the timeshare estate in accordance with the timeshare instrument. Foreclosure by an assessment lienholder does not affect the interest of the mortgage lienholder except as provided in Section 27-32-320(C). Any other person thereafter claiming possession of the timeshare estate is considered to be a tenant at sufferance, and the buyer is entitled, upon application to a court of competent jurisdiction, to a writ of possession.

(F) On the date of the sale and upon receipt of the amount bid, the trustee must issue to the buyer a certificate of sale stating that a foreclosure conforming to the requirements of this article has occurred, including the time, place, and date of the sale; that the property was sold; the amount of the mortgage lien or the assessment lien, as applicable; the amount of the purchase price; and the name and address of the successful bidder. A copy of the certificate of sale must be mailed by certified or registered mail, postage prepaid, to all persons entitled to receive a notice of sale under Section 27-32-330.

HISTORY: 2000 Act No. 262, Section 1.



SECTION 27-32-350. Effect of sale on rights of parties; lienholder deficiency judgment; validity of sale presumed.

(A) A sale conducted pursuant to Section 27-32-345 forecloses and terminates all interest in the timeshare estate of all persons to whom notice is given under Sections 27-32-325 and 27-32-330 and of any other person claiming by, through, or under such person. A failure to give notice to any person entitled to notice does not affect the validity of the sale as to persons notified. A person entitled to notice but not given notice has the rights of a person not made a defendant in a judicial foreclosure. Any subsequent foreclosure required by failure to notify a party under Section 27-32-330 may be conducted under this article.

(B) On the issuance of a certificate of sale pursuant to Section 27-32-345, all rights of redemption foreclosed pursuant to this article terminate.

(C) The lienholder has no right to any deficiency judgment against the obligor after a sale of the obligor's timeshare estate under this article as to the lien foreclosed.

(D) The validity of the sale is presumed upon the recording of the certificate of compliance and issuance of the certificate of sale.

HISTORY: 2000 Act No. 262, Section 1.



SECTION 27-32-355. Trustee's deed; release of lien extinguished by sale.

Ten days after a sale, absent the filing and service on the trustee of a judicial action to enjoin issuance of the trustee's deed to the timeshare estate or objecting to the sale on the grounds that the requirements of this article were not met by the trustee, the trustee must issue a trustee's deed to the purchaser at the sale. This deed must be recorded in the Register of Deeds office in the county in which the timeshare estate is located. In addition, the trustee must prepare the necessary release or satisfaction of any lien extinguished by the sale and file those documents and the trustee's deed at the appropriate Register of Deeds office.

HISTORY: 2000 Act No. 262, Section 1.



SECTION 27-32-360. Disposition of proceeds of sale; costs and fees.

(A) The trustee must apply the proceeds of the sale as follows:

(1) to the expenses of the sale, including compensation of the trustee and a reasonable fee by the person who conducted the sale, if applicable;

(2) to the amount owed set forth in the notice as required by Section 27-32-335;

(3) to all junior interest holders as their liens or interests may appear of record in the order of priority;

(4) the surplus, if any, to an obligor entitled to such surplus.

(B) In disposing of the proceeds of sale, the trustee may rely on the information provided in the public records as to the claims of junior interest holders and, in the event of a dispute or uncertainty over such claims, the trustee has the discretion to submit the matter to adjudication by court, by interpleader, or otherwise. All costs and fees, including attorney's fees and costs, of adjudication must be paid out of the proceeds of sale after payment of the amounts required to be paid by items (1) and (2) of subsection (A).

HISTORY: 2000 Act No. 262, Section 1.



SECTION 27-32-365. Trustee's deed; contents; effect; liability of trustee.

(A) The trustee's deed must include the name and address of the trustee, the name and address of the buyer, the name of the obligor, including the owner of the timeshare estate on the date of the recordation of the notice of sale, and the name and address of the preparer of the trustee's deed. The trustee's deed must recite that the certificate of compliance was recorded after the regular conduct of a sale, and shall contain no warranties of title from the trustee.

(B) Upon the recording of the trustee's deed, the certificate of compliance and trustee's deed together are conclusive evidence of the truth of the matters set forth therein.

(C) The trustee's deed conveys to the purchaser all right, title, and interest in the timeshare estate that the obligor had, or had the power to convey, at the time of the execution of the mortgage or recording of the claim of lien together with all right, title, and interest in the owner or his successors in interest acquired after the execution of the mortgage or recording of the claim of lien.

(D) If an action is filed based on any claim that the trustee failed to follow the procedures in this article or that the sale was otherwise improper, it is presumed that the trustee was acting solely as the agent of the lienholder, and any liability resulting therefrom is the sole responsibility of the lienholder, mortgagee or managing entity and not the trustee.

HISTORY: 2000 Act No. 262, Section 1.



SECTION 27-32-370. Relation of article to other foreclosure proceedings; right of action preserved; severability; managing entity to release address of timeshare owner.

(A) The procedures set forth in this article do not impair or otherwise affect the continuing right to bring a judicial action to foreclose a mortgage lien or claim of lien which has not been satisfied by a sale conducted pursuant to Section 27-32-345.

(B) Nothing in this article shall be construed to impair the right of any person to assert his or her legal and equitable rights in a court of competent jurisdiction; however, no such action may be pursued to set aside a sale or void a trustee's deed subsequent to the recordation of the trustee's deed.

(C) The procedures in this article must be given effect in the context of any reference to judicial foreclosure proceedings or procedures set forth in this chapter.

(D) If any provision of this article or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this article which can be given effect without the invalid provision or application. To this end, the provisions of this article are declared severable.

(E) Notwithstanding anything to the contrary, a managing entity must release the address of the owner of a timeshare estate to a lienholder who can demonstrate that the timeshare estate is subject to an assessment lien or a mortgage lien held by the lienholder. This information may be used by the lienholder solely for purposes of complying with the foreclosure procedures described in this article.

HISTORY: 2000 Act No. 262, Section 1.



SECTION 27-32-400. Citation of article.

This article may be cited as the "Time Sharing Transaction Procedures Act".

HISTORY: 2006 Act No. 310, Section 1, eff June 1, 2006.



SECTION 27-32-405. Purpose.

The General Assembly declares that the purposes of this article are to recognize that:

(A) timeshare estates are interests in real property and have been so created and designated by a specific act of the legislature codified in Chapter 32, Title 27 of the 1976 Code;

(B) timeshare estates are used for a vacation experience and may not be used for homestead purposes;

(C) timeshare estates, while interests in residential real property, are statutorily prohibited from being used for homestead purposes, are not offered for investment purposes, do not include many typical rights afforded owners of interests in residential real property such as rights to continuous exclusive possession and partition and are typically purchased and sold as fungible vacation commodities;

(D) timeshare estates located in South Carolina are sold primarily to nonresidents;

(E) the purchaser of an interest in a vacation time sharing plan in this State is afforded significant and unique consumer protections not available to purchasers of other forms of real property;

(F) the process involved in the purchase and sale of interests in a vacation time sharing plan is unlike traditional residential real property and, due to the provisions of this act, require unique practices and procedures;

(G) as part of each sale of an interest in a vacation time sharing plan, every purchaser must be given a comprehensive disclosure document that includes the material terms and conditions of the vacation time sharing plan;

(H) purchasers of interests in a vacation time sharing plan have an unqualified five-day pre-closing right of rescission;

(I) each developer of a vacation time sharing plan must place all purchaser funds in escrow, or otherwise secure such funds, prior to the expiration of the five-day rescission period and before the timeshare closing can occur;

(J) the South Carolina legislature specifically established the South Carolina Vacation Time Sharing Recovery Fund in order to provide additional redress for aggrieved purchasers of interests in a vacation time sharing plan in South Carolina;

(K) prior to the sale or offering of an interest in a vacation time sharing plan in South Carolina, the vacation time sharing plan, and the documents used in connection therewith, must be submitted to the South Carolina Real Estate Commission for its review and approval;

(L) the South Carolina Real Estate Commission, as part of its regulatory mandate, scrutinizes the practices and procedures of persons developing or selling interests in vacation time sharing plans in this State; and

(M) the economic health and continued stability of the vacation time sharing industry should be subject to the clear identification of various procedures involved in the purchase and sale of an interest in a vacation time sharing plan and the timeshare closing itself.

HISTORY: 2006 Act No. 310, Section 1, eff June 1, 2006.



SECTION 27-32-410. Timeshare closing; time; representation; notice to purchaser; contents.

(A) The timeshare closing is hereby considered to occur after the last of the following events: (i) the deed and other applicable instruments are submitted for recordation, (ii) six months after the execution of an installment sales contract, if applicable, or (iii) the closing date specified in the executed documents. The documents conveying rights and interests in timeshare real property must not be presented to a timeshare purchaser before the closing of an interest in a vacation time sharing plan in this State unless the form of the document is prepared under the supervision of an attorney licensed in this State who is not an employee of the seller of the timeshare interest. An attorney licensed in this State who is not an employee of the seller of the timeshare interest shall supervise the timeshare closing of a sale of an interest in a vacation time sharing plan located in this State by: (i) supervising the examination of title to the interest, (ii) physically reviewing before closing the executed transaction documents including, but not limited to, the following, as applicable: the deed, installment sales contract, mortgage, and promissory note, and (iii) supervising the recording of all instruments involved in the timeshare closing.

(B) Notwithstanding any other provision of law, the documents conveying rights and interests in timeshare real property must be accompanied by a conspicuous notice delivered to the purchaser at or before the time of the execution of the purchase contract for an interest in a vacation time sharing plan, which notice may be included in the purchase contract or in a separate document, substantially in the following form and in conspicuous type (meaning bold type in upper and lower case letters [but in no event in all upper case letters] two point sizes larger than the largest nonconspicuous type, exclusive of headings, on the page on which it appears but in at least 10-point type):

"The South Carolina licensed attorney under whose supervision the form of the transaction documents were reviewed and prepared on behalf of seller is: [insert name, address, and telephone number]. Before the closing, you will review, approve, and sign important documents. What those documents say is important to you. They can affect any rights you might have. They can affect what you will have to do during this transaction. South Carolina's Vacation and Time Sharing Act gives you that right. You have an absolute right to consult an attorney of your choosing, at your own expense, if you have any questions or concerns about this purchase or about what those documents say. If you choose to have an attorney represent you, you must notify seller of the name of that attorney.

You have five days to cancel this contract. The details of your cancellation rights are provided for in your purchase contract.

You have the ability to waive your right to have an attorney represent you in all phases of this transaction. You can withdraw this waiver at any time prior to closing and indicate to the seller that you are withdrawing your waiver and provide the name of the attorney representing you. Your waiver must be in writing. You may indicate your waiver by signing the statement below:

I/We having been provided this notice of my/our right to have an independent South Carolina attorney represent me/us during all aspects of this transaction, knowingly and voluntarily waive such right this day of , 20 ."

(C) By providing the disclosure set forth above, the transaction is exempt from the requirements of Section 37-10-102.

(D) The provisions of this section apply only to the purchase and sale of an interest in a vacation time sharing plan and the timeshare closing related to it.

HISTORY: 2006 Act No. 310, Section 1, eff June 1, 2006.






CHAPTER 33 - LANDLORD AND TENANT GENERALLY

SECTION 27-33-10. Definitions.

(1) Domestic servant. --A person using or occupying real estate while serving another as a domestic servant shall be deemed a "domestic servant";

(2) Farm laborer. --A person using or occupying real estate while working either as a sharecropper or otherwise as a farm laborer shall be deemed a "farm laborer";

(3) Tenant at will. --Every person other than the owner of real estate, excepting a domestic servant and farm laborer, using or occupying real estate without an agreement, either oral or in writing, shall be deemed a "tenant at will";

(4) Tenant for a term. --A person other than the owner using or occupying real estate under a written or oral agreement shall be deemed a "tenant for a term";

(5) Tenant for years. --A person other than the owner using or occupying real estate under a written agreement for a term of one year or more shall be deemed a "tenant for years";

(6) Agricultural renter. --A person renting lands for agricultural purposes shall be deemed an "agricultural renter";

(7) Landlord.--"Landlord" shall be construed to include the owner or person in possession or entitled to possession of the real estate used or occupied by the tenant as well as the employer of farm laborers and domestic servants; and

(8) Tenant.--"Tenant" shall be construed to mean tenant at will, tenant for a term, tenant for years, domestic servant, farm laborer, sharecropper and agricultural renter.

HISTORY: 1962 Code Section 41-1; 1952 Code Section 41-1; 1946 (44) 2584.



SECTION 27-33-20. Applicability of certain statutory provisions relating to landlord and tenant.

The provisions of Chapters 33 to 37, Section 27-39-10 and Article 3 of Chapter 39 of this Title, other than Sections 27-35-80, 27-35-170, 27-35-180, 27-39-280 and 27-39-300, shall not apply to (a) lessees of timber, (b) the user or beneficiary of any easement or (c) the use or occupancy of any land by any person engaged in rendering public utility service for the construction and maintenance of electric power, telephone, telegraph, water or gas lines.

HISTORY: 1962 Code Section 41-2; 1952 Code Section 41-2; 1946 (44) 2584.



SECTION 27-33-30. Recordation of leases.

In order to give notice to third persons any lease or agreement for the use or occupancy of real estate shall be recorded in the same manner as a deed of real estate.

HISTORY: 1962 Code Section 41-4; 1952 Code Section 41-4; 1946 (44) 2584.



SECTION 27-33-40. Concurrent jurisdiction of judges and magistrates.

The judges of the circuit courts and county courts in this State shall have concurrent jurisdiction with and may exercise all of the duties and powers conferred upon magistrates by any provisions of Chapters 33 through 41 of this Title.

HISTORY: 1962 Code Section 41-5; 1952 Code Section 41-5; 1951 (47) 221; 1972 (57) 2538.



SECTION 27-33-50. Financial responsibility of tenant for utilities.

(A) Unless otherwise agreed in writing, a tenant has sole financial responsibility for gas, electric, water, sewerage, or garbage services provided to the premises the tenant leases, and a landlord is not liable for a tenant's account.

(B) An entity or utility providing gas, electric, water, sewerage, or garbage services must not:

(1) require a landlord to execute an agreement to be responsible for all charges billed to premises leased by a tenant; or

(2) discontinue or refuse to provide services to the premises the tenant leases based on the fact that the landlord refused to execute an agreement to be responsible for all the charges billed to the tenant leasing that premises.

(C) This provision does not apply to a landlord whose property is a multi-unit building consisting of four or more residential units served by a master meter or single connection.

HISTORY: 2002 Act No. 336, Section 3A; 2003 Act No. 63, Section 1.






CHAPTER 35 - CREATION, CONSTRUCTION, AND TERMINATION OF LEASEHOLD ESTATES

SECTION 27-35-10. Tenancies created by oral agreement.

A tenancy for not to exceed one year may be created by oral agreement.

HISTORY: 1962 Code Section 41-51; 1952 Code Section 41-51; 1946 (44) 2584.



SECTION 27-35-20. Agreement for more than one year.

Any agreement for the use or occupation of real estate for more than one year shall be void unless in writing.

HISTORY: 1962 Code Section 41-52; 1952 Code Section 41-52; 1946 (44) 2584.



SECTION 27-35-30. Tenancies deemed month to month; exceptions.

All tenancies of real estate other than agricultural lands shall be deemed from month to month unless there be an agreement otherwise. But this section shall not apply to domestic servants, farm laborers or tenants at will.

HISTORY: 1962 Code Section 41-53; 1952 Code Section 41-53; 1946 (44) 2584.



SECTION 27-35-40. Use of premises without agreement or permission or by trespass; rent.

When a person enters upon or uses the premises of another without agreement or without the permission of the owner or by trespass the owner may at his option waive such tort and treat and deem such person a tenant at will. In such case the landlord shall have and be entitled to a reasonable rental for the use and occupation of such premises and all remedies for the enforcement of his rights in respect thereto as in other cases of tenancy at will.

HISTORY: 1962 Code Section 41-54; 1952 Code Section 41-54; 1946 (44) 2584.



SECTION 27-35-50. Sale of real estate under lease.

When real estate is sold while under lease, the relationship of landlord and tenant is created ipso facto as between the purchaser and the tenant as if the purchaser had been the landlord in the first instance and the purchaser shall be entitled to all the benefits and rights under such lease as if he had been the lessor from the date of the purchase.

HISTORY: 1962 Code Section 41-55; 1952 Code Section 41-55; 1946 (44) 2584.



SECTION 27-35-60. Validity and effect of subleases.

A sublease by a tenant without written consent of the landlord is a nullity insofar as the rights of the landlord are concerned, except that rent collected by a tenant from a subtenant shall be deemed to be held in trust by the tenant for the benefit of the landlord until the payment of the landlord's claim for rent. But when the premises have been sublet the sublessor, as between himself and the subtenant or sublessee, shall be deemed the landlord and the sublessee the tenant under him and the provisions of Chapters 33 through 37, Section 27-39-10 and Article 3 of Chapter 39 of this Title, other than Sections 27-35-80, 27-35-170 and 27-35-180, 27-39-280 and 27-39-300 shall apply to sublessors and sublessees, as between themselves, as in other cases of landlord and tenant.

HISTORY: 1962 Code Section 41-56; 1952 Code Section 41-56; 1946 (44) 2584; 1972 (57) 2451.



SECTION 27-35-70. Person deemed in possession of real estate.

In all cases of tenancy the owner, landlord or person entitled to possession shall be deemed to be in possession of the real estate used or occupied by the tenant and the tenant shall be deemed to be holding thereunder.

HISTORY: 1962 Code Section 41-57; 1952 Code Section 41-57; 1946 (44) 2584.



SECTION 27-35-75. Lessee's obligations as to use and maintenance; lessor's right to inspect.

(A) Unless otherwise agreed to in a commercial lease agreement or a security agreement, this section applies to all leases on commercial units located in South Carolina.

(B) A lessee must:

(1) comply with all obligations imposed upon lessees by applicable building and housing code provisions that materially affect health and safety;

(2) not deliberately or negligently destroy, deface, damage, impair, abuse, or remove any part of the premises or knowingly permit any person to do so who is on the premises with the lessee's permission or who is allowed access to the premises by the lessee;

(3) conduct himself and require other persons on the premises with the lessee's permission or who are allowed access to the premises by the lessee to conduct themselves in a manner that will not disturb other lessees' peaceful enjoyment of the premises; and

(4) comply with the commercial lease agreement or security agreement.

(C) In cases of real estate, fixtures, and equipment, or any of them that are the subject of a commercial lease agreement, the lessor has the right to enter and inspect the leased premises as provided in subsection (D) to determine if the leased real estate, fixtures, and equipment, or any of them:

(1) are being used in a reasonable and safe manner as provided in subsection (B) or in the commercial lease agreement or security agreement; and

(2) are being negligently, deliberately, or knowingly destroyed, defaced, damaged, impaired, abused, or removed in violation of subsection (B) or the terms of the commercial lease agreement or security agreement.

(D) The lessor must not abuse the right to enter and inspect the premises pursuant to this section and must not use this right of access to harass the lessee. Except in the case of a demonstrable emergency, the lessor must give the lessee at least twenty-four hours' written notice of his intent to enter and inspect the premises, and the entry must be scheduled at a reasonable time.

(E) A lessee must not unreasonably withhold consent to the lessor to enter and inspect the subject premises for the purposes described in subsection (C).

(F) If the lessee unreasonably withholds consent to the lessor to allow lawful access to the subject premises as described in subsection (C), the lessor may obtain injunctive relief in the magistrates court or the circuit court in the county in which the property is located, without posting bond, to compel access. If injunctive relief is sought, the prevailing party may recover actual damages and reasonable attorney's fees and costs.

HISTORY: 2005 Act No. 15, Section 1.



SECTION 27-35-80. Attornments by tenants.

To prevent the difficulty and expense to which a landlord or lessor may be put by the fraudulent practice of tenants in attorning to strangers who claim title to the estates of their respective landlords or lessors, every such attornment of any tenant of any lands, tenements or hereditaments shall be absolutely null and void to all intents and purposes whatsoever and the possession of the landlord or lessor shall not be deemed or construed to be in any wise changed, altered or affected by any such attornment. But nothing herein contained shall extend to vacate or affect any attornment made pursuant to, and in consequence of, some judgment, decree or order of court or made with the privity and consent of the landlord or lessor or pursuant to Section 27-35-50.

HISTORY: 1962 Code Section 41-58; 1952 Code Section 41-58; 1942 Code Section 8803; 1932 Code Section 8803; Civ. C. '22 Section 5269; Civ. C. '12 Section 3499; Civ. C. '02 Section 2413; G. S. 1810; R. S. 1929; 1712 (2) 575.



SECTION 27-35-90. Time for payment of rents.

Unless otherwise agreed upon rents shall be payable monthly and at the end of each calendar month, excepting rents for farm lands.

HISTORY: 1962 Code Section 41-59; 1952 Code Section 41-59; 1946 (44) 2584.



SECTION 27-35-100. Time of termination of farm tenancies.

All tenancies of farm laborers, sharecroppers and renters of farm lands shall end on the last day of December in each year unless there be an express agreement to the contrary or unless continued by operation of law as herein provided.

HISTORY: 1962 Code Section 41-60; 1952 Code Section 41-60; 1946 (44) 2584.



SECTION 27-35-110. Time of expiration of agreed tenancy for term or years.

When there is an express agreement, either oral or written, as to the term of the tenancy of a tenant for term or for years such tenancy shall end without notice upon the last day of the agreed term.

HISTORY: 1962 Code Section 41-62; 1952 Code Section 41-62; 1946 (44) 2584.



SECTION 27-35-120. Termination of month to month tenancy.

A tenancy from month to month may be ended by either party giving to the other written notice of thirty days to the effect that such tenancy shall be then terminated. No such tenancy shall ripen into a tenancy from year to year.

HISTORY: 1962 Code Section 41-63; 1952 Code Section 41-63; 1946 (44) 2584.



SECTION 27-35-130. Notice required for tenants at will and domestic servants.

All tenants at will and domestic servants shall vacate the premises occupied upon twenty days' written notice.

HISTORY: 1962 Code Section 41-64; 1952 Code Section 41-64; 1946 (44) 2584.



SECTION 27-35-140. Failure to pay rent.

Failure to pay the rent agreed upon when due, or a reasonable rent for use and occupation when demanded, shall terminate all tenancies for a term, for years, from month to month and at will and the tenant shall forthwith vacate the premises without notice.

HISTORY: 1962 Code Section 41-65; 1952 Code Section 41-65; 1946 (44) 2584.



SECTION 27-35-150. Abandonment of premises.

When a tenant abandons premises theretofore occupied by him the landlord may enter and take possession thereof, making distraint as herein provided of any property found thereon, including the property exempt from distress by the provisions of Section 27-39-230 and the term of a tenant abandoning premises used and occupied by him as such shall be deemed ended by such abandonment. Absence from the property for fifteen days after default in the payment of rent shall be construed as abandonment.

HISTORY: 1962 Code Section 41-66; 1952 Code Section 41-66; 1946 (44) 2584.



SECTION 27-35-160. Unlawful abandonment of buildings without notice.

Any tenant abandoning a building and leaving it open and exposed to vandalism without giving notice to the landlord of such action shall be deemed guilty of a misdemeanor and shall, upon conviction, be fined not more than one hundred dollars or be imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 41-67; 1962 (52) 1909.



SECTION 27-35-170. Holding over following demand for possession; penalty.

All tenants, whether for life or years, by sufferance or at will, or persons coming in under or by collusion with them who shall hold over after the legal determination of their estates, after demand made in writing for delivering possession thereof by the person having the reversion or remainder therein or his agent, for the space of three months after such demand shall forfeit double the value of the use of the premises, recoverable by action.

HISTORY: 1962 Code Section 41-72; 1952 Code Section 41-72; 1942 Code Section 8800; 1932 Code Section 8800; Civ. C. '22 Section 5267; Civ. C. '12 Section 3497; Civ. C. '02 Section 2411; G. S. 1808; R. S. 1927; 1808 (5) 565.



SECTION 27-35-180. Penalty for not delivering possession after notice of intent to quit.

In case any tenant shall give notice in writing of his intention to quit the premises rented by him and shall not accordingly deliver up the possession at the time in such notice contained, the tenant, his executors or administrators, shall pay to the landlord double the rent which he otherwise would have been liable to pay. But nothing herein contained shall be construed to give such tenant a right to discontinue or determine his tenancy by such notice in any other manner than according to the laws of force at the time of giving such notice.

HISTORY: 1962 Code Section 41-73; 1952 Code Section 41-73; 1942 Code Section 8814; 1932 Code Section 8814; Civ. C. '22 Section 5280; Civ. C. '12 Section 3510; Civ. C. '02 Section 2424; G. S. 1820; R. S. 1940; 1712 (2) 578; 1808 (5) 565.






CHAPTER 37 - EJECTMENT OF TENANTS

SECTION 27-37-10. Grounds for ejectment of tenant.

(A) The tenant may be ejected upon application of the landlord or his agent when (1) the tenant fails or refuses to pay the rent when due or when demanded, (2) the term of tenancy or occupancy has ended, or (3) the terms or conditions of the lease have been violated.

(B) For residential rental agreements, nonpayment of rent within five days of the date due constitutes legal notice to the tenant that the landlord has the right to begin ejectment proceedings under this chapter if a written rental agreement specifies in bold conspicuous type that nonpayment of rent constitutes such notice. This requirement is satisfied if the written rental agreement contains the notice specified in Section 27-40-710(B).

HISTORY: 1962 Code Section 41-101; 1952 Code Section 41-101; 1946 (44) 2584; 2000 Act No. 409, Section 5.



SECTION 27-37-20. Ejectment proceedings.

Any tenant may be ejected in the following manner, to wit: Upon application by the landlord or his agent or attorney any magistrate having jurisdiction shall issue a written rule requiring the tenant forthwith to vacate the premises occupied by him or to show cause why he should not be ejected before the magistrate within ten days after service of a copy of such rule upon the tenant.

HISTORY: 1962 Code Section 41-102; 1952 Code Section 41-102; 1946 (44) 2584; 1950 (46) 2305.



SECTION 27-37-30. Service of rule; posting and mailing requirements.

(A) The copy of the rule provided for in Section 27-37-20 may be served in the same manner as is provided by law for the service of the summons in actions pending in the court of common pleas or magistrates courts of this State. The methods of service described in subsections (B) and (C) may be used as alternatives to the method of service described in this subsection.

(B) When no person can be found in possession of the premises, and the premises have remained abandoned, as defined in Section 27-40-730 for residential rental agreements and in Section 27-35-150 for nonresidential rental agreements, for a period of fifteen days or more immediately before the date of service, the copy of the rule may be served by leaving it affixed to the most conspicuous part of the premises.

(C) When service as provided in subsection (A) has been attempted unsuccessfully two times in the manner described in item (1), a copy of the rule may be served by affixing both it and documentation of the two service attempts to the most conspicuous part of the premises and mailing a copy of the rule in the manner described in item (2):

(1) Each of the two attempts to serve the defendant must be separated by a minimum of forty-eight hours and must occur at times of day separated by a minimum of eight hours. The person attempting to serve the rule must document the date and time of the attempts by affidavit or by certificate in the case of a law enforcement officer. On the first unsuccessful attempt to serve the rule, a copy of the rule must be affixed to the most conspicuous part of the premises. On the second unsuccessful attempt to serve the rule, the documentation of the two attempts to serve the rule must be attached to the copy of the rule when it is affixed to the most conspicuous part of the premises.

(2) For mailing by ordinary mail to be considered to complete service under this item, it must be accomplished by placing a copy of the rule and documentation of the prior attempts at service in an envelope in the presence of the clerk of the magistrates court. The clerk is responsible for verifying that the envelope is addressed to the defendant at the address shown in the rule as the rental premises of the defendant or another address for receipt of mail furnished in writing by the tenant to the landlord, that the envelope contains the necessary documents, and that the clerk has placed the sealed and stamped envelope in the United States mail. The clerk's verification must be made a part of the record in the case, and service by ordinary mail is not considered complete without the clerk's verification. A fee as provided for in Section 8-21-1010(14) must be collected by the magistrate or his clerk for the verification and mailing in this item.

(3) Mailing of the rule constitutes service when the requirements of items (1) and (2) have been met and ten days have elapsed from the time of mailing. If these requirements have been met, the specified time period for the tenant to show cause why he should not be ejected as provided in Section 27-37-20 begins to run on the eleventh day after mailing. However, if the tenant contacts the magistrates court prior to the eleventh day, the specified time period for the tenant to show cause as provided in Section 27-37-20 must begin to run at the time of contact.

HISTORY: 1962 Code Section 41-103; 1952 Code Section 41-103; 1946 (44) 2584; 1999 Act No. 61, Section 1; 2000 Act No. 409, Section 6.



SECTION 27-37-40. Tenant ejected on failure to show cause.

If the tenant fails to appear and show cause within the aforesaid ten days then the magistrate shall issue a warrant of ejectment and the tenant shall be ejected by his regular or special constable or by the sheriff of the county.

HISTORY: 1962 Code Section 41-104; 1952 Code Section 41-104; 1946 (44) 2584; 1950 (46) 2305.



SECTION 27-37-50. Change of venue.

The magistrate may grant a change of venue in an ejectment case as in any other civil case on a proper showing.

HISTORY: 1962 Code Section 41-105; 1952 Code Section 41-105; 1946 (44) 2584.



SECTION 27-37-60. Trial of issue.

If the tenant appear and contest ejectment the magistrate shall forthwith hear and determine the case as any other civil case, allowing trial by jury if demanded by either party.

HISTORY: 1962 Code Section 41-106; 1952 Code Section 41-106; 1946 (44) 2584.



SECTION 27-37-70. Designation of parties in ejectment.

In any trial before the magistrate in an ejectment case either with or without jury the landlord may be designated as plaintiff and the tenant as defendant.

HISTORY: 1962 Code Section 41-107; 1952 Code Section 41-107; 1946 (44) 2584.



SECTION 27-37-80. Jury trial.

Either landlord or tenant may demand trial by jury. In such case a jury shall be summoned and a jury trial had as in any other civil case. Upon the testimony offered, under instructions by the magistrate as to the law, the jury shall find for either the landlord or tenant as in any other civil case.

HISTORY: 1962 Code Section 41-108; 1952 Code Section 41-108; 1946 (44) 2584.



SECTION 27-37-90. New trial.

When a jury is had in an ejectment case the magistrate may grant a new trial as in any other civil case.

HISTORY: 1962 Code Section 41-109; 1952 Code Section 41-109; 1946 (44) 2584.



SECTION 27-37-100. Effect of verdict for plaintiff.

If the verdict be for the plaintiff the magistrate shall within five days issue a writ of ejectment and the tenant shall be ejected by the constable or special constable or the sheriff of the county.

HISTORY: 1962 Code Section 41-110; 1952 Code Section 41-110; 1946 (44) 2584.



SECTION 27-37-110. Effect of verdict for defendant.

If the verdict be for the defendant then the tenant shall remain in possession until (a) the termination of his tenancy by agreement or operation of law, (b) failure or neglect to pay rent or (c) ejected in another proceeding under this chapter or by the judgment of a court of competent jurisdiction.

HISTORY: 1962 Code Section 41-111; 1952 Code Section 41-111; 1946 (44) 2584.



SECTION 27-37-120. Appeal.

Either party may appeal in an ejectment case and such appeal shall be heard and determined as other appeals in civil cases from the magistrate's court.

HISTORY: 1962 Code Section 41-112; 1952 Code 41-112; 1946 (44) 2584.



SECTION 27-37-130. Bond required to stay ejectment on appeal.

An appeal in an ejectment case will not stay ejectment unless at the time of appealing the tenant shall give an appeal bond as in other civil cases for an amount to be fixed by the magistrate and conditioned for the payment of all costs and damages which the landlord may sustain thereby. In the event the tenant shall fail to file the bond herein required within five days after service of the notice of appeal such appeal shall be dismissed by the trial magistrate.

HISTORY: 1962 Code Section 41-113; 1952 Code Section 41-113; 1946 (44) 2584; 1950 (46) 2305.



SECTION 27-37-140. Action of tenant wrongfully dispossessed.

In case any tenant is wrongfully dispossessed he may have an action for damages against the landlord.

HISTORY: 1962 Code Section 41-114; 1952 Code Section 41-114; 1946 (44) 2584.



SECTION 27-37-150. Accrual of rent after institution of proceedings.

After the commencement of ejectment proceedings by the issuance of a rule to vacate or to show cause as herein provided, the rental for the use and occupancy of the premises involved shall continue to accrue so long as the tenant remains in possession of the premises, at the same rate as prevailed immediately prior to the issuance of such rule, and the tenant shall be liable for the payment of such rental, the collection of which may be enforced by distress as herein provided with respect to other rents. But the acceptance by the landlord of any rent, whether it shall have accrued at the time of issuing such rule or shall subsequently accrue, shall not operate as a waiver of the landlord's right to insist upon ejectment, nor as a renewal or extension of the tenancy, but the rights of the parties as they existed at the time of the issuance of the rule shall control.

HISTORY: 1962 Code Section 41-115; 1952 Code Section 41-115; 1950 (46) 2305.



SECTION 27-37-155. Commercial lease contract claims and counterclaims.

(A) In any action involving a commercial lease where the landlord sues for possession and the tenant raises defenses or counterclaims pursuant to this chapter or the lease agreement:

(1) the tenant is required to pay the landlord all rent which becomes due after the issuance of a written rule requiring the tenant to vacate or show cause as rent becomes due and the landlord is required to provide the tenant with a written receipt for each payment except when the tenant pays by check; and

(2) the tenant is required to pay the landlord all rent allegedly owed prior to the issuance of the rule; provided, however, that in lieu of the payment the tenant may be allowed to submit to the court a receipt and cancelled check, or both, indicating that payment has been made to the landlord.

(B)(1) In the event a jury trial is requested and upon motion of either party or upon his own motion, the magistrate may order that the commercial lease ejectment case be heard at the next term of court following the tenant's appearance.

(2) In the event that the amount of rent is in controversy, the court shall preliminarily determine the amount of rent to be paid to the landlord.

(3) If the tenant appears in response to the rule and alleges that rent due as provided by Section 27-37-150 and this section has been paid, the court shall determine the issue. If the tenant has failed to comply with Section 27-37-150 and this section, the court shall issue a warrant of ejectment and the landlord must be placed in full possession of the premises by the sheriff, deputy, or constable.

(4) If the amount of rent due is determined at final adjudication to be less than alleged by the landlord, decision must be entered for the tenant if the court determines that the tenant has complied fully with the provisions of Section 27-37-150, this section, and the lease agreement.

(5) If the court orders that the tenant pay all rent due and accruing as of and during the pendency of the action as provided by Section 27-37-150 and this section, the order may require the payments to be made (a) directly to the commercial landlord or to the clerk of court, to be held until final disposition of the case, or (b) through the magistrate's office. If payments are to be made through the magistrate's office, a fee of three percent of the rental payment must be added to the amount paid through the office and the fee of three percent shall be retained in the collecting magistrate's office to defray the costs of collection. If the tenant fails to make a payment as provided in Section 27-37-150 and this section, the tenant's failure to comply entitles the landlord to execution of the judgment for possession and, upon application of the landlord, the magistrate shall issue a warrant of ejectment and the landlord must be placed in full possession of the premises by the sheriff, deputy, or constable.

HISTORY: 2006 Act No. 361, Section 1, eff June 9, 2006.



SECTION 27-37-160. Execution of writ of ejectment.

In executing a writ of ejectment, the constable or deputy sheriff shall proceed to the premises, present to the occupants a copy of the writ and give the occupants twenty-four hours to vacate voluntarily. If the occupants refuse to vacate within twenty-four hours or the premises appear unoccupied, the constable or deputy sheriff shall announce his identity and purpose. If necessary, the deputy sheriff, but not a constable, may then enter the premises by force, using the least destructive means possible, in order to effectuate the ejectment. If the premises appear to be occupied and the occupant does not respond, the constable or deputy sheriff shall leave a copy of the writ taped or stapled at each corner and attached at the top of either the front or back door or in the most conspicuous place. Twenty-four hours following the posting of the writ, if the occupants have not vacated the premises voluntarily, the deputy sheriff, but not a constable, may then enter the premises by force, using the least destructive means possible, in order to effectuate the ejectment. Discretion may be exercised by the constable or deputy sheriff in granting a delay in the dispossession of ill or elderly tenants.

HISTORY: 1986 Act No. 336, Section 3; 1994 Act No. 465, Section 1.






CHAPTER 39 - RENT

SECTION 27-39-10. Collection of agricultural rents and advances; liens therefor not affected.

The remedy of distress given in Article 3 of this chapter shall not affect the right of a landlord to collect farm or agricultural rents by seizure or attachment of crops growing or gathered as provided by law, nor shall Chapters 33 through 41 of this Title affect liens for agricultural rents and for advances to agricultural tenants as otherwise provided by law.

HISTORY: 1962 Code Section 41-3; 1952 Code Section 41-3; 1946 (44) 2584.



SECTION 27-39-20. Validity of payment of rent for period longer than twelve months.

Any payment made in anticipation of rent for a longer period than twelve months shall not be considered a valid discount against the claims and rights of third persons.

HISTORY: 1962 Code Section 41-201; 1952 Code Section 41-201; 1942 Code Section 8804; 1932 Code Sections 8804, 8875; Civ. C. '22 Section 5270; Civ. C. '12 Section 3500; Civ. C. '02 Section 2414; G. S. 1810; R. S. 1930; 1876 (16) 92.



SECTION 27-39-30. Effect of payment of rent to grantor or conusor.

No tenant shall be prejudiced or damaged by payment of any rent to any grantor or conusor or by breach of any condition for nonpayment of rent before notice shall be given to him of such grant by the conusee or grantee.

HISTORY: 1962 Code Section 41-202; 1952 Code Section 41-202; 1942 Code Section 8816; 1932 Code Section 8816; Civ. C. '22 Section 5282; Civ. C. '12 Section 3512; Civ. C. '02 Section 2426; G. S. 1823; R. S. 1942.



SECTION 27-39-40. Action for debt may be brought for rent on lease or demise for life.

Any person having any rent in arrears or due upon any lease or demise for life or lives may bring an action of debt for such arrears of rent in the same manner as he might have done in case such rent were due and reserved upon a lease for years.

HISTORY: 1962 Code Section 41-204; 1952 Code Section 41-204; 1942 Code Section 8823; 1932 Code Section 8823; Civ. C. '22 Section 5289; Civ. C. '12 Section 3519; Civ. C. '02 Section 2433; G. S. 1827; R. S. 1946; 1898 (22) 784.



SECTION 27-39-60. Counties and municipal corporations restricted from regulating rent charged for certain dwellings.

No county or municipal corporation may enact, maintain, or enforce any ordinance or resolution which would regulate in any way the amount of rent to be charged for privately owned, single family, or multiple unit residential, or commercial rental property. This section may not be construed as prohibiting any county or municipal corporation, or any authority created by a county or municipal corporation for that purpose, from regulating in any way property belonging to the county or municipal corporation or from entering into any agreements with private persons which regulate the amount of rent to be charged for rental properties.

HISTORY: 1985 Act No. 184, Section 1.



SECTION 27-39-210. Commencement of proceedings for collection of rent by distress.

A landlord may enforce collection of rent due by distress in the following manner, to wit: Any magistrate having jurisdiction over the district in which the premises occupied are situate may issue, upon receipt of an affidavit of the landlord or his agent setting forth the amount of rent due, a notice directed to the tenant stating the alleged amount of rent due, including any cost, and fixing a time and place for a predistress hearing to be held not earlier than five days after the service of the notice. Such notice, together with a copy of the affidavit, shall be delivered to (a) any regular constable, (b) such special constable as the magistrate may appoint or (c) the sheriff of the county for enforcement. Such officer shall forthwith serve a copy of the notice and affidavit on the tenant by delivering the copies to him personally, or if he cannot be found, to any agent of the tenant in whose possession the property sought to be distrained is located. If neither the tenant nor any agent of the tenant can be found, the tenant may be served by leaving such copies at the tenant's place of business or at the rented premises with some person of suitable age and discretion. If, after reasonable search, the tenant cannot be located in the county, no person can be found in possession of the rented premises, and the premises have been abandoned for a period of fifteen days or more immediately prior to the date of service, the copies of the affidavit and notice may be served by leaving them affixed to the most conspicuous part of the premises and by delivering them to the clerk of court of the county in which the premises are located. If the premises have been abandoned for fifteen days immediately prior to the date of service, the tenant shall be deemed to have appointed the clerk of court as his agent for acceptance of service of the notice and affidavit.

HISTORY: 1962 Code Section 41-151; 1952 Code Section 41-151; 1946 (44) 2584; 1973 (58) 384.



SECTION 27-39-220. Predistress hearing.

The purpose of the predistress hearing is to protect the tenant's use and possession of property from arbitrary encroachment and to prevent unfair or mistaken deprivation of property. If the magistrate shall, after conducting the hearing, find that the landlord's right to distress is valid and the tenant has no overriding right to continue in possession of the property subject to distress, then the magistrate may issue his distress warrant naming the amount of rent due, with costs, and such warrant shall be delivered to an officer as set forth in Section 27-39-210.

HISTORY: 1962 Code Section 41-151.1; 1973 (58) 384.



SECTION 27-39-230. Property exempt from distress.

The following property is exempt from distress for rent:

(1) personal clothing and food within the dwelling;

(2) bedsteads;

(3) bedding and cooking utensils; and

(4) property which is owned by a third party for which the magistrate finds ownership was not transferred from the tenant to the third party for the purpose of avoiding distraint.

HISTORY: 1962 Code Section 41-152; 1952 Code Section 41-152; 1946 (44) 2584; 2000 Act No. 409, Section 3.



SECTION 27-39-240. Enforcement of distress warrant.

The officer to whom a distress warrant is delivered, after the predistress hearing, shall forthwith demand of the tenant payment of the rent with costs as enumerated in the distress warrant. If such amount is paid the officer shall return the warrant with the amount collected to the magistrate who shall settle with the landlord. If the tenant fails or refuses to pay such rent with costs the officer shall distrain sufficient of the property upon the rented premises to pay such amount, giving the tenant a list in writing of the property distrained together with a copy of the distress warrant.

HISTORY: 1962 Code Section 41-153; 1952 Code Section 41-153; 1946 (44) 2584; 1973 (58) 384.



SECTION 27-39-250. Property of third party on premises.

If any property distrained is not the property of the tenant, the tenant shall immediately name the owner and inform the officer of the ownership, and the officer shall distrain sufficient other property of the tenant to pay the rent and costs. Even though property of the tenant must be first applied to payment of the rent and costs, all property upon the rented premises is subject to distress as provided in this section, except property mentioned in Section 27-39-230. If at any time prior to sale, as provided in Section 27-39-320, the landlord is given or receives written notice containing facts substantiating ownership that some of the distrained property is owned by a third party, the third party must receive notice, as provided in Section 27-39-210 , and an opportunity to be heard, as provided in Section 27-39-220. Before the distrained property of the third party is subject to sale pursuant to Section 27-39-320, the magistrate shall find, in a hearing, that the ownership of the property was transferred from the tenant to the third party for the purpose of avoiding distraint. If the magistrate does not make this finding, the property of the third party is exempt from distraint as provided in Section 27-39-230.

HISTORY: 1962 Code Section 41-154; 1952 Code Section 41-154; 1946 (44) 2584; 1985 Act No. 85, Section 1; 2000 Act No. 409, Section 4.



SECTION 27-39-270. Property removed from premises.

Any property belonging to the tenant removed from the premises shall, if found, be subject to distraint and sale, provided such distraint be made within thirty days after such removal.

HISTORY: 1962 Code Section 41-156; 1952 Code Section 41-156; 1946 (44) 2584; 1960 (51) 1602.



SECTION 27-39-280. Distraint after expiration of lease of tenant for life of another.

When tenants pur autre vie hold over the tenements to them demised after the determination of such leases, any person having any rent in arrears or due upon any such lease may distrain for such arrears after the determination of the lease, in the same manner as he might have done if such lease had not been ended or determined; provided, that such distress be made within the space of six calendar months after the determination of such lease during the continuance of such landlord's title or interest and during the possession of the tenant from whom such arrears became due.

HISTORY: 1962 Code Section 41-157; 1952 Code Section 41-157; 1942 Code Section 8821; 1932 Code Section 8821; Civ. C. '22 Section 5287; Civ. C. '12 Section 3517; Civ. C. '02 Section 2431; G. S. 1828; R. S. 1947; 1898 (22) 784; 1946 (44) 2584.



SECTION 27-39-290. Reasonableness of distress.

Any distress must be reasonable in respect to the amount of property distrained.

HISTORY: 1962 Code Section 41-158; 1952 Code Section 41-158; 1946 (44) 2584.



SECTION 27-39-300. Damages for unreasonable and excessive distress.

Any lessor or landlord who makes unreasonable and excessive distress shall be liable for all damages sustained by the tenant whose goods are distrained by reason of such excessive distress. Such damage may be recovered by an action in any court of competent jurisdiction.

HISTORY: 1962 Code Section 41-159; 1952 Code Section 41-159; 1942 Code Section 8824; 1932 Code Section 8824; Civ. C. '22 Section 5290; Civ. C. '12 Section 3520; Civ. C. '02 Section 2434; G. S. 1827; R. S. 1946; 1898 (22) 784.



SECTION 27-39-310. Giving bond to free property from distraint.

Within five days after such distraint the tenant may free the property from the lien of the distraint by giving a bond payable to the landlord in double the amount claimed, with sufficient surety or sureties approved by the court, and the issues thus joined shall be tried by the court. The landlord shall have the right to except to the surety or sureties and the surety or sureties shall justify before the magistrate as provided for justification for sureties in claim and delivery actions.

HISTORY: 1962 Code Section 41-160; 1952 Code Section 41-160; 1946 (44) 2584.



SECTION 27-39-320. Sale of distrained property.

If the tenant fails to give bond as above prescribed then the officer may sell such property at public auction to the highest bidder for cash at a designated place of sale after posting a notice of such sale for five days upon the premises and two other public places in the county stating the time and place of such sale.

HISTORY: 1962 Code Section 41-161; 1952 Code Section 41-161; 1946 (44) 2584.



SECTION 27-39-330. Tax liens on property sold under distress.

The purchaser at a sale of chattels seized under a distress warrant shall take the property subject to any lien for taxes thereon.

HISTORY: 1962 Code Section 41-162; 1952 Code Section 41-162; 1946 (44) 2584.



SECTION 27-39-340. Persons who may be purchasers at sale.

The landlord or any other person may become a purchaser at a sale of chattels under a distress warrant.

HISTORY: 1962 Code Section 41-163; 1952 Code Section 41-163; 1946 (44) 2584.



SECTION 27-39-350. Disposition of proceeds from sale.

If the property distrained brings more than the rent with costs at such sale the surplus shall be paid to the tenant, and the rent shall be paid to the landlord.

HISTORY: 1962 Code Section 41-164; 1952 Code Section 41-164; 1946 (44) 2584.



SECTION 27-39-360. Remedy of distress deemed cumulative.

The remedy of distress shall be deemed cumulative with respect to any other remedy for the collection of rent.

HISTORY: 1962 Code Section 41-165; 1952 Code Section 41-165; 1946 (44) 2584.






CHAPTER 40 - RESIDENTIAL LANDLORD AND TENANT ACT

SECTION 27-40-10. Short title.

This chapter is known and may be cited as the South Carolina Residential Landlord and Tenant Act.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-20. Purposes; rules of construction.

(a) This chapter must be liberally construed and applied to promote its underlying purposes and policies.

(b) Underlying purposes and policies of this chapter are:

(1) to simplify, clarify, modernize, and revise the law governing rental of dwelling units and the rights and obligations of landlords and tenants;

(2) to encourage landlords and tenants to maintain and improve the quality of housing.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-30. Supplementary rules of law applicable.

Unless displaced by the provisions of this chapter, the principles of law and equity, including the law relating to capacity to contract, mutuality of obligations, principal and agent, real property, public health, safety and fire prevention, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause shall supplement the provisions of this chapter.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-40. Construction against implicit repeal.

This chapter being a general chapter intended as a unified coverage of its subject matter, no part of it is to be construed as impliedly repealed by subsequent legislation if that construction can reasonably be avoided.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-50. Administration of remedies; enforcement.

(a) The remedies provided by this chapter must be so administered that an aggrieved party may recover appropriate damages. The aggrieved party has a duty to mitigate damages.

(b) Any right or obligation declared by this chapter is enforceable by action unless the provision declaring it specifies a different and limited effect.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-60. Settlement of disputed claim or right.

A claim or right arising under this chapter or on a rental agreement, if disputed in good faith, may be settled by agreement.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-110. Territorial application.

This chapter applies to, regulates, and determines rights, obligations, and remedies under a rental agreement, wherever made, for a dwelling unit located within this State.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-120. Exclusions from application of chapter.

The following arrangements are not governed by this chapter:

(1) residence at an institution, public or private, if incidental to detention or the provision of medical, geriatric, educational, counseling, religious, or similar service;

(2) occupancy under a contract of sale of a dwelling unit or the property of which it is a part, if the occupant is the purchaser or a person who succeeds to his interest;

(3) occupancy by a member or a fraternal or social organization in the portion of a structure operated for the benefit of the organization;

(4) transient occupancy in a hotel, motel, or other accommodations subject to the sales tax on accommodations as provided by Section 12-36-920;

(5) occupancy by an employee of a landlord whose right to occupancy is conditional upon employment in and about the premises;

(6) occupancy by an owner of a condominium unit or a holder of a proprietary lease in a cooperative;

(7) occupancy under a rental agreement covering the premises used by the occupant primarily for agricultural purposes;

(8) occupancy under a rental agreement in a premises regulated by the provisions of Chapter 32 of Title 27 of the 1976 Code (Vacation Time Sharing Plan Act).

(9) residence, whether temporary or not, at a charitable or emergency protective shelter, public or private.

HISTORY: 1986 Act No. 336, Section 1; 1998 Act No. 382, Section 1.



SECTION 27-40-130. Jurisdiction and service of process.

(a) The circuit courts and magistrate courts of this State shall exercise concurrent jurisdiction over any landlord with respect to any conduct in this State governed by this chapter or with respect to any claim arising from a transaction subject to this chapter. In addition to any other method provided by rule or by statute, personal jurisdiction over a landlord may be acquired in a civil action or proceeding instituted in the court of common pleas or magistrate court by the service of process in the manner provided by this section.

(b) If a landlord is not a resident of this State or is a corporation not authorized to do business in this State and engaged in any conduct in this State governed by this chapter, or engaged in a transaction subject to this chapter, he may designate an agent upon whom service of process may be made in this State. The agent must be a resident of this State or a corporation authorized to do business in this State. The designation must be in writing and filed with the Secretary of State. If no designation is made and filed or if process cannot be served in this State upon the designated agent, process may be served upon the Secretary of State, but service upon him is not effective unless the plaintiff or petitioner forthwith mails a copy of the process and pleading by registered or certified mail requiring a signed receipt to the defendant or respondent at his last reasonably ascertainable address. An affidavit of compliance with this section must be filed with the court of the county wherein the action is instituted on or before the return day of the process, if any, or within any further time the court allows.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-210. General definitions.

Subject to additional definitions contained in subsequent articles of this chapter which apply to specific articles or parts of this chapter, and unless the context otherwise requires, in this chapter:

(1) "action" includes recoupment, counterclaim, set-off, suit in equity, and any other proceeding in which rights are determined, including an action for possession;

(2) "building and housing codes" include any law, ordinance, or governmental regulation concerning fitness for habitation, or the construction, maintenance, operation, occupancy, use, or appearance of any premise, or dwelling unit;

(3) "dwelling unit" means a structure or the part of a structure that is used as a home, residence, or sleeping place by one person who maintains a household or by two or more persons who maintain a common household and includes landlord-owned mobile homes. Property that is leased for the exclusive purpose of being renovated by the lessee is not considered a dwelling unit within the meaning of this chapter;

(4) "fair-market rental value" means the actual periodic rental payment for comparable rental property to which a willing landlord and a willing tenant would agree. In determining the fair-market rental value, the court may consider appraisals offered by the tenant, landlord, realty experts, licensed appraisers, and other relevant evidence;

(5) "good faith" means honesty in fact in the conduct of the transaction concerned;

(6) "landlord" means the owner, lessor, or sublessor of the premises, and it also means a manager of the premises who fails to disclose as required by Section 27-40-420;

(7) "organization" includes a corporation, government, governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, and any other legal or commercial entity;

(8) "owner" means one or more persons, jointly or severally, in whom is vested (i) all or part of the legal title to property or (ii) all or part of the beneficial ownership and a right to present use and enjoyment of the premises. The term includes a mortgagee in possession;

(9) "person" includes an individual or organization;

(10) "premises" means a dwelling unit and the structure of which it is a part and facilities and appurtenances therein and grounds, areas, and facilities held out for the use of tenants generally or whose use is promised to the tenant;

(11) "rent" means the consideration payable for use of the premises including late charges whether payable in lump sum or periodic payments, excluding security deposits or other charges;

(12) "rental agreement" means all agreements, written or oral, and valid rules and regulations adopted under Section 27-40-520 embodying the terms and conditions concerning the use and occupancy of a dwelling unit and premises;

(13) "roomer" means a person occupying a dwelling unit that does not include a toilet and either a bathtub or a shower and a refrigerator, stove, and kitchen sink, all provided by the landlord, and where one or more of these facilities are used in common by occupants in the structure;

(14) "single family residence" means a structure maintained and used as a single dwelling unit. Notwithstanding that a dwelling unit shares one or more walls with another dwelling unit, it is a single family residence if it has direct access to a street or thoroughfare and shares neither heating facilities, hot water equipment, nor any other essential facility or service with any other dwelling unit;

(15) "tenant" means a person entitled under a rental agreement to occupy a dwelling unit to the exclusion of others;

(16) "wilful" means an attempt to intentionally avoid obligations under the rental agreement or the provisions of this chapter;

(17) "essential services" means sanitary plumbing or sewer services; electricity; gas, where it is used for heat, hot water, or cooking; running water, and reasonable amounts of hot water and heat, except where the building that includes the dwelling unit is not required by law to be equipped for that purpose, or the dwelling unit is so constructed that heat or hot water is generated by an installation within the exclusive control of the tenant and supplied by a direct public utility connection.

(18) "security deposit" means a monetary deposit from the tenant to the landlord which is held in trust by the landlord to secure the full and faithful performance of the terms and conditions of the lease agreement as provided in Section 27-40-410.

HISTORY: 1986 Act No. 336, Section 1; 1995 Act No. 112, Sections 1, 2.



SECTION 27-40-220. Obligation of good faith.

Every duty under this chapter and every act which must be performed as a condition precedent to the exercise of a right or remedy under this chapter imposes an obligation of good faith in its performances or enforcement.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-230. Unconscionability.

(a) If the court as a matter of law, finds:

(1) a rental agreement was unconscionable when made, the court may refuse to enforce the rental agreement;

(2) any provision of a rental agreement was unconscionable when made, the court may enforce the remainder of the agreement without the unconscionable provision or limit the application of any unconscionable provision to avoid an unconscionable result; or

(3) a settlement in which a party waives or agrees to forego a claim or right under this chapter or under a rental agreement was unconscionable when made, the court may refuse to enforce the settlement, enforce the remainder of the settlement without the unconscionable provision, or limit the application of any unconscionable provision to avoid an unconscionable result.

(b) If unconscionability is put into issue by a party or by the court upon its own motion, the parties must be afforded a reasonable opportunity to present evidence as to the setting, purpose, and effect of the rental agreement or settlement to aid the court in making the determination.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-240. Notice.

(A) A person has notice of a fact if:

(1) the person has actual knowledge of it;

(2) the person has received a notice or notification of it; or

(3) from all the facts and circumstances known to him at the time in question he has reason to know that it exists. A person "knows" or "has knowledge" of a fact if he has actual knowledge of it.

(B) A person "notifies" or "gives" a notice or notification to another person by taking steps reasonably calculated to inform the other in ordinary course whether or not the other actually comes to know of it. A person "receives" a notice or notification when:

(1) it comes to his attention; or

(2) in the case of the landlord, it is delivered at the place of business of the landlord through which the rental agreement was made or at any place held out by the landlord as the place for receipt of the communication; or

(3) in the case of the tenant, it is delivered in hand to the tenant or mailed by registered or certified mail to the tenant at the place held out by him as the place for receipt of the communication, or in the absence of the designation, to the tenant's last known place of residence. Proof of mailing pursuant to this subsection constitutes notice without proof of receipt.

(C) "Notice", knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction, and in any event from the time it would have been brought to the individual's attention if the organization had exercised reasonable diligence.

(D) The time within which an act is to be done must be computed by reference to South Carolina Rules of Civil Procedure.

HISTORY: 1986 Act No. 336, Section 1; 1995 Act No. 112, Section 3.



SECTION 27-40-310. Terms and conditions of rental agreement.

(a) A landlord and a tenant may include in a rental agreement terms and conditions not prohibited by this chapter or other rule of law, including rent, term of the agreement, and other provisions governing the rights and obligations of the parties.

(b) In absence of agreement, the tenant shall pay as rent the fair-market rental value for the use and occupancy of the dwelling unit.

(c) Rent is payable without demand or notice at the time and place agreed upon by the parties. Unless the tenant is otherwise notified in writing, rent is payable at the dwelling unit and periodic rent is payable at the beginning of any term of one month or less and otherwise in equal monthly installments at the beginning of each month. Unless otherwise agreed, rent is uniformly apportionable from day to day.

(d) Unless the rental agreement fixes a definite term, the tenancy is week to week in case of a roomer who pays weekly rent and in all other cases month to month.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-320. Effect of unsigned or undelivered rental agreement.

(a) If the landlord does not sign and deliver a written rental agreement which has been signed and delivered to the landlord by the tenant, acceptance of rent without reservation by the landlord gives the rental agreement the same effect as if it had been signed and delivered by the landlord.

(b) If the tenant does not sign and deliver a written rental agreement which has been signed and delivered to the tenant by the landlord, acceptance of possession and payment of rent without reservation gives the rental agreement the same effect as if it had been signed and delivered by the tenant.

(c) If a rental agreement given effect by the operation of this section provides for a term longer than one year, it is effective for only one year.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-330. Prohibited provisions in rental agreements.

(a) A rental agreement may not provide that the tenant:

(1) agrees to waive or forego rights or remedies under this chapter;

(2) authorizes any person to confess judgment on a claim arising out of the rental agreement;

(3) agrees to the exculpation or limitation of any liability of the landlord arising under law or to indemnify the landlord for that liability or the costs connected therewith.

(b) A provision prohibited by subsection (a) included in a rental agreement is unenforceable. If a landlord deliberately uses a rental agreement containing provisions known by him to be prohibited and attempts to exercise the rights created by the agreement, the tenant may recover in addition to his actual damages an amount not to exceed the security deposit and reasonable attorney's fees. If a landlord maliciously uses a rental agreement containing provisions known by him to be prohibited and attempts to exercise the rights created thereby, the tenant may recover in addition to his actual damages an amount not to exceed three months' periodic rent and reasonable attorney's fees.

(c) The provisions of this section shall not operate so as to invalidate bona fide liquidated damage provisions which shall establish the amount of damages for loss of rent resulting from a premature termination of a lease.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-340. Separation of rents and obligations to maintain property forbidden.

A rental agreement, assignment, conveyance, trust deed, mortgage, or security instrument may not permit the receipt of rent absent the obligation to comply with Section 27-40-440(a).

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-410. Security deposits; prepaid rent.

(a) Upon termination of the tenancy, property or money held by the landlord as security must be returned less amounts withheld by the landlord for accrued rent and damages which the landlord has suffered by reason of the tenant's noncompliance with Section 27-40-510. Any deduction from the security/rental deposit must be itemized by the landlord in a written notice to the tenant together with the amount due, if any, within thirty days after termination of the tenancy and delivery of possession and demand by the tenant, whichever is later. The tenant shall provide the landlord in writing with a forwarding address or new address to which the written notice and amount due from the landlord may be sent. If the tenant fails to provide the landlord with the forwarding or new address, the tenant is not entitled to damages under this subsection provided the landlord (1) had no notice of the tenant's whereabouts and (2) mailed the written notice and amount due, if any, to the tenant's last known address.

(b) If the landlord fails to return to the tenant any prepaid rent or security/rental deposit with the notice required to be sent by the landlord pursuant to subsection (a), the tenant may recover the property and money in an amount equal to three times the amount wrongfully withheld and reasonable attorney's fees.

(c) If a landlord (1) rents more than four adjoining dwelling units on the premises, and (2) imposes different standards for calculating security/rental deposits required of different tenants on the premises, then, prior to the consummation of the rental agreement, the landlord shall either post in a conspicuous place on the premises, or at the place at which rental is paid a statement clearly indicating the standards by which such security/rental deposits are calculated, or shall provide each prospective tenant with a statement setting forth the standards. If a landlord fails to comply with this subsection as to a tenant, the difference between the security/rental deposit required of the tenant and the lowest security/rental deposit required of any other tenant of a comparable dwelling unit on the premises is not subject to deductions for damages by reason of the tenant's noncompliance with Section 27-40-510.

(d) This section does not preclude the landlord or tenant from recovering other damages to which he may be entitled under this chapter or otherwise.

(e) Subject to the provisions of Section 27-40-450, the holder of the landlord's interest in the premises at the time of the termination of the tenancy is bound by this section.

HISTORY: 1986 Act No. 336, Section 1; 1994 Act No. 498, Section 1.



SECTION 27-40-420. Disclosure.

(a) A landlord or any person authorized to enter into a rental agreement on his behalf shall disclose to the tenant in writing at or before the commencement of the tenancy the name and address of an owner of the premises or a person authorized to act on behalf of the owner as agent, inter alia, for purposes of service of process and receiving or receipting notices or demands.

(b) The information required to be furnished by this section must be kept current and this section extends to and is enforceable against any successor landlord, owner, or manager.

(c) A person authorized to enter in a rental agreement on behalf of a landlord who fails to comply with subsection (a) with regard to a rental agreement entered into on behalf of the landlord becomes an agent of the landlord for purposes of that rental agreement for:

(1) service of process and receiving and receipting for notices and demands;

(2) performing the obligations of the landlord under this chapter and under the rental agreement and expending or making available for the performance of the obligations all rent collected from the premises and retained by the person on behalf of the landlord.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-430. Landlord to deliver possession of dwelling unit.

At the commencement of the term a landlord shall deliver possession of the premises to the tenant in compliance with the rental agreement and Section 27-40-440. The landlord may bring an action for possession against any person wrongfully in possession and may recover the damages provided in Section 27-40-760(c).

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-440. Landlord to maintain premises.

(a) A landlord shall:

(1) comply with the requirements of applicable building and housing codes materially affecting health and safety;

(2) make all repairs and do whatever is reasonably necessary to put and keep the premises in a fit and habitable condition;

(3) keep all common areas of the premises in a reasonably safe condition, and, for premises containing more than four dwelling units, keep in a reasonably clean condition;

(4) make available running water and reasonable amounts of hot water at all times and reasonable heat except where the building that includes the dwelling unit is not required by law to be equipped for that purpose, or the dwelling unit is so constructed that heat or hot water is generated by an installation within the exclusive control of the tenant and supplied by a direct public utility connection;

(5) maintain in reasonably good and safe working order and condition all electrical, gas, plumbing, sanitary, heating, ventilating, air conditioning, and other facilities and appliances, including elevators, supplied or required to be supplied by him. Appliances present in the dwelling unit are presumed to be supplied by the landlord unless specifically excluded by the rental agreement. No appliances or facilities necessary to the provision of essential services may be excluded.

(b) If the duty imposed by paragraph (1) of subsection (a) is greater than any duty imposed by any other paragraph of that subsection, the landlord's duty must be determined by reference to paragraph (1) of subsection (a).

(c) The landlord and tenant of a single family residence may agree in writing that the tenant perform the landlord's duties specified in paragraph (5) of subsection (a) and also specified repairs, maintenance tasks, alterations, and remodeling, but only if the transaction is entered into in good faith and not for the purpose of evading the obligations of the landlord.

(d) The landlord and tenant of any dwelling unit other than a single family residence may agree that the tenant is to perform specified repairs, maintenance tasks, alterations, or remodeling only if:

(1) the agreement of the parties is entered into in good faith and not for the purpose of evading the obligations of the landlord;

(2) the work is not necessary to cure noncompliance with subsection (a)(1) of this section;

(3) the agreement does not diminish or affect the obligations of the landlord to other tenants in the premises.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-450. Limitation of liability.

(a) Unless otherwise agreed, a landlord who conveys the premises that include a dwelling unit subject to a rental agreement in a good faith sale to a bona fide purchaser is relieved of liability under the rental agreement and this chapter as to events occurring after written notice to the tenant of the conveyance. However, he remains liable to the tenant for security recoverable by the tenant under Section 27-40-410, unless the security deposit is transferred from the seller to the purchaser and the tenant is notified in writing a reasonable time after the transaction in which case the purchaser is liable under Section 27-40-410.

(b) Unless otherwise agreed, a manager of the premises that includes a dwelling unit is relieved of liability under the rental agreement and this chapter as to events occurring after written notice to the tenant of the termination of his management.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-510. Tenant to maintain dwelling unit.

A tenant shall:

(1) comply with all obligations primarily imposed upon tenants by applicable provisions of building and housing codes materially affecting health and safety;

(2) keep the dwelling unit and that part of the premises that he uses reasonably safe and reasonably clean;

(3) dispose from his dwelling unit all ashes, garbage, rubbish, and other waste in a reasonably clean and safe manner;

(4) keep all plumbing fixtures in the dwelling unit or used by the tenant reasonably clean;

(5) use in a reasonable manner all electrical, plumbing, sanitary, heating, ventilating, air-conditioning, and other facilities and appliances including elevators in the premises;

(6) not deliberately or negligently destroy, deface, damage, impair, or remove any part of the premises or knowingly permit any person to do so who is on the premises with the tenant's permission or who is allowed access to the premises by the tenant;

(7) conduct himself and require other persons on the premises with the tenant's permission or who are allowed access to the premises by the tenant to conduct themselves in a manner that will not disturb other tenant's peaceful enjoyment of the premises;

(8) comply with the lease and rules and regulations which are enforceable pursuant to Section 27-40-520.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-520. Rules and regulations.

(a) A landlord, from time to time, may adopt rules or regulations, however described, concerning the tenant's use and occupancy of the premises. They are enforceable against the tenant only if:

(1) their purpose is to promote the convenience, safety, or welfare of the tenants in the premises, preserve the landlord's property from abusive use, or make a fair distribution of services and facilities held out for the tenants generally;

(2) they are reasonably related to the purpose for which they are adopted;

(3) they apply to all tenants in the premises in a fair manner;

(4) they are sufficiently explicit in their prohibition, direction, or limitation of the tenant's conduct to fairly inform him of what he must or must not do to comply;

(5) they are not for the purpose of evading the obligations of the landlord;

(6) the tenant has notice of them at the time he enters into the rental agreement, or when they are adopted.

(b) Rules or regulations adopted after a tenant enters into a rental agreement are not valid as to such tenant if the rules or regulations substantially modify the tenant's bargain and after receiving notice upon adoption of his right to object, the tenant objects in writing to the landlord within thirty days after promulgation.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-530. Access.

(a) A tenant shall not unreasonably withhold consent to the landlord to enter into the dwelling unit in order to inspect the premises, make necessary or agreed repairs, decorations, alterations, or improvements, supply necessary or agreed services, or exhibit the dwelling unit to prospective or actual purchasers, mortgagees, tenants, workmen, or contractors.

(b) A landlord or his agent may enter the dwelling unit without consent of the tenant:

(1) At any time in case of emergency--prospective changes in weather conditions which pose a likelihood of danger to the property may be considered an emergency;

(2) Between the hours of 9:00 a.m. and 6:00 p.m. for the purpose of providing regularly scheduled periodic services such as changing furnace and air-conditioning filters, providing termite, insect, or pest treatment, and the like, provided that the right to enter to provide regularly scheduled periodic services is conspicuously set forth in writing in the rental agreement and that prior to entering, the landlord announces his intent to enter to perform services; or

(3) Between the hours of 8:00 a.m. and 8:00 p.m. for the purpose of providing services requested by the tenant and that prior to entering, the landlord announces his intent to enter to perform services.

(c) A landlord shall not abuse the right of access or use it to harass the tenant. Except in cases under item (b) above, the landlord shall give the tenant at least twenty-four hours notice of his intent to enter and may enter only at reasonable times.

(d) A landlord has no other right of access except:

(1) pursuant to court order;

(2) as permitted by Sections 27-40-720 and 27-40-730;

(3) when accompanied by a law enforcement officer at reasonable times for the purpose of service of process in ejectment proceedings; or

(4) unless the tenant has abandoned or surrendered the premises.

(e) A tenant shall not change locks on the dwelling unit without the permission of the landlord.

HISTORY: 1986 Act No. 336, Section 1; 1995 Act No. 112, Section 4.



SECTION 27-40-540. Tenant to use and occupy.

Unless otherwise agreed, a tenant shall occupy his dwelling unit only as a dwelling unit and shall not conduct or permit any illegal activities thereon.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-610. Noncompliance by landlord in general.

(a) Except as provided in this chapter, if there is a material noncompliance by the landlord with the rental agreement or a noncompliance with Section 27-40-440 materially affecting health and safety or the physical condition of the property, the tenant may deliver a written notice to the landlord specifying the acts and omissions constituting the breach and that the rental agreement will terminate upon a date not less than fourteen days after receipt of the notice if the breach is not remedied within fourteen days. The rental agreement shall terminate as provided in the notice except that:

(1) The rental agreement shall not terminate by reason of the breach:

(i) if the breach is remedial by repairs or otherwise and the landlord adequately remedies the breach before the date specified in the notice; or

(ii) if such remedy for a breach not affecting health and safety cannot be remedied within fourteen days, but is commenced within the fourteen-day period and is pursued in good faith to completion within a reasonable time.

(2) The tenant may not terminate for a condition caused by the deliberate or negligent act or omission of the tenant, a member of his family, or other person on the premises with the tenant's permission or who is allowed access to the premises by the tenant.

(b) Except as provided in this chapter, the tenant may recover actual damages and obtain injunctive relief in a magistrate's or circuit court, without posting bond, for any noncompliance by the landlord with the rental agreement or Section 27-40-440. If the landlord's noncompliance is wilful, the tenant may recover reasonable attorney's fees.

(c) If the rental agreement is terminated, the landlord shall return security recoverable by the tenant under Section 27-40-410. If the landlord's noncompliance is wilful, the tenant may recover reasonable attorney's fees.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-620. Failure to deliver possession.

(a) If the landlord fails to deliver possession of the dwelling unit to the tenant as provided in Section 27-40-430, rent abates until possession is delivered and the tenant may:

(1) terminate the rental agreement upon at least five days' written notice to the landlord and upon termination the landlord shall return all prepaid rent and security; or

(2) demand performance of the rental agreement by the landlord and, if the tenant elects, maintain an action for possession of the dwelling unit against the landlord or any person wrongfully in possession and recover the actual damages sustained by him. Where the landlord is unable to deliver possession due to a previous tenant remaining in possession without the landlord's consent, after the expiration of the term of their rental agreement or its termination, the landlord is not liable for damages pursuant to this subsection, if the landlord made reasonable efforts to obtain possession of the premises.

(b) If a person's failure to deliver possession is wilful and not in good faith, an aggrieved person may recover from that person an amount not more than three months' periodic rent or twice the actual damages sustained, whichever is greater, and reasonable attorney's fees.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-630. Wrongful failure to provide essential services.

(a) If the landlord is negligent or wilful in failing to provide essential services as required by the rental agreement or Section 27-40-440, the tenant may give written notice to the landlord specifying the breach and may:

(1) procure reasonable amounts of the required essential services during the period of the landlord's noncompliance and deduct their actual and reasonable cost from the rent; or

(2) recover damages based upon the diminution in the fair-market rental value of the dwelling unit and reasonable attorney's fees.

(b) If the tenant proceeds under this section, he may not proceed under Section 27-40-610 as to that breach.

(c) Under no circumstances should this section be interpreted to authorize the tenant to make repairs on the rental property and deduct the cost of the repairs from rent. In the event that the tenant unlawfully acts without the landlord's consent and authorizes repairs, any mechanic's lien arising therefrom shall be unenforceable.

(d) Rights of the tenant under this section do not arise until he has given notice to the landlord and the landlord fails to act within a reasonable time or if the condition was caused by the deliberate or negligent act or omission of the tenant, a member of his family, or other person on the premises with the tenant's permission or who is allowed access to the premises by the tenant.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-640. Landlord's noncompliance as defense to action for possession or rent.

(a) In an action for possession based upon nonpayment of the rent or in an action for rent concerning a period when the tenant is in possession, the tenant may rely on the rental agreement or the provisions of this chapter to assert defenses and to counterclaim for any amount recoverable thereunder. If the defense or counterclaim by the tenant is without merit and is not raised in good faith, the landlord may recover, in addition to actual damages, reasonable attorney's fees.

(b) Notwithstanding the provisions of subsection (a), a tenant is considered to have waived violation of a landlord's duty to maintain the premises as set forth by the rental agreement or violation of the landlord's duties under Section 27-40-440 as a defense in an action for possession based upon nonpayment of rent or in an action for rent concerning a period where:

(1) the landlord has no notice of the violation of the duties fourteen days before rent is due for violations of Section 27-40-440 involving services other than essential services; or

(2) the landlord has no notice before rent is due which provides a reasonable opportunity to make emergency repairs necessary for the provision of essential services.

(c) In an action for rent concerning a period when the tenant is not in possession, he may assert defenses and counterclaims as provided in subsection (a) but is not required to pay any rent as required by Section 27-40-790.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-650. Fire or casualty damage.

(a) If the dwelling unit or premises are damaged or destroyed by fire or casualty to the extent that normal use and occupancy of the dwelling unit is substantially impaired, the tenant may:

(1) immediately vacate the premises and notify the landlord in writing within seven days thereafter of his intention to terminate the rental agreement, in which case the rental agreement terminates as of the date of vacating; or

(2) if continued occupancy is lawful, vacate any part of the dwelling unit rendered unusable by the fire or casualty, in which case the tenant's liability for rent is reduced in proportion to the diminution in the fair-market rental value of the dwelling unit.

(b) Unless the fire or casualty was due to the tenant's negligence or otherwise caused by the tenant, if the rental agreement is terminated, the landlord shall return security recoverable under Section 27-40-410 and all prepaid rent. Accounting for rent in the event of termination or apportionment must be made as of the date of the fire or casualty. A landlord may withhold the tenant's security deposit or prepaid rent if the fire or casualty was due to the tenant's negligence or otherwise caused by the tenant; however, if the landlord withholds a security deposit or prepaid rent, he must comply with the notice requirement in Section 27-40-410(a).

HISTORY: 1986 Act No. 336, Section 1; 1995 Act No. 112, Section 5.



SECTION 27-40-660. Tenant's remedies for landlord's unlawful ouster or exclusion.

If a landlord unlawfully removes or excludes the tenant from the premises, or wilfully diminishes services to tenant by interrupting or causing interruption of essential services, the tenant may recover possession or terminate the rental agreement and, in either case, recover an amount equal to three months' periodic rent or twice the actual damages sustained by him, whichever is greater, and reasonable attorney's fees. If the rental agreement is terminated the landlord shall return security recoverable under Section 27-40-410.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-710. Noncompliance with rental agreement; failure to pay rent; removal of evicted tenant's personal property.

(A) Except as provided in this chapter, if there is a noncompliance by the tenant with the rental agreement other than nonpayment of rent or a noncompliance with Section 27-40-510 materially affecting health and safety or the physical condition of the property, or Section 27-40-540, the landlord may deliver a written notice to the tenant specifying the acts and omissions constituting the breach and that the rental agreement will terminate upon a date not less than fourteen days after receipt of the notice, if the breach is not remedied in fourteen days. The rental agreement terminates as provided in the notice except that:

(1) if the breach is remediable by repairs or otherwise and the tenant adequately remedies the breach before the date specified in the notice, or

(2) if the remedy cannot be completed within fourteen days, but is commenced within the fourteen-day period and is pursued in good faith to completion within a reasonable time, the rental agreement may not terminate by reason of the breach.

(B) If rent is unpaid when due and the tenant fails to pay rent within five days from the date due or the tenant is in violation of Section 27-40-540, the landlord may terminate the rental agreement provided the landlord has given the tenant written notice of nonpayment and his intention to terminate the rental agreement if the rent is not paid within that period. The landlord's obligation to provide notice under this section is satisfied for any lease term after the landlord has given one such notice to the tenant or if the notice is contained in conspicuous language in a written rental agreement. The written notice requirement upon the landlord under this subsection shall be considered to have been complied with if the rental agreement contains the following or a substantially equivalent provision:

"IF YOU DO NOT PAY YOUR RENT ON TIME

This is your notice. If you do not pay your rent within five days of the due date, the landlord can start to have you evicted. You will get no other notice as long as you live in this rental unit."

The presence of this provision in the rental agreement fully satisfies the "written notice" requirement under this subsection and applies to a month-to-month tenancy following the specified lease term in the original rental agreement. If the rental agreement contains the provision set forth in this subsection, the landlord is not required to furnish any separate or additional written notice to the tenant in order to commence eviction proceedings for nonpayment of rent even after the original term of the rental agreement has expired.

(C) Except as provided in this chapter, the landlord may recover actual damages and obtain injunctive relief, judgments, or evictions in magistrate's or circuit court without posting bond for any noncompliance by the tenant with the rental agreement or Section 27-40-510. A real estate broker-in-charge licensed in this State or a licensed property manager, in the conduct of his licensed business may, either in person or through one or more regular employees, complete a form writ of eviction and present facts to judicial officers on behalf of his landlord/principal in support of an action for eviction and/or distress and/or abandonment for which no separate charge is made for this service. If the tenant's noncompliance is wilful other than nonpayment of rent, the landlord may recover reasonable attorney's fees, provided the landlord is represented by an attorney. If the tenant's nonpayment of rent is not in good faith, the landlord is entitled to reasonable attorney's fees, provided the landlord is represented by an attorney.

(D) Personal property belonging to a tenant removed from a premises as a result of an eviction proceeding under this chapter which is placed on a public street or highway shall be removed by the appropriate municipal or county officials after a period of forty-eight hours, excluding Saturdays, Sundays, and holidays, and may also be removed by these officials in the normal course of debris or trash collection before or after a period of forty-eight hours. If the premises is located in a municipality or county that does not collect trash or debris from the public highways, then after a period of forty-eight hours, the landlord may remove the personal property from the premises and dispose of it in the manner that trash or debris is normally disposed of in such municipalities or counties. The notice of eviction must clearly inform the tenant of the provisions of this section. The municipality or county and the appropriate officials or employees thereof have no liability in regard to the tenant if he is not informed in the notice of eviction of the provisions of this section.

HISTORY: 1986 Act No. 336, Section 1; 1992 Act No. 484, Section 1; 1998 Act No. 382, Section 2; 1999 Act No. 59, Section 1.



SECTION 27-40-720. Noncompliance affecting health and safety.

(a) If there is noncompliance by the tenant with Section 27-40-510 materially affecting health and safety that can be remedied by repair, replacement of a damaged item, or cleaning, and the tenant fails to comply as promptly as conditions require in case of emergency or within fourteen days after written notice by the landlord specifying the breach and requesting that the tenant remedy it within that period of time, the landlord may enter the dwelling unit and cause the work to be done in a workmanlike manner and the tenant shall reimburse the landlord for the cost and, in addition, the landlord shall have the remedies available under this chapter.

(b) If there is noncompliance by the tenant with Section 27-40-510 materially affecting health and safety other than as set forth in subsection (a) above, and the tenant fails to comply as promptly as conditions require in case of emergency, or within fourteen days after written notice by the landlord if it is not an emergency, specifying the breach and requesting that the tenant remedy within that period of time, the landlord may terminate the rental agreement.

HISTORY: 1986 Act No. 336, Section 1; 1995 Act No. 112, Section 6.



SECTION 27-40-730. Remedies for absence, nonuse, and abandonment.

(a) The unexplained absence of a tenant from a dwelling unit for a period of fifteen days after default in the payment of rent must be construed as abandonment of the dwelling unit.

(b) If the tenant has voluntarily terminated the utilities and there is an unexplained absence of a tenant after default in payment of rent, abandonment is considered immediate and the fifteen day rule as described in (a) does not apply.

(c) If the tenant abandons the dwelling unit, the landlord shall make reasonable efforts to rent it at a fair rental. If the landlord rents the dwelling unit for a term beginning before the expiration of the rental agreement, it terminates as of the date of the new tenancy, subject to the landlord's remedies under Section 27-40-740. If the landlord fails to use reasonable efforts to rent the dwelling unit at a fair rental or if the landlord accepts the abandonment as a surrender, the rental agreement is considered to be terminated by the landlord as of the date the landlord has notice of the abandonment. If the tenancy is from month to month or week to week, the term of the rental agreement for this purpose is considered to be a month or a week, as the case may be.

(d) When a dwelling unit has been abandoned or the rental agreement has come to an end and the tenant has removed a substantial portion of his property or voluntarily and permanently terminated his utilities and has left personal property in the dwelling unit or on the premises with a fair-market value of five hundred dollars or less, the landlord may enter the dwelling unit, using forcible entry if required, and dispose of the property.

(e) When a dwelling unit has been abandoned or the rental agreement has come to an end and the tenant has left personal property in the dwelling unit or on the premises in the cases not covered by subsection (d) above, the landlord may have the property removed only pursuant to the provisions of Sections 27-37-10 to 27-37-150.

(f) Where property is disposed of by the landlord pursuant to subsection (d) and the property was in excess of five hundred dollars, the landlord is not liable unless the landlord was grossly negligent.

HISTORY: 1986 Act No. 336, Section 1; 1995 Act No. 112, Section 7.



SECTION 27-40-740. Landlord's lien; distress proceeding.

(a) A contractual lien or contractual security interest on behalf of the landlord in the tenant's household goods is not enforceable unless perfected before the effective date of this chapter.

(b) A landlord may enforce collection of rent by distress only pursuant to Chapter 39, Title 27; however, the tenant may raise defenses to the issuance of a distress warrant pursuant to the provisions of this chapter or the rental agreement and may take advantage of the property exemptions found in Section 15-41-30.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-750. Remedy after termination.

If the rental agreement is terminated, the landlord has a right to possession and for rent and a separate claim for actual damages for breach of the rental agreement and reasonable attorney's fees.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-760. Recovery of possession limited.

A landlord may not recover or take possession of the dwelling unit by action or otherwise, including wilful diminution of required essential services to the tenant by interrupting or causing the interruption of services, except in case of abandonment, surrender, termination, or as permitted in this chapter.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-770. Periodic tenancy; holdover remedies.

(a) The landlord or the tenant may terminate a week-to-week tenancy by a written notice given to the other at least seven days before the termination date specified in the notice.

(b) The landlord or the tenant may terminate a month-to-month tenancy by a written notice given to the other at least thirty days before the termination date specified in the notice.

(c) If the tenant remains in possession without the landlord's consent after expiration of the term of the rental agreement or its termination, the landlord may bring an action for possession. If the holdover is not in good faith, the landlord may recover reasonable attorney's fees. If the tenant's holdover is a wilful violation of the provisions of this chapter or the rental agreement, the landlord may also recover an amount not more than three months periodic rent or twice the actual damages sustained by him, whichever is greater and reasonable attorney's fees. If the landlord consents to the tenant's continued occupancy, Section 27-40-310(d) applies.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-780. Landlord and tenant remedies for abuse of access.

(a) If the tenant refuses to allow lawful access, the landlord may obtain injunctive relief in magistrates' or circuit court without posting bond to compel access, or terminate the rental agreement. In either case the landlord may recover actual damages and reasonable attorney's fees.

(b) If the landlord knowingly makes an unlawful entry or repeated lawful entry in an unreasonable manner or makes repeated demands for entry otherwise lawful but which have the effect of unreasonably harassing the tenant, the tenant may obtain injunctive relief in magistrates' or circuit court without posting bond to prevent the recurrence of the conduct or terminate the rental agreement. In either case the tenant may recover actual damages and reasonable attorney's fees.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-790. Payment of rent into court.

In any action where the landlord sues for possession and the tenant raises defenses or counterclaims pursuant to this chapter or the rental agreement:

(a) The tenant is required to pay the landlord all rent which becomes due after the issuance of a written rule requiring the tenant to vacate or show cause as rent becomes due and the landlord is required to provide the tenant with a written receipt for each payment except when the tenant pays by check. If the landlord and tenant disagree as to the amount of rent or the time of payments thereof, the court shall hold a hearing as soon as feasible after the issues have been joined, and preliminarily determine the matter. In the event that the basis for the disagreement of the amount of rent due is the landlord's alleged violation of the rental agreement or the provisions of this chapter, the rent to be paid must be the fair-market rental value of the premises at the time of the hearing. Rent must not be abated for a condition caused by the deliberate or negligent act or omission of the tenant, a member of his family, or other person on the premises with his permission or who is allowed access to the premises by the tenant.

(b) The tenant is required to pay the landlord all rent allegedly owed prior to the issuance of the rule, provided, however, that in lieu of the payment the tenant may be allowed to submit to the court a receipt and cancelled check, or both, indicating that payment has been made to the landlord.

In the event that the amount of rent is in controversy, the court shall determine the amount of rent to be paid to the landlord in the same manner as in subsection (a) or (b) of this section.

(c) Should the tenant not appear and show cause within ten days, the court shall issue a warrant of ejectment pursuant to Section 27-37-40 of the 1976 Code.

Should the tenant appear in response to the rule and allege that rent due under subsections (a) or (b) has been paid, the court shall determine the issue. If the tenant has failed to comply with subsections (a) or (b), the court shall issue a warrant of ejectment and the landlord must be placed in full possession of the premises by the sheriff, deputy, or constable.

(d) If the amount of rent due is determined at final adjudication to be less than alleged by the landlord, decision must be entered for the tenant if he has complied fully with the provisions of this section.

HISTORY: 1986 Act No. 336, Section 1; 1995 Act No. 112, Section 8.



SECTION 27-40-800. Undertaking on appeal and order staying execution.

(a) Upon appeal to the circuit court, the case must be heard, in a manner consistent with other appeals from magistrates' court, as soon as is feasible after the appeal is docketed.

(b) It is sufficient to stay execution of a judgment for ejectment that the tenant sign an undertaking that he will pay to the landlord the amount of rent, determined by the magistrate in accordance with Section 27-40-780, as it becomes due periodically after the judgment was entered. Any magistrate, clerk, or circuit court judge shall order a stay of execution upon the undertaking.

(c) The undertaking by the tenant and the order staying execution may be substantially in the following form:

State of South Carolina

County of __________

____________________ Landlord

vs.

____________________ Tenant

Bond to Stay

Execution on Appeal

to Circuit Court

Now comes the tenant in the above entitled action and respectfully shows the court that a judgment of ejectment was issued against the tenant and for the landlord on the ___ day of __________, 19_, by the magistrate. Tenant has appealed the judgment to the circuit court.

Pursuant to the findings of the magistrate, the tenant is obligated to pay rent in the amount of $_____ per _____, due on the ___ day of each __________.

Tenant hereby undertakes to pay the periodic rent hereinafter due according to the aforesaid findings of the court and moves the circuit court to stay execution on the judgment for ejectment until this matter is heard on appeal and decided by the circuit court.

This the __________ day of __________, 19___

___

Tenant

Upon execution of the above bond, execution on the judgment of ejectment is hereby stayed until the action is heard on appeal and decided by the circuit court. If tenant fails to make any rental payment within five days of the due date, upon application of the landlord, the stay of execution shall dissolve, the appeal by the tenant to the circuit court on issues dealing with possession must be dismissed and the sheriff may dispossess the tenant.

This the __________ day of __________, 19___

___

Judge

(d) If either party disputes the amount of the payment or the due date in the undertaking, the aggrieved party may move for modification of the terms of the undertaking before the circuit court. Upon the motion and upon notice to all interested parties, the court shall hold a hearing as soon as is feasible after the filing of the motion and determine what modifications, if any, are appropriate. No judgment for ejectment may be executed pending a hearing on the motion, provided the tenant complied with the terms of the undertaking.

(e) If the tenant fails to make a payment within five days of the due date according to the undertaking and order staying execution, the clerk, upon application of the landlord, shall issue a warrant of ejectment to be executed pursuant to Section 27-37-40 of the 1976 Code.

(f)(1) Upon appeal to the Supreme Court or to the court of appeals, it is sufficient to stay execution of a judgment for ejectment that the tenant sign an undertaking that he will pay to the landlord the amount of rent, determined by order of the judge of the circuit court, as it becomes due periodically after judgment was entered. The judge of the court having jurisdiction shall order stay of execution upon the undertaking.

(2) The tenant's failure to comply with the terms of the undertaking entitles the landlord to execution of the judgment for possession in accordance with the provisions of subsection (e) of this section.

HISTORY: 1986 Act No. 336, Section 1; 1999 Act No. 55, Section 34.



SECTION 27-40-910. Retaliatory conduct prohibited.

(a) Except as provided in this section, a landlord shall not retaliate by increasing rent to an amount in excess of fair-market value or decreasing essential services or by bringing an action for possession after:

(1) the tenant has complained to a governmental agency charged with responsibility for enforcement of a building or housing code of a violation applicable to the premises materially affecting health and safety; or

(2) the tenant has complained to the landlord of a violation of this chapter.

(b) If the landlord acts in violation of subsection (a), the tenant is entitled to the remedies provided in Section 27-40-660 as a defense in any retaliatory action against him for possession. If the defense by the tenant is without merit, the landlord is entitled to reasonable attorney's fees. If the defense is raised in bad faith, the landlord may recover up to three month's periodic rent or treble the actual damages, whichever is greater. If the landlord recovers damages under this section, he may not also recover damages under Section 27-40-760.

(c) Notwithstanding subsections (a) and (b), a landlord may bring an action for possession if:

(1) the violation of the applicable building or housing code was caused primarily by lack of reasonable care by the tenant, a member of his family, or other person on the premises with his permission or who is allowed access to the premises by the tenant, or

(2) there is material noncompliance by the tenant under Section 27-40-710 or Section 27-40-720; or

(3) compliance with the applicable building or housing code requires alteration, remodeling, or demolition which would effectively deprive the tenant of use of the dwelling unit.

(d) The maintenance of an action under subsection (c) does not release the landlord from liability under subsection (b) of Section 27-40-610.

(e) Notwithstanding the provisions of subsection (a) a landlord who rents more than four adjoining dwelling units on the premises may increase rent without there being a presumption of retaliation, provided that the increase applies uniformly to all tenants, or so long as the rent does not exceed the fair-market value.

(f) In an action for possession where the tenant intends to raise a defense under this section, the tenant must notify the landlord in writing within ten days after service of the Rule to Vacate or Show Cause of his intent to do so. After the tenant has filed an Answer to the Rule, the court shall hear the matter as promptly as is feasible.

(g) If the landlord retaliates against the tenant for engaging in conduct protected under section (a) by refusing to renew the lease, and if the tenant is not in default as to payment of rent, the landlord may not recover possession of the dwelling unit for seventy-five days and may not increase rent to an amount in excess of fair-market value or decrease essential services pending the recovery of the dwelling unit, provided that the tenant proves the landlord's violation of this chapter, the landlord had notice of such violation, and the landlord had notice of the tenant's complaint prior to expiration of the lease.

(h) Any landlord who acts in retaliation against the tenant for engaging in protected conduct is liable for damages up to three month's rent or treble the actual damages sustained by the tenant, whichever is greater, and reasonable attorney's fees. Nothing in this section may be construed to prohibit an action for damages after a landlord has recovered possession of the dwelling unit in subsection (c), provided the ejectment was primarily in retaliation against the tenant's protected conduct.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-920. Conflict with Title 27.

Chapter 35, Title 27, Chapter 37, Title 27, and Article 3, Chapter 39, Title 27, of the 1976 Code are not applicable to the leasing or renting or to leases or rental agreements concerning any real property insofar as they are inconsistent with the provisions of this chapter, including the rights and remedies of landlords and tenants thereto.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-930. Severability.

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or application of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 1986 Act No. 336, Section 1.



SECTION 27-40-940. Prior transactions.

Transactions entered into before the effective date of this chapter, and not extended or renewed on or after that date, and the rights, duties, and interests flowing from them remain valid and may be terminated, completed, consummated, or enforced as required or permitted by any statute or other law amended or repealed by this chapter as though the repeal or amendment had not occurred.

HISTORY: 1986 Act No. 336, Section 1.






CHAPTER 41 - UNDERTENANTS OF LIFE TENANTS

SECTION 27-41-10. Recovery of rent from undertenant on death of life tenant.

When any tenant for life shall happen to die before or on the day on which any rent was reserved or made payable upon any demise or lease of any lands, tenements or hereditaments to an undertenant which determined on the death of such tenant for life, the executors or administrators of such tenant for life shall and may recover of and from such undertenant of such lands, tenements or hereditaments the rent thereof as prescribed in Section 27-41-20.

HISTORY: 1962 Code Section 41-251; 1952 Code Section 41-251; 1942 Code Section 8797; 1932 Code Section 8797; Civ. C. '22 Section 5264; Civ. C. '12 Section 3494; Civ. C. '02 Section 2480; G. S. 1805; R. S. 1924; 1712 (2) 577.



SECTION 27-41-20. Proportion of rent to be paid at death of life tenant.

If such tenant for life die on the day on which the rent was payable, the whole of such rent shall be so recovered but if such tenant for life die before such day a proportion of such rent, according to the time such tenant for life lived of the last year or quarter of a year, or other time in which the rent was growing due as aforesaid, making all just allowances, shall be so recovered; or a reasonable part thereof, respectively, shall be so recovered if the recovery of the whole or such portion thereof as aforesaid shall be unreasonable.

HISTORY: 1962 Code Section 41-252; 1952 Code Section 41-252; 1942 Code Section 8798; 1932 Code Section 8798; Civ. C. '22 Section 5265; Civ. C. '12 Section 3495; Civ. C. '02 Section 2409; G. S. 1806; R. S. 1924; 1712 (2) 577.



SECTION 27-41-30. Undertenant's right to possession.

If any person shall rent or hire lands of a tenant for life and such tenant for life dies, the person hiring such land shall not be dispossessed until the crop of that year is finished, he securing the payment of the rent when due.

HISTORY: 1962 Code Section 41-253; 1952 Code Section 41-253; 1942 Code Section 8799; 1932 Code Section 8799; Civ. C. '22 Section 5266; Civ. C. '12 Section 3496; Civ. C. '02 Section 2410; G. S. 1807; R. S. 1926; 1789 (5) 111.






CHAPTER 43 - CEMETERIES

SECTION 27-43-10. Notice of proposed removal; due care required.

A person who owns land on which is situated an abandoned cemetery or burying ground may remove graves in the cemetery or ground to a suitable plot in another cemetery or suitable location if:

(1) It is necessary and expedient in the opinion of the governing body of the county or municipality in which the cemetery or burying ground is situated to remove the graves. The governing body shall consider objections to removal pursuant to the notice under item (2) or otherwise before it approves removal.

(2) Thirty days' notice of removal is given to the relatives of the deceased persons buried in the graves, if they are known. If no relatives are known, thirty days' notice must be published in a newspaper of general circulation in the county where the property lies. If no newspaper is published in the county, notice must be posted in three prominent places in the county, one of which must be the courthouse door.

(3) Due care is taken to protect tombstones and replace them properly, so as to leave the graves in as good condition as before removal.

HISTORY: 1962 Code Section 57-421; 1960 (51) 1906; 1994 Act No. 287, Section 1.



SECTION 27-43-20. Removal to plot agreeable to governing body and relatives; determination of suitable plot in case of disagreement.

The plot to which the graves are removed shall be one which is mutually agreeable between the governing body of the county or municipality and the relatives of the deceased persons. If a suitable plot cannot be agreed upon between the parties concerned the matter shall be finally determined by a board of three members which shall be convened within fifteen days after final disagreement on the new location of the plot. The board shall be appointed as follows: One member shall be appointed by the county or municipality, one member shall be appointed by the relatives, and a third member shall be selected by the two. The decision of the board shall be final.

HISTORY: 1962 Code Section 57-422; 1960 (51) 1906.



SECTION 27-43-30. Supervision of removal work; expenses.

All work connected with the removal of the graves shall be done under the supervision of the governing body of the county, who shall employ a funeral director licensed by this State. All expenses incurred in the operation shall be borne by the person seeking removal of the graves.

HISTORY: 1962 Code Section 57-423; 1960 (51) 1906.



SECTION 27-43-40. Evidence of abandonment.

The conveyance of the land upon which the cemetery or burying ground is situated without reservation of the cemetery or burying ground shall be evidence of abandonment for the purposes of this chapter.

HISTORY: 1962 Code Section 57-424; 1960 (51) 1906.



SECTION 27-43-310. Cemeteries on private property; persons entitled to access; purposes; notice; institution of proceedings in magistrate's court; immunity from civil liability.

(A) An owner of private property on which a cemetery, burial ground, or grave is located must allow ingress and egress to the cemetery, burial ground, or grave as provided in this section by any of the following persons:

(1) family members and descendants of deceased persons buried on the private property or an agent who has the written permission of family members or descendants;

(2) a cemetery plot owner;

(3) persons lawfully participating in a burial; or

(4) a person engaging in genealogy research who has received the written permission of:

(a) family members or descendants of deceased persons buried on the private property; or

(b) the owner of record, an agent of the owner of record, or an occupant of the private property acting on behalf and with permission of the owner of record.

(B) The ingress and egress granted to persons specified in subsection (A) must be exercised as provided in this section and is limited to the purposes of:

(1) visiting graves;

(2) maintaining the gravesite or cemetery;

(3) lawfully burying a deceased person in a cemetery or burial plot by those granted rights of burial to that plot; or

(4) conducting genealogy research.

(C)(1) In order to exercise the ingress and egress provided in subsection (A), a person authorized by subsection (A) must give written notice to the owner of record, an agent of the owner of record, or an occupant of the private property acting on behalf of and with permission of the owner of record that:

(a) he or the person for whom he requests ingress and egress meets the statutory requirements provided in subsection (A); and

(b) he requests a written proposal designating reasonable conditions for the exercise of ingress and egress as provided in subsection (B).

(2) Within thirty days after receipt of the written notice to exercise the ingress and egress, the owner of record, an agent of the owner of record, or an occupant of the private property acting on behalf and with permission of the owner of record must respond with a written proposal designating reasonable conditions for ingress and egress, including, but not limited to, routes to be used for access, duration of access, and time restrictions for access.

(3) The exercise of ingress and egress on the property by persons authorized in subsection (A) for the purposes specified in subsection (B) must be exercised as reasonably restricted in time and manner by the owner of record, an agent of the owner of record, or an occupant of the private property acting on behalf and with permission of the owner of record. The exercise of ingress and egress must not substantially and unreasonably interfere with the use, enjoyment, or economic value of the property by the owner or an occupant of the private property.

(4) If, thirty days after receipt of the written notice to exercise ingress and egress on the private property, written notice of reasonable conditions for the exercise of the ingress and egress as provided in subsection (B) have not been proposed or accepted, a person authorized by subsection (A) or the owner of record, an agent of the owner of record, or an occupant of the private property acting on behalf and with permission of the owner may institute a proceeding in the magistrates court of the county in which the cemetery, burial ground, or grave is located. In granting relief to either party, the magistrate may set the frequency, hours, duration, or other conditions of the ingress and egress.

(5) A magistrate may deny the exercise of ingress and egress as provided in this section if:

(a) the person seeking to exercise the ingress and egress is not authorized by subsection (A); or

(b) the magistrate is presented with credible evidence that the person authorized by subsection (A) is involved in an imminent or actual violation of state or local law while upon, or entering, or exiting the private property; or

(c) the magistrate makes a finding, based upon a showing of credible evidence, that there is no condition of entry, no matter how limited in time, manner, or otherwise restricted, that would allow the person authorized by subsection (A) to enter the private property for the purposes authorized by subsection (B) without substantially and unreasonably interfering with the use, enjoyment, or economic value of the property by the owner or an occupant of the private property.

(6) The provisions of this subsection do not authorize a magistrate to make determinations concerning the title of the property or establish an easement across the property.

(D) In the absence of intentional or wilful misconduct, or intentional, wilful, or malicious failure to guard or warn against a dangerous condition, use, structure, or activity, the owner of record, an agent of the owner of record, or an occupant of the private property acting on behalf and with permission of the owner of record is immune from liability in any civil suit, claim, action, or cause of action arising out of the access granted pursuant to this section.

(E)(1) A person exercising ingress or egress to a cemetery, burial ground, or grave under the provisions of this section is responsible for conducting himself in a manner that does not damage the private property or the cemetery, burial ground, or grave, and is liable to the owner of record for any damage caused as a result of the ingress or egress.

(2) The ingress or egress to a cemetery, burial ground, or grave on private property conferred by this section does not include the authority to operate motor vehicles on the private property unless a road or adequate right-of-way exists that permits access by motor vehicles and the person authorized to exercise ingress and egress by subsection (A) has been given written permission to use motor vehicles on the road or right-of-way.

(F)(1) The provisions of this section do not apply to any deed or other written instrument executed prior to the effective date of this section which creates or reserves a cemetery, burial ground, or grave on private property, and which specifically sets forth terms of ingress and egress.

(2) The provisions of this section in no way abrogate, affect, or encumber the title to the landowner's private property and are exercisable only for a particular private property that is subject to the provisions of this section.

HISTORY: 2007 Act No. 113, Section 1, eff June 27, 2007.






CHAPTER 45 - ABANDONED AND LOANED CULTURAL PROPERTY

SECTION 27-45-10. Definitions.

(A) "Cultural property" means:

(1) any work of art, including, but not limited to, paintings, drawings, prints, decorative art, craft work, photographs, documents, costumes, weapons, tools, and equipment of the various trades and professions, archaeological and geological specimens, zoological and botanical specimens, historical artifacts, and objects associated with historical persons or events; and

(2) an object, which when exhibited, serves to further the educational goals of the exhibiting nonprofit organization.

(B) "Nonprofit organization" means any nonprofit museum, gallery, library, college, university, school, church, or other institution or organization organized exclusively for artistic, religious, charitable, scientific, literary, or educational purposes, or to promote the study or advancement of the arts or sciences, or to sustain, encourage, or promote the musical or performing arts.

(C) "Loan or on loan" means all deposits of cultural property with a nonprofit organization which are not accompanied by a transfer of title to the property.

(D) "Date of acquisition" means the date of the initial delivery of the loaned cultural property to the nonprofit organization.

(E) "Lender" means any individual, corporation, business trust, estate, trust, partnership, or association, who deposits cultural property with a nonprofit organization without transferring title of the property to the nonprofit organization.

(F) "Board" means Abandoned Cultural Property Board.

(G) "Abandoned Cultural Property" means the cultural property meeting the following two conditions:

(1) the property was deposited with a nonprofit organization as described in subsection (C);

(2) the original lender or his heirs or assigns have not contacted the nonprofit organization for at least ten years after the date of acquisition, if the loan was for an indefinite or indeterminate period, and for at least ten years after the date upon which a loan for a definite duration expired.

HISTORY: 1987 Act No. 22, Section 1.



SECTION 27-45-20. Abandoned cultural property board.

There is established the Abandoned Cultural Property Board composed of five members appointed for terms of two years by the commissioners of the State Museum Commission. The members of the board shall elect a chairman and secretary and shall meet at least quarterly. The members of the board shall receive no mileage, per diem, or subsistence. The board is responsible for certifying a work of art as abandoned cultural property. The board shall also determine whether a nonprofit organization has complied with the provisions of Section 27-45-30 or 27-45-40, as appropriate, and shall determine if a lender's claim to property is valid as required by Section 27-45-90(C).

HISTORY: 1987 Act No. 22, Section 1.



SECTION 27-45-30. Notice to known lender of intent to terminate loan and claim title to loaned property.

(A) A nonprofit organization holding abandoned cultural property shall attempt to notify the lender of intent to terminate the loan through the following methods before claiming title to the property:

(1) by sending a certified mail letter to the lender's last known address and if the lender has not responded to this letter within sixty days;

(2) by contacting the tax commission in the state of the lender's last known address in writing to request a forwarding address for the lender and sending a letter by certified mail to this address, if different from the address to which a certified letter has been mailed pursuant to the requirements of item (1); and

(3) by publishing notice and listing of the property in:

(a) one newspaper of general circulation in the county in which the nonprofit organization is located for at least once a week for four weeks and in the county of the lender's last known address; and

(b) a publication or catalogue of the nonprofit organization.

(B) The notice required by subsection (A) must contain:

(1) the name and last known address, if any, of the last known owner of the property;

(2) a description of the property; and

(3) a statement that if proof of claim is not presented in writing by the lender, his heirs or assignees to the nonprofit organization, and if the owner's right to receive the property is not established to the nonprofit organization's satisfaction within one hundred twenty days from the date of the fourth published notice in newspapers, the property is considered abandoned and becomes the property of the nonprofit organization.

HISTORY: 1987 Act No. 22, Section 1.



SECTION 27-45-40. Notice to unknown lender of intent to terminate loan and claim title to loaned property.

(A) If a nonprofit organization does not have records identifying the lender of cultural property and the nonprofit organization has demonstrated its possession of the property for at least ten years without any contact by the lender, the nonprofit organization shall attempt to notify the lender of intent to terminate the loan before claiming title to the property by publishing a notice and listing of the property in:

(1) one newspaper of general circulation in the county in which the nonprofit organization is located for at least once a week for four weeks; and

(2) a publication or catalogue of the nonprofit organization.

(B) The notice required by subsection (A) must contain:

(a) a description of the property; and

(b) a statement that if proof of claim is not presented in writing by the lender, his heirs or assignees to the nonprofit organization, and if the owner's right to receive the property is not established to the satisfaction of the nonprofit organization within one hundred twenty days from the date of the fourth published notice, the property is considered abandoned and becomes the property of the nonprofit organization.

HISTORY: 1987 Act No. 22, Section 1.



SECTION 27-45-50. Retention of record of efforts to locate lender of property.

Record of a nonprofit organization's efforts to locate the lender as required by Section 27-45-30 or 27-45-40 must be retained by the nonprofit organization for a period of not less than ten years following the date the nonprofit organization claims title to the property.

HISTORY: 1987 Act No. 22, Section 1.



SECTION 27-45-60. Vesting of title to property in nonprofit organization.

If no claim has been made to the abandoned cultural property within one hundred twenty days from the date of the fourth published notice in newspapers as required by Section 27-45-30(1) or Section 27-45-40(1), title to the property vests in the nonprofit organization, free from all claims of the lender and of all persons claiming through or under him, except as provided in Section 27-45-90(C).

HISTORY: 1987 Act No. 22, Section 1.



SECTION 27-45-70. Certification by board of compliance with requirements of chapter.

Before a nonprofit organization may claim title to abandoned cultural property, the board shall certify that the nonprofit organization has followed the procedures as required by this chapter for notifying the lender. The board may require nonprofit organizations to submit such documentation of the nonprofit organization's attempts to notify the lender as the board considers necessary.

HISTORY: 1987 Act No. 22, Section 1.



SECTION 27-45-80. Right to apply conservation measures to or dispose of loaned property; liability of organization.

(A) Unless there is a written loan agreement to the contrary, a nonprofit organization may apply conservation measures to or dispose of the property on loan without a lender's permission if immediate action is required to protect the property on loan or to protect other property in the custody of the nonprofit organization, or because the property on loan has become a hazard to the health and safety of the public or the nonprofit organization's staff; and

(1) the nonprofit organization is unable to reach the lender at the lender's last known address so that the nonprofit organization and the lender may promptly agree upon a solution; or

(2) the lender will not agree to the protective measures the nonprofit organization recommends, yet is unwilling to terminate the loan and retrieve the property.

(B) A nonprofit organization is not liable for injury to, or loss of, the property if:

(1) the nonprofit organization had a reasonable belief at the time the action was taken that the action was necessary to protect the property on loan or other property in the custody of the nonprofit organization, or that the property on loan constituted a hazard to the health and safety of the public or the nonprofit organization's staff; and

(2) when the nonprofit organization applied conservation measures, the nonprofit organization exercised reasonable care in the choice and application of the conservation measures.

HISTORY: 1987 Act No. 22, Section 1.



SECTION 27-45-90. Right of lender to claim loaned property subsequent to expiration of notice period.

(A) Effective July 1, 1987, no action may be brought against a nonprofit organization to recover property on loan when more than one hundred twenty days have passed from the date that the organization gives final public notice of intent to terminate the loan pursuant to Section 27-45-30 or 27-45-40, as appropriate, except pursuant to subsection (C).

(B) A lender is considered to have donated loaned property to a nonprofit organization if the lender fails to contact the organization and establish his claim to the property to the satisfaction of the organization or fails to file an action to recover the property on loan to the organization within the one hundred twenty days specified in Section 27-45-60.

(C) If a nonprofit organization fails to follow the appropriate methods for notifying the lender as provided in Section 27-45-30 or 27-45-40, the lender may present proof of his claim to the board within ten years from the date the loan was terminated pursuant to this chapter. If the board finds the lender's claim to be valid, and the nonprofit organization is not able to present written proof of notice to terminate the loan in the appropriate method provided in Section 27-45-30 or 27-45-40, the nonprofit organization is liable to the lender for:

(1) the return of the property; or

(2) an amount equal to the property's fair market value on the date it was discarded, sold, or traded by the nonprofit organization, and interest, at the legal rate, from that same date.

HISTORY: 1987 Act No. 22, Section 1.



SECTION 27-45-100. Application of chapter.

The provisions of this chapter control the procedure and disposition of any property to which it applies in lieu of any other procedure as prescribed by law including the provisions of Chapter 17 of Title 27 as it pertains to the Disposition of Unclaimed Property.

HISTORY: 1987 Act No. 22, Section 1.






CHAPTER 47 - MANUFACTURED HOME PARK TENANCY ACT

SECTION 27-47-10. Short title.

This chapter is known as the South Carolina Manufactured Home Park Tenancy Act.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-20. Purposes and policies of chapter; liberal construction.

(A) This chapter must be construed liberally and applied to promote its underlying purposes and policies.

(B) The underlying purposes and policies of this chapter are to:

(1) provide for the rights and obligations of manufactured home owners and manufactured home park owners and clarify the law governing the renting or leasing of residential lots in a manufactured home park in which five or more lots are offered for rent or lease;

(2) encourage manufactured home park owners and manufactured home owners to maintain and improve the quality of housing.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-110. Applicability of this chapter and Chapter 40 of Title 27.

This chapter applies to, regulates, and determines the rights, obligations, and remedies under a rental agreement for a residential manufactured home park lot located within this State. The provisions of the Residential Landlord and Tenant Act in Chapter 40 of Title 27 shall apply to tenancies in manufactured home parks if such application is not inconsistent with or contrary to the provisions of this chapter.

HISTORY: 1991 Act No. 135, Section 1; 1998 Act No. 382, Section 3.



SECTION 27-47-120. Tenancies not governed by chapter.

The following tenancies are not governed by this chapter:

(1) in which both a manufactured home and a manufactured home lot are rented or leased by the resident;

(2) in which a rental space is offered for occupancy by a vehicle which primarily is designed as temporary living quarters for recreational camping or travel use and which either has its own motor power or is mounted on or drawn by another vehicle;

(3) at a manufactured home park in which fewer than five lots are offered for rent or lease.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-130. Determination of jurisdiction and service of process.

Jurisdiction and service of process must be determined pursuant to Section 27-40-130 with respect to a claim arising from a transaction to which this chapter applies.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-210. Definitions.

Subject to additional definitions contained in other provisions of law which apply to this chapter and unless the context otherwise requires:

(1) "Manufactured home" means a structure transportable in one or more sections which in the traveling mode is eight body feet or more in width or forty body feet or more in length or when erected on site is three hundred twenty or more square feet and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities and includes the plumbing, heating, air conditioning, and electrical systems contained in the structure.

(2) "Manufactured home owner" or "resident" means a person who owns a manufactured home and rents or leases a lot within a manufactured home park for residential use.

(3) "Manufactured home park" means a use of land in which lots or spaces are offered for rent or lease for the placement of manufactured homes and in which the primary use of the park is residential.

(4) "Manufactured home park owner" or "owner" means an owner or operator of a manufactured home park.

(5) "Rental agreement" means a written mutual understanding or lease between a resident and an owner in which the resident may place his manufactured home on a lot for direct or indirect remuneration of the owner.

(6) "Tenancy" means the temporary possession or occupancy of a manufactured home park lot by a resident pursuant to a rental agreement.

(7) "User fees" means the amounts charged in addition to the lot rental amount for nonessential optional services provided by or through the owner to the resident under a separate written agreement between the resident and the person furnishing the service.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-220. Good faith requirement as to every duty and act specified in chapter.

Every duty under this chapter and every act which must be performed as a condition precedent to the exercise of a right or remedy under this chapter imposes an obligation of good faith in its performances or enforcement.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-230. Determining unconscionability.

Unconscionability must be determined according to Section 27-40-230.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-240. Notice.

Notice must be given pursuant to Section 27-40-240.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-310. Written rental agreement required; items which must be provided for; restriction on user fee.

(A) An owner who offers for lease a space in a manufactured home park shall provide to the resident an agreement in writing containing the terms by which the space is leased. The written agreement must comply with this section.

(B) The duration of the lease must be stated in the agreement and may be of a length agreed upon by the owner and resident.

(C) If the agreement provides an option for renewal, the amount of rent to be paid for tenancy during the option must be stated in the agreement.

(D) The rental agreement must specify:

(1) location and approximate size of the lot leased pursuant to the agreement;

(2) monthly rental rate;

(3) date payment is due;

(4) place of payment;

(5) personal property, services, and facilities provided by the owner;

(6) regulations governing residency which, if violated, may be cause for eviction;

(7) statement of amounts to be paid by the resident including, but not limited to, security deposits, service fees, and installation charges;

(8) improvements, if any, which the resident may make to the rental lot including landscaping;

(9) improvements, if any, required to be made by the resident;

(10) restrictions, if any, regarding pets, children, number of occupants, and vehicle storage;

(11) notice required to exercise option for renewal or to terminate tenancy.

(E) During the rental agreement a user fee must not be charged by the owner to the resident for a service or amenity which previously was provided and included in the lot rental amount unless there is a corresponding decrease in the amount within the terms of the contract.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-410. Name and address of owner for purposes of service of process and receiving or receipting notices and demands; agent of owner for this and other purposes.

(A) An owner shall disclose his name and address or a person authorized to act as his agent for the purposes of service of process and receiving or receipting notices and demands. The information required to be furnished by this section must be kept current, and this section may be enforced against a successor owner.

(B) A person authorized to enter into a rental agreement on behalf of an owner who fails to comply with this section with regard to a rental agreement entered into on behalf of the owner becomes his agent for purposes of that rental agreement for:

(1) service of process and receiving and receipting notices and demands;

(2) performing the obligations of the owner under this chapter and under the rental agreement and expending or making available for the performance of the obligations rent collected from the resident and retained by the person on behalf of the owner.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-420. Notice to resident of new rental rate where tenancy continues beyond original term.

When a tenancy is to continue beyond the original term a resident must be given notice by the owner at least thirty days in advance of the effective date of a new rental rate.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-430. Aesthetic standards; change in standards; notice; burden to show home unsafe, unsanitary, or not in compliance with aesthetic standards.

The owner has the burden of proving a manufactured home located in the park is unsafe or unsanitary or fails to meet the park's aesthetic standards. A resident must not be forced to make an aesthetic change to his home's original design which would create undue financial hardship and which is contrary to the terms of the rental agreement during the term of the rental agreement. This section does not prohibit a park from requiring compliance with new or upgraded aesthetic standards which apply generally to homes in the park upon expiration of the lease term or upon a continuance of a tenancy beyond the original term. However, notice of the requirement must be given by the owner to the tenant at least thirty days before the effective date of the change.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-440. Approval or disapproval of manufactured home purchaser to become resident of park.

(A) The purchaser of a manufactured home may not become a resident of a manufactured home park without the approval of the owner. Approval by the owner must not be withheld unreasonably. The purchaser has the burden of proof as to whether approval or disapproval is unreasonable.

(B) The owner has fifteen days after receiving the purchaser's written application for entry to the park to notify him in writing of approval or disapproval. Notice is complete upon deposit in the United States mail addressed to the purchaser at the address stated in his application. If the owner fails to act within fifteen days, the application is approved.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-450. Access to common areas; utility connections and systems.

An owner shall provide access to the common areas of the park at reasonable times for the benefit of residents and their guests and maintain in proper working condition the utility connections and systems.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-460. Duty to maintain safe premises; owner not guarantor of safety.

An owner is not the guarantor of the safety of residents or invitees but shall exercise due care to keep the portion of the premises under the owner's control in a reasonably safe condition.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-470. Duty to maintain cleanliness and appearance of common areas.

An owner shall take reasonable steps to maintain the cleanliness and appearance of the common areas of the park.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-510. Codes; rent; notices; rental agreement and regulations; responsibility for guests.

A resident shall:

(1) comply with the obligations of applicable provisions of the building, housing, and health codes;

(2) keep his manufactured home lot clean;

(3) comply with regulations and the rental agreement and require other persons in the park with his consent to comply and conduct themselves in a manner that does not disturb other residents unreasonably or violate the rental agreement;

(4) keep his rent current;

(5) give written notice to the owner whether he desires to continue the tenancy beyond the original term within thirty days of receiving notice of a new rental rate under Section 27-47-420.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-520. Security deposit.

Upon termination of a tenancy, monies held by the owner as a security deposit or prepaid rent must be returned less amounts withheld by the owner for accrued rent or damages the owner has suffered by reason of the resident's noncompliance with Section 27-47-510. Deductions must be itemized in a written notice to the resident within thirty days after termination of the tenancy. The resident shall provide the owner a forwarding address. The owner is not liable for damages if the resident does not provide a forwarding address and the owner has no notice of the resident's address and mails the notice to the resident's last known address. If the owner does not return monies due the resident, he may recover an amount equal to three times the amount wrongfully withheld and reasonable attorney's fees.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-530. Grounds for eviction; notice of eviction; sale of manufactured home left on lot following eviction.

(A) An owner may evict a resident for one or more of the following reasons:

(1) failure to comply with local, state, or federal laws governing manufactured homes after he receives written notice of noncompliance and has had a reasonable opportunity to remedy the violation;

(2) engaging in repeated conduct that interferes with the quiet enjoyment of the park by other residents;

(3) noncompliance with a provision of the rental agreement or park regulations and failure to remedy the violation within fourteen days after written notice by the owner. If the remedy requires longer than fourteen days, the owner may allow the resident in good faith to extend the time to a specified date;

(4) not paying rent within five days of its due date;

(5) noncompliance with a law or a provision in the rental agreement or park regulations affecting the health, safety, or welfare of other residents in the park or affecting the physical condition of the park;

(6) wilfully and knowingly making a false or misleading statement in the rental agreement or application;

(7) taking of the park or the part of it affecting the resident's lot by eminent domain;

(8) other reason sufficient under common law.

(B) Notwithstanding Section 27-37-100, a writ of ejectment may not issue until ten days after a verdict for the plaintiff except for eviction pursuant to subsection (A)(5).

(C) If a manufactured home remains on the lot twenty days after the resident has been evicted, the procedure in Section 29-15-10 may be commenced in order to sell the home in a commercially reasonable sale at public auction. The manufactured home owner or resident is not prohibited from moving the home before the day of the sale; however, he must pay any filing fee or advertising costs incurred for initiating the procedure in Section 29-15-10.

HISTORY: 1991 Act No. 135, Section 1; 1998 Act No. 382, Section 4.



SECTION 27-47-610. Notification by new owner of change in ownership.

If a park is sold but continues to operate as a park, the new owner shall notify residents of the change in ownership within thirty days after the date of closing of the sale.

HISTORY: 1991 Act No. 135, Section 1.



SECTION 27-47-620. Notice of proposed rezoning.

If an owner applies for rezoning of a park, a notice of the proposed rezoning must be posted at the park at least five days before the public hearing on the rezoning.

HISTORY: 1991 Act No. 135, Section 1.






CHAPTER 50 - THE RESIDENTIAL PROPERTY CONDITION DISCLOSURE ACT

SECTION 27-50-10. Definitions.

As used in this article:

(1) "Commission" means the South Carolina Real Estate Commission.

(2) "Disclosure statement" means a residential property condition disclosure statement written on a form as required by this article and as promulgated by regulations of the commission.

(3) "Listing agent" means a real estate licensee who represents an owner of real property in the sale, lease, or other transfer of the subject real property through the use of a written listing agreement as required by law.

(4) "Owner" means each person having a recorded present or future interest in real estate who is identified in a real estate contract subject to this article, but does not include the owner or holder of a mortgage, deed of trust, mechanic's or materialman's lien, or other lien or security interest in the real property. This disclosure is limited to the actual residential dwelling and does not address common elements or areas for which the owner has no direct and primary responsibility.

(5) "Purchaser" means each person or entity named as a purchaser, buyer, or tenant in a real estate contract subject to this article.

(6) "Real estate contract" means a contract for the transfer of ownership of real property.

(7) "Real estate licensee" means an individual licensed under Title 40, Chapter 57.

(8) "Real property" means the lot or parcel and the dwelling unit described in a real estate contract subject to this article.

(9) "Selling agent" means a real estate licensee who represents a purchaser of real property through the use of a written agency agreement as required by law, a real estate licensee who is a subagent as defined by law who represents the owner, or a dual agent as defined by law who represents both the purchaser and owner.

HISTORY: 2002 Act No. 336, Section 2.



SECTION 27-50-20. Scope of article.

This article applies to the following transfers of residential real property consisting of at least one but not more than four dwelling units:

(1) sale or exchange;

(2) installment land sales contract; or

(3) lease with an option to purchase contract.

HISTORY: 2002 Act No. 336, Section 2.



SECTION 27-50-30. Certain transfers excluded from scope of article.

This article does not apply to transfers:

(1) pursuant to court order including transfers in administration of an estate, pursuant to a writ of execution, by foreclosure sale, by a trustee in bankruptcy, by a receiver, by eminent domain, and resulting from a decree for specific performance;

(2) to a mortgagee from the mortgagor or his successor in interest in a mortgage if the indebtedness is in default, by a trustee pursuant to a deed of trust or to a mortgagee pursuant to a mortgage if the indebtedness is in default, by a trustee under a mortgagee pursuant to a foreclosure sale, or by a mortgagee who has acquired the real property at a sale conducted pursuant to a judgment and order of foreclosure;

(3) by a fiduciary in the course of the administration of a decedent's estate, guardianship, conservatorship, or trust;

(4) from one or more co-owners solely to one or more other co-owners;

(5) made solely to a spouse or a person or persons in the lineal line of consanguinity of one or more transferors;

(6) between spouses resulting from a divorce decree or support order or marital property distribution order;

(7) made by virtue of the record owner's failure to pay federal, state, or local taxes;

(8) to or from the federal government;

(9) to the State, its agencies and departments, and its political subdivisions including school districts;

(10) involving the first sale of a dwelling never inhabited;

(11) real property sold at public auction;

(12) to a residential trust;

(13) between parties when both parties agree in writing not to complete a disclosure statement;

(14) of a vacation time sharing plan as defined in Section 27-32-10(9); and

(15) of a vacation multiple ownership interest as described in Section 27-32-250.

HISTORY: 2002 Act No. 336, Section 2; 2003 Act No. 84, Section 2.



SECTION 27-50-40. Disclosure statements; contents; owner options.

(A) The owner of the real property shall furnish to a purchaser a written disclosure statement. The disclosure statement must contain the language and be in the form promulgated by the commission and the form may be delivered electronically through the Internet or other similar methods. The commission may charge a reasonable fee for the printed form but shall post the form for free downloading on its public website. The disclosure statement must include, but is not limited to, the following characteristics and conditions of the property:

(1) the water supply and sanitary sewage disposal system;

(2) the roof, chimneys, floors, foundation, basement, and other structural components and modifications of these structural components;

(3) the plumbing, electrical, heating, cooling, and other mechanical systems;

(4) present infestation of wood-destroying insects or organisms or past infestation, the damage from which has not been repaired;

(5) the zoning laws, restrictive covenants, building codes, and other land- use restrictions affecting the real property, any encroachment of the real property from or to adjacent real property, and notice from a governmental agency affecting this real property;

(6) presence of lead-based paint, asbestos, radon gas, methane gas, underground storage tank, hazardous material or toxic material, buried or covered, and other environmental contamination; or

(7) existence of a rental, rental management, vacation rental, or other lease contract in place on the property at the time of closing, and, if known, any outstanding charges owed by the tenant for gas, electric, water, sewerage, or garbage services provided to the property the tenant leases.

(8) existence of a meter conservation charge, as permitted by Section 58-37-50, that applies to electricity or natural gas service to the property.

(B) The disclosure statement must give the owner the option to indicate that the owner has actual knowledge of the specified characteristics or conditions, or that the owner is making no representations as to any characteristic or condition.

(C) The rights of the parties to a real estate contract in connection with conditions of the property of which the owner has no actual or constructive knowledge are not affected by this article.

HISTORY: 2002 Act No. 336, Section 2; 2010 Act No. 141, Section 3, eff March 31, 2010.



SECTION 27-50-50. Delivery of and effect of failure to provide disclosure statement; responsibility of listing or selling agent.

(A) The owner of real property subject to this article shall deliver to the purchaser the disclosure form required by this article before a real estate contract is signed by the purchaser and owner, or as otherwise agreed in the real estate contract.

(B) Failure to provide the disclosure form required by this article to the purchaser does not:

(1) void the agreement;

(2) create a defect in title; or

(3) present a valid reason to delay or otherwise interfere with the closing of a real estate transaction by a party including a closing attorney or lender.

(C) A real estate licensee acting as a listing agent or a selling agent is subject to the regulations governing his license and performance of his responsibilities as licensee, as provided by the commission. This article does not limit any other remedy available to the purchaser under law.

HISTORY: 2002 Act No. 336, Section 2.



SECTION 27-50-60. Corrected disclosure statements; reasonable repairs before closing.

If the owner discovers, after his delivery of a disclosure statement to a purchaser, a material inaccuracy in the disclosure statement or the disclosure is rendered inaccurate in a material way by the occurrence of some event or circumstance, the owner shall correct promptly the inaccuracy by delivering a corrected disclosure statement to the purchaser or make reasonable repairs necessitated by the occurrence before closing.

HISTORY: 2002 Act No. 336, Section 2.



SECTION 27-50-65. Knowing disclosure of false, incomplete, or misleading material information; civil liability; attorney fees.

An owner who knowingly violates or fails to perform any duty prescribed by any provision of this article or who discloses any material information on the disclosure statement that he knows to be false, incomplete, or misleading is liable for actual damages proximately caused to the purchaser and court costs. The court may award reasonable attorney fees incurred by the prevailing party.

HISTORY: 2002 Act No. 336, Section 2.



SECTION 27-50-70. Listing agent to notify owner of disclosure obligations; liability for refusal or inaccuracy of disclosure statement.

(A) A listing agent or any real estate licensee operating for any party in a residential real estate transaction must inform in writing each owner covered by the listing agreement of the owner's obligations prescribed in this article. If the listing agent performs this duty, he is not liable for the owner's refusal or failure to provide a prospective purchaser with a disclosure statement.

(B) This article does not conflict with or alter the duties of the real estate licensee pursuant to the regulations of the commission. The real estate licensee, whether acting as the listing agent or selling agent, is not liable to a purchaser if:

(1) the owner provides the purchaser with a disclosure form that contains false, incomplete, or misleading information; and

(2) the real estate licensee did not know or have reasonable cause to suspect the information was false, incomplete, or misleading.

HISTORY: 2002 Act No. 336, Section 2.



SECTION 27-50-80. Obligation of purchaser to inspect.

This article does not limit the obligation of the purchaser to inspect the physical condition of the property and improvements that are the subject of a contract covered by this article. The real estate licensee, whether acting as listing agent or selling agent, has no duty to inspect the onsite or offsite conditions of the property and any improvements.

HISTORY: 2002 Act No. 336, Section 2.



SECTION 27-50-90. "Psychologically affected" property disclosure exceptions.

(A) An owner is not required to disclose the fact or suspicion that a property may be or is psychologically affected, as described in subsection (B).

(B) A cause of action may not arise against an owner of real estate in a covered transaction for failure to disclose:

(1) that the subject real estate is or was occupied by an individual who was infected with a virus or other disease which has been determined by medical evidence to be highly unlikely to be transmitted through his occupancy of a dwelling place; or

(2) that the death of an occupant of a property has occurred or the manner of the death; or

(3) public information from the sex offender registry as defined in Article 7, Title 23.

(C) Subsection (B) does not preclude an action against an owner of real estate who makes intentional misrepresentations in response to direct inquiry from a purchaser or prospective purchaser with regard to psychological effects or stigmas associated with the real estate.

HISTORY: 2002 Act No. 336, Section 2.



SECTION 27-50-100. Landlord-tenant relationship.

This article does not affect the landlord-tenant relationship between the parties to a lease with an option-to-purchase contract during the term of the lease, and the rights of the landlords and tenants pursuant to the South Carolina Residential Landlord and Tenant Act remain in effect until transfer of ownership of the property to the purchaser.

HISTORY: 2002 Act No. 336, Section 2.



SECTION 27-50-110. Agreements by parties relating to physical condition of property to be sold "as is".

Nothing in this article is intended to prevent the parties to a contract of sale from entering into agreements of any kind or nature with respect to the physical condition of the property to be sold including, but not limited to, agreements for the sale of real property "as is".

HISTORY: 2002 Act No. 336, Section 2.



SECTION 27-50-210. Short title.

This article may be cited as the "South Carolina Vacation Rental Act".

HISTORY: 2002 Act No. 336, Section 2.



SECTION 27-50-220. Scope of article.

(A) This article applies to any rental management company acting on behalf of an owner or to any other persons or entities otherwise engaged in the renting or managing of residential property for vacation rental as defined in this article.

(B) This article does not apply to:

(1) lodging provided by hotels, motels, tourist camps, or campgrounds subject to regulation under Title 45, including hotels, motels, or condominiums with multiple owners owning and managing individual units or groups of units that rent units on a daily basis or longer, and provide a front desk or office for customer service, or provide a centralized telephone system, or provide housekeeping services at no additional charge;

(2) any vacation timesharing accommodation as defined by Section 27-32-10(7) and (8); or

(3) rental of residential property on a weekly or monthly basis pursuant to Chapter 40 of this title, the South Carolina Residential Landlord and Tenant Act.

HISTORY: 2002 Act No. 336, Section 2.



SECTION 27-50-230. Definitions.

As used in this article:

(1) "Residential property" means an apartment, condominium, single family home, townhouse, cottage, or other property devoted to residential use or occupancy by one or more persons for a definite or indefinite period.

(2) "Rental management company" means a licensed property manager-in-charge or broker-in-charge and their associates and employees who manage vacation rentals.

(3) "Vacation rental" means the lease, sublease, or other rental of residential property for a period of fewer than ninety days, except that it does not include rental of residential property on a weekly or monthly basis pursuant to Chapter 40 of this title, the South Carolina Residential Landlord and Tenant Act.

(4) "Vacation rental agreement" means a written agreement between an owner or the owner's rental management company and a tenant, in which the tenant rents residential property belonging to the owner for a vacation rental. This definition includes electronically transmitted agreements, including, but not limited to, agreements entered into over the Internet and electronic facsimiles.

(5) "Vacation rental management agreement" means a written agreement between an owner and the owner's rental management company, in which the rental management company manages residential property belonging to the owner for a vacation rental. This definition includes electronically transmitted agreements, including, but not limited to, agreements entered into over the Internet and electronic facsimiles.

HISTORY: 2002 Act No. 336, Section 2.



SECTION 27-50-240. Vacation rental agreements; evidence of acceptance; trust accounts; advance payments; rental management company responsibilities.

(A) An owner or rental management company and tenant shall use a written vacation rental agreement for all vacation rentals subject to the provisions of this article. No vacation rental agreement is valid and enforceable unless the tenant has accepted the agreement as evidenced by at least one of the following:

(1) the tenant's signature on the vacation rental agreement, including electronic signatures transmitted over the Internet or other similar medium;

(2) the tenant's payment of any monies towards the vacation rental agreement; and

(3) the tenant's taking possession of the property subject to the vacation rental agreement.

(B) A rental management company in a vacation rental agreement shall place in a trust account conforming with the requirements of Section 40-57-135(B) any monies received from the tenant. The rental management company may require the tenant to pay all or part of any required rent, security deposit, or other fees in advance of the tenancy. The terms of these advanced payments, which may be nonrefundable, must be stated in the vacation rental agreement.

(C) A rental management company that executes a vacation rental agreement that does not conform to the provisions of this article or fails to execute a vacation rental agreement is subject to disciplinary action by the South Carolina Real Estate Commission under Section 40-57-145.

(D) A rental management company has a duty to inform each owner under contract with the rental management company of the owner's obligations under this section. If the rental management company has performed this duty, the rental management company is not liable for the owner's refusal or failure to comply with the requirements of this article. Nothing in this section may be construed to conflict with, or alter, the rental management company's duties under the rules and regulations of the South Carolina Real Estate Commission.

HISTORY: 2002 Act No. 336, Section 2.



SECTION 27-50-250. Transfer of title of residential property subject to vacation rental agreement.

(A) The grantee of residential property subject to a vacation rental shall take title subject to the vacation rental agreement and the vacation rental management agreement for all vacation rental periods that begin no later than ninety days after the date the grantee's interest is recorded in the office of the register of deeds. If the vacation rental begins more than ninety days after the recording of the grantee's interest, then no party has the right to enforce the terms of the vacation rental agreement or occupancy provided for in the agreement, but the tenant is due a refund of any payments towards the agreement within forty-five days of the recording of the transfer of interest.

(B) Before ratification of any contract of sale, the grantor shall disclose to the grantee in writing all future time periods that the property is subject to a vacation rental. Not later than fourteen consecutive days after entering into a contract of sale or transfer of interest, whichever is earlier, the grantor shall disclose in writing to the rental management company the grantee's name and address. Not later than fourteen consecutive days after the date of the transfer of interest, the grantor shall disclose in writing to the rental management company the grantee's name, address, and date the transfer of interest was recorded. A grantor or grantee who knowingly violates or fails to perform any duty prescribed by any provision of this article is liable for actual damages proximately caused to the tenant and court costs. The court may award reasonable attorney fees incurred by the prevailing party. No action may be brought against an owner or rental management company by a tenant for any damages or injuries that occur as a result of property defects of which an owner or rental management company had no actual knowledge.

HISTORY: 2002 Act No. 336, Section 2.



SECTION 27-50-260. Tenant compliance with evacuation orders.

If state or local authorities order a mandatory evacuation of an area that includes a residential property subject to a vacation rental, the tenant in possession of the property shall comply with the evacuation order.

HISTORY: 2002 Act No. 336, Section 2.



SECTION 27-50-270. Effect of failure to disclose vacation rental agreement to purchaser.

Failure by the owner to disclose the existence of a vacation rental agreement to the purchaser, closing attorney, lender, or title insurer does not:

(1) void the sales agreement;

(2) create an encumbrance or defect in title; or

(3) create a cause of action against the purchaser, closing attorney, lender, or title insurer for failure to discover the existence of the vacation rental agreement.

HISTORY: 2002 Act No. 336, Section 2.









Title 28 - Eminent Domain

CHAPTER 2 - THE EMINENT DOMAIN PROCEDURE ACT

SECTION 28-2-10. Short title.

This chapter may be cited as "The South Carolina Eminent Domain Procedure Act" and any references to the term "act", unless the context clearly indicates otherwise, mean the South Carolina Eminent Domain Procedure Act.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-20. Intent of General Assembly.

This act amends the law of this State relating to procedures for acquisitions of property and to the exercise of the power of eminent domain. It is the intention of the General Assembly that this act is designed to create a uniform procedure for all exercise of eminent domain power in this State. It is not intended by the creation of this act to alter the substantive law of condemnation, and any uncertainty as to construction which might arise must be resolved in a manner consistent with this declaration. In the event of conflict between this act and any other law with respect to any subject governed by this act, this act shall prevail.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-30. Definitions.

As used in this act:

(1) "Action" means condemnation action.

(2) "Appraisal" means an opinion as to the value of compensation payable for property, prepared by or under the direction of an individual qualified by knowledge, skill, experience, training, or education to express an opinion as to the value of the compensation. An appraisal includes the assessment of general and specific benefits to the owner as offsets against any damages to the property.

(3) "Clerk of court" or "clerk" means the clerk of court of common pleas of the county in which the real property sought for acquisition by a condemnor, or the major portion of the property, is located.

(4) "Condemn" means to take property under the power of eminent domain.

(5) "Condemnation action" includes all acts incident to the process of condemning property after the service of a Condemnation Notice.

(6) "Condemnee" means a person or other entity who has a record interest in or holds actual possession of property that is the subject of a condemnation action.

(7) "Condemnor" means a person or other entity empowered to condemn.

(8) "Court" means a circuit court of this State and includes, when the context requires, any judge of the court.

(9) "Crops" means any form of vegetation intended to be removed and used or sold for commercial purposes, including without limitation grass, flowers, fruits, vegetables, trees, vines, and nursery stock.

(10) "Federal agency" means the United States or any agency or instrumentality, corporate, or otherwise of the United States.

(11) "Improvement" includes any building or structure, and any facility, machinery, or equipment that cannot be removed from the real property on which it is situated without substantial damage to the real property or other substantial economic loss.

(12) "Landowner" means one or more condemnees having a record fee simple interest in the property condemned or any part thereof, as distinguished from condemnees who possess a lien or other nonownership interest in the property; where there are more than one, the term means the condemnees collectively, unless expressly provided otherwise.

(13) "Lien" means a security interest in property arising from contract, mortgage, deed of trust, statute, common law, equity, or creditor action.

(14) "Litigation expenses" means the reasonable fees, charges, disbursements, and expenses necessarily incurred from and after service of the Condemnation Notice, including, but not limited to, reasonable attorney's fees, appraisal fees, engineering fees, deposition costs, and other expert witness fees necessary for preparation or participation in condemnation actions and the actual cost of transporting the court and jury to view the premises.

(15) "Local public entity" means a public entity other than the State.

(16) "Person" includes a natural individual, partnership, corporation, association, other legal or fiduciary entity, and a public entity.

(17) "Property", "real property", or "land" means all lands, including improvements and fixtures thereon, lands under water, easements and hereditaments, corporeal or incorporeal, every estate, interest and right, legal or equitable, in lands or water and all rights, interests, privileges, easements, encumbrances, and franchises relating thereto, including terms for years and liens by way of judgment, mortgage, or otherwise.

(18) "Public body" means this State or any county, city, town, municipal corporation, municipality, authority or other subdivision, agency or body or instrumentality, corporate or otherwise, authorized by law to exercise the power of eminent domain.

(19) "Public works project" means any work or undertaking which is financed in whole or in part by a federal agency or a public body, or is administered or supervised or regulated by a federal agency or a public body.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-40. Compromise or settlement permitted.

At any time before or after commencement of an action, the parties may agree to and carry out, according to its terms, a compromise or settlement as to any matter, including all or any part of the compensation or other relief.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-50. Compliance with federal requirements permitted.

A condemnor may comply with any federal statute, regulation, or policy prescribing a condition precedent to the availability or payment of federal financial assistance for any program or project for which the condemnor is authorized to exercise the power of eminent domain.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-60. Application of act.

A condemnor may commence an action under this chapter for the acquisition of an interest in any real property necessary for any public purpose. The provisions of this chapter shall constitute the exclusive procedure whereby condemnation may be undertaken in this State.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-70. Appraisal of property; necessity of negotiation; condemnor's right to enter upon land for limited purposes.

(A) Before initiating a condemnation action, the condemnor shall cause the property to be appraised to determine the amount that would constitute just compensation for its taking and shall make the appraisal available to the landowner.

(B) The condemnor and landowner shall make reasonable and diligent efforts to negotiate an agreement upon the amount of compensation to be paid. The condemnor shall certify to the court that a negotiated resolution of the conflict was attempted prior to the institution of the condemnation action. A failure of any party to comply with this subsection is not a defense to a condemnation action.

(C) The condemnor shall have the authority, after reasonable notice to the landowner, to enter upon the real property in which an interest is proposed to be acquired for the purpose of making a survey, determining the location of proposed improvements, or making an appraisal. In the event a landowner refuses to allow entry, the circuit court may issue an ex parte order enforcing this section. A landowner shall have no cause of action for trespass arising out of the exercise of authority pursuant to this section.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-80. Service of process.

Any service required under this chapter may be made by certified mail with return receipt requested or by any other means permitted by law for service of a summons in civil cases. When service is made by certified mail, the date of service must be the date of delivery, refusal, or last attempted delivery as shown on the return receipt.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-90. When condemnor may take possession of property.

A condemnor may take possession of property:

(1) at any time upon receipt of written consent of the record owner or owners of fee simple title to the property;

(2) upon payment to the owner of mutually agreed compensation;

(3) upon deposit with the clerk of court in the county in which the property to be condemned is situated, the amount stated in the Condemnation Notice as just compensation for the property, the amount having been determined by the condemnor pursuant to Section 28-2-70(a) before initiating the action;

(4) upon payment to the owner or deposit with the clerk of court of the amount determined by the appraisal panel or awarded by the judgment in the condemnation action.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-100. Acquisition of uneconomic remnant or remaining property.

(A) If the acquisition of only part of a property would leave its owner with an uneconomic remnant, the condemnor may acquire the remnant concurrently by purchase or condemnation.

(B) "Uneconomic remnant", as used in this section, means a remainder following a partial taking of property, of that size, shape, or condition as to be of little value or that gives rise to a substantial risk that the condemnor may be required to pay in compensation for the part taken an amount substantially equivalent to the amount that would be required to be paid if it and the remainder were taken as a whole.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-110. Reimbursement for penalty costs for prepayment of secured debt; payment of taxes on property for year in which taking occurs; payment of interest.

(A) As soon as practicable after payment of the purchase price or payment of or deposit in court of funds to satisfy the judgment in a condemnation action, whichever is earlier, the condemnor shall pay or reimburse the owner for any penalty costs for prepayment of any debt secured by a preexisting lien, entered into or created in good faith, encumbering the property, except where preempted by federal law. No prepayment penalty may be imposed on any debt secured by a lien on real property which is subject to condemnation if the lien was recorded subsequent to the effective date of this act.

(B) The condemnor is allowed a credit against the amount owed the landowner for the tax year in which the compensation is paid allocable to a period between the first day of that year and the date of vesting of title in, or the effective date of possession of the property by the condemnor, whichever is earlier. The condemnor shall pay the taxes on the property taken for that year. This applies only when fee simple title to the property is condemned. If the condemnor is the State or any of its agencies or political subdivisions, taxes on the property must be abated by the county treasurer effective upon the date of possession by, or the date of vesting of title in, the condemnor, whichever is earlier.

(C) The condemnor shall pay interest as provided in Section 28-2-420.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-120. Eminent Domain Procedure Act to prevail over Rules of Civil Procedure.

In the event of conflict between this act and the South Carolina Rules of Civil Procedure, this act shall prevail.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-210. Right to institute action; exclusive procedures.

Any condemnor may institute an action under this chapter for the acquisition of an interest in any real property necessary for any public purpose. The provisions of this act constitute the exclusive procedure whereby condemnation may be undertaken in this State.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-220. Election between trial and appraisal panel; condemnation notice; acceptance or rejection of offer tendered in notice.

(A) Prior to commencing a condemnation action, a condemnor must elect to proceed either under Section 28-2-240, in which case the form of Condemnation Notice prescribed by Section 28-2-280(C)(8) must be used, or under Section 28-2-250, in which case the form of Condemnation Notice prescribed by Section 28-2-280(C)(9) must be used.

(B) n the Condemnation Notice, the condemnor shall set forth the amount it has determined to be just compensation pursuant to Section 28-2-70(A) which shall constitute a tender of that amount.

(C) he landowner has thirty days after service of the Condemnation Notice to give the condemnor written notice either that he rejects the amount tendered, or that he accepts the amount tendered and agrees to execute those instruments as may be necessary to convey to the condemnor the property or interest therein described in the Condemnation Notice. A failure to respond to the tender constitutes a rejection.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-230. Filing of condemnation notice; deposit of amount of compensation; filing fees; notice of filing; right to take possession; abandonment of action.

(A) If the landowner rejects or does not accept the amount tendered as just compensation within the thirty-day period, then the condemnor may file the Condemnation Notice with the clerk of court and deposit with the clerk the amount of just compensation stated in the notice. If the Condemnation Notice is filed with the clerk of court, the clerk shall charge a fee for filing the notice which must be the same as the fee charged for filing a summons and complaint.

(B) The condemnor then shall serve written notice of the action upon the condemnees and may proceed to take possession of the property or interest in the property described in the Condemnation Notice pursuant to Section 28-2-90. The condemnor may not abandon the condemnation action after taking possession if material alterations have been made in the property, except with consent of the landowner.

HISTORY: 1987 Act No. 173, Section 1; 1990 Act No. 575, Section 1.



SECTION 28-2-240. Election to proceed with condemnation by way of trial after rejection of amount tendered.

(A) If the condemnor elects to proceed under this section, and the amount tendered in the Condemnation Notice is rejected, the condemnor shall file the Condemnation Notice with the clerk of court, if not already filed, and shall serve upon the landowner and file with the clerk an affidavit stating:

(1) that the amount tendered in the Condemnation Notice has been rejected;

(2) that the condemnor demands a trial not earlier than sixty days after the date of service of the affidavit, which date must be certified on the copy filed with the clerk;

(3) whether the condemnor demands a trial by jury or by the court;

(4) whether the condemnor demands that the trial be given priority over other cases; and

(5) the name and known address of each landowner whom the clerk should notify of the call of the case for trial. The affidavit may be executed by the condemnor or by its attorney.

(B) After the filing of the affidavit, the case shall proceed as provided in Article 3.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-250. Election to proceed with condemnation by way of appraisal panel after rejection of amount tendered, appointment of panel; time for making appointments; failure to appoint.

(A) If the condemnor elects to proceed under this section and if the amount tendered in the Condemnation Notice is rejected, an appraisal panel must be established which shall determine an amount as just compensation for the property taken, as provided in this section. The condemnor shall bear the cost of the appraisal panel which must be a fee of not more than one hundred dollars for each member plus the actual expenses, if any, of the panel incurred in performing its duties.

(B) The appraisal panel shall consist of one member appointed by the condemnor, one member other than a condemnee in that action appointed by the landowner, and one member who must, as a minimum qualification, possess a South Carolina real estate broker's license, appointed by the first two so appointed.

(C) The condemnor shall appoint one member in the Condemnation Notice. The condemnor's appointee must not be an employee or former employee of the condemnor. The landowner, acting jointly if there are more than one, shall have until the thirtieth day following service of the Condemnation Notice to appoint one member other than a condemnee in that action by written notice served upon the condemnor. Within five days of the appointment of the landowner's member, the two so appointed shall appoint a disinterested third member who as a minimum qualification must hold a South Carolina real estate broker's license. The third member appointed must be the chairman of the appraisal panel and is responsible for convening the panel and reporting its determination to the condemnor. The chairman of the appraisal panel shall receive additional compensation of fifty dollars for services as chairman.

(D) If the landowner fails to appoint a member within the times provided above, the clerk of court, upon written request by the condemnor, shall appoint the member. If the first two fail to appoint a qualified third member within the times provided above, the clerk of court, upon written request by the condemnor or the landowner, shall appoint the member.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-260. Determination by appraisal panel of just compensation; filing of appraisal panel's report; notice requirements; acceptance of or appeal from determination.

(A) Within twenty days of the appointment of the third member, the appraisal panel shall determine an amount as just compensation for the property taken and shall report the determination in writing to the condemnor. In making this determination, the appraisal panel shall conduct an informal proceeding and shall consider all relevant evidence and information as may be offered by the condemnor or the landowner.

(B) Within ten days of receipt of the appraisal panel's report:

(1) if the Condemnation Notice has not already been filed with the clerk of court and the amount tendered therein deposited with the clerk, the condemnor shall file the Condemnation Notice and a copy of the appraisal panel's report and deposit the amount determined by the appraisal panel with the clerk; or

(2) if the Condemnation Notice has already been filed and the amount tendered therein deposited with the clerk of court, the condemnor shall file a copy of the appraisal panel's report with the clerk and, if the amount determined by the panel exceeds the amount already deposited, excluding any interest thereon, shall deposit the amount of the excess with the clerk; and

(3) the condemnor must serve upon the landowner written notice of the amount determined by the appraisal panel and of the filing of the Condemnation Notice and deposit of the amount determined. The notice shall also state whether the condemnor accepts the determination of the appraisal panel or appeals therefrom and must be in the form prescribed by Section 28-2-290.

(C) If the notice required by this section states that the condemnor accepts the determination of the appraisal panel, then within thirty days of receipt of the notice, the landowner must elect in writing served upon the condemnor either to accept the amount determined by the appraisal panel or to appeal from the determination. A failure to elect constitutes an acceptance of the amount so determined.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-270. Filing requirements upon acceptance of or appeal from report of appraisal panel; recording of acceptance of report; disposition of funds on deposit with clerk of court; extension of time allowed for making report; failure of panel to make determination.

(A) If either the condemnor or any landowner appeals from the determination of the appraisal panel, this party shall file a copy of the notice thereof with the clerk of court within the time required for giving the notice to the other party and shall certify on the filed copy the date the notice was served.

(B) If both condemnor and landowner accept the determination of the appraisal panel, the condemnor shall file with the clerk of court an affidavit that the time for appeal has expired and no notice of appeal has been given by either party. Thereupon, the clerk of court shall note upon a copy of the Condemnation Notice the amount of the determination and the payment thereof by the condemnor and shall cause the copy so annotated to be recorded and indexed in the same manner as is provided by law for recording and indexing of deeds. If there is no register of mesne conveyance, the clerk shall so record and index this copy of the Condemnation Notice.

(C) If neither the condemnor nor the landowner appeals from the determination of the appraisal panel, and the amount of the determination is less than the amount already deposited by the condemnor, if any, then upon the filing of the affidavit described in the preceding subsection, the clerk of court shall remit to the condemnor the amount of excess deposited funds together with a pro rata portion of the interest earned on the deposited funds.

(D) The time allowed for the appraisal panel to make and report its determination may be extended by written consent by both condemnor and landowner.

(E) If the appraisal panel fails to make a determination of just compensation within the time allowed or an extension thereof, if any, the panel chairman shall certify this fact in writing to the condemnor, a copy of which the condemnor shall serve upon the landowner and file with the clerk of court which shall have the same effect as appeal by both the condemnor and the landowner from a determination of the appraisal panel.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-280. Form and content of condemnation notice.

(A) The Condemnation Notice must contain the information and allegations required in this section and may contain any other information relevant to the action.

(B) The Condemnation Notice must be captioned: CONDEMNATION NOTICE, TENDER OF PAYMENT, and if applicable, AND NOTICE TO APPOINT APPRAISER.

(C) The Condemnation Notice must:

(1) designate the condemnor on whose behalf the property is to be taken;

(2) designate as "landowner" all persons who are record owners of fee simple title and as "other condemnees" all persons who, to condemnor's knowledge, have or claim any record interest in the property to be taken; condemnees whose names are not known, including heirs, infants, persons under disability, and persons who may be in military service, must be made parties by the collective name of "unknown claimants";

(3) contain an appropriate legal description of the property to be taken or out of which an interest will be taken, and of the interest to be taken;

(4) allege the basis of the condemnor's right to take the property by eminent domain and maintain the action, including (i) a reference to the condemnor's legal authority to take the property; (ii) a statement of the purpose for which it is to be condemned; (iii) a declaration of whether the action is one under Section 28-2-240 or under Section 28-2-250; and (iv) a statement that the condemnor has complied with Section 28-2-70(A);

(5) have attached a map, diagram, sketch, or reference to project plans showing, as far as practical, the property to be taken and, if less than all of a whole parcel, the location of the interest taken upon or within the whole parcel;

(6) specify a location within the county where the property to be taken is situated at which the landowner may inspect the project plans;

(7) contain at least the following notice:

THE CONDEMNOR HAS DETERMINED JUST COMPENSATION FOR THE PROPERTY AND RIGHTS TO BE ACQUIRED HEREUNDER TO BE THE SUM OF (insert the amount determined under Section 28-2-70(A) in words and numbers) AND HEREBY TENDERS PAYMENT THEREOF TO THE LANDOWNER.

Payment of this amount will be made to the landowner if within thirty days of service of this Condemnation Notice, the landowner in writing requests payment, and agrees to execute any instruments necessary to convey to the condemnor the property interests and rights described hereinabove. The request and agreement must be sent by first class certified mail with return receipt requested or delivered in person to the condemnor at (insert the address to which the request should be delivered) . If no request and agreement is received by the condemnor within the thirty-day period, the tender is considered rejected.

If the tender is rejected, the condemnor has the right to file this Condemnation Notice with the clerk of court of the county where the property is situated and deposit the tender amount with the clerk. The condemnor shall give the landowner and other condemnees notice that it has done so and may then proceed to take possession of the property interests and exercise the rights described in this Condemnation Notice.

"AN ACTION CHALLENGING THE CONDEMNOR'S RIGHT TO ACQUIRE THE PROPERTY AND RIGHTS DESCRIBED HEREIN MUST BE COMMENCED IN A SEPARATE PROCEEDING IN THE COURT OF COMMON PLEAS WITHIN THIRTY DAYS OF THE SERVICE OF THIS CONDEMNATION NOTICE, OR THE LANDOWNER WILL BE CONSIDERED TO HAVE WAIVED THE CHALLENGE."

(8) if the action is brought under Section 28-2-240, contain at least the following notice:

"THE CONDEMNOR HAS ELECTED NOT TO UTILIZE THE APPRAISAL PANEL PROCEDURE. Therefore, if the tender herein is rejected, the condemnor shall notify the clerk of court and shall demand a trial to determine the amount of just compensation to be paid. A copy of that notice must be served on the landowner. That notice shall state whether the condemnor demands a trial by jury or by the court without a jury. The landowner has the right to demand a trial by jury. The case may not be called for trial before sixty days after the service of that notice, but it may thereafter be given priority for trial over other civil cases. The clerk of court shall give the landowner written notice by mail of the call of the case for trial.

"THEREFORE, IF THE TENDER HEREIN IS REJECTED, THE LANDOWNER IS ADVISED TO OBTAIN LEGAL COUNSEL AT ONCE, IF NOT ALREADY OBTAINED."

(9) if the action is brought under Section 28-2-250, contain at least the following notice:

"If the tender is rejected, the landowner has until the thirtieth day after service of the Condemnation Notice within which to appoint a person who is not a party named in this action to serve as a member of an appraisal panel. Notice of appointment giving the name, address, and telephone number of the person appointed must be delivered to the condemnor at (insert the condemnor's address to which the notice of appointment should be delivered) within this period. If the landowner fails to appoint a member within the time allowed, one will be appointed for the landowner by the clerk of court upon the condemnor's request. The condemnor hereby appoints (insert the name of the member appointed by condemnor) , whose address is (insert the member's address) and whose telephone number is (insert the member's telephone number) as a member.

"The two members so appointed must appoint a disinterested third member who holds at least a South Carolina real estate broker's license. If the two fail to appoint a third, the clerk of court shall appoint the third.

"The appraisal panel shall determine an amount to be paid as just compensation for the property interest and rights described hereinabove, within twenty days after appointment of the third member. The appraisal panel shall report its determination to the condemnor which shall notify the landowner of the amount thereof. The landowner has thirty days from receipt of that notice in which to either accept the determination of the appraisal panel or to appeal therefrom."

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-290. Form and content of notice of report of appraisal panel.

(A) The notice of the determination of the appraisal panel required to be given by the condemnor to the landowner under Sections 28-2-260(B) and (C) must be captioned NOTICE OF DETERMINATION OF APPRAISAL PANEL AND (NOTICE OF APPEAL) or (NOTICE TO ELECT).

(B) The notice must at least:

(1) designate the parties to the action in the same manner as the Condemnation Notice;

(2) state in words and numbers the amount determined by the appraisal panel to be just compensation;

(3) contain one of the following statements: "THE CONDEMNOR REJECTS AND APPEALS FROM THE DETERMINATION OF THE APPRAISAL PANEL AND DEMANDS A TRIAL DE NOVO;

(or)

THE CONDEMNOR ACCEPTS THE DETERMINATION OF THE APPRAISAL PANEL. WITHIN THIRTY DAYS OF RECEIPT OF THIS NOTICE, THE LANDOWNER MUST NOTIFY THE CONDEMNOR IN WRITING, DELIVERED IN PERSON OR BY CERTIFIED MAIL, WITH RETURN RECEIPT REQUESTED, TO CONDEMNOR AT (insert the condemnor's address) THAT THE LANDOWNER ELECTS EITHER TO ACCEPT THE DETERMINATION OF THE APPRAISAL PANEL OR TO APPEAL THEREFROM AND DEMAND A TRIAL DE NOVO. A NOTICE OF APPEAL MUST ALSO BE FILED WITH THE CLERK OF COURT WITH THE DATE OF SERVICE NOTED THEREON.

A FAILURE TO GIVE NOTICE OF ELECTION WITHIN THE THIRTY-DAY PERIOD WILL CONSTITUTE AN ACCEPTANCE OF THE APPRAISAL PANEL'S DETERMINATION AND A WAIVER OF THE RIGHT TO APPEAL.

(and in either case)

A trial to determine just compensation will be by jury unless both parties request trial by the court without a jury. The case may not be called for trial before sixty days after the service of the Notice of Appeal but it may thereafter be given priority for trial over other civil cases. The clerk of court shall give the landowner notice by mail of the call of the case for trial.

THEREFORE, IF THE DETERMINATION OF THE APPRAISAL PANEL IS REJECTED, THE LANDOWNER IS ADVISED TO OBTAIN LEGAL COUNSEL AT ONCE, IF NOT ALREADY OBTAINED."

(4) if notice of depositing funds with the clerk has not already been given or possession has not already been taken, contain the following statement:

"The amount of the determination has been deposited with the clerk of court. The condemnor now has the right to take possession of the property interests and exercise the rights described in the Condemnation Notice.";

(5) contain the following statement:

"If the landowner accepts the determination of the appraisal panel, payment of that amount will be made by the clerk of court."

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-310. Application of Article 3; demand for nonjury trial; precedence of action; minimum time between notice and trial.

(A) Upon the filing of the affidavit described in Section 28-2-240(A) or the filing of a Notice of Appeal under Section 28-2-260(B) or (C), the action must be tried as provided in this article.

(B) If the condemnor and the landowner have demanded trial by the court without a jury, the clerk shall place the action on the nonjury trial roster. Otherwise, the action must be placed on the jury trial roster.

(C) If either the condemnor or the landowner so demands, the action must be given precedence over other civil cases for trial.

(D) The case may not, in any event, be called for trial until at least sixty days after the date of service upon the landowner of the Condemnation Notice, in cases brought under Section 28-2-240, or the Notice of Appeal, in cases brought under Section 28-2-250, unless both the condemnee and the landowner agree to a shorter period.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-320. Proceedings on appeal.

The appellant must be the movant on appeal from the determination of the appraisal panel, shall have the burden of proof, and shall have the right to open and close, except that notwithstanding which party is appellant, the condemnor shall first offer one witness to describe the property being taken and the purpose thereof. In the event both the landowner and the condemnor appeal from the determination of the appraisal panel, the landowner is deemed to be the appellant.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-330. Rules of evidence.

Actions under this act are governed by the rules of evidence applicable in civil actions.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-340. Evidence which may be admitted in trials of condemnation actions; inspection of property.

(A) For the purpose of determining the value of the land sought to be condemned and fixing just compensation in a hearing before a judge or in a trial before a jury, the following evidence (in addition to other evidence which is relevant, material, and competent) is relevant, material, and competent and may be admitted as evidence and considered by the judge or the jury:

(1) evidence that a building or improvement is unsafe, unsanitary, or a public nuisance or is in a state of disrepair and evidence of the cost to correct the condition, even if no action has been taken by local authorities to remedy the condition;

(2) evidence that any state public body charged with the duty of abating or requiring the correction of nuisances or like conditions or demolishing unsafe or unsanitary structures issued an order directing the abatement or correction of any conditions existing with respect to the building or improvement or demolition of the building or improvement and of the cost of compliance with an order;

(3) evidence of the last assessed valuation of the property for purposes of taxation and of any affidavits or tax returns made by the owner in connection with the assessment which state the value of the property and of any income tax returns of the owner showing sums deducted because of obsolescence or depreciation of the property;

(4) evidence that the property or improvement is being used for illegal purposes or is being so overcrowded as to be dangerous or injurious to the health, safety, morals, or welfare of the occupants and the extent to which the rentals therefrom are enhanced by reason of the use;

(5) evidence of the price and other terms upon any sale or the rent reserved and other terms of any lease or tenancy relating to the property or to any similar property in the vicinity when the sale or leasing occurred or the tenancy existed within a reasonable time of the hearing.

(B) Upon motion of either party, the court shall permit the jury to inspect the property which is the subject of the action, and if the trial is without a jury, the court shall make the inspection.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-350. Increase in value of property by reason of public works project not to be considered.

The award of compensation may not be increased by reason of any increases in the value of the property resulting from the placement of a public works project on it.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-360. Benefits of public works project to landowner to be considered.

In any condemnation action, benefits to be derived from the proposed project including the value of any property or rights relinquished or reverting to the landowner as a part or result thereof, must be taken into consideration in determining the amount of compensation and due allowance made for them.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-370. Just compensation to include only value of property taken, damage to remaining land, and benefits to landowner.

In determining just compensation, only the value of the property to be taken, any diminution in the value of the landowner's remaining property, and any benefits as provided in Section 28-2-360 may be considered.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-410. Interest on and investment of monies deposited with clerk of court.

All monies deposited pursuant to this act must be held at interest by the clerk of court after thirty days of receipt. The clerk shall invest the monies for the benefit of the parties as their interests are determined.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-420. Interest on amount found to be just compensation; return of excess funds deposited with clerk of court.

(A) A condemnor shall pay interest at the rate of eight percent a year upon sums found to be just compensation by the appraisal panel or judgment of a court to the condemnee. This interest shall accrue from the date of filing of the Condemnation Notice through the date of verdict or judgment by the court. Interest accruing on funds on deposit with the clerk of court must be offset against the interest computed pursuant to this section. Interest shall not accrue during the twenty-day period commencing upon the date of verdict or order of judgment. If the judgment is not paid within the twenty-day period, interest at the rate provided by law for interest on judgments must be added to the judgment. Thereafter, the entire judgment shall earn interest at the rate provided by law for interest on judgments.

(B) In the event the court determines that just compensation is due the landowner in an amount less than the funds held by the clerk of court, the clerk of court shall refund to the condemnor the balance of the excess deposit with accrued interest.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-430. Appointment of guardian ad litem.

If an infant, person in military service, or other person under a legal disability has not appeared in the proceedings by his duly authorized legal representative, the court shall appoint an attorney as guardian ad litem to represent those persons' interests.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-440. Date of valuation; risk of loss.

In all condemnation actions, the date of valuation is the date of the filing of the Condemnation Notice. The risk of loss by reason of damage to or destruction of the property subject to condemnation must be borne by the condemnee until the date of possession by, or the date of vesting of title in, the condemnor, whichever is earlier.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-450. Extent of municipality's right of condemnation.

The right of condemnation by a municipality is not limited to the county in which the municipality is located.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-460. Parties to whom just compensation must be made and paid.

Unless the persons served with the Condemnation Notice agree in writing as to whom just compensation must be made and paid, the appraisal panel determination, verdict, or judgment must be made jointly to all the parties and may be paid to the clerk of court. Upon making the payment, the condemnor's obligation to pay interest upon the funds shall terminate. The payment of the funds so awarded must be held by the clerk of court pending the final order of the court of common pleas in an equity proceeding to which all persons served with the Condemnation Notice must be necessary parties. From the order of the court of common pleas there may be an appeal as provided for appeals from the court in equity cases.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-470. Proceedings to challenge condemnor's right to condemn.

An action challenging a condemnor's right to condemn must be commenced in separate proceedings filed in the court of common pleas in the county in which the property or a portion thereof is located. The action must be commenced within thirty days after service of the Condemnation Notice upon the landowner. All proceedings under the Condemnation Notice are automatically stayed until the disposition of the action, if any, unless the landowner and the condemnor consent otherwise. No issues involving the condemnor's right to condemn may be heard in the trial upon the issue of just compensation.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-480. Condemnees' right to portion of funds on deposit with clerk of court after condemnor has taken possession.

Upon written application, in form satisfactory to the clerk of court, by all named condemnees at any time after which the condemnor has taken possession, when the right to take is not contested, the clerk of court shall pay to them the amount applied for up to fifty percent of the funds deposited with the clerk of court by the condemnor in that action.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-490. Waiver of objections and defenses to taking upon withdrawing portion of funds on deposit with clerk of court.

Each condemnee who withdraws money under Section 28-2-480 waives all objections and defenses to the action and to the taking of his property, except for any claim to greater compensation.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-500. Amount deposited with or withdrawn from clerk of court not relevant evidence.

The amount deposited, or withdrawn under Section 28-2-480, is not admissible in evidence and may not be referred to at the trial.

HISTORY: 1987 Act No. 173, Section 1.



SECTION 28-2-510. Award of costs and litigation expenses; procedures; prevailing landowner defined.

(A) If, in the action challenging the condemnor's right to take, the court determines that the condemnor has no right to take all or part of any landowner's property, the landowner's reasonable costs and litigation expenses incurred therein must be awarded to the landowner. If the court determines the right to take issue was not raised and litigated in good faith by the landowner, the court must award the condemnor the reasonable costs and litigation expenses incurred therein.

(B)(1) A landowner who prevails in the trial of a condemnation action, in addition to his compensation for the property, may recover his reasonable litigation expenses by serving on the condemnor and filing with the clerk of court an application therefor within fifteen days after the entry of the judgment. The application shall show that the landowner has prevailed, state the amount sought, and include an itemized statement from an attorney or expert witness representing or appearing at trial in behalf of the landowner stating the fee charged, the basis therefor, the actual time expended, and all actual expenses for which recovery is sought. If requested by any party or on its own motion, the court shall hear the parties with respect to the matters raised by the application and shall determine the amount of litigation expenses to be awarded, which must be set forth in a written order to be filed with the clerk of court which becomes part of the judgment. The court, in its discretion, may reduce the amount to be awarded pursuant to this section, or deny an award, to the extent that the landowner, during the course of the action, engaged in conduct which unduly and unreasonably protracted the final resolution of the action or to the extent the court finds that the position of the condemnor was substantially justified or that special circumstances make an award unjust.

(2) For the purpose of this section, "prevails" means that the compensation awarded (other than by settlement) for the property, exclusive of interest, is at least as close to the highest valuation of the property that is attested to at trial on behalf of the landowner as it is to the highest valuation of the property that is attested to at trial on behalf of the condemnor.

(C) If the condemnor abandons or withdraws the condemnation action in the manner authorized by this chapter, the condemnee is entitled to reasonable attorney fees, litigation expenses, and costs as determined by the court.

HISTORY: 1987 Act No. 173, Section 1; 1990 Act No. 575, Section 2.






CHAPTER 3 - STATE AUTHORITIES EMINENT DOMAIN ACT

SECTION 28-3-20. Right of eminent domain conferred on certain state authorities.

All state authorities, commissions, boards, or governing bodies established by the State of South Carolina, (hereinafter referred to as "state authority") which have been, or may be created in the future, to develop waterways of the State for use in intrastate, interstate, and foreign commerce; to construct, maintain, and operate powerhouses, dams, canals, locks, and reservoirs; to produce, transmit, sell, and distribute electric power; to reclaim and drain swampy and flooded lands; to improve health conditions of the State; and to reforest watersheds, and for which purposes the acquisition of property is necessary, have the right of eminent domain.

HISTORY: 1962 Code Section 25-52; 1952 Code Section 25-52; 1942 Code Section 9112; 1939 (41) 265; 1987 Act No. 173, Section 18.



SECTION 28-3-30. Estates and area which may be acquired; acquisition of water and flowage rights in lands in vicinity of project.

Any public body exercising the power of eminent domain for purposes set forth in Section 28-3-20 shall, in the area determined by the maximum high-water mark resulting from its activity and a line not exceeding one hundred lineal feet beyond such high-water mark, arrange to permit the previous owner of the one hundred foot strip, and his heirs and assigns, to pass over and across the strip which may be acquired under this section, and any and all lands of the state authority which are not actually covered with water at convenient places for purposes of ingress and egress to the reservoirs of the state authority, which right must be exercised so that it shall not interfere with any dams, dikes, structures, and buildings of the state authority or the application and use of the state authority of proper health and sanitation measures, and the strip and all of the lands acquired by the authority may be controlled by the authority for health and sanitation measures to the extent of exclusion of the public from the strip and lands at all times as may be necessary. The public bodies may also acquire by condemnation all water and flowage rights in land in the vicinity of the projects specified in Section 28-3-20 which it may determine to be necessary, useful, or convenient, or which might be damaged by reason of the construction or operation of the projects, and on those lands the public bodies may establish health control measures as may be necessary.

HISTORY: 1962 Code Section 25-53; 1952 Code Section 25-53; 1942 Code Section 9113; 1939 (41) 265; 1987 Act No. 173, Section 19.



SECTION 28-3-140. Public property not exempt from condemnation; exception for public electric utility property.

No lands, rights-of-way, easements, or any interests in real or personal property which have been, or may be acquired for schools, churches, graveyards, municipal corporations, or subdivisions of them, or for the construction or use of any highway, railroad, railway, canal, telegraph, power line, telephone, or other public service use are exempt from condemnation. In any condemnation actions affecting properties of railroad, canal, telephone, telegraph, electric power, and other public service companies, where the companies have placed their structures across navigable streams, or canals and waterways built or to be built for purposes of navigation and hydroelectric purposes, the question of compensation and special damages, including the costs of removing, rebuilding, or relocating structures of any kind belonging to the companies on the properties, must be determined in accordance with principles of law now prevailing. No public electric utility property may be condemned unless it is located within the proposed area of any reservoir, or is needed in connection therewith for flowage purposes, or essential for the construction of any dam or reservoir or tail race or navigation channel.

HISTORY: 1962 Code Section 25-64; 1952 Code Section 25-64; 1942 Code Section 9124; 1939 (41) 265; 1987 Act No. 173, Section 20.






CHAPTER 11 - RELOCATION ASSISTANCE

SECTION 28-11-10. Payments and assistance to displaced persons or other entities.

To the extent that the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (Public Law 91-646) makes relocation payments and assistance to displaced persons or other legal entities by states a prerequisite to Federal aid to such states in programs or projects involving the acquisition of real property for public uses, as such terms are defined in such Federal law, State agencies and instrumentalities and political subdivisions and local government agencies and instrumentalities involved in such programs or projects are empowered to expend available public funds for such purposes and are required to make such payments to such displaced persons or other legal entities, whether the program or project is federally aided or not, and such expenditures shall be deemed part of the cost of such program or project.

HISTORY: 1962 Code Section 25-181; 1972 (57) 2522.



SECTION 28-11-20. Costs incurred before July 1, 1972.

Where Federal funds are available for payment of such relocation costs, such costs may be paid by such State and local government agencies and instrumentalities and political subdivisions even though they occurred prior to July 1, 1972.

HISTORY: 1962 Code Section 25-182; 1972 (57) 2522.



SECTION 28-11-30. Reimbursement of property owners for certain expenses.

To the extent that Title III of the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (Public Law 91-646) makes certain requirements pertaining to the acquisition of real property by states prerequisites to federal aid to such states in programs or projects involving the acquisition of real property for public uses, state agencies and instrumentalities and political subdivisions and local government agencies and instrumentalities involved in these programs or projects may expend available public funds as provided in this section, whether or not the program or project is federally aided.

(1) A person, agency, or other entity acquiring real property for public use in a project or program shall, as soon as practicable after the date of payment of the purchase price or the date of deposit into court of funds to satisfy the award of compensation in a condemnation proceeding to acquire real property, whichever is the earlier, reimburse the owner, to the extent the State deems fair and reasonable, for expenses he necessarily incurred for:

(a) recording fees, transfer taxes, and similar expenses incidental to conveying such real property to the State;

(b) penalty costs for prepayment for preexisting recorded mortgage entered into in good faith encumbering such real property; and

(c) the pro rata portion of real property taxes paid which are allocable to a period subsequent to the date of vesting title in the agency concerned, or the effective date of possession of such real property by such agency, whichever is the earlier.

(2) Where a condemnation proceeding is instituted by the agency to acquire real property for such use and:

(a) the final judgment is that the real property cannot be acquired by condemnation; or

(b) the proceeding is abandoned, the owner of any right, title, or interest in such real property shall be paid such sum as will, in the opinion of the agency, reimburse such owner for his reasonable attorney, appraisal, and engineering fees actually incurred because of the condemnation proceedings. The award of these sums will be paid by the person, agency, or other entity which sought to condemn the property.

(3) Where an inverse condemnation proceeding is instituted by the owner of a right, title, or interest in real property because of use of his property in a program or project, the court, rendering a judgment for the plaintiff in the proceeding and awarding compensation for the taking of property, or the attorney effecting a settlement of a proceeding, shall determine and award or allow to the plaintiff, as a part of the judgment or settlement, a sum that will, in the opinion of the court or the agency's attorney, reimburse the plaintiff for his reasonable costs, disbursements, and expenses, including reasonable attorney, appraisal, and engineering fees actually incurred because of the proceeding.

(4) Reestablishment expenses related to the moving of a small business, farm, or nonprofit organization payable for transportation projects pursuant to federal guidelines and regulations may be paid in an amount up to fifty thousand dollars, notwithstanding a lower limitation imposed by federal regulations.

HISTORY: 1962 Code Section 25-183; 1972 (57) 3105; 2010 Act No. 184, Section 1, eff May 28, 2010.



SECTION 28-11-40. Contracts between governmental agencies.

Any such State or local government agency or instrumentality or political subdivision of the State may contract with any other State or local government agency or instrumentality or political subdivision of the State to carry out its functions under this chapter but none shall be required to do so.

HISTORY: 1962 Code Section 25-184; 1972 (57) 2522.



SECTION 28-11-50. Promulgation of rules and regulations.

Each State or local government agency or instrumentality or political subdivision of the State may promulgate such rules and regulations as are necessary to carry out the provisions of this chapter.

HISTORY: 1962 Code Section 25-185; 1972 (57) 2522.



SECTION 28-11-60. Impact for purposes of income tax or public assistance eligibility.

No payment received by a person or other legal entity hereunder shall be considered as income or resources for tax purposes or for any purpose related to public assistance received by or due to such person or other legal entity.

HISTORY: 1962 Code Section 25-186; 1972 (57) 2522, 3105.



SECTION 28-11-70. Chapter does not create element of damage in eminent domain.

Nothing in this chapter shall be construed as creating an element of damage in an eminent domain proceeding.

HISTORY: 1962 Code Section 25-187; 1972 (57) 2522.









Title 29 - Mortgages and Other Liens

CHAPTER 1 - GENERAL PROVISIONS

SECTION 29-1-10. Lien on real estate of no force after twenty years; exception for acknowledged debt or payment on account; lien on property interest held by gas or electric utility or electric cooperative.

No mortgage or deed having the effect of a mortgage or other lien shall constitute a lien upon any real estate after the lapse of twenty years from the date for the maturity of the lien. However, if the holder of the lien shall, at any time during the continuance of the lien, cause to be recorded upon the record of that mortgage or deed having the effect of a mortgage or other lien a note of some payment on account or some written acknowledgment of the debt secured thereby, with the date of the payment or acknowledgment, the mortgage or deed having the effect of a mortgage or other lien shall be, and shall continue to be, a lien for twenty years from the date of the record of that payment on account or acknowledgment. When there is no maturity stated or fixed in the mortgage or the record of the mortgage, then the provisions hereof are applicable from the date of that mortgage and that mortgage shall not constitute a lien after the lapse of twenty years from the date thereof. Notwithstanding the above provisions of this section, any mortgage or other instrument which by its terms creates a lien upon any real property interest held by a gas or electrical utility or electric cooperative shall continue to constitute a lien thereon until satisfied or released of record regardless of whether or not the instrument states a maturity date.

Any mortgage or other instrument executed or modified of record after the effective date of this paragraph which affects a lien upon any real property interest held by a gas or electrical utility or electric cooperative and is intended to take advantage of the provisions of this section shall state on its face that the lien continues until satisfied or released of record regardless of whether or not the instrument states a maturity date, and shall also state on its face that it is subject to the provisions of this section.

HISTORY: 1962 Code Section 45-1; 1952 Code Section 45-1; 1942 Code Section 8864; 1932 Code Section 8864; Civ. C. '22 Section 5305; Civ. C. '12 Section 3535; Civ. C. '02 Section 2449; G. S. 1831; R. S. 1961; 1879 (17) 167; 1898 (22) 748; 1903 (24) 88; 1904 (24) 408; 1924 (33) 990; 1993 Act No. 141, Section 1.



SECTION 29-1-20. Right of tenant in common or cotenant to purchase real estate at sale for enforcement of lien.

A tenant in common or cotenant may purchase real property owned in common at a sale of real property for the enforcement of a lien other than a tax lien, and, unless it be otherwise provided in the judgment or order of sale in the action, the title so acquired by him shall be free and clear of any interests or equities arising from such tenancy in favor of his cotenants or his tenants in common who were properly before the court. In all cases when a tenant in common or cotenant has heretofore purchased real property at a sale of real property for the enforcement of a lien other than a tax lien in an action or proceeding in which all or some of the tenants in common or cotenants were properly before the court, unless it affirmatively appears otherwise in some decree or order duly entered in such action or proceeding, the title of such purchaser is hereby declared to be free of all of the interests and equities of all such tenants in common or cotenants who were properly before the court in such action or proceeding.

HISTORY: 1962 Code Section 45-2; 1952 Code Section 45-2; 1942 Code Section 8830-1; 1934 (38) 1608.



SECTION 29-1-30. Wilful sale of property on which lien exists.

Any person who shall wilfully and knowingly sell and convey any real or personal property on which any lien exists without first giving notice of such lien to the purchaser of such real or personal property shall be deemed guilty of a misdemeanor and upon conviction thereof, shall be imprisoned for a term of not less than ten days nor more than three years and be fined not less than ten dollars nor more than five thousand dollars, either or both in the discretion of the court. But the penalties enumerated in this section shall not apply to public officers in the discharge of their official duties. When the value of such property is less than fifty dollars the offense may be triable in the magistrate's court and the punishment shall be not more than is permitted by law without presentment or indictment of the grand jury. When the case is within the jurisdiction of the magistrate's court, the court of general sessions shall have concurrent jurisdiction with the magistrate's court.

HISTORY: 1962 Code Section 45-4; 1952 Code Section 45-4; 1942 Code Section 1276; 1932 Code Section 1276; Cr. C. '22 Section 171; Cr. C. '12 Section 446; Cr. C. '02 Section 336; G. S. 2514; R. S. 276; 1872 (15) 332; 1892 (21) 93; 1893 (21) 411; 1894 (21) 824; 1964 (53) 1719.



SECTION 29-1-40. Validation of certain mortgages.

All mortgages given prior to March 9, 1928 by any public utility company, hydroelectric company or manufacturing company to any person whomsoever, covering the whole or any part of its real or personal property, all chattel mortgages executed prior to April 26, 1935 to a production credit association or to the governor of the Farm Credit Administration and all mortgages executed prior to April 4, 1949 by the State Rural Electrification Authority or by a cooperative organized under or subject to the provisions of Electric Cooperative Act and now of record in the office of the clerk of court or register of deeds of any county in this State are hereby validated although the description of the property mortgaged be in whole or in part in printing, mimeographing or any other process of reproduction.

HISTORY: 1962 Code Section 45-5; 1952 Code Section 45-5; 1942 Code Section 8713; 1932 Code Section 8713; Civ. C. '22 Section 5626; Civ. C. '12 Section 4103; Civ. C. '02 Section 3002; 1901 (23) 735; 1903 (24) 99; 1928 (35) 1235; 1935 (39) 269; 1949 (46) 157.



SECTION 29-1-50. Unlawful use of dual contracts to induce loan commitment on real property.

It shall be unlawful for any person to knowingly make, issue, deliver or receive dual contracts for the purchase or sale of real property. "Dual contracts", either written or oral, are two contracts concerning the same parcel of real property, one of which states the true and actual purchase price and one of which states a purchase price in excess of the true and actual purchase price and is used as an inducement for mortgage investors to make a loan commitment on such real property in reliance upon the stated inflated value.

Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or be imprisoned for not more than six months, or both.

HISTORY: 1962 Code Section 45-6; 1966 (54) 2284.






CHAPTER 3 - MORTGAGES AND DEEDS OF TRUST GENERALLY

SECTION 29-3-10. Rights and title of mortgagor and mortgagee.

No mortgagee shall be entitled to maintain any possessory action for the real estate mortgaged, even after the time allotted for the payment of the money secured by mortgage is elapsed, but the mortgagor shall be deemed the owner of the land and the mortgagee as owner of the money lent or due and the mortgagee shall be entitled to recover satisfaction for such money out of the land by foreclosure and sale according to law. But notwithstanding the foregoing provision all releases of the equity of redemption shall be binding and effectual in law.

HISTORY: 1962 Code Section 45-51; 1952 Code Section 45-51; 1942 Code Section 8701; 1932 Code Section 8701; Civ. C. '22 Section 5223; Civ. C. '12 Section 3460; Civ. C. '02 Section 2374; G. S. 2299; R. S. 1893; 1791 (5) 170; 1797 (5) 311; 1879 (17) 19.



SECTION 29-3-20. Prior mortgages may be redeemed by second mortgagees.

If it so happen there be more than one mortgage at the same time by any person to any person or persons of the same lands and tenements, the several mortgagees who have not registered or recorded their mortgages, their heirs, executors, administrators or assigns, may redeem any former mortgage registered upon payment of the principal debt, interest and cost of suit to the prior mortgagee, his heirs, executors, administrators or assigns.

HISTORY: 1962 Code Section 45-52; 1952 Code Section 45-52; 1942 Code Section 8886; 1932 Code Section 8886; Civ. C. '22 Section 5317; Civ. C. '12 Section 3547; Civ. C. '02 Section 2461; G. S. 1781; R. S. 1973; 1698 (2) 137.



SECTION 29-3-30. Mortgagee may pay taxes.

Any person holding a lien by way of, or an interest in the nature of, a mortgage upon any property, the subject of taxation, upon which the mortgagor shall have failed to pay the tax or upon which there may exist a lien for taxes on any other property of the mortgagor, may at any time before the sale thereof for delinquent taxes, as provided in Title 12, pay the tax on all the property of the mortgagor, with any costs, penalties or assessments which may have accrued thereon, and thereupon he shall be entitled, as against the mortgagor, his representatives, privies or assigns, to include the amount so paid, and all interest thereafter accruing thereon, in the debt secured by the mortgage. And if a mortgagee pay such taxes he shall have a first lien on the property subject to such tax to the extent of the taxes so paid with interest from the date of payment.

HISTORY: 1962 Code Section 45-53; 1952 Code Section 45-53; 1942 Code Section 2783; 1932 Code Section 2831; Civ. C. '22 Section 506; Civ. C. '12 Section 455; Civ. C. '02 Section 407; G. S. 277; R. S. 334; 1882 (17) 1028; 1900 (23) 352; 1922 (32) 927; 1943 (43) 126.



SECTION 29-3-40. Priority of certain advancements by mortgage.

The holder of any mortgage of real property, when the mortgage contains provisions authorizing advancements thereunder for taxes, insurance premiums, public assessments and repairs, may make such advancements and, when made, they shall be secured by the mortgage and have the same rank and priority as the principal debt thereby secured and bear interest from the date of such advancements, as provided in the mortgage. Advancements made for taxes by any such mortgage holder shall be a first lien on the mortgaged real property to the extent of the taxes so paid with interest from the date of payment, regardless of the rank and priority of the mortgage under which such taxes are advanced.

HISTORY: 1962 Code Section 45-54; 1952 Code Section 45-54; 1942 Code Section 8712-1; 1935 (39) 307; 1982 Act No. 385, Section 57(2)(a).



SECTION 29-3-50. Mortgage for future advances; mortgage or lien on property held by gas or electric utility or electric cooperative.

(A) Any mortgage or other instrument conveying an interest in or creating a lien on any real estate, securing existing indebtedness or future advances to be made, regardless of whether the advances are to be made at the option of the lender, are valid from the day and hour when recorded so as to affect the rights of subsequent creditors, whether lien creditors or simple contract creditors, or purchasers for valuable consideration without notice to the same extent as if the advances were made as of the date of the execution of the mortgage or other instrument for the total amount of advances made thereunder, together with all other indebtedness and sums secured thereby, the total amount of existing indebtedness and future advances outstanding at any one time may not exceed the maximum principal amount stated therein, plus interest thereon, attorney's fees and court costs. It is not necessary that the mortgage state as part of the maximum principal the amount of any deferred, accrued, or capitalized interest or discount of any nature or kind, whether the rate of interest or discount is fixed or variable pursuant to an alternative mortgage loan transaction as defined in Section 37-1-301(5), and the lien of the mortgage as to all that interest or discount shall have the same priority as the principal; provided, however, that the recorded mortgage discloses that interest or discount will be deferred, accrued, or capitalized. However, the lien of a person who has furnished labor, services, or material in connection with the construction of improvements to real property is superior to the lien of a recorded mortgage as to disbursements made after filing of the notice of the mechanic's lien required by Section 29-5-90 and service of the notice on all prior recorded mortgage holders. Service of the notice on prior recorded mortgage holders must be made pursuant to Rule 4 of the South Carolina Rules of Civil Procedure. The priority of the mechanic's lien extends only to the mortgage disbursements made after the filing of the lien and service of the notice on all prior recorded mortgage holders.

(B) Any mortgage or other instrument which by its terms creates an interest in or a lien upon any real property interest held by a gas or electrical utility or electric cooperative, securing existing indebtedness or indebtedness to be incurred in the future, is valid from the day and hour when recorded. It affects and is prior to the rights of all creditors and purchasers for valuable consideration without notice and all liens except liens of record prior to recordation of the mortgage, regardless of whether there is an actual debt outstanding at the time of recordation of the mortgage, to the same extent as if the future indebtedness were incurred as of the date of the execution of the mortgage or other instrument for the total amount of indebtedness thereafter incurred, together with all other indebtedness and sums secured thereby. However, the total amount of existing indebtedness and future indebtedness at any one time may not exceed the maximum principal amount stated therein plus interest thereon, attorney's fees and court costs, and the mortgage or other instrument must contemplate that future indebtedness may be incurred. The mortgage or other instrument shall remain a valid lien and effective as record notice thereof until satisfied or released of record even though there are periods during which no indebtedness is outstanding thereunder.

Notwithstanding the above provisions, the lien of a person who has furnished labor, services, or materials in connection with the construction of improvements to real property is superior to the lien of a recorded mortgage as to indebtedness actually incurred after filing of the notice of the mechanic's lien required by Section 29-3-90 and service of the notice on all prior recorded mortgage holders. Service of the notice on prior recorded mortgage holders must be made pursuant to Rule 4 of the South Carolina Rules of Civil Procedure. The priority of the mechanic's lien extends only to the mortgage indebtedness actually incurred after the filing of the lien and service of the notice on all prior recorded mortgage holders.

HISTORY: 1962 Code Section 45-55; 1952 Code Section 45-55; 1942 Code Section 8712-2; 1934 (38) 1475; 1960 (51) 1731; 1982 Act No. 466, Part II, Section 18; 1988 Act No. 635, Section 1; 1993 Act No. 141, Section 2.



SECTION 29-3-70. Limitation on requirement of casualty insurance by mortgagee.

A bank, savings and loan association, financial institution, mortgage company, or any public or private mortgagee doing business in this State, when making a mortgage loan, may not require, as a condition or term of the mortgage, that the mortgagor purchase casualty insurance on property which is the subject of the mortgage in an amount in excess of the replacement cost of the buildings or appurtenances on the mortgaged premises.

HISTORY: 1988 Act No. 428, Section 1.



SECTION 29-3-80. Effect of recording of mortgage or other instrument by gas or electric utility or electric cooperative; after-acquired property; notice.

Any mortgage or other instrument executed by a gas or electrical utility or electric cooperative transacting business in this State which by its terms creates a lien upon any real property interest then owned or thereafter acquired and which is recorded as a mortgage of real property in any county in which the property is located or is to be located shall have the same force and effect as if the mortgage or other instrument were also recorded or filed in the proper office in the county as a mortgage of personal property. Recordation of the mortgage or other instrument shall cause the lien thereof to attach to all after-acquired property of the mortgagor of the nature therein described immediately upon the acquisition thereof by mortgagor and the lien is superior to all claims of creditors of the mortgagor and purchasers of these real property interests, except prior liens of record, affecting the property. The gas or electrical utility or electric cooperative shall file a notice in every county in which the utility intends to claim the benefit of this provision of law and referencing the book and page number of the mortgage or other instrument which is entitled to the benefit of this provision of law. Thereafter, there shall be no further document necessary to create or give notice of the lien upon the real property interest thereafter acquired by the gas or electrical utility or electric cooperative.

HISTORY: 1993 Act No. 141, Section 3.



SECTION 29-3-90. Description of property interests of gas or electric utility or electric cooperative.

(A) Any real property or real property interests, including, without limitation, easements and rights-of-way, of any gas or electrical utility or electric cooperative which are intended to be subjected to the lien of any mortgage, indenture, or other type of real property security agreement, may be described in general terms and are operative and effective without the necessity of description of metes and bounds, references to plats, or other methods of description as commonly utilized in mortgages of this State. Without limiting or excluding other types of general descriptions which may be utilized for these purposes, it is sufficient if the property or property interests are described in the following words or their substantial equivalent:

All real property and real property interests of __________, including, without limitation, lands, buildings, fixtures, easements, rights-of-way, leaseholds, and other interests, situate, lying, and being in any one or more of the counties of the State of South Carolina, as the same may be now or hereafter constituted or delineated, and whether now owned or acquired hereafter while the lien of this mortgage remains open and unsatisfied of record, SAVING, EXCEPTING, AND EXCLUDING THEREFROM THE FOLLOWING: __________.

(B) The provisions of Section 30-5-35 relating to derivation clauses in deeds and mortgages do not apply to mortgages granted by gas or electrical utilities or electric cooperatives.

(C) Without limiting the foregoing, it is also sufficient and effective to subject real property and real property interests of any gas or electrical utility or electric cooperative to the lien of any prior mortgage, indenture, or other similar real property security agreement executed by the utility by reference to the prior mortgage or other instrument and the inclusion of words in the deed or conveyance to the effect that the real property or real property interests will be upon acquisition by the grantee immediately and automatically subjected to the lien of the prior mortgage or other instrument.

(D) Without limiting the effect of subsections (A), (B), and (C) above, it is also operative and effective to describe the real property or real property interests of any gas or electrical utility or electric cooperative being subjected to the lien of a mortgage, indenture, or other real property security agreement by referencing the property description or descriptions contained in any prior mortgage or other real property financing agreement executed by the utility, even though that prior mortgage or other instrument may be satisfied of record and notwithstanding the fact that the prior mortgage or other instrument encumbers real property or real property interests which have been subjected thereto by reference to a description contained in another instrument.

HISTORY: 1993 Act No. 141, Section 4.



SECTION 29-3-100. Validity of certain assignments of rents, issues, or profits.

(A) For purposes of this section the following definitions apply:

(1) "Rents, issues, or profits" means all amounts payable by or on behalf of any lessee, tenant, or other person having a possessory interest in real property on account of or pursuant to any written or oral lease or other instrument evidencing a possessory interest in real property or pursuant to any form of tenancy implied by law, and all amounts payable by or on behalf of any licensee or permittee or other person occupying or using real property under license or permission from the owner or person entitled to possession. The term shall not include farm products, timber, the proceeds from the sale of farm products or timber, or the proceeds from the recovery or severance of any mineral deposits located on or under real property.

(2) "Assignment of leases, rents, issues, or profits" means every document assigning, transferring, pledging, mortgaging, or conveying an interest in leases, licenses to real property, and rents, issues, or profits arising from real property, whether set forth in a separate instrument or contained in a mortgage, conditional sales contract, or other deed or instrument of conveyance.

(3) "Collateral assignment" means any assignment of leases, rents, issues, or profits made and delivered in connection with the grant of any mortgage, or the execution of any conditional sales contract or in connection with any extension of credit made against the security of any interest in real property, where the assignor retains the right to collect or to apply the lease revenues, rents, issues, or profits after assignment and prior to default.

(B) The recording of a written document containing an assignment of leases, rents, issues, or profits arising from real property is valid and enforceable from the time of recording to pass the interest granted, pledged assigned, or transferred as against the assignor, and is perfected from the time of recording against subsequent assignees, lien creditors, and purchasers for a valuable consideration from the assignor.

(C) Where an assignment of leases, rents, issues, or profits is a collateral assignment, after a default under the mortgage, conditional sales contract, or evidence of indebtedness which the assignment secures, the assignee is thereafter entitled, but not required, to collect and receive any accrued and unpaid or subsequently accruing lease revenues, rents, issues, or profits subject to the assignment, without need for the appointment of a receiver, any act to take possession of the property, or any further demand on the assignor. Unless otherwise agreed, after default the assignee is entitled to notify the tenant or other obligor to make payment to him and is also entitled to take control of any proceeds to which he may be entitled. The assignee must proceed in a commercially reasonable manner and may deduct his reasonable expenses of realization from the collections.

(D) This section shall not exclude other methods of creating, perfecting, collecting, sequestering, or enforcing a security interest in rents, issues, or profits provided by the law of this State.

HISTORY: 1993 Act No. 66, Section 1.



SECTION 29-3-310. Request for entry of satisfaction.

Any holder of record of a mortgage who has received full payment or satisfaction or to whom a legal tender has been made of his debts, damages, costs, and charges secured by mortgage of real estate shall, at the request by certified mail or other form of delivery with a proof of delivery of the mortgagor or of his legal representative or any other person being a creditor of the debtor or a purchaser under him or having an interest in any estate bound by the mortgage and on tender of the fees of office for entering satisfaction, within three months after the certified mail, or other form of delivery, with a proof of delivery, request is made, enter satisfaction in the proper office on the mortgage which shall forever thereafter discharge and satisfy the mortgage.

HISTORY: 1962 Code Section 45-61; 1952 Code Section 45-61; 1942 Code Section 8703; 1932 Code Section 8703; Civ. C. '22 Section 5224; Civ. C. '12 Section 3461; Civ. C. '02 Section 2375; G. S. 1791; R. S. 1894; 1817 (6) 61; 1928 (35) 1253; 1988 Act No. 494, Section 8(2); 1999 Act No. 67, Section 1.



SECTION 29-3-320. Liability for failure to enter satisfaction.

Any holder of record of a mortgage having received such payment, satisfaction, or tender as aforesaid who shall not, by himself or his attorney, within three months after such certified mail, or other form of delivery, with a proof of delivery, request and tender of fees of office, repair to the proper office and enter satisfaction as aforesaid shall forfeit and pay to the person aggrieved a sum of money not exceeding one-half of the amount of the debt secured by the mortgage, or twenty-five thousand dollars, whichever is less, plus actual damages, costs, and attorney's fees in the discretion of the court, to be recovered by action in any court of competent jurisdiction within the State. And on judgment being rendered for the plaintiff in any such action, the presiding judge shall order satisfaction to be entered on the judgment or mortgage aforesaid by the clerk, register, or other proper officer whose duty it shall be, on receiving such order, to record it and to enter satisfaction accordingly.

Notwithstanding any limitations under Sections 37-2-202 and 37-3-202, the holder of record of the mortgage may charge a reasonable fee at the time of the satisfaction not to exceed twenty-five dollars to cover the cost of processing and recording the satisfaction or cancellation. If the mortgagor or his legal representative instructs the holder of record of the mortgage that the mortgagor will be responsible for filing the satisfaction, the holder of the mortgage shall mail or deliver the satisfied mortgage to the mortgagor or his legal representative with no satisfaction fee charged.

HISTORY: 1962 Code Section 45-62; 1952 Code Section 45-62; 1942 Code Section 8704; 1932 Code Section 8704; Civ. C. '22 Section 5225; Civ. C. '12 Section 3461; Civ. C. '02 Section 2376; G. S. 1792; R. S. 1895; 1817 (6) 61; 1999 Act No. 67, Section 2.



SECTION 29-3-330. Methods of entering satisfaction; affidavit.

Any mortgage, deed of trust, or other written instrument securing the payment of money and being a lien upon real property may be cancelled, discharged, and released by any of the following methods:

(a) The mortgagee or other person being the owner or holder of the mortgage, as appears by the record of the instrument or any assignment of the instrument, or the legal representative or attorney in fact, under a written instrument duly recorded, of the holder of the instrument, may exhibit the instrument to the officer or his deputy who has charge of the recording of the instrument and then in the presence of the officer or his deputy write across the face of the record of the instrument the words "The debt secured is paid in full and the lien of this instrument is satisfied", or words of like meaning and date the notation and sign it, the signature to be witnessed by the officer or his deputy;

(b) The satisfaction of the mortgage, deed of trust, or other instrument securing the payment of money and being a lien upon real property may be written upon or attached to the original instrument and executed by any person above named in the presence of one or more witnesses, in which event the satisfaction must be recorded across the face of the record of the original instrument; or

(c)(i) In case the original mortgage, deed of trust, or other instrument securing the payment of money and being a lien upon real property has been lost or destroyed it may be satisfied, either by the owner and holder of the instrument in person or his personal representative or duly authorized attorney in fact, by an instrument in writing duly executed in the presence of two witnesses and acknowledged pursuant to the Uniform Recognition of Acknowledgments Act in Chapter 3, Title 26, and in addition the person executing the satisfaction shall make an affidavit that he or the person he represents is at the time of the satisfaction a bona fide owner and holder of the mortgage, deed of trust, or other instrument securing the payment of money and being a lien upon real property and that has not been assigned, hypothecated, or otherwise disposed of. The affidavit must be recorded along with the satisfaction. The maker of any affidavit which is false is guilty of perjury and punished as by law provided for the punishment of perjury.

(ii) The signature of the owner or holder of the instrument which has been lost or destroyed to which this section applies may be proved in the manner provided above or in the alternative may also be acknowledged by the owner or holder of the instrument in the presence of two witnesses, taken before an officer competent to administer an oath. The form of the acknowledgement must be as provided in Section 30-5-30(C) and if the acknowledgement is taken outside this State, it may be taken in the manner provided in Section 30-5-30(B).

(d) If the mortgage, deed of trust, or other written instrument was recorded in counterparts, the original of the instrument need not be presented and the satisfaction of it may be evidenced by an instrument of satisfaction, release, or discharge, which may be executed in counterparts, executed by the mortgagee, the holder of the mortgage, the legal representative, or the attorney-in-fact. Upon presentation of the instrument of satisfaction, release, or discharge, or a counterpart of it, the officer or his deputy having charge of the recording of instruments shall record the same.

(e) Any licensed attorney admitted to practice in the State of South Carolina who can provide proof of payment of funds by evidence of payment made payable to the mortgagee, holder of record, servicer, or other party entitled to receive payment may record, or cause to be recorded, an affidavit, in writing, duly executed in the presence of two witnesses and acknowledged pursuant to the Uniform Recognition of Acknowledgments Act in Chapter 3, Title 26, which states that full payment of the balance or payoff amount of the mortgage or other instrument securing the payment of money and being a lien upon real property has been made and that evidence of payment from the mortgagee, assignee, or servicer exists. This affidavit, duly recorded in the appropriate county, shall serve as notice of satisfaction of the mortgage and release of the lien upon the real property. The filing of the affidavit shall be sufficient to satisfy, release, or discharge the lien. Upon presentation of the instrument of satisfaction, release, or discharge, the officer or his deputy having charge of the recording of instruments shall record the same. This section may not be construed to require an attorney to record an affidavit pursuant to this item or to create liability for failure to file such affidavit. The licensed attorney signing any such instrument which is false is guilty of perjury and subject to Section 16-9-10 and shall be liable for damages that any person may sustain as a result of the false affidavit, including reasonable attorney's fees incurred in connection with the recovery of such damages. The affidavit referred to in this item shall be as follows:

STATE OF SOUTH CAROLINA MORTGAGE LIEN

COUNTY OF __________ SATISFACTION AFFIDAVIT

PURSUANT TO Section 29-3-330

OF SC CODE OF LAWS

FOR BOOK _____ PAGE _____

The undersigned on oath, being first duly sworn, hereby certifies as follows:

1. The undersigned is a licensed attorney admitted to practice in the State of South Carolina.

2. That with respect to the mortgage given by __________________ to ______________________ dated _______ and recorded in the offices of the Register of Deeds in book _________ at page ________:

a. [ ] That the undersigned was given written payoff information and made such payoff and is in possession of a canceled check or other evidence of payment to the mortgagee, holder of record, or representative servicer;

b. [ ] That the undersigned was given written payoff information and made such payoff by wire transfer or other electronic means to the mortgagee, holder of record, or representative servicer and has confirmation from the undersigned's bank of the transfer to the account provided by the mortgagee, holder of record, or representative servicer.

Under penalties of perjury, I declare that I have examined this affidavit this ___ day of ____ and, to the best of my knowledge and belief, it is true, correct, and complete.

__________________________________________________________

(Witness) (Signature)

__________________________________________________________

(Witness) (Name--Please Print)

__________________________________________________________

(Attorney's S.C. Bar number)

STATE OF SOUTH CAROLINA ACKNOWLEDGEMENT

COUNTY OF _________________________

The foregoing instrument was acknowledged before me this ___ day of ____________ by ________________________.

____________________________

Notary Public for South Carolina

My Commission Expires: _____________________'

Upon presentation to the office of the Register of Deeds, the register is directed to record pursuant to Section 29-3-330(e) and mark the mortgage satisfied of record.

HISTORY: 1962 Code Section 45-65; 1952 Code Section 45-65; 1942 Code Section 8702; 1932 Code Section 8702; 1924 (33) 929; 1925 (34) 83; 1930 (36) 1283; 1940 (41) 1844; 1964 (53) 1727; 1988 Act No. 494, Section 8(3); 1994 Act No. 382, Section 2; 1994 Act No. 478, Section 1; 1999 Act No. 67, Section 3; 2005 Act No. 73, Section 1; 2011 Act No. 19, Section 1, eff May 9, 2011.



SECTION 29-3-340. Certificate of satisfaction.

The recording officer or his deputy shall enter on the original mortgage, deed of trust, or other instrument securing the payment and being a lien upon real property when it is produced before him a certificate that a satisfaction has been entered of record and the date of the entry.

HISTORY: 1962 Code Section 45-66; 1952 Code Section 45-66; 1942 Code Section 8702; 1932 Code Section 8702; 1924 (33) 929; 1925 (34) 83; 1930 (36) 1283; 1940 (41) 1844; 1988 Act No. 494, Section 8(4).



SECTION 29-3-345. Document of rescission.

(A) In this section, "document of rescission" means a document stating that an identified satisfaction or affidavit of satisfaction of a mortgage or other lien affecting real property was recorded erroneously or that a mortgage or other lien affecting real property was satisfied of record erroneously, the secured obligation remains unsatisfied, and the mortgage or other lien affecting real property remains in force.

(B) If a satisfaction or affidavit of satisfaction of a mortgage or other lien affecting real property is recorded in error or a mortgage or other lien affecting real property is satisfied of record erroneously by another means, a document of rescission that has been duly witnessed and notarized in compliance with Section 30-5-30 may be executed and recorded. Upon recording, the document of rescission rescinds the erroneously recorded satisfaction or affidavit and the erroneous satisfaction of record of the mortgage or other lien affecting real property and reinstates the mortgage or other lien affecting real property as of the mortgage's original filing date. The clerk of court, register of deeds, or registrar of mesne conveyance shall index the document of rescission as of the date of filing.

(C)(1) A recorded document of rescission has no effect and does not constitute a lien as to the rights of any grantee or lien creditor, their heirs, successors, or assigns who records an interest in the real property described in a mortgage or other lien affecting real property after the recording of the satisfaction or affidavit of satisfaction of the mortgage, or other lien affecting real property and before the recording of the document of rescission, with a grantee under deed of title taking the property free and clear of the mortgage or other lien that was erroneously satisfied if the deed of title was received during the time period between the recording of the erroneous satisfaction and the end of the next business day observed at the clerk of court, register of deeds, or registrar of mesne conveyance's office following the recording of the document of rescission; and

(2) any person or entity otherwise having priority over or taking free of the lien created by the mortgage or other lien affecting real property as reinstated.

(D) A creditor who erroneously or wrongfully records a document of rescission is liable to a person injured by the recording for a sum of money not exceeding one-half of the original face amount of the debt secured by the mortgage or twenty-five thousand dollars, whichever is less, plus actual damages, costs, and attorney's fees.

(E) The clerk of court, register of deeds, or registrar of mesne conveyance shall collect a filing fee of six dollars, and an additional one dollar per page for a document containing more than one page.

(F) The "document of rescission" must be in a form substantially similar to:

STATE OF SOUTH CAROLINA ) DOCUMENT OF RESCISSION

COUNTY OF _______________ ) AFFIDAVIT

For Book _____, Page ______

Pursuant to Section 29-3-345 of S. C. Code of Laws

The undersigned on oath, being first duly sworn, hereby certifies as follows:

1. The undersigned is an authorized representative of ________________, the identified mortgagee/lien holder of the mortgage/lien ("Mortgage") filed at Book _____, Page _____ in the above-referenced County.

2. With respect to the Mortgage, given by ________________ to _________________ dated _____________ and recorded in the above County in the Office of the Register of Deeds, this is to represent and certify that the mortgagee inadvertently and mistakenly marked the Mortgage as paid and/or satisfied and filed that document in the records of the County aforesaid.

3. This is to represent and certify that such satisfaction was erroneous and inadvertent, with the obligation secured by the Mortgage remaining unsatisfied and outstanding and the referenced Mortgage remains in force and effect.

4. Pursuant to Section 29-3-345, the Mortgage is reinstated.

_____________________________

By:__________________________

Its:_________________________

Street Address:______________

City, State and Zip Code:____

Telephone:___________________

________________________________________ Witness

________________________________________ Witness

Personally appeared before me ________________________ who with _______________________ did witness and does acknowledge the due execution of the foregoing instrument.

Witness my hand and seal

the ______ day of ___________, ____________

________________________________________(L.S.)

Notary Public for:_________________________

My Commission Expires:____________________

HISTORY: 2008 Act No. 328, Section 1, eff June 16, 2008.



SECTION 29-3-350. Entry of cancellation on indexes.

All registers of deeds and all clerks of court in counties in which the clerks are required to perform the duties of registers of deeds shall enter the word "canceled", together with the signature of the officer, upon the margin or across the indexes of real estate mortgages and chattel mortgages, respectively, when the real estate mortgage or chattel mortgage is duly canceled of record by the mortgagee or his assignee. The cancelation and signature must be entered in the margin opposite the names of the mortgagor and mortgagee, respectively, or across these names. A like cancelation, on the demand of the mortgagor or legal representative, must be made on mortgages heretofore canceled of record. In lieu of the above requirements, the register of deeds or clerk of court may insert an appropriate column on the same page in these indexes showing the book and page number, if any, of the satisfaction or cancelation. Upon failure of the register of deeds or clerk of court to comply with this section, in each instance he shall forfeit and pay to the mortgagor the sum of ten dollars to be recovered in any court of competent jurisdiction.

Any clerk or other officer wilfully violating this section, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days, in the discretion of the court, and the solicitor of each circuit shall see that the law is complied with or shall prosecute violators.

HISTORY: 1962 Code Section 45-67; 1952 Code Section 45-67; 1942 Code Section 8709; 1932 Code Section 8709; Civ. C. '22 Section 5230; Cr. C. '22 Section 536; Civ. C. '12 Section 3466; 1910 (26) 587; 1911 (27) 164; 1912 (27) 628; 1988 Act No. 494, Section 8(5); 1988 Act No. 585, Section 1.



SECTION 29-3-360. Application for rule to show cause why satisfaction must not be entered.

Any person who is indebted by mortgage on real estate may apply to the presiding judge or any court of general sessions and common pleas to be held in the county in which the mortgage on real estate is recorded for a rule to show cause why satisfaction must not be entered thereon.

HISTORY: 1962 Code Section 45-67.1; 1952 Code Section 45-67.1; 1942 Code Section 8705; 1932 Code Section 8705; Civ. C. '22 Section 5226; Civ. C. '12 Section 3462; Civ. C. '02 Section 2377; G. S. 1793; R. S. 1896; 1817 (6) 61; 1988 Act No. 494, Section 8(6).



SECTION 29-3-370. Proceedings where rule to show cause issues.

Such judge shall grant such rule, returnable on a day to be fixed by him. The rule shall be served on the mortgagee, his legal representative or assignee or the attorney of any thereof, and if the party so served shall not attend to show cause or, attending, shall show insufficient cause and the judge shall be satisfied that the mortgage has been fully paid he shall order the proper officer to enter satisfaction on the mortgage.

HISTORY: 1962 Code Section 45-67.2; 1952 Code Section 45-67.2; 1942 Code Section 8706; 1932 Code Section 8706; Civ. C. '22 Section 5227; Civ. C. '12 Section 3463; Civ. C. '02 Section 2378; G. S. 1794; R. S. 1897; 1817 (6) 61.



SECTION 29-3-380. Submission to jury to decide whether mortgage paid.

If, on the return of the rule, it shall appear to the presiding judge that matters proper for the decision of a jury are involved in the case he may, at the request of either party, submit it to a jury, to be decided immediately in a summary manner. If the jury shall decide that the mortgage has been paid, satisfaction shall be ordered accordingly.

HISTORY: 1962 Code Section 45-67.3; 1952 Code Section 45-67.3; 1942 Code Section 8707; 1932 Code Section 8707; Civ. C. '22 Section 5228; Civ. C. '12 Section 3464; Civ. C. '02 Section 2379; G. S. 1795; R.S. 1898; 1817 (6) 61.



SECTION 29-3-390. Alternative procedure for rule to show cause against satisfaction.

When the debt or any other obligation secured by any mortgage on real estate has been fully paid, released, satisfied, discharged, or extinguished or when the lien of any mortgage on real estate has been released, discharged, or extinguished and for any reason the mortgage or the record of the mortgage in the office of the register of deeds or clerk of court has not been satisfied and cancelled, the mortgagor or his legal representatives may, upon a verified petition against the mortgagee, his legal representatives, assignees, pledgees of record, and any other person having any right, title, or interest in or lien upon the mortgage, reciting the facts and circumstances in relation to the mortgage and the satisfaction, release, discharge, or extinguishment of the debt or obligation secured thereby or of the lien thereof, apply to the court of common pleas or any judge of the Court of Common Pleas in open court or at chambers for a rule to show cause why an order should not be granted directing that the mortgage or record of the mortgage be satisfied and cancelled of record.

HISTORY: 1962 Code Section 45-68; 1952 Code Section 45-68; 1942 Code Section 8707-1; 1933 (38) 467; 1988 Act No. 494, Section 8(7).



SECTION 29-3-400. Entry in index to lis pendens.

Upon the filing of the petition in the office of the clerk of the court of common pleas, the clerk shall immediately enter it in the index to lis pendens affecting real property and from the time of the filing the pendency of the action or special proceedings is constructive notice to an assignee, pledgee, purchaser, or encumbrancer of the mortgage, and every person whose purchase, encumbrance, assignment, pledge, or hypothecation is subsequently executed or subsequently recorded is considered a subsequent purchaser or encumbrancer and is bound by all proceedings taken after the filing of the petition to the same extent as if he were made a party to the action or special proceeding. The filing of the petition is of no avail unless it is followed by the first publication of the rule or by the personal service thereof on a respondent within sixty days after the filing.

HISTORY: 1962 Code Section 45-69; 1952 Code Section 45-69; 1942 Code Section 8707-1; 1933 (38) 467; 1988 Act No. 494, Section 8(8).



SECTION 29-3-410. Issuance of rule to show cause; service of rule.

Upon the filing of such petition, the court or judge thereof shall grant and issue a rule to show cause returnable on a day to be fixed by the court or judge. The rule and petition shall be served upon the mortgagee or his legal representatives or assignees and pledgees of record and every other party named as respondent in the petition.

HISTORY: 1962 Code Section 45-70; 1952 Code Section 45-70; 1942 Code Section 8707-1; 1933 (38) 467.



SECTION 29-3-420. Service by publication on certain parties.

If (a) the mortgagee or any of his pledgees or assignees or any other person having any right, title or interest in or lien upon the mortgage shall be dead at or before the time of the filing of the petition and no legal representatives have been appointed and qualified for such person, (b) any of such persons cannot be found within this State or (c) the mortgagee, assignee, pledgee or interested person is a domestic or foreign corporation which has been dissolved or has ceased to do business in this State and no officer or agent authorized to accept service of the petition and rule can be found in this State, the court or judge, upon proof of such facts by affidavit of the petitioner, shall grant an order for the publication of the rule to show cause, such publication to be made once a week for three consecutive weeks in some newspaper published in the county in which the mortgaged property or some part thereof is situate or, if there is no newspaper in such county, by posting a copy of the petition and rule to show cause upon the courthouse door of the county for a period of three weeks. Such constructive service shall be complete upon the expiration of twenty-one days from the time of the first publication or posting of the petition and rule to show cause.

HISTORY: 1962 Code Section 45-71; 1952 Code Section 45-71; 1942 Code Section 8707-1; 1933 (38) 467.



SECTION 29-3-430. Order to cancel mortgage or release lien upon failure to show sufficient cause.

If the parties so served with the petition and rule shall not attend to show cause or, attending, shall fail to show sufficient cause and the court or judge shall be satisfied that the debt or obligation secured by the mortgage has been fully paid, satisfied, discharged, released or extinguished or that the lien of the mortgage has been released, discharged or extinguished, the court or judge shall thereupon, by an appropriate order, direct the proper officer to satisfy and cancel the mortgage or the record thereof or to release the lien of the mortgage upon the record thereof, as the case may be.

HISTORY: 1962 Code Section 45-72; 1952 Code Section 45-72; 1942 Code Section 8707-1; 1933 (38) 467.



SECTION 29-3-440. Persons on whom satisfaction by order of court is binding.

Such satisfaction and cancellation of the mortgage or release of the lien thereof shall be effectual and binding upon the parties so served with the petition and rule and upon every assignee or pledgee of every parol or written assignment, pledge or hypothecation of such mortgage not named in and served with the petition and rule unless such pledge, hypothecation or assignment is duly recorded in the proper office at or before the time of the filing of the petition or the petitioner has actual notice or knowledge thereof.

HISTORY: 1962 Code Section 45-73; 1952 Code Section 45-73; 1942 Code Section 8707-1; 1933 (38) 467.



SECTION 29-3-450. Cumulative nature of foregoing sections.

Sections 29-3-390 to 29-3-440 shall not be taken or deemed to repeal any other laws relating to the subject matter thereof but shall be deemed and construed to be cumulative of other remedies.

HISTORY: 1962 Code Section 45-74; 1952 Code Section 45-74; 1942 Code Section 8707-1; 1933 (38) 467.



SECTION 29-3-460. Abatement of notice of lis pendens.

The court in which the action or special proceeding was commenced may, in its discretion and at any time after the action or special proceeding shall be settled, discontinued or abated as provided in Sections 15-5-180 and 15-5-190, on application of any person aggrieved and on good cause shown and on such notice as shall be directed or approved by the court, order the notice authorized by Section 29-3-400 to be cancelled of record by the clerk of the court of common pleas of any county in whose office it may have been indexed and such cancellation shall be made by an endorsement to that effect on the margin of the index of the record, which shall refer to the order for cancellation.

HISTORY: 1962 Code Section 45-75; 1952 Code Section 45-75; 1942 Code Section 8707-1; 1933 (38) 467.



SECTION 29-3-470. Release of portion of mortgaged premises.

Nothing provided in this title prevents the release of a portion of any mortgaged interest in real property from the lien of the mortgage by any instrument in writing duly executed in the presence of one or more witnesses and duly probated, the release to be executed by the owner or holder of the lien or his duly authorized representative as will appear by the record of the original instrument or of any assignment thereof. If the release is written upon or attached to the original mortgage no probate thereof is required.

HISTORY: 1962 Code Section 45-76; 1952 Code Section 45-76; 1942 Code Section 8702; 1932 Code Section 8702; 1924 (33) 929; 1925 (34) 83; 1930 (36) 1283; 1940 (41) 1844; 1988 Act No. 494, Section 8(9).



SECTION 29-3-610. Personal representative of deceased mortgagor as party.

It shall not be necessary to make the personal representative of a deceased mortgagor a party to any foreclosure proceeding and no sale heretofore made under foreclosure proceedings to which the personal representative of a deceased mortgagor was not a party shall be invalid by reason of the absence of such personal representative.

HISTORY: 1962 Code Section 45-81; 1952 Code Section 45-81; 1942 Code Sections 487, 8707; 1932 Code Sections 487, 8708, 8712; Civ. C. '22 Sections 5529, 5232; Civ. C. '12 Sections 3465, 3468; Civ. C. '02 Sections 2380, 2382; Civ. P. '22 Section 430; Civ. P. '12 Section 218; Civ. P. '02 Section 188; 1870 (14) 190; 1894 (21) 816; 1900 (23) 349; 1935 (39) 406.



SECTION 29-3-620. Mortgagor as party.

It shall not be necessary to make a mortgagor who has conveyed to another the mortgaged premises a party to any action for foreclosure when no judgment for a deficiency is demanded.

HISTORY: 1962 Code Section 45-82; 1952 Code Section 45-82; 1942 Code Sections 487, 8708; 1932 Code Sections 487, 8708, 8712; Civ. C. '22 Sections 5229, 5232; Civ. C. '12 Sections 3465, 3468; Civ. C. '02 Sections 2380, 2382; Civ. P. '22 Section 430; Civ. P. '12 Section 218; Civ. P. '02 Section 188; 1870 (14) 190; 1894 (21) 816; 1900 (23) 349; 1935 (39) 406.



SECTION 29-3-630. Debt secured must be established before sale by mortgagee.

No sale under or by virtue of any mortgage or other instrument in writing intended as security for a debt, conferring a power upon the mortgagee or creditor to sell the mortgaged or pledged property while such power remains of force or has not been revoked by the death of the person executing such mortgage or instrument, shall be valid to pass the title of the land mortgaged unless the debt for which the security is given shall be first established by the judgment of some court of competent jurisdiction or unless the amount of the debt be consented to in writing by the debtor subsequently to the maturity of the debt, such consent in writing to be recorded in the office of the register of deeds or clerk of the court where the mortgage or other instrument in writing given to secure such debt is or ought to be recorded. But if the mortgagor be dead it shall not be necessary in any foreclosure proceeding first to establish the debt by the judgment of some court of competent jurisdiction in order to obtain a decree of foreclosure and sale.

HISTORY: 1962 Code Section 45-83; 1952 Code Section 45-83; 1942 Code Sections 487, 8708; 1932 Code Sections 487, 8708, 8712; Civ. C. '22 Sections 5229, 5232; Civ. C. '12 Sections 3565, 3468; Civ. C. '02 Sections 2380, 2382; Civ. P. '22 Section 430; Civ. P. '12 Section 218; Civ. P. '02 Section 188; 1870 (14) 190; 1894 (21) 816; 1900 (23) 349; 1935 (39) 406.



SECTION 29-3-640. Time within which mortgagor's consent to amount of debt is valid to allow sale by mortgagee.

The consent of the mortgagor to the amount of the debt shall bear date not more than twelve months prior to any sale under any power contained in any such mortgage as referred to in Section 29-3-630.

HISTORY: 1962 Code Section 45-84; 1952 Code Section 45-84; 1942 Code Section 8711; 1932 Code Section 8711; Civ. C. '22 Section 5231; Civ. C. '12 Section 3467; Civ. C. '02 Section 2381; 1896 (22) 194.



SECTION 29-3-650. Court may render judgment and order sale at same time.

The court may also render judgment against the parties liable for the payment of the debt secured by the mortgage and direct at the same time the sale of the mortgaged premises. Such judgment so rendered may be entered and docketed in the clerk's office in the same manner as other judgments. Upon the sale of the mortgaged premises the officer making the sale under the order of the court shall credit upon the judgment so rendered for the debt the amount paid to the plaintiff from the proceeds of the sale.

HISTORY: 1962 Code Section 45-85; 1952 Code Section 45-85; 1942 Code Section 487; 1932 Code Sections 487, 8712; Civ. C. '22 Section 5232; Civ. P. '22 Section 430; Civ. C. '12 Section 3468; Civ. P. '12 Section 218; Civ. C. '02 Section 2382; Civ. P. '02 Section 188; 1870 (14) 190; 1894 (21) 816; 1900 (23) 349; 1935 (39) 406.



SECTION 29-3-660. Deficiency judgment.

In actions to foreclose mortgages the court may adjudge and direct the payment by the mortgagor of any residue of the mortgage debt that may remain unsatisfied after a sale of the mortgaged premises in cases in which the mortgagor shall be personally liable for the debt secured by such mortgage and if the mortgage debt be secured by the covenant or obligation of any person other than the mortgagor the plaintiff may make such person a party to the action and the court may adjudge payment of the residue of such debt remaining unsatisfied after a sale of the mortgaged premises against such other person and may enforce such judgment as in other cases.

HISTORY: 1962 Code Section 45-86; 1952 Code Section 45-86; 1942 Code Section 487; 1932 Code Sections 487, 8712; Civ. C. '22 Section 5232; Civ. P. '22 Section 430; Civ. C. '12 Section 3468; Civ. P. '12 Section 218; Civ. C. '02 Section 2382; Civ. P. '02 Section 188; 1870 (14) 190; 1894 (21) 816; 1900 (23) 349; 1935 (39) 406.



SECTION 29-3-670. Deficiency shall not be extinguished on purchase by mortgagee.

When any sale of land is made under the circumstances under which such a sale is permitted by Section 29-3-630 any balance of the mortgage debt over the purchase price of the land at such sale shall not be extinguished by reason of the mortgagee or his assigns becoming the purchaser at such sale, whether the mortgage contained a provision to that effect or not.

HISTORY: 1962 Code Section 45-87; 1952 Code Section 45-87; 1942 Code Section 8711; 1932 Code Section 8711; Civ. C. '22 Section 5231; Civ. C. '12 Section 3467; Civ. C. '02 Section 2381; 1896 (22) 194.



SECTION 29-3-680. Application for order of appraisal.

(A) In any real estate foreclosure proceeding a defendant against whom a personal judgment is taken or asked, whether he has theretofore appeared in the action or not, may within thirty days after the sale of the mortgaged property apply by verified petition to the clerk of court in which the decree or order of sale was taken for an order of appraisal.

(B) Except in any real estate foreclosure proceeding relating to a dwelling place, as defined in Section 12-37-250, or to a consumer credit transaction, as defined in Section 37-1-301(11), a defendant against whom a personal judgment may be taken on a real estate secured transaction may waive the appraisal rights as provided by this section if the debtors, makers, borrowers, and/or guarantors are notified in writing before the transaction that a waiver of appraisal rights will be required and upon signing a statement during the transaction similar to the following:

"The laws of South Carolina provide that in any real estate foreclosure proceeding a defendant against whom a personal judgment is taken or asked may within thirty days after the sale of the mortgaged property apply to the court for an order of appraisal. The statutory appraisal value as approved by the court would be substituted for the high bid and may decrease the amount of any deficiency owing in connection with the transaction. THE UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT REGARDLESS OF ANY APPRAISED VALUE OF THE MORTGAGED PROPERTY."

This waiver may be in any document relating to the transaction; however, the required language must be on a page containing the signature of the person making the waiver and the capitalized sentence must be underlined, in capital letters, or disclosed in another prominent manner.

HISTORY: 1962 Code Section 45-88; 1952 Code Section 45-88; 1942 Code Section 8712; 1933 (38) 350; 1987 Act No. 27, Section 2; 1996 Act No. 430, Section 5.



SECTION 29-3-690. Extension of time for filing for appraisal.

The time provided by Section 29-3-680 for filing the petition required thereunder shall not be enlarged or extended except by a written consent of the judgment creditor.

HISTORY: 1962 Code Section 45-89; 1952 Code Section 45-89; 1942 Code Section 8712; 1933 (38) 350.



SECTION 29-3-700. Order for appraisal.

Upon the filing of such petition and deposit with the clerk of a sufficient sum to pay the costs of the subsequent proceedings he shall issue an order that the property be appraised at its true value as of the date of sale by three disinterested individuals who must be state-certified general real estate appraisers as defined in Section 40-60-20(20), state-certified residential real estate appraisers as defined by Section 40-60-20(21), or state-licensed real estate appraisers as defined by Section 40-60-20(22), who shall not be parties to the action or connected in business with or related by blood or marriage within the sixth degree to any such party.

HISTORY: 1962 Code Section 45-90; 1952 Code Section 45-90; 1942 Code Section 8712; 1933 (38) 350; 1996 Act No. 430, Section 6.



SECTION 29-3-710. Appointment of appraisers.

In his petition the petitioner shall designate one appraiser and within ten days after service of a copy of the order upon the judgment creditor or his attorney of record he shall designate to the clerk another appraiser, whereupon the court having jurisdiction of the action or any judge thereof shall appoint a third, and the said court or judge shall make the appointment herein provided for the judgment creditor if he does not avail himself of his right within the time above prescribed.

HISTORY: 1962 Code Section 45-91; 1952 Code Section 45-91; 1942 Code Section 8712; 1933 (38) 350.



SECTION 29-3-720. Appraisal of the mortgaged property.

The board of appraisers as so constituted shall proceed to view and value the mortgaged property and all or a majority thereof shall make a sworn return within thirty days from their appointment of the true value of the property as of the date of sale, taking into consideration sale value, cost and replacement value of improvements, income production and all other proper elements which, in their discretion, enter into the determination of true value.

HISTORY: 1962 Code Section 45-92; 1952 Code Section 45-92; 1942 Code Section 8712; 1933 (38) 350.



SECTION 29-3-730. Effect of failure of appraisers to agree.

If a majority of the board shall not agree and make return within the time above prescribed another shall be likewise appointed of the same qualifications and with the same duties and likewise thereafter new boards shall be appointed until one shall make a return agreed to by a majority.

HISTORY: 1962 Code Section 45-93; 1952 Code Section 45-93; 1942 Code Section 8712; 1933 (38) 350.



SECTION 29-3-740. Return of appraisers; effect of return on deficiency judgment.

The return of the appraisers shall be filed and recorded by the clerk as a judgment of the court and be subject to appeal as hereinafter provided. If the value returned after deduction therefrom of the amount of the price at which the property was sold under direction of the court be equal to or exceed the amount of the deficiency remaining upon the judgment after application of the net proceeds of sale the judgment shall be thereupon extinguished and cancelled of record by the clerk and if such returned value, after deduction of the amount of the sale price, be less than the deficiency the latter shall be abated and deemed paid, pro tanto, and be thereafter enforceable for only the remainder, the amount of which will be determined by the clerk and stated in a proper order from which any party may appeal within ten days after notice of filing thereof to the court or any judge thereof in accord with the procedure prescribed in Section 29-3-750.

HISTORY: 1962 Code Section 45-94; 1952 Code Section 45-94; 1942 Code Section 8712; 1933 (38) 350.



SECTION 29-3-750. Appeal from return of appraisers.

The petitioner or the judgment creditor may appeal from the return of the appraisers upon notice stating the ground of such appeal served upon the other party within ten days after notice of the filing of the return, such appeal being to the court having jurisdiction of the action or any judge thereof, who shall hear the appeal without a jury in open court or at chambers upon affidavits or oral testimony as he deems advisable. Such court may confirm the return or order a new appraisal upon such terms as he may deem equitable and an appeal from his order or decree shall lie as in other equity cases.

HISTORY: 1962 Code Section 45-95; 1952 Code Section 45-95; 1942 Code Section 8712; 1933 (38) 350.



SECTION 29-3-760. Compensation and costs of appraisers and clerk.

The appraisers shall be paid two dollars each for their services and the clerk's costs for making orders, filing and recording shall be as for similar papers and pleadings.

HISTORY: 1962 Code Section 45-96; 1952 Code Section 45-96; 1942 Code Section 8712; 1933 (38) 350.



SECTION 29-3-770. Application of appraisal provisions to present and future mortgages.

The provisions of Sections 29-3-680 to 29-3-760, which are intended to affect the remedy of foreclosure, shall apply to the foreclosure of all real estate mortgages now existing and those hereafter executed but, if held invalid by a court of competent jurisdiction as to the former, they shall nevertheless be fully applicable to the latter; but unless the petition required by Section 29-3-680 be filed within the time prescribed, no deficiency judgment shall be affected hereby.

HISTORY: 1962 Code Section 45-96.1; 1952 Code Section 45-96.1; 1942 Code Section 8712; 1933 (38) 350.



SECTION 29-3-780. Entry of release of mortgage on land sold in foreclosure sale.

Upon confirmation of the circuit court of the report of the master or the other officer making a sale of lands pursuant to decree of foreclosure, the officer of the court making the sale shall cause to be recorded in the office where the foreclosed mortgage is recorded a release, cancellation, and satisfaction of the lien in the form prescribed in Section 29-3-790. However, nothing in this section may be construed to satisfy any unpaid portion of the debt secured by the mortgage.

HISTORY: 1962 Code Section 45-97; 1952 Code Section 45-97; 1942 Code Section 3620; 1932 Code Section 3620; Civ. C. '22 Section 2164; Civ. C. '12 Section 1340; Civ. C. '02 Section 942; 1900 (23) 347; 1926 (34) 1013; 1929 (36) 17; 1990 Act No. 460, Section 1.



SECTION 29-3-790. Form of release of lien.

The release, cancellation, and satisfaction of lien required under Section 29-3-780 must be made in writing and signed by the officer and must be in the following form:

Lien of mortgage recorded in _______________________,

(Mortgage Book and Page)

is released, canceled, and satisfied by sale

(Office)

under foreclosure the _____ day of , ,

(Month) (Year)

See Judgment Roll No. ______.

HISTORY: 1962 Code Section 45-98; 1952 Code Section 45-98; 1942 Code Section 3621; 1932 Code Section 3621; Civ. C. '22 Section 2165; Civ. C. '12 Section 1341; Civ. C. '02 Section 943; 1926 (34) 1013; 1929 (36) 17; 1990 Act No. 460, Section 2.






CHAPTER 4 - REVERSE MORTGAGES

SECTION 29-4-10. Short Title.

This chapter may be cited as the South Carolina Reverse Mortgage Act.

HISTORY: 1994 Act No. 376, Section 1.



SECTION 29-4-20. Reverse Mortgage defined.

As used in this chapter "reverse mortgage" means a nonrecourse loan secured by real property which:

(1) provides cash advances to a borrower based on the equity or future appreciation in value in a borrower's owner-occupied principal residence;

(2) requires no payment of principal or interest until the entire loan becomes due and payable; and

(3) is made by a lender authorized to engage in business as a bank, savings institution, or credit union under the laws of the United States or of South Carolina, or a mortgage lender licensed pursuant to Chapter 22, Title 37.

HISTORY: 1994 Act No. 376, Section 1; 2009 Act No. 67, Section 4.I, eff January 1, 2010.



SECTION 29-4-30. Rules governing reverse mortgage loans.

Reverse mortgage loans are governed by these rules, without regard to the requirements set out elsewhere for other types of mortgage transactions:

(1) Payment in whole or in part is permitted without penalty at any time during the period of the loan.

(2) An advance made under a reverse mortgage and interest on the advances have priority over a lien filed after the closing of a reverse mortgage and after the filing of the lien.

(3) A reverse mortgage may provide for an interest rate which is fixed or adjustable and may also provide for interest that is contingent on the value of the property including appreciation at loan maturity.

(4) If a reverse mortgage provides for periodic advances to a borrower, the advances may not be reduced in amount or number based on an adjustment in the interest rate.

(5) For purposes of default under this chapter:

(a) A lender defaults in its obligation to make loan advances when after having received written notification from the borrower that an advance has not been received within fifteen days of its due date, the lender fails to cure the default within fifteen days of receiving the notification. Upon default the lender forfeits all future rights to collect interest. A lender avoids the forfeiture of interest if the lender can show a good faith effort to comply with its obligations under the terms of the loan documents.

(b) If a default is not cured in accordance with subitem (a), the borrower may file a complaint with the Department of Consumer Affairs and the lender must respond to any inquiry made by the Department of Consumer Affairs.

(c) Upon wilful default by a lender which results in forfeiture of interest under this item, the Department of Consumer Affairs is authorized to take action necessary to protect the interests of the borrower including bringing an action in circuit court for enforcement of the contract.

(6) The recordation tax on reverse mortgages may not exceed the actual cost of recording the mortgage.

(7) The mortgage only may become due and payable upon the occurrence of one of the following:

(a) the home securing the loan is sold;

(b) all borrowers cease occupying the home as a principal residence;

(c) any fixed maturity date agreed to by the lender and the borrower is reached; or

(d) an event occurs which is specified in the loan documents and which jeopardizes the lender's security.

(8) The repayment requirement is also expressly subject to the following additional conditions:

(a) temporary absences from the home not exceeding sixty consecutive days do not cause the mortgage to become due and payable;

(b) temporary absences from the home exceeding sixty consecutive days but less than one year do not cause the mortgage to become due and payable so long as the borrower has taken prior action which secures the home in a manner satisfactory to the lender;

(c) the lender's right to collect reverse mortgage proceeds is subject to the applicable statute of limitations for loan contracts. Notwithstanding the applicable statute of limitations for loan contracts, the statute of limitations commences on the date that the mortgage becomes due and payable;

(d) the lender must prominently disclose any interest or other fees to be charged during the period that commences on the date that the mortgage becomes due and payable and ends when repayment in full is made.

HISTORY: 1994 Act No. 376, Section 1.



SECTION 29-4-40. Reverse mortgage loans authorized without regard to certain provisions for other types of mortgage transactions.

Reverse mortgage loans may be made or acquired without regard to the following provisions for other types of mortgage transactions:

(1) limitations on the purpose and use of future advances or any other mortgage proceeds;

(2) limitations on future advances to a term of years, or limitations on the term of credit line advances;

(3) limitations on the term during which future advances take priority over intervening advances;

(4) requirements that a maximum mortgage amount be stated in the mortgage;

(5) limitations on loan-to-value ratios;

(6) prohibitions on balloon payments;

(7) prohibitions on compounded interest and interest on interest;

(8) interest rate limits under the usury statutes; and

(9) requirements that a percentage of the loan proceeds must be advanced prior to loan assignment.

HISTORY: 1994 Act No. 376, Section 1.



SECTION 29-4-50. Treatment of loan payments and undisbursed funds for purposes of means-tested programs.

(A) Reverse mortgage loan payments made to a borrower must be treated as proceeds from a loan and not as income for the purpose of determining eligibility and benefits under means-tested programs of aid to individuals.

(B) Undisbursed funds must be treated as equity in a borrower's home and not as proceeds from a loan for the purpose of determining eligibility and benefits under means-tested programs of aid to individuals.

(C) This section applies to any law relating to payments, allowances, benefits, or services provided on a means-tested basis by this State including, but not limited to, supplemental security income, low-income energy assistance, property tax relief, medical assistance, and general assistance.

HISTORY: 1994 Act No. 376, Section 1.



SECTION 29-4-60. Independent information and counseling services.

(A) No lender authorized by this chapter to make reverse mortgages may accept an application for a reverse mortgage until the lender has obtained from the South Carolina State Housing Finance and Development Authority the content and format of a statement regarding the advisability and availability of independent information and counseling services on reverse mortgages that must be provided by the lender to the borrower pursuant to subsection (B).

(B) No reverse mortgage commitment may be made by a lender unless the loan applicant attests in writing that the applicant received from the lender at the time of initial inquiry the statement provided for in subsection (A).

(C) The Housing Finance and Development Authority shall:

(1) develop and make available to lenders the content and format of the statement described in subsection (A);

(2) refer consumers to independent counseling services with expertise in reverse mortgages.

(D) The Office of the Governor, Division on Aging shall provide independent consumer information on reverse mortgages and their alternatives."

HISTORY: 1994 Act No. 376, Section 1.






CHAPTER 5 - MECHANICS' LIENS

SECTION 29-5-10. Lien of person furnishing labor and materials for buildings or structures; offers of settlement.

(a) A person to whom a debt is due for labor performed or furnished or for materials furnished and actually used in the erection, alteration, or repair of a building or structure upon real estate or the boring and equipping of wells, by virtue of an agreement with, or by consent of, the owner of the building or structure, or a person having authority from, or rightfully acting for, the owner in procuring or furnishing the labor or materials shall have a lien upon the building or structure and upon the interest of the owner of the building or structure in the lot of land upon which it is situated to secure the payment of the debt due to him. The costs which may arise in enforcing or defending against the lien under this chapter, including a reasonable attorney's fee, may be recovered by the prevailing party. The fee must be determined by the court in which the action is brought but the fee and the court costs may not exceed the amount of the lien. As used in this section, labor performed or furnished in the erection, alteration, or repair of any building or structure upon any real estate includes the preparation of plans, specifications, and design drawings and the work of making the real estate suitable as a site for the building or structure. The work is considered to include, but not be limited to, the grading, bulldozing, leveling, excavating, and filling of land (including the furnishing of fill soil), the grading and paving of curbs and sidewalks and all asphalt paving, the construction of ditches and other drainage facilities, and the laying of pipes and conduits for water, gas, electric, sewage, and drainage purposes, and the disposal of any construction and demolition debris, as defined in Section 44-96-40(6), including final disposal by a construction and demolition landfill. Any private security guard services provided by any person at the site of the building or structure during its erection, alteration, or repair is considered to be labor performed or furnished within the meaning of this section. As used in this section, materials furnished and actually used include tools, appliances, machinery, or equipment supplied for use on the building or structure to the extent of their reasonable rental value during their actual use. "Person" as used in this section means any individual, corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, or other entity. For purposes of this section, the term "materials" includes flooring, floor coverings, and wall coverings.

(b) Not less than fifteen days before the first term of court at which the trial is set, either party may file and serve on the other party an offer of settlement, and within ten days thereafter the party served may respond by filing and serving his offer of settlement. The offer shall state that it is made under this section and specify the amount, exclusive of interest and costs, which the party serving the offer is willing to agree constitutes a settlement of the lien. If the action is not reached for trial, then not less than fifteen days before the next term of court and subsequent terms of court at which the trial is set, either party may file and serve on the other party an offer of settlement or an amendment of a prior offer of settlement and, within ten days after that, the party served may respond by filing and serving his offer or amended offer of settlement. The offer or amended offer supersedes any offer previously made under this section by the same party.

An offer of settlement is considered rejected unless an acceptance in writing is filed and served on the party making the offer, five days before the commencement of the term.

If the offer is rejected, it may not be referred to for any purpose at the trial, but may be considered solely for the purpose of awarding costs and litigation expenses under this section.

For purposes of the award of attorney's fees, the determination of the prevailing party is based on one verdict in the action. One verdict assumes some entitlement to the mechanic's lien and the consideration of compulsory counterclaims. The party whose offer is closer to the verdict reached is considered the prevailing party in the action. If the difference between both offers and the verdict is equal, neither party is considered to be the prevailing party for purposes of determining the award of costs and attorney's fees.

If the plaintiff makes no written offer of settlement, the amount prayed for in his complaint is considered to be his final offer of settlement.

If the defendant makes no written offer of settlement, the value of his counterclaim is considered to be his negative offer of settlement. If the defendant has not asserted a counterclaim, his offer of settlement is considered to be zero.

HISTORY: 1962 Code Section 45-251; 1952 Code Section 45-251; 1942 Code Section 8727; 1932 Code Section 8727; Civ. C. '22 Section 5639; Civ. C. '12 Section 4113; Civ. C. '02 Section 3008; G.S. 2350; R. S. 2456; 1816 (6) 32; 1869 (14) 220; 1922 (32) 944; 1973 (58) 80; 1974 (58) 2183; 1976 Act No. 524, Section 1; 1986 Act No. 408, Section 1; 1990 Act No. 374, Section 2; 1999 Act No. 83, Section 1; 2003 Act No. 51, Section 22.



SECTION 29-5-15. Filing requirements; penalty for frivolous lien.

(A) To file a mechanics' lien, a contractor must provide the county clerk of court or register of deeds proof that he is licensed or registered if he is required by law to be licensed or registered. As proof of licensure or registration, the contractor must record his contractor license number or registration number on the lien document when the lien document is filed.

(B) A contractor who files a frivolous lien is subject to a fine up to five thousand dollars, the loss of his registration or contractor license, or both.

HISTORY: 2009 Act No. 40, Section 2, eff June 2, 2009.



SECTION 29-5-20. Lien of laborer, mechanic, subcontractor or materialman; limits on aggregate amount of liens filed by sub-subcontractor or supplier; limits on total aggregate amount of liens; exceptions; settlement of action to enforce lien.

(A) Every laborer, mechanic, subcontractor, or person furnishing material for the improvement of real estate when the improvement has been authorized by the owner has a lien thereon, subject to existing liens of which he has actual or constructive notice, to the value of the labor or material so furnished, including the costs of the action and a reasonable attorney's fee which must be determined by the court in which the action is brought but only if the party seeking to enforce the lien prevails. If the party defending against the lien prevails, the defending party must be awarded costs of the action and a reasonable attorney's fee as determined by the court. The fee and the court costs may not exceed the amount of the lien. The lien may be enforced as herein provided.

(B) In no event shall the aggregate amount of any liens filed by a sub-subcontractor or supplier exceed the amount due by the contractor to the subcontractor to whom the sub-subcontractor or supplier has supplied labor, material, or services unless the sub-subcontractor or supplier has provided notice of furnishing labor or materials by certified or registered mail to the contractor. Such notice of furnishing labor or materials shall include:

(1) the name of the sub-subcontractor or supplier who claims payment;

(2) the name of the person with whom the claimant contracted or by whom he was employed;

(3) a description of the labor, services, or materials furnished and the contract price or value thereof. Materials specially fabricated by a person other than the one giving notice and the contract price or value thereof shall be separately stated in the notice;

(4) a description of the project where labor, services, or materials were used sufficient for identification;

(5) the date when the first and the last item of labor or service or materials was actually furnished or scheduled to be furnished; and

(6) the amount claimed to be due, if any.

After receiving such notice, no payment by the contractor to the subcontractor will lessen the amount recoverable by the person so giving notice. However, in no event shall the total aggregate amount of liens on the improvement exceed the amount due by the owner.

(C) Not less than fifteen days before the first term of court at which the trial is set, either party may file and serve on the other party an offer of settlement, and within ten days thereafter the party served may respond by filing and serving his offer of settlement. The offer shall state that it is made under this section and specify the amount, exclusive of interest and costs, which the party serving the offer is willing to agree constitutes a settlement of the lien. If the action is not reached for trial, then not less than fifteen days before the next term of court and subsequent terms of court at which the trial is set, either party may file and serve on the other party an offer of settlement or an amendment of a prior offer of settlement and, within ten days after that, the party served may respond by filing and serving his offer or amended offer of settlement. The offer supersedes any offer previously made under this section by the same party.

An offer of settlement is considered rejected unless an acceptance in writing is filed and served on the party making the offer five days before the commencement of the term.

If the offer or amended offer is rejected, it may not be referred to for any purpose at the trial but may be considered solely for the purpose of awarding costs and litigation expenses under this section.

For purposes of the award of attorney's fees, the determination of the prevailing party is based on one verdict in the action. One verdict assumes some entitlement to the mechanic's lien and the consideration of compulsory counterclaims. The party whose offer of settlement is closer to the verdict reached is considered the prevailing party in the action. If the difference between both offers and the verdict is equal, neither party is considered to be the prevailing party for purposes of determining the award of costs and attorney's fees. If the plaintiff makes no written offer of settlement, the amount prayed for in his complaint is considered to be his final offer of settlement.

If the defendant makes no written offer of settlement, the value of his counterclaim is considered to be his negative offer of settlement. If the defendant has not asserted a counterclaim, his offer of settlement is considered to be zero.

(D) Subsection (B) does not apply to individual laborers when the amount of their lien is less than two thousand dollars.

HISTORY: 1962 Code Section 45-252; 1952 Code Section 45-252; 1942 Code Section 8728; 1932 Code Section 8728; Civ. C. '22 Section 5640; Civ. C. '12 Section 4114; Civ. C. '02 Section 3009; R. S. 2466; 1896 (22) 197; 1916 (29) 686; 1973 (58) 80; 1986 Act No. 408, Section 2; 1992 Act No. 368, Section 1; 1995 Act No. 140, Section 1; 1999 Act No. 83, Section 2.



SECTION 29-5-21. Services of surveyor and real estate licensee as improving real estate; real estate licensee's liens.

(A) A surveyor who surveys real estate by virtue of an agreement with the owner of such real estate has furnished material for the improvement of real estate within the meaning of Section 29-5-20.

(B)(1) A real estate licensee who, by virtue of a written agreement with the owner, performs professional services for which he is licensed under Title 40 incident to marketing, developing, or improving commercial real estate preparatory to or as a part of a commercial real estate lease or rental transaction involving the commercial real estate, has furnished labor or material for the improvement of commercial real estate within the meaning of Section 29-5-20.

(2) A real estate licensee shall not acquire a lien under this subsection unless:

(a) the owner of the commercial real estate or the owner's authorized agent authorizes the real estate licensee, under the terms of a written agreement, to lease an interest in the commercial real estate; and

(b) the real estate licensee or the real estate licensee's affiliated licensees provide licensed services that result, during the term of a written agreement described in item (1) of this subsection, in the procuring of a person or entity that rents or leases the commercial real estate or rents or leases an interest in the commercial real estate upon terms contained in a written agreement described in item (1) of this subsection.

(3) A real estate licensee shall not acquire a lien under this subsection upon residential real estate.

(4) Prior recorded liens shall have priority over a real estate licensee's lien. A prior recorded lien shall include, without limitation:

(i) a valid mechanic's lien claim that is recorded subsequent to the real estate licensee's lien notice of lien but which relates back to a date prior to the recording date of the real estate licensee's lien notice of lien; and

(ii) prior recorded liens securing revolving credit and future advance of construction loans as described in Section 29-3-50.

HISTORY: 1978 Act No. 465, Section 1; 2006 Act No. 263, Section 1, eff May 2, 2006.



SECTION 29-5-22. Reasonable rental value of tools, appliances, machinery, and equipment.

A person who supplies tools, appliances, machinery, or equipment used as provided in Section 29-5-10(a) is considered to have furnished material for the improvement of real estate within the meaning of Sections 29-5-20 and 29-5-40 to the extent of the reasonable rental value of the tools, appliances, machinery, or equipment for the period of actual use.

HISTORY: 1990 Act No. 374, Section 1.



SECTION 29-5-23. Notice of Project Commencement; location notice; failure to file notice.

Any person entering into a direct agreement with, or with the consent of, an owner for the improvement of real property may file with the clerk of court or register of deeds in the county or counties where the real property is situate a notice of project commencement. The notice of project commencement shall contain the following information:

(1) the name and address of the person filing the notice of commencement;

(2) the name and address of the owner or developer;

(3) a general description of the improvement; and

(4) the location of the project.

The notice must be filed within fifteen days of the commencement of work and must be accompanied by a filing fee of fifteen dollars to be deposited in that county's general fund. The name and address of the contractor must be posted at the job site. A location notice also must be posted at the job site. The location notice must contain the following statement: "The contractor on the project has filed a notice of project commencement at the county courthouse. Sub-subcontractors and suppliers to subcontractors shall comply with Section 29-5-20 when filing liens in connection with this project." The failure to file a notice of project commencement shall render the provisions of Sections 29-5-20(B) and 29-5-60(B) inapplicable. The failure to file a notice of project commencement shall also render the provisions of Sections 29-5-440, 11-35-3030(2)(c), 57-5-1660(b), and 11-1-120, relating to the requirement of a notice of providing labor, materials, or rental equipment inapplicable for a claim against a payment bond furnished by a contractor holding a direct contractual agreement with an owner. The filing of a notice of project commencement shall not constitute a cloud, lien, or encumbrance upon, or defect to, the title of the real property described in the notice, nor shall it alter the aggregate amounts of liens allowable under Section 29-5-40, nor shall it affect the priority of any mortgage filed before or after the notice, nor shall it affect any future advances under any mortgage. The clerk of court or register of deeds in each county shall maintain a separate book and index of all notices of project commencements.

HISTORY: 1992 Act No. 368, Section 3; 1997 Act No. 34, Section 1; 2000 Act No. 240, Section 5.



SECTION 29-5-25. Private security guard services at site of real estate improvement.

Any person providing private security guard services at the site of the real estate during its improvement shall be deemed to be a laborer within the meaning of Sections 29-5-20 and 29-5-40. "Person" as used in this section shall mean any individual, corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization or other such entity.

HISTORY: 1976 Act No. 524, Section 2.



SECTION 29-5-26. Landscape services.

(A) A person who provides a landscape service on a parcel of real estate, which service exceeds five thousand dollars, by virtue of a written agreement with the owner of the real estate and to whom a debt is due for his performance of the landscaping service has a mechanics' lien on the real estate to secure payment of debt due to him as provided by Section 29-5-10 and Section 29-5-20. The lien attaches to the land and a building, structure, or other improvement on the land.

(B) As used in this chapter, a landscape service includes:

(1) land clearing, grading, filling, plant removal, natural obstruction removal, or other preparation of land;

(2) provision or installation, or both of them, of a landscaping item including plant material, mulch, paving, walkway, swimming pool, fountain, retaining wall, bulkhead, deck, patio, lightscaping system, irrigation system, drainage structure, drainage system, underground utility, or other feature incidental and necessary to a landscape plan or site design; or

(3) both.

(C) A landscaping service does not depend on whether the service is related to the construction, erection, alteration, or repair of a building or other structure.

HISTORY: 2009 Act No. 40, Section 1, June 2, 2009.



SECTION 29-5-27. Laborer and person defined.

Any person providing construction and demolition debris disposal services, as defined in Section 44-96-40(6), including, but not limited to, final disposal services provided by a construction and demolition landfill, is a laborer within the meaning of Sections 29-5-20 and 29-5-40. "Person" as used in this section means any individual, corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, or another entity.

HISTORY: 2003 Act No. 51, Section 23.



SECTION 29-5-30. Lien against debtor with life estate or whose estate is less than fee simple.

If the person for whom the work is done or materials are furnished has an estate for life or any other estate less than a fee simple in the land or if the property, at the time of recording the statement, is mortgaged or under any other encumbrance, the lien before provided for shall bind his whole estate and interest therein in like manner as a mortgage would have done and the creditor may cause the right of redemption or whatever other right or estate the owner had in the property to be sold and applied to the discharge of his debt, according to the provisions of this chapter.

HISTORY: 1962 Code Section 45-253; 1952 Code Section 45-253; 1942 Code Section 8762; 1932 Code Section 8762; Civ. C. '22 Section 5674; Civ. C. '12 Section 4144; Civ. C. '02 Section 3039; G. S. 2381; R. S. 2496; 1869 (14) 223.



SECTION 29-5-40. Notice to owner before lien attaches when laborer was employed by someone other than owner.

Whenever work is done or material is furnished for the improvement of real estate upon the employment of a contractor or some other person than the owner and such laborer, mechanic, contractor or materialman shall in writing notify the owner of the furnishing of such labor or material and the amount or value thereof, the lien given by Section 29-5-20 shall attach upon the real estate improved as against the true owner for the amount of the work done or material furnished. But in no event shall the aggregate amount of liens set up hereby exceed the amount due by the owner on the contract price of the improvement made.

HISTORY: 1962 Code Section 45-254; 1952 Code Section 45-254; 1942 Code Section 8729; 1932 Code Section 8729; Civ. C. '22 Section 5641; Civ. C. '12 Section 4114; Civ. C. '02 Section 3009; R. S. 2466; 1896 (22) 197; 1916 (29) 686.



SECTION 29-5-50. Lienor's preference over contractor.

Any person claiming a lien under the provisions of this chapter who shall have given the notice provided for herein shall be entitled to be paid in preference to the contractor at whose instance the labor was performed or material furnished and no payment by the owner to the contractor thereafter shall operate to lessen the amount recoverable by the person so giving the notice.

HISTORY: 1962 Code Section 45-255; 1952 Code Section 45-255; 1942 Code Section 8730; 1932 Code Section 8730; Civ. C. '22 Section 5642; 1916 (19) 686.



SECTION 29-5-60. Proration of payments among lienors.

(A) In the event the amount due the contractor by the owner is insufficient to pay all the lienors acquiring liens as herein provided it is the duty of the owner to prorate among all just claims the amount due the contractor.

(B) In the event the amount due a subcontractor by the contractor is insufficient to pay all the lienors acquiring liens under Section 29-5-20 as a result of supplying labor, materials, or services to that subcontractor, all just liens must be prorated by the contractor among sub-subcontractors and suppliers to that subcontractor.

HISTORY: 1962 Code Section 45-256; 1952 Code Section 45-256; 1942 Code Section 8731; 1932 Code Section 8731; Civ. C. '22 Section 5643; 1916 (29) 686; 1992 Act No. 368, Section 2.



SECTION 29-5-70. Force of lien against existing recorded mortgage.

Except as otherwise provided in Section 29-3-50, a lien claimed by any mechanic or materialman furnishing labor, services, or material is not enforceable against any mortgage recorded before the filing of the notice pursuant to Section 29-5-90 setting forth the statement of account upon which the lien is based.

HISTORY: 1962 Code Section 45-257; 1952 Code Section 45-257; 1942 Code Section 8733; 1932 Code Section 8733; Civ. C. '22 Section 5645; Civ. C. '12 Section 4515; Civ. C. '02 Section 3010; G. S. 2352; R. S. 2467; 1869 (14) 220; 1988 Act No. 635, Section 2.



SECTION 29-5-80. Notice of nonresponsibility by owner of building or structure.

The owner of any such building or structure in process of erection or being altered or repaired, other than the person by whom or in whose behalf a contract for labor or materials has been made, may prevent the attaching of any lien for labor thereon not at the time performed or materials not then furnished by giving notice, in writing, to the person performing or furnishing such labor or furnishing such materials that he will not be responsible therefor.

HISTORY: 1962 Code Section 45-258; 1952 Code Section 45-258; 1942 Code Section 8734; 1932 Code Section 8734; Civ. C. '22 Section 5646; Civ. C. '12 Section 4116; Civ. C. '02 Section 3011; G. S. 2356; R. S. 2468; 1869 (14) 220.



SECTION 29-5-90. Dissolution of lien for failure to serve and file statement; contents of statement.

Such a lien shall be dissolved unless the person desiring to avail himself thereof, within ninety days after he ceases to labor on or furnish labor or materials for such building or structure, serves upon the owner or, in the event the owner cannot be found, upon the person in possession and files in the office of the register of deeds or clerk of court of the county in which the building or structure is situated a statement of a just and true account of the amount due him, with all just credits given, together with a description of the property intended to be covered by the lien sufficiently accurate for identification, with the name of the owner of the property, if known, which certificate shall be subscribed and sworn to by the person claiming the lien or by someone in his behalf and shall be recorded in a book kept for the purpose by the register or clerk who shall be entitled to the same fees therefor as for recording mortgages of equal length. Provided, that in the event neither the owner nor the person in possession can be located after diligent search, and this fact is verified by affidavit of the sheriff or his deputy, the lien may be preserved by filing the statement together with the affidavit. The delivery on the register or clerk for filing, as provided in this section, shall be and constitute the delivery contemplated with regard to such liens in Title 30 of this Code.

HISTORY: 1962 Code Section 45-259; 1952 Code Section 45-259; 1942 Code Section 8735; 1932 Code Section 8735; Civ. C. '22 Section 5647; Civ. C. '12 Section 4117; Civ. C. '02 Section 3012; G. S. 2354; R. S. 2469; 1869 (14) 220; 1873 (15) 350; 1884 (18) 822; 1950 (46) 2294; 1957 (50) 180.



SECTION 29-5-100. Proceedings not invalidated by inaccuracy of statement of account.

No inaccuracy in such statement relating to the property to be covered by the lien, if the property can be reasonably recognized, or in stating the amount due for labor or materials shall invalidate the proceedings, unless it appear that the person filing the certificate has wilfully and knowingly claimed more than is his due.

HISTORY: 1962 Code Section 45-260; 1952 Code Section 45-260; 1942 Code Section 8736; 1932 Code Section 8736; Civ. C. '22 Section 5648; Civ. C. '12 Section 4118; Civ. C. '02 Section 3013; G. S. 2355; R. S. 2470; 1869 (14) 220.



SECTION 29-5-110. Release of lien upon filing written undertaking and security.

At any time after service and filing of the statement required under Section 29-5-90 the owner or any other person having an interest in or lien upon the property involved may secure the discharge of such property from such lien by filing in the office of clerk of court or register of deeds where such lien is filed his written undertaking, in an amount equal to one and one-third times the amount claimed in such statement, secured by the pledge of United States or State of South Carolina securities, by cash or by a surety bond executed by a surety company licensed to do business in this State, and upon the filing of such undertaking so secured the lien shall be discharged and the cash, securities or surety bond deposited shall take the place of the property upon which the lien existed and shall be subject to the lien. In the event of judgment for the person filing such statement in a suit brought pursuant to the provisions of this chapter, such judgment shall be paid out of the cash deposited or, in event of pledge of securities, it shall be paid from the proceeds of a sale of so much of the pledged securities as shall be necessary to satisfy such judgment or, in event of the filing of a surety bond, the surety company issuing such bond shall pay such amount found due, not to exceed the amount of the bond. Unless suit for enforcement of the lien is commenced as required by Section 29-5-120, the undertaking herein required shall be null and void and the principal therein shall have the right to have it canceled and such cash or securities deposited or pledged or surety bond filed shall be released from the lien herein provided.

HISTORY: 1962 Code Section 45-261; 1952 Code Section 45-261; 1950 (46) 2294; 1976 Act No. 635, Section 1.



SECTION 29-5-120. Time for bringing suit to enforce lien; dissolution and release of lien.

(A) Unless a suit for enforcing the lien is commenced and notice of pendency of the action is filed within six months after the person desiring to avail himself of it ceases to labor on or furnish labor or material for the building or structure, the lien must be dissolved.

(B) A mechanics' lien and associated bonds may be released by a court order, a written affidavit of the bond holder's attorney, or by a written affidavit from the defendant's attorney stating:

(1) six months has passed since the lien was attached and no suit or notice of pendency has been filed; or

(2) the failure of the filing party to take some other timely action required by this chapter. This affidavit must be in the form approved by the appropriate local office where the mechanics' lien was filed and must reference the lien's recording information.

HISTORY: 1962 Code Section 45-262; 1952 Code Section 45-262; 1942 Code Section 8737; 1932 Code Section 8737; Civ. C. '22 Section 5649; Civ. C. '12 Section 4119; Civ. C. '02 Section 3014; G. S. 2356; R. S. 2471; 1869 (14) 220; 1873 (15) 350; 1957 (50) 181; 2009 Act No. 40, Section 3, eff June 2, 2009.



SECTION 29-5-130. Enforcement of certain liens before magistrate's court.

When the amount of the claim does not exceed one hundred dollars the lien may be enforced by a petition to a magistrate. And such magistrate shall have like power and authority within his jurisdiction as herein conferred upon the court of common pleas, with like rights of appeal to the parties as exist in other civil cases.

HISTORY: 1962 Code Section 45-263; 1952 Code Section 45-263; 1942 Code Section 8739; 1932 Code Section 8739; Civ. C. '22 Section 5651; Civ. C. '12 Section 4121; Civ. C. '02 Section 3016; G. S. 2358; R. S. 2473; 1869 (14) 221.



SECTION 29-5-140. Enforcement of lien by petition to court of common pleas.

The lien may be enforced by petition to the court of common pleas for the county in which the building or structure is situated. The petition may be filed in term or in the clerk's office in vacation and the date of the filing shall be deemed the commencement of the suit.

HISTORY: 1962 Code Section 45-264; 1952 Code Section 45-264; 1942 Code Section 8738; 1932 Code Section 8738; Civ. C. '22 Section 5650; Civ. C. '12 Section 4120; Civ. C. '02 Section 3015; G. S. 2357; R. S. 2472; 1869 (14) 220.



SECTION 29-5-150. Service of petition.

The petition may be served with the summons or filed with the clerk and shall be returned and entered as other civil cases.

HISTORY: 1962 Code Section 45-265; 1952 Code Section 45-265; 1942 Code Section 8740; 1932 Code Section 8740; Civ. C. '22 Section 5652; Civ. C. '12 Section 4122; Civ. C. '02 Section 3017; G. S. 2359; R. S. 2474; 1869 (14) 221.



SECTION 29-5-160. Contents of petition.

The petition shall contain a brief statement of the contract on which it is founded and of the amount due thereon, with a description of the premises subject to the lien and all other material facts and circumstances, and shall pray that the premises may be sold and the proceeds of the sale applied to the discharge of the demand.

HISTORY: 1962 Code Section 45-266; 1952 Code Section 45-266; 1942 Code Section 8741; 1932 Code Section 8741; Civ. C. '22 Section 5653; Civ. C. '12 Section 4123; Civ. C. '02 Section 3018; G. S. 2360; R. S. 2475; 1869 (14) 220.



SECTION 29-5-170. Petition filed by multiple lienors.

Any number of persons who have actually performed labor or furnished labor or materials on one or more buildings or structures upon different lots of land, when the labor was performed for the same owner, contractor or other person, may join in the same petition for their respective liens and the same proceedings shall be had in regard to the rights of each petitioner and the respondent may defend as to each petitioner in the same manner as if he had severally petitioned for his individual lien.

HISTORY: 1962 Code Section 45-267; 1952 Code Section 45-267; 1942 Code Section 8743; 1932 Code Section 8743; Civ. C. '22 Section 5655; Civ. C. '12 Section 4125; Civ. C. '02 Section 3020; G. S. 2362; R. S. 2477; 1869 (14) 220.



SECTION 29-5-180. Amendments of pleadings.

The court may at any time allow either party to amend his pleadings as in other civil actions.

HISTORY: 1962 Code Section 45-268; 1952 Code Section 45-268; 1942 Code Section 8742; 1932 Code Section 8742; Civ. C. '22 Section 5654; Civ. C. '12 Section 4124; Civ. C. '02 Section 3019; G. S. 2361; R. S. 2476; 1869 (14) 220.



SECTION 29-5-190. Notice to owner and other creditors.

The court in which the petition is entered shall order notice to be given to the owner of the building or structure, that he may appear and answer thereto at a certain day in the same term or at the next term, by serving him with an attested copy of the petition, with the order of the court thereon, fourteen days at least before the time assigned for the hearing. And the court shall also order notice of the filing of the petition to be given to all other creditors who have a lien of the same kind upon the same estate by serving them with a copy of the last-mentioned order in like manner.

HISTORY: 1962 Code Section 45-269; 1952 Code Section 45-269; 1942 Code Section 8744; 1932 Code Section 8744; Civ. C. '22 Section 5656; Civ. C. '12 Section 4126; Civ. C. '02 Section 3021; G. S. 2363; R. S. 2478; 1869 (14) 220.



SECTION 29-5-200. Notice by publication or other than personal service.

If it appears to the court that any of the parties entitled to notice are absent or that they cannot probably be found or be served with the notice, the court may, instead of the personal notice before mentioned or in addition thereto, order notice given to all persons interested by publishing in some newspaper the substance of the petition with the order of the court thereon assigning the time and place for a hearing or may order such other notice to be given as may, under the circumstances of the case, be considered most proper and effectual.

HISTORY: 1962 Code Section 45-270; 1952 Code Section 45-270; 1942 Code Section 8745; 1932 Code Section 8745; Civ. C. '22 Section 5657; Civ. C. '12 Section 4127; Civ. C. '02 Section 3022; G. S. 2364; R. S. 2479; 1869 (14) 220.



SECTION 29-5-210. Further notice of suit.

If at the time assigned for the hearing it appears to the court that any of the persons interested had not had a sufficient notice of the suit, the court may order further notice to them in such manner as may be considered most proper and effectual.

HISTORY: 1962 Code Section 45-271; 1952 Code Section 45-271; 1942 Code Section 8746; 1932 Code Section 8746; Civ. C. '22 Section 5658; Civ. C. '12 Section 4128; Civ. C. '02 Section 3023; G. S. 2365; R. S. 2480; 1869 (14) 220.



SECTION 29-5-220. Hearing on claims of lienors.

At the time assigned for the hearing, or within such further time as the court allows for that purpose, every creditor having a lien of the kind before mentioned upon the same property may appear and prove his claim and the owner and each of the creditors may contest the several claims of every other creditor and the court shall hear and determine them in a summary manner, either with or without a jury, as the case may require.

HISTORY: 1962 Code Section 45-272; 1952 Code Section 45-272; 1942 Code Section 8747; 1932 Code Section 8747; Civ. C. '22 Section 5659; Civ. C. '12 Section 4129; Civ. C. '02 Section 3024; G. S. 2366; R. S. 2481; 1869 (14) 220.



SECTION 29-5-230. Questions for jury.

Every material question of fact arising in the case shall be submitted to a jury, if required by either party or deemed proper by the court, and the trial shall be had upon a question stated or an issue framed or otherwise, as the court may order. A jury shall be had before a magistrate only as in other civil cases.

HISTORY: 1962 Code Section 45-273; 1952 Code Section 45-273; 1942 Code Section 8748; 1932 Code Section 8748; Civ. C. '22 Section 5660; Civ. C. '12 Section 4130; Civ. C. '02 Section 3025; G. S. 2367; R. S. 2482; 1869 (14) 220.



SECTION 29-5-240. Determination of claims due but not yet payable.

The court shall ascertain and determine the amount due to each creditor who has a lien of the kind before mentioned upon the property in question and every such claim due, absolutely and without any condition, although not then payable, shall be allowed with a rebate of interest to the time when it would become payable.

HISTORY: 1962 Code Section 45-274; 1952 Code Section 45-274; 1942 Code Section 8749; 1932 Code Section 8749; Civ. C. '22 Section 5661; Civ. C. '12 Section 4131; Civ. C. '02 Section 3026; G. S. 2368; R. S. 2483; 1869 (14) 222.



SECTION 29-5-250. Recovery for part performance.

When the owner fails to perform his part of the contract and by reason thereof the other party, without his own default, is prevented from completely performing his part, he shall be entitled to a reasonable compensation for as much as he has performed in proportion to the price stipulated for the whole and the court shall adjust his claim accordingly.

HISTORY: 1962 Code Section 45-275; 1952 Code Section 45-275; 1942 Code Section 8750; 1932 Code Section 8750; Civ. C. '22 Section 5662; Civ. C. '12 Section 4132; Civ. C. '02 Section 3027; G. S. 2369; R. S. 2484; 1869 (14) 222.



SECTION 29-5-260. Sale of premises if lien established.

If the lien is established in favor of any of the creditors whose claims are presented the court shall order a sale of the property to be made by such officer as may be authorized by law to make sales of property.

HISTORY: 1962 Code Section 45-276; 1952 Code Section 45-276; 1942 Code Section 8751; 1932 Code Section 8751; Civ. C. '22 Section 5663; Civ. C. '12 Section 4133; Civ. C. '02 Section 3028; G. S. 2370; R. S. 2485; 1869 (14) 222.



SECTION 29-5-270. Sale of part of property.

If part of the property can be separated from the residue and sold without damage to the whole and if the value thereof is sufficient to satisfy all debts proved in the case, the court may order a sale of that part, if it appears to be most for the interest of all parties concerned.

HISTORY: 1962 Code Section 45-277; 1952 Code Section 45-277; 1942 Code Section 8752; 1932 Code Section 8752; Civ. C. '22 Section 5664; Civ. C. '12 Section 4134; Civ. C. '02 Section 3029; G. S. 2371; R. S. 2486; 1869 (14) 222.



SECTION 29-5-280. Notice of sale.

The officer who makes the sale shall give notice of the time and place in the manner prescribed in relation to the sale of mortgaged lands under foreclosure, unless the court orders a different notice to be given.

HISTORY: 1962 Code Section 45-278; 1952 Code Section 45-278; 1942 Code Section 8753; 1932 Code Section 8753; Civ. C. '22 Section 5665; Civ. C. '12 Section 4135; Civ. C. '02 Section 3030; G. S. 2372; R. S. 2487; 1869 (14) 222.



SECTION 29-5-290. Distribution of proceeds of sale.

If all the claims against the property covered by the lien are ascertained at the time of ordering the sale, the court may order the officer to pay over and distribute the proceeds of the sale, after deducting all lawful charges and expenses, to and among the several creditors to the amount of their respective debts, if there is sufficient therefor, and if there is not sufficient, then to divide and distribute such proceeds among the creditors in proportion to the amount due to each of them.

HISTORY: 1962 Code Section 45-279; 1952 Code Section 45-279; 1942 Code Section 8754; 1932 Code Section 8754; Civ. C. '22 Section 5666; Civ. C. '12 Section 4136; Civ. C. '02 Section 3031; G. S. 2373; R. S. 2488; 1869 (14) 222.



SECTION 29-5-300. Distribution of proceeds by court.

If all the claims are not ascertained when the sale is ordered or if for any other reason the court finds it necessary or proper to postpone the order of distribution, it may direct the officer to bring the proceeds of the sale into court, there to be disposed of according to the decree of the court, and if, by reason of the claims of attaching creditors or for any other cause, the whole cannot be conveniently distributed at once the court may make two or more successive orders of distribution, as the circumstances may require.

HISTORY: 1962 Code Section 45-280; 1952 Code Section 45-280; 1942 Code Section 8755; 1932 Code Section 8755; Civ. C. '22 Section 5667; Civ. C. '12 Section 4137; Civ. C. '02 Section 3032; G. S. 2374; R. S. 2489; 1869 (14) 222.



SECTION 29-5-310. Distribution of surplus.

If there remain any surplus of the proceeds of the sale, after making all the payments before mentioned, it shall be forthwith paid over to the owner of the property, but such surplus, before it is so paid over, shall be liable to be attached or taken on execution in like manner as if it proceeded from a sale made by the officer on an execution.

HISTORY: 1962 Code Section 45-281; 1952 Code Section 45-281; 1942 Code Section 8756; 1932 Code Section 8756; Civ. C. '22 Section 5668; Civ. C. '12 Section 4138; Civ. C. '02 Section 3033; G. S. 2375; R. S. 2490; 1869 (14) 222.



SECTION 29-5-320. Prior attaching creditor is preferred.

If the interest of the owner in the building, structure or land is under attachment at the time of filing and recording the statement of the account, the attaching creditor shall be preferred to the extent of the value of the buildings and land as they were when the statement was recorded and the court shall ascertain, by a jury or otherwise as the case may require, what proportion of the proceeds of the sale shall be held subject to the attachment as derived from the value of the property when the statement was recorded.

HISTORY: 1962 Code Section 45-282; 1952 Code Section 45-282; 1942 Code Section 8757; 1932 Code Section 8757; Civ. C. '22 Section 5669; Civ. C. '12 Section 4139; Civ. C. '02 Section 3034; G. S. 2376; R. S. 2491; 1869 (14) 223.



SECTION 29-5-330. Distribution of proceeds where there is attaching creditor.

If the attaching creditor recovers judgment he shall be entitled to receive on his execution the proportion of the proceeds held subject to his attachment, or so much thereof as may be necessary to satisfy his execution, and the residue of the proceeds shall be applied in the same manner as if there had been no such attachment.

HISTORY: 1962 Code Section 45-283; 1952 Code Section 45-283; 1942 Code Section 8758; 1932 Code Section 8758; Civ. C. '22 Section 5670; Civ. C. '12 Section 4140; Civ. C. '02 Section 3035; G. S. 2377; R. S. 2492; 1869 (14) 223.



SECTION 29-5-340. Subsequent attachments.

If the interest of the owner of the property is attached after the recording of the statement, the proceeds, after discharging all prior liens and claims, shall be applied to satisfy the execution of such attaching creditor.

HISTORY: 1962 Code Section 45-284; 1952 Code Section 45-284; 1942 Code Section 8759; 1932 Code Section 8759; Civ. C. '22 Section 5671; Civ. C. '12 Section 4141; Civ. C. '02 Section 3036; G. S. 2378; R. S. 2493; 1869 (14) 223.



SECTION 29-5-350. Attachments intervening between two liens.

If an attachment is made after the recording of such statement and if, after the attachment, another like statement is recorded, the creditor in the latter statement shall be entitled to be paid only out of the residue of the proceeds remaining after paying all that is due on the demand a statement of which was recorded before the attachment and satisfying the attaching creditor.

HISTORY: 1962 Code Section 45-285; 1952 Code Section 45-285; 1942 Code Section 8760; 1932 Code Section 8760; Civ. C. '22 Section 5672; Civ. C. '12 Section 4142; Civ. C. '02 Section 3037; G. S. 2379; R. S. 2494; 1869 (14) 223.



SECTION 29-5-360. Rights of creditors among themselves.

When there are several attaching creditors, they shall, as between themselves, be entitled to be paid according to the order of their attachments. But when several creditors who are entitled to the lien provided for in this chapter have equal rights as between themselves and the fund is insufficient to pay the whole, they shall share it equally in proportion to their respective debts.

HISTORY: 1962 Code Section 45-286; 1952 Code Section 45-286; 1942 Code Section 8761; 1932 Code Section 8761; Civ. C. '22 Section 5673; Civ. C. '12 Section 4143; Civ. C. '02 Section 3038; G. S. 2380; R. S. 2495; 1869 (14) 223.



SECTION 29-5-370. Persons against whom lien may be enforced when debtor dies or conveys his interest.

If the person indebted dies or conveys away his estate or interest before the commencement of a suit on the contract, the suit may be commenced and prosecuted against his heirs or whoever holds the estate or interest which he had in the premises at the time the labor or materials were performed or furnished. Or, if a suit is commenced in his lifetime, it may be prosecuted against his executors, administrators, heirs or assigns in like manner as if the estate or interest had been mortgaged to secure the debt.

HISTORY: 1962 Code Section 45-287; 1952 Code Section 45-287; 1942 Code Section 8763; 1932 Code Section 8763; Civ. C. '22 Section 5675; Civ. C. '12 Section 4145; Civ. C. '02 Section 3040; G. S. 2382; R. S. 2497; 1869 (14) 223.



SECTION 29-5-380. Executor or administrator may enforce creditor's lien.

If a creditor dies before the commencement of the suit, the suit may be commenced and prosecuted by his executor or administrator or, if commenced in his lifetime, it may be prosecuted by them as it might have been by the deceased, if living.

HISTORY: 1962 Code Section 45-288; 1952 Code Section 45-288; 1942 Code Section 8764; 1932 Code Section 8764; Civ. C. '22 Section 5676; Civ. C. '12 Section 4146; Civ. C. '02 Section 3041; G. S. 2383; R. S. 2498; 1869 (14) 223.



SECTION 29-5-390. Suits begun by one creditor may be prosecuted by another.

If it appears in any stage of the proceedings that the suit was commenced by the petitioning creditor before his right of action accrued or after it was barred or if he becomes nonsuited or fails to establish his claims the suit may be prosecuted by any other creditor having such lien in the same manner as if it had been originally commenced by him, if the circumstances of the case are such that he might then or at any time after the commencement of the original suit have commenced a like suit on his own claim.

HISTORY: 1962 Code Section 45-289; 1952 Code Section 45-289; 1942 Code Section 8765; 1932 Code Section 8765; Civ. C. '22 Section 5677; Civ. C. '12 Section 4147; Civ. C. '02 Section 3042; G. S. 2384; R. S. 2499; 1869 (14) 223.



SECTION 29-5-400. Allowance of claim and costs of petitioning creditor.

If the suit is commenced by the petitioning creditor before his right of action accrues, his claim may nevertheless be allowed if the suit is carried on by any other creditor, as provided in Section 29-5-390, but he shall not in such case be entitled to costs and he may be required to pay the costs incurred by the debtor or such part thereof as the court may deem reasonable.

HISTORY: 1962 Code Section 45-290; 1952 Code Section 45-290; 1942 Code Section 8766; 1932 Code Section 8766; Civ. C. '22 Section 5678; Civ. C. '12 Section 4148; Civ. C. '02 Section 3043; G. S. 2385; R. S. 2500; 1869 (14) 224.



SECTION 29-5-410. Costs.

The costs, in all other respects, shall be subject to the discretion of the court and shall be paid from the proceeds of the sale or by any of the parties to the suit, as justice and equity require.

HISTORY: 1962 Code Section 45-291; 1952 Code Section 45-291; 1942 Code Section 8767; 1932 Code Section 8767; Civ. C. '22 Section 5679; Civ. C. '12 Section 4149; Civ. C. '02 Section 3044; G. S. 2386; R. S. 2501; 1869 (14) 224.



SECTION 29-5-420. Civil action not barred.

Nothing contained in this chapter shall be construed to prevent a creditor in such contract from maintaining an action thereon in like manner as if he had no such lien for the security of his debt.

HISTORY: 1962 Code Section 45-292; 1952 Code Section 45-292; 1942 Code Section 8768; 1932 Code Section 8768; Civ. C. '22 Section 5680; Civ. C. '12 Section 4150; Civ. C. '02 Section 3045; G. S. 2387; R. S. 2502; 1869 (14) 224.



SECTION 29-5-430. Recording discharge or release of lien.

When a debt secured by such a lien is fully paid, the creditor, at the expense of the debtor, shall enter on the margin of the registry where the statement is recorded a discharge of his lien or shall execute a release thereof, which may be recorded where the statement is recorded.

HISTORY: 1962 Code Section 45-293; 1952 Code Section 45-293; 1942 Code Section 8769; 1932 Code Section 8769; Civ. C. '22 Section 5681; Civ. C. '12 Section 4151; Civ. C. '02 Section 3046; G. S. 2388; R. S. 2503; 1869 (14) 224.



SECTION 29-5-440. Suit on payment bond.

Every person who has furnished labor, material, or rental equipment to a bonded contractor or its subcontractors in the prosecution of work provided for in any contract for construction, and who has not been paid in full therefor before the expiration of a period of ninety days after the day on which the last of the labor was done or performed by him or material or rental equipment was furnished or supplied by him for which such claim is made, shall have the right to sue on the payment bond for the amount, or the balance thereof, unpaid at the time of the institution of such suit and to prosecute such action to final execution and judgment for the sum or sums justly due him.

A remote claimant shall have a right of action on the payment bond only upon giving written notice by certified or registered mail to the bonded contractor within ninety days from the date on which such person did or performed the last of the labor or furnished or supplied the last of the material or rental equipment upon which such claim is made. However, in no event shall the aggregate amount of any claim against such payment bond by a remote claimant exceed the amount due by the bonded contractor to the person to whom the remote claimant has supplied labor, materials, rental equipment, or services, unless the remote claimant has provided notice of furnishing labor, materials, or rental equipment to the bonded contractor. Such written notice to the bonded contractor shall be personally served or sent by fax or sent by electronic mail or sent by registered or certified mail, postage prepaid, to the bonded contractor at any place the bonded contractor maintains a permanent office for the conduct of its business, or at the current address as shown on the records of the Department of Labor, Licensing and Regulation. After receiving the notice of furnishing labor, materials, or rental equipment, no payment by the bonded contractor shall lessen the amount recoverable by the remote claimant. However, in no event shall the aggregate amount of claims on the payment bond exceed the penal sum of the bond.

No suit under this section shall be commenced after the expiration of one year after the last date of furnishing or providing labor, services, materials, or rental equipment.

For purposes of this section, "bonded contractor" means a contractor or subcontractor furnishing a payment bond, and "remote claimant" means a person having a direct contractual relationship with a subcontractor of a bonded contractor, but no contractual relationship expressed or implied with the bonded contractor.

HISTORY: 2000 Act No. 240, Section 1.






CHAPTER 6 - PAYMENTS TO CONTRACTORS, SUBCONTRACTORS, AND SUPPLIERS

SECTION 29-6-10. Definitions.

Unless the context otherwise requires in this chapter:

(1) "Contractor" means a person who contracts with an owner to improve real property or perform construction services for an owner.

(2) "Improve" means to build, effect, alter, repair, or demolish any improvement upon, connected with, or on or beneath the surface of any real property, or to excavate, clear, grade, fill, or landscape any real property, or to construct driveways and roadways, or to furnish materials, including trees and shrubbery, for any of these purposes, or to perform any labor upon these improvements, and also means and includes any design or other professional or skilled services furnished by architects, engineers, land surveyors, and landscape architects.

(3) "Improvement" means all or any part of any building, structure, erection, alteration, demolition, excavation, clearing, grading, filling, or landscaping, including trees and shrubbery, driveways, and roadways on real property.

(4) "Owner" means a person who has an interest in the real property improved and for whom an improvement is made and who ordered the improvement to be made. "Owner" includes any state, local, or municipal government agencies, instrumentalities, or entities.

(5) "Real property" means the real estate that is improved, including lands, leaseholds, tenements, and hereditaments, and improvements placed on the real property.

(6) "Subcontractor" means any person who has contracted to furnish labor or materials to, or has performed labor or supplied materials for, a contractor or another subcontractor in connection with a contract to improve real property.

HISTORY: 1990 Act No. 426, Section 1.



SECTION 29-6-20. Right of contractor and subcontractor to payment.

Performance by a contractor or subcontractor in accordance with the provisions of his contract entitles him to payment from the party with whom he contracts.

HISTORY: 1990 Act No. 426, Section 1.



SECTION 29-6-30. Time and manner of making payment to contractors and subcontractors.

When a contractor or a subcontractor has performed in accordance with the provisions of his contract, the owner shall pay the contractor by mailing via first class mail or delivering the undisputed amount of any pay request within twenty-one days of receipt by the owner of any pay request based upon work completed or service provided under the contract, and the contractor shall pay to his subcontractor and each subcontractor shall pay to his subcontractor, within seven days of receipt by the contractor or subcontractor of each periodic or final payment, by mailing via first class mail or delivering the full amount received for that subcontractor's work and materials based on work completed or service provided under the subcontract.

HISTORY: 1990 Act No. 426, Section 1.



SECTION 29-6-40. Grounds on which owner, contractor, or subcontractor may withhold application and certification for payment; contract terms unaffected.

Nothing in this chapter prevents the owner, the contractor, or a subcontractor from withholding application and certification for payment because of the following: unsatisfactory job progress, defective construction not remedied, disputed work, third party claims filed or reasonable evidence that claim will be filed, failure of contractor or subcontractor to make timely payments for labor, equipment, and materials, damage to owner, contractor, or another subcontractor, reasonable evidence that contract or subcontract cannot be completed for the unpaid balance of the contract or subcontract sum, or a reasonable amount for retainage.

Nothing in this chapter requires that payments due a contractor from an owner be paid any more frequently than as set forth in the construction documents, nor shall anything in this chapter affect the terms of any agreement between the owner and any lender.

HISTORY: 1990 Act No. 426, Section 1.



SECTION 29-6-50. Interest on late payments; specific waiver of requirements of sections 29-6-30 and 29-6-50.

If a periodic or final payment to a contractor is delayed by more than twenty-one days or if a periodic or final payment to a subcontractor is delayed by more than seven days after receipt of periodic or final payment by the contractor or subcontractor, the owner, contractor, or subcontractor shall pay his contractor or subcontractor interest, beginning on the due date, at the rate of one percent a month or a pro rata fraction thereof on the unpaid balance as may be due. However, no interest is due unless the person being charged interest has been notified of the provisions of this section at the time request for payment is made. Nothing in this chapter shall prohibit owners, contractors, and subcontractors, on private construction projects only, from agreeing by contract to rates of interest and payment periods different from those stipulated in this section, and in this event, these contractual provisions shall control, provided the requirements of Section 29-6-30 and this section are specifically waived, by section number, in conspicuous bold-faced or underlined type. In case of a wilful breach of the contract provisions as to time of payment, the interest rate specified in this section shall apply.

HISTORY: 1990 Act No. 426, Section 1.



SECTION 29-6-60. Application of chapter.

The provisions of this chapter do not apply to:

(1) residential homebuilders;

(2) improvements to real property intended for residential purposes which consist of sixteen or fewer residential units; or

(3) private persons or entities owning improvements to real property when the specific improvements are not financed by a nonowner.

HISTORY: 1990 Act No. 426, Section 1.



SECTION 29-6-210. Citation of article.

This article may be cited as the "Subcontractors' and Suppliers' Payment Protection Act".

HISTORY: 2000 Act No. 295, Section 1.



SECTION 29-6-230. Subcontractor's right to payment from party with whom it contracts.

Notwithstanding any other provision of law, performance by a construction subcontractor in accordance with the provisions of its contract entitles the subcontractor to payment from the party with whom it contracts. The payment by the owner to the contractor or the payment by the contractor to another subcontractor or supplier is not, in either case, a condition precedent for payment to the construction subcontractor. Any agreement to the contrary is not enforceable.

HISTORY: 2000 Act No. 295, Section 1.



SECTION 29-6-250. Labor and material payment bond; "governmental body" defined.

(1) When a governmental body is a party to a contract to improve real property, and the contract is for a sum in excess of fifty thousand dollars, the owner of the property shall require the contractor to provide a labor and material payment bond in the full amount of the contract. The bond must be secured by cash or must be issued by a surety company licensed in the State with an "A" minimum rating of performance as stated in the most current publication of "Best Key Rating Guide, Property Liability". The governmental body may not exact that the labor and material payment bond be furnished by a particular surety company or through a particular agent or broker.

(2) If the contract is for less than one hundred thousand dollars, the governmental body may permit the use of a "B+" rated bond if it justifies that use in writing.

(3) For the purposes of any contract covered by the provisions of this section, it is the duty of the entity contracting for the improvement to take reasonable steps to assure that the appropriate payment bond is issued and is in proper form.

(4) For purposes of this section, "governmental body" means a state government department, commission, council, board, bureau, committee, institution, college, university, technical school, agency, government corporation, or other establishment or official of the executive or judicial branch, and all local political subdivisions. Governmental body excludes the General Assembly or its respective branches or its committees, Legislative Council, the Legislative Services Agency, or any entity created by act of the General Assembly for the purpose of erecting monuments or memorials or commissioning art that is procured exclusively by private funds.

HISTORY: Act No. 295, Section 1; 2002 Act No. 253, Section 5; 2002 Act No. 333, Section 9; 2002 Act No. 356, Section 1, Pt VI.P(9); 2013 Act No. 31, Section 13, eff May 21, 2013.



SECTION 29-6-270. Credit rating of state in which surety company licensed.

For any contract for the improvement of real property not covered by the provisions of Section 29-6-250, where a payment bond is required by the contract or otherwise, the bond may only be issued by a surety company licensed in the State with a "B+" minimum rating as stated in the most current publication of "Best Key Rating Guide, Property Liability".

HISTORY: 2000 Act No. 295, Section 1.



SECTION 29-6-290. Contract provisions not to derogate rights of contractor against payment bond.

A provision in a contract for the improvement of real property in the State must not operate to derogate the rights of a construction contractor, subcontractor, supplier, or other proper claimant against a payment bond or other form of payment security or protection established by law.

HISTORY: 2000 Act No. 295, Section 1.






CHAPTER 7 - LIENS OF LABORERS AND OTHERS ON CONTRACT PRICE

SECTION 29-7-10. Contractors and subcontractors to pay laborers and others out of money received; laborers' lien.

Any contractor or subcontractor in the erection, alteration, or repairing of buildings in this State shall pay all laborers, subcontractors, and materialmen for their lawful services and material furnished out of the money received for the erection, alteration, or repairs of buildings upon which such laborers, subcontractors, and materialmen are employed or interested and such laborers, as well as all subcontractors and persons who shall furnish material for any such building, shall have a first lien on the money received by such contractor for the erection, alteration, or repair of such building in proportion to the amount of their respective claims. Any person providing private security guard services at the site of the building during its erection, alteration, or repair shall be deemed to be a laborer within the meaning of this section. Nothing herein contained shall make the owner of the building responsible in any way and nothing contained in this section shall be construed to prevent any contractor or subcontractor from borrowing money on any such contract. "Person" as used in this section shall mean any individual, corporation, partnership, proprietorship, firm, enterprise, franchise, association, organization, or other such entity.

HISTORY: 1962 Code Section 45-301; 1952 Code Section 45-301; 1942 Code Section 1278; 1932 Code Sections 1278, 8770; Civ. C. '22 Sections 173, 5682; Civ. C. '12 Sections 451, 4152; Civ. C. '02 Sections 338, 3047; 1896 (22) 198; 1897 (22) 487; 1976 Act No. 524, Section 3; 1991 Act No. 247, Section 1.



SECTION 29-7-20. Failure to pay laborers and others; falsely certifying that payment has been made; penalties; waiver of right to file or claim lien for labor and material; set off against money owed.

(1) A contractor or subcontractor who, for other purposes than paying the money loaned upon such contract, transfers, invests or expends and fails to pay to a laborer, subcontractor, or materialman out of the money received as provided in Section 29-7-10 is guilty of a misdemeanor and, upon conviction, when the consideration for the work and material exceeds the value of one hundred dollars must be fined not less than five hundred dollars nor more than one thousand dollars or imprisoned not less than three months nor more than six months and when such consideration does not exceed the value of one hundred dollars must be fined not more than five hundred dollars or imprisoned not longer than thirty days.

(2) Any person who wilfully and intentionally certifies to any owner or lending institution by affidavit or otherwise that all persons, firms, or corporations including subcontractors and materialmen having furnished services, labor, or materials or extra items used in the construction, improvement, or repair to the owner's building or real property have been paid in full, when such persons have not been paid in full, except with regard to services or materials concerning which all lien rights have been waived in writing, shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not more than five thousand dollars or imprisoned not more than sixty days, or both. Provided, however, that an agreement to waive the right to file or claim a lien for labor and materials is against public policy and is unenforceable unless payment substantially equal to the amount waived is actually made.

(3) Unless otherwise provided in an agreement between the parties, a contractor or subcontractor may set off, against the money upon which a laborer, subcontractor, or materialman has a lien as provided by Section 29-7-10, any debt claimed to be owed to the contractor by such laborer, subcontractor, or materialman, based upon a good faith claim that those services and materials for which payment is claimed by the laborer, subcontractor, or materialman were defective. In order to make such a set-off, a declaration and accounting thereof must be included in any certificate submitted with an application for payment and a copy thereof or a separate notarized original of the declaration must be sent by certified mail to the affected laborer, subcontractor, or materialman at the time the certificate is submitted.

HISTORY: 1962 Code Section 45-302; 1952 Code Section 45-302; 1942 Code Section 1278; 1932 Code Sections 1278, 8770; Civ. C. '22 Sections 173, 5682; Civ. C. '12 Sections 451, 4152; Civ. C. '02 Sections 338, 3047; 1896 (22) 198; 1897 (22) 487; 1976 Act No. 545, Section 1; 1991 Act No. 247, Section 2.



SECTION 29-7-30. Right of arbitration.

Any contractor or subcontractor may have the right of arbitration by agreement with any such laborer, subcontractor or materialman.

HISTORY: 1962 Code Section 45-303; 1952 Code Section 45-303; 1942 Code Section 1278; 1932 Code Sections 1278, 8770; Civ. C. '22 Sections 173, 5682; Civ. C. '12 Sections 451, 4152; Civ. C. '02 Sections 338, 3047; 1896 (22) 198; 1897 (22) 487.






CHAPTER 9 - LIENS ON SHIPS AND VESSELS

SECTION 29-9-10. Liens for labor performed and materials furnished.

When, by virtue of a contract, expressed or implied, with (a) the owners of a ship or vessel, (b) the agents, contractors or subcontractors of such owners or any of them or (c) any person having been employed to construct, repair or launch such ship or vessel or to assist them, money is due to any person for labor performed, materials used or labor and materials furnished in the construction, launching or repair of such ship or vessel in this State or for constructing the launchingways for or for provisions, stores or other articles furnished for or on account of such ship or vessel in this State, such person shall have a lien upon the ship or vessel, her tackle and furniture, to secure the payment of such debt which shall be preferred to all others thereon, except mariners' wages, and shall continue until the debt is satisfied.

HISTORY: 1962 Code Section 45-351; 1952 Code Section 45-351; 1942 Code Section 8781; 1932 Code Section 8787; Civ. C. '22 Section 5683; Civ. C. '12 Section 4153; Civ. C. '02 Section 3048; G. S. 2389; R. S. 2504; 1858 (12) 741; 1869 (14) 224.



SECTION 29-9-20. Statement of account.

Such lien shall be dissolved unless the person claiming it shall file, within ninety days after he ceases to labor on or furnish labor or materials for such ship or vessel, in the office of the register of deeds or clerk of court of the county within which the ship or vessel was at the time the debt was contracted, a statement, subscribed and sworn to by himself or by some person in his behalf, giving a just and true account of the demands claimed to be due to him, with all just credits, and also the name of the person with whom the contract was made, the name of the owner of the ship or vessel, if known, and the name of the ship or vessel or a description thereof sufficient for identification. Such statement shall be recorded by the register of deeds or clerk in a book kept by him for that purpose, for which he shall receive the same fees as for recording other papers of equal length.

HISTORY: 1962 Code Section 45-352; 1952 Code Section 45-352; 1942 Code Section 8782; 1932 Code Section 8788; Civ. C. '22 Section 5684; Civ. C. '12 Section 4154; Civ. C. '02 Section 3049; G. S. 2390; R. S. 2505; 1869 (14) 224; 1884 (18) 735.



SECTION 29-9-30. Place of debt when ship built in two places.

If the ship or vessel is partly constructed in one place and partly in another, either place shall be deemed the port at which she was when the debt was contracted, within the meaning of this chapter.

HISTORY: 1962 Code Section 45-353; 1952 Code Section 45-353; 1942 Code Section 8783; 1932 Code Section 8789; Civ. C. '22 Section 5685; Civ. C. '12 Section 4155; Civ. C. '02 Section 3050; G. S. 2391; R. S. 2506; 1869 (14) 224.



SECTION 29-9-40. Inaccuracies in statement.

No inaccuracy in the description of the ship or vessel, if she can be recognized thereby, or in stating the amount due for labor or materials, shall invalidate the proceedings, unless it appears that the person filing the certificate has knowingly and wilfully claimed more than his due.

HISTORY: 1962 Code Section 45-354; 1952 Code Section 45-354; 1942 Code Section 8783; 1932 Code Section 8789; Civ. C. '22 Section 5685; Civ. C. '12 Section 4155; Civ. C. '02 Section 3050; G. S. 2391; R. S. 2506; 1869 (14) 224.



SECTION 29-9-50. Petition to enforce lien.

Such lien may be enforced by petition to the court of common pleas for the county in which the vessel was at the time the debt was contracted or in which she is at the time of instituting proceedings. The petition may be entered in court or filed in the clerk's office in vacation or may be served with the summons, with an order of attachment, and returned and entered as other civil actions and the subsequent proceedings for enforcing the lien shall, except as herein otherwise provided, be as prescribed for enforcing liens on buildings and lands, so far as applicable. At the time of entering or filing the petition a process of attachment against such ship or vessel, her tackle, apparel and furniture shall issue and continue in force or may be dissolved like attachments in civil cases, but such dissolution shall not dissolve the lien.

HISTORY: 1962 Code Section 45-355; 1952 Code Section 45-355; 1942 Code Section 8784; 1932 Code Section 8790; Civ. C. '22 Section 5686; Civ. C. '12 Section 4156; Civ. C. '02 Section 3051; G. S. 2392; R. S. 2507; 1869 (14) 225.



SECTION 29-9-60. Contents of petition.

The petition shall contain a brief statement of the labor, materials or work done or furnished or the stores, provisions or other articles furnished and the amount due therefor, with a description of the ship or vessel subject to the lien and all other material facts and circumstances and shall pray that the ship or vessel may be sold and the proceeds of the sale applied to the discharge of the demand.

HISTORY: 1962 Code Section 45-356; 1952 Code Section 45-356; 1942 Code Section 8784-1; 1932 Code Section 8791; Civ. C. '22 Section 5687; Civ. C. '12 Section 4157; Civ. C. '02 Section 3052; G. S. 2393; R. S. 2508; 1869 (14) 225.



SECTION 29-9-70. Petition filed by multiple lienors.

Any number of persons having such liens upon the same ship or vessel may join in the same petition to enforce them, and the same proceedings shall be had in regard to the respective rights of each petitioner and the respondent may defend as to each petitioner in the same manner as if they had severally petitioned for their individual liens.

HISTORY: 1962 Code Section 45-357; 1952 Code Section 45-357; 1942 Code Section 8784-3; 1932 Code Section 8793; Civ. C. '22 Section 5689; Civ. C. '12 Section 4159; Civ. C. '02 Section 3054; G. S. 2395; R. S. 2510; 1869 (14) 224.



SECTION 29-9-80. Marshalling claims; distribution of proceeds; preference to labor claims.

When there is money due to more than one person holding a lien upon a ship or vessel under the provisions of this chapter all persons interested having been cited to appear and answer, the claims of all shall be marshalled and the court shall make such order or decree as may be necessary to prevent the enforcement of a double lien for the same labor, materials, stores, provisions or other articles and to secure the just rights of all. And the proceeds arising from the sale of such ship or vessel, after deducting all proper costs and expenses, shall be distributed among the several claimants to the amount of their respective debts. When such proceeds are insufficient to satisfy the liens of all those having liens for labor they shall receive a percentage on their respective claims one third greater, as near as may be, than those having liens for materials, stores or other articles.

HISTORY: 1962 Code Section 45-358; 1952 Code Section 45-358; 1942 Code Section 8784-4; 1932 Code Section 8794; Civ. C. '22 Section 5690; Civ. C. '12 Section 4160; Civ. C. '02 Section 3055; G. S. 2396; R. S. 2511; 1869 (14) 225.






CHAPTER 11 - LIEN OF MINING AND MANUFACTURING EMPLOYEES

SECTION 29-11-10. Lien of mining and manufacturing employees on output of employer.

All employees of factories, mines, mills, distilleries and every kind of manufacturing establishment of this State shall have a lien upon all the output of the factory, mine, mill, distillery or other manufacturing establishment by which they may be employed, either by the day or month, whether the contract be in writing or not, to the extent of such salary or wages as may be due and owing to them under the terms of their contract with the employer, such lien to take precedence over any and all other liens except the lien for municipal, State and county taxes.

HISTORY: 1962 Code Section 45-451; 1952 Code Section 45-451; 1942 Code Section 8789; 1932 Code Section 8782; Civ. C. '22 Section 5703; Civ. C. '12 Section 4173; Civ. C. '02 Section 3069; 1897 (22) 502; 1915 (29) 248.



SECTION 29-11-20. Proceedings to enforce lien.

Anyone entitled to the provisions of this chapter may begin suit upon his demands in any court of competent jurisdiction and at the time of commencing action may file with the officer out of whose court he desires process to issue an affidavit setting forth the facts out of which his alleged lien arose and the amount thereof and shall designate the property alleged to be affected by such lien. Thereupon such officer shall issue his process in the nature of a warrant of attachment, directing the sheriff of the county or any lawful constable to seize so much of the property described in the affidavit as may be necessary to satisfy the alleged lien.

HISTORY: 1962 Code Section 45-452; 1952 Code Section 45-452; 1942 Code Section 8790; 1932 Code Section 8783; Civ. C. '22 Section 5704; Civ. C. '12 Section 4174; Civ. C. '02 Section 3070; 1897 (22) 502; 1906 (25) 81.



SECTION 29-11-30. Seizure and disposition of property.

The officer executing the process shall seize and take into his possession and custody, according to the mandate of the process, the property described and shall hold it until the final determination of the suit between the parties, following the usual practice in attachment cases as to sale after judgment if the property seized be perishable and ordered sold by the court. But if a person claiming to be the legal owner of the property seized desire to do so pending suit, he may furnish good and sufficient security for the payment of such judgments as may be recovered by the plaintiff against him in the suit pending, to be approved by the officer issuing the process, and shall thereupon be entitled to the custody of the property seized, just as though no process had been issued against it. Claims of third persons in such cases shall be made and determined in the same manner as such claims in attachment cases.

HISTORY: 1962 Code Section 45-453; 1952 Code Section 45-453; 1942 Code Section 8790; 1932 Code Section 8783; Civ. C. '22 Section 5704; Civ. C. '12 Section 4174; Civ. C. '02 Section 3070; 1897 (22) 502; 1906 (25) 81.



SECTION 29-11-40. Costs and fees of officers.

The costs and fees of officers in proceedings under this chapter shall be the same as in cases of attachment under this Code.

HISTORY: 1962 Code Section 45-454; 1952 Code Section 45-454; 1942 Code Section 8791; 1932 Code Section 8784; Civ. C. '22 Section 5705; Civ. C. '12 Section 4175; Civ. C. '02 Section 3071; 1897 (22) 502.






CHAPTER 13 - AGRICULTURAL LIENS

SECTION 29-13-10. Lien of landlord for rent and advances.

Every landlord leasing land for agricultural purposes shall have a prior and preferred lien for his rent to the extent of all crops raised on the lands leased by him, whether raised by the tenant or some other person. No writing or recording shall be necessary to create such lien, but it shall exist from the date of the contract, whether in writing or verbal, and the landlord and his assigns may enforce such lien in the same manner, upon the same conditions and subject to the same restrictions as are provided in this chapter for persons making advances for agricultural purposes. And, subject to the liens hereinafter provided for and enforceable in the same way, the landlord and his assigns shall have a lien on all the crops raised by the tenant for all advances made by the landlord to such tenant during the year.

HISTORY: 1962 Code Section 45-501; 1952 Code Section 45-501; 1942 Code Section 8771; 1932 Code Section 8771; Civ. C. '22 Section 5692; Civ. C. '12 Section 4162; Civ. C. '02 Section 3057; G. S. 2399; R. S. 2512; 1878 (16) 411, 743; 1880 (17) 413; 1884 (18) 752; 1885 (19) 146; 1906 (25) 83.



SECTION 29-13-20. Laborer's lien on crops.

Laborers who assist in making any crop on shares or for wages in money or other valuable consideration shall have a lien thereon to the extent of the amount due them for such labor. Such portion of the crop to them belonging, or such amount of money or other valuable consideration as may be due them, shall be recoverable by an action in any court of competent jurisdiction.

HISTORY: 1962 Code Section 45-502; 1952 Code Section 45-502; 1942 Code Section 8772; 1932 Code Section 8772; Civ. C. '22 Section 5693; Civ. C. '12 Section 4163; Civ. C. '02 Section 3058; G. S. 2083; R. S. 2217; 1884 (18) 752; 1885 (19) 146.



SECTION 29-13-30. Priorities among landlord and laborer liens.

The landlord shall have a lien upon the crops of his tenant for his rent in preference to all other liens. Laborers who assist in making any crop shall have a lien thereon to the extent of the amount due them for such labor, next in priority to the landlord, and as between such laborers there shall be no preference. The landlord's lien for advances shall be paid next after the satisfaction of the landlord's lien for rent and the laborer's lien for labor and shall rank in other respects as it does now under existing laws.

HISTORY: 1962 Code Section 45-503; 1952 Code Section 45-503; 1942 Code Section 8773; 1932 Code Section 8773; Civ. C. '22 Section 5694; Civ. C. '12 Section 4164; Civ. C. '02 Section 3060; R. S. 2515; 1885 (19) 146; 1944 (43) 1321.



SECTION 29-13-40. Indexing of landlord's lien for advances.

The landlord's lien for advances shall be indexed in the office of the register of deeds or clerk of the court (when the office of register of deeds does not exist) of the county in which the land is located and the indexing of such lien shall constitute notice thereof to all third persons and entitle the lien to the benefit of this chapter only from the time of such filing for indexing. The index shall show the names of the lienor and lienee, the date and amount of the lien and a brief description of the place so cultivated. And such indexing shall be a sufficient record of the lien and the property covered by such lien, so indexed as aforesaid, if found in the hands of subsequent purchasers or creditors, shall be liable to such lien. The clerk of court or register of deeds, as the case may be, shall endorse his official certificate upon every lien on a crop or crops filed in his office under the provisions of this chapter and his only fee for filing, indexing and certifying such liens shall be fifteen cents for each lien so filed, indexed and endorsed.

HISTORY: 1962 Code Section 45-504; 1952 Code Section 45-504; 1942 Code Section 8774; 1932 Code Section 8774; Civ. C. '22 Section 5695; Civ. C. '12 Section 4165; Civ. C. '02 Section 3061; G. S. 2339; R. S. 2516; 1878 (16) 411; 1880 (18) 413; 1884 (18) 896; 1944 (43) 1321.



SECTION 29-13-50. Lien for supplies advanced.

Any person who shall make advances in provisions, supplies and other articles for agricultural purposes shall have a lien in preference to all other liens, existing or otherwise, upon such provisions, supplies and other articles, until they shall be consumed in the use. In case anyone to whom such provisions, supplies and other articles are so advanced shall endeavor to dispose of them for other purposes than that for which they were advanced or in case any person shall endeavor to make such provisions, supplies and other articles liable for the debts of the person to whom they were advanced, then the person advancing such provisions, supplies or other articles shall have the same remedies and means for enforcing his lien as are herein provided in case of advances for agricultural supplies.

HISTORY: 1962 Code Section 45-505; 1952 Code Section 45-505; 1942 Code Section 8779; 1932 Code Section 8779; Civ. C. '22 Section 5700; Civ. C. '12 Section 4170; Civ. C. '02 Section 3066; G. S. 2402; R. S. 2521; 1879 (17) 142.



SECTION 29-13-60. Seizure of crop to prevent defeat of lien.

If any landlord making such advances shall prove by affidavit to the satisfaction of the clerk of the court of the county in which such crop is that the person to whom such advances have been made is about to sell or dispose of his crop or in any other way is about to defeat the lien herein provided for and shall accompany such affidavit with a statement of the amount then due, such clerk may issue his warrant, directed to any of the sheriffs of this State, requiring them to seize such crop and, after due notice, sell it for cash and pay over the net proceeds thereof, or so much thereof as may be necessary, in extinguishment of the amount then due.

HISTORY: 1962 Code Section 45-506; 1952 Code Section 45-506; 1942 Code Section 8775; 1932 Code Section 8775; Civ. C. '22 Section 5696; Civ. C. '12 Section 4166; Civ. C. '02 Section 3062; G. S. 2398; R. S. 2517; 1878 (16) 410; 1944 (43) 1321.



SECTION 29-13-70. Notice that amount claimed not justly due; proceeds to be held.

If the person to whom such advances have been made shall, within thirty days after such sale has been made, give notice in writing to the sheriff, accompanied with an affidavit to this effect, that the amount claimed is not justly due, the sheriff shall hold the proceeds of such sale subject to the decision of the court upon an issue which shall be made up and set down for trial at the next succeeding term of the court of common pleas for the county in which the person to whom such advances have been made resides. In such issue the landlord who makes such advances shall be the actor.

HISTORY: 1962 Code Section 45-507; 1952 Code Section 45-507; 1942 Code Section 8775; 1932 Code Section 8775; Civ. C. '22 Section 5696; Civ. C. '12 Section 4166; Civ. C. '02 Section 3062; G. S. 2398; R. S. 2517; 1878 (16) 410; 1944 (43) 1321.



SECTION 29-13-80. Enforcement in magistrate's court.

When any landlord shall have made advances for agricultural purposes and shall have secured a lien upon the crop of the person to whom such advances may be made, according to the provisions of law relating to agricultural liens, and the amount of such advances does not exceed one hundred dollars, any magistrate of the county in which such lien is indexed may, upon the production of such lien and the proof required in cases in which clerks of the court may issue warrants, issue his warrant directed to a constable or sheriff of the county requiring him to seize such crop and after due notice sell it for cash and apply the net proceeds thereof, or so much thereof as may be necessary, in extinguishment of such lien.

HISTORY: 1962 Code Section 45-508; 1952 Code Section 45-508; 1942 Code Section 8776; 1932 Code Section 8776; Civ. C. '22 Section 5697; Civ. C. '12 Section 4167; Civ. C. '02 Section 3063; R. S. 2518; 1884 (18) 751; 1885 (19) 329; 1920 (31) 720; 1944 (43) 1321.



SECTION 29-13-90. Contest of amount due when enforcement in magistrate's court.

If the person to whom such advances have been made shall give notice in writing within ten days after such seizure, accompanied with an affidavit to the effect that the amount claimed is not justly due, then the magistrate issuing the warrant shall, at the expiration of twenty days, decide an issue which shall be made up, in which the landlord who may have made such advances shall be the actor. The costs and fees of magistrates for enforcement of agricultural liens shall be the same as for clerks of court in similar cases and constables in magistrates' courts shall be allowed in such cases the same fees and costs allowed in like cases to sheriffs.

HISTORY: 1962 Code Section 45-509; 1952 Code Section 45-509; 1942 Code Section 8776; 1932 Code Section 8776; Civ. C. '22 Section 5697; Civ. C. '12 Section 4167; Civ. C. '02 Section 3063; R. S. 2518; 1884 (18) 751; 1885 (19) 329; 1920 (31) 720; 1944 (43) 1321.



SECTION 29-13-100. Requisites of affidavits and statements; motion to vacate warrant of seizure.

The affidavit and statements to be used to obtain any warrant of seizure provided for in this chapter shall conform, as nearly as may be, to the practice regulating the issuing of warrants of attachment under this Code and the person against whom it is issued may move before the clerk of the court or magistrate by whom it is issued or a circuit judge to vacate such warrant of seizure for any of the causes which would be sufficient to vacate a warrant of attachment issued under this Code.

HISTORY: 1962 Code Section 45-510; 1952 Code Section 45-510; 1942 Code Section 8777; 1932 Code Section 8777; Civ. C. '22 Section 5698; Civ. C. '12 Section 4168; Civ. C. '02 Section 3064; R. S. 2519; 1885 (19) 429; 1896 (22) 197.



SECTION 29-13-110. Bond of applicant.

Before issuing any such warrant, the officer to whom application therefor is made shall require the person applying to enter into an undertaking, with sufficient surety, to the effect that he will pay to the person whose crops are to be attached or seized such costs as may be awarded to him should the warrant be set aside and all damages that he may sustain in consequence of the issuing of such warrant, if it should be decided by any court of competent jurisdiction that it had been illegally or improvidently issued, not exceeding the sum specified in the undertaking, which shall be at least two hundred and fifty dollars except in case of a warrant issued by a magistrate when it shall be at least twenty-five dollars.

HISTORY: 1962 Code Section 45-511; 1952 Code Section 45-511; 1942 Code Section 8777; 1932 Code Section 8777; Civ. C. '22 Section 5698; Civ. C. '12 Section 4168; Civ. C. '02 Section 3064; R. S. 2519; 1885 (19) 429; 1896 (22) 197.



SECTION 29-13-120. Lien creditor proceeding before debt becomes due.

In case any portion of the crop is removed from the land rented or leased and the proceeds thereof not applied to the payment of the rent for the year or to the other liens herein provided for and this fact shall be made to appear by affidavit, persons holding liens as herein provided shall have the right to proceed to collect the amounts which will become due for rent or advances in the same way as if they had become due according to contract before such removal.

HISTORY: 1962 Code Section 45-512; 1952 Code Section 45-512; 1942 Code Section 8778; 1932 Code Section 8778; Civ. C. '22 Section 5699; Civ. C. '12 Section 4169; Civ. C. '02 Section 3065; G. S. 2401; R. S. 2520; 1878 (16) 744.



SECTION 29-13-130. Recovery of crop severed on giving of bond.

Any person whose crop, whether it be severed from the freehold or not, may be seized under the provisions of Sections 29-13-80 or 29-13-90 may, upon entering into bond in accordance with the provisions of law in force in regard to actions for claim and delivery of personal property, recover immediate possession of the crop so seized. But nothing herein contained shall be so construed as to affect any of the provisions of said sections when no bond is given as herein authorized.

HISTORY: 1962 Code Section 45-513; 1952 Code Section 45-513; 1942 Code Section 8780; 1932 Code Section 8780; Civ. C. '22 Section 5701; Civ. C. '12 Section 4171; Civ. C. '02 Section 3067; G. S. 2404; R. S. 2522; 1884 (18) 751; 1885 (19) 329.






CHAPTER 15 - MISCELLANEOUS LIENS FOR SERVICES, DAMAGES, STORAGE OR MATERIALS

SECTION 29-15-10. Liens for repairs or storage; sale of articles.

(A) A proprietor, an owner, or an operator of any towing company, storage facility, garage, or repair shop, or any person who repairs or furnishes any material for repairs to an article may sell the article at public auction to the highest bidder if:

(1) the article has been left at the shop for repairs or storage and the repairs have been completed or the storage contract has expired;

(2) the article has been continuously retained in his possession; and

(3) thirty days have passed since written notice was given to the owner of the article and to any lienholder that the repairs have been completed or the storage contract has expired.

The article must be sold by a magistrate of the county in which the repairs were done or the article was stored.

(B) Storage costs may be charged that have accrued before the notification of the owner and lienholder, by certified or registered mail, of the location of the article. Notification to the owner and lienholder by the proprietor, owner, or operator of the towing company, storage facility, garage, or repair shop must occur within five days, after receiving the owner's and lienholders' identities. If the notice is not mailed within this period, storage costs after the five-day period must not be charged until the notice is mailed.

(C) Before the article is sold, the proprietor, owner, or operator of any towing company, storage facility, garage, or repair shop, or any person who repairs or who furnishes material for repairs to the article must apply to the appropriate titling facility including, but not limited to, the Department of Motor Vehicles or the Department of Natural Resources for the name and address of any owner or lienholder. For nontitled articles, where the owner's name is known, a search must be conducted through the Secretary of State's Office to determine any lienholders. The application must be on prescribed forms as required by the appropriate titling facility or the Secretary of State. If the article has an out-of-state registration, an application must be made to that state's appropriate titling facility. When the article is not titled in this State and does not have a registration from another state, the proprietor, owner, or operator of any towing company, storage facility, garage, or repair shop, or any person who repairs or who furnishes material for repairs to the article may apply to the sheriff or chief of police in the jurisdiction where the article is stored to determine the state where the article is registered. The sheriff or chief of police shall conduct a records search. This search must include, but is not limited to, a search on the National Crime Information Center and any other appropriate search that may be conducted with the article's identification number. The sheriff or chief of police must supply, at no cost to the proprietor, owner, or operator of any towing company, storage facility, garage, or repair shop, or any person who repairs or who furnishes material for repairs the name of the state in which the article is titled.

(D) The magistrate, before selling the article, shall ensure that the owner or any lienholder of record has been notified of the pending sale. The magistrate must advertise the article for at least fifteen days by posting a notice in three public places in his township. The magistrate must pay to the proprietor, owner, or operator of any towing company, storage facility, garage, or repair shop, or any person who repairs or who furnishes material for repairs to the article the money due, receiving a receipt in return. Any remainder of the sale proceeds must be held by the magistrate for the owner of the vehicle or entitled lienholder for ninety days. The magistrate must notify the owner and all lienholders by certified or registered mail, return receipt requested, that the article owner or lienholder has ninety days to claim the proceeds from the sale of the article. If the article proceeds are not collected within ninety days from the day after the notice to the owner and all lienholders is mailed, then the article proceeds must be deposited in the general fund of the county or municipality.

(E) A proprietor, an owner, or an operator of the towing company, storage facility, garage, or repair shop, or any person who repairs or who furnishes material for repairs to the article may hold the license tag of any vehicle until all towing and storage costs have been paid, or if the vehicle is not reclaimed, until it is declared abandoned and sold.

(F) A proprietor, an owner, or an operator of the towing company, storage facility, garage, or repair shop, or any person who repairs or who furnishes material for repairs to the article must place a minimum bid of one dollar on the article being sold at public auction. If no higher bid is offered, the article must be awarded to the proprietor, owner, operator, or person who repairs or who furnishes material for repairs to the article at no cost.

(G) For purposes of this section, "article" means a motor vehicle, trailer, mobile home, watercraft, or other item or object that is subject to towing, storage, or repair and applies to any article in custody at the time of the enactment of this section. "Article" includes:

(1) an item that is towed and left in the possession of a towing, storage, garage, or repair facility; and

(2) personal property affixed to the article.

HISTORY: 1962 Code Section 45-550; 1952 Code Section 45-550; 1942 Code Section 7219; 1932 Code Section 7219; Civ. C. '22 Section 3933; Civ. C. '12 Section 2614; Civ. C. '02 Section 1739; G. S. 1667; R. S. 1447; 1875 (15) 878; 1912 (27) 624; 1922 (32) 935; 1925 (34) 207; 1933 (38) 221; 1941 (42) 61; 1977 Act No. 134, Section 2; 1990 Act No. 394, Section 1; 2003 Act No. 71, Section 3; 2004 Act No. 269, Section 11; 2011 Act No. 22, Section 1, eff May 9, 2011.



SECTION 29-15-20. Lien on motor vehicle for damages.

When a motor vehicle is operated in violation of the provisions of law or negligently, carelessly, recklessly, wilfully or wantonly and any person receives personal injury or property is damaged thereby or a cause of action for wrongful death arises therefrom, damages recoverable therefor shall be and constitute a lien next in priority to the lien for State and county taxes upon such motor vehicle, recoverable in any court of competent jurisdiction, and the person sustaining such damages or the personal representative of the deceased or any one or more of the beneficiaries for whom such cause of action shall be brought under Sections 15-51-10 and 15-51-20 for the benefit of all such beneficiaries may attach such motor vehicle in the manner provided by law for attachments in this State. But this lien shall not exist if the motor vehicle was stolen by the breaking of a building under a secure lock or when the vehicle is securely locked.

HISTORY: 1962 Code Section 45-551; 1952 Code Section 45-551; 1942 (42) 1471.



SECTION 29-15-30. Liens on railroads for labor performed or materials furnished.

Any person to whom a debt is due for labor performed or furnished or for materials furnished and actually used in the construction, alteration or repair of any railroad by virtue of an agreement with or by consent of (a) the owner or person controlling and operating it, (b) any person having authority from or rightfully acting for such owner or person in procuring or furnishing such labor or materials or (c) any person rendering services for such railroad company shall have a lien upon such railroad and upon all the interests of such owner or person as aforesaid in such railroad to secure the payment of the debt so due him and the costs which may arise in enforcing such lien under the provisions of Chapter 5 of this Title. Such lien shall be subject to all the provisions and be enforced in the same manner as provided for in said Chapter 5 of this Title.

HISTORY: 1962 Code Section 45-552; 1952 Code Section 45-552; 1942 Code Section 8794; 1932 Code Section 8786; Civ. C. '22 Section 5691; Civ. C. '12 Section 4161; Civ. C. '02 Section 3056; 1898 (22) 779.



SECTION 29-15-40. Lien on watercraft for damages.

When a watercraft is operated or maintained in violation of the provisions of law or negligently and carelessly and any person receives personal injury or property is damaged thereby, the damages done to such person or property shall be and constitute a lien next in priority to the lien for State and county taxes upon such watercraft, including any outboard motor that may be attached to it, recoverable in any court of competent jurisdiction and the person sustaining such damage may attach such watercraft, including any outboard motor that may be attached to it, in the manner provided by law for attachments in this State. But this lien shall not exist if the watercraft or any outboard motor attached to it shall have been stolen by the breaking of a building under a secure lock or when the watercraft or any outboard motor attached to it is securely locked, nor when the damage is sustained upon waters within the jurisdiction of Federal admiralty courts.

HISTORY: 1962 Code Section 45-553; 1952 Code Section 45-553; 1942 Code Section 8793; 1933 (38) 461.



SECTION 29-15-50. Lien of owners of certain animals on issue.

The owner of any stock horse, jack, bull, boar or ram, kept by him for the purpose of raising from, having a claim by contract against the owner of any mare or cow or other stock for service shall have a prior lien on the issue of such mare, cow or other stock for the amount of such claim, provided an action shall be instituted to enforce such claim by suit before a magistrate or other officer having jurisdiction within twelve months from the time such claim shall have accrued.

HISTORY: 1962 Code Section 45-554; 1952 Code Section 45-554; 1942 Code Section 8788; 1932 Code Section 8781; Civ. C. '22 Section 5702; Civ. C. '12 Section 4172; Civ. C. '02 Section 3068; G. S. 2349; R. S. 2523; 1875 (15) 943.



SECTION 29-15-60. Animal boarding facilities; liens upon animals for boarding expenses.

The owner of an animal boarding facility, at the end of an agreed upon term of boarding, shall have a lien upon any animal which is left with him for upkeep, rest, and training until the cost of the upkeep, rest, and training has been paid by the owner of the animal. The owner of the animal shall also be responsible for payment of the cost of upkeep, rest, and training of the animal after notice of the lien. If the owner of the animal has not paid the cost of upkeep, rest, and training of the animal after actual notice of the lien within ten days of such notice, the animal boarding facility owner may sell the animal after having advertised the time and place of the sale in a newspaper having general circulation in the county wherein the animal boarding facility is located at least seven days before the sale is to be held. After the sale of the animal, the owner of the animal boarding facility may deduct the cost of the upkeep, rest, and training of the animal before and after date of the notice of the lien, plus all expenses incurred from the advertising and sale provided in this section, and shall submit the balance of the proceeds of the sale to the previous owner of the animal. If the animal is not purchased at the advertised sale, the owner of the animal boarding facility shall become the owner of the animal with all the rights, privileges, and obligations of ownership. A transfer of ownership pursuant to this section entitles the new owner of the animal to obtain the breed registration certificate for the animal from the organization or association which issued the certificate.

HISTORY: 1962 Code Section 45-554.1; 1961 (52) 135; 1997 Act No. 119, Section 1.



SECTION 29-15-70. Lien on textiles for labor performed or materials furnished.

A lien on account of work, labor and materials furnished in manufacturing, finishing, bleaching, mercerizing, dyeing and printing or otherwise processing natural or man-made fibers or goods of which natural or man-made fibers form a component part, as against goods in the lienor's possession, shall extend to any unpaid balance of account for work, labor and materials furnished in the course of any such process in respect of any other such goods of the same owner whereof the lienor's possession has terminated. The word "owner," as used in this section and Section 29-15-80, shall include a factor, consignee or other agent intrusted with the possession of the goods held under such lien or of a bill of lading consigning them to him with authority to sell them and delivered by such factor, agent or consignee to the lienor for the purposes aforesaid.

HISTORY: 1962 Code Section 45-555; 1952 Code Section 45-555; 1942 Code Section 8795; 1932 Code Section 8795; 1928 (35) 1168; 1969 (56) 75.



SECTION 29-15-80. Enforcement of lien on textiles.

If any part of the amount for which goods are held under such lien remains unpaid for a period of sixty days after the earliest item of such amount became due and payable, the lienor may sell such goods at public auction, first (a) publishing a notice of the time and place of such sale once in each of two successive weeks in a newspaper published in the city or town, if any there be, and otherwise in the county, in which the goods are situated, the last publication to be not less than five days prior to the sale, (b) giving five days' notice of such sale by posting in five or more public places in such county, one whereof shall be in the town or city ward in which such goods are situated and (c) if the residence or business address of the owner of the goods is known or can be ascertained, sending by registered mail a copy of such notice to such owner at such address at least five days before the day of sale. But if such goods are readily divisible no more thereof shall be so sold than is necessary to discharge the underlying indebtedness and cover the expenses of the sale. The proceeds of sale shall be applied to the payment of such indebtedness and expenses and the balance, if any, shall be paid to the owner or person entitled thereto. The remedy herein provided to enforce such lien shall be in addition to any other provided by law.

HISTORY: 1962 Code Section 45-556; 1952 Code Section 45-556; 1942 Code Section 8796; 1932 Code Section 8796; 1928 (35) 1168.



SECTION 29-15-90. Lien of laundries, dyers, and the like.

(A) Except as otherwise provided in this section, when personal property has been left at a laundry, dyer, dry cleaning establishment, retail store, or any other establishment for the purpose of cleaning, dry cleaning, dyeing, washing, alteration, or repairs and is not called for within six months and the charges paid in full, the establishment may dispose of the property by whatever means it chooses. An establishment, at the time of receiving the property, shall give to the person delivering it conspicuous notice in writing of disposal after six months. If notice is not given upon delivery, the property must not be disposed of until after twelve months.

(B) Except as otherwise provided in this section, when personal property has been left at a laundry, dry cleaning establishment, retail store, or any other establishment for the purpose of storage and is not called for within six months and thirty days and the charges paid in full, the establishment may dispose of the property by whatever means it chooses. Notice first must have been sent by certified mail to the last-known address of the person, his agent, or employee, who left the goods at the establishment thirty days before disposal. An establishment, at the time of receiving the property, shall give to the person delivering it conspicuous notice in writing of disposal after six months and thirty days. If notice is not given upon delivery, the property must not be disposed of until after twelve months and thirty days and until after notice by certified mail pursuant to this subsection.

(C) If the property is insured through the establishment, the time periods provided for in this section do not begin to run until the insurance expires.

HISTORY: 1962 Code Section 45-557; 1952 Code Section 45-557; 1942 Code Section 7221; 1939 (41) 125; 1987 Act No. 140, Section 1; 1990 Act No. 507, Section 1.



SECTION 29-15-100. Lien on aircraft for labor performed, materials furnished, or contracts of indemnity provided.

(a) Every person engaged in servicing or furnishing supplies or accessories for aircraft or providing contracts of indemnity for aircraft shall have a lien on such aircraft for his reasonable charges therefor, including reasonable charges for labor, for the use of tools, machinery and equipment, and for all accessories, materials, fuel, oils, lubricants, earned premiums, and other supplies furnished in connection with the servicing or furnishing of supplies or accessories, or providing contracts of indemnity for such aircraft. Such lien shall be dissolved unless the person claiming it shall file, within ninety days after such service, supplies, accessories or contracts of indemnity are furnished, in the office of the register of deeds or clerk of court of the county within which the aircraft was located at the time such service, supplies, accessories or contracts of indemnity were furnished, a statement, subscribed and sworn to by himself or by some person in his behalf, giving a just and true account of the demands claimed to be due to him, with all just credits, and also the name of the person to whom the service, supplies, accessories or contracts of indemnity were furnished, the name of the owner of the aircraft, if known, and a description of the aircraft sufficient for identification. Such statement shall be recorded by the register of deeds or clerk in a book kept by him for that purpose, for which he shall receive the same fees as for recording other papers of equal length.

(b) The lien on aircraft authorized by the provisions of subsection (a) may be enforced as provided in Sections 29-9-50 through 29-9-80 of the 1976 Code.

HISTORY: 1976 Act No. 739, Sections 1, 2.









Title 30 - Public Records

CHAPTER 1 - PUBLIC RECORDS, REPORTS AND OFFICIAL DOCUMENTS

SECTION 30-1-10. Definitions.

(A) For the purposes of Sections 30-1-10 to 30-1-140 "public record" has the meaning as provided in Section 30-4-20(c). Nothing herein authorizes the Archives to make records open to the public in contravention of Sections 30-4-40, 30-4-50, and 30-4-70, respectively.

(B) "Public body" means any department of the State, any state board, commission, agency, and authority, any public or governmental body or political subdivision of the State, including counties, municipalities, townships, school districts, and special purpose districts, or any organization, corporation, or agency supported in whole or in part by public funds or expending public funds, including committees, subcommittees, advisory committees, and the like of any such body by whatever name known, and includes any quasi-governmental body of the State and its political subdivisions, including, without limitation, bodies such as the South Carolina Public Service Authority and the South Carolina Ports Authority.

(C) "Agency" means any state department, agency, or institution.

(D) "Subdivision" means any political subdivision of the State.

(E) "Archives" means the South Carolina Department of Archives and History.

(F) "Director" means the Director of the Department of Archives and History.

HISTORY: 1962 Code Section 1-581; 1973 (58) 350; 1985 Act No. 108, Section 2; 1990 Act No. 546, Section 1.



SECTION 30-1-20. Custodians of records; records officer.

The chief administrative officer of any agency or subdivision or any public body in charge of public records or creating, filing, or keeping public records is the legal custodian of these records and is responsible for carrying out the duties and responsibilities of this chapter which are assigned to public agencies, bodies, offices, or subdivisions. He may appoint a records officer to act on his behalf.

HISTORY: 1962 Code Section 1-582; 1973 (58) 350; 1990 Act No. 546, Section 1.



SECTION 30-1-30. Unlawful removing, defacing or destroying public records.

A person who unlawfully removes a public record from the office where it usually is kept or alters, defaces, mutilates, secretes, or destroys it is guilty of a misdemeanor and, upon conviction, must be fined not less than five hundred dollars nor more than five thousand dollars or imprisoned not more than thirty days. Magistrates and municipal courts have jurisdiction to try violations of this section.

HISTORY: 1962 Code Section 1-583; 1973 (58) 350; 1990 Act No. 546, Section 1; 1995 Act No. 2, Section 1.



SECTION 30-1-40. Records shall be turned over to successor or to Archives.

A person having custody of public records, at the expiration of his term of office or employment, shall deliver to his successor, or if there is none, to the Archives, all public records in his custody.

HISTORY: 1962 Code Section 1-584; 1973 (58) 350; 1990 Act No. 546, Section 1.



SECTION 30-1-50. Penalty for failure to deliver records.

Fifteen days after receipt of a certified letter from the legal custodian of the record or the Director of the Archives, a person in possession of a public record who refuses or fails to deliver as required in this chapter the record to the requesting party is guilty of a misdemeanor and, upon conviction, is fined not exceeding five hundred dollars. In addition, the legal custodian of the public records or the Director of the Archives may apply by verified petition to the court of common pleas in the county of residence of the person withholding the records and the court shall upon proper showing issue orders for the return of the records to the lawful custodian or the Director of the Archives.

HISTORY: 1962 Code Section 1-585; 1973 (58) 350; 1990 Act No. 546, Section 1.



SECTION 30-1-70. Protection and restoration of records.

The legal custodian of public records shall protect them against deterioration, mutilation, theft, loss, or destruction and shall keep them secure in vaults or rooms having proper ventilation and fire protection in such arrangement as to be easily accessible for convenient use. They must be kept in the buildings in which they are ordinarily used except in cases where they may be transferred for retention or disposal in accord with Sections 30-1-10 to 30-1-140 or for special public display by the appropriate authority. The director may order the removal of public records from any facility which does not meet records storage standards approved by regulations promulgated by the Archives. If public records of long term or archival value are in danger of loss due to negligence, deterioration, theft, or unauthorized disposal or destruction, the director may order that the records be transferred to suitable storage for the purpose of security microfilming or other necessary preservation measures. Records must be maintained, copied, or repaired, renovated, rebound, or restored in accordance with standards required by regulation and approved by the department if they are worn, mutilated, damaged, difficult to read, or in danger of loss at the expense of the public body having custody or responsibility if these records are of long term or archival value as determined under the provisions of this chapter.

HISTORY: 1962 Code Section 1-587; 1973 (58) 350; 1990 Act No. 546, Section 1.



SECTION 30-1-80. Records management program.

A records management program directed to the application of efficient and economical management methods and relating to the creation, utilization, maintenance, retention, preservation, and disposal of public records must be established and administered by the Archives. It is the duty of that department to establish and develop standards, procedures, techniques, and schedules for effective management of public records, to make continuing surveys of recordmaking and recordkeeping operations, to recommend improvements in current records management practices, including the use of space, equipment, and supplies in creating, maintaining, and servicing records, to institute and maintain a training and information program in all phases of records and information management to bring approved and current practices, methods, procedures, and devices for the efficient and economical management of records to the attention of all agencies and subdivisions. The head of each agency, the governing body of each subdivision, and every public records custodian shall cooperate with the Archives in complying with the provisions of this chapter and to establish and maintain an active, continuing program for the economical and efficient management of the records of the agency or subdivision.

HISTORY: 1962 Code Section 1-588; 1973 (58) 350; 1990 Act No. 546, Section 1.



SECTION 30-1-90. Archives shall assist in creating, filing and preserving records; inventories and schedules.

(A) The Archives may examine the condition of public records and give advice and assistance to public officials in the solutions of their problems in creating, filing, preserving, and making available the public records in their custody. When requested by the Archives, agencies and subdivisions must assist the Archives in preparing an inclusive inventory of records in their custody and establishing records schedules mandating a time period for the retention of each series of records. These schedules must be approved by the governing body of each subdivision or the executive officer of each agency or body having custody of the records and by the Director of the Archives.

(B) In addition, general schedules for records series common to agencies and subdivisions may be issued by the Archives. Agencies and subdivisions must be allowed to opt out of these general schedules and proceed pursuant to the provisions of subsection (A) in the establishment of specific records schedules.

(C) The Archives has express authority to review all public records for appraisal and scheduling purposes, including those records designated as closed, confidential, and restricted by law. However, in certain cases the department may waive its authority to review certain records after its approval of procedures developed by the executive officer or public official in charge of the records to provide the department with information needed for appraisal and scheduling purposes.

(D) No records of long term or enduring value created, including those filed, kept, or stored electronically, or those records converted from paper to magnetic, optical, film, or other media in the transaction of public business may be disposed of, destroyed, or erased without an approved records schedule. All records disposals that are carried out in accordance with duly approved records schedules must be documented and reported in accordance with procedures developed by the Archives.

HISTORY: 1962 Code Section 1-589; 1973 (58) 350; 1990 Act No. 546, Section 1; 2003 Act No. 47, Section 1.



SECTION 30-1-100. Additional powers and duties of Archives.

(A) In cooperation with the executive officer of each public agency or body and the governing body of each subdivision, the Archives shall establish and maintain a program for the selection and preservation of public records considered essential to the operation of government, for the protection of the interests of the public, and for the preservation of the state's documentary heritage. The Archives has the authority to determine in what medium records or archival value must be retained and transferred to the department. Within the limits of available funds, the Archives shall require preservation duplicates to be made of essential or historical records including those retained on electronic or optical disc systems or designate as preservation duplicates existing copies of these records including security copies on microfilm, computer output microfilm, or other media acceptable by the department or select certain original records for permanent preservation.

(B) In order to make public records more available for research the Archives must honor reasonable requests for copies of public records of research value by reproducing and selling them as provided by Section 30-4-30. All monies received from the sale of such copies must be deposited with the State Treasurer to be used for making available copies of other public records of research value as determined by the Archives; provided, that their reproduction is not otherwise prohibited by law.

(C) Any public official having records and official correspondence in his custody may turn over to the Archives any public records no longer in current official use, and the Archives may in its discretion receive the records and provide for their proper administration, preservation, reproduction, or disposition; provided, that any record placed in the custody of the Archives under special terms or conditions restricting their use shall be made accessible only in accordance with such terms and conditions. Upon receipt of the records, unless otherwise prohibited by law, copies of them may be made and certified under the seal of Archives, which certification has the same force and effect as if made by the official or agency which transferred them. The Archives may charge reasonable fees for such copies.

(D) The Archives may promulgate such regulations as may be necessary to carry out the provisions of Sections 30-1-10 to 30-1-140. The director may withhold from public access records restricted under the provisions of Chapter 4 of this title or restrict use of original records in danger of damage or loss from handling and use when in the opinion of the director the physical condition of the public records or other documents is such that they would be damaged by handling. Any decision of the director to withhold public records or other documents from inspection may be appealed to the Archives and History Commission, or through the relief procedures outlined in Section 30-4-100.

(E) When any public records have been destroyed or otherwise disposed of in accordance with the procedure authorized in Sections 30-1-90 and 30-1-110, any liability that the custodian of the records might incur as a result of the official action shall cease.

HISTORY: 1962 Code Section 1-590; 1973 (58) 350; 1990 Act No. 546, Section 1.



SECTION 30-1-110. Destruction or other disposition of records.

The director may approve the destruction or other disposition of accessioned records of any agency or subdivision which are in the custody of the department and which, after due appraisal according to archival principles, are determined not to be of archival or continuing administrative, legal, or fiscal value.

HISTORY: 1962 Code Section 1-591; 1973 (58) 350; 1990 Act No. 546, Section 1.



SECTION 30-1-120. Inventorying, repairing and microfilming records.

(A) The Archives may execute a program of inventorying, repairing, and microfilming for security purposes the public records of the agencies and subdivisions which it determines have permanent value, and of providing safe storage of microfilm copies of those records.

(B) The legal custodian of public records may have records in his custody removed from his office to be microfilmed by the department for preservation purposes, provided the filming does not interfere with the transaction of public business.

HISTORY: 1962 Code Section 1-592; 1973 (58) 350; 1990 Act No. 546, Section 1.



SECTION 30-1-130. Microfilming or photocopying records; preservation or disposition of copies.

Any custodian of public records as defined by Sections 30-1-10 through 30-1-140 is authorized to photocopy, microfilm, or reproduce on film or by electrostatic method any part of the records kept by the office concerned unless otherwise prohibited by law or withheld from reproduction in the public interest. These copies may be used only in equipment or systems which accurately reproduce and preserve the original record in all details in a durable form. Each agency or subdivision shall preserve these photocopies, electrostatic copies, or films in conveniently accessible files and shall provide for preserving, examining, and using them. If the records are of permanent value to the agency or subdivision concerned or are determined to be of archival value by the Archives, one master copy of each record filmed must meet standards approved by the Archives and be deposited there. Custodians of public records may destroy the original records from which the photographs, microphotographs, films, or electrostatic copies have been made, or any part of them if the records are of no value to the agency concerned, and the Archives certifies that the records may be destroyed through this procedure or retention schedules approved by the Archives. The records microfilmed or reproduced and approved for destruction must be reported to the Archives in such manner as it may direct.

HISTORY: 1962 Code Section 1-593; 1973 (58) 350; 1990 Act No. 546, Section 1.



SECTION 30-1-140. Penalties for refusal or neglect to perform duty respecting records.

A public official or custodian of public records who refuses or wilfully neglects to perform any duty required of him by Sections 30-1-10 through 30-1-140, including the transfer of records to storage facilities approved by the Archives, is guilty of a misdemeanor and, upon conviction, must be fined not less than two hundred dollars nor more than five thousand dollars.

HISTORY: 1962 Code Section 1-594; 1973 (58) 350; 1990 Act No. 546, Section 1.



SECTION 30-1-170. Use of loose-leaf record books.

All officers of the State and of counties and municipalities who are required to keep books of record may make use of loose-leaf record books for these purposes. The loose-leaf record book used must be one that can be locked and sealed when the book has been filled to its capacity with the proper pages of records, and the key to the book must always remain in the custody of the official in charge of the books of record.

HISTORY: 1962 Code Section 1-57; 1952 Code Section 1-57; 1942 Code Section 8893-1; 1940 (41) 1736; 1941 (42) 262, 295; 1990 Act No. 546, Section 1.



SECTION 30-1-180. Inclusion of Eastern (Greek) Orthodox Church where names of major religions used.

Where the names of major religious faiths, Protestants, Catholics, and Jews, are used in resolutions, acts, or official papers of the State, or any of its political subdivisions, the name of the Eastern (Greek) Orthodox Church must be included.

HISTORY: 1962 Code Section 1-81; 1956 (49) 1658; 1990 Act No. 546, Section 1.






CHAPTER 2 - FAMILY AND PERSONAL IDENTIFYING INFORMATION PRIVACY PROTECTION

SECTION 30-2-10. Short title.

This chapter shall be designated as the "Family Privacy Protection Act of 2002".

HISTORY: 2002 Act No. 225, Section 1.



SECTION 30-2-20. Privacy policies and procedures required of all state entities.

All state agencies, boards, commissions, institutions, departments, and other state entities, by whatever name known, must develop privacy policies and procedures to ensure that the collection of personal information pertaining to citizens of the State is limited to such personal information required by any such agency, board, commission, institution, department, or other state entity and necessary to fulfill a legitimate public purpose.

HISTORY: 2002 Act No. 225, Section 1.



SECTION 30-2-30. Definitions.

For purposes of this act, the following terms have the following meanings:

(1) "Personal information" means information that identifies or describes an individual including, but not limited to, an individual's photograph or digitized image, social security number, date of birth, driver's identification number, name, home address, home telephone number, medical or disability information, education level, financial status, bank account numbers, account or identification number issued by or used, or both, by any federal or state governmental agency or private financial institution, employment history, height, weight, race, other physical details, signature, biometric identifiers, and any credit records or reports.

"Personal information" does not mean information about boating accidents, vehicular accidents, driving violations, boating violations, or driver status, or names and addresses from any registration documents filed with the Department of Revenue as a business address which also may be a personal address.

(2) "Legitimate public purpose" means a purpose or use which falls clearly within the statutory charge or mandates of an agency, board, commission, institution, department, or other state entity.

(3) "Commercial solicitation" means contact by telephone, mail, or electronic mail for the purpose of selling or marketing a consumer product or service. "Commercial solicitation" does not include contact by whatever means for the purpose of:

(a) offering membership in a credit union;

(b) notification of continuing education opportunities;

(c) selling or marketing banking, insurance, securities, or commodities services provided by an institution or entity defined in or required to comply with the Federal Gramm-Leach-Bliley Financial Modernization Act, 113 Stat. 1338; or

(d) contacting persons for political purposes using information on file with state or local voter registration offices.

(4) "Medical information" includes, but is not limited to, blood samples and test results obtained and kept by the Department of Health and Environmental Control pursuant to Section 44-37-30.

HISTORY: 2002 Act No. 225, Section 1; 2003 Act No. 20, Section 1; 2003 Act No. 69, Section 3.II.



SECTION 30-2-40. Display of privacy policy on web site; access to personal information disclosure; criminal justice and judicial agency exception.

(A) Any state agency, board, commission, institution, department, or other state entity which hosts, supports, or provides a link to page or site accessible through the world wide web must clearly display its privacy policy and the name and telephone number of the agency, board, commission, institution, department, or other state entity person responsible for administration of the policy.

(B) Where personal information is authorized to be collected by an entity covered by this section, the entity must at the time of collection advise the citizen to whom the information pertains that the information is subject to public scrutiny or release.

(C) Subsection (B) does not apply to criminal justice or judicial agencies, or both.

HISTORY: 2002 Act No. 225, Section 1.



SECTION 30-2-50. Obtaining personal information from state agency for commercial solicitation; penalty.

(A) A person or private entity shall not knowingly obtain or use any personal information obtained from a state agency for commercial solicitation directed to any person in this State.

(B) Each state agency shall provide a notice to all requestors of records pursuant to this chapter and to all persons who obtain records pursuant to this chapter that obtaining or using public records for commercial solicitation directed to any person in this State is prohibited.

(C) All state agencies shall take reasonable measures to ensure that no person or private entity obtains or distributes personal information obtained from a public record for commercial solicitation.

(D) A person knowingly violating the provisions of subsection (A) is guilty of a misdemeanor and, upon conviction, must be fined an amount not to exceed five hundred dollars or imprisoned for a term not to exceed one year, or both.

(E) This chapter does not apply to a local governmental entity of a subdivision of this state or local government.

HISTORY: 2002 Act No. 225, Section 1; 2003 Act No. 20, Section 2.



SECTION 30-2-300. Findings of General Assembly.

The General Assembly finds:

(1) The social security number can be used as a tool to perpetuate fraud against an individual and to acquire sensitive personal, financial, medical, and familial information, the release of which could cause great financial or personal harm to the individual. While the social security number was intended to be used solely for the administration of the federal Social Security System, over time this unique numeric identifier has been used extensively for identity verification purposes and other legitimate consensual purposes.

(2) Although there are legitimate reasons for state and local government entities to collect social security numbers and other personal identifying information from individuals, government entities should collect the information only for legitimate purposes or when required by law. An entity that provides employee benefits has a legitimate need to collect and use social security numbers and personal identifying information as part of its administration and provision of employee benefits programs.

(3) When state and local government entities possess social security numbers or other personal identifying information, the governments should minimize the instances this information is disseminated either internally within government or externally with the general public.

HISTORY: 2008 Act No. 190, Section 3.B, eff December 31, 2008.



SECTION 30-2-310. Collection of and maintenance and disposition of records containing social security numbers by public agencies.

(A)(1) Except as provided in Sections 30-2-320 and 30-2-330 of this article, a public body, as defined in Section 30-1-10(B), may not:

(a) collect a social security number or any portion of it containing six digits or more from an individual unless authorized by law to do so or unless the collection of the social security number is otherwise imperative for the performance of that body's duties and responsibilities as prescribed by law. Social security numbers collected by a public body must be relevant to the purpose for which collected and must not be collected until and unless the need for social security numbers has been clearly documented;

(b) fail, when collecting a social security number or portion of it containing six digits or more from an individual, to segregate that number on a separate page from the rest of the record, or as otherwise appropriate, so that the social security number may be easily redacted pursuant to a public records request;

(c) fail, when collecting a social security number or any portion of it containing six digits or more from an individual, to provide, at the time of or before the actual collection of the social security number by that public body, upon request of the individual, a statement of the purpose or purposes for which the social security number is being collected and used;

(d) use the social security number or a portion of it containing six digits or more for any purpose other than the purpose stated;

(e) intentionally communicate or otherwise make available to the general public an individual's social security number or a portion of it containing six digits or more or other personal identifying information. "Personal identifying information", as used in this section, has the same meaning as "personal identifying information" in Section 16-13-510, except that it does not include electronic identification names, including electronic mail addresses, or parent's legal surname before marriage;

(f) intentionally print or imbed an individual's social security number or a portion of it containing six digits or more on any card required for the individual to access government services;

(g) require an individual to transmit the individual's social security number or a portion of it containing six digits or more over the Internet, unless the connection is secure or the social security number is encrypted;

(h) require an individual to use the individual's social security number or a portion of it containing six digits or more to access an Internet web site, unless a password or unique personal identification number or other authentication device is also required to access the Internet web site; or

(i) print an individual's social security number or a portion of it containing six digits or more on materials that are mailed to the individual, unless state or federal law requires the social security number be on the mailed document.

(2) An entity that collects and uses social security numbers or other personal identifying information as part of the maintenance and reporting of employment records or the administration or provision of employee benefits programs is exempt from the prohibitions in this subsection.

(B) Before a public body, as defined in Section 30-1-10(B), may transfer or dispose of information technology hardware or storage media owned or leased by it, all personal and confidential information must be removed and the hardware and storage media must be sanitized in accordance with standards and policies adopted by the State Budget and Control Board, Division of the State Chief Information Officer. The director or appropriate information technology manager of the public body owning or leasing the information technology hardware or storage media shall verify that all personal and confidential information is removed and the information technology hardware and storage media are sanitized in accordance with those standards and policies before the transfer or disposal occurs.

(C) When a public body disposes of a record that contains personal identifying information of an individual, the body shall modify, by shredding, erasing, or other means, the personal identifying information to make it unreadable or undecipherable.

(D) A public body is considered to comply with subsection (C) if it contracts with a person engaged in the business of disposing of records for the modification of personal identifying information on behalf of the body in accordance with subsection (C).

HISTORY: 2008 Act No. 190, Section 3.B, eff December 31, 2008.



SECTION 30-2-320. Disclosure of social security numbers and identifying information.

Social security numbers and identifying information may be disclosed:

(1) to another governmental entity or its agents, employees, or contractors, if disclosure is necessary for the receiving entity to perform its duties and responsibilities, including a debt collected pursuant to the Setoff Debt Collection Act, Section 12-56-10, and the Governmental Enterprise Accounts Receivable Collections program, Section 12-4-580. The receiving governmental entity and its agents, employees, and contractors shall maintain the confidential and exempt status of those numbers;

(2) pursuant to a court order, warrant, or subpoena;

(3) for public health purposes;

(4) on certified copies of vital records issued by the director of the Department of Health and Environmental Control as the state registrar, pursuant to Section 44-63-30 and authorized officials pursuant to Section 44-63-40. The state registrar may disclose personal identifying information other than social security number on an uncertified vital record;

(5) on a recorded document in the official records of the county;

(6) on a document filed in the official records of the courts; and

(7) to an employer for employment verification or in the course of administration or provision of employee benefit programs, claims, and procedures related to employment including, but not limited to, termination from employment, retirement from employment, injuries suffered during the course of employment, and other such claims, benefits, and procedures.

HISTORY: 2008 Act No. 190, Section 3.B, eff December 31, 2008.



SECTION 30-2-330. Removal of social security numbers and other identifying information from official records filed by register of deeds or clerk of court or county.

(A) A person preparing or filing a document to be recorded or filed in the official records by the register of deeds or the clerk of court of a county may not include an individual's social security, driver's license, state identification, passport, checking account, savings account, credit card, or debit card number, or personal identification (PIN) code, or passwords in that document, unless otherwise expressly required by law or court order or rule adopted by the state registrar on records of vital events. A loan closing instruction that requires the inclusion of an individual's social security number on a document to be recorded is void. A person who violates this subsection is guilty of a misdemeanor, punishable by a fine not to exceed five hundred dollars for each violation.

(B) Notwithstanding Section 30-1-30, or another provision of law, an individual or his attorney-in-fact or legal guardian may request that a register of deeds or clerk of court remove, from an image or copy of an official record placed on a publicly available Internet web site or a publicly available Internet web site used by a register of deeds or court to display public records by the register of deeds or clerk of court, the individual's social security, driver's license, state identification, passport, checking account, savings account, credit card, or debit card number, or personal identification (PIN) code, or passwords contained in that official record. The request must be made in writing, legibly signed by the requester, and delivered by mail, facsimile, or electronic transmission, or delivered in person to the register of deeds or clerk of court. The request must specify the identification page number that contains the social security, driver's license, state identification, passport, checking account, savings account, credit card, or debit card number, or personal identification (PIN) code, or passwords to be redacted. The register of deeds or clerk of court has no duty to inquire beyond the written request to verify the identity of an individual requesting redaction. A fee must not be charged for the redaction pursuant to the request.

(C) A register of deeds or clerk of court immediately and conspicuously shall post signs throughout his offices for public viewing and a notice on any Internet web site or remote electronic site made available by the register of deeds or clerk of court and used for the ordering or display of official records or images or copies of official records a notice, stating, in substantially similar form, the following:

"A person preparing or filing a document for recordation or filing in the official records may not include a social security, driver's license, state identification, passport, checking account, savings account, credit card, or debit card number, or personal identification (PIN) code, or passwords in the document, unless expressly required by law. An individual has a right to request a register of deeds or clerk of court to remove, from an image or copy of an official record placed on a publicly available Internet web site or on a publicly available Internet web site used by a register of deeds or clerk of court to display public records, any social security, driver's license, state identification, passport, checking account, savings account, credit card, or debit card number, or personal identification (PIN) code, or passwords contained in an official record. The request must be made in writing and delivered by mail, facsimile, or electronic transmission or in person, to the register of deeds or clerk of court. The request must specify the identification page number that contains the social security, driver's license, state identification, passport, checking account, savings account, credit card, debit card number, or personal identification (PIN) code, or passwords to be redacted. There is no fee for the redaction pursuant to request."

HISTORY: 2008 Act No. 190, Section 3.B, eff December 31, 2008.



SECTION 30-2-340. Petition for compliance; liability of register of deeds or clerk of court.

Any affected individual may petition the court for an order directing compliance with this section. Liability may not accrue to a register of deeds or clerk of court or to his agents for claims or damages that arise from a social security number or other identifying information on the public record.

HISTORY: 2008 Act No. 190, Section 3.B, eff December 31, 2008.






CHAPTER 4 - FREEDOM OF INFORMATION ACT

SECTION 30-4-10. Short title.

This chapter shall be known and cited as the "Freedom of Information Act".

HISTORY: 1978 Act No. 593, Section 1.



SECTION 30-4-15. Findings and purpose.

The General Assembly finds that it is vital in a democratic society that public business be performed in an open and public manner so that citizens shall be advised of the performance of public officials and of the decisions that are reached in public activity and in the formulation of public policy. Toward this end, provisions of this chapter must be construed so as to make it possible for citizens, or their representatives, to learn and report fully the activities of their public officials at a minimum cost or delay to the persons seeking access to public documents or meetings.

HISTORY: 1987 Act No. 118, Section 1.



SECTION 30-4-20. Definitions.

(a) "Public body" means any department of the State, a majority of directors or their representatives of departments within the executive branch of state government as outlined in Section 1-30-10, any state board, commission, agency, and authority, any public or governmental body or political subdivision of the State, including counties, municipalities, townships, school districts, and special purpose districts, or any organization, corporation, or agency supported in whole or in part by public funds or expending public funds, including committees, subcommittees, advisory committees, and the like of any such body by whatever name known, and includes any quasi-governmental body of the State and its political subdivisions, including, without limitation, bodies such as the South Carolina Public Service Authority and the South Carolina State Ports Authority. Committees of health care facilities, which are subject to this chapter, for medical staff disciplinary proceedings, quality assurance, peer review, including the medical staff credentialing process, specific medical case review, and self-evaluation, are not public bodies for the purpose of this chapter.

(b) "Person" includes any individual, corporation, partnership, firm, organization or association.

(c) "Public record" includes all books, papers, maps, photographs, cards, tapes, recordings, or other documentary materials regardless of physical form or characteristics prepared, owned, used, in the possession of, or retained by a public body. Records such as income tax returns, medical records, hospital medical staff reports, scholastic records, adoption records, records related to registration, and circulation of library materials which contain names or other personally identifying details regarding the users of public, private, school, college, technical college, university, and state institutional libraries and library systems, supported in whole or in part by public funds or expending public funds, or records which reveal the identity of the library patron checking out or requesting an item from the library or using other library services, except nonidentifying administrative and statistical reports of registration and circulation, and other records which by law are required to be closed to the public are not considered to be made open to the public under the provisions of this act; nothing herein authorizes or requires the disclosure of those records where the public body, prior to January 20, 1987, by a favorable vote of three-fourths of the membership, taken after receipt of a written request, concluded that the public interest was best served by not disclosing them. Nothing herein authorizes or requires the disclosure of records of the Board of Financial Institutions pertaining to applications and surveys for charters and branches of banks and savings and loan associations or surveys and examinations of the institutions required to be made by law. Information relating to security plans and devices proposed, adopted, installed, or utilized by a public body, other than amounts expended for adoption, implementation, or installation of these plans and devices, is required to be closed to the public and is not considered to be made open to the public under the provisions of this act.

(d) "Meeting" means the convening of a quorum of the constituent membership of a public body, whether corporal or by means of electronic equipment, to discuss or act upon a matter over which the public body has supervision, control, jurisdiction or advisory power.

(e) "Quorum" unless otherwise defined by applicable law means a simple majority of the constituent membership of a public body.

HISTORY: 1978 Act No. 593, Section 3; 1985 Act No. 108, Section 3; 1987 Act No. 118, Section 2; 2002 Act No. 339, Section 17; 2003 Act No. 86, Section 7.



SECTION 30-4-30. Right to inspect or copy public records; fees; notification as to public availability of records; presumption upon failure to give notice; records to be available when requestor appears in person.

(a) Any person has a right to inspect or copy any public record of a public body, except as otherwise provided by Section 30-4-40, in accordance with reasonable rules concerning time and place of access.

(b) The public body may establish and collect fees not to exceed the actual cost of searching for or making copies of records. Fees charged by a public body must be uniform for copies of the same record or document. However, members of the General Assembly may receive copies of records or documents at no charge from public bodies when their request relates to their legislative duties. The records must be furnished at the lowest possible cost to the person requesting the records. Records must be provided in a form that is both convenient and practical for use by the person requesting copies of the records concerned, if it is equally convenient for the public body to provide the records in this form. Documents may be furnished when appropriate without charge or at a reduced charge where the agency determines that waiver or reduction of the fee is in the public interest because furnishing the information can be considered as primarily benefiting the general public. Fees may not be charged for examination and review to determine if the documents are subject to disclosure. Nothing in this chapter prevents the custodian of the public records from charging a reasonable hourly rate for making records available to the public nor requiring a reasonable deposit of these costs before searching for or making copies of the records.

(c) Each public body, upon written request for records made under this chapter, shall within fifteen days (excepting Saturdays, Sundays, and legal public holidays) of the receipt of any such request notify the person making such request of its determination and the reasons therefor. Such a determination shall constitute the final opinion of the public body as to the public availability of the requested public record and, if the request is granted, the record must be furnished or made available for inspection or copying. If written notification of the determination of the public body as to the availability of the requested public record is neither mailed nor personally delivered to the person requesting the document within the fifteen days allowed herein, the request must be considered approved.

(d) The following records of a public body must be made available for public inspection and copying during the hours of operations of the public body without the requestor being required to make a written request to inspect or copy the records when the requestor appears in person:

(1) minutes of the meetings of the public body for the preceding six months;

(2) all reports identified in Section 30-4-50(A)(8) for at least the fourteen-day period before the current day; and

(3) documents identifying persons confined in any jail, detention center, or prison for the preceding three months.

HISTORY: 1978 Act No. 593, Section 4; 1987 Act No. 118, Section 4; 1990 Act No. 555, Section 1; 1998 Act No. 423, Section 1.



SECTION 30-4-40. Matters exempt from disclosure.

(a) A public body may but is not required to exempt from disclosure the following information:

(1) Trade secrets, which are defined as unpatented, secret, commercially valuable plans, appliances, formulas, or processes, which are used for the making, preparing, compounding, treating, or processing of articles or materials which are trade commodities obtained from a person and which are generally recognized as confidential and work products, in whole or in part collected or produced for sale or resale, and paid subscriber information. Trade secrets also include, for those public bodies who market services or products in competition with others, feasibility, planning, and marketing studies, marine terminal service and nontariff agreements, and evaluations and other materials which contain references to potential customers, competitive information, or evaluation.

(2) Information of a personal nature where the public disclosure thereof would constitute unreasonable invasion of personal privacy. Information of a personal nature shall include, but not be limited to, information as to gross receipts contained in applications for business licenses and information relating to public records which include the name, address, and telephone number or other such information of an individual or individuals who are handicapped or disabled when the information is requested for person-to-person commercial solicitation of handicapped persons solely by virtue of their handicap. This provision must not be interpreted to restrict access by the public and press to information contained in public records.

(3) Records of law enforcement and public safety agencies not otherwise available by state and federal law that were compiled in the process of detecting and investigating crime if the disclosure of the information would harm the agency by:

(A) disclosing identity of informants not otherwise known;

(B) the premature release of information to be used in a prospective law enforcement action;

(C) disclosing investigatory techniques not otherwise known outside the government;

(D) by endangering the life, health, or property of any person; or

(E) disclosing any contents of intercepted wire, oral, or electronic communications not otherwise disclosed during a trial.

(4) Matters specifically exempted from disclosure by statute or law.

(5) Documents of and documents incidental to proposed contractual arrangements and documents of and documents incidental to proposed sales or purchases of property; however:

(a) these documents are not exempt from disclosure once a contract is entered into or the property is sold or purchased except as otherwise provided in this section;

(b) a contract for the sale or purchase of real estate shall remain exempt from disclosure until the deed is executed, but this exemption applies only to those contracts of sale or purchase where the execution of the deed occurs within twelve months from the date of sale or purchase;

(c) confidential proprietary information provided to a public body for economic development or contract negotiations purposes is not required to be disclosed.

(6) All compensation paid by public bodies except as follows:

(A) For those persons receiving compensation of fifty thousand dollars or more annually, for all part-time employees, for any other persons who are paid honoraria or other compensation for special appearances, performances, or the like, and for employees at the level of agency or department head, the exact compensation of each person or employee;

(B) For classified and unclassified employees, including contract instructional employees, not subject to item (A) above who receive compensation between, but not including, thirty thousand dollars and fifty thousand dollars annually, the compensation level within a range of four thousand dollars, such ranges to commence at thirty thousand dollars and increase in increments of four thousand dollars;

(C) For classified employees not subject to item (A) above who receive compensation of thirty thousand dollars or less annually, the salary schedule showing the compensation range for that classification including longevity steps, where applicable;

(D) For unclassified employees, including contract instructional employees, not subject to item (A) above who receive compensation of thirty thousand dollars or less annually, the compensation level within a range of four thousand dollars, such ranges to commence at two thousand dollars and increase in increments of four thousand dollars.

(E) For purposes of this subsection (6), "agency head" or "department head" means any person who has authority and responsibility for any department of any institution, board, commission, council, division, bureau, center, school, hospital, or other facility that is a unit of a public body.

(7) Correspondence or work products of legal counsel for a public body and any other material that would violate attorney-client relationships.

(8) Memoranda, correspondence, and working papers in the possession of individual members of the General Assembly or their immediate staffs; however, nothing herein may be construed as limiting or restricting public access to source documents or records, factual data or summaries of factual data, papers, minutes, or reports otherwise considered to be public information under the provisions of this chapter and not specifically exempted by any other provisions of this chapter.

(9) Memoranda, correspondence, documents, and working papers relative to efforts or activities of a public body and of a person or entity employed by or authorized to act for or on behalf of a public body to attract business or industry to invest within South Carolina; however, an incentive agreement made with an industry or business: (1) requiring the expenditure of public funds or the transfer of anything of value, (2) reducing the rate or altering the method of taxation of the business or industry, or (3) otherwise impacting the offeror fiscally, is not exempt from disclosure after:

(a) the offer to attract an industry or business to invest or locate in the offeror's jurisdiction is accepted by the industry or business to whom the offer was made; and

(b) the public announcement of the project or finalization of any incentive agreement, whichever occurs later.

(10) Any standards used or to be used by the South Carolina Department of Revenue for the selection of returns for examination, or data used or to be used for determining such standards, if the commission determines that such disclosure would seriously impair assessment, collection, or enforcement under the tax laws of this State.

(11) Information relative to the identity of the maker of a gift to a public body if the maker specifies that his making of the gift must be anonymous and that his identity must not be revealed as a condition of making the gift. For the purposes of this item, "gift to a public body" includes, but is not limited to, gifts to any of the state-supported colleges or universities and museums. With respect to the gifts, only information which identifies the maker may be exempt from disclosure. If the maker of any gift or any member of his immediate family has any business transaction with the recipient of the gift within three years before or after the gift is made, the identity of the maker is not exempt from disclosure.

(12) Records exempt pursuant to Section 9-16-80(B) and 9-16-320(D).

(13) All materials, regardless of form, gathered by a public body during a search to fill an employment position, except that materials relating to not fewer than the final three applicants under consideration for a position must be made available for public inspection and copying. In addition to making available for public inspection and copying the materials described in this item, the public body must disclose, upon request, the number of applicants considered for a position. For the purpose of this item "materials relating to not fewer than the final three applicants" do not include an applicant's income tax returns, medical records, social security number, or information otherwise exempt from disclosure by this section.

(14)(A) Data, records, or information of a proprietary nature, produced or collected by or for faculty or staff of state institutions of higher education in the conduct of or as a result of study or research on commercial, scientific, technical, or scholarly issues, whether sponsored by the institution alone or in conjunction with a governmental body or private concern, where the data, records, or information has not been publicly released, published, copyrighted, or patented.

(B) Any data, records, or information developed, collected, or received by or on behalf of faculty, staff, employees, or students of a state institution of higher education or any public or private entity supporting or participating in the activities of a state institution of higher education in the conduct of or as a result of study or research on medical, scientific, technical, scholarly, or artistic issues, whether sponsored by the institution alone or in conjunction with a governmental body or private entity until the information is published, patented, otherwise publicly disseminated, or released to an agency whereupon the request must be made to the agency. This item applies to, but is not limited to, information provided by participants in research, research notes and data, discoveries, research projects, proposals, methodologies, protocols, and creative works.

(C) The exemptions in this item do not extend to the institution's financial or administrative records.

(15) The identity, or information tending to reveal the identity, of any individual who in good faith makes a complaint or otherwise discloses information, which alleges a violation or potential violation of law or regulation, to a state regulatory agency.

(16) Records exempt pursuant to Sections 59-153-80(B) and 59-153-320(D).

(17) Structural bridge plans or designs unless: (a) the release is necessary for procurement purposes; or (b) the plans or designs are the subject of a negligence action, an action set forth in Section 15-3-530, or an action brought pursuant to Chapter 78 of Title 15, and the request is made pursuant to a judicial order.

(18) Photographs, videos, and other visual images, and audio recordings of and related to the performance of an autopsy, except that the photographs, videos, images, or recordings may be viewed and used by the persons identified in Section 17-5-535 for the purposes contemplated or provided for in that section.

(19) Private investment and other proprietary financial data provided to the Venture Capital Authority by a designated investor group or an investor as those terms are defined by Section 11-45-30.

(b) If any public record contains material which is not exempt under subsection (a) of this section, the public body shall separate the exempt and nonexempt material and make the nonexempt material available in accordance with the requirements of this chapter.

(c) Information identified in accordance with the provisions of Section 30-4-45 is exempt from disclosure except as provided therein and pursuant to regulations promulgated in accordance with this chapter. Sections 30-4-30, 30-4-50, and 30-4-100 notwithstanding, no custodian of information subject to the provisions of Section 30-4-45 shall release the information except as provided therein and pursuant to regulations promulgated in accordance with this chapter.

(d) A public body may not disclose a "privileged communication", " protected information", or a "protected identity", as defined in Section 23-50-15 pursuant to a request under the South Carolina Freedom of Information Act. These matters may only be disclosed pursuant to the procedures set forth in Section 23-50-45.

HISTORY: 1978 Act No. 593, Section 5; 1980 Act No. 495, Section 1; 1987 Act No. 118, Section 5; 1993 Act No. 181, Section 489; 1994 Act No. 404, Section 1; 1995 Act No. 1, Section 11; 1996 Act No. 458, Part II, Section 31D; 1998 Act No. 371, Section 7A; 1998 Act No. 423, Sections 2, 3, 4, 5, 6; 1999 Act No. 122, Section 4; 2002 Act No. 339, Sections 18, 19, 29; 2002 Act No. 350, Section 1; 2003 Act No. 34, Section 2; 2003 Act No. 86, Sections 4, 5; 2005 Act No. 125, Section 2; 2006 Act No. 380, Section 2, eff upon approval (became law without the Governor's signature on June 14, 2006).



SECTION 30-4-45. Information concerning safeguards and off-site consequence analyses; regulation of access; vulnerable zone defined.

(A) The director of each agency that is the custodian of information subject to the provisions of 42 U.S.C. 7412(r)(7)(H), 40 CFR 1400 "Distribution of Off-site Consequence Analysis Information", or 10 CFR 73.21 "Requirements for the protection of safeguards information", must establish procedures to ensure that the information is released only in accordance with the applicable federal provisions.

(B) The director of each agency that is the custodian of information, the unrestricted release of which could increase the risk of acts of terrorism, may identify the information or compilations of information by notifying the Attorney General in writing, and shall promulgate regulations in accordance with the Administrative Procedures Act, Sections 1-23-110 through 1-23-120(a) and Section 1-23-130, to regulate access to the information in accordance with the provisions of this section.

(C) Regulations to govern access to information subject to subsections (A) and (B) must at a minimum provide for:

(1) disclosure of information to state, federal, and local authorities as required to carry out governmental functions; and

(2) disclosure of information to persons who live or work within a vulnerable zone.

For purposes of this section, "vulnerable zone" is defined as a circle, the center of which is within the boundaries of a facility possessing hazardous, toxic, flammable, radioactive, or infectious materials subject to this section, and the radius of which is that distance a hazardous, toxic, flammable, radioactive, or infectious cloud, overpressure, radiation, or radiant heat would travel before dissipating to the point it no longer threatens serious short-term harm to people or the environment.

Disclosure of information pursuant to this subsection must be by means that will prevent its removal or mechanical reproduction. Disclosure of information pursuant to this subsection must be made only after the custodian has ascertained the person's identity by viewing photo identification issued by a federal, state, or local government agency to the person and after the person has signed a register kept for the purpose.

HISTORY: 2002 Act No. 339, Section 30.



SECTION 30-4-50. Certain matters declared public information; use of information for commercial solicitation prohibited.

(A) Without limiting the meaning of other sections of this chapter, the following categories of information are specifically made public information subject to the restrictions and limitations of Sections 30-4-20, 30-4-40, and 30-4-70 of this chapter:

(1) the names, sex, race, title, and dates of employment of all employees and officers of public bodies;

(2) administrative staff manuals and instructions to staff that affect a member of the public;

(3) final opinions, including concurring and dissenting opinions, as well as orders, made in the adjudication of cases;

(4) those statements of policy and interpretations of policy, statute, and the Constitution which have been adopted by the public body;

(5) written planning policies and goals and final planning decisions;

(6) information in or taken from any account, voucher, or contract dealing with the receipt or expenditure of public or other funds by public bodies;

(7) the minutes of all proceedings of all public bodies and all votes at such proceedings, with the exception of all such minutes and votes taken at meetings closed to the public pursuant to Section 30-4-70;

(8) reports which disclose the nature, substance, and location of any crime or alleged crime reported as having been committed. Where a report contains information exempt as otherwise provided by law, the law enforcement agency may delete that information from the report.

(9) statistical and other empirical findings considered by the Legislative Audit Council in the development of an audit report.

(B) No information contained in a police incident report or in an employee salary schedule revealed in response to a request pursuant to this chapter may be utilized for commercial solicitation. Also, the home addresses and home telephone numbers of employees and officers of public bodies revealed in response to a request pursuant to this chapter may not be utilized for commercial solicitation. However, this provision must not be interpreted to restrict access by the public and press to information contained in public records.

HISTORY: 1978 Act No. 593, Section 6; 1982 Act No. 370, Section 1; 1992 Act No. 269, Section 1; 1993 Act No. 44, Section 1; 1998 Act No. 423, Section 7.



SECTION 30-4-55. Disclosure of fiscal impact on public bodies offering economic incentives to business; cost-benefit analysis required.

A public body as defined by Section 30-4-20(a), or a person or entity employed by or authorized to act for or on behalf of a public body, that undertakes to attract business or industry to invest or locate in South Carolina by offering incentives that require the expenditure of public funds or the transfer of anything of value or that reduce the rate or alter the method of taxation of the business or industry or that otherwise impact the offeror fiscally, must disclose, upon request, the fiscal impact of the offer on the public body and a governmental entity affected by the offer after:

(a) the offered incentive or expenditure is accepted, and

(b) the project has been publicly announced or any incentive agreement has been finalized, whichever occurs later.

The fiscal impact disclosure must include a cost-benefit analysis that compares the anticipated public cost of the commitments with the anticipated public benefits. Notwithstanding the requirements of this section, information that is otherwise exempt from disclosure under Section 30-4-40(a)(1), (a)(5)(c), and (a)(9) remains exempt from disclosure.

HISTORY: 2003 Act No. 86, Section 3.



SECTION 30-4-60. Meetings of public bodies shall be open.

Every meeting of all public bodies shall be open to the public unless closed pursuant to Section 30-4-70 of this chapter.

HISTORY: 1978 Act No. 593, Section 7.



SECTION 30-4-65. Cabinet meetings subject to chapter provisions; cabinet defined.

(A) The Governor's cabinet meetings are subject to the provisions of this chapter only when the Governor's cabinet is convened to discuss or act upon a matter over which the Governor has granted to the cabinet, by executive order, supervision, control, jurisdiction, or advisory power.

(B) For purposes of this chapter, "cabinet" means the directors of the departments of the executive branch of state government appointed by the Governor pursuant to the provisions of Section 1-30-10(B)(1)(i) when they meet as a group and a quorum is present.

HISTORY: 2003 Act No. 86, Section 6.



SECTION 30-4-70. Meetings which may be closed; procedure; circumvention of chapter; disruption of meeting; executive sessions of General Assembly.

(a) A public body may hold a meeting closed to the public for one or more of the following reasons:

(1) Discussion of employment, appointment, compensation, promotion, demotion, discipline, or release of an employee, a student, or a person regulated by a public body or the appointment of a person to a public body; however, if an adversary hearing involving the employee or client is held, the employee or client has the right to demand that the hearing be conducted publicly. Nothing contained in this item shall prevent the public body, in its discretion, from deleting the names of the other employees or clients whose records are submitted for use at the hearing.

(2) Discussion of negotiations incident to proposed contractual arrangements and proposed sale or purchase of property, the receipt of legal advice where the legal advice relates to a pending, threatened, or potential claim or other matters covered by the attorney-client privilege, settlement of legal claims, or the position of the public agency in other adversary situations involving the assertion against the agency of a claim.

(3) Discussion regarding the development of security personnel or devices.

(4) Investigative proceedings regarding allegations of criminal misconduct.

(5) Discussion of matters relating to the proposed location, expansion, or the provision of services encouraging location or expansion of industries or other businesses in the area served by the public body.

(6) The Retirement System Investment Commission, if the meeting is in executive session specifically pursuant to Section 9-16-80(A) or 9-16-320(C).

(b) Before going into executive session the public agency shall vote in public on the question and when the vote is favorable, the presiding officer shall announce the specific purpose of the executive session. As used in this subsection, "specific purpose" means a description of the matter to be discussed as identified in items (1) through (5) of subsection (a) of this section. However, when the executive session is held pursuant to Sections 30-4-70(a)(1) or 30-4-70(a)(5), the identity of the individual or entity being discussed is not required to be disclosed to satisfy the requirement that the specific purpose of the executive session be stated. No action may be taken in executive session except to (a) adjourn or (b) return to public session. The members of a public body may not commit the public body to a course of action by a polling of members in executive session.

(c) No chance meeting, social meeting, or electronic communication may be used in circumvention of the spirit of requirements of this chapter to act upon a matter over which the public body has supervision, control, jurisdiction, or advisory power.

(d) This chapter does not prohibit the removal of any person who wilfully disrupts a meeting to the extent that orderly conduct of the meeting is seriously compromised.

(e) Sessions of the General Assembly may enter into executive sessions authorized by the Constitution of this State and rules adopted pursuant thereto.

(f) The Board of Trustees of the respective institution of higher learning, while meeting as the trustee of its endowment funds, if the meeting is in executive session specifically pursuant to Sections 59-153-80(A) or 59-153-320(C).

HISTORY: 1978 Act No. 593, Section 8; 1987 Act No. 118, Section 6; 1998 Act No. 371, Section 7B; 1998 Act No. 423, Section 8; 1999 Act No. 122, Section 4; 2005 Act No. 153, Pt IV, Section 5.



SECTION 30-4-80. Notice of meetings of public bodies.

(a) All public bodies, except as provided in subsections (b) and (c) of this section, must give written public notice of their regular meetings at the beginning of each calendar year. The notice must include the dates, times, and places of such meetings. Agenda, if any, for regularly scheduled meetings must be posted on a bulletin board at the office or meeting place of the public body at least twenty-four hours prior to such meetings. All public bodies must post on such bulletin board public notice for any called, special, or rescheduled meetings. Such notice must be posted as early as is practicable but not later than twenty-four hours before the meeting. The notice must include the agenda, date, time, and place of the meeting. This requirement does not apply to emergency meetings of public bodies.

(b) Legislative committees must post their meeting times during weeks of the regular session of the General Assembly and must comply with the provisions for notice of special meetings during those weeks when the General Assembly is not in session. Subcommittees of standing legislative committees must give notice during weeks of the legislative session only if it is practicable to do so.

(c) Subcommittees, other than legislative subcommittees, of committees required to give notice under subsection (a), must make reasonable and timely efforts to give notice of their meetings.

(d) Written public notice must include but need not be limited to posting a copy of the notice at the principal office of the public body holding the meeting or, if no such office exists, at the building in which the meeting is to be held.

(e) All public bodies shall notify persons or organizations, local news media, or such other news media as may request notification of the times, dates, places, and agenda of all public meetings, whether scheduled, rescheduled, or called, and the efforts made to comply with this requirement must be noted in the minutes of the meetings.

HISTORY: 1978 Act No. 593, Section 9; 1987 Act No. 118, Section 7.



SECTION 30-4-90. Minutes of meetings of public bodies.

(a) All public bodies shall keep written minutes of all of their public meetings. Such minutes shall include but need not be limited to:

(1) The date, time and place of the meeting.

(2) The members of the public body recorded as either present or absent.

(3) The substance of all matters proposed, discussed or decided and, at the request of any member, a record, by an individual member, of any votes taken.

(4) Any other information that any member of the public body requests be included or reflected in the minutes.

(b) The minutes shall be public records and shall be available within a reasonable time after the meeting except where such disclosures would be inconsistent with Section 30-4-70 of this chapter.

(c) All or any part of a meeting of a public body may be recorded by any person in attendance by means of a tape recorder or any other means of sonic or video reproduction, except when a meeting is closed pursuant to Section 30-4-70 of this chapter, provided that in so recording there is no active interference with the conduct of the meeting. Provided, further, that the public body is not required to furnish recording facilities or equipment.

HISTORY: 1978 Act No. 593, Section 10; 2001 Act No. 13, Section 1.



SECTION 30-4-100. Injunctive relief; costs and attorney's fees.

(a) Any citizen of the State may apply to the circuit court for either or both a declaratory judgment and injunctive relief to enforce the provisions of this chapter in appropriate cases as long as such application is made no later than one year following the date on which the alleged violation occurs or one year after a public vote in public session, whichever comes later. The court may order equitable relief as it considers appropriate, and a violation of this chapter must be considered to be an irreparable injury for which no adequate remedy at law exists.

(b) If a person or entity seeking such relief prevails, he or it may be awarded reasonable attorney fees and other costs of litigation. If such person or entity prevails in part, the court may in its discretion award him or it reasonable attorney fees or an appropriate portion thereof.

HISTORY: 1978 Act No. 593, Section 11; 1987 Act No. 118, Section 8.



SECTION 30-4-110. Penalties.

Any person or group of persons who willfully violates the provisions of this chapter shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars or imprisoned for not more than thirty days for the first offense, shall be fined not more than two hundred dollars or imprisoned for not more than sixty days for the second offense and shall be fined three hundred dollars or imprisoned for not more than ninety days for the third or subsequent offense.

HISTORY: 1978 Act No. 593, Section 12.



SECTION 30-4-160. Sale of Social Security number or driver's license photograph or signature.

(A) This chapter does not allow the Department of Motor Vehicles to sell, provide, or otherwise furnish to a private party Social Security numbers in its records, copies of photographs, or signatures, whether digitized or not, taken for the purpose of a driver's license or personal identification card.

(B) Photographs, signatures, and digitized images from a driver's license or personal identification card are not public records.

HISTORY: 1999 Act No. 100, Part II, Section 53.



SECTION 30-4-165. Privacy of driver's license information.

(A) The Department of Motor Vehicles may not sell, provide, or furnish to a private party a person's height, weight, race, social security number, photograph, or signature in any form that has been compiled for the purpose of issuing the person a driver's license or special identification card. The department shall not release to a private party any part of the record of a person under fifteen years of age who has applied for or has been issued a special identification card.

(B) A person's height, weight, race, photograph, signature, and digitized image contained in his driver's license or special identification card record are not public records.

(C) Notwithstanding another provision of law, a private person or private entity shall not use an electronically-stored version of a person's photograph, social security number, height, weight, race, or signature for any purpose, when the electronically-stored information was obtained from a driver's license record.

HISTORY: 1999 Act No. 33, Section 1.






CHAPTER 5 - RECORDING GENERALLY

SECTION 30-5-10. Performance of register of deeds' duties by clerk of court in certain counties.

(A) In every county in the State other than Aiken, Anderson, Beaufort, Berkeley, Charleston, Cherokee, Chesterfield, Clarendon, Colleton, Dorchester, Georgetown, Greenville, Horry, Jasper, Kershaw, Lancaster, Lexington, Oconee, Orangeburg, Pickens, Richland, Spartanburg, and Sumter the duties prescribed by law for the register of deeds must be performed by the clerk of court who has all the powers and emoluments given the register of deeds in Aiken, Anderson, Beaufort, Berkeley, Charleston, Cherokee, Chesterfield, Clarendon, Colleton, Dorchester, Georgetown, Greenville, Horry, Jasper, Kershaw, Lancaster, Lexington, Oconee, Orangeburg, Pickens, Richland, Spartanburg, and Sumter counties.

(B) The registers of deeds in Berkeley and Dorchester counties are elected for terms of four years and until a successor is elected in the general election and qualifies.

HISTORY: 1962 Code Section 60-7; 1952 Code Section 60-7; 1942 Code Section 3629; 1932 Code Section 3629; Civ. C. '22 Section 2173; Civ. C. '12 Section 1349; Civ. C. '02 Section 945; 1779 (7) 296; 1839 (11) 115; 1882 (18) 682; 1896 (22) 122; 1908 (25) 1020; 1973 (58) 803, 833; 1975 (59) 147; 1978 Act No. 458, Section 1; 1980 Act No. 329, Section 1; 1985 Act No. 123, Section 1; 1986 Act No. 541, Section 1; 1987 Act No. 153, Section 1; 1987 Act No. 186, Section 1; 1993 Act No. 5, Section 1; 1994 Act No. 294, Section 1; 1996 Act No. 417, Section 1; 1999 Act No. 8, Section 1; 2000 Act No. 272, Section 1; 2001 Act No. 75, Section 1; 2005 Act No. 140, Section 1; 2006 Act No. 299, Section 1, eff May 31, 2006; 2008 Act No. 221, Section 1, eff upon approval (became law without the Governor's signature on May 15, 2008); 2010 Act No. 127, Section 1, eff February 24, 2010; 2013 Act No. 12, Section 1, eff April 23, 2013.



SECTION 30-5-12. Appointment of register of deeds for certain counties.

(A) The governing bodies of Anderson, Beaufort, Cherokee, Chesterfield, Clarendon, Colleton, Georgetown, Horry, Jasper, Kershaw, Lancaster, Oconee, Orangeburg, and Pickens counties shall appoint the register of deeds for its county under terms and conditions as it may agree upon.

(B) The governing body of Georgetown County may appoint a register of deeds only after advertising the information concerning the appointment for two weeks before action is taken in a newspaper of general circulation in the county.

HISTORY: 1987 Act No. 153, Section 2; 1993 Act No. 5, Section 2; 1994 Act No. 294, Section 2; 1996 Act No. 417, Section 2; 1999 Act No. 8, Section 2; 2000 Act No. 272, Section 2; 2001 Act No. 75, Section 2; 2005 Act No. 140, Section 2; 2006 Act No. 299, Section 2, eff May 31, 2006; 2008 Act No. 221, Section 1, eff upon approval (became law without the Governor's signature on May 15, 2008); 2010 Act No. 127, Section 2, eff February 24, 2010; 2013 Act No. 12, Section 2, eff April 23, 2013.



SECTION 30-5-15. Duties of clerk of court for state tax liens to be performed by register of deeds.

Notwithstanding any other provision of law, in those counties which have a register of deeds, the duties of the clerk of court for the county pertaining to the indexing and filing of state tax liens are hereby devolved upon the register of deeds for the county and the register of deeds shall index and file such liens in his office in the same manner as required of the clerk of court by law.

HISTORY: 1978 Act No. 594, Section 1.



SECTION 30-5-16. Records of state tax liens before and after August 1, 1978.

On the effective date of Sections 30-5-15 and 30-5-16, in those counties which have a register of deeds, all current records pertaining to state tax liens shall be maintained in the office of the register of deeds unless otherwise directed by the governing body of the county concerned. The register of deeds may begin a new record book of state tax liens beginning with liens filed after August 1, 1978, but such book shall note on the cover that the records of the clerk of court relating to state tax liens are on file in the office of the clerk of court and contain a record of state tax liens which are still effective.

HISTORY: 1978 Act No. 594, Section 2.



SECTION 30-5-20. Certified copies of recorded instruments; effect of furnishing incorrect copy.

The register of deeds, or his deputy, shall be required, on application, to give a certified copy of any writing recorded in his office, the fees for such copy being first paid in advance, if required or tendered, as the case may be. If the register or his deputy shall furnish an incorrect transcript of any deed recorded, he shall forfeit and pay to the party the damages that may accrue in consequence thereof.

HISTORY: 1962 Code Section 60-8; 1952 Code Section 60-8; 1942 Code Section 3636; 1932 Code Section 3638; Civ. C. '22 Section 2182; Civ. C. '12 Section 1358; Civ. C. '02 Section 951; G. S. 720; R. S. 821; 1698 (2) 138; 1839 (11) 116; 1843 (11) 255; 1947 (45) 150.



SECTION 30-5-30. Prerequisites to recording.

Except as otherwise provided by statute, before any deed or other instrument in writing can be recorded in this State, it must be acknowledged or proved by the method described in (A) or (B):

(A)(1) the execution of the deed or other instrument must be first proved by the affidavit of a subscribing witness to the instrument, taken before some officer within this State competent to administer an oath. If the affidavit is taken without the limits of this State, it may be taken before:

(a) a commissioner appointed by dedimus issued by the clerk of the court of common pleas of the county in which the instrument is to be recorded;

(b) a commissioner of deeds of this State;

(c) a clerk of a court of record who shall make certificate of the deed or other instrument under his official seal;

(d) a justice of the peace who shall append to the certificate his official seal;

(e) a notary public who shall affix to the deed or other instrument his official seal within the State of his appointment, which is a sufficient authentication of his signature, residence, and official character;

(f) before a minister, ambassador, consul general, consul, or vice-consul, or consular agent of the United States of America; or

(g) in the case of any officer or enlisted man of the United States Army, Air Force, Navy, Marine Corps, or Coast Guard on active duty outside the State or any civilian employee of any such organization on active duty outside the continental confines of the United States, any commissioned officer of the Army, Air Force, Navy, Marine Corps, or Coast Guard, if the probating officer states his rank, branch, and organization.

(2) The Uniform Recognition of Acknowledgments Act must be complied with; or

(3) the person executing it shall submit an affidavit subscribed to before a person authorized to perform notarial acts herein or by the Uniform Recognition of Acknowledgments Act that the signature on the deed or other instrument is his signature and that the instrument was executed for the uses and purposes stated in the instrument.

(B) A deed or other instrument must be signed by the grantor, mortgagor, vendor, or lessor and the signing must be acknowledged by the grantor, mortgagor, vendor, or lessor in the presence of two witnesses, taken before some officer within this State competent to administer an oath. If the acknowledgment is taken without the limits of this State, it may be taken before:

(1) a commissioner appointed by dedimus issued by the clerk of the court of common pleas of the county in which the instrument is to be recorded;

(2) a commissioner of deeds of this State;

(3) a clerk of a court of record who shall make certificate of the deed or other instrument under his official seal;

(4) a justice of the peace who shall append to the certificate his official seal;

(5) a notary public who shall affix to the deed or other instrument his official seal within the State of his appointment, which is a sufficient authentication of his signature, residence, and official character;

(6) before a minister, ambassador, consul general, consul, or vice-consul, or consular agent of the United States of America; or

(7) in the case of any officer or enlisted man of the United States Army, Air Force, Navy, Marine Corps, or Coast Guard on active duty outside the State or any civilian employee of any such organization on active duty outside the continental confines of the United States, any commissioned officer of the Army, Air Force, Navy, Marine Corps, or Coast Guard, if the probating officer states his rank, branch, and organization.

(C) Where the instrument is acknowledged by the grantor or maker, the form of acknowledgement must be in substance as follows:

"South Carolina,

__________ County.

I (here give the name of the official and his official title), do hereby certify that (here give the name of the grantor or maker), personally appeared before me this day and acknowledged the due execution of the foregoing instrument.

Witness my hand and (where an official seal is required by law) official seal this the ___ day of ___ (year).

__________

Signature of Officer"

HISTORY: 1962 Code Section 60-51; 1952 Code Section 60-51; 1942 Code Section 3632; 1932 Code Section 3632; Civ. C. '22 Section 2176; Civ. C. '12 Section 1352; Civ. C. '02 Section 948; G. S. 768; R. S. 818; 1880 (17) 319; 1889 (20) 367; 1908 (25) 104; 1909 (26) 84; 1910 (26) 621; 1951 (47) 447; 1972 (57) 2393; 1988 Act No. 494, Section 8(10); 1994 Act No. 382, Section 1.



SECTION 30-5-35. Derivation clause and address of grantee or mortgagee on deeds and mortgages.

(a) All deeds conveying an interest in land and all mortgages of real estate executed after July 1, 1976, must include a derivation clause in the property description and there must be inscribed on the deed or mortgage the mailing address of the grantee or mortgagee. When the grantor's or mortgagor's title was acquired by deed, the derivation clause must include the name of the grantor and the recording date of that deed. However, when the deed of derivation has been simultaneously executed and delivered and has not then been recorded it is sufficient to set forth in the deed or mortgage the name of the grantor of the deed of derivation and its date and that it is to be recorded. When the grantor's or mortgagor's title was obtained by inheritance or devise, the derivation clause must include the name of the person from whom the title was acquired, the approximate date of acquisition, and, in the case of property acquired under a probated will or administered estate, the probate court in which such estate was filed. However, a derivation clause is not required on a deed or mortgage of property devoted to a utility or railroad purpose of any private or public utility or railroad. Further, a derivation clause is not required on a quitclaim or non-warranty deed of real property.

(b) A clerk of court or register of deeds shall not record any deed or mortgage after July 1, 1976, unless it contains a derivation clause as prescribed in subsection (a); provided, however, that he may record a deed or mortgage without such clause upon a showing satisfactory to him that the necessary information for such clause was not available.

(c) The provisions of this section are intended to be regulatory in nature and will not affect the legality, force, effect or record notice of any instrument recorded in violation hereof.

HISTORY: 1976 Act No. 463, Sections 1-3; 1976 Act No. 691, Section 1; 1977 Act No. 181, Section 1; 1983 Act No. 105, Section 1.



SECTION 30-5-36. Conveyance of property used for hazardous waste storage or disposal to contain notice of previous use.

When any real property used as a hazardous waste storage or disposal facility permitted under Sections 44-56-10 through 44-56-140 is sold, leased, conveyed or transferred in any manner, the deed or other instrument of transfer shall contain in the legal description in no smaller type than that used in the body of such deed or instrument, the following statement:

"The real property conveyed or transferred by this instrument has previously been used as a storage or disposal facility for hazardous wastes."

HISTORY: 1980 Act No. 517, Part II, Section 13.



SECTION 30-5-40. Validation of certain instruments executed between May 11, 1972 and June 22, 1973.

(1) Any deed or other instrument purporting to convey an interest in or lien upon real estate executed after May 11, 1972 and prior to June 22, 1973, which in all other respects meets the requirements of law, whether executed within or without this State, and whether or not such instrument was executed in the presence of and subscribed by two or more witnesses, as provided in Section 27-7-10, is hereby validated as to execution from the time of such execution and entitled to recordation if:

(a) The execution thereof was acknowledged in a form substantially identical to the forms set forth in Section 26-3-70, Uniform Recognition of Acknowledgments Act; or

(b) The execution thereof was acknowledged in a form conforming substantially to the provisions of Section 30-5-30, subsection (3), as amended in 1972.

(2) The recordation of any such instrument is hereby validated and declared to have constituted legal notice from the time of such recordation, if such instrument complies with the recording of statutes of this State.

HISTORY: 1962 Code Section 60-51.1; 1973 (58) 639.



SECTION 30-5-50. Effect of failure of officer to state service serial number.

No instrument otherwise entitled to admission to record shall be denied record on account of the failure of the officer taking the probate to state his service serial number.

HISTORY: 1962 Code Section 60-53; 1952 Code Section 60-53; 1944 (43) 1323.



SECTION 30-5-60. Validity of instruments recorded without impressed seals of officers administering oaths.

Any instrument heretofore or hereafter recorded in this State, which does not have affixed the impressed seal of the authorized officer who administered the oath or affirmation contained therein, shall be valid and constitute notice as though such impressed seal were affixed.

HISTORY: 1962 Code Section 60-54; 1963 (53) 89.



SECTION 30-5-70. Recording of instrument when affidavit of subscribing witness cannot be procured.

When the affidavit of a subscribing witness cannot be had by reason of the death, insanity or absence from the State of such witness, any such instrument may be recorded upon proof of such fact and of the handwriting of the parties who signed the instrument and of the subscribing witnesses by proper affidavit, the proof in every case to be recorded with the instrument.

HISTORY: 1962 Code Section 60-55; 1952 Code Section 60-55; 1942 Code Section 3632; 1932 Code Section 3632; Civ. C. '22 Section 2176; Civ. C. '12 Section 1352; Civ. C. '02 Section 948; G. S. 768; R. S. 818; 1880 (17) 319; 1889 (20) 367; 1908 (25) 104; 1909 (26) 84; 1910 (26) 621.



SECTION 30-5-80. Auditor's endorsement required before recordation of deeds.

Before any deed of conveyance of real property, including timber deeds, timber leases and contracts of conveyance of timber, can be placed on record in the office of the register of deeds or clerk of court, it must have thereon the endorsement of the county auditor that it has been entered of record in his office.

HISTORY: 1962 Code Section 60-56; 1952 Code Section 60-56; 1942 Code Section 3634; 1932 Code Section 3634; Civ. C. '22 Section 2178; Civ. C. '12 Section 1354; Civ. C. '02 Section 949; R. S. 918; 1881 (17) 1015; 1937 (40) 105.



SECTION 30-5-90. Recordation of marriage settlements, conveyances, mortgages, and other writings.

The register of deeds is required to record in the order of the times at which they may be brought to his office, all marriage settlements and all conveyances and mortgages, renunciations of dower and other writings concerning the titles to lands situate in his county which may be lodged with him to be recorded if the execution of any such writing shall be proved by affidavit of a subscribing witness, or otherwise, as herein provided. Every such writing shall be recorded within one month after its lodgment and the recording shall bear even date with the lodgment. On every such writing shall be endorsed a certificate, to be signed by the register or his deputy, specifying the time when and book and page where it was recorded.

HISTORY: 1962 Code Section 60-57; 1952 Code Section 60-57; 1942 Code Section 3635; 1932 Code Section 3635; Civ. C. '22 Section 2179; Civ. C. '12 Section 1355; Civ. C. '02 Section 950; G. S. 769; R. S. 820; 1839 (11) 115; 1928 (35) 1185; 1972 (57) 2632.



SECTION 30-5-100. Procedure for transfer of recording when instrument was recorded in wrong county.

(1) When any instrument conveying an interest in real property is recorded in one county and it is subsequently determined that property described therein is in fact located in another county, a copy of the instrument certified by the clerk of court of the county of original recordation may be recorded in the county of correct property location and such recording shall thereafter constitute full legal notice according to the tenor of the instrument being recorded.

(2) When the recordation of any instrument is transferred from one county to another in the manner authorized in subsection (1), there shall be inscribed on the certified copy of the instrument a certificate of the county auditor or his counterpart that the property described in the rerecorded instrument is in fact located in the county of rerecordation.

(3) The procedures provided for in this section for the transfer of recordation of instruments shall in no way affect the existing law which permits the recording of an original instrument in more than one county.

HISTORY: 1962 Code Section 60-57.2; 1973 (58) 189.



SECTION 30-5-110. Memorandum of livery of seizin shall be recorded.

When any deeds or conveyances shall be acknowledged or proved as provided in this chapter in order to their being recorded, the memorandum of delivery and seizin thereupon made in deeds of feoffment shall in like manner be acknowledged or proved and shall be recorded with the deeds. Any such memorandum proved and acknowledged as aforesaid shall be taken and deemed a sufficient livery and seizin of the land or other real estate conveyed.

HISTORY: 1962 Code Section 60-58; 1952 Code Section 60-58; 1942 Code Section 8885; 1932 Code Section 8885; Civ. C. '22 Section 5316; Civ. C. '12 Section 3546; Civ. C. '02 Section 2460; G. S. 1780; R. S. 1972; 1785 (7) 233.



SECTION 30-5-120. Validation of certain conveyances not endorsed by auditor.

All conveyances of real estate which were recorded by a clerk of court or register of deeds of any of the several counties between December 14, 1876 and May 1, 1882, without the endorsement of the auditor of the county, have heretofore been declared to be as valid and binding, to all intents and purposes, as if such conveyances had been endorsed by the auditor of the county, as required by law.

HISTORY: 1962 Code Section 60-59; 1952 Code Section 60-59; 1942 Code Section 8883; 1932 Code Section 8883; Civ. C. '22 Section 5314; Civ. C. '12 Section 3544; Civ. C. '02 Section 2458; R. S. 1970; 1877 (16) 321.



SECTION 30-5-130. Mortgages of leaseholds and other interests in real estate.

Mortgages of leaseholds or other interests in real estate within the State and mortgages of dwellings or structures thereon, whether in one instrument or in separate instruments, shall be deemed to be mortgages of real estate and shall be recorded in the same manner as mortgages of real estate. The notice of such record shall be the same as the notice of the record of real estate mortgages and to the same extent. And the notice of the record of all mortgages of leaseholds or other interests in real estate in the State and of dwellings and structures thereon which have heretofore been recorded in the same manner as real estate mortgages shall be the same notice as given by the record of real estate mortgages and to the same extent.

HISTORY: 1962 Code Section 60-60; 1952 Code Section 60-60; 1943 (43) 148.



SECTION 30-5-140. Validation of certain recordations bearing date prior to March 1, 1909.

The probate of any and all deeds or other instruments in writing bearing date prior to March 1, 1909, whether recorded or not on that day, which are in compliance with the requirements of Sections 30-5-30 and 30-5-70 are validated and their probate confirmed.

HISTORY: 1962 Code Section 60-61; 1952 Code Section 60-61; 1942 Code Section 3632; 1932 Code Section 3632; Civ. C. '22 Section 2176; Civ. C. '12 Section 1352; Civ. C. '02 Section 948; G. S. 768; R. S. 818; 1880 (17) 319; 1889 (20) 367; 1908 (25) 104; 1909 (26) 84; 1910 (26) 621.



SECTION 30-5-150. Validation of certain instruments.

All such instruments which have been executed and the execution thereof proved by acknowledgment, as provided in 1944 Act No. 473 (1944 (43) 1323) since January 1, 1940 are hereby confirmed and ratified and the recordation of such instruments declared to be legal notice of the existence thereof as fully as if they had been duly executed and probated in conformity with the law of this State as it then existed with reference to the probate and recording of written instruments.

HISTORY: 1962 Code Section 60-62; 1952 Code Section 60-62; 1944 (43) 1323.



SECTION 30-5-180. Recording United States tax commissioners' titles in Beaufort County.

The holders of all certificates or titles issued by or under the authority of the United States direct tax commissioners for this State shall be allowed to record them in the office of the clerk of court for the county of Beaufort. When such certificates shall have been so recorded, such recording shall be deemed to be a legal notice of title to the land described in them.

HISTORY: 1962 Code Section 60-65; 1952 Code Section 60-65; 1942 Code Section 8888; 1932 Code Section 8888; Civ. C. '22 Section 5319; Civ. C. '12 Section 3549; Civ. C. '02 Section 2463; G. S. 1783; R. S. 1975; 1868 (14) 14.



SECTION 30-5-190. Recordation of proceedings in bankruptcy.

A certified copy of a petition, with schedules omitted, commencing a proceeding under the Bankruptcy Act of the United States, of the decree of adjudication in such proceeding or of the order approving the bond of the trustees appointed in such proceeding may be filed, indexed and recorded in the office of the register of deeds or clerk of court in those counties in which the office of register of deeds has been abolished in the same manner as deeds. The register of deeds or the clerk of court in those counties in which the office of register of deeds has been abolished shall file, index under the name of the bankrupt and record such certified copies filed for record in the same manner as deeds, for which services he shall be entitled to the same fees as are provided by law for filing, indexing and recording deeds.

HISTORY: 1962 Code Section 60-66; 1952 Code Section 60-66; 1942 Code Section 3622-2; 1939 (41) 185.



SECTION 30-5-200. Certificate on recorded instruments.

Whenever any instrument in writing required by law to be filed and recorded has been so recorded, the clerk or register shall endorse on such instrument a certificate showing the date and the book and page where recorded and for this certificate no fee shall be charged or collected.

HISTORY: 1962 Code Section 60-69; 1952 Code Section 60-69; 1942 Code Section 4939; 1932 Code Section 4939; Civ. C. '22 Section 5735; Civ. C. '12 Section 4216; Civ. C. '02 Section 3106; 1898 (22) 691.



SECTION 30-5-210. Use of photostatic or other photographic method of recording in county with city over 70,000.

In all counties in this State containing a city having a population of more than seventy thousand according to the official United States census in which the governing body of the county by resolution shall so provide and in which such governing body shall procure and furnish the necessary equipment therefor, the register of deeds shall record all instruments lodged for record, except deeds and mortgages of real estate, and may record all deeds and mortgages of real estate, by making two copies of them by photostatic or other photographic method of copying, one copy to be bound in an appropriate loose-leaf record book complying with the requirements of Section 30-1-170 and kept in a safe place in the office of the recording officer as a master copy and the other copy to be bound in a similar record book and made available for public use and inspection at all times. Such recording shall have all of the legal incidents and effect otherwise provided by the recording laws of this State.

HISTORY: 1962 Code Section 60-201; 1952 Code Section 60-201; 1942 (42) 1627.



SECTION 30-5-220. Use of photostatic or photo recording in any county.

Photostatic copies or photo-recording copies, duly authenticated by the signature of the clerk of court, or other proper official charged with the duty of recording legal papers, of any county in this State shall be sufficient compliance with the law with reference to the recording of all legal papers. Such recording shall have all of the legal incidents and effect otherwise provided by the recording laws of this State and copies of legal papers so recorded shall be admissible in evidence as such record.

HISTORY: 1962 Code Section 60-202; 1952 Code Section 60-202; 1946 (44) 1525; 1953 (48) 225.



SECTION 30-5-230. Recordation of plats or copies of plats of real property.

It shall be lawful for the owner of any real property or any interest therein or for any holder of a lien thereon to have a plat thereof, or a blueprint, tracing, photostatic or other copy of a plat thereof recorded in the office of the register of deeds or in the office of the clerk of court in those counties in which the office of register of deeds does not exist, of the county in which such property, or any part thereof, is situated. When any such plat or blueprint, tracing, photostatic or other copy of such plat is affixed or filed in the book provided by any such officer for that purpose and duly indexed, it shall be deemed a recording thereof.

HISTORY: 1962 Code Section 60-204; 1952 Code Section 60-204; 1942 Code Section 8875-3; 1934 (38) 1503; 1936 (39) 1345, 1589.



SECTION 30-5-240. Recordation of plats or blueprints of subdivisions.

When real property is subdivided for the purpose of sale and is sold or offered for sale according to a plat of a survey thereof, the person first offering such property for sale shall file a plat or blueprint of such survey in the office of the clerk of court of the county in which such real estate is situate. In the event that the owner fails to comply with the above provision he shall become liable to the purchaser or to any subsequent grantee of the land, or of any portion thereof, in such sum as shall be found necessary to procure and record such plat. Such sum shall be recovered by any such grantee provided he be interested as owner of all or a portion of the subdivided property at the time of the institution of the action for the enforcement of the liability hereby created.

HISTORY: 1962 Code Section 60-207; 1952 Code Section 60-207; 1942 Code Section 8875-4; 1936 (39) 1473.



SECTION 30-5-250. Effect of reference in deed or other instrument to recorded plats.

When any recorded deed, mortgage or other instrument conveying an interest in, or creating a lien on, real property, refers to the boundaries, metes, courses or distances of such real estate delineated or shown on any such plat or blueprint, tracing, photostatic or other copy of such plat, recorded and indexed as herein authorized, and such deed, mortgage or other instrument states the office, book and page of recordation of any such plat or blueprint, tracing, photostatic or other copy thereof, such reference shall be equivalent to setting forth in extenso in such deed, mortgage or other instrument the boundaries, metes, courses or distances of such real estate as may be delineated or shown on any such plat or blueprint, tracing photostatic or other copy thereof.

HISTORY: 1962 Code Section 60-208; 1952 Code Section 60-208; 1942 Code Section 8875-3; 1934 (38) 1503; 1936 (39) 1345, 1589.



SECTION 30-5-260. Validation of previous recordings of plats.

Any and all such plats or blueprint, tracing, photostatic or other such copies of such plats heretofore affixed or filed in the manner provided in Section 30-5-230 and duly indexed are declared to have been duly filed and recorded. The reference in any deed, mortgage or other instrument heretofore recorded to the boundaries, metes, courses or distances of such real estate as may be delineated or shown on any such plat or blueprint, tracing, photostatic or other copy thereof, heretofore affixed and filed in the manner provided in Section 30-5-230 and duly indexed, shall have the same effect as if the boundaries, metes, courses or distances of such real estate were set forth in extenso in such deed, mortgage or other instrument.

HISTORY: 1962 Code Section 60-209; 1952 Code Section 60-209; 1942 Code Section 8875-3; 1934 (38) 1503; 1936 (39) 1345, 1589.






CHAPTER 6 - UNIFORM REAL PROPERTY ELECTRONIC RECORDING ACT

SECTION 30-6-10. Short title.

This chapter may be cited as the "Uniform Real Property Electronic Recording Act".

HISTORY: 2008 Act No. 210, Section 2, eff May 13, 2008.



SECTION 30-6-20. Definitions.

In this chapter:

(1) "Document" means information that is:

(a) inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form; and

(b) eligible to be recorded in the land records maintained by the register.

(2) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

(3) "Electronic document" means a document that is received by the register in an electronic form.

(4) "Electronic Recording Committee" means a committee composed of seven members and charged with developing the standards to implement this chapter. The Secretary of State shall serve as the chairman of the committee and the Governor shall appoint six members as follows:

(a) one register from a county with a population greater than 100,000 according to the last decennial census, upon the recommendation of the South Carolina Clerks of Court and Registers of Deeds;

(b) one register from a county with a population greater than 33,000 and less than 100,000 according to the last decennial census, upon the recommendation of the South Carolina Clerks of Court and Registers of Deeds;

(c) one register from a county with a population less than 33,000 according to the last decennial census, upon recommendation of the South Carolina Clerks of Court and Registers of Deeds;

(d) one representative of the title insurance industry, upon the recommendation of the Palmetto Land Title Association;

(e) one real estate professional, upon the recommendation of the South Carolina Realtors Association; and

(f) one attorney whose practice includes the real estate area of the law, upon the recommendation of the South Carolina Bar Association.

(5) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document.

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(7) "Register" means the official, including the register of deeds, register of mense conveyances, or clerk of court, charged with the recording and indexing duties in Chapter 5 of Title 30.

(8) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

HISTORY: 2008 Act No. 210, Section 2, eff May 13, 2008.



SECTION 30-6-30. Validity of electronic documents.

(a) If a law requires, as a condition for recording, that a document be an original, be on paper or another tangible medium, or be in writing, the requirement is satisfied by an electronic document satisfying this chapter.

(b) If a law requires, as a condition for recording, that a document be signed, the requirement is satisfied by an electronic signature.

(c) A requirement that a document or a signature associated with a document be notarized, acknowledged, verified, witnessed, or made under oath is satisfied if the electronic signature of the person authorized to perform that act, and all other information required to be included, is attached to or logically associated with the document or signature. A physical or electronic image of a stamp, impression, or seal need not accompany an electronic signature.

HISTORY: 2008 Act No. 210, Section 2, eff May 13, 2008.



SECTION 30-6-40. Recording of documents.

(a) In this section, "paper document" means a document that is received by the register in a form that is not electronic.

(b) A register:

(1) who implements any of the functions listed in this section shall do so in compliance with the standards promulgated through regulation by the Office of the Secretary of State;

(2) may receive, index, store, archive, and transmit electronic documents.

(3) may provide for access to, and for search and retrieval of, documents and information by electronic means.

(4) who accepts electronic documents for recording shall continue to accept paper documents as authorized by state law and shall place entries for both types of documents in the same index.

(5) may convert paper documents accepted for recording into electronic form.

(6) may convert into electronic form information recorded before the register began to record electronic documents.

(7) may accept electronically any fee that the register is authorized to collect pursuant to Section 8-21-310.

(8) may agree with other officials of a state or a political subdivision thereof, or of the United States, on procedures or processes to facilitate the electronic satisfaction of prior approvals and conditions precedent to recording and the electronic payment of fees.

HISTORY: 2008 Act No. 210, Section 2, eff May 13, 2008.



SECTION 30-6-50. Administration and standards.

(a) Upon the recommendation of the Electronic Recording Committee, the Office of the Secretary of State shall promulgate regulations to adopt standards to implement this chapter.

(b) To keep the standards and practices of registers in this state in harmony with the standards and practices of recording offices in other jurisdictions that enact substantially this chapter and to keep the technology used by registers in this state compatible with technology used by recording offices in other jurisdictions that enact substantially this chapter, the Office of the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this chapter, in adopting, amending, and repealing standards shall consider:

(1) standards and practices of other jurisdictions;

(2) the most recent standards promulgated by national standard-setting bodies, such as the Property Records Industry Association;

(3) the views of interested persons and governmental officials and entities;

(4) the needs of counties of varying size, population, and resources; and

(5) standards requiring adequate information security protection to ensure that electronic documents are accurate, authentic, adequately preserved, and resistant to tampering.

HISTORY: 2008 Act No. 210, Section 2, eff May 13, 2008.



SECTION 30-6-60. Uniformity of application and construction.

In applying and construing this Uniform Act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact.

HISTORY: 2008 Act No. 210, Section 2, eff May 13, 2008.



SECTION 30-6-70. Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(c) of that act, 15 U.S.C. Section 7001(c), or authorize electronic delivery of any of the notices described in Section 103(b) of that act, 15 U.S.C. Section 7003(b).

HISTORY: 2008 Act No. 210, Section 2, eff May 13, 2008.






CHAPTER 7 - RECORDATION ESSENTIAL TO VALIDITY

SECTION 30-7-10. Validity of conveyances, liens, and other transactions as to subsequent purchasers and creditors.

All deeds of conveyance of lands, tenements, or hereditaments, either in fee simple or for life, all deeds of trust or instruments in writing conveying estate, creating a trust in regard to the property, or charging or encumbering it, all mortgages or instruments in writing in the nature of a mortgage of any real property, all marriage settlements, or instruments in the nature of a settlement of a marriage, all leases or contracts in writing made between landlord and tenant for a longer period than twelve months, all statutory liens on buildings and lands for materials or labor furnished on them, all statutory liens on ships and vessels, all certificates of renunciation of dower, all contracts for the purchase and sale of real property, all assignments, satisfactions, releases, and contracts in the nature of subordinations, waivers, and extensions of landlords' liens, laborers' liens, sharecroppers' liens, or other liens on real property created by law or by agreement of the parties and generally all instruments in writing conveying an interest in real estate required by law to be recorded in the office of the register of deeds or clerk of court in those counties where the office of the register of deeds has been abolished or in the office of the Secretary of State delivered or executed after July 31, 1934, except as otherwise provided by statute, are valid so as to affect the rights of subsequent creditors (whether lien creditors or simple contract creditors), or purchasers for valuable consideration without notice, only from the day and hour when they are recorded in the office of the register of deeds or clerk of court of the county in which the real property affected is situated. In the case of a subsequent purchaser of real estate, or in the case of a subsequent lien creditor on real estate for valuable consideration without notice, the instrument evidencing the subsequent conveyance or subsequent lien must be filed for record in order for its holder to claim under this section as a subsequent creditor or purchaser for value without notice, and the priority is determined by the time of filing for record.

HISTORY: 1962 Code Section 60-101; 1952 Code Section 60-101; 1942 Code Section 8875; 1932 Code Section 8875; Civ. C. '22 Section 5312; Civ. C. '12 Section 3542; Civ. C. '02 Section 2456; G. S. 1776; R. S. 1968; 1879 (16) 92; 1898 (22) 746; 1909 (26) 190; 1914 (28) 482; 1925 (34) 85; 1927 (35) 72; 1934 (38) 1521; 1936 (39) 1387; 1958 (50) 1958; 1960 (51) 1730; 1988 Act No. 494, Section 8(11).



SECTION 30-7-20. Manner and form of recordation of contract affecting recorded lien on real property.

The recordation of any contract in the nature of a subordination, waiver or extension of any lien on real property, created by law or by agreement of the parties, shall be upon the record of the recorded mortgage or other written instrument except that it may be recorded elsewhere, if in the book for the recording of mortgages there should be no place upon the record of the recorded mortgage or other written instrument sufficient for the recordation of such contract in the nature of a subordination, waiver or extension, in which event there shall be entered on the margin of the recorded mortgage or other written instrument in regard to which such contract in the nature of a subordination, waiver or extension has been thus recorded elsewhere an appropriate reference to such recordation, giving the names of the parties thereto and the date and the book and page where such instrument is recorded. But in any county where the records are photographed, or microphotographed, or filmed, and there shall be no place upon the record of the recorded mortgage or other written instrument or upon the margin of the recorded mortgage or other written instrument sufficient for the recordation of such contract in the nature of a subordination, waiver or extension, such documents may be separately recorded as other instruments, and notation of the place of such recordation shall be entered on the index for the mortgage or other written instrument, or in a legible manner in the jacket or other container for such photograph, microphotograph or film. Any contract in the nature of a subordination, waiver or extension of any lien on real property created by law or by agreement of the parties, to be entitled to be recorded as herein provided shall be in writing and witnessed as mortgages of real property are required to be witnessed and not probated when it is upon the original mortgage or other instrument itself, but when it is upon a separate piece then it shall be probated in the same manner as is provided by law for the probating of mortgages of real property.

HISTORY: 1962 Code Section 60-102; 1952 Code Section 60-102; 1942 Code Section 8875-1; 1934 (38) 1518; 1959 (51) 482.



SECTION 30-7-30. Release or satisfaction of lien affecting title to real estate.

A release or satisfaction of the lien of any mortgage or other written instrument affecting title to real property as security for the payment of money, made or entered into by the original mortgagee, trustee or his legal representative, or any assignee under an assignment recorded as provided in Section 30-7-40 shall be good and effectual, both in law and in equity, for the protection of any subsequent purchaser for a valuable consideration of the property affected by such mortgage or other written instrument, or subsequent creditor obtaining a lien upon such property, notwithstanding any assignment or transfer of such mortgage or other written instrument or of the obligation secured thereby, unless such assignment or transfer shall have been recorded as provided in Section 30-7-40 or such purchaser or creditor shall have had actual notice thereof before such purchaser or lien creditor acquired any interest in or claim upon the real estate so encumbered.

HISTORY: 1962 Code Section 60-103; 1952 Code Section 60-103; 1942 Code Section 8881; 1932 Code Section 8881; 1924 (33) 928; 1926 (34) 982; 1933 (38) 525.



SECTION 30-7-40. Manner of recordation of assignment or transfer of mortgage.

The recordation of such an assignment or transfer as is mentioned in Section 30-7-30 shall, to be effective under such section, be upon the record of the recorded mortgage or other written instrument, except that it may be recorded elsewhere in the record for the recording of mortgages should there be no place upon the record of the recorded mortgage or other written instrument sufficient for the recordation of such assignment, in which event there shall be entered on the margin of the recorded mortgage or other written instrument whose assignment has been thus recorded elsewhere an appropriate reference to such recordation, giving the name of the assignee, the date of the assignment and the record and page where recorded.

HISTORY: 1962 Code Section 60-104; 1952 Code Section 60-104; 1942 Code Section 8881; 1932 Code Section 8881; 1924 (33) 928; 1926 (34) 982; 1933 (38) 525; 1972 (57) 2633.



SECTION 30-7-50. Manner in which assignment shall be executed and probated.

Any assignment to be entitled to be recorded as provided in Section 30-7-40 shall be in writing and witnessed as mortgages of real property are required to be witnessed and shall not be probated when it is upon, or attached to, the original mortgage itself, but when it is upon a separate piece not attached to the original mortgage itself then it shall be probated in the same way as is now provided by law for the probating of mortgages of real property. Assignment of mortgage forms shall include the name of the mortgagor and the name and address of the mortgagee and the book, page, and date of recording of the original mortgage, and may include a toll free number for the assignee if such a number is available.

HISTORY: 1962 Code Section 60-105; 1952 Code Section 60-105; 1942 Code Section 8881; 1932 Code Section 8881; 1924 (33) 928; 1926 (34) 982; 1933 (38) 525; 1996 Act No. 297, Section 1.



SECTION 30-7-60. Assignment, satisfaction, or release of lien.

Except as otherwise provided by statute, assignments, satisfactions, releases, and contracts in the nature of subordinations, waivers, and extensions of landlords' liens, laborers' liens, sharecroppers' liens, and other liens on personal property, created by law or by agreement of the parties, contracts in the nature of subordinations, waivers, and extensions of liens on real property, created by law or by agreement of the parties, made or entered into by the original mortgagee, lien creditor, or trustee, or his legal representative or any assignee under an assignment recorded as herein or otherwise provided, are good and effectual, both in law and in equity, for the protection of any subsequent purchaser for a valuable consideration of the property affected by the mortgage or other instrument or lien created by lawor any subsequent creditor obtaining a lien upon the property, notwithstanding any other assignment, transfer, satisfaction, release, subordination, waiver, or extension contract of the mortgage or other lien, or the obligation secured thereby, unless the other assignment, satisfaction, release, subordination, waiver, or extension contract of the mortgage or other lien or the obligation secured thereby, has been recorded as herein or otherwise provided or the purchaser or creditor has had actual notice thereof before the purchaser or lien creditor acquired any interest in or lien upon the property so encumbered.

HISTORY: 1962 Code Section 60-106; 1952 Code Section 60-106; 1942 Code Section 8875-1; 1934 (38) 1518; 1988 Act No. 494, Section 8(12).



SECTION 30-7-70. Recording and indexing of certain liens against personal property.

Except as otherwise provided in Chapter 9, Title 36 or by other applicable provisions of law, liens on personal property required to be recorded in the office of the register of deeds or clerk of court in those counties where there is no office of the register of deeds must be witnessed and probated in the manner required for the execution of deeds and must be recorded and indexed in a book entitled Miscellaneous Liens on Personal Property. A separate index showing the name of the lienor and lienee must be maintained for each separate type of lien recorded in this book. The recording officer is entitled to the same fees as are provided for recording of deeds of equal length.

HISTORY: 1962 Code Section 60-107; 1952 Code Section 60-107; 1942 Code Section 8875-1; 1934 (38) 1518; 1972 (57) 2634; 1988 Act No. 494, Section 8(13).



SECTION 30-7-80. Manner and form of recordation of instruments conveying an interest in or lien on personal property.

Except as otherwise provided by statute, the recordation of the assignments, satisfactions, releases, contracts in the nature of subordinations, waivers, and extensions of chattel mortgages or other instruments conveying an interest in or creating a lien on personal property must be upon the record of the recorded mortgage or other written instrument, except that the instrument may be recorded elsewhere in the book for the recordation of mortgages should there be no place upon the record of the recorded mortgage or other written instrument sufficient for the recordation of the assignment, satisfaction, release, contract in the nature of subordination, waiver, or extension of the lien, in which event there must be entered on the margin of the recorded mortgage or other written instrument whose assignment, satisfaction, release, contract in the nature of subordination, waiver, or extension has been thus recorded elsewhere an appropriate reference to the recordation, giving the names of the parties to the recordation, the date, and the book and page where the instrument is recorded. In any county where the records are photographed, microphotographed, or filmed, and there is no place upon the record of the recorded mortgage or other written instrument, or upon the margin of the recorded mortgage or other written instrument sufficient for the recordation of the assignments, satisfactions, releases, contracts in the nature of subordinations, waivers, and extensions of chattel mortgages or other instruments, the documents may be separately recorded as other instruments, and notation of the place of the recordation must be entered on the index for the mortgage or other written instrument or in a legible manner in the jacket or other container for the photograph, microphotograph, or film. Any assignment, satisfaction, release, contract in the nature of subordination, waiver, or extension of a chattel mortgage or other instrument conveying an interest in or creating a lien on personal property, to be entitled to be recorded as herein provided must be in writing and witnessed, as mortgages of personal property are required to be witnessed and not probated when it is upon the original mortgage or other instrument itself, but when it is upon a separate piece then it must be probated in the same way as is required for the probating of mortgages of personal property.

HISTORY: 1962 Code Section 60-108; 1952 Code Section 60-108; 1942 Code Section 8875-1; 1934 (38) 1518; 1959 (51) 483; 1988 Act No. 494, Section 8(14).



SECTION 30-7-90. Notice of unrecorded instrument.

No possession of real property described in any instrument of writing required by law to be recorded shall operate as notice of such instrument. Actual notice shall be deemed and held sufficient to supply the place of registration only when such notice is of the instrument itself or of its nature and purport.

HISTORY: 1962 Code Section 60-109; 1952 Code Section 60-109; 1942 Code Section 8882; 1932 Code Section 8882; Civ. C. '22 Section 5313; Civ. C. '12 Section 3543; Civ. C. '02 Section 2457; R. S. 1969; 1888 (20) 15.



SECTION 30-7-100. Assignment of mortgage or note; collateral assignment; obligations involving Farm Credit System institutions.

(A) For purposes of this section:

(1) "Assignment of note" means every document endorsing, assigning, transferring, pledging, or conveying an interest in a note and mortgage securing the note, whether set forth in a separate instrument or contained in a loan agreement, financing agreement, or security agreement or given in conjunction with financing arrangements, involving Farm Credit System institutions.

(2) "Collateral assignment" means any assignment of a note and mortgage made and delivered in connection with any extension of credit involving Farm Credit System institutions, where the assignor retains the right to collect or to apply the note payments after assignment and prior to default.

(3) "Farm Credit System institution" means a Farm Credit Bank, (formerly Federal Land Bank or Federal Intermediate Credit Bank), an Agricultural Credit Bank, an agricultural credit association (ACA), a production credit association (PCA), a federal land bank association (FLBA), or a federal land credit association (FLCA), chartered by the federal Farm Credit Administration pursuant to the Farm Credit Act of 1971, as amended, or an act of the United States Congress, or any successor or assignee of any of the foregoing.

(B) It is not necessary in order to perfect a valid written assignment of a mortgage or other agreement mortgaging real property or an interest in real property, which is pledged as security for an obligation involving Farm Credit System institutions, to record the written assignment in the office of the clerk of court or other recording office in the county in which the real property is located. A transfer of the promissory note or other instrument secured by the mortgage or other security instrument by an assignment of note to such an institution, which assignment of note constitutes an effective transfer or assignment under the laws of this State, constitutes an effective assignment of the mortgage or other security instrument. The assignee of the note is entitled to enforce all obligations contained in the promissory note or other agreement and possesses all of the rights of the assignor in the mortgage or other security instrument given to a Farm Credit System institution, including the right to foreclose the instrument in accordance with law without restriction. The provisions of this section do not preclude the recordation of a written assignment of a mortgage or other security instrument with or without the promissory note or other instrument that it secures.

(C) The execution of a written document containing an assignment of note is valid and enforceable from the time of execution to pass the interest granted, pledged, assigned, or transferred in the note and the mortgage securing the note as against the assignor, and the transfer is perfected from the time of execution against subsequent assignees, lien creditors, and purchasers for valuable consideration from the assignor; provided, however, that service of process on a Farm Credit System institution that is a mortgagee of record in any foreclosure action, or other action affecting title to the underlying real estate collateral, must be deemed sufficient service to any Farm Credit System institution that is assignee of such mortgage and underlying note as provided herein.

(D) Where an assignment of note is a collateral assignment, after a default under the loan agreement, financing agreement, security agreement, or other evidence of indebtedness which the assignment secures, the assignee is thereafter entitled, but not required, to collect and receive any accrued and unpaid or subsequently accruing note payments and to foreclose the mortgage securing the note subject to the assignment without need for the appointment of a receiver, any act to take possession of the note, or any further demand on the assignor or maker of the note. Unless otherwise agreed, after default the assignee is entitled to notify the maker or other obligor to make payment to the assignee and is also entitled to have possession of any payments or proceeds to which the assignee may be entitled.

(E) This section does not exclude other methods of creating, perfecting, collecting, sequestering, or enforcing a security interest in notes and mortgages provided by the laws of this State.

(F) For documents executed on or after the effective date of this section, the provisions of this section providing that the assignment of mortgages need not be recorded must be reflected in the mortgage in bold print.

HISTORY: 1994 Act No. 398, Section 1.






CHAPTER 9 - INDEXING AND FILING

SECTION 30-9-10. Indexes to records of registry.

To the records of the registry, reference shall be had by means of two indexes, both containing the year of registry, names of parties, record and page, the alphabetical arrangement of one being according to the names of the parties who executed the writings and of the other according to the names of the parties to whom they were executed.

HISTORY: 1962 Code Section 60-151; 1952 Code Section 60-151; 1942 Code Section 3635; 1932 Code Section 3635; Civ. C. '22 Section 2179; Civ. C. '12 Section 1355; Civ. C. '02 Section 950; G. S. 769; R. S. 820; 1839 (11) 115; 1928 (35) 1185; 1972 (57) 2635.



SECTION 30-9-20. Separate indexes.

The clerks and registers of deeds of the several counties shall provide separate indexes for the different sets of records provided for them.

HISTORY: 1962 Code Section 60-152; 1952 Code Section 60-152; 1942 Code Section 3635; 1932 Code Section 3635; Civ. C. '22 Section 2179; Civ. C. '12 Section 1355; Civ. C. '02 Section 950; G. S. 769; R. S. 820; 1839 (11) 115; 1928 (35) 1185; 1972 (57) 2635.



SECTION 30-9-30. Filing of written instruments concerning real or personal property; false or fraudulent documents.

(A) Except as otherwise provided by statute, each clerk of court and register of deeds in this State shall keep a record, in the office in which he files all conveyances, mortgages, judgments, liens, contracts, and papers relating to real and personal property required by statute to be kept by him, by entering in the record the names of the grantor and grantee, mortgagor and mortgagee, obligor and obligee, or other parties to the written instruments, date of filing, and nature of the instrument immediately upon its lodgment for record. The filing is notice to all persons, sufficient to put them upon inquiry of the purport of the filed instrument and the property affected by the instrument. A return address must be provided on each conveyance, mortgage, judgment, lien, contract, or other document submitted for filing with the clerk of court or register of deeds. A document may be refused for filing if it lacks a complete return address.

(B)(1) If a person presents a conveyance, mortgage, judgment, lien, contract, or other document to the clerk of court or the register of deeds for filing or recording, the clerk of court or the register of deeds may refuse to accept the document for filing if he reasonably believes that the document is materially false or fraudulent or is a sham legal process. Within thirty days of a written notice of such refusal, the person presenting the document may commence a suit in a state court of competent jurisdiction requiring the clerk of court or the register of deeds to accept the document for filing.

(2) If the clerk of court or the register of deeds reasonably believes that a conveyance, mortgage, judgment, lien, contract, or other document is materially false or fraudulent, or is a sham legal process, the clerk of court or the register of deeds may remove the document from the public records after giving thirty days' written notice to the person on whose behalf the document was filed at the return address provided in the document. Within thirty days written notice of the proposed removal, the person providing the notice may commence a suit in a state court of competent jurisdiction preventing the clerk of court or the register of deeds from removing the document.

(3) If a clerk of court or a register of deeds improperly refuses to accept for filing or recording or improperly removes from the public records a conveyance, mortgage, judgment, lien, contract, or other document pursuant to this section, the clerk of court or register of deeds is not liable for damages, personally or in his official capacity, for the improper refusal or removal.

(4) For purposes of this subsection:

(a) "Sham legal process" means a document that is not issued lawfully and that purports to be a judgment, lien, or order of a court or appropriate government entity, or otherwise purports to assert jurisdiction over or determine the legal or equitable status, rights, duties, powers, or privileges of a person or property.

(b) "Lawfully issued" means adopted, issued, or rendered in accordance with applicable statutes, rules, regulations, and ordinances of the United States, a state, or an agency or a political subdivision of a state.

HISTORY: 1962 Code Section 60-153; 1952 Code Section 60-153; 1942 Code Section 8889; 1932 Code Section 8889; Civ. C. '22 Section 5320; Civ. C. '12 Section 3550; 1911 (27) 152; 1912 (27) 564; 1914 (28) 511; 1916 (29) 781; 1926 (34) 1725; 1972 (57) 2636; 1988 Act No. 494, Section 8(15); 1998 Act No. 385, Section 3; 2005 Act No. 161, Section 18.



SECTION 30-9-31. Indexing of deeds where grantor is official acting pursuant to court order and not owner of record.

When any deed of real property is executed by a master, referee, judge or other official is grantor acting pursuant to a court order, such deed shall be indexed in the grantor index by the clerk of court in the name of the owner of record of the property concerned immediately prior to execution of the deed, as well as in the name of the official who executes such deed as grantor.

HISTORY: 1976 Act No. 451, Section 1.



SECTION 30-9-35. Filings against present or former government officials or employees; notice of invalid judgment or lien; liability of filing attorney; removal of judgment or lien; remedies for persons injured by wrongful filing.

(A) A clerk of court or register of deeds may not accept for filing a judgment or other lien against a present or former federal, state, or local official or employee unless the judgment or other lien is issued by a court of competent jurisdiction or appropriate governmental entity, or the judgment or other lien is otherwise authorized by statute.

(B)(1) If a judgment or other lien is accepted for filing against an individual in contravention of subsection (A), the clerk of court or register of deeds shall accept for filing a notice of invalid judgment or lien. The notice must be signed by the:

(a) assistant United States attorney or other attorney representing the federal agency of which the individual is an official or employee;

(b) assistant attorney general or other attorney representing the state agency, board, commission, department, or institution of higher education of which the individual is an employee or official; or

(c) attorney representing the political subdivision or unit of local government of the State which the official or employee serves if the individual is a local official or employee.

(2) Within thirty days of filing of a notice of invalid judgment or lien, a copy of the notice of invalid judgment or lien must be mailed by the appropriate attorney to the person shown as the judgment or lien creditor or obligee at the return address provided in the judgment or lien. If no name or return address is provided in the judgment or lien, no notice must be given.

(3) An attorney who files a notice of invalid judgment or lien pursuant to this subsection is not liable for damages as a result of filing the notice of invalid judgment or lien.

(4) In addition to the procedure provided in this subsection, the clerk of court or register of deeds may remove a judgment or other lien pursuant to Section 30-9-30.

(C)(1) The filing of a notice of invalid judgment or lien voids the judgment or other lien retroactively to the date it was filed.

(2) A person who challenges the claim of invalid judgment or lien must commence suit in a state court of competent jurisdiction within thirty days after the date of mailing of the notice of invalid judgment or lien or the filing of the notice is binding and conclusive as to the invalidity of the judgment or other lien.

(D) A person who is injured by the filing of a judgment or other lien in contravention of subsection (A), has the following civil remedies against the person who filed the judgment or other lien:

(1) actual damages;

(2) punitive damages;

(3) costs; and

(4) reasonable attorney's fees.

(E) For purposes of this section:

(1) "State or local official or employee" means an appointed or elected official or an employee of a state agency, board, commission, department, in a branch of state government, institution of higher education, other school district, political subdivision, or other unit of government of this State.

(2) "Federal official or employee" means an employee or official of the United States government or a federal agency as defined for purposes of the Federal Tort Claims Act, 28 U.S.C. Section 2671 (1988).

HISTORY: 1998 Act No. 385, Section 2.



SECTION 30-9-40. Requirement and effect of indexing of instruments filed for recording.

The register of deeds or clerk of court in those counties where the office of the register of deeds has been abolished shall immediately upon the filing for record of any deed, mortgage, or other written instrument of the character mentioned in Section 30-7-10 or Chapter 9 of Title 36 enter it upon the proper indexes in his office, which constitute an integral, necessary, and inseparable part of the recordation of the deed, mortgage, or other written instrument for any and all purposes whatsoever, and this shall likewise apply to any copy of the indexes made subsequently by the register of deeds or clerk of court, or the deputy of either, or by his authority for the purpose of replacing the original indexes. The entries in the indexes required to be made are notice to all persons sufficient to put them upon inquiry as to the purport and effect of the deed, mortgage, or other written instrument so filed for record, but the recordation of a deed, mortgage, or other written instrument is not notice as to the purport and effect of the deed, mortgage, or other written instrument unless the filing of the instrument for record is entered as required in the indexes.

HISTORY: 1962 Code Section 60-156; 1952 Code Section 60-156; 1942 Code Section 8875; 1932 Code Section 8875; Civ. C. '22 Section 5312; Civ. C. '12 Section 3542; Civ. C. '02 Section 2456; G. S. 1776; R. S. 1968; 1879 (16) 92; 1898 (22) 746; 1909 (26) 190; 1914 (28) 482; 1925 (34) 85; 1927 (35) 72; 1934 (38) 1521; 1936 (39) 1387; 1988 Act No. 494, Section 8(16).



SECTION 30-9-50. Indexing of deeds of certain officers.

Whenever any clerk of court or register of deeds in counties having such office, tax collector or sheriff shall make any conveyance of, or deed to, real estate, whether pursuant to any order or decree of any court of competent jurisdiction, to a tax sale, to any levy, execution and sale for the satisfaction of a judgment or to any sale pursuant to a partition agreement or ordered by devise or last will, such sale shall be indexed in the office of the clerk of court or register of deeds in the county in which the real estate is situate, not only in the name of the sheriff, clerk of court, register of deeds, or tax collector, making such conveyance, but in the name of the last titleholder. The officer named shall advise the clerk of court or register of deeds of the name of the last title holder and the clerk of court or register of deeds shall index such conveyance in accordance with the provisions hereof.

HISTORY: 1962 Code Section 60-157; 1952 Code Section 60-157; 1948 (45) 1971.



SECTION 30-9-70. Indexing of deeds of certain officers and of passage of title by will or inheritance shall not constitute notice.

The indexing required by Sections 30-9-50 and 30-9-60 shall not constitute notice under the statutes of this State relating to the recording of instruments. But nothing herein contained shall impair or affect the notice of the record of the original instruments as otherwise provided by law.

HISTORY: 1962 Code Section 60-159; 1952 Code Section 60-159; 1948 (45) 1971.



SECTION 30-9-75. Second or backup copy of indices maintained by electronic or computer means.

In all cases where indices affecting real property are required to be maintained in the offices of the clerk of court or register of deeds and where these indices are maintained by electronic or computer means, the clerk of court or register of deeds shall provide at least a second or backup copy of the indices which must be available for use by the public in the event of destruction or unavailability of the electronic indices.

HISTORY: 1990 Act No. 312, Section 1.



SECTION 30-9-80. Fees for indexing or notation.

For any indexing or notation under Section 30-9-50 or 30-9-60 the clerk or register shall charge a fee of twenty-five cents for each paper indexed in the office of the clerk of court or register of deeds and the judge of probate shall charge a fee of twenty-five cents for each indexing in accordance with the provisions of said sections.

HISTORY: 1962 Code Section 60-160; 1952 Code Section 60-160; 1948 (45) 1971.






CHAPTER 11 - RECORDATION OF DEEDS AND DOCUMENTS OF RAILROADS

SECTION 30-11-10. Recordation of deeds and other instruments.

All deeds of conveyance of railroad beds, tracks and rights of way, cars, locomotive engines, rolling stock and other railway equipment, all leases and conditional sales of, and all other instruments in writing relating to, such property in this State, other than mortgages and deeds of trust, delivered or executed on or after January 1 1894 shall be valid, so as to affect from the time of such delivery or execution the rights of subsequent creditors or purchasers for valuable consideration without notice, only when filed in duplicate within forty days from the execution and delivery thereof in the office of the Secretary of State. But the above-mentioned deeds, leases, mortgages and other conditional sales and instruments in writing, if filed subsequent to the expiration of such period of forty days, shall be valid to affect the rights of subsequent creditors and purchasers for valuable consideration without notice from the date of such record only, one of the copies of any such instrument so filed shall be given its proper file number, indexed and retained in the office of the Secretary of State and the other shall be properly endorsed, giving the file number under which it is to be found and returned.

HISTORY: 1962 Code Section 60-251; 1952 Code Section 60-251; 1942 Code Sections 3106, 3107; 1932 Code Sections 3106, 3107; Civ. C. '22 Sections 789, 790; Civ. C. '12 Sections 705, 706; Civ. C. '02 Sections 634, 635; R. S. 554; 1893 (21) 412; 1920 (31) 989; 1937 (40) 428.



SECTION 30-11-20. Recordation of mortgages and deeds of trust.

Mortgages or deeds of trust covering the whole or any part of the real property of a railroad company and the appurtenant franchises are valid so as to affect from the time of their execution and delivery the rights of all subsequent creditors and purchasers, when filed within forty days from the execution and delivery of the mortgages or deeds of trust in the office of the Secretary of State. Within six months thereafter the mortgages or deeds of trust must be recorded also in the books provided for the recording of mortgages on real estate in the office of clerk of court or register of deeds of each county in which any part of the real property affected by the mortgages or deeds of trust is situated. The mortgages or deeds of trust, if so filed in the office of the Secretary of State subsequent to the expiration of the period of forty days and also recorded in the books provided for the recording of mortgages on real estate in the office of the clerk of court or register of deeds subsequent to the expiration of the period of forty days are valid to affect the rights of all subsequent creditors and purchasers from the date of the record. Before any mortgage or deed of trust covering property of a railroad company and the appurtenant franchises can be filed by the Secretary of State, copies of the mortgage or deed of trust must be furnished in duplicate, one of which must be given its proper file number, indexed, and retained in his office, and the other must be properly endorsed, giving the file number under which it is to be found and returned.

Nothing contained in this section may be construed to affect the provisions of Section 58-15-920.

The provisions of this section do not in any way affect any mortgage or deed of trust covering property of a railway company and the appurtenant franchises executed and filed or recorded prior to March 22, 1937.

HISTORY: 1962 Code Section 60-252; 1952 Code Section 60-252; 1942 Code Section 8282; 1932 Code Section 8227; Civ. C. '22 Section 4791; Civ. C. '12 Section 3122; 1903 (24) 80; 1937 (40) 140; 1988 Act No. 494, Section 8(17).



SECTION 30-11-30. Proof of execution of written instruments.

Before any such deed, lease, mortgage or other instrument in writing can be filed by the Secretary of State, the execution thereof shall first be proved by the affidavit in writing of a subscribing witness to such instrument, in the same manner prescribed for the probate of deeds in relation to the recording of deeds in the office of the register of deeds of the several counties of this State.

HISTORY: 1962 Code Section 60-253; 1952 Code Section 60-253; 1942 Code Section 3107; 1932 Code Section 3107; Civ. C. '22 Section 790; Civ. C. '12 Section 706; Civ. C. '02 Section 635; 1920 (31) 989.



SECTION 30-11-40. Filing and fee for filing written instruments.

Such conveyances, leases, mortgages and other instruments in writing shall be filed by the Secretary of State in his office and for such filing he shall receive from the person offering such papers for file the sum of five dollars.

HISTORY: 1962 Code Section 60-254; 1952 Code Section 60-254; 1942 Code Section 3108; 1932 Code Section 3108; Civ. C. '22 Section 791; Civ. C. '12 Section 707; Civ. C. '02 Section 636; 1920 (31) 989.



SECTION 30-11-50. Effect of certified copy of recorded instrument.

A certificate or certified copy of any of the aforesaid papers when once filed, as hereinabove provided, by the Secretary of State, shall be competent evidence of such filing and of the facts contained in each deed, lease, mortgage or other instrument in writing so filed and certified in all the courts of this State.

HISTORY: 1962 Code Section 60-255; 1952 Code Section 60-255; 1942 Code Section 3108; 1932 Code Section 3108; Civ. C. '22 Section 791; Civ. C. '12 Section 707; Civ. C. '02 Section 636; 1920 (31) 989.



SECTION 30-11-60. Satisfaction of mortgage.

When any such mortgage so filed shall be fully satisfied, the mortgagee shall note such satisfaction on the margin of the copy on file or declare the mortgage to be satisfied in a separate instrument in writing to be filed as provided in Section 30-11-40 under a penalty of five hundred dollars to be recovered in any court of competent jurisdiction at the suit of the mortgagor, his assignees or any other party aggrieved thereby.

HISTORY: 1962 Code Section 60-255.1; 1952 Code Section 60-255.1; 1942 Code Section 3108; 1932 Code Section 3108; Civ. C. '22 Section 791; Civ. C. '12 Section 707; Civ. C. '02 Section 636; 1920 (31) 989.



SECTION 30-11-70. Validation of recordation of certain instruments.

The act entitled "An Act to Amend Sections 705, 706 and 707 of the Code of 1912, Volume I, by substituting the words 'filed in duplicate' wherever the word 'recorded' occurs," approved March 10 1920 shall not affect or apply to deeds of conveyance of railroad beds, tracks and rights of way, cars, locomotive engines, rolling stock and other railway equipment, leases and mortgages or other conditional sale of, or other instruments in writing relating to, such property which were duly recorded pursuant to the law as it existed prior to March 10, 1920 and the records thereof are hereby declared to be legal and valid according to the terms of the law existing when such recordations were made.

HISTORY: 1962 Code Section 60-256; 1952 Code Section 60-256; 1942 Code Section 3109; 1932 Code Section 3109; Civ. C. '22 Section 792; 1921 (32) 62.






CHAPTER 13 - RECORDATION OF MARKETING CONTRACTS

SECTION 30-13-10. Effect of delivery by agricultural association of "contract book".

Whenever any body of agricultural producers, any co-operative association composed of agricultural producers or any co-operative marketing association incorporated under the laws of this State or under the laws of any other state of the United States and licensed to do business in this State (such body of agricultural producers, co-operative association or co-operative marketing association being hereinafter referred to as the association), which is engaged in marketing agricultural products for its members shall prepare and deliver to the register of deeds or to the clerk of the court in any county in which the office of the register of deeds has been abolished a book to be called "the contract book of __________" (naming the association), such book shall thereupon become a public record in the office of such register or such clerk and the register or clerk shall record therein the matters and things authorized by this chapter.

HISTORY: 1962 Code Section 60-351; 1952 Code Section 60-351; 1942 Code Section 8890; 1932 Code Section 8890; 1924 (33) 1072.



SECTION 30-13-20. Recordation of marketing contracts or agreements.

At any time after any such book shall have been so delivered to the register or clerk as provided in Section 30-13-10, the association which has delivered it may request the register or clerk to whom such book has been delivered to record therein any marketing contracts or agreements which have been entered into by such association and any members thereof. But if any such contracts or agreements be in the same words and figures as any other contracts or agreements with any other members of the association, with or without notations at the end thereof, and be separately signed by such members of the association, such association may have any such contract or agreement recorded once in extenso in such book and may furnish the register or the clerk with a list of the names of persons appearing on such contracts as signers thereof, with the dates, if any, of the signatures, respectively, together with a statement of any such notations, whereupon the register or clerk shall record such names as signatures, respectively, and the notations, if any, so furnished. Such recordation of the list of signatures so furnished shall be equivalent to the recordation in extenso of the contract or agreement of each signer thereof. Such copy of such contracts or agreements and such list of names of persons appearing on such contracts as signers thereof and statement of notations shall be sworn to by some officer of the association cognizant of the facts before some officer authorized to take acknowledgments to deeds. But in no case shall any such contract or agreement be deemed to be recorded as to any signer thereof until his name shall be indexed in such book by the register or clerk, which indexing such officer is hereby required to do.

HISTORY: 1962 Code Section 60-352; 1952 Code Section 60-352; 1942 Code Section 8890; 1932 Code Section 8890; 1924 (33) 1072.



SECTION 30-13-30. Effect of recordation of marketing contract or agreement.

When Sections 30-13-10 and 30-13-20 shall have been complied with and any such record as is therein mentioned is made in the county in which a member of any such association resides such record shall operate as constructive notice of the existence of such contract or agreement and of the terms thereof and all persons contracting or dealing with any such member in relation to any such produce covered by such contract or agreement shall be bound thereby and all rights or liens acquired by any such person in such produce subsequent to the date of such record shall be subject in all respects to the rights of the association under such contract or agreement. But if any agricultural produce covered by such contract is sold at public auction or on a warehouse floor, the warehouseman or purchaser shall not be liable for any damages provided to be paid by any member in such contract unless actual notice is given in writing before settlement that the produce sold or offered for sale belongs to a member of the association.

HISTORY: 1962 Code Section 60-353; 1952 Code Section 60-353; 1942 Code Section 8890; 1932 Code Section 8890; 1924 (33) 1072.



SECTION 30-13-40. Landlords' and laborers' liens.

Nothing contained in this chapter shall affect the statutory lien of a landlord for rent and advances or a laborer's lien.

HISTORY: 1962 Code Section 60-354; 1952 Code Section 60-354; 1942 Code Section 8890; 1932 Code Section 8890; 1924 (33) 1072.



SECTION 30-13-50. Powers of association over members.

The provisions of this chapter shall not have the effect of conferring upon any such association any power over its members or of imposing upon its members any duties not now possessed by the association or owing by the members under existing contracts.

HISTORY: 1962 Code Section 60-355; 1952 Code Section 60-355; 1942 Code Section 8890; 1932 Code Section 8890; 1924 (33) 1072.



SECTION 30-13-60. Sharecroppers' rights.

Nothing contained in this chapter shall be construed to affect the rights of a sharecropper as they now exist under the laws of this State.

HISTORY: 1962 Code Section 60-356; 1952 Code Section 60-356; 1942 Code Section 8890; 1932 Code Section 8890; 1924 (33) 1072.






CHAPTER 15 - RECORDATION OF VETERANS' DISCHARGE

SECTION 30-15-10. Book for recording discharges from military and naval forces of United States.

There shall be provided and at all times maintained in the office of the clerk of court of each county a special and permanent book in which shall be recorded official discharges from the military and naval forces of the United States. Such book shall be securely bound, shall contain an alphabetical index and the pages of it shall be printed in the form of discharge papers, with sufficient blank lines for the recording of such dates as may be contained in the discharge papers offered for registration.

HISTORY: 1962 Code Section 60-401; 1952 Code Section 60-401; 1942 Code Section 8893; 1932 Code Section 8893; 1923 (33) 98.



SECTION 30-15-15. Invalidating filing of discharge form with court clerk.

A person retired or discharged from the armed services of the United States who has filed his release or discharge certificate now known as DD Form 214 with the clerk of court of any county of this State for safekeeping or other purposes may invalidate this filing and remove it from the public records in the manner provided by this section. The person filing the certificate must notify the clerk of court in writing and under oath he wishes the certificate to be removed from the public records. The clerk of court shall remove the certificate from the public records and return the original to him if available and in possession of the clerk.

HISTORY: 2005 Act No. 46, Section 1.



SECTION 30-15-20. Recordation of discharges.

Upon the presentation of any official discharge or official certificate of lost discharge from the armed services of the United States, the clerk of court of any county of the State shall record free such discharge in the book provided for in Section 30-15-10.

HISTORY: 1962 Code Section 60-402; 1952 Code Section 60-402; 1942 Code Section 8893; 1932 Code Section 8893; 1923 (33) 98; 1945 (44) 8, 54.



SECTION 30-15-30. Assistance from American Legion.

The clerk of court shall call to his assistance the head officer of the posts of American Legion in his county to furnish a perfect list of the persons entitled to registration.

HISTORY: 1962 Code Section 60-403; 1952 Code Section 60-403; 1942 Code Section 8893; 1932 Code Section 8893; 1923 (33) 98.



SECTION 30-15-40. Inquiry as to validity of discharge; oath of person seeking registration.

If any clerk of court shall be in doubt as to whether or not any paper so presented for registration is an official discharge from the Army, Navy or Marine Corps of the United States or an official certificate of lost discharge, he may examine, under oath, the person so presenting such discharge or otherwise inquire into its validity. And every clerk of court to whom a discharge or certificate of lost discharge is presented for registration shall administer to the person offering such discharge or certificate of lost discharge for registration the following oath, to be recorded with and form a part of the registration of such discharge or certificate of lost discharge:

"I, __________, being duly sworn, depose and say that the foregoing discharge (or certificate of lost discharge) is the original discharge (or certificate of lost discharge) issued to me by the government of the United States and that no alterations have been made therein by me or by any person to my knowledge.

___

"Subscribed and sworn to before me this _____ day of ____________ 19___

___"

HISTORY: 1962 Code Section 60-406; 1952 Code Section 60-406; 1942 Code Section 8893; 1932 Code Section 8893; 1923 (33) 98.



SECTION 30-15-50. Forgery of discharge.

It is unlawful for a person to forge or in any manner alter any discharge or certificate of lost discharge issued by the government of the United States and offer it for registration or secure the registration of it under the provisions of this chapter.

A person who violates the provisions of this chapter is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than two years.

HISTORY: 1962 Code Section 60-407; 1952 Code Section 60-407; 1942 Code Section 8893; 1932 Code Section 8893; 1923 (33) 98; 1993 Act No. 184, Section 206.



SECTION 30-15-60. Obtaining certified copy of registered discharge; discharge records as public information.

(A) Any person authorized in subsection (C) desiring a certified copy of any discharge or certificate of lost discharge, registered under the provisions of this chapter, must apply for it to the clerk of court of the county in which the discharge or certificate of lost discharge is registered, and the clerk of court must furnish a certified copy. Fees for furnishing a certified copy of discharge or DD 214 form may be established by each county, but shall not exceed fifty cents.

(B) The clerk of court or the register of deeds may designate the county veterans' affairs officer to receive these applications and furnish these copies as provided by this section. Subject to the approval of the county governing body, the clerk of court and the county veterans' affairs officer may enter into a written agreement pursuant to which the responsibilities of the clerk of court under this chapter to receive, record, and maintain recorded discharges may be devolved to the county veterans' affairs officer. Upon transfer of the records, the county veterans' affairs officer may issue copies as requested.

(C)(1) A DD 214 record or other discharge record filed pursuant to this chapter is not a public record for purposes of Chapter 4, Title 30. It is unlawful for any person to permit inspection of any such record, to disclose information contained in the record, or to issue a copy of all or any part of the record, except as authorized by this subsection or by order of a court of competent jurisdiction.

(2) Upon presentation of proper identification, any of the following persons may examine a record filed pursuant to this chapter or obtain a copy or certified copy of all or part of such record:

(a) the person who is the subject of the record, or his designee;

(b) the spouse or next of kin of the person who is the subject of the record;

(c) a person named in an appropriate power of attorney executed by the person who is the subject of the record;

(d) the administrator, executor, guardian, or legal representative of the person who is the subject of the record; or

(e) an attorney for any person specified in subitems (a) through (d) of this item.

(3) Records kept pursuant to this chapter shall not be reproduced or used in whole or in part for any commercial or speculative purposes.

(4) Any individual, agency, or court which obtains information pursuant to this subsection must not disseminate or disclose this information or any part thereof except as authorized in this subsection or otherwise by law.

(5) Beginning fifty years after the death of the person who is the subject of the record, any person conducting genealogical research may examine a record filed pursuant to this chapter or obtain a copy or certified copy of all or part of such record.

HISTORY: 1962 Code Section 60-408; 1952 Code Section 60-408; 1942 Code Section 8893; 1932 Code Section 8893; 1923 (33) 98; 1985 Act No. 160, Section 1; 1991 Act No. 137, Section 1; 2002 Act No. 308, Section 1.









Title 31 - Housing and Redevelopment

CHAPTER 1 - STATE HOUSING LAW

SECTION 31-1-10. Short title.

This chapter shall be known as the "State Housing Law."

HISTORY: 1962 Code Section 36-1; 1952 Code Section 36-1; 1942 Code Section 5271-4; 1933 (38) 176.



SECTION 31-1-20. Declaration of legislative finding.

It is hereby declared that it is necessary in the public interest to make provision for housing families of low income and to provide for the elimination of congested and unsanitary housing conditions which exist in certain areas of the State and which are a menace to the health, safety, morals, welfare and reasonable comfort of the citizens of the State. The providing of such housing for families of low incomes and the correction of these conditions in such areas being now otherwise impossible, it is essential that provision be made for the investment of private funds at low interest rates, the acquisition at fair prices of adequate parcels of land, the construction of new housing facilities under public supervision in accord with proper standards of sanitation and safety and at a cost which will permit monthly rentals which wage earners can afford to pay and for the gradual demolition of existing unsanitary and unsafe housing. Therefore, the agencies and instrumentalities herein established are declared to be the agencies and instrumentalities of the State for the purpose of attaining the ends herein recited and their necessity in the public interest is hereby declared as a matter of legislative determination.

HISTORY: 1962 Code Section 36-2; 1952 Code Section 36-2; 1942 Code Section 5271-5; 1933 (38) 176.



SECTION 31-1-30. General duties of Secretary of Commerce with respect to housing.

The Secretary of Commerce, hereafter in this chapter sometimes called the director, may:

(1) study housing conditions and needs throughout the State to determine in what areas congested and unsanitary housing conditions constitute a menace to the health, safety, morals, welfare and reasonable comfort of the citizens of the State;

(2) prepare programs for correcting such conditions;

(3) collect and distribute information relating to housing;

(4) investigate all matters affecting the cost of construction or production of dwellings;

(5) study means of lowering rents of dwellings by securing economy in the construction and arrangement of buildings;

(6) recommend and approve the areas within which or adjacent to which the construction of housing projects by limited dividend housing companies may be undertaken; and

(7) cooperate with local housing officials and planning commissions or similar bodies in cities and other localities in the development of projects they at any time may have under consideration.

HISTORY: 1962 Code Section 36-3; 1952 Code Section 36-3; 1942 Code Section 5271-10; 1933 (38) 176; 1945 (44) 156; 1954 (48) 1745; 1993 Act No. 181, Section 1994 Act No. 361, Section 8.



SECTION 31-1-40. Electrical power permits.

In municipalities and counties where building, construction, or tax permits are issued no supplier of electricity in this State may connect electrical power to a manufactured home after April 1, 1972, unless the owner of the manufactured home presents to the supplier of electricity a permit which may be part of a building, construction, or tax permit from an authorized officer of a municipality or county where the manufactured home is located that the manufactured home meets the requirements of Chapter 29 of Title 40. A sworn affidavit or other proof from the owner of the manufactured home that it bears the label or seal or compliance number of an approved independent third party testing and inspecting agent or of a foreign state granted reciprocity or a HUD manufactured home label is sufficient evidence of compliance for the municipal or county official to issue the electrical permit.

The governing body of a municipality or county of this State shall designate an officer to issue the permit.

This section does not apply to a manufactured home if it has been connected to electricity before April 1, 1972. An affidavit of the owner of the manufactured home that it has been connected before that date is satisfactory evidence for the officer of the municipality or county to issue the certificate.

HISTORY: 1989 Act No. 128, Section 2.



SECTION 31-1-50. Penalties for violating Section 31-1-40.

It is unlawful for a person on or after April 1, 1972, to violate a provision of Section 31-1-40 or any ordinance relative to it. A person violating a provision of Section 31-1-40 is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars for each offense.

HISTORY: 1989 Act No. 128, Section 3.



SECTION 31-1-110. Incorporation of limited dividend housing corporations.

Any number of natural persons, not less than three, a majority of whom are citizens of the United States, may become a limited dividend housing corporation by subscribing, acknowledging and filing in the office of the Secretary of State articles of incorporation, hereinafter called "articles," setting forth the information required by Chapter 7 of Title 33; except as herein modified or changed.

HISTORY: 1962 Code Section 36-11; 1952 Code Section 36-11; 1942 Code Section 5271-18; 1933 (38) 176.



SECTION 31-1-120. Purposes of limited dividend housing corporations.

The purposes for which a limited dividend housing corporation is to be formed shall be as follows: To acquire, construct, maintain and operate housing projects when authorized by and subject to the supervision of the director.

HISTORY: 1962 Code Section 36-12; 1952 Code Section 36-12; 1942 Code Section 5271-18; 1933 (38) 176; 1993 Act No. 181, Section 491.



SECTION 31-1-130. Par value shares.

The shares of which the capital of a limited dividend housing corporation shall consist shall have a par value.

HISTORY: 1962 Code Section 36-13; 1952 Code Section 36-13; 1942 Code Section 5271-18; 1933 (38) 176.



SECTION 31-1-140. Declaration required in articles.

The articles of a limited dividend housing corporation shall contain a declaration (a) that the corporation has been organized to serve a public purpose and that it shall remain at all times subject to the supervision and control of the director or of other appropriate state authority, (b) that all real estate acquired by it and all structures erected by it shall be deemed to be acquired for the purpose of promoting the public health and safety and subject to the provisions of the State Housing Law and (c) that the stockholders of the corporation shall be deemed, when they subscribe to and receive the stock thereof, to have agreed that they shall at no time receive or accept from the company, in repayment of their investment in its stock, any sums in excess of the par value of the stock, together with cumulative dividends at the rate of six percent per annum and that any surplus in excess of such amount if the company shall be dissolved, shall revert to the State.

HISTORY: 1962 Code Section 36-14; 1952 Code Section 36-14; 1942 Code Section 5271-18; 1933 (38) 176; 1993 Act No. 181, Section 492.



SECTION 31-1-150. Income debentures.

The articles of a limited dividend housing corporation may authorize the issuance of income debenture certificates bearing no greater interest than six percent per annum. After the incorporation of a limited dividend housing corporation, the directors thereof may, with the consent of two thirds of the holders of any preferred stock that may be issued and outstanding, offer to the stockholders of the company the privilege of exchanging their preferred and common stock in such quantities and at such times as may be approved by the director for such income debenture certificates, whose value shall not exceed the par value of the stock exchanged therefor.

HISTORY: 1962 Code Section 36-15; 1952 Code Section 36-15; 1942 Code Section 5271-21; 1933 (38) 176; 1993 Act No. 181, Section 493.



SECTION 31-1-160. Consideration for issuance of stocks, bonds, and income debentures.

No limited dividend housing company incorporated under this chapter shall issue stock, bonds or income debentures, except for money, services or property actually received for the use and lawful purposes of the corporation. No stock, bonds or income debentures shall be issued for property or services except upon a valuation approved by the director and such valuation shall be used in computing actual or estimated cost.

The director may permit stock or income debentures to be issued for working capital to be used in connection with such project to any amount not exceeding three percent of the estimated total cost or three percent of the actual cost, if actual cost should exceed estimated cost, of a project.

HISTORY: 1962 Code Section 36-16; 1952 Code Section 36-16; 1942 Code Section 5271-20; 1933 (38) 176; 1993 Act No. 181, Section 494.



SECTION 31-1-170. Limited return on stock.

No stockholder in any corporation formed hereunder shall receive any dividend in any one year in excess of six per cent per annum except that when in any preceding year dividends in the amount prescribed in the articles of incorporation shall not have been paid on the stock the stockholders may be paid such deficiency without interest out of any surplus earned in any succeeding year.

HISTORY: 1962 Code Section 36-17; 1952 Code Section 36-17; 1942 Code Section 5271-19; 1933 (38) 176.



SECTION 31-1-180. Limitations on actions by companies.

No limited dividend housing company incorporated under this chapter shall:

(1) acquire any real property or interest therein unless it shall first have obtained from the Secretary of Commerce a certificate that such acquisition is necessary or convenient for the public purpose defined in Section 31-1-140;

(2) sell, transfer, assign or lease any real property without first having obtained the consent of the Secretary of Commerce, except that leases conforming to the regulations and rules of the Department of Commerce and for actual occupancy by the lessees may be made without the consent of the Secretary of Commerce;

(3) pay interest returns on its mortgage indebtedness and its income debenture certificates at a higher rate than six percent per annum;

(4) issue its stock, debentures and bonds covering any project undertaken by it in an amount greater in the aggregate than the total actual final cost of such project, including the lands, improvements, charges for financing and supervision approved by the Secretary of Commerce and interest and other carrying charges during construction and an allowance for working capital to be approved by the Secretary of Commerce but not exceeding three percent of the estimated cost or of the total actual final cost if the final cost of the project shall be greater than the estimated cost;

(5) mortgage any real property without first having obtained the consent of the Secretary of Commerce;

(6) issue any securities or evidences of indebtedness without first having obtained the approval of the Secretary of Commerce and the approval of the Director of the Department of Insurance, or his designee;

(7) use any building erected or acquired by it for other than housing purposes, except that when permitted by law the story of the building above the cellar or basement and the space below such story may be used for stores, commercial, cooperative or community purposes and when permitted by law the roof may be used for cooperative or community purposes;

(8) charge or accept any rental fee or other charge for housing accommodations in any building constructed, acquired, operated or managed by it in excess of the prices prescribed by the Secretary of Commerce;

(9) enter into contracts for the construction of housing projects or for the payments of salaries to officers or employees except subject to the inspection and revision of the Secretary of Commerce and under such regulations as the Department of Commerce from time to time may prescribe;

(10) voluntarily dissolve without first having obtained the consent of the Secretary of Commerce; or

(11) make any guaranty without the approval of the Secretary of Commerce.

HISTORY: 1962 Code Section 36-18; 1952 Code Section 36-18; 1942 Code Section 5271-22; 1933 (38) 176; 1993 Act No. 181, Section 495; 1993 Act No. 181, Section 496; 1994 Act No. 361, Section 9.



SECTION 31-1-190. Conveyances, leases, or subleases in violation of Section 31-1-180 shall be void.

Any conveyance, encumbrance, lease or sublease made in violation of the provisions of Section 31-1-180 and any transfer or assignment thereof shall be void.

HISTORY: 1962 Code Section 36-19; 1952 Code Section 36-19; 1942 Code Section 5271-22; 1933 (38) 176.



SECTION 31-1-200. Regulation of limited dividend housing companies.

In pursuance of its power to supervise and regulate the operations of limited dividend housing companies incorporated under this chapter the Secretary of Commerce may:

(1) order any such corporation to make, at its expense, such repairs and improvements as will preserve or promote the health and safety of the occupants of buildings and structures owned or operated by such corporations;

(2) order all such corporations to do such acts as may be necessary to comply with the provisions of the law, the rules and regulations adopted by the Department of Commerce or the terms of any project approved by the Secretary of Commerce or to refrain from doing any acts in violation thereof;

(3) examine all such corporations and keep informed as to their general condition, their capitalization and the manner in which their property is constructed, leased, operated or managed;

(4) either through its members or agents duly authorized by it, enter in or upon and inspect the property, equipment, buildings, plants, offices, apparatus and devices of any such corporation, examine all books, contracts, records, documents and papers of any such corporation and by subpoena duces tecum compel the production thereof;

(5) in its discretion prescribe uniform methods and forms of keeping accounts, records and books to be observed by such corporations and prescribe by order accounts in which particular outlays and receipts shall be entered, charged or credited;

(6) require every such corporation to file with the Secretary of Commerce an annual report setting forth such information as the Secretary of Commerce may require, verified by the oath of the president and general manager or receiver, if any, thereof or by the person required to file such report, such report to be in the form, cover the period and be filed at the time prescribed by the Secretary of Commerce;

(7) require specific answers to questions upon which the Secretary of Commerce may desire information and require such corporation to file periodic reports in the form covering the period and at the time prescribed by the Secretary of Commerce; and

(8) from time to time make, amend and repeal rules and regulations for carrying into effect the provisions of this chapter.

HISTORY: 1962 Code Section 36-20; 1952 Code Section 36-20; 1942 Code Section 5271-12; 1933 (38) 176; 1993 Act No. 181, Section 497; 1994 Act No. 361, Section 9.



SECTION 31-1-210. Investigation of limited dividend housing companies.

The director may investigate the affairs of limited dividend housing companies incorporated under this chapter and the dealings, transactions or relationships of such companies with other persons. Any of the investigations provided for in this chapter may be conducted by the director or by a committee to be appointed by the director. Each member of the committee may administer oaths, take affidavits and make personal inspections of all places to which their duties relate. The committee may subpoena and require the attendance of witnesses and the production of books and papers relating to the investigations and inquiries authorized in this chapter, examine them in relation to any matter it has power to investigate and issue commissions for the examination of witnesses who are out of the State or unable to attend before the committee or excused from attendance.

HISTORY: 1962 Code Section 36-21; 1952 Code Section 36-21; 1942 Code Section 5271-9; 1933 (38) 176; 1993 Act No. 181, Section 498.



SECTION 31-1-220. Fees.

The Secretary of Commerce may charge and collect from a limited dividend housing corporation, incorporated under this chapter, reasonable fees in accordance with the rates to be established by the rules of the Department of Commerce:

(1) for the examination of plans and specifications and the supervision of construction, an amount not to exceed one half of one percent of the cost of the project;

(2) for the holding of a public hearing upon application of a housing corporation, an amount sufficient to meet the reasonable cost of advertising the notice thereof and of the transcript of testimony taken thereat; and

(3) for any examination or investigation made upon application of a housing corporation and for any act done by the Department of Commerce, or any of its employees, in performance of their duties under this chapter, an amount reasonably calculated to meet the expenses of the department incurred in connection therewith. In no event shall any part of the expenses of the department incurred under the provisions of this chapter ever be paid out of the State Treasurer. The Secretary of Commerce may authorize a housing corporation to include such fees as part of the cost of a project or as part of the charges specified in Section 31-1-620 pursuant to rules to be established by the Department of Commerce.

HISTORY: 1962 Code Section 36-22; 1952 Code Section 36-22; 1942 Code Section 5271-29; 1933 (38) 176; 1993 Act No. 181, Section 499; 1994 Act No. 361, Section 9.



SECTION 31-1-230. Provisions of general corporation law applicable.

The provisions of the general corporation law shall apply to limited dividend housing corporations, except when such provisions are in conflict with the provisions of this chapter.

HISTORY: 1962 Code Section 36-23; 1952 Code Section 36-23; 1942 Code Section 5271-18; 1933 (38) 176.



SECTION 31-1-410. Approval of projects.

No housing project proposed by a limited dividend housing company incorporated under this chapter shall be undertaken and no building or other construction shall be placed under contract or started without the approval of the director. No housing project shall be approved by the director unless:

(1) it shall appear practicable to rent the housing accommodations to be created at rentals not exceeding those prescribed by the director;

(2) the project will not be in contravention of any zoning or building ordinance in effect in the locality in which the housing accommodations are to be located;

(3) there shall be submitted to the director a financial plan in such form and with such assurance as the director may prescribe to raise the actual cost of the lands and projected improvements by subscriptions to or the sale of the stock, income debentures and mortgage bonds of such corporation, which plan may provide for the raising of working capital in an amount to be approved by the director not to exceed three percent of the actual cost through the investment in stock and income debentures of the corporation;

(4) there shall be such plans of site development and buildings as show conformity to reasonable standards of health, sanitation, safety and provision for light and air, accompanied by proper specifications and estimates of cost, such plans and specifications in any case not falling below the requirements of the health, sanitation, safety and housing laws of the State and meeting superior requirements if prescribed by local laws and ordinances;

(5) the plans and specifications mentioned in item (4) shall have been submitted to the city council or other governing body of the city in which the housing project is located;

(6) if required by the director, the corporation shall deposit all moneys received by it as proceeds of its mortgage bonds, notes, income debentures or stock with a trustee which shall be a banking corporation authorized to do business in this State and to perform trust functions; and

(7) the acceptance of a designee of the director as a member of the board of directors of such corporation.

HISTORY: 1962 Code Section 36-31; 1952 Code Section 36-31; 1942 Code Section 5271-8; 1933 (38) 176; 1993 Act No. 181, Section 500.



SECTION 31-1-420. Action by city council on plans, adoptions, or rejections by director.

The city council to which plans and specifications shall have been submitted pursuant to item (5) of Section 31-1-410 shall return such plans and specifications to the director within fifteen days of their receipt by the council, together with such statements and recommendations as the council may desire to make. It shall be within the discretion of the director to adopt or to reject any or all of such recommendations.

HISTORY: 1962 Code Section 36-32; 1952 Code Section 36-32; 1942 Code Section 5271-8; 1933 (38) 176; 1993 Act No. 181, Section 500.



SECTION 31-1-430. Charges included in term "cost".

Whenever reference is made in this chapter to the cost of projects or of buildings and improvements in projects, such cost shall include charges for financing and supervision approved by the director and carrying charges during construction required in the project, including interest on borrowed, and, when approved by the director, on invested capital.

HISTORY: 1962 Code Section 36-33; 1952 Code Section 36-33; 1942 Code Section 5271-8; 1933 (38) 176; 1993 Act No. 181, Section 500.



SECTION 31-1-440. Receipt and disbursement of funds by trustee.

A trustee to whom moneys are payable pursuant to requirements of the director made pursuant to item (6) of Section 31-1-410 shall receive such moneys and make payment therefrom for the acquisition of land, the construction of improvements and other items entering into the cost of land improvement upon presentation of draft, check or order signed by a proper officer of the corporation and, if required by the director, countersigned by the director or a person designated by the director for such purpose. Any funds remaining in the custody of such trustee after the completion of the project and payment or arrangement in a manner satisfactory to the director for payment in full thereof shall be paid to the corporation.

HISTORY: 1962 Code Section 36-34; 1952 Code Section 36-34; 1942 Code Section 5271-8; 1933 (38) 176; 1993 Act No. 181, Section 500.



SECTION 31-1-450. Acquisition of required land.

When the director shall have approved a project for the construction of housing accommodations presented to it by a limited dividend housing corporation, the corporation may undertake the acquisition of the property needed for the project. Such property may be acquired by gift, bequest or purchase or by the exercise of the power of eminent domain under and pursuant to the law providing for the appropriation or condemnation of private property by corporations.

HISTORY: 1962 Code Section 36-35; 1952 Code Section 36-35; 1942 Code Section 5271-16; 1933 (38) 176; 1993 Act No. 181, Section 500.



SECTION 31-1-460. Prerequisites to condemnation.

The power of eminent domain shall not be exercised by a limited dividend housing corporation except with specific authorization of such action by the director and for such purpose the director shall specify that the acquisition of the property and the construction of the particular housing accommodations in connection with which the power is required has been determined by the director, after public hearing, to be in the public interest and necessary for the public use. The hearing shall be held at a time and place appointed by the director and notice of such hearing shall be given by the corporation by one publication in a newspaper, designated by the director, published or circulated in the city or county wherein the property is located at least ten days prior to such hearing. The owner, as shown upon the county auditor's current tax duplicate, of such property as is proposed to be acquired shall also be notified at least ten days prior to such hearing by registered mail addressed to the last known address of such owner.

The director may expressly except from its certificate hereunder, as unnecessary to the plan, any part of the property proposed to be acquired. The approval by the director of the project shall be deemed in any proceeding to acquire land by appropriation as sufficient evidence of the necessity of the appropriation and a duly certified copy of the certificate of the director shall be conclusive evidence as to the matters lawfully certified therein in any appropriation proceeding.

HISTORY: 1962 Code Section 36-36; 1952 Code Section 36-36; 1942 Code Section 5271-16; 1933 (38) 176; 1993 Act No. 181, Section 500.



SECTION 31-1-470. Sale or purchase of lands to or from municipality.

Whenever the council of any municipality in which a project approved by the director is located shall determine by ordinance that any part of the land included in any such project should be maintained as a public park or grounds, such land may be purchased by the municipality for such purpose and thereafter be maintained as a public park or grounds. The council of a municipality by ordinance may also determine that real property of the municipality, specified and described in such ordinance, is not required for use by the municipality and may sell or lease such real property to a limited dividend housing corporation incorporated under this chapter.

HISTORY: 1962 Code Section 36-37; 1952 Code Section 36-37; 1942 Code Section 5271-17; 1933 (38) 176; 1945 (44) 156; 1993 Act No. 181, Section 500.



SECTION 31-1-480. Purchases by one limited dividend housing corporation of property of another.

Before any limited dividend housing company incorporated under this chapter shall purchase the property of any other limited dividend housing corporation, it shall file an application with the director in the manner herein provided as for a new project and shall obtain the consent of the director to the purchase and agree to be bound by the provisions of this chapter and the director shall not give his consent unless it is shown to his satisfaction that the project is one that can be successfully operated according to the provisions of this chapter.

HISTORY: 1962 Code Section 36-38; 1952 Code Section 36-38; 1942 Code Section 5271-27; 1933 (38) 176; 1993 Act No. 181, Section 500.



SECTION 31-1-490. Consolidated and extended projects; operation of more than one project.

The director may permit the consolidation of two or more approved projects, the extension or amendment of any approved project or the consolidation of any approved project with a proposed project. In any of these events the consolidated project shall be treated as an original project and an application shall be submitted as in the case of an original project and rents may be averaged throughout the consolidated or extended project. The director may likewise permit or decline to permit any limited dividend corporation to organize and operate more than one project or to take over any project heretofore approved by the director and operate it independently of other projects of the corporation.

HISTORY: 1962 Code Section 36-39; 1952 Code Section 36-39; 1942 Code Section 5271-11; 1933 (38) 176; 1993 Act No. 181, Section 500.



SECTION 31-1-610. Control of rentals.

The director shall fix the maximum rental or charges per room to be charged the tenants of the housing accommodations furnished by any limited dividend housing corporation. Such maximum rental or charges shall be determined upon the basis of the actual final cost of the project containing such rooms so as to secure, together with all other income of the corporation, a sufficient income to meet all necessary payments to be made by the corporation as herein prescribed and such room rental rates or charges shall be subject to revision by the director from time to time. Letting, subletting or assignment of leases of apartments in such housing accommodations at greater rentals than prescribed by the order of the director are prohibited and all such leases will be void for all purposes.

HISTORY: 1962 Code Section 36-51; 1952 Code Section 36-51; 1942 Code Section 5271-13; 1933 (38) 176; 1993 Act No. 181, Section 501.



SECTION 31-1-620. Payments covered by rentals.

The payments to be made by such corporation shall be:

(1) all fixed charges and all operating and maintenance charges and expenses which shall include taxes, assessments, insurance, amortization charges in amounts approved by the director to amortize the mortgage indebtedness in whole or in part, depreciation charges if, when and to the extent deemed necessary by the director, reserves, sinking fund and corporate expenses essential to the operation and management of the project in amounts approved by the director;

(2) a dividend not exceeding the maximum fixed by this chapter upon the stock of the corporation allotted to the project by the director; and

(3) when feasible in the judgment of the director, a sinking fund in an amount to be fixed by the director for the gradual retirement of the stock and income debentures of the corporation to the extent permitted by this chapter.

HISTORY: 1962 Code Section 36-52; 1952 Code Section 36-52; 1942 Code Section 5271-13; 1933 (38) 176; 1993 Act No. 181, Section 501.



SECTION 31-1-630. Reduction of rentals.

If in any calendar or fiscal year the gross receipts of any company formed hereunder should exceed the payments or charges specified in Section 31-1-620, the sums necessary to pay dividends, interest accrued or unpaid on any stock or income debentures and the authorized transfer to surplus, the balance shall, unless the board of directors with the approval of the director shall deem such balance too small for the purpose, be applied to the reduction of rentals.

HISTORY: 1962 Code Section 36-53; 1952 Code Section 36-53; 1942 Code Section 5271-25; 1933 (38) 176; 1993 Act No. 181, Section 501.



SECTION 31-1-640. Surplus; maximum payments on dissolution.

The amounts of net earnings transferable to surplus in any year after making or providing for the payments specified in Section 31-1-620 shall be subject to the approval of the director. The amount of such surplus shall not exceed fifteen percent of the outstanding capital stock and income debentures of the corporation, but the surplus so limited shall not be deemed to include any increase in assets due to the reduction of a mortgage or amortization or similar payments. On dissolution of any limited dividend housing corporation the stockholders and income debenture certificate holders shall in no event receive more than the par value of their stock and debentures plus accumulated, accrued and unpaid dividends or interest and any remaining surplus shall be paid into the general fund of the State.

HISTORY: 1962 Code Section 36-54; 1952 Code Section 36-54; 1942 Code Section 5271-24; 1933 (38) 176; 1993 Act No. 181, Section 501.



SECTION 31-1-650. Summary proceedings for mandamus or injunction against limited dividend housing corporations.

Whenever the director shall be of the opinion that any such limited dividend housing corporation is failing or omitting or about to fail or omit to do, anything required of it by law or by order of the director and is doing or about to do anything or permitting anything or about to permit anything to be done, contrary to or in violation of law or of any order of the director or which is improvident or prejudicial to the interests of the public, the lienholders or the stockholders, it may commence an action or proceeding in the court of common pleas of the county in which the corporation is located, in the name of the director, for the purpose of having such violations or threatened violations stopped and prevented either by mandamus or injunction.

HISTORY: 1962 Code Section 36-55; 1952 Code Section 36-55; 1942 Code Section 5271-15; 1933 (38) 176; 1993 Act No. 181, Section 501.



SECTION 31-1-660. Procedure in actions against limited dividend housing corporations.

The director shall begin such action or proceeding by a petition and complaint to the court of common pleas, alleging the violations complained of and praying for appropriate relief by way of mandamus or injunction. The court shall thereupon specify the time, not exceeding twenty days after service of a copy of the petition and complaint, within which the corporation complained of must answer the petition and complaint.

In case of default in answer or after answer the court shall immediately inquire into the facts and circumstances in such manner as the court shall direct without other or formal pleadings and without respect to any technical requirements. Such other persons or corporations as it shall seem to the court necessary or proper to join as parties in order to make its order or judgment effective may be joined as parties. The final judgment in any such action or proceeding shall either dismiss the action or proceeding or direct that a mandamus order or an injunction or both, be issued as prayed for in the petition and complaint or in such modified or other form as the court may determine will afford appropriate relief.

HISTORY: 1962 Code Section 36-56; 1952 Code Section 36-56; 1942 Code Section 5271-15; 1933 (38) 176; 1993 Act No. 181, Section 501.



SECTION 31-1-670. Mortgages and mortgage bonds.

Any company incorporated under this chapter may, subject to the approval of the Secretary of Commerce, borrow funds and secure the repayment thereof by bond and mortgage or by an issue of bonds under a trust indenture. Each mortgage or issue of bonds by a company formed hereunder shall relate only to a single specified project and no other and such bonds shall be secured by mortgages upon all of the real property of which such project consists. The bonds so issued and secured and the mortgage or trust indenture relating thereto may create a first or senior lien and a second or junior lien upon the real property embraced in any project. Such bonds and mortgages may contain such other clauses and provisions as shall be approved by the Secretary of Commerce, including the right to assignment of rents and entry into possession in case of default, but the operation of the housing projects in the event of such entry by mortgagee, trustee or receiver shall be subject to the regulations of the Department of Commerce under this chapter. Provisions for the amortization of the bonded indebtedness of companies incorporated under this chapter shall be subject to the approval of the Secretary of Commerce.

HISTORY: 1962 Code Section 36-57; 1952 Code Section 36-57; 1942 Code Section 5271-23; 1933 (38) 176; 1993 Act No. 181, Section 501; 1994 Act No. 361, Section 9.



SECTION 31-1-680. Foreclosure.

In any foreclosure action the director shall be made a party defendant and shall take all steps in such action necessary to protect the interest of the public therein. No costs shall be awarded against the director. Foreclosure shall not be decreed unless the court to which application therefor is made shall be satisfied that the interests of the lienholder or holders cannot be adequately secured or safeguarded except by the sale of the property. In any such proceeding the court may make an order increasing the rental to be charged for the housing accommodations in the project involved in such foreclosure or appoint a receiver of the property or grant such other and further relief as may be reasonable and proper. In the event of a foreclosure sale or other judicial sale the property shall, except as provided in Section 31-1-690, be sold to a limited dividend housing corporation organized under this chapter, if such a corporation shall bid and pay a price for the property sufficient to pay court costs and all liens on the property with interest. Otherwise the property shall be sold free of all restrictions imposed by this chapter.

HISTORY: 1962 Code Section 36-58; 1952 Code Section 36-58; 1942 Code Section 5271-26; 1933 (38) 176; 1993 Act No. 181, Section 501.



SECTION 31-1-690. Foreclosures free of restrictions of Section 31-1-680.

Notwithstanding the provisions of Section 31-1-680, whenever it shall appear that a corporation subject to the supervision either of the Insurance Department of South Carolina, the State Board of Bank Control or the federal government or any agency or department of the federal government, shall have loaned on a mortgage which is a lien upon any such property, such corporation shall have all the remedies available to a mortgagee under the laws of this State, free from any restrictions contained in Section 31-1-680, except that the director shall be made a party defendant and shall take all steps necessary to protect the interests of the public and no costs shall be awarded against it.

HISTORY: 1962 Code Section 36-59; 1952 Code Section 36-59; 1942 Code Section 5271-26; 1933 (38) 176; 1993 Act No. 181, Section 501; 1993 Act No. 181, Section 502.



SECTION 31-1-700. Enforcement of judgments not relating to mortgage indebtedness.

If a judgment is obtained against a limited dividend housing corporation in any action not pertaining to the collection of a mortgage indebtedness there shall be no sale of any of the real property of such corporation except upon sixty days' written notice to the director. Upon receipt of such notice the director shall take such steps as in its judgment may be necessary to protect the rights of all parties.

HISTORY: 1962 Code Section 36-60; 1952 Code Section 36-60; 1942 Code Section 5271-28; 1933 (38) 176; 1993 Act No. 181, Section 501.



SECTION 31-1-710. Reorganization of limited dividend housing corporations.

Reorganization of limited dividend housing corporations shall be subject to the supervision and control of the director and no such reorganization shall be had without the authorization of such director.

Upon all such reorganizations the amount of capitalization, including therein all stocks, income debentures and bonds and other evidences of indebtedness shall be such as is authorized by the director which, in making its determination, shall not exceed the fair value of the property involved.

HISTORY: 1962 Code Section 36-61; 1952 Code Section 36-61; 1942 Code Section 5271-14; 1933 (38) 176; 1993 Act No. 181, Section 501.



SECTION 31-1-810. Standards of Federal Department of Housing and Urban Development adopted.

Notwithstanding any existing provisions of law, municipal or county ordinance, or local building code, the standards for factory-built housing, housing prototypes, subsystems, materials and components certified as acceptable by the Federal Department of Housing and Urban Development are hereby deemed acceptable and approved for use in housing construction in this State. A certificate from the State Director of the Federal Housing Administration of the Department of Housing and Urban Development shall constitute prima facie evidence that the products or materials listed therein are acceptable and such certificates shall be furnished by the building contractor to any local building inspector or other local housing authority upon request.

HISTORY: 1962 Code Section 36-551; 1970 (56) 2578.






CHAPTER 3 - HOUSING AUTHORITIES LAW

SECTION 31-3-10. Short title.

This chapter and Chapter 11 may be known as the "Housing Authorities Law."

HISTORY: 1962 Code Section 36-101; 1952 Code Section 36-101; 1942 Code Section 5271-31; 1934 (38) 1368.



SECTION 31-3-20. Definitions.

The following terms, wherever used or referred to in this chapter and Chapter 11 shall have the following respective meanings, unless in any case a different meaning clearly appears from the context:

(1) The term "director" shall mean the Secretary of Commerce;

(2) "Authority" or "housing authority" shall mean a corporate body organized in accordance with the provisions of this chapter and Chapter 11 for the purpose, with the powers and subject to the restrictions hereinafter set forth;

(3) "Mayor" shall mean the chief executive of the municipality, whether the official designation of his office be mayor, city manager or some other title;

(4) "Municipality" shall mean any city, town or other municipality in the State;

(5) "City" shall mean any incorporated municipality in the State and "the city" shall mean the particular city or town for which a particular housing authority is created;

(6) "Council" shall mean the chief legislative body of the municipality;

(7) "Commissioner" shall mean one of the members of an authority appointed in accordance with the provisions of this article;

(8) "Government" shall include the State and Federal governments and any subdivision, agency or instrumentality, corporate or otherwise of either of them;

(9) The "State" shall mean the State of South Carolina;

(10) "Project" shall include all lands, buildings and improvements acquired, owned, leased, managed or operated by a housing authority and all buildings and improvements constructed, reconstructed or repaired by a housing authority, designed to provide housing accommodations or stores, offices and community facilities appurtenant thereto, whether or not acquired or constructed at one time and the term may also be applied to the planning of buildings and improvements, the acquisition of property, the demolition of existing structures, the clearing of land, the construction, reconstruction and repair of improvements and all other work in connection therewith;

(11) "Community facilities" shall include lands, buildings and equipment for recreation or social assembly, for educational, health or welfare activities and other necessary utilities primarily for the use and benefit of the occupants of housing accommodations to be constructed and operated hereunder;

(12) The term "bonds" shall include bonds, notes, debentures or other written evidences of indebtedness carrying either the general credit of the authority or payable solely out of pledged revenues;

(13) The term "mortgage" shall include mortgages, deeds of trusts or other instruments creating a lien or security interest;

(14) The term "real property" shall include lands, lands under water, structures and any and all easements, franchises and incorporeal hereditaments and every estate and right therein, legal and equitable, including terms for years and liens by way of judgment, mortgage or otherwise;

(15) "Persons of low income" means those individuals who are members of households whose gross income falls below seventy-five percent of the 'median gross income' of all households in South Carolina as determined on the basis of the latest available statistics furnished to the Authority by the Division of Research and Statistical Services of the State Budget and Control Board. Gross income means income derived from any source whatsoever. An allowance for each member of the family equal to an amount for personal exemptions as defined by the South Carolina Income Tax Law, Section 12-7-310, must be deducted from gross income in order to qualify a person or family as a member of the "beneficiary class"; and

(16) "Obligee of the authority" or "obligee" shall include any bondholder, trustee for any bondholders, lessor demising to an authority property used in connection with a project, any assignee of such lessor's interest or any part thereof or the Federal Government when it is a party to any contract with an authority.

(17) Persons of moderate to low income means those individuals who are members of households whose gross income falls between seventy-five percent and one hundred fifty percent of the "median gross income" of all households in South Carolina as determined on the basis of the latest available statistics furnished to the Authority by the Division of Research and Statistical Services of the State Budget and Control Board. Gross income means income derived from any source whatsoever. An allowance for each member of the family equal to an amount for personal exemptions as defined by the South Carolina Income Tax Law, Section 12-7-310, must be deducted from gross income in order to qualify a person or family as a member of the "beneficiary class".

HISTORY: 1962 Code Section 36-102; 1952 Code Section 36-102; 1942 Code Sections 5271-31, 5271-32; 1934 (38) 1368; 1937 (40) 431; 1942 (42) 1742; 1945 (44) 156; 1954 (48) 1745; 1969 (56) 200; 1970 (56) 2288, 2402; 1986 Act No. 369, Sections 2, 3; 1993 Act No. 181, Section 503; 1994 Act No. 361, Section 8.



SECTION 31-3-30. Declaration of public interest.

It is hereby declared as a matter of legislative determination that (a) in order to promote and protect the health, safety, morals and welfare of the public, it is necessary in the public interest to provide for the creation of public corporate bodies to be known as housing authorities and to confer upon and vest in such housing authorities all powers necessary or appropriate in order that they may engage in low-cost housing and slum clearance projects and (b) the powers herein conferred upon the housing authorities, including the power to acquire property, to remove unsanitary or substandard conditions, to construct and operate housing accommodations and to borrow, expend, lend and repay moneys for the purposes herein set forth, are public objects essential to the public interest.

HISTORY: 1962 Code Section 36-103; 1952 Code Section 36-103; 1942 Code Section 5271-33; 1934 (38) 1368.



SECTION 31-3-40. Cooperation of two or more housing authorities.

Any two or more housing authorities may join or cooperate with one another in the exercise, either jointly or otherwise, of any or all of their powers for the purpose of financing (including the issuance of bonds, notes or other obligations and giving security therefor), planning, undertaking, owning, constructing, operating or contracting with respect to a housing project located within the territorial jurisdiction or area of operation of any one or more of such authorities. For such purpose any authority may by resolution prescribe and authorize any other housing authority or authorities so joining or cooperating with it to act on its behalf with respect to any or all of such powers. Any authorities joining or cooperating with one another may by resolution appoint from among the commissioners of such authorities an executive committee with full power to act on behalf of such authorities with respect to any or all of their powers, as prescribed by resolutions of such authorities.

HISTORY: 1962 Code Section 36-104; 1952 Code Section 36-104; 1942 (42) 1742.



SECTION 31-3-50. Verification of eligibility for public housing program by obtaining information from Department of Revenue and Employment Security Commission; method of request and response.

A public housing authority may obtain information from the Department of Revenue and the Department of Employment and Workforce for the purpose of assisting in verifying the eligibility of a person for any public housing program. The request for this information may be by electronic means and the request must specify the exact information requested, together with sufficient information to allow these agencies positively to identify the correct person. The authority may forward the request either to the main agency address or to a local branch and the agency shall provide an expeditious response which may be by electronic means. Where requests or responses have been made by electronic means, a written copy of the request or response must be subsequently forwarded to the appropriate party.

HISTORY: 1995 Act No. 98, Section 1.



SECTION 31-3-310. Cities empowered to create housing authorities.

In each city of the State there may be created in the manner herein prescribed a public body corporate and politic to be known as the "Housing Authority of __________."

HISTORY: 1962 Code Section 36-111; 1952 Code Section 36-111; 1942 Code Section 5271-34; 1934 (38) 1368; 1937 (40) 431; 1938 (40) 1909.



SECTION 31-3-320. Resolution of council required for creation of authority.

Such an authority may be created by the council of the city adopting a resolution declaring that there is need for such an authority to function in such city. The determination as to whether there is such need for an authority to function (a) may be made by the council on its own motion or (b) shall be made by the council upon the filing of a petition signed by twenty-five residents of the city asserting that there is need for an authority to function in the city and requesting that the council so declare.

The council shall adopt such a resolution declaring that there is need for a housing authority in the city if it shall find (a) that unsanitary or unsafe inhabited dwelling accommodations exist in such city or (b) that there is a shortage of safe or sanitary dwelling accommodations in such city available to persons of low income at rentals they can afford. In determining whether dwelling accommodations are unsafe or unsanitary the council may take into consideration the degree of overcrowding, the percentage of land coverage, the light, air, space and access available to the inhabitants of such dwelling accommodations, the size and arrangement of the rooms, the sanitary facilities and the extent to which conditions exist in such buildings which endanger life or property by fire or other causes.

The resolution shall be sufficient if it declares that there is such need for an authority and finds in substantially the foregoing terms (no further detail being necessary) that either or both of the above enumerated conditions exist in the city.

HISTORY: 1962 Code Section 36-112; 1952 Code Section 36-112; 1942 Code Section 5271-34; 1934 (38) 1368; 1937 (40) 431; 1938 (40) 1909.



SECTION 31-3-330. Resolution conclusive as to establishment; certificate as evidence thereof.

In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of the authority, the authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of a resolution by the council declaring the need for the authority. A certificate stating that such a resolution has been adopted shall be admissible in evidence in any suit, action or proceeding.

HISTORY: 1962 Code Section 36-113; 1952 Code Section 36-113; 1942 Code Section 5271-34; 1934 (38) 1368; 1937 (40) 431; 1938 (40) 1909.



SECTION 31-3-340. Commissioners.

When the council of a municipality adopts a resolution as provided in this chapter, the council shall appoint not less than five nor more than seven persons as commissioners of the authority created for the municipality. At least one of the commissioners appointed shall be a person who is directly assisted by the public housing authority. However, there shall be no requirement to appoint such a person if the authority (1) operates less than three hundred public housing units, (2) provides reasonable notice to the resident advisory board, if applicable, of the opportunity for at least one person who is directly assisted by the authority to serve as a commissioner, and (3) within a reasonable time after receipt of the notice by the resident advisory board, has not been notified of the intention of any such person to serve. The mayor shall appoint the person directly assisted by the authority unless the authority's rules require that the person be elected by other persons who are directly assisted by the authority.

The commissioners, other than the commissioner who is directly assisted by the authority, shall serve for terms of one, two, three, four, and five years, respectively, from the date of their appointment, but thereafter commissioners, other than the commissioner who is directly assisted by the authority, shall be appointed as aforesaid for a term of office of five years except that all vacancies shall be filled for the unexpired term. The commissioner who is directly assisted by the authority must remain as an assisted resident in order to continue service on the board of commissioners.

No commissioner who is also a person directly assisted by the public housing authority shall be qualified to vote on matters affecting his official conduct or matters affecting his own individual tenancy, as distinguished from matters affecting tenants in general. No more than one-third of the members of any housing authority commission shall be tenants of the authority or recipients of housing assistance through any program operated by the authority. No commissioner of an authority may be an officer or employee of the municipality for which the authority is created. A commissioner shall hold office until his successor has been appointed and has qualified. A certificate of the appointment or reappointment of any commissioner must be filed in the office of the clerk of the circuit court of the county in which the municipality is located, in the office of the Secretary of State, and in the office of the Secretary of Commerce, and the certificate is conclusive evidence of the due and proper appointment of the commissioner.

HISTORY: 1962 Code Section 36-114; 1952 Code Section 36-114; 1942 Code Section 5271-34; 1934 (38) 1368; 1937 (40) 431; 1938 (40) 1909; 1993 Act No. 181, Section 504; 1994 Act No. 360, Section 1; 1994 Act No. 361, Section 8; 1999 Act No. 50, Section 1.



SECTION 31-3-350. Compensation of commissioners.

No commissioner shall receive any compensation, whether in the form of salary, per diem allowances or otherwise, for or in connection with his services as such commissioner. Each commissioner shall, however, be entitled to reimbursement, to the extent of appropriations or other funds available therefor, for any necessary expenditures in connection with the performance of his general duties or in connection with the construction or operation of any project. The authority may allocate such expenses among its projects in such manner as it may consider proper.

HISTORY: 1962 Code Section 36-116; 1952 Code Section 36-116; 1942 Code Section 5271-38; 1934 (38) 1368.



SECTION 31-3-360. Personal interest of commissioners or employees in projects or property prohibited.

No commissioner or employee of an authority shall acquire any interest, direct or indirect, in any project or in any property included or planned to be included in any project, nor shall he have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used in connection with any project. If any member or employee of any authority owns or controls an interest, direct or indirect, in any property included in any project, which was acquired prior to his appointment or employment, he shall disclose such interest in writing to the authority and such disclosure shall be entered upon the minutes of the authority.

HISTORY: 1962 Code Section 36-117; 1952 Code Section 36-117; 1942 Code Section 5271-35; 1934 (38) 1368.



SECTION 31-3-370. Removal of commissioners.

(A) For inefficiency, neglect of duty, or misconduct in office a commissioner of an authority may be removed by the council, but a commissioner may be removed only after he has been given a copy of the charges at least ten days before the hearing on it and had an opportunity to be heard in person or by counsel. In the event of the removal of any commissioner, a record of the proceedings, together with the charges and findings on it, must be filed in the office of the clerk of the circuit court of the county in which the municipality is located, in the office of the Secretary of State, and in the office of the Secretary of Commerce.

(B) The commissioner who is directly assisted by the authority must remain as an assisted resident in order to continue service on the board of commissioners. In the event that the commissioner who is directly assisted by the authority vacates the public housing unit or is evicted from the public housing unit, the mayor must automatically remove the commissioner from the board of commissioners with no opportunity to be heard or to contest the removal.

HISTORY: 1962 Code Section 36-118; 1952 Code Section 36-118; 1942 Code Section 5271-34; 1934 (38) 1368; 1937 (40) 431; 1938 (40) 1909; 1993 Act No. 181, Section 505; 1994 Act No. 360, Section 2; 1994 Act No. 361, Section 8; 1999 Act No. 50, Section 2.



SECTION 31-3-380. Organization; quorum; officers and employees.

As soon as possible after the creation of an authority, the commissioners shall organize for the transaction of business by choosing from among their number a chairman and a vice chairman and by adopting bylaws and rules and regulations suitable to the purposes of this chapter and Chapter 11. Three commissioners constitute a quorum for the purpose of organizing the authority and conducting the business of it. However, four commissioners constitute a quorum when exercising jurisdiction in the extraterritorial area. The commissioners shall select and appoint such officers and employees, including engineering, architectural, and legal assistants, as they may require for the performance of their duties and shall prescribe the duties and compensation of each officer and employee.

HISTORY: 1962 Code Section 36-119; 1952 Code Section 36-119; 1942 Code Section 5271-36; 1934 (38) 1368; 1994 Act No. 360, Section 3.



SECTION 31-3-390. Territorial jurisdiction.

The territorial jurisdiction of each authority, except as otherwise specially provided, shall be coterminous with the boundaries of the city creating the authority unless this territory is extended by the director. The director may extend the territorial jurisdiction of any housing authority over territory contiguous to that of the housing authority if such extension does not conflict with any other housing authority.

HISTORY: 1962 Code Section 36-120; 1952 Code Section 36-120; 1942 Code Section 5271-37; 1934 (38) 1368; 1993 Act No. 181, Section 506.



SECTION 31-3-400. Extraterritorial powers.

In addition to its other powers, a housing authority created for a city may exercise any or all of its powers within the territorial boundaries of any other municipality not included in the territorial jurisdiction of such housing authority for the purpose of planning, undertaking, financing, constructing and operating a housing project within such municipality, if a resolution shall have been adopted (a) by the council of such municipality in which the authority is to exercise its powers and (b) by the housing authority of such municipality, if one has been theretofore established by such municipality, declaring that there is a need for the housing authority of the aforesaid city to exercise its powers within such municipality.

HISTORY: 1962 Code Section 36-121; 1952 Code Section 36-121; 1942 (42) 1742.



SECTION 31-3-410. Public hearing and findings prerequisite to exercise of extraterritorial powers.

No council of any such other municipality shall adopt a resolution as provided in Section 31-3-400 declaring that there is a need for a housing authority other than a housing authority established by such municipality to exercise its powers within such municipality unless a public hearing has first been held by the council of such municipality and the council shall have found in substantially the following terms: (a) That unsanitary or unsafe inhabited dwelling accommodations exist in such municipality or that there is a shortage of safe or sanitary dwelling accommodations in such municipality available to persons of low income at rentals they can afford and (b) that these conditions can be best remedied through the exercise of the powers of the housing authority of the city mentioned in Section 31-3-400 within the territorial boundaries of such municipality. But such findings shall not have the effect of establishing a housing authority for any such municipality under this chapter and Chapter 11 nor of thereafter preventing such municipality from establishing a housing authority or joining in the creation of a consolidated housing authority or the increase of the area of operation of a consolidated housing authority. The clerk of the municipality shall give notice of the time, place and purpose of the public hearing at least ten days prior to the date on which the hearing is to be held, in a newspaper published in such municipality or, if there is no newspaper published in such municipality, then in a newspaper published in the State and having a general circulation in such municipality. Upon the date fixed for such public hearing an opportunity to be heard shall be granted to all residents of such municipality and to all other interested persons.

HISTORY: 1962 Code Section 36-122; 1952 Code Section 36-122; 1942 (42) 1742.



SECTION 31-3-420. Consent required from housing authority having outstanding indebtedness or obligations before other housing authority may undertake project in municipality.

During the time that a housing authority of a municipality has outstanding or is under contract to issue any evidences of indebtedness for a project within its municipality, no other housing authority may undertake a project within such municipality without the consent of such housing authority which has such outstanding indebtedness or obligation.

HISTORY: 1962 Code Section 36-123; 1952 Code Section 36-123; 1942 (42) 1742.



SECTION 31-3-430. Powers of authority vested in commissioners.

The powers of each authority shall be vested in the commissioners thereof in office from time to time.

HISTORY: 1962 Code Section 36-124; 1952 Code Section 36-124; 1942 Code Section 5271-34; 1934 (38) 1368; 1937 (40) 431; 1938 (40) 1909.



SECTION 31-3-440. General corporate powers.

Each authority created under this chapter and Chapter 11 shall be a body corporate and politic, exercising public power perpetual in duration, capable of suing and being sued in its corporate name, having a seal and having all powers necessary to carry out and effectuate the purposes and provisions of this chapter and Chapter 11 including full power and authority to enter into such agreements and contracts as it may deem advisable, to acquire, purchase, sell, own, hold, lease and operate real and personal property, to accept any grant, loan or credit of money under such conditions as it deems desirable, to borrow money upon its bonds and to secure the repayment thereof by mortgage, pledge or lien upon the property held by it and/or the revenues or income therefrom or otherwise.

HISTORY: 1962 Code Section 36-125; 1952 Code Section 36-125; 1942 Code Section 5271-39; 1934 (38) 1368.



SECTION 31-3-450. Specific powers with respect to projects, planning, and the like.

Each authority shall have the following powers in addition to others herein granted:

(1) To investigate into living and housing conditions within its territorial limits and enter upon any building or property in order to conduct investigations or make surveys; to determine where unsanitary or substandard conditions exist within such limits; to study and make recommendations concerning the city plan in relation to the problem of clearing, replanning and reconstruction of areas and the providing of housing accommodations to persons of low income; to cooperate with any city or regional planning agency; to arrange with the city or with a government for the furnishing, planning, replanning, opening, grading or closing of streets, roads, alleys or other places or facilities or for the acquisition by the city or by a government of property, options or property rights, or for the furnishing of property or services in connection with the project; or to assume the duties of planning or zoning commissions, if such duties are delegated to it by the governing body of the city;

(2) To acquire title to real property or personal property or any interest therein from any person by gift, grant, bequest, or devise; to purchase, lease, acquire by eminent domain, grant or otherwise, sell, exchange, transfer, assign, mortgage, encumber and otherwise dispose of any real property or personal property; to lease or rent any of the housing or other accommodations or any of the lands, buildings, structures or facilities embraced in any project and to establish and revise the rents or charges therefor;

(3) To construct, reconstruct, alter, repair and operate projects upon any land which it may acquire and to demolish structures; and in connection therewith to enter into any contracts which it deems advisable;

(4) To authorize the use of parts of the property of any project for stores, offices, garages, work places and commercial and community facilities appurtenant and incidental to the housing accommodations;

(5) To cause the consolidation of any two or more projects, the extension of any project or the consolidation of any approved project with a proposed project;

(6) To purchase, acquire or lease from the Federal Government or any agent or agency thereof any interest of the Federal Government or any agent or agency thereof in any low-cost housing or slum clearance project within the territorial jurisdiction of the authority for the purpose of completing or operating such project, to own and hold such interest so acquired, to make such commitments and enter into such agreements as the authority in its discretion sees fit and to act as agent for the Federal Government or any agent or agency thereof;

(7) To determine in what manner any surplus income of any project shall be employed and to purchase and retire its own bonds and invest any funds held in reserve or sinking funds or otherwise not required for immediate disbursement;

(8) To lend moneys to private individuals, firms, corporations or governments, to be used for the purpose of making repairs, improvements and additions to the borrowers' properties, provided the borrowers agree that during the period of the loan the lending housing authority shall regulate the rentals, charges, profits and income from the property to be repaired, remodeled, built or constructed with the proceeds of the loan and to take bonds or other evidences of indebtedness and mortgages from such borrowers;

(9) To assume the duties of planning or zoning commissions if such duties are delegated to them by any government; and

(10) To have all other powers necessary, proper, incidental or useful to carrying out any of the purposes or intendments of this chapter and Chapter 11.

HISTORY: 1962 Code Section 36-126; 1952 Code Section 36-126; 1942 Code Section 5271-39; 1934 (38) 1368.



SECTION 31-3-460. Acquisitions by purchase or eminent domain.

Whenever it is considered necessary by an authority in connection with the exercise of its powers to take or acquire any lands, structures, or buildings or other rights, either in fee or as easements for any housing or slum clearance project, the authority may purchase them directly or through its agents from the owner or it may acquire them through the exercise of the power of eminent domain.

HISTORY: 1962 Code Section 36-127; 1952 Code Section 36-127; 1942 Code Section 5271-43; 1934 (38) 1368; 1939 (41) 441; 1987 Act No. 173, Section 21.



SECTION 31-3-500. Disposition of surplus real property.

(A) Whenever an authority created pursuant to this chapter or Chapter 11 determines that real property acquired in accordance with this chapter, Chapter 10, or Chapter 11 of this title is surplus to its needs, it may so declare by resolution of its commissioners and proceed to sell the real property at public sale; provided that the sale has the prior approval of the council of the city for which the authority was created and that the approval by the council is given only after a public hearing on the proposed sale.

(B) As used in subsection (A), an authority's real estate shall not be considered "surplus to its needs" where the authority's commissioners have determined that, although the real estate is no longer needed for its original purpose, the real estate:

(1) is suitable for use by the authority for its other purposes or programs, including any home ownership program which provides for the sale of dwellings to persons of low income; provided that the home ownership program has received the prior approval of the council of the city for which the authority was created;

(2) is desired for use by another state or local public body for its own public projects or programs, and the authority's commissioners have determined that the real estate should be conveyed to the other public body; provided that the sale or exchange, with or without consideration, has received the prior approval of the council of the city for which the authority was created; or

(3) is permitted to be sold or exchanged by the laws of this State in the implementation of any slum clearance or redevelopment project; provided that the sale or exchange has received the prior approval of the council of the city for which the authority was created.

HISTORY: 1962 Code Section 36-127.1; 1975 (59) 580; 1998 Act No. 335, Section 1.



SECTION 31-3-510. Studies and investigations; dissemination of information.

In addition to all its other powers a housing authority may, within its area of operation, undertake and carry out studies and analyses of the housing needs and of the meeting of such needs, including data with respect to population and family groups and the distribution thereof according to income groups, the amount and quality of available housing and its distribution according to rentals and sales prices, employment, wages and other factors affecting the local housing needs and the meeting thereof, and may make the results of such studies and analyses available to the public and the building, housing and supply industries. It may also engage in research and disseminate information on the subject of housing.

HISTORY: 1962 Code Section 36-132; 1952 Code Section 36-132; 1946 (44) 1425.



SECTION 31-3-520. Power of examination; subpoenaing witnesses and production of books and records.

Each authority created under this chapter and Chapter 11 may conduct examinations, subpoena witnesses and require the attendance of witnesses and the production of books and records and may issue commissions for the examination of witnesses who are out of the jurisdiction, unable to attend before the authority or excused from attendance. An authority may delegate the powers conferred on it by this section to a committee appointed by it, consisting of one or more members of the authority, or to its counsel or any officer or employee specifically authorized by it. Any member of the authority, its counsel or any person designated by it to conduct an investigation or examination may administer oaths, take affidavits and issue subpoenas or commissions.

HISTORY: 1962 Code Section 36-133; 1952 Code Section 36-133; 1942 Code Section 5271-39; 1934 (38) 1368.



SECTION 31-3-530. Management and operation of housing projects; profits unlawful.

It is hereby declared to be the policy of this State that each housing authority shall manage and operate its housing projects in an efficient manner so as to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with providing decent, safe and sanitary dwelling accommodations and that no housing authority shall construct or operate any such project for profit or as a source of revenue to the city. To this end an authority shall fix the rentals for dwellings in its projects at no higher rate than it shall find to be necessary in order to produce revenues which, together with all other available moneys, revenues, income and receipts of the authority from whatever sources derived, will be sufficient (a) to pay, as they become due, the principal and interest on the bonds of the authority, (b) to meet the cost of, and to provide for, maintaining and operating the projects, including the cost of any insurance, and the administrative expenses of the authority and (c) to create, during not less than the six years immediately succeeding its issuance of any bonds, a reserve sufficient to meet the largest principal and interest payments which will be due on such bonds in any one year thereafter and to maintain such reserve.

HISTORY: 1962 Code Section 36-134; 1952 Code Section 36-134; 1942 Code Section 5271-41; 1937 (40) 431.



SECTION 31-3-540. Rental and tenant selections.

In the operation or management of housing projects, an authority shall at all times observe the following duties with respect to rentals and tenant selection:

(1) It may rent or lease the dwelling accommodations in the projects only to persons of low income or to persons of moderate to low income and at rentals within the financial reach of such persons;

(2) It may rent or lease to a tenant dwelling accommodations consisting of the number of rooms, but no greater number, which it considers necessary to provide safe and sanitary accommodations to the proposed occupants of the accommodations, without overcrowding.

HISTORY: 1962 Code Section 36-135; 1952 Code Section 36-135; 1942 Code Section 5271-42; 1937 (40) 431; 1938 (40) 1819; 1951 (47) 529; 1986 Act No. 369, Section 4.



SECTION 31-3-545. Procedures for payment of rent.

Any municipal or county housing authority shall provide for procedures whereby tenants of its property may pay their required rent in various reasonable ways, including but not limited to, payment by personal delivery or by mail.

HISTORY: 1985 Act No. 55, Section 1.



SECTION 31-3-550. Foreclosure frees projects from restrictions.

Nothing contained in this chapter and Chapter 11 shall be construed as limiting the power of an authority to vest in an obligee the right, in the event of a default by the authority, to take possession of a housing project or cause the appointment of a receiver thereof, free from all the restrictions imposed by this chapter and Chapter 11.

HISTORY: 1962 Code Section 36-136; 1952 Code Section 36-136; 1942 Code Section 5271-42; 1937 (40) 431; 1938 (40) 1819; 1951 (47) 529.



SECTION 31-3-560. Protection of deposits.

In order to protect funds deposited by an authority, all banks, bankers, trust companies or other persons carrying on a banking business, organized under the laws of the State, may give to the authority an undertaking with such sureties as shall be approved by the authority faithfully to keep and pay over upon the order of the authority any such deposits and agreed interest thereon or, in lieu of such sureties, to deposit with the authority as collateral such securities and in such amounts as may be agreed upon with the authority pursuant to a collateral deposit agreement in form and terms satisfactory to the authority. The collateral to be deposited shall consist of securities in which savings banks may legally invest funds within their control.

HISTORY: 1962 Code Section 36-137; 1952 Code Section 36-137; 1942 Code Section 5271-53; 1934 (38) 1368.



SECTION 31-3-570. Tax exemption; payments in lieu of taxes.

The property of an authority is declared to be public property used for essential public and governmental purposes and such property of an authority shall be exempt from all taxes and special assessments of the city, the county, the State or any political subdivision thereof. In lieu of such taxes or special assessments, an authority may agree to make payments to the city or the county or any such political subdivision for improvements, services and facilities furnished by such city, county or political subdivision for the benefit of a housing project, but in no event shall such payments exceed the estimated cost to such city, county or political subdivision of the improvements, services or facilities to be so furnished.

HISTORY: 1962 Code Section 36-138; 1952 Code Section 36-138; 1942 Code Section 5271-50; 1937 (40) 431.



SECTION 31-3-580. Projects subject to planning, zoning and other laws.

All projects of an authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the project is situated.

HISTORY: 1962 Code Section 36-139; 1952 Code Section 36-139; 1942 Code Section 5271-44; 1934 (38) 1368.



SECTION 31-3-590. Provisions affecting other public bodies not applicable.

No provisions with respect to the acquisition, operation or disposition of property by public bodies other than those contained in this chapter and Chapter 11 shall be applicable to an authority.

HISTORY: 1962 Code Section 36-140; 1952 Code Section 36-140; 1942 Code Section 5271-44; 1934 (38) 1368.



SECTION 31-3-600. Books and records.

An authority shall keep its books and records in such forms as may be prescribed by, or as shall be satisfactory to, the mayor and such books and records shall be open for inspection at any hour during any business day by any representative of the mayor or council. The accounts of the authority shall be kept in such manner that they shall show at all times the income from and all sums chargeable against each project. The authority shall on or before January thirty-first in each year after the year of its creation make a report to the mayor and the council, in such form and setting forth such information with respect to its financial condition and its activities during the preceding calendar year and during the entire period from its creation as the mayor or the council shall require. Each authority shall make such further reports as may from time to time be required by the mayor or the council.

HISTORY: 1962 Code Section 36-141; 1952 Code Section 36-141; 1942 Code Section 5271-51; 1934 (38) 1368.



SECTION 31-3-710. Counties empowered to create housing authorities.

In each county of the State there may be created in the manner herein provided a public body corporate and politic to be known as the housing authority of the county.

HISTORY: 1962 Code Section 36-181; 1952 Code Section 36-181; 1942 Code Section 5271-54; 1934 (38) 1368; 1935 (39) 500; 1937 (40) 267.



SECTION 31-3-720. Resolution of legislative delegation required for creation of authority.

Such an authority may be created by the legislative delegation of such county adopting a resolution declaring that there is need for such a housing authority to function in such county. Such declaration shall be made by such legislative delegation for such county in the same manner and subject to the same conditions as the declaration of a city council required by Section 31-3-320 for the purpose of establishing a housing authority of a city except that the petition referred to in Section 31-3-320 shall be signed by twenty-five residents of such county.

HISTORY: 1962 Code Section 36-182; 1952 Code Section 36-182; 1942 Code Section 5271-54; 1934 (38) 1368; 1935 (39) 500; 1937 (40) 267.



SECTION 31-3-730. Functions, rights, powers, duties, and liabilities of authorities.

The housing authorities of the counties shall, within their territorial jurisdiction as herein defined, have all of the functions, rights, powers, duties and liabilities provided in this chapter and Chapter 11 for housing authorities in cities, and the provisions of this chapter and Chapter 11 shall, within the territorial jurisdiction of such housing authorities of the counties, apply to the housing authorities of the counties in the same manner and to the same extent as this chapter and Chapter 11 applies to the housing authorities created in cities.

HISTORY: 1962 Code Section 36-183; 1952 Code Section 36-183; 1942 Code Section 5271-54; 1934 (38) 1368; 1935 (39) 500; 1937 (40) 267.



SECTION 31-3-740. Delegation and Senator authorized to perform functions of council and mayor.

As to the housing authorities of the counties the legislative delegation of the county in which such authority is situated may perform the acts herein required or permitted by this chapter and Chapter 11 to be performed by a council for the housing authority of a city and the Senator of such county may perform such acts as are required or permitted by this chapter and Chapter 11 to be performed by the mayor of such city.

HISTORY: 1962 Code Section 36-184; 1952 Code Section 36-184; 1942 Code Section 5271-54; 1934 (38) 1368; 1935 (39) 500; 1937 (40) 267.



SECTION 31-3-750. Territorial jurisdiction.

The territorial jurisdiction of a housing authority of a county shall be coterminous with the boundaries of the county in which such authority is situated but shall not include that portion of the county within the territorial jurisdiction of any housing authority of a city. But notwithstanding the provisions of this section the director may extend the territorial jurisdiction of a housing authority of a city over territory contiguous thereto, including territory included within the territorial jurisdiction of the housing authority of a county, and such extension of the territorial jurisdiction of a housing authority of a city and limitation of the territorial jurisdiction of the housing authority of the county affected thereby shall not be deemed to conflict with the housing authority of the county within the meaning of Section 31-3-390 unless a housing project shall have been constructed or acquired or the director shall determine that such a project is about to be constructed or acquired by the housing authority of such county within the territory proposed to be included within the territorial jurisdiction of the housing authority of the city.

HISTORY: 1962 Code Section 36-185; 1952 Code Section 36-185; 1942 Code Section 5271-54; 1934 (38) 1368; 1935 (39) 500; 1937 (40) 267; 1993 Act No. 181, Section 507.



SECTION 31-3-760. Territorial jurisdiction of authority may include city.

But the territorial jurisdiction of a housing authority of a county shall include the territorial jurisdiction of any housing authority of a city if a resolution is adopted by the council of the city, and also by the housing authority of the city if it shall have been theretofore established, declaring, as provided in Section 31-3-400, that there is a need for the county housing authority to exercise its powers within such city.

HISTORY: 1962 Code Section 36-186; 1952 Code Section 36-186; 1942 (42) 1742.



SECTION 31-3-770. Creation of authority in excluded county.

At any time after a county is excluded from the area of operation of a regional housing authority as provided in Sections 31-3-1060 to 31-3-1080 the legislative delegation of any such county may adopt a resolution declaring that there is a need for a housing authority in the county, if the legislative delegation shall find such need in the manner required by this chapter for a county housing authority to function. Thereupon a public body corporate and politic to be known as the housing authority of the county shall exist for such county and may transact business and exercise its powers. Nothing contained herein shall be construed as preventing such county from thereafter being included within the area of operation of a regional housing authority as provided in this chapter.

HISTORY: 1962 Code Section 36-187; 1952 Code Section 36-187; 1942 (42) 1742.



SECTION 31-3-780. Performance of functions of legislative delegation, council, and mayor in county which has withdrawn from regional housing authority.

In any county which has withdrawn from a regional housing authority to establish a county authority pursuant to this article, the county council or board which constitutes the governing body of the county shall exercise the powers and perform the duties prescribed for city councils and mayors in Article 5 of this chapter, and perform the functions of the legislative delegation and Senators prescribed in Sections 31-3-720, 31-3-740 and 31-3-770.

HISTORY: 1962 Code Section 36-188; 1969 (56) 662.



SECTION 31-3-910. Creation of regional housing authorities.

If the legislative delegation of each of two or more contiguous counties by resolution declares that there is a need for one housing authority to be created for all of such counties to exercise in such counties the powers and other functions prescribed for a regional housing authority, a public body corporate and politic to be known as a regional housing authority shall thereupon exist for all of such counties and exercise its powers and other functions in such counties and thereupon each county housing authority created for each of such counties shall cease to exist except for the purpose of winding up its affairs and executing a deed to the regional housing authority as herein provided. A regional housing authority may select any appropriate corporate name.

HISTORY: 1962 Code Section 36-201; 1952 Code Section 36-201; 1942 Code Section 5271-55; 1940 (41) 1687; 1942 (42) 1742.



SECTION 31-3-920. Effect of outstanding obligations of county housing authority upon creation of regional housing authority.

The legislative delegation of a county shall not adopt a resolution as aforesaid if there is a county housing authority created for such county which has any obligations outstanding unless (a) all obligees of such county housing authority and parties to contracts, bonds, notes and other obligations of such county housing authority consent in writing to the substitution of such regional housing authority in lieu of such county housing authority on all such contracts, bonds, notes or other obligations and (b) the commissioners of such county housing authority adopt a resolution consenting to the transfer of all the rights, contracts, obligations and property, real and personal, of such county housing authority to such regional housing authority as herein provided.

HISTORY: 1962 Code Section 36-202; 1952 Code Section 36-202; 1942 Code Section 5271-55; 1940 (41) 1687; 1942 (42) 1742.



SECTION 31-3-930. Findings prerequisite to creation of regional housing authority.

The legislative delegation of each of two or more contiguous counties shall by resolution declare that there is a need for one regional housing authority to be created for all of such counties to exercise powers and other functions herein prescribed in such counties only if each such legislative delegation finds (a) that in the area of its county there are unsanitary or unsafe inhabited dwelling accommodations or there is a shortage of safe and sanitary dwelling accommodations available to persons of low income at rentals they can afford and (b) that a regional housing authority would be a more efficient or economical administrative unit than a housing authority of such county to carry out the purposes of the Housing Authorities Law in such county. In determining whether dwelling accommodations are unsafe or unsanitary such legislative delegation may take into consideration the safety and sanitation of dwellings, the degree of overcrowding, the percentage of land coverage, the light, air space and access available to the inhabitants of such dwelling accommodations, the size and arrangement of the rooms, the sanitary facilities and the extent to which conditions exist in such buildings which endanger life or property by fire or other cause. Each such resolution shall be sufficient if it declares that there is a need for the regional housing authority and finds in substantially the foregoing terms (no further detail being necessary) that the conditions enumerated in (a) and (b) exist.

HISTORY: 1962 Code Section 36-203; 1952 Code Section 36-203; 1942 Code Section 5271-55; 1940 (41) 1687.



SECTION 31-3-940. Resolutions conclusive as to establishment; certificate as evidence thereof.

In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of the regional housing authority, such authority shall be conclusively deemed to have become created as a public body corporate and politic and established and authorized to transact business and exercise its powers hereunder upon proof of the adoption of a resolution declaring the need for such authority by the legislative delegation of each of the counties within such authority.

A certificate stating that such resolution has been adopted shall be admissible in evidence in any suit, action or proceeding.

HISTORY: 1962 Code Section 36-204; 1952 Code Section 36-204; 1942 Code Section 5271-55; 1940 (41) 1687.



SECTION 31-3-950. Effect of creation of regional housing authority on rights, contracts, agreements, obligations, and property of county housing authority.

When the conditions prescribed in Section 31-3-920 are complied with and such regional housing authority is created and authorized to exercise its powers and other functions, all rights, contracts, agreements, obligations and property of any existing county housing authority included in the regional housing authority shall be in the name of and vest in such regional housing authority, all obligations of such county housing authority shall be the obligations of such regional housing authority and all rights and remedies of any person against such county housing authority may be asserted, enforced and prosecuted against such regional housing authority to the same extent as they might have been asserted, enforced and prosecuted against such county housing authority. When any real property of a county housing authority vests in a regional housing authority as provided above, the county housing authority shall execute a deed to such property to the regional housing authority which thereupon shall file such deed in the office provided for the filing of deeds but any failure so to do shall not affect the vesting of such property in the regional housing authority as provided above.

HISTORY: 1962 Code Section 36-205; 1952 Code Section 36-205; 1942 Code Section 5271-55; 1940 (41) 1687; 1942 (42) 1742.



SECTION 31-3-960. Appointment of commissioners.

The senator of each county included in a regional housing authority shall appoint one person as a commissioner of such authority and each such commissioner to be first appointed by the senator of a county may be appointed at or after the time of the adoption of the resolution declaring the need of such regional housing authority or declaring the need for the inclusion of such county in the area of operation of such regional housing authority. When the area of operation of a regional housing authority is increased to include an additional county or counties as herein provided, the senator of each such county shall thereupon appoint one additional person as a commissioner of the regional housing authority. The senator of each county shall appoint the successor of the commissioner appointed by him or by any senator preceding him in office. If any county is excluded from the area of operation of a regional housing authority, the office of the commissioner of such regional housing authority appointed by the senator of such county shall be thereupon abolished. If the area of operation of a regional housing authority consists at any time of an even number of counties, the commissioners of the regional housing authority appointed by the senators of such counties shall appoint not less than one nor more than three persons as commissioners of the authority created for the region. At least one of the commissioners appointed shall be a person who is directly assisted by the public housing authority. However, there shall be no requirement to appoint such a person if the authority (1) operates less than three hundred public housing units, (2) provides reasonable notice to the resident advisory board, if applicable, of the opportunity for at least one person who is directly assisted by the authority to serve as a commissioner, and (3) within a reasonable time after receipt of the notice by the resident advisory board, has not been notified of the intention of any such person to serve. The person directly assisted by the authority shall be appointed unless the authority's rules require that the person be elected by other persons who are directly assisted by the authority.

No commissioner who is also a person directly assisted by the public housing authority shall be qualified to vote on matters affecting his official conduct or matters affecting his own individual tenancy, as distinguished from matters affecting tenants in general. No more than one third of the members of any housing authority commission shall be tenants of the authority or recipients of housing assistance through any program operated by the authority.

The commissioners of such authority appointed by the senators of such counties shall likewise appoint each person to succeed such additional commissioner; provided, that the term of office of such person begins during the terms of office of the commissioners appointing him.

HISTORY: 1962 Code Section 36-206; 1952 Code Section 36-206; 1942 Code Section 5271-56; 1940 (41) 1687; 1942 (42) 1742; 1999 Act No. 50, Section 3.



SECTION 31-3-970. Qualifications of commissioners.

No commissioner may be an officer or employee of a county. Nothing herein contained shall prevent the appointment of any person as a commissioner of the authority who resides within the territorial jurisdiction of the authority or within any additional area in which the authority is authorized to undertake a housing project and who is otherwise eligible for such appointment under this chapter and Chapter 11 and the State Constitution.

HISTORY: 1962 Code Section 36-207; 1952 Code Section 36-207; 1942 Code Section 5271-56; 1940 (41) 1687; 1942 (42) 1742; 1972 (57) 2516.



SECTION 31-3-980. Terms of office of commissioners.

(A) The commissioners of a regional housing authority appointed by the senators shall be appointed for terms of five years except that all vacancies shall be filled for the unexpired terms. The term of office of a commissioner appointed by the other commissioners when the area of operation of the authority consists of an even number of counties shall be as herein provided for a commissioner appointed by a senator, except that such term shall end at any earlier time that the area of operation of the regional housing authority shall be changed to consist of an odd number of counties. Each commissioner shall hold office until his successor has been appointed and has qualified, except as otherwise provided herein.

(B) The term of the commissioner who is directly assisted by the authority shall continue as long as he remains as an assisted resident.

HISTORY: 1962 Code Section 36-208; 1952 Code Section 36-208; 1942 Code Section 5271-56; 1940 (41) 1687; 1942 (42) 1742; 1999 Act No. 50, Section 4.



SECTION 31-3-990. Removal of commissioners.

(A) For inefficiency, neglect of duty, or misconduct in office, a commissioner of a regional housing authority may be removed by the senator of the county appointing him or, in the case of the commissioner appointed by the commissioners of the regional housing authority, by such commissioners. A commissioner of a regional housing authority may be removed only after he shall have been given a copy of the charges at least ten days prior to the hearing thereon and had an opportunity to be heard in person or by counsel.

(B) The commissioner who is directly assisted by the authority must remain as an assisted resident in order to continue service on the board of commissioners. In the event that the commissioner who is directly assisted by the authority vacates the assisted housing unit or is evicted from the assisted housing unit, he shall be automatically removed from the board of commissioners with no opportunity to be heard or to contest the removal.

HISTORY: 1962 Code Section 36-209; 1952 Code Section 36-209; 1942 Code Section 5271-56; 1940 (41) 1687; 1999 Act No. 50, Section 5.



SECTION 31-3-1000. Quorum; right to hold and location of meetings.

A majority of the commissioners of a regional housing authority shall constitute a quorum of such authority for the purpose of organizing the authority and conducting the business thereof. Nothing contained in this chapter and Chapter 11 shall be construed to prevent meetings of the commissioners of a housing authority anywhere within the perimeter boundaries of the area of operation or territorial jurisdiction of the authority or within any additional area in which the authority is authorized to undertake a housing project.

HISTORY: 1962 Code Section 36-210; 1952 Code Section 36-210; 1942 Code Section 5271-56; 1940 (41) 1687; 1942 (42) 1742.



SECTION 31-3-1010. Area of operation.

The area of operation of a regional housing authority shall include, except as otherwise provided in this chapter and Chapter 11, all of the counties for which such regional housing authority is created and established. But such area of operation shall not include any portion of any county which lies within the territorial boundaries of any city until a resolution is adopted by the council of the city and also by the housing authority of the city if it shall have been theretofore established declaring, as provided in Section 31-3-400, that there is need for the regional housing authority to exercise its powers within such city.

HISTORY: 1962 Code Section 36-211; 1952 Code Section 36-211; 1942 Code Section 5271-57; 1940 (41) 1687; 1942 (42) 1742.



SECTION 31-3-1020. Increase of area of operation.

The area of operation of a regional housing authority shall be increased from time to time to include one or more additional contiguous counties, except any portion thereof within a city until a resolution or resolutions are adopted by the council and the housing authority, if there be one, of such city, as provided in Section 31-3-1010, not already within a regional housing authority if the legislative delegation of each of the counties then included in the area of operation of such regional housing authority, the commissioners of the authority and the legislative delegation of each such additional county or counties each adopt a resolution declaring that there is a need for the inclusion of such additional county or counties in the area of operation of such authority. Upon the adoption of such resolutions the county housing authority created for any such additional county shall cease to exist except for the purpose of winding up its affairs and executing a deed to the regional housing authority as herein provided.

HISTORY: 1962 Code Section 36-212; 1952 Code Section 36-212; 1942 (42) 1742.



SECTION 31-3-1030. Consent of county housing authority having outstanding obligations required as prerequisite to increase of area of operation.

Such resolutions shall not be adopted if there is a county housing authority created for any such additional county which has any obligations outstanding unless (a) all obligees of such county housing authority and parties to the contracts, bonds, notes and other obligations of any such authority consent in writing to the substitution of such regional housing authority in lieu of such county housing authority on all such contracts, bonds, notes or other obligations and (b) the commissioners of such county housing authority adopt a resolution consenting to the transfer of all the rights, contracts, obligations and property, real and personal, of such county housing authority to such regional housing authority as herein provided.

HISTORY: 1962 Code Section 36-213; 1952 Code Section 36-213; 1942 (42) 1742.



SECTION 31-3-1040. Findings prerequisite to increase of area of operation.

The legislative delegation of each of the counties in the regional housing authority, the commissioners of the regional housing authority and the legislative delegation of each such additional county or counties shall by resolution declare that there is a need for the inclusion of such additional county or counties in the area of operation of the regional housing authority only if (a) the legislative delegation of each such additional county or counties finds that unsanitary or unsafe inhabited dwelling accommodations exist in such county or there is a shortage of safe and sanitary dwelling accommodations in such county available to persons of low income at rentals they can afford and (b) the legislative delegation of each of the counties then included in the area of operation of the regional housing authority, the commissioners of the regional housing authority and the legislative delegation of each such additional county or counties find that the regional housing authority would be a more efficient or economical administrative unit to carry out the purposes of this chapter and Chapter 11 if the area of operation of the regional housing authority is increased to include such additional county or counties.

In determining whether dwelling accommodations are unsafe or unsanitary the legislative delegation of a county shall take into consideration the safety and sanitation of dwellings, the light and air space available to the inhabitants of such dwellings, the degree of overcrowding, the size and arrangement of the rooms and the extent to which conditions exist in such dwellings which endanger life or property by fire or other causes.

HISTORY: 1962 Code Section 36-214; 1952 Code Section 36-214; 1942 (42) 1742.



SECTION 31-3-1050. Effect of increase of area of operation on property, obligations, and the like of county authority.

When the conditions prescribed by Section 31-3-1030 are complied with and the area of operation of such regional housing authority is increased to include an additional county all rights, contracts, agreements, obligations and property of the county housing authority, if there be one, shall be in the name of and vest in such regional housing authority, all obligations of such county housing authority shall be the obligations of such regional housing authority and all rights and remedies of any person against such county housing authority may be asserted, enforced and prosecuted against such regional housing authority to the same extent as they might have been asserted, enforced and prosecuted against such county housing authority.

When any real property of a county housing authority vests in a regional authority as provided above, the county housing authority shall execute a deed of such property to the regional authority which thereupon shall file such deed in the office provided for the filing of deeds but any failure so to do shall not affect the vesting of such property in the regional housing authority as provided above.

HISTORY: 1962 Code Section 36-215; 1952 Code Section 36-215; 1942 (42) 1742.



SECTION 31-3-1060. Decrease of area of operation.

The area of operation of a regional housing authority shall be decreased from time to time to exclude one or more counties from such area if the legislative delegation of each of the counties in such area and the commissioners of the regional housing authority each adopt a resolution declaring that there is a need for excluding such county or counties from such area.

HISTORY: 1962 Code Section 36-216; 1952 Code Section 36-216; 1942 (42) 1742.



SECTION 31-3-1070. Consent of all holders of evidences of indebtedness prerequisite to decrease of area of operation.

No action may be taken pursuant to Section 31-3-1060 if the regional housing authority has outstanding any bonds, notes or other evidences of indebtedness unless all holders of such evidences of indebtedness consent in writing to such action.

HISTORY: 1962 Code Section 36-217; 1952 Code Section 36-217; 1942 (42) 1742.



SECTION 31-3-1080. Findings prerequisite to decrease of area of operation.

The legislative delegation of each of the counties in the area of operation of the regional housing authority and the commissioners of the regional housing authority shall adopt a resolution declaring that there is a need for excluding a county or counties from such area if (a) each such legislative delegation of the counties to remain in the area of operation of the regional housing authority and the commissioners of the regional housing authority find that, because of facts arising or determined subsequent to the time when such area first included the county or counties to be excluded, the regional housing authority would be a more efficient or economical administrative unit to carry out the purposes of this chapter and Chapter 11 if such county or counties were excluded from such area and (b) the legislative delegation of each such county or counties to be excluded and the commissioners of the regional housing authority each also find that, because of the aforesaid changed facts, the purposes of this chapter and Chapter 11 could be carried out more effectively or economically in such county or counties if the area of operation of the regional housing authority did not include such county or counties.

In determining whether dwelling accommodations are unsafe or unsanitary the legislative delegation of a county shall take into consideration the safety and sanitation of dwellings, the light and air space available to the inhabitants of such dwellings, the degree of overcrowding, the size and arrangement of the rooms and the extent to which conditions exist in such dwellings which endanger life or property by fire or other causes.

HISTORY: 1962 Code Section 36-218; 1952 Code Section 36-218; 1942 (42) 1742.



SECTION 31-3-1090. Withdrawal of county from regional housing authority and creation of county housing authority; notice and hearing.

In addition to the procedure for decreasing the counties participating in regional housing authorities prescribed in this article, any county with a population of more than fifty thousand, according to the latest official United States census, which is a participant in a regional housing authority may, subject to the conditions prescribed in Sections 31-3-1100 and 31-3-1110, by a resolution of the governing body of such county, withdraw from the regional authority and create a county housing authority, pursuant to Article 7 of this chapter; provided, however, that prior to a decision to withdraw from the regional authority, the governing body of the county shall:

(1) Give notice in writing to the United States Department of Housing and Urban Development and to the regional authority of its intention to withdraw, specifying the time and place of a public hearing to be held on the question; and

(2) Conduct a public hearing not sooner than thirty days after such notice, at which the regional authority and others may present evidence to establish that the county seeking to withdraw from the regional authority is obligated by bonds, notes or other evidence of indebtedness for projects or other activities of the regional authority within the county seeking to withdraw or that the regional authority owns real property in the county.

HISTORY: 1962 Code Section 36-218.1; 1969 (56) 662.



SECTION 31-3-1100. Circumstances precluding withdrawal of county from regional housing authority; assumption of share of obligations of regional authority.

If it is determined at the hearing that the regional authority owns real property in the county seeking to withdraw, such county shall not withdraw from the regional authority. If it is determined that the regional authority has conducted other activities within the boundaries of the county for which it is determined indebtedness is outstanding; or that the regional authority has acquired no real property in the county, but is obligated to perform activities within the county by reason of an executory contract; or that the regional authority is obligated by forms of indebtedness which cannot be identified with its projects at any particular location or locations and which were incurred as a result of activities performed without regard to situs, the county authority may be established with corporate powers provided in Article 7 of this chapter after a finding that the regional authority owns no real property in the county, but the county authority shall have no territorial jurisdiction to operate within the county until it has, by resolution, assumed the county's proportionate share of such indebtedness or such contractual obligation. The county authority's resolution shall also provide for assumption of existing obligations which may be disclosed in the future. The county authority shall assume obligations incurred by the regional authority without regard to situs in the proportion that the population of the county bears to the total population of all of the counties in the regional authority based on the latest United States census, or in case of obligations identifiable with activities conducted within the county, the entire obligation shall be assumed for those activities conducted within the territory of the county.

HISTORY: 1962 Code Section 36-218.2; 1969 (56) 662.



SECTION 31-3-1110. Assumption of obligations by county of regional authority disclosed subsequent to withdrawal.

If any county withdraws from a regional authority under the provisions of Sections 31-3-1090 and 31-3-1100, and it is subsequently determined by a court of competent jurisdiction that the county was, in fact, identified with any aggregate obligation or indebtedness of the regional authority for funds expended prior to its withdrawal from the region, which was not disclosed prior to withdrawal from the regional authority, the county housing authority shall thereupon assume its proportionate share of such aggregate obligation, but only in the manner and to the extent such obligation would apply to the county as a member of the regional authority.

Any county withdrawing from a regional authority pursuant to Sections 31-3-1090 and 31-3-1100 shall not be subject to the provisions of Sections 31-3-1060, 31-3-1070 and 31-3-1080.

HISTORY: 1962 Code Section 36-218.3; 1969 (56) 662.



SECTION 31-3-1120. Effect when area of operation is decreased to one county.

If such action decreases the area of operation of the regional housing authority to only one county, such authority shall thereupon constitute and become a housing authority for such county, in the same manner as though such authority were thereupon authorized to transact business and exercise its powers pursuant to other provisions of this chapter and Chapter 11 and the commissioners of such authority shall be thereupon appointed as provided for the appointment of commissioners of a housing authority created for a county.

HISTORY: 1962 Code Section 36-219; 1952 Code Section 36-219; 1942 (42) 1742.



SECTION 31-3-1130. Disposition of property in excluded county.

Any property held by a regional housing authority within a county excluded from the area of operation of such authority, as herein provided, shall, as soon as practicable after the exclusion of such county, be disposed of by such authority in the public interest.

HISTORY: 1962 Code Section 36-220; 1952 Code Section 36-220; 1942 (42) 1742.



SECTION 31-3-1140. Hearings prerequisite to creation or change of regional housing authority.

The legislative delegation of a county shall not adopt any resolution authorized by Sections 31-3-910, 31-3-1020 or 31-3-1060 and 31-3-1080 unless a public hearing has first been held. The legislative delegation of such county shall give notice of the time, place and purpose of the public hearing at least ten days prior to the day on which the hearing is to be held, in a newspaper published in the county or, if there is no newspaper in the county, then in a newspaper published in the State and having a general circulation in the county. Upon the date fixed for such public hearing an opportunity to be heard shall be granted to all residents of such county and to all other interested persons.

HISTORY: 1962 Code Section 36-221; 1952 Code Section 36-221; 1942 (42) 1742.



SECTION 31-3-1150. Functions, rights, powers, and duties of regional housing authority.

A regional housing authority shall have all of the functions, rights, powers and duties provided for housing authorities created for cities and counties. The provisions of this chapter and Chapter 11 shall apply to a regional housing authority in the same manner and to the same extent as such provisions are applicable to a housing authority created for a city or county, and the term "authority" or "housing authority" as used in such provisions shall be construed as including "regional housing authority," unless a different meaning clearly appears from the context.

HISTORY: 1962 Code Section 36-222; 1952 Code Section 36-222; 1942 Code Section 5271-57; 1940 (41) 1687.



SECTION 31-3-1160. Books, records, and accounts open to inspection; reports.

A regional housing authority shall have its books, records and accounts open for inspection at any hour during any business day by any representative of the Senator or legislative delegation of any county included in the territorial jurisdiction of such authority. Such authority shall on or before January thirty-first in each year after the year of its creation make a report to the Senators and legislative delegations of the counties in the territorial jurisdiction of such authority with respect to its financial condition and its activities.

HISTORY: 1962 Code Section 36-223; 1952 Code Section 36-223; 1942 Code Section 5271-56; 1940 (41) 1687.



SECTION 31-3-1310. Construction of terms in provisions relating to regional housing authorities.

For the purposes of this article, the following words and phrases, when used in the provisions of this chapter applicable to regional housing authorities, shall be construed as follows, unless a different meaning is clearly required by the context:

(1) "Legislative delegation" shall be construed to mean "council";

(2) "Senator" shall be construed to mean "mayor";

(3) "County" shall be construed to mean "municipality";

(4) "County housing authority" shall be construed to mean "housing authority of the city"; and

(5) "Regional housing authority" shall be construed to mean "consolidated housing authority."

HISTORY: 1962 Code Section 36-234; 1952 Code Section 36-234; 1942 (42) 1742.



SECTION 31-3-1320. Creation of consolidated housing authority.

If the council of each of two or more municipalities, whether or not contiguous, by resolution declares that there is a need for one housing authority to be created for all of such municipalities to exercise in such municipalities the powers and other functions prescribed for a housing authority, a public body corporate and politic to be known as a consolidated housing authority, with such corporate name as it selects, shall thereupon exist for all of such municipalities and exercise its powers and other functions within its area of operation, including the power to undertake projects therein. Thereupon each housing authority, if any, created for each of such municipalities shall cease to exist except for the purpose of winding up its affairs and executing a deed of its real property to the consolidated housing authority.

HISTORY: 1962 Code Section 36-231; 1952 Code Section 36-231; 1942 (42) 1742.



SECTION 31-3-1330. Prerequisite to creation.

The council of a municipality for which a housing authority has not been created shall not adopt the resolution required as a prerequisite to the establishment of a consolidated housing authority unless it first declares that there is a need for a housing authority to function in the municipality and such declaration shall be made in the same manner and subject to the same conditions as the declaration of the council of a city required by Section 31-3-320 for the purpose of creating a housing authority for the city.

HISTORY: 1962 Code Section 36-232; 1952 Code Section 36-232; 1942 (42) 1742.



SECTION 31-3-1340. Applicability of provisions governing regional housing authorities.

The creation of a consolidated housing authority and the finding of need therefor shall be subject to the same provisions and limitations of this chapter as are applicable to the creation of a regional housing authority and all of the provisions of this chapter applicable to regional housing authorities and the commissioners thereof shall be applicable to consolidated housing authorities and the commissioners thereof.

HISTORY: 1962 Code Section 36-233; 1952 Code Section 36-233; 1942 (42) 1742.



SECTION 31-3-1350. Area of operation.

The area of operation of a consolidated housing authority shall include all of the territory within the boundaries of each municipality joining in the creation of such authority, except that such area of operation may be changed to include or exclude any municipality or municipalities in the same manner and under the same provisions as provided in this chapter for changing the area of operation of a regional housing authority by including or excluding a county or counties.

HISTORY: 1962 Code Section 36-235; 1952 Code Section 36-235; 1942 (42) 1742.



SECTION 31-3-1360. Functions, rights, powers, and the like of authority.

Except as otherwise provided herein, a consolidated housing authority and the commissioners thereof shall, within the area of operation of such consolidated housing authority, have the same functions, rights, powers, duties, privileges, immunities and limitations as those provided for housing authorities created for cities, counties or groups of counties and the commissioners of such housing authorities, in the same manner as though all the provisions of law applicable to housing authorities created for cities, counties or groups of counties were applicable to consolidated housing authorities.

HISTORY: 1962 Code Section 36-236; 1952 Code Section 36-236; 1942 (42) 1742.



SECTION 31-3-1510. Loans or grants from Federal agencies.

Each authority created under this chapter and Chapter 11 may apply for, receive and expend without limitation as to amount and under such regulations and conditions as it may deem desirable or may be prescribed by the United States or any agent or agency thereof any moneys lent, granted or otherwise made available by any corporation or agency of the United States created or authorized under the laws of the United States.

HISTORY: 1962 Code Section 36-151; 1952 Code Section 36-151; 1942 Code Section 5271-39; 1934 (38) 1368.



SECTION 31-3-1520. Provisions in contracts with United States.

In any contract or amendatory or superseding contract for a loan and annual contributions entered into between a housing authority and the Federal Government, or any agency thereof, with respect to any housing project undertaken by such housing authority, any such housing authority may make such covenants, including covenants with holders of obligations of the authority issued for purposes of the projects involved, with and confer upon the Federal Government, or any agency thereof, such rights and remedies as the housing authority deems necessary to assure the fulfillment of the purposes for which the project was undertaken. In any contract with the Federal Government for annual contributions to an authority, the authority may obligate itself to convey to the Federal Government possession of, or title to, the project to which such contract relates upon the occurrence of a substantial default, as defined in such contract, with respect to the covenants or conditions to which the authority is subject and such obligation shall be specifically enforceable and shall not constitute a mortgage, any other provision of law to the contrary notwithstanding. Such contract may further provide that in case of such conveyance the Federal Government may complete, operate, manage, lease, convey or otherwise deal with the project in accordance with the terms of such contract. But any such contract shall require that, as soon as practicable after the Federal Government is satisfied that all defaults with respect to the project have been cured and that the project will thereafter be operated in accordance with the terms of the contract, the Federal Government shall reconvey to the authority the project as then constituted.

HISTORY: 1962 Code Section 36-152; 1952 Code Section 36-152; 1942 (42) 1742; 1951 (47) 529.



SECTION 31-3-1530. Agreement limiting powers in connection with governmental loans or grants.

In connection with any loan or grant by a government, an authority may agree to limitations upon the exercise of any powers conferred upon the authority by this chapter and Chapter 11.

HISTORY: 1962 Code Section 36-153; 1952 Code Section 36-153; 1942 Code Section 5271-39; 1934 (38) 1368.



SECTION 31-3-1540. Minimum wages and maximum hours.

A housing authority may, notwithstanding anything to the contrary contained in this chapter and Chapter 11 or in any other provision of law, agree to any conditions attached to Federal financial assistance relating to the determination of prevailing salaries or wages, payment of not less than prevailing salaries or wages or compliance with labor standards in the development or administration of projects, and include in any contract let in connection with a project a stipulation requiring that the contractor and any subcontractors comply with the requirements as to minimum salaries or wages and maximum hours of labor and any other conditions which the Federal Government may have attached to its financial aid of the project.

HISTORY: 1962 Code Section 36-154; 1952 Code Section 36-154; 1942 Code Section 5271-40; 1937 (40) 431; 1951 (47) 529.



SECTION 31-3-1550. Agreements for supervision and control of project by State or Federal Government.

An authority may, in connection with the borrowing of funds or otherwise, enter into any agreement with the State or Federal Government or any agency or subdivision thereof providing for supervision and control of the authority of any project and containing such other covenants, terms and conditions as the authority may deem advisable.

HISTORY: 1962 Code Section 36-155; 1952 Code Section 36-155; 1942 Code Section 5271-44; 1934 (38) 1368.



SECTION 31-3-1560. Issuance of bonds; security therefor.

An authority may issue bonds from time to time in its discretion for any of its corporate purposes. An authority may also issue refunding bonds for the purpose of paying or retiring bonds previously issued by it. An authority may issue such types of bonds as it may determine, including bonds on which the principal and interest are payable (a) exclusively from the income and revenues of the housing project financed with the proceeds of such bonds or with such proceeds together with a grant from the Federal Government in aid of such project, (b) exclusively from the income and revenues of certain designated housing projects whether or not they were financed in whole or in part with the proceeds of such bonds or (c) from its revenues generally. Any of such bonds may be additionally secured by a pledge of any revenue or a mortgage of any housing project, projects or other property of the authority.

HISTORY: 1962 Code Section 36-156; 1952 Code Section 36-156; 1942 Code Section 5271-45; 1937 (40) 431.



SECTION 31-3-1570. Terms of bonds; negotiability.

Bonds of an authority shall be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, mature at such time or times, bear interest at such rate or rates, not exceeding six per cent per annum, be in such denomination or denominations, be in such form, either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as such resolution and the trust indenture or mortgage may provide. Any provision of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter and Chapter 11 shall be fully negotiable.

HISTORY: 1962 Code Section 36-157; 1952 Code Section 36-157; 1942 Code Section 5271-46; 1937 (40) 431; 1938 (40) 1819.



SECTION 31-3-1580. Provisions of bonds, trust indentures, and mortgages.

In connection with the issuance of bonds or the incurring of obligations under leases and in order to secure the payment of such bonds or obligations, an authority, in addition to its other powers, may:

(1) Pledge all or any part of its gross or net rents, fees or revenues to which its right then exists or may thereafter come into existence;

(2) Mortgage all or any part of its real or personal property then owned or thereafter acquired;

(3) Covenant against pledging all or any part of its rents, fees and revenues or against mortgaging all or any part of its real or personal property to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property;

(4) Covenant with respect to limitations on its right to sell, lease or otherwise dispose of any housing project or any part thereof;

(5) Covenant as to what other or additional debts or obligations may be incurred by it;

(6) Covenant as to the bonds to be issued and as to the issuance of such bonds in escrow or otherwise and as to the use and disposition of the proceeds thereof;

(7) Provide for the replacement of lost, destroyed or mutilated bonds;

(8) Covenant against extending the time for the payment of its bonds or interest thereon;

(9) Redeem the bonds and covenant for their redemption and provide the terms and conditions thereof;

(10) Covenant, subject to the limitations contained in this chapter and Chapter 11, as to the rents and fees to be charged in the operation of a housing project and the amount to be raised each year or other period of time by rents, fees and other revenues and as to the use and disposition to be made thereof;

(11) Create or authorize the creation of special funds for moneys held for construction or operating costs, debt service, reserves or other purposes and covenant as to the use and disposition of the moneys held in such funds;

(12) Prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

(13) Covenant as to the use and maintenance of any or all of its real or personal property the replacement thereof, the insurance to be carried thereon and the use and disposition of insurance moneys;

(14) Covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation and covenant and prescribe as to events of default and terms and conditions upon which any or all of its bonds or obligations shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived;

(15) Vest in a trustee or trustees or the holders of bonds or any proportion of them the right to enforce the payment of the bonds or any covenants securing or relating to the bonds and vest in a trustee or trustees the right, in the event of a default by the authority, to take possession and use, operate and manage any housing project or part thereof and to collect the rents and revenues arising therefrom and to dispose of such moneys in accordance with the agreement of the authority with the trustee;

(16) Provide for the powers and duties of a trustee or trustees and limit the liabilities thereof and provide the terms and conditions upon which the trustee or trustees or the holders of bonds or any proportion of them may enforce any covenant or rights securing or relating to the bonds; and

(17) Exercise all or any part or combination of the powers herein granted, make covenants other than and in addition to the covenants herein expressly authorized, of like or different character and make such covenants and do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds or, in the absolute discretion of the authority, as will tend to make the bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein.

HISTORY: 1962 Code Section 36-158; 1952 Code Section 36-158; 1942 Code Section 5271-47; 1937 (40) 431.



SECTION 31-3-1590. Covenant as to extent of area of operation.

In connection with the issuance of bonds or the incurring of other obligations, a regional housing authority may covenant as to limitations on its right to adopt resolutions relating to the increase or decrease of its area of operation.

HISTORY: 1962 Code Section 36-159; 1952 Code Section 36-159; 1942 (42) 1742.



SECTION 31-3-1600. Effect of recital in bond of purpose of issuance.

In any suit, action or proceeding involving the validity or enforceability of any bonds of an authority or the security therefor, any such bond reciting in substance that it has been issued by the authority to aid in financing a housing project to provide dwelling accommodations for persons of low income shall be conclusively deemed to have been issued for a housing project of such character and such project shall be conclusively deemed to have been planned, located and constructed in accordance with the purposes and provisions of this chapter and Chapter 11.

HISTORY: 1962 Code Section 36-160; 1952 Code Section 36-160; 1942 Code Section 5271-46; 1937 (40) 431; 1938 (40) 1819.



SECTION 31-3-1610. Tax exemption of bonds, notes, etc.

Bonds, notes, debentures and other evidences of indebtedness of an authority are declared to be issued for a public purpose and to be public instrumentalities and, together with interest thereon, shall be exempt from taxes.

HISTORY: 1962 Code Section 36-161; 1952 Code Section 36-161; 1942 Code Section 5271-52; 1934 (38) 1368.



SECTION 31-3-1620. Sale of bonds.

The bonds of an authority may be sold at public or private sale at not less than par.

HISTORY: 1962 Code Section 36-162; 1952 Code Section 36-162; 1942 Code Section 5271-46; 1937 (40) 431; 1938 (40) 1819.



SECTION 31-3-1630. Bonds or other obligations as investments.

Notwithstanding any restrictions on investments contained in any laws of this State, the State and all public officers, municipal corporations, political subdivisions and public bodies, all banks, bankers, trust companies, savings banks and institutions, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business, all insurance companies, insurance associations and other persons carrying on an insurance business and all executors, administrators, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control in any bonds or other obligations issued by a housing authority pursuant to this chapter and Chapter 11 or issued by any public housing authority or agency in the United States when such bonds or other obligations are secured by a pledge of annual contributions to be paid by the United States Government or any agency thereof. Such bonds and other obligations shall be authorized security for all public deposits.

But nothing contained in this section shall be construed as relieving any person from any duty of exercising reasonable care in selecting securities.

HISTORY: 1962 Code Section 36-163; 1952 Code Section 36-163; 1942 Code Section 5271-91; 1939 (41) 329.



SECTION 31-3-1640. Validity of bond signed by commissioner or officer leaving office before delivery.

In case any of the commissioners or officers of the authority whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery.

HISTORY: 1962 Code Section 36-164; 1952 Code Section 36-164; 1942 Code Section 5271-46; 1937 (40) 431; 1938 (40) 1819.



SECTION 31-3-1650. Personal liability on bonds; bonds shall not constitute "indebtedness".

Neither the commissioners of an authority nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of an authority (and the bonds and obligations shall so state on their face) shall not be a debt of the city, the county, the State or any political division or subdivision thereof and neither the city, the county, nor the State or any political division or subdivision thereof shall be liable thereon, nor in any event shall such bonds or obligations be payable out of any funds or properties other than those of the authority. The bonds shall not constitute an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction.

HISTORY: 1962 Code Section 36-165; 1952 Code Section 36-165; 1942 Code Section 5271-45; 1937 (40) 431.



SECTION 31-3-1660. Remedies of obligee of housing authority.

An obligee of an authority shall have the right in addition to all other rights which may be conferred on such obligee, subject only to any contractual restrictions binding upon such obligee:

(1) By mandamus, suit, action or proceeding at law or in equity to compel the authority and the commissioners, officers, agents or employees thereof to perform each and every term, provision and covenant contained in any contract of the authority with or for the benefit of such obligee and to require the carrying out of any or all such covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by this chapter and Chapter 11; and

(2) By suit, action or proceeding in equity to enjoin any acts or things which may be unlawful or the violation of any of the rights of such obligee.

HISTORY: 1962 Code Section 36-166; 1952 Code Section 36-166; 1942 Code Section 5271-48; 1937 (40) 431.



SECTION 31-3-1670. Additional remedies conferrable on obligee.

An authority may by its resolution, trust indenture, mortgage, lease or other contract confer upon any obligee holding or representing a specified amount in bonds or holding a lease the right, in addition to all rights that may otherwise be conferred, upon the happening of an event of default as defined in such resolution or instrument, by suit, action or proceeding in any court of competent jurisdiction:

(1) To cause possession of any housing project or any part thereof to be surrendered to any such obligee;

(2) To obtain the appointment of a receiver of any housing project of the authority or any part thereof and of the rents and profits therefrom who may enter and take possession of such housing project or any part thereof and operate and maintain it and collect and receive all fees, rents, revenues or other charges thereafter arising therefrom and shall keep such moneys in a separate account or accounts and apply them in accordance with the obligations of the authority as the court shall direct; and

(3) To require the authority and the commissioners thereof to account as if it and they were the trustees of an express trust.

HISTORY: 1962 Code Section 36-167; 1952 Code Section 36-167; 1942 Code Section 5271-49; 1937 (40) 431.



SECTION 31-3-1680. Debt insurance.

A housing authority may, notwithstanding anything to the contrary contained in this chapter and Chapter 11 or in any other provision of law, procure or agree to the procurement of insurance or guarantees from the Federal Government of the payment of any debts or parts thereof incurred by the authority and may pay the premium on any such insurance.

HISTORY: 1962 Code Section 36-168; 1952 Code Section 36-168; 1942 Code Section 5271-40; 1937 (40) 431.



SECTION 31-3-1690. Relationship with State Budget and Control Board.

No authority shall be required to offer its securities to the State Budget and Control Board at any time nor shall any authority be required to turn over any surplus of sinking funds to said Board.

HISTORY: 1962 Code Section 36-169; 1952 Code Section 36-169; 1942 Code Section 5271-44; 1934 (38) 1368; 1950 (46) 3605.



SECTION 31-3-1810. Housing authorities empowered to provide housing for low income families in rural areas.

Any housing authority which has rural areas under its jurisdiction may undertake the provision of housing for families of low income in such rural areas and may comply with any conditions, not inconsistent with the purposes of this chapter and Chapter 11, required by the Federal Government pursuant to Federal law in any contract for financial assistance with the authority concerning such undertakings.

HISTORY: 1962 Code Section 36-251; 1952 Code Section 36-251; 1942 Code Section 5271-58; 1940 (41) 1687; 1951 (47) 529.






CHAPTER 5 - HOUSING CO-OPERATION LAW

SECTION 31-5-10. Short title.

This chapter may be referred to as the "Housing Cooperation Law."

HISTORY: 1962 Code Section 36-301; 1952 Code Section 36-301; 1942 Code Section 5271-71; 1939 (41) 320; 1945 (44) 156.



SECTION 31-5-20. Definitions.

The following terms, whenever used or referred to in this chapter shall have the following respective meanings, unless a different meaning clearly appears from the context:

(1) "Housing authority" shall mean any housing authority created pursuant to the Housing Authorities Law;

(2) "Housing project" shall mean any work or undertaking of a housing authority pursuant to the Housing Authorities Law or any similar work or undertaking of the Federal Government;

(3) "State public body" shall mean any city, town, county, municipal corporation, commission, district, authority or other subdivision or public body of the State;

(4) "Governing body" shall mean the council, board or other body having charge of the fiscal affairs of the State public body;

(5) "Federal Government" shall include the United States, the United States housing authority and any other agency or instrumentality, corporate or otherwise, of the United States of America.

HISTORY: 1962 Code Section 36-302; 1952 Code Section 36-302; 1942 Code Section 5271-73; 1939 (41) 320; 1945 (44) 156.



SECTION 31-5-30. Kinds of assistance available from State public bodies in planning, undertaking, construction, or operation of housing projects.

For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of housing projects located within the area in which it is authorized to act, any State public body may upon such terms, with or without consideration, as it may determine:

(1) Dedicate, sell, convey or lease any of its interest in any property or grant easements, licenses or any other rights or privileges therein to a housing authority or the Federal Government;

(2) Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities or any other works which it is otherwise empowered to undertake to be furnished adjacent to or in connection with housing projects;

(3) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake;

(4) Plan or replan or zone or rezone any part of such State public body, make exceptions from building regulations and ordinances and, if the body be a city or town, change its map;

(5) Cause services to be furnished to the housing authority of the character which such State public body is otherwise empowered to furnish;

(6) Enter into agreements with respect to the exercise by such State public body of its powers relating to the repair, closing or demolition of unsafe, insanitary or unfit dwellings;

(7) Employ, notwithstanding the provisions of any other law, any funds belonging to or within the control of such State public body, including funds derived from the sale or furnishing of property or facilities to a housing authority, in the purchase of the bonds or other obligations of a housing authority and exercise all the rights of any holder of such bonds or other obligations;

(8) Do any and all things necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of such housing projects;

(9) Incur the entire expense of any public improvements made by such State public body in exercising the powers granted in this chapter; and

(10) Enter into agreements (which may extend over any period, notwithstanding any provision or rule of law to the contrary) with a housing authority respecting action to be taken by such State public body pursuant to any of the powers granted by this chapter and if at any time title to, or possession of, any project is held by any public body or governmental agency authorized by law to engage in the development or administration of low-rent housing or slum clearance projects, including any agency or instrumentality of the United States of America, the provisions of such agreements shall inure to the benefit of and may be enforced by such public body or governmental agency.

HISTORY: 1962 Code Section 36-303; 1952 Code Section 36-303; 1942 Code Section 5271-74; 1939 (41) 320; 1945 (44) 156; 1951 (47) 529.



SECTION 31-5-40. Conveyances authorized by Section 31-5-30; appraisals, public notices, etc.

Any law or statute to the contrary notwithstanding, any sale, conveyance, lease or agreement authorized by Section 31-5-30 may be made by a State public body without appraisal, public notice, advertisement or public bidding.

HISTORY: 1962 Code Section 36-304; 1952 Code Section 36-304; 1942 Code Section 5271-74; 1939 (41) 320; 1945 (44) 156.



SECTION 31-5-50. State public body precluded from requiring changes in housing projects acquired by housing authority from Federal Government.

With respect to any housing project which a housing authority has acquired or taken over from the Federal Government and which the housing authority by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation and other protection, no State public body shall require any changes to be made in the housing project or the manner of its construction or take any other action relating to such construction.

HISTORY: 1962 Code Section 36-305; 1952 Code Section 36-305; 1942 Code Section 5271-74; 1939 (41) 320; 1945 (44) 156.



SECTION 31-5-60. Municipal and county loans or donations to housing authorities.

Any city, town or county located in whole or in part within the area of operation of a housing authority may from time to time lend or donate money to such authority or agree to take such action. Such housing authority, when it has money available therefor, shall make reimbursements for all such loans made to it.

HISTORY: 1962 Code Section 36-306; 1952 Code Section 36-306; 1942 Code Section 5271-75; 1939 (41) 320; 1945 (44) 156.



SECTION 31-5-70. Procedure for authorizing State public body to exercise powers herein granted.

The exercise by a State public body of the powers herein granted may be authorized by resolution of the governing body of such State public body adopted by a majority of the members of its governing body present at a meeting of such governing body. Such a resolution may be adopted at the meeting at which it is introduced. It shall take effect immediately and need not be laid over or published or posted.

HISTORY: 1962 Code Section 36-307; 1952 Code Section 36-307; 1942 Code Section 5271-76; 1939 (41) 320; 1945 (44) 156.






CHAPTER 6 - TAX INCREMENT FINANCING FOR REDEVELOPMENT PROJECTS

SECTION 31-6-10. Short title.

This chapter may be cited as the "Tax Increment Financing Law".

HISTORY: 1984 Act No. 452, Section 1.



SECTION 31-6-20. Declaration of legislative findings.

(A) The General Assembly finds that:

(1) Section 14 of Article X of the Constitution of South Carolina provides that the General Assembly may authorize by general law that indebtedness for the purpose of redevelopment within incorporated municipalities may be incurred and that the debt service of such indebtedness be provided from the added increments of tax revenues to result from the project.

(2) An increasing demand for public services must be provided from a limited tax base. Incentives must be provided for redevelopment in areas which are, or threaten to become, predominantly slum or blighted.

(3) There exist in many municipalities of this State blighted and conservation areas; the conservation areas are rapidly deteriorating and declining and may soon become blighted areas if their decline is not checked; the stable economic and physical development of the blighted areas and conservation areas is endangered by the presence of blighting factors as manifested by progressive and advanced deterioration of structures, by the overuse of housing and other facilities, by a lack of physical maintenance of existing structures, by obsolete and inadequate community facilities, and a lack of sound community planning, by obsolete platting, diversity of ownership, excessive tax and special assessment delinquencies, or by a combination of these factors; that as a result of the existence of blighted areas and areas requiring conservation, there is an excessive and disproportionate expenditure of public funds, inadequate public and private investment, unmarketability of property, growth in delinquencies and crime, and substandard housing conditions and zoning law violations in such areas together with an abnormal exodus of families and businesses so that the decline of these areas impairs the value of private investments and threatens the sound growth and the tax base of taxing districts in such areas, and threatens the health, safety, morals, and welfare of the public.

(4) In order to promote and protect the health, safety, morals, and welfare of the public, blighted conditions need to be eradicated and conservation measures instituted and redevelopment of such areas undertaken; to remove and alleviate adverse conditions it is necessary to encourage private investment and restore and enhance the tax base of the taxing districts in such areas by the redevelopment of project areas. The eradication of blighted areas and treatment and improvement of areas by redevelopment projects is declared to be essential to the public interest.

(4.5) There exists in or contiguous to many municipalities in the State large tracts of land which served the people of this State and its economy when originally developed and maintained over the generations as agricultural property, contributing food, fiber, timber, and pulpwood, and which now, in an evolving economy and amidst a much smaller, yet vastly more efficient agricultural economy, are in need of redevelopment to provide multiple uses utilizing the redevelopment tools provided in this chapter.

(5) The use of incremental tax revenues derived from the tax rates of various taxing districts in redevelopment project areas for the payment of redevelopment project costs is of benefit to the taxing districts because taxing districts located in redevelopment project areas would not derive the benefits of an increased assessment base without the benefits of tax increment financing, all surplus tax revenues are turned over to the taxing districts in redevelopment project areas, and all taxing districts benefit from the removal of blighted conditions, the eradication of conditions requiring conservation measures, and the redevelopment of agricultural areas.

(B) The General Assembly intends to implement the authorization granted in Article X, Section 14, of the Constitution of this State. The authorization in this chapter provides for this State an essential method for financing redevelopment. The governing bodies of the incorporated municipalities are vested with all powers consistent with the Constitution necessary, useful, and desirable to enable them to accomplish redevelopment in areas which are or threaten to become blighted and to sufficiently meet all constitutional requirements pertaining to incurring indebtedness for the purpose of redevelopment and funding the debt service of such indebtedness from the added increment of tax revenues to result from such redevelopment as provided in subsection (10) of Section 14 of Article X of the Constitution of this State. The indebtedness incurred pursuant to subsection (10) of Section 14 of Article X of the Constitution is exempt from all debt limitations imposed by Article X. The powers granted in this chapter must be in all respects exercised for the benefit of the inhabitants of the State, for the increase of its commerce, and for the promotion of its welfare and prosperity.

(C) All action taken by any municipality in carrying out the purposes of this chapter will perform essential governmental functions.

(D) Pursuant to the authorization granted in Article VIII, Section 13, of the Constitution of this State, if a redevelopment project area is located in more than one municipality, the powers granted herein may be exercised jointly.

HISTORY: 1984 Act No. 452, Section 1; 2005 Act No. 109, Sections 9.A, 9.B.



SECTION 31-6-30. Definitions.

Unless the context clearly indicates otherwise:

(1) "Blighted area" means any improved or vacant area within the boundaries of a redevelopment project area located within the territorial limits of the municipality where:

(a) if improved, industrial, commercial, and residential buildings or improvements, because of a combination of five or more of the following factors: age; dilapidation; obsolescence; deterioration; illegal use of individual structures; presence of structures below minimum code standards; excessive vacancies; overcrowding of structures and community facilities; lack of necessary transportation infrastructure; presence of or potential environmental hazards; lack of water or wastewater services; inadequate electric, natural gas or other energy services; lack of modern communications infrastructure; lack of ventilation, light, sanitary or storm drainage facilities; inadequate utilities; excessive land coverage; deleterious land use or layout; depreciation of physical maintenance; lack of community planning; and static or declining land values are detrimental to the public safety, health, morals, or welfare or;

(b) if vacant, the sound growth is impaired by:

(i) a combination of two or more of the following factors: obsolete platting of the vacant land; diversity of ownership of such land; tax and special assessment delinquencies on such land; deterioration of structures or site improvements in neighboring areas adjacent to the vacant land; overcrowding of structures and community facilities in neighboring areas adjacent to the vacant land; lack of necessary transportation infrastructure; presence of or potential environmental hazard; lack of water, or wastewater; lack of storm drainage facilities; inadequate electric and natural gas energy services; and lack of modern communications infrastructure; or

(ii) the area immediately prior to becoming vacant qualified as a blighted area.

Any area within a redevelopment plan established by Chapter 10 of Title 31 is deemed to be a blighted area.

(1.5) "Agricultural area" means any unimproved or vacant area formerly developed and used primarily for agricultural purposes within the boundaries of a redevelopment project area located within the territorial limits of the municipality where redevelopment and sound growth is impaired by a combination of three or more of the following factors: obsolete platting of the land; diversity of ownership of the land; tax and special assessment delinquencies on the land; deterioration of structures or site improvements in neighboring areas adjacent to the land; overcrowding of structures and community facilities in neighboring areas adjacent to the land; lack of necessary transportation infrastructure; presence of or potential environmental hazards; lack of water or wastewater; lack of storm drainage facilities; inadequate electric, natural gas or other energy services; lack of modern communications infrastructure; lack of community planning; agricultural foreclosures; and static or declining land values.

(2) "Conservation area" means any improved area or vacant area within the boundaries of a redevelopment project area located within the territorial limits of the municipality that is not yet a blighted area where:

(a) if improved, because of a combination of three or more of the following factors: age; dilapidation; obsolescence; deterioration; illegal use of individual structures; presence of structures below minimum code standards; excessive vacancies; overcrowding of structures and community facilities; lack of necessary transportation infrastructure; presence of or potential environmental hazards; lack of water or wastewater services; inadequate electric, natural gas or other energy services; lack of modern communications infrastructure; lack of ventilation, light, sanitary or storm drainage facilities; inadequate utilities; excessive land coverage; deleterious land use or layout; depreciation of physical maintenance; lack of community planning; and static or declining land values are detrimental to the public safety, health, morals, or welfare or;

(b) if vacant, the sound growth is impaired by a combination of two or more of the following factors: obsolete platting of the vacant land; diversity of ownership of the land; tax and special assessment delinquencies on the land; deterioration of structures or site improvements in neighboring areas adjacent to the vacant land; overcrowding of structures and community facilities in neighboring areas adjacent to the vacant land; lack of necessary transportation infrastructure; presence of or potential environmental hazard; lack of water, or wastewater; lack of storm drainage facilities; inadequate electric and natural gas energy services; and lack of modern communications infrastructure; is detrimental to the public safety, health, morals, or welfare and may become a blighted area.

(3) "Municipality" means an incorporated municipality of this State.

(4) "Obligations" means bonds, notes, or other evidence of indebtedness issued by the municipality to carry out a redevelopment project or to refund outstanding obligations.

(5) "Redevelopment plan" means the comprehensive program of the municipality for redevelopment intended by the payment of redevelopment costs to reduce or eliminate those conditions which qualified the redevelopment project area as an agricultural area, blighted area, conservation area or combination thereof, and thereby to enhance the tax bases of the taxing districts which extend into the project redevelopment area. Each redevelopment plan shall set forth in writing the program to be undertaken to accomplish the objectives and shall include, but not be limited to, estimated redevelopment project costs including long-term project maintenance, as applicable, the anticipated sources of funds to pay costs, the nature and term of any obligations to be issued, the most recent equalized assessed valuation of the project area, an estimate as to the equalized assessed valuation after redevelopment, and the general land uses to apply in the redevelopment project area. A redevelopment plan established by Chapter 10 of Title 31 is deemed a redevelopment plan for purposes of this paragraph.

(6) "Redevelopment project" means any buildings, improvements, including street, road, and highway improvements, water, sewer and storm drainage facilities, parking facilities, tourism and recreation-related facilities, energy production or transmission infrastructure, communications technology, and public transportation infrastructure including, but not limited to, rail and airport facilities. Any project or undertaking authorized under Section 6-21-50 also may qualify as a redevelopment project under this chapter. All the projects are to be publicly owned. A redevelopment may be located outside of the redevelopment area provided the municipality makes specific findings of benefit to the redevelopment project area and the project area is located within the municipal limits. A redevelopment project for purposes of this chapter also includes affordable housing projects where all or a part of new property tax revenues generated in the tax increment financing district are used to provide or support publicly owned affordable housing in the district or is used to provide infrastructure projects to support privately owned affordable housing in the district. The term "affordable housing" as used herein means residential housing for rent or sale that is appropriately priced for rent or sale to a person or family whose income does not exceed eighty percent of the median income for the local area, with adjustments for household size, according to the latest figures available from the United States Department of Housing and Urban Development (HUD).

(7) "Redevelopment project area" means an area within the incorporated area of and designated by the municipality, which is not less in the aggregate than one and one-half acres and in respect to which the municipality has made a finding that there exist conditions that cause the area to be classified as an agricultural area, a blighted area, or a conservation area, or a combination thereof.

(8) "Redevelopment project costs" means and includes the sum total of all reasonable or necessary costs incurred or estimated to be incurred and any costs incidental to a redevelopment project. The costs include, without limitation:

(a) costs of studies and surveys, plans, and specifications; professional service costs including, but not limited to, architectural, engineering, legal, marketing, financial, planning, or special services.

(b) property assembly costs including, but not limited to, acquisition of land and other property, real or personal, or rights or interest therein, demolition of buildings, and the clearing and grading of land.

(c) costs of rehabilitation, reconstruction, repair, or remodeling of a redevelopment project.

(d) costs of the construction and long-term maintenance of a redevelopment project.

(e) financing costs including, but not limited to, all necessary and incidental expenses related to the issuance of obligations and which may include payment of interest on any obligations issued under the provisions of this chapter accruing during the estimated period of construction of any redevelopment project for which the obligations are issued and including reasonable reserves related thereto.

(f) relocation costs, including relocation or removal costs of federal, state, or local government facilities or activities, to the extent that a municipality determines that relocation costs must be paid or required by federal or state law.

(9) "Taxing districts" means counties, incorporated municipalities, schools, special purpose districts, and public and any other municipal corporations or districts with the power to levy taxes. Taxing districts include school districts which have taxes levied on their behalf.

(10) "Vacant land" means any parcel or combination of parcels of real property without industrial, commercial, and residential buildings.

HISTORY: 1984 Act No. 452, Section 1; 1996 Act No. 253, Section 1; 1999 Act No. 93, Section 17; 1999 Act No. 109, Section 2; 2002 Act No. 207, Section 1; 2005 Act No. 109, Section 10; 2008 Act No. 358, Section 1, eff June 25, 2008.



SECTION 31-6-40. Issuance of obligations for redevelopment costs; security; manner of retirement.

Obligations secured by the special tax allocation fund set forth in Section 31-6-70 for the redevelopment project area may be issued to provide for redevelopment project costs. The obligations, when so issued, must be retired in the manner provided in the ordinance authorizing the issuance of the obligations by the receipts of taxes levied as specified in Section 31-6-110 against the taxable property included in the area and other revenue as specified in Section 31-6-110 designated by the municipality which source does not involve revenues from any tax or license. In the ordinance the municipality may pledge all or any part of the funds in and to be deposited in the special tax allocation fund created pursuant to Section 31-6-70 to the payment of the redevelopment project costs and obligations. Any pledge of funds in the special tax allocation fund must provide for distribution to the taxing districts of monies not required for payment and securing of the obligations and the excess funds are surplus funds. In the event a municipality only pledges a portion of the monies in the special tax allocation fund for the payment of redevelopment project costs or obligations, any funds remaining in the special tax allocation fund after complying with the requirements of the pledge are also considered surplus funds. All surplus funds must be distributed annually to the taxing districts in the redevelopment project area by being paid by the municipality to the county treasurer of the county in which the municipality is located. The county treasurer shall immediately thereafter make distribution to the respective taxing districts in the same manner and proportion as the most recent distribution by the county treasurer to the affected districts of real property taxes from real property in the redevelopment project area.

In addition to obligations secured by the special tax allocation fund, the municipality may pledge for a period not greater than the term of the obligations toward payment of the obligations any part of the revenues remaining after payment of operation and maintenance, of all or part of any redevelopment project.

The obligations may be issued in one or more series, may bear such date or dates, may mature at such time or times not exceeding thirty years from their respective dates, may bear such rate or rates of interest as the governing body shall determine, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment, at such place or places, may be subject to such terms of redemption, with or without premium, may be declared or become due before the maturity date thereof, may provide for the replacement of mutilated, destroyed, stolen, or lost bonds, may be authenticated in such manner and upon compliance with such conditions, and may contain such other terms and covenants, as may be provided by the governing body of the municipality. If the governing body determines to sell any obligations the obligations must be sold at public or private sale in such manner and upon such terms as the governing body considers best for the interest of the municipality.

A certified copy of the ordinance authorizing the issuance of the obligations must be filed with the clerk of the governing body of each county and treasurer of each county in which any portion of the municipality is situated and shall constitute the authority for the extension and collection of the taxes to be deposited in the special tax allocation fund.

A municipality also may issue its obligations to refund in whole or in part obligations previously issued by the municipality under the authority of this chapter, whether at or prior to maturity, and all references in this chapter to "obligations" are considered to include these refunding obligations.

The debt incurred by a municipality pursuant to this chapter is exclusive of any statutory limitation upon the indebtedness a taxing district may incur. All obligations issued pursuant to this chapter shall contain a statement on the face of the obligation specifying the sources from which payment is to be made and shall state that the full faith, credit, and taxing powers are not pledged for the obligations.

The trustee or depositary under any indenture may be such persons or corporations as the governing body designates, or they may be nonresidents of South Carolina or incorporated under the laws of the United States or the laws of other states of the United States.

HISTORY: 1984 Act No. 452, Section 1; 1987 Act No. 200, Section 1.



SECTION 31-6-50. Application of proceeds of obligations.

The proceeds from obligations issued under authority of this chapter must be applied only for the purpose for which they were issued. Any premium and accrued interest received in any such sale must be applied to the payment of the principal of or the interest on the obligations sold. Any portion of the proceeds not needed for redevelopment project costs must be applied to the payment of the principal of or the interest on the obligations.

HISTORY: 1984 Act No. 452, Section 1.



SECTION 31-6-60. Exemption of obligations and interest thereon from South Carolina taxes.

The obligations authorized by this chapter and the income from the obligations and all security agreements and indentures executed as security for the obligations made pursuant to the provisions of this chapter and the revenue derived from the obligations are exempt from all taxation in the State of South Carolina except for inheritance, estate, or transfer taxes and all security agreements and indentures made pursuant to the provisions of this chapter are exempt from all state stamp and transfer taxes.

HISTORY: 1984 Act No. 452, Section 1.



SECTION 31-6-70. Ordinance pertaining to allocation of taxes; distribution of surplus funds; termination of redevelopment area status and dissolution of tax allocation fund.

A municipality, within ten years after the date of adoption of an ordinance providing for approval of a redevelopment plan pursuant to Section 31-6-80, may issue the initial obligations under this chapter to finance the redevelopment project upon adoption of an ordinance providing that:

(1) after the issuance of the obligations; and

(2) after the total equalized assessed valuation of the taxable real property in a redevelopment project area exceeds the certified "total initial equalized assessed value" established in accordance with Section 31-6-100(B) of all taxable real property in the project area, the ad valorem taxes, if any, arising from the levies upon taxable real property in the project area by taxing districts and tax rates determined in the manner provided in Section 31-6-100(B) each year after the obligations have been issued until obligations issued under this chapter have been retired and redevelopment project costs have been paid must be divided as follows:

(a) that portion of taxes levied upon each taxable lot, block, tract, or parcel of real property which is attributable to the total initial equalized assessed value of all taxable real property in the redevelopment project area must be allocated to and when collected must be paid by the county treasurer to the respective affected taxing districts in the manner required by law in the absence of the adoption of the redevelopment plan; and

(b) that portion, if any, of taxes which is attributable to the increase in the current total equalized assessed valuation of all taxable real property in the redevelopment project area over and above the total initial equalized assessed value of taxable real property in the redevelopment project area must be allocated to and when collected must be paid to the municipality which shall deposit the taxes into a special fund called the special tax allocation fund of the municipality for the purpose of paying redevelopment project costs and obligations incurred in the payment of the costs and obligations. The municipality may pledge in the ordinance the funds in and to be deposited in the special tax allocation fund for the payment of the costs and obligations.

Any ordinance adopted based on acts of the municipality occurring before the effective date of this chapter must incorporate by reference and adopt those prior acts undertaken in accordance with the procedures of this chapter as if they had been undertaken pursuant to this chapter.

Obligations may be issued subsequent to the initial ten-year period. When obligations issued under this chapter have been retired and redevelopment project costs incurred under this chapter have been paid or budgeted pursuant to the redevelopment plan, as evidenced by resolution of the governing body of the municipality, all surplus funds then remaining in the special tax allocation fund must be paid by the municipal treasurer to the county treasurer who immediately, after receiving the payment, shall pay the funds to the taxing districts in the redevelopment project area in the same manner and proportion as the most recent distribution by the treasurer to the affected districts of real property taxes from real property in the redevelopment project area.

Upon the payment of all redevelopment project costs, retirement of all obligations of a municipality issued under this chapter, and the distribution of any surplus monies pursuant to this section, the municipality shall adopt an ordinance dissolving the tax allocation fund for the project redevelopment area and terminating the designation of the redevelopment project area as a redevelopment project area for purposes of this chapter. Thereafter, the rates of the taxing districts must be extended and taxes levied, collected, and distributed in the manner applicable in the absence of the adoption of a redevelopment plan and the issuance of obligations under this chapter.

If ten years have passed from the time a redevelopment project area is designated and the municipality has not issued the initial obligations under this chapter to finance the redevelopment project, upon the expiration of the ten-year term, the municipality shall adopt an ordinance terminating the designation of the redevelopment project area.

HISTORY: 1984 Act No. 452, Section 1; 1987 Act No. 200, Section 2; 2002 Act No. 207, Section 2.



SECTION 31-6-80. Public hearing prior to approval of redevelopment plan; changes in plan; notice to, and objections by taxing districts; adoption of ordinance prior to issuance of obligations; changes to redevelopment plan.

(A) Prior to the issuance of any obligations under this chapter, the municipality shall set forth by way of ordinance the following:

(1) a copy of the redevelopment plan containing a statement of the objectives of a municipality with regard to the plan;

(2) a statement indicating the need for and proposed use of the proceeds of the obligations in relationship to the redevelopment plan;

(3) a statement containing the cost estimates of the redevelopment plan and redevelopment project and the projected sources of revenue to be used to meet the costs including estimates of tax increments and the total amount of indebtedness to be incurred;

(4) a list of all real property in the redevelopment project area;

(5) the duration of the redevelopment plan;

(6) a statement of the estimated impact of the redevelopment plan upon the revenues of all taxing districts in which a redevelopment project area is located;

(7) findings that:

(a) the redevelopment project area is an agricultural, blighted, or conservation area and that private initiatives are unlikely to alleviate these conditions without substantial public assistance;

(b) property values in the area would remain static or decline without public intervention; and

(c) redevelopment is in the interest of the health, safety, and general welfare of the citizens of the municipality.

(B) Before approving any redevelopment plan under this chapter, the governing body of the municipality must hold a public hearing on the redevelopment plan after published notice in a newspaper of general circulation in the county in which the municipality and any taxing district affected by the redevelopment plan is located not less than fifteen days and not more than thirty days prior to the hearing. The notice shall include:

(1) the time and place of the public hearing;

(2) the boundaries of the proposed redevelopment project area;

(3) a notification that all interested persons will be given an opportunity to be heard at the public hearing;

(4) a description of the redevelopment plan and redevelopment project; and

(5) the maximum estimated term of obligations to be issued under the redevelopment plan.

(C) Not less than forty-five days prior to the date set for the public hearing, the municipality shall give notice to all taxing districts of which taxable property is included in the redevelopment project area, and in addition to the other requirements of the notice set forth in the section, the notice shall request each taxing district to submit comments to the municipality concerning the subject matter of the hearing prior to the date of the public hearing.

(D) If a taxing district does not file an objection to the redevelopment plan at or prior to the date of the public hearing, the taxing district is considered to have consented to the redevelopment plan and the issuance of obligations under this chapter to finance the redevelopment project, provided that the actual term of obligations issued is equal to or less than the term stated in the notice of public hearing. The municipality may issue obligations to finance the redevelopment project to the extent that each affected taxing district consents to the redevelopment plan. The tax increment for a taxing district that does not consent to the redevelopment plan must not be included in the special tax allocation fund.

(E) Prior to the adoption of an ordinance approving a redevelopment plan pursuant to Section 31-6-80, changes may be made in the redevelopment plan that do not add parcels to or expand the exterior boundaries of the redevelopment project area, change general land uses established pursuant to the redevelopment plan or the proposed use of the proceeds of the obligations in relationship to the redevelopment plan, or extend the maximum amount or term of obligations to be issued under the redevelopment plan, without further hearing or notice, provided that notice of the changes is given by mail to each affected taxing district and by publication in a newspaper or newspapers of general circulation within the taxing districts not less than ten days prior to the adoption of the changes by ordinance. Notice of the adoption of the ordinance must be published by the municipality in a newspaper having general circulation in the affected taxing districts. Any interested party may, within twenty days after the date of publication of the notice of adoption of the redevelopment plan, but not afterwards, challenge the validity of such adoption by action de novo in the court of common pleas in the county in which the redevelopment plan is located.

(F)(1) Subsequent to the adoption of an ordinance approving a redevelopment plan pursuant to Section 31-6-80, the municipality may by ordinance make changes to the redevelopment plan that do not add parcels to or expand the exterior boundaries of the redevelopment project area, change general land uses established pursuant to the redevelopment plan, change the proposed use of the proceeds of the obligations in relationship to the redevelopment plan, or extend the maximum amount or term of obligations to be issued under the redevelopment plan, in accordance with the following procedures:

(a) The municipality must provide notice of the proposed changes by mail to each affected taxing district. The proposed changes shall become effective only with respect to affected taxing districts that consent to the proposed changes by resolution of the governing body of the taxing districts.

(b) The municipality must publish notice of the adoption of the ordinance in a newspaper having general circulation in the affected taxing districts. Any interested party may, within twenty days after the date of publication of the notice of adoption of the redevelopment plan, but not afterwards, challenge the validity of the adoption by action de novo in the court of common pleas in the county in which the redevelopment plan is located.

(2) Subsequent to the adoption of an ordinance approving a redevelopment plan pursuant to Section 31-6-80, the municipality may by ordinance make changes to the redevelopment plan that adds parcels to or expands the exterior boundaries of the redevelopment project area, to general land uses established pursuant to the redevelopment plan, to the proposed use of the proceeds of the obligations in relationship to the redevelopment plan, or to extend the maximum amount or term of obligations to be issued under the redevelopment plan, in accordance with the procedures provided in this chapter for the initial approval of a redevelopment project and designation of a redevelopment project area.

(3) If the redevelopment project or portion of it is to be located outside of the redevelopment project area, the municipality shall by resolution make a specific finding of benefit to the redevelopment project area and provide written notice to the affected taxing district. No further action is required of the municipality.

HISTORY: 1984 Act No. 452, Section 1; 1987 Act No. 200, Section 3; 1999 Act No. 93, Section 18; 1999 Act No. 109, Section 3; 2002 Act No. 207, Section 3; 2005 Act No. 109, Section 11; 2012 Act No. 267, Section 3, eff June 20, 2012.



SECTION 31-6-85. Intergovernmental agreement for redevelopment project.

The municipality and one or more taxing districts may at any time provide by intergovernmental agreement that such taxing district or taxing districts will participate in a redevelopment project on a partial or modified basis. Such intergovernmental agreement shall become effective, and shall be valid and enforceable for the entire duration thereof, upon its approval by ordinance enacted by the municipality and by ordinance or resolution, whichever is applicable, enacted or approved by the affected taxing district or taxing districts.

HISTORY: 2012 Act No. 267, Section 2, eff June 20, 2012.



SECTION 31-6-90. Persons displaced by redevelopment project.

When there are any persons residing in the area covered by the redevelopment plan:

(1) The redevelopment plan shall include:

(a) An assessment of the displacement impact of the redevelopment project and provisions for the relocation of all persons who would be displaced by the project, provided that no residents may be displaced by a redevelopment project unless housing is made available to them pursuant to the terms of this section.

(b) Provisions for the creation of housing opportunities to the extent feasible to enable a substantial number of the displaced persons to relocate within or in close proximity to the area covered by the redevelopment plan.

(2) Prior to authorizing the demolition of any residential units in connection with a tax increment financing plan, the governing body of the municipality must insure that the redevelopment plan complies with the requirements of this section and further that standard housing is made available to all persons to be displaced.

(3) Persons displaced by a redevelopment plan are entitled to the benefits and protections available under Section 28-11-10. The costs of the relocation are proper expenditures for the proceeds of any obligations issued under this chapter.

HISTORY: 1984 Act No. 452, Section 1.



SECTION 31-6-100. Assessment of value of real estate in redevelopment project area.

(A) If a municipality by ordinance approves a redevelopment plan pursuant to Section 31-6-80, the auditor of the county in which the municipality is situated, immediately after adoption of the ordinance pursuant to Section 31-6-80, must, upon request of the municipality, determine and certify:

(1) the most recently ascertained equalized assessed value of all taxable real property within the redevelopment project area, as of the date of adoption of the ordinance adopted pursuant to Section 31-6-80, which value is the "initial equalized assessed value" of the property; and

(2) the total equalized assessed value of all taxable real property within the redevelopment project area and certifying the amount as the "total initial equalized assessed value" of the taxable real property within the redevelopment project area.

(B) After the county auditor has certified the total initial equalized assessed value of the taxable real property in the area, then in respect to every taxing district containing a redevelopment project area, the county auditor or any other official required by law to ascertain the amount of the equalized assessed value of all taxable property within the district for the purpose of computing the rate percent of tax to be extended upon taxable property within such district, shall in every year that obligations are outstanding for redevelopment projects in the redevelopment area ascertain the amount of value of taxable property in a project redevelopment area by including in the amount the certified total initial equalized assessed value of all taxable real property in the area in lieu of the equalized assessed value of all taxable real property in the area. The rate percent of tax determined must be extended to the current equalized assessed value of all property in the redevelopment project area in the same manner as the rate percent of tax is extended to all other taxable property in the taxing district. The method of extending taxes established under this section terminates when the municipality adopts an ordinance dissolving the special tax allocation fund for the redevelopment project.

HISTORY: 1984 Act No. 452, Section 1; 1987 Act No. 200, Section 4.



SECTION 31-6-110. Disposition of revenues from municipal property within project area; deposit of revenues from sale of property acquired with proceeds of obligations.

Revenues received by the municipality from any property, building, or facility owned by the municipality or any agency or authority established by the municipality in the redevelopment project area may be used to pay redevelopment project costs or reduce outstanding obligations of the municipality incurred under this chapter for redevelopment project costs. If the obligations are used to finance the extension or expansion of a system as defined in Section 6-21-40 in the redevelopment project area, all or a portion of the revenues of the system, whether or not located entirely within the redevelopment project area, including the revenues of the redevelopment project, may be pledged to secure the obligations issued under this chapter. The municipality is fully empowered to use any of the powers granted by either or both of the provisions of Chapter 17 of Title 6 (The Revenue Bond Refinancing Act of 1937) or the provisions of Chapter 21 of Title 6 (Revenue Bond Act for Utilities). In exercising the powers conferred by the provisions, the municipality may make any pledges and covenants authorized by any provision of those chapters. The municipality may place the revenues in the special tax allocation fund or a separate fund which must be held by the municipality or financial institution designated by the municipality. Revenue received by the municipality from the sale or other disposition of real property acquired by the municipality with the proceeds of obligations issued under the provisions of this chapter must be deposited by the municipality in the special tax allocation fund or a separate fund which must be held by the municipality or financial institution designated by the municipality. Proceeds of grants may be pledged by the municipality and deposited in the special tax allocation fund or a separate fund.

HISTORY: 1984 Act No. 452, Section 1; 1987 Act No. 200, Section 5.



SECTION 31-6-120. Project located within more than one municipality.

If the redevelopment project area is located within more than one municipality, the municipalities may jointly adopt a redevelopment plan and authorize obligations as provided under the provisions of this chapter.

HISTORY: 1984 Act No. 452, Section 1.






CHAPTER 7 - TAX INCREMENT FINANCING FOR COUNTIES

SECTION 31-7-10. Short title.

This chapter may be cited as the "Tax Increment Financing Act for Counties".

HISTORY: 1999 Act No. 109, Section 1.



SECTION 31-7-20. Legislative findings and intent; essential government functions; powers jointly exercised.

(A) The General Assembly finds that:

(1) Section 14(10) of Article X of the Constitution of South Carolina provides that the General Assembly may authorize by general law that indebtedness for the purpose of redevelopment within counties may be incurred and that the debt service of such indebtedness be provided from the added increments of tax revenues to result from the project.

(2) An increasing demand for public services must be provided from a limited tax base. Incentives must be provided for redevelopment in areas which are, or threaten to become, predominantly slum or blighted.

(3) There exist in many counties of this State blighted, conservation, and sprawl areas; the sprawl and conservation areas are rapidly deteriorating and declining and may soon become blighted areas if their decline is not checked; the stable economic and physical development of the blighted areas, conservation areas, and sprawl areas are endangered by the presence of blighting factors as manifested by progressive and advanced deterioration of structures, by the overuse of housing and other facilities, by a lack of physical maintenance of existing structures, by obsolete and inadequate community facilities, and a lack of sound community planning, by obsolete platting, diversity of ownership, excessive tax, and special assessment delinquencies, or by a combination of these and other factors; that as a result of the existence of blighted areas, areas requiring conservation, and sprawl areas, there is an excessive and disproportionate expenditure of public funds, inadequate public and private investment, unmarketability of property, growth in delinquencies and crime, and substandard housing conditions and zoning law violations in such areas together with an abnormal exodus of families and businesses so that the decline of these areas impairs the value of private investments and threatens the sound growth and the tax base of taxing districts in such areas, and threatens the health, safety, morals, and welfare of the public.

(4) In order to promote and protect the health, safety, morals, and welfare of the public, blighted conditions need to be eradicated and conservation measures instituted, sprawl areas controlled, and redevelopment of such areas undertaken; to remove and alleviate adverse conditions it is necessary to encourage private investment and restore and enhance the tax base of the taxing districts in such areas by the redevelopment of project areas. The eradication of blighted areas and treatment and improvement of sprawl areas and conservation areas by redevelopment projects is declared to be essential to the public interest.

(5) The use of incremental tax revenues derived from the tax rates of various taxing districts in redevelopment project areas for the payment of redevelopment project costs is of benefit to the taxing districts because taxing districts located in redevelopment project areas would not derive the benefits of an increased assessment base without the benefits of tax increment financing, all surplus tax revenues are turned over to the taxing districts in redevelopment project areas, and all taxing districts benefit from the removal of blighted conditions, the eradication of conditions requiring conservation measures, and control of sprawl conditions.

(B) The General Assembly intends to implement the authorization granted in Article X, Section 14 of the Constitution of this State. The authorization in this chapter provides for this State an essential method for financing redevelopment. The governing bodies of the counties are vested with all powers consistent with the Constitution necessary, useful, and desirable to enable them to accomplish redevelopment in areas which are or threaten to become blighted and to sufficiently meet all constitutional requirements pertaining to incurring indebtedness for the purpose of redevelopment and funding the debt service of such indebtedness from the added increment of tax revenues to result from such redevelopment as provided in Section 14(10) of Article X of the Constitution of this State. The indebtedness incurred pursuant to Section 14(10) of Article X of the Constitution is exempt from all debt limitations imposed by Article X. The powers granted in this chapter must be in all respects exercised for the benefit of the inhabitants of the State, for the increase of its commerce, and for the promotion of its welfare and prosperity.

(C) All action taken by any county in carrying out the purposes of this chapter shall perform essential governmental functions.

(D) Pursuant to the authorization granted in Article VIII, Section 13, of the Constitution of this State, if a redevelopment project area is located in more than one county, the powers granted herein may be exercised jointly.

HISTORY: 1999 Act No. 109, Section 1; 2005 Act No. 109, Section 2.



SECTION 31-7-25. Additional findings.

The General Assembly further finds that:

Vast expanses of land located at considerable distances from municipalities and urban and suburban development in counties, while having served the people of this State and its economy when originally developed and maintained over the generations as agricultural property, contributing food, fiber, timber, and pulpwood, now, in an evolving economy and amidst a much smaller, yet vastly more efficient agricultural economy, is in need of redevelopment to provide multiple uses utilizing the redevelopment tools provided in this chapter, with suitable modifications to provide for the particular requirements to redevelop areas formerly developed only for agricultural use.

HISTORY: 2005 Act No. 109, Section 1.



SECTION 31-7-30. Definitions.

Unless the context clearly indicates otherwise:

(1) "Blighted area" means any improved or vacant area within the boundaries of a redevelopment project area located within the territorial limits of a county where:

if improved, industrial, commercial, and residential buildings or improvements, because of a combination of five or more of the following factors: age; dilapidation; obsolescence; deterioration; illegal use of individual structures; presence of structures below minimum code standards; excessive vacancies; overcrowding of structures and community facilities; presence of or potential environmental hazard; lack of ventilation, light, storm drainage, or sanitary facilities; inadequate utilities; inadequate transportation infrastructure; excessive land coverage; deleterious land use or layout; depreciation of physical maintenance; lack of community planning, are detrimental to the public safety, health, morals, or welfare; or

(2) "Conservation area" means any vacant or improved area within the boundaries of a redevelopment project area located within the territorial limits of a county that is not yet a blighted area but, because of a combination of three or more of the following factors: dilapidation; obsolescence; deterioration; illegal use of structures; presence of structures below minimum code standards; abandonment; excessive vacancies; overcrowding of structures and community facilities; presence of or potential environmental hazard; lack of ventilation, light, storm drainage, or sanitary facilities; inadequate utilities; inadequate transportation infrastructure; excessive land coverage; depreciation of physical maintenance; lack of community planning; agricultural foreclosures; static or declining agricultural land rental rates; depopulation; area-wide economic decline; or static per capita income, is detrimental to the public safety, health, morals, or welfare and may become a blighted area.

(3) "Sprawl area" means a vacant or improved area within the boundaries of a redevelopment project area located within the territorial limits of the unincorporated area of a county that is not yet a blighted area nor a conservation area but, because of the existence of one or more of the following conditions, has the potential to become blighted or in need of conservation:

(a) The sprawl area is an unincorporated urban zone, UUZ, which is an area within the unincorporated portion of the county issuing the finding and has a population density equal to or greater than the average population density of the incorporated municipalities within the territorial limits of the county issuing the finding.

(b) The sprawl area is a linear service zone, LSZ, which is an area within the unincorporated portion of the county issuing the finding which is or is likely to become an area no more than two miles wide at its widest point and no less than three miles in length and which, due to development within the zone, represents an impediment to vehicular and pedestrian traffic so that the county finds its existence a detriment to the:

(i) economic health and well-being of the county;

(ii) health or safety of the persons living, working, or traveling through the zone; or

(iii) efficient provision of governmental services both within and without the zone.

(c) The sprawl area is a rural redevelopment zone, RRZ, which is an area within the unincorporated portion of the county issuing the finding which consists primarily of vacant land which, if provided with certain environmental, energy, transportation, or communications infrastructure, could be developed as a planned community consisting of a minimum of one thousand contiguous acres of land, inclusive of flooded land or other forms of redevelopment, without regard to minimum acreage requirements, suitable for planned communities, other residential clusters, light industry, tourism and recreation facilities, retail centers, and locations suitable for manufacturing facilities.

(4) "Municipality" means an incorporated municipality of this State.

(5) "Obligations" means bonds, notes, or other evidence of indebtedness issued by the county to carry out a redevelopment project or to refund outstanding obligations.

(6) "Redevelopment plan" means the comprehensive program of the county for redevelopment intended by the payment of redevelopment costs to reduce or eliminate those conditions which qualified the redevelopment project area as a blighted area, conservation area, or sprawl area, or combination of two or three of them, and to enhance the tax bases of the taxing districts which extend into the project redevelopment area. Each redevelopment plan shall set forth in writing the program to be undertaken to accomplish the objectives and shall include, but not be limited to, estimated redevelopment project costs including long-term project maintenance, as applicable, the anticipated sources of funds to pay costs, the nature and term of any obligations to be issued, the most recent equalized assessed valuation of the project area, an estimate as to the equalized assessed valuation after redevelopment, and the general land uses to apply in the redevelopment project area. A redevelopment plan established by Chapter 10 of Title 31 is deemed a redevelopment plan for purposes of this paragraph.

(7) "Redevelopment project" means any buildings, improvements, including street, road, and highway improvements, water, sewer and storm drainage facilities, parking facilities, tourism and recreation-related facilities, energy production or transmission infrastructure, communications technology, and public transportation infrastructure including, but not limited to, rail and airport facilities. Any project or undertaking authorized under Section 6-21-50 also may qualify as a redevelopment project under this chapter. All the projects are to be publicly owned. A redevelopment project for purposes of this chapter also includes affordable housing projects where all or a part of new property tax revenues generated in the tax increment financing district are used to provide or support publicly owned affordable housing in the district or is used to provide infrastructure projects to support privately owned affordable housing in the district. The term "affordable housing" as used herein means residential housing for rent or sale that is appropriately priced for rent or sale to a person or family whose income does not exceed eighty percent of the median income for the local area, with adjustments for household size, according to the latest figures available from the United States Department of Housing and Urban Development (HUD).

(8) "Redevelopment project area" means an area designated by the county, which is not less in the aggregate than one and one-half acres and in respect to which the county has made a finding that there exist conditions that cause the area to be classified as a blighted area, a conservation area, or a sprawl area, or a combination of two or three of them. The total aggregate amount of all redevelopment project areas of any one county may not exceed five percent of the total acreage of the county but this limit does not apply with respect to these parts of a redevelopment project area comprised of a conservation area or a RRZ sprawl area.

(9) "Redevelopment project costs" means and includes the sum total of all reasonable or necessary costs incurred or estimated to be incurred and any costs incidental to a redevelopment project. The costs include, without limitation:

(a) costs of studies and surveys, plans, and specifications; professional service costs including, but not limited to, architectural, engineering, legal, marketing, financial, planning, or special services;

(b) property assembly costs including, but not limited to, acquisition of land and other property, real or personal, or rights or interest therein, demolition of buildings, and the clearing and grading of land;

(c) costs of rehabilitation, reconstruction, repair, or remodeling of a redevelopment project;

(d) costs of the construction and long-term maintenance of a redevelopment project;

(e) financing costs including, but not limited to, all necessary and incidental expenses related to the issuance of obligations and which may include payment of interest on any obligations issued under the provisions of this chapter accruing during the estimated period of construction of any redevelopment project for which the obligations are issued and including reasonable reserves related thereto;

(f) relocation costs, including relocation or removal costs of federal, state, or local government facilities or activities, to the extent that a county determines that relocation costs must be paid or required by federal or state law.

(10) "Taxing districts" means counties, incorporated municipalities, schools, special purpose districts, and public and any other municipal corporations or districts with the power to levy taxes. Taxing districts include school districts which have taxes levied on their behalf.

(11) "Vacant land" means any parcel or combination of parcels of real property without industrial, commercial, and residential buildings.

(12) "County" means any county in the State.

HISTORY: 1999 Act No. 109, Section 1; 2005 Act No. 109, Section 3; 2008 Act No. 358, Section 2, eff June 25, 2008.



SECTION 31-7-40. Obligations and pledges authorized; surplus fund distributions.

Obligations secured by the special tax allocation fund set forth in Section 31-7-100 for the redevelopment project area may be issued to provide for redevelopment project costs. The obligations, when so issued, must be retired in the manner provided in the ordinance authorizing the issuance of the obligations by the receipts of taxes levied as specified in Section 31-7-110 against the taxable property included in the area and other revenue as specified in Section 31-7-110 designated by the county which source does not involve revenues from any tax or license. In the ordinance the county may pledge all or any part of the funds in and to be deposited in the special tax allocation fund created pursuant to Section 31-7-70 to the payment of the redevelopment project costs and obligations. Any pledge of funds in the special tax allocation fund must provide for distribution to the taxing districts of monies not required for payment and securing of the obligations and the excess funds are surplus funds. In the event a county only pledges a portion of the monies in the special tax allocation fund for the payment of redevelopment project costs or obligations, any funds remaining in the special tax allocation fund after complying with the requirements of the pledge are also considered surplus funds. All surplus funds must be distributed annually to the taxing districts in the redevelopment project area by being paid by the county to the county treasurer. The county treasurer shall immediately thereafter make distribution to the respective taxing districts in the same manner and proportion as the most recent distribution by the county treasurer to the affected districts of real property taxes from real property in the redevelopment project area. In addition to obligations secured by the special tax allocation fund, the county may pledge for a period not greater than the term of the obligations toward payment of the obligations any part of the revenues remaining after payment of operation and maintenance, of all or part of any redevelopment project. The obligations may be issued in one or more series, may bear such date or dates, may mature at such time or times not exceeding thirty years from their respective dates, may bear such rate or rates of interest as the governing body shall determine, may be in such denomination or denominations, may be in such form, either coupon or registered, may carry such registration and conversion privileges, may be executed in such manner, may be payable in such medium of payment, at such place or places, may be subject to such terms of redemption, with or without premium, may be declared or become due before the maturity date thereof, may provide for the replacement of mutilated, destroyed, stolen, or lost bonds, may be authenticated in such manner and upon compliance with such conditions, and may contain such other terms and covenants, as may be provided by the governing body of the county. If the governing body determines to sell any obligations the obligations must be sold at public or private sale in such manner and upon such terms as the governing body considers best for the interest of the county.

A certified copy of the ordinance authorizing the issuance of the obligations must be filed with the treasurer of each county in which any portion of a redevelopment project is situated and shall constitute the authority for the extension and collection of the taxes to be deposited in the special tax allocation fund.

A county also may issue its obligations to refund in whole or in part obligations previously issued by the county under the authority of this chapter, whether at or prior to maturity, and all references in this chapter to obligations" are considered to include these refunding obligations. The debt incurred by a county pursuant to this chapter is exclusive of any statutory limitation upon the indebtedness a taxing district may incur. All obligations issued pursuant to this chapter shall contain a statement on the face of the obligation specifying the sources from which payment is to be made and shall state that the full faith, credit, and taxing powers are not pledged for the obligations.

The trustee or depositary under any indenture may be such persons or corporations as the governing body designates, or they may be nonresidents of South Carolina or incorporated under the laws of the United States or the laws of other states of the United States.

HISTORY: 1999 Act No. 109, Section 1.



SECTION 31-7-50. Application of proceeds.

The proceeds from obligations issued under authority of this chapter must be applied only for the purpose for which they were issued. Any premium and accrued interest received in any such sale must be applied to the payment of the principal of or the interest on the obligations sold. Any portion of the proceeds not needed for redevelopment project costs must be applied to the payment of the principal of or the interest on the obligations.

HISTORY: 1999 Act No. 109, Section 1.



SECTION 31-7-60. State tax exemptions.

The obligations authorized by this chapter and the income from the obligations and all security agreements and indentures executed as security for the obligations made pursuant to the provisions of this chapter and the revenue derived from the obligations are exempt from all taxation in the State of South Carolina except for inheritance, estate, or transfer taxes and all security agreements and indentures made pursuant to the provisions of this chapter are exempt from all state stamp and transfer taxes.

HISTORY: 1999 Act No. 109, Section 1.



SECTION 31-7-70. Ordinance adoption requirements and obligation retirement.

A county, within five years after the date of adoption of an ordinance providing for approval of a redevelopment plan pursuant to Section 31-7-80, may issue obligations under this chapter to finance the redevelopment project upon adoption of an ordinance providing that:

(1) after the issuance of the obligations; and

(2) after the total equalized assessed valuation of the taxable real property in a redevelopment project area exceeds the certified "total initial equalized assessed value" established in accordance with Section 31-7-100(B) of all taxable real property in the project area, the ad valorem taxes, if any, arising from the levies upon taxable real property in the project area by taxing districts and tax rates determined in the manner provided in Section 31-7-100(B) each year after the obligations have been issued until obligations issued under this chapter have been retired and redevelopment project costs have been paid must be divided as follows:

(a) that portion of taxes levied upon each taxable lot, block, tract, or parcel of real property which is attributable to the total initial equalized assessed value of all taxable real property in the redevelopment project area must be allocated to and when collected must be paid by the county treasurer to the respective affected taxing districts in the manner required by law in the absence of the adoption of the redevelopment plan; and

(b) that portion, if any, of taxes which is attributable to the increase in the current total equalized assessed valuation of all taxable real property in the redevelopment project area over and above the total initial equalized assessed value of taxable real property in the redevelopment project area must be allocated to and when collected must be paid to the county which shall deposit the taxes into a special fund called the special tax allocation fund of the county for the purpose of paying redevelopment project costs and obligations incurred in the payment of the costs and obligations. The county may pledge in the ordinance the funds in and to be deposited in the special tax allocation fund for the payment of the costs and obligations.

Any ordinance adopted based on acts of the county occurring before the effective date of this chapter must incorporate by reference and adopt those prior acts undertaken in accordance with the procedures of this chapter as if they had been undertaken pursuant to this chapter.

When obligations issued under this chapter have been retired and redevelopment project costs incurred under this chapter have been paid or budgeted pursuant to the redevelopment plan, as evidenced by resolution of the governing body of the county, all surplus funds then remaining in the special tax allocation fund must be paid by the county treasurer immediately to the taxing districts in the redevelopment project area in the same manner and proportion as the most recent distribution by the treasurer to the affected districts of real property taxes from real property in the redevelopment project area.

Upon the payment of all redevelopment project costs, retirement of all obligations of a county issued under this chapter, and the distribution of any surplus monies pursuant to this section, the county shall adopt an ordinance dissolving the tax allocation fund for the project redevelopment area and terminating the designation of the redevelopment project area as a redevelopment project area for purposes of this chapter. Thereafter, the rates of the taxing districts must be extended and taxes levied, collected, and distributed in the manner applicable in the absence of the adoption of a redevelopment plan and the issuance of obligations under this chapter.

If five years have passed from the time a redevelopment project area is designated and the county has not issued obligations under this chapter to finance the redevelopment project, upon the expiration of the five-year term, the county shall adopt an ordinance terminating the designation of the redevelopment project area.

HISTORY: 1999 Act No. 109, Section 1.



SECTION 31-7-75. Municipal annexation; ad valorem tax valuation.

If a municipality annexes a tract of property located in a redevelopment project area, the value of each parcel of real property therein for purposes of the ad valorem taxes of the municipality shall be that which is attributable to its initial equalized assessed value before the redevelopment project and not to the increase in its equalized assessed value due to the redevelopment project.

HISTORY: 1999 Act No. 109, Section 1.



SECTION 31-7-80. Conditions for issuing obligations; approving and modifying redevelopment plans.

(A) Prior to the issuance of any obligations under this chapter, the county shall set forth by way of ordinance the following:

(1) a copy of the redevelopment plan containing a statement of the objectives of a county with regard to the plan;

(2) a statement indicating the need for and proposed use of the proceeds of the obligations in relationship to the redevelopment plan;

(3) a statement containing the cost estimates of the redevelopment plan and redevelopment project and the projected sources of revenue to be used to meet the costs including estimates of tax increments and the total amount of indebtedness to be incurred;

(4) a list of all real property in the redevelopment project area;

(5) the duration of the redevelopment plan;

(6) a statement of the estimated impact of the redevelopment plan upon the revenues of all taxing districts in which a redevelopment project area is located and, if residential development is included in the plan, the estimated impact on public school enrollment;

(7) findings that:

(a) the redevelopment project area is a blighted, conservation, or sprawl area and that private initiatives alone are unlikely to alleviate these conditions without substantial public assistance.

(b) property values in the area would remain static or decline without public intervention, and

(c) redevelopment is in the interest of the health, safety, and general welfare of the citizens of the county.

(B) Before approving any redevelopment plan under this chapter, the governing body of the county must hold a public hearing on the redevelopment plan after published notice in a newspaper of general circulation in the county in which the county and any taxing district affected by the redevelopment plan is located not less than fifteen days and not more than thirty days prior to the hearing. The notice shall include:

(1) the time and place of the public hearing;

(2) the boundaries of the proposed redevelopment project area;

(3) a notification that all interested persons will be given an opportunity to be heard at the public hearing;

(4) a description of the redevelopment plan and redevelopment project; and

(5) the maximum estimated term of obligations to be issued under the redevelopment plan.

Not less than forty-five days prior to the date set for the public hearing, the county shall give notice to all taxing districts of which taxable property is included in the redevelopment project area, and in addition to the other requirements of the notice set forth in the section, the notice shall request each taxing district to submit comments to the county concerning the subject matter of the hearing prior to the date of the public hearing.

(C) If a taxing district does not file an objection to the redevelopment plan at or prior to the date of the public hearing, the taxing district is considered to have consented to the redevelopment plan and the issuance of obligations under this chapter to finance the redevelopment project, provided that the actual term of obligations issued is equal to or less than the term stated in the notice of public hearing. The county may issue obligations to finance the redevelopment project to the extent that each affected taxing district consents to the redevelopment plan. The tax increment for a taxing district that does not consent to the redevelopment plan must not be included in the special tax allocation fund.

(D) If the redevelopment plan includes residential development, then to the extent that the findings pursuant to subsection (A)(6) demonstrate increased public school enrollment because of this development, then an amount of the increment equal to the average property tax collected per pupil in the district multiplied by the estimated increased enrollment is not credited to the special tax allocation fund but is instead allocated to the affected school district as other school tax revenue.

(E) Prior to the adoption of an ordinance approving a redevelopment plan pursuant to Section 31-7-80, changes may be made in the redevelopment plan which do not alter the exterior boundaries or do not substantially affect the general land use established in the plan or substantially change the nature of the redevelopment project, without further hearing or notice, provided that notice of the changes is given by mail to each affected taxing district and by publication in a newspaper or newspapers of general circulation within the taxing districts not less than ten days prior to the adoption of the changes by ordinance. Notice of the adoption of the ordinance must be published by the county in a newspaper having general circulation in the affected taxing districts. Any interested party may, within twenty days after the date of publication of the notice of adoption of the redevelopment plan, but not afterwards, challenge the validity of such adoption by action de novo in the court of common pleas in the county in which the redevelopment plan is located.

(F) After adoption of an ordinance approving a redevelopment plan, any alteration in the exterior boundaries, general land uses established pursuant to the redevelopment plan, maximum term of maturity of obligations to be issued under the plan, or the redevelopment project must be approved by resolution of each affected taxing district in accordance with the procedures provided in this chapter for the initial approval of a redevelopment project and designation of a redevelopment project area.

HISTORY: 1999 Act No. 109, Section 1; 2005 Act No. 109, Section 4.



SECTION 31-7-90. Residential displacement requirements, benefits, and protections.

When there are any persons residing in the area covered by the redevelopment plan:

(1) the redevelopment plan shall include:

(a) an assessment of the displacement impact of the redevelopment project and provisions for the relocation of all persons who would be displaced by the project, provided that no residents may be displaced by a redevelopment project unless housing is made available to them pursuant to the terms of this section;

(b) provisions for the creation of housing opportunities to the extent feasible to enable a substantial number of the displaced persons to relocate within or in close proximity to the area covered by the redevelopment plan.

(2) Prior to authorizing the demolition of any residential units in connection with a tax increment financing plan, the governing body of the county must ensure that the redevelopment plan complies with the requirements of this section and further that standard housing is made available to all persons to be displaced.

(3) Persons displaced by a redevelopment plan are entitled to the benefits and protections available under Section 28-11-10. The costs of the relocation are proper expenditures for the proceeds of any obligations issued under this chapter.

HISTORY: 1999 Act No. 109, Section 1.



SECTION 31-7-100. County auditor certification; value assessments; extending taxes.

(A) If a county by ordinance approves a redevelopment plan pursuant to Section 31-7-80, the auditor of the county, immediately after adoption of the ordinance pursuant to Section 31-7-80, upon request of the county, must determine and certify:

(1) the most recently ascertained equalized assessed value of all taxable real property within the redevelopment project area, as of the date of adoption of the ordinance adopted pursuant to Section 31-7-80, which value is the "initial equalized assessed value" of the property; and

(2) the total equalized assessed value of all taxable real property within the redevelopment project area and certifying the amount as the "total initial equalized assessed value" of the taxable real property within the redevelopment project area.

(B) After the county auditor has certified the total initial equalized assessed value of the taxable real property in the area, then in respect to every taxing district containing a redevelopment project area, the county auditor or any other official required by law to ascertain the amount of the equalized assessed value of all taxable property within the district for the purpose of computing the rate percent of tax to be extended upon taxable property within such district, shall in every year that obligations are outstanding for redevelopment projects in the redevelopment area ascertain the amount of value of taxable property in a project redevelopment area by including in the amount the certified total initial equalized assessed value of all taxable real property in the area in lieu of the equalized assessed value of all taxable real property in the area. The rate percent of tax determined must be extended to the current equalized assessed value of all property in the redevelopment project area in the same manner as the rate percent of tax is extended to all other taxable property in the taxing district. The method of extending taxes established under this section terminates when the county adopts an ordinance dissolving the special tax allocation fund for the redevelopment project.

HISTORY: 1999 Act No. 109, Section 1.



SECTION 31-7-110. Revenues and grants; county powers.

Revenues received by the county from any property, building, or facility owned by the county or any agency or authority established by the county in the redevelopment project area may be used to pay redevelopment project costs or reduce outstanding obligations of the county incurred under this chapter for redevelopment project costs. If the obligations are used to finance the extension or expansion of a system as defined in Section 6-21-40 in the redevelopment project area, all or a portion of the revenues of the system, whether or not located entirely within the redevelopment project area, including the revenues of the redevelopment project, may be pledged to secure the obligations issued under this chapter. The county is fully empowered to use any of the powers granted by either or both of the provisions of Chapter 17 of Title 6 (The Revenue Bond Refinancing Act of 1937) or the provisions of Chapter 21 of Title 6 (Revenue Bond Act for Utilities). In exercising the powers conferred by the provisions, the county may make any pledges and covenants authorized by any provision of those chapters. The county may place the revenues in the special tax allocation fund or a separate fund which must be held by the county or financial institution designated by the county. Revenue received by the county from the sale or other disposition of real property acquired by the county with the proceeds of obligations issued under the provisions of this chapter must be deposited by the county in the special tax allocation fund or a separate fund which must be held by the county or financial institution designated by the county. Proceeds of grants may be pledged by the county and deposited in the special tax allocation fund or a separate fund.

HISTORY: 1999 Act No. 109, Section 1.



SECTION 31-7-120. Intergovernmental agreements.

Counties and municipalities through intergovernmental agreements may jointly adopt redevelopment plans and authorize obligations as provided under the provisions of this chapter and Chapter 6 of this title. Counties by intergovernmental agreement incorporated into individual county ordinances, may establish a multi-county or regional authority for both the establishing of a redevelopment plan and redevelopment projects if the documented economic impacts of projects extend beyond the boundaries of a single county. All actions to develop such plans and projects must be taken by the governing bodies of the respective counties participating in the grouping or authority pursuant to the contractual terms of the intergovernmental agreements establishing such groupings or authority.

HISTORY: 1999 Act No. 109, Section 1; 2005 Act No. 109, Section 5.



SECTION 31-7-130. Government-owned telecommunications service providers.

Nothing in this chapter relieves any government-owned telecommunications service provider from any of the provisions of Sections 58-9-2600 through 58-9-2650.

HISTORY: 2005 Act No. 109, Section 1.






CHAPTER 9 - IMPROVEMENT TO LAND BY MUNICIPALITIES

SECTION 31-9-10. Definitions.

Whenever used in this chapter, unless a different meaning clearly appears from the context, the following terms shall be given the following meanings:

(1) "Bonds" shall include notes, bonds, refunding notes or bonds and other obligations authorized to be issued by this chapter.

(2) "Governing board" shall mean the governing body of any city.

(3) "Developer" shall mean any person, firm or partnership who enters into a loan agreement with the city whereby the developer agrees to construct, operate and maintain or procure the construction, operation and maintenance of buildings or other facilities or improvements upon land purchased with the proceeds of bonds.

(4) "City" shall mean any incorporated municipality of the State.

(5) "Loan agreement" shall mean any agreement, including without limitation, an agreement whereby the city shall lease land to a developer, made by and between a governing board and a developer by which the developer agrees to pay (and to secure if so required) the city or to any assignee thereof, the sums required to meet the payment of the principal, interest and redemption premium, if any, on any bonds.

(6) "Land" shall mean any real estate, whether improved or unimproved, located within any city which the governing board of such city proposes to acquire from the proceeds derived from the issuance of bonds after making a determination that the acquisition of such land is necessary in connection with any slum clearance or redevelopment work.

HISTORY: 1962 Code Section 36-451; 1974 (58) 2337.



SECTION 31-9-20. Powers of cities.

Each city functioning through its governing board is empowered (1) to enter into agreements with any developer providing for the construction, operation and maintenance of buildings or other facilities or improvements on land; (2) to enter into a loan agreement with a developer prescribing the terms and conditions of the payments to be made by the developer to the city or its assignee, to meet the payments that shall become due on bonds; (3) to issue bonds for the purpose of defraying the cost of acquiring land and to secure the payment of such bonds as hereafter provided; and (4) to accept any State or Federal grants that might become available to defray any portion of the cost of any land or of the cost of the construction of any buildings or other facilities or improvements thereon.

HISTORY: 1962 Code Section 36-452; 1974 (58) 2337.



SECTION 31-9-30. Terms, conditions, execution, sale, and other matters pertaining to bonds.

All bonds issued by a governing board under authority of this chapter shall be limited obligations of the city. The principal, interest and redemption premium, if any, shall be payable solely out of the moneys to be derived by such city pursuant to the loan agreement. Bonds and interest coupons issued under authority of this chapter shall never constitute an indebtedness of the city within the meaning of any State constitutional provision or statutory limitation and shall never constitute nor give rise to a pecuniary liability of the city or a charge against its general credit or taxing powers, and such fact shall be plainly stated on the face of each bond. The bonds may be executed and delivered as a single issue or from time to time as several issues, may be in such form and denominations, may be of such tenor, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such times not exceeding forty years from their date, may be subject to such terms of redemption, may be payable at such places, may bear interest at such rates as the governing board and the developer shall agree upon without limitation, may be payable at such places and evidenced in such manner, may contain such provisions not inconsistent herewith, all of which shall be provided in the proceedings of the governing board authorizing the bonds. Any bonds issued under the authority of this chapter may be sold at public or private sale, at such price and in such manner, and from time to time as may be determined by the governing board to be most advantageous and the governing board may pay as a part of the cost of acquiring any land and out of the bond proceeds all expenses, premiums and commissions which the governing board may deem necessary or advantageous in connection with the authorization, sale and issuance of bonds. All bonds, except registered bonds which are registered otherwise than to bearer, and all interest coupons appurtenant thereto shall be construed to be negotiable instruments despite the fact that they are payable solely from a specified source. The proceedings authorizing the issuance of bonds may provide for the issuance in the future of further bonds on a parity with those initially issued.

Pending the issuance of bonds, bond anticipation notes may be issued and to the end that a vehicle be provided therefor, the provisions of Sections 11-17-10 to 11-17-110 as now or hereafter amended shall be applicable to such bond anticipatory borrowing.

HISTORY: 1962 Code Section 36-453; 1974 (58) 2337.



SECTION 31-9-40. Security for payment of bonds.

The principal, interest and premium, if any, on any bonds shall be secured by a pledge of the revenues payable to the city pursuant to a loan agreement and may also be secured by a lien on any property (including the land) given as security by the developer pursuant to the loan agreement and any bonds may be issued pursuant to and secured by a trust indenture. The proceedings under which bonds are authorized to be issued or any trust indenture may contain any agreement or provisions customarily contained in instruments securing such obligations, without limiting the generality of the foregoing provisions respecting the fixing and collection of the sums payable by the developer to the city pursuant to the loan agreement; the construction, maintenance and operation of buildings or other facilities or improvements upon the land, the creation and maintenance of special funds by the developer, the rights and remedies available in the event of default to the bondholders or to the trustee under such trust indenture, all as the governing board shall deem advisable; provided, however, that in making any such agreements or provisions, no city shall have the power to obligate itself except with respect to any security pledged, mortgaged or otherwise made available by the developer for the securing of the bonds, and the application of the revenues from the loan agreement and shall not have the power to incur a pecuniary liability or charge upon its general credit or against its taxing powers. The proceedings authorizing any bonds and any trust indenture securing bonds may provide that in the event of default in payment of the principal of, or interest on such bonds, or in the performance of any agreement contained in such proceedings or trust indenture, such payment and performance may be enforced by mandamus or by appointment of a receiver in equity with such powers as may be necessary to enforce the obligations thereof. No breach of any such agreement shall impose any pecuniary liability upon any city or any charge upon its general credit or against its taxing powers.

The trustees under any trust indenture or any depository specified by such trust indenture may be such persons or corporations as the governing board shall designate, notwithstanding that they may be nonresidents of South Carolina, or incorporated under the laws of the United States or the laws of other states of the United States.

HISTORY: 1962 Code Section 36-454; 1974 (58) 2337.



SECTION 31-9-50. Loan agreements; obligations of developer; issuance of additional parity bonds.

Every loan agreement shall contain a covenant obligating the developer to effect the completion of the buildings or other facilities or improvements described therein upon the land at no cost to the city and each such loan agreement shall obligate the developer to make payments which shall be sufficient (a) to pay the principal of and interest on the bonds issued for such land, (b) to build up and maintain any reserves deemed by the governing board to be advisable in connection therewith and (c) in the event the city owns the land and leases it to the developer, to pay to the city and any other taxing bodies in which the land is located, annually an amount equal to the taxes which would be paid to the city and such taxing authorities if the land were privately owned. The loan agreement may provide for the issuance of additional parity bonds in order to acquire additional land.

HISTORY: 1962 Code Section 36-455; 1974 (58) 2337.



SECTION 31-9-60. Loan agreements; leases between city and developer.

Any loan agreement may provide that the land will be owned by the city and leased to the developer; may provide the developer with an option to purchase the land upon such terms and conditions as the governing board and the developer shall agree upon at a price which may be a nominal amount or less than the true value at the time of purchase; may provide that the land shall become the property of the developer upon the acquisition thereof. In the event the loan agreement consists of a lease between the city and the developer of the land acquired with the proceeds of the bonds, the city may subordinate its right to receive rental payments to the lien of any mortgages upon the land or the buildings or other facilities or improvements constructed or to be constructed thereon.

HISTORY: 1962 Code Section 36-456; 1974 (58) 2337.



SECTION 31-9-70. Proceeds from sale of bonds.

The proceeds derived from the sale of any bonds shall be applied only for the purpose for which the bonds were issued; provided, however, that any premium and accrued interest received in any such sale shall be applied to the payment of the principal of and interest on the bonds; and provided, further, that if for any reason any portion of the proceeds shall not be needed for the purpose for which the bonds are issued, such unneeded portion of the proceeds shall be applied to the payment of the principal of or interest on the bonds. The cost of acquiring any land shall be deemed to include the following: the actual cost of purchasing the land, the cost of clearing the land, including the cost of demolishing any buildings, facilities or improvements thereon, the cost of grading the land, all expenses in connection with the authorization, sale and issuance of bonds, and the interest to become due on the bonds for a period of not exceeding one year from the date of issuance.

HISTORY: 1962 Code Section 36-457; 1974 (58) 2337.



SECTION 31-9-80. Bonds as lawful investments.

It shall be lawful for all executors, administrators, guardians, committees and other fiduciaries to invest any moneys in their hands in bonds.

HISTORY: 1962 Code Section 36-458; 1974 (58) 2337.



SECTION 31-9-90. Bonds, trust indentures, mortgages, and loan agreements shall be exempt from taxation; exceptions.

The bonds authorized by this chapter and the income therefrom and all trust indentures and mortgages executed as security therefor, all loan agreements made pursuant to the provisions hereof (including lease agreements) and the revenues derived from any loan agreement, shall be exempt from all taxation in the State except for inheritance, estate or transfer taxes and all trust indentures, mortgages and loan agreements made pursuant to the provisions of this chapter shall be exempt from South Carolina stamp and transfer taxes.

HISTORY: 1962 Code Section 36-460; 1974 (58) 2337.



SECTION 31-9-100. Publication of notice of bond issues; challenging validity of proceedings.

Upon the adoption of proceedings providing for the issuance of bonds hereunder, notice of the adoption of such proceedings shall be published at least once in a newspaper having general circulation in the city specifying the amount of bonds to be issued, generally describing the land to be acquired, and the purposes for which it will be used. Any interested party may within ten days after the date of publication of such notice, but not afterwards, challenge the validity of such action by the governing board and the validity of the proposed bonds by action de novo in the court of common pleas in the county wherein the land is located.

HISTORY: 1962 Code Section 36-461; 1974 (58) 2337.



SECTION 31-9-110. Provisions in this chapter construed as cumulative.

Neither this chapter nor anything contained shall be construed as a restriction or limitation upon any powers which a city might otherwise have under any laws of this State, but shall be construed as cumulative. The authorization herein granted may be carried out by any governing body acting at any regular or special meeting, and without publication of the proceedings, by resolution to become effective upon its adoption at the meeting at which it is presented, notwithstanding any restriction, limitation or other procedure imposed upon the governing board by any other statute.

HISTORY: 1962 Code Section 36-460; 1974 (58) 2337.






CHAPTER 10 - COMMUNITY DEVELOPMENT LAW

SECTION 31-10-10. Short title.

This chapter may be cited as the "Community Development Law".

HISTORY: 1984 Act No. 451, Section 1.



SECTION 31-10-20. Definitions.

The following terms where used in this chapter, shall have the following meanings, except where the context clearly indicates a different meaning:

(1) "Area of operation" means the area within the territorial boundaries of the municipality or municipalities for which a particular commission is created.

(2) "Blighted area" means any improved or vacant area where if improved, industrial, commercial, and residential buildings or improvements, because of a combination of five or more of the following factors: age; dilapidation; obsolescence; deterioration; illegal use of individual structures; presence of structures below minimum code standards; excessive vacancies; overcrowding of structures and community facilities; lack of ventilation, light, or sanitary facilities; inadequate utilities; excessive land coverage; deleterious land use or layout; depreciation of physical maintenance; lack of community planning, are detrimental to the public safety, health, morals, or welfare or, if vacant, the sound growth is impaired by (a) a combination of two or more of the following factors: obsolete platting of the vacant land; diversity of ownership of such land; tax and special assessment delinquencies on such land; deterioration of structures or site improvements in neighboring areas adjacent to the vacant land; or (b) the area immediately prior to becoming vacant qualified as a blighted area.

(3) "Bonds" means any bonds, interim certificates, notes, debentures or other obligations of a commission issued pursuant to this chapter.

(4) "Commission" means a public body and a body corporate and politic created and organized in accordance with the provisions of this chapter.

(5) "Conservation area" means any improved area that is not yet a blighted area but, because of a combination of three or more of the following factors: dilapidation; obsolescence; deterioration; illegal use of structures; presence of structures below minimum code standards; abandonment; excessive vacancies; overcrowding of structures and community facilities; lack of ventilation, light, or sanitary facilities; inadequate utilities; excessive land coverage; depreciation of physical maintenance; or lack of community planning, is detrimental to the public safety, health, morals, or welfare and may become a blighted area.

(6) "Governing body" means in the legislative body of a municipality.

(7) "Government" means the state and federal governments or any subdivision, agency, or instrumentality, corporate or otherwise, of either of them.

(8) "Municipality" means any incorporated city or town or any county.

(9) "Obligee of the commission" or "obligee" means any bondholder, trustee or trustees for any bondholders, any lessor demising property to a commission used in connection with a redevelopment project, or any assignees of such lessor's interest, or any part thereof, and the federal government, when it is a party to any contract with a commission.

(10) "Parent municipality" means the municipality or municipalities creating a commission.

(11) "Redeveloper" means any individual, partnership, or public or private corporation that shall enter or propose to enter into a contract with a commission for the redevelopment of all or any part of a redevelopment area under the provisions of this chapter.

(12) "Redevelopment" means the acquisition, replanning, clearance, rehabilitation or rebuilding of an area for residential, recreational, commercial, industrial or other purposes, including the provision of streets, utilities, parks, recreational areas and other open spaces; provided, without limiting the generality thereof, the term "redevelopment" may include a program of repair and rehabilitation of buildings and other improvements, and may include the exercise of any powers under this chapter with respect to the area for which such program is undertaken.

(13) "Redevelopment area" means any area that a commission may find to be a blighted area, a conservation area, or any combination thereof, so as to require redevelopment under the provisions of this chapter.

(14) "Redevelopment contract" means a contract between a commission and a redeveloper for redevelopment under the provisions of this chapter.

(15) "Redevelopment plan" means a plan for the redevelopment of a redevelopment area made by a commission in accordance with the provisions of this chapter.

(16) "Redevelopment project" means any work or undertaking:

(a) to acquire blighted or conservation areas, including lands, structures, or improvements, the acquisition of which is necessary or incidental to the proper clearance, development, or redevelopment of such areas or to the prevention of the spread or recurrence of conditions of blight;

(b) to clear any such areas by demolition or removal of existing buildings, structures, streets, utilities, or other improvements thereon and to install, construct, or reconstruct streets, utilities, and site improvements essential to the preparation of sites for uses in accordance with the redevelopment plan;

(c) to sell land in such areas for residential, recreational, commercial, industrial, or other use or for the public use to the highest bidder set out by the provisions of this chapter or to retain such land for public use, in accordance with the redevelopment plan;

(d) to carry out plans for a program of repair, rehabilitation, or reconditioning of buildings or other improvements in such areas, including the making of loans;

(e) to engage in programs of assistance and financing, including the making of loans for rehabilitation, repair, construction, acquisition, or reconditioning of residential units in a redevelopment area.

The term "redevelopment project" may also include the preparation of a redevelopment plan, including the planning, survey and other work incident to a redevelopment project, and the preparation of all plans and arrangements for carrying out a redevelopment project.

HISTORY: 1984 Act No. 451, Section 3.



SECTION 31-10-30. Authority of municipalities to create redevelopment commissions; issuance of certificates of incorporation by Secretary of State.

(a) Each municipality is authorized to create one or more separate and distinct bodies corporate and politic to be known as a redevelopment commission of the municipality by the passage by the governing body of such municipality of an ordinance creating a commission to function within the territorial limits of the municipality or portion of the municipality; provided, however, no commission may be created with power over the same territorial area as any other commission. Notice of the intent to consider the passage of such ordinance shall be published at least fifteen days prior to first reading of the ordinance creating the commission.

(b) The governing body of a municipality shall not adopt an ordinance pursuant to subsection (a) above unless it finds:

(1) that a blighted area or conservation area exists in whole or in part in such municipality,

(2) that the redevelopment of such areas is necessary in the interest of the public health, safety, morals, or welfare of the residents of such municipality.

(c) The governing body shall cause a certified copy of such ordinance to be filed in the office of the Secretary of State; upon receipt of the certified copy of such ordinance, the Secretary of State shall issue a certificate of incorporation.

(d) In any suit, action, or proceeding involving or relating to the validity or enforcement of any contract or act of a commission, a copy of the certificate of incorporation duly certified by the Secretary of State is admissible in evidence and is conclusive proof of the legal establishment of the commission.

HISTORY: 1984 Act No. 451, Section 4.



SECTION 31-10-40. Governance by commissioners or by governing body of parent municipality.

Upon adoption of an ordinance establishing a commission, the governing body of such municipality shall provide for the governance of such commission by either of the following methods. A commission may be governed by the members of the governing body of its parent municipality serving ex officio or by not less than five nor more than nine commissioners selected by the governing body of the municipality. In the event the governing body initially elects to appoint commissioners to operate the commission, it may at any time in its sole discretion abolish the office of commissioners and assume the direct responsibility for operation of the commission.

HISTORY: 1984 Act No. 451, Section 5.



SECTION 31-10-50. Terms of office of commissioners; compensation; removal from office.

The term of office for each commissioner is two years, however, at least three of the commissioners initially appointed shall have terms of one year. Thereafter all commissioners appointed shall serve for two years. Each commissioner shall hold office until his successor has been appointed and qualified. Vacancies for the unexpired terms of any commissioner who resigns, ceases to be qualified or is removed must be promptly filled by the governing body. Any commissioner is removable by the governing body of the municipality at will. A commissioner shall receive such compensation, if any, as the governing body may provide for this service, and is entitled within the budget appropriation to the necessary expenses, including travel expenses, incurred in the discharge of his duties.

HISTORY: 1984 Act No. 451, Section 6.



SECTION 31-10-60. Quorum at meeting of commissioners; selection of officers; employees; commissioners' personal liability.

The commissioners of each commission shall select from among themselves a chairman, a vice-chairman, and such other officers as the commission may determine. A commission may employ technical experts and other agents and employees, permanent or temporary, as it may require, and may determine the qualifications and fix the compensation of such persons. A majority of the commissioners then in office shall constitute a quorum for its meeting. No commissioner is liable personally for losses unless the losses are occasioned by the willful misconduct of such commissioner. A commission may delegate to one or more of its members, agents, or employees such of its powers as it deems necessary to carry out the purposes of this chapter, subject always to the supervision and control of the whole commission.

HISTORY: 1984 Act No. 451, Section 7.



SECTION 31-10-70. Prohibition against acquisition of certain interests by member or employee of commission; exception.

No member or employee of a commission shall acquire any interest, direct or indirect, in any redevelopment project or in any property included or planned to be included in any redevelopment area, nor shall the member have any interest, direct or indirect, in any contract or proposed contract for materials or services to be furnished or used by a commission, or in any contract with a redeveloper or prospective redeveloper relating, directly or indirectly, to any redevelopment project, except that a member or employee of a commission may acquire residential property in a redevelopment area from a person or entity other than the commission after the redevelopment plan for that area is adopted if:

(1) the primary purpose of acquisition is to occupy such property as his principal residence;

(2) the redevelopment plan does not provide for acquisition of such property by the commission;

(3) prior to acquiring title to the property, the commissioner or employee shall have disclosed in writing to the commission and to the governing body of the municipalities his intent to acquire the property and to occupy the property as his principal residence.

HISTORY: 1984 Act No. 451, Section 8.



SECTION 31-10-80. Creation of joint redevelopment commission.

Two or more municipalities, whose territorial jurisdictions may be either exclusive or one of whose jurisdiction may include all or part of another are authorized to create a separate and distinct body corporate and politic to be known as the joint redevelopment commission by the passage of an ordinance by the governing body of each municipality having territorial jurisdiction over the area of operation proposed for such commission; provided, however, that notice of the intent to consider passage of such ordinance must be published at least fifteen days prior to the meeting of the governing body of each affected municipality. A joint redevelopment commission shall be governed by commissioners selected in the number and manner provided in the ordinance establishing such joint redevelopment commission. The governing body of each participating municipality shall appoint one or more commissioners as such governing body determines. The appointing authority has the authority to appoint successors or to remove persons who are appointed by them. Each commissioner shall serve for a term of two years.

All provisions of this chapter shall apply to the creation and operation of a joint redevelopment commission and where reference is made to a municipality, it is interpreted to apply to the municipalities creating a joint redevelopment commission.

HISTORY: 1984 Act No. 451, Section 9.



SECTION 31-10-90. Powers of redevelopment commission, in general.

A commission shall constitute a public body, corporate and politic, exercising public and essential governmental powers, which powers shall include all powers necessary or appropriate to carry out and effectuate the purposes and provisions of this chapter, including the following powers in addition to those herein otherwise granted:

(1) to procure from the municipality the designation of areas in need of redevelopment and its recommendation for such redevelopment;

(2) to cooperate with any government or municipality as defined in this chapter;

(3) to act as agent of the state or federal government or any of its instrumentalities or agencies for the public purposes set out in this chapter;

(4) to prepare or cause to be prepared and recommend redevelopment plans to the governing body of its parent municipality and to undertake and carry out redevelopment projects within its area of operation;

(5) to arrange or contract for the furnishing or repair, by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities or other facilities for or in connection with a redevelopment project;

(6) within its area of operation, to purchase, obtain options upon, acquire by gift, grant, bequest, devise, or otherwise, any real or personal property or any interest therein, together with any improvements thereon, necessary or incidental to a redevelopment project; to hold, improve, clear or prepare for redevelopment any such property, and with the approval of the governing body of its parent municipality sell, exchange, transfer, assign, subdivide, retain for its own use, mortgage, pledge or otherwise encumber or dispose of any real or personal property or any interest therein, either as an entirety to a single redeveloper or in parts to several redevelopers; to enter into contracts, either before or after the real property that is the subject of the contract is acquired by the commission, with redevelopers of property containing covenants, restrictions, and conditions regarding the use of such property for residential, commercial, industrial, or recreational purposes or for public purposes in accordance with the redevelopment plan and such other covenants, restrictions, and conditions as the commission may deem necessary to prevent a recurrence of blighted areas or to effectuate the purposes of this chapter; and to provide appropriate remedies for any breach of any such covenants or conditions, including the right to terminate such contracts and any interest in the property created pursuant thereto; to borrow money and issue bonds and provide security for bonds; to insure or provide for the insurance of any real or personal property or operations of the commission against any risks or hazards, including the power to pay premiums on any such insurance; and to enter into any contracts necessary to effectuate the purposes of this chapter;

(7) to invest any funds held in reserves or sinking funds or any funds not required for immediate disbursements, in such investments as may be lawful for guardians, executors, administrators or other fiduciaries under the laws of this State; to redeem its bonds at the redemption price established therein or to purchase its bonds at less than redemption price, all bonds so redeemed or purchased to be cancelled;

(8) to borrow money and to apply for and accept advances, loans evidenced by bonds, grants, contributions and any other form of financial assistance from the federal government, the State, county, municipality or other public body or from any sources, public or private for the purposes of this chapter, to give such security as may be required and to enter into and carry out contracts in connection therewith;

(9) within its area of operation, to make or have made all surveys, studies, and plans necessary to the carrying out of the purposes of this chapter and in connection therewith to enter into or upon any land, building, or improvement thereon for such purposes and to make soundings, test borings, surveys, appraisals and other preliminary studies and investigations necessary to carry out its powers and to contract or cooperate with any and all persons or agencies, public or private, in the making and carrying out of such surveys, appraisals, studies, and plans.

A commission is specifically authorized to make (i) plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements and (ii) plans for the enforcement of laws, codes, and regulations relating to the use of land and the use and occupancy of buildings and improvements, and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements. The commission is further authorized to develop, test, and report methods and techniques, and carry out demonstrations and other activities, for the prevention and elimination of slums and urban blight.

(10) to make such expenditures as may be necessary to carry out the purposes of this chapter; and to make expenditures from funds obtained from the federal government;

(11) to sue and be sued;

(12) to adopt a seal;

(13) to have perpetual succession;

(14) to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the commission; and any contract or instrument when signed by the chairman or vice-chairman and secretary or assistant secretary of the commission shall be held to have been properly executed for and on its behalf;

(15) to make and from time to time amend and repeal bylaws, rules, regulations, and resolutions;

(16) to make available to the government or municipality or any appropriate agency, board or commission, the recommendations of the commission affecting any area in its field of operation or property therein, which it may deem likely to promote the public health, morals, safety, or welfare;

(17) to perform redevelopment project undertakings and activities in one or more contiguous or noncontiguous redevelopment areas that are planned and carried out on the basis of annual tax increments in accordance with the laws of this State.

HISTORY: 1984 Act No. 451, Section 10.



SECTION 31-10-100. Contents of redevelopment plan; public hearing prior to adoption of plan; approval by governing body or parent municipality; modification.

(a) A redevelopment plan must be sufficiently complete to indicate its relationship to definite local objectives such as appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities and other public improvements and the proposed land uses and building requirements in the redevelopment project area.

(b) A commission shall not acquire real property for a development project unless the governing body of its parent municipality has approved the redevelopment plan as hereinafter prescribed.

(c) The commission's redevelopment plan shall include, without being limited to, the following:

(1) the boundaries of the redevelopment area, with a map showing the existing uses of the real property therein;

(2) a land use plan of the redevelopment area showing proposed uses following redevelopment;

(3) standards of population densities, land coverage, and building intensities in the proposed redevelopment;

(4) a preliminary site plan of the redevelopment area;

(5) a statement of the proposed changes, if any, in zoning ordinances or maps;

(6) a statement of any proposed changes in street layouts or street levels;

(7) a statement of the estimated cost and method of financing redevelopment under the redevelopment plan;

(8) a statement of such continuing controls as may be deemed necessary to effectuate the purposes of this chapter;

(9) a statement of a feasible method proposed for the relocation of the families displaced.

(d) The commission shall hold a public hearing prior to its final adoption of a redevelopment plan. Notice of such hearing shall be given fifteen days prior thereto in a newspaper of general circulation in the municipality.

(e) The commission shall submit to the governing body the redevelopment plan. Prior to recommending a redevelopment plan to the governing body for approval, the commission shall utilize the local private planning, financing, and financial services to the greatest extent possible and shall consider whether the proposed land uses and building requirements in the redevelopment project area are designed with the general purpose of accomplishing, in conformance with the general plan, a coordinated, adjusted, and harmonious development of the community and its environs, that will in accordance with present and future needs promote health, safety, morals, order, convenience, prosperity, and the general welfare, as well as efficiency and economy in the process of development, including, among other things, adequate provision for traffic, vehicular parking, the promotion of safety from fire and other dangers, adequate provision for light and air, the promotion of the healthful and convenient distribution of population, the provision of adequate transportation, water, sewerage, and other public utilities, schools, parks, recreational, and community facilities, and other public requirements, the promotion of sound design and arrangements, the prevention of the recurrence of unsanitary or unsafe dwelling accommodations, slums, or conditions of blight.

(f) The governing body shall approve, amend, or reject the redevelopment plan as submitted.

(g) Upon approval by the governing body of the redevelopment plan, the commission is authorized to acquire property, to execute contracts for clearance and preparation of the land for resale, and to take other actions necessary to carry out the redevelopment plan, in accordance with the provisions of this chapter.

(h) A redevelopment plan may be modified at any time by the commission; provided, that if modified after the sale of real property in the redevelopment area, the modification must be consented to by the redeveloper of such real property or his successor, or their successors in interest affected by the proposed modification. Where the commission determines that the proposed modification will substantially change the redevelopment plan as previously approved by the governing body, the modification must similarly be approved by the governing body as provided above.

HISTORY: 1984 Act No. 451, Section 11.



SECTION 31-10-110. Contracting by commission for certain services; advertisement for bids from persons interested in purchasing or redeveloping property; commission's real estate transactions under redevelopment plan.

(a) A commission may contract for engineering, legal, surveying, professional, or other similar services.

(b) A commission may sell, exchange, or otherwise transfer real property or any interest therein in a redevelopment area to any redeveloper for residential, recreational, commercial, industrial, or other uses or for public use in accordance with the redevelopment plan, subject to such covenants, conditions and restrictions as may be deemed to be in the public interest or to carry out the purposes of this chapter; provided, that such sale, exchange, or other transfer, and any agreement relating thereto, may be made only after, or subject to, the approval of the redevelopment plan by the governing body of the municipality and after public notice and award as specified in subsection (c) of this section.

(c) The commission shall, by public notice, published once a week for two consecutive weeks in a newspaper having general circulation in the municipality, invite proposals and shall make available all pertinent information to any persons interested in undertaking a purchase of property or the redevelopment of an area or any part thereof. The commission may require such bid bonds as it deems appropriate. After receipt of all proposals, the sale shall be made to the developer submitting the plan for use of the property that best effectuates the purposes of the redevelopment plan set forth in subsection (e) of this section. All proposals may be rejected. All sales shall be subject to the approval of the governing body of the municipality. Nothing herein, however, shall prevent the sale at private sale without advertisement and bids to the municipality or other public body, or to a nonprofit association or corporation operated exclusively for educational, scientific, literary, cultural, charitable, or religious purposes, of such property as is specified in items (1), (2), (3), or (4) of subsection (d) of this section; provided, that such sale is in accordance with the provisions of the item.

(d) In carrying out a redevelopment project, the commission may:

(1) with or without consideration and at private sale convey to the municipality in which the project is located such real property as, in accordance with the redevelopment plan, is to be laid out into streets, alleys, and public ways;

(2) with or without consideration, convey at private sale, grant, or dedicate easements and rights-of-way for public utilities, sewers, streets, and other similar facilities, in accordance with the redevelopment plan;

(3) with or without consideration and at private sale convey to the municipality, county or other appropriate public body such real property as, in accordance with the redevelopment plan, is to be used for parks, schools, public buildings, facilities, or other public purposes;

(4) after a public hearing advertised in accordance with the provisions of subsection (d) of Section 31-10-100 and subject to the approval of the governing body of the municipality, convey to a nonprofit association or corporation organized and operated exclusively for educational, scientific, literary, cultural, charitable or religious purposes, no part of the net earnings of which inure to the benefit of any private shareholder or individual, such real property as, in accordance with the redevelopment plan, is to be used for the purposes of such associations or corporations. Such conveyance shall be for such consideration as may be agreed upon by the commission and the association or corporation, taking into account nonmonetary benefits that will accrue to the municipality as a result of the conveyance. All conveyances made under the authority of this subsection shall contain restrictive covenants limiting the use of property so conveyed to the purposes for which the conveyance is made;

(e) after receiving the required approval of a sale from the governing body of the municipality, the commission may execute any required contracts, deeds, and other instruments and take all steps necessary to effectuate any such contract or sale. Any contract of sale between a commission and a redeveloper may contain, without being limited to, any or all of the following provisions:

(1) plans prepared by the redeveloper or otherwise and such other documents as may be required to show the type, material, structure, and general character of the proposed redevelopment;

(2) a statement of the use intended for each part of the proposed redevelopment;

(3) the amount, if known, of the consideration to be paid;

(4) adequate safeguards for proper maintenance of all parts of the proposed redevelopment;

(5) such other continuing controls as may be deemed necessary to effectuate the purposes of this chapter.

Any deed to a redeveloper in furtherance of a redevelopment contract shall be executed in the name of the commission, by its proper officers, and shall contain in addition to all other provisions, such conditions, restrictions, and provisions as the commission may deem desirable in order to effectuate the purposes of this chapter.

(f) The commission may temporarily rent or lease, operate, and maintain real property in a redevelopment area, pending the disposition of the property for redevelopment, for such uses and purposes as may be deemed desirable even though not in conformity with the redevelopment plan.

HISTORY: 1984 Act No. 451, Section 12.



SECTION 31-10-120. Power of commission to issue and sell bonds; liability of commission and others thereon.

(a) The commission has the power to issue bonds from time to time for any of its corporate purposes including the payment of principal and interest upon any advances for surveys and plans for redevelopment projects. The commission also has the power to issue refunding bonds for the purpose of paying or retiring or in exchange for bonds previously issued by it. The commission may issue bonds on which the principal and interest are payable:

(1) exclusively from the income, proceeds, and revenues of the redevelopment project financed with the proceeds of such bonds;

(2) exclusively from the income, proceeds, and revenues of any of its redevelopment projects whether or not they are financed in whole or in part with the proceeds of such bonds; provided, that any such bonds may be additionally secured by a pledge of any loan, grant, or contributions, or parts thereof, from the federal government or other source, or a mortgage of any redevelopment project or projects of the commission.

(b) Neither the commissioners of a commission nor any person executing the bonds shall be liable personally on the bonds by reason of the issuance thereof. The bonds and other obligations of the commission (and such bonds and obligations shall so state on their face) shall not be a debt of the municipality or the State and neither the municipality nor the State is liable on them, nor in any event shall such bonds or obligations be payable out of any funds or properties other than those of the commission acquired for the purpose of this chapter. The bonds shall not constitute an indebtedness of the municipality within the meaning of any constitutional or statutory debt limitation or restriction. Bonds of a commission are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest thereon and income therefrom, shall be exempt from all taxes except inheritance, estate, or transfer taxes. Bonds may be issued by a commission under this chapter notwithstanding any debt or other limitation prescribed in any statute. This chapter without reference to other statutes of the State shall constitute full and complete authority for the authorization and issuance of bonds by the commission hereunder and such authorization and issuance is not subject to any conditions, restrictions, or limitations imposed by any other statute whether general, special, or local, except as provided in subsection (d) of this section.

(c) Bonds of the commission must be authorized by its resolution and may be issued in one or more series and shall bear such date or dates, be payable upon demand or mature at such time or times not to exceed forty-five years, bear interest at such rate or rates, be in such denomination or denominations, be in such form either coupon or registered, carry such conversion or registration privileges, have such rank or priority, be executed in such manner, be payable in such medium of payment, at such place or places, and be subject to such terms of redemption (with or without premium) as the resolution may provide.

(d) Bonds must be sold by the commission at either public or private sale upon such terms and in such manner, consistent with the provisions of this chapter, as the commission may determine. Such bonds may be sold to one or more financial institutions whether within or without this State. Prior to the public sale of bonds hereunder, the commission shall first cause a notice of the sale of the bonds to be published at least once at least ten days before the date fixed for the receipt of bids for the bonds in a newspaper of general circulation in the commission's area of operation, and provided, that any bonds may be sold by the commission at private sale upon such terms and conditions as are mutually agreed upon between the commission and the purchaser. No bonds issued pursuant to this chapter may be sold at less than par and accrued interest.

(e) In case any of the commissioners or officers of the commission whose signatures appear on any bonds or coupons shall cease to be such commissioners or officers before the delivery of such bonds, such signatures are, nevertheless, valid and sufficient for all purposes, the same as if such commissioners or officers had remained in office until such delivery. Any provisions of any law to the contrary notwithstanding, any bonds issued pursuant to this chapter are fully negotiable unless specified to the contrary by the commission.

(f) In any suit, action, or proceeding involving the validity or enforceability of any bond of the commission or the security therefor, any such bond reciting in substance that it has been issued by the commission to aid in financing a redevelopment project, as defined by this chapter is conclusively deemed to have been issued for such purpose and such project is conclusively deemed to have been planned, located, and carried out in accordance with the purposes and provisions of this chapter.

(g) Bonds (including, without limitation, interim and long-term notes) may be issued or sold under this chapter at private sale upon such terms and conditions as may be negotiated and mutually agreed upon by the commission and the purchaser who may be the government or other public or private lender.

HISTORY: 1984 Act No. 451, Section 13; 1987 Act No. 2, Section 1.



SECTION 31-10-130. Additional powers of commission with respect to issuance of bonds.

(a) In connection with the issuance of bonds or the incurring of obligations and in order to secure the payment of such bonds or obligations, the commission, in addition to its other powers, shall have power:

(1) to pledge all or any part of its gross or net rents, fees, or revenues to which its right then exists or may thereafter come into existence;

(2) to mortgage all or any part of its real or personal property, then owned or thereafter acquired not devoted to a public use;

(3) to covenant against pledging all or any part of its rents, fees, and revenues, or against mortgaging all or any part of its real or personal property, to which its right or title then exists or may thereafter come into existence or against permitting or suffering any lien on such revenues or property; to covenant with respect to limitations on its right to sell, lease, or otherwise dispose of any redevelopment project or any part thereof; and to covenant as to what other, or additional debts or obligations may be incurred by it;

(4) to vest in any obligees of the commission the right to enforce the payment of the bonds or any covenants securing or relating to the bonds; to vest in any obligee or obligees holding a specified amount in bonds the right, in the event of a default to take possession of and use, operate and manage any redevelopment project or any part thereof, title to which is in the commission, or any funds connected therewith, and to collect the rents and revenues arising therefrom and to dispose of such monies in accordance with the agreement with such obligees; to provide for the powers and duties of such obligees and to limit the liabilities thereof, and to provide the terms and conditions upon which such obligees may enforce any covenant or rights securing or relating to the bonds;

(5) to exercise all or any part or combination of the powers herein granted; to make such covenants (other than and in addition to the covenants herein expressly authorized) and to do any and all such acts and things as may be necessary or convenient or desirable in order to secure its bonds, or, in the absolute discretion of the commission, as will tend to make the bonds more marketable notwithstanding that such covenants, acts, or things may not be enumerated in this chapter.

(b) The commission has the power to confer upon any obligee holding or representing a specified amount in bonds, the right (in addition to all rights that may otherwise be conferred), upon the happening of an event of default as defined in such resolution or instrument, by suit, action, or proceeding in any court of competent jurisdiction:

(1) to cause possession of any redevelopment project or any part thereof, title to which is in the commission and not devoted to a public use, to be surrendered to any such obligee;

(2) to obtain the appointment of a receiver of any redevelopment project of the commission or any part of it, title to which is in the commission and of the rents and profits therefrom.

HISTORY: 1984 Act No. 451, Section 14.



SECTION 31-10-140. Powers of public body with respect to planning, undertaking, or carrying out redevelopment project.

(a) For the purpose of aiding and cooperating in the planning, undertaking, or carrying out of a redevelopment project located within the area in which it is authorized to act, any public body may, upon such terms, with or without consideration, as it may determine:

(1) dedicate, sell, convey, or lease any of its interest in any property, or grant easements, licenses or any other rights or privileges therein to a commission;

(2) cause parks, playgrounds, recreational, community, education, water, sewer, or drainage facilities, or any other works that it is otherwise empowered to undertake, to be furnished in connection with a redevelopment project;

(3) furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways, or other places, that it is otherwise empowered to undertake;

(4) plan or replan, zone or rezone any part of the redevelopment;

(5) cause administrative and other services to be furnished to the commission of the character which the public body is otherwise empowered to undertake or furnish for the same or other purposes;

(6) do any and all things necessary or convenient to aid and cooperate in the planning or carrying out of a redevelopment plan.

(b) Any sale, conveyance, or agreement provided for in this section may be made by a public body without public notice, advertisement, or public bidding.

HISTORY: 1984 Act No. 451, Section 15.



SECTION 31-10-150. Notice of intent to issue bonds; challenge to issuance.

Prior to issuing any bonds under this chapter, a commission shall publish notice in a newspaper of general circulation in the municipality of its intent to issue such bonds specifying the approximate date and amount of such bonds, the provisions for securing such bonds and the proposed use of the proceeds from such bonds. Any interested person may within twenty days after the publication of such notice, but not thereafter, challenge the proposal of the commission to issue such bonds by action initiated in the circuit court for the circuit in which the commission is located. If no such action is initiated the bonds, if and when issued, shall be conclusively presumed to be valid and binding in accordance with the terms thereof; provided, nevertheless, that such bonds must be issued not later than six months after publication of such notice.

HISTORY: 1984 Act No. 451, Section 16.



SECTION 31-10-160. Availability of commission's books, records, bylaws, rules, and regulations for public inspection; annual report of commission's activities.

(a) The books and records of a commission are at all times open and subject to inspection by the public.

(b) A copy of all bylaws and rules and regulations and amendments thereto adopted by it, from time to time, must be filed with the commission and be open for public inspection.

(c) At least once each year a report of its activities for the preceding year and such other reports as may be required by the municipality shall be made.

HISTORY: 1984 Act No. 451, Section 17.






CHAPTER 11 - HOUSING FOR NATIONAL DEFENSE ACTIVITIES

SECTION 31-11-10. Definitions.

As used in this chapter:

(1) "Persons engaged in national defense activities" shall include, without limiting the generality thereof, enlisted men in the military and naval services of the United States and employees of the Department of Defense assigned to duty at military or naval reservations, posts or bases, workers engaged or to be engaged in industries connected with and essential to the national defense program and the families of the aforesaid persons who are living with them;

(2) "Persons of low income" shall mean persons or families who lack the amount of income which is necessary (as determined by the housing authority undertaking the housing project) to enable them, without financial assistance, to live in decent, safe and sanitary dwellings, without overcrowding;

(3) "Development" shall mean any and all undertakings necessary for the planning, land acquisition, demolition, financing, construction or equipment in connection with a project, including the negotiation or award of contracts therefor, and shall include the acquisition of any project, in whole or in part, from the Federal Government;

(4) "Administration" shall mean any and all undertakings necessary for management, operation or maintenance in connection with any project and shall include the leasing of any project, in whole or in part, from the Federal Government;

(5) "Federal Government" shall mean the United States of America or any agency or instrumentality, corporate or otherwise, of the United States of America;

(6) The development of such projects shall be deemed to be "initiated" if a housing authority has issued bonds, notes or other obligations with respect to the financing of such project of the housing authority or has contracted with the Federal Government with respect to the exercise of powers hereunder in the development of such project of the Federal Government for which an allocation of funds has been made or approved during a period of war or national emergency declared by the President or Congress of the United States; and

(7) "Housing authority" shall mean any housing authority established or hereafter established pursuant to this chapter and Chapter 3.

HISTORY: 1962 Code Section 36-271; 1952 Code Section 36-271; 1942 (42) 1758; 1951 (47) 179.



SECTION 31-11-20. Undertakings of projects for persons engaged in national defense.

Any housing authority may undertake the development or administration, or both, of projects to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities whom the housing authority determines would not otherwise be able to secure safe and sanitary dwellings within the vicinity thereof, but no housing authority shall initiate the development of any such project pursuant to this chapter except during a period of war or national emergency declared by the President or the Congress of the United States.

HISTORY: 1962 Code Section 36-272; 1952 Code Section 36-272; 1942 (42) 1758; 1951 (47) 179.



SECTION 31-11-30. Housing authorities' powers in regard to projects for persons engaged in national defense.

In the ownership, development or administration of such projects a housing authority shall have all the rights, powers, privileges and immunities that such authority has under any provision of law relating to the ownership, development or administration of slum clearance and housing projects for persons of low income, in the same manner as though all the provisions of law applicable to slum clearance and housing projects for persons of low income were applicable to projects developed or administered to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities as provided in this chapter. Housing projects developed or administered hereunder shall constitute "projects" under this chapter and Chapter 3 as that term is used herein.

HISTORY: 1962 Code Section 36-273; 1952 Code Section 36-273; 1942 (42) 1758; 1951 (47) 179.



SECTION 31-11-40. Conditions rendering limitations in Sections 31-3-530 and 31-3-540 inapplicable to projects for persons engaged in national defense.

During the period (herein called the "national defense period") that a housing authority finds (which finding shall be conclusive in any suit, action or proceeding) that within its authorized territorial jurisdiction or area of operation, or any part thereof, there is an acute shortage of safe and sanitary dwellings which impedes the national defense program in this State and that the necessary safe and sanitary dwellings would not otherwise be provided when needed for persons engaged in national defense activities, any project developed or administered by such housing authority, or by any housing authority cooperating with it, in such area, with the financial aid of the Federal Government, or as agent for the Federal Government as herein provided, shall not be subject to the limitations provided in the second sentence of Section 31-3-530 and in Section 31-3-540.

HISTORY: 1962 Code Section 36-274; 1952 Code Section 36-274; 1942 (42) 1758; 1951 (47) 179.



SECTION 31-11-50. Additional powers conferred upon housing authorities.

This chapter shall constitute an independent authorization for a housing authority to undertake the development or administration of projects to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities as provided herein and for a housing authority to cooperate with, or act as agent for, the Federal Government in the development or administration of similar projects by the Federal Government. In acting under this authorization, a housing authority shall not be subject to any limitations, restrictions or requirements of other laws, except those relating to land acquisition, prescribing the procedure or action to be taken in the development or administration of any public works, including slum clearance and housing projects for persons of low income or undertakings or projects of municipal or public corporations or political subdivisions or agencies of the State. A housing authority may do any and all things necessary or desirable to cooperate with, or act as agent for, the Federal Government or to secure financial aid in the expeditious development or in the administration of projects to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities and to effect the purposes of this chapter.

HISTORY: 1962 Code Section 36-275; 1952 Code Section 36-275; 1942 (42) 1758.



SECTION 31-11-60. Cooperation with Federal Government; sale of project to Federal Government.

A housing authority may exercise any of its powers for the purpose of cooperating with, or acting as agent for, the Federal Government in the development or administration of projects by the Federal Government to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities and may undertake the development or administration of any such project for the Federal Government. In order to assure the availability of safe and sanitary housing for persons engaged in national defense activities, a housing authority may sell, in whole or in part, to the Federal Government any housing project or part thereof developed for persons of low income but not yet occupied by such persons. Any such sale shall be at such price and upon such terms as the housing authority shall prescribe and shall include provision for the satisfaction of all debts and liabilities of the housing authority relating to such projects.

HISTORY: 1962 Code Section 36-276; 1952 Code Section 36-276; 1942 (42) 1758.



SECTION 31-11-70. Effect of other provisions relating to cooperation between State public body and housing authorities.

Any State public body, as defined in Chapter 5 of this Title, shall have the same right and power to cooperate with housing authorities, or with the Federal Government, with respect to the development or administration of projects to assure the availability of safe and sanitary dwellings for persons engaged in national defense activities that such State public body has pursuant to said chapter for the purpose of assisting the development or administration of slum clearance or housing projects for persons of low income, if such State public body may furnish the aforesaid cooperation to such projects located within the territorial boundaries of such State public body or within ten miles thereof.

HISTORY: 1962 Code Section 36-277; 1952 Code Section 36-277; 1942 (42) 1758.



SECTION 31-11-80. Operation of projects during and after defense periods.

During the national defense period a housing authority may make payments in such amounts as it finds necessary or desirable for any services, facilities, works, privileges or improvements furnished for or in connection with any such projects. After the national defense period any such projects owned and administered by a housing authority shall be administered for the purposes and in accordance with the provisions of this chapter and Chapter 3.

HISTORY: 1962 Code Section 36-278; 1952 Code Section 36-278; 1942 (42) 1758; 1951 (47) 179.



SECTION 31-11-90. Bonds or other obligations of authorities as security or investment.

Bonds or other obligations issued by a housing authority for a project developed or administered pursuant to this chapter shall be security for public deposits and legal investments to the same extent and for the same persons, institutions, associations, corporations, bodies and officers as bonds or other obligations issued pursuant to Chapter 3 for the development of a slum clearance or housing project for persons of low income.

HISTORY: 1962 Code Section 36-279; 1952 Code Section 36-279; 1942 (42) 1758.



SECTION 31-11-100. Powers conferred herein supplemental to other powers.

The powers conferred by this chapter shall be in addition and supplemental to the powers conferred by any other law and nothing contained herein shall be construed as limiting any other powers of a housing authority.

HISTORY: 1962 Code Section 36-280; 1952 Code Section 36-280; 1942 (42) 1758.






CHAPTER 12 - REDEVELOPMENT OF FEDERAL MILITARY INSTALLATIONS AND OTHER DEFENSE SITES

SECTION 31-12-10. Short title.

This chapter may be cited as the "Federal Defense Facilities Redevelopment Law".

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1.



SECTION 31-12-20. Legislative findings.

The General Assembly finds that:

(1) As a result of the closure, realignment, and drastic downsizing of federal military installations and other federal defense sites in the United States, federal property located in the State has and will become available for the state's use. It is in the best interests of the citizens of this State for the State, municipalities, and counties to work in concert and oversee and dispose of federal defense facilities and other excess federal property in an orderly and cooperative manner. It is the intent of this chapter that redevelopment authorities may be appointed to deal with federal defense facilities that have been scheduled for closure, realignment, or drastic downsizing by the United States Congress and to consult with the federal government pursuant to federal law in that connection. If any other incidental excess federal property is included with a scheduled closing, realignment, and drastic downsizing, that property also may be dealt with by the authorities.

(2) The redevelopment of these facilities often may require substantial periods of time and substantial investment in redevelopment of the properties, including public infrastructure on the properties themselves and in the communities immediately surrounding the properties in order to re-integrate the former federal defense facilities into the surrounding communities, and all reasonable means should be provided to assist the redevelopment authorities created pursuant to this chapter to fund improvements for redevelopment including, in the case of properties located within incorporated municipalities, tax increment financing as authorized by Section 14 of Article X of the Constitution of South Carolina.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1.



SECTION 31-12-30. Definitions.

As used in this chapter, unless the context clearly indicates otherwise:

(1) "Area of operation" means the area within the territorial boundaries of the counties entitled to representation on an authority which consists of both the real property to be disposed of by an authority as well as any other properties disposed of directly by the federal government to public or private persons or entities, other than disposal to the federal government for other defense uses, in connection with military installation closure and realignment or other federal defense site closure, realignment, or drastic downsizing, together with such areas of the surrounding community as may need planning for infrastructure improvements to support the redevelopment project area.

(2) "Authority" means a redevelopment authority created pursuant to Section 31-12-40.

(3) "Municipality" means an incorporated municipality of this State.

(4) "Obligations" means bonds, notes, or other evidence of indebtedness issued by the municipality to carry out a redevelopment project or to refund outstanding obligations.

(5) "Redevelopment plan" means the comprehensive program of the authority for redevelopment intended by the payment of redevelopment costs to redevelop properties scheduled for disposal which may tend to return properties to the tax rolls, replace lost jobs, and integrate the properties back into the community, enhancing the tax bases of the taxing districts which extend into the project redevelopment area and the economic health of the community in which it lies. Each redevelopment plan must set forth in writing the program to be undertaken to accomplish the objectives and must include, but not be limited to, estimated redevelopment project costs, possible sources of funds to pay costs, the most recent equalized assessed valuation of the project area as of the time of creation of a tax increment finance district pursuant to Section 31-12-200, an estimate as to the equalized assessed valuation after redevelopment, and the general land uses to apply in the redevelopment project area.

(6) "Redevelopment project" means buildings, improvements, including street improvements, water, sewer and storm drainage facilities, parking facilities, and recreational facilities. A project or undertaking authorized under Section 6-21-50 also may qualify as a redevelopment project under this chapter. All such projects may be owned by the authority, the municipality, the county, or other appropriate public body. This term includes portions of the redevelopment project located outside the redevelopment project area so long as they provide needed infrastructure support for the redevelopment project area.

(7) "Redevelopment project area" means an area within the incorporated area of a municipality and designated pursuant to Section 31-12-200, which is not less in the aggregate than one and one-half acres. It includes both the real property to be disposed of by an authority as well as other properties disposed of directly by the federal government to public or private persons or entities, other than disposal to the federal government for other defense uses, in connection with military installation closure and realignment or other federal defense site closure, realignment, or drastic downsizing. Redevelopment project areas designated pursuant to Section 31-12-200 may not be counted against the limits on acreage of redevelopment project areas within municipalities contained in Section 31-6-30(7).

(8) "Redevelopment project costs" means and includes the total of all reasonable or necessary costs incurred or estimated to be incurred and any costs incidental to a redevelopment project. The costs include, without limitation:

(a) costs of studies and surveys, plans, and specifications, professional service costs including, but not limited to, architectural, engineering, legal, marketing, financial, planning, or special services;

(b) property assembly costs including, but not limited to, acquisition of land and other property, real or personal, or rights or interests in it, demolition of buildings, and the clearing and grading of land;

(c) costs of rehabilitation, reconstruction, repair, or remodeling of a redevelopment project;

(d) costs of the construction of a redevelopment project;

(e) financing costs including, but not limited to, all necessary and incidental expenses related to the issuance of obligations and which may include payment of interest on obligations issued under the provisions of this chapter accruing during the estimated period of construction of any redevelopment project for which the obligations are issued and including reasonable reserves related to them;

(f) relocation costs to the extent that a municipality determines that relocation costs must be paid or required by federal or state law.

(9) "Taxing districts" means counties, incorporated municipalities, schools, special purpose districts, and any other municipal corporations or districts with the power to levy taxes.

(10) "Real property" includes all property assessed under authority of Section 12-4-540 when the term is used in this chapter with regard to tax increment financing.

(11) "Personal property" includes all goods, classified as equipment, used or bought for use primarily in the operation of the federal defense facility, not to include inventory, consumer goods, or farm products, as defined in Sections 36-2-105 and 36-9-109.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1.



SECTION 31-12-40. Redevelopment authorities; creation; membership.

(A) The Governor may create separate and distinct bodies corporate and politic to be known as redevelopment authorities to oversee the disposition of real and personal federal property that has been or will be turned over to the State or to the redevelopment authority as referred to in the Defense Base Closure and Realignment Act, 10 U.S.C. 2901, et seq., as it may be amended from time to time, by the federal government or real and personal federal property that has been designated as surplus property by the federal government and is to be disposed of by the State or the redevelopment authority as a result of the closure, realignment, or drastic downsizing of federal defense facilities in the State. No more than one authority may be created with jurisdiction over a single federal military installation or other federal defense site. Only one authority may be designated within a county, and the Governor shall exercise his authority under this chapter so as to ensure that the composition of any authority created under this section is structured or restructured in accordance with the requirements contained in this section as additional properties may be added through other closures, realignments, and drastic downsizings, as properties are disposed of and as federally defined Metropolitan Statistical Areas (MSA's) are redefined, from time to time. If an authority is designated, it is the sole representative of the State for negotiations with the appropriate federal authority for reuse and disposal of property.

(B) If the federal property subject to disposal is contained wholly within one county, which county does not lie in an MSA extending over more than one South Carolina county and is not included in a multicounty authority under subsections (C) or (D), the authority must include:

(1) two representatives of the State, nominated by a majority of the Senate and a majority of the House, who must be appointed by the Governor;

(2) three representatives of the county appointed by the county governing body;

(3) three representatives of each municipality in which the municipality's boundaries contain all or a portion of the federal defense properties scheduled for disposal, appointed by the municipal governing body; and

(4) one at-large appointment by the Governor, who shall be a resident of the county.

(C) If the federal property subject to disposal is contained within more than one county, with no portion of the counties lying within an MSA which extends over more than one South Carolina county, the authority must include:

(1) two representatives of the State nominated by a majority of the Senate and a majority of the House, who must be appointed by the Governor;

(2) two representatives of each county appointed by the respective county governing body;

(3) two representatives of each municipality in which the municipality's boundaries contain all or a portion of the federal defense properties scheduled for disposal, appointed by the respective municipal governing body; and

(4) one at-large appointment by the Governor, who shall be a resident of one of the counties.

(D)(1) If the federal property subject to disposal is contained wholly or partially within a county, all or a portion of which lies in an MSA which extends over more than one South Carolina county, the authority must include:

(a) one representative who is a resident of each South Carolina county which contains all or a portion of the federal property subject to disposal, appointed by the Governor;

(b) one representative who is a resident of each South Carolina county in the MSA not entitled to a resident representative under subsection (D)(1)(a), appointed by the Governor;

(c) additional representatives who are residents of the respective municipalities as may be necessary to provide any municipality within whose boundaries the major portion of federal defense properties scheduled for disposal lies with one less than the collective number of representatives provided for in subsections (D)(1)(a), (D)(1)(b), and (D)(1)(e) appointed by the Governor from a slate of candidates submitted by the municipal governing body;

(d) if the major portion of properties scheduled for disposal lies within a single county but not within the boundaries of any single municipality, such additional representatives as may be necessary to provide that county with one less than the collective number of representatives provided for in subsections (D)(1)(a), (D)(1)(b), and (D)(1)(e) appointed by the county governing body;

(e) one at-large appointment by the Governor, who shall be a resident of one of the counties which lie, wholly or partially, in the MSA which is entitled to representation under subsections (D)(1)(a), (D)(1)(b),or (D)(1)(d);

(2) the Governor, in his discretion, may accept or reject the name of any individual submitted for his consideration pursuant to subsection (D)(1)(c). If the name of an individual is rejected or is not submitted to the Senate as provided in subsection (H), the municipality may submit the name of another individual for the Governor's consideration as provided in subsection (D)(1)(c); and

(3) notwithstanding any other provision of law, an individual appointed pursuant to subsections (D)(1)(a) through (D)(1)(e) may be removed as provided in Section 1-3-240(B).

(E) A member of an authority may not be an elected official or hold another office of honor or profit of this State or any of its political subdivisions while serving on the authority as prohibited by the South Carolina Constitution. Each member of an authority must comply with the provisions of Chapter 13 of Title 8 of the 1976 Code of Laws including the requirement to file a statement of economic interests.

(F) All executive orders of the Governor establishing any authority, commission, committee, or other entity relating to or concerned with the effects of the closure of a federal military installation or other federal defense site expire on March 1, 1995. The Governor may issue no executive order relating to the purposes of this chapter except to create or to modify the membership of an authority as provided in Section 31-12-40.

(G) Upon the creation of an authority under the provisions of this chapter with regard to property scheduled for disposal which was also the subject of an executive order of the Governor issued prior to the effective date of this act, the authority, by its resolution, may assume all or part of the responsibilities and activities of the entity previously authorized by the executive order.

(H) The appointments made pursuant to subsections (B)(2), (B)(3), and (B)(4), subsections (C)(2), (C)(3), and (C)(4), and subsections (D)(1)(a), (D)(1)(b), (D)(1)(c), (D)(1)(d), and (D)(1)(e) are subject to the advice and consent of the Senate.

(I) An authority also may be created by resolutions of municipalities and of counties eligible to make the majority of the appointments to an authority pursuant to subsection (B) or (C), respectively.

(J) A vacancy occurring during the recess of the Senate may be filled by an interim appointment by the appointing body or officer. The Senate must be notified of the interim appointment, which must be submitted no later than the end of the third week of its next regular session. The Senate may give or withhold its advice and consent to an appointment at any time after submission of the appointment, provided, that if the Senate does not advise and consent to an appointment before sine die adjournment of that session, the office remains vacant and the interim appointment does not serve in holdover status notwithstanding any other provision of law to the contrary. In no event may the same individual be reappointed by the appointing body or officer until the term for which the interim appointee would have served expires.

(K) A vacancy occurring while the Senate is in session, including a vacancy occurring due to the failure of the Senate to give advice and consent to an appointment, may be filled while the Senate is in session by an appointment of an individual other than the one that failed to receive advice and consent. The appointment must be transmitted to the Senate for its consideration within one week after the appointment is made. If the vacancy occurs prior to May 1 and the Senate does not advise and consent to the appointment before sine die adjournment of that session, the office remains vacant and the appointee does not serve in holdover status notwithstanding any other provision of law to the contrary. In no event may the same individual be reappointed until the term for which the appointee would have served expires. If the vacancy occurs on or after May 1, the appointee is an interim appointee and is subject to the provisions of subsection (J).

(L) [Reserved]

HISTORY: 1994 Act No. 462, Section 1; 1995 Act No. 37, Sections 1-5; 1998 Act No. 421, Section 1.



SECTION 31-12-50. Redevelopment authority members; terms of office; filling vacancies; removal; reimbursement of expenses.

(A) The term of office for members appointed pursuant to Sections 31-12-40(B) and 31-12-40(C) is as follows: one of the state representatives, one of the county representatives, and one of the municipality representatives shall serve a four-year term as designated by the respective delegation or governing body. The other members shall serve an initial two-year term, including the at-large appointment by the Governor. The term of office for members appointed pursuant to Section 31-12-40(D) shall be split equally between two or four years, as determined by lot at their first organizational meeting, other than the appointment by the Governor pursuant to Section 31-12-40(D)(1)(e), who shall serve an initial two-year term. After the initial terms, all members shall serve four-year terms. Each member shall hold office until his successor is appointed and qualified.

(B) Vacancies for the unexpired terms of a member who resigns, ceases to be qualified, or is removed must be promptly filled in the manner of the original appointment. A member who is guilty of malfeasance, misfeasance, incompetency, persistent absenteeism, conflicts of interest, misconduct, persistent neglect of duty in office, or incapacity is subject to removal by majority vote of the appointing body upon any of the foregoing causes being made to appear satisfactory to the appointing body. A member is subject to removal by an appointing body, with or without cause, upon a two-thirds vote of an appointing body. An appointing officer may remove a member of an authority with or without cause. A member shall receive, as the authority determines, reimbursement for reasonable travel expenses and other out-of-pocket expenses incurred in the discharge of the member's duties.

HISTORY: 1994 Act No. 462, Section 1; 1995 Act No. 37, Section 6; 1998 Act No. 421, Section 1.



SECTION 31-12-60. Officers; employees; quorum; personal liability of members; delegation of powers.

(A) The Governor's at-large appointment shall serve for a two-year term as chairman of any authority initially established. The authority shall select its vice chairman and such other officers as the authority may determine from its membership. The authority shall select its chairman at all times after the initial two-year period during which the Governor's at-large appointee serves as chairman.

(B) The authority may employ or contract with technical experts and other agents and employees as it requires and may determine the qualifications and compensation of these persons. A majority of the members then in office constitute a quorum for its meeting. A member is not liable personally for losses unless the losses are occasioned by the wilful misconduct of the member. An authority may delegate one or more of its members, agents, or employees any of its powers that it considers necessary to carry out the purposes of the authority, subject always to the supervision and control of the whole authority.

HISTORY: 1994 Act No. 462, Section 1; 1995 Act No. 37, Section 7; 1998 Act No. 421, Section 1.



SECTION 31-12-70. Powers of redevelopment authority.

(A) An authority is a public body, corporate and politic, exercising public and essential governmental powers, including powers necessary or appropriate to carry out and effectuate the purposes and provisions of this chapter, including the following powers:

(1) to make and from time to time amend and repeal bylaws, rules, regulations, and resolutions;

(2) to have perpetual succession;

(3) to adopt a seal;

(4) to sue and be sued;

(5) to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and any contract or instrument when signed by the chairman or vice chairman and secretary or assistant secretary of the authority must be held to have been properly executed for and on its behalf;

(6) to cooperate with any government or municipality as defined in this title;

(7) to act as agent of the state or federal government or its instrumentalities or agencies for the public purposes set out in this title;

(8) to prepare or cause to be prepared and adopt redevelopment plans and to undertake and carry out redevelopment projects within its area of operation;

(9) to arrange or contract for the furnishing or repair by any person or agency, public or private, of services, privileges, works, streets, roads, public utilities, or other facilities for or in connection with a redevelopment project; provided, however, this power does not alter or amend the rights, responsibilities, or powers of electrical utilities, electric cooperatives, electric suppliers, municipal electric systems, or the Public Service Authority as provided in Chapters 27 and 31 of Title 58 and Section 5-7-60;

(10) within its area of operation, to purchase, obtain options upon, acquire by gift, grant, bequest, devise, or otherwise, real or personal property or any interest in it, together with any improvements on it, necessary or incidental to a redevelopment project, to hold, improve, clear, or prepare for redevelopment of the property, and sell, exchange, transfer, assign, subdivide, retain for its own use, mortgage, pledge, or otherwise encumber or dispose of real or personal property or any interest in it, either as an entirety to a single redeveloper or in parts to several redevelopers, to enter into contracts, either before or after the real property that is the subject of the contract is acquired by the authority, with redevelopers of property containing covenants, restrictions, and conditions regarding the use of the property for residential, commercial, industrial, or recreational purposes or for public purposes in accordance with the redevelopment plan and such other covenants, restrictions, and conditions as the authority may consider necessary to effectuate the purposes of this chapter; and to provide appropriate remedies for any breach of covenants or conditions, including the right to terminate the contracts and any interest in the property created pursuant to them; to borrow money and issue bonds and provide security for bonds, provided that the authority may not pledge the full faith and credit of the State or of any of its political subdivisions for the repayment of the bonds; to insure or provide for the insurance of real or personal property or operations of the authority against any risks or hazards, including the power to pay premiums on the insurance; and to enter into contracts necessary to effectuate the purposes of this chapter;

(11) to invest funds held in reserves or sinking funds or funds not required for immediate disbursements, in the investments as may be lawful for guardians, executors, administrators, or other fiduciaries under the laws of this State; and to redeem its bonds at the redemption price established therein or to purchase its bonds at less than redemption price, all bonds so redeemed or purchased to be canceled;

(12) to borrow money and to apply for and accept advances, loans evidenced by bonds, grants, contributions, and any other form of financial assistance from the federal government, the State, county, municipality, or other public body or from any sources, public or private, for the purposes of this chapter, to give this security as may be required, and to enter into and carry out contracts in connection with it;

(13) within its area of operation, to make or have made all surveys, studies, and plans necessary to the carrying out of the purposes of this chapter and in connection with it to enter into or upon any land, building, or improvement on it and to make soundings, test borings, surveys, appraisals, and other preliminary studies and investigations necessary to carry out its powers and to contract or cooperate with persons or agencies, public or private, in the making and carrying out the surveys, appraisals, studies, and plans. An authority is specifically authorized to make:

(a) plans for carrying out a program of voluntary repair and rehabilitation of buildings and improvements; and

(b) plans for the enforcement of laws, codes, and regulations relating to the use of land, the use and occupancy of buildings and improvements, and to the compulsory repair, rehabilitation, demolition, or removal of buildings and improvements, subject to the approval of the municipality, or county if not within a municipality, within which the properties lie;

(14) to make expenditures as may be necessary to carry out the purposes of this chapter and to make expenditures from funds obtained from the federal government;

(15) to perform redevelopment project undertakings and activities in one or more contiguous or noncontiguous redevelopment areas that are planned and carried out on the basis of annual tax increments in accordance with the remaining provisions of this chapter.

(B) In carrying out a redevelopment project, an authority may:

(1) with or without consideration and at private sale, in accordance with the redevelopment plan, convey real property to the municipality, county, or other appropriate public body to be laid out for streets, alleys, and public ways;

(2) with or without consideration convey at private sale, in accordance with the redevelopment plan, grant, or dedicate easements and rights-of-way for public utilities, sewers, streets, and other similar facilities;

(3) with or without consideration and at private sale, in accordance with the redevelopment plan, convey to a municipality, county, or other appropriate public body, real property to be used for parks, schools, public buildings, facilities, or other public purposes; and

(4) temporarily rent or lease, operate, or maintain real property in a redevelopment area, whether or not in accordance with the redevelopment plan and pending the disposition of the property for redevelopment, as may be deemed appropriate.

(C) In developing its redevelopment plans, an authority must:

(1) take into account the needs of the surrounding community;

(2) attempt to integrate the redevelopment of the properties scheduled for disposition with any adjacent areas; and

(3) consider the extent to which the plan compliments the existing development of the community, the competitive effect on existing businesses in the community, and the compatibility of the redevelopment with the community. To that end, and with the consent and concurrence of the local governing body having planning and zoning authority over the surrounding areas, the authority may prepare and implement plans for public infrastructure or other improvements which would be authorized under the Community Development Law for a municipality in those areas.

(D) In furtherance of its purposes, an authority may issue revenue bonds, the interest on which may or may not be excludable from gross income for federal income tax purposes, for the purpose of raising funds needed from time to time for the financing or refinancing, in whole or in part, of the acquisition, construction, equipping, maintenance, and operation of any facility, building, structure, or any other matter or thing which the authority is authorized to acquire, construct, equip, maintain, or operate.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1.



SECTION 31-12-80. Powers of public body acting in cooperation with redevelopment authority.

(A) A public body, including the State and any political subdivision or any public or quasi-public entity or affiliated corporate entity by whatever name whose board is appointed pursuant to an act of the General Assembly, upon such terms, with or without consideration, for the purpose of aiding and cooperating in the planning, undertaking, or carrying out of a redevelopment project located within the area in which it is authorized to act, may:

(a) dedicate, sell, convey, or lease any of its interest in any property, or grant easements, licenses, or any other rights or privileges to an authority;

(b) cause parks, playgrounds, recreational, community, education, water, sewer, or drainage facilities, or any other works that it is otherwise empowered to undertake, to be furnished in connection with a redevelopment project;

(c) furnish, dedicate, close, vacate, pave, install, grade, regrade, plan or replan streets, roads, sidewalks, ways, or other places that it is otherwise empowered to undertake;

(d) plan or replan any part of the redevelopment;

(e) cause administrative and other services to be furnished to the authority of the character which the public body is otherwise empowered to undertake or furnish for the same or other purposes;

(f) enter into an agreement to pay fees in lieu of taxes as to any properties it might use, own, or acquire located within the redevelopment project area, not to exceed amounts which would otherwise be paid if the properties were not tax exempt, and upon approval of the municipal governing body, the fees may be pledged for the repayment of tax increment finance obligations issued pursuant to this chapter;

(g) enter into an agreement to fund public infrastructure improvements as a part of redevelopment project in amounts as may represent anticipated savings in capital or operating expenditures of the public body due to its acquisition of properties scheduled for disposition as a part of the redevelopment project; and

(h) do any and all things necessary or convenient to aid and cooperate in the planning or carrying out of a redevelopment plan.

(B) A sale, conveyance, or agreement provided for in this section may be made by a public body without public notice, advertisement, or public bidding.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1.



SECTION 31-12-90. Profits prohibited.

Notwithstanding any provision of law, neither the State nor any political subdivision or any public or quasi-public entity or affiliated corporate entity by whatever name whose board is appointed pursuant to an act of the General Assembly or any nonprofit public or nonprofit private corporation chartered for the purpose of furthering economic development may make a profit on the sale of real or personal property to a redevelopment authority created pursuant to this chapter; nor may any monies from the authority's assets developed through the sale, lease, or fees generated from the profits be transferred to any government entity above, beyond, or outside of the authority itself, except as may be required or permitted by applicable provisions of the Defense Base Closure Realignment Act, 10 U.S.C. 2901, et seq., as it may be amended from time to time.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1.



SECTION 31-12-100. Dissolution of redevelopment authority; tax increment finance districts.

(A) An authority created pursuant to this chapter may dissolve the authority by a two-thirds vote of the entire number of authorized members if no property remains for redevelopment or if the authority decides to transfer the remaining redevelopment properties to another public body or successor entity created by statute.

(B) Final dissolution may occur only upon sale of all properties to the private sector or conveyance to another public entity described in subsection (A) with the lawful power to receive real and personal property held by the authority and the satisfaction of all outstanding obligations of the authority or their lawful assumption by another public entity described in subsection (A).

(C) Upon a determination to dissolve, the authority may dispose of any tangible or intangible property remaining after transfer of any remaining redevelopment properties as provided by law or in the following manner:

(1) tangible personal property and cash or similar instruments held by the authority must be distributed to the local governmental entities which nominated members to the authority; and

(2) disbursement of assets must be based on the cash value of all assets and must be distributed in reimbursement to local government entities which have contributed cash funds or capital assets in proportion to the dollar value of contributions made by the government entities that have not been otherwise recovered by the contributing governmental entity through direct revenues.

(D) The authority must keep annual and permanent records of cash contributions and the value of in-kind donations of the governmental entities, and the records must be used to determine the distribution of assets of the authority based on the net present value of the contributions at the time it is dissolved.

(E) If tax increment finance obligations have been issued previously by a municipality upon request of an authority, the authority's tax increment finance district continues in existence upon dissolution of the authority pursuant to this section until the adoption by the municipality of the ordinance required by Section 31-12-270(C) finally dissolving the tax allocation fund and terminating the designation of the redevelopment project area for all tax increment finance obligations that may be issued by the municipality during the period for issuance described in Section 31-12-210(F). That period for issuance of obligations is not affected by the dissolution of the authority and, until the adoption of the ordinance required by Section 31-12-270(C), the municipality shall hold and exercise all powers with regard to adoption, amendment, implementation, and administration of redevelopment plans and the tax increment finance district, and issuance, amendment, implementation, and administration of tax increment finance obligations that might have been held and exercised by the dissolved authority.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1; 2004 Act No. 316, Section 1.



SECTION 31-12-110. Authority is an "agency".

Notwithstanding any provision of law or regulation, an authority is an "agency" for purposes of Chapter 78 of Title 15.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1.



SECTION 31-12-120. Compliance with Consolidated Procurement Code.

Notwithstanding any provision of law or regulation, an authority must comply with the provisions of Chapter 35 of Title 11, South Carolina Consolidated Procurement Code, and the related regulations issued by the Budget and Control Board. If a provision of this chapter is inconsistent with a provision of the Procurement Code or regulation, the Procurement Code and regulation control.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1.



SECTION 31-12-200. Property scheduled for disposal to constitute a tax increment finance district.

Upon creation of a redevelopment authority by the Governor, properties scheduled for disposal within a particular municipality, whether contiguous or not, including to the extent that the State may then or afterwards have or acquire jurisdiction, all properties over which the State has ceded jurisdiction in whole or in part to the United States of America, and including both the real property to be disposed of by an authority as well as any other properties disposed of directly by the federal government to public or private persons or entities, other than disposal to the federal government for other federal defense uses, in connection with military installation closure and realignment or other federal defense site closure, realignment, or drastic downsizing, without further action being necessary, constitute a tax increment finance district in accordance with the remaining provisions of this chapter.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1.



SECTION 31-12-210. Issuance of obligations for redevelopment project by municipality.

(A) Obligations secured by the special tax allocation fund set forth in Section 31-12-270 for the redevelopment project area may be issued by the municipality upon the request of the authority to provide for redevelopment project costs. The obligations must be retired in the manner provided in the ordinance authorizing the issuance of the obligations by the receipts of taxes levied as specified in Section 31-12-270 against the taxable property included in the area and other revenue as specified in Section 31-12-310 designated by the municipality or by the authority, which source does not involve revenues from any tax or license.

(B) In the ordinance authorizing the issuance of the obligations the municipality may pledge all or any part of the funds in and to be deposited in the special tax allocation fund created pursuant to Section 31-12-270 to the payment of the redevelopment project costs and obligations. A pledge of funds in the special tax allocation fund must provide for distribution to the taxing districts of monies not required for payment and securing of the obligations and the excess funds are surplus funds. In the event a municipality pledges only a portion of the monies in the special tax allocation fund for the payment of redevelopment project costs or obligations, any funds remaining in the special tax allocation fund after complying with the requirements of the pledge also are considered surplus funds. All surplus funds must be distributed annually to the taxing districts in the redevelopment project area by being paid by the municipality to the county treasurer of the county in which the municipality is located. The county treasurer immediately shall make distribution to the respective taxing districts in the same manner and proportion as the most recent distribution by the county treasurer to the affected districts of real property taxes from real property in the redevelopment project area.

(C) In addition to obligations secured by the special tax allocation fund, the municipality, with the concurrence of the authority evidenced by its resolution, may pledge for a period not greater than the term of the obligations toward payment of the obligations any part of the revenues remaining after payment of operation and maintenance, of all or part of any redevelopment project.

(D) The governing body of the municipality may provide that the obligations may:

(1) be issued in one or more series;

(2) bear a date or dates;

(3) mature at a time or times not exceeding thirty years from their respective dates;

(4) bear a rate or rates of interest as the governing body shall determine;

(5) be in a denomination or denominations;

(6) be in either coupon or registered form;

(7) carry registration and conversion privileges;

(8) be executed;

(9) be payable in a medium of payment, at a place or places;

(10) be subject to terms of redemption, with or without premium;

(11) be declared or become due before the maturity date;

(12) provide for the replacement of mutilated, destroyed, stolen, or lost bonds;

(13) be authenticated in a manner and upon compliance with conditions and

(14) contain other terms and covenants.

(E) If the governing body determines to sell obligations, the obligations must be sold at public or private sale in a manner and upon terms as the governing body considers best for the interests of the municipality.

(F) The obligations must be issued not later than fifteen years after the adoption of an ordinance by the municipality pursuant to Section 31-12-280 concurring in an authority's redevelopment plan.

(G) A certified copy of the ordinance authorizing the issuance of the obligations must be filed with the clerk of the governing body of each county and treasurer of each county in which any portion of the tax municipality is situated and constitutes the authority for the extension and collection of the taxes to be deposited in the special tax allocation fund.

(H) A municipality also may issue its obligations to refund in whole or in part obligations previously issued by the municipality under the authority of this chapter, whether at or before maturity, and all references in this chapter to "obligations" include these refunding obligations.

(I) The debt incurred by a municipality pursuant to this chapter is exclusive of any statutory limitation upon the indebtedness a taxing district may incur. All obligations issued pursuant to this chapter must contain a statement on the face of the obligation specifying the sources from which payment is to be made and must state that the full faith, credit, and taxing powers are not pledged for the obligations.

(J) The trustee or depositary under any indenture may be persons or corporations as the governing body designates, and may be nonresidents of South Carolina or incorporated under the laws of the United States or the laws of other states of the United States.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1; 2004 Act No. 316, Section 2.



SECTION 31-12-250. Disposition of proceeds of obligations.

The proceeds from obligations issued under authority of Sections 31-12-200 through 31-12-320 of this chapter must be applied only for the purpose for which they were issued. Any premium and accrued interest received in a sale must be applied to the payment of the principal of or the interest on the obligations sold. A portion of the proceeds not needed for redevelopment project costs must be applied to the payment of the principal of or the interest on the obligations.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1.



SECTION 31-12-260. Obligations exempt from taxation.

The obligations authorized by this chapter and the income from the obligations and all security agreements and indentures executed as security for the obligations made pursuant to the provisions of this chapter and the revenue derived from the obligations are exempt from all taxation in the State of South Carolina except for inheritance, estate, or transfer taxes, and all security agreements and indentures made pursuant to the provisions of this chapter are exempt from all state stamp and transfer taxes.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1.



SECTION 31-12-270. Adoption of ordinance concurring in redevelopment plan; issuance of obligations; retirement of obligations; disposition of funds.

(A) A municipality, after the adoption of an ordinance pursuant to Section 31-12-280 concurring in an authority's redevelopment plan, may issue obligations under this chapter upon the request of the redevelopment authority to finance the redevelopment project upon adoption of an ordinance requiring that:

(1) after the issuance of the obligations; and

(2) after the total equalized assessed valuation of the taxable real property in a redevelopment project area exceeds the certified "total initial equalized assessed value" established in accordance with Section 31-12-300(B) of all taxable real property in the project area, the ad valorem taxes, if any, arising from the levies upon taxable real property in the project area by taxing districts and tax rates determined in the manner provided in Section 31-12-300(B) each year after the obligations have been issued until obligations issued under this chapter have been retired and redevelopment project costs have been paid must be divided as follows:

(a) that portion of taxes levied upon each taxable lot, block, tract, or parcel of real property which is attributable to the total initial equalized assessed value of all taxable real property in the redevelopment project area must be allocated to, and when collected must be paid by the county treasurer to, the respective affected taxing districts in the manner required by law in the absence of the adoption of the redevelopment plan; and

(b) that portion, if any, of taxes which is attributable to the increase in the current total equalized assessed valuation of all taxable real property in the redevelopment project area above the total initial equalized assessed value of taxable real property in the redevelopment project area must be allocated to, and when collected must be paid to, the municipality which must deposit the taxes into a special fund called the special tax allocation fund of the municipality for the purpose of paying redevelopment project costs and obligations incurred in the payment of the costs and obligations. The municipality may pledge in the ordinance the funds in and to be deposited in the special tax allocation fund for the payment of the costs and obligations.

(B) When obligations issued under this chapter have been retired and redevelopment project costs incurred under this chapter have been paid or budgeted pursuant to the redevelopment plan, as evidenced by resolution of the governing body of the municipality, concurred in by resolution of the authority, all surplus funds remaining in the special tax allocation fund must be paid by the municipal treasurer to the county treasurer. Immediately after receiving the payment, the treasurer shall pay the funds to the taxing districts in the redevelopment project area in the same manner and proportion as the most recent distribution by the treasurer to the affected districts of real property taxes from real property in the redevelopment project area.

(C) Upon the payment of all redevelopment project costs, retirement of all obligations of a municipality issued pursuant to this chapter, and the distribution of surplus monies pursuant to this section, with the fifteen-year period for issuance of obligations as provided in Section 31-12-210(F) having passed, the municipality shall adopt an ordinance dissolving the tax allocation fund for the project redevelopment area and terminating the designation of the redevelopment project area as a redevelopment project area for purposes of this chapter. After that, the rates of the taxing districts must be extended and taxes levied, collected, and distributed in the manner applicable in the absence of the adoption of a redevelopment plan and the issuance of obligations pursuant to this chapter.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1; 2004 Act No. 316, Section 3.



SECTION 31-12-280. Prerequisites to issuance of obligations.

(A) Before the issuance of obligations under this chapter, the municipality must set forth by way of ordinance the following:

(1) a copy of the redevelopment plan of the authority;

(2) a statement indicating the need for and proposed use of the proceeds of the obligations in relationship to the redevelopment plan;

(3) a list of all real property in the redevelopment project area; and

(4) a statement of the estimated impact of the redevelopment plan upon the revenues of all taxing districts in which a redevelopment project area is located.

(B) Before approving the issuance of obligations under this chapter, the governing body of the municipality must hold a public hearing on the redevelopment plan after published notice in a newspaper of general circulation in the county in which the tax increment finance district is located not less than fifteen days and not more than thirty days before the hearing. The notice must include:

(1) the time and place of the public hearing;

(2) a notification that all interested persons will be given an opportunity to be heard at the public hearing;

(3) a description of the redevelopment project area, the redevelopment plan, and the redevelopment project; and

(4) the maximum estimated term of obligations to be issued at that time.

(C) Not less than forty-five days before the date set for the public hearing, the municipality must give the same notice to all taxing districts of which taxable property is included in the redevelopment project area.

(D) Adoption of an ordinance approving the issuance of obligations under this chapter does not preclude amendments to the redevelopment plan of the authority and the proceeds of obligations issued may be applied to the implementation of the amended redevelopment plan.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1.



SECTION 31-12-290. Special tax allocation fund; carrying forward of unexpended funds.

During the existence of the special tax allocation fund created pursuant to this chapter, funds not otherwise expended may be carried forward from year to year to be applied to future years' obligations and redevelopment costs and are not surplus funds subject to distribution pursuant to the provisions of Sections 31-12-200 through 31-12-320 unless determined otherwise by resolution of the authority.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1; 2004 Act No. 316, Section 4.



SECTION 31-12-300. Certification by county auditor; determination of value taxable property in project area.

(A) If a municipality authorizes by ordinance the issuance of obligations pursuant to Section 31-12-210, the auditor of the county in which the municipality is situated, immediately after adoption of the ordinance pursuant to Section 31-12-210 and upon request of the municipality, shall determine and certify:

(1) the most recently ascertained equalized assessed value of all taxable real property within the redevelopment project area, as of the date of creation of the authority pursuant to Section 31-12-200 or the date the properties were scheduled for disposal by final action of the federal government in the case of properties added after the date of creation of the authority, which value is the "initial equalized assessed value" of the property; and

(2) the total equalized assessed value of all taxable real property within the redevelopment project area as of the date of the creation of the authority pursuant to Section 31-12-200, or the date the properties were scheduled for disposal by final action of the federal government in the case of properties added after the date of creation of the authority, and certifying the amount as the "total initial equalized assessed value" of the taxable real property within the redevelopment project area. Another official required by law to ascertain the amount of the equalized assessed value of all taxable property within the district shall cooperate and assist the county auditor in making this determination.

(B)(1) After the county auditor has certified the total initial equalized assessed value of the taxable real property in the area, then in respect to every taxing district containing a redevelopment project area, the county auditor or any other official required by law to ascertain the amount of the equalized assessed value of all taxable property within the district for the purpose of computing the rate percent of tax to be extended upon taxable property within the district, shall ascertain, in every year that obligations are outstanding for redevelopment projects in the redevelopment area, the amount of value of taxable property in a project redevelopment area by including in the amount the certified total initial equalized assessed value of all taxable real property in the area instead of the equalized assessed value of all taxable real property in the area.

(2) The rate percent of tax determined must be extended to the current equalized assessed value of all property in the redevelopment project area in the same manner as the rate percent of tax is extended to all other taxable property in the taxing district. The method of extending taxes established under this section terminates when the municipality adopts an ordinance dissolving the special tax allocation fund for the redevelopment project.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1; 2004 Act No. 316, Section 5.



SECTION 31-12-310. Disposition of revenues.

(A) Revenues received by the municipality or authority from any property, building, or facility owned by the municipality or authority, or any agency or authority established by the municipality, in the redevelopment project area may be used to pay redevelopment project costs or reduce outstanding obligations of the municipality incurred under this chapter for redevelopment project costs. If the obligations are used to finance the extension or expansion of a system as defined in Section 6-21-40 in the redevelopment project area, all or a portion of the revenues of the system, whether or not located entirely within the redevelopment project area, including the revenues of the redevelopment project, may be pledged to secure the obligations issued under this chapter.

(B) The municipality is fully empowered to use any of the powers granted by either or both of the provisions of Chapter 17 of Title 6, The Revenue Bond Refinancing Act of 1937, or the provisions of Chapter 21 of Title 6, Revenue Bond Act for Utilities. In exercising the powers conferred by the provisions, the municipality may make any pledges and covenants authorized by the provisions of those chapters. The municipality may place the revenues in the special tax allocation fund or a separate fund which must be held by the municipality or financial institution designated by the municipality.

(C) Revenue received by the municipality or authority from the sale or other disposition of real property acquired by the municipality or authority with the proceeds of obligations issued under the provisions of this chapter must be deposited by the municipality or authority in the special tax allocation fund of the municipality or a separate fund which must be held by the municipality or authority or a financial institution designated by the municipality or authority, with the proceeds used to discharge the obligations issued pursuant to this chapter, or otherwise, to further the purposes of the redevelopment project.

(D) Proceeds of grants may be pledged by the municipality and deposited in the special tax allocation fund or a separate fund.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1.



SECTION 31-12-320. Joint approval of redevelopment plan covering more than one municipality.

If the redevelopment project area is located within more than one municipality, the municipalities may approve jointly a redevelopment plan and authorize obligations as provided under the provisions of this chapter.

HISTORY: 1994 Act No. 462, Section 1; 1998 Act No. 421, Section 1.






CHAPTER 13 - MODERATE TO LOW INCOME HOUSING

SECTION 31-13-10. Short title.

This chapter shall be known and may be cited as the "South Carolina State Housing Finance and Development Authority Act of 1977".

HISTORY: 1977 Act No. 76 Section 16; redesignated from Section 31-13-160 by 1992 Act No. 410, Section 3.



SECTION 31-13-20. South Carolina State Housing Finance and Development Authority created.

There is hereby created a public body corporate and politic to be known as the South Carolina State Housing Finance and Development Authority.

HISTORY: 1962 Code Section 36-291; 1971 (57) 927; redesignated from Section 31-3-110 by 1992 Act No. 410, Section 3.



SECTION 31-13-30. Appointment, qualifications, and terms of commissioners; appointment certificates; ex officio commissioners.

The Governor shall appoint, with the advice and consent of the Senate, seven persons to be commissioners of the South Carolina State Housing Finance and Development Authority. The seven persons so appointed shall have experience in the fields of mortgage finance, banking, real estate, and home building. The Governor shall appoint a chairman from among the seven commissioners.

The commissioners must be appointed for terms of four years, except that all vacancies must be filled for the unexpired term. A commissioner shall hold office until his successor has been appointed and qualifies. A certificate of the appointment or reappointment of any commissioner must be filed in the office of the Secretary of State and in the office of the Authority, and the certificate is conclusive evidence of the due and proper appointment of the commissioner. The Governor or his designee and the State Commissioner of Health and Environmental Control or his designee from his administrative staff shall serve ex officio as commissioners of the Authority with the same powers as the other commissioners.

HISTORY: 1962 Code Section 36-292; 1971 (57) 927; 1974 (58) 2089, 2758; 1978 Act No. 644, Part II, Section 43; 1987 Act No. 5, Section 1; 1988 Act No. 538, Section 2; 1991 Act No. 248, Section 6; redesignated from Section 31-3-120 by 1992 Act No. 410, Section 3.



SECTION 31-13-40. Organization; executive director.

As soon as possible after their appointment, the commissioners shall organize for the transaction of business by choosing a vice-chairman and by adopting bylaws and rules and regulations suitable to the purpose of organizing the Authority and conducting the business thereof. The commissioners shall appoint an executive director, who shall serve at the pleasure of the Authority, and such other officers and employees as they may require for the performance of their duties and shall prescribe the duties and compensation of each officer and employee.

HISTORY: 1962 Code Section 36-293; 1971 (57) 927; redesignated from Section 31-3-130 by 1992 Act No. 410, Section 3.



SECTION 31-13-50. Powers and duties; application of other provisions.

Except as otherwise provided in this article, the Authority and its commissioners have the same functions, rights, powers, duties, privileges, immunities, and limitations as those provided for housing authorities created for cities, counties or groups of counties, and the commissioners of the housing authorities. The Authority also may make home equity conversion mortgages to any person who is a member of a beneficiary class of the Authority as provided in Section 31-13-170(b), (o), and (p) and who is over sixty-five years of age. The Authority may prepare and administer a program for the home equity conversion mortgages and may coordinate any available funding for the program with the federal government and the private sector. Money received as a result of obtaining a home equity conversion mortgage must not be counted as income in a determination of entitlement to any public assistance. The term "home conversion mortgage" means a first mortgage which provides for future payments to the homeowner based on accumulated equity.

The provisions of this chapter and Chapter 11 apply to the Authority in the same manner and to the same extent as the provisions are applicable to a housing authority created for a city or a county, and the term "Authority" or "Housing Authority" as used in the provisions includes the South Carolina State Housing Finance and Development Authority unless a different meaning clearly appears from the context.

HISTORY: 1962 Code Section 36-294; 1971 (57) 927; 1988 Act No. 538, Section 2; 1988 Act No. 575, Section 1; redesignated from Section 31-3-140 by 1992 Act No. 410, Section 3.



SECTION 31-13-60. Authority authorized to operate in any and all counties; operation where there is county housing authority; approval of local governing bodies.

The Authority may conduct its operations in any or all of the counties of the State. If an existing housing authority is operating in a county where the South Carolina State Housing Finance and Development Authority determines that a need exists for additional housing for low-income families, the South Carolina State Housing Finance and Development Authority shall advise that housing authority of its findings of need for that county and shall urge that housing authority to make appropriate plans to meet that need. If, within sixty days after a housing authority has received such notification of need, that housing authority has not submitted an acceptable plan of action for meeting that need, the South Carolina State Housing Finance and Development Authority may construct and operate housing for low-income families in such county; provided, however, that before any such operation by the South Carolina Housing Finance and Development Authority occurs, the South Carolina State Housing Finance and Development Authority shall first obtain the written approval of the governing body of the county, if such proposed operation is intended for an unincorporated area of the county or, if the proposed operation is intended to take place within the jurisdiction of an incorporated municipality, then in such instance the South Carolina State Housing Finance and Development Authority shall obtain the written approval of the governing body of such municipality and shall then have authority over the same jurisdiction as that municipality had.

HISTORY: 1962 Code Section 36-295; 1971 (57) 927; redesignated from Section 31-3-150 by 1992 Act No. 410, Section 3.



SECTION 31-13-70. Housing Finance and Development Authority allocated state ceiling to issue bonds.

Pursuant to 26 U.S.C. Section 103A (g) (6) (A), the South Carolina State Housing Finance and Development Authority is allocated all of the state ceiling to issue qualified mortgage bonds.

HISTORY: 1982 Act No. 283, Section 1; 1988 Act No. 538, Section 2; redesignated from Section 31-3-70 by 1992 Act No. 410, Section 3.



SECTION 31-13-80. Authority may provide advice or technical assistance.

The State Housing Finance and Development Authority may provide advice or technical assistance to public and nonprofit entities and to federal agencies so as to stimulate the housing industry and to relieve unemployment. The ability to enter into contracts for the provision of advice or technical assistance as provided by this section is not limited by the economic class of any individual who may benefit from such contract.

Contracts may be made and executed with political subdivisions of the State, nonprofit entities, and federal agencies engaged in providing or promoting the development of housing resources within the State so that the State Housing Finance and Development Authority may provide advice or technical assistance. All such advice or technical assistance, when offered to non-governmental entities, must be in participation with private enterprise.

HISTORY: 1983 Act No. 29, Section 1; 1988 Act No. 538, Section 2; redesignated from Section 31-3-170 by 1992 Act No. 410, Section 3.



SECTION 31-13-90. Issuance of notes or bonds for multi-family housing; approval by Budget and Control Board.

It is intended by the provisions of this section and Sections 31-3-20(15) and (17) and 31-3-540 that the city, county, and regional housing authorities have the same powers presently granted to the State Housing Finance and Development Authority by the provisions of Sections 31-13-160 through 31-13-330 with respect to multi-family housing only. The provisions of this section and Sections 31-3-20(15) and (17) and 31-3-540 do not apply to the financing, acquisition, or construction of single family dwellings by the State Housing Finance and Development Authority.

Following a determination made by an Authority that a series of notes or bonds must be sold and a finding that the revenues or other moneys estimated to thereafter be available for the repayment thereof will provide moneys required for the payment of the principal and interest on the notes and bonds outstanding and the notes or bonds then proposed to be issued, the Authority shall submit the following information to the Budget and Control Board:

(1) the principal amount of the notes or bonds proposed to be issued.

(2) the purpose or purposes for which the proceeds of such notes or bonds are to be expended.

(3) the maturity schedule of the notes or bonds proposed to be issued.

(4) a schedule showing the annual debt service requirements on all outstanding notes or bonds of the Authority.

(5) a schedule showing the amount and source of revenues available for the payment of the debt service requirements established by the schedule required in item (4).

(6) the method to be employed in selling the proposed notes or bonds.

(7) any other information which the Budget and Control Board shall require.

If the Budget and Control Board shall determine that the funds estimated to thereafter be available for the repayment of the Authority's notes and bonds, including the proposed notes or bonds, will be sufficient to provide for the payment of the principal and interest on the Authority's notes and bonds thereafter to be outstanding as they become due, the Budget and Control Board is authorized to give its approval to the issuance, in whole or in part, of the proposed notes or bonds, subject to such conditions, if any, as it may impose.

HISTORY: 1986 Act No. 369, Section 1; 1988 Act No. 538, Section 2; redesignated from Section 31-3-180 by 1992 Act No. 410, Section 3.



SECTION 31-13-170. Definitions.

Unless a different meaning clearly appears from the context, as used in this chapter:

(a) "Authority" means the South Carolina State Housing, Finance, and Development Authority created by Act 500 of 1971.

(b) "Beneficiary class" or "beneficiary classes" means the class consisting of persons and families of low income and the class consisting of persons and families of moderate to low income.

(c) "Bonds" and "notes" mean any bonds, notes, debentures, interim certificates, bond anticipation notes or other evidences of indebtedness issued by the Authority pursuant to this chapter.

(d) "Budget and Control Board" means the State Budget and Control Board.

(e) "County" means any county in the State.

(f) "Federally insured mortgage" means a mortgage loan insured or guaranteed by the federal government or for which there is a commitment by the federal government to insure or guarantee such a mortgage.

(g) "Federal mortgage" means a mortgage loan made by the federal government or for which there is a commitment by the federal government to make such a mortgage loan.

(h) "Housing development costs" means the sum total of all costs incurred in the development of a residential land or housing development or project which are approved by the Authority as reasonable and necessary.

(i) "Housing development" or "housing project" means any work or undertaking which is designed and financed pursuant to the provisions of this chapter for the primary purpose of providing sanitary, decent and safe dwelling accommodations for persons and families of low income and persons and families of moderate to low income in need of housing. Such work or undertaking may include any land, buildings, improvements and equipment for such recreational, community, educational and commercial facilities incidental or appurtenant thereto as the Authority determines to be necessary, convenient or desirable to improve the quality thereof and which are compatible with the income capabilities of such persons and families.

(j) "Housing sponsor" means individuals, corporations, public housing authorities or other legal entities or any combination thereof appointed by the Authority to act and who shall have agreed either to own, construct, acquire, rehabilitate, operate, manage or maintain a housing development upon terms and conditions that insure the occupancy of such housing development by persons and families of low income and persons and families of moderate to low income upon terms compatible with the income capabilities of such persons and families.

(k) "Mortgage" means a mortgage or other instrument which constitutes a lien on improvements and real property or on a leasehold estate of duration satisfactory to the Authority or which can be insured to the satisfaction of the Authority.

(l) "Mortgage lender" means any bank or trust company, savings bank, national banking association, savings and loan association or building and loan association, life insurance company, mortgage banker or other financial institutions authorized to transact business in the State.

(m) "Mortgage loan" means an interest bearing obligation incurred for the construction, rehabilitation or financing of residential housing or for land development and secured by a mortgage, except that such definition shall not preclude a mortgage loan made for the sole purpose of refinancing an existing mortgage loan.

(n) "Municipality" means any incorporated municipality or other political subdivision of the State.

(o) "Persons and families of low income" means those individuals who are members of households whose gross income is less than the income of those within the definition of the class "Persons and families of moderate to low income".

(p) "Persons and families of moderate to low income" means those individuals who are members of households whose gross income falls between seventy-five percent and one hundred fifty percent of the "median gross income" of all households in South Carolina as determined on the basis of the latest available statistics furnished to the Authority by the Division of Research and Statistical Services of the State Budget and Control Board. Gross income means income derived from any source whatsoever. An allowance for each member of the family equal to an amount for personal exemptions as defined by Internal Revenue Code Section 151, as defined in item (11) of Section 12-7-20, must be deducted from gross income in order to qualify a person or family as a member of the "beneficiary class".

(q) "Real property" means all lands within the State, including improvements and fixtures thereon, and property of any nature appurtenant thereto or used in connection therewith and every estate, interest and right, legal or equitable, thereon, including leasehold estates.

(r) "Residential housing" means a specific work or improvement within the State which provides dwelling accommodations for persons and families of low income and persons and families of moderate to low income and such other recreational, community, educational and commercial facilities as may be incidental or appurtenant thereto as shall be approved by the Authority as necessary or desirable for the particular undertaking.

(s) "State" means the State of South Carolina.

HISTORY: 1977 Act No. 76, Section 3; 1982 Act No. 283, Section 2; 1985 Act No. 101, Section 19; 1988 Act No. 538, Section 2.



SECTION 31-13-180. Declaration of legislative findings and purpose.

The General Assembly further finds:

(a) That there exists within the State a serious shortage of sanitary and safe residential housing at prices or rentals which persons and families of low income and persons and families of moderate to low income can afford; that this shortage has contributed to and will contribute to the creation and persistence of substandard living conditions and is inimical to the health, welfare and prosperity of all residents of the State.

(b) That private enterprise and investment have not been able to produce, without governmental assistance, the needed construction of sanitary, decent and safe residential housing at prices or rentals which persons and families of low income and persons and families of moderate to low income can afford and to thus achieve the urgently needed rehabilitation of much of the present low and moderate income housing supply.

(c) That the supply of residential housing for persons and families displaced by public actions or natural disaster should be increased.

(d) That private enterprise and investment should be encouraged to sponsor, build and rehabilitate residential housing for such persons and families.

(e) That private financing be supplemented by financing as provided for in this chapter to help prevent the recurrence of slum conditions and blight and assist in their permanent elimination throughout South Carolina.

The General Assembly further notes that private enterprise and investment have been able to produce or provide mortgage financing for sufficient new residential housing essential to retain and attract qualified manpower resources in many areas of the State where such resources are, or shortly will be, critically needed for existing, expanding and new industrial and commercial operations and development.

It is hereby further declared to be necessary and in the public interest that the Authority be authorized to perform the following activities related to residential housing, housing development or housing project for the benefit of the beneficiary classes only:

(1) Provide construction and mortgage loans.

(2) Purchase mortgage loans.

(3) Provide for predevelopment costs, temporary financing and land development expenses.

(4) Provide residential housing construction and rehabilitation by private enterprise and housing sponsors for sale or rental to persons and families of low income and persons and families of moderate to low income.

(5) Provide mortgage financing.

(6) Make loans to mortgage lenders under terms and conditions requiring that the proceeds thereof be used by the mortgage lenders for new residential mortgage loans.

(7) Provide technical, consultative and project assistance services to housing sponsors.

(8) Assist in coordinating federal, state, regional and local public and private efforts and resources.

(9) Promote wise usage of land and other resources.

(10) Make direct loans to qualified individuals through mortgage lenders.

(11) Under the conditions enumerated in Section 31-13-190 acquire title to real property and cause to be constructed thereon.

(12) Sell and dispose of real property and residential housing on such terms and conditions as the Authority shall determine.

(13) Acquire title to and sell real property where necessary to accomplish the purposes and intent of this chapter or where necessary to enforce a lien on any property, security or collateral pledged to the Authority.

The General Assembly further finds that all of the foregoing are public purposes and uses for which moneys may be borrowed, expended, advanced, loaned or granted and that such activities serve a public purpose in improving or otherwise benefiting the people of the State, that the enactment of this chapter is in the public interest and is hereby so declared as a matter of express legislative determination.

HISTORY: 1977 Act No. 76, Section 2.



SECTION 31-13-190. Powers conferred upon South Carolina State Housing, Finance, and Development Authority.

In addition to all other powers, functions, rights, duties and privileges vested in the Authority, including without limitation those set forth in chapters 3, 5, 10 and 11 of this title as now constituted and vested in the Authority by reference in Act 500 of 1971 which are hereby expressly confirmed and made applicable to all undertakings of the Authority authorized by this chapter except as limited by the provisions of Section 31-13-250, the Authority may exercise all powers necessary to carry out its functions in any county or municipality and, without limitation, may exercise any of the following powers:

(1) Make and execute contracts and any other instruments and agreements necessary or desirable for the performance of its functions.

(2) Borrow money through the issuance of notes and bonds under the conditions set forth in Section 31-13-200.

(3) Make mortgage loans in such amounts and on such terms and conditions as the Authority shall approve to housing sponsors and to persons and families of the beneficiary classes for residential housing and housing development. The terms and conditions of such loans shall prescribe that the undertakings for which such mortgage loans are made shall be available to persons of the beneficiary classes on the best available terms.

(4) Invest in, purchase or make commitments to purchase mortgages, federally insured mortgages and federal mortgages or participations in such mortgages from any housing sponsor or mortgage lender in such amounts and on such terms and conditions as the Authority shall approve for the purpose of providing residential housing, upon the condition that the proceeds of such purchase shall be used by the seller for the purpose of making mortgage loans for residential housing to persons and families of the beneficiary classes on the best available terms.

(5) Make loans to or purchase securities from mortgage lenders under such terms and conditions as the Authority shall approve including a requirement that the proceeds thereof be used by the mortgage lenders for the making of mortgage loans for residential housing.

(6) Require that loans made to mortgage lenders pursuant to Section 31-13-200(1)(a) shall be additionally secured as to payment of both principal and interest by a pledge of and lien upon collateral security in such amounts and consisting of obligations and securities of the class enumerated in Section 31-13-200(1)(a) and, in the event of a default under any such arrangement with a mortgage lender, to take possession of or otherwise acquire, hold or sell on such terms and conditions as the Authority shall approve such collateral security without regard to whether the Authority would under any other provisions of this chapter otherwise have the authority to act.

(7) Make and execute contracts with mortgage lenders or other financial institutions in the State for the servicing of mortgage loans made or acquired by the Authority pursuant to this chapter and to pay the reasonable value of services rendered to the Authority pursuant to these contracts.

(8) Make and undertake commitments to make in such amounts and upon such terms and conditions as the Authority shall approve, temporary loans, preconstruction loans, construction loans, interim financing loans and development loans to any housing sponsor and to persons and families of the beneficiary classes in order to provide funds to be used for any housing development costs.

(9) Sell upon such terms and conditions as the Authority shall approve any mortgages, federally insured mortgages, federal mortgages and loans.

(10) Procure insurance against any loss in connection with its property and other assets and those of any housing sponsor or persons and families occupying residential housing insured or partially or wholly financed by the Authority.

(11) Require reasonable fees and charges for the rendering of its services which, unless required for purposes of the proceedings, may be used by the Authority for any of its corporate purposes.

(12) Institute any action or proceeding necessary to require the performance of any agreement relating to any housing development partially or wholly financed by the Authority and the use of the proceeds of loans made by the Authority for such purpose.

(13) Institute any action necessary to require housing sponsors or any member of either beneficiary class to abide by the terms of any agreement pursuant to which such housing sponsor or such member obtained a loan or other financial assistance from the Authority.

(14) Acquire title to and sell real property where necessary to accomplish the purposes and intent of this chapter or where necessary to enforce a lien on any property, security or collateral pledged to the Authority.

(15) Sell and dispose of any real property and any residential housing thereon on such terms and conditions as the Authority shall approve.

(16) Avail itself of all legal and equitable remedies to protect properties or other securities in which it has any interest.

(17) Institute any action or proceeding necessary to insure against any loss in connection with its property and other assets and those of housing sponsors or persons or families of the beneficiary classes whose projects were partially or wholly financed by the Authority.

(18) Administer, coordinate, establish priorities and make commitments for any funds or programs over which the Authority has jurisdiction, including any funds or programs committed to the Authority by the federal government, and loan, commit or grant any funds or subsidies committed to the Authority's jurisdiction in any manner not inconsistent with any existing obligation of the Authority.

(19) Utilize all income earned on investments, including income earned by the Authority and any income earned from the sale of any such mortgages or loans, in accordance with the proceedings of the Authority providing for the issuance of any notes or bonds and to use any income not required for the purposes of the proceedings for any of its corporate purposes.

(20) Create and establish such funds as may be necessary or desirable for its corporate purposes.

(21) Initiate counselling and management programs for all persons or families of the beneficiary classes occupying housing developments in which the Authority has an interest.

(22) Provide advice, technical assistance and other services to public and corporate bodies, appropriate and prospective housing sponsors or persons and families of the beneficiary classes.

(23) Acquire, own and operate rental projects under the terms and conditions set forth in Section 31-13-250.

In exercising its powers the Authority shall operate in a sound, economical and prudent manner and any powers granted by this chapter may be exercised by the adoption of a resolution at any regular or special meeting of the Authority. A copy of any such resolution certified by the chairman and the executive director of the Authority shall be conclusive evidence of the exercise of such powers in accordance with this chapter.

HISTORY: 1977 Act No. 76, Section 4.



SECTION 31-13-200. Notes and bonds.

Whenever the Authority shall have determined by resolution that sufficient persons or families of either beneficiary class are unable to pay the amounts at which private enterprise is providing decent, safe and sanitary housing and that through the exercise of one or more of the programs authorized by this chapter, decent, safe and sanitary housing will become available to members of the class in need therefor:

(1) The Authority is authorized to issue notes and bonds within the limitations and under the conditions hereinafter set forth in this section provided the proceeds of any notes or bonds issued under any of the programs authorized by paragraphs (a), (b), (c), (d) and (e) shall be utilized for such programs only.

(a) Upon obtaining the approval of the Budget and Control Board pursuant to Section 31-13-220 and in order to provide funds for any of its corporate purposes, the Authority is authorized to issue from time to time its notes and bonds, the proceeds of which must be used by the Authority to make loans to mortgage lenders upon the agreement of such mortgage lenders to make mortgage loans to persons and families of the intended beneficiary classes or to housing sponsors. Such notes and bonds must be issued in such principal amount without limitation as the Authority determines to be necessary to provide sufficient funds for achieving its corporate purposes as hereinafter prescribed, including notes in anticipation of the issuance of such bonds and including refunding notes and bonds as more fully set forth in Sections 31-13-260 and 33-13-270. The Authority must require that loans to lenders made pursuant to Section 31-13-200(1)(a) must be additionally secured as to payment of both principal and interest by a pledge of collateral security, or secured by securities, certificates of deposit, or other obligations issued by mortgage lenders which have been insured or guaranteed by the federal government, in such amounts as the Authority determines. Such collateral security is subject to the approval of the Authority and may consist of: (1) direct obligations or obligations guaranteed by the United States of America; (2) bond debentures, notes, or other evidences of indebtedness issued by any of the following: Bank for Cooperatives, Federal Intermediate Credit Bank, Federal Home Loan Bank System, Federal Home Loan Mortgage Corporation, Export-Import Bank, Federal Land Banks, Federal National Mortgage Association, Government National Mortgage Association, or Farmers Home Administration; (3) general obligations to the State of South Carolina; (4) federally insured or federally guaranteed mortgages; (5) other mortgages on housing within the State without regard as to whether such housing is for persons or families of either beneficiary class; (6) securities, certificates of deposit, or other obligations issued by mortgage lenders which have been insured or guaranteed by the federal government; and (7) such other security as the Authority determines to be sufficient to insure protection of the bonds. The program authorized by this subitem is known as the "Loan to Lender Program".

(b) Upon obtaining the approval of the Budget and Control Board pursuant to Section 31-13-220 and in order to provide funds for its corporate purposes, the Authority is authorized to issue from time to time its notes and bonds for the purpose of obtaining funds with which to make:

(i) construction loans secured by mortgages of housing sponsors or of persons or families of either beneficiary class;

(ii) permanent mortgage loans to housing sponsors or to persons or families of either beneficiary class who agree to and must be required to provide for construction or rehabilitation of residential housing for rental or purchase by persons or families of either beneficiary class. However, with respect to any particular issue of notes or bonds, one of the following conditions must be met:

a. If there is a public distribution of the notes or bonds, the issue must be rated by one or more of the national rating agencies, and one or more of the following conditions must be met:

i. There must be in effect a federal program providing assistance in the repayment of the loans.

ii. The proceeds must be used to acquire either federally insured mortgages or mortgages insured by a private mortgage insurer authorized to do business in this State.

iii. The payment of the notes or bonds to the purchasers and holders of them must be assured by the maintenance of adequate reserves or insurance or a guaranty from a responsible entity which has been determined to be sufficient by the Authority and by the Budget and Control Board.

b. If the notes or bonds are sold or placed either as "mortgage bonds sold as a unit", in "transactions with banks, institutional buyers, or other nonregistered persons" as provided in Section 35-1-202(11)(A), the documents pursuant to which the notes or bonds are issued must permit the authority to avoid a default by it by completing an assignment of, or foregoing its rights with respect to, any collateral or security pledged to secure the notes or bonds.

(c) Upon obtaining the approval of the Budget and Control Board pursuant to Section 31-13-220, the authority may issue its notes and bonds, the proceeds of which must be used to purchase federally insured or guaranteed mortgages or mortgages insured by a private mortgage company authorized to do business in this State from mortgage lenders upon the agreement of the mortgage lenders to use the proceeds of the sale of the mortgages to the authority to originate new mortgage loans to housing sponsors or to such persons or families of either beneficiary class as the authority determines. The notes and bonds must be secured both as to principal and interest by a pledge of the proceeds of the mortgages so purchased. The program authorized by this subitem is known as the "Mortgage Purchase Program".

(d) Upon obtaining the approval of the Budget and Control Board pursuant to Section 31-13-220 and in order to provide funds for its corporate purposes, the Authority is authorized to issue from time to time its notes and bonds, the proceeds of which must be used to make construction loans secured by mortgages of housing sponsors or persons or families of either beneficiary class where there is in effect a commitment for permanent financing through the means of a federal mortgage, a federally insured or guaranteed mortgage, or a mortgage insured by a private mortgage insurance company authorized to do business in this State. The program authorized by this subitem is known as the "Construction Loan Program".

(e) Upon obtaining the approval of the Budget and Control Board pursuant to Section 31-13-220 and in order to provide funds for its corporate purposes, the Authority is hereby authorized to issue from time to time its notes and bonds for the purpose of obtaining funds with which to acquire, cause to be constructed and thereafter operate public rental projects in order to provide decent, safe and sanitary housing accommodations to the members of either beneficiary class. The program authorized by this item shall be known as the "Public Rental Project Program".

(2) Notes and bonds shall be authorized by resolutions of the Authority, shall bear such dates and shall mature at such times as the resolutions provide, except that no notes or bonds shall mature more than forty-five years from the date of their issue. Notes or bonds may be issued in such principal amount, without limitation, as the Authority shall determine and the proceeds thereof shall be used for the program for which issued but the proceeds may also be used for the establishment of such reserves as may be deemed necessary to properly secure the payment of the principal and interest of the notes or bonds and for the payment of any expenses in connection with the issuance thereof. Notes of the Authority shall mature on such occasion as may be fixed by the Authority. Bonds of the Authority may be issued as serial bonds payable in annual installments or as term bonds or a combination thereof. Notes and bonds shall bear interest at such rates, subject to the limitations of Section 11-9-360, shall be in such denominations, shall be executed in such manner, shall be payable in such medium of payment, at such places, and shall be subject to such terms of prepayment or redemption as the resolutions may provide. The bonds shall be in such form, either coupon or registered, and shall carry such registration or conversion privileges and the notes shall be in such form, either fully registered, payable to the order of a named payee or payable to bearer and carry such registration and conversion privileges as the resolutions may provide. The notes and bonds of the Authority may be sold by the Authority, at public or private sale, at such prices as the Authority shall determine.

(3) Any resolutions authorizing any notes or bonds or any issue thereof may contain provisions which shall be a part of the contracts with the holders thereof as to:

(a) pledging revenues of the Authority to secure the payment of the notes or bonds of any issue thereof subject to the provisions of this chapter and to such agreements with noteholders or bondholders as may then exist;

(b) pledging assets of the Authority, including mortgages and obligations secured by the same, to secure the payment of the notes or bonds or of any issue of notes or bonds, subject to such agreements with noteholders or bondholders as may then exist;

(c) mortgaging real or personal property of the Authority then owned or thereafter acquired;

(d) prescribing the use and disposition of payments of principal and income derived from mortgages owned by the Authority;

(e) providing for the creation of reserves or sinking funds and the regulation and disposition thereof;

(f) imposing limitations on the purpose to which the proceeds of sale of notes or bonds may be applied;

(g) imposing limitations on the issuance of additional notes or bonds, the terms upon which additional notes or bonds may be issued and secured, and the refunding of outstanding or other notes or bonds;

(h) prescribing the procedure, if any, by which the terms of any contract with noteholders or bondholders may be amended, the amount of notes or bonds the holders of which must consent thereto, and the manner in which such consent may be given;

(i) imposing limitations on the amount of moneys to be expended by the Authority for operating expenses of the Authority;

(j) vesting in trustees such property, rights, powers and duties in trust as the Authority may determine, which may include any or all of the rights, powers and duties of the trustees appointed by the bondholders pursuant to this chapter and limiting or abrogating the right of the bondholders to appoint a trustee under this chapter or limiting the rights, powers and duties of such trustee;

(k) defining the acts and omissions to act which shall constitute a default in the obligations and duties of the Authority to the holders of the notes or bonds and providing for the rights and remedies of the holders of the notes or bonds in the event of such default, including as a matter of right the appointment of a receiver; provided, however, that such rights and remedies shall not be inconsistent with the general laws of the State;

(l) providing for other matters of like or different character which in any way affect the security or protection of the holders of the notes or bonds.

(4) Any pledge made by the Authority shall be valid and binding from the time when the pledge is made; the revenues, moneys or property so pledged and thereafter received by the Authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the Authority, irrespective of whether such parties have notice thereof.

Neither the resolution nor any other instrument by which a pledge is created need be recorded but a transcript of proceedings shall be filed in compliance with Section 11-15-20 of the 1976 Code.

(5) Neither the commissioners of the Authority nor any other person executing such notes or bonds shall be subject to any personal liability or accountability by reason of the issuance thereof.

(6) The Authority, subject to such agreements with noteholders or bondholders as may then exist, shall have power out of any funds available therefor to purchase notes or bonds of the Authority, which shall thereupon be cancelled, at a price not exceeding:

(a) if the notes or bonds are then redeemable, the redemption price then applicable plus accrued interest, or

(b) if the notes or bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to redemption plus accrued interest.

(7) In the discretion of the Authority, the bonds may be secured by a trust indenture by and between the Authority and a corporate trustee, which may be any trust company or bank having the power of a trust company within or without the State. The trust indenture may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as may be reasonable and proper and not in violation of law, including convenants setting forth the duties of the Authority in relation to the exercise of its corporate powers and functions and the custody, safeguarding and application of all moneys. The Authority may provide by the trust indenture for the payment of the proceeds of the bonds and the revenues to the trustee under the trust indenture or other depository, and for the method of disbursement thereof, with such safeguards and restrictions as it may determine. All expenses incurred in carrying out the trust indenture may be treated as a part of the operating expenses of the Authority.

(8) Whether or not the notes and bonds are of such form and character as to be negotiable instruments under the terms of the Uniform Commercial Code, the notes and bonds are hereby made negotiable instruments within the meaning of and for all the purposes of the Uniform Commercial Code, subject only to the provisions of the notes and bonds for registration.

(9) In case any of the commissioners or officers of the Authority whose signatures appear on any notes or bonds or coupons shall cease to be commissioners or officers before the delivery of the notes or bonds, the signatures shall, nevertheless, be valid and sufficient for all purposes, the same as if the commissioners or officers had remained in office until delivery.

(10) The Authority may exercise in connection with the issuance of any of its obligations, including notes, bonds, bond anticipation notes and refunding notes or bonds, all or any part or combination of the powers granted herein or in Section 31-3-1580, and may make convenants other than and in addition to the covenants herein and therein expressly authorized, of like or different character and make such covenants and do any and all such acts and things as may be necessary or convenient or desirable in order to secure its notes or bonds or, in the absolute discretion of the Authority, as will tend to make the notes or bonds more marketable notwithstanding that such covenants, acts or things may not be enumerated herein or in Section 31-3-1580.

(11) Notwithstanding the limitations set forth in the first sentence of subsection (1) of this section, any earnings, fees or charges derived by the Authority from any of the programs authorized by items (a), (b), (c), (d) and (e) not required by the proceedings pursuant to which notes or bonds were issued to be used for the payment of such notes or bonds or for any reserves required therefor are to be used by the Authority for any of its corporate purposes including the promotion of any program which the Authority is authorized to undertake.

HISTORY: 1977 Act No. 76, Section 5; 1983 Act No. 31, Sections 1-4; 1988 Act No. 538, Section 1; 1990 Act No. 370, Section 1; 2005 Act No. 110, Section 2.



SECTION 31-13-210. Maximum interest rate.

Notwithstanding any limitation or restriction now existing by statute heretofore enacted or other provisions of this chapter, the maximum rate of interest that may be paid by persons or families of the beneficiary class served by Sections 31-13-200(1)(a) and 31-13-200(1)(c) for a home loan with funds obtained under this legislation shall not exceed a rate equal to one percent less than the prevailing state real estate usury laws; except that any loan may have a greater rate of interest when such rate is approved by the State Budget and Control Board after such investigation and hearing as the board may deem necessary.

HISTORY: 1977 Act No. 76, Section 5A.



SECTION 31-13-220. Information required by State Budget and Control Board.

Following a determination made by the Authority that a series of notes or bonds must be sold and a finding that the revenues or other moneys estimated to thereafter be available for the repayment thereof will provide moneys required for the payment of the principal and interest on the notes and bonds outstanding and the notes or bonds then proposed to be issued, the Authority shall submit the following information to the Budget and Control Board:

(1) The principal amount of the notes or bonds proposed to be issued.

(2) The purpose or purposes for which the proceeds of such notes or bonds are to be expended.

(3) The maturity schedule of the notes or bonds proposed to be issued.

(4) A schedule showing the annual debt service requirements on all outstanding notes or bonds of the Authority.

(5) A schedule showing the amount and source of revenues available for the payment of the debt service requirements established by the schedule required in item (4).

(6) The method to be employed in selling the proposed notes or bonds.

(7) Any other information which the Budget and Control Board shall require.

If the Budget and Control Board shall determine that the funds estimated to thereafter be available for the repayment of the Authority's notes and bonds, including the proposed notes or bonds, will be sufficient to provide for the payment of the principal and interest on the Authority's notes and bonds thereafter to be outstanding as they become due, the Budget and Control Board is authorized to give its approval to the issuance, in whole or in part, of the proposed notes or bonds, subject to such conditions, if any, as it may impose.

HISTORY: 1977 Act No. 76, Section 6.



SECTION 31-13-230. Maximum amount of bonds and notes.

Notwithstanding any other provision of this chapter, the total amount of bonds and notes authorized to be issued herein shall not exceed a total amount of twenty-five million dollars during the first twelve months following May 10, 1977.

HISTORY: 1977 Act No. 76, Section 6A.



SECTION 31-13-240. Information required by Bond Committee.

Information furnished to the Budget and Control Board under the provisions of Section 31-13-220 shall also be furnished to the Bond Committee created by Chapter 47 of Title 2.

HISTORY: 1977 Act No. 76, Section 6B.



SECTION 31-13-250. Rental projects authorized.

If the Authority, by resolution, shall determine that a rental project is required for any area of the State and there is no housing sponsor capable of undertaking the acquisition, construction and operation of such rental project over its predetermined useful life under conditions assuring that it will provide decent, safe and sanitary housing accommodations for members of the beneficiary class intended to be assisted by the program undertaken pursuant to the authorizations of this chapter and at rentals commensurate with the financial capabilities of those within the beneficiary class, and that as a result of such circumstances the need in the particular area for decent, safe and sanitary rental housing accommodations at appropriate rentals cannot be met, then in such instances, the Authority may, upon the approval of the Budget and Control Board, borrow the required money from any source, to acquire and cause to be constructed the required rental project, and thereafter to operate such project throughout its useful life. If the approval of the Budget and Control Board is obtained, the provisions of Act 500 of 1971 relating to certain approvals, as specified in Section 31-3-150 which was added pursuant to that act, by local housing authorities of certain activities of the Authority shall be inapplicable. But, at any time during the operation of the project, the Authority may sell and convey it to a housing sponsor under conditions that will insure the continued operation of the project for the benefit of the intended beneficiary class.

To that end, the Authority may impose conditions upon any grantee requiring the continued operation of the project under appropriate conditions, including reversion of provisions in any deed of conveyance, to insure the intended result.

HISTORY: 1977 Act No. 76, Section 7.



SECTION 31-13-260. Refunding notes and bonds.

The Authority may provide for the issuance of refunding notes and bonds for the purpose of refunding any notes and bonds then outstanding which have been issued under the provisions of this chapter, including the payment of any redemption premium thereon and any interest accrued or to accrue to the date of redemption of the notes and bonds. The issuance of such refunding notes and bonds, the maturities and other details thereof, the rights of the holders thereof, and the rights, duties and obligations of the Authority in respect of the same shall be governed by the provisions of this chapter which relate to the issuance of notes and bonds.

HISTORY: 1977 Act No. 76, Section 8.



SECTION 31-13-270. Selling or exchanging refunding notes and bonds.

Refunding notes and bonds issued pursuant to this chapter may be sold or exchanged for outstanding notes or bonds issued under this chapter and, if sold, the proceeds may be applied, in addition to any other authorized purposes, to the purchase, redemption or payment of such outstanding notes or bonds. Pending the application of the proceeds of any such refunding notes or bonds, together with any other available funds, to the payment of the principal, accrued interest and any redemption premium on the notes and bonds being refunded, such proceeds, together with any other available funds, shall be invested by the State Treasurer and the income and interest earned from such investments applied, if so provided or permitted in the resolution authorizing the issuance of such refunding notes or bonds or in the trust agreement securing the same (i) to the payment of any interest on such refunding notes or bonds and any expenses in connection with such refunding, (ii) to the payment of interest on the notes or bonds to be refunded, or (iii) partly in accordance with (i) and partly in accordance with (ii). Such proceeds and other available funds may be invested by the State Treasurer in direct obligations of, or obligations the principal of and interest on which are unconditionally guaranteed by the United States of America, which shall mature or which shall be subject to redemption by the holders thereof, at the option of such holders, not later than the respective dates when the proceeds, together with the interest accruing thereon, will be required for the purposes intended.

HISTORY: 1977 Act No. 76, Section 9.



SECTION 31-13-280. Liability of state and political subdivisions.

The notes, bonds or other obligations of the Authority shall not be a debt or grant or loan of credit of the State or any political subdivision thereof and neither the State nor any political subdivision thereof shall be liable thereon, nor shall they be payable out of any funds other than those of the Authority and all notes, bonds and other obligations issued pursuant to this chapter shall contain on the face thereof a statement to such effect.

HISTORY: 1977 Act No. 76, Section 10.



SECTION 31-13-290. Applicability of Section 31-3-1630.

The provisions of Section 31-3-1630 of the 1976 Code shall be applicable with respect to notes, bonds or other obligations issued pursuant to this chapter.

HISTORY: 1977 Act No. 76, Section 11.



SECTION 31-13-300. Agreements with holders of notes or bonds not subject to future alteration.

The State pledges and agrees with the holders of any notes or bonds issued under this chapter that the State will not limit or alter the rights vested in the Authority to fulfill the terms of any agreements made with the holders thereof or in any way impair the rights and remedies of the holders until the notes or bonds, together with any action or proceedings by or on behalf of the holders, are fully met and discharged. The Authority is authorized to include this pledge and agreement of the State in any agreement with the holders of the notes or bonds.

HISTORY: 1977 Act No. 76, Section 12.



SECTION 31-13-310. Chapter cumulative to any other powers conferred upon Authority.

Except with respect to the provisions of Section 31-13-250, the provisions of this chapter shall not be construed as a restriction or limitation upon any powers which the Authority might otherwise have under any laws of the State and this chapter is cumulative to any such powers. This chapter shall be construed to provide a complete, additional and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws. However, the issuance of bonds, notes and other obligations and refunding notes and bonds under the provisions of this chapter need not comply with the requirements of any other state law applicable to the issuance of bonds, notes and other obligations and contracts or the construction and acquisition of any housing developments undertaken pursuant to this chapter need not comply with the provisions of any other state law applicable to contracts for the construction and acquisition of state-owned property. No proceedings, notice or approval shall be required for the issuance of any bonds, notes and other obligations or any instrument as security thereof, except as is provided in this chapter.

HISTORY: 1977 Act No. 76, Section 13.



SECTION 31-13-320. Provisions of this chapter controlling over other provisions.

If the provisions of this chapter are inconsistent with the provisions of any other law, including any of the provisions of Act 500 of 1971, the provisions of this chapter shall control.

HISTORY: 1977 Act No. 76, Section 14.



SECTION 31-13-330. Savings clause.

If any provision of this chapter is held invalid or unconstitutional such holding shall not affect the remaining provisions of this chapter and it is specifically declared that each financing program authorized by subsection (1) of Section 31-13-200 is independent of the others and that the authorization of each of these programs was not an inducement to the authorizations of the other programs.

HISTORY: 1977 Act No. 76, Section 15.



SECTION 31-13-340. State Housing, Finance, and Development Authority Program Fund.

Whenever the South Carolina State Housing, Finance, and Development Authority (Authority) collects or receives (1) income from fees collected, (2) other earned income, or (3) any investment income derived from fund assets, the Authority shall pay these monies to the State Treasurer who shall deposit them in a separate account to be known as the "State Housing, Finance, and Development Authority Program Fund". The monies in the State Housing, Finance, and Development Authority Program Fund must be administered by the Authority and be paid out only upon the signature of the chairman of the board of directors of the Authority, or a designee of the board, and the signature of the executive director, upon the written warrants of the Comptroller General drawn on the State Treasurer to the payee designated in the requisition. The Authority shall maintain separate records and books of account for these monies. The monies in the State Housing, Finance, and Development Authority Program Fund may be used only in accordance with the guidelines established in regulations promulgated by the Authority. Any interest or other increment resulting from investment must be deposited in the fund.

The authority is authorized to establish and fund through the State Housing, Finance, and Development Authority Program Fund a program to provide credit enhancements for designated economic development projects selected by the Department of Commerce.

HISTORY: 1986 Act No. 446, Section 1; 1988 Act No. 538, Section 2; 1997 Act No. 151, Section 11.



SECTION 31-13-400. Short title.

This article may be cited as the South Carolina Housing Trust Fund Act.

HISTORY: 1992 Act No. 410, Section 1.



SECTION 31-13-410. Definitions.

As used in this article:

(1) "Affordable housing" means residential housing that, so long as the same is occupied by lower or very low income households, requires payment of monthly housing costs of no more than thirty percent of one-twelfth adjusted annual income.

(2) "Annual income" means the anticipated total income from all sources received by the family head and spouse and by each additional member of the household, including all net income derived from assets.

(3) "Authority" means the South Carolina State Housing Finance and Development Authority.

(4) "Board" means the Board of Commissioners of the South Carolina State Housing Finance and Development Authority.

(5) "Executive director" means the executive director of the authority.

(6) "Lower income household" means a single person, family, or unrelated persons living together whose annual income adjusted for household size is more than fifty percent, but less than eighty percent, of the median income of the area of residence as determined by the United States Department of Housing and Urban Development.

(7) "Substandard unit" means a housing unit which, by reason of dilapidation, deterioration, age, or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, unsanitary or unsafe conditions, or the existence of conditions which endanger life or property by fire and other causes, or any combination of these factors, is conducive to ill health, transmission of disease, or has an adverse effect upon the public health, safety, morals, or welfare of its inhabitants.

(8) "Trust fund" or "fund" means the South Carolina Housing Trust Fund.

(9) "Very low income household" means a household that has an annual income adjusted for household size of less than fifty percent of the median income of the area of residence as determined by the United States Department of Housing and Urban Development.

HISTORY: 1992 Act No. 410, Section 1.



SECTION 31-13-420. Establishment of fund; trustee; records; payments from fund; annual report.

(A) There is established the South Carolina Housing Trust Fund. The State Treasurer shall serve as trustee for the fund and shall hold the monies deposited in the fund separate and distinct from the general funds of the State. The trust fund consists of monies received under this article and any other sources of revenue, public or private, including donations dedicated for inclusion in the trust fund. The State Treasurer shall deposit the funds in a separate account to be administered by the authority in accordance with the guidelines and purposes established by this article. Interest, repayment, or other increment resulting from investment must be deposited in the fund.

(B) The monies in the trust fund must be paid out only upon the signature of the chairman of the board or a designee of the board and the signature of the executive director, upon the written warrants of the Comptroller General drawn on the State Treasurer to the payee designated in the requisition. The authority shall maintain separate records and books of accounts for all monies deposited into the fund. The authority is entitled to reimbursement for the costs or expenses incurred in the administration and operation of the fund from monies deposited into the fund.

(C) The board shall make a separate annual report to the Governor and the General Assembly with respect to the fund pursuant to Article 13, Chapter 1 of Title 1.

HISTORY: 1992 Act No. 410, Section 1.



SECTION 31-13-430. Advisory committee; composition; meetings; expenses.

(A) An advisory committee is established consisting of nine members, three of whom must be selected by the board and must include one member of a very low income household, one member of a lower income household, a representative of a nonprofit organization which pursues housing programs, and one representative of each of the following:

(1) South Carolina Low Income Housing Coalition;

(2) South Carolina Citizens for Housing;

(3) South Carolina Association of Housing Authority Executive Directors;

(4) South Carolina Community Development Association;

(5) South Carolina Housing Partnership; and

(6) South Carolina Association of Regional Councils.

(B) On or before the first day of January of each year the presiding officer of each organization represented on the advisory committee shall notify the chairman of the authority of the name, mailing address, and telephone number of its representative on the advisory committee. It is the duty of the chairman to ensure that timely notification of each meeting of the advisory committee is provided to each of its members.

(C) The advisory committee shall meet at least four times a year to advise the board of particularly critical housing needs, to recommend to the board those areas of the State in which requests for proposals for developments should be published, the type of development for which proposals should be solicited, and to provide other pertinent information to the board as the members of the advisory committee consider appropriate. The committee shall adopt rules concerning meeting attendance by its members.

(D) Members of the advisory committee are not eligible for reimbursement for travel, lodging, meals, or per diem. Membership on the committee must include representation from rural communities.

HISTORY: 1992 Act No. 410, Section 1.



SECTION 31-13-440. Duties of executive director.

(A) Pursuant to this article and in accordance with the procedures adopted by the board, the executive director is responsible for the day-to-day operations of the fund.

(B) The executive director shall:

(1) develop and implement a comprehensive program for the use of the fund which ensures the equitable distribution of monies in the fund between urban and rural areas of South Carolina;

(2) develop and implement an application and selection system to identify housing sponsors and affordable housing developments which qualify to receive assistance from the fund;

(3) provide technical assistance to prospective applicants;

(4) monitor developments receiving assistance from the fund to ensure that the developments are operated in a manner consistent with this article and in accordance with the representations made by the sponsors of these developments to the fund; and

(5) ensure that all developments receiving assistance from the fund are operated in a manner consistent with the South Carolina Fair Housing Law.

(C) The executive director may utilize members of the authority staff as considered necessary to discharge the executive director's responsibilities under this section.

HISTORY: 1992 Act No. 410, Section 1.



SECTION 31-13-445. No more than 20 percent of fund monies allocable to any one county in fiscal year.

No more than twenty percent of trust fund monies expended in a fiscal year may be for projects in any one county.

HISTORY: 1992 Act No. 410, Section 1.



SECTION 31-13-450. Use of monies in fund; eligible projects.

(A) Except as otherwise provided in this section, all monies deposited in the fund must be used to increase the supply of safe, decent, and affordable housing for members of the very low or lower income households within this State. These monies must be used to:

(1) encourage affordable home ownership and rental housing opportunities for the very low and lower income individuals and households;

(2) assist in the creation and preservation of safe, decent, affordable, and sanitary housing for the very low and lower income persons through the provision of loans and grants;

(3) increase the availability of affordable rental and owner-occupied housing for special needs populations, including housing for the elderly, the handicapped, and the homeless;

(4) promote creativity and flexibility in the design of programs at the local level to bring about the creation of safe, decent, affordable, and sanitary home ownership and rental housing in quality living environments;

(5) maximize the utilization of federal housing assistance programs and leverage all other public and private resources; and

(6) establish a spirit of partnership between government, nonprofit, and for-profit concerns and those in need of affordable housing.

(B) Monies deposited in the fund must be used to finance, in whole or in part, affordable housing projects and developments eligible under this section. Monies deposited in the fund may be used to make loans, grants, or provide for matching funds to secure financial assistance made available through federal funding and other programs to eligible applicants for the provision of affordable housing. Only nonprofit sponsors are eligible to receive grants for the implementation of an affordable housing proposal. Funds for resident services programs which further independence and responsibility may be included in a proposal submitted to the fund but may not exceed two percent of the total funds requested in the proposal.

(C) In evaluating proposals for the use of monies deposited in the fund, the board shall ensure, to the extent feasible, that monies are allocated to affordable housing for home ownership or rental housing developments which provide housing to members of very low income households. The fund may provide for appropriate penalties or fees for removal of the lien in its loan documents or contractual documents if monies are not used to provide housing for members of very low or lower income households for a period of at least twenty years. All prepayments must be returned to the fund.

(D) The board shall ensure that monies deposited in the fund are allocated only to projects which are eligible projects. An eligible project consists of one or more residential buildings containing similarly constructed units, the site on which the building is located, and any functionally related facilities. Multiple buildings may constitute a project only if bounded together as a result of proximate location or common ownership and financing.

(E) The board may approve the withdrawal of monies deposited in the fund for the acquisition and rehabilitation of substandard housing units, new construction of housing units, to provide assistance for the construction or rehabilitation of shelters for the homeless, or for such other programs which increase the supply of safe, decent, and affordable housing for members of very low or lower income households which the board considers appropriate to meet the purposes stated in this section.

HISTORY: 1992 Act No. 410, Section 1; 1994 Act No. 360, Section 4.



SECTION 31-13-460. Units of state, regional, and local governments eligible to receive monies from fund.

Units of state, regional, and local governments, including municipal corporations and nonprofit and for-profit housing sponsors, are eligible to apply to receive monies from the fund for the development of affordable housing.

HISTORY: 1992 Act No. 410, Section 1.



SECTION 31-13-470. Funding cycles; applications eligible for priority.

(A) Monies within the fund must be allocated to eligible applicants, who have submitted proposals for eligible projects, in accordance with funding cycles established at least annually by the board.

(B) In allocating monies within the fund, priority must be given to applications which provide for one or more of the following:

(1) affordable housing proposals which serve very low income households;

(2) local government contributions to project costs, including infrastructure improvements, contributions of publicly-owned land for housing development, and the provision of funds for resident services;

(3) proposals which utilize financial assistance available through federal funding or other programs to leverage monies available from the fund;

(4) applicant contributions to project costs;

(5) proposals submitted by nonprofit sponsors for the provision of affordable housing;

(6) coordination with other housing and infrastructure investments in the community;

(7) provision of housing to persons whose current housing fails to meet basic standards of health and safety and who have little prospect of improving the condition of their housing.

HISTORY: 1992 Act No. 410, Section 1.






CHAPTER 15 - DWELLINGS UNFIT FOR HUMAN HABITATION

SECTION 31-15-10. Definitions.

The following terms whenever used or referred to in this article shall have the following respective meanings for the purposes of this article, unless a different meaning clearly appears from the context:

(1) "Municipality" shall mean any city or town regardless of population;

(2) "Governing body" shall mean the council or other legislative body charged with governing a municipality;

(3) "Public officer" shall mean the officer or officers who are authorized by ordinances adopted hereunder to exercise the powers prescribed by such ordinances and by this article;

(4) "Public authority" shall mean any housing authority or any officer who is in charge of any department or branch of the government of the municipality or State relating to health, fire or building regulations or to other activities concerning dwellings in the municipality;

(5) "Owner" shall mean the holder of the title in fee simple and every mortgagee of record;

(6) "Parties in interest" shall mean all individuals, associations, corporations and others who have interests of record in a dwelling and any who are in possession thereof; and

(7) "Dwelling" shall mean any building or structure, or part thereof, used and occupied for human habitation or intended to be so used and includes any outhouses and appurtenances belonging thereto or usually enjoyed therewith.

HISTORY: 1962 Code Section 36-501; 1952 Code Section 36-501; 1942 Code Section 5271-82; 1939 (41) 347; 1945 (44) 156; 1982 Act No. 311, Section 1; 1997 Act No. 100, Section 1.



SECTION 31-15-20. Repairing, closing, or demolishing unfit dwellings.

Whenever any municipality of this State finds that there exist in such municipality dwellings which are unfit for human habitation due to (a) dilapidation, (b) defects increasing the hazards of fire, accidents or other calamities, (c) lack of ventilation, light or sanitary facilities or (d) other conditions rendering such dwellings unsafe or insanitary, dangerous or detrimental to the health, safety or morals or otherwise inimical to the welfare of the residents of such municipality, such municipality may exercise its police powers to repair, close or demolish any such dwelling in the manner herein provided.

HISTORY: 1962 Code Section 36-502; 1952 Code Section 36-502; 1942 Code Section 5271-81; 1939 (41) 347; 1945 (44) 156.



SECTION 31-15-30. Provisions permitted to be included in ordinances relating to unfit dwellings.

Upon the adoption of an ordinance finding that dwelling conditions of the character described in Section 31-15-20 exist within a municipality, the governing body of such municipality may adopt ordinances relating to the dwellings within such municipality which are unfit for human habitation. Such ordinances may include the following provisions:

(1) That a public officer be designated or appointed to exercise the powers prescribed by the ordinances;

(2) That whenever a petition is filed with the public officer by a public authority or by at least five residents of the municipality charging that any dwelling is unfit for human habitation or whenever it appears to the public officer (on his own motion) that any dwelling is unfit for human habitation, the public officer shall, if his preliminary investigation discloses a basis for such charges, issue and cause to be served upon the owner of and all parties in interest in such dwelling a complaint stating the charges in that respect and containing a notice that a hearing will be held before the public officer or his designated agent at a place therein fixed not less than ten days nor more than thirty days after the serving of such complaint; that the owner and parties in interest shall be given the right to file an answer to the complaint and to appear in person or otherwise and give testimony at the place and time fixed in the complaint; and that the rules of evidence prevailing in courts of law or equity shall not be controlling in hearings before the public officer;

(3) That if, after such notice and hearing, the public officer determines that the dwelling under consideration is unfit for human habitation he shall state in writing his findings of fact in support of such determination and shall issue and cause to be served upon the owner thereof an order

(a) if the repair, alteration or improvement of the dwelling can be made at a reasonable cost in relation to the value of the dwelling (the ordinance of the municipality may fix a certain percentage of such cost as being reasonable for such purpose), requiring the owner, within the time specified in the order, to repair, alter or improve such dwelling to render it fit for human habitation or to vacate and close the dwelling as a human habitation or

(b) if the repair, alteration or improvement of the dwelling cannot be made at a reasonable cost in relation to the value of the dwelling (the ordinance of the municipality may fix a certain percentage of such cost as being reasonable for such purpose), requiring the owner, within the time specified in the order, to remove or demolish such dwelling;

(4) That, if the owner fails to comply with an order to repair, alter or improve or to vacate and close the dwelling, the public officer may cause such dwelling to be repaired, altered or improved or to be vacated and closed; that the public officer may cause to be posted on the main entrance of any dwelling so closed, a placard with the following words: "This building is unfit for human habitation; the use or occupation of this building for human habitation is prohibited and unlawful";

(5) That, if the owner fails to comply with an order to remove or demolish the dwelling, the public officer may cause such dwelling to be removed or demolished; and

(6) That the amount of the cost of such repairs, alterations or improvements, vacating and closing, or removal or demolition by the public officer shall be a lien against the real property upon which such cost was incurred and shall be collectible in the same manner as municipal taxes.

(7) If a municipality in demolishing unfit dwellings as permitted by this article contracts with a third party not employed by the municipality to do the work, it must bid the work in conformity with the procurement code applicable to the municipality.

HISTORY: 1962 Code Section 36-503; 1952 Code Section 36-503; 1942 Code Section 5271-83; 1939 (41) 347; 1945 (44) 156; 1954 (48) 1719; 1997 Act No. 100, Sections 2, 3.



SECTION 31-15-40. Power of municipality to declare nuisances not impaired.

Nothing in Section 31-15-30 shall be construed to impair or limit in any way the power of a municipality to define and declare nuisances and to cause their removal or abatement by summary proceedings or otherwise.

HISTORY: 1962 Code Section 36-504; 1952 Code Section 36-504; 1942 Code Section 5271-83; 1939 (41) 347; 1945 (44) 156.



SECTION 31-15-50. Standards in ordinances for determining fitness of dwelling for human habitation.

An ordinance adopted by a municipality under this article shall provide that a public officer may determine that a dwelling is unfit for human habitation if he finds that conditions exist in such dwelling which are dangerous or injurious to the health, safety or morals of the occupants of such dwelling, the occupants of neighboring dwellings or other residents of such municipality. Such conditions may include the following (without limiting the generality of the foregoing): Defects therein increasing the hazards of fire, accident or other calamities; lack of adequate ventilation, light or sanitary facilities; dilapidation; disrepair; structural defects; uncleanliness. The ordinance may provide additional standards to guide the public officer or his agents in determining the fitness of a dwelling for human habitation.

HISTORY: 1962 Code Section 36-505; 1952 Code Section 36-505; 1942 Code Section 5271-84; 1939 (41) 347; 1945 (44) 156.



SECTION 31-15-60. Service of complaints or orders; posting and filing copies.

Complaints or orders issued by a public officer pursuant to an ordinance adopted under this article shall be served upon persons either personally or by registered mail, but if the whereabouts of such persons is unknown and cannot be ascertained by the public officer in the exercise of reasonable diligence and the public officer shall make an affidavit to that effect, then the serving of such complaint or order upon such persons may be made by publishing it once each week for two consecutive weeks in a newspaper printed and published in the municipality or, in the absence of such newspaper, in one printed and published in the county and circulating in the municipality in which the dwellings are located. A copy of such complaint or order shall be posted in a conspicuous place on the premises affected by the complaint or order. A copy of such complaint or order shall also be filed with the clerk of the county in which the dwelling is located and such filing of the complaint or order shall have the same force and effect as other lis pendens notices provided by law.

HISTORY: 1962 Code Section 36-506; 1952 Code Section 36-506; 1942 Code Section 5271-85; 1939 (41) 347; 1945 (44) 156.



SECTION 31-15-70. Rights of persons affected by orders.

Any person affected by an order issued by a public officer may within sixty days after the posting and service of the order petition the circuit court for an injunction restraining the public officer from carrying out the provisions of the order and the court may, upon such petition, issue a temporary injunction restraining the public officer pending the final disposition of the cause. Hearings shall be had by the court on such petitions within twenty days or as soon thereafter as possible and shall be given preference over other matters on the court's calendar. The court shall hear and determine the issues raised and shall enter such final order or decree as law and justice may require. In all such proceedings the findings of the public officer as to facts, if supported by evidence, shall be conclusive. Costs shall be in the discretion of the court. The remedies herein provided shall be exclusive remedies and no person affected by an order of the public officer shall be entitled to recover any damages for action taken pursuant to any order of the public officer or because of compliance by such person with any order of the public officer.

HISTORY: 1962 Code Section 36-507; 1952 Code Section 36-507; 1942 Code Section 5271-86; 1939 (41) 347; 1945 (44) 156.



SECTION 31-15-80. Provisions in ordinances with respect to powers of public officer.

An ordinance adopted by the governing body of a municipality may authorize a public officer to exercise such powers as may be necessary or convenient to carry out and effectuate the purposes and provisions of this article, including the following powers in addition to others herein granted:

(1) To investigate the dwelling conditions in the municipality in order to determine which dwellings therein are unfit for human habitation;

(2) To administer oaths and affirmations, examine witnesses and receive evidence;

(3) To enter upon premises for the purpose of making examinations, provided such entries be made in such manner as to cause the least possible inconvenience to the persons in possession;

(4) To appoint and fix the duties of such officers, agents and employees as he deems necessary to carry out the purposes of the ordinances; and

(5) To delegate any of his functions and powers under the ordinances to such officers and agents as he may designate.

HISTORY: 1962 Code Section 36-508; 1952 Code Section 36-508; 1942 Code Section 5271-87; 1939 (41) 347; 1945 (44) 156.



SECTION 31-15-90. Sale of materials of removed or demolished dwelling.

If a dwelling is removed or demolished by a public officer he shall sell the materials of such dwelling and shall credit the proceeds of such sale against the cost of the removal or demolition and any balance remaining shall be deposited in the circuit court by the public officer, shall be secured in such manner as may be directed by such court and shall be disbursed by such court to the persons found to be entitled thereto by final order or decree of such court.

HISTORY: 1962 Code Section 36-509; 1952 Code Section 36-509; 1942 Code Section 5271-83; 1939 (41) 347; 1945 (44) 156.



SECTION 31-15-100. Funds for enforcement; estimate of amount needed.

The governing body of any municipality adopting an ordinance under this article shall as soon as possible thereafter prepare an estimate of the annual expenses or costs to provide the equipment, personnel and supplies necessary for periodic examinations and investigations of the dwellings in such municipality for the purpose of determining the fitness of such dwellings for human habitation and for the enforcement and administration of its ordinances adopted under this article. Any such municipality may make such appropriations from its revenues as it may deem necessary for this purpose and may accept and apply grants or donations to assist it in carrying out the provisions of such ordinances.

HISTORY: 1962 Code Section 36-510; 1952 Code Section 36-510; 1942 Code Section 5271-88; 1939 (41) 347; 1945 (44) 156.



SECTION 31-15-110. Establishment by municipality of commission to exercise powers of public officer.

Any municipality adopting an ordinance under the provisions of this article may establish a commission composed of not less than three nor more than seven duly qualified electors of such municipality, to exercise any of the powers authorized to be granted to the public officer by the terms of this article. The members of this commission shall be appointed by the mayor with approval of a majority of the council or governing body of the municipality and shall serve for such term and compensation as designated by the ordinance. The commission shall exercise the powers prescribed by the ordinance and formulate the rules of procedure before it; provided, that a majority of the members thereof must be present for the conduct of its business, and decisions must be by majority vote of the members present.

HISTORY: 1962 Code Section 36-510.1; 1954 (48) 1719.



SECTION 31-15-120. Article provisions are cumulative.

Nothing in this article shall be construed to abrogate or impair the powers of the courts or of any department of any municipality to enforce any provisions of its charter or its ordinances or regulations, or to prevent or punish violations thereof and the powers conferred by this article shall be in addition and supplemental to the powers conferred by any other law.

HISTORY: 1962 Code Section 36-511; 1952 Code Section 36-511; 1942 Code Section 5271-89; 1939 (41) 347.



SECTION 31-15-310. Definitions.

For the purposes of this article:

(1) "County" shall mean that area comprising the county other than municipalities;

(2) "Public officer" shall mean the officer or officers who are authorized by ordinances adopted hereunder to exercise the powers prescribed by such ordinances;

(3) "Owner" shall mean the holder of the title in fee simple and every mortgagee of record;

(4) "Parties in interest" shall mean all individuals, associations, corporations and others who have interests of record in a dwelling and any who are in possession thereof; and

(5) "Dwelling" shall mean any building or structure, or part thereof, used and occupied for human habitation or intended to be so used and includes any outhouses and appurtenances belonging thereto or usually enjoyed therewith.

HISTORY: 1962 Code Section 36-521; 1972 (57) 2622.



SECTION 31-15-320. Repairing, closing, or demolishing unfit dwellings.

Whenever the governing body of any county of this State finds that there exist in the county dwellings which are unfit for human habitation due to (a) dilapidation, (b) defects increasing the hazards of fire, accidents or other calamities, (c) lack of ventilation, light or sanitary facilities or (d) other conditions rendering such dwellings unsafe or insanitary, dangerous or detrimental to the health, safety or morals or otherwise inimical to the welfare of the residents of the county, such county may, upon the approval of a majority of the resident members of the county legislative delegation which the members represent, exercise its police powers to repair, close or demolish any such dwelling.

HISTORY: 1962 Code Section 36-522; 1972 (57) 2622.



SECTION 31-15-330. Provisions permitted to be included in ordinances relating to unfit dwellings.

Upon the adoption of an ordinance finding that dwelling conditions of the character described in Section 31-15-320 exist within the county, the county governing body may adopt ordinances relating to the dwellings within the county which are unfit for human habitation. Such ordinances may include the following provisions:

(1) That a public officer be designated or appointed to exercise the powers prescribed by the ordinances;

(2) That whenever a petition is filed with the public officer by at least five residents of the county charging that any dwelling is unfit for human habitation or whenever it appears to the public officer (on his own motion) that any dwelling is unfit for human habitation, the public officer shall, if his preliminary investigation discloses a basis for such charges, issue and cause to be served upon the owner of and all parties in interest in such dwelling a complaint stating the charges in that respect and containing a notice that a hearing will be held before the public officer or his designated agent at a place therein fixed not less than ten days nor more than thirty days after the serving of such complaint; that the owner and parties in interest shall be given the right to file an answer to the complaint and to appear in person or otherwise and give testimony at the place and time fixed in the complaint; and that the rules of evidence prevailing in courts of law or equity shall not be controlling in hearings before the public officer;

(3) That if, after such notice and hearing, the public officer determines that the dwelling under consideration is unfit for human habitation he shall state in writing his findings of fact in support of such determination and shall issue and cause to be served upon the owner thereof an order

(a) If the repair, alteration, or improvement of the dwelling can be made at a reasonable cost in relation to the value of the dwelling (the ordinance of the county may fix a certain percentage of such cost as being reasonable for such purpose), requiring the owner, within the time specified in the order, to repair, alter or improve such dwelling to render it fit for human habitation or to vacate and close the dwelling as a human habitation or

(b) If the repair, alteration or improvement of the dwelling cannot be made at a reasonable cost in relation to the value of the dwelling (the ordinance of the county may fix a certain percentage of such cost as being reasonable for such purpose), requiring the owner, within the time specified in the order, to remove or demolish such dwelling;

(4) That, if the owner fails to comply with an order to repair, alter or improve or to vacate and close the dwelling, the public officer may cause such dwelling to be repaired, altered or improved or to be vacated and closed; that the public officer may cause to be posted on the main entrance of any dwelling so closed, a placard with the following words: "This building is unfit for human habitation; the use or occupation of this building for human habitation is prohibited and unlawful";

(5) That, if the owner fails to comply with an order to remove or demolish the dwelling, the public officer may cause such dwelling to be removed or demolished; and

(6) That the amount of the cost of such repairs, alterations or improvements, vacating and closing, or removal or demolition by the public officer shall be a lien against the real property upon which such cost was incurred and shall be collectible in the same manner as county taxes.

(7) If a county in demolishing unfit dwellings as permitted by this article contracts with a third party not employed by the county to do the work, it must bid the work in conformity with the Procurement Code applicable to the county.

HISTORY: 1962 Code Section 36-523; 1972 (57) 2622; 1997 Act No. 100, Sections 4, 5.



SECTION 31-15-340. Power of county to declare nuisances not impaired.

Nothing in Section 31-15-330 shall be construed to impair or limit in any way the power of a county to define and declare nuisances and to cause their removal or abatement by summary proceedings or otherwise.

HISTORY: 1962 Code Section 36-524; 1972 (57) 2622.



SECTION 31-15-350. Standards in ordinances for determining fitness of dwelling for human habitation.

An ordinance adopted by the county governing body under this article shall provide that a public officer may determine that a dwelling is unfit for human habitation if he finds that conditions exist in such dwelling which are dangerous or injurious to the health, safety or morals of the occupants of such dwelling, the occupants of neighboring dwellings or other residents in the county. Such conditions may include the following (without limiting the generality of the foregoing): Defects therein increasing the hazards of fire, accidents or other calamities; lack of adequate ventilation, light or sanitary facilities; dilapidation; disrepair; structural defects; uncleanliness. The ordinance may provide additional standards to guide the public officer or his agents in determining the fitness of a dwelling for human habitation.

HISTORY: 1962 Code Section 36-525; 1972 (57) 2622.



SECTION 31-15-360. Service of complaints or orders; posting and filing copies.

Complaints or orders issued by a public officer pursuant to an ordinance adopted under this article shall be served upon persons either personally or by registered mail, but if the whereabouts of such persons is unknown and cannot be ascertained by the public officer in the exercise of reasonable diligence and the public officer shall make an affidavit to that effect, then the serving of such complaint or order upon such persons may be made by publishing it once each week for two consecutive weeks in a newspaper printed and published in the county or, in the absence of such newspaper, in one printed and published in the municipality and circulating in the county. A copy of such complaint or order shall be posted in a conspicuous place on the premises affected by the complaint or order. A copy of such complaint or order shall also be filed with the clerk of court of the county in which the dwelling is located and such filing of the complaint or order shall have the same force and effect as other lis pendens notices provided by law.

HISTORY: 1962 Code Section 36-526; 1972 (57) 2622.



SECTION 31-15-370. Rights of persons affected by orders.

Any person affected by an order issued by a public officer may within sixty days after the posting and service of the order petition the circuit court for an injunction restraining the public officer from carrying out the provisions of the order and the court may, upon such petition, issue a temporary injunction restraining the public officer pending the final disposition of the cause. Hearings shall be had by the court on such petitions within twenty days or as soon thereafter as possible and shall be given preference over other matters on the court's calendar. The court shall hear and determine the issues raised and shall enter such final order or decree as law and justice may require. In all such proceedings the findings of the public officer as to facts, if supported by evidence, shall be conclusive. Costs shall be in the discretion of the court. The remedies herein provided shall be exclusive remedies and no person affected by an order of the public officer shall be entitled to recover any damages for action taken pursuant to any order of the public officer or because of compliance by such person with any order of the public officer.

HISTORY: 1962 Code Section 36-527; 1972 (57) 2622.



SECTION 31-15-380. Provisions in ordinances with respect to powers of public officer.

An ordinance adopted by the county governing body may authorize a public officer to exercise such powers as may be necessary or convenient to carry out and effectuate the purposes and provisions of this article, including the following powers in addition to others herein granted:

(1) To investigate the dwelling conditions in the county in order to determine which dwellings therein are unfit for human habitation;

(2) To administer oaths and affirmations, examine witnesses and receive evidence;

(3) To enter upon premises for the purpose of making examinations, provided such entries be made in such manner as to cause the least possible inconvenience to the persons in possession;

(4) To appoint and fix the duties of such officers, agents and employees as he deems necessary to carry out the purposes of the ordinances; and

(5) To delegate any of his functions and powers under the ordinances to such officers and agents as he may designate.

HISTORY: 1962 Code Section 36-528; 1972 (57) 2622.



SECTION 31-15-390. Sale of materials of removed or demolished dwelling.

If a dwelling is removed or demolished by a public officer he shall sell the materials of such dwelling and shall credit the proceeds of such sale against the cost of the removal or demolition and any balance remaining shall be deposited in the circuit court by the public officer, shall be secured in such manner as may be directed by such court and shall be disbursed by such court to the persons found to be entitled thereto by final order or decree of such court.

HISTORY: 1962 Code Section 36-529; 1972 (57) 2622.



SECTION 31-15-400. Article provisions are cumulative.

Nothing in this article shall be construed to abrogate or impair the powers of the courts or of any department of any municipality in the county to enforce any provisions of its charter or its ordinances or regulations, or to prevent or punish violations thereof and the powers conferred by this article shall be in addition and supplemental to the powers conferred by any other law.

HISTORY: 1962 Code Section 36-530; 1972 (57) 2622.






CHAPTER 17 - MOBILE HOMES AND HOUSE TRAILERS

SECTION 31-17-310. "Mobile home" defined.

"Mobile home" as used in this article shall have the meaning assigned in Section 31-17-20.

HISTORY: 1962 Code Section 46-100; 1962 (52) 2181; 1968 (55) 2841; 1969 (56) 219; 1978 Act No. 576, Section 1.



SECTION 31-17-320. License required for mobile homes; proof of title required; proof of license required prior to connecting electricity.

(A) Within fifteen days after bringing a mobile home into this State, or the purchase of a mobile home in this State, or the relocation of a mobile home from one county to another within this State, for dwelling purposes, the owner, rental agent, or person in possession shall obtain a license from the governing body of the county or its designated agent hereinafter referred to as licensing agent, in which such mobile home is located.

(B) Before issuing a license for a mobile home to be located in any county in this State, the licensing agent shall require from the person applying for the license either a copy of the certificate of title to the mobile home, or a copy of the completed application for a certificate of title submitted to the Department of Motor Vehicles. Upon satisfaction of all county licensing requirements, including payment of any licensing fee, the county licensing agent shall give the license applicant a certified copy of the application form, indicating that the licensing requirements have been met.

(C) Before connecting electricity to any mobile home in this State, the electric supplier shall obtain from the owner, rental agent, or person in possession of the mobile home, a copy of the certified license application form indicating that the license fee has been paid, and the electric supplier shall retain a copy of the form in its records.

HISTORY: 1962 Code Section 46-100.1; 1962 (52) 2181; 1978 Act No. 576, Section 1; 1994 Act No. 506, Section 3; 1996 Act No. 459, Section 52.



SECTION 31-17-330. Exceptions.

No such license shall be required with respect to mobile homes held by dealers for resale, nor shall this article be applicable to mobile homes licensed by the South Carolina Department of Motor Vehicles. Licenses required by this article shall be in lieu of any building or construction permit now required by local act or ordinance.

HISTORY: 1962 Code Section 46-100.2; 1962 (52) 2181; 1978 Act No. 576, Section 1.



SECTION 31-17-340. Period of validity of license issued by licensing agent; decal; license fee.

A mobile home license issued by the licensing agent shall be valid until title to such mobile home is transferred to a new owner or until the mobile home is relocated. The license shall be evidenced by a decal to be delivered to the owner or his agent on a form as shall be prescribed by the Department of Revenue and shall be displayed on the mobile home so as to be clearly and readily visible from the outside. The fee for a mobile home license shall be five dollars. The fee shall be collected by the licensing agent issuing the license and shall be paid into the general fund of the county.

HISTORY: 1962 Code Section 46-100.3; 1962 (52) 2181; 1978 Act No. 576, Section 1; 1993 Act No. 181, Section 508; 1996 Act No. 459, Section 53.



SECTION 31-17-350. New license required upon transfer of mobile home.

If the title to a mobile home is transferred to a new owner, the new owner or his agent shall within fifteen days after the date of such transfer, obtain a new license from the licensing agent of the county in which the mobile home is to be located.

HISTORY: 1962 Code Section 46-100.4; 1962 (52) 2181; 1978 Act No. 576, Section 1; 1994 Act No. 506, Section 4.



SECTION 31-17-360. Moving permit; certificate concerning taxes; notice to electric supplier.

If the mobile home is to be relocated, the owner, rental agent, or person in possession, prior to relocation, shall obtain a moving permit from the licensing agent. Before issuing a moving permit, the licensing agent shall require a certificate from the county treasurer that there are no unpaid taxes due on the mobile home and either a copy of the certificate of title to the mobile home, or a copy of the application for a certificate of title submitted to the Department of Motor Vehicles. If the mobile home is to be removed beyond the boundaries of the county, any taxes that have been assessed for that calendar year must be paid in full, and if taxes have not yet been assessed for the calendar year in which the move is being made, the assessor shall provide the county auditor with an assessment and the auditor shall apply the previous year's millage. The county treasurer shall collect the taxes before issuing the requisite certificate to the licensing agent, and upon payment of any taxes, give the permit applicant a receipt showing that all taxes have been paid.

The licensing agent shall promptly notify the present electric supplier that a permit has been issued. The permit required by this section is not required of mobile home dealers when they are moving a mobile home from their sales lot to a customer's lot, but the mobile home dealer is not relieved from obtaining any permit required from the Department of Transportation for the relocation.

HISTORY: 1962 Code Section 46-100.4:1; 1965 (54) 583; 1968 (55) 2841; 1970 (56) 2645; 1978 Act No. 576, Section 1; 1980 Act No. 434, Section 1; 1993 Act No. 181, Section 509; 1994 Act No. 506, Section 5; 1996 Act No. 459, Section 54.



SECTION 31-17-370. Permit shall accompany mobile home during move; regulations; responsibility for displaying permit.

The moving permit shall accompany the mobile home while it is being moved. The moving permit shall be designed and displayed in accordance with regulations to be issued by the South Carolina Department of Revenue, which shall adopt such regulations as may be necessary to insure uniform licensing and moving permit procedures. It shall be the responsibility of the mobile home transporter that the required moving permit is properly displayed and accompanies the mobile home while it is being moved.

HISTORY: 1962 Code Section 46-100.5; 1962 (52) 2181; 1978 Act No. 576, Section 1; 1993 Act No. 181, Section 510.



SECTION 31-17-380. Submission of moving permit to licensing agent of new county; issuance of new license; transmission of papers to new county.

If the relocation is from one county to another, the owner, rental agent, or person in possession of the mobile home, within fifteen days after his mobile home is relocated, shall submit the moving permit to the licensing agent of the county in which the mobile home is relocated and obtain a new license pursuant to Section 31-17-320. The licensing agent issuing the moving permit shall promptly furnish the licensing agent of the county to which the mobile home is being transported with a copy of the certified license application or permit, a copy of the paid tax receipt from the county from which the home is being moved, and either a copy of the certificate of title or a copy of the completed application for a certificate of title submitted to the Department of Motor Vehicles.

HISTORY: 1978 Act No. 576, Section 1; 1994 Act No. 506, Section 6; 1996 Act No. 459, Section 55.



SECTION 31-17-390. Copies of applications and permits to be given to county assessor and county auditor.

A copy of all license applications and moving permits must be furnished to the county assessor and the county auditor within ten days of date of issuance.

HISTORY: 1978 Act No. 576, Section 1; 1994 Act No. 506, Section 7.



SECTION 31-17-400. Penalty.

Any person violating any of the provisions of this article, shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than two hundred dollars.

HISTORY: 1978 Act No. 576, Section 1.



SECTION 31-17-410. Submission to county auditor of copy of application for title on mobile or manufactured home; penalties for noncompliance.

(A) Contemporaneously with the submission of an application for a certificate of title on a mobile or manufactured home as required by Section 56-19-240, the person submitting the application shall provide to the auditor of the county in which a mobile or manufactured home is to be located, a copy of the completed application submitted to the Department of Motor Vehicles.

(B) It is unlawful for a person applying for a title for a mobile or manufactured home to fail to provide a copy of the application to the appropriate county auditor. A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not less than one hundred dollars nor more than five hundred dollars, or imprisonment for not more than thirty days.

HISTORY: 1994 Act No. 506, Section 2; 1996 Act No. 459, Section 56.



SECTION 31-17-510. Definitions.

(a) "Travel trailer" means every vehicle designed without motor power to be towed by a motor vehicle and of such size and weight as not to require a special highway moving permit, designed to provide temporary living quarters for recreational, camping, and travel use and designed not to require permanent on-site utilities, including, but not limited to, tent campers, park models, park trailers, motor homes, and fifth wheels. This term may include any vehicle whose body width is not more than eight feet, and whose length is not more than thirty-five feet in the travel mode, and so designed that part of its weight rests on the towing vehicle.

For purposes of titling, the term travel trailer may include motor vehicles where a structure is designed and placed on a frame to be used as temporary living quarters for recreational, camping, or travel use.

(b) "Dealership facilities" means the real estate, buildings, fixtures, and improvements devoted to the conduct of business by the new travel trailer dealer.

(c) "Sale" means the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation, mortgage in any form, whether by transfer in trust or otherwise, of any travel trailer or interest therein related thereto and any option, subscription, or other contract, or solicitation, looking to a sale, or offer or attempt to sell in any form, whether spoken or written. A gift or delivery of any travel trailer with respect thereto, with or as a bonus on account of the sale of anything, is a sale of such travel trailer.

(d) "Fraud" means, in addition to its normal legal connotation: a misrepresentation in any manner, whether intentionally false or due to gross negligence, of a material fact; a promise or representation not made honestly and in good faith; and an intentional failure to disclose a material fact.

(e) "Person" means a natural person, corporation, partnership, trust, or other entity, and, in case of an entity, it includes any other entity in which it has a majority interest or effectively controls as well as the individual officers, directors, and other persons in active control of the activities of each such entity.

(f) "Dealer" or "travel trailer dealer" means any person who sells or attempts to effect the sale of any travel trailer. These terms do not include:

(1) manufacturers or distributors;

(2) receivers, trustees, administrators, executors, guardians, or other persons appointed by or acting under the judgment, or order of any court;

(3) public officers while performing their official duties;

(4) persons disposing of travel trailers titled in their own name and acquired for their own use and so used in good faith and not for the purpose of avoiding the provisions of law. Any person who effects or attempts to effect the sale of more than three travel trailers, new or used, or one travel trailer never having been titled, in any one calendar year, is considered a dealer, as appropriate, for purposes of this chapter;

(5) finance companies or other financial institutions who sell repossessed travel trailers and insurance companies who sell travel trailers they own as an incident to payment made under policies of insurance.

(g) "Department" means the Department of Motor Vehicles.

HISTORY: 1986 Act No. 436, Section 1; 1993 Act No. 181, Section 511.



SECTION 31-17-520. Licensing of dealers; application form and fees; penalties for noncompliance.

(1) Before engaging in business as a travel trailer dealer in this State, every person must first make application to the Department for a license. Every license issued expires on December thirty-first next following the date of issuance and must be prominently displayed at the established place of business. The fee for the license is fifty dollars. The license applies to only one place of business of the applicant and is not transferable to any other person or place of business.

(2) Any person failing to secure a license as required in this article is guilty of a misdemeanor and upon conviction must be punished:

(a) by a fine of not less than fifty dollars nor more than five hundred dollars or imprisonment for not more than thirty days for the first offense;

(b) by a fine of not less than five hundred dollars nor more than one thousand dollars or imprisonment for not more than six months, or both, for the second offense;

(c) by a fine of not less than one thousand dollars nor more than ten thousand dollars or imprisonment for not more than two years, or both, for the third or any subsequent offense.

For purposes of this section, the sale of each travel trailer constitutes a separate offense.

(3) The Department will use the same application form and procedures as utilized for a "motor vehicle dealer" licensed as defined by Sections 56-15-310, et seq.

(4) A licensed travel trailer dealer may exhibit and sell travel trailers at fairs, recreational or sports shows, vacation shows, and other similar events or shows upon obtaining a temporary dealer's license in the manner required by this section. Before exhibiting and selling travel trailers at temporary locations as permitted above, the dealer shall first make application to the department for a license. To be eligible for a temporary license, a dealer shall hold a valid dealer's license issued pursuant to this article. Every temporary dealer's license issued is valid for a period not to exceed ten consecutive days and must be displayed prominently at the temporary place of business. No dealer may purchase more than six temporary licenses in any one calendar year. The fee for each temporary license issued is twenty dollars. A temporary license applies to only one dealer operating in a temporary location and is not transferable to any other dealer or location.

Any person failing to secure a temporary license as required by this section is guilty of a misdemeanor and, upon conviction, must be punished in the same manner as he would be punished for failure to secure his regular dealer's license.

HISTORY: 1986 Act No. 436, Section 2; 1988 Act No. 603, Section 3.



SECTION 31-17-522. Exhibition or display of travel trailers at campgrounds.

(A) For purposes of this section, "campground" means land and facilities of camp character organized to provide a temporary outdoor living experience for individuals or groups and having membership affiliation in recognized national and state campground organizations and listed in any guidebook, the publication of which is supported in part by the Department of Parks, Recreation and Tourism.

(B) Vehicles described in Section 31-17-510(a) may be exhibited or displayed with the intent to promote the sale of these vehicles at any campground if the provisions of this section are complied with. A campground must obtain from the Department of Motor Vehicles a permit for vehicles described in Section 31-17-510(a) to be displayed or exhibited at a campground. No vehicle may be sold or offered for sale at a campground as provided for by this section, but information on the vehicle may be provided and a list of dealers offering the vehicle for sale may be provided.

(C) A South Carolina licensed travel trailer dealer may exhibit or display vehicles described in Section 31-17-510(a) at a campground under the terms of this section without obtaining a temporary license pursuant to Section 31-17-520(4); however, nothing contained in this section prohibits a South Carolina licensed travel trailer dealer from obtaining a temporary license pursuant to Section 31-17-520(4) if an event held at a campground requires the temporary license.

HISTORY: 1997 Act No. 150, Section 1.



SECTION 31-17-530. Disclosure and surety bond requirements; requirement that dealers report changes in information; procedures upon cessation of dealership.

(1) Before any license as a "dealer" is issued to an applicant, he must file an application with the Department and furnish the information the Department may require, including, but not limited to, information adequately identifying by name and address any individual who owns or controls ten percent or more of the interest in the business. The policy of this section is full disclosure.

(2) Each applicant for licensure as a travel trailer dealer must furnish a surety bond in the penal amount of fifteen thousand dollars on a form to be prescribed by the Department. The bond must be given to the Department and executed by the applicant, as principal, and by a corporate surety company authorized to do business in this State, as surety. The bond must be conditioned upon the applicant or licensee complying with the provisions of the statutes applicable to the license and as indemnification for any loss or damage suffered by an owner of a travel trailer, or his legal representative, by reason of any fraud practiced or fraudulent representation made in connection with the sale or transfer of a travel trailer by a licensed dealer or the dealer's agent acting for the dealer or within the scope of employment of the agent or any loss or damage suffered by reason of the violation by the dealer or his agent, of any of the provisions of this article. An owner or his legal representative who suffers the loss or damage has a right of action against the dealer and against the dealer's surety upon the bond and may recover damages as provided in this article. A new bond or a proper continuation certificate must be delivered to the Department annually before the license is renewed. However, regardless of the number of years a bond remains in effect, the aggregate liability of the surety for any and all claims is limited to fifteen thousand dollars on each bond and to the amount of the actual loss incurred. The surety has the right to terminate its liability under the bond by giving the Department thirty days' written notice of its intent to cancel the bond. The cancellation does not affect any liability incurred or accrued prior to the cancellation.

(3) If, during any license year, there is any change in the information that a dealer gave the Department in obtaining or retaining a license under this section, the licensee shall report the change to the Department within thirty days after the change occurs on the form the Department requires.

(4) In the event a licensee ceases being a dealer, he shall, within ten days thereafter, notify the Department of this fact and return to the Department any license issued pursuant to this article and all current dealer license plates issued to the dealer.

HISTORY: 1986 Act No. 436, Section 3.



SECTION 31-17-540. Maintenance of bona fide place of business with permanent sign and adequate space.

No dealer may be issued or allowed to maintain a travel trailer dealer's license unless:

(1) The dealer maintains a bona fide established place of business for conducting the business of selling or exchanging travel trailers which must be the principal business conducted from the fixed location. A bona fide established place of business for any travel trailer dealer includes a permanent, enclosed building or structure, not excluding a permanently installed off-site constructed building containing at least ninety-six square feet of floor space, actually occupied by the applicant and easily accessible by the public, at which a permanent business of bartering, trading, or selling of travel trailers or displaying vehicles for bartering, trading, or selling is carried on, wherein the public may contact the owner or operator at all reasonable times and in which must be kept and maintained the books, records, and files required by this article. A bona fide established place of business does not mean a residence, tent, temporary stand, or other temporary quarters.

(2) The dealer's place of business must display a permanent sign with letters at least six inches in height, clearly readable from the nearest major avenue of traffic. The sign must clearly identify the licensed business.

(3) The dealer's place of business must have a reasonable area or lot to properly display travel trailers.

HISTORY: 1986 Act No. 436, Section 4.



SECTION 31-17-550. Recordkeeping requirements.

(1) Every dealer shall keep complete records of each transaction under which a travel trailer is transferred for a period of not less than four years from the date of the transaction. The records must show the true name and correct address of the person or persons from whom the travel trailer was acquired and the date of the transaction; a correct description of the travel trailer, when transferred; the true name and correct address of the person to whom the travel trailer was transferred; and the date of the transaction. The description of the travel trailer must include the travel trailer identification number, make, model, type of body, and the odometer readings (if applicable) at the time the travel trailer was transferred to and from the dealer. These records must be open at all reasonable times for inspection and copying by the Department or any of its duly authorized agents.

(2) The records kept by the dealer must be maintained in a reasonably organized and orderly fashion with all entries being legible to the ordinary person upon inspection. Any records which are illegible or incapable of accurate interpretation by either the recordkeeper or the Department's inspector or agent are not in compliance with this section.

(3) If any dealer fails to keep the required records or fails to make them available to the Department or its duly authorized agents immediately upon a reasonable request, the dealer is guilty of a misdemeanor and upon conviction must be fined not less than fifty dollars nor more than two hundred dollars or imprisoned for up to thirty days. The failure to keep or to make available to the Department or its duly authorized agents complete records on each separate travel trailer constitutes a separate offense.

HISTORY: 1986 Act No. 436, Section 5.



SECTION 31-17-560. Denial, suspension, or revocation of license.

Any license issued under this article may be denied, suspended, or revoked if the applicant or licensee or an agency of the applicant or licensee acting for the applicant or licensee is determined by the Department to have:

(a) made a material misstatement in the application for the license;

(b) violated any provision of this article;

(c) been found by a court of competent jurisdiction to have committed any fraud connected with the sale or transfer of a travel trailer;

(d) employed fraudulent devices, methods, or practices in connection with meeting the requirements placed on dealers by the laws of this State;

(e) been convicted of any violation of law involving the acquisition or transfer of a title to a travel trailer or of any violation of law involving tampering with, altering, or removing travel trailer identification numbers or markings;

(f) refused or failed to comply with the Department's reasonable requests to inspect or copy the records, books, and files of the dealer or failed to maintain records of each travel trailer transaction as required by this article or by state and federal law pertaining to odometer records (if applicable); or

(g) the Department shall notify the licensee or applicant in writing at the mailing address provided in his application of its intention to deny, suspend, or revoke his license at least twenty days in advance and shall provide the licensee an opportunity for a hearing pursuant to the Administrative Procedures Act of this State. A licensee desiring a hearing shall request it in writing within ten days of receiving notice of the proposed denial, suspension, or revocation of his dealer's license.

Upon the denial, suspension, or revocation of a license, the licensee shall immediately return to the Department the license and all dealer license plates.

HISTORY: 1986 Act No. 436, Section 6.



SECTION 31-17-570. Exemption of persons having motor vehicle dealer's license or manufactured home dealer's license.

A person possessing a valid motor vehicle dealer's license under Chapter 15 of Title 56 of the 1976 Code or a valid manufactured home dealer's license under Chapter 17 of Title 31 of the 1976 Code is hereby exempted from the requirements of this article.

HISTORY: 1986 Act No. 436, Section 7.



SECTION 31-17-580. Promulgation of regulations.

The Department is authorized to promulgate regulations necessary for the enforcement of the provisions of this article.

HISTORY: 1986 Act No. 436, Section 8.






CHAPTER 18 - SHOOTING RANGE PROTECTION ACT

SECTION 31-18-10. Chapter title.

This chapter may be cited as the "South Carolina Shooting Range Protection Act of 2000".

HISTORY: 2000 Act No. 260, Section 1.



SECTION 31-18-20. Definitions.

As used in this chapter:

(1) "shooting range" or "range" means an area that is:

(a) designated, utilized, and operated by a person for the firing of firearms; where

(b) the firing of firearms is the usual, regular, and primary activity occurring in the area; and where

(c) the improvements, size, geography, and vegetation of the area are such that a projectile discharged from a firearm at a target would not reasonably be expected to escape its boundaries by virtue of the trajectory of the projectile, or by virtue of a backstop, berm, bullet trap, impact barrier, or similar device designed to prevent the escape of such projectiles.

(2) "person" means an individual, partnership, limited liability company, corporation, club, association, governmental entity, or other legal entity.

(3) "substantial change in use" or "substantial change in the use" means that the current primary use of the range no longer represents the activity previously engaged in at the range.

HISTORY: 2000 Act No. 260, Section 1.



SECTION 31-18-30. Nuisance action.

(A) Except as provided in this subsection, a person may not maintain a nuisance action for noise against a shooting range, or the owners, operators, or users of the range, located in the vicinity of that person's property if the shooting range was established as of the date the person acquired the property. If there is a substantial change in the use of the range after the person acquires the property, the person may maintain a nuisance action if the action is brought within three years from the beginning of the substantial change.

(B) A person who owns property in the vicinity of a shooting range that was established after the person acquired the property may maintain a nuisance action for noise against that shooting range, or the owners, operators, or users of the range, only if the action is brought within five years after establishment of the range or three years after a substantial change in use of the range.

(C) If there has been no shooting activity at a range for a period of three years, resumption of shooting is considered establishment of a new shooting range for purposes of this section. The three-year period shall be tolled if shooting activity ceases due to legal action against the shooting range or the owners, operators, or users of the shooting range.

HISTORY: 2000 Act No. 260, Section 1.



SECTION 31-18-40. Application of noise control ordinance.

(A) A county, municipal, or state noise control ordinance, rule, or regulation may not require or be applied to require a shooting range to limit or eliminate shooting activities that have occurred on a regular basis before January 1, 2000.

(B) A county, municipal, or state noise control ordinance, rule, or regulation may not be applied to a shooting range that was in compliance with a noise control ordinance as of the date of its establishment, provided there is no substantial change in the use of the range subsequent to its initial compliance.

(C) A county, municipal, or state noise control ordinance, rule, or regulation may not be applied to a shooting range that was in existence prior to the enactment of a noise control ordinance, rule, or regulation, provided there is no substantial change in the use of the range.

HISTORY: 2000 Act No. 260, Section 1.



SECTION 31-18-50. Local regulation of location and construction of new shooting range.

Except as otherwise provided in this chapter or the law of this State, this chapter does not prohibit a local government from regulating the location and construction of a new shooting range after the effective date of this chapter.

HISTORY: 2000 Act No. 260, Section 1.



SECTION 31-18-60. Notification of proximity of shooting range.

Each county in this State in which there is an existing shooting range or in which a shooting range is established must prominently display a sign at a one-mile radius of each shooting range on all primary highways to notify the public that they are entering the area of a shooting range which shall bear the following inscription:

"SHOOTING RANGE--NOISE AREA"

The sign must conform to the Manual of Uniform Traffic Control Devices and the policies of the Department of Transportation. The cost of fabricating the sign must be paid by the shooting range. Any shooting range in existence prior to January 1, 2000, must have a sign installed by January 1, 2001.

HISTORY: 2000 Act No. 260, Section 1.






CHAPTER 19 - INVESTMENTS IN HOUSING OBLIGATIONS

SECTION 31-19-10. Financial institutions authorized to make loans eligible for Federal housing insurance.

Banks, savings banks, trust companies, insurance companies, Federal Housing Administration approved mortgagees and other financial institutions subject to the laws of this State may:

(1) Make such loans and advances of credit as are eligible for insurance by the Federal Housing Administrator and obtain such insurance;

(2) Make such loans, secured by real property or leasehold, as the Federal Housing Administrator insures or makes commitment to insure and obtain such insurance;

(3) Make such loans as are fully guaranteed by any Federal agency under the provisions of Title III of the Servicemen's Readjustment Act of 1944 or any amendment thereto; and

(4) Make such loans as are partially guaranteed under the provisions of Title III of Servicemen's Readjustment Act of 1944 or any amendment thereto, but only as may be permitted by regulations of the State Board of Bank Control.

HISTORY: 1962 Code Section 36-601; 1952 Code Section 36-601; 1942 Code Section 7838-1; 1935 (39) 67; 1937 (40) 406; 1945 (44) 4; 1968 (55) 2639.



SECTION 31-19-20. Investments in mortgages, debentures, and securities insured or issued by Federal Housing Administrator or national mortgage associations.

Banks, savings banks, trust companies, insurance companies and other financial institutions and executors, administrators, guardians, committees, conservators and other fiduciaries subject to the laws of this State may invest their funds and the moneys in their custody or possession, available for investment, (a) in mortgages insured by the Federal Housing Administrator, including bonds secured by a mortgage so insured, (b) in debentures issued by said administrator and (c) in securities issued by national mortgage associations.

HISTORY: 1962 Code Section 36-602; 1952 Code Section 36-602; 1942 Code Section 7838-2; 1935 (39) 67; 1937 (40) 406.



SECTION 31-19-30. Laws requiring security not applicable to loans or investments made pursuant to Sections 31-19-10 or 31-19-20.

No law of this State

(a) requiring security upon which loans or investments may be made, (b) prescribing the nature, amount or form of such security, (c) prescribing or limiting interest rates upon loans or investments or (d) prescribing or limiting the period for which loans or investments may be made shall be deemed to apply to loans or investments made pursuant to Sections 31-19-10 or 31-19-20.

HISTORY: 1962 Code Section 36-603; 1952 Code Section 36-603; 1942 Code Section 7838-3; 1935 (39) 67.



SECTION 31-19-40. Investments in bonds of Home Owners' Loan Corporation.

The State and any of its departments, institutions and agencies, any political subdivision or district of the State, any political or public corporation of the State or of the United States, any insurance company, building and loan association, bank, trust company or other financial institution operating or doing business in the State or under the laws of this State or the United States, any national bank or the receiver of any bank, trust company, building and loan association or other financial institution operating under the laws of this State or of the United States or any executor, administrator, committee, guardian, conservator, trustee or other fiduciary may invest his funds or the moneys in his custody or possession available for investment in bonds of the Home Owners' Loan Corporation, a corporation created or organized pursuant to an act of Congress of the United States of America known as the "Home Owners' Loan Act of 1933," or to exchange for bonds issued by such corporation home mortgages and other obligations and liens secured by real estate, including the interest of a vendor under a purchase money mortgage or contract and any other obligation or claim for which homes or other real estate may be subjected to payment, whether authorized heretofore or not.

HISTORY: 1962 Code Section 36-604; 1952 Code Section 36-604; 1942 Code Section 9050-1; 1934 (38) 1262.



SECTION 31-19-50. Municipalities authorized to accept bonds in payment of taxes, assessments, and other claims on property.

The municipal authorities of cities and towns of this State may accept and receive bonds of the Home Owners' Loan Corporation in payment of taxes, assessments or other claims on property upon which the taxes, assessments or other claims are due or delinquent and upon which property the Home Owners' Loan Corporation makes a loan to the owner of the property.

HISTORY: 1962 Code Section 36-605; 1952 Code Section 36-605; 1942 Code Section 9050-1; 1934 (38) 1262.






CHAPTER 21 - FAIR HOUSING LAW

SECTION 31-21-10. Short title.

This chapter is known and may be cited as the South Carolina Fair Housing Law.

HISTORY: 1989 Act No. 72, Section 1.



SECTION 31-21-20. State policy.

It is the policy of this State to provide, within constitutional limitations, for fair housing throughout the State.

HISTORY: 1989 Act No. 72, Section 1.



SECTION 31-21-30. Definitions.

For purposes of this chapter:

(1) "Commission" means the South Carolina Human Affairs Commission.

(2) "Commissioner" means the Commissioner of the South Carolina Human Affairs Commission.

(3) "Covered multi-family dwellings" means:

(a) buildings consisting of four or more units if the buildings have one or more elevators; and

(b) ground floor units in other buildings consisting of four or more units.

(4) "Discriminatory housing practice" means an act that is unlawful under this chapter.

(5) "Dwelling" means any building or structure, or portion of any building or structure, which is occupied as, or designed or intended for occupancy as, a residence by one or more families, and any vacant land which is offered for sale or lease for the construction or location on it of any such building or structure, or portion of it.

(6)(a) "Familial status" means one or more individuals who have not attained the age of eighteen years and are domiciled with:

(i) a parent or another person having legal custody of the individual; or

(ii) the designee of the parent or other person having the custody, with the written permission of the parent or other person.

(b) The protections afforded against discrimination on the basis of familial status apply to any person who is pregnant or is in the process of securing legal custody of any individual who has not attained the age of eighteen years.

(7) "Handicap" means, with respect to a person:

(a) a physical or mental impairment which substantially limits one or more of the person's major life activities;

(b) a record of having such an impairment; or

(c) being regarded as having an impairment.

The term "handicap" excludes current, illegal use of or addiction to a controlled substance as defined by law.

(8) "Housing for older persons" means housing:

(a) provided under any state or federal program that the commissioner determines is designed specifically and operated to assist elderly persons, as defined in the state or federal program; or

(b) intended for, and solely occupied by persons sixty-two years of age or older; or

(c) intended and operated for occupancy by at least one person fifty-five years of age or older for each unit. In determining whether housing qualifies as housing intended and operated for occupancy by at least one person fifty-five years of age or older, the commissioner shall develop regulations which require at least the following factors:

(i) the existence of significant facilities and services specifically designed to meet the physical or social needs of older persons or, if the provision of the facilities and services is not practicable, that the housing is necessary to provide important housing opportunities for older persons; and

(ii) that at least eighty percent of the dwellings are occupied by at least one person fifty-five years of age or older for each unit; and

(iii) the publication of and adherence to policies and procedures which demonstrate an intent by the owner or manager to provide housing for persons fifty-five years of age or older.

(d) that does not fail to meet the requirements for housing for older persons by reason of:

(i) persons residing in this housing as of the date of enactment of this chapter who do not meet the requirements of subitem (b) or (c); or

(ii) unoccupied units, provided that these units are reserved for occupancy by persons who meet the new requirements of subitem (b) or (c).

(9) "Person" includes one or more individuals, corporations, partnerships, associations, labor organizations, legal representatives, mutual companies, joint-stock companies, trusts, unincorporated organizations, trustees, trustees in bankruptcy, receivers, and fiduciaries.

(10) "To rent" includes to lease, to sublease, to let, and otherwise to grant for a consideration the right to occupy premises not owned by the occupant.

HISTORY: 1989 Act No. 72, Section 1.



SECTION 31-21-40. Discrimination in relation to sale or rental of property.

It is unlawful:

(1) to refuse to sell or rent after the making of a bona fide offer, to refuse to negotiate for the sale or rental of, or otherwise to make unavailable or deny a dwelling to any person because of race, color, religion, sex, familial status, or national origin;

(2) to discriminate against any person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection with it, because of race, color, religion, sex, familial status, or national origin;

(3) to make, print, or publish, or cause to be made, printed, or published, any notice, statement, or advertisement with respect to the sale or rental of a dwelling that indicates any preference, limitation, or discrimination based on race, color, religion, sex, handicap, familial status, or national origin or an intention to make the preference, limitation, or discrimination;

(4) to represent to any person because of race, color, religion, sex, handicap, familial status, or national origin that any dwelling is not available for inspection, sale, or rental when the dwelling is available;

(5) for profit, to induce or attempt to induce any person to sell or rent any dwelling by representations regarding the entry or prospective entry into the neighborhood of a person or persons of a particular race, color, religion, sex, handicap, familial status, or national origin;

(6) to discriminate in the sale or rental, or to otherwise make unavailable or deny, a dwelling to any buyer or renter because of a handicap of:

(a) that buyer or renter;

(b) a person residing in or intending to reside in that dwelling after it is sold, rented, or made available; or

(c) any person associated with that buyer or renter;

(7) to discriminate against a person in the terms, conditions, or privileges of sale or rental of a dwelling, or in the provision of services or facilities in connection with the dwelling, because of a handicap of:

(a) that person;

(b) a person residing in or intending to reside in that dwelling after it is sold, rented, or made available; or

(c) any person associated with that person.

HISTORY: 1989 Act No. 72, Section 1.



SECTION 31-21-50. Discrimination in relation to membership or participation in multiple listing service, real estate brokers' organization, or related service, organization, or facility.

It is unlawful to deny any person access to, or membership or participation in, any multiple-listing service, real estate brokers' organization, or other service, organization, or facility relating to the business of selling or renting dwellings or to discriminate against him in the terms or conditions of the access, membership, or participation on account of race, color, religion, sex, handicap, familial status, or national origin.

HISTORY: 1989 Act No. 72, Section 1.



SECTION 31-21-60. Discrimination in relation to residential real estate-related transactions.

(A) It is unlawful for any person or other entity whose business includes engaging in residential real estate-related transactions to discriminate against any person in making available such a transaction, or in the terms or conditions of the transaction, because of race, color, religion, sex, handicap, familial status, or national origin.

(B) As used in this section, "residential real estate-related transaction" means any of the following:

(1) the making or purchasing of loans or providing other financial assistance:

(a) for purchasing, constructing, improving, repairing, or maintaining a dwelling; or

(b) secured by residential real estate;

(2) the selling, brokering, or appraising of residential real property.

(C) Nothing in this chapter prohibits a person engaged in the business of furnishing appraisals of real property to take into consideration factors other than race, color, religion, national origin, sex, handicap, or familial status.

HISTORY: 1989 Act No. 72, Section 1.



SECTION 31-21-70. Application and exceptions.

(A) Nothing in Section 31-21-40 or 31-21-60 applies to rooms or units in dwellings containing living quarters occupied or intended to be occupied by no more than four families living independently of each other, if the owner actually maintains and occupies one of the living quarters as his residence.

(B) Nothing in Section 31-21-40 or 31-21-60 applies to any single-family house sold or rented by an owner when:

(1) the private individual owner does not own more than three single-family houses at any one time; and

(2) in the sale of any single-family house by a private individual owner not residing in the house at the time of the sale or who was not the most recent resident of the house before the sale, the exemption granted by this subsection applies only with respect to one sale within a twenty-four month period; and

(3) a bona fide private individual owner does not own an interest in, nor is there owned or reserved on his behalf, under any express or voluntary agreement, title to or a right to all or a portion of the proceeds from the sale or rental of more than three single-family houses at any one time.

After the effective date of this chapter, the sale or rental of a single-family house is excepted from the application of this subsection only if the house is sold or rented:

(a) without the use in any manner of the sales or rental facilities or the sales or rental services of a real estate broker, agent, or salesman, or of the facilities or services of a person in the business of selling or renting dwellings, or of an employee or agent of a broker, agent, salesman, or person; and

(b) without publication posting or mailing, after notice, of an advertisement or written notice in violation of this chapter. Nothing in this subsection prohibits the use of attorneys, escrow agents, abstractors, title companies, and other professional assistance as necessary to perfect or transfer this title.

(C) For the purposes of this section, a person is considered to be in the business of selling or renting dwellings if he:

(1) has, within the preceding twelve months, participated as principal in three or more transactions involving the sale or rental of any dwelling or any interest in it;

(2) has, within the preceding twelve months, participated as agent, other than in the sale of his personal residence, in providing sales or rental facilities or sales or rental services in two or more transactions involving the sale or rental of any dwelling or any interest in it; or

(3) is the owner of any dwelling designed or intended for occupancy by, or occupied by, five or more families.

(D) Nothing in this chapter prohibits a religious organization, association, or society, or any nonprofit institution or organization operated, supervised, or controlled by or in conjunction with a religious organization, association, or society, from limiting the sale, rental, or occupancy of any dwelling which it owns or operates for other than a commercial purpose to persons of the same religion or from giving preference to those persons, unless membership in the religion is restricted because of race, color, or national origin. Nothing in this chapter prohibits a private club not in fact open to the public, which as an incident to its primary purpose provides lodgings which it owns or operates for other than a commercial purpose, from limiting the rental or occupancy of the lodgings to its members or from giving preference to its members.

(E) It is not unlawful under Section 31-21-40(1) or (2) for any person to deny or limit the rental of housing to persons who pose a real and present threat of substantial harm to themselves, to others, or to the housing itself.

(F) Nothing in this chapter prohibits conduct against a person because the person has been convicted by any court of competent jurisdiction of the illegal manufacture or distribution of a controlled substance as defined by law.

(G) For purposes of Section 31-21-40(6), discrimination includes:

(1) a refusal to permit, at the expense of the handicapped person, reasonable modifications of existing premises occupied or to be occupied by the person if the modifications are necessary to afford that person full enjoyment of the premises, except that in the case of a rental, the landlord, where it is reasonable to do so, may condition permission for a modification on the renter agreeing to restore the interior of the premises to the condition that existed before the modification, reasonable wear and tear excepted;

(2) a refusal to make reasonable accommodations in rules, policies, practices, or services when such accommodations may be necessary to afford the person equal opportunity to use and enjoy a dwelling; or

(3) in connection with the design and construction of covered multi-family dwellings for first occupancy after the date that is thirty months after the date of enactment of the Fair Housing Amendments Act of 1988, a failure to design and construct those dwellings in such a manner that:

(a) the public use and common use portions of such dwelling are readily accessible to and usable by handicapped persons;

(b) all the doors designed to allow passage into and within all premises within such dwellings are sufficiently wide to allow passage by handicapped persons in wheelchairs; and

(c) all premises within these dwellings contain the following features of adaptive design:

(i) an accessible route into and through the dwelling;

(ii) light switches, electrical outlets, thermostats, and other environmental controls in accessible locations;

(iii) reinforcements in the bathroom walls to allow later installation of grab bars; and

(iv) usable kitchens and bathrooms that an individual in a wheelchair can maneuver about the space.

(H) Compliance with the appropriate requirements of the American National Standard for Buildings and Facilities Providing Accessibility and Usability for Physically Handicapped People (commonly cited as "ANSI A117.1") suffices to satisfy the requirements of Section 31-21-70(G)(3)(c).

(1)(a) If a unit of local government has incorporated into its laws the requirements in (G)(3) of this section, compliance with these laws is considered to satisfy the requirements of that section.

(b) A unit of local government may review and approve newly constructed covered multi-family dwellings for the purpose of making determinations as to whether the design and construction requirements of (G)(3) of this section are met.

(c) The commission shall encourage, but may not require, units of local government to include in their existing procedures for the review and approval of newly constructed covered multi-family dwellings, determinations as to whether the design and construction of these dwellings are consistent with (G)(3) of this section, and shall provide technical assistance to units of local government and other persons to implement the requirements of (G)(3) of this section.

(d) Nothing in this chapter may be construed to require the commission to review or approve the plans, designs, or construction of all covered multi-family dwellings, to determine whether the design and construction of these dwellings are consistent with the requirements of (G)(3) of this section.

(I)(1) Nothing in subsection (H) may be construed to affect the authority and responsibility of the commissioner to receive and process complaints or otherwise engage in enforcement activities under this chapter.

(2) Determinations by the unit of local government under subsection (H)(1)(a) or (b) are not conclusive in enforcement proceedings under this chapter.

(J) Nothing in this chapter may be construed to invalidate or limit any law of a political subdivision of the State that requires dwellings to be designed and constructed in a manner that affords handicapped persons greater access than is required by this chapter.

(K) Nothing in this chapter requires that a dwelling be made available to an individual whose occupancy would constitute a direct threat to the health or safety of other individuals or whose occupancy would result in substantial physical damage to the property of others.

(L) Nothing in this chapter limits the applicability of any reasonable local, state, or federal restrictions regarding the maximum number of occupants permitted to occupy a dwelling. Owners and managers of dwellings may develop and implement reasonable occupancy and safety standards based on factors such as the number and size of sleeping areas or bedrooms and the overall size of a dwelling unit so long as the standards do not violate local, state, or federal restrictions. No provision in this chapter regarding familial status applies to housing for older persons. Nothing in this chapter prohibits the lease application or similar document from requiring information concerning the number, ages, sex, and familial relationship of the applicants and the dwelling's intended occupants. The owner or manager may consider these factors in determining payment of utilities. The application also may require disclosure by the applicant of the conviction of any intended occupant for violating any laws pertaining to the illegal manufacture or distribution of a controlled substance as defined by law.

(M) The provisions of Section 31-21-40 with respect to discrimination based on sex do not apply to the rental or leasing of dwellings in a single-sex dormitory property.

HISTORY: 1989 Act No. 72, Section 1.



SECTION 31-21-80. Interference with the exercise of any right under this chapter.

It is unlawful to coerce, intimidate, threaten, or interfere with any person in the exercise of, or on account of his having aided or encouraged any other person in the exercise of, any right granted under this chapter.

HISTORY: 1989 Act No. 72, Section 1.



SECTION 31-21-90. Administration of chapter.

(A) The commission shall administer the provisions of this chapter.

(B) The commission may delegate any of its functions, duties, and powers to its employees including functions, duties, and powers with respect to investigating, conciliating, hearing, determining, ordering, certifying, reporting, or otherwise acting as to any work, business, or matter under this chapter.

HISTORY: 1989 Act No. 72, Section 1.



SECTION 31-21-100. Powers of commission.

The commission has the power to:

(1) promulgate regulations necessary for the enforcement of this chapter which may not exceed the requirements of the 1988 Fair Housing Amendments Act (PL 100-430) and any subsequent amendments to it;

(2) make studies with respect to the nature and extent of discriminatory housing practices in representative urban, suburban, and rural communities throughout the State;

(3) publish and disseminate reports, recommendations, and information derived from the studies;

(4) cooperate with and render technical assistance to public or private agencies, organizations, and institutions within the State which are formulating or carrying on programs to prevent or eliminate discriminatory housing practices;

(5) cooperate with the United States Department of Housing and Urban Development to achieve the purposes of that department and with other federal, state, and local agencies and departments;

(6) accept reimbursement pursuant to Title 42, United States Code, Section 3616 for services rendered to the United States Department of Housing and Urban Development;

(7) accept gifts or bequests, grants, or other donations, public or private;

(8) institute proceedings in a court of competent jurisdiction, for cause shown, to seek appropriate temporary or preliminary injunctive relief pending final administrative disposition of a complaint;

(9) contract with persons and organizations to perform services as it may consider reasonably necessary to effectuate the purposes of this chapter and to accept reimbursement for services rendered pursuant to the contract. However, the commission may not delegate its decision-making authority to a nongovernmental agency. This decision-making authority includes acceptance of complaints, approval of conciliation agreements, dismissal of complaints, final disposition of complaints, or other enforcement powers granted by this chapter;

(10) make contractual agreements within the scope and authority of this chapter with any agency of the federal government. An agreement with the Department of Housing and Urban Development may include provisions under which the department shall refrain from processing a charge in this State in any class specified in the agreement;.

(11) administer the programs and activities relating to housing in a manner affirmatively to further the policies of this chapter.

HISTORY: 1989 Act No. 72, Section 1; 1990 Act No. 445, Section 1.



SECTION 31-21-110. Investigations by commission; subpoenas.

(A) In conducting an investigation, the commission shall have access at all reasonable times to premises, records, documents, individuals, and other evidence or possible sources of evidence and may examine, record, and copy the materials and take and record the testimony or statements of persons as are reasonably necessary for the furtherance of the investigation, provided the commission first complies with the provisions of the State Constitution relating to unreasonable searches and seizures. The commission may issue subpoenas to compel its access to or the production of the materials or the appearance of the persons and may issue interrogatories to a respondent, to the same extent and subject to the same limitations as would apply if the subpoenas or interrogatories were issued or served in aid of a civil action in court. The commission may administer oaths. Any examination, recording, copying of materials, and the taking and recording of testimony or statements of persons as reasonably are necessary for the furtherance of the investigation must be solely related to the complaint for which the subpoena was issued.

(B) Upon written application to the commission, a respondent is entitled to the issuance of a reasonable number of subpoenas by and in the name of the commission to the same extent and subject to the same limitations as subpoenas issued by the commission itself. A subpoena issued at the request of a respondent shall show on its face the name and address of the respondent and shall state that it was issued at his request.

(C) Within five days after service of a subpoena upon any person, the person may petition the commission to revoke or modify the subpoena. The commission shall grant the petition if it finds that the subpoena requires appearance or attendance at an unreasonable time or place, that it requires production of evidence which does not relate to any matter under investigation, that it does not describe with sufficient particularity the evidence to be produced, or that compliance would be unduly onerous or for other good reason.

(D) In case of refusal to obey a subpoena, the commission or the person at whose request the subpoena was issued may petition for its enforcement in the circuit court for the county in which the person to whom the subpoena was addressed resides, was served, or transacts business.

(E) Witnesses summoned by a subpoena under this chapter are entitled to the same witness and mileage fees as witnesses in proceedings in court. Fees payable to a witness summoned by a subpoena issued at the request of a party must be paid by that party or, where a party is unable to pay the fees, by the commission.

HISTORY: 1989 Act No. 72, Section 1.



SECTION 31-21-120. Complaints; process and handling; conciliation; effect of local laws; civil action.

(A) A person who claims to have been injured by a discriminatory housing practice or who believes that he may be injured by a discriminatory housing practice that is about to occur may file a complaint with the commission. Complaints must be in writing and shall contain information and be in a form required by the commission. Upon receipt of a complaint, the commission shall serve notice upon the aggrieved person of the time limits and choices of forums provided under this chapter and shall furnish a copy to the person who allegedly committed the discriminatory housing practice or is about to commit the alleged discriminatory housing practice and advise him of the procedural rights and obligations under the law. Within thirty days after receiving a complaint, or within thirty days after the expiration of any period of reference under subsection (C), the commission shall investigate the complaint and give notice in writing to the person aggrieved whether it intends to resolve it. If the commission decides to resolve the complaint, it shall proceed to try to eliminate or correct the alleged discriminatory housing practice by informal methods of conference, conciliation, and persuasion. If practicable, conciliation meetings must be held in the cities or other localities where the discriminatory housing practices allegedly occurred. Nothing said or done in the course of the informal endeavors may be made public or used as evidence in a subsequent proceeding under this chapter without the written consent of the persons concerned. An employee of the commission who makes public any information in violation of this provision is guilty of a misdemeanor punishable by a fine of not more than two hundred dollars or imprisoned for not more than thirty days.

(B) A complaint under subsection (A) must be filed within one hundred eighty days after the alleged discriminatory housing practice occurred. The complaint must be in writing and shall state the facts upon which the allegations of a discriminatory housing practice are based. A complaint may be reasonably and fairly amended at any time. A respondent may file an answer to the complaint against him, not later than ten days after receipt of notice, and may be amended reasonably and fairly by the respondent at any time. Both complaint and answer must be verified.

(C) Wherever a local fair housing law provides rights and remedies for alleged discriminatory housing practices which substantially are equivalent to the rights and remedies provided in this chapter, the commission shall notify the appropriate local agency of any complaint filed under this chapter which appears to constitute a violation of the local fair housing law, and the commission shall take no further action with respect to the complaint if the local law enforcement official, within thirty days from the date the alleged offense was brought to his attention, has commenced proceedings in the matter. In no event may the commission take further action unless it certifies that in its judgment, under the circumstances of the particular case, the protection of the rights of the parties or the interests of justice require the action.

Complaints referred to the commission by the Department of Housing and Urban Development may not be referred by the commission to a local agency.

(D) Any conciliation agreement arising out of conciliation efforts by the commission must be an agreement between the respondent and the complainant and is subject to the approval of the commission. Each conciliation agreement must be made public unless the complainant and respondent otherwise agree and the commission determines that disclosure is not required to further the purposes of this chapter.

(E) The investigation must be completed in no more than one hundred days after receipt of the complaint. If the commission is unable to complete the investigation within one hundred days, it shall notify the complainant and respondent in writing of the reasons for not doing so.

(F) The commission shall make final administrative disposition of a complaint within one year of the date of receipt of a complaint unless it is impractical to do so. If the commission is unable to do so, it shall notify the complainant and respondent, in writing, of the reasons for not doing so.

(G) In any proceeding brought pursuant to this section, the burden of proof is on the complainant.

(H) Whenever an action filed by an individual in court pursuant to this section or Section 31-21-140 comes to trial, the commission shall terminate all efforts to obtain voluntary compliance.

HISTORY: 1989 Act No. 72, Section 1; 1990 Act No. 445, Section 2.



SECTION 31-21-130. Investigator's report and recommendation; dismissal of or hearing on complaint; civil action; amending of complaint; subpoenas; hearing by commission; opinion and order; review; court appeals; enforcement orders.

(A) If not sooner resolved, the investigator, upon completion of his investigation, shall submit to the commissioner a statement of the facts disclosed by his investigation and recommend either that the complaint be dismissed or that a panel of commission members be designated to hear the complaint. The commissioner, after review of the case file and the statement and recommendation of the investigator, shall issue an order either of dismissal or for a hearing, which is not subject to judicial or other further review.

(B) If the order is for dismissal, the commissioner shall mail a copy of the order to the complainant and the respondent at their last known addresses. The complainant may bring an action against the respondent in circuit court within ninety days of the date of the dismissal or within one year from the date of the violation alleged, whichever occurs later, to enforce the rights granted or protected by this chapter and to seek relief as provided for in Section 31-21-140.

(C)(1) If the order is for a hearing, the commissioner shall attach to it a notice and a copy of the complaint and require the respondent to answer the complaint at a hearing at a time and place specified in the notice and shall serve upon the respondent a copy of the order, the complaint, and the notice.

(2) Either party may elect to have the claims asserted in the complaint decided in a civil action. The commissioner's notice must be sent to all parties and inform them of their right to take civil action. An election must be made within twenty days after receipt of the notice. A party making this election shall notify the commissioner and all other parties.

If an election is made for a civil action, the commissioner shall, within thirty days from the date of election, commence and maintain a civil action pursuant to Section 31-21-140 on behalf of the aggrieved person.

(D) At any time before a hearing, a complaint may be amended by the commissioner upon the request of the investigator or of the complainant or of the respondent. Complaints may be amended during a hearing only upon a majority vote of the panel of commission members for the hearing.

(E) Upon request by any party, the commissioner shall issue appropriate subpoenaes or subpoenaes duces tecum to any witnesses or other custodians of documents desired to be present at the hearing, or at prehearing depositions, unless the commissioner determines that issuance of the subpoenaes or subpoenaes duces tecum would be unreasonable or unduly burdensome.

(F) Upon notification by any party that any party or witness has failed to permit access, failed to comply with a subpoena or subpoena duces tecum, refused to have his deposition taken, refused to answer interrogatories, or otherwise refused to allow discovery, the commission, upon notice to the party or witness, shall apply to a court of competent jurisdiction for an order requiring discovery and other good-faith compliance unless the commission determines that the discovery would be unreasonably or unduly burdensome.

(G) Upon request by the commissioner, the chairman of the commission shall designate a panel of three members of the commission to sit as the commission to hear the complaint.

(H) At any hearing held pursuant to this section, the case in support of the complaint must be presented before the panel by one or more of the commission's employees or agents or by legal representatives of the complaining party. Endeavors at conciliation by the investigator may not be received into evidence nor otherwise made known to the members of the panel.

(I) The respondent shall submit a written answer to the complaint and appear at the hearing in person or by counsel and may submit evidence. The respondent may amend his answer reasonably and fairly.

(J) The complainant must be permitted to be present and submit evidence.

(K) Proceedings under this section are subject to the provisions of Chapter 23 of Title 1 (Administrative Procedures Act) and, in the case of conflict between the provisions of this chapter and Chapter 23 of Title 1, the provisions of Chapter 23 of Title 1 shall govern. A recording of the proceedings must be made, which may be transcribed subsequently upon request and payment of a reasonable fee by the complainant or the respondent. The fee must be set by the commission or upon motion of the panel, in which case copies of the transcription must be made available to the complainant or the respondent upon request and payment of a reasonable fee to be set by the commission.

(L) If, upon all the evidence at the hearing, the panel shall find that the respondent has engaged in any unlawful discriminatory practice, it shall state its findings of fact and serve upon the complainant and the respondent in the name of the commission an opinion and order for appropriate relief which may include that the unlawful discriminatory practice be discontinued, actual damages, civil penalties which may not be greater than civil penalties established by the federal Fair Housing Act in Section 3612, and reasonable attorney's fees. The commission may retain jurisdiction of the case until it is satisfied of compliance by the respondent of its order.

(M) If, upon all the evidence at the hearing, the panel finds that the respondent has not engaged in any unlawful discriminatory practice, the panel shall state its findings of fact and serve upon the complainant and the respondent an opinion and order dismissing the complaint as to the respondent. A prevailing respondent may apply to the commission for an award of reasonable attorney's fees and costs.

(N) A copy of the opinion and order of the commission must be delivered in all cases to the Attorney General and to such other public officers as the commission considers proper. Copies of the opinion and order must be available to the public for inspection upon request, and copies must be made available to any person upon payment of a reasonable fee set by the commission.

(O)(1) If an application for review is made to the commission within fourteen days from the date of the order of the commission, the commission, for good cause shown, shall review the order and evidence, receive further evidence, rehear the parties or their representatives, and, if proper, amend the order.

(2) The order of the commission, as provided in subsection (L), if not reviewed in due time, or an order of the commission upon the review, as provided for in item (1), is conclusive and binding as to all questions of fact unless clearly erroneous in view of the reliable, probative, and substantive evidence in the whole record. Either party to the dispute, within thirty days after receipt of notice to be sent by registered mail of the order, but not after that time, may appeal from the decision of the commission to the Administrative Law Court as provided in Sections 1-23-380(B) and 1-23-600(D). In case of an appeal from the decision of the commission, the appeal operates as a supersedeas for thirty days only, unless otherwise ordered by the administrative law judge, and after that the respondent is required to comply with the order involved in the appeal or certification until the questions at issue in it are determined fully in accordance with the provisions of this chapter.

(3) The commission may institute a proceeding for enforcement of its order of subsection (L), or its amended order of item (1) after thirty days from the date of the order, by filing a petition in the court of common pleas of the county in which the hearing occurred, or where a person against whom the order is entered resides or transacts business.

(4) If no appeal pursuant to item (2) is initiated, the commission may obtain a decree of the court for enforcement of its order upon a showing that a copy of the petition for enforcement was served upon the party subject to the dictates of the commission's order.

HISTORY: 1989 Act No. 72, Section 1; 1990 Act No. 445, Sections 3-5; 2006 Act No. 387, Section 16, eff July 1, 2006.



SECTION 31-21-140. Civil action; damages.

(A) A civil action must be commenced within one year after the alleged discriminatory housing practice has occurred. However, the court shall continue a civil case brought pursuant to this section from time to time before bringing it to trial if the court believes that the conciliation efforts of the commission or local agency are likely to result in satisfactory settlement of the discriminatory housing practice complained of in the complaint made to the commission or to the local agency and which practice forms the basis for the action in court. Any sale, encumbrance, or rental consummated before the issuance of any court order issued under the authority of this chapter and involving a bona fide purchaser, encumbrances, or tenant without actual notice of the existence of the filing of a complaint or civil action under the provisions of this chapter are not affected. A civil action may be commenced by an aggrieved person whether or not a complaint has been filed with the commission.

(B) The court may grant as relief, as it considers appropriate, any permanent or temporary injunction, temporary restraining order, or other order and may award the plaintiff actual damages, and punitive damages, together with court costs and reasonable attorney's fees in the case of a prevailing party, if the prevailing party in the opinion of the court is not financially able to assume the attorney's fees.

HISTORY: 1989 Act No. 72, Section 1; 1990 Act No. 445, Section 6.



SECTION 31-21-150. Coordination regarding complaint filed with multiple agencies.

Before accepting any complaint under this chapter, the commission shall determine if the complainant has filed a similar complaint with the Federal Home Loan Bank Board, the Comptroller of the Currency, the Federal Deposit Insurance Corporation of the Federal Reserve System, the United States Department of Housing and Urban Development, or any other agency with authority to investigate and resolve complaints alleging a violation of this chapter. If a complaint has been filed or is filed, subsequently the commission shall coordinate efforts to resolve the complaint with that agency in order to avoid multiple investigations of the respondent.

HISTORY: 1989 Act No. 72, Section 1.






CHAPTER 22 - WILLIAM C. MESCHER LOCAL HOUSING TRUST FUND ENABLING ACT

SECTION 31-22-10. Legislative findings.

(A) The General Assembly finds:

(1) Throughout this State, there is a shortage of adequate shelter for South Carolinians including the availability of an affordable residence or permanent domicile with adequate privacy, space, physical accessibility, security, structural stability and durability, and adequate electrical, plumbing, and heating systems.

(2) Private enterprise and investment has not produced, without government assistance, the needed construction of sanitary, decent, and safe residential housing that people with lower incomes can afford to buy or rent.

(3) The public's health, safety, and economic interests are best served by the provision of permanent affordable housing because such housing enables South Carolinians to maintain employment, assists this state's children to succeed in school, and helps this state's economic growth and prosperity.

(B) The purpose of this chapter is to authorize a local government to individually or jointly create and operate a local housing trust fund or regional housing trust fund to promote the development of affordable housing, as defined in this chapter.

HISTORY: 2007 Act No. 19, Section 2, eff May 15, 2007.



SECTION 31-22-20. Definitions.

For purposes of this chapter:

(1) "Affordable housing" means residential housing for rent or sale that is appropriately priced for rent or sale to a person or family whose income does not exceed eighty percent of the median income for the local area, with adjustments for household size, according to the latest figures available from the United States Department of Housing and Urban Development (HUD).

(2) "Homeless housing" means emergency, transitional, or permanent residential housing shelter for a person needing special assistance and shelter because he is homeless as defined by HUD or consistent with another definition of homelessness under which a person may receive federal financial assistance, state financial assistance, or another supportive service.

(3) "Local housing trust fund" (LHTF) means a local government fund separate from the general fund established by the governing authority of a local municipality or county government with one or more dedicated sources of public revenue and authorized expenditures as provided in this chapter.

(4) "Regional housing trust fund" (RHTF) means a multi-jurisdictional government fund separate from the general fund and established jointly by the governing authorities of one or more municipalities or county governments with one or more dedicated sources of public revenue and authorized expenditures as provided in this chapter.

(5) "Special needs housing" means housing or shelter provided by private or public entities including privately operated elderly housing, nursing homes, community residential care facilities, and other special needs population housing facilities regardless of purpose or type of facility.

HISTORY: 2007 Act No. 19, Section 2, eff May 15, 2007.



SECTION 31-22-30. Authority to create Local Housing Trust Fund or Regional Housing Trust Fund.

(A) A local government, including a municipality or county, may create and operate an LHTF or RHTF by ordinance, or join an existing trust fund to implement either a local or regional program for affordable housing as defined in this chapter. A local government may jointly form a regional housing trust fund by ordinance. A regional housing trust fund created under this chapter is subject to the same requirement and has the same power as a local housing trust fund created by an individual local government.

(B) A local government that creates an LHTF or RHTF may finance the LHTF or RHTF with money available to the local government through its budgeting authority unless expressly prohibited by the law of this State. Sources of these funds include, but are not limited to, one or more of the following:

(1) donations;

(2) bond proceeds; and

(3) grants and loans from a state, federal, or private source.

The local government may alter a source of funding for the LHTF or RHTF by amending the ordinance that establishes financing for the LHTF or RHTF, but only if sufficient funds exist to cover the projected debts or expenditures authorized by the LHTF or RHTF in its budget. This chapter does not create, grant, or confer a new or additional tax or revenue authority to a local government or political subdivision of the State unless otherwise provided by the law of this State.

(C) A local government operating an LHTF or RHTF shall safeguard the fund in the same manner as the general fund or a separate utility fund established for specific purposes. The LHTF or RHTF may be included in the required financial expense reports or annual audit for each local government.

(D) A local government operating an LHTF or RHTF may allocate funds to a program that promotes the development or rehabilitation of affordable housing as defined in this chapter. Regarding the distribution of funds from an LHTF or RHTF, preference must be given to a program or project that promotes the development or rehabilitation of affordable housing for an individual or family with an annual income at or below fifty percent of the median income for the local area, adjusted for family size according to current data from HUD, the development or rehabilitation of special needs housing, or the development or rehabilitation of homeless housing.

(E) LHTF or RHTF funds may be used to match other funds from federal, state, or private resources, including the State Housing Trust Fund. A local government shall seek additional resources for housing programs and projects to the maximum extent practicable. A local government shall administer its housing trust fund through new or existing nonprofit organizations to encourage private charitable donation to the funds. Where an LHTF or RHTF receives such a donation, the donation must be used and accounted for in accordance with the provisions of this chapter.

(F) An LHTF or RHTF established, utilized, or funded under this chapter must provide an annual report to the local government that created the fund. The local government shall require the LHTF or RHTF to provide an accounting of its funds each year. This report must be made available to the public by posting on the appropriate website of the local government.

HISTORY: 2007 Act No. 19, Section 2, eff May 15, 2007.



SECTION 31-22-35. Effect of legislation on existing local or regional housing trust funds.

An LHTF or RHTF existing on the effective date of this act shall not be required to alter the existing terms of its governing documents; provided, however, that any alteration or amendment to such governing documents must conform to the provisions of this act.

HISTORY: 2007 Act No. 19, Section 2, eff May 15, 2007.



SECTION 31-22-40. Conflicting laws.

The provisions of this chapter must control where inconsistent with the provisions of another law.

HISTORY: 2007 Act No. 19, Section 2, eff May 15, 2007.






CHAPTER 23 - SOUTH CAROLINA COMMUNITY LAND TRUST

SECTION 31-23-10. Short title.

This chapter shall be known and may be cited as the "South Carolina Community Land Trust Act of 2012".

HISTORY: 2012 Act No. 256, Section 1, eff June 18, 2012.



SECTION 31-23-20. Definitions.

Unless a different meaning clearly appears from the context, as used in this chapter:

(1) "Affordable" or "affordability" means, with respect to dwelling units for sale, the mortgage amortization, taxes, insurance and condominium or association fees, if any, or, with respect to dwelling units for rent, the rent and utilities that constitute no more than thirty percent of the annual household income for low or moderate income households, adjusted by household size, for the metropolitan statistical area in which the rental dwelling unit is located, as published from time to time by the United States Department of Housing and Urban Development (HUD).

(2) "Board of directors" means the governing body of a community land trust duly elected and constituted in accordance with the bylaws of such organization.

(3) "Community land trust (CLT)" means either:

(a) a wholly owned nonprofit subsidiary of an existing housing development and support organization that has received an exemption from the Internal Revenue Service (IRS) under Section 501(c)(3) of the Internal Revenue Code of 1986, as amended; or

(b) a member-based, nonprofit housing development and support organization organized and existing under the laws of the State of South Carolina, either of which entities meets the requirements of this chapter. As soon after its incorporation as is practicable, a member-based CLT must make application to the IRS for a determination that it is an entity described in Section 501(c) of the Internal Revenue Code of 1986, as amended, and shall be prohibited from either soliciting or accepting contributions of any kind from any person, firm, or corporation other than its organizers unless and until notice of the determination has been received from the IRS.

(4) "First option to purchase" means the right of a CLT to purchase, at a formula-determined price, any improvements, leasehold interests or any other interests of a lessee of property the underlying title of which is vested in the CLT, or which is the subject of restrictive covenants as to continued affordability, which covenants are enforceable by the CLT.

(5) "Formula-determined price" means a price determined by means of a predetermined calculation which is contained in a ground lease between a CLT and a lessee which is related to the resale price of any building or other improvements situated on land owned by a CLT or encumbered with a covenant enforceable by a CLT and is intended to maintain the affordability of the building or other improvements.

(6) "Housing development and support organization" means a nonprofit organization that has the ability under its articles of incorporation and bylaws to:

(a) acquire parcels of land for use as affordable housing with the intention of entering into long-term ground leases;

(b) convey ownership of any structural improvements located on such leased parcels to various lessees;

(c) retain a preemptive option to purchase any such improvements at a formula-determined price; and

(d) provide organizational support, technical assistance, education, training and community support to its members. With regard to properties subject to horizontal property regimes, a housing development support organization may impose restrictive covenants upon dwelling units that it owns in order to ensure that the dwelling units remain affordable to low-income and moderate-income households.

(7) "Leasehold interest" means the interest of a lessee under a ground lease.

(8) "Low-income" means aggregate household income at or below eighty percent of the area median income, as determined by HUD.

(9) "Member-based" means an organization the membership of which is open to all adult residents of the geographic area served by the organization, and that the members of the organization's board of directors are directly elected by the membership as provided in the bylaws of the organization.

(10) "Moderate-income" means aggregate household income between eighty percent and one hundred and twenty percent of area median income, as determined by HUD.

(11) "Predominantly" means at least seventy percent.

(12) "Public funding" means financial resources provided by a federal, state, regional, or local governmental organization or by a local or regional housing trust fund or housing authority.

(13) "Public support" means nonfinancial resources that may include donated land or the conveyance of publicly owned property or the assignment of the first right to purchase reduced price housing units obtained from a private developer as a result of local government regulatory mandates or incentives.

HISTORY: 2012 Act No. 256, Section 1, eff June 18, 2012.



SECTION 31-23-30. General Assembly findings regarding affordable housing.

The General Assembly finds:

(1) A shortage of adequate and affordable housing providing permanent domiciles with adequate privacy, space, physical accessibility, security, structural stability and durability, and adequate electrical, plumbing, and heating systems, continues to persist in South Carolina.

(2) The public's health, safety, and economic interests of the State and its citizens are best served by promoting permanently affordable housing in healthy vital neighborhoods.

(3) Affordable housing enables South Carolinians to maintain employment, makes it more likely that our children will succeed in school, and helps our economic growth and prosperity.

(4) New organizational mechanisms can assist in stabilizing property values and preventing neighborhoods and communities from becoming blighted.

(5) Homeownership is a worthy goal for many South Carolina families of low and moderate income and many families require supportive homeownership services in order to obtain and retain their family homes.

(6) The creation and operation of community land trusts will provide a mechanism for privately or publicly funded community organizations to own real estate in order to make the benefits of affordable housing available to those who could not otherwise afford them.

HISTORY: 2012 Act No. 256, Section 1, eff June 18, 2012.



SECTION 31-23-40. Purpose of community land trust; funding; bylaws; leasing by community land trust; assessment of real estate deed recording fee.

(A) A CLT must have as its primary purpose to hold legal and equitable title to land and the leasing of land for the purpose of preserving the long-term affordability of housing created for predominately low income and moderate income households. When the CLT does not own the underlying land in a setting such as a horizontal property regime, it shall maintain the affordability of resale restricted condominiums or other forms of affordable housing by means of an affordability covenant incorporated within or otherwise made a part of the deed to one or more dwelling units within the regime. Among its purposes may be the ability to undertake neighborhood development of a nonresidential nature that is ancillary to and compliments and supports affordable housing. A CLT may include among its purposes the acquisition of property for future development as permitted under this chapter. A CLT shall have all of the powers granted to corporations, including the power to buy and sell land and structures, to mortgage and otherwise encumber land and structures and to enter into renewable or self-extending ground leases, restrictive covenants, and collateral agreements with an initial term of up to ninety-nine years.

(B) A CLT organized pursuant to this chapter is eligible to receive public funding and public support from any unit of municipal, county, regional, state, or federal government.

(C) The bylaws of a CLT shall provide, at a minimum, that:

(1) the organization must be open to members of the general public who support the organization's goals and purposes;

(2) the organization must be a member-based organization;

(3) that within four years of its incorporation, a majority of the members of its board of directors shall be lessees of the CLT; and

(4) the organization shall provide for the distribution of its assets upon dissolution, subject to any leases, mortgages, and other encumbrances thereon, to either a municipal corporation or a nonprofit organization that shares the purposes of the CLT and has received a determination under Section 501(c)(3) from the IRS.

(D)(1) A CLT may hold title to land and lease land predominately to members of low income or moderate income households, or other corporations or partnerships, provided the terms of any ground lease shall give the CLT the first option to repurchase any building or improvement placed on the land, or any portion thereof, at a formula-determined price set forth in the ground lease. Aggregate household income shall be determined at the time the lessee enters into a ground lease with the CLT.

(2) A CLT may charge a lease fee to the lessee. The fee must be determined by the CLT and may include property taxes and any governmental or other assessments made on the land, an administrative fee, and a land use fee. The method of determining the lease fee must be set forth in the ground lease. Nothing in this section shall prohibit a state, local, other funding agency, or a lender from placing in escrow all or part of the lease fee.

(3) A ground lease between a CLT and a lessee shall include provisions designed to preserve long-term affordable housing on the land. The provisions may include, but shall not be limited to, a first option to purchase and a specification of restrictions on the resale, subletting, or assignment of improvements on the land. The provisions shall not be subject to any general statute or rule of law limiting the duration, degree, or nature of restraints on real property, including, but not limited to, the common law rule against perpetuities, the Uniform Statutory Rule Against Perpetuities, and the rule against unreasonable restraints on alienation.

(4) A lessee's interest in a ground lease with a CLT shall constitute an interest in real property. Any loan made to the lessee may be secured by the lessee's leasehold interest in the same manner as any other loan secured by real property.

(5) Real property taxes shall be apportioned in the ground lease between the landowner or CLT and the lessee. The landowner or CLT and the lessee shall be responsible for the taxes on the property that it owns, although the CLT may include property taxes on the land in the lease fee that is charged to the lessee. The lessor shall be responsible for the taxes and assessment on the land. The lessee shall be responsible for the taxes and assessments on all improvements made on the land.

(E) A CLT shall enter into a written lease agreement with the lessee containing the terms by which the land is leased. In addition to provisions designed to preserve the long-term affordability of housing and other improvements on the land, this written agreement must comply with the following:

(1) the duration of the lease must be stated in the agreement and may be of any length agreed upon between the CLT and lessee;

(2) if the agreement provides an option for renewal, the amount of lease fee to be paid for the lease of the land during the renewal period must be stated in the agreement. The provision may include a formula for determining the amount to be paid by the lessee during the renewal period; and

(3) the lease agreement must specify the location and approximate size of the parcel of land to be leased, the annual and monthly ground rent, the administrative fee, a statement of amounts to be paid by the lessee including, but not limited to, taxes and assessments, security deposits, service fees, utility fees, and installation charges, the date payment is due, the place of payment, the personal property, services, and facilities provided by the CLT, the regulations governing residency which, if violated, may be cause for cancellation of the lease, the improvements, if any, which the lessee may make to the leased land including landscaping, the improvements, if any, required to be made by the lessee, restrictions, if any, regarding pets, children, number of occupants, and vehicles and other personal property storage, the lessor's right to inspect the property, and the notice required to exercise any option for renewal or to terminate the ground lease. In addition, if applicable, the lease agreement must specify if membership in a homeowners association is required, and a statement of amounts to be paid by the lessee for membership in the homeowners association, the date payment is due, and the place of payment.

(F) Land that is owned by a CLT, and buildings that are rented, sold or leased by a CLT subject to, or planned to be leased subject to, long-term rent or resale restrictions designed to ensure such buildings will remain affordable to low income or moderate income households for at least thirty years, shall be appraised, assessed, and taxed in accordance with the requirements of this section. The assessor must use the income approach as the method of valuation for the land classified under this section and must take resale and rent restrictions that apply to the buildings into consideration in determining the taxable value of this land. The assessor must base the assessment of the property upon the actual income generated by the property and may not take into consideration in reaching a decision the amount of any federal or state income tax credits received by the property's developer in determining the taxable value attributable to the land and buildings. Affordable housing offered for rent or sale by the CLT, encumbered with rent or resale restrictions designed to ensure their affordability for low income or moderate income households, must be eligible for any homestead exemptions provided by law.

(G) Properties purchased, sold, or repurchased and resold by a CLT, including properties held in a CLT, must be assessed the real estate deed recording fee only once per transfer at the time of the resale to a homebuyer.

HISTORY: 2012 Act No. 256, Section 1, eff June 18, 2012.



SECTION 31-23-50. Provisions of chapter controlling.

The provisions of this chapter shall control where inconsistent with the provisions of another law.

HISTORY: 2012 Act No. 256, Section 1, eff June 18, 2012.









Title 32 - Contracts and Agents

CHAPTER 1 - GAMBLING AND FUTURE CONTRACTS

SECTION 32-1-10. Suit by loser at cards or other game for recovery of losses.

Any person who shall at any time or sitting, by playing at cards, dice table or any other game whatsoever or by betting on the sides or hands of such as do play at any of the games aforesaid, lose to any person or persons so playing or betting, in the whole, the sum or value of fifty dollars and shall pay or deliver such sum or value or any part thereof shall be at liberty, within three months then next ensuing, to sue for and recover the money or goods so lost and paid or delivered or any part thereof from the respective winner or winners thereof, with costs of suit, by action to be prosecuted in any court of competent jurisdiction.

HISTORY: 1962 Code Section 11-51; 1952 Code Section 11-51; 1942 Code Section 6308; 1932 Code Section 6308; Civ. C. '22 Section 5160; Civ. C. '12 Section 3416; Civ. C. '02 Section 2305; G. S. 1720; R. S. 1854; 1712 (2) 566.



SECTION 32-1-20. Suit by person other than loser for recovery of losses.

In case any person who shall lose such money or other thing as aforesaid shall not, within the time aforesaid, really and bona fide and without covin or collusion sue and with effect prosecute for the money or other things so by him or them lost and paid and delivered as aforesaid, it shall be lawful for any other person, by any such action or suit as aforesaid, to sue for and recover the same and treble the value thereof, with costs of suit, against such winner or winners as aforesaid, the one moiety thereof to the use of the person that will sue for the same and the other moiety to the use of the county in which the offense shall have been committed.

HISTORY: 1962 Code Section 11-52; 1952 Code Section 11-52; 1942 Code Section 6309; 1932 Code Section 6309; Civ. C. '22 Section 5161; Civ. C. '12 Section 3417; Civ. C. '02 Section 2306; G. S. 1721; R. S. 1855; 1712 (2) 566.



SECTION 32-1-30. Orders for discovery.

Any person who, by virtue of the provisions herein contained, shall or may be liable to be sued for such moneys or other things so won shall be obliged and compellable to answer, upon oath, such order as shall be made against him for discovering the sum of money or other things so won at play as aforesaid.

HISTORY: 1962 Code Section 11-53; 1952 Code Section 11-53; 1942 Code Section 6310; 1932 Code Section 6310; Civ. C. '22 Section 5162; Civ. C. '12 Section 3418; Civ. C. '02 Section 2307; G. S. 1722; R. S. 1856; 1712 (2) 566.



SECTION 32-1-40. Notes or other securities or conveyances given to secure wagers.

All notes, bills, bonds, judgments, mortgages or other securities or conveyances whatsoever given, granted, entered into or executed by any person whatsoever when the whole or any part of the consideration of such conveyances or securities shall be (a) for any money or valuable thing whatsoever won by cockfighting, horse racing or by gaming or playing at cards, dice tables, tennis, bowls, or other game whatsoever or by betting on the sides or hands of such as do game at any of the games aforesaid or any other game or games or (b) for the reimbursing or repaying any money knowingly lent or advanced at the time and place of such cockfighting, horse racing or play to any person (i) so gaming or betting as aforesaid or (ii) that shall, during such cockfighting, horse racing or play, so bet shall be utterly void, frustrate and of none effect to all intents and purposes whatsoever.

HISTORY: 1962 Code Section 11-54; 1952 Code Section 11-54; 1942 Code Section 6311; 1932 Code Section 6311; Civ. C. '22 Section 5163; Civ. C. '12 Section 3419; Civ. C. '02 Section 2308; G. S. 1723; R. S. 1857; 1712 (2) 567; 1791 (5) 178.



SECTION 32-1-50. Mortgages or other conveyances of land given to secure wagers.

When such mortgages, securities or other conveyances shall be of lands, tenements or hereditaments or shall be such as to encumber or affect the same, such mortgages, securities or other conveyances shall enure and be to and for the sole use and benefit of, and shall devolve upon, such person or persons as shall have been or may be entitled to such lands, tenements or hereditaments in case the grantor thereof or the person or persons so encumbering the same had been dead and as if such mortgages, securities or other conveyances had been made to such person or persons by the person so encumbering the same. And all grants and conveyances to be made for the preventing of such lands, tenements or hereditaments from coming to, or devolving upon, such person or persons hereby intended to enjoy them as aforesaid shall be deemed fraudulent and void and of none effect, to all intents and purposes whatsoever.

HISTORY: 1962 Code Section 11-55; 1952 Code Section 11-55; 1942 Code Section 6312; 1932 Code Section 6312; Civ. C. '22 Section 5164; Civ. C. '12 Section 3420; Civ. C. '02 Section 2309; G. S. 1724; R. S. 1858; 1791 (5) 178.



SECTION 32-1-60. Application of statutes to gambling activities not authorized by law.

Beginning on the effective date of this section, the provisions of Sections 32-1-10, 32-1-20, and 32-1-30 apply only to those gambling activities not authorized by law.

HISTORY: 1999 Act No. 125, Section 18.



SECTION 32-1-210. Definitions.

For the purpose of this article:

(1) The term "contract for sale" shall be held to include sales, purchases, agreements of sale, agreements to sell and agreements to purchase; and

(2) A "bucket shop" is hereby defined to be any place of business wherein are made contracts of the sort or character denounced by Section 32-1-220.

HISTORY: 1962 Code Section 11-61; 1952 Code Section 11-61; 1942 Code Sections 6313, 6316; 1932 Code Sections 6313, 6316; 1928 (35) 1321.



SECTION 32-1-220. Contracts when actual delivery not contemplated.

Any contract of sale for future delivery of cotton, grain, stocks or other commodities when it is not the bona fide intention of parties that the things mentioned therein are to be delivered but which is to be settled according to or upon the basis of the public market quotations or prices made on any board of trade, exchange or other similar institution, without any actual bona fide execution and the carrying out of such contract upon the floor of such exchange, board of trade or similar institution, in accordance with the rules thereof, shall be null and void and unenforceable in any court of this State and no action shall be maintainable thereon at the suit of any party.

HISTORY: 1962 Code Section 11-62; 1952 Code Section 11-62; 1942 Code Section 6315; 1932 Code Section 6315; 1928 (35) 1321.



SECTION 32-1-230. Establishment of local exchanges, boards of trade or similar institutions.

There may be organized, as voluntary associations, in any municipality in this State cotton exchanges, grain exchanges, boards of trade or similar institutions to receive and post quotations on cotton, grain, stocks or other commodities for the benefit of their members or other persons engaged in the production of cotton, grain or other commodities. Every such association shall be composed of members and shall adopt a uniform set of rules and regulations not incompatible with the laws of this State and of the United States. They shall open their books to inspection of all proper courts and officers when required so to do.

HISTORY: 1962 Code Section 11-63; 1952 Code Section 11-63; 1942 Code Section 6319; 1932 Code Section 6319; 1928 (35) 1321.



SECTION 32-1-240. Contracts of sale for future delivery.

All contracts of sale for future delivery of cotton, grain, stocks or other commodities:

(1) Made in accordance with the rules of any board of trade, exchange or similar institution;

(2) Actually executed on the floor of such board of trade, exchange or similar institution and performed or discharged according to the rules thereof; and

(3) Placed with or through a regular member in good standing of a cotton exchange, grain exchange, board of trade or similar institution organized under the laws of this or any other state;

Shall be valid and enforceable in the courts of this State according to their terms; provided, that:

(1) Contracts of sale for future delivery of cotton in order to be valid and enforceable as provided herein must not only conform to the foregoing requirements of this section but must also be made subject to the provisions of the United States Cotton Futures Act, approved August 11, 1916, and any amendments thereto;

(2) If the foregoing proviso should for any reason be held inoperative then contracts for future delivery of cotton shall be valid and enforceable if they conform to the foregoing requirements of this section; and

(3) When it is not contemplated by the parties to any contract that there shall be an actual delivery of the commodities sold or bought thereby such contract shall be unlawful.

HISTORY: 1962 Code Section 11-64; 1952 Code Section 11-64; 1942 Code Section 6314; 1932 Code Section 6314; 1928 (35) 1321.



SECTION 32-1-250. Bona fide hedging contracts.

Any person making any contract of sale for future delivery of any cotton, grain, meats or other animal, mineral or vegetable product of which such person is, at the time of the making of such contract of sale for future delivery, the actual owner or as to which such person may be duly authorized by the owner thereof to make and enter into such contract of sale for future delivery may for his protection on such contract of sale for future delivery make and negotiate sales or purchases for future delivery upon any legally established board of trade or exchange in this or any other state and under the rules and regulations of such board of trade or exchange of a like and equal amount of cotton, grain, meats or other animal, mineral or vegetable products as that covered by and embraced in such contract of sale for future delivery of cotton, grain, meats or other animal, mineral or vegetable products so owned by him or which, at the time of the making of such contract of sale he was duly authorized by the owners thereof to enter into such contract to sell, for future delivery. And every such contract of sale or purchase so made upon any legally established board of trade or exchange in this or any other state shall be taken and adjudged by the courts of this State to be a good, valid and legitimate contract of sale or purchase, anything in the statutes of this State to the contrary notwithstanding; provided, that this section shall be deemed to authorize only bona fide hedges or contracts of purchase or sale for the purpose of fixing prices.

HISTORY: 1962 Code Section 11-65; 1952 Code Section 11-65; 1942 Code Section 6321; 1932 Code Section 6321; 1928 (35) 1228.



SECTION 32-1-260. Association and corporate charters amended to confer powers set out in Section 32-1-250.

The charters of all associations or corporations incorporated under the laws of this State are hereby amended so as to confer upon them the rights and powers conferred and established by Section 32-1-250.

HISTORY: 1962 Code Section 11-65.1; 1952 Code Section 11-65.1; 1942 Code Section 6321; 1932 Code Section 6321; 1928 (35) 1228.



SECTION 32-1-270. Statements to be furnished by agents; effect of failure to furnish.

Every person shall furnish upon demand to any principal for whom such person has executed any contract for the future delivery of any cotton, grain, stocks or other commodities a written instrument setting forth the name and location of the exchange, board of trade or similar institution upon which such contract has been executed, the date of the execution of the contract and the name and address of the person with whom such contract was executed. If such person shall refuse or neglect to furnish such statement upon reasonable demand such refusal or neglect shall be prima facie evidence that such contract was an illegal contract within the provisions of Section 32-1-220 and that the person who executed it was engaged in the maintenance and operation of a bucket shop.

HISTORY: 1962 Code Section 11-66; 1952 Code Section 11-66; 1942 Code Section 6317; 1932 Code Section 6317; 1928 (35) 1321.



SECTION 32-1-280. Bucket shops.

The maintenance or operation of a bucket shop at any point in this State is prohibited.

HISTORY: 1962 Code Section 11-67; 1952 Code Section 11-67; 1942 Code Section 6316; 1932 Code Section 6316; 1928 (35) 1321.



SECTION 32-1-290. Making or assisting in making contracts when actual delivery not contemplated or operating bucket shop; penalty.

Any person who, either as agent or principal, enters into or assists in making any contract of sale of the sort or character denounced in Section 32-1-220 for the future delivery of cotton, grain, stocks or other commodities or who maintains a bucket shop shall be guilty of a misdemeanor and upon conviction shall be imprisoned in the penitentiary not exceeding two years.

HISTORY: 1962 Code Section 11-68; 1952 Code Section 11-68; 1942 Code Section 6318; 1932 Code Section 6318; 1928 (35) 1321; 1960 (51) 1602.






CHAPTER 2 - CONTRACTS AGAINST PUBLIC POLICY

SECTION 32-2-10. Hold harmless clauses in certain construction contracts.

Notwithstanding any other provision of law, a promise or agreement in connection with the design, planning, construction, alteration, repair or maintenance of a building, structure, highway, road, appurtenance or appliance, including moving, demolition and excavating, purporting to indemnify the promisee, its independent contractors, agents, employees, or indemnitees against liability for damages arising out of bodily injury or property damage proximately caused by or resulting from the sole negligence of the promisee, its independent contractors, agents, employees, or indemnitees is against public policy and unenforceable. Nothing contained in this section shall affect a promise or agreement whereby the promisor shall indemnify or hold harmless the promisee or the promisee's independent contractors, agents, employees or indemnitees against liability for damages resulting from the negligence, in whole or in part, of the promisor, its agents or employees. The provisions of this section shall not affect any insurance contract or workers' compensation agreements; nor shall it apply to any electric utility, electric cooperative, common carriers by rail and their corporate affiliates or the South Carolina Public Service Authority.

HISTORY: 1980 Act No. 466.






CHAPTER 3 - STATUTE OF FRAUDS

SECTION 32-3-10. Agreements required to be in writing and signed.

No action shall be brought whereby:

(1) To charge any executor or administrator upon any special promise to answer damages out of his own estate;

(2) To charge the defendant upon any special promise to answer for the debt, default or miscarriage of another person;

(3) To charge any person upon any agreement made upon consideration of marriage;

(4) To charge any person upon any contract or sale of lands, tenements or hereditaments or any interest in or concerning them; or

(5) To charge any person upon any agreement that is not to be performed within the space of one year from the making thereof;

Unless the agreement upon which such action shall be brought or some memorandum or note thereof shall be in writing and signed by the party to be charged therewith or some person thereunto by him lawfully authorized.

HISTORY: 1962 Code Section 11-101; 1952 Code Section 11-101; 1942 Code Section 7044; 1932 Code Section 7044; Civ. C. '22 Section 5516; Civ. C. '12 Section 3737; Civ. C. '02 Section 2652; G. S. 2019; R. S. 2151; 1712 (2) 545.



SECTION 32-3-20. Action on representation as to character will lie only where representation is in writing and signed.

No action shall be brought whereby to charge any person upon or by reason of any representation or assurance made or given concerning or relating to the character, conduct, credit, ability, trade or dealings of any person to the intent or purpose that such other person may obtain credit, money or goods thereon unless such representation or assurance be made in writing, signed by the party to be charged therewith or by some person thereunto by him legally authorized.

HISTORY: 1962 Code Section 11-102; 1952 Code Section 11-102; 1942 Code Section 7049; 1932 Code Section 7049; Civ. C. '22 Section 5521; Civ. C. '12 Section 3742; Civ. C. '02 Section 2657; G. S. 2024; R. S. 2156.






CHAPTER 7 - PRENEED FUNERAL CONTRACTS

SECTION 32-7-10. Definitions.

As used in this chapter, unless the context requires otherwise:

(1) "Administrator" means the Administrator of the South Carolina Department of Consumer Affairs.

(2) "At need" means after the beneficiary is deceased, and "at preneed" means before the beneficiary is deceased.

(3) "Beneficiary" means the person who is to be the subject of the disposition, services, facilities, or merchandise described in a preneed funeral contract.

(4) "Common trust fund" means a trust in which the proceeds of more than one funeral contract may be held by the trustee.

(5) "Department" means the South Carolina Department of Consumer Affairs.

(6) "Financial institution" means a bank, trust company, or savings and loan association authorized by law to do business in this State.

(7) "Funeral services" or "funeral arrangements" means any of the following:

(a) engaging in providing shelter, care, and custody of the human dead;

(b) preparing the human dead by embalming or other methods for burial or other disposition; or

(c) engaging in the practice or performing any functions of funeral directing or embalming as presently recognized by persons engaged in these functions.

(8) "Preneed funeral contract" means a contract which has for its purpose the furnishing or performance of funeral services or the furnishing or delivery of personal property, merchandise, or services of any nature in connection with the final disposition of a dead human body to be furnished or delivered at a time determinable by the death of the person whose body is to be disposed of, but does not mean the furnishing of a cemetery lot, crypt, niche, mausoleum, grave marker, or monument.

(9) "Provider" means a funeral home licensed in this State which is the entity providing services and merchandise pursuant to a preneed funeral contract and is designated trustee of all funds.

(10) "Purchaser" means the person who is obligated to make payments under a preneed funeral contract.

(11) "Seller" means a licensed funeral director in this State who is directly employed by the provider.

(12) "Trust account" means a federally insured account where the funds shall be paid to a provider only when the provider furnishes the financial institution with a certified certificate of death and a certified statement that the services have been performed and the merchandise has been delivered.

HISTORY: 1962 Code Section 11-171; 1973 (58) 339; 1989 Act No. 89, Section 1; 1992 Act No. 284, Section 1; 2009 Act No. 70, Section 1, eff July 1, 2009; 2012 Act No. 261, Section 1, eff June 18, 2012.



SECTION 32-7-20. Preneed funeral contracts; management of funds; contents of contract; substitutions for merchandise selected.

(A)(1) All payments of money made to a person upon an agreement or contract or a series or combination of agreements or contracts, but not including the furnishing of cemetery lots, crypts, niches, mausoleums, grave markers, or monuments, which has for a purpose the furnishing or performance of funeral services or the furnishing or delivery of personal property, merchandise, or services of any nature in connection with the final disposition of a dead human body, to be furnished or delivered at a time determinable by the death of the person whose body is to be disposed of, are held to be trust funds.

(2) When a vault is sold preneed by a seller in accordance with this chapter, one hundred percent of funds received by the seller at the time of payment must be held as trust funds and deposited in a financial institution.

(3) The provider receiving the payments is declared to be a trustee of the payments, and shall deposit the payments in a financial institution. All of the interest, dividends, increases, or accretions of whatever nature earned by the funds deposited in a trust account must remain with the principal of the account and become a part of it, subject to all of the regulations concerning the principal of the fund contained in this section. After the death of the beneficiary, the principal and all accrued earnings must be applied to the cost in effect at the time of death of the services and merchandise specified in the contract. A shortfall in the funds must be paid by the next of kin or the estate of the beneficiary and any excess must be refunded to the estate of the beneficiary. All taxes on the fund must be paid in accordance with the Internal Revenue Code and applicable rules and regulations.

(B) The provider may enter into a contract and guarantee to provide services and merchandise in accordance with a preneed funeral contract in the future at no additional cost to the purchaser when the full contract price amount is paid to the provider. After the death of the beneficiary of a guaranteed-price contract, the principal and all accrued earnings must be paid to the provider to cover the costs in effect at the time of death of the services and merchandise specified in the contract.

(C) All payments made under the agreement, contract, or plan remain trust funds with the financial institution until the death of the beneficiary and until the delivery of all merchandise and full performance of all services called for by the agreement, contract, or plan, unless payment is made pursuant to Section 32-7-30.

(D) The funds must not be paid by the financial institution until a certified death certificate and a certified statement that all of the terms and conditions of the agreements have been fully performed are furnished by the provider to the financial institution. The provider has no obligation to deliver merchandise or perform a service unless payment in full has been deposited in the financial institution. An amount deposited which is not payment in full may be credited against the cost of merchandise or services contracted for by representatives of the deceased. A balance remaining in the fund after the payment for the merchandise and services as provided in the agreement, contract, or plan must be paid to the estate of the beneficiary of the agreement, contract, or plan pursuant to subsection (A) or paid to the provider of a contract pursuant to subsection (B).

(E) Subsections (A), (B), (C), and (D) do not apply to contracts for funeral services or merchandise funded by insurance policies that are otherwise regulated by law; however, Section 38-55-330 governs the conduct of a licensed funeral director employed by a licensed funeral home in South Carolina, who also is licensed as an agent for a life insurer doing business in this State, except a licensed funeral director employed by a licensed funeral home owned by a company not chartered in the United States.

(F) The department shall approve forms for preneed funeral contracts. All contracts must be in writing, and a contract form must not be used without prior approval of the department. The use or attempted use of an oral preneed funeral contract or a written preneed funeral contract in a form not approved by the department is a violation of this chapter by the person selling services or merchandise under its provisions; except that minor modifications to a contract form furnished or approved by the department do not invalidate the contract.

(G) All contracts must contain the name and Funeral Service License Number of the provider and seller.

(H) All funds received by the provider pursuant to the provisions of a contract governed by this chapter must be placed in trust in a federally insured account. The trustee may establish an individual trust for each contract or a common trust fund may be established with a financial institution that would maintain accounting for each individual deposit and furnish a quarterly report to the provider. The trust accounts must be carried in the name of the provider but accounting records must be maintained showing the amounts deposited and invested, and interest, dividends, increases, and accretions earned on them, with respect to each purchaser's contract. The trustee has the authority to transfer trust funds from one financial institution to another, except that the trustee must notify the purchaser, or the beneficiary of a deceased purchaser, within thirty days after the transfer.

(I) All earnings accrue to the trust except that the provider may withdraw ten percent of the annual earnings of the trust to cover trust administration.

(J) Preneed trust funds or earnings must not be used as collateral, pledged, or in any way encumbered or placed at risk.

(K) If the purchaser fails to make payments as provided in the contract, the contract is voidable at the option of the provider and he may retain ten percent of the amount paid on the contract as a fee and return the remaining funds to the purchaser.

(L) If the merchandise selected is not available at the time of need, the provider shall make available merchandise of equal or greater value to the purchaser or his representative. The purchaser or his representative is entitled to approve a substitution.

HISTORY: 1962 Code Section 11-172; 1973 (58) 339; 1989 Act No. 89, Section 1; 1992 Act No. 284, Section 2; 1995 Act No. 67, Section 2; 2009 Act No. 70, Section 1, eff July 1, 2009.



SECTION 32-7-25. Irrevocable contracts.

The contracts governed by the provisions of this chapter may be made irrevocable at the option of the purchaser. If the purchaser selects an irrevocable contract he must be allowed thirty days to examine the contract. Within that period, the purchaser may revoke his decision to enter this contract and all monies paid by the purchaser must be refunded. An irrevocable trust-funded preneed funeral contract executed under this chapter must not be converted to an insurance-funded preneed funeral contract. If a premium is paid on an insurance-funded preneed irrevocable contract and the contract is revoked within thirty days, the full premium must be refunded.

HISTORY: 1989 Act No. 89, Section 1; 1995 Act No. 67, Section 3; 2009 Act No. 70, Section 1, eff July 1, 2009.



SECTION 32-7-30. Refunds upon written demand.

(A) Within thirty days of receipt of a written demand for refund by a purchaser who has paid funds for a preneed funeral contract pursuant to Section 32-7-20(A) or (B) the trustee shall refund to the purchaser the entire amount paid together with all interest, dividends, increases, or accretions earned on the fund except that the provider may retain ten percent of the earnings in the portion of the final year before termination.

(B) After making refund to the trustee pursuant to the provisions of subsection (A), the financial institution is relieved from further liability to any party.

(C) This section does not apply if the contract is irrevocable.

HISTORY: 1962 Code Section 11-173; 1973 (58) 339; 1989 Act No. 89, Section 1; 2009 Act No. 70, Section 1, eff July 1, 2009.



SECTION 32-7-35. Transfer of preneed funeral contracts.

(A) A preneed funeral contract may be transferred to another provider only upon the prior written request of the purchaser or the beneficiary of a deceased purchaser or pursuant to Section 32-7-45. The selling provider must be paid a fee equal to ten percent of the contract face amount. The selling provider also must be paid ten percent of the earnings in that portion of the final year before transfer.

(B) A preneed funeral contract, whether revocable or irrevocable, funded by an insurance policy may be transferred to another provider only upon the prior written request of the purchaser or the beneficiary of a deceased purchaser or pursuant to Section 32-7-45. The selling provider may not collect, charge, or receive a fee in connection with this transfer of a preneed funeral contract funded by an insurance policy. An irrevocable preneed funeral contract funded by an insurance policy may be transferred to another provider only upon the prior written request of the purchaser or the beneficiary of a deceased purchaser or pursuant to Section 32-7-45.

(C)(1) At preneed, a preneed funeral contract may be transferred only to a funeral home that is licensed to sell preneed funeral contracts. The receiving funeral home is not required to pay an additional service charge unless there are changes to the contract.

(2) At need, a preneed funeral contract may be transferred to any funeral home that is licensed by the Board of Funeral Directors.

HISTORY: 1989 Act No. 89, Section 1; 1995 Act No. 67, Section 4; 2009 Act No. 70, Section 1, eff July 1, 2009; 2012 Act No. 261, Section 2, eff June 18, 2012.



SECTION 32-7-40. Deposit of trust funds.

All trust funds described in this chapter must be deposited in the name of the trustee, as trustee, within thirty days after receipt.

HISTORY: 1962 Code Section 11-174; 1973 (58) 339; 1989 Act No. 89, Section 1; 2009 Act No. 70, Section 1, eff July 1, 2009.



SECTION 32-7-45. Transfer of contracts where provider goes out of business; department authorized to accomplish transfer.

(A) If a provider goes out of business or the provider's license issued by the State Board of Funeral Service is cancelled or the license to sell preneed funeral contracts is cancelled and application for a replacement license is not filed, the provider within thirty days shall submit to the department a complete listing of names and addresses of all active contracts in its possession. The provider also shall notify all contract purchasers in writing that their contracts are to be transferred to another licensed provider of the purchaser's choice. The former licensee then shall transfer the contracts and notify the department of the providers selected within sixty days of the cancellation of the preneed license. All contracts funded by insurance or trust funds together with interest are to be transferred. The selling provider forfeits its right to monies it otherwise would be entitled to. If the provider fails to provide for the transfer of contracts within sixty days, the purchasers may request directly the financial institution to transfer the account balance to another provider selected by the purchaser with payment jointly to the provider and its financial institution. The purchaser also may request that an insurance company assign another provider as beneficiary for the insurance policy.

(B) The department has jurisdiction over the provider and the insurance policy or trust funds together with interest of all active contracts and has the authority to accomplish the necessary transfer of preneed funeral contracts in all cases in which the purchaser has failed to effectuate the transfer to a licensed provider within six months of the date the provider's license issued by the State Board of Funeral Service is cancelled or the license to sell preneed funeral contracts is cancelled and an application for a replacement license has not been filed.

HISTORY: 1989 Act No. 89, Section 1; 2004 Act No. 188, Section 2; 2009 Act No. 70, Section 1, eff July 1, 2009.



SECTION 32-7-50. License required; application, issuance, and revocation; service charges and listing of contracts sold to be forwarded to department; penalty.

(A) Without first securing a license from the department, no one, except a financial institution, may accept or hold payments made on a preneed funeral contract.

(1) The State Board of Funeral Service must revoke the license of a funeral home or funeral director, or both, if the funeral home or funeral director: (a) accepts funds for a preneed funeral contract or other prepayment of funeral expenses without a license to sell preneed funeral contracts, or (b) is licensed to sell preneed funeral contracts and fails to deposit the funds collected in trust in a federally insured account as required by Section 32-7-20(H).

(2) Application for a license must be in writing, signed by the applicant, and verified on forms furnished by the department. An application must contain at least the following: the full name and address, both residence and place of business, of the applicant and every member, officer, and director of it if the applicant is a firm, partnership, association, or corporation. A license issued pursuant to the application is valid only at the address stated in the application for the applicant or at a new address approved by the department.

(3) If a licensee cancels the license and later applies for a new license, the department shall investigate the applicant's books, records, and accounts to determine if the applicant violated the provisions of this chapter during the time he did not have a license.

(B) Upon receipt of the application, a one-time payment of a two hundred fifty dollar license fee, and the deposit in an amount to be determined by the department of the security or proof of financial responsibility as the department may determine, the department shall issue a license unless it determines that the applicant has made false statements or representations in the application, is insolvent, has conducted his business in a fraudulent manner, is not authorized to transact business in this State, or if, in the judgment of the department, the applicant should be denied a license for some other good and sufficient reason.

(C) A person selling a preneed funeral contract shall collect from each purchaser a service charge and all fees collected must be remitted by the person collecting them to the department at least once each month.

(1) With the fees collected, the person also must provide the department with a listing of each contract sold. If the listing or fees collected are not sent to the department within sixty days of the last day of the month when the contract was sold, the department shall assess a civil penalty of ten dollars for each contract not reported to the department. The monies collected as civil penalties must be deposited in the Preneed Funeral Loss Reimbursement Fund. Upon its own initiative or upon complaint or information received, the department shall investigate a person's books, records, and accounts if the department has reason to believe that fees are collected and either not remitted or not timely remitted.

(2) The service charge for each contract may not exceed a total of thirty dollars, twenty-five dollars for the department to use in administering the provisions of this chapter and five dollars to be allocated to the Preneed Funeral Loss Reimbursement Fund.

(3) The department shall keep a record of each preneed funeral contract for which it receives a service charge.

(D) A license issued pursuant to this section expires on September thirtieth of each odd-numbered year unless otherwise revoked or canceled. A license must be renewed by filing a renewal application at least thirty days prior to expiration on forms prescribed by the department. A renewal application must be accompanied by a fee of two hundred dollars for the department to use in administering this chapter. The department shall deposit one hundred dollars of each renewal fee received into the Preneed Funeral Loss Reimbursement Fund. The department shall consider the factors in subsection (B) before issuing a license.

HISTORY: 1962 Code Section 11-175; 1973 (58) 339; 1974 (58) 2636; 1989 Act No. 89, Section 1; 2004 Act No. 188, Section 3; 2009 Act No. 70, Section 1, eff July 1, 2009; 2012 Act No. 261, Section 3, eff June 18, 2012.



SECTION 32-7-60. Preneed Funeral Loss Reimbursement Fund established; disposition of funds; reimbursement procedures; advertising restrictions in sales of preneed contracts.

(A) There is established the Preneed Funeral Loss Reimbursement Fund which must be administered by the department. The purpose of the fund is to reimburse the estates of beneficiaries of preneed funeral contacts, or in the absence of an estate filing, the purchaser or applicant with payment jointly to the funeral home providing services or merchandise or both, who have suffered financial loss as a result of the misfeasance, fraud, default, failure, or insolvency of a South Carolina funeral home or South Carolina funeral director.

(B) From the service charge for each preneed contract as required by Section 32-7-50(C), the department shall deposit into the fund that portion of the charge as established by the department. The department may suspend or resume deposits into the fund at any time and for any period to ensure that a sufficient amount is available to meet likely disbursements and to maintain an adequate reserve. The maximum amount of the service charge to be allocated to the Preneed Funeral Loss Reimbursement Fund as required by Section 32-7-50(C)(2) may not exceed the amount of five dollars for each preneed contract.

(C) All sums received by the department pursuant to this section must be held in a separate account maintained by the Office of State Treasurer to be used solely as provided in this section. All interest or other income earned on the fund must be retained by the fund.

(D) Reimbursements from the fund may not exceed the total payment made for preneed funeral services or merchandise or both. Interest or future graduated insurance benefits must not be reimbursed. Upon the death of the beneficiary and the applicant's compliance with all applicable rules of the department, reimbursement from the fund may be made to the estate of the beneficiary, the purchaser, or applicant with payment jointly to the funeral home providing services or merchandise or both only to the extent to which losses are not bonded or otherwise covered. If the department makes payments from the fund under this section, the department is subrogated in the reimbursed amount and may bring an action against a person, including a preneed licensee. The department may enforce claims it may have for restitution or otherwise and may employ and compensate from the fund consultants, legal counsel, accountants, and other persons it considers appropriate to ensure compliance with this section.

(E) The department shall investigate all applications made and may reject or allow claims in whole or in part. Payment must be made to the extent that monies become available in the fund. Reimbursements for completed claims must be processed in the order in which they are received subject to availability of monies in the fund. The department has complete discretion to determine the order and manner of payment of approved applications. All payments are a matter of privilege and not a right, and a person does not have a right in the fund as a third party beneficiary or otherwise.

(F) The department shall furnish a form of application for reimbursement which shall require the following minimum information:

(1) the name and address of the applicant;

(2) the name and address of the funeral service or funeral director, or both, who caused the loss;

(3) the amount of the alleged loss for which application for reimbursement is made;

(4) a copy of a preneed funeral contract or written agreement which was the basis of the alleged loss;

(5) a copy of payment receipts or canceled checks, or both;

(6) a copy of the death certificate;

(7) a general statement of facts relative to the application;

(8) supporting documents, including copies of court proceedings and other papers indicating the efforts of the applicant to obtain reimbursement from the provider, insurance companies, or others;

(9) documentation of receipt of funds in partial payment of the loss;

(10) name and address of the funeral home that provided services or merchandise or both.

(G) This fund and all interest earned may be used only as prescribed in this section and may not be used for another purpose. The department may expend monies from the fund to:

(1) make reimbursements on approved applications;

(2) purchase insurance to cover losses and department liability as considered appropriate by the department and not inconsistent with the purpose of the fund;

(3) invest portions of the fund as are not currently needed to reimburse losses and maintain adequate reserves, as are permitted to be made by fiduciaries under state law;

(4) pay the expenses, other than normal operating expenses, of the department for administering the fund, including employment of legal counsel, accountants, consultants, and other persons the department considers necessary to ensure compliance with this section.

(H) A person may not make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, or in the form of a notice, circular, pamphlet, letter, poster, or over any radio station or television station, or in any other way any advertisement, announcement, or statement that uses the existence of the fund for the purpose of sales, solicitation, or inducement to purchase any form of preneed contract covered by this chapter.

(I) The department may establish procedures and promulgate regulations it determines necessary to implement the purposes of the section.

HISTORY: 2004 Act No. 188, Section 1; 2009 Act No. 70, Section 1, eff July 1, 2009; 2012 Act No. 261, Section 4, eff June 18, 2012.



SECTION 32-7-70. Accounts and records; investigations.

(A) The provider must keep accurate accounts, books, and records in this State of all transactions, copies of all agreements, dates, and amounts of payments made and accepted on them, the names and addresses of the contracting parties, the persons for whose benefit funds are accepted, and the names of the depositories of the funds. The provider must make all books and records pertaining to the trust funds available to the department for examination.

(B) The department may at any reasonable time and shall at least once every two years investigate the books, records, and accounts of each provider with respect to its trust funds and for that purpose may require the attendance of and examine under oath all persons whose testimony the department may require. The department shall investigate a provider's books, records, and accounts if the department has reason to believe or has received a complaint alleging that the provider has violated the provisions of this chapter.

HISTORY: 1962 Code Section 11-177; 1973 (58) 339; 1989 Act No. 89, Section 1; 2004 Act No. 188, Section 4; 2009 Act No. 70, Section 1, eff July 1, 2009.



SECTION 32-7-90. Soliciting and advertising.

(A) A contract seller, provider, agent, employee, or person acting in behalf of one of these persons may not:

(1) directly or indirectly call upon individuals or persons in hospitals, rest homes, nursing homes, or similar institutions for the purpose of soliciting preneed funeral contracts or making funeral or final disposition arrangements without first having been specifically requested by the person to do so;

(2) directly or indirectly employ an agent, assistant, employee, independent contracting person, or other person to call upon individuals or persons in hospitals, rest homes, nursing homes, or similar institutions for the purpose of soliciting preneed funeral contracts or making funeral or final disposition arrangements without first having been specifically requested by the person to do so;

(3) solicit relatives of persons whose death is apparently pending or whose death has recently occurred for the purpose of providing funeral services, final disposition, burial, or funeral goods for the person;

(4) solicit or accept or pay consideration for recommending or causing a dead human body to be provided funeral services and funeral and burial goods by specific persons, or the services of a specific crematory, mausoleum, or cemetery unless the arrangement is the subject of a preneed funeral contract; or

(5) solicit by telephone call or by visit to a personal residence unless the solicitation has been previously requested by the person solicited or by a family member residing at the residence.

(B) This chapter does not restrict the right of a person lawfully to advertise, to use direct mail, or otherwise communicate in a manner not within the above prohibition of solicitation or to solicit the business of anyone responding to the communication or otherwise initiating discussion of the goods or services being offered.

(C) This chapter does not prohibit general advertising.

(D) A person making a personal or written solicitation for a preneed funeral contract, as soon as possible, shall divulge the real reason for the contract or solicitation.

(E) The department may promulgate regulations for the solicitation of preneed contracts by sellers and providers and their agents and employees to protect the public from solicitation practices that utilize undue influence or that take undue advantage of a person's ignorance or emotional vulnerability.

HISTORY: 1962 Code Section 11-180; 1973 (58) 339; 1989 Act No. 89, Section 1; 2009 Act No. 70, Section 1, eff July 1, 2009.



SECTION 32-7-95. Advertising and soliciting prohibitions as to preneed funeral contracts apply to funeral director licensed as agent and life insurer.

The prohibitions of Section 32-7-90 as to solicitations and advertising relating to preneed funeral contracts apply equally to a funeral director licensed pursuant to this title as an agent for a life insurer as well as to the life insurer doing business in this State.

HISTORY: 1995 Act No. 67, Section 1; 2009 Act No. 70, Section 1, eff July 1, 2009.



SECTION 32-7-100. Penalties; revocation of license; request for contested case hearing.

(A) A person wilfully violating the provisions of this chapter is guilty of a:

(1) misdemeanor, if the value of money obtained or sought to be obtained is two thousand dollars or less and, upon conviction, the person must be fined not less than one thousand dollars, or imprisoned for not more than thirty days, or both;

(2) felony, if the value of money obtained or sought to be obtained is more than two thousand dollars but less than ten thousand dollars, and, upon conviction, the person must be fined in the discretion of the court, or imprisoned for not more than five years, or both;

(3) felony, if the value of money obtained or sought to be obtained is ten thousand dollars or more, and, upon conviction, the person must be fined in the discretion of the court, or imprisoned for not more than ten years, or both;

(4) in addition, a person convicted of a misdemeanor or a felony pursuant to this section may be prohibited from entering into further preneed funeral contracts, if the department, in its discretion, finds that the offense is sufficiently grievous.

(B) The determination of the degree of an offense under subsection (A) must be measured by the total value of all money obtained or sought to be obtained by the unlawful conduct.

(C)(1) Before the suspension, revocation, or other action by the department involving a license to sell preneed funeral contracts becomes final, a licensee is entitled to request a contested case hearing before the Administrative Law Court, in accordance with the Administrative Procedures Act.

(2) Other action by the department may include a warning notice of deficiency, additional education requirements concerning the provisions of this chapter, a fine, or a cease and desist order for violation of a provision in this chapter.

HISTORY: 1962 Code Section 11-181; 1973 (58) 339; 1989 Act No. 89, Section 1; 2009 Act No. 70, Section 1, eff July 1, 2009; 2012 Act No. 261, Section 5, eff June 18, 2012.



SECTION 32-7-110. Enforcement; investigation of unlicensed providers.

(A) The department shall enforce the provisions of this chapter and has the power to make investigations, subpoena witnesses and documents, require audits and reports, and conduct hearings as to violations of any provisions, and to promulgate regulations necessary to carry out the provisions of this chapter.

(B) Upon its own initiative or upon receipt of a complaint, the department shall investigate a funeral home, funeral director, individual, or business the department has reason to believe is acting as a provider without a license. In order to conduct its investigation, the department shall review the books, records, and accounts of: (1) a funeral home or funeral director licensed by the State Board of Funeral Service even if the funeral home or funeral director is not licensed to sell preneed funeral contracts, or (2) an individual or business the department has reason to believe is acting as a provider without a license. If the department discovers that a violation of this chapter has occurred by a funeral home, funeral director, individual, or business that is not licensed to sell preneed funeral contracts, the department may initiate an action for a violation of this chapter in the Administrative Law Court for a cease and desist order or assess an administrative fine not to exceed ten thousand dollars, or both. A person aggrieved by an order of the department may request a contested case hearing before the Administrative Law Court.

(C) Whether or not enforcement action is taken by the department, the department shall report a violation it discovers to the State Board of Funeral Service for an action pursuant to Section 40-19-110(12) and to the Attorney General, a circuit solicitor, or an appropriate law enforcement agency.

HISTORY: 1962 Code Section 11-178; 1973 (58) 339; 1989 Act No. 89, Section 1; 2004 Act No. 188, Section 5; 2009 Act No. 70, Section 1, eff July 1, 2009.



SECTION 32-7-120. Application of chapter.

This chapter does not modify, abridge, or repeal any provision of Chapter 55, Title 39. This chapter applies only to preneed funeral contracts sold by funeral homes licensed in this State and their licensed directors.

HISTORY: 1989 Act No. 89, Section 1; 2009 Act No. 70, Section 1, eff July 1, 2009.



SECTION 32-7-130. Sale at need of granite, memorials, or vaults by licensed funeral director.

Nothing in this chapter or in Chapter 55, Title 39 precludes the sale at need of granite, memorials, or vaults by a licensed funeral director. However, a licensed funeral director may sell only vaults preneed in accordance with this chapter.

HISTORY: 1989 Act No. 89, Section 1; 2009 Act No. 70, Section 1, eff July 1, 2009.






CHAPTER 8 - CREMATION AUTHORIZATIONS AND PROCEDURES

SECTION 32-8-300. Short title.

This chapter may be cited as the "Safe Cremation Act".

HISTORY: 1994 Act No. 435, Section 1.



SECTION 32-8-305. Definitions.

As used in chapter:

(1) "Alternative container" means a receptacle, other than a casket, in which human remains are transported to a crematory and placed in a cremation chamber for cremation. An alternative container or cremation casket must be:

(a) composed of readily combustible materials suitable for cremation;

(b) resistant to leakage or spillage;

(c) rigid enough for handling with ease;

(d) able to provide protection for the health, safety, and personal integrity of crematory personnel.

(2) "Agent" or "decedent's agent" means a person legally entitled under this chapter to order the cremation and final disposition of specific human remains.

(3) "Body parts" means limbs or other portions of the anatomy that are removed from a person or human remains for medical purposes during treatment, surgery, biopsy, autopsy, or medical research; or human bodies or a portion of bodies that have been donated to science for medical research purposes.

(4) "Board" means the South Carolina State Board of Funeral Service.

(5) "Burial transit permit" means a permit for disposition of a dead human body as required by law.

(6) "Casket" means a rigid container that is designed for the encasement of human remains.

(7) "Change of ownership" means a transfer of more than fifty percent of the stock or assets of a crematory authority.

(8) "Cremated remains" means all human remains recovered after the completion of a cremation.

(9) "Cremation" means the technical process using heat and flame that reduces human remains to bone fragments and which may include the pulverization of the bone fragments.

(10) "Cremation casket" means a rigid wooden, corrugated, fiberboard, or metal container that is designed for the encasement of human remains.

(11) "Cremation certificate" means a document certifying that a decedent has been cremated and which includes the name of the decedent, the identification number, the date of cremation, the name, address, and phone number of the crematory, and the signature of the crematory authority.

(12) "Cremation chamber" means the enclosed space within which the cremation takes place.

(13) "Cremation interment container" means a rigid outer container composed of concrete, steel, bronze, fiberglass or some similar material in which an urn is placed before being interred in the ground and which is designed to withstand prolonged exposure to the elements and to support the earth above the urn.

(14) "Cremation room" means the room in which a cremation chamber is located.

(15) "Crematory" means the building or portion of a building that houses the cremation room or the holding facility, or both.

(16) "Crematory authority" means the legal entity or the authorized representative of the legal entity which is licensed by the South Carolina Funeral Service Board to operate a crematory or a licensed funeral director who performs cremations.

(17) "Department" means the South Carolina Department of Health and Environmental Control.

(18) "Final disposition" means the burial, cremation, entombment or other disposition of a dead human body or parts of a dead human body or cremated remains.

(19) "Foreign matter" means certain items including, but not limited to, body prosthesis, dentures, dental bridgework, dental fillings, jewelry, and any other personal articles accompanying the deceased.

(20) "Funeral director" means a person licensed by the board to engage for hire or profit in the profession of arranging, directing, or supervising funerals.

(21) "Funeral establishment" means an establishment in a building or separate portion of a building having a specific street address and location and devoted to activities relating to the shelter, care, custody, and preparation of a deceased human body and which may contain facilities for funerals, wake services, or cremations and for which a permit has been issued pursuant to Section 40-19-130.

(22) "Human remains" means the body of a deceased person, including any form of body prosthesis that has been permanently attached or implanted in the body.

(23) "Merchandise" means alternative containers, temporary containers, caskets, cremation caskets, rental caskets, urns, and cremation interment containers.

(24) "Niche" means a compartment or cubicle for the permanent placement of an urn containing cremated remains.

(25) "Pulverization" means the reduction of identifiable bone fragments after the completion of the cremation process to unidentifiable bone fragments by manual or mechanical means.

(26) "Scattering area" means an area which may be designated by a cemetery and located on dedicated cemetery property where cremated remains, which have been removed from their container, may be mixed with or placed on top of the soil or ground cover.

HISTORY: 1994 Act No. 435, Section 1.



SECTION 32-8-310. Crematory; compliance with local zoning regulations.

A crematory may be constructed on the grounds of a funeral establishment and must be in compliance with local zoning regulations.

HISTORY: 1994 Act No. 435, Section 1.



SECTION 32-8-315. Execution of a cremation authorization form.

(A) A person may authorize his or her own cremation and the final disposition of his or her cremated remains by executing a cremation authorization form. A person has the right to revoke this authorization at any time by providing written notice to the funeral establishment which assisted the person in making these arrangements and the crematory authority designated to perform the cremation.

(B) At the time of death of a person who had executed a cremation authorization form, the person in possession of the executed form and the person charged with making arrangements for the final disposition of the decedent who has knowledge of the existence of the executed form shall ensure that the decedent is cremated and that the final instructions contained on the authorization form are carried out. The crematory authority is required to cremate the human remains and dispose of the cremated remains according to the instructions contained on the cremation authorization form if the crematory authority has a completed authorization form, all permits, and certificates required by law, and the designated human remains.

(C) A preneed authorization for cremation arranged with a licensed funeral establishment and crematory authority shall specify the final disposition of the cremated remains in accordance with Section 32-8-345. If no different or inconsistent instructions are provided to the funeral establishment or the crematory authority by the agent at the time of death, the crematory authority shall release or dispose of the cremated remains as indicated in the preneed agreement.

(D) No person may revoke a cremation authorization form subsequent to the death of the person who executed the form and the instructions for cremation and disposition of the cremated remains must be complied with unless full payment for the cremation and disposition of the remains has not been received or guaranteed.

HISTORY: 1994 Act No. 435, Section 1.



SECTION 32-8-320. Persons who may serve as a decedent's agent; authorize cremation.

(A) In the following order of priority these persons may serve as a decedent's agent and in the absence of a preneed cremation authorization may authorize cremation of the decedent:

(1) the person designated as agent for this purpose by the decedent in a will or other verified and attested document, or a person named in the decedent's United States Department of Defense Record of Emergency Data Form (DD Form 93), or its successor form, if the decedent died while serving in any branch of the United States Armed Services, as defined in 10 U.S.C. Section 1481, and there is no known designation in a will or other verified and attested document of the decedent;

(2) the spouse of the decedent, unless the spouse and the decedent are separated pursuant to one of the following:

(a) entry of a pendente lite order in a divorce or separate maintenance action;

(b) formal signing of a written property or marital settlement agreement;

(c) entry of a permanent order of separate maintenance and support or of a permanent order approving a property or marital settlement agreement between the spouse and the decedent;

(3) the decedent's surviving adult children;

(4) the decedent's surviving parents;

(5) adult siblings of the decedent;

(6) the adult grandchildren of the decedent;

(7) the grandparents of the decedent;

(8) the person appointed by the probate court as the guardian; and

(9) any other person authorized or under obligation by law to dispose of the body.

(B) If there is more than one member of a class listed in subsection (A)(1), (3), (4), (5), (6), (7), or (9) entitled to authorize the cremation of the decedent, the authorization to cremate may be made by a member of the class unless the member knows of an objection by another member within the class. If an objection is known, the authorization to cremate only may be made by a majority of the members of the class who are reasonably available.

(C) A person may not execute an authorization to cremate if a person in a prior class is reasonably available to make or object to the execution of the authorization to cremate the decedent.

(D) In the absence of a person serving as a decedent's agent pursuant to subsection (A), the following may serve as an agent and may authorize a decedent's cremation:

(1) a person serving as executor or legal representative of the decedent's estate;

(2) a public administrator, medical examiner, coroner, state appointed guardian, or other public official charged with arranging the final disposition of the decedent if the decedent is indigent or if the final disposition is the responsibility of the State or an instrumentality of the State; or

(3) the adult who exhibited special care and concern for the decedent.

(E) If a dispute arises among persons of equal priority, as provided for in subsection (A), concerning the cremation of a decedent, the matter must be resolved by order of the probate court.

(F) If a funeral home handling funeral arrangements for a decedent transfers the decedent's body to another funeral home solely for cremation purposes, the funeral home performing the cremation may, in good faith, rely on a cremation authorization document executed at the funeral home handling the funeral arrangements.

HISTORY: 1994 Act No. 435, Section 1; 1998 Act No. 346, Section 1; 2010 Act No. 221, Section 1, eff June 8, 2010; 2012 Act No. 138, Section 1, eff April 2, 2012.



SECTION 32-8-325. Prerequisites; authority; and receipt of instructions for cremation.

(A) A crematory authority shall not cremate human remains until it has received all of the following:

(1) A certified copy of the death certificate; however, if the decedent was pronounced dead during hours the department was not open to the public, a completed copy of the death certificate, excluding the signature of the State Registrar of Vital Statistics, signed by the attending physician must be provided to the crematory authority; the death certificate signed by the registrar must be filed the next working day of the department and a certified copy must be provided to the crematory authority.

(2) A cremation authorization on a form prescribed by the board and executed by the decedent on a preneed basis or executed by the decedent's agent and which contains:

(a) the identity of the human remains and the date and time of death;

(b) the name of the funeral director or funeral establishment responsible for obtaining the authorization;

(c) the notification of infectious, contagious, or communicable disease or a disease declared by the department to be dangerous to the public health;

(d) the name, address, and phone number of the agent and the relationship between the agent and the decedent;

(e) a statement that the agent has the right to authorize the cremation of the decedent, as provided for in Section 32-8-320 and that the agent is not aware of a person who has a superior priority right to that of the agent or is not aware of a person of equal priority who disagrees with authorizing the cremation;

(f) authorization from the agent and the funeral director or funeral establishment for the crematory authority to perform the cremation;

(g) a statement that, to the best of the agent's knowledge, the human remains do not contain a pacemaker or any other material or implant that may be hazardous or cause damage to the cremation chamber or the person performing the cremation;

(h) the name of the agent or funeral establishment authorized to receive the cremated remains;

(i) the method by which disposition of the cremated remains is to take place, if known. If the authorization form does not specify final disposition in a grave, crypt, niche, or scattering area, the form may indicate that the cremated remains are to be held by the crematory authority for thirty days before they are released, unless they are picked up by or shipped to the agent or funeral establishment before that time. At the end of thirty days, if final disposition arrangements have not been made, the crematory authority may return the cremated remains to the agent, crematory authority, or funeral establishment. If at the end of sixty days no final disposition arrangements have been made, the crematory authority or funeral establishment in charge of arrangements may dispose of the cremated remains in accordance with Section 32-8-345(D);

(j) a listing of items of value to be delivered to the crematory authority with the human remains and instructions as to how the items should be handled;

(k) a specific statement authorizing the crematory authority to proceed with the cremation upon receipt of the human remains;

(l) the signature of the decedent's agent attesting to the accuracy of all statements contained on the cremation authorization form.

(3) Completed and executed burial transit permit in accordance with Regulation 61-19, Section 23.

(4) A cremation permit obtained in accordance with Section 17-5-600 or Section 17-5-610.

(B) If a person who may serve as a decedent's agent pursuant to Section 32-8-320 is not available in person to execute a cremation authorization form, the person shall send the funeral establishment a notarized facsimile transmission that contains the person's signature, name, address, phone number, and relationship to the decedent. Upon receipt of the transmission, this person is authorized to serve as the decedent's agent.

(C) An agent who signs a cremation authorization form is deemed to warrant to the best of the agent's knowledge that the facts set forth on the form are truthful, including that person's authority to order the cremation. An agent signing a cremation authorization form is personally and individually liable for all damages occasioned by and resulting from knowingly providing false information on the cremation authorization form authorizing the cremation.

(D) No crematory authority which cremated, released, or disposed of human remains is liable if the authority acted in accordance with chapter unless the crematory authority's actions were grossly negligent.

(E) After an agent has executed a cremation authorization form, the agent may revoke the authorization within twelve hours of its execution and instruct the funeral establishment to instruct the crematory authority to cancel the cremation. The instructions must be provided in writing. A funeral establishment and crematory authority shall honor instructions given to it by an agent under this subsection if it receives the instructions within twelve hours of the agent's execution of authorization form.

HISTORY: 1994 Act No. 435, Section 1; 2001 Act No. 73, Section 5.



SECTION 32-8-330. Crematory to retain permanent records.

(A) The crematory authority shall furnish to the person who delivers human remains to the crematory authority a receipt as prescribed by the board signed by the crematory authority or representative and the person who delivers the human remains. It must show the name of the decedent, the date and time of delivery, type casket or alternative container that was delivered, name of the person from whom the human remains were received, and the funeral establishment with whom the person is affiliated, and the name of the person who received the human remains on behalf of the crematory authority.

(B) The crematory authority shall retain in its permanent records the signature and name of the representative of a funeral establishment or the signature and name of the decedent's agent who received the cremated remains. It must show the name of the deceased, the date and time of the release, and the name of the representative of the crematory authority who released the cremated remains. If the release was to the United States Post Office, the crematory authority shall retain the return receipt requested card.

(C) A crematory authority shall maintain at its place of business a permanent record of each cremation that took place at its facility. The record shall contain the name of the decedent, the date of the cremation, and the final disposition of the cremated remains, if known.

(D) The crematory authority shall maintain for ten years a record of all cremated remains disposed of by the crematory authority.

(E) Upon completion of the cremation, the crematory authority shall file the burial transit permit in accordance with department regulations.

(F) All cemeteries shall maintain a record of all cremated remains that are disposed of on their property.

HISTORY: 1994 Act No. 435, Section 1.



SECTION 32-8-335. "Alternative container".

(A) A crematory authority and funeral establishment may require a decedent's agent to purchase an alternative container to contain the human remains before cremation but may not require the agent to purchase a casket before cremation for viewing or the actual cremation.

(B) No crematory authority may accept human remains from a funeral establishment unless the remains are delivered in a casket, cremation casket, or an alternative container unless the funeral establishment has made arrangements with the crematory authority to provide the casket, cremation casket, or an alternative container before cremation. Only a licensed crematory may perform cremations of human remains in this State and only a licensed funeral director or a funeral establishment may sell preneed and at-need merchandise.

(C) For purposes of this section, "alternative container" means a receptacle other than a casket, in which human remains are transported to a crematory and placed in a cremation chamber for cremation. An alternative container or cremation casket must be:

(a) composed of readily combustible materials suitable for cremation;

(b) resistant to leakage or spillage;

(c) rigid enough for handling with ease;

(d) able to provide protection for the health, safety, and personal integrity of crematory personnel.

HISTORY: 1994 Act No. 435, Section 1.



SECTION 32-8-340. Conditions for cremation, time period prior to cremation.

(A) Human remains may not be cremated before twenty-four hours have elapsed from the time of death as indicated on the attending physician's, medical examiner's, or coroner's certificate of death. However, if it is known that the decedent had an infectious or dangerous disease and if the time requirement is waived in writing by the attending physician, medical examiner, or coroner in the county in which the death occurred, the remains may be cremated before twenty-four hours have elapsed.

(B) No crematory authority shall cremate human remains when the authority has actual knowledge that human remains contain a pacemaker or other material or implant that may be potentially hazardous to the person performing the cremation or to the environment.

(C) No crematory authority shall refuse to accept human remains for cremation because the remains are not embalmed.

(D) If a crematory authority is unable or unauthorized to cremate human remains immediately upon taking custody of the remains, the crematory authority shall place the human remains in a holding facility which may be located in a cremation room. Access to a holding facility must be limited to authorized persons and must be constructed and maintained to preserve the health and safety of the crematory authority personnel.

(E) The casket, cremation casket, or alternative container must be cremated with the human remains or destroyed unless the crematory authority has notified the decedent's agent to the contrary on the cremation authorization form and obtained the written consent of the agent.

(F) No crematory authority may simultaneously cremate the human remains of more than one person within the same cremation chamber without the prior written consent of the agent. However, nothing in this subsection prevents the simultaneous cremation within the same cremation chamber of body parts that have been used for anatomical study delivered by a licensed hospital or medical facility in this State to the crematory authority from multiple sources or the use of cremation equipment that contains more than one cremation chamber.

(G) A crematory authority may not remove dental gold, body parts, organs, or any item of value before a cremation without previously having received specific written authorization from the decedent's agent and written instructions on the delivery of these items to the agent. A crematory authority may not profit from taking or assisting in removal of valuables.

(H) Upon the completion of a cremation, and insofar as is commercially reasonable, the cremated remains and foreign matter of the cremation process must be removed from the cremation chamber and devices used to process cremated remains. Foreign matter must be disposed of as indicated on the authorization form signed by the decedent's agent and particulates and ambient dust must be governed by the department.

(I) If all of the recovered cremated remains do not fit within the receptacle that has been selected, the remainder of the cremated remains must be returned in a separate container to the decedent's agent. The crematory authority may not return to an agent more or less cremated remains than were removed from the cremation chamber.

(J) A crematory authority may not knowingly represent to a decedent's agent that a temporary container or an urn contains the cremated remains of a specific decedent when it does not.

(K) A crematory authority shall maintain an identification system that ensures identification of the human remains while in the authority's possession throughout all phases of the cremation process.

HISTORY: 1994 Act No. 435, Section 1.



SECTION 32-8-345. Crematory authority or licensed funeral establishments responsibility for the final disposition of the cremated remains.

(A) The agent or a licensed funeral establishment or crematory authority is responsible for the final disposition of the cremated remains.

(B) Cremated remains may be disposed of by placing in a grave, crypt, niche, by scattering them in a scattering area, or in any manner on the private property of a consenting owner. If cremated remains are disposed of on public lands or water, all state and federal laws apply.

(C) Upon completion of the cremation process, if the crematory authority has not been instructed to arrange for the mailing, interment, inurnment, or scattering of the cremated remains, the crematory authority shall deliver in person or mail the cremated remains accompanied by the cremation certificate to the designee specified on the cremation authorization form. If no designee is specified, the cremated remains must be delivered in person or mailed to the decedent's agent. The cremated remains must be delivered in person or delivered to the United States Post Office or to a bonded licensed courier service to be sent by registered and return receipt requested mail. Upon receipt of the cremated remains accompanied by a photocopy of the Burial Transit Permit and Cremation Certificate, the individual receiving them may transport and dispose of them in any manner in accordance with this section. After delivery in person or to the United States Post Office or to a bonded, licensed courier service, the crematory authority is discharged from any legal obligation or liability concerning the cremated remains.

(D) If after a period of sixty days from the date of cremation the decedent's agent has not instructed the funeral establishment or crematory authority to arrange for final disposition of the cremated remains or claimed the cremated remains, the funeral establishment or crematory authority may dispose of the cremated remains in any manner permitted by this section. The funeral establishment or crematory authority shall keep a permanent record identifying the site of final disposition. The agent is responsible for reimbursing all expenses incurred in disposing of the cremated remains. Upon disposing the cremated remains, the funeral establishment or crematory authority is discharged from any legal obligation or liability concerning the cremated remains. A funeral establishment or crematory authority in possession of remains cremated before July 1, 1994, may dispose of them in accordance with this section.

(E) Except with the express written permission of the decedent's agent, no person may:

(1) dispose of cremated remains in a manner or in a location so that the cremated remains are commingled with those of another. This does not apply to the scattering of cremated remains at sea, by air, or in an area located in a dedicated cemetery and used exclusively for the purpose of disposing of cremated remains;

(2) place cremated remains of more than one person in the same temporary container or urn.

HISTORY: 1994 Act No. 435, Section 1.



SECTION 32-8-350. Crematory's liability for damages.

(A) A crematory authority is not liable for damages arising from cremating the human remains designated by a cremation authorization form if the form complies with Section 32-8-325 and if the cremation is performed in accordance with this chapter.

(B) A crematory authority is not liable for damages resulting from refusing to accept or cremate human remains or refusing to release or dispose of cremated remains if the authority is aware of a dispute concerning the remains or if the authority has a reasonable basis for questioning a statement or representation made by the decedent's agent.

(C) A crematory authority is not responsible or liable for valuables delivered with the human remains unless the crematory authority has received written instructions in accordance with Section 32-8-325(A)(2)(j).

(D) No cemetery is liable for cremated remains that are dumped, scattered, or otherwise deposited on the cemetery in violation of this chapter, if that action is taken without the cemetery's consent.

HISTORY: 1994 Act No. 435, Section 1.



SECTION 32-8-355. Human remains; presence of pacemaker.

If a decedent's agent informs the funeral establishment on the cremation authorization form of the presence of a pacemaker in the human remains, the funeral establishment must ensure that all necessary steps have been taken to remove the pacemaker before delivering the human remains to the crematory authority. If the funeral establishment who delivers the human remains to the crematory knows of the presence of a pacemaker in the human remains and fails to ensure that the pacemaker has been removed before delivery and if the remains are cremated with the pacemaker, the funeral establishment who delivered the human remains to the crematory and who knew of the presence of the pacemaker is liable for all resulting damages.

HISTORY: 1994 Act No. 435, Section 1.



SECTION 32-8-360. Boards; refusal to issue or renew license; suspension or revocation of a funeral director or embalmer.

(A) The board may refuse to issue or renew the license or may suspend or revoke the license of a funeral director or embalmer who violates a provision of this chapter.

(B) A person who violates a provision of this chapter is subject to a civil fine not to exceed five thousand dollars.

(C) The provisions of Section 40-19-160 apply to disciplinary actions under this chapter.

HISTORY: 1994 Act No. 435, Section 1.



SECTION 32-8-365. Solicitation.

Solicitations under this chapter are governed by Sections 32-7-90 and 40-19-180.

HISTORY: 1994 Act No. 435, Section 1.



SECTION 32-8-370. Comprehensive cremation statute.

This chapter must be construed and interpreted as a comprehensive cremation statute, and the provisions of the article take precedence over any existing laws containing provisions applicable to cremation but that do not specifically or comprehensively address cremation.

HISTORY: 1994 Act No. 435, Section 1.



SECTION 32-8-375. Continuing education courses for removal and disposition of pacemakers.

The board shall offer or arrange for continuing education courses addressing the removal and disposition of pacemakers by licensed embalmers.

HISTORY: 1994 Act No. 435, Section 1.



SECTION 32-8-380. Promulgate regulations.

The South Carolina State Board of Funeral Service shall promulgate regulations to carry out the provisions of this chapter including, but not limited to, the regulation of crematories whether or not constructed on the grounds of a funeral establishment.

HISTORY: 1994 Act No. 435, Section 1.



SECTION 32-8-385. Requirement for at least one trained individual in performing cremations.

A crematory is required to have in its employ at least one individual who has been trained in performing cremations by the licensed crematory authority who is his employer, by the manufacturer of the equipment to be used to perform cremations, or by some other appropriate method as provided by regulation of the board. Upon meeting the above requirements, this individual is considered to be sufficiently trained for purposes of this chapter.

HISTORY: 1994 Act No. 435, Section 1.






CHAPTER 9 - SEPARATE COMPOSITION OF ONE OF JOINT DEBTORS

SECTION 32-9-10. Separate composition of indebtedness by join debtor.

Any joint debtor may make a separate composition with his creditor as prescribed in this section. Such composition shall discharge the debtor making it and him only. The creditor must execute to the compounding debtor a release of the indebtedness or other instrument exonerating him therefrom. A member of a partnership cannot thus compound for a partnership debt until the partnership has been dissolved by mutual consent or otherwise. In that case the instrument must release or exonerate him from all liability incurred by reason of his connection with the partnership. An instrument given pursuant to this section shall not impair the creditor's right of action against any other joint debtor or his right to take any other proceeding against the latter unless an intent to release or exonerate him appears affirmatively upon the face thereof.

HISTORY: 1962 Code Section 11-251; 1952 Code Section 11-251; 1942 Code Section 7038; 1932 Code Section 7038; Civ. C. '22 Section 5598; Civ. C. '12 Section 3944; Civ. C. '02 Section 2841; R. S. 2311; 1883 (18) 431.



SECTION 32-9-20. Satisfying judgment recovered.

An instrument given pursuant to Section 32-9-10 shall be deemed a satisfaction piece for the purpose of satisfying any judgment recovered upon an indebtedness released or discharged thereby as far as the judgment affects the compounding debtor. When a judgment is satisfied thereby a special entry must be made upon the judgment roll to the effect that the judgment is satisfied as to the compounding debtor only.

HISTORY: 1962 Code Section 11-252; 1952 Code Section 11-252; 1942 Code Section 7039; 1932 Code Section 7039; Civ. C. '22 Section 5599; Civ. C. '12 Section 3945; Civ. C. '02 Section 2842; R. S. 2312; 1883 (18) 431.



SECTION 32-9-30. Rights of joint debtor who has not compounded.

When a joint debtor has thus compounded a joint debtor who has not compounded may make any defense or counterclaim or have any other relief as against the creditor to which he would have been entitled if the composition had not been made. He may require the compounding debtor to contribute his ratable proportion of the joint debt or of the partnership debts, as the case may be, as if the latter had not been discharged. And the debtor who has not compounded with his creditor may set up by way of discount against such creditor the amount compounded by his joint debtor.

HISTORY: 1962 Code Section 11-253; 1952 Code Section 11-253; 1942 Code Section 7040; 1932 Code Section 7040; Civ. C. '22 Section 5600; Civ. C. '12 Section 3946; Civ. C. '02 Section 2843; R. S. 2313; 1883 (18) 431.






CHAPTER 11 - AGENTS ACTING AFTER DEATH OF PRINCIPAL

SECTION 32-11-10. Binding effect of acts of agent acting for deceased principal.

If any agent constituted by power of attorney or other authority shall do any act for his principal which would be lawful if such principal were living such act shall be valid and binding on the estate of the principal, although he or she may have died before such act was done, provided the party treating with such agent dealt bona fide, not knowing at the time of the doing of such act that such principal was dead.

HISTORY: 1962 Code Section 11-301; 1952 Code Section 11-301; 1942 Code Section 7018; 1932 Code Section 7018; Civ. C. '22 Section 3848; Civ. C. '12 Section 2536; Civ. C. '02 Section 1678; G. S. 1302; R. S. 1405; 1828 (6) 359; 1945 (44) 48.



SECTION 32-11-20. Binding nature of notes or bills made before death and negotiated or transferred by agent afterwards.

If any note or bill, whether filled up before or after having been signed or endorsed, shall be negotiated or transferred after the death of such drawer or endorser by an agent duly constituted in the lifetime of such drawer or endorser, such note or bill shall be valid and binding on the estate, in like manner as though he had not died before such negotiation or transfer, if the receiver of such note or bill received the same bona fide, without a knowledge of such death, and if the act of the agent would have been binding on the principal if it had been done before such death. The act to be done, either under the power of attorney or authority or in relation to the bill or note, must be done within nine months after the death of the principal or of the drawer or endorser of such note or bill.

HISTORY: 1962 Code Section 11-302; 1952 Code Section 11-302; 1942 Code Section 7019; 1932 Code Section 7019; Civ. C. '22 Section 3849; Civ. C. '12 Section 2537; Civ. C. '02 Section 1679; G. S. 1291; R. S. 1406; 1828 (6) 359; 1960 (51) 1735.



SECTION 32-11-30. Affidavit as proof of lack of knowledge of death of principal.

An affidavit executed by the attorney in fact or agent setting forth that he has not or had not at the time of doing any act pursuant to the power of attorney received actual knowledge or actual notice of the death of the principal or notice of any facts indicating his death shall, in the absence of fraud, be conclusive proof of the absence of knowledge or notice by such agent of the death of the principal at such time. If the exercise of the power requires the execution and delivery of any instrument which is recordable under the laws of the State such affidavit shall likewise be recordable.

HISTORY: 1962 Code Section 11-303; 1952 Code Section 11-303; 1942 Code Section 7018; 1932 Code Section 7018; Civ. C. '22 Section 3848; Civ. C. '12 Section 2536; Civ. C. '02 Section 1678; G. S. 1302; R. S. 1405; 1828 (6) 359; 1945 (44) 48.



SECTION 32-11-40. Effect of report that principal is "missing" or "missing in action".

No report or listing, either official or otherwise, of "missing" or "missing in action" regarding any person in connection with any activity pertaining to or connected with the prosecution of any war in which the United States is then engaged, as such words "missing" or "missing in action" are used in military parlance, shall constitute or be interpreted as constituting actual knowledge or actual notice of the death of such principal or notice of any facts indicating the death of such person or shall operate to revoke the agency.

HISTORY: 1962 Code Section 11-304; 1952 Code Section 11-304; 1942 Code Section 7018; 1932 Code Section 7018; Civ. C. '22 Section 3848; Civ. C. '12 Section 2536; Civ. C. '02 Section 1678; G. S. 1302; R. S. 1405; 1828 (6) 359; 1945 (44) 48.






CHAPTER 13 - CONTRACT FOR REIMBURSEMENT OF FEDERAL MANUFACTURER'S EXCISE TAX

SECTION 32-13-110. Contract for reimbursement of federal manufacturer's excise tax; security for payment.

(A) If a contract calls for one party to reimburse the other party for the federal manufacturer's excise tax levied by Part III, Subchapter A, Chapter 32 of the United States Internal Revenue Code, whether as a separate item or as part of the price, there exists for the party making the reimbursement a contractual right relating to the timing of that payment which may be invoked at the option of the party as provided in subsection (B).

(B) The party making the reimbursement is not required to tender payment for the taxes more than one business day before the time that the other party is required to remit the taxes to the United States Internal Revenue Service.

(C) If a party exercises the option provided in subsections (A) and (B), the other party may demand security for the payment of the taxes in proportion to the amount the taxes represent compared to the security demanded on the contract as a whole. That party, however, may not change the other payment terms of the contract without a valid business reason other than to exercise the option as provided in subsections (A) and (B) except to require the payment of the taxes under the option to be made by electronic transfer of funds.

(D) The party exercising the option provided in subsections (A) and (B) shall notify the other party in writing of the intent to exercise the payment option and the effective date of the exercise which must be no earlier than thirty days after the notice of intent is received or the beginning of the next federal tax quarter, whichever is later.

(E) This section applies to all contracts now in effect which have no expiration date and are continuing contracts and to all other contracts entered into or renewed after the effective date of this section. A contract in force and effect on the effective date of this section, which, by its own terms terminates on a date subsequent to it, must be governed by the law as it existed before the effective date of this section.

(F) The option provided for in subsections (A) and (B) does not impair the obligations arising under any contract executed before the effective date of this section. If the option provided for in subsections (A) and (B) is exercised, it does not relieve the party of the obligation to make the reimbursement as provided for in the contract but affects only the timing of when that reimbursement must be tendered.

HISTORY: 2004 Act No. 278, Section 2.









Title 33 - Corporations, Partnerships and Associations

CHAPTER 1 - GENERAL PROVISIONS

SECTION 33-1-101. Short title.

Chapters 1 through 20 of Title 33 is known and may be cited as the "South Carolina Business Corporation Act of 1988".

HISTORY: Derived from 1976 Code Section 33-1-10 [1962 Code Section 12.11.1; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-1-102. Reservation of power to amend or repeal.

The General Assembly of South Carolina has power to provide regulations regarding Chapters 1 through 20 of this Title and to amend or repeal all or any part of Chapters 1 through 20 of Title 33 or its regulations at any time; and all domestic and foreign corporations subject to Chapters 1 through 20 of this Title are governed by the amendment or repeal.

HISTORY: Derived from 1976 Code Section 33-1-90 [1962 Code Section 12-11.9; 1962 (52) 1996; 1981 Act No. 146 Section 2; Repealed 1988 Act No. 444 Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-1-103. Designation of representation in magistrates' court; unauthorized practice of law.

A corporation or partnership, as defined in this section, may designate an employee or principal of the corporation or partnership to represent it in magistrates' court. This designation must be in writing and must be submitted to the magistrate at the time the initial pleading in the case is filed by the party. Notwithstanding the provisions of Chapter 5 of Title 40 or any other provision of law, the person so designated, while representing the corporation or partnership in magistrates' court, is not engaging in the unauthorized practice of law.

As used in this section, a corporation or partnership is defined as a general partnership, a limited liability partnership, a limited liability company, a limited partnership, a professional association, a professional corporation, a nonprofit corporation, a business corporation, or a statutory close corporation.

HISTORY: 2002 Act No. 201, Section 1.



SECTION 33-1-200. Filing requirements.

(a) A document must satisfy the requirements of this section, and of any other section that adds to or varies from these requirements, to be entitled to filing by the Secretary of State.

(b) Chapters 1 through 20 of this Title must require or permit filing the document in the office of the Secretary of State.

(c) The document must contain the information required by Chapters 1 through 20 of this Title. It may contain other information as well.

(d) The document must be in a medium and form as permitted by the Secretary of State.

(e) The document must be in the English language. A corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(f) The document must be executed:

(1) by the chairman of the board of directors of a domestic or foreign corporation, or by its president, or by another of its officers;

(2) if directors have not been selected or the corporation has not been formed, by an incorporator; or

(3) if the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(g) The person executing the document shall sign it and state beneath or opposite his signature his name and the capacity in which he signs. The document may but need not contain: (1) the corporate seal, (2) an attestation by the secretary or an assistant secretary, and (3) an acknowledgment, verification, or proof.

(h) If the Secretary of State has prescribed a mandatory form for the document under Section 33-1-210, the document must be in or on the prescribed form.

(i) The document must be delivered to the office of the Secretary of State for filing and must be accompanied by one exact or conformed copy (except as provided in Sections 33-5-103 and 33-15-109), the correct filing fee, and any franchise tax, license fee, or penalty required by the act or other law.

HISTORY: Derived from 1976 Code Section 33-1-40 [1962 Code Section 12-11.4; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], Section 33-1-50 [1962 Code Section 12-11.5; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], Section 33-1-60 [1962 Code Section 12-11.6; 1962 (52) 1996; 1963 (53) 327; 1964 (53) 1910; 1968 (55) 3046; 1970 (56) 1932; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], Section 33-1-70 [1962 Code Section 12-11.7; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 2], Section 33-7-30 [1962 Code Section 12-14.3; 1952 Code Section 12-58; 1942 Code Sections 7726, 7729; 1932 Code Sections 7726, 7729; Civ. C. '22 Sections 4301, 4304; Civ. C. '12 Sections 1883, 2834; Civ. C. '02 Sections 1880, 1883; 1896 (22) 92, 94; 1897 (22) 522; 1900 (23) 386; 1903 (24) 75; 1920 (31) 754; 1923 (33) 157; 1936 (39) 1337; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-7-40 [1962 Code Section 12-14.4; 1962 (52) 1996; 1976 Act No. 553, Section 2; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 2005 Act No. 101, Section 1, eff June 1, 2005.



SECTION 33-1-210. Forms.

(a) The Secretary of State may prescribe and furnish on request forms for:

(1) an application for a certificate of existence,

(2) a foreign corporation's application for a certificate of authority to transact business in this State,

(3) a foreign corporation's application for a certificate of withdrawal, and

(4) in conjunction with the Department of Revenue, the annual report. If the Secretary of State so requires, use of these forms is mandatory. The Secretary of State, through regulation, may prescribe a mandatory form in regard to any other forms required or permitted by Chapters 1 through 20 of this Title to be filed in his office. All such mandatory forms must comply with all statutory requirements contained in Chapters 1 through 20 of this Title.

(b) The Secretary of State may prescribe and furnish on request forms for other documents required or permitted to be filed by Chapters 1 through 20 of this Title but their use is not mandatory.

HISTORY: 1988 Act No. 444, Section 2; 1993 Act No. 181, Section 512.



SECTION 33-1-220. Filing, service, and copying fees.

(a) The Secretary of State shall collect the following fees when the documents described in this subsection are delivered to him for filing:

DOCUMENT FEE

(1) Articles of incorporation $10.00.

(2) Application for use of indistinguishable name $10.00.

(3) Application for reserved name $10.00.

(4) Notice of transfer of reserved name $ 3.00.

(5) Application for registered name $10.00.

(6) Application for renewal of registered name $10.00.

(7) Corporation's statement of change of registered agent or $10.00.

registered office or both

(8) Agent's statement of change of registered office for each $ 2.00.

affected corporation

(9) Agent's statement of resignation $ 3.00.

(10) Amendment of articles of incorporation $10.00.

(11) Restatement of articles of incorporation with amendment of $10.00.

articles

(12) Articles of merger or share exchange $10.00.

(13) Articles of dissolution $10.00.

(14) Articles of revocation of dissolution $10.00.

(15) Certificate of administrative dissolution No fee.

(16) Application for reinstatement following administrative $25.00.

dissolution

(17) Certificate of reinstatement No fee.

(18) Certificate of judicial dissolution No fee.

(19) Application for certificate of authority $10.00.

(20) Application for amended certificate of authority $10.00.

(21) Application for certificate of withdrawal $10.00.

(22) Certificate of revocation of authority to transact business No fee.

(23) Annual report--As provided in Section 12-19-20 Fee Paid

to the

Departm-

ent of

Revenue

(24) Articles of correction $10.00.

(25) Application for certificate of existence or authorization $ 2.00.

(26) Articles of domestication $10.00.

(27) Articles of conversion $10.00.

(28) Any other document required or authorized to be filed by this $ 10.00.

act.

(b) The Secretary of State shall collect a fee of ten dollars each time process is served on him under Chapters 1 through 20 of this Title. The party to a proceeding causing service of process is entitled to recover this fee as costs if he prevails in the proceeding.

(c) The Secretary of State shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign corporation:

(1) for copying, one dollar for the first page and fifty cents for each additional page; and

(2) two dollars for the certificate.

(d) Before filing any of the following documents, the Secretary of State shall collect the following taxes that must be remitted to the State Treasurer for use of the State:

(1) articles of incorporation, one hundred dollars plus the minimum license fee imposed pursuant to Chapter 19 of Title 12;

(2) amendment to articles of incorporation, one hundred dollars;

(3) articles of merger or share exchange, one hundred dollars;

(4) application by a foreign corporation for a certificate of authority to do business in South Carolina, one hundred dollars plus the minimum license fee imposed pursuant to Chapter 19 of Title 12;

(5) amendment by a foreign corporation of its certificate of authority, one hundred dollars;

(6) articles of conversion pursuant to either Section 33-11-111 or Section 33-11-113, one hundred dollars;

(7) articles of domestication pursuant to Section 33-9-100, one hundred dollars.

HISTORY: Derived from 1976 Code Section 33-29-10 [1962 Code Section 12-31; 1963 (53) 146; 1981 Act No. 146, Section 8; 1985 Act No. 72 Section 4; Repealed, 1988 Act No. 659, Section 31], Section 33-29-20 [1962 Code Section 12-31.1; 1963 (53) 146; Repealed, 1988 Act No. 659, Section 31], and Section 33-29-30 [1962 Code Section 12-31.2; 1963 (53) 146; Repealed, 1988 Act No. 659, Section 31]; 1988 Act No. 444, Section 2; 1994 Act No. 378, Section 4; 2004 Act No. 221, Section 8.



SECTION 33-1-230. Effective time and date of filing.

(a) Except as provided in subsection (b) of this section and Section 33-1-240(c), a document accepted for filing is effective:

(1) at the time for filing on the date it is filed, as evidenced by the Secretary of State's date and time endorsement on the original document; or

(2) at the time specified in the document as its effective time on the date it is filed.

(b) A document may specify a delayed effective time and date, and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date it is filed.

HISTORY: Derived from 1976 Section 33-1-60 [1962 Code Section 12-11.6; 1962 (52) 1996; 1963 (53) 327; 1964 (53) 1910; 1968 (55) 3046; 1970 (56) 1932; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], Section 33-7-30 [1962 Code Section 12-14.3; 1952 Code Section 12-58; 1942 Code Sections 7726, 7729; 1932 Code Sections 7726, 7729; Civ. C. '22 Sections 4301, 4304; Civ. C. '12 Sections 1883, 2834; Civ. C. '02 Sections 1880, 1883; 1896 (22) 92, 94; 1897 (22) 522; 1900 (23) 386; 1903 (24) 75; 1920 (31) 754; 1923 (33) 157; 1936 (39) 1337; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-7-50 [1962 Code Section 12-14.5; 1952 Code Sections 12-59, 12-60; 1942 Code Section 7730; 1932 Code Section 7730; Civ. C. '22 Section 4305; Civ. C. '12 Section 2838; Civ. C. '02 Section 1884; 1896 (22) 94; 1920 (31) 754; 1936 (39) 1320; 1960 (51) 1927; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-1-240. Correcting filed document.

(a) A domestic or foreign corporation may correct a document filed by the Secretary of State if the document (1) contains an incorrect statement or (2) was defectively executed, attested, sealed, verified, or acknowledged.

(b) A document is corrected:

(1) by preparing articles of correction that (i) describe the document (including its filing date) or attach a copy of it to the articles, (ii) specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective, and (iii) correct the incorrect statement or defective execution; and

(2) by delivering the articles to the Secretary of State for filing.

(c) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-1-250. Filing duty of Secretary of State.

(a) If a document delivered to the office of the Secretary of State for filing satisfies the requirements of Section 33-1-200, the Secretary of State shall file it.

(b) The Secretary of State files a document by stamping or otherwise endorsing "Filed", together with his name and official title and the date and time of receipt, on both the original and document copy, together with a further endorsement that the document copy is a true copy of the original document. After filing a document, except as provided in Sections 33-5-103 and 33-15-200, the Secretary of State shall deliver the document copy to the domestic or foreign corporation or its representative and the document copy must be retained as a part of the permanent records of the corporation.

(c) If the Secretary of State refuses to file a document, he shall return it to the domestic or foreign corporation or its representative within five days after the document was delivered, together with a brief, written explanation of the reason for his refusal.

(d) The Secretary of State's duty to file documents under this section is ministerial. His filing or refusing to file a document does not:

(1) affect the validity or invalidity of the document in whole or part;

(2) relate to the correctness or incorrectness of information contained in the document;

(3) create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.

HISTORY: Derived from 1976 Code Section 33-1-60 [1962 Code Section 12-11.6; 1962 (52) 1996; 1963 (53) 327; 1964 (53) 1910; 1968 (55) 3046; 1970 (56) 1932; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-7-40 [1962 Code Section 12-14.4; 1962 (52) 1996; 1976 Act No. 553, Section 2; 1981 Act No. 146, Section 2; Repealed 1788 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-1-260. Appeal from Secretary of State's refusal to file document.

(a) If the Secretary of State refuses to file a document delivered to his office for filing, the domestic or foreign corporation may appeal the refusal within thirty days after the return of the document to the Circuit Court of Richland County. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the Secretary of State's explanation of his refusal to file.

(b) The court may summarily order the Secretary of State to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-1-270. Evidentiary effect of copy of filed document.

A certificate attached to a copy of a document filed by the Secretary of State, bearing his signature (which may be in facsimile) and the seal of this State, is conclusive evidence that the original document is on file with the Secretary of State and must be taken and received in all courts, public offices, official bodies, and in all proceedings as prima facie evidence of the facts therein stated.

HISTORY: Derived from 1972 Code Section 33-1-60 [1962 Code Section 12-11.6; 1962 (52) 1996; 1963 (53) 327; 1964 (53) 1910; 1968 (55) 3046; 1970 (56) 1932; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-1-280. Certificate of existence.

(a) Anyone may apply to the Secretary of State to furnish a certificate of existence for a domestic corporation or a certificate of authorization for a foreign corporation.

(b) A certificate of existence or authorization sets forth:

(1) the domestic corporation's corporate name or the foreign corporation's corporate name used in this State;

(2) that (i) the domestic corporation is duly incorporated under the law of this State, the date of its incorporation, and the period of its duration if less than perpetual; or (ii) the foreign corporation is authorized to transact business in this State;

(3) that all fees, taxes, and penalties owed to the Secretary of State have been paid;

(4) that the Secretary of State has not mailed notice to the corporation pursuant to either Section 33-14-210 or 33-15-310 that the corporation is subject to being dissolved or its authority revoked;

(5) that articles of dissolution have not been filed; and

(6) other facts of record in the office of the Secretary of State that may be requested by the applicant.

(c) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this State.

HISTORY: 1988 Act No. 444, Section 2; 1988 Act No. 659, Section 22.



SECTION 33-1-290. Penalty for signing false document.

(a) A person commits an offense if he signs a document he knows is false in any material respect (including an omission of a material fact necessary in order to make the statements made in light of the circumstances under which they were made, not misleading) with intent that the document be delivered to the Secretary of State for filing.

(b) An offense under this section is a misdemeanor punishable by a fine of not to exceed five hundred dollars.

(c) Any person who violates subsection (a) is liable to any person who is damaged thereby.

HISTORY: Derived from 1976 Code Section 33-25-60 [1962 Code Section 12-24:6; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed 1988 Act 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-1-300. Powers.

The Secretary of State has the power reasonably necessary to perform the duties required of him by Chapters 1 through 20 of this Title.

HISTORY: Derived from 1976 Code Section 33-25-20 [1962 Code Section 12-24.2; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-1-400. Act definitions.

As used in Chapters 1 through 19 of this title:

(1) "Agreement" includes a valid agreement, written or oral, of the shareholders or between any of the shareholders and the corporation as to the affairs of the corporation and the conduct of its business. The bylaws of a corporation are an agreement.

(2) "Articles of incorporation" includes amended and restated articles of incorporation and articles of merger.

(3) "Authorized shares" means the shares of all classes a domestic or foreign corporation is authorized to issue.

(4) "Corporation" or "domestic corporation" means a corporation for profit, which is not a foreign corporation, incorporated pursuant or subject to the provisions of Chapters 1 through 20 of this Title. "Corporation" or "domestic corporation" also may include a " nonprofit" corporation to the extent permitted by the provisions of Section 33-20-103.

(5) "Conspicuous" means written so that a reasonable person against whom the writing is to operate should notice it. For example, printing in italics, boldface, or contrasting color, or typing in capitals or underlined is conspicuous.

(6) "Deliver" includes mail.

(7) "Distribution" means a direct or indirect transfer of money or other property, except its own shares, or incurring of indebtedness by a corporation to or for the benefit of its shareholders in respect to its shares. A distribution may be in the form of a declaration or payment of a dividend, a purchase, redemption, or other acquisition of shares, a distribution of indebtedness, or other distribution.

(8) "Effective date of notice" is defined in Section 33-1-410.

(9) "Electronic transmission" or "electronically transmitted" means a process of communication not directly involving the physical transfer of paper that is suitable for the retention, retrieval, and reproduction of information by the recipient.

(10) "Employee" includes an officer but not a director, unless a director accepts duties that make him also an employee.

(11) "Entity" includes corporation and foreign corporation; not-for-profit corporation; profit and not-for-profit unincorporated association; business trust, estate, partnership, trust, and two or more persons having a joint or common economic interest; and state, United States, and foreign government.

(12) "Foreign corporation" means a corporation for profit incorporated pursuant to a law other than the law of this State.

(13) "Governmental subdivision" includes authority, county, district, and municipality.

(14) "Includes" denotes a partial definition.

(15) "Individual" includes the estate of an incompetent or deceased individual.

(16) "Limited partnership" means a limited partnership created pursuant to the Uniform Limited Partnership Act, Chapter 42 of Title 33, a predecessor law, or a comparable law of another jurisdiction.

(17) "Means" denotes an exhaustive definition.

(18) "Notice" is defined in Section 33-1-410.

(19) "Partnership" means a general partnership subject to the Uniform Partnership Act, Chapter 41 of Title 33, a predecessor law, or a comparable law of another jurisdiction.

(20) "Person" includes individual and entity.

(21) "Principal office" means the in-state or out-of-state location of the principal executive offices of a domestic or foreign corporation as designated in the annual report.

(22) "Proceeding" includes civil suit and criminal, administrative, and investigatory action, and formal or informal arbitration.

(23) "Record date" means the date established by Chapter 6 or 7 on which a corporation determines the identity of its shareholders for purposes of Chapters 1 through 20 of this title.

(24) "Secretary" means the corporate officer to whom the board of directors has delegated responsibility pursuant to Section 33-8-400(c) for custody of the minutes of the meetings of the board of directors and of the shareholders and for authenticating records of the corporation.

(25) "Shares" mean the units into which the proprietary interests in a corporation are divided.

(26) "Shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent rights granted by a nominee certificate are on file with a corporation. Creditors of a corporation may have the rights of a shareholder as allowed in the corporation's articles of incorporation.

(27) "State" includes a state, commonwealth, territory, and insular possession, and their agencies and governmental subdivisions, of the United States and the District of Columbia.

(28) "Subscriber" means a person who subscribes for shares in a corporation before or after incorporation.

(29) "United States" includes district, authority, bureau, commission, department, and other agency of the United States.

(30) "Voting group" means all shares of one or more classes or series that may vote and be counted together collectively on a matter at a meeting of shareholders pursuant to the articles of incorporation or Chapters 1 through 20 of this title. Shares entitled to vote generally on the matter are for that purpose a single voting group.

(31) "Public corporation" means a corporation that has a class of equity securities registered with a federal agency pursuant to the Securities Exchange Act of 1934 or a successor act to the Securities Exchange Act of 1934.

HISTORY: Derived from 1976 Code Section 33-1-20 [1962 Code Section 12-11.2; 1962 (52) 1996; 1981 Act No. 146, Section 2; 1985 Act No. 72, Section 7; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1998 Act No. 328, Section 9; 2000 Act No. 371, Section 1; 2004 Act No. 221, Section 9.



SECTION 33-1-410. Notice.

(a) Notice under Chapters 1 through 20 of this Title must be in writing unless oral notice is reasonable under the circumstances.

(b) Notice may be communicated in person; by telephone, telegraph, teletype, or other form of wire or wireless communication; or by mail or private carrier. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published; or by radio, television, or other form of public broadcast communication.

(c) Written notice by a domestic or foreign corporation to its shareholder, if in a comprehensible form, is effective when mailed, if mailed postpaid and correctly addressed to the shareholder's address shown in the corporation's current record of shareholders; however, a notice to a shareholder of a public corporation of a meeting of shareholders which accompanies a proxy statement or information statement is effective when it is addressed and mailed or transmitted in any manner which satisfies the applicable rules of the Securities and Exchange Commission requiring delivery of a proxy statement including, without limitation, rules regarding delivery to shareholders sharing an address and implied consent to such delivery.

(d) Written notice to a domestic or foreign corporation (authorized to transact business in this State) may be addressed to its registered agent at its registered office or to the corporation or its secretary at its principal office shown in its most recent annual report or, in the case of a foreign corporation that has not yet delivered an annual report, in its application for a certificate of authority.

(e) Except as provided in subsection (c), written notice, if in a comprehensible form, is effective at the earliest of the following:

(1) when received;

(2) five days after its deposit in the United States mail, as evidenced by the postmark, if mailed postpaid and correctly addressed;

(3) on the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.

(f) Oral notice is effective when communicated if communicated in a comprehensible manner.

(g) If Chapters 1 through 20 of this Title prescribes notice requirements for particular circumstances, those requirements govern. If articles of incorporation or bylaws prescribe notice requirements, not inconsistent with this section or other provisions of Chapters 1 through 20 of this Title, those requirements govern.

HISTORY: 1988 Act No. 444, Section 2; 2004 Act No. 221, Section 10.



SECTION 33-1-420. Number of shareholders.

(a) For purposes of Chapters 1 through 20 of this Title, the following identified as a shareholder in a corporation's current record of shareholders constitutes one shareholder:

(1) three or fewer co-owners;

(2) a corporation, partnership, trust, estate, or other entity;

(3) the trustees, guardians, custodians, or other fiduciaries of a single trust, estate, or account.

(b) For purposes of Chapters 1 through 20 of this Title, shareholdings registered in substantially similar names constitute one shareholder if it is reasonable to believe that the names represent the same person.

HISTORY: 1988 Act No. 444, Section 2.






CHAPTER 2 - INCORPORATION

SECTION 33-2-101. Incorporators.

Any person may act as the incorporator of a corporation by delivering articles of incorporation to the Secretary of State for filing.

HISTORY: Derived from 1976 Code Section 33-7-20 [1962 Code Section 12-14.2; 1952 Code Section 12-52; 1942 Code Sections 7726, 7729; 1932 Code Sections 7726, 7729; Civ. C. '22 Sections 4301, 4304; Civ. C. '12 Sections 2834, 2837; Civ. C. '02 Sections 1880, 1883; 1896 (22) 92, 94; 1897 (22) 522; 1900 (23) 386; 1903 (24) 75; 1920 (31) 754; 1923 (33) 157; 1936 (39) 1337; 1952 (47) 2173; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-2-102. Articles of incorporation.

(a) The articles of incorporation must set forth:

(1) a corporate name for the corporation that satisfies the requirements of Section 33-4-101;

(2) the number of shares the corporation is authorized to issue, itemized by classes;

(3) the street address of the corporation's initial registered office and the name of its initial registered agent at that office;

(4) the name and address of each incorporator;

(5) the signature of each incorporator; and

(6) a certificate, signed by an attorney licensed to practice in this State, that all of the requirements of this section have been complied with.

(b) The articles of incorporation may set forth:

(1) The names and addresses of the individuals who are to serve as the initial directors;

(2) Provisions not inconsistent with the law regarding:

(i) the purpose for which the corporation is organized;

(ii) managing the business and regulating the affairs of the corporation;

(iii) defining, limiting, and regulating the powers of the corporation, its board of directors, and shareholders;

(iv) a par value for authorized shares or classes of shares;

(v) the imposition of personal liability on shareholders for the debts of the corporation to a specified extent and upon specified conditions; and

(3) any provision that under Chapters 1 through 20 of this Title is required or permitted to be set forth in the bylaws.

(c) The articles of incorporation need not set forth any of the corporate powers enumerated in Chapters 1 through 20 of this Title.

(d) To be filed, the articles of incorporation must additionally be accompanied by the initial annual report of the corporation as specified in Section 12-20-40.

(e) The articles of incorporation of any corporation that either has a class of voting shares registered with the Securities and Exchange Commission or another federal agency under Section 12 of the Securities Exchange Act of 1934, has gross assets at the end of its most recent fiscal year totalling twenty-five million dollars or more or having five hundred or more shareholders of any class of stock, may also contain a provision eliminating or limiting the personal liability of a director to the corporation or its shareholders for monetary damages for breach of fiduciary duty as a director, provided that the provision shall not eliminate or limit the liability of a director (i) for any breach of the director's duty of loyalty to the corporation or its stockholders; (ii) for acts or omissions not in good faith or which involve gross negligence, intentional misconduct, or a knowing violation of law; (iii) imposed under Section 33-8-330; or (iv) for any transaction from which the director derived an improper personal benefit. No such provision shall eliminate or limit the liability of a director for any act or omission occurring prior to the date when the provision becomes effective. If any provision of this subsection or its application to any person is held invalid, unenforceable, or unconstitutional, this invalidity, unenforceability, or unconstitutionality shall negate the other provisions or applications of this subsection, and to this end, the provisions of this subsection are not severable.

HISTORY: Derived from 1976 Code Section 33-7-30 [1962 Code Section 12-14.3; 1952 Code Section 12-58; 1942 Code Sections 7726, 7729; 1932 Code Sections 7726, 7729; Civ. C. '22 Sections 4301, 4304; Civ. C. '12 Sections 1883, 2834; Civ. C. '02 Sections 1880, 1883; 1896 (22) 92, 94; 1897 (22) 522; 1900 (23) 386; 1903 (24) 75; 1920 (31) 754; 1923 (33) 157; 1936 (39) 1337; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1990 Act No. 446, Section 1; 2004 Act No. 221, Section 11.



SECTION 33-2-103. Incorporation.

(a) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed.

(b) The Secretary of State's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the State to cancel or revoke the incorporation or involuntarily dissolve the corporation.

HISTORY: Derived from 1976 Code Section 33-7-50 [1962 Code Section 12-14.5; 1952 Code Sections 12-59, 12-60; 1942 Code Section 7730; 1932 Code Section 7730; Civ. C. '22 Section 4305; Civ. C. '12 Section 2838; Civ. C. '02 Section 1884; 1896 (22) 94; 1920 (31) 754; 1936 (39) 1320; 1960 (51) 1927; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act. No. 444, Section 2.



SECTION 33-2-104. Liability for preincorporation transactions.

All persons purporting to act as or on behalf of a corporation, when there has been no incorporation under Chapters 1 through 20 of this Title, are jointly and severally liable for all liabilities created while so acting, provided that any person so acting while believing in good faith that the articles have been filed shall not have any liability under this section.

HISTORY: Derived from 1976 Code Section 33-7-60 [1962 Code Section 12-14.6; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-2-105. Organization of corporation.

(a) After incorporation:

(1) If initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting.

(2) If initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at the call of a majority of the incorporators:

(i) to elect directors and complete the organization of the corporation; or

(ii) to elect a board of directors who shall complete the organization of the corporation.

(b) Action required or permitted by Chapters 1 through 20 of this Title to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

(c) An organizational meeting may be held in or out of this State.

HISTORY: Derived from 1976 Code Section 33-7-70 [1962 Code Section 12-14.7; 1952 Code Section 12-52; 1942 Code Sections 7726, 7729; 1932 Code Sections 7726, 7729; Civ. C. '22 Sections 4301, 4304; Civ. C. '12 Sections 2834, 2837; Civ. C. '02 Sections 1880, 1883; 1896 (22) 92, 94; 1897 (22) 522; 1900 (23) 386; 1903 (24) 75; 1920 (31) 754; 1923 (33) 157; 1936 (39) 1337; 1952 (47) 2173; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-2-106. Bylaws.

(a) The incorporators or board of directors of a corporation shall adopt initial bylaws for the corporation.

(b) The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with law or the articles of incorporation.

HISTORY: Derived from 1976 Code Section 33-11-10 [1962 Code Section 12-16.1; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444 Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-2-107. Emergency bylaws.

(a) Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws to be effective only in an emergency defined in subsection (d) of this section. The emergency bylaws, which are subject to amendment or repeal by the shareholders, may make all provisions necessary for managing the corporation during the emergency, including:

(1) procedures for calling a meeting of the board of directors;

(2) quorum requirements for the meeting; and

(3) designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Corporate action taken in good faith in accordance with the emergency bylaws:

(1) binds the corporation; and

(2) may not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.

HISTORY: Derived from 1976 Code Section 33-11-20 [1962 Code Section 12-16.2; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.






CHAPTER 3 - PURPOSES AND POWERS

SECTION 33-3-101. Purposes.

(a) Every corporation incorporated under Chapters 1 through 20 of this Title has the purpose of engaging in any lawful business unless a more limited purpose is set forth in the articles of incorporation.

(b) A corporation engaging in a business that is subject to regulation under another statute of this State may incorporate under Chapters 1 through 20 of this Title only if permitted by, and subject to all limitations of, the other statute.

HISTORY: Derived from 1976 Code Section 33-3-10 [1962 Code Section 12-12.1; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-7-10 [1962 Code Section 12-14.1; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-3-102. General powers.

Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its business and affairs, including without limitation power to:

(1) sue and be sued, complain, and defend in its corporate name;

(2) have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it;

(3) make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this State, for managing the business and regulating the affairs of the corporation;

(4) purchase, receive, lease, or otherwise acquire and own, hold, improve, use, and otherwise deal with real or personal property, or any legal or equitable interest in property, wherever located;

(5) sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(6) purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with shares or other interests in, or obligations of, any other entity;

(7) make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations (which may be convertible into or include the option to purchase other securities of the corporation), and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(8) lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(9) be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(10) conduct its business, locate offices, and exercise the powers granted by Chapters 1 through 20 of this Title within or without this State;

(11) elect directors and appoint officers, employees, and agents of the corporation, define their duties, and fix their compensation, to lend money and credit to them, or to officers, employees, and agents, of affiliated or subsidiary corporations;

(12) pay pensions and establish pension plans, pension trusts, profit sharing plans, share bonus plans, share option plans, and benefit or incentive plans for any or all of its current or former directors, officers, employees, and agents, and such directors, officers, agents, and employees of affiliated, subsidiary, or constituent companies;

(13) make donations for the public welfare or for charitable, scientific, or educational purposes;

(14) transact any lawful business that will aid governmental policy;

(15) make payments or donations, or do any other act, not inconsistent with law, that furthers the business and affairs of the corporation.

HISTORY: Derived from 1976 Code Section 33-3-20 [1962 Code Section 12-12.2; 1952 Code Sections 12-74, 12-101 to 12-105; 1942 Code Sections 7677, 7685, 7745, 7747, 7755, 7756; 1932 Code Sections 7677, 7685, 7745, 7747, 7755, 7756; Civ. C. '22 Sections 4251, 4259, 4319, 4321, 4329, 4330; Civ. C. '12 Sections 2784, 2792, 2850, 2852, 2860, 2861; Civ. C. '02 Sections 1843, 1848, 1893, 1895; R. S. 1500; R. S. 1504; 1896 (22) 99; 1898 (22) 770; 1903 (24) 74; 1905 (24) 842; 1911 (27) 153; 1933 (38) 62; 1940 (41) 1636; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-9-250 [1962 Code Section 12-15.24; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-3-103. Emergency powers.

(a) In anticipation of or during an emergency defined in subsection (d), the board of directors of a corporation may:

(1) modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(2) relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

(b) During an emergency defined in subsection (d), unless emergency bylaws provide otherwise:

(1) Notice of a meeting of the board of directors need be given only to those directors whom it is practicable to reach and may be given in any practicable manner, including by publication and radio.

(2) One or more officers of the corporation present at a meeting of the board of directors may be considered to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c) Corporate action taken in good faith during an emergency under this section to further the ordinary business affairs of the corporation:

(1) binds the corporation; and

(2) may not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot be assembled readily because of some catastrophic event.

HISTORY: Derived from 1976 Code Section 33-11-20 [1962 Code Section 12-16.2; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-3-104. Ultra vires.

(a) Except as provided in subsection (b), the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b) A corporation's power to act may be challenged:

(1) in a proceeding by a shareholder against the corporation to enjoin the act;

(2) in a proceeding by the corporation, directly, derivatively, or through a receiver, trustee, or other legal representative, against an incumbent or former director, officer, employee, or agent of the corporation; or

(3) in a proceeding by the Attorney General under Section 33-14-300.

(c) In a shareholder's proceeding under subsection (b) (1) to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding and may award damages for loss (other than anticipated profits) suffered by the corporation or another party because of enjoining the unauthorized act.

HISTORY: Derived from 1976 Code Section 33-3-30 [1962 Code Section 12-12.3; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.






CHAPTER 4 - NAME

SECTION 33-4-101. Corporate name.

(a) Except as otherwise authorized by either subsection (f) or (g), a corporate name:

(1) must contain the word "corporation", "incorporated", "company", or "limited", the abbreviation "corp.", "inc.", "co.", or "ltd.", or words or abbreviations of like import in another language; and

(2) may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by Section 33-3-101 and its articles of incorporation.

(b) Except as authorized by subsections (c) and (d), a corporate name must be distinguishable upon the records of the Secretary of State from:

(1) the corporate name of a corporation incorporated or authorized to transact business in this State;

(2) a corporate name reserved or registered under Section 33-4-102 or 33-4-103;

(3) the fictitious name adopted by a foreign corporation authorized to transact business in this State because its real name is unavailable;

(4) the corporate name of a not-for-profit corporation incorporated or authorized to transact business in this State;

(5) the name of a limited partnership authorized to transact business in this State.

(c) A corporation may apply to the Secretary of State for authorization to use a name that is not distinguishable upon his records from one or more of the names described in subsection (b). The Secretary of State shall authorize use of the name applied for if:

(1) the other corporation consents to the use in writing and submits an undertaking in form satisfactory to the Secretary of State to change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the applying corporation; or

(2) the applicant delivers to the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State.

(d) A corporation may use the name (including the fictitious name) of another domestic or foreign corporation that is used in this State if the other corporation is incorporated or authorized to transact business in this State and the proposed user corporation:

(1) has merged with the other corporation;

(2) has been formed by reorganization of the other corporation; or

(3) has acquired all or substantially all of the assets, including the corporate name, of the other corporation.

(e) Chapters 1 through 20 of this title does not control the use of fictitious names.

(f) The following corporations are exempt from subsection (a)(1):

(1) a bank, building and loan association, savings and loan association, insurance company, public utility, and railroad;

(2) a corporation which was organized before January 1, 1964, and whose charter or articles of incorporation on the effective date of this Business Corporation Act of 1988 specified a corporate name that would not meet the requirements of subsection (a) of this section, may continue to use that name as its official name;

(3) nonprofit corporation; and

(4) a professional corporation governed by Chapter 19 of this title, but the name of the professional corporation must comply with Section 33-19-150.

(g) Any corporation incorporated in South Carolina which, prior to the effective date of Chapters 1 through 20 of this Title, filed a renewable certificate with the Secretary of State adopting an "assumed name" pursuant to the provisions of Section 33-5-35 in Section 2 of Act 146 of 1981, and which filed assumed name would not meet the requirements of subsection (a) of this section, may continue to use the name as its name until December 31, 1994, at which time the name of the corporation must meet the requirements of subsections (a) and (b) of this section. If necessary to meet the requirements of subsections (a) and (b), the corporation must amend its articles of incorporation prior to December 31, 1994.

If any corporation incorporated in South Carolina prior to the effective date of Chapters 1 through 20 of this Title adopted an assumed name which complies with all of the provisions of subsections (a) and (b), that assumed name, upon filing of amended articles designating such name as the name of the corporation, is the corporation's name.

No certificate of assumed name may be renewed after the effective date of Chapters 1 through 20 of Title 33, and all such certificates, regardless of stated expiration date, automatically expire on December 31, 1994.

HISTORY: Derived from 1976 Code Section 33-5-10 [1962 Code Section 12-13.1; 1952 Code Sections 12-58, 12-58.1; 1942 Code Sections 7726, 7729; 1932 Code Sections 7726, 7729; Civ. C. '22 Sections 4301, 4304; Civ. C. '12 Sections 1883, 2834; Civ. C. '02 Sections 1880, 1883; 1896 (22) 92, 94; 1897 (22) 522; 1900 (23) 386; 1903 (24) 75; 1920 (31) 754; 1923 (33) 157; 1936 (39) 1337; 1951 (47) 196; 1962 (52) 1996; 1963 (53) 327; 1964 (53) 2065; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1990 Act No. 446, Sections 2, 3.



SECTION 33-4-102. Reserved name.

(a) A person may reserve the exclusive use of a corporate name, including a fictitious name for a foreign corporation whose corporate name is not available, by delivering an application to the Secretary of State for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the Secretary of State finds that the corporate name applied for is available, he shall reserve the name for the applicant's exclusive use for a nonrenewable one hundred twenty-day period.

(b) The owner of a reserved corporate name may transfer the reservation to another person by delivering to the Secretary of State a signed notice of the transfer that states the name and address of the transferee.

(c) The name of a corporation administratively dissolved under Section 33-14-210 is not subject to reservation for a period of two years from the date the Secretary of State sends a copy of the certificate of dissolution to the corporation as provided by Section 33-14-210(b).

HISTORY: Derived from 1976 Code Section 33-5-20 [1962 Code Section 12-13.2; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1991 Act No. 3, Section 3.



SECTION 33-4-103. Registered name.

(a) A foreign corporation may register its corporate name, or its corporate name with any addition required by Section 33-15-106, if the name is distinguishable upon the records of the Secretary of State from the corporate names that are not available under Section 33-4-101(b)(3).

(b) A foreign corporation registers its corporate name, or its corporate name with any addition required by Section 33-15-106, by delivering to the Secretary of State for filing an application:

(1) setting forth its corporate name, or its corporate name with any addition required by Section 33-15-106, the state or country and date of its incorporation, and a brief description of the nature of the business in which it is engaged; and

(2) accompanied by a certificate of existence (or a document of similar import) from the state or country of incorporation.

(c) The name is registered for the applicant's exclusive use upon the effective date of the application.

(d) A foreign corporation whose registration is effective may renew it for successive years by delivering to the Secretary of State for filing a renewal application, which complies with the requirements of subsection (b), between October first and December thirty-first of the preceding year. The renewal application, when filed, renews the registration for the following calendar year.

(e) A foreign corporation whose registration is effective may qualify thereafter as a foreign corporation under the registered name or consent in writing to the use of that name by a corporation thereafter incorporated under Chapters 1 through 20 of this Title or by another foreign corporation thereafter authorized to transact business in this State. The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.

HISTORY: Derived from 1976 Code Section 33-5-30 [1962 Code Section 12-13.3; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-4-104. Name change filing requirement when real property owned.

(a) If a corporation or foreign corporation that owns real property in South Carolina changes its corporate name by amendment of its articles or by merger, share exchange, domestication, conversion, or reorganization, the newly-named, surviving, acquiring, domesticating, converting, or reorganizing corporation must file a notice of that name change in the office of the register of deeds of the county in South Carolina in which the real property is located. If there is no office in that county, a notice of name change must be filed with the clerk of court of the county in which that real property is located.

(b) The filing must be by:

(1) affidavit executed in accordance with the provisions of Section 33-1-200 and containing the old and new names of the corporation and describing the real property owned by that corporation; or

(2) filing a certified copy of the amended articles, articles of merger, articles of conversion, articles of domestication, or articles of share exchange accompanied by a description of the real property; or

(3) a duly recorded deed of conveyance to the newly-named surviving, acquiring, domesticating, converting, or reorganizing corporation.

(c) The affidavit or filed articles must be duly indexed in the index of deeds.

(d) The purpose of this section is to establish record notice under Chapter 7 of Title 30. Failure to make the required filing of a corporate name change will not affect the legality, force, effect, or enforceability as between the parties of any conveyance or other transaction involving the real estate owned by the affected corporation that is made subsequent to the change in name.

HISTORY: Derived from 1976 Code Section 33-1-60 [1962 Code Section 12-11.6; 1962 (52) 1996; 1963 (53) 327; 1964 (53) 1910; 1968 (55) 3046; 1970 (56) 1932; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 2004 Act No. 221, Section 12.






CHAPTER 5 - OFFICE AND AGENT

SECTION 33-5-101. Registered office and registered agent.

Each corporation must continuously maintain in this State:

(1) a registered office that may be the same as any of its places of business; and

(2) a registered agent, who may be:

(i) an individual who resides in this State and whose business office is identical with the registered office;

(ii) a domestic corporation or not-for-profit domestic corporation whose business office is identical with the registered office; or

(iii) a foreign corporation or not-for-profit foreign corporation authorized to transact business in this state whose business office is identical with the registered office.

HISTORY: Derived from 1976 Code Section 33-5-40 [1962 Code Section 12-13.4; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-5-102. Change of registered office or registered agent.

(a) A corporation may change its registered office or registered agent by delivering to the Secretary of State for filing a statement of change that sets forth:

(1) the name of the corporation;

(2) the street address of its current registered office;

(3) if the current registered office is to be changed, the street address of the new registered office;

(4) the name of its current registered agent;

(5) if the current registered agent is to be changed, the name of the new registered agent and the new agent's written consent (either on the statement or attached to it) to the appointment; and

(6) that after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

(b) If a registered agent changes the street address of his business office, he may change the street address of the registered office of any corporation for which he is the registered agent by notifying the corporation in writing of the change and signing (either manually or in facsimile) and delivering to the Secretary of State for filing a statement that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change.

HISTORY: Derived from 1976 Code Section 33-5-50 [1962 Code Section 12-13.5; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-5-103. Resignation of registered agent.

(a) A registered agent may resign his agency appointment by signing and delivering to the Secretary of State for filing the signed original and two exact or conformed copies of a statement of resignation. The statement may include a statement that the registered office is also discontinued.

(b) After filing the statement the Secretary of State shall mail one copy to the registered office (if not discontinued) and the other copy to the corporation at its principal office.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

HISTORY: Derived from 1976 Code Section 33-5-50 [1962 Code Section 12-13.5; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-5-104. Service on corporation.

Service of process on a corporation must be in accord with the applicable provisions of Title 15.

HISTORY: Derived from 1976 Code Section 33-5-60 [1962 Code Section 12-13.6; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.






CHAPTER 6 - SHARES AND DISTRIBUTIONS

SECTION 33-6-101. Authorized shares.

(a) The articles of incorporation must prescribe the classes of shares and the number of shares of each class that the corporation is authorized to issue. If more than one class of shares is authorized, the articles of incorporation must prescribe a distinguishing designation for each class, and, prior to the issuance of shares of a class, the preferences, limitations, and relative rights of that class must be described in the articles of incorporation. All shares of a class must have preferences, limitations, and relative rights identical with those of other shares of the same class except to the extent otherwise permitted by Section 33-6-102.

(b) The articles of incorporation must authorize (1) one or more classes of shares that together have unlimited voting rights, and (2) one or more classes of shares (which may be the same class or classes as those with voting rights) that together are entitled to receive the net assets of the corporation upon dissolution.

(c) The articles of incorporation may authorize one or more classes of shares that:

(1) have special, conditional, or limited voting rights, or no right to vote, except to the extent prohibited by Chapters 1 through 20 of this Title;

(2) are redeemable or convertible as specified in the articles of incorporation (i) at the option of the corporation, the shareholder or another person, or upon the occurrence of a designated event; (ii) for cash, indebtedness, securities, or other property; (iii) in a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events;

(3) entitle the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative, or partially cumulative;

(4) have preference over any other class of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation.

(d) The description of the designations, preferences, limitations, and relative rights of share classes in subsection (c) is not exhaustive.

HISTORY: Derived from 1976 Code Section 33-9-10 [1962 Code Section 12-15.1; 1952 Code Sections 12-53, 12-211, 12-212; 1942 Code Sections 7693, 7694, 7696, 7726, 7729, 7731; 1932 Code Sections 7693, 7694, 7696, 7726, 7729, 7731; Civ. C. '22 Sections 4267, 4268, 4270, 4301, 4304; Civ. C. '12 Sections 2800, 2801, 2803, 2834, 2837; Civ. C. '02 Sections 1856, 1857, 1859, 1880, 1883; 1896 (22) 92, 94; 1897 (22) 522; 1900 (23) 386; 1901 (23) 712; 1903 (24) 75; 1920 (31) 754; 1923 (33) 157; 1927 (35) 218; 1928 (35) 1256; 1936 (39) 1337; 1942 (42) 1448; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444 Section 2], Section 33-9-190 [1962 Code Section 12-15.18; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-9-250 [1962 Code Section 12-15.24; 1962 (52) 1996; 1963 (53)327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-6-102. Terms of class or series determined by board of directors.

(a) If the articles of incorporation so provide, the board of directors may determine, in whole or part, the preferences, limitations, and relative rights (within the limits set forth in Section 33-6-101) of (1) any class of shares before the issuance of any shares of that class or (2) one or more series within a class before the issuance of any shares of that series.

(b) Each series of a class must be given a distinguishing designation.

(c) All shares of a series must have preferences, limitations, and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, with those of other series of the same class.

(d) Before issuing any shares of a class or series created under this section, the corporation must deliver to the Secretary of State for filing articles of amendment, which are effective without shareholder action, that set forth:

(1) the name of the corporation;

(2) the text of the amendment determining the terms of the class or series of shares;

(3) the date it was adopted; and

(4) a statement that the amendment was duly adopted by the board of directors.

HISTORY: Derived from 1976 Code Section 33-9-30 [1962 Code Section 12-15.2; 1952 Code Section 12-212; 1942 Code Section 7731; 1932 Code Section 7731; 1927 (35) 218; 1928 (35) 1256; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-9-40 [1962 Code Section 12-15.3; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-6-103. Issued and outstanding shares.

(a) A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted, or canceled.

(b) The reacquisition, redemption, or conversion of outstanding shares is subject to the limitations of subsection (c) of this section and to Section 33-6-400.

(c) At all times that shares of the corporation are outstanding, one or more shares that together have unlimited voting rights and one or more shares that together are entitled to receive the net assets of the corporation upon dissolution must be outstanding.

HISTORY: Derived from 1976 Code Section 33-9-20 [1962 Code S 12-15.1; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-6-104. Fractional shares.

(a) A corporation may:

(1) issue fractions of a share or pay in money the value of fractions of a share;

(2) arrange for disposition of fractional shares by the shareholders;

(3) issue scrip in registered or bearer form entitling the holder to receive a full share upon surrendering enough scrip to equal a full share.

(b) Each certificate representing scrip must be conspicuously labeled "scrip" and must contain the information required by Section 33-6-250(b).

(c) The holder of a fractional share is entitled to exercise the rights of a shareholder, including the right to vote, to receive dividends, and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to any of these rights unless the scrip provides for them.

(d) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including that the:

(1) scrip is void if not exchanged for full shares before a specified date; and

(2) shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.

HISTORY: Derived from 1976 Code Section 33-9-120 [1962 Code Section 12-15.11; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-6-200. Subscription for shares before incorporation.

(a) A subscription for shares entered into before incorporation is irrevocable for six months unless the subscription agreement provides a longer or shorter period or all the subscribers agree to revocation.

(b) The board of directors may determine the payment terms of subscriptions for shares that were entered into before incorporation, unless the subscription agreement specifies them. A call for payment by the board of directors must be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

(c) Shares issued pursuant to subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

(d) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and may sell the shares if the debt remains unpaid more than twenty days after the corporation sends written demand for payment to the subscriber.

(e) A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to Section 33-6-210.

HISTORY: Derived from 1976 Code Section 33-9-60 [1962 Code Section 12-15.5; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-6-210. Issuance of shares.

(a) The powers granted in this section to the board of directors may be reserved to the shareholders by the articles of incorporation.

(b) The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, written contracts for services to be performed, or other securities of the corporation.

(c) Before the corporation issues shares, the board of directors must determine that the consideration received or to be received for shares to be issued is adequate. That determination by the board of directors is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid, and nonassessable.

(d) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued therefor are fully paid and nonassessable.

(e) Except as otherwise provided in subsection (f), the corporation must place in escrow shares issued for a contract for future services or benefits or for a promissory note. Any share dividends in respect of the shares escrowed also must be placed in escrow. Distributions in respect of escrowed shares must be escrowed or credited against their purchase price. The shares and distributions escrowed must remain in escrow until the services are performed, the note is paid, or the benefits are received. If the services are not performed, the note is not paid, or the benefits are not received, the shares escrowed and the distributions credited may be canceled in whole or in part and the distributions escrowed may be reclaimed by the corporation.

(f) A corporation subject to the registration requirements of Section 12 of the Securities Exchange Act of 1934 may issue shares for a contract for future services without having to place the shares and share dividends and distributions in respect of the shares in escrow and without having to credit distributions against their purchase price if the shares are issued or authorized pursuant to a plan that has been approved by the shareholders of the corporation.

HISTORY: Derived from 1976 Code Section 33-9-60 [1962 Code Section 12-15.5; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], Section 33-9-70 [1962 Code Section 12-15.6; 1952 Code Sections 12-232, 12-233; 1942 Code Sections 7728, 7731; 1932 Code Sections 7728, 7731; Civ. C. '22 Section 4303; Civ. C. '12 Section 2836; Civ. C. '02 Section 1882; 1896 (22) 92; 1897 (22) 522; 1927 (35) 218; 1928 (35) 1256; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-9-80 [1962 Code Section 12-15.7; 1952 Code Section 12-232; 1942 Code Section 7728; 1932 Code Section 7728; Civ. C. '22 Section 4303; Civ. C. '12 Section 2836; Civ. C. '02 Section 1882; 1896 (22) 92; 1897 (22) 522; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1992 Act No. 376, Sections 1, 2.



SECTION 33-6-220. Liability of shareholders.

(a) A purchaser from a corporation of its own shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued (Section 33-6-210) or specified in the subscription agreement (Section 33-6-200).

(b) Unless otherwise provided in the articles of incorporation, a shareholder of a corporation is not personally liable for the acts or debts of the corporation except that he may become personally liable by reason of his own acts or conduct.

HISTORY: Derived from 1976 Code Section 33-11-230 1962 Code Section 12-16.23; 1952 Code Section 12-72; 1942 Code Section 7677; 1932 Code Section 7677; Civ. C. '22 Section 4251; Civ. C. '12 Section 2784; Civ. C. '02 Section 1843; R. S. 1500; 1905 (24) 842; 1940 (41) 1636; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-6-230. Share dividends.

(a) Unless the articles of incorporation provide otherwise, shares may be issued pro rata and without consideration to the corporation's shareholders or to the shareholders of one or more classes or series. An issuance of shares under this subsection is a share dividend.

(b) Shares of one class or series may not be issued as a share dividend in respect of shares of another class or series unless (1) the articles of incorporation so authorize, (2) a majority of the votes entitled to be cast by the class or series to be issued approves the issue, or (3) there are no outstanding shares of the class or series to be issued.

(c) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date the board of directors authorizes the share dividend.

HISTORY: Derived from 1976 Code Section 33-9-160 [1962 Code Section 12-15.15; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-6-240. Share options; restrictions and conditions for owners of specified percentage of shares.

(A) A corporation may issue rights, options, or warrants for the purchase of shares of the corporation. The board of directors shall determine the terms upon which the rights, options, or warrants are issued, their form and content, and the consideration for which the shares are to be issued.

(B) In the case of a public corporation, the terms and conditions of such rights, options, or warrants may include, without limitation, restrictions or conditions that preclude or limit the exercise, transfer, or receipt of the rights, options, or warrants by the holder or holders or beneficial owner or owners of a specified number or percentage of the outstanding voting shares of the public corporation or by any transferee or any such holder or owner, or that invalidate or void the rights, options, or warrants held by the holder or owner or by the transferee. Determinations by the board of directors whether to impose, enforce, waive, or otherwise render ineffective any such restrictions or conditions may be judicially reviewed in an appropriate proceeding.

HISTORY: Derived from 1976 Code Section 33-9-90 [1962 Code Section 12-15.8; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1998 Act No. 328, Section 1.



SECTION 33-6-250. Form and content of certificates.

(a) Shares may be represented by certificates, but need not be so represented, subject to the provisions of Section 33-6-260(a). Unless Chapters 1 through 20 of this Title or another statute expressly provides otherwise, the rights and obligations of shareholders are identical whether or not their shares are represented by certificates.

(b) At a minimum, each share certificate must state on its face:

(1) the name of the issuing corporation and that it is organized under the laws of this State;

(2) the name of the person to whom issued; and

(3) the number and class of shares and the designation of the series, if any, the certificate represents.

(c) If the issuing corporation is authorized to issue different classes of shares or different series within a class, the designations, relative rights, preferences, and limitations applicable to each class and the variations in rights, preferences, and limitations determined for each series (and the authority of the board of directors to determine variations for future series) must be summarized on the front or back of each certificate. Alternatively, each certificate may state conspicuously on its front or back that the corporation will furnish the shareholder this information on request in writing and without charge.

(d) Each share certificate (1) must be signed (either manually or in facsimile) by two officers designated in the bylaws or by the board of directors and (2) may bear the corporate seal or its facsimile.

(e) If the person who signed (either manually or in facsimile) a share certificate no longer holds office when the certificate is issued, the certificate is nevertheless valid.

HISTORY: Derived from 1976 Code Section 33-9-110 [1962 Code Section 12-15.10; 1952 Code Section 12-241; 1942 Code Section 7681; 1932 Code Section 7681; Civ. C. '22 Section 4255; Civ. C. '12 Section 2788; Civ. C. '02 Section 1847; R. S. 1503; 1905 (24) 872; 1929 (36) 144; 1957 (50) 61; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-6-260. Shares without certificates.

(A) Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issue of some or all of the shares of any or all of its classes or series without certificates to the extent that investment securities not evidenced by certificates are authorized by Chapter 8 of Title 36 of the South Carolina Uniform Commercial Code. The authorization does not affect shares already represented by certificates until the shares or certificates are surrendered to the corporation.

(B) Within a reasonable time after the issue or transfer of shares to a shareholder without certificates, the corporation must send the shareholder a written statement containing the information required on a certification by Section 33-6-250(b) and (c) and Section 33-6-270, if applicable.

HISTORY: Derived from 1976 Code Section 33-9-110 [1962 Code Section 12-15.10; 1952 Code Section 12-241; 1942 Code Section 7681; 1932 Code Section 7681; Civ. C. '22 Section 4255; Civ. C. '12 Section 2788; Civ. C. '02 Section 1847; R. S. 1503; 1905 (24) 872; 1929 (36) 144; 1957 (50) 61; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 2001 Act No. 67, Section 10; 2004 Act No. 221, Section 13.



SECTION 33-6-270. Restriction on transfer or registration of shares or other securities.

(a) The articles of incorporation, bylaws, an agreement among shareholders, or an agreement between shareholders and the corporation may impose restrictions on the transfer or registration of transfer of shares of the corporation. A restriction does not affect shares issued before the restriction was adopted unless the holders of the shares are parties to the restriction agreement or voted in favor of the restriction.

(b) A restriction on the transfer or registration of transfer of shares is valid and enforceable against the holder or a transferee of the holder if the restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by Section 33-6-260(b). Unless so noted, a restriction is not enforceable against a person without knowledge of the restriction.

(c) A restriction on the transfer or registration of transfer of shares is authorized:

(1) to maintain the corporation's status when it is dependent on the number or identity of its shareholders;

(2) to preserve exemptions under federal or state securities law;

(3) for any other reasonable purpose.

(d) A restriction on the transfer or registration of transfer of shares may:

(1) obligate the shareholder first to offer the corporation or other persons (separately, consecutively, or simultaneously) an opportunity to acquire the restricted shares;

(2) obligate the corporation or other persons (separately, consecutively, or simultaneously) to acquire the restricted shares;

(3) require the corporation, the holders of any class of its shares, or another person to approve the transfer of the restricted shares, if the requirement is not manifestly unreasonable;

(4) prohibit the transfer of the restricted shares to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

(e) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-6-280. Expense of issue.

A corporation may pay the expenses of selling or underwriting its shares, and of organizing or reorganizing the corporation, from the consideration received for shares.

HISTORY: Derived from 1976 Code Section 33-9-100 [1962 Code Section 12-15.9; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-6-300. Shareholders' preemptive rights.

(a) The shareholders of a corporation have a preemptive right to acquire the corporation's unissued shares except to the extent the articles of incorporation otherwise provide.

(b) Unless a statement is included in the articles of incorporation that 'the corporation elects not to have preemptive rights' (or words of similar import), the following principles apply except to the extent the articles of incorporation expressly provide otherwise:

(1) The shareholders of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares upon the decision of the board of directors to issue them.

(2) A shareholder may waive his preemptive right. A waiver evidenced by a writing is irrevocable even though it is not supported by consideration.

(3) There is no preemptive right with respect to:

(i) shares issued as compensation to directors, officers, agents, or employees of the corporation, its subsidiaries, or affiliates;

(ii) shares issued to satisfy conversion or option rights created to provide compensation to directors, officers, agents, or employees of the corporation, its subsidiaries, or affiliates;

(iii) shares authorized in the articles of incorporation that are issued within six months from the effective date of incorporation;

(iv) shares sold otherwise than for money.

(4) Holders of shares of any class without general voting rights but with preferential rights to distributions or assets have no preemptive rights with respect to shares of any class.

(5) Holders of shares of any class with general voting rights but without preferential rights to distributions or assets have no preemptive rights with respect to shares of any class with preferential rights to distributions or assets unless the shares with preferential rights are convertible into or carry a right to subscribe for or acquire shares without preferential rights.

(6) Shares subject to preemptive rights that are not acquired by shareholders may be issued to any person for a period of one year after being offered to shareholders at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the shareholders' preemptive rights.

(c) For purposes of this section, "shares" includes a security convertible into or carrying a right to subscribe for or acquire shares.

(d) The sale or other disposition by the corporation of shares or securities not subject to a preemptive right under this section, or under the articles of incorporation as permitted by this section, shall not impair any remedy which any shareholder may have for a breach of duty by the board of directors.

HISTORY: Derived from 1976 Code Section 33-11-210 [1962 Code Section 12-16.21; 1952 Code Section 12-275; 1942 Code Section 7688; 1932 Code Section 7688; Civ. C. '22 Section 4262; Civ. C. '12 Section 2795; Civ. C. '02 Section 1851; 1899 (22) 54; 1903 (24) 72; 1904 (24) 436; 1962 (52) 1996; 1963 (53) 327; 1964 (53) 1910; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-6-310. Corporation's acquisition of own shares.

(a) A corporation may acquire its own shares, and shares so acquired constitute authorized but unissued shares.

(b) If the articles of incorporation prohibit the reissue of acquired shares, the number of authorized shares is reduced by the number of shares acquired, effective upon amendment of the articles of incorporation.

(c) The board of directors may adopt articles of amendment under this section without shareholder action and deliver them to the Secretary of State for filing. The articles must set forth:

(1) the name of the corporation;

(2) the reduction of the number of authorized shares, itemized by class and series; and

(3) the total number of authorized shares, itemized by class and series, remaining after reduction of the shares.

HISTORY: Derived from 1976 Code Section 33-9-180 [1962 Code Section 12-15.17; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], Section 33-9-190 [1962 Code Section 12-15.18; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-9-210 [1962 Code Section 12-15.20; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-6-400. Distributions to shareholders.

(a) A board of directors may authorize and the corporation may make distributions to its shareholders subject to restriction by the articles of incorporation and the limitation in subsection (c).

(b) If the board of directors does not fix the record date for determining shareholders entitled to a distribution (other than one involving a repurchase or reacquisition of shares), it is the date the board of directors authorizes the distribution.

(c) No distribution may be made if, after giving it effect:

(1) the corporation would not be able to pay its debts as they become due in the usual course of business; or

(2) the corporation's total assets would be less than the sum of its total liabilities plus (unless the articles of incorporation permit otherwise) the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

(d) The board of directors may base a determination that a distribution is not prohibited under subsection (c) either on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(e) The effect of a distribution under subsection (c) is measured:

(1) in the case of distribution by purchase, redemption, or other acquisition of the corporation's shares, as of the earlier of (i) the date money or other property is transferred or debt incurred by the corporation or (ii) the date the shareholder ceases to be a shareholder with respect to the acquired shares;

(2) in the case of any other distribution of indebtedness, as of the date the indebtedness is distributed;

(3) in all other cases, as of (i) the date the distribution is authorized if the payment occurs within one hundred twenty days after the date of authorization or (ii) the date the payment is made if it occurs more than one hundred twenty days after the date of authorization.

(f) A corporation's indebtedness to a shareholder incurred by reason of a distribution made in accordance with this section is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement.

HISTORY: Derived from 1976 Code Section 33-9-150 [1962 Code Section 12-15.14; 1952 Code Section 12-201; 1942 Code Section 7724-3; 1932 Code Section 1353; Cr. C. '22 Section 244; Cr. C. '12 Section 211; 1909 (26) 21; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], Section 33-9-170 [1962 Code Section 12-15.16; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], 33-9-190 R 1988 No. 444 Section 2; Recod as 33-6-101 and 33-6-400 by 1988 No. 444 Section 2, Section 33-9-180 [1962 Code Section 12-15.17; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], Section 33-9-190 [1962 Code Section 12-15.18; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], Section 33-9-200 [1962 Code Section 12-15.19; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], Section 33-9-210 [1962 Code Section 12-15.20; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-9-260 [1985 Act No. 72 Section 6; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.






CHAPTER 7 - SHAREHOLDERS

SECTION 33-7-101. Annual meeting.

(a) A corporation shall hold a meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws or, in the alternative, may take such action as would be taken at an annual meeting by taking action by unanimous written consent under Section 33-7-104.

(b) Annual shareholders' meetings may be held in or out of this State at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual meetings must be held at the corporation's principal office.

(c) The failure to hold an annual meeting at the time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.

HISTORY: Derived from 1976 Code Section 33-11-30 [1962 Code Section 12-16.3; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-7-102. Special meeting.

(a) A corporation shall hold a special meeting of shareholders:

(1) on call of its board of directors or the person authorized to do so by the articles of incorporation or bylaws; or

(2) in the case of a corporation which is not a public corporation or of a public corporation which elects in its articles of incorporation, if the holders of at least ten percent of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date, and deliver to the corporation's secretary one or more written demands for the meeting describing the purpose for which it is to be held.

(b) If not otherwise fixed under Section 33-7-103 or 33-7-107, the record date for determining shareholders entitled to demand a special meeting is the date the first shareholder signs the demand.

(c) Special shareholders' meetings may be held in or out of this State at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings must be held at the corporation's principal office.

(d) Only business within the purpose described in the meeting notice required by Section 33-7-105(c) may be conducted at a special shareholders' meeting.

HISTORY: Derived from 1976 Code Section 33-11-30 [1962 Code Section 12-16.3; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-11-40 [1962 Code Section 12-16.4; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1998 Act No. 328, Section 2.



SECTION 33-7-103. Court-ordered meeting.

(a) The circuit court of the county where a corporation's principal office (or, if none in this State, its registered office) is located may order a meeting to be held:

(1) on application of any shareholder of the corporation entitled to participate in an annual meeting if an annual meeting was not held within the earlier of nine months after the end of the corporation's fiscal year or eighteen months after its last annual meeting; or

(2) on application of a shareholder who signed a demand for a special meeting valid under Section 33-7-102 if:

(i) notice of the special meeting was not given within thirty days after the date the demand was delivered to the corporation's secretary; or

(ii) the special meeting was not held in accordance with the notice.

(b) The court may fix the time and place of the meeting, determine the shares entitled to participate in the meeting, specify a record date for determining shareholders entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting (or direct that the votes represented at the meeting constitute a quorum for action on those matters), and enter other orders necessary to accomplish the purpose of the meeting.

HISTORY: Derived from 1976 Code Section 33-11-30 [1962 Code Section 12-16.3; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-11-40 [1962 Code Section 12-16.4; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1994 Act No. 461, Section 5.



SECTION 33-7-104. Action without meeting.

(a) Action required or permitted by Chapters 1 through 20 of this Title to be taken at a shareholders' meeting may be taken without a meeting if the action is taken by all the shareholders entitled to vote on the action. The action must be evidenced by one or more written consents describing the action taken, signed by all the shareholders entitled to vote on the action, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) If not otherwise fixed under Section 33-7-103 or 33-7-107, the record date for determining shareholders entitled to take action without a meeting is the date the first shareholder signs the consent under subsection (a).

(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

(d) If Chapters 1 through 20 of this Title requires that notice of proposed action be given to nonvoting shareholders and the action is to be taken by unanimous consent of the voting shareholders, the corporation must give its nonvoting shareholders written notice of the proposed action at least ten days before the action is taken. The notice must contain or be accompanied by the same material that must be sent to nonvoting shareholders in a notice of meeting at which the proposed action is submitted to the shareholders for action.

HISTORY: Derived from 1976 Code Section 33-11-180 [1962 Code Section 12-16.18; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1963 (53) 327; 1964 (53) 1910; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-7-105. Notice of meeting.

(a) A corporation shall notify shareholders of the date, time, and place of each annual and special shareholders' meeting no fewer than ten nor more than sixty days before the meeting date. Unless Chapters 1 through 20 of this Title or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.

(b) Unless Chapters 1 through 20 of this Title or the articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose for which the meeting is called.

(c) Notice of a special meeting must include a description of the purpose for which the meeting is called.

(d) If not otherwise fixed under Section 33-7-103 or 33-7-107, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the close of business on the day before the first notice is delivered to shareholders.

(e) Unless the bylaws require otherwise, if an annual or special shareholders' meeting is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place if the new date, time, and place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under Section 33-7-107, however, notice of the adjourned meeting must be given under this section to persons who are shareholders as of the new record date.

HISTORY: Derived from 1976 Code Section 33-11-40 [1962 Code Section 12-16.4; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-7-106. Waiver of notice.

(a) A shareholder may waive any notice required by Chapters 1 through 20 of this Title, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the shareholder entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A shareholder's attendance at a meeting:

(1) waives objection to lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting objects to holding the meeting or transacting business at the meeting;

(2) waives objection to consideration of a particular matter at the meeting that is not within the purpose described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.

HISTORY: Derived from 1976 Code Section 33-11-50 [1962 Code Section 12-16.5; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 2], and Section 33-11-180 [1962 Code Section 12-16.18; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1963 (53) 327; 1964 (53) 1910; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-7-107. Record date.

(a) The bylaws may fix or provide the manner of fixing the record date for one or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote, or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors of the corporation may fix a future date as the record date.

(b) A record date fixed under this section may not be more than seventy days before the meeting or action requiring a determination of shareholders.

(c) A determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it must do if the meeting is adjourned to a date more than one hundred twenty days after the date fixed for the original meeting.

(d) If a court orders a meeting adjourned to a date more than one hundred twenty days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.

HISTORY: Derived from 1976 Code Section 33-11-60 [1962 Code Section 12-16.6; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-7-200. Shareholders' list for meeting.

(a) After fixing a record date for a meeting, a corporation shall prepare an alphabetical list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. The list must be arranged by voting group (and within each voting group by class or series of shares) and show the address of and number of shares held by each shareholder.

(b) The shareholders' list must be available for inspection by any shareholder, beginning, in the case of corporations which are not public corporations, on the date on which notice of the meeting is given for which the list was prepared and, in the case of public corporations, not later than the fifth business day following such date, in either case, continuing through the meeting, at the corporation's principal office or at place identified in the meeting notice in the city where the meeting is to be held. A shareholder, his agent, or attorney is entitled on written demand to inspect and, subject to the requirements of Section 33-16-102(c), to copy the list, during regular business hours and at his expense, during the period it is available for inspection.

(c) The corporation shall make the shareholders' list available at the meeting, and any shareholder, his agent, or attorney is entitled to inspect the list at any time during the meeting or any adjournment.

(d) If the corporation refuses to allow a shareholder, his agent, or attorney to inspect the shareholders' list before or at the meeting (or copy the list as permitted by subsection (b)), the circuit court of the county where a corporation's principal office (or, if none in this State, its registered office) is located, on application of the shareholder, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete.

(e) Refusal or failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting.

HISTORY: Derived from 1976 Code Section 33-11-70 [1962 Code Section 12-16.7; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254, Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 2], Section 33-11-250 [1962 Code Section 12-16.25; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-11-260 [1962 Code Section 12-16.26; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1998 Act No. 328, Section 3.



SECTION 33-7-210. Voting entitlement of shares.

(a) Except as provided in subsections (b) and (c), unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one vote on each matter voted on at a shareholders' meeting.

(b) Absent special circumstances, the shares of a corporation are not entitled to vote if they are owned, directly or indirectly, by a second corporation, domestic or foreign, and the first corporation owns, directly or indirectly, a majority of the shares entitled to vote for directors of the second corporation.

(c) Subsection (b) does not limit the power of a corporation to vote any shares, including its own shares, held by it in a fiduciary capacity.

(d) Redeemable shares are not entitled to vote after notice of redemption is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company, or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.

HISTORY: Derived from 1976 Code Section 33-11-110 [1962 Code Section 12-16.11; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 2], and Section 33-11-120 [1962 Code Section 12-16.12; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-7-220. Proxies.

(a) A shareholder may vote his shares in person or by proxy.

(b) A shareholder or his agent or attorney in fact may appoint a proxy to vote or otherwise act for him, including giving waivers and consents, by signing an appointment form or by an electronic transmission of appointment. The electronic transmission must contain or be accompanied by sufficient information to determine that the transmission appointing the proxy is authorized. A proxy must have an effective date. If not dated by the person giving the proxy, the effective date of the proxy is the date on which it is received by the person appointed to serve as proxy, and that date must be noted by the appointee on the appointment form.

(c) An appointment of a proxy is effective when the appointment form or electronic transmission is received by the secretary or other officer or agent authorized to tabulate votes. Unless a time of expiration is otherwise specified, an appointment is valid for eleven months.

(d) An appointment of a proxy is revocable by the shareholder unless the appointment form or electronic transmission conspicuously states that it is irrevocable and the appointee is:

(1) a pledgee;

(2) a person who purchased or agreed to purchase the shares;

(3) a creditor of the corporation who extended it credit under terms requiring the appointment;

(4) an employee of the corporation whose employment contract requires the appointment; or

(5) a party to a voting agreement created under Section 33-7-310.

(e) The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises his authority pursuant to the appointment.

(f) An appointment made irrevocable as provided by subsection (d) is revoked when the interest with which it is coupled is extinguished.

(g) A transferee for value of shares subject to an irrevocable appointment may revoke the appointment if he did not know of its existence when he acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or on the information statement for shares without certificates.

(h) Subject to Section 33-7-240 and to an express limitation on the proxy's authority appearing on the face of the appointment form or electronic transmission, a corporation may accept the proxy's vote or other action as that of the shareholder making the appointment.

(i) A proxy may not be solicited on the basis of any proxy statement or other communication, written or oral, containing a statement which, at the time and in light of the circumstances under which it was made, was false or misleading with respect to a material fact or which omits to state a material fact necessary to make the statements made not false or misleading.

(j) A copy, facsimile transmission, or other reliable reproduction of the appointment form or electronic transmission created pursuant to subsection (b) of this section may be substituted or used instead of the original appointment form or electronic transmission for all purposes for which the original appointment form or electronic transmission is used, except that the copy, facsimile transmission, or other reproduction must be a complete reproduction of the entire original appointment form or electronic transmission.

HISTORY: Derived from 1976 Code Section 33-11-50 [1962 Code Section 12-16.5; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], Section 33-11-90 [1962 Code Section 12-16.9; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 2], Section 33-11-130 [1962 Code Section 12-16.13; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 2], and Section 33-11-140 [1962 Code Section 12-16.14; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1963 (53) 327; 1964 (53) 1899; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 2000 Act No. 371, Section 2.



SECTION 33-7-230. Shares held by nominees.

(a) A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure.

(b) The procedure may set forth:

(1) the types of nominees to which it applies;

(2) the rights or privileges that the corporation recognizes in a beneficial owner;

(3) the manner in which the procedure is selected by the nominee;

(4) the information that must be provided when the procedure is selected;

(5) the period for which selection of the procedure is effective; and

(6) other aspects of the rights and duties created.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-7-240. Corporation's acceptance of votes.

(a) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a shareholder, the corporation, if acting in good faith, is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder.

(b) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the name of its shareholder, the corporation, if acting in good faith, is entitled nevertheless to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the shareholder if:

(1) the shareholder is an entity and the name signed purports to be that of an officer or agent of the entity;

(2) the name signed purports to be that of an administrator, executor, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(3) the name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(4) the name signed purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder has been presented with respect to the vote, consent, waiver, or proxy appointment;

(5) two or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one of the co-owners and the person signing appears to be acting on behalf of all the co-owners.

(c) The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder.

(d) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

HISTORY: Derived from 1976 Code Section 33-11-120 [1962 Code Section 12-16.12; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-7-250. Quorum and voting requirements for voting groups.

(a) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation or Chapters 1 through 20 of this Title provides otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

(b) Once a share is represented for any purpose at a meeting, it is considered present for quorum purposes for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

(c) If a quorum exists, action on a matter (other than the election of directors) by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation or Chapters 1 through 20 of this Title requires a greater number of affirmative votes.

(d) An amendment of the articles of incorporation adding, changing, or deleting a quorum or voting requirement for a voting group greater than specified in subsection (a) or (c) is governed by Section 33-7-270.

(e) The election of directors is governed by Section 33-7-280.

HISTORY: Derived from 1976 Code Section 33-11-80 [1962 Code Section 12-16.8; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444 Section 2], Section 33-11-90 [1962 Code Section 12-16.9; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ C. '22 Sections 4253, 4254; Civ C '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 2], and Section 33-11-100 [1962 Code Section 12-16.10; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 445, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-7-260. Action by single and multiple voting groups.

(a) If the articles of incorporation or Chapters 1 through 20 of this Title provides for voting by a single voting group on a matter, action on that matter is taken when voted upon by that voting group as provided in Section 33-7-250.

(b) If the articles of incorporation or Chapters 1 through 20 of this Title provides for voting by two or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in Section 33-7-250. Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-7-270. Greater quorum or voting requirements.

(a) The articles of incorporation may provide for a greater quorum or voting requirement for shareholders (or voting groups of shareholders) than is provided for by Chapters 1 through 20 of this Title.

(b) An amendment to the articles of incorporation that adds, changes, or deletes a greater quorum or voting requirement must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever is greater.

(c) A corporation in existence on the effective date of Chapters 1 through 20 of this Title that has authorized a greater quorum or voting right for shareholders (or voting groups of shareholders) than is provided in Chapters 1 through 20 of this Title solely in its bylaws shall amend its articles of incorporation to meet the requirements of subsection (a) by January 1, 1991, in order for these shareholder voting rights to remain effective beyond that date.

HISTORY: Derived from 1976 Code Section 33-11-80 [1962 Code Section 12-16.8; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 2], and Section 33-11-100 [1962 Code Section 12-16.10; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-7-280. Voting for directors; cumulative voting.

(a) Unless otherwise provided in the articles of incorporation, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.

(b) Shareholders have a right to cumulate their votes for directors unless the articles of incorporation otherwise provide. The right to cumulate votes means that the shareholders are entitled to multiply the number of votes they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among two or more candidates.

(c) Shares otherwise entitled to vote cumulatively may not be voted cumulatively at a particular meeting unless:

(1) the meeting notice or proxy statement accompanying the notice states conspicuously that cumulative voting is authorized; or

(2) a shareholder who has the right to cumulate his votes shall either (1) give written notice of his intention to the president or other officer of the corporation not less than forty-eight hours before the time fixed for the meeting, which notice must be announced in the meeting before the voting, or (2) announce his intention in the meeting before the voting for directors commences; and all shareholders entitled to vote at the meeting shall without further notice be entitled to cumulate their votes. If cumulative voting is to be used, persons presiding may, or if requested by any shareholder shall, recess the meeting for a reasonable time to allow deliberation by shareholders, not to exceed two hours.

(d) The articles of a corporation may not be amended to remove cumulative voting if the votes cast against the amendment would be sufficient to elect a director to the board of directors if cumulatively voted at an election of the entire board of directors, or, if there are classes of directors, at an election of a director of any class of directors.

HISTORY: Derived from 1976 Code Section 33-11-200 [1962 Code Section 12-16.20; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1990 Act No. 446, Section 12.



SECTION 33-7-300. Voting trusts.

(a) One or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust (which may include anything consistent with its purpose) and transferring their shares to the trustee. When a voting trust agreement is signed, the trustee shall prepare a list of names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office. A complete and current list of the names and addresses of all owners of beneficial interests in the trust and the number and class of shares represented by the certificates held by them and the dates on which they became owners must be kept on file at the office of the trustee and at the corporation's principal office.

(b) A voting trust becomes effective on the date the first shares subject to the trust are registered in the trustee's name. A voting trust is valid for not more than ten years after its effective date unless extended under subsection (c).

(c) All or some of the parties to a voting trust may extend the voting trust for additional terms of not more than ten years each by signing an extension agreement and obtaining the voting trustee's written consent to the extension. An extension is valid for ten years from the date the first shareholder signs the extension agreement. The voting trustee must deliver copies of the extension agreement and list of beneficial owners to the corporation's principal office. An extension agreement binds only those parties signing it.

(d) To the extent provided by the voting trust agreement, the trustees are entitled to vote without the consent of the voting trust certificate holders upon all amendments of the articles and upon any merger, consolidation, dissolution, sale of assets, reduction of stated capital of the corporation, or other matter on which a record owner of shares is entitled to vote. Except to the extent provided otherwise by the voting trust agreement, the voting trust certificate holder has all voting rights, dissenter's rights, inspection rights, and other rights available to shareholders under this section.

HISTORY: Derived from 1976 Code Section 33-11-160 [1962 Code Section 12-16.16; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-7-310. Voting agreements.

(a) Two or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not subject to the provisions of Section 33-7-300.

(b) A voting agreement created under this section is specifically enforceable.

HISTORY: Derived from 1976 Code Section 33-11-150 [1962 Code Section 12-16.15; 1952 Code Sections 12-251 to 12-253; 1942 Code Sections 7679, 7680; 1932 Code Sections 7679, 7680; Civ. C. '22 Sections 4253, 4254; Civ. C. '12 Sections 2786, 2787; Civ. C. '02 Sections 1845, 1846; R. S. 1502; 1901 (21) 811; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 1; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-7-400. Procedure in derivative proceedings.

Derivative suits may be maintained on behalf of South Carolina corporations in federal and state court in accordance with the applicable rules of civil procedure.

HISTORY: 1988 Act No. 444, Section 2.






CHAPTER 8 - DIRECTORS AND OFFICERS

SECTION 33-8-101. Requirement for and duties of board of directors.

Unless otherwise provided in:

(a) Chapters 1 through 20 of this Title;

(b) the articles of incorporation; or

(c) an agreement unanimously approved by the shareholders and disclosed in the articles of incorporation and on the corporation's share certificates,

all corporate powers must be exercised by or under the authority of, and the business and affairs of a corporation must be managed under the direction of, a board of directors. If the authority of the board is dispensed with or limited by a provision in the articles of incorporation under (b) or by a shareholder agreement under (c), the articles or the agreement shall describe who is to perform some or all of the duties of a board of directors.

HISTORY: Derived from 1976 Code Section 33-11-220 [1962 Code Section 12-16.22; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 21; Repealed, 1988 Act No. 444, Section 2], and Section 33-13-10 [1962 Code Section 12-18.1; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-102. Qualifications of directors.

The articles of incorporation or bylaws may prescribe qualifications for directors. A director need not be a resident of this State or a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe.

HISTORY: Derived from 1976 Code Section 33-13-20 [1962 Code Section 12-18.2; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-103. Number and election of directors.

(a) A board of directors consists of one or more individuals with the number specified in or fixed in accordance with the articles of incorporation or bylaws.

(b) In the case of a corporation which is not a public corporation, if a board of directors has power under the articles of incorporation or under a bylaw provision to fix or change the number of directors, the board may increase or decrease by thirty percent or less the number of directors last approved by the shareholders, but only the shareholders may increase or decrease by more than thirty percent the number of directors last approved by the shareholders.

(c) The articles of incorporation or bylaws may establish a variable range for the size of the board of directors by fixing a minimum and maximum number of directors. If a variable range is established, the number of directors may be fixed or changed within the minimum and maximum by the shareholders or the board of directors. After shares are issued, only the shareholders may change the range for the size of the board or change from a fixed to a variable-range size board or vice versa.

(d) Directors are elected at the first annual shareholders' meeting and at each annual meeting thereafter unless their terms are staggered under Section 33-8-106.

HISTORY: Derived from 1976 Code Section 33-13-30 [1962 Code Section 12-18.3; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-13-40 [1962 Code Section 12-18.4; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1998 Act No. 328, Section 4.



SECTION 33-8-104. Election of directors by certain classes of shareholders.

If the articles of incorporation authorize dividing the shares into classes, the articles also may authorize the election of all or a specified number of directors by the holders of one or more authorized classes of shares. A class of shares entitled to elect one or more directors is a separate voting group for purposes of the election of directors.

HISTORY: Derived from 1976 Code Section 33-13-50 [1962 Code Section 12-18.5; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-105. Terms of directors generally.

(a) The terms of the initial directors of a corporation expire at the first shareholders' meeting at which directors are elected.

(b) The terms of all other directors expire at the next annual shareholders' meeting following their election unless their terms are staggered under Section 33-8-106.

(c) A decrease in the number of directors does not shorten an incumbent director's term.

(d) The term of a director elected to fill a vacancy expires at the next shareholders' meeting at which directors are elected.

(e) Despite the expiration of a director's term, he continues to serve until his successor is elected and qualifies or until there is a decrease in the number of directors.

HISTORY: Derived from 1976 Code Section 33-13-40 [1962 Code Section 12-18.4; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 2], and Section 33-13-50 [1962 Code Section 12-18.5; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-106. Staggered terms for directors.

If there are six or more directors, the articles of incorporation may provide for staggering their terms by dividing the total number of directors into two or three groups, with each group containing one-half or one-third of the total, as near as may be. The terms of directors in the first group expire at the first annual shareholders' meeting after their election; the terms of the third group, if any, expire at the third annual shareholders' meeting after their election. At each annual shareholders' meeting held thereafter, directors are chosen for a term of two years or three years, as the case may be, to succeed those directors whose terms expire.

HISTORY: Derived from 1976 Code Section 33-13-50 [1962 Code Section 12-18.5; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1994 Act No. 461, Section 6.



SECTION 33-8-107. Resignation of directors.

(a) A director may resign by delivering written notice to the board of directors, its chairman, or the corporation.

(b) A resignation is effective when the notice is delivered unless the notice specifies a later effective date.

HISTORY: Derived from 1976 Code Section 33-13-40 [1962 Code Section 12-18.4; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-108. Removal of directors by shareholders.

(a) The shareholders may remove one or more directors with or without cause unless the articles of incorporation provide that directors may be removed only for cause.

(b) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove him.

(c) If cumulative voting is authorized, a director may not be removed if the number of votes sufficient to elect him under cumulative voting is voted against his removal. If cumulative voting is not authorized, a director may be removed only if the number of votes cast to remove him exceeds the number of votes cast not to remove him.

(d) A director may be removed by the shareholders only at a meeting called for the purpose of removing him and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.

(e) "Cause" for removal of a director under this section means fraudulent or dishonest acts, or gross abuse of authority in the discharge of duties to the corporation, and must be established after written notice of specific charges and opportunity to meet and refute such charges.

HISTORY: Derived from 1976 Code Section 33-13-70 [1962 Code Section 12-18.7; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-109. Removal of directors by judicial proceeding.

(a) The circuit court of the county where a corporation's principal office (or, if none in this State, its registered office) is located may remove a director of the corporation from office in a proceeding commenced either by the corporation or by its shareholders holding at least five percent of the outstanding shares of any class if the court finds that (1) the director engaged in fraudulent or dishonest acts, or gross abuse of authority in discharge of duties to the corporation, and (2) removal is in the best interest of the corporation.

(b) The court that removes a director may bar the director from reelection for a period prescribed by the court.

(c) If shareholders commence a proceeding under subsection (a), they shall make the corporation a party defendant.

HISTORY: Derived from 1976 Code Section 33-13-70 [1962 Code Section 12-18.7; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 144, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-110. Vacancy on board.

(a) Unless the articles of incorporation provide otherwise, if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(1) the shareholders may fill the vacancy;

(2) the board of directors may fill the vacancy; or

(3) if the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(b) If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group may fill the vacancy.

(c) A vacancy that will occur at a specific later date (by reason of a resignation effective at a later date under Section 33-8-108(b) or otherwise) may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.

(d) If, by reason of death, resignation, or other cause, a corporation has no directors in office, then any officer or any shareholder or an executor, administrator, trustee, or guardian of a shareholder or other fiduciary entrusted with like responsibility for the person or estate of a shareholder may call for a special meeting of shareholders to elect directors or may apply to the court for an order requiring election of directors.

HISTORY: Derived from 1976 Code Section 33-13-60 [1962 Code Section 12-18.6; 1962 (52) 1996; 1969 (56) 701; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-111. Compensation of directors.

Unless the articles of incorporation or bylaws provide otherwise, the board of directors may fix the compensation of directors for their services as directors, or in any other capacity.

HISTORY: Derived from 1976 Code Section 33-13-160 [1962 Code Section 12-18.16; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-200. Meetings.

Unless the articles or bylaws otherwise provide:

(a) The board of directors may hold regular or special meetings in or out of this State.

(b) The board of directors may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may simultaneously hear each other during the meeting. A director participating in a meeting by this means is considered to be present in person at the meeting.

HISTORY: Derived from 1976 Code Section 33-13-80 [1962 Code Section 12-18.8; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-210. Action without meeting.

(a) Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by Chapters 1 through 20 of this Title to be taken at a board of directors' meeting may be taken without a meeting if the action is assented to by all members of the board.

(b) The action may be evidenced by one or more written consents describing the action taken, signed by each director, and included in the minutes or filed with the corporate records reflecting the action taken. Action evidenced by written consents under this subsection is effective when the last director signs the consent, unless the consent specifies a different effective date. A consent signed under this subsection has the effect of a meeting vote and may be described as such in any document.

HISTORY: Derived from 1976 Code Section 33-13-120 [1962 Code Section 12-18.12; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-220. Notice of meeting.

(a) Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place, or purpose of the meeting.

(b) Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors must be preceded by at least two days' notice of the date, time, and place of the meeting. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.

HISTORY: Derived from 1976 Code Section 33-13-90 [1962 Code Section 12-18.9; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-230. Waiver of notice.

(a) A director may waive any notice required by this act, the articles of incorporation, or bylaws before or after the date and time stated in the notice. Except as provided by subsection (b), the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or corporate records.

(b) A director's attendance at or participation in a meeting waives any required notice to him of the meeting unless the director at the beginning of the meeting (or promptly upon his arrival) objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.

HISTORY: Derived from 1976 Code Section 33-13-90 [1962 Code Section 12-18.9; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 144, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-240. Quorum and voting.

(a) Unless the articles of incorporation or bylaws require a greater number, a quorum of a board of directors consists of:

(1) a majority of directors then in office if the corporation has a fixed board size; or

(2) a majority of the number of directors prescribed, or if no number is prescribed the number in office immediately before the meeting begins, if the corporation has a variable-range size board.

(b) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors determined under subsection (a).

(c) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors unless the articles of incorporation or bylaws require the vote of a greater number of directors.

(d) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is considered to have assented to the action taken unless: (1) he objects at the beginning of the meeting (or promptly upon his arrival) to holding it or transacting business at the meeting; (2) his dissent or abstention from the action taken is entered in the minutes of the meeting; or (3) he delivers written notice of his dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action taken.

HISTORY: Derived from 1976 Code Section 33-13-100 [1962 Code Section 12-18.10; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-250. Committees.

(a) Unless the articles of incorporation or bylaws provide otherwise, a board of directors may create one or more committees and appoint members of the board of directors to serve on them. Each committee must have two or more members who serve at the pleasure of the board of directors.

(b) The creation of a committee and appointment of members to it must be approved by the greater of (1) a majority of all the directors in office when the action is taken or (2) the number of directors required by the articles of incorporation or bylaws to take action under Section 33-8-240.

(c) Sections 33-8-200 through 33-8-240, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board of directors, apply to committees and their members as well.

(d) To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the authority of the board of directors under Section 33-8-101.

(e) A committee, however, may not:

(1) authorize distributions;

(2) approve or propose to shareholders action that Chapters 1 through 20 of this Title requires be approved by shareholders;

(3) fill vacancies on the board of directors or on any of its committees;

(4) amend articles of incorporation pursuant to Section 33-10-102;

(5) adopt, amend, or repeal bylaws;

(6) approve a plan of merger not requiring shareholder approval;

(7) authorize or approve reacquisition of shares, except according to a formula or method prescribed by the board of directors; or

(8) authorize or approve the issuance or sale or contract for sale of shares, or determine the designation and relative rights, preferences, and limitations of a class or series of shares, except that the board of directors may authorize a committee (or a senior executive officer of the corporation) to do so within limits specifically prescribed by the board of directors.

(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in Section 33-8-300.

HISTORY: Derived from 1976 Code Section 33-13-110 [1962 Code Section 12-18.11; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-300. General standards for directors.

(a) A director shall discharge his duties as a director, including his duties as a member of a committee:

(1) in good faith;

(2) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) in a manner he reasonably believes to be in the best interests of the corporation and its shareholders.

(b) In discharging his duties a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) one or more officers or employees of the corporation whom the director reasonably believes to be reliable and competent in the matters presented;

(2) legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(3) a committee of the board of directors of which he is not a member if the director reasonably believes the committee merits confidence.

(c) A director is not acting in good faith if he has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d) A director is not liable for any action taken as a director, or any failure to take any action, if he performed the duties of his office in compliance with this section.

(e) An action against a director for failure to perform the duties imposed by this section must be commenced within three years after the cause of action has accrued, or within two years after the time when the cause of action is discovered, or should reasonably have been discovered, whichever sooner occurs. This limitations period does not apply to breaches of duty which have been concealed fraudulently.

HISTORY: Derived from 1976 Code Section 33-13-150 [1962 Code Section 12-18.15; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-310. Director or Officer conflict of interest.

(a) A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. A conflict of interest transaction is not voidable by the corporation solely because of the director's interest in the transaction if any one of the following is true:

(1) the material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board of directors, and the board of directors or a committee authorized, approved, or ratified the transaction;

(2) the material facts of the transaction and the director's interest were disclosed or known to the shareholders entitled to vote and they authorized, approved, or ratified the transaction; or

(3) the transaction was fair to the corporation.

If (1) or (2) has been accomplished, the burden of proving unfairness of any transaction covered by this section is on the party claiming unfairness. If neither (1) nor (2) has been accomplished, the party seeking to uphold the transaction has the burden of proving fairness.

(b) For purposes of this section, a director of the corporation has an indirect interest in a transaction if (1) another entity in which he has a material financial interest or in which he is a general partner is a party to the transaction or (2) another entity of which he is a director, officer, or trustee is a party to the transaction and the transaction is or should be considered by the board of directors of the corporation.

(c) For purposes of subsection (a)(1), a conflict of interest transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the directors on the board of directors (or on the committee) who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved, or ratified under this section by a single director. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsection (a)(1) if the transaction is otherwise authorized, approved, or ratified as provided in that subsection.

(d) For purposes of subsection (a)(2), a conflict of interest transaction is authorized, approved, or ratified if it receives the vote of a majority of the shares entitled to be counted under this subsection. Shares owned by or voted under the control of a director who has a direct or indirect interest in the transaction, and shares owned by or voted under the control of an entity described in subsection (b)(1), may not be counted in a vote of shareholders to determine whether to authorize, approve, or ratify a conflict of interest transaction under subsection (a)(2). The vote of those shares, however, is counted in determining whether the transaction is approved under other sections of Chapters 1 through 20 of this Title. A majority of the shares, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

HISTORY: Derived from 1976 Code Section 33-13-160 [1962 Code 12-18.16; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1990 Act No. 446, Section 5.



SECTION 33-8-320. Loans to directors.

(a) Except as provided by subsection (c), a corporation may not directly or indirectly lend money to or guarantee the obligation of a director of the corporation unless:

(1) the particular loan or guarantee is approved by a majority of the votes represented by the outstanding voting shares of all classes, voting as a single voting group, except the votes of shares owned by or voted under the control of the benefited director; or

(2) the corporation's board of directors determines that the loan or guarantee benefits the corporation and either approves the specific loan or guarantee or a general plan authorizing loans and guarantees.

(b) The fact that a loan or guarantee is made in violation of this section does not affect the borrower's liability on the loan.

(c) This section does not apply to loans and guarantees authorized by statute regulating any special class of corporations.

HISTORY: Derived from 1976 Code Section 33-13-170 [1962 Code Section 12-18.17; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-330. Liability for unlawful distributions.

(a) A director who votes for or assents to a distribution made in violation of Section 33-6-400 or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating Section 33-6-400 or the articles of incorporation if it is established that he did not perform his duties in compliance with Section 33-8-300. In any proceeding commenced under this section, a director has all of the defenses ordinarily available to a director.

(b) A director held liable under subsection (a) for an unlawful distribution is entitled to contribution:

(1) from every other director who could be held liable under subsection (a) for the unlawful distribution; and

(2) from each shareholder for the amount the shareholder accepted knowing the distribution was made in violation of Section 33-6-400 or the articles of incorporation.

HISTORY: Derived from 1976 Code Section 33-13-190 [1962 Code Section 12-18.19; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-400. Required officers.

(a) A corporation has the officers described in its bylaws or appointed by the board of directors in accordance with the bylaws.

(b) A duly appointed officer may appoint one or more officers or assistant officers if authorized by the bylaws or the board of directors.

(c) The bylaws or the board of directors shall delegate to one of the officers responsibility for preparing minutes of the directors' and shareholders' meetings and for authenticating records of the corporation.

(d) The same individual may hold more than one office in a corporation simultaneously.

HISTORY: Derived from 1976 Code Section 33-13-130 [1962 Code Section 12-18.13; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-410. Duties of officers.

Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the board of directors to prescribe the duties of other officers.

HISTORY: Derived from 1976 Code Section 33-13-130 [1962 Code Section 12-18.13; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-420. Standards of conduct for officers.

(a) An officer with discretionary authority shall discharge his duties under that authority:

(1) in good faith;

(2) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) in a manner he reasonably believes to be in the best interests of the corporation and its shareholders.

(b) In discharging his duties an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) one or more officers or employees of the corporation whom the officer reasonably believes to be reliable and competent in the matters presented; or

(2) legal counsel, public accountants, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence.

(c) An officer is not acting in good faith if he has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d) An officer is not liable for any action taken as an officer, or any failure to take any action, if he performed the duties of his office in compliance with this section.

(e) An action against an officer for failure to perform the duties imposed by this section must be commenced within three years after the cause of action has accrued, or within two years after the time when the cause of action is discovered, or should reasonably have been discovered, whichever sooner occurs. This limitations period does not apply to breaches of duty which have been concealed fraudulently.

HISTORY: Derived from 1976 Code Section 33-13-150 [1962 Code Section 12-18.15; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-430. Resignation and removal of officers.

(a) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is delivered unless the notice specifies a later effective date. If a resignation is made effective at a later date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor does not take office until the effective date.

(b) A board of directors may remove any officer, except an officer elected by the shareholders pursuant to the articles of incorporation, the bylaws, or a shareholder agreement, at any time with or without cause. An officer elected by the shareholders pursuant to the articles of incorporation, the bylaws, or a shareholder agreement may be removed only by the shareholders entitled to elect that officer.

HISTORY: Derived from 1976 Code Section 33-13-140 [1962 Code Section 12-18.14; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-440. Contract rights of officers.

(a) The appointment of an officer does not itself create contract rights.

(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.

HISTORY: Derived from 1976 Code Section 33-13-140 [1962 Code Section 12-18.14; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.

INDEMNIFICATION



SECTION 33-8-500. Article definitions.

In this subchapter:

(1) "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

(2) "Director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise. A director is considered to be serving an employee benefit plan at the corporation's request if his duties to the corporation also impose duties on, or otherwise involve services by, him to the plan or to participants in or beneficiaries of the plan. "Director" includes, unless the context requires otherwise, the estate or personal representative of a director.

(3) "Expenses" include counsel fees.

(4) "Liability" means the obligation to pay a judgment, settlement, penalty, fine (including an excise tax assessed with respect to an employee benefit plan), or reasonable expenses incurred with respect to a proceeding.

(5) "Official capacity" means: (i) when used with respect to a director, the office of director in a corporation; and (ii) when used with respect to an individual other than a director, as contemplated in Section 33-8-560, the office in a corporation held by the officer, or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation. "Official capacity" does not include service for any other foreign or domestic corporation or any partnership, joint venture, trust, employee benefit plan, or other enterprise.

(6) "Party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.

(7) "Proceeding" means any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative and whether formal or informal.

HISTORY: Derived from 1976 Code Section 33-13-180 [1962 Code Section 12-18.18; 1962 (52) 1996; 1973 (58) 381; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-13-190 [1962 Code Section 12-18.19; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-510. Authority to indemnify.

(a) Except as provided in subsection (d), a corporation may indemnify an individual made a party to a proceeding because he is or was a director against liability incurred in the proceeding if:

(1) he conducted himself in good faith; and

(2) he reasonably believed:

(i) in the case of conduct in his official capacity with the corporation, that his conduct was in its best interest; and

(ii) in all other cases, that his conduct was at least not opposed to its best interest; and

(3) in the case of any criminal proceeding, he had no reasonable cause to believe his conduct was unlawful.

(b) A director's conduct with respect to an employee benefit plan for a purpose he reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirement of subsection (a)(2)(ii).

(c) The termination of a proceeding by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

(d) A corporation may not indemnify a director under this section:

(1) in connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

(2) in connection with any other proceeding charging improper personal benefit to him, whether or not involving action in his official capacity, in which he was adjudged liable on the basis that personal benefit was improperly received by him.

(e) Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation is limited to reasonable expenses incurred in connection with the proceeding.

HISTORY: Derived from 1976 Code Section 33-13-180 [1962 Code Section 12-18.18; 1962 (52) 1996; 1973 (58) 381; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-13-190 [1962 Code Section 12-18.19; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-520. Mandatory indemnification.

Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which he was a party because he is or was a director of the corporation against reasonable expenses incurred by him in connection with the proceeding.

HISTORY: Derived from 1976 Code Section 33-13-180 [1962 Code Section 12-18.18; 1962 (52) 1996; 1973 (58) 381; 1981 Act No. 146, Section 2; Repealed, 1988 AJ No. 444, Section 2], and Section 33-13-190 [1962 Code Section 12-18.19; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-530. Advance for expenses.

(a) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

(1) the director furnishes the corporation a written affirmation of his good faith belief that he has met the standard of conduct described in Section 33-8-510;

(2) the director furnishes the corporation a written undertaking, executed personally or on his behalf, to repay the advance if it is ultimately determined that he did not meet the standard of conduct; and

(3) a determination is made that the facts then known to those making the determination would not preclude indemnification under this subchapter.

(b) The undertaking required by subsection (a)(2) must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

(c) Determinations and authorizations of payments under this section must be made in the manner specified in Section 33-8-550.

HISTORY: Derived from 1976 Code Section 33-13-180 [1962 Code Section 12-18.18; 1962 (52) 1996; 1973 (58) 381; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-13-190 [1962 Code Section 12-18.19; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-540. Court-ordered indemnification.

Unless a corporation's articles of incorporation provide otherwise, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court after giving any notice the court considers necessary may order indemnification if it determines:

(1) the director is entitled to mandatory indemnification under Section 33-8-520, in which case the court also shall order the corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; or

(2) the director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not he met the standard of conduct set forth in Section 33-8-510 or was adjudged liable as described in Section 33-8-510(d), but if he was adjudged so liable his indemnification is limited to reasonable expenses incurred.

HISTORY: Derived from 1976 Code Section 33-13-180 [1962 Code Section 12-18.18; 1962 (52) 1996; 1973 (58) 381; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-13-190 [1962 Code Section 12-18.19; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-550. Determination and authorization of indemnification.

(a) A corporation may not indemnify a director under Section 33-8-510 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because he has met the standard of conduct set forth in Section 33-8-510.

(b) The determination must be made:

(1) by the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

(2) if a quorum cannot be obtained under subdivision (1), by majority vote of a committee duly designated by the board of directors (in which designation directors who are parties may participate), consisting solely of two or more directors not at the time parties to the proceeding;

(3) by special legal counsel:

(i) selected by the board of directors or its committee in the manner prescribed in item (1) or (2); or

(ii) if a quorum of the board of directors cannot be obtained under subdivision (1) and a committee cannot be designated under subdivision (2), selected by majority vote of the full board of directors (in which selection directors who are parties may participate); or

(4) by the shareholders, but shares owned by or voted under the control of directors who are at the time parties to the proceeding may not be voted on the determination.

(c) Authorization of indemnification and evaluation as to reasonableness of expenses must be made in the same manner as the determination that indemnification is permissible, except that, if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses must be made by those entitled under subsection (b)(3) to select counsel.

HISTORY: Derived from 1976 Code Section 33-13-180 [1962 Code Section 12-18.18; 1962 (52) 1996; 1973 (58) 381; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-13-190 [1962 Code Section 12-18.19; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-560. Indemnification of officers, employees, and agents.

Unless a corporation's articles of incorporation provide otherwise:

(1) an officer of the corporation who is not a director is entitled to mandatory indemnification under Section 33-8-520, and is entitled to apply for court-ordered indemnification under Section 33-8-540, in each case to the same extent as a director;

(2) the corporation may indemnify and advance expenses under this subchapter to an officer, employee, or agent of the corporation who is not a director to the same extent as to a director; and

(3) a corporation also may indemnify and advance expenses to an officer, employee, or agent who is not a director to the extent, consistent with public policy, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.

HISTORY: Derived from 1976 Code Section 33-13-180 [1962 Code Section 12-18-18; 1962 (52) 1996; 1973 (58) 381; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-13-190 [1962 Code Section 12-18.19; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444 Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-570. Insurance.

A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the corporation, or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by him in that capacity or arising from his status as a director, officer, employee, or agent, whether or not the corporation would have power to indemnify him against the same liability under Section 33-8-510 or 33-8-520.

HISTORY: Derived from 1976 Code Section 33-13-180 [1962 Code Section 12-18.18; 1962 (52) 1996; 1973 (58) 381; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-13-190 [1962 Code Section 12-18.19; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-8-580. Application of article.

(a) A provision treating a corporation's indemnification of or advance for expenses to directors that is contained in its articles of incorporation, bylaws, a resolution of its shareholders or board of directors, or in a contract or otherwise is valid only if and to the extent the provision is consistent with this article. If articles of incorporation limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles.

(b) This article does not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with his appearance as a witness in a proceeding at a time when he has not been made a named defendant or respondent to the proceeding.

HISTORY: Derived from 1976 Code Section 33-13-180 [1962 Code Section 12-18.18; 1962 (52) 1996; 1973 (58) 381; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-13-190 [1962 Code Section 12-18.19; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.






CHAPTER 9 - DOMESTICATION OF A FOREIGN CORPORATION

SECTION 33-9-100. Articles of domestication; contents.

(a) A foreign corporation may become a domestic corporation by filing with the Secretary of State:

(1) articles of domestication that, upon filing, are the articles of incorporation for the corporation, and include the information required by Section 33-2-102(a)(1) through (3), any optional provisions desired and authorized by Section 33-2-102(b) and (e), and the certifications required by subsection (c) of this section; and

(2) an initial annual report of the corporation as provided in Section 12-20-40.

(b) A foreign corporation that becomes a domestic corporation must file, within five business days with the state where previously incorporated, articles of dissolution or the equivalent or other appropriate filing authorized by the law of that state.

(c) The articles of domestication shall certify:

(1) the date and jurisdiction of each state where the corporation has been incorporated before the filing of the articles of domestication;

(2) the name of the corporation immediately before the filing of the articles of domestication, as well as the corporate name to be used pursuant to Section 33-4-101;

(3) that the corporation shall file, within five business days with the state where previously incorporated, articles of dissolution or the equivalent, or such other appropriate filing as authorized by the law of such state;

(4) that articles of domestication do not contain a provision that would require action by one or more separate voting groups on a proposed amendment pursuant to Section 33-10-104;

(5) that the filing of the articles of domestication has been authorized by a majority of the votes cast by all shareholders entitled to vote on the proposal, unless a greater vote is required by the articles of incorporation or other charter documents existing immediately before the filing of the articles of incorporation; and

(6) that the articles of dissolution or their equivalent or other appropriate filing as authorized by the law of the state where the corporation was previously incorporated, must be filed within five business days after these articles of domestication are filed.

(d) Upon filing with the Secretary of State of the articles of domestication, the corporation is domesticated in this State, and after that is subject to the South Carolina Business Corporation Act. Notwithstanding the provision of Section 33-2-103, the existence of the corporation is considered to have commenced on the date the corporation commenced its existence in the jurisdiction in which the corporation was first formed, incorporated, or otherwise came into being.

(e) The filing of the articles of domestication does not affect the choice of law applicable to the corporation; however, from the date the articles of domestication are filed, the law of this State, including the South Carolina Business Corporation Act, applies to the corporation to the same extent as if the corporation had been incorporated as a corporation of this State on that date.

(f)(1) If a foreign corporation that owns real property in South Carolina becomes a domestic corporation by domesticating in South Carolina pursuant to this chapter and changes its name pursuant to Section 33-4-101, the newly-named surviving corporation must file a notice of that name change in the office of the register of deeds of the county in South Carolina in which the real property is located. If there is no office in that county, the notice of name change must be filed with the clerk of court of the county in which that real property is located.

(2) The filing must be by:

(i) affidavit executed in accordance with the provisions of Section 33-1-200 and containing the old and new names of the corporation, and describing the real property owned by that corporation; or

(ii) filing a certified copy of the articles of domestication including a description of the real property; or

(iii) a duly recorded deed of conveyance to the newly-named surviving corporation.

(3) The affidavit or filed articles of domestication must be duly indexed in the index of deeds.

(4) The purpose of this subitem is to establish record notice pursuant to Chapter 7 of Title 30. Failure to make the required filing of a corporation name change does not affect the legality, force, effect, or enforceability as between the parties of any conveyance or other transaction involving the real estate owned by the affected corporation that is made after the change in name.

HISTORY: 2004 Act No. 221, Section 1.



SECTION 33-9-110. Effect of domestication.

(a) A corporation that is domesticated pursuant to this chapter is for all purposes the same entity that existed before the domestication.

(b) When a domestication is effective:

(1) the title to all real and personal property, both tangible and intangible, of the corporation remains in the corporation without reversion or impairment;

(2) the debts, liabilities, and other obligations of the corporation remain the obligations of the corporation;

(3) an action or proceeding pending against the corporation may be continued against the corporation as if the domestication had not occurred;

(4) the articles of domestication are the articles of incorporation of the corporation;

(5) the shares of the corporation issued and outstanding before the domestication are the shares issued and outstanding of the corporation; and

(6) except as prohibited by other law, all the rights, privileges, immunities, powers, and purposes of the domesticating corporation remain vested in the corporation.

(c) The owner liability of a shareholder in a foreign corporation that is domesticated in this State:

(1) is not discharged as to owner liability pursuant to the laws of the foreign jurisdiction to the extent the owner liability arose before the effective time of the articles of domestication;

(2) does not attach pursuant to the laws of the foreign jurisdiction for any debt, obligation, or liability of the corporation that arises after the effective time of the articles of domestication;

(3) is governed by provisions of the laws of the foreign jurisdiction as to the collection or discharge of owner liability preserved by item (1), as if the domestication had not occurred; and

(4) is subject to the right of contribution from other shareholders as provided by the laws of the foreign jurisdiction with respect to owner liability preserved by item (1), as if the domestication had not occurred.

(d) A shareholder who becomes subject to owner liability for some or all of the debts, obligations, or liabilities of the corporation as a result of its domestication in this State has owner liability only for those debts, obligations, or liabilities of the corporation that arise after the effective time of the articles of domestication.

HISTORY: 2004 Act No. 221, Section 1.






CHAPTER 10 - AMENDMENT OF ARTICLES OF INCORPORATION AND BYLAWS

SECTION 33-10-101. Authority to amend.

(a) A corporation may amend its articles of incorporation to add or change a provision that is required or permitted in the articles of incorporation or to delete a provision not required in the articles of incorporation. Whether a provision is required or permitted in the articles of incorporation is determined as of the effective date of the amendment.

(b) A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, control, capital structure, dividend entitlement, or purpose or duration of the corporation.

HISTORY: Derived from 1976 Code Section 33-15-10 [1962 Code Section 12-19.1; 1952 Code Sections 12-401 to 12-404; 1942 Code Sections 7676, 7736, 7741, 7744; 1932 Code Sections 7676, 7736, 7741, 7744; Civ. C. '22 Sections 4250, 4310, 4315, 4318; Civ. C. '12 Sections 2846, 2849, 2873; Civ. C. '02 Sections 1842, 1851, 1892; R. S. 1499; 1886 (19) 846; 1896 (22) 97; 1898 (22) 769, 771; 1901 (23) 710; 1917 (30) 36; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-10-102. Amendment by board of directors.

Unless the articles of incorporation provide otherwise, a corporation's board of directors may adopt one or more amendments to the corporation's articles of incorporation without shareholder action to:

(1) delete the names and addresses of the initial directors;

(2) delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the Secretary of State;

(3) change each issued and unissued authorized share of an outstanding class into a greater number of whole shares if the corporation has only shares of that class outstanding;

(4) change the corporate name by substituting the word "corporation", "incorporated", "company", "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd." for a similar word or abbreviation in the name or by adding, deleting, or changing a geographical attribution for the name; or

(5) make any other change expressly permitted by Chapters 1 thru 20 of this title to be made without shareholder action.

HISTORY: Derived from 1976 Code Section 33-15-30 [1962 Code Section 12-19.3; 1952 Code Sections 12-401 to 12-404; 1942 Code Sections 7676, 7736, 7741, 7744; 1932 Code Sections 7676, 7736, 7741, 7744; Civ. C. '22 Sections 4250, 4310, 4315, 4318; Civ. C. '12 Sections 2846, 2849, 2873; Civ. C. '02 Sections 1842, 1889, 1892; R. S. 1499; 1886 (19) 546; 1896 (22) 97; 1898 (22) 769, 771; 1901 (23) 710; 1917 (30) 36; 1962 (52) 1996; repealed by implication by 1981 Act No. 146 Section 2; Repealed, 1988 Act No. 444 Section 2], and Section 33-15-80 [1962 Code Section 12-19.8; 1952 Code Sections 12-401 to 12-404; 1942 Code Sections 7676, 7736, 7741, 7744; 1932 Code Sections 7676, 7736, 7741, 7744; Civ. C. '22 Sections 4250, 4310, 4315, 4318; Civ. C. '12 Sections 2846, 2849, 2873; Civ. C. '02 Sections 1842, 1889, 1892; R. S. 1499; 1886 (19) 546; 1896 (22) 97; 1898 (22) 769, 771; 1901 (23) 710; 1917 (30) 36; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444 Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-10-103. Amendment by board of directors and shareholders.

(a) A corporation's board of directors may propose amendments to the articles of incorporation for submission to the shareholders.

(b) For an amendment proposed by the board of directors to be adopted:

(1) the board of directors must recommend the amendment to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis of its determination to the shareholders with the amendment; and

(2) the shareholders entitled to vote on the amendment must approve the amendment as provided in subsection (f).

(c) The board of directors may condition on any basis its submission of an amendment that it proposes.

(d) In the case of a corporation which is not a public corporation, if the holders of at least ten percent of any class of voting shares of the corporation propose amendments to the articles of incorporation, the board of directors shall submit the proposed amendments to the shareholders at the next possible special or annual meeting.

(e) The corporation shall notify each shareholder, whether or not entitled to vote, of the shareholders' meeting in accordance with Section 33-7-105. The notice of meeting must state also that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(f) Unless Chapters 1 thru 20 of this title or the articles of incorporation require a different vote or the board of directors (acting pursuant to subsection (c)) requires a greater vote than that specified by this subsection or the articles of incorporation, to be adopted the amendment must be approved by: (1) two-thirds of the votes entitled to be cast on the amendment, regardless of the class or voting group to which the shares belong, and (2) two-thirds of the votes entitled to be cast on the amendment within each voting group entitled to vote as a separate voting group on the amendment.

(g) The articles of incorporation may require a lower or higher vote for approval than that specified in subsection (f), but the required vote must be at least (1) a majority of the votes entitled to be cast on the amendment by any voting group with respect to which the amendment would create dissenters' rights, and (2) the votes required by Sections 33-7-250 and 33-7-260 by every other voting group entitled to vote on the amendment.

HISTORY: Derived from 1976 Code Section 33-15-40 [1962 Code Section 12-19.4; 1952 Code Sections 12-401 to 12-404; 1942 Code Sections 7676, 7736, 7741, 7744; 1932 Code Sections 7676, 7736, 7741, 7744; Civ. C. '22 Sections 4250, 4310, 4315, 4318; Civ. C. '12 Sections 2846, 2849, 2873; Civ. C. '02 Sections 1842, 1889, 1892; R. S. 1499; 1886 (19) 546; 1896 (22) 97; 1898 (22) 769, 771; 1901 (23) 710; 1917 (30) 36; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1998 Act No. 328, Section 5.



SECTION 33-10-104. Voting on amendments by voting groups.

(a) The holders of the outstanding shares of a class are entitled to vote as a separate voting group (if shareholder voting is otherwise required by Chapters 1 thru 20 of this title) on a proposed amendment if the amendment would:

(1) increase or decrease the aggregate number of authorized shares of the class;

(2) effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

(3) effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;

(4) change the designation, rights, preferences, or limitations of all or part of the shares of the class;

(5) change the shares of all or part of the class into a different number of shares of the same class;

(6) create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

(7) increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

(8) limit or deny an existing preemptive right of all or part of the shares of the class; or

(9) cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class.

(b) If a proposed amendment would affect a series of a class of shares in one or more of the ways described in subsection (a), the shares of that series are entitled to vote as a separate voting group on the proposed amendment.

(c) If a proposed amendment that entitles two or more series of a class of shares to vote as separate voting groups under this section would affect those two or more series in the same or a substantially similar way, the shares of all the series so affected must vote together as a single voting group on the proposed amendment.

(d) Shares are entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares.

HISTORY: Derived from 1976 Code Section 33-15-50 [1962 Code Section 12-19.5; 1952 Code Sections 12-401 to 12-404; 1942 Code Sections 7676, 7736, 7741, 7744; 1932 Code Sections 7676, 7736, 7741, 7744; Civ. C. '22 Sections 4250, 4310, 4315, 4318; Civ. C. '12 Sections 2846, 2849, 2873; Civ. C. '02 Sections 1842, 1889, 1892; R. S. 1499; 1886 (19) 546; 1896 (22) 97; 1898 (22) 769, 771; 1901 (23) 710; 1917 (30) 36; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-10-105. Amendment before issuance of shares.

(a) If a corporation has not yet issued shares, its board of directors or, if directors have not been named, its incorporators may adopt amendments to the corporation's articles of incorporation by a unanimous vote.

(b) If any amendment permitted by subsection (a) effects a material change in the articles of incorporation, subscribers not assenting to the amendment may rescind their subscriptions without liability, notwithstanding any contrary provision of the subscription agreement or Chapters 1 thru 20 of this title.

HISTORY: Derived from 1976 Code Section 33-15-20 [1962 Code Section 12-19.2; 1952 Code Sections 12-401 to 12-404; 1942 Code Sections 7676, 7736, 7741, 7744; 1932 Code Sections 7676, 7736, 7741, 7744; Civ. C. '22 Sections 4250, 4310, 4315, 4318; Civ. C. '12 Sections 2846, 2849, 2873; Civ. C. '02 Sections 1842, 1889, 1892; R. S. 1499; 1886 (19) 546; 1896 (22) 97; 1898 (22) 769, 771; 1901 (23) 710; 1917 (30) 36; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-10-106. Articles of amendment.

A corporation amending its articles of incorporation shall deliver to the Secretary of State for filing articles of amendment setting forth:

(1) the name of the corporation;

(2) the text of each amendment adopted;

(3) if an amendment provides for an exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself;

(4) the date of each amendment's adoption;

(5) if an amendment was adopted by the incorporators or board of directors without shareholder action, a statement to that effect and that shareholder action was not required;

(6) if an amendment was approved by the shareholders:

(i) the designation, number of outstanding shares, number of votes entitled to be cast by each voting group entitled to vote separately on the amendment, and number of votes of each voting group indisputably represented at the meeting;

(ii) either the total number of votes cast for and against the amendment by each voting group entitled to vote separately on the amendment or the total number of undisputed votes cast for the amendment by each voting group and a statement that the number cast for the amendment by each voting group was sufficient for approval by that voting group.

HISTORY: Derived from 1976 Code Section 33-15-60 [1962 Code Section 12-19.6; 1952 Code Sections 12-401 to 12-404; 1942 Code Sections 7676, 7736, 7741, 7744; 1932 Code Sections 7676, 7736, 7741, 7744; Civ. C. '22 Sections 4250, 4310, 4315, 4318; Civ. C. '12 Sections 2846, 2849, 2873; Civ. C. '02 Sections 1842, 1889, 1892; R. S. 1499; 1886 (19) 546; 1896 (22) 97; 1898 (22) 769, 771; 1901 (23) 710; 1917 (30) 36; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-10-107. Restated articles of incorporation.

(a) A corporation's board of directors may restate its articles of incorporation with or without shareholder action.

(b) The restatement may include amendments to the articles. If the restatement includes an amendment requiring shareholder approval, it must be adopted as provided in Section 33-10-103.

(c) If the board of directors submits a restatement for shareholder action, the corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with Section 33-7-105. The notice must state also that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy of the restatement that identifies any amendment or other change it would make in the articles.

(d) A corporation restating its articles of incorporation shall deliver to the Secretary of State for filing articles of restatement setting forth the name of the corporation (and, if it has been changed, all of its former names), the date of filing of its original articles, and the text of the restated articles of incorporation together with a certificate setting forth:

(1) whether the restatement contains an amendment to the articles requiring shareholder approval and, if it does not, that the board of directors adopted the restatement; or

(2) if the restatement contains an amendment to the articles requiring shareholder approval, the information required by Section 33-10-106.

(e) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(f) The Secretary of State may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by subsection (d).

HISTORY: Derived from 1976 Code Section 33-15-80 [1962 Code Section 12-19.8; 1952 Code Sections 12-401 to 12-404; 1942 Code Sections 7676, 7736, 7741, 7744; 1932 Code Sections 7676, 7736, 7741, 7744; Civ. C. '22 Sections 4250, 4310, 4315, 4318; Civ. C. '12 Sections 2846, 2849, 2873; Civ. C. '02 Sections 1842, 1889, 1892; R. S. 1499; 1886 (19) 546; 1896 (22) 97; 1898 (22) 769, 771; 1901 (23) 710; 1917 (30) 36; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-10-108. Amendment pursuant to reorganization.

(a) A corporation's articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the articles of incorporation after amendment contain only provisions required or permitted by Section 33-2-102.

(b) The individual designated by the court shall deliver to the Secretary of State for filing articles of amendment setting forth:

(1) the name of the corporation;

(2) the text of each amendment approved by the court;

(3) the date of the court's order or decree approving the articles of amendment;

(4) the title of the reorganization proceeding in which the order or decree was entered; and

(5) a statement that the court had jurisdiction of the proceeding under federal statute.

(c) Shareholders of a corporation undergoing reorganization do not have dissenters' rights except as and to the extent provided in the reorganization plan.

(d) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

HISTORY: Derived from 1976 Code Section 33-15-90 [1962 Code Section 12-19.9; 1952 Code Sections 12-401 to 12-404; 1942 Code Sections 7676, 7736, 7741, 7744; 1932 Code Sections 7676, 7736, 7741, 7744; Civ. C. '22 Sections 4250, 4310, 4315, 4318; Civ. C. '12 Sections 2846, 2849, 2873; Civ. C. '02 Sections 1842, 1889, 1892; R. S. 1499; 1886 (19) 546; 1896 (22) 97; 1898 (22) 769, 771; 1901 (23) 710; 1917 (30) 36; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-10-109. Effect of amendment.

An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, or the existing rights of persons other than shareholders of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.

HISTORY: Derived from 1976 Code Section 33-15-70 [1962 Code Section 12-19.7; 1952 Code Sections 12-401 to 12-404; 1942 Code Sections 7676, 7736, 7741, 7744; 1932 Code Sections 7676, 7736, 7741, 7744; Civ. C. '22 Sections 4250, 4310, 4315, 4318; Civ. C. '12 Sections 2846, 2849, 2873; Civ. C. '02 Sections 1842, 1889, 1892; R. S. 1499; 1886 (19) 546; 1896 (22) 97; 1898 (22) 769, 771; 1901 (23) 710; 1917 (30) 36; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-10-110. Conversion to nonprofit public benefit corporation.

(A) A corporation formed under this chapter may, by amendment of its articles pursuant to this section, convert to a nonprofit public benefit corporation as defined in Section 33-31-140 or to a nonprofit mutual benefit corporation as defined in Section 33-31-140. Upon conversion, the corporation is considered to have previously filed articles of incorporation under Section 33-31-202 upon the date of its incorporation under this chapter and to have filed articles of amendment pursuant to Section 33-10-106.

(B) The amendment of the articles to convert to a nonprofit corporation shall:

(1) revise the statement of purpose for which the corporation is organized;

(2) set forth one of the statements provided for in Section 33-31-202(a)(2);

(3) set forth the address, including zip code, of the proposed principal office for the corporation which may be either within or outside this State;

(4) delete the authorization for shares and any other provisions relating to authorized or issued shares;

(5) state whether or not the corporation will have members;

(6) set forth provisions not inconsistent with law regarding the distribution of assets on dissolution;

(7) make other changes as necessary or desired pursuant to Section 33-31-202; and

(8) if any shares have been issued, provide either for the cancellation of those shares or for the conversion of those shares to memberships of the nonprofit corporation.

(C) If shares have been issued, an amendment to convert to a nonprofit corporation must be approved by all of the outstanding shares of all classes regardless of limitations or restrictions on the voting rights of the shares.

(D) Upon conversion, the corporation's bylaws must be amended to comply with the provisions of Chapter 31 of this title, the South Carolina Nonprofit Corporation Act of 1994, and any successor act.

HISTORY: 2004 Act No. 221, Section 41.



SECTION 33-10-200. Amendment by board of directors or shareholders.

(a) A corporation's board of directors may amend or repeal the corporation's bylaws unless:

(1) the articles of incorporation or Chapters 1 thru 20 of this title reserves this power exclusively to the shareholders in whole or part; or

(2) the shareholders in adopting, amending, or repealing a particular bylaw provide expressly that the board of directors may not adopt, amend, or repeal that bylaw or any bylaw on that subject.

(b) A corporation's shareholders may amend or repeal the corporation's bylaws even though the bylaws also may be amended or repealed by its board of directors.

(c) Any notice of a meeting of shareholders at which bylaws are to be adopted, amended, or repealed shall state that the purpose, or one of the purposes, of the meeting is to consider the adoption, amendment, or repeal of bylaws and contain or be accompanied by a copy or summary of the proposal.

HISTORY: Derived from 1976 Code Section 33-11-10 [1962 Code Section 12-16.1; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-10-210. Bylaw increasing quorum or voting requirement for shareholders.

(a) If authorized by the articles of incorporation, the shareholders may adopt or amend a bylaw that fixes a greater quorum or voting requirement for shareholders (or voting groups of shareholders) than is required by Chapters 1 thru 20 of this title. The adoption or amendment of a bylaw that adds, changes, or deletes a greater quorum or voting requirement for shareholders must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

(b) A bylaw that fixes a greater quorum or voting requirement for shareholders under subsection (a) may not be adopted, amended, or repealed by the board of directors.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-10-220. Bylaw increasing quorum or voting requirement for directors.

(a) A bylaw that fixes a greater quorum or voting requirement for the board of directors may be amended or repealed:

(1) if originally adopted by the shareholders, only by the shareholders;

(2) if originally adopted by the board of directors, either by the shareholders or by the board of directors.

(b) A bylaw adopted or amended by the shareholders that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the shareholders or the board of directors.

(c) Action by the board of directors under subsection (a)(2) to adopt or amend a bylaw that changes the quorum or voting requirement for the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

HISTORY: 1988 Act No. 444, Section 2.






CHAPTER 11 - MERGER AND SHARE EXCHANGE

SECTION 33-11-101. Merger.

(a) A business corporation may merge with or into:

(i) another business corporation, domestic or foreign;

(ii) a nonprofit corporation, to the extent authorized by Section 33-31-1101, if the board of directors of each corporation adopts and the shareholders of a business corporation or members of a nonprofit corporation approve the plan of merger, if required by Section 33-11-103 for business corporations or Section 33-31-1103 for nonprofit corporations;

(iii) a limited liability company, domestic or foreign;

(iv) a partnership, domestic or foreign; or

(v) a limited partnership, domestic or foreign.

(b) The plan of merger must include the:

(1) name of each entity planning to merge and the name of the surviving entity into which each other entity plans to merge;

(2) terms and conditions of the merger; and

(3) manner and basis of converting the shares of each business corporation into shares, obligations, other securities, or membership interests of the surviving entity or into cash or other property in whole or part.

(c) The plan of merger, when applicable, must set forth:

(1) amendments to the articles of incorporation, articles of organization, partnership agreement, or certificate of partnership of the surviving entity; and

(2) other provisions relating to the merger.

HISTORY: Derived from 1976 Code Section 33-17-10 [1962 Code Section 12-20.1; 1952 Code Sections 12-451, 12-452; 1942 Code Section 7757; 1932 Code Section 7757; 1925 (34) 246; 1962 (52) 1996; 1969 (56) 231; 1978 Act No. 439 Section 1; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1994 Act No. 384, Section 6; 2004 Act No. 221, Section 14.



SECTION 33-11-102. Share exchange.

(a) A corporation may acquire all of the outstanding shares of one or more classes or series of another corporation if the board of directors of each corporation adopts and its shareholders, if required by Section 33-11-103, approve the exchange.

(b) The plan of exchange must set forth the:

(1) name of the corporation whose shares will be acquired and the name of the acquiring corporation;

(2) terms and conditions of the exchange;

(3) manner and basis of exchanging the shares to be acquired for shares, obligations, or other securities of the acquiring or any other corporation or for cash or other property in whole or part.

(c) The plan of exchange may set forth other provisions relating to the exchange.

(d) This section does not limit the power of a corporation to acquire all or part of the shares of one or more classes or series of another corporation through a voluntary exchange or otherwise.

HISTORY: Derived from 1976 Code Section 33-17-25 [1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-11-103. Action on plan.

(a) After adopting a plan of merger or share exchange, the board of directors of each corporation party to the merger, and the board of directors of the corporation whose shares are to be acquired in the share exchange, shall submit the plan of merger (except as provided in subsection (h)) or share exchange for approval by its shareholders.

(b) For a plan of merger or share exchange to be approved:

(1) the board of directors must recommend the plan of merger or share exchange to the shareholders, unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the plan; and

(2) the shareholders entitled to vote must approve the plan.

(c) The board of directors may condition its submission of the proposed merger or share exchange on any basis.

(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with Section 33-7-105. The notice also must state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger or share exchange and contain or be accompanied by a copy or summary of the plan. In addition, the notice must be accompanied by balance sheets of each corporation participating in the merger or share exchange showing in reasonable detail the financial condition of the corporation as of the close of the two preceding fiscal years and by income statements of each participating corporation for the three preceding fiscal years.

(e) Unless Chapters 1 thru 20 of this title or the articles of incorporation require a different vote or the board of directors (acting pursuant to subsection (c)) requires a greater vote than that specified by this subsection or the articles of incorporation, the plan of merger or share exchange to be adopted must be approved by: (1) two-thirds of the votes entitled to be cast on the plan, regardless of the class or voting group to which the shares belong, and (2) two-thirds of the votes entitled to be cast on the plan within each voting group entitled to vote as a separate voting group on the plan.

(f) The articles of incorporation may require a lower or higher vote for approval than that specified in subsection (e), but the required vote must be at least a majority of the votes entitled to be cast on the plan by each voting group entitled to vote separately on the plan.

(g) Separate voting by voting groups is required:

(1) on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to the articles of incorporation, would require action by one or more separate voting groups on the proposed amendment under Section 33-10-104;

(2) on a plan of share exchange by each class or series of shares included in the exchange, with each class or series constituting a separate voting group.

(h) Action by the shareholders of the surviving corporation on a plan of merger is not required if:

(1) the articles of incorporation of the surviving corporation will not differ (except for amendments enumerated in Section 33-10-102) from its articles before the merger;

(2) each shareholder of the surviving corporation whose shares were outstanding immediately before the effective date of the merger will hold the same number of shares, with identical designations, preferences, limitations, and relative rights, immediately after;

(3) the number of voting shares outstanding immediately after the merger, plus the number of voting shares issuable as a result of the merger (either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger), will not exceed by more than twenty percent the total number of voting shares of the surviving corporation outstanding immediately before the merger; and

(4) the number of participating shares outstanding immediately after the merger, plus the number of participating shares issuable as a result of the merger (either by the conversion of securities issued pursuant to the merger or the exercise of rights and warrants issued pursuant to the merger), will not exceed by more than twenty percent the total number of participating shares outstanding immediately before the merger.

(i) As used in subsection (h):

(1) "Participating shares" means shares that entitle their holders to participate without limitation in distributions.

(2) "Voting shares" means shares that entitle their holders to vote unconditionally in elections of directors.

(j) After a merger or share exchange is authorized, and at any time before articles of merger or share exchange are filed, the planned merger or share exchange may be abandoned (subject to any contractual rights), without further shareholder action, in accordance with the procedure set forth in the plan of merger or share exchange or, if none is set forth, in the manner determined by the board of directors.

HISTORY: Derived from 1976 Code Section 33-17-30 [1962 Code Section 12-20.3; 1952 Code Section 12-453; 1942 Code Section 7757; 1932 Code Section 7757; 1925 (34) 246; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-17-80 [1962 Code Section 12-20.8; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-11-104. Merger of subsidiary.

(a) A parent corporation owning at least ninety percent of the outstanding shares of each class of a subsidiary corporation may merge the subsidiary into itself without approval of the shareholders of the parent or subsidiary.

(b) The board of directors of the parent shall adopt a plan of merger that sets forth the:

(1) names of the parent and subsidiary; and

(2) manner and basis of converting the shares of the subsidiary into shares, obligations, or other securities of the parent or any other corporation or into cash or other property in whole or part.

(c) The parent shall mail a copy or summary of the plan of merger to each shareholder of the subsidiary who does not waive the mailing requirement in writing.

(d) In the case of a corporation which is not a public corporation, the parent may not deliver articles of merger to the Secretary of State for filing until at least thirty days after the date it mailed a copy of the plan of merger to each shareholder of the subsidiary who did not waive the mailing requirement.

(e) Articles of merger under this section may not contain amendments to the articles of incorporation of the parent corporation (except for amendments enumerated in Section 33-10-102).

HISTORY: Derived from 1976 Code Section 33-17-50 [1962 Code Section 12-20.5; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1998 Act No. 328, Section 6.



SECTION 33-11-105. Articles of merger or share exchange.

(a) After a plan of merger or share exchange is approved by the shareholders, or adopted by the board of directors if shareholder approval is not required, the surviving or acquiring entity shall deliver to the Secretary of State for filing articles of merger or share exchange including:

(1) the plan of merger or share exchange;

(2) if shareholder approval was not required, a statement to that effect;

(3) if approval of the shareholders of one or more corporations party to the merger or share exchange was required:

(i) the designation, number of outstanding shares, and number of votes entitled to be cast by each voting group entitled to vote separately on the plan as to each corporation; and

(ii) either the total number of votes cast for and against the plan by each voting group entitled to vote separately on the plan or the total number of undisputed votes cast for the plan separately by each voting group and a statement that the number cast for the plan by each voting group was sufficient for approval by that voting group.

(b) A merger or share exchange takes effect upon the effective date of the articles of merger or share exchange.

HISTORY: Derived from 1976 Code Section 33-17-40 [1962 Code Section 12-20.4; 1952 Code Sections 12-452 to 12-454; 1942 Code Section 7757; 1932 Code Section 7757; 1925 (34) 246; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 2004 Act No. 221, Section 15.



SECTION 33-11-106. Effect of merger or share exchange.

(a) When a merger takes effect:

(1) every other corporation party to the merger merges into the surviving entity and the separate existence of every corporation except the surviving entity ceases;

(2) the title to all real estate and other property owned by each corporation party to the merger is vested in the surviving entity without reversion or impairment;

(3) the surviving entity has all liabilities of each corporation party to the merger;

(4) a proceeding pending against a corporation party to the merger may be continued as if the merger did not occur or the surviving entity may be substituted in the proceeding for the corporation whose existence ceased;

(5) the articles of organization of the surviving entity are amended to the extent provided in the plan of merger; and

(6) the shares of each corporation party to the merger are converted into shares, obligations, or other securities of the surviving entity or into cash or other property as appropriate, and the former holders of the shares are entitled only to the rights provided in the articles of merger or to their rights pursuant to Chapter 13.

(b) When a share exchange takes effect, the shares of each acquired corporation are exchanged as provided in the plan, and the former holders of the shares are entitled only to the exchange rights provided in the articles of share exchange or to their rights under Chapter 13.

HISTORY: Derived from 1976 Code Section 33-17-60 [1962 Code Section 12-20.6; 1952 Code Sections 12-457, 12-458, 12-463, 12-464; 1942 Code Sections 7758, 7760, 7761; 1932 Code Sections 7758, 7760, 7761; 1925 (34) 246; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 2004 Act No. 221, Section 16.



SECTION 33-11-107. Merger or share exchange with foreign corporation.

(a) Foreign corporations may merge or enter into a share exchange with domestic corporations if:

(1) in a merger, the merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the merger;

(2) in a share exchange, the corporation whose shares are to be acquired is a domestic corporation, whether or not a share exchange is permitted by the law of the state or country under whose law the acquiring corporation is incorporated;

(3) the foreign corporation complies with Section 33-11-105 if it is the surviving corporation of the merger or acquiring corporation of the share exchange; and

(4) each domestic corporation complies with the applicable provisions of Sections 33-11-101 through 33-11-104 and, if it is the surviving corporation of the merger or acquiring corporation of the share exchange, with Section 33-11-105.

(b) Upon the merger or share exchange taking effect, the surviving foreign corporation of a merger and the acquiring foreign corporation of a share exchange is considered to:

(1) appoint the Secretary of State as its agent for service of process in a proceeding to enforce any obligation or the rights of dissenting shareholders of each domestic corporation party to the merger or share exchange; and

(2) agree that it will pay promptly to the dissenting shareholders of each domestic corporation party to the merger or share exchange the amount, if any, to which they are entitled under Chapter 13.

(c) This section does not limit the power of a foreign corporation to acquire all or part of the shares of one or more classes or series of a domestic corporation through a voluntary exchange or otherwise.

HISTORY: Derived from 1976 Code Section 33-17-70 [1962 Code Section 12-20.7; 1957 (50) 170; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-11-108. Merger of parent into subsidiary.

(a) A parent corporation owning at least ninety percent of the outstanding shares of each class of a subsidiary corporation may merge itself into the subsidiary without approval of the shareholders of the subsidiary if the plan of merger is submitted to and approved by the shareholders of the parent in accordance with Section 33-11-103.

(b) The board of directors of the parent shall adopt a plan of merger that sets forth the:

(1) names of the parent and subsidiary; and

(2) manner and basis of converting the shares of the parent pro rata into shares of the subsidiary.

(c) The subsidiary shall mail a copy or summary of the plan of merger to each of its shareholders who does not waive the mailing requirement in writing.

(d) The subsidiary may not deliver articles of merger to the Secretary of State for filing until at least thirty days after the date it mailed a copy of the plan of merger to each of its shareholders who did not waive the mailing requirement.

(e) Articles of merger under this section may not contain amendments to the articles of incorporation of the subsidiary corporation (except for amendments enumerated in Section 33-10-102).

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-11-109. Conversion of partnership or limited partnership to corporation.

(a) A partnership or limited partnership may be converted to a corporation pursuant to this section.

(b) The terms and conditions of a conversion of a partnership or limited partnership to a corporation must be approved by all the partners or by the number or percentage of the partners required for conversion in the partnership agreement.

(c) An agreement of conversion must include the terms and conditions of the conversion of the interests of partners of a partnership or of a limited partnership into shares, obligations, or other securities in the converted corporation or the cash or other consideration to be paid or delivered as a result of the conversion of the interests of the partners, or both.

(d) After a conversion is approved pursuant to subsection (b), the partnership or limited partnership shall file with the Secretary of State articles of incorporation that satisfy the requirements of Section 33-2-102 and contain:

(1) a statement that the partnership or limited partnership is converted to a corporation from a partnership or limited partnership;

(2) its former name;

(3) a statement of the number of votes cast by the partners entitled to vote for and against the conversion and, if the vote is less than unanimous, the number or percentage required to approve the conversion pursuant to subsection (b); and

(4) in the case of a limited partnership, a statement that the certificate of limited partnership is canceled as of the date the conversion takes effect.

(e) In the case of a limited partnership, the filing of articles of incorporation pursuant to subsection (d) cancels its certificate of limited partnership as of the date the conversion takes effect.

(f) A conversion takes effect when the articles of incorporation are filed in the Office of the Secretary of State or at a later date specified in the articles of incorporation.

(g) A general partner who becomes a shareholder of a corporation as a result of a conversion remains liable as a partner for an obligation incurred by the partnership or limited partnership before the conversion takes effect.

(h) A limited partner who becomes a shareholder as a result of a conversion remains liable only to the extent the limited partner was liable for an obligation incurred by the limited partnership before the conversion takes effect.

(i) A partner's liability for all obligations of the corporation incurred after the conversion takes effect is that of a shareholder of the corporation.

HISTORY: 2004 Act No. 221, Section 4.



SECTION 33-11-110. When conversion takes effect; filing notice of name change as to real property.

(a) A partnership or limited partnership that is converted pursuant to Section 33-11-109 is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) all property owned by the converting partnership or limited partnership vests in the corporation;

(2) all debts, liabilities, and other obligations of the converting partnership or limited partnership continue as obligations of the corporation;

(3) an action or proceeding pending by or against the converting partnership or limited partnership may be continued as if the conversion has not occurred;

(4) except as prohibited by other law, all the rights, privileges, immunities, powers, and purposes of the converting partnership or limited partnership vest in the corporation; and

(5) except as otherwise provided in the agreement of conversion pursuant to Section 33-11-109(c), all the partners of the converting partnership continue as shareholders of the corporation.

(c)(1) If a partnership or limited partnership that owns real property in South Carolina changes its name by amendment of its articles or by merger, reorganization, domestication, or conversion, the newly-named surviving, acquiring, reorganized, domesticated, or converted entity must file a notice of that name change in the office of the register of deeds of the county in South Carolina in which the real property is located. If there is no office in that county, the notice of name change must be filed with the clerk of court of the county in which that real property is located.

(2) The filing must be by:

(i) affidavit containing the old name of the partnership or limited partnership and new name of the entity and describing the real property owned by that entity; or

(ii) filing a certified copy of the amendment to certificate of limited partnership, articles of merger, articles of domestication, or articles of conversion and including a description of the real property; or

(iii) a duly recorded deed of conveyance to the newly-named surviving, acquiring, reorganized, domesticated, or converted entity.

(3) The affidavit, filed amendment, or articles must be duly indexed in the index of deeds.

(4) The purpose of this subitem is to establish record notice pursuant to Chapter 7 of Title 30. Failure to make the required filing of a partnership or limited partnership name change does not affect the legality, force, effect, or enforceability as between the parties of any conveyance or other transaction involving the real estate owned by the affected entity that is made after the change in name.

HISTORY: 2004 Act No. 221, Section 4.



SECTION 33-11-111. Conversion of corporation to limited liability company; contents and filing of agreement of conversion.

(a) A corporation may be converted to a limited liability company pursuant to this section.

(b) After adopting a plan of conversion, the board of directors shall submit the plan of conversion for approval by its shareholders. For a plan of conversion to be approved:

(1) the corporation shall notify each shareholder of the proposed shareholders' meeting in accordance with Section 33-7-105. The notice also must state that a purpose of the meeting is to consider a plan of conversion and must contain or be accompanied by a copy or summary of the plan;

(2) unless Chapters 1 through 20 of this title or the articles of incorporation require a different vote, the plan of conversion must be approved by:

(i) two-thirds of the votes entitled to be cast on the plan, regardless of the class or voting group to which the shares belong; and

(ii) two-thirds of the votes entitled to be cast on the plan within each voting group entitled to vote as a separate group on the plan;

(3) the articles of incorporation may require a lower or higher vote for approval than that specified in subitem (2), but the required vote must be at least a majority of the votes entitled to be cast on the plan by each voting group entitled to vote separately on the plan;

(4) separate voting by voting groups is required to approve the plan of conversion if the plan contains a provision that would require action by one or more separate voting groups if the provision were included in a proposed amendment to the articles of incorporation, pursuant to Section 33-10-104; and

(5) a shareholder may dissent from the plan of conversion and obtain payment of fair value of his shares as provided in Sections 33-13-101 through 33-13-310.

(c) An agreement of conversion must include the terms and conditions of the conversion of the shares of shareholders of a corporation into interests in the converted limited liability company or the cash or other consideration to be paid or delivered as a result of the conversion of the shares of the shareholders, or both.

(d) After a conversion is approved pursuant to subsection (b), the corporation shall file with the Secretary of State articles of organization that satisfy the requirements of Section 33-44-203 and contain:

(1) a statement that the corporation is converted to a limited liability company from a corporation;

(2) its former name;

(3) a statement of the number of votes cast by the shareholders entitled to vote for and against the conversion and, if the vote is less than unanimous, the number or percentage required to approve the conversion pursuant to subsection (b);

(4) if voting by voting group is required, the information in subitem (3) must be provided for each voting group entitled to vote separately on the plan of conversion; and

(5) a statement that the articles of incorporation are cancelled as of the date the conversion takes effect.

(e) The filing of articles of organization pursuant to subsection (d) cancels the articles of incorporation of the corporation as of the date the conversion takes effect.

(f) A conversion takes effect when the articles of organization are filed in the Office of the Secretary of State or at a later date specified in the articles of organization.

(g) A shareholder's liability for all obligations of the limited liability company incurred after the conversion takes effect is that of a member of the company. A shareholder who becomes a member of a limited liability company as a result of a conversion remains liable only to the extent the shareholder was liable for an obligation incurred by the corporation before the conversion takes effect.

HISTORY: 2004 Act No. 221, Section 4.



SECTION 33-11-112. When conversion takes place; notice of name change as to real property.

(a) A corporation that is converted to a limited liability company is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) all property owned by the converting corporation vests in the limited liability company;

(2) all debts, liabilities, and other obligations of the converting corporation continue as obligations of the limited liability company;

(3) an action or proceeding pending by or against the converting corporation may be continued as if the conversion has not occurred;

(4) except as prohibited by other law, all the rights, privileges, immunities, powers, and purposes of the converting corporation vest in the limited liability company; and

(5) except as otherwise provided in the agreement of conversion pursuant to Section 33-11-111(c), all the shareholders of the converting corporation continue as members of the limited liability company.

(c)(1) If an entity that owns real property in South Carolina is converted to a limited liability company, the newly-named limited liability company must file a notice of that name change in the office of the register of deeds of the county in South Carolina in which the real property is located. If there is no office in that county, a notice of name change must be filed with the clerk of court of the county in which that real property is located.

(2) The filing must be by:

(i) affidavit containing the old name of the corporation and the new name of the limited liability company and describing the real property owned by that limited liability company; or

(ii) filing a certified copy of the articles of organization including a description of the real property; or

(iii) a duly recorded deed of conveyance to the newly-named limited liability company.

(3) The affidavit, filed articles, or deed must be duly indexed in both the grantor and grantee indices to deeds in the index of deeds.

(4) The purpose of this subitem is to establish record notice pursuant to Chapter 7 of Title 30. Failure to make the required filing of a corporation name change does not affect the legality, force, effect, or enforceability as between the parties of any conveyance or other transaction involving the real estate owned by the affected limited liability company that is made after the change in name.

HISTORY: 2004 Act No. 221, Section 4.



SECTION 33-11-113. Conversion of corporation to partnership or limited partnership; contents and filing of agreement of conversion.

(a) A corporation may be converted to a partnership or limited partnership pursuant to this section.

(b) After adopting a plan of conversion, the board of directors shall submit the plan of conversion for approval by its shareholders. For a plan of conversion to be approved:

(1) the corporation shall notify each shareholder of the proposed shareholders' meeting in accordance with Section 33-7-105. The notice also must state that a purpose of the meeting is to consider a plan of conversion and must contain or be accompanied by a copy or summary of the plan;

(2) unless Chapters 1 through 20 of this title or the articles of incorporation require a different vote, the plan of conversion must be approved by:

(i) two-thirds of the votes entitled to be cast on the plan, regardless of the class or voting group to which the shares belong; and

(ii) two-thirds of the votes entitled to be cast on the plan within each voting group entitled to vote as a separate group on the plan;

(3) the articles of incorporation may require a lower or higher vote for approval than that specified in subitem (2), but the required vote must be at least a majority of the votes entitled to be cast on the plan by each voting group entitled to vote separately on the plan;

(4) separate voting by voting groups is required to approve the plan of conversion if the plan contains a provision that would require action by one or more separate voting groups if the provision was included in a proposed amendment to the articles of incorporation pursuant to Section 33-10-104; and

(5) a shareholder may dissent from the plan of conversion and obtain payment of the fair value of his shares as provided in Sections 33-13-101 through 33-13-310.

(c) An agreement of conversion must include the terms and conditions of the conversion of the shares of shareholders of a corporation into interests in the converted partnership or limited partnership or the cash or other consideration to be paid or delivered as a result of the conversion of the shares of the shareholders, or both.

(d) After a conversion is approved pursuant to subsection (b), the corporation shall file with the Secretary of State articles of conversion or certificate of limited partnership that satisfies the requirements of Section 33-42-210 and contains:

(1) a statement that the corporation was converted to a partnership or limited partnership from a corporation, as the case may be;

(2) its former name;

(3) a statement of the number of votes cast by the shareholders entitled to vote for and against the conversion and, if the vote is less than unanimous, the number or percentage required to approve the conversion pursuant to subsection (b);

(4) if voting by voting groups was required, the information in subitem (3) must be provided for each voting group entitled to vote separately on the plan of conversion; and

(5) a statement that the articles of incorporation are to be cancelled as of the date the conversion takes effect.

(e) The filing of articles of conversion or a certificate of limited partnership pursuant to subsection (d) cancels the articles of incorporation of the corporation as of the date the conversion takes effect.

(f) A conversion takes effect when the articles of conversion or certificate of limited partnership is filed with the Secretary of State or at a later date specified in the articles of conversion or certificate of limited partnership.

(g) A shareholder's liability for all obligations of the limited partnership incurred after the conversion takes effect is that of a general partner or limited partner. A shareholder who becomes a partner of a partnership or limited partnership as a result of a conversion remains liable only to the extent the shareholder was liable for an obligation incurred by the corporation before the conversion takes effect.

HISTORY: 2004 Act No. 221, Section 4.



SECTION 33-11-114. When conversion takes effect.

(a) A corporation that is converted to a partnership or limited partnership is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) all property owned by the converting corporation vests in the partnership or limited partnership;

(2) all debts, liabilities, and other obligations of the converting corporation continue as obligations of the partnership or limited partnership;

(3) an action or proceeding pending by or against the converting corporation may be continued as if the conversion has not occurred;

(4) except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of the converting corporation vest in the partnership or limited partnership; and

(5) except as otherwise provided in the agreement of conversion pursuant to Section 33-11-113(c), all of the shareholders of the converting corporation continue as either general partners or limited partners of the general or limited partnership and as specified in accord with the plan of conversion.

HISTORY: 2004 Act No. 221, Section 4.



SECTION 33-11-115. Conversion under other law.

This chapter does not preclude an entity from being converted pursuant to other law.

HISTORY: 2004 Act No. 221, Section 4.






CHAPTER 12 - SALE OF ASSETS

SECTION 33-12-101. Sale of assets in regular course of business; mortgage or transfer of assets; approval of shareholders.

(a) A corporation, on the terms and conditions and for the consideration determined by the board of directors, may:

(1) sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property in the usual and regular course of business; or

(2) mortgage, pledge, dedicate to the repayment of indebtedness (whether with or without recourse), or otherwise encumber all, or substantially all, of its property whether or not in the usual and regular course of business.

(b) A public corporation, on the terms and conditions and for the consideration determined by the board of directors, may transfer any or all of its property to a corporation, all the shares of which are owned by the public corporation.

(c) Unless the articles of incorporation require it, approval by the shareholders of a transaction described in subsection (a) or (b) is not required.

HISTORY: Derived from 1976 Code Section 33-19-20 [1962 Code Section 12-12.2; 1952 Code Section 12-631; 1942 Code Section 7705; 1932 Code Section 7705; 1926 (34) 1052; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-19-40 [1962 Code Section 12-21.4; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1998 Act No. 328, Section 7.



SECTION 33-12-102. Sale of assets other than in regular course of business.

(a) A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property (with or without the good will), otherwise than in the usual and regular course of business, on the terms and conditions and for the consideration determined by the corporation's board of directors, if the board of directors proposes and its shareholders approve the proposed transaction.

(b) For a transaction to be authorized, the:

(1) board of directors must recommend the proposed transaction to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders with the submission of the proposed transaction; and

(2) shareholders entitled to vote must approve the transaction.

(c) The board of directors may condition its submission of the proposed transaction on any basis.

(d) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with Section 33-7-105. The notice also must state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, the property of the corporation and contain or be accompanied by a description of the transaction.

(e) Unless the articles of incorporation require a different vote or the board of directors (acting pursuant to subsection (c)) requires a greater vote than that specified by this subsection or the articles of incorporation or a vote by voting groups, the transaction to be authorized must be approved by two-thirds of all the votes entitled to be cast on the transaction.

(f) The articles of incorporation may require a lower or higher vote for approval than that specified in subsection (e) and may require a vote by voting groups, but the required vote must be at least a majority of all the votes entitled to be cast on the transaction.

(g) After a sale, lease, exchange, or other disposition of property is authorized, the transaction may be abandoned (subject to any contractual rights) without further shareholder action.

(h) A transaction that constitutes a distribution is governed by Section 33-6-400 and not by this section.

HISTORY: Derived from 1976 Code Section 33-19-30 [1962 Code Section 12-21.3; 1952 Code Sections 12-631, 12-632; 1942 Code Section 7705; 1932 Code Section 7705; 1926 (34) 1052; 1962 (52) 1996; 1963 (53) 327; 1964 (53) 1910; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-12-103. "Sale" defined.

Whenever used in this chapter, "sale" includes a sale, lease, exchange, or other disposition of property and assets of the corporation except a mortgage of or other security interest in the property and assets.

HISTORY: Derived from 1976 Code Section 33-19-10 [1962 Code Section 12-21.1; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.






CHAPTER 13 - DISSENTERS' RIGHTS

SECTION 33-13-101. Definitions.

In this chapter:

(1) "Corporation" means the issuer of the shares held by a dissenter before the corporate action, or the surviving or acquiring corporation by merger or share exchange of that issuer.

(2) "Dissenter" means a shareholder who is entitled to dissent from corporate action under Section 33-13-102 and who exercises that right when and in the manner required by Sections 33-13-200 through 33-13-280.

(3) "Fair value", with respect to a dissenter's shares, means the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action unless exclusion would be inequitable. The value of the shares is to be determined by techniques that are accepted generally in the financial community.

(4) "Interest" means interest from the effective date of the corporate action until the date of payment, at the average rate currently paid by the corporation on its principal bank loans or, if none, at a rate that is fair and equitable under all the circumstances.

(5) "Record shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

(6) "Beneficial shareholder" means the person who is a beneficial owner of shares held by a nominee as the record shareholder.

(7) "Shareholder" means the record shareholder or the beneficial shareholder.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-13-102. Right to dissent.

(A) A shareholder is entitled to dissent from, and obtain payment of the fair value of, his shares in the event of any of the following corporate actions:

(1) consummation of a plan of merger to which the corporation is a party (i) if shareholder approval is required for the merger by Section 33-11-103 or the articles of incorporation and the shareholder is entitled to vote on the merger or (ii) if the corporation is a subsidiary that is merged with its parent under Section 33-11-104 or 33-11-108 or if the corporation is a parent that is merged with its subsidiary under Section 33-11-108;

(2) consummation of a plan of share exchange to which the corporation is a party as the corporation whose shares are to be acquired, if the shareholder is entitled to vote on the plan;

(3) consummation of a sale or exchange of all, or substantially all, of the property of the corporation other than in the usual and regular course of business, if the shareholder is entitled to vote on the sale or exchange, including a sale in dissolution, but not including a sale pursuant to court order or a sale for cash pursuant to a plan by which all or substantially all of the net proceeds of the sale must be distributed to the shareholders within one year after the date of sale;

(4) an amendment of the articles of incorporation that materially and adversely affects rights in respect of a dissenter's shares because it:

(i) alters or abolishes a preferential right of the shares;

(ii) creates, alters, or abolishes a right in respect of redemption, including a provision respecting a sinking fund for the redemption or repurchase, of the shares;

(iii) alters or abolishes a preemptive right of the holder of the shares to acquire shares or other securities;

(iv) excludes or limits the right of the shares to vote on any matter, or to cumulate votes, other than a limitation by dilution through issuance of shares or other securities with similar voting rights; or

(v) reduces the number of shares owned by the shareholder to a fraction of a share if the fractional share so created is to be acquired for cash under Section 33-6-104; or

(5) any corporate action to the extent the articles of incorporation, bylaws, or a resolution of the board of directors provides that voting or nonvoting shareholders are entitled to dissent and obtain payment for their shares;

(6) the conversion of a corporation into a limited liability company pursuant to Section 33-11-111 or conversion of a corporation into either a general partnership or limited partnership pursuant to Section 33-11-113;

(7) the consummation of a plan of conversion to a limited liability company pursuant to Section 33-11-111 or to a partnership or limited partnership pursuant to Section 33-11-113.

(B) Notwithstanding subsection (A), no dissenters' rights under this section are available for shares of any class or series of shares which, at the record date fixed to determine shareholders entitled to receive notice of a vote at the meeting of shareholders to act upon the agreement of merger or exchange, were either listed on a national securities exchange or designated as a national market system security on an interdealer quotation system by the National Association of Securities Dealers, Inc.

HISTORY: Derived from 1976 Code Section 33-11-270 [1962 Code Section 12-16.27; 1952 Code Sections 12-459 to 12-462, 12-633 to 12-635; 1942 Code Sections 7706, 7759; 1932 Code Sections 7706, 7759; 1925 (34) 246; 1926 (34) 1052; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], Section 33-15-10 [1962 Code Section 12-19.1; 1952 Code Sections 12-401 to 12-404; 1942 Code Sections 7676, 7736, 7741, 7744; 1932 Code Sections 7676, 7736, 7741, 7744; Civ. C. '22 Sections 4250, 4310, 4315, 4318; Civ. C. '12 Sections 2846, 2849, 2873; Civ. C. '02 Sections 1842, 1851, 1892; R. S. 1499; 1886 (19) 846; 1896 (22) 97; 1898 (22) 769, 771; 1901 (23) 710; 1917 (30) 36; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], Section 33-17-50 [1962 Code Section 12-20.5; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], Section 33-17-90 [1962 Code Section 12-20.9; 1952 Code Sections 12-459 to 12-462; 1942 Code Section 7759; 1932 Code Section 7759; 1925 (34) 246; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-19-50 [1962 Code Section 12-21.5; 1952 Code Sections 12-633 to 12-635; 1942 Code Section 7706; 1932 Code Section 7706; 1926 (34) 1052; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1998 Act No. 328, Section 8; 2004, Act No. 221, Section 17.



SECTION 33-13-103. Dissent by nominees and beneficial owners.

(a) A record shareholder may assert dissenters' rights as to fewer than all the shares registered in his name only if he dissents with respect to all shares beneficially owned by any one person and notifies the corporation in writing of the name and address of each person on whose behalf he asserts dissenters' rights. The rights of a partial dissenter under this subsection are determined as if the shares to which he dissents and his other shares were registered in the names of different shareholders.

(b) A beneficial shareholder may assert dissenters' rights as to shares held on his behalf only if he dissents with respect to all shares of which he is the beneficial shareholder or over which he has power to direct the vote. A beneficial shareholder asserting dissenters' rights to shares held on his behalf shall notify the corporation in writing of the name and address of the record shareholder of the shares, if known to him.

HISTORY: Derived from 1976 Code Section 33-11-270 [1962 Code Section 12-16.27; 1952 Code Sections 12-459 to 12-462, 12-633 to 12-635; 1942 Code Sections 7706, 7759; 1932 Code Sections 7706, 7759; 1925 (34) 246; 1926 (34) 1052; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-13-200. Notice of dissenters' rights.

(a) If proposed corporate action creating dissenters' rights under Section 33-13-102 is submitted to a vote at a shareholders' meeting, the meeting notice must state that shareholders are or may be entitled to assert dissenters' rights under this chapter and be accompanied by a copy of this chapter.

(b) If corporate action creating dissenters' rights under Section 33-13-102 is taken without a vote of shareholders, the corporation shall notify in writing all shareholders entitled to assert dissenters' rights that the action was taken and send them the dissenters' notice described in Section 33-13-220.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-13-210. Notice of intent to demand payment.

(a) If proposed corporate action creating dissenters' rights under Section 33-13-102 is submitted to a vote at a shareholders' meeting, a shareholder who wishes to assert dissenters' rights (1) must give to the corporation before the vote is taken written notice of his intent to demand payment for his shares if the proposed action is effectuated and (2) must not vote his shares in favor of the proposed action. A vote in favor of the proposed action cast by the holder of a proxy solicited by the corporation shall not disqualify a shareholder from demanding payment for his shares under this chapter.

(b) A shareholder who does not satisfy the requirements of subsection (a) is not entitled to payment for his shares under this chapter.

HISTORY: Derived from 1976 Code Section 33-11-270 [1962 Code Section 12-16.27; 1952 Code Sections 12-459 to 12-462, 12-633 to 12-635; 1942 Code Sections 7706, 7759; 1932 Code Sections 7706, 7759; 1925 (34) 246; 1926 (34) 1052; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-13-220. Dissenters' notice.

(a) If proposed corporate action creating dissenters' rights under Section 33-13-102 is authorized at a shareholders' meeting, the corporation shall deliver a written dissenters' notice to all shareholders who satisfied the requirements of Section 33-13-210(a).

(b) The dissenters' notice must be delivered no later than ten days after the corporate action was taken and must:

(1) state where the payment demand must be sent and where certificates for certificated shares must be deposited;

(2) inform holders of uncertificated shares to what extent transfer of the shares is to be restricted after the payment demand is received;

(3) supply a form for demanding payment that includes the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action and requires that the person asserting dissenters' rights certify whether or not he or, if he is a nominee asserting dissenters' rights on behalf of a beneficial shareholder, the beneficial shareholder acquired beneficial ownership of the shares before that date;

(4) set a date by which the corporation must receive the payment demand, which may not be fewer than thirty nor more than sixty days after the date the subsection (a) notice is delivered and set a date by which certificates for certificated shares must be deposited, which may not be earlier than twenty days after the demand date; and

(5) be accompanied by a copy of this chapter.

HISTORY: Derived from 1976 Code Section 33-11-270 [1962 Code Section 12-16.27; 1952 Code Sections 12-459 to 12-462, 12-633 to 12-635; 1942 Code Sections 7706, 7759; 1932 Code Sections 7706, 7759; 1925 (34) 246; 1926 (34) 1052; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-13-230. Shareholders' payment demand.

(a) A shareholder sent a dissenters' notice described in Section 33-13-220 must demand payment, certify whether he (or the beneficial shareholder on whose behalf he is asserting dissenters' rights) acquired beneficial ownership of the shares before the date set forth in the dissenters' notice pursuant to Section 33-13-220(b)(3), and deposit his certificates in accordance with the terms of the notice.

(b) The shareholder who demands payment and deposits his share certificates under subsection (a) retains all other rights of a shareholder until these rights are canceled or modified by the taking of the proposed corporate action.

(c) A shareholder who does not comply substantially with the requirements that he demand payment and deposit his share certificates where required, each by the date set in the dissenters' notice, is not entitled to payment for his shares under this chapter.

HISTORY: Derived from 1976 Code Section 33-11-270 [1962 Code Section 12-16.27; 1952 Code Sections 12-459 to 12-462, 12-633 to 12-635; 1942 Code Sections 7706, 7759; 1932 Code Sections 7706, 7759; 1925 (34) 246; 1926 (34) 1052; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-13-240. Share restrictions.

(a) The corporation may restrict the transfer of uncertificated shares from the date the demand for payment for them is received until the proposed corporate action is taken or the restrictions are released under Section 33-13-260.

(b) The person for whom dissenters' rights are asserted as to uncertificated shares retains all other rights of a shareholder until these rights are canceled or modified by the taking of the proposed corporate action.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-13-250. Payment.

(a) Except as provided in Section 33-13-270, as soon as the proposed corporate action is taken, or upon receipt of a payment demand, the corporation shall pay each dissenter who substantially complied with Section 33-13-230 the amount the corporation estimates to be the fair value of his shares, plus accrued interest.

(b) The payment must be accompanied by:

(1) the corporation's balance sheet as of the end of a fiscal year ending not more than sixteen months before the date of payment, an income statement for that year, a statement of changes in shareholders' equity for that year, and the latest available interim financial statements, if any;

(2) a statement of the corporation's estimate of the fair value of the shares and an explanation of how the fair value was calculated;

(3) an explanation of how the interest was calculated;

(4) a statement of the dissenter's right to demand additional payment under Section 33-13-280; and

(5) a copy of this chapter.

HISTORY: Derived from 1976 Code Section 33-11-270 [1962 Code Section 12-16.27; 1952 Code Sections 12-459 to 12-462, 12-633 to 12-635; 1942 Code Sections 7706, 7759; 1932 Code Sections 7706, 7759; 1925 (34) 246; 1926 (34) 1052; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-13-260. Failure to take action.

(a) If the corporation does not take the proposed action within sixty days after the date set for demanding payment and depositing share certificates, the corporation, within the same sixty-day period, shall return the deposited certificates and release the transfer restrictions imposed on uncertificated shares.

(b) If, after returning deposited certificates and releasing transfer restrictions, the corporation takes the proposed action, it must send a new dissenters' notice under Section 33-13-220 and repeat the payment demand procedure.

HISTORY: Derived from 1976 Code Section 33-11-270 [1962 Code Section 12-16.27; 1952 Code Sections 12-459 to 12-462, 12-633 to 12-635; 1942 Code Sections 7706, 7759; 1932 Code Sections 7706, 7759; 1925 (34) 246; 1926 (34) 1052; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-13-270. After-acquired shares.

(a) A corporation may elect to withhold payment required by section 33-13-250 from a dissenter as to any shares of which he (or the beneficial owner on whose behalf he is asserting dissenters' rights) was not the beneficial owner on the date set forth in the dissenters' notice as the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action, unless the beneficial ownership of the shares devolved upon him by operation of law from a person who was the beneficial owner on the date of the first announcement.

(b) To the extent the corporation elects to withhold payment under subsection (a), after taking the proposed corporate action, it shall estimate the fair value of the shares, plus accrued interest, and shall pay this amount to each dissenter who agrees to accept it in full satisfaction of his demand. The corporation shall send with its offer a statement of its estimate of the fair value of the shares, an explanation of how the fair value and interest were calculated, and a statement of the dissenter's right to demand additional payment under Section 33-13-280.

HISTORY: Derived from 1976 Code Section 33-11-270 [1962 Code Section 12-16.27; 1952 Code Sections 12-459 to 12-462, 12-633 to 12-635; 1942 Code Sections 7706, 7759; 1932 Code Sections 7706, 7759; 1925 (34) 246; 1926 (34) 1052; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2] and Section 33-11-290 [1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-13-280. Procedure if shareholder dissatisfied with payment or offer.

(a) A dissenter may notify the corporation in writing of his own estimate of the fair value of his shares and amount of interest due and demand payment of his estimate (less any payment under Section 33-13-250) or reject the corporation's offer under Section 33-13-270 and demand payment of the fair value of his shares and interest due, if the:

(1) dissenter believes that the amount paid under Section 33-13-250 or offered under Section 33-13-270 is less than the fair value of his shares or that the interest due is calculated incorrectly;

(2) corporation fails to make payment under Section 33-13-250 or to offer payment under Section 33-13-270 within sixty days after the date set for demanding payment; or

(3) corporation, having failed to take the proposed action, does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares within sixty days after the date set for demanding payment.

(b) A dissenter waives his right to demand additional payment under this section unless he notifies the corporation of his demand in writing under subsection (a) within thirty days after the corporation made or offered payment for his shares.

HISTORY: Derived from 1976 Code Section 33-11-270 [1962 Code Section 12-16.27; 1952 Code Sections 12-459 to 12-462, 12-633 to 12-635; 1942 Code Sections 7706, 7759; 1932 Code Sections 7706, 7759; 1925 (34) 246; 1926 (34) 1052; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-13-300. Court action.

(a) If a demand for additional payment under Section 33-13-280 remains unsettled, the corporation shall commence a proceeding within sixty days after receiving the demand for additional payment and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not commence the proceeding within the sixty-day period, it shall pay each dissenter whose demand remains unsettled the amount demanded.

(b) The corporation shall commence the proceeding in the circuit court of the county where the corporation's principal office (or, if none in this State, its registered office) is located. If the corporation is a foreign corporation without a registered office in this State, it shall commence the proceeding in the county in this State where the principal office (or, if none in this State, the registered office) of the domestic corporation merged with or whose shares were acquired by the foreign corporation was located.

(c) The corporation shall make all dissenters (whether or not residents of this State) whose demands remain unsettled parties to the proceeding as in an action against their shares and all parties must be served with a copy of the petition. Nonresidents may be served by registered or certified mail or by publication, as provided by law.

(d) The jurisdiction of the court in which the proceeding is commenced under subsection (b) is plenary and exclusive. The court may appoint persons as appraisers to receive evidence and recommend decisions on the question of fair value. The appraisers have the powers described in the order appointing them or in any amendment to it. The dissenters are entitled to the same discovery rights as parties in other civil proceedings.

(e) Each dissenter made a party to the proceeding is entitled to judgment for the amount, if any, by which the court finds the fair value of his shares, plus interest, exceeds the amount paid by the corporation.

HISTORY: Derived from 1976 Code Section 33-11-270 [1962 Code Section 12-16.27; 1952 Code Sections 12-459 to 12-462, 12-633 to 12-635; 1942 Code Sections 7706, 7759; 1932 Code Sections 7706, 7759; 1925 (34) 246; 1926 (34) 1052; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-13-310. Court costs and counsel fees.

(a) The court in an appraisal proceeding commenced under Section 33-13-300 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court. The court shall assess the costs against the corporation, except that the court may assess costs against all or some of the dissenters, in amounts the court finds equitable, to the extent the court finds the dissenters acted arbitrarily, vexatiously, or not in good faith in demanding payment under Section 33-13-280.

(b) The court also may assess the fees and expenses of counsel and experts for the respective parties, in amounts the court finds equitable:

(1) against the corporation and in favor of any or all dissenters if the court finds the corporation did not comply substantially with the requirements of Sections 33-13-200 through 33-13-280; or

(2) against either the corporation or a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously, or not in good faith with respect to the rights provided by this chapter.

(c) If the court finds that the services of counsel for any dissenter were of substantial benefit to other dissenters similarly situated, and that the fees for those services should not be assessed against the corporation, the court may award to these counsel reasonable fees to be paid out of the amounts awarded the dissenters who were benefited.

(d) In a proceeding commenced by dissenters to enforce the liability under Section 33-13-300(a) of a corporation that has failed to commence an appraisal proceeding within the sixty-day period, the court shall assess the costs of the proceeding and the fees and expenses of dissenters' counsel against the corporation and in favor of the dissenters.

HISTORY: Derived from 1976 Code Section 33-11-270 [1962 Code Section 12-16.27; 1952 Code Sections 12-459 to 12-462, 12-633 to 12-635; 1942 Code Sections 7706, 7759; 1932 Code Sections 7706, 7759; 1925 (34) 246; 1926 (34) 1052; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.






CHAPTER 14 - DISSOLUTION

SECTION 33-14-101. Dissolution by incorporators or initial directors.

The board of directors or, if the corporation has no directors, a majority of the incorporators of a corporation that has not issued shares or has not commenced business may dissolve the corporation by delivering to the Secretary of State for filing articles of dissolution that set forth:

(1) the name of the corporation;

(2) the date of its incorporation;

(3) either (i) that none of the corporation's shares has been issued or (ii) that the corporation has not commenced business;

(4) that no debt of the corporation remains unpaid;

(5) that the net assets of the corporation remaining after winding up have been distributed to the shareholders, if shares were issued; and

(6) that a majority of the incorporators or initial directors authorized the dissolution.

HISTORY: Derived from 1976 Code Section 33-21-10 [1962 Code Section 12-22.1; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-14-102. Dissolution by board of directors and shareholders.

(a) A corporation's board of directors may propose dissolution for submission to the shareholders.

(b) For a board of directors' proposal to dissolve to be adopted:

(1) the board of directors must recommend dissolution to the shareholders unless the board of directors determines that because of conflict of interest or other special circumstances it should make no recommendation and communicates the basis for its determination to the shareholders; and

(2) the shareholders entitled to vote must approve the proposal to dissolve as provided in subsection (f).

(c) The board of directors may condition the submission of its proposal for dissolution on any basis.

(d) If the holders of at least ten percent of any class of voting shares of the corporation propose dissolution, the board of directors shall submit the proposal to the shareholders at the next possible special or annual meeting.

(e) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with Section 33-7-105. The notice must state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation.

(f) Unless the articles of incorporation require a different vote or the board of directors (acting pursuant to subsection (c)) requires a greater vote or a vote by voting groups, the proposal to dissolve to be adopted must be approved by two-thirds of all the votes entitled to be cast on that proposal.

(g) The articles of incorporation may require a lower or higher vote for approval than that specified in subsection (f), but the required vote must be at least a majority of all the votes entitled to be cast on the proposal.

HISTORY: Derived from 1976 Code Section 33-21-20 [1962 Code Section 12-22.2; 1952 Code Sections 12-641 to 12-643; 1942 Code Sections 7707, 7708; 1932 Code Sections 7707, 7708; Civ. C. '22 Sections 4279, 4280; Civ. C. '12 Sections 2812, 2813; 1902 (23) 1036; 1919 (31) 56, 1925 (34) 244; 1960 (51) 1752; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-14-103. Articles of dissolution.

(a) At any time after dissolution is authorized, the corporation may dissolve by delivering to the Secretary of State for filing articles of dissolution setting forth:

(1) the name of the corporation;

(2) the names and addresses of its directors;

(3) the names and addresses of its officers;

(4) the date dissolution was authorized;

(5) if dissolution was approved by the shareholders:

(i) the number of votes entitled to be cast on the proposal to dissolve; and

(ii) either the total number of votes cast for and against dissolution or the total number of undisputed votes cast for dissolution and a statement that the number cast for dissolution was sufficient for approval.

(6) If voting by voting groups was required, the information required by item (5) must be provided separately for each voting group entitled to vote separately on the plan to dissolve.

(b) A corporation is dissolved upon the effective date of its articles of dissolution.

HISTORY: Derived from 1976 Code Section 33-21-20 [1962 Code Section 12-22.2; 1952 Code Sections 12-641 to 12-643; 1942 Code Sections 7707, 7708; 1932 Code Sections 7707, 7708; Civ. C. '22 Sections 4279, 4280; Civ. C. '12 Sections 2812, 2813; 1902(23) 1036; 1919 (31) 56, 1925 (34) 244; 1960 (51) 1752; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], and Section 33-21-100 [1962 Code Section 12-22.10; 1962 (52) 1996; 1981 Act No. 146, Section 2; 1985 Act No. 72 Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-14-104. Revocation of dissolution.

(a) A corporation may revoke its dissolution within one hundred twenty days of its effective date.

(b) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without shareholder action.

(c) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the Secretary of State for filing, articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(1) the name of the corporation;

(2) the effective date of the dissolution that was revoked;

(3) the date that the revocation of dissolution was authorized;

(4) if the corporation's board of directors (or incorporators) revoked the dissolution, a statement to that effect;

(5) if the corporation's board of directors revoked a dissolution authorized by the shareholders, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(6) if shareholder action was required to revoke the dissolution:

(i) the number of votes entitled to be case on the proposal to revoke the dissolution; and

(ii) either the total number of votes cast for and against revocation or the total number of undisputed votes cast for revocation and a statement that the number cast for revocation was sufficient for approval.

(7) If voting by voting groups was required, the information required by item (6) must be separately provided for each voting group entitled to vote separately on the proposal to revoke the dissolution.

(d) Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

(e) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its business as if dissolution had never occurred.

HISTORY: Derived from 1976 Code Section 33-21-70 [1962 Code Section 12-22.7; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], Section 33-21-80 [1962 Code Section 12-22.8; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], and Section 33-21-90 [1962 Code Section 12-22.9; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-14-105. Effect of dissolution.

(a) A dissolved corporation continues its corporate existence but may not carry on any business except that appropriate to wind up and liquidate its business and affairs, including:

(1) collecting its assets;

(2) disposing of its properties that will not be distributed in kind to its shareholders;

(3) discharging or making provision for discharging its liabilities;

(4) distributing its remaining property among its shareholders according to their interests; and

(5) doing every other act necessary to wind up and liquidate its business and affairs.

(b) A dissolved corporation shall wind up and liquidate its business and affairs as expeditiously as practicable.

(c) Dissolution of a corporation does not:

(1) transfer title to the corporation's property;

(2) prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records;

(3) subject its directors or officers to standards of conduct different from those prescribed in Chapter 8;

(4) change quorum or voting requirements for its board of directors or shareholders, change provisions for selection, resignation, or removal of its directors or officers or both, or change provisions for amending its bylaws;

(5) prevent commencement of a proceeding by or against the corporation in its corporate name;

(6) abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(7) terminate the authority of the registered agent of the corporation.

HISTORY: Derived from 1976 Code Section 33-21-50 [1962 Code Section 12-22.5; 1952 Code Section 12-601; 1942 Code Section 7709; 1932 Code Section 7709; Civ. C. '22 Section 4281; Civ. C. '12 Section 2814; Civ. C. '02 Section 1866; 1898 (22) 774; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], Section 33-21-60 [1962 Code Section 12-22.6; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], Section 33-21-100 [1962 Code Section 12-22.10; 1972 (52) 1996; 1981 Act No. 146, Section 2; 1985 Act No. 72 Section 2; Repealed, 1988 Act No. 444, Section 4(1)], Section 33-21-180 [1962 Code Section 12-22.18; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], and Section 33-21-220 [1962 Code Section 12-22.22; 1952 Code Section 12-602; 1942 Code Section 7710; 1932 Code Section 7710; Civ. C. '22 Section 4282; Civ. C. '12 Section 2815; Civ. C. '02 Section 1867; 1898 (22) 774; 1944 (43) 1224; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-14-106. Known claims against dissolved corporation.

(a) A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

(b) The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

(1) describe information that must be included in a claim;

(2) provide a mailing address where a claim may be sent;

(3) state the deadline, which may not be fewer than one hundred twenty days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

(4) state that the claim will be barred if not received by the deadline.

(c) A claim against the dissolved corporation is barred:

(1) if a claimant who was given written notice under subsection (b) does not deliver the claim to the dissolved corporation by the deadline;

(2) if a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within ninety days from the effective date of the rejection notice and the rejection notice stated that proceedings to enforce the claim must be commenced within ninety days.

(d) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

HISTORY: Derived from 1976 Code Section 33-21-60 [1962 Code Section 12-22.6; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; and Section 33-21-180 [1962 Section 12-22.18; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-14-107. Unknown claims against dissolved corporation.

(a) A dissolved corporation may publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

(b) The notice must:

(1) be published once in a newspaper of general circulation in the county where the dissolved corporation's principal office (or, if none in this State, its registered office) is or was last located;

(2) describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3) state that a claim against the corporation is barred unless a proceeding to enforce the claim is commenced within five years after the publication of the notice.

(c) If the dissolved corporation publishes a newspaper notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within ten years after the publication date of the newspaper notice:

(1) a claimant who did not receive written notice pursuant to Section 33-14-106;

(2) a claimant whose claim was timely sent to the dissolved corporation but not acted on; and

(3) a claimant whose claim is contingent or based on an event occurring after the effective date of the dissolution.

(d) A claim may be enforced under this section:

(1) against the dissolved corporation to the extent of its undistributed assets; or

(2) if the assets have been distributed in liquidation, against a shareholder of the dissolved corporation to the extent of his pro rata share of the claim or the corporate assets distributed to him in liquidation, whichever is less, but a shareholder's total liability for all claims under this section may not exceed the total amount of assets distributed to him.

HISTORY: Derived from 1976 Code Section 33-21-60 [1962 Code Section 12-22.6; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2; 2004 Act No. 221, Section 18.



SECTION 33-14-200. Grounds for administrative dissolution.

(a) The Secretary of State shall commence a proceeding under Section 33-14-210(a) to dissolve a corporation administratively if:

(1) the corporation does not pay when they are due any franchise taxes, taxes payable under Chapter 7 of Title 12, or penalties imposed by law;

(2) the corporation does not deliver its annual report to the Department of Revenue when it is due;

(3) the corporation is without a registered agent or registered office in this State;

(4) the corporation does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued; or

(5) the corporation's period of duration stated in its articles of incorporation expires.

(b) The Secretary of State shall dissolve a corporation pursuant to Section 33-14-210(c) if he is notified by the Department of Revenue that the corporation has failed to file a required tax return within sixty days of the notice required by Section 12-6-5520.

HISTORY: Derived from 1976 Code Section 33-21-40 [1962 Code Section 12-22.4; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)] and Section 33-21-110 [1962 Code Section 12-22.11; 1952 Code Sections 12-621, 12-622; 1942 Code Section 7704; 1932 Code Section 7704; Civ. C. '22 Section 4278; Civ. C. '12 Section 2811; Civ. C. '02 Section 1865; 1893 (21) 396; 1926 (34) 1727; 1962 (52) 1996; 1980 Act No. 486; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2; 1988 Act No. 659, Section 23; 1993 Act No. 181, Section 2004 Act No. 221, Section 19.



SECTION 33-14-210. Procedure for and effect of administrative dissolution.

(a) If the Secretary of State determines that grounds exist under Section 33-14-200(a) for dissolving a corporation, he shall mail written notice of his determination to the corporation.

(b) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within sixty days after the notice required by subsection (a) was mailed, the Secretary of State shall dissolve the corporation administratively by signing a certificate of dissolution that recites the grounds for dissolution and its effective date. The Secretary of State shall file the original of the certificate and send a copy to the corporation by registered or certified mail addressed to its registered agent at its registered office or to the office of the secretary of the corporation at its principal office.

(c) If the Secretary of State is notified by the Department of Revenue that the corporation has failed to file a required tax return within sixty days of the notice required by Section 12-6-5520, the Secretary of State shall dissolve the corporation administratively by signing a certificate of dissolution that recites the grounds for dissolution and its effective date. The Secretary of State shall file the original of the certificate and send a copy to the corporation by registered or certified mail addressed to its registered agent at its registered office or to the office of the secretary of the corporation at its principal office.

(d) A corporation dissolved administratively continues its corporate existence but may not carry on any business except that necessary to wind up and liquidate its business and affairs under Section 33-14-105 and notify claimants under Sections 33-14-106 and 33-14-107.

(e) The administrative dissolution of a corporation does not terminate the authority of its registered agent.

HISTORY: Derived from 1976 Code Section 33-21-110 [1962 Code Section 12-22.11; 1952 Code Sections 12-621, 12-622; 1942 Code Section 7704; 1932 Code Section 7704; Civ. C. '22 Section 4278; Civ. C. '12 Section 2811; Civ. C. '02 Section 1865; 1893 (21) 396; 1926 (34) 1727; 1962 (52) 1996; 1980 Act No. 486; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)] and Section 33-21-130 [1962 Code Section 12-22.13; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)] 1988 Act No. 444, Section 2; 1988 Act No. 659, Section 24; 2004 Act No. 221, Section 20.



SECTION 33-14-220. Reinstatement following administrative dissolution.

(a) A corporation dissolved administratively under Section 33-14-210 may apply to the Secretary of State for reinstatement at any time after the effective date of dissolution. The application must:

(1) recite the name of the corporation and the effective date of its administrative dissolution;

(2) state that the grounds for dissolution either did not exist or have been eliminated;

(3) state that the corporation's name satisfies the requirements of Section 33-4-101; and

(4) contain a certificate from the South Carolina Department of Revenue reciting that all taxes, penalties, and interest owed by the corporation, whether assessed or not, have been paid.

(b) If the Secretary of State determines that the application contains the information required by subsection (a) and that the information is correct, he shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites his determination and the effective date of reinstatement, file the original of the certificate, and send a copy to the corporation.

(c) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation resumes carrying on its business as if the administrative dissolution had never occurred.

HISTORY: Derived from 1976 Code Section 33-21-120 [1962 Code Section 12-22.12; 1962 (52) 1996; 1973 (58) 735; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2; 1988 Act No. 659, Section 25; 1991 Act No. 3, Section 1; 1991 Act No. 109, Section 6; 1993 Act No. 181, Section 514.



SECTION 33-14-230. Appeal from denial of reinstatement.

(a) If the Secretary of State denies a corporation's application for reinstatement following administrative dissolution, he shall send a written notice that explains the reasons for denial to the corporation by registered or certified mail addressed to its registered agent at its registered office or to the office of the secretary of the corporation at its principal office.

(b) The corporation may appeal the denial of reinstatement to the circuit court for Richland County within thirty days after the notice of denial was received. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement, and the Secretary of State's notice of denial.

(c) The court may summarily order the Secretary of State to reinstate the dissolved corporation or may take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.

HISTORY: 1988 Act No. 444, Section 2; 1988 Act No. 659, Section 26.



SECTION 33-14-300. Grounds for judicial dissolution.

The circuit courts may dissolve a corporation:

(1) in a proceeding by the Attorney General if it is established that the corporation:

(i) obtained its articles of incorporation through fraud; or

(ii) has continued to exceed or abuse the authority conferred upon it by law;

(2) in a proceeding by a shareholder if it is established that:

(i) the directors or those in control of the corporation are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock, and irreparable injury to the corporation is threatened or being suffered, or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally, because of the deadlock;

(ii) the directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, fraudulent, oppressive, or unfairly prejudicial either to the corporation or to any shareholder (whether in his capacity as a shareholder, director, or officer of the corporation);

(iii) the shareholders are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have expired;

(iv) the corporate assets are being misapplied or wasted;

(v) the corporation has abandoned its business and has failed, within a reasonable time, to dissolve, to liquidate its affairs, or to distribute its remaining property among its shareholders; or

(vi) the corporation's period of duration stated in its articles of incorporation has expired;

(3) in a proceeding by a creditor if it is established that:

(i) the creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

(ii) the corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent; or

(4) in a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

HISTORY: Derived from 1976 Code Section 33-21-140 [1962 Code Section 12-22.14; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], and Section 33-21-150 [1962 Code Section 12-22.15; 1952 Code Section 12-651; 1942 Code Section 7725; 1932 Code Section 7725; 1922 (32) 1026; 1962 (52) 1996, 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-14-310. Procedure for judicial dissolution.

(a) Venue for a proceeding to dissolve a corporation lies in the county where a corporation's principal office (or, if none in this State, its registered office) is or was last located.

(b) It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the business of the corporation until a full hearing can be held.

(d) In any action filed by a shareholder to dissolve the corporation on the grounds enumerated in Section 33-14-300, the court may make such order or grant such relief, other than dissolution, as in its discretion is appropriate, including, without limitation, an order:

(1) canceling or altering any provision contained in the articles of incorporation, or any amendment to the articles, or in the bylaws of the corporation;

(2) canceling, altering, or enjoining any act or resolution of the corporation;

(3) directing or prohibiting any act of the corporation or of shareholders, directors, officers, or other persons party to the action; or

(4) providing for the purchase at their fair value of shares of any shareholder, either by the corporation or by other shareholders.

(e) The relief authorized in subsection (d) may be granted as an alternative to a decree of dissolution or may be granted whenever the circumstances of the case are such that the relief, but not dissolution, is appropriate.

HISTORY: Derived from 1976 Code Section 33-21-155 [1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], Section 33-21-160 [1962 Code Section 12-22.16; 1952 Code Sections 12-651, 12-652; 1942 Code Section 7725; 1932 Code Section 7725; 1922 (32) 1026; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], Section 33-21-190 [1962 Code Section 12-22.19; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], and Section 33-21-230 [1962 Code Section 12-22.23; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-14-320. Receivership or custodianship.

(a) A court in a judicial proceeding brought to dissolve a corporation may appoint receivers to wind up and liquidate, or custodians to manage, the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

(b) The court may appoint an individual or a domestic or foreign corporation (authorized to transact business in this State) as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended. Among other powers:

(1) the receiver (i) may dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; and (ii) may sue and defend in his own name as receiver of the corporation in all courts of this State;

(2) the custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its shareholders and creditors.

(d) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its shareholders, and creditors.

(e) The court during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and his counsel from the assets of the corporation or proceeds from the sale of the assets.

HISTORY: Derived from 1976 Code Section 33-21-170 [1962 Code Section 12-22.17; 1952 Code Section 12-653; 1942 Code Section 7725; 1932 Code Section 7725; 1922 (32) 1026; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-14-330. Decree of dissolution.

(a) If after a hearing the court determines that grounds for judicial dissolution described in Section 33-14-300 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of court shall deliver a certified copy of the decree to the Secretary of State, who shall file it without charging any fee.

(b) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with Section 33-14-105 and the notification of claimants in accordance with Sections 33-14-106 and 33-14-107.

HISTORY: Derived from 1976 Code Section 33-21-200 [1962 Code Section 12-22.20; 1952 Code Section 12-655, 1942 Code Section 7716; 1932 Code Section 7716, Civ. C. '22 Section 4288, Civ. C. '12 Section 2821; Civ. C. '02 Section 1873, 1898 (22) 774, 1962 (52) 1996, 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-14-400. Deposit with Department of Revenue.

Assets of a dissolved corporation that should be transferred to a creditor, claimant, or shareholder of the corporation who cannot be found or who is not competent to receive them, must be reduced to cash and deposited with the Department of Revenue or other appropriate state official for safekeeping in accordance with the Uniform Disposition of Unclaimed Property Act. When the creditor, claimant, or shareholder furnishes satisfactory proof of entitlement to the amount deposited, the Department of Revenue or other appropriate state official shall pay him or his representative that amount.

HISTORY: Derived from 1976 Code Section 33-21-210 [1962 Code Section 12-22.21; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2; 1993 Act No. 181, Section 515.



SECTION 33-14-420. Claims against former shareholder of dissolved corporation.

Notwithstanding another provision of this title, a claimant may not commence a suit or other proceeding against a former shareholder of a dissolved corporation for any known or unknown claim arising from the liabilities of the corporation, acts or omissions of the corporation, or acts committed in its name if the corporation filed its articles of dissolution with the Secretary of State before January 1, 1989, or was otherwise judicially or administratively dissolved before January 1, 1989. Further, a claimant may not satisfy a judgment rendered against a dissolved corporation by proceeding against or joining an individual shareholder if the corporation filed its articles of dissolution with the Secretary of State before January 1, 1989, or was otherwise judicially or administratively dissolved before January 1, 1989.

HISTORY: 2005 Act No. 145, Section 41.A, eff June 7, 2005.






CHAPTER 15 - FOREIGN CORPORATIONS

SECTION 33-15-101. Authority to transact business required.

(a) A foreign corporation may not transact business in this State until it obtains a certificate of authority from the Secretary of State.

(b) The following activities, among others, do not constitute transacting business within the meaning of subsection (a):

(1) maintaining, defending, or settling a proceeding;

(2) holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs;

(3) maintaining bank accounts;

(4) maintaining offices or agencies for the transfer, exchange, and registration of the corporation's own securities or maintaining trustees or depositories with respect to those securities;

(5) selling through independent contractors;

(6) soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this State before they become contracts;

(7) creating or acquiring any indebtedness, mortgages, and security interests in real or personal property;

(8) securing or collecting debts or enforcing mortgages, security interests, or other rights in property securing debts;

(9) owning, without more, real or personal property;

(10) conducting an isolated transaction that is completed within thirty days and that is not one in the course of repeated transactions of a like nature;

(11) transacting business in interstate commerce;

(12) owning and controlling a subsidiary corporation incorporated in or transacting business within this State; or

(13) owning, without more, an interest in a limited liability company organized or transacting business in this State.

(c) The list of activities in subsection (b) is not exhaustive.

HISTORY: Derived from 1976 Code Section 33-23-10 [1962 Code Section 12-23.1; 1952 Code Section 12-701; 1942 Code Section 7764; 1932 Code Section 7764; Civ. C. '22 Section 4028; Civ. C. '12 Section 2664; Civ. C. '02 Section 1779; R. S. 1465; 1893 (21) 409; 1904 (24) 436; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2; 1990 Act No. 446, Section 12004 Act No. 221, Section 21.



SECTION 33-15-102. Consequences of transacting business without authority.

(a) A foreign corporation transacting business in this State without a certificate of authority may not maintain a proceeding in any court in this State until it obtains a certificate of authority.

(b) The successor to a foreign corporation that transacted business in this State without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding based on that cause of action in any court in this State until the foreign corporation or its successor obtains a certificate of authority.

(c) A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

(d) A foreign corporation is liable for a civil penalty of ten dollars for each day but not to exceed a total of one thousand dollars for each year it transacts business in this State without a certificate of authority. The Attorney General may collect all penalties due under this subsection.

(e) Notwithstanding subsections (a) and (b), the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this State.

HISTORY: Derived from 1976 Code Section 33-23-140 [1962 Code Section 12-23.14; 1962 (52) 1996; Reenacted 1984 Act No. 494, Section 1; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-15-103. Application for certificate of authority.

(a) A foreign corporation may apply for a certificate of authority to transact business in this State by delivering an application to the Secretary of State for filing. The application must set forth:

(1) the name of the foreign corporation or, if its name is unavailable for use in this State, a corporation name that satisfies the requirements of Section 33-15-106;

(2) the name of the state or country under whose law it is incorporated;

(3) its date of incorporation and period of duration;

(4) the street address of its principal office;

(5) the address of its proposed registered office in this State and the name of its proposed registered agent at that office;

(6) the names and usual business addresses of its current directors and officers;

(7) a statement of the aggregate number of shares which the corporation has authority to issue, itemized by classes and series, if any, within a class."

(b) The foreign corporation shall deliver with the completed application a certificate of existence (or a document of similar import) duly authenticated by the Secretary of State or other official having custody or corporate records in the state or country under whose law it is incorporated.

(c) The foreign corporation shall deliver with the completed application the initial annual report of the corporation as specified in Section 12-20-40.

HISTORY: Derived from 1976 Code Section 33-23-20 [1962 Code Section 12-23.2; 1952 Code Sections 12-721, 12-724; 1942 Code Sections 7765, 7766; 1932 Code Sections 7765, 7766; Civ. C. '22 Sections 4029, 4030; Civ. C. '12 Sections 2665, 2666; Civ. C '02 Sections 1780, 1781; R. S. 1466; 1893 (21) 409; 1922 (32) 1023; 1923 (33) 9; 1933 (38) 486; 1962 (52) 1996; 1963 (53) 327; 1976 Act No. 553 Section 3; 1981 Act No. 146, Section 2; 1984 Act No. 496, Section 3; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2; 1990 Act No. 446, Section 1994 Act No. 466, Section 3; 2004 Act No. 221, Section 22.



SECTION 33-15-104. Amended certificate of authority.

(a) A foreign corporation authorized to transact business in this State must obtain an amended certificate of authority from the Secretary of State if it changes:

(1) its corporate name;

(2) the period of its duration; or

(3) the state or country of its incorporation.

(b) The requirements of Section 33-15-103 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.

HISTORY: Derived from 1976 Code Section 33-23-80 [1962 Code Section 12-23.8; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-15-105. Effect of certificate of authority.

(a) A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this State subject, however, to the right of the State to revoke the certificate as provided in Chapters 1 thru 20 of this title.

(b) A foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and except as otherwise provided by Chapters 1 thru 20 of this title is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.

(c) This title does not authorize this State to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this State.

(d) By obtaining a certificate of authority, the foreign corporation agrees to be subject to the jurisdiction of the Department of Revenue and the courts of this State to determine its South Carolina tax liability, including withholding and estimated taxes, together with related interest and penalties, if any. Obtaining a certificate of authority is not an admission of tax liability.

HISTORY: Derived from 1976 Code Section 33-23-10 [1962 Code Section 12-23.1; 1952 Code Section 12-701; 1942 Code Section 7764; 1932 Code Section 7764; Civ. C. '22 Section 4028; Civ. C. '12 Section 2664; Civ. C. '02 Section 1779; R. S. 1465; 1893 (21) 409; 1904 (24) 436; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], Section 33-23-30 [1962 Code Section 12-23.3; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], and Section 33-23-40 [1962 Code Section 12-23.4; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2; 1994 Act No. 497, Part II, Section 49B.



SECTION 33-15-106. Corporate name of foreign corporation.

(a) Except as authorized by subsection (f), if the corporate name of a foreign corporation does not satisfy the requirements of Section 33-4-101, the foreign corporation to obtain or maintain a certificate of authority to transact business in this State may:

(1) add "corporation", "incorporated", "company", or "limited" or the abbreviation "corp.", "inc.", "co.", or "ltd." to its corporate name for use in this State; or

(2) use a fictitious name in this State if its real name is unavailable and it delivers to the Secretary of State for filing a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious name which includes one or more of the words or abbreviations in item (1) of this subsection.

(b) Except as authorized by subsections (c) and (d), the corporate name (including a fictitious name) of a foreign corporation must be distinguishable upon the records of the Secretary of State from:

(1) the corporate name of a corporation incorporated or authorized to transact business in this State;

(2) a corporate name reserved or registered under Section 33-4-102 or 33-4-103;

(3) the fictitious name of another foreign corporation authorized to transact business in this State; and

(4) the corporate name of a not-for-profit corporation incorporated or authorized to transact business in this State.

(c) A foreign corporation may apply to the Secretary of State for authorization to use in this State the name of another corporation incorporated or authorized to transact business in this State that is not distinguishable upon his records from the name applied for. The Secretary of State shall authorize use of the name applied for if:

(1) the other corporation consents to the use in writing and submits an undertaking in form satisfactory to the Secretary of State to change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the applying corporation; or

(2) the applicant delivers to the Secretary of State a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State.

(d) A foreign corporation may use in this State the name (including the fictitious name) of another domestic or foreign corporation that is used in this State if the other corporation is incorporated or authorized to transact business in this State and the foreign corporation has:

(1) merged with the other corporation;

(2) been formed by reorganization of the other corporation; or

(3) acquired all or substantially all of the assets, including the corporate name, of the other corporation.

(e) If a foreign corporation authorized to transact business in this State changes its corporate name to one that does not satisfy the requirements of Section 33-4-101, it may not transact business in this State under the changed name until it adopts a name satisfying the requirements of Section 33-4-101 and obtains an amended certificate of authority under Section 33-15-104.

(f) If any foreign corporation authorized to transact business in South Carolina had filed, prior to the effective date of Chapters 1 thru 20 of this title, a certificate with the Secretary of State adopting an assumed name pursuant to Section 33-5-35 in Section 2 of Act 146 of 1981 which does not meet the requirements of either Section 33-4-101(a) and (b) or Section 33-15-106(a) through (e) of Chapters 1 thru 20 of this title, it may continue to use the assumed name as its name until December 31, 1994, at which time the name of the corporation must meet the requirements of Chapters 1 thru 20 of this title and, if necessary to meet them, must be adopted by an amended certificate of authority under Section 33-15-104. If any filed assumed name does not meet the requirements of Section 33-4-101(a) and (b), but does meet the requirements of this section, the corporation may continue to use the name in this State as its name and is not required to file the certificate mentioned in item (2) of subsection (a) of this section.

HISTORY: Derived from 1976 Code Section 33-5-35 [1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2] and Section 33-23-50 [1962 Code Section 12-23.5; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], and Section 33-23-70 [1962 Code Section 12-23.7; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-15-107. Registered office and registered agent of foreign corporation.

Each foreign corporation authorized to transact business in this State must maintain continuously in this State:

(1) a registered office that may be the same as any of its places of business; and

(2) a registered agent, who may be:

(i) an individual who resides in this State and whose business office is identical with the registered office;

(ii) a domestic corporation or not-for-profit domestic corporation whose business office is identical with the registered office; or

(iii) a foreign corporation or foreign not-for-profit corporation authorized to transact business in this State whose business office is identical with the registered office.

HISTORY: Derived from 1976 Code Section 33-23-20 [1962 Code Section 12-23.2; 1952 Code Sections 12-721, 12-724; 1942 Code Sections 7765, 7766; 1932 Code Sections 7765, 7766; Civ. C. '22 Sections 4029, 4030; Civ. C. '12 Sections 2665, 2666; Civ. C. '02 Sections 1780, 1781; R. S. 1466; 1893 (21) 409; 1922 (32) 1023; 1923 (33) 9; 1933 (38) 486; 1962 (52) 1996; 1963 (53) 327; 1976 Act No. 553 Section 3; 1981 Act No. 146, Section 2; 1984 Act No. 496, Section 3; Repealed, 1988 Act No. 444, Section 4(1)], and Section 33-23-40 [1962 Code Section 12-23.4; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-15-108. Change of registered office or registered agent of foreign corporation.

(a) A foreign corporation authorized to transact business in this State may change its registered office or registered agent by delivering to the Secretary of State for filing a statement of change that sets forth:

(1) its name;

(2) the street address of its current registered office;

(3) if the current registered office is to be changed, the street address of its new registered office;

(4) the name of its current registered agent;

(5) if the current registered agent is to be changed, the name of its new registered agent and the new agent's written consent to the appointment either on the statement or attached to it; and

(6) that, after the changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

(b) If a registered agent changes the street address of his business office, he may change the street address of the registered office of any foreign corporation for which he is the registered agent by notifying the corporation in writing of the change and signing either manually or in facsimile and delivering to the Secretary of State for filing a statement of change that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change.

HISTORY: Derived from 1976 Code Section 33-5-50 [1962 Code Section 12-13.5; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-23-50 [1962 Code Section 12-23.5; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-15-109. Resignation of registered agent of foreign corporation.

(a) The registered agent of a foreign corporation may resign his agency appointment by signing and delivering to the Secretary of State for filing the original and two exact or conformed copies of a statement of resignation. The statement of resignation may include a statement that the registered office is discontinued also.

(b) After filing the statement, the Secretary of State shall attach the filing receipt to one copy and mail the copy and receipt to the registered office if not discontinued. The Secretary of State shall mail the other copy to the foreign corporation at its principal office address shown in its most recent annual report.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

HISTORY: Derived from 1976 Code Section 33-5-50 [1962 Code Section 12-13.5; 1962 (52) 1966; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-23-50 [1962 Code Section 12-23.5; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-15-110. Service on foreign corporation.

Service of process on foreign corporations must be in accord with the applicable provision of Title 15.

HISTORY: Derived from 1976 Code Section 33-23-130 [1962 Code Section 12-23.13; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], and Section 33-23-140 [1962 Code Section 12-23.14; 1962 (52) 1996; Reenacted, 1984 Act No. 494 Section 1; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-15-200. Withdrawal of foreign corporation.

(a) A foreign corporation authorized to transact business in this State may not withdraw from this State until it obtains a certificate of withdrawal from the Secretary of State.

(b) A foreign corporation authorized to transact business in this State may apply for a certificate of withdrawal by delivering an application to the Secretary of State for filing. The application must set forth:

(1) the name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) that it is not transacting business in this State and that it surrenders its authority to transact business in this State;

(3) that it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to transact business in this State;

(4) a mailing address to which the Secretary of State may mail a copy of any process served on him under item (3); and

(5) a commitment to notify the Secretary of State in the future of any change in its mailing address.

(c) After the withdrawal of the corporation is effective, service of process on the Secretary of State under this section is service on the foreign corporation. Upon receipt of process, the Secretary of State shall mail a copy of the process to the foreign corporation at the mailing address set forth under subsection (b).

HISTORY: Derived from 1976 Code Section 33-23-90 [1962 Code Section 12-23.9; 1952 Code Section 12-725; 1942 Code Section 2690; 1932 Code Section 2690; 1922 (32) 947; 1953 (48) 301; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; 1985 Act No. 72 Section 3; Repealed, 1988 Act No. 444, Section 4(1)], and Section 33-23-100 [1962 Code Section 12-23.10; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-15-300. Grounds for revocation.

(a) The Secretary of State shall commence a proceeding under Section 33-15-310 to revoke the certificate of authority of a foreign corporation authorized to transact business in this State if:

(1) the foreign corporation does not deliver its annual report to the Department of Revenue when due;

(2) the foreign corporation does not pay, when they are due, any franchise taxes, taxes payable under Chapter 7 of Title 12, or penalties imposed by this act or other law;

(3) the foreign corporation is without a registered agent or registered office in this State;

(4) the foreign corporation does not inform the Secretary of State under Section 33-15-108 or 33-15-109 that its registered agent or registered office has changed, that its registered agent has resigned, or that its registered office has been discontinued;

(5) an incorporator, director, officer, or agent of the foreign corporation signed a document he knew was false in any material respect with intent that the document be delivered to the Secretary of State for filing;

(6) the Secretary of State receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger.

(b) The Secretary of State shall proceed pursuant to Section 33-15-310(c) to revoke the certificate of authority of a foreign corporation authorized to transact business in this State if he is notified by the Department of Revenue that the corporation has failed to file a required tax return within sixty days of the notice required by Section 12-6-5520.

HISTORY: Derived from 1976 Code Section 33-23-100 [1962 Code Section 12-23.10; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], and Section 33-23-110 [1962 Code Section 12-23.11; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2; 1988 Act No. 659, Section 27; 1992 Act No. 361, Section 31; 1993 Act No. 181, Section 516; 2004 Act No. 221, Section 23.



SECTION 33-15-310. Procedure for and effect of revocation.

(a) If the Secretary of State determines that grounds exist under Section 33-15-300(a) for revocation of a certificate of authority, he shall mail written notice of his determination to the foreign corporation.

(b) If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within sixty days after the notice required by subsection (a) was mailed, the Secretary of State shall revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the grounds for revocation and its effective date. The Secretary of State shall file the original of the certificate and send a copy to the foreign corporation by registered or certified mail addressed to its registered agent at its registered office or to the office of the secretary of the corporation at its principal office.

(c) If the Secretary of State is notified by the Department of Revenue that the foreign corporation has failed to file a required tax return within sixty days of the notice required by Section 12-6-5520, the Secretary of State shall revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the grounds for revocation and its effective date. The Secretary of State shall file the original of the certificate and send a copy to the foreign corporation by registered or certified mail addressed to its registered agent at its registered office or to the office of the secretary of the corporation at its principal office.

(d) The authority of a foreign corporation to transact business in this State ceases on the date shown on the certificate revoking its certificate of authority.

(e) The Secretary of State's revocation of a foreign corporation's certificate of authority appoints the Secretary of State as the foreign corporation's agent for service of process in any proceeding based on a cause of action which arose during the time the foreign corporation was authorized to transact business in this State. Service of process on the Secretary of State under this subsection is service on the foreign corporation. Upon receipt of process, the Secretary of State shall mail a copy of the process to the secretary of the foreign corporation at its principal office shown in its most recent annual report or in any subsequent communication received from the corporation stating the current mailing address of its principal office or, if none is on file, in its application for a certificate of authority.

(f) Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.

HISTORY: Derived from 1976 Code Section 33-23-100 [1962 Code Section 12-23.10; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], and Section 33-23-110 [1962 Code Section 12-23.11; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)] 1988 Act No. 444, Section 2; 1988 Act No. 659, Section 28; 1993 Act No. 181, Section 517; 2004 Act No. 221, Section 24.



SECTION 33-15-320. Appeal from revocation.

(a) A foreign corporation may appeal the Secretary of State's revocation of its certificate of authority to the Richland County Circuit Court within thirty days after the certificate of revocation was received. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the Secretary of State's certificate of revocation.

(b) The court may summarily order the Secretary of State to reinstate the certificate of authority or may take any other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.

HISTORY: 1988 Act No. 444, Section 2; 1988 Act No. 659, Section 29.



SECTION 33-15-330. Reinstatement.

(A) A foreign corporation whose certificate of authority has been revoked administratively under Section 33-15-310 may apply to the Secretary of State for reinstatement at any time after the effective date of revocation. The application must:

(1) recite the name of the foreign corporation and the effective date of its administrative revocation;

(2) state that the grounds for revocation either did not exist or have been eliminated;

(3) state that the foreign corporation's name satisfies the requirements of Section 33-4-101;

(4) contain a certificate from the South Carolina Department of Revenue stating that all taxes, penalties, and interest owed by the corporation, whether assessed or not, have been paid.

(B) If the Secretary of State determines that the application contains the information required by subsection (A) and that the information is correct, he shall cancel the certificate of revocation and prepare a certificate of reinstatement that recites his determination and the effective date of reinstatement, file the original of the certificate, and send a copy to the foreign corporation.

(C) When the reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative revocation and the foreign corporation may resume carrying on its business as if the administrative revocation had never occurred.

HISTORY: 1991 Act No. 109, Section 7; 1993 Act No. 181, Section 518.






CHAPTER 16 - RECORDS AND REPORTS

SECTION 33-16-101. Corporate records.

(a) A corporation shall keep as permanent records minutes of all meetings of its shareholders and board of directors, a record of all actions taken by the shareholders or board of directors without a meeting, and a record of all actions taken by a committee of the board of directors in place of the board of directors on behalf of the corporation.

(b) A corporation shall maintain appropriate accounting records.

(c) A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders, in alphabetical order by class of shares showing the number and class of shares held by each.

(d) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(e) A corporation shall keep a copy of the following records at its principal office:

(1) its articles or restated articles of incorporation and all amendments to them currently in effect;

(2) its bylaws or restated bylaws and all amendments to them currently in effect;

(3) resolutions adopted by its board of directors creating one or more classes or series of shares, and fixing their relative rights, preferences, and limitations, if shares issued pursuant to those resolutions are outstanding;

(4) the minutes of all shareholders' meetings, and records of all action taken by shareholders without a meeting, for the past ten years;

(5) all written communications to shareholders as a group within the past three years, including the financial statements furnished for the past three years under Section 33-16-200;

(6) a list of the names and business addresses of its current directors and officers;

(7) its most recent annual report delivered to the Department of Revenue under Section 12-19-20;

(8) its federal and state income tax returns for the last ten years.

HISTORY: Derived from 1976 Code Section 33-11-250 [1962 Code Section 12-16.25; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1993 Act No. 181, Section 519.



SECTION 33-16-102. Inspection of records by shareholders.

(a) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at the corporation's principal office, any of the records of the corporation described in Section 33-16-101(e) if he gives the corporation written notice of his demand at least five business days before the date on which he wishes to inspect and copy. Shareholders holding at least one percent of any class of shares are entitled to conduct an inspection of the tax returns described in Section 33-16-101(e)(8) under the same conditions.

(b) A shareholder of a corporation is entitled to inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation if the shareholder meets the requirements of subsection (c) and gives the corporation written notice of his demand at least five business days before the date on which he wishes to inspect and copy:

(1) excerpts from minutes of any meeting of the board of directors, records of any action of a committee of the board of directors while acting in place of the board of directors on behalf of the corporation, minutes of any meeting of the shareholders, and records of action taken by the shareholders or board of directors without a meeting, to the extent not subject to inspection under Section 33-16-102(a);

(2) accounting records of the corporation; and

(3) the record of shareholders.

(c) A shareholder may inspect and copy the records described in subsection (b) only if:

(1) his demand is made in good faith and for a proper purpose;

(2) he describes with reasonable particularity his purpose and the records he desires to inspect; and

(3) the records are directly connected with his purpose.

(d) The right of inspection granted by this section may not be abolished or limited by a corporation's articles of incorporation or bylaws.

(e) This section does not affect:

(1) the right of a shareholder to inspect records under Section 33-7-200 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant;

(2) the power of a court, independently of Chapters 1 through 20 of this Title, to compel the production of corporate records for examination.

HISTORY: Derived from 1976 Code Section 33-11-250 [1962 Code Section 12-16.25; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2], and Section 33-11-260 [1962 Code Section 12-16.26; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-16-103. Scope of inspection right.

(a) A shareholder's agent or attorney has the same inspection and copying rights as the shareholder he represents.

(b) The right to copy records under Section 33-16-102 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(c) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production or reproduction of the records.

(d) The corporation may comply with a shareholder's demand to inspect the record of shareholders under Section 33-16-102(b)(3) by providing him with a list of its shareholders that was compiled no earlier than the date of the shareholder's demand.

HISTORY: Derived from 1976 Code Section 33-11-260 [1962 Code Section 12-16.26; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-16-104. Court-ordered inspection.

(a) If a corporation does not allow a shareholder who complies with Section 33-16-102(a) to inspect and copy any records required by that subsection to be available for inspection, the circuit court of the county where the corporation's principal office (or, if none in this State, its registered office) is located summarily may order inspection and copying of the records demanded at the corporation's expense upon application of the shareholder.

(b) If a corporation, within a reasonable time, does not allow a shareholder to inspect and copy any other record, the shareholder who complies with Section 33-16-102(b) and (c) may apply to the circuit court in the county where the corporation's principal office (or, if none in this State, its registered office) is located for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

(c) If the court orders inspection and copying of the records demanded, it also shall order the corporation to pay the shareholder's costs (including reasonable counsel fees) incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the demanded records.

(d) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.

HISTORY: Derived from 1976 Code Section 33-11-260 [1962 Code Section 12-16.26; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-16-200. Financial statements for shareholders.

(a) A corporation shall furnish its shareholders annual financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the fiscal year, an income statement for that year, and a statement of changes in shareholders' equity for the year unless that information appears elsewhere in the financial statements. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements also must be prepared on that basis.

(b) If the annual financial statements are reported upon by a public accountant, his report must accompany them. If not, the statements must be accompanied by a statement of the president or the person responsible for the corporation's accounting records:

(1) stating his reasonable belief whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2) describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.

(c) A corporation shall mail the annual financial statements to each shareholder within one hundred twenty days after the close of each fiscal year. Thereafter, on written request from a shareholder who was not mailed the statements, the corporation shall mail him the last financial statements.

HISTORY: Derived from 1976 Code Section 33-11-250 [1962 Code Section 12-16.26; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-16-210. Other reports to shareholders.

(a) If a corporation indemnifies or advances expenses to a director under Section 33-8-510, 33-8-520, 33-8-530, or 33-8-540 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the shareholders with or before the notice of the next shareholders' meeting.

(b) If a corporation issues or authorizes the issuance of shares for promissory notes or for promises to render services in the future, the corporation shall report in writing to the shareholders the number of shares authorized or issued, and the consideration received by the corporation, with or before the notice of the next shareholders' meeting. However, this report is not required for a corporation subject to the registration requirements of Section 12 of the Securities Exchange Act of 1934, if the shares are issued or authorized pursuant to a plan that has been approved by the shareholders of the corporation.

HISTORY: Derived from 1976 Code Section 33-11-250 [1962 Code Section 12-16.26; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1992 Act No. 420, Section 1.



SECTION 33-16-220. Annual report.

Every corporation organized under the laws of this State and every corporation qualified to do business in this State shall file an annual report as provided in Title 12.

HISTORY: Derived from 1976 Code Section 33-11-250 [1962 Code Section 12-16.26; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.






CHAPTER 18 - STATUTORY CLOSE CORPORATION SUPPLEMENT

SECTION 33-18-101. Short title.

This chapter is known and may be cited as the South Carolina Statutory Close Corporation Supplement.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-18-102. Application of Business Corporation Act and Professional Corporation Supplement.

(a) Chapters 1 through 17 of this title apply to statutory close corporations to the extent not inconsistent with the provisions of this chapter.

(b) This chapter applies to a professional corporation organized under the South Carolina Professional Corporation Supplement (Chapter 19 of this title) whose articles of incorporation contain the statement required by Section 33-18-103(a), except insofar as the South Carolina Professional Corporation Supplement contains inconsistent provisions.

(c) This chapter does not repeal or modify any statute or rule of law that is or would apply to a corporation that is organized under Chapters 1 through 17 of this title or the South Carolina Professional Corporation Supplement (Chapter 19 of this title) and that does not elect to become a statutory close corporation under Section 33-18-103.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-18-103. Definition and election of statutory close corporation status.

(a) A statutory close corporation is a corporation whose articles of incorporation contain a statement that the corporation is a statutory close corporation.

(b) A corporation incorporated in South Carolina under this title may become a statutory close corporation by amending its articles of incorporation to include the statement required by subsection (a). The amendment must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not otherwise entitled to vote on amendments. If the amendment is adopted, a shareholder who did not vote in favor of the amendment is entitled to assert dissenters' rights under Chapter 13 of this title.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-18-109. Notice of statutory close corporation status on issued shares.

(a) The following statement must appear conspicuously on each share certificate issued by a statutory close corporation:

"The rights of shareholders in a statutory close corporation may differ materially from the rights of shareholders in other corporations. Copies of the articles of incorporation and bylaws, shareholders' agreements, and other documents, any of which may restrict transfers and affect voting and other rights, may be obtained by a shareholder on written request to the corporation."

(b) Within a reasonable time after the issuance or transfer of uncertificated shares, the corporation shall send to the shareholders a written notice containing the information required by subsection (a).

(c) The notice required by this section satisfies all requirements of this chapter and of Section 33-6-270 that notice of share transfer restrictions be given.

(d) A person claiming an interest in shares of a statutory close corporation which has complied with the notice requirement of this section is bound by the documents referred to in the notice. A person claiming an interest in shares of a statutory close corporation which has not complied with the notice requirement of this section is bound by any documents of which he, or a person through whom he claims, has knowledge or notice.

(e) A corporation shall provide to any shareholder upon his written request and without charge copies of the articles of incorporation and bylaws, shareholders' agreements, and other documents filed with the corporation that restrict transfer or affect voting or other rights of shareholders.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-18-110. Share transfer prohibition.

(a) An interest in shares of a statutory close corporation may not be voluntarily or involuntarily transferred, by operation of law or otherwise, except to the extent permitted by the articles of incorporation or under Section 33-18-120.

(b) Except to the extent the articles of incorporation provide otherwise, this section does not apply to a transfer:

(1) to the corporation or to any other holder of the same class or series of shares;

(2) to members of the shareholder's immediate family (or to a trust, all of whose beneficiaries are members of the shareholder's immediate family) which consists of his spouse, parents, lineal descendants (including adopted children and stepchildren) and the spouse of any lineal descendant, and brothers and sisters;

(3) that has been approved in writing by all of the holders of the corporation's shares having general voting rights;

(4) to an executor or administrator upon the death of a shareholder or to a trustee or receiver as the result of a bankruptcy, insolvency, dissolution, or similar proceeding brought by or against a shareholder;

(5) by merger or share exchange under Chapter 11 of this title or an exchange of existing shares for shares of a different class or series in the corporation;

(6) by a pledge as collateral for a loan that does not grant the pledgee any voting rights possessed by the pledgor;

(7) made after termination of the corporation's status as a statutory close corporation.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-18-120. Share transfer after first refusal by corporation.

(a) A person desiring to transfer shares of a statutory close corporation subject to the transfer prohibition of Section 33-18-110 first must offer them to the corporation by obtaining an offer to purchase the shares for cash from a third person who is eligible to purchase the shares under subsection (b). The offer by the third person must be in writing and state the offeror's name and address, the number and class or series of shares offered, the offering price for each share, and the other terms of the offer.

(b) A third person is eligible to purchase the shares if:

(1) he is eligible to become a qualified shareholder under any federal or state tax statute the corporation has adopted and he agrees in writing not to terminate his qualification without the approval of the remaining shareholders; and

(2) his purchase of the shares will not impose a personal holding company tax or similar federal or state penalty tax on the corporation.

(c) The person desiring to transfer shares shall deliver the offer to the corporation, and by doing so offers to sell the shares to the corporation on the terms of the offer. Within twenty days after the corporation receives the offer, the corporation shall call a special shareholders' meeting, to be held not more than forty days after the call, to decide whether the corporation should purchase all (but not less than all) of the offered shares. The offer must be approved by the affirmative vote of the holders of a majority of votes entitled to be cast at the meeting, excluding votes in respect of the shares covered by the offer.

(d) The corporation must deliver to the offering shareholder written notice of acceptance within seventy-five days after receiving the offer or the offer is rejected. If the corporation makes a counteroffer, the shareholder must deliver to the corporation written notice of acceptance within fifteen days after receiving the counteroffer or the counteroffer is rejected. If the corporation accepts the original offer or the shareholder accepts the corporation's counteroffer, the shareholder shall deliver to the corporation duly endorsed certificates for the shares, or instruct the corporation in writing to transfer the shares if uncertificated, within twenty days after the effective date of the notice of acceptance. The corporation may specifically enforce the shareholder's delivery or instruction obligation under this subsection.

(e) A corporation accepting an offer to purchase shares under this section may allocate some or all of the shares to one or more of its shareholders or to other persons if all the shareholders voting in favor of the purchase approve the allocation. If the corporation has more than one class or series of shares, the remaining holders of the class or series of shares being purchased are entitled to a first option to purchase the shares not purchased by the corporation in proportion to their shareholdings or in some other proportion agreed to by all the shareholders participating in the purchase.

(f) If an offer to purchase shares under this section is rejected, the offering shareholder, for a period of one hundred twenty days after the corporation received his offer, is entitled to transfer to the third person offeror all (but not less than all) of the offered shares in accordance with the terms of his offer to the corporation.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-18-130. Attempted share transfer in breach of prohibition.

(a) An attempt to transfer shares in a statutory close corporation in violation of a prohibition against transfer binding on the transferee is ineffective.

(b) An attempt to transfer shares in a statutory close corporation in violation of a prohibition against transfer that is not binding on the transferee, either because the notice required by Section 33-18-109 was not given or because the prohibition is held unenforceable by a court, gives the corporation an option to purchase the shares from the transferee for the same price and on the same terms that he purchased them. To exercise its option, the corporation must give the transferee written notice within thirty days after they are presented for registration in the transferee's name. The corporation may specifically enforce the transferee's sale obligation upon exercise of its purchase option.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-18-140. Compulsory purchase of shares after death of shareholder.

(a) This section and Sections 33-18-150 through 33-18-170 apply to a statutory close corporation only if so provided in its articles of incorporation. If these sections apply, the executor or administrator of the estate of a deceased shareholder may require the corporation to purchase or cause to be purchased all (but not less than all) of the decedent's shares or to be dissolved.

(b) The provisions of Sections 33-18-150 through 33-18-170 may be modified only if the modification is set forth or referred to in the articles of incorporation.

(c) An amendment to the articles of incorporation to provide for application of Sections 33-18-150 through 33-18-170, or to modify or delete the provisions of these sections, must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the statutory close corporation, voting as separate voting groups, whether or not otherwise entitled to vote on amendments. If the corporation has no shareholders when the amendment is proposed, it must be approved by at least two-thirds of the subscribers for shares, if any, or, if none, by all of the incorporators.

(d) A shareholder who does not vote in favor of an amendment to modify or delete the provisions of Sections 33-18-150 through 33-18-170 is entitled to dissenters' rights under Chapter 13 of this title if the amendment upon adoption terminates or substantially alters his existing rights under these sections to have his shares purchased.

(e) A shareholder may waive his and his estate's rights under Sections 33-18-150 through 33-18-170 by a signed writing.

(f) Sections 33-18-150 through 33-18-170 do not prohibit any other agreement providing for the purchase of shares upon a shareholder's death nor do they prevent a shareholder from enforcing any remedy he has independently of these sections.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-18-150. Exercise of compulsory purchase right.

(a) A person entitled and desiring to exercise the compulsory purchase right described in Section 33-18-140 must deliver a written notice to the corporation, within one hundred twenty days after the death of the shareholder, describing the number and class or series of shares beneficially owned by the decedent and requesting that the corporation offer to purchase the shares.

(b) Within twenty days after the effective date of the notice, the corporation shall call a special shareholders' meeting, to be held not more than forty days after the call, to decide whether the corporation should offer to purchase the shares. A purchase offer must be approved by the affirmative vote of the holders of a majority of votes entitled to be cast at the meeting, excluding votes in respect of the shares covered by the notice.

(c) The corporation must deliver a purchase offer to the person requesting it within seventy-five days after the effective date of the request notice. A purchase offer must be accompanied by the corporation's balance sheet as of the end of a fiscal year ending not more than sixteen months before the effective date of the request notice, an income statement for that year, a statement of changes in shareholders' equity for that year, and the latest available interim financial statements, if any. The person must accept the purchase offer in writing within fifteen days after receiving it or the offer is rejected.

(d) A corporation agreeing to purchase shares under this section may allocate some or all of the shares to one or more of its shareholders or to other persons if all the shareholders voting in favor of the purchase offer approve the allocation. If the corporation has more than one class or series of shares, the remaining holders of the class or series of shares being purchased are entitled to a first option to purchase the shares not purchased by the corporation in proportion to their shareholdings or in some other proportion agreed to by all the shareholders participating in the purchase.

(e) If price and other terms of a compulsory purchase of shares are fixed or are to be determined by the articles of incorporation, bylaws, or a written agreement, the price and terms so fixed or determined govern the compulsory purchase unless the purchaser defaults, in which event the buyer is entitled to commence a proceeding for dissolution under Section 33-18-160.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-18-160. Court action to compel purchase.

(a) If an offer to purchase shares made under Section 33-18-150 is rejected or, if no offer is made, the person exercising the compulsory purchase right may commence a proceeding against the corporation to compel the purchase in the circuit court of the county where the corporation's principal office (or, if none in this State, its registered office) is located. The corporation at its expense shall notify in writing all of its shareholders, and any other person the court directs, of the commencement of the proceeding. The jurisdiction of the court in which the proceeding is commenced under this subsection is plenary and exclusive.

(b) The court shall determine the fair value of the shares subject to compulsory purchase in accordance with the standards set forth in Section 33-18-420 together with terms for the purchase. Upon making these determinations the court shall order the corporation to purchase or cause the purchase of the shares or empower the person exercising the compulsory purchase right to have the corporation dissolved.

(c) After the purchase order is entered, the corporation may petition the court to modify the terms of purchase and the court may do so if it finds that changes in the financial or legal ability of the corporation or other purchaser to complete the purchase justify a modification.

(d) If the corporation or other purchaser does not make a payment required by the court's order within thirty days of its due date, the seller may petition the court to dissolve the corporation and, absent a showing of good cause for not making the payment, the court shall do so.

(e) A person making a payment to prevent or cure a default by the corporation or other purchaser is entitled to recover the payment from the defaulter.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-18-170. Court costs and other expenses.

(a) The court in a proceeding commenced under Section 33-18-160 shall determine the total costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court and of counsel and experts employed by the parties. Except as provided in subsection (b), the court shall assess these costs equally against the corporation and the party exercising the compulsory purchase right.

(b) The court may assess all or a portion of the total costs of the proceeding:

(1) against the person exercising the compulsory purchase right if the court finds that the fair value of the shares does not substantially exceed the corporation's last purchase offer made before commencement of the proceeding and that the person's failure to accept the offer was arbitrary, vexatious, or otherwise not in good faith; or

(2) against the corporation if the court finds that the fair value of the shares substantially exceeds the corporation's last sale offer made before commencement of the proceeding and that the offer was arbitrary, vexatious, or otherwise not made in good faith.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-18-200. Shareholder agreements.

(a) All the shareholders of a statutory close corporation may agree in writing to regulate the exercise of the corporate powers and the management of the business and affairs of the corporation or the relationship among the shareholders of the corporation.

(b) An agreement authorized by this section is effective although:

(1) it eliminates a board of directors;

(2) it restricts the discretion or powers of the board or authorizes director proxies or weighted voting rights;

(3) its effect is to treat the corporation as a partnership; or

(4) it creates a relationship among the shareholders or between the shareholders and the corporation that would otherwise be appropriate only among partners.

(c) If the corporation has a board of directors, an agreement authorized by this section restricting the discretion or powers of the board relieves directors of liability imposed by law and imposes that liability on each person in whom the board's discretion or power is vested to the extent that the discretion or powers of the board of directors are governed by the agreement.

(d) A provision eliminating a board of directors in an agreement authorized by this section is not effective unless the articles of incorporation contain a statement to that effect as required by Section 33-18-210.

(e) A provision entitling shareholders to dissolve the corporation under Section 33-18-330 is effective only if a statement of this right is contained in the articles of incorporation.

(f) To amend an agreement authorized by this section, all the shareholders must approve the amendment in writing unless the agreement provides otherwise.

(g) Subscribers for shares may act as shareholders with respect to an agreement authorized by this section if shares are not issued when the agreement was made.

(h) This section does not prohibit any other agreement between or among shareholders in a statutory close corporation.

HISTORY: Derived from 1976 Code Section 33-11-220 [1962 Code Section 12-16.22; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-18-210. Elimination of board of directors.

(a) A statutory close corporation may operate without a board of directors if its articles of incorporation contain a statement to that effect.

(b) An amendment to articles of incorporation eliminating a board of directors must be approved by all the shareholders of the corporation, whether or not otherwise entitled to vote on amendments or, if no shares have been issued, by all the subscribers for shares, if any, or, if none, by all the incorporators.

(c) While a corporation is operating without a board of directors as authorized by subsection (a):

(1) all corporate powers must be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, the shareholders;

(2) unless the articles of incorporation provide otherwise, (i) action requiring director approval or both director and shareholder approval is authorized if approved by the shareholders and (ii) action requiring a majority or greater percentage vote of the board of directors is authorized if approved by the majority or greater percentage of the votes of shareholders entitled to vote on the action;

(3) a shareholder is not liable for his act or omission, although a director would be, unless the shareholder was entitled to vote on the action;

(4) a requirement by a state or the United States that a document delivered for filing contain a statement that specified action has been taken by the board of directors is satisfied by a statement that the corporation is a statutory close corporation without a board of directors and that the action was approved by the shareholders;

(5) the shareholders by resolution may appoint shareholders to sign documents as "designated directors".

(d) An amendment to articles of incorporation deleting the statement eliminating a board of directors must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not otherwise entitled to vote on amendments. The amendment also must specify the number, names, and addresses of the corporation's directors or describe who will perform the duties of a board under Section 33-8-101.

HISTORY: Derived from 1976 Code Section 33-11-220 [1962 Code Section 12-16.22; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-18-220. Bylaws.

(a) A statutory close corporation need not adopt bylaws if provisions required by law to be contained in bylaws are contained in either the articles of incorporation or a shareholder agreement authorized by Section 33-18-200.

(b) If a corporation does not have bylaws when its statutory close corporation status terminates under Section 33-18-310, the corporation shall adopt bylaws immediately under Section 33-2-106.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-18-230. Annual meeting.

(a) The annual meeting date for a statutory close corporation is the first business day after May thirty-first unless its articles of incorporation, bylaws, or a shareholder agreement authorized by Section 33-18-200 fixes a different date.

(b) A statutory close corporation need not hold an annual meeting unless one or more shareholders deliver written notice to the corporation requesting a meeting at least thirty days before the meeting date determined under subsection (a).

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-18-240. Execution of document in more than one capacity.

An individual who holds more than one office in a statutory close corporation may execute, acknowledge, or verify in more than one capacity any document required to be executed, acknowledged, or verified by the holders of two or more offices.

HISTORY: Derived from 1976 Code Section 33-13-130 [1962 Code Section 12-18.13; 1962 (52) 1996; 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-18-250. Limited liability.

The failure of a statutory close corporation to observe the usual corporate formalities or requirements relating to the exercise of its corporate powers or management of its business and affairs is not a ground for imposing personal liability on the shareholders for liabilities of the corporation.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-18-300. Merger, share exchange, and sale of assets.

(a) A plan of merger or share exchange that, if effected, would:

(1) terminate statutory close corporation status must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the statutory close corporation, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on the plan;

(2) create the surviving corporation as a statutory close corporation must be approved by the holders of at least two-thirds of the votes of each class or series of shares of each constituent corporation, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on the plan.

(b) A sale, lease, exchange, or other disposition of all or substantially all of the property (with or without the good will) of a statutory close corporation, if not made in the usual and regular course of business, must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on the transaction.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-18-310. Termination of statutory close corporation status.

(a) A statutory close corporation may terminate its statutory close corporation status by amending its articles of incorporation to delete the statement that it is a statutory close corporation. If the statutory close corporation has elected to operate without a board of directors under Section 33-18-210, the amendment must comply either with Section 33-8-101 or delete the statement dispensing with the board of directors from its articles of incorporation.

(b) An amendment terminating statutory close corporation status must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not the holders are entitled otherwise to vote on amendments.

(c) If an amendment to terminate statutory close corporation status is adopted, each shareholder who did not vote in favor of the amendment is entitled to assert dissenters' rights under Chapter 13 of this title.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-18-320. Effect of termination of statutory close corporation status.

(a) A corporation that terminates its status as a statutory close corporation is subject thereafter to all provisions of Chapters 1 through 17 of this title or, if incorporated under the South Carolina Professional Corporation Supplement (Chapter 19 of this title), to all provisions of that Supplement.

(b) Termination of statutory close corporation status does not affect any right of a shareholder or of the corporation under an agreement or the articles of incorporation unless this chapter, Chapters 1 through 17 of this title, or another law of this State invalidates the right.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-18-330. Shareholder option to dissolve corporation.

(a) The articles of incorporation of a statutory close corporation may authorize one or more shareholders, or the holders of a specified number or percentage of shares of any class or series, to dissolve the corporation at will or upon the occurrence of a specified event or contingency. Any shareholder exercising this authority must give written notice of the intent to dissolve to all the other shareholders. Thirty-one days after the effective date of the notice, the corporation shall begin to wind up and liquidate its business and affairs and file articles of dissolution under Sections 33-14-103 through 33-14-107.

(b) Unless the articles of incorporation provide otherwise, an amendment to the articles of incorporation to add, change, or delete the authority to dissolve described in subsection (a) must be approved by the holders of all the outstanding shares, whether or not otherwise entitled to vote on amendments, or, if no shares have been issued, by all the subscribers for shares, if any, or, if none, by all the incorporators.

HISTORY: Derived from 1976 Code Section 33-21-130 [1962 Code Section 12-22.13; 1962 (52) 1996; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-18-400. Court action to protect shareholders.

(a) Subject to satisfying the conditions of subsections (c) and (d), a shareholder of a statutory close corporation may petition the circuit court for any of the relief described in Section 33-18-410, 33-18-420, or 33-18-430 if:

(1) the directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, fraudulent, or unfairly prejudicial to the petitioner, whether in his capacity as shareholder, director, or officer of the corporation;

(2) the directors or those in control of the corporation are deadlocked in the management of the corporation's affairs, the shareholders are unable to break the deadlock, and the corporation is suffering or will suffer irreparable injury or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally because of the deadlock; or

(3) there exist grounds for judicial dissolution of the corporation under Section 33-14-300.

(b) A shareholder must commence a proceeding under subsection (a) in the circuit court of the county where the corporation's principal office or, if none in this State, its registered office is located. The jurisdiction of the court in which the proceeding is commenced is plenary and exclusive.

(c) If a shareholder has agreed in writing to pursue a nonjudicial remedy to resolve disputed matters, he may not commence a proceeding under this section with respect to the matters until he has exhausted the nonjudicial remedy.

(d) If a shareholder has dissenters' rights under this chapter or chapter 13 with respect to proposed corporate action, he must commence a proceeding under this section before he is required to give notice of his intent to demand payment under Section 33-13-210 or to demand payment under Section 33-13-230 or the proceeding is barred.

(e) Except as provided in subsections (c) and (d), a shareholder's right to commence a proceeding under this section and the remedies available under Sections 33-18-410 through 33-18-430 are in addition to any other right or remedy he may have.

HISTORY: Derived from 1976 Code Section 33-21-150 [1962 Code Section 12-22.15; 1952 Code Section 12-651; 1942 Code Section 7725; 1932 Code Section 7725; 1922 (32) 1026; 1962 (52) 1996, 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], and Section 33-21-155 [1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-18-410. Ordinary relief.

(a) If the court finds that any grounds for relief described in Section 33-18-400(a) exist, it may order one or more of the following types of relief:

(1) the performance, prohibition, alteration, or setting aside of any action of the corporation or of its shareholders, directors, or officers of or any other party to the proceeding;

(2) the cancelation or alteration of any provision in the corporation's articles of incorporation or bylaws;

(3) the removal from office of any director or officer;

(4) the appointment of any individual as a director or officer;

(5) an accounting with respect to any matter in dispute;

(6) the appointment of a custodian to manage the business and affairs of the corporation;

(7) the appointment of a provisional director who has all the rights, powers, and duties of an elected director to serve for the term and under the conditions prescribed by the court;

(8) the payment of dividends;

(9) the award of damages to any aggrieved party.

(b) If the court finds that a party to the proceeding acted arbitrarily, vexatiously, or otherwise not in good faith, it may award other parties their reasonable expenses, including counsel fees and the expenses of appraisers or other experts, incurred in the proceeding.

HISTORY: Derived from 1976 Code Section 33-21-150 [1962 Code Section 12-22.15; 1952 Code Section 12-651; 1942 Code Section 7725; 1932 Code Section 7725; 1922 (32) 1026; 1962 (52) 1966, 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], and Section 33-21-155, [1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-18-420. Extraordinary relief: share purchase.

(a) If the court finds that the ordinary relief described in Section 33-18-410(a) is or would be inadequate or inappropriate, it may order the corporation dissolved under Section 33-18-430 unless the corporation or one or more of its shareholders purchase all the shares of the shareholder for their fair value and on terms determined under subsection (b).

(b) If the court orders a share purchase, it shall:

(1) determine the fair value of the shares, considering among other relevant evidence the going concern value of the corporation, any agreement among some or all of the shareholders fixing the price or specifying a formula for determining share value for any purpose, the recommendations of any appraisers appointed by the court, and any legal constraints on the corporation's ability to purchase the shares;

(2) specify the terms of the purchase, including, if appropriate, terms for installment payments, subordination of the purchase obligation to the rights of the corporation's other creditors, security for a deferred purchase price, and a covenant not to compete or other restriction on the seller;

(3) require the seller to deliver all his shares to the purchaser upon receipt of the purchase price or the first installment of the purchase price;

(4) provide that after the seller delivers his shares he has no further claim against the corporation, its directors, officers, or shareholders, other than a claim to any unpaid balance of the purchase price and a claim under any agreement with the corporation or the remaining shareholders that is not terminated by the court;

(5) provide that, if the purchase is not completed in accordance with the specified terms, the corporation is to be dissolved under Section 33-18-430; and

(6) provide that the corporation or remaining shareholders release or enter into an agreement to indemnify the seller from any personal liability for obligations of the corporation the seller has personally guaranteed.

(c) After the purchase order is entered, any party may petition the court to modify the terms of the purchase and the court may do so if it finds that changes in the financial or legal ability of the corporation or other purchaser to complete the purchase justify a modification.

(d) If the corporation is dissolved because the share purchase was not completed in accordance with the court's order, the selling shareholder has the same rights and priorities in the corporation's assets as if the sale had not been ordered.

HISTORY: Derived from 1976 Code Section 33-21-150 [1962 Code Section 12-22.15; 1952 Code Section 12-651; 1942 Code Section 7725; 1932 Code Section 7725; 1922 (32) 1026; 1962 (52) 1996, 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], and Section 33-21-155, [1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-18-430. Extraordinary relief: dissolution.

(a) The court may dissolve the corporation if it finds:

(1) there are grounds for judicial dissolution under Section 33-14-300; or

(2) all other relief ordered by the court under Section 33-18-410 or 33-18-420 has failed to resolve the matters in dispute.

(b) In determining whether to dissolve the corporation, the court shall consider among other relevant evidence the financial condition of the corporation but may not refuse to dissolve solely because the corporation has accumulated earnings or current operating profits.

HISTORY: Derived from 1976 Code Section 33-21-150 [1962 Code Section 12-22.15; 1952 Code Section 12-651; 1942 Code Section 7725; 1932 Code Section 7725; 1922 (32) 1026; 1962 (52) 1996, 1963 (53) 327; 1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)], and Section 33-21-155 [1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 4(1)]; 1988 Act No. 444, Section 2.



SECTION 33-18-500. Application to existing corporations.

This chapter applies to all corporations electing statutory close corporation status under Section 33-18-103 after its effective date.

HISTORY: 1988 Act No. 444, Section 2.






CHAPTER 19 - PROFESSIONAL CORPORATION SUPPLEMENT

SECTION 33-19-101. Short title.

This chapter is known and may be cited as the South Carolina Professional Corporation Supplement.

HISTORY: Derived from 1976 Code Section 33-51-10 [1962 Code Section 56-1601; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-102. Application of South Carolina Business Corporation Act and Statutory Close Corporation Supplement.

(1) Chapters 1 through 17 apply to professional corporations, both domestic and foreign, to the extent not inconsistent with the provisions of this chapter.

(2) The Statutory Close Corporation Supplement (Chapter 18 of this title) applies to a professional corporation organized under this chapter whose articles of incorporation contain the statement required by Section 33-18-103(a), except insofar as this chapter contains inconsistent provisions.

HISTORY: Derived from 1976 Code Section 33-51-170 [1962 Code Section 56-1617; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-103. Supplement definitions.

In this chapter:

(1) "Disqualified person" means an individual or entity that for any reason is or becomes ineligible under this chapter to be issued shares by a professional corporation.

(2) "Domestic professional corporation" means a professional corporation.

(3) "Foreign professional corporation" means a corporation or association for profit incorporated for the purpose of rendering professional services under a law other than the law of this state.

(4) "Law" includes rules promulgated in accordance with Section 33-19-630.

(5) "Licensing authority" means the officer, board, agency, court, or other authority in this state empowered to license or otherwise authorize the rendition of a professional service.

(6) "Professional corporation" means a corporation for profit, other than a foreign professional corporation, subject to the provisions of this chapter.

(7) "Professional service" means a service that may be rendered lawfully only by a person licensed or otherwise authorized by a licensing authority in this State to render the service and that may not be lawfully rendered by a corporation under chapters 1 through 17 of this title.

(8) "Qualified person" means an individual, general partnership, or professional corporation that is eligible under this chapter to be issued shares by a professional corporation.

HISTORY: Derived from 1976 Code Section 33-51-20 [1962 Code Section 56-1602; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-109. Election of professional corporation status.

(a) A person may incorporate a professional corporation by delivering to the Secretary of State for filing articles of incorporation that state (1) it is a professional corporation and (2) its purpose is to render the specified professional services.

(b) A corporation incorporated under a general law of this State that is not repealed by this chapter may elect professional corporation status by amending its articles of incorporation to comply with subsection (a) and Section 33-19-150.

HISTORY: Derived from 1976 Code Section 33-51-30 [1962 Code Section 56-1603; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)], Section 33-51-40 [1962 Code Section 56-1604; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)], and Section 33-51-130 [1962 Code Section 56-1613; 1962 (52) 1911; 1984 Act No. 281; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-110. Purposes.

(a) Except to the extent authorized by subsection (b), a corporation may elect professional corporation status under Section 33-19-109 solely for the rendering of professional services, including services ancillary to them, within a single profession.

(b) A corporation may elect professional corporation status under Section 33-19-109 for the rendering of professional services within two or more professions, and for engaging in any lawful business authorized by Section 33-3-101, to the extent the combination of professional purposes or of professional and business purposes is authorized by the licensing law of this State applicable to each profession in the combination.

HISTORY: Derived from 1976 Code Section 33-51-30 [1962 Code Section 56-1603; 1962 (52) 1911; Repealed, 1988 Act No. 44, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-120. General powers.

(a) Except as provided in subsection (b), a professional corporation has the powers enumerated in Section 33-3-102.

(b) A professional corporation may be a promoter, general partner, member, associate, or manager of a partnership, joint venture, trust, or other entity only if the entity is engaged solely in rendering professional services or in carrying on business authorized by the professional corporation's articles of incorporation.

HISTORY: Derived from 1976 Code Section 33-51-160 [1962 Code Section 56-1616; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-130. Rendering professional services.

(a) A domestic or foreign corporation may render professional services in this State only through individuals licensed or otherwise authorized in this State to render the services.

(b) Subsection (a) does not:

(1) require an individual employed by a professional corporation to be licensed to perform services for the corporation if a license is not required otherwise;

(2) prohibit a licensed individual from rendering professional services in his individual capacity although he is a shareholder, director, officer, employee, or agent of a domestic or foreign professional corporation;

(3) prohibit an individual licensed in another state from rendering professional services for a domestic or foreign professional corporation in this State if not prohibited by the licensing authority.

HISTORY: Derived from 1976 Code Section 33-51-50 [1962 Code Section 56-1605; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)], and Section 33-51-60 [1962 Code Section 56-1606; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-140. Prohibited activities.

(a) A professional corporation may not render any professional service or engage in any business other than the professional service and business authorized by its articles of incorporation.

(b) Subsection (a) does not prohibit a professional corporation from investing its funds in real estate, mortgages, securities, or any other type of investment.

HISTORY: Derived from 1976 Code Section 33-51-50 [1962 Code Section 56-1605; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-150. Corporate name.

(a) The name of a domestic professional corporation and of a foreign professional corporation authorized to transact business in this State, in addition to satisfying the requirements of Sections 33-4-101 and 33-15-106:

(1) must contain the words "professional corporation", "professional association", "service corporation", or "chartered" or the abbreviation "P.C.", "PC", or "P.A.", or "PA".

(2) may not contain language stating or implying that it is incorporated for a purpose other than that authorized by Section 33-19-110 and its articles of incorporation; and

(3) must conform with any rule promulgated by the licensing authority having jurisdiction over a professional service described in the corporation's articles of incorporation.

(b) Sections 33-4-101 and 33-15-106 do not prevent the use of a name otherwise prohibited by those sections if it is the personal name of a shareholder or former shareholder of the domestic or foreign professional corporation or the name of an individual who was associated with a predecessor of the corporation.

HISTORY: Derived from 1976 Code Section 33-51-40 [1962 Code Section 56-1604; 1962 (52) 1911; Repealed; 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-200. Issuance of shares.

(a) A professional corporation may issue shares, fractional shares, and rights or options to purchase shares only to:

(1) individuals who are authorized by law in this or another state to render a professional service described in the corporation's articles of incorporation;

(2) general partnerships in which all the partners are qualified persons with respect to the professional corporation and in which at least one partner is authorized by law in this state to render a professional service described in the corporation's articles of incorporation;

(3) professional corporations, domestic or foreign, authorized by law in this State to render a professional service described in the corporation's articles of incorporation.

(b) If a licensing authority with jurisdiction over a profession considers it necessary to prevent violation of the ethical standards of the profession, the authority by rule may restrict or condition, or revoke in part, the authority of professional corporations subject to its jurisdiction to issue shares. A rule promulgated under this section does not, of itself, make a shareholder of a professional corporation at the time the rule becomes effective a disqualified person.

(c) Shares issued in violation of this section or rules promulgated under this section are void.

HISTORY: Derived from 1976 Code Section 33-51-100 [1962 Code Section 56-1610; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)], and Section 33-51-140 [1962 Code Section 56-1614; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-210. Notice of professional corporation status on shares.

(a) The following statement must appear conspicuously on each share certificate issued by a professional corporation:

"The transfer of shares of a professional corporation is restricted by the South Carolina Professional Corporation Supplement, Chapter 19 of Title 33, and may be subject to further restriction imposed by the licensing authority. Shares of a professional corporation are subject also to a statutory repurchase obligation."

(b) Within a reasonable time after the issuance or transfer of uncertificated shares of a professional corporation, the corporation shall send the shareholders a written notice containing the statement required by subsection (a).

HISTORY: Derived from 1976 Code Section 33-51-100 [1962 Code Section 56-1610; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)], and Section 33-51-140 [1962 Code Section 56-1614; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-220. Share transfer restriction.

(a) A shareholder of a professional corporation may transfer or pledge shares, fractional shares, and rights or options to purchase shares of the corporation only to individuals, general partnerships, and professional corporations qualified under Section 33-19-200 to be issued shares.

(b) A transfer of shares made in violation of subsection (a), except one made by operation of law or court judgment, is void.

HISTORY: Derived from 1976 Code Section 33-51-140 [1962 Code Section 56-1614; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-221. Attempted share transfer in breach of prohibition.

(a) An attempt to transfer shares in a professional corporation in violation of a prohibition against transfer binding on the transferee is ineffective.

(b) An attempt to transfer shares in a professional corporation in violation of a prohibition against transfer that is not binding on the transferee, either because the notice required by Section 33-19-210 was not given or because the prohibition is held unenforceable by a court, gives the professional corporation an option to purchase the shares from the transferee for the same price and on the same terms that he purchased them. To exercise its option, the corporation must give the transferee written notice within thirty days after they are presented for registration in the transferee's name. The professional corporation may enforce specifically the transferee's sale obligation upon exercise of its purchase option.

HISTORY: Derived from 1976 Code Section 33-51-140 [1962 Code Section 56-1614; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-230. Compulsory acquisition of shares after death or disqualification of shareholder.

(a) A professional corporation must acquire or cause to be acquired by a qualified person the shares of its shareholder, if and as of the date of death, disqualification, or transfer, if:

(1) the shareholder dies;

(2) the shareholder becomes a disqualified person, except as provided in subsection (c); or

(3) the shares are transferred by operation of law or court judgment to a disqualified person, except as provided in subsection (c).

(b) If a price for the shares is fixed in accordance with the articles of incorporation or bylaws or by private agreement, that price controls. If the price is not so fixed, the corporation shall acquire the shares in accordance with Section 33-19-240. If the disqualified person rejects the corporation's purchase offer, either the person or the corporation may commence a proceeding under Section 33-19-250 to determine the fair value of the shares.

(c) This section does not require the acquisition of shares in the event of disqualification if the disqualification lasts no more than five months from the date the disqualification or transfer occurs.

(d) This section and Section 33-19-240 do not prevent or relieve a professional corporation from paying pension benefits or other deferred compensation for services rendered to a former shareholder if otherwise permitted by law.

(e) Unless the shareholders otherwise agree, this section does not apply to a shareholder who dies and by will leaves his shares in the corporation to one or more of the remaining shareholders.

HISTORY: Derived from 1976 Code Section 33-51-110 [1962 Code Section 56-1611; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)], and Section 33-51-120 [1962 Code Section 56-1612; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-231. Option to purchase shares of a terminated shareholder.

(a) A professional corporation has a thirty-day option to purchase the shares of any qualified shareholder whose employment with the corporation is voluntarily or involuntarily terminated unless the shares of the terminated shareholders are required to be purchased upon termination pursuant to an agreement among the shareholders of the corporation.

(b) To be exercised, the option must be approved by the affirmative vote of the holders of a majority of the shares entitled to vote thereon, excluding votes in respect of the shares owned by the terminated shareholder, and written notice of exercise of the option must be delivered to the terminated shareholder within thirty days after the shareholder's employment is terminated.

(c) If the option is exercised, the terminated shareholder must sell all his shares to the professional corporation and the sale must be treated in the same manner as a compulsory sale made pursuant to Section 33-19-230.

(d) A professional corporation that exercises an option to purchase under this section may allocate some or all of the shares to be purchased to one or more of its shareholders or to other qualified persons if all the shareholders voting in favor of the purchase approve the allocation. If the professional corporation has more than one class or series of shares, the remaining holders of the class or series of shares being purchased are entitled to a first option to purchase the shares not purchased by the professional corporation in proportion to their shareholdings or in some other proportion agreed to by all the shareholders participating in the purchase.

HISTORY: Derived from 1976 Code Section 33-51-110 [1962 Code Section 56-1611; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)], and Section 33-51-120 [1962 Code Section 56-1612; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-240. Acquisition procedures.

(a) If shares must be acquired under Section 33-19-230 or 33-19-231, the professional corporation shall deliver a written notice to the executor or administrator of the estate of its deceased shareholder, to the disqualified person or transferee or to the terminated shareholder, as the case may be (the selling shareholder), offering to purchase the shares at a price the corporation believes represents their fair value as of the date of death, disqualification, transfer, or termination. The offer notice must state that interest is paid on the shares from the valuation date until the date of payment, the rate of interest, and an explanation of why that rate was selected. The offer notice must be accompanied by the corporation's balance sheet for a fiscal year ending not more than sixteen months before the effective date of the offer notice, an income statement for that year, a statement of changes in shareholders' equity for that year, the latest available interim financial statements, if any, and an explanation of how the fair value was calculated.

(b) The selling shareholder has thirty days from the effective date of the notice to accept the corporation's offer or demand that the corporation commence a proceeding under Section 33-19-250 to determine the fair value of the shares. Unless a later date is agreed on, if the offer is accepted, the corporation shall make payment for the shares within sixty days from the effective date of the offer notice upon the selling shareholder's surrender of his shares to the corporation.

(c) After the corporation makes payment for the shares, the selling shareholder has no further interest in them.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-19-250. Court action to appraise shares.

(a) If the selling shareholder does not accept the professional corporation's offer under Section 33-19-240(b) within the thirty-day period, the shareholder during the following thirty-day period may deliver a written notice to the corporation demanding that it commence a proceeding to determine the fair value of the shares. The corporation may commence a proceeding at any time during the sixty days following the effective date of its offer notice. If it does not do so, the shareholder may commence a proceeding against the corporation to determine the fair value of his shares.

(b) The corporation or selling shareholder shall commence the proceeding in the circuit court of the county where the corporation's principal office or, if none in this State, its registered office is located. The corporation shall make the selling shareholder a party to the proceeding as in an action against his shares. The jurisdiction of the court in which the proceeding is commenced is plenary and exclusive.

(c) The court may appoint appraisers to receive evidence and recommend decisions on the question of fair value. The appraisers have the power described in the order appointing them or in any amendment to it.

(d) The selling shareholder is entitled to judgment for the fair value of his shares determined by the court as of the date of death, disqualification, or transfer or termination together with interest from that date at a rate found by the court to be fair and equitable.

(e) The court may specify the terms of the purchase in the order of judgment including, if appropriate, terms for installment payments, subordination of the purchase obligation to the rights of the corporation's other creditors, security for a deferred purchase price, a covenant not to compete or other restriction on the selling shareholder, and release or indemnification from any guarantees of obligations of the professional corporation made by the selling shareholder or his predecessor in interest.

(f) The court shall require the selling shareholder to deliver all his shares to the purchaser upon receipt of the purchase price or, if an installment purchase is ordered, upon receipt of the first installment of the purchase price.

(g) After the purchase order is entered, any party may petition the court to modify the terms of the purchase and the court may do so if it finds that changes in the financial or legal ability of the professional corporation or other purchases to complete the purchase justify a modification.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-19-260. Court costs and fees of experts.

(a) The court in an appraisal proceeding commenced under Section 33-19-250 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court, and shall assess the costs against the professional corporation. The court may assess costs against the selling shareholder, in an amount the court finds equitable, if the court finds the shareholder acted arbitrarily, vexatiously, or not in good faith in refusing to accept the corporation's offer.

(b) The court may assess the fees and expenses of counsel and experts for the selling shareholder against the corporation and in favor of the selling shareholder if the court finds that the fair value of his shares substantially exceeded the amount offered by the corporation or that the corporation did not make an offer.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-19-270. Cancellation of disqualified shares.

If the shares of a disqualified person are not acquired under Section 33-19-240 or 33-19-250 within ten months after the death of the shareholder or within five months after the disqualification or transfer or, in the case of the exercise of the option to purchase the shares following termination of employment, pursuant to Section 33-19-231, the professional corporation shall cancel immediately the shares on its books and the disqualified or terminated person has no further interest as a shareholder in the corporation other than his right to payment of the fair value of the shares under Section 33-19-240 or 33-19-250.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-19-300. Directors and officers.

Not less than one-half of the directors of a professional corporation, and all of its officers except the secretary and treasurer, if any, must be qualified persons with respect to the corporation.

HISTORY: Derived from 1976 Code Section 33-51-80 [1962 Code Section 56-1608; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-310. Voting of shares.

(a) Only a qualified person may be appointed a proxy to vote shares of a professional corporation.

(b) A voting trust with respect to shares of a professional corporation is not valid unless all of its trustees and beneficiaries are qualified persons. If a beneficiary who is a qualified person dies or becomes disqualified, a voting trust valid under this subsection continues to be valid for ten months after the date of death or for five months after the disqualification occurred.

HISTORY: Derived from 1976 Code Section 33-51-80 [1962 Code Section 56-1608; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-320. Confidential relationship.

(a) The relationship between an individual rendering professional services as an employee of a domestic or foreign professional corporation and his client or patient is the same as if the individual were rendering the services as a sole practitioner.

(b) The relationship between a domestic or foreign professional corporation and the client or patient for whom its employees are rendering professional services is the same as that between the client or patient and the employee.

HISTORY: Derived from 1976 Code Section 33-51-70 [1962 Code Section 56-1607; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-330. Privileged communications.

A privilege applicable to communications between an individual rendering professional services and the person receiving the services recognized under the statute or common law of this State is not affected by this chapter. The privilege applies to a domestic or foreign professional corporation and to its employees in all situations in which it applies to communications between an individual rendering professional services on behalf of the corporation and the person receiving the services.

HISTORY: Derived from 1976 Code Section 33-51-70 [1962 Code Section 56-1607; 1962 (52) 1911; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2.



SECTION 33-19-340. Responsibility for professional services.

(a) Each individual who renders professional services as an employee of a domestic or foreign professional corporation is liable for a negligent or wrongful act or omission in which he personally participates to the same extent as if he rendered the services as a sole practitioner. An employee of a domestic or foreign professional corporation is not liable, however, for the conduct of other employees of the corporation unless he is at fault in appointing, supervising, or cooperating with them.

(b) A domestic or foreign professional corporation whose employees perform professional services within the scope of their employment or of their apparent authority to act for the corporation is liable to the same extent as its employees.

(c) Except as otherwise provided by statute, the personal liability of a shareholder of a domestic or foreign professional corporation is no greater in any respect than the liability of a shareholder of a corporation incorporated under the South Carolina Business Corporation Act.

HISTORY: Derived from 1976 Code Section 33-51-70 [1962 Code Section 56-1607; 1962 (52) 1911; Repealed, Act No. 444, Section 4(s)]; 1988 Act No. 444, Section 2.



SECTION 33-19-400. Merger.

(a) If all the shareholders of the disappearing and surviving corporations are qualified to be shareholders of the surviving corporation, a professional corporation may merge with another domestic or foreign professional corporation or with a domestic or foreign business corporation.

(b) If the surviving corporation is to render professional services in this State, it must comply with this chapter.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-19-410. Termination of professional status.

If a professional corporation ceases to render professional services, it must amend its articles of incorporation to delete references to rendering professional services and to conform its corporate name to the requirements of Section 33-4-101. After the amendment becomes effective, the corporation may continue in existence as a business corporation under Chapters 1 through 17 of this title and it is no longer subject to this chapter.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-19-420. Judicial dissolution.

The Attorney General may commence a proceeding under Sections 33-14-300 through 33-14-330 to dissolve a professional corporation if:

(1) the Secretary of State or a licensing authority with jurisdiction over a professional service described in the corporation's articles of incorporation serves written notice on the corporation under Section 33-1-300 that it has violated or is violating a provision of this chapter;

(2) the corporation does not correct each alleged violation, or demonstrate to the reasonable satisfaction of the Secretary of State or licensing authority that it did not occur, within sixty days after service of the notice is perfected under Section 33-1-300; and

(3) the Secretary of State or licensing authority certifies to the Attorney General a description of the violation, that it notified the corporation of the violation, and that the corporation did not correct it, or demonstrate that it did not occur, within sixty days after perfection of service of the notice.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-19-500. Authority to transact business.

(a) Except as provided in subsection (c), a foreign professional corporation may not transact business in this State until it obtains a certificate of authority from the Secretary of State.

(b) A foreign professional corporation may not obtain a certificate of authority unless:

(1) its corporate name satisfies the requirements of Section 33-19-150;

(2) it is incorporated for one or more of the purposes described in Section 33-19-110; and

(3) all of its shareholders, not less than one-half of its directors, and all of its officers other than its secretary and treasurer, if any, are licensed in one or more states to render a professional service described in its articles of incorporation.

(c) A foreign professional corporation is not required to obtain a certificate of authority to transact business in this State unless it maintains or intends to maintain an office in this State for conduct of business or professional practice.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-19-510. Application for certificate of authority.

The application of a foreign professional corporation for a certificate of authority to render professional services in this State must contain the information called for by Section 33-15-103 and, in addition, include a statement that all of its shareholders, not less than one-half of its directors, and all of its officers other than its secretary and treasurer, if any, are licensed in one or more states to render a professional service described in its articles of incorporation.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-19-520. Revocation of certificate of authority.

The Secretary of State administratively may revoke under Sections 33-15-300 through 33-15-320 the certificate of authority of a foreign professional corporation authorized to transact business in this State if a licensing authority with jurisdiction over a professional service described in the corporation's articles of incorporation certifies to the Secretary of State that the corporation is in violation of a provision of this chapter and describes the violation in the certificate.

HISTORY: 1988 Act No. 444, Section 2.



SECTION 33-19-600. Annual report.

The annual report required by Section 33-16-220 for each domestic professional corporation and for each foreign professional corporation authorized to transact business in this State must include a statement that all of its shareholders, not less than one-half of its directors, and all of its officers other than its secretary and treasurer, if any, are qualified persons with respect to the corporation.

HISTORY: Derived from 1976 Code Section 33-51-130 [1962 Code Section 56-1613; 1962 (52) 1911; 1984 Act No. 281; Repealed, 1988 Act No. 444, Section 4(5)]; 1988 Act No. 444, Section 2; 1990 Act No. 446, Section 7.



SECTION 33-19-610. Rulemaking by licensing authority.

Each licensing authority is empowered to promulgate rules expressly authorized by this chapter if the rules are consistent with the public interest or required by the public health or welfare or by generally recognized standards of professional conduct.

HISTORY: 1988 Act No. 444, Section 2; 1990 Act No. 446, Section 7.



SECTION 33-19-620. Licensing authority's regulatory jurisdiction.

This chapter does not restrict the jurisdiction of a licensing authority over individuals rendering a professional service within the jurisdiction of the licensing authority nor does it affect the interpretation or application of any law pertaining to standards of professional conduct.

HISTORY: 1988 Act No. 444, Section 2; 1990 Act No. 446, Section 7.



SECTION 33-19-630. Penalty for signing false document.

(a) A person commits an offense if he signs a document he knows is false in any material respect with intent that the document be delivered to the licensing authority for filing.

(b) An offense under this section is a misdemeanor punishable by a fine of not to exceed five hundred dollars.

(c) The offense created by this section is in addition to any other offense created by law for the same conduct.

HISTORY: 1988 Act No. 444, Section 2; 1990 Act No. 446, Section 7.



SECTION 33-19-700. Application to existing professional corporations.

(a) Except as set forth in subsections (b), (c), (d), and (e), this chapter applies to a professional corporation formed under Act 784 of 1962 in existence on its effective date.

(b) Section 33-19-109 does not apply to professional corporations formed prior to the effective date of this chapter unless and until its articles of association are amended.

(c) Section 33-19-210 does not apply to any share certificates that are issued and outstanding prior to the effective date of this chapter.

(d) Section 33-19-600 does not apply to any professional corporation in existence prior to the effective date of this chapter that was not on that date required to file its articles of association with a licensing authority. Any professional corporation qualifying for this exemption shall file its articles of association with the first annual report required to be filed pursuant to Section 33-19-610.

(e) Within thirty days after the effective date of this chapter, the Secretary of State shall send to the president of each professional corporation at the association's address as shown in the association's most recent annual report on file in the office of the Secretary of State a written notice stating that:

(1) the association is required to file with the Secretary of State on or before January 1, 1991, a copy of the association's articles of association and all amendments to the articles;

(2) the articles of association may have to be amended on or before January 1, 1991, in order to comply with Chapter 19 of this title;

(3) all future amendments and restatements of the association's articles of association must be filed with the Secretary of State and must comply with the requirements of this title; and

(4) no amendment or restatement of the association's articles after the effective date of this chapter may be filed in the office of the clerks of court.

(f) A professional corporation in existence on the effective date of this chapter is not in violation of this chapter for failure to file its articles of association with the Secretary of State as required by subsection (e) or to make any amendments to its articles of association required by this chapter or Chapters 1 through 17 of the South Carolina Business Corporation Act of 1988 until January 1, 1991. The failure of a professional corporation to file its articles of association and any necessary amendments to its articles of association by that date does not:

(1) impair the validity of any contract or act of the professional corporation;

(2) prevent the professional corporation from maintaining or defending any action, suit, or proceeding in any court in this State; or

(3) result in any shareholder not being governed by Section 33-19-340 with respect to liability for professional services.

(g) This chapter does not affect an existing or future right or privilege to render professional services through the use of any other form of business entity.

HISTORY: 1988 Act No. 444, Section 2.






CHAPTER 20 - TRANSITION PROVISIONS

SECTION 33-20-101. Application to existing domestic corporations.

This title applies to all domestic corporations in existence on its effective date that were incorporated under any general statute of this State providing for incorporation of corporations for profit if power to amend or repeal the statute under which the corporation was incorporated was reserved.

HISTORY: Derived from 1976 Code Section 33-1-110 [1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-20-102. Application to qualified existing foreign corporations.

A foreign corporation authorized to transact business in this State on the effective date of Chapters 1 thru 20 of this title is subject to Chapters 1 thru 20 of this title but is not required to obtain a new certificate of authority to transact business under Chapters 1 thru 20 of this title.

HISTORY: Derived from 1976 Code Section 33-1-110 [1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-20-103. Application to nonprofit corporations.

Except for corporations organized under or transacting business pursuant to the provisions of Chapter 49 of this title, except for corporations organized under or transacting business pursuant to Chapter 45 of this title or any other provision of law in this title relating to telephone cooperatives, except for corporations not-for-profit organized or operating pursuant to Chapter 36 of this title, and except for those nonprofit corporations which are governed exclusively by the provisions of Chapter 31 of this title, Chapters 1 through 20 of this title apply to every domestic nonprofit corporation and to any other foreign nonprofit corporation which is authorized to or transacts business in this State except as otherwise provided in Chapters 1 through 20 of this title or by the law regulating the organization, qualification, or governance of the nonprofit corporation.

HISTORY: Derived from 1976 Code Section 33-1-110 [1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2; 1994 Act No. 384, Section 8; 2000 Act No. 404, Section 3.



SECTION 33-20-104. Application of Chapters 18 and 19.

The provisions of Chapters 18 and 19 of this title only apply to those corporations that elect to be governed by those chapters.

HISTORY: Derived from 1976 Code Section 33-1-110 [1981 Act No. 146, Section 2; Repealed, 1988 Act No. 444, Section 2]; 1988 Act No. 444, Section 2.



SECTION 33-20-105. Saving provisions.

(a) Except as provided in subsection (b), the repeal of a statute by Chapters 1 thru 20 of this title does not affect:

(1) the operation of the statute or any action taken under it before its repeal;

(2) any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal, including, without limitation, any right acquired pursuant to Sections 33-11-220 and 33-21-130 in Section 2 of Act 146 of 1981;

(3) any violation of the statute, or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal;

(4) any proceeding, reorganization, or dissolution commenced under the statute before its repeal and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed.

(b) If a penalty or punishment imposed for violation of a statute repealed by Chapters 1 thru 20 of this title is reduced by Chapters 1 thru 20 of this title, the penalty or punishment, if not already imposed, must be imposed in accordance with Chapters 1 thru 20 of this title.

HISTORY: 1988 Act No. 444, Section 2; 1990 Act No. 446, Section 8.






CHAPTER 27 - TRANSFER OF STOCK IN CUSTODY OF CLEARING CORPORATIONS

SECTION 33-27-10. Definitions.

For the purposes of this chapter:

"Clearing corporation" means a corporation, all of the capital stock of which is held by or for a national securities exchange registered under the Securities Exchange Act of 1934, as amended.

"Custodian" means a national bank, or a bank or trust company organized under or subject to the banking law, acting as custodian for a clearing corporation.

HISTORY: 1962 Code Section 12-17.31; 1965 (54) 550.



SECTION 33-27-20. Transfer of title to stock or rights.

Notwithstanding any other provision of law, if a certificate or instrument evidencing shares of stock, or rights to purchase or subscribe to shares of stock, is in the custody of a clearing corporation or of a custodian subject to the instructions of a clearing corporation, title to any such certificate or instrument or to any interest therein and to the shares or rights evidenced by such certificate, instrument or interest may be transferred by making entries on the books of the clearing corporation reducing the account of the transferor by the number of shares or rights transferred and increasing the account of the transferee by such number of shares or rights. A transfer of title so made shall have the same effect as if the transferor had delivered to the transferee a certificate or instrument evidencing the shares or rights transferred, duly indorsed in blank.

HISTORY: 1962 Code Section 12-17.32; 1965 (54) 550.



SECTION 33-27-30. Pledge of stock or rights.

A valid pledge may be made of any such certificate or instrument or of any interest therein and of the shares or rights evidenced by such certificate, instrument or interest by

(a) The giving by the pledgor to the clearing corporation notice of the pledge and instructions that, until receipt by the clearing corporation of notice to the contrary from the pledgee, such certificate, instrument or interest therein and the shares or rights evidenced by such certificate, instrument or interest, shall be held by the clearing corporation (either directly or through the custodian) for the account of the pledgee, and

(b) By the making of entries on the books of the clearing corporation reducing the account of the pledgor by the number of shares or rights pledged and increasing the account of the pledgee by such number of shares or rights. A pledge so made shall for all purposes be as valid and effective as one made by transfer of actual possession of a certificate or instrument evidencing the shares or rights pledged from the pledgor to the pledgee.

HISTORY: 1962 Code Section 12-17.33; 1965 (54) 550.



SECTION 33-27-40. Provisions of chapter shall be controlling.

The provisions of this chapter shall be applicable although the charter or articles of incorporation or bylaws of the corporation, any shares or rights which are transferred or pledged as herein provided, and any certificate or instrument evidencing such shares or rights, in whole or in part, provide that such shares or rights, shall be transferable only on the books of the corporation or shall be registered by a registrar or transferred by a transfer agent.

HISTORY: 1962 Code Section 12-17.34; 1965 (54) 550.






CHAPTER 31 - SOUTH CAROLINA NONPROFIT CORPORATION ACT

SECTION 33-31-101. Short title.

This chapter may be cited as the South Carolina Nonprofit Corporation Act of 1994.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-102. Reservation of power to amend or repeal.

The General Assembly of South Carolina has power to amend or repeal all or any part of Chapter 31, Title 33 at any time, and all domestic and foreign corporations subject to Chapter 31 of this title are governed by the amendment or repeal.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-120. Filing requirements.

(a) A document must satisfy the requirements of this section, and of any other section that adds to or varies these requirements, to be entitled to filing by the Secretary of State.

(b) This chapter must require or permit filing the document in the office of the Secretary of State.

(c) The document must contain the information required by this chapter. It may contain other information as well.

(d) The document must be in a medium and form as permitted by the Secretary of State.

(e) The document must be in the English language. However, a corporate name need not be in English if written in English letters or Arabic or Roman numerals, and the certificate of existence required of foreign corporations need not be in English if accompanied by a reasonably authenticated English translation.

(f) The document must be executed:

(1) by the presiding officer of its board of directors of a domestic or foreign corporation, its president, or by another of its officers;

(2) if directors have not been selected or the corporation has not been formed by an incorporator; or

(3) if the corporation is in the hands of a receiver, trustee, or other court-appointed fiduciary, by that fiduciary.

(g) The person executing a document shall sign it and state beneath or opposite the signature his or her name and the capacity in which he or she signs. The document may, but need not, contain:

(1) the corporate seal;

(2) an attestation by the Secretary or an assistant secretary; or

(3) an acknowledgement, verification, or proof.

(h) If the Secretary of State has prescribed a mandatory form for a document under Section 33-31-121, the document must be in or on the prescribed form.

(i) The document must be delivered to the office of the Secretary of State for filing and must be accompanied by one exact or conformed copy, except as provided in Sections 33-31-503 and 33-31-1509, the correct filing fee, and any franchise tax, license fee, or penalty required by this chapter or other law.

HISTORY: Former Section 33-31-120 [1962 Code Section 12-760; 1952 Code Section 12-760; 1942 Code Section 1226; 1932 Code Section 1226; Cr. C. '22 Section 114; Cr. C. '12 Section 258; Cr. C. '02 Section 198; 1900 (23) 390]; 1994 Act No. 384, Section 1; 2005 Act No. 101, Section 2, eff June 1, 2005.



SECTION 33-31-121. Forms.

(a) The Secretary of State may prescribe and furnish on request forms for:

(1) an application for a certificate of existence;

(2) a foreign corporation's application for a certificate of authority to transact business in South Carolina;

(3) a foreign corporation's application for a certificate of withdrawal; and

(4) the notice of change of principal office. If the Secretary of State so requires, use of these forms is mandatory.

The Secretary of State through regulation may prescribe a mandatory form with regard to any other forms required or permitted by Chapter 31, Title 33 to be filed in his office. All mandatory forms must comply with the statutory requirements contained in Chapter 31.

(b) The Secretary of State may prescribe and furnish on request forms for other documents required or permitted to be filed by this chapter, but their use is not mandatory.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-122. Filing, service, and copying fees.

(a) The Secretary of State shall collect the following fees when the documents described in this subsection are delivered for filing:

(1) Articles of incorporation $25.00

(2) Application for use of indistinguishable name $10.00

(3) Application for reserved name $10.00

(4) Notice of transfer of reserved name $ 3.00

(5) Application for registered name $10.00

(6) Application for renewal of registered name $10.00

(7) Corporation's statement of change of registered agent or $10.00

registered office or both

(8) Agent's statement of change of registered office for each $ 2.00

affected corporation

(9) Agent's statement of resignation $ 3.00

(10) Amendment of articles of incorporation $10.00

(11) Restatement of articles of incorporation with amendments $10.00

(12) Articles of merger $10.00

(13) Articles of dissolution $10.00

(14) Articles of revocation of dissolution $10.00

(15) Certificate of administrative dissolution No Fee

(16) Application for reinstatement following administrative $25.00

dissolution

(17) Certificate of reinstatement No Fee

(18) Certificate of judicial dissolution No Fee

(19) Application for certificate of authority $10.00

(20) Application for amended certificate of authority $10.00

(21) Application for certificate of withdrawal $10.00

(22) Certificate of revocation of authority to transact business No Fee

(23) Notice of change of principle office $10.00

(24) Articles of correction $10.00

(25) Application for certificate of existence or authorization $10.00

(26) Notification by existing corporation $10.00

(27) Irrevocable election to be governed $25.00

(28) Any other document required or permitted to be filed by this $10.00

chapter

(b) The Secretary of State shall collect a fee of ten dollars each time process is served on him under Chapter 31 of this title. The party to a proceeding causing service of process is entitled to recover this fee as costs if he prevails in the proceeding.

(c) The Secretary of State shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign corporation:

(1) for copying, one dollar for the first page and fifty cents for each additional page; and

(2) two dollars for the certificate.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-123. Effective date of document.

(a) Except as provided in subsection (b), a document is effective:

(1) at the time of filing on the date it is filed, as evidenced by the Secretary of State's endorsement on the original document; or

(2) at the time specified in the document as its effective time on the date it is filed.

(b) A document may specify a delayed effective time and date and if it does so the document becomes effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date. A delayed effective date for a document may not be later than the ninetieth day after the date filed.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-124. Correcting filed document.

(a) A domestic or foreign corporation may correct a document filed by the Secretary of State if the document:

(1) contains an incorrect statement; or

(2) was defectively executed, attested, sealed, verified, or acknowledged.

(b) A document is corrected:

(1) by preparing articles of correction that:

(i) describe the document, including its filing date, or attach a copy of it to the articles;

(ii) specify the incorrect statement and the reason it is incorrect or the manner in which the execution was defective; and

(iii) correct the incorrect statement or defective execution; and

(2) by delivering the articles of correction to the Secretary of State.

(c) Articles of correction are effective on the effective date of the document they correct except as to persons relying on the uncorrected document and adversely affected by the correction. As to those persons, articles of correction are effective when filed.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-125. Filing duty of the Secretary of State.

(a) If a document delivered to the office of the Secretary of State for filing satisfies the requirements of Section 33-31-120, the Secretary of State shall file it.

(b) The Secretary of State files a document by stamping or otherwise endorsing "filed", together with his name and official title and date and time of receipt, on both the original and document copy, together with a further endorsement that the document is a true copy of the original document. After filing a document, except as provided in Sections 33-31-503 and 33-31-1510, the Secretary of State shall deliver the document copy to the domestic or foreign corporation or its representative and the document copy must be retained as part of the permanent records of the corporation.

(c) Upon refusing to file a document, the Secretary of State shall return it to the domestic or foreign corporation or its representative within five days after the document was delivered, together with a brief, written explanation of the reason or reasons for the refusal.

(d) The Secretary of State's duty to file documents under this section is ministerial. His filing or refusing to file a document does not:

(1) affect the validity or invalidity of the document in whole or in part;

(2) relate to the correctness or incorrectness of information contained in the document; or

(3) except as provided in Section 33-31-127, create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-126. Appeal from Secretary of State's refusal to file document.

(a) If the Secretary of State refuses to file a document delivered for filing to the Secretary of State's office, the domestic or foreign corporation may appeal the refusal to the court of common pleas for Richland County. The appeal is commenced by petitioning the court to compel filing the document and by attaching to the petition the document and the Secretary of State's explanation of the refusal to file.

(b) The court may summarily order the Secretary of State to file the document or take other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-127. Evidentiary effect of copy of filed document.

A certificate attached to a copy of a document filed by the Secretary of State, bearing his signature, which may be in facsimile, and the seal of this State, is conclusive evidence that the original document is on file with the Secretary of State and must be taken and received in all courts, public offices, official bodies, and in all proceedings as prima facie evidence of the facts therein stated.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-128. Certificate of existence.

(a) A person may apply to the Secretary of State to furnish a certificate of existence for a domestic corporation or certificate of authorization for a foreign corporation.

(b) The certificate of existence or authorization sets forth:

(1) the domestic corporation's corporate name or the foreign corporation's corporate name used in this State;

(2) that (i) the domestic corporation is duly incorporated under the law of this State, the date of its incorporation, and the period of its duration if less than perpetual; or (ii) that the foreign corporation is authorized to transact business in this State;

(3) that all fees, taxes, and penalties owed to the Secretary of State have been paid;

(4) that the Secretary of State has not mailed notice to the corporation pursuant to either Section 33-31-1421 or 33-31-1531 that the corporation is subject to being dissolved or its authority revoked;

(5) that articles of dissolution have not been filed; and

(6) other facts of record in the office of the Secretary of State that may be requested by the applicant.

(c) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign corporation is in existence or is authorized to transact business in this State.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-129. Penalty for signing false document.

(a) A person commits an offense if he signs a document he knows is false in any material respect, including an omission of a material fact necessary in order to make the statements made in light of the circumstances under which they were made, not misleading, with intent that the document be delivered to the Secretary of State for filing.

(b) An offense under this section is a misdemeanor punishable by a fine of not to exceed five hundred dollars.

(c) A person who violates subsection (a) is liable to any person who is damaged by the violation.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-130. Powers.

The Secretary of State has the power reasonably necessary to perform the duties required of the Secretary of State's office by this chapter.

HISTORY: Former Section 33-31-130 [1962 Code Section 12-761; 1952 Code Section 12-761; 1942 Code Section 8164; 1932 Code Section 8164; Civ. C. '22 Section 4350; Civ. C. '12 Section 2868; Civ. C. '02 Section 1908; 1900 (23) 390; 1924 (33) 983]; 1994 Act No. 384, Section 1.



SECTION 33-31-140. Definitions.

Unless the context otherwise requires;

(1) "Approved by the members" or "approval by the members" means approved or ratified by the members entitled to vote on the issue through either:

(a) the affirmative vote of a majority of the votes of the members represented and voting at a duly held meeting at which a quorum is present or the affirmative vote of the greater proportion including the votes of any required proportion of the members of any class as the articles, bylaws, or this chapter may provide for specified types of member action; or

(b) a written ballot or written consent in conformity with this chapter.

(2) "Articles of incorporation" or "articles" include amended and restated articles of incorporation and articles of merger.

(3) "Board" or "board of directors" means the individual or individuals vested with overall management of the affairs of the domestic or foreign corporation, irrespective of the name by which the individual or individuals are designated, except that no individual or group of individuals is the board of directors because of powers delegated to that individual or group pursuant to Section 33-31-801(c).

(4) "Bylaws" means the code or codes of rules, other than the articles, adopted pursuant to this chapter for the regulation or management of the affairs of the corporation irrespective of the name or names by which the rules are designated.

(5) "Class" refers to a group of memberships which have the same rights with respect to voting, dissolution, redemption, and transfer. For the purpose of this section, rights are considered the same if they are determined by a formula applied uniformly.

(6) "Conspicuous" means so written that a reasonable person against whom the writing is to operate should have noticed it. For example, printing in italics or boldface or contrasting color or typing in capitals or underlined is conspicuous.

(7) "Corporation" means public benefit, mutual benefit, and religious corporation.

(8) "Delegates" means those persons elected or appointed to vote in a representative assembly for the election of a director or directors or on other matters.

(9) "Deliver" includes mail.

(10) "Directors" means natural persons, designated in the charter or bylaws or elected by the incorporators, and their successors and natural persons elected or appointed to act as members of the board, irrespective of the names or titles by which these persons are described.

(11) "Distribution" means the direct or indirect transfer of assets or any part of the income or profit of a corporation to its members, directors, or officers. The term does not include:

(a) the payment of compensation in a reasonable amount to its members, directors, or officers for services rendered;

(b) conferring benefits on its members in conformity with its purposes; or

(c) repayment of debt obligations in the normal and ordinary course of conducting activities.

(12) "Domestic corporation" means a corporation.

(13) "Effective date of notice" is defined in Section 33-31-141.

(14) "Employee" includes an officer but not a director. A director may accept duties that make him also an employee.

(15) "Entity" includes corporation and foreign corporation; business corporation and foreign business corporation; profit and nonprofit unincorporated association; corporation sole; business trust, estate partnership, trust, and two or more persons having a joint or common economic interest; and state, United States, and foreign government.

(16) "File", "filed", or "filing" means filed in the office of the Secretary of State.

(17) "Foreign corporation" means a corporation organized under a law other than the law of this State which would be a nonprofit corporation if formed under the laws of this State.

(18) "Governmental subdivision" includes authority, county, district, and municipality.

(19) "Includes" denotes a partial definition.

(20) "Individual" includes the estate of an incompetent individual.

(21) "Internal Revenue Code" means the Internal Revenue Code of 1986, or any future federal tax code or succeeding statute of like tenor and effect, and any reference to a section of the Internal Revenue Code also shall mean the corresponding section of any future federal tax code.

(22) "Means" denotes a complete definition.

(23)(a) "Member" means a person entitled, pursuant to a domestic or foreign corporation's articles or bylaws, without regard to what a person is called in the articles or bylaws, to vote on more than one occasion for the election of a director or directors or any other matter which under the terms of this chapter requires approval by the members.

(b) A person is not a member by virtue of any of the following:

(A) any rights the person has as a delegate;

(B) any rights the person has to designate or appoint a director or directors; or

(C) any rights the person has as a director.

(24) "Membership" refers to the rights and obligations a member has pursuant to a corporation's articles, bylaws, and this chapter.

(25) "Mutual benefit corporation" means a domestic corporation which either is formed as a mutual benefit corporation pursuant to Sections 33-31-201 through 33-31-207, is designated a mutual benefit corporation by a statute, or does not come within the definition of public benefit or religious corporation.

(26) "Notice" is defined in Section 33-31-141.

(27) "Person" includes any individual or entity.

(28) "Principal office" means the office, in or out of this State, so designated in the articles of incorporation, application for certificate of authority, or in a notice of change of principal office filed pursuant to either Section 33-31-505 or 33-31-1515 where the principal office of a domestic or foreign corporation is located.

(29) "Proceeding" includes civil suit and criminal, administrative, and investigatory action.

(30) "Public benefit corporation" means a domestic corporation which is formed as a public benefit corporation pursuant to Sections 33-31-201 through 33-31-207 or is required to be a public benefit corporation pursuant to Section 33-31-1707.

(31) "Record date" means the date established under Sections 33-31-601 through 33-31-640 or Sections 33-31-701 through 33-31-730 on which a corporation determines the identity of its members and their membership rights for the purposes of this chapter. The determinations must be made as of the time of close of transactions on the record date unless another time for doing so is specified at the time the record date is fixed.

(32) "Religious corporation" means a domestic corporation which is formed as a religious corporation pursuant to Sections 33-31-201 through 33-31-207 or is required to be a religious corporation pursuant to Section 33-31-1707.

(33) "Secretary" means the corporate officer to whom the board of directors has delegated responsibility under Section 33-31-840(b) for custody of the minutes of the directors' and members' meetings and for authenticating the records of the corporation.

(34) "State", when referring to a part of the United States, includes a state and commonwealth, and their agencies and governmental subdivisions, and a territory, and insular possession, and their agencies and governmental subdivisions of the United States.

(35) "United States" includes district, authority, bureau, commission, department, and any other agency of the United States.

(36) "Vote" includes authorization by written ballot and written consent.

(37) "Voting power" means the total number of votes entitled to be cast on the issue at the time the determination of voting power is made, excluding a vote which is contingent upon the happening of a condition or event which has not occurred at the time. Where a class is entitled to vote as a class for directors, the determination of voting power of the class must be based on the percentage of the number of directors the class is entitled to elect out of the total number of authorized directors.

HISTORY: Former Section 33-31-140 [1962 Code Section 12-762; 1952 Code Section 12-762; 1942 Code Section 8165; 1932 Code Section 8165; Civ. C. '22 Section 4351; Civ. C. '12 Section 2869; Civ. C. '02 Section 1909; 1900 (23) 390]; 1994 Act No. 384, Section 1.



SECTION 33-31-141. Notice.

(a) Notice may be oral or written.

(b) Notice may be communicated in person; by telephone, telegraph, teletype, facsimile transmission (FAX), or other form of wire or wireless communication; or by mail or private carrier. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published; or by radio, television, or other form of public broadcast communications.

(c) Oral notice is permissible if reasonable under the circumstances and is effective when communicated if communicated in a comprehensible manner. Oral notice also includes notice through broadcast transmission.

(d) Written notice, if in a comprehensible form, is effective at the earliest or the following:

(1) when received;

(2) five days after its deposit in the United States mail, if mailed correctly addressed and with first class postage affixed;

(3) on the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee;

(4) fifteen days after its deposit in the United States mail, if mailed correctly addressed and with other than first class, registered, or certified postage affixed.

(e) Written notice is correctly addressed to a member of a domestic or foreign corporation if addressed to the member's address shown in the corporation's current list of members.

(f) A written notice or report delivered as part of a newsletter, magazine or other publication regularly sent to members constitutes a written notice or report if addressed or delivered to the member's address shown in the corporation's current list of members, or in the case of members who are residents of the same household and who have the same address in the corporation's current list of members, if addressed or delivered to one of such members, at the address appearing on the current list of members.

(g) Written notice is correctly addressed to a domestic or foreign corporation, authorized to transact business in this State, other than in its capacity as a member, if addressed to its registered agent or to its secretary at its principal office shown in its most recent Notice of Change of Principal Office and if none has been filed, in its articles of incorporation or application for certificate of authority.

(h) If Section 33-31-705(b) or any other provision of this chapter prescribes notice requirements for particular circumstances, those requirements govern. If articles or bylaws prescribe notice requirements, not inconsistent with this section or other provisions of this chapter, those requirements govern.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-150. Private foundations.

Except where otherwise determined by a court of competent jurisdiction, a corporation that is a private foundation as defined in Section 509(a) of the Internal Revenue Code:

(a) shall distribute such amounts for each taxable year at such time and in such manner as not to subject the corporation to tax under Section 4942 of the Internal Revenue Code;

(b) may not engage in any act of self-dealing as defined in Section 4941(d) of the Internal Revenue Code;

(c) may not retain any excess business holdings as defined in Section 4943(c) of the Internal Revenue Code;

(d) may not make any taxable expenditures as defined in Section 4944 of the Internal Revenue Code;

(e) may not make any taxable expenditures as defined in Section 4945(d) of the Internal Revenue Code.

HISTORY: 1994 Act No. 384, Section 1, eff May 10, 1994; Former Section 33-31-150 [1962 Code Section 12-763; 1952 Code Section 12-763; 1942 Code Section 8163; 1932 Code Section 8163; Civ. C. '22 Section 4349; Civ. C. '12 Section 2867; Civ. C. '02 Section 1907; 1900 (23) 390] Repealed by 1994 Act No. 384, Section 1.



SECTION 33-31-151. Express amendment excluding application of Section 33-31-150.

A corporation may amend its articles of incorporation expressly to include the application of Section 33-31-150, or any portion of that section.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-152. Rights of State are not impaired.

Nothing in Sections 33-31-150, 33-31-151, 62-7-405(f), and 62-7-405(g) impairs the rights and powers of the courts or the Attorney General of this State with respect to a corporation.

HISTORY: 1994 Act No. 384, Section 1; 2005 Act No. 66, Section 3, eff January 1, 2006.



SECTION 33-31-155. Authority to dispose of assets from a dissolved nonprofit corporation or eleemosynary organization.

(A) Persons serving as directors or trustees at the time of dissolution of a nonprofit corporation or eleemosynary organization created pursuant to Section 33-31-10 and located in Florence County for the public good other than religious purposes are invested with the authority to dispose of any remaining assets of the corporation by resolution pursuant to the requirements of this section.

(B) The corporation's charter does not have to be reinstated for the disposition of such assets.

(C) The directors or trustees must call a special meeting for the limited purpose of disposing of the corporate assets remaining after dissolution. Notwithstanding any other provision of law, a quorum shall not be required for the conducting of the special meeting. Notice of such meeting must be published in a newspaper of general circulation, in the county in which the organization was perfected, for a period of one week prior to the meeting date.

(D) The assets may only be disposed of if a majority of the directors or trustees present and voting cast a favorable majority for such disposition. The assets must be distributed in such a manner to ensure their continued use for public and civic purposes.

(E) If persons serving as directors or trustees at the time of dissolution are deceased or have not taken action to dispose of assets of a dissolved nonprofit eleemosynary organization within five years of dissolution, any remaining assets escheat to the general fund of the State.

HISTORY: 1995 Act No. 14, Section 1.



SECTION 33-31-160. Judicial relief.

(a) If for any reason it is impractical or impossible for a corporation to call or conduct a meeting of its members, delegates, or directors, or otherwise obtain their consent, in the manner prescribed by its articles, bylaws, or this chapter, then upon petition of a director, officer, delegate, member, or the Attorney General, the court of common pleas for the county in which the principal office designated on the last filed notice of change of principal office, articles, or application for authority to transact business is located, or if none within South Carolina, then the Richland County Court of Common Pleas, may order that such a meeting be called or that a written ballot or other form of obtaining the vote of members, delegates, or directors be authored, in such a manner as the court finds fair and equitable under the circumstances.

(b) The court, in an order issued pursuant to this section, shall provide for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held pursuant to the articles, bylaws, and this chapter, whether or not the method results in actual notice to all such persons or conforms to the notice requirements that would otherwise apply. In a proceeding under this section, the court may determine who the members or directors are.

(c) The order issued pursuant to this section may dispense with any requirement relating to the holding of or voting at meetings or obtaining votes, including any requirement as to quorums or as to the number or percentage of votes needed for approval, that would otherwise be imposed by the articles, bylaws, or this chapter.

(d) Whenever practical, any order issued pursuant to this section shall limit the subject matter of meetings or other forms of consent authorized to items, including amendments to the articles or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section. However, an order under this section may also authorize the obtaining of whatever votes and approvals are necessary for the dissolution, merger, or sale of assets.

(e) Any meeting or other method of obtaining the vote of members, delegates, or directors conducted pursuant to an order issued under this section and that complies with all the provisions of such order, is a valid meeting or vote, as the case may be, and has the same force and effect as if it complied with every requirement imposed by the articles, bylaws, and this chapter.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-170. Attorney General.

(a) The Attorney General must be given notice of the commencement of any proceeding that this chapter authorizes the Attorney General to bring but that has been commenced by another person.

(b) Whenever a provision of this chapter requires that notice be given to the Attorney General before or after commencing a proceeding or permits the Attorney General to commence a proceeding:

(1) if no proceeding has been commenced, the Attorney General may take appropriate action including, but not limited to, seeking injunctive relief;

(2) if a proceeding has been commenced by a person other than the Attorney General, the Attorney General, as of right, may intervene in the proceeding.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-171. Investigation by Attorney General authorized.

The Attorney General, or any of his assistants or representatives when authorized by the Attorney General, may make investigations into the organization, conduct, and management of a nonprofit corporation, domestic or foreign, operating in this State. Every such corporation shall permit the Attorney General or any of his authorized assistants or representatives to examine and take copies of all its books, accounts, records, minutes, letters, memoranda, documents, checks, vouchers, telegrams, articles, bylaws, and any and all other records of any such corporation as often as the Attorney General may deem it necessary to show or tend to show that the corporation has been, or is, engaged in acts or conduct in violation of its charter rights and privileges or in violation of any law of this State.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-172. Requesting permission to make examinations.

A written request must be made to the president or another officer of the nonprofit corporation at the time the Attorney General or his assistants or representatives desire to examine the affairs of the corporation, and it is the duty of the officer or his agent to immediately permit the Attorney General, or his authorized assistants or representatives, to inspect and examine any of the documents of the corporation.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-173. Use of information is restricted.

The Attorney General, or his authorized assistants or representatives, may not make public or use any document, copy, or other information derived in the course of an examination authorized by Sections 33-31-170 through 33-31-175, except in a judicial proceeding to which the State is a party or in a suit by the State to revoke the certificate of authority or cause the articles of the corporation to be forfeited or to collect penalties for a violation of the laws of this State or for the information of any officer of this State charged with the enforcement of its laws.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-174. Forfeiture of right to operate for refusing examination.

A foreign nonprofit corporation operating in this State under certificate of authority granted under the laws of this State, or any officer or agent thereof, or any domestic nonprofit corporation which fails or refuses to permit the Attorney General or his authorized assistants or representatives to examine or take copies of any of its documents as provided in Sections 33-31-170 through 33-31-175, whether they be situated within or without this State, shall forfeit its right to operate in this State and its articles of incorporation or certificate of authority shall be canceled or forfeited.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-175. Provisions are cumulative.

The provisions of Sections 33-31-170 through 33-31-175 are cumulative of all other laws now in force in this State and may not be construed as repealing any other means afforded by law for securing testimony or inquiring into the affairs of domestic or foreign nonprofit corporations.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-180. Religious corporations; Constitutional protections.

If religious doctrine governing the affairs of a religious corporation is inconsistent with the provisions of this chapter on the same subject, the religious doctrine controls to the extent required by the Constitution of the United States or the Constitution of South Carolina, or both.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-201. Incorporators.

One or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the Secretary of State for filing.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-202. Articles of incorporation.

(a) The articles of incorporation must set forth:

(1) a corporate name for the corporation that satisfies the requirements of Section 33-31-401;

(2) one of the following statements:

(i) This corporation is a public benefit corporation.

(ii) This corporation is a mutual benefit corporation.

(iii) This corporation is a religious corporation;

(3) the street address of the corporation's initial registered office with zip code and the name of its initial registered agent at that office;

(4) the name, address, and zip code of each incorporator;

(5) whether or not the corporation will have members;

(6) provisions not inconsistent with law regarding the distribution of assets on dissolution; and

(7) the address, including zip code, of the proposed principal office for the corporation which may be either within or outside South Carolina.

(b) Unless the articles provide otherwise, no director of the corporation is personally liable for monetary damages for breach of any duty to the corporation or members. However, this provision shall not eliminate or limit the liability of a director:

(1) for any breach of the director's duty of loyalty to the corporation or its members;

(2) for acts or omissions not in good faith or which involve intentional misconduct or a knowing violation of law;

(3) for any transaction from which a director derived an improper personal benefit; or

(4) under Sections 33-31-831 through 33-31-833.

This provision shall not eliminate or limit the liability of a director for an act or omission occurring before the date when the provision becomes effective.

(c) The articles of incorporation may set forth:

(1) the purpose for which the corporation is organized which may be, either alone or in combination with other purposes, the transaction of any lawful activity;

(2) the names, addresses, and zip codes of the individuals who are to serve as the initial directors;

(3) provisions not inconsistent with law regarding:

(i) managing and regulating the affairs of the corporation;

(ii) defining, limiting, and regulating the powers of the corporation, its board of directors, and members, or any class of members; and

(iii) the characteristics, qualifications, rights, limitations, and obligations attaching to each or any class of members;

(4) any provision that under this chapter is required or permitted to be set forth in the bylaws.

(d) Each incorporator and director named in the articles must sign the articles.

(e) The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-203. Incorporation.

(a) Unless a delayed effective date is specified, the corporate existence begins when the articles of incorporation are filed.

(b) The Secretary of State's filing of the articles of incorporation is conclusive proof that the incorporators satisfied all conditions precedent to incorporation except in a proceeding by the State to cancel or revoke the incorporation or involuntarily dissolve the corporation.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-204. Liability for preincorporation transactions.

All persons purporting to act as or on behalf of a corporation, knowing there was no incorporation under this chapter, are jointly and severally liable for all liabilities created while so acting except for any liability to any person who knew or reasonably should have known that there was no incorporation.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-205. Organization of corporation.

(a) After incorporation:

(1) if initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws, and carrying on any other business brought before the meeting;

(2) if initial directors are not named in the articles, the incorporator or incorporators shall hold an organizational meeting at a call of a majority of the incorporators:

(i) to elect directors and complete the organization of the corporation; or

(ii) to elect a board of directors who shall complete the organization of the corporation.

(b) Action required or permitted by this chapter to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

(c) An organizational meeting may be held in or out of this State in accordance with Section 33-31-821.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-206. Bylaws.

(a) The incorporators or board of directors of a corporation shall adopt bylaws for the corporation.

(b) The bylaws may contain any provision for regulating and managing the affairs of the corporation that is not inconsistent with law or the articles of incorporation.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-207. Emergency bylaws and powers.

(a) Unless the articles provide otherwise, the directors of a corporation may adopt, amend, or repeal bylaws to be effective only in an emergency defined in subsection (d). The emergency bylaws, which are subject to amendment or repeal by the members, may provide special procedures necessary for managing the corporation during the emergency, including:

(1) how to call a meeting of the board;

(2) quorum requirements for the meeting; and

(3) designation of additional or substitute directors.

(b) All provisions of the regular bylaws consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

(c) Corporate action taken in good faith in accordance with the emergency bylaws:

(1) binds the corporation; and

(2) may not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.

(e) A corporate director, officer, employee, or agent is not liable for deviation from normal procedures if the conduct was authorized by emergency bylaws adopted as provided in this section.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-301. Purposes.

(a) Every corporation incorporated under this chapter has the purpose of engaging in any lawful activity unless a more limited purpose is set forth in the articles of incorporation.

(b) A corporation engaging in an activity that is subject to regulation under another statute of this State may incorporate under this chapter only if incorporation under this chapter is not prohibited by the other statute. The corporation is subject to all limitations of the other statute.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-302. General powers.

Unless its articles of incorporation provide otherwise, every corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its affairs including, without limitation, power:

(1) to sue and be sued, complain, and defend in its corporate name;

(2) to have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing or in any other manner reproducing it;

(3) to make and amend bylaws not inconsistent with its articles of incorporation or with the laws of this State for regulating and managing the affairs of the corporation;

(4) to purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with, real or personal property or any legal or equitable interest in property, wherever located;

(5) to sell, convey, mortgage, pledge, lease, exchange, and otherwise dispose of all or any part of its property;

(6) to purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, pledge, or otherwise dispose of, and deal in and with, shares or other interest in or obligations of any entity;

(7) to make contracts and guaranties, incur liabilities, borrow money, issue notes, bonds, and other obligations, and secure any of its obligations by mortgage or pledge of any of its property, franchises, or income;

(8) to lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment, except as limited by Section 33-31-832;

(9) to be a promoter, partner, trustee, member, associate, or manager of any partnership, joint venture, trust, or other entity. When acting as a trustee of a trust in which it has a beneficial interest, the corporation is not conducting a trust business with regard to that trust for purposes of Section 34-21-10;

(10) to conduct its activities, locate offices, and exercise the powers granted by this chapter within or without this State;

(11) to elect or appoint directors, officers, employees, and agents of the corporation, define their duties, and fix their compensation;

(12) to pay pensions and establish pension plans, pension trusts, and other benefit and incentive plans for any or all of its current or former directors, officers, employees, and agents;

(13) to make donations not inconsistent with law for the public welfare or for charitable, religious, scientific, or educational purposes and for other purposes that further the corporate interest;

(14) to accept gifts, devises, and bequests subject to any conditions or limitations, contained in the gift, devise, or bequest so long as the conditions or limitations are not contrary to this chapter or the purposes for which the corporation is organized;

(15) to impose dues, assessments, and admission and transfer fees upon its members;

(16) to establish conditions for admission of members, admit members, and issue memberships;

(17) to carry on a business;

(18) to do all things necessary or convenient, not inconsistent with law, to further the activities and affairs of the corporation.

HISTORY: 1994 Act No. 384, Section 1; 1999 Act No. 24, Section 1.



SECTION 33-31-303. Emergency powers.

(a) In anticipation of or during an emergency defined in subsection (d), the board of directors of a corporation may:

(1) modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent; and

(2) relocate the principal office, designate alternative principal offices or regional offices, or authorize the officer to do so.

(b) During an emergency defined in subsection (d), unless emergency bylaws provide otherwise:

(1) notice of a meeting of the board of directors need be given only to those directors it is practicable to reach and may be given in any practicable manner, including by publication and radio; and

(2) one or more officers of the corporation present at a meeting of the board of directors may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

(c) Corporate action taken in good faith during an emergency under this section to further the ordinary affairs of the corporation:

(1) binds the corporation; and

(2) may not be used to impose liability on a corporate director, officer, employee, or agent.

(d) An emergency exists for purposes of this section if a quorum of the corporation's directors cannot readily be assembled because of some catastrophic event.

(e) Corporate action taken in good faith under this section to further the affairs of the corporation during an emergency binds the corporation. A corporate director, officer, employee, or agent is not liable for deviation from normal procedures if the conduct was authorized by emergency powers provided in this chapter.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-304. Ultra vires.

(a) Except as provided in subsection (b), the validity of corporate action may not be challenged on the ground that the corporation lacks or lacked power to act.

(b) A corporation's power to act may be challenged in a proceeding against the corporation to enjoin an act where a third party has not acquired rights. The proceeding may be brought by the Attorney General, a director, or by a member or members in a derivative proceeding.

(c) A corporation's power to act may be challenged in a proceeding against an incumbent or former director, officer, employee, or agent of the corporation. The proceeding may be brought by a director, the corporation, directly, derivatively, or through a receiver, a trustee, or other legal representative, or in the case of a public benefit corporation, by the Attorney General.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-305. Powers of corporations created by legislative authority before 1900.

All charitable, social, and religious corporations validly created by legislative authority before 1900, or validly created before 1900 by the act of a city, county government, or other political subdivision, in addition to the powers theretofore granted them, have all the powers enumerated in Section 33-31-302, "Powers of Corporation".

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-401. Corporate name.

(a) A corporate name may not contain language stating or implying that the corporation is organized for a purpose other than that permitted by Section 33-31-301 and its articles of incorporation.

(b) Except as authorized by subsections (c) and (d), a corporate name must be distinguishable upon the records of the Secretary of State from the name appearing upon the records of the Secretary of State of any other nonprofit or business corporation, professional corporation, or limited partnership incorporated in, formed in, or authorized to do business in South Carolina, or a name reserved, registered, or otherwise filed upon the records of the Secretary of State.

(c) A corporation may apply to the Secretary of State for authorization to use a name that is not distinguishable upon the Secretary of State's records from one or more of the names described in subsection (b). The Secretary of State shall authorize use of the name applied for if:

(1) the other corporation consents to the use in writing and submits an undertaking in form satisfactory to the Secretary of State to change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the applying corporation; or

(2) the applicant delivers to the Secretary of State a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State.

(d) A corporation may use the name, including the fictitious name, of another domestic or foreign business or nonprofit corporation that is used in this State if the other corporation is incorporated or authorized to do business in this State and the proposed user corporation has:

(1) merged with the other corporation;

(2) been formed by reorganization of the other corporation; or

(3) acquired all or substantially all of the assets, including the corporate name, of the other corporation.

(e) Except for allowing foreign corporations to file for a certificate of authority under a fictitious name as provided in Section 33-31-1506, this chapter does not control the use of fictitious names.

(f) A corporation that converts to a nonprofit corporation pursuant to Section 33-10-110 may continue to use the same name that it used prior to the conversion.

HISTORY: 1994 Act No. 384, Section 1; 2004 Act No. 221, Section 42.



SECTION 33-31-402. Reserved name.

(a) A person may reserve the exclusive use of a corporate name including the corporate name of a foreign corporation or its corporate name with any change required by Section 33-31-1506, by delivering an application to the Secretary of State for filing which shall set forth the name and address of the applicant and the name proposed to be reserved. Upon finding that the corporate name applied for is available, the Secretary of State shall reserve the name for the applicant's exclusive use for a nonrenewable one hundred twenty-day period.

(b) The owner of a reserved corporate name may transfer the reservation to another person by delivering to the Secretary of State a signed notice of the transfer that states the name and address of the transferee.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-403. Registered name of a foreign corporation.

(a) A foreign corporation may register its corporate name, or its corporate name with any change required by Section 33-31-1506, if the name is distinguishable upon the records of the Secretary of State from the name appearing upon the records of the Secretary of State of any other nonprofit or business corporation, professional corporation, or limited partnership incorporated in, formed in, or authorized to do business in this State, or a name reserved or registered upon the records of the Secretary of State.

(b) A foreign corporation registers its corporate name, or its corporate name with any change required by Section 33-31-1506, by delivering to the Secretary of State an application:

(1) setting forth its corporate name, or its corporate name with any change required by Section 33-31-1506, the state or country and date of its incorporation, a statement that the foreign corporation is not, and has not done business in South Carolina, and a brief description of the nature of the activities in which it is engaged; and

(2) accompanied by a certificate of existence, or a document of similar import, from the state or country of incorporation current within sixty days of delivery, duly authenticated by the official having custody of the corporation records in the state or country under whose law it is incorporated.

(c) The name is registered for the applicant's exclusive use upon the effective date of the application.

(d) A foreign corporation whose registration is effective may renew it for successive years by delivering to the Secretary of State for filing a renewal application, which complies with the requirements of subsection (b), between October first and December thirty-first of the preceding year. The renewal application renews the registration for the following calendar year.

(e) A foreign corporation whose registration is effective may qualify thereafter as a foreign corporation under that name or consent in writing to the use of that name by a corporation thereafter incorporated under this chapter or by another foreign corporation thereafter authorized to transact business in this State. The registration terminates when the domestic corporation is incorporated or the foreign corporation qualifies or consents to the qualification of another foreign corporation under the registered name.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-404. Name change filing requirement when real property owned.

(a) When either a domestic or foreign nonprofit corporation which owns real property in South Carolina changes its corporate name by amendment of its articles, by merger, or reorganization, the newly named, surviving, acquiring, or reorganized corporation must file a notice of that name change in the office of the register of deeds of the county in this State in which the real property is situate. If there is no such office in that county, a notice of name change must be filed with the clerk of court of the county in which that real property is situate.

(b) The filing must be:

(1) by affidavit executed in accordance with the provisions of Section 33-31-120 and containing the old and new names of the corporation, which affidavit also may describe the real property owned by that corporation; or,

(2) by filing a certified copy of the amended articles or articles of merger; or

(3) by a duly recorded deed of conveyance to the newly named, surviving, acquiring, or reorganized corporation.

(c) the affidavit or filed articles must be duly indexed in the index of deeds.

(d) The purpose of this section is to establish record notice under Chapter 7, Title 30. Failure to make the required filing of a corporate name change will not affect the legality, force, effect, or enforceability as between the parties of any conveyance or other transaction involving the real estate owned by the affected corporation that is made subsequent to the change in name.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-501. Registered office and registered agent.

Each corporation must continuously maintain in this State:

(1) a registered office with the same address as that of the registered agent; and

(2) a registered agent, who may be:

(i) an individual who resides in this State and whose office is identical with the registered office;

(ii) a domestic business or nonprofit corporation whose office is identical with the registered office; or

(iii) a foreign business or nonprofit corporation authorized to transact business in this State whose office is identical with the registered office.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-502. Change of registered office or registered agent.

(a) A corporation may change its registered office or registered agent by delivering to the Secretary of State for filing a statement of change that sets forth:

(1) the name of the corporation;

(2) the street address, with zip code, of its current registered office;

(3) if the current registered office is to be changed, the street address, including zip code, of the new registered office;

(4) the name of its current registered agent;

(5) if the current registered agent is to be changed, the name of the new registered agent and the new agent's written consent, either on the statement or attached to it, to the appointment; and

(6) that after the change or changes are made, the street addresses of its registered office and the office of its registered agent which will be identical.

(b) If the street address of a registered agent's office is changed, the registered agent may change the street address of the registered office of any corporation for which the registered agent is the registered agent by notifying the corporation in writing of the change and by signing, either manually or in facsimile, and delivering to the Secretary of State for filing a statement that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-503. Resignation of registered agent.

(a) A registered agent may resign as registered agent by signing and delivering to the Secretary of State the original and two exact or conformed copies of a statement of resignation. The statement may include a statement that the registered office is discontinued also.

(b) After filing the statement the Secretary of State shall mail one copy to the registered office, if not discontinued, and the other copy to the corporation at its principal office as shown in its articles or most recently filed notice of change of principal office.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-504. Service on corporation.

Except as otherwise specifically provided in this chapter, service of process on a nonprofit corporation must be in accord with the applicable provisions of Title 15.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-505. Notice of Change of Principal Office.

If a corporation changes the location of its principal office, the corporation within thirty days shall file a Notice of Change of Principal Office with the Secretary of State. The Notice of Change of Principal Office shall set forth:

(a) The name of the corporation; and

(b) The current street address with zip code of the corporation's principal office and the former principal office address.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-601. Admission.

(a) The articles or bylaws may establish criteria or procedures for the admission of members.

(b) No person may be admitted as a member without his consent.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-602. Consideration.

Except as provided in its articles or bylaws, a corporation may admit members for no consideration or for such consideration as is determined by the board.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-603. No requirement of members.

A corporation is not required to have members.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-610. Differences in rights and obligations of members.

All members have the same rights and obligations with respect to voting, dissolution, redemption, and transfer, unless the articles or bylaws establish classes of membership with different rights or obligations. All members have the same rights and obligations with respect to any other matters, except as set forth in or authorized by the articles or bylaws.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-611. Transfers.

(a) Except as set forth in or authorized by the articles or bylaws, no member of a mutual benefit corporation may transfer a membership or any right arising therefrom.

(b) No member of a public benefit or religious corporation may transfer a membership or any right arising therefrom.

(c) Where transfer rights have been provided, no restriction on them is binding with respect to a member holding a membership issued before the adoption of the restriction unless the restriction is approved by the members and the affected member.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-612. Member's liability to third parties.

A member of a corporation is not, as such, personally liable for the acts, debts, liabilities, or obligations of the corporation.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-620. Resignation.

(a) A member may resign at any time.

(b) The resignation of a member does not relieve the member from any obligations the member may have to the corporation as a result of obligations incurred or commitments made before resignation.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-621. Termination, expulsion, and suspension.

(a) No member of a public benefit or mutual benefit corporation may be expelled or suspended, and no membership or memberships in such corporations may be terminated or suspended except pursuant to a procedure that is fair and reasonable and is carried out in good faith.

(b) A procedure is fair and reasonable when either:

(1) the articles or bylaws set forth a procedure that provides:

(i) not less than fifteen days prior written notice of the expulsion, suspension, or termination and the reasons therefore; and

(ii) an opportunity for the member to be heard, orally or in writing, not less than five days before the effective date of the expulsion, suspension, or termination by a person or persons authorized to decide that the proposed expulsion, termination, or suspension not take place; or

(2) it is fair and reasonable taking into consideration all of the relevant facts and circumstances.

(c) Any written notice given by mail must be given by first class or certified mail sent to the last address of the member shown on the corporation's records.

(d) A proceeding challenging an expulsion, suspension, or termination, including a proceeding in which defective notice is alleged, must be commenced within one year after the effective date of the expulsion, suspension, or termination.

(e) A member who has been expelled or suspended may be liable to the corporation for dues, assessments, or fees as a result of obligations incurred or commitments made before expulsion or suspension.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-622. Purchase of memberships.

(a) A public benefit or religious corporation may not purchase any of its memberships or any right arising therefrom.

(b) A mutual benefit corporation may purchase the membership of a member who resigns or whose membership is terminated for the amount and pursuant to the conditions set forth in or authorized by its articles or bylaws. No payment shall be made in violation of Article 13.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-630. Derivative suits.

Derivative suits may be maintained on behalf of South Carolina corporations in federal and state court in accordance with the applicable rules of civil procedure.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-640. Delegates.

(a) A corporation may provide in its articles or bylaws for delegates having some or all of the authority of members.

(b) The articles or bylaws may set forth provisions relating to:

(1) the characteristics, qualifications, rights, limitations, and obligations of delegates including their selection and removal;

(2) calling, noticing, holding, and conducting meetings of delegates; and

(3) carrying on corporate activities during and between meetings of delegates.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-701. Annual and regular meetings.

(a) A corporation with members shall hold a membership meeting annually at a time stated in or fixed in accordance with the bylaws.

(b) A corporation with members may hold regular membership meetings at the times stated in or fixed in accordance with the bylaws.

(c) Annual and regular membership meetings may be held in or out of this State at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, annual and regular meetings must be held at the corporation's principal office.

(d) At the annual meeting:

(1) The president and chief financial officer shall report on the activities and financial condition of the corporation; and

(2) Unless this chapter or the articles of incorporation or bylaws require otherwise, notice of an annual meeting need not include a description of the purpose for which the meeting is called.

(e) At regular meetings, the members shall consider and act upon matters as raised consistent with provisions of the articles of incorporation or bylaws and, in addition, with the notice requirements of this chapter.

(f) The failure to hold an annual or regular meeting at a time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of a corporate action.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-702. Special meetings.

(a) A corporation with members shall hold a special meeting of members:

(1) on call of its board or the person or persons authorized to do so by the articles or bylaws; or

(2) except as provided in the articles or bylaws of a religious corporation, if the holders of at least five percent of the voting power of any corporation sign, date, and deliver to any corporate officer one or more written demands for the meeting describing the purpose or purposes for which it is to be held.

(b) The close of business on the thirtieth day before delivery of the demand or demands for a special meeting to any corporate officer is the record date for the purpose of determining whether the five percent requirement of subsection (a) has been met.

(c) If a notice for a special meeting demanded under subsection (a)(2) is not given pursuant to Section 33-31-705 within thirty days after the date the written demand or demands are delivered to a corporate officer, regardless of the requirements of subsection (d), a person signing the demand or demands may set the time and place of the meeting and give notice pursuant to Section 33-31-705.

(d) Special meetings of members may be held in or out of this State at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, special meetings must be held at the corporation's principal office.

(e) Only those matters that are within the purpose or purposes described in the meeting notice required by Section 33-31-705 may be conducted at a special meeting of members.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-703. Court-ordered meeting.

(a) The court of common pleas of the county where a corporation's principal office in this State or, if none in this State, its registered office, is located may summarily order a meeting to be held:

(1) on application of a member or other person entitled to participate in an annual or regular meeting, and in the case of a public benefit corporation, the Attorney General, if an annual meeting was not held within the earlier of six months after the end of the corporation's fiscal year or fifteen months after its last annual meeting; or

(2) on application of a member or other person entitled to participate in a regular meeting, and in the case of a public benefit corporation, the Attorney General, if a regular meeting is not held within forty days after the date it was required to be held; or

(3) on application of a member who signed a demand for a special meeting valid under Section 33-31-702, a person or persons entitled to call a special meeting and, in the case of a public benefit corporation, the Attorney General, if:

(i) notice of the special meeting was not given within thirty days after the date the demand was delivered to a corporate officer; or

(ii) the special meeting was not held in accordance with the notice.

(b) The court may fix the time and place of the meeting, specify a record date for determining members entitled to notice of and to vote at the meeting, prescribe the form and content of the meeting notice, fix the quorum required for specific matters to be considered at the meeting, or direct that the votes represented at the meeting constitute a quorum for action on those matters, and enter other orders necessary to accomplish the purpose or purposes of the meeting.

(c) If the court orders a meeting, it may also order the corporation to pay the member's costs, including reasonable counsel fees, incurred to obtain the order.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-704. Action by written consent.

(a) Unless limited or prohibited by the articles or bylaws, action required or permitted by this chapter to be approved by the members may be approved without a meeting of members if the action is approved by members holding at least eighty percent of the voting power. The action must be evidenced by one or more written consents describing the action taken, signed by those members representing at least eighty percent of the voting power, and delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) If not otherwise determined under Section 33-31-703 or 33-31-707, the record date for determining members entitled to take action without a meeting is the date the first member signs the consent under subsection (a).

(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document filed with the Secretary of State.

(d) Written notice of member approval pursuant to this section must be given to all members who have not signed the written consent. If written notice is required, member approval pursuant to this section is effective ten days after the written notice is given.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-705. Notice of meeting.

(a) A corporation shall give notice consistent with its bylaws of meetings of members in a fair and reasonable manner.

(b) Any notice that conforms to the requirements of subsection (c) is fair and reasonable, but other means of giving notice also may be fair and reasonable when all the circumstances are considered. However, notice of matters referred to in subsection (c)(2) must be given as provided in subsection (c).

(c) Notice is fair and reasonable if:

(1) the corporation notifies its members of the place, date, and time of each annual, regular, and special meeting of members no fewer than ten or if notice is mailed by other than first class or registered mail, thirty, nor more than sixty days before the meeting date;

(2) notice of an annual or regular meeting includes a description of any matter that must be approved by the members under Section 33-31-831, 33-31-856, 33-31-1003, 33-31-1021, 33-31-1104, 33-31-1202, 33-31-1401, or 33-31-1402; and

(3) notice of a special meeting includes a description of the matter for which the meeting is called.

(d) Unless the bylaws require otherwise, if an annual, regular, or special meeting of members is adjourned to a different date, time, or place, notice need not be given of the new date, time, or place, if the new date, time, or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under Section 33-31-707, however, notice of the adjourned meeting must be given under this section to the members of record as of the new record date.

(e) When giving notice of an annual, regular, or special meeting of members, a corporation shall give notice of a matter a member intends to raise at the meeting if:

(1) requested in writing to do so by a person entitled to call a special meeting; and

(2) the request is received by the secretary or president of the corporation at least ten days before the corporation gives notice of the meeting.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-706. Waiver of notice.

(a) A member may waive any notice required by this chapter, the articles, or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the member entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

(b) A member's attendance at a meeting:

(1) waives objection to lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting;

(2) waives objection to consideration of a particular matter at the meeting that is not within the purpose described in the meeting notice, unless the member objects to considering the matter when it is presented.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-707. Record date; determining members entitled to notice and vote.

(a) The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to notice of a member's meeting. If the bylaws do not fix or provide for fixing a record date, the board may fix a future date as a record date. If no record date is fixed, members at the close of business on the business day preceding the day on which notice is given or, if notice is waived, at the close of business on the business day preceding the day on which the meeting is held are entitled to notice of the meeting.

(b) The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to vote at a member's meeting. If the bylaws do not fix or provide for fixing a record date, the board may fix a future date as a record date. If no record date is fixed, members on the date of the meeting who are otherwise eligible to vote are entitled to vote at the meeting.

(c) The bylaws may fix or provide the manner for determining a date as the record date for the purpose of determining the members entitled to exercise any rights in respect of any other lawful action. If the bylaws do not fix or provide for fixing a record date, the board may fix in advance a record date. If no record date is fixed, members at the close of business on the day on which the board adopts the resolution relating thereto, or the sixtieth day before the date of such other action, whichever is later, are entitled to exercise such rights.

(d) A record date fixed under this section may not be more than seventy days before the meeting or action requiring a determination of members occurs.

(e) A determination of members entitled to notice of or to vote at a membership meeting is effective for any adjournment of the meeting unless the board fixes a new date for determining the right to notice or the right to vote, which it must do if the meeting is adjourned to a date more than one hundred twenty days after the record date for determining members entitled to notice of the original meeting.

(f) If a court orders a meeting adjourned to a date more than one hundred twenty days after the date fixed for the original meeting, it may provide that the original record date for notice or voting continues in effect or it may fix a new record date for notice or voting.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-708. Action by written or electronic ballot.

(a) Unless prohibited or limited by the articles or bylaws, any action that may be taken at any annual, regular, or special meeting of members may be taken without a meeting if the corporation delivers a written or electronic ballot to every member entitled to vote on the matter.

(b) A written or electronic ballot shall:

(1) set forth each proposed action; and

(2) provide an opportunity to vote for or against each proposed action.

(c) Approval by written or electronic ballot pursuant to this section is valid only when the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

(d) All solicitations for votes by written or electronic ballot shall:

(1) indicate the number of responses needed to meet the quorum requirements;

(2) state the percentage of approvals necessary to approve each matter other than election of directors; and

(3) specify the time by which a ballot must be received by the corporation in order to be counted.

(e) Except as otherwise provided in the articles or bylaws, a written or electronic ballot may not be revoked.

HISTORY: 1994 Act No. 384, Section 1; 2006 Act No. 255, Section 1, eff April 8, 2006.



SECTION 33-31-720. Members' list for voting.

(a) After fixing a record date for a notice of a meeting, a corporation shall prepare an alphabetical list of the names of all its members who are entitled to notice of the meeting and shall list the members by classification of membership, if any. The list must show the address and number of votes each member is entitled to vote at the meeting. The corporation shall prepare on a current basis through the time of the membership meeting a list of members, if any, who are entitled to vote at the meeting but not entitled to notice of the meeting. This list must be prepared on the same basis and be part of the list of members.

(b) The list of members must be available for inspection by any member for the purpose of communication with other members concerning the meeting, beginning the day after notice is given of the meeting for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a reasonable place identified in the meeting notice in the city where the meeting will be held. A member, a member's agent, or member's attorney is entitled on written demand to inspect and, subject to the limitations of Sections 33-31-1602(c) and 33-31-1605, to copy the list, at a reasonable time and at the member's expense, during the period it is available for inspection.

(c) The corporation shall make the list of members available at the meeting, and any member, a member's agent, or member's attorney is entitled to inspect the list at any time during the meeting or any adjournment.

(d) If the corporation refuses to allow a member, a member's agent, or member's attorney to inspect the list of members before or at the meeting, or copy the list as permitted by subsection (b), the court of common pleas of the county where a corporation's principal office in this State or, if none in this State, its registered office, is located, on application of the member, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete and may order the corporation to pay the member's costs, including reasonable counsel fees, incurred to obtain the order.

(e) Unless a written demand to inspect and copy a membership list has been made under subsection (b) before the membership meeting and a corporation improperly refuses to comply with the demand, refusal or failure to comply with this section does not affect the validity of action taken at the meeting.

(f) The articles or bylaws of a religious corporation may limit or abolish the rights of a member under this section.

(g) A member may inspect and copy the membership list only if (i) his demand is made in good faith and for a proper purpose; (ii) he describes with reasonable particularity his purpose; and (iii) the list is directly connected with his purpose.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-721. Voting entitlement generally.

(a) Unless the articles or bylaws provide otherwise, each member is entitled to one vote on each matter voted on by the members.

(b) Unless the articles or bylaws provide otherwise, if a membership stands of record in the names of two or more persons, their acts with respect to voting have the following effect:

(1) if only one votes, the act binds all; and

(2) if more than one votes, the vote must be divided on a pro rata basis.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-722. Quorum requirements.

(a) Unless this chapter, the articles, or bylaws provide for a higher or lower quorum, ten percent of the votes entitled to be cast on a matter must be represented at a meeting of members to constitute a quorum on that matter.

(b) A bylaw amendment to change the quorum for a member action may be approved by the members and, if required, be approved as provided in Section 33-31-1030.

(c) An amendment to the articles of incorporation or bylaws that adds, changes, or deletes a greater quorum must be adopted under the quorum then in effect or proposed to be adopted, whichever is greater.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-723. Voting requirements.

(a) Unless this chapter, the articles, or the bylaws require a greater vote or voting by class, if a quorum is present, the affirmative vote of the votes represented and voting, which affirmative votes also constitute a majority of the required quorum, is the act of the members.

(b) A bylaw amendment to increase or decrease the vote required for a member action must be approved by the members and, if required, be approved as required in Section 33-31-1030.

(c) An amendment of the articles of incorporation or bylaws adding, changing, or deleting a voting requirement must be adopted by the same vote and classes of members required to take action under the voting requirements then in effect or proposed to be adopted, whichever is greater.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-724. Proxies.

(a) Unless the articles or bylaws prohibit or limit proxy voting, a member may appoint a proxy to vote or otherwise act for the member by signing an appointment form either personally or by an attorney-in-fact.

(b) An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for eleven months unless a different period is expressly provided in the appointment form. However, no proxy is valid for more than three years from its date of execution.

(c) An appointment of a proxy is revocable by the member.

(d) The death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises authority under the appointment.

(e) Appointment of a proxy is revoked by the person appointing the proxy:

(1) attending any meeting and voting in person; or

(2) signing and delivering to the secretary or other officer or agent authorized to tabulate proxy votes either a writing stating that the appointment of the proxy is revoked or a subsequent appointment form.

(f) Subject to Section 33-31-727 and any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the member making the appointment.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-725. Cumulative voting for directors.

(a) If the articles provide for cumulative voting by members, members may so vote by multiplying the number of votes the members are entitled to cast by the number of directors for whom they are entitled to vote, and cast the product for a single candidate or distribute the product among two or more candidates.

(b) Cumulative voting is not authorized at a particular meeting unless:

(1) the meeting notice or statement accompanying the notice states that cumulative voting will take place; or

(2) a member gives notice during the meeting and before the vote is taken of the member's intent to cumulate votes and, if one member gives this notice, all other members participating in the election are entitled to cumulate their votes without giving further notice.

(c) A director elected by cumulative voting may be removed by the members without cause if the requirements of Section 33-31-808 are met unless the votes cast against removal, or not consenting in writing to the removal, would be sufficient to elect the director if voted cumulatively at an election at which the same total number of votes were cast or, if such action is taken by written ballot, all memberships entitled to vote were voted and the entire number of directors authorized at the time of the director's most recent election were then being elected.

(d) Members may not cumulatively vote if the directors and members are identical.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-726. Other methods of electing directors.

A corporation may provide in its articles or bylaws for election of directors by members or delegates:

(1) on the basis of chapter or other organizational unit;

(2) by region or other geographic unit;

(3) by preferential voting; or

(4) by any other reasonable method.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-727. Corporation's acceptance of votes.

(a) If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a member, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member.

(b) If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the record name of a member, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member if:

(1) the member is an entity and the name signed purports to be that of an officer or agent of the entity;

(2) the name signed purports to be that of an attorney-in-fact of the member and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the member has been presented with respect to the vote, consent, waiver, or proxy appointment;

(3) two or more persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one of the coholders and the person signing appears to be acting on behalf of all the coholders; and

(4) in the case of a mutual benefit corporation:

(i) the name signed purports to be that of an administrator, executor, guardian, or conservator representing the member and, if the corporation requests, evidence of fiduciary status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment;

(ii) the name signed purports to be that of a receiver or trustee in bankruptcy of the member and, if the corporation requests, evidence of this status acceptable to the corporation has been presented with respect to the vote, consent, waiver, or proxy appointment.

(c) The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the member.

(d) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the member for the consequences of the acceptance or rejection.

(e) Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-730. Voting agreements.

(a) Two or more members may provide for the manner in which they will vote by signing an agreement for that purpose. The agreements may be valid for ten years. For public benefit corporations the agreements must have a reasonable purpose not inconsistent with the corporation's public or charitable purposes.

(b) A voting agreement created under this section is specifically enforceable.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-801. Requirement for and duties of board.

(a) Each corporation must have a board of directors.

(b) Except as provided in this chapter or subsection (c), all corporate powers must be exercised by or under the authority of and the affairs of the corporation managed under the direction of its board.

(c) The articles may authorize a person or persons to exercise some or all of the powers which would otherwise be exercised by a board. To the extent so authorized, the person or persons shall have the duties and responsibilities of the directors, and the directors shall be relieved to that extent from the duties and responsibilities.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-802. Qualifications of directors.

All directors must be natural persons. The articles or bylaws may prescribe other qualifications for directors.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-803. Number of directors.

(a) A board of directors must consist of three or more directors, with the number specified in or fixed in accordance with the articles or bylaws.

(b) The number of directors may be increased or decreased, but to no fewer than three, by amendment to or in the manner prescribed in the articles or bylaws.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-804. Election, designation, and appointment of directors.

(a) If the corporation has members entitled to vote for directors, all the directors, except the initial directors, must be elected at the first annual meeting of members, and at each annual meeting thereafter, unless the articles or bylaws provide some other time or method of election, or provide that some of the directors are appointed by some other person or designated.

(b) If the corporation does not have members entitled to vote for directors, all the directors, except the initial directors, must be elected, appointed, or designated as provided in the articles or bylaws. If no method of designation or appointment is set forth in the articles or bylaws, the directors, other than the initial directors, must be elected by the board.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-805. Terms of directors generally.

(a) The articles or bylaws may specify the terms of directors. Except for designated or appointed directors, the terms of directors may not exceed five years. In the absence of a term specified in the articles or bylaws, the term of each director is one year. Directors may be elected for successive terms.

(b) A decrease in the number of directors or term of office does not shorten an incumbent director's term.

(c) Except as provided in the articles or bylaws:

(1) the term of a director filling a vacancy in the office of a director elected by members expires at the next election of directors by members; and

(2) the term of a director filling another vacancy expires at the end of the unexpired term that such director is filling.

(d) Despite the expiration of a director's term, the director continues to serve until the director's successor is elected, designated or appointed, and qualifies, or until there is a decrease in the number of directors.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-806. Staggered terms for directors.

The articles or bylaws may provide for staggering the terms of directors by dividing the total number of directors into groups. The terms of office of the several groups need not be uniform.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-807. Resignation of directors.

(a) A director may resign at any time by delivering written notice to the board of directors, its presiding officer, or to the president or secretary.

(b) A resignation is effective when the notice is effective unless the notice specifies a later effective date. If a resignation is made effective at a later date, the board may fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-808. Removal of directors elected by members or directors.

(a) The members may remove one or more directors elected by them without cause.

(b) If a director is elected by a class, chapter, or other organizational unit or by region or other geographic grouping, the director may be removed only by the members of that class, chapter, unit, or grouping.

(c) Except as provided in subsection (i), a director may be removed under subsection (a) or (b) only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors

(d) If cumulative voting is authorized, a director may not be removed if the number of votes, or if the director was elected by a class, chapter, unit or grouping of members, the number of votes of that class, chapter, unit or grouping, sufficient to elect the director under cumulative voting is voted against the director's removal.

(e) A director elected by members may be removed by the members only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.

(f) In computing whether a director is protected from removal under subsections (b) through (d), it should be assumed that the votes against removal are cast in an election for the number of directors of the class to which the director to be removed belonged on the date of that director's election.

(g) An entire board of directors may be removed under subsections (a) through (e).

(h) A director elected by the board may be removed without cause by the vote of two-thirds of the directors then in office or such greater number as is set forth in the articles or bylaws. However, a director elected by the board to fill the vacancy of a director elected by the members may be removed without cause by the members, but not the board.

(i) If, at the beginning of a director's term, the articles or bylaws provide that the director may be removed for reasons set forth in the articles or bylaws, the board may remove the director for such reasons. The director may be removed only if a majority of the directors then in office vote for the removal.

(j) The articles or bylaws of a religious corporation may:

(1) limit the application of this section; and

(2) set forth the vote and procedures by which the board or any person may remove with or without cause a director elected by the members or the board.

(k) For purposes of this section, "members" refers to members entitled to vote for directors.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-809. Removal of designated or appointed directors.

(a) A designated director may be removed by an amendment to the articles or bylaws deleting or changing the designation.

(b) Appointed directors:

(1) Except as otherwise provided in the articles or bylaws, an appointed director may be removed without cause by the person appointing the director.

(2) The person removing the director shall do so by giving written notice of the removal to the director and either the presiding officer of the board or the corporation's president or secretary.

(3) A removal is effective when the notice is effective unless the notice specifies a future effective date.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-810. Removal of directors by judicial proceeding.

(a) The circuit court of the county where a corporation's principal office in this State, or, if none in this State, its registered office, is located may remove any director of the corporation from office in a proceeding commenced either by the corporation, its members holding at least five percent of the voting power of any class to elect directors, or the Attorney General in the case of a public benefit corporation, if the court finds that:

(1) the director engaged in fraudulent or dishonest conduct, or gross abuse of authority or discretion, with respect to the corporation, or a final judgment has been entered finding that the director has violated a duty set forth in Sections 33-31-830 through 33-31-833; and

(2) removal is in the best interest of the corporation.

(b) The court that removes a director may bar the director from serving on the board for a period prescribed by the court.

(c) If members or the Attorney General commence a proceeding under subsection (a), the corporation must be made a party defendant.

(d) If a public benefit corporation or its members commence a proceeding under subsection (a), they shall give the Attorney General written notice of the proceeding.

(e) The articles or bylaws of a religious corporation may limit or prohibit the application of this section.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-811. Vacancy on board.

(a) Unless the articles or bylaws provide otherwise, and except as provided in subsections (b) and (c), if a vacancy occurs on a board of directors, including a vacancy resulting from an increase in the number of directors:

(1) the members, if any, may fill the vacancy; if the vacant office was held by a director elected by a class, chapter, or other organizational unit or by region or other geographic grouping, only members of the class, chapter, unit, or grouping are entitled to vote to fill the vacancy if it is filled by the members;

(2) the board of directors may fill the vacancy; or

(3) if the directors remaining in office constitute fewer than a quorum of the board, they may fill the vacancy by the affirmative vote of a majority of all the directors remaining in office.

(b) Unless the articles or bylaws provide otherwise, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.

(c) If a vacant office was held by a designated director, the vacancy must be filled as provided in the articles or bylaws. In the absence of an applicable article or bylaw provision, the vacancy may not be filled by the board.

(d) A vacancy that will occur at a specific later date, by reason of a resignation effective at a later date under Section 33-31-807(b) or otherwise, may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-812. Compensation of directors.

Unless the articles or bylaws provide otherwise, a board of directors may fix the compensation of directors.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-820. Regular and special meetings.

(a) If the date, time, and place of a directors' meeting is fixed by the bylaws or the board, the meeting is a regular meeting. All other meetings are special meetings.

(b) A board of directors may hold regular or special meetings in or out of this State.

(c) Unless the articles or bylaws provide otherwise, a board may permit any or all directors to participate in a regular or special meeting by, or conduct the meeting through the use of, any means of communication by which all directors participating may hear each other simultaneously during the meeting. A director participating in a meeting by this means is deemed to be present in person at the meeting.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-821. Action without meeting.

(a) Unless the articles or bylaws provide otherwise, action required or permitted by this chapter to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board. The action must be evidenced by one or more written consents describing the action taken, signed by each director, and included in the minutes filed with the corporate records reflecting the action taken.

(b) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date.

(c) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-822. Call and notice of meetings.

(a) Unless the articles, bylaws, or subsection (c) provides otherwise, regular meetings of the board may be held without notice.

(b) Unless the articles, bylaws, or this chapter provides otherwise, special meetings of the board must be preceded by at least two days' notice to each director of the date, time, and place, but not the purpose, of the meeting.

(c) In corporations without members, a board action to remove a director or to approve a matter that would require approval by the members if the corporation had members, is not valid unless each director is given at least seven days' written notice that the matter will be voted upon at a directors' meeting or unless notice is waived pursuant to Section 33-31-823.

(d) Unless the articles or bylaws provide otherwise, the presiding officer of the board, the president, or at least twenty percent of the directors then in office may call and give notice of a meeting of the board.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-823. Waiver of notice.

(a) A director may waive any notice required by this chapter, the articles, or bylaws. Except as provided in subsection (b), the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or the corporate records.

(b) A director's attendance at or participation in a meeting waives any required notice of the meeting unless the director, upon arriving at the meeting or prior to the vote on a matter not noticed in conformity with this chapter, the articles, or bylaws, objects to lack of notice and does not thereafter vote for or assent to the objected to action.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-824. Quorum and voting.

(a) Except as otherwise provided in this chapter, the articles, or bylaws, a quorum of a board of directors consists of a majority of the directors in office immediately before a meeting begins. In no event may the articles or bylaws authorize a quorum of fewer than the greater of one-third of the number of directors in office or two directors.

(b) If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board unless this chapter, the articles, or bylaws require the vote of a greater number of directors.

(c) A director who is present at a meeting of the board of directors or a committee of the board of directors when corporate action is taken is considered to have assented to the action taken unless:

(1) the director objects at the beginning of the meeting, or promptly upon arrival, to holding the meeting or transacting business at the meeting;

(2) the director votes against the action and the vote is entered in the minutes of the meeting;

(3) the director's dissent or abstention from the action taken is entered in the minutes of the meeting; or

(4) the director delivers written notice of dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting. The right of dissent or abstention is not available to a director who votes in favor of the action.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-825. Committees.

(a) Unless prohibited or limited by the articles or bylaws, a board of directors may create one or more committees of the board and appoint members of the board to serve on them. Each committee shall have two or more directors who serve at the pleasure of the board.

(b) The creation of a committee and appointment of members to it must be approved by the greater of:

(1) a majority of all the directors in office when the action is taken; or

(2) the number of directors required by the articles or bylaws to take action under Section 33-31-824.

(c) Sections 33-31-820 through 33-31-824, which govern meetings, action without meetings, notice and waiver of notice, and quorum and voting requirements of the board, apply to committees of the board and their members as well.

(d) To the extent specified by the board of directors or in the articles or bylaws, each committee of the board may exercise the board's authority under Section 33-31-801.

(e) A committee of the board, however, may not:

(1) authorize distributions;

(2) approve or recommend to members dissolution, merger, or the sale, pledge, or transfer of all or substantially all of the corporation's assets;

(3) select, appoint, or remove directors or fill vacancies on the board or on any of its committees; or

(4) adopt, amend, or repeal the articles or bylaws.

(f) The creation of, delegation of authority to, or action by a committee does not alone constitute compliance by a director with the standards of conduct described in Section 33-31-830.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-830. General standards for directors.

(a) A director shall discharge his duties as a director, including his duties as a member of a committee:

(1) in good faith;

(2) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) in a manner the director reasonably believes to be in the best interests of the corporation.

(b) In discharging his or her duties, a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) one or more officers or employees of the corporation who the director reasonably believes is reliable and competent in the matters presented;

(2) legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence;

(3) a committee of the board of which the director is not a member, as to matters within its jurisdiction, if the director reasonably believes the committee merits confidence; or

(4) in the case of religious corporations, religious authorities and ministers, priests, rabbis, or other persons whose position or duties in the religious organization the director believes justify reliance and confidence and who the director believes is reliable and competent in the matters presented.

(c) A director is not acting in good faith if the director has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d) A director is not liable to the corporation, a member, or any other person for any action taken or not taken as a director, if the director acted in compliance with this section.

(e) A director shall not be deemed to be a trustee with respect to the corporation or with respect to any property held or administered by the corporation, including without limit, property that may be subject to restrictions imposed by the donor or transferror of the property.

(f) An action against a director asserting the director's failure to act in compliance with this section and consequent liability must be commenced before the sooner of (i) three years after the failure complained of or (ii) two years after the harm complained of is, or reasonably should have been, discovered. This limitations period does not apply if the failure to act in compliance with this section has been fraudulently concealed.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-831. Director conflict of interest.

(a) A conflict of interest transaction is a transaction with the corporation in which a director of the corporation has a direct or indirect interest. A conflict of interest transaction is not voidable or the basis for imposing liability on the director if the transaction was fair to the corporation at the time it was entered into or is approved as provided in subsections (b) or (c).

(b) A transaction in which a director of a public benefit or religious corporation has a conflict of interest may be:

(1) authorized, approved, or ratified by the vote of the board of directors or a committee of the board if:

(i) the material facts of the transaction and the director's interest are disclosed or known to the board or committee of the board; and

(ii) the directors approving the transaction in good faith reasonably believe that the transaction is fair to the corporation; or

(2) approved before or after it is consummated by obtaining approval of the:

(i) Attorney General; or

(ii) the circuit court for Richland County in an action in which the Attorney General is joined as a party; or

(c) A transaction in which a director of a mutual benefit corporation has a conflict of interest may be approved if:

(1) the material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board and the board or committee of the board authorized, approved, or ratified the transaction; or

(2) the material facts of the transaction and the director's interest were disclosed or known to the members and they authorized, approved, or ratified the transaction.

(d) For purposes of this section, a director of the corporation has an indirect interest in a transaction if:

(1) another entity in which the director has a material interest or in which the director is a general partner is a party to the transaction; or

(2) another entity of which the director is a director, officer, or trustee is a party to the transaction.

(e) For purposes of subsections (b) and (c) a conflict of interest transaction is authorized, approved, or ratified if it receives the affirmative vote of a majority of the directors on the board or on the committee who have no direct or indirect interest in the transaction, but a transaction may not be authorized, approved, or ratified under this section by a single director. If a majority of the directors on the board who have no direct or indirect interest in the transaction vote to authorize, approve, or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under subsections (b)(1) or (c)(1) if the transaction is otherwise approved as provided in subsection (b) or (c).

(f) For purposes of subsection (c)(2), a conflict of interest transaction is authorized, approved, or ratified by the members if it receives a majority of the votes entitled to be counted under this subsection. Votes cast by or voted under the control of a director who has a direct or indirect interest in the transaction, and votes cast by or voted under the control of an entity described in subsection (d)(1), may not be counted in a vote of members to determine whether to authorize, approve, or ratify a conflict of interest transaction under subsection (c)(2). The vote of these members, however, is counted in determining whether the transaction is approved under other sections of this chapter. A majority of the voting power, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

(g) The articles, bylaws, or a resolution of the board may impose additional requirements on conflict of interest transactions.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-832. Loans or guarantees for directors and officers.

(a) A public benefit or religious corporation may not directly or indirectly lend money to or guarantee the obligation of a director or officer of the corporation.

(b) A mutual benefit corporation may not directly or indirectly lend money to or guarantee the obligation of a director of the corporation unless:

(1) the loan or guarantee is approved by a majority of all classes of members, except the votes of the affected director, if a member, and any votes controlled directly or indirectly by the affected director shall not be counted; or

(2) the corporation's board of directors determines that the loan or guarantee benefits the corporation and either approves the specific loan or guarantee or a general plan authorizing loans and guarantees or either of them; and

(3) the approving action taken pursuant to (1) or (2) is authorized by the corporation's articles or bylaws.

(c) The fact that a loan or guarantee is made in violation of this section does not affect the borrower's liability on the loan.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-833. Liability for unlawful distributions.

(a) Unless a director complies with the applicable standards for conduct described in Section 33-31-830, a director who votes for or assents to a distribution made in violation of this chapter or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating this chapter.

(b) A director held liable for an unlawful distribution under subsection (a) is entitled to contribution:

(1) from every other director who voted for or assented to the distribution without complying with the applicable standards of conduct described in Section 33-31-830; and

(2) from each person who received an unlawful distribution for the amount of the distribution whether or not the person receiving the distribution knew it was made in violation of this chapter.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-834. Immunity from suit.

(a) All directors, trustees, or members of the governing bodies of not-for-profit cooperatives, corporations, associations, and organizations described in subsection (b) are immune from suit arising from the conduct of the affairs of these cooperatives, corporations, associations, or organizations. This immunity from suit is removed when the conduct amounts to wilful, wanton, or gross negligence. Nothing in this section may be construed to grant immunity to the not-for-profit cooperatives, corporations, associations, or organizations.

(b) Subsection (a) applies to the following:

(1) electric cooperatives organized under Chapter 49, Title 33;

(2) not-for-profit corporations, associations, and organizations, as recognized in and exempted from taxation under Federal Income Tax Code Section 501(c)(3), (c)(6), or (c)(12).

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-840. Required officers.

(a) Unless otherwise provided in the articles or bylaws, a corporation shall have a president, a secretary, a treasurer, and such other officers as are appointed by the board.

(b) The bylaws or the board shall delegate to one of the officers responsibility for preparing minutes of the directors' and members' meetings and for authenticating records of the corporation.

(c) The same individual may simultaneously hold more than one office in a corporation.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-841. Duties and authority of officers.

Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties and authority prescribed in a resolution of the board or by direction of an officer authorized by the board to prescribe the duties and authority of other officers.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-842. Standards of conduct for officers.

(a) An officer with discretionary authority shall discharge his duties under that authority:

(1) in good faith;

(2) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) in a manner the officer reasonably believes to be in the best interests of the corporation, and its members, if any.

(b) In discharging his duties, an officer is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) one or more officers or employees of the corporation who the officer reasonably believes to be reliable and competent in the matters presented;

(2) legal counsel, public accountants, or other persons as to matters the officer reasonably believes are within the person's professional or expert competence; or

(3) in the case of religious corporations, religious authorities and ministers, priests, rabbis, or other persons whose position or duties in the religious organization the officer believes justify reliance and confidence and who the officer believes to be reliable and competent in the matters presented.

(c) An officer is not acting in good faith if the officer has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (b) unwarranted.

(d) An officer is not liable to the corporation, any member, or other person for any action taken or not taken as an officer, if the officer acted in compliance with this section.

(e) An action against an officer asserting the officer's failure to act in compliance with this section and consequent liability must be commenced before the sooner of (i) three years after the failure complained of or (ii) two years after the harm complained of is, or reasonably should have been, discovered. This limitations period does not apply if the failure to act in compliance with this section has been fraudulently concealed.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-843. Resignation and removal of officers.

(a) An officer may resign at any time by delivering notice to the corporation. A resignation is effective when the notice is effective unless the notice specifies a future effective date. If a resignation is made effective at a future date and the corporation accepts the future effective date, its board of directors may fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date.

(b) A board may remove an officer at any time with or without cause.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-844. Contract rights of officers.

(a) The appointment of an officer does not itself create contract rights.

(b) An officer's removal does not affect the officer's contract rights, if any, with the corporation. An officer's resignation does not affect the corporation's contract rights, if any, with the officer.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-850. Definitions.

In this subarticle:

(1) "Corporation" includes any domestic or foreign predecessor entity of a corporation in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

(2) "Director" means an individual who is or was a director of a corporation or an individual who, while a director of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, employee, or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise. A director is considered to be serving an employee benefit plan at the corporation's request if the director's duties to the corporation also impose duties on, or otherwise involve services by, the director to the plan or to participants in or beneficiaries of the plan. "Director" includes, unless the context requires otherwise, the estate or personal representative of a director.

(3) "Expenses" include counsel fees.

(4) "Liability" means the obligation to pay a judgment, settlement, penalty, fine, including an excise tax assessed with respect to an employee benefit plan, or reasonable expenses actually incurred with respect to a proceeding.

(5) "Official capacity" means: (i) when used with respect to a director, the office of director in a corporation; and (ii) when used with respect to an individual other than a director, as contemplated in Section 33-31-856, the office in a corporation held by the officer or the employment or agency relationship undertaken by the employee or agent on behalf of the corporation. "Official capacity" does not include service for any other foreign or domestic business or nonprofit corporation or any partnership, joint venture, trust, employee benefit plan, or other enterprise.

(6) "Party" includes an individual who was, is, or is threatened to be made a named defendant or respondent in a proceeding.

(7) "Proceeding" means a threatened, pending, or completed action, suit, or proceeding whether civil, criminal, administrative, or investigative and whether formal or informal.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-851. Authority to indemnify.

(a) Except as provided in subsection (d), a corporation may indemnify an individual made a party to a proceeding because the individual is or was a director against liability incurred in the proceeding if the individual:

(1) conducted himself in good faith; and

(2) reasonably believed:

(i) in the case of conduct in his official capacity with the corporation, that his conduct was in its best interests; and

(ii) in all other cases, that his conduct was at least not opposed to its best interests; and

(3) in the case of a criminal proceeding, had no reasonable cause to believe his conduct was unlawful.

(b) A director's conduct with respect to an employee benefit plan for a purpose the director reasonably believed to be in the interests of the participants in and beneficiaries of the plan is conduct that satisfies the requirements of subsection (a)(2)(ii).

(c) The termination of a proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent is not, of itself, determinative that the director did not meet the standard of conduct described in this section.

(d) A corporation may not indemnify a director under this section:

(1) in connection with a proceeding by or in the right of the corporation in which the director was adjudged liable to the corporation; or

(2) in connection with any other proceeding charging improper personal benefit to the director, whether or not involving action in his official capacity, in which the director was adjudged liable on the basis that personal benefit was improperly received by the director.

(e) Indemnification permitted under this section in connection with a proceeding by or in the right of the corporation is limited to reasonable expenses incurred in connection with the proceeding.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-852. Mandatory indemnification.

Unless limited by its articles of incorporation, a corporation shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of a proceeding to which the director was a party because he is or was a director of the corporation against reasonable expenses actually incurred by the director in connection with the proceeding.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-853. Advances for expenses.

(a) A corporation may pay for or reimburse the reasonable expenses incurred by a director who is a party to a proceeding in advance of final disposition of the proceeding if:

(1) the director furnishes the corporation a written affirmation of his good faith belief that he has met the standards of conduct described in Section 33-31-851;

(2) the director furnishes the corporation a written undertaking, executed personally or on the director's behalf, to repay the advance if it is ultimately determined that the director did not meet the standard of conduct; and

(3) a determination is made that the facts then known to those making the determination would not preclude indemnification under this chapter.

(b) The undertaking required by subsection (a)(2) must be an unlimited general obligation of the director but need not be secured and may be accepted without reference to financial ability to make repayment.

(c) Determinations and authorizations of payments under this section must be made in the manner specified in Section 33-31-855.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-854. Court-ordered indemnification.

Unless limited by a corporation's articles of incorporation, a director of the corporation who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. On receipt of an application, the court after giving any notice the court considers necessary may order indemnification in the amount it considers proper if it determines:

(1) the director is entitled to mandatory indemnification under Section 33-31-852, in which case the court also shall order the corporation to pay the director's reasonable expenses incurred to obtain court-ordered indemnification; or

(2) the director is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, whether or not the director met the standard of conduct set forth in Section 33-31-851(a) or was adjudged liable as described in Section 33-31-851(d), but if the director was adjudged so liable indemnification is limited to reasonable expenses incurred.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-855. Determination and authorization of indemnification.

(a) A corporation may not indemnify a director under Section 33-31-851 unless authorized in the specific case after a determination has been made that indemnification of the director is permissible in the circumstances because the director has met the standard of conduct set forth in Section 33-31-851.

(b) The determination must be made:

(1) by the board of directors by majority vote of a quorum consisting of directors not at the time parties to the proceeding;

(2) if a quorum cannot be obtained under item (1), by majority vote of a committee duly designated by the board of directors, in which designation directors who are parties may participate, consisting solely of two or more directors not at the time parties to the proceeding;

(3) by special legal counsel:

(i) selected by the board of directors or its committee in the manner prescribed in item (1) or (2); or

(ii) if a quorum of the board cannot be obtained under item (1) and a committee cannot be designated under item (2), selected by majority vote of the full board, in which selection directors who are parties may participate; or

(4) by the members of a mutual benefit corporation.

Directors who are at the time parties to the proceeding may not vote on the determination.

(c) Authorization of indemnification and evaluation as to reasonableness of expenses must be made in the same manner as the determination that indemnification is permissible, except that if the determination is made by special legal counsel, authorization of indemnification and evaluation as to reasonableness of expenses must be made by those entitled under subsection (b)(3) to select counsel.

(d) A director of a public benefit corporation may not be indemnified until twenty days after the effective date of written notice to the Attorney General of the proposed indemnification.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-856. Indemnification of officers, employees, and agents.

Unless limited by a corporation's articles of incorporation:

(1) an officer of the corporation who is not a director is entitled to mandatory indemnification under Section 33-31-852 and is entitled to apply for court-ordered indemnification under Section 33-31-854 in each case, to the same extent as a director;

(2) the corporation may indemnify and advance expenses under this chapter to an officer, employee, or agent of the corporation who is not a director to the same extent as to a director; and

(3) a corporation also may indemnify and advance expenses to an officer, employee, or agent who is not a director to the extent, consistent with public policy, that may be provided by its articles of incorporation, bylaws, general or specific action of its board of directors, or contract.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-857. Insurance.

A corporation may purchase and maintain insurance on behalf of an individual who is or was a director, officer, employee, or agent of the corporation, or who, while a director, officer, employee, or agent of the corporation, is or was serving at the request of the corporation as a director, officer, partner, trustee, employee, or agent of another foreign or domestic business or nonprofit corporation, partnership, joint venture, trust, employee benefit plan, or other enterprise, against liability asserted against or incurred by him in that capacity or arising from his status as a director, officer, employee, or agent, whether or not the corporation would have power to indemnify the person against the same liability under Section 33-31-851 or 33-31-852.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-858. Application of article.

(a) A provision treating a corporation's indemnification of or advance for expenses to directors that is contained in its articles of incorporation, bylaws, a resolution of its members or board of directors, or in a contract or otherwise, is valid only if and to the extent the provision is consistent with this subchapter. If articles of incorporation limit indemnification or advance for expenses, indemnification and advance for expenses are valid only to the extent consistent with the articles.

(b) This chapter does not limit a corporation's power to pay or reimburse expenses incurred by a director in connection with appearing as a witness in a proceeding at a time when the director has not been made a named defendant or respondent to the proceeding.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1001. Authority to amend articles of incorporation.

(a) A corporation may amend its articles of incorporation to add or change a provision that is required or permitted in the articles or to delete a provision not required in the articles. Whether a provision is required or permitted in the articles is determined as of the effective date of the amendment.

(b) A corporation either designated on the records of the Office of the Secretary of State as a public benefit or religious corporation, or which qualifies as such pursuant to Section 33-31-1707, may amend or restate its articles of incorporation so that it becomes designated as a mutual benefit corporation only if notice, including a copy of the proposed amendment or restatement, has been delivered to the Attorney General at least twenty days before consummation of the amendment or restatement.

(c) Except as provided in Section 33-31-611(c), a member of the corporation does not have a vested property right resulting from any provision in the articles of incorporation or bylaws.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1002. Amendment of articles by directors.

(a) Unless the articles provide otherwise, a corporation's board of directors may adopt one or more amendments to the corporation's articles without member approval:

(1) to extend the duration of the corporation if it was incorporated at a time when limited duration was required by law;

(2) to delete the names and addresses of the initial directors;

(3) to delete the name and address of the initial registered agent or registered office, if a statement of change is on file with the Secretary of State;

(4) to change the corporate name by substituting the word "corporation", "incorporated", "company", "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd.", for a similar word or abbreviation in the name, or by adding, deleting, or changing a geographical attribution to the name; or

(5) to make any other change expressly permitted by this chapter to be made by director action;

(6) with respect to a corporation incorporated before the effective date of this chapter, to include, consistent with its purpose, a statement of whether the corporation is a public benefit, mutual benefit, or religious corporation.

(b) If a corporation has no members, or has no members entitled to vote on the amendment to the articles, its incorporators, until directors are chosen, and thereafter its board of directors, may adopt one or more amendments to the corporation's articles subject to any approval required pursuant to Section 33-31-1030. The corporation shall provide notice of any meeting at which an amendment is to be voted upon. The notice must be in accordance with Section 33-31-822(c). The notice also must state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the articles and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. The amendment must be approved by a majority of the directors in office at the time the amendment is adopted.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1003. Amendment of articles by directors and members.

(a) If the corporation has members entitled to vote on the amendment, unless this chapter, the articles, or bylaws require a greater vote or voting by class, an amendment to a corporation's articles to be adopted must be approved:

(1) by the board if the corporation is a public benefit or religious corporation and the amendment does not relate to the number of directors, the composition of the board, the term of office of directors, or the method or way in which directors are elected or selected;

(2) except as provided in Section 33-31-1002(a), by the members by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) in writing by any person or persons whose approval is required by a provision of the articles authorized by Section 33-31-1030.

(b) If the board or the members seek to have the amendment approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in writing in accordance with Section 33-31-205. The notice must state that the purpose, or one of the purposes, of the meeting is to consider the proposed amendment and contain or be accompanied by a copy or summary of the amendment.

(c) If the board or the members seek to have the amendment approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1004. Class voting by members on amendments.

(a) The members of a class in a public benefit corporation are entitled to vote as a class on a proposed amendment to the articles if the amendment would change the rights of that class as to voting in a manner different than such amendment affects another class or members of another class.

(b) The members of a class in a mutual benefit corporation are entitled to vote as a class on a proposed amendment to the articles if the amendment would:

(1) affect the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer of membership in a manner different than such amendment would affect another class;

(2) change the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer of membership in a manner different than such amendment would affect another class;

(3) increase or decrease the number of memberships authorized for that class;

(4) increase the number of memberships authorized for another class;

(5) effect an exchange, reclassification, or termination of the memberships of that class; or

(6) authorize a new class of memberships.

(c) The members of a class of a religious corporation are entitled to a vote as a class on a proposed amendment to the articles only if a class vote is provided for in the articles or bylaws.

(d) If a class is to be divided into two or more classes as a result of an amendment to the articles of a public benefit or mutual benefit corporation, the amendment must be approved by the members of each class that would be created by the amendment.

(e) Except as provided in the articles or bylaws of a religious corporation, if a class vote is required to approve an amendment to the articles of a corporation, the amendment must be approved by the members of the class by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(f) A class of members of a public benefit or mutual benefit corporation is entitled to the voting rights granted by this section although the articles and bylaws provide that the class may not vote on the proposed amendment.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1005. Articles of amendment.

A corporation amending its articles shall deliver to the Secretary of State articles of amendment setting forth:

(1) the name of the corporation;

(2) the text of each amendment adopted;

(3) the date of each amendment's adoption;

(4) if approval of members was not required, a statement to that effect and a statement that the amendment was approved by a sufficient vote of the board of directors or incorporators;

(5) if approval by members was required:

(i) the designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the amendment, and number of votes of each class indisputably voting on the amendment; and

(ii) either the total number of votes cast for and against the amendment by each class entitled to vote separately on the amendment or the total number of undisputed votes cast for the amendment by each class and a statement that the number cast for the amendment by each class was sufficient for approval by that class;

(6) if approval of the amendment by some person or persons other than the members, the board, or the incorporators is required pursuant to Section 33-31-1030, a statement that the approval was obtained;

(7) if an amendment provides for an exchange, reclassification, or cancellation of memberships, provisions for implementing the amendment if not contained in the amendment itself must be included in the articles.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1006. Restated articles of incorporation.

(a) A corporation's board of directors may restate its articles of incorporation with or without approval by members or any other person.

(b) The restatement may include one or more amendments to the articles. If the restatement includes an amendment requiring approval by the members or any other person, it must be adopted as provided in Section 33-31-1003.

(c) If the restatement includes an amendment requiring approval by members, the board must submit the restatement to the members for their approval.

(d) If the board seeks to have the restatement approved by the members at the membership meeting, the corporation shall notify each of its members of the proposed membership meeting in writing in accordance with Section 33-31-705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles.

(e) If the board seeks to have the restatement approved by the members by written ballot or written consent, the material soliciting the approval shall contain or be accompanied by a copy or other change it would make in the articles.

(f) A restatement requiring approval by the members must be approved by the same vote as an amendment to articles under Section 33-31-1003.

(g) If the restatement includes an amendment requiring approval pursuant to Section 33-31-1030, the board must submit the restatement for such approval.

(h) A corporation restating its articles shall deliver to the Secretary of State articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate setting forth:

(1) whether the restatement contains an amendment to the articles requiring approval by the members or any other person other than the board of directors and, if it does not, that the board of directors adopted the restatement; or

(2) if the restatement contains an amendment to the articles requiring approval by the members, the information required by Section 33-31-1005; and

(3) if the restatement contains an amendment to the articles requiring approval by a person whose approval is required pursuant to Section 33-31-1030, a statement that the approval was obtained.

(i) Duly adopted restated articles of incorporation supersede the original articles of incorporation and all amendments to them.

(j) The Secretary of State may certify restated articles of incorporation, as the articles of incorporation currently in effect, without including the certificate information required by subsection (h).

(k) If the restatement provides for an exchange, reclassification, or cancellation of memberships, provisions for implementing the restatement if not contained in the restatement itself must be included in the restated articles.

(l) Restated articles of incorporation shall include all statements required to be included in original articles of incorporation except that no statement is required to be made with respect to the names and addresses of the incorporators or the initial or present registered office or agent.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1007. Amendment pursuant to judicial reorganization.

(a) A corporation's articles may be amended without board approval or approval by the members or approval required pursuant to Section 33-31-1030 to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the articles after amendment contain only provisions required or permitted by Section 33-31-202.

(b) A corporation's articles may be amended in a proceeding brought by the Attorney General in the court of common pleas for Richland County to correct the statement in the articles of incorporation with regard to whether the corporation is a public benefit or mutual benefit corporation or, subject to the provisions of Section 33-31-180, a religious corporation.

(c) Any individual designated by the court shall deliver to the Secretary of State articles of amendment setting forth:

(1) the name of the corporation;

(2) the text of each amendment approved by the court;

(3) the date of the court's order or decree approving the articles of amendment;

(4) the title of the reorganization proceeding in which the order or decree was entered; and

(5) a statement that the court had jurisdiction of the proceeding under federal statute.

(d) Subsection (a) does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1008. Effect of amendment and restatement.

An amendment to articles of incorporation does not affect a cause of action existing against or in favor of the corporation, a proceeding to which the corporation is a party, any requirement or limitation imposed upon the corporation, or any property held by it by virtue of any trust upon which such property is held by the corporation or the existing rights of persons other than members of the corporation. An amendment changing a corporation's name does not abate a proceeding brought by or against the corporation in its former name.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1020. Amendment of bylaws by directors.

If a corporation has no members, or has no members entitled to vote on an amendment to the bylaws its incorporators, until directors have been chosen, and thereafter its board of directors, may adopt one or more amendments to the corporation's bylaws subject to any approval required pursuant to Section 33-31-1030. The corporation shall provide notice of any meeting of directors at which an amendment is to be approved. The notice shall be in accordance with Section 33-31-822(c). The notice also must state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the bylaws and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. The amendment must be approved by a majority of the directors in office at the time the amendment is adopted.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1021. Amendment of the bylaws by directors and members.

(a) A corporation's board of directors may amend or repeal the corporation's bylaws unless:

(1) the articles of incorporation or this chapter reserves this power exclusively to the members in whole or part or requires the consent of someone pursuant to Section 33-31-1030; or

(2) the members in adopting, amending, or repealing a particular bylaw provide expressly that the board of directors may not adopt, amend, or repeal that bylaw or any bylaw on that subject.

(b) A corporation's members may amend or repeal the corporation's bylaws even though the bylaws also may be amended or repealed by its board of directors.

(c) A notice of a meeting for members at which bylaws are to be adopted, amended, or repealed shall state that the purpose, or one of the purposes, of the meeting is to consider the adoption, amendment, or repeal of bylaws and contain or be accompanied by a copy or summary of the proposal.

(d) Unless otherwise provided in the articles, an amendment to the bylaws which relates solely to the dues required for membership and which establishes or changes an amount for, or method of computation of, dues, must be approved by the members.

HISTORY: 1994 Act No. 384, Section 1, eff May 10, 1994.



SECTION 33-31-1022. Class voting on bylaw amendment by members.

(a) The members of a class in a public benefit corporation are entitled to vote as a class on a proposed amendment to the bylaws if the amendment would change the rights of that class as to voting in a manner different than such amendment affects another class or members of another class.

(b) The members of a class in a mutual benefit corporation are entitled to vote as a class on a proposed amendment to the bylaws if the amendment would:

(1) affect the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer of membership in a manner different than such amendment would affect another class;

(2) change the rights, privileges, preferences, restrictions, or conditions of that class as to voting, dissolution, redemption, or transfer of membership in a manner different than such amendment would affect another class;

(3) increase or decrease the number of memberships authorized for that class;

(4) increase the number of memberships authorized for another class;

(5) effect an exchange, reclassification, or termination of the memberships of that class; or

(6) authorize a new class of memberships.

(c) The members of a class of a religious corporation are entitled to a vote as a class on a proposed amendment to the bylaws only if a class vote is provided for in the articles or bylaws.

(d) If a class is to be divided into two more classes as a result of an amendment to the bylaws of a public benefit or mutual benefit corporation, the amendment must be approved by the members of each class that would be created by the amendment.

(e) If a class vote is required to approve an amendment to the bylaws, the amendment must be approved by the members of the class by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(f) A class of members is entitled to the voting rights granted by this section although the articles and bylaws provide that the class may not vote on the proposed amendment.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1023. Bylaw increasing quorum or voting requirement for members.

(a) The members may adopt or amend a bylaw that fixes a greater quorum or voting requirement for the members, or any class of members, than is required by this chapter. The adoption or amendment of a bylaw that adds, changes, or deletes a greater quorum or voting requirement for members, if required, must be approved as provided in Section 33-31-1030 and must meet the same quorum requirement and be adopted by the same vote and class vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

(b) A bylaw that fixes a greater quorum or voting requirement for members under subsection (a) may not be adopted, amended, or repealed by the board of directors.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1024. Bylaw increasing quorum or voting requirement for directors.

(a) Subject to any additional approval required by Section 33-31-1030, a bylaw that fixes a greater quorum or voting requirement for the board of directors may be amended or repealed:

(1) if originally adopted by the members, only by the members;

(2) if originally adopted by the board of directors, either by the members or by the board of directors.

(b) A bylaw adopted or amended by the members that fixes a greater quorum or voting requirement for the board of directors may provide that it may be amended or repealed, subject to any additional approval required by Section 33-31-1030, only by a specified vote of either the members or the board of directors.

(c) Action by the board of directors under subsection (a)(2) to adopt or amend a bylaw that changes the quorum or voting requirement for the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is greater.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1030. Approval of the articles of incorporation and bylaws by third persons.

The articles of only a religious corporation or public benefit corporation may require an amendment to the articles or bylaws to be approved in writing by a specified person or persons other than the board. The article provision may be amended only with the approval in writing of such person.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1031. Amendment terminating members or redeeming or canceling memberships.

(a) An amendment to the articles or bylaws of a public benefit or mutual benefit corporation that would terminate all members or a class of members or redeem or cancel all memberships or a class of memberships must meet the requirements of this chapter.

(b) Before adopting a resolution proposing the amendment, the board of a mutual benefit corporation shall give notice of the general nature of the amendment to the members.

(c) After adopting a resolution proposing such an amendment, the notice to members proposing the amendment shall include one statement of up to five hundred words opposing the proposed amendment if the statement is submitted by any five members or members having three percent or more of the voting power, whichever is less, not later than twenty days after the board has voted to submit the amendment to the members for their approval. In public benefit corporations, the production and mailing costs must be paid by the requesting members. In mutual benefit corporations, the production and mailing costs must be paid by the corporation.

(d) Any such amendment must be approved by the members by two-thirds of the votes cast by each class.

(e) The provisions of Section 33-31-621 do not apply to any amendment meeting the requirements of this chapter.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1101. Approval of plan of merger.

(a) Subject to the limitations set forth in Section 33-31-1102, one or more nonprofit corporations may merge with:

(1) a business or nonprofit corporation, and one or more business corporations may merge with a nonprofit corporation to the extent authorized in Section 33-11-101, if the plan of merger is approved as provided in Section 33-31-1103;

(2) a limited liability company, domestic or foreign;

(3) a partnership, domestic or foreign; or

(4) a limited partnership, domestic or foreign.

(b) The plan of merger must include:

(1) the name of each entity planning to merge and the name of the surviving entity into which each plans to merge;

(2) the terms and conditions of the planned merger;

(3) the manner and basis, if any, of converting the members of each public benefit or religious corporation into members of the surviving entity;

(4) if the merger involves a mutual benefit corporation, the manner and basis, if any, of converting membership of each merging entity into membership, obligations, or securities of the surviving entity or into cash or other property in whole or part.

(c) The plan of merger may set forth:

(1) any amendments to the articles of incorporation or bylaws of the surviving entity to be effected by the planned merger; and

(2) other provisions relating to the planned merger.

HISTORY: 1994 Act No. 384, Section 1; 2004 Act No. 221, Section 25.



SECTION 33-31-1102. Limitations on mergers by public benefit or religious corporations.

(a) Without the prior approval of the court of common pleas of Richland County in a proceeding in which the Attorney General has been given written notice, a public benefit or religious corporation may merge only with:

(1) a public benefit or religious corporation;

(2) a foreign corporation that would qualify under this chapter as a public benefit or religious corporation;

(3) a foreign or domestic business; mutual benefit corporation; or a corporation chartered directly by special act of the General Assembly, a city, county, or other governmental unit other than the Secretary of State, provided the public benefit or religious corporation is the surviving corporation and continues to be a public benefit or religious corporation after the merger; or,

(4) a foreign or domestic business or mutual benefit corporation, provided that:

(i) on or before the effective date of the merger, assets with a value equal to the greater of the fair market value of the net tangible and intangible assets, including goodwill, of the public benefit corporation or religious corporation or the fair market value of the public benefit corporation or religious corporation if it were to be operated as a business concern are transferred or conveyed to one or more persons who would have received its assets under Section 33-31-1406(a)(5) and (6) had it dissolved;

(ii) it shall return, transfer, or convey any assets held by it upon condition requiring return, transfer, or conveyance, which condition occurs by reason of the merger, in accordance with such condition; and

(iii) the merger is approved by a majority of directors of the public benefit or religious corporation who are not and will not become members or shareholders in or officers, employees, agents, or consultants of the surviving corporation.

(b) At least twenty days before consummation of a merger of a public benefit corporation or a religious corporation pursuant to subsection (a)(4), notice, including a copy of the proposed plan of merger, must be delivered to the Attorney General.

(c) No member of a public benefit or religious corporation may receive or keep anything as a result of a merger other than a membership or membership in the surviving public benefit or religious corporation.

(d) Where approval or consent is required by this section, it must be given if the transaction is consistent with the purposes of the public benefit or religious corporation or is otherwise in the public interest.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1103. Action on plan by board, members, and third persons.

(a) Unless this chapter, the articles, or bylaws require a greater vote or voting by class, a plan of merger to be adopted must be approved:

(1) by the board;

(2) by the members, if any, by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) in writing by any person whose approval is required by a provision of the articles authorized by Section 33-31-1030 for an amendment to the articles or bylaws.

(b) If the corporation does not have members, or does not have members entitled to vote on the merger, the merger must be approved by a majority of the directors in office at the time the merger is approved. In addition, the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with Section 33-31-822(c). The notice also must state that the purpose, or one of the purposes, of the meeting is to consider the proposed merger.

(c) If the board seeks to have the plan approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with Section 33-31-705. The notice also must state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger and contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles and bylaws that will be in effect immediately after the merger takes effect.

(d) If the board seeks to have the plan approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles and bylaws that will be in effect immediately after the merger takes effect.

(e) Approval by a class of members is required on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation or bylaws, would entitle the class of members to vote as a class on the proposed amendment under Section 33-31-1004 or 33-31-1022. The plan is approved by a class of members by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

(f) After a merger is adopted, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights, without further action by members or other persons who approved the plan in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the board of directors.

(g) A plan of merger involving either a public benefit or mutual benefit corporation that would terminate all members or any class of members or redeem or cancel all memberships or any class of memberships must meet all the requirements of this chapter and specifically this subsection (g):

(i) Before adopting a resolution proposing a plan of merger, the board of a mutual benefit corporation shall give notice of the general nature of the amendment to the members.

(ii) After adopting a resolution proposing such a plan of merger, the notice to members proposing the merger shall include one statement of up to five hundred words opposing the proposed plan of merger if the statement is submitted by any five members or members having three percent or more of the voting power, whichever is less, not later than twenty days after the board has voted to submit such to the members for their approval. In public benefit corporations, the production and mailing costs must be paid by the requesting members. In mutual benefit corporations, the production and mailing costs must be paid by the corporation.

(iii) Any such plan of merger must be approved by the members by two-thirds of the votes cast by each class.

(iv) The provisions of Section 33-31-621 do not apply to any amendment meeting the requirements of this chapter.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1104. Articles of merger.

After a plan of merger is approved by the board of directors of each merging corporation and if required by Section 33-31-1103 by the members and any other persons, the surviving corporation shall deliver to the Secretary of State articles of merger setting forth:

(1) the plan of merger;

(2) if approval of members was not required, a statement to that effect and a statement that the plan was approved by a sufficient vote of the board of directors of each corporation;

(3) if approval by the members of one or more corporations was required:

(i) the designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the plan, and number of votes of each class indisputably voting on the plan; and

(ii) either the total number of votes cast for and against the plan by each class entitled to vote separately on the plan or the total number of undisputed votes cast for the plan by each class and a statement that the number cast for the plan by each class was sufficient for approval by that class;

(4) If approval of the plan by some person or persons other than the members of the board is required pursuant to Section 33-31-1103(a)(3), a statement that the approval was obtained;

(5) Unless a delayed effective date is specified, a merger takes effect when the articles of merger are filed.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1105. Effect of merger.

When a merger takes effect:

(1) every other corporation party to the merger merges into the surviving corporation and the separate existence of every corporation except the surviving corporation ceases;

(2) the title to all real estate and other property owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment, subject to any and all conditions to which the property was subject before the merger;

(3) the surviving corporation has all liabilities and obligations of each corporation party to the merger;

(4) a proceeding pending against a corporation party to the merger may be continued as if the merger did not occur or the surviving corporation may be substituted in the proceeding for the corporation whose existence ceased;

(5) the articles of incorporation and bylaws of the surviving corporation are amended to the extent provided in the plan of merger; and

(6) the memberships or shares of each nonprofit or business corporation party to the merger that are to be converted into memberships, obligations, shares or other securities of the surviving or any other corporation or into cash or the other property are converted and the former holders of the memberships or shares are entitled only to the rights provided in the articles of merger.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1106. Merger with foreign corporation.

(a) Except as provided in Section 33-31-1102, one or more foreign business or nonprofit corporations may merge with one or more domestic nonprofit corporations if:

(1) the merger is permitted by the law of the state or country under whose law each foreign corporation is incorporated and each foreign corporation complies with that law in effecting the merger;

(2) the foreign corporation complies with Section 33-31-1104 if it is the surviving corporation of the merger; and

(3) each domestic nonprofit corporation complies with the applicable provisions of Sections 33-31-1101 through 33-31-1103 and, if it is the surviving corporation of the merger, with Section 33-31-1104.

(b) Upon the merger taking effect, the surviving foreign business or nonprofit corporation is deemed to have irrevocably appointed the Secretary of State as its agent for service of process in any proceeding brought against it.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1107. Bequests, devises, and gifts not affected by merger.

Any bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance, that is made to a constituent corporation and that takes effect or remains payable after the merger, inures to the surviving corporation unless the will or other instrument otherwise specifically provides.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1201. Sale of assets in regular course of activities and mortgage of assets.

(a) A corporation, on the terms and conditions and for the consideration determined by the board of directors, may:

(1) sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property in the usual and regular course of its activities; or

(2) mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of its property whether or not in the usual and regular course of its activities.

(b) Unless the articles require it, approval of the members or any other person of a transaction described in subsection (a) is not required.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1202. Sale of assets other than in regular course of activities.

(a) A corporation may sell, lease, exchange, or otherwise dispose of all, or substantially all, of its property, with or without the goodwill, other than in the usual and regular course of its activities on the terms and conditions and for the consideration determined by the corporation's board if the proposed transaction is authorized by subsection (b).

(b) Unless this chapter, the articles, or bylaws, require a greater vote or voting by class, the proposed transaction to be authorized must be approved:

(1) by the board;

(2) by the members by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) in writing by any person whose approval is required by a provision of the articles authorized by Section 33-31-1030 for an amendment to the articles or bylaws.

(c) If the corporation does not have members, or does not have members entitled to vote on the transaction, the transaction must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of any directors' meeting at which such approval is to be obtained in accordance with Section 33-31-822(c). The notice also must state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

(d) If the corporation seeks to have the transaction approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with Section 33-31-705. The notice also must state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

(e) If the board needs to have the transaction approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of a description of the transaction.

(f) A public benefit or religious corporation must give written notice to the Attorney General twenty days before it sells, leases, exchanges, or otherwise disposes of all, or substantially all, of its property if the transaction is not in the usual and regular course of its activities unless the Attorney General has given the corporation a written waiver of this subsection.

(g) After a sale, lease, exchange, or other disposition of property is authorized, the transaction may be abandoned, subject to any contractual rights, without further action by the members or any other person who approved the transaction in accordance with the procedure set forth in the resolution proposing the transaction or, if none is set forth, in the manner determined by the board of directors.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1301. Prohibited distributions.

Except as authorized by Section 33-31-1302, a corporation may not make any distributions.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1302. Authorized distributions.

(a) A mutual benefit corporation may purchase its memberships if after the purchase is completed:

(1) the corporation would be able to pay its debts as they become due in the usual course of its activities; and

(2) the corporation's total assets would at least equal the sum of its total liabilities.

(b) Corporations may make distributions upon dissolution in conformity with Sections 33-31-1401 through 33-31-1440 of this chapter.

(c) The board of directors may base a determination that a distribution is not prohibited under subsection (a) either on financial statements prepared on the basis of accounting practices and principals that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1401. Dissolution by incorporators.

(a) The incorporators of a corporation that has no members and that does not yet have initial directors, upon written consents signed by a majority of the incorporators, or through a vote of a majority of the incorporators at a meeting of the incorporators, subject to any approval required by the articles or bylaws, may dissolve the corporation by delivering to the Secretary of State articles of dissolution.

(b) The incorporators in approving dissolution shall adopt a plan of dissolution indicating to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1402. Dissolution by directors, members, and third persons.

(a) Unless this chapter, the articles, or bylaws require a greater vote or voting by class, dissolution is authorized if it is approved:

(1) by the board;

(2) by the members, if any, by two-thirds of the votes cast or a majority of the voting power, whichever is less; and

(3) in writing by any person whose approval is required by a provision of the articles authorized by Section 33-31-1030 for an amendment to the articles or bylaws.

(b) If the corporation does not have members or has no members entitled to vote on dissolution, dissolution must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of any directors' meeting at which approval is to be obtained in accordance with Section 33-31-822(c). The notice also must state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(c) If the board seeks to have dissolution approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with Section 33-31-705. The notice also must state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

(d) If the board seeks to have dissolution approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan of dissolution.

(e) The plan of dissolution shall indicate to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.

(f) Before the Secretary of State may accept for filing articles of dissolution of an existing nonprofit organization executed by a person authorized by this section to take such action either in his own right under appropriate authority or on behalf of the board or other entity or group, the Secretary of State shall require this person to attach an affidavit to the filing when the person under oath subject to a penalty of perjury certifies that he holds the requisite authority to take such action.

HISTORY: 1994 Act No. 384, Section 1; 2010 Act No. 220, Section 1, eff June 8, 2010.



SECTION 33-31-1403. Notices to the Attorney General.

(a) A nonprofit organization shall give the Attorney General written notice that it intends to dissolve at or before the time it delivers articles of dissolution to the Secretary of State. The notice shall include a copy or summary of the plan of dissolution. The nonprofit organization shall submit to the Secretary of State copies of all documents provided to the Attorney General at the time of the filing of the articles of dissolution.

(b) No assets may be transferred or conveyed by a public benefit or religious corporation as part of the dissolution process until twenty days after it has given the written notice required by subsection (a) to the Attorney General or until the Attorney General has consented in writing to the dissolution, or indicated in writing that he will take no action in respect to the transfer or conveyance, whichever is earlier.

(c) When all or substantially all of the assets of a public benefit corporation have been transferred or conveyed following approval of dissolution, the board shall deliver to the Attorney General a list showing those, other than creditors, to whom the assets were transferred or conveyed. The list shall indicate the addresses of each person, other than creditors, who received assets and indicate what assets each received.

HISTORY: 1994 Act No. 384, Section 1; 2010 Act No. 220, Section 2, eff June 8, 2010.



SECTION 33-31-1404. Articles of dissolution.

(a) At any time after dissolution is authorized, the corporation may dissolve by delivering to the Secretary of State articles of dissolution setting forth:

(1) the name of the corporation;

(2) the date dissolution was authorized;

(3) a statement that dissolution was approved by a sufficient vote of the board, or incorporators if dissolution is pursuant to Section 33-31-1401;

(4) if approval of members was not required, a statement to that effect and a statement that dissolution was approved by a sufficient vote of the board of directors or incorporators;

(5) if approval by members was required:

(i) the designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on dissolution, and number of votes of each class indisputably voting on dissolution; and

(ii) either the total number of votes cast for and against dissolution by each class entitled to vote separately on dissolution or the total number of undisputed votes cast for dissolution by each class and a statement that the number cast for dissolution by each class was sufficient for approval by that class;

(6) if approval of dissolution by some person or persons other than the members, the board, or the incorporators is required pursuant to Section 33-31-1402(a)(3), a statement that the approval was obtained; and

(7) if the corporation is a public benefit or religious corporation, that the notice to the Attorney General required by Section 33-31-1403(a) has been given.

(b) A corporation is dissolved upon the effective date of its articles of dissolution.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1405. Revocation of dissolution.

(a) A corporation may revoke its dissolution within one hundred twenty days of its effective date.

(b) Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board of directors alone, in which event the board of directors may revoke the dissolution without action by the members or any other person.

(c) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the Secretary of State for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that set forth:

(1) the name of the corporation;

(2) the effective date of the dissolution that was revoked;

(3) the date that the revocation of dissolution was authorized;

(4) if the corporation's board of directors, or incorporators, revoked the dissolution, a statement to that effect;

(5) if the corporation's board of directors revoked a dissolution authorized by the members alone or in conjunction with another person, a statement that revocation was permitted by action by the board of directors alone pursuant to that authorization; and

(6) if member or third person action was required to revoke the dissolution, the information required by Section 33-31-1404(a)(5) and (6).

(d) Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

(e) When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its activities as if dissolution had never occurred.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1406. Effect of dissolution.

(a) A dissolved corporation continues its corporate existence but may not carry on any activities except those appropriate to wind up and liquidate its affairs, including:

(1) preserving and protecting its assets and minimizing its liabilities;

(2) discharging or making provision for discharging its liabilities and obligations;

(3) disposing of its properties that will not be distributed in kind;

(4) returning, transferring, or conveying assets held by the corporation upon a condition requiring return, transfer, or conveyance, which condition occurs by reason of the dissolution, in accordance with such condition;

(5) transferring, subject to any contractual or legal requirements, its assets as provided in or authorized by its articles of incorporation or bylaws;

(6) if the corporation is a public benefit or religious corporation, and no provision has been made in its articles or bylaws for distribution of assets on dissolution, transferring, subject to any contractual or legal requirement, its assets:

(i) to one or more entities described in Section 501(c)(3) of the Internal Revenue Code, to the United States, to a state, or to a political subdivision of the United States or a state, for a public purpose, or pursuant to court order to another organization to be used in such manner as in the judgment of the court will accomplish the general purposes for which the dissolved corporation was organized, for one or more exempt purposes; or

(ii) if the dissolved corporation is not described in Section 501(c)(3) of the Internal Revenue Code, to one or more public benefit or religious corporations or to one or more of the entities described in (i) above;

(7) if the corporation is a mutual benefit corporation and no provision has been made in its articles or bylaws for distribution of assets on dissolution, transferring its assets to its members or, if it has no members, to those persons whom the corporation holds itself out as benefiting or serving; and

(8) doing every other act necessary to wind up and liquidate its assets and affairs.

(b) Dissolution of a corporation does not:

(1) transfer title to the corporation's property;

(2) subject its directors or officers to standards of conduct different from those prescribed in Sections 33-31-801 through 33-31-858;

(3) change quorum or voting requirements for its board or members; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws;

(4) prevent commencement of a proceeding by or against the corporation in its corporate name;

(5) abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution; or

(6) terminate the authority of the registered agent.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1407. Known claims against dissolved corporation.

(a) A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

(b) The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice must:

(1) describe information that must be included in a claim;

(2) provide a mailing address where a claim may be sent;

(3) state the deadline, which may not be fewer than one hundred twenty days from the effective date of the written notice, by which the dissolved corporation must receive the claim; and

(4) state that the claim will be barred if not received by the deadline.

(c) A claim against the dissolved corporation is barred:

(1) if a claimant who was given written notice under subsection (b) does not deliver the claim to the dissolved corporation by the deadline;

(2) if a claimant whose claim was rejected by the dissolved corporation does not commence a proceeding to enforce the claim within ninety days from the effective date of the rejection notice and the rejection notice stated that a proceeding to enforce the claim must be commenced within ninety days.

(d) For purposes of this section 'claim' does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1408. Unknown claims against dissolved corporation.

(a) A dissolved corporation also may publish notice of its dissolution and request that persons with claims against the corporation present them in accordance with the notice.

(b) The notice must:

(1) be published one time in a newspaper of general circulation in the county where the dissolved corporation's principal office, or, if none in this State, its registered office, is or was last located;

(2) describe the information that must be included in a claim and provide a mailing address where the claim may be sent; and

(3) state that a claim against the corporation will be barred unless a proceeding to enforce the claim is commenced within two years after publication of the notice.

(c) If the dissolved corporation publishes a newspaper notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved corporation within two years after the publication date of the newspaper notice:

(1) a claimant who did not receive written notice under Section 33-31-1407;

(2) a claimant whose claim was timely sent to the dissolved corporation but not acted on; and

(3) a claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim may be enforced under this section:

(1) against the dissolved corporation, to the extent of its undistributed assets; or

(2) if the assets have been distributed in liquidation, against any person, other than a creditor of the corporation, to whom the corporation distributed its property to the extent of the distributee's pro rata share of the claim or the corporate assets distributed to such person in liquidation, whichever is less, but the distributee's total liability for all claims under this section may not exceed the total amount of assets distributed to the distributee.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1420. Grounds for administrative dissolution.

The Secretary of State may commence a proceeding under Section 33-31-1421 to administratively dissolve a corporation if the:

(1) corporation does not deliver a report of change of principal office when due;

(2) corporation is without a registered agent or registered office in this State;

(3) corporation does not notify the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued;

(4) corporation's period of duration, if any, stated in its articles of incorporation expires; or

(5) corporation has been adjudicated bankrupt pursuant to Chapter 7 of the United States Bankruptcy Code.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1421. Procedure for and effect of administrative dissolution.

(a) Upon determining that one or more grounds exist under Section 33-31-1420(a) for dissolving a corporation, the Secretary of State may serve the corporation with written notice of that determination under Section 33-31-504, and in the case of a public benefit corporation shall also notify the Attorney General in writing.

(b) If the corporation does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within at least sixty days after service of the notice is perfected under Section 33-31-504, the Secretary of State shall administratively dissolve the corporation by signing a certificate of dissolution that recites the ground or grounds for dissolution and its effective date. The Secretary of State shall file the original of the certificate and serve a copy on the corporation under Section 33-31-504, and in the case of a public benefit or religious corporation shall notify the Attorney General in writing.

(c) A corporation administratively dissolved continues its corporate existence but may not carry on any activities except those necessary to wind up and liquidate its affairs under Section 33-31-1406 and notify its claimants under Sections 33-31-1407 and 33-31-1408.

(d) The administrative dissolution of a corporation does not terminate the authority of its registered agent.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1422. Reinstatement following administrative dissolution.

(a) A corporation administratively dissolved under Section 33-31-1421 may apply to the Secretary of State for reinstatement within two years after the effective date of dissolution. The application must:

(1) recite the name of the corporation and the effective date of its administrative dissolution;

(2) state that the ground or grounds for dissolution either did not exist or have been eliminated;

(3) state that the corporation's name satisfies the requirements of Section 33-31-401.

(b) If the Secretary of State determines that the application contains the information required by subsection (a) and that the information is correct, the Secretary of State shall cancel the certificate of dissolution and prepare a certificate of reinstatement reciting that determination and the effective date of reinstatement, file the original of the certificate, and serve a copy on the corporation under Section 33-31-504.

(c) When reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution and the corporation shall resume carrying on its activities as if the administrative dissolution had never occurred.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1423. Appeal from denial of reinstatement.

(a) The Secretary of State, upon denying a corporation's application for reinstatement following administrative dissolution, shall serve the corporation by registered or certified mail addressed to its registered agent at its registered office or to the office of the secretary of the corporation at its principal office with a written notice that explains the reason or reasons for denial.

(b) The corporation may appeal the denial of reinstatement to the court of common pleas for Richland County within thirty days after service of the notice of denial is perfected. The corporation appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's certificate of dissolution, the corporation's application for reinstatement, and the Secretary of State's notice of denial.

(c) The court may summarily order the Secretary of State to reinstate the dissolved corporation or may take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1430. Grounds for judicial dissolution.

(a) The court of common pleas may dissolve a corporation:

(1) in a proceeding by the Attorney General if it is established that:

(i) the corporation obtained its articles of incorporation through fraud;

(ii) the corporation has continued to exceed or abuse the authority conferred upon it by law;

(iii) the corporation is a public benefit corporation and the assets are being misapplied or wasted;

(iv) the corporation is a public benefit corporation and it is no longer able to carry out its purposes;

(v) the corporation has improperly solicited money or has fraudulently used the money solicited; or

(vi) has carried on, conducted, or transacted its business or affairs in a persistently fraudulent or illegal manner.

The enumeration of these grounds for dissolution, (i) through (vi), shall not exclude actions or special proceedings by the Attorney General or other state official for the dissolution of a corporation for other causes as provided in this chapter or in any other statute of this State;

(2) except as provided in the articles or bylaws of a religious corporation, in a proceeding by fifty members or members holding five percent of the voting power, whichever is less, or by a director or any person specified in the articles, if it is established that:

(i) the directors are deadlocked in the management of the corporate affairs and the members, if any, are unable to break the deadlock;

(ii) the directors or those in control of the corporation have acted, are acting, or will act in a manner that is illegal, oppressive, or fraudulent, or unfairly prejudicial either to the corporation or to any member, whether in his capacity as a member, director, or officer of the corporation;

(iii) the members are deadlocked in voting power and have failed, for a period that includes at least two consecutive annual meeting dates, to elect successors to directors whose terms have, or would otherwise have, expired;

(iv) the corporate assets are being misapplied or wasted;

(v) the corporation is a public benefit or religious corporation and is no longer able to carry out its purposes;

(vi) the corporation has abandoned its business and has failed within a reasonable time to dissolve, to liquidate its affairs, or to distribute its remaining property among its members; or

(vii) the corporation's period of duration stated in its articles of incorporation has expired;

(3) in a proceeding by a creditor if it is established that:

(i) the creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied, and the corporation is insolvent; or

(ii) the corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent;

(4) in a proceeding by the corporation to have its voluntary dissolution continued under court supervision.

(b) Before dissolving a corporation the court shall consider whether:

(1) there are reasonable alternatives to dissolution;

(2) dissolution is in the public interest, if the corporation is a public benefit corporation; and

(3) dissolution is the best way of protecting the interests of members, if the corporation is a mutual benefit corporation.

The court may order any other form of relief which it deems proper in the circumstances.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1431. Procedure for judicial dissolution.

(a) Venue for a proceeding by the Attorney General to dissolve a corporation lies in the county where the corporation's principal office is located, and if the corporation has failed to maintain a principal office or failed to report any change of the office, in the court of common pleas for Richland County. Venue for a proceeding brought by any other party named in Section 33-31-1430 lies in the county where a corporation's principal office or, if none in this State, its registered office is or was last located.

(b) It is not necessary to make directors or members parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

(c) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the activities of the corporation until a full hearing can be held.

(d) A person other than the Attorney General who brings an involuntary dissolution proceeding for a public benefit or religious corporation shall forthwith give written notice of the proceeding to the Attorney General who may intervene.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1432. Receivership or custodianship.

(a) A court in a judicial proceeding brought to dissolve a public benefit or mutual benefit corporation may appoint one or more receivers to wind up and liquidate or one or more custodians to manage the affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

(b) The court may appoint an individual, or a domestic or foreign business or nonprofit corporation authorized to transact business in this State as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

(c) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time. Among other powers:

(1) the receiver may:

(i) dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; however, the receiver's power to dispose of the assets of the corporation is subject to any trust and other restrictions that would be applicable to the corporation; and

(ii) sue and defend in the receiver's or custodian's name as receiver or custodian of the corporation in all courts of this State;

(2) the custodian may exercise all of the powers of the corporation, through or in place of its board of directors or officers, to the extent necessary to manage the affairs of the corporation in the best interests of the corporation, its members, and creditors.

(d) The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its members, and creditors.

(e) The court during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver or custodian's counsel from the assets of the corporation or proceeds from the sale of the assets.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1433. Decree of dissolution.

(a) If after a hearing the court determines that one or more grounds for judicial dissolution described in Section 33-31-1430 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, or may order any other form of relief which it deems proper in the circumstances, and the clerk of the court shall deliver a certified copy of the decree to the Secretary of State, who shall file it without charging a fee.

(b) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's affairs in accordance with Section 33-31-1406 and the notification of its claimants in accordance with Sections 33-31-1407 and 33-31-1408.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1440. Deposit with Department of Revenue and Taxation.

Assets of a dissolved corporation that should be transferred to a creditor, claimant, or member of the corporation who cannot be found or who is not competent to receive them, must be reduced to cash subject to known trust restrictions and deposited with the Department of Revenue or other appropriate state official for safekeeping in accordance with the Uniform Disposition of Unclaimed Property Act. However, in the Department of Revenue or other appropriate officials discretion, property may be received and held in kind. When the creditor, claimant, or member furnishes satisfactory proof of entitlement to the amount deposited, the department or the appropriate state official shall pay him or his representative that amount.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1501. Authority to transact business required.

(a) A foreign corporation may not transact business in this State until it obtains a certificate of authority from the Secretary of State.

(b) The following activities, among others, do not constitute transacting business within the meaning of subsection (a):

(1) maintaining, defending, or settling any proceeding;

(2) holding meetings of the board of directors or members or carrying on other activities concerning internal corporate affairs;

(3) maintaining bank accounts;

(4) maintaining offices or agencies for the transfer, exchange, and registration of memberships or securities or maintaining trustees or depositaries with respect to those securities;

(5) selling through independent contractors;

(6) soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this State before they become contracts;

(7) creating or acquiring indebtedness, mortgages, and security interests in real or personal property;

(8) securing or collecting debts or enforcing mortgages and security interests or any other rights in property securing the debts;

(9) owning, without more, real or personal property;

(10) conducting an isolated transaction that is completed within thirty days and that is not one in the course of repeated transactions of a like nature;

(11) transacting business in interstate commerce;

(12) soliciting those contributions as are defined in Section 33-55-20(3) or any succeeding statute of like tenor and effect.

(c) The list of activities in subsection (b) is not exhaustive.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1502. Consequences of transacting business without authority.

(a) A foreign corporation transacting business in this State without a certificate of authority may not maintain a proceeding in a court in this State until it obtains a certificate of authority.

(b) The successor to a foreign corporation that transacted business in this State without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding on that cause of action in any court in this State until the foreign corporation or its successor obtains a certificate of authority.

(c) A court may stay a proceeding commenced by a foreign corporation, its successor, or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

(d) A foreign corporation is liable for a civil penalty of ten dollars for each day it transacts business in this State without a certificate of authority, but not to exceed a total of one thousand dollars. The Attorney General may collect all penalties due under this subsection.

(e) Notwithstanding subsections (a) and (b), the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or prevent it from defending any proceeding in this State.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1503. Application for certificate of authority.

(a) A foreign corporation may apply for a certificate of authority to transact business in this State by delivering an application to the Secretary of State. The application must set forth:

(1) the name of the foreign corporation or, if its name is unavailable for use in this State, a corporate name that satisfies the requirements of Section 33-31-1506;

(2) the name of the state or country under whose law it is incorporated;

(3) the date of incorporation and period of duration;

(4) the street address, including zip code, of its principal office;

(5) the street address, including zip code, of its proposed registered office in this State and the name of its proposed registered agent at that office;

(6) the names and usual business addresses, including zip codes, of its current directors and officers;

(7) whether the foreign corporation has members; and

(8) whether the corporation, if it had been incorporated in this State, would be a public benefit, mutual benefit or religious corporation.

(b) The foreign corporation shall deliver with the completed application a certificate of existence, or a document of similar import, duly authenticated by the Secretary of State or other official having custody of corporate records in the state or country under whose law it is incorporated within sixty days of the date that it is filed in this State.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1504. Amended certificate of authority.

(a) A foreign corporation authorized to transact business in this State must obtain an amended certificate of authority from the Secretary of State if it changes:

(1) its corporate name;

(2) the period of its duration; or

(3) the state or country of its incorporation.

(b) The requirements of Section 33-31-1503 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1505. Effect of certificate of authority.

(a) A certificate of authority authorizes the foreign corporation to which it is issued to transact business in this State subject, however, to the right of the State to revoke the certificate as provided in this chapter.

(b) A foreign corporation with a valid certificate of authority has the same, but no greater rights, and enjoys the same, but no greater privileges, as, and except as otherwise provided by this chapter is subject to the same duties, restrictions, penalties, and liabilities now or later imposed on, a domestic corporation of like character.

(c) This chapter does not authorize this State to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this State.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1506. Corporate name of foreign corporation.

(a) If the corporate name of a foreign corporation does not satisfy the requirements of Section 33-31-401, the foreign corporation, to obtain or maintain a certificate of authority to transact business in this State, may use a fictitious name to transact business in this State if its real name is unavailable and it delivers to the Secretary of State for filing a copy of the resolution of its board of directors, certified by its secretary, adopting the fictitious name.

(b) Except as authorized by subsections (c) and (d), the corporate name, including a fictitious name, of a foreign corporation must be distinguishable upon the records of the Secretary of State from the name appearing upon the records of the Secretary of State of any other nonprofit corporation, business corporation, professional corporation, or limited partnership incorporated in, formed in, or authorized to do business in this State, or a name reserved, registered, or otherwise filed upon the records of the Secretary of State.

(c) A foreign corporation may apply to the Secretary of State for authorization to use in this State the name of another corporation, incorporated or authorized to transact business in this State, that is not distinguishable upon the records of the Secretary of State from the name applied for. The Secretary of State shall authorize use of the name applied for if:

(1) the other corporation consents to the use in writing and submits an undertaking in form satisfactory to the Secretary of State to change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the applying corporation; or

(2) the applicant delivers to the Secretary of State a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State.

(d) A foreign corporation may use in this State the name, including the fictitious name, of another domestic or foreign business or nonprofit corporation that is used in this State if the other corporation is incorporated or authorized to transact business in this State and the foreign corporation:

(1) has merged with the other corporation;

(2) has been formed by reorganization of the other corporation; or

(3) has acquired all or substantially all of the assets, including the corporate name, of the other corporation.

(e) If a foreign corporation authorized to transact business in this State changes its corporate name to one that does not satisfy the requirements of Section 33-31-401, it may not transact business in this State under the changed name until it adopts a name satisfying the requirements of Section 33-31-401 and obtains an amended certificate of authority under Section 33-31-1504.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1507. Registered office and registered agent of foreign corporation.

Each foreign corporation authorized to transact business in this State must continuously maintain in this State:

(1) a registered office with the same address as that of its registered agent; and

(2) a registered agent, who may be:

(i) an individual who resides in this State and whose office is identical with the registered office;

(ii) a domestic business or nonprofit corporation whose office is identical with the registered office; or

(iii) a foreign business or nonprofit corporation authorized to transact business in this State whose office is identical with the registered office.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1508. Change of registered office or registered agent of foreign corporation.

(a) A foreign corporation authorized to transact business in this State may change its registered office or registered agent by delivering to the Secretary of State for filing a statement of change that sets forth:

(1) the name of the corporation;

(2) the street address of its current registered office;

(3) if the current registered office is to be changed, the street address of its new registered office;

(4) the name of its current registered agent;

(5) if the current registered agent is to be changed, the name of its new registered agent and the new agent's written consent, either on the statement or attached to it, to the appointment; and

(6) that after the change or changes are made, the street addresses of its registered office and the office of its registered agent will be identical.

(b) If the street address of a registered agent's office is changed, the registered agent may change the street address of the registered office of any corporation for which the registered agent is the registered agent by notifying the corporation in writing of the change and by signing, either manually or in facsimile, and delivering to the Secretary of State for filing a statement that complies with the requirements of subsection (a) and recites that the corporation has been notified of the change.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1509. Resignation of registered agent of foreign corporation.

(a) The registered agent of a foreign corporation may resign as agent by signing and delivering to the Secretary of State the original and two exact or conformed copies of a statement of resignation. The statement may include a statement that the registered office is also discontinued.

(b) After filing the statement, the Secretary of State shall mail one copy to the registered office, if not discontinued, and the other copy to the corporation at its principal office as shown in its application for certificate of authority or most recent notice of change of principal office.

(c) The agency appointment is terminated, and the registered office discontinued if so provided, on the thirty-first day after the date on which the statement was filed.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1510. Service on foreign corporations.

Except as specifically provided in this chapter, service of process on a foreign nonprofit corporation must be in accord with the applicable provisions of Title 15.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1515. Notice of change of principal office.

If a foreign corporation changes the location of its principal office, then within thirty days of the date of the change the corporation shall file a notice of change of principal office with the Secretary of State. The notice of change shall set forth:

(1) the name of the corporation; and

(2) the current street address, with zip code, of the corporation's principal office and the address of the former principal office.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1520. Withdrawal of foreign corporation.

(a) A foreign corporation authorized to transact business in this State may not withdraw from this State until it obtains a certificate of withdrawal from the Secretary of State.

(b) A foreign corporation authorized to transact business in this State may apply for a certificate of withdrawal by delivering an application to the Secretary of State for filing. The application must set forth:

(1) the name of the foreign corporation and the name of the state or country under whose law it is incorporated;

(2) that it is not transacting business in this State and that it surrenders its authority to transact business in this State;

(3) that it revokes the authority of its registered agent to accept service on its behalf and appoints the Secretary of State as its agent for service of process in any proceeding based on a cause of action arising during the time it was authorized to do business in this State;

(4) a mailing address to which the Secretary of State may mail a copy of any process served on him under item (3); and

(5) a commitment to notify the Secretary of State during the six years following the delivery of the certificate of withdrawal of any change in the mailing address.

(c) After the withdrawal of the corporation is effective, service of process on the Secretary of State under this section is service on the foreign corporation. Upon receipt of process, the Secretary of State shall mail a copy of the process to the foreign corporation at the post office address set forth in its application for withdrawal.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1530. Grounds for revoking a foreign corporation's authority to transact business in this State.

(a) The Secretary of State may commence a proceeding under Section 33-31-1531(a) to revoke the certificate of authority of a foreign corporation authorized to transact business in this State if:

(1) the foreign corporation does not deliver a notice of change of principal office when due;

(2) the foreign corporation is without a registered agent or registered office in this State;

(3) the foreign corporation does not inform the Secretary of State that its registered agent or registered office has been changed, that its registered agent has resigned, or that its registered office has been discontinued;

(4) the corporation's period of duration, if any, stated in its articles of incorporation expires;

(5) the Secretary of State receives a duly authenticated certificate from the Secretary of State or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger; or,

(6) that the corporation has been adjudicated bankrupt pursuant to Chapter 7 of the United States Bankruptcy Code.

(b) The Richland County Court of Common Pleas under Section 33-31-1531(b) may revoke the certificate of authority of a foreign corporation authorized to transact business in this State in a proceeding by the Attorney General if it is established that:

(1) the corporation obtained its articles of incorporation through fraud;

(2) the corporation has continued to exceed or abuse the authority conferred upon it by law;

(3) the corporation is a public benefit corporation and the assets are being misapplied or wasted;

(4) the corporation is a public benefit corporation and it is no longer able to carry out its purposes;

(5) the corporation has improperly solicited money or has fraudulently used the money solicited; or,

(6) the corporation has carried on, conducted, or transacted its business or affairs in a persistently fraudulent or illegal manner.

The enumeration of the grounds in items (1) through (6) revoking the authority shall not exclude actions or special proceedings by the Attorney General or other state official for revoking the authority of a foreign nonprofit corporation for other causes as provided in this chapter or in any other statute of this State.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1531. Procedure and effect of revocation.

(a) Upon determining that one or more grounds exist under Section 33-31-1530(a) to revoke a certificate of authority of a foreign nonprofit corporation, the Secretary of State may serve the foreign corporation with written notice of that determination pursuant to Section 33-31-1510.

If the foreign corporation does not correct each ground for revocation or demonstrate to the reasonable satisfaction of the Secretary of State that each ground for revocation determined by the Secretary of State does not exist within sixty days after service of the notice is perfected under Section 33-31-1510, the Secretary of State shall revoke the foreign corporation's certificate of authority by signing a certificate of revocation that recites the ground or grounds for revocation and its effective date. The Secretary of State shall file the original of the certificate and serve a copy on the foreign corporation under Section 33-31-1510 and, in the case of a public benefit corporation, shall notify the Attorney General in writing.

(b) If the court of Common Pleas of Richland County determines that one or more grounds for revoking the foreign nonprofit's authority to transact business as described in Section 33-31-1530(b) exists, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the Secretary of State, who shall file it without charging any fee.

Before revoking the foreign nonprofit corporation's authority to transact business in this State, the court shall consider whether:

(1) there are reasonable alternatives to revoking the authority;

(2) revoking the authority is in the public interest, if the corporation is a public benefit corporation; and,

(3) revoking the authority is the best way of protecting the interests of members, if the corporation is a mutual benefit corporation.

The court of common pleas of Richland County may order any other form of relief which it deems proper in the circumstances.

(c) The authority of a foreign corporation to transact business in this State ceases on the date shown on the certificate revoking its certificate of authority.

(d) The Secretary of State's or Richland County Court of Common Pleas revocation of a foreign corporation's certificate of authority appoints the Secretary of State the foreign corporation's agent for service of process in any proceeding based on a cause of action that arose during the time the foreign corporation was authorized to transact business in this State. Service of process on the Secretary of State under this subsection is service on the foreign corporation. Upon receipt of process, the Secretary of State shall mail a copy of the process to the secretary of the foreign corporation at its principal office shown in its most recent notice of change of principal office or in any subsequent communications received from the corporation stating the current mailing address of its principal office, or, if none are on file, in its application for a certificate of authority.

(e) Revocation of a foreign corporation's certificate of authority does not terminate the authority of the registered agent of the corporation.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1532. Appeal from revocation.

(a) A foreign corporation may appeal the Secretary of State's revocation of its certificate of authority to the Richland County Court of Common Pleas within thirty days after the service of the certificate of revocation was received. The foreign corporation appeals by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the Secretary of State's certificate of revocation.

(b) The court may summarily order the Secretary of State to reinstate the certificate of authority or may take any other action the court considers appropriate.

(c) The court's final decision may be appealed as in other civil proceedings.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1601. Corporate records.

(a) A corporation shall keep as permanent records minutes of all meetings of its members and board of directors, a record of all actions taken by the members or directors without a meeting, and a record of all actions taken by committees of the board of directors as authorized by Section 33-31-825(d).

(b) A corporation shall maintain appropriate accounting records.

(c) A corporation or its agent shall maintain a record of its members in a form that permits preparation of a list of the name and address of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast.

(d) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

(e) A corporation shall keep a copy of the following records at its principal office:

(1) its articles or restated articles of incorporation and all amendments to them currently in effect;

(2) its bylaws or restated bylaws and all amendments to them currently in effect;

(3) resolutions adopted by its board of directors relating to the characteristics, qualifications, rights, limitations, and obligations of members or any class or category of members;

(4) the minutes of all meetings of members and records of all actions approved by the members for the past three years;

(5) all written communications to members generally within the past three years, including the financial statements furnished for the past three years under Section 33-31-1620;

(6) a list of the names and business or home addresses of its current directors and officers; and

(7) its most recent report of each type required to be filed by it with the Secretary of State under this chapter.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1602. Inspection of records by members.

(a) Subject to subsection (e) and Section 33-31-1603(c), a member is entitled to inspect and copy, at a reasonable time and location specified by the corporation, any of the records of the corporation described in Section 33-31-1601(e) if the member gives the corporation written notice or a written demand at least five business days before the date on which the member wishes to inspect and copy.

(b) Subject to subsection (e), a member is entitled to inspect and copy, at a reasonable time and reasonable location specified by the corporation, any of the following records of the corporation if the member meets the requirements of subsection (c) and gives the corporation written notice at least five business days before the date on which the member wishes to inspect and copy:

(1) excerpts from any records required to be maintained under Section 33-31-1601(a), to the extent not subject to inspection under Section 33-31-1602(a);

(2) accounting records of the corporation; and

(3) subject to Section 33-31-1605, the membership list.

(c) A member may inspect and copy the records identified in subsection (b) only if:

(1) the member's demand is made in good faith and for a proper purpose;

(2) the member describes with reasonable particularity the purpose and the records the member desires to inspect; and

(3) the records are directly connected with this purpose.

(d) This section does not affect:

(1) the right of a member to inspect records under Section 33-31-720 or, if the member is in litigation with the corporation, to the same extent as any other litigant; or

(2) the power of a court, independently of this chapter, to compel the production of corporate records for examination.

(e) The articles or bylaws of a religious corporation may limit or abolish the right of a member under this section to inspect and copy any corporate record.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1603. Scope of inspection rights.

(a) A member's agent or attorney has the same inspection and copying rights as the member the agent or attorney represents.

(b) The right to copy records under Section 33-31-1602 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

(c) The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records.

(d) The corporation may comply with a member's demand to inspect the record of members under Section 33-31-1602(b)(3) by providing the member with a list of its members that was complied no earlier than the date of the member's demand.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1604. Court-ordered inspection.

(a) If a corporation does not allow a member who complies with Section 33-31-1602(a) to inspect and copy any records required by that subsection to be available for inspection, the circuit court in the county where the corporation's principal office in this State, or, if none in this State, its registered office, is located may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the member.

(b) If a corporation does not within a reasonable time allow a member to inspect and copy any other record, the member who complies with Section 33-31-1602(b) and (c) may apply to the circuit court in the county where the corporation's principal office in this State, or if none in this State, its registered office, is located for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

(c) If the court orders inspection and copying of the records demanded, it also shall order the corporation to pay the member's costs, including reasonable counsel fees, incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the member to inspect the records demanded.

(d) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1605. Limitations on use of membership list.

Without consent of the board, a membership list or any part of a membership list may not be obtained or used by a person for any purpose unrelated to a member's interest as a member. Without limiting the generality of the foregoing, without the consent of the board a membership list or any part of the list may not be:

(1) used to solicit money or property unless the money or property will be used solely to solicit the votes of the members in an election to be held by the corporation;

(2) used for any commercial purpose; or

(3) sold to or purchased by any person.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1620. Financial statements for members.

(a) Except as provided in the articles or bylaws of a religious corporation, a corporation upon written demand from a member or the Attorney General shall furnish the demanding party its latest annual financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries or affiliates, as appropriate, that include a balance sheet as of the end of the fiscal year and statement of operations for that year. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements also must be prepared on that basis.

(b) If annual financial statements are reported upon by a public accountant, the accountant's report must accompany them. If not, the statements must be accompanied by the statement of the president or the person responsible for the corporation's financial accounting records:

(1) stating the president's or other person's reasonable belief as to whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation; and

(2) describing any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1621. Report of indemnification to members.

If a corporation indemnifies or advances expenses to a director under Section 33-31-851, 33-31-852, 33-31-853, or 33-31-854 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the members with or before the notice of the next meeting of members.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1701. Application to Existing Domestic Corporations.

(a) This chapter applies to all domestic corporations which on this chapter's effective date were governed by Title 33, Chapter 31 of the 1976 Code.

(b) This chapter applies to each domestic corporation in existence on its effective date, organized other than under Title 33, Chapter 31, Code of Laws of South Carolina, 1976, upon such corporation's filing with the Secretary of State an irrevocable election to be governed by the provisions of this chapter. The irrevocable election shall contain all the information required by, and may include any other matter permitted by, Section 33-31-202 (except that information required by subsection (a)(4), relating to the incorporators, is not required). The irrevocable election shall be signed by the presiding officer of its board (or other governing body), its president, by another of its officers, or any other person, regardless of designation, whose functions are those of, or equivalent to such officer.

(c) This chapter applies to all domestic corporations resulting from the merger of any corporation with a corporation organized under this chapter, when the latter is designated as the surviving corporation.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1702. Application to Qualified Foreign Corporations.

A foreign corporation authorized to transact business in this State on the effective date of this chapter is subject to this chapter but is not required to obtain a new certificate of authority to transact business under this chapter.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1703. Saving Provisions.

(a) Except as provided in subsection (b), the repeal of a statute by this chapter does not affect:

(1) the operation of the statute or any action taken under it before its repeal;

(2) any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal;

(3) any violation of the statute or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal;

(4) any proceeding, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed; or

(5) any meeting of members or directors or action by written consent noticed or any action taken before its repeal as a result of a meeting of members or directors or action by written consent.

(b) If a penalty or punishment imposed for violation of a statute repealed by this chapter is reduced by this chapter, the penalty or punishment if not already imposed shall be imposed in accordance with this chapter.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1704. Severability.

If any provision of this chapter or its application to any person or circumstance is held invalid by a court of competent jurisdiction, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1705. Effective Date.

As used in this chapter, the term "this chapter's effective date" or any similar variation means the effective date of the act which revised the provisions of Chapter 31 of Title 33 to enact the South Carolina Nonprofit Corporation Act of 1994.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1706. Public Benefit, Mutual Benefit, and Religious Corporations.

(a) On the effective date of this chapter, each domestic corporation that is or becomes subject to this chapter shall be designated as a public benefit, mutual benefit, or religious corporation as follows:

(1) any corporation designated by statute as a public benefit corporation, a mutual benefit corporation, or a religious corporation is the type of corporation designated by statute;

(2) any corporation that does not come within subsection (1) but is organized primarily or exclusively for religious purposes is a religious corporation;

(3) any corporation that does not come within subsection (1) or (2) but that is recognized as exempt under section 501(c)(3) of the Internal Revenue Code, or any successor provision, is a public benefit corporation;

(4) any corporation that does not come within subsection (1), (2) or (3), but that is organized for a public or charitable purpose and that upon dissolution must distribute its assets to a public benefit corporation, the United States, a state, or a person that is recognized as exempt under section 501(c)(3) of the Internal Revenue Code or any successor provision, is a public benefit corporation; and

(5) any corporation that does not come within subsection (1), (2), (3), or (4) is a mutual benefit corporation.

(b) In any filing with the Secretary of State, an existing corporation may elect designation as a public benefit, mutual benefit, or religious corporation.

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1707. Existing domestic and foreign corporations required to file "Notification by Existing Corporation" form.

(a) All domestic corporations in existence on May 10, 1994 which are governed by this chapter, and all foreign nonprofit corporations authorized to transact business in this State on May 10, 1994 which do not then have on file with the Secretary of State either a current registered office or a current registered agent at that office shall file on or before January 2, 1996, "Notification by Existing Corporation" form. Such form shall designate:

(1) the name of the corporation;

(2) the street address of the registered office in this State with zip code; and,

(3) the name of the registered agent whose office address shall be identical with the registered office.

(b) If any domestic or foreign corporation fails to make the filing required by subsection (a) on or before January 2, 1996, it is considered as of January 2, 1996, to have designated the Secretary of State as its agent upon whom process against it may be served in any action or proceeding arising in any court in this State. Service of process is made by delivering to and leaving with the Secretary of State, or with any person designated by him to receive such service, duplicate copies of the process, notice, or demand. The Secretary of State immediately shall cause copies to be forwarded by certified mail addressed to the corporation at (1) the headquarters or principal office of the domestic corporation designated upon its declaration and petition for incorporation or application for qualification of a foreign corporation, (2) the last address of the domestic or foreign corporation known to the plaintiff, and (3) with respect to a foreign corporation, any registered office in the jurisdiction of incorporation (which address shall be as provided to the Secretary of State by the plaintiff). All costs of mailing shall be paid by the plaintiff and the Secretary of State may charge a fee of twenty dollars for the service.

(c) All domestic corporations in existence on May 10, 1994 which are governed by this chapter, and all foreign nonprofit corporations authorized to transact business in this State on May 10, 1994 whose headquarters or principal office as listed upon its declaration and petition for incorporation as a domestic nonprofit corporation or application for certificate of authority to transact business as a foreign nonprofit corporation which is no longer the location of the corporation's principal office shall file (1) a Notice of Change of Principal Office as is required by Section 33-31-505 or Section 33-31-1515, or (2) may designate upon the notice filed pursuant to subsection (a) the current street address along with the zip code of the corporation's principal office and the address of the former principal office (which filing shall serve as a Notification of Change of Principal Office). Any such domestic corporation may also elect a designation as a public benefit, mutual benefit, or religious corporation as is provided in Section 33-31-1706(b).

HISTORY: 1994 Act No. 384, Section 1.



SECTION 33-31-1708. Provisions not applicable.

Other sections of this chapter notwithstanding, cooperative nonprofit membership corporations organized under or transacting business pursuant to Chapter 49 of this title, telephone cooperatives organized under or transacting business pursuant to Chapter 45 or any other provision of law in this title, and corporations not-for-profit organized under and operating pursuant to Chapter 36 of this title are not subject to the provisions of this chapter and no provision of this chapter repeals or amends any provision of Chapter 49 of this title, or any provision of Chapter 45 of this title or any other provision of law in this title relating to telephone cooperatives, or any provisions of Chapter 36 of this title.

HISTORY: 1994 Act No. 384, Section 1; 2000 Act No. 404, Section 4.






CHAPTER 36 - CORPORATIONS NOT-FOR-PROFIT FINANCED BY FEDERAL OR STATE LOANS

SECTION 33-36-10. "Corporation not-for-profit" defined.

As used in this chapter "corporation not-for- profit" means a corporation which, upon its original organization, is financed in whole or in part by a loan made under the provisions of the Consolidated Farmers Home Administration Act of 1961, as amended by the Food and Agriculture Act of 1962, and acts amending it, and by the State Revolving Fund for Water or Sewer.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-20. Issuance of stock; compensation of members and officers; disposition of assets upon dissolution.

A corporation incorporated pursuant to this chapter may not own or issue shares of stock representing ownership interests in the corporation itself. A corporation incorporated pursuant to this chapter may pay compensation in a reasonable amount to its members, board members, and officers for services rendered, and may confer benefits upon its members in conformity with its purposes. Upon dissolution or final liquidation of the corporation incorporated pursuant to this chapter, the residual assets must be disposed of in the manner required for organizations exempt from federal income tax as described in Section 501(c)(12) of the Internal Revenue Code of 1986.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-210. Articles of incorporation.

(A) Corporations not-for-profit may be organized pursuant to this chapter by any three or more persons who make, subscribe, acknowledge, and file articles of incorporation with the Secretary of State, and obtain approval from the Secretary of State when the articles of incorporation comply with this chapter.

The written articles of incorporation must contain:

(1) the name of the proposed corporation, which must include the word "Incorporated" or "Inc.". The name may not be the same as, or deceptively similar to, the name of another domestic corporation, or a foreign corporation authorized to do business in this State;

(2) the purpose for which the corporation is organized;

(3) the qualification of members and the manner of their admission;

(4) the term for which the corporation is to exist, which may be perpetual;

(5) by what officers the affairs of the corporation are to be managed and the times at which they are to be elected or appointed;

(6) the names of the officers who are to serve until the first election or appointment pursuant to the articles of incorporation;

(7) the number of persons constituting the first governing board, which may not be less than three, and the names and addresses of the persons who are to serve as board members, managers, or officers until the first election;

(8) by whom the bylaws of the corporation are to be made, altered, or rescinded;

(9) by whom and in what manner amendments to the articles of incorporation may be proposed and adopted;

(10) the name and address of the corporation's registered agent for service of process;

(11) any provision which the incorporators choose to insert for the conduct of the affairs of the corporation and any provision creating, dividing, limiting, and regulating the powers of the corporation, the board members, managers, or officers not in conflict with this chapter, except that the articles of incorporation do not need to enumerate the powers in Sections 33-36-260 and 33-36-270; and

(12) the signatures of not less than three natural persons competent to contract and an acknowledgment by all of the subscribers before an officer authorized to take acknowledgments.

(B) The original articles of incorporation must be filed with the Secretary of State for approval by any method approved by the Secretary of State. A duplicate copy, signed and acknowledged, also may be filed.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-220. When corporation constituted.

When the articles of incorporation conforming to Section 33-36-210 have been filed with the Secretary of State and the specified filing fee has been paid, the subscribers and their associates and successors constitute a corporation. A duplicate received with the original must be endorsed, certified, and returned to the person from whom it was received upon payment of the fee required for certified copies.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-230. Fees.

Upon filing articles of incorporation or amendments, or other paper relating to the incorporation, merger, consolidation, or dissolution of a corporation not-for-profit with the Secretary of State, the following fees must be paid:

(1) a filing fee of ten dollars for the filing and approval of articles of incorporation;

(2) a fee of one dollar for the first page, fifty cents for each additional page, and two dollars for authentication for furnishing certified copies of articles of incorporation or other documents concerning a corporation not-for-profit;

(3) a fee of five dollars in each case for filing papers relating to dissolution or amendment of articles of incorporation.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-240. Amendment of charter and articles of incorporation.

A corporation incorporated pursuant to this chapter may amend its charter as provided in its bylaws. The articles of incorporation may be amended and the amendment incorporated into the articles only if the amendment has been filed with the Secretary of State and all filing fees have been paid.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-250. Conformance to provisions of Sections 33-36-10 and 33-36-20.

The Secretary of State shall conform articles of incorporation supplied by his office for "corporations not-for-profit" to the provisions of Sections 33-36-10 and 33-36-20. In addition, any other forms supplied by the Secretary of State which may be required of a corporation not- for-profit must be conformed to the provisions of this chapter.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-260. Powers.

A corporation not-for-profit organized pursuant to this chapter, unless otherwise provided in its articles of incorporation or by law, has the power to:

(1) have succession by its corporate name for the period provided for in its articles of incorporation;

(2) sue and be sued and appear and defend in all actions and proceedings in its corporate name to the same extent as a natural person;

(3) adopt and use and alter a common corporate seal;

(4) elect or appoint officers and agents as its affairs require and allow them reasonable compensation;

(5) adopt, change, amend, and repeal bylaws, not inconsistent with law or its articles of incorporation, for the administration of the affairs of the corporation and the exercise of its corporate powers;

(6) increase, by vote of its members cast as the bylaws direct, the numbers of its board members, managers, or officers so that the number is not less than three;

(7) make contracts and incur liabilities, borrow money at the rates of interest the corporation determines, issue its notes, bonds, and other obligations, secure its obligations by mortgage, and pledge all or any of its property, franchises, or income;

(8) conduct its affairs, carry on its operations, and have offices and exercise the powers granted by this chapter in any state, territory, district, or possession of the United States or any foreign country;

(9) purchase, take, receive, lease, take by gift, devise or bequest, or otherwise acquire, own, hold, improve, use, or otherwise deal in and with real or personal property, or any interest in it, wherever situated;

(10) acquire, enjoy, utilize, and dispose of patents, copyrights, and trademarks and licenses and other rights or interests in them;

(11) sell, convey, mortgage, pledge, lease, exchange, transfer, or otherwise dispose of all or part of its property and assets;

(12) purchase, take, receive, subscribe for, or otherwise acquire, own, hold, vote, use, employ, sell, mortgage, lend, pledge, or otherwise dispose of and otherwise use and deal in and with shares and other interests in, or obligations of, other domestic or foreign corporations, whether for profit or not for profit, associations, partnerships, or individuals, or direct or indirect obligations of the United States, or other government, state, territory, governmental district, municipality, or an instrumentality of them;

(13) lend money for its corporate purposes, invest and reinvest its funds, and take and hold real and personal property as security for the payment of funds loaned or invested;

(14) make donations for the public welfare or for religious, charitable, scientific, educational, or other similar purposes;

(15) have and exercise all powers necessary or convenient to effect the purposes for which the corporation is organized.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-270. Additional powers.

(A) In addition to the general powers of nonprofit corporations contained within Section 33-36-260, nonprofit corporations created pursuant to this chapter may:

(1) engage in the business of supplying water or sewage disposal, or a combination of water and sewer services, and provide other services and facilities including, but not limited to, fire protection services, ambulance services, and medical clinic facilities to individuals, corporations, and political subdivisions within the geographical area specified within the articles of incorporation, including water districts;

(2) exercise, in connection with water or sewage disposal business, the power of eminent domain as prescribed in Section 6-13-50(19);

(3) borrow funds and contract with municipalities, counties, and other political subdivisions for the provision of services and facilities including, but not limited to, fire protection services, ambulance services, and medical clinic facilities in accordance with this chapter and the Rural Development Act of 1972.

(B) Counties, municipalities, and other political subdivisions may contract with nonprofit corporations for those purposes, and water and sewer authorities also may make provision for fire protection. Before providing any of the services authorized in this section, a nonprofit corporation or a group intending to organize a nonprofit corporation must notify the governing body of the county or municipality in which the service is to be provided of its intention and the nature of the service. The governing body shall have a period of ninety days from the date of the notification to approve the request to provide the services or inform the person requesting permission to provide the service that the governing body intends to provide for the service as a public function of government. The notification of intent by the governing body must include a detailed description of the area to be served, the services to be provided, and the time schedule under which the service will be available from the county or municipality. Failure to notify the corporation within ninety days of the governing body's approval or intent to serve is considered approval.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-280. Nonprofit corporations providing water supply or sewage disposal; exemption from rate regulation.

The rates charged for services furnished by a nonprofit corporation created for the purpose of providing water supply or sewage disposal, or a combination of those services, are not subject to supervision or regulation by a state board, commission, or agency or department or division of it.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-290. Effect of irregularity in complying with provisions of chapter.

An irregularity in complying with the provisions of this chapter does not vitiate the incorporation until a direct proceeding to set aside and annul the charter is instituted by the proper authorities of the State. All acts done and contracts entered into have the same force and effect as if no irregularity had existed.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-300. Amendment of bylaws; emergency bylaws.

The original bylaws of a corporation not-for-profit must be adopted by its incorporators. After that, bylaws must be adopted, amended, or repealed by the members, except that the corporation's governing body may enact emergency bylaws in the same manner as provided for nonprofit corporations in Section 33-31-207. The governing board also may adopt changes to the bylaws by a two-thirds vote when necessary to conform with state or federal laws governing the operation of the corporation or the services provided by the corporation. This power to amend the bylaws by the board may not be used to conform to permissive powers granted in state or federal legislation or to undertake services not already provided by the corporation.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-410. Use of services provided as condition of membership.

A person who is not an incorporator may not become a member of a corporation not-for-profit unless the person agrees to use the services furnished by the corporation when the service is available through its facilities. The bylaws of a corporation not-for-profit may provide that a person, including an incorporator, ceases to be a member if he fails or refuses to use the services made available by the corporation. The bylaws may prescribe additional qualifications and limitations in respect to membership.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-420. Annual meetings.

(A) An annual meeting of the membership of a corporation not-for-profit must be held at times provided in the bylaws. A special meeting of the membership may be called by a majority of its governing board, by not less than ten percent of the membership, or by the principal officer of its governing board.

(B) Meetings must be held at places provided in the bylaws and, in the absence of a provision, the principal office of the corporation is the location of all meetings.

(C) Except as otherwise provided, written or printed notice stating the time and place of each meeting of members and, in the case of a special meeting, the purpose for which the meeting is called, must be given to each member, personally or by mail, not less than ten nor more than twenty-five days before the date of the meeting.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-430. Quorum.

A quorum must be provided in the bylaws, except that the number required by the bylaws may not be less than the number of the governing board who conduct the business of the corporation between meetings of the membership.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-440. Voting.

Each member is entitled to one vote on each matter submitted to a vote at a membership meeting. Voting must be in person, unless the bylaws provide specifically for voting by proxy and the conditions under which proxy voting may be exercised.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-450. Member petitions.

(A) Notwithstanding another provision of this chapter, any proposition embodied in a petition signed by at least ten percent of the members of the corporation, except for dissolution or sale of a substantial portion of the assets of the corporation, must be submitted to the members of the corporation. The submission to the membership must occur at a special meeting of the membership held within forty-five days after the presentation of the petition unless the next annual meeting of members falls within ninety days after the presentation or unless the petition requests the issue be raised at the annual meeting.

(B) The approval of the board is not required for a proposition signed by ten percent of the membership, except for dissolution or the vote to sell a substantial portion of the assets of the corporation, to be submitted to the membership for vote and adopted at a regular or special meeting.

(C) The board must exercise its best efforts to carry out the directives of the membership which are adopted pursuant to a ten percent or greater membership petition, and failure by a board member to exercise his best efforts to carry out the directive is just cause for removal from the board.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-460. Private property of members exempted from liability for debt of corporation.

The private property of the members of a corporation not-for-profit is exempt from execution for the debts of the corporation, and a member is not liable or responsible for debts of the corporation.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-610. Governing board; powers; membership.

(A) The business and affairs of the corporation must be managed by a board of not less than three persons, each of whom must be a member of the corporation or an agent of a corporation which is a member. If a husband and wife hold a joint membership in a corporation not-for-profit one, but not both, may be elected to the board.

(B) The board may exercise all the powers of a corporation not-for-profit except those powers conferred upon the members by this chapter, its articles of incorporation, or bylaws.

(C) The bylaws must prescribe the number of board members, their qualifications other than those provided for in this chapter, the manner of holding meetings of the board, and the filling of vacancies on the board. The bylaws also may provide for the removal of a board member from office and for the election of his successors.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-620. Quorum.

A majority of the board constitutes a quorum, unless otherwise specified in the bylaws.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-630. Indemnification of board members who become parties to proceedings.

Unless limited by its articles of incorporation, a corporation not-for-profit must indemnify against reasonable expenses incurred by a board member who is successful on the merits or otherwise in the defense of a proceeding to which he is a party because of his board membership.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-640. Standards for board members.

General standards for board members are the same as those required of directors of nonprofit corporations under Section 33-31-830.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-650. Election of board members; district representation; terms.

The bylaws may provide for the division of the service area of the corporation into two or more districts for designating seats on its governing board. The bylaws also may provide that a district have two or more seats on its governing board. One or more members may be elected from each district to fill the seats designated for the district. The entire membership must vote on election of board members even though only members from certain geographic districts are qualified candidates for district board seats. The bylaws may provide further that board elections be staggered so that no less than one-third or more than one-half of all board members' terms expire each year.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-660. Immunity.

All board members of corporations not-for-profit are immune from suits arising from the conduct of the affairs of the corporation, unless conduct amounts to wilful, wanton, or gross negligence. Nothing in this article grants immunity to a corporation not-for-profit.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-670. Officers.

A corporation not-for-profit has the officers described in its bylaws, and they are chosen by the board in accordance with the bylaws. A duly appointed officer may have one or more assistant officers if authorized by the bylaws. The bylaws of the corporation must delegate to one officer the customary responsibilities of an officer commonly known as "president", to one officer the customary responsibilities of an officer known as "secretary", and one officer the customary responsibilities of an officer commonly known as "treasurer". The responsibilities of secretary and treasurer may be held by the same person. An officer may be removed from office and his successor selected in the manner prescribed by the bylaws.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-810. Sale of assets.

(A) A corporation not-for-profit may sell its assets. A "sale" means a sale, lease, exchange, donation, or other disposition of assets, except a mortgage of or other security interest in the assets.

(B) A sale of all or substantially all the property and assets, with or without the goodwill of a corporation not-for-profit, may be made upon terms and conditions and for consideration, which may consist in whole or in part of money or property, real or personal, including shares of any other corporation, domestic or foreign, as are authorized, in the following manner:

(1) Two-thirds of the board must adopt a resolution recommending the sale and directing the submission of it to a vote at a special or annual meeting of members.

(2) Written or printed notice must be given to each member of record entitled to vote at the meeting, within the time and in the manner provided for the giving of notice of meetings of members, and must state that the purpose of the meeting is to consider the proposed sale.

(3) At the meeting the members may authorize the sale by an affirmative vote of at least two-thirds of all the members, and may fix, or authorize the board to fix, the terms and conditions of the sale and the consideration to be received by the corporation.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-820. Consolidation.

Two or more corporations not-for-profit, each of which is designated a "consolidating corporation", may consolidate into a new corporation not-for-profit, designated the "new corporation", by complying with the following requirements:

(1) The proposition for consolidating into a new corporation and proposed articles of consolidation must be approved first by the board of each consolidating corporation. The proposed articles of consolidation must recite in the caption that they are executed pursuant to this chapter and must state:

(a) the name of each consolidating corporation, the address of its principal office, and the date of the filing of its articles of incorporation with the Secretary of State;

(b) the name of the new corporation and the address of its principal office;

(c) the names and addresses of the persons who constitute the first board of the new corporation;

(d) the terms and conditions of the consolidation and the mode of effecting it, including the manner and basis of converting memberships in each consolidating corporation into memberships in the new corporation and the issuance of certificates of membership for the converted memberships; and

(e) any provisions not inconsistent with this chapter considered necessary or advisable for the conduct of the business and affairs of the new corporation.

(2) Upon approval by the board of each consolidating corporation, the proposition for consolidating and the proposed articles of consolidation must be submitted to a vote of the members of each consolidating corporation at an annual or special meeting, the notice of which must explain fully the proposed consolidation. The proposed consolidation and the proposed articles of consolidation are approved upon the affirmative vote of not less than two-thirds of those members of each consolidating corporation voting at the meeting.

(3)(a) Upon approval by the members of the respective consolidating corporations, articles of consolidation in the approved form must be executed and acknowledged on behalf of each consolidating corporation by the officers specified in their bylaws, and attested under seal by the officer specified in their bylaws.

(b) The chief officer of each consolidating corporation, by whatever name designated in the bylaws, must execute the articles of consolidation and make and attach to them an affidavit stating that the provisions of this section were duly complied with by the corporation not-for-profit.

(c) The articles of consolidation and affidavits must be submitted to the Secretary of State for filing as provided in this chapter.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-830. Merger.

Any one or more corporations not-for-profit, each of which is designated a "merging corporation", may merge into another corporation not-for-profit, designated the "surviving corporation", by complying with the following requirements:

(1) The proposition for merging into a surviving corporation and proposed articles of merger must be approved first by the board of each merging corporation and by the board of the surviving corporation. The proposed articles of merger must recite in the caption that they are executed pursuant to this chapter and must state:

(a) the name of each merging corporation, the address of its principal office, and the date of the filing of its articles of incorporation with the Secretary of State;

(b) the name of the surviving corporation and the address of its principal office;

(c) a statement that each merging corporation elects to be merged into the surviving corporation;

(d) the terms and conditions of the merger and the mode of effecting it, including the manner and basis of converting the memberships in the merging corporation or corporations into memberships in the surviving corporation and the issuance of certificates of membership for the converted memberships; and

(e) any provisions not inconsistent with this chapter considered necessary or advisable for the conduct of the business and affairs of the surviving corporation.

(2) After approval by the boards of the respective parties to the proposed merger, the proposition for merging into a surviving corporation and the proposed articles of merger must be submitted to a vote of the members of each corporation at an annual or special meeting, the notice of which must explain fully the proposed merger. The proposed merger and the proposed articles of merger are approved upon the affirmative vote of not less than two-thirds of those members of each corporation voting at the meeting.

(3)(a) Upon approval by the members of the respective parties to the proposed merger, articles of merger in the approved form must be executed and acknowledged on behalf of each such corporation by its chief officer, by whatever name designated in its bylaws, and attested under seal by the officer specified in its bylaws.

(b) The chief officer of each corporation executing the articles of merger also must make and attach to them an affidavit stating that the provisions of this section were duly complied with by the corporation.

(c) The articles of merger and affidavits must be submitted to the Secretary of State for filing as provided in this chapter.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-840. Effect of consolidation or merger.

The effect of consolidation or merger is as follows:

(1) The several parties to the consolidation or merger are a single corporation not-for-profit. In the case of a consolidation, it is the new corporation provided for in the articles of consolidation and, in the case of a merger, it is the surviving corporation. The separate existence of all corporate parties to the consolidation or merger, except the new or surviving corporation, ceases.

(2) The new or surviving corporation has all the rights, privileges, immunities, and powers and is subject to all the duties and liabilities of a corporation not-for-profit organized pursuant to this chapter, and possesses all the rights, privileges, immunities, and franchises of a public or private nature, and all property, real and personal, applications for membership, all debts due on whatever account, and all other choses in action of each of the consolidating or merging corporations. Every interest of, or belonging or due to, each of the consolidating or merging corporations are transferred to and vested in the new or surviving corporation without further act or deed. The title to real estate, or an interest in real estate, vested in a consolidating or merging corporation does not revert or is not impaired by reason of the consolidation or merger.

(3) The new or surviving corporation is responsible and liable for all of the liabilities and obligations of each of the consolidating or merging corporations, and a claim existing or action or proceeding pending by or against any of the corporations may be prosecuted as if the consolidation or merger had not taken place, except that the new or surviving corporation may be substituted in its place.

(4) Neither the rights of creditors nor liens upon the property of consolidating or merging corporations are impaired by consolidation or merger.

(5) In the case of a consolidation, the articles of consolidation are the articles of incorporation of the new corporation, and in the case of a merger, the articles of incorporation of the surviving corporation are considered to be amended to the extent that the changes are provided for in the articles of merger.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-1010. Voluntary dissolution of corporation-not-for profit which has not commenced business.

A corporation not-for-profit which has not commenced business may dissolve voluntarily by delivering to the Secretary of State for filing articles of dissolution, executed and acknowledged on behalf of the corporation, and stating:

(1) the name of the corporation;

(2) the address of its principal office;

(3) the date of its incorporation;

(4) that the corporation has not commenced business;

(5) that the amount, if any, actually paid in an amount of membership fees, less any part disbursed for necessary expenses, has been returned to those entitled to it;

(6) that no debt of the corporation remains unpaid; and

(7) that a majority of the incorporators elects that the corporation be dissolved.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-1020. Voluntary dissolution of corporation not-for-profit which has commenced business.

A corporation not-for-profit which has commenced business may dissolve voluntarily and wind up its affairs in the following manner:

(1) Two-thirds of the board shall adopt a resolution recommending dissolution and directing the submission of the question to a vote at an annual or special meeting of members.

(2) Written or printed notice must be given to each member of record entitled to vote at the meeting within the time and in the manner provided for the giving of notice of meetings of members and must state that the purpose of the meeting is to consider the dissolution.

(3) At the meeting the members may authorize the dissolution and may fix, or authorize the board to fix, its terms and conditions. Each member may vote and the authorization requires the affirmative vote of at least two-thirds of all the members.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-1030. Certificate of election to dissolve; affidavit of compliance.

(A) Upon meeting the requirements of Section 33-36-1020, a certificate of election to dissolve must be executed and acknowledged on behalf of the corporation by its chief officer, by whatever name designated by the bylaws, and attested under seal by the officer specified in its bylaws.

(B) The certificate must state:

(1) the name of the corporation;

(2) the address of its principal office;

(3) the names and addresses of its board members; and

(4) the total number of members of the corporation, the number voting for dissolution, and the number voting against dissolution.

(C) The corporate officer executing the certificate of election to dissolve also must make, as an attachment to the certificate, an affidavit stating compliance with the provisions of Section 33-36-1020.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-1040. Submission of certificate of dissolution and affidavit to Secretary of State.

The certificate of dissolution and affidavit must be submitted to the Secretary of State for filing and the corporation not-for-profit must cease to carry on its business, except as is necessary for the winding up of its business. Its corporate existence continues until articles of dissolution have been filed by the Secretary of State.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-1050. Winding up and settling affairs.

The board has full power to wind up and settle the affairs of the corporation not-for-profit. It shall collect the debts owing to the corporation, sell and dispose of its property and assets, and pay, satisfy, and discharge its debts, obligations, and liabilities. After paying or adequately providing for the payment of all debts, obligations, and liabilities, the board shall dispose of the residual assets in accordance with the requirements of Section 501(c)(12) of the United States Internal Revenue Code of 1986.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-1060. Notice of winding up proceedings.

Upon the filing of the certificate of dissolution by the Secretary of State, the board immediately shall cause notice of the winding up proceedings to be mailed to each known creditor and claimant and to be published once a week for two successive weeks in a newspaper of general circulation in the county in which the principal office of the corporation is located.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-1070. Articles of dissolution.

(A) When all debts, liabilities, and obligations of the corporation have been paid and all remaining property and assets distributed, the board shall authorize the execution of articles of dissolution, executed and acknowledged on behalf of the corporation by its chief officer, by whatever name designated in its bylaws, and attested under seal by the officer specified in its bylaws.

(B) The articles of dissolution must recite in the caption that they are executed pursuant to this chapter and must state:

(1) the name of the corporation;

(2) the address of the principal office;

(3) that the corporation has delivered to the Secretary of State a certificate of election to dissolve and the date on which the certificate was filed by the Secretary of State in the records of his office;

(4) that all debts, obligations, and liabilities of the corporation have been paid and discharged or that adequate provisions have been made for payment or discharge;

(5) that all residual assets of the corporation have been distributed in accordance with Section 501(c)(12) of the 1986 Internal Revenue Code;

(6) that no actions or suits are pending against the corporation.

(C) The officer executing the articles of dissolution also shall make and attach to them an affidavit stating that the provisions of this article have been duly complied with. The articles of dissolution and affidavit, accompanied by proof of the publication required in Section 33-36-1060, must be submitted to the Secretary of State for filing.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-1210. Corporations organized under Chapter 35 of Title 33.

A domestic corporation organized and governed pursuant to Chapter 35 of Title 33 before the effective date of this chapter is deemed to have been organized pursuant to this chapter as of its effective date and must be governed by the provisions of this chapter.

HISTORY: 2000 Act No. 404, Section 2.



SECTION 33-36-1310. Election procedures for nonprofit corporation providing water and sewer services to become a public service district.

(A) For the exclusive purposes of participating in a joint municipal water system as authorized under Chapter 25, Title 6, a nonprofit corporation incorporated for the purposes of providing water or water and sewer services, pursuant to the provisions of this chapter may elect, by resolution, to become a public service district, a public body politic and corporate:

(1) before January 1, 2002, upon a majority vote of its members constituting a quorum present at a duly called and noticed meeting; or

(2) on and after January 1, 2002, upon a majority vote of fifteen percent of its members present or by proxy at a duly called and noticed meeting.

(B) Notice of this meeting must be given by regular mail, addressed to the last known address of the member, and mailed not less than ten days prior to the meeting. The secretary of the corporation shall certify the date of mailing. The notice shall state the purpose, time, and place of the meeting.

(C) Upon a favorable vote, the chief executive officer of the corporation shall petition the Secretary of State to issue a new charter to convert and constitute the nonprofit corporation a public service district, a public body politic and corporate.

HISTORY: 2001 Act No. 78, Section 2.



SECTION 33-36-1315. Resolution to become public service district; notice; petition; vote.

(A) Corporations not-for-profit incorporated for the purposes of providing water service which, pursuant to the provisions of this chapter, serve a population of at least twenty thousand persons as shown in the most recent sanitary survey of the South Carolina Department of Health and Environmental Control, and provide water service in two or more counties within the State, may determine, by resolution adopted by the board of directors of the corporation and subject to the additional conditions provided in this section, to become a public service district, a public body politic and corporate. The resolution shall make findings as to: (1) whether the corporation owns assets, including, but not limited to, reserves, that are not reasonably required to continue its operations following its conversion to a public service district and, if so, the amount of the assets; and (2) whether the assets of the corporation have appreciated in value over their original cost and, if so, the amount of the value appreciation. The procedures provided in this section are valid, complete, and sufficient to effect the conversion notwithstanding any contrary provisions of law or the corporation's organizational documents or bylaws.

(B) Notice of the meeting of the board of directors at which the resolution to become a public service district is to be considered must be given by regular mail to each member of the corporation, addressed to the last known address of the member, and mailed not less than ten days before the meeting. Notice is effective upon mailing. The secretary of the corporation shall certify the date of mailing as to each member. The notice shall state the purpose, time, and place of the meeting. At the meeting, the board of directors shall afford any members in attendance an opportunity to speak and be heard in support of or in opposition to the conversion of the corporation to a public service district.

(C) Promptly after adoption by the board of directors of a resolution to become a public service district, the board of directors shall cause notice of the adoption to be mailed by regular mail to each member of the corporation, addressed to the last known address of the member. In addition, the board of directors, not earlier than the mailing required above, also shall cause the notice of adoption to be published at least once in one or more newspapers of general circulation in the counties in which the corporation provides service. The mailed and published notices shall include the name of the corporation, a statement that the board of directors has determined by resolution that the corporation shall be converted to a public service district, the date of the adoption of the resolution, and a statement that the resolution shall become effective and not subject to further review unless a petition signed by not less than fifteen percent of the membership of the corporation is filed as provided in this section. Within sixty days after the publication of the last notice required by this subsection, a petition signed by the members of the corporation equal in number to at least fifteen percent of the total membership may be filed with the clerk of court for the counties in which the corporation provides service calling for a vote of the membership on the question of whether the corporation shall become a public service district.

(D) Except for a petition being duly and timely filed in accordance with subsection (C), no action whatsoever may be commenced to challenge on any grounds the conversion of the corporation to a public service district more than ninety days after the date of the last publication required by subsection (C).

(E) If a petition is duly and timely filed in accordance with subsection (C), then the board of directors shall call a meeting of the members of the corporation to submit the question of whether the corporation shall become a public service district. Notice of this meeting must be given by regular mail to each member of the corporation, addressed to the last known address of the member, and mailed not less than ten days before the meeting. Notice is effective upon mailing. The secretary of the corporation shall certify the date of mailing as to each member. The notice shall state the purpose, time, and place of the meeting. The question shall be determined upon a majority vote of the members present in person at the meeting and voting. Action taken at the meeting is effective only if a quorum of the members of the corporation is present in person. For purposes of this subsection, a quorum consists of at least fifteen percent of the members of the corporation upon admission to the meeting.

(F) If the membership vote results in a determination to become a public service district, then the corporation promptly shall cause notice of the result to be mailed by regular mail to each member, addressed to the last known address of each member. In addition, the corporation, not earlier than the date of the mailing required above, also shall cause notice of the result to be published once in a newspaper or newspapers of general circulation in each county in which the corporation provides service. The mailed and published notices shall include the name of the corporation, a statement that the corporation has determined by membership vote to become a public service district, and a statement that no action may be commenced on account of the meeting or the conversion of the corporation to a public service district more than twenty days after the date of the final publication. No action whatsoever may be commenced to challenge on any grounds the conversion of the corporation to a public service district more than twenty days after the date of the final publication as provided in this subsection.

(G) If any member of the corporation that becomes a public service district pursuant to this section has received or been credited in a specified amount any capital stock, revolving fund certificate, retain certificate, certificate of indebtedness, letter of advice, or other written notice from the corporation and the specified amount has been realized as gross income to such member for federal income tax purposes with respect to any period prior to the date of conversion to a public service district, but the corresponding amount of money has not been distributed to the member, then the member is considered to have contributed such amount to the public service district. The resolution of the board of directors provided for in subsection (B) must specify this information, if applicable. If the board of directors has specified in the resolution provided for in subsection (B) that the corporation owns assets in excess of that reasonably required to continue its operations following conversion to a public service district or that there has been appreciation in the value of the assets of the corporation over their original cost, then, prior to conversion to a public service district, the corporation shall cause the amount thereof, as reasonably determined by the board of directors, to be distributed to the members of the corporation on a cooperative basis.

(H) Upon a final, favorable determination, either by vote of the board of directors or by vote of the membership, in the event a petition has been duly and timely filed in accordance with subsection (C), to become a public service district, and upon the expiration of the limitation periods provided by this section, the chief executive officer of the corporation shall petition the Secretary of State to issue a new charter to convert and constitute the nonprofit corporation a public service district, a public body politic and corporate.

HISTORY: 2012 Act No. 168, Section 1, eff May 14, 2012.



SECTION 33-36-1320. Petition for charter.

(A) The petition shall include:

(1) the name of the district;

(2) an attached copy of the resolution adopted, certified by the secretary of the corporation;

(3) the name of the current board of directors, their terms of office, and expiration dates;

(4) the desire to become a public body corporate and politic; and

(5) a word description and an attached map showing the present and existing boundaries of the service area.

(B) Upon receipt of the petition, the Secretary of State must verify the contents of the petition and their compliance with subsection (A). Upon verification, the Secretary of State must issue a new charter, referencing the petition, and designating the corporation as a public service district, a public body politic and corporate of the State.

HISTORY: 2001 Act No. 78, Section 2.



SECTION 33-36-1330. Appointment or election of board members.

(A) For a corporation converted to a public service district pursuant to Section 33-36-1310, the existing board of directors and officers shall serve until the expiration of their present terms. Thereafter, and not less than forty-five days before any expiration of the term of a board member, the board of directors shall submit to the county legislative delegation the name or names of a person or persons recommended for appointment or reappointment. A letter of recommendation by the board stating why the name or names are recommended shall accompany the submission. The county legislative delegation shall consider the recommendation of the board but is not limited to make a selection for its own recommendation from among those submitted. Upon recommendation of the county legislative delegation, members of the board must be appointed by the Governor for a term of four years. A vacancy may be filled by the board, if the remaining term is less than two years; if more than two years, then in the usual manner for the unexpired term.

(B) For a corporation converted to a public service district pursuant to Section 33-36-1315, the existing directors, who shall constitute the initial governing board of the district, and officers shall serve until the expiration of their current terms. Thereafter, the public service district must be governed by a board comprising the same number of members as the predecessor corporation had as directors; provided that the governing board shall comprise no fewer than five members and no more than nine members. The governing board, by resolution, may decrease the number of members to not less than five and may increase the number of members to not more than nine. The successor members must be recommended by the board and appointed by the respective county legislative delegations in accordance with the following procedures. Each county legislative delegation shall have the right to appoint a number of members who bear the same relationship to the total number of members as the number of customers of the district within the county bears to the total number of customers of the district. The number of customers within each county, and the total number of customers, must be determined by reference to the billing and customer records of the public service district. Not less than forty-five days before the expiration of the term of any member, the governing board shall submit to the county legislative delegation with the right to appoint the successor member the name of a person recommended for appointment or reappointment to the board. A letter of recommendation by the board stating why the name is recommended shall accompany the submission. The county legislative delegation shall consider the recommendation of the board, but is not limited to that person in making its appointment. Each member must be appointed for a term of four years and until his successor is appointed and qualifies, provided that the terms of the members must be staggered by a county legislative delegation in making its appointments such that approximately one-half of the total members appointed by that county legislative delegation must be appointed or reappointed every two years. No member may be appointed for more than two consecutive terms. A vacancy must be filled for the remainder of the unexpired term in the manner of original appointment.

(C) For a corporation converted to a public service district pursuant to Section 33-36-1310, the governing body of the district, by a resolution adopted by a two-thirds vote of all members of the governing body, may request that board members be elected in a nonpartisan general election. If adopted, a certified copy of the resolution and a map clearly setting out the lines of the boundaries of the district in the county or counties in which the district is situated must be presented to the county election commission before August first of a general election held in an even numbered year for the election to be held at the general election in November of that year. The governing body must be elected from single member election districts.

(D) Notice of the election must be published by the governing body of the district at least three times before the election, including (i) not less than sixty days before the date of the election, (ii) two weeks after the first date of publication, and (iii) a date not more than fifteen and not less than ten days before the date of the election. The notice must appear in a newspaper of general circulation within the district and contain at a minimum the following:

(1) the full name of the district and its governing body;

(2) the names, addresses, and telephone numbers of the members of the district's governing body;

(3) the existing means of appointment of members of the district's governing body;

(4) a brief description of the governmental services provided by the district;

(5) a map showing generally the boundaries of the district;

(6) a list of precincts and polling places in which ballots may be cast; and

(7) an explanation of the procedure to be followed for election of members of the district's governing body and State.

HISTORY: 2001 Act No. 78, Section 2; 2012 Act No. 168, Section 2, eff May 14, 2012.



SECTION 33-36-1340. Election of commissioners.

(A) On the first Tuesday following the first Monday in November in the year immediately following the year of the resolution, the voters shall elect commissioners for all seats on the district's governing body. Candidates must file a statement of intention of candidacy with the entity charged by law with conducting the election. Except for the initial election of commissioners as provided in subsection (B), all commissioners must be elected on an at-large basis for terms of four years with terms staggered so that a simple majority of the commissioners are elected in the next ensuing general election year, and the remaining commissioners are elected at the next following general election. The terms of office of commissioners whose seats are subject to contest in general election shall expire fourteen days following the general election.

(B) For the initial election of commissioners, all seats are considered vacant. From among the commissioners elected in the initial election, a simple majority thereof shall serve terms which expire fourteen days following the general election held two years after the initial election. Those commissioners entitled to serve the initial four-year terms are those commissioners equal in number to a simple majority of the membership who received the highest number of votes cast in the initial election. The remaining commissioners shall serve terms which expire fourteen days following the general election held the year following the initial election.

(C) The county election commission is charged with conducting and supervising the elections for commissioners in the manner governed by the election laws of this State, mutatis mutandis. Vacancies must be filled in the manner provided in Section 7-13-190.

HISTORY: 2001 Act No. 78, Section 2.



SECTION 33-36-1350. Election of officers by the board.

The board shall annually elect its officers, a chairperson, vice chairperson, and a secretary and treasurer. The latter two offices may be combined.

HISTORY: 2001 Act No. 78, Section 2.



SECTION 33-36-1360. Rights and powers of district.

(A) The newly converted district has all rights and powers of a public body politic and corporate of this State including, without limitations, all the rights and powers necessary or convenient to carry out and effectuate its purposes including, but not limited to, the following rights and powers to:

(1) have perpetual succession;

(2) sue and be sued and appear and defend in all actions and proceedings in its corporate name to the same extent as a natural person;

(3) adopt, use, and alter a corporate seal;

(4) maintain a principal office;

(5) adopt, change, amend, and repeal bylaws for the management and regulation of its affairs;

(6) receive, administer, and comply with the conditions and requirements respecting any gift, grant, or donation of any property or money;

(7) purchase, build, construct, maintain, rent, lease, and operate ditches, tunnels, culverts, flumes, conduits, mains, pipes, trunk and collection lines, dykes, dams, reservoirs, water and wastewater treatment facilities, and any adjunct facility or facilities for the impounding, treatment, production, transmission, distribution, operation, service in connection with the sale of water or supply of sewer service;

(8) acquire and operate any type of machinery, appliances, or appurtenances necessary or useful in constructing, operating, and maintaining the system;

(9) enter into contracts of short or long duration;

(10) prescribe rate charges for its services and enact regulations;

(11) make contracts of all kinds and execute all instruments or documents necessary or convenient to carry out the business of the district;

(12) sell, lease, exchange, transfer, or otherwise dispose of or grant option for any purpose with respect to any real or personal property or interest in them in conformity with state law;

(13) acquire by purchase, lease, gift, or otherwise, or obtain options for the acquisition of any property, real or personal, improved or unimproved, including an interest in land less than the fee in conformity with state law;

(14) incur liabilities, lend and borrow money, issue bonds or notes of the district, secure its obligations by mortgage, and pledge or assign any money, rents, charges, or other revenues and any proceeds derived by the district from the sales of property, insurance, or condemnation awards;

(15) acquire, enjoy, utilize, and dispose of patents, copyrights, and trademarks and licenses and other rights or interests in them;

(16) authorize the construction, operation, maintenance of any project by any person, firm, or corporation, including political subdivisions and agencies of any state of the United States;

(17) apply to the appropriate agencies of the State, the United States or any state, and to any other proper agency for and obtain from them permits, licenses, certificates, or approvals as may be necessary; and construct, maintain, and operate the project in accordance with such license, permits, certificates, or approvals;

(18) appoint officers, agents, employees, and servants to prescribe the duties of such, to fix their compensation, and to determine if and to what extent they must be bonded for the faithful performance of their duties;

(19) employ engineers, architects, attorneys, appraisers, financial advisors, and other consultants and employers as may be required in the judgment of the district and fix and pay their compensation from funds available to the joint system, if applicable;

(20) engage in the business of supplying water, water distribution, or sewage collection or treatment; and

(21) exercise, in connection with water or sewage disposal business, the power of eminent domain as prescribed in Section 6-13-50(19).

(B) The rates charged for services furnished for the purpose of providing water supply or sewage disposal, or a combination of these services, is not subject to supervision or regulations by any state bureau, board, commission, or like instrumentality or agency of it.

HISTORY: 2001 Act No. 78, Section 2.



SECTION 33-36-1370. District to assume all assets, properties and liabilities of antecedent nonprofit corporation.

Districts converted pursuant to this article shall assume all assets, properties, and liabilities of the antecedent nonprofit corporation.

HISTORY: 2001 Act No. 78, Section 2.






CHAPTER 37 - BUSINESS DEVELOPMENT CORPORATIONS

SECTION 33-37-10. Definitions.

As used in this chapter:

(1) "Corporation" means a South Carolina business development corporation created pursuant to this chapter.

(2) "Financial institution" means any banking corporation or trust company, building and loan association, insurance company or related corporation, partnership, foundation, federal or state agency, or other institution engaged primarily in lending or investing funds including, without limitation, the Small Business Administration, an agency of the United States Government.

(3) "Member" means a financial institution authorized to do business in this State which undertakes to lend money to a corporation created pursuant to this chapter, upon its call and as provided by this chapter.

(4) "Board of directors" means the board of directors of the corporation created pursuant to this chapter.

(5) "Loan call" means the right of the corporation to call for loans by the members to the corporation as provided in Section 33-37-460 of this chapter.

(6) "Loan call agreement" means the loan agreement between the corporation and its members describing the terms, conditions, and loan limits of the corporation's right to make loan calls to its members.

(7) "Loan limit" means, for a member, the maximum amount subject to loan call at any one time by the corporation to the member as provided in the loan call agreement.

HISTORY: 1962 Code Section 12-1101; 1958 (50) 1886; 1960 (51) 1937; 2000 Act No. 234, Section 1.



SECTION 33-37-20. Deposit of funds.

The corporation shall not deposit any of its funds in any banking institution unless such institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the board of directors, exclusive of any director who is an officer or director of the depository so designated.

HISTORY: 1962 Code Section 12-1102; 1958 (50) 1886.



SECTION 33-37-30. Corporation shall not accept deposits.

The corporation shall not receive money on deposit.

HISTORY: 1962 Code Section 12-1103; 1958 (50) 1886.



SECTION 33-37-40. Establishment and maintenance of surplus.

Each year the corporation shall set apart as earned surplus not less than ten per cent of its net earnings for the preceding fiscal year until such surplus shall be equal in value to one half of the amount paid in on the capital stock then outstanding. Whenever the amount of surplus established herein shall become impaired, it shall be built up to the required amount in the manner provided for its original accumulation. Net earnings and surplus shall be determined by the board of directors, after providing for such reserves as the directors deem desirable, and the directors' determination made in good faith shall be conclusive on all persons.

HISTORY: 1962 Code Section 12-1104; 1958 (50) 1886.



SECTION 33-37-50. Offices.

The corporation may have offices in such places within the State, other than the location of the principal office as set forth in the declaration of charter as required in Section 33-37-210, as may be fixed by the board of directors.

HISTORY: 1962 Code Section 12-1105; 1958 (50) 1886.



SECTION 33-37-60. Credit of State is not pledged.

Under no circumstances is the credit of the State pledged in this chapter.

HISTORY: 1962 Code Section 12-1106; 1958 (50) 1886.



SECTION 33-37-70. Corporation, its subsidiary, and securities issued thereby exempt from taxes and fees.

The corporation and its subsidiary corporation are not subject to taxes based upon or measured by income which are levied now or later by the State. The securities, evidences of indebtedness, and shares of the capital stock issued by the corporation and its subsidiary corporation, their transfer, income from them, and deposits of financial institutions invested in them are free at all times from taxation within the State. The corporation and its subsidiary corporation are not subject to a corporation license tax or fee imposed by Chapter 20 of Title 12.

HISTORY: 1962 Code Section 12-1107; 1958 (50) 1886; 1996 Act No. 353, Section 1; 2000 Act No. 234, Section 2.



SECTION 33-37-80. Tax credit for nondeductible losses arising from sale or other disposition of securities of corporation.

Any stockholder, member or other holder of any securities, evidences of indebtedness or shares of the capital stock of the corporation who realizes a loss from the sale, redemption or other disposition of any securities, evidences of indebtedness or shares of the capital stock of the corporation, including any such loss realized on a partial or complete liquidation of the corporation, and who is not entitled to deduct such loss in computing any of such stockholder's, member's or other holder's taxes to the State, shall be entitled to credit against any taxes subsequently becoming due to the State from such stockholder, member or other holder a percentage of such loss equivalent to the highest rate of tax assessed for the year in which the loss occurs upon mercantile and business corporations.

HISTORY: 1962 Code Section 12-1108; 1958 (50) 1886.



SECTION 33-37-210. Filing declaration of charter; contents.

Twenty-five or more persons, a majority of whom shall be residents of this State, who may desire to create a business development corporation under the provisions of this chapter for the purpose of promoting, developing and advancing the prosperity and economic welfare of the State and, to that end, to exercise the powers and privileges provided in this chapter, may be incorporated in the following manner. Such persons shall, by declaration of charter filed with the Secretary of State, under their hands and seals, set forth:

(1) The name of the corporation, which shall include the words "Business Development Corporation of South Carolina";

(2) The location of the principal office of the corporation; and

(3) The purposes for which the corporation is founded, which shall include the following: The purposes of the corporation shall be to promote, stimulate, develop and advance the business prosperity and economic welfare of this State and its citizens; to encourage and assist through loans, investments or other business transactions, in the location of new business and industry in this State and to rehabilitate and assist existing business and industry; and so to stimulate and assist in the expansion of all kinds of business activity which will tend to promote the business development and maintain the economic stability of this State, provide maximum opportunities for employment, encourage thrift and improve the standard of living of the citizens of this State; similarly, to cooperate and act in conjunction with other organizations, public or private, in the promotion and advancement of industrial, commercial, agricultural and recreational developments in this State; and to provide financing for the promotion, development and conduct of all kinds of business activity in this State.

HISTORY: 1962 Code Section 12-1121; 1958 (50) 1886.



SECTION 33-37-220. Additional contents of declaration of charter.

The declaration of charter shall set forth

(a) the amount of total authorized capital stock and the number of shares in which it is divided,

(b) the par value of each share,

(c) the amount of capital stock with which the corporation will commence business,

(d) if there is more than one class of stock, a description of the different classes and

(e) the names and post-office addresses of the subscribers of stock and the number of shares subscribed by each. The aggregate of the subscription shall be the amount of capital with which the corporation will commence business. The declaration of charter may also contain any provision consistent with the laws of this State for the regulation of the affairs of the corporation or creating, defining, limiting and regulating its powers. The declaration of charter shall be in accordance with the provisions of Section 33-2-102.

HISTORY: 1962 Code Section 12-1122; 1958 (50) 1886.



SECTION 33-37-230. Charter shall be void unless business begun within three years.

If a corporation organized pursuant to this chapter shall fail to begin business within three years from the effective date of its charter, then the charter shall become null and void.

HISTORY: 1962 Code Section 12-1123; 1958 (50) 1886.



SECTION 33-37-240. Calling first meeting; organization; quorum.

The first meeting of the corporation shall be called by a notice signed by three or more of the incorporators, stating the time, place and purpose of the meeting, a copy of which notice shall be mailed or delivered to each incorporator at least five days before the day appointed for the meeting. The first meeting may be held without such notice upon agreement in writing to that effect signed by all the incorporators. There shall be recorded in the minutes of the meeting a copy of the notice or of such unanimous agreement of the incorporators.

At such first meeting the incorporators shall organize by the choice by ballot of a temporary clerk, by the adoption of bylaws, by the election by ballot of directors and by action upon such other matters within the powers of the corporation as the incorporators may see fit. The temporary clerk shall be sworn and shall make and attest a record of the proceedings. Ten of the incorporators shall be a quorum for the transaction of business.

HISTORY: 1962 Code Section 12-1124; 1958 (50) 1886.



SECTION 33-37-250. Powers.

In furtherance of the purposes for which the corporation is founded and in addition to the powers conferred on business corporations by this title, the corporation, subject to the restrictions and limitations contained in this chapter, may:

(1) elect, appoint, and employ officers, agents, and employees;

(2) make contracts and incur liabilities for any of the purposes of the corporation, except that the corporation may not incur secondary liability by way of guaranty or endorsement of the obligations of any person, firm, corporation, joint-stock company, association, or trust, or in any other manner;

(3) borrow money only from (i) the members, (ii) the Small Business Administration, an agency of the United States Government, and (iii) other lending sources approved by the board of directors of the corporation for the purposes of the corporation, issue its bonds, debentures, notes, or other evidences of indebtedness, whether secured or unsecured, and secure them by mortgage, pledge, deed of trust, or other lien on its property, franchises, rights and privileges of every kind and nature, or any part of them or interest in them, without securing stockholder or member approval. Except as provided in Section 33-37-465 and item (9) of this section, a loan to the corporation may not be secured in any manner unless all outstanding loans to the corporation are secured equally and ratably in proportion to the unpaid balance of the loans and in the same manner;

(4) make loans or participate with the Small Business Administration, an agency of the United States Government, in loans to any person, firm, corporation, joint-stock company, association, or trust and establish and regulate the terms and conditions of the loans and the charges for interest and service connected with them, except that the corporation may not approve an application for a loan without a showing by the person applying for the loan that he applied for the loan through ordinary banking channels and the loan was refused by at least one bank or other financial institution;

(5) purchase, receive, hold, lease, or otherwise acquire and sell, convey, transfer, lease, or otherwise dispose of real and personal property, together with rights and privileges incidental and appurtenant to it and the use of it including, but not limited to, real or personal property acquired by the corporation in the satisfaction of debts or enforcement of obligations;

(6) acquire all or part of the good will, business rights, real and personal property, and other assets, of any persons, firms, corporations, joint-stock companies, associations, or trusts, and to assume, undertake, or pay the obligations, debts, and liabilities of the person, firm, corporation, joint-stock company, association, or trust;

(7) acquire improved or unimproved real estate for the purpose of constructing industrial plants or other business establishments or for the purpose of disposing of it to others for the construction of industrial plants or other business establishments, and to transfer, lease, or otherwise dispose of industrial plants or business establishments;

(8) acquire, subscribe for, own, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of the stock, shares, bonds, debentures, notes, or other securities and evidences of interest in or indebtedness of any person, firm, corporation, joint-stock company, association, or trust, and to exercise all the rights, powers, and privileges of ownership, including the right to vote, while the owner or holder;

(9) mortgage, pledge, or otherwise encumber a property right or thing of value acquired pursuant to the powers contained in items (5) through (8) of this section, as security for the payment of a part of the purchase price of it;

(10) cooperate with and avail itself of the facilities of the Department of Commerce and similar governmental agencies, including the Small Business Administration, an agency of the United States Government, and cooperate with and assist and otherwise encourage organizations in the various communities of the State in the promotion, assistance, and development of the business prosperity and economic welfare of those communities or of this State or of any part of them;

(11) organize and incorporate pursuant to this title a subsidiary corporation as the board of directors finds necessary, appropriate, or convenient to carry out the powers and purposes expressly granted and provided for in this chapter, which subsidiary corporation has the powers described in this section in addition to all other powers conferred on business corporations by this title; and

(12) do all acts and things necessary or convenient to carry out the powers expressly granted in this chapter.

HISTORY: 1962 Code Section 12-1125; 1958 (50) 1886; 1960 (51) 1937; 1993 Act No. 181, Section 521996 Act No. 353, Section 2; 2000 Act No. 234, Section 3.



SECTION 33-37-260. Amendment of charter.

The charter may be amended by the votes of the stockholders and the members of the corporation voting separately by classes. The amendments require approval by the affirmative vote of two thirds of the votes to which the stockholders are entitled and two thirds of the votes to which the members are entitled. No amendment of the charter which is inconsistent with the general purposes expressed in this chapter or which eliminates or curtails the right of the Secretary of State to examine the corporation or the obligation of the corporation to make reports as provided by law may be made without amendment of this chapter. No amendment of the charter which increases the obligation of a member to make loans to the corporation, makes a change in the principal amount, interest rate, or maturity date or in the security or credit position of an outstanding loan of a member to the corporation, affects a member's right to withdraw from membership as provided in Section 33-37-430, or affects a member's voting rights as provided in Sections 33-37-440 and 33-37-450 may be made without the consent of each member affected by the amendment.

HISTORY: 1962 Code Section 12-1126; 1958 (50) 1886; 1995 Act No. 123, Section 1.



SECTION 33-37-270. Approval by Secretary of State and filing of articles of amendment.

Within thirty days after any meeting at which an amendment of the charter has been adopted articles of amendment signed and sworn to by the president, treasurer and a majority of the directors, setting forth such amendment and the due adoption thereof, shall be submitted to the Secretary of State, who shall examine them and, if he finds that they conform to the requirements of this chapter, shall so certify and endorse his approval thereon. Thereupon, the articles of amendment shall be filed in the office of the Secretary of State, and no such amendment shall take effect until such articles of amendment shall have been filed as aforesaid.

HISTORY: 1962 Code Section 12-1127; 1958 (50) 1886.



SECTION 33-37-410. Who may become members, stockholders or bondholders.

In addition to other persons and notwithstanding any provision of general or special law or any provision in their respective charters, agreements of association, articles of organization, or trust indentures:

(1) All domestic corporations organized for the purpose of carrying on business within this State, including without implied limitation public utility companies and insurance and casualty companies, foreign corporations licensed to do business in the State, and all trusts, may acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of bonds, securities, or other evidences of indebtedness created by or the shares of the capital stock of the corporation and while owners of the stock may exercise all the rights, powers, and privileges of ownership, including the right to vote on it, all without the approval of a regulatory authority of the State.

(2) All financial institutions may become members of the corporation and make loans to the corporation as provided in this chapter.

(3) A financial institution which does not become a member of the corporation may not acquire any shares of the capital stock of the corporation.

(4) Each financial institution which becomes a member of the corporation may acquire, purchase, hold, sell, assign, transfer, mortgage, pledge, or otherwise dispose of bonds, securities, or other evidences of indebtedness created by or the shares of the capital stock of the corporation and while owners of the stock may exercise all the rights, powers, and privileges of ownership, including the right to vote on it, all without the approval of a regulatory authority of the State. The amount of the capital stock of the corporation which may be acquired by a member pursuant to the authority granted in this section may not exceed five percent of the capital and surplus of the member. The amount of capital stock of the corporation which a member may acquire pursuant to the authority granted in this section is in addition to the amount of capital stock in corporations which the member otherwise is authorized to acquire.

HISTORY: 1962 Code Section 12-1141; 1958 (50) 1886; 1995 Act No. 123, Section 2.



SECTION 33-37-420. Application for membership.

Any financial institution may request membership in the corporation by making application to the board of directors on such form and in such manner as the board of directors may require, and the membership shall become effective upon acceptance of such application by the board.

HISTORY: 1962 Code Section 12-1142; 1958 (50) 1886.



SECTION 33-37-430. Duration of membership; withdrawal.

Membership in the corporation shall be for the duration of the corporation; provided, that upon written notice given to the corporation three years in advance a member may withdraw from membership in the corporation at the expiration date of such notice.

HISTORY: 1962 Code Section 12-1143; 1958 (50) 1886.



SECTION 33-37-440. Powers of stockholders and members.

The stockholders and the members of the corporation shall have the following powers of the corporation:

(1) To elect directors;

(2) To make, amend and repeal bylaws;

(3) To amend the charter; and

(4) To exercise such other of the powers of the corporation as may be conferred on the stockholders and the members by the bylaws.

HISTORY: 1962 Code Section 12-1144; 1958 (50) 1886.



SECTION 33-37-450. Voting by stockholders and members.

(A) As to all matters requiring action by the members and the stockholders of the corporation, the members and the holders of each class of stock, of which there are then shares authorized and outstanding for which votes are entitled to be cast, shall vote separately on the matters by classes and, except as otherwise provided in this chapter, these matters require the affirmative vote of a majority of the votes to which the members present or represented at the meeting are entitled and the affirmative vote of a majority of the votes entitled to be cast with respect to the shares of each class of stock of which there are holders present or represented at the meeting.

(B) Unless otherwise provided in the charter of the corporation, each stockholder has one vote, in person or by proxy, for each share of capital stock held by him, and each member has one vote, in person or by proxy. However, a member having a loan limit of more than one thousand dollars has one additional vote, in person or by proxy, for each additional one thousand dollars of the member's loan limit as determined pursuant to the loan call agreement with the corporation as provided in Section 33-37-460.

HISTORY: 1962 Code Section 12-1145; 1958 (50) 1886; 1995 Act No. 123, Section 3; 2000 Act No. 234, Section 4.



SECTION 33-37-460. Loans to corporation by members.

Each member of the corporation must make loans to the corporation when called upon pursuant to a written loan call agreement approved by the board of directors of the corporation and entered into between the corporation and all members. The loan call agreement must describe the mutual agreement of the corporation and the members as to the loan limits of each member, the method for determining the loan limits, the terms and conditions of each member's rights and obligations pertaining to loan calls by the corporation, and the corporation's rights to make loan calls of the members. The loan call agreement may be modified and amended unilaterally by the corporation only for the purpose of adding new members as parties to the loan call agreement if the new members execute and deliver addendums to the loan call agreement binding them to all terms, conditions, and loan limits of the agreement. The corporation and any member may agree mutually to increase the loan limit of the member if all other members have the opportunity to increase their loan limits in the same proportion or percentage relative to their original loan limits as provided in the loan call agreement. The loan call agreement is subject to the following further conditions and limitations:

(1) All loan limits must be established at the thousand dollar amount nearest to the amount computed in accordance with this section.

(2) A loan to the corporation under the loan call agreement may not be made if, immediately after the loan, the total amount of the obligations of the corporation under the loan call agreement exceeds ten times the greater of the net worth of the corporation or the amount then paid in on the outstanding capital stock of the corporation.

(3) The total amount outstanding on loans to the corporation made by a member at any one time under the loan call agreement may not exceed:

(a) ten percent of the total amount then outstanding or committed, or both, under the loan call agreement; or

(b) any federal or state statutory or regulatory limitations applicable to the members.

(4) Subject to item (3)(a), each loan call made by the corporation must be prorated among the members of the corporation in substantially the same proportion that the loan limit of each member bears to the aggregate of the loan limits of all members. Loan calls may require all members to fund the loan call contemporaneously with the loan call or, alternatively, may require that the loan call be funded on a revolving basis in periodic disbursements by groups of members as designated by the corporation on a rotating basis so that, in a single loan call, the disbursement by one designated group may retire at a future date the outstanding balance of another group of members.

(5) All loans to the corporation by members must be evidenced by bonds, debentures, notes, or other evidences of indebtedness of the corporation which are freely transferable at all times. For administrative purposes, loans made by members pursuant to loan calls by the corporation must be funded by one or more members, designated by the corporation, which shall sell participation interests to other members in the proportions provided in this section.

(6) A member is not obligated to make loans to the corporation pursuant to calls made after the withdrawal of the member.

HISTORY: 1962 Code Section 12-1146; 1958 (50) 1886; 1960 (51) 1646; 1961 (52) 499; 1993 Act No. 181, Section 51995 Act No. 123, Section 4; 1996 Act No. 353, Section 3; 2000 Act No. 234, Section 5; 2005 Act No. 157, Section 4.B, eff June 10, 2005, applicable for taxable years beginning January 1, 2006.



SECTION 33-37-465. Short-term loans to corporation by members.

A member may make short-term loans to the corporation independently of the loan calls made pursuant to Section 33-37-460. These short-term loans are not subject to the limitations and restrictions described in Section 33-37-460. When the purpose of the short- term loan is to provide funds to the corporation for disbursement of a loan, the corporation may grant to the member funding the short-term loan a security interest in or collateral assignment of the loan on the condition that the security interest or collateral assignment is terminated upon payment of the short-term loan.

HISTORY: 2000 Act No. 234, Section 6; 2005 Act No. 157, Section 4.C, eff June 10, 2005, applicable for taxable years beginning January 1, 2006.



SECTION 33-37-470. Authorization for issuance of new classes of stock.

The board of directors have the power to issue shares of capital stock of the corporation in the classes, series, and denominations set forth in the charter of the corporation, to the same extent and subject to the same restrictions as are otherwise applicable to business corporations organized under the laws of South Carolina under Chapters 1 through 20 of this title. However, the corporation may not issue shares of any series or class of stock with rights, restrictions, or other attributes which would impair or limit the rights of members under this chapter or impair or limit the rights given to stockholders generally under this chapter.

HISTORY: 1995 Act No. 123, Section 6, eff July 1, 1995.



SECTION 33-37-610. Management of corporation.

The business and affairs of the corporation shall be managed and conducted by a board of directors, a president and treasurer and such other officers and such agents as the corporation by its bylaws shall authorize.

HISTORY: 1962 Code Section 12-1161; 1958 (50) 1886.



SECTION 33-37-620. Board of directors; membership; powers.

The board of directors shall consist of such number, not more than twenty-one, as shall be determined in the first instance by the incorporators and thereafter annually by the members and the stockholders of the corporation. The board of directors may exercise all the powers of the corporation except such as are conferred by law or by the bylaws of the corporation upon the stockholders or members and shall choose and appoint all the agents and officers of the corporation and fill all vacancies except vacancies in the office of director, which shall be filled as provided in Section 33-37-630. The board of directors shall be elected as provided in Section 33-37-630.

HISTORY: 1962 Code Section 12-1162; 1958 (50) 1886.



SECTION 33-37-630. Election of directors; vacancies.

The board of directors must be elected in the first instance by the incorporators and after that time at each annual meeting of the corporation or, if no annual meeting is held in any year, at the time fixed by the bylaws, at a special meeting held in lieu of the annual meeting. At each annual meeting, or at each special meeting held in lieu of the annual meeting, the members of the corporation shall elect two thirds of the board of directors, and the stockholders shall elect the remaining directors in the manner prescribed in the charter of the corporation. The directors must hold office until the next annual meeting of the corporation or special meeting held in lieu of the annual meeting after their election and until their successors are elected and qualified unless sooner removed in accordance with the provisions of the bylaws. A vacancy in the office of a director elected by the members must be filled by the directors elected by the members, and a vacancy in the office of a director elected by the stockholders must be filled by the directors elected by the stockholders.

HISTORY: 1962 Code Section 12-1163; 1958 (50) 1886; 1995 Act No. 123, Section 5.



SECTION 33-37-640. Liability for losses.

Directors and officers shall not be responsible for losses unless the losses shall have been occasioned by the wilful misconduct of such directors and officers.

HISTORY: 1962 Code Section 12-1164; 1958 (50) 1886.



SECTION 33-37-910. Applicability of the Business Corporation Act.

Chapters 1 through 20 of this title apply to every corporation organized pursuant to this chapter, except as otherwise provided in Chapters 1 through 20 of this title or by this chapter. If there is a conflict between the provisions of Chapters 1 through 20 of this title and Chapter 37 with respect to a corporation organized under this chapter, this chapter controls.

HISTORY: 1995 Act No. 123, Section 7.



SECTION 33-37-1010. Definitions.

For purposes of this article:

(1) "CAP" means the capital access program created in this article.

(2) "BDC" means Business Development Corporation of South Carolina.

(3) "Financial institution" means a bank, trust company, savings bank, savings and loan association, or cooperative bank chartered by the State or a national banking association, federal savings and loan association, or federal savings bank, if that financial institution has offices located in South Carolina.

(4) "Participating financial institution" means a financial institution participating in the capital access program.

(5) "Small business" means:

(a) a retail or service business with annual sales not exceeding two million dollars;

(b) a wholesale business with annual sales not exceeding five million dollars;

(c) a manufacturing business with no more than fifty employees; or

(d) another business with annual revenue not exceeding two million dollars.

(6) "State fund" and "state fund account" means the funds appropriated by the General Assembly of South Carolina for the CAP, provided to BDC as custodian for the State of South Carolina, and deposited by BDC into one or more interest-bearing trust accounts maintained by it as custodian for the State of South Carolina.

(7) "Loss reserve account" means one or more interest- bearing trust accounts maintained by BDC for holding and administering the loan loss reserve pursuant to this article.

HISTORY: 2005 Act No. 157, Section 4.A, eff June 10, 2005, applicable for taxable years beginning January 1, 2006.



SECTION 33-37-1020. Establishment of program; loan loss reserve.

(A) Upon appropriation of funds by the General Assembly for the CAP in the minimum initial sum of two million five hundred thousand dollars, those funds and funds resulting from later appropriations to the state fund must be provided to BDC for deposit in the state fund account.

(B) BDC shall establish the CAP to provide a loan loss reserve from the state fund to assist participating financial institutions making loans to small businesses located in South Carolina that otherwise find it difficult to obtain regular bank financing.

(C) The assistance must be provided by BDC through transfers by it from a state fund account into a loss reserve account maintained by, in the name of, and controlled by BDC as custodian to provide loan loss reserves for loans made to those small businesses.

HISTORY: 2005 Act No. 157, Section 4.A, eff June 10, 2005, applicable for taxable years beginning January 1, 2006.



SECTION 33-37-1030. Participating financial institution; execution of agreement.

A financial institution desiring to become a participating financial institution shall execute an agreement in a form BDC prescribes, containing the terms and provisions provided in Section 33-37-1040 and other terms and provisions BDC considers necessary or appropriate.

HISTORY: 2005 Act No. 157, Section 4.A, eff June 10, 2005, applicable for taxable years beginning January 1, 2006.



SECTION 33-37-1040. Participating financial institutions; functions and duties.

A participating financial institution originating a loan to a small business pursuant to this article shall:

(1) use its existing business and banking network to market and perpetuate the CAP so as to promote economic development among small businesses in South Carolina;

(2) provide financing to small businesses for their business purposes including, without limitation, expansion, start-up, purchase of fixed assets or inventory, facility or technology upgrading, and working capital;

(3) limit loans outstanding to one small business borrower pursuant to this article and the CAP to an aggregate balance outstanding of two hundred fifty thousand dollars or a lesser amount the BDC determines, in the exercise of its discretion for the benefit of the CAP and the small business community at large in this State;

(4) limit loans made pursuant to this article and under the CAP to those that are not guaranteed or otherwise assisted by another governmental entity or program;

(5) set aside an amount of at least one and one-half percent but no more than three and one-half percent of the principal amount of the loan, into the loss reserve account;

(6) obtain from the small business an amount equal to the reserve contribution made by the participating financial institution with respect to the loan;

(7) forward the funds collected and determined pursuant to items (5) and (6) of this section to BDC for deposit into the loss reserve account together with a written report in the form and with the content BDC prescribes; and

(8) report annually to BDC, in the manner and with the supporting information BDC prescribes, the outstanding balance of loans made by it pursuant to the CAP, and a projection and estimate of loans it anticipates making pursuant to the program in the succeeding year.

HISTORY: 2005 Act No. 157, Section 4.A, eff June 10, 2005, applicable for taxable years beginning January 1, 2006.



SECTION 33-37-1050. Business Development Corporation; transfers to loss reserve account; reports.

After receipt of the funds and report provided in Section 33-37-1040(7) of this article, BDC shall transfer from the state fund account to the loss reserve account an amount equal to one hundred fifty percent of the total of the contributions of the participating financial institution and the small business. BDC shall maintain accurate records to determine the allocation and allocable share of each participating financial institution in and to the loan loss reserves in the loss reserve account and shall provide a report of the allocation to each participating financial institution annually. BDC also shall provide the report to a participating financial institution upon its written request during the year, but not more often than quarterly, and to the South Carolina Department of Commerce quarterly. In addition, the BDC shall provide an internal quarterly report on the project job creation and capital investment associated with each loan.

HISTORY: 2005 Act No. 157, Section 4.A, eff June 10, 2005, applicable for taxable years beginning January 1, 2006.



SECTION 33-37-1060. Release of funds to cover losses by participating financial institutions.

If the participating financial institution suffers a loss on a loan made pursuant to the CAP and this article, it may request that all or a portion of its allocated loan reserve in the loss reserve account be applied to the loan. Upon receipt by BDC of a certification of loss by the participating financial institution, BDC shall release the funds in the account to repay the loan in whole or in part, in an amount not to exceed the actual loss incurred by the participating financial institution. BDC shall prescribe the form and content of the certification report.

HISTORY: 2005 Act No. 157, Section 4.A, eff June 10, 2005, applicable for taxable years beginning January 1, 2006.



SECTION 33-37-1070. Disposition of earnings and interest on state fund account and loss reserve account.

Earnings or interest from the principal of the state fund account and the loss reserve account must be paid monthly to BDC:

(1) as compensation for its administration and management of the CAP and the accounts; and

(2) for economic development in South Carolina for the purposes and within the meanings set forth in this chapter and in the corporate charter of BDC.

HISTORY: 2005 Act No. 157, Section 4.A, eff June 10, 2005, applicable for taxable years beginning January 1, 2006.



SECTION 33-37-1080. Discontinuance of participation by participating financial institution.

If a participating financial institution that elects to discontinue its participation in the CAP has funds on deposit in the loss reserve account, the funds must be forfeited by the institution to the state fund and used in the CAP as loss reserves as provided in this article.

HISTORY: 2005 Act No. 157, Section 4.A, eff June 10, 2005, applicable for taxable years beginning January 1, 2006.



SECTION 33-37-1090. Audits and annual reports.

An independent certified public accountant, as elected annually by the Board of Directors of the BDC, shall conduct an annual certified audit of its management, administration, and recordkeeping in connection with the CAP and provide the audit to the South Carolina Board of Financial Institutions upon its request, the General Assembly upon its request, and the South Carolina Department of Commerce. Annual reports to the South Carolina Department of Commerce and the General Assembly also must include projected capital investment and job creation associated with each CAP loan provided.

HISTORY: 2005 Act No. 157, Section 4.A, eff June 10, 2005, applicable for taxable years beginning January 1, 2006.



SECTION 33-37-1100. Dissolution of loss reserve fund.

If a loan is not made by participating financial institutions for three consecutive years and the General Assembly does not appropriate additional funds for the program for those three consecutive years, BDC may pay over to the participating financial institutions their allocable shares of funds in the loss reserve account and pay over to the State of South Carolina, as directed by the South Carolina Board of Financial Institutions, funds held in the state fund account.

HISTORY: 2005 Act No. 157, Section 4.A, eff June 10, 2005, applicable for taxable years beginning January 1, 2006.






CHAPTER 38 - SOUTH CAROLINA BENEFIT CORPORATION ACT

SECTION 33-38-110. Short title.

This chapter may be referred to and cited as the "South Carolina Benefit Corporation Act".

HISTORY: 2012 Act No. 277, Section 1, eff June 14, 2012.



SECTION 33-38-120. Application of chapter; exemptions.

(A) This chapter applies to all benefit corporations.

(B) The provisions contained in Chapters 1-19 of this title apply to benefit corporations except where those provisions conflict with provisions contained in this chapter, in which case the provisions contained in this chapter control.

(C) Other than as provided in Section 33-38-210, corporations that are not benefit corporations are not subject to this chapter, and this chapter does not otherwise affect a statute or rule of law that is applicable to a corporation that is not a benefit corporation. A benefit corporation may be simultaneously subject to this chapter and one or more other statutes that provide for the incorporation of a specific type of business corporation, including, but not limited to, a statutory close corporation or a professional corporation.

(D) A provision of the articles of incorporation or bylaws of a benefit corporation may not be inconsistent with a provision of this chapter.

(E) The formation of a business entity pursuant to provisions other than Title 33, Chapter 38 does not prohibit the business entity from including in its general powers consideration or donations for the public welfare, or for charitable, scientific, or educational purposes, as provided in the South Carolina Business Corporation Act.

HISTORY: 2012 Act No. 277, Section 1, eff June 14, 2012.



SECTION 33-38-130. Definitions.

(A) The following definitions apply to this chapter:

(1) "Benefit corporation" means a domestic corporation that has elected to become subject to this chapter and that has not terminated its status as a benefit corporation pursuant to Section 33-38-220.

(2) "Benefit director" means either:

(a) the director of the benefit corporation as designated pursuant to Section 33-38-410; or

(b) a person with one or more powers, duties, or rights of a benefit director to the extent provided in the articles of incorporation pursuant to Section 33-38-410(D).

(3) "Benefit enforcement proceeding" means any claim or action for any of the following:

(a) failing to pursue or create the general public benefit or a specific public benefit purpose pursuant to its articles of incorporation; or

(b) violating a duty or standard of conduct under this chapter.

(4) "Benefit officer" means the officer of the benefit corporation designated as such pursuant to Section 33-38-420.

(5) "General public benefit" means a material positive impact on society and the environment taken as a whole, as assessed against a third-party standard, from the business and operations of a benefit corporation.

(6) "Independent person" means, with respect to a benefit corporation, a person who does not have any material relationship with the benefit corporation or a subsidiary of the benefit corporation, either directly as a shareholder of the benefit corporation or as a partner, a member, or an owner of a subsidiary of the benefit corporation or indirectly as a director, an officer, a general partner, or a manager of an entity that has a material relationship with the benefit corporation or a subsidiary of the benefit corporation. A person does not have a material relationship solely by virtue of serving as the benefit director or the benefit officer of the benefit corporation or of any subsidiary of the benefit corporation that is itself a benefit corporation. A material relationship between a person and the benefit corporation or any of its subsidiaries is presumed to exist if any of the following apply:

(a) the person is, or has been within the last three years, an employee, other than the benefit officer, of the benefit corporation or a subsidiary of the benefit corporation;

(b) an immediate family member of the person is, or has been within the last three years, an officer, other than the benefit officer, of the benefit corporation or a subsidiary of the benefit corporation; or

(c) the person, or an entity in which the person is a director, an officer, a general partner, or a manager or owns, directly or indirectly, five percent or more of the outstanding equity interests, or owns, directly or indirectly, five percent or more of the outstanding shares of any series or class of stock of the benefit corporation.

(7) "Specific public benefit purpose" means a benefit that serves one or more public welfare, religious, charitable, scientific, literary, or educational purposes, or other purposes or benefits beyond the strict interest of the shareholders of the benefit corporation, including:

(a) providing low-income or underserved individuals, families, or communities with beneficial products, services, or educational opportunities;

(b) promoting economic opportunity for individuals or communities beyond the creation of jobs in the normal course of business;

(c) preserving or improving the environment;

(d) improving human health;

(e) promoting the arts, sciences, or advancement of knowledge;

(f) increasing the flow of capital to entities with a public benefit purpose; or

(g) conferring any other particular benefit on society and the environment.

(8) "Subsidiary of a person" means an entity in which the person owns, beneficially or of record, fifty percent or more of the outstanding equity interests.

(9) "Third-party standard" means a standard for defining, reporting, and assessing corporate, social, and environmental performance that meets all of the following requirements:

(a) the standard assesses the effect of the business and its operations upon the interests listed in items (2) through (5) of Section 33-38-400(A);

(b) the standard is developed by an entity that is independent of the benefit corporation and satisfies the following:

(i) not more than one-third of the members of the governing body of the entity are representatives of an association of businesses operating in a specific industry the performance of whose members is measured by the standard, businesses from a specific industry or an association of businesses in that industry, or businesses whose performance is assessed against the standard; or

(ii) the entity is not materially financed by an association or business described in subitem (i) of this item;

(c) the standard is developed by a person that satisfies the following:

(i) has access to necessary expertise to assess overall corporate, social, and environmental performance; and

(ii) uses a balanced multistakeholder approach including a public comment period of at least thirty days to develop the standard;

(d) the standard is transparent because the following information about the standard is publicly available:

(i) the criteria considered when measuring the overall social and environmental performance of a business, as well as the relative weightings of those criteria; and

(ii) the process for the development and revision of the standard, including:

(A) the identity of the directors, officers, any material owners, and the governing body of the entity that developed and controls revisions to the standard;

(B) the process by which revisions to the standard and changes to the membership of the governing body are made; and

(C) an accounting of the sources of financial support for the entity, with sufficient detail to disclose any relationships that could reasonably be considered to present a potential conflict of interest.

(B) For purposes of the definitions of "independent person" and "subsidiary of a person" in subsection (A) of this section, a percentage of ownership in an entity must be calculated as if all outstanding rights to acquire equity interests in the entity had been exercised.

HISTORY: 2012 Act No. 277, Section 1, eff June 14, 2012.



SECTION 33-38-140. No entitlement to property tax exemptions.

A benefit corporation is not entitled to claim an exemption from any property tax imposed by law.

HISTORY: 2012 Act No. 277, Section 1, eff June 14, 2012.



SECTION 33-38-200. Incorporation as a benefit corporation.

A domestic corporation, including a domestic corporation incorporated upon a conversion, may be incorporated as a benefit corporation by including in its original articles of incorporation a provision stating that the corporation is a benefit corporation governed by this chapter. The articles of incorporation also must include an identification of a specific public benefit purpose as required by Section 33-38-300.

HISTORY: 2012 Act No. 277, Section 1, eff June 14, 2012.



SECTION 33-38-210. Effective date for incorporation as a benefit corporation; merger when surviving corporation is a benefit corporation.

(A) An existing domestic corporation shall become a benefit corporation on the effective date of the amendment to its articles of incorporation to include a provision providing that the corporation is a benefit corporation governed by this chapter. As amended, the articles of incorporation also must include an identification of any specific public benefit purpose as required by Section 33-38-300. An amendment under this section must be approved in the manner required by Section 33-38-230.

(B) If a corporation or other entity that is not a benefit corporation is a party to a merger, conversion, or share exchange, and the surviving or resulting entity in the merger, conversion, or share exchange is, or is to be as a result of such transaction, a benefit corporation, the plan of merger, conversion, or share exchange must be approved in the manner required by Section 33-38-230. Upon the completion of the transaction, in order for the surviving or resulting entity to be a benefit corporation it must include a provision in its articles of incorporation providing that the corporation is a benefit corporation governed by this chapter and identify any specific public benefit purpose as required by Section 33-38-300.

HISTORY: 2012 Act No. 277, Section 1, eff June 14, 2012.



SECTION 33-38-220. Termination of status as benefit corporation.

(A) A benefit corporation may terminate its status and cease to be subject to this chapter by amending its articles of incorporation to remove the provision that the corporation is a benefit corporation governed by this chapter. The amendment must be approved in the manner required by Section 33-38-230. Any sale, lease, exchange, or other disposition of all, or substantially all, of the property of a benefit corporation, unless the transaction is in the usual and regular course of business, shall not be effective unless it is approved in the manner required by Section 33-38-230.

(B) If a plan of merger, conversion, or share exchange would have the effect of terminating the status of a benefit corporation as a benefit corporation, the plan must be approved in the manner required by Section 33-38-230.

HISTORY: 2012 Act No. 277, Section 1, eff June 14, 2012.



SECTION 33-38-230. Approval of corporate matters.

In addition to any other requirements of applicable law, where specified in this chapter that approval of a matter must be in the manner required by this section, the following requirements apply:

(1) With respect to a corporation, including a benefit corporation, the matter must be approved by the affirmative vote of sixty-six and two-thirds percent of the outstanding shares of each class and series of stock of the corporation, voting as separate voting groups, regardless of any limitation in the corporation's articles of incorporation or bylaws of the voting rights of such class or series.

(2) With respect to any entity incorporated as a nonprofit corporation, the matter must be approved by the affirmative vote of sixty-six and two-thirds percent of the votes cast by the members entitled to vote.

(3) With respect to an entity organized as a limited liability corporation or partnership, the matter must be approved in the same manner as would be required for the approval of a merger of the entity, unless otherwise provided in the entity's organizational documents, operating agreement, or partnership agreement of the entity.

HISTORY: 2012 Act No. 277, Section 1, eff June 14, 2012.



SECTION 33-38-300. Corporate purposes for benefit corporations.

(A) In addition to corporate purposes provided in Section 33-3-101, a benefit corporation shall have as one of its corporate purposes the creation of a general public benefit.

(B) A benefit corporation may include as a corporate purpose in its articles of incorporation one or more specific public benefit purposes in addition to its purposes under subsection (A) of this section. The identification of a specific public benefit purpose pursuant to this subsection does not limit the obligation of a benefit corporation pursuant to subsection (A).

(C) A benefit corporation may amend its articles of incorporation to add, amend, or remove the identification of a specific public benefit purpose. The amendment must be approved by the shareholders of the benefit corporation in the manner required by Section 33-38-230.

(D) The creation of general public benefit and specific public benefit pursuant to subsections (A) and (B) is in the best interests of a benefit corporation.

(E) A professional corporation that is a benefit corporation does not violate Section 33-19-110.

HISTORY: 2012 Act No. 277, Section 1, eff June 14, 2012.



SECTION 33-38-400. Accountability for benefit corporation.

(A) In discharging the duties of their respective positions and in considering the best interests of the benefit corporation, the board of directors, committees of the board of directors, and individual directors of a benefit corporation, shall consider the effects of any action or decision not to act upon the following:

(1) the shareholders of the benefit corporation;

(2) the employees and workforce of the benefit corporation, its subsidiaries, and suppliers;

(3) the interests of customers to the extent they are beneficiaries of the general or specific public benefit purposes of the benefit corporation;

(4) community and societal factors, including the interests of each community in which offices or facilities of the benefit corporation, its subsidiaries, or suppliers are located;

(5) the local and global environment;

(6) the short-term and long-term interests of the benefit corporation, including benefits that may accrue to the benefit corporation from its long-term plans and the possibility that these interests may be best served by the continued independence of the benefit corporation; and

(7) the ability of the benefit corporation to accomplish its general and any specific public benefit purpose.

(B) In addition to the required considerations in subsection (A), a director of a benefit corporation may consider the following:

(1) the resources, intent, and past, stated, and potential conduct of any person seeking to acquire control of the benefit corporation; and

(2) other pertinent factors or the interests of any other group that the director in good faith considers to be appropriate.

(C) A director of a benefit corporation need not give priority to the interests of a particular person or group referred to in subsections (A) and (B) of this section over the interests of any other person or group unless the benefit corporation's articles of incorporation explicitly specify its intention to give priority to certain interests related to its accomplishment of its general public benefit purpose or of a specific public benefit purpose.

(D) The consideration of interests and factors in the manner required by this section is not considered to be inconsistent with the requirements of Section 33-38-300.

(E) A director is not personally liable for monetary damages for:

(1) any act taken as a director, or any omission to act as a director, if the director performed the duties of office in compliance with Sections 33-8-300, 33-8-310, 33-8-320, or 33-8-330; or

(2) the failure of the benefit corporation to pursue or create a general or specific public benefit.

(F) A director does not have a duty to a person that is a beneficiary of the general public benefit purpose or a specific public benefit purpose of a benefit corporation arising from the status of the person as a beneficiary.

HISTORY: 2012 Act No. 277, Section 1, eff June 14, 2012.



SECTION 33-38-410. Powers and duties of benefit director.

(A) The board of directors of a benefit corporation shall designate one director who is an independent person to be the benefit director. The benefit director, in addition to the powers, duties, rights, and immunities of the other directors of the benefit corporation, shall have the powers, duties, rights, and immunities provided in this section. The benefit director shall be elected, and may be removed, in the manner provided in Article 1, Chapter 8, Title 33.

(B) The benefit director may serve as the benefit officer at the same time as serving as the benefit director. The articles of incorporation or bylaws of a benefit corporation may prescribe additional qualifications of the benefit director not inconsistent with this section.

(C)(1) The benefit director shall prepare, and the benefit corporation shall include in the annual benefit report to shareholders required by Section 33-38-500, the opinion of the benefit director concerning the following matters:

(a) whether the benefit corporation acted in accordance with its general and any specific public benefit purpose in all material respects during the period covered by the report;

(b) whether the benefit corporation conferred a general public benefit and any specific public benefit during the period covered by the report; and

(c) whether the directors complied with Section 33-38-400.

(2) If the benefit director finds a failure under item (a), (b), or (c) of this subsection, the benefit director shall include in the annual benefit report a description, to the extent relevant, of the ways in which the benefit corporation or its directors failed to act or comply.

(D) If a benefit corporation dispenses with a board of directors as provided by law, the articles of incorporation of the benefit corporation must provide that a person who exercises one or more of the powers, duties, rights, or obligations of a benefit director under this subsection shall have the powers, duties, rights, and obligations of a benefit director or may share the powers, duties, rights, and obligations of a benefit director with one or more other persons. A person who has the powers, duties, rights, and obligations of a benefit director pursuant to this subsection:

(1) does not need to be independent of the benefit corporation;

(2) shall have the immunities of a benefit director; and

(3) shall not be subject to the procedures for election or removal of directors pursuant to Article 1, Chapter 8, Title 33 unless the bylaws make those procedures applicable.

(E) The benefit director of a professional corporation does not need to be independent.

(F) Regardless of whether the articles of incorporation or the bylaws of a benefit corporation include a provision limiting or eliminating the personal liability of directors, a benefit director is not personally liable for monetary damages for any act or omission taken in that capacity unless the act or omission constitutes a transaction from which the director derived an improper personal benefit, wilful misconduct, or a knowing violation of law.

HISTORY: 2012 Act No. 277, Section 1, eff June 14, 2012.



SECTION 33-38-420. Officer liability for benefit corporation.

(A) Each officer of a benefit corporation shall consider the interests and factors described in Section 33-38-400 in the manner provided in that section if:

(1) the officer has discretion to act with respect to a matter; and

(2) it reasonably appears to the officer that the matter may have a material effect on the creation by the benefit corporation of a general public benefit or a specific public benefit identified in the public benefit corporation's articles of incorporation.

(B) The consideration of interests and factors in the manner described in subsection (A) shall not constitute a violation of Section 33-8-420.

(C) An officer is not personally liable for monetary damages for:

(1) any act taken as an officer, or any omission to act as an officer, if the officer performed the duties of office in compliance with Section 33-8-410; or

(2) failure of the benefit corporation to pursue or create a general public benefit or a specific public benefit.

(D) An officer does not have a duty to any specific person that is a beneficiary of the general public benefit purpose or a specific public benefit purpose of a public benefit corporation arising from the status of the person as a beneficiary.

HISTORY: 2012 Act No. 277, Section 1, eff June 14, 2012.



SECTION 33-38-430. Duties of benefit officer.

(A) A benefit corporation may have an officer designated as the benefit officer.

(B) The duties of the benefit officer include the following:

(1) monitoring the benefit corporation's pursuit of the general and any specific public benefits purpose of the benefit corporation and the general and any specific public benefit created by the benefit corporation;

(2) performing such other duties to the extent provided in either the bylaws of the benefit corporation or a resolution adopted by the board of directors of the benefit corporation that is not in conflict with the bylaws; and

(3) preparing the annual benefit report required by Section 33-38-500.

HISTORY: 2012 Act No. 277, Section 1, eff June 14, 2012.



SECTION 33-38-440. Benefit enforcement proceedings.

(A) The duties of directors under this chapter may be enforced only in a benefit enforcement proceeding. A person may not bring an action or assert a claim against a benefit corporation or its directors or officers with respect to:

(1) failure to pursue or create general public benefit or a specific public benefit set forth in its articles of incorporation; or

(2) violation of a duty or standard of conduct under this chapter.

(B) A benefit corporation shall not be liable for monetary damages under this chapter for any failure of the benefit corporation to pursue or create general public benefit or a specific public benefit.

(C) A benefit enforcement proceeding may be commenced or maintained by only the following:

(1) directly, by the benefit corporation; or

(2) derivatively, by any of the following:

(a) a shareholder;

(b) a director;

(c) a person or group of persons that owns, beneficially or of record, five percent or more of the outstanding equity interests in an entity of which the benefit corporation is a subsidiary; or

(d) other persons specified in the articles of incorporation or bylaws of the benefit corporation.

(D) A benefit enforcement proceeding commenced or maintained derivatively under item (2) of subsection (C) of this section as provided by law is subject to the requirements applicable to derivative proceedings, except that such requirements may be interpreted to reflect that a benefit enforcement proceeding may be commenced and maintained by those persons listed in item (2) of subsection (B) of this section.

HISTORY: 2012 Act No. 277, Section 1, eff June 14, 2012.



SECTION 33-38-500. Annual benefit report.

(A) A benefit corporation shall prepare an annual benefit report that includes all of the following:

(1) a narrative description:

(a) the manner in which the benefit corporation has pursued its general public benefit purposes during the year and the extent to which a general public benefit was created;

(b) the manner in which the benefit corporation has pursued any specific public benefit purposes during the year and the extent to which a specific public benefit was created;

(c) circumstances that have hindered the creation by the benefit corporation of a general or specific public benefit; and

(d) the process and rationale for selecting or changing the third-party standard used to prepare the benefit report;

(2) an assessment of the overall social or environmental, or social and environmental, performance of the benefit corporation against a third-party standard applied consistently with any application of that standard in prior benefit reports or accompanied by an explanation of the reasons for any inconsistent application. The assessment does not need to be performed, audited, or certified by a third-party standards provider;

(3) the name of the benefit director and the benefit officer and the address to which correspondence to each of them may be directed;

(4) the compensation paid by the benefit corporation during the year to each director in their capacity as a director;

(5) the name of each person that owns five percent or more of the outstanding shares of the benefit corporation either beneficially to the extent known to the benefit corporation without independent investigation, or of record;

(6) the statement of the benefit director described in Section 33-38-410(C);

(7) a statement of any connection between the organization that established the third-party standard, or its directors, officers, or any holder of five percent or more of the governance interests in the organization, and the benefit corporation or its directors, officers, or any holder of five percent or more of the outstanding shares of the benefit corporation, including any financial or governance relationship which might materially affect the credibility of the use of the third-party standard; and

(8) if the benefit corporation has dispensed with, or restricted the discretion or powers of, the board of directors, a description of:

(a) the persons that exercise the powers, duties, and rights and who have the immunities of the board of directors; and

(b) the benefit director, as required by Section 33-38-410(D).

(B) The benefit report must be sent annually to each shareholder within one hundred twenty days following the end of the fiscal year of the benefit corporation or at the same time that the benefit corporation delivers any other annual report to its shareholders.

(C) A benefit corporation shall post all of its annual benefit reports on the publicly accessible portion of its Internet website, if it maintains a website. The compensation paid to directors and any financial or proprietary information included in the benefit reports may be omitted from the benefit reports as posted.

(D) If a benefit corporation does not have an Internet website, the benefit corporation shall provide a copy of its most recent annual benefit report, without charge, to any person that requests a copy, but the compensation paid to directors and financial or proprietary information included in the benefit report may be omitted from the copy of the benefit report provided.

(E) The annual report that a benefit corporation is required to deliver to the Secretary of State must include the most recent benefit report delivered to shareholders pursuant to subsection (B), except that the compensation paid to directors and any financial or proprietary information included in the benefit report may be omitted from the benefit report delivered to the Secretary of State under this section.

HISTORY: 2012 Act No. 277, Section 1, eff June 14, 2012.



SECTION 33-38-600. Shareholder dissent and payment for shares.

In addition to any other rights granted by law, a shareholder is entitled to dissent from and obtain payment of the fair value of his shares in the event of the consummation of a designation of a corporation as a benefit corporation pursuant to Section 33-38-210(A).

HISTORY: 2012 Act No. 277, Section 1, eff June 14, 2012.






CHAPTER 39 - COUNTY BUSINESS DEVELOPMENT CORPORATIONS

SECTION 33-39-10. Definitions.

As used in this chapter the following words and phrases, unless differently defined or described, shall have meanings and references as follows:

(1) "Corporation" means a county business development corporation created under this chapter;

(2) "Financial institution" means any banking corporation or trust company, building and loan association, insurance company or related corporation, partnership, foundation or other institution engaged primarily in lending or investing funds;

(3) "Member" means any financial institution authorized to do business within this State which shall undertake to lend money to a corporation created under this chapter, upon its call, and in accordance with the provisions of this chapter;

(4) "Board of directors" means the board of directors of the corporation created under this chapter; and

(5) "Loan limit" means, for any member, the maximum amount permitted to be outstanding at one time on loans made by such member to the corporation as determined under the provisions of this chapter.

HISTORY: 1962 Code Section 12-1201; 1960 (51) 1907.



SECTION 33-39-20. Deposit of funds.

The corporation shall not deposit any of its funds in any banking institution unless such institution has been designated as a depository by a vote of a majority of the directors present at an authorized meeting of the board of directors, exclusive of any director who is an officer or director of the depository so designated.

HISTORY: 1962 Code Section 12-1202; 1960 (51) 1907.



SECTION 33-39-30. Corporation shall not accept deposits.

The corporation shall not receive money on deposit.

HISTORY: 1962 Code Section 12-1203; 1960 (51) 1907.



SECTION 33-39-40. Establishment and maintenance of surplus.

Each year the corporation shall set apart as earned surplus not less than ten per cent of its net earnings for the preceding fiscal year until such surplus shall be equal in value to one half of the amount paid in on the capital stock then outstanding. Whenever the amount of surplus established herein shall become impaired, it shall be built up to the required amount in the manner provided for its original accumulation. Net earnings and surplus shall be determined by the board of directors, after providing for such reserves as the directors deem desirable, and the directors' determination made in good faith shall be conclusive on all persons.

HISTORY: 1962 Code Section 12-1204; 1960 (51) 1907.



SECTION 33-39-50. Credit of county is not pledged.

Under no circumstances is the credit of the county pledged in this chapter.

HISTORY: 1962 Code Section 12-1205; 1960 (51) 1907.



SECTION 33-39-60. Corporation and its securities exempt from taxes.

The corporation shall not be subject to any taxes based upon or measured by income which are now or may be hereafter levied by the State; and the securities, evidences of indebtedness and shares of the capital stock issued by the corporation established under the provisions of this chapter, their transfer, income therefrom and deposits of financial institutions invested therein shall at all times be free from taxation within the State.

HISTORY: 1962 Code Section 12-1206; 1960 (51) 1907.



SECTION 33-39-70. Tax credit for nondeductible losses arising from sale and other disposition of securities of corporation.

Any stockholder, member or other holder of any securities, evidences of indebtedness or shares of the capital stock of the corporation who realizes a loss from the sale, redemption or other disposition of any securities, evidences of indebtedness or shares of the capital stock of the corporation, including any such loss realized on a partial or complete liquidation of the corporation, and who is not entitled to deduct such loss in computing any of such stockholder's, member's or other holder's taxes to the State shall be entitled to credit against any taxes subsequently becoming due to the State from such stockholder, member or other holder a percentage of such loss equivalent to the highest rate of tax assessed for the year in which the loss occurs upon mercantile and business corporations.

HISTORY: 1962 Code Section 12-1207; 1960 (51) 1907.



SECTION 33-39-210. Filing declaration of charter; contents.

Ten or more persons, a majority of whom shall be residents of the same county of the State, who may desire to create a business development corporation under the provisions of this chapter for the purpose of promoting, developing and advancing the prosperity and economic welfare of the county and, to that end, to exercise the powers and privileges provided in this chapter, may be incorporated in the following manner. Such persons shall, by declaration of charter filed with the Secretary of State, under their hands and seals, set forth:

(1) The name of the corporation, which shall include the words "Business Development Corporation of __________ County";

(2) The location of the principal office of the corporation within the county; and

(3) The purposes for which the corporation is founded, which shall include the following: To promote, stimulate, develop and advance the business prosperity and economic welfare of the county in which formed and its citizens; to encourage and assist through loans, investments or other business transactions in the location of new business and industry in the county and to rehabilitate and assist existing business and industry; and so to stimulate and assist in the expansion of all kinds of business activity which will tend to promote the business development and maintain the economic stability of the county, provide maximum opportunities for employment, encourage thrift and improve the standard of living of the citizens of the county; to cooperate and act in conjunction with other organizations, public or private, in the promotion and advancement of industrial, commercial, agricultural and recreational developments in the county; and to provide financing for the promotion, development and conduct of all kinds of business activity in the county.

HISTORY: 1962 Code Section 12-1221; 1960 (51) 1907.



SECTION 33-39-220. Additional contents of declaration of charter.

The declaration of charter shall set forth (a) the amount of total authorized capital stock and the number of shares in which it is divided, (b) the par value of each share, (c) the amount of capital stock with which the corporation will commence business, (d) if there is more than one class of stock, a description of the different classes and (e) the names and post-office addresses of the subscribers of stock and the number of shares subscribed by each. The aggregate of the subscription shall be the amount of capital with which the corporation will commence business. The declaration of charter may also contain any provision consistent with the laws of this State for the regulation of the affairs of the corporation or creating, defining, limiting and regulating its powers. The declaration of charter shall be in accordance with the provisions of Section 33-2-102.

HISTORY: 1962 Code Section 12-1222; 1960 (51) 1907.



SECTION 33-39-230. Charter shall be void unless business begun within three years.

If a corporation organized pursuant to this chapter shall fail to begin business within three years from the effective date of its charter, then the charter shall become null and void.

HISTORY: 1962 Code Section 12-1223; 1960 (51) 1907.



SECTION 33-39-240. Calling first meeting; organization; quorum.

The first meeting of the corporation shall be called by a notice signed by three or more of the incorporators, stating the time, place and purpose of the meeting, a copy of which notice shall be mailed or delivered to each incorporator at least five days before the day appointed for the meeting. The first meeting may be held without such notice upon agreement in writing to that effect signed by all the incorporators. There shall be recorded in the minutes of the meeting a copy of the notice or of such unanimous agreement of the incorporators.

At such first meeting the incorporators shall organize by the choice of a temporary clerk, by the adoption of bylaws, by the election by ballot of directors and by action upon such other matters within the powers of the corporation as the incorporators may see fit. The temporary clerk shall be sworn and shall make and attest a record of the proceedings. Six of the incorporators shall be a quorum for the transaction of business.

HISTORY: 1962 Code Section 12-1224; 1960 (51) 1907.



SECTION 33-39-250. Powers.

In furtherance of the purposes for which the corporation is founded and in addition to the powers conferred on business corporations by the provisions of this Title, the corporation shall, subject to the restrictions and limitations contained in this chapter, have the following powers:

(1) To elect, appoint and employ officers, agents and employees;

(2) To make contracts and incur liabilities for any of the purposes of the corporation; provided, that the corporation shall not incur any secondary liability by way of guaranty or endorsement of the obligations of any person, firm, corporation, joint-stock company, association or trust, or in any other manner;

(3) To borrow money from the members only, for any of the purposes of the corporation, to issue therefor its bonds, debentures, notes or other evidences of indebtedness, whether secured or unsecured, and to secure them by mortgage, pledge, deed of trust or other lien on its property, franchises, rights and privileges of every kind and nature of any part thereof or interest therein, without securing stockholder or member approval; provided, that no loan to the corporation shall be secured in any manner unless all outstanding loans to the corporation shall be secured equally and ratably in proportion to the unpaid balance of such loans and in the same manner;

(4) To make loans to any person, firm, corporation, joint-stock company, association or trust, and to establish and regulate the terms and conditions with respect to any such loans and the charges for interest and service connected therewith; provided, however, that the corporation shall not approve any application for a loan unless and until the person applying for such loan shall show that he has applied for the loan through ordinary banking channels and that the loan has been refused by at least one bank or other financial institution;

(5) To purchase, receive, hold, lease or otherwise acquire, and to sell, convey, transfer, lease or otherwise dispose of real and personal property, together with such rights and privileges as may be incidental and appurtenant thereto and the use thereof, including, but not restricted to, any real or personal property acquired by the corporation from time to time in the satisfaction of debts or enforcement of obligations;

(6) To acquire the good will, business rights, real and personal property, and other assets, or any part thereof, or interest therein, of any persons, firms, corporations, joint-stock companies, associations or trusts, and to assume, undertake, or pay the obligations, debts and liabilities of any such person, firm, corporation, joint-stock company, association or trust;

(7) To acquire improved or unimproved real estate for the purpose of constructing industrial plants or other business establishments thereon or for the purpose of disposing of such real estate to others for the construction of industrial plants or other business establishments, and to transfer, lease, or otherwise dispose of industrial plants or business establishments;

(8) To acquire, subscribe for, own, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of the stock, shares, bonds, debentures, notes or other securities and evidences of interest in, or indebtedness of, any person, firm, corporation, joint-stock company, association or trust, and while the owner or holder thereof to exercise all the rights, powers and privileges of ownership, including the right to vote thereon;

(9) To mortgage, pledge or otherwise encumber any property right or thing of value, acquired pursuant to the powers contained in items (5) to (8) of this section, as security for the payment of any part of the purchase price thereof;

(10) To cooperate with and avail itself of the facilities of the State Development Board and any similar governmental agencies, and to cooperate with and assist and otherwise encourage organizations in the various communities of the county in the promotion, assistance and development of the business prosperity and economic welfare of such communities or of the county; and

(11) To do all acts and things necessary or convenient to carry out the powers expressly granted in this chapter.

HISTORY: 1962 Code Section 12-1225; 1960 (51) 1907.



SECTION 33-39-260. Amendment of charter.

The charter may be amended by the votes of the stockholders and the members of the corporation, voting separately by classes, and such amendments shall require approval by the affirmative vote of two thirds of the votes to which the stockholders shall be entitled and two thirds of the votes to which the members shall be entitled; provided, that no amendment of the charter which is inconsistent with the general purposes expressed in this chapter, which authorizes any additional class of capital stock to be issued or which eliminates or curtails the right of the Secretary of State to examine the corporation or the obligation of the corporation to make reports as provided by law shall be made without amendment of this chapter; and provided, further, that no amendment of the charter which increases the obligation of a member to make loans to the corporation, makes any change in the principal amount, interest rate or maturity date or in the security or credit position of any outstanding loan of a member to the corporation, affects a member's right to withdraw from membership as provided in Section 33-39-430 or affects a member's voting rights as provided in Sections 33-39-440 and 33-39-450 shall be made without the consent of each member affected by such amendment.

HISTORY: 1962 Code Section 12-1226; 1960 (51) 1907.



SECTION 33-39-270. Approval by Secretary of State and filing of articles of amendment.

Within thirty days after any meeting at which amendment of the charter has been adopted articles of amendment signed and sworn to by the president, treasurer and a majority of the directors, setting forth such amendment and the due adoption thereof, shall be submitted to the Secretary of State, who shall examine them and, if he finds that they conform to the requirements of this chapter, shall so certify and endorse his approval thereon. Thereupon, the articles of amendment shall be filed in the office of the Secretary of State, and no such amendment shall take effect until such articles of amendment shall have been filed as aforesaid.

HISTORY: 1962 Code Section 12-1227; 1960 (51) 1907.



SECTION 33-39-410. Who may become members, stockholders or bondholders.

Notwithstanding any provision of any general or special law or any provision in their respective charters, agreements of association, articles of organization or trust indentures, (a) all domestic corporations organized for the purpose of carrying on business within this State, including without implied limitation any public utility companies and insurance and casualty companies, foreign corporations licensed to do business in the State and all trusts may acquire, purchase, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of any bonds, securities or other evidences of indebtedness created by or the shares of the capital stock of the corporation and while owners of such stock may exercise all the rights, powers and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of the State; (b) all financial institutions may become members of the corporation and make loans to the corporation as provided in this chapter; (c) a financial institution which does not become a member of the corporation shall not be permitted to acquire any shares of the capital stock of the corporation; and (d) each financial institution which becomes a member of the corporation may acquire, purchase, hold, sell, assign, transfer, mortgage, pledge or otherwise dispose of any bonds, securities or other evidences of indebtedness created by or the shares of the capital stock of the corporation and while owners of such stock to exercise all the rights, powers and privileges of ownership, including the right to vote thereon, all without the approval of any regulatory authority of the State; provided, that the amount of the capital stock of the corporation which may be acquired by any member pursuant to the authority granted herein shall not exceed ten per cent of the loan limit of such member. The amount of capital stock of the corporation which any member is authorized to acquire pursuant to the authority granted herein is in addition to the amount of capital stock in corporations which such member may otherwise be authorized to acquire.

HISTORY: 1962 Code Section 12-1241; 1960 (51) 1907.



SECTION 33-39-420. Application for membership.

Any financial institution may request membership in the corporation by making application to the board of directors on such form and in such manner as the board of directors may require, and the membership shall become effective upon acceptance of such application by the board.

HISTORY: 1962 Code Section 12-1242; 1960 (51) 1907.



SECTION 33-39-430. Duration of membership; withdrawal.

Membership in the corporation shall be for the duration of the corporation; provided, that upon written notice given to the corporation three years in advance a member may withdraw from membership in the corporation at the expiration date of such notice.

HISTORY: 1962 Code Section 12-1243; 1960 (51) 1907.



SECTION 33-39-440. Powers of stockholders and members.

The stockholders and the members of the corporation shall have the following powers of the corporation:

(1) To elect directors;

(2) To make, amend and repeal bylaws;

(3) To amend the charter; and

(4) To exercise such other of the powers of the corporation as may be conferred on the stockholders and the members by the bylaws.

HISTORY: 1962 Code Section 12-1244; 1960 (51) 1907.



SECTION 33-39-450. Voting by stockholders and members.

As to all matters requiring action by the stockholders and the members of the corporation, the stockholders and the members shall vote separately thereon by classes, and, except as otherwise provided in this chapter, such matters shall require the affirmative vote of a majority of the votes to which the stockholders present or represented at the meeting shall be entitled and the affirmative vote of a majority of the votes to which the members present or represented at the meeting shall be entitled.

Each stockholder shall have one vote, in person or by proxy, for each share of capital stock held by him, and each member shall have one vote, in person or by proxy, except that any member having a loan limit of more than one thousand dollars shall have one additional vote, in person or by proxy, for each additional one thousand dollars which such member is authorized to have outstanding on loans to the corporation at any one time as determined under item (3) (b) of Section 33-39-460.

HISTORY: 1962 Code Section 12-1245; 1960 (51) 1907.



SECTION 33-39-460. Loans to corporation by members.

Each member of the corporation shall make loans to the corporation as and when called upon by it to do so on such terms and other conditions as shall be approved from time to time by the board of directors, subject to the following conditions:

(1) All loan limits shall be established at the thousand dollar amount nearest to the amount computed in accordance with the provisions of this section.

(2) No loan to the corporation shall be made if immediately thereafter the total amount of the obligations of the corporation would exceed ten times the amount then paid in on the outstanding capital stock of the corporation.

(3) The total amount outstanding on loans to the corporation made by any member at any one time, when added to the amount of the investment in capital stock of the corporation then held by such member, shall not exceed

(a) twenty per cent of the total amount then outstanding on loans to the corporation by all members, including in the total amount outstanding amounts validly called for loan but not yet loaned, or

(b) the following limits, to be determined as of the time such member becomes a member on the basis of the audited balance sheet of such member at the close of its fiscal year immediately preceding its application for membership, or, in the case of an insurance company, its last annual statement to the director of the Department of Insurance or his designee:

(i) two per cent of the capital and surplus of commercial banks and trust companies,

(ii) one per cent of the total outstanding loans made by a building and loan association, provided, however, that any business development corporation created pursuant to this chapter may in its charter or by appropriate amendment thereto provide that the loan limit of a building and loan association member shall be only one half of one per cent of the total outstanding loans made by such building and loan association member,

(iii) one per cent of the capital and unassigned surplus of stock insurance companies, except fire insurance companies,

(iv) one per cent of the unassigned surplus of mutual insurance companies, except fire insurance companies,

(v) one tenth of one per cent of the assets of fire insurance companies and

(vi) such limits as may be approved by the board of directors of the corporation for other financial institutions.

(4) Subject to item (3) (a) of this section, each call made by the corporation shall be prorated among the members of the corporation in substantially the same proportion that the adjusted loan limit of each member bears to the aggregate of the adjusted loan limits of all members. The adjusted loan limit of a member shall be the amount of such member's loan limit, reduced by the balance of outstanding loans made by such member to the corporation and the investment in capital stock of the corporation held by such member at the time of such call.

(5) All loans to the corporation by members shall be evidenced by bonds, debentures, notes or other evidences of indebtedness of the corporation which shall be freely transferable at all times and which shall bear interest at a rate of not less than one quarter of one per cent in excess of the rate of interest determined by the board of directors to be the prime rate prevailing at the date of issuance thereof on unsecured commercial loans.

(6) A member shall not be obligated to make any loans to the corporation pursuant to calls made subsequent to the withdrawal of the member.

HISTORY: 1962 Code Section 12-1246; 1960 (51) 1907; 1993 Act No. 181, Section 523.



SECTION 33-39-610. Management of corporation.

The business and affairs of the corporation shall be managed and conducted by a board of directors, a president and treasurer and such other officers and such agents as the corporation by its bylaws shall authorize.

HISTORY: 1962 Code Section 12-1261; 1960 (51) 1907.



SECTION 33-39-620. Board of directors; membership; powers.

The board of directors shall consist of such number, not more than seven, as shall be determined in the first instance by the incorporators and thereafter annually by the members and the stockholders of the corporation. The board of directors may exercise all the powers of the corporation except such as are conferred by law or by the bylaws of the corporation upon the stockholders or members and shall choose and appoint all the agents and officers of the corporation and fill all vacancies except vacancies in the office of director, which shall be filled as provided in Section 33-39-630.

HISTORY: 1962 Code Section 12-1262; 1960 (51) 1907.



SECTION 33-39-630. Election of directors; vacancies.

The board of directors shall be elected initially by the incorporators and thereafter at each annual meeting of the corporation or, if no annual meeting shall be held in any year at the time fixed by the bylaws, at a special meeting held in lieu of the annual meeting. At each annual meeting, or at each special meeting held in lieu of the annual meeting, the members of the corporation shall elect four directors and the stockholders shall elect the remaining three. The directors shall hold office until the next annual meeting of the corporation or special meeting held in lieu of the annual meeting after their election and until their successors are elected and qualify, unless sooner removed in accordance with the provisions of the bylaws. Any vacancy in the office of a director elected by the members shall be filled by the directors elected by the members, and any vacancy in the office of a director elected by the stockholders shall be filled by the directors elected by the stockholders.

HISTORY: 1962 Code Section 12-1263; 1960 (51) 1907.



SECTION 33-39-640. Liability for losses.

Directors and officers shall not be responsible for losses unless the losses shall have been occasioned by the wilful misconduct of such directors and officers.

HISTORY: 1962 Code Section 12-1264; 1960 (51) 1907.






CHAPTER 41 - UNIFORM PARTNERSHIP ACT

SECTION 33-41-10. Short title.

This chapter may be cited as the "Uniform Partnership Act."

HISTORY: 1962 Code Section 52-1; 1952 Code Section 52-1; 1950 (46) 1841.



SECTION 33-41-20. Definitions.

As used in this chapter:

(1) "Court" includes every court and judge having jurisdiction in the case;

(2) "Business" includes every trade, occupation, or profession;

(3) "Bankrupt" includes a bankrupt under the Federal Bankruptcy Act or an insolvent under any state insolvent act;

(4) "Conveyance" includes every assignment, lease, mortgage, or encumbrance;

(5) "Real property" includes land and any interest or estate in land; and

(6) "Registered limited liability partnership" includes a partnership formed pursuant to an agreement governed by the laws of this State, registered under Section 33-41-1110 and complying with Sections 33-41-1120 and 33-41-1130.

HISTORY: 1962 Code Section 52-2; 1952 Code Section 52-2; 1950 (46) 1841; 1994 Act No. 448, Section 3.



SECTION 33-41-30. What constitutes "knowledge" or "notice" of a fact.

(1) A person has "knowledge" of a fact within the meaning of this chapter not only when he has actual knowledge thereof, but also when he has knowledge of such other facts as in the circumstances shows bad faith.

(2) A person has "notice" of a fact within the meaning of this chapter when the person who claims the benefit of the notice

(a) states the fact to such person or

(b) delivers through the mail or by other means of communication a written statement of the fact to such person or to a proper person at his place of business or residence.

HISTORY: 1962 Code Section 52-3; 1952 Code Section 52-3; 1950 (46) 1841.



SECTION 33-41-40. Rules of construction; applicable rules of law; existing rights are not affected.

(1) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.

(2) The law of estoppel shall apply under this chapter.

(3) The law of agency shall apply under this chapter.

(4) This chapter shall be so interpreted and construed as to effect its general purpose to make uniform the law of those states which enact substantially identical legislation.

(5) This chapter shall not be construed so as to impair the obligations of any contract existing when the chapter goes into effect, nor to affect any action or proceedings begun or right accrued before this chapter takes effect.

HISTORY: 1962 Code Section 52-4; 1952 Code Section 52-4; 1950 (46) 1841.



SECTION 33-41-50. Rules for cases not provided for.

In any case not provided for in this chapter the rules of law and equity, including the law merchant, shall govern.

HISTORY: 1962 Code Section 52-5; 1952 Code Section 52-5; 1950 (46) 1841.



SECTION 33-41-210. "Partnership" defined; application to limited partnerships.

A "partnership" is an association of two or more persons to carry on as co-owners a business for profit and includes, for all purposes of the laws of this State, a registered limited liability partnership. However, any association formed under any other statute of this State or any statute adopted by authority, other than the authority of this State, is not a partnership under this chapter unless the association would have been a partnership in this State before the adoption of this chapter on February 13, 1950.

This chapter shall apply to limited partnerships except insofar as the statutes relating to the partnerships are inconsistent with the provisions of this chapter.

HISTORY: 1962 Code Section 52-11; 1952 Code Section 52-11; 1950 (46) 1841; 1994 Act No. 448, Section 4.



SECTION 33-41-220. Determining existence of partnership.

In determining whether a partnership exists, these rules shall apply:

(1) Except as provided by Section 33-41-380 persons who are not partners as to each other are not partners as to third persons;

(2) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property or part ownership does not of itself establish a partnership, whether such co-owners do or do not share any profit made by the use of the property;

(3) The sharing of gross returns does not of itself establish a partnership, whether or not the persons sharing them have a joint or common right or interest in any property from which the returns are derived; and

(4) The receipt by a person of a share of the profits of a business is prima facie evidence that he is a partner in the business, but no such inference shall be drawn if such profits were received in payment

(a) as a debt by installments or otherwise,

(b) as wages of an employee or rent to a landlord,

(c) as an annuity to a widow or representative of a deceased partner,

(d) as interest on a loan, though the amount of payment vary with the profits of the business or

(e) as the consideration for the sale of the good will of a business or other property by installments or otherwise.

HISTORY: 1962 Code Section 52-12; 1952 Code Section 52-12; 1950 (46) 1841.



SECTION 33-41-230. Partnership property; acquisition and conveyance.

(1) All property originally brought into the partnership stock or subsequently acquired by purchase or otherwise, on account of the partnership, is partnership property.

(2) Unless the contrary intention appears property acquired with partnership funds is partnership property.

(3) Any estate in real property may be acquired in the partnership name. Title so acquired can be conveyed only in the partnership name.

(4) A conveyance to a partnership in the partnership name, though without words of inheritance, passes the entire estate of the grantor unless a contrary intent appears.

HISTORY: 1962 Code Section 52-13; 1952 Code Section 52-13; 1950 (46) 1841.



SECTION 33-41-310. Partner's acts and agency; limitation of authority.

(1) Every partner is an agent of the partnership for the purpose of its business and the act of every partner, including the execution in the partnership name of any instrument, for apparently carrying on in the usual way the business of the partnership of which he is a member binds the partnership, unless the partner so acting has in fact no authority to act for the partnership in the particular matter and the person with whom he is dealing has knowledge of the fact that he has no such authority.

(2) An act of a partner which is not apparently for the carrying on of the business of the partnership in the usual way does not bind the partnership unless authorized by the other partners.

(3) Unless authorized by the other partners or unless they have abandoned the business, one or more but less than all the partners have no authority to

(a) assign the partnership property in trust for creditors or on the assignee's promise to pay the debts of the partnership,

(b) dispose of the good will of the business,

(c) do any other act which would make it impossible to carry on the ordinary business of a partnership,

(d) confess a judgment or

(e) submit a partnership claim or liability to arbitration or reference.

(4) No act of a partner in contravention of a restriction on authority shall bind the partnership to persons having knowledge of the restriction.

HISTORY: 1962 Code Section 52-21; 1952 Code Section 52-21; 1950 (46) 1841.



SECTION 33-41-320. Conveyances of real property of partnership.

(1) When title to real property is in the partnership name any partner may convey title to such property by a conveyance executed in the partnership name; but the partnership may recover such property unless the partner's act binds the partnership under the provisions of paragraph (1) of Section 33-41-310 or unless such property has been conveyed by the grantee or a person claiming through such grantee to a holder for value without knowledge that the partner, in making the conveyance, has exceeded his authority.

(2) When title to real property is in the name of the partnership a conveyance executed by a partner, in his own name, passes the equitable interest of the partnership, provided the act is one within the authority of the partner under the provisions of paragraph (1) of Section 33-41-310.

(3) When title to real property is in the name of one or more but not all the partners and the record does not disclose the right of the partnership, the partners in whose name the title stands may convey title to such property, but the partnership may recover such property if the partners' act does not bind the partnership under the provisions of paragraph (1) of Section 33-41-310, unless the purchaser or his assignee is a holder for value without knowledge.

(4) When the title to real property is in the name of one or more or all the partners or in a third person in trust for the partnership a conveyance executed by a partner in the partnership name or in his own name passes the equitable interest of the partnership, provided the act is one within the authority of the partner under the provisions of paragraph (1) of Section 33-41-310.

(5) When the title to real property is in the names of all the partners a conveyance executed by all the partners passes all their rights in such property.

HISTORY: 1962 Code Section 52-22; 1952 Code Section 52-22; 1950 (46) 1841.



SECTION 33-41-330. Admission or representation by partner as evidence.

An admission or representation made by any partner concerning partnership affairs within the scope of his authority as conferred by this chapter is evidence against the partnership.

HISTORY: 1962 Code Section 52-23; 1952 Code Section 52-23; 1950 (46) 1841.



SECTION 33-41-340. Notice to or knowledge of partner.

Notice to any partner of any matter relating to partnership affairs, the knowledge of the partner acting in the particular matter, acquired while a partner or then present to his mind, and the knowledge of any other partner who reasonably could and should have communicated it to the acting partner, operate as notice to or knowledge of the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

HISTORY: 1962 Code Section 52-24; 1952 Code Section 52-24; 1950 (46) 1841.



SECTION 33-41-350. Liability for wrongful act or omission of partner.

When, by any wrongful act or omission of any partner acting in the ordinary course of the business of the partnership or with the authority of his copartners, loss or injury is cause to any person, not being a partner in the partnership, or any penalty is incurred, the partnership is liable therefor to the same extent as the partner so acting or omitting to act.

HISTORY: 1962 Code Section 52-25; 1952 Code Section 52-25; 1950 (46) 1841.



SECTION 33-41-360. Partnership is bound by partner's breach of trust.

The partnership is bound to make good the loss:

(1) When one partner acting within the scope of his apparent authority receives money or property of a third person and misapplies it; and

(2) When the partnership in the course of its business receives money or property of a third person and the money or property so received is misapplied by any partner while it is in the custody of the partnership.

HISTORY: 1962 Code Section 52-26; 1952 Code Section 52-26; 1950 (46) 1841.



SECTION 33-41-370. Nature of partners' liability.

(A) Except as provided by subsection (B), all partners are liable jointly and severally for everything chargeable to the partnership.

(B) Subject to subsections (C) and (D), a partner in a registered limited liability partnership is not liable directly or indirectly, including by way of indemnification, contribution, or otherwise, for debts, obligations, and liabilities chargeable to the partnership arising from negligence, wrongful acts, or misconduct committed while the partnership is a registered limited liability partnership and in the course of the partnership business by another partner or an employee, agent, or representative of the partnership.

(C) Subsection (B) shall not affect the liability of a partner in a registered limited liability partnership for his own negligence, wrongful acts, or misconduct, or that of a person under his direct supervision and control.

(D) Each individual who renders professional services on behalf of a registered limited liability partnership is liable for a negligent or wrongful act or omission in which he personally participates to the same extent as if he rendered the services as a sole practitioner. A partner of a registered limited liability partnership which renders professional services, as defined in Section 33-19-103(7), is not liable for the negligence, wrongful acts, misconduct, or omissions of other partners, agents, or employees of the registered limited liability partnership unless he is at fault in appointing, supervising, or cooperating with them.

HISTORY: 1962 Code Section 52-27; 1952 Code Section 52-27; 1950 (46) 1841; 1986 Act No. 533, Section 5; 1994 Act No. 448, Section 5.



SECTION 33-41-380. Liability as partner by estoppel.

(1) When a person, by words spoken or written or by conduct, represents himself or consents to another representing him to anyone as a partner in an existing partnership or with one or more persons not actual partners, he is liable to any such person to whom such representation has been made who has, on the faith of such representation, given credit to the actual or apparent partnership and if he has made such representation or consented to its being made in a public manner he is liable to such person, whether the representation has or has not been made or communicated to such person so giving credit by or with the knowledge of the apparent partner making the representation or consenting to its being made.

When a partnership liability results, he is liable as though he were an actual member of the partnership. When no partnership liability results, he is liable jointly with the other persons, if any, so consenting to the contract or representation as to incur liability, otherwise separately.

(2) When a person has been thus represented to be a partner in an existing partnership or with one or more persons not actual partners, he is an agent of the persons consenting to such representation to bind them to the same extent and in the same manner as though he were a partner in fact with respect to persons who rely upon the representation. When all the members of the existing partnership consent to the representation, a partnership act or obligation results; but in all other cases it is the joint act or obligation of the person acting and the persons consenting to the representation.

HISTORY: 1962 Code Section 52-28; 1952 Code Section 52-28; 1950 (46) 1841.



SECTION 33-41-390. Liability of incoming partner.

A person admitted as a partner into an existing partnership is liable for all the obligations of the partnership arising before his admission as though he had been a partner when such obligations were incurred, except that this liability shall be satisfied only out of partnership property.

HISTORY: 1962 Code Section 52-29; 1952 Code Section 52-29; 1950 (46) 1841.



SECTION 33-41-510. Rules determining rights and duties of partners as to partnership.

The rights and duties of the partners in relation to the partnership shall be determined, subject to any agreement between them, by the following rules:

(1) each partner shall be repaid his contributions, whether by way of capital or advances to the partnership property, and share equally in the profits and surplus remaining after all liabilities, including those to partners, are satisfied. Except as provided in Section 33-41-370(B), each partner shall contribute toward the losses, whether of capital or otherwise, sustained by the partnership according to his share in the profits;

(2) The partnership must indemnify every partner in respect of payments made and personal liabilities reasonably incurred by him in the ordinary and proper conduct of its business or for the preservation of its business or property;

(3) A partner who in aid of the partnership makes any payment or advance beyond the amount of capital which he agreed to contribute shall be paid interest from the date of the payment or advance;

(4) A partner shall receive interest on the capital contributed by him only from the date when repayment should be made;

(5) All partners have equal rights in the management and conduct of the partnership business;

(6) No partner is entitled to remuneration for acting in the partnership business, except that a surviving partner is entitled to reasonable compensation for his services in winding up the affairs;

(7) No person can become a member of a partnership without the consent of all the partners; and

(8) Any difference arising as to ordinary matters connected with the partnership business may be decided by a majority of the partners; but no act in contravention of any agreement between the partners may be done rightfully without the consent of all the partners.

HISTORY: 1962 Code Section 52-41; 1952 Code Section 52-41; 1950 (46) 1841; 1994 Act No. 448, Section 6.



SECTION 33-41-520. Partnership books.

The partnership books shall be kept, subject to any agreement between the partners, at the principal place of business of the partnership and every partner shall at all times have access to and may inspect and copy any of them.

HISTORY: 1962 Code Section 52-42; 1952 Code Section 52-42; 1950 (46) 1841.



SECTION 33-41-530. Duty of partners to give information.

Partners shall render on demand true and full information of all things affecting the partnership to any partner or the legal representative of any deceased partner or any partner under a legal disability.

HISTORY: 1962 Code Section 52-43; 1952 Code Section 52-43; 1950 (46) 1841.



SECTION 33-41-540. Partner is accountable as a fiduciary.

(1) Every partner must account to the partnership for any benefit and hold as trustee for it any profits derived by him without the consent of the other partners from any transaction connected with the formation, conduct or liquidation of the partnership or from any use by him of its property.

(2) This section applies also to the representative of a deceased partner engaged in the liquidation of the affairs of the partnership as the personal representative of the last surviving partner.

HISTORY: 1962 Code Section 52-44; 1952 Code Section 52-44; 1950 (46) 1841.



SECTION 33-41-550. Right to formal accounting.

Any partner shall have the right to a formal account as to partnership affairs:

(1) If he is wrongfully excluded from the partnership business or possession of its property by his copartners;

(2) If the right exists under the terms of any agreement;

(3) As provided by Section 33-41-540; or

(4) Whenever other circumstances render it just and reasonable.

HISTORY: 1962 Code Section 52-45; 1952 Code Section 52-45; 1950 (46) 1841.



SECTION 33-41-560. Continuation of partnership beyond fixed term or particular undertaking.

(1) When a partnership for a fixed term or particular undertaking is continued after the termination of such term or particular undertaking without any express agreement the rights and duties of the partners remain the same as they were at such termination, so far as is consistent with a partnership at will.

(2) A continuation of the business by the partners or such of them as habitually acted therein during the term, without any settlement or liquidation of the partnership affairs, is prima facie evidence of a continuation of the partnership.

HISTORY: 1962 Code Section 52-46; 1952 Code Section 52-46; 1950 (46) 1841.



SECTION 33-41-710. Extent of property rights.

The property rights of a partner are:

(1) His rights in specific partnership property;

(2) His interest in the partnership; and

(3) His right to participate in the management of the partnership.

HISTORY: 1962 Code Section 52-51; 1952 Code Section 52-51; 1950 (46) 1841.



SECTION 33-41-720. Nature of right in specific partnership property.

(1) A partner is a co-owner with his partners of specific partnership property, holding as a tenant in partnership.

(2) The incidents of his tenancy are such that

(a) a partner, subject to the provisions of this chapter and to any agreement between the partners, has an equal right with his partners to possess specific partnership property for partnership purposes but he has no right to possess such property for any other purpose without the consent of his partners,

(b) a partner's right in specific partnership property is not assignable except in connection with the assignment of rights of all the partners in the same property,

(c) a partner's right in specific partnership property is not subject to attachment or execution, except on a claim against the partnership and when partnership property is attached for a partnership debt the partners, or any of them, or the representatives of a deceased partner, cannot claim any right under the homestead or exemption laws,

(d) on the death of a partner his right in specific partnership property vests in the surviving partner or partners, except when the deceased was the last surviving partner in which case his right in such property vests in his legal representative; but such surviving partner or partners, or the legal representative of the last surviving partner, has no right to possess the partnership property for any but a partnership purpose and

(e) a partner's right in specific partnership property is not subject to dower, curtesy or allowances to widows, heirs or next of kin.

HISTORY: 1962 Code Section 52-52; 1952 Code Section 52-52; 1950 (46) 1841.



SECTION 33-41-730. Nature of partner's interest in partnership.

A partner's interest in the partnership is his share of the profits and surplus and is personal property.

HISTORY: 1962 Code Section 52-53; 1952 Code Section 52-53; 1950 (46) 1841.



SECTION 33-41-740. Effect of assignment of partner's interest in partnership.

(1) The conveyance by a partner of his interest in the partnership does not of itself dissolve the partnership nor, as against the other partners in the absence of agreement, entitle the assignee, during the continuance of the partnership, to interfere in the management or administration of the partnership business or affairs, to require any information or account of partnership transactions or to inspect the partnership books; but it merely entitles the assignee to receive in accordance with his contract the profits to which the assigning partner would otherwise be entitled.

(2) In case of a dissolution of the partnership, the assignee is entitled to receive his assignor's interest and may require an account from the date only of the last account agreed to by all partners.

HISTORY: 1962 Code Section 52-54; 1952 Code Section 52-54; 1950 (46) 1841.



SECTION 33-41-750. Rights of creditor when partner is a judgment debtor; redemption of partner's interest.

(1) On due application to a competent court by any judgment creditor of a partner, the court which entered the judgment, order or decree, or any other court, may charge the interest of the debtor partner with payment of the unsatisfied amount of such judgment debt with interest thereon and may then or later appoint a receiver of his share of the profits and of any other money due or to fall due to him in respect of the partnership and make all other orders, directions, accounts and inquiries which the debtor partner might have made or which the circumstances of the case may require.

(2) The interest charged may be redeemed at any time before foreclosure or in case of a sale being directed by the court may be purchased without thereby causing a dissolution

(a) with separate property, by any one or more of the partners or

(b) with partnership property, by any one or more of the partners with the consent of all the partners whose interests are not so charged or sold.

(3) Nothing in this chapter shall be held to deprive a partner of his right, if any, under the exemption laws, as regards his interest in the partnership.

HISTORY: 1962 Code Section 52-55; 1952 Code Section 52-55; 1950 (46) 1841.



SECTION 33-41-910. "Dissolution" defined.

The dissolution of a partnership is the change in the relation of the partners caused by any partner ceasing to be associated in the carrying on as distinguished from the winding up of the business.

HISTORY: 1962 Code Section 52-61; 1952 Code Section 52-61; 1950 (46) 1841.



SECTION 33-41-920. Partnership is not terminated by dissolution.

On dissolution the partnership is not terminated, but continues until the winding up of partnership affairs is completed.

HISTORY: 1962 Code Section 52-62; 1952 Code Section 52-62; 1950 (46) 1841.



SECTION 33-41-930. Causes of dissolution.

Dissolution is caused:

(1) Without violation of the agreement between the partners

(a) by the termination of the definite term or particular undertaking specified in the agreement,

(b) by the express will of any partner when no definite term or particular undertaking is specified,

(c) by the express will of all the partners who have not assigned their interests or suffered them to be charged for their separate debts, either before or after the termination of any specified term or particular undertaking or

(d) by the expulsion of any partner from the business bona fide in accordance with such a power conferred by the agreement between the partners;

(2) In contravention of the agreement between the partners, when the circumstances do not permit a dissolution under any other provision of this section, by the express will of any partner at any time;

(3) By any event which makes it unlawful for the business of the partnership to be carried on or for the members to carry it on in partnership;

(4) By the death of any partner;

(5) By the bankruptcy of any partner or the partnership; or

(6) By the decree of court under Section 33-41-940.

HISTORY: 1962 Code Section 52-63; 1952 Code Section 52-63; 1950 (46) 1841.



SECTION 33-41-940. Dissolution by decree of court.

(1) On application by or for a partner the court shall decree a dissolution whenever

(a) a partner has been declared a lunatic in any judicial proceeding or is shown to be of unsound mind,

(b) a partner becomes in any other way incapable of performing his part of the partnership contract,

(c) a partner has been guilty of such conduct as tends to affect prejudicially the carrying on of the business,

(d) a partner wilfully or persistently commits a breach of the partnership agreement or otherwise so conducts himself in matters relating to the partnership business that it is not reasonably practicable to carry on the business in partnership with him,

(e) the business of the partnership can only be carried on at a loss or

(f) other circumstances render a dissolution equitable.

(2) On the application of the purchaser of a partner's interest under Section 33-41-740 or 33-41-750 the court shall decree a dissolution

(a) after the termination of the specified term or particular undertaking or

(b) at any time if the partnership was a partnership at will when the interest was assigned or when the charging order was issued.

HISTORY: 1962 Code Section 52-64; 1952 Code Section 52-64; 1950 (46) 1841.



SECTION 33-41-950. Effect of dissolution on partner's authority to act.

Except so far as may be necessary to wind up partnership affairs or to complete transactions begun but not then finished, dissolution terminates all authority of any partner to act for the partnership:

(1) With respect to the partners

(a) when the dissolution is not by the act, bankruptcy or death of a partner or

(b) when the dissolution is by such act, bankruptcy or death of a partner when Section 33-41-960 so requires; and

(2) With respect to persons not partners, as declared in Sections 33-41-970 and 33-41-990.

HISTORY: 1962 Code Section 52-65; 1952 Code Section 52-65; 1950 (46) 1841.



SECTION 33-41-960. Liability of partner for acts of other partner upon dissolution.

When the dissolution is caused by the act, death, or bankruptcy of a partner, each partner is liable to his copartners for his share of any liability created by a partner acting for the partnership as if the partnership had not been dissolved unless:

(1) the dissolution being by act of a partner, the partner acting for the partnership had knowledge of the dissolution;

(2) the dissolution being by the death or bankruptcy of a partner, the partner acting for the partnership had knowledge or notice of the death or bankruptcy; or

(3) the liability is for a debt, obligation, or liability for which the partner is not liable as provided in Section 33-41-370(B).

HISTORY: 1962 Code Section 52-66; 1952 Code Section 52-66; 1950 (46) 1841; 1994 Act No. 448, Section 7.



SECTION 33-41-970. Power of partner to bind partnership after dissolution.

After dissolution a partner can bind the partnership, except as provided in Section 33-41-990.

(1) By any act appropriate for winding up partnership affairs or completing transactions unfinished at dissolution; or

(2) By any transaction which would bind the partnership if dissolution had not taken place, provided the other party to the transaction

(a) had extended credit to the partnership prior to the dissolution and had no knowledge or notice of the dissolution or

(b) though he had not so extended credit, had nevertheless known of the partnership prior to dissolution and, having no knowledge or notice of dissolution, the fact of dissolution had not been advertised in a newspaper of general circulation in the place (or in each place if more than one) at which the partnership business was regularly carried on.

HISTORY: 1962 Code Section 52-67; 1952 Code Section 52-67; 1950 (46) 1841.



SECTION 33-41-980. Satisfying certain liability of partner.

The liability of a partner under item (2) of Section 33-41-970 shall be satisfied out of partnership assets alone when such partner had been prior to the dissolution:

(1) Unknown as a partner to the person with whom the contract is made; and

(2) So far unknown and inactive in partnership affairs that the business reputation of the partnership could not be said to have been in any degree due to his connection with it.

HISTORY: 1962 Code Section 52-68; 1952 Code Section 52-68; 1950 (46) 1841.



SECTION 33-41-990. When partnership is not bound by partner after dissolution.

The partnership is in no case bound by any act of a partner after dissolution:

(1) When the partnership is dissolved because it is unlawful to carry on the business, unless the act is appropriate for winding up partnership affairs;

(2) When the partner has become bankrupt; or

(3) When the partner has no authority to wind up partnership affairs; Except by a transaction with one who

(a) had extended credit to the partnership prior to the dissolution and had no knowledge or notice of his want of authority or

(b) had not extended credit to the partnership prior to the dissolution and, having no knowledge or notice of the acting partner's want of authority, the fact of such want of authority has not been advertised in the manner provided for advertising the fact of dissolution in item (2)(b) of Section 33-41-970.

HISTORY: 1962 Code Section 52-69; 1952 Code Section 52-69; 1950 (46) 1841.



SECTION 33-41-1000. Liability under Section 33-41-380 not affected.

Nothing in Sections 33-41-970 to 33-41-990 shall affect the liability under Section 33-41-380 of any person who after dissolution represents himself or consents to another representing him as partner in a partnership engaged in carrying on business.

HISTORY: 1962 Code Section 52-70; 1952 Code Section 52-70; 1950 (46) 1841.



SECTION 33-41-1010. Effect of dissolution on existing liability of partner.

(1) The dissolution of the partnership does not of itself discharge the existing liability of any partner.

(2) A partner is discharged from any existing liability upon dissolution of the partnership by an agreement to that effect between himself, the partnership creditor and the person or partnership continuing the business; and such agreement may be inferred from the course of dealing between the creditor having knowledge of the dissolution and the person or partnership continuing the business.

(3) When a person agrees to assume the existing obligations of a dissolved partnership the partners whose obligations have been assumed shall be discharged from any liability to any creditor of the partnership who, knowing of the agreement, consents to a material alteration in the nature or time of payment of such obligations.

(4) The individual property of a deceased partner must be liable for those obligations of the partnership incurred while he was a partner and for which he was liable under Section 33-41-370 but subject to the prior payment of his separate debts.

HISTORY: 1962 Code Section 52-71; 1952 Code Section 52-71; 1950 (46) 1841; 1994 Act No. 448, Section 8.



SECTION 33-41-1020. Right to wind up partnership affairs.

Unless otherwise agreed the partners who have not wrongfully dissolved the partnership or the legal representative of the last surviving partner, nor bankrupt, has the right to wind up the partnership affairs. But any partner, his legal representative or his assignee, upon cause shown, may obtain a winding up by the court.

HISTORY: 1962 Code Section 52-72; 1952 Code Section 52-72; 1950 (46) 1841.



SECTION 33-41-1030. Application of property upon dissolution not in contravention of agreement.

When dissolution is caused in any way, except in contravention of the partnership agreement, each partner, as against his copartner and all persons claiming through them in respect of their interests in the partnership, unless otherwise agreed, may have the partnership property applied to discharge its liabilities and the surplus applied to pay in cash the net amount owing to the respective partners. But if dissolution is caused by expulsion of a partner, bona fide under the partnership agreement, and if the expelled partner is discharged from all partnership liabilities, either by payment or agreement under item (2) of Section 33-41-1010, he shall receive in cash only the net amount due him from the partnership.

HISTORY: 1962 Code Section 52-73; 1952 Code Section 52-73; 1950 (46) 1841.



SECTION 33-41-1040. Rights of partners upon dissolution in contravention of agreement.

When dissolution is caused in contravention of the partnership agreement the rights of the partners shall be as follows:

(1) Each partner who has not caused dissolution wrongfully shall have

(a) all the rights specified in Section 33-41-1030 and

(b) the right, as against each partner who has caused the dissolution wrongfully, to damages for breach of the agreement;

(2) The partners who had not caused the dissolution wrongfully, if they all desire to continue the business in the same name, either by themselves or jointly with others, may do so during the agreed term for the partnership and for that purpose may possess the partnership property, provided they secure the payment by bond approved by the court or pay to any partner who has caused the dissolution wrongfully, the value of his interest in the partnership at the dissolution, less any damages recoverable under item (1) (b) of this section and in like manner indemnify him against all present or future partnership liabilities; and

(3) A partner who has caused the dissolution wrongfully shall have

(a) if the business is not continued under the provisions of item (2) of this section all the rights of a partner under Section 33-41-1030, subject to item (1) (b) of this section, and

(b) if the business is continued under item (2) of this section the right, as against his copartners and all claiming through them in respect of their interests in the partnership, to have the value of his interest in the partnership, less any damages caused to his copartners by the dissolution, ascertained and paid to him in cash or the payment secured by bond approved by the court and to be released from all existing liabilities of the partnership; but in ascertaining the value of the partner's interest the value of the good will of the business shall not be considered.

HISTORY: 1962 Code Section 52-74; 1952 Code Section 52-74; 1950 (46) 1841.



SECTION 33-41-1050. Rights when partnership agreement is rescinded for fraud or misrepresentation.

When a partnership contract is rescinded on the ground of the fraud or misrepresentation of one of the parties thereto the party entitled to rescind is, without prejudice to any other right, entitled:

(1) To a lien on, or right of retention of, the surplus of the partnership property, after satisfying the partnership liabilities to third persons, for any sum of money paid by him for the purchase of an interest in the partnership and for any capital or advances contributed by him;

(2) To stand, after all liabilities to third persons have been satisfied, in the place of the creditors of the partnership for any payments made by him in respect of the partnership liabilities; and

(3) To be indemnified by the person guilty of the fraud or making the representation against all debts and liabilities of the partnership.

HISTORY: 1962 Code Section 52-75; 1952 Code Section 52-75; 1950 (46) 1841.



SECTION 33-41-1060. Settlement of accounts between partners; rules for distribution.

In settling accounts between the partners after dissolution the following rules must be observed, subject to any agreement to the contrary:

(1) the assets of the partnership are:

(a) the partnership property and

(b) the contributions of the partners specified in item (4);

(2) the liabilities of the partnership shall rank in order of payment, as follows:

(a) those owing to creditors other than partners,

(b) those owing to partners other than for capital and profits,

(c) those owing to partners in respect of capital, and

(d) those owing to partners in respect of profits;

(3) the assets must be applied in the order of their declaration in item (1) to the satisfaction of the liabilities;

(4) except as provided in Section 33-41-370(B):

(a) the partners shall contribute, as provided by Section 33-41-510, the amount necessary to satisfy the liabilities; and

(b) if any, but not all, of the partners are insolvent or, not being subject to process, refuse to contribute, the other partners shall contribute their share of the liabilities and, in the relative proportions in which they share the profits, the additional amount necessary to pay the liabilities;

(5) an assignee for the benefit of creditors or any person appointed by the court shall have the right to enforce the contributions specified in item (4);

(6) any partner or his legal representative shall have the right to enforce the contributions specified in item (4) to the extent of the amount which he has paid in excess of his share of the liability;

(7) the individual property of a deceased partner must be liable for the contributions specified in item (4);

(8) when partnership property and the individual properties of the partners are in possession of a court for distribution, partnership creditors shall have priority on partnership property and separate creditors on individual property, saving the rights of lien or secured creditors as provided by law; and

(9) when a partner has become bankrupt or his estate is insolvent the claims against his separate property must rank in the following order:

(a) those owing to separate creditors,

(b) those owing to partnership creditors, and

(c) those owing to partners by way of contribution.

HISTORY: 1962 Code Section 52-76; 1952 Code Section 52-76; 1950 (46) 1841; 1994 Act No. 448, Section 9.



SECTION 33-41-1070. Liability of persons continuing business in certain cases.

(1) When any new partner is admitted into an existing partnership or when any partner retires and assigns (or the representative of the deceased partner assigns) his rights in partnership property to two or more of the partners or to one or more of the partners and one or more third persons, if the business is continued without liquidation of the partnership affairs, creditors of the first or dissolved partnership are also creditors of the partnership so continuing the business.

(2) When all but one partner retire and assign (or the representative of a deceased partner assigns) their rights in partnership property to the remaining partner, who continues the business without liquidation of partnership affairs, either alone or with others, creditors of the dissolved partnership are also creditors of the person or partnership so continuing the business.

(3) When any partner retires or dies and the business of the dissolved partnership is continued as set forth in item (1) or (2) of this section, with the consent of the retired partners or the representative of the deceased partner but without any assignment of his right in partnership property the rights of creditors of the dissolved partnership and of the creditors of the person or partnership continuing the business shall be as if such assignment had been made.

(4) When all the partners or their representatives assign their rights in partnership property to one or more third persons who promise to pay the debts and who continue the business of the dissolved partnership, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(5) When any partner wrongfully causes a dissolution and the remaining partners continue the business under the provisions of item (2) of Section 33-41-1040 either alone or with others and without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(6) When a partner is expelled and the remaining partners continue the business either alone or with others, without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

(7) The liability of a third person becoming a partner in the partnership continuing the business, under this section, to the creditors of the dissolved partnership shall be satisfied out of partnership property only.

(8) When the business of a partnership after dissolution is continued under any conditions set forth in this section the creditors of the dissolved partnership, as against the separate creditors of the retiring or deceased partner or the representative of the deceased partner, have a prior right to any claim of the retired partner or the representative of the deceased partner against the person or partnership continuing the business on account of the retired or deceased partner's interest in the dissolved partnership or on account of any consideration promised for such interest or for his right in partnership property.

(9) Nothing in this section shall be held to modify any right of creditors to set aside any assignment on the ground of fraud.

(10) The use by the person or partnership continuing the business of the partnership name or the name of a deceased partner as part thereof shall not of itself make the individual property of the deceased partner liable for any debts contracted by such person or partnership.

HISTORY: 1962 Code Section 52-77; 1952 Code Section 52-77; 1950 (46) 1841.



SECTION 33-41-1080. Rights of retiring partner or estate of deceased partner when business is continued.

When any partner retires or dies and the business is continued under any of the conditions set forth in Section 33-41-1070 or item (2) of Section 33-41-1040, without any settlement of accounts as between him or his estate and the person or partnership continuing the business, unless otherwise agreed, he or his legal representative as against such persons or partnership may have the value of his interest at the date of dissolution ascertained and shall receive as an ordinary creditor an amount equal to the value of his interest in the dissolved partnership with interest or, at his option or at the option of his legal representative, in lieu of interest, the profits attributable to the use of his right in the property of the dissolved partnership. But the creditors of the dissolved partnership as against the separate creditors or the representatives of the retired or deceased partner shall have priority on any claim arising under this section, as provided by item (8) of Section 33-41-1070.

HISTORY: 1962 Code Section 52-78; 1952 Code Section 52-78; 1950 (46) 1841.



SECTION 33-41-1090. Accrual of right to an account.

The right to an account of his interest shall accrue to any partner or his legal representative as against the winding up partners or the surviving partners or the person or partnership continuing the business at the date of dissolution, in the absence of any agreement to the contrary.

HISTORY: 1962 Code Section 52-79; 1952 Code Section 52-79; 1950 (46) 1841.



SECTION 33-41-1110. Application; renewal application; contents; execution; form; fee; registration; effect on status of subsequent change in information given.

(A) To become and to continue as a registered limited liability partnership, a partnership shall file with the Secretary of State an application or a renewal application, as the case may be, stating the name of the partnership; the address of its principal office, if the partnership's principal office is not located in this State; the address of a registered office, and the name and address of a registered agent for service of process in this State, which the partnership will be required to maintain; the number of partners; a brief statement of the business in which the partnership engages, and that the partnership applies for status or renewal of its status, as the case may be, as a registered limited liability partnership.

(B) The application or renewal application must be executed by a majority in interest of the partners or by one or more partners authorized to execute an application or renewal application.

(C) The application or renewal application must be accompanied by a fee of one hundred dollars.

(D) The Secretary of State shall register as a registered limited liability partnership and shall renew the registration of any registered limited liability partnership, any partnership that submits a completed application or renewal application with the required fee.

(E) Registration is effective for one year after the date an application is filed unless voluntarily withdrawn pursuant to Section 33-41-1190. Registration, whether pursuant to an original application or a renewal application, as a registered limited liability partnership is renewed if during the sixty-day period preceding the date the application or renewal application otherwise would have expired the partnership files with the Secretary of State a renewal application. A renewal application expires one year after the date an original application would have expired if the last renewal of the application had not occurred.

(F) The status of a partnership as a registered limited liability partnership may not be affected by changes after the filing of an application or a renewal application in the information stated in the application or renewal application.

(G) The Secretary of State may provide forms for application or for renewal of registration.

HISTORY: 1994 Act No. 448, Section 10.



SECTION 33-41-1120. Name.

The name of a registered limited liability partnership must contain the words "Registered Limited Liability Partnership" or the abbreviation "L.L.P." as the last words or letters of its name.

HISTORY: 1994 Act No. 448, Section 10.



SECTION 33-41-1130. Liability insurance.

(A)(1) A registered limited liability partnership shall carry at least $100,000 of liability insurance, beyond the amount of any applicable deductible, of a type that is designed to cover the kinds of negligence, wrongful acts, and misconduct for which liability is limited by Section 33-41-370(B) and which insures the partnership and its partners.

(2) A registered limited liability partnership which renders professional services, as defined in Section 33-19-103(7), shall carry such additional insurance of the type described in item (1) of this subsection as may be required by the appropriate licensing authority. Professional service licensing authorities may prescribe additional insurance only on the profession as a whole, and not only on individual service providers.

(B) If a registered limited liability partnership is in compliance with the requirements of subsection (A), the requirements of this section shall not be admissible or in any way made known to a jury in determining an issue of liability for or extent of the debt or obligation or damages in question.

(C) A registered limited liability partnership is considered to be in compliance with subsection (A) if the partnership provides $100,000, or such higher amount as required by the appropriate licensing authority pursuant to subsection (A)(2), of funds specifically designated and segregated for the satisfaction of judgments against the partnership or its partners based on the kinds of negligence, wrongful acts, and misconduct for which liability is limited by Section 33-41-370(B) by:

(1) deposit in trust or in bank escrow of cash, bank certificates of deposit, or United States Treasury obligations; or

(2) a bank letter of credit or insurance company bond.

(D) Nothing in this section shall be construed to:

(1) limit the amount of damages for which a:

(a) registered limited liability partnership is liable with respect to the kinds of negligence, wrongful acts, or misconduct for which liability is limited by Section 37-41-370(B); or

(b) partner of a registered limited liability partnership is liable under Section 33-41-370; or

(2) constitute a determination of the adequacy of capitalization of a registered limited liability partnership for any purpose.

HISTORY: 1994 Act No. 448, Section 10.



SECTION 33-41-1140. Powers granted to limited liability partnership.

A limited liability partnership organized and existing under this chapter may conduct its business, carry on its operations, and have and exercise the powers granted by this chapter in any state or foreign country.

HISTORY: 1994 Act No. 448, Section 10.



SECTION 33-41-1150. Foreign limited liability partnership; State law and jurisdiction; liability for rendering professional services in state on behalf of foreign limited liability partnership.

(A) Subject to the Constitution of South Carolina and except as provided in subsection (B), the laws of the State or other jurisdiction under which a foreign limited liability partnership is organized shall govern the organization and internal affairs, the liability of partners for debts, obligations, and liabilities chargeable to the partnership, and the authority of partners of a foreign limited liability partnership transacting business in South Carolina.

(B) A foreign limited liability partnership that has obtained a certificate of authority to transact business in South Carolina pursuant to Chapter 41 of Title 33 and its partners have no greater rights and privileges than a domestic limited liability partnership and its partners with respect to transactions and relationship with persons who are not members. The certificate of authority does not authorize the foreign limited liability partnership to exercise any powers or engage in any business in which a domestic limited liability partnership is forbidden to exercise or engage by the laws of this State.

(C) An individual who renders professional services in this State on behalf of a foreign limited liability partnership is liable as set forth in Section 33-41-370(D).

HISTORY: 1994 Act No. 448, Section 10.



SECTION 33-41-1160. Foreign limited liability partnership application for certificate of authority; fee.

(A) A foreign limited liability partnership may apply for a certificate of authority to transact business in this State by delivering an application to the Secretary of State for filing. The application must set forth:

(1) the name of the foreign limited liability partnership that satisfies the requirements of Section 33-41-1120;

(2) the name of the state or country under which it is organized;

(3) its date of organization;

(4) the street address of its proposed registered office in this State and the name of its proposed registered agent at that office; and

(5) a statement that the foreign limited liability partnership has liability insurance of the amount and type described in Section 33-41-1130(A)(1) or segregated funds as described in Section 33-41-1130(C) in an amount equal to or greater than the amount specified in Section 33-41-1130(A)(1).

(B) The foreign limited liability partnership shall deliver with the completed application a certificate of existence (or a document of similar import) duly authenticated by the Secretary of State or other official having custody of limited liability partnership records in the state or country under which law it is organized.

(C) If the foreign limited liability partnership renders "professional services" as defined in Section 33-19-103(7), the application required by subsection (A) must also contain a statement that:

(1) all of its partners are licensed in one or more states to render the professional services which the foreign limited liability partnership practices and that one or more of its partners is licensed in South Carolina to render such professional services; and

(2) the foreign limited liability partnership is in compliance with the requirements of Section 33-41-1130(A)(2); provided, however, that to the extent any such requirements are determined by reference to the number of licensed partners or individuals, such determination shall be made on the basis of the number of partners or individuals who render professional services in South Carolina.

(D) The Secretary of State shall collect a fee of one hundred dollars when a foreign limited liability partnership delivers to him for filing an annual or renewal application for a certificate to transact business in this State.

(E) By applying for a certificate of authority to transact business in this State, the foreign limited liability partnership agrees to be subject to the jurisdiction of the Department of Revenue and the South Carolina courts to determine its South Carolina tax liability, including withholding and estimated taxes, together with any related interest and penalties, if any. Registering is not an admission of tax liability.

HISTORY: 1994 Act No. 448, Section 10; 1995 Act No. 60, Section 2F.



SECTION 33-41-1170. Application for certificate of authority; filing; determination by Secretary of State; registration, duration and renewal.

(A) If the Secretary of State finds that an application for a certificate of authority to transact business in this State conforms to the provisions of this article and all requisite fees have been paid, the Secretary shall:

(1) endorse on each signed original and duplicate copy the word "filed" and the date and time of its acceptance for filing;

(2) retain the signed original in the Secretary of State's files; and

(3) return the duplicate copy to the person who filed it or the person's representative.

(B) If the Secretary of State is unable to make the determination required for filing by subsection (A) at the time any documents are delivered for filing, the documents are considered to have been filed at the time of delivery if the Secretary of State subsequently determines that:

(1) the documents as delivered conform to the filing provisions of this chapter; or

(2) within twenty days after notification of nonconformance is given by the Secretary of State to the person who delivered the documents for filing for the person's representative, the documents are brought into conformance.

(C) If the filing and determination requirements of this chapter are not satisfied within the time prescribed in subsection (B)(2), the documents shall not be filed.

(D) A certificate of authority to transact business in this State is effective for one year after the date the application is filed unless voluntarily withdrawn pursuant to Section 33-41-1190. Registration, whether pursuant to an original application or a renewal application, as a registered limited liability partnership is renewed if, during the sixty-day period preceding the date the application or renewal application otherwise would have expired, the partnership files with the Secretary of State a renewal application. A renewal application expires one year after the date an original application would have expired if the last renewal of the application had not occurred.

HISTORY: 1994 Act No. 448, Section 10.



SECTION 33-41-1180. Application for certificate, articles of amendment, amended certificate.

(A) The application for a foreign limited liability partnership's certificate of authority to transact business in this State is amended by filing articles of amendment with the Secretary of State signed by a person with authority to do so under the laws of the State or other jurisdiction of its formation. The articles of amendment shall set forth:

(1) the name of the foreign limited liability partnership;

(2) the date the original application for registration was filed; and

(3) the amendment to the application for registration.

(B) The application for a certificate to transact business in this State may be amended in any way, provided that the application, as amended, contains only provisions that may be lawfully contained in an application for a certificate to transact business in this State at the time of the amendment.

(C) A foreign limited liability partnership authorized to transact business in South Carolina must obtain an amended certificate of authority from the Secretary of State if it changes:

(1) its limited liability partnership name;

(2) the street address of its registered office in this State or the name of its registered agent at that office; or

(3) the state or country of its organization.

An amended certificate of authorization must also be obtained if there is a false or erroneous statement in the original filed application for a certificate of authority.

(D) The Secretary of State shall collect a fee of one hundred dollars when a foreign limited liability partnership delivers to him for filing an amendment to a certificate to transact business in this State.

HISTORY: 1994 Act No. 448, Section 10.



SECTION 33-41-1190. Foreign limited liability partnership; cancellation of registration.

(A) A foreign limited liability partnership authorized to transact business in this State may cancel its registration upon procuring from the Secretary of State a certificate of cancellation. In order to procure such certificate, the foreign limited liability partnership shall deliver to the Secretary of State an application for cancellation, which shall set forth:

(1) the name of the foreign limited liability partnership and the state or other jurisdiction under the laws of which it is formed;

(2) that the foreign limited liability partnership is not transacting business in this State;

(3) that the foreign limited liability partnership surrenders its certificate of authority to transact business in this State;

(4) that the foreign limited liability partnership revokes the authority of its registered agent for service of process in this State and consents that service of process in any action, suit, or proceeding based upon any cause of action arising in this State may thereafter be made on such foreign limited liability partnership by service thereof upon the Secretary of State; and

(5) an address to which a person may mail a copy of any process against the foreign limited liability partnership.

(B) The application for cancellation shall be in the form and manner designated by the Secretary of State and shall be executed on behalf of the foreign limited liability partnership by a person with authority to do so under the laws of the State or other jurisdiction of its formation, or if the foreign limited liability partnership is in the hands of a receiver, trustee, or other court-appointed fiduciary by that fiduciary.

(C) A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited liability partnership with respect to causes of action arising out of the transaction of business in this State.

HISTORY: 1994 Act No. 448, Section 10.



SECTION 33-41-1200. Effect of failure of foreign limited liability partnership to register.

(A) A foreign limited liability partnership transacting business in this State may not maintain an action, suit, or proceeding in a court of this State until the Secretary of State has issued it a certificate of authority to transact business in this State.

(B) The failure of a foreign limited liability partnership to register in this State does not:

(1) impair the validity of any contract or act of the foreign limited liability partnership;

(2) affect the right of any other party to the contract to maintain any action, suit, or proceeding on the contract; or

(3) prevent the foreign limited liability partnership from defending any action, suit, or proceeding in any court of this State.

(C) A foreign limited liability partnership, by transacting business in this State without registration, appoints the Secretary of State as its agent for service of process with respect to a cause of action arising out of the transaction of business in this State.

(D) A foreign limited liability partnership which transacts business in this State without a certificate of authority shall be liable to the State for the years or parts thereof during which it transacted business in this State without a certificate of authority in an amount equal to all fees which would have been imposed by this chapter upon that foreign limited liability partnership had it duly registered, and all penalties imposed by this chapter. The Attorney General may bring proceedings to recover all amounts due this State under the provisions of this section.

(E) A foreign limited liability partnership which transacts business in this State without a certificate of authority shall be subject to a civil penalty, payable to the State of ten dollars per day, not to exceed one thousand dollars per year.

(F) The civil penalty set forth in subsection (E) may be recovered in an action brought within a court by the Attorney General. Upon a finding by the court that a foreign limited liability partnership has transacted business in this State in violation of this chapter, the court shall issue, in addition to the imposition of a civil penalty, an injunction restraining further transactions of the business of the foreign limited liability partnership and the further exercise of any limited liability partnership's rights and privileges in this State. The foreign limited liability partnership shall be enjoined from transacting business in this State until all civil penalties plus any interest and court costs which the court may assess have been paid and until the foreign limited liability partnership has otherwise complied with the provisions of this article.

(G) A partner of a foreign limited liability partnership is not liable for the debts and obligations of the limited liability partnership solely because the limited liability partnership transacted business in this State without registration.

HISTORY: 1994 Act No. 448, Section 10.



SECTION 33-41-1210. Transacting business in state unlawful without certificate of authority; what constitutes transacting business.

(A) A foreign limited liability partnership may not transact business in this State until it obtains a certificate of authority from the Secretary of State.

(B) The following activities, among others, do not constitute transacting business within the meaning of subsection (A):

(1) maintaining, defending, or settling any proceeding;

(2) holding meetings of the partners or carrying on other activities concerning internal affairs;

(3) maintaining bank accounts;

(4) selling through independent contractors;

(5) soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this State before they become contracts;

(6) creating or acquiring any indebtedness, mortgages, and security interests in real or personal property;

(7) securing or collecting any debts or enforcing mortgages, security interests, or any other rights in property securing debts;

(8) owning, without more, real or personal property;

(9) conducting an isolated transaction that is completed within thirty days and that is not one in the course of repeated transactions of like nature; and

(10) transacting business in interstate commerce.

(C) A foreign limited liability partnership which renders a professional service is not required to obtain a certificate of authority to transact business in this State unless it maintains or intends to maintain an office in this State for the conduct of business or professional practice.

(D) The list of activities in subsection (B) is not exhaustive.

HISTORY: 1994 Act No. 448, Section 10.



SECTION 33-41-1220. Powers of General Assembly as to regulations, amendment or repeal of statute.

The General Assembly of South Carolina has power to provide regulations regarding Chapter 41 of this title and to amend or repeal all or any part of Chapter 41 of Title 33 or its regulations at any time; and all domestic and foreign limited liability partnerships subject to Chapter 41 of this title are governed by the amendment or repeal.

HISTORY: 1994 Act No. 448, Section 10.



SECTION 33-41-1310. Plan of merger; contents; approval; filing; notice of name change as to real property.

(a) Pursuant to a plan of merger approved pursuant to subsection (c), a partnership may be merged with or into one or more partnerships, foreign partnerships, corporations, foreign corporations, limited liability companies, foreign limited liability companies, limited partnerships, foreign limited partnerships, or other domestic or foreign entities.

(b) A plan of merger must include the:

(1) name of each entity that is a party to the merger;

(2) name of the surviving entity into which the other entities are to merge;

(3) type of organization of the surviving entity;

(4) terms and conditions of the merger;

(5) manner and basis for converting the interests of each party to the merger into interests or obligations of the surviving entity or into money or other property in whole or in part; and

(6) street address of the surviving entity's principal place of business.

(c) A plan of merger must be approved by:

(1) all the partners or the number or percentage of the partners required for merger in the partnership agreement, in the case of a partnership or a domestic limited partnership that is a party to the merger;

(2) all the members or the number or percentage of members specified in the operating agreement, in the case of a limited liability company that is a party to the merger;

(3) the vote required for approval of a merger by the law of the state or foreign jurisdiction in which the foreign limited liability company is organized, in the case of a foreign limited liability company that is a party to the merger; or

(4) the vote required for approval of a merger by the law of this State or of the state or foreign jurisdiction in which the entity is organized and, in the absence of that requirement, by all the owners of interests in the entity, in the case of any other entities that are parties to the merger.

(d) After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan.

(e) Unless the surviving entity is a general partnership, the merger is effective upon the filing of the articles of merger with the Secretary of State or at a later date the articles may provide. Filing of the articles of merger is not required if the surviving entity is a general partnership. If the surviving entity is a general partnership, the merger is effective when the agreement is signed.

(f)(1) If a partnership that owns real property in South Carolina is converted to another entity by articles of merger, the newly-named surviving, acquiring, or reorganizing partnership must file a notice of that name change in the office of the register of deeds of the county in South Carolina in which the real property is located. If there is no office in that county, the notice of name change must be filed with the clerk of court of the county in which that real property is located.

(2) The filing must be by:

(i) affidavit executed in accordance with the provisions in Section 33-1-200 and containing the old and new names of the partnership and describing the real property owned by that partnership; or

(ii) filing a certified copy of the articles of merger including a description of the real property; or

(iii) a duly recorded deed of conveyance to the newly-named surviving, acquiring, or reorganizing partnership.

(3) The affidavit or filed articles must be duly indexed in the index of deeds.

(4) The purpose of this subitem is to establish record notice pursuant to Chapter 7 of Title 30. Failure to make the required filing of a partnership name change does not affect the legality, force, effect, or enforceability as between the parties of any conveyance or other transaction involving real estate owned by the affected partnership that is made after the change in name.

HISTORY: 2004 Act No. 221, Section 2.



SECTION 33-41-1320. Effect of merger; service of process; liability for partnership obligations.

(a) When a merger takes effect:

(1) the separate existence of each partnership or other entity that is a party to the merger, other than the surviving entity, terminates;

(2) all property owned by each of the partnerships and other entities that are party to the merger vests in the surviving entity;

(3) all debts, liabilities, and other obligations of each partnership or other entity that is party to the merger become the obligations of the surviving entity;

(4) an action or proceeding pending by or against a partnership or other party to a merger may be continued as if the merger had not occurred or the surviving entity may be substituted as a party to the action or proceeding; and

(5) except as prohibited by other law, all the rights, privileges, immunities, powers, and purposes of every partnership or other entity that is a party to the merger vest in the surviving entity.

(b) Unless the surviving entity is a partnership, the Secretary of State is an agent for service of process in an action or proceeding against the surviving foreign entity to enforce an obligation of any party to a merger if the surviving foreign entity fails to appoint or maintain an agent designated for service of process in this State or the agent for service of process cannot with reasonable diligence be found at the registered office. Upon receipt of process, the Secretary of State shall send a copy of the process by registered or certified mail, return receipt requested, to the surviving entity at the address set forth in the articles of merger. Service is effected pursuant to this subsection at the earliest of:

(1) the date the entity receives the process, notice, or demand;

(2) the date shown on the return receipt, if signed on behalf of the entity; or

(3) five days after its deposit in the mail, if mailed postpaid and correctly addressed.

(c) A partner of a merging partnership is liable for all obligations as a party to the merger for which the partner was personally liable before the merger.

(d) Unless otherwise agreed, a merger of a partnership that is not the surviving entity in the merger does not require the partnership to wind up its business or pay its liabilities and distribute its assets pursuant to this chapter.

HISTORY: 2004 Act No. 221, Section 2.



SECTION 33-41-1330. Merger pursuant to other law.

This article does not preclude a partnership from being merged pursuant to other law.

HISTORY: 2004 Act No. 221, Section 2.






CHAPTER 42 - UNIFORM LIMITED PARTNERSHIP ACT

SECTION 33-42-10. Short title.

This chapter may be cited as the "Uniform Limited Partnership Act".

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-20. Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Certificate of limited partnership" means the certificate referred to in Section 33-42-210, any certificate of limited partnership filed with the office of the Secretary of State in connection with the formation of a limited partnership under any applicable statute of this State prior to the effective date of this chapter, and any such certificate as amended, or restated.

(2) "Contribution" means any cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services, which a partner contributes to a limited partnership in his capacity as a partner.

(3) "Event of withdrawal of a general partner" means an event that causes a person to cease to be a general partner as provided in Section 33-42-620.

(4) "Foreign limited partnership" means a partnership formed under the laws of any state other than this State and having as partners one or more general partners and one or more limited partners.

(5) "General partner" means a person who has been admitted to a limited partnership as a general partner in accordance with the partnership agreement and named in the certificate of limited partnership as a general partner.

(6) "Limited partner" means a person who has been admitted to a limited partnership as a limited partner in accordance with the partnership agreement.

(7) "Limited partnership" and "domestic limited partnership" mean a partnership formed by two or more persons under the laws of this State and having one or more general partners and one or more limited partners.

(8) "Partner" means a limited or general partner.

(9) "Partnership agreement" means any valid agreement, written or oral, of the partners as to the affairs of a limited partnership and the conduct of its business.

(10) "Partnership interest" means a partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets.

(11) "Person" means a natural person, partnership, limited partnership (domestic or foreign), trust, estate, association, or corporation.

(12) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-30. Name.

The name of each limited partnership as set forth in its certificate of limited partnership:

(1) shall contain the words "limited partnership" or the abbreviation "LP", or "L.P.";

(2) may not contain the name of a limited partner unless (i) it is also the name of a general partner or the corporate name of a corporate general partner, or (ii) the business of the limited partnership had been carried on under the name before the admission of that limited partner;

(3) may not be the same as, or deceptively similar to, the name of any corporation or limited partnership organized under the laws of this State or licensed or registered as a foreign corporation or limited partnership in this State; and

(4) which complies with subsection (1) is not in violation of the provision in Section 33-4-101 of the South Carolina Business Corporation Act of 1988 authorizing the use of "limited" or any abbreviation of that word in the name of a corporation.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1; 1988 Act No. 444, Section 3.



SECTION 33-42-40. Reservation of name.

(a) The exclusive right to the use of a name may be reserved by:

(1) any person intending to organize a limited partnership under this chapter and to adopt that name;

(2) any domestic limited partnership or any foreign limited partnership registered in this State which, in either case, intends to adopt that name;

(3) any foreign limited partnership intending to register in this State and adopt that name;

(4) any person intending to organize a foreign limited partnership and intending to have it registered in this State and adopt that name.

(b) The reservation shall be made by filing with the Secretary of State an application, executed by the applicant, to reserve a specified name. If the Secretary of State finds that the name is available for use by a domestic or foreign limited partnership, he shall reserve the name for the exclusive use of the applicant for a period of one hundred twenty days. Once having so reserved a name, the same applicant may not again reserve the same name until more than sixty days after the expiration of the last one hundred twenty day period for which that applicant reserved that name. The right to the exclusive use of a reserved name may be transferred to any other person by filing in the office of the Secretary of State a notice of transfer, executed by the applicant for whom the name was received and specifying the name and address of the transferee.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-45. Assumed name.

(a) This section rather than Sections 39-13-10 through 39-13-40 of the 1976 Code governs the registration of assumed names of limited partnerships formed or transacting business in South Carolina.

(b) A limited partnership that conducts or intends to conduct business in this State under a name other than the name shown in its certificate of limited partnership (or in the case of a foreign limited partnership that has registered in this State, the name shown in its certificate of registration to transact business in this State) shall file with the Secretary of State an assumed name certificate which shall state the name shown on its certificate of limited partnership (or certificate of registration in the case of a foreign limited partnership), the name under which the limited partnership's business is to be conducted, which assumed name shall not be deceptively similar to the name of any domestic or foreign limited partnership authorized to transact business in this State, or to any reserved name pursuant to Section 33-42-40 and the address of the partnership's registered office required to be maintained in this State.

(c) Such filing shall be effective, unless sooner terminated by the filing of a certificate of termination or by the cancellation of the certificate of limited partnership (or in the case of foreign limited partnership by cancellation of the certificate of registration to transact business in this State), for a period expiring on December thirty-first of the fifth full calendar year following the year in which it is filed. It may be extended for additional consecutive periods of five full calendar years each by the filing of a new assumed name certificate not earlier than ninety days preceding the expiration of any such period. The Secretary of State shall notify a limited partnership of the impending expiration of its assumed name, by first-class mail addressed to the partnership's registered office as shown on the partnership's certificate of limited partnership (or certificate of registration in the case of a foreign limited partnership that has registered in this State), no later than three calendar months before the initial or subsequent five-year period will expire.

(d) The Secretary of State shall maintain current lists, alphabetically arranged, of the partnership registrants and assumed names permitted hereunder.

(e) The failure of any limited partnership to file the assumed name certificate required by subsection (b) does not:

(i) impair the validity of any contract or act of the limited partnership;

(ii) prevent the limited partnership from maintaining or defending any action, suit, or proceeding in any court of this State; or

(iii) result in any limited partner becoming liable as a general partner solely by reason of the failure of the limited partnership to file the required assumed name certificate.

HISTORY: 1986 Act No. 533, Section 1.



SECTION 33-42-50. Specified office and agent.

Each limited partnership shall continuously maintain in this State:

(1) an office in this State, which may but need not be a place of its business in this State, at which shall be kept the records required by Section 33-42-60 to be maintained;

(2) an agent for service of process on the limited partnership, which agent must be an individual resident of this State, a domestic corporation, or a foreign corporation authorized to do business in this State.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-60. Records.

(a) Each limited partnership shall keep at the office referred to in Section 33-42-50(1) the following:

(1) a current list of the full name and last known mailing address of each partner separately identifying the general partners (in alphabetical order) and the limited partners (in alphabetical order);

(2) a copy of the certificate of limited partnership and all certificates of amendment thereto, together with executed copies of any powers of attorney pursuant to which any certificate has been executed;

(3) copies of the limited partnership's federal, state, and local income tax returns and reports, if any, for the three most recent years;

(4) copies of any then effective written partnership agreements and of any financial statements of the limited partnership for the three most recent years; and

(5) unless contained in a written partnership agreement, a writing setting out:

(i) the amount of cash and a description and statement of the agreed value of the other property or services contributed by each partner and which each partner has agreed to contribute;

(ii) the times at which or events on the happening of which any additional contributions agreed to be made by each partner are to be made;

(iii) any right of a partner to receive, or of a general partner to make, distributions to a partner which include a return of all or any part of the partner's contribution; and

(iv) any events upon the happening of which the limited partnership is to be dissolved and its affairs wound up.

(b) Records required to be kept under this section are subject to inspection and copying at the reasonable request, and at the expense, of any partner during ordinary business hours.

(c) A person who is not a partner is entitled to the information required by paragraphs (1) and (5) of subsection (a) if he gives the limited partnership written notice of his demand at least five business days before the date on which he wishes to inspect and copy the information to which he is entitled by this subsection and his demand is made in good faith and for a proper purpose. The limited partnership may impose a reasonable charge, covering the costs of labor and material for copies of any documents provided pursuant to this subsection. The charge may not exceed the estimated cost of production or reproduction of the records.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-70. Nature of business.

A limited partnership may carry on any business that a partnership without limited partners may carry on.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-75. Limited partnerships activities, financial assistance, and duration.

Any manufacturer, brewer, or importer of beer as referenced in Section 61-4-1115, or its affiliate may hold an interest in a limited partnership providing financial assistance to a general partner wholesaler, but may only exercise that control of the limited partnership business as is permitted by this Uniform Limited Partnership Act. However, in no event may the limited partner, directly or indirectly, have any managerial control or decision-making authority including personnel decisions, with respect to the day-to-day operations of the limited partnership, and upon a default by the general partner wholesaler, the limited partner is not entitled, directly or indirectly, to any additional control, ownership, or financial interest in the general partner wholesaler, nor may the limited partner become the general partner in the limited partnership. No manufacturer, brewer, or importer of beer or its affiliate licensed in this State, directly or indirectly, may have any financial or ownership interest in the general partner wholesaler. It is further declared an unfair trade practice for any manufacturer, brewer, or importer of beer or its affiliate holding an interest in a limited partnership providing financial assistance to a general partner wholesaler pursuant to this section to have directly or indirectly any managerial control or decision-making authority, including personnel decisions, with respect to the day-to-day operations of the limited partnership.

The only financial assistance that may be provided under the provisions of this section is the initial financial assistance to the limited partnership to acquire a licensed beer wholesaler. In this arrangement for financial assistance, the federal basic permit and the wholesaler's license issued by the department must be issued in the name of the general partner wholesaler on behalf of the limited partnership, and not in the name of the limited partnership nor in the name of the manufacturer, brewer, or importer or its affiliate.

The limited partnership may not exist for more than ten years from the date of its creation and may not be recreated, renewed, or extended beyond that date. The limited partnership shall not be considered as amending or otherwise altering Title 61 except for the limited purposes permitted in this section in connection with a manufacturer, brewer, or importer of beer or its affiliate who is licensed in this State providing the financial assistance. A manufacturer, brewer, or importer or its affiliate shall not mandate, directly or indirectly, that a wholesaler use the financial assistance as described in this section.

A violation of this section is deemed to be a violation of the South Carolina Unfair Trade Practices Act.

HISTORY: 2001 Act No. 76, Section 6.



SECTION 33-42-80. Business transactions of partner with partnership.

Except as provided in the partnership agreement, a partner may lend money to and transact other business with the limited partnership and, subject to other applicable law, has the same rights and obligations with respect thereto as a person who is not a partner.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-210. Certificate of limited partnership.

(a) In order to form a limited partnership, a certificate of limited partnership must be executed and filed in the office of the Secretary of State. The certificate shall set forth:

(1) the name of the limited partnership;

(2) the address of the office and the name and address of the agent for service of process required to be maintained by Section 33-42-50;

(3) the name and a mailing address of each general partner;

(4) The latest date upon which the limited partnership is to dissolve; and

(5) any other matters the partners determine to include therein.

(b) A limited partnership is formed at the time of the filing of the certificate of limited partnership in the office of the Secretary of State or at any later time specified in the certificate of limited partnership if, in either case, there has been substantial compliance with the requirements of this section.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-220. Amendment to certificate.

(a) A certificate of limited partnership is amended by filing a certificate of amendment thereto in the office of the Secretary of State. The certificate shall set forth:

(1) the name of the limited partnership;

(2) the date of filing the certificate; and

(3) the amendment to the certificate.

(b) Within thirty days after the happening of any of the following events, an amendment to a certificate of limited partnership reflecting the occurrence of the event or events shall be filed:

(1) the admission of a new general partner;

(2) the withdrawal of a general partner; or

(3) the continuation of the business under Section 33-42-1410 after an event of withdrawal of a general partner.

(c) A general partner who becomes aware that any statement in a certificate of limited partnership was false when made or that any arrangements or other facts described have changed, making the certificate inaccurate in any respect, shall promptly amend the certificate.

(d) A certificate of limited partnership may be amended at any time for any other proper purpose the general partners determine.

(e) No person has any liability because an amendment to a certificate of limited partnership has not been filed to reflect the occurrence of any event referred to in subsection (b) of this section if the amendment is filed within the thirty-day period specified in subsection (b).

(f) A restated certificate of limited partnership may be executed and filed in the same manner as a certificate of amendment.

(g)(1) Each limited partnership formed before June 27, 1984, shall file no later than January 1, 1988, a certificate of amendment pursuant to this chapter causing such limited partnership to comply with the requirements of Section 33-42-30 respecting the name of the limited partnership, Section 33-42-50(1) respecting the office of the limited partnership at which certain records are to be kept, and Section 33-42-50(2) respecting the agent for service of process on the limited partnership. However, a limited partnership formed before June 27, 1984, is required to file the certificate of amendment only to the extent it does not fully comply with Sections 33-42-30 and 33-42-50 on or before January 1, 1988. The certificate of amendment is considered effective under this chapter upon its execution by a general partner of the limited partnership and its filing in the office of the Secretary of State.

(2) The failure of any limited partnership formed before June 27, 1984, to comply with subsection (g)(1) shall result on January 1, 1988, in, but only to, the extent of the failure:

(i) the designation of the principal place of business of the limited partnership as specified in the limited partnership's certificate of limited partnership on that date as the office of partnership at which certain records are to be kept for purposes of Section 33-42-50(1);

(ii) the designation of the Secretary of State as the agent for service of process on such limited partnership for purposes of Section 33-42-50(2); and

(iii) the limited partnership being prohibited from filing any other certificate of amendment unless it satisfies the requirements of subsection (g)(1).

(3) The failure of any limited partnership formed before June 27, 1984, to file the certificate of amendment required by subsection (g)(1) does not:

(i) impair the validity of any contract or act of the limited partnership;

(ii) prevent the limited partnership from maintaining or defending any action, suit, or proceeding in any court in this State; or

(iii) result in any limited partner becoming liable as a general partner solely by reason of the failure of the limited partnership to file the required certificate of amendment.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-230. Cancellation of certificate.

A certificate of limited partnership must be cancelled upon the dissolution and the commencement of winding up of the partnership or at any other time there are no limited partners. A certificate of cancellation must be filed in the office of the Secretary of State and set forth:

(1) the name of the limited partnership;

(2) the date of filing of its certificate of limited partnership;

(3) the reason for filing the certificate of cancellation;

(4) the effective date (which shall be a date certain) of cancellation if it is not to be effective upon the filing of the certificate; and

(5) any other information the general partners filing the certificate determine.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-240. Execution of certificates.

(a) Each certificate required by this article to be filed in the office of the Secretary of State must be executed in the following manner:

(1) an original certificate of limited partnership must be signed by all general partners named therein;

(2) a certificate of amendment must be signed by at least one general partner and by each other general partner designated in the certificate as a new or substitute general partner; and

(3) a certificate of cancellation must be signed by all general partners.

(b) Any person may sign a certificate by an attorney-in-fact, but a power of attorney to sign a certificate relating to the admission of a general partner must specifically describe the admission.

(c) The execution of a certificate by a general partner constitutes an affirmation under the penalties of perjury that the facts stated therein are true.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-250. Execution by judicial act.

If a person required by Section 33-42-240 to execute any certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the circuit court of the county in which the limited partnership's office designated pursuant to Section 33-42-50(1) is located to direct the execution of the certificate. If the court finds that it is proper for the certificate to be executed and that any person designated has failed or refused to execute the appropriate certificate, it shall order the Secretary of State to record an appropriate certificate.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-260. Filing in office of Secretary of State.

(a) Two signed copies of the certificate of limited partnership and of any certificates of amendment or cancellation (or of any judicial decree of amendment or cancellation) must be delivered to the Secretary of State. A person who executes a certificate as an agent or fiduciary need not exhibit evidence of his authority as a prerequisite to filing. Unless the Secretary of State finds that any certificate does not conform to law, upon receipt of all filing fees required by law he shall:

(1) endorse on each duplicate original the word "Filed" and the day, month, and year of the filing thereof;

(2) file one duplicate original in his office; and

(3) return the other duplicate original to the person who filed it or his representative.

(b) Upon the filing of a certificate of amendment (or judicial decree of amendment) in the office of the Secretary of State, the certificate of limited partnership shall be amended as set forth therein and, upon the effective date of a certificate of cancellation (or a judicial decree thereof), the certificate of limited partnership is cancelled.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-270. Liability for false statement in certificate.

If any certificate of limited partnership or certificate of amendment or cancellation contains a false statement, one who suffers loss by reliance on the statement may recover damages for the loss from:

(1) any person who executes the certificate, or causes another to execute it on his behalf, and knew, and any general partner who knew or should have known, the statement to be false at the time the certificate was executed; and

(2) any general partner who thereafter knows or should have known that any arrangement or other fact described in the certificate has changed, making the statement inaccurate in any respect within a sufficient time before the statement was relied upon reasonably to have enabled that general partner to cancel or amend the certificate, or to file a petition for its cancellation or amendment under Section 33-42-250.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-280. Scope of notice.

The fact that a certificate of limited partnership is on file in the office of the Secretary of State is notice that the partnership is a limited partnership and the persons designated therein as general partners are general partners, but it is not notice of any other fact.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-290. Delivery of certificates to limited partners.

Upon the return by the Secretary of State pursuant to Section 33-42-260 of a certificate marked "Filed", the general partners shall promptly deliver or mail a copy of the certificate of limited partnership or the certificate of amendment or cancellation or restated certificate or any judicial decree of any of the above, as the case may be, to each limited partner unless the partnership agreement provides otherwise.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-300. Affidavit of general partners' authority.

(a) A limited partnership that owns real property in South Carolina shall, prior to selling, conveying, or transferring any interest in the property, file an affidavit containing the name of the partnership, the place or places where the partnership's certificate of limited partnership is filed, and the name or names of the general partners who are authorized to sign documents relating to the property on behalf of the partnership in the office of the county where the index to deeds for the property is located. The affidavit required by this section must be recorded and indexed in the name of the partnership in both the grantor and grantee indices for deeds. The person or persons executing the affidavit as an agent or fiduciary of the partnership need not exhibit evidence of that authority as a prerequisite to its filing.

(b) The existence of the facts described in the affidavit required by subsection (a) must be conclusively presumed in favor of the limited partnership and against a grantee from the limited partnership of partnership real property located in the county in which the affidavit is recorded.

(c) The filing or failure to file the affidavit required by subsection (a) has no effect on the legal existence of a limited partnership or the liability of any limited partner.

(d) A limited partnership organized under the laws of another state that files an affidavit required by subsection (a) shall not have to register in this State as a foreign limited partnership pursuant to Article 9 of this chapter solely because of the necessity of filing the affidavit.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-310. Status of existing county filings.

Certificates of limited partnership and certificates of amendment filed in any official county records of this State pursuant to any applicable statute of this State prior to June 27, 1984, are of no further force or effect for any purpose under this chapter on or after June 27, 1984. All certificates of amendment, certificates of cancellation, and restated certificates are fully effective to amend or cancel the certificates of limited partnership, as the case may be, upon proper filing thereof with the office of the Secretary of State pursuant to the requirements of this chapter.

HISTORY: 1986 Act No. 533, Section 1.



SECTION 33-42-410. Admission of additional limited partners.

(a) A person becomes a limited partner on the later of:

(1) the date the original certificate of limited partnership is filed; or

(2) the date stated in the records of the limited partnership as the date that person becomes a limited partner.

(b) After the filing of a limited partnership's original certificate of limited partnership, a person may be admitted as an additional limited partner:

(1) in the case of a person acquiring a partnership interest directly from the limited partnership, upon the compliance with the partnership agreement or, if the partnership agreement does not provide, upon the written consent of all partners; and

(2) in the case of an assignee of a partnership interest of a partner who has the power, as provided in Section 33-42-1240, to grant the assignee the right to become a limited partner, upon the exercise of that power and compliance with any conditions limiting the grant or exercise of the power.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-420. Voting.

Subject to Section 33-42-430, the partnership agreement may grant to all or a specified group of the limited partners the right to vote (on a per capita or other basis) upon any matter.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-430. Liabilities to third parties.

(a) Except as provided in subsection (d), a limited partner is not liable for the obligations of a limited partnership unless he is also a general partner or, in addition to the exercise of his rights and powers as a limited partner, he takes part in the control of the business. However, if the limited partner's participation in the control of the business is not substantially the same as the exercise of the powers of a general partner, he is liable only to persons who transact business with the limited partnership with actual knowledge of his participation in control.

(b) A limited partner does not participate in the control of the business within the meaning of subsection (a) solely by doing one or more of the following:

(1) being a contractor for or an agent or employee of the limited partnership or of a general partner or being an officer, director, or shareholder of a general partner that is a corporation;

(2) consulting with and advising a general partner with respect to the business of the limited partnership;

(3) acting as surety for the limited partnership or guaranteeing or assuming one or more specific obligations of the limited partnership;

(4) taking any action required or permitted by law to bring or pursue a derivative action in the right of the limited partnership;

(5) requesting or attending a meeting of partners;

(6) proposing, approving, or disapproving, by voting or otherwise, one or more of the following matters:

(i) the dissolution and winding up of the limited partnership;

(ii) the sale, exchange, lease, mortgage, pledge, or other transfer of all or substantially all of the assets of the limited partnership;

(iii) the incurrence of indebtedness by the limited partnership other than in the ordinary course of its business;

(iv) a change in the nature of the business;

(v) the admission or removal of a general partner;

(vi) the admission or removal of a limited partner;

(vii) a transaction involving an actual or potential conflict of interest between a general partner and the limited partnership or the limited partners;

(viii) an amendment to the partnership agreement or certificate of limited partnership;

(7) winding up the limited partnership pursuant to Section 33-42-1430; or

(8) exercising any right or power permitted to limited partners under this chapter and not specifically enumerated in this subsection (b).

(c) The enumeration in subsection (b) does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by him in the control of the business of the limited partnership.

(d) A limited partner who knowingly permits his name to be used in the name of the limited partnership, except under circumstances permitted by Section 33-42-30(2), is liable to creditors who extend credit to the limited partnership without actual knowledge that the limited partner is not a general partner.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-440. Person erroneously believing himself limited partner.

(a) Except as provided in subsection (b), a person who makes a contribution to a business enterprise and erroneously but in good faith believes that he has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contribution, receiving distributions from the enterprise, or exercising any rights of a limited partner if, on ascertaining the mistake, he:

(1) causes an appropriate certificate of limited partnership or a certificate of amendment to be executed and filed; or

(2) withdraws from future equity participation in the enterprise by executing and filing in the office of the Secretary of State a certificate declaring withdrawal under this section.

(b) A person who makes a contribution of the kind described in subsection (a) is liable as a general partner to any third party who transacts business with the enterprise (i) before the person withdraws and an appropriate certificate is filed to show withdrawal, or (ii) before an appropriate certificate is filed to show that he is not a general partner, but in either case only if the third party actually believed in good faith that the person was a general partner at the time of the transaction.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-450. Information.

Each limited partner has the right to:

(1) inspect and copy any of the partnership records required to be maintained by Section 33-42-60;

(2) obtain from the general partners from time to time upon reasonable demand (i) true and full information regarding the state of the business and financial condition of the limited partnership, (ii) promptly, after becoming available, a copy of the limited partnership's federal, state, and local income tax returns from each year, and (iii) other information regarding the affairs of the limited partnership as is just and reasonable.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-610. Admission of additional or substitute general partners.

After the filing of a limited partnership's original certificate of limited partnership, additional or substitute general partners may be admitted as provided in writing in the partnership agreement or, if the partnership agreement does not provide in writing for the admission of additional or substitute general partners, with the written consent of all partners.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-620. Events of withdrawal.

Except as approved by the specific written consent of all partners at the time, a person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

(1) the general partner withdraws from the limited partnership as provided in Section 33-42-1020;

(2) the general partner ceases to be a member of the limited partnership as provided in Section 33-42-1220;

(3) the general partner is removed as a general partner in accordance with the partnership agreement;

(4) unless otherwise provided in writing in the limited partnership agreement, the general partner:

(i) makes an assignment for the benefit of creditors;

(ii) files a voluntary petition in bankruptcy;

(iii) is adjudicated a bankrupt or insolvent;

(iv) files a petition or answer seeking for himself any reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation;

(v) files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against him in any proceeding of this nature; or

(vi) seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of his properties;

(5) unless otherwise provided in writing in the limited partnership agreement, one hundred twenty days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any statute, law, or regulation, the proceeding has not been dismissed or, if within ninety days after the appointment without his consent or acquiescence of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of his properties, the appointment is not vacated or stayed or within ninety days after the expiration of any such stay, the appointment is not vacated;

(6) in the case of a general partner who is a natural person,

(i) his death; or

(ii) the entry of an order by a court of competent jurisdiction adjudicating him incompetent to manage his person or his estate;

(7) in the case of a general partner who is acting as a general partner by virtue of being a trustee of a trust, the termination of the trust (but not merely the substitution of a new trustee);

(8) in the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership;

(9) in the case of a general partner that is a corporation, the filing of a certificate of dissolution, or its equivalent, for the corporation or the revocation of its charter; or

(10) in the case of an estate, the distribution by the fiduciary of the estate's entire interest in the partnership.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-630. General powers and liabilities.

(a) Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of a partner in a partnership without limited partners.

(b) Except as provided in this chapter, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners. Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-640. Contributions by general partner.

A general partner of a limited partnership may make contributions to the partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses, and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner and, except as provided in the partnership agreement, also has the powers, and is subject to the restrictions, of a limited partner to the extent of his participation in the partnership as a limited partner.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-650. Voting.

The partnership agreement may grant to all or certain identified general partners the right to vote (on a per capita or any other basis), separately or with all or any class of the limited partners, on any matter.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-810. Form of contribution.

The contribution of a partner may be in cash, property, or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-820. Liability for contributions.

(a) A promise by a limited partner to contribute to the limited partnership is not enforceable unless set out in a writing signed by the limited partner.

(b) Except as provided in the partnership agreement, a partner is obligated to the limited partnership to perform any enforceable promise to contribute cash or property or to perform services, even if he is unable to perform because of death, disability, or any other reason. If a partner does not make the required contribution of property or services, he is obligated at the option of the limited partnership to contribute cash equal to that portion of the value (as stated in the partnership records required to be kept pursuant to Section 33-42-60) of the stated contribution that has not been made.

(c) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all the partners. Notwithstanding the compromise, a creditor of a limited partnership who extends credit or otherwise acts in reliance on that obligation after the partner signs a writing which reflects the obligation, and before the amendment or cancellation thereof to reflect the compromise, may enforce the original obligation.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-830. Sharing of profits and losses.

The profits and losses of a limited partnership must be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, profits and losses shall be allocated on the basis of the value (as stated in the partnership records required to be kept pursuant to Section 33-42-60) of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-840. Sharing of distributions.

Distributions of cash or other assets of a limited partnership must be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, distributions shall be made on the basis of the value (as stated in the partnership records required to be kept pursuant to Section 33-42-60) of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1010. Interim distributions.

Except as provided in this chapter, a partner is entitled to receive distributions from a limited partnership before his withdrawal from the limited partnership and before the dissolution and winding up thereof to the extent and at the times or upon the happenings of the events specified in the partnership agreement.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1020. Withdrawal of general partner.

A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners but, if the withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to him.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1030. Withdrawal of limited partner.

(A) A limited partner may withdraw from a limited partnership only at the time or upon the happening of events specified in writing in the partnership agreement, if:

(1) the limited partnership was formed on or after July 1, 1998; or

(2) the limited partnership was formed before July 1, 1998, and the partnership agreement governing the limited partnership specifies in writing the time or the events upon the happening of which a limited partner may withdraw or a definite time for the dissolution and winding up of the limited partnership.

(B) If the partnership agreement governing a limited partnership formed before July 1, 1998, does not specify in writing the time or the events upon the happening of which a limited partner may withdraw or a definite time for the dissolution and winding up of the limited partnership, a limited partner may withdraw upon not less than six months' prior written notice to each general partner at his address on the books of the limited partnership at its office required to be maintained pursuant to Section 33-42-50(1) in this State. If the partnership agreement of the limited partnership is amended on or after July 1, 1998, to specify the time or the events upon the happening of which a limited partner may withdraw or a definite time for the dissolution and winding up of the limited partnership, the amendment shall apply retroactively to the date of the formation of the limited partnership, and the limited partnership is deemed to be a limited partnership described in subsection (A)(2).

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1; 1998 Act No. 344, Section 1.



SECTION 33-42-1040. Distribution upon withdrawal.

Except as provided in this chapter, upon withdrawal any withdrawing partner is entitled to receive any distribution to which he is entitled under the partnership agreement and, if not otherwise provided in the agreement, he is entitled to receive, within a reasonable time after withdrawal, the fair value of his interest in the limited partnership as of the date of withdrawal based upon his right to share in distributions from the limited partnership.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1050. Distribution in kind.

Except as provided in writing in the partnership agreement, a partner, regardless of the nature of his contribution, has no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in writing in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to him exceeds a percentage of that asset which is equal to the percentage in which he shares in distributions from the limited partnership.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1060. Right to distribution.

At the time a partner becomes entitled to receive a distribution, he has the status of and is entitled to all remedies available to a creditor of the limited partnership with respect to the distribution.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1070. Limitations on distribution.

A partner may not receive a distribution from a limited partnership to the extent that, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests, exceed the fair value of the partnership assets.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1080. Liability upon return of contribution.

(a) If a partner has received the return of any part of his contribution without violation of the partnership agreement or this chapter, he is liable to the limited partnership for a period of one year thereafter for the amount of the returned contribution, but only to the extent necessary to discharge the limited partnership's liabilities to creditors who extended credit to the limited partnership during the period the contribution was held by the partnership.

(b) If a partner has received the return of any part of his contribution in violation of the partnership agreement or this chapter, he is liable to the limited partnership for a period of six years thereafter for the amount of the contribution wrongfully returned.

(c) A partner receives a return of his contribution to the extent that a distribution to him reduces his shares of the fair value of the net assets of the limited partnership below the value (as set forth in the partnership records required to be kept pursuant to Section 33-42-60) of his contribution which has not been distributed to him.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1210. Nature of partnership interest.

A partnership interest is personal property.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1220. Assignment of partnership interest.

Except as provided in the partnership agreement, a partnership interest is assignable in whole or part. An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights of a partner. An assignment entitles the assignee to receive, to the extent assigned, only the distribution to which the assignor would be entitled. Except as provided in the partnership agreement, a partner ceases to be a partner upon assignment of all his partnership interest.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1230. Rights of creditor.

On application to a court of competent jurisdiction by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. To the extent so charged, the judgment creditor has only the rights of an assignee of the partnership interest. This chapter does not deprive any partner of the benefit of any exemption laws applicable to his partnership interest.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1240. Right of assignee to become limited partner.

(a) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that (i) the assignor gives the assignee that right in accordance with authority described in the partnership agreement, or (ii) all other partners consent.

(b) An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. An assignee who becomes a limited partner also is liable for the obligations of his assignor to make and return contributions as provided in Articles 5 and 6. However, the assignee is not obligated for liabilities unknown to the assignee at the time he became a limited partner.

(c) If an assignee of a partnership interest becomes a limited partner, the assignor is not released from his liability to the limited partnership under Section 33-42-270 and Section 33-42-820.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1250. Power of estate of deceased or incompetent partner.

If a partner who is an individual dies or a court of competent jurisdiction adjudges him to be incompetent to manage his person or his property, the partner's executor, administrator, guardian, conservator, or other legal representative may exercise all the partner's rights for the purpose of settling his estate or administering his property, including any power the partner had to give an assignee the right to become a limited partner. If a partner is a corporation, trust, or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1410. Nonjudicial dissolution.

A limited partnership is dissolved and its affairs must be wound up upon the happening of the first to occur of the following:

(1) at the time specified in the certificate of limited partnership;

(2) upon the happening of events specified in writing in the partnership agreement;

(3) written consent of all partners;

(4) an event of withdrawal of a general partner unless (a) at the time there is at least one other general partner and the written provisions of the partnership agreement permit the business of the limited partnership to be carried on by the remaining general partner and that partner does so, or (b) within ninety days after the withdrawal, all remaining partners agree in writing to continue the business of the limited partnership and pursuant to Section 33-42-610 to the admission of one or more additional or substitute general partners if necessary or desired; or

(5) entry of a decree of judicial dissolution under Section 33-42-1420.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1420. Judicial dissolution.

On application by or for a partner the circuit court of the county in which the limited partnership's office designated pursuant to Section 33-42-50 (1) is located may decree dissolution of a limited partnership whenever it is not reasonably practicable to carry on the business in conformity with the partnership agreement.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1430. Winding up.

Except as provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners, may wind up the limited partnership's affairs; but the circuit court of the county in which the limited partnership's office designated pursuant to Section 33-42-50 (1) is located may wind up the limited partnership's affairs upon application of any partner, his legal representative, or assignee.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1440. Distribution of assets.

Upon the winding up of a limited partnership, the assets must be distributed as follows:

(1) to creditors, including partners who are creditors, to the extent permitted by law, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under Section 33-42-1010 or Section 33-42-1040;

(2) except as provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under Section 33-42-1010 or Section 33-42-1040; and

(3) except as provided in the partnership agreement, to partners first for the return of their contributions and secondly respecting their partnership interests, in the proportions in which the partners share in distributions.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1610. Law governing.

(a) Subject to the Constitution of this State, (1) the laws of the state under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners, and (2) a foreign limited partnership may not be denied registration by reason of any difference between those laws and the laws of this State.

(b) A foreign limited partnership may transact any business in this State that a limited partnership formed in this State may carry on.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1620. Registration.

Before transacting business in this State, a foreign limited partnership shall register with the Secretary of State. In order to register, a foreign limited partnership shall submit to the Secretary of State, in duplicate, an application for registration as a foreign limited partnership, signed and sworn to by a general partner and setting forth:

(1) the name of the foreign limited partnership and, if different, the name under which it proposes to register and transact business in this State;

(2) the state and date of its formation;

(3) the name and address of any agent for service of process on the foreign limited partnership whom the foreign limited partnership elects to appoint; the agent must be an individual resident of this State, a domestic corporation, or a foreign corporation having a place of business in, and authorized to do business in, this State;

(4) a statement that the Secretary of State is appointed the agent of the foreign limited partnership for service of process if no agent has been appointed under subsection (3) or, if appointed, the agent's authority has been revoked or if the agent cannot be found or served with the exercise of reasonable diligence;

(5) the address of the office required to be maintained in the state of its organization by the laws of that state or, if not so required, of the principal office of the foreign limited partnership;

(6) the name and a mailing address of each general partner; and

(7) the address of the office at which is kept a list of the names and addresses of the limited partners and their capital contributions, together with an undertaking by the foreign limited partnership to keep those records until the foreign limited partnership's registration in this State is cancelled or withdrawn.

By registering, the foreign limited partnership agrees to be subject to the jurisdiction of the Department of Revenue and the courts of this State to determine its South Carolina tax liability, including withholding and estimated taxes, together with related interest and penalties, if any. Registering is not an admission of tax liability.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1; 1994 Act No. 497, Part II, Section 49C.



SECTION 33-42-1630. Issuance of registration.

(a) If the Secretary of State finds that an application for registration conforms to law and all requisite fees have been paid, he shall:

(1) endorse on the application the word "Filed", and the month, day, and year of the filing thereof;

(2) file in his office a duplicate original of the application; and

(3) issue a certificate of registration to transact business in this State.

(b) The certificate of registration, together with a duplicate original of the application, shall be returned to the person who filed the application or his representative.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1640. Name.

(a) A foreign limited partnership may register with the Secretary of State under any name (whether or not it is the name under which it is registered in its state of organization) that could be registered by a domestic limited partnership under Section 33-42-30.

(b) A foreign limited partnership transacting business in this State under a name other than the name shown on the certificate of registration shall comply with provisions of Section 33-42-45.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1650. Changes and amendments.

If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign limited partnership shall promptly file in the office of the Secretary of State a certificate, signed and sworn to by a general partner, correcting such statement.

HISTORY: 1985 Act No. 491, Section 15; 1984 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1660. Cancellation of registration.

A foreign limited partnership may cancel its registration by filing with the Secretary of State a certificate of cancellation signed and sworn to by a general partner. A cancellation does not terminate the authority of the Secretary of State to accept service of process on the foreign limited partnership with respect to causes of action arising out of the transactions of business in this State.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1670. Transaction of business without registration.

(a) A foreign limited partnership transacting business in this State may not maintain any action, suit, or proceeding in any court of this State until it has registered in this State.

(b) The failure of a foreign limited partnership to register in this State does not impair the validity of any contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending any action, suit, or proceeding in any court of this State.

(c) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of having transacted business in this State without registration.

(d) A foreign limited partnership, by transacting business in this State without registration, appoints the Secretary of State as its agent for service of process with respect to causes of action arising out of the transaction of business in this State.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1680. Action of Attorney General.

The Attorney General may bring an action to restrain a foreign limited partnership from transacting business in this State in violation of this chapter.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1690. Activities not deemed transacting business.

(a) Without excluding other activities that do not constitute transacting business in this State, a foreign limited partnership is considered not to be transacting business in this State, for purposes of this chapter, solely by reason of carrying on in this State any one or more of the following activities:

(1) maintaining, defending, or participating in any action, suit, or proceeding whether judicial, administrative, arbitrative, or otherwise, or effecting the settlement thereof or the settlement of claims or disputes;

(2) holding meetings of its partners or of committees of its partners or carrying on other activities concerning its internal affairs;

(3) maintaining bank accounts;

(4) maintaining offices or agencies for the transfer, exchange, and registration of its securities, or appointing and maintaining trustees;

(5) borrowing or lending or acquiring indebtedness or mortgages or other security interests in real or personal property;

(6) securing or collecting debts or enforcing rights in property securing the same;

(7) effecting a transaction in interstate or foreign commerce;

(8) owning or controlling a corporation incorporated in or transacting business within this State;

(9) conducting within this State an isolated transaction that is completed within a period of one hundred and eighty days and that is not in the course of a series or number of repeated transactions;

(10) effecting sales through independent contractors;

(11) soliciting or procuring orders, by mail or through employees or agents or otherwise, if the orders require acceptance outside this State before becoming binding contracts; or

(12) owning, without more, an interest in a limited liability company organized or transacting business in this State.

(b) The provisions of this section shall not be deemed to establish a standard for activities which may subject a foreign limited partnership to service of process, suit, taxation, or regulation under this chapter or any other statute of this State.

HISTORY: 1986 Act No. 533, Section 1; 2004 Act No. 221, Section 26.



SECTION 33-42-1810. Right of action.

A limited partner may bring an action in the right of a limited partnership to recover a judgment in its favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1820. Proper plaintiff.

In a derivative action, the plaintiff must be a partner at the time of bringing the action and (1) must have been a partner at the time of the transaction of which he complains or (2) his status as a partner must have devolved upon him by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1830. Pleading.

In a derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-1840. Expenses.

If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise, or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, and shall direct him to remit to the limited partnership the remainder of those proceeds received by him.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-2010. Construction and application.

This chapter must be so applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-2020. Rules for cases not provided for in this chapter.

In any case not provided for in this chapter the provisions of the Uniform Partnership Act govern.

HISTORY: 1984 Act No. 491, Section 1; 1985 Act No. 11, Sections 3, 4; 1986 Act No. 533, Section 1.



SECTION 33-42-2030. Severability.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 1986 Act No. 533, Section 1.



SECTION 33-42-2040. Filing fees.

(a) The Secretary of State shall charge ten dollars for filing any document required to be filed pursuant to this chapter. This charge shall include the cost of sending to the person requesting the filing, or that person's designee, a duplicate copy of the document submitted with the original showing the date of filing.

(b) In all other cases of requests for copies of documents filed pursuant to this chapter, the Secretary of State shall charge one dollar for the first page, fifty cents for each additional page, and two dollars for furnishing a certificate under seal.

HISTORY: 1986 Act No. 533, Section 1.



SECTION 33-42-2110. Plan of merger; contents; approval; filing; notice of name change as to real property.

(a) Pursuant to a plan of merger approved pursuant to subsection (c), a limited partnership may be merged with or into one or more partnerships, foreign partnerships, corporations, foreign corporations, limited liability companies, foreign limited liability companies, limited partnerships, foreign limited partnerships, or other domestic or foreign entities.

(b) A plan of merger includes the:

(1) name of each entity that is a party to the merger;

(2) name of the surviving entity into which the other entities are to merge;

(3) type of organization of the surviving entity;

(4) terms and conditions of the merger;

(5) manner and basis for converting the interests of each party to the merger into interests or obligations of the surviving entity or into money or other property in whole or in part; and

(6) street address of the surviving entity's principal place of business.

(c) A plan of merger must be approved by:

(1) all the partners or the number or percentage of the partners required for merger in the partnership agreement, in the case of a partnership or a domestic limited partnership that is a party to the merger;

(2) all the members or the number or percentage of members specified in the operating agreement, in the case of a limited liability company that is a party to the merger;

(3) the vote required for approval of a merger by the law of the state or foreign jurisdiction in which the foreign limited liability company is organized, in the case of a foreign limited liability company that is a party to the merger; or

(4) the vote required for approval of a merger by the law of this State or of the state or foreign jurisdiction in which the entity is organized and, in the absence of that requirement, by all the owners of interests in the entity, in the case of any other entities that are parties to the merger.

(d) After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan.

(e) The merger is effective upon the filing of the articles of merger with the Secretary of State or at a later date the articles may provide.

(f)(1) If a limited partnership that owns real property in South Carolina is converted to another entity by articles of merger, the newly-named surviving, acquiring, or reorganizing partnership must file a notice of that name change in the office of the register of deeds of the county in South Carolina in which the real property is located. If there is no office in that county, the notice of name change must be filed with the clerk of court of the county in which that real property is located.

(2) The filing must be by:

(i) affidavit executed in accordance with the provisions in Section 33-1-200 and containing the old and new names of the limited partnership and describing the real property owned by that limited partnership; or

(ii) filing a certified copy of the articles of merger including a description of the real property; or

(iii) a duly recorded deed of conveyance to the newly-named surviving, acquiring, or reorganizing partnership.

(3) The affidavit or filed articles must be duly indexed in the index of deeds.

(4) The purpose of this subitem is to establish record notice pursuant to Chapter 7 of Title 30. Failure to make the required filing of a limited partnership name change does not affect the legality, force, effect, or enforceability as between the parties of any conveyance or other transaction involving real estate owned by the affected limited partnership that is made after the change in name.

HISTORY: 2004 Act No. 221, Section 3.



SECTION 33-42-2120. Articles of merger; contents; filing.

(a) After approval of the plan of merger pursuant to Section 33-42-2110(c), unless the merger is abandoned pursuant to Section 33-42-2110(d), articles of merger must be signed on behalf of each limited partnership or other entity that is a party to the merger and delivered to the Secretary of State for filing. The articles must include:

(1) the name and jurisdiction of formation or organization of each of the limited partnerships and other entities that are parties to the merger;

(2) for each limited partnership that is to merge, the date its certificate of limited partnership was filed with the Secretary of State;

(3) that a plan of merger has been approved by the required votes and signed by each limited partnership or other entity that is to merge;

(4) the name and address of the surviving limited partnership or other surviving entity;

(5) the effective date of the merger;

(6) if a limited partnership is the surviving entity, changes in its certificate of limited partnership necessary by reason of the merger;

(7) if a foreign entity is a party to the merger, the jurisdiction and date of filing of its articles of incorporation, articles of organization, certificate of limited partnership, or other organizational document, if any, and the date its application for authority was filed by the Secretary of State or, if an application has not been filed, a statement to that effect; and

(8) if the surviving entity is a foreign entity, an agreement that the surviving entity may be served with process in this State and is subject to liability in any action or proceeding for the enforcement of any liability or obligation of a merging limited partnership previously subject to suit in this State, and for the enforcement, as provided in this chapter, of the right of partners of the limited partnership to receive payment for their interests against the surviving entity.

(b) If a foreign corporation, limited liability company, or partnership is the surviving entity of a merger, it shall not do business in this State until an application for authority is filed with the Secretary of State.

(c) The surviving limited partnership or other entity shall furnish a copy of the plan of merger, on request and without cost, to a partner of a limited partnership or person holding an interest in another entity that is to merge.

(d) Articles of merger operate as an amendment to the limited partnership's certificate of limited partnership.

HISTORY: 2004 Act No. 221, Section 3.



SECTION 33-42-2130. Effect of merger; service of process; liability for partnership obligations.

(a) When a merger takes effect:

(1) the separate existence of each limited partnership or other entity that is a party to the merger, other than the surviving entity, terminates;

(2) all property owned by each of the limited partnerships and other entities that are party to the merger vests in the surviving entity;

(3) all debts, liabilities, and other obligations of each limited partnership or other entity that is party to the merger become the obligations of the surviving entity;

(4) an action or proceeding pending by or against a limited partnership or other party to a merger may be continued as if the merger had not occurred or the surviving entity may be substituted as a party to the action or proceeding; and

(5) except as prohibited by other law, all the rights, privileges, immunities, powers, and purposes of every limited partnership or other entity that is a party to the merger vest in the surviving entity.

(b) Unless the surviving entity is a partnership, the Secretary of State is an agent for service of process in an action or proceeding against the surviving foreign entity to enforce an obligation of any party to a merger if the surviving foreign entity fails to appoint or maintain an agent designated for service of process in this State or the agent for service of process cannot with reasonable diligence be found at the registered office. Upon receipt of process, the Secretary of State shall send a copy of the process by registered or certified mail, return receipt requested, to the surviving entity at the address set forth in the articles of merger. Service is effected pursuant to this subsection at the earliest of:

(1) the date the entity receives the process, notice, or demand;

(2) the date shown on the return receipt, if signed on behalf of the entity; or

(3) five days after its deposit in the mail, if mailed postpaid and correctly addressed.

(c) A partner of a merging limited partnership is liable for all obligations as a party to the merger for which the partner was personally liable before the merger.

(d) Unless otherwise agreed, a merger of a limited partnership that is not the surviving entity in the merger does not require the limited partnership to wind up its business or pay its liabilities and distribute its assets pursuant to this chapter.

HISTORY: 2004 Act No. 221, Section 3.



SECTION 33-42-2140. Merger pursuant to other law.

This article does not preclude a limited partnership from being merged pursuant to other law.

HISTORY: 2004 Act No. 221, Section 3.






CHAPTER 44 - UNIFORM LIMITED LIABILITY COMPANY ACT OF 1996

SECTION 33-44-101. Definitions.

In this chapter:

(1) "Articles of organization" means initial, amended, and restated articles of organization, and articles of merger. In the case of a foreign limited liability company, the term includes all records serving a similar function required to be filed in the Office of the Secretary of State or other official having custody of company records in the State or country under whose law it is organized.

(2) "At-will company" means a limited liability company other than a term company.

(3) "Business" includes every trade, occupation, profession, and other lawful purpose, whether or not carried on for profit.

(4) "Debtor in bankruptcy" means a person who is the subject of an order for relief under Title 11 of the United States Code or a comparable order under a successor statute of general application or a comparable order under federal, state, or foreign law governing insolvency.

(5) "Distribution" means a transfer of money, property, or other benefit from a limited liability company to a member in the member's capacity as a member or to a transferee of the member's distributional interest.

(6) "Distributional interest" means all of a member's interest in distributions by the limited liability company.

(7) "Entity" means a person other than an individual.

(8) "Foreign limited liability company" means an unincorporated entity organized under laws other than the laws of this State which afford limited liability to its owners comparable to the liability under Section 33-44-303 and is not required to obtain a certificate of authority to transact business under any law of this State other than this chapter.

(9) "Limited liability company" means a limited liability company organized under this chapter.

(10) "Manager" means a person, whether or not a member of a manager-managed company, who is vested with authority under Section 33-44-301.

(11) "Manager-managed company" means a limited liability company which is so designated in its articles of organization.

(12) "Member-managed company" means a limited liability company other than a manager-managed company.

(13) "Operating agreement" means the agreement under Section 33-44-103 concerning the relations among the members, managers, and limited liability company. The term includes amendments to the agreement.

(14) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(15) "Principal office" means the office, whether or not in this State, where the principal executive office of a domestic or foreign limited liability company is located.

(16) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(17) "Sign" means to identify a record by means of a signature, mark, or other symbol, with intent to authenticate it.

(18) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any territory or insular possession subject to the jurisdiction of the United States.

(19) "Term company" means a limited liability company in which its members have agreed to remain members until the expiration of a term specified in the articles of organization.

(20) "Transfer" includes an assignment, conveyance, deed, bill of sale, lease, mortgage, security interest, encumbrance, and gift.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-102. Knowledge and notice.

(a) A person knows a fact if the person has actual knowledge of it.

(b) A person has notice of a fact if the person:

(1) knows the fact;

(2) has received a notification of the fact; or

(3) has reason to know the fact exists from all of the facts known to the person at the time in question.

(c) A person notifies or gives a notification of a fact to another by taking steps reasonably required to inform the other person in ordinary course, whether or not the other person knows the fact.

(d) A person receives a notification when the notification:

(1) comes to the person's attention; or

(2) is duly delivered at the person's place of business or at any other place held out by the person as a place for receiving communications.

(e) An entity knows, has notice, or receives a notification of a fact for purposes of a particular transaction when the individual conducting the transaction for the entity knows, has notice, or receives a notification of the fact, or in any event when the fact would have been brought to the individual's attention had the entity exercised reasonable diligence. An entity exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the individual conducting the transaction for the entity and there is reasonable compliance with the routines. Reasonable diligence does not require an individual acting for the entity to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-103. Effect of operating agreement; nonwaivable provisions.

(a) Except as otherwise provided in subsection (b), all members of a limited liability company may enter into an operating agreement, which need not be in writing, to regulate the affairs of the company and the conduct of its business, and to govern relations among the members, managers, and company. To the extent the operating agreement does not otherwise provide, this chapter governs relations among the members, managers, and company.

(b) The operating agreement may not:

(1) unreasonably restrict a right to information or access to records under Section 33-44-408;

(2) eliminate the duty of loyalty under Section 33-44-409(b) or 33-44-603(b)(3), but the agreement may:

(i) identify specific types or categories of activities that do not violate the duty of loyalty, if not manifestly unreasonable; and

(ii) specify the number or percentage of members or disinterested managers that may authorize or ratify, after full disclosure of all material facts, a specific act or transaction that otherwise would violate the duty of loyalty;

(3) unreasonably reduce the duty of care under Section 33-44-409(c) or 33-44-603(b)(3);

(4) eliminate the obligation of good faith and fair dealing under Section 33-44-409(d), but the operating agreement may determine the standards by which the performance of the obligation is to be measured, if the standards are not manifestly unreasonable;

(5) vary the right to expel a member in an event specified in Section 33-44-601(6);

(6) vary the requirement to wind up the limited liability company's business in a case specified in Section 33-44-801(3) or (4); or

(7) restrict rights of a person, other than a manager, member, and transferee of a member's distributional interest, under this chapter.

HISTORY: 1996 Act No. 343, Section 2; 1998 Act No. 442, Section 7.



SECTION 33-44-104. Supplemental principles of law.

(a) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

(b) If an obligation to pay interest arises under this chapter and the rate is not specified, the rate is that specified in Section 34-31-20.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-105. Name.

(a) The name of a limited liability company must contain "limited liability company" or "limited company" or the abbreviation "L.L.C.", "LLC", "L.C.", or "LC". "Limited" may be abbreviated as "Ltd.", and "company" may be abbreviated as "Co.".

(b) Except as authorized by subsections (c) and (d), the name of a limited liability company must be distinguishable upon the records of the Secretary of State from:

(1) the name of any corporation, limited partnership, or company incorporated, organized or authorized to transact business, in this State;

(2) a name reserved or registered under Section 33-44-106 or 33-44-107;

(3) a fictitious name approved under Section 33-44-1005 for a foreign company authorized to transact business in this State because its real name is unavailable.

(c) A limited liability company may apply to the Secretary of State for authorization to use a name that is not distinguishable upon the records of the Secretary of State from one or more of the names described in subsection (b). The Secretary of State shall authorize use of the name applied for if:

(1) the present user, registrant, or owner of a reserved name consents to the use in a record and submits an undertaking in form satisfactory to the Secretary of State to change the name to a name that is distinguishable upon the records of the Secretary of State from the name applied for; or

(2) the applicant delivers to the Secretary of State a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this State.

(d) A limited liability company may use the name, including a fictitious name, of another domestic or foreign company which is used in this State if the other company is organized or authorized to transact business in this State and the company proposing to use the name has:

(1) merged with the other company;

(2) been formed by reorganization with the other company; or

(3) acquired substantially all of the assets, including the name, of the other company.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-106. Reserved name.

(a) A person may reserve the exclusive use of the name of a limited liability company, including a fictitious name for a foreign company whose name is not available, by delivering an application to the Secretary of State for filing. The application must set forth the name and address of the applicant and the name proposed to be reserved. If the Secretary of State finds that the name applied for is available, it must be reserved for the applicant's exclusive use for a nonrenewable one hundred twenty-day period.

(b) The owner of a name reserved for a limited liability company may transfer the reservation to another person by delivering to the Secretary of State a signed notice of the transfer which states the name and address of the transferee.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-107. Registered name.

(a) A foreign limited liability company may register its name subject to the requirements of Section 33-44-1005, if the name is distinguishable upon the records of the Secretary of State from names that are not available under Section 33-44-105(b).

(b) A foreign limited liability company registers its name, or its name with any addition required by Section 33-44-1005, by delivering to the Secretary of State for filing an application:

(1) setting forth its name, or its name with any addition required by Section 33-44-1005, the State or country and date of its organization, and a brief description of the nature of the business in which it is engaged; and

(2) accompanied by a certificate of existence, or a record of similar import, from the State or country of organization.

(c) A foreign limited liability company whose registration is effective may renew it for successive years by delivering for filing in the office of the Secretary of State a renewal application complying with subsection (b) between October first and December thirty-first of the preceding year. The renewal application renews the registration for the following calendar year.

(d) A foreign limited liability company whose registration is effective may qualify as a foreign company under its name or consent in writing to the use of its name by a limited liability company later organized under this chapter or by another foreign company later authorized to transact business in this State. The registered name terminates when the limited liability company is organized or the foreign company qualifies or consents to the qualification of another foreign company under the registered name.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-108. Designated office and agent for service of process.

(a) A limited liability company and a foreign limited liability company authorized to do business in this State shall designate and continuously maintain in this State:

(1) an office, which need not be a place of business in this State; and

(2) an agent and street address of the agent for service of process on the company.

(b) An agent must be an individual resident of this State, a domestic corporation, another limited liability company, or a foreign corporation or foreign company authorized to do business in this State.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-109. Change of designated office or agent for service of process.

A limited liability company may change its designated office or agent for service of process by delivering to the Secretary of State for filing a statement of change which sets forth:

(1) the name of the company;

(2) the street address of its current designated office;

(3) if the current designated office is to be changed, the street address of the new designated office;

(4) the name and address of its current agent for service of process; and

(5) if the current agent for service of process or street address of that agent is to be changed, the new address or the name and street address of the new agent for service of process.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-110. Resignation of agent for service of process.

(a) An agent for service of process of a limited liability company may resign by delivering to the Secretary of State for filing a record of the statement of resignation.

(b) After filing a statement of resignation, the Secretary of State shall mail a copy to the designated office and another copy to the limited liability company at its principal office.

(c) An agency is terminated on the thirty-first day after the statement is filed in the office of the Secretary of State.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-111. Service of process.

(a) An agent for service of process appointed by a limited liability company or a foreign limited liability company is an agent of the company for service of any process, notice, or demand required or permitted by law to be served upon the company.

(b) If a limited liability company or foreign limited liability company fails to appoint or maintain an agent for service of process in this State or the agent for service of process cannot with reasonable diligence be found at the agent's address, the Secretary of State is an agent of the company upon whom process, notice, or demand may be served.

(c) Service of any process, notice, or demand on the Secretary of State may be made by delivering to and leaving with the Secretary of State, or a clerk in the limited liability company department of the Secretary of State's office duplicate copies of the process, notice, or demand. If the process, notice, or demand is served on the Secretary of State, the Secretary of State shall forward one of the copies by registered or certified mail, return receipt requested, to the company at its designated office. Service is effected under this subsection at the earliest of:

(1) the date the company receives the process, notice, or demand;

(2) the date shown on the return receipt, if signed on behalf of the company; or

(3) five days after its deposit in the mail, if mailed postpaid and correctly addressed.

(d) The Secretary of State shall keep a record of all processes, notices, and demands served pursuant to this section and record the time of and the action taken regarding the service.

(e) This section does not affect the right to serve process, notice, or demand in any manner otherwise provided by law.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-112. Nature of business and powers.

(a) A limited liability company may be organized under this chapter for any lawful purpose, subject to any law of this State governing or regulating business.

(b) Unless its articles of organization provide otherwise, a limited liability company has the same powers as an individual to do all things necessary or convenient to carry on its business or affairs, including power to:

(1) sue and be sued, and defend in its name;

(2) purchase, receive, lease, or otherwise acquire, and own, hold, improve, use, and otherwise deal with real or personal property, or any legal or equitable interest in property, wherever located;

(3) sell, convey, mortgage, grant a security interest in, lease, exchange, and otherwise encumber or dispose of all or any part of its property;

(4) purchase, receive, subscribe for, or otherwise acquire, own, hold, vote, use, sell, mortgage, lend, grant a security interest in, or otherwise dispose of and deal in and with, shares or other interests in or obligations of any other entity;

(5) make contracts and guarantees, incur liabilities, borrow money, issue its notes, bonds, and other obligations, which may be convertible into or include the option to purchase other securities of the limited liability company, and secure any of its obligations by a mortgage on or a security interest in any of its property, franchises, or income;

(6) lend money, invest and reinvest its funds, and receive and hold real and personal property as security for repayment;

(7) be a promoter, partner, member, associate, or manager of any partnership, joint venture, trust, or other entity;

(8) conduct its business, locate offices, and exercise the powers granted by this chapter within or without this State;

(9) select managers and appoint officers, employees, and agents of the limited liability company, define their duties, fix their compensation, and lend them money and credit;

(10) pay pensions and establish pension plans, pension trusts, profit sharing plans, bonus plans, option plans, and benefit or incentive plans for any or all of its current or former members, managers, officers, employees, and agents;

(11) make donations for the public welfare or for charitable, scientific, or educational purposes; and

(12) make payments or donations, or do any other act, not inconsistent with law, that furthers the business of the limited liability company.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-201. Limited liability company as legal entity.

Except as provided in Section 12-2-25 for single-member limited liability companies, a limited liability company is a legal entity distinct from its members.

HISTORY: 1996 Act No. 343, Section 2; 1997 Act No. 91, Section 2.



SECTION 33-44-202. Organization.

(a) One or more persons may organize a limited liability company, consisting of one or more members, by delivering articles of organization to the office of the Secretary of State for filing.

(b) Unless a delayed effective date is specified, the existence of a limited liability company begins when the articles of organization are filed.

(c) The filing of the articles of organization by the Secretary of State is conclusive proof that the organizers satisfied all conditions precedent to the creation of a limited liability company.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-203. Articles of organization.

(a) Articles of organization of a limited liability company must set forth:

(1) the name of the company;

(2) the address of the initial designated office;

(3) the name and street address of the initial agent for service of process;

(4) the name and address of each organizer;

(5) whether the company is to be a term company and, if so, the term specified;

(6) whether the company is to be manager-managed, and, if so, the name and address of each initial manager; and

(7) whether one or more of the members of the company are to be liable for its debts and obligations under Section 33-44-303(c).

(b) Articles of organization of a limited liability company may set forth:

(1) provisions permitted to be set forth in an operating agreement; or

(2) other matters not inconsistent with law.

(c) Articles of organization of a limited liability company may not vary the nonwaivable provisions of Section 33-44-103(b). As to all other matters, if any provision of an operating agreement is inconsistent with the articles of organization:

(1) the operating agreement controls as to managers, members, and members' transferees; and

(2) the articles of organization control as to persons, other than managers, members, and their transferees, who reasonably rely on the articles to their detriment.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-204. Amendment or restatement of articles of organization.

(a) Articles of organization of a limited liability company may be amended at any time by delivering articles of amendment to the Secretary of State for filing. The articles of amendment must set forth the:

(1) name of the limited liability company;

(2) date of filing of the articles of organization; and

(3) amendment to the articles.

(b) A limited liability company may restate its articles of organization at any time. Restated articles of organization must be signed and filed in the same manner as articles of amendment. Restated articles of organization must be designated as such in the heading and state in the heading or in an introductory paragraph the limited liability company's present name and, if it has been changed, all of its former names and the date of the filing of its initial articles of organization.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-205. Signing of records.

(a) Except as otherwise provided in this chapter, a record to be filed by or on behalf of a limited liability company in the office of the Secretary of State must be signed in the name of the company by a:

(1) manager of a manager-managed company;

(2) member of a member-managed company;

(3) person organizing the company, if the company has not been formed; or

(4) fiduciary, if the company is in the hands of a receiver, trustee, or other court-appointed fiduciary.

(b) A record signed under subsection (a) must state adjacent to the signature the name and capacity of the signer.

(c) Any person may sign a record to be filed under subsection (a) by an attorney-in-fact. Powers of attorney relating to the signing of records to be filed under subsection (a) by an attorney-in-fact need not be filed in the office of the Secretary of State as evidence of authority by the person filing but must be retained by the company.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-206. Filing in Office of Secretary of State.

(a) Articles of organization or any other record authorized to be filed under this chapter must be in a medium permitted by the Secretary of State and must be delivered to the office of the Secretary of State. Unless the Secretary of State determines that a record fails to comply as to form with the filing requirements of this chapter, and if all filing fees have been paid, the Secretary of State shall file the record and send a receipt for the record and the fees to the limited liability company or its representative.

(b) Upon request and payment of a fee, the Secretary of State shall send to the requester a certified copy of the requested record.

(c) Except as otherwise provided in subsection (d) and Section 33-44-207(c), a record accepted for filing by the Secretary of State is effective:

(1) at the time of filing on the date it is filed, as evidenced by the Secretary of State's date and time endorsement on the original record; or

(2) at the time specified in the record as its effective time on the date it is filed.

(d) A record may specify a delayed effective time and date, and if it does so the record becomes effective at the time and date specified. If a delayed effective date but no time is specified, the record is effective at the close of business on that date. If a delayed effective date is later than the ninetieth day after the record is filed, the record is effective on the ninetieth day.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-207. Correcting filed record.

(a) A limited liability company or foreign limited liability company may correct a record filed by the Secretary of State if the record contains a false or erroneous statement or was defectively signed.

(b) A record is corrected:

(1) by preparing articles of correction that:

(i) describe the record, including its filing date, or attach a copy of it to the articles of correction;

(ii) specify the incorrect statement and the reason it is incorrect or the manner in which the signing was defective; and

(iii) correct the incorrect statement or defective signing; and

(2) by delivering the corrected record to the Secretary of State for filing.

(c) Articles of correction are effective retroactively on the effective date of the record they correct except as to persons relying on the uncorrected record and adversely affected by the correction. As to those persons, articles of correction are effective when filed.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-208. Certificate of existence or authorization.

(a) A person may request the Secretary of State to furnish a certificate of existence for a limited liability company or a certificate of authorization for a foreign limited liability company.

(b) A certificate of existence for a limited liability company must include:

(1) the company's name;

(2) that it is duly organized under the laws of this State, the date of organization, whether its duration is at-will or for a specified term, and, if the latter, the period specified;

(3) if payment is reflected in the records of the Secretary of State and if nonpayment affects the existence of the company, that all fees, taxes, and penalties owed to this State have been paid;

(4) that articles of termination have not been filed; and

(5) other facts of record in the Office of the Secretary of State which may be requested by the applicant.

(c) A certificate of authorization for a foreign limited liability company must include:

(1) the company's name used in this State;

(2) that it is authorized to transact business in this State;

(3) if payment is reflected in the records of the Secretary of State and if nonpayment affects the authorization of the company, that all fees, taxes, and penalties owed to this State have been paid;

(4) that a certificate of cancellation has not been filed; and

(5) other facts of record in the Office of the Secretary of State which may be requested by the applicant.

(d) Subject to any qualification stated in the certificate, a certificate of existence or authorization issued by the Secretary of State may be relied upon as conclusive evidence that the domestic or foreign limited liability company is in existence or is authorized to transact business in this State.

HISTORY: 1996 Act No. 343, Section 2; 2004 Act No. 221, Section 27.



SECTION 33-44-209. Liability for false statement in filed record.

If a record authorized or required to be filed under this chapter contains a false statement, one who suffers loss by reliance on the statement may recover damages for the loss from a person who signed the record or caused another to sign it on the person's behalf and knew the statement to be false at the time the record was signed.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-210. Filing by judicial act.

If a person required by Section 33-44-205 to sign any record fails or refuses to do so, any other person who is adversely affected by the failure or refusal may petition the circuit court to direct the signing of the record. If the court finds that it is proper for the record to be signed and that a person so designated has failed or refused to sign the record, it shall order the Secretary of State to sign and file an appropriate record.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-301. Agency of members and managers.

(a) Subject to subsections (b) and (c):

(1) Each member is an agent of the limited liability company for the purpose of its business, and an act of a member, including the signing of an instrument in the company's name, for apparently carrying on in the ordinary course the company's business or business of the kind carried on by the company binds the company, unless the member had no authority to act for the company in the particular matter and the person with whom the member was dealing knew or had notice that the member lacked authority.

(2) An act of a member which is not apparently for carrying on in the ordinary course the company's business or business of the kind carried on by the company binds the company only if the act was authorized by the other members.

(b) Subject to subsection (c), in a manager-managed company:

(1) A member is not an agent of the company for the purpose of its business solely by reason of being a member. Each manager is an agent of the company for the purpose of its business, and an act of a manager, including the signing of an instrument in the company's name, for apparently carrying on in the ordinary course the company's business or business of the kind carried on by the company binds the company, unless the manager had no authority to act for the company in the particular matter and the person with whom the manager was dealing knew or had notice that the manager lacked authority.

(2) An act of a manager which is not apparently for carrying on in the ordinary course the company's business or business of the kind carried on by the company binds the company only if the act was authorized under Section 33-44-404.

(c) Unless the articles of organization limit their authority, any member of a member-managed company or manager of a manager-managed company may sign and deliver any instrument transferring or affecting the company's interest in real property. The instrument is conclusive in favor of a person who gives value without knowledge of the lack of the authority of the person signing and delivering the instrument.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-302. Limited liability company liable for member's or manager's actionable conduct.

A limited liability company is liable for loss or injury caused to a person, or for a penalty incurred, as a result of a wrongful act or omission, or other actionable conduct, of a member or manager acting in the ordinary course of business of the company or with authority of the company.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-303. Liability of members and managers.

(a) Except as otherwise provided in subsection (c), the debts, obligations, and liabilities of a limited liability company, whether arising in contract, tort, or otherwise, are solely the debts, obligations, and liabilities of the company. A member or manager is not personally liable for a debt, obligation, or liability of the company solely by reason of being or acting as a member or manager.

(b) The failure of a limited liability company to observe the usual company formalities or requirements relating to the exercise of its company powers or management of its business is not a ground for imposing personal liability on the members or managers for liabilities of the company.

(c) All or specified members of a limited liability company are liable in their capacity as members for all or specified debts, obligations, or liabilities of the company if:

(1) a provision to that effect is contained in the articles of organization; and

(2) a member so liable has consented in writing to the adoption of the provision or to be bound by the provision.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-401. Form of contribution.

A contribution of a member of a limited liability company may consist of tangible or intangible property or other benefit to the company, including money, promissory notes, services performed, or other agreements to contribute cash or property, or contracts for services to be performed.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-402. Member's liability for contributions.

(a) A member's obligation to contribute money, property, or other benefit to, or to perform services for, a limited liability company is not excused by the member's death, disability, or other inability to perform personally. If a member does not make the required contribution of property or services, the member is obligated at the option of the company to contribute money equal to the value of that portion of the stated contribution which has not been made.

(b) A creditor of a limited liability company who extends credit or otherwise acts in reliance on an obligation described in subsection (a), and without notice of any compromise under Section 33-44-404(c)(5), may enforce the original obligation.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-403. Member's and manager's rights to payments and reimbursement.

(a) A limited liability company shall reimburse a member or manager for payments made and indemnify a member or manager for liabilities incurred by the member or manager in the ordinary course of the business of the company or for the preservation of its business or property.

(b) A limited liability company shall reimburse a member for an advance to the company beyond the amount of contribution the member agreed to make.

(c) A payment or advance made by a member which gives rise to an obligation of a limited liability company under subsection (a) or (b) constitutes a loan to the company upon which interest accrues from the date of the payment or advance.

(d) A member is not entitled to remuneration for services performed for a limited liability company, except for reasonable compensation for services rendered in winding up the business of the company.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-404. Management of limited liability company.

(a) In a member-managed company:

(1) each member has equal rights in the management and conduct of the company's business; and

(2) except as otherwise provided in subsection (c), any matter relating to the business of the company may be decided by a majority of the members.

(b) In a manager-managed company:

(1) each manager has equal rights in the management and conduct of the company's business;

(2) except as otherwise provided in subsection (c), any matter relating to the business of the company may be exclusively decided by the manager or, if there is more than one manager, by a majority of the managers; and

(3) a manager:

(i) must be designated, appointed, elected, removed, or replaced by a vote, approval, or consent of a majority of the members; and

(ii) holds office until a successor has been elected and qualified, unless the manager sooner resigns or is removed.

(c) The only matters of a member or manager-managed company's business requiring the consent of all of the members are:

(1) the amendment of the operating agreement under Section 33-44-103;

(2) the authorization or ratification of acts or transactions under Section 33-44-103(b)(2)(ii) which would otherwise violate the duty of loyalty;

(3) an amendment to the articles of organization under Section 33-44-204;

(4) the compromise of an obligation to make a contribution under Section 33-44-402(b);

(5) the compromise, as among members, of an obligation of a member to make a contribution or return money or other property paid or distributed in violation of this chapter;

(6) the making of interim distributions under Section 33-44-405(a), including the redemption of an interest;

(7) the admission of a new member;

(8) the use of the company's property to redeem an interest subject to a charging order;

(9) the consent to dissolve the company pursuant to Section 33-44-801(2);

(10) a waiver of the right to have the company's business wound up and the company terminated under Section 33-44-802(b);

(11) the consent of members to merge with another entity under Section 33-44-904(c)(1); and

(12) the sale, lease, exchange, or other disposal of all, or substantially all, of the company's property with or without goodwill.

(d) action requiring the consent of members or managers under this chapter may be taken without a meeting.

(e) A member or manager may appoint a proxy to vote or otherwise act for the member or manager by signing an appointment instrument, either personally or by the member's or manager's attorney-in-fact.

HISTORY: 1996 Act No. 343, Section 2; 1998 Act No. 442, Section 8; 2004 Act No. 221, Section 28.



SECTION 33-44-405. Sharing of and right to distributions.

(a) Any distributions made by a limited liability company before its dissolution and winding up must be in equal shares.

(b) A member has no right to receive, and may not be required to accept, a distribution in kind.

(c) If a member becomes entitled to receive a distribution, the member has the status of, and is entitled to all remedies available to, a creditor of the limited liability company with respect to the distribution.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-406. Limitations on distributions.

(a) A distribution may not be made if:

(1) the limited liability company would not be able to pay its debts as they become due in the ordinary course of business; or

(2) the company's total assets would be less than the sum of its total liabilities plus the amount that would be needed, if the company were to be dissolved, wound up, and terminated at the time of the distribution, to satisfy the preferential rights upon dissolution, winding up, and termination of members whose preferential rights are superior to those receiving the distribution.

(b) A limited liability company may base a determination that a distribution is not prohibited under subsection (a) on financial statements prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

(c) Except as otherwise provided in subsection (e), the effect of a distribution under subsection (a) is measured:

(1) in the case of distribution by purchase, redemption, or other acquisition of a distributional interest in a limited liability company, as of the date money or other property is transferred or debt incurred by the company; and

(2) in all other cases, as of the date the:

(i) distribution is authorized if the payment occurs within one hundred twenty days after the date of authorization; or

(ii) payment is made if it occurs more than one hundred twenty days after the date of authorization.

(d) A limited liability company's indebtedness to a member incurred by reason of a distribution made in accordance with this section is at parity with the company's indebtedness to its general, unsecured creditors.

(e) Indebtedness of a limited liability company, including indebtedness issued in connection with or as part of a distribution, is not considered a liability for purposes of determinations under subsection (a) if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to members could then be made under this section. If the indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date the payment is made.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-407. Liability for unlawful distributions.

(a) A member of a member-managed company or a member or manager of a manager-managed company who votes for or assents to a distribution made in violation of Section 33-44-406, the articles of organization, or the operating agreement is personally liable to the company for the amount of the distribution which exceeds the amount that could have been distributed without violating Section 33-44-406, the articles of organization, or the operating agreement if it is established that the member or manager did not perform the member's or manager's duties in compliance with Section 33-44-409.

(b) A member of a manager-managed company who knew a distribution was made in violation of Section 33-44-406, the articles of organization, or the operating agreement is personally liable to the company, but only to the extent that the distribution received by the member exceeded the amount that could have been properly paid under Section 33-44-406.

(c) A member or manager against whom an action is brought under this section may implead in the action all:

(1) other members or managers who voted for or assented to the distribution in violation of subsection (a) and may compel contribution from them; and

(2) members who received a distribution in violation of subsection (b) and may compel contribution from the member in the amount received in violation of subsection (b).

(d) A proceeding under this section is barred unless it is commenced within two years after the distribution.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-408. Member's right to information.

(a) A limited liability company shall provide members and their agents and attorneys access to its records, if any, at the company's principal office or other reasonable locations specified in the operating agreement. The company shall provide former members and their agents and attorneys access for proper purposes to records pertaining to the period during which they were members. The right of access provides the opportunity to inspect and copy records during ordinary business hours. The company may impose a reasonable charge, limited to the costs of labor and material, for copies of records furnished.

(b) A limited liability company shall furnish to a member, and to the legal representative of a deceased member or member under legal disability:

(1) without demand, information concerning the company's business or affairs reasonably required for the proper exercise of the member's rights and performance of the member's duties under the operating agreement or this chapter; and

(2) on demand, other information concerning the company's business or affairs, except to the extent the demand or the information demanded is unreasonable or otherwise improper under the circumstances.

(c) A member has the right upon written demand given to the limited liability company to obtain at the company's expense a copy of any written operating agreement.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-409. General standards of member's and manager's conduct.

(a) The only fiduciary duties a member owes to a member-managed company and its other members are the duty of loyalty and the duty of care imposed by subsections (b) and (c).

(b) A member's duty of loyalty to a member-managed company and its other members is limited to the following:

(1) to account to the company and to hold as trustee for it any property, profit, or benefit derived by the member in the conduct or winding up of the company's business or derived from a use by the member of the company's property, including the appropriation of a company's opportunity;

(2) to refrain from dealing with the company in the conduct or winding up of the company's business as or on behalf of a party having an interest adverse to the company; and

(3) to refrain from competing with the company in the conduct of the company's business before the dissolution of the company.

(c) A member's duty of care to a member-managed company and its other members in the conduct of and winding up of the company's business is limited to refraining from engaging in grossly negligent or reckless conduct, intentional misconduct, or a knowing violation of law.

(d) A member shall discharge the duties to a member-managed company and its other members under this chapter or under the operating agreement and exercise any rights consistently with the obligation of good faith and fair dealing.

(e) A member of a member-managed company does not violate a duty or obligation under this chapter or under the operating agreement merely because the member's conduct furthers the member's own interest.

(f) A member of a member-managed company may lend money to and transact other business with the company. As to each loan or transaction, the rights and obligations of the member are the same as those of a person who is not a member, subject to other applicable law.

(g) This section applies to a person winding up the limited liability company's business as the personal or legal representative of the last surviving member as if the person were a member.

(h) In a manager-managed company:

(1) a member who is not also a manager owes no duties to the company or to the other members solely by reason of being a member;

(2) a manager is held to the same standards of conduct prescribed for members in subsections (b) through (f);

(3) a member who pursuant to the operating agreement exercises some or all of the rights of a manager in the management and conduct of the company's business is held to the standards of conduct in subsections (b) through (f) to the extent that the member exercises the managerial authority vested in a manager by this chapter; and

(4) a manager is relieved of liability imposed by law for violation of the standards prescribed by subsections (b) through (f) to the extent of the managerial authority delegated to the members by the operating agreement.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-410. Actions by members.

(a) A member or manager may maintain an action against a limited liability company or another member or manager for legal or equitable relief, with or without an accounting as to the company's business, to enforce:

(1) the member's rights under the operating agreement;

(2) the member's rights under this chapter; and

(3) the rights that otherwise protect the interests of the member, including rights and interests arising independently of the member's relationship to the company.

(b) The accrual, and any time limited for the assertion, of a right of action for a remedy under this section is governed by other law. A right to an accounting upon a dissolution and winding up does not revive a claim barred by law.

HISTORY: 1996 Act No. 343, Section 2; 2004 Act No. 221, Section 29.



SECTION 33-44-411. Continuation of term company after expiration of specified term.

(a) If a term company is continued after the expiration of the specified term, the rights and duties of the members and managers remain the same as they were at the expiration of the term except to the extent inconsistent with rights and duties of members and managers of an at-will company.

(b) If the members in a member-managed company or the managers in a manager-managed company continue the business without any winding up of the business of the company, it continues as an at-will company.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-502. Transfer of distributional interest.

A transfer of a distributional interest does not entitle the transferee to become or to exercise any rights of a member. A transfer entitles the transferee to receive, to the extent transferred, only the distributions to which the transferor would be entitled.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-503. Rights of transferee.

(a) A transferee of a distributional interest may become a member of a limited liability company if and to the extent that the transferor gives the transferee the right in accordance with authority described in the operating agreement or all other members consent.

(b) A transferee who has become a member, to the extent transferred, has the rights and powers, and is subject to the restrictions and liabilities, of a member under the operating agreement of a limited liability company and this chapter. A transferee who becomes a member also is liable for the transferor member's obligations to make contributions under Section 33-44-402 and for obligations under Section 33-44-407 to return unlawful distributions, but the transferee is not obligated for the transferor member's liabilities unknown to the transferee at the time the transferee becomes a member.

(c) Whether or not a transferee of a distributional interest becomes a member under subsection (a), the transferor is not released from liability to the limited liability company under the operating agreement or this chapter.

(d) A transferee who does not become a member is not entitled to participate in the management or conduct of the limited liability company's business, require access to information concerning the company's transactions, or inspect or copy any of the company's records.

(e) A transferee who does not become a member shall:

(1) receive, in accordance with the transfer, distributions to which the transferor would otherwise be entitled;

(2) receive, upon dissolution, and winding up of the limited liability company's business:

(i) in accordance with the transfer, the net amount otherwise distributable to the transferor;

(ii) a statement of account only from the date of the latest statement of account agreed to by all the members;

(3) seek under Section 33-44-801(5) a judicial determination that it is equitable to dissolve and wind up the company's business.

(f) A limited liability company need not give effect to a transfer until it has notice of the transfer.

HISTORY: 1996 Act No. 343, Section 2; 1998 Act No. 442, Section 9.



SECTION 33-44-504. Rights of creditor.

(a) On application by a judgment creditor of a member of a limited liability company or of a member's transferee, a court having jurisdiction may charge the distributional interest of the judgment debtor to satisfy the judgment. The court may appoint a receiver of the share of the distributions due or to become due to the judgment debtor and make all other orders, directions, accounts, and inquiries the judgment debtor might have made or which the circumstances may require to give effect to the charging order.

(b) A charging order constitutes a lien on the judgment debtor's distributional interest. The court may order a foreclosure of a lien on a distributional interest subject to the charging order at any time. A purchaser at the foreclosure sale has the rights of a transferee.

(c) At any time before foreclosure, a distributional interest in a limited liability company which is charged may be redeemed:

(1) by the judgment debtor;

(2) with property other than the company's property, by one or more of the other members; or

(3) with the company's property, but only if permitted by the operating agreement.

(d) This chapter does not affect a member's right under exemption laws with respect to the member's distributional interest in a limited liability company.

(e) This section provides the exclusive remedy by which a judgment creditor of a member or a transferee may satisfy a judgment out of the judgment debtor's distributional interest in a limited liability company.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-601. Events causing member's dissociation.

A member is dissociated from a limited liability company upon the occurrence of any of the following events:

(1) the company's having notice of the member's express will to withdraw upon the date of notice or on a later date specified by the member;

(2) an event agreed to in the operating agreement as causing the member's dissociation;

(3) upon transfer of all of a member's distributional interest, other than a transfer for security purposes or a court order charging the member's distributional interest which has not been foreclosed;

(4) the member's expulsion pursuant to the operating agreement;

(5) the member's expulsion by unanimous vote of the other members if:

(i) it is unlawful to carry on the company's business with the member;

(ii) there has been a transfer of substantially all of the member's distributional interest, other than a transfer for security purposes or a court order charging the member's distributional interest which has not been foreclosed;

(iii) within ninety days after the company notifies a corporate member that it will be expelled because it has filed a certificate of dissolution or the equivalent, its charter has been revoked, or its right to conduct business has been suspended by the jurisdiction of its incorporation, the member fails to obtain a revocation of the certificate of dissolution or a reinstatement of its charter or its right to conduct business; or

(iv) a partnership or a limited liability company that is a member has been dissolved and its business is being wound up;

(6) on application by the company or another member, the member's expulsion by judicial determination because the member:

(i) engaged in wrongful conduct that adversely and materially affected the company's business;

(ii) wilfully or persistently committed a material breach of the operating agreement or of a duty owed to the company or the other members under Section 33-44-409; or

(iii) engaged in conduct relating to the company's business which makes it not reasonably practicable to carry on the business with the member;

(7) the member's:

(i) becoming a debtor in bankruptcy;

(ii) executing an assignment for the benefit of creditors;

(iii) seeking, consenting to, or acquiescing in the appointment of a trustee, receiver, or liquidator of the member or of all or substantially all of the member's property; or

(iv) failing, within ninety days after the appointment, to have vacated or stayed the appointment of a trustee, receiver, or liquidator of the member or of all or substantially all of the member's property obtained without the member's consent or acquiescence, or failing within ninety days after the expiration of a stay to have the appointment vacated;

(8) in the case of a member who is an individual:

(i) the member's death;

(ii) the appointment of a guardian or general conservator for the member; or

(iii) a judicial determination that the member has otherwise become incapable of performing the member's duties under the operating agreement;

(9) in the case of a member that is a trust or is acting as a member by virtue of being a trustee of a trust, distribution of the trust's entire rights to receive distributions from the company, but not merely by reason of the substitution of a successor trustee;

(10) in the case of a member that is an estate or is acting as a member by virtue of being a personal representative of an estate, distribution of the estate's entire rights to receive distributions from the company, but not merely the substitution of a successor personal representative; or

(11) termination of the existence of a member if the member is not an individual, estate, or trust other than a business trust.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-602. Member's power to dissociate; wrongful dissociation.

(a) Unless otherwise provided in the operating agreement, a member has the power to dissociate from a limited liability company at any time, rightfully or wrongfully, by express will pursuant to Section 33-44-601(1).

(b) If the operating agreement has not eliminated a member's power to dissociate, the member's dissociation from a limited liability company is wrongful only if:

(1) it is in breach of an express provision of the agreement; or

(2) before the expiration of the specified term of a term company:

(i) the member withdraws by express will;

(ii) the member is expelled by judicial determination under Section 33-44-601(6);

(iii) the member is dissociated by becoming a debtor in bankruptcy; or

(iv) in the case of a member who is not an individual, trust other than a business trust, or estate, the member is expelled or otherwise dissociated because it wilfully dissolved or terminated its existence.

(c) A member who wrongfully dissociates from a limited liability company is liable to the company and to the other members for damages caused by the dissociation. The liability is in addition to any other obligation of the member to the company or to the other members.

(d) If a limited liability company does not dissolve and wind up its business as a result of a member's wrongful dissociation under subsection (b), damages sustained by the company for the wrongful dissociation must be offset against distributions otherwise due the member after the dissociation.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-603. Effect of member's dissociation.

Upon a member's dissociation:

(1) in an at-will company, the company must cause the dissociated member's distributional interest to be purchased under Article 7;

(2) in a term company, if the company:

(a) dissolves and winds up its business on or before the expiration of its specified term, Article 8 applies to determine the dissociated member's rights to distributions;

(b) does not dissolve and wind up its business on or before the expiration of its specified term, the company must cause the dissociated member's distributional interest to be purchased under Article 7 on the date of the expiration of the term specified at the time of the member's dissociation;

(3) the member's right to participate in the management and conduct of the company's business terminates, except as otherwise provided in Section 33-44-803, and the member ceases to be a member and is treated the same as a transferee of a member;

(4) the member's duty of loyalty under Section 33-44-409(b)(3) terminates; and

(5) the member's duty of loyalty under Section 33-44-409(b)(1) and (2) and duty of care under Section 33-44-409(c) continue only with regard to matters arising and events occurring before the member's dissociation, unless the member participates in winding up the company's business pursuant to Section 33-44-803.

HISTORY: 1996 Act No. 343, Section 2; 1998 Act No. 442, Section 10.



SECTION 33-44-701. Company purchase of distributional interest.

(a) A limited liability company shall purchase a distributional interest of a:

(1) member of an at-will company for its fair value determined as of the date of the member's dissociation if the member's dissociation does not result in a dissolution and winding up of the company's business under Section 33-44-801; or

(2) member of a term company for its fair value determined as of the date of the expiration of the specified term that existed on the date of the member's dissociation if the expiration of the specified term does not result in a dissolution and winding up of the company's business under Section 33-44-801.

(b) A limited liability company must deliver a purchase offer to the dissociated member whose distributional interest is entitled to be purchased not later than thirty days after the date determined under subsection (a). The purchase offer must be accompanied by:

(1) a statement of the company's assets and liabilities as of the date determined under subsection (a);

(2) the latest available balance sheet and income statement, if any; and

(3) an explanation of how the estimated amount of the payment was calculated.

(c) If the price and other terms of a purchase of a distributional interest are fixed or are to be determined by the operating agreement, the price and terms fixed or determined govern the purchase unless the purchaser defaults. If a default occurs, the dissociated member is entitled to commence a proceeding to have the company dissolved pursuant to Section 33-44-801(4)(d).

(d) If an agreement to purchase the distributional interest is not made within one hundred twenty days after the date determined under subsection (a), the dissociated member, within another one hundred twenty days, may commence a proceeding against the limited liability company to enforce the purchase. The company at its expense shall notify in writing all of the remaining members and any other person the court directs of the commencement of the proceeding. The jurisdiction of the court in which the proceeding is commenced under this subsection is plenary and exclusive.

(e) The court shall determine the fair value of the distributional interest in accordance with the standards set forth in Section 33-44-702 together with the terms for the purchase. Upon making these determinations, the court shall order the limited liability company to purchase or cause the purchase of the interest.

(f) Damages for wrongful dissociation under Section 33-44-602(b), and all other amounts owing, whether or not currently due, from the dissociated member to a limited liability company, must be offset against the purchase price.

HISTORY: 1996 Act No. 343, Section 2; 1998 Act No. 442, Section 11.



SECTION 33-44-702. Court action to determine fair value of distributional interest.

(a) In an action brought to determine the fair value of a distributional interest in a limited liability company, the court shall:

(1) determine the fair value of the interest, considering among other relevant evidence the going concern value of the company, any agreement among some or all of the members fixing the price or specifying a formula for determining value of distributional interests for any other purpose, the recommendations of any appraiser appointed by the court, and any legal constraints on the company's ability to purchase the interest;

(2) specify the terms of the purchase including, if appropriate, terms for installment payments, subordination of the purchase obligation to the rights of the company's other creditors, security for a deferred purchase price, and a covenant not to compete or other restriction on a dissociated member; and

(3) require the dissociated member to deliver an assignment of the interest to the purchaser upon receipt of the purchase price or the first installment of the purchase price.

(b) After the dissociated member delivers the assignment, the dissociated member has no further claim against the company, its members, officers, or managers, if any, other than a claim to any unpaid balance of the purchase price and a claim under any agreement with the company or the remaining members that is not terminated by the court.

(c) If the purchase is not completed in accordance with the specified terms, the company is to be dissolved upon application under Section 33-44-801(b)(5)(iv). If a limited liability company is so dissolved, the dissociated member has the same rights and priorities in the company's assets as if the sale had not been ordered.

(d) If the court finds that a party to the proceeding acted arbitrarily, vexatiously, or not in good faith, it may award one or more other parties their reasonable expenses, including attorney's fees and the expenses of appraisers or other experts, incurred in the proceeding. The finding may be based on the company's failure to make an offer to pay or to comply with Section 33-44-701(b).

(e) Interest must be paid on the amount awarded from the date determined under Section 33-44-701(a) to the date of payment.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-703. Dissociated member's power to bind limited liability company.

For two years after a member dissociates without the dissociation resulting in a dissolution and winding up of a limited liability company's business, the company, including a surviving company under Article 9, is bound by an act of the dissociated member which would have bound the company under Section 33-44-301 before dissociation only if at the time of entering into the transaction the other party:

(1) reasonably believed that the dissociated member was then a member;

(2) did not have notice of the member's dissociation; and

(3) is not deemed to have had notice under Section 33-44-704.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-704. Statement of dissociation.

(a) A dissociated member or a limited liability company may file in the office of the Secretary of State a statement of dissociation stating the name of the company and that the member is dissociated from the company.

(b) For the purposes of Sections 33-44-301 and 33-44-703, a person not a member is deemed to have notice of the dissociation ninety days after the statement of dissociation is filed.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-801. Events causing dissolution and winding up of company's business.

A limited liability company is dissolved, and its business must be wound up, upon the occurrence of any of the following events:

(1) an event specified in the operating agreement;

(2) consent of the number or percentage of members specified in the operating agreement;

(3) an event that makes it unlawful for all or substantially all of the business of the company to be continued, but a cure of illegality within ninety days after notice to the company of the event is effective retroactively to the date of the event for purposes of this section;

(4) on application by a member or a dissociated member, upon entry of a judicial decree that:

(a) the economic purpose of the company is likely to be unreasonably frustrated;

(b) another member has engaged in conduct relating to the company's business that makes it not reasonably practicable to carry on the company's business with that member;

(c) it is not otherwise reasonably practicable to carry on the company's business in conformity with the articles of organization and the operating agreement;

(d) the company failed to purchase the petitioner's distributional interest after giving effect to provisions of the operating agreement modifying or superseding the provisions of Section 33-44-701; or

(e) the managers or members in control of the company have acted, are acting, or will act in a manner that is unlawful, oppressive, fraudulent, or unfairly prejudicial to the petitioner;

(5) on application by a transferee of a member's interest, a judicial determination that it is equitable to wind up the company's business:

(a) after the expiration of the specified term, if the company was for a specified term at the time the applicant became a transferee by way of member dissociation, transfer, or entry of a charging order that gave rise to the transfer; or

(b) at any time, if the company existed at will at the time the applicant became a transferee by way of member dissociation, transfer, or entry of a charging order that gave rise to the transfer.

HISTORY: 1996 Act No. 343, Section 2; 1998 Act No. 442, Section 6; 2004 Act No. 221, Section 30.



SECTION 33-44-802. Limited liability company continues after dissolution.

(a) Subject to subsection (b), a limited liability company continues after dissolution only for the purpose of winding up its business.

(b) At any time after the dissolution of a limited liability company and before the winding up of its business is completed, the members, including a dissociated member whose dissociation caused the dissolution, may unanimously waive the right to have the company's business wound up and the company terminated. In that case:

(1) the limited liability company resumes carrying on its business as if dissolution had never occurred and any liability incurred by the company or a member after the dissolution and before the waiver is determined as if the dissolution had never occurred; and

(2) the rights of a third party accruing under Section 33-44-804(a) or arising out of conduct in reliance on the dissolution before the third party knew or received a notification of the waiver are not adversely affected.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-803. Right to wind up limited liability company's business.

(a) After dissolution, a member who has not wrongfully dissociated may participate in winding up a limited liability company's business, but on application of any member, member's legal representative, or transferee, the circuit court, for good cause shown, may order judicial supervision of the winding up.

(b) A legal representative of the last surviving member may wind up a limited liability company's business.

(c) A person winding up a limited liability company's business may preserve the company's business or property as a going concern for a reasonable time, prosecute and defend actions and proceedings, whether civil, criminal, or administrative, settle and close the company's business, dispose of and transfer the company's property, discharge the company's liabilities, distribute the assets of the company pursuant to Section 33-44-806, settle disputes by mediation or arbitration, and perform other necessary acts.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-804. Member's or manager's power and liability as agent after dissolution.

(a) A limited liability company is bound by a member's or manager's act after dissolution that:

(1) is appropriate for winding up the company's business; or

(2) would have bound the company under Section 33-44-301 before dissolution, if the other party to the transaction did not have notice of the dissolution.

(b) A member or manager who, with knowledge of the dissolution, subjects a limited liability company to liability by an act that is not appropriate for winding up the company's business is liable to the company for any damage caused to the company arising from the liability.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-805. Articles of termination.

(a) At any time after dissolution and winding up, a limited liability company may terminate its existence by filing with the Secretary of State articles of termination stating:

(1) the name of the company;

(2) the date of the dissolution; and

(3) that the company's business has been wound up and the legal existence of the company has been terminated.

(b) The existence of a limited liability company is terminated upon the filing of the articles of termination, or upon a later effective date, if specified in the articles of termination.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-806. Distribution of assets in winding up limited liability company's business.

(a) In winding up a limited liability company's business, the assets of the company must be applied to discharge its obligations to creditors, including members who are creditors. Any surplus must be applied to pay in money the net amount distributable to members in accordance with their right to distributions under subsection (b).

(b) After application of subsection (a), and if the company is required to maintain capital accounts for its members as contemplated by the Internal Revenue Code, as defined in Chapter 6 of Title 12 and applicable treasury regulations, all remaining cash and other assets must be distributed to the members in accordance with their positive capital account balances, determined after taking into account all capital account adjustments for the taxable year of the company during which the distribution occurs, including adjustments for distributions made pursuant to this section.

HISTORY: 1996 Act No. 343, Section 2; 2004 Act No. 221, Section 31.



SECTION 33-44-807. Known claims against dissolved limited liability company.

(a) A dissolved limited liability company may dispose of the known claims against it by following the procedure described in this section.

(b) A dissolved limited liability company shall notify its known claimants in writing of the dissolution. The notice must:

(1) specify the information required to be included in a claim;

(2) provide a mailing address where the claim is to be sent;

(3) state the deadline for receipt of the claim, which may not be less than one hundred twenty days after the date the written notice is received by the claimant; and

(4) state that the claim will be barred if not received by the deadline.

(c) A claim against a dissolved limited liability company is barred if the requirements of subsection (b) are met, and:

(1) the claim is not received by the specified deadline; or

(2) in the case of a claim that is timely received but rejected by the dissolved company, the claimant does not commence a proceeding to enforce the claim within ninety days after the receipt of the notice of the rejection.

(d) For purposes of this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-808. Other claims against dissolved limited liability company.

(a) A dissolved limited liability company may publish notice of its dissolution and request persons having claims against the company to present them in accordance with the notice.

(b) The notice must:

(1) be published at least once in a newspaper of general circulation in the county in which the dissolved limited liability company's principal office is located or, if none in this State, in which its designated office is or was last located;

(2) describe the information required to be contained in a claim and provide a mailing address where the claim is to be sent; and

(3) state that a claim against the limited liability company is barred unless a proceeding to enforce the claim is commenced within five years after publication of the notice.

(c) If a dissolved limited liability company publishes a notice in accordance with subsection (b), the claim of each of the following claimants is barred unless the claimant commences a proceeding to enforce the claim against the dissolved company within five years after the publication date of the notice:

(1) a claimant who did not receive written notice under Section 33-44-807;

(2) a claimant whose claim was timely sent to the dissolved company but not acted on; and

(3) a claimant whose claim is contingent or based on an event occurring after the effective date of dissolution.

(d) A claim not barred under this section may be enforced:

(1) against the dissolved limited liability company, to the extent of its undistributed assets; or

(2) if the assets have been distributed in liquidation, against a member of the dissolved company to the extent of the member's proportionate share of the claim or the company's assets distributed to the member in liquidation, whichever is less, but a member's total liability for all claims under this section may not exceed the total amount of assets distributed to the member.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-809. Grounds for administrative dissolution.

The Secretary of State may commence a proceeding to dissolve a limited liability company administratively if the company does not pay a fee, tax, or penalty imposed by this chapter or other law within sixty days after it is due.

HISTORY: 1996 Act No. 343, Section 2; 2004 Act No. 221, Section 32.



SECTION 33-44-810. Procedure for and effect of administrative dissolution.

(a) If the Secretary of State determines that a ground exists for administratively dissolving a limited liability company, the Secretary of State shall enter a record of the determination and serve the company with a copy of the record.

(b) If the company does not correct each ground for dissolution or demonstrate to the reasonable satisfaction of the Secretary of State that each ground determined by the Secretary of State does not exist within sixty days after service of the notice, the Secretary of State shall administratively dissolve the company by signing a certification of the dissolution that recites the ground for dissolution and its effective date. The Secretary of State shall file the original of the certificate and serve the company with a copy of the certificate.

(c) A company administratively dissolved continues its existence but may carry on only business necessary to wind up and liquidate its business and affairs under Section 33-44-802 and to notify claimants under Sections 33-44-807 and 33-44-808.

(d) The administrative dissolution of a company does not terminate the authority of its agent for service of process.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-811. Reinstatement following administrative dissolution.

(a) A limited liability company administratively dissolved may apply to the Secretary of State for reinstatement within two years after the effective date of dissolution. The application must:

(1) recite the name of the company and the effective date of its administrative dissolution;

(2) state that the ground for dissolution either did not exist or has been eliminated;

(3) state that the company's name satisfies the requirements of Section 33-44-105; and

(4) contain a certificate from the Department of Revenue reciting that all taxes owed by the company have been paid.

(b) If the Secretary of State determines that the application contains the information required by subsection (a) and that the information is correct, the Secretary of State shall cancel the certificate of dissolution and prepare a certificate of reinstatement that recites this determination and the effective date of reinstatement, file the original of the certificate, and serve the company with a copy of the certificate.

(c) When reinstatement is effective, it relates back to and takes effect as of the effective date of the administrative dissolution, and the company may resume its business as if the administrative dissolution had never occurred.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-812. Appeal from denial of reinstatement.

(a) If the Secretary of State denies a limited liability company's application for reinstatement following administrative dissolution, the Secretary of State shall serve the company with a record that explains the reason or reasons for denial.

(b) The company may appeal the denial of reinstatement to the circuit court within 30 days after service of the notice of denial is perfected. The company appeals by petitioning the court to set aside the dissolution and attaching to the petition copies of the Secretary of State's certificate of dissolution, the company's application for reinstatement, and the Secretary of State's notice of denial.

(c) The court may summarily order the Secretary of State to reinstate the dissolved company or may take other action the court considers appropriate.

(d) The court's final decision may be appealed as in other civil proceedings.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-901. Definitions.

In this article:

(1) "Corporation" means a corporation organized under this title, a predecessor law, or comparable law of another jurisdiction.

(2) "General partner" means a partner in a partnership and a general partner in a limited partnership.

(3) "Limited partner" means a limited partner in a limited partnership.

(4) "Limited partnership" means a limited partnership created under the Uniform Limited Partnership Act, Chapter 42 of this title, a predecessor law, or comparable law of another jurisdiction.

(5) "Partner" includes a general partner and a limited partner.

(6) "Partnership" means a general partnership under the Uniform Partnership Act, Chapter 41 of this title, a predecessor law, or comparable law of another jurisdiction.

(7) "Partnership agreement" means an agreement among the partners concerning the partnership or limited partnership.

(8) "Shareholder" means a shareholder in a corporation.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-902. Conversion of partnership or limited partnership to limited liability company.

(a) A partnership or limited partnership may be converted to a limited liability company pursuant to this section.

(b) The terms and conditions of a conversion of a partnership or limited partnership to a limited liability company must be approved by all of the partners or by a number or percentage of the partners required for conversion in the partnership agreement.

(c) An agreement of conversion must set forth the terms and conditions of the conversion of the interests of partners of a partnership or of a limited partnership, as the case may be, into interests in the converted limited liability company or the cash or other consideration to be paid or delivered as a result of the conversion of the interests of the partners, or a combination thereof.

(d) After a conversion is approved under subsection (b), the partnership or limited partnership shall file articles of organization in the office of the Secretary of State which satisfy the requirements of Section 33-44-203 and contain:

(1) a statement that the partnership or limited partnership was converted to a limited liability company from a partnership or limited partnership, as the case may be;

(2) its former name;

(3) a statement of the number of votes cast by the partners entitled to vote for and against the conversion and, if the vote is less than unanimous, the number or percentage required to approve the conversion under subsection (b); and

(4) in the case of a limited partnership, a statement that the certificate of limited partnership is to be canceled as of the date the conversion took effect.

(e) In the case of a limited partnership, the filing of articles of organization under subsection (d) cancels its certificate of limited partnership as of the date the conversion took effect.

(f) A conversion takes effect when the articles of organization are filed in the office of the Secretary of State or at any later date specified in the articles of organization.

(g) A general partner who becomes a member of a limited liability company as a result of a conversion remains liable as a partner for an obligation incurred by the partnership or limited partnership before the conversion takes effect.

(h) A general partner's liability for all obligations of the limited liability company incurred after the conversion takes effect is that of a member of the company. A limited partner who becomes a member as a result of a conversion remains liable only to the extent the limited partner was liable for an obligation incurred by the limited partnership before the conversion takes effect.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-903. Effect of conversion on entity; filing name change on title to real property.

(a) A partnership or limited partnership that has been converted pursuant to this article is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) all property owned by the converting partnership or limited partnership vests in the limited liability company;

(2) all debts, liabilities, and other obligations of the converting partnership or limited partnership continue as obligations of the limited liability company;

(3) an action or proceeding pending by or against the converting partnership or limited partnership may be continued as if the conversion had not occurred;

(4) except as prohibited by other law, all of the rights, privileges, immunities, powers, and purposes of the converting partnership or limited partnership vest in the limited liability company; and

(5) except as otherwise provided in the agreement of conversion under Section 33-44-902(c), all of the partners of the converting partnership continue as members of the limited liability company.

(c)(1) If an entity that owns real property in South Carolina is converted to a limited liability company by amendment of its articles or by merger, share exchange, or reorganization, the newly-named surviving, acquiring, or reorganizing limited liability company shall file a notice of that name change in the office of the register of deeds of that county. If there is no office in that county, the notice of name change must be filed with the clerk of court of the county in which that real property is located.

(2) The filing must be by:

(i) affidavit executed in accordance with the provisions of Section 33-1-200 and containing the old and new names of the limited liability company and describing the real property owned by that limited liability company; or

(ii) filing a certified copy of the amended articles, articles of merger, or articles of share exchange, including a description of the real property; or

(iii) a duly recorded deed of conveyance to the newly-named surviving, acquiring, or reorganizing limited liability company.

(3) The affidavit or filed articles must be duly indexed in the index of deeds.

(4) The purpose of this subitem is to establish record notice pursuant to Chapter 7 of Title 30. Failure to make the required filing of a limited liability name change does not affect the legality, force, effect, or enforceability as between the parties of a conveyance or other transaction involving the real estate owned by the affected limited liability company that is made after the change in name.

HISTORY: 1996 Act No. 343, Section 2; 2004 Act No. 221, Section 33.



SECTION 33-44-904. Merger of entities.

(a) Pursuant to a plan of merger approved under subsection (c), a limited liability company may be merged with or into one or more limited liability companies, foreign limited liability companies, corporations, foreign corporations, partnerships, foreign partnerships, limited partnerships, foreign limited partnerships, or other domestic or foreign entities.

(b) A plan of merger must set forth:

(1) the name of each entity that is a party to the merger;

(2) the name of the surviving entity into which the other entities will merge;

(3) the type of organization of the surviving entity;

(4) the terms and conditions of the merger;

(5) the manner and basis for converting the interests of each party to the merger into interests or obligations of the surviving entity or into money or other property in whole or in part; and

(6) the street address of the surviving entity's principal place of business.

(c) A plan of merger must be approved:

(1) in the case of a limited liability company that is a party to the merger, by all of the members or by a number or percentage of members specified in the operating agreement;

(2) in the case of a foreign limited liability company that is a party to the merger, by the vote required for approval of a merger by the law of the State or foreign jurisdiction in which the foreign limited liability company is organized;

(3) in the case of a partnership or domestic limited partnership that is a party to the merger, by the vote required for approval of a conversion under Section 33-44-902(b); and

(4) in the case of any other entities that are parties to the merger, by the vote required for approval of a merger by the law of this State or of the state or foreign jurisdiction in which the entity is organized and, in the absence of such a requirement, by all the owners of interests in the entity.

(d) After a plan of merger is approved and before the merger takes effect, the plan may be amended or abandoned as provided in the plan.

(e) The merger is effective upon the filing of the articles of merger with the Secretary of State or at such later date as the articles may provide.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-905. Articles of merger.

(a) After approval of the plan of merger pursuant to Section 33-44-904(c), unless the merger is abandoned pursuant to Section 33-44-904(d), articles of merger must be signed on behalf of each limited liability company and other entity that is a party to the merger and delivered to the Secretary of State for filing. The articles must include:

(1) the name and jurisdiction of formation or organization of each of the limited liability companies and other entities that are parties to the merger;

(2) for each limited liability company that is to merge, the date its articles of organization were filed with the Secretary of State;

(3) that a plan of merger is approved and signed by each limited liability company and other entity that is to merge;

(4) the name and address of the surviving limited liability company or other surviving entity;

(5) the effective date of the merger;

(6) if a limited liability company is the surviving entity, changes in its articles of organization necessary by reason of the merger;

(7) if a party to a merger is a foreign entity, the jurisdiction and date of filing of its articles of incorporation, articles of organization, certificate of limited partnership, or other organizational document, if any, and the date when its application for authority was filed by the Secretary of State or, if an application has not been filed, a statement to that effect; and

(8) if the surviving entity is a foreign entity, an agreement that the surviving entity may be served with process in this State and is subject to liability in any action or proceeding for the enforcement of any liability or obligation of any limited liability company previously subject to suit in this State which is to merge, and for the enforcement, as provided in this chapter, of the right of members of any limited liability company to receive payment for their interest against the surviving entity.

(b) If a foreign entity is the surviving entity of a merger, it shall not do business in this State until an application for that authority is filed with the Secretary of State.

(c) The surviving limited liability company or other entity shall furnish a copy of the plan of merger, on request and without cost, to any member of any limited liability company or any person holding an interest in any other entity that is to merge.

(d) Articles of merger operate as an amendment to the limited liability company's articles of organization.

HISTORY: 1996 Act No. 343, Section 2; 2004 Act No. 221, Section 34.



SECTION 33-44-906. Effect of merger.

(a) When a merger takes effect:

(1) the separate existence of each limited liability company and other entity that is a party to the merger, other than the surviving entity, terminates;

(2) all property owned by each of the limited liability companies and other entities that are party to the merger vests in the surviving entity;

(3) all debts, liabilities, and other obligations of each limited liability company and other entity that is party to the merger become the obligations of the surviving entity;

(4) an action or proceeding pending by or against a limited liability company or other party to a merger may be continued as if the merger had not occurred or the surviving entity may be substituted as a party to the action or proceeding; and

(5) except as prohibited by other law, all the rights, privileges, immunities, powers, and purposes of every limited liability company and other entity that is a party to a merger vest in the surviving entity.

(b) The Secretary of State is an agent for service of process in an action or proceeding against the surviving foreign entity to enforce an obligation of any party to a merger if the surviving foreign entity fails to appoint or maintain an agent designated for service of process in this State or the agent for service of process cannot with reasonable diligence be found at the designated office. Upon receipt of process, the Secretary of State shall send a copy of the process by registered or certified mail, return receipt requested, to the surviving entity at the address set forth in the articles of merger. Service is effected under this subsection at the earliest of:

(1) the date the company receives the process, notice, or demand;

(2) the date shown on the return receipt, if signed on behalf of the company; or

(3) five days after its deposit in the mail, if mailed postpaid and correctly addressed.

(c) A member of the surviving limited liability company is liable for all obligations of a party to the merger for which the member was personally liable before the merger.

(d) Unless otherwise agreed, a merger of a limited liability company that is not the surviving entity in the merger does not require the limited liability company to wind up its business under this chapter or pay its liabilities and distribute its assets pursuant to this chapter.

(e) Articles of merger serve as articles of dissolution for a limited liability company that is not the surviving entity in the merger.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-907. Article not exclusive.

This article does not preclude an entity from being converted or merged under other law.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-908. Conversion to corporation; approval and contents of agreement of conversion; filing of articles of incorporation.

(a) A limited liability company may be converted to a corporation pursuant to this section.

(b) The terms and conditions of a conversion of a limited liability company to a corporation must be approved by all the members or by the number or percentage of the members required for conversion in the limited liability company agreement.

(c) An agreement of conversion must include the terms and conditions of the conversion of the interests of members of a limited liability company into interests in the converted corporation or the cash or other consideration to be paid or delivered as a result of the conversion of the interests of the members, or both.

(d) After a conversion is approved pursuant to subsection (b), the limited liability company shall file with the Secretary of State articles of incorporation that satisfy the requirements of Section 33-2-102 and contain:

(1) a statement that the limited liability company was converted to a corporation from a limited liability company;

(2) its former name;

(3) a statement of the number of votes cast by the members entitled to vote for and against the conversion and, if the vote is less than unanimous, the number or percentage required to approve the conversion pursuant to subsection (b); and

(4) a statement that the articles of organization are cancelled as of the date the conversion takes effect.

(e) A conversion takes effect when the articles of incorporation are filed in the Office of the Secretary of State or at a later date specified in the articles of incorporation.

(f) A member who becomes a shareholder of a corporation as a result of a conversion remains liable as a member for an obligation incurred by the limited liability company before the conversion takes effect and for which a member would be personally liable.

HISTORY: 2004 Act No. 221, Section 5.



SECTION 33-44-909. When conversion takes effect; filing of notice of name change as to real property.

(a) A limited liability company that is converted to a corporation is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) all property owned by the converting limited liability company vests in the corporation;

(2) all debts, liabilities, and other obligations of the converting limited liability company continue as obligations of the corporation;

(3) an action or proceeding pending by or against the converting limited liability company may be continued as if the conversion had not occurred;

(4) except as prohibited by other law, all the rights, privileges, immunities, powers, and purposes of the converting limited liability company vest in the corporation;

(5) except as otherwise provided in the agreement of conversion pursuant to Section 33-44-908, all the members of the converting limited liability company continue as shareholders of the corporation; and

(6) a member's liability for all obligations of the corporation incurred after the conversion takes effect is that of a shareholder of the corporation.

(c)(1) If a limited liability company that owns real property in South Carolina is converted to a corporation, the newly-named corporation must file a notice of that name change in the office of the register of deeds of the county in South Carolina in which the real property is located. If there is no office in that county, a notice of name change must be filed with the clerk of court of the county in which that real property is located.

(2) The filing must be by:

(i) affidavit executed in accordance with the provisions of Section 33-1-200 and containing the old name of the limited liability company and new name of the corporation and describing the real property owned by that corporation; or

(ii) filing a certified copy of the articles of incorporation including a description of the real property; or

(iii) by a duly recorded deed of conveyance to the newly-named corporation.

(3) The affidavit, filed articles, or deed must be duly indexed in both the grantor and grantee indices to deeds in the index of deeds.

(4) The purpose of this subitem is to establish record notice pursuant to Chapter 7 of Title 30. Failure to make the required filing of a limited liability company name change does not affect the legality, force, effect, or enforceability as between the parties of any conveyance or other transaction involving the real estate owned by the affected corporation that is made after the change in name.

HISTORY: 2004 Act No. 221, Section 5.



SECTION 33-44-910. Conversion to limited partnership; terms and approval of agreement of conversion; filing of certificate of limited partnership.

(a) A limited liability company may be converted to a limited partnership pursuant to this section.

(b) The terms and conditions of a conversion of a limited liability company to a limited partnership must be approved by all the members or by the number or percentage of the members required for conversion in the operating agreement.

(c) An agreement of conversion must include the terms and conditions of the conversion of the interests of members of a limited liability company into interests in the converted limited partnership or the cash or other consideration to be paid or delivered as a result of the conversion of the interests of the members, or both.

(d) After a conversion is approved pursuant to subsection (b), the limited liability company shall file with the Secretary of State a certificate of limited partnership that satisfies the requirements of Section 33-42-210 and contains:

(1) a statement that the limited liability company is converted to a limited partnership from a limited liability company;

(2) its former name;

(3) a statement of the number of votes cast by the members entitled to vote for and against the conversion and, if the vote is less than unanimous, the number or percentage required to approve the conversion pursuant to subsection (b); and

(4) a statement that the articles of organization are cancelled as of the date the conversion takes effect.

(e) The filing of a certificate of limited partnership pursuant to subsection (d) cancels the articles of organization of the limited liability company as of the date the conversion takes effect.

(f) A conversion takes effect when the certificate of limited partnership is filed with the Secretary of State or at a later date specified in the certificate of limited partnership.

(g) A member's liability for all obligations of the limited partnership incurred after the conversion takes effect is that of a general partner or limited partner. A member who becomes a partner of a limited partnership as a result of a conversion remains liable only to the extent the member was liable for an obligation incurred by the limited liability company before the conversion takes effect.

HISTORY: 2004 Act No. 221, Section 5.



SECTION 33-44-911. When conversion takes effect; notice of name change as to real property.

(a) A limited liability company that is converted to a limited partnership is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) all property owned by the converting limited liability company vests in the limited partnership;

(2) all debts, liabilities, and other obligations of the converting limited liability company continue as obligations of the limited partnership;

(3) an action or proceeding pending by or against the converting limited liability company may be continued as if the conversion has not occurred;

(4) except as prohibited by other law, all the rights, privileges, immunities, powers, and purposes of the converting limited liability company vest in the limited partnership; and

(5) except as otherwise provided in the agreement of conversion pursuant to Section 33-44-910(c), all the members of the converting limited liability company continue as general partners or limited partners of the limited partnership in accord with the agreement of conversion.

(c)(1) If a limited liability company that owns real property in South Carolina is converted to a limited partnership, the newly-named limited partnership must file a notice of that name change in the office of the register of deeds of the county in South Carolina in which the real property is located. If there is no office in that county, a notice of name change must be filed with the clerk of court of the county in which that real property is located.

(2) The filing must be by:

(i) affidavit containing the old name of the limited liability company and new name of the limited partnership and describing the real property owned by that partnership or limited partnership; or

(ii) filing a certified copy of the certificate of limited partnership including a description of the real property; or

(iii) a duly recorded deed of conveyance to the newly-named limited partnership.

(3) The affidavit, filed articles, or deed must be duly indexed in both the grantor and grantee indices to deeds in the index of deeds.

(4) The purpose of this subitem is to establish record notice pursuant to Chapter 7 of Title 30. Failure to make the required filing of a limited liability company name change does not affect the legality, force, effect, or enforceability as between the parties of any conveyance or other transaction involving the real estate owned by the affected partnership or limited partnership that is made after the change in name.

HISTORY: 2004 Act No. 221, Section 5.



SECTION 33-44-912. Conversion to partnership; contents and approval of agreement of conversion; filing articles of conversion.

(a) A limited liability company may be converted to a partnership pursuant to this section.

(b) The terms and conditions of a conversion of a limited liability company to a partnership must be approved by all the members or by the number or percentage of the members required for conversion in the operating agreement.

(c) An agreement of conversion must include the terms and conditions of the conversion of the interests of members of a limited liability company into interests in the converted partnership or the cash or other consideration to be paid or delivered as a result of the conversion of the interests of the members, or both.

(d) After a conversion is approved pursuant to subsection (b), the limited liability company shall file with the Secretary of State articles of conversion that contain:

(1) a statement that the limited liability company is converted to a partnership from a limited liability company;

(2) its former name;

(3) a statement of the number of votes cast by the members entitled to vote for and against the conversion and, if the vote is less than unanimous, the number or percentage required to approve the conversion pursuant to subsection (b); and

(4) a statement that the articles of organization are cancelled as of the date the conversion takes effect.

(e) A conversion takes effect when the articles of conversion are filed with the Secretary of State or at a later date specified in the articles of conversion.

(f) A member who becomes a partner of a partnership as a result of a conversion remains liable as a member for an obligation incurred by the limited liability company before the conversion takes effect and for which a member would be personally liable.

HISTORY: 2004 Act No. 221, Section 5.



SECTION 33-44-913. When conversion takes effect; notice of name change as to real property.

(a) A limited liability company that has been converted to a partnership is for all purposes the same entity that existed before the conversion.

(b) When a conversion takes effect:

(1) all property owned by the converting limited liability company vests in the partnership;

(2) all debts, liabilities, and other obligations of the converting limited liability company continue as obligations of the partnership;

(3) an action or proceeding pending by or against the converting limited liability company may be continued as if the conversion has not occurred;

(4) except as prohibited by other law, all the rights, privileges, immunities, powers, and purposes of the converting limited liability company vest in the partnership;

(5) except as otherwise provided in the agreement of conversion pursuant to Section 33-44-912(c), all the members of the converting limited liability company continue as general partners of the partnership in accord with the agreement of conversion; and

(6) a member's liability for all obligations of the partnership incurred after the conversion takes effect is that of a general partner of the partnership.

(c)(1) If a limited liability company that owns real property in South Carolina is converted to a partnership, the newly-named partnership must file a notice of that name change in the office of the register of deeds of the county in South Carolina in which the real property is located. If there is no office in that county, a notice of name change must be filed with the clerk of court of the county in which that real property is located.

(2) The filing must be by:

(i) affidavit containing the old name of the limited liability company and new name of the partnership and describing the real property owned by that partnership; or

(ii) filing a certified copy of the articles of conversion including a description of the real property; or

(iii) a duly recorded deed of conveyance to the newly-named partnership.

(3) The affidavit, filed articles, or deed must be duly indexed in both the grantor and grantee indices to deeds in the index of deeds.

(4) The purpose of this subitem is to establish record notice pursuant to Chapter 7 of Title 30. Failure to make the required filing of a limited liability company name change does not affect the legality, force, effect, or enforceability as between the parties of any conveyance or other transaction involving the real estate owned by the affected partnership that is made after the change in name.

HISTORY: 2004 Act No. 221, Section 5.



SECTION 33-44-914. Conversion under other law.

A limited liability company is not precluded from being converted pursuant to other law.

HISTORY: 2004 Act No. 221, Section 5.



SECTION 33-44-1001. Law governing foreign limited liability companies.

(a) Except as provided in Section 12-2-25 for single-member limited liability companies, the laws of the State or other jurisdiction under which a foreign limited liability company is organized govern its organization and internal affairs and the liability of its managers, members, and their transferees.

(b) A foreign limited liability company may not be denied a certificate of authority by reason of any difference between the laws of another jurisdiction under which the foreign company is organized and the laws of this State.

(c) A certificate of authority does not authorize a foreign limited liability company to engage in any business or exercise any power that a limited liability company may not engage in or exercise in this State.

HISTORY: 1996 Act No. 343, Section 2; 1997 Act No. 91, Section 3.



SECTION 33-44-1002. Application for certificate of authority.

(a) A foreign limited liability company may apply for a certificate of authority to transact business in this State by delivering an application to the Secretary of State for filing. The application must set forth:

(1) the name of the foreign company or, if its name is unavailable for use in this State, a name that satisfies the requirements of Section 33-44-1005;

(2) the name of the State or country under whose law it is organized;

(3) the street address of its principal office;

(4) the address of its initial designated office in this State;

(5) the name and street address of its initial agent for service of process in this State;

(6) whether the duration of the company is for a specified term and, if so, the period specified;

(7) whether the company is manager-managed, and, if so, the name and address of each initial manager; and

(8) whether the members of the company are to be liable for its debts and obligations under a provision similar to Section 33-44-303(c).

(b) A foreign limited liability company shall deliver with the completed application a certificate of existence or a record of similar import authenticated by the Secretary of State or other official having custody of company records in the State or country under whose law it is organized.

(c) By applying for a certificate of authority to transact business in this State, the foreign limited liability company agrees to be subject to the jurisdiction of the Department of Revenue and the South Carolina courts to determine its South Carolina tax liability, including withholding and estimated taxes, together with any related interest and penalties, if any. Applying for a certificate of authority is not an admission of tax liability.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-1003. Activities not constituting transacting business.

(a) activities of a foreign limited liability company that are not considered transacting business in this State within the meaning of this article include:

(1) maintaining, defending, or settling an action or proceeding;

(2) holding meetings of its members or managers or carrying on other activity concerning its internal affairs;

(3) maintaining bank accounts;

(4) maintaining offices or agencies for the transfer, exchange, and registration of the foreign company's own securities or maintaining trustees or depositories with respect to those securities;

(5) selling through independent contractors;

(6) soliciting or obtaining orders, by mail or through employees or agents or otherwise, if the orders require acceptance outside this State before they become contracts;

(7) creating or acquiring indebtedness, mortgages, or security interests in real or personal property;

(8) securing or collecting debts or enforcing mortgages or other security interests in property securing the debts, and holding, protecting, and maintaining property so acquired;

(9) conducting an isolated transaction that is completed within thirty days and is not one in the course of similar transactions of a like manner;

(10) transacting business in interstate commerce; and

(11) owning, without more, an interest in a limited liability company organized or transacting business in this State.

(b) For purposes of this article, the ownership in this State of income-producing real property or tangible personal property, other than property excluded under subsection (a), constitutes transacting business in this State.

(c) This section does not apply in determining the contacts or activities that may subject a foreign limited liability company to service of process, taxation, or regulation under any other law of this State.

HISTORY: 1996 Act No. 343, Section 2; 2004 Act No. 221, Section 35.



SECTION 33-44-1004. Issuance of certificate of authority.

Unless the Secretary of State determines that an application for a certificate of authority fails to comply as to form with the filing requirements of this chapter, the Secretary of State, upon payment of all filing fees, shall file the application and send a receipt for it and the fees to the limited liability company or its representative.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-1005. Name of foreign limited liability company.

(a) If the name of a foreign limited liability company does not satisfy the requirements of Section 33-44-105, the company, to obtain or maintain a certificate of authority to transact business in this State, must use a fictitious name to transact business in this State if its real name is unavailable and it delivers to the Secretary of State for filing a copy of the resolution of its managers, in the case of a manager-managed company, or of its members, in the case of a member-managed company, adopting the fictitious name.

(b) Except as authorized by subsections (c) and (d), the name, including a fictitious name to be used to transact business in this State, of a foreign limited liability company must be distinguishable upon the records of the Secretary of State from:

(1) the name of any corporation, limited partnership, or company incorporated, organized, or authorized to transact business in this State;

(2) a name reserved or registered under Section 33-44-106 or 33-44-107; and

(3) the fictitious name of another foreign limited liability company authorized to transact business in this State.

(c) A foreign limited liability company may apply to the Secretary of State for authority to use in this State a name that is not distinguishable upon the records of the Secretary of State from a name described in subsection (b). The Secretary of State shall authorize use of the name applied for if:

(1) the present user, registrant, or owner of a reserved name consents to the use in a record and submits an undertaking in form satisfactory to the Secretary of State to change its name to a name that is distinguishable upon the records of the Secretary of State from the name of the foreign applying limited liability company; or

(2) the applicant delivers to the Secretary of State a certified copy of a final judgment of a court establishing the applicant's right to use the name applied for in this State.

(d) A foreign limited liability company may use in this State the name, including the fictitious name, of another domestic or foreign entity that is used in this State if the other entity is incorporated, organized, or authorized to transact business in this State and the foreign limited liability company:

(1) has merged with the other entity;

(2) has been formed by reorganization of the other entity; or

(3) has acquired all or substantially all of the assets including the name of the other entity.

(e) If a foreign limited liability company authorized to transact business in this State changes its name to one that does not satisfy the requirements of Section 33-44-105, it may not transact business in this State under the name as changed until it adopts a name satisfying the requirements of Section 33-44-105 and obtains an amended certificate of authority.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-1006. Revocation of certificate of authority.

(a) A certificate of authority of a foreign limited liability company to transact business in this State may be revoked by the Secretary of State in the manner provided in subsection (b) if:

(1) the company fails to:

(i) pay a fee, tax, or penalty owed to this State;

(ii) appoint and maintain an agent for service of process as required by this article; or

(iii) file a statement of a change in the name or business address of the agent as required by this article; or

(2) a misrepresentation has been made of a material matter in any application, report, affidavit, or other record submitted by the company pursuant to this article.

(b) The Secretary of State may not revoke a certificate of authority of a foreign limited liability company unless the Secretary of State sends the company notice of the revocation, at least sixty days before its effective date, by a record addressed to its agent for service of process in this State, or if the company fails to appoint and maintain a proper agent in this State, addressed to the office required to be maintained by Section 33-44-108. The notice must specify the cause for the revocation of the certificate of authority. The authority of the company to transact business in this State ceases on the effective date of the revocation unless the foreign limited liability company cures the failure before that date.

HISTORY: 1996 Act No. 343, Section 2; 2004 Act No. 221, Section 36.



SECTION 33-44-1007. Cancellation of authority.

A foreign limited liability company may cancel its authority to transact business in this State by filing in the office of the Secretary of State a certificate of cancellation. Cancellation does not terminate the authority of the Secretary of State to accept service of process on the company for claims for relief arising out of the transactions of business in this State.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-1008. Effect of failure to obtain certificate of authority.

(a) A foreign limited liability company transacting business in this State may not maintain an action or proceeding in this State unless it has a certificate of authority to transact business in this State.

(b) The failure of a foreign limited liability company to have a certificate of authority to transact business in this State does not impair the validity of a contract or act of the company or prevent the foreign limited liability company from defending an action or proceeding in this State.

(c) Limitations on personal liability of managers, members, and their transferees are not waived solely by transacting business in this State without a certificate of authority.

(d) If a foreign limited liability company transacts business in this State without a certificate of authority, it appoints the Secretary of State as its agent for service of process for claims for relief arising out of the transaction of business in this State.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-1009. Action by Attorney General.

The Attorney General may maintain an action to restrain a foreign limited liability company from transacting business in this State in violation of this article.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-1101. Right of action.

A member of a limited liability company may maintain an action in the right of the company if the members or managers having authority to do so have refused to commence the action or an effort to cause those members or managers to commence the action is not likely to succeed.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-1102. Proper plaintiff.

In a derivative action for a limited liability company, the plaintiff must be a member of the company when the action is commenced; and

(1) must have been a member at the time of the transaction of which the plaintiff complains; or

(2) the plaintiff's status as a member must have devolved upon the plaintiff by operation of law or pursuant to the terms of the operating agreement from a person who was a member at the time of the transaction.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-1103. Pleading.

In a derivative action for a limited liability company, the complaint must set forth with particularity the effort of the plaintiff to secure initiation of the action by a member or manager or the reasons for not making the effort.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-1104. Expenses.

If a derivative action for a limited liability company is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise, or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney's fees, and shall direct the plaintiff to remit to the limited liability company the remainder of the proceeds received.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-1201. Uniformity of application and construction.

This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-1202. Short title.

This chapter may be cited as the South Carolina Uniform Limited Liability Company Act of 1996.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-1203. Severability clause.

If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-1204. Fees.

(a) The Secretary of State shall collect the following fees when the documents described in this subsection are delivered to him for filing:

(1) articles of organization of a limited liability company: one hundred ten dollars.

(2) amendment or restatement of the articles of organization of a limited liability company: one hundred ten dollars.

(3) articles of merger involving a domestic or foreign limited liability company: one hundred ten dollars.

(4) application by a foreign limited liability company for a certificate of authority to transact business in South Carolina: one hundred ten dollars.

(5) amendment by a foreign limited liability company of its certificate of authority: one hundred ten dollars.

(6) application for reservation of a limited liability company name: twenty-five dollars.

(7) notice of transfer of a reserved limited liability company name: ten dollars.

(8) annual application for registration or renewal of a foreign limited liability company name: ten dollars.

(9) statement of change of designated office or agent for the service of process, or both: ten dollars.

(10) articles of termination: ten dollars.

(11) application for reinstatement after administrative dissolution: twenty-five dollars.

(12) application for certificate of cancellation: ten dollars.

(13) application for certificate of existence or authorization: ten dollars.

(14) other document required or authorized to be filed pursuant to this chapter: two dollars.

(b) The Secretary of State shall collect a fee of ten dollars each time process is served on him under this chapter. The party to a proceeding causing service of process is entitled to recover this fee as costs if he prevails in the proceeding.

(c) The Secretary of State shall collect the following fees for copying and certifying the copy of any filed document relating to a domestic or foreign limited liability company:

(1) for copying, one dollar for the first page and fifty cents for each additional page; and

(2) two dollars for each certificate.

HISTORY: 1996 Act No. 343, Section 2; 2004 Act No. 221, Section 37.



SECTION 33-44-1205. Term partnership includes limited liability company.

Except (1) as otherwise required by the context, (2) as inconsistent with the provisions of this chapter, and (3) for this chapter, Chapters 41 and 42 of Title 33, and Title 12, the term "partnership" or "general partnership", when used in any other statute or in any regulation, includes and also means "limited liability company."

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-1206. Transitional provisions.

(a) Before January 1, 2001, this chapter governs only a limited liability company organized:

(1) after the effective date of this chapter, unless the company is continuing the business of a dissolved limited liability company under Section 33-43-901.3; and

(2) before the effective date of this chapter, which elects, as provided by subsection (c), to be governed by this chapter.

(b) On and after January 1, 2001, this chapter governs all limited liability companies.

(c) Before January 1, 2001, a limited liability company voluntarily may elect, in the manner provided in its operating agreement or by law for amending the operating agreement, to be governed by this chapter.

(d) Before January 1, 2001, this chapter governs only a foreign limited liability company which applies for a certificate of authority (or amended certificate) to transact business in this State after the effective date of this chapter, or which first transacts business in this State after the effective date of this chapter.

(e) Notwithstanding any other provision of this chapter, after January 1, 2001, the Secretary of State may commence a proceeding to dissolve a limited liability company under Section 33-44-809, if the company was formed prior to the effective date of this act and its articles of organization are not in conformity with Section 33-44-203.

(f) Notwithstanding any other provision of this chapter, after January 1, 2001, the Secretary of State may revoke a foreign limited liability company's certificate of authority under Section 33-44-1006, if the company was granted a certificate of authority prior to the effective date of this act and its latest application for a certificate or amended certificate of authority does not set forth the information required by Section 33-44-1002.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-1207. Savings clause.

This chapter does not affect an action or proceeding commenced or right accrued before the effective date of this chapter.

HISTORY: 1996 Act No. 343, Section 2.



SECTION 33-44-1208. Qualification of foreign corporation.

A foreign corporation is not required to qualify to do business in South Carolina merely because it is a member of a manager-run limited liability company, or because it is a member in a limited liability company but does not take part in the management of the limited liability company.

HISTORY: 2004 Act No. 221, Section 6.






CHAPTER 45 - COOPERATIVE ASSOCIATIONS GENERALLY

SECTION 33-45-10. Definitions.

For the purposes of this chapter the words "association," "society," "company," "union," and "exchange" shall have the same signification and shall import a corporation.

HISTORY: 1962 Code Section 12-801; 1952 Code Section 12-801; 1942 Code Section 8137; 1932 Code Section 8137; Civ. C. '22 Section 4331; 1915 (29) 235.



SECTION 33-45-20. Restrictions on use of the term "cooperative".

No corporation or association organized or doing business for profit in this State after March 21, 1915, is entitled to use the term "cooperative" as part of its corporate or other business name or title unless it has complied with the provisions of this chapter or unless it is incorporated under Chapters 46 or 49 of this title or under Chapter 27 of Title 34. Any corporation or association violating the provisions of this section may be enjoined from doing business under such name at the instance of any stockholder of any association legally organized hereunder.

HISTORY: 1962 Code Section 12-802; 1952 Code Section 12-802; 1942 Code Section 8149; 1932 Code Section 8149; Civ. C. '22 Section 4343; 1915 (29) 235; 1952 (47) 1950; 1994 Act No. 392, Section 2.



SECTION 33-45-30. Cooperative associations authorized.

The members of a limited liability company organized pursuant to Chapter 43 or Chapter 44 of this title or five or more persons, residents of this State, may associate themselves as a cooperative association, society, company, union, or exchange for the purpose of conducting within this State any agricultural, dairy, mercantile, mining, mechanical, or manufacturing business on the cooperative plan.

HISTORY: 1962 Code Section 12-803; 1952 Code Section 12-803; 1942 Code Section 8137; 1932 Code Section 8137; Civ. C. '22 Section 4331; 1915 (29) 235; 1999 Act No. 118, Section 3.



SECTION 33-45-40. Filing of petition with Secretary of State.

They shall file with the Secretary of State a written petition, signed by themselves, setting forth:

(1) The names and residences of the petitioners;

(2) The name of the proposed corporation, which shall include the word "cooperative";

(3) The place at which it proposes to have its principal place of business;

(4) The general nature of the business which it proposes to engage in;

(5) The amount of capital stock of the association and how and when payable;

(6) The number of shares into which the capital stock is to be divided and the par value of each share; and

(7) All other matters which it may be desirable to set forth.

HISTORY: 1962 Code Section 12-804; 1952 Code Section 12-804; 1942 Code Sections 8137, 8138; 1932 Code Sections 8137, 8138; Civ. C. '22 Sections 4331, 4332; 1915 (29) 235.



SECTION 33-45-50. Issuance of commission by Secretary of State.

Upon the filing of the petition as above and upon the payment of the fee for filing such petition the Secretary of State shall issue to the petitioners a commission constituting them a board of incorporators and authorizing them to open books of subscription to the capital stock of the proposed association after such public notice, not exceeding ten days, as he may require in such commission.

HISTORY: 1962 Code Section 12-805; 1952 Code Section 12-805; 1942 Code Section 8139; 1932 Code Section 8139; Civ. C. '22 Section 4333; 1915 (29) 235.



SECTION 33-45-60. Payment of subscriptions.

All subscriptions to the capital stock of any association organized under this chapter shall be payable in money or in labor or property at its money value and shall be listed, the labor or the property and the value thereof to be specified in the list of subscriptions. But no subscription in labor or property shall be received unless such labor or property and the value thereof, so to be specified as aforesaid, be approved by the board of incorporators.

HISTORY: 1962 Code Section 12-806; 1952 Code Section 12-806; 1942 Code Section 8140; 1932 Code Section 8140; Civ. C. '22 Section 4334; 1915 (29) 235.



SECTION 33-45-70. Effect of failure to perform labor or deliver property.

In case of failure to perform the labor or to deliver the property according to the terms of the subscription the money value thereof, as specified in the list of subscriptions, shall be paid by the subscribers.

HISTORY: 1962 Code Section 12-807; 1952 Code Section 12-807; 1942 Code Section 8140; 1932 Code Section 8140; Civ. C. '22 Section 4334; 1915 (29) 235.



SECTION 33-45-80. Minimum amount and par value of stock.

No association shall be formed under this chapter with a capital stock less than one hundred dollars. The par value of the shares shall not be less than five dollars.

HISTORY: 1962 Code Section 12-808; 1952 Code Section 12-808; 1942 Code Section 8141; 1932 Code Section 8141; Civ. C. '22 Section 4335; 1915 (29) 235.



SECTION 33-45-90. Limitation on vote and amount of stock of single stockholder.

No stockholder shall own shares of a greater par value than one fifth of the capital stock of the association or be entitled to more than one vote on any subject arising in the management of the association.

Notwithstanding the above provisions of this section, a telephone cooperative association may own a majority or all of the capital stock of another corporation or cooperative association and may cast votes on subjects pertaining to the management of the other corporation or cooperative association in an amount proportionally equal to the number of shares owned therein.

HISTORY: 1962 Code Section 12-809; 1952 Code Section 12-809; 1942 Code Section 8141; 1932 Code Section 8141; Civ. C. '22 Section 4335; 1915 (29) 235; 1983 Act No. 67, Section 1.



SECTION 33-45-100. Organization and election of directors.

When not less than fifty per cent of the proposed capital stock shall have been subscribed by bona fide subscribers the board of incorporators shall call all the subscribers together. At such meeting of the subscribers, if a majority of them shall be present in person or by proxy, the subscribers shall proceed to the organization of the association by the election from themselves of a board of directors not less than five nor more than nine in number, each subscriber having one vote and no more.

HISTORY: 1962 Code Section 12-810; 1952 Code Section 12-810; 1942 Code Section 8142; 1932 Code Section 8142; Civ. C. '22 Section 4336; 1915 (29) 235; 1938 (40) 1665.



SECTION 33-45-110. Management of affairs of corporation; removal of directors or officers.

This board of directors shall manage the affairs of the association for such term of office as the bylaws may prescribe and until their successors shall have been elected and shall have qualified and entered upon the discharge of their duties. But a majority of the stockholders at a meeting legally called according to the bylaws of the association may remove any director or officer for cause and fill the vacancy and thereupon the director or officer so removed shall cease to be a director or officer of the association.

HISTORY: 1962 Code Section 12-811; 1952 Code Section 12-811; 1942 Code Section 8142; 1932 Code Section 8142; Civ. C. '22 Section 4336; 1915 (29) 235; 1938 (40) 1665.



SECTION 33-45-120. Officers.

The officers of every such association shall be a president, a secretary and a treasurer or a secretary-treasurer combined, who shall be elected annually by the directors. Each of said officers must be a director of the association. The treasurer or secretary-treasurer shall give such bond as the board of directors may require.

HISTORY: 1962 Code Section 12-812; 1952 Code Section 12-812; 1942 Code Section 8142; 1932 Code Section 8142; Civ. C. '22 Section 4336; 1915 (29) 235; 1938 (40) 1665.



SECTION 33-45-130. Calls for payment of subscriptions.

The board of directors shall call for the payment of the subscriptions to the capital either in whole or in such installments as it may see fit.

HISTORY: 1962 Code Section 12-813; 1952 Code Section 12-813; 1942 Code Section 8142; 1932 Code Section 8142; Civ. C. '22 Section 4336; 1915 (29) 235; 1938 (40) 1665.



SECTION 33-45-140. Issuance of certificate of charter; recordation.

Upon the payment to the treasurer or the secretary-treasurer of the association of at least twenty per cent of the aggregate amount of the capital subscribed payable in money and also upon the delivery of at least twenty per cent of the property subscribed to the aggregate amount of the capital stock or upon its delivery being secured by such obligations of the subscribers as the board of directors may approve, the board of directors shall, over their own signatures, certify to the Secretary of State that all the requirements for the formation of the corporation have been complied with. Upon the filing of this return by the directors and the payment of the required fee for filing such return and upon the receipt of the charter fee as now provided by law the Secretary of State shall issue to the board of incorporators a certificate of charter authorizing the association to commence business under the name and for the purposes indicated in the written declaration. The certificate of charter granted by the Secretary of State shall be recorded in the office of the register of deeds or the clerk for the county in which such association shall have a business office. The board of incorporators shall turn over to the proper officers of the association all subscriptions, lists or other papers which they have taken as incorporators and all such papers shall be as valid as if taken and made by the corporation.

HISTORY: 1962 Code Section 12-814; 1952 Code Section 12-814; 1942 Code Section 8143; 1932 Code Section 8143; Civ. C. '22 Section 4337; 1915 (29) 235.



SECTION 33-45-145. Amendment of articles of incorporation.

A cooperative may amend its articles of incorporation by complying with the following requirements:

(1) The proposed amendment shall be first approved by the board of directors and shall then be submitted to a vote of the members at any annual or special meeting thereof. Notice of the proposed amendments shall be mailed to each member not less than ten days prior to the meeting at which it shall be voted upon. The proposed amendment, with such changes as the members shall choose to make therein, shall be deemed to be approved on the affirmative vote of not less than two thirds of those members voting thereon at such annual or special meeting.

(2) Upon such approval by the members, articles of amendment shall be executed and acknowledged on behalf of the cooperative by its president or vice-president and its corporate seal shall be affixed thereto and attested by its secretary. The articles of amendment shall recite in the caption that they are executed pursuant to this chapter and shall state

(a) the name of the cooperative,

(b) the address of its principal office,

(c) the date of the filing of its articles of incorporation in the office of the Secretary of State and

(d) the amendment to its articles of incorporation.

The president or vice-president executing such articles of amendment shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with. Such articles of amendment and affidavit shall be submitted to the Secretary of State for filing as provided in this chapter.

As used in this section "articles of incorporation" also means "certificate of charter" as used elsewhere in this chapter.

HISTORY: 1981 Act No. 48.



SECTION 33-45-150. Powers of association.

Each association created under this chapter may conduct any agricultural, dairy, mercantile, manufacturing or mechanical business on the cooperative plan and may buy, sell and deal in the products of any other cooperative company organized under the provisions of this chapter.

HISTORY: 1962 Code Section 12-815; 1952 Code Section 12-815; 1942 Code Section 8144; 1932 Code Section 8144; Civ. C. '22 Section 4338; 1915 (29) 235.



SECTION 33-45-160. Investment in other cooperative.

At any regular meeting or at any duly called special meeting at which at least a majority of all its stockholders shall be present an association organized under this chapter may, by a majority vote of those present, authorize the investment of its reserve fund or any part thereof or of not to exceed twenty-five per cent of its capital in the capital stock of any other cooperative association.

HISTORY: 1962 Code Section 12-816; 1952 Code Section 12-816; 1942 Code Section 8145; 1932 Code Section 8145; Civ. C. '22 Section 4339; 1915 (29) 235.



SECTION 33-45-170. Membership in cotton cooperative.

A person shall become a member of a cotton cooperative association organized or domesticated under the laws of this State only when the membership contract shall be in duplicate, shall state the time of the duration of such contract and shall be signed both by the member and the association. The signature of any person on a draft or check containing conditions which purport to make a person a member of a cotton cooperative association as a prerequisite to obtaining money on any draft or check given to him for any cotton which he has sold or pledged to any cotton cooperative association shall not be construed as making such person a member of the association, even though he has signed or endorsed the check or draft. Any person violating any of the terms of this section shall be guilty of a misdemeanor and, upon conviction, punished by a fine of not less than one hundred dollars and not more than one thousand dollars or by imprisonment for a period of not less than thirty days and not more than six months, or both, in the discretion of the court. Each violation of any provision of this section shall be deemed a separate offense.

HISTORY: 1962 Code Section 12-817; 1952 Code Section 12-817; 1942 Code Section 8149-1; 1937 (40) 540.



SECTION 33-45-180. Apportionment of earnings.

The directors of each association organized under this chapter, subject to revisions by the association at any general or duly called special meeting, shall apportion the earnings of the business in the following manner:

(1) They shall declare and pay dividends on the paid-up capital stock not exceeding six per cent per annum, such dividends to be paid at such time as the bylaws shall prescribe;

(2) They shall set aside annually not less than ten per cent of the net profits of the association for a reserve fund until there is accumulated in said reserve fund an amount not less than thirty per cent of the paid-up capital stock;

(3) They shall appropriate five per cent of the net profits for an educational fund to be used in teaching cooperation; and

(4) The remainder of such net profits shall be applied as a uniform dividend, as follows

(a) one half of such uniform dividend upon the amount of purchases of shareholders and upon the wages of employees and

(b) one half of such uniform dividend to nonshareholders on the amount of their purchases from and through the association, which may be credited to the account of such nonshareholder on account of the capital stock of the association.

But in productive associations, such as creameries, canneries, elevators, factories and the like, such dividends shall be on the raw material delivered instead of on goods purchased.

In case the association is both a selling and a productive concern the dividend may be on both raw material delivered and on goods purchased by patrons.

HISTORY: 1962 Code Section 12-818; 1952 Code Section 12-818; 1942 Code Section 8146; 1932 Code Section 8146; Civ. C. '22 Section 4340; 1915 (29) 235.



SECTION 33-45-190. Annual report to Commissioner of Agriculture.

Every association organized under the terms of this chapter shall, annually on or before the first day of January each year, make a report to the Commissioner of Agriculture. Such report shall contain:

(1) The name of the association;

(2) Its principal place of business; and

(3) Generally a statement as to its business showing

(a) total amount of business transacted,

(b) amount of capital stock subscribed for and paid in,

(c) number and names of stockholders,

(d) total expenses of operation,

(e) amount of indebtedness or liabilities and

(f) its profits and losses.

This annual report to the Commissioner of Agriculture shall be for his confidential information.

HISTORY: 1962 Code Section 12-819; 1952 Code Section 12-819; 1942 Code Section 8147; 1932 Code Section 8147; Civ. C. '22 Section 4341; 1915 (29) 235; 1936 (39) 1615; 1941 (42) 119.



SECTION 33-45-200. Other associations may accept benefits of chapter.

All cooperative corporations, associations or companies which were organized and doing business under the corporation statutes of this State or had attempted so to organize and so to do business prior to March 21, 1915 shall have the benefit of all the provisions of this chapter and shall be bound thereby on filing with the Secretary of State a written declaration signed and sworn to by the president and secretary to the effect that such cooperative company or association has, by a majority vote of its stockholders, decided to accept the benefits of, and to be bound by, the provisions of this chapter. No association organized under this chapter shall be required to do or to perform anything not specially required herein in order to become a corporation or to continue its business as such.

HISTORY: 1962 Code Section 12-820; 1952 Code Section 12-820; 1942 Code Section 8148; 1932 Code Section 8148; Civ. C. '22 Section 4342; 1915 (29) 235.






CHAPTER 46 - TELEPHONE COOPERATIVE ACT

SECTION 33-46-10. Short title.

This chapter may be cited as the "Telephone Cooperative Act".

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-20. Definitions.

In this chapter, unless the context otherwise requires:

(1) "Person" means any natural person, firm, association, corporation, business trust, partnership, federal agency, state or political subdivision, or agency thereof, or any body politic.

(2) "Member" means each incorporator of a cooperative and each person admitted to and retaining membership therein and includes a husband and wife admitted to joint membership.

(3) "Articles of incorporation" means the articles of conversion of a corporation converted to a telephone cooperative pursuant to Article 8 of this chapter.

(4) "Telephone cooperative" means a corporation which is financed, now or formerly, in whole or in part by the Department of Agriculture made under the provisions of the Rural Electric Act of 1936, Title 26, Section 922 of the United States Code, and acts amendatory thereto for the purposes of owning or operating in this State equipment or facilities for the transmission of intelligence through a communication service system including, but not limited to, telephone services, mobile radio, and cable television on a cooperative basis as is tax exempt pursuant to Internal Revenue Service Code 501(c)(12) or an association of like corporations exempt from tax pursuant to 501(c)(6), or operated under a cooperative basis pursuant to Subchapter T of the Internal Revenue Code and originally incorporated pursuant to Title 33, Chapter 45 of the South Carolina Code of Laws or this chapter.

(5) "Telephone service" means the providing of communication service including, but not limited to, the transmission of voice, sounds, signals, pictures, writing, or signs of all kinds through the use of electricity or the electromagnetic spectrum between the transmitting and receiving apparatus, together with any communication services requiring band-width capacity, community antenna, and cable television services and including all lines, wires, radio, lights, electromagnetic impulse and all facilities, systems, or other means used in the rendition of such services, but not including message telegram service or radio broadcasting services or facilities within the meaning of Section 3(o) of the Federal Communications Act of 1934, as amended (47 USC Section 153(o)).

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-30. Notice of meeting; waiver.

Whenever any notice is required to be given under the provisions of this chapter or under the provisions of the articles of incorporation or bylaws of a telephone cooperative, a waiver thereof in writing, signed by the person entitled to such notice, must be deemed equivalent to such notice. If a person entitled to notice of a meeting attends such meeting, the attendance constitutes a waiver of notice of the meeting, except in cases where the attendance is for the express purpose of objecting to the transaction of any business because the meeting was not lawfully called or convened. If the articles of incorporation or bylaws prescribe notice requirements not inconsistent with this section or other provisions of this chapter, those requirements govern. Notice may be in such forms as prescribed by Section 33-1-410(b). Written notice is effective when mailed, if mailed postpaid and correctly addressed to members or officers as shown in the records of the telephone cooperative. Oral notice is effective when communicated in a comprehensive manner.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-40. Subject to jurisdiction of Public Service Commission; rights and privileges.

Telephone cooperatives transacting business in this State pursuant to this chapter are subject to the jurisdiction of the Public Service Commission of this State for such portions of their activities as are regulated by Title 58, Chapter 9 and have all rights and privileges granted a telephone utility as defined by Section 58-9-10(6).

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-50. Title 35 not applicable to indebtedness.

The provisions of Chapter 1 of Title 35 do not apply to any note, bond, or other evidence of indebtedness issued by a telephone cooperative transacting business pursuant to this chapter, to the United States of America, any agency or instrumentality thereof, or to any mortgage or deed of trust excluded to secure the same. The provisions of that title do not apply to the issuance of shares or membership certificates by any telephone cooperative.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-60. Construction of chapter.

This chapter must be construed liberally. The enumeration of any object, purpose, power, manner, method, or thing must not be deemed to exclude like or similar objects, purposes, powers, manners, methods, or things.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-70. No repeal of provisions by implication.

The provisions of this chapter are not intended to be repealed by implication. Should they be in conflict with other provisions of the Code of Laws, the provisions of this chapter prevail.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-80. Subject to tax laws for cooperatives.

Each telephone cooperative transacting business in the State is subject to the tax laws as written or thereafter amended for cooperatives organized pursuant to Title 33, Chapter 45.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-90. Filing of articles of incorporation, amendments, consolidations, mergers, conversions, or dissolutions and certificates of elections.

Articles of incorporation, amendments, consolidations, mergers, conversions, or dissolutions and certificates of election to dissolve and affidavits of compliance, as the case may be, when executed and acknowledged and accompanied by such affidavits as may be required by the provisions of this chapter, must be presented to the Secretary of State for filing in the records of that office. If the Secretary of State's office finds that the articles presented conform to the requirements of this chapter, it shall, upon payment of fees as prescribed in Section 33-1-220, file the articles so presented in the records of the office, and, upon such filing, the incorporation, amendment, consolidation, merger, conversion, or dissolution provided for therein is in effect.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-100. Rights, privileges, and responsibilities.

Telephone cooperatives transacting business in the State have such rights, privileges, and responsibilities as specified in Sections 33-1-240, 33-1-250, 33-1-260, 33-1-270, and 33-1-280.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-210. Purpose.

Telephone cooperative nonprofit membership corporations may be organized under this chapter for the purpose of rendering communication and information services and for such other and further acquisitions, construction, and extensions as may be reasonably necessary and expedient for the proper control and operation of said communication and/or information system.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-220. Organization.

Five or more natural persons or two or more telephone cooperatives may organize a telephone cooperative in the manner hereinafter provided.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-230. Articles of incorporation.

The articles of incorporation shall recite in the caption that they are executed pursuant to this chapter, must be signed and acknowledged by each of the incorporators, and shall state:

(1) the name of the telephone cooperative;

(2) the address of its principal office;

(3) the name and address of the incorporators;

(4) the name and address of the persons who shall constitute its first board of directors; and

(5) any provisions not inconsistent with this chapter considered necessary or advisable for the conduct of its business and affairs.

Such articles of incorporation must be submitted to the Secretary of State for filing as provided in this chapter. It is not necessary to set forth in the articles of incorporation of a telephone cooperative the purpose for which it is organized or any of the corporate powers vested in a telephone cooperative under this chapter. Nothing in this chapter shall be interpreted to require a corporation created pursuant to Title 33, Chapter 45 and existing before the enactment of this chapter to amend its charter unless the corporation elects to convert pursuant to Article 8.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-240. Naming of telephone cooperative.

The name of each telephone cooperative shall include the words "Telephone" and "Cooperative" and the abbreviation "Inc."; provided, however, such limitations do not apply if, from an affidavit made by the president or vice president of a telephone cooperative and filed with the Secretary of State, it appears that the telephone cooperative desires to transact business in another state and is precluded therefrom by reason of its name.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-300. Powers of telephone cooperatives.

A telephone cooperative operating in accordance with this chapter has all the powers conferred on private corporations by Section 33-3-102 unless restricted herein or by the bylaws of the telephone cooperative. A telephone cooperative also has the power to:

(1) construct, maintain, and operate lines for communications and information services along, upon, under, and across all public thoroughfares including, without limitation of the generality of the foregoing, all roads, highways, streets, alleys, bridges, and causeways, and upon, under, and across all publicly-owned lands, subject, however, to the requirements in respect to the use of such thoroughfares and lands that are imposed by the respective authorities having jurisdiction thereof upon corporations constructing or operating telephone lines or systems;

(2) become a member in one or more other cooperatives or corporations or to own shares therein;

(3) provide communication services including, but not limited to, the transmission of voice, sounds, signals, pictures, writing, or signs of all kinds through the use of electricity or the electromagnetic spectrum between the transmitting and receiving apparatus, together with any telecommunication services requiring band-width capacity, community antenna, and cable television services and including all lines, wires, radio, lights, electromagnetic impulse, and all facilities, systems, or other means used in the rendition of such services, but not including message telegram services or radio broadcasting services or facilities within the meaning of Section 3(o) of the Federal Communications Act of 1934, as amended (47 USC Section 153(o));

(4) construct, purchase, take, receive, lease as lessee, or otherwise acquire, to own, hold, use, equip, maintain, and operate, and to sell, assign, transfer, convey, exchange, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber communication lines or systems, lands, buildings, structures, plants, and equipment and any and all kinds and classes of real or personal property whatsoever considered necessary, convenient, or appropriate to accomplish the purpose for which the telephone cooperative is organized;

(5) purchase or otherwise acquire, to own, hold, use, and exercise, and to sell, assign, transfer, convey, mortgage, pledge, hypothecate, or otherwise dispose of or encumber franchises, rights, privileges, licenses, rights-of-way, and easements;

(6) borrow money and otherwise contract indebtedness, to issue notes, bonds, and other evidences of indebtedness therefor and to secure the payment thereof by mortgage, pledge, deed of trust, or any other encumbrance upon any or all of its then-owned or after-acquired real or personal property, assets, franchises, revenues, or income;

(7) exercise the power of eminent domain;

(8) conduct its business and exercise any or all of its powers within or without this State;

(9) do and perform any and all other acts and things and to exercise any and all other powers that may be necessary, convenient, or appropriate to accomplish the purpose for which the telephone cooperative is organized.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-310. Representation of ownership interests; voting.

A telephone cooperative by vote of a majority of the incorporators when originally organized or thereafter by vote of three-fourths of the members present in person or by proxy at a regular or special meeting of the telephone cooperative may elect to have the ownership interest in the telephone cooperative represented by shares, by certificates of membership, or by other evidence of membership. The rights and responsibilities of the members are as defined in the bylaws. No member except a telephone cooperative shall own more than one-fifth of all shares or certificates of membership of the telephone cooperative.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-320. Bylaws; adoption, amendment, or repeal; contents.

The original bylaws of a telephone cooperative must be adopted by its board of directors. Thereafter, bylaws must be adopted, amended, or repealed in accordance with the provisions of the bylaws. The bylaws shall set forth the rights and duties of members and directors and may contain other provisions for the regulation and management of the affairs of the telephone cooperative not inconsistent with this chapter or with its articles of incorporation.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-330. Sale of assets; procedures.

A telephone cooperative may sell its assets as follows:

(A) A sale (which term includes a sale, lease, exchange, or other disposition of assets, except a mortgage of or other security interest in the assets) of all, or substantially all, the property and assets, with or without the goodwill, of a telephone cooperative may be made upon such terms and conditions and for such consideration (which may consist in whole or in part of money or property, real or personal, including shares of any other corporation, domestic or foreign) as is authorized in the following manner:

(1) The board of directors shall adopt a resolution recommending such sale and directing the submission thereof to a vote at a meeting of members, which may be either an annual or a special meeting.

(2) Written or printed notice must be given to each member of record entitled to vote at such meeting within the time and in the manner provided for the giving of notice of meetings of members. The notice shall state whether the meeting is an annual or a special meeting and shall state that the purpose, or one of the purposes, of the meeting is to consider the proposed sale.

(3) At such meeting, the members may authorize such sale and may fix or may authorize the board of directors to fix any or all of the terms and conditions thereof, including the consideration to be received by the telephone cooperative. Each member of the telephone cooperative is entitled to vote thereon. Such authorization requires the affirmative vote of at least two-thirds of all the members of the telephone cooperative.

(B) The articles of incorporation or bylaws of any telephone cooperative may contain a provision prescribing for approval of any sale of assets by a vote greater than, but in no event less than, two-thirds of all members.

(C) After such authorization by a vote of the membership, the board of directors, in its discretion, may abandon such sale of assets, subject to the rights of third parties under any contract relating thereto, without further action or approval by members.

(D) A sale (which term includes a sale, lease, exchange, or any other disposition of assets, except a mortgage of or other security interest in the assets) of less than all or substantially all of the property and assets of the cooperative may be undertaken without following the procedures of this section upon determination of the board of directors that such sale will not affect the quality of service provided by the cooperative or the economic stability of the cooperative. After the board of directors makes this finding, the assets may be sold upon such terms and conditions and for such consideration as determined by the board, provided that two-thirds of the directors vote to approve the terms, conditions, and price and thereafter two-thirds of the board approves the sale.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-340. Authority to mortgage or pledge of security of assets.

A mortgage or pledge of or other security interest in all or any part of the assets of a telephone cooperative, whether or not in the usual and regular course of business, may be made by authority of the board of directors of the telephone cooperative without authorization of the members, unless the articles of incorporation or bylaws require otherwise.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-400. Membership of telephone cooperative.

No person who is not an incorporator shall become a member of a telephone cooperative unless such person agrees to use telephone service furnished by the cooperative when such telephone service is available through its facilities. The bylaws of the telephone cooperative may provide for any or all of the following matters:

(1) the requirement of membership in the telephone cooperative or ownership of shares;

(2) the method, time, and manner of permitting members to withdraw or to transfer shares;

(3) the manner of assignment and transfer of the interest of members and of the shares (if any) and conditions upon which membership of any member shall cease;

(4) the automatic suspension of the rights of a member when he ceases to be eligible for membership in the telephone cooperative and the mode, manner, and effect of expulsion of a member;

(5) the manner of determining the value of a member's interest and provision for the purchase of that interest by the telephone cooperative upon the death, withdrawal, or other termination of the member's membership;

(6) the property rights of members upon dissolution;

(7) the time, place, and manner of calling and conducting its meetings;

(8) the rights of members to vote by proxy and the condition, manner, form, and effect of such votes;

(9) the number of directors constituting a quorum;

(10) the qualifications, compensation, duties, and terms of officers and directors, the time of their election, and the mode and manner of giving notice thereof;

(11) the mode, method, and manner of determining the members' patronage capital and of crediting the members' patronage capital to the members' accounts, together with the mode, time, manner, and priority of retiring or otherwise making provisions for payment of such patronage capital credits;

(12) any other provisions that may be necessary, convenient, or appropriate to accomplish the purpose for which the telephone cooperative is organized.

Provided, however, that any bylaw provisions in conflict with the provisions of this chapter are of no force or effect.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-420. Meetings.

An annual meeting of the members must be held at such time as is provided in the bylaws. Special meetings of the members may be called by the president of the board of directors, by any three directors, or by not less than ten percent of the members. Meetings of members must be held at such place as may be provided in the bylaws. In the absence of any such provision, all meetings must be held in the county in which the principal office of the telephone cooperative is located.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-430. Voting procedures.

A majority vote of the members present and voting at a meeting having a quorum is required for adoption of any question put to the members, except when a greater affirmative vote is required by this chapter or the bylaws. The foregoing majority requirement notwithstanding, bylaws may provide for a plurality vote of the membership for election of a director when more than two candidates are running for the same seat. When multiple directors are to be elected from the same district, each member has one vote for each vacancy in the district. The vote shall not be cumulative.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-440. Quorum.

Each telephone cooperative shall establish in its bylaws what percentage and/or number of its members shall constitute a quorum and whether proxies will be considered in determining whether a quorum is present for the transaction of business at all meetings of the membership. If less than a quorum is present at any meeting, a majority of those present in person may adjourn the meeting from time to time without further notice.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-450. Entitlement to vote; voting by proxy.

Each member is entitled to vote on each matter submitted to a vote at a meeting. Unless prohibited by this chapter or by the bylaws, voting may be by proxy.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-460. Distribution of excess revenue; allocation of patronage capital; retirement of patronage capital

(A) The bylaws of a telephone cooperative shall provide for the distribution of excess revenue to its members. Excess revenues do not include amounts:

(1) necessary to defray expenses of the telephone cooperative and for the operation and maintenance of its facilities during such fiscal year;

(2) to pay interest and principal obligations of the telephone cooperative coming due in such fiscal year;

(3) to finance or to provide a reserve for the financing of the construction or acquisition by the telephone cooperative of additional facilities to the extent determined by the board of directors;

(4) to provide a reasonable reserve for working capital; and

(5) to retire shares of the telephone cooperative to the extent determined by the board of directors.

Sums in excess of those specified above must, unless otherwise determined by a vote of the membership, be assigned by the telephone cooperative to its members as patronage capital. Nothing herein shall be construed so as to designate the method, manner, and time of distribution of excess revenue to the members, which must be governed by the cooperative bylaws, so long as the cooperative's distribution policies and procedures comply with acceptable practices under the procedures for corporations exempt from income tax pursuant to Title 26, Section 501(c)(12) of the United States Code or Subchapter T of the United States Internal Revenue Code.

(B) On an annual basis, patronage capital shall be allocated on the books of the cooperative to each member based upon and in proportion to:

(1) the revenue from each member or group of similar members;

(2) the contribution of each member or group of similar members to the cooperative's overall patronage capital; or

(3) any combination of items (1) and (2) as determined by the board of directors.

The allocation of patronage capital to a member's account does not vest until such time that the board determines that retirement is proper pursuant to subsection (C).

(C) Retirement of patronage capital is the actual payment, as provided by subsection (D), of patronage capital to the cooperative members to whom it has previously been allocated. The board of directors of a cooperative may, in its discretion, utilize its business judgment to retire patronage capital as allocated on the books of the cooperative when the retirement is consistent with sound business and management practices and the long-term financial stability of the cooperative. If the board of directors, in its discretion, utilizes its business judgment to retire patronage capital to members either upon their death, termination of telephone service, or bankruptcy, then the retirement may be discounted from the board's approved retirement cycle to present-day value when deemed appropriate by the board of directors in the exercise of its business judgment.

(D) When the board of directors of the cooperative has determined, pursuant to subsection (C), that patronage capital shall be retired, the retirement may be accomplished by a bill credit or by the mailing of payment or notice of payment to the person's last known address of record on file with the cooperative. No interest shall be paid or payable by the cooperative on any patronage capital furnished by its members.

(E) Notwithstanding the provisions of the Uniform Unclaimed Property Act, S.C. Code of Laws Section 27-18-10, et seq., or other law, patronage capital that has been retired by a cooperative but remains unclaimed for a period of five years shall become abandoned patronage capital. The cooperative shall, nonetheless, pay any validated claims by members or former members for unclaimed or abandoned patronage capital. With respect to abandoned patronage capital, the cooperative must follow the procedures set out in subsection (F). Each year, the cooperative may impose a reasonable administrative fee for abandoned or unclaimed patronage capital and may offset the fee against such abandoned or unclaimed patronage capital. Abandoned patronage capital shall be designated as equity and, at the board's discretion, can be used only by the cooperative for:

(1) educational purposes;

(2) charitable purposes; or

(3) economic development purposes in the telephone cooperative's service area.

(F) Notwithstanding the provisions of the Uniform Unclaimed Property Act, S.C. Code of Laws Section 27-18-10, et seq., telephone cooperatives must pay any validated claims from members or former members for abandoned patronage capital in accordance with the provisions of this subsection.

(1) Patronage capital, presumed abandoned, which is due to members or former members of telephone cooperatives and whose last known address is in South Carolina, may be retained by the telephone cooperative provided that the telephone cooperative performs the following due diligence duties to locate the rightful owners:

(a) the cooperative shall publish, for two consecutive years, in a newspaper of general circulation in the county of the cooperative's principal place of business, the names and addresses of each person appearing from the cooperative's records to be the owner of the unclaimed patronage capital of fifty dollars or more, together with instructions on how to claim such property. Such publication will commence within one year after the check representing patronage capital was returned to the cooperative as undeliverable or has gone uncashed;

(b) the cooperative shall maintain a searchable website on which will be listed the names and addresses of each person appearing from the cooperative's records to be the owner of unclaimed patronage capital of fifty dollars or more, together with instructions on how to claim the property. The listings will commence within one year after the check representing patronage capital was returned to the cooperative as undeliverable or has gone uncashed and will continue until the patronage capital has been paid to the rightful owner. The Office of State Treasurer shall maintain a link on the state's Unclaimed Property Website to the cooperative's searchable website to increase public awareness and access.

(2) A person aggrieved by a decision of the cooperative or whose claim has not been acted upon within ninety days after its filing may bring an action to establish the claim in the court of common pleas of the county of the cooperative's principal place of business. The action must be brought within ninety days after the decision of the cooperative or within one hundred eighty days after the filing of the claim if the cooperative has failed to act on it.

(3) The patronage capital accounts still unpaid that were included on previously filed annual unclaimed property reports for which no property was delivered will be returned to the respective cooperatives and will be treated in the same manner as provided by this section for patronage capital.

(4) The administrator, as defined in Section 27-18-20(1), shall not be responsible or held liable for any unclaimed patronage capital accounts retained by a cooperative pursuant to this section.

(5) The cooperative shall consider each claim filed by a person claiming an interest in patronage capital within ninety days after it is filed and give written notice to the claimant if the claim is denied in whole or in part. If a claim is allowed, the cooperative shall pay over or deliver to the claimant the patronage capital owed to the claimant at the time the patronage capital became abandoned.

HISTORY: 1994 Act No. 392, Section 1; 2011 Act No. 44, Section 5, eff June 7, 2011.



SECTION 33-46-470. Members and their property exempt from liability for cooperative's debts.

The private property of the members of a telephone cooperative is exempt from execution for the debts of the telephone cooperative, and no member is liable or responsible for any debts of the telephone cooperative.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-500. Number and qualifications of directors; removal and election of successors.

(A) The business affairs of a telephone cooperative must be managed by a board of not less than three directors, each of whom must be a member of the telephone cooperative or of another cooperative which is a member of the telephone cooperative. The bylaws must prescribe the number of directors, their qualifications (other than those qualifications provided for in this chapter), the manner of holding meetings of the board, and the filling of vacancies on the board.

(1) If a husband and wife hold a joint membership in a telephone cooperative, one, but not both, may be elected as a director.

(2) The board of directors may exercise all of the powers of a telephone cooperative, except those powers conferred upon the members by this chapter or by the telephone cooperative's articles of incorporation or bylaws.

(B) The bylaws also may provide for the removal of directors from office and for the election of their successors as follows:

(1)(a) A temporary suspension of a director for cause may occur upon the affirmative vote of at least two-thirds of the members of the board. The suspension must be enforced until the next annual or special meeting. At the next meeting, the membership may remove the suspended director for cause from the board by an affirmative vote of a majority of the members present and voting. In the event the members refuse to vote to remove the director, he must be reinstated immediately with all the powers of his office and he shall continue to serve for the remainder of his elected term.

(b) "Cause" for removal of a director under this subsection means fraudulent or dishonest acts, gross abuse of authority in the discharge of duties to the telephone cooperative, or failure to adhere to such obligations, duties, or qualifications as the bylaws may prescribe. Cause may not be found unless written notice of the specific charges and opportunity to meet and refute such charges has been provided to the director.

(c) If a removal occurs pursuant to this subsection, a successor must be elected as provided by the bylaws of the telephone cooperative.

(2) Two-thirds of the members present and voting at a meeting legally called according to the bylaws of the telephone cooperative may remove any director, with or without cause.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-510. Implementation or exercise of emergency bylaws and powers.

Unless the articles of incorporation provide otherwise, the board of directors is authorized pursuant to Sections 33-2-107 and 33-3-103 to implement or exercise emergency bylaws and powers.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-520. Immunity.

All directors of telephone cooperatives are immune from suits arising from the conduct of the affairs of the telephone cooperative. This immunity from suit is removed when the conduct amounts to wilful, wanton, or gross negligence. Nothing in this section may be construed to grant immunity to the telephone cooperative.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-530. Indemnification of expenses of successful director's defense or proceeding.

Unless limited by its articles of incorporation, a telephone cooperative shall indemnify a director who was wholly successful, on the merits or otherwise, in the defense of any proceeding to which he was a party because he is or was a director of the cooperative against reasonable expenses incurred by him in connection with the proceeding.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-540. General standards for directors.

General standards for directors are as follows:

(A) A director shall discharge his duties as a director, including his duties as a member of a committee:

(1) in good faith;

(2) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) in a manner he reasonably believes to be in the best interests of the telephone cooperative and its members.

(B) In discharging his duties a director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) one or more officers or employees of the telephone cooperative whom the director reasonably believes to be reliable and competent in the matters presented;

(2) legal counsel, public accountants, or other persons as to matters the director reasonably believes are within the person's professional or expert competence; or

(3) a committee of the board of directors of which he is not a member if the director reasonably believes the committee merits confidence.

(C) A director is not acting in good faith if he has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (B) unwarranted.

(D) A director is not liable for any action taken as a director, or any failure to take any action, if he performs the duties of his office in compliance with this section.

(E) An action against a director for failure to perform the duties imposed by this section must be commenced within three years after the cause of action has accrued, or within two years after the time when the cause of action is discovered, or should have reasonably been discovered, whichever sooner occurs. This limitation period does not apply to breaches of duty which have been concealed fraudulently.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-550. Directors from different districts in service area; staggered elections.

The bylaws may provide that the service area of the telephone cooperative must be divided into two or more districts and that one or more members be elected from each district to serve as director. The bylaws may further provide that in lieu of electing the whole number of directors annually that director election be staggered so that no less than one-third of all director terms expire each year.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-560. Quorum.

A majority of the board of directors constitutes a quorum, unless otherwise specified in the bylaws.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-570. Officers.

Officers are as follows:

(1) A telephone cooperative has the officers described in its bylaws or appointed by the board of directors in accordance with the bylaws.

(2) A duly appointed officer may appoint one or more officers or assistant officers if authorized by the bylaws or the board of directors.

(3) The bylaws or the board of directors shall delegate to one of the officers responsibility for preparing minutes of the directors' and members' meetings and for authenticating records of the telephone cooperative.

(4) The same individual may hold more than one office in a telephone cooperative simultaneously.

(5) Any officer may be removed from office and his successor elected in the manner prescribed by the bylaws.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-600. Requirements for amending articles of incorporation.

A telephone cooperative may amend its articles of incorporation by complying with the following requirements:

(1) The proposed amendment must be first approved by the board of directors and must then be submitted to a vote of the members at any annual or special meeting thereof, the notice of which shall set forth the proposed amendment. The proposed amendment, with such changes as the members shall choose to make therein, must be considered approved on the affirmative vote of not less than two-thirds of those members voting thereon at the meeting.

(2) Upon such approval by the members, articles of amendment must be executed and acknowledged on behalf of the telephone cooperative by the directors carrying out the duties performed generally by the president or vice president and its corporate seal must be affixed thereto and attested by the director carrying out the duties of secretary. The articles of amendment shall recite in the caption that they are executed pursuant to this chapter and shall state:

(a) the name of the telephone cooperative;

(b) the address of the principal office;

(c) the date of the filing of its articles of incorporation in the Office of the Secretary of State; and

(d) the amendment to its articles of incorporation.

The officers executing the articles of amendment shall also make and annex thereto an affidavit stating that the provisions of this section were complied with. The articles of amendment and affidavit must be submitted to the Secretary of State for filing as provided in this chapter.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-610. Change of location of principal office; filing of certificate.

A telephone cooperative may, without amending its articles of incorporation, upon authorization of its board of directors, change the location of its principal office by filing a certificate of change of principal office, executed and acknowledged on behalf of the telephone cooperative by the director carrying out the duties performed generally by the president or vice president under its seal attested by the director carrying out the duties of secretary, with the Office of the Secretary of State and also in each county office in which the articles of incorporation or any prior certificate of change of principal office of such telephone cooperative has been filed. Such telephone cooperative shall also within thirty days after filing such certificate of change of principal office in any county office file therein certified copies of its articles of incorporation and all amendments thereto if the same are not already on file therein.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-620. Consolidation of cooperatives.

Any two or more telephone cooperatives, each of which is hereinafter designated a "consolidating cooperative", may consolidate into a new telephone cooperative, hereinafter designated the "new cooperative", by complying with the following requirements:

(1) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and proposed articles of consolidation to give effect thereto must be first approved by the board of directors of each consolidating cooperative. The proposed articles of consolidation shall recite in the caption that they are executed pursuant to this chapter and shall state:

(a) the name of each consolidating telephone cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the Office of the Secretary of State;

(b) the name of the new telephone cooperative and the address of its principal office;

(c) the names and addresses of the persons who shall constitute the first board of directors of the new cooperative;

(d) the terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner and basis of converting memberships in each consolidating cooperative into memberships in the new cooperative and the issuance of certificates of membership or other evidence of membership in respect of such converted memberships; and

(e) any provisions not inconsistent with this chapter considered necessary or advisable for the conduct of the business and affairs of the new telephone cooperative.

(2) The proposition for the consolidation of the consolidating telephone cooperatives into the new telephone cooperative and the proposed articles of consolidation approved by the board of directors of each consolidating telephone cooperative must then be submitted to a vote of the members of each consolidating cooperative at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed consolidation. The proposed consolidation and the proposed articles of consolidation must be considered approved upon the affirmative vote of not less than two-thirds of those members of each consolidating telephone cooperative present and voting thereon at such meeting.

(3) Upon such approval by the members of the respective consolidating telephone cooperatives, articles of consolidation in the form approved must be executed and acknowledged on behalf of each consolidating cooperative by the director carrying out the duties performed generally by the president or vice president, and its seal must be affixed thereto and attested by the director carrying out the duties of secretary. The director carrying out the duties performed generally by the president or vice president of each consolidating telephone cooperative executing such articles of consolidation shall also make and annex thereto an affidavit stating that the provisions of this section were complied with by such telephone cooperative. The articles of consolidation and affidavits must be submitted to the Secretary of State for filing as provided in this chapter.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-630. Merging of cooperatives.

Any one or more telephone cooperatives, each of which is hereinafter designated a "merging cooperative", may merge into another telephone cooperative, hereinafter designated the "surviving cooperative", by complying with the following requirements:

(1) The proposition for the merger of the merging cooperatives into the surviving cooperative and proposed articles of merger to give effect thereto must be first approved by the board of directors of each merging cooperative and by the board of directors of the surviving cooperative. The proposed articles of merger shall recite in the caption that they are executed pursuant to this chapter and shall state:

(a) the name of each merging cooperative, the address of its principal office, and the date of the filing of its articles of incorporation in the Office of the Secretary of State;

(b) the name of the surviving cooperative and the address of its principal office;

(c) a statement that the merging cooperative elects to be merged into the surviving cooperative;

(d) the terms and conditions of the merger and the mode of carrying the same into effect, including the manner and basis of converting memberships in the merging cooperative or cooperatives into memberships in the surviving cooperative and the issuance of certificates of membership or other evidence of membership in respect of such converted memberships; and

(e) any provisions not inconsistent with this chapter considered necessary or advisable for the conduct of the business and affairs of the new telephone cooperative.

(2) The proposition for the merger of the merging cooperatives into the surviving cooperative and the proposed articles of merger approved by the board of directors of the respective telephone cooperatives, parties to the proposed merger, must then be submitted to a vote of the members of each such telephone cooperative at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed merger. The proposed merger and the proposed articles of merger must be considered approved upon the affirmative vote of not less than two-thirds of those members of each telephone cooperative present and voting thereon at such meeting.

(3) Upon such approval by the members of the respective telephone cooperatives, parties to the proposed merger, articles of merger in the form approved must be executed and acknowledged on behalf of each such cooperative by the director carrying out the duties generally of the president or vice president, and its seal must be affixed thereto and attested by the director carrying out the duties of secretary. The director carrying out the duties of president or vice president of each telephone cooperative executing such articles of merger shall also make and annex thereto an affidavit stating that the provisions of this section were complied with by such telephone cooperative. The articles of merger and affidavits must be submitted to the Secretary of State for filing as provided in this chapter.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-640. Effect of consolidation or merger.

The effect of consolidation or merger is as follows:

(1) The several telephone cooperatives, parties to the consolidation or merger, are a single cooperative which, in the case of a consolidation, is the new telephone cooperative provided for in the articles of consolidation and, in the case of a merger, is that telephone cooperative designated in the articles of merger as the surviving cooperative, and the separate existence of all cooperatives, parties to the consolidation or merger, except the new or surviving cooperative, ceases.

(2) The new or surviving telephone cooperative has all the rights, privileges, immunities, and powers and is subject to all the duties and liabilities of a telephone cooperative organized under the provisions of this chapter and possesses all the rights, privileges, immunities, and franchises of a public, as well as of a private nature, and all property, real and personal, applications for membership, all debts due on whatever account, and all other choses in action of each of the consolidating or merging cooperatives, and, furthermore, all and every interest of, or belonging or due to, each of the cooperatives so consolidated or merged must be taken and considered to be transferred to and vested in such new or surviving cooperative without further act or deed; and the title to any real estate or any interest therein under the laws of this State vested in any such cooperative shall not revert or be in any way impaired by reason of such consolidation or merger;

(3) The new or surviving telephone cooperative thenceforth is responsible and liable for all of the liabilities and obligations of each of the telephone cooperatives so consolidated or merged and any claim existing or action or proceeding pending by or against any of such cooperatives may be prosecuted as if such consolidation or merger had not taken place, but such new or surviving cooperative may be substituted in its place;

(4) Neither the rights of creditors nor any liens upon the property of any of such telephone cooperatives are impaired by such consolidation or merger; and

(5) In the case of a consolidation the articles of consolidation must be considered to be the articles of incorporation of the new telephone cooperative, and in the case of a merger the articles of incorporation of the surviving telephone cooperative must be considered to be amended to the extent, if any, that changes therein are provided for in the articles of merger.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-650. Merger of telephone cooperative into different corporation.

Any telephone cooperative may merge into a corporation which is not another telephone cooperative by complying with the following requirements:

(1) The proposition for the merger of the telephone cooperative into the corporation and proposed articles of merger to give effect thereto must be first approved by the board of directors of the cooperative. The proposed articles of merger shall recite in the caption that they are executed pursuant to this chapter and shall state:

(a) the name of the telephone cooperative, the address of its principal office, and the date of the filing of the articles of incorporation in the Office of the Secretary of State;

(b) the name of the corporation and the address of its principal office;

(c) a statement that the telephone cooperative elects to be merged into the corporation;

(d) the terms and conditions of the merger and the mode of carrying the same into effect, including the manner and basis of converting memberships in the telephone cooperative into shares of stock in the corporation; and

(e) any provisions not inconsistent with this chapter considered necessary or advisable for the conduct of the business and affairs of the new corporation.

(2) The proposition for the merger and the proposed articles of merger approved by the board of directors of the telephone cooperative must then be submitted to a vote of the members of such telephone cooperative at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed merger. The proposed merger and the proposed articles of merger must be considered approved upon the affirmative vote of not less than two-thirds of the members of the telephone cooperative.

(3) Upon such approval by the members of the telephone cooperative, articles of merger in the form approved must be executed and acknowledged on behalf of the cooperative by the director carrying out the duties generally of the president or vice president, and its seal must be affixed thereto and attested by the director carrying out the duties of secretary. The director carrying out the duties of the president or vice president of the telephone cooperative executing such articles of merger shall also make and annex thereto an affidavit stating that the provisions of this section were complied with by such telephone cooperative. The articles of merger and affidavits must be submitted to the Secretary of State for filing as provided in this chapter.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-700. Dissolution of telephone cooperative prior to commencement of business.

A telephone cooperative which has not commenced business may dissolve voluntarily by delivering to the Secretary of State articles of dissolution, executed and acknowledged on behalf of the telephone cooperative by a majority of the incorporators, and shall state:

(1) the name of the telephone cooperative;

(2) the address of its principal office;

(3) the date of its incorporation;

(4) that the telephone cooperative has not commenced any business;

(5) that the amount, if any, actually paid in on account of membership fees, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto and that all easements have been released to the grantors;

(6) that no debt of the telephone cooperative remains unpaid; and

(7) that a majority of the incorporators elect that the telephone cooperative be dissolved.

The articles of dissolution must be submitted to the Secretary of State for filing as provided in this chapter.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-710. Dissolution of telephone cooperative which has commenced business.

A telephone cooperative which has commenced business may dissolve voluntarily and wind up its affairs in the manner provided in this article.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-720. Recommendation of dissolution; membership vote; meeting; notice.

Two-thirds of the membership of the board of directors shall first recommend to the membership that the telephone cooperative be dissolved. The proposition that the telephone cooperative be dissolved must be submitted to the membership of the telephone cooperative for a vote at a special meeting of the membership called only for this purpose. The notice for the meeting at which a proposal to dissolve the telephone cooperative is considered shall set forth:

(1) a detailed proposition for dissolution;

(2) the plan for sale and distribution of assets;

(3) the plan for continuance of service; and

(4) the time and location of the meeting.

The proposed voluntary dissolution is approved upon affirmative vote of not less than two-thirds of the members of the telephone cooperative.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-730. Certificate of election to dissolve.

Upon such approval a certificate of election to dissolve, in this article designated the "certificate", must be executed and acknowledged on behalf of the cooperative by the director carrying out the duties generally of the president or vice president, and its corporate seal must be affixed thereto and attested by the director carrying out the duties of secretary. The certificate shall state:

(1) the name of the telephone cooperative;

(2) the address of its principal office;

(3) the names and addresses of its directors; and

(4) the total number of members of the telephone cooperative and the number of members who voted for and against the voluntary dissolution of the telephone cooperative.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-740. Filing of certificate and affidavit.

Such certificate and affidavit must be submitted to the Secretary of State for filing as provided in this chapter and thereupon the telephone cooperative shall cease to carry on its business except insofar as may be necessary for the winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed by the Secretary of State.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-750. Notice of winding up proceedings.

After the filing of the certificate and affidavit by the Secretary of State, the board of directors shall immediately cause notice of the winding up proceedings to be mailed to each known creditor and claimant and to be published once a week for two successive weeks in a newspaper of general circulation in the county in which the principal office of the telephone cooperative is located.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-760. Directors' powers to settle affairs.

The board of directors has full power to wind up and settle the affairs of the telephone cooperative, convey and dispose of its property and assets, pay, satisfy, and discharge its debts, obligations, and liabilities, and do all other things required to liquidate its business and affairs and, after paying or adequately providing for the payment of all its debts, obligations, and liabilities, shall distribute the remainder of its property and assets among its members in proportion to the aggregate patronage of each such member during the seven years next preceding the date of such filing of the certificate or, if the telephone cooperative was not in existence for such period, during the period of its existence.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-770. Execution of articles of dissolution.

When all debts, liabilities, and obligations of the telephone cooperative have been paid and discharged or adequate provisions have been made therefor, and all the remaining property and assets of the telephone cooperative have been distributed to the members pursuant to the provisions of Section 33-46-460, the board of directors shall authorize the execution of articles of dissolution, which must thereupon be executed and acknowledged on behalf of the cooperative by the director carrying out the duties generally of the president or vice president, and its corporate seal must be affixed thereto and attested by the director carrying out the duties of secretary. The articles of dissolution shall recite in the caption that they are executed pursuant to this chapter and shall state:

(1) the name of the telephone cooperative;

(2) the address of the principal office of the telephone cooperative;

(3) that the telephone cooperative has theretofore delivered to the Secretary of State a certificate of election to dissolve and the date on which the certificate was filed by the Secretary of State in the records of his office;

(4) that all debts, obligations, and liabilities of the telephone cooperative have been paid and discharged or that adequate provisions have been made therefor;

(5) that all the remaining property and assets of the telephone cooperative have been distributed among the members in accordance with the provisions of Section 33-46-460; and

(6) that there are no actions or suits pending against the telephone cooperative.

The director executing the articles of dissolution shall also make and annex thereto an affidavit stating that the provisions of this article have been complied with. The articles of dissolution and affidavit accompanied by proof of the publication required in Section 33-46-750 must be submitted to the Secretary of State for filing as provided in this chapter.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-800. Conversion of existing corporation into telephone cooperative.

Any corporation organized under the laws of the State of South Carolina for the purpose of providing communications and informational services in rural areas pursuant to Title 33, Chapter 45 may be converted into a telephone cooperative and become subject to this chapter with the same effect as if originally organized under this chapter by complying with the requirements of this article.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-810. Proposed articles of conversion; contents; approval.

The proposition for the conversion of such corporation into a telephone cooperative and the proposed articles of conversion to give effect thereto must be first approved by the board of directors of such corporation. The proposed articles of conversion shall recite in the caption that they are executed pursuant to this chapter and shall state:

(1) the name of the corporation before its conversion into a telephone cooperative;

(2) the address of the principal office of such corporation;

(3) the date of the filing of the articles of incorporation of such corporation in the Office of the Secretary of State;

(4) the statute or statutes under which such corporation was organized;

(5) the name assumed by such corporation;

(6) a statement that such corporation elects to become a telephone cooperative nonprofit membership corporation subject to this chapter;

(7) the manner and basis of converting memberships or shares of stock in such corporation into memberships in the telephone cooperative after completion of the conversion; and

(8) any provision not inconsistent with this chapter considered necessary or advisable for the conduct of the business and affairs of such telephone cooperative.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-820. Vote of members on proposed articles of conversion.

The proposition for the conversion of the corporation into a telephone cooperative and the proposed articles of conversion approved by the board of directors of such corporation must then be submitted to a vote of the members or shareholders, as the case may be, of such corporation at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed conversion. The proposition for the conversion of such corporation into a telephone cooperative and the proposed articles of conversion, with amendments thereto as the members or shareholders of such corporation shall choose to make, must be considered approved upon approval by the board of directors or the affirmative majority vote of those members of such corporation present and voting thereon at such meeting or, if such corporation is a stock corporation, upon the affirmative vote of the holders of a majority of the shares of such corporation represented at such meeting.

HISTORY: 1994 Act No. 392, Section 1.



SECTION 33-46-830. Approved articles of conversion; execution.

Upon such approval by the members or shareholders of such corporation, the articles of conversion in the form approved by the board of directors must be executed and acknowledged on behalf of such corporation by the director carrying out the duties generally of the president or vice president, and its corporate seal must be affixed thereto and attested by the director carrying out the duties of secretary. The director executing such articles of conversion on behalf of such corporation shall also make and annex thereto an affidavit stating that the provisions of this article with respect to the approval of its directors and its members or shareholders of the proposition for the conversion of such corporation into a telephone cooperative and such articles of conversion were complied with. Such articles of conversion and affidavit must be submitted to the Secretary of State for filing as provided in this chapter.

HISTORY: 1994 Act No. 392, Section 1.






CHAPTER 47 - MARKETING COOPERATIVE ASSOCIATIONS

SECTION 33-47-10. Short title.

This chapter shall be referred to as the "Cooperative Marketing Act."

HISTORY: 1962 Code Section 12-901; 1952 Code Section 12-901; 1942 Code Section 6500; 1932 Code Section 6500; Civ. C. '22 Section 3404; 1921 (32) 339.



SECTION 33-47-20. Definitions.

As used in this chapter:

(1) The term "agricultural products" shall include horticultural, viticultural, forestry, dairy, livestock, poultry, bee and any other farm products;

(2) The term "member" shall include actual members of associations without capital stock and holders of common stock in associations organized with capital stock; and

(3) The term "association" means any corporation organized under this chapter.

Associations organized hereunder shall be deemed nonprofit, inasmuch as they are not organized to make profit for themselves, as such, or for their members, as such, but only for their members as producers.

HISTORY: 1962 Code Section 12-902; 1952 Code Section 12-902; 1942 Code Section 6500; 1932 Code Section 6500; Civ. C. '22 Section 3404; 1921 (32) 339.



SECTION 33-47-30. Declaration of purpose.

In order to promote, foster and encourage the intelligent and orderly marketing of agricultural products through cooperating, to eliminate speculation and waste, to make the distribution of agricultural products as direct as can be efficiently done between producer and consumer and to stabilize the marketing problems of agricultural products this chapter is enacted.

HISTORY: 1962 Code Section 12-903; 1952 Code Section 12-903; 1942 Code Section 6499; 1932 Code Section 6499; Civ. C. '22 Section 3403; 1921 (32) 339.



SECTION 33-47-40. Applicability of general corporation laws.

The provisions of the general corporation laws of this State, and all powers and rights thereunder, shall apply to and be conferred upon the associations organized hereunder, except when such provisions are in conflict with, or inconsistent with, the express provisions of this chapter.

HISTORY: 1962 Code Section 12-904; 1952 Code Section 12-904; 1942 Code Section 6525; 1932 Code Section 6525; Civ. C. '22 Section 3429; 1921 (32) 339.



SECTION 33-47-50. Associations not deemed illegal combinations in restraint of trade.

No association organized hereunder shall be deemed to be a combination in restraint of trade or an illegal monopoly or an attempt to lessen competition or fix prices arbitrarily. Nor shall the marketing contracts or agreements between the association and its members or any agreement authorized in this chapter be considered illegal or in restraint of trade.

HISTORY: 1962 Code Section 12-905; 1952 Code Section 12-905; 1942 Code Section 6523; 1932 Code Section 6523; Civ. C. '22 Section 3427; 1921 (32) 339.



SECTION 33-47-60. Marketing information available from Clemson University.

Every group of persons contemplating the organization of an association under this chapter is urged to communicate with the director of the extension service of Clemson University who will inform it of whatever a survey of the marketing conditions affecting the commodities to be handled by the proposed association indicates regarding probable success.

HISTORY: 1962 Code Section 12-906; 1952 Code Section 12-906; 1942 Code Section 6503; 1932 Code Section 6503; Civ. C. '22 Section 3407; 1921 (32) 339.



SECTION 33-47-70. Organization of association.

Five or more persons engaged in the production of agricultural products may form a nonprofit cooperative association with or without capital stock under the provisions of this chapter.

HISTORY: 1962 Code Section 12-907; 1952 Code Section 12-907; 1942 Code Section 6501; 1932 Code Section 6501; Civ. C. '22 Section 3405; 1921 (32) 339.



SECTION 33-47-80. Purposes for which associations may be formed.

An association may be organized to engage in any activity in connection with:

(1) The producing, marketing or selling of the agricultural products of its members;

(2) The harvesting, preserving, drying, processing, canning, packing, storing, handling, shipping or utilization thereof;

(3) The manufacturing or marketing of the by-products thereof;

(4) The manufacturing, selling or supplying to its members of machinery, equipment or supplies;

(5) The financing of the above-enumerated activities; or

(6) More than one of the activities specified herein.

HISTORY: 1962 Code Section 12-908; 1952 Code Section 12-908; 1942 Code Section 6502; 1932 Code Section 6502; Civ. C. '22 Section 3406; 1921 (32) 339; 1934 (38) 1497.



SECTION 33-47-90. Adoption of chapter by corporations or associations already formed.

Any corporation or association organized under previously existing statutes may by a majority vote of its stockholders or members be brought under the provisions of this chapter by limiting its membership and adopting the other restrictions as provided herein. It shall make out in duplicate a statement signed and sworn to by its directors, upon forms supplied by the Secretary of State, to the effect that the corporation or association has by a majority vote of its stockholders or members decided to accept the benefits and be bound by the provisions of this chapter. Articles of incorporation shall be filed as required in Sections 33-47-210 and 33-47-220, except that they shall be signed by the members of the board of directors. The filing fee shall be two and one-half dollars.

HISTORY: 1962 Code Section 12-909; 1952 Code Section 12-909; 1942 Code Section 6521; 1932 Code Section 6521; Civ. C. '22 Section 3425; 1921 (32) 339.



SECTION 33-47-100. Participation of associations in other associations.

An association may organize, form, operate, own, control, have an interest in, own stock of or be a member of any other corporation with or without capital stock and engaged in preserving, drying, processing, canning, storing, handling, shipping, utilizing, manufacturing, marketing or selling the agricultural products handled by the association, or the by-products thereof.

HISTORY: 1962 Code Section 12-910; 1952 Code Section 12-910; 1942 Code Section 6519; 1932 Code Section 6519; Civ. C. '22 Section 3423; 1921 (32) 339.



SECTION 33-47-110. Annual reports.

Each association formed under this chapter shall prepare and make out an annual report on forms furnished by the director of the State extension service of Clemson University containing:

(1) The name of the association;

(2) Its principal place of business; and

(3) A general statement of its business operations during the fiscal year, showing

(a) the amount of capital stock paid up and the number of stockholders, if a stock association, or the number of members and amount of membership fees received, if a nonstock association,

(b) the total expenses of operations,

(c) the amount of its indebtedness or liability and

(d) its balance sheets.

HISTORY: 1962 Code Section 12-911; 1952 Code Section 12-911; 1942 Code Section 6517; 1932 Code Section 6517; Civ. C. '22 Section 3421; 1921 (32) 339.



SECTION 33-47-120. Annual license fee; exemption from franchise and license tax.

Each association organized hereunder and all production credit associations organized under the act of Congress known as the Farm Credit Act of 1933 shall pay an annual license fee of ten dollars but shall be exempt from all franchise or license taxes.

HISTORY: 1962 Code Section 12-912; 1952 Code Section 12-912; 1942 Code Section 6526; 1932 Code Section 6526; Civ. C. '22 Section 3430; 1921 (32) 339; 1967 (55) 650.



SECTION 33-47-210. Articles of incorporation.

Each association formed under this chapter must prepare and file articles of incorporation setting forth:

(1) The name of the association;

(2) The purpose for which it is formed;

(3) The place where its principal business will be transacted;

(4) The term for which it is to exist, not exceeding fifty years;

(5) The names and addresses of those (not less than five) who are to serve as directors for the first term or until the election of their successors;

(6) If organized without capital stock, whether the property rights and interest of each member shall be equal or unequal and, if unequal, the general rule or rules applicable to all members by which the property rights and interests, respectively, of each member may and shall be determined and fixed; and

(7) If organized with capital stock, the amount of such stock and the number of shares into which it is divided and the par value thereof. If the capital stock be divided into preferred and common stock the articles of incorporation must contain a statement of the number of shares of stock to which preference is granted and the number of shares of stock to which no preference is granted and the nature and extent of the preference and privileges granted to each.

In addition to the foregoing the articles of incorporation may contain any provisions consistent with law with respect to the corporation's management, regulation, government, financing, indebtedness, membership, establishment of voting districts and election of delegates for representative purposes, the issuance, retirement and transfer of its stock, if formed with capital stock, the way or manner in which the association shall operate with respect to its members, officers or directors or any other provisions relating to its affairs.

HISTORY: 1962 Code Section 12-921; 1952 Code Section 12-921; 1942 Code Section 6506; 1932 Code Section 6506; Civ. C. '22 Section 3410; 1921 (32) 339; 1935 (39) 163.



SECTION 33-47-220. Execution and filing of articles; effect thereof.

The articles must be subscribed by the incorporators and acknowledged by one of them before an officer authorized by the law of this State to take and certify acknowledgments of deeds and conveyances and shall be filed in accordance with the provisions of the general corporation law of this State. When so filed they shall be received in all of the courts of this State and other places as prima facie evidence of the facts contained therein and of the due incorporation of such association. A certified copy of the articles of incorporation shall also be filed with the director of the State extension service of Clemson University.

HISTORY: 1962 Code Section 12-922; 1952 Code Section 12-922; 1942 Code Section 6506; 1932 Code Section 6506; Civ. C. '22 Section 3410; 1921 (32) 339; 1935 (39) 163.



SECTION 33-47-230. Powers of association.

Each association incorporated under this chapter shall, in addition to the powers conferred on all private corporations by Section 33-3-102, have the following powers:

(1) To engage in any activity in connection with

(a) the producing, marketing, selling, harvesting, preserving, drying, processing, canning, packing, storing, handling or utilization of any agricultural products produced or delivered to it by its members,

(b) the manufacturing or marketing of the by-products thereof,

(c) the purchase, hiring or use by its members of supplies, machinery or equipment,

(d) the financing of any such activities or

(e) more than one of the activities specified in this section;

(2) To borrow money and to make advances to members;

(3) To act as agent or representative of any member in any of the above-mentioned activities;

(4) To purchase or otherwise acquire and to hold, own and exercise all rights of ownership in and to sell, transfer or pledge shares of the capital stock or bonds of any corporation or association engaged in any related activity or in the handling or marketing of any of the products handled by the association;

(5) To establish reserves and to invest the funds thereof in bonds or such other property as may be provided in the bylaws;

(6) To buy, hold and exercise all privileges of ownership over such real or personal property as may be necessary or convenient for the conduct and operation of any of the business of the association or incidental thereto; and

(7) To do each and everything necessary, suitable or proper for the accomplishment of any of the purposes or the attainment of any of the objects herein enumerated or conducive to or expedient for the interest or benefit of the association and to contract accordingly; to exercise and possess all powers, rights and privileges necessary or incidental to the purposes for which the association is organized or to the activities in which it is engaged and any other rights, powers and privileges granted by the laws of this State to ordinary corporations, except such as are inconsistent with the express provisions of this chapter; and to do any such thing anywhere.

HISTORY: 1962 Code Section 12-923; 1952 Code Section 12-923; 1942 Code Section 6504; 1932 Code Section 6504; Civ. C. '22 Section 3408; 1921 (32) 339; 1934 (38) 1497; 1935 (39) 163.



SECTION 33-47-240. Amendment of articles of incorporation.

The articles of incorporation may be altered or amended at any regular meeting or at any special meeting called for that purpose. An amendment must first be approved by two thirds of the directors and then adopted by a vote representing a majority of a quorum of the members attending a meeting prior to which notice of the proposed amendment shall have been given. Amendments to the articles of incorporation when so adopted shall be filed in accordance with the provisions of the general corporation law of this State.

HISTORY: 1962 Code Section 12-924; 1952 Code Section 12-924; 1942 Code Section 6507; 1932 Code Section 6507; Civ. C. '22 Section 3411; 1921 (32) 339; 1935 (39) 163.



SECTION 33-47-250. Amendments requiring approval of three fourths of members.

The provisions of the articles of incorporation inserted therein pursuant to item (6) of Section 33-47-210 shall not be altered, amended or repealed except by the written consent or vote of three fourths of the members.

HISTORY: 1962 Code Section 12-925; 1952 Code Section 12-925; 1942 Code Section 6506; 1932 Code Section 6506; Civ. C. '22 Section 3410; 1921 (32) 339; 1935 (39) 163.



SECTION 33-47-260. Fees.

For filing articles of incorporation an association organized hereunder shall pay ten dollars, and for filing an amendment to such articles, two dollars and fifty cents.

HISTORY: 1962 Code Section 12-926; 1952 Code Section 12-926; 1942 Code Section 6527; 1932 Code Section 6527; Civ. C. '22 Section 3431; 1921 (32) 339.



SECTION 33-47-410. Membership.

Under the terms and conditions prescribed in its bylaws an association may admit as members or issue common stock only to persons engaged in the production of the agricultural products to be handled by or through the association, including the lessees and tenants of land used for the production of such products and any lessors and landlords who receive as rent part of the crop raised on the leased premises.

HISTORY: 1962 Code Section 12-931; 1952 Code Section 12-931; 1942 Code Section 6505; 1932 Code Section 6505;



SECTION 33-47-420. Associations as members.

One association organized hereunder may become a member or stockholder of any other association or associations organized hereunder.

HISTORY: 1962 Code Section 12-932; 1952 Code Section 12-932; 1942 Code Section 6505; 1932 Code Section 6505; Civ. C. '22 Section 3409; 1921 (32) 339.



SECTION 33-47-430. Certificate of membership.

When a member of an association established without capital stock has paid his membership fee in full he shall receive a certificate of membership.

HISTORY: 1962 Code Section 12-933; 1952 Code Section 12-933; 1942 Code Section 6512; 1932 Code Section 6512; Civ. C. '22 Section 3416; 1921 (32) 339; 1935 (39) 205.



SECTION 33-47-440. Admission of new members.

The association may admit new members who shall be entitled to share in the property of the association with the old members, in accordance with such general rule or rules as may be prescribed in the articles of incorporation.

HISTORY: 1962 Code Section 12-934; 1952 Code Section 12-934; 1942 Code Section 6506; 1932 Code Section 6506; Civ. C. '22 Section 3410; 1921 (32) 339; 1935 (39) 163.



SECTION 33-47-450. Representation of members other than natural persons.

If a member of a nonstock association be other than a natural person, such member may be represented by an individual, associate, officer or member thereof duly authorized in writing.

HISTORY: 1962 Code Section 12-935; 1952 Code Section 12-935; 1942 Code Section 6505; 1932 Code Section 6505; Civ. C. '22 Section 3409; 1921 (32) 339.



SECTION 33-47-460. Limitation on business with nonmembers.

No association organized under this chapter shall, during any fiscal year thereof, deal in or handle products, machinery, equipment and supplies and perform services for and on behalf of nonmembers to an amount greater in value than such as are dealt in, handled and performed by it for and on behalf of members during the same period.

HISTORY: 1962 Code Section 12-936; 1952 Code Section 12-936; 1942 Code Section 6504; 1932 Code Section 6504; Civ. C. '22 Section 3408; 1921 (32) 339; 1934 (38) 1497; 1935 (39) 163.



SECTION 33-47-470. Payment upon death, withdrawal or expulsion of member.

Upon the death, withdrawal or expulsion of a member, the board of directors of the association shall, within one year, cause to be paid such member of his estate one hundred percent of all amounts due him for any and all raw products which have been delivered by him to the association. All other amounts which might be due for capital stock, certificates of interest, reserves or on account of any other equity credits shall be payable in accordance with the charter or bylaws of the association.

HISTORY: 1962 Code Section 12-937; 1952 Code Section 12-937; 1942 Code Section 6508; 1932 Code Section 6508; Civ. C. '22 Section 3412; 1921 (32) 339; 1935 (39) 163; 1981 Act No. 58, Section 1.



SECTION 33-47-610. Issuance of stock.

No association shall issue stock to a member until it has been fully paid for. The promissory notes of the members may be accepted by the association as full or partial payment. The association shall hold the stock as security for the payment of the note, but such retention as security shall not affect the members' right to vote.

HISTORY: 1962 Code Section 12-941; 1952 Code Section 12-941; 1942 Code Section 6512; 1932 Code Section 6512; Civ. C. '22 Section 3416; 1921 (32) 339; 1935 (39) 205.



SECTION 33-47-620. Preferred stock.

Any association organized with stock under this chapter may issue preferred stock, with or without the right to vote. Such stock may be redeemable or retirable by the association on such term and conditions as may be provided for by the articles of incorporation and printed on the face of the certificate.

HISTORY: 1962 Code Section 12-942; 1952 Code Section 12-942; 1942 Code Section 6512; 1932 Code Section 6512; Civ. C. '22 Section 3416; 1921 (32) 339; 1935 (39) 205.



SECTION 33-47-630. Issuance of preferred stock for property purchased.

Whenever an association organized hereunder with preferred stock shall purchase any stock or any property, or any interest in any property, it may discharge the obligations so incurred, wholly or in part, by exchanging for the acquired interest shares of its preferred capital stock to an amount which at par value would equal the fair market value of the stock, property or interest so purchased, as determined by the board of directors. In that case the transfer to the association of the stock, property or interest purchased shall be equivalent to payment in cash for the shares of stock issued.

HISTORY: 1962 Code Section 12-943; 1952 Code Section 12-943; 1942 Code Section 6516; 1932 Code Section 6516; Civ. C. '22 Section 3420; 1921 (32) 339.



SECTION 33-47-640. Limitation on amount of stock held.

No stockholder of a cooperative association shall own more than one half of the issued common stock of the association. And an association, in its bylaws, may limit the amount of common stock which one member may own to any amount less than one twentieth of the issued common stock.

HISTORY: 1962 Code Section 12-944; 1952 Code Section 12-944; 1942 Code Section 6512; 1932 Code Section 6512; Civ. C. '22 Section 3416; 1921 (32) 339; 1935 (39) 205.



SECTION 33-47-650. Limitation on transfer of common stock.

The bylaws shall prohibit the transfer of the common stock of the association to persons not engaged in the production of the agricultural products handled by the association and such restrictions must be printed upon every certificate of stock subject thereto.

HISTORY: 1962 Code Section 12-945; 1952 Code Section 12-945; 1942 Code Section 6512; 1932 Code Section 6512; Civ. C. '22 Section 3416; 1921 (32) 339; 1935 (39) 205.



SECTION 33-47-660. Purchase of its common stock by association.

The association may, at any time, except when the debts of the association exceed fifty per cent of the assets thereof, buy in or purchase its common stock at the book value thereof as conclusively determined by the board of directors and pay for it in cash within one year thereafter.

HISTORY: 1962 Code Section 12-946; 1952 Code Section 12-946; 1942 Code Section 6512; 1932 Code Section 6512; Civ. C. '22 Section 3416; 1921 (32) 339; 1935 (39) 205.



SECTION 33-47-670. Stockholder's liability.

Except for debts lawfully contracted between him and the association no member shall be liable for the debts of the association to an amount exceeding the sum remaining unpaid on his membership fee or his subscription to the capital stock, including any unpaid balance on any promissory notes given in payment thereof.

HISTORY: 1962 Code Section 12-947; 1952 Code Section 12-947; 1942 Code Section 6512; 1932 Code Section 6512; Civ. C. '22 Section 3416; 1921 (32) 339; 1935 (39) 205.



SECTION 33-47-810. Bylaws.

Each association incorporated under this chapter must, within thirty days after its incorporation, adopt for its government and management a code of bylaws, not inconsistent with the powers granted by this chapter. A majority vote of a quorum of the members or stockholders attending a meeting, prior to which notice of the proposed bylaw or bylaws shall have been given, is sufficient to adopt or amend the bylaws. Each association under its bylaws may also provide for any or all of the following matters:

(1) The time, place and manner of calling and conducting its meetings;

(2) The number of stockholders or members constituting a quorum;

(3) The rights of members or stockholders to vote by proxy or by mail or both and the conditions, manner, form and effects of such votes;

(4) The number of directors constituting a quorum;

(5) The qualifications, compensation, duties and terms of office of directors and officers, the time of their election and the mode and manner of giving notice thereof;

(6) Penalties for violation of the bylaws;

(7) The amount of entrance, organization and membership fees, if any, the manner and method of collection of the same and the purposes for which they may be used;

(8) The amount which each member or stockholder shall be required to pay annually or from time to time, if at all, to carry on the business of the association;

(9) The charge, if any, to be paid by each member or stockholder for services rendered by the association to him, the time of payment and the manner of collection;

(10) The marketing contract between the association and its members or stockholders which every member or stockholder may be required to sign;

(11) The number and qualification of members or stockholders of the association and the conditions precedent to membership or ownership of common stock;

(12) The method, time and manner of permitting members to withdraw or the holders of common stock to transfer their stock;

(13) The manner of assignment and transfer of the interest of members and of the shares of common stock and the conditions upon which and time when membership of any member shall cease;

(14) The automatic suspension of the rights of a member when he ceases to be eligible for membership in the association and the mode, manner and effect of the expulsion of a member; and

(15) The manner of determining the value of a member's interest and provision for its purchase by the association upon the death or withdrawal of a member or stockholder or upon the expulsion of a member or forfeiture of his membership or, at the option of the association, by conclusive appraisal by the board of directors.

HISTORY: 1962 Code Section 12-951; 1952 Code Section 12-951; 1942 Code Section 6508; 1932 Code Section 6508; Civ. C. '22 Section 3412; 1921 (32) 339; 1935 (39) 163.



SECTION 33-47-820. Meetings of association.

In its bylaws each association shall provide for one or more regular meetings annually. The board of directors shall have the right to call a special meeting at any time and ten per cent of the members or stockholders may file a petition stating the specific business to be brought before the association and demand a special meeting at any time. Such meeting must thereupon be called by the directors. Notice of all meetings, together with a statement of the purposes thereof, shall be mailed to each member at least ten days prior to the meeting. But the bylaws may require instead that such notice may be given by publication in a newspaper of general circulation published at the principal place of business of the association.

HISTORY: 1962 Code Section 12-952; 1952 Code Section 12-952; 1942 Code Section 6509; 1932 Code Section 6509; Civ. C. '22 Section 3413; 1921 (32) 339.



SECTION 33-47-830. Matters which must be referred to members.

Upon demand of one third of the entire board of directors any matter that has been approved or passed by the board must be referred to the entire membership or the stockholders for decision at the next special or regular meeting. A special meeting may be called for this purpose.

HISTORY: 1962 Code Section 12-953; 1952 Code Section 12-953; 1942 Code Section 6514; 1932 Code Section 6514; Civ. C. '22 Section 3418; 1921 (32) 339.



SECTION 33-47-840. Voting.

There shall be three methods of voting, each organization determining and stating in its bylaws which one of the methods of voting outlined herein shall be used. First, each owner of common stock may be allowed to vote his holdings of common stock, provided, however, that he shall not have a vote exceeding that which corresponds to twenty per cent of the total stock issued and outstanding by the organization; or second, any cooperative association may allow its members to vote according to their volume of business in proportion to the total volume transacted by each member through or with the organization during the fiscal year immediately preceding the annual or special meeting at which the vote shall be taken and each organization may determine the unit of volume which shall be used as a basis of computing the votes, such volume to be calculated as a basis of voting by units or value which each organization may determine in its bylaws; or, third, each member or common stockholder may be entitled to one vote.

HISTORY: 1962 Code Section 12-954; 1952 Code Section 12-954; 1942 Code Section 6512; 1932 Code Section 6512; Civ. C. '22 Section 3416; 1921 (32) 339; 1935 (39) 205.



SECTION 33-47-910. Directors.

The affairs of the association shall be managed by a board of not less than five directors elected by the members or stockholders from their own number. The bylaws may provide that the territory in which the association has members shall be divided into districts and that the directors shall be elected according to such districts. In such a case the bylaws shall specify the number of directors to be elected by each district and the manner and method of reapportioning the directors and of redistricting the territory covered by the association. The bylaws may provide that primary elections should be held in each district to elect the directors apportioned to such districts and that the result of all such primary elections must be ratified by the next meeting of the association. The bylaws may provide that one or more directors may be appointed by the director of the extension service of Clemson University. The director or directors so appointed need not be members or stockholders of the association but shall have the same powers and rights as other directors.

HISTORY: 1962 Code Section 12-961; 1952 Code Section 12-961; 1942 Code Section 6510; 1932 Code Section 6510; Civ. C. '22 Section 3414; 1921 (32) 339.



SECTION 33-47-920. Vacancies on board of directors.

When a vacancy on the board of directors occurs, other than by expiration of term, the remaining members of the board by a majority vote shall fill the vacancy unless the bylaws provide for an election of directors by districts. In such a case the board of directors shall immediately call a special meeting of the members or stockholders in that district to fill the vacancy.

HISTORY: 1962 Code Section 12-962; 1952 Code Section 12-962; 1942 Code Section 6510; 1932 Code Section 6510; Civ. C. '22 Section 3414; 1921 (32) 339.



SECTION 33-47-930. Remuneration; contracts with association.

An association may provide a fair remuneration for the time actually spent by its officers and directors in its service. No director during the term of his office shall be a party to a contract for profit with the association differing in any way from the business relations accorded regular members or holders of common stock of the association or to any other kind of contract differing from terms generally current in that district.

HISTORY: 1962 Code Section 12-963; 1952 Code Section 12-963; 1942 Code Section 6510; 1932 Code Section 6510; Civ. C. '22 Section 3414; 1921 (32) 339.



SECTION 33-47-940. Officers.

The directors shall elect from their number a president and one or more vice-presidents. They shall also elect a secretary and treasurer who need not be directors and they may combine the two latter officers and designate the combined office as secretary-treasurer. The treasurer, who shall be a bonded official, may be a bank or any depository and as such shall not be considered as an officer but as a function of the board of directors. In such case the secretary shall perform the usual accounting duties of the treasurer except that the funds shall be deposited only as authorized by the board of directors.

HISTORY: 1962 Code Section 12-964; 1952 Code Section 12-964; 1942 Code Section 6511; 1932 Code Section 6511; Civ. C. '22 Section 3415; 1921 (32) 339.



SECTION 33-47-950. Removal of officers or directors.

Any member may bring charges against an officer or director by filing them in writing with the secretary of the association, together with a petition signed by ten per cent of the members requesting the removal of the officer or director in question. The removal shall be voted upon at the next regular or special meeting of the association and, by vote of a majority of the members, the association may remove the officer or director and fill the vacancy. The director or officer against whom such charges have been brought shall be informed in writing of the charges previous to the meeting and shall have an opportunity at the meeting to be heard in person or by counsel and to present witnesses and the person bringing the charges against him shall have the same opportunity.

In case the bylaws provide for the election of directors by districts with primary elections in each district then the petition for removal of a director must be signed by twenty per cent of the members residing in the district from which he was elected. The board of directors shall call a special meeting of the members residing in that district to consider the removal of the director. By a vote of the majority of the members of that district the director in question may be removed from office.

HISTORY: 1962 Code Section 12-965; 1952 Code Section 12-965; 1942 Code Section 6513; 1932 Code Section 6513; Civ. C. '22 Section 3417; 1921 (32) 339.



SECTION 33-47-1110. Contracts for marketing products.

The association and its members may make and execute marketing contracts requiring the members to sell, for any period of time not over ten years, all or any specified part of their agricultural products or specified commodities exclusively to or through the association or any facilities to be created by the association. The contract may provide that the association may sell or resell the products of its members, with or without taking title thereto, and pay over to its members the resale price after deducting all necessary selling, overhead and other costs and expenses, including dividends on preferred stock, not exceeding eight per cent per annum, reserves for retiring the stock, if any, other proper reserves and dividends not exceeding eight per cent per annum upon common stock.

HISTORY: 1962 Code Section 12-971; 1952 Code Section 12-971; 1942 Code Section 6515; 1932 Code Section 6515; Civ. C. '22 Section 3419; 1921 (32) 339.



SECTION 33-47-1120. Damages for breach.

The bylaws and the marketing contract may fix, as liquidated damages, specific sums to be paid by the member or stockholder to the association upon the breach by him of any provision of the marketing contract regarding the sale or delivery or withholding of products and may further provide that the member will pay all costs, premiums for bonds, expenses and fees in case any action is brought upon the contract by the association. Any such provisions shall be valid and enforceable in the courts of this State.

HISTORY: 1962 Code Section 12-972; 1952 Code Section 12-972; 1942 Code Section 6515; 1932 Code Section 6515; Civ. C. '22 Section 3419; 1921 (32) 339.



SECTION 33-47-1130. Injunction and specific performance.

In the event of any such breach or threatened breach of such marketing contract by a member the association shall be entitled to an injunction to prevent the further breach of the contract and to a decree of specific performance thereof. Pending the adjudication of such an action and upon filing a verified complaint showing the breach or threatened breach and a sufficient bond, the association shall be entitled to a temporary restraining order and preliminary injunction against the member.

HISTORY: 1962 Code Section 12-973; 1952 Code Section 12-973; 1942 Code Section 6515; 1932 Code Section 6515; Civ. C. '22 Section 3419; 1921 (32) 339.



SECTION 33-47-1140. Contracts entered into with other associations.

Any association may, upon resolution adopted by its board of directors, enter into all necessary and proper contracts and agreements and make all necessary and proper stipulations, agreements, contracts and arrangements with any other cooperative corporation or association formed in this or in any other state for the cooperative and more economical carrying on of its business or any part thereof. Any two or more associations may, by agreement between them, unite in employing and using or may separately employ and use the same methods, means and agencies for carrying on and conducting their respective businesses.

HISTORY: 1962 Code Section 12-974; 1952 Code Section 12-974; 1942 Code Section 6520; 1932 Code Section 6520; Civ. C. '22 Section 3424; 1921 (32) 339.



SECTION 33-47-1150. Inducing members to violate contract or spreading false reports.

Any person who knowingly induces or attempts to induce, or any corporation whose officers or employees knowingly induce or attempt to induce, any member or stockholder of an association organized hereunder to breach his marketing contract with the association or who maliciously and knowingly spreads false reports about the finances or management thereof shall be guilty of a misdemeanor and subject to a fine of not less than one hundred dollars and not more than one thousand dollars for such offense and shall be liable to the association aggrieved in a civil suit in the penal sum of five hundred dollars for each such offense.

HISTORY: 1962 Code Section 12-975; 1952 Code Section 12-975; 1942 Code Section 6522; 1932 Code Section 6522; Civ. C. '22 Section 3426; Cr. C. '22 Section 288; 1921 (32) 339.






CHAPTER 49 - ELECTRIC COOPERATIVES

SECTION 33-49-10. Short title.

This chapter may be cited as the "Electric Cooperative Act".

HISTORY: 1962 Code Section 12-1001; 1952 Code Section 12-1001; 1942 Code Section 8555-91; 1939 (41) 240; 2004 Act No. 179, Section 1.



SECTION 33-49-20. Definitions.

In this chapter, unless the context otherwise requires:

(1) "person" includes any natural person, firm, association, corporation, business trust, partnership, federal agency, state or political subdivision or agency thereof, or any body politic;

(2) "member" means each incorporator of a cooperative and each person admitted to and retaining membership therein and shall include a husband and wife admitted to joint membership;

(3) "articles of incorporation" includes the articles of conversion of a converted corporation;

(4) "commission" means the South Carolina Public Service Commission;

(5) "corridor" means the area within 300 feet of an electric supplier's distribution lines as described in Act 432 of 1969.

Corporations organized under this chapter and corporations which become subject to this chapter in the manner provided herein are hereinafter referred to as "cooperatives".

HISTORY: 1962 Code Section 12-1002; 1952 Code Section 12-1002; 1942 Code Sections 8555-92, 8555-106, 8555-121; 1939 (41) 240; 1972 (57) 2757; 2004 Act No. 179, Section 2.



SECTION 33-49-30. Waiver of notice.

Whenever any notice is required to be given under the provisions of this chapter or under the provisions of the articles of incorporation or bylaws of a cooperative, a waiver thereof in writing signed by the persons entitled to such notice, whether before or after the time fixed for the giving of such notice, shall be deemed equivalent to such notice. If a person entitled to notice of a meeting shall attend such meeting, such attendance shall constitute a waiver of notice of the meeting, except in case the attendance is for the express purpose of objecting to the transaction of any business because the meeting shall not have been lawfully called or convened.

HISTORY: 1962 Code Section 12-1003; 1952 Code Section 12-1003; 1942 Code Section 8555-114; 1939 (41) 240.



SECTION 33-49-40. Acknowledgments.

No person who is authorized to take acknowledgments under the laws of this State shall be disqualified from taking acknowledgments of instruments executed in favor of a cooperative or to which it is a party by reason of being an officer, director or member of such cooperative.

HISTORY: 1962 Code Section 12-1004; 1952 Code Section 12-1004; 1942 Code Section 8555-115; 1939 (41) 240.



SECTION 33-49-50. Exemption from control of Public Service Commission.

Cooperatives and foreign corporations transacting business in this State pursuant to this chapter, except for the provisions of Sections 58-27-40, 58-27-610 through 58-27-670, 58-27-820, 58-27-840, 58-27-1210, 58-27-1270, 58-27-1280 and 58-27-210, shall be exempt from the jurisdiction and control of the Public Service Commission of this State.

HISTORY: 1962 Code Section 12-1005; 1952 Code Section 12-1005; 1942 Code Section 8555-119; 1939 (41) 240; 1969 (56) 740.



SECTION 33-49-60. Uniform Securities Act provisions are not applicable.

The provisions of Chapter 1 of Title 35 shall not apply to any note, bond or other evidence of indebtedness issued by any cooperative or foreign corporation transacting business in this State pursuant to this chapter, to the United States of America or any agency or instrumentality thereof or to any mortgage or deed of trust executed to secure the same. The provisions of said Title shall not apply to the issuance of membership certificates by any cooperative or any such foreign corporation.

HISTORY: 1962 Code Section 12-1006; 1952 Code Section 12-1006; 1942 Code Section 8555-120; 1939 (41) 240.



SECTION 33-49-70. Recording of mortgages; effect thereof.

Any mortgage, deed of trust or other instrument executed by a cooperative or foreign corporation transacting business in this State pursuant to this chapter which by its terms creates a lien upon real and personal property then owned or after-acquired and which is recorded as a mortgage of real property in any county in which such property is located or is to be located shall have the same force and effect as if the mortgage, deed of trust or other instrument were also recorded or filed in the proper office in such county as a mortgage of personal property. Recordation of any such mortgage, deed of trust or other instrument shall cause the lien thereof to attach to all after-acquired property of the mortgagor of the nature therein described as being mortgaged or pledged thereby immediately upon the acquisition thereof by the mortgagor and such lien shall be superior to all claims of creditors of the mortgagor and purchasers of such property and to all other liens, except liens of prior record, affecting such property.

HISTORY: 1962 Code Section 12-1008; 1952 Code Section 12-1008; 1942 Code Section 8555-113; 1939 (41) 240.



SECTION 33-49-80. Filing of papers by Secretary of State.

Articles of incorporation, amendment, consolidation, merger, conversion or dissolution and certificates of election to dissolve and affidavits of compliance, as the case may be, when executed and acknowledged and accompanied by such affidavits as may be required by the applicable provisions of this chapter shall be presented to the Secretary of State for filing in the records of his office. If the Secretary of State shall find that the articles presented conform to the requirements of this chapter, he shall, upon the payment of fees as in this chapter provided, file the articles so presented in the records of his office and upon such filing the incorporation, amendment, consolidation, merger, conversion or dissolution provided for therein shall be in effect.

HISTORY: 1962 Code Section 12-1009; 1952 Code Section 12-1009; 1942 Code Section 8555-109; 1939 (41) 240.



SECTION 33-49-90. Transmission and filing certified copies of articles in clerks' offices.

The Secretary of State immediately upon the filing in his office of any articles pursuant to this chapter shall transmit a certified copy thereof to the county clerk of the county in which the principal office of each cooperative or corporation affected by such incorporation, amendment, consolidation, merger, conversion or dissolution shall be located. Any such clerk, upon receipt of any such certified copy, shall file and index the same in the records of his office but the failure of the Secretary of State or of a clerk of a county to comply with the provisions of this section shall not invalidate such articles. In addition the Secretary of State shall forward to the clerk of court or register of mesne conveyance of any county in which such cooperative owns property affected a certified copy of any such document. The clerk of court or register of mesne conveyance shall file such document in an appropriate book or file to be provided for such purpose.

HISTORY: 1962 Code Section 12-1010; 1952 Code Section 12-1010; 1942 Code Section 8555-109; 1939 (41) 240.



SECTION 33-49-100. Fees.

The Secretary of State shall charge and collect for:

(1) Filing articles of incorporation, ten dollars;

(2) Filing articles of amendment, three dollars;

(3) Filing articles of consolidation or merger, five dollars;

(4) Filing articles of conversion, three dollars;

(5) Filing certificate of election to dissolve, three dollars;

(6) Filing articles of dissolution, five dollars; and

(7) Filing certificate of change of principal office, three dollars.

HISTORY: 1962 Code Section 12-1011; 1952 Code Section 12-1011; 1942 Code Section 8555-117; 1939 (41) 240.



SECTION 33-49-110. All papers shall be filed in quadruplicate.

All papers filed in the office of the Secretary of State pursuant to the provisions of this chapter shall be filed in quadruplicate.

HISTORY: 1962 Code Section 10-1012; 1952 Code Section 12-1012; 1942 Code Section 8555-117; 1939 (41) 240.



SECTION 33-49-120. Cooperatives and foreign corporations shall be subject to all taxes except income taxes.

Each cooperative and each foreign corporation transacting business in this State pursuant to this chapter, beginning with taxes to be assessed on December 31, 1969, shall be subject to and pay property taxes levied by the State, any county, municipality, school district or any other taxing subdivision, and shall be subject to and pay such other taxes as may be imposed by law, but shall be exempt from income taxes.

HISTORY: 1962 Code Section 12-1013; 1952 Code Section 12-1013; 1942 Code Section 8555-118; 1939 (41) 240; 1969 (56) 740.



SECTION 33-49-130. Construction of chapter.

This chapter shall be construed liberally. The enumeration of any object, purpose, power, manner, method or thing shall not be deemed to exclude like or similar objects, purposes, powers, manners, methods or things.

HISTORY: 1962 Code Section 12-1007; 1952 Code Section 12-1007; 1942 Code Section 8555-122; 1939 (41) 240.



SECTION 33-49-140. Certain rights and agreements not affected.

Nothing contained herein shall affect the service areas and agreements between suppliers, as they exist on the effective date of this act as referenced in Section 58-31-430. Further, nothing contained herein shall affect the powers or service rights of electric cooperatives as referenced in Section 58-27-620(6). Nothing contained herein shall authorize an electric supplier to replace another electric supplier's existing service, except as provided in Chapter 27 of Title 58.

HISTORY: 2004 Act No. 179, Section 3.



SECTION 33-49-210. Purpose of organization under this chapter.

Cooperative nonprofit membership corporations may be organized under this chapter for the purpose of supplying electric energy and promoting and extending the use thereof.

HISTORY: 1962 Code Section 12-1021; 1952 Code Section 12-1021; 1942 Code Section 8555-92; 1939 (41) 240; 2004 Act No. 179, Section 4.



SECTION 33-49-220. Organizers.

Five or more natural persons or two or more cooperatives may organize a cooperative in the manner hereinafter provided.

HISTORY: 1962 Code Section 12-1022; 1952 Code Section 12-1022; 1942 Code Section 8555-95; 1939 (41) 240.



SECTION 33-49-230. Articles of incorporation.

The articles of incorporation of a cooperative shall recite in the caption that they are executed pursuant to this chapter, shall be signed and acknowledged by each of the incorporators and shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The names and addresses of the incorporators;

(4) The names and addresses of the persons who shall constitute its first board of trustees; and

(5) Any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of its business and affairs.

Such articles of incorporation shall be submitted to the Secretary of State for filing as provided in this chapter.

It shall not be necessary to set forth in the articles of incorporation of a cooperative the purpose for which it is organized or any of the corporate powers vested in a cooperative under this chapter.

HISTORY: 1962 Code Section 12-1023; 1952 Code Section 12-1023; 1942 Code Section 8555-96; 1939 (41) 240.



SECTION 33-49-240. Name of cooperative.

The name of each cooperative shall include the words "electric" and "cooperative" and the abbreviation "Inc."; provided, however, such limitation shall not apply if, from an affidavit made by the president or vice-president of a cooperative and filed with the Secretary of State, it shall appear that the cooperative desires to transact business in another state and is precluded therefrom by reason of its name. The name of a cooperative shall distinguish it from any other corporation organized under the laws of or authorized to transact business in this State. The words "electric" and "cooperative" shall not both be used in the name of any corporation organized under the laws of or authorized to transact business in this State, except a cooperative or a corporation transacting business in this State pursuant to the provisions of this chapter.

HISTORY: 1962 Code Section 12-1024; 1952 Code Section 12-1024; 1942 Code Section 8555-94; 1939 (41) 240.



SECTION 33-49-250. Powers of cooperative.

In addition to the powers conferred on all private corporations by Section 33-3-102, a cooperative has power:

(1) to generate, manufacture, purchase, acquire, accumulate, and transmit electric energy and to distribute, sell, supply, and dispose of electric energy to its members, to governmental agencies and political subdivisions, and to other persons not in excess of ten percent of the number of its members; provided, however, that the foregoing members, governmental agencies, political subdivisions, other persons, or the premises to be served must be located in an area a cooperative is permitted to serve pursuant to Section 58-27-610 through Section 58-27-670 or by the provisions of this chapter. Subject to the provisions of Section 58-27-1360, the act of incorporating or annexing into a city or town an area in which the cooperative is serving constitutes the consent of the governing body of such city or town for the cooperative to continue serving all premises then being served by the cooperative and such cooperative is empowered to so serve. A cooperative shall not extend service to any premises initially requiring electric service after February 19, 2004 in any part of any city or town unless: (a) such premises is within the municipal limits of the city or town as those municipal limits existed on February 19, 2004 and either: (i) the cooperative was the principal supplier of electricity to the city or town or (ii) the cooperative had the legal right to serve such premises prior to February 19, 2004, and the cooperative is empowered to so serve unless the governing body of such city or town directs otherwise; or (b) such premises is located in an area annexed or incorporated after February 19, 2004 and is either: (i) within an area assigned to the cooperative by the commission pursuant to Act 432 of 1969, prior to annexation or incorporation, including corridors which lie within the boundaries of the cooperative's assigned territory, and the act of incorporating or annexing such area constitutes the consent of the governing body of such city or town for the cooperative to provide such service and the cooperative is empowered to so serve unless the governing body of the city or town directs otherwise; or (ii) within an area left unassigned by the commission prior to annexation or incorporation, including corridors which lie within the boundaries of the unassigned territory, and the act of incorporating or annexing such area constitutes the consent of the governing body of such city or town for the cooperative to provide such service and the cooperative is empowered to so serve unless the governing body of such city or town directs otherwise. However, a cooperative is not empowered to serve premises first requiring service after annexation into a city or town in which the city or town or a board of public works or a commission of public works provides electric service unless the governing body of the city or town grants its consent to such service by ordinance and the board or commission of public works, if any, authorizes such service by contract. Provided, further, that a cooperative is not empowered to furnish electrical service to any premises first requiring service in an area annexed by a municipality or incorporated after February 19, 2004 where such premises is located: (a) in an area assigned by the commission prior to annexation or incorporation to an electric supplier other than a cooperative or (b) in a corridor lying within the boundaries of an area assigned by the commission prior to annexation or incorporation to an electric supplier other than a cooperative. In the event of a violation of the provisions of this subsection, the municipality or any affected board of public works or commission of public works or any affected supplier of electricity may institute an action in the court of common pleas of the county in which the violation occurs to compel compliance with the provisions of this subsection;

(2) to make loans to persons to whom electric energy is or will be supplied by the cooperative for the purpose of, and otherwise to assist such person in, wiring their premises and installing therein electric and plumbing fixtures, appliances, apparatus, and equipment of any and all kinds and character and, in connection therewith, to purchase, acquire, lease, sell, distribute, install, and repair such electric and plumbing fixtures, appliances, apparatus, and equipment and to accept or otherwise acquire and to sell, assign, transfer, endorse, pledge, hypothecate, and otherwise dispose of notes, bonds, and other evidences of indebtedness and any and all types of security therefor;

(3) to make loans to persons to whom electric energy is or will be supplied by the cooperative for the purpose of, and otherwise to assist such persons in, constructing, maintaining, and operating electric refrigeration plants;

(4) to become a member in one or more other cooperatives or corporations or to own stock therein;

(5) to construct, purchase, take, receive, lease as lessee or otherwise acquire, to own, hold, use, equip, maintain, and operate and to sell, assign, transfer, convey, exchange, lease as lessor, mortgage, pledge, or otherwise dispose of or encumber electric transmission and distribution lines or systems, electric generating plants, electric refrigeration plants, lands, buildings, structures, dams, plants, and equipment, and any and all kinds and classes of real or personal property whatsoever which shall be deemed necessary, convenient, or appropriate to accomplish the purpose for which the cooperative is organized;

(6) to purchase or otherwise acquire, to own, hold, use, and exercise and to sell, assign, transfer, convey, mortgage, pledge, hypothecate, or otherwise dispose of or encumber franchises, rights, privileges, licenses, rights of way, and easements;

(7) to borrow money and otherwise contract indebtedness, to issue notes, bonds, and other evidences of indebtedness therefor and to secure the payment thereof by mortgage, pledge, deed of trust, or any other encumbrance upon any and all of its then owned or after-acquired real or personal property, assets, franchises, revenues, or income;

(8) to construct, maintain, and operate electric transmission and distribution lines along, upon, under, and across all public thoroughfares including, without limitation of the generality of the foregoing, all roads, highways, streets, alleys, bridges, and causeways and upon, under, and across all publicly-owned lands, subject, however, to the requirements in respect of the use of such thoroughfares and lands that are imposed by the respective authorities having jurisdiction thereof upon corporations constructing or operating electric transmission and distribution lines or systems;

(9) to exercise the power of eminent domain in the manner provided by the laws of this State for the exercise of that power by corporations constructing or operating electric transmission and distribution lines or systems;

(10) to conduct its business and exercise any or all of its powers within or without this State; and

(11) to do and perform any and all other acts and things and to have and exercise any and all other powers which may be necessary, convenient, or appropriate to accomplish the purpose for which the cooperative is organized.

HISTORY: 1962 Code Section 12-1025; 1952 Code Section 12-1025; 1942 Code Section 8555-93; 1939 (41) 240; 1963 (53) 495; 2004 Act No. 179, Section 5.



SECTION 33-49-255. Restrictions on interruption of electric service to residential customer for nonpayment of bill; exceptions.

(A) Except as provided in subsection (B) of this section, an electric cooperative must not interrupt electric service to any residential customer for nonpayment of a bill until twenty-five days have elapsed from the date of billing.

(B) An electric cooperative may interrupt electric service to a residential customer who has voluntarily enrolled in a prepay program if the prepay program allows the customer to monitor his consumption of electricity and his account balance on a daily basis and the balance of that customer's prepay account is zero, provided that the following conditions are met: (1) at the time the residential customer enrolls in the prepay program, the residential customer is informed and agrees that his electric service may be interrupted when the balance of his prepay account reaches zero; (2) electric service must not be interrupted before 10:00 a.m. on the next business day following an attempt by the electric cooperative to give the customer notice of the impending interruption by telephone or electronically; and (3) service must not be interrupted except during hours when the electric cooperative is accepting cash payments. For purposes of this subsection, a business day is any day in which the electric cooperative, or an agent, is accepting cash payments.

(C) Nothing contained herein shall be construed so as to relieve an electric cooperative of the requirements of Act 313 of 2006.

(D) Any person aggrieved by a violation of this section may petition the courts of this State for redress in accordance with applicable law and notwithstanding Section 58-27-210, the Public Service Commission shall have no jurisdiction over an electric cooperative by reason of this section.

HISTORY: 2010 Act No. 258, Section 4, eff June 11, 2010.



SECTION 33-49-260. Sale of assets.

(a) A sale (which term shall include a sale, lease, exchange or any other disposition of assets, except a mortgage of or other security interest in the assets) of all, or substantially all, the property and assets, with or without the goodwill, of a cooperative may be made upon such terms and conditions and for such consideration, which may consist in whole or in part of money or property, real or personal, including shares of any other corporation, domestic or foreign, as shall be authorized in the following manner:

(1) The board of trustees shall adopt a resolution recommending such sale, and directing the submission thereof to a vote at a meeting of members, which may be either an annual or a special meeting.

(2) Written or printed notice shall be given to each member of record entitled to vote at such meeting within the time and in the manner provided for the giving of notice of meetings of members, and, whether the meeting be an annual or a special meeting, shall state that the purpose, or one of the purposes, of the meeting is to consider the proposed sale.

(3) At such meeting the members may authorize such sale, and may fix, or may authorize the board of trustees to fix, any or all of the terms and conditions thereof and the consideration to be received by the cooperative therefor. Each member of the cooperative shall be entitled to vote thereon. Such authorization shall require the affirmative vote of at least two thirds of all the members of the cooperative.

(b) The articles of incorporation or bylaws of any cooperative may contain a provision prescribing for approval of any sale of assets a vote greater than, but in no event less than, that prescribed by subsection (a) of this section.

(c) After such authorization by a vote of the members, the board of trustees nevertheless, in its discretion, may abandon such sale of assets, subject to the rights of third parties under any contracts relating thereto, without further action or approval by members.

HISTORY: 1962 Code Section 12-1035; 1952 Code Section 12-1035; 1942 Code Section 8555-111; 1939 (41) 240; 1970 (56) 1967.



SECTION 33-49-270. Mortgage or pledge of assets.

A mortgage or pledge of or other security interest in all or any part of the assets of a cooperative, whether or not in the usual and regular course of its business, may be made by authority of the board of trustees of the cooperative without authorization of the members, unless the articles of incorporation or bylaws shall specifically so require.

HISTORY: 1962 Code Section 12-1035.1; 1970 (56) 1967.



SECTION 33-49-280. Bylaws.

The original bylaws of a cooperative shall be adopted by its board of trustees. Thereafter bylaws shall be adopted, amended or repealed by its members. The bylaws shall set forth the rights and duties of members and trustees and may contain other provisions for the regulation and management of the affairs of the cooperative not inconsistent with this chapter or with its articles of incorporation.

HISTORY: 1962 Code Section 12-1026; 1952 Code Section 12-1026; 1942 Code Section 8555-97; 1939 (41) 240.



SECTION 33-49-410. Membership.

No person who is not an incorporator shall become a member of a cooperative unless such person shall agree to use electric energy furnished by the cooperative when such electric energy shall be available through its facilities. The bylaws of a cooperative may provide that any person, including an incorporator, shall cease to be a member thereof if he shall fail or refuse to use electric energy made available by the cooperative or if electric energy shall not be made available to such person by the cooperative within a specified time after such person shall have become a member thereof. Membership in the cooperative shall not be transferable, except as provided in the bylaws. The bylaws may prescribe additional qualifications and limitations in respect of membership.

HISTORY: 1962 Code Section 12-1031; 1952 Code Section 12-1031; 1942 Code Section 8555-98; 1939 (41) 240.



SECTION 33-49-420. Meetings.

An annual meeting of the members shall be held at such time as shall be provided in the bylaws. Special meetings of the members may be called by the board of trustees, by any three trustees, by not less than ten per cent of the members or by the president. Meetings of members shall be held at such place as may be provided in the bylaws. In the absence of any such provision all meetings shall be held in the city or town in which the principal office of the cooperative is located.

Except as herein otherwise provided, written or printed notice stating the time and place of each meeting of members and, in the case of a special meeting, the purpose or purposes for which the meeting is called, shall be given to each member, either personally or by mail, not less than ten nor more than twenty-five days before the date of the meeting.

HISTORY: 1962 Code Section 12-1032; 1952 Code Section 12-1032; 1942 Code Section 8555-98; 1939 (41) 240.



SECTION 33-49-430. Quorum.

Five per cent of all members present in person shall constitute a quorum for the transaction of business at all meetings of the members unless the bylaws prescribe the presence of a greater percentage of the members for a quorum. If less than a quorum is present at any meeting a majority of those present in person may adjourn the meeting from time to time without further notice.

HISTORY: 1962 Code Section 12-1033; 1952 Code Section 12-1033; 1942 Code Section 8555-98; 1939 (41) 240.



SECTION 33-49-440. Voting.

Each member is entitled to one vote on each matter submitted to a vote at a meeting. Voting must be in person but, if the bylaws provide, also may be by proxy. If the bylaws provide for voting by proxy they also must prescribe the conditions under which proxy voting may be exercised. A person may not vote as proxy unless he is a member of the cooperative and may not vote as proxy for more than three members at a meeting of the members.

HISTORY: 1962 Code Section 12-1034; 1952 Code Section 12-1034; 1942 Code Section 8555-98; 1939 (41) 240; 1989 Act No. 75, Section 1.



SECTION 33-49-450. Disposition of propositions presented by not less than ten per cent of members.

Notwithstanding any other provision of this chapter, any proposition embodied in a petition signed by not less than ten per cent of the members of a cooperative, together with any document submitted with such petition to give effect to the proposition, shall be submitted to the members of a cooperative, either at a special meeting of the members held within forty-five days after the presentation of such petition or, if the date of the next annual meeting of members falls within ninety days after such presentation or if the petition so requests, at such annual meeting. The approval of the board of trustees shall not be required in respect of any proposition or document submitted to the members pursuant to this section and approved by them, but such proposition or document shall be subject to all other applicable provisions of this chapter. Any affidavit or affidavits required to be filed with any such document pursuant to applicable provisions of this chapter shall, in such case, be modified to show compliance with the provisions of this section.

HISTORY: 1962 Code Section 12-1036; 1952 Code Section 12-1036; 1942 Code Section 8555-107; 1939 (41) 240.



SECTION 33-49-460. Patronage capital contributions, allocations, and retirements.

(A) Each cooperative's bylaws shall provide for patronage capital contributions, allocations, and retirements in the manner provided by this section.

(B) Patronage capital shall be determined by a cooperative on an annual basis and shall be the amount by which the cooperative's electric revenues exceed its costs of doing business.

(C) On an annual basis, patronage capital shall be allocated on the books of the cooperative to each member based upon and in proportion to:

(1) the revenue from each member or group of similar members;

(2) the contribution of each member or group of similar members to the cooperative's overall patronage capital; or

(3) any combination of items (1) and (2) as determined by the board of trustees.

The allocation of patronage capital to a member's account does not vest until such time that the board determines that retirement is proper pursuant to subsection (D).

(D) Retirement of patronage capital is the actual payment, as provided by subsection (E), of patronage capital to the cooperative members to whom it has previously been allocated. The board of trustees of a cooperative may, in its discretion, utilize its business judgment to retire patronage capital as allocated on the books of the cooperative when the retirement is consistent with sound business and management practices and the long-term financial stability of the cooperative. If the board of trustees, in its discretion, utilizes its business judgment to retire patronage capital to members either upon their death, termination of electric service, or bankruptcy, then the retirement may be discounted from the board's approved retirement cycle to present-day value when deemed appropriate by the board of trustees in the exercise of its business judgment.

(E) When the board of trustees of the cooperative has determined, pursuant to subsection (D), that patronage capital shall be retired, the retirement may be accomplished by a bill credit or by the mailing of payment or notice of payment to the person's last known address of record on file with the cooperative. No interest shall be paid or payable by the cooperative on any patronage capital furnished by its members.

(F) Notwithstanding the provisions of the Uniform Unclaimed Property Act, S.C. Code of Laws Section 27-18-10, et seq., patronage capital that has been retired by a cooperative but remains unclaimed for a period of seven years shall become abandoned patronage capital. The cooperative shall, nonetheless, pay any validated claims by members or former members for unclaimed or abandoned patronage capital. With respect to abandoned patronage capital, the cooperative must follow the procedures set forth in subsection (G). Each year, the cooperative may impose a reasonable administrative fee for abandoned or unclaimed patronage capital and may offset the fee against such abandoned or unclaimed patronage capital. Abandoned patronage capital shall be designated as equity and, at the board's direction, can be used only by the cooperative for:

(1) energy efficiency programs and education;

(2) renewable energy initiatives; or

(3) educational or charitable purposes.

(G) Notwithstanding the provisions of the Uniform Unclaimed Property Act, S.C. Code of Laws Section 27-18-10, et seq., electric cooperatives must pay any validated claims from members or former members for abandoned patronage capital in accordance with the provisions of this subsection.

(1) Patronage capital, presumed abandoned, which is due to members or former members of electric cooperatives organized pursuant to Section 33-49-10 and whose last known address is in South Carolina, may be retained by the electric cooperative provided that the electric cooperative performs the following due diligence duties to locate the rightful owners:

(a) the cooperative shall publish, for two consecutive years, in a newspaper of general circulation in the county of the cooperative's principal place of business, the names and addresses of each person appearing from the cooperative's records to be the owner of the unclaimed patronage capital of fifty dollars or more, together with instructions on how to claim such property. Such publication will commence within one year after the check representing patronage capital was returned to the cooperative as undeliverable or has gone uncashed;

(b) the cooperative shall publish, no less than annually, in its official publication, either in print or electronically, the names and addresses of each person appearing from the cooperative's records to be the owner of unclaimed patronage capital of fifty dollars or more, together with instructions on how to claim such property. Such publication will commence within one year after the check representing patronage capital was returned to the cooperative as undeliverable or has gone uncashed and will continue for the earlier of two consecutive years or until the patronage capital has been paid to the rightful owner; and

(c) the cooperative shall maintain a searchable website on which will be listed the names and addresses of each person appearing from the cooperative's records to be the owner of unclaimed and abandoned patronage capital of fifty dollars or more, together with instructions on how to claim the property. The listings will commence within one year after the check representing patronage capital was returned to the cooperative as undeliverable or has gone uncashed and will continue until the patronage capital has been paid to the rightful owner. The Office of State Treasurer shall maintain a link on the state's Unclaimed Property Website to the cooperative's searchable website to increase public awareness and access.

(2) A person aggrieved by a decision of the cooperative or whose claim has not been acted upon within ninety days after its filing may bring an action to establish the claim in the court of common pleas of the county of the cooperative's principal place of business. The action must be brought within ninety days after the decision of the cooperative or within one hundred eighty days after the filing of the claim if the cooperative has failed to act on it.

(3) The patronage capital accounts still unpaid that were included on previously filed annual unclaimed property reports for which no property was delivered will be returned to the respective cooperatives and will be treated in the same manner as provided by this section for patronage capital.

(4) The administrator, as defined in Section 27-18-20(1), shall not be responsible or held liable for any unclaimed patronage capital accounts retained by a cooperative pursuant to this section.

(5) The cooperative shall consider each claim filed by a person claiming an interest in patronage capital within ninety days after it is filed and give written notice to the claimant if the claim is denied in whole or in part. If a claim is allowed, the cooperative shall pay over or deliver to the claimant the patronage capital owed to the claimant at the time the patronage capital became abandoned.

HISTORY: 1962 Code Section 12-1037; 1952 Code Section 12-1037; 1942 Code Section 8555-110; 1939 (41) 240; 2011 Act No. 44, Section 2, eff June 7, 2011.



SECTION 33-49-470. Liability of members.

The private property of the members of a cooperative shall be exempt from execution for the debts of the cooperative, and no member shall be liable or responsible for any debts of the cooperative.

HISTORY: 1962 Code Section 12-1038; 1952 Code Section 12-1038; 1942 Code Section 8555-112; 1939 (41) 240.



SECTION 33-49-610. Trustees.

(A) The business and affairs of a cooperative must be managed by a board of not less than five trustees, each of whom must be a member of the cooperative or of another cooperative which is a member of the cooperative. The bylaws must prescribe the number of trustees, their qualifications, other than those provided for in this chapter, the manner of holding meetings of the board, and the filling of vacancies on the board.

(B) The bylaws also may provide for the removal of trustees from office and for the election of their successors as follows:

(1)(a) A temporary suspension of a trustee for cause may occur upon the affirmative vote of at least two-thirds of the members of the board until the next annual or special meeting. At that meeting the membership may remove the suspended trustee for cause from the board by an affirmative vote of a majority of the members present and voting. In the event the membership refuses to vote to remove the trustee, he must be reinstated immediately with all the powers of his office and continue to serve for the remainder of his elected term.

(b) "Cause" for removal of a trustee under this section means fraudulent or dishonest acts, or gross abuse of authority in the discharge of duties to the cooperative and must be established after written notice of specific charges and opportunity to meet and refute charges.

(2) A successor may be elected as provided by the bylaws of the cooperative.

This subsection does not apply to a cooperative when a majority of its members are other cooperatives. Cooperatives which are excluded from the removal provisions of this subsection may provide any terms and conditions for removal of trustees as may be authorized in their bylaws.

(C) If a husband and wife hold a joint membership in a cooperative, one, but not both, may be elected a trustee.

(D) The board of trustees may exercise all of the powers of a cooperative except those powers conferred upon the members by this chapter, its articles of incorporation, or bylaws.

HISTORY: 1962 Code Section 12-1041; 1952 Code Section 12-1041; 1942 Code Section 8555-99; 1939 (41) 240; 1989 Act No. 75, Section 2.



SECTION 33-49-620. Voting districts for trustees and for delegates.

Notwithstanding any other provision of this chapter, the bylaws may provide that the territory in which a cooperative supplies electric energy to its members shall be divided into two or more voting districts and that, in respect of each such voting district:

(1) A designated number of trustees shall be elected by the members residing therein;

(2) A designated number of delegates shall be elected by such members; or

(3) Both such trustees and delegates shall be elected by such members.

In any such case the bylaws shall prescribe the manner in which such voting districts, the members thereof and the delegates and trustees, if any, elected therefrom shall function and the powers of the delegates, which may include the power to elect trustees. No member at any voting district meeting and no delegate at any meeting shall vote by proxy or by mail.

HISTORY: 1962 Code Section 12-1042; 1952 Code Section 12-1042; 1942 Code Section 8555-100; 1939 (41) 240.



SECTION 33-49-630. Compensation or employment of trustee.

The bylaws may make provision for the compensation of trustees; provided, however, that compensation shall not be paid except for actual attendance upon activities authorized by the board. The bylaws may also provide for the travel, expenses and other benefits of trustees, as set by the board. A trustee, except in emergencies, shall not be employed by the cooperative in any other capacity involving compensation.

HISTORY: 1962 Code Section 12-1043; 1952 Code Section 12-1043; 1942 Code Section 8555-99; 1939 (41) 240; 1976 Act No. 631.



SECTION 33-49-640. Annual election and term of trustees.

The trustees of a cooperative named in any articles of incorporation, consolidation, merger or conversion, as the case may be, shall hold office until the next following annual meeting of the members or until their successors shall have been elected and qualified. At each annual meeting or, in case of failure to hold the annual meeting as specified in the bylaws, at a special meeting called for that purpose, the members shall elect trustees to hold office until the next following annual meeting of the members, except as herein otherwise provided. Each trustee shall hold office for the term for which he is elected or until his successor shall have been elected and qualified.

HISTORY: 1962 Code Section 12-1044; 1952 Code Section 12-1044; 1942 Code Section 8555-99; 1939 (41) 240.



SECTION 33-49-650. Division of trustees into classes.

The bylaws may provide that in lieu of electing the whole number of trustees annually (a) the trustees shall be divided into two classes at the first or any subsequent annual meeting, each class to be as nearly equal in number as possible, with the term of office of the trustees of the first class to expire at the next succeeding annual meeting and the term of the second class to expire at the second succeeding annual meeting or (b) the trustees shall be divided into three classes at the first or any subsequent annual meeting, each class to be as nearly equal as possible, with the term of office of the trustees of the first class to expire at the next succeeding annual meeting, the term of the second class to expire at the second succeeding annual meeting and the term of the third class to expire at the third succeeding annual meeting. At each annual meeting after such classification a number of trustees equal to the number of the class whose term expires at the time of such meeting shall be elected to hold office until the second or third succeeding annual meeting, as the case may be, and until their respective successors shall have been elected and duly qualified.

HISTORY: 1962 Code Section 12-1045; 1952 Code Section 12-1045; 1942 Code Section 8555-99; 1939 (41) 240; 1949 (46) 87.



SECTION 33-49-660. Quorum of trustees.

A majority of the board of trustees shall constitute a quorum.

HISTORY: 1962 Code Section 12-1046; 1952 Code Section 12-1046; 1942 Code Section 8555-99; 1939 (41) 240.



SECTION 33-49-670. Officers and employees.

The officers of a cooperative shall consist of a president, vice-president, secretary and treasurer who shall be elected annually by and from the board of trustees. No person shall continue to hold any of the above offices after he shall have ceased to be a trustee. The offices of secretary and of treasurer may be held by the same person. The board of trustees may also elect or appoint such other officers, agents or employees as it shall deem necessary or advisable and shall prescribe the powers and duties thereof. Any officer may be removed from office and his successor elected in the manner prescribed in the bylaws.

HISTORY: 1962 Code Section 12-1047; 1952 Code Section 12-1047; 1942 Code Section 8555-101; 1939 (41) 240.



SECTION 33-49-680. Definitions; indemnification of officers, trustees, employees, and agents, insurance.

(A) As used in this section:

(1) "action" means a threatened, pending, or completed court suit, proceeding, or action;

(2) "good faith" includes a reasonable belief that an act was in, or not opposed to, the best interest of a electric cooperative or employee benefit plan;

(3) "fine" includes excise taxes assessed on a person with respect to an employee benefit plan;

(4) "serving at the request of the cooperative" includes service by a trustee or director of a cooperative or an affiliated organization and includes service by him with respect to an employee benefit plan, its participants, or beneficiaries when he acted in good faith.

(B) A cooperative may indemnify a person who was or is a party to any action, whether civil, criminal, administrative, or investigative (other than an action by or in the right of the cooperative), because he is or was a trustee, officer, employee, or agent of the cooperative, or is or was serving at the request of the cooperative as a trustee or director of another cooperative or affiliated organization, against expenses (including attorney's fees), judgments, fines, and amounts paid in settlement actually and reasonably incurred by him in connection with the action if he acted in good faith and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful. The termination of an action by judgment, order, settlement, conviction, or upon a plea of nolo contendere or its equivalent does not create a presumption that the person did not act in good faith and, with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful.

A cooperative may indemnify a person who was or is a party to an action by or in the right of the cooperative to procure a judgment in its favor because he is or was a trustee or director of the cooperative or affiliated organization, or is or was serving at the request of the cooperative as a trustee or director of another cooperative or affiliated organization, against expenses (including attorney's fees) actually and reasonably incurred by him in connection with the defense or settlement of the action if he acted in good faith. Indemnification may be made in respect of any issue for which the person has been adjudged to be liable to the cooperative only to the extent that the officer presiding over the action determines upon application that, despite the adjudication of liability, the person is entitled to indemnity for expenses which the presiding officer considers proper.

(C) To the extent a trustee of a cooperative has been successful in defense of an action or in defense of an issue referred to in (B) and (C) of this section, he must be indemnified against expenses (including attorney's fees) actually and reasonably incurred by him in connection therewith.

(D) An indemnification under (B) and (C) of this section, unless ordered by a court, must be made by the cooperative only as authorized in the specific case upon a determination that indemnification of the trustee is proper. The determination must be made (1) by the board of trustees by a majority vote of a quorum consisting of trustees who were not parties to the action, or (2) if a quorum is not obtainable, or, even if obtainable, a quorum of disinterested trustees so directs, by independent legal counsel in a written opinion, or (3) by the members of the cooperative.

(E) Expenses incurred by a trustee in defending a civil or criminal action may be paid by the cooperative in advance of the final disposition of the action upon receipt of an undertaking by or on behalf of the trustee to repay the amount if it is determined that he is not entitled to be indemnified by the cooperative. The expenses incurred by other officers or employees and agents may be paid upon terms and conditions the board of trustees considers appropriate.

(F) The indemnification and advancement of expenses provided by this section is not exclusive of other rights to which those seeking indemnification and advances of expenses may be entitled under any bylaw, agreement, vote of stockholders or disinterested trustees, or of other action of the cooperative in his official capacity or in another capacity while holding office.

(G) A cooperative may purchase and maintain insurance on behalf of a person who is or was a trustee or director of the cooperative, or any affiliated organization or who was serving at the request of the cooperative as a trustee of another cooperative, against any liability asserted against him and incurred by him in any such capacity, or arising out of his status, whether or not the cooperative has the power to indemnify him against the liability under this section.

(H) The indemnification and advancement of expenses authorized by this section, unless otherwise provided when authorized or ratified, continues as to a person who has ceased to be a trustee, director, officer or employer, or agent and inures to the benefit of his heirs.

HISTORY: 1988 Act No. 571.



SECTION 33-49-690. Immunity.

All directors, trustees, or members of the governing bodies of electric cooperatives organized under this chapter are immune from suit arising from the conduct of the affairs of these electric cooperatives in the same manner and under the same conditions as directors, trustees, and members of the governing bodies of not-for-profit cooperatives, corporations, associations, and organizations are immune under Section 33-31-834. This immunity from suit is removed when the conduct amounts to wilful, wanton, or gross negligence. Nothing in this section may be construed to grant immunity to the electric cooperatives.

HISTORY: 1994 Act No. 384, Section 7.



SECTION 33-49-810. Amendment of articles of incorporation.

A cooperative may amend its articles of incorporation by complying with the following requirements:

(1) The proposed amendment shall be first approved by the board of trustees and shall then be submitted to a vote of the members at any annual or special meeting thereof, the notice of which shall set forth the proposed amendment. The proposed amendment, with such changes as the members shall choose to make therein, shall be deemed to be approved on the affirmative vote of not less than two thirds of those members voting thereon at such special meeting.

(2) Upon such approval by the members, articles of amendment shall be executed and acknowledged on behalf of the cooperative by its president or vice-president and its corporate seal shall be affixed thereto and attested by its secretary. The articles of amendment shall recite in the caption that they are executed pursuant to this chapter and shall state

(a) the name of the cooperative,

(b) the address of its principal office,

(c) the date of the filing of its articles of incorporation in the office of the Secretary of State and

(d) the amendment to its articles of incorporation.

The president or vice-president executing such articles of amendment shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with. Such articles of amendment and affidavit shall be submitted to the Secretary of State for filing as provided in this chapter.

HISTORY: 1962 Code Section 12-1051; 1952 Code Section 12-1051; 1942 Code Section 8555-102; 1939 (41) 240.



SECTION 33-49-820. Change of principal office.

A cooperative may, without amending its articles of incorporation, upon authorization of its board of trustees, change the location of its principal office by filing a certificate of change of principal office, executed and acknowledged by its president or vice-president under its seal attested by its secretary, in the office of the Secretary of State and also in each county office in which the articles of incorporation or any prior certificate of change of principal office of such cooperative has been filed. Such cooperative shall also, within thirty days after filing such certificate of change of principal office in any county office, file therein certified copies of its articles of incorporation and all amendments thereto if the same are not already on file therein.

HISTORY: 1962 Code Section 12-1052; 1952 Code Section 12-1052; 1942 Code Section 8555-102; 1939 (41) 240.



SECTION 33-49-830. Consolidation of cooperatives.

Any two or more cooperatives, each of which is hereinafter designated a "consolidating cooperative," may consolidate into a new cooperative, hereinafter designated the "new cooperative," by complying with the following requirements:

(1) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and proposed articles of consolidation to give effect thereto shall be first approved by the board of trustees of each consolidating cooperative. The proposed articles of consolidation shall recite in the caption that they are executed pursuant to this chapter and shall state

(a) the name of each consolidating cooperative, the address of its principal office and the date of the filing of its articles of incorporation in the office of the Secretary of State,

(b) the name of the new cooperative and the address of its principal office,

(c) the names and addresses of the persons who shall constitute the first board of trustees of the new cooperative,

(d) the terms and conditions of the consolidation and the mode of carrying the same into effect, including the manner and basis of converting memberships in each consolidating cooperative into memberships in the new cooperative and the issuance of certificates of membership in respect of such converted memberships and

(e) any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business and affairs of the new cooperative.

(2) The proposition for the consolidation of the consolidating cooperatives into the new cooperative and the proposed articles of consolidation approved by the board of trustees of each consolidating cooperative shall then be submitted to a vote of the members of each consolidating cooperative at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed consolidation. The proposed consolidation and the proposed articles of consolidation shall be deemed to be approved upon the affirmative vote of not less than two thirds of those members of each consolidating cooperative voting thereon at such meeting.

(3) Upon such approval by the members of the respective consolidating cooperatives, articles of consolidation in the form approved shall be executed and acknowledged on behalf of each consolidating cooperative by its president or vice-president and its seal shall be affixed thereto and attested by its secretary. The president or vice-president of each consolidating cooperative executing such articles of consolidation shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with by such cooperative. Such articles of consolidation and affidavits shall be submitted to the Secretary of State for filing as provided in this chapter.

HISTORY: 1962 Code Section 12-1053; 1952 Code Section 12-1053; 1942 Code Section 8555-103; 1939 (41) 240.



SECTION 33-49-840. Merger into another cooperative.

Any one or more cooperatives, each of which is hereinafter designated a "merging cooperative," may merge into another cooperative, hereinafter designated the "surviving cooperative," by complying with the following requirements:

(1) The proposition for the merger of the merging cooperatives into the surviving cooperative and proposed articles of merger to give effect thereto shall be first approved by the board of trustees of each merging cooperative and by the board of trustees of the surviving cooperative. The proposed articles of merger shall recite in the caption that they are executed pursuant to this chapter and shall state

(a) the name of each merging cooperative, the address of its principal office and the date of the filing of its articles of incorporation in the office of the Secretary of State,

(b) the name of the surviving cooperative and the address of its principal office,

(c) a statement that the merging cooperative elects to be merged into the surviving cooperative,

(d) the terms and conditions of the merger and the mode of carrying the same into effect, including the manner and basis of converting the memberships in the merging cooperative or cooperatives into memberships in the surviving cooperative and the issuance of certificates of membership in respect of such converted memberships and

(e) any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business and affairs of the surviving cooperative.

(2) The proposition for the merger of the merging cooperatives into the surviving cooperative and the proposed articles of merger approved by the board of trustees of the respective cooperatives, parties to the proposed merger, shall then be submitted to a vote of the members of each such cooperative at any annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed merger. The proposed merger and the proposed articles of merger shall be deemed to be approved upon the affirmative vote of not less than two thirds of those members of each cooperative voting thereon at such meeting.

(3) Upon such approval by the members of the respective cooperatives, parties to the proposed merger, articles of merger in the form approved shall be executed and acknowledged on behalf of each such cooperative by its president or vice-president and its seal shall be affixed thereto and attested by its secretary. The president or vice-president of each cooperative executing such articles of merger shall also make and annex thereto an affidavit stating that the provisions of this section were duly complied with by such cooperative. Such articles of merger and affidavits shall be submitted to the Secretary of State for filing as provided in this chapter.

HISTORY: 1962 Code Section 12-1054; 1952 Code Section 12-1054; 1942 Code Section 8555-104; 1939 (41) 240.



SECTION 33-49-850. Effect of consolidation or merger.

The effect of consolidation or merger shall be as follows:

(1) The several cooperatives, parties to the consolidation or merger, shall be a single cooperative which, in the case of a consolidation, shall be the new cooperative provided for in the articles of consolidation and, in the case of a merger, shall be that cooperative designated in the articles of merger as the surviving cooperative, and the separate existence of all cooperatives, parties to the consolidation or merger, except the new or surviving cooperative, shall cease;

(2) Such new or surviving cooperative shall have all the rights, privileges, immunities and powers and shall be subject to all the duties and liabilities of a cooperative organized under the provisions of this chapter and shall possess all the rights, privileges, immunities and franchises, as well of a public as of a private nature, and all property, real and personal, applications for membership, all debts due on whatever account and all other choses in action of each of the consolidating or merging cooperatives, and, furthermore, all and every interest of, or belonging or due to, each of the cooperatives so consolidated or merged shall be taken and deemed to be transferred to and vested in such new or surviving cooperative without further act or deed; and the title to any real estate, or any interest therein, under the laws of this State vested in any such cooperative shall not revert or be in any way impaired by reason of such consolidation or merger;

(3) Such new or surviving cooperative shall thenceforth be responsible and liable for all of the liabilities and obligations of each of the cooperatives so consolidated or merged and any claim existing or action or proceeding pending by or against any of such cooperatives may be prosecuted as if such consolidation or merger had not taken place, but such new or surviving cooperative may be substituted in its place;

(4) Neither the rights of creditors nor any liens upon the property of any of such cooperatives shall be impaired by such consolidation or merger; and

(5) In the case of a consolidation the articles of consolidation shall be



SECTION 33-49-1010. Dissolution before commencing business.

A cooperative which has not commenced business may dissolve voluntarily by delivering to the Secretary of State articles of dissolution, executed and acknowledged on behalf of the cooperative by a majority of the incorporators, which shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The date of its incorporation;

(4) That the cooperative has not commenced business;

(5) That the amount, if any, actually paid in on account of membership fees, less any part thereof disbursed for necessary expenses, has been returned to those entitled thereto and that all easements have been released to the grantors;

(6) That no debt of the cooperative remains unpaid; and

(7) That a majority of the incorporators elect that the cooperative be dissolved.

Such articles of dissolution shall be submitted to the Secretary of State for filing as provided in this chapter.

HISTORY: 1962 Code Section 12-1056; 1952 Code Section 12-1056; 1942 Code Section 8555-108; 1939 (41) 240.



SECTION 33-49-1020. Dissolution after commencing business.

A cooperative which has commenced business may dissolve voluntarily and wind up its affairs in the manner provided in this article.

HISTORY: 1962 Code Section 12-1057; 1952 Code Section 12-1057; 1942 Code Section 8555-108; 1939 (41) 240.



SECTION 33-49-1030. Action of board and members.

Notwithstanding the provisions of Section 33-49-450, two-thirds of the membership of the board of trustees shall first recommend to the membership that the cooperative be dissolved. The proposition that the cooperative be dissolved must be submitted to the membership of the cooperative for a vote at a special meeting of the membership called only for this purpose and held on Saturday. Locations for the special meeting must be set up in every county in which the cooperative provides service. The notice for the meeting at which a proposal to dissolve the cooperative is considered shall set forth:

(1) a detailed proposition for dissolution;

(2) the plan for sale and distribution of assets;

(3) the plan for the continuance of service; and

(4) the locations of the meeting.

The special meeting must be called to order by the president or his designee at each of the locations set forth in the notice. No quorum is required to conduct the business of the special meeting and the presiding officer shall promptly order the balloting on the proposition. A vote by the membership for voluntary dissolution of the cooperative must be by written or machine ballot only. The ballot must state the proposition to be voted upon by the members and must contain two boxes, one marked FOR DISSOLUTION and the other marked AGAINST DISSOLUTION. The ballot must direct that the member place an "X" in the box indicating his vote on the proposition. Each member is entitled to one vote on the proposition to dissolve the cooperative. Voting on this proposition must be in person only, except that a member who qualifies to vote an absentee ballot under the categories as designated below may vote by absentee ballot. A member may cast an absentee ballot on the proposition of voluntary dissolution of the cooperative if the member:

(1) is serving with the Armed Forces, Merchant Marine of the United States, or is a spouse or dependent residing with that person;

(2) is serving in the Red Cross or with the United Service Organizations, who are attached to and serving with the Armed Forces of the United States, or is a spouse or a dependent residing with that person;

(3) is physically disabled so as to prevent his attendance at the meeting;

(4) has his principal residence outside any county in which the cooperative does business;

(5) is attending sick or physically disabled persons;

(6) is self-employed or unemployed and by virtue of vacation plans will be absent from his county of residence on the scheduled meeting day;

(7) by virtue of vacation plans, will be absent from his county of residence on the scheduled meeting day and the vacation leave having been confirmed by his employer below; or

(8) is prevented from attending the meeting due to his employment and his inability to attend the meeting is confirmed by his employer as provided in this section.

A member seeking the privilege of voting an absentee ballot must apply to the cooperative in writing for an absentee ballot within thirty days of the date for submission of the absentee ballot as provided herein. The absentee ballot must be promptly forwarded to the member by depositing it in the United States mail to the last known address of the member, together with a form to be completed and signed by the member setting forth and certifying as to his qualification for voting an absentee ballot. The absentee ballot must be sealed in a blank envelope and together with the executed certification of qualification form inserted into a second envelope bearing the name and account number of the member. The ballot and certification of qualification form, so ensealed, must be returned to the cooperative by mail or otherwise no later than twelve noon of the day prior to the date of the special meeting of members. A member receiving an absentee ballot is entitled to cast a vote at the special meeting. However, after delivering an absentee ballot to the cooperative, if the member registers at the meeting or requests in writing the withdrawal of his absentee ballot prior to the close of registration on the meeting date, the absentee ballot must be voided and destroyed. At the conclusion of the membership balloting, each absentee ballot meeting the requirements of this section or which has not been revoked by registration or written member request must be removed from the envelope containing the member's identification, mixed with the other unmarked envelopes so as to prevent identification of the person casting the vote and added to the count of votes cast at the meeting. The meeting must begin at seven a.m. and adjourn at seven p.m. of the day set for a special meeting except that any member who has not cast his ballot and is in the process of voting or is waiting to vote must be allowed to vote. The proposed voluntary dissolution is approved upon affirmative vote of not less than two-thirds of the members of the cooperative. The certificate of qualification for voting an absentee ballot must be in the following form:

Certificate of Qualification for Absentee Ballot

I hereby apply for an absentee ballot to vote on the proposition of the voluntary dissolution of the cooperative at the special meeting to be held on the ___ day of __________, ___.

I certify that:

___ (1) I am serving with the Armed Forces, Merchant Marine of the United States, and am prevented by my work relating to this service from attending the meeting, or I am a spouse or dependent who resides with a person so serving.

___ (2) I am serving with the Red Cross or with the United Service Organizations who are attached to and serving with the Armed Forces of the United States, or I am a spouse or dependent who resides with a person so serving.

___ (3) I am physically disabled and am prevented from attending the meeting.

___ (4) My principal residence is outside any county in which the cooperative does business.

The address of my principal residence is:

___

___ (5) I am attending a sick or physically disabled person.

___ (6) I am self-employed or unemployed and by virtue of vacation plans will be absent from my county of residence on the scheduled meeting day.

___ (7) By virtue of vacation plans, I will be absent from my county of residence on the scheduled meeting day. This vacation leave has been confirmed by my employer below.

___

Employer

__________ (8) I am prevented from attending the meeting due to my employment, and my inability to attend the meeting has been confirmed by my employer below.

___

Employer

My cooperative member account number is __________.

___

Signature

Unless otherwise provided for in its Articles of Incorporation, bylaws, or by this chapter, the board shall, not less than ten days prior to any election, adopt policies and procedures for the conduct of the election.

HISTORY: 1962 Code Section 12-1058; 1952 Code Section 12-1058; 1942 Code Section 8555-108; 1939 (41) 240; 1989 Act No. 75, Section 3.



SECTION 33-49-1040. Certificate of dissolution and affidavit.

Upon such approval a certificate of election to dissolve, in this article designated the "certificate," shall be executed and acknowledged on behalf of the cooperative by its president or vice-president and its corporate seal shall be affixed thereto and attested by its secretary. The certificate shall state:

(1) The name of the cooperative;

(2) The address of its principal office;

(3) The names and addresses of its trustees; and

(4) The total number of members of the cooperative and the number of members who voted for and against the voluntary dissolution of the cooperative.

The president or vice-president executing the certificate shall also make and annex thereto an affidavit stating that the provisions of Section 33-49-1030 have been duly complied with.

HISTORY: 1962 Code Section 12-1059; 1952 Code Section 12-1059; 1942 Code Section 8555-108; 1939 (41) 240.



SECTION 33-49-1050. Filing of certificate and affidavit; effect thereof.

Such certificate and affidavit shall be submitted to the Secretary of State for filing as provided in this chapter and thereupon the cooperative shall cease to carry on its business except in so far as may be necessary for the winding up thereof, but its corporate existence shall continue until articles of dissolution have been filed by the Secretary of State.

HISTORY: 1962 Code Section 12-1060; 1952 Code Section 12-1060; 1942 Code Section 8555-108; 1939 (41) 240.



SECTION 33-49-1060. Notice of winding up.

After the filing of the certificate and affidavit by the Secretary of State the board of trustees shall immediately cause notice of the winding up proceedings to be mailed to each known creditor and claimant and to be published once a week for two successive weeks in a newspaper of general circulation in the county in which the principal office of the cooperative is located.

HISTORY: 1962 Code Section 12-1061; 1952 Code Section 12-1061; 1942 Code Section 8555-108; 1939 (41) 240.



SECTION 33-49-1070. Power of board of trustees to wind up affairs.

The board of trustees shall have full power to wind up and settle the affairs of the cooperative and shall proceed to collect the debts owing to the cooperative, convey and dispose of its property and assets, pay, satisfy and discharge its debts, obligations and liabilities and do all other things required to liquidate its business and affairs and, after paying or adequately providing for the payment of all its debts, obligations and liabilities, shall distribute the remainder of its property and assets among its members in proportion to the aggregate patronage of each such member during the seven years next preceding the date of such filing of the certificate or, if the cooperative shall not have been in existence for such period, during the period of its existence.

HISTORY: 1962 Code Section 12-1062; 1952 Code Section 12-1062; 1942 Code Section 8555-108; 1939 (41) 240.



SECTION 33-49-1080. Articles of dissolution.

When all debts, liabilities and obligations of the cooperative have been paid and discharged or adequate provision shall have been made therefor and all the remaining property and assets of the cooperative shall have been distributed to the members pursuant to the provisions of Section 33-49-1070, the board of trustees shall authorize the execution of articles of dissolution, which shall thereupon be executed and acknowledged on behalf of the cooperative by its president or vice-president and its corporate seal shall be affixed thereto and attested by its secretary. Such articles of dissolution shall recite in the caption that they are executed pursuant to this chapter and shall state:

(1) The name of the cooperative;

(2) The address of the principal office of the cooperative;

(3) That the cooperative has theretofore delivered to the Secretary of State a certificate of election to dissolve and the date on which the certificate was filed by the Secretary of State in the records of his office;

(4) That all debts, obligations and liabilities of the cooperative have been paid and discharged or that adequate provision has been made therefor;

(5) That all the remaining property and assets of the cooperative have been distributed among the members in accordance with the provisions of Section 33-49-1070; and

(6) That there are no actions or suits pending against the cooperative.

The president or vice-president executing the articles of dissolution shall also make and annex thereto an affidavit stating that the provisions of this article have been duly complied with. Such articles of dissolution and affidavit accompanied by proof of the publication required in Section 33-49-1060 shall be submitted to the Secretary of State for filing as provided in this chapter.

HISTORY: 1962 Code Section 12-1063; 1952 Code Section 12-1063; 1942 Code Section 8555-108; 1939 (41)



SECTION 33-49-1210. Corporations permitted to convert into cooperatives.

Any corporation organized under the laws of this State for the purpose, among others, of supplying electric energy in rural areas may be converted into a cooperative and become subject to this chapter with the same effect as if originally organized under this chapter by complying with the requirements of this article.

HISTORY: 1962 Code Section 12-1071; 1952 Code Section 12-1071; 1942 Code Section 8555-106; 1939 (41) 240.



SECTION 33-49-1220. Articles of conversion.

The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion to give effect thereto shall be first approved by the board of trustees or the board of directors, as the case may be, of such corporation. The proposed articles of conversion shall recite in the caption that they are executed pursuant to this chapter and shall state:

(1) The name of the corporation prior to its conversion into a cooperative;

(2) The address of the principal office of such corporation;

(3) The date of the filing of the articles of incorporation of such corporation in the office of the Secretary of State;

(4) The statute or statutes under which such corporation was organized;

(5) The name assumed by such corporation;

(6) A statement that such corporation elects to become a cooperative nonprofit membership corporation subject to this chapter;

(7) The manner and basis of converting either memberships in or shares of stock of such corporation into memberships therein after completion of the conversion; and

(8) Any provisions not inconsistent with this chapter deemed necessary or advisable for the conduct of the business and affairs of such corporation.

HISTORY: 1962 Code Section 12-1072; 1952 Code Section 12-1072; 1942 Code Section 8555-106; 1939 (41) 240.



SECTION 33-49-1230. Approval at membership meeting.

The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion approved by the board of trustees or board of directors, as the case may be, of such corporation shall then be submitted to a vote of the members or stockholders, as the case may be, of such corporation at any duly held annual or special meeting thereof, the notice of which shall set forth full particulars concerning the proposed conversion. The proposition for the conversion of such corporation into a cooperative and the proposed articles of conversion, with such amendments thereto as the members or stockholders of such corporation shall choose to make, shall be deemed to be approved upon the affirmative vote of not less than two thirds of those members of such corporation voting thereon at such meeting or, if such corporation is a stock corporation, upon the affirmative vote of the holders of not less than two thirds of the capital stock of such corporation represented at such meeting.

HISTORY: 1962 Code Section 12-1073; 1952 Code Section 12-1073; 1942 Code Section 8555-106; 1939 (41) 240.



SECTION 33-49-1240. Execution of articles and affidavit; submission to Secretary of State.

Upon such approval by the members or stockholders of such corporation, articles of conversion in the form approved by such members or stockholders shall be executed and acknowledged on behalf of such corporation by its president or vice-president, and its corporate seal shall be affixed thereto and attested by its secretary. The president or vice-president executing such articles of conversion on behalf of such corporation shall also make and annex thereto an affidavit stating that the provisions of this article with respect to the approval of its trustees or directors and its members or stockholders of the proposition for the conversion of such corporation into a cooperative and such articles of conversion were duly complied with. Such articles of conversion and affidavit shall be submitted to the Secretary of State for filing as provided in this chapter.

HISTORY: 1962 Code Section 12-1074; 1952 Code Section 12-1074; 1942 Code Section 8555-106; 1939 (41) 240.



SECTION 33-49-1310. Foreign rural electric cooperatives may do business in State.

Any corporation organized on a nonprofit or a cooperative basis for the purpose of furnishing electric energy to persons in rural areas who are not receiving central station service and owning and operating electric transmission or distribution lines in a state adjacent to this State shall be permitted to extend its lines into and to transact business in this State without complying with any statute of this State pertaining to the qualification of foreign corporations for the transaction of business in this State.

HISTORY: 1962 Code Section 12-1081; 1952 Code Section 12-1081; 1942 Code Section 8555-116; 1939 (41) 240.



SECTION 33-49-1320. Designation of Secretary of State as agent to accept service of process.

Any such foreign corporation, as a prerequisite to the extension of its lines into and the transaction of business in this State, shall by an instrument executed and acknowledged in its behalf by its president or vice-president under its corporate seal attested by its secretary designate the Secretary of State its agent to accept service of process in its behalf.

HISTORY: 1962 Code Section 12-1082; 1952 Code Section 12-1082; 1942 Code Section 8555-116; 1939 (41) 240.



SECTION 33-49-1330. Suits; securing evidences of indebtedness.

Any such foreign corporation may sue and be sued in the courts of this State to the same extent that a cooperative may sue or be sued in such courts. Any such foreign corporation may secure its notes, bonds or other evidences of indebtedness by mortgage, pledge, deed of trust or other encumbrance upon any or all of its then owned or after-acquired real or personal property, assets or franchises located or to be located in this State and also upon the revenues and income thereof.

HISTORY: 1962 Code Section 12-1083; 1952 Code Section 12-1083; 1942 Code Section 8555-116; 1939 (41) 240.



SECTION 33-49-1410. Definitions.

For purposes of this article:

(1) "Licensed health care provider" means a licensed medical doctor, physician's assistant, nurse practitioner, or advanced-practice registered nurse.

(2) "Special needs account member" means the account of a residential member:

(a) when the member can furnish to the electric cooperative a certificate on a form provided by the electric cooperative and signed by a licensed health care provider that states that termination of electric service would be dangerous to the health of the member or a person residing in the member's household at the premises to which electric service is rendered; or

(b) who suffers from Alzheimer's disease or dementia as certified by a licensed health care provider.

HISTORY: 2006 Act No. 313, Section 3, eff June 1, 2006; 2012 Act No. 122, Section 3, eff February 22, 2012.



SECTION 33-49-1420. Termination procedures; contents.

(A) Each electric cooperative must establish written procedures for termination of service due to nonpayment for a special needs account member at any time and for all residential members during weather conditions marked by extremely cold or hot temperatures. Each electric cooperative must submit its procedures to the Office of Regulatory Staff by November 1, 2006. Any subsequent revisions must be submitted semiannually by March first or September first.

(B) The procedures for termination must include the following:

(1) notification procedures so that the member is made aware of an impending termination and the time within which he must make arrangements for payment prior to termination;

(2) arrangements for a payment arrangement plan to enable a residential member, who has a satisfactory payment history as determined by the electric cooperative, to pay by installments where the member is unable to pay the full amount due for electric service;

(3) a procedure to advise members who are unable to pay the full amount due or who are not approved for a payment arrangement plan that they may contact local social service agencies to determine the availability of public or private assistance with the payment of electric bills;

(4) a schedule of termination that takes into account the availability of the acceptance of payment and the reconnection of service; and

(5) the standards for determining weather conditions marked by extremely cold or hot temperatures.

HISTORY: 2006 Act No. 313, Section 3, eff June 1, 2006.



SECTION 33-49-1430. Third-party notification system.

Each electric cooperative must consider establishing and maintaining a third-party notification program to allow a residential member to designate a third party to be notified if the electric service is scheduled for termination.

HISTORY: 2006 Act No. 313, Section 3, eff June 1, 2006.



SECTION 33-49-1440. Disconnection when public safety emergency exists.

Notwithstanding another provision of this article, an electric cooperative may disconnect a member when it is determined that a public safety emergency exists.

HISTORY: 2006 Act No. 313, Section 3, eff June 1, 2006.



SECTION 33-49-1450. Private right of action; duty of care.

This article does not create a new private right of action or a new duty of care. This article does not diminish, increase, affect, or evidence any duty of care existing under the laws of this State prior to the effective date of this article.

HISTORY: 2006 Act No. 313, Section 3, eff June 1, 2006.






CHAPTER 53 - BUSINESS TRUSTS

SECTION 33-53-10. Recording and filing of instrument creating business trust.

Every business trust created at common law in this State or doing business in this State under an express trust instrument by which property is held and managed by one or more trustees for the benefit and profit of such persons as may be or may become holders of transferable certificates evidencing beneficial interest in the trust estate shall record the trust instrument creating such trust and any amendment thereto with the register of deeds, or with the clerk of court in those counties where the office of register of deeds has been abolished, of the county in which it has its principal place of business in this State, and shall also file a verified copy of such instrument and any amendments thereto with the Secretary of State.

HISTORY: 1962 Code Section 52-201; 1961 (52) 537.



SECTION 33-53-20. Name in which real estate may be acquired, conveyed and mortgaged.

Real estate may be acquired, conveyed and mortgaged by the trustees in the name given to or used by the business trust.

HISTORY: 1962 Code Section 52-202; 1961 (52) 537.



SECTION 33-53-30. Effect of rule against perpetuities.

A business trust shall not be affected by any rule against perpetuities.

HISTORY: 1962 Code Section 52-203; 1961 (52) 537.



SECTION 33-53-40. Suits brought by and against business trust; liability of shareholders and trustees.

A business trust may sue or be sued in the name and style by which it conducts business without naming the individual shareholders therein, and the liability of such business trust shall extend to the whole of the trust estate, or so much thereof as may be necessary to discharge such liability, but the instrument creating such trust may provide that no personal liability will attach to the individual shareholders or trustees of the trust, and such provision shall operate to limit the liability of the individual shareholders and trustees as to the obligations of the trust itself, but provided in all cases the trustees shall be liable for breach of trust.

HISTORY: 1962 Code Section 52-504; 1961 (52) 537.



SECTION 33-53-50. Service of process on business trust.

Service of process may be made on any business trust organized in this State or doing business in this State in the same manner that domestic and foreign corporations, respectively, are served.

HISTORY: 1962 Code Section 52-205; 1961 (52) 537.






CHAPTER 56 - SOLICITATION OF CHARITABLE FUNDS

SECTION 33-56-10. Short Title.

This chapter may be cited as the "South Carolina Solicitation of Charitable Funds Act".

HISTORY: 1994 Act No. 461, Section 1; 2000 Act No. 336, Section 1.



SECTION 33-56-20. Definitions.

As used in this chapter, unless a different meaning is required by the context:

(1)(a) "Charitable organization" means a person, as defined in item (7):

(i) determined by the Internal Revenue Service to be a tax exempt organization pursuant to Section 501(c)(3) of the Internal Revenue Code;

(ii) that is or holds itself out to be established for any benevolent, social welfare, scientific, educational, environmental, philanthropic, humane, patriotic, public health, civic, or other eleemosynary purpose, or for the benefit of law enforcement personnel, firefighters, or other persons who protect the public safety; or

(iii) that employs a charitable appeal as the basis of solicitation or an appeal that suggests that there is a charitable purpose to a solicitation, or that solicits or obtains contributions solicited from the public for a charitable purpose.

(b) This definition does not include:

(i) a bona fide religious organization or group affiliated with and forming an integral part of the religious organization where no part of the net income inures to the direct benefit of an individual and its conduct is supported primarily by government grants or contracts, funds solicited from its own membership, congregation, or previous donors, or fees charged for services rendered in furtherance of its tax-exempt purpose; or

(ii) a candidate for national, state, or local office or a political party or other group required to file information with the Federal Election Commission or State Election Commission.

(2) "Charitable purpose" means a purpose described in Section 501(c)(3) of the Internal Revenue Code or a benevolent, social welfare, scientific, educational, environmental, philanthropic, humane, patriotic, public health, civic, or other eleemosynary objective, including an objective of an organization of law enforcement personnel, firefighters, or other persons who protect the public safety if a stated purpose of the solicitations includes a benefit to a person outside the actual service membership of the organization.

(3) "Commercial co-venturer" means a person that regularly and primarily engages in trade or commerce for profit that, for the benefit of a charitable organization, may raise funds by advertising that the purchase or use of goods, services, entertainment, or other thing of value benefits the charitable organization, if it is offered at a price comparable to similar goods or services in the market.

(4) "Contribution" means the promise, grant, or pledge of money, credit, assistance, or property of any kind or value. It does not include bona fide fees, dues, or assessments paid by members of an organization if membership is not conferred solely as consideration for making a contribution in response to a solicitation, and that membership does not bestow only a right to vote.

(5) "Educational institution" means an organization organized and operated exclusively for educational purposes, which usually maintains a regular faculty and curriculum and usually has a regularly enrolled body of pupils or students in attendance at the place where educational activities are regularly conducted. The term "educational institution" also includes the following persons, entities, or institutions if their fundraising activities are not conducted by professional solicitors as defined by this chapter:

(a) an educational institution that is an eleemosynary junior or senior college in South Carolina whose major campus and headquarters are located within this State and which is accredited by the Southern Association of Colleges and Secondary Schools; and

(b) a person or an entity performing sanctioned fundraising activities on behalf of the educational institutions referenced in subitem (a) above, its foundations, or related or affiliated funds.

(6) "Parent organization" means that part of a charitable organization which coordinates, supervises, or exercises control over policy, fundraising, and expenditures, or assists or advises one or more chapters, branches, or affiliates in this State.

(7) "Person" means an individual, an organization, a trust, a foundation, a group, an association, a partnership, a corporation, a society, or a combination of them.

(8) "Professional fundraising counsel" means a person that for compensation plans, conducts, manages, prepares materials for, advises, or acts as a consultant, directly or indirectly, in connection with soliciting contributions for or on behalf of a charitable organization, but that actually does not solicit contributions as a part of these services. A bona fide salaried officer or employee of a charitable organization maintaining a permanent establishment within this State, or the bona fide salaried officer or employee of a parent organization certified as tax exempt, is not a professional fundraising counsel.

(9) "Professional solicitor" means a person that, for monetary consideration, solicits contributions for or on behalf of a charitable organization, either personally or through its agents, servants, or employees who are specially employed by or for a charitable organization and who are engaged in the solicitation of contributions under the direction of that person. "Professional solicitor" also means a person that plans, conducts, manages, carries on, advises, or acts as a consultant to a charitable organization in connection with the solicitation of contributions but does not qualify as "professional fundraising counsel" within the meaning of this chapter. A bona fide salaried officer, unpaid director, a bona fide employee of a charitable organization, or a part-time student employee of an educational institution is not a professional solicitor. A paid director or employee is not a professional solicitor unless his salary or other compensation is paid as a commission computed on the basis of funds actually raised or to be raised.

(10) "Solicit" and "solicitation" means to request and the request for money, credit, property, financial assistance, or other thing of value, or a portion of it, to be used for a charitable purpose or to benefit a charitable organization. A solicitation takes place whether or not the person making the request receives a contribution.

HISTORY: 1994 Act No. 461, Section 1; 1996 Act No. 458, Part II, Section 28C; 1998 Act No. 368, Section 4; 2000 Act No. 336, Section 1.



SECTION 33-56-30. Registration statement; filing; form; contents; fee.

(A) Except as otherwise provided in this chapter, a charitable organization which intends to solicit contributions within this State or have contributions solicited on its behalf must file a registration statement with the Secretary of State, on forms prescribed by the Secretary of State, by the date provided pursuant to Section 33-56-60 (A) but in all cases before solicitation. The registration forms and other documents prescribed by the Secretary of State must be (i) signed by the chief executive officer and chief financial officer of the charitable organization, (ii) certified as true, and (iii) filed, along with a fee of fifty dollars.

(B) The statements must contain:

(1) the name of the organization;

(2) the purpose for which it was organized;

(3) the principal address of the organization and the address of offices in this State. If the organization does not maintain an office, the name and address of the person having custody of its financial records;

(4) the names and addresses of the chief executive officer, chief financial officer, directors, trustees, officers, and board members;

(5) the names and addresses of chapters, branches, or affiliates in this State;

(6) the place and date the organization was legally established and the form of its organization;

(7) whether the organization intends to use a professional fundraising counsel, professional solicitor, or commercial co-venturer or hire individuals to solicit and, if so, their names and contact information;

(8) a copy of any determination letter recognizing the charitable organization's tax-exempt status from the Internal Revenue Service and any changes, amendments, or revocations to that letter unless those documents have been previously filed with the Secretary of State;

(9) the general purpose for which the solicited contributions are to be used;

(10) whether the organization is authorized by another local, state, or federal governmental authority to solicit contributions and, if so, a list of each;

(11) whether the organization is or has been the subject of a legal or administrative action concerning a charitable solicitation, fundraising campaign, or campaign with a commercial co-venturer by another local, state, or federal governmental authority including, but not limited to, registration or license revocation or denial, fines, injunctions, or suspensions, and an explanation of all actions;

(12) whether any of the organization's officers, directors, trustees, or board members have been the subject of a criminal conviction, including guilty or nolo contendere pleas, involving any charitable solicitations act, fraud, dishonesty, or false statement in a jurisdiction within the United States and, if so, a description and date of any such conviction;

(13) the charitable organization's Federal Employer's Identification Number (EIN);

(14) the name and address of the registered agent of the charitable organization, if incorporated;

(15) an annual financial report for the immediately preceding fiscal year filed on forms prescribed by the Secretary of State or on the Internal Revenue Service Form 990, 990EZ, or 990PF, unless that report already has been filed with the Secretary of State;

(16) a statement as to the relationship of any of the charitable organization's officers, directors, trustees, or board members by blood, marriage, or adoption to:

(a) each other; or

(b) a director or an officer of a professional fundraising counsel or professional solicitor under contract with the charitable organization.

If so, the names and addresses of the related parties.

HISTORY: 1994 Act No. 461, Section 1; 1996 Act No. 458, Part II, Section 28D; 1998 Act No. 368, Section 5; 2000 Act No. 336, Section 1; 2007 Act No. 69, Section 1, eff June 13, 2007.



SECTION 33-56-40. Children's Trust Fund of South Carolina exempt from fee.

The Children's Trust Fund of South Carolina as established by Section 63-11-910 is required to register with the Secretary of State but is not required to pay the annual registration fee provided for in Section 33-56-30.

HISTORY: 1994 Act No. 461, Section 1; 1996 Act No. 458, Part II, Section 28E; 1998 Act No. 368, Section 6; 2000 Act No. 336, Section 1.



SECTION 33-56-45. Registration and fee requirements for fire departments.

A fire department conducting or intending to conduct a professional solicitation of charitable funds may comply with the registration and fee requirements of this chapter if the local governing body having jurisdiction over that department and other departments in its area singly registers the multiple departments annually and pays a single annual registration fee of fifty dollars pursuant to Section 33-56-30. The single annual registration and fee payment of fifty dollars effectively registers all fire departments within the jurisdiction of the local governing body. Recordkeeping is the responsibility of individual fire departments, and the Secretary of State shall provide all registered fire departments with the appropriate forms.

HISTORY: 2000 Act No. 338, Section 1.



SECTION 33-56-50. Organizations exempt from registration provisions; alternate filings; fundraising activities.

(A) The following are not required to file registration statements with the Secretary of State if their fundraising activities are not conducted by professional solicitors, professional fundraising counsel, or commercial coventurers:

(1) an educational institution which solicits contributions from only its students and their families, alumni, faculty, friends, and other constituencies, trustees, corporations, foundations, and individuals who are interested in and supportive of the programs of the institution;

(2) a person requesting contributions for the relief of an individual specified by name at the time of the solicitation when all of the contributions collected, without deductions of any kind, are turned over to the named beneficiary for his use, as long as the person soliciting the contributions is not a named beneficiary;

(3) a charitable organization which (a) does not intend to solicit or receive contributions from the public in excess of twenty thousand dollars in a calendar year and (b) has received a letter of tax exemption from the Internal Revenue Service, if all functions, including fundraising activities, of the organization exempted pursuant to this item are conducted by persons who are compensated no more than five hundred dollars in a year for their services and no part of their assets or income inures to the benefit of or is paid to an officer or a member. If the contributions raised from the public, whether or not the contributions are actually received by a charitable organization during any calendar year, are in excess of these amounts, within thirty days after the date the contributions exceed these amounts, the organization must register with and report to the Secretary of State as required by this chapter;

(4) an organization which solicits exclusively from its membership, including a utility cooperative;

(5) a veterans' organization which has a congressional charter; and

(6) the State, its political subdivisions, and an agency or a department of the State which are subject to the disclosure provisions of the Freedom of Information Act.

(B) The following are not required to file registration statements with the Secretary of State regardless of whether or not their fundraising activities are conducted by professional solicitors, professional fundraising counsel, or commercial coventurers:

(1) a public school district located in the State and any public school teaching pre-K through grade twelve located within the public school district. For purposes of this chapter, the term "public school" includes any student organization within the school that does not maintain separate financial accounts or a separate federal Employer's Identification Number (EIN) from the school and whose fundraising revenues are deposited in the school's student activity fund; and

(2) a charitable organization that does not intend to solicit or receive contributions from the public in excess of seven thousand five hundred dollars during a calendar year. If the contributions raised from the public, whether or not the contributions are actually received by a charitable organization during any calendar year, are in excess of these amounts, the organization shall register and report to the Secretary of State as required by this chapter within thirty days after the date the contributions exceed these amounts.

(C) A charitable organization claiming to be exempt from the registration provisions of this chapter and which solicits charitable contributions must submit annually to the Secretary of State, on forms prescribed by the Secretary of State, the name, address, and purpose of the organization and a statement setting forth the reason for the claim for exemption. If appropriate, the Secretary of State or his appropriate division shall issue a letter of exemption that may be exhibited to the public. A filing fee is not required of an exempt organization.

(D) A professional solicitor, professional fundraising counsel, or commercial coventurer conducting fundraising activities on behalf of an exempt organization must comply with the registration and filing requirements of this chapter.

HISTORY: 1994 Act No. 461, Section 1; 1996 Act No. 294, Section 1; 1996 Act No. 458, Part II, Section 28F; 1998 Act No. 368, Section 7; 2000 Act No. 336, Section 1; 2007 Act No. 69, Section 2, eff June 13, 2007; 2013 Act No. 43, Section 1, eff June 7, 2013.



SECTION 33-56-55. Application of chapter to parent-teacher associations or local chambers of commerce; reporting not required.

The provisions of this chapter do not apply to a parent-teacher association affiliated with a school or to a local chamber of commerce. Reporting of fundraising activities or other reporting pursuant to this chapter is not required of a parent-teacher association or a local chamber of commerce whether or not they would be considered exempt organizations under Section 33-56-50, if none of the fundraising activities are conducted by professional solicitors.

HISTORY: 1997 Act No. 47, Section 1; 2000 Act No. 336, Section 1.



SECTION 33-56-60. Report of financial activities; filing requirements; contents; filing IRS Form 990, 990EZ, or 990PF as an alternative; penalty for failure to file.

(A) A charitable organization soliciting funds in this State, whether individually or collectively with other organizations, and not exempt pursuant to Section 33-56-50, shall file in the office of the Secretary of State an annual report of its financial activities, on forms prescribed by the Secretary of State or on Internal Revenue Service Form 990, 990EZ, or 990PF, certified to be true by the organization's chief executive officer and chief financial officer. The report must cover the preceding fiscal year and must be filed within four and one-half months of the close of the organization's fiscal year unless a written extension has been granted by the Secretary of State. To receive an extension, the organization must file with the Secretary of State a copy of the extension request submitted to the Internal Revenue Service.

(B) The annual financial report must include:

(1) specific and itemized support and revenue statements disclosing direct public support from solicitation, indirect public support, government grants, program service revenue, and other revenue. The report must disclose the amount of direct public support received from direct mail solicitation, telephone solicitation, commercial co-venturers, door-to-door solicitations, telethons, and all other itemized sources;

(2) specific and itemized expense statements disclosing program services, public information expenditures, fundraising costs, payments to affiliates, management costs, and salaries paid; and

(3) balance sheet disclosures containing total assets and liabilities.

(C) If a charitable organization is required or elects to file a completed Internal Revenue Service Form 990, 990EZ, or 990PF, the organization may file the form with the Secretary of State instead of the report required by subsection (A); however, the form may exclude the information which the Internal Revenue Service would not release pursuant to a Freedom of Information request.

(D) An organization which fails to file a timely annual financial report required by this section may be enjoined from further solicitation of funds in this State in an action brought by the Secretary of State and is ineligible to renew its registration as a charitable organization until the required financial statements are filed with the Secretary of State. An organization which fails to file a timely annual financial report required by this section may be assessed by the Secretary of State administrative fines of ten dollars for each day of noncompliance for each delinquent report not to exceed two thousand dollars for each separate violation.

HISTORY: 1994 Act No. 461, Section 1; 1996 Act No. 294, Section 2; 1996 Act No. 458, Part II, Section 28G; 1998 Act No. 368, Section 8; 2000 Act No. 336, Section 1.



SECTION 33-56-70. Contracts with professional solicitors to be in writing; filing requirements; joint financial report for each campaign; penalty for noncompliance.

(A) A contract or agreement between any professional fundraising counsel, professional solicitor, or commercial co-venturer and a charitable organization must be in writing and filed, along with a Notice of Solicitation form, with the Secretary of State at least ten days before the professional fundraising counsel, professional solicitor, or commercial co-venturer begins any solicitation activity or any other activity contemplated by the contract or agreement in this State. Solicitations or services pursuant to a contract may not begin in this State until the contract has been filed with the Secretary of State and until both the charitable organization and the professional solicitor or professional fundraising counsel are registered properly with the Secretary of State.

(B) A contract filed pursuant to this section must disclose the following, if applicable:

(1) legal name and alias name, address, and registration number, if any, of the professional solicitor, professional fundraising counsel, or commercial co-venturer;

(2) legal name, address, and registration number of the charitable organization;

(3) name and residence address of each person directing or supervising the contract solicitation services;

(4) description of the event or campaign;

(5) date the solicitation or campaign commences;

(6) date the solicitation or campaign terminates;

(7) statement of the guaranteed minimum percentage of gross receipts to be remitted or retained by the charitable organization, excluding the amount which the charitable organization must pay for fundraising costs;

(8) statement of the percentage of gross receipts with which the professional solicitor, professional fundraising counsel, or commercial co-venturer is compensated, including the amount the professional solicitor, professional fundraising counsel, or commercial co-venturer must be reimbursed as payment for fundraising costs; and

(9) if applicable, the maximum dollar amount that will benefit the charitable organization.

(C) Every Notice of Solicitation form filed pursuant to this section must disclose:

(1) legal name and alias name, address, and registration number of the professional solicitor, professional fundraising counsel, or commercial co-venturer;

(2) legal name, address, and registration number of the charitable organization;

(3) date the solicitation activity commences and terminates;

(4) name and residence address of phone room directors for any solicitation activities;

(5) location, including physical address, and telephone numbers from which the solicitation activity, including telephone solicitations, is conducted;

(6) description of all solicitation activity; and

(7) the terms of remuneration for the campaign or event pursuant to the contract.

(D) Within ninety days after a solicitation campaign has been completed, or within ninety days after the anniversary of a solicitation campaign lasting more than one year, the professional solicitor must file with the Secretary of State a joint financial report for the campaign, including gross revenue, an itemization of expenses, and the amount paid to the sponsor. This joint financial report must be completed on the form prescribed by the Secretary of State, signed by both an authorized official of the professional solicitor and an authorized official of the charitable organization, and certified to be true.

(E) A professional fundraising counsel, professional solicitor, or commercial co-venturer failing to comply with this section is ineligible to renew its registration or continue solicitation activities or campaigns until the required information is filed and is liable for an administrative fine not to exceed ten dollars for each day of noncompliance, with a maximum fine of two thousand dollars for each separate violation.

HISTORY: 1994 Act No. 461, Section 1; 1996 Act No. 458, Part II, Section 28H; 1998 Act No. 368, Section 9; 2000 Act No. 336, Section 1.



SECTION 33-56-75. Donor list; professional fundraising counsel or professional solicitor; responsibilities and prohibitions; violations; fines.

(A) A list provided by the charitable organization of the names, postal addresses, telephone numbers, email addresses, and the dates and amounts of each donation, of each contributor to a solicitation campaign organized pursuant to this chapter conducted by a professional fundraising counsel or professional solicitor is the property of the charitable organization for which the solicitation campaign is conducted. The professional fundraising counsel or professional solicitor must maintain this list throughout the duration of the solicitation campaign until the list is transferred to the charitable organization pursuant to subsection (B).

(B) If the contributions are received by a professional fundraising counsel or professional solicitor, his agent or subcontractor, then the professional fundraising counsel or professional solicitor shall deliver the list of contributors, including the names, postal addresses, telephone numbers, email addresses, and dates and amounts of donations, to the charitable organization within ninety days after the solicitation campaign has been completed, or within ninety days after each anniversary of a solicitation campaign that lasted for more than one year.

(C) A professional fundraising counsel or professional solicitor must not:

(1) withhold from the charitable organization the list referenced in subsection (A);

(2) restrict any use by the charitable organization of the list referenced in subsection (A);

(3) transfer possession or control of the list referenced in subsection (A) to any person other than the charitable organization that owns the list;

(4) permit the use of the list referenced in subsection (A) by any person not so authorized by the charitable organization; or

(5) use the list referenced in subsection (A) for the benefit of any person other than the owner of the list, without the explicit written consent of the charitable organization that owns this list.

(D)(1) If a professional fundraising counsel or a professional solicitor violates a provision of this section, the Secretary of State must notify the professional fundraising counsel or professional solicitor by mailing a notice by registered or certified mail, with return receipt requested, to the last known address of the violator. If the violation is not remedied within fifteen days after the formal notification or receipt of the notice, the Secretary of State may assess an administrative fine of one hundred dollars for each day of noncompliance, not to exceed a maximum fine of twenty-five thousand dollars for each violation.

(2) A person who is assessed an administrative fine pursuant to this section shall, within thirty days from receipt of certified or registered notice from the Secretary of State, pay the assessed fine or request a contested case hearing before the Administrative Law Court. If no fine is remitted or no contested case is requested, then the Secretary of State may suspend the registration of the person and is authorized to request an injunction against the person in the Administrative Law Court to prohibit the person from engaging in further charitable solicitation activities in this State. The decision of the Administrative Law Court may be appealed as provided in Section 1-23-610.

(E) The provisions of this section do not apply to a professional fundraising counsel or a professional solicitor used for a political campaign subject to disclosure requirements of Section 8-13-920.

HISTORY: 2010 Act No. 156, Section 1, eff May 11, 2010.



SECTION 33-56-80. Filings to be public records.

Registration statements and applications, reports, professional fundraising counsel contracts, professional solicitor contracts, or commercial co-venturer contracts, and all other documents and information required to be filed pursuant to this chapter or by the Secretary of State are public records in the office of the Secretary of State and are open to the general public for inspection at a time and under conditions as the Secretary of State may prescribe. The Secretary of State shall publish and make available to the public and to persons subject to this chapter explanatory information concerning this chapter, the duties imposed by this chapter, and the means for enforcing this chapter.

HISTORY: 1994 Act No. 461, Section 1; 1996 Act No. 458, Part II, Section 28I; 1998 Act No. 368, Section 10; 2000 Act No. 336, Section 1.



SECTION 33-56-90. Disclosures to solicited parties; penalties.

(A) At the initial time of solicitation, a professional solicitor must disclose its status as a "professional" or "paid" solicitor. The professional solicitor also must disclose the registered true name of the professional fundraising organization for which it works and the registered true name, location, and purpose of the charitable organizations for which it is soliciting. Upon oral or written request of the solicited party, a professional solicitor also must disclose the percentage of gross receipts with which the professional solicitor is compensated including the amount the professional solicitor must be reimbursed as payment for fundraising costs. The professional solicitor also must disclose the guaranteed minimum percentage of gross receipts to be remitted or retained by the charitable organization excluding the amount which the charitable organization must pay for fundraising costs.

(B) Upon oral or written request by the solicited party, the professional solicitor must deliver to the solicited party within fifteen business days of the request a:

(1) financial statement of the charitable organization disclosing assets, liabilities, fund balances, revenue, and expenses for the preceding fiscal year. This financial statement must be the most recently submitted annual financial report pursuant to Section 33-56-60; and

(2) copy of the professional solicitor's or charitable organization's current registration certification from the Secretary of State.

(C) A professional solicitor that fails to comply with the provisions of this section is liable for an administrative fine not to exceed two thousand dollars for each separate violation.

(D) An offense committed in violation of this section is considered to have been committed at the place where the solicitation either was initiated or was received.

HISTORY: 1994 Act No. 461, Section 1; 1996 Act No. 458, Part II, Section 28J; 1998 Act No. 368, Section 11; 2000 Act No. 336, Section 1; 2000 Act No. 404, Section 11.



SECTION 33-56-100. Fiscal records; retention for three years.

In accordance with the regulations promulgated by the Secretary of State, a charitable organization, professional solicitor, professional fundraising counsel, or commercial co-venturer subject to the provisions of this chapter must keep the true fiscal records as to its activities in this State. The records must be retained for at least three years after the end of the period of registration to which they relate.

HISTORY: 1994 Act No. 461, Section 1; 1996 Act No. 458, Part II, Section 28K; 1998 Act No. 368, Section 12; 2000 Act No. 336, Section 1.



SECTION 33-56-110. Registration of professional fund-raising counsel or professional solicitor; application; surety bond; duration of registration; penalties; ineligible persons.

(A) A person may not act as a professional fundraising counsel or professional solicitor for a charitable organization subject to the provisions of this chapter without first having registered with the Secretary of State. Registration includes filing of a complete application and filing fee. An application for registration must be in writing under oath or affirmation in the form prescribed by the Secretary of State. The application for registration by a professional fundraising counsel or professional solicitor must be signed by its chief executive officer and chief financial officer, certified as true, and accompanied by an annual fee of fifty dollars.

(B) The application for a professional fundraising counsel or professional solicitor must include the:

(1) legal name of the applicant;

(2) principal address of the applicant and address of officers and directors of the applicant;

(3) list of employees, whether full time, part time, or contract, and their job titles;

(4) form of the applicant's business;

(5) names, addresses, and titles of all current principal officers, directors, individual owners, or partners, and those for the preceding three years;

(6) list of the full names and addresses of each state in which an applicant is registered currently as a professional fundraising counsel or professional solicitor;

(7) list of charitable organizations with which an applicant contracted in this State for the previous three years;

(8) registration fee of fifty dollars;

(9) statement as to whether the applicant, or its directors, principal officers, individual owners, or partners is or has been the subject of a legal or administrative action, including an injunction, concerning a charitable solicitation, fundraising campaign, or campaign with a commercial co-venturer by another local, state, or federal governmental authority including, but not limited to, registration or license revocation or denial, fines, injunctions, suspensions, or voluntary agreement to discontinue any charitable solicitation activity and, if so, a written explanation of those actions;

(10) statement as to whether the applicant, or its directors, principal officers, individual owners, or partners has been the subject of a criminal conviction, including guilty or nolo contendere pleas, involving any charitable solicitations act, fraud, dishonesty, or false statement in a jurisdiction within the United States and, if so, a description and date of any such conviction;

(11) applicant's Federal EIN if incorporated or Social Security number if acting as a sole proprietor;

(12) list of individuals who serve as couriers or employees to personally collect contributed funds from solicited parties, as applicable; and

(13) statement as to the relationship of any of the officers, directors, trustees, or board members of a professional fundraising counsel or professional solicitor to:

(a) each other; or

(b) a director, officer, agent, or employee of a charitable organization under contract with the professional fundraising counsel or solicitor.

(C) At the time of application, a professional solicitor must file with and have approved by the Secretary of State a surety bond, and a list of all professional solicitors operating under the bond. The applicant or its employer must be the principal obligor in the sum of fifteen thousand dollars, with one or more sureties that are satisfactory to the Secretary of State and whose liability in the aggregate as the sureties at least equals that sum, and must maintain the bond in effect so long as a registration is in effect. A deposit of cash in the amount of fifteen thousand dollars may be accepted instead of the bond. The bond shall run to the State of South Carolina for the use of the Secretary of State or his appropriate division and a person who has cause of action against the obligor of the bond for losses resulting from malfeasance, nonfeasance, or misfeasance in the conduct of solicitation activities or any violation of this chapter. A partnership or corporation which is a professional solicitor may file a consolidated bond on behalf of all its members, officers, and employees.

(D) Each registration is valid throughout the State for one year and may be renewed for additional one-year periods upon written application under oath in the form prescribed by the Secretary of State and upon payment of the fee prescribed in this chapter.

(E) A professional solicitor or professional fundraising counsel that fails to comply with the provisions of this section is liable for an administrative fine of ten dollars for each day of noncompliance, not to exceed two thousand dollars for each separate violation.

(F) A professional solicitor or professional fundraising counsel that has been convicted of or pled guilty or nolo contendere to a crime involving charitable solicitation activities or a felony involving fraud, dishonesty, or false statement in a jurisdiction within the United States in the past five years may be ineligible for registration as a professional solicitor or professional fundraising counsel in the State of South Carolina.

HISTORY: 1994 Act No. 461, Section 1; 1996 Act No. 458, Part II, Section 28L; 1998 Act No. 368, Section 13, eff July 1, 1998; 2000 Act No. 336, Section 1.



SECTION 33-56-120. Misrepresentations prohibited.

(A) In connection with the solicitation of contributions for or the sale of goods or services, a person shall not misrepresent or mislead, knowingly and wilfully, a person by any manner, means, practice, or device.

(B) A charitable organization, professional fundraising counsel, or professional solicitor shall not use or exploit the fact of registration so as to lead the public to believe that the registration in any way constitutes an endorsement or approval by the State. However, the use of the following statement is not considered a prohibited exploitation: "Registered with the Secretary of State as required by law". Registration does not imply endorsement of a public solicitation for contributions.

(C) In connection with the solicitation of contributions or the sale of goods or services for charitable purposes, a person shall not represent to or mislead a person by any manner, means, practice, or device to believe that another person sponsors or endorses the solicitation of contributions, sale of goods or services for charitable purposes, or approves of the charitable purposes or a charitable organization connected with it when the other person has not given written consent to the use of his name for these purposes. A member of the board of directors or trustees of a charitable organization or another person who has agreed either to serve or to participate in a voluntary capacity in the campaign is considered to have given his consent to the use of his name in the campaign.

(D) A person shall not make any representation that he is soliciting contributions for or on behalf of a charitable organization or shall not use or display any emblem, device, or printed matter belonging to or associated with a charitable organization for the purpose of soliciting or inducing contributions from the public without first being authorized to do so by the charitable organization.

(E) For the purpose of soliciting contributions from a person in this State, a person shall not use the name of another person except that of an officer, a director, or a trustee of the charitable organization by or for which contributions are solicited, without the written consent of the other person. A person is considered to have used the name of another person for the purpose of soliciting contributions if the latter person's name is listed on any stationery, advertisement, brochure, or correspondence in or by which a contribution is solicited by or on behalf of a charitable organization or if his name is listed or referred to in connection with a request for a contribution as one who has contributed to, sponsored, or endorsed the charitable organization or its activities.

(F) Nothing contained in subsection (E) prevents the publication of names of contributors, without their written consent, in an annual or other periodic report issued by a charitable organization for the purpose of reporting on its operations and affairs to its membership or for the purpose of reporting contributions to contributors.

(G) A person shall not knowingly or wilfully use a misleading practice or device to solicit the contribution or sale of goods or services for a charitable purpose in connection with a declared state of emergency or disaster as described in Section 39-5-147. Penalties provided in this chapter are cumulative of and in addition to those provided in Section 39-5-147.

HISTORY: 1994 Act No. 461, Section 1; 1996 Act No. 458, Part II, Section 28M; 1998 Act No. 368, Section 14; 2000 Act No. 336, Section 1; 2002 Act No. 339, Section 20.



SECTION 33-56-130. Foreign organizations and solicitors deemed to appoint secretary as agent for service.

If a charitable organization, professional fundraising counsel, professional solicitor, or commercial co-venturer soliciting contributions from people in this State and having a principal place of business outside the State, or organized under and by virtue of the laws of a foreign state, is subject to the provisions of this chapter and does not otherwise appoint a registered agent for service of process, that charitable organization, professional fundraising counsel, professional solicitor, or commercial co-venturer is considered to have appointed irrevocably the Secretary of State as an agent upon whom may be served summons, subpoena, subpoena duces tecum, or other process directed to the charitable organization, professional fundraising counsel, professional solicitor, or commercial co-venturer or a partner, principal officer, or director of it in any action or proceeding brought pursuant to this chapter. Service of process is made by delivering to and leaving with the Secretary of State, or with any person designated to receive service at the office of the Secretary of State, duplicate copies of the process, notice, or demand. The service is sufficient service if notice of the service and a copy of the process are sent by the Secretary of State to the charitable organization, professional fundraising counsel, professional solicitor, or commercial co-venturer, by registered or certified mail with return receipt requested, at the address provided for in the registration form required to be filed with the Secretary of State pursuant to this chapter or, in default of the filing of the form, at the last address known to the Secretary of State. Service of process is complete ten days after the receipt by the Secretary of State of a return receipt purporting to be signed by the addressee or a person qualified to receive the registered or certified mail, in accordance with the accepted practices of the United States Postal Service or, if acceptance was refused by the addressee, ten days after the return to the Secretary of State of the original envelope bearing a notation by the postal authorities that receipt of it was refused.

HISTORY: 1994 Act No. 461, Section 1; 1996 Act No. 458, Part II, Section 28N; 1998 Act No. 368, Section 15; 2000 Act No. 336, Section 1.



SECTION 33-56-140. Investigations; notice of noncompliance; grounds for injunction; rejection of filings; hearings and appeals.

(A) Upon his own motion or upon complaint of any person, the Secretary of State may investigate any charitable organization, professional fundraising counsel, professional solicitor, or commercial co-venturer to determine if it has violated the provisions of this chapter or has filed an application, or other information required by this chapter, which contains false or misleading statements. The Secretary of State may subpoena or audit persons and require the production of books, papers, and other documents to aid in the investigation of alleged violations of this chapter.

(B) If a charitable organization, professional fundraising counsel, professional solicitor, or commercial co-venturer fails to file a registration application, statement, report, or other information required to be filed with the Secretary of State by this chapter, or otherwise violates the provisions of this chapter, the Secretary of State must notify the delinquent charitable organization, professional fundraising counsel, professional solicitor, or commercial co-venturer of this fact by mailing a notice by registered or certified mail, with return receipt requested, to its last known address. If the required registration application, statement, annual report, assurance of voluntary compliance, or other information is not filed, or if the other existing violation is not discontinued, within fifteen days after the formal notification or receipt of the notice, the Secretary of State may assess an administrative fine not to exceed two thousand dollars for each separate violation against the charitable organization, professional fundraising counsel, professional solicitor, or commercial co-venturer.

(C) In addition to other actions authorized by law, the Secretary of State, if he has reason to believe that one or more of the following acts or violations listed below has occurred or may occur, may bring an action before an administrative law judge to enjoin the charitable organization, professional fundraising counsel, professional solicitor, commercial co-venturer, or other person from continuing the act or violation, or committing other acts in furtherance of it, and for other relief as the court considers appropriate:

(1) a person knowingly and wilfully operates in violation of the provisions of this chapter;

(2) a person knowingly and wilfully makes a false statement in any registration application, statement, report, or other information required to be filed by this chapter;

(3) a person fails to file a registration statement, annual financial report, or other document required to be filed by this chapter;

(4) a person is using in the solicitation or collection of contributions any device, scheme, or artifice to defraud or to obtain money or property by means of false pretense, representation, or promise;

(5) the officers or representatives of a charitable organization, professional fundraising counsel, professional solicitor, or commercial co-venturer refuse or fail, after notice, to produce records of the organization; or

(6) the funds raised by solicitation activities are not devoted to the charitable purposes of the charitable organization.

(D) Any registration application, statement, report, or other information required to be filed with the Secretary of State pursuant to this chapter by a charitable organization, professional fundraising counsel, professional solicitor, or commercial co-venturer which contains false or misleading statements may be rejected by the Secretary of State and returned to the submitting party without being filed.

(E) A person who is assessed an administrative fine, has had his registration suspended, or who is denied registration has thirty days from receipt of certified notice from the Secretary of State to pay the fine or request an evidentiary hearing before an administrative law judge. If a person fails to remit fines or request a hearing after the required notice is given and after thirty days from the date of receipt of certified notice has elapsed the Secretary of State may suspend his registration pending final resolution and may bring action before the administrative law judge to enjoin the person from engaging in further charitable solicitation activities in this State. The decision of the administrative law judge may be appealed as provided in Section 1-23-610.

(F) The Secretary of State may exercise the authority granted in this section against a person that operates under the guise or pretense of being an organization exempted by the provisions of Section 33-56-40 or 33-56-50 but is not in fact an organization entitled to the exemption.

HISTORY: 1994 Act No. 461, Section 1; 1996 Act No. 458, Part II, Section 28O; 1998 Act No. 368, Section 16; 2000 Act No. 336, Section 1; 2006 Act No. 387, Sections 17, 18, eff July 1, 2006.



SECTION 33-56-145. Penalties.

(A) A person that knowingly and wilfully violates a provision of this chapter with the intent to deceive or defraud an individual or a charitable organization is guilty of a misdemeanor and, upon conviction for a first offense, must be fined not more than five thousand dollars or imprisoned not more than one year, or both. For a second offense or subsequent offense, a person is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than five years, or both.

(B) A person that knowingly and wilfully gives false or misleading information to the Secretary of State in a registration, filing statement, or report required by this chapter is guilty of a misdemeanor and, upon conviction for a first offense, must be fined not more than two thousand dollars or imprisoned not more than one year, or both. For a second offense or subsequent offense, a person is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years, or both.

(C) A person that is convicted or pleads guilty or nolo contendere pursuant to subsection (A) or (B) forfeits the bond described in Section 33-56-110 to the Secretary of State and is prohibited from serving as a professional solicitor or fundraising counsel in this State for a minimum of five years from the date of the conviction.

(D) A violation of this chapter involving a solicitation is considered to be committed at the place where the solicitation was either initiated or was received.

HISTORY: 2000 Act No. 336, Section 1.



SECTION 33-56-150. Division of Public Charities; Director.

There is created in the office of the Secretary of State a Division of Public Charities which, under the direction and control of the Secretary of State, shall perform the duties imposed upon it by the provisions of this chapter. The executive and administrative head of the division is the Director of Public Charities designated by the Secretary of State.

HISTORY: 1994 Act No. 461, Section 1; 1996 Act No. 458, Part II, Section 28P; 1998 Act No. 368, Section 17; 2000 Act No. 336, Section 1.



SECTION 33-56-160. Administrative fines and fees; disposition.

(A) The first two hundred thousand dollars in administrative fine revenue received pursuant to this chapter in a fiscal year, not including fine revenues collected pursuant to Section 33-56-75, may be retained by the Secretary of State to offset the expenses of enforcing this chapter. All administrative fines collected pursuant to this chapter in excess of two hundred thousand dollars in a fiscal year, not including fine revenues collected pursuant to Section 33-56-75, must be transmitted to the State Treasurer and deposited in the state general fund. All fees collected pursuant to this chapter must be transmitted to the State Treasurer and deposited in a fund separate and distinct from the state general fund and used by the Secretary of State for the purpose of administering the provisions of this chapter.

(B) All administrative fines collected pursuant to Section 33-56-75 in a fiscal year must be transmitted to the State Treasurer and deposited in a fund separate and distinct from the state general fund. The revenue collected from these fines must be directed to the Secretary of State for the purpose of administering the provisions of that section.

HISTORY: 1994 Act No. 461, Section 1; 1996 Act No. 458, Part II, Section 28Q; 1998 Act No. 368, Section 18; 2000 Act No. 336, Section 1; 2010 Act No. 156, Section 2, eff May 11, 2010.



SECTION 33-56-170. Definitions of "charitable organization" and "employee" for purposes of Section 33-56-180.

For purposes of Section 33-56-180:

(1) "Charitable organization" means any organization, institution, association, society, or corporation which is exempt from taxation pursuant to Section 501(c)(3) or 501(d) of Title 26 of the United States Code, as amended.

(2) "Employee" means an agent, servant, employee, or officer of a charitable organization.

HISTORY: 1994 Act No. 461, Section 1; 2000 Act No. 336, Section 1.



SECTION 33-56-180. Limitation of liability for injury or death caused by employee of charitable organization.

(A) A person sustaining an injury or dying by reason of the tortious act of commission or omission of an employee of a charitable organization, when the employee is acting within the scope of his employment, may recover in an action brought against the charitable organization only the actual damages he sustains in an amount not exceeding the limitations on liability imposed in the South Carolina Tort Claims Act in Chapter 78 of Title 15. An action against the charitable organization pursuant to this section constitutes a complete bar to any recovery by the claimant, by reason of the same subject matter, against the employee of the charitable organization whose act or omission gave rise to the claim unless it is alleged and proved in the action that the employee acted in a reckless, wilful, or grossly negligent manner, and the employee must be joined properly as a party defendant. A judgment against an employee of a charitable organization may not be returned unless a specific finding is made that the employee acted in a reckless, wilful, or grossly negligent manner. If the charitable organization for which the employee was acting cannot be determined at the time the action is instituted, the plaintiff may name as a party defendant the employee, and the entity for which the employee was acting must be added or substituted as party defendant when it reasonably can be determined.

(B) If the actual damages from the injury or death giving rise to the action arose from the use or operation of a motor vehicle and exceed two hundred fifty thousand dollars, this section does not prevent the injured person from recovering benefits pursuant to Section 38-77-160 but in an amount not to exceed the limits of the uninsured or underinsured coverage.

HISTORY: 1994 Act No. 461, Section 1; 2000 Act No. 336, Section 1.



SECTION 33-56-190. Exchange of information with other states.

The Secretary of State may enter into agreements with the appropriate authority of another state for the purpose of exchanging information with respect to charitable organizations, professional fundraising counsel, professional solicitors, and commercial co-venturers.

HISTORY: 1994 Act No. 461, Section 1; 1996 Act No. 458, Part II, Section 28R; 1998 Act No. 368, Section 19; 2000 Act No. 336, Section 1.



SECTION 33-56-200. Severability of provisions.

The provisions of this chapter are severable. The unconstitutionality of one section or clause does not affect the constitutionality of the entire chapter.

HISTORY: 1994 Act No. 461, Section 1; 2000 Act No. 336, Section 1.






CHAPTER 57 - NONPROFIT RAFFLES FOR CHARITABLE PURPOSES

SECTION 33-57-100. Lotteries or raffles unlawful unless authorized.

<Section effective upon contingency.>

(A) A lottery or raffle of any type whatsoever is unlawful unless it is authorized by the following:

(1) Chapter 150, Title 59, the Education Lottery;

(2) Article 24, Chapter 21, Title 12, Charitable Bingo; or

(3) Chapter 57, Title 33, Nonprofit Raffles for Charitable Purposes.

(B) It is the intent of the General Assembly that only qualified tax-exempt entities, which are organized and operated for charitable purposes and which dedicate raffle proceeds to charitable purposes, shall operate and conduct raffles as authorized by this chapter.

(C)(1) Nothing in this chapter may be construed to allow electronic gambling devices or machines of any types, slot machines, video poker or similar electronic play devices, or to change or alter in any manner the prohibitions regarding video poker or similar electronic play devices in Chapter 21, Title 12 and Chapter 19, Title 16.

(2) No person shall conduct a fundraising event commonly known and operated as a "casino night", "Las Vegas night", or "Monte Carlo night" involving live individuals playing roulette, blackjack, poker, baccarat, or other card games, or dice games, unless the event is conducted only for entertainment purposes and no prizes, financial rewards, or incentives are received by players.

(3) No events with an electronic device or machine, slot machines, electronic video gaming devices, wagering on live sporting events, or simulcast broadcasts of horse races are authorized.

(D) Except for raffles conducted by the South Carolina Lottery Commission pursuant to Chapter 150, Title 59 or Charitable Bingo authorized by Article 24, Chapter 21, Title 12, the provisions of this chapter provide the sole means by which activities associated with conducting raffles are authorized. The provisions of this chapter must be narrowly construed to ensure that tax-exempt entities conducting a nonprofit raffle pursuant to this chapter are in strict compliance with the requirements of this chapter.

HISTORY: 2013 Act No. 11, Section 1, (contingent effective date).



SECTION 33-57-110. Definitions.

<Section effective upon contingency.>

For purposes of this chapter:

(1) "Charitable purpose" means religious, charitable, scientific, literary, or educational purposes, or to foster national or international amateur sports competition (but only if no part of its activities involve the provision of athletic facilities or equipment), or for the prevention of cruelty to children or animals within the meaning of Internal Revenue Code Section 170(c)(2)(B). Any interpretation of this statute with respect to charitable purpose shall be guided by the applicable Internal Revenue Code provisions and regulations of the Internal Revenue Service as interpreted by the courts.

(2) "Adjusted gross receipts" means gross receipts less all cash prizes and the amount paid for merchandise prizes purchased.

(3) "Member" shall have the same meaning as defined in Chapter 31, Title 33.

(4) "Nonprofit organization" means an organization recognized by the South Carolina Department of Revenue and the United States Internal Revenue Service as exempt from federal and state income taxation pursuant to Internal Revenue Code Section 501(c)(3), 501(c)(4), 501(c)(6), 501(c)(7), 501(c)(8), 501(c)(10), 501(c)(19), or 501(d), or is a class, department, or organization of an educational institution, as defined in Chapter 56, Title 33.

(5) "Nonprofit gaming supplies and equipment" means any material, device, apparatus, or paraphernalia customarily used in the conducting of raffles, including raffle tickets, and other apparatus or paraphernalia used in conducting raffles subject to regulation under this chapter. The term shall not include any material, device, apparatus, or paraphernalia incidental to the raffle, such as pencils, playing cards, or other supplies that may be purchased or leased from normal sources of supply.

(6) "Fifty-fifty raffle" means a raffle conducted by a nonprofit organization qualified to operate raffles pursuant to Section 33-57-120 and the proceeds collected by the sale of the raffle tickets are split evenly between the prize winner and the nonprofit organization after the raffle drawing.

(7) "Gross receipts" means all funds collected or received from the conduct of raffles.

(8) "Net receipts" means adjusted gross receipts less all expenses, charges, fees, and deductions that are authorized under this chapter. Payment of unauthorized expenses, charges, fees, and deductions from the gross receipts is a violation of this chapter.

(9) "Operate", "operated", or "operating" means the conduct, direction, supervision, management, operation, control, or guidance of activity.

(10) "Person" means an individual, an organization, a trust, a foundation, a group, an association, a partnership, a corporation, a society, any other private entity, or a combination of them, or a manager, agent, servant, officer, or employee thereof.

(11) "Raffle" means a game of chance in which a participant is required to pay something of value for a ticket for a chance to win a prize, with the winner to be determined by a random drawing or similar process whereby all entries have an equal chance of winning.

(12) "Secretary" means the Office of the Secretary of State.

(13) "Ticket" means tangible evidence issued by the nonprofit organization to provide participation in a raffle.

(14) "Year" means a twelve-month period that is the same as a nonprofit organization's fiscal year.

HISTORY: 2013 Act No. 11, Section 1, (contingent effective date).



SECTION 33-57-120. Nonprofit organization qualification to conduct raffles; exemptions; annual raffle form and fee; revocation of registration; investigation.

<Section effective upon contingency.>

(A) A nonprofit organization is qualified to conduct raffles in accordance with the provisions of this chapter if the nonprofit organization:

(1) is recognized by the South Carolina Department of Revenue and the United States Internal Revenue Service as exempt from federal and state income taxation pursuant to Internal Revenue Code Section 501(c)(3), 501(c)(4), 501(c)(6), 501(c)(7), 501(c)(8), 501(c)(10), 501(c)(19), or 501(d), or is a class, department, or organization of an educational institution, as defined in Chapter 56, Title 33;

(2) is organized and operated for religious, charitable, scientific, literary, or educational purposes, or to foster national or international amateur sports competition (but only if no part of its activities involve the provision of athletic facilities or equipment), or for the prevention of cruelty to children or animals; and

(3) is registered with the Secretary pursuant to the requirements of Chapter 56, Title 33, unless it is exempt from or not required to follow the registration requirements of Chapter 56, Title 33, or is a governmental unit or educational institution of this State.

(B)(1) The requirement to register with the Secretary for the purpose of operating raffles for charitable purposes shall apply to any and all nonprofit organizations that intend to operate a raffle in this State, including those organizations that are exempt from or not required to follow the requirements for solicitation of charitable funds pursuant to Chapter 56, Title 33.

(2) An exemption from registration for the purpose of operating raffles is authorized for:

(a) raffles operated by a nonprofit organization for charitable purposes, where a noncash prize is donated for the nonprofit raffle and the total value of the prize or prizes offered for a raffle event is not more than five hundred dollars; and

(b) fifty-fifty raffles where the tickets are sold to members or guests of a nonprofit organization, and not to the general public, and the total value of proceeds collected is not more than nine hundred fifty dollars.

(3) An organization operating a raffle that is within an exemption authorized by the provisions of item (2) shall not operate more than one raffle every seven calendar days.

(C) Nonprofit organizations that comply with the requirements of Section 33-57-120(A) and intend to operate a raffle must submit an annual raffle form with a fee of fifty dollars to the Secretary. Proceeds from the fees shall be retained by the Secretary for enforcement of these provisions. This registration form shall cover all authorized raffles for that nonprofit organization's fiscal year. Registrations for raffles shall expire on the fifteenth day of the fifth month after the end of a nonprofit organization's fiscal year.

(D) The Secretary may revoke a registration issued pursuant to this chapter if an organization is not in compliance with the exemption requirements of the Internal Revenue Code. A registration revoked under this chapter must not be reissued until a new application for registration has been made and the Secretary determines that the organization is in compliance with the applicable provisions of the Internal Revenue Code.

(E) Nonprofit organizations, other organizations, and persons operating raffles for charitable purposes are subject to investigation and other actions by the Secretary and subject to all penalties contained in Chapters 56 and 57, Title 33.

(F) Nonprofit organizations, other organizations, or persons operating raffles or lotteries that violate the provisions of Chapter 19, Title 16, are subject to investigation and other actions by law enforcement.

HISTORY: 2013 Act No. 11, Section 1, (contingent effective date).



SECTION 33-57-130. Raffle restrictions.

<Section effective upon contingency.>

(A) A nonprofit organization is allowed to operate up to four raffles per year. If a nonprofit organization has affiliates or subsidiaries that share a federal Employer's Identification Number (EIN) with a parent nonprofit organization, meet the requirements of this chapter, and are registered pursuant to Section 33-57-120(C), then each qualified affiliate or subsidiary, in addition to the raffles conducted by a parent nonprofit organization, may operate and conduct up to four raffles per year. Each nonprofit raffle shall continue for not more than nine months from the date the first raffle ticket is sold. No raffle drawing shall be conducted between the hours of midnight and 10 a.m. Local law enforcement officials are authorized to enforce the hours of operation.

(B) The restriction on numbers of raffles shall not apply to raffles held by nonprofit organizations that are exempt pursuant to Section 33-57-120(B)(2).

HISTORY: 2013 Act No. 11, Section 1, (contingent effective date).



SECTION 33-57-140. Standards for raffles.

<Section effective upon contingency.>

(A) Except for fifty-fifty raffles, no less than ninety percent of the net receipts of a raffle authorized pursuant to this chapter must be used for the charitable purpose of the nonprofit organization.

(B) No receipts of a raffle shall be used for any expenditure or activity which would subject an organization exempt from taxation under Internal Revenue Code Section 501(c)(3) or its managers to revocation of its tax-exempt status or excise taxes under the Internal Revenue Code, including directly or indirectly participating in, or intervening in, any political campaign on behalf of (or in opposition to) any candidate for elective public office or engaging in an excess benefit transaction with a person who would be a disqualified person if the nonprofit organization were exempt from taxation under Internal Revenue Code Section 501(c)(3).

(C) A nonprofit organization shall not enter into a contract with any person to have that person operate raffles on behalf of the nonprofit organization.

(D)(1) A nonprofit organization shall not lend its name nor allow its identity to be used by any person in the operating or advertising of a raffle in which the nonprofit organization is not directly and solely operating the raffle.

(2) No person shall purchase or lease the name of a nonprofit organization for the purpose of conducting a raffle.

(3) Nothing in this section, however, shall prohibit two or more qualified nonprofit organizations from participating together to conduct a raffle.

(E) A nonprofit organization conducting a raffle may advertise the event. An advertisement, in whatever form, for a raffle must name, within the advertisement, the nonprofit organization sponsoring the event, the charitable purposes for which the net receipts shall be used, and a statement of the proportion of the gross receipts of all raffles conducted by the nonprofit organization in the most recent two years in which the nonprofit organization conducted raffles which were not applied to charitable purposes.

(F)(1) A raffle shall be conducted only by a qualified and authorized nonprofit organization through its directors, bona fide employees, and unpaid volunteers none of whom shall receive compensation for their services in conducting the raffle, except that bona fide employees of a nonprofit organization may receive their regular and ordinary compensation.

(2) Except as otherwise provided in this chapter, no member, director, officer, employee, or agent of a nonprofit organization, a member of the family of any of those persons, or an entity in which a person described in the previous two categories holds a thirty-five percent ownership interest is allowed to receive any direct or indirect economic benefit from the operation of the raffle other than being able to participate in the raffle on a basis equal to all other participants, except that bona fide employees may receive reasonable compensation for services rendered in furthering the charitable purposes of the nonprofit organization from raffle proceeds.

(3) Food and beverages served to and consumed by volunteers or staff of the sponsoring organization during a raffle are not compensation.

(4) Bona fide employees, for purposes of this section, do not include an employee whose compensation is based, in whole or in part, on the amount raised in gross or net receipts from a raffle operated by the nonprofit organization or whose job duties are significantly related to the conduct of raffles.

(G) A nonprofit organization shall not conduct raffles through any agent or third party, and shall not pay anything of value to any person for any services performed in relation to operating or conducting a nonprofit raffle except the usual and regular compensation of bona fide employees. Rental of raffle equipment from a third party and the hiring of a person to operate equipment, so long as the expense is reasonable, are not considered conducting a raffle by a third party.

(H) Noncash prizes shall not be redeemed for money from the nonprofit organization or from any other entity that redeems noncash prizes awarded by raffles for money in the ordinary course of business.

(I) No raffle drawing event shall be held on Christmas Day.

(J) Raffle drawings must be conducted in accordance with local building and fire code regulations.

(K) The provisions of this chapter are not intended and shall not be construed to allow the operation or play of raffles through electronic gambling devices, or machines, slot machines, video poker or similar electronic play devices and do not amend or alter in any manner the prohibitions on video poker or similar electronic play devices in Chapter 21, Title 12 or Chapter 19, Title 16.

(L) An individual prize awarded to each winner in a raffle shall not exceed a maximum fair market value of forty thousand dollars. No real property shall be offered as a prize in a raffle. For each raffle event, the total fair market value of all prizes offered by any nonprofit organization shall not exceed two hundred fifty thousand dollars.

(M) The purchase price for a raffle ticket may not exceed one hundred dollars.

HISTORY: 2013 Act No. 11, Section 1, (contingent effective date).



SECTION 33-57-150. Allowable expenses; report; records.

<Section effective upon contingency.>

(A) Expenses that are reasonable and necessary to operate and conduct raffles, as authorized by this chapter, are allowable.

(B) Allowable expenses include only reasonable and necessary expenses incurred for:

(1) advertising, including the cost of printing raffle tickets and gift certificates, provided that costs of advertising are reasonable and the services are not provided, directly or indirectly, in connection with any other service related to operating or conducting a nonprofit raffle regardless of whether those services are compensated;

(2) office supplies, copying, and minor office equipment costs incurred in conducting or operating a nonprofit raffle;

(3) reasonable postage, parking, and shipping costs;

(4) costs of food and beverages, including corkage and gratuity fees, provided to the attendees and volunteers of the event;

(5) costs of materials and supplies for decorating a facility used for a nonprofit raffle drawing;

(6) entertainment-related costs, such as disc jockeys, music bands, auctioneers, waiters, bartenders, and wait staff, incurred during the conducting or operating of a nonprofit raffle drawing;

(7) repairs to premises and equipment related to conducting or operating a nonprofit raffle;

(8) door prizes or raffle prizes;

(9) stated premises' rental or insurance expenses;

(10) security expenses incurred in conducting or operating a nonprofit raffle;

(11) bookkeeping, accounting, or legal services utilized in connection with a nonprofit raffle including, but not limited to, the registration fees and the required financial reports;

(12) permit costs, fees, or taxes required by local or state government to conduct and operate a nonprofit raffle; and

(13) janitorial services and supplies incurred in conducting or operating a nonprofit raffle.

(C) A report shall be submitted annually to the Secretary no later than the fifteenth day of the fifth month after the end of the nonprofit organization's fiscal year. The report must be signed under penalty of perjury and must contain the following information for each raffle conducted within the preceding year:

(1) the amount of the gross receipts;

(2) an itemized list of expenses incurred or paid, including the name of each person, company, or governmental entity to whom an expense was paid;

(3) each item of an expenditure made or to be made, with a detailed description of the merchandise purchased or the services rendered, and the name of each person, company, or governmental entity to whom the expenditure is to be made;

(4) the amount of the net receipts;

(5) the use to which the net receipts have been or are to be applied;

(6) a list of prizes offered and given, with an estimate of their respective values; and

(7) the number of tickets sold.

(D) Records required by this chapter shall be preserved for three years, and organizations shall make available their records relating to operations of raffles at any time at the request of a member of the organization, or investigators from the Secretary or from law enforcement.

(E) No new registration shall be issued to an organization that fails to file its report as required by this section until all reports are filed, and the Secretary has confirmed that the information in the reports is in compliance with the provisions of this chapter. An organization that fails to file a timely annual report required by this section may be assessed by the Secretary administrative fines of ten dollars for each day of noncompliance for each delinquent report not to exceed two thousand dollars for each separate violation. In addition to the assessed fines, the Secretary may revoke an organization's registration for failure to file an annual report and bring an action before an administrative law judge to enjoin the organization from conducting raffles until the required reports are filed with the Secretary.

HISTORY: 2013 Act No. 11, Section 1, (contingent effective date).



SECTION 33-57-160. Administration of chapter; fines; hearings.

<Section effective upon contingency.>

(A) The Secretary shall perform all functions incident to the administration, collection, enforcement, and operation of the provisions imposed pursuant to this chapter. Upon his own motion or upon complaint of any person, the Secretary may investigate an organization to determine if it has violated the provisions of this chapter or has filed an application, or other information required by this chapter, which contains false or misleading statements. The Secretary may subpoena or audit persons and organizations and require production of books, papers, and other documents to aid in the investigation of alleged violations of this chapter. By registering with the Secretary pursuant to this chapter, each nonprofit organization consents to the Secretary, as well as his agents, including local law enforcement or a circuit solicitor or his agents, entering onto the premises where a nonprofit raffle drawing is being held, for the purpose of enforcing the provisions of this chapter.

(B)(1) In addition to other actions authorized by this chapter and by law, the Secretary, if he has reason to believe that one or more of the following acts or violations listed below has occurred or may occur, may assess a fine of not more than five hundred dollars for each violation that has occurred and bring an action before an administrative law judge to enjoin a person or an organization from continuing the act or violation, or committing other acts in furtherance of it, and for other relief as the court considers appropriate:

(a) a person or organization operated in violation of the provisions of this chapter;

(b) a person or organization made a false statement in any information required to be filed by this chapter;

(c) a person or organization used a device, scheme, or artifice to defraud or to obtain money or property by means of false pretences, representation, or promise during a nonprofit raffle for charitable purposes;

(d) the officers, directors, representatives, or agents of a nonprofit organization refused or failed, after notice, to produce records of the organization; or

(e) the funds raised by the nonprofit raffles were not devoted to or distributed to the charitable purposes of the nonprofit raffle.

(2) Each violation and each day in violation of a provision of this chapter constitutes a separate offense for which an administrative fine may be assessed.

(C) A person or organization that is assessed an administrative fine, has its registration suspended or revoked, or that has its registration denied, has thirty days from receipt of certified notice from the Secretary to pay the fine or request an evidentiary hearing before an administrative law judge. If a person or organization fails to remit fines or request a hearing after the required notice is given and after thirty days from the date of receipt of certified notice has elapsed, the Secretary may suspend its registration pending final resolution and may bring an action before the administrative law judge to enjoin the person or organization from engaging in further nonprofit raffles. The decision of the administrative law judge may be appealed according to the procedures in the Administrative Procedures Act.

HISTORY: 2013 Act No. 11, Section 1, (contingent effective date).



SECTION 33-57-170. Penalties.

<Section effective upon contingency.>

(A) A person or organization that knowingly and wilfully conducts a nonprofit raffle without obtaining the necessary registration or qualifying for an exemption is guilty of conducting an illegal lottery and, upon conviction of a first offense, must be fined not more than one thousand dollars or imprisoned not more than one year, or both. For a second or subsequent offense, a person or organization is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than five years, or both.

(B) A person or organization that knowingly and wilfully violates a provision of this chapter with the intent to deceive or defraud an individual or nonprofit organization is guilty of a misdemeanor and, upon conviction of a first offense, must be fined not more than five thousand dollars or imprisoned not more than one year, or both. For a second or subsequent offense, a person or organization is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than five years, or both.

(C) A person or organization that knowingly and wilfully gives false or misleading information to the Secretary in a registration or report required by this chapter is guilty of a misdemeanor and, upon conviction of a first offense, must be fined not more than two thousand dollars or imprisoned not more than one year, or both. For a second or subsequent offense, a person or organization is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years, or both.

(D) Upon the conviction of a member of a nonprofit organization or the conviction of a nonprofit organization for a violation pursuant to this section, all proceeds of the raffle from which the offense arose shall be disgorged to the Secretary. Proceeds disgorged pursuant to this chapter shall be retained by the Secretary for purposes of enforcement of this chapter.

(E) An organization whose officer or director is convicted of a violation pursuant to this section shall be prohibited from registering to conduct a raffle for a period of no less than five calendar years after the date of the conviction.

HISTORY: 2013 Act No. 11, Section 1, (contingent effective date).



SECTION 33-57-180. Administrative fines.

<Section effective upon contingency.>

All administrative fines collected pursuant to this chapter must be transmitted to the State Treasurer and deposited in the state general fund.

HISTORY: 2013 Act No. 11, Section 1, (contingent effective date).



SECTION 33-57-190. Regulations.

<Section effective upon contingency.>

The Secretary of State may promulgate regulations to administer and enforce the provisions of this chapter.

HISTORY: 2013 Act No. 11, Section 1, (contingent effective date).



SECTION 33-57-200. Repeal of chapter; reauthorization.

<Section effective upon contingency.>

(A) The provisions of this chapter are repealed as of July 1, 2020, unless and until the General Assembly reauthorizes the provisions by joint resolution by a two-thirds vote of each body. The vote on the reauthorization may occur within two years preceding the date of repeal.

(B) The provisions of this chapter are repealed every ten years thereafter, unless reauthorized in accordance with subsection (A).

HISTORY: 2013 Act No. 11, Section 1, (contingent effective date).









Title 34 - Banking, Financial Institutions and Money

CHAPTER 1 - STATE BOARD OF FINANCIAL INSTITUTIONS

SECTION 34-1-10. Definitions applicable to Title.

Effective July 1, 1976, all references to "the Board" in this title means the State Board of Financial Institutions unless context clearly indicates otherwise.

Except when otherwise specifically provided "bank" as used in this title must be construed to include all institutions doing any kind of banking business whose deposits are eligible for insurance by the Federal Deposit Insurance Corporation, excluding a savings bank, and "building and loan association" as used in this title must be construed to include a mutual or stock savings association, savings and loan association, or savings bank and all other institutions doing any kind of building and loan business whose deposits are eligible for insurance by the Federal Savings and Loan Insurance Corporation.

HISTORY: 1962 Code Section 8-51; 1952 Code Section 8-51; 1942 Code Section 7829; 1936 (39) 1484; 1976 Act No. 683 Section 1; 1985 Act No. 124, Section 2.



SECTION 34-1-20. Appointment of members.

The State Board of Financial Institutions is composed of eleven members, one of whom is the State Treasurer as an ex officio member and as the chairman. The remaining ten members must be appointed by the Governor with the advice and consent of the Senate. Four must be engaged in banking and recommended by the South Carolina Bankers Association, one must be recommended by the association of supervised lenders, one must be engaged in the mortgage lending business and recommended by the Mortgage Bankers Association of the Carolinas, one must be engaged in the licensed consumer finance business as a restricted lender or a supervised lender and recommended by the Independent Consumer Finance Association, two must be engaged in the cooperative credit union business and recommended by the State Cooperative Credit Union League, and one must be unaffiliated with a financial organization and serve as a representative of the consumers of the State. The terms of the present members are not affected. Each member shall represent the best interests of the public and shall not serve more than two consecutive four-year terms. The association which is to provide a member to fill a vacancy on the board, except for a consumer representative, shall submit three names, from three different institutions, from which the Governor shall select one.

HISTORY: 1962 Code Section 8-52; 1952 Code Section 8-52; 1942 Code Section 7829; 1936 (39) 1484; 1953 (48) 357; 1964 (53) 1743; 1965 (54) 243; 1976 Act No. 683 Section 2; 1980 Act No. 517 Part II, Section 17; 1984 Act No. 395, Section 4; 1985 Act No. 15; 1990 Act No. 392, Section 1, eff April 3, 1990; 1998 Act No. 437, Section 1, eff upon approval (became law without the Governor's signature on April 21, 1998); 2006 Act No. 252, Section 1, eff March 24, 2006; 2009 Act No. 67, Section 3.A, eff January 1, 2010.



SECTION 34-1-30. Terms of members; vacancies.

The Governor originally having appointed four members of the Board, one to serve for the term of one year, one for the term of two years, one for the term of three years and one for the term of four years, the successors of the present members, upon the expiration of their respective terms of office, shall be appointed for a term of four years and until their successors are appointed and have qualified. All vacancies shall be filled in the same manner as regular appointments.

HISTORY: 1962 Code Section 8-53; 1952 Code Section 8-53; 1942 Code Section 7829; 1936 (39) 1484.



SECTION 34-1-40. Expenses of members.

The members of the Board shall receive a per diem (which shall not be paid to the State Treasurer) not exceeding forty days per annum. In addition they shall be paid their actual necessary travelling and subsistence expenses incurred in the discharge of their duties.

HISTORY: 1962 Code Section 8-54; 1952 Code Section 8-54; 1942 Code Section 7829; 1936 (39) 1484; 1951 (47) 506.



SECTION 34-1-50. Office space.

The office space occupied by the Board shall be in one of the State office buildings if space is available.

HISTORY: 1962 Code Section 8-55; 1952 Code Section 8-55; 1942 Code Section 7829-6; 1936 (39) 1484.



SECTION 34-1-60. Powers.

The Board may supervise all banks and building and loan associations and provide regulations and instructions for the direction, control and protection of all such institutions, the conservation of their assets and the liquidation thereof, as may be necessary or proper to effectuate the purposes of this Title.

HISTORY: 1962 Code Section 8-56; 1952 Code Section 8-56; 1942 Code Sections 7829-1, 7830; 1936 (39) 1484; 1937 (40) 218; 1950 (46) 2362; 1951 (47) 783.



SECTION 34-1-70. Approval of charters of banks, building and loan associations, savings and loan associations, and savings banks; approval of branches.

No bank, building and loan association, savings and loan association, or savings bank may be granted a charter by the Secretary of State unless and until the Board has approved the application in writing. No branch bank, branch building and loan association, branch savings and loan association, or branch savings bank may be established without the approval in writing of the Board. Before any application for the incorporation of a bank, building and loan association, savings and loan association, or savings bank, or the establishment of a branch thereof may be approved, the Board shall make an investigation to determine whether or not the applicants have complied with all the provisions of law, whether in the judgment of the Board they are qualified to operate the institution and whether the establishment of the bank, building and loan association, savings and loan association, or savings bank or of a branch thereof, would serve the public interest, taking into consideration local circumstances and conditions at the place where it proposes to do business. A remote service unit as defined in Section 34-28-30 is not considered a branch of a bank, building and loan association, savings and loan association, or a savings bank and is not subject to any of the provisions of this section applicable to branch applications.

HISTORY: 1962 Code Section 8-57; 1952 Code Section 8-57; 1942 Code Section 7829-2; 1936 (39) 1484; 1956 (49) 2073; 1985 Act No. 128, Section 2.



SECTION 34-1-80. Examining department; Commissioner of Banking.

The board shall set up an examining department, appointing a Commissioner of Banking in charge with assistants, to be appointed by him subject to the consent of the board, as necessary to perform the duties incidental to the work of the board. The term of office of the Commissioner of Banking and his assistants is at the pleasure of the board. The board may also examine the Business Development Corporation of South Carolina and Carolina Capital Investment Corporation.

HISTORY: 1962 Code Section 8-58; 1952 Code Section 8-58; 1942 Code Section 7829-3; 1936 (39) 1484; 1973 (58) 41; 1986 Act No. 311; 1998 Act No. 414, Section 1, eff June 9, 1998.



SECTION 34-1-90. Commissioner of Banking shall report criminal violations to Board.

When in the exercise by the Board through its examining department of its powers of supervision over banks, banking institutions, building and loan associations, cash depositories and all institutions doing any kind of banking or building and loan business there shall be found any apparent criminal violation of any statute of this State or of any rule or regulation of the Board, the Commissioner of Banking shall file with the Board a written report of such apparent criminal violations.

HISTORY: 1962 Code Section 8-60; 1952 Code Section 8-60; 1942 Code Section 7829-12; 1937 (40) 219.



SECTION 34-1-100. Initiation of criminal prosecutions.

The report shall be considered by the Board at its next meeting and should the Board conclude that the matters covered in such report of the Commissioner of Banking do constitute an apparent violation of existing statutes or rules or regulations of the Board, then the Board may direct the Commissioner of Banking to file a detailed written report of such apparent criminal violations of existing statutes or rules or regulations with the grand jury for the county in which the apparent criminal violations were committed, or direct him to make affidavit before a magistrate and obtain a warrant. The Board may direct the Commissioner of Banking to file a copy of the detailed written report of the apparent criminal violations with the solicitor for the judicial circuit in which the county in which the apparent criminal violations were committed is located.

HISTORY: 1962 Code Section 8-61; 1952 Code Section 8-61; 1942 Code Section 7829-12; 1937 (40) 219; 1953 (48) 357.



SECTION 34-1-110. Authority for state-chartered banks, savings and loan associations, and credit unions, and licensed consumer finance companies to engage in certain activities.

(A) Notwithstanding any other provision of law and in addition to all of the powers granted under Chapters 1 through 31, Title 34 and Chapter 3, Title 37, the State Board of Financial Institutions, by regulation or by issuing operational instructions, may permit:

(1) state-chartered banks to engage in any activity authorized for national banks by federal law or regulation of the Comptroller of the Currency or for state-chartered savings and loan associations by this title or regulation or operational instruction of the State Board of Financial Institutions;

(2) state-chartered savings and loan associations to engage in any activity authorized for federally chartered savings and loan associations by federal law or regulation of the Office of Thrift Supervision or for state-chartered banks by this title or regulation or operational instruction of the State Board of Financial Institutions;

(3) cooperative credit unions to engage in any activity authorized for federally chartered credit unions by federal law or by regulation of the National Credit Union Administration;

(4) consumer finance companies operating pursuant to a license to make supervised loans as provided in Part 5, Chapter 3, Title 37, to engage in any lending activity authorized for supervised financial organizations by law or by regulation of an agency given supervisory authority over those institutions, except where otherwise restricted by statute; and

(5) mortgage lenders and loan originators operating pursuant to a license to make mortgage loans as provided in Chapter 22, Title 37, to engage in a mortgage lending activity authorized for licensed mortgage lenders and loan originators by law or by regulation of an agency given supervisory authority over those institutions, except where otherwise restricted by statute.

(B) For the purpose of this section, the term "activity" includes the terms and conditions under which the activity may be exercised, as well as the authority to make a particular type of loan or investment or otherwise to engage in an approved activity.

HISTORY: 1975 (59) 333; 1979 Act No. 59; 1982 Act No. 385, Section 57(2)(b); 1985 Act No. 124, Section 3; 1999 Act No. 42, Section 1, eff June 1, 1999; 2009 Act No. 67, Section 3.B, eff January 1, 2010.



SECTION 34-1-120. Penalties for obstructing Commissioner of Banking.

Any person who obstructs or interferes with the Commissioner of Banking or any of his assistants or agents in any way in performance of his duties, shall, upon conviction, be deemed guilty of a misdemeanor, and shall be subject to imprisonment for not more than one year, or a fine of not more than one thousand dollars, or both, in the discretion of the court.

HISTORY: 1962 Code Section 8-62; 1952 Code Section 8-62; 1942 Code Section 7874-4; 1941 (42) 46; 1953 (48) 357.



SECTION 34-1-130. Study of capital reserve position of financial institutions; report.

The State Board of Financial Institutions is directed to conduct an annual study as to the capital reserve position of all financial institutions and intermediaries subject to its supervision and to report its findings to the General Assembly, including recommended legislation, if any, in its annual report to the General Assembly.

HISTORY: 1985 Act No. 124; 1985 Act No. 201, Part II, Section 73.



SECTION 34-1-140. State preemption of lender regulation.

A political subdivision of this State may not enact or enforce any ordinance, resolution, or rule regulating the financial or lending activities of a person or a subsidiary or affiliate of that person, including disqualification of a person from doing business with the political subdivision based upon lending interest rates or imposition of reporting requirements or other obligations upon a person regarding its financial services or lending practices, if that person or a subsidiary or an affiliate of that person:

(1) is subject to the jurisdiction of the State Board of Financial Institutions;

(2) is subject to the jurisdiction of the Office of Thrift Supervision, the Office of the Comptroller of the Currency, the National Credit Union Administration, the Federal Deposit Insurance Corporation, the Federal Trade Commission, or the United States Department of Housing and Urban Development;

(3) originates, purchases, sells, or assigns securities, services, property interests, or obligations created by a financial transaction or loan made, executed, or originated to assist or facilitate the transaction by a person referred to in item (1) or (2); or

(4) sells or markets banking, insurance, securities, or commodities services provided by an institution or entity defined in or required to comply with the Federal Gramm-Leach-Bliley Financial Modernization Act, 113 Stat. 1338.

HISTORY: 2003 Act No. 42, Section 7, eff Jan. 1, 2004, and applying to loans for which the loan applications were taken on or after that date.






CHAPTER 3 - BANKS AND BANKING GENERALLY

SECTION 34-3-10. Use of "bank" or "banking" by others than banking institutions.

(A) A person in this State, other than a legalized incorporated banking institution, may not use the word "bank" or "banking" in connection with a business, calling, or pursuit; except that a state-chartered savings and loan association may change its designation and name to a "savings bank" pursuant to the same authority and subject to the same rules and regulations that federally-chartered savings and loan associations are permitted to make that change according to the provisions of Public Law 97-320 (the Garn-St. Germain Depository Institutions Act of 1982). A person violating the provisions of this subsection must be fined not less than one thousand dollars and not more than ten thousand dollars or imprisoned not more than ten years or less than one year, or both fined and imprisoned, all in the discretion of the court.

(B)(1) A person in this State may not use the name or logo of a banking entity in connection with the sale, offering for sale, or advertising of a financial product or service without the written consent of that banking entity. A person violating this subsection must be fined not less than five hundred dollars and not more than one thousand dollars for each separate use of the name or logo of a banking entity in connection with the sale, offering for sale, or advertising of a financial product or service without the written consent of the banking entity.

(2) A banking entity may file an action to enjoin the use of its name or logo in connection with the sale, offering for sale, distribution, or advertising of a financial product or service without its written consent. A court of competent jurisdiction may grant an injunction to restrain the wrongful use and may require the defendants to pay to the banking entity all profits derived from, and all damages suffered by reason of, the wrongful use of the name or logo, including costs and reasonable attorney's fees.

(3) The remedies of this subsection are not exclusive and do not preclude the use of another remedy at law.

HISTORY: 1962 Code Section 8-101; 1952 Code Section 8-101; 1942 Code Section 7830-1; 1932 Code Section 1345; Cr. C. '22 Section 235; 1913 (28) 107; 1983 Act No. 7 Section 1; 2008 Act No. 181, Section 1, eff February 19, 2008.



SECTION 34-3-20. Provisions not applicable to national banks.

Nothing contained in Sections 34-3-30, 34-3-50, 34-3-60, 34-3-210 to 34-3-250, 34-3-380 to 34-3-420, 34-9-30, 34-9-130, 34-11-30, 34-13-10 to 34-13-80, 34-13-100, 34-13-110, 34-13-130, and 34-15-10 to 34-15-40 shall apply to any national bank.

HISTORY: 1962 Code Section 8-102; 1952 Code Section 8-102; 1942 Code Section 7865; 1932 Code Section 7861; Civ. C. '22 Section 3991; Civ. C. '12 Section 2653; 1906 (25) 103; 1911 (27) 4.



SECTION 34-3-30. Certain parts of bank charters repealed.

All parts of acts of incorporation granted to banking corporations repugnant to the provisions of Sections 34-13-10 to 34-13-40 are repealed.

HISTORY: 1962 Code Section 8-103; 1952 Code Section 8-103; 1942 Code Section 7855; 1932 Code Section 7842; Civ. C. '22 Section 3976; Civ. C. '12 Section 2641; Civ. C. '02 Section 1765; G. S. 1351; R. S. 1463; 1817 (8) 36.



SECTION 34-3-40. Shares of stock requisite for eligibility as bank director.

No stockholder in a corporation organized under the laws of this State for banking purposes is eligible for election as a director who is not the owner of unencumbered and unpledged shares of stock in the corporation having an aggregate par value of at least five hundred dollars or having an aggregate book value as of December thirty-first of the most recent year of at least five hundred dollars. Where the banking corporation is a wholly-owned subsidiary, the required qualifying shares must be shares in the parent corporation.

HISTORY: 1962 Code Section 8-103.1; 1952 Code Section 8-103.1; 1942 Code Section 7748; 1932 Code Section 7748; Civ. C. '22 Section 4322; Civ. C. '12 Section 2853; Civ. C. '02 Section 1896; 1896 (22) 99; 1926 (34) 1729; 1969 (56) 299; 1988 Act No. 533, eff May 18, 1988.



SECTION 34-3-50. Officers and employees shall be bonded.

All active officials and employees of any State bank shall be bonded. The bonds shall be reviewed and approved or disapproved in writing annually by the board of directors.

HISTORY: 1962 Code Section 8-104; 1952 Code Section 8-104; 1942 Code Section 7850; 1932 Code Sections 1351, 7831; Civ. C. '22 Section 3973; Civ. C. '12 Section 2638; Civ. C. '02 Section 1762; G. S. 1348; R. S. 223, 1460; Cr. C. '22 Section 241; Cr. C. '12 Section 346; Cr. C. '02 Section 259; 1877 (16) 232; 1923 (33) 156; 1960 (51) 1675.



SECTION 34-3-60. Branch bank shall identify itself.

Every branch bank shall indicate on its stationery, checks, drafts, notes, signs, advertisements and publications that it is a branch bank and show the name and place of business of the parent bank, or shall be identified in such manner as is prescribed for national banks.

HISTORY: 1962 Code Section 8-106; 1952 Code Section 8-106; 1942 Code Section 7868; 1932 Code Section 7851; Civ. C. '22 Section 3984; Civ. C. '12 Section 2647; 1911 (27) 4; 1920 (31) 739; 1923 (33) 191; 1933 (38) 296; 1936 (39) 1484; 1958 (50) 1713.



SECTION 34-3-65. Opening of deposit accounts at special events; conditions.

Financial institutions may provide for account service representatives to visit public events and commercial locations including governmental, educational, and health facilities for the purpose of opening deposit accounts and providing services incidental to opening these accounts. However, access is only available if the financial institution and the sponsor of the public event or the person responsible for the commercial location agree to have the financial institution at the event or location. Account paying and receiving services may not be provided during these visits other than an initial deposit to a new account.

HISTORY: 1996 Act No. 329, Section 1, eff upon approval (became law without the Governor's signature on May 21, 1996).



SECTION 34-3-70. False statements concerning solvency of bank.

Any person who shall falsely and wilfully and with intent to injure circulate any report or make any false oral statement as to the assets or liabilities of any bank in this State, its solvency or ability to meet its obligations or its soundness or who shall make any other false oral statement calculated to affect the credit or standing of such a bank or to cast suspicion upon its solvency, soundness or ability to meet its deposits or other obligations in due course shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than one hundred dollars nor more than five hundred dollars or be imprisoned for not more than one year, or both, in the discretion of the court.

HISTORY: 1962 Code Section 8-108; 1952 Code Section 8-108; 1942 Code Section 7874-3; 1932 Code Section 1230; 1922 (32) 773.



SECTION 34-3-80. Criminal liability of bank official furnishing false certificate to Comptroller General.

Whenever an officer of any bank engaged in business in this State shall be called upon by the Comptroller General or any of his clerks or agents for a certificate of the amount of cash on deposit to the credit of any public officer for use in settlements with such public officer and shall wilfully and knowingly give a false certificate or statement he shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars or by imprisonment for not more than six months nor less than three months, in the discretion of the court.

HISTORY: 1962 Code Section 8-109; 1952 Code Section 8-109; 1942 Code Section 7852; 1932 Code Section 1252; Cr. C. '22 Section 147; Cr. C. '12 Section 297; 1910 (26) 566.



SECTION 34-3-90. Penalties.

Any violation of the provisions of Sections 34-1-60, 34-1-70, 34-3-310 and 34-3-320, 34-5-10 to 34-5-80 and 34-5-100 to 34-5-150 or of any of the duly promulgated rules and regulations issued by the Board under the authority of any of such sections shall constitute a misdemeanor and shall be punishable by a fine of not exceeding five thousand dollars or by imprisonment not exceeding one year, or both.

HISTORY: 1962 Code Section 8-110; 1952 Code Section 8-110; 1942 Code Section 7829-10; 1936 (39) 1484.



SECTION 34-3-100. Transaction of business in State by foreign bank.

Banks organized under the laws of a foreign government may transact a banking business in the State, if approved by the Board of Financial Institutions after full investigation and hearing.

HISTORY: 1978 Act No. 644 Part II Section 25.



SECTION 34-3-110. Crimes against a federally chartered or insured financial institution.

(A) A person knowingly may not execute, or attempt to execute, a scheme or artifice to:

(1) defraud a federally chartered or insured financial institution; or

(2) obtain monies, funds, credits, assets, securities, or other property owned by or under the custody or control of a federally chartered or insured financial institution by means of false or fraudulent pretenses, representations, or promises.

(B) A person who violates the provisions of subsection (A) is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned for not more than five years, or both.

(C) As used in this section, "federally chartered or insured financial institution" means:

(1) a bank with deposits insured by the Federal Deposit Insurance Corporation;

(2) an institution with accounts insured by the Federal Savings and Loan Insurance Corporation;

(3) a credit union with accounts insured by the National Credit Union Administration Board;

(4) a federal home loan bank or a member, as defined in Section 2 of the Federal Home Loan Bank Act, 12 U.S.C. Section 1422, of the federal home loan bank system; or

(5) a bank, banking association, land bank, intermediate credit bank, bank for cooperatives, production credit association, land bank association, mortgage association, trust company, savings bank, or other banking or financial institution organized or operating under the laws of the United States.

(D) The provisions of this section do not affect the provisions of Section 34-11-70.

HISTORY: 1989 Act No. 88, Section 1, eff May 17, 1989.



SECTION 34-3-210. General powers of banking corporation.

Every banking corporation may:

(1) Receive and pay out the lawful currency of the country;

(2) Deal in exchange, gold and silver coin, bullion, uncurrent paper, public and other securities and stocks of other corporations;

(3) Purchase and hold such real estate and personal property as (a) may be conveyed to it to secure debts to the corporation, (b) may be sold under execution to satisfy debts due in whole or in part to the corporation or (c) may be deemed necessary or convenient for the transaction of its business, and sell and dispose of such real estate and personal property at pleasure;

(4) Discount notes, bills of exchange, bonds and other evidences of debt and lend money on such terms as may be agreed on, subject to the usury laws of the State;

(5) Receive on deposit moneys on such terms as may be agreed on with the depositor and issue certificates therefor, negotiable or assignable in such way as may be stipulated in the certificates;

(6) Sue and be sued and plead and be impleaded in any court of this State;

(7) Adopt and use a corporate seal and alter it at its pleasure; and

(8) Adopt all such bylaws for the general management and direction of the business and affairs of the corporation, not inconsistent with the laws of the United States and of this State, as may be deemed proper, and add to, alter or amend them from time to time as may be desired;

And shall have generally all the rights, powers and privileges in law incident or appertaining to such corporations.

HISTORY: 1962 Code Section 8-131; 1952 Code Section 8-131; 1942 Code Section 7843; 1932 Code Section 7862; Civ. C. '22 Section 3992; Civ. C. '12 Section 2654; Civ. C. '02 Section 1774; R. S. 1538; 1887 (19) 860; 1913 (28) 37; 1919 (31) 41; 1953 (48) 357.



SECTION 34-3-220. Acceptance of drafts and bills of exchange.

Every such banking corporation may accept drafts or bills of exchange drawn upon it having not more than six months' sight to run, exclusive of grace, which (a) grow out of transactions involving the importation or exportation of goods or the domestic shipment of goods, provided shipping documents conveying or securing title are attached at the time of acceptance, or (b) are secured at the time of acceptance by a warehouse receipt or other such document conveying or securing title covering readily marketable staples. No such banking corporation shall accept, whether in a foreign or domestic transaction, for any one person an amount equal at any one time in the aggregate to more than ten per cent of its paid-up and unimpaired capital stock and surplus, unless the banking corporation is secured either by attached documents or by some other actual security arising out of the same transaction as the acceptance. And no banking corporation shall accept such bills to an amount equal at any time in the aggregate to more than one half of its paid-up and unimpaired capital stock and surplus. But the Commissioner of Banking, under such general regulations as he may prescribe which shall apply to all banking corporations alike regardless of the amount of capital stock and surplus, may authorize any banking corporation to accept such bills to an amount not exceeding at any time in the aggregate one hundred per cent of its paid-up and unimpaired capital stock and surplus.

HISTORY: 1962 Code Section 8-132; 1952 Code Section 8-132; 1942 Code Section 7843; 1932 Code Section 7862; Civ. C. '22 Section 3992; Civ. C. '12 Section 2654; Civ. C. '02 Section 1774; R. S. 1538; 1887 (19) 860; 1913 (28) 37; 1919 (31) 41.



SECTION 34-3-230. Directors may make and change bylaws.

The directors of any bank may make and change bylaws, not inconsistent with law, regulating the manner in which the stock of the bank shall be transferred, its directors elected or appointed, its property transferred, its general business conducted and the privileges granted to it by law exercised and enjoyed.

HISTORY: 1962 Code Section 8-133; 1952 Code Section 8-133; 1942 Code Section 7845; 1932 Code Section 7874; Civ. C. '22 Section 4001; Civ. C. '12 Section 2663; Civ. C. '02 Section 1778; R. S. 1541; 1885 (19) 214.



SECTION 34-3-240. Other powers of directors.

The directors may:

(1) Appoint all necessary officers and employees of the corporation, fix their compensation and take security for the faithful discharge of their respective duties;

(2) Prescribe the manner of paying for the stock of the corporation and the transfer thereof; and

(3) Prescribe from time to time such penalties for the nonpayment of subscriptions to the capital stock of the corporation as they may deem proper.

HISTORY: 1962 Code Section 8-134; 1952 Code Section 8-134; 1942 Code Section 7845; 1932 Code Section 7874; Civ. C. '22 Section 4001; Civ. C. '12 Section 2663; Civ. C. '02 Section 1778; R. S. 1541; 1885 (19) 214.



SECTION 34-3-250. Association with national reserve association.

Any bank, banking association or trust company chartered and engaged in the banking business under the laws of this State may associate itself with any national reserve association of the United States or any branch thereof under any law enacted by the Congress of the United States and may invest such part of its capital or surplus therein as may be necessary to acquire and preserve its membership in such association.

HISTORY: 1962 Code Section 8-135; 1952 Code Section 8-135; 1942 Code Section 7842; 1932 Code Section 7875; Civ. C. '22 Section 4002; 1914 (28) 588.



SECTION 34-3-260. Transaction of business by wholly-owned subsidiary of state bank or trust company.

Notwithstanding any other provision of the law, a wholly-owned subsidiary of a state bank or trust company, provided both subsidiary and the parent are corporations organized and existing pursuant to the laws of the State of South Carolina, shall hereafter be permitted to establish offices, operate and conduct such bank related business as authorized by its Articles of Incorporation (Charter) just as if it were not a wholly-owned subsidiary of a bank or trust company; provided, however, that the State Board of Financial Institutions shall impose upon such subsidiary, instructions, regulations and limitations with a view to effectuating maximum uniformity with those instructions, regulations and limitations imposed now and from time to time by law and regulation upon the organization and operation of any wholly-owned subsidiary of a bank holding company; provided, further, that nothing contained herein shall prevent the State Board of Financial Institutions, at any time in the future, from imposing upon such subsidiary such additional instructions, regulations and limitations as it deems appropriate to protect the assets of its parent.

HISTORY: 1979 Act No. 154 Section 1.



SECTION 34-3-310. Examination of banks.

The State Board of Bank Control may cause to be made at any time such examination of the affairs of any bank as it may deem necessary to inform it as to the financial condition of such bank and the Commissioner shall make a report thereon to the Board at the earliest practicable date.

HISTORY: 1962 Code Section 8-251; 1952 Code Section 8-251; 1942 Code Section 7829-7; 1936 (39) 1484.



SECTION 34-3-320. Examination fees; number of examinations annually.

The State Board of Financial Institutions shall fix the examination fees of banks and savings and loan associations on a scale which will yield sufficient revenue to defray the entire expense of examinations for each bank and savings and loan association. Provided, that the board shall make at least one examination every twenty-four months of all banks and savings and loan associations.

HISTORY: 1962 Code Section 8-252; 1952 Code Section 8-252; 1942 Code Section 7829-5; 1936 (39) 1484, 1713; 1964 (53) 2069; 1980 Act No. 457; 1996 Act No. 329, Section 2, eff upon approval (became law without the Governor's signature on May 21, 1996).



SECTION 34-3-330. Federal examinations.

Any examination made under the authority of any agency of the Federal Government may be accepted by the Board, in its discretion, as equivalent to an examination made under the terms of Section 34-3-320.

HISTORY: 1962 Code Section 8-254; 1952 Code Section 8-254; 1942 Code Section 7829-5; 1936 (39) 1484, 1713.



SECTION 34-3-340. Reports and examinations by Federal Deposit Insurance Corporation.

The Commissioner of Banking may also, in his discretion, accept any report which may have been obtained by the Federal Deposit Insurance Corporation relative to the condition of a banking institution within a reasonable period in lieu of a report authorized by the laws of this State to be required of such institution by his department, provided copies of such report are furnished to the Commissioner of Banking.

The Commissioner may furnish to the Corporation, or to any official or examiner thereof, a copy or copies of any or all examinations made of any such banking institutions and of any or all reports made by any of them and may give access to and disclose to the Corporation or any official or examiner thereof any and all information possessed by the office of the Commissioner with reference to the condition of affairs of any such insured institution.

Nothing in this section shall be construed to limit the duty of any banking institution in this State, deposits in which are to any extent insured under the provisions of Section 8 of the "Banking Act of 1933" (Section 12B of the Federal Reserve Act, as amended) or of any amendment of such act, its amendments or substitutions, or the requirements of the Corporation relative to examinations and reports nor to limit the powers of the Commissioner of Banking with reference to examinations and reports under existing law.

HISTORY: 1962 Code Section 8-255; 1952 Code Section 8-255; 1942 Code Section 7837; 1935 (39) 482; 1936 (39) 1484.



SECTION 34-3-350. Directors shall review reports of examinations.

Upon the examination of any State banking institution the State Board of Bank Control shall, as soon as it can conveniently do so, forward a copy of the report of the examination to the cashier of the bank who shall within thirty days of receipt of the report call a meeting of the directors of the bank for the purpose of reviewing the report and taking such action as is necessary. In forwarding such report to the cashier the Board shall use the form of notice contained in Section 34-3-360 and in certifying to the Board that such reports have been reviewed by the directors the president or cashier shall use the form contained in Section 34-3-370 and all directors who were present at the meeting shall sign the form contained in Section 34-3-370, certifying that they have received the report of the Board.

HISTORY: 1962 Code Section 8-256; 1952 Code Section 8-256; 1942 Code Section 7869; 1932 Code Section 7877; 1929 (36) 127; 1933 (38) 296; 1936 (39) 1484.



SECTION 34-3-360. Form of notice to cashier.

The form of notice from the State Board of Bank Control to the cashier of the bank referred to in Section 34-3-350 shall be as follows:

To the cashier: In accordance with the law I enclose copy of the report of examination of your bank made __________, 19___, by the State Board of Bank Control, __________, with the request that it be considered at a meeting of your directors to be held within thirty days from this date and a record of the action taken thereon entered upon the minutes. Please also fill out and return the form attached.

State Board of Bank Control.

HISTORY: 1962 Code Section 8-257; 1952 Code Section 8-257; 1942 Code Section 7869; 1932 Code Section 7877; 1929 (36) 127; 1933 (38) 296; 1936 (39) 1484.



SECTION 34-3-370. Form of report to State Board.

The form of report to the State Board of Bank Control referred to in Section 34-3-350 shall be as follows:

To the State Board of Bank Control:

The report of the recent examination of this bank has been received, was submitted to the directors at a board meeting held __________ and was duly considered and a record of the action taken made upon the minutes.

_______________________

(President or Cashier)

___________________________

Name and location of bank.

We, the undersigned directors of __________ bank, have reviewed the report of the State Board of Bank Control under date of __________.

HISTORY: 1962 Code Section 8-258; 1952 Code Section 8-258; 1942 Code Section 7869; 1932 Code Section 7877; 1929 (36) 127; 1933 (38) 296; 1936 (39) 1484.



SECTION 34-3-380. Report of condition.

All institutions doing business in this State in lending money and receiving deposits, under acts of incorporation granted by the State, under penalty of a forfeiture of their charters, shall provide when and as called for by the State Board of Financial Institutions, without previous notice, a correct report of the condition and business of the institution. The report shall contain a statement under oath by the president or cashier of the institution of the amount of the capital stock paid in, deposits, discounts, property, and liabilities of the institution verified by three of the directors. This section applies to all private banking institutions whether chartered or not. The board shall accept in lieu of the report required by this section a report of condition filed with the federal banking agencies.

HISTORY: 1962 Code Section 8-259; 1952 Code Section 8-259; 1942 Code Section 7861; 1932 Code Sections 1354, 7858; Cr. C. '22 Sections 245, 3988; Cr. C. '12 Sections 255, 2642; Civ. C. '02 Section 1766; G. S. 1352; R. S. 1468; 1874 (15) 526; 1904 (24) 398; 1909 (26) 90; 1933 (36) 296; 1936 (39) 1484; 1985 Act No. 128, Section 3; 1995 Act No. 116, Section 1, eff (became law without the Governor's signature on June 13, 1995).



SECTION 34-3-420. Statement shall be sent to Board; failure to report.

The statements referred to in Section 34-3-380 shall be sent to the State Board of Financial Institutions within thirty days of the statement date requested and shall be in such form as may be required by the board. Any bank which fails to report within the time given, without excuse given to the board, shall be subject to a fine of ten dollars a day for each day's delay, collectible by the board in any court of competent jurisdiction.

HISTORY: 1962 Code Section 8-263; 1952 Code Section 8-263; 1942 Code Section 7862; 1932 Code Section 7860; Civ. C. '22 Section 3990; Civ. C. '12 Sections 2651, 2652; 1909 (26) 91; 1913 (28) 65; 1919 (31) 48; 1933 (38) 296; 1936 (39) 1484; 1943 (43) 167; 1995 Act No. 116, Section 2, eff (became law without the Governor's signature on June 13, 1995).



SECTION 34-3-510. Records shall be retained.

Every bank shall retain its business records for such periods as are or may be prescribed by or in accordance with the terms of this article. Each bank shall retain permanently the minute books of meetings of its shareholders and directors and all records which the State Board of Bank Control shall, in accordance with the terms of this article, require to be retained permanently. All other bank records shall be retained for such periods as the Board shall, in accordance with the terms of this article, prescribe.

HISTORY: 1962 Code Section 8-265; 1960 (51) 1673; 1961 (52) 160.



SECTION 34-3-520. Regulations classifying records.

The State Board of Bank Control shall from time to time issue regulations classifying all records kept by banks and prescribing the period for which records of each class shall be retained. The periods may be permanent or for a lesser term of years. The regulations may from time to time be amended or repealed. Prior to issuing any such regulation, the Board shall consider:

(1) Actions at law and administrative proceedings in which the production of bank records might be necessary or desirable;

(2) State and Federal statutes of limitation applicable to such actions or proceedings;

(3) The availability of information contained in bank records from other sources; and

(4) Such other matters as the Board shall deem pertinent, in order that its regulations will require banks to retain their records for as short a period as is commensurate with the interests of bank customers and shareholders and of the people of this State in having bank records available.

HISTORY: 1962 Code Section 8-266; 1960 (51) 1673.



SECTION 34-3-530. Destruction of records.

Any bank may dispose of any records which have been retained for the period prescribed by or in accordance with the terms of this article for retention of records of its class, and shall thereafter be under no duty to procure such record in any action or proceeding. Whether or not in any given case destruction of such records prior to the minimum retention periods prescribed by or in accordance with the terms of this article constitutes negligence shall remain a question of fact to be determined by all circumstances in that case, and such earlier destruction shall not per se constitute negligence and no presumption of negligence shall arise therefrom.

HISTORY: 1962 Code Section 8-267; 1960 (51) 1673.



SECTION 34-3-540. Copies and reproductions of bank records; admissibility in evidence.

(A) Any corporation, institution, or association whose deposits are insured by the federal government or an agency or a nonprofit corporation that has been designated by the State to originate or hold educational loans made to or on behalf of students may cause promissory notes, checks, drafts, and records kept by the corporation, institution, association, or agency to be copied or reproduced by:

(1) photostatic, photographic, or microfilming process; or

(2) electronic graphic imaging through scanning, digitizing, or other means.

(B) These processes or means must correctly copy, reproduce, or form a medium for copying or reproducing the original record so that an accurate facsimile of the original can be printed or otherwise reproduced on paper, film, or similar medium. The reproduction is considered an original record for all purposes and must be treated as an original record in all courts or administrative agencies for the purpose of its admissibility into evidence, regardless of whether the institution retains or disposes of the original, provided that the original document otherwise qualified as a business record pursuant to the South Carolina Uniform Business Records as Evidence Act or the appropriate state or federal rules of evidence.

HISTORY: 1962 Code Section 8-268; 1956 (49) 1673; 1957 (50) 179; 1960 (51) 1673; 1985 Act No. 128, Section 4; 1995 Act No. 132, Section 1, eff June 28, 1995; 1998 Act No. 331, Section 1, eff June 9, 1998.



SECTION 34-3-550. Application of article.

This article shall be applicable to banks and trust companies chartered under the laws of this State, and to the extent that they are not in contravention of any law or regulation of the United States, the provisions of such article shall apply and inure to the benefit of national banking associations doing business in this State.

HISTORY: 1962 Code Section 8-269; 1960 (51) 1673.



SECTION 34-3-610. "Banking institution" defined.

The term "banking institution," as used in this article shall be construed to mean any bank, trust company, bank and trust company, stock savings bank, mutual savings bank or cash depository which is now or may hereafter be organized under the laws of this State.

HISTORY: 1962 Code Section 8-271; 1952 Code Section 8-271; 1942 Code Section 7837; 1935 (39) 482; 1936 (39) 1484.



SECTION 34-3-620. Relationship with Federal Deposit Insurance Corporation generally.

Any banking institution organized under the laws of this State may, on the authority of its board of directors and upon approval of the State Board of Bank Control, enter into such contracts, incur such obligations and generally do and perform any and all such acts and things whatsoever as may be necessary or appropriate in order to take advantage of any and all memberships, loans, subscriptions, contracts, grants, rights or privileges which may at any time be available or inure to banking institutions or to their depositors, creditors, stockholders, conservators, receivers or liquidators by virtue of those provisions of Section 8 of the Federal "Banking Act of 1933" (Section 12B of the Federal Reserve Act, as amended) which establish the Federal Deposit Insurance Corporation and provide for the insurance of deposits or of any other provisions of that or of any other act or resolution of Congress to aid, regulate or safeguard banking institutions and their depositors including any amendments of such provisions or any substitutions therefor. And any such banking institution may also, upon approval of the State Board of Bank Control subscribe for and acquire any stock, debentures, bonds or other types of securities of the Federal Deposit Insurance Corporation and comply with the lawful regulations and requirements from time to time issued or made by such corporation.

HISTORY: 1962 Code Section 8-272; 1952 Code Section 8-272; 1942 Code Section 7837; 1935 (39) 482; 1936 (39) 1484.



SECTION 34-3-630. Federal Deposit Insurance Corporation as receiver or liquidator.

The Federal Deposit Insurance Corporation may, with the approval of the State Board of Bank Control, be and act without bond as receiver or liquidator of any banking institution the deposits in which are to any extent insured by the Corporation and which shall have been closed on account of inability to meet the demands of its depositors.

The State Board of Bank Control may, in the event of such closing, tender to the Corporation the appointment as receiver or liquidator of such banking institution and, if the Corporation accepts such appointment, it shall have all the powers and privileges provided by the laws of this State with respect to a receiver or liquidator of a banking institution, its depositors and other creditors and be subject to all the duties of such receiver or liquidator.

HISTORY: 1962 Code Section 8-273; 1952 Code Section 8-273; 1942 Code Section 7837; 1935 (39) 482; 1936 (39) 1484.



SECTION 34-3-640. Assets pass to Federal Deposit Insurance Corporation on appointment as receiver of liquidator.

Upon the acceptance of the appointment as receiver or liquidator as aforesaid by the Federal Deposit Insurance Corporation, the possession of and title to all the assets, business and property of such banking institution of every kind and nature shall, with the consent of the Commissioner of Banking, pass to and vest in the Corporation.

HISTORY: 1962 Code Section 8-274; 1952 Code Section 8-274; 1942 Code Section 7837; 1935 (39) 482; 1934 (39) 1484.



SECTION 34-3-650. Federal Deposit Insurance Corporation subrogated to rights of depositors paid by it.

Whenever any banking institution shall have been closed as aforesaid and the Federal Deposit Insurance Corporation shall pay or make available for payment the insured deposit liabilities of such closed institution, the Corporation, whether or not it shall become receiver or liquidator of such closed banking institution, shall be subrogated to all rights of the owners of such deposits against such closed banking institution in the same manner and to the same extent as subrogation of the Corporation is provided for in subsection (1) of Section 12B of the Federal Reserve Act, as amended (being Section 8 of the Federal "Banking Act of 1933") or in any amendments thereof or any substitutions therefor, in the case of the closing of a national bank. But the rights of depositors and other creditors of such closed institutions shall be determined in accordance with the applicable provisions of the laws of this State.

HISTORY: 1962 Code Section 8-275; 1952 Code Section 8-275; 1942 Code Section 7837; 1935 (39) 482; 1936 (39) 1484.



SECTION 34-3-660. Closed institutions may borrow or sell assets to Federal Deposit Insurance Corporation.

With respect to any banking institution which is closed (a) on account of inability to meet the demands of its depositors, (b) by action of the Commissioner of Banking or of a court or (c) by action of its directors or in the event of its insolvency or suspension, the Commissioner of Banking or the receiver or liquidator of such institution with the permission of the Commissioner of Banking may borrow from the Federal Deposit Insurance Corporation and furnish any part or all of the assets of such institution to such Corporation as security for a loan from it. But when the Corporation is acting as such receiver or liquidator the order of a court of record of competent jurisdiction shall be first obtained approving such loan. Upon an order of a court of record of competent jurisdiction and with the permission of the Commissioner of Banking, the receiver or liquidator of any such institution may sell to the Corporation any part or all of the assets of such an institution. The provisions of this section shall not be construed to limit the power of any banking institution, the Commissioner of Banking or receivers or liquidators to pledge or sell assets in accordance with any existing law.

HISTORY: 1962 Code Section 8-276; 1952 Code Section 8-276; 1942 Code Section 7837; 1935 (39) 482; 1936 (39) 1484.



SECTION 34-3-810. National bank may become State bank; procedure.

Any banking corporation organized under the laws of the United States and doing business in this State may become an incorporated bank of this State with all the powers and subject to all the obligations and duties of banks incorporated under the laws of this State, provided such banking corporation has authority by virtue of the laws of the United States to dissolve its organization as a national banking corporation.

A national banking corporation desiring to become such an incorporated bank under the laws of this State shall proceed in the following manner:

(1) It shall take such action in the manner prescribed or authorized by the laws of the United States as shall make its dissolution as a national banking corporation effective at a specified future date; and

(2) A majority of its directors shall thereafter and before the time when its dissolution becomes effective execute under their hands and seals in duplicate, upon the authority of a resolution adopted by the owners of at least two thirds of its capital stock at a meeting held after ten days' notice thereof given to each stockholder by registered mail, a certificate setting forth the following facts:

(a) its name and place of business as a national banking association and the name that it proposes to use as its corporate name after becoming a banking corporation under the laws of this State,

(b) the amount of its capital stock and the number of shares into which it is divided and the par value of each,

(c) the names of its directors and of its officers at the date of its dissolution as a national bank and who will constitute its directors and officers as a State bank and

(d) the date upon which its dissolution as a national banking association shall become effective and upon which date it shall commence business as a bank under the laws of this State.

Such certificate in duplicate shall be thereupon lodged with the Secretary of State, who shall endorse on the certificate in duplicate the date of its filing in his office. One duplicate of the certificate shall be filed in the office of the Secretary of State and the other so endorsed shall be issued to the bank and be recorded in the office of the register of deeds in the county in which the principal place of business of the bank is located.

HISTORY: 1962 Code Section 8-121; 1952 Code Section 8-121; 1942 Code Section 7866; 1932 Code Section 7834; 1926 (34) 945.



SECTION 34-3-820. Time corporate existence as State bank commences.

After the issuance of such certificate by the Secretary of State and the payment to him of the same fees as would be payable for the incorporation of a bank under the laws of this State with a similar capital stock, the corporate existence of such bank as a State bank shall begin as soon as its dissolution as a national banking corporation becomes effective.

HISTORY: 1962 Code Section 8-122; 1952 Code Section 8-122; 1942 Code Section 7866; 1932 Code Section 7834; 1926 (34) 945.



SECTION 34-3-830. Transfer of assets, property and rights of national bank.

At the time the corporate existence of such State bank begins all the property of the former national banking corporation, including all of its right, title and interest in and to all property of whatsoever kind, whether real, personal or mixed, and things in action and every right, privilege, interest and asset of any conceivable value or benefit then existing, belonging or appertaining to it or which would inure to it shall immediately by act of law and without any conveyance or transfer and without any further act or deed be vested in and become the property of such State bank, which shall have, hold and enjoy them in its own right as fully and to the same extent as they were possessed, held and enjoyed by the national banking corporation. The State bank shall be deemed to be a continuation of the entity and of the identity of the national banking corporation operating under and pursuant to the laws of this State, and all the rights, obligations and relations of the national banking corporation to or in respect to any person, estate, creditor, depositor, trustee or beneficiary of any trust and in or in respect to any executorship or trusteeship or other trust or fiduciary function shall remain unimpaired, and such State bank, as of the beginning of its corporate existence, shall by operation of this section succeed to all such rights, obligations, relations and trust and the duties and liabilities connected therewith and shall execute and perform each and every such trust or relation in the same manner as if such State bank had itself assumed the trust or relation, including the obligations and liabilities connected therewith. If such national banking corporation is acting as administrator, coadministrator, executor, coexecutor or cotrustee of or in respect to any estate or trust being administered under the laws of this State such relation, as well as any other similar fiduciary relation, and all rights, privileges, duties and obligations connected therewith shall remain unimpaired and shall continue into and in the State bank, from and as of the beginning of its corporate existence, irrespective of the date when such relation may have been created or established and irrespective of the date of any trust agreement relating thereto or the date of the death of any testator or decedent whose estate is being so administered. Neither the act of the national banking corporation, under Section 34-3-810 in fixing the date of or providing for its liquidation or dissolution, nor its liquidation or dissolution under the national banking laws, nor any other thing done in connection with the change from a national to a State bank shall, in respect to any such executorship, trusteeship or similar fiduciary relation, be deemed to be or to effect, under the laws of this State, a renunciation or revocation of any letters of administration or letters testamentary to such relation, nor a removal or resignation for any such executorship or trusteeship, nor shall they be deemed to be of the same effect as if the executor or trustee had died or otherwise become incompetent to act.

HISTORY: 1962 Code Section 8-123; 1952 Code Section 8-123; 1942 Code Section 7866; 1932 Code Section 7834; 1926 (34) 945.



SECTION 34-3-840. Directors and organization.

The directors and officers of the national banking corporation in office at the time of its dissolution shall be the directors and officers of the bank created in pursuance of this article until the first annual election of directors and officers thereafter and may take all necessary measures to perfect its organization and to adopt such bylaws and regulations concerning its business and management as may be proper and not inconsistent with law.

HISTORY: 1962 Code Section 8-124; 1952 Code Section 8-124; 1942 Code Section 7866; 1932 Code Section 7834; 1926 (34) 945.



SECTION 34-3-850. Consolidation or merger of banks and trust companies.

(A) A bank or trust company organized under the laws of South Carolina or the acts of Congress, and doing business in this State, may merge or consolidate with, or sell or transfer some or all of its assets and liabilities to any other such bank or trust company when all applicable laws governing the transactions are first complied with.

(B) When any such bank or trust company executes a transaction under the provisions of subsection (A):

(1) all the then rights, powers, privileges, duties, appointments, and account designations regarding each fiduciary capacity or other relationship transferred, whether created by will, indenture, trust, court order, agreement, or other means;

(2) title to all property, real, personal, and mixed;

(3) all debts due on whatever account;

(4) all other choses in action held in a fiduciary capacity;

(5) each and every other interest, as a fiduciary, or contractual relationship, of or belonging to:

(a) the disappearing corporation in the case of a merger;

(b) each corporation in the case of a consolidation; or

(c) the transferor, but only to the extent transferred, in the case of a transfer, as the case may be, shall, upon the effective date of the transaction and without further act or deed, vest in, devolve upon, and thereafter be performed by the resultant bank or trust company, or transferee, as the case may be.

(C) A merger, consolidation, or transfer described in this section does not constitute a resignation or disqualification of any party to the merger or consolidation or a resignation or disqualification of the transferor or transferee, to serve as a fiduciary, or in any other capacity, under any documents, instruments, or agreements in existence or in effect prior to or after the merger, consolidation, or transfer, as the case may be, or a relinquishment of trust powers by any party to a merger or consolidation or by the transferor or transferee, as the case may be. However, in the case of a transfer, the transferor may resign as a fiduciary in favor of the transferee.

(D) When any such merger or consolidation is approved and effected as provided for by law, all the rights, franchises, and fiduciary and other interests of such bank or trust company merged or consolidated in and to all property real, personal, and mixed and choses in action is considered to be transferred to and vested in the resultant bank or trust company without any deed or any other transfer. Upon the transfer of some or all of the assets of such bank or trust company pursuant to applicable law, to the extent transferred, all of the rights, franchises, and fiduciary and other interests of such bank or trust company in and to all property, real, personal, and mixed and choses in action are considered to have been transferred to and vested in the transferee bank or trust company without any deed or further transfer. In the case of such a merger or consolidation, the rights of creditors of such bank or trust company are preserved unimpaired, and all lawful debts and liabilities of such bank or trust company are considered to have been assumed by the resultant bank or trust company. In the case of a transfer, the rights of creditors and the rights of others to any claim, action, or proceeding pending against the transferor as of the date of the transfer, to the extent so transferred, are considered to have been transferred to and assumed by the transferee bank or trust company.

(E) Any previous merger, consolidation, or transfer of any national bank to or into any state bank or trust company doing business in this State, in accordance with the provisions of this section, is ratified and confirmed subject to the conditions of this section.

(F) In the case of a transfer, where the fiduciary or other relationship is a matter of public record, the transferor and transferee both shall use reasonable efforts to execute an affidavit in recordable form giving notice of the transfer which affidavit must be filed in the appropriate public records. Where the fiduciary or other relationship is not a matter of public record, the transferor and transferee both shall use reasonable efforts to give notice of the transfer to the person or entity originally responsible for establishing the fiduciary or other relationship, if possible, and if not then to the person or entity most directly affected by the change of fiduciary or change of relationship.

HISTORY: 1962 Code Section 8-125; 1952 Code Section 8-125; 1942 Code Section 7867; 1932 Code Section 7876; 1930 (36) 1345; 1969 (56) 299; 1987 Act No. 76 Section 1, eff July 1, 1987.






CHAPTER 5 - MANAGEMENT OF BANK BY CONSERVATORS

SECTION 34-5-10. "Bank" defined.

As used in this chapter the term "bank" includes building and loan associations.

HISTORY: 1962 Code Section 8-281; 1952 Code Section 8-281; 1942 Code Section 7929-7; 1936 (39) 1484.



SECTION 34-5-20. Appointment of conservator of a bank.

Whenever it shall deem it necessary in order to conserve the assets of any bank for the benefit of the depositors and other creditors thereof the Board may appoint a conservator for any bank and require of him such bond and security as the Board deems proper.

HISTORY: 1962 Code Section 8-282; 1952 Code Section 8-282; 1942 Code Section 7829-7; 1936 (39) 1484.



SECTION 34-5-30. Federal Deposit Insurance Corporation as conservator.

Nothing contained in this chapter shall be construed to prevent the Board from appointing the Federal Deposit Insurance Corporation conservator or receiver of any closed bank and the Board may in its discretion so appoint the Federal Deposit Insurance Corporation as conservator or receiver of any closed bank as provided for under the terms of Section 264, Title 12, United States Code Annotated (49 Statute 684) and the provisions of Section 34-3-630.

HISTORY: 1962 Code Section 8-283; 1952 Code Section 8-283; 1942 Code Section 7829-8; 1936 (39) 1484.



SECTION 34-5-40. Persons who may not be conservators.

No person shall be appointed conservator of any institution under the provisions of this chapter who was an officer, director or attorney of such institution at the time the Board determined to create such conservatorship or who within two years prior to that time had been such officer, director or attorney.

HISTORY: 1962 Code Section 8-284; 1952 Code Section 8-284; 1942 Code Section 7829-9; 1936 (39) 1484.



SECTION 34-5-50. Powers of conservator; rights of other persons.

The conservator, who shall serve at the pleasure of and under the direction of the Board, shall take possession of the books, records and assets of every description of such bank and take such action as may be necessary to conserve the assets thereof pending further disposition of its business as provided by law. He shall have all rights, powers and privileges now possessed by or hereafter given receivers of insolvent banks and shall be subject to the obligations and penalties, not inconsistent with the provisions of Sections 34-1-60, 34-1-70, 34-3-310, 34-3-320, 34-5-50 to 34-5-80 and 34-5-100 to 34-5-150, to which receivers are now or may hereafter become subject. During the time that the conservator remains in possession of such bank the rights of all persons with respect thereto shall, subject to the other provisions of this chapter, be the same as if a receiver had been appointed therefor.

HISTORY: 1962 Code Section 8-285; 1952 Code Section 8-285; 1942 Code Section 7829-7; 1936 (39) 1484.



SECTION 34-5-60. Expenses of conservator; attorney.

All expenses of any such conservatorship shall be paid out of the assets of such bank and shall be a lien thereon which shall be prior to any other lien. The conservator shall receive as salary an amount to be fixed by the Board. The conservator may employ an attorney or attorneys at such reasonable compensation as may be agreed upon; provided, that such employment shall be subject to the written approval of the Board.

HISTORY: 1962 Code Section 8-286; 1952 Code Section 8-286; 1942 Code Section 7829-7; 1936 (39) 1484.



SECTION 34-5-70. Withdrawal of deposits and payment of creditors.

While such bank is in the hands of a conservator the Board may require the conservator to set aside and make available for withdrawal by depositors and payment to other creditors, on a ratable basis, such amounts as in the opinion of the Board may safely be used for this purpose.

HISTORY: 1962 Code Section 8-287; 1952 Code Section 8-287; 1942 Code Section 7829-7; 1936 (39) 1484.



SECTION 34-5-80. Receipt of deposits.

The Board may, in its discretion, but only if local conditions render it advisable, permit the conservator to receive deposits. But deposits received while the bank is in the hands of a conservator shall not be subject to any limitation as to payment or withdrawal and such deposits shall be segregated and shall not be used to liquidate any indebtedness of such bank existing at the time that a conservator was appointed for it or any subsequent indebtedness incurred for the purpose of liquidating any indebtedness of such bank existing at the time such conservator was appointed. Such deposits received while the bank is in the hands of a conservator shall be kept on hand in cash, invested in the direct obligations of the United States or of this State, either or both, or deposited with such bank or banks as may be designated by the Board.

HISTORY: 1962 Code Section 8-288; 1952 Code Section 8-288; 1942 Code Section 7829-7; 1936 (39) 1484.



SECTION 34-5-90. Conservators may borrow to pay dividends or to reopen.

The Board may, for the purpose of securing funds to pay a dividend to depositors or for the purpose of reopening any bank, banking corporation or trust company operated by a conservator under the Board, authorize and empower any conservator to borrow such sum of money, in the corporate name of such bank, banking corporation or trust company, as the Board may order, and evidence such indebtedness by a note or notes, payable at such time as the notes may provide and bearing such interest rate or discount as may therein be provided, securing the payment of such note by a pledge of all or any of the assets of such bank, banking corporation or trust company in the hands of such conservator. Any note and the pledge of any securities, assets or other property of any such conservator made and delivered as herein provided shall be binding upon and constitute a liability of any such bank, banking institution or trust company.

HISTORY: 1962 Code Section 8-289; 1952 Code Section 8-289; 1942 Code Section 7829-13; 1934 (38) 1560; 1982 Act No. 385, Section 57(2)(c).



SECTION 34-5-100. Termination of conservatorship.

If the Board becomes satisfied it may safely be done and that it would be in the public interest, it may, in its discretion, terminate any such conservatorship and permit such bank to resume the transaction of its business subject to such terms, conditions, restrictions and limitations as the Board may prescribe.

HISTORY: 1962 Code Section 8-290; 1952 Code Section 8-290; 1942 Code Section 7829-7; 1936 (39) 1484.



SECTION 34-5-110. Reorganization of bank.

Any bank in the hands of a conservator may be reorganized:

(1) When the Board shall be satisfied that the plan of reorganization is fair and equitable as to all depositors, other creditors and stockholders and is in the public interest and when the Board shall have approved the plan subject to such conditions, restrictions and limitations as it may prescribe; and

(2) When, after reasonable notice of such reorganization, both depositors and other creditors representing at least seventy-five per cent in amount of the total deposits and other liabilities and stockholders owning at least two thirds of its outstanding capital stock as shown by the books of the bank shall have consented in writing to the plan of reorganization; provided, however, that claims of depositors or other creditors which will be satisfied in full under the provisions of the plan of reorganization shall not be included among the total deposits and other liabilities of the bank in determining the seventy-five per cent thereof above required.

HISTORY: 1962 Code Section 8-291; 1952 Code Section 8-291; 1942 Code Section 7829-7; 1936 (39) 1484.



SECTION 34-5-120. Publication of notice of reorganization.

Before the conservator shall return the affairs of the bank to its directors he shall cause to be published in a newspaper in the city, town or county in which such bank is located or, if no newspaper is published in such city, town or county, in a newspaper published in this State to be selected by the Board a notice in form approved by the Board, stating the date on which the affairs of the bank will be returned to its directors and that the provisions of Sections 34-5-70 and 34-5-80 will not be effective after the expiration of fifteen days from such date. On the date of the publication of such notice the conservator shall immediately send to every person who is a depositor in such bank under Section 34-5-80 a copy of such notice by registered mail addressed to the last known address of such person as shown by the records of the bank and the conservator shall send a similar notice in like manner to every person making deposits in such bank under Section 34-5-80 after the date of such newspaper publication and before the affairs of the bank are returned to its directors.

HISTORY: 1962 Code Section 8-292; 1952 Code Section 8-292; 1942 Code Section 7829-7; 1936 (39) 1484.



SECTION 34-5-130. Effect of reorganization.

When such reorganization becomes effective all books, records and assets of the bank shall be disposed of in accordance with the provisions of the plan and the affairs of the bank shall be conducted by its board of directors in the manner provided by the plan and under the conditions, restrictions and limitations that may have been prescribed by the Board. In any reorganization which shall have been approved and shall have become effective as provided in this chapter all depositors and other creditors and stockholders of such bank, whether or not they shall have consented to such plan of reorganization, shall be fully and in all respects subject to and bound by its provisions, and claims of all depositors and other creditors shall be treated as if such claimants had consented to the plan of reorganization.

HISTORY: 1962 Code Section 8-293; 1952 Code Section 8-293; 1942 Code Section 7829-7; 1936 (39) 1484.



SECTION 34-5-140. Segregation and use under Section 34-5-80 of deposits not required after termination of conservatorship.

After fifteen days have elapsed from the time the affairs of the bank shall have been returned to its directors by the conservator either with or without a reorganization as provided in Section 34-5-110, the provisions of Section 34-5-80 with respect to the segregation of deposits received while a bank is in the hands of a conservator and with respect to the use of such deposits to liquidate the indebtedness of such bank shall no longer be effective.

HISTORY: 1962 Code Section 8-294; 1952 Code Section 8-294; 1942 Code Section 7829-7; 1936 (39) 1484.



SECTION 34-5-150. Liquidation by conservator.

When the Board shall conclude that any bank for which a conservator has been appointed is insolvent or in imminent danger of insolvency and that it is necessary to liquidate such bank in order to protect the interests of depositors and creditors, it shall order the liquidation thereof. When liquidation shall have been so ordered such liquidation shall be under and by the conservator appointed for such bank and shall continue until the liquidation of such bank has been completed. Any such conservator shall be vested with the same powers and duties as receivers of banks under existing laws, except as in its discretion the Board shall fix or limit the liquidation expenses of such bank. The liquidation of all such banks shall be under such rules and regulations as may be prescribed by the Board and the conservator shall have the right to apply to a court of competent jurisdiction for direction and instruction on questions of law arising in the liquidation of any such bank.

HISTORY: 1962 Code Section 8-295; 1952 Code Section 8-295; 1942 Code Section 7829-8; 1936 (39) 1484.






CHAPTER 6 - SOUTH CAROLINA UNIFORM PRUDENT MANAGEMENT OF INSTITUTIONAL FUNDS ACT

SECTION 34-6-10. Short title.

This chapter may be cited as the "South Carolina Uniform Prudent Management of Institutional Funds Act".

HISTORY: 1990 Act No. 390, Section 1, eff July 1, 1990; 2008 Act No. 289, Section 1, eff July 1, 2008.



SECTION 34-6-20. Definitions.

In this chapter:

(1) "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose, or another purpose, the achievement of which is beneficial to the community.

(2) "Endowment fund" means an institutional fund or part of one that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. The term does not include assets that an institution designates as an endowment fund for its own use.

(3) "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

(4) "Institution" means:

(a) a person, other than an individual, organized and operated exclusively for charitable purposes;

(b) a government or governmental subdivision, agency, or instrumentality, to the extent that it holds funds exclusively for charitable purposes; or

(c) a trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

(5) "Institutional fund" means a fund held by an institution exclusively for charitable purposes. The term does not include:

(a) program-related assets;

(b) a fund held for an institution by a trustee that is not an institution; or

(c) a fund in which a beneficiary that is not an institution has an interest, other than the interest that could arise upon violation or failure of the purposes of the fund.

(6) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public cooperation, government or governmental subdivision, agency, or instrumentality, or other legal or commercial entity.

(7) "Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

(8) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

HISTORY: 1990 Act No. 390, Section 1, eff July 1, 1990; 2008 Act No. 289, Section 1, eff July 1, 2008.



SECTION 34-6-30. Standard of conduct in managing and investing institutional fund.

(A) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

(B) In addition to complying with the duty of loyalty imposed by law other than this chapter, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

(C) In managing and investing an institutional fund, an institution:

(1) may incur costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institutions; and

(2) shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

(D) An institution may pool two or more institutional funds for purposes of management and investment.

(E) Except as otherwise provided by a gift instrument, the following rules apply:

(1) In managing and investing an institutional fund, the following factors, if relevant, must be considered:

(a) general economic conditions;

(b) the possible effect of inflation or deflation;

(c) the expected tax consequences, if any, of investment decisions or strategies;

(d) the role that each investment or course of action plays within the overall investment portfolio of the fund;

(e) the expected total return from income and the appreciation of investments;

(f) other resources of the institution;

(g) the needs of the institution and the fund to make distributions and to preserve capital; and

(h) an asset's special relationship or special value, if any, to the charitable purposes of the institution.

(2) Management and investment decisions about an individual asset must be made not in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

(3) Except as otherwise provided by law other than this chapter, an institution may invest in any kind of property or type of investment consistent with this section.

(4) An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

(5) Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this chapter.

(6) A person that has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.

HISTORY: 1990 Act No. 390, Section 1, eff July 1, 1990; 2008 Act No. 289, Section 1, eff July 1, 2008.



SECTION 34-6-40. Appropriation for expenditure or accumulation of endowment fund; rules of construction.

(A) Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by this institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

(1) the duration and preservation of the endowment fund;

(2) the purposes of the institution and the endowment fund;

(3) general economic conditions;

(4) the possible effect of inflation or deflation;

(5) the expected total return from income and the appreciation of investments;

(6) other resources of the institution; and

(7) the investment policy of the institution.

(B) To limit the authority to appropriate for expenditure or accumulate pursuant to subsection (A), a gift instrument must specifically state the limitation.

(C) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income", "interest", "dividends", or "rents", "issues", or "profits", or "to preserve the principal intact", or words of similar import:

(1) create an endowment fund of permanent duration unless other language in the gift instrument limits the duration or purpose of the fund; and

(2) do not otherwise limit the authority to appropriate for expenditure or accumulate pursuant to subsection (A).

HISTORY: 1990 Act No. 390, Section 1, eff July 1, 1990; 2008 Act No. 289, Section 1, eff July 1, 2008.



SECTION 34-6-50. Delegation of management and investment functions.

(A) Subject to any specific limitation set forth in a gift instrument or in law other than this chapter, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in:

(1) selecting an agent;

(2) establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund; and

(3) periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

(B) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

(C) An institution that complies with subsection (A) is not liable for the decisions or actions of an agent to which the function was delegated.

(D) By accepting delegation of a management or investment function from an institution that is subject to the laws of this State, an agent submits to the jurisdiction of the courts of this State in all proceedings arising from or related to the delegation or the performance of the delegated function.

(E) An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law of this State other than this chapter.

HISTORY: 1990 Act No. 390, Section 1, eff July 1, 1990; 2008 Act No. 289, Section 1, eff July 1, 2008.



SECTION 34-6-60. Release or modification of restrictions on management, investment, or purpose.

(A) If the donor consent is in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

(B) The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purpose of the fund. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard. To the extent practicable, any modifications must be made in accordance with the donor's probable intention.

(C) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the Attorney General of the application, and the Attorney General must be given an opportunity to be heard.

(D) If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution, sixty days after notification to the Attorney General, may release or modify the restriction, in whole or part, if:

(1) the institutional fund subject to the restriction has a total value of less then twenty-five thousand dollars;

(2) more than twenty years have elapsed since the fund was established; and

(3) the institution uses the property in a manner consistent with charitable purposes expressed in the gift instrument.

HISTORY: 1990 Act No. 390, Section 1, eff July 1, 1990; 2008 Act No. 289, Section 1, eff July 1, 2008.



SECTION 34-6-70. Review of compliance.

Compliance with this chapter is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.

HISTORY: 1990 Act No. 390, Section 1, eff July 1, 1990; 2008 Act No. 289, Section 1, eff July 1, 2008.



SECTION 34-6-80. Application to existing institutional funds.

This chapter applies to institutional funds existing on or established after its effective date. As applied to institutional funds existing on the effective date of this chapter, this chapter governs only decisions made or actions taken on or after that date.

HISTORY: 1990 Act No. 390, Section 1, eff July 1, 1990; 2008 Act No. 289, Section 1, eff July 1, 2008.



SECTION 34-6-90. Relation to Electronic Signatures in Global and National Commerce Act.

This chapter modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 USC Section 7001, et seq., but does not modify, limit, or supersede Section 101 of that act, 15 USC Section 7001(a), or authorize electronic delivery of any of the notices described in Section 103 of that act, 15 USC Section 7003(b).

HISTORY: 2008 Act No. 289, Section 1, eff July 1, 2008.



SECTION 34-6-100. Uniformity of application and construction.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

HISTORY: 2008 Act No. 289, Section 1, eff July 1, 2008.






CHAPTER 7 - REORGANIZATION OF INSOLVENT BANKS

SECTION 34-7-10. Reorganization of banks adjudged insolvent.

When any banking institution organized and operating under the laws of this State has been duly adjudged insolvent in an action or special proceeding duly instituted in the court of common pleas of this State, the court in such action may approve a plan of reorganization for the reopening of any such bank or banking institution upon compliance with the procedure and requirements set forth in Sections 34-7-20 to 34-7-70.

HISTORY: 1962 Code Section 8-311; 1952 Code Section 8-311; 1942 Code Section 7874; 1932 (37) 1183.



SECTION 34-7-20. Effect of reorganization plan on claims of depositors and unsecured creditors.

Any such reorganization plan may authorize the reduction of the claims of depositors and unsecured creditors, postpone the payment thereof or provide for such payment in installments as will appear to be to the best interest of the parties interested. In any such plan all claims or demands of the same class shall be treated alike.

HISTORY: 1962 Code Section 8-312; 1952 Code Section 8-312; 1942 Code Section 7874; 1932 (37) 1183.



SECTION 34-7-30. Parties to proceeding.

All depositors, creditors and stockholders shall, for the purpose of determining upon any plan of reorganization for the reopening of any such bank under the terms of this Chapter, be deemed parties to the action or proceeding in which the adjudication of insolvency is made, provided the notice hereinafter referred to be duly served. All such depositors, creditors and stockholders who are so made parties shall be bound by the judgment order referred to in Section 34-7-60.

HISTORY: 1962 Code Section 8-313; 1952 Code Section 8-313; 1942 Code Section 7874; 1932 (37) 1183.



SECTION 34-7-40. Petition and order for reorganization meeting.

In the event as many as five per cent in number and amount of depositors and stockholders file a petition, duly verified, with the resident or presiding judge of the circuit in which such bank is situate, setting forth that, in their opinion:

(1) It would be to the advantage of the depositors and unsecured creditors to reorganize and reopen such bank for business;

(2) Under such reorganization plan the depositors and unsecured creditors would receive a larger percentage of their claims than would be paid under a liquidation in court; and

(3) It is feasible to reopen the bank on such plan;

And should such representations appear to the satisfaction of the judge to be true, the court shall fix by order a time and place for the holding of a meeting of depositors, creditors and stockholders of such institution for the purpose of considering and determining upon a plan for the reorganization and reopening of such institution.

HISTORY: 1962 Code Section 8-314; 1952 Code Section 8-314; 1942 Code Section 7874; 1932 (37) 1183.



SECTION 34-7-50. Notice of meeting.

A notice of the time, place and purpose of such meeting shall be given by mail to each depositor, creditor and stockholder at his address as it appears upon the books and records of the institution, unless it be known to be otherwise and then at such last known address, at least ten days prior to the time of such meeting. The court in its order shall direct the manner of giving such notice and make such other provisions for the holding and conduct of the meeting, not inconsistent herewith, as will enable the parties to be fully heard and register their views on any plan of reorganization.

HISTORY: 1962 Code Section 8-315; 1952 Code Section 8-315; 1942 Code Section 7874; 1932 (37) 1183.



SECTION 34-7-60. Adoption of plan; quorum and vote required; no appeal.

Before any such meeting shall be authorized to determine upon any plan of reorganization it must appear that not less than fifty per cent of depositors, unsecured creditors and stockholders are present or duly represented. In the event that two thirds in number and amount of all depositors, unsecured creditors and stockholders present at such meeting agree upon a plan of reorganization by resolution duly adopted and recommend the plan to the resident or presiding judge of such circuit, then the court, if it appear to its satisfaction that such plan will be to the best interest of all parties, may by proper judgment order approve such plan, and order the reorganization and reopening of such institution. No appeal shall be allowed or taken from such order.

HISTORY: 1962 Code Section 8-316; 1952 Code Section 8-316; 1942 Code Section 7874; 1932 (37) 1183.



SECTION 34-7-70. Reopening of bank in hands of State Board of Bank Control; agreement of fiduciaries.

Any bank placed in the hands of the State Board of Bank Control other than a banking institution that has been duly adjudged insolvent in an action or special proceeding duly instituted in the court of common pleas under Section 34-7-10 may reopen and operate as a going banking institution upon the consent of two thirds of the depositors in number and amount holding deposits in excess of ten dollars in such bank who shall agree in writing to an extension of payment of unsecured creditors of the bank. Such writing shall specify the terms of such extension and amounts to be paid from time to time for a period not exceeding five years. All such agreements when signed by executors, trustees, administrators or committees for persons non compos mentis shall be lawful and binding upon their wards and shall be binding upon all depositors.

HISTORY: 1962 Code Section 8-317; 1952 Code Section 8-317; 1942 Code Section 7874; 1932 (37) 1183.






CHAPTER 9 - BANK CAPITAL AND CAPITAL STOCK

SECTION 34-9-10. Amount of capital stock to be paid in cash.

No bank shall be organized as a banking corporation or company under the laws of this State unless there has been first paid in cash the full subscription price of so much of the authorized capital stock as shall have been required by the Board of Bank Control. No authorized but unissued capital stock of any state banking corporation shall be issued except with the prior approval of the Board of Bank Control. Notes of stockholders, and other notes and mortgages on property, real, personal or mixed, shall not be considered and accepted as cash in payment for shares of capital stock of any such bank.

HISTORY: 1962 Code Section 8-141; 1952 Code Section 8-141; 1942 Code Section 7831; 1932 Code Section 7835; 1926 (34) 953; 1928 (35) 1301; 1936 (39) 1484; 1973 (58) 672.



SECTION 34-9-20. Additional ten per cent of capital shall be paid in.

In addition to full payment for the capital stock proposed to be issued, the applicants for a charter for a banking corporation or company shall furnish satisfactory evidence to the State Board of Bank Control that an additional sum of ten per cent of the proposed capital of the bank is in hand and available for the purpose of defraying all organization expenses. The fees to be collected by the State shall be included within the meaning of the term organization expenses.

HISTORY: 1962 Code Section 8-142; 1952 Code Section 8-142; 1942 Code Section 7831; 1932 Code Section 7835; 1926 (34) 953; 1928 (35) 1301; 1936 (39) 1484.



SECTION 34-9-30. Recovery of penalties for nonpayment of stock subscriptions and unpaid installments on subscriptions.

The penalties for the nonpayment of any stock subscriptions as prescribed in Section 34-3-240, together with any unpaid installments on such subscriptions, may be recovered in any court having jurisdiction of the aggregate amount so due or the stock may be sold for cash after twenty days' notice advertised in the nearest newspaper. If at any such sale the sum bid should not be sufficient to satisfy and discharge the amount so due, together with the cost and charges incident to such sale, the subscriber in default shall be liable for any deficiency, and it may be recovered in the name of the corporation in any court having jurisdiction.

HISTORY: 1962 Code Section 8-143; 1952 Code Section 8-143; 1942 Code Section 7845; 1932 Code Section 7874; Civ. C. '22 Section 4001; Civ. C. '12 Section 2663; Civ. C. '02 Section 1778; R. S. 1541; 1885 (19) 214.



SECTION 34-9-40. Minimum capital stock requirements.

Every banking company or corporation hereafter organized shall have a minimum capital stock as follows:

(1) In cities, towns and unincorporated communities having a population of three thousand or less a minimum of twenty-five thousand dollars;

(2) In cities, towns and unincorporated communities having a population of over three thousand and less than ten thousand a minimum of fifty thousand dollars; and

(3) In cities having a population of more than ten thousand a minimum of one hundred thousand dollars.

In determining the population for the purposes of this section the most recent Federal census will be considered as furnishing the official figures. If the bank is to be located outside of an incorporated area, the population within a radius of three miles, exclusive of any incorporated area therein, shall be considered. If the bank is to be located within an incorporated area, the population of any village or settlement or thickly inhabited area immediately adjacent to or not more than two miles distant from the incorporated limits of the town or city wherein the bank is proposed to be located shall be considered in counting the population under the terms of this section.

HISTORY: 1962 Code Section 8-144; 1952 Code Section 8-144; 1942 Code Section 7831; 1932 Code Section 7835; 1926 (34) 953; 1928 (35) 1301; 1936 (39) 1484.



SECTION 34-9-60. Paid-in capital must meet Federal Deposit Insurance Fund requirements.

In addition to all other requirements, no bank or banking institution of any nature shall be granted a charter by the Secretary of State unless and until the State Board of Bank Control has certified that the paid-in capital of such bank or banking institution is sufficient to qualify such bank or banking institution for membership in the Federal Deposit Insurance Fund.

HISTORY: 1962 Code Section 8-146; 1952 Code Section 8-146; 1942 Code Section 7833; 1939 (41) 216; 1940 (41) 1774.



SECTION 34-9-70. Paid-in capital must meet Federal Deposit Insurance Fund requirements; exceptions for transfer of existing charter.

Notwithstanding the provisions of Section 34-9-60 the existing charter of any bank, banking institution or depository may be transferred to new owners proposing to operate a bank, banking institution or depository at a new location and with a new personnel. Operation by such transferees at such new location shall be legal and the provisions of Section 34-9-60 shall not apply thereto if the State Board of Bank Control shall first certify to the Secretary of State that the public interest will be promoted by the transfer and operation of such institution under the transferred charter at the proposed new location. In such instance the Secretary of State shall record the transfer and the certificate of the Board and shall amend the transferred charter as to the name and as to the principal place of business if he is petitioned so to do.

HISTORY: 1962 Code Section 8-147; 1952 Code Section 8-147; 1942 Code Section 7833; 1939 (41) 216; 1940 (41) 1774.



SECTION 34-9-80. Issuance of preferred stock.

Notwithstanding any other provisions of law, any banking institution organized under the laws of this State may, with the approval of the Commissioner of Banking and by vote of the stockholders owning a majority of the stock of such institution, upon not less than ten days' notice given by registered mail pursuant to action taken by its board of directors, issue preferred stock of one or more classes in such amount and with such par value as shall be approved by the Commissioner of Banking and may make such amendments to its articles of incorporation as may be necessary for this purpose. In the case of any newly organized banking institution which has not yet issued common stock, the requirement of notice to and vote of stockholders shall not apply.

No issue of preferred stock shall be valid: (1) until the par value of all stock so issued shall be paid in cash; or (2) unless, in connection with a plan of merger or consolidation (occurring prior to, or after, the enactment of this provision) such preferred stock be issued in exchange for stock of a corporation which is a party to the plan of merger or consolidation.

HISTORY: 1962 Code Section 8-148; 1952 Code Sections 8-148, 8-149; 1942 Code Section 7835; 1935 (39) 493; 1960 (51) 1676, 1739; 1973 (58) 159.



SECTION 34-9-90. Preferred stock shall be included in capital.

Any preferred stock lawfully issued by a banking institution organized under the laws of this State shall be included in determining whether such banking institution has complied with the minimum capital stock requirements provided by law for banking institutions in this State.

HISTORY: 1962 Code Section 8-150; 1952 Code Section 8-150; 1942 Code Section 7835; 1935 (39) 493.



SECTION 34-9-100. Issuance of capital notes or debentures.

With the approval of the Commissioner of Banking any banking institution may at any time, through action of its board of directors and without requiring any action of its stockholders, issue and sell its capital notes or debentures. Such capital notes or debentures shall be subordinate and subject to the claims of depositors and may be subordinated and subjected to the claims of other creditors.

HISTORY: 1962 Code Section 8-151; 1952 Code Section 8-151; 1942 Code Section 7836; 1935 (39) 464.



SECTION 34-9-110. Capital notes and debentures shall be included in capital.

The term "capital" as used in the laws of this State relating to banking shall be construed to embrace the amount of outstanding capital notes and debentures legally issued by any banking institution. The capital stock of any such banking institution may be deemed to be unimpaired when the amount of such capital notes and debentures as represented by cash or sound assets exceed the impairment as found by the Commissioner of Banking.

HISTORY: 1962 Code Section 8-152; 1952 Code Section 8-152; 1942 Code Section 7836; 1935 (39) 464; 1964 (53) 2058.



SECTION 34-9-120. Prerequisite of retirement of capital notes and debentures.

Before any such capital notes or debentures are retired or paid by the bank any existing deficiency of its capital, disregarding the notes or debentures to be retired, must be paid in cash, to the end that the sound capital assets shall at least equal the capital stock of the bank.

HISTORY: 1962 Code Section 8-153; 1952 Code Section 8-153; 1942 Code Section 7836; 1935 (39) 464.



SECTION 34-9-130. Reserve requirements of state banks.

Every state bank which is not a member of the Federal Reserve System shall maintain the same reserves against deposits as required for a state bank which is a member of the Federal Reserve System. These reserves must be maintained in the same kind of assets as required for member banks.

HISTORY: 1962 Code Section 8-154; 1952 Code Section 8-154; 1942 Code Section 7844; 1932 Code Section 7863; Civ. C. '22 Section 3993; Civ. C. '12 Section 2655; 1909 (26) 81; 1923 (33) 159; 1933 (38) 296; 1936 (39) 1484; 1953 (48) 357; 1980 Act No. 456; 1991 Act No. 125, Section 1, eff June 4, 1991.






CHAPTER 11 - BANK DEPOSITS

SECTION 34-11-10. Payment of deposits made in name of two or more persons.

Subject to the provisions of Sections 62-6-101, et seq., of the South Carolina Probate Code:

(a) when a deposit has been made in a bank, banking institution, or depository transacting business in this State in the names of two or more persons, payable to any of the depositors or payable to any of the depositors or the survivor or survivors, the deposit or any part thereof may be paid to any of the persons, whether the other or others are living or not and the receipt or acquittance of the person or persons paid is a valid and sufficient release and discharge for any or all payments made.

(b) The pledge or hypothecation to any bank, banking institution, or other depository transacting business in this State of all or part of a deposit account in the names of two or more persons, payable to any of the depositors or payable to any of the depositors or the survivor or survivors, by any depositor or depositors, whether minor or adult, upon whose signature or signatures withdrawals may be made from the account is, unless the terms of the deposit account provide specifically to the contrary, a valid pledge and transfer to the institution of that portion of the account pledged or hypothecated.

For purposes of this section the term "deposit" includes a certificate of deposit.

HISTORY: 1962 Code Section 8-171; 1952 Code Section 8-171; 1942 Code Section 7851; 1935 (39) 236; 1944 (43) 1272; 1985 Act No. 128, Section 5; repealed by 1986 Act No. 539, Section 2, eff July 1, 1987; 1990 Act No. 521, Part II, Section 99, eff June 5, 1990.



SECTION 34-11-20. Acceptance and disbursement of deposits of minors.

A bank may accept deposits of and pay out deposits upon a check or other order of a minor and act in any other matter with respect to the deposits of a minor with the same effect as if dealing with a person of full legal capacity.

HISTORY: 1962 Code Section 8-171.1; 1952 (51) 1765; 1985 Act No. 128, Section 6.



SECTION 34-11-30. Receipt of deposits or trusts after knowledge of insolvency.

It shall be a misdemeanor for any president, director, manager or cashier or other officer of any banking institution to receive any deposit or trust or create any debts of such corporation after he shall become aware that such corporation is insolvent. Every officer of such failing corporation shall become personally liable to the amount of any such deposit or trust received by him or with his knowledge or assent in any such case to the person thereby damaged, whether criminal prosecution be made or not. And all persons convicted for misdemeanor, as provided in this section, shall be punished by imprisonment for a term of not less than one year and by a fine of not less than one thousand dollars.

HISTORY: 1962 Code Section 8-172; 1952 Code Section 8-172; 1942 Code Section 7850; 1932 Code Sections 1351, 7831; Civ. C. '22 Section 3973; Civ. C. '12 Section 2638; Civ. C. '02 Section 1762; G. S. 1348; R. S. 223, 1460; Cr. C. '22 Section 241; Cr. C. '12 Section 346; Cr. C. '02 Section 259; 1877 (16) 232; 1923 (33) 156; 1960 (51) 1602.



SECTION 34-11-40. Duplicate for lost or destroyed time certificate of deposit.

When the holder of a time certificate of deposit for money or other things of value deposited in a corporation organized under any special act or the general laws of the State or deposited with any person engaged in borrowing or lending money or for its safekeeping with or without the payment of interest thereon desires a new certificate of deposit in the place of the original certificate lost or destroyed, the holder shall make application to the person for the issuance of a new certificate. The holder of the certificate shall also make affidavit that the certificate has been lost or destroyed, that it has not been assigned or pledged and that the holder has the bona fide title and ownership of it. When the depository in its judgment considers it necessary, it may require the holder to execute to it a good and sufficient bond to be approved by the depository issuing the certificate in the amount of the market value of the lost or destroyed certificate to indemnify the depository against any loss or damage that may arise on account of the original certificate within three years from the date of execution of the bond. Thereupon the depository shall issue a new certificate of deposit in lieu of the one lost or destroyed and after the lapse of three years from the date of the issuance of the new certificate the original is null and void and no action-at-law or suit in equity may thereafter be brought thereon.

HISTORY: 1962 Code Section 8-174; 1952 Code Section 8-174; 1942 Code Section 7848; 1932 Code Section 7832; 1924 (33) 1087; 1978 Act No. 574 Section 1; 1985 Act No. 128, Section 7.



SECTION 34-11-50. Duplicate for any other lost or destroyed certificate of deposit or savings account book.

In case of loss of any certificate of deposit, other than those referred to in Section 34-11-40, or account book evidencing a savings account with a bank, the party to whom the certificate or account book was originally issued, or his personal representative, may apply to the bank for the issuance of a duplicate certificate or account book. Thereupon, the bank, upon receipt of the application, accompanied by an affidavit to the effect that the certificate or account book evidencing the savings account with the bank has been lost or destroyed, that the certificate or account book has not been pledged or assigned in whole or in part, and that the applicant is the bona fide title holder and owner of the lost certificate or account book, shall issue a duplicate certificate or account book to the person entitled thereto and the former certificate is null and void and no action-at-law or suit in equity may be brought thereon. The bank may, whenever in its judgment it considers it necessary, require of the applicant a good and sufficient bond to be approved by the bank in the amount of the market value of the lost or destroyed certificate or account book to indemnify the bank against any loss or damage that may arise on account of the original certificate or account book within three years from the date of the issuance of the duplicate certificate or account book. Nothing contained in this section affects the rights of the parties to any transfer or assignment of any certificate or account book as between themselves.

HISTORY: 1962 Code Section 8-175; 1952 Code Section 8-175; 1942 Code Section 7849; 1932 Code Section 7833; 1927 (35) 214; 1978 Act No. 574 Section 2; 1985 Act No. 128, Section 8.



SECTION 34-11-60. Drawing and uttering fraudulent check, draft or other written order.

(a) It is unlawful for a person, with intent to defraud, in his own name or in any other capacity, to draw, make, utter, issue, or deliver to another a check, draft, or other written order on a bank or depository for the payment of money or its equivalent, whether given to pay rent, make a payment on a lease, obtain money, services, credit, or property of any kind or nature whatever, or anything of value which includes an obligation or debt of state taxes which is past due or presently due, when at the time of drawing, making, uttering, issuing, or delivering the check or draft or other written order the maker or drawer does not have an account in the bank or depository or does not have sufficient funds on deposit with the bank or depository to pay the same on presentation, or if the check, draft, or other written order has an incorrect or insufficient signature on it to be paid upon presentation.

(b) In any prosecution or action under the provisions of this section, a check, draft, or other written order for which the information required in item (1) of this subsection is available at the time of issuance shall constitute prima facie evidence of the identity of the party issuing the check, draft, or other written order and that such person was a party authorized to draw upon the named account. The failure of the person receiving the check to obtain the information specified in items (1) or (2) of this subsection shall not warrant dismissal of a prosecution or other action brought pursuant to this section, but the party bringing the action shall in such circumstances have the burden of proving that the defendant signed or endorsed the check and presented it in payment of some debt or other obligation.

(1) To establish this prima facie evidence, the full name, residence address, and home telephone number of the person presenting the check, draft, or other written order shall be obtained by the party receiving the instrument. This information may be provided by having the information recorded on the check or instrument itself, or the number of a check-cashing identification card issued by the receiving party may be recorded on the check. The check-cashing identification card shall be issued only after the full name, residence address, and home telephone number of the person presenting the check, draft, or other written order has been placed on file by the receiving party.

(2) In addition to the information required in item (1) of this subsection, the party receiving a check shall witness the signature or endorsement of the party presenting the check and as evidence of such, the receiving party shall initial the check. Validation by a bank teller machine shall constitute compliance with this item.

(c) It shall be the duty of the drawee of any check, draft, or other written order, before refusing to pay the same to the holder thereof upon presentation, to cause to be written, printed, or stamped in plain language thereon or attached thereto, the reason for drawee's dishonor or refusal to pay same. In all prosecutions under this section, the introduction in evidence of any unpaid and dishonored check, draft or other written order, having the drawee's refusal to pay stamped or written thereon, or attached thereto, with the reason therefor as aforesaid, shall be prima facie evidence of the making or uttering of such check, draft, or other written order, and the due presentation to the drawee for payment and the dishonor thereof, and that the same was properly dishonored for the reasons written, stamped or attached by the drawee on such dishonored check, draft, or other written order; and, as against the maker or drawer thereof, the withdrawing from deposit with the drawee named in the check, draft or other written order, the funds on deposit with such drawee necessary to insure payment of such check, draft or other written order upon presentation within ten days after negotiation; or the drawing, making, uttering or delivering of a check, draft or written order, payment of which is refused by the drawee, shall be prima facie evidence of knowledge of insufficient funds in or credit with such drawee; provided, however, if it is determined at the trial in a prosecution hereunder, that the payee of any such check, draft or written order at the time of accepting such check, draft or written order, had knowledge of or reason to believe that the drawer of such check, draft or other written order did not have sufficient funds on deposit in or credit with such drawee, then the payee instituting such criminal prosecution shall be assessed all costs of court incurred in connection with such prosecution.

(d) The word "credit" as used in this section means securing further advances of money, goods, or services by means of a check, draft, or other written order, given in whole or in part payment of a then existing account. Payment for meals, lodging, or other goods or services at a hotel, motel, or other hostelry by means of a check, draft, or other written order before or upon departure or checkout from the hostelry is obtaining those goods or services by means of a check, draft, or other written order for the purposes of this section. This section applies to a check given in full or partial payment of any preexisting debt. This section does not apply to the giving of a check, draft, or other written order if the payee knows, has been expressly notified, or has reason to believe that the drawer did not have an account or have on deposit with the drawee sufficient funds to ensure payment of the check, nor to any check which has not been deposited to an account of the payee within a period of ten days from the date the check was presented to the payee. It is also unlawful for any person to induce, solicit, or to aid and abet any other person to draw, make, utter, issue, or deliver to any person including himself any check, draft, or other written order on any bank or depository for the payment of money or its equivalent, being informed, knowing, or having reasonable cause for believing at the time of the inducing, soliciting, or the aiding and abetting that the maker or the drawer of the check, draft, or other written order has not sufficient funds on deposit in, or an account with, the bank or depository with which to pay the same upon presentation.

(e) No warrant for a violation of this section may be obtained more than one hundred eighty days after the date the check was uttered.

HISTORY: 1962 Code Section 8-176; 1952 Code Section 8-176; 1942 Code Section 1167; 1932 Code Section 1167; Cr. C. '22 Section 60; Cr. C. '12 Section 208; 1909 (26) 21; 1914 (28) 489; 1923 (33) 120; 1964 (53) 2400; 1970 (56) 2053; 1979 Act No. 56 Section 1; 1988 Act No. 517, eff May 9, 1988; 1988 Act No. 669, Section 1, eff July 1, 1987; 1991 Act No. 112, Sections 1, 2, eff May 31, 1991; 1996 Act No. 235, Sections 1, 2, eff March 4, 1996; 1999 Act No. 87, Section 2, eff June 11, 1999.



SECTION 34-11-70. Prima facie evidence of fraudulent intent in drawing check, draft or other written order, reasonable and probable cause for prosecution.

(a) When a check, a draft, or other written order is not paid by the drawee because the maker or drawer did not have an account with or sufficient funds on deposit with the bank or the person upon which it was drawn when presented or the draft, check, or other written order has an incorrect or insufficient signature on it, and the maker or drawer does not pay the amount due on it, together with a service charge of thirty dollars, within ten days after written notice has been sent by certified mail to the address printed on the check or given at the time it is tendered or provided on a check-cashing identification card stating that payment was refused upon the instrument, then it constitutes prima facie evidence of fraudulent intent against the maker. Service charges collected pursuant to this section must be paid to the payee of the instrument.

(1) For purposes of subsection (a), notice must be given by mailing the notice with postage prepaid addressed to the person at the address as printed or written on the instrument. The giving of notice by mail is complete upon the expiration of ten days after the deposit of the notice in the mail. A certificate by the payee that the notice has been sent as required by this section is presumptive proof that the requirements as to notice have been met, regardless of the fact that the notice actually might not have been received by the addressee. The form of notice must be substantially as follows:

"You are notified that a check or instrument, numbered ___, issued by you on ___ (date), drawn upon ___ (name of bank), and payable to ___, has been dishonored. Pursuant to South Carolina law, you have ten days from the date this notice was mailed to tender payment of the full amount of the check or instrument plus a service charge of thirty dollars, the total amount due being ___ dollars and ___ cents. Unless this amount is paid in full within the specified time above, the holder of the check or instrument may turn over the dishonored check or instrument and all other available information relating to this incident to the solicitor or other appropriate officer for criminal prosecution."

(2) When a person instituting prosecution gives notice in substantially similar form provided in item (1) to the person upon which the instrument was drawn and waits ten days from the date notice is mailed before instituting the criminal proceedings, there arises a presumption that the prosecution was instituted for reasonable and probable cause, and the person instituting prosecution is immune from civil liability for the giving of the notice.

(3) A service charge of not more thirty dollars is payable by the drawer of a draft, a check, or other written order to the payee of the instrument when the draft, check, or other written order is presented for payment in whole or in part of a then existing debt including, but not limited to, consumer credit transactions, and is dishonored. This service charge is solely to compensate the payee of the instrument for incurred expenses in processing the dishonored instrument and is not related to a presumption of fraud so that it is not necessary to issue the notice to the person at the address as printed on the instrument set forth in items (1) and (2).

(b) Any court, including magistrate's, may dismiss a case under the provisions of this chapter for want of prosecution. When any prosecutions are initiated under this chapter, the party applying for the warrant is held liable for all reasonable administrative costs accruing not to exceed forty-one dollars if the case is dismissed for want of prosecution. Unless waived by the court, the party applying for the warrant shall notify, orally or otherwise, the court not less than twenty-four hours before the date and time set for trial that full restitution has been made in connection with the warrant, and the notification relieves that party of the responsibility of prosecution.

(c) Any court, including magistrates, may dismiss any prosecution initiated pursuant to the provisions of this chapter on satisfactory proof of restitution and payment by the defendant of all administrative costs accruing not to exceed forty-one dollars submitted before the date set for trial after the issuance of a warrant.

(d) For purposes of this chapter, subsequent persons receiving a check, draft, or other written order by endorsement from the original payee or a successor endorsee have the same rights that the original payee has against the maker of the instrument, if the maker of the instrument has the same defenses against subsequent persons as he may have had against the original payee. However, the remedies available under this chapter may be exercised only by one party in interest.

HISTORY: 1962 Code Section 8-177; 1952 Code Section 8-177; 1942 Code Section 1167; 1932 Code Section 1167; Cr. C. '22 Section 60; Cr. C. '12 Section 208; 1909 (26) 21; 1914 (28) 489; 1923 (33) 120; 1970 (56) 2053; 1979 Act Nos. 56 Section 2, 93 Section 3; 1983 Act No. 73; 1984 Act No. 422; 1987 Act No. 75 Section 1, eff May 1, 1987; 1988 Act No. 669, Section 2, eff July 1, 1987; 1989 Act No. 14, Section 1, eff March 12, 1989; 1991 Act No. 36, Section 1, eff April 24, 1991; 1995 Act No. 138, Section 4, eff June 28, 1995; 1999 Act No. 87, Section 1, eff June 11, 1999; 2000 Act No. 226, Section 16, eff April 1, 2000; 2002 Act No. 291, Section 1, eff June 3, 2002.



SECTION 34-11-75. Civil remedy for drawing and uttering of fraudulent checks, drafts, or other written order.

As used in this section, "check" means a check, draft, or other written order drawn on a bank or depository.

(1) In addition to criminal penalties, a person who knowingly or with fraudulent intent, as defined in and as may be established by prima facie evidence under the provisions of Section 34-11-70, draws, makes, utters, or issues and delivers to another a check drawn on a bank or depository that refuses to honor it because the maker or drawer does not have sufficient funds on deposit in or credit with the bank or depository with which to pay the check upon presentation and who fails to pay the same amount in cash to the payee, within thirty days following written demand, is liable to the payee for the amount owing on the check and for damages of the lesser of five hundred dollars or three times the amount owing on the check. In an action under this section, the court or jury may waive all or part of the treble damages upon a finding that the defendant's failure to satisfy the dishonored check was due to the defendant's recent discharge from his employment, personal or family illness, or personal or family catastrophic loss.

The written demand must:

(a) describe the check and the circumstances of its dishonor;

(b) contain a demand for payment and a notice of intent to file suit for treble damages under this section if payment is not received within thirty days; and

(c) be mailed by certified mail to the defendant at his last known address.

(2) In an action under item (1), the presiding judge may award the prevailing party, as part of the court costs payable, a reasonable attorney's fee to the attorney representing the prevailing party in the action.

(3) It is an affirmative defense, in addition to other defenses, to an action under this section if it is found that:

(a) full satisfaction of the amount of the check was made before the beginning of the action;

(b) the bank or depository erred in dishonoring the check; or

(c) the acceptor of the check knew at the time of acceptance that there were insufficient funds on deposit in the bank or depository with which to cause the check to be honored.

HISTORY: 1990 Act No. 332, Section 1, eff February 20, 1990.



SECTION 34-11-80. Stopping payment on check, draft or order with intent to defraud.

It shall be unlawful for any person with intent to defraud to stop payment on any check, draft or other written order on any bank or depository for the payment of money or its equivalent when such check, draft or other written order was given to obtain money, credit, goods or services; provided, that such money, credit, goods or services were as represented at the time of the issuance of any check, draft or written order. Any person so convicted shall be punished by a fine or imprisonment as provided for in Section 34-11-90.

This section shall not apply to a postdated check nor to any check, draft or written order where the payee or holder thereof knows or has good and sufficient reason to believe that the drawer did not have sufficient funds on deposit to his credit with the drawee to insure payment thereof.

HISTORY: 1962 Code Section 8-177.1; 1970 (56) 2056.



SECTION 34-11-90. Jurisdiction of offenses and penalties.

A person who violates the provisions of this chapter, upon conviction, must be punished as follows:

If the amount of the instrument is one thousand dollars or less, it must be tried exclusively in a magistrates court. A municipal governing body, by ordinance, may adopt by reference the provisions of this chapter as an offense under its municipal ordinances and by so doing authorizes its municipal court to try violations of this chapter. If the amount of the instrument is over one thousand dollars, it must be tried in the court of general sessions or any other court having concurrent jurisdiction. Notwithstanding the provisions of this paragraph, a person who violates the provisions of this chapter, upon conviction for a third or subsequent conviction, may be tried in either a magistrates court or in the court of general sessions.

(a) Convictions in a magistrates court are punishable as follows:

(1) for a first conviction, if the amount of the instrument is five hundred dollars or less, by a fine of not less than fifty dollars nor more than two hundred dollars or by imprisonment for not more than thirty days;

(2) for a first conviction, if the amount of the instrument is more than five hundred dollars but not greater than one thousand dollars, by a fine of not less than three hundred nor more than five hundred dollars or by imprisonment for not more than thirty days, or both;

(3) for a second or subsequent conviction, if the amount of the instrument is five hundred dollars or less, by a fine of two hundred dollars or by imprisonment for not more than thirty days;

(4) for a second or subsequent conviction, if the amount of the instrument is more than five hundred dollars but not greater than one thousand dollars, by a fine of not more than five hundred dollars or by imprisonment for not more than thirty days, or both.

(b) Convictions in the court of general sessions or any other court having concurrent jurisdiction are punishable as follows: for a first conviction by a fine of not less than three hundred dollars nor more than one thousand dollars or by imprisonment for not more than two years, or both; and for a second or subsequent conviction by a fine of not less than five hundred dollars nor more than two thousand dollars and imprisonment for not less than thirty days nor more than ten years.

(c) After a first offense conviction for drawing and uttering a fraudulent check or other instrument in violation of Section 34-11-60 within its jurisdiction, the court shall, at the time of sentence, suspend the imposition or execution of a sentence upon a showing of satisfactory proof of restitution and payment by the defendant of all reasonable court costs accruing not to exceed forty-one dollars. For a second or subsequent conviction for a violation of Section 34-11-60 , the suspension of the imposition or execution of the sentence is discretionary with the court.

(d) After a conviction or plea for drawing and uttering a fraudulent check or other instrument in violation of Section 34-11-60 and the defendant is charged or fined, he shall pay in addition to the fine all reasonable court costs accruing, not to exceed forty-one dollars, and the service charge provided in Section 34-11-70.

(e) After a conviction under this section on a first offense, the defendant may, after one year from the date of the conviction, apply, or cause someone acting on his behalf to apply, to the court for an order expunging the records of the arrest and conviction. This provision does not apply to any crime classified as a felony. If the defendant has had no other conviction during the one-year period following the conviction under this section, the court shall issue an order expunging the records. No person has any rights under this section more than one time. After the expungement, the South Carolina Law Enforcement Division is required to keep a nonpublic record of the offense and the date of its expungement to ensure that no person takes advantage of the rights permitted by this subsection more than once. This nonpublic record is not subject to release under Section 34-11-95, the Freedom of Information Act, or any other provision of law except to those authorized law or court officials who need this information in order to prevent the rights afforded by this subsection from being taken advantage of more than once.

As used in this section the term "conviction" shall include the entering of a guilty plea, the entering of a plea of nolo contendere, or the forfeiting of bail. A conviction is classified as a felony if the instrument drawn or uttered in violation of this chapter exceeds the amount of five thousand dollars.

Each instrument drawn or uttered in violation of this chapter constitutes a separate offense.

HISTORY: 1962 Code Section 8-178; 1952 Code Section 8-178; 1942 Code Section 1167; 1932 Code Section 1167; Cr. C. '22 Section 60; Cr. C. '12 Section 208; 1909 (26) 21; 1914 (28) 489; 1923 (33) 120; 1954 (48) 1444; 1960 (51) 1929; 1970 (56) 2053; 1979 Act Nos. 56 Section 3, 93 Section 1; 1983 Act No. 133 Sections 1, 3; 1984 Act No. 423; 1989 Act No. 174, Sections 1, 2, eff ninety days after approval by the Governor (approved June 8, 1989); 1990 Act No. 609, Section 1, eff June 25, 1990; 2000 Act No. 226, Section 17, eff April 1, 2000; 2000 Act No. 257, Section 8, eff May 1, 2000.



SECTION 34-11-95. Report of convictions to South Carolina Law Enforcement Division; release of information.

(a) A first offense prosecution or second offense resulting in a conviction for violation of Section 34-11-60 shall be reported by the court hearing the case to the Communications and Records Division of the South Carolina Law Enforcement Division which shall keep a record of such conviction.

(b) The South Carolina Law Enforcement Division, upon request, shall release all information collected under this section to any law enforcement agency, court or other authorized person.

HISTORY: 1979 Act No. 93 Section 4.



SECTION 34-11-100. Effect of payment of dishonored check, draft or order after institution of prosecution.

After prosecution is initiated as provided in this chapter, the payment of a dishonored check, draft or order shall not constitute a defense or grounds for dismissal of charges brought under this chapter, but such payment may be considered in mitigation of the sentence by the trial judge or magistrate.

HISTORY: 1962 Code Section 8-178.1; 1970 (56) 2053.



SECTION 34-11-110. Adverse claimant of deposit must obtain court process or give bond; exception as to fiduciary deposits.

Notice to any bank or trust company doing business in this State of an adverse claim to a deposit standing on its books to the credit of any person shall not be effectual to cause the bank or trust company to recognize the adverse claimant unless: (1) The claimant first procures a restraining order, injunction or other appropriate process against the bank or trust company from a court of competent jurisdiction wherein the person to whose credit the deposit stands is made a party; or (2) the claimant first executes and delivers to the bank or trust company, in form and with sureties acceptable to it, a bond, indemnifying the bank or trust company from all liability, loss, damage, costs and expenses, resulting from the payment of the adverse claim or the dishonor of any check or other order of the person to whose credit the deposit stands on the books of the bank or trust company. Provided, that this section shall not apply in any instance where the person to whose credit the deposit stands is a fiduciary for such adverse claimant, and the facts constituting such relationship as also the facts showing reasonable cause of belief on the part of the claimant that the fiduciary is about to misappropriate the deposit, are made to appear by the affidavit of the claimant.

HISTORY: 1962 Code Section 8-179; 1964 (53) 2425.



SECTION 34-11-120. Duty of person drawing postdated check to give notice.

It shall be the duty of the person drawing a postdated check to notify, in writing, the bank or trust company upon which such check is drawn, giving a complete description thereof, including the name of the payee, the date, the number and amount thereof; otherwise, the bank or trust company shall not be liable for erroneously paying such check.

HISTORY: 1982 Act No. 290.



SECTION 34-11-130. Payment of withdrawal value of account to beneficiary upon death of trustee.

Subject to the provisions of Sections 62-6-101, et seq., of the South Carolina Probate Code, when an account, including a certificate of deposit, is opened by a person describing himself in the account title as trustee or custodian for another and no other or further notice of the existence and terms of a legal and valid trust than the description is given in writing to a bank, banking institution, or other depository transacting business in this State, in the event of the death of the person so described as trustee or custodian the withdrawal value of the account or any part thereof together with any earnings thereon may be paid to the person for whom the account title indicates the account was opened. The payment or delivery to any beneficiary, beneficiaries, or designated person, or a receipt or acquittance signed by any beneficiary, beneficiaries, or designated person, is for any payment or delivery a valid and sufficient release and discharge of an institution for the payment or delivery made.

HISTORY: 1985 Act No. 128, Section 9; 1990 Act No. 521, Part II, Section 100, eff June 5, 1990.






CHAPTER 12 - COUNTY AND MULTI-COUNTY CHECK CLEARING HOUSES

SECTION 34-12-10. County council authorized to establish check clearing house; check clearing house defined.

Any county council may by ordinance establish a check clearing house in accordance with the provisions of this chapter.

For purposes of this chapter, a "check clearing house" is defined as an administrative, non-judicial agency or department of a county, whose purpose shall be to collect, compile, maintain and distribute information regarding the initiation and disposition of cases involving fraudulent checks.

HISTORY: 1979 Act No. 109 Section 1.



SECTION 34-12-20. Check clearing house administration and supervision.

Any check clearing house so established shall be under the supervision of an administrator appointed by the county council who shall have general supervision of its records, reports, operations, systems and employees; provided, however, that employment of personnel and their hours of duty shall be subject to approval by the county council.

HISTORY: 1979 Act No. 109 Section 1.



SECTION 34-12-30. Reports by magistrate to check clearing house.

In addition to all other required reports each magistrate shall report to the check clearing house:

(1) By telephone immediately upon issuance of an arrest warrant upon a fraudulent or bad check, the fact of issuance and the name and address of the person against whom such warrant was issued;

(2) By telephone immediately upon arrest of a person so charged, the fact of such arrest and the place where the person so charged is or may be confined or held. All such reports shall be confirmed by mail on or before Saturday of each calendar week.

HISTORY: 1979 Act No. 109 Section 1.



SECTION 34-12-40. Report by check clearing house to magistrates.

The check clearing house shall report to each magistrate in the county, who has issued such an arrest warrant against the same person, by telephone immediately upon receiving the notice required by item (2) of Section 34-12-30, the fact of such arrest and the place where the person so charged is or may be confined or held. Such report shall be confirmed by mail before the end of the calendar day.

HISTORY: 1979 Act No. 109 Section 1.



SECTION 34-12-50. Records.

The check clearing house shall maintain up-to-date records on all reports received of such warrants and on all reports concerning arrests made upon such warrants and subsequent disposition thereof. The records maintained by the check clearing house are hereby defined as public records and employees of the check clearing house shall, upon inquiry, supply information concerning such records to interested parties.

HISTORY: 1979 Act No. 109 Section 1.



SECTION 34-12-60. Multi-county check clearing house.

Any two or more counties may agree to establish a multi-county check clearing house by ordinance of each county council of the counties participating with personnel and expenses of such clearing house shared as the various councils shall agree.

HISTORY: 1979 Act No. 109 Section 1.






CHAPTER 13 - BANK LOANS AND INVESTMENTS

SECTION 34-13-50. Maximum amounts of loans; generally.

(A) The total liabilities, direct and indirect, of any one borrower to a bank, including in the liabilities of a company or firm the liabilities of its several members, may never exceed ten percent of the bank's unimpaired capital, except by two-thirds vote of the directors of the bank, in which case liabilities other than those of officers and directors as described in Section 34-13-80 may be extended to fifteen percent of the bank's unimpaired capital. However, liabilities may be extended by an additional amount not to exceed thirty-five percent of the unimpaired capital of the bank when the additional loans are secured by direct obligations of the United States Government or direct obligations of this State. The discount of bills of exchange drawn in good faith against existing values and the discount of commercial or business paper are not considered money borrowed.

(B) For purposes of this section, "unimpaired capital" means the total of the amount of:

(1) unimpaired common stock;

(2) perpetual preferred stock;

(3) surplus;

(4) undivided profits, excluding disallowed intangibles;

(5) reserve for contingencies and other capital reserves, excluding accrued dividends on perpetual and limited life preferred stock;

(6) mandatory convertible debt;

(7) allowance for loan losses; and

(8) capital debentures or notes, convertible or otherwise, having an average original maturity of at least seven years and having been designated specifically as part of the bank's unimpaired capital by resolution duly adopted by the board of directors of the bank.

(C) For purposes of this section, "total liabilities" include any credit exposure of a bank to a borrower arising from a derivative transaction, repurchase agreement, reverse repurchase agreement, securities lending transaction, or securities borrowing transaction between a bank and that borrower.

(D) For purposes of this section, "derivative transaction" means any transaction that is a contract, agreement, swap, warrant, note, or option that is based, in whole or in part, on the value of any interest in, or any quantitative measure or the occurrence of any event relating to one or more commodities, securities, currencies, interest, or other rates, indices, or assets.

HISTORY: 1962 Code Section 8-225; 1952 Code Section 8-225; 1942 Code Section 7857; 1932 Code Section 7869; Civ. C. '22 Section 3999; Civ. C. '12 Section 2661; Civ. C. '02 Section 1776; R. S. 1539a; 1897 (22) 463; 1923 (33) 159; 1936 (39) 1495; 1955 (49) 258; 1975 (59) 142; 1998 Act No. 295, Section 1, eff upon approval (became law without the Governor's signature on April 21, 1998); 2012 Act No. 211, Section 1, eff June 7, 2012.



SECTION 34-13-60. Maximum amounts of loans; exceptions for certain loans secured by shipping documents and the like.

Notwithstanding the provisions of Section 34-13-50 the obligations of any person in the form of notes or drafts secured by shipping documents, warehouse receipts or other such documents transferring or securing title covering readily marketable nonperishable staples when such property is fully covered by insurance, if it is customary to insure such staples, shall be subject:

(1) To a limitation of twenty-five per cent of such capital and surplus when the market value of such staples securing such obligations is not at any time less than one hundred and fifteen per cent of the face amount of such obligations;

(2) To a limitation of thirty per cent of such capital and surplus when the market value of such staples securing such obligations is not at any time less than one hundred and twenty per cent of the face amount of such obligations; and

(3) To a limitation in addition to such thirty per cent of such capital and surplus increased by an additional five per cent thereof for each and every additional five per centum of the market value of such staples securing such obligations not in excess, however, of a total limitation of fifty per cent of such capital and surplus.

But this exception shall not apply to obligations of any one person arising from the same transaction or secured upon the identical staples for more than ten months.

HISTORY: 1962 Code Section 8-226; 1952 Code Section 8-226; 1942 Code Section 7857; 1932 Code Section 7869; Civ. C. '22 Section 3999; Civ. C. '12 Section 2661; Civ. C. '02 Section 1776; R. S. 1539a; 1897 (22) 463; 1923 (33) 159; 1936 (39) 1495.



SECTION 34-13-70. Maximum amounts of loans; another maximum.

(A) In no case shall a loan be made by any state bank which when added to the then existing total loans to the borrower thereof would increase the total to more than twenty-five percent of the capital, surplus, and deposits of the bank, less the amount invested in real estate, bonds, or other securities.

(B) For purposes of this section, "loan" includes any credit exposure to a borrower arising from a derivative transaction, repurchase agreement, reverse repurchase agreement, securities lending transaction, or securities borrowing transaction between a bank and that borrower.

(C) For purposes of this section, "derivative transaction" means any transaction that is a contract, agreement, swap, warrant, note, or option that is based, in whole or in part, on the value of any interest in, or any quantitative measure or the occurrence of any event relating to one or more commodities, securities, currencies, interest, or other rates, indices, or assets.

HISTORY: 1962 Code Section 8-227; 1952 Code Section 8-227; 1942 Code Section 7857; 1932 Code Section 7869; Civ. C. '22 Section 3999; Civ. C. '12 Section 2661; Civ. C. '02 Section 1776; R. S. 1539a; 1897 (22) 463; 1923 (33) 159; 1936 (39) 1495; 2012 Act No. 211, Section 2, eff June 7, 2012.



SECTION 34-13-80. Limitations on loans to directors and officers.

Directors and officers of any bank incorporated under the laws of this State, members of their families, and entities with which they are associated, may borrow or obtain credit from the bank in the same manner and under the same terms and conditions that directors and officers, members of their families, and entities with which they are associated, of any national bank are permitted to borrow or obtain credit from the national bank as provided by law.

HISTORY: 1962 Code Section 8-228; 1952 Code Section 8-228; 1942 Code Section 7858; 1932 Code Section 7872; Civ. C. '22 Section 4000; Civ. C. '12 Section 2662; Civ. C. '02 Section 1777; R. S. 1540; 1885 (19) 212; 1897 (22) 463; 1914 (28) 487; 1918 (30) 880; 1923 (33) 161; 1962 (52) 1716; 1971 (57) 108; 1975 (59) 142; 1975 (59) 586; 1980 Act No. 304, Section 1; 1984 Act No. 391, Section 1; 1990 Act No. 378, Section 1, eff March 19, 1990.



SECTION 34-13-90. Penalty for improper borrowing by directors or officers.

A person who violates the provisions of Section 34-13-80 is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 8-229; 1952 Code Section 8-229; 1942 Code Section 7874-1; 1932 Code Section 1361; Cr. C. '22 Section 258; Cr. C. '12 Section 296; Cr. C. '02 Section 218; 1897 (21) 463; 1984 Act No. 391, Section 2; 1993 Act No. 184, Section 64, eff January 1, 1994.



SECTION 34-13-100. Investigation of security consisting of warehouse receipts.

When warehouse receipts for products are pledged as securities in any State bank under examination the examiner of such bank may go upon the premises of the person issuing the receipts, question the management under oath and, if thought necessary, have the actual product exhibited to him.

HISTORY: 1962 Code Section 8-230; 1952 Code Section 8-230; 1942 Code Section 7858; 1932 Code Section 7872; Civ. C. '22 Section 4000; Civ. C. '12 Section 2662; Civ. C. '02 Section 1777; R. S. 1540; 1885 (19) 212; 1897 (22) 463; 1914 (28) 487; 1918 (30) 880; 1923 (33) 161.



SECTION 34-13-110. Certain discounts are not considered as money borrowed.

The discount of bills of exchange drawn in good faith against existing values and the discount of commercial business paper shall not be considered as money borrowed.

HISTORY: 1962 Code Section 8-231; 1952 Code Section 8-231; 1942 Code Section 7858; 1932 Code Section 7872; Civ. C. '22 Section 4000; Civ. C. '12 Section 2662; Civ. C. '02 Section 1777; R. S. 1540; 1885 (19) 212; 1897 (22) 463; 1914 (28) 487; 1918 (30) 880; 1923 (33) 161.



SECTION 34-13-140. Restrictions on loan on or purchase of bank's own stock.

It shall be unlawful for any banking association to make any loan or discount on the security of the shares of its own capital stock or to be the purchaser or holder of any such shares unless such security or purchase shall be necessary to prevent loss upon a debt previously contracted in good faith.

HISTORY: 1962 Code Section 8-235; 1952 Code Section 8-235; 1942 Code Section 7860; 1932 Code Section 7873; 1930 (36) 1093.



SECTION 34-13-150. Investment of funds in Federal savings and loan associations, building and loan associations, and the like.

It shall be lawful for any building and loan association, bank, trust company or other financial institution operating or doing business in the State or under the laws of the State or the United States, any national bank or the receiver of any bank, trust company, building and loan association or other financial institution operating under the laws of this State or of the United States to invest its funds or the moneys in its custody or possession eligible for investment in the shares of any Federal savings and loan association or in the shares of any building and loan association organized and existing under the laws of this State when such shares are insured by the Federal Savings and Loan Insurance Corporation and also in the bonds or debentures issued by any Federal home loan bank or in the consolidated bonds or debentures issued by the Federal Home Loan Bank Board.

HISTORY: 1962 Code Section 8-236; 1952 Code Section 8-236; 1942 Code Section 9051-2; 1935 (39) 287.



SECTION 34-13-160. Investment in farm loan bonds and the like; accountability for interest thereon.

Any banking institution or trust company organized under the laws of this State may invest in, or lend money on the security of: Federal farm loan bonds issued by Federal land banks pursuant to the Federal Farm Loan Act as amended, bonds issued by the Federal Farm Mortgage Corporation pursuant to the provisions of an act of Congress known as the "Federal Farm Mortgage Corporation Act," Federal Intermediate Credit Bank debentures issued pursuant to the Federal Farm Loan Act as amended, and debentures issued by the Central Bank for Cooperatives and regional banks for cooperatives, organized under the Farm Credit Act of 1933, and any notes, bonds, debentures, or other similar obligations, consolidated or otherwise, issued by farm credit institutions pursuant to authorities contained in the Farm Credit Act of 1971 (Public Law 92-181) or by any of such banks. A banking institution or trust company organized under the laws of this State making an investment or loan authorized by this section shall not be chargeable in its account for a greater rate of interest than the amount actually received on the investment or loan.

HISTORY: 1962 Code Section 8-237; 1952 Code Section 8-237; 1942 Code Section 9049; 1932 Code Section 9049; Civ. C. '22 Section 5461; 1918 (30) 763; 1919 (31) 133; 1934 (38) 1493; 1952 (47) 1893; 1955 (49) 152; 1973 (58) 335.



SECTION 34-13-170. Investment in bank service corporations.

(1) Citation of section. - This section shall be cited as the "Bank Service Corporation Act."

(2) Definitions. - For the purposes of this section-

(a) The term "bank service corporation" means a corporation whose primary purpose is to perform for two or more banks having an investment in the corporation services such as check and deposit sorting and posting, computation and posting of interest and other credits and charges, preparation and mailing of statements, notices, and similar items, or any other similar clerical or bookkeeping function.

(b) The terms "invest" and "investment" include any advance of funds to a bank service corporation, whether by purchase of stock, the making of a loan, or otherwise, except a payment for earned rent, goods sold and delivered, or services rendered prior to the making of such payment.

(3) Investments. - Notwithstanding any contrary provision of law relating to banks, a bank may at any time have outstanding investments in a bank service corporation not exceeding ten per cent of the bank's capital and surplus at such time.

HISTORY: 1962 Code Section 8-238; 1962 (52) 1978.






CHAPTER 15 - BANK ACTING AS FIDUCIARY

SECTION 34-15-10. General authority to act as fiduciary.

Subject to the provisions of Section 62-3-203, a banking corporation or trust company with at least two hundred fifty thousand dollars total unimpaired capital may be appointed executor of a will, codicil, or writing testamentary, administrator with the will annexed, administrator of the estate of any person, receiver, assignee, guardian or trustee under a will or instrument creating a trust for the care and management of property, under the same circumstances, in the same manner, and subject to the same control by the court having jurisdiction of the appointment as a legally qualified person. An appointment as guardian applies to the estate and not to the person of the ward. The corporation is not required to receive or hold property or money or assume or execute a trust pursuant to this section without its assent.

HISTORY: 1962 Code Section 8-241; 1952 Code Section 8-241; 1942 Code Section 7838; 1932 Code Section 7864; Civ. C. '22 Section 3994; Civ. C. '12 Section 2656; 1911 (27) 8; 1934 (38) 1245; 1972 (57) 2141; 1990 Act No. 521, Part II, Section 101, eff June 5, 1990; 2005 Act No. 66, Section 4, eff January 1, 2006.



SECTION 34-15-20. Fiduciary bonds.

Every such banking corporation appointed administrator, receiver, assignee, guardian or trustee, when fiduciary bonds are required of individual persons under like circumstances, shall be required to execute and file approved fiduciary bonds similar in every respect to the bonds required by law of private persons acting as such fiduciaries.

HISTORY: 1962 Code Section 8-242; 1952 Code Section 8-242; 1942 Code Sections 7838, 7839; 1932 Code Sections 7864, 7865; Civ. C. '22 Sections 3994, 3995; Civ. C. '12 Sections 2656, 2657; 1903 (24) 70; 1911 (27) 8; 1934 (38) 1245.



SECTION 34-15-30. Capital stock shall be held security for fiduciary obligations.

The capital stock of such corporation shall be held as security for the faithful performance of the duties undertaken by virtue of Section 34-15-10 or of any similar provision of law.

HISTORY: 1962 Code Section 8-243; 1952 Code Section 8-243; 1942 Code Section 7839; 1932 Code Section 7865; Civ. C. '22 Section 3995; Civ. '12 Section 2657; 1903 (24) 70.



SECTION 34-15-40. Papers may be executed by authorized officer.

In all proceedings in the probate court or elsewhere connected with any authority exercised under the provisions of Section 34-15-10 or under any similar provisions of law all accounts, returns and other papers may be signed and sworn to in behalf of the corporation by any officer thereof duly authorized by it. The answer and examination under oath of such officer shall be received as the answer and examination of the corporation. The court may order and compel an officer of such corporation to answer and attend the examination in the same manner as if he, instead of the corporation, were a party to the proceeding.

HISTORY: 1962 Code Section 8-244; 1952 Code Section 8-244; 1942 Code Section 7840; 1932 Code Section 7866; Civ. C. '22 Section 3996; Civ. C. '12 Section 2658; 1903 (24) 70.



SECTION 34-15-50. Liability when acting as trustee of partnership interest for minors.

Any banking corporation or trust company authorized under this chapter to act as a fiduciary which acts or is acting as trustee of a partnership interest for minor beneficiaries shall not be liable as a partner except to the extent of the assets in the trust, the provisions of Sections 33-41-350 to 33-41-390 to the contrary notwithstanding; provided, however, nothing in this section shall waive, limit or restrict the duty and liability otherwise of the bank as trustee of a partner's interest.

HISTORY: 1962 Code Section 8-245; 1955 (49) 321.






CHAPTER 19 - SAFE-DEPOSIT BOXES

SECTION 34-19-10. Definitions.

"Lessee" means a person contracting with a lessor for the use of a safe-deposit box.

"Lessor" means a bank, cash depository, or trust company renting safe-deposit facilities authorized by law to operate in the State.

"Safe-deposit box" means a safe-deposit box, vault, or other safe-deposit receptacle maintained by a lessor and the rules relating thereto apply to property or documents kept in safekeeping in the bank's vault.

HISTORY: 1962 Code Section 8-501; 1952 (47) 1932.



SECTION 34-19-20. Safe-deposit business authorized.

Subject to the provisions of this chapter any bank, building and loan association, savings and loan association, savings association, savings bank, or trust company may maintain and lease safe-deposit boxes and may accept property or documents for safekeeping.

HISTORY: 1962 Code Section 8-502; 1952 (47) 1932; 1985 Act No. 124, Section 4.



SECTION 34-19-30. Lease of box to minor.

A bank may lease a safe-deposit box to and in connection therewith deal with a minor with the same effect as if leasing to and dealing with a person of full legal capacity.

HISTORY: 1962 Code Section 8-503; 1952 (47) 1932.



SECTION 34-19-40. Access to box of fiduciary.

Where a safe-deposit box is made available by a lessor to one or more persons acting as fiduciaries, the lessor may, except as otherwise expressly provided in the lease or the writings pursuant to which such fiduciaries are acting, allow access thereto as follows:

(1) By any one or more of the persons acting as executors or administrators;

(2) By any one or more of the persons otherwise acting as fiduciaries when authorized in writing signed by all other persons so acting; or

(3) By any agent authorized in writing signed by all of the persons acting as fiduciaries.

HISTORY: 1962 Code Section 8-504; 1952 (47) 1932.



SECTION 34-19-50. Access to box of decedent; removal of contents.

A lessor shall permit the person named in a court order for the purpose, or if no order has been served upon the lessor, the spouse, a parent, an adult descendant or a person named as an executor in a copy of a purported will produced by him, to open and examine the contents of a safe-deposit box leased by a decedent, or any documents delivered by a decedent for safekeeping, in the presence of an officer, manager, or assistant manager of the lessor; and the lessor, if so requested by such person, must deliver:

(1) Any writing purporting to be a will of the decedent to the executor, if one be therein named, otherwise to the court having jurisdiction of the decedent's estate;

(2) Any writing purporting to be a deed to a burial plot or to give burial instructions to the person making the request for a search; and

(3) Any document purporting to be an insurance policy on the life of the decedent to the beneficiary named therein.

No other contents shall be removed, pursuant to this section until an executor or administrator qualifies and makes claim to the contents.

HISTORY: 1962 Code Section 8-505; 1952 (47) 1932; 1996 Act No. 248, Section 5, eff April 1, 1996.



SECTION 34-19-60. Refusal of access because of adverse claim.

An adverse claim to the contents of a safe-deposit box, or to property held in safekeeping, is not sufficient to require the lessor to deny access to its lessee unless:

(1) The lessor is directed to do so by a court order issued by a court of competent jurisdiction; or

(2) The safe-deposit box is leased or the property is held in the name of a lessee with the addition of words indicating that the contents or property are held in a fiduciary capacity, and the adverse claim is supported by a written statement of facts disclosing that it is made by or on behalf of a beneficiary and that there is reason to know that the fiduciary will misappropriate the trust property.

A claim is also an adverse claim where one of several lessees claims, contrary to the terms of the lease, an exclusive right of access, or where one or more persons claim a right of access as agents or officers of a lessee to the exclusion of others as agents or officers, or where it is claimed that a lessee is the same person as one using another name.

HISTORY: 1962 Code Section 8-506; 1952 (47) 1932.



SECTION 34-19-70. Opening box when rental is one year in default.

If the rental due on a safe-deposit box has not been paid for one year, the lessor may send a notice by registered mail to the last known address of the lessee stating that the safe-deposit box will be opened and its contents stored at the expense of the lessee unless payment of the rental is made within thirty days. If the rental is not paid within thirty days from the mailing of the notice, the box may be opened in the presence of an officer, manager or assistant manager of the lessor and of a notary public who is not a director, officer, employee or stockholder of the lessor. The contents shall be sealed in a package by the notary public who shall write on the outside the name of the lessee and the date of the opening. The notary public shall execute a certificate reciting the name of the lessee, the date of the opening of the box and a list of its contents. The certificate shall be included in the package and a copy of the certificate shall be sent by registered mail to the last known address of the lessee. The package shall then be placed in the general vaults of the lessor at a rental not exceeding the rental previously charged for the box.

HISTORY: 1962 Code Section 8-507; 1952 Code Sections 8-572 to 8-574; 1942 Code Section 7902; 1932 Code Section 7902; 1928 (35) 1271; 1951 (47) 363, 513; 1952 (47) 1932.



SECTION 34-19-80. Sale of contents unclaimed for two years.

If the contents of the safe-deposit box have not been claimed within two years of the mailing of the certificate as required by Section 34-19-70, the lessor may send a further notice to the last known address of the lessee stating that, unless the accumulated charges are paid within thirty days, the contents of the box will be sold at public auction at a specified time and place, or, in the case of securities listed on a stock exchange, will be sold upon the exchange on or after a specified date and that unsalable items will be destroyed. The time, place and manner of sale shall also be posted conspicuously on the premises of the lessor and advertised once seven days prior to the sale in a newspaper of general circulation in the community. If the articles are not claimed, and the accrued rent and disbursements of lessor paid, they may then be sold in accordance with the notice.

HISTORY: 1962 Code Section 8-508; 1952 Code Section 8-576; 1942 Code Section 7902; 1932 Code Section 7902; 1928 (35) 1271; 1951 (47) 363, 513; 1952 (47) 1932.



SECTION 34-19-90. Disposition of proceeds of sale of contents.

The balance of the proceeds of a sale under Section 34-19-80, after deducting accumulated charges, including the expense of advertising and conducting the sale, shall be deposited to the credit of the lessee in any account maintained by him, or if none, shall be deemed a deposit account with the bank, cash depository, or trust company operating the safe-deposit facility, and shall be identified on the books of the bank as arising from the sale of contents of a safe-deposit box.

HISTORY: 1962 Code Section 8-509; 1952 Code Section 8-577; 1942 Code Section 7902; 1932 Code Section 7902; 1928 (35) 1271; 1951 (47) 363, 513; 1952 (47) 1932.



SECTION 34-19-100. Destruction of private documents of no apparent value.

Any documents or writings of a private nature and having little or no apparent value need not be offered for sale under Section 34-19-80, but shall be retained, unless claimed by the owner, for a period of two years, after which they may be destroyed.

HISTORY: 1962 Code Section 8-510; 1952 Code Section 8-578; 1942 Code Section 7902; 1932 Code Section 7902; 1928 (35) 1271; 1951 (47) 363, 513; 1952 (47) 1932.



SECTION 34-19-110. Use of words "safe deposit" or "safety deposit".

It is unlawful for a person to use the words "safe deposit", "safety deposit", or other similar words in connection with the rental of storage space, or in the title or name under which business is done.

A person subject to the jurisdiction of the State Board of Financial Institutions, a manufacturer or dealer in safe-deposit facilities or equipment, or an association, the membership of which is composed of officers or institutions subject to the jurisdiction of the board or the banking department of other states or of the United States, are exempt.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than one year, or both.

HISTORY: 1962 Code Section 8-511; 1952 (47) 1932; 1993 Act No. 184, Section 207, eff January 1, 1994.



SECTION 34-19-120. Access by person appointed as attorney-in-fact under durable power of attorney to obtain original durable power of attorney; statement of authorization.

(A)(1) The person who has been appointed as attorney- in-fact under a durable power of attorney by a lessee of a safe deposit box may open, or direct the lessor to open, the safe deposit box of the lessee and obtain the original copy of the durable power of attorney, if a statement in the form of item (3), or in a similar form showing the same intent, is:

(a) incorporated in the body of the original durable power of attorney contained in the safe deposit box; or

(b) contained in a separate statement in the form provided in subsection (B), or in a similar form showing the same intent as that attached or annexed to the original durable power of attorney contained in the safe deposit box.

(2) If the statement is contained in a separate writing, the execution of the separate statement is not an amendment, modification, or revision of the original power of attorney.

(3) The statement must be substantially in the following form:

"I,__________________, the Principal, do hereby authorize and direct my appointee or appointees as my Attorney-in-Fact in my durable power of attorney, to have access at any time or times to any safe deposit box rented by me, wherever located, in order to remove my original durable power of attorney; and any institution in which any such safe deposit box may be located is not required to make any inquiry, and shall not incur any liability to me or my estate as a result of permitting my appointee or appointees in my original durable power of attorney to exercise this power. This power is exercisable without: (i) any contact with or notice to me, my spouse, and/or any interested persons to my estate; (ii) any prior court order or authorization; (iii) any knowledge of or any prior determination as to my mental or physical capacity or incapacity; (iv) any knowledge as to my whereabouts regardless whether my whereabouts are known or unknown; or (v) any inquiry."

(B) The lessee, at any time after the execution of his durable power of attorney, may execute a separate statement authorizing the removal of his original durable power of attorney from his safe deposit box pursuant to subsection (A), if the separate statement is executed by the Principal with the same formalities as the execution and recording of a deed in the State of South Carolina pursuant to Section 30-5-30, and the separate statement is attached or annexed to the original durable power of attorney in the following form, or in a similar form showing the same intent, with the acknowledgement for recorded deeds pursuant to Section 30-5-30(B) or (C).

"STATE OF _____________

COUNTY OF ____________________

I, _______, the Principal, do hereby authorize and direct my appointee or appointees as my Attorney-in-Fact in my durable power of attorney dated the __day of __, in the year __, to have access at any time or times to any safe deposit box rented by me, wherever located, in order to remove my original durable power of attorney; and any institution in which any such safe deposit box may be located is not required to make any inquiry, and shall not incur any liability to me or my estate as a result of permitting my appointee or appointees in my original durable power of attorney to exercise this power. This power is exercisable without: (i) any contact with or notice to me, my spouse, and/or any interested persons to my estate; (ii) any prior court order or authorization; (iii) any knowledge of or any prior determination as to my mental or physical capacity or incapacity; (iv) any knowledge as to my whereabouts regardless whether my whereabouts are known or unknown; or (v) any inquiry."

IN WITNESS WHEREOF, I have executed this statement on the ______ day of _________, in the year, ___________.

_______________ ______________

(Witness) (Principal)

_______________________(Witness)"

(C) If the original durable power of attorney does not contain a statement in the form provided in subsection (A) or in a similar form showing the same intent, or a separate statement in the form provided in subsection (B) or in a similar form showing the same intent is not attached or annexed to the original durable power of attorney, in order to allow removal of the lessee's durable power of attorney from the lessee's safe deposit box the financial institution must have:

(1) contact with or notice to the lessee, the lessee's spouse, or an interested person in the lessee's estate;

(2) a prior court order or court authorization;

(3) knowledge of or a prior determination as to the mental or physical capacity or incapacity of the lessee;

(4) knowledge as to the lessee's whereabouts, whether the lessee's whereabouts are known or unknown; or

(5) other inquiry.

(D) A witness to a statement provided for in subsection (B), who also is an officer authorized to administer oaths pursuant to the laws of this State may notarize the signature of the other witness of the statement in the manner provided by this section.

(E) A financial institution that authorizes a person who has been given a durable power of attorney by a lessee of a safe deposit box to remove the original durable power of attorney from the safe deposit box of the lessee, pursuant to subsection (A) or (B), or a financial institution that removes the original durable power of attorney from the safe deposit box of the lessee pursuant to the direction of the person who has been given a durable power of attorney by the lessee, is not required to make further inquiry and is not liable to the lessee or the lessee's estate as a result of permitting removal of the original power of attorney. The financial institution may request the person purporting to have been given the durable power of attorney to produce a certified copy of the power or an affidavit declaring that he has been given the power before opening the box. No other contents may be removed from the box pursuant to this section.

(F) The provisions of this section enable the person who has been appointed as attorney-in-fact under a durable power of attorney by a lessee of a safe deposit box to remove or obtain the original durable power of attorney from the safe deposit box of the lessee and enable the financial institution to allow the removal of the durable power of attorney from the safe deposit box without court action or findings of incapacity of the lessee. This section supplements and does not supplant the current procedures for obtaining the power of attorney of the lessee from the safe deposit box and is not the exclusive method.

HISTORY: 1988 Act No. 499, eff May 9, 1988; 2002 Act No. 362, Section 8, eff August 2, 2002, applicable to instruments executed thereafter.






CHAPTER 21 - BANKS AND CORPORATIONS DOING TRUST BUSINESS

SECTION 34-21-10. Written approval from State Board of Bank Control is required to conduct trust business.

No corporation, partnership or other person shall conduct a trust business in this State without first making a written application to the State Board of Bank Control and receiving written approval from the Board. Before any such application shall be approved, the Board shall make an investigation to determine whether or not the applicant has complied with all the provisions of law, whether in the judgment of the Board the applicant is qualified to conduct such a business and whether the conduct of such a business would serve the public interest, taking into consideration local circumstances and conditions at the place where such applicant proposes to do business; provided, however, that any person actively engaged in conducting a trust business in this State on January 1, 1972, shall not be required to make the application and receive the approval provided for herein. Provided, further, that nothing contained in this section shall prevent a natural person or a national banking association having its principal place of business in this State from qualifying and acting as trustee, executor, administrator, guardian, committee or in any other fiduciary capacity.

HISTORY: 1962 Code Section 8-580; 1972 (57) 2148.



SECTION 34-21-20. Examination; rules and regulations.

All state chartered banks, building and loan associations, savings associations, savings and loan associations, savings banks, trust companies, and fiduciary corporations authorized to conduct a trust business in this State are subject to examination by the State Board of Financial Institutions and are further subject to rules and regulations promulgated by the Board.

HISTORY: 1962 Code Section 8-581; 1952 Code Section 8-581; 1942 Code Section 7905; 1932 Code Section 7905; 1930 (36) 1367; 1933 (38) 296; 1936 (39) 1484; 1972 (57) 2557; 1985 Act No. 124, Section 5.



SECTION 34-21-30. Fiduciary assets shall be segregated; separate books and records; officer in charge.

Banks, trust companies, or corporations acting in a fiduciary capacity shall segregate all assets held in any fiduciary capacity from the general assets of the bank, trust company, or corporation and shall keep a separate set of books or records showing in proper detail all transactions relative to this fiduciary business, and these books and records must be under the management of an officer whose duty must be prescribed by the board of directors.

HISTORY: 1962 Code Section 8-582; 1952 Code Section 8-582; 1942 Code Section 7906; 1932 Code Section 7606; 1930 (36) 1367; 1985 Act No. 124, Section 6.



SECTION 34-21-40. Forms of security for funds received or held in trust.

Funds received or held in the trust department of the bank or by a trust company awaiting investment or distribution must be secured to the trust department or trust company if these funds have been deposited in its own bank, in any of its affiliate banks, or in any other banking corporation by:

(1) furnishing an indemnity bond in a responsible surety company authorized to do business in this State; or

(2) pledging as collateral:

(a) obligations of the United States;

(b) obligations fully guaranteed both as to principal and interest by the United States;

(c) general obligations of this State or a political subdivision of this State; or

(d) obligations of the Federal National Mortgage Association, the Federal Home Loan Banks, Federal Farm Credit Banks, or the Federal Home Loan Mortgage Corporation; or

(3) providing an irrevocable letter of credit issued by the Federal National Mortgage Association, the Federal Home Loan Banks, Federal Farm Credit Banks, or the Federal Home Loan Mortgage Corporation, in which the letter of credit otherwise meets any criteria established and prescribed by the State Treasurer for public funds.

HISTORY: 1962 Code Section 8-583; 1952 Code Section 8-583; 1942 Code Section 7907; 1932 Code Section 7907; 1930 (36) 1367; 1991 Act No. 156, Section 1, eff June 12, 1991; 2006 Act No. 308, Section 1, eff upon approval (became law without the Governor's signature on June 1, 2006).



SECTION 34-21-50. Investment of funds.

Funds held by the trust department shall be invested as soon as practicable in strict accordance with the will or agreement governing the trust and in the absence of such direction shall be invested under the terms of the laws for such investments in this State. The investments shall be made by an investment committee, appointed by the board of directors, and all such investments shall be approved by the board of directors.

HISTORY: 1962 Code Section 8-584; 1952 Code Section 8-584; 1942 Code Section 7908; 1932 Code Section 7908; 1930 (36) 1367.



SECTION 34-21-60. Investments shall be kept separate.

The investments of each individual trust shall be kept separate and distinct from all other trusts and shall be plainly marked.

HISTORY: 1962 Code Section 8-585; 1952 Code Section 8-585; 1942 Code Section 7909; 1932 Code Section 7909; 1930 (36) 1367.



SECTION 34-21-70. Custody of securities.

The securities of the trust department for each individual trust shall be in the joint custody of two or more officers or other employees designated by the board of directors of the bank or trust company, as the case may be, and such officers or employees shall be bonded.

HISTORY: 1962 Code Section 8-586; 1952 Code Section 8-586; 1942 Code Section 7910; 1932 Code Section 7910; 1930 (36) 1367.



SECTION 34-21-210. Definitions.

The following terms used in this article shall have the meanings ascribed to them in this section unless the context indicates otherwise:

(1) "Trust institution" means any state bank, any national bank, any building and loan association, savings association, savings and loan association, savings bank, or any trust company authorized to conduct a trust business in this State, or any trust company, authorized to act in a fiduciary capacity in this State, and under the supervision of the Comptroller of the Currency of the United States, or the Federal Reserve System, or the State Board of Bank Control of South Carolina;

(2) The term "fiduciary" means a trust institution undertaking to act alone or jointly with others primarily for the benefit of another in all matters connected with its undertaking and includes trustee, executor, administrator, guardian of estates, committee of estates of persons non compos mentis, and managing agent;

(3) The term "common trust fund" means a fund maintained by a trust institution, exclusively for the collective investment and reinvestment of moneys contributed thereto by the institution in its capacity as a fiduciary or cofiduciary and established, maintained and administered pursuant to the requirements of this article;

(4) The term "estate" or "estates" means any trust, estate or fund administered by a trust institution in a fiduciary capacity;

(5) The term "participation" means the interest of a participating estate in the common trust fund;

(6) The term "security" or "securities" means all types of property in which the trust institution is authorized to invest the assets of the common trust fund; and

(7) The term "managing agency" means the fiduciary relationship assumed by a bank upon the creation of an account so entitled which confers investment discretion on the bank and imposes upon it the fiduciary responsibilities imposed upon trustees under will or deed.

(8) The term "affiliate" means any bank, state or national, or trust company which is (i) duly authorized to act as a fiduciary, wherever located, (ii) under the supervision of the Comptroller of the Currency of the United States, the Federal Reserve System, or a state banking regulatory board or commission, and (iii) a member of the same affiliated group, as defined in Section 1504 of the Internal Revenue Code of 1954, as amended, as a particular trust institution.

HISTORY: 1962 Code Section 8-587; 1955 (49) 538; 1965 (54) 608; 1985 Act No. 124, Section 7; 1986 Act No. 470, Sections 1, 2.



SECTION 34-21-220. Collective investment of funds.

Funds held by a trust institution may be invested collectively:

(1) In common trust funds maintained by the trust institution or its affiliate exclusively for the collective investment and reinvestment of monies contributed thereto by the trust institution or its affiliate in their capacities as executor, administrator, committee, guardian, or trustee under a will or deed;

(2) In a fund consisting solely of assets of retirement, pension, profit sharing, stock bonus, or other trusts which are exempt from Federal income taxation under the Internal Revenue Code;

(3) Under a managing agency agreement expressly providing that such moneys are received by the trust institution in trust;

(4) Moneys held by the trust institution in its capacity as managing agent shall not be invested in collective investment funds established under items (1) or (2) of this section. Property held by the trust institution in its capacity as trustee of retirement, pension, profit sharing, stock bonus or other trusts which are exempt from Federal income taxation under the Internal Revenue Code may be invested in collective investment funds established under the provisions of items (1) or (2) of this section, subject to the provisions herein contained pertaining to such funds. Assets of retirement, pension, profit sharing, stock bonus or other trusts which are exempt from Federal income taxation under the Internal Revenue Code and held by the trust institution in whatever capacity, may be invested in collective investment funds established under the provisions of item (2) of this section.

HISTORY: 1962 Code Section 8-588; 1955 (49) 538; 1965 (54) 608; 1986 Act No. 470, Section 3.



SECTION 34-21-230. Written plan for fund.

Each common trust fund shall be established and maintained in accordance with a written plan, referred to in this article as the plan, approved by resolution of the board of directors of the trust institution and approved in writing by competent legal counsel. The plan shall provide that the common trust fund shall be administered under the laws of this State and of the United States, and in conformity with the rules and regulations promulgated from time to time under authority of such laws, and shall contain full and detailed provisions, not inconsistent with the provisions of this article, as to the manner in which the common trust fund is to be operated, the investment powers with respect to the common trust fund, the allocation and apportionment of income, profits and losses, the terms and conditions governing the admission or withdrawal of investments or participations in the common trust fund, the auditing and settlement of accounts of the trust institution with respect to the common trust fund, the basis and method of valuing securities in the common trust fund, the basis upon which the common trust fund may be terminated, and such other matters as may be necessary to define clearly the rights of participants in the common trust fund. A copy of the plan shall be available at the principal office of the trust institution for inspection during all regular business hours to any person having an interest in a participation in the common trust fund. The plan may provide for the amortization of the premiums upon bonds or other obligations, the disposition of discounts and profits and the allocation of them or the apportionment of them between principal and income accounts, the establishment and maintenance of a reserve out of current interest from mortgage investments against which realized losses on mortgages may be charged, and other like matters. The provisions of the plan shall control all participations therein and the rights and benefits of all persons interested in such participations as beneficiaries or otherwise.

HISTORY: 1962 Code Section 8-589; 1955 (49) 538.



SECTION 34-21-240. Amendments to plan.

The plan may be amended from time to time by the fiduciary with the approval of the board of directors of the trust institution and approved in writing by competent counsel. Any such amendment shall be filed with the original plan, together with a certified copy of the resolution of the board of directors of the trust institution approving the amendment.

HISTORY: 1962 Code Section 8-590; 1955 (49) 538.



SECTION 34-21-250. Management, control and ownership of fund.

The trust institution shall have the exclusive management and control of each common trust fund administered by it and the sole right at any time to sell, convert, exchange, transfer or otherwise change or dispose of the assets comprising any such common trust fund. The ownership of such assets shall be solely in the trust institution as fiduciary and shall be considered as assets held by it as fiduciary.

HISTORY: 1962 Code Section 8-591; 1955 (49) 538.



SECTION 34-21-260. Propriety of investments in fund.

Any trust institution in its capacity as a fiduciary or cofiduciary, whether such fiduciary capacity arose before or is created after this article takes effect, may invest funds which it lawfully holds for investment in such capacity in participations in one or more common trust funds, if such investment is not prohibited by the instrument, judgment, decree or order creating the fiduciary relationship, and if, in the case of cofiduciaries, the trust institution procures the consent of its cofiduciary or cofiduciaries to such investment.

HISTORY: 1962 Code Section 8-592; 1955 (49) 538.



SECTION 34-21-270. Limitation on investment in obligations of any one person, firm or corporation.

Except in the case of collective investment funds described in Section 34-21-220(2), no investment for a collective investment fund shall be made in stocks, bonds or other obligations of any one person, firm or corporation if as a result of such investment the total amount invested in stocks, bonds or other obligations issued or guaranteed by such person, firm or corporation would aggregate in excess of ten percent of the then market value of the fund. Provided, that this limitation shall not apply to investments in direct obligations of the United States or other obligations fully guaranteed by the United States as to principal and interest.

HISTORY: 1962 Code Section 8-592.1; 1965 (54) 608; 1969 (56) 283.



SECTION 34-21-280. Collective investment fund may be considered as a whole in determining propriety of investment.

In order to determine whether the investment of funds received or held by the trust institution as fiduciary in a participation in a collective investment fund is proper, the trust institution may consider the collective investment fund as a whole and shall not, for example, be prohibited from making such investment because any particular asset is nonincome producing.

HISTORY: 1962 Code Section 8-592.2; 1965 (54) 608.



SECTION 34-21-290. Authority of estates restricted to legal investments.

If the instrument under which a trust institution acts as fiduciary, whether such fiduciary capacity arose before or is created after this article takes effect, shall either expressly or by its silence limit or restrict the investment of moneys of the estate and securities to the class authorized by law as legal investments, the trust institution may, in its capacity as sole fiduciary or with the consent of any person acting with it in a fiduciary capacity, invest and reinvest moneys of the estate in any such common trust fund maintained by the trust institution if the securities composing such fund consist solely of securities of the class authorized as legal investments for funds held by a fiduciary.

HISTORY: 1962 Code Section 8-593; 1955 (49) 538.



SECTION 34-21-300. Authority of estates not restricted to legal investments.

If the instrument under which the trust institution acts as fiduciary, whether such fiduciary capacity arose before or is created after this article takes effect, shall authorize investments of moneys of the estate in a common trust fund or in investments other than those designated by law as legal investments, or shall authorize the trust institution, either alone or in conjunction with any person acting with it in a fiduciary capacity, to exercise its or their discretion with respect to the investment of moneys of the estate, the trust institution may, in its capacity as sole fiduciary or with the consent of any person acting with it in a fiduciary capacity, invest and reinvest moneys, of the estate in any such common trust fund maintained by it. Any such common trust fund consisting solely of moneys of estates contributed thereto by the trust institution pursuant to authority contained in any such instruments creating the fiduciary capacity to invest moneys of the estates in a common trust fund, or in investments other than such legal investments, or pursuant to such discretionary powers with respect to the investment of moneys creating the fiduciary capacity, may be composed of investments other than those of the class designated by law as legal investments for funds held by fiduciaries.

HISTORY: 1962 Code Section 8-594; 1955 (49) 538.



SECTION 34-21-310. Limitation on interest of any one participant in collective investment fund.

Except in the case of collective investment funds described in Section 34-21-220(2), no funds or other property shall be invested in a participation in a collective investment fund if as a result of such investment the participant would have an interest aggregating in excess of ten percent of the then market value of the fund. Provided, that in applying this limitation, if two or more accounts are created by the same person or persons and as much as one half of the income or principal of each account is payable or applicable to the use of the same person or persons such accounts shall be considered as one.

HISTORY: 1962 Code Section 8-595; 1955 (49) 538; 1965 (54) 608; 1969 (56) 283.



SECTION 34-21-320. Making and withdrawing investments.

The trust institution shall invest the moneys of an estate in such common trust fund by adding them thereto, and by apportioning a participation therein to such estate in the proportion that the moneys of the estate added thereto bears to the aggregate value of all the securities of such fund at the time of such investment, including in such securities the moneys of the estate so added. The withdrawal of a participation of such common trust fund shall be on the basis of its proportionate interest in the aggregate value of all the securities of such fund at the time of such withdrawal, as hereinafter provided. The participating interest of any estate in such common trust fund may, from time to time, be withdrawn in whole or in part by the trust institution, and shall be so withdrawn within a period of three months following the written request so to do of any person acting with the trust institution in a fiduciary capacity.

Upon such withdrawals, the trust institution may make distribution in cash or ratably in kind, or partly in cash or partly in kind; provided, that all such distribution as of any one time shall be made on the same basis.

HISTORY: 1962 Code Section 8-596; 1955 (49) 538.



SECTION 34-21-330. Nature of interest in fund.

No fiduciary account owning or holding an investment or participation in a common trust fund, or any certificate of participation therein, shall be deemed to have individual ownership of any asset in such common trust fund, but shall be deemed to have only a proportionate undivided interest in the common trust fund.

HISTORY: 1962 Code Section 8-597; 1955 (49) 538.



SECTION 34-21-340. Certificates and other documents evidencing interest in fund shall not be issued.

No trust institution administering a collective investment fund shall issue any certificate or other document evidencing a direct or indirect interest in such fund in any form.

HISTORY: 1962 Code Section 8-598; 1955 (49) 538; 1965 (54) 608.



SECTION 34-21-350. Records of investments.

The trust institution shall designate clearly upon its records the names of the fiduciary accounts on behalf of which the trust institution, as fiduciary or cofiduciary, owns a participation in the common trust fund, and the extent of the interest of such fiduciary accounts therein.

HISTORY: 1962 Code Section 8-599; 1955 (49) 538.



SECTION 34-21-360. Trust institution shall not invest in own fund.

A trust institution shall not invest any of its own funds in a common trust fund administered by it, and if the trust institution, because of a creditor relationship or for any other reason, acquires any interest in a participation in such common trust funds, the participation shall be withdrawn on the first date on which such withdrawal can be effected. However, in no case shall an unsecured advance to an account holding a participation until the time of the next withdrawal be deemed to constitute the acquisition of an interest by the trust institution.

HISTORY: 1962 Code Section 8-599.1; 1955 (49) 538; 1965 (54) 608.



SECTION 34-21-370. Management fees prohibited; reimbursement for expenses.

Trust institutions shall not charge a fee for the management of a common trust fund administered by it or receive, either from the common trust fund or from any fiduciary account the funds of which are invested in participations therein, any additional fees, commissions or compensation of any kind by reason of such participation, but a trust institution shall not be prohibited from reimbursing itself out of a common trust fund for such reasonable expenses incurred by it in the administration thereof as would have been chargeable to the respective participating fiduciary accounts if incurred in the separate administration of such participating fiduciary accounts.

HISTORY: 1962 Code Section 8-599.2; 1955 (49) 538.



SECTION 34-21-380. Annual audit of fund; financial report.

(1) A trust institution administering a common trust fund shall at least once during each period of twelve months cause an adequate audit to be made of the common trust fund by auditors responsible only to the board of directors of the bank. In the event that such audit is performed by independent public accountants, the reasonable expenses of such audit may be charged to the common trust fund.

(2) A trust institution administering a common trust fund shall at least once during each period of twelve months prepare a financial report of the fund which shall be filed with the Comptroller of the Currency in the case of national banks and with the State Board of Bank Control in the case of State banks. This report, based upon the above audit, shall contain a list of the investments in the fund showing the cost and the market value of each investment; a statement for the period since the previous report showing purchases, with cost; sales, with profit or loss, and any other investment changes; income and disbursements; and an appropriate notation as to any investments in default.

(3) The financial report may include a description of the fund's value on previous dates as well as its income and disbursements during previous accounting periods. The report shall make no reference to the performance of funds other than those administered by the bank and no predictions or representations as to future results.

(4) A copy of the financial report shall be furnished, or notice shall be given that a copy of such report is available and will be furnished without charge upon request, to each person to whom a regular periodic accounting would ordinarily be rendered with respect to each participating account. In addition, a full report shall be furnished to any person, and the fact of the availability of such material may be given publicity solely in connection with the promotion of the fiduciary services of the trust institution. Except as herein provided, the trust institution shall not advertise or publicize its common trust fund(s). The cost of printing and distribution of the report shall be borne by the trust institution.

HISTORY: 1962 Code Section 8-599.3; 1955 (49) 538; 1965 (54) 608; 1969 (56) 733.



SECTION 34-21-390. Valuation of securities in fund.

At least once every three months the trust institution administering a common trust fund shall determine the value of the securities in the common trust fund. No participation shall be admitted to or withdrawn from the common trust fund, except on the basis of such valuation and on the date of the determination of such valuation or, if permitted by the plan, within ten business days subsequent to the date of such determination.

HISTORY: 1962 Code Section 8-599.4; 1955 (49) 538; 1978 Act No. 598.



SECTION 34-21-400. Court accounting of fund.

Unless ordered by a court of competent jurisdiction, a trust institution administering a common trust fund shall not be required to render a court accounting with regard to such fund, but it may file returns and make accounting in the same manner and for the same purposes as is provided by law for other fiduciaries.

HISTORY: 1962 Code Section 8-599.5; 1955 (49) 538.



SECTION 34-21-410. Mistakes in administration.

No mistake made in good faith and in the exercise of due care in connection with the administration of a common trust fund shall be deemed to be a violation of this article or of any rules or regulations issued pursuant thereto if promptly after discovery of the mistake the trust institution takes whatever action may be practical in the circumstances to remedy the mistake.

HISTORY: 1962 Code Section 8-599.6; 1955 (49) 538.



SECTION 34-21-420. Other common trust funds are not prohibited.

Nothing contained in this article shall prohibit a trust institution from establishing, maintaining, and administering one or more common trust funds differing from the requirements of this article, in which only investments or participations are made by such trust institution in accordance with specific contract authority.

HISTORY: 1962 Code Section 8-599.7; 1955 (49) 538.



SECTION 34-21-430. Obligations in which funds may be collectively invested.

In addition to the investments permitted under Section 34-21-220, funds or other property received or held by a trust institution as fiduciary may be invested collectively as follows:

(1) In a single real estate loan or a direct obligation of the United States, or an obligation fully guaranteed by the United States, if the trust institution owns no participation in the loan or obligation and has no interest therein except in its capacity as fiduciary.

(2) In any investments specifically authorized by court order or authorized by the instrument creating the fiduciary relationship.

(3) In such other manner as shall be approved in writing by the Comptroller of the Currency in the case of national banks and by the State Board of Bank Control in the case of State banks.

HISTORY: 1962 Code Section 8-599.6; 1955 (49) 538.






CHAPTER 24 - SOUTH CAROLINA BANK HOLDING COMPANY ACT [REPEALED]



CHAPTER 25 - SOUTH CAROLINA BANKING AND BRANCHING EFFICIENCY ACT OF 1996

SECTION 34-25-10. Definitions.

For purposes of this article:

(1) "Acquire" means:

(a) for a company to merge or consolidate with a bank holding company;

(b) for a company to assume direct or indirect ownership or control of:

(i) more than twenty-five percent of any class of voting shares of a bank holding company or a bank, if the acquiring company was not a bank holding company prior to such acquisition;

(ii) more than five percent of any class of voting shares of a bank holding company or a bank, if the acquiring company was a bank holding company prior to such acquisition;

(iii) all or substantially all of the assets of a bank holding company or a bank; or

(c) for a company to take any other action that results in the direct or indirect acquisition of control by such company of a bank holding company or a bank.

(2) "Affiliate" has the meaning set forth in Section 2(k) of the Bank Holding Company Act.

(3) "Bank" has the meaning set forth in Section 2(c) of the Bank Holding Company Act.

(4) "Bank holding company":

(a) has the meaning set forth in Section 2(a) of the Bank Holding Company Act; and

(b) unless the context requires otherwise, includes a South Carolina bank holding company and an out-of-state bank holding company.

(5) "Bank Holding Company Act" means the federal Bank Holding Company Act of 1956, as amended.

(6) "Bank supervisory agency" means any of the following:

(a) any agency of another state with primary responsibility for chartering and supervising banks; and

(b) the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and any successor to these agencies.

(7) "Board" means the State Board of Financial Institutions.

(8) "Branch" means any office at which a bank accepts deposits. The term "branch" does not include, however, the following:

(a) unmanned automatic teller or loan machines, point of sale terminals, or other similar unmanned electronic banking facilities;

(b) offices located outside the United States; or

(c) loan production offices, representative offices, or other offices at which deposits are not accepted.

(9) "Company" has the meaning set forth in Section 2(b) of the Bank Holding Company Act, and includes a bank holding company.

(10) "Control" means and shall be construed consistently with the provisions of Section 2(a) of the Bank Holding Company Act.

(11) "Deposit" has the meaning set forth in 12 U.S.C. Section 1813(1).

(12) "Depository institution" means any institution included for any purpose within the definitions of "insured depository institution" as set forth in 12 U.S.C. Section 1813(c)(2) and (3).

(13) "Home state regulator" means, with respect to an out-of-state bank holding company, the bank supervisory agency of the state in which such company maintains its principal place of business.

(14) "South Carolina bank" means a bank that is:

(a) organized under Section 34-1-70; or

(b) organized under federal law and having its principal place of business in this State.

(15) "South Carolina state bank" means a bank chartered under the laws of South Carolina.

(16) "South Carolina bank holding company" means a bank holding company that:

(a) had its principal place of business in this State on July 1, 1966, or the date on which it became a bank holding company, whichever is later; and

(b) is not controlled by a bank holding company other than a South Carolina bank holding company.

(17) "Out-of-state bank holding company" means a bank holding company that is not a South Carolina bank holding company.

(18) "Principal place of business" of a bank holding company means the state in which the total deposits of its bank subsidiaries were the greatest on the later of July 1, 1966, or the date on which such company became a bank holding company.

(19) "State" means any state, territory, or other possession of the United States, including the District of Columbia.

(20) "Subsidiary" has the meaning set forth in Section 2(d) of the Bank Holding Company Act.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-20. Purpose.

This article sets forth the conditions under which a company may acquire a South Carolina bank or a South Carolina bank holding company. This article is intended not to discriminate against out-of-state holding companies in any manner that would violate Section 3(d) of the Bank Holding Company Act, as amended by Section 101 of the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, Pub.L. No. 103-328.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-30. Board approval.

(a) Except as otherwise expressly permitted by federal law, no company may acquire a South Carolina bank holding company or a South Carolina state bank without the prior approval of the board.

(b) The prohibition in subsection (a) shall not apply where the acquisition is made:

(1) solely for the purpose of facilitating an acquisition otherwise permitted under this article;

(2) in a transaction arranged by the board or another bank supervisory agency to prevent the insolvency or closing of the acquired bank;

(3) in a transaction in which a bank forms its own bank holding company, if the ownership rights of the former bank shareholders are substantially similar to those of the shareholders of the new bank holding company; or

(4) in a transaction in which a bank sells stock to a company organized for the purpose of acquiring such bank, if the acquiring company is not, and is not expected to become, a subsidiary of any other company.

(c) In a transaction for which the board's approval is not required under this section, the parties shall give written notice to the board at least fifteen days before the effective date of the acquisition, unless a shorter period of notice is required under applicable federal law.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-40. Application.

(a) A company that proposes to make an acquisition under this article shall:

(1) file with the board a copy of the notice or application that such company has filed with the responsible federal bank supervisory agency, together with such additional information as the board may prescribe; and

(2) pay to the board the application fee, if any, prescribed by the board.

(b) To the extent consistent with the effective discharge of the board's responsibilities, the forms established under this article for application and reporting shall conform to those established by the Board of Governors of the Federal Reserve System under the Bank Holding Company Act.

(c) In connection with an application received under this article, the board shall:

(1) require that prior notice of the application be published once in a daily newspaper of general circulation in South Carolina and provide an opportunity for public comment; and

(2) make the application available for public inspection to the extent required or permitted under applicable state or federal law.

(d) If the applicant is an out-of-state bank holding company that is not incorporated under the laws of this State, it shall submit with the application proof that the applicant has complied with applicable requirements of Section 33-15-101(a), or if not subject to Section 33-15-101(a), has appointed an agent for service of process in the State of South Carolina.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-50. Disapproval of application.

(a) Except as otherwise expressly provided in this section, the board shall not approve an acquisition under this article if upon consummation of the transaction the applicant, including any depository institution affiliated with the applicant, would control thirty percent or more of the total amount of deposits held by depository institutions in this State.

(b) The board by regulation may promulgate a procedure whereby the limitation on control of deposits set forth in subsection (a) of this section may be waived for good cause shown.

(c) The board shall not approve an application for an acquisition under this article unless the South Carolina bank to be acquired, or all South Carolina bank subsidiaries of the bank holding company to be acquired, has as of the proposed date of acquisition been in existence and in continuous operation for more than five years; provided, however, that this prohibition shall not apply to an acquisition in which a newly organized bank sells stock to an existing bank holding company that has at least one subsidiary that is a South Carolina bank.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-60. Time for decision; public hearing.

(a) The board shall decide whether to approve an acquisition under this article within sixty days after receipt of a completed application. However, if the board requests additional information from the applicant following receipt of a completed application, the time limit for decision by the board shall be the later of:

(1) the date set forth in this subsection (a); or

(2) thirty days after the board's receipt of the requested additional information.

(b) The board in its discretion may hold a public hearing in connection with an application if a significant issue of law or fact has been raised with respect to the proposed acquisition.

(c) If the board holds a public hearing within ninety days after receipt of an application, the time limit specified in subsection (a) shall be extended to thirty days after the conclusion of the public hearing.

(d) An application shall be deemed approved if the board takes no action on the application within the time limits specified in this section.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-70. Reporting.

(a) To the extent specified by the board by regulation, order or written request, each bank holding company that directly or indirectly controls a South Carolina state bank or a South Carolina bank holding company, shall submit to the board:

(1) one or more copies of each financial report filed by such company with any bank supervisory agency (except for any report the disclosure of which would be prohibited by applicable federal or state law), within fifteen days after the filing thereof with such agency; and

(2) an annual report, not later than April fifteenth of each year, specifying for each bank and branch in the state controlled by the bank holding company:

(i) the location;

(ii) the amount of deposits held as of the end of the preceding calendar year; and

(iii) the amount of loans made during the preceding calendar year to individuals and entities with addresses in this State.

(b) At the request of the board, to the extent permitted by applicable state or federal law, each bank holding company that controls a South Carolina state bank or a South Carolina bank holding company shall provide to the board copies of the reports of examination of such company or any such South Carolina state bank or South Carolina bank holding company.

(c) The board may examine a South Carolina bank holding company whenever the board has reason to believe that such company is not being operated in compliance with the laws of this State or in accordance with safe and sound banking practices.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-80. Agency agreements; prohibited activity.

(a) Any South Carolina state bank, upon compliance with the requirements of this section, may agree to receive deposits, renew time deposits, close loans, service loans, receive payments on loans and other obligations, and perform such other services as may receive with the prior approval of the board, as an agent for an affiliated depository institution.

(b) A South Carolina state bank that proposes to enter into an agency agreement under this section shall file with the board, at least fifteen days before the effective date of the agreement, a notice of intention to enter into an agency agreement with an affiliated depository institution.

(c) If any proposed service is not specifically designated in subsection (a) of this section, and has not previously been approved in a regulation promulgated by the board, the board shall decide whether to approve the offering of such service within thirty days after receipt of the notice required by subsection (b). However, if the board requests additional information after reviewing such notice, the time limit for the board's decision shall be thirty days after receiving such additional information. In deciding whether to approve, either by regulation or order, any proposed service that is not specifically designated in subsection (a), the board shall consider whether such service would be consistent with applicable federal and state law and the safety and soundness of the principal and agent institutions. The board shall give appropriate notice to the public of each approval, by regulation or order, of any proposed service pursuant to this subsection (c).

(d) Any proposed service subject to subsection (c) shall be deemed approved if the board takes no action on the notice required by subsection (b) within the time limits specified in subsection (c).

(e) A South Carolina state bank may not under an agency agreement:

(1) conduct any activity as an agent that it would be prohibited from conducting as a principal under applicable state or federal law; or

(2) have an agent conduct any activity that the bank as principal would be prohibited from conducting under applicable state or federal law.

(f) The board may order a South Carolina state bank or any other depository institution subject to the board's enforcement powers to cease acting as an agent or principal under any agency agreement with an affiliated depository institution that the board finds to be inconsistent with safe and sound banking practices.

(g) Notwithstanding any other provision of the state law, a South Carolina state bank acting as an agent for an affiliated depository institution in accordance with this section shall not be considered to be a branch of that institution or agent for service of process as to that institution.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-90. Enforcement.

(a) The board may enforce the provisions of this article by any appropriate action in the courts of this State, including an action for injunctive relief, provided that the board promptly shall give notice to the home state regulator of any enforcement action initiated against an out-of-state bank holding company and, to the extent practicable, shall consult and cooperate with the home state regulator in pursuing and resolving said enforcement action.

(b) Any company which knowingly violates any provision of this chapter, or any regulation or order issued by the board pursuant to this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars for each day during which the violation continues. Any individual who wilfully participates in a violation of this chapter, or any regulation, or order of the board issued pursuant to this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars. Any officer, director, agent, or employee of a bank holding company or subsidiary of it who makes any false entry in any book, report, record, or statement of the company or subsidiary with the intent to deceive, or who, with like intent wilfully omits to make a true entry of any material pertaining to the business of the company or subsidiary in any book, report, record, or statement of the company or subsidiary, made or kept by him or under his direction, is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than one year, or both.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-100. Board authority.

In order to carry out the purposes of this article, the board may:

(a) promulgate regulations in accordance with the Administrative Procedures Act;

(b) enter into cooperative, coordinating or information-sharing agreements with any other bank supervisory agency or any organization affiliated with or representing one or more bank supervisory agencies;

(c) accept any report of examination or investigation by another bank supervisory agency having concurrent jurisdiction over a South Carolina state bank or a bank holding company that controls a South Carolina state bank in lieu of conducting the board's own examination or investigation of such bank holding company or bank;

(d) enter into contracts with any bank supervisory agency having concurrent jurisdiction over a South Carolina state bank or a bank holding company that controls a South Carolina state bank to engage the services of such agency's examiners at a reasonable rate of compensation, or to provide the services of the board's examiners to such agency at a reasonable rate of compensation; provided that any such contract shall be deemed a sole source contract.

(e) enter into joint examinations or joint enforcement actions with any other bank supervisory agency having concurrent jurisdiction over any South Carolina state bank or any bank holding company that controls a South Carolina state bank; provided that the board may take any such action independently (except with respect to the examination of an out-of-state bank holding company) if the board determines that such action is necessary to carry out its responsibilities under this article or to enforce compliance with the laws of this State; and provided, further that in the case of an out-of-state bank holding company, the board shall recognize the exclusive authority of the home state regulator over corporate governance matters and the primary responsibility of the home state regulator with respect to safety and soundness matters; and

(f) assess supervisory and examination fees that shall be payable by South Carolina banks and South Carolina bank holding companies in connection with the board's performance of its duties under this article and in accordance with regulations promulgated by the board. Such fees may be shared with other bank supervisory agencies or any organizations affiliated with or representing one or more bank supervisory agencies in accordance with agreements between them and the board.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-210. Purpose.

It is the intent of this article to permit interstate branching by merger under Section 102 of the Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994, Public Law No. 103-328, in accordance with the provisions set forth in this article.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-220. Definitions.

For purposes of this article:

(1) "Bank" has the meaning set forth in 12 U.S.C. Section 1813. However, the term "bank" shall not include any "foreign bank" as defined in 12 U.S.C. Section 3101(7), except that this term shall include any foreign bank organized under the laws of a territory of the United States, Puerto Rico, Guam, American Samoa or the Virgin Islands, the deposits of which are insured by the Federal Deposit Insurance Corporation.

(2) "Bank holding company" has the meaning set forth in 12 U.S.C. Section 1841(a)(1).

(3) "Bank supervisory agency" means:

(a) any agency of another state with primary responsibility for chartering and supervising banks; and

(b) the Office of the Comptroller of the Currency, the Federal Deposit Insurance Corporation, the Board of Governors of the Federal Reserve System, and any successor to these agencies.

(4) "Branch" means any office at which a bank accepts deposits. The term "branch" does not include, however, the following:

(a) unmanned automatic teller or loan machines, point of sale terminals, or other similar unmanned electronic banking facilities;

(b) offices located outside the United States; or

(c) loan production offices, representative offices, or other offices at which deposits are not accepted.

(5) "Board" means the Board of Financial Institutions.

(6) "Control" means and shall be construed consistently with the provisions of 12 U.S.C. Section 1841(a)(2).

(7) "Deposit" has the meaning set forth in 12 U.S.C. Section 1813(1).

(8) "Home state" means:

(a) with respect to a state bank, the state by which the bank is chartered;

(b) with respect to a national bank, the state in which the main office of the bank is located;

(c) with respect to a foreign bank, the state determined to be the home state of such foreign bank under 12 U.S.C. Section 3103(c).

(9) "Home state regulator" means, with respect to an out-of-state bank, the bank supervisory agency of the state in which such bank is chartered.

(10) "Host state" means a state, other than the home state of a bank, in which the bank maintains, or seeks to establish and maintain a branch.

(11) "Insured depository institution" has the meaning set forth in 12 U.S.C. Section 1813(h).

(12) "Interstate merger transaction" means:

(a) the merger or consolidation of banks with different home states, and the conversion of branches of any bank involved in the merger or consolidation into branches of the resulting bank; or

(b) the purchase of all or substantially all of the assets (including all or substantially all of the branches) of a bank whose home state is different from the home state of the acquiring bank.

(13) "Out-of-state bank" means a bank whose home state is a state other than South Carolina.

(14) "Out-of-state state bank" means a bank chartered under the laws of any state other than South Carolina.

(15) "Resulting bank" means a bank that has resulted from an interstate merger transaction under this article.

(16) "State" means any state of the United States, the District of Columbia, any territory of the United States, Puerto Rico, Guam, American Samoa, the Trust Territory of the Pacific Islands, the Virgin Islands, and the Northern Mariana Islands.

(17) "South Carolina bank" means a bank whose home state is South Carolina.

(18) "South Carolina state bank" means a bank chartered under the laws of South Carolina.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-230. Merger resulting in South Carolina state bank; board approval.

With the prior approval of the board, a South Carolina state bank may establish, maintain, and operate one or more branches in a state other than South Carolina pursuant to an interstate merger transaction in which the South Carolina state bank is the resulting bank. Not later than the date on which the required application for the interstate merger transaction is filed with the responsible federal bank supervisory agency, the applicant South Carolina state bank shall file an application on a form prescribed by the board and pay the fee prescribed by the board. The applicant also shall comply with the applicable provisions of the South Carolina Business Corporation Act of 1988. If the board finds that (i) the proposed transaction will not be detrimental to the safety and soundness of the applicant or the resulting bank, (ii) any new officers and directors of the resulting bank are qualified by character, experience, and financial responsibility to direct and manage the resulting bank, and (iii) the proposed merger is consistent with the convenience and needs of the communities to be served by the resulting bank in this State and is otherwise in the public interest, it shall approve the interstate merger transaction and the operation of branches outside of South Carolina by the South Carolina state bank. Such an interstate merger transaction may be consummated only after the applicant has received the board's written approval.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-240. Merger resulting in out-of-state bank; board approval.

(a) One or more South Carolina banks may enter into an interstate merger transaction with one or more out-of-state banks under this article, and an out-of-state bank resulting from such transaction may maintain and operate the branches in South Carolina of a South Carolina bank that participated in such transaction, provided that the conditions and filing requirements of this article are met.

(b) Except as otherwise expressly provided in this subsection (b), an interstate merger transaction involving two or more banks both having offices in this State shall not be permitted under this article if, upon consummation of such transaction, the resulting bank (including all insured depository institutions that would be "affiliates" as defined in 12 U.S.C. Section 1841(k) of the resulting bank) would control thirty percent or more of the total amount of deposits held by all insured depository institutions in this State. The board by regulation may promulgate a procedure whereby the foregoing limitation on control of deposits may be waived for good cause shown. This subsection shall not apply with respect to any interstate merger transaction involving only affiliated banks.

(c) An interstate merger transaction resulting in the acquisition by an out-of-state bank of a South Carolina bank, or all or substantially all of the branches of a South Carolina bank, shall not be permitted under this article unless such South Carolina bank shall have been in continuous operation, on the date of such acquisition, for a period of at least five years.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-250. Application.

Any out-of-state bank that will be the resulting bank pursuant to an interstate merger transaction involving a South Carolina state bank shall notify the board of the proposed merger not later than the date on which it files an application for an interstate merger transaction with the responsible federal bank supervisory agency, and shall submit a copy of that application to the board and pay the filing fee, if any, required by the board. Any South Carolina state bank which is a party to such interstate merger transaction shall comply with the South Carolina Business Corporation Act of 1988, and with other applicable state and federal laws. Any out-of-state bank which shall be the resulting bank in such an interstate merger transaction shall provide satisfactory evidence to the board of compliance with applicable requirements of Section 33-15-101.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-260. Findings of board.

An interstate merger transaction prior to June 1, 1997, involving a South Carolina bank shall not be consummated, and any out-of-state bank resulting from such a merger shall not operate any branch in South Carolina, unless the board first (i) finds that the laws of the home state of each out-of-state bank involved in the interstate merger transaction permits South Carolina state banks, under substantially the same terms and conditions as are set forth in this article, to acquire banks and establish and maintain branches in that state by means of interstate merger transactions, (ii) concludes that the resulting out-of-state bank has complied with all applicable requirements of South Carolina law and has agreed in writing to comply with the laws of this State applicable to its operation of branches in South Carolina, and (iii) certifies to the federal bank supervisory agency having authority to approve the interstate merger transaction that the conditions and requirements of this article have been met.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-270. Applicable law.

(a) An out-of-state state bank which establishes and maintains one or more branches in South Carolina under this article may conduct any activities at such branch or branches that are authorized under the laws of this State for South Carolina state banks.

(b) A South Carolina state bank may conduct any activities at any branch outside South Carolina that are permissible for a bank chartered by the host state where the branch is located.

(c) An out-of-state bank that has established or acquired a branch in South Carolina under this article may establish or acquire additional branches in South Carolina to the same extent that any South Carolina bank may establish or acquire a branch in South Carolina under state law.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-280. Reporting; board authority.

(a) To the extent consistent with subsection (c) of this section, the board may make such examinations of any branch established and maintained in this State pursuant to this article by an out-of-state state bank as the board may deem necessary to determine whether the branch is being operated in compliance with the laws of this State and in accordance with safe and sound banking practices.

(b) The board may prescribe requirements for periodic reports regarding any out-of-state bank that operates a branch in South Carolina pursuant to this article. The required reports shall be provided by such bank or by the bank supervisory agency having primary responsibility for such bank. Any reporting requirements prescribed by the board under this subsection (b) shall be (i) consistent with the reporting requirements applicable to South Carolina state banks and (ii) appropriate for the purpose of enabling the board to carry out its responsibilities under this article.

(c) The board may enter into cooperative, coordinating, and information-sharing agreements with any other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies with respect to the periodic examination or other supervision of any branch in South Carolina of an out-of-state state bank, or any branch of a South Carolina state bank in any host state, and the board may accept such parties' reports of examination and reports of investigation in lieu of conducting its own examinations or investigations.

(d) The board may enter into contracts with any bank supervisory agency that has concurrent jurisdiction over a South Carolina state bank or an out-of-state state bank operating a branch in this State pursuant to this article to engage the services of such agency's examiners at a reasonable rate of compensation, or to provide the services of the board's examiners to such agency at a reasonable rate of compensation. Any such contract shall be deemed a sole source contract.

(e) The board may enter into joint examinations or joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over any branch in South Carolina of an out-of-state state bank or any branch of a South Carolina state bank in any host state; provided that the board at any time may take such actions independently if the board deems such actions to be necessary or appropriate to carry out its responsibilities under this article or to ensure compliance with the laws of this State; and provided, further, that, in the case of an out-of-state state bank, the board shall recognize the exclusive authority of the home state regulator over corporate governance matters and the primary responsibility of the home state regulator with respect to safety and soundness matters.

(f) Each out-of-state state bank that maintains one or more branches in this State may be assessed and, if assessed, shall pay supervisory and examination fees in accordance with the laws of this State and regulations of the board. Such fees may be shared with other bank supervisory agencies or any organization affiliated with or representing one or more bank supervisory agencies in accordance with agreements between such parties and the board.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-290. Enforcement.

If the board determines that a branch maintained by an out-of-state state bank in this State is being operated in violation of any provision of the laws of this State, or that such branch is being operated in an unsafe and unsound manner, the board shall have the authority to take all such enforcement actions as it would be empowered to take if the branch were a South Carolina state bank; provided that the board promptly shall give notice to the home state regulator of each enforcement action taken against an out-of-state state bank and, to the extent practicable, shall consult and cooperate with the home state regulator in pursuing and resolving the enforcement action.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-300. Promulgation of regulations.

The board may promulgate such regulations as it determines to be necessary or appropriate in order to implement the provisions of this article.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.



SECTION 34-25-310. Notice of transaction.

Each out-of-state state bank that has established and maintains a branch in this State pursuant to this article, shall give at least thirty days' prior written notice (or, in the case of an emergency transaction, such shorter notice as is consistent with applicable state or federal law) to the board of any merger, consolidation, or other transaction that would cause a change of control with respect to such bank or any bank holding company that controls such bank, with the result that an application would be required to be filed pursuant to the federal Change in Bank Control Act of 1978, as amended, or the federal Bank Holding Company Act of 1956, as amended, or any successor statutes thereto.

HISTORY: 1996 Act No. 310, Section 2, eff July 1, 1996.






CHAPTER 26 - SOUTH CAROLINA CREDIT UNION ACT

SECTION 34-26-100. Short title.

This chapter is known and may be cited as the "South Carolina Credit Union Act of 1996".

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-110. Definition.

In construing this chapter, the following definitions shall apply unless such application would produce a result clearly inconsistent with the context of the provision.

(1) "Board" means the South Carolina Board of Financial Institutions.

(2) "Capital" means share accounts, reserves, and undivided earnings.

(3) "Commissioner" means the Commissioner of the State Board of Financial Institutions.

(4) "Corporate credit union" means a credit union whose field of membership consists primarily of other credit unions and credit union related organizations.

(5) "Credit union" means a cooperative, nonprofit corporation, incorporated under this chapter, for the purposes of encouraging thrift among its members, creating a source of credit at fair and reasonable rates of interest, and providing an opportunity for its members to use and control their own money on a democratic basis in order to improve their economic and social condition.

(6) "Deposit account" means a balance held by a credit union and established by a member, another credit union, organization, as defined in the Federal Credit Union Act, revised October 1998, Title 1, Section 1785-205(2), Paragraph (1), or a governmental unit in accordance with standards specified by the credit union including balances designated as deposits, deposit certificates, checking accounts, or other names. Ownership of a deposit account does not confer membership or voting rights and does not represent an interest in the capital of the credit union upon dissolution. A deposit account is a debt owed by the credit union to the credit holder.

(7) "Fixed asset" means a structure, land, computer hardware and software, and heating and cooling equipment that is affixed to premises. This also includes other property items such as furniture, fixtures, and equipment.

(8) "Governmental unit" means any board, agency, department, authority, instrumentality, or other unit or organizations of the federal, state, county, or municipal level of government.

(9) "Family" includes persons related by blood or marriage as well as foster and adopted children and legal guardians.

(10) "Insolvent" means the condition that results when the cash value of assets realizable in a reasonable time is less than the liabilities that must be met within that time.

(11) "Insuring organization" means an organization that provides aid and financial assistance to credit unions that are in the process of liquidation or are incurring financial difficulty in order that the share and deposit accounts in the credit unions shall be protected or guaranteed against loss or without limit or up to a specified level for each account.

(12) "Organization" means any corporation, association, partnership, society, firm, syndicate, trust, or other legal entity.

(13) "Person" means any natural person, trust, partnership, corporation, governmental unit, or any other organization.

(14) "Reserves" means allocations of retained income and includes regular and special reserves including any allowances for losses.

(15) "Risk assets" shall be considered all assets except the following:

(a) cash on hand;

(b) deposits or shares or both in federally or state insured banks, savings and loan associations, and credit unions;

(c) assets which are insured by, fully guaranteed as to principal and interest by, or due from the United States Government, its agencies, the Federal National Mortgage Association, or the Governmental National Mortgage Association;

(d) loans to other credit unions;

(e) loans to students insured under the provisions of Title IV, Part B of the Federal Higher Education Act of 1965 or similar state insurance programs;

(f) loans insured under Title 1 of the Federal National Housing Act by the Federal Housing Administration or insured by private mortgage insurers;

(g) shares or deposits in corporate credit unions;

(h) common trust investments which deal in authorized investments;

(i) prepaid expenses;

(j) accrued interest on nonrisk investments;

(k) furniture and equipment;

(l) land and buildings;

(m) loans fully secured by a pledge of shares in the lending credit unions, equal to and maintained to at least the amount of the loan outstanding;

(n) loans which are purchased from liquidating credit unions and guaranteed by the National Credit Union Administration; or

(o) loans insured or guaranteed by federal or state governments.

(16) "Share account" means a balance held by a credit union and established by a member in accordance with standards specified by the credit union including balances designated as shares, share certificates, share draft accounts, or other accounts. Ownership of a share account confers membership and voting rights and represents an interest in the capital of the credit union upon dissolution to members in good standing.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996; 2007 Act No. 51, Section 1, eff upon approval (became law without the Governor's signature on June 7, 2007).



SECTION 34-26-200. Responsibility of Board of Financial Institutions.

The Board of Financial Institutions shall be responsible for the supervision and regulation of credit unions incorporated under this chapter.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-210. Discretionary powers of board.

(1) The board may establish procedures to implement any provision of this chapter and to define any term not defined in the chapter. Such procedures shall serve to foster and maintain an effective level of credit union services and the security of member accounts. The provisions of the State Administrative Procedures Act shall apply to all regulations of the board under this chapter.

(2) The board may restrict the withdrawal of shares or deposit accounts or both from any credit union having determined circumstances exist which make such restriction necessary for the proper protection of shareholders or depositors.

(3) The board may issue cease and desist orders having determined from competent and substantial evidence that a credit union is engaged or has engaged, or when the board has reasonable cause to believe the credit union is about to engage, in an unsafe or unsound practice, or is violating or has violated or the board has reasonable cause to believe is about to violate a material provision of any law, regulation, or any condition imposed in writing by the board or any written agreement made with the board.

(4) The board may suspend from office and prohibit from further participation in any manner in the conduct of the affairs of a credit union any director, officer, or committee member who has committed any violation of a law, regulation, or of a cease and desist order or who has engaged or participated in any unsafe or unsound practice in connection with the credit union or who has committed or engaged in any act, omission, or practice which constitutes a breach of that person's fiduciary duty as such director, officer, or committee member, when the board has determined that such action or actions have resulted or will result in substantial financial loss or other damage that seriously prejudices the interests of the members.

(5) By issuing operational instructions, the board may authorize state credit unions to engage in activities approved for federally-chartered credit unions.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-220. Suspension of operations of bankrupt or insolvent credit union; liquidation of assets.

(1) If it appears that any credit union is bankrupt or insolvent, or that it has wilfully violated this chapter, or is operating in an unsafe or unsound manner, the board may issue an order temporarily suspending the credit union's operations for not more than sixty days. The board of directors shall be given notice by registered mail of such suspension, which notice shall include a list of the reasons for such suspension, and a list of the specific violations of this chapter, if any. The board shall also notify the insuring organization of any suspension.

(2) Upon receipt of such suspension notice, the credit union shall cease all operations, except those authorized by the board. The board of directors shall then file with the board a reply to the suspension notice, and may request a hearing to present a plan of corrective actions proposed if the board desires to continue operations. The board of directors may request that the credit union be declared insolvent and a liquidating agent be appointed.

(3) Upon receipt of evidence from the suspended credit union that the conditions causing the order of suspension have been corrected, the board may revoke the suspension notice, permit the credit union to resume normal operations, and notify the insuring organization.

(4) If the board, after issuing notice of suspension and providing an opportunity for a hearing, rejects the credit union's plan to continue operations, the board may issue a notice of involuntary liquidation and appoint a liquidating agent. However, before issuing the notice of involuntary liquidation the board shall make an effort to merge the troubled credit union with another credit union. Involuntary liquidation may not be ordered prior to the conclusion of suspension procedures outlined in this section.

(5) If, within the suspension period, the credit union fails to answer the suspension notice or request a hearing, the board may then revoke the credit union's charter, appoint a liquidating agent, and liquidate the credit union.

(6) In the event of liquidation, the assets of the credit union or the proceeds from any disposition of the assets shall be applied and distributed in the following sequence:

(a) secured creditors up to the value of their collateral;

(b) costs and expenses of liquidation;

(c) wages due the employees of the credit union;

(d) costs and expenses incurred by creditors in successfully opposing the release of the credit union from certain debts as allowed by the board;

(e) taxes owed to the United States or any other governmental unit;

(f) debts owed to the United States;

(g) general creditors, secured creditors to the extent their claims exceed the value of their collateral, and owners of deposit accounts to the extent such accounts are uninsured;

(h) members, to the extent of uninsured share accounts and the organization that insured the accounts of the credit union.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-230. Appointment of conservator of credit union assets by board or board designee; remedy of credit union to regain possession and control of assets.

(1) The board may, at the board's sole discretion and without advance notice, self appoint or appoint an insuring organization or any other person as conservator to immediately take possession and control of the business and assets of any credit union in any case in which the board determines that such action is necessary to conserve the assets of the credit union or to protect the interests of the members of such credit union.

(2) Not later than fifteen days after the date on which the board or a designee takes possession and control of the business and assets of a credit union pursuant to subsection (1), such credit union may apply to the appropriate court for the judicial circuit in which the principal office of credit union is located for an order requiring the board to show cause why the board or the designee should not be enjoined from continuing such possession and control.

(3) Except as provided in subsection (2), the board or a designee may maintain possession and control of the business and assets of such credit union and may operate such credit union until such time:

(a) as the board shall permit such credit union to continue business subject to such terms and conditions as the board imposes; or

(b) as such credit union is merged or liquidated.

(4) The board may appoint such agents as considered necessary in order to assist in carrying out the duties of the conservator under this section.

(5) All expenses incurred by the board in exercising the authority of that office under this section with respect to any credit union shall be paid out of the assets of such credit union, except that the board may waive the charging of all or a part of such expenses.

(6) The authority granted by this section is in addition to all other authority granted to the board under this chapter.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-240. Duty of board to examine credit union; disclosure requirements of credit union officers and agents.

(1) The board at periodic intervals not to exceed twenty-four months shall examine or cause to be examined each credit union. A credit union and any of its officers and agents shall be required to give the board or the board's representatives full access to all books, papers, securities, records, and other sources of information under their control.

(2) A report of such examination shall be forwarded to the chairman of the board after completion. The report shall contain comments relative to the management of the affairs of the credit union and the general condition of its assets. Within sixty days after the receipt of such report, the directors and committeemen shall meet to consider matters contained in the report.

(3) In lieu of making an examination of a credit union, the commissioner may accept an examination or audit report of the condition of the credit union made by the National Credit Union Administration.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-250. Duty of credit union to maintain books, records, accounting systems, and procedures.

(1) A credit union shall maintain all books, records, accounting systems, and procedures in accordance with such regulations as the board from time to time prescribes.

(2) A credit union is not liable for destroying records after the expiration of the record retention time prescribed by regulation, except for any records involved in an official investigation or examination about which the credit union has received notice.

(3) Reproduction of any credit union records shall be admissible as evidence of transactions with the credit union as provided in Section 34-3-540.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-260. Form of credit union annual report to board.

(1) Credit unions shall report to the board annually on forms approved by the board for that purpose. Additional reports may be required.

(2) A charge shall be levied, as prescribed by regulation, for each day a credit union fails to provide a required report, unless it is excused for cause.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-270. Fees to defray administration, supervision, examination and other expenses of annual examination of credit union.

(1) The board shall establish annual supervisory fees to be paid by credit unions. Such fees shall defray, as far as practicable, the administrative, supervisory, examining, and other expenses of the annual examination.

(2) Any such fees established shall be in accordance with a graduated scale on the basis of assets and shall be payable annually.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-280. Conflict of interest; prohibitions respecting board or commissioner's office employees and credit unions.

(1) No employee of the South Carolina Board of Financial Institutions or the commissioner's office shall be an officer, director, or attorney for any credit union incorporated under this chapter, or, except as provided in subsection (2), receive, directly or indirectly, any payment or gratuity from any such credit union.

(2) Subsection (1) does not prohibit any such person from being a shareholder or depositor in a credit union incorporated under this chapter on the same terms as are available to other members.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-300. Application for credit union charter of incorporation; articles of incorporation and bylaws.

(1) Any ten or more residents of this State, of legal age, who share one or more common bonds referred to in Section 34-26-500(2) with one thousand or more residents of this State may apply for a credit union charter by complying with this section.

(2) The incorporators shall prepare, adopt, and execute in duplicate articles of incorporation and agree to the terms thereof. The articles shall state:

(a) The credit union's name, and the location of the proposed credit union's principal place of business;

(b) that the existence of the credit union shall be perpetual; and

(c) the names and addresses of the incorporators to the articles of incorporation.

(3) The incorporators shall prepare, adopt, and execute in duplicate bylaws consistent with this chapter for the general government of the credit union.

(4) The incorporators shall select at least five persons who are eligible for membership and who agree to become members and serve on the board of directors, and at least three other persons who are eligible for membership and who agree to become members and serve on the supervisory committee. The persons selected to serve on the board of directors and supervisory committee shall execute an agreement to serve in these capacities until the first annual meeting or until the election of their respective successors, whichever is later.

(5) The incorporators shall forward to the commissioner the incorporation fee, if any, the duplicate articles of incorporation and bylaws and the agreements to serve.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996; 1999 Act No. 49, Section 1, eff June 1, 1999.



SECTION 34-26-310. Consideration of application; time period for approval or denial; factors considered.

(1) The board shall act upon the application within ninety days. The application shall be approved if the articles and bylaws are in conformity with this chapter and the board is satisfied that:

(a) the characteristics of the membership set forth in the application for charter are favorable to the economic viability of the proposed credit union; and

(b) the reputation and character of the initial board of directors and supervisory committee provide assurance that the credit union's affairs will be properly administered.

(2) If a certificate of incorporation is issued, the commissioner shall return a copy of the bylaws and one of the duplicate originals of the articles of incorporation to the incorporators or their representatives. The original articles and bylaws shall be preserved in the permanent files of the credit union.

(3) If an application is denied, the board shall notify the incorporators and set forth reasons for the denial.

(4) The incorporators may not transact any credit union business until a certificate of incorporation has been received.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996; 1999 Act No. 49, Section 2, eff June 1, 1999.



SECTION 34-26-320. Model articles of incorporation to facilitate organization of credit unions.

In order to simplify the organization of credit unions, the commissioner shall cause to be prepared model articles of incorporation and bylaws, consistent with this chapter, which may be used by credit union incorporators for their guidance. Such articles of incorporation and bylaws shall be available to persons desiring to organize a credit union.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-330. Amendment of articles of incorporation and bylaws.

(1) The articles of incorporation and the bylaws may be amended as provided in the articles and bylaws, respectively. Amendments to the bylaws shall be submitted to the commissioner for approval.

(2) Amendments shall become effective upon approval in writing by the commissioner.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-340. Name requirements of credit unions.

(1) The name of every credit union organized under this chapter shall include the phrase "credit union". No credit union may adopt a name either identical to the name of any other credit union doing business in this State or so similar to the name of any other credit union doing business in this State as to be misleading or to cause confusion.

(2) No person, other than a credit union incorporated under this chapter, the Federal Credit Union Act, or a credit union authorized to do business in this State under Section 34-26-370, an association of credit unions, or an organization, corporation, or association, whose membership or ownership is primarily limited to credit unions or credit union organizations, may use a name or title containing the phrase "credit union" or any derivation thereof, or represent itself as a credit union or conduct business as a credit union.

(3) The board may petition a court of competent jurisdiction to enjoin a violation of this section.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-350. Principal place of business of credit union; other locations.

(1) A credit union may change its principal place of business within this State upon approval of the commissioner.

(2) A credit union may maintain and dispose of other service facilities, including automated terminals, at locations other than its principal office upon approval of the commissioner. The maintenance of such facilities must be reasonably necessary to furnish service to its members.

(3) A credit union may join with one or more other credit unions or other financial organizations in the operation of automated terminals or other service facilities.

(4) A credit union may establish and close branches and purchase property for future expansion with approval of the Board of Financial Institutions.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996; 2007 Act No. 51, Section 2, eff upon approval (became law without the Governor's signature on June 7, 2007).



SECTION 34-26-360. Fiscal year.

The fiscal year of each credit union incorporated under this chapter shall end on the last day of December.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-370. Conduct of business in state by lawful out-of-State credit union; requirements of board approval.

(1) A credit union organized under the laws of another state or territory of the United States may conduct business as a credit union in this State with the approval of the board, provided credit unions incorporated under this chapter are allowed to do business in the other state under conditions similar to these provisions. Before granting the approval, the board must find that the out-of-state credit union:

(a) is a credit union organized under laws similar to this chapter;

(b) is financially solvent;

(c) has account insurance comparable to that required for credit unions incorporated under this chapter;

(d) is examined and supervised by a regulatory agency of the state in which it is organized or the federal government; and

(e) needs to conduct business in this State to adequately serve its members in this State.

(2) No out-of-state credit union may conduct business in this State unless it:

(a) charges interest in compliance with the provisions of Section 34-26-810 when making loans in this State;

(b) complies with the consumer protection provided by law and provisions and regulations applicable to credit unions incorporated under this chapter;

(c) agrees to furnish the commissioner a copy of the report of examination of its regulatory agency and if necessary to submit to an examination by the commissioner; and

(d) designates and maintains an agent for the service of process in this State.

(3) The board may revoke the approval of a credit union to conduct business in this State if the board finds that:

(a) the credit union no longer meets the requirements of subsection (1);

(b) the credit union has violated the laws of this State or regulations or orders issued by the board;

(c) the credit union has engaged in a pattern of unsafe or unsound credit union practices; or

(d) continued operation by the credit union is likely to have a substantially adverse impact on the financial, economic, or other interests of residents of this State.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-380. Conduct of business out of state by credit union; necessity of board approval.

A credit union incorporated under this chapter may conduct business outside of this State, in other states, or territories where it is permitted to conduct business as a credit union. However, a credit union may not operate an out-of-state branch without first obtaining approval of the board.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-390. Exemption of credit union from business license tax.

Credit unions organized under this chapter are exempt from business license taxes.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-400. Particular powers of cooperative credit union; loans to other credit unions.

A cooperative credit union may receive the savings of its members in payment for shares, may lend to its members at reasonable rates of interest, not to exceed the rate authorized by law, or may invest, as provided by law, the funds so accumulated, may borrow from banks, savings and loan associations, trust companies, or other credit unions, or persons, and loan such money to its members, and may undertake such other activities authorized by law, provided that any credit union may loan money to any other credit union at such rate as the parties to the loan may agree.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-410. Additional powers of credit union.

In addition to the powers mentioned elsewhere in this chapter, a credit union may:

(1) enter into contracts of any nature;

(2) sue and be sued;

(3) adopt, use, and display a corporate seal;

(4) acquire, lease, hold, assign, pledge, hypothecate, sell, discount, or otherwise dispose of property or assets, either in whole or part, necessary or incidental to its operations;

(5) borrow from any source, provided that a credit union must receive the commissioner's approval to borrow in excess of an aggregate of twenty-five percent of its capital and deposits;

(6) purchase the assets of another credit union upon approval of the commissioner;

(7) offer related financial services including, but not limited to, electronic fund transfers, safe deposit boxes, leasing, and correspondent arrangements with other financial institutions;

(8) hold membership in other credit unions organized under this or other provisions of law, and in associations and organizations controlled by or fostering the interests of credit unions, including a central liquidity facility organized under state or federal law;

(9) act as fiscal agent for and receive payments on share and deposit accounts from a governmental unit;

(10) make contributions to any nonprofit civic, charitable, or service organizations; and

(11) purchase, sell, and hold investment securities which are marketable obligations in the form of bonds, notes, or debentures which are salable under ordinary circumstances with reasonable promptness at a fair value.

All investments and related contracts and agreements shall be made in accordance with written investment policies established by the board of directors.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-420. Powers incidental to purpose of credit union; limitations.

A credit union may exercise incidental powers to enable it to carry out its purposes. However, the powers granted by state law or regulation to a state-chartered credit union shall not exceed those provided by federal law to a federally chartered credit union.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996; 2007 Act No. 51, Section 3, eff upon approval (became law without the Governor's signature on June 7, 2007).



SECTION 34-26-500. Requirements of membership; eligible groups; requirement of board approval.

(1) The membership of a credit union may consist of groups having different common bonds, having been duly admitted as members, having paid any required one-time or periodic membership fee, or both, having subscribed to one or more shares, and having complied with such other requirements as the articles of incorporation and bylaws specify.

(2) Credit union membership may also consist of groups having different common bonds of occupation or association or persons employed within a defined business district, building, industrial park or shopping center, and members of the family of such persons who are related by either blood or marriage.

(3) A credit union may add additional groups not to exceed two hundred fifty potential members to its field of membership, as necessary, provided the groups reasonably are served by one of the credit union's service facilities, and the group has provided a written request for service to the credit union. However, the Board of Financial Institutions may revoke the power of a credit union to add groups provided by this section upon a finding that permitting additions pursuant to the provisions of this section are not in the best interest of the credit union. The adding of these groups must be consistent with the following:

(a) In order to add additional groups, a credit union first shall obtain a letter on the group's letterhead, if possible, signed by an official representative identified by title, requesting credit union service. The groups shall indicate the number of potential members seeking service. This document must be maintained by the credit union permanently with its bylaws.

(b) A credit union adding groups shall maintain a log of these groups. The log must include the following: the date the group obtained service, the name and location of the group, the number of potential members added, the number of miles to the nearest main or branch office, and the date of the approval of the group by the board of directors.

(c) Upon complying with the above procedures, board approval is not necessary to add groups with no more than two hundred fifty potential members to a credit union's field of membership. Approval of the Board of Financial Institutions must be obtained before the addition of groups in excess of two hundred fifty.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996; 1999 Act No. 49, Section 3, eff June 1, 1999; 2007 Act No. 51, Section 4, eff upon approval (became law without the Governor's signature on June 7, 2007).



SECTION 34-26-510. Organizations eligible for credit union membership.

Organizations comprised entirely of individuals who are eligible for membership in the credit union may be admitted to membership. Likewise, organizations, one of whose principal functions is to provide services to persons who are eligible for membership in the credit union, may be admitted to membership. Other organizations having a commonality of interest with the credit union may be admitted to membership with the approval of the commissioner.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-520. Eligibility of other credit unions.

Any credit union organized under this chapter may accept as a member any other credit union organized under this or any other provision of law.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-530. Application for membership; duty of board of directors; appeal of membership denial.

The board of directors shall act upon applications for membership or appoint one or more membership officers to approve applications for membership under such conditions as the board prescribes. Persons wishing to join a credit union must do so by written application which shall be acted upon in accordance with credit union procedure. A person denied membership by a membership officer may appeal the denial to the credit union board.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-540. Retention of membership.

Members who cease to be eligible for membership may be permitted to retain their membership in the credit union, under reasonable standards established by the board of directors.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-550. Member liability for credit union debt.

The members of the credit union shall not be personally or individually liable for the payment of the credit union's debts solely by virtue of holding membership.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-560. Expulsion; request for hearing.

The board of directors may expel a member pursuant to a written policy adopted by it. Any person expelled by the board shall have the right to request a hearing before it to reconsider the expulsion.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-570. Annual and other meetings of credit union membership.

(1) The annual meeting and any special meetings of the members of the credit union shall be held in accordance with the bylaws.

(2) At all such meetings all natural members shall have one vote, irrespective of the member's share holdings. No member may vote by proxy, but a member may vote by absentee ballot, mail, or other method if the bylaws of the credit union so provide. Accounts held by organizations must be considered nonvoting members.

(3) The board of directors may establish a minimum age, not greater than eighteen years of age, as a qualification of eligibility to vote at meetings of the members or to hold office, or both.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-580. Special meetings; grounds and proceedings.

(1) The supervisory committee by a majority vote may call a special meeting of the members to consider any violation of this chapter, the credit union's articles of incorporation or bylaws, or any practice of the credit union deemed by the supervisory committee to be unsafe or unauthorized.

(2) The bylaws may also prescribe the manner in which a special meeting of the members may be called by the members or by the board of directors, or both.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-600. Authority of board of directors.

The board of directors shall have the authority and responsibility for the oversight of the management of the business affairs, funds, and records of the credit union. The authority to direct shall be exercised by the board as a group and not individually.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-605. Membership of board; term of office; board appointment of credit committee.

(1) The board shall consist of an odd number of directors, at least five in number, to be elected by and from the members. Elections shall be held at the annual meeting or in such other manner as the bylaws provide. All members of the board shall hold office for such terms as the bylaws provide, except that terms shall be staggered so that an approximately equal number expire each year.

(2) At an organization meeting to be held within thirty days following each annual election, if it is stipulated in the bylaws, the board of directors shall appoint a credit committee that consists of an odd number, not less than three, whose terms are as the bylaws provide. The bylaws may offer the option of using loan officers instead of having a credit committee.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996; 2007 Act No. 51, Section 5, eff upon approval (became law without the Governor's signature on June 7, 2007).



SECTION 34-26-610. Filing of record of names and addresses of membership.

Within thirty days after the organizational meeting, a record of the names and addresses of the members of the board and such other committees and officials, as required, shall be filed with the commissioner.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-615. Board vacancies; credit and supervisory committee vacancies.

The board of directors shall fill any vacancies occurring in the board until successors elected at the next annual election have qualified. The board shall also fill vacancies in the credit and supervisory committees.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-620. Prohibition against compensation for services; accident insurance; expenses.

No officer, director, or committee member, other than an employee, may be compensated for services. However, providing reasonable accident insurance protection while on credit union business shall not be considered compensation. Directors, officers, and committee members may be reimbursed for expenses incidental to the performance of official business of the credit union.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-625. Conflicts of interest; limitation on persons with pecuniary interest.

No director, committee member, officer, agent, or employee of the credit union shall in any manner, directly or indirectly, participate in the deliberation upon or the determination of any question affecting that person's pecuniary interest or the pecuniary interest of any partnership, or association, other than the credit union, in which that person is directly or indirectly interested.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-630. Election of officers.

(1) At their organization meeting held within thirty days following each annual election, the board of directors shall elect from their own number a chairman of the board, one or more vice chairmen, a secretary, and a treasurer. The offices of secretary and treasurer may be combined. They shall also elect any other officers that are specified in the bylaws.

(2) The terms of the board officers shall be one year, or until their successors are chosen and have been duly qualified.

(3) The duties of the officers shall be prescribed in the bylaws.

(4) The board of directors shall appoint a president to act as the chief executive officer of the credit union and who will manage its operations.

(5) Notwithstanding any other provision of this act, a credit union may use any titles it chooses for the officials holding the positions described in this article, as long as such titles are not misleading.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-635. Appointment of executive committee.

The board of directors may appoint from its own number an executive committee, consisting of not less than three directors, which may be authorized to perform specific actions for the board, subject to confirmation.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-640. Meetings of board; frequency of meeting.

The board of directors shall meet at least monthly and at other times as is necessary.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-645. Duties of board.

In addition to the duties found elsewhere in this chapter, it also shall be the duty of the board of directors to:

(1) purchase adequate fidelity coverage for all employees and review such coverage annually with notations in board minutes;

(2) employ and establish the compensation of the president, chief executive officer, or manager who shall hire such other persons necessary to carry on the business of the credit union;

(3) approve an annual operating budget for the credit union;

(4) authorize the conveyance of property;

(5) borrow or lend money to carry on the functions of the credit union;

(6) appoint any special committees deemed necessary;

(7) determine the rate of interest which shall be charged on loans;

(8) declare dividends if it first determines that the credit union's financial condition warrants this;

(9) declare an interest refund to borrowers at the close of each accounting period if it first determines that the credit union's financial condition warrants this;

(10) approve amendments to the bylaws;

(11) determine the amount of entrance fees, the maximum and minimum number of shares, the par value of shares of capital stock, which may be held by, and the maximum amount which may be lent to, any one member;

(12) determine the amount of fines and service charges, if any;

(13) establish titles for all elected officers and senior management positions; and

(14) perform such other duties it may deem appropriate and authorize any action not inconsistent with this chapter and not specifically reserved by the bylaws for the members.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-650. Credit committee supervision of member loans.

(1) The credit committee shall have the general supervision of all loans to members. It may approve or disapprove loans, subject to written policies established by the board of directors.

(2) The credit committee shall meet as often as the business of the credit union requires to consider applications for loans or review the work of the loan officers. No loan shall be made unless it is approved by a majority of the committee who are present at the meeting at which the application is considered.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-655. Appointment of credit committee loan officers.

The credit committee may appoint one or more loan officers and delegate the power to approve or disapprove loans, subject to such limitations or conditions as it may prescribe.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-660. Purpose and composition of credit union supervisory committee; term of office.

(1) Each credit union shall have a supervisory committee. The supervisory committee shall make or cause to be made an annual audit of the credit union and shall submit a report of that audit to the board of directors and a summary of the report to the members at the next annual meeting of the credit union. The supervisory committee shall make or cause to be made such supplementary audits, examinations, and verifications of members' accounts as it deems necessary or as are required by the board or by the board of directors, and submit a report of these supplementary audits to the board of directors. It may investigate questions regarding the financial affairs of the credit union, and may by unanimous vote suspend any officer of the credit union or any member of the credit committee or the board of directors whom it might believe or suspect is failing to properly handle the credit union's financial affairs.

(2) The supervisory committee shall consist of three members to be elected by and from the membership. Elections shall be held at the annual meeting or in such other manner as the bylaws provide. All members of the supervisory committee shall hold office for such terms as the bylaws provide.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-665. Suspension of member; supervisory committee report to board.

(1) The supervisory committee shall report any suspension of a credit committee member to the board of directors. The board shall meet not less than seven nor more than twenty-one days after such suspension to take appropriate final actions. The suspended person shall have the right to appear and be heard at the meeting.

(2) Upon any suspension of any officer or board member, a membership meeting shall be called not less than seven nor more than twenty-one days after such suspension. At such meeting the suspended person shall have the right to appear and be heard. The suspension shall be acted upon by the members and it shall be affirmed or reversed.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-670. Suspension or removal of supervisory committee member.

Any member of the supervisory committee may be suspended or removed for failure to perform duties in accordance with this chapter, the articles of incorporation, or the bylaws by the board of directors by a two-thirds vote of those present at a meeting. The committee member shall have the appeal rights outlined in Section 34-26-665(2).

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-700. Share accounts; par value; pledged shares.

(1) Share accounts shall be subscribed to and paid for in such manner and amounts as the bylaws prescribe.

(2) The par value of shares shall be as prescribed in the bylaws.

(3) Shares may be pledged as security on any loan.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-710. Dividends.

(1) At such intervals and for such periods as the board of directors may authorize, and after provision for the required reserves, the board of directors may declare dividends to be paid on share accounts from the current earnings. Any dividends paid from the undivided earnings account must have prior approval of the commissioner.

(2) Dividends may be paid at various rates with due regard to the conditions that pertain to each type of account such as minimum balance, notice, and time requirements.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-720. Deposits.

A credit union may accept deposits from members, other credit unions, and governmental units subject to the terms, rates, and conditions established by the board of directors.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-730. Withdrawal of deposited funds; withdrawal notice.

(1) Funds in share and deposit accounts may be withdrawn for payment to the account holder or to third parties, in such manner and in accordance with such procedures as are established by the board of directors.

(2) Share and deposit accounts shall be subject to any withdrawal notice requirement which is imposed pursuant to the bylaws.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-740. Payments on share accounts.

Payments on share accounts may be received from a minor who may withdraw funds from such accounts including the dividends and interest thereon. Payments on share accounts by a minor and withdrawals thereof by the minor shall be valid in all respects. For such purposes a minor is deemed of the age of majority.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-750. Ownership interests in share accounts; joint accounts.

(1) A member may designate any person or persons to own a share account with the member in joint tenancy with the right of survivorship, as a tenant in common or under any other form of joint ownership permitted by law, but no co-owner, unless a member in his own right, shall be permitted to vote, obtain loans, or hold office or be required to pay a membership fee. Credit union bylaws or policy, or both, shall establish membership and member's right to vote, obtain loans, or hold office.

(2) Payment of part or all of such accounts to any of the co-owners shall, to the extent of such payment, discharge the liability to all unless the account agreement contains a prohibition or limitation on such payment.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996; 2007 Act No. 51, Section 6, eff upon approval (became law without the Governor's signature on June 7, 2007).



SECTION 34-26-760. Share accounts held in trust; beneficiaries.

(1) Share and deposit accounts may be owned by one or more members in trust for one or more beneficiaries, or owned by one or more nonmembers in trust for one or more beneficiaries who are members.

(2) Beneficiaries may be minors, but no beneficiary unless a member in that person's own right, shall be permitted to vote in accordance with the bylaws, obtain loans, hold office, or be required to pay a membership fee.

(3) Payment of part or all of such a trust account to the party in whose name the account is held shall, to the extent of such payment, discharge the liability of the credit union to that party and to the beneficiary, and the credit union shall be under no obligation to see to the application of such payment.

(4) In the event of the death of the party who owns a trust account, if the credit union has been given no other written notice of the existence or terms of any trust and has not received a court order as to disposition of the account, account funds and any dividends or interest thereon may be paid to the beneficiary on request.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-770. Payable-on-death share accounts; effect of transfer of account.

Notwithstanding any other provision of law, a credit union may establish share and deposit accounts payable to one or more persons during their lifetimes and on the death of all of them to one or more payable-on-death payees. Any transfer to a payable-on-death payee is effective by reason of the account contract and shall not be considered to be a testamentary transfer.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-780. Account lien; right of set off.

The credit union shall have a lien on the share accounts and accumulated dividends of a member for any sum owed the credit union by the member and for any loan endorsed by him. The credit union shall also have a right of immediate set-off with respect to every deposit account. The credit union may waive its right to a lien, to immediate set-off, to restrict withdrawals, or to any combination of such rights with respect to any share or deposit account or groups of such accounts.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-790. Requirement of incorporators to apply for insurance prior to application for charter.

(1) Before the incorporators of a credit union forward the application to the Board of Financial Institutions under Section 34-26-300(5), they shall apply for insurance on share and deposit accounts provided by the National Credit Union Administration under Title II of the Federal Credit Union Act or subsequent federal agency.

(2) A credit union which has lost its commitment for such insurance shall immediately notify the commissioner and commence steps to either liquidate or merge with an insured credit union.

(3) No application to form a credit union shall be approved by the Board of Financial Institutions to form a credit union unless they have obtained a commitment for insurance of its share and deposit accounts.

(4) The Board of Financial Institutions may share reports of condition and examination reports with the insuring organization.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-800. Loans and lines of credit; establishment of written policies.

A credit union may loan to members for such purposes and upon such conditions and by such means as the bylaws may provide. The board of directors shall establish written policies with respect to the granting of loans and the extending of lines of credit, including the terms, conditions, and acceptable forms of security.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-810. Interest rates.

The interest rates on loans shall be determined by the board of directors, subject to the limitations, if any, established by the South Carolina Consumer Protection Code. The board may also authorize any refund of interest on such classes of loans and under such conditions as it prescribes.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-820. Incidental fees and expenses.

(1) In addition to interest charged on loans, a credit union may charge members all reasonable expenses in connection with the making, closing, disbursing, extending, collecting, or renewing of loans allowed by the Consumer Protection Code.

(2) A credit union may assess charges to members, in accordance with the bylaws, for failure to meet their obligations to the credit union in a timely manner.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-830. Loan application.

Applications for loans shall be made by the credit union policy.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-840. Limitation of size of loan; in general.

The aggregate of direct or indirect loans to any one member shall be limited to fifteen percent of the credit union's reserves and undivided earnings. This limit shall not apply to loans which are fully secured by assignment of shares or deposits in the credit union or obligations of the United States Government. However, for credit unions in operation for five years or less, the aggregate of direct or indirect loans to any one member shall not exceed ten percent of the credit union's shares.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-850. Limitation on loan advances by approved line of credit; periodic review.

(1) Upon application by a member, the credit committee, or loan officer may approve a line of credit, and loan advances may be granted to the member within the limit of such line of credit. Where a line has been approved, no additional credit application is required as long as the aggregate indebtedness does not exceed the approved limit.

(2) Lines of credit shall be subject to periodic review by the credit union, in accordance with the written policies of the board of directors.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-860. Limitation on size of loan secured by real estate; approved collateral.

A credit union is authorized to make loans secured by real estate. The real estate collateral may consist of improved or unimproved property including, but not limited to, a mobile home, modular home, vacation home, property under construction, condominium, or single family dwelling which must be the borrower's primary residence.

Loan terms for unimproved real estate may not exceed fifteen years. Loan terms for a residential dwelling may not exceed the maximum allowed by FNMA or GNMA.

Real estate loan requirements for loan to value and certified appraisals shall not exceed maximums allowed for federally chartered credit unions.

A loan that does not require a certified appraisal requires an inspection by a credit union-appointed individual and evidence of value in the file. A loan application, note, and security instrument may be executed on current versions of FHA, VA, FHLMC, FNMA, or FHLMC/FNMA approved forms.

A loan may not be made on real estate located beyond the continental United States of America.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996; 1999 Act No. 49, Section 4, eff June 1, 1999; 2007 Act No. 51, Section 7, eff upon approval (became law without the Governor's signature on June 7, 2007).



SECTION 34-26-870. Credit union participation in joint loan with other credit union.

A credit union may participate in loans to credit union members jointly with other credit unions pursuant to written policies established by the board of directors. A credit union which originates such a loan shall retain an interest of at least ten percent of the face amount of the loan.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-880. Credit union participation in federal or state loan programs; other powers.

(1) A credit union may participate in any guaranteed loan program of the federal or state government under the terms and conditions specified in the law under which such a program is provided.

(2) A credit union may purchase conditional sales contracts, notes, and similar instruments of its members.

(3) A credit union may finance for any person by way of installment sales contract the sale of the credit union's property, including property obtained as a result of defaults in obligations owed to it.

(4) A credit union may engage in the leasing of personal property to its members.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-890. Limitation on loans to directors and members of supervisory and credit committees.

(1) A credit union may make loans to its directors and members of its supervisory and credit committees, provided that:

(a) the loan complies with all requirements of this chapter and is not on terms more favorable than those extended to other borrowers; and

(b) the aggregate of loans to such officials, excepting those secured by shares or deposits, may not exceed fifteen percent of the credit union's reserves and undivided earnings.

(2) A credit union may permit officers, directors, and members of its supervisory and credit committees to act as comakers, guarantors, or endorsers of loans to family members, subject to the requirements of subsection (1) above. Officials may secure loans for other members with shares on deposit.

(3) A credit union may make loans to its employees.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-900. Provision of member services; in general.

A credit union may purchase or make available insurance for its members.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-910. Insurance for officers, agents, and employees.

A credit union may purchase and maintain insurance on behalf of any person who is or was an elected official, officer, employee, or agent of the credit union, or who is or was serving at the request of the credit union as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise against any liability asserted against such person in any such capacity or arising out of such person's status as such, whether or not the credit union would have the power to indemnify such person against such liability.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-920. Marketing arrangements.

A credit union may enter into marketing arrangements with other credit unions, organizations, or financial institutions to facilitate its members' voluntary purchase of goods, insurance, and other services from third parties. A credit union may be compensated for services so provided.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-930. Collection, receipt, and disbursement in connection with negotiable instruments; automated services; fees.

A credit union may collect, receive, and disburse monies in connection with the providing of negotiable checks, money orders, travelers checks, wire transfers, and sight drafts, and the providing of services through automated teller machines and for such other purposes as may provide benefit or convenience to its members. A credit union may charge fees for such services.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-940. Retirement, pension, profit-sharing, and deferred income accounts.

A credit union may act as trustee or custodian of any form of retirement, pension, profit-sharing, or deferred income accounts authorized under federal law or the laws of this State including, but not limited to, individual retirement accounts, pension funds of self-employed individuals, and pension funds of a company or organization whose employees or members are eligible for membership in the credit union.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1000. Investment of credit union funds; investment committee.

The board of directors shall have charge of the investments of funds, except that the board may designate an investment committee or investment officer to make investments in its behalf, under written investment policies established by the board.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1010. Designation of depositories.

The board of directors shall designate a depository or depositories for the funds of the credit union.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1020. Permissible investments of credit union funds.

Funds not used in loans to members may be invested:

(1) in any investment which is legal for state-chartered banks;

(2) in deposits, obligations, or other accounts of financial institutions organized under state or federal law;

(3) in loans to or in shares or deposits of other credit unions or corporate credit unions;

(4) in deposits, in loans to, or shares of any Federal Reserve Bank, U.S. Central Credit Union, or of any central liquidity facility established under state or federal law;

(5) in shares, stocks, deposits in, loans to, or other obligations of any credit union service organization, or association exclusively providing services associated with the credit union or engaging in activities incidental to the operations of a credit union. Such investments in the aggregate may not exceed fifteen percent of the credit union's reserves and undivided profits;

(6) in participation loans with other credit unions; and

(7) in fixed assets, not to exceed sixty percent of the credit union's reserves and undivided profits, unless with the prior written approval of the Board of Financial Institutions.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1100. Determination of gross earnings; reservation of reserve; waiver of reserve requirement.

Immediately before the payment of each dividend, the gross earnings of the credit union shall be determined. From this amount, there shall be set aside as a regular reserve for contingencies in accordance with the following schedule:

(1) A credit union in operation for more than four years and having assets of five hundred thousand dollars or more shall set aside:

(a) ten percent of gross income until the regular reserve shall equal four percent of the total outstanding nonshare secured loans and risk assets;

(b) five percent of gross income until the regular reserve shall equal six percent of the total outstanding nonshare secured loans and risk assets.

(2) A credit union in operation less than four years or having assets of less than five hundred thousand dollars shall set aside:

(a) ten percent of gross income until the regular reserve shall equal seven and one-half percent of the total outstanding nonshare secured loans and risk assets; and

(b) five percent of gross income until the regular reserve shall equal ten percent of the total outstanding nonshare secured loans and risk assets.

(3) Whenever the regular reserve falls below the level required by regulation, it shall be replenished by regular contributions in such amounts as may be needed to maintain the required level.

(4) The Board of Financial Institutions may decrease or waive entirely the reserve requirement for an individual credit union in one or more accounting periods having determined such action is necessary or desirable.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1110. Permissible use of reserve; effect of liquidation of credit union.

The regular reserve shall belong to the credit union and shall be used to meet contingencies or losses in its business. The regular reserve shall not be distributed except on liquidation of the credit union, or in accordance with a plan approved by the Board of Financial Institutions.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1120. Special reserves.

In addition to the regular reserve, special reserves to protect the interest of members shall be established when required by regulation or when found by the board of directors of the credit union or by the commissioner, in any special case, to be necessary for that purpose. These may include allowances for loan losses, investment losses, or any other reserves the board of directors may establish.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1200. Dissolution; voluntary liquidation; distribution of assets.

(1) A credit union may elect to dissolve voluntarily and liquidate its affairs in the manner prescribed in this section.

(2) If it decides to begin the procedure, the board of directors shall adopt a resolution recommending the credit union be dissolved voluntarily, and directing that the question of liquidation be submitted to the members.

(3) Within ten days after the board of directors decides to submit the question of liquidation to the members, the credit union shall notify the Board of Financial Institutions and the insuring organization in writing, setting forth the reasons for the proposed liquidation. Within ten days after the members act on the question of liquidation, the credit union shall notify the Board of Financial Institutions and the insuring organization in writing as to the action of the members on the proposal.

(4) As soon as the board of directors decides to submit the question of liquidation to the members, payments on, withdrawals of, and making any transfer of share and deposit accounts to loans and interest, making investments of any kind, and granting loans may be restricted or suspended pending action by members on the proposal to liquidate. On approval by the members of such proposal, all such business transactions shall be permanently discontinued. Necessary expenses of operation shall, however, continue to be paid on authorization of the board of directors or liquidating agent during the period of liquidation.

(5) For a credit union to enter voluntary liquidation, approval is required by a two-thirds majority of the members voting in accordance with Section 34-26-570(2) of this chapter at a regular or special meeting of the members. When authorization for liquidation is to be obtained at a meeting of the members, notice in writing shall be given to each member, by first class mail, at least ten days prior to such meeting. Certification of the voluntary liquidation shall be filed with the board accompanied by the resolution of the board of directors and a certified extract of the shareholders' meeting approving the liquidation.

(6) A liquidating credit union shall continue in existence for the purpose of discharging its debts, collecting on loans and distributing its assets, and performing all duties required in order to wind up its business and may sue and be sued for the purpose of enforcing such debts and obligations until its affairs are fully concluded.

(7) The board of directors or the liquidating agent shall distribute the assets of the credit union or the proceeds of any disposition of the assets in the sequence described in Section 34-26-220(6).

(8) As soon as the board of directors or the liquidating agent determines that all assets from which there is a reasonable expectancy of realization have been liquidated and distributed as set forth in this section, they shall execute a certificate of dissolution and file the same, together with all pertinent books and records of the liquidating credit union, with the Board of Financial Institutions, whereupon such credit union shall be dissolved.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1210. Merger.

A credit union organized under this chapter may, with the approval of the Board of Financial Institutions regardless of common bond, merge with one or more credit unions organized under this chapter, the laws of another state or territory of the United States, or the laws of the United States with approval of each credit union's regulator.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1220. Conversion of credit union to organization under laws of another state or United States; requirement of member approval.

A credit union incorporated under the laws of this State may be converted to a credit union organized under the laws of any state or under the laws of the United States, or a credit union organized under the laws of the United States or of any other state may convert to a credit union incorporated under the laws of this State. To effect such a conversion, a credit union must receive the approval of a two-thirds majority of the members voting in accordance with the credit union's bylaws on the question of a charter conversion and upon the approval of the credit union's current and future regulator.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1300. Corporate credit union.

(1) A corporate credit union may be incorporated under this article. All parts of this chapter not inconsistent with this article shall apply to it.

(2) Only one corporate credit union shall be so incorporated. No other credit union may use the term "corporate credit union" in its name.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1310. Purposes of corporate credit union.

The purposes of the corporate credit union are to:

(a) accumulate and prudently manage the liquidity of its member credit unions through interlending and investment services;

(b) act as an intermediary for credit union funds between members and other corporate credit unions;

(c) obtain liquid funds from other credit union organizations, financial intermediaries, and other sources;

(d) foster and promote in cooperation with other state, regional, and national corporate credit unions and credit union organizations or associations the economic security, growth, and development of member credit unions;

(e) provide payment systems and correspondent services to its members; and

(f) perform such other services of benefit to its members which are authorized by the Board of Financial Institutions.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1320. Corporate credit union membership.

(1) Membership in the corporate credit union shall consist of and be limited to the credit union subscribers to the articles of incorporation, credit unions incorporated under this chapter, the Federal Credit Union Act or any other credit union act, organizations or associations of credit unions, and such other organizations provided for in the articles of incorporation.

(2) A member of the corporate credit union shall designate one person to be its authorized representative to attend meetings of the corporate credit union and to vote on behalf of the member. A credit union member of the corporate credit union may only designate as its authorized representative a member of its own credit union. No person may serve as the authorized representative of more than one member of the corporate credit union.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1330. Application to form corporate credit union.

(1) Application to form a corporate credit union shall be made in writing to the Board of Financial Institutions. The application shall contain the names of at least ten percent of the credit unions in the proposed field of membership that have agreed to subscribe to shares in the corporate credit union at the time the application is made.

(2) The application shall be accompanied by articles of incorporation, bylaws, and a copy of the application for share insurance.

(3) The bylaws shall provide for the selection of a board of directors of at least five persons, all of whom shall be authorized representatives of members. The bylaws shall require those applying for membership to subscribe to membership shares or other shares, or both, in a minimum amount as specified in the bylaws.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1340. Powers and privileges of corporate credit union; in general.

(1) The corporate credit union shall enjoy the powers and privileges of any other credit union incorporated under this chapter in addition to those powers enumerated in this article, notwithstanding any limitations or restrictions found elsewhere in this chapter.

(2) The corporate credit union may:

(a) accept funds, either as shares or deposits, from a member credit union or credit union organizations;

(b) make loans to or invest in a member credit union;

(c) make loans to or place deposits in a bank, savings bank, trust company, or savings and loan association incorporated by this State, by another state, or by the United States;

(d) provide payment systems and correspondent services to its members;

(e) participate with any credit union incorporated by this State, another state, or the United States in making loans to its members or to members of any other participating credit union, under the terms and conditions to which the participating credit unions agree;

(f) purchase, sell, and hold investment securities as stated in Section 34-26-1020 which are marketable obligations in the form of bonds, notes, or debentures which are salable under ordinary circumstances with reasonable promptness at a fair value. All investments and related contracts and agreements shall be made in accordance with written investment policies established by the board of directors;

(g) borrow from any source, at the discretion of its board of directors;

(h) authorize its board of directors to delegate the authority to set interest rates on loans and deposits and to determine dividends on shares;

(i) contract for penalties for payment of loans prior to the scheduled maturity;

(j) sell all or a part of its real estate to another depository financial institution, purchase all or part of the real estate of another depository financial institution, and assume the liabilities of the selling depository financial institution and those of its members or depositors;

(k) act as intermediary for the funds of members, credit unions, and other corporate credit unions;

(l) act as agent for members, other credit unions and credit union organizations in paying, receiving, transferring the assets and liabilities received and invested as permitted in this article;

(m) receive and hold in safekeeping the securities and other assets of its members and, in connection therewith, make such disposition of such assets as may be agreed to or directed by the member; and

(n) exercise all incidental powers that are convenient, suitable, or necessary to enable it to carry out its purposes.

(3) The corporate credit union may exercise the powers or privileges granted a federal corporate credit union, subject to the approval of the Board of Financial Institutions.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1350. Participation in National Credit union Administration Central Liquidity Facility; other state and federal financial systems; agreements with third parties.

The corporate credit union may enter into agreements and subscribe to any required shares for the purpose of participation in the National Credit Union Administration Central Liquidity Facility created by Public Law 95-630 or any other state or federal central financial system available to credit unions. It may also enter into agreements with any third parties to aid credit unions to obtain additional sources of liquidity.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1360. Acceptance of security for loans; pledges, assignments, hypothecation, or mortgages.

The corporate credit union may require and accept security for loans to a member in the form of a pledge, assignment, hypothecation, or mortgage of any assets of the member or a guarantor.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1370. Board of director of corporate credit union meetings.

The board of directors of the corporate credit union shall meet at least every month in person or by means of telephone as provided in the bylaws.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1380. Corporate credit union reserve requirements; exemptions.

(1) The corporate credit union shall be exempt from the regular reserve requirements of Article 11, but at the end of each dividend period and prior to paying a dividend, or at the option of the credit union, on a monthly basis if dividends are paid more frequently than monthly, sums shall be set aside in a corporate reserve in accordance with the following schedule:

(a) When the credit union's corporate reserve and undivided earnings are less than four percent of assets at the end of the transfer period, the credit union shall set aside an amount equal to .0015 times the credit union's average daily assets for the transfer period times the number of days in the transfer period, divided by three hundred and sixty-five.

(b) This reserve requirement may be changed from time to time by the board as it deems appropriate.

(2) Charges may be made to the corporate reserve for loan losses and for investment losses caused by factors other than trading losses or market fluctuations. Other charges to the corporate reserve may only be made with the prior approval of the commissioner.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.



SECTION 34-26-1390. Annual audit and report.

(1) The supervisory committee of the corporate credit union shall cause an annual opinion audit to be made by an independent certified public accountant and shall submit the annual audit report to the board of directors. A summary of the audit report shall be submitted to the membership at the next annual meeting.

(2) A copy of the audit report shall be submitted to the Board of Financial Institutions within thirty days after receipt by the board of directors.

HISTORY: 1996 Act No. 371, Section 1, eff May 29, 1996.






CHAPTER 27 - COOPERATIVE CREDIT UNIONS

SECTION 34-27-110. Powers and duties of supervision committee.

The supervision committee shall supervise the acts of its board of directors, credit committee and shall make or cause to be made an annual audit and shall submit a report of that audit to the board of directors and a summary of the report to the members at the next annual meeting of the credit union; shall make or cause to be made such supplementary audits as the supervision committee deems necessary to the board of directors; may by unanimous vote suspend any officer of the credit union or any member of the credit committee or of the board of directors, until the next members' meeting, which shall be held not less than seven nor more than fourteen days after any such suspension, at which meeting any such suspension shall be acted upon by the members; and may call by a majority vote a special meeting of the members to consider any violation of this chapter, the charter, or the bylaws, or any practice of the credit union deemed by the supervision committee to be unsafe or unauthorized. Any member of the supervision committee may be suspended by a majority vote of the board of directors. The members shall decide, at a meeting held not less than seven nor more than fourteen days after any such suspension, whether the suspended committee member shall be removed from or restored to the supervision committee. The supervision committee shall cause the passbooks and accounts of the members to be verified with the records of the treasurer from time to time, and not less frequently than once every two years. As used in this section, the term "passbook" shall include any book, statement of account, or other record approved by the commission for use by state credit unions.

HISTORY: 1962 Code Section 8-662; 1952 (47) 1950; 1977 Act No. 87 Section 4.



SECTION 34-27-130. Officers.

At its first meeting, following the annual meeting, the board of directors shall elect officers from their number as prescribed in the bylaws, who shall be the executive officers of the corporation. The offices of secretary and treasurer may be held by the same person.

HISTORY: 1962 Code Section 8-659; 1952 (47) 1950; 1961 (52) 175; 1977 Act No. 87 Section 2; 1979 Act No. 38 Section 3; 1982 Act No. 359, Section 6.



SECTION 34-27-140. Compensation of directors, officers and committeemen.

No officer, director or credit committee member shall receive any compensation, directly or indirectly, for the services he performs for the credit union as such officer, director or credit committee member, except the treasurer who may be compensated for his services in the amount and in the way and manner provided for by the board of directors.

HISTORY: 1962 Code Section 8-660; 1952 (47) 1950.



SECTION 34-27-150. Capital stock; entrance fee.

The capital stock of the credit union shall be unlimited in amount; shares of capital stock may be subscribed for and paid in such manner as the bylaws shall prescribe, but no certificate of shares shall be issued until the shares have been fully paid up. The par value of each share of the capital stock shall be set by each credit union in an amount not to exceed one hundred dollars. As an initial payment for the privilege of membership, the board of directors may assess a reasonable entrance fee. However, the board may elect to waive entrance fees. Each member must subscribe for not less than one share of capital stock.

HISTORY: 1962 Code Section 8-664; 1952 (47) 1950; 1961 (52) 175; 1971 (57) 768; 1979 Act No. 38 Section 4; 1982 Act No. 359, Section 1.



SECTION 34-27-160. Shares of minors and trustees.

Shares may be issued in the name of a minor, and such shares may, in the discretion of the board of directors, be withdrawn by such minor or by his parent or guardian, and in either case payments made on such withdrawals shall be valid. If shares are held in trust, the name and residence of the beneficiary shall be disclosed and the account shall be kept in the name of such holder as trustee for such minor. If no other notice of the existence and the terms of such trust has been given in writing to the credit union, such shares may, upon the death of the trustee, be withdrawn by the person for whom the amount of such shares was paid in, or by his legal representative.

HISTORY: 1962 Code Section 8-665; 1952 (47) 1950; 1961 (52) 175.



SECTION 34-27-170. Expulsion of members.

The board of directors may expel from the credit union any member who has not carried out his engagements with the credit union, or who has been convicted of a criminal offense, or who neglects or refuses to comply with the provisions of this chapter or of the bylaws of the credit union, or whose private life is a source of scandal, or who habitually neglects to pay his debts, or who shall become insolvent or bankrupt, or who shall have deceived the credit union with regard to his property, resources, credit or use of borrowed money, but no member shall be so expelled until he has been informed in writing of the charges against him, and until an opportunity has been given him, after reasonable notice, to be heard thereon.

HISTORY: 1962 Code Section 8-666; 1952 (47) 1950.



SECTION 34-27-180. Settlement with withdrawing or expelled member.

The amounts paid in on shares by members who have withdrawn or who have been expelled shall be paid to them, less all accrued interest and other gains or profits, but in order of withdrawal or expulsion and only as funds therefor become available, and after deducting any amounts due by the members to the credit union, but such expulsion shall not operate to relieve a member from any remaining liability to the credit union.

HISTORY: 1962 Code Section 8-667; 1952 (47) 1950; 1961 (52) 175.



SECTION 34-27-190. Loans and investments.

The capital and the surplus funds of the credit union shall be either lent to the members for such purposes and upon such security and terms as the credit committee shall approve, or be deposited to the credit of the credit union in savings and loan associations or in building and loan associations or in trust companies or in State banks incorporated under the laws of this State or in national banks or in other credit unions, or invested in any investment which is legal for banks in this State.

HISTORY: 1962 Code Section 8-668; 1952 (47) 1950; 1961 (52) 175, 673.



SECTION 34-27-200. Approval of loans.

The credit committee shall approve every loan or advance made by the credit union with the exception that it may delegate these powers to a loan officer and such officer shall not disburse a loan that he approves. Every application for a loan shall be made in writing and shall state the purpose for which the loan is desired and the security offered. No loan shall be made unless the credit committee is satisfied that it promises to benefit the borrower, nor unless it has the unanimous approval of those members of the committee who were present when it was considered; nor if any member of the committee shall disapprove thereof; but the applicant for a loan may appeal from the decision of the credit committee to the board of directors. Loans to members of the credit committee shall be approved by the board of directors.

The credit committee may grant loans to credit committee members and loan officers and loan officers may grant loans to credit committee members and other loan officers if the loan is to be fully secured by shares on deposit in the same credit union. In order to expedite other loan applications made by a member of the credit committee or loan officer, the credit union may gain approval by mail, in person, or telephone from the majority of the board of directors. Should this be done, it will be the duty of the approving directors to sign the loan application at the next scheduled board meeting.

HISTORY: 1962 Code Section 8-669; 1952 (47) 1950; 1969 (56) 193; 1977 Act No. 87 Section 5.



SECTION 34-27-210. Payment of loans.

A borrower may repay the whole or any part of his loan in any day on which the office of the credit union is open for the transaction of business. For the failure to pay the interest or any installment required by the terms of the loan, the borrower may be fined if the bylaws so prescribe.

HISTORY: 1962 Code Section 8-670; 1952 (47) 1950.



SECTION 34-27-230. Declaration and payment of dividends.

A dividend may be declared by the board of directors at different rates on different types of accounts to be paid or accrued at any interval authorized by the board from undivided surplus remaining after the deduction of all expenses and amounts required to be set apart as a guaranty fund. Such dividend shall be paid on all fully paid shares outstanding at the close of the fiscal year, but shares which become fully paid during the year shall be entitled only to a proportional part of the dividend, calculated from a day of the month to be designated by the board of directors which shall be no later than the tenth day following such payment in full. Dividends due to a member shall be paid to him in cash or credited to the account of partly paid shares for which he has subscribed. Provided, the board of directors may elect to pay quarterly or semiannual dividends, in which case the provisions would apply to a three-month period ending the last day of each calendar quarter if paid quarterly or, if the semiannual case, a six-month period would apply ending June thirtieth and December thirty-first. Provided, further, the board may elect to grant dividends to members based on a daily balance in which case they would still be paid at the end of the quarterly, semiannual or annual period.

HISTORY: 1962 Code Section 8-672; 1952 (47) 1950; 1961 (52) 175; 1969 (56) 193; 1971 (57) 768; 1977 Act No. 87 Section 6; 1982 Act No. 359, Section 7.



SECTION 34-27-240. Fiscal year.

The fiscal year of every such cooperative credit union shall end at the close of business on December thirty-first or any other date approved by the State Board of Bank Control.

HISTORY: 1962 Code Section 8-673; 1952 (47) 1950; 1961 (52) 175.



SECTION 34-27-250. Annual reports; fees.

Within thirty-one days after the last business day of December in each year, every cooperative credit union shall make a report to the State Board of Bank Control, in such form as the Board may prescribe, signed by its president and its treasurer and by a majority of its supervision committee, which report shall certify and make oath that it is correct according to the best knowledge and belief of the president, the treasurer and the supervision committee of the cooperative credit union. Every cooperative credit union shall pay a filing fee of ten dollars at the time of filing the annual report provided by this section. Any cooperative credit union which neglects to make the annual report within the time prescribed shall forfeit to the State five dollars for each day during which such neglect continues unless the Board for good and valid reasons has granted the cooperative credit union a reasonable extension of time.

HISTORY: 1962 Code Section 8-674; 1952 (47) 1950; 1960 (51) 1779.



SECTION 34-27-260. Dissolution.

Upon the recommendation of the board of directors and upon approval of the Board of Financial Institutions, a state credit union may go into voluntary liquidation after obtaining approval of a majority of its members in writing or by a vote in favor of such liquidation by a majority of the members of the credit union at a regular meeting of the members or at a special meeting called for that purpose. Where authorization for liquidation is to be obtained at a meeting of members, notice in writing shall be given to each member at least seven days before such meeting and minutes of the meeting shall show the number of members present and the number that voted for and against liquidation. If approval by a majority of all members is not obtained at the meeting of members, authorization for voluntary liquidation may be obtained by having a majority of members sign a statement in substantially the following form:

"I the undersigned member of the __________ Credit Union hereby request the dissolution of our credit union." A committee of three members shall thereupon be elected to liquidate the assets of the credit union, and each share of the capital stock, according to the amount paid in thereon, shall be entitled to its proportion of the proceeds after all debts of the credit union have been paid.

HISTORY: 1962 Code Section 8-675; 1952 (47) 1950; 1961 (52) 175; 1977 Act No. 87 Section 7.



SECTION 34-27-270. Conversion of State into Federal or Federal into State credit union.

Any state-chartered credit union operating in the State may convert into a federal chartered credit union and any federal-chartered credit union may convert into a state-chartered credit union upon approval of the authority under whose supervision the converted credit union will operate and upon compliance with applicable federal laws as to a converted federal credit union and upon compliance with applicable state laws as to a converted state credit union. The procedure for obtaining approval and effecting the conversion shall be as follows:

(1) A meeting of the board of directors, either regular or special, shall be called for the purpose of voting on converting from a Federal credit union to a State credit union or from a State credit union to a Federal credit union. A majority of the board of directors shall adopt a resolution approving the contemplated conversion.

(2) A meeting, either regular or special, of the shareholders shall then be called for voting on the proposed conversion. Notice of the meeting shall be given in the manner prescribed in the bylaws, and it shall be given not more than thirty days nor less than ten days prior to the date of the meeting. Proof of giving of the notice shall be by the affidavit of the president of the credit union. A majority of the members present at this meeting shall then approve the proposed conversion.

(3) Within ten days after the approval of the conversion by the majority of the shareholders, the president, vice-president or treasurer shall file a verified copy of the resolution adopted by the board of directors with the State or Federal authority under whose supervision the converting credit union is to operate.

(4) Prior to the issuance of the articles of incorporation to a federal credit union converting to a state chartered credit union the State Board of Financial Institutions shall examine the records of the credit union seeking conversion along with its bylaws and proposed articles of incorporation to determine its financial condition and ability and intention to comply with state law. Unless the Board approves the issuance of the proposed articles of incorporation they shall not be issued.

(5) Upon the filing of the articles of incorporation with the proper state or federal authorities and with the written approval of the state authorities for credit unions applying for conversion to state credit unions or with the written approval of the federal authorities for credit unions applying for conversion to federal credit unions, the converting credit union shall, upon compliance with all other applicable state or federal laws, become a credit union under the laws of this State or the United States, as the case may be; and thereupon, all assets shall become the property of the new state or federal credit union, as the case may be, subject to all existing liabilities against the credit union, and every person who was a shareholder or member of the converting credit union shall be a shareholder in the new state or federal chartered credit union in like amount.

(6) In consummation of the conversion, the old credit union may execute, acknowledge and deliver to the newly chartered credit union instruments of transfer necessary to accomplish the transfer of any property and all right, title and interest therein.

HISTORY: 1962 Code Section 8-676; 1961 (52) 175; 1980 Act No. 421, Section 2.



SECTION 34-27-280. Share certificates.

Notwithstanding any other provision of law, state chartered credit unions are authorized to issue share certificates to members and may vary the dividend rates and maturities on such share certificates. They shall impose the same penalties for withdrawal of funds before maturity as imposed on Federal credit unions by the National Credit Union Administration. Also, maximum dividend rates paid on such share certificates and minimum dollar requirements shall be the same as allowed Federal credit unions by the National Credit Union Administration, except that there shall be no maximum dividend rate on corporate share certificates issued to credit unions.

HISTORY: 1978 Act No. 644, Part II Section 45.



SECTION 34-27-290. Authority for state-chartered credit unions to operate branches in other states.

(1) With the prior approval of the State Board of Financial Institutions, a credit union chartered under the law of another state may, subject to the laws of this State governing state-chartered credit unions, conduct business as a credit union in this State. The Board shall approve an application for approval under this section if:

(a) The laws of the state in which the out-of-state credit union is chartered permit credit unions chartered in South Carolina to establish one or more branches in that state;

(b) Any conditions, restrictions, and requirements (other than regulations or requirements relating to the procedural steps necessary for approval of transactions authorized by this section) that would apply to the approval of authority to transact business in the state where the out-of-state credit union is chartered which would not apply to credit unions organized under the laws of that state are made applicable to the operation of the out-of-state credit union in this State;

(c) The out-of-state credit union is financially solvent, has account insurance comparable to that required for state-chartered credit unions organized under this chapter, and submits evidence that it needs to conduct business in South Carolina in order to adequately serve its members in this State.

(2) The State Board of Financial Institutions may require reports under oath to keep it informed as to whether an out-of-state credit union authorized to conduct business in South Carolina pursuant to this section is in compliance with the provisions of this chapter and regulations and orders issued under this chapter. The Board may make examinations of the credit union, the cost of which is assessed against the credit union.

(3) The State Board of Financial Institutions may enter into cooperative and reciprocal agreements with the credit union regulatory authorities of other states for the periodic examination of out-of-state credit unions authorized to do business in this State pursuant to this section and may accept reports of examinations and other records from the authorities in lieu of conducting its own examinations. The Board may enter into joint actions with other regulatory bodies having concurrent jurisdiction over a state-chartered credit union or may enter into the actions independently to carry out its responsibilities under this chapter and to assure compliance with the laws of this State.

(4) An out-of-state credit union authorized to conduct business in South Carolina pursuant to this section shall advise the State Board of Financial Institutions of the name and address of its resident agent located in South Carolina who is authorized to accept service of process on its behalf and shall promptly advise the Board of any changes in the office and agent it has filed with the Board.

HISTORY: 1984 Act No. 395, Section 3; 1985 Act No. 15.



SECTION 34-27-300. Credit unions exempt from business license taxes.

Credit unions chartered under the laws of South Carolina pursuant to Section 34-27-40 are exempt from business license taxes.

HISTORY: 1991 Act No. 154, Section 1, eff June 12, 1991.






CHAPTER 28 - SAVINGS ASSOCIATIONS

SECTION 34-28-10. Short title of Articles 1 through 10.

Articles 1 through 10 of this chapter are known and may be cited as the "South Carolina Savings Association Act". Wherever "this Act" appears in this chapter, unless the context clearly indicates otherwise, it means Articles 1 through 10 of Chapter 28 of Title 34.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-20. Application of the South Carolina Business Corporation Act.

When not in direct conflict with or superseded by specific provisions of this chapter, the provisions of the South Carolina Business Corporation Act, Chapters 1 to 25 of Title 33, apply to any association organized or operated under this chapter.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-30. Definitions.

As used in this act, unless the context otherwise requires:

(1) "Assets" means, at any particular time, those properties and rights which are properly entered in the accounts and balance sheets of an association and any of its subsidiaries (to the extent of the association's interest therein) in terms of a monetary value.

(2) "Association" means a mutual or stock-owned savings association, savings and loan association, building and loan association, or savings bank that is subject to the provisions of this chapter.

(3) "Board" means the State Board of Financial Institutions.

(4) "Capital stock" means the aggregate of shares of nonwithdrawable capital represented by stock certificates.

(5) "Company" means any corporation (domestic or foreign), partnership, trust, association, joint venture, syndicate, or any other type of business organization.

(6) "Control" of a company means directly or indirectly acting alone or in concert with one or more other persons or through one or more subsidiaries or through proxies, for the following: (i) ownership of or voting control of more than twenty-five percent of the voting shares or rights of the company; (ii) the right to control in any manner the election or appointment of a majority of the directors or trustees of the company; or (iii) a general partner in or contributor of more than twenty-five percent of the capital of the company.

(7) "Dwelling unit" means a single, unified combination of rooms which is designed for residential use by one family in a multiple dwelling unit structure and which is not "home property".

(8) "Earnings" means that part of the sources available for payment of earnings of a mutual association which is declared payable on savings accounts by the Board of Directors and is the cost of savings money to the association. Earnings also may be referred to as "interest".

(9) "Home property" means real estate on which there is located, or will be located pursuant to a real estate loan, either a structure designed for residential use by one family, or a single condominium unit or cooperative including common elements pertinent thereto, designed for residential use by one family in a multiple-dwelling unit structure or complex and includes fixtures and home furnishings and equipment.

(10) "Impaired condition" means a condition in which the assets of an association as recorded on the books of the association (book value) are less than the aggregate amount of liabilities of the association to its creditors, including the holders of its savings and other deposit accounts or in which an association is unable to meet current obligations as they mature, even though assets may exceed liabilities.

(11) "Improved real estate" means real estate on which there is a structure or an enclosure or which is cultivated, reclaimed, used for the purpose of agriculture in any form, prepared as building lots or sites, or otherwise occupied, made better, more useful, or of greater value by care.

(12) "Insured association" means an association the deposit accounts of which are insured wholly or in part by the Federal Savings and Loan Insurance Corporation or any successor or assignee federal agency established for the purpose of insuring savings and other deposit accounts in associations.

(13) "Liquid assets" means:

(a) Cash on hand;

(b) Cash on deposit in federal home loan banks, federal reserve banks, state banks performing similar reserve functions, or financial depository institutions, which is withdrawable upon not more than thirty days' notice and which is not pledged as security for indebtedness, except that any deposits in a financial depository institution under the control or in the possession of any supervisory authority are not considered as liquid assets;

(c) Obligations of, or obligations which are fully guaranteed as to principal and interest by, the United States or this State; and

(d) Such other assets as may be approved by the Board which are accepted as liquid assets for insured associations by the appropriate federal regulatory agency.

(14) "Member" means a person holding a deposit account in a mutual association, or borrowing from or assuming or obligated upon a loan or interest therein held by a mutual association, or purchasing property securing a loan or interest therein held by a mutual association. A joint and survivorship relationship, whether of depositors or borrowers, constitutes a single membership. A stock association has no members.

(15) "Net income" means the gross revenue of a mutual association for an accounting period less the sum of all expenses paid or incurred, taxes, and losses sustained as have not been charged to reserves pursuant to the provisions of this chapter.

(16) "Officer" means the president, any vice-president (but not an assistant vice-president, second vice-president, or other vice-president having authority similar to an assistant or second vice-president), the secretary, the treasurer, the comptroller, and any other person performing similar functions with respect to any association. "Officer" also includes the chairman of the board of directors of an association if the chairman is authorized by the charter or bylaws of the organization to participate in its operating management or if the chairman in fact participates in this management.

(17) "Person" means an individual, a fiduciary, or a company.

(18) "Primarily residential property" means real estate on which there is located, or will be located pursuant to a real estate loan, any of the following:

(a) structure or structures designed or used primarily for residential rather than nonresidential purposes and consisting of more than one dwelling unit;

(b) structure or structures designed or used primarily for residential rather than nonresidential purposes for students, residents, and persons under care, or primarily for employees, or members of the staff of an educational, health, or welfare institution or facility;

(c) structure or structures which are used in part for residential purposes for not more than one family and in part for business purposes, provided that the residential use of the structure or structures must be substantial and permanent, not merely transitory.

(19) "Primary service area" means a reasonable geographical area from which a proposed or existing association or branch thereof expects to draw approximately seventy-five percent of its deposits.

(20) "Real estate loan" means any loan or other obligation:

(1) secured by property that is real property pursuant to the law of the state where the property is located;

(2) where the security interest of the holder of the loan or obligation may be enforced as a real estate mortgage or its equivalent pursuant to the law of the state where the property is located;

(3) where the security property is capable of separate appraisal;

(4) where the lender relies substantially upon the real estate as the primary security for the loan;

(5) where, with regard to a security property that is a leasehold or other interest for a period of years, the term of the interest extends, or is subject to extension or renewal at the option of the holder of the loan or other obligation, for a term of at least the maturity of the loan.

(21) "Remote service unit" means an information processing device, including associated equipment, structures, and systems by which information relating to financial services rendered to the public is stored and transmitted, instantaneously or otherwise, to an association or other financial institution having its home or approved branch office in this State. The term includes without limitation, point-of-sale terminals, merchant-operated terminals, cash dispensing machines, and automated teller machines. A remote service unit is not a branch of an association and is not subject to any of the provisions of this title applicable to branch offices.

(22) "Savings account" means that part of the savings liability of the association which is credited to the account of the holder. A savings account also may be referred to as and includes a "savings deposit".

(23) "Savings liability" means the aggregate amount of savings accounts of depositors, including earnings credited to these accounts, less redemptions and withdrawals.

(24) "Service corporation" means an organization which is empowered to engage in any activity permitted by this chapter, and which is controlled by one or more associations. It includes any subsidiary of a service corporation.

(25) "Sources available for payment of earnings" means net income of a mutual association for an accounting period less amounts transferred to reserves as provided in or permitted by this chapter, plus any balance of undivided profits from preceding accounting periods.

(26) "Stockholder" means the holder of one or more shares of any class of capital stock of a capital stock association organized or operating pursuant to the provisions of this chapter.

(27) "Subsidiary" means any company which is controlled directly or indirectly by another company.

(28) "Surplus" means the aggregate amount of the undistributed net income of a mutual association held as undivided profits or unallocated reserves for general corporate purposes.

(29) "Withdrawal value" means the amount credited to a savings account, less lawful deductions therefrom, as shown by the records of an association.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-100. Application for authority to incorporate; action by Board on application.

(1) When authorized by the Board as provided in this article, an association may be formed under the laws of this State for the purpose of conducting a general savings and loan business and having all the powers and purposes authorized by this chapter and otherwise by Title 34.

(2) A written application for authority to organize an association as provided in subsection (1) must be filed with the Board and include:

(a) the proposed corporate name and evidence that the proposed name has been reserved with the Secretary of State; however, evidence that an association has reserved a corporate name with the Secretary of State does not preclude the Board from disapproving the name on the grounds of potential confusion with the name of an existing financial institution;

(b) detailed financial and biographical information as the Board may require for each proposed director, chief executive officer, and managing officer;

(c) the total amount of the savings account capital or capital stock proposed to be issued, the amount subscribed by each incorporator, and the method to be used to raise any remaining capital required before the proposed association will be authorized to begin business;

(d) the name and address of the proposed managing officer and chief executive officer, if known;

(e) the community and the street and number, if available, where the proposed association is to be located; and

(f) additional information as the Board may reasonably require. The application for authority to organize must be filed with the Board in triplicate and must be accompanied by a nonrefundable filing fee established by the Board.

(3)(a) Upon the filing of an application, the Board shall make an investigation of:

1. the character, reputation, financial standing, experience, and business qualifications of the proposed officers and directors;

2. the character, reputation, financial standing, and motives of the incorporator or incorporators in organizing the proposed association;

3. the public need for an association or additional association, as the case may be, in the primary service area where the proposed association is to be located, giving particular consideration to the ability of the primary service area to support both the proposed and all other existing associations in the community in the conduct of profitable operations and to the benefits of competition to the public.

(b) Any applicant who files an application which requires an investigation to be conducted outside the State shall reimburse the Board for all costs incurred in the normal course of investigation, which reimbursement must be in addition to the filing fee authorized in this section.

(4) The Board shall approve the application unless it finds that one or more of the conditions in (a) through (f) exist:

(a) Public convenience and advantage will not be promoted by the establishment of the proposed association. In determining whether an applicant meets this requirement, the Board shall consider all materially relevant factors, including:

1. the location and services proposed to be offered by the applicant and currently offered by existing associations in the primary service area to be served by the applicant; and

2. the primary service area's general economic and demographic characteristics.

(b) Local conditions do not indicate reasonable promise of the successful operation of the proposed association and of those associations already established in the primary service area community. In determining whether an applicant meets this requirement, the Board shall consider all materially relevant factors, including:

1. Current economic conditions and the growth potential of the primary service area in which the proposed association intends to locate; and

2. The growth rate, size, financial strength, and operating characteristics of other associations in the primary service area of the proposed association.

(c) The proposed officers and directors do not have sufficient experience, ability, standing, and responsibility to indicate reasonable promise of the successful operation of the association.

(d) The applicant's proposed capital structure is inadequate. In no event may the minimum capital required be less than three million dollars or that larger amount as may be specified in a regulation issued by the Board.

(e) The name of the proposed association does not comply with Section 34-28-110.

(f) No provision has been made for suitable quarters at the location specified in the application.

(5) The order approving an application may impose reasonable conditions which must be met before a certificate of authorization to transact business will be issued, which conditions may include employment of suitable personnel, alterations to the proposed capital structure, the obtaining of suitable quarters at the location proposed, or those other matters as the Board may deem necessary. If the Board approves the application for authority to organize, the applicant shall file its articles of incorporation with the Secretary of State and apply for a commitment for appropriate insurance of accounts. Upon approval by the Board of the application for authority to organize, the Board shall forward a copy of its final order to the Federal Savings and Loan Insurance Corporation. The corporate existence of an association begins on the date that the approved articles of incorporation are filed with the Secretary of State, unless otherwise provided in the articles of incorporation, but the association shall not commence business before it is in possession of a certificate of authorization to transact business as provided in Section 34-28-150. Prior to that time, an association may perform only those acts as are necessary to perfect its organization, raise capital, obtain and equip a place of business, and otherwise prepare for a general savings association business.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-110. Name of an association.

(1) The name of every association shall include either the words "building and loan association", "savings and loan association", or "savings bank". These words must be preceded by an appropriate descriptive word or words approved by the Board. An ordinal number may not be used as a single descriptive word in the association's name immediately preceding the words "savings association", "savings and loan association", or "savings bank" unless the words are followed by the words "of __________," the blank being filled by the name of the community, town, city, county, or state in which the association has its home office. The use of the words "National", "United States", "insured", or "guaranteed", separately or in any combination thereof with other words or syllables, is prohibited as part of the corporate name of an association. No certificate of incorporation of a proposed association having the same name as a corporation authorized to do business under the laws of this State or a name so nearly resembling it as to be likely to deceive or cause confusion in the mind of the public with any other financial depository institution in this State may be approved by the Board, except for an association formed by the reincorporation, reorganization, conversion, or consolidation of the other financial depository institution with the proposed association or upon the sale of all or substantially all the property and franchise of the other financial institution to the proposed association. Nothing herein may be construed to require or cause any association doing business to change its name from the way it exists on April 1, 1985. In addition to meeting the requirements of this subsection, the name of a stock-owned association must also comply with Section 34-28-130(1)(a).

(2) No person, unless he or it is lawfully authorized to do business in this State under the provisions of this chapter and actually is engaged in carrying on a savings association business, shall do business under any name or title which contains the terms "savings association", "savings and loan association", "savings bank", "building and loan association", "building association", or any combination employing either or both of the words "building" or "loan" with one or more of the words "saving" or "savings", or words of similar import, with one or more of the words "association", "institution", "society", "company", "fund", or "corporation", or words of similar import, or use any name or sign or circulate or use any letterhead, billhead, circular, or paper whatever, or advertise or represent in any manner which indicates or reasonably implies that his business is the character or kind of business carried on or transacted by an association or which is likely to lead any person to believe that his business is that of an association; however, the words "saving", "savings", "company", or "corporation", or the plural of any thereof, may be used by, and in the corporate or other name or title of, any company which is or becomes a savings and loan holding company pursuant to the provisions of this chapter or regulations of the Federal Home Loan Bank Board. Upon application by the Board or any association, a court of competent jurisdiction may issue an injunction to restrain any person from violating or continuing to violate any of the foregoing provisions of this subsection. Any person who violates any provision of this subsection is guilty of a misdemeanor and upon conviction must be punished by a fine of not more than five thousand dollars, and each day of violation shall constitute a separate offense. The prohibitions of this subsection shall not apply to any corporation or association formed for the purpose of promoting the interests of associations, their officers, or other representatives.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-120. Capital stock of state stock associations; power and limitations on sale and issuance of stock; characteristics of capital stock; loans secured by capital stock prohibited; restrictions on ownership of stock.

(1) A stock owned association may issue the shares of stock authorized by its articles of incorporation and none other. Capital stock shall have the par value stated in the articles of incorporation and, with the prior approval of the Board, may consist of common stock and preferred stock which may be divided into classes and classes may be divided into series. Each kind, class, and series may have those distinguishing characteristics, including designations, preferences, or restrictions as regards dividends, redemption, voting powers, or restrictions or qualifications of voting powers, as are imposed in the articles of incorporation. The provisions of the articles of incorporation shall control in any case in which any vote or consent of stockholders is now or hereafter required by statute unless the statute shall expressly provide to the contrary.

(2) The consideration for the issuance of shares must be paid in full before their issuance and must not be less than the par value. The consideration for the shares must be paid in cash. Upon payment, the shares are considered to be fully paid and nonassessable.

(3) The total of the par values of all outstanding shares of common and preferred capital stock is the permanent capital of the association and any amount received as consideration for outstanding shares in excess of the par values must be credited to capital surplus. No association shall reduce its permanent capital or distribute any of its capital surplus to shareholders without first obtaining the consent of the Board. Except in supervisory cases, this consent must be withheld if the reduction will cause the permanent capital to be less than the minimum required by the Board at the time of the distribution to capitalize a new stock association.

(4) Unless otherwise provided by the articles of incorporation, no shareholder in a state stock association shall have the preemptive right to acquire unissued shares, or securities convertible or carrying a right to subscribe to or acquire shares, of the association. In the case of any capital stock association in existence prior to the effective date of this chapter, stockholders of this association shall continue to have the preemptive rights in this association which they had immediately prior to this date, unless and until the articles of incorporation are amended to alter or terminate stockholders' preemptive rights.

(5) An association shall not make a loan secured by the pledge of its capital stock.

(6) No subscriber to the stock of a proposed stock-owned association shall own or control as principal more than ten percent of any class of voting shares of the association without prior approval of the Board. No mutual association shall own or control as principal, directly or indirectly, any stock of any association, bank, bank holding company, as defined in 12 U.S.C. Section 1841(a)(1) as amended, or savings and loan holding company, as defined in the Federal Savings and Loan Holding Company Act, 12 U.S.C. Section 1730a(a)(1) (D) as amended, or any other depository financial institution. No association, bank, bank holding company, savings and loan holding company, or other depository financial institution shall own or control as principal, directly or indirectly, ten percent or more of any class of the outstanding voting shares of any stock-owned association without prior approval of the Board, and no stock-owned association shall own or control as principal, directly or indirectly, ten percent or more of any class of the outstanding voting shares of any association, bank, bank holding company, savings and loan holding company, or other depository institution without prior approval of the Board; provided, that no stock-owned association or holding company owning any of the stock of the association, which desires to own stock in any bank doing business in this State or any bank holding company owning any of the stock of the bank, shall own as principal more stock in that bank or bank holding company than that bank or bank holding company is permitted to own in a stock-owned association or holding company owning any of the stock of the association. The prohibitions of this section do not apply to a savings and loan holding company's owning all of the outstanding stock of a stock-owned association. Any stock of a stock-owned association which is used as loan collateral and which is acquired by a financial institution by loan default or is acquired as a result of a bankruptcy does not constitute a violation of this restriction if the acquiring institution divests itself of this stock within five years of acquisition or that longer period as may be approved by the Board. The restriction in Section 34-28-540(3) against an association's owning five percent or more of any class of voting stock in any corporation, other than a service corporation or a subsidiary in which it owns all of the voting shares, is not applicable to the stock ownership permitted by this subsection.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-130. Articles of incorporation content; approval by Board; amendment.

(1) The Articles of Incorporation of an association shall contain:

(a) The name of the proposed association, which shall comply with Section 34-28-110, and in the case of a stock-owned association must contain the word "corporation", "incorporated", "limited", or "company" or an abbreviation thereof sufficient to distinguish a stock-owned association from a mutual association;

(b) The address of the principal office of the association in South Carolina, including the county and municipality where it is located, together with a registered agent for receiving service of process and the address of the agent if it differs from that of the principal office of the association;

(c) The period of duration of the corporation which is deemed perpetual unless otherwise stated;

(d) The general nature of the business to be transacted or a statement that the association may engage in any activity or business permitted to associations under this chapter and other provisions of Title 34. This statement shall authorize all those activities and business by the association;

(e) With respect to a stock-owned association, the amount of capital stock authorized, showing the maximum number of shares of par value common stock and of preferred stock, and of every kind, class, or series of each, together with the distinguishing characteristics and the par value of all shares;

(f) The amount of capital with which the association will begin business;

(g) The number of directors, which may not be fewer than five, and the names and street addresses of the members of the first board of directors who, unless otherwise provided by the Articles of Incorporation, the bylaws, or this chapter, shall hold office for the term set forth in Section 34-28-420(4) or until their successors are elected or appointed and have qualified;

(h) The names, and addresses of all the incorporators, not less than ten in number;

(i) Any other provisions authorized or permitted to be in the Articles of Incorporation of a corporation by Chapters 1 to 25 of Title 33 which the incorporators elect to include therein.

(2) The Articles of Incorporation must be in writing, signed by all the incorporators, and submitted to the Board for its approval. Upon approval, the Board shall place the following legend upon the Articles of Incorporation "Approved by the Board of Financial Institutions this ___ day of ___, ___ (herein the name and signature of the Chairman of the Board)". Thereafter, the Articles of Incorporation must be filed with the Secretary of State.

(3) An association shall not amend its Articles of Incorporation without the prior written approval of the Board.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-140. Bylaws.

Unless the Articles of Incorporation provide otherwise, the Board of Directors of an association shall have authority to adopt or amend bylaws that do not conflict with bylaws that may have been adopted by the members or stockholders. The bylaws are for the government of the association, subordinate only to the Articles of Incorporation and the laws of the United States and of this State. A current copy of the bylaws must be filed with the Board.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-150. Opening for business.

(1) An association shall open and conduct a general savings and loan business no later than twelve months after the commencement of its corporate existence (Section 34-28-100(5)). The Board may extend the opening date for an additional period on its own motion or at the request of the association, for good cause shown.

(2) At the time as subscriptions for stock in a proposed stock association have been fully paid (and in the case of a mutual association, at the time as the capital required by the Board has been paid in cash to the association in the form of pledged savings accounts meeting the standards specified by regulation issued by the Board), but no later than thirty days prior to intended opening date, the association shall file with the Board a statement containing the name and address of each subscriber and the amount of capital subscribed by each and, showing that the entire capital required by the Board has been unconditionally and fully paid in lawful money and that the funds or assets representing the required capital are held by the association, that a commitment for the insurance of all deposit accounts has been obtained from the Federal Savings and Loan Insurance Corporation or any successor or assignee federal agency established for the purpose of insuring savings and other deposit accounts in associations and that all other conditions imposed by the Board pursuant to Section 34-28-100(5) have been satisfied.

(3) If the Board finds that the association has in good faith complied with all the requirements of law, and that the association's deposit accounts are properly insured, it shall promptly issue, in duplicate, under its official seal, a certificate of authorization to transact a general savings and loan business.

(4) Upon opening for business, an association shall have power to engage in a general savings and loan business and to exercise, subject to law and the regulations of the Board, all those incidental powers as may reasonably promote its general savings and loan business.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-160. Home, corporate and branch offices; facilities.

(1) Each office must be operated from the home or corporate office. All branch offices are subject to direction from the home or corporate office. The home office of an association must be the principal office specified in the Articles of Incorporation. Nothing in this chapter may be construed to prohibit any association from establishing a corporate office or offices upon prior written notification to the Board. A corporate office must be primarily established for the purpose of managing the administrative functions of the association and any service corporations and shall not accept deposits or issue payment for withdrawals of certificates or accounts. A corporate office may be established in connection with a branch office in which case an application pursuant to subsection (2) must be submitted.

(2)(a) A "branch office" is a legally established place of business of an association, other than the home or a corporate office or a remote service unit (Section 34-28-30), where deposits may be accepted.

(b) No association shall establish or maintain a branch office without the prior written approval of the Board. Each application for approval of the establishment and maintenance of a branch office must be in that form as the Board may prescribe and shall state:

1. The proposed location;

2. The functions to be performed;

3. The estimated volume of business;

4. The estimated annual expense;

5. The mode of payment; and

6. Other information as the Board may require.

(c) Upon receipt by the Board of an application, it shall consider the following criteria:

1. The sufficiency of the association's capital to support the association's deposit base and the additional fixed assets proposed for the branch and its operations, without undue exposure to its depositors, members, or stockholders;

2. The sufficiency of revenue prospects to support the anticipated expenses of the branch without jeopardizing the financial position of the association;

3. The sufficiency and quality of management of the association;

4. Whether the name of the proposed branch reasonably identifies the branch and is not likely to unduly confuse the public;

5. The substantial compliance by the association with all state law and federal law affecting its operations.

(d) The Board shall approve the application unless it finds that one or more of the conditions specified in 1 through 5 exist:

1. Public convenience and advantage will not be promoted by the establishment of the proposed branch. In determining whether an applicant meets the requirements of this paragraph, the Board shall consider all materially relevant factors, including:

a. The location and services proposed to be offered by the applicant and currently offered by existing associations in the primary service area to be served by the applicant;

b. The primary service area's general economic and demographic characteristics.

2. Local conditions do not indicate reasonable promise of the successful operation of the proposed branch and of those associations already established in the primary service area in determining whether an applicant meets the requirements of this paragraph, the Board shall consider all materially relevant factors, including:

a. Current economic conditions and the growth potential of the community in which the proposed applicant intends to locate the proposed branch;

b. The growth rate, size, financial strength, and operating characteristics of associations in the primary service area of the proposed branch.

3. The officers and directors of the applicant do not have sufficient experience, ability, standing, and responsibility to indicate reasonable promise of the successful operation of the branch;

4. The name of the proposed branch does not comply with Section 34-28-110.

5. Provision has not been made for suitable quarters at the location specified in the application.

(e) When the Board has approved a branch application, it shall promptly issue a certificate authorizing the operation of the branch and specifying the date on which it may be opened and the place where it will be located.

(f) A nonrefundable filing fee established by the Board shall accompany each application for a branch.

(3) With prior written notification to the Board, and in order to relieve some of the burdens on the public caused by congestion of public streets, roadways, and parking facilities, promote safety of pedestrians on public ways, or otherwise serve the needs or convenience of the public, an association may operate facilities providing services to customers. It is not necessary that any facility be a part of, or physically connected to, the main structure of the home office or branch if the facility is located on the property on which the main structure of the home office or branch is situated or on property contiguous thereto. Property which is separated from the property on which the main structure of the home office or branch is situated only by a street and one or more walkways and alleyways is, for the purpose of this subsection, considered contiguous. The operation of any facility which is not located on the property on which the main structure of the home office or branch is situated or on property contiguous thereto shall not constitute a facility within the meaning of this subsection.

(4) A home office or branch office may be relocated with the prior written approval of the Board. The Board shall consider the criteria set forth in this section for the establishment of a branch office in the determination of approval for the relocation. A nonrefundable filing fee in the amount specified by the Board shall accompany the application to relocate a home office or branch office.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-200. Conversion of state chartered associations into federal associations without change of business form.

(1) At an annual meeting or at any special meeting of the members or stockholders called to consider the action, any state-chartered association may convert itself into a federal savings association, federal savings and loan association, or federal savings bank, hereinafter called "federal association", in accordance with the laws of the United States, as now or hereafter amended, upon a vote of a majority or more of the total number of votes of the members or stockholders eligible to cast votes at the meeting. A copy of the minutes of the proceedings of the meeting of the members or stockholders, verified by the affidavit of the secretary or an assistant secretary, must be filed with the Board within ten days after the date of the meeting. A sworn copy of the proceedings of the meeting, when so filed, is presumptive evidence of the holding and action of the meeting. Within three months after the date of the meeting, the association shall commence that action in the manner prescribed and authorized by the laws of the United States as shall make it a federal association. There must be filed with the Board a copy of the charter issued to the federal association by the Federal Home Loan Bank Board or a certificate showing the organization of the association as a federal association, certified by the secretary or assistant secretary of the Federal Home Loan Bank Board. A similar copy of the charter, or of the certificate, must be filed by the association with the Secretary of State. No failure to file any of these instruments with either the Board or the Secretary of State shall affect the validity of the conversion. Upon the grant to any association of a charter by the Federal Home Loan Bank Board, the association receiving the charter shall cease to be an association incorporated under this chapter and is no longer subject to the supervision and control of the Board. Upon the conversion of any association into a federal association, the corporate existence of the association shall not terminate, but the federal association is considered to be a continuation of the entity of the association so converted, and all property of the converted association, including its right, title, and interest in all and to all property of whatever kind, whether real, personal, or mixed, and things in action, and every right, privilege, interest, and asset of any conceivable value or benefit then existing, pertaining to it, or which would inure to it, shall immediately by operation of law and without any conveyance or transfer and without any further act or deed remain and be vested in and continue to be the property of the federal association into which the state association has converted itself, and the federal association shall have, hold, and enjoy the same in its own right as fully and to the same extent as if the same were possessed, held, and enjoyed by the converting association. The federal association as of the time of the taking effect of the conversion shall continue to have and succeed to all the rights, obligations, and relations of the converting association. All pending actions and other judicial proceedings to which the converting state association is a party are not considered to have abated or to have discontinued by reason of the conversion, but may be prosecuted to final judgment, order, or decree in the same manner as if the conversion into the federal association had not been made, and the federal association resulting from the conversion may continue those actions in its corporate name as a federal association; and any judgment, order, or decree may be rendered for or against it which might have been rendered for or against the converting state association involved in the judicial proceedings.

(2) Any association or corporation which has converted itself into a federal association under the provisions of the laws of the United States and has received a charter from the Federal Home Loan Bank Board is thereafter recognized as a federal association, and its federal charter must be given full recognition by the courts of this State to the same extent as if the conversion had taken place under the provisions of this section; provided, there must have been compliance with the foregoing requirements with respect to the filing with the Board of a copy of the federal charter or a certificate showing the organization of the association as a federal association. All these conversions are hereby ratified and confirmed, and all the obligations of an association which has so converted shall continue as valid and subsisting obligations of the federal association, and the title to all of the property of the association is considered to have continued and vested, as of the date of issuance of the federal charter, in the federal association as fully and completely as if the conversion had taken place pursuant to this section since the effective date of this chapter.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-210. Conversion of federal association into state chartered association without change of business form.

Any federal association may apply to the Board for permission to convert itself without any change in business form into an association operated under the provisions of this chapter, in accordance with the following procedures:

(a) The board of directors shall approve a plan of conversion by resolution adopted by a majority vote of all the directors present at the meeting at which the plan is considered. The plan shall include, among other terms:

1. Financial statements of the association as of the last day of the month preceding adoption of the plan;

2. Financial data as may be required by the Board to determine compliance with federal law or regulations regarding insurance, reserve requirements, liquidity, and those other federal regulatory requirements as may exist respecting financial condition; and

3. Other information as the Board may by regulation require.

(b) The plan of conversion must be executed by a majority of the board of directors and submitted to the Board for approval prior to any vote on conversion by the members or stockholders.

(c) The Board may approve or disapprove the plan in its discretion, but it shall not approve the plan unless it finds that the association complies sufficiently with the requirements of this chapter to entitle it to become an association operating under this chapter and the regulations of the Board. The Board may deny any application from any federal association that is subject to any cease and desist order or other supervisory restriction or order imposed by the federal supervisory authority or insurer.

(d) If the Board approves the plan of conversion, the question of the conversion may be submitted to members or stockholders at an annual meeting or at any special meeting of the members or stockholders called to consider the action. Any federal association may then convert itself into an association under this chapter upon a vote of a majority or more of the total number of votes of the members or stockholders of the federal association eligible to be cast at the meeting. Copies of the minutes of the proceedings of the meeting of members or stockholders, verified by the affidavit of the secretary or an assistant secretary, must be filed in the office of the Board and mailed to the Federal Home Loan Bank Board, Washington, D.C., within ten days after the meeting. Verified copies of the proceedings of the meeting when so filed are presumptive evidence of the holding and action of the meeting. At the meeting at which conversion is voted upon, the members or stockholders shall also vote upon the directors who will be the directors of the state-chartered association after conversion takes effect. These directors shall then execute the Articles of Incorporation and two copies of the bylaws. The association shall insert in the Articles of Incorporation the following: "This association is incorporated by conversion from a federal association." All of the directors who are chosen for the association shall sign and acknowledge the Articles of Incorporation as incorporators. The provisions of this chapter shall, so far as applicable, apply to any conversion governed by this section. All the applicable provisions regarding property and other rights contained in Section 34-28-200 shall apply to the conversion of a federal association into an association incorporated under this chapter, so that the state-chartered association is a continuation of the corporate entity of the converting federal association and continues to have all of its property and rights. All rights, powers, and privileges respecting the holding of proxies of a converting association shall continue in full force and effect after the conversion.

(e) The application for conversion of a federal association into an association operating under the provisions of this chapter must be accompanied by a nonrefundable filing fee established by the Board.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-220. Conversion of a state or federal mutual association to a state capital stock association.

(1) Any state or federal mutual association may apply to the Board for permission to convert itself into a stock association operated under the provisions of this chapter in accordance with the following procedures and regulations promulgated by the Board:

(a) The Board of Directors shall approve a plan of conversion by resolution adopted by a majority vote of all the directors present at the meeting at which the plan is considered. The plan shall include, among other terms:

1. Financial statements of the association as of the last day of the month preceding adoption of the plan;

2. Financial data as may be required to determine compliance with applicable regulatory requirements respecting financial condition;

3. A provision that each savings account holder of the mutual association will receive a withdrawable account in the stock association equal in amount to and having the same terms as his withdrawable account in the mutual association;

4. A provision for the establishment and maintenance of a liquidation account for the benefit of savings account holders of the mutual association in the event of the liquidation of the association after its conversion which account shall meet all the requirements established by regulation promulgated by the Board;

5. A provision that each member of record will be entitled to receive rights to purchase voting common stock and the terms and conditions of these rights;

6. Pro forma financial statements of the association as a capital stock association, which shall include data required to determine compliance with applicable regulatory requirements respecting financial condition; and

7. Other information as the Board may by regulation require.

(b) The plan of conversion must be executed by a majority of the board of directors and submitted to the Board for approval prior to any vote on conversion by the members.

(c) The Board may approve or disapprove the plan in its discretion, but it shall not approve the plan unless it finds that the association will comply sufficiently with the requirements of this chapter after conversion to entitle it to become an association operating under this chapter and the regulations of the Board. The Board may deny any application from any federal association that is subject to any cease and desist order or other supervisory restriction or order imposed by a federal supervisory authority or insurer.

(d) If the Board approves the plan of conversion, the question of the conversion may be submitted to the members at a meeting of voting members called to consider the action. A vote of a majority or more of the total number of votes eligible to be cast at the meeting, unless federal law permits a lesser percentage of votes for a federal mutual association to convert, in which case that percentage shall control for conversions of both state and federal mutual associations, is required for approval. Notice of the meeting, giving the time, place, and purpose, together with a proxy statement and proxy form meeting the requirements in Section 33-11-140 and any applicable federal regulations approved by the Board covering all matters to be brought before the meeting, must be mailed at least thirty days prior to the Board and to each voting member at his last address as shown on the books of the association.

(e) Copies of the minutes of the meeting of members, verified by the affidavit of the secretary or assistant secretary of the association, must be filed with the Board, and with the Federal Home Loan Bank Board if applicable, within ten days after the meeting. When so filed, the verified copies of the minutes are presumptive evidence of the holding of the meeting and of the action taken.

(f) The directors of the association shall execute and file with the Board proposed Articles of Incorporation as provided for in Section 34-28-130, together with the application for conversion, and a statement showing that requisite capital required in the conversion plan approved by the Board has been paid to the association in cash, that all other conditions imposed by the Board or specified in the plan of conversion have been satisfied, and that a firm commitment for, or evidence of, insurance of deposits and other accounts of a withdrawable type from the Federal Savings and Loan Insurance Corporation has been obtained. The Articles of Incorporation of the converted association shall contain a statement that the association resulted from the conversion of a state or federal mutual association to a capital stock association. Approval by the Board must be affixed to the Articles of Incorporation. The original copy of the Articles of Incorporation must be filed with the Secretary of State and a certified copy of the Articles of Incorporation must be filed with the Board, provided that failure to file a certified copy of the Articles of Incorporation with the Board shall not affect the validity of the conversion. The association shall cease to be a mutual association at the time and on the date specified in the approved Articles of Incorporation or the date the Articles of Incorporation are filed in the office of the Secretary of State, whichever is later.

(2) Upon conversion of a mutual association to a state-chartered stock association, the legal existence of the association shall not terminate, but the capital stock association is a continuation of the entity of the mutual association, and all property of the mutual association, including its right, title, and interests in and to all property of whatever kind, whether real, personal, or mixed, things in action, and every right, privilege, interest, and asset of every conceivable value or benefit then existing or pertaining to it, or which would inure to it, immediately, by act of law and without any conveyance or transfer and without any further act or deed, shall vest and remain in the stock association into which the mutual association has converted itself. The capital stock association shall have, hold, and enjoy the same in its own right as fully and to the same extent as if the same were possessed, held, and enjoyed by the mutual association. The capital stock association, upon the effective date of the conversion, shall continue to have and succeed to all the rights, obligations, and relations of the mutual association. All pending actions and other judicial proceedings to which the mutual association is a party are not abated or discontinued by reason of the conversion but may be prosecuted to final judgment, order, or decree in the same manner as if the conversion had not been made; and the stock association resulting from the conversion may continue the actions in its corporate name as a mutual association. Any judgment, order, or decree may be rendered for or against the stock association which might have been rendered for or against the mutual association involved in the proceedings.

(3) The application for conversion from a state or federal mutual to a state stock association must be accompanied by a nonrefundable filing fee established by the Board.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-230. Power to reorganize, merge, or consolidate or sell assets out of the ordinary course of business.

(1) Pursuant to a plan adopted by the board of directors and approved by the Board as equitable and as adequately protecting the interests of the association, its members or stockholders, its deposit account holders, and the public, an association shall, subject to Article 4 of this chapter, have power to reorganize, to merge, or consolidate into another association or company, or to sell all or substantially all of its assets out of the ordinary course of business to another association or company, provided the plan of the reorganization, merger, or consolidation or sale of assets meets the procedural requirements of the South Carolina Business Corporation Act, Chapters 1 to 25 of Title 33, for these transactions.

(2) The Board may provide by regulation for the procedures to be followed by any association submitting a plan of reorganization, merger, or consolidation pursuant to this section.

(3) The Board may not approve any proposed transactions set forth in this section:

(a) Which would result in a monopoly, or which would be in furtherance of any combination or conspiracy to monopolize or to attempt to monopolize the savings and loan business in this State; or

(b) The effect of which in this State may be substantially to lessen competition, or to tend to create a monopoly, or which in any other manner would be in restraint of trade, unless it finds that the anticompetitive effects of the proposed transaction are clearly outweighed in the public interest by the probable effect of the proposed reorganization, merger, or consolidation or sale of assets in meeting the convenience and needs of the primary service area to be served.

(4) Each application for reorganization, merger, consolidation, or sale of assets out of the ordinary course of business must be accompanied by a nonrefundable filing fee as determined by the Board.

(5) In the event of any conflict between this section and Article 4 of this chapter, the provisions of Article 4 shall control.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-240. Voluntary supervisory stock conversions.

(1) A voluntary supervisory stock conversion is a conversion involving the sale of a mutual association's newly issued stock to a third party or parties in a transaction in which the association's members have no rights of approval or participation, and no rights to the continuance of any legal or beneficial ownership interest in the converted association pursuant to a conversion plan approved by the Board and a majority of the board of directors of the converting association.

(2) The Board shall have the discretion to approve a voluntary supervisory stock conversion, subject to regulations it may promulgate, when:

(a) It has the power to appoint a receiver for the purpose of liquidation of the converting association pursuant to Section 34-28-730;

(b) Upon liquidation the mutual account holders of the converting association would not realize any equity value;

(c) The converting association is in receivership, or has been authorized to receive assistance under Section 406 of the National Housing Act, l2 U.S.C. Section 1729, or the Board has determined that a severe financial condition exists which threatens the financial condition of the converting association and that approval of the voluntary supervisory conversion is likely to improve the converting association's financial condition; and

(d) The Board finds that following the conversion, the converting association will be a viable entity.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-250. Supervisory case; emergency conversion, reorganization and merger.

(1) The Board may determine that an association is a supervisory case if it finds that:

(a) The association is in an impaired condition (Section 34-28-30(10)); or

(b) The association is in imminent danger of being in an impaired condition. Any of these findings by the Board must be based upon reports furnished to it by a savings and loan association examiner or upon other evidence from which it is reasonable to conclude that the association is a supervisory case.

(2) Notwithstanding any other provisions of this chapter, if the Board finds that immediate action is necessary in order to prevent the probable failure of an association which is a supervisory case, the Board shall have the power, with the concurrence of the appropriate federal regulatory agency in the case of any association the deposits of which are insured by the Federal Savings and Loan Insurance Corporation, to issue an emergency order authorizing:

(a) the conversion of the association into a federal association without change of business form;

(b) the reorganization, merger, or consolidation of the association;

(c) the conversion of the association into a capital stock association; or

(d) any state or federal association to acquire the assets of and assume the liabilities of the failing association.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-260. Acquisition of majority control over existing stock-owned association.

Subject to the provisions of Article 4 of this chapter:

(1)(a) In any case in which a person or group of persons propose to purchase or acquire voting common stock of any stock-owned association, which purchase or acquisition would cause the person or group of persons to have control of that association, the person or group of persons shall first make application to the Board for a certificate of approval of the purchase or acquisition.

(b) An application for control must be in that form and contain that information as the Board may by regulation require.

(c) The application for control must be accompanied by a nonrefundable filing fee as determined by the Board.

(2) The Board shall issue a certificate of approval only after it has made an investigation and determined that:

(a) The proposed new owner or owners of voting common stock are qualified by character, experience, and financial responsibility to control the association in a legal and proper manner.

(b) The interests of the public generally will not be jeopardized by the proposed purchase or acquisition of voting common stock.

(c) If the Board does not disapprove a proposed change of control application within sixty days of the time it is filed with the Board, the proposed transaction is considered approved and may take place, provided that all other required regulatory approvals have been obtained, that the transaction is consummated within one year of the time the application is filed, and that there is no material change in the terms and conditions of the transaction disclosed in the application prior to the consummation. The sixty-day period specified in the preceding sentence may be extended by the Board for up to thirty days for any reasons if written notice of the extension is given to the applicant prior to the expiration of the sixty-day period.

(d) The applicant is entitled to notice and a hearing contesting the denial by the Board of any change of control application filed pursuant to this section.

(3) This section shall not apply to the acquisition of:

(a) Directors' voting proxies acquired in the normal course of business as a result of proxy solicitation in conjunction with a stockholders' meeting;

(b) Stock in a fiduciary capacity unless the acquiring person has sole discretionary authority to exercise voting rights;

(c) Stock acquired in securing or collecting a debt contracted in good faith until two years after the date of acquisition; or

(d) Stock acquired by an underwriter in good faith and without any intent to evade the purpose of this section if the shares are held only for a reasonable period of time as will permit the sale.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-270. Dissolution.

(1) Any association may, at any special meeting of the members or stockholders called to consider the action, terminate its existence in accordance with the provisions of this section upon a vote of more than a majority of the total number of votes of members or shareholders eligible to be cast at the meeting.

(2) Upon the vote, three copies of a statement of interest to dissolve, which shall state the vote cast in favor of dissolution, must be filed with the Board, which shall examine the association, and, if it finds that the association is not in an impaired condition, it shall so note, together with its approval of the dissolution, upon all the copies of the certificate of dissolution. The Board shall place a copy in its permanent files, file a copy with the Secretary of State, and return the remaining copy to the parties who filed it.

(3) Upon this approval, the association is dissolved and shall cease to carry on business but nevertheless shall continue as a corporate entity for the sole purpose of paying, satisfying, and discharging existing liabilities and obligations, collecting and distributing assets, and doing all other acts required to adjust, wind up, and dissolve its business and affairs.

(4) The board of directors in office at the time of the vote of dissolution shall act as trustees for the liquidation. The board of directors shall proceed as quickly as may be practicable to wind up the affairs of the association and, to the extent necessary or expedient to that end, shall exercise all the powers of the dissolved association and, without prejudice to the general nature of this authority, may fill vacancies, elect officers, carry out contracts, make new contracts, borrow money, mortgage or pledge property, sell its assets at public or private sale, compromise claims in favor of or against the association, apply assets to the discharge of liabilities, distribute assets either in cash or in kind among savings account members of a mutual association or stockholders of a capital stock association according to their respective prorata interests after paying or adequately providing for the payment of other liabilities, and perform all acts necessary or expedient to the winding up of the association. All deeds or other instruments must be in the name of the association and executed by the president or a vice president and the secretary or an assistant secretary. The board of directors shall also have power to exchange or otherwise dispose of or put in trust all, substantially all, or any part of the assets, upon those terms and conditions and for that consideration as the board of directors may consider reasonable or expedient, and may distribute the consideration or the proceeds, trust receipts, or certificates of beneficial interest among the savings account members of a mutual association or stockholders of a stock association in proportion to their prorata interests. In the absence of fraud, any determination of value made by the board of directors for any of these purposes is conclusive.

(5) The association, during the liquidation of the assets of the association by its board of directors, shall continue to be subject to the supervision of the Board, and the board of directors shall report the progress of the liquidation to the Board as the Board may require. Upon completion of the liquidation, the board of directors shall file with the Board a final report and accounting of the liquidation. The approval of the report by the Board shall operate as a complete and final discharge of the board of directors and each member or stockholder thereof in connection with the liquidation of the association. No dissolution or any action of the board of directors in connection with it shall impair any contract right between the association and any borrower to other person or persons or the vested rights of any member or savings account holder of the association.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-300. Definitions.

(1) "Acquire", as applied to an association or a savings and loan holding company, means any of the following actions or transactions:

(a) The merger or consolidation of an association with another association or with a savings and loan holding company.

(b) The acquisition of the direct or indirect ownership or control of voting shares of another association or savings and loan holding company if, after the acquisition, the acquiring association or savings and loan holding company will directly or indirectly own or control more than ten percent of any class of voting shares of the acquired association or savings and loan holding company.

(c) The direct or indirect acquisition of all or substantially all of the assets of another association or savings and loan holding company.

(d) The taking of any other action that would result in the direct or indirect control of another association or savings and loan holding company.

(2) "Association" means a mutual or capital stock savings and loan association, savings association, building and loan association, or savings bank chartered under the laws of any one of the states or by the Federal Home Loan Bank Board, pursuant to the "Homeowner's Loan Act of 1933", 12 U.S.C. Section 1464, as amended, and whose deposits are eligible to be insured by the Federal Savings and Loan Insurance Corporation.

(3) "Board" means the State Board of Financial Institutions.

(4) "Branch office" means any office at which an association accepts deposits. The term branch office does not include:

(a) Unmanned automatic teller machines, point-of-sale terminals, remote service units, or similar unmanned electronic banking facilities at which deposits may be accepted;

(b) Offices located outside the United States;

(c) Loan production offices, representative offices, service corporation offices, or other offices at which deposits are not accepted.

(5) "Company" means that which is set forth in the Federal Savings and Loan Holding Company Act, 12 U.S.C. Section 1730a(a)(1)(C), as amended.

(6) "Control" means that which is set forth in the Federal Savings and Loan Holding Company Act, 12 U.S.C. Section 1730a(a)(2), as amended.

(7) "Deposits" means with respect to an association withdrawable or repurchaseable shares, investment certificates, all demand, time or savings deposits in an association held by individuals, partnerships, corporations, the United States Government, states, and political subdivisions in the United States, and other entities, exclusive of deposits (a) by foreign governments and foreign official institutions, and (b) by other associations. Determinations of deposits must be made by reference to regulatory reports of condition or similar reports filed by the association with applicable state or federal regulatory authorities.

(8) "Federal association" means an association chartered by the Federal Home Loan Bank Board pursuant to the "Homeowner's Loan Act of 1933", 12 U.S.C. Section 1464, as amended.

(9) "Principal place of business" of an association means the state in which the aggregate deposits of the association are the largest. For the purposes of this section, the principal place of business of a savings and loan holding company is the state where the aggregate deposits of the association subsidiaries of the holding company are the largest.

(10) "Savings and loan holding company" means that which is set forth in the Federal Savings and Loan Holding Company Act, 12 U.S.C. Section 1730a(a)(1)(D), as amended.

(11) "Service corporation" means any corporation, the majority of the capital stock of which is owned by one or more associations and which engages, directly or indirectly, in any activities similar to activities which may be engaged in by a service corporation in which an association may invest under the laws of one of the states or under the laws of the United States.

(12) "South Carolina association" means an association organized under the laws of the State of South Carolina or under the laws of the United States and that:

(a) Has its principal place of business in the State of South Carolina;

(b) Which if controlled by an organization, the organization is either a South Carolina association, Southern Region association, South Carolina Savings and Loan Holding Company, or a Southern Region Savings and Loan Holding Company;

(c) More than eighty percent of its total deposits other than deposits located in branch offices pursuant to Section 34-28-450(1) are in its branch offices located in one or more of the Southern Region states.

(13) "South Carolina Savings and Loan Holding Company" means a savings and loan holding company that:

(a) Has its principal place of business in the State of South Carolina;

(b) Has total deposits of its Southern Region association subsidiaries and South Carolina association subsidiaries that exceed eighty percent of the total deposits of all association subsidiaries of the savings and loan holding company other than those association subsidiaries held under Section 34-28-450(1).

(14) "Southern Region association" means an association other than a South Carolina association organized under the laws of one of the Southern Region states or under the laws of the United States and that:

(a) Has its principal place of business only in a Southern Region state other than South Carolina;

(b) Which if controlled by an organization, the organization is either a Southern Region association or a Southern Region savings and loan holding company; and

(c) More than eighty percent of its total deposits other than deposits located in branch offices pursuant to Section 34-28-450(1) are in its branch offices located in one or more of the Southern Region states.

(15) "Southern Region savings and loan holding company" means a savings and loan holding company that:

(a) Has its principal place of business in a Southern Region state other than the State of South Carolina;

(b) Has total deposits of its Southern Region association subsidiaries and South Carolina association subsidiaries that exceed eighty percent of the total deposits of all association subsidiaries of the savings and loan holding company other than those association subsidiaries held under Section 34-28-350(1).

(16) "Southern Region states" means the states of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, South Carolina, Tennessee, Virginia, West Virginia, and the District of Columbia.

(17) "State" means one of the states of the United States and also the District of Columbia.

(18) "State association" means an association organized under the laws of one of the states.

(19) "Subsidiary" means that which is set forth in the Federal Savings and Loan Holding Company Act, 12 U.S.C. Section 1730a(a)(1)(H), as amended.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-310. Act requiring prior approval of the Board.

With the prior approval of the board in accordance with Section 34-28-340(a) and (b) and upon receipt of approval from all other applicable state and federal regulatory authorities having approval authority over the transaction:

(1) A company may become a South Carolina savings and loan holding company;

(2) A South Carolina savings and loan holding company may acquire a South Carolina association or another South Carolina savings and loan holding company;

(3) A South Carolina savings and loan holding company may acquire a Southern Region association or a Southern Region savings and loan holding company;

(4) A South Carolina savings and loan holding company may acquire an association and savings and loan holding company having association offices which are located outside of the Southern Region as is authorized under Section 34-28-350(1);

(5) A Southern Region savings and loan holding company may acquire a Southern Region savings and loan holding company having a South Carolina association subsidiary;

(6) A South Carolina state association may acquire a Southern Region association;

(7) A Southern Region association may acquire a South Carolina state association;

(8) A Southern Region savings and loan holding company may acquire a South Carolina association or a South Carolina savings and loan holding company.

HISTORY: 1985 Act No. 124, Section 1; 1990 Act No. 504, Section 1, eff May 30, 1990.



SECTION 34-28-320. Acts requiring prior approval of federal authorities.

With the prior approval of the Federal Home Loan Bank Board and other applicable federal authorities in accordance with their approval authority over the transaction and without the necessary approval of the Board except for the requirements under Section 34-28-340(b):

(1) A South Carolina federal association may acquire a Southern Region association; and

(2) A Southern Region association may acquire a South Carolina federal association.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-330. Savings and loan holding company acquisitions not requiring prior approval.

Without any prior approval of the Board, a Southern Region savings and loan holding company having a South Carolina association subsidiary may acquire a Southern Region savings and loan holding company that does not have a South Carolina association subsidiary, may acquire a Southern Region association that does not have any branch offices in South Carolina, or to the extent authorized by Section 34-28-350(1), may acquire an association or savings and loan holding company having association offices which are located outside the Southern Region. The Southern Region savings and loan holding company shall notify the Board at least thirty days prior to the consummation of the proposed transaction. The notification requirements of this section are satisfied by furnishing the Board with a copy of the completed application seeking approval for the proposed transaction which is filed with the federal savings and loan regulatory authority.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-340. Applications to the Board for approval.

(a) The Board may not approve any proposed transactions set forth in Section 34-28-310:

(1) Which would result in a monopoly, or which would be in furtherance of any combination or conspiracy to monopolize or to attempt to monopolize the savings and loan business in this State; or

(2) The effect of which in this State may be substantially to lessen competition, or to tend to create a monopoly, or which in any other manner would be in restraint of trade, unless it finds that the anticompetitive effects of the proposed transaction are clearly outweighed in the public interest by the probable effect of the acquisition in meeting the convenience and needs of the community to be served; and

(3) Which does not meet the requirements set forth in subsection (b) of this section, if applicable. In every case the Board shall take into consideration the financial and managerial resources and future prospects of the savings and loan holding company and the association involved, and the convenience and needs of the communities to be served. Whenever the transaction must be approved by one or more regulatory agencies of the United States Government under criteria substantially similar to the criteria in this subsection, the Board shall delay its determination until after receipt of the ruling by the applicable federal regulatory agencies and if the proposed transaction is approved, then the approval is conclusive on the Board with respect to the criteria unless the Board finds that the determination made by the federal regulatory agency is not supported by evidence that is substantial when viewed in light of the whole record considered by the federal agency. In the event the Board denies the application under this subsection, it shall issue a ruling stating the specific reasons why it disagrees with the approval determination made by the applicable federal regulatory agency.

(b) Whenever an application is filed as is required under Section 34-28-310 or if approval of the Board pursuant to this subsection (b) is required under Section 34-28-320, the Board shall approve the transaction if it is otherwise approved as required by applicable laws and if in addition:

(1) The laws of the state in which the Southern Region association or Southern Region savings and loan holding company, as applicable, filing the application has its principal place of business, permit South Carolina associations and South Carolina savings and loan holding companies, as applicable, to acquire associations and savings and loan holding companies in that state;

(2) Under the laws of the state where it has its principal place of business the Southern Region association or Southern Region savings and loan holding company filing the application could be acquired by the South Carolina association or South Carolina savings and loan holding company, as applicable;

(3) Any conditions, restrictions, and requirements (other than regulations or requirements relating to the procedural steps necessary for approval of acquisitions) that would apply to the acquisition by a South Carolina association or a South Carolina savings and loan holding company of a Southern Region association or Southern Region savings and loan holding company in the state where it has its principal place of business, which would not apply to acquisitions by Southern Region associations or Southern Region savings and loan holding companies of a South Carolina association or a South Carolina savings and loan holding company, as applicable, must be applicable to the transaction proposed by the Southern Region association or Southern Region savings and loan holding company filing the application;

(4) Each South Carolina association sought to be acquired directly or indirectly in the proposed transaction has been in existence and continuously operated as an association for a period of five years or more prior to the date the application for approval of the transaction was filed with the Board. This requirement does not prohibit a Southern Region association or Southern Region savings and loan holding company from acquiring all or substantially all of the ownership of a South Carolina association organized solely for the purpose of facilitating the acquisition of a South Carolina association that has been in existence and continuously operated as an association for the requisite five-year period.

(c) The Board shall rule on any application requiring approval under this section not later than ninety days following the date of submission of a completed application seeking approval of the proposed transaction. If the Board fails to rule on the application within the requisite ninety-day period, the proposed transaction is approved. Whenever the Board is required to delay its ruling until after a ruling on the approval of the application by one or more federal regulatory agencies pursuant to subsection (a), the Board shall rule on the application within thirty days following receipt of the federal ruling, and if the Board fails to rule on the application within this thirty-day period, the proposed transaction is approved.

(d) The applicant is entitled to notice and a hearing contesting the denial by the Board of any application.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-350. Permissible nondisqualified acquisitions.

A Southern Region association, a Southern Region savings and loan holding company, a South Carolina association, or a South Carolina savings and loan holding company may acquire or control, and does not cease to be a Southern Region association, a Southern Region savings and loan holding company, a South Carolina association, or South Carolina savings and loan holding company, respectively, by virtue of its acquisition or control of:

(1) An association having offices in a state other than a Southern Region state, if the acquisition has been consummated pursuant to the provisions of Section 123 of the Garn-St. Germain Depository Institutions Act of 1982, 12 U.S.C. Section 1730a(m); or

(2) An association or savings and loan holding company other than as expressly permissible under subsection (1) of this section or under Sections 34-28-310 and 34-28-320 if:

(a) Immediately following the consummation of the acquisition, the South Carolina association, South Carolina savings and loan holding company, Southern Region association, or Southern Region savings and loan holding company qualifies as such, and

(b) The association or savings and loan holding company making the application complies with the approval and notification requirements in Sections 34-28-310 through 34-28-330.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-360. Prohibited acquisitions.

(a) Except as specifically permitted under Section 34-28-350, no South Carolina association, South Carolina savings and loan holding company, Southern Region association, or Southern Region savings and loan holding company having a South Carolina association subsidiary may acquire an association or savings and loan holding company which is not either a South Carolina savings and loan holding company or a Southern Region savings and loan holding company or an association which is not either a South Carolina association or a Southern Region association.

(b) Except as expressly permitted by federal law, no association which is not either a South Carolina association or a Southern Region association and no savings and loan holding company which is not either a South Carolina savings and loan holding company or a Southern Region savings and loan holding company may acquire a South Carolina association, a South Carolina savings and loan holding company, or a Southern Region savings and loan holding company controlling a South Carolina association.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-370. Person acquiring a South Carolina association or South Carolina savings and loan holding company is subject to South Carolina laws.

Any Southern Region association or Southern Region savings and loan holding company that directly or indirectly acquires a South Carolina association or a South Carolina savings and loan holding company is subject to all the laws of this State relating to the acquisition, ownership, expansion, and operation of South Carolina associations and South Carolina savings and loan holding companies.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-380. Registration of association; reports; regulations.

(a) Each South Carolina association, South Carolina savings and loan holding company, Southern Region association controlling a South Carolina association, and Southern Region savings and loan holding company controlling a South Carolina association that engages in a transaction which requires approval of the Board pursuant to Section 34-28-310, shall, within thirty days after approval of the transaction, initially register and file annually with the Board on forms prescribed by the Board which shall include information with respect to the financial condition and operations, management, and relations between applicable associations and savings and loan holding companies, and related matters, as the Board may consider necessary or appropriate to carry out the purposes of these sections.

(b) The Board may require reports under oath to keep it informed as to whether the provisions of these sections and the regulations and orders issued under these provisions have been complied with, and the Board may, to the extent authorized by law, make examinations of each association or savings and loan holding company required to be registered pursuant to subsection (a) of this section and any service corporation or subsidiary of the association, the cost of which must be assessed against and paid by the association.

(c) The Board may enter into cooperative and reciprocal agreements with the association and savings and loan holding company regulatory authorities of any state or of the United States for the periodic examination of associations and savings and loan holding companies that are required to be registered under the provisions of subsection (a) of this section and may accept reports of examinations and other records from the authorities in lieu of conducting its own examinations. The Board may enter into joint actions with other regulatory bodies having concurrent jurisdiction or may enter into the actions independently to carry out its responsibilities under these sections and assure compliance with the laws of this State.

(d) Any association or savings and loan holding company required to be registered under this act that is not qualified to do business in this State shall advise the Board of the name and address of its registered agent located in South Carolina who is authorized to accept service of process on its behalf and shall also promptly advise the Board of any changes in the office and service of process agent it has filed with the Board.

(e) The Board may establish regulations to carry out the purposes of Sections 34-28-310 through 34-28-390.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-390. Penalties and remedies.

(a) Any association or savings and loan holding company which knowingly violates any provisions of Sections 34-28-310 through 34-28-390, or any regulation or order issued by the Board pursuant to these sections is guilty of a misdemeanor and must, upon conviction, be fined not more than one hundred dollars for each day during which the violation continues. Any individual who wilfully participates in a violation of these sections, or any regulation or order of the Board issued pursuant to the provisions of these sections is guilty of a misdemeanor and must, upon conviction, be fined not more than five thousand dollars. Any officer, director, agent, or employee of an association, service corporation, or savings and loan holding company who makes any false entry in any book, report, record, or statement of an association, service corporation, or savings and loan holding company with the intent to deceive, or who with like intent wilfully omits to make a true entry of any material pertaining to the business of the association, service corporation, or savings and loan holding company in any book, report, record, or statement of the association, service corporation, or savings and loan holding company made or kept by him or under his direction, is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than one year, or both.

(b) In the event any association or savings and loan holding company consummates an acquisition that is prohibited by these sections, the Board shall require the association or savings and loan holding company to divest itself within two years of its direct or indirect ownership or control of all South Carolina associations or South Carolina savings and loan holding companies. In addition, the Board has the power to enforce any other requirements or prohibitions in these sections by requiring divestitures of nonconforming associations and savings and loan holding companies or through the exercise of other remedies as are provided in this title or otherwise by law, including but not limited to injunctive or other judicial actions.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-400. Meetings of members or stockholders; voting rights, proxies, quorum requirements.

(1) The annual meeting of the members or stockholders of each association must be held during the first four months of the association's fiscal year, as fixed in the bylaws of the association. Special meetings may be called as provided in the bylaws or as otherwise provided by law.

(2) Those who are entitled to vote at any meeting of members or shareholders are:

(a) In the case of a mutual association, those who are members of record at the end of the calendar month next preceding the date of the meeting, except those who have ceased to be members. The number of votes which members are entitled to cast must be in accordance with the books on the date determinative of entitlement to vote.

(b) In the case of a capital stock association, the directors may, unless prohibited by the Articles of Incorporation or the bylaws, fix a date not more than fifty days and not fewer than ten days prior to the date set for the meetings as the record date as of which the stockholders of record who have the right to and are entitled to notice of and to vote at the meeting and any adjournment will be determined.

(3)(a) In the determination of all questions requiring action by the members of a mutual association, each member is entitled to cast one vote for each one hundred dollars of the withdrawal value of savings and deposit accounts, if any, held by the member. No member, however, shall cast more than one thousand votes.

(b) Unless otherwise provided in the Articles of Incorporation, every shareholder of a stock association is, if present in person or voting through a duly authorized proxy, entitled at any meeting of stockholders, and upon each proposal presented at the meeting, to one vote for each share of voting stock recorded in his name on the books of the association on the record date fixed in subsection (2)(b) as above provided or, if no record date was fixed, on the day of the meeting. The books of record of stockholders must be produced at any stockholders' meeting upon the request of any stockholder.

(4) At any meeting of the members or stockholders, or any adjournment thereof, voting may be in person or by proxy, as provided in the bylaws. Every proxy must be in writing and signed by the member or stockholder or his duly authorized attorney-in-fact, and, when filed with the secretary, shall, unless otherwise specified in the proxy, continue in force from year to year until revoked by a writing duly delivered to the secretary or until superseded by subsequent proxies. In the event that any instrument shall designate two or more persons to act as proxies, a majority of the persons present at the meeting, or, if only one be present, that one shall have all of the power conferred by the instrument upon all the persons so designated unless the instrument shall otherwise provide.

(5) At an annual meeting or at any special meeting of the members or stockholders, any number of members, or the stockholders entitled to vote a majority of the stock, present in person or by proxy eligible to be voted, constitute a quorum. A majority of all votes cast at any meeting of members or stockholders shall determine any question unless this chapter or the provisions of the South Carolina Business Corporation Act, Chapters 1 to 25 of Title 33, specifically provide otherwise.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-410. Access to books and records; confidentiality.

(1)(a) The books and records of an association must be confidential and may be made available for inspection and examination only:

1. to the Board or its duly authorized representatives;

2. to persons duly authorized to act for the association;

3. to any federal or state instrumentality or agency authorized to inspect or examine the books and records of an insured association;

4. as compelled by a court of competent jurisdiction;

5. as compelled by legislative subpoena as provided by law;

6. as authorized by the board of directors of the association; or

7. as provided in paragraphs (b) and (c).

(b) 1. Every depositor, borrower, or stockholder shall have the right to inspect the books and records of an association as pertain to his loans, his accounts, or the determination of his voting rights.

2. The books and records pertaining to the accounts, loans, and voting rights of depositors, borrowers, and stockholders must be kept confidential by the association and its directors, officers, and employees and may not be released except upon expressed written authorization of the account holder as to his own accounts, loans, or voting rights; provided, that information relating to any loan made by an association may be released without the borrower's authorization in a manner prescribed by the board of directors for the purpose of meeting the needs of commerce and for fair and accurate credit information.

(c) No member, stockholder, or other person shall have access to or be furnished or possessed of a partial or complete list of the members or stockholders except upon express action authorized by the board of directors.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-420. Directors; number; qualifications; meetings.

(1)(a) The business of the association must be managed and its corporate powers exercised by a board of directors. The board of directors shall consist of not fewer than five adult individuals who, unless appointed to fill a vacancy, must be elected at the annual meeting of members or stockholders or at a special meeting called for this purpose.

(b) At the first annual meeting, and at each annual meeting thereafter, the members or stockholders shall elect directors to hold office until the next succeeding annual meeting, except in the case of the classification of directors as permitted by this section. Each director shall hold office for the term for which elected and until any successor is elected and qualifies or until resignation, removal from office, or death.

(c) The Articles of Incorporation may provide that the directors be divided into not more than three classes of as nearly equal numbers as possible. The term of office of directors of the first class shall expire at the annual meeting next after the first election; of the second class, one year thereafter; and of the third class, two years thereafter; and, at each annual meeting thereafter, directors must be chosen for a full term of three years to succeed those whose terms expire. If directors are classified and the number of directors is thereafter changed, any increase or decrease in directorships must be so apportioned among the classes as to make all classes as nearly equal in numbers as possible.

(d) Any vacancy occurring in the board of directors, including any vacancy created by reason of any increase in the number of directors, may be filled by the affirmative vote of a majority of the remaining directors. A director elected to fill a vacancy shall hold office for the remainder of the original term of the vacancy.

(2) The board of directors of each association shall meet at those times and places as are fixed by the bylaws of the association or by a majority vote of the board of directors.

(3) No person shall serve as an officer or director of an association who:

(a) has been convicted of an offense involving fraud or a breach of trust or which constitutes a violation of the laws relating to financial institutions, except with the prior approval of the Board upon a showing of rehabilitation; or

(b) is indebted to the association for more than thirty days upon a judgment that has become final.

(4) After the association's corporate existence has begun, an organizational meeting of the board of directors named in the Articles of Incorporation must be held for the purpose of adopting bylaws, electing officers, approving organizational expenses to date, authorizing the call for payment of stock subscriptions or savings account capital, and conducting such other business relating to organization as may come before the board of directors at the meeting. Until the first annual meeting, the proposed directors shall serve as the board of directors of the association.

(5) Unless otherwise required by the Articles of Incorporation, a member of the board of directors may be removed with or without cause by either:

(a) in the case of a stock association, the affirmative vote of the holders of a majority of the shares entitled to vote at the election of directors, or in the case of a mutual association, by the affirmative vote of a majority of eligible votes cast by the members at the meeting where the vote is taken, or

(b) the affirmative vote of two-thirds of the directors other than the director who is named in the removal motion.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-430. Indemnity bonds.

Once an association has been authorized to commence business, all directors, officers, and employees of an association shall, before entering upon the performance of any of their duties, execute their individual bonds with adequate corporate surety payable to the association as an indemnity for any loss the association may sustain of money or other property by or through any fraud, dishonesty, forgery or alteration, larceny, theft, embezzlement, robbery, burglary, holdup, wrongful or unlawful abstraction, misapplication, misplacement, destruction, misappropriation, or other dishonest or criminal act or omission by the director, officer, employee, or agent. Associations which employ collection agents who for any reason are not covered by a bond as hereinabove required shall provide for the bonding of each agent in an amount equal to at least twice the average monthly collection of the agent. The agents must be required to make settlement with the association at least monthly. No bond coverage is required of any agent which is an insured financial depository institution. The amounts and form of the bonds and sufficiency of the surety thereon must be approved by the board of directors subject to any applicable regulations promulgated from time to time by the Board. In lieu of individual bonds, a blanket bond, protecting the association from loss through any act on the part of any director, officer, or employee, may be obtained. A true copy of every indemnity bond must be filed at all times at the association's home office and must be available to the Board. These bonds shall provide that a cancellation thereof either by the surety or by the insured shall not become effective unless and until ten days notice in writing has been given to the Board, unless it has approved the cancellation earlier. The amount of any bond shall provide for sufficient surety.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-440. Conflict of interest; transactions of officers and directors.

(1) Directors and officers occupy a fiduciary relationship to the association of which they are directors or officers, and no director or officer shall engage or participate, directly or indirectly, in any business or transaction conducted on behalf of or involving the association which would result in a conflict of his own personal interests with those of the association which he serves unless:

(a) the business or transactions are conducted in good faith and are honest, fair, and reasonable to the association;

(b) a full disclosure of the business or transaction and the nature of the director's or officer's interest is made to the board of directors;

(c) the business or transactions are approved in good faith by the board of directors, any interested directors abstaining, and the approval is recorded in the minutes;

(d) any profits inuring to the officer or director are not at the expense of the association and do not prejudice the best interests of the association in any way; and

(e) the business or transactions do not represent a breach of the officer's or director's fiduciary duty and are not fraudulent, illegal, or ultra vires.

(2) Without limitation by any of the specific provisions of this section, the Board may by regulation require the disclosure by directors, officers, and employees of their personal interests, directly or indirectly, in any business or transactions on behalf of or involving the association and of their control of or active participation in enterprises having activities related to the business of the association.

(3) The following restrictions governing the conduct of directors and officers expressly are specified, but this specification is not to be construed in any manner as excusing directors and officers of an association from the observance of any other aspect of the general fiduciary duty owed by them to the association which they serve:

(a) no officer of an association shall hold office or status as an officer of a nonaffiliated association the principal office of which is located in the primary service area of the association;

(b) no director shall receive renumeration as a director except reasonable fees for service as a director or for service as a member of a committee of directors, except that nothing herein contained is deemed to prohibit or in any way to limit any right of a director who is also an officer or employee of or attorney for the association to receive compensation for service as an officer, employee, or attorney;

(c) no director or officer shall have any interest directly or indirectly in the proceeds of a loan or investment or of a purchase or sale made by the association unless the loan, investment, purchase, or sale is authorized expressly by resolution by the board of directors and unless the resolution is approved by vote of at least a majority of the directors authorized by the association, any interested director taking no part in the vote;

(d) no director or officer shall have any interest, direct or indirect, in the purchase at less than its face value of any evidence of a savings account or other deposit account issued by the association;

(e) no officer or director acting as proxy for a member of an association shall exercise, transfer, or delegate this vote or votes in any consideration of a private benefit or advantage, direct or indirect; the voting rights of members and directors may not be subject of sale, barter, exchange, or similar transaction, either directly or indirectly; and any officer or director who violates the provisions of this section is in addition to the penalty specified in subsection (4) accountable to the association for any inducement received for the transaction;

(f) no director or officer shall solicit, accept, or agree to accept, directly or indirectly, from any person other than the association any gratuity, compensation, or other personal benefit for any action taken by the association or for endeavoring to procure any action.

(4) Any person violating the provisions of this section is guilty of a misdemeanor and upon conviction must be punished by a fine of not more than five thousand dollars, or by imprisonment of not more than sixty days, or both.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-450. Books, records, and accounting practices.

(1) Every association shall keep at the home or corporate office correct and complete books of accounts, membership or stockholder records, and minutes of the proceedings of members, stockholders, directors, and the executive committee, if any. Complete records of all business transacted at the home or corporate office must be maintained at the home or corporate office. Control records of all business transacted at each branch office must be accessible to the home or corporate office. This accessibility must be by physical retention of records or direct access by electronic or other means.

(2) Each branch office shall maintain detailed records of all transactions and shall furnish full control records to the home office. These transactions may be furnished or made available by electronic or other means.

(3) Subject to the exceptions as may be authorized by the Board, every association shall observe generally accepted accounting principles and practices and any regulatory accounting practices authorized for use for associations by the Federal Home Loan Bank Board.

(4) Every association shall close its books at the end of its fiscal year and at those other times as desired or as required by the Board.

(5) No association by any system of accounting or any device of bookkeeping shall, either directly or indirectly, enter any of its assets upon its books in the name of any other person, or under any title or designation that is not truly descriptive of the assets.

(6) The Board, after a determination of value made in accordance with Section 34-28-700, may order that assets, individually or in the aggregate, to the extent that the assets are overvalued on the books of an association, be charged off or that a special allowance for loss equal to the overvaluation be set up by transfers from undivided profits or reserves.

(7) Every association shall have appraised each parcel of real estate at the time of acquisition thereof if acquired in foreclosure or deed in lieu of foreclosure unless the appraisal report covering the real estate in question which is on file with the association is dated not more than one year prior to the date of the reacquisition. The report of each appraisal must be kept in the records of the association. In addition to its powers under Section 34-28-700, the Board may require the appraisal of real estate securing loans which are delinquent more than four months.

(8) Every association shall maintain complete loan and investment records in a manner satisfactory to the Board. Detailed records necessary to make determinations of compliance by an association with the requirements of the provisions of this chapter must be maintained consistently; and, at all times, the records of each real estate loan or other loan or investment shall contain documentation complying with regulations of the Board as to the type, adequacy, and complexion of the security.

(9) Every mutual association shall maintain membership records which shall show the name and address of the member, the status of the member as a deposit account holder, and the type or types of deposit accounts, an obligor, or a deposit account holder and obligor, and the date of membership thereof. The association shall also prepare a list of members entitled to vote at meetings of the members that complies with Section 33-11-70.

(10) Every stock association shall maintain a register of investors and stock transfers which shall show the name and address of each shareholder of record, the number of shares of each type of stock and the voting status of each shareholder, and the date each share of stock was acquired; and shall also prepare a list of shareholders entitled to vote at meetings of the shareholders that complies with Section 33-11-70.

(11) Every association shall use those forms and keep those records, including, without limitation, those of its members or stockholders, as the Board may from time to time require by regulation.

(12) Every association shall keep a record of the status of taxes, assessments, insurance premiums, ground rents, and other charges on all real estate securing its loans and on all real and other property owned by it.

(13) Any association may cause any or all records kept by the association to be copied or reproduced by a photostatic, photographic, or microfilming process which correctly and permanently copies, reproduces, or forms a medium for copying or reproducing the original record on a film or other durable material, and the association may thereafter dispose of the original record. Any copy or reproduction is deemed to be an original record for all purposes and must be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. A facsimile, exemplification, or certified copy of any copy or reproduction reproduced from a film record is, for all purposes, deemed a facsimile, exemplification, or certified copy of the original record.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-500. Powers of associations generally.

Every association incorporated pursuant to or operating under the provisions of this chapter shall have all the powers enumerated, authorized, and permitted by this chapter and those other rights, privileges, and powers as may be incidental to or reasonably necessary or appropriate for the accomplishment of the objectives and purposes of the association. Among others, and except as otherwise limited by the provisions of this chapter or in its Articles of Incorporation, every association shall in addition to the powers of corporations listed in Section 33-3-20 have the following powers:

(1) To borrow not more than an aggregate amount equal to one-half of its total assets on the date of borrowing. A subsequent reduction of total assets shall not affect in any way outstanding obligations for the borrowed money. All these borrowings may be secured by property of the association and may be evidenced by notes, bonds, debentures, commercial paper, bankers' acceptances, or other obligations or securities, except capital stock and capital certificates;

(2) With respect to a mutual association, to issue and sell, directly or through underwriters, mutual capital certificates which shall represent nonwithdrawable capital contributions and shall constitute part of the reserves and net worth of the association. These certificates shall have no voting rights, are subordinate to all deposit accounts, debt obligations, and claims of creditors of the association, and shall constitute a claim in liquidation against any reserves, surplus, and other net worth accounts remaining after the payment in full of all savings and other deposit accounts, debt obligations, and claims of creditors. These capital certificates are entitled to the payment of earnings prior to the allocation of any income to surplus or other net worth accounts of the association and may be issued with a fixed rate of earnings or with a prior claim to distribution of a specified percentage of any net income remaining after required allocations to reserves, or a combination thereof. Losses must be charged against capital certificates only after reserves, surplus, and other net worth accounts have been exhausted;

(3) To sell with or without recourse any loan, including any participating interests therein;

(4) To service loans and investments for others;

(5) To obtain and maintain insurance of its savings accounts by the Federal Savings and Loan Insurance Corporation, or any successor or assignee federal agency established for the purpose of insuring savings or other deposit accounts in associations;

(6) To qualify as and become a member of a Federal Home Loan Bank;

(7) To become a member of, deal with, or make reasonable payments or contributions to any organization to the extent that the organization assists in furthering or facilitating the purposes, powers, or community responsibilities of the association and to comply with any reasonable condition of eligibility;

(8) To act as fiscal agent of the United States, and when so designated by the Secretary of the Treasury, to perform, under those regulations as he may prescribe, all reasonable duties as fiscal agent of the United States as he may require; and to act as agent for any instrumentality of the United States and as agent of this State or any instrumentality thereof;

(9) To act as depository for receipt of payments of federal or state taxes and loan funds and to satisfy any federal or state statutory or regulatory requirements in connection therewith, including pledging of assets as collateral, payment of earnings at prescribed rates, and notwithstanding any other provision of this chapter, issuing these accounts subject to the right of immediate withdrawal;

(10) To act as agent or escrow agent for others in any transaction incidental to the operation of its business;

(11) To act, and receive compensation therefor, as trustee of any trust created or organized in the United States and forming a part of a stock bonus, pension, or profit sharing plan which qualifies or is qualified for specific tax treatment under Section 401(d) of the Internal Revenue Code of 1954, as amended, and to act as trustee or custodian of an individual retirement account within the meaning of Section 408 of the Internal Revenue Code, as amended from time to time, if the funds of the trust or account are invested only in savings accounts of the association or in obligations or securities issued by the association. All funds held in a fiduciary capacity by any association under the authority of this subsection may be commingled and consolidated for appropriate purposes of investment, provided that records reflecting each separate beneficial interest are maintained by the fiduciary unless this responsibility is lawfully assumed by another appropriate party;

(12) Upon application to and approval by the Board pursuant to Chapter 21 of Title 34, to exercise trust powers under the same terms and conditions as permitted federally chartered savings and loan associations by the Federal Home Loan Bank Board from time to time;

(13) To own and use or participate in the use or ownership and use of remote financial service units;

(14) To offer and accept for deposit from any person or governmental unit savings accounts for fixed, minimum, or indefinite periods of time as determined by the board of directors, and to pay interest on these accounts in an amount determined by the board of directors;

(15) To offer demand accounts to the extent that federally chartered associations are authorized to do so; provided, that state chartered associations may elect, by a majority vote of its directors, to designate a class of noninterest-bearing savings accounts, known as NINOW accounts, from which account holders may make withdrawals by negotiable or transferable instruments. An association may charge a fee for making any payment or transfer or for maintaining a NINOW account, but an association shall not distribute earnings or pay interest on NINOW accounts. No association is authorized to pay interest on demand accounts or to offer overdraft privileges incident to a demand account except to the extent a federally chartered association may do so;

(16) To maintain and let safes, boxes, or other receptacles or premises for the safekeeping of personal property upon those terms and conditions as may be agreed upon subject to the provisions of Chapter 19 of Title 34;

(17) To sell money orders, traveler's checks, and similar instruments drawn by it on its deposit accounts or as agent for any organization empowered to sell these instruments through agents within the State;

(18) In the case of a stock-owned association, to declare and pay dividends on capital stock in cash or property out of the unreserved and unrestricted earned surplus of the association or in its own shares, from time to time except when the payment would cause the association to fail to meet the minimum of allowances for losses required by Section 34-28-540(5), or except when the association is in an impaired condition, or when the payment thereof would cause the association to be in an impaired condition. A splitup or division of the issued shares of capital stock into a greater number of shares without increasing the stated capital of the association is authorized and is not construed to be a dividend within the meaning of this subsection;

(19) To contract with the proper authorities of any public or nonpublic elementary or secondary school or institution of higher learning, or any public or charitable institution caring for minors, for the participation and implementation by the association in any school or institutional thrift or savings plan, and to accept savings accounts at a school or institution, either by its own collector or by any representative of the school or institution which becomes the agent of the association for this purpose;

(20) To contract with any employer with respect to the solicitation, collection, and receipt of savings by payroll deduction to be credited to a designated account or accounts of his employees who voluntarily may participate or with respect to the direct deposit of wages or salary paid by the employer to the account of an employee in a financial depository institution by electronic or other medium upon authorization in writing by the employee and his designation of the association or other financial depository institution as the recipient of the deposits;

(21) To issue drafts and similar instruments drawn on the association to aid in effecting withdrawals and for other purposes of the association;

(22) To engage in any other activity approved by the Board pursuant to this chapter or Section 34-1-110.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-510. Investment in loans.

Every association shall have power to invest in or otherwise acquire loans and interests in loans, secured or unsecured, of any type or amount and for any purpose, subject only to the requirement that as an annual average based on monthly computations, an amount equal to at least fifty percent of the gross assets other than liquid assets of the association and any of its service corporations and subsidiaries (to the extent of the association's interest in the service corporations or subsidiaries) must be invested in one or more of the following:

(a) real estate loans or interests therein on home property or primarily residential property;

(b) mortgage related securities issued in connection with mortgage loans on home property or primarily residential property, including but not limited to Federal Home Loan Mortgage Corporation participating certificates, Federal National Mortgage Association mortgage backed securities, and Government National Mortgage Association securities;

(c) collateralized mortgage obligations issued in connection with mortgage loans on home property or primarily residential property. Any qualifying real estate loan held by a service corporation or subsidiary, and in the event the service corporation or subsidiary is not wholly owned by the association, the percentage of the outstanding principal of the qualifying loan that is equal to the association's percentage ownership in the service corporations or subsidiaries holding the qualifying loan, will be included in the association's qualifying real estate loans for purposes of the fifty percent test.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-520. Investments in service corporations.

(1) Every association shall have the power to invest in the capital stock, obligations or other securities of one or more service corporations, provided that at the time of any investment the aggregate amount paid for all the stock, obligations or other securities in service corporations by the association including the proposed investment shall not exceed ten percent of the assets of the association.

(2) A service corporation of an association may engage in third party real estate brokerage operations and in any business activity authorized for a service corporation of a federally chartered association by the Federal Home Loan Bank Board from time to time. If the Federal Home Loan Bank Board no longer authorizes a service corporation of a federally chartered association to engage in an activity which it had previously approved, an association may continue to engage in the activity if it receives Board approval to do so.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-530. Direct ownership of real estate by associations.

An association may directly own or invest in real estate, improved or unimproved, to be used for office and related facilities and for rental or sale, if the investment is made and maintained under a prudent program of property acquisition to meet the association's present needs or its reasonable future needs for office and related facilities.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-540. Other investment powers and limitations; reserves and liquidity requirements.

Subject to Section 34-28-510 through Section 34-28-530 an association may invest its funds subject to the following definitions, restrictions, and limitations:

(1) Except as otherwise provided in this subsection, there is no limitation, with respect to investment of the total assets of the investing association, in the following investments:

(a) direct obligations of the United States Government;

(b) stock or obligations of federal agencies created by act of the United States Congress and authorized thereby to issue securities or evidences of indebtedness, regardless of guarantee of repayment of principal and interest by the United States;

(c) stock or obligations of any Federal Home Loan Bank, the Federal Savings and Loan Insurance Corporation, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Government National Mortgage Association or any successor thereto, or any other governmental or quasi-governmental organization or similar company approved by the Board;

(d) obligations issued or guaranteed by the International Bank for Reconstruction and Development;

(e) obligations issued or guaranteed by the Inter-American Development Bank;

(f) demand, time, or savings deposits, shares, or accounts of any state or federal financial institution including without limitation any state or federally chartered association;

(g) bankers' acceptances which are eligible for purchase by federal reserve banks;

(h) public housing authority obligations;

(i) general obligations of the states of the United States and of the political subdivisions and the municipalities thereof;

(j) obligations issued by the State Board of Education under authority of the Constitution of this State or by law;

(k) tax anticipation certificates or warrants of counties or municipalities having maturities not exceeding one year;

(l) prerefunded municipal bonds, the principal and interest of which are secured by the principal and interest of a direct obligation of the United States Government;

(m) the sale of federal funds on a daily basis; however, no association shall sell at any one time federal funds to any depository institution, Federal Home Loan Bank, or Federal Reserve Bank in an amount exceeding twenty-five percent of the total assets of the selling association.

(2) Up to twenty-five percent of the total assets of an association may be invested in the obligations of state agencies.

(3) Up to ten percent of the total assets of an association may be invested in the sum of any equity and debt securities of any service corporation and equity and debt securities of any other corporation that is not controlled by the investing association; provided, that except as otherwise authorized in Section 34-28-120(6) and subsection (4) of this section, no association shall own five percent or more of any class of voting stock in any corporation other than a service corporation, or a subsidiary in which it owns all of the voting shares.

(4) Subject to Section 34-28-120(6), an association may make those other investments, including investments in capital stock of other financial depository institutions, as the Board may approve by regulation of general application.

(5)(a) Every association shall set up and maintain adequate allowances for potential losses satisfactory to the Board, in accordance with minimum capital reserve regulations which must be promulgated by the Board.

(b) A stock association may designate any portion or all of its capital, surplus, or retained earnings as any insurance or other reserve required by law or by any insurer.

(c) No association shall invest in any security, other than in liquid assets, or in any loan, at any time when its liquid assets are less than the required percentage of total liabilities established by regulation promulgated by the Board.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-550. Dealing with successors in interest.

With respect to any investment made by an association in a loan, in the event the ownership of the security for the loan or any part thereof becomes vested in a person other than the parties originally executing the security instruments, and provided there is not an agreement in writing to the contrary, the association may, without notice to the original parties, deal with the successors in interest with reference to the security and the debt thereby secured in the same manner as if the property were owned by the original parties, and may forbear to sue or may extend time for payment of or otherwise modify the terms of the debt secured thereby, without discharging or in any way affecting the original liability of the parties thereunder or under the debt thereby secured.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-560. Right to avoid loss.

Nothing in this chapter or in any other provision of law may be construed as denying to an association the right to invest its funds, operate a business, manage or deal in property, or take any other action over whatever period of time may reasonably be necessary to avoid loss on any loan or investment theretofore made or any obligation created in good faith.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-570. Maximum loans to one borrower.

An association may make a loan to one borrower up to the amount authorized by federal law or regulation for institutions insured by the Federal Savings and Loan Insurance Corporation, any successor thereto, or assignee federal agency established for the purpose of insuring savings accounts in associations.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-600. Deposit accounts; general conditions.

(1) Subject to Section 34-28-500, deposit accounts may be opened or deposits made and held by, or in trust or other fiduciary capacity for, any person, political subdivision, public unit, or governmental unit. Savings accounts are transferable only on the books of the association after proper written application by the transferee and acceptance by the association of the transferee as an account holder. The association may treat the holder of record of a savings account as the owner thereof for all purposes without being affected by a notice to the contrary unless the association has acknowledged in writing notice of a pledge of the savings account.

(2) Each account holder shall execute a deposit account contract setting forth any special terms and provisions; however, the ownership thereof and the conditions upon which withdrawals may be made may not be inconsistent with the provisions of this chapter.

(3) An account book, separate certificate, written statement, card, device, or other evidence, or means of access of identity, evidencing the ownership of the account must be issued to each savings account holder of record as shown by the books of the association.

(4) Upon the filing with an association by the holder of record as shown by the books of the association, or by his legal representative, of an affidavit to the effect that the evidence of ownership of a savings account with the association has been lost or destroyed and that the evidence of ownership has not been pledged or assigned in whole or in part, the association shall issue a new evidence of ownership in the name of the holder of record, the evidence stating that it is issued in lieu of the one lost or destroyed, provided that the board of directors may require a bond in an amount it deems sufficient to indemnify the association against any loss which might result from the issuance of a new evidence of ownership.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-610. Married persons and minors.

Subject to Section 34-28-500, any association operating under this chapter and any federal savings and loan association authorized to conduct business in this State may accept a savings or other deposit account from any married person or minor as the sole and absolute owner of the account, receive payments thereon by or for the owner, pay withdrawals, accept pledges to the association, and act in any other matter with respect to the account of the married person or minor. Any payment or delivery of rights by an association to a married person or by a minor who holds a deposit account is a valid and sufficient release and discharge of the association for any payment so made or delivery of rights to the married person or minor. In the case of a minor, the receipt, acquittance, pledge, or other action required by the association to be taken by the minor is binding upon the minor with like effect as if he were of full age and legal capacity. The parent or guardian of the minor shall not in his capacity as parent or guardian have the power to attach or in any manner to transfer any savings account issued to or in the name of the minor. However, in the event of the death of the minor, the receipt or acquittance of either parent or guardian of the minor is a valid and sufficient discharge of the association for any sum not exceeding, in the aggregate, two thousand five hundred dollars unless the minor shall have given written notice to the association to accept the signature of the parent or guardian for a larger sum.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-620. Deposit accounts in two or more names; administrators and other fiduciaries; incompetents and deceased nonresidents.

(1)(a) When a deposit account is held in any association in the names of two or more persons, whether minor or adult, in a form such that the monies in the account are payable to either of the survivor or survivors, then, in the absence of fraud or undue influence, the account and all additions thereto is the property of the persons as joint tenants. The opening of the account in this form is, in the absence of fraud or undue influence, conclusive evidence in any action or proceeding to which either the association or the survivor or survivors is a party of the intention of all of the parties to the account to vest title to the account and the additions thereto in the survivor or survivors. The association is not subject to any liability for fraud or undue influence if it complies with the provisions of this paragraph.

(b) Except as provided in paragraph (c), the monies in the account may be paid to or on order of any one of the joint tenants during their lifetime or to or on the order of any of the survivors of them after the death of any of them, and the name of a joint tenant may be deleted from the account on the written direction to the association of any other joint tenant.

(c) By written instructions given to the association by all of the joint tenants of an account, either the signatures of more than one of the joint tenants during their lifetime or more than one of the survivors after the death of any of them may be required on any check, receipt, or withdrawal order, or the deletion of the name of a joint tenant from the account may be allowed only on the written direction of certain specified tenants. The association shall pay the monies in the account or allow deletions thereto, or both, only in accordance with these instructions, except that no instructions shall limit the right of the survivor or survivors to receive the money in the account.

(d) Payment of all or any of the monies in this account or deletion of the name of an account holder as provided in this subsection shall discharge the association from liability with respect to the monies so paid, or names so deleted, until receipt by the association of a written notice from any one of the joint tenants directing the association not to permit withdrawals or deletions in accordance with the terms of the account or the instructions. After receipt of the notice, the association may refuse, without liability, to honor any check, receipt, or withdrawal order or deletion request on the account pending determination of the rights of the parties. No association paying any survivor in accordance with the provisions of this section is liable for any estate, inheritance, or succession taxes which may be due this State.

(2) Subject to Section 34-28-500, any association may accept deposits in the name of any administrator, executor, custodian, conservator, guardian, trustee, or other fiduciary for a named beneficiary or beneficiaries. The withdrawal value of any account, and earnings thereon, or other rights relating thereto may be paid or delivered, in whole or in part, to the fiduciary without regard to any notice to the contrary as long as the fiduciary is living. The payment or delivery to a fiduciary or a receipt or acquittance signed by a fiduciary to whom any payment or any delivery or rights is made is a valid and sufficient release and discharge of an association for the payment or delivery so made. Whenever a person holding an account in a fiduciary capacity dies and no written notice of the revocation or termination of the fiduciary relationship has been given to an association and the association has no written notice of any other disposition of the beneficial estate, the withdrawal value of the account, and earnings thereon, or other rights relating thereto may, at the option of the association, be paid or delivered, in whole or in part, to the beneficiary or beneficiaries. Whenever an account is opened by any person, describing himself in opening the account as trustee for another and no other or further notice of the existence and terms of a legal and valid trust than the description is given in writing to the association, in the event of the death of the person so described as trustee the withdrawal value of the account or any part thereof together with the earnings thereon may be paid to the person for whom the account was thus described to have been opened. The payment or delivery to any beneficiary, beneficiaries or designated person, or a receipt of acquittance signed by any beneficiary, beneficiaries, or designated person, is for any payment or delivery a valid and sufficient release and discharge of an association for the payment or delivery so made. No association paying any fiduciary, beneficiary, or designated person in accordance with the provisions of this section is liable for any estate, inheritance, or succession taxes which may be due this State.

(3) When a deposit account is held in any association by a person who becomes incompetent and an adjudication of incompetency has been made by a court of competent jurisdiction, the association may pay or deliver the withdrawal value of the account and any earnings that may have accrued thereon to the conservator for the person upon proof of his appointment and qualification; provided, that if the association has received no written notice and is not on actual notice that the account holder has been adjudicated incompetent, it may pay or deliver the funds to the holder in accordance with the provisions of the savings account contract, and the receipt or acquittance of the holder therefor is a valid and sufficient release and discharge of the association for the payment or delivery so made.

(4) When a deposit account is held in any association by a person residing in another state or country, the account, together with additions thereto and earnings thereon, or any part thereof, is exempt from any taxation otherwise imposed by this State and may be paid to the administrator or executor appointed in the state or country where the account holder resided at the time of death; provided, the administrator or executor has furnished the association with (i) authenticated copy of his letters and of the order of the court which issued the letters to him authorizing him to collect, receive, and remove the personal estate, and (ii) an affidavit by the administrator or executor that to his knowledge no letters of administration then are outstanding in this State and no petition for letters of administration by an heir, legatee, devisee, or creditor of the decedent is pending on the estate in this State, and (iii) that there are no creditors of the estate in this State. Upon payment or delivery to the representatives after receipt of the affidavit and authenticated copies, the association is released and discharged to the same extent as if the payment or delivery had been made to a legally qualified resident executor or administrator, and is not required to see to the application or disposition of the property. No action at law or in equity may be maintained against the association for payment made in accordance with this section.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-630. Powers of attorney on deposit accounts.

Any association or federal association may continue to recognize the authority of an attorney-in-fact authorized in writing to manage or to make withdrawals either in whole or in part from any deposit account to an account holder, whether minor or adult, until it receives written notice or is on actual notice of the revocation of his authority. For the purposes of this section, written notice of the death or adjudication of incompetency of the account holder constitutes written notice of revocation of the authority of his attorney. No association is liable for damages, penalty, or tax by reason of any payment made pursuant to this section.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-640. Pledge to association of savings accounts in joint tenancy.

The pledge or hypothecation to any association of all or part of a savings account in joint tenancy by any tenant or tenants, whether minor or adult, upon whose signature or signatures withdrawals may be made from the account is, unless the terms of the savings account provide specifically to the contrary, a valid pledge and transfer to the association of that part of the account pledged or hypothecated, and does not operate to sever or terminate the joint and survivorship ownership of all or any part of the account.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-650. Adverse claim to deposit account.

Notice to any association of an adverse claim to a deposit account on the books of the association to the credit of any person does not cause the association to recognize the adverse claimant unless the adverse claimant also either:

(1) procures a restraining order, injunction, or other appropriate process against the association from a court in a case therein instituted by him wherein the person to whose credit the account stands is made a party and served with process; or

(2) execute to the association, in a form and amount and with sureties acceptable to it, a bond indemnifying the association from any and against all liability, loss, damage, costs, and expenses, for and on account of the payment of the adverse claim or the dishonor of any draft or other order by the person to whose credit the account stands on the books of the association.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-660. Withdrawal of savings accounts.

(1) An association shall reserve the right to require a fourteen-day advance notice of intention to withdraw from any savings accounts not having a fixed or minimum term of at least fourteen days or a prior notice-of-withdrawal requirement of at least fourteen days.

(2) Unless otherwise specified in its Articles of Incorporation, when an association cannot pay withdrawal requests within fourteen days of the date of receipt of written requests in the order received, it shall proceed in the following manner:

(a) Requests must be paid in numerical order as filed with the association, and as each number is reached the account holder must be paid the lesser of one thousand dollars or the amount of the withdrawal request. If the amount of the request is not paid in full, the request must be renumbered, placed at the end of the list of requests, and acted upon in the same way when its new number is reached, until the request is paid in full. However, when a request is reached for payment, the association shall so notify the account holder by registered mail at his last address as recorded on the association's books and, unless the holder within fourteen days from the mailing of the notice applies in person or in writing for payment, the request must be cancelled and not paid. Regardless of any other provision in this section, the board of directors may pay on an equitable basis an amount not exceeding two hundred dollars to any account holder in any calendar month;

(b) The association shall allot to the payment of the withdrawal requests the remainder of the association's receipts from all sources after deducting therefrom amounts for expenses, required payments on indebtedness, earnings distributable in cash to holders of savings accounts, and a fund for general corporate purposes of not more than twenty percent of the association's receipts from its account holders and its borrowers.

(3) An association may compute earnings on amounts withdrawn from its insured accounts having an indefinite term during the last three business days of any period for which earnings are distributable as if the withdrawal had been made immediately after the close of that period.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-670. Redemption of savings accounts.

At any time funds are on hand for that purpose, the association has the right to redeem by lot or otherwise, as the board of directors may determine, all or any part of any of its savings accounts on an earnings date by giving thirty days' notice by registered mail addressed to each affected account holder at his last address as recorded on the books of the association. No association may redeem any of its savings accounts when the association is in an impaired condition or when it has applications for withdrawal which have been on file for more than thirty days and have not been reached for payment. The redemption price of savings accounts redeemed must be the full value of the account redeemed, as determined by the board of directors, but in no event may the redemption price be less than the withdrawal value. If this notice of redemption has been given, and if on or before the redemption date the funds necessary for the redemption have been set aside so as to be available therefor, earnings upon the accounts called for redemption shall cease to accrue from and after the earnings date specified as the redemption date, and all rights with respect to these accounts shall terminate after the redemption date, except the right of an account holder of record to receive the redemption price without interest. All savings account evidences of ownership evidencing former savings accounts which have been validly called for redemption must be tendered for payment within ten years from the date of redemption designated in the redemption notice; otherwise they must be canceled, the funds set aside for this account shall become the property of the State, and all claims of these former account holders against the association are barred forever.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-680. Savings accounts as legal investments and security.

(1) Administrators, executors, custodians, personal representatives, conservators, guardians, trustees, and other fiduciaries of every kind and nature, insurance companies, business and manufacturing companies, banks, trust companies, credit unions, and other types of similar financial organizations, charitable, educational, eleemosynary, and public corporations, funds, and organizations, and municipalities and other public corporations, and governmental bodies and public officials are specifically authorized and empowered to invest funds held by them, without any order of any court, in deposit accounts of associations which are under state supervision and in deposit accounts of federal associations organized under the laws of the United States and under federal supervision, and these investments are legal investments for these funds. However, the investment of public funds is subject to the same requirements relating to the deposit and pledge of securities to secure these investments as may be provided by law or regulation with respect to the deposit of these funds in banks, except to the extent that these savings accounts may be insured.

(2) Whenever as provided by law, a deposit of securities is required for any purpose, the savings accounts and accounts made legal investments by this section are acceptable for these deposits to the extent the savings accounts and accounts made legal by this section are insured. Whenever as provided by law, a bond is required with security, the bond may be furnished, and the savings accounts and accounts made legal investments by this section in the amount of the bond when deposited therewith are acceptable as security without other security.

(3) The provisions of this section are supplemental to any other laws relating to and declaring what are legal investments for the individuals, fiduciaries, corporations, organizations, funds, municipalities, governmental bodies, and officials referred to in this section and are supplemental to the laws relating to the deposit of securities and the making and filing of bonds for any purpose.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-700. Annual and other reports; examinations.

(1) Every association, service corporation, savings and loan holding company, and subsidiary of any association or savings and loan holding company shall make an annual and those other reports as the Board may require, which must be in that form and filed on that date as may be prescribed by the Board.

(2) The Board, without previous notice, may examine or cause an examination to be made into the affairs of every association, savings and loan holding company, service corporation, or subsidiary of any association or savings and loan holding company subject to this chapter. If an audit at least once each year is not conducted in a manner satisfactory to the Board, the examination by the Board shall include an audit.

(3) In lieu of the examination, the Board may accept any examination made by a Federal Home Loan Bank, the Federal Home Loan Bank Board, the Federal Savings and Loan Insurance Corporation, or the savings association supervisory authority of other states. Two copies of any audit, signed and certified by the auditor making the audit, must be filed with the Board.

(4) Whenever, in the judgment of the Board, the condition of any association, savings and loan holding company or any subsidiary, or service corporation thereof renders it necessary or expedient to make an extra examination or audit or to devote any extraordinary attention to its affairs, the Board shall cause the same to be done. A full and complete copy of the report of all examinations and audits must be furnished to the examined institution. The report of examination or audit must be presented by the president to the board of directors of the examined association or company at its next regular or special meeting.

(5) The Board is authorized in connection with any examination or audit of any association, savings and loan holding company, or any service corporation or subsidiary thereof, to cause appraisals to be made of real estate or other property held by the company being audited or securing its assets when specific facts or information with respect to real estate or other property held, with respect to secured loans or lending, or when in the Board's opinion its policies, practices, operating results, and trends give evidence that its appraisals or valuations of ability to make payments may be excessive, that lending or investment may be a marginal nature, that appraisal policies and loan practices may not conform with generally accepted and established professional standards, or that real estate or other property held by it or assets secured by real estate or other property are overvalued. In lieu of causing these appraisals to be made, the Board may accept any appraisal caused to be made by a Federal Home Loan Bank, the Federal Home Loan Bank Board, or the Federal Savings and Loan Insurance Corporation. Unless otherwise ordered by the Board, appraisal of real estate or other property in connection with any examination or audit pursuant to this subsection must be made by a professional appraiser or appraisers selected by the Board, and the cost of the appraisal must be paid by the association, savings and loan holding company, or service corporation or subsidiary thereof directly to the appraiser or appraisers upon receipt by it of a statement of the cost bearing the written approval of the Board. A copy of the report of each appraisal caused to be made by the Board pursuant to this subsection must be furnished to the association, savings and loan holding company, or service corporation or subsidiary thereof within a reasonable time, not to exceed sixty days, following the completion of the appraisals and may in the case of an insured association be furnished to the insuring agency.

(6) The Board and any of its examiners or auditors have free access to all books and papers of an association, savings and loan holding company, and any subsidiary or service corporation thereof doing business in this State which relate to its business and to the books and papers kept by an officer, agent, or employee, relating to or upon which any record of its business is kept. The Board may summon witnesses and administer oaths or affirmations in the examination of the directors, officers, agents, or employees of any association, savings and loan holding company, any service corporation or subsidiary thereof, or any other person in relation to its affairs, transactions, and conditions and may require and compel the production of records, books, papers, contracts, or other documents by court order, if not voluntarily produced.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-710. Board may order association to discontinue any illegal practice.

If the Board as a result of any examination or from any report made to it finds that any association, savings and loan holding company, or any service corporation or subsidiary thereof is violating the provisions of its articles of incorporation or bylaws, the laws of this State or of the United States, or any lawful order or regulation of the Board, it shall by a formal written order delivered to the home office state any alleged violation, together with a statement of the facts alleged to constitute the violation, and order discontinuance of the violation and conformance with all requirements of law. The order shall specify the effective date thereof, which may be immediate or may be at a later date, and it shall remain in effect until withdrawn by the Board or until terminated by a court order. The order of the Board, upon application made on or after the effective date thereof by the Board to the circuit court in the county in which the home office of the association or organization is located, may be enforced ex parte and without notice by an order to comply entered by the court. These proceedings must be given precedence over other cases pending in the court and must in every way be expedited by the court. Any association or company affected by an order of the Board shall, after receipt thereof, have the right to apply within thirty days to any court of competent jurisdiction for an immediate hearing and order suspending the order of the Board until such time as the hearing has been completed. The hearing of the application to the court must be upon that notice to the Board as the court shall provide. Whether upon application by the Board or by the association or other company, the court shall have power to and shall adjudicate the question and enter the proper orders and enforce the same.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-720. Conservatorship.

(1) If the Board as a result of any examination or from any report made to it believes that the public interest may be served by the appointment of a conservator, and if it shall find that any association:

(a) is in an impaired condition;

(b) is engaging in practices which threaten to result in an impaired condition; or

(c) is in violation of an order or injunction as authorized by Section 34-28-710 which has become final in that time to appeal has expired without appeal or a final order has been entered from which there can be no appeal, the Board may appoint a conservator for the association, which may be the chairman of the Board, his deputy, or any other person and, upon their appointment, shall apply immediately to the circuit court in the county in which the home office of the association is located and, in the case of a foreign association doing business in this State, the county in which its registered office in this State is located, for confirmation of the appointment, and the court has exclusive jurisdiction to determine the issues and all related matters. These proceedings must be given precedence over other cases pending in the court and must in every way be expedited. The court shall confirm the appointment if it finds that one or more of the grounds specified in this subsection exist, and a certified copy of the order of the court confirming the appointment is evidence thereof. The conservator has the power and authority provided in this chapter and any other power and authority as may be expressed in the order of the court. The conservator shall endeavor promptly to remedy the situations complained of by the Board in its application for confirmation of the appointment. Within six months of the date of the appointment, or within twelve months if the court extends the six months' period, the association must be returned to the board of directors thereof and thereafter must be managed and operated as if no conservator had been appointed, or a receiver must be managed and operated as hereinafter provided. If the chairman of the Board, or his deputy, or an employee of the Board is appointed conservator, he shall receive no additional compensation, but if another person is appointed, then the compensation of the conservator, as determined by the court, must be paid by the association. A certified copy of the order of the court discharging the conservator and returning the association to the directors is sufficient evidence thereof.

(2) Any conservator has all the rights, powers, and privileges possessed by the officers, directors, members, and stockholders of the association.

(3) The conservator shall not retain special counsel or other experts, incur any expense other than normal operating expenses, or liquidate assets except in the ordinary course of operations.

(4) The directors and officers shall remain in the office and the employees shall remain in their respective positions, but the conservator may remove any director, officer, or employee, provided the order of removal of a director or officer is approved in writing by the Board.

(5) While the association is in the charge of a conservator, borrowers and other obligors of the association shall continue to make payments to the association in accordance with the terms and conditions of their contracts, and the conservator, in his discretion, may permit deposit account holders to withdraw their account from the association pursuant to the provisions of this chapter or under and subject to those regulations as the Board may prescribe. The conservator has power to accept new deposit accounts and additions to existing deposit accounts, but any amounts received by the conservator may be segregated if the Board shall so order in writing; and, if so ordered, the segregated amounts are not subject to offset and may not be used to liquidate any indebtedness of the association existing at the time the conservator was appointed for it or any subsequent indebtedness incurred for the purposes of liquidating the indebtedness of any association existing at the time the conservator was appointed. All expenses of the association during the conservatorship must be paid by the association.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-730. Receivership.

(1) If the Board finds that any association:

(a) is in an impaired condition;

(b) is engaging in practices which threaten to result in an impaired condition; or

(c) is in violation of an order or injunction, as provided in Section 34-24-710, which has become final in that the time to appeal has expired without appeal or a final order has been entered from which there can be no appeal, the Board may appoint a receiver for the association, which may be the chairman of the Board, his deputy, or any other person and, upon this appointment, shall apply immediately to the circuit court in the county in which the home office of the association is located and, in the case of a foreign association doing business in this State, the county in which its registered office in this State is located, for confirmation of the appointment, and the court has exclusive jurisdiction to determine the issues and all related matters. These proceedings must be given precedence over other cases pending in the court and must in every way be expedited. The court shall confirm the appointment if it finds that one or more of the grounds specified in this section exist, and a certified copy of the order of the court confirming the appointment is evidence of confirmation thereof. In the case of an insured association, the appointment by the Board of a receiver under this section constitutes an official determination of a public authority in this State pursuant to which a receiver is appointed for the purpose of liquidation as contemplated by and within the meaning of Section 401(d) of the National Housing Act of 1934, as amended, if, within ten days after the date the application of the Board is filed, confirmation of the appointment or denial of confirmation has not been issued by the court. The receiver has all the powers and authority of a conservator plus the power to liquidate and shall have those other powers and authority as may be expressed in the order of the court. If the chairman of the Board, or his deputy, or an employee of the Board is appointed receiver, he shall receive no additional compensation, but if another person is appointed, then the compensation of the receiver, as determined by the court, must be paid from the assets of the association.

(2) If the association is an institution insured by the Federal Savings and Loan Insurance Corporation, the Federal Savings and Loan Insurance Corporation must be tendered appointment as receiver or coreceiver. If it accepts the appointment, it may still make loans on the security of or purchase at public or private sale any part or all of the assets of the association of which it is receiver or coreceiver, provided the loan or purchase is approved by the court.

(3) The procedure in the receivership action must be in all other respects in accordance with the practice in the court where the action was filed, including all rights of appeal and review. The directors, officers, and attorneys of an association in office at the time of the initiation of any proceeding under this or the preceding section are expressly authorized to contest the proceeding and must be reimbursed for reasonable expenses and attorney fees by the association or from its assets. Any court having a proceeding before it shall allow and order paid reasonable expenses and attorney fees for the directors, officers, and attorneys.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-740. False statement affecting credit or standing of association.

Any person who falsely and wilfully and with intent to injure circulates any report or makes any false oral statement as to the assets or liabilities of any association, savings and loan holding company, or any service corporation or subsidiary thereof, its solvency or ability to meet its obligations or its soundness or who makes any other false oral statement calculated to affect the credit or standing of any or to cast suspicion upon its solvency, soundness, or ability to meet its obligations in due course is guilty of a misdemeanor and upon conviction must be punished by a fine of not more than ten thousand dollars or by imprisonment for not more than one year, or both.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-800. Foreign associations.

(1) For the purpose of this section, "foreign association" includes any person, firm, company, association, fiduciary, partnership, or corporation, or whatever name called, actually engaged in the business of a savings association, which is not organized under the provisions of this chapter or the laws of the United States, and the principal business office of which is located outside the territorial limits of this State.

(2) No foreign association shall do any business of a savings association within this State or maintain an office in this State for the purpose of doing business including, but not limited to, establishment of a branch office except as otherwise authorized by this chapter or otherwise by law. The origination of real estate mortgages covering real property located in this State or acquiring a participation interest in any mortgage is considered doing business as a savings association if the state of domicile of the principal business office of the foreign association does not permit associations from this State to originate real estate mortgages covering real property located in that state, unless an association having an authorized office in this State is either the originator of the mortgage or is a partner or joint venturer in the company that originates the mortgages.

(3) The Board is authorized and required to obtain an injunction or to take any other action necessary to prevent any foreign association from doing any business of an association in this State.

(4) Except as otherwise provided in subsection (2), for the purpose of this section and any other law of this State prohibiting, limiting, or regulating the doing of business in this State by foreign associations or foreign corporations of any type, any federal association the principal office of which is located outside this State, and any foreign association which is subject to state or federal supervision which by law are subject to periodic examination by these supervisory authorities and to a requirement of periodic audit, are not considered to be doing business in this State by reason of engaging in any of the following activities:

(a) The purchase, acquisition, holding, sale, assignment, transfer, collecting, and enforcement of obligations or any interest therein secured by real estate mortgages or other instruments in the nature of a mortgage, covering real property located in this State, or the foreclosure of these instruments, or the acquisition of title to the property at foreclosure, or otherwise, as a result of default under these instruments, or the holding, protection, rental, maintenance, and operation of the property so acquired, or the disposition thereof; provided the associations shall not hold, own, or operate property for a period exceeding five years without securing the approval of the Board.

(b) The advertising or solicitation of savings accounts or the making of any representations with respect thereto in this State through the medium of the mail, radio, television, magazines, or newspapers or any other medium which is published or circulated within this State provided that the advertising, solicitation, or the making of these representations is accurately descriptive of the facts.

(5) Any foreign association or federal association described in subsection (4) which engages in any of the activities described in paragraph (a) thereof pursuant to the provisions of this section is subject to suit in the courts of this State by this State and the citizens of this State. Service on the association must be effected by serving the Secretary of State of this State, except that the provisions of this section shall have no other application to the questions of whether any foreign association or federal association is subject to service of process and suit in this State as a result of the transaction of business or other activities in this State.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-810. Federal savings and loan associations.

Federal savings and loan associations, which are incorporated pursuant to the laws of the United States and the principal place of business of which is located within this State, are not foreign corporations or foreign associations. Unless federal laws or regulations provide otherwise, these federal associations and the members or stockholders thereof shall possess all of the rights, powers, privileges, benefits, immunities, and exemptions that are provided by the laws of this State for associations organized under the laws of this State and for the members or stockholders thereof. This provision is additional and supplemental to any provision which, by specific reference, is applicable to federal associations and the members or stockholders thereof.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-900. Grandfather clause.

This chapter does not impair or affect any act done, offense committed, right accruing, accrued, or acquired, or liability, penalty, forfeiture, or punishment incurred prior to the effective date of the chapter, but the same may be enjoyed, asserted, enforced, prosecuted, or inflicted as fully and to the same extent as if this chapter had not been enacted.

HISTORY: 1985 Act No. 124, Section 1.



SECTION 34-28-910. Effect on existing associations.

The name, rights, powers, privileges, and immunities of associations heretofore incorporated in this State are governed, controlled, construed, extended, limited, and determined by the provisions of this chapter to the same extent and effect as if the association had been incorporated pursuant thereto. The articles of incorporation, certificate of incorporation, charter, bylaws, constitution, and other rules of these associations heretofore made or existing are hereby modified, altered, and amended to conform to the provisions of this chapter, with or without the issuance or approval by the Board of conformed copies of these documents, and the same are declared void to the extent that they are inconsistent with the provisions of this chapter. Notwithstanding the above provisions of this subsection, the obligations of any existing association whether between the association and its members or stockholders or other persons, or any valid contract between the members or stockholders of any association or between the associations and any other person existing on the effective date of this chapter, is not impaired by the provisions of this chapter. With this exception, these associations shall possess the rights, powers, privileges, and immunities and are subject to the duties, liabilities, disabilities, and restrictions conferred and imposed by this chapter, notwithstanding anything to the contrary in its articles, certificate of incorporation, bylaws, constitution, or rules.

HISTORY: 1985 Act No. 124, Section 1.






CHAPTER 29 - CONSUMER FINANCE LAW

SECTION 34-29-10. Definitions.

When used in this chapter the terms listed below shall have the following meanings:

(a) "Consumer finance company" shall include all persons conducting the business of making advances of cash in amounts of seventy-five hundred dollars or less.

(b) "Board" shall mean the State Board of Bank Control and its duly authorized deputies.

(c) "License" shall mean the privilege certificate issued by the Board under the authority of this chapter to conduct the business regulated by this chapter.

(d) "Licensee" shall mean a person to whom one or more licenses have been issued.

(e) "Cash advance" shall mean the amount of cash or its equivalent that the borrower actually receives or is paid out at his direction or on his behalf.

(f) "Amount of the loan" shall mean the cash advance plus other authorized charges.

(g) "Person" shall mean an individual, partnership, association, corporation and all other legal and commercial entities.

HISTORY: 1962 Code Section 8-797; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391.



SECTION 34-29-20. License; exemptions; loans violating requirements are void.

(a) No person shall engage in the business of lending in amounts of seventy-five hundred dollars or less and contract for, exact or receive directly or indirectly, or in connection with any such loan, any charges, whether for interest, compensation, consideration or expense, which in the aggregate are greater than the interest rate permitted by the general usury statute, except as provided in and authorized by this chapter and without first having obtained a license from the Board.

(b) This chapter does not apply to any person doing business under authority of and as permitted by any law of this State or of the United States relating to banks, savings and loan associations, savings banks, trust companies, insurance companies, credit unions or licensed pawnbrokers; and does not apply to loans made to a corporation.

(c) The provisions of subsection (a) of this section shall apply to any person who seeks to avoid its application by any device, subterfuge or pretense whatsoever.

(d) Any contract of loan, the making or collecting of which violates subsection (a) of this section shall be void and the lender shall have no right to collect, receive or retain any principal, interest or charges whatsoever, except in the case of bona fide error.

(e) Any person and the several members, officers, directors, agents and employees thereof, who shall knowingly or wilfully violate or participate in the violation of any of the provisions of subsection (a) of this section shall be deemed guilty of a misdemeanor and, upon conviction thereof, shall be punishable by a fine of not more than one thousand dollars and not less than one hundred dollars, or by imprisonment for not more than six months, or by both such fine and imprisonment in the discretion of the court.

HISTORY: 1962 Code Section 8-798; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391.



SECTION 34-29-30. Application for license; fees.

Application for a license shall be in writing under oath and in the form prescribed by the Board. The application shall contain such information as the Board may require, including the names and addresses of the partners, officers, directors or trustees, and such of the principal owners or members as will provide the basis for investigations and findings contemplated by Section 34-29-40. At the time of making such application, the applicant shall pay to the Board a fee for investigating the application and the sum for a license, as prescribed by the Board, which will yield sufficient revenue to defray the entire expense of operating the Consumer Finance Division of the Board of Financial Institutions for the period ending on the last day of the current calendar year. Such fee shall be computed on the outstanding loan balance of the applicant for license at the end of the last previous calendar year.

HISTORY: 1962 Code Section 8-799; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391; 1976 Act No. 709 Part II Section 7; 1977 Act No. 219 Pt II Section 9.



SECTION 34-29-40. Issuance or denial of license.

(a) Upon the filing of the application and payment of the fees, the Board shall investigate the facts concerning the application and the requirements provided for in subsection (b) of this section. The Board shall notify the applicant and each licensee having a place of business in the community where the applicant proposes to do business of such application of a day it proposes to consider the application, which shall be not more than twenty days after the date of filing. If any licensee having a place of business in the community or other person files an objection within twenty days after the date of mailing such notice, or if as a result of a preliminary investigation the Board has any doubt of the applicant meeting the standards of subsection (b), the Board shall set a date and a time for a hearing of such application not less than thirty days nor more than forty-five days from the date of such mailing.

(b) The Board shall grant or deny each application for a license which is accompanied by the required fees, within sixty days from the date of mailing said notice, unless extended by written agreement of the applicant and Board, if it shall find (1) that the financial responsibility, character, experience, and general fitness of the applicant are such as to command the confidence of the public and to warrant belief that the business will be operated lawfully, honestly, fairly and efficiently within the purposes of this chapter, which requirements shall be maintained during the period of the license, (2) that the applicant has available liquid assets of not less than twenty-five thousand dollars for operation of such business at the specified location; provided, that any licensed person engaged in the business of lending as of August 7, 1966 shall have five years from August 7, 1966 to meet this requirement, for the operation of such business at the specified location, and (3) allowing such applicant to engage in business will promote the convenience and advantage of the community in which the licensed office is to be located; thereupon, it shall enter an order granting the application, place on file its findings of fact and forthwith issue a license to the applicant. However, where the number of licensees in a community is less than two, upon properly qualified applications under clauses (1) and (2) hereof, the Board shall issue additional licenses as to bring the number of licenses to two in such community.

(c) If the findings of the Board are not favorable, it shall place on file its findings of fact and enter an order denying the application and notifying the applicant of the denial, returning the license fee but retaining the investigation fee.

HISTORY: 1962 Code Section 8-800; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391.



SECTION 34-29-50. Contents of license; posting; nonassignability; duration; annual fee.

(a) Each license shall state the address at which the business is to be conducted and shall state fully the name of the licensee, and if the licensee is a copartnership or association, the names of the members thereof, and if a corporation, the date and place of its incorporation. Each license shall be kept posted in the licensed place of business and shall not be transferable or assignable.

(b) Each license shall remain in full force and effect until surrendered, revoked or suspended as hereinafter provided. Each licensee shall, on or before the first day of each February, pay to the Board the sum, as prescribed by the Board, for each license held by the licensee as a license renewal fee for the current year, computed as of December thirty-first of the preceding calendar year.

HISTORY: 1962 Code Section 8-800.1; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391; 1976 Act No. 686 Section 59; 1976 Act No. 709 Part II Section 7; 1977 Act No. 219 Pt II Section 10.



SECTION 34-29-60. Licenses for more than one place of business; removal.

(a) Not more than one place of business shall be maintained under the same license, but the Board may issue more than one license to the same licensee upon compliance with all the provisions of this chapter governing issuance of a single license; provided, however, that no license need be obtained for an accounting record-keeping place of business or other internal place of business control.

(b) No change in the place of business for the making and collecting of loans, made pursuant to this chapter, of a licensee to a location outside of the original city or town shall be permitted under the same license. When a licensee wishes to change his place of business within a city or town he shall give written notice thereof to the Board, accompanied by the license certificate and the Board shall engross the address change upon the certificate and return it to the licensee.

HISTORY: 1962 Code Section 8-800.2; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391.



SECTION 34-29-70. Licensing purchaser of business.

Should a licensee sell his outstanding loan contracts and surrender his license, the Board shall issue a license to make loans under this chapter at the specific location from which the business sold was conducted to the purchaser of such loan contracts without reference to whether the convenience and advantage of the community will be promoted thereby and without the notice to other licensees as provided by Section 34-29-40 (a), if the purchaser shall qualify in all other respects for the issuance of such license.

HISTORY: 1962 Code Section 8-800.3; 1966 (54) 2391.



SECTION 34-29-80. Revocation, suspension, surrender and reinstatement of licenses.

(a) The Board may, if it has reason to believe that grounds for revocation of a license may exist, notify the licensee not less than thirty days before revoking the license and it shall specify in the notice the particulars of the alleged grounds for revocation, and shall offer the licensee proper opportunity to be heard in answer thereto. The reason or reasons for revocation of a license shall be one or more of the following:

(1) The licensee has failed to pay the annual license fee.

(2) The licensee has failed to operate the business of lending for a continuous period of sixty days or more, unless the licensee shall have, prior to a finding by the Board that such licensee is inoperative, secured the written approval of the Board to suspend business operations for a reasonable additional period.

(3) The licensee, either knowingly or without the exercise of due care to prevent the same, has violated any provisions of this chapter or any regulation or order lawfully made pursuant to and within the authority of this chapter.

(b) If the Board finds that probable cause for revocation of any license exists and that enforcement of the chapter requires immediate suspension of such license pending investigation, it may, upon ten days' written notice and a hearing, enter an order prohibiting such licensee from making any loans for a period not exceeding thirty days.

(c) Whenever the Board shall revoke or suspend a license issued pursuant to this chapter, it shall enter an order to that effect and forthwith notify the licensee of the revocation or suspension. Within five days after the entry of such an order it shall place on file its findings of fact and a summary of the evidence supporting them and forthwith deliver a copy to the licensee.

(d) Any licensee may surrender any license by delivering it to the Board with written notice of its surrender, but such surrender shall not affect his civil or criminal liability for acts committed prior thereto.

(e) No revocation, suspension or surrender of any license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any obligor.

(f) The Board may reinstate suspended licenses or issue new licenses to a person whose license or licenses have been revoked, if no fact or condition then exists which clearly would have justified the Board in refusing originally to issue such license under this chapter.

HISTORY: 1962 Code Section 8-800.4; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391.



SECTION 34-29-90. Examinations; investigations; orders to desist; injunctions.

(a) At least once each year a duly authorized representative of the Board shall visit each place of business of each licensee and thoroughly inspect and examine its affairs, including the loans, transactions, books, papers, annual reports required by Section 34-29-100 (b) and records of such licensee so far as they pertain to the business licensed under this chapter. The actual cost of any examination shall be paid to the Board by each licensee so examined, with the exception of the first examination in each licensed year, and the Board may maintain an action for such costs in any court of competent jurisdiction.

(b) For the purpose of discovering violations of this chapter or of securing information lawfully required hereunder, the Board or its duly authorized representatives may at any time investigate the business and examine the books, accounts, papers and records used therein of (1) any licensee, (2) any other person engaged in the business described in subsection (a) of Section 34-29-20 or participating in such business as principal, agent, broker or otherwise and (3) any person whom the Board has reasonable cause to believe is violating or is about to violate any provisions of this chapter, whether or not such person shall claim to be within the authority or beyond the scope of this chapter. For the purposes of this section, any person who shall advertise for, solicit or hold himself out as willing to make loan transactions in the amount of or the value of seventy-five hundred dollars or less shall be presumed to be engaged in the business described in subsection (a) of Section 34-29-20.

(c) For the purposes of this section, the Board or its duly authorized representatives shall have and be given free access to the offices and places of business, files, safes and vaults of all such persons, and shall have authority to require the attendance of any person and to examine him under oath relative to such loans or such business or to the subject matter of any examination, investigation or hearing.

(d) Whenever the Board has reasonable cause to believe that any person is violating or is threatening to, or intends to violate any provisions of this chapter, it may, in addition to all the actions provided for in this chapter and without prejudice thereto, enter an order requiring such person to desist or refrain from such violations; and if it deems necessary the Board shall apply to a judge of the circuit court to issue an injunction restraining the licensee, in whole or in part, from proceeding, engaging in, or continuing such violation or from doing any act or acts in furtherance thereof. The judge may issue an injunction forthwith, and upon notice and hearing thereon and after a full hearing of the matter, may dissolve or modify the injunction or make it permanent and may make all orders and judgments needful in the matter and may appoint agents or a receiver to take possession of the property and effects of the licensee and settle its affairs subject to such rules and orders as the court shall prescribe from time to time.

HISTORY: 1962 Code Section 8-800.5; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391.



SECTION 34-29-100. Books and records; reports; publication of analysis.

(a) Each licensee shall keep and use in his business such full and correct books and accounting records as are in accordance with sound and accepted accounting principles and practices and such books and records, including cards used in the card system, if any, as are in accord with the rules and regulations lawfully made by the board. Each licensee shall preserve such books, accounts, and records, including cards used in the card system, if any, for at least two years after making the final entry on any loan recorded in them. The renewal or refinancing of a loan shall constitute a final entry. Notwithstanding any other provision of law or regulation, each licensee, subject to the approval of the Director of the Consumer Finance Division of the South Carolina Board of Financial Institutions, may retain books and records in any other medium, electronic or otherwise, that conforms with the requirements of these chapters.

(b) Every licensee shall file in the office of the board, on or before the first day of April, a report for the preceding calendar year. The report shall give information with respect to the financial condition of such licensee, and shall include the name and address of the licensee, balance sheets at the beginning and end of the accounting period, a statement of income and expenses for the period, a reconciliation of surplus with the balance sheets, a schedule of assets used and useful in the consumer finance business in the State, an analysis of charges, size of loans and types of actions undertaken to effect collection and such other relevant information in form and detail as the board may prescribe.

(c) In addition to the information required to be reported under subsection (b), the annual report shall include the following:

(1) the total number of loans and aggregate dollar amounts made by the lender which renewed existing accounts;

(2) the total number of new loans and aggregate dollar amounts made to former borrowers;

(3) the total number of loans and aggregate dollar amounts made to new borrowers;

(4) the total number of loans and aggregate dollar amounts which received a final entry, as provided in subsection (a), other than by renewal;

(5) the total number of renewals in which the borrower received a cash advance which was less than ten percent of the net outstanding loan balance at the time of renewal;

(6) the total number of loans and aggregate dollar amounts outstanding at the beginning of the reporting period; and

(7) the total number of loans and aggregate dollar amounts outstanding at the end of the reporting period.

(d) Such report shall be made under oath and shall be in the form prescribed by the board and consistent with this section. The board shall make and publish annually an analysis and recapitulation of such reports.

(e) In addition to the report required by the provisions of Section 34-29-100 (b) and (c), the board may under rules and regulations promulgated by it under the procedure provided in this chapter require quarterly and/or semiannual reports from licensees to facilitate the performance of its duties and to effectively regulate the making of loans under this chapter.

HISTORY: 1962 Code Section 8-800.6; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391; 1995 Act No. 135, Section 1, eff January 1, 1996; 1998 Act No. 433, Section 4, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-29-110. Rules and regulations; copies of licenses, regulations and orders.

(a) The Board shall have the power and authority to make rules and regulations which interpret or explain any section or sections of this chapter, as it may deem necessary. Such regulations shall be referenced to the section or sections of this chapter which set forth the legislative standards which they interpret or explain. When promulgated and made, the rules and regulations shall be filed with the Secretary of State and the Board shall otherwise comply fully with the provisions of Sections 1-1-210 through 1-1-240.

(b) On application of any person and payment of the cost thereof, the Board shall furnish under its seal and duly signed, a certified copy of any license, regulation or order. Such copy shall be prima facie evidence of the fact of the issuance of such license, regulation or order in any court or proceeding.

HISTORY: 1962 Code Section 8-800.7; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391.



SECTION 34-29-120. Advertising.

No licensee or other person subject to this chapter shall advertise, display, distribute, broadcast, televise or cause or permit to be advertised, displayed, distributed, broadcast or televised in any manner whatsoever, any false, misleading or deceptive statement or representation with regard to the rates, terms or conditions for loans. The Board may require that charges or rates, if stated by a licensee, be stated fully and clearly in such manner as it may deem necessary to prevent misunderstanding thereof by prospective borrowers. The Board may permit licensees to refer in their advertising to the fact that their business is under State supervision, subject to conditions imposed by it to prevent an erroneous impression as to the scope or degree of protection provided by this chapter.

HISTORY: 1962 Code Section 8-800.8; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391.



SECTION 34-29-130. Conducting business with other business; loans shall be made in name of licensee.

(a) No licensee shall conduct the business of making loans under this chapter within any office, room or place of business in which any other business is solicited or engaged in, or in association or conjunction therewith, if the Board shall find, after a hearing, that the conduct of such business by the licensee concealed evasions of this chapter or of the rules and regulations made hereunder, and shall order such licensee in writing to desist from such conduct.

(b) No licensee shall make any loan provided for by this chapter under any name other than that stated in the license.

HISTORY: 1962 Code Section 8-800.9; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391.



SECTION 34-29-140. Charges permitted; installments; maturity of loans; splitting of loan prohibited; penalties for excessive charges; loans to purchase real estate prohibited.

(a) Maximum finance charges permitted; initial charge. A licensee under this chapter may lend any sum of money not exceeding seventy-five hundred dollars, excluding charges, and notwithstanding the fact that the loan may be repayable in substantially equal monthly installments, may contract for and receive finance charges not to exceed:

(1) Loans Not Exceeding One Hundred Fifty Dollars. On loans with cash advance not exceeding one hundred fifty dollars, a charge not to exceed two dollars and fifty cents per month if contracted for in writing by the borrower, may be charged in lieu of interest, and such loans may be repaid in weekly payments, with four weeks constituting a month.

(2) Loans Over One Hundred Fifty Dollars But Not Exceeding Two Thousand Dollars. On loans with a cash advance exceeding one hundred fifty dollars but not exceeding two thousand dollars, twenty-five dollars per one hundred dollars on that portion of the cash advance not exceeding six hundred dollars; eighteen dollars per one hundred dollars on that portion of the cash advance exceeding six hundred dollars but not exceeding one thousand dollars; and twelve dollars per one hundred dollars on that portion of the cash advance exceeding one thousand dollars but not exceeding two thousand dollars when the loan is made payable over a period of one year, and proportionately at those rates over a longer or shorter period of time.

In addition to the finance charges authorized in subparagraphs (1) and (2) of this subsection (a), a licensee under this chapter may contract for and receive an initial charge in such an amount as may be agreed upon in writing with the borrower, but not to exceed seven percent of the cash advance or fifty-six dollars, whichever is the lesser, for the expenses including, but not limited to, any attorney's fees and broker's fees, then or theretofore incurred and the services then or theretofore rendered by the lender incident to the loan or the security therefor, such as investigating the moral and financial standing of the borrower, investigating the security, title and similar investigations and for closing the loan, including any and all expenses incurred or services rendered at the request of the borrower or on his behalf in connection with the loan. Such initial charge may not be contracted for and received on any renewal loan more often than once in a three-month period. Upon any loan made to the borrower of a sum in excess of the amount on which the initial charge may have been charged within the three-month period, then the initial charge may be contracted for and received on the excess. The initial charge on loans not exceeding one hundred fifty dollars is a one-time charge, not a per annum charge and is not subject to refund. The initial charge on loans in excess of one hundred fifty dollars is a one-time charge, not a per annum charge and shall be subject to refund upon prepayment of the loan. The amount of the refund or refund credit shall represent at least as great a proportion of the total charges as the sum of the periodical time balances after the date of the prepayment bears to the sum of all periodical time balances under the schedule of payments in the loan contract.

(3) Loans Over Two Thousand But Not Over Seventy-Five Hundred Dollars. On loans with a cash advance exceeding two thousand dollars but not exceeding seventy-five hundred dollars, the finance charges authorized in subparagraphs (1) and (2) of this subsection (a) shall not be permitted on any part of the loan. On such loans a licensee under this chapter may contract for and receive finance charges not to exceed nine dollars per one hundred dollars of the cash advance, when the loan is made payable over a period of one year, and proportionately at that rate over a longer or shorter period.

In addition to the finance charges authorized in subparagraph (3) of this subsection (a), a licensee under this chapter may contract for and receive an initial charge in such an amount as may be agreed upon in writing with the borrower, but not to exceed five percent of the cash advance or two hundred dollars, whichever is lesser, for the expenses including, but not limited to, any attorney's fees and broker's fees, then or theretofore incurred and the services then and theretofore rendered by the lender incident to the loan or the security therefor, such as investigating the morals and financial standing of the borrower, investigating the security, title and similar investigations and for closing the loan, including any and all expenses incurred or services rendered at the request of the borrower or on his behalf in connection with the loan. The initial charge may not be contracted for or received on any renewal loan made to the same borrower more often than once in a twelve-month period. Upon any loan made to the borrower of a sum in excess of the amount on which the initial charge may have been charged within the twelve-month period, then the initial charge may be contracted for and received on the excess. If a loan is renewed or financed after the expiration of the initial twelve-month period, the initial charge may not exceed two percent of the cash advance. The initial charge is a one-time charge, not a per annum charge and shall be subject to refund upon prepayment of the loan. The amount of the refund or refund credit shall represent at least as great a proportion of the total charges as the sum of the periodical time balances after the date of the prepayment bears to the sum of all periodical time balances under the schedule of payments in the loan contract.

(b) Installment payments and maximum term of loan contract. - The payments on any loan governed by this chapter shall be in substantially equal, consecutive monthly installments and shall be in an amount not less than ten dollars per month, exclusive of finance charges. The final installment shall mature within the time limits set out below:

Cash advance of $1000 or less..... ...............24

1/2 months

Cash advance of $1001 to $1500.... ...............36

1/2 months

Cash advance of $1501 to $2000.... ...............48

1/2 months

Cash advance of $2001 to $7500.... ...............60

1/2 months

(c) Payment prior to maturity. - Any balance to become payable under any loan contract made under the provisions of this chapter may be repaid in full prior to maturity. When such balance is so repaid before maturity, whether by payment in cash, a new loan, renewal or otherwise, the unearned portion of the charges shall be refunded or credited to the borrower. The amount of the refund or refund credit shall represent at least as great a proportion of the total charges as the sum of the periodical time balances after the date of the prepayment bears to the sum of all periodical time balances under the schedule of payments in the loan contract; provided, that if a loan is renewed or refinanced during the first ninety days of the loan contract period, the refund shall be on a pro rata basis.

(d) Splitting of loan prohibited. - No licensee shall induce or permit any person, nor any husband and wife, jointly or severally, to become obligated directly or contingently, or both, under more than one contract of loan at the same time, for the sole purpose of obtaining a higher rate of interest or greater charge than would otherwise be permitted by this chapter.

(e) Delinquent charge; penalties for excessive charges. In addition to the charges and fees provided for by this chapter, no further or other amount may be charged, contracted for, or received, directly or indirectly, except that a licensee, if agreed to in writing, may contract for, impose, and collect a delinquent charge of five cents for each full dollar of an installment that is delinquent for ten or more days. The charge may be imposed only once on each delinquent installment and, if a portion of an installment is delinquent, the delinquent charge may be imposed only once on that portion of the installment that is delinquent. A lender may contract for and receive a minimum delinquency charge of five dollars, even if the charge exceeds five percent of the unpaid amount of the installment. The restriction does not apply to official fees as defined in Section 37-1-301(17), or actual and reasonable attorney fees as determined by the court in which suit is filed and court costs incurred in the collection or to the actual and reasonable expenses of repossession, storing, and selling of property pledged as security on a contract in default, or insurance premiums or identifiable charges authorized by this chapter. If an amount in excess of the charges permitted by this chapter is charged, contracted for, or received, except as the result of an accidental or bona fide error, the contract of loan is void, and the licensee has no right to collect or receive any principal, interest, charge, or recompense. The licensee and its several members, officers, directors, and agents who participated in the violation are guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred and not less than two hundred dollars or imprisoned not less than thirty days nor more than six months.

(f) Deferment charge. - If, as of an installment due date, the payment date of all wholly unpaid installments is deferred one or more full months and the maturity of the contract is extended for a corresponding period, the licensee may charge and collect a deferment charge not exceeding one percent per month of the outstanding balance for each month of the deferment period, provided that two percent per month of the outstanding balance for each month of the deferment period may be charged on loans where the original cash advance is five hundred dollars or less. The deferment period is that period during which no payment is made or required by reason of such deferment, except that no deferment made pursuant to this subsection shall extend the maturity of any contract made under this chapter for more than two months during any twelve-months period. The deferment charge may be collected at the time of deferment or at any time thereafter. The portion of the charges contracted for under Section 34-29-140 (a) and (d) applicable to each deferred balance and installment period following the deferment period shall remain the same as that applicable to such balance and period under the original loan contract. No installment on which a delinquent charge has been collected, or on account of which any partial payment has been made, shall be deferred or included in the computation of the deferment charge. If a loan is prepaid in full during the deferment period, the borrower shall receive, in addition to the refund required under Section 34-29-140 (c), a refund of that portion of the deferment charge applicable to any unexpired full month or months of such deferment period.

Provided, however, no deferment charge for a deferment of a period of one month or less shall exceed ten dollars.

(g) Charges not deducted in advance. - Finance charges and initial charges made under this chapter shall not be paid, deducted, or received in advance, but shall be added to the cash advance.

(h) Loans to purchase real estate prohibited. - A licensee shall not contract for or receive the charges authorized by this chapter, on any loan which is directly or indirectly for the purchase price of real estate or an interest therein and which is secured by a purchase money lien or interest therein; provided, that this paragraph shall not be construed to prohibit a licensee from taking a nonpurchase money lien, whether primary or secondary, on real estate as security for a loan made in compliance with this chapter, and contracting for or receiving on such loan the charges authorized by this chapter.

(i) In addition to all other charges authorized by this section, a licensee may charge and add to the gross note a maintenance fee of two dollars for each month for the term of the loan for each loan account. If the loan is prepaid, the maintenance fee must be refunded pro rata with the unexpired term of the loan and a part of a month must be treated like a full month.

(j) Change of Dollar Amounts. - The dollar amounts provided in subsections (a)(2) and (a)(3) of this section shall change from time to time in the manner provided by Section 37-1-109, except that the index for December, 1991, is the Reference Base Index for purposes of adjustments to the dollar amounts of this section. The Chairman of the State Board of Financial Institutions has the same powers and duties in regard to the adjustments to the dollar amounts of subsection (a)(2) of this section as does the Administrator of the Department of Consumer Affairs with adjustments to the dollar amounts required in Section 37-1-109.

(k) Dollar Limits on Renewals. A licensee under this chapter may not renew a loan more than one time during any fifteen-month period where the actual dollars given to the customer is less than ten percent of the net outstanding loan balance at the time of renewal.

HISTORY: 1962 Code Section 8-800.10; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391; 1967 (55) 558; 1976 Act No. 686 Section 56; 1977 Act No. 137; 1980 Act No. 392, Sections 1, 2; 1986 Act No. 370, Section 1; 1991 Act No. 98, Sections 1, 2, eff May 30, 1991; 1995 Act No; 135, Sections 2, 3, eff January 1, 1996; 2001 Act No. 44, Section 1, eff May 29, 2001.



SECTION 34-29-150. Written statement disclosing terms of contract; receipts for payments; return of note and security on payment in full; lien on household furniture.

(a) The licensee shall disclose, at the time a loan is made, the following to the obligor on a loan transacted pursuant to this chapter, (if there are two or more obligors on the loan contract, delivery to one of them shall be sufficient) in a written statement in conspicuous type:

(1) The amount and date of the note or loan contract and of its maturity;

(2) The original principal amount of the loan excluding any charge made under Section 34-29-140;

(3) The original dollar charge for the loan;

(4) A description of the payment schedule;

(5) The right of the obligor to prepay the loan in full prior to maturity, and the fact that such prepayment in full will reduce the charge for the loan;

(6) The nature of the security, if any;

(7) Every deduction from the loan or payment made by the obligor through the licensee for insurance, and a description of the insurance coverage for which each deduction or payment was made;

(8) The name and address of the obligor and of the licensee;

(9) Signature of principal borrower directly beneath amount of cash borrower actually receives.

(b) For each payment in cash made on any loan the licensee shall furnish a full and complete receipt.

(c) Upon payment of any loan in full the licensee shall return to the customer, marked "paid," the note or other evidence of indebtedness of the loan and the security signed by any obligor and release any mortgage, restore any pledge and cancel and return any note and any assignment given to the licensee.

(d) No licensee shall take any obligation evidencing a loan which does not disclose the amount of the loan, a schedule of the payments, the amount of the finance charges, and amounts disbursed for the account of the borrower, nor shall the licensee take any instrument in which blanks are left to be filled in after execution.

(e) No licensee shall take any chattel mortgage or other lien on household furniture then in possession and use of the obligor unless it is in writing and signed by the obligor, and in case of a married obligor unless given with the consent of the spouse and such consent shall be evidenced by the spouse in the mortgage or other lien by the signing of his or her name thereto. The written consent shall not be required when husband and wife have been living separate and apart for a period of at least five months prior to the making of such mortgage or when such spouse is legally incompetent.

HISTORY: 1962 Code Section 8-800.11; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391.



SECTION 34-29-160. Insurance on security and borrower.

Subject to the conditions provided in this section and notwithstanding any other provisions of this chapter, reasonable insurance may be sold to and required of the borrower for insuring personal property securing a loan and for insuring the life and earning capacity of not more than two parties obligated on the loan other than accommodation parties.

Property insurance shall be in an amount not to exceed the reasonable value of the property insured and for the customary term approximating the term of the loan contract. It shall be optional with the borrower to obtain such insurance in an amount greater than the amount of the loan or for a longer term.

Life insurance must be in an amount not to exceed the approximate amount of the debt and for a term not exceeding the approximate term of the loan contract. For purposes of credit coverage, the 'approximate amount of the debt' is defined as follows: (1) the periodic installment payment multiplied by the number of scheduled periodic installment payments for a loan with a term of sixty months or less; (2) the amount necessary to liquidate the remaining debt in a single lump sum payment, excluding all unearned interest and other unearned finance charges, plus six monthly installment payments for a loan with a term in excess of sixty months. Accident and health insurance and unemployment insurance, or both, must provide periodic benefits which may not exceed an amount which approximately equals the amount of each periodic installment payment to be made under the loan contract. However, when a loan is discharged or a new policy or policies of insurance are issued, the life, property, or accident and health insurance or all three on the prior obligation must be canceled and the unearned portion of the insurance premium or premiums, or identifiable charge, must be refunded to the borrower. However, the method of refunding the premiums on the policies must be pursuant to the Rule of 78 or the Sum of the Digits Method, except that no refund under three dollars must be made. The insurance company shall calculate its reserves on the policies in the same manner or, in the case of credit life insurance, in accordance with a mortality table and interest assumption used for ordinary life policies. Notwithstanding this requirement, if the property insurance policy or policies cover the insurable interest of the borrower as well as the lender, the policy or policies may be continued in force at the request of the borrower.

This section does not require a creditor to grant a refund or credit of a life insurance premium to the debtor if any refund or credit due to the debtor under this section is less than three dollars. If the coverage provides accident and health benefits, the policy or certificate shall contain a provision that, if the insured obligor is disabled, as defined in the policy, for a period of more than three days, benefits shall commence as of the first day of disability, provided that accident and health insurance shall not be allowed on loans with a cash advance of less than one hundred dollars. Disability shall not be defined more restrictively than the inability of the insured to engage in his own occupation during the first year of disability or for the length of the benefit period if less than one year. After the first year of disability, disability shall not be defined more restrictively than the inability of the insured to engage in the substantial duties of any gainful occupation for substantially equivalent remuneration to the insured's own occupation. Substantially equivalent remuneration means not less than seventy-five percent of the insured's base wage, exclusive of overtime and bonus, as of the date disability commences.

All insurance sold or provided pursuant to this section shall bear a reasonable and bona fide relation to the existing hazard or risk of loss and shall be written by an agent or agency licensed in this State in an insurance company authorized to conduct such business in this State. A licensee shall not require the purchasing of insurance from the licensee or any employee, affiliate, or associate of the licensee, as a condition precedent to the making of a loan and shall not decline existing insurance where such insurance is provided by an insurance company authorized to conduct such business in this State.

The licensee shall within thirty days after the loan is made, deliver to the borrower, or if more than one, to one of them, a policy or certificate of insurance covering any insurance procured by or through the licensee or any employee, affiliate, or associate of the licensee, which shall set forth the amount of any premium or identifiable charge which the borrower has paid or is obligated to pay, the amount of insurance, the term of insurance, and a complete description of the risks insured. Such policy or certificate may contain a mortgage clause or other appropriate provisions to protect the insurable interest of the licensee.

Notwithstanding any other provision of this chapter, any gain or advantages in the form of commission, dividend, identifiable charge, or otherwise, to the licensee or to any employee, affiliate, or associate of the licensee from such insurance or its sale shall not be deemed to be additional or further interest or charge in connection with such a loan.

Any accident and health or property insurance sold in conjunction with this chapter must be written on forms and at rates approved by the South Carolina Department of Insurance, provided that a minimum charge of three dollars may be made, pursuant to reasonable regulations adopted by it and having as their purpose the establishment and maintenance of premium rates which are reasonably commensurate with the coverage afforded and which are adequate, not excessive, and not unfairly discriminatory giving due consideration to past or prospective loss experience within or without this State, to dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to borrowers, to reasonable expense allowances necessary to achieve proper risk distribution and spread, and to all other relevant factors within or without this State. These regulations may include reasonable classification systems or programs based upon identifiable and measurable variations in the hazards or expense requirements and may include statistical plans, systems, or programs, which the insurers may be required to adopt, for the purpose of providing that statistical information and data as may be necessary or reasonably appropriate to the determination of premium rates or rate levels. The premium rates and rate levels must be calculated to produce and maintain a ratio of losses incurred, or reasonably expected to be incurred, to premiums earned, or reasonably expected to be earned, of not less than fifty percent, and rates producing a lesser loss ratio are considered excessive.

Until January 1, 2001, credit life insurance premiums for each one hundred dollars of indebtedness are considered reasonable and may be charged if they are not greater than the amounts given in the following table times the number of years, or fraction of a year, that the indebtedness covered by insurance is scheduled to continue, subject to a minimum charge of three dollars:

Decreasing Balance Level Balance

Individual $ .65 $1.30

Joint Insurance $1.08 $2.16

Effective January 1, 2001, credit life insurance premiums for each one hundred dollars of indebtedness are considered reasonable and may be charged if they are not greater than the amounts given in the following table times the number of years, or fraction of a year, that the indebtedness covered by insurance is scheduled to continue:

Decreasing Balance Level Balance

Individual $ .57 $1.14

Joint Insurance $ .95 $1.89

Effective January 1, 2003, credit life insurance premiums for each one hundred dollars of indebtedness are considered reasonable and may be charged if they are not greater than the amounts given in the following table times the number of years, or fraction of a year, that the indebtedness covered by insurance is scheduled to continue:

Decreasing Balance Level Balance

Individual $ .55 $1.10

Joint Insurance $ .91 $1.83

HISTORY: 1962 Code Section 8-800.12; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391; 1985 Act No. 139, Sections 1, 2; 1986 Act No. 444, Section 1; 1987 Act No. 54 Sections 1, 2, eff April 28, 1987; 1991 Act No. 142, Section 16(B), eff January 1, 1993; 1993 Act No. 181, Section 524, eff July 1, 1995; 1995 Act No. 135, Section 4, eff January 1, 1996; 1999 Act No. 66, Section 1, eff January 1, 2000; 2002 Act No. 228, Section 1, eff May 1, 2002.



SECTION 34-29-161. Payment on insurance claim; damages; fees; costs.

No person may act or attempt in a loan transaction to prevent the filing or receiving of payment on a legitimate insurance claim. In an action in which it is found that a person has violated this section, the court shall award to the borrower the actual damages and consequential damages, if any, and to his attorneys their reasonable fees and costs. In determining attorney's fees and costs, the amount of recovery on behalf of the consumer is not controlling.

HISTORY: 1999 Act No. 66, Section 2, eff January 1, 2000.



SECTION 34-29-162. Refinancing loan; nonlapsed insurance coverage.

If a consumer defers, refinances, or consolidates a loan and the insurance coverage upon the original loan has not lapsed:

(1) incontestability and waiting periods for insurance coverage, up to the amount of the coverage remaining at the time of the deferral, refinancing, or consolidation and for an additional period not to exceed the length of the term of the original insurance, must be based upon the date on which the insurer originally insured the debtor with respect to the insurance coverage on the indebtedness that is deferred, refinanced, or consolidated; and

(2) the insurance coverage, up to the amount of the coverage remaining at the time of the deferral, refinancing, or consolidation and for an additional period not to exceed the length of the term of the original insurance, on the indebtedness that is deferred, refinanced, or consolidated may not be subject to evidence of insurability.

The provisions of this section do not apply to insurance for which no identifiable charge is made to the debtor.

HISTORY: 1999 Act No. 66, Section 3, eff January 1, 2000.



SECTION 34-29-163. Effect of misrepresentation by insured.

A policy or certificate may not be declared void and the insurer may not avoid liability based upon a misrepresentation made by the insured, with respect to information provided regarding medical conditions or health history required in furnishing evidence of insurability, that is not causally related to the contingency or event by which the policy claim arises.

HISTORY: 1999 Act No. 66, Section 4, eff January 1, 2000.



SECTION 34-29-164. Amount charged for nonfiling insurance coverage.

The amount charged for nonfiling insurance coverage may not exceed seventy-five percent of the official fee as defined in Section 37-1-301(17).

HISTORY: 1999 Act No. 66, Section 5, eff January 1, 2000.



SECTION 34-29-165. Evidence of insurability.

(1) Consumer credit insurance provided by a creditor may be subject to the furnishing of evidence of insurability satisfactory to the insurer. Whether or not such evidence is required, the term of the insurance shall commence when the debtor becomes obligated to the creditor or when the debtor applies for the insurance, whichever is later, except as follows:

(a) if any required evidence of insurability is not furnished until more than thirty days after the term would otherwise commence, the term may commence on the date when the insurer determines the evidence to be satisfactory; or

(b) if the creditor provides insurance not previously provided covering debts previously created, the term may commence on the effective date of the policy.

(2) If evidence of insurability is required and the insured's eligibility is to be determined by inquiries about existing or past medical conditions, the medical conditions inquired about shall be clearly and conspicuously disclosed in plain language on forms promulgated or approved by the Department of Insurance which achieve a grade level score of no higher than seventh grade on the Flesch-Kincaid readability test. The disclosure shall be made in a clear and conspicuous manner in bold type, with space for the insured to personally acknowledge the disclosure by a dated signature or initial immediately adjacent to the disclosure. Insurance coverage shall not be denied on the basis of any medical condition not so disclosed. Coverage shall not be denied if the insured's dated acknowledgment does not appear on the form.

HISTORY: 1999 Act No. 66, Section 6, eff January 1, 2000.



SECTION 34-29-166. Insurance provided by creditor; delivery of policy; information on policy.

If a creditor provides insurance, the insurance shall be evidenced by an individual policy or certificate of insurance delivered to the debtor at the time of the transaction where the debtor is present at the creditor's place of business.

If the debtor is not present at the creditor's place of business at the time of the transaction, the individual policy or certificate of insurance must be sent to him at his address as stated by him, within thirty days after the term of the insurance commences under the agreement between the creditor and debtor or the creditor shall promptly notify the debtor of any failure or delay in providing the insurance.

Each policy or certificate of credit life insurance or credit accident and sickness insurance shall set forth the following on the first page of the policy or attached thereto in a manner that is clear and conspicuous and achieves a grade level score of no higher than seventh grade on the Flesch-Kincaid readability test:

(a) the name, address, and telephone number of the insurer and the process to be followed in submitting a claim;

(b) the name or names of the debtor, or in the case of a certificate, the identity by name or otherwise of the debtor;

(c) the age or date of birth of the debtor;

(d) the premium or amount payable by the debtor separately for credit life insurance and credit accident and sickness insurance;

(e) a description of the coverage including the amount and term of the coverage, and any exceptions, limitations, or restrictions;

(f) a statement that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness;

(g) a statement that, if the amount of insurance exceeds the amount necessary to discharge the indebtedness, any excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to the debtor's estate;

(h) a conspicuous statement that the insured debtor shall have the right to cancel the insurance policy or group certificate and have all the premiums paid by or charged to the insured debtor refunded or credited, upon giving written notice to the insurer within thirty days from the date the insured debtor received the policy or certificate;

(i) a conspicuous statement which reads as follows: "For specific information about credit insurance issued in conjunction with your loan, contact your creditor or your insurance company. For general information about credit insurance or complaints regarding your credit insurance, please contact the South Carolina Department of Insurance at [current toll-free number]."; and

(j) the provisions of this section do not apply to insurance for which no identifiable charge is made to the debtor.

HISTORY: 1999 Act No. 66, Section 7, eff January 1, 2000.



SECTION 34-29-170. Confession of judgment or power of attorney to confess judgment shall be void.

No licensee shall take any confession of judgment or permit any borrower to execute a power of attorney in favor of any licensee or in favor of any third person to confess judgment or to appear for the borrower in any judicial proceeding and any such confession of judgment or power of attorney to confess judgment shall be absolutely void.

HISTORY: 1962 Code Section 8-800.13; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391.



SECTION 34-29-180. Judicial review of orders or decisions of Board.

(a) Any order or decision made, issued or executed by the Board or its deputies, shall be subject to review by the circuit court on petition by any person aggrieved if the petition is filed within thirty days from the date of the delivery of a copy of the order or decision made by the Board upon such person. A copy of such petition for review as filed with and certified by the clerk of court shall be served upon the Board within five days after its filing. If the petition for review is not filed within thirty days, the parties aggrieved shall be deemed to have waived the right to have the merits of the order or decision reviewed and there shall be no trial of the merits thereof by any court to which application may be made by petition or otherwise, to enforce or restrain the enforcement of same.

(b) The Board shall within thirty days, unless the time is extended by an order of the court, after the service of the copy of the petition for review upon it or its deputy, prepare and file with the clerk of the court a complete transcript of the record of the hearing, if any, and a true copy of the order or decision duly certified. The case shall be heard by the court as a civil case upon such transcript of the record and it shall be the duty of the court to hear and determine the petition with all convenient speed. If, on the hearing before the court, it shall appear that the record filed by the Board is incomplete, the court may by appropriate order direct the Board to certify any and all parts of the record so omitted.

(c) The court shall have jurisdiction to review the facts and the law and to affirm, modify or to set aside the order or decision of the board and to restrain the enforcement thereof. Appeals from all final orders and judgments entered by the circuit court in reviewing the orders and decisions of the board may be taken in the manner provided by the South Carolina Appellate Court Rules.

HISTORY: 1962 Code Section 8-800.14; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391; 1999 Act No. 55, Section 35, eff June 1, 1999.



SECTION 34-29-190. Disposition of fees and other funds.

All license fees, investigation fees, and other funds collected by the Board under the terms of this chapter, shall be paid over to the State Treasurer and shall be used to defray costs of administering this chapter, including salaries of assistant examiners and other clerical help found necessary and necessary travel expenses and subsistence.

HISTORY: 1962 Code Section 8-800.15; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391.



SECTION 34-29-200. Chief administrative officer and other personnel.

The Board is authorized to designate or appoint a chief administrative officer and such other personnel as it deems necessary to perform the duties and exercise the powers herein conferred. The chief administrative officer and all other personnel shall serve at the pleasure of the Board.

HISTORY: 1962 Code Section 8-800.16; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391.



SECTION 34-29-210. Appointment of Director as agent for service of process.

Every person prior to being licensed under this chapter shall appoint, in writing, the Director and his successors in office to be its true and lawful attorney upon whom all legal process in any action or proceeding against it may be served and in such writing shall agree that any lawful process against it which is served upon such attorney shall be of the same legal force and validity as if served upon the company and that the authority shall continue in force so long as any liability remains outstanding in the State. Copies of such appointment certified by the Director, shall be deemed sufficient evidence thereof and shall be admitted in evidence with the same force and effect as the original thereof might be admitted.

HISTORY: 1962 Code Section 8-800.17; 1966 (54) 2391.



SECTION 34-29-220. Foreign loans.

No loan made outside this State in the amount of or of the value of seventy-five hundred dollars or less for which a greater rate of interest, consideration, or charge than is permitted by Section 34-29-140 has been charged, contracted for or received, shall be enforced in this State and every person in any way participating therein in this State shall be subject to the provisions of this chapter, but this section shall not apply to loans legally made in any state under and in accordance with a regulatory consumer finance law similar in principles to this chapter.

HISTORY: 1962 Code Section 8-800.18; 1966 (54) 2391.



SECTION 34-29-240. Licenses for persons engaged in lending on December 1, 1965.

Any person engaged in the business of lending on December 1, 1965, may be licensed under the provisions of this chapter; provided, he applies for and obtains a license from the Board of Bank Control within ninety days after August 7, 1966; and, provided, further, that such person meets the requirements of Section 34-29-40 (b) (1) (2).

HISTORY: 1962 Code Section 8-800.22; 1966 (54) 2391.



SECTION 34-29-250. Violations.

Any person who wilfully violates any provision of this chapter, for which a penalty has not been provided, is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars nor less than one hundred dollars in the discretion of the court.

The board, in addition to the criminal penalties provided by this section, may also assess a civil penalty against the violator in the form of a fine not exceeding two thousand dollars for each violation. This civil penalty may be assessed in addition to or in lieu of the criminal penalties authorized by this section.

HISTORY: 1962 Code Section 8-800.21; 1966 (54) 2391; 1991 Act No. 98, Section 3, eff May 30, 1991.



SECTION 34-29-260. Modification, amendment or repeal of chapter.

(a) This chapter or any part thereof may be modified, amended or repealed so as to effect a cancellation or alteration of any license or right of a licensee hereunder; provided, that such cancellation or alteration shall not impair or affect the obligations of any preexisting lawful contract between any licensee and any obligor.

(b) Nothing contained herein shall be so construed as to impair or affect the obligation of any contract of loan between any lender and any borrower which was entered into prior to August 7 1966.

HISTORY: 1962 Code Section 8-800.20; 1956 (49) 2052, 2967; 1957 (50) 339; 1966 (54) 2391.






CHAPTER 30 - A STATE SAVINGS BANK CHARTER IN SOUTH CAROLINA

SECTION 34-30-10. Short title.

This chapter is known as "State Savings Bank".

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-20. Application of chapter.

This chapter, unless the context otherwise specifies, applies to all state savings banks.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-30. Definitions.

(A) The term "savings and loan association" when used in the 1976 Code, other than in Chapter 28, includes state savings banks chartered under this chapter and Chapter 28.

(B) Unless the context otherwise requires, the following definitions apply in this chapter:

(1) "Board" means the State Board of Financial Institutions.

(2) "Affiliate" means a person or corporation that controls, is controlled by, or is under common control with a savings institution.

(3) "Articles of incorporation or charter" means the document that represents the corporate existence of a state savings bank.

(4) "Associate" means a person's relationship with:

(a) any corporation or organization, other than the applicant or a majority-owned subsidiary of the applicant, of which the person is an officer or partner or is, directly or indirectly, the beneficial owner of ten percent or more of any class of equity securities;

(b) any trust or other estate in which the person has a substantial beneficial interest or as to which the person serves as trustee or in a similar fiduciary capacity; and

(c) a relative or spouse who lives in the same house as that person or a relative of that person's spouse who lives in the same house as that person or who is a director or officer of the applicant or any of its parents or subsidiaries.

(5) "Association" means a mutual or stock-owned savings association, savings and loan association, building and loan association, or savings bank as organized pursuant to Section 34-28-30.

(6) "Branch office" means an office of a state savings bank, other than its principal office, that accepts deposits and renders savings institution services.

(7) "Capital stock" means securities that represent ownership of a stock state savings bank.

(8) "Conflict of interest" means a matter before the board of directors in which one or more of the directors, officers, or employees has a direct or indirect financial interest in its outcome.

(9) "Control" means the power, directly or indirectly, to:

(a) direct the management or policies of a state savings bank or to vote twenty-five percent or more of a class of voting securities for a state savings bank;

(b) control the election or appointment of a majority of the directors of a state savings bank; or

(c) control or exercise a controlling influence over the management or policies of the state savings bank.

For purposes of this definition of control, references to a state savings bank include the holding company for the state savings bank.

(10) "Depository institution" means a person, firm, or corporation engaged in the business of receiving, soliciting, or accepting money or its equivalent on deposit, or of lending money or its equivalent, or of both.

(11) "Disinterested directors" means those directors who have absolutely no direct or indirect financial interest in the matter before them.

(12) "Dividends on stock" means the earnings of a state savings bank paid out to holders of capital stock in a stock state savings bank.

(13) "Examination and investigation" means a supervisory inspection of a state savings bank or proposed state savings bank that may include inspection of every relevant piece of information including subsidiary or affiliated businesses.

(14) "Immediate family" means one's spouse, father, mother, children, brothers, sisters, and grandchildren; and the father, mother, brothers, and sisters of one's spouse; and the spouse of one's child, brother, or sister.

(15) "Insurance of deposit accounts" means insurance on a state savings bank's deposit accounts when the beneficiary is the holder of the insured account.

(16) "Loan production office" means an office of a state savings bank other than the principal or branch offices whose activities are limited to the generation of loans.

(17) "Members" means deposit account holders and borrowers in a state mutual savings bank.

(18) "Mutual savings bank" means a state savings bank organized in mutual form under this chapter.

(19) "Mutual holding company" means a holding company for a mutual savings bank.

(20) "Net worth" means a state savings bank's total assets less total liabilities as defined by generally accepted accounting principles.

(21) "Original incorporators" means one or more natural persons who are the organizers of a state savings bank responsible for the business of a proposed state savings bank from the filing of the application to the board's final decision on the application.

(22) "Plan of conversion" means a detailed outline of the procedure for conversion of a savings institution from one to another regulatory authority, from one to another form of organization, or from one to another charter.

(23) "Principal office" means the office that houses the headquarters of a state savings bank.

(24) "Registered agent" means the person named in the articles of incorporation upon whom service of legal process is binding upon the state savings bank.

(25) "Savings institution" means either an association or a state savings bank, or a federal savings association or federal savings bank.

(26) "Service corporation" means a corporation operating under Article 7 of this chapter that engages in activities determined by the board to be incidental to the conduct of a depository institution business as provided in this chapter, or engages in activities that further or facilitate the corporate purposes of a state savings bank, or furnishes services to a state savings bank or subsidiaries of a state savings bank, the voting stock of which is owned directly or indirectly by one or more savings institutions.

(27) "State savings bank" means a depository institution organized and operated under this chapter or a corporation organized under federal law and converted so as to be operated under this chapter.

(28) "Stock savings bank" means a state savings bank owned by holders of capital stock and organized under this chapter.

(29) "Voluntary dissolution" means the dissolution and liquidation of a state savings bank in initiated by its ownership.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-50. Application of Business Corporation Act.

When not in direct conflict with or superseded by specific provisions of this chapter, the provisions of the South Carolina Business Corporation Act, Chapters 1 to 25 of Title 33, apply to a state savings bank organized or operated under this chapter.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-60. Prior charters; legal name, requirements; prohibited acts; injunctions.

(A) Nothing in this chapter invalidates a charter that was valid before the enactment of this chapter. A savings institution chartered on the effective date of this chapter may continue operation in accordance with the chapter under which it was chartered. However, after the date this chapter becomes effective, a depository institution may not be qualified as a state savings bank except in accordance with this chapter. A state savings bank chartered under this chapter must use the letters "SSB" in its legal name.

(B) Except as provided in subsection (A) of this section, or in Chapter 28 of Title 34, a person, corporation, company, or state savings bank, except one incorporated and licensed in accordance with this chapter or federal law to operate a savings bank, shall not operate as a state savings bank. Unless authorized as a state or federal savings bank and engaged in transacting a depository institution business, a person, corporation, company, or savings bank domiciled and doing business in this State shall not:

(1) use in its name the term 'savings bank' or words of similar import or connotation that lead the public reasonably to believe that the business so conducted is that of a savings bank; or

(2) use a sign or circulate or use any letterhead, billhead, circular, or paper, or advertise or communicate in a manner that would lead the public reasonably to believe that it is conducting the business of a savings bank.

(C) Upon application by the board or by a state savings bank, a court of competent jurisdiction may issue an injunction to restrain any person or entity from violating or from continuing to violate subsection (B) of this section.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-70. Organization and establishment; application, fee; contents of application.

(A) The original incorporators, a majority of whom must be domiciled in this State, may organize and establish a state savings bank to promote the purposes of this chapter, subject to approval as provided in this chapter. The original incorporators shall file with the board a preliminary application to organize a state savings bank in the form prescribed by the board, together with the proper nonrefundable application fee.

(B) An application to organize a state savings bank must contain:

(1) a copy of the proposed articles of incorporation, which must be signed by the original incorporators;

(2) the names and addresses of the incorporators; and the names and addresses of the initial members of the board of directors, and the number of shares they plan to subscribe to;

(3) statements of the anticipated receipts, expenditures, earnings, and financial condition of the state savings bank for its first three years of operation, or a longer period as the board may require;

(4) a showing satisfactory to the board that:

(a) the public convenience and advantage are served by the establishment of the proposed state savings bank;

(b) there are reasonable demand and necessity in the community which is served by the establishment of the proposed state savings bank;

(c) the proposed state savings bank has a reasonable probability of sustaining profitable and beneficial operations within a reasonable time in the community in which the proposed state savings bank intends to locate; and

(5) the proposed bylaws; and

(6) statements, exhibits, maps, and other data that may be prescribed or requested by the board, and which are sufficiently detailed and comprehensive so as to enable the board to pass upon the criteria in this article.

(C) The application must be signed by the original incorporators, and properly acknowledged by a person duly authorized by this State to take proof and acknowledgment of deeds. The application must contain additional information required by the board.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-80. Proposed mutual state savings banks, proposed stock state savings banks; articles of incorporation.

(A) The articles of incorporation of a proposed mutual state savings bank must include:

(1) the name of the state savings bank, which must not so closely resemble the name of an existing depository institution doing business under the laws of this State as to be likely to mislead the public;

(2) the county and city or town where its principal office is located in this State, and the name of its registered agent and the address of its registered office, including county and city or town, and street and number;

(3) the period of duration, which may be perpetual. When the articles of incorporation fail to state the period of duration, it is considered perpetual;

(4) the purposes for which the state savings bank is organized, limited to purposes permitted under the laws of this State for state savings banks;

(5) the minimum amount on deposit in deposit accounts, not less than four million dollars, before the commencement of business;

(6) a provision not inconsistent with this chapter and the proper operation of a state savings bank in which the incorporators provide for the regulation of the internal affairs of the state savings bank;

(7) the number of directors, not less than five, constituting the initial board of directors, and the name and address of each person who is to serve as a director until the first meeting of members, or until a successor is elected and qualified;

(8) the names and addresses of the incorporators.

(B) The articles of incorporation of a proposed stock state savings bank must include:

(1) the name of the state savings bank, which must not so closely resemble the name of an existing depository institution doing business under the laws of this State as to be likely to mislead the public;

(2) the county and city or town where its principal office is located in this State, and the name of its registered agent and the address of its registered office, including county and city or town, and street and number;

(3) the period of duration, which may be perpetual. When the articles of incorporation fail to state the period of duration, it is considered perpetual;

(4) the purposes for which the state savings bank is organized, limited to purposes permitted under the laws of this State for state savings bank;

(5) with respect to the shares of stock which the state savings bank has authority to issue, if the stock is to:

(a) have a par value, the number of shares of stock and the par value of each;

(b) be without par value, the number of shares of stock; or

(c) be divided into classes, or into series within a class of preferred or special shares of stock, the articles of incorporation must also designate each class and each series within a class, and provide a statement of the preferences, limitations, and relative rights of the stock of each class or series;

(6) the minimum amount of consideration to be received for its shares of stock before the commencement of business;

(7) a statement as to whether stockholders have preemptive rights to acquire additional or treasury shares of the state savings bank;

(8) a provision not inconsistent with this chapter or the proper operation of a state savings bank, in which the incorporators provide for the regulation of the internal affairs of the state savings bank;

(9) the number of directors, not less than five, constituting the initial board of directors, and the name and address of each person who is to serve as a director until the first meeting of the stockholders, or until a successor is elected and qualified; and

(10) the names and addresses of the incorporators.

(C) The articles of incorporation may include other provisions authorized or permitted to be in the articles of incorporation of a corporation by Chapters 1 to 25 of Title 33.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-90. Board examination of application.

Upon receipt of an application to organize and establish a state savings bank, the board shall examine or cause to be examined all the relevant facts connected with the formation of the proposed state savings bank.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-100. Mutual state savings banks, stock state savings banks; approval of application; minimum pledges, adjustment, considerations.

(A) The board may approve an application to form a mutual state savings bank only when:

(1) the proposed state savings bank has an operational expense fund, from which to pay organizational and incorporation expenses, in an amount determined by the board to be sufficient for the safe and proper operation of the state savings bank, but not less than four hundred thousand dollars. The monies remaining in the expense fund must be held by the state savings bank for at least three years from its date of licensing. No portion of the fund may be released to an incorporator or director who contributed to it, to another contributor, or to another person, and no dividends may be accrued or paid on the funds without the prior approval of the board;

(2) the proposed state savings bank has pledges for deposit accounts in an amount determined by the board to be sufficient for the safe and proper operation of the state savings bank, but not less than four million dollars;

(3) all deposit accounts of the proposed state savings bank have been made with legal tender of the United States;

(4) the name of the proposed state savings bank will not mislead the public and is not the same as an existing depository institution or so similar to the name of an existing depository institution as to mislead the public;

(5) the character, general fitness, and responsibility of the incorporators and the initial board of directors of the proposed state savings bank, a majority of whom must be residents of South Carolina, command the confidence of the community in which the proposed state savings bank locates;

(6) there are reasonable demand and necessity in the community that which are served by the establishment of the proposed state savings bank;

(7) the public convenience and advantage are served by the establishment of the proposed state savings bank; and

(8) the proposed state savings bank has a reasonable probability of sustaining profitable and beneficial operations in the community.

(B) The board may approve an application to form a stock state savings bank only when:

(1) the proposed state savings bank has prepared a plan to solicit subscriptions for capital stock in an amount determined by the board to be sufficient for the safe and proper operation of the state savings bank, but not less than four million dollars;

(2) the name of the proposed state savings bank does not mislead the public and is not the same as an existing depository institution or so similar to the name of an existing depository institution as to mislead the public, and contains the wording "corporation", "incorporated", "limited", "company", or an abbreviation of one of these words or other words sufficient to distinguish stock savings banks from mutual savings banks;

(3) the character, general fitness, and responsibility of the incorporators, initial board of directors, and initial stockholders of the proposed state savings bank command the confidence of the community in which the proposed state savings bank locates;

(4) all subscriptions for capital stock of the proposed state savings bank have been purchased with legal tender of the United States;

(5) there are reasonable demand and necessity in the community which is served by the establishment of the proposed state savings bank;

(6) the public convenience and advantage are served by the establishment of the proposed state savings bank; and

(7) the proposed state savings bank has a reasonable probability of sustaining profitable and beneficial operations in the community.

(C) The minimum amount of pledges for deposit accounts or subscriptions for capital stock may be adjusted if the board determines that a greater requirement is necessary or that a smaller requirement provides a sufficient capital base. The board's decision must be based upon due consideration of:

(1) the population of the proposed trade area;

(2) the total deposits of the depository institutions operating in the proposed trade area;

(3) the economic conditions of and projections for the proposed trade area;

(4) the business experience and reputation of the proposed management;

(5) the business experience and reputation of the proposed incorporators and directors; and

(6) the projected deposit growth, capitalization, and profitability of the proposed state savings bank, and other factors considered relevant by the board.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-110. Incomplete applications; time for approval or rejection of completed applications.

(A) If the board does not receive a completed application within one hundred twenty days of the filing of the preliminary application, the application must be returned to the applicants.

(B) When the board has completed the examination and investigation of the facts relevant to the establishment of the proposed state savings bank, the board shall approve or reject an application within one hundred twenty days of the submission of the completed application.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-120. Approval or disapproval of application; order; filing of articles; corporate existence; certificate of authorization, commencement of business; limitation on ownership or control.

(A) After consideration of its findings, and the consideration of other information and evidence, the board shall approve or disapprove the application. The board shall approve the application if it finds that the articles of incorporation are in compliance with Section 34-30-90 and that there is compliance with the criteria in Section 34-30-110, the remainder of this chapter, regulations, and the 1976 Code. The order approving the application may impose reasonable conditions which must be met before a certificate of authorization to transact business is issued.

(B) If the board approves the application, the applicant shall file its articles of incorporation with the Secretary of State.

(C) The corporate existence of a state savings bank begins on the date the approved articles of incorporation are filed with the Secretary of State, unless otherwise provided in the articles of incorporation, but the state savings bank may not commence business before it is in possession of a certificate of authorization to transact business as provided in Section 34-30-150.

(D) A subscriber to the stock of a proposed stock state savings bank, other than its holding company, shall not own or control as principal more than ten percent of a class of voting shares of the state savings bank or its holding company.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-130. Insurance on deposit accounts; certification; time for obtaining insurance; excess insurance.

A state savings bank must obtain and maintain insurance on the deposit accounts of all members and customers from an insurance corporation created by an act of Congress. Before licensing of a state savings bank, articles of incorporation duly recorded under Section 34-30-120(C), are sufficient certification to the insuring corporation that the state savings bank is a legal corporate entity. The insurance must be obtained within the time limit prescribed in Section 34-30-140. Subject to the rules or regulations of the board, a state savings bank may obtain or participate in efforts to obtain insurance of deposits that is in excess of the amount eligible for federal insurance of accounts. This insurance is known as "excess insurance".

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-140. Commencement of business; failure to commence within time limit, extension of time; forfeiture of corporate existence; certificate of authorization.

A newly chartered state savings bank must commence business within one year after corporate existence begins. A state savings bank that does not commence business within this time, forfeits its corporate existence, unless the board, before the expiration of the one-year period, approves an extension of the time within which the state savings bank may commence business, upon a written request stating the reasons for the request. Upon forfeiture, the articles of incorporation expire and action taken in connection with the incorporation and chartering of the state savings bank, with the exception of fees paid to the board, becomes null and void. The board shall determine if a state savings bank has failed to commence business within one year, without extension as provided in this section, and shall notify the Secretary of State and the register of deeds in the county in which the state savings bank is located that the articles of incorporation have expired. If the board finds that the state savings bank has in good faith complied with all the requirements of law and all conditions imposed, and that the state savings bank's deposit accounts are properly insured, it shall promptly issue a certificate of authorization to transact a general state savings bank business.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-150. Amendment of articles of incorporation; certification, submission, approval; quorum, voting requirement.

An amendment to the articles of incorporation of a state savings bank, which shall have been adopted and recommended by the board of directors of the state savings bank, must be made at an annual or special meeting of the state savings bank, held in accordance with Sections 34-30-1060 and 34-30-1070, by a majority of votes or shares cast by members or stockholders present in person or by proxy at the meeting. An amendment must be certified by the appropriate corporate official, submitted to the board for approval or rejection, and if approved, then certified by the board and recorded as provided in Section 34-30-130 for articles of incorporation. The articles of incorporation may provide for a greater quorum or voting requirement for members or stockholders or voting groups of stockholders than is otherwise provided in this chapter.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-160. Confidentiality of records; inspection and examination; release; list of members or stockholders.

(A) The books and records of a state savings bank must be confidential and may be made available for inspection and examination only:

(1) to the board or its duly authorized representatives;

(2) to persons duly authorized to act for the state savings bank;

(3) to any federal or state instrumentality or agency authorized to inspect or examine the books and records of an insured depository institution;

(4) as compelled by a court of competent jurisdiction;

(5) as compelled by legislative subpoena as provided by law;

(6) as authorized by the board of directors of the state savings bank; or

(7) as provided in subsections (B), (C), and (D).

(B) A depositor, borrower, or stockholder has the right to inspect the books and records of a state savings bank as pertain to his loans, his accounts, or the determination of his voting rights.

(C) The books and records pertaining to the accounts, loans, and voting rights of depositors, borrowers, and stockholders must be kept confidential by the state savings bank and its directors, officers, and employees and may not be released except upon express written authorization of the account holder as to his own accounts, loans, or voting rights. However, information relating to a loan made by an association may be released without the borrower's authorization in a manner prescribed by the board of directors for the purpose of meeting the needs of commerce and for fair and accurate credit information.

(D) A member, stockholder, or other person must not have access to or be furnished or possessed of a partial or complete list of the members or stockholders except upon express action authorized by the board of directors.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-170. Establishment of branch offices; application, fee; approval or denial; corporate office.

(A) A state savings bank may apply to the board for permission to establish a branch office. The application must be in the form prescribed by the board and accompanied by the proper branch application fee. The board shall approve or deny branch applications within one hundred twenty days of filing. Nothing in this chapter prohibits a state savings bank from establishing a corporate office or offices upon prior written notification to the board. A corporate office must be established primarily for the purpose of managing the administrative functions of the state savings bank and service corporations and must not accept deposits or issue payment for withdrawals of certificates or accounts.

(B) The board shall approve a branch application when:

(1) the applicant has evidenced financial responsibility;

(2) the applicant has sufficient net worth as determined by the board; and

(3) the applicant has an acceptable internal control system that includes certain basic internal control requirements essential to the protection of assets and the promotion of operational efficiency regardless of the size of the applicant.

(C) Upon receipt of a branch application, the board shall examine or cause to be examined all the relevant facts connected with the establishment of the proposed branch office. If it appears to the satisfaction of the board that the applicant has complied with all the requirements in this section and the regulations for the establishment of a branch office and that the state savings bank is otherwise lawfully entitled to establish the branch office, then the board shall approve the branch application.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-180. Change of office location; information, evaluation.

The board of directors of a state savings bank may change the location of a branch office or the principal office of the state savings bank with the prior written approval of the board. The board may request, and the state savings bank must provide, information that the board determines is necessary to evaluate the request.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-190. Discontinuance of branch office operation.

The board of a state savings bank may discontinue the operation of a branch office with the prior written approval of the board.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-200. Loan production office, opening or closing.

A state savings bank may open or close a loan production office upon thirty days' written notice to the board.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-300. Conversion to state savings bank; application, examination, fee; conversion plan, amendment; vote, filing of results; approval.

(A) Any association or state or national bank, upon a majority vote of its board of directors, may apply to the board for permission to convert to a state savings bank and for certification of appropriate amendments to its articles of incorporation to effect the change. Upon receipt of an application to convert to a state savings bank, the board shall examine all facts connected with the conversion. The depository institution applying for permission to convert must pay a fee established by the board.

(B) The converting depository institution must submit a plan of conversion as a part of the application to the board. The board may approve it with or without amendment. If the board approves it, the plan must be submitted to the members or stockholders as provided in subsection (C) of this section. If the board refuses to approve the plan, the objections must be stated in writing and the converting depository institution must be given an opportunity to amend the plan to obviate the objections.

(C) After lawful notice to the members or stockholders of the converting depository institution and full and fair disclosure, the substance of the plan must be approved by the affirmative vote of a majority of votes or shares present. The vote by the members or stockholders may be in person or by proxy. The results of the vote as certified by an appropriate officer of the converting depository institution must be filed with the board. The board then shall approve or disapprove the requested conversion to a state savings bank. Upon approval of the conversion, the board shall supervise and monitor the conversion process and shall ensure that the conversion is conducted lawfully and under the approved plan of conversion.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-310. Conversion to federal charter; procedure.

A state savings bank, stock or mutual, organized and operated under this chapter, may convert to a federal charter in accordance with the laws and regulations of the United States and with the same force and effect as though originally incorporated under those laws. The procedure to effect this conversion is:

(1) Following the favorable majority vote of the board of directors of the state savings bank, a meeting of the members or stockholders must be held upon not less than fifteen days' notice to each member or stockholder. Notice of the meeting may be mailed to each member or stockholder, postage prepaid, to the last known address, or the board of directors may cause notice of the meeting to be published, once a week for two weeks preceding the meeting, in a newspaper of general circulation in the county where the state savings bank has its principal office. It is sufficient notice of the purpose of the meeting if the notice contains substantially the following statement: "The purpose of this meeting is to consider the conversion of this state chartered savings bank to a federal charter, under the laws of the United States". An appropriate officer of the state savings bank shall make proof by affidavit at the meeting of due service of the notice or call for the meeting.

(2) At the meeting of the members or stockholders of the state savings bank, the members or stockholders, by affirmative vote of a majority of votes or shares present, in person or by proxy, may resolve to convert the state savings bank to a federal charter. A copy of the minutes of the meeting of the members or stockholders, as certified by an appropriate officer of the state savings bank, must be filed in the office of the board within ten days after the date of the meeting. The filed certified copy is prima facie evidence of the holding and the action of the meeting.

(3) Within a reasonable time after the receipt of a certified copy of the minutes, the board shall issue a certificate of approval of the conversion. The state savings bank must record the certificate in the office of the Secretary of State.

(4) The state savings bank must file an application, in the manner prescribed or authorized by the laws and regulation of the United States, to consummate the conversion to a federal charter. A copy of the charter or authorization issued to the state savings bank by the appropriate federal regulatory authority must be filed with the board. Upon filing with the board, the state savings bank ceases to be a state savings bank and becomes a federal depository institution.

(5) When a state savings bank converts to a federal charter it ceases to be a state savings bank under the laws of this State, except that its corporate existence is considered to be extended for the purpose of prosecuting or defending suits by or against it and of enabling it to close its business affairs as a state savings bank and to dispose of and convey its property. At the time when the conversion becomes effective all the property of the state savings bank including all its rights, title, and interest in and to all property of whatever kind, whether real, personal, or mixed, and things in action, and every right, privilege, interest, and asset of any conceivable value or benefit then existing, belonging, or pertaining to it, or which would inure to it, must be vested immediately by act of law and without any conveyance or transfer, and without any further act or deed, in and become the property of the federal depository institution, which shall have, hold, and enjoy the same in its own right as fully and to the same extent as the same was possessed, held, and enjoyed by the state savings bank; and the federal depository institution as of the effective time of the conversion shall succeed to all the rights, obligations, and relations of the state savings bank.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-320. Conversion to federal charter with change from stock to mutual, or mutual to stock; conversion to state charter with change from mutual to stock.

(A) If a state charter converts to a federal charter in which the form of organization also is changed from stock to mutual, or from mutual to stock, the conversion shall proceed initially as a charter conversion under Section 34-30-310. After the state savings bank becomes a federal depository institution, the federal regulatory authority governs the continuing conversion of the form of ownership of the newly converted depository institution.

(B) If a federal charter converts to a state charter conversion in which the form of organization also is changed from mutual to stock, the conversion proceeds initially as a charter conversion under Section 34-30-300. After the federal depository institution becomes a state savings bank, Section 34-30-330 or 34-30-340 governs the continuing conversion of the form of ownership of the newly converted state savings bank.

(C) This section does not apply to the simultaneous charter and organization conversion accomplished in conjunction with a merger under Section 34-30-360.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-330. Mutual state savings bank conversion to stock; application, fee; conversion plan; amendment; approval; vote.

(A) A mutual state savings bank may convert from mutual to the stock form of organization as provided in this section.

(B) A mutual state savings bank may apply to the board for permission to convert to a stock state savings bank and for certification of appropriate amendments to the state savings bank's articles of incorporation. Upon receipt of an application to convert from mutual to stock form, the board shall examine all facts connected with the requested conversion. The state savings bank applying for permission to convert must pay a fee established by the board.

(C) The state savings bank must submit a plan of conversion as a part of the application to the board. The board may approve it with or without amendment, if it is reasonably anticipated that:

(1) after conversion, the state savings bank is in sound financial condition and is soundly managed;

(2) the conversion does not impair the capital of the state savings bank nor adversely affect the state savings bank's operations;

(3) the conversion is fair and equitable to the members of the state savings bank and no person whether member, employee, or otherwise, receives any inequitable gain or advantage by reason of the conversion;

(4) the state savings bank services provided to the public by the state savings bank are not adversely affected by the conversion;

(5) the substance of the plan has been approved by a vote of two-thirds of the board of directors of the state savings bank;

(6) all shares of stock issued in connection with the conversion are offered for sale first to the members of the state savings bank;

(7) all stock is offered for sale to members of the state savings bank and others in prescribed amounts and otherwise under a formula and procedure that is fair and equitable and is fairly disclosed to all interested persons; and

(8) the plan provides a statement as to whether stockholders have preemptive rights to acquire additional or treasury shares of the state savings bank.

If the board approves the plan, the plan must be submitted to the members as provided in subsection (D). If the board refuses to approve the plan, the board shall state the objections in writing and give the converting state savings bank an opportunity to amend the plan to obviate the objections.

(D) After lawful notice to the members of the state savings bank and full and fair disclosure, the substance of the plan must be approved by a majority of the total votes cast by members of the state savings bank present in person or by proxy, or such greater voting requirement as required by federal law. The results of the vote as certified by an appropriate officer of the state savings bank must be filed with the board. The board shall then either approve or disapprove the requested conversion. After approval of the conversion, the board shall supervise and monitor the conversion process and shall ensure that the conversion is conducted lawfully and under the state savings bank's approved plan of conversion.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-340. Merger or consolidation of state savings banks; procedure.

Two or more mutual state savings banks or two or more stock state savings banks organized and operating may merge or consolidate into a single state savings bank. The procedure to effect the merger is:

(1) The directors, or a majority of them, of the state savings banks that desire to merge, at separate meetings, may enter into a written agreement of merger specifying each state savings bank to be merged and the state savings bank that is to receive into itself the merging state savings bank or banks, and prescribing the terms and conditions of the merger and the mode of carrying it into effect. The merger agreement may provide other provisions with respect to the merger as appear necessary or desirable, or as the board may require.

(2) A meeting of members or stockholders of each of the state savings banks must be held separately upon written notice of not less than thirty days to members or stockholders of each state savings bank. The notice must specify the time, place, and purpose of the meeting. Notice must be made by personal service or postage prepaid mail to the last address of each member or stockholder appearing upon the records of the stock state savings bank, or in the alternative for a merger of mutual state savings banks, by publication of notice at least once a week for two weeks preceding the meeting in one or more newspapers of general circulation in the county or counties where each state savings bank has its principal or a branch office, or in a newspaper of general circulation in an adjoining county if none is available in the county. An appropriate officer of the state savings bank shall make proof by affidavit at the meeting of the due service of the notice or call for the meeting.

(3) The merger agreement and copies of the minutes of the meetings of the respective boards of directors as verified by the secretaries of the respective state savings banks must be submitted to the board, who shall investigate the affairs of the state savings banks proposing to merge. Each state savings bank must pay a fee established by the board. If, as a result of the investigation, the board concludes that factors are favorable, the board shall approve the merger in writing.

(4) At separate meetings of members or stockholders of the respective state savings banks, members or stockholders may adopt, by an affirmative vote of a majority of the votes or shares present, in person or by proxy, a resolution to merge into a single state savings bank upon the terms of the merger agreement as has been agreed upon by the directors of the respective state savings banks and as approved by the board. Upon the adoption of the resolution, a copy of the minutes of the proceedings of the meetings of members or stockholders of the respective state savings banks, certified by an appropriate officer of the merging state savings banks, must be filed in the office of the board. The board then shall approve or disapprove the merger for compliance with this chapter. If the board approves the merger, it shall issue a certificate of approval of the merger. Upon filing with the Secretary of State, the merger agreement takes effect according to its terms and is binding upon all members or stockholders of the state savings banks merging, and it is the act of merger of the constituent state savings banks under the laws of this State, and the certificate or certified copy of filing is evidence of the agreement and act of merger of the state savings banks and the observance and performance of all acts and conditions necessary to have been observed and performed before the merger. If the board disapproves the merger, the board shall issue a written statement of the reasons for the disapproval and notify the state savings banks to that effect.

(5) Upon the merger of any state savings bank, as above provided, into another:

(a) its corporate existence is merged into that of the receiving state savings bank; and all its right, title, interest in and to all property of any kind, whether real, personal, or mixed, and things in action, and every right, privilege, interest, or asset of any conceivable value or benefit then existing belonging or pertaining to it, or which would inure to it under an unmerged existence, immediately by law and without any conveyance or transfer, and without any further act or deed, must be vested in and become the property of the receiving state savings bank, which shall have, hold, and enjoy the same in its own right as fully and to the same extent as if the same were possessed, held, or enjoyed by the state savings banks so merged; and the receiving state savings bank must absorb fully and completely the state savings bank or banks so merged;

(b) its rights, liabilities, obligations, and relations to a person remain unchanged and the state savings bank into which it has been merged must succeed, by the merger, to all the relations, obligations, and liabilities as though it had itself assumed or incurred them. An obligation or liability of a member, customer, or stockholder in a state savings bank that is a party to the merger must not be affected by the merger, but obligations and liabilities must continue as they existed before the merger, unless otherwise provided in the merger agreement;

(c) a pending action or other judicial proceeding to which a merged state savings bank is a party, is not abated or discontinued by reason of the merger, but may be prosecuted to final judgment, order, or decree in the same manner as if the merger had not been made; or the receiving state savings bank may be substituted as a party to the action or proceeding, and a judgment, order, or decree may be rendered to or against it that might have been rendered for or against the other state savings bank if the merger had not occurred.

(6) Notwithstanding another provision of this section, the board may waive any or all of the foregoing requirements upon finding that waiver would be in the best interest of members or stockholders of the merging state savings banks.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-350. Merger of state savings banks and federal depository institutions.

Any two or more depository institutions, when one or more is a state savings bank and one or more is a federal depository institution operating in South Carolina, may merge under either a state savings bank charter or a federal charter.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-360. Merger of stock state savings banks with banks or associations; merger plan; amendment; approval; vote.

(A) A stock state savings bank, upon a majority vote of its board of directors, may apply to the board for permission to merge with a bank, as defined in Chapter 25, or an association, as defined in Section 34-28-30.

(B) The state savings bank shall submit a plan of merger as a part of the application to the board. The board may approve the plan of merger with or without amendment.

If the board approves it, the plan must be submitted to stockholders or members as provided in subsection (C) of this section. If the board refuses to approve the plan, the board shall state the objections in writing and give the merging state savings bank an opportunity to amend the plan to obviate the objections.

(C) After lawful notice to stockholders or members of the state savings bank and full and fair disclosure, the substance of the plan must be approved by the affirmative vote of a majority of the votes or shares present, in person or by proxy. The results of the vote as certified by an appropriate officer of the state savings bank must be filed with the board. The board then shall approve or disapprove the requested merger.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-370. Voluntary dissolution of state savings banks.

A state savings bank may be dissolved voluntarily by a majority vote of the board of directors when substantially all of the assets have been sold for the purpose of terminating the business of the savings bank and when a certificate of dissolution is recorded in the manner required by this chapter for the recording of articles of incorporation.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-380. Resolution to dissolve and liquidate state savings banks and adopt plan of voluntary dissolution; election of liquidators; execution of plan, procedure.

At any annual or special meeting called for the purpose of dissolution, a state savings bank, by an affirmative vote, in person or by proxy, of at least two-thirds of the total number of shares or votes that all members or stockholders of the association are entitled to cast, may resolve to dissolve and liquidate the state savings bank and adopt a plan of voluntary dissolution. Upon adoption of the resolution and plan of voluntary dissolution, the members or stockholders shall elect not more than three liquidators who shall post bond as required by the board. The liquidators shall have full power to execute the plan by the following procedure:

(1) A copy of the resolution, certified by an appropriate officer of the state savings bank, and the minutes of the meeting of members or stockholders, the plan of liquidation, and an itemized statement of the state savings bank's assets and liabilities, sworn to by a majority of its board of directors, must be filed with the board. The minutes of the meeting of members or stockholders must be certified by an appropriate officer of the association, and describe the notice given and the time of mailing, the vote on the resolution, the total number of shares or votes that all members of the state savings bank were entitled to cast, and the names of the elected liquidators.

(2) If the board finds that the proceedings comply with this chapter and that the plan of liquidation is not unfair to a person affected, the board shall attach a certificate of approval to the plan and forward one copy to the liquidators and one copy to the state savings bank's federal deposit account insurance corporation. Once the board has approved the resolution and the plan of liquidation, it is unlawful for the state savings bank to accept any additional deposit accounts or additions to deposit accounts or make any additional loans, but all its income and receipts in excess of actual expenses of liquidation of the state savings bank must be applied to the discharge of its liabilities.

(3) The liquidating state savings bank must pay a reasonable compensation, subject to the approval of the board, to the appointed liquidator.

(4) The plan is effective upon the recording of the board's certificate of approval in the manner required by this chapter for the recording of the articles of incorporation.

(5) The liquidation of the state savings bank is subject to the supervision and examination of the board.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-390. Final report and accounting of liquidation; approval of report; certificate of dissolution, recording.

Upon completion of liquidation, the liquidator shall file with the board a final report and accounting of the liquidation. The board's approval of the report operates as a complete and final discharge of the liquidator, the board of directors, and each member or stockholder in connection with the liquidation of the state savings bank. Upon approval of the report, the board shall issue a certificate of dissolution of the state savings bank and shall record it in the manner required by this chapter for the recording of articles of incorporation. The dissolution is effective upon the recording of the certificate of dissolution.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-400. Limitations on mergers.

No merger may be approved by the board under this Article 3:

(1) which would result in a monopoly, or which would be in furtherance of a combination or conspiracy to monopolize or to attempt to monopolize the banking business of this State; or

(2) the effect of which in this State would be substantially to lessen competition, or to tend to create a monopoly, or which in another manner would be in restraint of trade, unless it finds that the anticompetitive effects of the proposed transaction clearly are outweighed in the public interest by the probable effect of the proposed merger in meeting the purposes of this chapter or the convenience and needs of the primary service area served.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-410. Short form merger, consolidation, conversion, or combination merger and conversion.

Notwithstanding another provision of this chapter, to protect the public, including members, depositors, or stockholders of a state savings bank, the board, upon making a finding that a state savings bank is unable to operate in a safe and sound manner, may authorize or require a short form merger, consolidation, conversion, or combination merger and conversion of the state savings bank, or another transaction.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-420. Applications for permission to organize interim state savings banks; preliminary approval.

(A) Article 2 of this chapter does not apply to applications for permission to organize an interim state savings bank so long as the application is approved by the board.

(B) Preliminary approval of an application for permission to organize an interim state savings bank is conditional upon the board's approval of an application to merge the interim state savings bank and an existing stock state savings bank or on the board's approval of another transaction.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-510. Powers and duties of board.

The board shall perform the duties and exercise the powers as to state savings banks organized or operated under this chapter, except as otherwise provided in this chapter.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-520. Procedures to implement provisions and define terms; application of State Administrative Procedures Act; cease and desist orders; suspension of directors, officers, or committee members; authorization to engage in activities of federally chartered savings banks.

(A) The board may establish procedures to implement a provision of this chapter and to define a term not defined in the chapter so as to foster and maintain an effective level of savings bank services and the security of depositor accounts. The provisions of the State Administrative Procedures Act apply to all regulations of the board under this chapter.

(B) After ten days' notice and hearing in which the savings bank may appear, the board may issue a cease and desist order, having determined from competent and substantial evidence that a savings bank is engaged or has engaged or when the board has reasonable cause to believe the savings bank is about to engage in an unsafe or unsound practice, or is violating or has violated or the board has reasonable cause to believe is about to violate a material provision of a law, regulation, or a condition imposed in writing by the board or a written agreement made with the board.

(C) After ten days' notice and hearing in which the director, officer, or committee member may appear, the board may suspend from office and prohibit from further participation in the conduct of the affairs of a savings bank any director, officer, or committee member who has committed a violation of a law, regulation, or of a cease and desist order or who has engaged or participated in an unsafe or unsound practice in connection with the savings bank or who has committed or engaged in any act, omission, or practice which constitutes a breach of that person's fiduciary duty as any director, officer, or committee member, when the board has determined that the action or actions have resulted or will result in substantial financial loss or other damage that seriously prejudices the interests of the depositors.

(D) By issuing operational instructions, the board may authorize state savings banks to engage in activities approved for federally chartered savings banks.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-530. Adoption of rules, regulations, definitions, and forms; recording or reproducing of records; printed reproductions.

(A) The board shall adopt rules or regulations, definitions, and forms as necessary for the supervision and regulation of state savings banks and for the protection of the public investing in state savings banks.

(B) Without limiting the generality of subsection (A) of this section the board may adopt rules or regulations, definitions, and forms with respect to the following:

(1) reserve requirements;

(2) stock ownership and dividends;

(3) stock transfers;

(4) original incorporators, stockholders, directors, officers, and employees of a state savings bank;

(5) bylaws;

(6) the operation of state savings banks;

(7) deposit accounts, bonus plans, and contracts for savings programs;

(8) loans and loan expenses;

(9) investments and resource management;

(10) forms or proxies, holders of proxies, and proxy solicitations;

(11) types of financial records to be maintained by state savings banks;

(12) retention periods of various financial records;

(13) internal control procedures of state savings banks;

(14) conduct and management of state savings banks;

(15) chartering and branching;

(16) liquidations, dissolutions, and receiverships;

(17) mergers, consolidations, conversion, and combination mergers and conversions;

(18) interim state savings banks;

(19) reports that may be required by the board;

(20) conflicts of interest;

(21) service corporations; and

(22) subsidiary state savings banks and holding companies, including the rights of members, levels of investment in the subsidiaries, and stock sales.

(C) A state savings bank may cause any or all of its records to be recorded, copied, or reproduced by:

(1) photostatic, photographic, or microfilming process; or

(2) electronic graphic imaging through scanning, digitizing, or other means.

These processes or means must correctly copy, reproduce, or form a medium for copying or reproducing the original record so that an accurate facsimile of the original is printed or otherwise reproduced on paper, film, or similar medium.

(D) The printed reproduction is considered an original record for all purposes and must be treated as an original record in all courts or administrative agencies for the purpose of its admissibility into evidence, regardless of whether the institution retains or disposes of the original, provided:

(1) the original document otherwise qualified as a business record pursuant to the South Carolina Uniform Business Records as Evidence Act or the appropriate state or federal rules or regulations of evidence; and

(2) a custodian or other qualified witness as those terms are used in the appropriate state or federal rules of evidence certifies that the printed reproduction is a true and correct copy of the original.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-540. Examinations and investigations; report; prohibition against delay or obstruction of examinations, refusal to exhibit records, false statements.

(A) The board is authorized to examine and investigate everything relating to the business of a state savings bank or its holding company.

(B) The board shall furnish a copy of the report to the state savings bank examined and, upon request, may furnish a copy of, or excerpts from, the report to the insurer of accounts.

(C) A state savings bank may not wilfully delay or obstruct an examination. A person failing to comply with this subsection is guilty of a misdemeanor.

(D) A person who possesses or controls books, accounts, or papers of a state savings bank shall not refuse to exhibit them to the board or the board's agents on demand, or knowingly or willingly make a false statement in regard to them. A person failing to comply with this subsection is guilty of a misdemeanor.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-550. Supervision and examination fees.

Every state savings bank, including state savings banks in the process of voluntary liquidation, or its holding company, shall pay into the office of the board fees for supervision and examination, and at the times, as prescribed by the board.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-560. Failure of examination to disclose complete financial condition; audit of examination; revaluation of assets or liabilities; expenses.

(A) If, in the opinion of the board, an examination conducted under Section 34-30-550 fails to disclose the complete financial condition of a state savings bank, the board, in order to ascertain its complete financial condition, may make an extended:

(1) audit of examination of the state savings bank or cause an audit or examination to be made by an independent auditor at the expense of the state savings bank; and

(2) revaluation of the assets or liabilities of the state savings bank or cause an independent appraiser to make a revaluation at the expense of the state savings bank.

(B) The board may collect from the state savings bank a reasonable sum for actual or necessary expenses of revaluation or audit of examination.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-570. Access of board and agents to records; subpoena powers; administration of oaths; production of documents; correction of improper entries; failure to comply with subpoena, refusal to testify; contempt proceedings.

(A) The board and the board's agents:

(1) shall have free access to all books and records of a state savings bank, or its service corporation or holding company, that relate to its business, and the books and records kept by an officer, agent, or employee relating to or upon which any record is kept;

(2) may subpoena witnesses and administer oaths or affirmations in the examination of any director, officer, agent, or employee of a state savings bank, or its service corporation or holding company or of another person in relation to its affairs, transactions, and conditions;

(3) may require the production of records, books, papers, contracts, and other documents; and

(4) may order that improper entries be corrected on the books and records of a state savings bank.

(B) The board may issue subpoenas duces tecum.

(C) If a person fails to comply with a subpoena or a party or witness refuses to testify on a matter, a court of competent jurisdiction, on the application of the board, shall compel compliance by proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from the court or a refusal to testify in the court.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-580. Test appraisals of collateral securing loans; appraisers; appraisals by insurer of accounts; costs and expenses.

(A) The board may direct the making of test appraisals of real estate and other collateral securing loans made by state savings banks doing business in this State, employ competent appraisers, or prescribe a list from which competent appraisers may be selected, for the making of these appraisals by the board, and all other acts incident to the making of test appraisals.

(B) Instead of causing an appraisal to be made, the board may accept an appraisal caused to be made by the insurer of accounts.

(C) The expense and cost of test appraisals made under this section must be defrayed by the state savings bank subjected to the test appraisals, and each state savings bank doing business in this State shall pay all reasonable costs and expenses of the test appraisals when it is directed.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-590. Confidentiality of records or information; disclosure of specific information; exchange of information with state, federal, or reserve or insuring agencies; violations by state officials, liability; copy fees.

(A) The following records or information of the board, or its agents, are confidential and must not be disclosed:

(1) information obtained or compiled in preparation of or anticipation of, or during an examination, audit, or investigation of any association;

(2) information reflecting the specific collateral given by a named borrower, the specific amount of stock owned by a named stockholder, a stockholder list supplied to the board under Section 34-30-170, or specific deposit accounts held by a named member or customer;

(3) information obtained, prepared, or compiled during or as a result of an examination, audit, or investigation of a state savings bank by an agency of the United States;

(4) information and reports submitted by state savings banks to federal regulatory agencies;

(5) information and records regarding complaints from the public received by the board that concern state savings banks when the complaint could result in an investigation, except to the management of those state savings banks; and

(6) other letters, reports, memoranda, recordings, charts, documents, or records that disclose information of which disclosure is prohibited in this subsection.

(B) A court of competent jurisdiction may order the disclosure of specific information.

(C) Nothing in this section prevents the exchange of information relating to state savings banks and their business with the representatives of the agencies of this State, other states, or of the United States, or with reserve or insuring agencies for state savings banks. The private business and affairs of an individual or company must not be disclosed by a person employed by the board, a member of the board, or by a person with whom information is exchanged under the authority of this subsection.

(D) An official employee of this State violating this section is liable to a person injured by disclosure of the confidential information for all damages sustained. Penalties provided are not exclusive of other penalties.

(E) The fee for copies of disclosed information must be set by the board.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-600. Defamation; false information and advertising; fine or imprisonment.

A person who engages in any of the following acts or practices is guilty of a misdemeanor and, upon conviction, must be fined or imprisoned, or both, in the discretion of the court:

(1) Defamation: Making, publishing, disseminating, or circulating, directly or indirectly, or aiding, abetting, or encouraging the making, publishing, disseminating, or circulating of any oral, written, or printed statement that is false regarding the financial condition of a state savings bank.

(2) False information and advertising: Making, publishing, disseminating, circulating, or otherwise placing before the public in any publication, media, notice, pamphlet, letter, poster, or other way, an advertisement, announcement, or statement containing any assertion, representation, or statement with respect to the state savings bank business or with respect to a person in the conduct of the state savings bank business that is untrue, deceptive, or misleading.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-760. Violations; statement, order of discontinuance and compliance; enforcement by court; application for hearing and suspension of order; notice; adjudication.

If the board, as a result of an examination or from a report made to it, finds that a state savings bank or a service corporation or subsidiary is violating the provisions of its articles of incorporation or bylaws, the laws of this State or the United States, or any lawful order or regulation of the board, it shall state, by a formal written order delivered to the home office, the alleged violation, with a statement of the facts alleged to constitute the violation, and order discontinuance of the violation and compliance with all requirements of law. The order must specify its effective date, which may be immediate or may be at a later date, and it remains in effect until withdrawn by the board or until terminated by a court order. The order of the board, upon application made on or after its effective date by the board to the circuit court in the county in which the home office of the association or organization is located, may be enforced by the court. A state savings bank or company affected by an order of the board, after its receipt, shall have the right to apply within thirty days to a court of competent jurisdiction for an immediate hearing and order suspending the order of the board until the hearing has been completed. The hearing of the application to the court must be upon that notice to the board as the court shall provide. Whether upon application by the board or by the state savings bank or other company, the court has power to and shall adjudicate the question and enter the proper orders and enforce the same.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-770. Appointment of conservator; circuit court confirmation of appointment; power and authority of conservator; term of appointment; compensation; discharge; limitations on conservator; business of bank under conservatorship.

(A) If the board, as a result of an examination or from any report made to it, believes that the public interest may be served by the appointment of a conservatorship, and if it finds that a state savings bank is:

(1) in an impaired condition;

(2) engaging in practices which threaten to result in an impaired condition; or

(3) in violation of an order or injunction authorized by Section 34-30-760 which has become final in that time to appeal has expired without appeal or a final order has been entered from which there may be no appeal, the board may appoint a conservator for the state savings bank. Upon the appointment, the board shall apply immediately to the circuit court in the county in which the home office of the state savings bank is located and, in the case of a foreign state savings bank doing business in this State, the county in which its registered office in this State is located, for confirmation of the appointment, and the court has exclusive jurisdiction to determine the issues and all related matters. The court shall confirm the appointment if it finds that one or more grounds specified in this subsection exist, and a certified copy of the order of the court is evidence of confirmation of the appointment. The conservator has the power and authority provided in this chapter and other power and authority as may be expressed in the order of the court. The conservator shall endeavor promptly to remedy the situations complained of by the board in its application for confirmation of the appointment. Within six months of the date of the appointment, or within twelve months if the court extends the six-month period, the state savings bank must be returned to its board of directors and after that must be managed and operated as if no conservator had been appointed, or a receiver must be managed and operated as provided. If an employee of the board is appointed conservator, he shall receive no additional compensation, but if another person is appointed, the compensation of the conservator, as determined by the court, must be paid by the state savings bank. A certified copy of the order of the court discharging the conservator and returning the state savings bank to the directors is evidence of the discharge.

(B) A conservator has all the rights, powers, and privileges possessed by the officers, directors, members, and stockholders of the state savings bank.

(C) The conservator shall not retain special counsel or other experts, incur expense other than normal operating expenses, or liquidate assets except in the ordinary course of operations.

(D) The directors and officers shall remain in the office and the employees shall remain in their respective positions, but the conservator may remove the director, officer, or employee, provided the order of removal of a director or officer is approved in writing by the board.

(E) While the state savings bank is in the charge of a conservator, borrowers, and other obligors of the state savings bank shall continue to make payments to the state savings bank in accordance with the terms and conditions of their contracts. The conservator, in his discretion, may permit a deposit account holder to withdraw his account from the state savings bank pursuant to the provisions of this chapter or under and subject to those regulations as the board may prescribe. The conservator has power to accept new deposit accounts and additions to existing deposit accounts, but amounts received by the conservator may be segregated if the board orders in writing. The segregated amounts are not subject to offset and may not be used to liquidate indebtedness of the state savings bank existing at the time the conservator was appointed for it or subsequent indebtedness incurred for the purposes of liquidating the indebtedness of a state savings bank existing at the time the conservator was appointed. All expenses of the state savings bank during the conservatorship must be paid by the state savings bank.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-780. Appointment of receiver; circuit court confirmation of appointment; power and authority of receiver; compensation; tender of appointment to Federal Deposit Insurance Corporation; procedure; contesting of proceedings; reimbursement of expenses and attorney fees.

(A) If the board finds that a state savings bank is:

(1) in an impaired condition;

(2) engaging in practices which threaten to result in an impaired condition; or

(3) in violation of an order or injunction, as provided in Section 34-30-760, which has become final in that the time to appeal has expired without appeal or a final order has been entered from which there is no appeal, the board may appoint a receiver for the state savings bank. Upon this appointment, the board shall apply immediately to the circuit court in the county in which the home office of the state savings bank is located and, in the case of a foreign state savings bank doing business in this State, the county in which its registered office in this State is located, for confirmation of the appointment, and the court has exclusive jurisdiction to determine the issues and all related matters. These proceedings must be given precedence over other cases pending in the court and must be expedited. The court shall confirm the appointment if it finds that one or more of the grounds specified in this section exist, and a certified copy of the order of the court confirming the appointment is evidence of its confirmation. In the case of an insured state savings bank, the appointment by the board of a receiver under this section constitutes an official determination of a public authority in this State pursuant to which a receiver is appointed for the purpose of liquidation as contemplated by and within the meaning of the Federal Deposit Insurance Act, if, within ten days after the date the application of the board is filed, confirmation of the appointment or denial of confirmation has not been issued by the court. The receiver has all the powers and authority of a conservator, plus the power to liquidate, and shall have those other powers and authority as may be expressed in the order of the court. If the chairman of the board, or his deputy, or an employee of the board is appointed receiver, he shall receive no additional compensation, but if another person is appointed, the compensation of the receiver, as determined by the court, must be paid from the assets of the state savings bank.

(B) If the state savings bank is an institution insured by the Federal Deposit Insurance Corporation, the Federal Deposit Insurance Corporation must be tendered appointment as receiver or co-receiver. If it accepts the appointment, it may make loans on the security of or purchase at public or private sale a part or all of the assets of the state savings bank of which it is receiver or co-receiver, provided the loan or purchase is approved by the court.

(C) The procedure in the receivership action must be in all other respects in accordance with the practice in the court where the action was filed, including all rights of appeal and review. The directors, officers, and attorneys of a state savings bank in office at the time of the initiation of a proceeding under this section or Section 34-30-770 are authorized to contest the proceeding and must be reimbursed for reasonable expenses and attorney fees by the state savings bank or from its assets. A court having a proceeding before it shall allow reasonable expenses and attorney fees for the directors, officers, and attorneys.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1000. Membership of mutual state savings banks.

(A) The membership of a mutual state savings bank consists of those who:

(1) hold deposit accounts in the state savings bank, and

(2) borrow funds and those who become obligated on a loan from the state savings bank, for as long as the loan remains unpaid and the borrower remains liable to the state savings bank for the payment of the loan.

(B) A person, as a matter of right or in a trust or other fiduciary capacity, or any partnership, association, corporation, political subdivision, or public or governmental unit or entity may become a member of a mutual state savings bank. Members must be possessed of voting rights and other rights as are provided by a state savings bank's articles of incorporation and bylaws as approved by the board.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1010. Election of mutual state savings bank directors; terms; weighted voting; voting rights; election of stock savings bank directors; terms; ownership interest; number of directors; vacancies; restrictions.

(A) The directors of a mutual state savings bank must be elected by the members at an annual meeting, held pursuant to Section 34-30-1060, for the terms as the bylaws of the state savings bank may provide. Directors' terms may be classified in the articles of incorporation. Voting for directors by deposit account holders may be weighted according to the total amount of deposit accounts held by the members, subject to a maximum number of votes for each member, which a state savings bank may choose to prescribe in its bylaws. Voting rights for borrowers must be prescribed in a detailed manner in the bylaws of the state savings bank.

(B) The directors of a stock state savings bank must be elected by the stockholders at an annual meeting, held pursuant to Section 34-30-1060, for the terms as the bylaws of the state savings bank may provide. Directors' terms may be classified in the articles of incorporation.

(C) A director of a state savings bank shall have an ownership interest in the state savings bank, or in the case of a stock state savings bank, in the holding company for the stock state savings bank.

(D) A state savings bank shall have at least five directors.

(E) A vacancy occurring in the board of directors, including a vacancy created by reason of an increase in the number of directors, may be filled by the affirmative vote of a majority of the remaining directors. A director elected to fill a vacancy shall hold office for the remainder of the original term of the vacancy.

(F) A person shall not serve as an officer or director of a state savings bank who:

(1) has been convicted on an offense involving fraud or a breach of trust or which constitutes a violation of the laws relating to financial institutions, except with the prior approval of the board upon a showing of rehabilitation; or

(2) is indebted to the savings bank for more than thirty days upon a judgment that has become final.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1020. Bylaws and amendments; certification; effective date; amendment.

The bylaws and amendments must be certified by the appropriate corporate official and submitted to the board at least thirty days before they may become effective. Unless the board determines that a proposed amendment to the bylaws conflicts with a provision of this chapter or applicable law, the amendment is effective at the expiration of the thirty-day period, or at such earlier date as permitted by the board. The board of directors of a state savings bank has the authority to adopt or amend bylaws that do not conflict with this chapter or the articles of incorporation. If the articles of incorporation or bylaws provide, the bylaws may be amended by members or stockholders in the manner specified in this chapter.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1030. Fiduciary duties of officers and directors; duties of good faith, diligence and care.

Officers and directors of a state savings bank shall act in a fiduciary capacity towards the state savings bank and its members or stockholders. They shall discharge duties of their respective positions in good faith, and with that diligence and care which ordinarily prudent persons would exercise under similar circumstances in like positions.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1040. Conflict of interest.

Each director, officer, and employee of a state savings bank shall avoid placing himself in a position which creates, or which leads to, or could lead to a conflict of interest or appearance of a conflict of interest having adverse effects on the interests of members, customers, or stockholders of the state savings bank, soundness of the state savings bank, and the purposes of this chapter.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1050. Voting rights; production of books of record; majority determination of questions.

Voting rights in the affairs of a state savings bank may be exercised by members and stockholders by voting either in person or by proxy. In the case of a mutual state savings bank, those entitled to vote are those who are members of record at the end of the calendar month next preceding the date of the meeting, except those who have ceased to be members. In the case of a stock saving bank, the directors may fix a date not more than sixty days and not fewer than ten days before the date set for the meeting as the record date as of which the stockholders of record



SECTION 34-30-1060. Annual meetings; notice.

(A) A state savings bank must hold an annual meeting of its members or stockholders, at a time and place as provided in the bylaws or determined by the board of directors. The annual meeting must be held for the purpose of electing directors and for other purposes as specified by the board of directors or pursuant to procedures as provided for in the bylaws.

(B) The board of directors of a mutual state savings bank shall cause to be published once a week for two weeks preceding the meeting, in a newspaper of general circulation in the county where the state savings bank has its principal office, a notice of the meeting, stating the time and place where it is to be held. In addition to the notice, a mutual state savings bank must disseminate additional notice of an annual meeting by notice made available to all members entering the premises of a branch office of the state savings bank in the regular course of business by posting notice, in one or more conspicuous places, announcing the pending meeting, the time, date, place and purpose of the meeting. The additional notice must be given at least fourteen days before the meeting and shall continue through the time of the meeting.

(C) The board of directors of a stock state savings bank shall give written or printed notice, stating the time and place of the annual meeting, not less than ten days nor more than sixty days before the date of the meeting, either personally or by mail, to each stockholder of record entitled to vote at the meeting. If mailed, the notice is considered to be delivered when deposited in the United States postal service addressed to the stockholder at the address as it appears on the records of the corporation, with postage prepaid.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1070. Special meetings; notice.

(A) Special meetings of members or stockholders of a state savings bank may be called by the president or the board of directors or by other officers or persons as provided for in the articles of incorporation or bylaws of the savings bank. Special meetings must be held for such purpose as specified by the board of directors.

(B) Notice of a special meeting of members or stockholders must be given in the same manner as an annual meeting as provided by Section 34-30-1060.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1080. Quorum.

No less than thirty holders of deposit accounts in a mutual state savings bank or a majority of shares eligible to vote in a stock state savings bank, present in person or represented by proxy, constitutes a quorum at any annual or special meeting.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1090. Blanket indemnity bond; bonding of agents; settlement; cancellation.

(A) A state savings bank must maintain a blanket indemnity bond as prescribed by the board, but not less than one million dollars.

(B) A state savings bank that employs collections agents, who are not covered by the bond required in this section, must provide for the bonding of each agent in an amount equal to at least twice the average monthly collections of the agent. The agents are required to make settlement with the state savings bank at least once monthly. No coverage by bond must be required of an agent that is a bank or a savings institution insured by the Federal Deposit Insurance Corporation. The amount and form of the bond and the sufficiency of the surety must be approved by the board of directors and the board before it is valid. A bond must provide that its cancellation, either by the surety or by the insured, is not effective unless and until thirty days' notice in writing has been given to the board.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1100. Exemption of directors or officers from personal liability; limitations; breach of duty of loyalty defined.

(A) Notwithstanding another provision of this chapter, a state savings bank, in its articles of incorporation or bylaws, may provide that a director or officer is not liable personally, or is liable only to the extent provided, to the state savings bank or its depositors or members or stockholders for damages for breach of a duty owed to the savings bank or its depositors or members, except that the provision does not relieve an officer or director from liability for an act or omission:

(1) in breach of the person's duty of loyalty to the state savings bank or its depositors, members, or stockholders;

(2) not in good faith or involving a knowing violation of law; or

(3) resulting in receipt by the person of an improper personal benefit.

(B) As used in this section, an act or omission in breach of a person's duty of loyalty means one which that person knows or believes to be contrary to the best interests of the state savings bank or its depositors in connection with a matter in which he has a material conflict of interest.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1210. Permitted loans.

(A) A state savings bank may lend funds:

(1) on the security of deposit accounts, but no loan shall exceed the withdrawal value of the pledged deposit account;

(2) on the security of real property:

(a) of a value, determined in accordance with this chapter and appraisal rules or regulations as the board may adopt sufficient to provide good and ample security for the loan;

(b) with a fee simple title or a leasehold title of no less duration than ten years beyond the maturity of the loan;

(c) with the security interest in the real estate evidenced by an appropriate written instrument and the loan evidenced by a note, bond, or similar written instrument. A loan on the security of the whole of the beneficial interest in a land trust satisfies the requirements of this subitem if the title to the land is held by a corporate trustee and if the real estate held in the land trust meets the other requirements of this item;

(3) for the purpose of repair, improvement, rehabilitation, furnishing, or equipment of real estate;

(4) the purpose of financing or refinancing an existing ownership interest, in certificates of stock, certificates of beneficial interest, or other evidence of an ownership interest in, and a proprietary lease from, a corporation, trust, or partnership formed for the purpose of the cooperative ownership of real estate, secured by the assignment or transfer of the certificates or other evidence of ownership of the borrower;

(5) for the purchase of loans that, at the time of purchase, the state savings bank is authorized to make in accordance with this chapter;

(6) for the purchase of installment contracts for the sale of real estate, and title to it that is subject to the contract, but in each instance only if the state savings bank, at the time of purchase, is authorized to make a mortgage loan of the same amount and for the same length of time on the security of the real estate;

(7) for the purchase of loans guaranteed or insured, wholly or in part, by the United States or any of its instrumentalities;

(8) for secured or unsecured financing for business, corporate, personal, family, or household purposes, or for secured or unsecured loans for agricultural or commercial purposes, subject to rules or regulations as the board adopts;

(9) for the purpose of mobile home financing;

(10) for a loan secured by not more than ninety percent of the cash surrender value of a life insurance policy;

(11) for a loan on collateral that is a legal investment if made by the state savings bank under this chapter.

(B) Notwithstanding any provision of this chapter to the contrary, a state savings bank may make any loans within the lending limits prescribed that the state savings bank could make if it were incorporated and operating as a federal association or federal savings bank or as a state or national bank.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1220. Loan procedures; report of actions; loans on collateral; unsecured loans; investment of funds; sale of loans.

(A) The board of directors shall establish procedures by which loans are to be considered, approved, and made by the state savings bank.

(B) All actions on loan applications to the state savings bank must be reported to the board of directors at its next meeting.

(C) Subject to rules or regulations as the board considers appropriate, a state savings bank may lend funds on collateral considered sufficient by the board of directors to secure loans properly. Loans made solely upon security of collateral consisting of stock or equity securities that are not listed on a national stock exchange or regularly quoted and offered for trade on an over-the-counter market are considered loans without security.

(D) A state savings bank may lend funds without requiring security. An unsecured loan shall not exceed the maximum amount authorized by rules or regulations of the board.

(E) A state savings bank may invest funds on hand in the purchase of loans of a type that the state savings bank could make in accordance with this chapter.

(F) A state savings bank may invest in a participating interest in loans of a type that the state savings bank could make in accordance with this chapter.

(G) A state savings bank may sell a loan, including a participating interest in a loan.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1230. Acceptance of own capital stock or mutual capital certificates as security prohibited.

A state savings bank may not accept its own capital stock, or that of its holding company, or its own mutual capital certificates as security for loans made by the state savings bank.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1240. Condition of loan on specific contracts prohibited.

A state savings bank or service corporation shall not require, as a condition of making a loan, that the borrower contract with any specific person or organization for particular services, except as otherwise permitted to national banking associations.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1250. Loan expenses; late payment charge; levy of payments.

Pursuant to the provisions of the South Carolina Consumer Protection Code as contained in Title 37, a state savings bank may require borrowers to pay:

(1) all reasonable expenses incurred by the state savings bank in connection with making, closing, disbursing, extending, adjusting, or renewing loans.

(2) a charge for late payments made during the course of repayment of a loan.

The payments may be levied only upon the terms and conditions that are fixed by the state savings bank's board of directors and agreed to by the borrower in the loan contract.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1260. Repayment plan; written agreement required.

Subject to rules or regulations as the board prescribes, a state savings bank must agree in writing with borrowers as to the method or plan by which an indebtedness must be repaid.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1270. Stringency of rules or regulations.

The board may adopt rules or regulations no less stringent than the requirements of the appropriate federal regulatory authority to govern the making of loans to officers and directors, and their associates, and companies or other business entities controlled by them.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1280. Limitations on rules or regulations.

A rule or regulation that the board adopts in respect to loans permitted to be made by state savings banks as necessary to assure that the loans are in keeping with sound lending practices and to promote the purposes of this chapter must not prohibit a state savings bank from making a loan that is a permitted loan for federal savings or federal association under federal regulatory authority or to a state or national bank.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1290. Loans or investments violating this chapter.

Unless otherwise provided, every loan or other investment made in violation of this chapter is due and payable according to its terms and its obligation is not impaired if the violation consists only of the lending of an excessive sum of authorized security or of investing in an unauthorized investment.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1300. Limitation on total loans and extensions of credit; "person" defined; rules or regulations.

(A) The total loans and extensions of credit, both direct and indirect, by a state savings bank to a person, other than a state, county, or municipality carrying the full faith and taxing power for money borrowed, outstanding at one time, shall not exceed fifteen percent of the net worth of the state savings bank.

(B) For purposes of this section, the term "person" includes an individual or a corporation, partnership, trust, association, joint venture, pool, syndicate, sole proprietorship, unincorporated organization, or other form of entity not specifically listed in this subsection. A loan or extension of credit to one person includes loans made to other persons when the proceeds of the loans or extensions of credit are to be used for the direct benefit of the first person or when the persons are engaged in a common enterprise.

(C) The limitations of this section do not apply to loans secured by certificates of deposits or loans or obligations to the extent that they are secured or covered by guarantees or by commitments or agreements to take over or purchase them, made by any federal reserve bank or by the United States or any instrumentality of the United States, including a corporation wholly owned directly or indirectly by the United States. Those loans must not exceed fifty percent of the net worth of the savings bank.

(D) The board may adopt rules or regulations as necessary or appropriate, including rules or regulations to modify restrictions contained in this section, in order to render this section consistent with rules or regulations applicable to either federal savings banks or associations or national banks.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1310. Investments in real property; limitations.

With the prior approval of the board, a state savings bank may invest in real property for the conduct of its business. The total investment in fixed assets must not exceed fifty percent of the state savings bank's net worth.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1320. Investments in obligations issued and guaranteed by federal government.

A state savings bank may invest in an obligation issued and fully guaranteed in principal and interest by the United States government or an instrumentality of the United States.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1330. Investments in obligations issued and guaranteed by state.

A state savings bank may invest in an obligation issued and fully guaranteed in principal and interest by the State or an instrumentality of the State.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1340. Investments in stock or bonds of Federal Home Loan Banks.

A state savings bank may invest in the stock of the Federal Home Loan Bank of which the savings bank is a member, and in bonds or other evidences of indebtedness or obligation of a Federal Home Loan Bank.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1350. Investments in certificates of deposit, time-insured deposits, savings accounts, demand deposits, or withdrawable accounts.

A state savings bank may invest in certificates of deposit, time-insured deposits, savings accounts, demand deposits, or withdrawable accounts of any banks, associations, credit unions, or state savings banks as are approved by the board of directors of the savings bank.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1360. Investments in stock of federal government sponsored enterprises.

A state savings bank may invest in stock or other evidences of indebtedness or obligations of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, or other federal government sponsored enterprise, or its successor.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1370. Investments in direct general obligations of state government, bonds payable from pledged revenues or earnings.

A state savings bank may invest in bonds or other evidences of indebtedness that are direct general obligations of a state, county, city, town, village, school district, sanitation, or park district, or other political subdivision or municipal corporation in the top three rating bands of one of the national rating services. A state savings bank also may invest in bonds or other evidences of indebtedness that are payable from revenues or earnings specifically pledged for it, which are issued by a county or a political subdivision or municipal corporation of a county in this State up to the loan limitations of Section 34-30-1300.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1380. Investments in stock of corporations or state agencies which provide educational loans.

A state savings bank may invest in stock or obligations of a corporation doing business in this State, or of an agency of this State or of the United States, where the principal business of the corporation or agency is to make loans for the financing of a college or university education, or education at an industrial education center, technical institute, or community college.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1390. Investments in stock of business or industrial development corporations.

A state savings bank may invest in stock or other evidence of indebtedness or obligations of business or industrial development corporations chartered by this State or by the United States.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1400. Investments in stock of urban renewal investment corporations.

A state savings bank may invest in stock or other evidence of indebtedness or obligations of an urban renewal investment corporation chartered under the laws of this State or of the United States.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1410. Limitations on loans and investments in commercial loans.

Subject to rules or regulations that the board considers appropriate, a state savings bank may lend and invest no more than fifty percent of its total assets in commercial loans. A commercial loan is for business, commercial, corporate, and agricultural purposes.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1420. Establishment of service corporations; investments in securities of existing service corporations; limitations; audit and examination; report of proposed activities, objections; office locations.

(A) A state savings bank or group of savings institutions may establish service corporations. A state savings bank also may invest in the capital stock, obligations, or other securities of existing service corporations.

(B) A state savings bank may not make an investment in a service corporation in excess of ten percent of its net worth.

(C) A service corporation is subject to audit and examination by the board, and the service corporation must pay a supervisory fee established by the board.

(D) The proposed activities of a service corporation must be reported to the board, which has sixty days to object to the activities.

(E) The location of the principal and branch offices of a service corporation must be approved by the board.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1430. Loans or investments for federal associations or national banking associations located in state.

With the prior approval of the board, a state savings bank may make a loan or investment, or engage in an activity, which may be permitted under state law for banks or pursuant to the laws of the United States for federal associations or national banking associations whose principal offices are located within this State.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1440. Authorized actions of state savings banks; issuance of capital notes, bonds, debentures, or other obligations or securities.

(A) In addition to the powers granted in this chapter, but subject to rules or regulations that the board prescribes, a state savings bank incorporated or operated under this chapter may:

(1) with prior board notification, establish off the premises of a principal office or branch, a customer communications terminal, point of sale terminal, automated teller machine, automated or other direct or remote information processing device or machine, whether manned or unmanned, through or by means of which funds or information relating to a financial service or transaction rendered to the public is stored and transmitted, instantaneously or otherwise to or from a state savings bank terminal or terminals controlled or used by or with other parties. The establishment and use of a device or machine does not constitute a branch office, and the capital requirements and standards for approval of a branch office as provided in the statutes and regulations are not applicable to the establishment of an off-premises terminal, device, or machine. A state savings bank, through mutual consent, may share on-premises, unmanned, automated teller machines, and cash dispensers;

(2) issue credit cards, extend credit in connection with them, and otherwise engage in or participate in credit card operations;

(3) with prior board approval, act as a trustee, executor, board, guardian, or in another fiduciary capacity;

(4) become a member of a clearing house association and pledge assets required for its qualification;

(5) with the approval of the Commissioner of Banking, capital certificates may be issued by state-chartered savings banks and sold directly to subscribers or through underwriters, and the certificates constitute part of the general reserve and net worth of the issuing state savings bank, provided such certificates:

(a) are subordinate to all savings accounts, savings certificates, and debt obligations;

(b) constitute a claim in liquidation on the general reserves, surplus, and undivided profits of the state savings bank remaining after the payment of all savings accounts, savings certificates, and debt obligations;

(c) are entitled to the payment of dividends; and

(d) may have a fixed or variable dividend rate.

(6) service loans and investments for others.

(B) With the approval of the Commissioner of Banking, a state savings bank may issue capital notes, bonds, debentures, or other obligations or securities.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1450. Vesting of security ownership in parties other than original executors; dealings with successors in interest.

With respect to an investment made by a state savings bank in a loan, if the ownership of the security for the loan or any part of it becomes vested in a person other than the parties originally executing the security instruments, and provided there is not an agreement in writing to the contrary, the association, without notice to the original parties, may deal with the successors in interest with reference to the security and debt secured in the same manner as if the property were owned by the original parties, and may forbear to sue or may extend time for payment of or otherwise modify the terms of the debt secured by it, without discharging or in any way affecting the liability of the original parties or under the debt secured by it.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1610. Deposits; accounts, transfer; deposit account contract; evidence of account ownership; loss or destruction of evidence of ownership, issuance of new evidence of ownership, bond.

(A) A state savings bank may receive deposits of funds upon terms as the contract of deposit provides subject to withdrawals or to be paid upon checks of the depositor. Deposit accounts may be opened or deposits made and held by, in trust or other fiduciary capacity for, a person, political subdivision, public unit, or governmental unit. Savings accounts are transferrable only on the books of the state savings bank after proper written application by the transferee and acceptance by the state savings bank of the transferee as an account holder. The state savings bank may treat the holder of record of a savings account as its owner for all purposes without being affected by a notice to the contrary unless the state savings bank has acknowledged in writing notice of a pledge of the savings account.

(B) Each account holder shall execute a deposit account contract setting forth special terms and provisions. However, the ownership of the account and the conditions upon which withdrawals may be made may not be inconsistent with the provisions of this chapter.

(C) An account book, separate certificate, written statement, card, device or other evidence or means of access of identity, evidencing the ownership of the account must be issued to each savings account holder of record as shown by the books of the state savings bank.

(D) Upon the filing with a state savings bank by the holder of record as shown by the books of the state savings bank, or by his legal representative, of an affidavit to the effect that the evidence of ownership of a savings account with the state savings bank has been lost or destroyed and that the evidence of ownership has not been pledged or assigned in whole or in part, the state savings bank must issue new evidence of ownership in the name of the holder of record. The new evidence must state that it is issued instead of the one lost or destroyed, but the board of directors may require a bond in an amount it considers sufficient to indemnify the state savings bank against loss which might result from the issuance of new evidence of ownership.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1620. Accounts from married or minor persons as sole owner; payment or delivery of rights; actions of minor binding; no parental power to attach or transfer savings account of minor; death of minor.

A state savings bank operating under this chapter and a federal savings institution conducting business in this State may accept a savings or other deposit account from a married person or minor as the sole and absolute owner of the account, receive payments by or for the owner, pay withdrawals, accept pledges to the state savings bank, and act in other matters with respect to the account of the married person or minor. A payment or delivery of rights by a state savings bank to a married person or by a minor who holds a deposit account is a valid and sufficient release and discharge of the state savings bank for payment so made or delivery of rights to the married person or minor. In the case of the minor, the receipt, acquittance, pledge, or other action required by the state savings bank to be taken by the minor is binding upon the minor with like effect as if he were of full age and legal capacity. The parent or guardian of the minor shall not in his capacity as parent or guardian have the power to attach or otherwise transfer a savings account issued to or in the name of the minor. However, if the minor dies, the receipt or acquittance of either parent or guardian of the minor is a valid and sufficient discharge of the state savings bank for a sum not exceeding, in the aggregate, two thousand five hundred dollars unless the minor had given written notice to the state savings bank to accept the signature of the parent or guardian for a larger sum.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1630. Account in name of two persons; joint tenancy; liability; payments during lifetime and upon death, deletion; refusal to honor request pending determination of rights; deposits of fiduciaries for beneficiaries; death of fiduciary; trustees; death of trustee; payment or delivery; incompetence; nonresidents, exemption from taxation.

(A)(1) When a deposit account is held in a state savings bank in the names of two or more persons, whether minor or adult, so that the monies in the account are payable to either of the survivor or survivors, then, in the absence of fraud or undue influence, the account and all additions to it are the property of the persons as joint tenants. The opening of the account in this form, in the absence of fraud or undue influence, is conclusive evidence in any action or proceeding to which either the state savings bank or the survivor or survivors is a part of the intention of all the parties to the account to vest title to the account and the additions to it in the survivor or survivors. The state savings bank is not subject to liability for fraud or undue influence if it complies with the provisions of this paragraph.

(2) Except as provided in item (3), the monies in the account may be paid to or on order of any one of the joint tenants during his lifetime or to or on the order of any of the survivors of them after the death of any of them, and the name of the joint tenant may be deleted from the account on the written direction to the state savings bank of any other joint tenant.

(3) By written instructions given to the state savings bank by all of the joint tenants of an account, either the signature of more than one of the joint tenants during their lifetime or more than one of the survivors after the death of any of them may be required on any check, receipt, or withdrawal order, or the deletion of the name of a joint tenant from the account may be allowed only on the written direction of certain specified tenants. The state savings bank must pay the monies in the account or allow deletions to it, or both, only in accordance with these instructions, except that no instruction may limit the right of the survivor or survivors to receive the money in the account.

(4) Payment of all or some of the monies in this account or deletion of the name of an account holder as provided in this subsection discharges the state savings bank from liability with respect to the monies paid or names deleted until receipt by the state savings bank of a written notice from one of the joint tenants directing the state savings bank not to permit withdrawals or deletions in accordance with the terms of the account or the instructions. After receipt of the notice, the state savings bank may refuse, without liability, to honor any check, receipt, or withdrawal order, or deletion request on the account pending determination of the rights of the parties. No state savings bank paying a survivor in accordance with the provisions of this section is liable for estate, inheritance, or succession taxes which may be due this State.

(B) A state savings bank may accept deposits in the name of any administrator, executor, custodian, conservator, guardian, trustee, or other fiduciary for a named beneficiary or beneficiaries. The withdrawal value of an account and its earnings or other rights relating to it may be paid or delivered, in whole or in part, to the fiduciary without regard to a notice to the contrary so long as the fiduciary is living. The payment or delivery to a fiduciary or a receipt or acquittance signed by a fiduciary to whom a payment or a delivery of rights is made is a valid and sufficient release and discharge of a state savings bank for the payment or delivery. When a person holding an account in a fiduciary capacity dies and no written notice of the revocation or termination of the fiduciary relationship has been given to the state savings bank and the state savings bank has no written notice of other disposition of the beneficial estate, the withdrawal value of the account and its earnings, or other rights relating to it, may be paid or delivered, at the option of the state savings bank in whole or in part, to the beneficiary or beneficiaries. When an account is opened by a person describing himself in opening the account as trustee for another and no other or further notice of the existence and terms of a legal and valid trust is given in writing to the state savings bank, if the person who described himself as trustee dies, the withdrawal value of the account or any part of it and its earnings may be paid to the person for whom the account was described to have been opened. The payment or delivery to a beneficiary, beneficiaries, or designated person, or a receipt of acquittance signed by a beneficiary, beneficiaries, or designated person, is for a payment or delivery a valid and sufficient release and discharge of a state savings bank for the payment or delivery. A state savings bank paying a fiduciary, beneficiary, or designated person in accordance with the provisions of this section is not liable for estate, inheritance, or succession taxes which may be due this State.

(C) When a deposit account is held in a state savings bank by a person who becomes incompetent and an adjudication of incompetency has been made by a court of competent jurisdiction, the state savings bank may pay or deliver the withdrawal value of the account and its earnings to the conservator for the person upon proof of his appointment and qualification; but if the state savings bank receives no written notice and is not on actual notice that the account holder has been adjudicated incompetent, it may pay or deliver the funds to the holder in accordance with the provisions of the savings account contract, and the receipt or acquittance of the holder is a valid and sufficient release and discharge of the state savings bank for the payment or delivery.

(D) When a deposit account is held in a state savings bank by a person residing in another state or country, the account with its additions and earnings, or any part of it, is exempt from taxation otherwise imposed by this State and may be paid to the administrator or executor appointed in the state or country where the account holder resided at the time of death; provided, the administrator or executor has furnished the state savings bank with:

(1) authenticated copy of his letters and of the order of the court which issued the letters to him authorizing him to collect, receive, and remove the personal estate;

(2) an affidavit by the administrator or executor that to his knowledge no letters of administration are outstanding in this State and no petition for letters of administration by an heir, legatee, devisee, or creditor of the decedent is pending on the estate in this State; and

(3) that there are no creditors of the estate in this State.

Upon payment or delivery to the representatives after receipt of the affidavit and authenticated copies, the state savings bank is released and discharged to the same extent as if the payment or delivery had been made to a legally qualified resident, executor, or administrator, and is not required to see to the application or disposition of the property. An action at law or in equity may not be maintained against the state savings bank for payment made in accordance with this section.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1640. Authority of attorneys-in-fact; notice of revocation of authority; liability.

A state savings bank or federal savings institution may continue to recognize the authority of an attorney-in-fact authorized in writing to manage or to make withdrawals either in whole or in part from a deposit account for an account holder, whether minor or adult, until it receives written notice or is on actual notice of the revocation of his authority. For the purposes of this section, written notice of the death or adjudication of incompetency of the account holder constitutes written notice of revocation of the authority of his attorney. A state savings bank is not liable for damages, penalty, or tax by reason of payment made pursuant to this section.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1650. Pledge or hypothecation of savings account in joint tenancy.

The pledge or hypothecation to a state savings bank of all or part of a savings account in joint tenancy by any tenant or tenants, whether minor or adult, upon whose signature or signatures withdrawals may be made from the account is, unless the terms of the savings account provide specifically to the contrary, a valid pledge and transfer to the state savings bank of that part of the account pledged or hypothecated, and does not operate to sever or terminate the joint and survivorship ownership of all or part of the account.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1660. Adverse claims to accounts.

Notice to a state savings bank of an adverse claim to a deposit account on the books of the state savings bank to the credit of a person does not cause the state savings bank to recognize the adverse claimant unless the adverse claimant also either:

(1) procures a restraining order, injunction, or other appropriate process against the state savings bank from a court in a case instituted by him in which the person to whose credit the account stands is made a party and served with process; or

(2) executes to the state savings bank, in a form and amount and with sureties acceptable to it, a bond indemnifying the state savings bank from and against all liability, loss, damage, costs, and expenses, for and on account of the payment of the adverse claim or the dishonor of a draft or other order by the person to whose credit the account stands on the books of the state savings bank.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1670. Advance notice of intention to withdraw; inability to pay withdrawal requests, procedure; computation of earnings.

(A) A state savings bank reserves the right to require a fourteen-day advance notice of intention to withdraw from savings accounts not having a fixed or minimum term of at least fourteen days or a prior notice-of-withdrawal requirement of at least fourteen days.

(B) Unless otherwise specified in its articles of incorporation, when a state savings bank cannot pay withdrawal requests within fourteen days of the date of receipt of written requests in the order received, it must proceed in the following manner:

(1) requests must be paid in numerical order as filed with the state savings bank and, as each number is reached, the account holder must be paid the lesser of one thousand dollars or the amount of the withdrawal request. If the amount of the request is not paid in full, the request must be renumbered, placed at the end of the list of requests, and acted upon in the same way when its new number is reached, until the request is paid in full. However, when a request is reached for payment, the state savings bank shall notify the account holder by registered mail at his last address as recorded on the state savings bank's books and, unless the holder within fourteen days from the mailing of the notice applies in person or in writing for payment, the request must be canceled and not paid. Regardless of other provisions in this section, the board of directors may pay on an equitable basis an amount not exceeding two hundred dollars to an account holder in a calendar month;

(2) The state savings bank shall allot to the payment of the withdrawal requests the remainder of the state savings bank's receipts from all sources after deducting amounts for expenses, required payments on indebtedness, earnings distributable in cash to holders of savings accounts, and a fund for general corporate purposes of not more than twenty percent of the state savings bank's receipts from its account holders and its borrowers.

(C) A state savings bank may compute earnings on amounts withdrawn from its insured accounts having an indefinite term during the last three business days of a period for which earnings are distributable as if the withdrawal had been made immediately after the close of that period.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1680. Redemption of savings accounts; notice; redemption price; cessation of earnings accrual; evidences of ownership, tender for payment or cancellation; closing of account.

When funds are on hand and adequate for that purpose, a state savings bank may redeem by lot or otherwise, as the board of directors may determine, all or a part of its savings accounts by giving fourteen days' notice addressed to each affected account holder at his last address as recorded on the books of the state savings bank. A state savings bank may not redeem its savings accounts when the state savings bank is in an impaired condition or when it has applications for withdrawal which have been on file for more than thirty days and have not been reached for payment. The redemption price of savings accounts redeemed must be the full value of the account redeemed, as determined by the board of directors, but not less than the withdrawal value. If this notice of redemption has been given, and if on or before the redemption date the funds necessary for the redemption have been set aside so as to be available, earnings upon the accounts called for redemption cease to accrue from and after the earnings date specified as the redemption date, and all rights with respect to these accounts terminate after the redemption date, except the right of an account holder of the record to receive the redemption price without interest. All savings account evidences of ownership for former savings accounts which have been validly called for redemption must be tendered for payment within ten years from the date of redemption designated in the redemption notice; otherwise they must be canceled and the funds set aside for this account become the property of the State and all claims of the former account holders against the state savings bank are barred forever. In the alternative, the state savings bank may remit to the holder of record, at the address provided for on the books of the savings bank, payment in respect to a redeemed account, and the account then may be closed.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1690. Entities authorized to invest funds in deposit accounts; deposit of securities; bond; provisions supplemental.

(A) Administrators, executors, custodians, personal representatives, conservators, guardians, trustees, and other fiduciaries of every kind and nature, insurance companies, business and manufacturing companies, banks, trust companies, credit unions, and other similar types of financial organizations, charitable, educational, eleemosynary, and public corporations, funds and organizations, municipalities and other public corporations and governmental bodies and public officials specifically are authorized and empowered to invest funds held by them, without order of a court, in deposit accounts of state savings banks which are under state supervision and in deposit accounts of federal savings institutions organized under the laws of the United States and under federal supervision, and these investments are legal investments for these funds. However, the investment of public funds is subject to the same requirements relating to the deposit and pledge of securities to secure these investments as is provided by law or regulation with respect to the deposit of these funds in banks, except to the extent that these savings accounts may be insured.

(B) When a deposit of securities is required, the savings account and accounts made legal investments by this section are acceptable for these deposits to the extent the savings accounts and accounts made legal by this section are insured. When a bond is required with security, the bond may be furnished and the savings accounts and accounts made legal investments by this section in the amount of the bond when deposited therewith are acceptable as security without other security.

(C) The provisions of this section are supplemental to other laws relating to and declaring what are legal investments for the individuals, fiduciaries, corporations, organizations, funds, municipalities, governmental bodies, and officials referred to in this section and are supplemental to the laws relating to the deposit of securities and the making and filing of bonds.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1700. Checks refused for payment, insufficient funds; processing fees.

Notwithstanding other law, a state savings bank may charge and collect a processing fee for checks on which payment has been refused by the payor depository institution. A state savings bank also may collect a processing fee for checks drawn on that state savings bank with respect to an account with insufficient funds.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1720. Absolute or conditional transfer of rights; evidence of transfer; application for transfer; terms of acceptance.

The owner of a deposit account may transfer the owner's rights absolutely or conditionally to another person eligible to hold it, but the transfer may be made on the books of the state savings bank only upon presentation of evidence of transfer satisfactory to the state savings bank, and accompanied by the proper application for transfer by the transferor and transferee. The transferee shall accept the account subject to the terms and conditions of the account contract, the bylaws of the state savings bank, the articles of incorporation of the state savings bank, and all rules or regulations of the board. Notwithstanding the effectiveness of a transfer between the parties, the state savings bank may treat the holder of record of a deposit account as the owner of the deposit account for all purposes, including payment and voting, in the case of a mutual state savings bank, until the state savings bank records the transfer and assignment.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1730. Authorization of board and officers to borrow money.

A state savings bank, in its articles of incorporation or in its bylaws, may authorize the board of directors to borrow money, and the board of directors, by resolution adopted by a vote of at least two-thirds of the entire board duly recorded in the minutes, may authorize the officers of the savings bank to borrow money for the savings bank on terms and conditions as the board considers proper.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1740. State savings bank subscription in capital stock, membership in federal reserve bank; supervision and examination; disclosure of information.

A state savings bank may subscribe to the capital stock and become a member of a federal reserve bank. A state savings bank shall continue to be subject to the supervision and examination required by the laws of this State, except that the Federal Reserve Board shall have the right, if necessary, to make examinations. The board may disclose to the Federal Reserve Board, or to the examiners duly appointed by it, all information in reference to the affairs of a state savings bank that has become, or desires to become, a member of a federal reserve bank.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1750. Powers to acquire and be acquired.

A state savings bank and its holding company shall have the same powers to acquire and be acquired as a state bank and its holding company as provided in Chapter 25 of Title 34.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1950. Ownership of stock savings bank by holding company; conversion; reorganization by stock and mutual state savings banks; reorganization plan; organization of mutual holding companies, articles of incorporation, ownership of voting stock; investments.

(A) Notwithstanding other law, a stock state savings bank, simultaneously with its incorporation or conversion to a stock state savings bank or after, may provide for its ownership by a holding company. In the case of a conversion, members of the converting state savings bank may purchase capital stock of the holding company instead of capital stock of the converted state savings bank in accordance with Section 34-30-330(C)(6).

(B) Notwithstanding other law, a stock state savings bank may reorganize its ownership to provide for ownership by a holding company, upon adoption of a plan of reorganization by a favorable vote of not less than two-thirds of the members of the board of directors of the state savings bank and approval of the plan of reorganization by the holders of not less than a majority of the issued and outstanding shares of stock of the state savings bank.

(C) Notwithstanding other law, a mutual state savings bank, with approval of the board, may reorganize its ownership to provide for ownership by a mutual holding company upon adoption of a plan of reorganization by favorable vote of not less than two-thirds of the members of the board of directors of the state savings bank and approval of the plan of reorganization by a majority of the voting members of the state savings bank. The plan of reorganization must provide that:

(1) the resulting ownership of one or more subsidiary state savings banks is evidenced by stock shares owned directly by the mutual holding company or by the mutual holding company through one or more subsidiaries;

(2) the substantial portion of the assets and all of the insured deposits, and part or all of the other liabilities are transferred, by way of merger or otherwise, to one or more subsidiary state savings banks;

(3) the reorganization is not subject to state or federal income taxation; and

(4) the plan of reorganization is fair and equitable to all members of the state savings bank.

The mutual holding company may be organized by a method approved by the board. The articles of incorporation of the mutual holding company must confer on the depositors and borrowers of the reorganizing mutual state savings bank the same rights in the mutual holding company that they had in the mutual savings bank. For so long as the mutual holding company is in existence, the mutual holding company must own at least a majority of the voting stock of the state savings bank, or at least a majority of the voting stock of a company owning all of the voting stock of the state savings bank.

(D) A holding company, including a mutual holding company, may invest in an investment authorized by its board of directors, except as limited by regulations adopted by the board under this article.

(E) An entity that controls a stock state savings bank, or acquires control of a stock state savings bank, is a holding company.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.



SECTION 34-30-1960. Acquisition of control of state savings bank or holding company; supervision of holding company; rules or regulations.

A company or person may not acquire control of a state savings bank or its holding company without the prior approval of the board. Holding companies for state savings banks are under the supervision of the board. The board shall exercise all powers and responsibilities with respect to holding companies which the board exercises with respect to state savings banks. The board may adopt rules or regulations, definitions, and forms as necessary for the supervision and regulation of holding companies for and persons seeking to acquire control of a state savings bank and for the protection of the public investing in state savings bank holding companies including, without limitation, with respect to presumptions of control.

HISTORY: 1997 Act No. 90, Section 1, eff June 10, 1997.






CHAPTER 31 - MONEY AND INTEREST

SECTION 34-31-10. Dollars, dimes, cents and mills.

All accounts in the public offices of this State, the verdicts of juries on all contracts and all accounts of public officers shall be expressed in dollars or units thereof, i.e. dimes or tenths, cents or hundredths and mills or thousandths, a dime being the tenth part of a dollar, a cent the hundredth part of a dollar and a mill the thousandth part of a dollar.

HISTORY: 1962 Code Section 8-1; 1952 Code Section 8-1; 1942 Code Section 6735; 1932 Code Section 6735; Civ. C. '22 Section 3635; Civ. C. '12 Section 2515; Civ. C. '02 Section 1659; G. S. 1287; R. S. 1389; 1795 (5) 262.



SECTION 34-31-20. Legal rate of interest.

(A) In all cases of accounts stated and in all cases wherein any sum or sums of money shall be ascertained and, being due, shall draw interest according to law, the legal interest shall be at the rate of eight and three-fourths percent per annum.

(B) A money decree or judgment of a court enrolled or entered must draw interest according to law. The legal rate of interest is equal to the prime rate as listed in the first edition of the Wall Street Journal published for each calendar year for which the damages are awarded, plus four percentage points, compounded annually. The South Carolina Supreme Court shall issue an order by January 15 of each year confirming the annual prime rate. This section applies to all judgments entered on or after July 1, 2005. For judgments entered between July 1, 2005, and January 14, 2006, the legal rate of interest shall be the first prime rate as published in the first edition of the Wall Street Journal after January 1, 2005, plus four percentage points.

HISTORY: 1962 Code Section 8-2; 1952 Code Section 8-2; 1942 Code Section 6736; 1932 Code Section 6736; Civ. C. '22 Section 3636; Civ. C. '12 Section 2516; Civ. C. '02 Section 1660; G. S. 1289; R. S. 1289; R. S. 1392; 1866 (13) 463; 1938 (40) 1534; 1979 Act No. 159 Section 1; 1982 Act No. 445; 2000 Act No. 344, Section 1, eff January 1, 2001; 2005 Act No. 27, Section 7, eff March 21, 2005.






CHAPTER 33 - BANKER'S BANKS

SECTION 34-33-10. "Banker's bank" defined.

As used in this chapter, "banker's bank" means a bank insured by the Federal Deposit Insurance Corporation or the holding company which owns or controls such an insured bank where the stock of the bank or holding company is owned exclusively by other banks and the bank or holding company and all its subsidiaries are engaged exclusively in providing services for other depository institutions, their officers, directors, and employees.

HISTORY: 1985 Act No. 46 Section 1.



SECTION 34-33-20. Formation of corporation.

With the approval of the State Board of Financial Institutions, a corporation may be formed under the laws of this State for the purpose of becoming a banker's bank.

HISTORY: 1985 Act No. 46 Section 2.



SECTION 34-33-30. Applicability of banking laws and regulations.

A banker's bank chartered pursuant to this chapter is subject to the appropriate banking provisions in Title 34 of the 1976 Code and the regulations thereunder and except as specifically provided in this chapter or by order of the State Board of Financial Institutions, a banker's bank is vested with and subject to the same rights, privileges, duties, restrictions, penalties, liabilities, conditions, and limitations that would apply to a state bank.

HISTORY: 1985 Act No. 46 Section 3.



SECTION 34-33-40. Repurchase of capital stock.

Notwithstanding any provision of Title 34 of the 1976 Code, a banker's bank may repurchase, for its own account, shares of its own capital stock, but the outstanding capital stock may not be reduced below the minimum required by law without the prior approval of the State Board of Financial Institutions.

HISTORY: 1985 Act No. 46 Section 4.



SECTION 34-33-50. Exemption from banking laws.

If the State Board of Financial Institutions determines that any provision of Title 34 of the 1976 Code is inconsistent with the purpose for which a banker's bank is organized and that the public welfare or any financial institution would not be jeopardized thereby, it may by regulation exempt a banker's bank from the provision or limit its application.

HISTORY: 1985 Act No. 46 Section 5.



SECTION 34-33-60. Limitation on investments in banker's banks.

Notwithstanding any other provision of law, up to fifteen percent of the capital accounts of a bank may be invested in the capital stock of a banker's bank, except that no purchase of stock may result in acquisition of more than five percent of any class of voting securities of the banker's bank.

HISTORY: 1985 Act No. 46 Section 6.






CHAPTER 36 - LOAN BROKERS

SECTION 34-36-10. Definitions.

As used in this chapter, unless the context otherwise requires:

(1) "Advance fee" means any consideration which is assessed or collected, prior to the closing of a loan, by a loan broker.

(2) "Borrower" means a person obtaining or desiring to obtain a loan of money, a credit card, or a line of credit.

(3) "Department" means the Department of Consumer Affairs.

(4) "Loan broker" means any person who:

(a) for or in expectation of consideration arranges or attempts to arrange or offers to fund a loan of money, a credit card, or a line of credit;

(b) for or in expectation of consideration assists or advises a borrower in obtaining or attempting to obtain a loan of money, a credit card, a line of credit, or related guarantee, enhancement, or collateral of any kind or nature;

(c) acts for or on behalf of a loan broker for the purpose of soliciting borrowers; or

(d) holds himself out as a loan broker.

A "loan broker" does not include any bank or savings and loan association, trust company, building and loan association, credit union, consumer finance company, retail installment sales company, securities broker-dealer, real estate broker or salesperson, attorney, Federal Housing Administration or Veterans Administration approved lender, credit card company, installment loan licensee, mortgage loan broker registered under Chapter 58, Title 40 and acting within the scope of its certificate of registration, or insurance company, who is licensed by and subject to regulation or supervision of any agency of the United States, the South Carolina Board of Financial Institutions, or other agency of this State and is acting within the scope of the license; and also does not include subsidiaries of licensed or chartered consumer finance companies, banks, or savings and loan associations.

(5) "Principal" means any officer, director, partner, joint venturer, branch manager, or other person with similar managerial or supervisory responsibilities for a loan broker.

HISTORY: 1992 Act No. 452, Section 1, eff June 15, 1992.



SECTION 34-36-20. Prohibited behavior; advance fees; false, misleading, fraudulent, or deceptive acts.

No loan broker shall:

(1) assess or collect an advance fee from a borrower to provide services as a loan broker.

(2) make or use any false or misleading representations or omit any material fact in the offer or sale of the services of a loan broker or engage, directly or indirectly, in any act that operates or would operate as fraud or deception upon any person in connection with the offer or sale of the services of a loan broker, notwithstanding the absence of reliance by the buyer.

(3) make or use any false or deceptive representation or conceal a material fact in its business dealings with the borrower or with the department.

HISTORY: 1992 Act No. 452, Section 1, eff June 15, 1992.



SECTION 34-36-30. Principal responsible for acts of brokers and brokers' agents or employees.

Each principal of a loan broker may be sanctioned for the actions of the loan broker, including the loan broker's agents or employees acting in the course of business of the loan broker.

HISTORY: 1992 Act No. 452, Section 1, eff June 15, 1992.



SECTION 34-36-40. Department oversight; orders and acts to effect compliance.

(A) The department may investigate the actions of any person for compliance with this chapter.

(B) The department may request a hearing before the Administrative Law Court for an order requiring a loan broker to cease and desist if it is determined that the loan broker has violated, is violating, or will violate a provision of this chapter, a regulation promulgated by the department, or a written agreement entered into with the department.

(C) The department may request a hearing before the Administrative Law Court for an order requiring a loan broker to refund or reimburse any advance fee or any other fee taken in violation of Section 34-36-20 or taken as a result of a false, misleading, or deceptive representation as described in Section 34-36-20. Such an order may, but need not, be sought by the department in conjunction with a cease and desist order pursuant to subsection (B).

(D) The department may request a contested case hearing before the Administrative Law Court seeking the imposition of a civil administrative fine on behalf of the department against any person found to have violated any provision of this chapter, any regulation promulgated by the department, or any written agreement entered into with the department, in any amount not to exceed five thousand dollars for each violation.

HISTORY: 1992 Act No. 452, Section 1, eff June 15, 1992; 2005 Act No. 128, Section 2, eff July 1, 2005.



SECTION 34-36-50. Investigations and examinations to determine violations; obtaining evidence; witnesses and subpoenas; confidentiality; injunctions and other means of enforcement; cooperation with other enforcement agencies.

(A) The department may make investigations and examinations upon reasonable suspicion within or outside of this State as it considers necessary to determine whether a person has violated or will violate any provision of this chapter or any regulation promulgated hereunder.

(B) The department may gather evidence regarding any broker if the department has reasonable suspicion the loan broker has violated or will violate any provision of this chapter or any regulation promulgated under it. The department may administer oaths, examine witnesses, and issue subpoenas.

(C) The department may issue subpoenas for witnesses whose evidence is deemed material to any investigation or examination commanding the witnesses to be or appear before the department at a time and place named and to bring those books, records, and documents as may be specified or to submit the books, records, and documents for inspection. The subpoenas may be served by an authorized representative of the department.

(D) In the event of substantial noncompliance with a subpoena or subpoena duces tecum issued by the department, the department may petition the circuit court of the county in which the person subpoenaed resides or has its principal place of business for an order requiring the person to appear and fully comply with the subpoena. The court may also grant injunctive relief restraining a violation of this chapter and may grant that other relief, including, but not limited to, the restraint, by injunction or appointment of a receiver, of any transfer, pledge, assignment, or other disposition of the person's assets or any concealment, alteration, destruction, or other disposition of subpoenaed books, records, or documents, as the court deems appropriate until the person has fully complied with the subpoena or subpoena duces tecum and the department has completed its investigation or examination. Costs incurred by the department to obtain an order granting, in whole or in part, the petition for enforcement of a subpoena or subpoena duces tecum must be taxed against the subpoenaed person, and failure to comply with the order is a contempt of court.

(E) Witnesses are entitled to the same fees and mileage as they may be entitled by law for attending as witnesses in the circuit court, except where the examination or investigation is held at the place of business or residence of the witness.

(F) The material compiled by the department in an investigation or examination under this chapter is confidential until the investigation or examination is complete or final action by the department is otherwise taken. The investigation or examination is not deemed complete if the department has submitted the material or any part of it to any law enforcement agency or other regulatory agency for further investigation or for the filing of a criminal or civil prosecution and the investigation and prosecution have not been completed or become inactive. This confidentiality provision shall not prohibit:

(1) the disclosure of investigative material in investigations that are otherwise final if the material submitted to the other law enforcement agency is not directly related to loan brokering business; or

(2) the disclosure of such material as is public information after civil or criminal prosecution is filed.

(G) The department shall cooperate with and assist other state or federal agencies in enforcing applicable regulation of loan brokers to the extent such cooperation and assistance does not violate this chapter or the public policy of this State. The department may authorize such state or federal agencies to represent it for the purpose of administering oaths, examining witnesses, or issuing subpoenas under this chapter.

HISTORY: 1992 Act No. 452, Section 1, eff June 15, 1992.



SECTION 34-36-60. Actions to enjoin violations; impounding of property; appointment of receiver or administrator; order of restitution.

(A) In addition to other remedies set forth in this chapter, whenever the department determines, from evidence satisfactory to it, that any person has engaged, is engaged, or is about to engage in an act or practice constituting a violation of this chapter or a regulation promulgated hereunder, the department may bring action in the name and on behalf of the State against the person and any other person concerned in that practice in violation of this chapter to enjoin the person or persons from continuing the violation. In the court proceedings, the department may apply for and on due showing is entitled to have issued, the court's subpoena requiring the appearance of any defendant and his employees or agents to testify or give evidence concerning the acts or conduct or things complained of in the application for injunction, and requiring the production of documents, books, and records that may appear necessary for the hearing of the petition.

(B) In addition to all other means provided by law for the enforcement of any temporary restraining order, temporary injunction, or permanent injunction issued in the court proceedings, the court shall have the power, upon application of the department, to impound and to appoint a receiver or administrator for the property, assets, and business of the defendant, including, but not limited to, the books, records, documents, and papers appertaining thereto. The receiver or administrator, when appointed and qualified, shall have all powers and duties as to custody, collection, administration, winding up, and liquidation of this property and business as is from time to time conferred upon him by the court. In the action, the court may issue orders and decrees staying all pending suits and enjoining any further suits affecting the receiver's or administrator's custody or possession of this property, assets, and business, or in its discretion may with the consent of the chief administrative judge of the circuit, require that all these suits be assigned to the circuit court judge appointing this receiver or administrator.

(C) In addition to any other remedies provided by this chapter, the department may apply to the court hearing this matter for an order of restitution whereby the defendants in the action must be ordered to make restitution of those sums shown by the department to have been obtained by them in violation of any of the provisions of this chapter. The restitution, at the option of the court, must be payable to the administrator or receiver appointed pursuant to this section or directly to the persons whose assets were obtained in violation of this chapter.

HISTORY: 1992 Act No. 452, Section 1, eff June 15, 1992.



SECTION 34-36-70. Violations; penalties.

Any person violating any provision of this chapter is guilty of a misdemeanor and, upon conviction, must be punished by a fine not exceeding five thousand dollars or by a term of imprisonment not exceeding one year, or both. Each violation of this chapter constitutes a separate offense.

HISTORY: 1992 Act No. 452, Section 1, eff June 15, 1992.



SECTION 34-36-80. Violation constitutes unfair trade practice; actions for damages; remedies additional to those otherwise provided.

(A) A violation of this chapter shall constitute an unfair trade practice under Chapter 5, Title 39, and individual borrowers or prospective borrowers injured by violations of this chapter have an action for damages as set forth in Section 39-5-140.

(B) Any borrower injured by a violation of this chapter may bring an action against the surety bond or trust account, if any, of the loan broker.

(C) The remedies provided under this chapter are in addition to any other procedures or remedies for any violation or conduct authorized by law.

HISTORY: 1992 Act No. 452, Section 1, eff June 15, 1992.



SECTION 34-36-90. Department responsible for administration and enforcement of chapter; authority to promulgate regulations.

(A) The department is responsible for the administration and enforcement of this chapter.

(B) The department is authorized to promulgate those regulations necessary to implement and administer the provisions of this chapter.

HISTORY: 1992 Act No. 452, Section 1, eff June 15, 1992.






CHAPTER 39 - DEFERRED PRESENTMENT SERVICES

SECTION 34-39-110. Short title.

This chapter may be cited as the "South Carolina Deferred Presentment Services Act".

HISTORY: 1998 Act No. 433, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-39-120. Definitions.

As used in this chapter, unless the context clearly requires otherwise, the term:

(1) "Board" means the State Board of Financial Institutions.

(2) "Check" means a check signed by the maker and made payable to a person licensed pursuant to this chapter. The name of the maker must be preprinted on the face of the check. "Counter checks" and checks without the name of the maker preprinted on the face of the check may not be accepted by a licensee.

(3) "Deferred presentment services" means a transaction pursuant to a written agreement involving the following combination of activities in exchange for a fee:

(a) accepting a check dated on the date it was written; and

(b) holding the check for a period of time before presentment for payment or deposit.

(4) "Licensee" means a person licensed to provide deferred presentment services pursuant to this chapter.

(5) "Person" means an individual, group of individuals, partnership, association, corporation, or other business unit or legal entity.

(6) "Location" means the entire space in which deferred presentment services are provided. The space must be completely separated from any space where goods or services are sold or leased. The location must be separately staffed and must not have a common entrance with any other business not permitted by this chapter.

HISTORY: 1998 Act No. 433, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-39-130. Licensure requirements.

(A) A person may not engage in the business of deferred presentment services without first obtaining a license pursuant to this chapter. A separate license is required for each location from which the business is conducted. The licensee shall post its license to engage in the business of deferred presentment services at each location licensed pursuant to this chapter.

(B) A person engaged in the business of deferred presentment services on the effective date of this chapter may continue to engage in the business without a license until the board has acted upon the application for a license, but the application must be filed within sixty days after the effective date of this chapter.

(C) A person may not engage in the business of deferred presentment services with a customer residing in this State, whether or not that person has a location in South Carolina, except in accordance with the provisions of this chapter and without having first obtained a license pursuant to this chapter.

HISTORY: 1998 Act No. 433, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1998); 2009 Act No. 78, Section 3 [see Editor's Note].



SECTION 34-39-140. Applicability of chapter; exceptions.

This chapter does not apply to:

(1) a bank, savings institution, credit union, or farm credit system organized under the laws of the United States or any state; and

(2) a person principally engaged in the bona fide retail sale of goods or services who, either as an incident to or independently of a retail sale or service and not holding itself out to be a deferred presentment service, from time to time cashes checks, drafts, or money orders without a fee or other consideration.

HISTORY: 1998 Act No. 433, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-39-150. Application for licensure.

(A) An application for licensure pursuant to this chapter must be in writing, under oath, and on a form prescribed by the board. The application must set forth all of the following:

(1) the legal name and residence and business addresses of the applicant and, if the applicant is a partnership, association, or corporation, of every member, officer, managing employee, and director of it;

(2) the location of the registered office of the applicant;

(3) the registered agent of the applicant if the applicant is required by other law to have a registered agent;

(4) the addresses of the locations to be licensed; and

(5) other information concerning the financial responsibility, background experience, and activities, such as other partnerships, associations, and corporations located at or adjacent to the licensed location of the applicant and its members, officers, managing employees, and directors as the board requires.

(B) Upon receipt of an application in the form prescribed by the board, accompanied by the required fee, the board shall investigate whether the qualifications for licensure are satisfied. If the board finds that the qualifications are satisfied, it shall issue to the applicant a license to engage in the deferred presentment services business. If the board fails to issue a license, it shall notify the applicant of the denial and the reasons for it. The provisions of the Administrative Procedures Act apply to the appeal of the denial of a license.

(C) The application must be accompanied by payment of an application fee of one thousand dollars and an investigation fee of five hundred dollars. These fees are not refundable or abatable. If the license is granted, however, payment of the application fee satisfies the fee requirement for the first license year or its remainder.

(D) A license expires annually and may be renewed upon payment of a license fee of one thousand dollars. The annual license renewal fee for an applicant with more than one location is one thousand dollars for the first location and two hundred fifty dollars for each additional location.

(E) One-half of the renewal fees collected pursuant to subsection (D) must be credited to the Board of Financial Institutions for enforcement of this chapter and one-half must be credited to the Attorney General to prosecute actions brought for violations of this chapter.

HISTORY: 1998 Act No. 433, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1998); 2009 Act No. 78, Section 5, eff June 16, 2009.



SECTION 34-39-160. Qualifications for licensure.

To qualify for a license issued pursuant to this chapter, an applicant shall have:

(1) a minimum net worth, determined in accordance with generally accepted accounting principles, of at least twenty-five thousand dollars available for the operation of each location; and

(2) the financial responsibility, character, experience, and general fitness so as to command the confidence of the public and to warrant belief that the business is operated lawfully, honestly, fairly, and efficiently.

HISTORY: 1998 Act No. 433, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-39-170. Restrictions on advancement of monies on security of check; posting of fees charged for deferred presentment services.

(A) A licensee may not advance monies on the security of a check unless the account on which the presented check is drawn is a legitimate, open, and active account.

(B) A licensee, in every location conducting business under a license issued pursuant to this chapter, conspicuously shall post and at all times display a notice stating the fee charged for deferred presentment services. A licensee shall file with the board a statement of the fees charged at every location licensed for deferred presentment services.

(C) A licensee shall endorse in the name of the licensee every check, draft, or money order presented by the licensee for payment or deposit.

HISTORY: 1998 Act No. 433, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-39-175. Deferred presentment transaction database.

(A) In order to prevent a person from having a deferred presentment transaction that exceeds the limit in Section 34-39-180(B) and Section 34-39-270(A), the Consumer Finance Division of the Board of Financial Institutions shall implement a common database with real-time access through an internet connection for deferred presentment providers, as provided in this subsection. The board shall enter into a contract with a single source private vendor to develop and operate the database. By no later than February 1, 2010, the database must be accessible to the board and the deferred presentment providers to meet the requirements of this chapter and verify if a deferred presentment transaction is outstanding for a particular person. Deferred presentment providers shall submit the person's data to the database provider before entering into a deferred presentment transaction and once a deferred presentment transaction has been paid in full, in a format the board requires by regulation, including the drawer's name, social security number, or employment authorization alien number, address, driver's license number, amount of the transaction, date of transaction, the date that the transaction is closed, and additional information required by the board. The database provider may impose the database verification fee authorized by Section 34-39-270(H) for data required to be submitted by a licensee. The board may adopt procedures to administer and enforce the provisions of this section and to ensure that the database is used by licensees in accordance with this section.

(B) The information provided in the database is limited for the use in determining if a customer is eligible or ineligible to enter into a new deferred presentment transaction and to describe the reason for the determination of eligibility or ineligibility.

HISTORY: 2009 Act No. 78, Section 1, eff June 16, 2009.



SECTION 34-39-180. Restrictions and requirements for deferred presentment or deposit of check.

(A) A licensee may defer the presentment or deposit of a check for up to thirty-one days pursuant to the provisions of this section.

(B) The total amount advanced by a licensee to any customer at one time for deferred presentment or deposit may not exceed five hundred fifty dollars, exclusive of the fees allowed in Section 34-39-180(E). A licensee may not advance to a customer an amount for deferred presentment or deposit which causes this limit to be exceeded by the customer.

(C) Each check must be documented by a written agreement signed by both the customer and the licensee. The written agreement must contain the name or trade name of the licensee, the transaction date, the amount of the check, and a statement of the total amount of fees charged, expressed both as a dollar amount and as an effective annual percentage rate (APR). The written agreement must authorize expressly the licensee to defer presentment or deposit of the check until a specific date, not later than thirty-one days from the date the check is accepted by the licensee.

(D) The board shall require each licensee to issue a standardized consumer notification and disclosure form in compliance with state and federal truth-in-lending laws before entering into a deferred presentment agreement.

(E) A licensee shall not charge, directly or indirectly, a fee or other consideration in excess of fifteen percent of the principal amount of the transaction for accepting a check for deferred presentment or deposit. The fee or other consideration authorized by this subsection may be imposed only once for each written agreement. Records must be kept by each licensee with sufficient detail to ensure that the fee or other consideration authorized by this subsection may be imposed only once for each written agreement.

(F) A check accepted for deferred presentment or deposit pursuant to this chapter may not be repaid from the proceeds of another check accepted for deferred presentment or deposit by the same licensee or an affiliate of the licensee. A licensee shall not renew or otherwise extend presentment of a check or withhold the check from deposit, for old or new consideration, for a period beyond the time set forth in the written agreement with the customer.

(G) If a check is returned to the licensee from a payor financial institution due to insufficient funds, closed account, or stop payment order, the licensee may pursue all legally available civil means to collect the check except for the imposition of a returned check charge. An individual who issues a personal check to a licensee under a deferred presentment agreement is not subject to criminal liability.

HISTORY: 1998 Act No. 433, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1998); 2009 Act No. 78, Section 4, [see Editor's Note]; 2009 Act No. 78, Sections 8, 9, eff June 16, 2009.



SECTION 34-39-190. Maintenance of books, accounts and records; examination.

(A) A person subject to the provisions of this chapter shall maintain in its offices books, accounts, and records, as the board may reasonably require and establish by regulation. The books, accounts, and records must be kept with sufficient detail to ensure that the provisions of Section 34-39-180(E) are met. The books, accounts, and records must be maintained separately from other business in which the person is engaged and must be retained for at least three years.

(B) The board may examine the books, accounts, and records to determine compliance with this chapter and with the regulations adopted pursuant to it. The licensee examined pursuant to this section must pay the cost of the examination to the board.

HISTORY: 1998 Act No. 433, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-39-200. Limitations on activities by persons required to be licensed by chapter.

A person required to be licensed pursuant to this chapter may not:

(1) charge fees in excess of those authorized by this chapter;

(2) engage in the business of:

(i) making loans of money or extension of credit;

(ii) discounting notes, bills of exchange, items, or other evidences of debt; or

(iii) accepting deposits or bailments of money or items, except as expressly provided by Section 34-39-180;

(3) use or cause to be published or disseminated advertising communication which contains false, misleading, or deceptive statements or representations;

(4) conduct business at premises or locations other than locations licensed by the board;

(5) engage in unfair, deceptive, or fraudulent practices, including unconscionable conduct in violation of Section 37-5-108;

(6) alter or delete the date on a check accepted by the licensee;

(7) accept an undated check or a check dated on a date other than the date on which the licensee accepts the check;

(8) require a customer to provide security for the transaction or require the customer to provide a guaranty from another person;

(9) engage in the retail sale of goods or services, other than deferred presentment services and Level I check-cashing services as defined in Section 34-41-10, at the location licensed pursuant to this chapter, except that the sale of money orders, postage stamps, payment of utility bills with no additional fee to the customer, vending machines for food or beverage, facsimile services, wire transfer services, or the rental of postal boxes at rates not higher than allowed by the United States Postal Service are not the sale of goods or services prohibited by this subsection;

(10) be licensed pursuant to Section 12-21-2720(a)(3) to operate a video poker machine; or

(11) permit others to engage in an activity prohibited by this section at a location licensed pursuant to this chapter.

HISTORY: 1998 Act No. 433, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1998); 2009 Act No. 78, Section 7, eff June 16, 2009.



SECTION 34-39-210. Suspension or revocation of license.

(A) The board may suspend or revoke a license issued pursuant to this chapter if, after notice and opportunity for hearing, the board issues written findings that the licensee has:

(1) violated this chapter or applicable state or federal law;

(2) made a false statement on the application for a license under the chapter;

(3) refused to permit investigation by the board as authorized by this chapter;

(4) failed to comply with an order of the board;

(5) demonstrated incompetency or untrustworthiness to engage in the business of deferred presentment services; or

(6) been convicted of a felony or misdemeanor involving fraud, misrepresentation, or deceit.

(B) The board may not suspend or revoke a license issued pursuant to this chapter unless the licensee has been given notice and opportunity for hearing in accordance with the Administrative Procedures Act.

HISTORY: 1998 Act No. 433, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-39-220. Orders to cease and desist violations of chapter; hearing.

If the board determines that a person subject to the provisions of this chapter has violated this chapter or regulations adopted pursuant to it, the board, upon notice and opportunity for hearing in accordance with the Administrative Procedures Act, may order the person to cease and desist from the violations and to comply with this chapter. The board may designate a hearing officer or hearing panel to conduct hearings or take other action as necessary pursuant to this section and may seek the assistance of the Attorney General or the Department of Consumer Affairs in enforcing compliance with this chapter. The board may enforce compliance with an order issued pursuant to this section by the imposition and collection of civil penalties authorized in this chapter.

HISTORY: 1998 Act No. 433, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-39-230. Civil penalties; repayment of unlawful or excessive fees.

The board may order and impose civil penalties upon a person subject to the provisions of this chapter for violations of this chapter or its regulations in an amount not to exceed one thousand dollars for each violation. The board also may order repayment of unlawful or excessive fees charged to customers.

HISTORY: 1998 Act No. 433, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-39-240. Wilful violations; referral for criminal prosecution.

The board, upon a determination that a violation of Section 34-39-130 is wilful, may refer the violation to the Attorney General or to the appropriate circuit solicitor for criminal prosecution. A wilful violation of Section 34-39-130 is a Class B misdemeanor, and each transaction involving unlawful deferred presentment constitutes a separate offense.

HISTORY: 1998 Act No. 433, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-39-250. Chapter not subject to other statutes governing imposition of interest, fees, loan charges, or extension of credit.

The business of deferred presentment services conducted in accordance with this chapter is not subject to or controlled by any other state statute governing the imposition of interest, fees, or loan charges, or the extension of credit.

HISTORY: 1998 Act No. 433, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-39-260. Promulgation of regulations.

The board may promulgate regulations pursuant to the Administrative Procedures Act necessary to carry out the purposes of this chapter, to provide for the protection of the public, and to assist licensees in interpreting and complying with this chapter.

HISTORY: 1998 Act No. 433, Section 1, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-39-270. Prohibited deferred presentment transactions; eligibility inquiries; notification of transactions.

(A) A licensee may not enter into a deferred presentment transaction with a person:

(1) who has an outstanding deferred presentment transaction;

(2) who has repaid a previous deferred presentment transaction with any licensee on the same business day;

(3) who has repaid a previous deferred presentment transaction with any licensee on the same business day or the previous business day if the transaction being requested would be the customer's eighth or more transaction within a calendar year; or

(4) who has entered into an extended payment plan agreement with any licensee as provided in Section 34-39-280 which has not been paid in full or terminated.

(B) No eighth or subsequent deferred presentment transaction within a calendar year may be entered into on the same or subsequent business day of the repayment of the previous deferred presentment transaction.

(C) Before entering into a deferred presentment transaction with a person, a licensee shall verify whether the person is eligible to enter into the transaction by accessing the deferred presentment transaction database established pursuant to subsection (D).

(D) The board shall contract with a single third party database provider that is SAS 70 certified to establish and operate a deferred presentment transaction database for the purpose of verifying whether a person is eligible to enter into a deferred presentment transaction. The board should give full consideration to Section 11-35-5210 when selecting the third-party database provider to establish and operate the deferred presentment transaction database required by this chapter. The board shall supervise the establishment and operation of the database and shall ensure that the database provider establishes and operates the database pursuant to the provisions of this section. The board shall have full access to the database and all records related to the database for purposes of supervising the establishment and operation of the database. If the database provider violates a provision of this section, the board shall terminate the contract and immediately substitute another qualified third party database provider. The database must have real-time access through an internet connection and be accessible at all times to the board and licensees. The database provider shall establish and maintain a process for responding to transaction verification requests when technical difficulties prevent the licensee from accessing the database through the internet including, but not limited to, verification by telephone. The database must be established and operated so as to prevent a licensee from entering into a transaction that violates the provisions of this section.

(E) To conduct an inquiry as to whether a person is eligible to enter into a deferred presentment transaction, a licensee shall submit to the database provider such information as the board may require. The response to an inquiry to the database provider by a licensee must state only that a person is eligible or ineligible to enter into a transaction and describe the reason for that determination. The person seeking to enter into the transaction may make a direct inquiry to the database provider to request a more detailed explanation of the basis for the database provider's determination that the person is ineligible to enter into the transaction.

(F) A licensee shall notify the database provider immediately when the licensee enters into a deferred presentment transaction with a person. The licensee shall submit to the database provider such information as the board requires. When the transaction is paid in full, the licensee shall designate the transaction as closed and immediately notify the database provider. When the database provider receives notification that the transaction is paid in full, the database provider immediately shall designate the transaction as paid in full in the database. For purposes of this subsection, an item is paid in full when the payor bank makes final payment on the customer's check pursuant to Section 36-4-215 or the customer has redeemed the check with a cash payment in full.

(G) A licensee shall notify a person seeking to enter into a deferred presentment transaction that the licensee shall access the database to verify whether the person is eligible to enter into a transaction. The licensee also shall notify the person that information related to a new transaction must be entered into the database.

(H) The database provider may charge a database verification fee to a licensee for an inquiry as to whether a person is eligible to enter into a deferred presentment transaction, if that transaction is consummated by the licensee. The fee must be established by the board as the actual cost of verifying a person's eligibility, not to exceed one dollar. A licensee may charge a person seeking to enter into a deferred presentment transaction one-half of the actual cost of the verification fee.

(I) Except as otherwise provided in this section, all personally identifiable information regarding a person contained within or obtained by way of the database is strictly confidential and is exempt from disclosure under the Freedom of Information Act. The database provider and licensees shall use the information collected pursuant to this section only as prescribed in this section and for no other purpose.

(J) A licensee may rely on the information contained in the database as accurate and is not subject to an administrative penalty or civil liability as a result of relying on inaccurate information contained in the database.

(K) A licensee will give a customer the right to rescind, at no cost, a deferred presentment transaction on or before the close of the following business day.

HISTORY: 2009 Act No. 78, Section 2, [see Editor's Note].



SECTION 34-39-280. Extended payment plans.

(A) Subject to the terms and conditions contained in this section, a customer who is unable to repay a deferred presentment transaction when due may elect once in any twelve month period to repay the deferred presentment transaction to the licensee by means of an extended payment plan. The twelve month period is measured from the date the customer enters into one extended payment plan with the licensee until the date that the customer enters into another extended payment plan with licensee.

(B) To request an extended payment plan, the customer, before the due date of the outstanding deferred presentment transaction, must request the plan and sign an amendment to the deferred presentment agreement that memorializes the plan's terms.

(C) The extended payment plan's terms must allow the customer, at no additional cost, to repay the outstanding deferred presentment transaction including any fee due in at least four substantially equal installments. Each plan installment must be due on or after a date on which the customer receives regular income. The customer may prepay an extended payment plan in full at any time without penalty. The licensee shall not charge the customer any interest or additional fees during the term of the extended payment plan. The licensee may, with each payment under the plan by a customer, provide for the return of the customer's prior held check and require a new check for the remaining balance under the plan. Alternatively, the licensee may require the customer at the time the customer enters into the extended payment plan to provide multiple checks, one for each of the scheduled payments in the amount of those payments.

(D) If the customer fails to pay any extended payment plan installment when due, the customer shall be in default of the payment plan and the licensee immediately may accelerate payment on the remaining balance. Upon default, the licensee may take action to collect all amounts due.

(E) If a customer enters into an extended repayment plan, the licensee must enter that information into the database established in Section 34-39-175, and the customer and a licensee is prohibited from entering into a subsequent deferred presentment transaction until repayment in full of the original deferred presentment transaction.

(F) At each licensed location, a licensee shall prominently post a notice in at least twenty-four point bold type, in a form established or approved by the board, informing persons that if they are unable to repay a deferred presentment transaction when due they shall be eligible to enter into one extended payment plan in a twelve month period. A licensee also shall notify a person of his right to an extended payment plan by displaying the following statement, in at least twelve point bold type, on the first page of each deferred presentment agreement: "If you are unable to repay a deferred presentment transaction when due, you are eligible to request one extended payment plan in a twelve month period."

HISTORY: 2009 Act No. 78, Section 2, [see Editor's Note].



SECTION 34-39-290. Annual report and meeting concerning data.

(A) Based upon data provided by the database vendor, the Board of Financial Institutions annually shall report to the General Assembly the following information for loans made in South Carolina in the previous reporting year, specifically the number of:

(1) loans made in South Carolina by loan amount and the dollar amount of fees collected by loan amount;

(2) borrowers by loan amount and the number of borrowers by the number of times each borrower took out a loan;

(3) borrowers who chose to pay off their loans through an extended payment plan by loan amount;

(4) loans that were not paid off in the previous year by loan amount;

(5) loans on which the lender submitted the check for collection by loan amount and the number of loans on which the lender took action for collection; and

(6) the number of twenty-four hour periods within which a successive loan is conducted after a prior loan is completed.

(B) The Senate Banking and Insurance Committee and the House of Representatives Labor, Commerce and Industry Committee must annually meet, jointly or separately, to hold a hearing concerning the data provided by the database vendor and the report submitted by the Board of Financial Institutions. The vendor and the Board of Financial Institutions must testify at the meeting and answer questions, including questions related to the data and the report.

HISTORY: 2009 Act No. 78, Section 6, eff June 16, 2009.






CHAPTER 41 - CHECK-CASHING SERVICES

SECTION 34-41-10. Definitions.

As used in this chapter, unless the context clearly requires otherwise, the term:

(1) "Board" means the State Board of Financial Institutions.

(2) "Cashing" means providing currency for payment instruments but does not include the bona fide sale or exchange of travelers checks and foreign denomination payment instruments.

(3) "Level I check-cashing service" means any person or entity engaged in the business of cashing checks, drafts, or money orders for a fee, service charge, or other consideration.

(4) "Level II check-cashing service" means any person or entity engaged in the business of cashing checks, drafts, or money orders for a fee, service charge, or other consideration. A Level II licensee may not be licensed to engaged in the business of deferred presentment.

(5) "Licensee" means a person or entity licensed to engage in either a Level I or Level II check-cashing service pursuant to this chapter.

(6) "Person" means an individual, partnership, association, or corporation.

HISTORY: 1998 Act No. 433, Section 2, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-41-20. Licensure requirements.

(A) No person or other entity may engage in the business of either Level I or Level II check-cashing service without first obtaining a license pursuant to this chapter. No person or other entity providing a Level I or Level II check-cashing service may avoid the requirements of this chapter by providing a check or other currency equivalent instead of currency when cashing payment instruments.

(B) A person providing Level I or Level II check-cashing service on the effective date of this chapter may continue to engage in the business without a license until the board has acted upon the application for a license, but the application must be filed within sixty days after the effective date of this chapter.

HISTORY: 1998 Act No. 433, Section 2, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-41-30. Applicability of chapter; exceptions.

This chapter shall not apply to:

(1) a bank, savings institution, credit union, or farm credit system organized under the laws of the United States or any state; and

(2) any person or entity principally engaged in the bona fide retail sale of goods or services, who either as an incident to or independently of a retail sale or service and not holding itself out to be a Level I or Level II check-cashing service, from time to time cashes checks, drafts, or money orders without a fee or other consideration.

HISTORY: 1998 Act No. 433, Section 2, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-41-40. Application for licensure.

(A) An application for licensure pursuant to this chapter must be in writing, under oath, and on a form prescribed by the board. The application shall set forth all of the following:

(1) the name and address of the applicant;

(2) if the applicant is a firm or partnership, the name and address of each member of the firm or partnership;

(3) if the applicant is a corporation, the name and address of each officer, director, registered agent, and principal;

(4) the addresses of the locations of the business to be licensed; and

(5) other information concerning the financial responsibility, background experience, and activities, such as other partnerships, associations, and corporations located at or adjacent to the licensed location, of the applicant and its members, officers, directors, and principals as the board requires.

(B) The board may make such investigations as the board considers necessary to determine if the applicant has complied with all applicable provisions of this chapter and state and federal law.

(C) The application must be accompanied by payment of a two hundred fifty dollar application fee and a five hundred dollar investigation fee. These fees are not refundable or abatable, but, if the license is granted, payment of the application fee shall satisfy the fee requirement for the first license year or remaining part of it.

(D) Licenses shall expire annually and may be renewed upon payment of a license fee of two hundred fifty dollars plus a fifty dollar fee for each branch location certificate issued under a license.

HISTORY: 1998 Act No. 433, Section 2, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-41-42. Requirements for mobile check-cashing services.

For the purposes of this chapter, all mobile check-cashing services must:

(1) be licensed as a Level I licensee;

(2) be a registered and licensed armored vehicle in accordance with the laws of this State;

(3) be considered a "branch" of a check-cashing business for purposes of licensure through this chapter; and

(4) keep records in accordance with this chapter that are returned daily to either the main office or another nonmobile branch of the business.

HISTORY: 1998 Act No. 433, Section 2, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-41-50. Maintenance of minimum liquid assets; issuance of license.

(A) Each licensee and applicant shall have and maintain liquid assets of at least fifty thousand dollars for each licensee.

(B) Upon the filing and investigation of an application, and compliance by the applicant with Section 34-41-40, and this section, the board shall issue and deliver to the applicant the license applied for to engage in business pursuant to this chapter at the locations specified in the application, provided that the board finds that the financial responsibility, character, reputation, experience, and general fitness of the applicant and its members, officers, directors, and principals are such as to warrant belief that the business will be operated efficiently and fairly, in the public interest, and in accordance with law. If the board fails to make these findings, a license may not be issued, and the board shall notify the applicant of the denial and the reasons for it. The provisions of the Administrative Procedures Act apply to the appeal of the denial of a license.

HISTORY: 1998 Act No. 433, Section 2, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-41-60. Restrictions and requirements for licensed check-cashing services.

(A) Notwithstanding any other provision of law, a check-cashing service licensed pursuant to this chapter may not directly or indirectly charge or collect fees or other consideration for check-cashing services in excess of the following:

(1) two percent of the face amount of the check or three dollars, whichever is greater, for checks issued by the federal government, state government, or any agency of the state or federal government, or any county or municipality of this State;

(2) two percent of the face amount of the check or three dollars, whichever is greater, for printed payroll checks. For purposes of this item, "printed" means type written, electronically generated, or computer generated; and

(3) seven percent of the face amount of the check or five dollars, whichever is greater, for all other checks, including handwritten payroll checks, or for money orders.

(B) A licensee may not advance monies on the security of any check unless the account from which the check being presented is drawn is legitimate, open, and active. A licensee who cashes a check for a fee shall deposit the check not later than five days from the date the check is cashed.

(C) A licensee shall ensure that in every location conducting business under a license issued pursuant to this chapter, there is posted conspicuously and at all times displayed a notice stating the fees charged for cashing checks, drafts, and money orders. A licensee further shall ensure that notice of the fees currently charged at every location is filed with the board.

(D) A licensee shall endorse every check, draft, or money order presented by the licensee for payment in the name of the licensee.

(E) Each check must be documented by a written agreement signed by both the customer and the licensee. In the case of an automated check-cashing machine, a printed receipt of the transaction between the customer and the licensee shall constitute an agreement. The written agreement must contain the name or trade name of the licensee, the transaction date, the amount of the check, and a statement of the total amount of fees charged.

HISTORY: 1998 Act No. 433, Section 2, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-41-70. Maintenance of books, accounts, and records; examination.

(A) Each person required to be licensed pursuant to this chapter shall maintain in its offices such books, accounts, and records as the board reasonably may require. The books, accounts, and records must be maintained separate from any other business in which the person is engaged and must be retained for a period prescribed by the board.

(B) The licensee shall ensure that each customer cashing a check is provided a receipt showing the name or trade name of the licensee, the transaction date, amount of the check, and the fee charged.

(C) The board may examine the books, accounts, and records in order to determine whether the person is complying with this chapter and rules adopted pursuant to it. The cost of the examination must be paid by the licensee and must be determined by the board.

HISTORY: 1998 Act No. 433, Section 2, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-41-80. Limitations on activities by persons required to be licensed by chapter.

No person required to be licensed pursuant to this chapter shall do any of the following:

(1) charge fees in excess of those authorized pursuant to this chapter;

(2) engage in the business of:

(i) making loans of money or extension of credit;

(ii) discounting notes, bills of exchange, items, or other evidences of debt; or

(iii) accepting deposits or bailments of money or items;

(3) use or cause to be published or disseminated any advertising communication which contains any false, misleading, or deceptive statement or representation;

(4) conduct business at premises or locations other than locations licensed by the board;

(5) engage in unfair, deceptive, or fraudulent practices, including unconscionable conduct in violation of Section 37-5-108;

(6) cash a check, draft, or money order made payable to a payee other than a natural person unless the licensee has previously obtained appropriate documentation from the executive entity of the payee clearly indicating the authority of the natural person or persons cashing the check, draft, or money order on behalf of the payee;

(7) as a Level I licensee, engage in the retail sale of goods or services, other than check-cashing services and deferred presentment services, at the location licensed pursuant to this chapter, provided, however, that a sale of money orders, postage stamps, payment of utility bills with no additional fee to the customer, vending machines for food or beverage, facsimile services, Western Union services, or postal boxes at rates not higher than allowed by the United States Postal Service is not the sale of goods or services prohibited by this subsection;

(8) as a Level II licensee, engage in the business of deferred presentment as provided in Chapter 39 of Title 34;

(9) be licensed pursuant to Section 12-21-2720(a)(3) to operate a video poker machine; or

(10) permit others to engage in an activity prohibited by this section at a location licensed pursuant to this chapter.

HISTORY: 1998 Act No. 433, Section 2, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-41-90. Suspension or revocation of license.

(A) The board may suspend or revoke any license or licenses issued pursuant to this chapter if, after notice and opportunity for hearing, the board issues written findings that the licensee has engaged in any of the following conduct:

(1) violated this chapter or applicable state or federal law or rules;

(2) made a false statement on the application for a license pursuant to this chapter;

(3) refused to permit investigation by the board authorized pursuant to this chapter;

(4) failed to comply with an order of the board;

(5) demonstrated incompetency or untrustworthiness to engage in the business of check cashing; or

(6) has been convicted of a felony or misdemeanor involving fraud, misrepresentation, or deceit.

(B) The board may not suspend or revoke any license issued pursuant to this chapter unless the licensee has been given notice and opportunity for hearing in accordance with the Administrative Procedures Act.

HISTORY: 1998 Act No. 433, Section 2, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-41-100. Orders to cease and desist violations; hearing.

If the board determines that a person required to be licensed pursuant to this chapter has violated this chapter or regulations promulgated pursuant to this chapter, the board, upon notice and opportunity for hearing in accordance with the Administrative Procedures Act, may order the person to cease and desist from the violations and to comply with this chapter. The board may designate a hearing officer or hearing panel to conduct hearings or take other action as necessary pursuant to this section and may seek the assistance of the Attorney General or the Department of Consumer Affairs in enforcing compliance with this chapter. The board may enforce compliance with an order issued pursuant to this section by the imposition and collection of civil penalties authorized pursuant to this chapter.

HISTORY: 1998 Act No. 433, Section 2, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-41-110. Civil penalties; repayment of unlawful or excessive fees.

The board may order and impose civil penalties upon any person required to be licensed pursuant to this chapter for violations of this chapter or regulations promulgated under it. Civil penalties shall not exceed one thousand dollars for each violation. The board also may order repayment of unlawful or excessive fees charged to customers.

HISTORY: 1998 Act No. 433, Section 2, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-41-120. Wilful violations; referral for criminal prosecution.

The board, upon a determination that a violation of Section 34-41-20 is wilful, may refer a violation to the Attorney General or to the appropriate circuit solicitor for criminal prosecution. A violation of Section 34-41-20 by a person required to obtain a license pursuant to this chapter is a Class B misdemeanor and each transaction involving the unlawful cashing of a check, draft, or money order constitutes a separate offense.

HISTORY: 1998 Act No. 433, Section 2, eff upon approval (became law without the Governor's signature on June 11, 1998).



SECTION 34-41-130. Promulgation of regulations.

The board may promulgate regulations necessary to carry out the purposes of this chapter, to provide for the protection of the public, and to assist licensees in interpreting and complying with this chapter.

HISTORY: 1998 Act No. 433, Section 2, eff upon approval (became law without the Governor's signature on June 11, 1998).






CHAPTER 43 - SOUTH CAROLINA COMMUNITY ECONOMIC DEVELOPMENT ACT

SECTION 34-43-10. Citation of Act.

This chapter may be cited as the South Carolina Community Economic Development Act.

HISTORY: 2000 Act No. 314, Section 1, eff May 30, 2000.



SECTION 34-43-20. Definitions.

As used in this chapter:

(1) "Department" means the South Carolina Department of Commerce.

(2) "Community development corporation" means a nonprofit corporation which:

(a) is chartered pursuant to Chapter 31, Title 33;

(b) is tax exempt pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986, as amended;

(c) has a primary mission of developing and improving low-income communities and neighborhoods through economic and related development;

(d) has activities and decisions initiated, managed, and controlled by the constituents of those local communities;

(e) has a primary function of developing projects and activities designed to enhance the economic opportunities of the people in the community served, including efforts to enable them to become owners and managers of small businesses and producers of affordable housing and jobs in the community served;

(f) does not provide credit, capital, or other assistance from public funds in an amount greater than twenty-five thousand dollars at one time or in one transaction. The department may adjust that dollar amount in the manner provided in Section 37-1-109; and

(g) is not a nonprofit organization with the sole purpose of providing housing to neighborhoods or technical assistance to other nonprofit organizations.

(3) "Community development financial institution" means an organization that:

(a) has a primary mission of promoting community development by providing credit, capital, or development services to small businesses or home mortgage assistance to individuals including, but not limited to, capital access programs, microlending, franchise financing, and guaranty performance bonds;

(b) maintains, through representation on its governing board, accountability to persons in need of the institution's services;

(c) is not an agent or instrumentality of the United States, or of a state or political subdivision of a state nor maintains an affiliate relationship with any of them;

(d) maintains a goal of providing a majority of its services to low-income individuals, minorities, females, or rural areas;

(e) provides capital and technical assistance to small and micro businesses or mortgage assistance to individuals;

(f) does not provide credit, capital, or other assistance in an amount greater than two hundred fifty thousand dollars at one time or in one transaction. That dollar amount may be adjusted in the manner provided in Section 37-1-109;

(g) has been certified or recertified as a community development financial institution as provided in this chapter; and

(h) may be a federally-chartered or state-chartered financial institution holding company which qualifies as a community development financial institution only if the holding company and the subsidiaries and affiliates of the holding company collectively satisfy the requirements of this section.

(4) "Low income" means an income level that falls within the eightieth percentile of the mean income for a family of similar size within this State.

(5) The term "invest" includes an advance of funds to a community development corporation or a community development financial institution.

HISTORY: 2000 Act No. 314, Section 1, eff May 30, 2000.



SECTION 34-43-30. Duties and responsibilities of department; authority to contract with entity to carry out; annual report.

(A) The department may use a portion of funds appropriated for carrying out the provisions of this chapter to contract with an appropriate entity or entities to assist in carrying out its duties and responsibilities pursuant to this chapter. These duties and responsibilities include, but are not limited to:

(1) certifying entities as community development corporations and community development financial institutions;

(2) administering grants and loans to community development corporations and community development financial institutions from grant funds made available to it by the General Assembly for that purpose; and

(3) providing technical support to assist community development corporations served pursuant to this section in developing their organizational capacity and implementing their projects successfully.

(B) The department shall make an annual report to the General Assembly regarding the grants and loans administered and tax credits given pursuant to this chapter.

HISTORY: 2000 Act No. 314, Section 1, eff May 30, 2000.



SECTION 34-43-40. Certification as community development corporation and community development financial institution; application for and term, renewal and revocation of certification; reports; notice and hearing; tax credit.

(A) The department shall establish criteria for the certification of an entity as a community development corporation and as a community development financial institution consistent with the requirements of this chapter.

(B) Application for certification must be in writing under oath and in the form prescribed by the department. It must contain the information the department requires, including names and addresses of the partners, officers, directors or trustees, and those principal owners or members who provide the basis for investigations and findings contemplated by subsection (C). At the time of making the application, the applicant must pay to the department a fee for investigating the application, as prescribed by the department, in an amount sufficient to defray the department's costs of investigating the applicant.

(C) Upon the filing of the application and payment of the fees, the department shall investigate the facts concerning the application and the requirements of either Section 34-43-20(2) or (3).

(D) Certification of a community development corporation or a community development financial institution expires two years from the date of certification. This certification may be renewed for additional two-year periods upon application by the corporation or institution and approval by the department.

(E) A community development corporation and a community development financial institution shall file with the department, on or before the anniversary date of its certification, an annual report for the preceding calendar year. The report must give information about its financial condition, and must include balance sheets for the beginning and end of the accounting period, a statement of income and expenses for the period, a reconciliation of surplus with the balance sheets, a schedule of assets used by and useful for the corporation or the institution to conduct its business, an analysis of charges, size and type of loans, and other relevant information in form and detail as the department prescribes. The report must be made under oath and in the form prescribed by the department, which shall make and publish annually an analysis and recapitulation of the reports for inclusion in its annual report to the Governor and General Assembly as provided in Section 34-43-30(B).

(F) The department may not renew certification of a corporation or an institution unless it continues to comply with the regulations of the department and provisions of Section 34-43-20(2) or (3).

(G) The department may revoke the certification of a corporation or an institution upon a finding that the corporation or institution does not comply with the provisions of Section 34-43-20(2) or (3).

(H) The department shall serve a notice of intent not to grant certification, intent not to renew certification, or intent to revoke certification upon the corporation or institution with a brief statement of the reasons alleged. The corporation or institution may request a hearing within thirty days of receiving notice by filing a request for a hearing with the department. The hearing must be held in accordance with Article 3, Chapter 23, Title 1, the Administrative Procedures Act.

(I) A taxpayer may not claim the tax credit provided for in Section 12-6-3530 unless the corporation or institution in which the investment is made is certified by the department at the time the investment is made. A taxpayer who invested in good faith in a certified corporation or institution may claim the credit provided in Section 12-6-3530 notwithstanding the fact that the certification is later revoked or not renewed by the department.

HISTORY: 2000 Act No. 314, Section 1, eff May 30, 2000.



SECTION 34-43-50. Grants and loans.

(A) The department shall establish and implement criteria for grants and loans to community development corporations and community development financial institutions. The criteria must require that the applicant demonstrate a capacity to engage in community development projects and sufficient organizational structure to ensure proper management. However, if the applicant is created after the effective date of this section, the applicant must present a strategic plan for community development projects and show evidence of developing an organizational structure which ensures proper management.

(B) The total amount of grants and loans administered pursuant to this chapter may not exceed in the aggregate five million dollars for all recipients and all tax years and one million dollars for all recipients in one tax year.

(C) A single community development corporation or community development financial institution may not receive more than ten percent of the total amount of grants and loans funds administered pursuant to this chapter in any one tax year.

(D) The department may receive funds from, among other sources, state appropriations and private contributions.

HISTORY: 2000 Act No. 314, Section 1, eff May 30, 2000.









Title 35 - Securities

CHAPTER 1 - SOUTH CAROLINA UNIFORM SECURITIES ACT OF 2005

SECTION 35-1-101. Short title.

This chapter may be cited as the South Carolina Uniform Securities Act of 2005.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-102. Definitions.

In this chapter, unless the context otherwise requires:

(1) "Administrator" means the Attorney General.

(2) "Agent" means an individual, other than a broker- dealer, who represents a broker-dealer in effecting or attempting to effect purchases or sales of securities, or represents an issuer in effecting or attempting to effect purchases or sales of the issuer's securities. But a partner, officer, or director of a broker-dealer or issuer, or an individual having a similar status or performing similar functions is an agent only if the individual otherwise comes within the term. The term does not include an individual excluded by rule adopted or order issued under this chapter.

(3) "Bank" means:

(A) a banking institution organized under the laws of the United States;

(B) a member bank of the Federal Reserve System;

(C) any other banking institution, whether incorporated or not, doing business under the laws of a State or of the United States, a substantial portion of the business of which consists of receiving deposits or exercising fiduciary powers similar to those permitted to be exercised by national banks under the authority of the Comptroller of the Currency pursuant to Section 1 of Public Law 87-722 (12 U.S.C. Section 92a), and which is supervised and examined by a state or federal agency having supervision over banks, and which is not operated for the purpose of evading this chapter; and

(D) a receiver, conservator, or other liquidating agent of any institution or firm included in subparagraph (A), (B), or (C).

(4) "Broker-dealer" means a person engaged in the business of effecting transactions in securities for the account of others or for the person's own account. The term does not include:

(A) an agent;

(B) an issuer;

(C) a bank or savings institution if its activities as broker-dealer are limited to those specified in Section 3(a)(4) and 3(a)(5) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78c(a)(4) and (5)), or a bank that satisfies the conditions specified in Section 3(a)(4)(E) of the Securities Exchange Act of 1934 (15 U.S.C. 78c(a)(4));

(D) an international banking institution; or

(E) a person excluded by rule adopted or order issued under this chapter.

(5) "Depository institution" means:

(A) a bank; or

(B) a savings institution, trust company, credit union, or similar institution that is organized or chartered under the laws of a State or of the United States, authorized to receive deposits, and supervised and examined by an official or agency of a State or the United States if its deposits or share accounts are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or a successor authorized by federal law. The term does not include:

(i) an insurance company or other organization primarily engaged in the business of insurance;

(ii) a Morris Plan bank; or

(iii) an industrial loan company that is not an "insured depository institution" as defined in Section 3(c)(2) of the Federal Deposit Insurance Act, 12 U.S.C. 1813(c)(2), or any successor statute.

(6) "Federal covered investment adviser" means a person registered under the Investment Advisers Act of 1940.

(7) "Federal covered security" means a security that is, or upon completion of a transaction will be, a covered security under Section 18(b) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)) or rules or regulations adopted pursuant to that provision.

(8) "Filing" means the receipt under this chapter of a record by the Securities Commissioner or a designee of the Securities Commissioner.

(9) "Fraud", "deceit", and "defraud" are not limited to common law deceit.

(10) "Guaranteed" means guaranteed as to payment of all principal and all interest.

(11) "Institutional investor" means any of the following, whether acting for itself or for others in a fiduciary capacity:

(A) a depository institution or international banking institution;

(B) an insurance company;

(C) a separate account of an insurance company;

(D) an investment company as defined in the Investment Company Act of 1940;

(E) a broker-dealer registered under the Securities Exchange Act of 1934;

(F) an employee pension, profit-sharing, or benefit plan if the plan has total assets in excess of ten million dollars or its investment decisions are made by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, an investment adviser registered under this chapter, a depository institution, or an insurance company;

(G) a plan established and maintained by a State, a political subdivision of a State, or an agency or instrumentality of a State or a political subdivision of a State for the benefit of its employees, if the plan has total assets in excess of ten million dollars or its investment decisions are made by a duly designated public official or by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, an investment adviser registered under this chapter, a depository institution, or an insurance company;

(H) a trust, if it has total assets in excess of ten million dollars, its trustee is a depository institution, and its participants are exclusively plans of the types identified in subparagraph (F) or (G), regardless of the size of their assets, except a trust that includes as participants self-directed individual retirement accounts or similar self-directed plans;

(I) an organization described in Section 501(c)(3) of the Internal Revenue Code (26 U.S.C. Section 501(c)(3)), corporation, Massachusetts trust or similar business trust, limited liability company, or partnership, not formed for the specific purpose of acquiring the securities offered, with total assets in excess of ten million dollars;

(J) a small business investment company licensed by the Small Business Administration under Section 301(c) of the Small Business Investment Act of 1958 (15 U.S.C. Section 681(c)) with total assets in excess of ten million dollars;

(K) a private business development company as defined in Section 202(a) (22) of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-2(a)(22)) with total assets in excess of ten million dollars;

(L) a federal covered investment adviser acting for its own account;

(M) a "qualified institutional buyer" as defined in Rule 144A(a)(1), other than Rule 144A(a)(1)(i)(H), adopted under the Securities Act of 1933 (17 C.F.R. 230.144A);

(N) a "major U.S. institutional investor" as defined in Rule 15a-6(b)(4) (i) adopted under the Securities Exchange Act of 1934 (17 C.F.R. 240.15a-6);

(O) any other person, other than an individual, of institutional character with total assets in excess of ten million dollars not organized for the specific purpose of evading this chapter; or

(P) any other person specified by rule adopted or order issued under this chapter.

(12) "Insurance company" means a company organized as an insurance company whose primary business is writing insurance or reinsuring risks underwritten by insurance companies and which is subject to supervision by the insurance commissioner or a similar official or agency of a State.

(13) "Insured" means insured as to payment of all principal and all interest.

(14) "International banking institution" means an international financial institution of which the United States is a member and whose securities are exempt from registration under the Securities Act of 1933.

(15) "Investment adviser" means a person that, for compensation, engages in the business of advising others, either directly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. The term includes a financial planner or other person that, as an integral component of other financially related services, provides investment advice regarding securities to others for compensation as part of a business or that holds itself out as providing investment advice regarding securities to others for compensation. The term does not include:

(A) an investment adviser representative;

(B) a lawyer, accountant, engineer, or teacher whose performance of investment advice regarding securities is solely incidental to the practice of the person's profession;

(C) a broker-dealer or its agents whose performance of investment advice regarding securities is solely incidental to the conduct of business as a broker-dealer and that does not receive special compensation for the investment advice regarding securities;

(D) a publisher of a bona fide newspaper, news magazine, or business or financial publication of general and regular circulation;

(E) a federal covered investment adviser;

(F) a bank or savings institution;

(G) any other person that is excluded by the Investment Advisers Act of 1940 from the definition of investment adviser; or

(H) any other person excluded by rule adopted or order issued under this chapter.

(16) "Investment adviser representative" means an individual employed by or associated with an investment adviser or federal covered investment adviser and who makes any recommendations or otherwise gives investment advice regarding securities, manages securities accounts or portfolios of clients, determines which recommendation or advice regarding securities should be given, provides investment advice regarding securities or holds herself or himself out as providing investment advice regarding securities, receives compensation to solicit, offer, or negotiate for the sale of or for selling investment advice regarding securities, or supervises employees who perform any of the foregoing. The term does not include an individual who:

(A) performs only clerical or ministerial acts;

(B) is an agent whose performance of investment advice regarding securities is solely incidental to the individual acting as an agent and who does not receive special compensation for investment advisory services;

(C) is employed by or associated with a federal covered investment adviser, unless the individual has a "place of business" in this State as that term is defined by rule adopted under Section 203A of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-3a) and is:

(i) an "investment adviser representative" as that term is defined by rule adopted under Section 203A of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-3a); or

(ii) not a "supervised person" as that term is defined in Section 202(a) (25) of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-2(a)(25)); or

(D) is excluded by rule adopted or order issued under this chapter.

(17) "Issuer" means a person that issues or proposes to issue a security, subject to the following:

(A) The issuer of a voting trust certificate, collateral trust certificate, certificate of deposit for a security, or share in an investment company without a board of directors or individuals performing similar functions is the person performing the acts and assuming the duties of depositor or manager pursuant to the trust or other agreement or instrument under which the security is issued.

(B) The issuer of an equipment trust certificate or similar security serving the same purpose is the person by which the property is or will be used or to which the property or equipment is or will be leased or conditionally sold or that is otherwise contractually responsible for assuring payment of the certificate.

(C) The issuer of a fractional undivided interest in an oil, gas, or other mineral lease or in payments out of production under a lease, right, or royalty is the owner of an interest in the lease or in payments out of production under a lease, right, or royalty, whether whole or fractional, that creates fractional interests for the purpose of sale.

(18) "Nonissuer transaction" or "nonissuer distribution" means a transaction or distribution not directly or indirectly for the benefit of the issuer.

(19) "Offer to purchase" includes an attempt or offer to obtain, or solicitation of an offer to sell, a security or interest in a security for value. The term does not include a tender offer that is subject to Section 14(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78n(d)).

(20) "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

(21) "Place of business" of a broker-dealer, an investment adviser, or a federal covered investment adviser means:

(A) an office at which the broker-dealer, investment adviser, or federal covered investment adviser regularly provides brokerage or investment advice regarding securities or solicits, meets with, or otherwise communicates with customers or clients; or

(B) any other location that is held out to the general public as a location at which the broker-dealer, investment adviser, or federal covered investment adviser provides brokerage or investment advice regarding securities or solicits, meets with, or otherwise communicates with customers or clients.

(22) "Predecessor chapter" means Chapter 1 of Title 35 of the South Carolina Code of Laws, 1976, prior to its amendment by the adoption of the South Carolina Uniform Securities Act of 2005.

(23) "Price amendment" means the amendment to a registration statement filed under the Securities Act of 1933 or, if an amendment is not filed, the prospectus or prospectus supplement filed under the Securities Act of 1933 that includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price.

(24) "Principal place of business" of a broker-dealer or an investment adviser means the executive office of the broker-dealer or investment adviser from which the officers, partners, or managers of the broker-dealer or investment adviser direct, control, and coordinate the activities of the broker-dealer or investment adviser.

(25) "Record", except in the phrases "of record", "official record", and "public record", means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(26) "Sale" includes every contract of sale, contract to sell, or disposition of, a security or interest in a security for value, and "offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to purchase, a security or interest in a security for value. Both terms include:

(A) a security given or delivered with, or as a bonus on account of, a purchase of securities or any other thing constituting part of the subject of the purchase and having been offered and sold for value;

(B) a gift of assessable stock involving an offer and sale; and

(C) a sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer and a sale or offer of a security that gives the holder a present or future right or privilege to convert the security into another security of the same or another issuer, including an offer of the other security.

(27) "Securities and Exchange Commission" means the United States Securities and Exchange Commission.

(28) "Securities Commissioner" means the Attorney General.

(29) "Security" means any note; stock; treasury stock; security future; bond; debenture; evidence of indebtedness; certificate of interest or participation in a profit-sharing agreement; collateral trust certificate; preorganization certificate or subscription; transferable share; investment contract; voting trust certificate; certificate of deposit for a security; fractional undivided interest in oil, gas, or other mineral rights; put, call, straddle, option, or privilege on a security, certificate of deposit, or group or index of securities, including an interest therein or based on the value thereof; put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency; or, in general, an interest or instrument commonly known as a "security"; or a certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. The term:

(A) includes both a certificated and an uncertificated security;

(B) does not include an insurance or endowment policy or annuity contract under which an insurance company promises to pay a sum of money either in a lump sum or periodically for life or other specified period;

(C) does not include an interest in a contributory or noncontributory pension or welfare plan subject to the Employee Retirement Income Security Act of 1974;

(D) includes an investment in a common enterprise with the expectation of profits to be derived primarily from the efforts of a person other than the investor and a "common enterprise" means an enterprise in which the fortunes of the investor are interwoven with those of either the person offering the investment, a third party, or other investors; and

(E) "Investment contract" may include, among other contracts, an interest in a limited partnership and a limited liability company and shall include an investment in a viatical settlement or similar agreement.

(30) "Self-regulatory organization" means a national securities exchange registered under the Securities Exchange Act of 1934, a national securities association of broker-dealers registered under the Securities Exchange Act of 1934, a clearing agency registered under the Securities Exchange Act of 1934, or the Municipal Securities Rulemaking Board established under the Securities Exchange Act of 1934.

(31) "Sign" means, with present intent to authenticate or adopt a record:

(A) to execute or adopt a tangible symbol; or

(B) to attach or logically associate with the record an electronic symbol, sound, or process.

(32) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-103. References to federal statutes.

"Securities Act of 1933" (15 U.S.C. Section 77a et seq.), "Securities Exchange Act of 1934" (15 U.S.C. Section 78a et seq.), " Public Utility Holding Company Act of 1935"(15 U.S.C. Section 79 et seq.), " Investment Company Act of 1940" (15 U.S.C. Section 80a-1 et seq.), " Investment Advisers Act of 1940" (15 U.S.C. Section 80b-1 et seq.), "Employee Retirement Income Security Act of 1974" (29 U.S.C. Section 1001 et seq.), " National Housing Act" (12 U.S.C. Section 1701 et seq.), "Commodity Exchange Act" (7 U.S.C. Section 1 et seq.), "Internal Revenue Code" (26 U.S.C. Section 1 et seq.), "Securities Investor Protection Act of 1970" (15 U.S.C. Section 78aaa et seq.), "Securities Litigation Uniform Standards Act of 1998" (112 Stat. 3227), "Small Business Investment Act of 1958" (15 U.S.C. Section 661 et seq.), and "Electronic Signatures in Global and National Commerce Act" (15 U.S.C. Section 7001 et seq.) mean those statutes and the rules and regulations adopted under those statutes, as in effect on the date of enactment of this chapter, or as later amended.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-104. References to federal agencies.

A reference in this chapter to an agency or department of the United States is also a reference to a successor agency or department.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-105. Electronic records and signatures.

This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, but does not modify, limit, or supersede Section 101(c) of that act (15 U.S.C. Section 7001(c)) or authorize electronic delivery of any of the notices described in Section 103(b) of that act (15 U.S.C. Section 7003(b)). This chapter authorizes the filing of records and signatures, when specified by provisions of this chapter or by a rule adopted or order issued under this chapter, in a manner consistent with Section 104(a) of that act (15 U.S.C. Section 7004(a)).

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-201. Exempt securities.

The following securities are exempt from the requirements of Sections 35-1-301 through 35-1-306 and 35-1-504:

(1) a security, including a revenue obligation or a separate security as defined in Rule 131 (17 C.F.R. 230.131) adopted under the Securities Act of 1933, issued, insured, or guaranteed by the United States; by a State; by a political subdivision of a State; by a public authority, agency, or instrumentality of one or more States; by a political subdivision of one or more States; or by a person controlled or supervised by and acting as an instrumentality of the United States under authority granted by the Congress; or a certificate of deposit for any of the foregoing;

(2) a security issued, insured, or guaranteed by a foreign government with which the United States maintains diplomatic relations, or any of its political subdivisions, if the security is recognized as a valid obligation by the issuer, insurer, or guarantor;

(3) a security issued by and representing or that will represent an interest in or a direct obligation of, or be guaranteed by:

(A) an international banking institution;

(B) a banking institution organized under the laws of the United States; a member bank of the Federal Reserve System; or a depository institution a substantial portion of the business of which consists or will consist of receiving deposits or share accounts that are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or a successor authorized by federal law or exercising fiduciary powers that are similar to those permitted for national banks under the authority of the Comptroller of Currency pursuant to Section 1 of Public Law 87-722 (12 U.S.C. Section 92a); or

(C) any other depository institution, unless by rule or order the Securities Commissioner proceeds under Section 35-1-204;

(4) a security issued by and representing an interest in, or a debt of, or insured or guaranteed by, an insurance company authorized to do business in this State;

(5) a security issued or guaranteed by a railroad, other common carrier, public utility, or public utility holding company that is:

(A) regulated in respect to its rates and charges by the United States or a State;

(B) regulated in respect to the issuance or guarantee of the security by the United States, a State, Canada, or a Canadian province or territory; or

(C) a public utility holding company registered under the Public Utility Holding Company Act of 1935 or a subsidiary of such a registered holding company within the meaning of that act;

(6) a federal covered security specified in Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(1)) or by rule adopted under that provision or a security listed or approved for listing on another securities market specified by rule under this chapter; a put or a call option contract; a warrant; a subscription right on or with respect to such securities; or an option or similar derivative security on a security or an index of securities or foreign currencies issued by a clearing agency registered under the Securities Exchange Act of 1934 and listed or designated for trading on a national securities exchange, a facility of a national securities exchange, or a facility of a national securities association registered under the Securities Exchange Act of 1934 or an offer or sale, of the underlying security in connection with the offer, sale, or exercise of an option or other security that was exempt when the option or other security was written or issued; or an option or a derivative security designated by the Securities and Exchange Commission under Section 9(b) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78i(b));

(7) a security issued by a person organized and operated exclusively for religious, educational, benevolent, fraternal, charitable, social, athletic, or reformatory purposes, or as a chamber of commerce, and not for pecuniary profit, no part of the net earnings of which inures to the benefit of a private stockholder or other person, or a security of a company that is excluded from the definition of an investment company under Section 3(c)(10)(B) of the Investment Company Act of 1940 (15 U.S.C. Section 80a-3(c)(10)(B)); except that with respect to the offer or sale of a note, bond, debenture, or other evidence of indebtedness issued by such a person, a rule may be adopted under this chapter limiting the availability of this exemption by classifying securities, persons, and transactions, imposing different requirements for different classes, specifying with respect to paragraph (B) the scope of the exemption and the grounds for denial or suspension, and requiring an issuer:

(A) to file a notice specifying the material terms of the proposed offer or sale and copies of any proposed sales and advertising literature to be used and provide that the exemption becomes effective if the Securities Commissioner does not disallow the exemption within the period established by the rule;

(B) to file a request for exemption authorization for which a rule under this chapter may specify the scope of the exemption, the requirement of an offering statement, the filing of sales and advertising literature, the filing of consent to service of process complying with Section 35-1-611, and grounds for denial or suspension of the exemption; or

(C) to register under Section 35-1-304;

(8) a member's or owner's interest in, or a retention certificate or like security given in lieu of a cash patronage dividend issued by, a cooperative organized and operated as a nonprofit membership cooperative under the cooperative laws of a State, but not a member's or owner's interest, retention certificate, or like security sold to persons other than bona fide members of the cooperative; and

(9) an equipment trust certificate with respect to equipment leased or conditionally sold to a person, if any security issued by the person would be exempt under this section or would be a federal covered security under Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(1)).

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-202. Exempt transactions.

The following transactions are exempt from the requirements of Sections 35-1-301 through 35-1-306 and 35-1-504:

(1) an isolated nonissuer transaction, whether effected by or through a broker-dealer or not;

(2) a nonissuer transaction by or through a broker-dealer registered, or exempt from registration under this chapter, and a resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940, in a security of a class that has been outstanding in the hands of the public for at least ninety days, if, at the date of the transaction:

(A) the issuer of the security is engaged in business, the issuer is not in the organizational stage or in bankruptcy or receivership, and the issuer is not a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

(B) the security is sold at a price reasonably related to its current market price;

(C) the security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security or a redistribution;

(D) a nationally recognized securities manual or its electronic equivalent designated by rule adopted or order issued under this chapter or a record filed with the Securities and Exchange Commission that is publicly available contains:

(i) a description of the business and operations of the issuer;

(ii) the names of the issuer's executive officers and the names of the issuer's directors, if any;

(iii) an audited balance sheet of the issuer as of a date within 18 months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had an audited balance sheet, a pro forma balance sheet for the combined organization; and

(iv) an audited income statement for each of the issuer's two immediately previous fiscal years or for the period of existence of the issuer, whichever is shorter, or, in the case of a reorganization or merger when each party to the reorganization or merger had audited income statements, a pro forma income statement; and

(E) any one of the following requirements is met:

(i) the issuer of the security has a class of equity securities listed on a national securities exchange registered under Section 6 of the Securities Exchange Act of 1934 or designated for trading on the National Association of Securities Dealers Automated Quotation System;

(ii) the issuer of the security is a unit investment trust registered under the Investment Company Act of 1940;

(iii) the issuer of the security, including its predecessors, has been engaged in continuous business for at least three years; or

(iv) the issuer of the security has total assets of at least two million dollars based on an audited balance sheet as of a date within 18 months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had such an audited balance sheet, a pro forma balance sheet for the combined organization;

(3) a nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in a security of a foreign issuer that is a margin security defined in regulations or rules adopted by the Board of Governors of the Federal Reserve System;

(4) a nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in an outstanding security if the guarantor of the security files reports with the Securities and Exchange Commission under the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d));

(5) a nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in a security that:

(A) is rated at the time of the transaction by a nationally recognized statistical rating organization in one of its four highest rating categories; or

(B) has a fixed maturity or a fixed interest or dividend, if:

(i) a default has not occurred during the current fiscal year or within the three previous fiscal years or during the existence of the issuer and any predecessor if less than three fiscal years, in the payment of principal, interest, or dividends on the security; and

(ii) the issuer is engaged in business, is not in the organizational stage or in bankruptcy or receivership, and is not and has not been within the previous twelve months a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person;

(6) a nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter effecting an unsolicited order or offer to purchase;

(7) a nonissuer transaction executed by a bona fide pledgee without the purpose of evading this chapter;

(8) a nonissuer transaction by a federal covered investment adviser with investments under management in excess of one hundred million dollars acting in the exercise of discretionary authority in a signed record for the account of others;

(9) a transaction in a security, whether or not the security or transaction is otherwise exempt, in exchange for one or more bona fide outstanding securities, claims, or property interests, or partly in such exchange and partly for cash, if the terms and conditions of the issuance and exchange or the delivery and exchange and the fairness of the terms and conditions have been approved by the Securities Commissioner after a hearing;

(10) a transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters;

(11) a transaction in a note, bond, debenture, or other evidence of indebtedness secured by a mortgage or other security agreement if:

(A) the note, bond, debenture, or other evidence of indebtedness is offered and sold with the mortgage or other security agreement as a unit;

(B) a general solicitation or general advertisement of the transaction is not made; and

(C) a commission or other remuneration is not paid or given, directly or indirectly, to a person not registered under this chapter as a broker-dealer or as an agent;

(12) a transaction by an executor, administrator of an estate, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator;

(13) a sale or offer to sell to:

(A) an institutional investor;

(B) a federal covered investment adviser; or

(C) any other person exempted by rule adopted or order issued under this chapter;

(14) a sale or an offer to sell securities by or on behalf of an issuer, if the transaction is part of a single issue in which:

(A) not more than twenty-five purchasers are present in this State during any twelve consecutive months, other than those designated in paragraph (13);

(B) a general solicitation or general advertising is not made in connection with the offer to sell or sale of the securities;

(C) a commission or other remuneration is not paid or given, directly or indirectly, to a person other than a broker-dealer registered under this chapter or an agent registered under this chapter for soliciting a prospective purchaser in this State; and

(D) the issuer reasonably believes that all the purchasers in this State, other than those designated in paragraph (13), are purchasing for investment;

(15) a transaction under an offer to existing security holders of the issuer, including persons that at the date of the transaction are holders of convertible securities, options, or warrants, if a commission or other remuneration, other than a standby commission, is not paid or given, directly or indirectly, for soliciting a security holder in this State;

(16) an offer to sell, but not a sale, of a security not exempt from registration under the Securities Act of 1933 if:

(A) a registration or offering statement or similar record as required under the Securities Act of 1933 has been filed, but is not effective, or the offer is made in compliance with Rule 165 adopted under the Securities Act of 1933 (17 C.F.R. 230.165); and

(B) a stop order of which the offeror is aware has not been issued against the offeror by the Securities Commissioner or the Securities and Exchange Commission, and an audit, inspection, or proceeding that is public and that may culminate in a stop order is not known by the offeror to be pending;

(17) an offer to sell, but not a sale, of a security exempt from registration under the Securities Act of 1933 if:

(A) a registration statement has been filed under this chapter, but is not effective;

(B) a solicitation of interest is provided in a record to offerees in compliance with a rule adopted by the Securities Commissioner under this chapter; and

(C) a stop order of which the offeror is aware has not been issued by the Securities Commissioner under this chapter and an audit, inspection, or proceeding that may culminate in a stop order is not known by the offeror to be pending;

(18) a transaction involving the distribution of the securities of an issuer to the security holders of another person in connection with a merger, consolidation, exchange of securities, sale of assets, or other reorganization to which the issuer, or its parent or subsidiary and the other person, or its parent or subsidiary, are parties;

(19) a rescission offer, sale, or purchase under Section 35-1-510;

(20) an offer or sale of a security to a person not a resident of this State and not present in this State if the offer or sale does not constitute a violation of the laws of the State or foreign jurisdiction in which the offeree or purchaser is present and is not part of an unlawful plan or scheme to evade this chapter;

(21) employees' stock purchase, savings, option, profit-sharing, pension, or similar employees' benefit plan, including any securities, plan interests, and guarantees issued under a compensatory benefit plan or compensation contract, contained in a record, established by the issuer, its parents, its majority-owned subsidiaries, or the majority-owned subsidiaries of the issuer's parent for the participation of their employees including offers or sales of such securities to:

(A) directors; general partners; trustees, if the issuer is a business trust; officers; consultants; and advisors;

(B) family members who acquire such securities from those persons through gifts or domestic relations orders;

(C) former employees, directors, general partners, trustees, officers, consultants, and advisors if those individuals were employed by or providing services to the issuer when the securities were offered; and

(D) insurance agents who are exclusive insurance agents of the issuer, or the issuer's subsidiaries or parents, or who derive more than 50 percent of their annual income from those organizations;

(22) a transaction involving:

(A) a stock dividend or equivalent equity distribution, whether the corporation or other business organization distributing the dividend or equivalent equity distribution is the issuer or not, if nothing of value is given by stockholders or other equity holders for the dividend or equivalent equity distribution other than the surrender of a right to a cash or property dividend if each stockholder or other equity holder may elect to take the dividend or equivalent equity distribution in cash, property, or stock;

(B) an act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims, or property interests, or partly in such exchange and partly for cash; or

(C) the solicitation of tenders of securities by an offeror in a tender offer in compliance with Rule 162 adopted under the Securities Act of 1933 (17 C.F.R. 230.162); or

(23) a nonissuer transaction in an outstanding security by or through a broker-dealer registered or exempt from registration under this chapter, if the issuer is a reporting issuer in a foreign jurisdiction designated by this paragraph or by rule adopted or order issued under this chapter; has been subject to continuous reporting requirements in the foreign jurisdiction for not less than 180 days before the transaction; and the security is listed on the foreign jurisdiction's securities exchange that has been designated by this paragraph or by rule adopted or order issued under this chapter, or is a security of the same issuer that is of senior or substantially equal rank to the listed security or is a warrant or right to purchase or subscribe to any of the foregoing. For purposes of this paragraph, Canada, together with its provinces and territories, is a designated foreign jurisdiction and The Toronto Stock Exchange, Inc., is a designated securities exchange. After an administrative hearing, the Securities Commissioner, by rule adopted or order issued under this chapter, may revoke the designation of a securities exchange under this paragraph, if the Securities Commissioner finds that revocation is necessary or appropriate in the public interest and for the protection of investors.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-203. Additional exemptions and waivers.

A rule adopted or order issued under this chapter may exempt a security, transaction, or offer; a rule under this chapter may exempt a class of securities, transactions, or offers from any or all of the requirements of Sections 35-1-301 through 35-1-306 and 35-1-504; and an order under this chapter may waive, in whole or in part, any or all of the conditions for an exemption or offer under Sections 35-1-201 and 35-1-202.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-204. Denial, suspension, revocation, condition, or limitation of exemptions.

(a) Except with respect to a federal covered security or a transaction involving a federal covered security, an order under this chapter may deny, suspend application of, condition, limit, or revoke an exemption created under Section 35-1-201(3)(C), (7) or (8) or 35-1-202 or an exemption or waiver created under Section 35-1-203 with respect to a specific security, transaction, or offer. An order under this section may be issued only pursuant to the procedures in Section 35-1-306(d) or 35-1-604 and only prospectively.

(b) A person does not violate Section 35-1-301, 35-1-303 through 35-1-306, 35-1-504, or 35-1-510 by an offer to sell, offer to purchase, sale, or purchase effected after the entry of an order issued under this section if the person did not know, and in the exercise of reasonable care could not have known, of the order.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-301. Securities registration requirement.

It is unlawful for a person to offer or sell a security in this State unless:

(1) the security is a federal covered security;

(2) the security, transaction, or offer is exempted from registration under Sections 35-1-201 through 35-1-203; or

(3) the security is registered under this chapter.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-302. Notice filing.

(a) With respect to a federal covered security, as defined in Section 18(b)(2) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(2)), that is not otherwise exempt under Sections 35-1-201 through 35-1-203, a rule adopted or order issued under this chapter may require the filing of one or more of the following records:

(1) before the initial offer of a federal covered security in this State, all records that are part of a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933 and a consent to service of process complying with Section 35-1-611 signed by the issuer and the payment of a fee set forth by the Securities Commissioner by rule or order;

(2) after the initial offer of the federal covered security in this State, all records that are part of an amendment to a federal registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933; and

(3) to the extent necessary or appropriate to compute fees, a report of the value of the federal covered securities sold or offered to persons present in this State, if the sales data are not included in records filed with the Securities and Exchange Commission and payment of a fee set forth by the Securities Commissioner by rule or order.

(b) A notice filing under subsection (a) is effective for one year commencing on the later of the notice filing or the effectiveness of the offering filed with the Securities and Exchange Commission. On or before expiration, the issuer may renew a notice filing by filing a copy of those records filed by the issuer with the Securities and Exchange Commission that are required by rule or order under this chapter to be filed and by paying a renewal fee set forth by the Securities Commissioner by rule or order. A previously filed consent to service of process complying with Section 35-1-611 may be incorporated by reference in a renewal. A renewed notice filing becomes effective upon the expiration of the filing being renewed.

(c) With respect to a security that is a federal covered security under Section 18(b)(4)(D) of the Securities Act of 1933(15 U.S.C. Section 77r(b)(4) (D)), a rule adopted or order issued under this chapter may require a notice filing by or on behalf of an issuer to include a copy of Form D, including the Appendix, as promulgated by the Securities and Exchange Commission, and a consent to service of process complying with Section 35-1-611 signed by the issuer not later than fifteen days after the first sale of the federal covered security in this State and the payment of any applicable fee, including any fee for late filing.

(d) Except with respect to a federal security under Section 18(b)(1) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(1)), if the Securities Commissioner finds that there is a failure to comply with a notice or fee requirement of this section, the Securities Commissioner may issue a stop order suspending the offer and sale of a federal covered security in this State. If the deficiency is corrected, the stop order is void as of the time of its issuance and a penalty for noncompliance may be imposed by the Securities Commissioner in an amount established by rule or order.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-303. Securities registration by coordination.

(a) A security for which a registration statement has been filed under the Securities Act of 1933 in connection with the same offering may be registered by coordination under this section.

(b) A registration statement and accompanying records under this section must contain or be accompanied by the following records in addition to the information specified in Section 35-1-305 and a consent to service of process complying with Section 35-1-611:

(1) a copy of the latest form of prospectus filed under the Securities Act of 1933;

(2) a copy of the articles of incorporation and bylaws or their substantial equivalents currently in effect; a copy of any agreement with or among underwriters; a copy of any indenture or other instrument governing the issuance of the security to be registered; and a specimen, copy, or description of the security that is required by rule adopted or order issued under this chapter;

(3) copies of any other information or any other records filed by the issuer under the Securities Act of 1933 requested by the Securities Commissioner; and

(4) an undertaking to forward each amendment to the federal prospectus, other than an amendment that delays the effective date of the registration statement, promptly after it is filed with the Securities and Exchange Commission.

(c) A registration statement under this section becomes effective simultaneously with or subsequent to the federal registration statement when all the following conditions are satisfied:

(1) a stop order under subsection (d) or Section 35-1-306 or issued by the Securities and Exchange Commission is not in effect and a proceeding is not pending against the issuer under Section 35-1-306; and

(2) the registration statement has been on file for at least twenty days or a shorter period provided by rule adopted or order issued under this chapter.

(d) The registrant shall promptly notify the Securities Commissioner in a record of the date when the federal registration statement becomes effective and the content of any price amendment and shall promptly file a record containing the price amendment. If the notice is not timely received, the Securities Commissioner may issue a stop order, without prior notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this section. The Securities Commissioner shall promptly notify the registrant of an order by telegram, telephone, facsimile, or other electronic means and promptly confirm this notice by a record. If the registrant subsequently complies with the notice requirements of this section, the stop order is void as of the date of its issuance.

(e) If the federal registration statement becomes effective before each of the conditions in this section is satisfied or is waived by the Securities Commissioner, the registration statement is automatically effective under this chapter when all the conditions are satisfied or waived. If the registrant notifies the Securities Commissioner of the date when the federal registration statement is expected to become effective, the Securities Commissioner shall promptly notify the registrant by telegram, telephone, facsimile, or other electronic means and promptly confirm this notice by a record, indicating whether all the conditions are satisfied or waived and whether the Securities Commissioner intends the institution of a proceeding under Section 35-1-306. The notice by the Securities Commissioner does not preclude the institution of such a proceeding.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-304. Securities registration by qualification.

(a) A security may be registered by qualification under this section.

(b) A registration statement under this section must contain the information or records specified in Section 35-1-305, a consent to service of process complying with Section 35-1-611, and, if required by rule adopted under this chapter, the following information or records:

(1) with respect to the issuer and any significant subsidiary, its name, address, and form of organization; the State or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged;

(2) with respect to each director and officer of the issuer, and other person having a similar status or performing similar functions, the person's name, address, and principal occupation for the previous five years; the amount of securities of the issuer held by the person as of the thirtieth day before the filing of the registration statement; the amount of the securities covered by the registration statement to which the person has indicated an intention to subscribe; and a description of any material interest of the person in any material transaction with the issuer or a significant subsidiary effected within the previous three years or proposed to be effected;

(3) with respect to persons covered by paragraph (2), the aggregate sum of the remuneration paid to those persons during the previous twelve months and estimated to be paid during the next twelve months, directly or indirectly, by the issuer, and all predecessors, parents, subsidiaries, and affiliates of the issuer;

(4) with respect to a person owning of record or owning beneficially, if known, ten percent or more of the outstanding shares of any class of equity security of the issuer, the information specified in paragraph (2) other than the person's occupation;

(5) with respect to a promoter, if the issuer was organized within the previous three years, the information or records specified in paragraph (2), any amount paid to the promoter within that period or intended to be paid to the promoter, and the consideration for the payment;

(6) with respect to a person on whose behalf any part of the offering is to be made in a nonissuer distribution, the person's name and address; the amount of securities of the issuer held by the person as of the date of the filing of the registration statement; a description of any material interest of the person in any material transaction with the issuer or any significant subsidiary effected within the previous three years or proposed to be effected; and a statement of the reasons for making the offering;

(7) the capitalization and long term debt, on both a current and pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, goodwill, or anything else of value, for which the issuer or any subsidiary has issued its securities within the previous two years or is obligated to issue its securities;

(8) the kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation at which a proportion of the offering is to be made to a person or class of persons other than the underwriters, with a specification of the person or class; the basis on which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees, including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of each underwriter and each recipient of a finder's fee; a copy of any underwriting or selling group agreement under which the distribution is to be made or the proposed form of any such agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities that are to be offered otherwise than through an underwriter;

(9) the estimated monetary proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the estimated amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stated; the sources of the funds; and, if a part of the proceeds is to be used to acquire property, including goodwill, otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons that have received commissions in connection with the acquisition, and the amounts of the commissions and other expenses in connection with the acquisition, including the cost of borrowing money to finance the acquisition;

(10) a description of any stock options or other security options outstanding, or to be created in connection with the offering, and the amount of those options held or to be held by each person required to be named in paragraph (2), (4), (5), (6), or (8) and by any person that holds or will hold ten percent or more in the aggregate of those options;

(11) the dates of, parties to, and general effect concisely stated of each managerial or other material contract made or to be made otherwise than in the ordinary course of business to be performed in whole or in part at or after the filing of the registration statement or that was made within the previous two years, and a copy of the contract;

(12) a description of any pending litigation, action, or proceeding to which the issuer is a party and that materially affects its business or assets, and any litigation, action, or proceeding known to be contemplated by governmental authorities;

(13) a copy of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering and any solicitation of interest used in compliance with Section 35-1-202(17)(B);

(14) a specimen or copy of the security being registered, unless the security is uncertificated; a copy of the issuer's articles of incorporation and bylaws or their substantial equivalents, in effect; and a copy of any indenture or other instrument covering the security to be registered;

(15) a signed or conformed copy of an opinion of counsel concerning the legality of the security being registered, with an English translation if it is in a language other than English, which states whether the security when sold will be validly issued, fully paid, and nonassessable and, if a debt security, a binding obligation of the issuer;

(16) a signed or conformed copy of a consent of any accountant, engineer, appraiser, or other person whose profession gives authority for a statement made by the person, if the person is named as having prepared or certified a report or valuation, other than an official record, that is public, which is used in connection with the registration statement;

(17) a balance sheet of the issuer as of a date within four months before the filing of the registration statement; a statement of income and a statement of cash flows for each of the three fiscal years preceding the date of the balance sheet and for any period between the close of the immediately previous fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessor's existence if less than three years; and, if any part of the proceeds of the offering is to be applied to the purchase of a business, the financial statements that would be required if that business were the registrant; provided, however, that financial statements meeting the requirements of Regulation S-B shall be permitted to be substituted by issuers that are "small business issuers" as defined by Regulation S-B (17 C.F.R. part 228); and

(18) any additional information or records required by rule adopted or order issued under this chapter.

(c) A registration statement under this section becomes effective thirty days, or any shorter period provided by rule adopted or order issued under this chapter, after the date the registration statement or the last amendment other than a price amendment is filed, if:

(1) a stop order is not in effect and a proceeding is not pending under Section 35-1-306;

(2) the Securities Commissioner has not issued an order under Section 35-1-306 delaying effectiveness; or

(3) the applicant or registrant has not requested that effectiveness be delayed.

(d) The Securities Commissioner may delay effectiveness once for not more than ninety days if the Securities Commissioner determines the registration statement is not complete in all material respects and promptly notifies the applicant or registrant of that determination. The Securities Commissioner also may delay effectiveness for a further period of not more than thirty days if the Securities Commissioner determines that the delay is necessary or appropriate.

(e) A rule adopted or order issued under this chapter may require as a condition of registration under this section that a prospectus containing a specified part of the information or record specified in subsection (b) be sent or given to each person to which an offer is made, before or concurrently, with the earliest of:

(1) the first offer made in a record to the person otherwise than by means of a public advertisement, by or for the account of the issuer or another person on whose behalf the offering is being made or by an underwriter or broker-dealer that is offering part of an unsold allotment or subscription taken by the person as a participant in the distribution;

(2) the confirmation of a sale made by or for the account of the person;

(3) payment pursuant to such a sale; or

(4) delivery of the security pursuant to such a sale.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-305. Securities registration filings.

(a) A registration statement may be filed by the issuer, a person on whose behalf the offering is to be made, or a broker-dealer registered under this chapter.

(b) A person filing a registration statement shall pay a filing fee set forth by the Securities Commissioner by rule or order. If a registration statement is withdrawn before the effective date or a preeffective stop order is issued under Section 35-1-306, the Securities Commissioner shall retain a fee set forth by the Securities Commissioner by rule or order.

(c) A registration statement filed under Section 35-1-303 or 35-1-304 must specify:

(1) the amount of securities to be offered in this State;

(2) the States in which a registration statement or similar record in connection with the offering has been or is to be filed; and

(3) any adverse order, judgment, or decree issued in connection with the offering by a State securities regulator, the Securities and Exchange Commission, or a court.

(d) A record filed under this chapter or the predecessor chapter within five years preceding the filing of a registration statement or filed with the Securities and Exchange Commission and is available to the public without charge via the Internet may be incorporated by reference in the registration statement to the extent that the record is currently accurate.

(e) In the case of a nonissuer distribution, information or a record may not be required under subsection (i) or Section 35-1-304, unless it is known to the person filing the registration statement or to the person on whose behalf the distribution is to be made or unless it can be furnished by those persons without unreasonable effort or expense.

(f) A rule adopted or order issued under this chapter may require as a condition of registration that a security issued within the previous five years or to be issued to a promoter for a consideration substantially less than the public offering price or to a person for a consideration other than cash be deposited in escrow; and that the proceeds from the sale of the registered security in this State be impounded until the issuer receives a specified amount from the sale of the security either in this State or elsewhere. The conditions of any escrow or impoundment required under this subsection may be established by rule adopted or order issued under this chapter, but the Securities Commissioner may not reject a depository institution solely because of its location in another State.

(g) A rule adopted or order issued under this chapter may require as a condition of registration that a security registered under this chapter be sold only on a specified form of subscription or sale contract and that a signed or conformed copy of each contract be filed under this chapter or preserved for a period specified by the rule or order, which may not be longer than five years.

(h) Except while a stop order is in effect under Section 35-1-306, a registration statement is effective for one year after its effective date, or for any longer period designated in an order under this chapter during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by an underwriter or broker-dealer that is still offering part of an unsold allotment or subscription taken as a participant in the distribution. For the purposes of a nonissuer transaction, all outstanding securities of the same class identified in the registration statement as a security registered under this chapter are considered to be registered while the registration statement is effective. If any securities of the same class are outstanding, a registration statement may not be withdrawn until one year after its effective date. A registration statement may be withdrawn only with the approval of the Securities Commissioner.

(i) While a registration statement is effective, a rule adopted or order issued under this chapter may require the person that filed the registration statement to file reports, not more often than quarterly, to keep the information or other record in the registration statement reasonably current, and to disclose the progress of the offering.

(j) A registration statement may be amended after its effective date. The posteffective amendment becomes effective when the Securities Commissioner so orders. If a posteffective amendment is made to increase the number of securities specified to be offered or sold, the person filing the amendment shall pay a registration fee set forth by the Securities Commissioner by rule or order. A posteffective amendment relates back to the date of the offering of the additional securities being registered if, within one year after the date of the sale, the amendment is filed and the additional registration fee is paid.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-306. Denial, suspension, and revocation of securities registration.

(a) The Securities Commissioner may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement if the Securities Commissioner finds that the order is in the public interest and that:

(1) the registration statement as of its effective date or before the effective date in the case of an order denying effectiveness, an amendment under Section 35-1-305(j) as of its effective date, or a report under Section 35-1-305(i), is incomplete in a material respect or contains a statement that, in the light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2) this chapter or a rule adopted or order issued under this chapter or a condition imposed under this chapter has been wilfully violated, in connection with the offering, by the person filing the registration statement; by the issuer, a partner, officer, or director of the issuer or a person having a similar status or performing a similar function; a promoter of the issuer; or a person directly or indirectly controlling or controlled by the issuer; but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or by an underwriter;

(3) the security registered or sought to be registered is the subject of a permanent or temporary injunction of a court of competent jurisdiction or an administrative stop order or similar order issued under any federal, foreign, or state law other than this chapter applicable to the offering, but the Securities Commissioner may not institute a proceeding against an effective registration statement under this paragraph more than one year after the date of the order or injunction on which it is based, and the Securities Commissioner may not issue an order under this paragraph on the basis of an order or injunction issued under the securities act of another State unless the order or injunction was based on conduct that would constitute, as of the date of the order, a ground for a stop order under this section;

(4) the issuer's enterprise or method of business includes or would include activities that are unlawful where performed;

(5) with respect to a security sought to be registered under Section 35-1-303, there has been a failure to comply with the undertaking required by Section 35-1-303(b)(4);

(6) the applicant or registrant has not paid the filing fee, but the Securities Commissioner shall void the order if the deficiency is corrected; or

(7) the offering:

(A) will work or tend to work a fraud upon purchasers or would so operate; or

(B) has been or would be made with unreasonable amounts of underwriters' and sellers' discounts, commissions, or other compensation, or promoters' profits or participations, or unreasonable amounts or kinds of options.

(b) To the extent practicable, the Securities Commissioner by rule adopted or order issued under this chapter shall publish standards that provide notice of conduct that violates subsection (a)(7).

(c) The Securities Commissioner may not institute a stop order proceeding against an effective registration statement on the basis of conduct or a transaction known to the Securities Commissioner when the registration statement became effective unless the proceeding is instituted within thirty days after the registration statement became effective.

(d) The Securities Commissioner may summarily revoke, deny, postpone, or suspend the effectiveness of a registration statement pending final determination of an administrative proceeding. Upon the issuance of the order, the Securities Commissioner shall promptly notify each person specified in subsection (e) that the order has been issued, the reasons for the revocation, denial, postponement, or suspension, and that within fifteen days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the Securities Commissioner, within thirty days after the date of service of the order, the order becomes final. If a hearing is requested or ordered, the Securities Commissioner, after notice of and opportunity for hearing for each person subject to the order, may modify or vacate the order or extend the order until final determination.

(e) A stop order may not be issued under this section without:

(1) appropriate notice to the applicant or registrant, the issuer, and the person on whose behalf the securities are to be or have been offered;

(2) an opportunity for hearing; and

(3) findings of fact and conclusions of law in a record.

(f) The Securities Commissioner may modify or vacate a stop order issued under this section if the Securities Commissioner finds that the conditions that caused its issuance have changed or that it is necessary or appropriate in the public interest or for the protection of investors.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-307. Waiver and modification.

The Securities Commissioner may waive or modify, in whole or in part, any or all of the requirements of Sections 35-1-302 , 35-1-303, and 35-1-304(b) or the requirement of any information or record in a registration statement or in a periodic report filed pursuant to Section 35-1-305(i).

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-401. Broker-dealer registration requirement; exemptions.

(a) It is unlawful for a person to transact business in this State as a broker-dealer unless the person is registered under this chapter as a broker-dealer or is exempt from registration as a broker-dealer under subsection (b) or (d).

(b) The following persons are exempt from the registration requirement of subsection (a):

(1) a broker-dealer without a place of business in this State if its only transactions effected in this State are with:

(A) the issuer of the securities involved in the transactions;

(B) a broker-dealer registered as a broker-dealer under this chapter or not required to be registered as a broker-dealer under this chapter;

(C) an institutional investor;

(D) a nonaffiliated federal covered investment adviser with investments under management in excess of one hundred million dollars acting for the account of others pursuant to discretionary authority in a signed record;

(E) a bona fide preexisting customer whose principal place of residence is not in this State and the person is registered as a broker-dealer under the Securities Exchange Act of 1934 or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities act of the State in which the customer maintains a principal place of residence;

(F) a bona fide preexisting customer whose principal place of residence is in this State but was not present in this State when the customer relationship was established, if:

(i) the broker-dealer is registered under the Securities Exchange Act of 1934 or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities laws of the State in which the customer relationship was established and where the customer had maintained a principal place of residence; and

(ii) within forty-five days after the customer's first transaction in this State, the person files an application for registration as a broker-dealer in this State and a further transaction is not effected more than seventy-five days after the date on which the application is filed, or, if earlier, the date on which the Securities Commissioner notifies the person that the Securities Commissioner has denied the application for registration or has stayed the pendency of the application for good cause;

(G) not more than three customers in this State during the previous twelve months, in addition to those customers specified in subparagraphs (A) through (F) and under subparagraph (H), if the broker-dealer is registered under the Securities Exchange Act of 1934 or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities act of the State in which the broker-dealer has its principal place of business; and

(H) any other person exempted by rule adopted or order issued under this chapter; and

(2) a person that deals solely in United States government securities and is supervised as a dealer in government securities by the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Federal Deposit Insurance Corporation, or the Office of Thrift Supervision.

(c) It is unlawful for a broker-dealer, or for an issuer engaged in offering, offering to purchase, purchasing, or selling securities in this State, directly or indirectly, to employ or associate with an individual to engage in an activity related to securities transactions in this State if the registration of the individual is suspended or revoked or the individual is barred from employment or association with a broker-dealer, an issuer, an investment adviser, or a federal covered investment adviser by an order of the Securities Commissioner under this chapter, the Securities and Exchange Commission, or a self-regulatory organization. A broker-dealer or issuer does not violate this subsection if the broker-dealer or issuer did not know and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar. Upon request from a broker-dealer or issuer and for good cause, an order under this chapter may modify or waive, in whole or in part, the application of the prohibitions of this subsection.

(d) A rule adopted or order issued under this chapter may permit:

(1) a broker-dealer that is registered in Canada or other foreign jurisdiction and that does not have a place of business in this State to effect transactions in securities with or for, or attempt to effect the purchase or sale of any securities by:

(A) an individual from Canada or other foreign jurisdiction who is temporarily present in this State and with whom the broker-dealer had a bona fide customer relationship before the individual entered the United States;

(B) an individual from Canada or other foreign jurisdiction who is present in this State and whose transactions are in a self-directed tax advantaged retirement plan of which the individual is the holder or contributor in that foreign jurisdiction; or

(C) an individual who is present in this State, with whom the broker- dealer customer relationship arose while the individual was temporarily or permanently resident in Canada or the other foreign jurisdiction; and

(2) an agent who represents a broker-dealer that is exempt under this subsection to effect transactions in securities or attempt to effect the purchase or sale of securities in this State as permitted for a broker-dealer described in paragraph (1).

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-402. Agent registration requirement and exemptions.

(a) It is unlawful for an individual to transact business in this State as an agent unless the individual is registered under this chapter as an agent or is exempt from registration as an agent under subsection (b).

(b) The following individuals are exempt from the registration requirement of subsection (a):

(1) an individual who represents a broker-dealer in effecting transactions in this State limited to those described in Section 15(h)(2) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)(2));

(2) an individual who represents a broker-dealer that is exempt under Section 35-1-401(b) or (d);

(3) an individual who represents an issuer with respect to an offer or sale of the issuer's own securities or those of the issuer's parent or any of the issuer's subsidiaries, and who is not compensated in connection with the individual's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

(4) an individual who represents an issuer and who effects transactions in the issuer's securities exempted by Section 35-1-202, other than Section 35-1-202(11) and (14);

(5) an individual who represents an issuer that effects transactions solely in federal covered securities of the issuer, but an individual who effects transactions in a federal covered security under Section 18(b)(3) or 18(b)(4)(D) of the Securities Act of 1933 (15 U.S.C. Section 77r(b)(3) or 77r(b)(4)(D)) is not exempt if the individual is compensated in connection with the agent's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities;

(6) an individual who represents a broker-dealer registered in this State under Section 35-1-401(a) or exempt from registration under Section 35-1-401(b) in the offer and sale of securities for an account of a nonaffiliated federal covered investment adviser with investments under management in excess of one hundred million dollars acting for the account of others pursuant to discretionary authority in a signed record;

(7) an individual who represents an issuer in connection with the purchase of the issuer's own securities;

(8) an individual who represents an issuer and who restricts participation to performing clerical or ministerial acts; or

(9) any other individual exempted by rule adopted or order issued under this chapter.

(c) The registration of an agent is effective only while the agent is employed by or associated with a broker-dealer registered under this chapter or an issuer that is offering, selling, or purchasing its securities in this State.

(d) It is unlawful for a broker-dealer, or an issuer engaged in offering, selling, or purchasing securities in this State, to employ or associate with an agent who transacts business in this State on behalf of broker-dealers or issuers unless the agent is registered under subsection (a) or exempt from registration under subsection (b).

(e) An individual may not act as an agent for more than one broker-dealer or one issuer at a time, unless the broker-dealer or the issuer for which the agent acts are affiliated by direct or indirect common control or are authorized by rule or order under this chapter.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-403. Investment adviser registration requirement; exemptions.

(a) It is unlawful for a person to transact business in this State as an investment adviser unless the person is registered under this chapter as an investment adviser or is exempt from registration as an investment adviser under subsection (b).

(b) The following persons are exempt from the registration requirement of subsection (a):

(1) a person without a place of business in this State that is registered under the securities act of the State in which the person has its principal place of business if its only clients in this State are:

(A) federal covered investment advisers, investment advisers registered under this chapter, or broker-dealers registered under this chapter;

(B) institutional investors;

(C) bona fide preexisting clients whose principal places of residence are not in this State if the investment adviser is registered under the securities act of the State in which the clients maintain principal places of residence; or

(D) any other client exempted by rule adopted or order issued under this chapter;

(2) a person without a place of business in this State if the person has had, during the preceding twelve months, not more than five clients that are resident in this State in addition to those specified under paragraph (1); or

(3) any other person exempted by rule adopted or order issued under this chapter.

(c) It is unlawful for an investment adviser, directly or indirectly, to employ or associate with an individual to engage in an activity related to investment advice regarding securities in this State if the registration of the individual is suspended or revoked or the individual is barred from employment or association with an investment adviser, federal covered investment adviser, or broker-dealer by an order under this chapter, the Securities and Exchange Commission, or a self-regulatory organization, unless the investment adviser did not know, and in the exercise of reasonable care could not have known, of the suspension, revocation, or bar. Upon request from the investment adviser and for good cause, the Securities Commissioner, by order, may waive, in whole or in part, the application of the prohibitions of this subsection to the investment adviser.

(d) It is unlawful for an investment adviser to employ or associate with an individual required to be registered under this chapter as an investment adviser representative who transacts business in this State on behalf of the investment adviser unless the individual is registered under Section 35-1-404(a) or is exempt from registration under Section 35-1-404(b).

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-404. Investment advisor representative registration requirement; exemptions.

(a) It is unlawful for an individual to transact business in this State as an investment adviser representative unless the individual is registered under this chapter as an investment adviser representative or is exempt from registration as an investment adviser representative under subsection (b).

(b) The following individuals are exempt from the registration requirement of subsection (a):

(1) an individual who is employed by or associated with an investment adviser that is exempt from registration under Section 35-1-403(b) or a federal covered investment adviser that is excluded from the notice filing requirements of Section 35-1-405; and

(2) any other individual exempted by rule adopted or order issued under this chapter.

(c) The registration of an investment adviser representative is not effective while the investment adviser representative is not employed by or associated with an investment adviser registered under this chapter or a federal covered investment adviser that has made or is required to make a notice filing under Section 35-1-405.

(d) An individual may not transact business as an investment adviser representative for more than one investment adviser or federal covered investment adviser unless a rule adopted or order issued under this chapter allows an individual to act as an investment adviser representative for more than one investment adviser or federal covered investment adviser.

(e) It is unlawful for an individual acting as an investment adviser representative, directly or indirectly, to conduct business in this State on behalf of an investment adviser or a federal covered investment adviser if the registration of the individual as an investment adviser representative is suspended or revoked or the individual is barred from employment or association with an investment adviser or a federal covered investment adviser by an order under this chapter, the Securities and Exchange Commission, or a self-regulatory organization. Upon request from a federal covered investment adviser and for good cause, the Securities Commissioner, by order issued, may waive, in whole or in part, the application of the requirements of this subsection to the federal covered investment adviser.

(f) An investment adviser registered under this chapter, a federal covered investment adviser that has filed a notice under Section 35-1-405, or a broker-dealer registered under this chapter is not required to employ or associate with an individual as an investment adviser representative if the only compensation paid to the individual for a referral of investment advisory clients is paid to an investment adviser registered under this chapter, a federal covered investment adviser who has filed a notice under Section 35-1-405, or a broker-dealer registered under this chapter with which the individual is employed or associated as an investment adviser representative.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-405. Federal covered investment adviser notice filing requirement.

(a) Except with respect to a federal covered investment adviser described in subsection (b), it is unlawful for a federal covered investment adviser to transact business in this State as a federal covered investment adviser unless the federal covered investment adviser complies with subsection (c).

(b) The following federal covered investment advisers are not required to comply with subsection (c):

(1) a federal covered investment adviser without a place of business in this State if its only clients in this State are:

(A) federal covered investment advisers, investment advisers registered under this chapter, and broker-dealers registered under this chapter;

(B) institutional investors;

(C) bona fide preexisting clients whose principal places of residence are not in this State; or

(D) other clients specified by rule adopted or order issued under this chapter;

(2) a federal covered investment adviser without a place of business in this State if the person has had, during the preceding twelve months, not more than five clients that are resident in this State in addition to those specified under paragraph (1); and

(3) any other person excluded by rule adopted or order issued under this chapter.

(c) A person acting as a federal covered investment adviser, not excluded under subsection (b), shall file a notice, a consent to service of process complying with Section 35-1-611, and such records as have been filed with the Securities and Exchange Commission under the Investment Advisers Act of 1940 required by rule adopted or order issued under this chapter and pay the fees specified in Section 35-1-410(a).

(d) The notice under subsection (c) becomes effective upon its filing.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006; 2006 Act No. 331, Section 1, eff upon approval (became law without the Governor's signature on June 7, 2006).



SECTION 35-1-406. Registration by broker-dealer, agent, investment adviser, and investment adviser representative.

(a) A person shall register as a broker-dealer, agent, investment adviser, or investment adviser representative by filing an application and a consent to service of process complying with Section 35-1-611, passing one or more examinations as required by the Securities Commissioner, paying the fee specified pursuant to Section 35-1-410, and paying any reasonable fees charged by the designee of the Securities Commissioner for processing the filing. The application must contain:

(1) the information or record required for the filing of a uniform application; and

(2) upon request by the Securities Commissioner, any other financial or other information or record that the Securities Commissioner determines is appropriate.

(b) If the information or record contained in an application filed under subsection (a) is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

(c) If an order is not in effect and a proceeding is not pending under Section 35-1-412, registration becomes effective at noon on the forty-fifth day after a completed application is filed, unless the registration is denied. A rule adopted or order issued under this chapter may set an earlier effective date or may defer the effective date until noon on the forty-fifth day after the filing of any amendment completing the application.

(d) A registration is effective until midnight on December thirty-first of the year for which the application for registration is filed. Unless an order is in effect under Section 35-1-412, a registration may be automatically renewed each year by filing such records as are required by rule adopted or order issued under this chapter, by meeting the filing fee and examination requirements specified pursuant to Section 35-1-410, and by paying costs charged by the designee of the Securities Commissioner for processing the filings.

(e) A rule adopted or order issued under this chapter may impose other conditions, not inconsistent with the National Securities Markets Improvement Act of 1996. An order issued under this chapter may waive, in whole or in part, specific requirements in connection with registration as are in the public interest and for the protection of investors.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-407. Succession and change in registration of broker-dealer or investment adviser.

(a) A broker-dealer or investment adviser may succeed to the current registration of another broker-dealer or investment adviser or a notice filing of a federal covered investment adviser, and a federal covered investment adviser may succeed to the current registration of an investment adviser or notice filing of another federal covered investment adviser, by filing as a successor an application for registration pursuant to Section 35-1-401 or 35-1-403 or a notice pursuant to Section 35-1-405 for the unexpired portion of the current registration or notice filing.

(b) A broker-dealer or investment adviser that changes its form of organization or State of incorporation or organization may continue its registration by filing an amendment to its registration if the change does not involve a material change in its financial condition or management. The amendment becomes effective when filed or on a date designated by the registrant in its filing. The new organization is a successor to the original registrant for the purposes of this chapter. If there is a material change in financial condition or management, the broker-dealer or investment adviser shall file a new application for registration. A predecessor registered under this chapter shall stop conducting its securities business other than winding down transactions and shall file for withdrawal of broker-dealer or investment adviser registration within forty-five days after filing its amendment to effect succession.

(c) A broker-dealer or investment adviser that changes its name may continue its registration by filing an amendment to its registration. The amendment becomes effective when filed or on a date designated by the registrant.

(d) A change of control of a broker-dealer or investment adviser may be made in accordance with a rule adopted or order issued under this chapter.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-408. Termination of employment or association of agent and investment adviser representative; transfer of employment or association.

(a) If an agent registered under this chapter terminates employment by or association with a broker-dealer or issuer, or if an investment adviser representative registered under this chapter terminates employment by or association with an investment adviser or federal covered investment adviser, or if either registrant terminates activities that require registration as an agent or investment adviser representative, the broker-dealer, issuer, investment adviser, or federal covered investment adviser shall promptly file a notice of termination. If the registrant learns that the broker-dealer, issuer, investment adviser, or federal covered investment adviser has not filed the notice, the registrant may do so.

(b) If an agent registered under this chapter terminates employment by or association with a broker-dealer registered under this chapter and begins employment by or association with another broker-dealer registered under this chapter; or if an investment adviser representative registered under this chapter terminates employment by or association with an investment adviser registered under this chapter or a federal covered investment adviser that has filed a notice under Section 35-1-405 and begins employment by or association with another investment adviser registered under this chapter or a federal covered investment adviser that has filed a notice under Section 35-1-405; then upon the filing by or on behalf of the registrant, within thirty days after the termination, of an application for registration that complies with the requirement of Section 35-1-406(a) and payment of the filing fee required under Section 35-1-410, the registration of the agent or investment adviser representative is:

(1) immediately effective as of the date of the completed filing, if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record does not contain a new or amended disciplinary disclosure within the previous twelve months; or

(2) temporarily effective as of the date of the completed filing, if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record contains a new or amended disciplinary disclosure within the preceding twelve months.

(c) The Securities Commissioner may withdraw a temporary registration if there are or were grounds for discipline as specified in Section 35-1-412 and the Securities Commissioner does so within thirty days after the filing of the application. If the Securities Commissioner does not withdraw the temporary registration within the thirty-day period, registration becomes automatically effective on the thirty-first day after filing.

(d) The Securities Commissioner may prevent the effectiveness of a transfer of an agent or investment adviser representative under subsection (b)(1) or (2) based on the public interest and the protection of investors.

(e) If the Securities Commissioner determines that a registrant or applicant for registration is no longer in existence or has ceased to act as a broker-dealer, agent, investment adviser, or investment adviser representative, or is the subject of an adjudication of incapacity or is subject to the control of a committee, conservator, or guardian, or cannot reasonably be located, a rule adopted or order issued under this chapter may require the registration be canceled or terminated or the application denied. The Securities Commissioner may reinstate a canceled or terminated registration, with or without hearing, and may make the registration retroactive.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-409. Withdrawal of registration of broker-dealer, agent, investment adviser, and investment adviser representative.

Withdrawal of registration by a broker-dealer, agent, investment adviser, or investment adviser representative becomes effective sixty days after the filing of the application to withdraw or within any shorter period as provided by rule adopted or order issued under this chapter unless a revocation or suspension proceeding is pending when the application is filed. If a proceeding is pending, withdrawal becomes effective when and upon such conditions as required by rule adopted or order issued under this chapter. The Securities Commissioner may institute a revocation or suspension proceeding under Section 35-1-412 within one year after the withdrawal became effective automatically and issue a revocation or suspension order as of the last date on which registration was effective if a proceeding is not pending.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-410. Examination and filing fee requirements.

(a) The Securities Commissioner shall establish fees by rule or order for:

(1) an initial filing of an application as a broker-dealer and renewal of an application by a broker-dealer for registration;

(2) an application for registration as an agent and renewal of registration as an agent;

(3) an application for registration as an investment adviser and renewal of registration as an investment adviser;

(4) an application for registration as an investment adviser representative, a renewal of registration as an investment adviser representative, and a change of registration as an investment adviser representative; and

(5) an initial fee and annual notice fee for a federal covered investment adviser required to file a notice under Section 35-1-405.

(b) A person required to pay a filing or notice fee under this section may transmit the fee through or to a designee as a rule or order provides under this chapter.

(c) When an application or other filing fee is denied or withdrawn, the filing fee shall not be refunded, except upon order by the Securities Commissioner.

(d) A rule adopted or order issued under this chapter may require that an examination, including an examination developed or approved by an organization of securities regulators, be successfully completed by a class of individuals or all individuals. An order issued under this chapter may waive, in whole or in part, an examination as to an individual and a rule adopted under this chapter may waive, in whole or in part, an examination as to a class of individuals if the Securities Commissioner determines that the examination is not necessary or appropriate in the public interest and for the protection of investors.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-411. Postregistration requirements.

(a) Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U.S.C. Section 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22), a rule adopted or order issued under this chapter may establish minimum financial requirements for broker-dealers registered or required to be registered under this chapter and investment advisers registered or required to be registered under this chapter.

(b) Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U. S.C. Section 78o(h)) or Section 222(b) of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22), a broker-dealer registered or required to be registered under this chapter and an investment adviser registered or required to be registered under this chapter shall file such financial reports as are required by a rule adopted or order issued under this chapter. If the information contained in a record filed under this subsection is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

(c) Subject to Section 15(h) of the Securities Exchange Act of 1934 (15 U. S.C. Section 78o(h)) or Section 222 of the Investment Advisers Act of 1940 (15 U.S.C. Section 80b-22):

(1) a broker-dealer registered or required to be registered under this chapter and an investment adviser registered or required to be registered under this chapter shall make and maintain the accounts, correspondence, memoranda, papers, books, and other records required by rule adopted or order issued under this chapter;

(2) broker-dealer records required to be maintained under paragraph (1)



SECTION 35-1-412. Denial, revocation, suspension, withdrawal, restriction, condition, or limitation of registration.

(a) If the Securities Commissioner finds that the order is in the public interest and subsection (d) authorizes the action, an order issued under this chapter may deny an application, or may condition or limit registration of an applicant to be a broker-dealer, agent, investment adviser, or investment adviser representative, and, if the applicant is a broker-dealer or investment adviser, of a partner, officer, director, or person having a similar status or performing similar functions, or a person directly or indirectly in control, of the broker-dealer or investment adviser.

(b) If the Securities Commissioner finds that the order is in the public interest and subsection (d) authorizes the action, an order issued under this chapter may revoke, suspend, condition, or limit the registration of a registrant and, if the registrant is a broker-dealer or investment adviser, of a partner, officer, director, or person having a similar status or performing similar functions, or a person directly or indirectly in control, of the broker-dealer or investment adviser. However, the Securities Commissioner may not:

(1) institute a revocation or suspension proceeding under this subsection based on an order issued under a law of another State that is reported to the Securities Commissioner or a designee of the Securities Commissioner more than one year after the date of the order on which it is based; or

(2) under subsection (d)(5)(A) or (B), issue an order on the basis of an order issued under the securities act of another State unless the other order was based on conduct for which subsection (d) would authorize the action had the conduct occurred in this State.

(c) If the Securities Commissioner finds that the order is in the public interest and subsection (d)(1) through (6), (8), (9), (10), or (12) and (13) authorizes the action, an order under this chapter may censure, impose a bar, and/or impose a civil penalty in an amount not to exceed $10,000 for each violation, on a registrant, and, if the registrant is a broker-dealer or investment adviser, a partner, officer, director, or person having a similar status or performing similar functions, or a person directly or indirectly in control, of the broker-dealer or investment adviser.

(d) A person may be disciplined under subsections (a) through (c) if the person:

(1) has filed an application for registration in this State under this chapter or the predecessor chapter within the previous 10 years, which, as of the effective date of registration or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained a statement that, in light of the circumstances under which it was made, was false or misleading with respect to a material fact;

(2) wilfully violated or wilfully failed to comply with this chapter or the predecessor chapter or a rule adopted or order issued under this chapter or the predecessor chapter within the previous 10 years;

(3) has been convicted of a felony or within the previous 10 years has been convicted of a misdemeanor involving a security, a commodity future or option contract, or an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

(4) is enjoined or restrained by a court of competent jurisdiction in an action instituted by the Securities Commissioner under this chapter or the predecessor chapter, a State, the Securities and Exchange Commission, or the United States from engaging in or continuing an act, practice, or course of business involving an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance;

(5) is the subject of an order, issued after notice and opportunity for hearing by:

(A) the securities or other financial services regulator of a State or the Securities and Exchange Commission or other federal agency denying, revoking, barring, or suspending registration as a broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative;

(B) the securities regulator of a State or the Securities and Exchange Commission against a broker-dealer, agent, investment adviser, investment adviser representative, or federal covered investment adviser;

(C) the Securities and Exchange Commission or a self-regulatory organization suspending or expelling the registrant from membership in the self-regulatory organization;

(D) a court adjudicating a United States Postal Service fraud order;

(E) the insurance regulator of a State denying, suspending, or revoking registration as an insurance agent; or

(F) a depository institution or financial services regulator suspending or barring the person from the depository institution or other financial services business;

(6) is the subject of an adjudication or determination, after notice and opportunity for hearing, by the Securities and Exchange Commission, the Commodity Futures Trading Commission; the Federal Trade Commission; a federal depository institution regulator, or a depository institution, insurance, or other financial services regulator of a State that the person wilfully violated the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940, the Investment Company Act of 1940, or the Commodity Exchange Act, the securities or commodities law of a State, or a federal or state law under which a business involving investments, franchises, insurance, banking, or finance is regulated;

(7) is insolvent, either because the person's liabilities exceed the person's assets or because the person cannot meet the person's obligations as they mature, but the Securities Commissioner may not enter an order against an applicant or registrant under this paragraph without a finding of insolvency as to the applicant or registrant;

(8) refuses to allow or otherwise impedes the Securities Commissioner from conducting an audit or inspection under Section 35-1-411(d) or refuses access to a registrant's office to conduct an audit or inspection under Section 35-1-411(d);

(9) has failed to reasonably supervise an agent, investment adviser representative, or other individual, if the agent, investment adviser representative, or other individual was subject to the person's supervision and committed a violation of this chapter or the predecessor chapter or a rule adopted or order issued under this chapter or the predecessor chapter within the previous 10 years;

(10) has not paid the proper filing fee within 30 days after having been notified by the Securities Commissioner of a deficiency, but the Securities Commissioner shall vacate an order under this paragraph when the deficiency is corrected;

(11) after notice and opportunity for a hearing, has been found within the previous 10 years:

(A) by a court of competent jurisdiction to have wilfully violated the laws of a foreign jurisdiction under which the business of securities, commodities, investment, franchises, insurance, banking, or finance is regulated;

(B) to have been the subject of an order of a securities regulator of a foreign jurisdiction denying, revoking, or suspending the right to engage in the business of securities as a broker-dealer, agent, investment adviser, investment adviser representative, or similar person; or

(C) to have been suspended or expelled from membership by or participation in a securities exchange or securities association operating under the securities laws of a foreign jurisdiction;

(12) is the subject of a cease and desist order issued by the Securities and Exchange Commission or issued under the securities, commodities, investment, franchise, banking, finance, or insurance laws of a State;

(13) has engaged in dishonest or unethical practices in the securities, commodities, investment, franchise, banking, finance, or insurance business within the previous 10 years; or

(14) is not qualified on the basis of factors such as training, experience, and knowledge of the securities business. However, in the case of an application by an agent for a broker-dealer that is a member of a self- regulatory organization or by an individual for registration as an investment adviser representative, a denial order may not be based on this paragraph if the individual has successfully completed all examinations required by Section 35-1-410(d). The Securities Commissioner may require an applicant for registration under Section 35-1-402 or 35-1-404 who has not been registered in a State within the two years preceding the filing of an application in this State to successfully complete an examination.

(e) Reserved

(f) The Securities Commissioner may suspend or deny an application summarily; restrict, condition, limit, or suspend a registration; or censure, bar, or impose a civil penalty on a registrant before final determination of an administrative proceeding. Upon the issuance of an order, the Securities Commissioner shall promptly notify each person subject to the order that the order has been issued, the reasons for the action, and that within 15 days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the Securities Commissioner within 30 days after the date of service of the order, the order becomes final by operation of law. If a hearing is requested or ordered, the Securities Commissioner, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend the order until final determination.

(g) An order issued may not be issued under this section, except under subsection (f), without:

(1) appropriate notice to the applicant or registrant;

(2) opportunity for hearing; and

(3) findings of fact and conclusions of law in a record.

(h) A person that controls, directly or indirectly, a person not in compliance with this section may be disciplined by order of the Securities Commissioner under subsections (a) through (c) to the same extent as the noncomplying person, unless the controlling person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct that is a ground for discipline under this section.

(i) The Securities Commissioner may not institute a proceeding under subsection (a), (b), or (c) based solely on material facts actually known by the Securities Commissioner unless an investigation or the proceeding is instituted within one year after the Securities Commissioner actually acquires knowledge of the material facts.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-501. General fraud.

It is unlawful for a person, in connection with the offer, sale, or purchase of a security, directly or indirectly:

(1) to employ a device, scheme, or artifice to defraud;

(2) to make an untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading; or

(3) to engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-502. Prohibited conduct in providing investment advice regarding securities.

(a) It is unlawful for a person that advises others for compensation, either directly or indirectly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as part of a regular business, issues or promulgates analyses or reports relating to securities:

(1) to employ a device, scheme, or artifice to defraud another person; or

(2) to engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

(b) A rule adopted under this chapter may define an act, practice, or course of business in connection with giving investment advice regarding securities as fraudulent, deceptive, or manipulative, and prescribe means reasonably designed to prevent a person from engaging in acts, practices, and courses of business defined as fraudulent, deceptive, or manipulative.

(c) A rule adopted under this chapter may specify the contents of a contract entered into, extended, or renewed in connection with giving investment advice regarding securities.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-503. Evidentiary burden.

(a) In a civil action or administrative proceeding under this chapter, a person claiming an exemption, exception, preemption, or exclusion has the burden to prove the applicability of the claim.

(b) In a criminal proceeding under this chapter, a person claiming an exemption, exception, preemption, or exclusion has the burden of going forward with evidence of the claim.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-504. Filing of sales and advertising literature.

(a) Except as otherwise provided in subsection (b), a rule adopted or order issued under this chapter may require the filing of a prospectus, pamphlet, circular, form letter, advertisement, sales literature, or other advertising record relating to a security or investment advice regarding securities, addressed or intended for distribution to prospective investors, including clients or prospective clients of a person registered or required to be registered as an investment adviser under this chapter.

(b) This section does not apply to sales and advertising literature specified in subsection (a) which relates to a federal covered security, a federal covered investment adviser, or a security or transaction exempted by Section 35-1-201, 35-1-202, or 35-1-203 except as required pursuant to Section 35-1-201(7).

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-505. Misleading filings.

It is unlawful for a person to make or cause to be made, in a record that is used in an action or proceeding or filed under this chapter, a statement that, at the time and in the light of the circumstances under which it is made, is false or misleading in a material respect, or, in connection with the statement, to omit to state a material fact necessary to make the statement made, in the light of the circumstances under which it was made, not false or misleading.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-506. Misrepresentations concerning registration or exemption.

The filing of an application for registration, a registration statement, a notice filing under this chapter, the registration of a person, the notice filing by a person, or the registration of a security under this chapter does not constitute a finding by the Securities Commissioner that a record filed under this chapter is true, complete, and not misleading. The filing or registration or the availability of an exemption, exception, preemption, or exclusion for a security or a transaction does not mean that the Securities Commissioner has passed upon the merits or qualifications of, or recommended or given approval to, a person, security, or transaction. It is unlawful to make, or cause to be made, to a purchaser, customer, client, or prospective customer or client a representation inconsistent with this section.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-507. Qualified immunity.

A broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative is not liable to another broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative for defamation relating to a statement that is contained in a record required by the Securities Commissioner, or designee of the Securities Commissioner, the Securities and Exchange Commission, or a self-regulatory organization, unless the person knew, or should have known at the time that the statement was made, that it was false in a material respect or the person acted in reckless disregard of the statement's truth or falsity.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-508. Criminal penalties.

(a) A person that wilfully violates this chapter, or a rule adopted or order issued under this chapter, except Section 35-1-504 or the notice filing requirements of Section 35-1-302 or 35-1-405, or that wilfully violates Section 35-1-505 knowing that the statement made is false or misleading in a material respect, is guilty of a:

(1) felony and, upon conviction, must be fined not more than fifty thousand dollars or imprisoned not more than ten years, or both, if the person's actions result in loss to an investor of twenty thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both, if the person's actions result in loss to an investor of more than one thousand dollars but less than twenty thousand dollars;

(3) misdemeanor and, upon conviction, must be fined not more than thirty thousand dollars or imprisoned not more than three years, or both, if the person's actions result in loss to an investor of one thousand dollars or less, or if no losses are proven. An individual convicted of violating a rule or order under this chapter may be fined, but may not be imprisoned, if the individual did not have knowledge of the rule or order.

(b) The Securities Commissioner may refer that evidence as is available concerning violations of this chapter or of any rule or order under this chapter to the appropriate Division of the Attorney General's Office or other appropriate prosecution, law enforcement, or licensing authorities who may institute the appropriate proceedings under this chapter.

(c) This chapter does not limit the power of this State to punish a person for conduct that constitutes a crime under other laws of this State.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-509. Civil liability.

(a) Enforcement of civil liability under this section is subject to the Securities Litigation Uniform Standards Act of 1998.

(b) A person is liable to the purchaser if the person sells a security in violation of Sections 35-1-301 or 35-1-501 or, by means of an untrue statement of a material fact or an omission to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, the purchaser not knowing the untruth or omission and the seller not sustaining the burden of proof that the seller did not know and, in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following:

(1) The purchaser may maintain an action to recover the consideration paid for the security, less the amount of any income received on the security, and interest at the legal rate of interest from the date of the purchase, costs, and reasonable attorneys' fees determined by the court, upon the tender of the security, or for actual damages as provided in paragraph (3).

(2) The tender referred to in paragraph (1) may be made any time before entry of judgment. Tender requires only notice in a record of ownership of the security and willingness to exchange the security for the amount specified. A purchaser that no longer owns the security may recover actual damages as provided in paragraph (3).

(3) Actual damages in an action arising under this subsection are the amount that would be recoverable upon a tender less the value of the security when the purchaser disposed of it, and interest at the legal rate of interest from the date of the purchase, costs, and reasonable attorneys' fees determined by the court.

(c) A person is liable to the seller if the person buys a security in violation of Section 35-1-501 or by means of an untrue statement of a material fact or omission to state a material fact necessary in order to make the statement made, in light of the circumstances under which it is made, not misleading, the seller not knowing of the untruth or omission, and the purchaser not sustaining the burden of proof that the purchaser did not know, and in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following:

(1) The seller may maintain an action to recover the security, and any income received on the security, costs, and reasonable attorneys' fees determined by the court, upon the tender of the purchase price, or for actual damages as provided in paragraph (3).

(2) The tender referred to in paragraph (1) may be made any time before entry of judgment. Tender requires only notice in a record of the present ability to pay the amount tendered and willingness to take delivery of the security for the amount specified. If the purchaser no longer owns the security, the seller may recover actual damages as provided in paragraph (3).

(3) Actual damages in an action arising under this subsection are the difference between the price at which the security was sold and the value the security would have had at the time of the sale in the absence of the purchaser's conduct causing liability, and interest at the legal rate of interest from the date of the sale of the security, costs, and reasonable attorneys' fees determined by the court.

(d) A person acting as a broker-dealer or agent that sells or buys a security in violation of Section 35-1-401(a), 35-1-402(a), or 35-1-506 is liable to the customer. The customer, if a purchaser, may maintain an action for recovery of actual damages as specified in subsections (b)(1) through (3), or, if a seller, for a remedy as specified in subsections (c)(1) through (3).

(e) A person acting as an investment adviser or investment adviser representative that provides investment advice regarding securities for compensation in violation of Section 35-1-403(a), 35-1-404(a), or 35-1-506 is liable to the client. The client may maintain an action to recover the consideration paid for the advice, interest at the legal rate of interest from the date of payment, costs, and reasonable attorneys' fees determined by the court.

(f) A person that receives directly or indirectly any consideration for providing investment advice regarding securities to another person and that employs a device, scheme, or artifice to defraud the other person or engages in an act, practice, or course of business that operates or would operate as a fraud or deceit on the other person, is liable to the other person. An action under this subsection is governed by the following:

(1) The person defrauded may maintain an action to recover the consideration paid for the advice and the amount of any actual damages caused by the fraudulent conduct, interest at the legal rate of interest from the date of the fraudulent conduct, costs, and reasonable attorneys' fees determined by the court, less the amount of any income received as a result of the fraudulent conduct.

(2) This subsection does not apply to a broker-dealer or its agents if the investment advice regarding securities that is provided is solely incidental to transacting business as a broker-dealer and no special compensation is received for the investment advice regarding securities.

(g) The following persons are liable jointly and severally with and to the same extent as persons liable under subsections (b) through (f):

(1) a person that directly or indirectly controls a person liable under subsections (b) through (f), unless the controlling person sustains the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist;

(2) an individual who is a managing partner, executive officer, or director of a person liable under subsections (b) through (f), including an individual having a similar status or performing similar functions, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist;

(3) an individual who is an employee, or a person occupying a similar status or performing a similar function, of a person liable under subsections (b) through (f) and who materially aids the conduct giving rise to the liability, unless the individual sustains the burden of proof that the individual did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist; and

(4) a person that is a broker-dealer, agent, investment adviser, or investment adviser representative that materially aids the conduct giving rise to the liability under subsections (b) through (f), unless the person sustains the burden of proof that the person did not know and, in the exercise of reasonable care could not have known, of the existence of conduct by reason of which liability is alleged to exist.

(5) a person who, with actual knowledge that a person is committing acts sufficient to violate Sections 35-1-501 and 35-1-502, nonetheless intentionally furthers the violation with actual awareness that the person is rendering substantial assistance to the person committing the violation of Sections 35-1-501 and 35-1-502, thereby becomes an aider and abettor of the violation, and is therefore jointly and severally liable with and to the same extent as the assisted person who engaged in the fraudulent activity, provided, however, this subsection (5) does not require any due diligence investigation nor impose liability for failure to perform any due diligence investigation otherwise required.

(h) A person liable under this section has a right of contribution as in cases of contract against any other person liable under this section for the same conduct.

(i) A cause of action under this section survives the death of an individual who might have been a plaintiff or defendant.

(j) A person may not obtain relief:

(1) under subsection (b) for violation of Section 35-1-301, or under subsection (d) or (e), unless the action is instituted within three years after the violation occurred; or

(2) under subsection (b), other than for violation of Section 35-1-301, or under subsection (c) or (f), unless the action is instituted within the earlier of three years after discovery of the facts constituting the violation or five years after the violation.

(k) A person that has made, or has engaged in the performance of, a contract in violation of this chapter or a rule adopted or order issued under this chapter, or that has acquired a purported right under the contract with knowledge of conduct by reason of which its making or performance was in violation of this chapter, may not base an action on the contract.

(l) A condition, stipulation, or provision including, but not limited to, any choice of law provision directly or indirectly binding a person purchasing or selling a security or receiving investment advice regarding securities to waive compliance with this chapter or a rule adopted or order issued under this chapter is void.

(m) The rights and remedies provided by this chapter are in addition to any other rights or remedies that may exist, but this chapter does not create a cause of action not specified in this section or Section 35-1-411(e).

HISTORY: 2005 Act No. 110, Sections 1, 0, 1, eff January 1, 2006.



SECTION 35-1-510. Rescission offers.

A purchaser, seller, or recipient of investment advice regarding securities may not maintain an action under Section 35-1-509 if:

(1) The purchaser, seller, or recipient of investment advice regarding securities receives in a record, before the action is instituted:

(A) an offer stating the respect in which liability under Section 35-1-509 may have arisen and fairly advising the purchaser, seller, or recipient of investment advice regarding securities of that person's rights in connection with the offer, and any financial or other information necessary to correct all material misrepresentations or omissions in the information that was required by this chapter to be furnished to that person at the time of the purchase, sale, or investment advice regarding securities;

(B) if the basis for relief under this section may have been a violation of Section 35-1-509(b), an offer to repurchase the security for cash, payable on delivery of the security, equal to the consideration paid, including without limitation all commissions and fees, and interest at the legal rate of interest from the date of the purchase, less the amount of any income received on the security, or, if the purchaser no longer owns the security, an offer to pay the purchaser upon acceptance of the offer damages in an amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it, and interest at the legal rate of interest from the date of the purchase in cash equal to the damages computed in the manner provided in this subsection;

(C) if the basis for relief under this section may have been a violation of Section 35-1-509(c), an offer to tender the security, on payment by the seller of an amount equal to the purchase price paid, less income received on the security by the purchaser and interest at the legal rate of interest from the date of the sale; or if the purchaser no longer owns the security, an offer to pay the seller upon acceptance of the offer, in cash, damages in the amount of the difference between the price at which the security was purchased and the value the security would have had at the time of the purchase in the absence of the purchaser's conduct that may have caused liability and interest at the legal rate of interest from the date of the sale;

(D) if the basis for relief under this section may have been a violation of Section 35-1-509(d); and if the customer is a purchaser, an offer to pay as specified in subparagraph (B); or, if the customer is a seller, an offer to tender or to pay as specified in subparagraph (C);

(E) if the basis for relief under this section may have been a violation of Section 35-1-509(e), an offer to reimburse in cash the consideration paid for the advice and interest at the legal rate of interest from the date of payment; or

(F) if the basis for relief under this section may have been a violation of Section 35-1-509(f), an offer to reimburse in cash the consideration paid for the advice, the amount of any actual damages that may have been caused by the conduct, and interest at the legal rate of interest from the date of the violation causing the loss;

(2) the offer under paragraph (1) states that it must be accepted by the purchaser, seller, or recipient of investment advice regarding securities within 30 days after the date of its receipt by the purchaser, seller, or recipient of investment advice or any shorter period, of not less than three days, that the Securities Commissioner, by order, specifies;

(3) the offeror has the present ability to pay the amount offered or to tender the security under paragraph (1);

(4) the offer under paragraph (1) is delivered to the purchaser, seller, or recipient of investment advice, or sent in a manner that ensures receipt by the purchaser, seller, or recipient of investment advice; and

(5) the purchaser, seller, or recipient of investment advice that accepts the offer under paragraph (1) in a record within the period specified under paragraph (2) is paid in accordance with the terms of the offer.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-601. Administration.

(a) This chapter shall be administered by the Attorney General who shall be ex officio the Securities Commissioner and who may employ such additional assistants as he deems necessary. The Securities Commissioner may delegate any or all of his duties pursuant to this chapter to members of his staff, as he deems necessary or appropriate.

(b) It is unlawful for the Securities Commissioner or an officer, employee, or designee of the Securities Commissioner to use for personal benefit or the benefit of others records or other information obtained by or filed with the Securities Commissioner that are not public under Section 35-1-607(b). This chapter does not authorize the Securities Commissioner or an officer, employee, or designee of the Securities Commissioner to disclose the record or information, except in accordance with Section 35-1-602, 35-1-607(c), or 35-1-608.

(c) This chapter does not create or diminish a privilege or exemption that exists at common law, by statute or rule, or otherwise.

(d) The Securities Commissioner may develop and implement investor education initiatives to inform the public about investing in securities, with particular emphasis on responsible investing and on the prevention and detection of securities fraud. In developing and implementing these initiatives, the Securities Commissioner may collaborate with public and nonprofit organizations with an interest in investor education. The Securities Commissioner may accept grants or donations to develop and implement investor education initiatives. This subsection does not authorize the Securities Commissioner to require participation or monetary contributions of a registrant in an investor education program.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-602. Investigations and subpoenas.

(a) The Securities Commissioner may:

(1) conduct public or private investigations within or outside of this State which the Securities Commissioner considers necessary or appropriate to determine whether a person has violated, is violating, or is about to violate this chapter or a rule adopted or order issued under this chapter, or to aid in the enforcement of this chapter or in the adoption of rules and forms under this chapter;

(2) require or permit a person to testify, file a statement, or produce a record, under oath or otherwise as the Securities Commissioner determines, as to all the facts and circumstances concerning a matter to be investigated or about which an action or proceeding is to be instituted; and

(3) publish a record concerning an action, proceeding, or an investigation under, or a violation of, this chapter or a rule adopted or order issued under this chapter if the Securities Commissioner determines it is necessary or appropriate in the public interest and for the protection of investors.

(b) For the purpose of an investigation under this chapter, the Securities Commissioner or its designated officer may administer oaths and affirmations, subpoena witnesses, seek compulsion of attendance, take evidence, require the filing of statements, and require the production of any records that the Securities Commissioner considers relevant or material to the investigation.

(c) If a person does not appear or refuses to testify, file a statement, produce records, or otherwise does not obey a subpoena as required by the Securities Commissioner under this chapter, the Securities Commissioner may apply to the Richland County Court of Common Pleas or a court of another State to enforce compliance. The court may:

(1) hold the person in contempt;

(2) order the person to appear before the Securities Commissioner;

(3) order the person to testify about the matter under investigation or in question;

(4) order the production of records;

(5) grant injunctive relief, including restricting or prohibiting the offer or sale of securities or the providing of investment advice regarding securities;

(6) impose a civil penalty of not less than $500 and not greater than $5, 000 for each violation; and

(7) grant any other necessary or appropriate relief.

(d) This section does not preclude a person from applying to the Richland County Court of Common Pleas or a court of another State for relief from a request to appear, testify, file a statement, produce records, or obey a subpoena.

(e) An individual is not excused from attending, testifying, filing a statement, producing a record or other evidence, or obeying a subpoena of the Securities Commissioner under this chapter or in an action or proceeding instituted by the Securities Commissioner under this chapter on the ground that the required testimony, statement, record, or other evidence, directly or indirectly, may tend to incriminate the individual or subject the individual to a criminal fine, penalty, or forfeiture. If the individual refuses to testify, file a statement, or produce a record or other evidence on the basis of the individual's privilege against self-incrimination, the Securities Commissioner may apply to the Richland County Court of Common Pleas to compel the testimony, the filing of the statement, the production of the record, or the giving of other evidence. The testimony, record, or other evidence compelled under such an order may not be used, directly or indirectly, against the individual in a criminal case, except in a prosecution for perjury or contempt or otherwise failing to comply with the order.

(f) At the request of the securities regulator of another State or a foreign jurisdiction, the Securities Commissioner may provide assistance if the requesting regulator states that it is conducting an investigation to determine whether a person has violated, is violating, or is about to violate a law or rule of the other State or foreign jurisdiction relating to securities matters that the requesting regulator administers or enforces. The Securities Commissioner may provide the assistance by using the authority to investigate and the powers conferred by this section as the Securities Commissioner determines is necessary or appropriate. The assistance may be provided without regard to whether the conduct described in the request would also constitute a violation of this chapter or other law of this State if occurring in this State. In deciding whether to provide the assistance, the Securities Commissioner may consider whether the requesting regulator is permitted and has agreed to provide assistance reciprocally within its State or foreign jurisdiction to the Securities Commissioner on securities matters when requested; whether compliance with the request would violate or prejudice the public policy of this State; and the availability of resources and employees of the Securities Commissioner to carry out the request for assistance.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-603. Civil enforcement.

(a) If the Securities Commissioner believes that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter or that a person has, is, or is about to engage in an act, practice, or course of business that materially aids a violation of this chapter or a rule adopted or order issued under this chapter, the Securities Commissioner may maintain an action in the Richland County Court of Common Pleas to enjoin the act, practice, or course of business and to enforce compliance with this chapter or a rule adopted or order issued under this chapter.

(b) In an action under this section and on a proper showing, the court may:

(1) issue a permanent or temporary injunction, restraining order, or declaratory judgment;

(2) order other appropriate or ancillary relief, which may include:

(A) an asset freeze, accounting, writ of attachment, writ of general or specific execution, and appointment of a receiver or conservator, that may be the Securities Commissioner, for the defendant or the defendant's assets;

(B) ordering the Securities Commissioner to take charge and control of a defendant's property, including investment accounts and accounts in a depository institution, rents, and profits; to collect debts; and to acquire and dispose of property;

(C) imposing a civil penalty in an amount not to exceed ten thousand dollars for each violation; an order of rescission, restitution, or disgorgement directed to a person that has engaged in an act, practice, or course of business constituting a violation of this chapter or the predecessor chapter or a rule adopted or order issued under this chapter or the predecessor chapter; and

(D) ordering the payment of prejudgment and postjudgment interest; or

(3) order such other relief as the court considers appropriate.

(c) The Securities Commissioner may not be required to post a bond in an action or proceeding under this chapter.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-604. Administrative enforcement.

(a) If the Securities Commissioner determines that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter, the Securities Commissioner may:

(1) issue an order directing the person to cease and desist from engaging in the act, practice, or course of business or to take other action necessary or appropriate to comply with this chapter;

(2) issue an order denying, suspending, revoking, or conditioning the exemptions for a broker-dealer under Section 35-1-401(b)(1)(D) or (F) or an investment adviser under Section 35-1-403(b)(1)(C); or

(3) issue an order under Section 35-1-204.

(b) An order under subsection (a) is effective on the date of issuance. Upon issuance of the order, the Securities Commissioner shall promptly serve each person subject to the order with a copy of the order and a notice that the order has been entered. The order must include a statement of any civil penalty or costs of investigation the Securities Commissioner will seek, a statement of the reasons for the order, and notice that, within fifteen days after receipt of a request in a record from the person, the matter will be scheduled for a hearing. If a person subject to the order does not request a hearing and none is ordered by the Securities Commissioner within thirty days after the date of service of the order, the order, which may include a civil penalty or costs of the investigation if a civil penalty or costs were sought becomes final as to that person by operation of law. If a hearing is requested or ordered, the Securities Commissioner, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend it until final determination.

(c) If a hearing is requested or ordered pursuant to subsection (b), a hearing must be held. A final order may not be issued unless the Securities Commissioner makes findings of fact and conclusions of law in a record. The final order may make final, vacate, or modify the order issued under subsection (a).

(d) In a final order under subsection (c), the Securities Commissioner may impose a civil penalty in an amount not to exceed ten thousand dollars for each violation.

(e) In a final order, the Securities Commissioner may charge the actual cost of an investigation or proceeding for a violation of this chapter or a rule adopted or order issued under this chapter.

(f) If a petition for judicial review of a final order is not filed in accordance with Section 35-1-609, the Securities Commissioner may file a certified copy of the final order with the clerk of a court of competent jurisdiction. The order so filed has the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court. A copy of a final order must be forwarded to the South Carolina Department of Revenue and the South Carolina Office of the Secretary of State.

(g) If a person does not comply with an order under this section, the Securities Commissioner may petition a court of competent jurisdiction to enforce the order. The court may not require the Securities Commissioner to post a bond in an action or proceeding under this section. If the court finds, after service and opportunity for hearing, that the person was not in compliance with the order, the court may adjudge the person in civil contempt of the order. The court may impose a further civil penalty against the person for contempt in an amount not less than five hundred dollars but not greater than five thousand dollars for each violation and may grant any other relief the court determines is just and proper in the circumstances.

(h) All orders issued under this section are public documents subject to the Freedom of Information Act and must be published on the Attorney General's website searchable by the name of the parties involved.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006; 2012 Act No. 251, Section 1, eff June 18, 2012.



SECTION 35-1-605. Rules, forms, orders, interpretative opinions and hearings.

(a) The Securities Commissioner may:

(1) issue forms and orders and, after notice and comment, may adopt and amend rules necessary or appropriate to carry out this chapter and may repeal rules, including rules and forms governing registration statements, applications, notice filings, reports, and other records;

(2) by rule, define terms, whether or not used in this chapter, but those definitions may not be inconsistent with this chapter;

(3) by rule, classify securities, persons, and transactions and adopt different requirements for different classes; and

(4) establish fees for filings under Section 35-1-504, filings required or permitted by rule or order adopted pursuant to this section, and other miscellaneous filings for which no fees are otherwise specified by law.

(b) Under this chapter, a rule or form may not be adopted or amended, or an order issued or amended, unless the Securities Commissioner finds that the rule, form, order, or amendment is necessary or appropriate in the public interest or for the protection of investors and is consistent with the purposes intended by this chapter. In adopting, amending, and repealing rules and forms, Section 35-1-608 applies in order to achieve uniformity among the States and coordination with federal laws in the form and content of registration statements, applications, reports, and other records, including the adoption of uniform rules, forms, and procedures.

(c) Subject to Section 15(h) of the Securities Exchange Act and Section 222 of the Investment Advisers Act of 1940, the Securities Commissioner may require that a financial statement filed under this chapter be prepared in accordance with generally accepted accounting principles in the United States and comply with other requirements specified by rule adopted or order issued under this chapter. A rule adopted or order issued under this chapter may establish:

(1) subject to Section 15(h) of the Securities Exchange Act and Section 222 of the Investment Advisors Act of 1940, the form and content of financial statements required under this chapter;

(2) whether unconsolidated financial statements must be filed; and

(3) whether required financial statements must be audited by an independent certified public accountant.

(d) The Securities Commissioner may provide interpretative opinions or issue determinations that the Securities Commissioner will not institute a proceeding or an action under this chapter against a specified person for engaging in a specified act, practice, or course of business if the determination is consistent with this chapter. A rule adopted or order issued under this chapter may establish a reasonable charge for interpretative opinions or determinations that the Securities Commissioner will not institute an action or a proceeding under this chapter.

(e) A penalty under this chapter may not be imposed for, and liability does not arise from conduct that is engaged in or omitted in good faith believing it conforms to a rule, form, or order of the Securities Commissioner under this chapter. The burden of proving good faith rests on the person claiming reliance.

(f) A hearing in an administrative proceeding under this chapter must be conducted in public unless the Securities Commissioner for good cause consistent with this chapter determines that the hearing will not be so conducted.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-606. Administrative files and opinions.

(a) The Securities Commissioner shall maintain, or designate a person to maintain, a register of applications for registration of securities; registration statements; notice filings; applications for registration of broker-dealers, agents, investment advisers, and investment adviser representatives; notice filings by federal covered investment advisers that are or have been effective under this chapter or the predecessor chapter; notices of claims of exemption from registration or notice filing requirements contained in a record; orders issued under this chapter or the predecessor chapter; and interpretative opinions or no action determinations issued under this chapter.

(b) The Securities Commissioner shall make all rules, forms, interpretative opinions, and orders available to the public.

(c) The Securities Commissioner shall furnish a copy of a record that is a public record or a certification that the public record does not exist to a person that so requests. A rule adopted or order issued under this chapter may establish a reasonable charge for furnishing the record or certification. A copy of the record certified or a certificate by the Securities Commissioner of a record's nonexistence is prima facie evidence of a record or its nonexistence.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-607. Public records; confidentiality.

(a) Except as otherwise provided in subsection (b), records obtained by the Securities Commissioner or filed under this chapter, including a record contained in or filed with a registration statement, application, notice filing, or report, are public records and are available for public examination.

(b) The following records are not public records and are not available for public examination under subsection (a):

(1) a record obtained by the Securities Commissioner in connection with an audit or inspection under Section 35-1-411(d) or an investigation under Section 35-1-602;

(2) a part of a record filed in connection with a registration statement under Sections 35-1-301 and 35-1-303 through 35-1-305 or a record under Section 35-1-411(d) that contains trade secrets or confidential information if the person filing the registration statement or report has asserted a claim of confidentiality or privilege that is authorized by law;

(3) a record that is not required to be provided to the Securities Commissioner or filed under this chapter and is provided to the Securities Commissioner only on the condition that the record will not be subject to public examination or disclosure;

(4) a nonpublic record received from a person specified in Section 35-1-608(a);

(5) any social security number, residential address unless used as a business address, and residential telephone number unless used as a business telephone number, contained in a record that is filed; and

(6) a record obtained by the Securities Commissioner through a designee of the Securities Commissioner that a rule or order under this chapter determines has been:

(A) expunged from the Securities Commissioner's records by the designee; or

(B) determined to be nonpublic or nondisclosable by that designee if the Securities Commissioner finds the determination to be in the public interest and for the protection of investors.

(c) If disclosure is for the purpose of a civil, administrative, or criminal investigation, action, or proceeding or to a person specified in Section 35-1-608(a), the Securities Commissioner may disclose a record obtained in connection with an audit or inspection under Section 35-1-411(d) or a record obtained in connection with an investigation under Section 35-1-602.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-608. Uniformity and cooperation with other agencies.

(a) The Securities Commissioner shall, in its discretion, cooperate, coordinate, consult, and, subject to Section 35-1-607, share records and information with the securities regulator of another State, Canada, a Canadian province or territory, a foreign jurisdiction, the Securities and Exchange Commission, the United States Department of Justice, the Commodity Futures Trading Commission, the Federal Trade Commission, the Securities Investor Protection Corporation, a self-regulatory organization, a national or international organization of securities regulators, a federal or state banking and insurance regulator, and a governmental law enforcement agency to effectuate greater uniformity in securities matters among the federal government, self-regulatory organizations, States, and foreign governments.

(b) In cooperating, coordinating, consulting, and sharing records and information under this section and in acting by rule, order, or waiver under this chapter, the Securities Commissioner shall, in its discretion, take into consideration in carrying out the public interest the following general policies:

(1) maximizing effectiveness of regulation for the protection of investors;

(2) maximizing uniformity in federal and state regulatory standards; and

(3) minimizing burdens on the business of capital formation, without adversely affecting essentials of investor protection.

(c) The cooperation, coordination, consultation, and sharing of records and information authorized by this section includes:

(1) establishing or employing one or more designees as a central depository for registration and notice filings under this chapter and for records required or allowed to be maintained under this chapter;

(2) developing and maintaining uniform forms;

(3) conducting a joint examination or investigation;

(4) holding a joint administrative hearing;

(5) instituting and prosecuting a joint civil or administrative proceeding;

(6) sharing and exchanging personnel;

(7) coordinating registrations under Sections 35-1-301 and 35-1-401 through 35-1-404 and exemptions under Section 35-1-203;

(8) sharing and exchanging records, subject to Section 35-1-607;

(9) formulating rules, statements of policy, guidelines, forms, and interpretative opinions and releases;

(10) formulating common systems and procedures;

(11) notifying the public of proposed rules, forms, statements of policy, and guidelines;

(12) attending conferences and other meetings among securities regulators, which may include representatives of governmental and private sector organizations involved in capital formation, deemed necessary or appropriate to promote or achieve uniformity; and

(13) developing and maintaining a uniform exemption from registration for small issuers, and taking other steps to reduce the burden of raising investment capital by small businesses.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-609. Judicial review.

A person aggrieved by a final order of the Securities Commissioner may obtain a review of the order in the Richland County Court of Common Pleas by filing in the court, within thirty days after entry of the order, a written petition praying that the order may be modified or set aside in whole or in part. The aggrieved person, upon filing a petition, may move before the court in which the petition is filed to stay the effectiveness of the Securities Commissioner's final order until such time as the court has reviewed the order. If the court orders a stay, the aggrieved person must post any bond set by the court in which a petition is filed. A copy of the petition must be served upon the Securities Commissioner, and the Securities Commissioner shall certify and file in court a copy of the filing and evidence upon which the order was entered. When these have been filed, the court has exclusive jurisdiction to affirm, modify, enforce or set aside the order, in whole or in part. The findings of the Securities Commissioner as to the facts, if supported by competent, material, and substantial evidence, are conclusive.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-610. Jurisdiction.

(a) Sections 35-1-301, 35-1-302, 35-1-401(a), 35-1-402(a), 35-1-403(a), 35-1-404(a), 35-1-501, 35-1-506, 35-1-509, and 35-1-510 do not apply to a person that sells or offers to sell a security unless the offer to sell or the sale is made in this State or the offer to purchase or the purchase is made and accepted in this State.

(b) Sections 35-1-401(a), 35-1-402(a), 35-1-403(a), 35-1-404(a), 35-1-501, 35-1-506, 35-1-509, and 35-1-510 do not apply to a person that purchases or offers to purchase a security unless the offer to purchase or the purchase is made in this State or the offer to sell or the sale is made and accepted in this State.

(c) For the purpose of this section, an offer to sell or to purchase a security is made in this State, whether or not either party is then present in this State, if the offer:

(1) originates from within this State; or

(2) is directed by the offeror to a place in this State and received at the place to which it is directed.

(d) For the purpose of this section, an offer to purchase or to sell is accepted in this State, whether or not either party is then present in this State, if the acceptance:

(1) is communicated to the offeror in this State and the offeree reasonably believes the offeror to be present in this State and the acceptance is received at the place in this State to which it is directed; and

(2) has not previously been communicated to the offeror, orally or in a record, outside this State.

(e) An offer to sell or to purchase is not made in this State when a publisher circulates or there is circulated on the publisher's behalf in this State a bona fide newspaper or other publication of general, regular, and paid circulation that is not published in this State, or that is published in this State but has had more than two thirds of its circulation outside this State during the previous twelve months or when a radio or television program or other electronic communication originating outside this State is received in this State. A radio or television program, or other electronic communication is considered as having originated in this State if either the broadcast studio or the originating source of transmission is located in this State, unless:

(1) the program or communication is syndicated and distributed from outside this State for redistribution to the general public in this State;

(2) the program or communication is supplied by a radio, television, or other electronic network with the electronic signal originating from outside this State for redistribution to the general public in this State;

(3) the program or communication is an electronic communication that originates outside this State and is captured for redistribution to the general public in this State by a community antenna or cable, radio, cable television, or other electronic system; or

(4) the program or communication consists of an electronic communication that originates in this State, but which is not intended for distribution to the general public in this State.

(f) Sections 35-1-403(a), 35-1-404(a), 35-1-405(a), 35-1-502, 35-1-505, and 35-1-506 apply to a person if the person engages in an act, practice, or course of business instrumental in effecting prohibited or actionable conduct in this State, whether or not either party is then present in this State.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-611. Service of process.

(a) A consent to service of process complying with this section required by this chapter must be signed and filed in the form required by a rule or order under this chapter. A consent appointing the Securities Commissioner the person's agent for service of process in a noncriminal action or proceeding against the person, or the person's successor or personal representative under this chapter or a rule adopted or order issued under this chapter after the consent is filed, has the same force and validity as if the service were made personally on the person filing the consent. A person that has filed a consent complying with this subsection in connection with a previous application for registration or notice filing need not file an additional consent.

(b) If a person, including a nonresident of this State, engages in an act, practice, or course of business prohibited or made actionable by this chapter or a rule adopted or order issued under this chapter and the person has not filed a consent to service of process under subsection (a), the act, practice, or course of business constitutes the appointment of the Securities Commissioner as the person's agent for service of process in a noncriminal action or proceeding against the person or the person's successor or personal representative.

(c) Service under subsection (a) or (b) may be made by providing a copy of the process to the office of the Securities Commissioner, but it is not effective unless:

(1) the plaintiff, which may be the Securities Commissioner, promptly sends notice of the service and a copy of the process, return receipt requested, to the defendant or respondent at the address set forth in the consent to service of process or, if a consent to service of process has not been filed, at the last known address, or takes other reasonable steps to give notice; and

(2) the plaintiff files an affidavit of compliance with this subsection in the action or proceeding on or before the return day of the process, if any, or within the time that the court, or the Securities Commissioner in a proceeding before the Securities Commissioner, allows.

(d) Service pursuant to subsection (c) may be used in a proceeding before the Securities Commissioner or by the Securities Commissioner in a civil action in which the Securities Commissioner is the moving party.

(e) If process is served under subsection (c), the court, or the Securities Commissioner in a proceeding before the Securities Commissioner, shall order continuances as are necessary or appropriate to afford the defendant or respondent reasonable opportunity to defend.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-612. Severability clause.

If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006.



SECTION 35-1-701. Application of act to existing proceeding and existing rights and duties.

(a) The predecessor chapter exclusively governs all actions or proceedings that are pending on the effective date of this chapter or may be instituted on the basis of conduct occurring before the effective date of this chapter, but a civil action may not be maintained to enforce any liability under the predecessor chapter unless instituted within any period of limitation that applied when the cause of action accrued or within five years after the effective date of this chapter, whichever is earlier.

(b) All effective registrations under the predecessor chapter, all administrative orders relating to the registrations, rules, statements of policy, interpretative opinions, declaratory rulings, no action determinations, and conditions imposed on the registrations under the predecessor chapter remain in effect while they would have remained in effect if this chapter had not been enacted. They are considered to have been filed, issued, or imposed under this chapter, but are exclusively governed by the predecessor chapter.

(c) The predecessor chapter exclusively applies to an offer or sale made within one year after the effective date of this chapter pursuant to an offering made in good faith before the effective date of this chapter on the basis of an exemption available under the predecessor chapter.

HISTORY: 2005 Act No. 110, Sections 1, 0, 1, eff January 1, 2006.



SECTION 35-1-702. Fees; portion of recovery in civil and administrative enforcement actions retained by Attorney General.

(a) Every applicant applying for registration as a broker-dealer, broker-dealer agent, investment adviser, or investment adviser representative and every person filing a securities registration statement or a notice filing for a federal covered security or a federal covered investment adviser shall pay the below specified fees and meet other requirements established by statute or otherwise set pursuant to this chapter. When an application is denied or withdrawn, the filing fee must not be refunded. The following fees are in effect for the filings designated until the Securities Commissioner promulgates a rule or order establishing different fees:

(1) For all initial and renewal notice filings of federal covered securities as defined in Section 18(b)(2) of the Securities Act of 1933: Five hundred forty-six dollars

(2) For all documents filed with respect to a federal covered security under Section 18(b)(3) or (4): Twenty-five dollars

(3) For all initial and subsequent notice filings of federal covered securities under Section 18(b)(4)(D) of the Securities Act of 1933 and all filings pursuant to Regulation D of the Securities Act of 1933: Three hundred dollars

(4) For all registration statements pursuant to this chapter: Five hundred dollars

(5) For all post-effective amendments to increase the number of securities to be offered or sold pursuant to a current registration statement: Five hundred dollars

(6) Broker-Dealer (initial filing fee): Three hundred ten dollars

(7) Broker-Dealer (renewal filing fee): Three hundred ten dollars

(8) Broker-Dealer Agent (initial filing fee): One hundred ten dollars

(9) Broker-Dealer Agent (renewal or change of registration filing fee): One hundred ten dollars

(10) Investment Advisers (initial filing fee): Two hundred ten dollars

(11) Investment Advisers (renewal filing fee): Two hundred ten dollars

(12) Investment Adviser Representatives (initial filing fee): Fifty-five dollars

(13) Investment Adviser Representatives (renewal or change of registration filing fee): Fifty-five dollars

(14) Federal Covered Investment Advisers (initial fee): Two hundred ten dollars

(15) Federal Covered Investment Advisers (renewal filing fee): Two hundred ten dollars.

(b) The Attorney General may retain the first one million five hundred thousand dollars from fee revenues collected pursuant to this chapter to be used for the operations of the Securities Division. The Attorney General may transfer to the South Carolina Law Enforcement Division two hundred thousand dollars after retaining the first one million five hundred thousand dollars collected pursuant to this chapter to be retained, expended, and carried forward for the provision of investigators for the State Grand Jury. The funds transferred to the State Law Enforcement Division must be used only for purposes of the State Grand Jury, and may not be transferred to another program or used for another purpose.

(c) The Attorney General may retain the first seven hundred fifty thousand dollars received by the Division of Securities in a fiscal year in settlement of litigation enforcement action and reimbursements of expenses arising from violations under this chapter to offset investigative, prosecutorial, and administrative costs of enforcing this chapter.

HISTORY: 2005 Act No. 110, Section 1, eff January 1, 2006; 2006 Act No. 331, Section 2, eff upon approval (became law without the Governor's signature on June 7, 2006).



SECTION 35-1-703. Effective date.

This act takes effect on January 1, 2006.

HISTORY: 2005 Act No. 110, Sections 1, eff January 1, 2006.






CHAPTER 2 - CONTROL SHARE ACQUISITIONS; BUSINESS COMBINATIONS

SECTION 35-2-101. "Control shares" defined.

As used in this article, "control shares" means shares that, except for this article, would have voting power with respect to shares of an issuing public corporation that, when added to all other shares of the issuing public corporation owned by a person or in respect to which that person may exercise or direct the exercise of voting power would entitle that person, immediately after acquisition of the shares (directly or indirectly, alone or as a part of a group), to exercise or direct the exercise of the voting power of the issuing public corporation in the election of directors within any of the following ranges of voting power:

(1) one-fifth or more but less than one-third of all voting power;

(2) one-third or more but less than a majority of all voting power;

(3) a majority or more of all voting power.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-102. "Control share acquisition" defined.

(a) As used in this article, "control share acquisition" means the acquisition (directly or indirectly) by any person of ownership of, or the power to direct the exercise of voting power with respect to, issued and outstanding control shares.

(b) For purposes of this section, shares acquired within ninety days or shares acquired pursuant to a plan to make a control share acquisition are considered to have been acquired in the same acquisition.

(c) For purposes of this section, a person who acquires shares in the ordinary course of business for the benefit of others in good faith and not for the purpose of circumventing this article has voting power only of shares in respect of which that person would be able to exercise or direct the exercise of votes without further instruction from others.

(d) The acquisition of any shares of an issuing public corporation does not constitute a control share acquisition if the acquisition is consummated in any of the following circumstances:

(1) before the effective date of this chapter;

(2) pursuant to a contract existing before the effective date of this chapter;

(3) pursuant to the laws of descent and distribution;

(4) pursuant to the satisfaction of a pledge or other security interest created in good faith and not for the purpose of circumventing this article;

(5) pursuant to a merger or plan of share exchange in compliance with law if the issuing public corporation is a party to the agreement of merger or plan of share exchange.

(e) The acquisition of shares of an issuing public corporation in good faith and not for the purpose of circumventing this article by or from:

(1) any person whose voting rights had previously been authorized by shareholders in compliance with this article; or

(2) any person whose previous acquisition of shares of an issuing public corporation would have constituted a control share acquisition but for subsection (d) does not constitute a control share acquisition, unless the acquisition entitles any person (directly or indirectly, alone or as a part of a group) to exercise or direct the exercise of voting power of the corporation in the election of directors in excess of the range of the voting power otherwise authorized.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-103. "Interested shares" defined; "Exchange Act" defined.

(A) As used in this article, "interested shares" means the shares of an issuing public corporation in respect of which any of the following persons may exercise or direct the exercise of the voting power of the corporation in the election of directors:

(1) an acquiring person or member of a group with respect to a control share acquisition;

(2) any officer of the issuing public corporation;

(3) any employee of the issuing public corporation who is also a director of the corporation.

(B) As used in this article, "Exchange Act" means the act of Congress known as the Securities Exchange Act of 1934, as amended.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-104. "Issuing public corporation" defined.

(a) As used in this article, "issuing public corporation" means a domestic corporation that has either:

(1) a class of voting shares registered with the Securities and Exchange Commission or another federal agency under Section 12 of the 1934 Exchange Act; and

(2) its principal place of business, its principal office, or substantial assets within South Carolina; and either:

(A) more than ten percent of its shareholders resident in South Carolina;

(B) more than ten percent of its shares owned by South Carolina residents; or

(C) ten thousand shareholders resident in South Carolina.

(b) The residence of a shareholder is presumed to be the address appearing in the records of the corporation.

(c) Shares held by banks (except as trustee or guardian), brokers, or nominees must be disregarded for purposes of calculating the percentages or numbers described in this section.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988; 1990 Act No. 446, Section 9, eff May 7, 1990.



SECTION 35-2-105. Voting rights under Section 35-2-109.

Unless the corporation's articles of incorporation or bylaws provide that this article does not apply to control share acquisitions of shares of the corporation before the control share acquisition, control shares of an issuing public corporation acquired in a control share acquisition have only those voting rights as are conferred by Section 35-2-109.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-106. Acquiring person statement.

Any person who proposes to make or has made a control share acquisition may at the person's election deliver an acquiring person statement to the issuing public corporation at the issuing public corporation's principal office. The acquiring person statement must set forth all of the following:

(1) the identity of the acquiring person and each other member of any group of which the person is a part for purposes of determining control shares;

(2) a statement that the acquiring person statement is given pursuant to this article;

(3) the number of shares of the issuing public corporation owned (directly or indirectly) by the acquiring person and each other member of the group;

(4) the range of voting power under which the control share acquisition falls or, if consummated, would fall;

(5) if the control share acquisition has not taken place:

(A) a description in reasonable detail of the terms of the proposed control share acquisition; and

(B) representations of the acquiring person, together with a statement in reasonable detail of the facts upon which they are based, that the proposed control share acquisition, if consummated, will not be contrary to law, and that the acquiring person has the financial capacity to make the proposed control share acquisition.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-107. Special meeting of shareholders.

(a) If the acquiring person requests at the time of delivery of an acquiring person statement and gives an undertaking to pay the corporation's expenses of a special meeting, within ten days thereafter, the directors of the issuing public corporation shall call a special meeting of shareholders of the issuing public corporation for the purpose of considering the voting rights to be accorded the shares acquired or to be acquired in the control share acquisition.

(b) Unless the acquiring person agrees in writing to another date, the special meeting of shareholders must be held within fifty days after receipt by the issuing public corporation of the request.

(c) If no request is made, the voting rights to be accorded the shares acquired in the control share acquisition must be presented to the next special or annual meeting of shareholders.

(d) If the acquiring person requests in writing at the time of delivery of the acquiring person statement, the special meeting must not be held sooner than thirty days after receipt by the issuing public corporation of the acquiring person statement.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-108. Notice of shareholder meeting.

(a) If a special meeting is requested, notice of the special meeting of shareholders must be given as promptly as reasonably practicable by the issuing public corporation to all shareholders of record as of the record date set for the meeting, whether or not entitled to vote at the meeting.

(b) Notice of the special or annual shareholder meeting at which the voting rights are to be considered must include or be accompanied by both of the following:

(1) a copy of the acquiring person statement delivered to the issuing public corporation pursuant to this article;

(2) a statement by the board of directors of the corporation, authorized by its directors, of its position or recommendation, or that it is taking no position or making no recommendation, with respect to the proposed control share acquisition.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-109. Voting rights of acquired control shares; resolution.

(a) Control shares acquired in a control share acquisition have the same voting rights as were accorded the shares before the control share acquisition only to the extent granted by resolution approved by the shareholders of the issuing public corporation.

(b) To be approved under this section, the resolution must be approved by:

(1) each voting group entitled to vote separately on the proposal by a majority of all the votes entitled to be cast by that voting group, with the holders of the outstanding shares of a class being entitled to vote as a separate voting group if the proposed control share acquisition, if fully carried out, would result in any of the following changes:

(i) increase or decrease the aggregate number of authorized shares of the class;

(ii) effect an exchange or reclassification of all or part of the shares of the class into shares of another class;

(iii) effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class;

(iv) change the designation, rights, preferences, or limitations of all or part of the shares of the class;

(v) change the shares of all or part of the class into a different number of shares of the same class;

(vi) create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

(vii) increase the rights, preferences, or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior, superior, or substantially equal to the shares of the class;

(viii) limit or deny an existing preemptive right of all or part of the shares of the class; or

(ix) cancel or otherwise affect rights to distributions or dividends that have accumulated but not yet been declared on all or part of the shares of the class; and

(2) each voting group entitled to vote separately on the proposal by a majority of all the votes entitled to be cast by that group, excluding all interested shares.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-110. Redemption of acquired control shares.

(a) If authorized in a corporation's articles of incorporation or bylaws before a control share acquisition has occurred, control shares acquired in a control share acquisition with respect to which no acquiring person statement has been filed with the issuing public corporation, at any time during the period ending sixty days after the last acquisition of control shares by the acquiring person, may be subject to redemption by the corporation at the fair value thereof pursuant to the procedures adopted by the corporation.

(b) Control shares acquired in a control share acquisition are not subject to redemption after an acquiring person statement has been filed unless the shares are not accorded full voting rights by the shareholders as provided in Section 35-2-109.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-111. Dissenters' rights; "fair value" defined.

(a) Unless otherwise provided in a corporation's articles of incorporation or bylaws before a control share acquisition has occurred, in the event control shares acquired in a control share acquisition are accorded full voting rights and the acquiring person has acquired control shares with a majority or more of all voting power, all shareholders of the issuing public corporation have dissenters' rights to receive fair value for their shares as provided in this article.

(b) As soon as practicable after these events have occurred, the board of directors shall cause a notice to be sent to all shareholders of the corporation advising them of the facts and that they have dissenters' rights to receive the fair value of their shares.

(c) As used in this section, 'fair value' with respect to a dissenter's shares, means the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action unless exclusion would be inequitable. The value of the shares is to be determined by techniques that are accepted generally in the financial community, except that this value may not be less than the highest price paid per share by the acquiring person in the control share acquisition.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-201. "Affiliate" defined.

As used in this article, "affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with a specified person.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-202. "Announcement date" defined.

As used in this article, "announcement date", when used in reference to any business combination, means the date of the first public announcement of the definitive proposal for the business combination, without regard to subsequent amendments.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-203. "Associate" defined.

As used in this article, "associate", when used to indicate a relationship with any person, means:

(1) any corporation or organization of which the person is an officer or partner or is (directly or indirectly) the beneficial owner of ten percent or more of any class of voting shares;

(2) any trust or other estate in which the person has a substantial beneficial interest or as to which the person serves as trustee or in a similar fiduciary capacity; and

(3) any relative or spouse of the person, or any relative of the spouse, who has the same home as the person.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-204. "Beneficial owner" defined.

As used in this article, "beneficial owner", when used with respect to any shares, means a person that:

(1) individually or with or through any of its affiliates or associates beneficially owns the shares (directly or indirectly);

(2) individually or with or through any of its affiliates or associates has:

(A) the right to acquire the shares (whether the right is exercisable immediately or only after the passage of time) under any agreement, arrangement, or understanding (whether or not in writing), or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise. However, a person is not considered the beneficial owner of shares tendered under a tender or exchange offer made by the person or any of the person's affiliates or associates until the tendered shares are accepted for purchase or exchange; or

(B) the right to vote the shares under any agreement, arrangement, or understanding (whether or not in writing). However, a person is not considered the beneficial owner of any shares under this subitem (B) if the agreement, arrangement, or understanding to vote the shares arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made in accordance with the applicable regulations under the Exchange Act and is not then reportable on a Schedule 13D under the Exchange Act, or any comparable or successor report; or

(3) has any agreement, arrangement, or understanding (whether or not in writing) for the purpose of acquiring, holding, voting (except voting under a revocable proxy or consent as described in subitem (B) of item (2) of this section or disposing of the shares with any other person that beneficially owns, or whose affiliates or associates beneficially own (directly or indirectly) the shares.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-205. "Business combination" defined.

As used in this article, "business combination", when used in reference to any resident domestic corporation and any interested shareholder of the resident domestic corporation, means any of the following:

(1) Any merger of the resident domestic corporation or any subsidiary of the resident domestic corporation with:

(A) the interested shareholder; or

(B) any other corporation (whether or not itself an interested shareholder of the resident domestic corporation) that is, or after the merger or consolidation would be, an affiliate or associate of the interested shareholder.

(2) Any sale, lease, exchange, mortgage, pledge, transfer, or other disposition in one transaction or a series of transactions to or with the interested shareholder or any affiliate or associate of the interested shareholder of assets of the resident domestic corporation or any subsidiary of the resident domestic corporation:

(A) having an aggregate market value equal to ten percent or more of the aggregate market value of all the assets, determined on a consolidated basis, of the resident domestic corporation;

(B) having an aggregate market value equal to ten percent or more of the aggregate market value of all the outstanding shares of the resident domestic corporation; or

(C) representing ten percent or more of the earning power or net income, determined on a consolidated basis, of the resident domestic corporation.

(3) The issuance or transfer by the resident domestic corporation or any subsidiary of the resident domestic corporation in one transaction or a series of transactions of any shares of the resident domestic corporation or any subsidiary of the resident domestic corporation that have an aggregate market value equal to five percent or more of the aggregate market value of all the outstanding shares of the resident domestic corporation to the interested shareholder or any affiliate or associate of the interested shareholder except under the exercise of warrants or rights to purchase shares offered, or a dividend or distribution paid or made, pro rata to all shareholders of the resident domestic corporation.

(4) The adoption of any plan or proposal for the liquidation or dissolution of the resident domestic corporation proposed by, or under any agreement, arrangement, or understanding (whether or not in writing) with, the interested shareholder or any affiliate or associate of the interested shareholder.

(5) Any:

(A) reclassification of securities (including without limitation any share split, share dividend, or other distribution of shares in respect of shares, or any reverse share split);

(B) recapitalization of the resident domestic corporation;

(C) merger or consolidation of the resident domestic corporation with any subsidiary of the resident domestic corporation; or

(D) other transaction (whether or not with or into or otherwise involving the interested shareholder) proposed by, or under any agreement, arrangement, or understanding (whether or not in writing) with, the interested shareholder or any affiliate or associate of the interested shareholder, that has the effect (directly or indirectly) of increasing the proportionate share of the outstanding shares of any class or series of voting shares or securities convertible into voting shares of the resident domestic corporation or any subsidiary of the resident domestic corporation that is (directly or indirectly) owned by the interested shareholder or any affiliate or associate of the interested shareholder, except as a result of immaterial changes due to fractional share adjustments.

(6) Any receipt by the interested shareholder or any affiliate or associate of the interested shareholder of the benefit (directly or indirectly, except proportionately as a shareholder of the resident domestic corporation) of any loans, advances, guarantees, pledges, or other financial assistance or any tax credits or other tax advantages provided by or through the resident domestic corporation.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-206. "Common stock" defined.

As used in this article, "common stock" means any shares other than preferred shares.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-207. "Consummation date" defined.

As used in this article, "consummation date", with respect to any business combination, means the date of consummation of the business combination or, in the case of a business combination as to which a shareholder vote is taken, the later of:

(1) the business day before the vote; or

(2) twenty days before the date of consummation of the business combination.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-208. "Control" defined.

(a) As used in this article, "control", including the terms "controlling", "controlled by", and "under common control with", means the possession (directly or indirectly) of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, or otherwise.

(b) A person's beneficial ownership of ten percent or more of the voting power of a corporation's outstanding voting shares creates a presumption that the person has control of the corporation.

(c) Notwithstanding subsections (a) and (b), a person is not considered to have control of a corporation if the person holds voting power, in good faith and not for the purpose of circumventing this article, as an agent, bank, broker, nominee, custodian, or trustee for one or more beneficial owners who do not individually or as a group have control of the corporation.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-209. "Exchange Act" defined.

As used in this article, "Exchange Act" means the act of Congress known as the Securities Exchange Act of 1934, as amended.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-210. "Interested shareholder" defined.

(a) As used in this article, "interested shareholder", when used in reference to any resident domestic corporation, means any person (other than the resident domestic corporation or any subsidiary of the resident domestic corporation) that is:

(1) the beneficial owner (directly or indirectly) of ten percent or more of the voting power of the outstanding voting shares of the resident domestic corporation; or

(2) an affiliate or associate of the resident domestic corporation and at any time within the two-year period immediately before the date in question was the beneficial owner (directly or indirectly) of ten percent or more of the voting power of the then outstanding shares of the resident domestic corporation.

(b) For the purpose of determining whether a person is an interested shareholder, the number of voting shares of the resident domestic corporation considered to be outstanding includes shares considered to be beneficially owned by the person through application of Section 35-2-204, but does not include any other unissued shares of voting shares of the resident domestic corporation that may be issuable under any agreement, arrangement, or understanding, or upon exercise of conversion rights, warrants, or options, or otherwise.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-211. "Market value" defined.

As used in this article, "market value", when used in reference to shares or property of any resident domestic corporation, means the following:

(1) In the case of shares, the highest closing sale price of a share during the thirty-day period immediately preceding the date in question on the composite tape for New York Stock Exchange listed shares, or, if the shares are not quoted on the composite tape or not listed on the New York Stock Exchange, on the principal United States securities exchange registered under the Exchange Act on which the shares are listed, or, if the shares are not listed on any such exchange, the highest closing bid quotation with respect to a share during the thirty-day period preceding the date in question on the National Association of Securities Dealers, Inc., Automated Quotations System or any system then in use, or if no such quotation is available, the fair market value on the date in question of a share as determined by the board of directors of the resident domestic corporation in good faith.

(2) In the case of property other than cash or shares, the fair market value of the property on the date in question as determined by the board of directors of the resident domestic corporation in good faith.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-212. "Preferred stock" defined.

As used in this article, "preferred stock" means any class or series of shares of a resident domestic corporation that under the bylaws or articles of incorporation of the resident domestic corporation:

(1) is entitled to receive payment of dividends before any payment of dividends on some other class or series of shares; or

(2) is entitled in the event of any voluntary liquidation, dissolution, or winding up of the corporation to receive payment or distribution of a preferential amount before any payments or distributions are received by some other class or series of shares.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-213. "Resident domestic corporation" defined.

(a) As used in this article, "resident domestic corporation" means a domestic corporation that has a class of voting shares registered with the Securities and Exchange Commission or another federal agency under Section 12 of the 1934 Exchange Act.

(b) A resident domestic corporation does not cease to be a resident domestic corporation by reason of events occurring or actions taken while the resident domestic corporation is subject to this article.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988; 1990 Act No. 446, Section 10, eff May 7, 1990.



SECTION 35-2-214. "Share" defined.

As used in this article, "share" means:

(1) any share or similar security, any certificate of interest, and participation in any profit sharing agreement, any voting trust certificate, or any certificate of deposit for a share; and

(2) any security convertible, with or without consideration, into shares, or any warrant, call, or other option or privilege of buying shares without being bound to do so, or any other security carrying any right to acquire, subscribe to, or purchase shares.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-215. "Share acquisition date" defined.

As used in this article, "share acquisition date", with respect to any person and any resident domestic corporation, means the date that the person first becomes an interested shareholder of the resident domestic corporation.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-216. "Subsidiary" defined.

As used in this article, "subsidiary" of any resident domestic corporation means any other corporation of which voting shares having a majority of the outstanding voting shares of the other corporation entitled to be cast are owned (directly or indirectly) by the resident domestic corporation.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-217. "Voting shares" defined.

As used in this article, "voting shares" means shares of capital stock of a corporation entitled to vote generally in the election of directors.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-218. Business combination with interested shareholder within two years of share acquisition date.

(a) Notwithstanding any other provision of law, except Sections 35-2-220 through 35-2-223, a resident domestic corporation may not engage in any business combination with any interested shareholder of the resident domestic corporation for a period of two years following the interested shareholder's share acquisition date unless the business combination or the purchase of shares made by the interested shareholder on the interested shareholder's share acquisition date is approved by a majority of the disinterested members of the board of directors of the resident domestic corporation before the interested shareholder's share acquisition date. As used in this section, a director or person is 'disinterested' if the director or person is not a present or former officer or employee of the resident domestic corporation, or related corporation. If the board has less than three disinterested directors, the board shall appoint three or more disinterested persons to serve as a committee to vote on the issue.

(b) If a good faith proposal regarding a business combination is made in writing to the board of directors of the resident domestic corporation, the board of directors shall respond in writing within thirty days or that shorter period, if any, as may be required by the Exchange Act, setting forth its reasons for its decision regarding the proposal.

(c) If a good faith proposal to purchase shares is made in writing to the board of directors of the resident domestic corporation, the board of directors, unless it responds affirmatively in writing within thirty days or that shorter period, if any, as may be required by the Exchange Act, is considered to have disapproved the share purchase.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-219. Business combination with interested shareholder; requirements.

Notwithstanding any other provision of law, except Sections 35-2-218 and 35-2-220 through 35-2-223, a resident domestic corporation may not engage at any time in any business combination with any interested shareholder of the resident domestic corporation other than a business combination meeting all requirements of the articles of incorporation of the domestic corporation and the requirements specified in any of the following:

(1) a business combination approved by the board of directors of the resident domestic corporation before the interested shareholder's share acquisition date, or as to which the purchase of shares made by the interested shareholder on the interested shareholder's share acquisition date had been approved by the board of directors of the resident domestic corporation before the interested shareholder's share acquisition date;

(2) a business combination approved by the affirmative vote of the holders of a majority of the outstanding voting shares not beneficially owned by the interested shareholder proposing the business combination, or any affiliate or associate of the interested shareholder proposing the business combination, at a meeting called for that purpose no earlier than two years after the interested shareholder's share acquisition date;

(3) a business combination that meets all of the following conditions:

(A) The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding shares of common stock of the resident domestic corporation in the business combination is at least equal to the higher of the following:

(i) the highest per share price paid by the interested shareholder, at a time when the interested shareholder was the beneficial owner (directly or indirectly) of five percent or more of the outstanding voting shares of the resident domestic corporation, for any shares of common stock of the same class or series acquired by it within the two-year period immediately before the announcement date with respect to the business combination or within the two-year period immediately before, or in, the transaction in which the interested shareholder became an interested shareholder, whichever is higher; plus, in either case, interest compounded annually from the earliest date on which the highest per share acquisition price was paid through the consummation date at the rate for one-year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of common stock since the earliest date, up to the amount of the interest;

(ii) the market value per share of common stock on the announcement date with respect to the business combination or on the interested shareholder's share acquisition date, whichever is higher; plus interest compounded annually from that date through the consummation date at the rate for one-year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of common stock since that date, up to the amount of the interest.

(B) The aggregate amount of the cash and the market value as of the consummation date of consideration other than cash to be received per share by holders of outstanding shares of any class or series of shares, other than common stock, of the resident domestic corporation is at least equal to the highest of the following (whether or not the interested shareholder has previously acquired any shares of the class or series of shares):

(i) the highest per share price paid by the interested shareholder, at a time when the interested shareholder was the beneficial owner (directly or indirectly) of five percent or more of the outstanding voting shares of the resident domestic corporation, for any shares of the class or series of shares acquired by it within the two-year period immediately before the announcement date with respect to the business combination or within the two-year period immediately before, or in, the transaction in which the interested shareholder became an interested shareholder, whichever is higher; plus, in either case, interest compounded annually from the earliest date on which the highest per share acquisition price was paid through the consummation date at the rate for one-year United States Treasury obligations from time to time in effect; less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of the class or series of shares since the earliest date, up to the amount of the interest;

(ii) the highest preferential amount per share to which the holders of shares of the class or series of shares are entitled in the event of any voluntary liquidation, dissolution, or winding up of the resident domestic corporation, plus the aggregate amount of any dividends declared or due as to which the holders are entitled before payment of dividends, on some other class or series of shares (unless the aggregate amount of the dividends is included in the preferential amount);

(iii) the market value per share of the class or series of shares on the announcement date with respect to the business combination or on the interested shareholder's share acquisition date, whichever is higher; plus interest compounded annually from that date through the consummation date at the rate of one-year United States Treasury obligations from time to time in effect less the aggregate amount of any cash dividends paid, and the market value of any dividends paid other than in cash, per share of the class or series of shares since that date, up to the amount of the interest.

(C) The consideration to be received by holders of a particular class or series of outstanding shares, including common stock, of the resident domestic corporation in the business combination is in cash or in the same form as the interested shareholder has used to acquire the largest number of shares of the class or series of shares previously acquired by it, and the consideration must be distributed promptly.

(D) The holders of all outstanding shares of the resident domestic corporation not beneficially owned by the interested shareholder immediately before the consummation of the business combination are entitled to receive in the business combination cash or other consideration for the shares in compliance with subitems (A), (B), and (C).

(E) After the interested shareholder's share acquisition date and before the consummation date with respect to the business combination, the interested shareholder has not become the beneficial owner of any additional voting shares of the resident domestic corporation except:

(i) as part of the transaction that resulted in the interested shareholder becoming an interested shareholder;

(ii) by virtue of proportionate share splits, share dividends, or other distributions of shares in respect of shares not constituting a business combination under Section 35-2-205(5);

(iii) through a business combination meeting all of the conditions of Section 35-2-218 and this section; or

(iv) through purchase by the interested shareholder at any price that, if the price had been paid in an otherwise permissible business combination the announcement date and consummation date of which were the date of the purchase, would have satisfied the requirement of subitems (A), (B), and (C).

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-220. Amendment of articles of incorporation making corporation subject to this article; application of article.

This article does not apply to any business combination of a resident domestic corporation of which the articles of incorporation have been amended to provide that the resident domestic corporation is not subject to this article, and is a business combination with an interested shareholder whose share acquisition date is before the effective date of the amendment.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-221. Election not to be covered by this article; application of article.

This article does not apply to any business combination of a resident domestic corporation:

(1) the original articles of incorporation of which contain a provision expressly electing not to be governed by this article; or

(2) that adopts an amendment of the resident domestic corporation's articles of incorporation expressly electing not to be governed by this article; or

(3) with an interested shareholder whose share acquisition date is on or before the effective date of this article; or

(4) such business combination was the subject of a written agreement in existence and binding upon the resident domestic corporation on the effective date of this article and such agreement is not amended or modified in any material respect after the effective date of this article.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-222. Inadvertent interested shareholder; application of article.

This article does not apply to any business combination of a resident domestic corporation with an interested shareholder of the resident domestic corporation who became an interested shareholder inadvertently, if the interested shareholder:

(1) as soon as practicable, divests itself of a sufficient amount of the voting shares of the corporation so that it no longer is the beneficial owner (directly or indirectly) of ten percent or more of the outstanding voting shares of the resident domestic corporation; and

(2) at any time within the two-year period preceding the announcement date with respect to the business combination would not have been an interested shareholder but for the inadvertent acquisition.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-223. Interested shareholder on the effective date of this chapter; application of article.

This article does not apply to any business combination with an interested shareholder who was an interested shareholder on the effective date of this chapter.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-224. Applicability to foreign corporations.

(a) The provisions of this article also apply to a foreign corporation incorporated in any state other than South Carolina that has:

(1) a class of voting shares registered with the Securities and Exchange Commission or another federal agency under Section 12 of the 1934 Exchange Act; and

(2) its principal place of business, its principal office, or more than forty percent of its assets within South Carolina; and either:

(A) more than ten percent of its shareholders resident in South Carolina;

(B) more than ten percent of its shares owned by South Carolina residents; or

(C) ten thousand shareholders resident in South Carolina.

(b) The residence of a shareholder is presumed to be the address appearing in the records of the corporation.

(c) Shares held by banks (except as trustee or guardian), brokers, or nominees must be disregarded for purposes of calculating the percentages or numbers described in this section.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988; 1990 Act No. 446, Section 11, eff May 7, 1990.



SECTION 35-2-225. Severability.

If any section, subsection, item, paragraph, subparagraph, sentence, clause, or phrase of this article is declared invalid, unenforceable, unlawful, or unconstitutional by a court of competent jurisdiction by final judgment, that judgment shall not affect or does not affect any other section, subsection, item, paragraph, subparagraph, sentence, clause, or phrase of this article which will remain in full force and effect as if the portion declared invalid or unconstitutional was not a part thereof originally.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.



SECTION 35-2-226. Conflict of laws with respect to foreign corporations.

If the laws of the State under which a foreign corporation otherwise affected by this article was incorporated, chartered, or otherwise organized are expressly inconsistent with any section, subsection, item, paragraph, subparagraph, sentence, clause, or phrase of this article, that portion of this article has no force and effect with respect to that foreign corporation and the remainder of this article remains in full force and effect with respect to that foreign corporation as if that inconsistent section, subsection, item, paragraph, subparagraph, sentence, clause, or phrase of this article was not a part thereof originally.

HISTORY: 1988 Act No. 444, Section 5, eff April 22, 1988.






CHAPTER 5 - NOMINEE REGISTRATION OF SECURITIES HELD BY CORPORATE FIDUCIARIES

SECTION 35-5-10. Bank and trust company fiduciaries may register and hold securities for nominees.

Any bank or trust company incorporated under the laws of this State or any national bank located in this State may, when acting in any fiduciary capacity whether as sole fiduciary or as a co-fiduciary, register and hold, in the name of a nominee or nominees thereof, any stocks, bonds or other securities held in such fiduciary capacity, if when acting as co-fiduciary it secures the consent of its co-fiduciaries, who are hereby authorized to give such consent; provided that:

(1) The records of the fiduciary or fiduciaries and all accounts rendered by it or them shall at all times clearly show the ownership of the securities so registered.

(2) Such securities shall at all times be kept separate and apart from the assets of such bank, trust company or national bank.

(3) The bank, trust company or national bank shall be liable for any loss resulting from any acts or omissions to act of such nominee, in connection with the securities so held by such nominee, to the same extent as if such securities had been held in the fiduciary's own name as fiduciary.

HISTORY: 1962 Code Section 62-431; 1959 (51) 376.



SECTION 35-5-20. Registration on request of principal or unincorporated fiduciary.

Any bank or trust company incorporated under the laws of this State or any national bank located in this State may, when acting as agent, custodian or attorney in fact, upon the request of the principal, including unincorporated fiduciaries, register stocks, bonds or other securities held in such capacity in the name of a nominee or nominees of such corporate fiduciary; provided, that such bank, trust company or national bank shall not deliver or redeliver any such stocks, bonds or other securities to such unincorporated fiduciary or principal who has caused any stocks, bonds or other securities to be so registered in the name of the nominee of such bank, trust company or national bank without first causing such stocks, bonds or other securities to be registered in the name of such unincorporated fiduciary or principal as such. Any sale or transfer of such stocks, bonds or other securities made by such bank, trust company or national bank at the direction of such principal, or unincorporated fiduciary shall not be construed to be delivered or redelivered but any such bank, trust company or national bank or any nominee or nominees in whose name such securities shall be registered shall be deemed to have fully discharged its, his or their responsibilities if any such bonds, stocks or other securities are sold or transferred in accordance with the direction of the principal or unincorporated fiduciary making such deposit, and the proceeds of such sale or transfer accounted for and delivered to such unincorporated fiduciary or principal.

HISTORY: 1962 Code Section 62-432; 1959 (51) 376.



SECTION 35-5-30. Corporations, registrars or transfer agents shall not be liable for registrations and transfers authorized by nominees.

No domestic or foreign corporation or the registrar or transfer agent of any corporation shall be liable for registering or causing to be registered on the books of such corporation any stock or stocks, bond or bonds or other securities in the name of any nominee of such bank, trust company or national bank or for transferring or causing to be transferred on the books of any such corporation any stock or stocks, bond or bonds or other securities theretofore registered by such corporation in the name of any nominee or nominees of such bank, trust company or national bank as provided in this chapter when the transfer is made upon the authorization of such nominee.

HISTORY: 1962 Code Section 62-433; 1959 (51) 376.



SECTION 35-5-40. Prohibition of registration by instrument creating fiduciary relationship.

The provisions of this chapter shall apply to any bank, trust company or national bank located in this State acting in a fiduciary capacity whether such fiduciary capacity arose before or is created after the effective date of this chapter, unless registration as provided in this chapter is prohibited by the will, judgment, decree or any other instrument creating the fiduciary relationship.

HISTORY: 1962 Code Section 62-434; 1959 (51) 376.






CHAPTER 6 - UNIFORM TRANSFER ON DEATH SECURITY REGISTRATION ACT

SECTION 35-6-10. Short title; definitions.

(A) This chapter may be cited as the Uniform Transfer on Death Security Registration Act.

(B) As used in this chapter:

(1) "Beneficiary form" means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

(2) "Devisee" means a person designated in a will to receive a disposition of property.

(3) "Heirs" means those persons, including the surviving spouse, who are entitled under the laws of intestate succession to the property of a decedent.

(4) "Person" means an individual, a corporation, an organization, or other legal entity.

(5) "Personal representative" includes a personal representative, administrator, or other person who performs substantially the same functions by law.

(6) "Register", including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

(7) "Registration entity" means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

(8) "Security" means and is defined as provided in Section 35-1-102(28) and as a security account.

(9) "Security account" means:

(a) a reinvestment account associated with a security; a securities account with a broker; a cash balance in a brokerage account, cash, interest earnings, or dividends earned or declared on a security in an account; a reinvestment account, or a brokerage account, whether or not credited to the account before the owner's death; or

(b) a cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.

(10) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

HISTORY: 1997 Act No. 102, Section 1, eff June 13, 1997; 2005 Act No. 110, Section 3, eff January 1, 2006.



SECTION 35-6-20. Individuals eligible to obtain registration in beneficiary form; multiple owners of security.

Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by two or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, and not as tenants in common.

HISTORY: 1997 Act No. 102, Section 1, eff June 13, 1997.



SECTION 35-6-30. Security allowed to be registered in beneficiary form when form authorized by certain laws; presumption of validity.

A security may be registered in beneficiary form, if the form is authorized by this chapter, by the laws of the state of organization of the issuer or registering entity; by the laws of the state of the location of the registering entity's principal office, the office of its transfer agent, or its office making the registration; or by the laws of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which these provisions are not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.

HISTORY: 1997 Act No. 102, Section 1, eff June 13, 1997.



SECTION 35-6-40. Designation of beneficiary to take ownership upon death of owner or owners to be included for security to be registered in beneficiary form.

A security, whether evidenced by a certificate or account, is registered in beneficiary form when the registration includes a designation of a beneficiary to take ownership at the death of the owner or the death of all multiple owners.

HISTORY: 1997 Act No. 102, Section 1, eff June 13, 1997.



SECTION 35-6-50. Certain words signify registration in beneficiary form.

Registration in beneficiary form may be shown by the words, "transfer on death" or the abbreviation "TOD", or by the words "pay on death" or the abbreviation "POD", after the name of the registered owner and before the name of a beneficiary.

HISTORY: 1997 Act No. 102, Section 1, eff June 13, 1997.



SECTION 35-6-60. Ownership not affected until owner's death; cancellation or change.

The designation of a transfer on death beneficiary on a registration in beneficiary form has no effect on ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners, without the consent of the beneficiary.

HISTORY: 1997 Act No. 102, Section 1, eff June 13, 1997.



SECTION 35-6-70. Death of sole owner or last of multiple owners; passing of ownership; reregistration; lack of surviving beneficiary.

On death of a sole owner or the last to die of all multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners. On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the beneficiary or beneficiaries who survived the death of all owners. Until division of the security after the death of all owners, multiple beneficiaries surviving the death of all owners hold their interests as tenants in common. If no beneficiary survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of all multiple owners.

HISTORY: 1997 Act No. 102, Section 1, eff June 13, 1997.



SECTION 35-6-80. Registering entities; duties and protections.

(A) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by this chapter.

(B) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented on death of the deceased owner as provided in this chapter.

(C) A registering entity is discharged from all claims to a security by the estate, creditors, heirs, or devises of a deceased owner if it registers a transfer of a security in accordance with Section 35-6-70 and does so in good faith reliance (1) on the registration, (2) on this chapter, and (3) on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity. The protections of this chapter do not extend to a reregistration or payment made after a registering entity has received written notice from any claimant to any interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this chapter.

(D) The protection provided by this chapter to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value of proceeds.

HISTORY: 1997 Act No. 102, Section 1, eff June 13, 1997.



SECTION 35-6-90. Effectiveness of transfer on death by reason of contract; effect of chapter on rights of creditors of security owners against beneficiaries and transferees.

(A) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and this chapter and is not testamentary.

(B) This chapter does not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this State.

HISTORY: 1997 Act No. 102, Section 1, eff June 13, 1997.



SECTION 35-6-100. Registering entities; establishment of terms and conditions under which they will receive requests.

A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests (1) for registrations in beneficiary form, and (2) for implementation of registrations in beneficiary form, including requests for cancellation of previously registered transfer on death beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions established may provide for proving death, avoiding or resolving any problems concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters "LDPS", standing for "lineal descendants per stirpes". This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendant of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

HISTORY: 1997 Act No. 102, Section 1, eff June 13, 1997.






CHAPTER 7 - UNIFORM ACT FOR SIMPLIFICATION OF FIDUCIARY SECURITY TRANSFERS [REPEALED]



CHAPTER 9 - INSIDER TRADING IN SECURITIES OF DOMESTIC STOCK INSURANCE COMPANIES [REPEALED]






Title 36 - Commercial Code

CHAPTER 1 - COMMERCIAL CODE--GENERAL PROVISIONS

SECTION 36-1-101. Short title.

This act shall be known and may be cited as Uniform Commercial Code.

HISTORY: 1962 Code Section 10.1-101; 1966 (54) 2716.



SECTION 36-1-102. Purposes; rules of construction; variation by agreement.

(1) This act shall be liberally construed and applied to promote its underlying purposes and policies.

(2) Underlying purposes and policies of this act are

(a) to simplify, clarify and modernize the law governing commercial transactions;

(b) to permit the continued expansion of commercial practices through custom, usage and agreement of the parties;

(c) to make uniform the law among the various jurisdictions.

(3) The effect of provisions of this act may be varied by agreement, except as otherwise provided in this act and except that the obligations of good faith, diligence, reasonableness and care prescribed by this act may not be disclaimed by agreement but the parties may by agreement determine the standards by which the performance of such obligations is to be measured if such standards are not manifestly unreasonable.

(4) The presence in certain provisions of this act of the words "unless otherwise agreed" or words of similar import does not imply that the effect of other provisions may not be varied by agreement under subsection (3).

(5) In this act unless the context otherwise requires

(a) words in the singular number include the plural, and in the plural include the singular;

(b) words of the masculine gender include the feminine and the neuter, and when the sense so indicates words of the neuter gender may refer to any gender.

HISTORY: 1962 Code Section 10.1-102; 1966 (54) 2716.



SECTION 36-1-103. Supplementary general principles of law applicable.

Unless displaced by the particular provisions of this act, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause shall supplement its provisions.

HISTORY: 1962 Code Section 10.1-103; 1966 (54) 2716.



SECTION 36-1-104. Construction against implicit repeal.

This act being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

HISTORY: 1962 Code Section 10.1-104; 1966 (54) 2716.



SECTION 36-1-105. Territorial application of the title; parties' power to choose applicable law.

(1) Except as provided in this section, when a transaction bears a reasonable relation to this State and also to another state or nation the parties may agree that the law either of this State or of another state or nation shall govern their rights and duties. Failing an agreement this title applies to transactions bearing an appropriate relation to this State.

(2) Where one of the following provisions of this title specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law (including the conflict of laws rules) so specified:

Rights of seller's creditors against sold goods. Section 36-2-402.

Applicability of the Chapter on Leases. Sections 36-2A-105 and 36-2A-106.

Applicability of the Chapter on Bank Deposits and Collections. Section 36-4-102.

Governing law in the Chapter on Funds Transfers. Section 36-4A-507.

Letters of credit. Section 35-5-116.

Applicability of the Chapter on Investment Securities. Section 36-8-110.

Law governing perfection, the effect of perfection or nonperfection, and the priority of security interests and agricultural liens. Sections 36-9-301 through 36-9-307."

HISTORY: 1962 Code Section 10.1-105; 1966 (54) 2716; 1988 Act No. 494, Section 1; 1996 Act No. 221, Section 2; 2001 Act No. 67, Section 13.



SECTION 36-1-106. Remedies to be liberally administered.

(1) The remedies provided by this act shall be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special nor penal damages may be had except as specifically provided in this act or by other rule of law.

(2) Any right or obligation declared by this act is enforceable by action unless the provision declaring it specifies a different and limited effect.

HISTORY: 1962 Code Section 10.1-106; 1966 (54) 2716.



SECTION 36-1-107. Waiver or renunciation of claim or right after breach.

Any claim or right arising out of an alleged breach can be discharged in whole or in part without consideration by waiver or renunciation.

HISTORY: 1962 Code Section 10.1-107; 1966 (54) 2716.



SECTION 36-1-108. Severability.

If any provision or clause of this act or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of this act which can be given effect without the invalid provision or application, and to this end the provisions of this act are declared to be severable.

HISTORY: 1962 Code Section 10.1-108; 1966 (54) 2716.



SECTION 36-1-109. Section captions.

Section captions are parts of this act, but the comments are not parts of the act.

HISTORY: 1962 Code Section 10.1-109; 1966 (54) 2716.



SECTION 36-1-201. General definitions.

Subject to additional definitions contained in the subsequent chapters of this act which are applicable to specific chapters or parts thereof, and unless the context otherwise requires, in this act:

(1) "Action" in the sense of a judicial proceeding includes recoupment, counterclaim, set-off, suit in equity and any other proceedings in which rights are determined.

(2) "Aggrieved party" means a party entitled to resort to a remedy.

(3) "Agreement" means the bargain of the parties in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this act (Sections 36-1-205 and 36-2-208). Whether an agreement has legal consequences is determined by the provisions of this act, if applicable; otherwise by the law of contracts (Section 36-1-103). (Compare "Contract.")

(4) "Bank" means any person engaged in the business of banking.

(5) "Bearer" means the person in possession of an instrument, document of title, or certificated security payable to bearer or indorsed in blank.

(6) "Bill of lading" means a document evidencing the receipt of goods for shipment issued by a person engaged in the business of transporting or forwarding goods, and includes an airbill. "Airbill" means a document serving for air transportation as a bill of lading does for marine or rail transportation, and includes an air consignment note or air waybill.

(7) "Branch" includes a separately incorporated foreign branch of a bank.

(8) "Burden of establishing" a fact means the burden of persuading the triers of fact that the existence of the fact is more probable than its nonexistence.

(9) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to him is in violation of the ownership rights or security interest of a third party in the goods buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. All persons who sell minerals or the like (including oil and gas) at wellhead or minehead are considered to be persons in the business of selling goods of that kind. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes receiving goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(10) "Conspicuous": A term or clause is conspicuous when it is so written that a reasonable person against whom it is to operate ought to have noticed it. A printed heading in capitals (as: Nonnegotiable Bill of Lading) is conspicuous. Language in the body of a form is "conspicuous" if it is in larger or other contrasting type or color. But in a telegram any stated term is "conspicuous." Whether a term or clause is "conspicuous" or not is for decision by the court.

(11) "Contract" means the total legal obligation which results from the parties' agreement as affected by this act and any other applicable rules of law. (Compare "Agreement.")

(12) "Creditor" includes a general creditor, a secured creditor, a lien creditor and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity and an executor or administrator of an insolvent debtor's or assignor's estate.

(13) "Defendant" includes a person in the position of defendant in a cross-action or counterclaim.

(14) "Delivery" with respect to instruments, documents of title, chattel paper or certificated securities means voluntary transfer of possession.

(15) "Document of title" includes bill of lading, dock warrant, dock receipt, warehouse receipt or order for the delivery of goods, and also any other document which in the regular course of business or financing is treated as adequately evidencing that the person in possession of it is entitled to receive, hold and dispose of the document and the goods it covers. To be a document of title a document must purport to be issued by or addressed to a bailee and purport to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass.

(16) "Fault" means wrongful act, omission or breach.

(17) "Fungible" with respect to goods or securities means goods or securities of which any unit is, by nature or usage of trade, the equivalent of any other like unit. Goods which are not fungible shall be deemed fungible for the purposes of this act to the extent that under a particular agreement or document unlike units are treated as equivalents.

(18) "Genuine" means free of forgery or counterfeiting.

(19) "Good faith" means honesty in fact in the conduct or transaction concerned.

(20) "Holder" means a person who is in possession of a document of title or an instrument or a certificated investment security drawn, issued, or indorsed to him or to his order or to bearer or in blank.

(21) To "honor" is to pay or to accept and pay, or where a credit so engages to purchase or discount a draft complying with the terms of the credit.

(22) "Insolvency proceedings" includes any assignment for the benefit of creditors or other proceedings intended to liquidate or rehabilitate the estate of the person involved.

(23) A person is "insolvent" who either ceased to pay his debts in the ordinary course of business or cannot pay his debts as they become due or is insolvent within the meaning of the Federal Bankruptcy Law.

(24) "Money" means a medium of exchange authorized or adopted by a domestic or foreign government as a part of its currency.

(25) A person has "notice" of a fact when

(a) he has actual knowledge of it; or

(b) he has received a notice or notification of it; or

(c) from all the facts and circumstances known to him at the time in question he has reason to know that it exists.

A person "knows" or has "knowledge" of a fact when he has actual knowledge of it. "Discover" or "learn" or a word or phrase of similar import refers to knowledge rather than to reason to know. The time and circumstances under which a notice or notification may cease to be effective are not determined by this act.

(26) A person "notifies" or "gives" a notice or notification to another by taking such steps as may be reasonably required to inform the other in ordinary course whether or not such other actually comes to know of it. A person "receives" a notice or notification when

(a) it comes to his attention; or

(b) it is duly delivered at the place of business through which the contract was made or at any other place held out by him as the place for receipt of such communications.

(27) Notice, knowledge or a notice or notification received by an organization is effective for a particular transaction from the time when it is brought to the attention of the individual conducting that transaction, and in any event from the time when it would have been brought to his attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless such communication is part of his regular duties or unless he has reason to know of the transaction and that the transaction would be materially affected by the information.

(28) "Organization" includes a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, two or more persons having a joint or common interest, or any other legal or commercial entity.

(29) "Party," as distinct from "third party," means a person who has engaged in a transaction or made an agreement within this act.

(30) "Person" includes an individual or an organization (See Section 36-1-102).

(31) "Presumption" or "presumed" means that the trier of fact must find the existence of the fact presumed unless and until evidence is introduced which would support a finding of its nonexistence.

(32) "Purchase" includes taking by sale, discount, negotiation, mortgage, pledge, lien, issue or reissue, gift or any other voluntary transaction creating an interest in property.

(33) "Purchaser" means a person who takes by purchase.

(34) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

(35) "Representative" includes an agent, an officer of a corporation or association, and a trustee, executor or administrator of an estate, or any other person empowered to act for another.

(36) "Rights" includes remedies.

(37) "Security interest" means an interest in personal property or fixtures which secures payment or performance of an obligation. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer (Section 36-2-401) is limited in effect to a reservation of a 'security interest'. The term also includes any interest of a buyer of accounts or chattel paper which is subject to Chapter 9. The special property interest of a buyer of goods on identification of those goods to a contract for sale under Section 36-2-401 is not a "security interest", but a buyer also may acquire a "security interest" by complying with Chapter 9. Unless a consignment is intended as security, reservation of title under a lease or consignment is not a "security interest", but a consignment in any event is subject to the provisions on consignment sales ( Section 36-2-326).

(A) Whether a transaction creates a lease or security interest is determined by the facts of each case; however, a transaction creates a security interest if the consideration the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease not subject to termination by the lessee, and

(1) the original term of the lease is equal to or greater than the remaining economic life of the goods,

(2) the lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods,

(3) the lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or nominal additional consideration upon compliance with the lease agreement, or

(4) the lessee has an option to become the owner of the goods for no additional consideration or nominal additional consideration upon compliance with the lease agreement.

(B) A transaction does not create a security interest merely because it provides that

(1) the present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into,

(2) the lessee assumes risk of loss of the goods, or agrees to pay taxes, insurance, filing, recording, or registration fees, or service or maintenance costs with respect to the goods,

(3) the lessee has an option to renew the lease or to become the owner of the goods,

(4) the lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed, or

(5) the lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

For Purposes of this subsection (37):

Additional consideration is not nominal if (i) when the option to renew the lease is granted to the lessee the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed, or (ii) when the option to become the owner of the goods is granted to the lessee the price is stated to be the fair market value of the goods determined at the time the option is to be performed. Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised;

"Reasonably predictable" and "remaining economic life of the goods" are to be determined with reference to the facts and circumstances at the time the transaction is entered into; and

"Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate is not manifestly unreasonable at the time the transaction is entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(38) "Send" in connection with any writing or notice means to deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and in the case of an instrument to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances. The receipt of any writing or notice within the time at which it would have arrived if properly sent has the effect of a proper sending.

(39) "Signed" includes any symbol executed or adopted by a party with present intention to authenticate a writing.

(40) "Surety" includes guarantor.

(41) "Telegram" includes a message transmitted by radio, teletype, cable, any mechanical method of transmission, or the like.

(42) "Term" means that portion of an agreement which relates to a particular matter.

(43) "Unauthorized" signature or indorsement means one made without actual, implied or apparent authority and includes a forgery.

(44) "Value." Except as otherwise provided with respect to negotiable instruments and bank collections (Sections 36-3-303, 36-4-208 and 36-4-209) a person gives "value" for rights if he acquires them

(a) in return for a binding commitment to extend credit or for the extension of immediately available credit whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection; or

(b) as security for or in total or partial satisfaction of a preexisting claim; or

(c) by accepting delivery pursuant to a preexisting contract for purchase; or

(d) generally, in return for any consideration sufficient to support a simple contract.

(45) "Warehouse receipt" means a receipt issued by a person engaged in the business of storing goods for hire.

(46) "Written" or "writing" includes printing, typewriting or any other intentional reduction to tangible form.

HISTORY: 1962 Code Section 10.1-201; 1966 (54) 2716; 1988 Act No. 494, Section 2; 1991 Act No. 161, Section 2(A); 2001 Act No. 67, Section 3.



SECTION 36-1-202. Prima facie evidence by third party documents.

A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a third party shall be prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the third party.

HISTORY: 1962 Code Section 10.1-202; 1966 (54) 2716.



SECTION 36-1-203. Obligation of good faith.

Every contract or duty within this act imposes an obligation of good faith in its performance or enforcement.

HISTORY: 1962 Code Section 10.1-203; 1966 (54) 2716.



SECTION 36-1-204. Time; reasonable time; "seasonably".

(1) Whenever this act requires any action to be taken within a reasonable time, any time which is not manifestly unreasonable may be fixed by agreement.

(2) What is a reasonable time for taking any action depends on the nature, purpose and circumstances of such action.

(3) An action is taken "seasonably" when it is taken at or within the time agreed or if no time is agreed at or within a reasonable time.

HISTORY: 1962 Code Section 10.1-204; 1966 (54) 2716.



SECTION 36-1-205. Course of dealing and usage of trade.

(1) A course of dealing is a sequence of previous conduct between the parties to a particular transaction which is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

(2) A usage of trade is any practice or method of dealing having such regularity of observance in a place, vocation or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage are to be proved as facts. If it is established that such a usage is embodied in a written trade code or similar writing the interpretation of the writing is for the court.

(3) A course of dealing between parties and any usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware give particular meaning to and supplement or qualify terms of an agreement.

(4) The express terms of an agreement and an applicable course of dealing or usage of trade shall be construed wherever reasonable as consistent with each other; but when such construction is unreasonable express terms control both course of dealing and usage of trade and course of dealing controls usage of trade.

(5) An applicable usage of trade in the place where any part of performance is to occur shall be used in interpreting the agreement as to that part of the performance.

(6) Evidence of a relevant usage of trade offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise to the latter.

HISTORY: 1962 Code Section 10.1-205; 1966 (54) 2716.



SECTION 36-1-206. Statute of frauds for kinds of personal property not otherwise covered.

(1) Except in cases described in subsection (2) of this section a contract for the sale of personal property is not enforceable by way of action or defense beyond five thousand dollars in amount or value of remedy unless there is some writing which indicates that a contract for sale has been made between the parties at a defined or stated price, reasonably identifies the subject matter, and is signed by the party against whom enforcement is sought or by his authorized agent.

(2) Subsection (1) of this section does not apply to contract for the sale of goods (Section 36-1-201) nor of securities (Section 36-8-113) nor to security agreements (Section 36-9-203).

HISTORY: 1962 Code Section 10.1-206; 1966 (54) 2716; 1999 Act No. 42, Section 3.



SECTION 36-1-207. Performance or acceptance under reservation of rights.

A party who with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest" or the like are sufficient.

HISTORY: 1962 Code Section 10.1-207; 1966 (54) 2716.



SECTION 36-1-208. Option to accelerate at will.

A term providing that one party or his successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when he deems himself insecure" or in words of similar import shall be construed to mean that he shall have power to do so only if he in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against whom the power has been exercised.

HISTORY: 1962 Code Section 10.1-208; 1966 (54) 2716.






CHAPTER 2 - COMMERCIAL CODE--SALES

SECTION 36-2-101. Short title.

This Chapter shall be known and may be cited as Uniform Commercial Code--Sales.

HISTORY: 1962 Code Section 10.2-101; 1966 (54) 2716.



SECTION 36-2-102. Scope; certain security and other transactions excluded from this Chapter.

Unless the context otherwise requires, this Chapter applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this chapter impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.

HISTORY: 1962 Code Section 10.2-102; 1966 (54) 2716.



SECTION 36-2-103. Definitions and index of definitions.

(1) In this Chapter unless the context otherwise requires:

(a) "Buyer" means a person who buys or contracts to buy goods.

(b) "Good faith" in the case of a merchant means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade.

(c) "Receipt" of goods means taking physical possession of them.

(d) "Seller" means a person who sells or contracts to sell goods.

(2) Other definitions applying to this chapter or to specified parts thereof, and the sections in which they appear are:

"Acceptance." Section 36-2-606.

"Banker's credit." Section 36-2-325.

"Between merchants." Section 36-2-104.

"Cancellation." Section 36-2-106(4).

"Commercial unit." Section 36-2-105.

"Confirmed credit." Section 36-2-325.

"Conforming to contract." Section 36-2-106.

"Contract for sale." Section 36-2-106.

"Cover." Section 36-2-712.

"Entrusting." Section 36-2-403.

"Financing agency." Section 36-2-104.

"Future goods." Section 36-2-105.

"Goods." Section 36-2-105.

"Identification." Section 36-2-501.

"Installment contract." Section 36-2-612.

"Letter of credit." Section 36-2-325.

"Lot." Section 36-2-105.

"Merchant." Section 36-2-104.

"Overseas." Section 36-2-323.

"Person in position of seller." Section 36-2-707.

"Present sale." Section 36-2-106.

"Sale." Section 36-2-106.

"Sale on approval." Section 36-2-326.

"Sale or return." Section 36-2-326.

"Termination." Section 36-2-106.

(3) The following definitions in other Chapters of Title 36 apply to this Chapter:

"Check." Section 36-3-104.

"Consignee." Section 36-7-102.

"Consignor." Section 36-7-102.

"Consumer goods." Section 36-9-109.

"Dishonor." Section 36-3-507.

"Draft." Section 36-3-104.

(4) In addition Title 36, Chapter 1, contains general definitions and principles of construction and interpretation applicable throughout this Chapter.

HISTORY: 1962 Code Section 10.2-103; 1966 (54) 2716.



SECTION 36-2-104. Definitions: "Merchant"; "between merchants"; "financing agency".

(1) "Merchant" means a person who deals in goods of the kind or otherwise by his occupation holds himself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his employment of an agent or broker or other intermediary who by his occupation holds himself out as having such knowledge or skill.

(2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (Section 36-2-707).

(3) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

HISTORY: 1962 Code Section 10.2-104; 1966 (54) 2716.



SECTION 36-2-105. Definitions: transferability; "goods"; "future" goods; "lot"; "commercial unit".

(1) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (Title 36, Chapter 8) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in the section on goods to be severed from realty (Section 36-2-107).

(2) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

(3) There may be a sale of a part interest in existing identified goods.

(4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

(5) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

(6) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.

HISTORY: 1962 Code Section 10.2-105; 1966 (54) 2716.



SECTION 36-2-106. Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming to contract"; "termination"; "cancellation".

(1) In this chapter unless the context otherwise requires "contract" and "agreement" are limited to those relating to the present or future sale of goods. "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time. A "sale" consists in the passing of title from the seller to the buyer for a price (Section 36-2-401). A "present sale" means a sale which is accomplished by the making of the contract.

(2) Goods or conduct including any part of a performance are"conforming" or conform to the contract when they are in accordance with the obligations under the contract.

(3) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

(4) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the canceling party also retains any remedy for breach of the whole contract or any unperformed balance.

HISTORY: 1962 Code Section 10.2-106; 1966 (54) 2716.



SECTION 36-2-107. Goods to be severed from realty; recording.

(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this chapter if they are to be severed by the seller, but until severance, a purported present sale, which is not effective as a transfer of an interest in land, is effective only as a contract to sell.

(2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in subsection (1) or of timber to be cut is a contract for the sale of goods within this chapter whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

(3) The provisions of this section are subject to any third-party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to third parties of the buyer's rights under the contract for sale.

HISTORY: 1962 Code Section 10.2-107; 1966 (54) 2716; 1988 Act No. 494, Section 3.



SECTION 36-2-201. Formal requirements; statute of frauds.

(1) Except as otherwise provided in this section a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by his authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this paragraph beyond the quantity of goods shown in such writing.

(2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of subsection (1) against such party unless written notice of objection to its contents is given within ten days after it is received.

(3) A contract which does not satisfy the requirements of subsection (1) but which is valid in other respects is enforceable

(a) if the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

(b) if the party against whom enforcement is sought admits in his pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods for which payment has been made and accepted or which have been received and accepted (Section 36-2-606).

HISTORY: 1962 Code Section 10.2-201; 1966 (54) 2716.



SECTION 36-2-202. Final written expression; parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented

(a) by course of dealing or usage of trade (Section 36-1-205) or by course of performance (Section 36-2-208); and

(b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

HISTORY: 1962 Code Section 10.2-202; 1966 (54) 2716.



SECTION 36-2-203. Seals inoperative.

The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.

HISTORY: 1962 Code Section 10.2-203; 1966 (54) 2716.



SECTION 36-2-204. Formation in general.

(1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

(2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

(3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

HISTORY: 1962 Code Section 10.2-204; 1966 (54) 2716.



SECTION 36-2-205. Firm offers.

An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed three months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

HISTORY: 1962 Code Section 10.2-205; 1966 (54) 2716.



SECTION 36-2-206. Offer and acceptance in formation of contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances

(a) an offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

(b) an order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

(2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

HISTORY: 1962 Code Section 10.2-206; 1966 (54) 2716.



SECTION 36-2-207. Additional terms in acceptance or confirmation.

(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

(2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

(a) the offer expressly limits acceptance to the terms of the offer;

(b) they materially alter it; or

(c) notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

(3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of this act.

HISTORY: 1962 Code Section 10.2-207; 1966 (54) 2716.



SECTION 36-2-208. Course of performance or practical construction.

(1) Where the contract for sale involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection shall be relevant to determine the meaning of the agreement.

(2) The express terms of the agreement and any such course of performance, as well as any course of dealing and usage of trade, shall be construed whenever reasonable as consistent with each other; but when such construction is unreasonable, express terms shall control course of performance and course of performance shall control both course of dealing and usage of trade (Section 36-1-205).

(3) Subject to the provisions of the next section (Section 36-2-209) on modification and waiver, such course of performance shall be relevant to show a waiver or modification of any term inconsistent with such course of performance.

HISTORY: 1962 Code Section 10.2-208; 1966 (54) 2716.



SECTION 36-2-209. Modification, rescission and waiver.

(1) An agreement modifying a contract within this chapter needs no consideration to be binding.

(2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

(3) The requirements of the statute of frauds section of this chapter (Section 36-2-201) must be satisfied if the contract as modified is within its provisions.

(4) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2) or (3) it can operate as a waiver.

(5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

HISTORY: 1962 Code Section 10.2-209; 1966 (54) 2716.



SECTION 36-2-210. Delegation of performance; assignment of rights.

(1) A party may perform his duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

(2) Unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on him by his contract, or impair materially his chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of his entire obligation can be assigned despite agreement otherwise.

(3) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

(4) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by him to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

(5) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his rights against the assignor demand assurances from the assignee (Section 36-2-609).

HISTORY: 1962 Code Section 10.2-210; 1966 (54) 2716.



SECTION 36-2-301. General obligations of parties.

The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.

HISTORY: 1962 Code Section 10.2-301; 1966 (54) 2716.



SECTION 36-2-302. Unconscionable contract or clause.

(1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.

HISTORY: 1962 Code Section 10.2-302; 1966 (54) 2716.



SECTION 36-2-303. Allocation or division of risks.

Where this chapter allocates a risk or a burden as between the parties "unless otherwise agreed," the agreement may not only shift the allocation but may also divide the risk or burden.

HISTORY: 1962 Code Section 10.2-303; 1966 (54) 2716.



SECTION 36-2-304. Price payable in money, goods, realty, or otherwise.

(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which he is to transfer.

(2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this chapter, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.

HISTORY: 1962 Code Section 10.2-304; 1966 (54) 2716.



SECTION 36-2-305. Open price term.

(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if

(a) nothing is said as to price; or

(b) the price is left to be agreed by the parties and they fail to agree; or

(c) the price is to be fixed in terms of some agreed market or other standard as set or recorded by a third person or agency and it is not so set or recorded.

(2) A price to be fixed by the seller or by the buyer means a price for him to fix in good faith.

(3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other may at his option treat the contract as cancelled or himself fix a reasonable price.

(4) Where, however, the parties intend not to be bound unless the price be fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

HISTORY: 1962 Code Section 10.2-305; 1966 (54) 2716.



SECTION 36-2-306. Output, requirements and exclusive dealings.

(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

(2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

HISTORY: 1962 Code Section 10.2-306; 1966 (54) 2716.



SECTION 36-2-307. Delivery in single lot or several lots.

Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.

HISTORY: 1962 Code Section 10.2-307; 1966 (54) 2716.



SECTION 36-2-308. Absence of specified place for delivery.

Unless otherwise agreed

(a) the place for delivery of goods is the seller's place of business or if he has none his residence; but

(b) in a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

(c) documents of title may be delivered through customary banking channels.

HISTORY: 1962 Code Section 10.2-308; 1966 (54) 2716.



SECTION 36-2-309. Absence of specific time provisions; notice of termination.

(1) The time for shipment or delivery or any other action under a contract if not provided in this chapter or agreed upon shall be a reasonable time.

(2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

(3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.

HISTORY: 1962 Code Section 10.2-309; 1966 (54) 2716.



SECTION 36-2-310. Open time for payment or running of credit; authority to ship under reservation.

Unless otherwise agreed

(a) payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

(b) if the seller is authorized to send the goods he may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (Section 36-2-513); and

(c) if delivery is authorized and made by way of documents of title otherwise than by subsection (b) then payment is due at the time and place at which the buyer is to receive the documents regardless of where the goods are to be received; and

(d) where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

HISTORY: 1962 Code Section 10.2-310; 1966 (54) 2716.



SECTION 36-2-311. Options and cooperation respecting performance.

(1) An agreement for sale which is otherwise sufficiently definite (subsection (3) of Section 36-2-204) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

(2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in subsections (1)(c) and (3) of Section 36-2-319 specifications or arrangements relating to shipment are at the seller's option.

(3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies

(a) is excused for any resulting delay in his own performance; and

(b) may also either proceed to perform in any reasonable manner or after the time for a material part of his own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

HISTORY: 1962 Code Section 10.2-311; 1966 (54) 2716.



SECTION 36-2-312. Warranty of title and against infringement; buyer's obligation against infringement.

(1) Subject to subsection (2) there is in a contract for sale a warranty by the seller that

(a) the title conveyed shall be good, and its transfer rightful; and

(b) the goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

(2) A warranty under subsection (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or that he is purporting to sell only such right or title as he or a third person may have.

(3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any third person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

HISTORY: 1962 Code Section 10.2-312; 1966 (54) 2716.



SECTION 36-2-313. Express warranties by affirmation, promise, description, sample.

(1) Express warranties by the seller are created as follows:

(a) Any affirmation of fact or promise, including those on containers or labels, made by the seller to the buyer, whether directly or indirectly, which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

(c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that he have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

HISTORY: 1962 Code Section 10.2-313; 1966 (54) 2716.



SECTION 36-2-314. Implied warranty; merchantability; usage of trade.

(1) Unless excluded or modified (Section 36-2-316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

(2) Goods to be merchantable must be at least such as

(a) pass without objection in the trade under the contract description; and

(b) in the case of fungible goods, are of fair average quality within the description; and

(c) are fit for the ordinary purposes for which such goods are used; and

(d) run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

(e) are adequately contained, packaged, and labeled as the agreement may require.

(3) Unless excluded or modified (Section 36-2-316) other implied warranties may arise from course of dealing or usage of trade.

HISTORY: 1962 Code Section 10.2-314; 1966 (54) 2716.



SECTION 36-2-315. Implied warranty: Fitness for particular purpose.

Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under the next section (Section 36-2-316) an implied warranty that the goods shall be fit for such purpose.

HISTORY: 1962 Code Section 10.2-315; 1966 (54) 2716.



SECTION 36-2-316. Exclusion or modification of warranties.

(1) If the agreement creates an express warranty words disclaiming it are inoperative.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude the implied warranty of merchantability or of fitness for a particular purpose must be specific, and if the inclusion of such language creates an ambiguity in the contract as a whole it shall be resolved against the seller.

(3) Notwithstanding subsection (2)

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by specific language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty; and

(b) when the buyer before entering into the contract has examined the goods or the sample or model as fully as he desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to him; and

(c) an implied warranty can also be excluded or modified by course of dealing or course of performance or, between merchants, by usage of trade.

(4) Remedies for breach of warranty can be limited in accordance with the provisions of this chapter on liquidation or limitation of damages and on contractual modification of remedy (Sections 36-2-718 and 36-2-719).

HISTORY: 1962 Code Section 10.2-316; 1966 (54) 2716.



SECTION 36-2-317. Cumulation and conflict of warranties express or implied.

Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

HISTORY: 1962 Code Section 10.2-317; 1966 (54) 2716.



SECTION 36-2-318. Third party beneficiaries of warranties express or implied.

A seller's warranty whether express or implied extends to any natural person who may be expected to use, consume or be affected by the goods and whose person or property is damaged by breach of the warranty. A seller may not exclude or limit the operation of this section.

HISTORY: 1962 Code Section 10.2-318; 1966 (54) 2716.



SECTION 36-2-319. F.O.B. and F.A.S. terms.

(1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which

(a) when the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in this chapter (Section 36-2-504) and bear the expense and risk of putting them into the possession of the carrier; or

(b) when the term is F.O.B. the place of destination, the seller must at his own expense and risk transport the goods to that place and there tender delivery of them in the manner provided in this chapter (Section 36-2-503);

(c) when under either (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at his own expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with the provisions of this chapter on the form of bill of lading (Section 36-2-323).

(2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must

(a) at his own expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a wharf designated and provided by the buyer; and

(b) obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

(3) Unless otherwise agreed in any case falling within subsection (1)(a) or (c) or subsection (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under this chapter (Section 36-2-311). He may also at his option move the goods in any reasonable manner preparatory to delivery or shipment.

(4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

HISTORY: 1962 Code Section 10.2-319; 1966 (54) 2716.



SECTION 36-2-320. C.I.F. and C. & F. terms.

(1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C. & F. or C.F. means that the price so includes cost and freight to the named destination.

(2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at his own expense and risk to

(a) put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

(b) load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

(c) obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

(d) prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

(e) forward and tender with commercial promptness all the documents in due form and with any indorsement necessary to perfect the buyer's rights.

(3) Unless otherwise agreed the term C. & F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

(4) Under the term C.I.F. or C. & F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

HISTORY: 1962 Code Section 10.2-320; 1966 (54) 2716.



SECTION 36-2-321. C.I.F. or C. & F.: "Net landed weights"; "payment on arrival"; warranty of condition on arrival.

Under a contract containing a term C.I.F. or C. & F.

(1) Where the price is based on or is to be adjusted according to "net landed weights," "delivered weights," "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

(2) An agreement described in subsection (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

(3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.

HISTORY: 1962 Code Section 10.2-321; 1966 (54) 2716.



SECTION 36-2-322. Delivery "ex-ship".

(1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

(2) Under such a term unless otherwise agreed

(a) the seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

(b) the risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.

HISTORY: 1962 Code Section 10.2-322; 1966 (54) 2716.



SECTION 36-2-323. Form of bill of lading required in overseas shipment; "overseas".

(1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C. & F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C. & F., received for shipment.

(2) Where in a case within subsection (1) a bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set

(a) due tender of a single part is acceptable within the provisions of this chapter on cure of improper delivery (subsection (1) of Section 36-2-508); and

(b) even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

(3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

HISTORY: 1962 Code Section 10.2-323; 1966 (54) 2716.



SECTION 36-2-324. "No arrival, no sale" term.

Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed,

(a) the seller must properly ship conforming goods and if they arrive by any means he must tender them on arrival but he assumes no obligation that the goods will arrive unless he has caused the nonarrival; and

(b) where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (Section 36-2-613).

HISTORY: 1962 Code Section 10.2-324; 1966 (54) 2716.



SECTION 36-2-325. "Letter of credit" term; "confirmed credit".

(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

(2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from him.

(3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

HISTORY: 1962 Code Section 10.2-325; 1966 (54) 2716.



SECTION 36-2-326. Sale on approval and sale or return; consignment sales and rights of creditors.

(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is

(a) a "sale on approval" if the goods are delivered primarily for use, and

(b) a "sale or return" if the goods are delivered primarily for resale.

(2) Except as provided in subsection (3), goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

(3) Where goods are delivered to a person for sale and such person maintains a place of business at which he deals in goods of the kind involved, under a name other than the name of the person making delivery, then with respect to claims of creditors of the person conducting the business the goods are deemed to be on sale or return. The provisions of this subsection are applicable even though an agreement purports to reserve title to the person making delivery until payment or resale or uses such words as "on consignment" or "on memorandum." However, this subsection is not applicable if the person making delivery

(a) complies with an applicable law providing for a consignor's interest or the like to be evidenced by a sign, or

(b) establishes that the person conducting the business is generally known by his creditors to be substantially engaged in selling the goods of others, or

(c) complies with the filing provisions of the chapter on secured transactions (Title 36, Chapter 9).

(4) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within the statute of frauds section of this chapter (Section 36-2-201) and as contradicting the sale aspect of the contract within the provisions of this chapter on parol or extrinsic evidence (Section 36-2-202).

HISTORY: 1962 Code Section 10.2-326; 1966 (54) 2716.



SECTION 36-2-327. Special incidents of sale on approval and sale or return.

(1) Under a sale on approval unless otherwise agreed

(a) although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

(b) use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

(c) after due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

(2) Under a sale or return unless otherwise agreed

(a) the option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

(b) the return is at the buyer's risk and expense.

HISTORY: 1962 Code Section 10.2-327; 1966 (54) 2716.



SECTION 36-2-328. Sale by auction.

(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

(2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in his discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

(3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until he announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract his bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

(4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at his option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

HISTORY: 1962 Code Section 10.2-328; 1966 (54) 2716.



SECTION 36-2-401. Passing of title; reservation for security; limited application of this section.

Each provision of this chapter with regard to the rights, obligations and remedies of the seller, the buyer, purchasers or other third parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this chapter and matters concerning title become material the following rules apply:

(1) Title to goods cannot pass under a contract for sale prior to their identification to the contract (Section 36-2-501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by this act. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to the provisions of the chapter on secured transactions (Title 36, Chapter 9), title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

(2) Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes his performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading

(a) if the contract requires or authorizes the seller to send the goods to the buyer but does not require him to deliver them at destination, title passes to the buyer at the time and place of shipment; but

(b) if the contract requires delivery at destination, title passes on tender there.

(3) Unless otherwise explicitly agreed where delivery is to be made without moving the goods,

(a) if the seller is to deliver a document of title, title passes at the time when and the place where he delivers such documents; or

(b) if the goods are at the time of contracting already identified and no documents are to be delivered, title passes at the time and place of contracting.

(4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale."

HISTORY: 1962 Code Section 10.2-401; 1966 (54) 2716.



SECTION 36-2-402. Rights of seller's creditors against sold goods.

(1) Except as provided in subsections (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under this chapter (Sections 36-2-502 and 36-2-716).

(2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void if as against him a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

(3) Nothing in this chapter shall be deemed to impair the rights of creditors of the seller

(a) under the provisions of the chapter on secured transactions (Title 36, Chapter 9); or

(b) where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this chapter constitute the transaction a fraudulent transfer or voidable preference.

HISTORY: 1962 Code Section 10.2-402; 1966 (54) 2716.



SECTION 36-2-403. Power to transfer; good faith purchase of goods; "entrusting".

(1) A purchaser of goods acquires all title which his transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though

(a) the transferor was deceived as to the identity of the purchaser, or

(b) the delivery was in exchange for a check which is later dishonored, or

(c) it was agreed that the transaction was to be a "cash sale," or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives him power to transfer all rights of the entruster to a buyer in ordinary course of business.

(3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

(4) The rights of other purchasers of goods and of lien creditors are governed by the chapter on secured transactions (Title 36, Chapter 9), bulk transfers (Title 36, Chapter 6) and documents of title (Title 36, Chapter 7).

HISTORY: 1962 Code Section 10.2-403; 1966 (54) 2716.



SECTION 36-2-501. Insurable interest in goods; manner of identification of goods.

(1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and he has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs

(a) when the contract is made if it is for the sale of goods already existing and identified;

(b) if the contract is for the sale of future goods other than those described in paragraph (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

(c) when the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within twelve months after contracting or for the sale of crops to be harvested within twelve months or the next normal harvest season after contracting, whichever is longer.

(2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in him and where the identification is by the seller alone he may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

(3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

HISTORY: 1962 Code Section 10.2-501; 1966 (54) 2716.



SECTION 36-2-502. Buyer's right to goods on seller's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped a buyer who has paid a part or all of the price of goods in which he has a special property under the provisions of the immediately preceding section (Section 36-2-501) may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if the seller becomes insolvent within ten days after receipt of the first installment on their price.

(2) If the identification creating his special property has been made by the buyer he acquires the right to recover the goods only if they conform to the contract for sale.

HISTORY: 1962 Code Section 10.2-502; 1966 (54) 2716.



SECTION 36-2-503. Manner of seller's tender of delivery.

(1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable him to take delivery. The manner, time and place for tender are determined by the agreement and this chapter, and in particular

(a) tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

(b) unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

(2) Where the case is within the next section (Section 36-2-504) respecting shipment tender requires that the seller comply with its provisions.

(3) Where the seller is required to deliver at a particular destination tender requires that he comply with subsection (1) and also in any appropriate case tender documents as described in subsections (4) and (5) of this section.

(4) Where goods are in the possession of a bailee and are to be delivered without being moved

(a) tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

(b) tender to the buyer of a nonnegotiable document of title or of a written direction to the bailee to deliver is sufficient tender unless the buyer seasonably objects, and receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all third persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

(5) Where the contract requires the seller to deliver documents

(a) he must tender all such documents in correct form, except as provided in this chapter with respect to bills of lading in a set (subsection (2) of Section 36-2-323); and

(b) tender through customary banking channels is sufficient and dishonor of a draft accompanying the documents constitutes nonacceptance or rejection.

HISTORY: 1962 Code Section 10.2-503; 1966 (54) 2716.



SECTION 36-2-504. Shipment by seller.

Where the seller is required or authorized to send the goods to the buyer and the contract does not require him to deliver them at a particular destination, then unless otherwise agreed he must

(a) put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

(b) obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

(c) promptly notify the buyer of the shipment.

Failure to notify the buyer under paragraph (c) or to make a proper contract under paragraph (a) is a ground for rejection only if material delay or loss ensues.

HISTORY: 1962 Code Section 10.2-504; 1966 (54) 2716.



SECTION 36-2-505. Seller's shipment under reservation.

(1) Where the seller has identified goods to the contract by or before shipment:

(a) his procurement of a negotiable bill of lading to his own order or otherwise reserves in him a security interest in the goods. His procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

(b) a nonnegotiable bill of lading to himself or his nominee reserves possession of the goods as security but except in a case of conditional delivery (subsection (2) of Section 36-2-507) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession of the bill of lading.

(2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within the preceding section (Section 36-2-504) but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document.

HISTORY: 1962 Code Section 10.2-505; 1966 (54) 2716.



SECTION 36-2-506. Rights of financing agency.

(1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

(2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular on its face.

HISTORY: 1962 Code Section 10.2-506; 1966 (54) 2716.



SECTION 36-2-507. Effect of seller's tender; delivery on condition.

(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to his duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

(2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, his right as against the seller to retain or dispose of them is conditional upon his making the payment due.

HISTORY: 1962 Code Section 10.2-507; 1966 (54) 2716.



SECTION 36-2-508. Cure by seller of improper tender or delivery; replacement.

(1) Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of his intention to cure and may then within the contract time make a conforming delivery.

(2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if he seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

HISTORY: 1962 Code Section 10.2-508; 1966 (54) 2716.



SECTION 36-2-509. Risk of loss in the absence of breach.

(1) Where the contract requires or authorizes the seller to ship the goods by carrier

(a) if it does not require him to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (Section 36-2-505); but

(b) if it does require him to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

(2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer

(a) on his receipt of a negotiable document of title covering the goods; or

(b) on acknowledgment by the bailee of the buyer's right to possession of the goods; or

(c) after his receipt of a nonnegotiable document of title or other written direction to deliver, as provided in subsection (4)(b) of Section 36-2-503.

(3) In any case not within subsection (1) or (2), the risk of loss passes to the buyer on his receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

(4) The provisions of this section are subject to contrary agreement of the parties and to the provisions of this chapter on sale on approval (Section 36-2-327) and on effect of breach on risk of loss (Section 36-2-510).

HISTORY: 1962 Code Section 10.2-509; 1966 (54) 2716.



SECTION 36-2-510. Effect of breach on risk of loss.

(1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

(2) Where the buyer rightfully revokes acceptance he may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

(3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to him, the seller may to the extent of any deficiency in his effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

HISTORY: 1962 Code Section 10.2-510; 1966 (54) 2716.



SECTION 36-2-511. Tender of payment by buyer; payment by check.

(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

(2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

(3) Subject to the provisions of this act on the effect of an instrument on an obligation (Section 36-3-802), payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

HISTORY: 1962 Code Section 10.2-511; 1966 (54) 2716.



SECTION 36-2-512. Payment by buyer before inspection.

(1) Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless

(a) the nonconformity appears without inspection; or

(b) despite tender of the required documents the circumstances would justify injunction against honor under this act (Section 36-5-109(b)).

(2) Payment pursuant to subsection (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any of his remedies.

HISTORY: 1962 Code Section 10.2-512; 1966 (54) 2716; 2001 Act No. 67, Section 16(2).



SECTION 36-2-513. Buyer's right to inspection of goods.

(1) Unless otherwise agreed and subject to subsection (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

(2) Expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

(3) Unless otherwise agreed and subject to the provisions of this chapter on C.I.F. contracts (subsection (3) of Section 36-2-321), the buyer is not entitled to inspect the goods before payment of the price when the contract provides

(a) for delivery "C.O.D." or on other like terms; or

(b) for payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

(4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.

HISTORY: 1962 Code Section 10.2-513; 1966 (54) 2716.



SECTION 36-2-514. When documents deliverable on acceptance; when on payment.

Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment.

HISTORY: 1962 Code Section 10.2-514; 1966 (54) 2716.



SECTION 36-2-515. Preserving evidence of goods in dispute.

In furtherance of the adjustment of any claim or dispute

(a) either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

(b) the parties may agree to a third party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

HISTORY: 1962 Code Section 10.2-515; 1966 (54) 2716.



SECTION 36-2-601. Buyer's rights on improper delivery.

Subject to the provisions of this chapter on breach in installment contracts (Section 36-2-612) and unless otherwise agreed under the sections on contractual limitations of remedy (Sections 36-2-718 and 36-2-719), if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may

(a) reject the whole; or

(b) accept the whole;

(c) accept any commercial unit or units and reject the rest.

HISTORY: 1962 Code Section 10.2-601; 1966 (54) 2716.



SECTION 36-2-602. Manner and effect of rightful rejection.

(1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

(2) Subject to the provisions of the two following sections on rejected goods (Sections 36-2-603 and 36-2-604),

(a) after rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

(b) if the buyer has before rejection taken physical possession of goods in which he does not have a security interest under the provisions of this chapter (subsection (3) of Section 36-2-711), he is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

(c) the buyer has no further obligations with regard to goods rightfully rejected.

(3) The seller's rights with respect to goods wrongfully rejected are governed by the provisions of this chapter on seller's remedies in general (Section 36-2-703).

HISTORY: 1962 Code Section 10.2-602; 1966 (54) 2716.



SECTION 36-2-603. Merchant buyer's duties as to rightfully rejected goods.

(1) Subject to any security interest in the buyer (subsection (3) of Section 36-2-711), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in his possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) When the buyer sells goods under subsection (1), he is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding ten percent on the gross proceeds.

(3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

HISTORY: 1962 Code Section 10.2-603; 1966 (54) 2716.



SECTION 36-2-604. Buyer's options as to salvage of rightfully rejected goods.

Subject to the provisions of the immediately preceding section (Section 36-2-603) on perishables if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to him or resell them for the seller's account with reimbursement as provided in the preceding section. Such action is not acceptance or conversion.

HISTORY: 1962 Code Section 10.2-604; 1966 (54) 2716.



SECTION 36-2-605. Waiver of buyer's objections by failure to particularize.

(1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes him from relying on the unstated defect to justify rejection or to establish breach

(a) where the seller could have cured it if stated seasonably; or

(b) between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

(2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent on the face of the documents.

HISTORY: 1962 Code Section 10.2-605; 1966 (54) 2716.



SECTION 36-2-606. What constitutes acceptance of goods.

(1) Acceptance of goods occurs when the buyer

(a) after a reasonable opportunity to inspect the goods signifies in writing to the seller that the goods are conforming or that he will take or retain them in spite of their nonconformity; or

(b) fails to make an effective rejection (subsection (1) of Section 36-2-602), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

(c) does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by him.

(2) Acceptance of a part of any commercial unit shall not be acceptance of the entire unit.

HISTORY: 1962 Code Section 10.2-606; 1966 (54) 2716.



SECTION 36-2-607. Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

(1) The buyer must pay at the contract rate for any goods accepted.

(2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this chapter for nonconformity.

(3) Where a tender has been accepted

(a) the buyer must within a reasonable time after he discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; however, no notice of injury to the person in the case of consumer goods shall be required; and

(b) if the claim is one for infringement or the like (subsection (3) of Section 36-2-312) and the buyer is sued as a result of such a breach he must so notify the seller within a reasonable time after he receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

(4) The burden is on the buyer to establish any breach with respect to the goods accepted.

(5) Where the buyer is sued for breach of a warranty or other obligation for which his seller is answerable over

(a) he may give his seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so he will be bound in any action against him by his buyer by any determination of fact common to the two litigations, then unless the seller after seasonable receipt of the notice does come in and defend he is so bound.

(b) if the claim is one for infringement or the like (subsection (3) of Section 36-2-312) the original seller may demand in writing that his buyer turn over to him control of the litigation including settlement or else be barred from any remedy over and if he also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

(6) The provisions of subsections (3), (4) and (5) apply to any obligation of a buyer to hold the seller harmless against infringement or the like (subsection (3) of Section 36-2-312).

HISTORY: 1962 Code Section 10.2-607; 1966 (54) 2716.



SECTION 36-2-608. Revocation of acceptance in whole or in part.

(1) The buyer may revoke his acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to him if he has accepted it

(a) on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) without discovery of such nonconformity if his acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

(2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

(3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if he had rejected them.

HISTORY: 1962 Code Section 10.2-608; 1966 (54) 2716.



SECTION 36-2-609. Right to adequate assurance of performance.

(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until he receives such assurance may if commercially reasonable suspend any performance for which he has not already received the agreed return.

(2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

(3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

(4) After receipt of a justified demand failure to provide within a reasonable time not exceeding thirty days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

HISTORY: 1962 Code Section 10.2-609; 1966 (54) 2716.



SECTION 36-2-610. Anticipatory repudiation.

When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may

(a) for a commercially reasonable time await performance by the repudiating party; or

(b) resort to any remedy for breach (Section 36-2-703 or Section 36-2-711), even though he has notified the repudiating party that he would await the latter's performance and has urged retraction; and

(c) in either case suspend his own performance or proceed in accordance with the provisions of this chapter on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods (Section 36-2-704).

HISTORY: 1962 Code Section 10.2-610; 1966 (54) 2716.



SECTION 36-2-611. Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due he can retract his repudiation unless the aggrieved party has since the repudiation cancelled or materially changed his position or otherwise indicated that he considers the repudiation final.

(2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under the provisions of this chapter (Section 36-2-609).

(3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

HISTORY: 1962 Code Section 10.2-611; 1966 (54) 2716.



SECTION 36-2-612. "Installment contract"; breach.

(1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

(2) The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

(3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole. But the aggrieved party reinstates the contract if he accepts a nonconforming installment without seasonably notifying of cancellation or if he brings an action with respect only to past installments or demands performance as to future installments.

HISTORY: 1962 Code Section 10.2-612; 1966 (54) 2716.



SECTION 36-2-613. Casualty to identified goods.

Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (Section 36-2-324) then

(a) if the loss is total the contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at his option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

HISTORY: 1962 Code Section 10.2-613; 1966 (54) 2716.



SECTION 36-2-614. Substituted performance.

(1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.

HISTORY: 1962 Code Section 10.2-614; 1966 (54) 2716.



SECTION 36-2-615. Excuse by failure of presupposed conditions.

Except so far as a seller may have assumed a greater obligation and subject to the preceding section (Section 36-2-614) on substituted performance:

(a) Delay in delivery or nondelivery in whole or in part by a seller who complies with paragraphs (b) and (c) is not a breach of his duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

(b) Where the causes mentioned in paragraph (a) affect only a part of the seller's capacity to perform, he must allocate production and deliveries among his customers but may at his option include regular customers not then under contract as well as his own requirements for further manufacture. He may so allocate in any manner which is fair and reasonable.

(c) The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under paragraph (b), of the estimated quota thus made available for the buyer.

HISTORY: 1962 Code Section 10.2-615; 1966 (54) 2716.



SECTION 36-2-616. Procedure on notice claiming excuse.

(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under the preceding section (Section 36-2-615) he may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under the provisions of this chapter relating to breach of installment contracts (Section 36-2-612), then also as to the whole,

(a) terminate and thereby discharge any unexecuted portion of the contract; or

(b) modify the contract by agreeing to take his available quota in substitution.

(2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding thirty days the contract lapses with respect to any deliveries affected.

(3) The provisions of this section may not be negated by agreement except insofar as the seller has assumed a greater obligation under the preceding section (Section 36-2-615).

HISTORY: 1962 Code Section 10.2-616; 1966 (54) 2716.



SECTION 36-2-701. Remedies for breach of collateral contracts not impaired.

Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this chapter.

HISTORY: 1962 Code Section 10.2-701; 1966 (54) 2716.



SECTION 36-2-702. Seller's remedies on discovery of buyer's insolvency.

(1) Where the seller discovers the buyer to be insolvent he may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under this chapter (Section 36-2-705).

(2) Where the seller discovers that the buyer has received goods on credit while insolvent he may reclaim the goods upon demand made within ten days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within three months before delivery the ten day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

(3) The seller's right to reclaim under subsection (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser or lien creditor under this chapter (Section 36-2-403). Successful reclamation of goods excludes all other remedies with respect to them.

HISTORY: 1962 Code Section 10.2-702; 1966 (54) 2716.



SECTION 36-2-703. Seller's remedies in general.

Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (Section 36-2-612), then also with respect to the whole undelivered balance, the aggrieved seller may

(a) withhold delivery of such goods;

(b) stop delivery by any bailee as hereafter provided (Section 36-2-705);

(c) proceed under the next section (Section 36-2-704) respecting goods still unidentified to the contract;

(d) resell and recover damages as hereafter provided (Section 36-2-706);

(e) recover damages for nonacceptance (Section 36-2-708) or in a proper case the price (Section 36-2-709);

(f) cancel.

HISTORY: 1962 Code Section 10.2-703; 1966 (54) 2716.



SECTION 36-2-704. Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

(1) An aggrieved seller under the preceding section (Section 36-2-703) may

(a) identify to the contract conforming goods not already identified if at the time he learned of the breach they are in his possession or control;

(b) treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

(2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.

HISTORY: 1962 Code Section 10.2-704; 1966 (54) 2716.



SECTION 36-2-705. Seller's stoppage of delivery in transit or otherwise.

(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when he discovers the buyer to be insolvent (Section 36-2-702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

(2) As against such buyer the seller may stop delivery until

(a) receipt of the goods by the buyer; or

(b) acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

(c) such acknowledgment to the buyer by a carrier by reshipment or as warehouseman; or

(d) negotiation to the buyer of any negotiable document of title covering the goods.

(3)(a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

(c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of the document.

(d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

HISTORY: 1962 Code Section 10.2-705; 1966 (54) 2716.



SECTION 36-2-706. Seller's resale including contract for resale.

(1) Under the conditions stated in Section 36-2-703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under the provisions of this chapter (Section 36-2-710), but less expenses saved in consequence of the buyer's breach.

(2) Except as otherwise provided in subsection (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

(3) Where the resale is at private sale the seller must give the buyer reasonable notification of his intention to resell.

(4) Where the resale is at public sale

(a) only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

(b) it must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

(c) if the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

(d) the seller may buy.

(5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

(6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (Section 36-2-707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of his security interest, as hereinafter defined (subsection (3) of Section 36-2-711).

HISTORY: 1962 Code Section 10.2-706; 1966 (54) 2716.



SECTION 36-2-707. "Person in the position of a seller".

(1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of his principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

(2) A person in the position of a seller may as provided in this chapter withhold or stop delivery (Section 36-2-705) and resell (Section 36-2-706) and recover incidental damages (Section 36-2-710).

HISTORY: 1962 Code Section 10.2-707; 1966 (54) 2716.



SECTION 36-2-708. Seller's damages for nonacceptance or repudiation.

(1) Subject to subsection (2) and to the provisions of this chapter with respect to proof of market price (Section 36-2-723), the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in this chapter (Section 36-2-710), but less expenses saved in consequence of the buyer's breach.

(2) If the measure of damages provided in subsection (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in this chapter (Section 36-2-710), due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.

HISTORY: 1962 Code Section 10.2-708; 1966 (54) 2716.



SECTION 36-2-709. Action for the price.

(1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under the next section (Section 36-2-710), the price

(a) of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

(b) of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

(2) Where the seller sues for the price he must hold for the buyer any goods which have been identified to the contract and are still in his control except that if resale becomes possible he may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles him to any goods not resold.

(3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (Section 36-2-610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under the preceding section (Section 36-2-708).

HISTORY: 1962 Code Section 10.2-709; 1966 (54) 2716.



SECTION 36-2-710. Seller's incidental damages.

Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.

HISTORY: 1962 Code Section 10.2-710; 1966 (54) 2716.



SECTION 36-2-711. Buyer's remedies in general; buyer's security interest in rejected goods.

(1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (Section 36-2-612), the buyer may cancel and whether or not he has done so may in addition to recovering so much of the price as has been paid

(a) "cover" and have damages under the next section (Section 36-2-712) as to all the goods affected whether or not they have been identified to the contract; or

(b) recover damages for nondelivery as provided in this chapter (Section 36-2-713).

(2) Where the seller fails to deliver or repudiates the buyer may also

(a) if the goods have been identified recover them as provided in this chapter (Section 36-2-502); or

(b) in a proper case obtain specific performance or replevy the goods as provided in this chapter (Section 36-2-716).

(3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in his possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (Section 36-2-706).

HISTORY: 1962 Code Section 10.2-711; 1966 (54) 2716.



SECTION 36-2-712. "Cover"; buyer's procurement of substitute goods.

(1) After a breach within the preceding section (Section 36-2-711) the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

(2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as hereinafter defined (Section 36-2-715), but less expenses saved in consequence of the seller's breach.

(3) Failure of the buyer to effect cover within this section does not bar him from any other remedy.

HISTORY: 1962 Code Section 10.2-712; 1966 (54) 2716.



SECTION 36-2-713. Buyer's damages for nondelivery or repudiation.

(1) Subject to the provisions of this chapter with respect to proof of market price (Section 36-2-723), the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in this chapter (Section 36-2-715), but less expenses saved in consequence of the seller's breach.

(2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

HISTORY: 1962 Code Section 10.2-713; 1966 (54) 2716.



SECTION 36-2-714. Buyer's damages for breach in regard to accepted goods.

(1) Where the buyer has accepted goods and given notification (subsection (3) of Section 36-2-607) he may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

(2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

(3) In a proper case any incidental and consequential damages under the next section (Section 36-2-715) may also be recovered.

HISTORY: 1962 Code Section 10.2-714; 1966 (54) 2716.



SECTION 36-2-715. Buyer's incidental and consequential damages.

(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

(2) Consequential damages resulting from the seller's breach include

(a) any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

HISTORY: 1962 Code Section 10.2-715; 1966 (54) 2716.



SECTION 36-2-716. Buyer's right to specific performance or replevin.

(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

(2) The decree for specific performance may include such terms and conditions as to payment of the price, damages, or other relief as the court may deem just.

(3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort he is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered.

HISTORY: 1962 Code Section 10.2-716; 1966 (54) 2716.



SECTION 36-2-717. Deduction of damages from the price.

The buyer on notifying the seller of his intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

HISTORY: 1962 Code Section 10.2-717; 1966 (54) 2716.



SECTION 36-2-718. Liquidation or limitation of damages; deposits.

(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

(2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of his payments exceeds

(a) the amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with subsection (1), or

(b) in the absence of such terms, twenty percent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

(3) The buyer's right to restitution under subsection (2) is subject to offset to the extent that the seller establishes

(a) a right to recover damages under the provisions of this chapter other than subsection (1), and

(b) the amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

(4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purposes of subsection (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, his resale is subject to the conditions laid down in this chapter on resale by an aggrieved seller (Section 36-2-706).

HISTORY: 1962 Code Section 10.2-718; 1966 (54) 2716.



SECTION 36-2-719. Contractual modification or limitation of remedy.

(1) Subject to the provisions of subsections (2) and (3) of this section and of the preceding section (Section 36-2-718) on liquidation and limitation of damages,

(a) the agreement may provide for remedies in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

(b) resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

(2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in this act.

(3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

HISTORY: 1962 Code Section 10.2-719; 1966 (54) 2716.



SECTION 36-2-720. Effect of "cancellation" or "rescission" on claims for antecedent breach.

Unless the contrary intention clearly appears, expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for an antecedent breach.

HISTORY: 1962 Code Section 10.2-720; 1966 (54) 2716.



SECTION 36-2-721. Remedies for fraud.

Remedies for material misrepresentation or fraud include all remedies available under this chapter for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.

HISTORY: 1962 Code Section 10.2-721; 1966 (54) 2716.



SECTION 36-2-722. Who can sue third parties for injury to goods.

Where a third party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract

(a) a right of action against the third party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

(b) if at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, his suit or settlement is, subject to his own interest, as a fiduciary for the other party to the contract; but such plaintiff shall promptly notify the other party of the institution of such action, and the other party shall have the right to intervene in such action; provided, however, that neither party shall have the right to settle the claim or right of action without the consent in writing of the other party;

(c) either party may with the consent of the other sue for the benefit of whom it may concern.

HISTORY: 1962 Code Section 10.2-722; 1966 (54) 2716.



SECTION 36-2-723. Proof of market price; time and place.

(1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (Section 36-2-708 or 36-2-713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

(2) If evidence of a price prevailing at the times or places described in this chapter is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

(3) Evidence of a relevant price prevailing at a time or place other than the one described in this chapter offered by one party is not admissible unless and until he has given the other party such notice as the court finds sufficient to prevent unfair surprise.

HISTORY: 1962 Code Section 10.2-723; 1966 (54) 2716.



SECTION 36-2-724. Admissibility of market quotations.

Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.

HISTORY: 1962 Code Section 10.2-724; 1966 (54) 2716.



SECTION 36-2-725. Statute of limitations in contracts for sale.

(1) An action for breach of any contract for sale must be commenced within six years after the cause of action has accrued.

(2) A cause of action accrues for breach of warranty when the breach is or should have been discovered.

(3) Where an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before this act becomes effective.

HISTORY: 1962 Code Section 10.2-725; 1966 (54) 2716.



SECTION 36-2-801. Definitions.

As used in this chapter "person" includes an individual, his executor, administrator or other personal representative, or a corporation, partnership, association or any other legal or commercial entity, whether or not a citizen or domiciliary of this State and whether or not organized under the laws of this State.

HISTORY: 1962 Code Section 10.2-801; 1966 (54) 2716.



SECTION 36-2-802. Personal jurisdiction based upon enduring relationship.

A court may exercise personal jurisdiction over a person domiciled in, organized under the laws of, doing business, or maintaining his or its principal place of business in, this State as to any cause of action.

HISTORY: 1962 Code Section 10.2-802; 1966 (54) 2716.



SECTION 36-2-803. Personal jurisdiction based upon conduct.

(A) A court may exercise personal jurisdiction over a person who acts directly or by an agent as to a cause of action arising from the person's:

(1) transacting any business in this State;

(2) contracting to supply services or things in the State;

(3) commission of a tortious act in whole or in part in this State;

(4) causing tortious injury or death in this State by an act or omission outside this State if he regularly does or solicits business, or engages in any other persistent course of conduct, or derives substantial revenue from goods used or consumed or services rendered in this State;

(5) having an interest in, using, or possessing real property in this State;

(6) contracting to insure any person, property, or risk located within this State at the time of contracting;

(7) entry into a contract to be performed in whole or in part by either party in this State; or

(8) production, manufacture, or distribution of goods with the reasonable expectation that those goods are to be used or consumed in this State and are so used or consumed.

(B) When jurisdiction over a person is based solely upon this section, only a cause of action arising from acts enumerated in this section may be asserted against him.

HISTORY: 1962 Code Section 10.2-803; 1966 (54) 2716; 2005 Act No. 27, Section 8, eff July 1, 2005, applicable to causes of action arising after that date.



SECTION 36-2-804. Service outside the State.

When the exercise of personal jurisdiction is authorized by this section, service may be made outside the State.

HISTORY: 1962 Code Section 10.2-804; 1966 (54) 2716.



SECTION 36-2-805. Other bases of jurisdiction unaffected.

A court of this State may exercise jurisdiction on any other basis authorized by law.

HISTORY: 1962 Code Section 10.2-805; 1966 (54) 2716.



SECTION 36-2-806. Manner and proof of service.

(1) When the law of this State authorizes service outside this State, the service, when reasonably calculated to give actual notice, may be made:

(a) by personal delivery in the manner prescribed for service within the State;

(b) in the manner prescribed by the law of the place in which the service is made for service in that place in an action in any of its courts of general jurisdiction;

(c) by registered or certified mail as provided in Rule 4(d)(8) of the South Carolina Rules of Civil Procedure addressed only to the person to be served and requiring a return receipt showing the acceptance by the defendant. Entry of default and default judgments shall be subject to the conditions of Rule 4(d)(8); or

(d) as directed by the court.

(2) Proof of service outside this State may be made by affidavit of the individual who made the service or in the manner prescribed by law of this State, the order pursuant to which the service is made, or the law of the place in which the service is made for proof of service in an action in any of its courts of general jurisdiction. When service is made pursuant to item (c) of subsection (1) of this section, proof of service shall include a receipt signed by the addressee.

HISTORY: 1962 Code Section 10.2-806; 1966 (54) 2716; 1993 Act No. 42, Section 3.



SECTION 36-2-807. Individuals eligible to make service.

Service outside this State may be made by an individual permitted to make service of process under the law of this State or under the law of the place in which the service is made or who is designated by a court of this State.

HISTORY: 1962 Code Section 10.2-807; 1966 (54) 2716.



SECTION 36-2-808. Individuals to be served; special cases.

When the law of this State requires that in order to effect service one or more designated individuals be served, service outside the State under this section must be made upon the designated individual or individuals.

HISTORY: 1962 Code Section 10.2-808; 1966 (54) 2716.



SECTION 36-2-809. Other provisions of law unaffected.

This chapter does not repeal or modify any other law of this State permitting another procedure for service.

HISTORY: 1962 Code Section 10.2-809; 1966 (54) 2716.






CHAPTER 2A - COMMERCIAL CODE--LEASES

SECTION 36-2A-101. Short title.

This chapter may be cited as the Uniform Commercial Code--Leases.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-102. Scope.

This chapter applies to any transaction, regardless of form, that creates a lease.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-103. Definitions and index of definitions.

(1) In this chapter unless the context otherwise requires:

(a) "Buyer in ordinary course of business" means a person who in good faith and without knowledge that the sale to him is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods, buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes receiving goods or documents of title under a pre-existing contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

(c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single chapter, as a machine, or a set of chapters, as a suite of furniture or a line of machinery, or a quantity, as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

(d) "Conforming" goods or performance under a lease contract means goods or performance that are in accordance with the obligations under the lease contract.

(e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed twenty-five thousand dollars.

(f) "Fault" means wrongful act, omission, breach, or default.

(g) "Finance lease" means a lease with respect to which:

(i) the lessor does not select, manufacture, or supply the goods;

(ii) the lessor acquires the goods or the right to possession and use of the goods in connection with the lease; and

(iii) one of the following occurs:

(A) the lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract;

(B) the lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract;

(C) the lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a third party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods; or

(D) if the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing (i) of the identity of the person supplying the goods to the lessor, unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person, (ii) that the lessee is entitled under this chapter to the promises and warranties, including those of any third party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods, and (iii) that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

(h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures (Section 36-2A-309), but the term does not include money, documents, instruments, accounts, chattel paper, general intangibles, or minerals or the like, including oil and gas, before extraction. The term also includes the unborn young of animals.

(i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause 'each delivery is a separate lease' or its equivalent.

(j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, the term includes a sublease.

(k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this chapter. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(l) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this chapter and any other applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

(n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to him is in violation of the ownership rights or security interest or leasehold interest of a third party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes receiving goods or documents of title under a pre-existing lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

(p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessor.

(q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation, but the term does not include a security interest.

(s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

(t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

(u) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable at the time the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case at the time the transaction was entered into.

(v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift, or any other voluntary transaction creating an interest in goods.

(w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

(x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

(y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

(z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

(2) Other definitions applying to this chapter and the sections in which they appear are:

Accessions. Section 36-2A-310(1).

Construction mortgage. Section 36-2A-309(1)(d).

Encumbrance. Section 36-2A-309(1)(e).

Fixtures. Section 36-2A-309(1)(a).

Fixture filing. Section 36-2A-309(1)(b).

Purchase money lease. Section 36-2A-309(1)(c).

(3) The following definitions in other chapters apply to this chapter:

Account. Section 36-9-106.

Between merchants. Section 36-2-104(3).

Buyer. Section 36-2-103(1)(a).

Chattel paper. Section 36-9-105(1)(b).

Consumer goods. Section 36-9-109(1).

Document. Section 36-9-105(1)(f).

Entrusting. Section 36-2-403(3).

General intangibles. Section 36-9-102(a)(42).

Good faith. Section 36-2-103(1)(b).

Instrument. Section 36-9-105(1)(i).

Merchant. Section 36-2-104(1).

Mortgage. Section 36-9-105(1)(j).

Pursuant to commitment. Section 36-9-105(1)(k).

Receipt. Section 36-2-103(1)(c).

Sale. Section 36-2-106(1).

Sale on approval. Section 36-2-326.

Sale or return. Section 36-2-326.

Seller. Section 36-2-103(1)(d).

(4) In addition, Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-104. Leases subject to other law.

(1) A lease, although subject to this chapter, is also subject to any applicable:

(a) certificate of title statute of this State;

(b) certificate of title statute of another jurisdiction (Section 36-2A-105); or

(c) consumer protection statute of this State, or final consumer protection decision of a court of this State existing on the effective date of this chapter.

(2) In case of conflict between this chapter, other than Sections 36-2A-105, 36-2A-304(3), and 36-2A-305(3), and a statute or decision referred to in subsection (1), the statute or decision controls.

(3) Failure to comply with an applicable law has only the effect specified therein.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-105. Territorial application of chapter to goods covered by certificate of title.

Subject to the provisions of Sections 36-2A-304(3) and 36-2A-305(3), with respect to goods covered by a certificate of title issued under a statute of this State or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law (including the conflict of laws rules) of the jurisdiction issuing the certificate until the earlier of (a) surrender of the certificate, or (b) four months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-106. Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

(1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides at the time the lease agreement becomes enforceable or within thirty days thereafter or in which the goods are to be used, the choice is not enforceable.

(2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-107. Waiver or renunciation of claim or right after default.

Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-108. Unconscionability.

(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable at the time it was made the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

(2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

(3) Before making a finding of unconscionability under subsection (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose, and effect of the lease contract or clause, or of the conduct.

(4) In an action in which the lessee claims unconscionability with respect to a consumer lease:

(a) If the court finds unconscionability under subsection (1) or (2), the court shall award reasonable attorney's fees to the lessee.

(b) If the court does not find unconscionability and the lessee claiming unconscionability has brought or maintained an action he knew to be groundless, the court shall award reasonable attorney's fees to the party against whom the claim is made.

(c) In determining attorney's fees, the amount of the recovery on behalf of the claimant under subsections (1) and (2) is not controlling.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-109. Option to accelerate at will.

(1) A term providing that one party or his successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when he deems himself insecure" or in words of similar import must be construed to mean that he has power to do so only if he in good faith believes that the prospect of payment or performance is impaired.

(2) With respect to a consumer lease, the burden of establishing good faith under subsection (1) is on the party who exercised the power; otherwise the burden of establishing lack of good faith is on the party against whom the power has been exercised.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-201. Statute of frauds.

(1) A lease contract is not enforceable by way of action or defense unless:

(a) the total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than one thousand dollars; or

(b) there is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

(2) Any description of leased goods or of the lease term is sufficient and satisfies subsection (1)(b), whether or not it is specific, if it reasonably identifies what is described.

(3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under subsection (1)(b) beyond the lease term and the quantity of goods shown in the writing.

(4) A lease contract that does not satisfy the requirements of subsection (1), but which is valid in other respects, is enforceable:

(a) if the goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement;

(b) if the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, but the lease contract is not enforceable under this provision beyond the quantity of goods admitted; or

(c) with respect to goods that have been received and accepted by the lessee.

(5) The lease term under a lease contract referred to in subsection (4) is:

(a) the term so specified if there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term;

(b) the term so admitted if the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term; or

(c) a reasonable lease term.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-202. Final written expression: parol or extrinsic evidence.

Terms with respect to which the confirmatory memoranda of the parties agree or which are set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

(a) by course of dealing or usage of trade or by course of performance; and

(b) by evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-203. Seals inoperative.

The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not render the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-204. Formation in general.

(1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of a lease contract.

(2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

(3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties have intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-205. Firm offers.

An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed three months. Any term of assurance on a form supplied by the offeree must be separately signed by the offeror.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-206. Offer and acceptance in formation of lease contract.

(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

(2) If beginning a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-207. Course of performance or practical construction.

(1) If a lease contract involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection is relevant to determine the meaning of the lease agreement.

(2) The express terms of a lease agreement and any course of performance, as well as any course of dealing and usage of trade, must be construed whenever reasonable as consistent with each other. If that construction is unreasonable, express terms control course of performance, course of performance controls both course of dealing and usage of trade, and course of dealing controls usage of trade.

(3) Subject to the provisions of Section 36-2A-208 on modification and waiver, course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-208. Modification, rescission and waiver.

(1) An agreement modifying a lease contract needs no consideration to be binding.

(2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be modified or rescinded otherwise, but, such a requirement on a form supplied by a merchant must be separately signed by the other party, except as between merchants.

(3) Although an attempt at modification or rescission does not satisfy the requirements of subsection (2), it may operate as a waiver.

(4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-209. Lessee under finance lease as beneficiary of supply contract.

(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of any third party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

(2) The extension of the benefit of a supplier's promises and of warranties to the lessee (Section 36-2A-209(1)) does not:

(i) modify the rights and obligations of the parties to the supply contract, whether arising from it or otherwise; or

(ii) impose any duty or liability under the supply contract on the lessee.

(3) Any modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier has received notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is deemed to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

(4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under subsection (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-210. Express warranties.

(1) Express warranties by the lessor are created as follows:

(a) Any affirmation of fact or promise made by the lessor to the lessee which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

(b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

(c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

(2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee," or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-211. Warranties against interference and against infringement; lessee's obligation against infringement.

(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, which will interfere with the lessee's enjoyment of its leasehold interest.

(2) Except in a finance lease there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

(3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-212. Implied warranty of merchantability.

(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

(2) Goods to be merchantable must at least:

(a) pass without objection in the trade under the description in the lease agreement;

(b) in the case of fungible goods, be of fair average quality within the description;

(c) be fit for the ordinary purposes for which goods of that type are used;

(d) run, within the variation permitted by the lease agreement, of even kind, quality, and quantity within each unit and among all units involved;

(e) be adequately contained, packaged, and labeled as the lease agreement may require; and

(f) conform to any promises or affirmations of fact made on the container or label.

(3) Other implied warranties may arise from course of dealing or usage of trade.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-213. Implied warranty of fitness for particular purpose.

Except in a finance lease, if the lessor at the time the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-214. Exclusion or modification of warranties.

(1) If the agreement creates an express warranty, words disclaiming it are inoperative.

(2) Subject to subsection (3), to exclude or modify the implied warranty of merchantability or any part of it, the language must mention "merchantability', be in writing, and be conspicuous. Subject to subsection (3) , to exclude or modify any implied warranty of fitness, the exclusion must be in writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous, and states, for example, "There is no warranty that the goods will be fit for a particular purpose'.

(3) Notwithstanding subsection (2), but subject to subsection (4),

(a) unless the circumstances indicate otherwise, all implied warranties are excluded by specific language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous;

(b) if the lessee before entering into the lease contract has examined the goods or the sample or model as fully as desired or has refused to examine the goods, there is no implied warranty with regard to defects that an examination should in the circumstances have revealed; and

(c) an implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

(4) To exclude or modify a warranty against interference or against infringement (Section 2A-211) or any part of it, the language must be specific, be in writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-215. Cumulation and conflict of warranties express or implied.

Warranties, whether express or implied, must be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention the following rules apply:

(a) Exact or technical specifications displace an inconsistent sample or model or general language of description.

(b) A sample from an existing bulk displaces inconsistent general language of description.

(c) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-216. Third-party beneficiaries of express and implied warranties.

A warranty to or for the benefit of a lessee under this chapter, whether express or implied, extends to any natural person who may reasonably be expected to use, consume, or be affected by the goods and who is injured in person by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified, or limited, but an exclusion, modification, or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against the beneficiary designated under this section.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-217. Identification.

Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs:

(a) when the lease contract is made if it is for goods that are existing and identified;

(b) when the goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for goods that are not existing and identified; or

(c) when the young are conceived, if the lease contract is for a lease of unborn young of animals.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-218. Insurance and proceeds.

(1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

(2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

(3) Notwithstanding a lessee's insurable interest under subsections (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

(4) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

(5) The parties by agreement may determine that one or more parties have an obligation to obtain and pay for insurance covering the goods and by agreement may determine the beneficiary of the proceeds of the insurance.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-219. Risk of loss.

(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

(2) Subject to the provisions of this chapter on the effect of default on risk of loss (Section 36-2A-220), if risk of loss is to pass to the lessee and the time of passage is not stated, the following rules apply:

(a) If the lease contract requires or authorizes the goods to be shipped by carrier

(i) and it does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are duly delivered to the carrier; but

(ii) if it does require delivery at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are there duly so tendered as to enable the lessee to take delivery.

(b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

(c) In any case not within subsection (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-220. Effect of default on risk of loss.

(1) Where risk of loss is to pass to the lessee and the time of passage is not stated:

(a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

(b) If the lessee rightfully revokes acceptance, he may treat the risk of loss as having remained with the lessor from the beginning to the extent of any deficiency in his effective insurance coverage.

(2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-221. Casualty to identified goods.

If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee pursuant to the lease agreement or Section 36-2A-219, then:

(a) if the loss is total, the lease contract is avoided; and

(b) if the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-301. Enforceability of lease contract.

Except as otherwise provided in this chapter, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods, and against creditors of the parties.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-302. Title to and possession of goods.

Except as otherwise provided in this chapter, each provision of this chapter applies whether the lessor or a third party has title to the goods, and whether the lessor, the lessee, or a third party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-303. Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights.

(1) As used in this section, "creation of a security interest' includes the sale of a lease contract that is subject to Article 9, Secured Transactions, by reason of Section 36-9-102(1)(b).

(2) Except as provided in subsections (3) and (4), a provision in a lease agreement which (i) prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation, or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, gives rise to the rights and remedies provided in subsection (5), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

(3) A provision in a lease agreement which (i) prohibits the creation or enforcement of a security interest in an interest of a party under the lease contract or in the lessor's residual interest in the goods, or (ii) makes such a transfer an event of default, is not enforceable unless, and then only to the extent that, there is an actual transfer by the lessee of the lessee's right of possession or use of the goods in violation of the provision or an actual delegation of a material performance of either party to the lease contract in violation of the provision. Neither the granting nor the enforcement of a security interest in (i) the lessor's interest under the lease contract or (ii) the lessor's residual interest in the goods is a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the lessee within the purview of subsection (5) unless, and then only to the extent that, there is an actual delegation of a material performance of the lessor.

(4) A provision in a lease agreement which (i) prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or (ii) makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of subsection (5).

(5) Subject to subsections (3) and (4):

(a) if a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies described in Section 36-2A-501(2);

(b) if paragraph (a) is not applicable and if a transfer is made that is prohibited under a lease agreement or materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, (i) the transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer and (ii) a court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

(6) A transfer of "the lease" or of "all my rights under the lease", or a transfer in similar general terms, is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

(7) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

(8) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing, and conspicuous.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-304. Subsequent lease of goods by lessor.

(1) Subject to Section 36-2A-303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in subsection (2) and Section 36-2A-527(4), takes subject to the existing lease contract. A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in the preceding sentence. If goods have been delivered under a transaction of purchase, the lessor has that power even though:

(a) the lessor's transferor was deceived as to the identity of the lessor;

(b) the delivery was in exchange for a check which is later dishonored;

(c) it was agreed that the transaction was to be a "cash sale'; or

(d) the delivery was procured through fraud punishable as larcenous under the criminal law.

(2) A subsequent lessee in the ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

(3) A subsequent lessee from the lessor of goods that is subject to an existing lease contract and is covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-305. Sale or sublease of goods by lessee.

(1) Subject to the provisions of Section 36-2A-303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and except as provided in subsection (2) and Section 36-2A-511(4), takes subject to the existing lease contract. A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in the preceding sentence. When goods have been delivered under a transaction of lease the lessee has that power even though:

(a) the lessor was deceived as to the identity of the lessee;

(b) the delivery was in exchange for a check which is later dishonored; or

(c) the deLivery was procured through fraud punishable as larcenous under the criminal law.

(2) A buyer in the ordinary course of business or a sublessee in the ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

(3) A buyer or sublessee from the lessee of goods that is subject to an existing lease contract and is covered by a certificate of title issued under a statute of this State or of another jurisdiction takes no greater rights than those provided both by this section and by the certificate of title statute.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-306. Priority of certain liens arising by operation of law.

If a person in the ordinary course of his business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this chapter unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and it provides otherwise.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-307. Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

(1) Except as otherwise provided in Section 36-2A-306, a creditor of a lessee takes subject to the lease contract.

(2) Except as otherwise provided in subsections (3) and (4) and in Sections 36-2A-306 and 36-2A-308, a creditor of a lessor takes subject to the lease contract unless:

(a) the creditor holds a lien that attached to the goods before the lease contract became enforceable,

(b) the creditor holds a security interest in the goods and the lessee did not give value and receive delivery of the goods without knowledge of the security interest; or

(c) the creditor holds a security interest in the goods which was perfected (Section 36-9-303) before the lease contract became enforceable.

(3) A lessee in the ordinary course of business takes the leasehold interest free of a security interest in the goods created by the lessor even though the security interest is perfected (Section 36-9-303) and the lessee knows of its existence.

(4) A lessee other than a lessee in the ordinary course of business takes the leasehold interest free of a security interest to the extent that it secures future advances made after the secured party acquires knowledge of the lease or more than forty-five days after the lease contract becomes enforceable, whichever first occurs, unless the future advances are made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the forty-five-day period.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-308. Special rights of creditors.

(1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

(2) Nothing in this chapter impairs the rights of creditors of a lessor if the lease contract (a) becomes enforceable, not in current course of trade but in satisfaction of or as security for a pre-existing claim for money, security, or the like, and (b) is made under circumstances which under any statute or rule of law apart from this chapter would constitute the transaction a fraudulent transfer or voidable preference.

(3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods pursuant to a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-309. Lessor's and lessee's rights when goods become fixtures.

(1) In this section:

(a) goods are "fixtures" when they become so related to particular real estate that an interest in them arises under real estate law;

(b) a "fixture filing" is the filing, in the office where a mortgage on the real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of Section 36-9-402(5);

(c) a lease is a "purchase money lease" unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable;

(d) a mortgage is a "construction mortgage" to the extent it secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates; and

(e) "encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

(2) Under this chapter a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this chapter of ordinary building materials incorporated into an improvement on land.

(3) This chapter does not prevent creation of a lease of fixtures pursuant to real estate law.

(4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if:

(a) ease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within ten days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate; or

(b) the interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

(5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if:

(a) the fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable; or

(b) the conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable; or

(c) the encumbrancer or owner has consented in writing to the lease or has disclaimed an interest in the goods as fixtures; or

(d) the lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

(6) Notwithstanding subsection (4)(a) but otherwise subject to subsections (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

(7) In cases not within the preceding subsections, priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

(8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may (i) on default, expiration, termination, or cancellation of the lease agreement but subject to the lease agreement and this chapter, or (ii) if necessary to enforce other rights and remedies of the lessor or lessee under this chapter, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate, but the lessor or lessee must reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

(9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures in accordance with the relevant provisions of the Chapter on Secured Transactions (Chapter 9).

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-310. Lessor's and lessee's rights when goods become accessions.

(1) Goods are "accessions" when they are installed in or affixed to other goods.

(2) The interest of a lessor or a lessee under a lease contract entered into before the goods became accessions is superior to all interests in the whole except as stated in subsection (4).

(3) The interest of a lessor or a lessee under a lease contract entered into at the time or after the goods became accessions is superior to all subsequently acquired interests in the whole except as stated in subsection (4) but is subordinate to interests in the whole existing at the time the lease contract was made unless the holders of such interests in the whole have in writing consented to the lease or disclaimed an interest in the goods as part of the whole.

(4) The interest of a lessor or a lessee under a lease contract described in subsection (2) or (3) is subordinate to the interest of

(a) a buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods became accessions; or

(b) a creditor with a security interest in the whole perfected before the lease contract was made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

(5) When under subsections (2) or (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may (a) on default, expiration, termination, or cancellation of the lease contract by the other party but subject to the provisions of the lease contract and this chapter, or (b) if necessary to enforce his other rights and remedies under this chapter, remove the goods from the whole, free and clear of all interests in the whole, but he must reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-311. Priority subject to subordination.

Nothing in this chapter prevents subordination by agreement by any person entitled to priority.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-401. Insecurity: adequate assurance of performance.

(1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired.

(2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which he has not already received the agreed return.

(3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed thirty days after receipt of a demand by the other party.

(4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered must be determined according to commercial standards.

(5) Acceptance of any nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-402. Anticipatory repudiation.

If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may:

(a) for a commercially reasonable time, await retraction of repudiation and performance by the repudiating party;

(b) make demand pursuant to Section 36-2A-401 and await assurance of future performance adequate under the circumstances of the particular case; or

(c) resort to any right or remedy upon default under the lease contract or this chapter, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with the provisions of this chapter on the lessor's right to identify goods to the lease contract notwithstanding default or to salvage unfinished goods (Section 36-2A-524).

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-403. Retraction of anticipatory repudiation.

(1) Until the repudiating party's next performance is due, the repudiating party can retract the repudiation unless, since the repudiation, the aggrieved party has canceled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

(2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under Section 36-2A-401.

(3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-404. Substituted performance.

(1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading, or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance must be tendered and accepted.

(2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation:

(a) the lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent; and

(b) if delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive, or predatory.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-405. Excused performance.

Subject to Section 36-2A-404 on substituted performance, the following rules apply:

(a) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with subsections (b) and (c) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

(b) If the causes mentioned in subsection (a) affect only part of the lessor's or the supplier's capacity to perform, he shall allocate production and deliveries among his customers but at his option may include regular customers not then under contract for sale or lease as well as his own requirements for further manufacture. He may so allocate in any manner that is fair and reasonable.

(c) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under subsection (b), of the estimated quota thus made available for the lessee.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-406. Procedure on excused performance.

(1) If the lessee receives notification of a material or indefinite delay or an allocation justified under Section 36-2A-405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 36-2A-510):

(a) terminate the lease contract (Section 36-2A-505(2)); or

(b) except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

(2) If, after receipt of a notification from the lessor under Section 36-2A-405, the lessee fails so to modify the lease agreement within a reasonable time not exceeding thirty days, the lease contract lapses with respect to any deliveries affected.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-407. Irrevocable promises: finance leases.

(1) In the case of a finance lease that is not a consumer lease the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

(2) A promise that has become irrevocable and independent under subsection (1):

(a) is effective and enforceable between the parties, and by or against third parties including assignees of the parties; and

(b) is not subject to cancellation, termination, modification, repudiation, excuse, or substitution without the consent of the party to whom the promise runs.

(3) This section does not affect the validity under any other law of a covenant in any lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

HISTORY: 2001 Act No. 67, Section 2.

A. IN GENERAL



SECTION 36-2A-501. Default: procedure.

(1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this chapter.

(2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this chapter and, except as limited by this chapter, as provided in the lease agreement.

(3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration, or the like, in accordance with this chapter.

(4) Except as otherwise provided in Section 36-1-106(1) or this chapter or the lease agreement, the rights and remedies referred to in subsections (2) and (3) are cumulative.

(5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this Part as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this Part does not apply.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-502. Notice after default.

Except as otherwise provided in this chapter or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-503. Modification or impairment of rights and remedies.

(1) Except as otherwise provided in this chapter, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter.

(2) Resort to a remedy provided under this chapter or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or provision for an exclusive remedy is unconscionable, a remedy may be had as provided in this chapter.

(3) Consequential damages may be liquidated under Section 36-2A-504, or may otherwise be limited, altered, or excluded unless the limitation, alteration, or exclusion is unconscionable. Limitation, alteration, or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration, or exclusion of damages where the loss is commercial is not prima facie unconscionable.

(4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise collateral or ancillary to the lease contract are not impaired by this chapter.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-504. Liquidation of damages.

(1) Damages payable by either party for default, or any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss or damage to lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

(2) If the lease agreement provides for liquidation of damages, and such provision does not comply with subsection (1), or such provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, a remedy may be had as provided in this chapter.

(3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency (Section 36-2A-525 or 36-2A-526), the lessee is entitled to restitution of any amount by which the sum of his payments exceeds:

(a) the amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with subsection (1); or

(b) in the absence of those terms, twenty percent of the then present value of the total rent the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of such amount or five hundred dollars.

(4) A lessee's right to restitution under subsection (3) is subject to offset to the extent the lessor establishes:

(a) a right to recover damages under the provisions of this chapter other than subsection (1); and

(b) the amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-505. Cancellation and termination and effect of cancellation, termination, rescission, or fraud on rights and remedies.

(1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on prior default or performance survives, and the canceling party also retains any remedy for default of the whole lease contract or any unperformed balance.

(2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on prior default or performance survives.

(3) Unless the contrary intention clearly appears, expressions of 'cancellation', 'rescission', or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an antecedent default.

(4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this chapter for default.

(5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be deemed inconsistent with a claim for damages or other right or remedy.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-506. Statute of limitations.

(1) An action for default under a lease contract, including breach of warranty or indemnity, must be commenced within four years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one year.

(2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

(3) If an action commenced within the time limited by subsection (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limited and within six months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

(4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action that have accrued before this chapter becomes effective.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-507. Proof of market rent: time and place.

(1) Damages based on market rent (Section 36-2A-519 or 36-2A-528) are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in Sections 36-2A-519 and 36-2A-528.

(2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this chapter is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

(3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this chapter offered by one party is not admissible unless and until he has given the other party notice the court finds sufficient to prevent unfair surprise.

(4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-508. Lessee's remedies.

(1) If a lessor fails to deliver the goods in conformity to the lease contract (Section 36-2A-509) or repudiates the lease contract (Section 36-2A-402), or a lessee rightfully rejects the goods (Section 36-2A-509) or justifiably revokes acceptance of the goods (Section 36-2A-517), then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 36-2A-510), the lessor is in default under the lease contract and the lessee may:

(a) cancel the lease contract (Section 36-2A-505(1));

(b) recover so much of the rent and security as has been paid and is just under the circumstances;

(c) cover and recover damages as to all goods affected whether or not they have been identified to the lease contract (Sections 36-2A-518 and 36-2A-520), or recover damages for nondelivery (Sections 36-2A-519 and 36-2A-520);

(d) exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, the lessee may also:

(a) if the goods have been identified, recover them (Section 36-2A-522); or

(b) in a proper case, obtain specific performance or replevy the goods (Section 36-2A-521).

(3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in Section 36-2A-519(3).

(4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages (Section 36-2A-519(4)).

(5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation, and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to Section 36-2A-527(5).

(6) Subject to the provisions of Section 36-2A-407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from any default under the lease contract from any part of the rent still due under the same lease contract.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-509. Lessee's rights on improper delivery; rightful rejection.

(1) Subject to the provisions of Section 36-2A-510 on default in installment lease contracts, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

(2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-510. Installment lease contracts: rejection and default.

(1) Under an installment lease contract a lessee may reject any delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but if the nonconformity does not fall within subsection (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee must accept that delivery.

(2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-511. Merchant lessee's duties as to rightfully rejected goods.

(1) Subject to any security interest of a lessee (Section 36-2A-508(5)), if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease, or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

(2) If a merchant lessee (subsection (1)) or any other lessee (Section 36-2A-512) disposes of goods, he is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to such commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding ten percent of the gross proceeds.

(3) In complying with this section or Section 36-2A-512, the lessee is held only to good faith. Good faith conduct hereunder is neither acceptance or conversion nor the basis of an action for damages.

(4) A purchaser who purchases in good faith from a lessee pursuant to this section or Section 36-2A-512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this chapter.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-512. Lessee's duties as to rightfully rejected goods.

(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily (Section 36-2A-511) and subject to any security interest of a lessee (Section 36-2A-508(5)):

(a) the lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection;

(b) if the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement in the manner provided in Section 36-2A-511; but

(c) the lessee has no further obligations with regard to goods rightfully rejected.

(2) Action by the lessee pursuant to subsection (1) is not acceptance or conversion.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-513. Cure by lessor of improper tender or delivery; replacement.

(1) If any tender or delivery by the lessor or the supplier is rejected because nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

(2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he seasonably notifies the lessee.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-514. Waiver of lessee's objections.

(1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default:

(a) if, stated seasonably, the lessor or the supplier could have cured it (Section 36-2A-513); or

(b) between merchants if the lessor or the supplier after rejection has made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

(2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent on the face of the documents.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-515. Acceptance of goods.

(1) Acceptance of goods occurs after the lessee has had a reasonable opportunity to inspect the goods and

(a) the lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity; or

(b) the lessee fails to make an effective rejection of the goods (Section 36-2A-509(2)).

(2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-516. Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

(1) A lessee must pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

(2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this chapter or the lease agreement for nonconformity.

(3) If a tender has been accepted:

(a) within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified;

(b) except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like (Section 36-2A-211) the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation; and

(c) the burden is on the lessee to establish any default.

(4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over the following apply:

(a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the two litigations, then unless the person notified after seasonable receipt of the notice does come in and defend that person is so bound.

(b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like (Section 36-2A-211) or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then unless the lessee after seasonable receipt of the demand does turn over control the lessee is so barred.

(5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like (Section 36-2A-211).

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-517. Revocation of acceptance of goods.

(1) A lessee may revoke acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the lessee if the lessee has accepted it:

(a) except in the case of a finance lease, on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

(b) without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

(2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

(3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

(4) Revocation of acceptance must occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

(5) A lessee who so revokes has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-518. Cover; substitute goods.

(1) After a default by a lessor under the lease contract of the type described in Section 36-2A-508(1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 36-2A-504) or otherwise determined pursuant to agreement of the parties (Sections 36-1-102(3) and 36-2A-503), if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages (i) the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement, and (ii) any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

(3) If a lessee's cover is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and Section 36-2A-519 governs.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-519. Lessee's damages for nondelivery, repudiation, default, and breach of warranty in regard to accepted goods.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 36-2A-504) or otherwise determined pursuant to agreement of the parties (Sections 36-1-102(3) and 36-2A-503), if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that for any reason does not qualify for treatment under Section 36-2A-518(2), or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(2) Market rent is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

(3) Except as otherwise agreed, if the lessee has accepted goods and given notification (Section 36-2A-516(3)), the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

(4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-520. Lessee's incidental and consequential damages.

(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation, and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

(2) Consequential damages resulting from a lessor's default include:

(a) any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

(b) injury to person or property proximately resulting from any breach of warranty.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-521. Lessee's right to specific performance or replevin.

(1) Specific performance may be decreed if the goods are unique or in other proper circumstances.

(2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages, or other relief that the court deems just.

(3) A lessee has a right of replevin, detinue, sequestration, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-522. Lessee's right to goods on lessor's insolvency.

(1) Subject to subsection (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract (Section 36-2A-217) on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within ten days after receipt of the first installment of rent and security.

(2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-523. Lessor's remedies.

(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired (Section 36-2A-510), the lessee is in default under the lease contract and the lessor may:

(a) cancel the lease contract (Section 36-2A-505(1));

(b) proceed respecting goods not identified to the lease contract ( Section 36-2A-524);

(c) withhold delivery of the goods and take possession of goods previously delivered (Section 36-2A-525);

(d) stop delivery of the goods by any bailee (Section 36-2A-526);

(e) dispose of the goods and recover damages (Section 36-2A-527), or retain the goods and recover damages (Section 36-2A-528), or in a proper case recover rent (Section 36-2A-529);

(f) exercise any other rights or pursue any other remedies provided in the lease contract.

(2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under subsection (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

(3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract:

(a) if the default substantially impairs the value of the lease contract to the lessor, the lessor may exercise the rights and pursue the remedies provided in subsections (1) or (2); or

(b) if the default does not substantially impair the value of the lease contract to the lessor, the lessor may recover as provided in subsection (2).

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-524. Lessor's right to identify goods to lease contract.

(1) After default by the lessee under the lease contract of the type described in Section 36-2A-523(1) or Section 36-2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor may:

(a) identify to the lease contract conforming goods not already identified if at the time the lessor learned of the default they were in the lessor's or the supplier's possession or control; and

(b) dispose of goods (Section 36-2A-527(1)) that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

(2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may either complete manufacture and wholly identify the goods to the lease contract or cease manufacture and lease, sell, or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-525. Lessor's right to possession of goods.

(1) If a lessor discovers the lessee to be insolvent, the lessor may refuse to deliver the goods.

(2) After a default by the lessee under the lease contract of the type described in Section 36-2A-523(1) or 36-2A-523(3)(a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place to be designated by the lessor which is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises (Section 36-2A-527).

(3) The lessor may proceed under subsection (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-526. Lessor's stoppage of delivery in transit or otherwise.

(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers the lessee to be insolvent and may stop delivery of carload, truckload, planeload, or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

(2) In pursuing its remedies under subsection (1), the lessor may stop delivery until

(a) receipt of the goods by the lessee;

(b) acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee; or

(c) such an acknowledgment to the lessee by a carrier via reshipment or as warehouseman.

(3)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

(b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

(c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-527. Lessor's rights to dispose of goods.

(1) After a default by a lessee under the lease contract of the type described in Section 36-2A-523(1) or 36-2A-523(3)(a) or after the lessor refuses to deliver or takes possession of goods (Section 36-2A-525 or 36-2A-526), or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance thereof by lease, sale, or otherwise.

(2) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 36-2A-504) or otherwise determined pursuant to agreement of the parties (Sections 36-1-102(3) and 36-2A-503), if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages (i) accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, (ii) the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and (iii) any incidental damages allowed under Section 36-2A-530, less expenses saved in consequence of the lessee's default.

(3) If the lessor's disposition is by lease agreement that for any reason does not qualify for treatment under subsection (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and Section 36-2A-528 governs.

(4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this chapter.

(5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who has rightfully rejected or justifiably revoked acceptance shall account to the lessor for any excess over the amount of the lessee's security interest (Section 36-2A-508(5)).

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-528. Lessor's damages for nonacceptance, failure to pay, repudiation, or other default.

(1) Except as otherwise provided with respect to damages liquidated in the lease agreement (Section 36-2A-504) or otherwise determined pursuant to agreement of the parties (Sections 36-1-102(3) and 36-2A-503), if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that for any reason does not qualify for treatment under Section 36-2A-527(2), or is by sale or otherwise, the lessor may recover from the lessee as damages for a default of the type described in Section 36-2A-523(1) or 36-2A-523(3)(a), or, if agreed, for other default of the lessee, (i) accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor, (ii) the present value as of the date determined under clause (i) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term, and (iii) any incidental damages allowed under Section 36-2A-530, less expenses saved in consequence of the lessee's default.

(2) If the measure of damages provided in subsection (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, the lessor would have made from full performance by the lessee, together with any incidental damages allowed under Section 36-2A-530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-529. Lessor's action for the rent.

(1) After default by the lessee under the lease contract of the type described in Section 36-2A-523(1) or 36-2A-523(3)(a) or, if agreed, after other default by the lessee, if the lessor complies with subsection (2), the lessor may recover from the lessee as damages:

(a) for goods accepted by the lessee and not repossessed by or tendered to the lessor, and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee (Section 36-2A-219), (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, (ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 36-2A-530, less expenses saved in consequence of the lessee's default; and

(b) for goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that effort will be unavailing, (i) accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, ( ii) the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and (iii) any incidental damages allowed under Section 36-2A-530, less expenses saved in consequence of the lessee's default.

(2) Except as provided in subsection (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

(3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained pursuant to subsection (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by Section 36-2A-527 or Section 36-2A-528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available pursuant to Section 36-2A-527 or 36-2A-528.

(4) Payment of the judgment for damages obtained pursuant to subsection (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

(5) After default by the lessee under the lease contract of the type described in Section 36-2A-523(1) or Section 36-2A-523(3)(a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section must nevertheless be awarded damages for nonacceptance under Section 36-2A-527 or Section 36-2A-528.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-530. Lessor's incidental damages.

Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses, or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-531. Standing to sue third parties for injury to goods.

(1) If a third party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract (a) the lessor has a right of action against the third party, and (b) the lessee also has a right of action against the third party if the lessee:

(i) has a security interest in the goods;

(ii) has an insurable interest in the goods; or

(iii) bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

(2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his suit or settlement, subject to his own interest, is as a fiduciary for the other party to the lease contract.

(3) Either party with the consent of the other may sue for the benefit of whom it may concern.

HISTORY: 2001 Act No. 67, Section 2.



SECTION 36-2A-532. Lessor's rights to residual interest.

In addition to any other recovery permitted by this chapter or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

HISTORY: 2001 Act No. 67, Section 2.






CHAPTER 3 - COMMERCIAL CODE--NEGOTIABLE INSTRUMENTS

SECTION 36-3-101. Short title.

This chapter may be cited as Uniform Commercial Code--Negotiable Instruments.

HISTORY: 1962 Code Section 10.3-101; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-102. Subject matter.

(a) This chapter applies to negotiable instruments. It does not apply to money, to payment orders governed by Chapter 4A, or to securities governed by Chapter 8.

(b) If there is conflict between this chapter and Chapter 4 or 9, Chapters 4 and 9 govern.

(c) Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this chapter to the extent of the inconsistency.

HISTORY: 1962 Code Section 10.3-102; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-103. Definitions.

(a) In this chapter:

(1) "Acceptor" means a drawee who has accepted a draft.

(2) "Consumer account" means an account established by an individual primarily for personal, family, or household purposes.

(3) "Consumer transaction" means a transaction in which an individual incurs an obligation primarily for personal, family, or household purposes.

(4) "Drawee" means a person ordered in a draft to make payment.

(5) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

(8) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

(9) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this chapter or Chapter 4.

(10) "Party" means a party to an instrument.

(11) "Principal obligor," with respect to an instrument, means the accommodated party or any other party to the instrument against whom a secondary obligor has recourse under this article.

(12) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

(13) "Prove" with respect to a fact means to meet the burden of establishing the fact (Section 36-1-201(8)).

(14) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

(16) "Remotely-created consumer item" means an item drawn on a consumer account, which is not created by the payor bank and does not bear a handwritten signature purporting to be the signature of the drawer.

(17) "Secondary obligor," with respect to an instrument, means (a) an indorser or an accommodation party, (b) a drawer having the obligation described in Section 36-3-414(d), or (c) any other party to the instrument that has recourse against another party to the instrument pursuant to Section 36-3-116(b).

(b) Other definitions applying to this chapter and the sections in which they appear are:

Acceptance Section 36-3-409

Accommodated party Section 36-3-419

Accommodation party Section 36-3-419

Account Section 36-4-104

Alteration Section 36-3-407

Anomalous indorsement Section 36-3-205

Blank indorsement Section 36-3-205

Cashier's check Section 36-3-104

Certificate of deposit Section 36-3-104

Certified check Section 36-3-409

Check Section 36-3-104

Consideration Section 36-3-303

Draft Section 36-3-104

Holder in due course Section 36-3-302

Incomplete instrument Section 36-3-115

Indorsement Section 36-3-204

Indorser Section 36-3-204

Instrument Section 36-3-104

Issue Section 36-3-105

Issuer Section 36-3-105

Negotiable instrument Section 36-3-104

Negotiation Section 36-3-201

Note Section 36-3-104

Payable at a definite time Section 36-3-108

Payable on demand Section 36-3-108

Payable to bearer Section 36-3-109

Payable to order Section 36-3-109

Payment Section 36-3-602

Person entitled to enforce Section 36-3-301

Presentment Section 36-3-501

Reacquisition Section 36-3-207

Special indorsement Section 36-3-205

Teller's check Section 36-3-104

Transfer of instrument Section 36-3-203

Traveler's check Section 36-3-104

Value Section 36-3-303

(c) The following definitions in other chapters apply to this chapter:

Banking day Section 36-4-104

Clearing house Section 36-4-104

Collecting bank Section 36-4-105

Depositary bank Section 36-4-105

Documentary draft Section 36-4-104

Intermediary bank Section 36-4-105

Item Section 36-4-104

Payor bank Section 36-4-105

Suspends payments Section 36-4-104

(d) In addition, Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

HISTORY: 1962 Code Section 10.3-103; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-104. Negotiable instrument.

(a) Except as provided in Subsections (c) and (d), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if it:

(1) is payable to bearer or to order at the time it is issued or first comes into possession of a holder;

(2) is payable on demand or at a definite time; and

(3) does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain (i) an undertaking or power to give, maintain, or protect collateral to secure payment, (ii) an authorization or power to the holder to confess judgment or realize on or dispose of collateral, or (iii) a waiver of the benefit of any law intended for the advantage or protection of an obligor.

(b) "Instrument" means a negotiable instrument.

(c) An order that meets all of the requirements of Subsection (a), except Paragraph (1), and otherwise falls within the definition of "check" in Subsection (f) is a negotiable instrument and a check.

(d) A promise or order other than a check is not an instrument if, at the time it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this Chapter.

(e) An instrument is a "note" if it is a promise and is a "draft" if it is an order. If an instrument falls within the definition of both "note" and "draft," a person entitled to enforce the instrument may treat it as either.

(f) "Check" means (i) a draft, other than a documentary draft, payable on demand and drawn on a bank or (ii) a cashier's check or teller's check. An instrument may be a check even though it is described on its face by another term, such as "money order."

(g) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

(h) "Teller's check" means a draft drawn by a bank (i) on another bank, or (ii) payable at or through a bank.

(i) "Traveler's check" means an instrument that (i) is payable on demand, (ii) is drawn on or payable at or through a bank, (iii) is designated by the term "traveler's check" or by a substantially similar term, and (iv) requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

(j) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

HISTORY: 1962 Code Section 10.3-104; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-105. Issue of instrument.

(a) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

(b) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

(c) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

HISTORY: 1962 Code Section 10.3-105; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-106. Unconditional promise or order.

(a) Except as provided in this section, for the purposes of Section 36-3-104(a), a promise or order is unconditional unless it states (i) an express condition to payment, (ii) that the promise or order is subject to or governed by another record, or (iii) that rights or obligations with respect to the promise or order are stated in another record. A reference to another record does not of itself make the promise or order conditional.

(b) A promise or order is not made conditional (i) by a reference to another record for a statement of rights with respect to collateral, prepayment, or acceleration, or (ii) because payment is limited to resort to a particular fund or source.

(c) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of Section 36-3-104(a). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

(d) If a promise or order at the time it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of Section 36-3-104(a); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

HISTORY: 1962 Code Section 10.3-106; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-107. Instrument payable in foreign money.

Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

HISTORY: 1962 Code Section 10.3-107; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-108. Payable on demand or at definite time.

(a) A promise or order is "payable on demand" if it (i) states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder, or (ii) does not state any time of payment.

(b) A promise or order is "payable at a definite time" if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time the promise or order is issued, subject to rights of (i) prepayment, (ii) acceleration, (iii) extension at the option of the holder, or (iv) extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

(c) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

HISTORY: 1962 Code Section 10.3-108; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-109. Payable to bearer or order.

(a) A promise or order is payable to bearer if it:

(1) states that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment;

(2) does not state a payee; or

(3) states that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

(b) A promise or order that is not payable to bearer is payable to order if it is payable (i) to the order of an identified person or (ii) to an identified person or order. A promise or order that is payable to order is payable to the identified person.

(c) An instrument payable to bearer may become payable to an identified person if it is specially indorsed pursuant to Section 36-3-205(a). An instrument payable to an identified person may become payable to bearer if it is indorsed in blank pursuant to Section 3-205(b).

HISTORY: 1962 Code Section 10.3-109; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-110. Identification of person to whom instrument is payable.

(a) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

(b) If the signature of the issuer of an instrument is made by automated means, such as a check-writing machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

(c) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office, or account number. For the purpose of determining the holder of an instrument, the following rules apply:

(1) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

(2) If an instrument is payable to:

(i) a trust, an estate, or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative, or a successor of either, whether or not the beneficiary or estate is also named;

(ii) a person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative, or a successor of the representative;

(iii) a fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization; or

(iv) an office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office, or a successor to the incumbent.

(d) If an instrument is payable to two or more persons alternatively, it is payable to any of them and may be negotiated, discharged, or enforced by any or all of them in possession of the instrument. If an instrument is payable to two or more persons not alternatively, it is payable to all of them and may be negotiated, discharged, or enforced only by all of them. If an instrument payable to two or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

HISTORY: 1962 Code Section 10.3-110; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-111. Place of payment.

Except as otherwise provided for items in Chapter 4, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

HISTORY: 1962 Code Section 10.3-111; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-112. Interest.

(a) Unless otherwise provided in the instrument, (i) an instrument is not payable with interest, and (ii) interest on an interest-bearing instrument is payable from the date of the instrument.

(b) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time interest first accrues.

HISTORY: 1962 Code Section 10.3-112; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-113. Date of instrument.

(a) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in Section 36-4-401(c), an instrument payable on demand is not payable before the date of the instrument.

(b) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date it first comes into possession of a holder.

HISTORY: 1962 Code Section 10.3-113; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-114. Contradictory terms of instrument.

If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both, and words prevail over numbers.

HISTORY: 1962 Code Section 10.3-114; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-115. Incomplete instrument.

(a) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

(b) Subject to Subsection (c), if an incomplete instrument is an instrument under Section 36-3-104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under Section 36-3-104, but, after completion, the requirements of Section 36-3-104 are met, the instrument may be enforced according to its terms as augmented by completion.

(c) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under Section 36-3-407.

(d) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

HISTORY: 1962 Code Section 10.3-115; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-116. Joint and several liability; contribution.

(a) Except as otherwise provided in the instrument, two or more persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which they sign.

(b) Except as provided in Section 36-3-419(f) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

HISTORY: 1962 Code Section 10.3-116; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-117. Other agreements affecting instrument.

Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented, or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent an obligation is modified, supplemented, or nullified by an agreement under this section, the agreement is a defense to the obligation.

HISTORY: 1962 Code Section 10.3-117; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-118. Statute of limitations.

(a) Except as provided in Subsection (e), an action to enforce the obligation of a party to pay a note payable at a definite time must be commenced within six years after the due date or dates stated in the note or, if a due date is accelerated, within six years after the accelerated due date.

(b) Except as provided in Subsection (d) or (e), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note must be commenced within six years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

(c) Except as provided in Subsection (d), an action to enforce the obligation of a party to an unaccepted draft to pay the draft must be commenced within three years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

(d) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check, or traveler's check must be commenced within three years after demand for payment is made to the acceptor or issuer, as the case may be.

(e) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument must be commenced within six years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the six-year period begins when a demand for payment is in effect and the due date has passed.

(f) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, must be commenced (i) within six years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time, or (ii) within six years after the date of the acceptance if the obligation of the acceptor is payable on demand.

(g) Unless governed by other law regarding claims for indemnity or contribution, an action (i) for conversion of an instrument, for money had and received, or like action based on conversion, (ii) for breach of warranty, or (iii) to enforce an obligation, duty, or right arising under this Article and not governed by this section must be commenced within three years after the cause of action accrues.

HISTORY: 1962 Code Section 10.3-118; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-119. Notice of right to defend action.

In an action for breach of an obligation for which a third person is answerable over pursuant to this chapter or Chapter 4, the defendant may give the third person notice of the litigation in a record, and the person notified may then give similar notice to any other person who is answerable over. If the notice states (i) that the person notified may come in and defend and (ii) that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the two litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

HISTORY: 1962 Code Section 10.3-119; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-201. Negotiation.

(a) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

(b) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its indorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

HISTORY: 1962 Code Section 10.3-201; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-202. Negotiation subject to rescission.

(a) Negotiation is effective even if obtained (i) from an infant, a corporation exceeding its powers, or a person without capacity, (ii) by fraud, duress, or mistake, or (iii) in breach of duty or as part of an illegal transaction.

(b) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

HISTORY: 1962 Code Section 10.3-202; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-203. Transfer of instrument; rights acquired by transfer.

(a) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

(b) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee cannot acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

(c) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of indorsement by the transferor, the transferee has a specifically enforceable right to the unqualified indorsement of the transferor, but negotiation of the instrument does not occur until the indorsement is made.

(d) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this chapter and has only the rights of a partial assignee.

HISTORY: 1962 Code Section 10.3-203; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-204. Indorsement.

(a) "Indorsement" means a signature, other than that of a signer as maker, drawer, or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of (i) negotiating the instrument, (ii) restricting payment of the instrument, or (iii) incurring indorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an indorsement unless the accompanying words, terms of the instrument, place of the signature, or other circumstances unambiguously indicate that the signature was made for a purpose other than indorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

(b) "Indorser" means a person who makes an indorsement.

(c) For the purpose of determining whether the transferee of an instrument is a holder, an indorsement that transfers a security interest in the instrument is effective as an unqualified indorsement of the instrument.

(d) If an instrument is payable to a holder under a name that is not the name of the holder, indorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

HISTORY: 1962 Code Section 10.3-204; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-205. Special indorsement; blank indorsement; anomalous indorsement.

(a) If an indorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the indorsement identifies a person to whom it makes the instrument payable, it is a "special indorsement." When specially indorsed, an instrument becomes payable to the identified person and may be negotiated only by the indorsement of that person. The principles stated in Section 36-3-110 apply to special indorsements.

(b) If an indorsement is made by the holder of an instrument and it is not a special indorsement, it is a "blank indorsement." When indorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially indorsed.

(c) The holder may convert a blank indorsement that consists only of a signature into a special indorsement by writing, above the signature of the indorser, words identifying the person to whom the instrument is made payable.

(d) "Anomalous indorsement" means an indorsement made by a person who is not the holder of the instrument. An anomalous indorsement does not affect the manner in which the instrument may be negotiated.

HISTORY: 1962 Code Section 10.3-205; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-206. Restrictive endorsements.

(a) An indorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

(b) An indorsement stating a condition to the right of the indorsee to receive payment does not affect the right of the indorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

(c) If an instrument bears an indorsement (i) described in Section 36-4-201(b), or (ii) in blank or to a particular bank using the words "for deposit," "for collection," or other words indicating a purpose of having the instrument collected by a bank for the indorser or for a particular account, the following rules apply:

(1) A person, other than a bank, who purchases the instrument when so indorsed converts the instrument unless the amount paid for the instrument is received by the indorser or applied consistently with the indorsement.

(2) A depositary bank that purchases the instrument or takes it for collection when so indorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the indorser or applied consistently with the indorsement.

(3) A payor bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the indorser or applied consistently with the indorsement.

(4) Except as otherwise provided in Paragraph (3), a payor bank or intermediary bank may disregard the indorsement and is not liable if the proceeds of the instrument are not received by the indorser or applied consistently with the indorsement.

(d) Except for an indorsement covered by Subsection (c), if an instrument bears an indorsement using words to the effect that payment is to be made to the indorsee as agent, trustee, or other fiduciary for the benefit of the indorser or another person, the following rules apply:

(1) Unless there is notice of breach of fiduciary duty as provided in Section 36-3-307, a person who purchases the instrument from the indorsee or takes the instrument from the indorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the indorsee without regard to whether the indorsee violates a fiduciary duty to the indorser.

(2) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the indorsement unless the transferee or payor knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

(e) The presence on an instrument of an indorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under Subsection (c) or has notice or knowledge of breach of fiduciary duty as stated in Subsection (d).

(f) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an indorsement to which this section applies and the payment is not permitted by this section.

HISTORY: 1962 Code Section 10.3-206; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-207. Reacquisition.

Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel indorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An indorser whose indorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

HISTORY: 1962 Code Section 10.3-207; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-301. Person entitled to enforce instrument.

"Person entitled to enforce" an instrument means (i) the holder of the instrument, (ii) a nonholder in possession of the instrument who has the rights of a holder, or (iii) a person not in possession of the instrument who is entitled to enforce the instrument pursuant to Section 36-3-309 or 36-3-418(d). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

HISTORY: 1962 Code Section 10.3-301; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-302. Holder in due course.

(a) Subject to Subsection (c) and Section 36-3-106(d), "holder in due course" means the holder of an instrument if:

(1) the instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity; and

(2) the holder took the instrument (i) for value, (ii) in good faith, (iii) without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series, (iv) without notice that the instrument contains an unauthorized signature or has been altered, (v) without notice of any claim to the instrument described in Section 36-3-306, and (vi) without notice that any party has a defense or claim in recoupment described in Section 36-3-305(a).

(b) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under subsection (a), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment, or claim to the instrument.

(c) Except to the extent a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken (i) by legal process or by purchase in an execution, bankruptcy, or creditor's sale or similar proceeding, (ii) by purchase as part of a bulk transaction not in ordinary course of business of the transferor, or (iii) as the successor in interest to an estate or other organization.

(d) If, under Section 36-3-303(a)(1), the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

(e) If (i) the person entitled to enforce an instrument has only a security interest in the instrument and (ii) the person obliged to pay the instrument has a defense, claim in recoupment, or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

(f) To be effective, notice must be received at a time and in a manner that gives a reasonable opportunity to act on it.

(g) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

HISTORY: 1962 Code Section 10.3-302; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-303. Value and consideration.

(a) An instrument is issued or transferred for value if:

(1) the instrument is issued or transferred for a promise of performance, to the extent the promise has been performed;

(2) the transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding;

(3) the instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due;

(4) the instrument is issued or transferred in exchange for a negotiable instrument; or

(5) the instrument is issued or transferred in exchange for the incurring of an irrevocable obligation to a third party by the person taking the instrument.

(b) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in Subsection (a), the instrument is also issued for consideration.

HISTORY: 1962 Code Section 10.3-303; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-304. Overdue instrument.

(a) An instrument payable on demand becomes overdue at the earliest of the following times:

(1) on the day after the day demand for payment is duly made;

(2) if the instrument is a check, 90 days after its date; or

(3) if the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

(b) With respect to an instrument payable at a definite time the following rules apply:

(1) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

(2) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

(3) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

(c) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

HISTORY: 1962 Code Section 10.3-304; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.

36-3-305. Defenses and claims in recoupment.

(a) Except as otherwise provided in this section, the right to enforce the obligation of a party to pay an instrument is subject to the following:

(1) a defense of the obligor based on (i) infancy of the obligor to the extent it is a defense to a simple contract, (ii) duress, lack of legal capacity, or illegality of the transaction which, under other law, nullifies the obligation of the obligor, (iii) fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms, or (iv) discharge of the obligor in insolvency proceedings;

(2) a defense of the obligor stated in another section of this chapter or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract; and

(3) a claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time the action is brought.

(b) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in Subsection (a)(1), but is not subject to defenses of the obligor stated in Subsection (a)(2) or claims in recoupment stated in Subsection (a)(3) against a person other than the holder.

(c) Except as stated in Subsection (d), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, claim in recoupment, or claim to the instrument (Section 36-3-306) of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

(d) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under Subsection (a) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy, and lack of legal capacity.

(e) In a consumer transaction, if law other than this article requires that an instrument include a statement to the effect that the rights of a holder or transferee are subject to a claim or defense that the issuer could assert against the original payee, and the instrument does not include such a statement:

(1) the instrument has the same effect as if the instrument included such a statement;

(2) the issuer may assert against the holder or transferee all claims and defenses that would have been available if the instrument included such a statement; and

(3) the extent to which claims may be asserted against the holder or transferee is determined as if the instrument included such a statement.

(f) This section is subject to law other than this article that establishes a different rule for consumer transactions.

HISTORY: 1962 Code Section 10.3-305; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-306. Claims to instrument.

A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

HISTORY: 1962 Code Section 10.3-306; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-307. Notice of breach of fiduciary duty.

(a) In this section:

(1) "Fiduciary" means an agent, trustee, partner, corporate officer or director, or other representative owing a fiduciary duty with respect to an instrument.

(2) "Represented person" means the principal, beneficiary, partnership, corporation, or other person to whom the duty stated in Paragraph (1) is owed.

(b) If (i) an instrument is taken from a fiduciary for payment or collection or for value, (ii) the taker has knowledge of the fiduciary status of the fiduciary, and (iii) the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

(1) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

(2) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

(3) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

(4) If an instrument is issued by the represented person or the fiduciary as such, to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is (i) taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary, (ii) taken in a transaction known by the taker to be for the personal benefit of the fiduciary, or (iii) deposited to an account other than an account of the fiduciary, as such, or an account of the represented person.

HISTORY: 1962 Code Section 10.3-307; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-308. Proof of signatures and status as holder in due course.

(a) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under Section 36-3-402(a).

(b) If the validity of signatures is admitted or proved and there is compliance with Subsection (a), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under Section 36-3-301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

HISTORY: 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-309. Enforcement of lost, destroyed, or stolen instrument.

(a) A person not in possession of an instrument is entitled to enforce the instrument if:

(1) the person seeking to enforce the instrument:

(A) was entitled to enforce the instrument when loss of possession occurred; or

(B) has directly or indirectly acquired ownership of the instrument from a person who was entitled to enforce the instrument when loss of possession occurred;

(2) the loss of possession was not the result of a transfer by the person or a lawful seizure; and

(3) the person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(b) A person seeking enforcement of an instrument under Subsection (a) must prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, Section 36-3-308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

HISTORY: 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-310. Effect on obligation when instrument taken.

(a) Unless otherwise agreed, if a certified check, cashier's check, or teller's check is taken for an obligation, the obligation is discharged to the same extent discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an indorser of the instrument.

(b) Unless otherwise agreed and except as provided in Subsection (a), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

(1) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

(2) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

(3) Except as provided in Paragraph (4), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a third person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

(4) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen, or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

(c) If an instrument other than one described in Subsection (a) or (b) is taken for an obligation, the effect is (i) that stated in subsection (a) if the instrument is one on which a bank is liable as maker or acceptor, or (ii) that stated in Subsection (b) in any other case.

HISTORY: 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-311. Accord and satisfaction by use of instrument.

(a) If a person against whom a claim is asserted proves that (i) that person in good faith tendered an instrument to the claimant as full satisfaction of the claim, (ii) the amount of the claim was unliquidated or subject to a bona fide dispute, and (iii) the claimant obtained payment of the instrument, the following subsections apply.

(b) Unless Subsection (c) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

(c) Subject to Subsection (d), a claim is not discharged under Subsection (b) if either of the following applies:

(1) The claimant, if an organization, proves that (i) within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office, or place, and (ii) the instrument or accompanying communication was not received by that designated person, office, or place.

(2) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument, the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with Paragraph (1)(i).

(d) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated, the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

HISTORY: 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-312. Lost, destroyed, or stolen cashier's check, teller's check, or certified check.

(a) In this section:

(1) "Check" means a cashier's check, teller's check, or certified check.

(2) "Claimant" means a person who claims the right to receive the amount of a cashier's check, teller's check, or certified check that was lost, destroyed, or stolen.

(3) "Declaration of loss" means a statement, made in a record under penalty of perjury, to the effect that (i) the declarer lost possession of a check, (ii) the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, (iii) the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and (iv) the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined, or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

(4) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

(b) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check, if (i) the claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check, (ii) the communication contains or is accompanied by a declaration of loss of the claimant with respect to the check, (iii) the communication is received at a time and in a manner affording the bank a reasonable time to act on it before the check is paid, and (iv) the claimant provides reasonable identification if requested by the obligated bank. Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration. If a claim is asserted in compliance with this subsection, the following rules apply:

(1) The claim becomes enforceable at the later of (i) the time the claim is asserted, or (ii) the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

(2) Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

(3) If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

(4) When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to Section 36-4-302(a)(1), payment to the claimant discharges all liability of the obligated bank with respect to the check.

(c) If the obligated bank pays the amount of a check to a claimant under Subsection (b)(4) and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to (i) refund the payment to the obligated bank if the check is paid, or (ii) pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

(d) If a claimant has the right to assert a claim under Subsection (b) and is also a person entitled to enforce a cashier's check, teller's check, or certified check which is lost, destroyed, or stolen, the claimant may assert rights with respect to the check either under this section or Section 36-3-309.

HISTORY: 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-401. Signature.

(a) A person is not liable on an instrument unless (i) the person signed the instrument, or (ii) the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under Section 36-3-402.

(b) A signature may be made (i) manually or by means of a device or machine, and (ii) by the use of any name, including a trade or assumed name, or by a word, mark, or symbol executed or adopted by a person with present intention to authenticate a writing.

HISTORY: 1962 Code Section 10.3-401; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-402. Signature by representative.

(a) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the "authorized signature of the represented person" and the represented person is liable on the instrument, whether or not identified in the instrument.

(b) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

(1) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

(2) Subject to Subsection (c), if (i) the form of the signature does not show unambiguously that the signature is made in a representative capacity or (ii) the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

(c) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

HISTORY: 1962 Code Section 10.3-402; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-403. Unauthorized signature.

(a) Unless otherwise provided in this chapter or Chapter 4, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this chapter.

(b) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

(c) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this chapter which makes the unauthorized signature effective for the purposes of this chapter.

HISTORY: 1962 Code Section 10.3-403; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-404. Imposters; fictitious payees.

(a) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an indorsement of the instrument by any person in the name of the payee is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) If (i) a person whose intent determines to whom an instrument is payable (Section 36-3-110(a) or (b)) does not intend the person identified as payee to have any interest in the instrument, or (ii) the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special indorsement:

(1) Any person in possession of the instrument is its holder.

(2) An indorsement by any person in the name of the payee stated in the instrument is effective as the indorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

(c) Under Subsection (a) or (b), an indorsement is made in the name of a payee if (i) it is made in a name substantially similar to that of the payee or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

(d) With respect to an instrument to which Subsection (a) or (b) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

HISTORY: 1962 Code Section 10.3-404; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-405. Employer's responsibility for fraudulent indorsement by employee.

(a) In this section:

(1) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

(2) "Fraudulent indorsement" means (i) in the case of an instrument payable to the employer, a forged indorsement purporting to be that of the employer, or (ii) in the case of an instrument with respect to which the employer is the issuer, a forged indorsement purporting to be that of the person identified as payee.

(3) "Responsibility" with respect to instruments means authority (i) to sign or indorse instruments on behalf of the employer, (ii) to process instruments received by the employer for bookkeeping purposes, for deposit to an account, or for other disposition, (iii) to prepare or process instruments for issue in the name of the employer, (iv) to supply information determining the names or addresses of payees of instruments to be issued in the name of the employer, (v) to control the disposition of instruments to be issued in the name of the employer, or (vi) to act otherwise with respect to instruments in a responsible capacity. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

(b) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent indorsement of the instrument, the indorsement is effective as the indorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent the failure to exercise ordinary care contributed to the loss.

(c) Under Subsection (b), an indorsement is made in the name of the person to whom an instrument is payable if (i) it is made in a name substantially similar to the name of that person or (ii) the instrument, whether or not indorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

HISTORY: 1962 Code Section 10.3-405; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-406. Negligence contributing to forged signature or alteration of instrument.

(a) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

(b) Under Subsection (a), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

(c) Under Subsection (a), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under Subsection (b), the burden of proving failure to exercise ordinary care is on the person precluded.

HISTORY: 1962 Code Section 10.3-406; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-407. Alteration.

(a) "Alteration" means (i) an unauthorized change in an instrument that purports to modify in any respect the obligation of a party, or (ii) an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

(b) Except as provided in Subsection (c), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

(c) A payor bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument (i) according to its original terms, or (ii) in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

HISTORY: 1962 Code Section 10.3-407; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-408. Drawee not liable on unaccepted draft.

A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

HISTORY: 1962 Code Section 10.3-408; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-409. Acceptance of draft; certified check.

(a) "Acceptance" means the drawee's signed agreement to pay a draft as presented. It must be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

(b) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue, or has been dishonored.

(c) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

(d) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in Subsection (a) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

HISTORY: 1962 Code Section 10.3-409; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-410. Acceptance varying draft.

(a) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

(b) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

(c) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and indorser that does not expressly assent to the acceptance is discharged.

HISTORY: 1962 Code Section 10.3-410; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-411. Refusal to pay cashier's check, teller's check, and certified check.

(a) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

(b) If the obligated bank wrongfully (i) refuses to pay a cashier's check or certified check, (ii) stops payment of a teller's check, or (iii) refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

(c) Expenses or consequential damages under Subsection (b) are not recoverable if the refusal of the obligated bank to pay occurs because (i) the bank suspends payments, (ii) the obligated bank asserts a claim or defense of the bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, (iii) the obligated bank has a reasonable doubt whether the person demanding payment is the person entitled to enforce the instrument, or (iv) payment is prohibited by law.

HISTORY: 1962 Code Section 10.3-411; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-412. Obligation of issuer of note or cashier's check.

The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 36-3-115 and 36-3-407. The obligation is owed to a person entitled to enforce the instrument or to an indorser who paid the instrument under Section 36-3-415.

HISTORY: 1962 Code Section 10.3-412; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-413. Obligation of acceptor.

(a) The acceptor of a draft is obliged to pay the draft (i) according to its terms at the time it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, (ii) if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or (iii) if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in Sections 36-3-115 and 36-3-407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an indorser who paid the draft under Section 36-3-414 or 36-3-415.

(b) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If (i) the certification or acceptance does not state an amount, (ii) the amount of the instrument is subsequently raised, and (iii) the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time it was taken by the holder in due course.

HISTORY: 1962 Code Section 10.3-413; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-414. Obligation of drawer.

(a) This section does not apply to cashier's checks or other drafts drawn on the drawer.

(b) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft (i) according to its terms at the time it was issued or, if not issued, at the time it first came into possession of a holder, or (ii) if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 36-3-115 and 36-3-407. The obligation is owed to a person entitled to enforce the draft or to an indorser who paid the draft under Section 36-3-415.

(c) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

(d) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an indorser under Section 36-3-415(a) and (c).

(e) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under subsection (b) to pay the draft if the draft is not a check. A disclaimer of the liability stated in subsection (b) is not effective if the draft is a check.

(f) If (i) a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, (ii) the drawee suspends payments after expiration of the 30-day period without paying the check, and (iii) because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer to the extent deprived of funds may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

HISTORY: 1962 Code Section 10.3-414; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-415. Obligation of indorser.

(a) Subject to Subsections (b), (c), (d), (e) and to Section 36-3-419(d), if an instrument is dishonored, an indorser is obliged to pay the amount due on the instrument (i) according to the terms of the instrument at the time it was indorsed, or (ii) if the indorser indorsed an incomplete instrument, according to its terms when completed, to the extent stated in Sections 36-3-115 and 36-3-407. The obligation of the indorser is owed to a person entitled to enforce the instrument or to a subsequent indorser who paid the instrument under this section.

(b) If an indorsement states that it is made "without recourse" or otherwise disclaims liability of the indorser, the indorser is not liable under Subsection (a) to pay the instrument.

(c) If notice of dishonor of an instrument is required by Section 36-3-503 and notice of dishonor complying with that section is not given to an indorser, the liability of the indorser under Subsection (a) is discharged.

(d) If a draft is accepted by a bank after an indorsement is made, the liability of the indorser under Subsection (a) is discharged.

(e) If an indorser of a check is liable under Subsection (a) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day the indorsement was made, the liability of the indorser under Subsection (a) is discharged.

HISTORY: 1962 Code Section 10.3-415; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-416. Transfer warranties.

(a) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by indorsement, to any subsequent transferee that:

(1) the warrantor is a person entitled to enforce the instrument;

(2) all signatures on the instrument are authentic and authorized;

(3) the instrument has not been altered;

(4) the instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor;

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(6) with respect to a remotely-created consumer item, that the person on whose account the item is drawn authorized the issuance of the item in the amount for which the item is drawn.

(b) A person to whom the warranties under Subsection (a) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

(c) The warranties stated in Subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under subsection (b) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(d) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

HISTORY: 1962 Code Section 10.3-416; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-417. Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered;

(3) the warrantor has no knowledge that the signature of the drawer of the draft is unauthorized; and

(4) with respect to any remotely-created consumer item, that the person on whose account the item is drawn authorized the issuance of the item in the amount for which the item is drawn.

(b) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under Subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 36-3-404 or 36-3-405 or the drawer is precluded under Section 36-3-406 or 36-4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other instrument is presented for payment to a party obliged to pay the instrument, and (iii) payment is received, the following rules apply:

(1) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

(2) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in Subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under Subsection (b) or (d) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

HISTORY: 1962 Code Section 10.3-417; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-418. Payment for acceptance by mistake.

(a) Except as provided in Subsection (c), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that (i) payment of the draft had not been stopped pursuant to Section 36-4-403 or (ii) the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

(b) Except as provided in Subsection (c), if an instrument has been paid or accepted by mistake and the case is not covered by subsection (a), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, (i) recover the payment from the person to whom or for whose benefit payment was made or (ii) in the case of acceptance, may revoke the acceptance.

(c) The remedies provided by Subsection (a) or (b) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by Section 36-3-417 or 36-4-407.

(d) Notwithstanding Section 36-4-215, if an instrument is paid or accepted by mistake and the payor or acceptor recovers payment or revokes acceptance under Subsection (a) or (b), the instrument is deemed not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

HISTORY: 1962 Code Section 10.3-418; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-419. Instrument signed for accommodation.

(a) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation".

(b) An accommodation party may sign the instrument as maker, drawer, acceptor, or indorser and, subject to Subsection (d), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

(c) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous indorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in Section 36-3-605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

(d) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if (i) execution of judgment against the other party has been returned unsatisfied, (ii) the other party is insolvent or in an insolvency proceeding, (iii) the other party cannot be served with process, or (iv) it is otherwise apparent that payment cannot be obtained from the other party.

(e) If the signature of a party to an instrument is accompanied by words indicating that the party guarantees payment or the signer signs the instrument as an accommodation party in some other manner that does not unambiguously indicate an intention to guarantee collection rather than payment, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument in the same circumstances as the accommodated party would be obliged, without prior resort to the accommodated party by the person entitled to enforce the instrument.

(f) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. In proper circumstances, an accommodation party may obtain relief that requires the accommodated party to perform its obligations on the instrument. An accommodated party that pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

HISTORY: 1962 Code Section 10.3-419; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-420. Conversion of instrument.

(a) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by (i) the issuer or acceptor of the instrument or (ii) a payee or indorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a co-payee.

(b) In an action under Subsection (a), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

(c) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

HISTORY: 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-501. Presentment.

(a) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument (i) to pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank, or (ii) to accept a draft made to the drawee.

(b) The following rules are subject to Chapter 4, agreement of the parties, and clearing-house rules and the like:

(1) Presentment may be made at the place of payment of the instrument and must be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written, or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of two or more makers, acceptors, drawees, or other payors.

(2) Upon demand of the person to whom presentment is made, the person making presentment must (i) exhibit the instrument, (ii) give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so, and (iii) sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

(3) Without dishonoring the instrument, the party to whom presentment is made may (i) return the instrument for lack of a necessary indorsement, or (ii) refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties, or other applicable law or rule.

(4) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cutoff hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cutoff hour.

HISTORY: 1962 Code Section 10.3-501; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-502. Dishonor.

(a) Dishonor of a note is governed by the following rules:

(1) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

(2) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day it becomes payable or the day of presentment, whichever is later.

(3) If the note is not payable on demand and Paragraph (2) does not apply, the note is dishonored if it is not paid on the day it becomes payable.

(b) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

(1) If a check is duly presented for payment to the payor bank otherwise than for immediate payment over the counter, the check is dishonored if the payor bank makes timely return of the check or sends timely notice of dishonor or nonpayment under Section 36-4-301 or 36-4-302, or becomes accountable for the amount of the check under Section 36-4-302.

(2) If a draft is payable on demand and Paragraph (1) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

(3) If a draft is payable on a date stated in the draft, the draft is dishonored if (i) presentment for payment is duly made to the drawee and payment is not made on the day the draft becomes payable or the day of presentment, whichever is later, or (ii) presentment for acceptance is duly made before the day the draft becomes payable and the draft is not accepted on the day of presentment.

(4) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

(c) Dishonor of an unaccepted documentary draft occurs according to the rules stated in Subsection (b)(2), (3), and (4), except that payment or acceptance may be delayed without dishonor until no later than the close of the third business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

(d) Dishonor of an accepted draft is governed by the following rules:

(1) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

(2) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day it becomes payable or the day of presentment, whichever is later.

(e) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under Section 36-3-504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

(f) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

HISTORY: 1962 Code Section 10.3-502; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-503. Notice of dishonor.

(a) The obligation of an indorser stated in Section 36-3-415(a) and the obligation of a drawer stated in Section 36-3-414(d) may not be enforced unless (i) the indorser or drawer is given notice of dishonor of the instrument complying with this section or (ii) notice of dishonor is excused under Section 36-3-504(b).

(b) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written, or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

(c) Subject to Section 36-3-504(c), with respect to an instrument taken for collection by a collecting bank, notice of dishonor must be given (i) by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument, or (ii) by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor must be given within 30 days following the day on which dishonor occurs.

HISTORY: 1962 Code Section 10.3-503; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-504. Excused presentment and notice of dishonor.

(a) Presentment for payment or acceptance of an instrument is excused if (i) the person entitled to present the instrument cannot with reasonable diligence make presentment, (ii) the maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings, (iii) by the terms of the instrument presentment is not necessary to enforce the obligation of indorsers or the drawer, (iv) the drawer or indorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted, or (v) the drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

(b) Notice of dishonor is excused if (i) by the terms of the instrument notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument, or (ii) the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

(c) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

HISTORY: 1962 Code Section 10.3-504; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-505. Evidence of dishonor.

(a) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

(1) a document regular in form as provided in Subsection (b) which purports to be a protest;

(2) a purported stamp or writing of the drawee, payor bank, or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor;

(3) a book or record of the drawee, payor bank, or collecting bank, kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

(b) A protest is a certificate of dishonor made by a United States consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. It may be made upon information satisfactory to that person. The protest must identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

HISTORY: 1962 Code Section 10.3-505; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-601. Discharge and effect of discharge.

(a) The obligation of a party to pay the instrument is discharged as stated in this chapter or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

(b) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

HISTORY: 1962 Code Section 10.3-601; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-602. Payment.

(a) Subject to Subsection (e), an instrument is paid to the extent payment is made by or on behalf of a party obliged to pay the instrument, and to a person entitled to enforce the instrument.

(b) Subject to Subsection (e), a note is paid to the extent payment is made by or on behalf of a party obliged to pay the note to a person that formerly was entitled to enforce the note only if at the time of the payment the party obliged to pay has not received adequate notification that the note has been transferred and that payment is to be made to the transferee. A notification is adequate only if it is signed by the transferor or the transferee; reasonably identifies the transferred note; and provides an address at which payments subsequently are to be made. Upon request, a transferee shall seasonably furnish reasonable proof that the note has been transferred. Unless the transferee complies with the request, a payment to the person that formerly was entitled to enforce the note is effective for purposes of Subsection (c) even if the party obliged to pay the note has received a notification under this paragraph.

(c) Subject to Subsection (e), to the extent of a payment under Subsections (a) and (b), the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under Section 36-3-306 by another person.

(d) Subject to Subsection (e), a transferee, or any party that has acquired rights in the instrument directly or indirectly from a transferee, including any such party that has rights as a holder in due course, is deemed to have notice of any payment that is made under Subsection (b) after the date that the note is transferred to the transferee but before the party obliged to pay the note receives adequate notification of the transfer.

(e) The obligation of a party to pay the instrument is not discharged under Subsections (a) through (d) if:

(1) a claim to the instrument under Section 36-3-306 is enforceable against the party receiving payment and (i) payment is made with knowledge by the payor that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or (ii) in the case of an instrument other than a cashier's check, teller's check, or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument; or

(2) the person making payment knows that the instrument is a stolen instrument and pays a person it knows is in wrongful possession of the instrument.

(f) As used in this section, "signed," with respect to a record that is not a writing, includes the attachment to or logical association with the record of an electronic symbol, sound, or process with the present intent to adopt or accept the record.

HISTORY: 1962 Code Section 10.3-602; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-603. Tender of payment.

(a) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

(b) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an indorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

(c) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is deemed to have made tender of payment on the due date to the person entitled to enforce the instrument.

HISTORY: 1962 Code Section 10.3-603; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-604. Discharge by cancellation or renunciation.

(a) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument (i) by an intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation, or cancellation of the instrument, cancellation or striking out of the party's signature, or the addition of words to the instrument indicating discharge, or (ii) by agreeing not to sue or otherwise renouncing rights against the party by a signed record.

(b) Cancellation or striking out of an indorsement pursuant to Subsection (a) does not affect the status and rights of a party derived from the indorsement.

(c) In this section, "signed," with respect to a record that is not a writing, includes the attachment to or logical association with the record of an electronic symbol, sound, or process with the present intent to adopt or accept the record.

HISTORY: 1962 Code Section 10.3-604; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.



SECTION 36-3-605. Discharge of secondary obligors.

(a) If a person entitled to enforce an instrument releases the obligation of a principal obligor in whole or in part, and another party to the instrument is a secondary obligor with respect to the obligation of that principal obligor, the following rules apply:

(1) Any obligations of the principal obligor to the secondary obligor with respect to any previous payment by the secondary obligor are not affected. Unless the terms of the release preserve the secondary obligor's recourse, the principal obligor is discharged, to the extent of the release, from any other duties to the secondary obligor under this chapter.

(2) Unless the terms of the release provide that the person entitled to enforce the instrument retains the right to enforce the instrument against the secondary obligor, the secondary obligor is discharged to the same extent as the principal obligor from any unperformed portion of its obligation on the instrument. If the instrument is a check and the obligation of the secondary obligor is based on an indorsement of the check, the secondary obligor is discharged without regard to the language or circumstances of the discharge or other release.

(3) If the secondary obligor is not discharged under Paragraph (2), the secondary obligor is discharged to the extent of the value of the consideration for the release, and to the extent that the release would otherwise cause the secondary obligor a loss.

(b) If a person entitled to enforce an instrument grants a principal obligor an extension of the time at which one or more payments are due on the instrument and another party to the instrument is a secondary obligor with respect to the obligation of that principal obligor, the following rules apply:

(1) Any obligations of the principal obligor to the secondary obligor with respect to any previous payment by the secondary obligor are not affected. Unless the terms of the extension preserve the secondary obligor's recourse, the extension correspondingly extends the time for performance of any other duties owed to the secondary obligor by the principal obligor under this chapter.

(2) The secondary obligor is discharged to the extent that the extension would otherwise cause the secondary obligor a loss.

(3) To the extent that the secondary obligor is not discharged under Paragraph (2), the secondary obligor may perform its obligations to a person entitled to enforce the instrument as if the time for payment had not been extended or, unless the terms of the extension provide that the person entitled to enforce the instrument retains the right to enforce the instrument against the secondary obligor as if the time for payment had not been extended, treat the time for performance of its obligations as having been extended correspondingly.

(c) If a person entitled to enforce an instrument agrees, with or without consideration, to a modification of the obligation of a principal obligor other than a complete or partial release or an extension of the due date and another party to the instrument is a secondary obligor with respect to the obligation of that principal obligor, the following rules apply:

(1) Any obligations of the principal obligor to the secondary obligor with respect to any previous payment by the secondary obligor are not affected. The modification correspondingly modifies any other duties owed to the secondary obligor by the principal obligor under this chapter.

(2) The secondary obligor is discharged from any unperformed portion of its obligation to the extent that the modification would otherwise cause the secondary obligor a loss.

(3) To the extent that the secondary obligor is not discharged under Paragraph (2), the secondary obligor may satisfy its obligation on the instrument as if the modification had not occurred, or treat its obligation on the instrument as having been modified correspondingly.

(d) If the obligation of a principal obligor is secured by an interest in collateral, another party to the instrument is a secondary obligor with respect to that obligation, and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of the secondary obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent the value of the interest is reduced to an amount less than the amount of the recourse of the secondary obligor, or the reduction in value of the interest causes an increase in the amount by which the amount of the recourse exceeds the value of the interest. For purposes of this subsection, impairing the value of an interest in collateral includes failure to obtain or maintain perfection or recordation of the interest in collateral, release of collateral without substitution of collateral of equal value or equivalent reduction of the underlying obligation, failure to perform a duty to preserve the value of collateral owed, under Chapter 9 or other law, to a debtor or other person secondarily liable, and failure to comply with applicable law in disposing of or otherwise enforcing the interest in collateral.

(e) A secondary obligor is not discharged under Subsection (a)(3), (b), (c), or (d) unless the person entitled to enforce the instrument knows that the person is a secondary obligor or has notice under Section 36-3-419(c) that the instrument was signed for accommodation.

(f) A secondary obligor is not discharged under this section if the secondary obligor consents to the event or conduct that is the basis of the discharge, or the instrument or a separate agreement of the party provides for waiver of discharge under this section specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral. Unless the circumstances indicate otherwise, consent by the principal obligor to an act that would lead to a discharge under this section constitutes consent to that act by the secondary obligor if the secondary obligor controls the principal obligor or deals with the person entitled to enforce the instrument on behalf of the principal obligor.

(g) A release or extension preserves a secondary obligor's recourse if the terms of the release or extension provide that:

(1) the person entitled to enforce the instrument retains the right to enforce the instrument against the secondary obligor; and

(2) the recourse of the secondary obligor continues as if the release or extension had not been granted.

(h) Except as otherwise provided in Subsection (i), a secondary obligor asserting discharge under this section has the burden of persuasion both with respect to the occurrence of the acts alleged to harm the secondary obligor and loss or prejudice caused by those acts.

(i) If the secondary obligor demonstrates prejudice caused by an impairment of its recourse, and the circumstances of the case indicate that the amount of loss is not reasonably susceptible of calculation or requires proof of facts that are not ascertainable, it is presumed that the act impairing recourse caused a loss or impairment equal to the liability of the secondary obligor on the instrument. In that event, the burden of persuasion as to any lesser amount of the loss is on the person entitled to enforce the instrument.

HISTORY: 1962 Code Section 10.3-605; 1966 (54) 2716; 2008 Act No. 204, Section 2, eff July 1, 2008.






CHAPTER 4 - COMMERCIAL CODE - BANK DEPOSITS AND COLLECTIONS

SECTION 36-4-101. Short title.

This chapter may be cited as Uniform Commercial Code--Bank Deposits and Collections.

HISTORY: 1962 Code Section 10.4-101; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-102. Applicability

(a) To the extent that items within this chapter are also within Chapters 3 and 8, they are subject to those chapters. If there is conflict, this chapter governs Chapter 3, but Chapter 8 governs this chapter.

(b) The liability of a bank for action or non-action with respect to an item handled by it for purposes of presentment, payment, or collection is governed by the law of the place where the bank is located. In the case of action or non-action by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

HISTORY: 1962 Code Section 10.4-102; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-103. Variation by agreement; measure of damages; action constituting ordinary care.

(a) The effect of the provisions of this chapter may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

(b) Federal Reserve regulations and operating circulars, clearing-house rules, and the like have the effect of agreements under Subsection (a), whether or not specifically assented to by all parties interested in items handled.

(c) Action or non-action approved by this chapter or pursuant to Federal Reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or non-action consistent with clearing-house rules and the like or with a general banking usage not disapproved by this chapter, is prima facie the exercise of ordinary care.

(d) The specification or approval of certain procedures by this chapter is not disapproval of other procedures that may be reasonable under the circumstances.

(e) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

HISTORY: 1962 Code Section 10.4-103; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-104. Definitions and index of definitions.

(a) In this chapter, unless the context otherwise requires:

(1) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft, or like account, other than an account evidenced by a certificate of deposit;

(2) "Afternoon" means the period of a day between noon and midnight;

(3) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions;

(4) "Clearing house" means an association of banks or other payors regularly clearing items;

(5) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank;

(6) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities (Section 36-8-102) or instructions for uncertificated securities (Section 36-8-102), or other certificates, statements, or the like are to be received by the drawee or other payor before acceptance or payment of the draft;

(7) "Draft" means a draft as defined in Section 36-3-104 or an item, other than an instrument, that is an order;

(8) "Drawee" means a person ordered in a draft to make payment;

(9) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. The term does not include a payment order governed by Chapter 4A or a credit or debit card slip;

(10) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later;

(11) "Settle" means to pay in cash, by clearing-house settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final;

(12) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over, or that it ceases or refuses to make payments in the ordinary course of business.

(b) Other definitions applying to this chapter and the sections in which they appear are:

Agreement for electronic presentment Section 36-4-110.

Collecting bank Section 36-4-105.

Depositary bank Section 36-4-105.

Intermediary bank Section 36-4-105.

Payor bank Section 36-4-105.

Presenting bank Section 36-4-105.

Presentment notice Section 36-4-110.

(c) The following definitions in other chapters apply to this chapter:

Acceptance Section 36-3-409.

Alteration Section 36-3-407.

Cashier's check Section 36-3-104.

Certificate of deposit Section 36-3-104.

Certified check Section 36-3-409.

Check Section 36-3-104.

Good faith Section 36-3-103.

Holder in due course Section 36-3-302.

Instrument Section 36-3-104.

Notice of dishonor Section 36-3-503.

Order Section 36-3-103.

Ordinary care Section 36-3-103.

Person entitled to enforce Section 36-3-301.

Presentment Section 36-3-501.

Promise Section 36-3-103.

Prove Section 36-3-103.

Record Section 36-3-103.

Remotely-Created consumer item Section 36-3-103.

Teller's check Section 36-3-104.

Unauthorized signature Section 36-3-403.

(d) In addition, Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this Article.

HISTORY: 1962 Code Section 10.4-104; 1966 (54) 2716; 2001 Act No. 67, Section 9; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-105. Definitions of types of banks.

In this chapter:

(1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union, or trust company;

(2) "Depositary bank" means the first bank to take an item even though it is also the payor bank, unless the item is presented for immediate payment over the counter;

(3) "Payor bank" means a bank that is the drawee of a draft;

(4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payor bank;

(5) "Collecting bank" means a bank handling an item for collection except the payor bank;

(6) "Presenting bank" means a bank presenting an item except a payor bank.

HISTORY: 1962 Code Section 10.4-105; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-106. Payable through or payable at bank; collecting bank.

(a) If an item states that it is "payable through" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(b) If an item states that it is "payable at" a bank identified in the item, (i) the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item, and (ii) the item may be presented for payment only by or through the bank.

(c) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a co-drawee or a collecting bank, the bank is a collecting bank.

HISTORY: 1962 Code Section 10.4-106; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-107. Separate office of bank.

A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders shall be given under this chapter and under Chapter 3.

HISTORY: 1962 Code Section 10.4-107; 1966 (54) 2716; 1978 Act No. 573; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-108. Time of receipt of items.

(a) For the purpose of allowing time to process items, prove balances, and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 P.M. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

(b) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

HISTORY: 1962 Code Section 10.4-108; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-109. Delays.

(a) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payor other than a bank, and with or without the approval of any person involved, may waive, modify, or extend time limits imposed or permitted by this chapter for a period not exceeding two additional banking days without discharge of drawers or indorsers or liability to its transferor or a prior party.

(b) Delay by a collecting bank or payor bank beyond time limits prescribed or permitted by this chapter or by instructions is excused if (i) the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the bank, and (ii) the bank exercises such diligence as the circumstances require.

HISTORY: 1962 Code Section 10.4-109; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-110. Electronic presentment.

(a) "Agreement for electronic presentment" means an agreement, clearing-house rule, or Federal Reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor, and other matters concerning items subject to the agreement.

(b) Presentment of an item pursuant to an agreement for presentment is made when the presentment notice is received.

(c) If presentment is made by presentment notice, a reference to "item" or "check" in this chapter means the presentment notice unless the context otherwise indicates.

HISTORY: 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-111. Statute of limitations.

An action to enforce an obligation, duty, or right arising under this chapter must be commenced within three years after the cause of action accrues.

HISTORY: 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-201. Status of collecting bank as agent and provisional status of credits; applicability of article; item indorsed "pay any bank".

(a) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to an item, is an agent or sub-agent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of indorsement or lack of indorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection, or return, the relevant provisions of this Article apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it. (b) After an item has been indorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until the item has been:

(1) returned to the customer initiating collection; or

(2) specially indorsed by a bank to a person who is not a bank.

HISTORY: 1962 Code Section 10.4-201; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-202. Responsibility for collections or return; when action timely.

(a) A collecting bank must exercise ordinary care in:

(1) presenting an item or sending it for presentment;

(2) sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be;

(3) settling for an item when the bank receives final settlement; and

(4) notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

(b) A collecting bank exercises ordinary care under Subsection (a) by taking proper action before its midnight deadline following receipt of an item, notice, or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

(c) Subject to Subsection (a)(1), a bank is not liable for the insolvency, neglect, misconduct, mistake, or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

HISTORY: 1962 Code Section 10.4-202; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-203. Effect of instructions.

Subject to Chapter 3 concerning conversion of instruments (Section 36-3-420) and restrictive indorsements (Section 36-3-206), only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it, and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

HISTORY: 1962 Code Section 10.4-203; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-204. Methods of sending and presenting; sending directly to payor bank.

(a) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved, and the method generally used by it or others to present those items.

(b) A collecting bank may send:

(1) an item directly to the payor bank;

(2) an item to a nonbank payor if authorized by its transferor; and

(3) an item other than documentary drafts to a nonbank payor, if authorized by Federal Reserve regulation or operating circular, clearing-house rule, or the like.

(c) Presentment may be made by a presenting bank at a place where the payor bank or other payor has requested that presentment be made.

HISTORY: 1962 Code Section 10.4-204; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-205. Depositary bank holder of unindorsed item.

If a customer delivers an item to a depositary bank for collection:

(1) the depositary bank becomes a holder of the item at the time it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer indorses the item, and, if the bank satisfies the other requirements of Section 363-302, it is a holder in due course; and

(2) the depositary bank warrants to collecting banks, the payor bank or other payor, and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

HISTORY: 1962 Code Section 10.4-205; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-206. Transfer between banks.

Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

HISTORY: 1962 Code Section 10.4-206; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-207. Transfer warranties.

(a) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants to the transferee and to any subsequent collecting bank that:

(1) the warrantor is a person entitled to enforce the item;

(2) all signatures on the item are authentic and authorized;

(3) the item has not been altered;

(4) the item is not subject to a defense or claim in recoupment (Section 36-3-305(a)) of any party that can be asserted against the warrantor;

(5) the warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer; and

(6) with respect to any remotely-created consumer item, that the person on whose account the item is drawn authorized the issuance of the item in the amount for which the item is drawn.

(b) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item (i) according to the terms of the item at the time it was transferred, or (ii) if the transfer was of an incomplete item, according to its terms when completed as stated in Sections 36-3-115 and 36-3-407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an indorsement stating that it is made "without recourse" or otherwise disclaiming liability.

(c) A person to whom the warranties under Subsection (a) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

(d) The warranties stated in Subsection (a) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(e) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

HISTORY: 1962 Code Section 10.4-207; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-208. Presentment warranties.

(a) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, (i) the person obtaining payment or acceptance, at the time of presentment, and (ii) a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that:

(1) the warrantor is, or was, at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft;

(2) the draft has not been altered; and

(3) the warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized; and

(4) with respect to any remotely-created consumer item, that the person on whose account the item is drawn authorized the issuance of the item in the amount for which the item is drawn.

(b) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft (i) breach of warranty is a defense to the obligation of the acceptor, and (ii) if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

(c) If a drawee asserts a claim for breach of warranty under Subsection (a) based on an unauthorized indorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the indorsement is effective under Section 36-3-404 or 36-3-405 or the drawer is precluded under Section 36-3-406 or 36-4-406 from asserting against the drawee the unauthorized indorsement or alteration.

(d) If (i) a dishonored draft is presented for payment to the drawer or an indorser or (ii) any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was, at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

(e) The warranties stated in Subsections (a) and (d) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

(f) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

HISTORY: 1962 Code Section 10.4-208; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-209. Encoding and retention warranties.

(a) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payor bank or other payor that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

(b) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payor bank or other payor that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

(c) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

HISTORY: 1962 Code Section 10.4-209; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-210. Security interest of collecting bank in items, accompanying documents, and proceeds.

(a) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either:

(1) in case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied;

(2) in case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back; or

(3) if it makes an advance on or against the item.

(b) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

(c) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents, and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to Chapter 9, but:

(1) no security agreement is necessary to make the security interest enforceable (Section 36-9-203(b)(3)(A));

(2) no filing is required to perfect the security interest; and

(3) the security interest has priority over conflicting perfected security interests in the item, accompanying documents, or proceeds.

HISTORY: 1962 Code Section 10.4-210; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-211. When bank gives value for purposes of holder in due course.

For purposes of determining its status as a holder in due course, a bank has given value to the extent it has a security interest in an item, if the bank otherwise complies with the requirements of Section 36-3-302 on what constitutes a holder in due course.

HISTORY: 1962 Code Section 10.4-211; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-212. Presentment by notice of item not payable by, through, or at bank; liability of drawer or indorser.

(a) Unless otherwise instructed, a collecting bank may present an item not payable by, through, or at a bank by sending to the party to accept or pay a record providing notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under Section 36-3-501 by the close of the bank's next banking day after it knows of the requirement.

(b) If presentment is made by notice and payment, acceptance, or request for compliance with a requirement under Section 36-3-501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the third banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or indorser by sending it notice of the facts.

HISTORY: 1962 Code Section 10.4-212; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-213. Medium and time of settlement by bank.

(a) With respect to settlement by a bank, the medium and time of settlement may be prescribed by Federal Reserve regulations or circulars, clearing-house rules, and the like, or agreement. In the absence of such prescription:

(1) the medium of settlement is cash or credit to an account in a Federal Reserve bank of or specified by the person to receive settlement; and

(2) the time of settlement, is:

(i) with respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered;

(ii) with respect to tender of settlement by credit in an account in a Federal Reserve Bank, when the credit is made;

(iii) with respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered; or

(iv) with respect to tender of settlement by a funds transfer, when payment is made pursuant to Section 36-4A-406(a) to the person receiving settlement.

(b) If the tender of settlement is not by a medium authorized by Subsection (a) or the time of settlement is not fixed by Subsection (a), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

(c) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline:

(1) presents or forwards the check for collection, settlement is final when the check is finally paid; or

(2) fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

(d) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

HISTORY: 1962 Code Section 10.4-213; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-214. Right of charge-back or refund; liability of collecting bank; return of item.

(a) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank, or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit, or obtain refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge back, and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

(b) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

(c) A depositary bank that is also the payor may charge back the amount of an item to its customer's account or obtain refund in accordance with the section governing return of an item received by a payor bank for credit on its books (Section 36-4-301).

(d) The right to charge back is not affected by:

(1) previous use of a credit given for the item; or

(2) failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

(e) A failure to charge back or claim refund does not affect other rights of the bank against the customer or any other party.

(f) If credit is given in dollars as the equivalent of the value of an item payable in foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

HISTORY: 1962 Code Section 10.4-214; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-215. Final payment of item by payor bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

(a) An item is finally paid by a payor bank when the bank has first done any of the following:

(1) paid the item in cash;

(2) settled for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement; or

(3) made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearing-house rule, or agreement.

(b) If provisional settlement for an item does not become final, the item is not finally paid.

(c) If provisional settlement for an item between the presenting and payor banks is made through a clearing house or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payor banks or between the presenting and successive prior collecting banks seriatim, they become final upon final payment of the item by the payor bank.

(d) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

(e) Subject to (i) applicable law stating a time for availability of funds and (ii) any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

(1) if the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time;

(2) if the bank is both the depositary bank and the payor bank, and the item is finally paid, at the opening of the bank's second banking day following receipt of the item.

(f) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

HISTORY: 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-216. Insolvency and preference.

(a) If an item is in or comes into the possession of a payor or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee, or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

(b) If a payor bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payor bank.

(c) If a payor bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

(d) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

HISTORY: 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-301. Posting; recovery of payment by return of items; time of dishonor; return of items by payor bank.

(a) If a payor bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payor bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it

(1) returns the item;

(2) returns an image of the item, if the party to which the return is made has entered into an agreement to accept an image as a return of the item and the image is returned in accordance with that agreement; or

(3) sends a record providing notice of dishonor or nonpayment if the item is unavailable for return.

(b) If a demand item is received by a payor bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in Subsection (a).

(c) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

(d) An item is returned:

(1) as to an item presented through a clearing house, when it is delivered to the presenting or last collecting bank or to the clearing house or is sent or delivered in accordance with clearing-house rules; or

(2) in all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.

HISTORY: 1962 Code Section 10.4-301; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-302. Payor bank's responsibility for late return of item.

(a) If an item is presented to and received by a payor bank, the bank is accountable for the amount of:

(1) a demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline; or

(2) any other properly payable item unless, within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

(b) The liability of a payor bank to pay an item pursuant to Subsection (a) is subject to defenses based on breach of a presentment warranty (Section 36-4-208) or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payor bank.

HISTORY: 1962 Code Section 10.4-302; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-303. When items subject to notice, stop-payment order, legal process, or setoff; order in which items may be changed or certified.

(a) Any knowledge, notice, or stop-payment order received by, legal process served upon, or setoff exercised by a payor bank comes too late to terminate, suspend, or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order, or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

(1) the bank accepts or certifies the item;

(2) the bank pays the item in cash;

(3) the bank settles for the item without having a right to revoke the settlement under statute, clearing-house rule, or agreement;

(4) the bank becomes accountable for the amount of the item under Section 36-4-302 dealing with the payor bank's responsibility for late return of items; or

(5) with respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

(b) Subject to Subsection (a), items may be accepted, paid, certified, or charged to the indicated account of its customer in any order.

HISTORY: 1962 Code Section 10.4-303; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-401. When bank may charge customer's account.

(a) A bank may charge against the account of a customer an item that is properly payable from the account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

(b) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

(c) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in Section 36-4-403(b) for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in Section 36-4-303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under Section 36-4-402. (d) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to:

(1) the original terms of the altered item; or

(2) the terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

HISTORY: 1962 Code Section 10.4-401; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-402. Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account.

(a) Except as otherwise provided in this Chapter, a payor bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

(b) A payor bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

(c) A payor bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payor bank and the time that the payor bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payor bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

HISTORY: 1962 Code Section 10.4-402; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-403. Customer's right to stop payment; burden of proof of loss.

(a) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in Section 36-4-303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

(b) A stop-payment order is effective for six months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in a record within that period. A stop-payment order may be renewed for additional six-month periods by a record given to the bank within a period during which the stop-payment order is effective.

(c) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under Section 36-4-402.

HISTORY: 1962 Code Section 10.4-403; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-404. Bank not obliged to pay check more than six months old.

A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than six months after its date, but it may charge its customer's account for a payment made thereafter in good faith.

HISTORY: 1962 Code Section 10.4-404; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-405. Death or incompetence of a customer.

(a) A payor or collecting bank's authority to accept, pay, or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect, or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

(b) Even with knowledge, a bank may for 10 days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

HISTORY: 1962 Code Section 10.4-405; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-406. Customer's duty to discover and report unauthorized signature or alteration.

(a) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount, and date of payment.

(b) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of seven years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

(c) If a bank sends or makes available a statement of account or items pursuant to Subsection (a), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

(d) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by Subsection (c), the customer is precluded from asserting against the bank:

(1) the customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure; and

(2) the customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

(e) If Subsection (d) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with Subsection (c) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under Subsection (d) does not apply.

(f) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer (Subsection (a)) discover and report the customer's unauthorized signature on or any alteration of the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payor bank may not recover for breach of warranty under Section 36-4-208 with respect to the unauthorized signature or alteration to which the preclusion applies.

HISTORY: 1962 Code Section 10.4-406; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-407. Payor bank's right to subrogation on improper payment.

If a payor bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payor bank is subrogated to the rights

(1) of any holder in due course on the item against the drawer or maker;

(2) of the payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose; and

(3) of the drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

HISTORY: 1962 Code Section 10.4-407; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-501. Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.

A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

HISTORY: 1962 Code Section 10.4-501; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-502. Presentment of "on arrival" drafts.

If a draft or the relevant instructions require presentment "on arrival", "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

HISTORY: 1962 Code Section 10.4-502; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-503. Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

Unless otherwise instructed and except as provided in Chapter 5, a bank presenting a documentary draft:

(1) must deliver the documents to the drawee on acceptance of the draft if it is payable more than three days after presentment; otherwise, only on payment; and

(2) upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor, and must request instructions. However the presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

HISTORY: 1962 Code Section 10.4-503; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.



SECTION 36-4-504. Privilege of presenting bank to deal with goods; security interest for expenses.

(a) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

(b) For its reasonable expenses incurred by action under Subsection (a) the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.

HISTORY: 1962 Code Section 10.4-504; 1966 (54) 2716; 2008 Act No. 204, Section 3, eff July 1, 2008.






CHAPTER 4A - COMMERCIAL CODE-FUNDS TRANSFERS

SECTION 36-4A-101. Short title.

This chapter may be cited as Uniform Commercial Code-Funds Transfers.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-102. Subject matter.

Except as otherwise provided in Section 36-4A-108, this chapter applies to funds transfers defined in Section 36-4A-104.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-103. Payment order-Definitions.

(a) In this chapter:

(1) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if:

(i) the instruction does not state a condition to payment to the beneficiary other than time of payment;

(ii) the receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender; and

(iii) the instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

(2) "Beneficiary" means the person to be paid by the beneficiary's bank.

(3) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

(4) "Receiving bank" means the bank to which the sender's instruction is addressed.

(5) "Sender" means the person giving the instruction to the receiving bank.

(b) If an instruction complying with subsection (a)(1) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

(c) A payment order is issued when it is sent to the receiving bank.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-104. Funds transfer-Definitions.

In this chapter:

(a) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. The term includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

(b) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

(c) "Originator" means the sender of the first payment order in a funds transfer.

(d) "Originator's bank" means (i) the receiving bank to which the payment order of the originator is issued if the originator is not a bank, or (ii) the originator if the originator is a bank.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-105. Other definitions.

(a) In this chapter:

(1) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

(2) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this chapter.

(3) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

(4) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and cancellations and amendments of payment orders.

(5) "Funds-transfer system" means a wire transfer network, automated clearing house, or other communication system of a clearing house or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

(6) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(7) "Prove" with respect to a fact means to meet the burden of establishing the fact (Section 36-1-201(8)).

(b) Other definitions applying to this chapter and the sections in which they appear are:

Acceptance Section 36-4A-209

Beneficiary Section 36-4A-103

Beneficiary's bank Section 36-4A-103

Executed Section 36-4A-301

Execution date Section 36-4A-301

Funds transfer Section 36-4A-104

Funds-transfer system rule Section 36-4A-501

Intermediary bank Section 36-4A-104

Originator Section 36-4A-104

Originator's bank Section 36-4A-104

Payment by beneficiary's bank to beneficiary Section 36-4A-405

Payment by originator to beneficiary Section 36-4A-406

Payment by sender to receiving bank Section 36-4A-403

Payment date Section 36-4A-401

Payment order Section 36-4A-103

Receiving bank Section 36-4A-103

Security procedure Section 36-4A-201

Sender Section 36-4A-103

(c) The following definitions in Chapter 4 apply to this chapter:

Clearing house Section 36-4-104

Item Section 36-4-104

Suspends payments Section 36-4-104

(d) In addition, Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-106. Time payment order is received.

(a) The time of receipt of a payment order or communication canceling or amending a payment order is determined by the rules applicable to receipt of a notice stated in Section 36-1-201(27). A receiving bank may fix a cut-off time or times on a funds-transfer business day for the receipt and processing of payment orders and communications canceling or amending payment orders. Different cut-off times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cut-off time may apply to senders generally or different cut-off times may apply to different senders or categories of payment orders. If a payment order or communication canceling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cut-off time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

(b) If this chapter refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this chapter.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-107. Federal reserve regulations and operating circulars.

Regulations of the Board of Governors of the Federal Reserve System and operating circulars of the Federal Reserve Banks supersede any inconsistent provision of this chapter to the extent of the inconsistency.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-108. Application of chapter.

(a) Except as provided in subsection (b), this chapter does not apply to a funds transfer any part of which is governed by the Electronic Fund Transfer Act of 1978 (Title XX, Public Law 95-630, 92 Stat. 3728, 15 U.S.C. Section 1693, et seq.) as amended from time to time.

(b) This chapter applies to a funds transfer that is a remittance transfer as defined in the Electronic Fund Transfer Act (15 U.S.C. Section 1693o-l) as amended from time to time, unless the remittance transfer is an electronic fund transfer as defined in the Electronic Fund Transfer Act (15 U.S.C. Section 1693a) as amended from time to time.

(c) In a funds transfer to which this chapter applies, in the event of an inconsistency between an applicable provision of this chapter and an applicable provision of the Electronic Fund Transfer Act, the provision of the Electronic Fund Transfer Act governs to the extent of the inconsistency.

HISTORY: 1996 Act No. 221, Section 1; 2013 Act No. 42, Section 1, eff June 7, 2013.



SECTION 36-4A-201. Security procedure.

"Security procedure" means a procedure established by agreement of a customer and a receiving bank for the purpose of (i) verifying that a payment order or communication amending or canceling a payment order is that of the customer, or (ii) detecting error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-202. Authorized and verified payment orders.

(a) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

(b) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if (i) the security procedure is a commercially reasonable method of providing security against unauthorized payment orders, and (ii) the bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer. The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

(c) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is deemed to be commercially reasonable if (i) the security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer, and (ii) the customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in its name and accepted by the bank in compliance with the security procedure chosen by the customer.

(d) The term "sender" in this chapter includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under subsection (a), or it is effective as the order of the customer under subsection (b).

(e) This section applies to amendments and cancellations of payment orders to the same extent it applies to payment orders.

(f) Except as provided in this section and in Section 36-4A-203(a)(1), rights and obligations arising under this section or Section 36-4A-203 may not be varied by agreement.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-203. Unenforceability of certain verified payment orders.

(a) If an accepted payment order is not, under Section 36-4A-202(a), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to Section 36-4A-202(b), the following rules apply:

(1). By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

(2). The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by a person (i) entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure, or (ii) who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

(b) This section applies to amendments of payment orders to the same extent it applies to payment orders.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-204. Refund of payment and duty of customer to report with respect to unauthorized payment order.

(a) If a receiving bank accepts a payment order issued in the name of its customer as sender which is (i) not authorized and not effective as the order of the customer under Section 36-4A-202, or (ii) not enforceable, in whole or in part, against the customer under Section 36-4A-203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

(b) Reasonable time under subsection (a) may be fixed by agreement as stated in Section 36-1-204(1), but the obligation of a receiving bank to refund payment as stated in subsection (a) may not otherwise be varied by agreement.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-205. Erroneous payment orders.

(a) If an accepted payment order was transmitted pursuant to a security procedure for the detection of error and the payment order (i) erroneously instructed payment to a beneficiary not intended by the sender, (ii) erroneously instructed payment in an amount greater than the amount intended by the sender, or (iii) was an erroneously transmitted duplicate of a payment order previously sent by the sender, the following rules apply:

(1) If the sender proves that the sender or a person acting on behalf of the sender pursuant to Section 36-4A-206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in paragraphs (2) and (3).

(2) If the funds transfer is completed on the basis of an erroneous payment order described in clause (i) or (iii) of subsection (a), the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(3) If the funds transfer is completed on the basis of a payment order described in clause (ii) of subsection (a), the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

(b) If (i) the sender of an erroneous payment order described in subsection (a) is not obliged to pay all or part of the order, and (ii) the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding ninety days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

(c) This section applies to amendments to payment orders to the same extent it applies to payment orders.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-206. Transmission of payment order through funds-transfer or other communication system.

(a) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other third-party communication system for transmittal to the bank, the system is deemed to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the Federal Reserve Banks.

(b) This section applies to cancellations and amendments of payment orders to the same extent it applies to payment orders.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-207. Misdescription of beneficiary.

(a) Subject to subsection (b), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

(b) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

(1) Except as otherwise provided in subsection (c), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

(2) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

(c) If (i) a payment order described in subsection (b) is accepted, (ii) the originator's payment order described the beneficiary inconsistently by name and number, and (iii) the beneficiary's bank pays the person identified by number as permitted by subsection (b)(1), the following rules apply:

(1) If the originator is a bank, the originator is obliged to pay its order.

(2) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(d) In a case governed by subsection (b)(1), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

(1) If the originator is obliged to pay its payment order as stated in subsection (c), the originator has the right to recover.

(2) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-208. Misdescription of intermediary bank or beneficiary's bank.

(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

(1) The receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank and need not determine whether the number identifies a bank.

(2) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(b) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

(1) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary or beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

(2) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary or beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by subsection (b)(1), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

(3) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary or beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

(4) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in Section 36-4A-302(a)(1).

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-209. Acceptance of payment order.

(a) Subject to subsection (d), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

(b) Subject to subsections (c) and (d), a beneficiary's bank accepts a payment order at the earliest of the following times:

(1) when the bank (i) pays the beneficiary as stated in Section 36-4A-405(a) or 36-4A-405(b), or (ii) notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order;

(2) when the bank receives payment of the entire amount of the sender's order pursuant to Section 36-4A-403(a)(1) or 36-4A-403(a)(2); or

(3) the opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within (i) one hour after that time, or (ii) one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

(c) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under subsection (b)(2) or (b)(3) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

(d) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to Section 36-4A-211(b), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-210. Rejection of payment order.

(a) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, (i) any means complying with the agreement is reasonable and (ii) any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

(b) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to Section 36-4A-211(d) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

(c) If a receiving bank suspends payments, all unaccepted payment orders issued to it are deemed rejected at the time the bank suspends payments.

(d) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-211. Cancellation and amendment of payment order.

(a) A communication of the sender of a payment order canceling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

(b) Subject to subsection (a), a communication by the sender canceling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

(c) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

(1) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

(2) With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order (i) that is a duplicate of a payment order previously issued by the sender, (ii) that orders payment to a beneficiary not entitled to receive payment from the originator, or (iii) that orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

(d) An unaccepted payment order is canceled by operation of law at the close of the fifth funds-transfer business day of the receiving bank after the execution date or payment date of the order.

(e) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is deemed to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

(f) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney's fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

(g) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

(h) A funds-transfer system rule is not effective to the extent it conflicts with subsection (c)(2).

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-212. Liability and duty of receiving bank regarding unaccepted payment order.

If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this chapter, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this chapter or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in Section 36-4A-209, and liability is limited to that provided in this chapter. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this chapter or by express agreement.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-301. Execution and execution date.

(a) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

(b) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-302. Obligations of receiving bank in execution of payment order.

(a) Except as provided in subsections (b) through (d), if the receiving bank accepts a payment order pursuant to Section 36-4A-209(a), the bank has the following obligations in executing the order:

(1) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning (i) any intermediary bank or funds-transfer system to be used in carrying out the funds transfer, or (ii) the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

(2) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

(b) Unless otherwise instructed, a receiving bank executing a payment order may (i) use any funds-transfer system if use of that system is reasonable in the circumstances, and (ii) issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

(c) Unless subsection (a)(2) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by first-class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

(d) Unless instructed by the sender, (i) the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and (ii) may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-303. Erroneous execution of payment order.

(a) A receiving bank that (i) executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or (ii) issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under Section 36-4A-402(c) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

(b) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under Section 36-4A-402(c) if (i) that subsection is otherwise satisfied and (ii) the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

(c) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-304. Duty of sender to report erroneously executed payment order.

If the sender of a payment order that is erroneously executed as stated in Section 36-4A-303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding ninety days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under Section 36-4A-402(d) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-305. Liability for late or improper execution or failure to execute payment order.

(a) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of Section 36-4A-302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(b) If execution of a payment order by a receiving bank in breach of Section 36-4A-302 results in (i) noncompletion of the funds transfer, (ii) failure to use an intermediary bank designated by the originator, or (iii) issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by subsection (a), resulting from the improper execution. Except as provided in subsection (c), additional damages are not recoverable.

(c) In addition to the amounts payable under subsections (a) and (b), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

(d) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

(e) Reasonable attorney's fees are recoverable if demand for compensation under subsection (a) or (b) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under subsection (d) and the agreement does not provide for damages, reasonable attorney's fees are recoverable if demand for compensation under subsection (d) is made and refused before an action is brought on the claim.

(f) Except as stated in this section, the liability of a receiving bank under subsections (a) and (b) may not be varied by agreement.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-401. Payment date.

"Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-402. Obligation of sender to pay receiving bank.

(a) This section is subject to Sections 36-4A-205 and 36-4A-207.

(b) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

(c) This subsection is subject to subsection (e) and to Section 36-4A-303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

(d) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in Sections 36-4A-204 and 36-4A-304, interest is payable on the refundable amount from the date of payment.

(e) If a funds transfer is not completed as stated in subsection (c) and an intermediary bank is obliged to refund payment as stated in subsection (d) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in Section 36-4A-302(a)(1), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in subsection (d).

(f) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in subsection (c) or to receive refund under subsection (d) may not be varied by agreement.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-403. Payment by sender to receiving bank.

(a) Payment of the sender's obligation under Section 36-4A-402 to pay the receiving bank occurs as follows:

(1) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a Federal Reserve Bank or through a funds-transfer system.

(2) If the sender is a bank and the sender (i) credited an account of the receiving bank with the sender, or (ii) caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

(3) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

(b) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system. The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system. The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in the second sentence of this subsection has been exercised.

(c) If two banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under Section 36-4A-402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

(d) In a case not covered by subsection (a), the time when payment of the sender's obligation under Section 36-4A-402(b) or 36-4A-402(c) occurs is governed by applicable principles of law that determine when an obligation is satisfied.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-404. Obligation of beneficiary's bank to pay and give notice to beneficiary.

(a) Subject to Sections 36-4A-211(e), 36-4A-405(d), and 36-4A-405(e), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

(b) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by first- class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney's fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

(c) The right of a beneficiary to receive payment and damages as stated in subsection (a) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in subsection (b) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-405. Payment by beneficiary's bank to beneficiary.

(a) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under Section 36-4A-404(a) occurs when and to the extent (i) the beneficiary is notified of the right to withdraw the credit, (ii) the bank lawfully applies the credit to a debt of the beneficiary, or (iii) funds with respect to the order are otherwise made available to the beneficiary by the bank.

(b) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under Section 36-4A-404(a) occurs is governed by principles of law that determine when an obligation is satisfied.

(c) Except as stated in subsections (d) and (e), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

(d) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if (i) the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, (ii) the beneficiary, the beneficiary's bank, and the originator's bank agreed to be bound by the rule, and (iii) the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under Section 36-4A-406.

(e) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that (i) nets obligations multilaterally among participants, and (ii) has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, (i) the acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance, (ii) the beneficiary's bank is entitled to recover payment from the beneficiary, (iii) no payment by the originator to the beneficiary occurs under Section 36-4A-406, and (iv) subject to Section 36-4A-402(e), each sender in the funds transfer is excused from its obligation to pay its payment order under Section 36-4A-402(c) because the funds transfer has not been completed.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-406. Payment by originator to beneficiary; discharge of underlying obligation.

(a) Subject to Sections 36-4A-211(e), 36-4A-405(d), and 36-4A-405(e), the originator of a funds transfer pays the beneficiary of the originator's payment order (i) at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and (ii) in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

(b) If payment under subsection (a) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless (i) the payment under subsection (a) was made by a means prohibited by the contract of the beneficiary with respect to the obligation, (ii) the beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment, (iii) funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary, and (iv) the beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract. If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under Section 36-4A-404(a).

(c) For the purpose of determining whether discharge of an obligation occurs under subsection (b), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is deemed to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

(d) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-501. Variation by agreement and effect of funds-transfer system rule.

(a) Except as otherwise provided in this chapter, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

(b) "Funds-transfer system rule" means a rule of an association of banks (i) governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or (ii) to the extent the rule governs rights and obligations between banks that are parties to a funds transfer in which a Federal Reserve Bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank. Except as otherwise provided in this chapter, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this chapter and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in Sections 36-4A-404(c), 36-4A-405(d), and 36-4A-507(c).

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-502. Creditor process served on receiving bank; setoff by beneficiary's bank.

(a) As used in this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

(b) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order the balance in the authorized account is deemed to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

(c) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

(1) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

(2) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

(3) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

(d) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-503. Injunction or restraining order with respect to funds transfer.

For proper cause and in compliance with applicable law, a court may restrain (i) a person from issuing a payment order to initiate a funds transfer, (ii) an originator's bank from executing the payment order of the originator, or (iii) the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-504. Order in which items and payment orders may be charged to account; order of withdrawals from account.

(a) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

(b) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-505. Preclusion of objection to debit of customer's account.

If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-506. Rate of interest.

(a) If, under this chapter, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined (i) by agreement of the sender and receiving bank, or (ii) by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

(b) If the amount of interest is not determined by an agreement or rule as stated in subsection (a), the amount is calculated by multiplying the applicable Federal Funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable Federal Funds rate is the average of the Federal Funds rates published by the Federal Reserve Bank of New York for each of the days for which interest is payable divided by three hundred sixty. The Federal Funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

HISTORY: 1996 Act No. 221, Section 1.



SECTION 36-4A-507. Choice of law.

(a) The following rules apply unless the affected parties otherwise agree or subsection (c) applies:

(1) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

(2) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

(3) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

(b) If the parties described in each paragraph of subsection (a) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

(c) A funds-transfer system rule may select the law of a particular jurisdiction to govern (i) rights and obligations between participating banks with respect to payment orders transmitted or processed through the system, or (ii) the rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system. A choice of law made pursuant to clause (i) is binding on participating banks. A choice of law made pursuant to clause (ii) is binding on the originator, other sender, or a receiving bank having notice that the funds- transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

(d) In the event of inconsistency between an agreement under subsection (b) and a choice-of-law rule under subsection (c), the agreement under subsection (b) prevails.

(e) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

HISTORY: 1996 Act No. 221, Section 1.






CHAPTER 5 - COMMERCIAL CODE LETTERS OF CREDIT

SECTION 36-5-101. Short title.

This chapter may be cited as Uniform Commercial Code--Letters of Credit.

HISTORY: 1962 Code Section 10.5-101; 1966 (54) 2716; 2001 Act No. 67, Section 15.



SECTION 36-5-102. Definitions.

(a) In this chapter:

(1) "Adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies or requests another adviser to notify the beneficiary that a letter of credit has been issued, confirmed, or amended.

(2) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(3) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

(4) "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

(5) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

(6) "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion (i) which is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in Section 36-5-108(e) and (ii) which is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

(7) "Good faith" means honesty in fact in the conduct or transaction concerned.

(8) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, 'honor' occurs

(i) upon payment,

(ii) if the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment, or

(iii) if the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

(9) "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

(10) "Letter of credit" means a definite undertaking that satisfies the requirements of Section 36-5-104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

(11) "Nominated person" means a person whom the issuer (i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (ii) undertakes by agreement or custom and practice to reimburse.

(12) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

(13) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.

(14) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium and is retrievable in perceivable form.

(15) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

(b) Definitions in other chapters applying to this chapter and the sections in which they appear are:

"Accept" or "Acceptance" Section 36-3-409

"Value" Sections 36-3-303, 36-4-211

(c) Chapter 1 contains certain additional general definitions and principles of construction and interpretation applicable throughout this chapter.

HISTORY: 1962 Code Section 10.5-102; 1966 (54) 2716; 2001 Act No. 67, Section 15.



SECTION 36-5-103. Scope.

(a) This chapter applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

(b) The statement of a rule in this chapter does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this chapter.

(c) With the exception of this subsection, subsections (a) and (d), Sections 36-5-102(a)(9) and (10), 36-5-106(d), and 36-5-114(d), and except to the extent prohibited in Sections 36-1-102(3) and 36-5-117(d), the effect of this chapter may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this chapter.

(d) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

HISTORY: 1962 Code Section 10.5-103; 1966 (54) 2716; 2001 Act No. 67, Section 15.



SECTION 36-5-104. Formal requirements.

A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated (i) by a signature or (ii) in accordance with the agreement of the parties or the standard practice referred to in Section 36-5-108(e).

HISTORY: 1962 Code Section 10.5-104; 1966 (54) 2716; 2001 Act No. 67, Section 15.



SECTION 36-5-105. Consideration.

Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.

HISTORY: 1962 Code Section 10.5-105; 1966 (54) 2716; 2001 Act No. 67, Section 15.



SECTION 36-5-106. Issuance, amendment, cancellation, and duration.

(a) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

(b) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

(c) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

(d) A letter of credit that states that it is perpetual expires five years after its stated date of issuance, or if none is stated, after the date on which it is issued.

HISTORY: 1962 Code Section 10.5-106; 1966 (54) 2716; 2001 Act No. 67, Section 15.



SECTION 36-5-107. Confirmer, nominated person, and adviser.

(a) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

(b) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

(c) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

(d) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under subsection (c). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

HISTORY: 1962 Code Section 10.5-107; 1966 (54) 2716; 2001 Act No. 67, Section 15.



SECTION 36-5-108. Issuer's rights and obligations.

(a) Except as otherwise provided in Section 36-5-109, an issuer shall honor a presentation that, as determined by the standard practice referred to in subsection (e), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in Section 36-5-113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

(b) An issuer has a reasonable time after presentation, but not beyond the end of the seventh business day of the issuer after the day of its receipt of documents:

(1) to honor,

(2) if the letter of credit provides for honor to be completed more than seven business days after presentation, to accept a draft or incur a deferred obligation, or

(3) to give notice to the presenter of discrepancies in the presentation.

(c) Except as otherwise provided in subsection (d), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

(d) Failure to give the notice specified in subsection (b) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in Section 36-5-109(a) or expiration of the letter of credit before presentation.

(e) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the issuer's observance of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

(f) An issuer is not responsible for:

(1) the performance or nonperformance of the underlying contract, arrangement, or transaction,

(2) an act or omission of others, or

(3) observance or knowledge of the usage of a particular trade other than the standard practice referred to in subsection (e).

(g) If an undertaking constituting a letter of credit under Section 36-5-102(a)(10) contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

(h) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

(i) An issuer that has honored a presentation as permitted or required by this chapter:

(1) is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

(2) takes the documents free of claims of the beneficiary or presenter;

(3) is precluded from asserting a right of recourse on a draft under Sections 36-3-414 and 36-3-415;

(4) except as otherwise provided in Sections 36-5-110 and 36-5-117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender which are apparent on the face of the presentation; and

(5) is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

HISTORY: 1962 Code Section 10.5-108; 1966 (54) 2716; 2001 Act No. 67, Section 15.



SECTION 36-5-109. Fraud and forgery.

(a) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

(1) the issuer shall honor the presentation, if honor is demanded by (i) a nominated person who has given value in good faith and without notice of forgery or material fraud, (ii) a confirmer who has honored its confirmation in good faith, (iii) a holder in due course of a draft drawn under the letter of credit which was taken after acceptance by the issuer or nominated person, or (iv) an assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person; and

(2) the issuer, acting in good faith, may honor or dishonor the presentation in any other case.

(b) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that:

(1) the relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer;

(2) a beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted;

(3) all of the conditions to entitle a person to the relief under the law of this State have been met; and

(4) on the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under subsection (a)(1).

HISTORY: 1962 Code Section 10.5-109; 1966 (54) 2716; 2001 Act No. 67, Section 15.



SECTION 36-5-110. Warranties.

(a) If its presentation is honored, the beneficiary warrants:

(1) to the issuer, any other person to whom presentation is made, and the applicant that there is no fraud or forgery of the kind described in Section 36-5-109(a); and

(2) to the applicant that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

(b) The warranties in subsection (a) are in addition to warranties arising under Chapters 3, 4, 7, and 8 because of the presentation or transfer of documents covered by any of those chapters.

HISTORY: 1962 Code Section 10.5-110; 1966 (54) 2716; 2001 Act No. 67.



SECTION 36-5-111. Remedies.

(a) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

(b) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

(c) If an adviser or nominated person other than a confirmer breaches an obligation under this chapter or an issuer breaches an obligation not covered in subsection (a) or (b), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subsections (a) and (b).

(d) An issuer, nominated person, or adviser who is found liable under subsection (a), (b), or (c) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

(e) Reasonable attorney's fees and other expenses of litigation must be awarded to the prevailing party in an action in which a remedy is sought under this chapter.

(f) Damages that would otherwise be payable by a party for breach of an obligation under this chapter may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

HISTORY: 1962 Code Section 10.5-111; 1966 (54) 2716; 2001 Act No. 67.



SECTION 36-5-112. Transfer of letter of credit.

(a) Except as otherwise provided in Section 36-5-113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

(b) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if:

(1) the transfer would violate applicable law; or

(2) the transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in Section 36-5-108(e) or is otherwise reasonable under the circumstances.

HISTORY: 1962 Code Section 10.5-112; 1966 (54) 2716; 2001 Act No. 67, Section 15.



SECTION 36-5-113. Transfer by operation of law.

(a) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

(b) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in subsection (e), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in Section 36-5-108(e) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

(c) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

(d) Honor of a purported successor's apparently complying presentation under subsection (a) or (b) has the consequences specified in Section 36-5-108(i) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of Section 36-5-109.

(e) An issuer whose rights of reimbursement are not covered by subsection (d) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under subsection (b).

(f) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

HISTORY: 1962 Code Section 10.5-113; 1966 (54) 2716; 2001 Act No. 67, Section 15.



SECTION 36-5-114. Assignment of proceeds.

(a) In this section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(b) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

(c) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

(d) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

(e) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

(f) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affect the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by Chapter 9 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by Chapter 9 or other law.

HISTORY: 1962 Code Section 10.5-114; 1966 (54) 2716; 1991 Act No. 161, Section 2(B); 2001 Act No. 67, Section 15.



SECTION 36-5-115. Statute of limitations.

An action to enforce a right or obligation arising under this chapter must be commenced within one year after the expiration date of the relevant letter of credit or one year after the claim for relief cause of action accrues, whichever occurs later. A claim for relief cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

HISTORY: 1962 Code Section 10.5-115; 1966 (54) 2716; 2001 Act No. 67, Section 15.



SECTION 36-5-116. Choice of law and forum.

(a) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in Section 36-5-104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

(b) Unless subsection (a) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

(c) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If (i) this chapter would govern the liability of an issuer, nominated person, or adviser under subsection (a) or (b), (ii) the relevant undertaking incorporates rules of custom or practice, and (iii) there is conflict between this chapter and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in Section 36-5-103(c).

(d) If there is conflict between this chapter and Chapters 3, 4, 4A, or 9, this chapter governs.

(e) The forum for settling disputes arising out of an undertaking within this chapter may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with subsection (a).

HISTORY: 1962 Code Section 10.5-116; 1966 (54) 2716; 1988 Act No. 494, Section 4; 2001 Act No. 67, Section 13; 2001 Act No. 67, Section 15.



SECTION 36-5-117. Subrogation of issuer, applicant, and nominated person.

(a) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

(b) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in subsection (a).

(c) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of:

(1) the issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant;

(2) the beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary; and

(3) the applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

(d) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subsections (a) and (b) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in subsection (c) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse.

HISTORY: 1962 Code Section 10.5-117; 1966 (54) 2716; 2001 Act No. 67, Section 15.



SECTION 36-5-118. Security interest of issuer or nominated person.

(a) An issuer or nominated person has a security interest in a document presented under a letter of credit and any identifiable proceeds of the collateral to the extent that the issuer or nominated person honors or gives value for the presentation.

(b) Subject to subsection (c), as long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under subsection (a), the security interest continues and is subject to Chapter 9, but:

(1) a security agreement is not necessary to make the security interest enforceable under Section 36-9-203(b)(3);

(2) if the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

(3) if the document is presented in a written or other tangible medium and is not a certificated security, chattel paper, a document of title, an instrument, or a letter of credit, so long as the debtor does not have possession of the document, the security interest is perfected and has priority over a conflicting security interest in the document.

HISTORY: 2001 Act No. 67, Section 15.



SECTION 36-5-119. Transition.

(a) This chapter takes effect July 1, 2001.

(b) This chapter applies to a letter of credit that is issued on or after the effective date of this chapter. This chapter does not apply to a transaction, event, obligation, or duty arising out of or associated with a letter of credit that was issued before the effective date of this chapter.

(c) A transaction arising out of or associated with a letter of credit that was issued before the effective date of this chapter and the rights, obligations, and interests flowing from that transaction are governed by any statute or other law amended or repealed by this chapter as if repeal or amendment had not occurred and may be terminated, completed, consummated, or enforced under that statute or other law.

HISTORY: 2001 Act No. 67, Section 15.






CHAPTER 6 - COMMERCIAL CODE--BULK TRANSFERS WAREHOUSE RECEIPTS [REPEALED]



CHAPTER 7 - COMMERCIAL CODE--WAREHOUSE RECEIPTS, BILLS OF LADING AND OTHER DOCUMENTS OF TITLE

SECTION 36-7-101. Short title.

This chapter shall be known and may be cited as Uniform Commercial Code--Documents of Title.

HISTORY: 1962 Code Section 10.7-101; 1966 (54) 2716.



SECTION 36-7-102. Definitions and index of definitions.

(1) In this chapter, unless the context otherwise requires:

(a) "Bailee" means the person who by a warehouse receipt, bill of lading or other document of title acknowledges possession of goods and contracts to deliver them.

(b) "Consignee" means the person named in a bill to whom or to whose order the bill promises delivery.

(c) "Consignor" means the person named in a bill as the person from whom the goods have been received for shipment.

(d) "Delivery order" means a written order to deliver goods directed to a warehouseman, carrier or other person who in the ordinary course of business issues warehouse receipts or bills of lading.

(e) "Document" means document of title as defined in the general definitions in Chapter 1 (Section 36-1-201).

(f) "Goods" means all things which are treated as movable for the purposes of a contract of storage or transportation.

(g) "Issuer" means a bailee who issues a document except that in relation to an unaccepted delivery order it means the person who orders the possessor of goods to deliver. Issuer includes any person for whom an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, notwithstanding that the issuer received no goods or that the goods were misdescribed or that in any other respect the agent or employee violated his instructions.

(h) "Warehouseman" is a person engaged in the business of storing goods for hire.

(2) Other definitions applying to this chapter or to specified parts thereof, and the sections in which they appear are:

"Duly negotiate." Section 36-7-501.

"Person entitled under the document." Section 36-7-403(4).

(3) Definitions in other chapters applying to this chapter and the sections in which they appear are:

"Contract for sale." Section 36-2-106.

"Overseas." Section 36-2-323.

"Receipt" of goods. Section 36-2-103.

(4) In addition Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

HISTORY: 1962 Code Section 10.7-102; 1966 (54) 2716.



SECTION 36-7-103. Relation of chapter to treaty, statute, tariff, classification or regulation.

To the extent that any treaty or statute of the United States, regulatory statute of this State or tariff, classification or regulation filed or issued pursuant thereto is applicable, the provisions of this chapter are subject thereto.

HISTORY: 1962 Code Section 10.7-103; 1966 (54) 2716.



SECTION 36-7-104. Negotiable and nonnegotiable warehouse receipt, bill of lading or other document of title.

(1) A warehouse receipt, bill of lading or other document of title is negotiable

(a) if by its terms the goods are to be delivered to bearer or to the order of a named person; or

(b) where recognized in overseas trade, if it runs to a named person or assigns.

(2) Any other document is nonnegotiable. A bill of lading in which it is stated that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against a written order signed by the same or another named person.

HISTORY: 1962 Code Section 10.7-104; 1966 (54) 2716.



SECTION 36-7-105. Construction against negative implication.

The omission from either part 2 or part 3 of this chapter of a provision corresponding to a provision made in the other part does not imply that a corresponding rule of law is not applicable.

HISTORY: 1962 Code Section 10.7-105; 1966 (54) 2716.



SECTION 36-7-201. Who may issue a warehouse receipt; storage under government bond.

(1) A warehouse receipt may be issued by any warehouseman.

(2) Where goods including distilled spirits and agricultural commodities are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods has like effect as a warehouse receipt even though issued by a person who is the owner of the goods and is not a warehouseman.

HISTORY: 1962 Code Section 10.7-201; 1966 (54) 2716.



SECTION 36-7-202. Form of warehouse receipt; essential terms; optional terms.

(1) A warehouse receipt need not be in any particular form.

(2) Unless a warehouse receipt embodies within its written or printed terms each of the following, the warehouseman is liable for damages caused by the omission to a person injured thereby:

(a) the location of the warehouse where the goods are stored;

(b) the date of issue of the receipt;

(c) the consecutive number of the receipt;

(d) a statement whether the goods received will be delivered to the bearer, to a specified person, or to a specified person or his order;

(e) the rate of storage and handling charges, except that where goods are stored under a field warehousing arrangement a statement of that fact is sufficient on a nonnegotiable receipt;

(f) a description of the goods or of the packages containing them;

(g) the signature of the warehouseman, which may be made by his authorized agent;

(h) if the receipt is issued for goods of which the warehouseman is owner, either solely or jointly or in common with others, the fact of such ownership; and

(i) a statement of the amount of advances made and of liabilities incurred for which the warehouseman claims a lien or security interest (Section 36-7-209). If the precise amount of such advances made or of such liabilities incurred is, at the time of the issue of the receipt, unknown to the warehouseman or to his agent who issues it, a statement of the fact that advances have been made or liabilities incurred and the purpose thereof is sufficient.

(3) A warehouseman may insert in his receipt any other terms which are not contrary to the provisions of this act and do not impair his obligation of delivery (Section 36-7-403) or his duty of care (Section 36-7-204). Any contrary provisions shall be ineffective.

HISTORY: 1962 Code Section 10.7-202; 1966 (54) 2716.



SECTION 36-7-203. Liability for nonreceipt or misdescription.

A party to or purchaser for value in good faith of a document of title other than a bill of lading relying in either case upon the description therein of the goods may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that the document conspicuously indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, as where the description is in terms of marks or labels or kind, quantity or condition, or the receipt or description is qualified by "contents, condition and quality unknown," "said to contain" or the like, if such indication be true, or the party or purchaser otherwise has notice.

HISTORY: 1962 Code Section 10.7-203; 1966 (54) 2716.



SECTION 36-7-204. Duty of care; contractual limitation of warehouseman's liability.

(1) A warehouseman is liable for damages for loss of or injury to the goods caused by his failure to exercise such care in regard to them as a reasonably careful man would exercise under like circumstances but unless otherwise agreed he is not liable for damages which could not have been avoided by the exercise of such care.

(2) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage, and setting forth a specific liability per article or item, or value per unit of weight, beyond which the warehouseman shall not be liable; provided, however, that such liability may on written request of the bailor at the time of signing such storage agreement or within a reasonable time after receipt of the warehouse receipt be increased on part or all of the goods thereunder, in which event increased rates may be charged based on such increased valuation, but that no such increase shall be permitted contrary to a lawful limitation of liability contained in the warehouseman's tariff, if any. No such limitation is effective with respect to the warehouseman's liability for conversion to his own use.

(3) Reasonable provisions as to the time and manner or presenting claims and instituting actions based on the bailment may be included in the warehouse receipt or tariff.

HISTORY: 1962 Code Section 10.7-204; 1966 (54) 2716.



SECTION 36-7-205. Title under warehouse receipt defeated in certain cases.

A buyer in the ordinary course of business of fungible goods sold and delivered by a warehouseman who is also in the business of buying and selling such goods takes free of any claim under a warehouse receipt even though it has been duly negotiated.

HISTORY: 1962 Code Section 10.7-205; 1966 (54) 2716.



SECTION 36-7-206. Termination of storage at warehouseman's option.

(1) A warehouseman may on notifying the person on whose account the goods are held and any other person known to claim or interest in the goods require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document, or, if no period is fixed, within a stated period not less than thirty days after the notification. If the goods are not removed before the date specified in the notification, the warehouseman may sell them in accordance with the provisions of the section on enforcement of a warehouseman's lien (Section 36-7-210).

(2) If a warehouseman in good faith believes that the goods are about to deteriorate or decline in value to less than the amount of his lien within the time prescribed in subsection (1) for notification, advertisement and sale, the warehouseman may specify in the notification any reasonable shorter time for removal of the goods and in case the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

(3) If as a result of a quality or condition of the goods of which the warehouseman had no notice at the time of deposit the goods are a hazard to other property or to the warehouse or to persons, the warehouseman may sell the goods at public or private sale without advertisement on reasonable notification to all persons known to claim an interest in the goods. If the warehouseman after a reasonable effort is unable to sell the goods he may dispose of them in any lawful manner and shall incur no liability by reason of such disposition.

(4) The warehouseman must deliver the goods to any person entitled to them under this chapter upon due demand made at any time prior to sale or other disposition under this section.

(5) The warehouseman may satisfy his lien from the proceeds of any sale or disposition under this section but must hold the balance for delivery on the demand of any person to whom he would have been bound to deliver the goods.

HISTORY: 1962 Code Section 10.7-206; 1966 (54) 2716.



SECTION 36-7-207. Goods must be kept separate; fungible goods.

(1) Unless the warehouse receipt otherwise provides, a warehouseman must keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods except that different lots of fungible goods may be commingled.

(2) Fungible goods so commingled are owned in common by the persons entitled thereto and the warehouseman is severally liable to each owner for that owner's share. Where because of overissue a mass of fungible goods is insufficient to meet all the receipts which the warehouseman has issued against it, the persons entitled include all holders to whom overissued receipts have been duly negotiated.

HISTORY: 1962 Code Section 10.7-207; 1966 (54) 2716.



SECTION 36-7-208. Altered warehouse receipts.

Where a blank in a negotiable warehouse receipt has been filled in without authority, a purchaser for value and without notice of the want of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any receipt enforceable against the issuer according to its original tenor.

HISTORY: 1962 Code Section 10.7-208; 1966 (54) 2716.



SECTION 36-7-209. Lien of warehouseman.

(1) A warehouseman has a lien against the bailor on the goods covered by a warehouse receipt or on the proceeds thereof in his possession for charges for storage or transportation (including demurrage and terminal charges), insurance, labor, or charges present or future in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for like charges or expenses in relation to other goods whenever deposited and it is stated in the receipt that a lien is claimed for charges and expenses in relation to other goods, the warehouseman also has a lien against him for such charges and expenses whether or not the other goods have been delivered by the warehouseman. But against a person to whom a negotiable warehouse receipt is duly negotiated a warehouseman's lien is limited to charges in an amount or at a rate specified on the receipt or if no charges are so specified then to a reasonable charge for storage of the goods covered by the receipt subsequent to the date of the receipt.

(2) The warehouseman may also reserve a security interest against the bailor for a maximum amount specified on the receipt for charges other than those specified in subsection (1), such as for money advanced and interest. Such a security interest is governed by the chapter on secured transactions (Chapter 9).

(3) A warehouseman's lien for charges and expenses under subsection (1) or a security interest under subsection (2) is also effective against any person who so entrusted the bailor with possession of the goods that a pledge of them by him to a good faith purchaser for value would have been valid but is not effective against a person as to whom the document confers no right in the goods covered by it under Section 36-7-503.

(4) A warehouseman loses his lien on any goods which he voluntarily delivers or which he unjustifiably refuses to deliver.

HISTORY: 1962 Code Section 10.7-209; 1966 (54) 2716.



SECTION 36-7-210. Enforcement of warehouseman's lien.

(1) Except as provided in subsection (2), a warehouseman's lien may be enforced by public or private sale of the goods in block or in parcels, at any time or place and on any terms which are commercially reasonable, after notifying all persons known to claim an interest in the goods. Such notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the warehouseman is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. If the warehouseman either sells the goods in the usual manner in any recognized market therefor, or if he sells at the price current in such market at the time of his sale, or if he has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold, he has sold in a commercially reasonable manner. A sale of more goods than apparently necessary to be offered to insure satisfaction of the obligation is not commercially reasonable except in cases covered by the preceding sentence.

(2) A warehouseman's lien on goods other than goods stored by a merchant in the course of his business may be enforced only as follows:

(a) All persons known to claim an interest in the goods must be notified.

(b) The notification must be delivered in person or sent by registered or certified letter to the last known address of any person to be notified.

(c) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than ten days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

(d) The sale must conform to the terms of the notification.

(e) The sale must be held at the nearest suitable place to that where the goods are held or stored.

(f) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for two weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account they are being held, and the time and place of the sale. The sale must take place at least fifteen days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least ten days before the sale in not less than six conspicuous places in the neighborhood of the proposed sale.

(3) Before any sale pursuant to this section any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section. In that event the goods must not be sold, but must be retained by the warehouseman subject to the terms of the receipt and this chapter.

(4) The warehouseman may buy at any public sale pursuant to this section.

(5) A purchaser in good faith of goods sold to enforce a warehouseman's lien takes the goods free of any rights of persons against whom the lien was valid, despite noncompliance by the warehouseman with the requirements of this section.

(6) The warehouseman may satisfy his lien from the proceeds of any sale pursuant to this section but must hold the balance, if any, for delivery on demand to any person to whom he would have been bound to deliver the goods.

(7) The rights provided by this section shall be in addition to all other rights allowed by law to a creditor against his debtor.

(8) Where a lien is on goods stored by a merchant in the course of his business the lien may be enforced in accordance with either subsection (1) or (2).

(9) The warehouseman is liable for damages caused by failure to comply with the requirements for sale under this section and in case of willful violation is liable for conversion.

HISTORY: 1962 Code Section 10.7-210; 1966 (54) 2716.



SECTION 36-7-301. Liability for nonreceipt or misdescription; "said to contain"; "shipper's load and count"; improper handling.

(1) A consignee of a nonnegotiable bill who has given value in good faith or a holder to whom a negotiable bill has been duly negotiated relying in either case upon the description therein of the goods, or upon the date therein shown, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the document indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, as where the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown," "said to contain," "shipper's weight, load and count" or the like, if such indication be true.

(2) When goods are loaded by an issuer who is a common carrier, the issuer must count the packages of goods if package freight and ascertain the kind and quantity if bulk freight. In such cases "shipper's weight, load and count" or other words indicating that the description was made by the shipper are ineffective except as to freight concealed by packages.

(3) When bulk freight is loaded by a shipper who makes available to the issuer adequate facilities for weighing such freight, an issuer who is a common carrier must ascertain the kind and quantity within a reasonable time after receiving the written request of the shipper to do so. In such cases "shipper's weight" or other words of like purport are ineffective.

(4) The issuer may be inserting in the bill the words "shipper's weight, load and count" or other words of like purport indicate that the goods were loaded by the shipper; and if such statement be true the issuer shall not be liable for damages caused by the improper loading. But their omission does not imply liability for such damages.

(5) The shipper shall be deemed to have guaranteed to the issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition and weight, as furnished by him; and the shipper shall indemnify the issuer against damage caused by inaccuracies in such particulars. The right of the issuer to such indemnity shall in no way limit his responsibility and liability under the contract of carriage to any person other than the shipper.

HISTORY: 1962 Code Section 10.7-301; 1966 (54) 2716.



SECTION 36-7-302. Through bills of lading and similar documents.

(1) The issuer of a through bill of lading or other document embodying an undertaking to be performed in part by persons acting as its agents or by connecting carriers is liable to anyone entitled to recover on the document for any breach by such other persons or by a connecting carrier of its obligation under the document but to the extent that the bill covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation this liability may be varied by agreement of the parties.

(2) Where goods covered by a through bill of lading or other document embodying an undertaking to be performed in part by persons other than the issuer are received by any such person, he is subject with respect to his own performance while the goods are in his possession to the obligation of the issuer. His obligation is discharged by delivery of the goods to another such person pursuant to the document, and does not include liability for breach by any other such persons or by the issuer.

(3) The issuer of such through bill of lading or other document shall be entitled to recover from the connecting carrier or such other person in possession of the goods when the breach of the obligation under the document occurred, the amount it may be required to pay to anyone entitled to recover on the document therefor, as may be evidenced by any receipt, judgment, or transcript thereof, and the amount of any expense reasonably incurred by it in defending any action brought by anyone entitled to recover on the document therefor.

HISTORY: 1962 Code Section 10.7-302; 1966 (54) 2716.



SECTION 36-7-303. Diversion; reconsignment; change of instructions.

(1) Unless the bill of lading otherwise provides, the carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods on instructions from

(a) the holder of a negotiable bill; or

(b) the consignor on a nonnegotiable bill notwithstanding contrary instructions from the consignee; or

(c) the consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the bill; or

(d) the consignee on a nonnegotiable bill if he is entitled as against the consignor to dispose of them.

(2) Unless such instructions are noted on a negotiable bill of lading, a person to whom the bill is duly negotiated can hold the bailee according to the original terms.

HISTORY: 1962 Code Section 10.7-303; 1966 (54) 2716.



SECTION 36-7-304. Bills of lading in a set.

(1) Except where customary in overseas transportation, a bill of lading must not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

(2) Where a bill of lading is lawfully drawn in a set of parts, each of which is numbered and expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitute one bill.

(3) Where a bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to whom the first due negotiation is made prevails as to both the document and the goods even though any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrender of his part.

(4) Any person who negotiates or transfers a single part of a bill of lading drawn in a set is liable to holders of that part as if it were the whole set.

(5) The bailee is obliged to deliver in accordance with part 4 of this chapter against the first presented part of a bill of lading lawfully drawn in a set. Such delivery discharges the bailee's obligation on the whole bill.

HISTORY: 1962 Code Section 10.7-304; 1966 (54) 2716.



SECTION 36-7-305. Destination bills.

(1) Instead of issuing a bill of lading to the consignor at the place of shipment a carrier may at the request of the consignor procure the bill to be issued at destination or at any other place designated in the request.

(2) Upon request of anyone entitled as against the carrier to control the goods while in transit and on surrender of any outstanding bill of lading or other receipt covering such goods, the issuer may procure a substitute bill to be issued at any place designated in the request.

HISTORY: 1962 Code Section 10.7-305; 1966 (54) 2716.



SECTION 36-7-306. Altered bills of lading.

An authorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

HISTORY: 1962 Code Section 10.7-306; 1966 (54) 2716.



SECTION 36-7-307. Lien of carrier.

(1) A carrier has a lien on the goods covered by a bill of lading for charges subsequent to the date of its receipt of the goods for storage or transportation (including demurrage and terminal charges) and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. But against a purchaser for value of a negotiable bill of lading a carrier's lien is limited to charges stated in the bill or the applicable tariffs, or if no charges are stated then to a reasonable charge.

(2) A lien for charges and expenses under subsection (1) on goods which the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to such charges and expenses. Any other lien under subsection (1) is effective against the consignor and any person who permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked such authority.

(3) A carrier loses his lien on any goods which he voluntarily delivers or which he unjustifiably refuses to deliver.

HISTORY: 1962 Code Section 10.7-307; 1966 (54) 2716.



SECTION 36-7-308. Enforcement of carrier's lien.

(1) A carrier's lien may be enforced by public or private sale of the goods, in bloc or in parcels, at any time or place and on any terms which are commercially reasonable, after notifying all persons known to claim an interest in the goods. Such notification must include a statement of the amount due, the nature of the proposed sale and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. If the carrier either sells the goods in the usual manner in any recognized market therefor or if he sells at the price current in such market at the time of his sale or if he has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold he has sold in a commercially reasonable manner. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable except in cases covered by the preceding sentence.

(2) Before any sale pursuant to this section any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred under this section. In that event the goods must not be sold, but must be retained by the carrier subject to the terms of the bill and this chapter.

(3) The carrier may buy at any public sale pursuant to this section.

(4) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against whom the lien was valid, despite noncompliance by the carrier with the requirements of this section.

(5) The carrier may satisfy his lien from the proceeds of any sale pursuant to this section but must hold the balance, if any, for delivery on demand to any person to whom he would have been bound to deliver the goods.

(6) The rights provided by this section shall be in addition to all other rights allowed by law to a creditor against his debtor.

(7) A carrier's lien may be enforced in accordance with either subsection (1) or the procedure set forth in subsection (2) of Section 36-7-210.

(8) The carrier is liable for damages caused by failure to comply with the requirements for sale under this section and in case of willful violation is liable for conversion.

HISTORY: 1962 Code Section 10.7-308; 1966 (54) 2716.



SECTION 36-7-309. Duty of care; contractual limitation of carrier's liability.

(1) A carrier who issues a bill of lading whether negotiable or nonnegotiable must exercise the degree of care in relation to the goods which a reasonably careful man would exercise under like circumstances. This subsection does not repeal or change any law or rule of law which imposes liability upon a common carrier for damages not caused by its negligence.

(2) Damages may be limited by a provision that the carrier's liability shall not exceed a value stated in the document if the carrier's rates are dependent upon value and the consignor by the carrier's tariff is afforded an opportunity to declare a higher value or a value as lawfully provided in the tariff, or where no tariff is filed he is otherwise advised of such opportunity; but no such limitation is effective with respect to the carrier's liability for conversion to its own use.

(3) Reasonable provisions as to the time and manner of presenting claims and instituting actions based on the shipment may be included in a bill of lading or tariff.

HISTORY: 1962 Code Section 10.7-309; 1966 (54) 2716.



SECTION 36-7-401. Irregularities in issue of receipt or bill or conduct of issuer.

The obligations imposed by this chapter on an issuer apply to a document of title regardless of the fact that

(a) the document may not comply with the requirements of this chapter or of any other law or regulation regarding its issue, form or content; or

(b) the issuer may have violated laws regulating the conduct of his business; or

(c) the goods covered by the document were owned by the bailee at the time the document was issued; or

(d) the person issuing the document does not come within the definition of warehouseman if it purports to be a warehouse receipt.

HISTORY: 1962 Code Section 10.7-401; 1966 (54) 2716.



SECTION 36-7-402. Duplicate receipt or bill; overissue.

Neither a duplicate nor any other document of title purporting to cover goods already represented by an outstanding document of the same issuer confers any right in the goods, except as provided in the case of bills in a set, overissue of documents for fungible goods and substitutes for lost, stolen or destroyed documents. But the issuer is liable for damages caused by his overissue or failure to identify a duplicate document as such by conspicuous notation on its face.

HISTORY: 1962 Code Section 10.7-402; 1966 (54) 2716.



SECTION 36-7-403. Obligation of warehouseman or carrier to deliver; excuse.

(1) The bailee must deliver the goods to a person entitled under the document who complies with subsections (2) and (3), unless and to the extent that the bailee establishes any of the following:

(a) delivery of the goods to a person whose receipt was rightful as against the claimant;

(b) damage to or delay, loss or destruction of the goods for which the bailee is not liable;

(c) previous sale or other disposition of the goods in lawful enforcement of a lien or on warehouseman's lawful termination of storage;

(d) the exercise by a seller of his right to stop delivery pursuant to the provisions of the Chapter on sales (Section 36-2-705);

(e) a diversion, reconsignment or other disposition pursuant to the provisions of this Chapter (Section 36-7-303) or tariff regulating such right;

(f) release, satisfaction or any other fact affording a personal defense against the claimant;

(g) any other lawful excuse.

(2) A person claiming goods covered by a document of title must satisfy the bailee's lien where the bailee so requests or where the bailee is prohibited by law from delivering the goods until the charges are paid.

(3) Unless the person claiming is one against whom the document confers no right under Section 36-7-503 (1), he must surrender for cancellation or notation of partial deliveries any outstanding negotiable document covering the goods, and the bailee must cancel the document or conspicuously note the partial delivery thereon or be liable to any person to whom the document is duly negotiated.

(4) "Person entitled under the document" means holder in the case of a negotiable document, or the person to whom delivery is to be made by the terms of or pursuant to written instructions under a nonnegotiable document.

HISTORY: 1962 Code Section 10.7-403; 1966 (54) 2716.



SECTION 36-7-404. No liability for good faith delivery pursuant to receipt or bill.

A bailee who in good faith including observance of reasonable commercial standards has received goods and delivered or otherwise disposed of them according to the terms of the document of title or pursuant to this chapter is not liable therefor. This rule applies even though the person from whom he received the goods had no authority to procure the document or to dispose of the goods and even though the person to whom he delivered the goods had no authority to receive them.

HISTORY: 1962 Code Section 10.7-404; 1966 (54) 2716.



SECTION 36-7-501. Form of negotiation and requirements of "due negotiation".

(1) A negotiable document of title running to the order of a named person is negotiated by his indorsement and delivery. After his indorsement in blank or to bearer any person can negotiate it by delivery alone.

(2)(a) A negotiable document of title is also negotiated by delivery alone when by its original terms it runs to bearer.

(b) When a document running to the order of a named person is delivered to him the effect is the same as if the document had been negotiated.

(3) Negotiation of a negotiable document of title after it has been indorsed to a specified person requires indorsement by the special indorsee as well as delivery.

(4) A negotiable document of title is "duly negotiated" when it is negotiated in the manner stated in this section to a holder who purchases it in good faith without notice of any defense against or claim to it on the part of any person and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a money obligation.

(5) Indorsement of a nonnegotiable document neither makes it negotiable nor adds to the transferee's rights.

(6) The naming in a negotiable bill of a person to be notified of the arrival of the goods does not limit the negotiability of the bill nor constitute notice to a purchaser thereof of any interest of such person in the goods.

HISTORY: 1962 Code Section 10.7-501; 1966 (54) 2716.



SECTION 36-7-502. Rights acquired by due negotiation.

(1) Subject to the following section (Section 36-7-503) and to the provisions of Section 36-7-205 on fungible goods, a holder to whom a negotiable document of title has been duly negotiated acquires thereby:

(a) title to the document;

(b) title to the goods;

(c) all rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued; and

(d) the direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by him except those arising under the terms of the document or under this chapter. In the case of a delivery order the bailee's obligation accrues only upon acceptance and the obligation acquired by the holder is that the issuer and any indorser will procure the acceptance of the bailee.

(2) Subject to the following section (Section 36-7-503), title and rights so acquired are not defeated by any stoppage of the goods represented by the document or by surrender of such goods by the bailee, and are not impaired even though the negotiation or any prior negotiation constituted a breach of duty or even though any person has been deprived of possession of the document by misrepresentation, fraud, accident, mistake, duress, loss, theft or conversion, or even though a previous sale or other transfer of the goods or document has been made to a third person.

HISTORY: 1962 Code Section 10.7-502; 1966 (54) 2716.



SECTION 36-7-503. Document of title to goods defeated in certain cases.

(1) A document of title confers no right in goods against a person who before issuance of the document had a legal interest or a perfected security interest in them and who neither

(a) delivered or entrusted them or any document of title covering them to the bailor or his nominee with actual or apparent authority to ship, store or sell or with power to obtain delivery under this chapter (Section 36-7-403) or with power of disposition under this act (Sections 36-2-403 and 36-9-307) or other statute or rule of law; nor

(b) acquiesced in the procurement by the bailor or his nominee of any document of title.

(2) Title to goods based upon an unaccepted delivery order is subject to the rights of anyone to whom a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. Such a title may be defeated under the next section (Section 36-7-504) to the same extent as the rights of the issuer or a transferee from the issuer.

(3) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of anyone to whom a bill issued by the freight forwarder is duly negotiated; but delivery by the carrier in accordance with part 4 of this chapter pursuant to its own bill of lading discharges the carrier's obligation to deliver.

HISTORY: 1962 Code Section 10.7-503; 1966 (54) 2716.



SECTION 36-7-504. Rights acquired in the absence of due negotiation; effect of diversion; seller's stoppage of delivery.

(1) A transferee of a document, whether negotiable or nonnegotiable, to whom the document has been delivered but not duly negotiated, acquires the title and rights which his transferor had or had actual authority to convey.

(2) In the case of a nonnegotiable document, until but not after the bailee receives notification of the transfer, the rights of the transferee may be defeated

(a) by those creditors of the transferor who could treat the sale as void under Section 36-2-402; or

(b) by a buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of his rights; or

(c) as against the bailee by good faith dealings of the bailee with the transferor.

(3) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver to the consignee defeats the consignee's title to the goods if they have been delivered to a buyer in ordinary course of business and in any event defeats the consignee's rights against the bailee.

(4) Delivery pursuant to a nonnegotiable document may be stopped by a seller under Section 36-2-705, and subject to the requirement of due notification there provided. A bailee honoring the seller's instructions is entitled to be indemnified by the seller against any resulting loss or expense.

HISTORY: 1962 Code Section 10.7-504; 1966 (54) 2716.



SECTION 36-7-505. Indorser not a guarantor for other parties.

The indorsement of a document of title issued by a bailee does not make the indorser liable for any default by the bailee or by previous indorsers.

HISTORY: 1962 Code Section 10.7-505; 1966 (54) 2716.



SECTION 36-7-506. Delivery without indorsement; right to compel indorsement.

The transferee of a negotiable document of title has a specifically enforceable right to have his transferor supply any necessary indorsement but the transfer becomes a negotiation only as of the time the indorsement is supplied.

HISTORY: 1962 Code Section 10.7-506; 1966 (54) 2716.



SECTION 36-7-507. Warranties on negotiation or transfer of receipt or bill.

Where a person negotiates or transfers a document of title for value otherwise than as a mere intermediary under the next following section (Section 36-7-508), then unless otherwise agreed he warrants to his immediate purchaser only in addition to any warranty made in selling the goods

(a) that the document is genuine; and

(b) that he has no knowledge of any fact which would impair its validity or worth; and

(c) that his negotiation or transfer is rightful and fully effective with respect to the title to the document and the goods it represents.

HISTORY: 1962 Code Section 10.7-507; 1966 (54) 2716.



SECTION 36-7-508. Warranties of collecting bank as to documents.

A collecting bank or other intermediary known to be entrusted with documents on behalf of another or with collection of a draft or other claim against delivery of documents warrants by such delivery of the documents only its own good faith and authority. This rule applies even though the intermediary has purchased or made advances against the claim or draft to be collected.

HISTORY: 1962 Code Section 10.7-508; 1966 (54) 2716.



SECTION 36-7-509. Receipt or bill; when adequate compliance with commercial contract.

The question whether a document is adequate to fulfill the obligations of a contract for sale or the conditions of a credit is governed by the Chapters on sales (Chapter 2) and on letters of credit (Chapter 5).

HISTORY: 1962 Code Section 10.7-509; 1966 (54) 2716.



SECTION 36-7-601. Lost and missing documents.

(1) If a document has been lost, stolen or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with such order. If the document was negotiable the claimant must post security approved by the court to indemnify any person who may suffer loss as a result of nonsurrender of the document. If the document was not negotiable, such security may be required at the discretion of the court. The court may also in its discretion order payment of the bailee's reasonable costs and counsel fees.

(2) A bailee who without court order delivers goods to a person claiming under a missing negotiable document is liable to any person injured thereby, and if the delivery is not in good faith becomes liable for conversion. Delivery in good faith is not conversion if made in accordance with a filed classification or tariff or, where no classification or tariff is filed, if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery who files a notice of claim within one year after the delivery.

HISTORY: 1962 Code Section 10.7-601; 1966 (54) 2716.



SECTION 36-7-602. Attachment of goods covered by a negotiable document.

Except where the document was originally issued upon delivery of the goods by a person who had no power to dispose of them, no lien attaches by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless the document be first surrendered to the bailee or its negotiation enjoined, and the bailee shall not be compelled to deliver the goods pursuant to process until the document is surrendered to him or impounded by the court. One who purchases the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

HISTORY: 1962 Code Section 10.7-602; 1966 (54) 2716.



SECTION 36-7-603. Conflicting claims; interpleader.

If more than one person claims title or possession of the goods, the bailee is excused from delivery until he has had a reasonable time to ascertain the validity of the adverse claims or to bring an action to compel all claimants to interplead and may compel such interpleader, either in defending an action for nondelivery of the goods, or by original action, whichever is appropriate.

HISTORY: 1962 Code Section 10.7-603; 1966 (54) 2716.






CHAPTER 8 - COMMERCIAL CODE - INVESTMENT SECURITIES

SECTION 36-8-101. Short title.

This chapter may be cited as Uniform Commercial Code--Investment Securities.

HISTORY: 1962 Code Section 10.8-101; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-102. Definitions.

(a) In this chapter:

(1) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer, or deal with the financial asset.

(2) "Bearer form," as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an indorsement.

(3) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

(4) "Certificated security" means a security that is represented by a certificate.

(5) "Clearing corporation" means:

(i) a person that is registered as a 'clearing agency' under the federal securities laws;

(ii) a federal reserve bank; or

(iii) any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

(6) "Communicate" means to:

(i) send a signed writing; or

(ii) transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

(7) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of Section 36-8-501(b)(2) or (3), that person is the entitlement holder.

(8) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

(9) "Financial asset," except as otherwise provided in Section 36-8-103, means:

(i) a security;

(ii) an obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

(iii) any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this chapter.

As context requires, the term means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate, or a security entitlement.

(10) "Good faith," for purposes of the obligation of good faith in the performance or enforcement of contracts or duties within this chapter, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(11) "Indorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring, or redeeming the security or granting a power to assign, transfer, or redeem it.

(12) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

(13) "Registered form," as applied to a certificated security, means a form in which:

(i) the security certificate specifies a person entitled to the security; and

(ii) a transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

(14) "Securities intermediary" means:

(i) a clearing corporation; or

(ii) a person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

(15) "Security," except as otherwise provided in Section 36-8-103, means an obligation of an issuer or a share, participation, or other interest in an issuer or in property or an enterprise of an issuer:

(i) which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

(ii) which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests, or obligations; and

(iii) which:

(A) is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

(B) is a medium for investment and by its terms expressly provides that it is a security governed by this chapter.

(16) "Security certificate" means a certificate representing a security.

(17) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in Part 5.

(18) "Uncertificated security" means a security that is not represented by a certificate.

(b) Other definitions applying to this chapter and the sections in which they appear are:

Appropriate person Section 36-8-107

Control Section 36-8-106

Delivery Section 36-8-301

Investment company security Section 36-8-103

Issuer Section 36-8-201

Overissue Section 36-8-210

Protected purchaser Section 36-8-303

Securities account Section 36-8-501

(c) In addition, Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

(d) The characterization of a person, business, or transaction for purposes of this chapter does not determine the characterization of the person, business, or transaction for purposes of any other law, regulation, or rule.

HISTORY: 1962 Code Section 10.8-102; 1966 (54) 2716; 1973 (58) 219; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-103. Rules for determining whether certain obligations and interests are securities or financial assets.

(a) A share or similar equity interest issued by a corporation, business trust, joint stock company, or similar entity is a security.

(b) An "investment company security" is a security. "Investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. Investment company security does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

(c) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this chapter, or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

(d) A writing that is a security certificate is governed by this chapter and not by Chapter 3, even though it also meets the requirements of that chapter. However, a negotiable instrument governed by Chapter 3 is a financial asset if it is held in a securities account.

(e) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

(f) A commodity contract, as defined in Section 36-9-102(a)(15), is not a security or a financial asset.

HISTORY: 1962 Code Section 10.8-103; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-104. Acquisition of security or financial asset or interest therein.

(a) A person acquires a security or an interest therein, under this chapter, if:

(1) the person is a purchaser to whom a security is delivered pursuant to Section 36-8-301; or

(2) the person acquires a security entitlement to the security pursuant to Section 36-8-501.

(b) A person acquires a financial asset, other than a security, or an interest therein, under this chapter, if the person acquires a security entitlement to the financial asset.

(c) A person who acquires a security entitlement to a security or other financial asset has the rights specified in Part 5, but is a purchaser of any security, security entitlement, or other financial asset held by the securities intermediary only to the extent provided in Section 36-8-503.

(d) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule, or agreement to transfer, deliver, present, surrender, exchange, or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to subsection (a) or (b).

HISTORY: 1962 Code Section 10.8-104; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-105. Notice of adverse claim.

(a) A person has notice of an adverse claim if:

(1) the person knows of the adverse claim;

(2) the person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

(3) the person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

(b) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

(c) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

(1) one year after a date set for presentment or surrender for redemption or exchange; or

(2) six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

(d) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

(1) whether in bearer or registered form, has been indorsed 'for collection' or 'for surrender' or for some other purpose not involving transfer; or

(2) is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

(e) Filing of a financing statement under Chapter 9 is not notice of an adverse claim to a financial asset.

HISTORY: 1962 Code Section 10.8-105; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-106. Control.

(a) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

(b) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser, and:

(1) the certificate is indorsed to the purchaser or in blank by an effective indorsement; or

(2) the certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

(c) A purchaser has "control" of an uncertificated security if:

(1) the uncertificated security is delivered to the purchaser; or

(2) the issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

(d) A purchaser has "control" of a security entitlement if:

(1) the purchaser becomes the entitlement holder;

(2) the securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

(3) another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

(e) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

(f) A purchaser who has satisfied the requirements of subsection (c) or (d) has control, even if the registered owner in the case of subsection (c) or the entitlement holder in the case of subsection (d) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

(g) An issuer or a securities intermediary may not enter into an agreement of the kind described in subsection (c)(2) or (d)(2) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

HISTORY: 1962 Code Section 10.8-106; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-107. Whether indorsement, instruction, or entitlement order is effective.

(a) "Appropriate person" means:

(1) with respect to an indorsement, the person specified by a security certificate or by an effective special indorsement to be entitled to the security;

(2) with respect to an instruction, the registered owner of an uncertificated security;

(3) with respect to an entitlement order, the entitlement holder;

(4) if the person designated in item (1), (2), or (3) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

(5) if the person designated in item (1), (2), or (3) lacks capacity, the designated person's guardian, conservator, or other similar representative who has power under other law to transfer the security or financial asset.

(b) An indorsement, instruction, or entitlement order is effective if:

(1) it is made by the appropriate person;

(2) it is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under Section 36-8-106(c)(2) or (d)(2); or

(3) the appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

(c) An indorsement, instruction, or entitlement order made by a representative is effective even if:

(1) the representative has failed to comply with a controlling instrument or with the law of the State having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

(2) the representative's action in making the indorsement, instruction, or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

(d) If a security is registered in the name of or specially indorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an indorsement, instruction, or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

(e) Effectiveness of an indorsement, instruction, or entitlement order is determined as of the date the indorsement, instruction, or entitlement order is made, and an indorsement, instruction, or entitlement order does not become ineffective by reason of any later change of circumstances.

HISTORY: 1962 Code Section 10.8-107; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-108. Warranties in direct holding.

(a) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an indorser, if the transfer is by indorsement, warrants to any subsequent purchaser, that:

(1) the certificate is genuine and has not been materially altered;

(2) the transferor or indorser does not know of any fact that might impair the validity of the security;

(3) there is no adverse claim to the security;

(4) the transfer does not violate any restriction on transfer;

(5) if the transfer is by indorsement, the indorsement is made by an appropriate person, or if the indorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(6) the transfer is otherwise effective and rightful.

(b) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

(1) the instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

(2) the security is valid;

(3) there is no adverse claim to the security; and

(4) at the time the instruction is presented to the issuer:

(i) the purchaser will be entitled to the registration of transfer;

(ii) the transfer will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction;

(iii) the transfer will not violate any restriction on transfer; and

(iv) the requested transfer will otherwise be effective and rightful.

(c) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

(1) the uncertificated security is valid;

(2) there is no adverse claim to the security;

(3) the transfer does not violate any restriction on transfer; and

(4) the transfer is otherwise effective and rightful.

(d) A person who indorses a security certificate warrants to the issuer that:

(1) there is no adverse claim to the security; and

(2) the indorsement is effective.

(e) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

(1) the instruction is effective; and

(2) at the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

(f) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment, or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary indorsement.

(g) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

(h) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under subsection (g).

(i) Except as otherwise provided in subsection (g), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subsections (a) through (f). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in subsection (a) or (b), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

HISTORY: 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-109. Warranties in indirect holding.

(a) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

(1) the entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

(2) there is no adverse claim to the security entitlement.

(b) A Person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in Section 36-8-108(a) or (b).

(c) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in Section 36-8-108(a) or (b).

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-110. Applicability; choice of law.

(a) The local law of the issuer's jurisdiction, as specified in subsection (d), governs:

(1) the validity of a security;

(2) the rights and duties of the issuer with respect to registration of transfer;

(3) the effectiveness of registration of transfer by the issuer;

(4) whether the issuer owes any duties to an adverse claimant to a security; and

(5) whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

(b) The local law of the securities intermediary's jurisdiction, as specified in subsection (e), governs:

(1) acquisition of a security entitlement from the securities intermediary;

(2) the rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

(3) whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

(4) whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

(c) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

(d) "Issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this State may specify the law of another jurisdiction as the law governing the matters specified in subsection (a)(2) through (5).

(e) The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

(1) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this part, this article, or this chapter, that jurisdiction is the securities intermediary's jurisdiction.

(2) If item (1) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(3) If neither item (1) nor item (2) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

(4) If none of the preceding items applies, the securities intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the entitlement holder's account is located.

(5) If none of the preceding items applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

(f) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-111. Clearing corporation rules.

A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with this chapter and affects another party who does not consent to the rule.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-112. Creditor's legal process.

(a) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in subsection (d). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

(b) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in subsection (d).

(c) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in subsection (d).

(d) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

(e) A creditor whose debtor is the owner of a certificated security, uncertificated security, or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security, or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-113. Statute of frauds inapplicable.

A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

HISTORY: 1999 Act No. 42, Section 2; 2001 Act No. 67, Section 5.



SECTION 36-8-114. Evidentiary rules concerning certificated securities.

The following rules apply in an action on a certificated security against the issuer:

(1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary indorsement is admitted.

(2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

(3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

(4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-115. Securities intermediary and others not liable to adverse claimant.

A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

(1) took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(2) acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

(3) in the case of a security certificate that has been stolen, acted with notice of the adverse claim.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-116. Securities intermediary as purchaser for value.

A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-201. Issuer.

(a) With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

(1) places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent, or the like, to evidence a share, participation, or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

(2) creates a share, participation, or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

(3) directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

(4) becomes responsible for, or in place of, another person described as an issuer in this section.

(b) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

(c) With respect to a registration of a transfer, issuer means a person on whose behalf transfer books are maintained.

HISTORY: 1962 Code Section 10.8-201; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-202. Issuer's responsibility and defenses; notice of defect or defense.

(a) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture, or document or to a constitution, statute, ordinance, rule, regulation, order, or the like, to the extent the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture, or document or in a constitution, statute, ordinance, rule, regulation, order, or the like, pursuant to which the security is issued.

(b) The following rules apply if an issuer asserts that a security is not valid:

(1) A security other than one issued by a government or governmental subdivision, agency, or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

(2) Item (1) applies to an issuer that is a government or governmental subdivision, agency, or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

(c) Except as otherwise provided in Section 36-8-205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

(d) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

(e) This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

(f) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

HISTORY: 1962 Code Section 10.8-202; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-203. Staleness as notice of defect or defense.

After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

(1) requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

(2) is not covered by item (1) and the purchaser takes the security more than two years after the date set for surrender or presentation or the date on which performance became due.

HISTORY: 1962 Code Section 10.8-203; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-204. Effect of issuer's restriction on transfer.

A restriction on transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

(1) the security is certificated and the restriction is noted conspicuously on the security certificate; or

(2) the security is uncertificated and the registered owner has been notified of the restriction.

HISTORY: 1962 Code Section 10.8-204; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-205. Effect of unauthorized signature on security certificate.

An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

(1) an authenticating trustee, registrar, transfer agent, or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

(2) an employee of the issuer, or of any of the persons listed in item (1), entrusted with responsible handling of the security certificate.

HISTORY: 1962 Code Section 10.8-205; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-206. Completion or alteration of security certificate.

(a) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

(1) any person may complete it by filling in the blanks as authorized; and

(2) even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

(b) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

HISTORY: 1962 Code Section 10.8-206; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-207. Rights and duties of issuer with respect to registered owners.

(a) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

(b) This chapter does not affect the liability of the registered owner of a security for a call, assessment, or the like.

HISTORY: 1962 Code Section 10.8-207; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-208. Effect of signature of authenticating trustee, registrar, or transfer agent.

(a) A person signing a security certificate as authenticating trustee, registrar, transfer agent, or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

(1) the certificate is genuine;

(2) the person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

(3) the person has reasonable grounds to believe that the certificated security is in the form and within the amount the issuer is authorized to issue.

(b) Unless otherwise agreed, a person signing under subsection (a) does not assume responsibility for the validity of the security in other respects.

HISTORY: 1962 Code Section 10.8-208; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-209. Issuer's lien.

A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-210. Overissue.

(a) In this section, "overissue" means the issue of securities in excess of the amount the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

(b) Except as otherwise provided in subsections (c) and (d), the provisions of this chapter which validate a security or compel its issue or reissue do not apply to the extent that validation, issue, or reissue would result in overissue.

(c) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

(d) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price the person or the last purchaser for value paid for it with interest from the date of the person's demand.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-301. Delivery.

(a) Delivery of a certificated security to a purchaser occurs when:

(1) the purchaser acquires possession of the security certificate;

(2) another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

(3) a securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is (i) registered in the name of the purchaser, (ii) payable to the order of the purchaser, or (iii) specially indorsed to the purchaser by an effective indorsement and has not been indorsed to the securities intermediary or in blank.

(b) Delivery of an uncertificated security to a purchaser occurs when:

(1) the issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

(2) another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

HISTORY: 1962 Code Section 10.8-301; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-302. Rights of purchaser.

(a) Except as otherwise provided in subsections (b) and (c), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

(b) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

(c) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

HISTORY: 1962 Code Section 10.8-302; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-303. Protected purchaser.

(a) "Protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

(1) gives value;

(2) does not have notice of any adverse claim to the security; and

(3) obtains control of the certificated or uncertificated security.

(b) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

HISTORY: 1962 Code Section 10.8-303; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-304. Indorsement.

(a) An indorsement may be in blank or special. An indorsement in blank includes an indorsement to bearer. A special indorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank indorsement to a special indorsement.

(b) An indorsement purporting to be only of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the indorsement.

(c) An indorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the indorsement is on a separate document, until delivery of both the document and the certificate.

(d) If a security certificate in registered form has been delivered to a purchaser without a necessary indorsement, the purchaser may become a protected purchaser only when the indorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary indorsement supplied.

(e) An indorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

(f) Unless otherwise agreed, a person making an indorsement assumes only the obligations provided in Section 36-8-108 and not an obligation that the security will be honored by the issuer.

HISTORY: 1962 Code Section 10.8-304; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-305. Instruction.

(a) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

(b) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by Section 36-8-108 and not an obligation that the security will be honored by the issuer.

HISTORY: 1962 Code Section 10.8-305; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-306. Effect of guaranteeing signature, indorsement, or instruction.

(a) A person who guarantees a signature of an indorser of a security certificate warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to indorse, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

(3) the signer had legal capacity to sign.

(b) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

(1) the signature was genuine;

(2) the signer was an appropriate person to originate the instruction, or if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

(3) the signer had legal capacity to sign.

(c) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under subsection (b) and also warrants that at the time the instruction is presented to the issuer:

(1) the person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

(2) the transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions, and claims other than those specified in the instruction.

(d) A guarantor under subsections (a) and (b) or a special guarantor under subsection (c) does not otherwise warrant the rightfulness of the transfer.

(e) A person who guarantees an indorsement of a security certificate makes the warranties of a signature guarantor under subsection (a) and also warrants the rightfulness of the transfer in all respects.

(f) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under subsection (c) and also warrants the rightfulness of the transfer in all respects.

(g) An issuer may not require a special guaranty of signature, a guaranty of indorsement, or a guaranty of instruction as a condition to registration of transfer.

(h) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An indorser or originator of an instruction whose signature, indorsement, or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

HISTORY: 1962 Code Section 10.8-306; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-307. Registration of transfer of security; proof of authority to transfer.

(A) Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with other documentation necessary to obtain registration of the transfer of the security. If the transferor fails to comply with the demand within a reasonable time, the purchaser may reject or rescind the transfer.

(B) If the transfer is not for value, a transferor is not required to comply with subsection (A) unless the purchaser pays the necessary expense.

HISTORY: 2004 Act No. 221, Section 7, eff April 29, 2004.



SECTION 36-8-401. Duty of issuer to register transfer.

(a) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

(1) under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

(2) the indorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

(3) reasonable assurance is given that the indorsement or instruction is genuine and authorized under Section 36-8-402;

(4) any applicable law relating to the collection of taxes has been complied with;

(5) the transfer does not violate any restriction on transfer imposed by the issuer in accordance with Section 36-8-204;

(6) a demand that the issuer not register transfer has not become effective under Section 36-8-403, or the issuer has complied with Section 36-8-403(b) but no legal process or indemnity bond is obtained as provided in Section 36-8-403(d); and

(7) the transfer is in fact rightful or is to a protected purchaser.

(b) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

HISTORY: 1962 Code Section 10.8-401; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-402. Assurance that indorsement or instruction is effective.

(a) An issuer may require the following assurance that each necessary indorsement or each instruction is genuine and authorized:

(1) in all cases, a guaranty of the signature of the person making an indorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

(2) if the indorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

(3) if the indorsement is made or the instruction is originated by a fiduciary pursuant to Section 36-8-107(a)(4) or (a)(5), appropriate evidence of appointment or incumbency;

(4) if there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

(5) if the indorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

(b) An issuer may elect to require reasonable assurance beyond that specified in this section.

(c) In this section:

(1) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

(2) "Appropriate evidence of appointment or incumbency" means:

(i) in the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within sixty days before the date of presentation for transfer; or

(ii) in any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence the issuer reasonably considers appropriate.

HISTORY: 1962 Code Section 10.8-402; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-403. Demand that issuer not register transfer.

(a) A person who is an appropriate person to make an indorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

(b) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to (i) the person who initiated the demand at the address provided in the demand and (ii) the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer a notification stating that:

(1) the certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

(2) a demand that the issuer not register transfer had previously been received; and

(3) the issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

(c) The period described in subsection (b)(3) may not exceed thirty days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

(d) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective indorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

(1) obtain an appropriate restraining order, injunction, or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

(2) file with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar, or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

(e) This section does not relieve an issuer from liability for registering transfer pursuant to an indorsement or instruction that was not effective.

HISTORY: 1962 Code Section 10.8-403; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-404. Wrongful registration.

(a) Except as otherwise provided in Section 36-8-406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

(1) pursuant to an ineffective indorsement or instruction;

(2) after a demand that the issuer not register transfer became effective under Section 36-8-403(a) and the issuer did not comply with Section 36-8-403(b);

(3) after the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order, or other legal process; or

(4) by an issuer acting in collusion with the wrongdoer.

(b) An issuer that is liable for wrongful registration of transfer under subsection (a) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by Section 36-8-210.

(c) Except as otherwise provided in subsection (a) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective indorsement or instruction.

HISTORY: 1962 Code Section 10.8-404; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-405. Replacement of lost, destroyed, or wrongfully taken security certificate.

(a) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed, or wrongfully taken, the issuer shall issue a new certificate if the owner:

(1) so requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

(2) files with the issuer a sufficient indemnity bond; and

(3) satisfies other reasonable requirements imposed by the issuer.

(b) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by Section 36-8-210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

HISTORY: 1962 Code Section 10.8-405; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-406. Obligation to notify issuer of lost, destroyed, or wrongfully taken security certificate.

If a security certificate has been lost, apparently destroyed, or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under Section 36-8-404 or a claim to a new security certificate under Section 36-8-405.

HISTORY: 1962 Code Section 10.8-406; 1966 (54) 2716; 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-407. Authenticating trustee, transfer agent, and registrar.

A person acting as authenticating trustee, transfer agent, registrar, or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

HISTORY: 1991 Act No. 161, Section 1; 2001 Act No. 67, Section 5.



SECTION 36-8-501. Securities account; acquisition of security entitlement from securities intermediary.

(a) "Securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

(b) Except as otherwise provided in subsections (d) and (e), a person acquires a security entitlement if a securities intermediary:

(1) indicates by book entry that a financial asset has been credited to the person's securities account;

(2) receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

(3) becomes obligated under other law, regulation, or rule to credit a financial asset to the person's securities account.

(c) If a condition of subsection (b) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

(d) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially indorsed to the other person, and has not been indorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

(e) Issuance of a security is not establishment of a security entitlement.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-502. Assertion of adverse claim against entitlement holder.

An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who acquires a security entitlement under Section 36-8-501 for value and without notice of the adverse claim.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-503. Property interest of entitlement holder in financial asset held by securities intermediary.

(a) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in Section 36-8-511.

(b) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) is a pro rata property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

(c) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under Sections 36-8-505 through 36-8-508.

(d) An entitlement holder's property interest with respect to a particular financial asset under subsection (a) may be enforced against a purchaser of the financial asset or interest therein only if:

(1) insolvency proceedings have been initiated by or against the securities intermediary;

(2) the securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

(3) the securities intermediary violated its obligations under Section 36-8-504 by transferring the financial asset or interest therein to the purchaser; and

(4) the purchaser is not protected under subsection (e).

The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

(e) An action based on the entitlement holder's property interest with respect to a particular financial asset under subsection (a), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under Section 36-8-504.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-504. Duty of securities intermediary to maintain financial asset.

(a) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

(b) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to subsection (a).

(c) A securities intermediary satisfies the duty in subsection (a) if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

(d) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-505. Duty of securities intermediary with respect to payments and distributions.

(a) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

(b) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-506. Duty of securities intermediary to exercise rights as directed by entitlement holder.

A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-507. Duty of securities intermediary to comply with entitlement order.

(a) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

(b) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-508. Duty of securities intermediary to change entitlement holder's position to other form of security holding.

A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

(1) the securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

(2) in the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-509. Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary and exercise of rights of entitlement holder.

(a) If the substance of a duty imposed upon a securities intermediary by Sections 36-8-504 through 36-8-508 is the subject of other statute, regulation, or rule, compliance with that statute, regulation, or rule satisfies the duty.

(b) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation, or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

(c) The obligation of a securities intermediary to perform the duties imposed by Sections 36-8-504 through 36-8-508 is subject to:

(1) rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

(2) rights of the securities intermediary under other law, regulation, rule, or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

(d) Sections 36-8-504 through 36-8-508 do not require a securities intermediary to take any action that is prohibited by other statute, regulation, or rule.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-510. Rights of purchaser of security entitlement from entitlement holder.

(a) In a case not covered by the priority rules in Article 9 or the rules stated in subsection (c), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

(b) If an adverse claim could not have been asserted against an entitlement holder under Section 36-8-502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

(c) In a case not covered by the priority rules in Chapter 9, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in subsection (d), purchasers who have control rank according to priority in time of:

(1) the purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under Section 36-8-106(d)(1);

(2) the securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under Section 36-8-106(d)(2); or

(3) if the purchaser obtained control through another person under Section 36-8-106(d)(3), the time on which priority would be based under this subsection if the other person were the secured party.

(d) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

HISTORY: 2001 Act No. 67, Section 5.



SECTION 36-8-511. Priority among security interests and entitlement holders.

(a) Except as otherwise provided in subsections (b) and (c), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

(b) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

(c) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders."

HISTORY: 2001 Act No. 67, Section 5.






CHAPTER 9 - COMMERCIAL CODE - SECURED TRANSACTIONS

SECTION 36-9-101. Short title.

This chapter may be cited as "Uniform Commercial Code-Secured Transactions".

HISTORY: 1962 Code Section 10.9-101; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12; 2013 Act No. 96, Section 1, eff July 1, 2013.



SECTION 36-9-102. Definitions and index of definitions.

(a) In this chapter:

(1) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

(2) "Account" except as used in "account for", means a right to payment of a monetary obligation, whether or not earned by performance, (i) for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a policy of insurance issued or to be issued, (iv) for a secondary obligation incurred or to be incurred, (v) for energy provided or to be provided, (vi) for the use or hire of a vessel under a charter or other contract, (vii) arising out of the use of a credit or charge card or information contained on or for use with the card, or (viii) as winnings in a lottery or other game of chance operated or sponsored by a State, governmental unit of a State, or person licensed or authorized to operate the game by a State or governmental unit of a State. The term includes health care insurance receivables. The term does not include (i) rights to payment evidenced by chattel paper or an instrument, (ii) commercial tort claims, (iii) deposit accounts, (iv) investment property, (v) letter-of-credit rights or letters of credit, or (vi) rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

(3) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

(4) "Accounting", except as used in "accounting for", means a record:

(A) authenticated by a secured party;

(B) indicating the aggregate unpaid secured obligations as of a date not more than thirty-five days earlier or thirty-five days later than the date of the record; and

(C) identifying the components of the obligations in reasonable detail.

(5) "Agricultural lien" means an interest, other than a security interest, in farm products:

(A) which secures payment or performance of an obligation for:

(i) goods or services furnished in connection with a debtor's farming operation; or

(ii) rent on real property leased by a debtor in connection with its farming operation;

(B) which is created by statute in favor of a person that:

(i) in the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

(ii) leased real property to a debtor in connection with the debtor's farming operation; and

(C) whose effectiveness does not depend on the person's possession of the personal property.

(6) "As-extracted collateral" means:

(A) oil, gas, or other minerals that are subject to a security interest that:

(i) is created by a debtor having an interest in the minerals before extraction; and

(ii) attaches to the minerals as extracted; or

(B) accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

(7) "Authenticate" means:

(A) to sign; or

(B) with present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol, or process.

(8) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

(9) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

(10) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

(11) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. In this item, "monetary obligation" means a monetary obligation secured by the goods or owed under a lease of the goods and includes a monetary obligation with respect to software used in the goods.

The term does not include:

(A) charters or other contracts involving the use of hire of a vessel; or

(B) records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper.

(12) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

(A) proceeds to which a security interest attaches;

(B) accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

(C) goods that are the subject of a consignment.

(13) "Commercial tort claim" means a claim arising in tort with respect to which:

(A) the claimant is an organization; or

(B) the claimant is an individual and the claim:

(i) arose in the course of the claimant's business or profession; and

(ii) does not include damages arising out of personal injury to or the death of an individual.

(14) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

(15) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

(A) traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

(B) traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

(16) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

(17) "Commodity intermediary" means a person that:

(A) is registered as a futures commission merchant under federal commodities law; or

(B) in the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

(18) "Communicate" means:

(A) to send a written or other tangible record;

(B) to transmit a record by any means agreed upon by the persons sending and receiving the record; or

(C) in the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

(19) "Consignee" means a merchant to which goods are delivered in a consignment.

(20) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

(A) the merchant:

(i) deals in goods of that kind under a name other than the name of the person making delivery;

(ii) is not an auctioneer; and

(iii) is not generally known by its creditors to be substantially engaged in selling the goods of others;

(B) with respect to each delivery, the aggregate value of the goods is one thousand dollars or more at the time of delivery;

(C) the goods are not consumer goods immediately before delivery; and

(D) the transaction does not create a security interest that secures an obligation.

(21) "Consignor" means a person that delivers goods to a consignee in a consignment.

(22) "Consumer debtor" means a debtor in a consumer transaction.

(23) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

(24) "Consumer-goods transaction" means a consumer transaction in which:

(A) an individual incurs an obligation primarily for personal, family, or household purposes; and

(B) a security interest in consumer goods secures the obligation.

(25) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

(26) "Consumer transaction" means a transaction in which (i) an individual incurs an obligation primarily for personal, family, or household purposes, (ii) a security interest secures the obligation, and (iii) the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

(27) "Continuation statement" means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

(28) "Debtor" means:

(A) a person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

(B) a seller of accounts, chattel paper, payment intangibles, or promissory notes; or

(C) a consignee.

(29) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

(30) "Document" means a document of title or a receipt of the type described in Section 36-7-201(2).

(31) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

(32) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

(33) "Equipment" means goods other than inventory, farm products, or consumer goods.

(34) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

(A) crops grown, growing, or to be grown, including:

(i) crops produced on trees, vines, and bushes; and

(ii) aquatic goods produced in aquacultural operations;

(B) livestock, born or unborn, including aquatic goods produced in aquacultural operations;

(C) supplies used or produced in a farming operation; or

(D) products of crops or livestock in their unmanufactured states.

(35) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

(36) "File number" means the number assigned to an initial financing statement pursuant to Section 36-9-519(a).

(37) "Filing office" means an office designated in Section 36-9-501 as the place to file a financing statement.

(38) "Filing-office rule" means a rule adopted pursuant to Section 36-9-526.

(39) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

(40) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying Section 36-9-502(a) and (b). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

(41) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

(42) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

(43) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

(44) "Goods" means all things that are movable when a security interest attaches. The term includes (i) fixtures, (ii) standing timber that is to be cut and removed under a conveyance or contract for sale, (iii) the unborn young of animals, (iv) crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes, and (v) manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if (i) the program is associated with the goods in such a manner that it customarily is considered part of the goods, or (ii) by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

(45) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a State, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

(46) "Health care insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health care goods or services provided.

(47) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary endorsement or assignment. The term does not include (i) investment property, (ii) letters of credit, or (iii) writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

(48) "Inventory" means goods, other than farm products, which:

(A) are leased by a person as lessor;

(B) are held by a person for sale or lease or to be furnished under a contract of service;

(C) are furnished by a person under a contract of service; or

(D) consist of raw materials, work in process, or materials used or consumed in a business.

(49) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

(50) "Jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is organized.

(51) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

(52) "Lien creditor" means:

(A) a creditor that has acquired a lien on the property involved by attachment, levy, or the like;

(B) an assignee for benefit of creditors from the time of assignment;

(C) a trustee in bankruptcy from the date of the filing of the petition; or

(D) a receiver in equity from the time of appointment.

(53) "Manufactured home" means a structure, transportable in one or more sections which, in the traveling mode, is eight body feet or more in width or forty body feet or more in length, or, when erected on site, is three hundred twenty or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this item except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the United States Secretary of Housing and Urban Development and complies with the standards established under Title 42 of the United States Code.

(54) "Manufactured-home transaction" means a secured transaction:

(A) that creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

(B) in which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

(55) "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

(56) "New debtor" means a person that becomes bound as debtor under Section 36-9-203(d) by a security agreement previously entered into by another person.

(57) "New value" means (i) money, (ii) money's worth in property, services, or new credit, or (iii) release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

(58) "Noncash proceeds" means proceeds other than cash proceeds.

(59) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, (i) owes payment or other performance of the obligation, (ii) has provided property other than the collateral to secure payment or other performance of the obligation, or (iii) is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

(60) "Original debtor", except at used in Section 36-9-310(c), means a person that, as debtor, entered into a security agreement to which a new debtor has become bound under Section 36-9-203(d).

(61) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

(62) "Person related to", with respect to an individual, means:

(A) the spouse of the individual;

(B) a brother, brother-in-law, sister, or sister-in-law of the individual;

(C) an ancestor or lineal descendant of the individual or the individual's spouse; or

(D) any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

(63) "Person related to", with respect to an organization, means:

(A) a person directly or indirectly controlling, controlled by, or under common control with the organization;

(B) an officer or director of, or a person performing similar functions with respect to, the organization;

(C) an officer or director of, or a person performing similar functions with respect to, a person described in subitem (A);

(D) the spouse of an individual described in subitem (A), (B), or (C); or

(E) an individual who is related by blood or marriage to an individual described in subitem (A), (B), (C), or (D) and shares the same home with the individual.

(64) "Proceeds", except as used in Section 36-9-609(b), means the following property:

(A) whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

(B) whatever is collected on, or distributed on account of, collateral;

(C) rights arising out of collateral;

(D) to the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

(E) to the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

(65) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

(66) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to Sections 36-9-620, 36-9-621, and 36-9-622.

(67) "Public-finance transaction" means a secured transaction in connection with which:

(A) debt securities are issued;

(B) all or a portion of the securities issued have an initial stated maturity of at least twenty years; and

(C) the debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a State or a governmental unit of a State.

(68) "Public organic record" means a record that is available to the public for inspection and is:

(A) a record consisting of the record initially filed with or issued by a State or the United States to form or organize an organization and any record filed with or issued by the State or the United States which amends or restates the initial record;

(B) an organic record of a business trust consisting of the record initially filed with a State and any record filed with the State which amends or restates the initial record, if a statute of the State governing business trusts requires that the record be filed with the State; or

(C) a record consisting of legislation enacted by the legislature of a State or the Congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the State or the United States which amends or restates the name of the organization.

(69) "Pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

(70) "Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

(71) "Registered organization" means an organization formed or organized solely under the law of a single State or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the State or the United States. The term includes a business trust that is formed or organized under the law of a single State if a statute of the State governing business trusts requires that the business trust's organic record be filed with the State.

(72) "Secondary obligor" means an obligor to the extent that the:

(A) obligor's obligation is secondary; or

(B) obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

(73) "Secured party" means a:

(A) person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

(B) person that holds an agricultural lien;

(C) consignor;

(D) person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

(E) trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

(F) person that holds a security interest arising under Section 36-2-401, 36-2-505, 36-2-711 (3), 36-2A-508(5), 36-4-210, or 36-5-118.

(74) "Security agreement" means an agreement that creates or provides for a security interest.

(75) "Send", in connection with a record or notification, means to:

(A) deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

(B) cause the record or notification to be received within the time that it would have been received if properly sent under subitem (A).

(76) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

(77) "State" means a State of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(78) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

(79) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

(80) "Termination statement" means an amendment of a financing statement which:

(A) identifies, by its file number, the initial financing statement to which it relates; and

(B) indicates either that it is a termination statement or that the identified financing statement is no longer effective.

(81) "Transmitting utility" means a person primarily engaged in the business of:

(A) operating a railroad, subway, street railway, or trolley bus;

(B) transmitting communications electrically, electromagnetically, or by light;

(C) transmitting goods by pipeline or sewer; or

(D) transmitting or producing and transmitting electricity, steam, gas, or water.

(b) The following definitions in other chapters apply to this chapter:

"Beneficiary" Section 36-5-102.

"Broker" Section 36-8-102.

"Certificated security" Section 36-8-102.

"Check" Section 36-3-104.

"Clearing corporation" Section 36-8-102.

"Contract for sale" Section 36-2-106.

"Customer" Section 36-4-104.

"Entitlement holder" Section 36-8-102.

"Financial asset" Section 36-8-102.

"Holder in due course" Section 36-3-302.

"Issuer" (with respect to a letter of credit or letter-of-credit right) Section 36-5-103.

"Issuer" (with respect to a security) Section 36-8-201.

"Lease" Section 36-2A-103.

"Lease agreement" Section 36-2A-103.

"Lease contract" Section 36-2A-103.

"Leasehold interest" Section 36-2A-103.

"Lessee" Section 36-2A-103.

"Lessee in ordinary course of business" Section 36-2A-103.

"Lessor" Section 36-2A-103.

"Lessor's residual interest" Section 36-2A-103.

"Letter of credit" Section 36-5-103.

"Merchant" Section 36-2-104.

"Negotiable instrument" Section 36-3-104.

"Note" Section 36-3-104.

"Sale" Section 36-2-106.

"Securities account" Section 36-8-501.

"Securities intermediary" Section 36-8-102.

"Security" Section 36-8-102.

"Security certificate" Section 36-8-102.

"Security entitlement" Section 36-8-102.

"Uncertificated security" Section 36-8-102.

(c) In this chapter:

(1) "Lease" means a transfer of the right to possession and use of goods for a period in return for consideration. The term includes a sublease unless the context clearly indicates otherwise. The term does include a sale, including a sale on approval or a sale or return, or retention or creation of a security interest.

(2) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance. Unless the context clearly indicates otherwise, the term includes a sublease agreement.

(3) "Lease contract" means the total legal obligation that results from the lease agreement and applicable rules of law. Unless the context clearly indicates otherwise, the term includes a sublease contract.

(4) "Lessor interest" means the interest of the lessor or the lessee under a lease contract.

(5) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes a sublessee.

(6) "Lessee in ordinary course of business" means a person that leases goods in good faith, without knowledge that the lease violates the rights of another person, and in the ordinary course from a person, other than a pawn broker, in the business of selling or leasing goods of that kind. A person leases in ordinary course if the lease to the person comports with the usual or customary practices in the kind of business in which the lessor is engaged or with the lessor's own usual or customary practices. A lessee in the ordinary course of business may lease for cash, by exchange of other property, or on security or unsecured credit, and may acquire goods or documents of title under a preexisting contract. Only a lessee that takes possession of the goods or has a right to recover the goods from the lessor may be a lessee in the ordinary course of business. A person that acquires goods in a transfer in bulk or has security for or in total or partial satisfaction of a money debt is not a lessee in the ordinary course of business.

(7) "Lessor" means the person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, the term includes sublessor.

(8) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination, or cancellation of the lease contract.

(9) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

(10) "Nominated person" means a person whom the issuer (i) designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit and (ii) undertakes by agreement or custom and practice to reimburse.

(11) "Proceeds of a letter of credit" means the cash, check accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

(12) "Prove" with respect to a fact means to meet the burden of establishing the fact (Section 36-1-201(8)).

(d) Chapter 1 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

HISTORY: 1962 Code Section 10.9-102; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12; 2013 Act No. 96, Section 2, eff July 1, 2013.



SECTION 36-9-103. Purchase-money security interest; application of payments; burden of establishing.

(a) In this section:

(1) "purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral; and

(2) "purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

(b) A security interest in goods is a purchase-money security interest:

(1) to the extent that the goods are purchase-money collateral with respect to that security interest;

(2) if the security interest is in inventory that is or was purchase- money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

(3) also to the extent that the security interest secures a purchase- money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

(c) A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

(1) the debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

(2) the debtor acquired its interest in the software for the principal purpose of using the software in the goods.

(d) The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

(e) In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

(1) in accordance with any reasonable method of application to which the parties agree;

(2) in the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

(3) in the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

(A) to obligations that are not secured; and

(B) if more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

(f) In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

(1) the purchase-money collateral also secures an obligation that is not a purchase-money obligation;

(2) collateral that is not purchase-money collateral also secures the purchase-money obligation; or

(3) the purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

(g) In a transaction other than a consumer-good transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

(h) The limitation of the rules in subsections (e), (f), and (g) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.

HISTORY: 1962 Code Section 10.9-103; 1966 (54) 2716; 1988 Act No. 494, Section 5; 1989 Act No. 25, Section 1; 1991 Act No. 161, Section 2(C), (D); 2001 Act No. 67, Section 12.



SECTION 36-9-104. Control of deposit account.

(a) A secured party has control of a deposit account if:

(1) the secured party is the bank with which the deposit account is maintained;

(2) the debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

(3) the secured party becomes the bank's customer with respect to the deposit account.

(b) A secured party that has satisfied subsection (a) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

HISTORY: 1962 Code Section 10.9-104; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-105. Control of electronic chattel paper

(a) A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

(b) A system satisfies subsection (a) if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

(1) a single authoritative copy of the record or records exists which is unique, identifiable and, except as otherwise provided in items (4), (5), and (6), unalterable;

(2) the authoritative copy identifies the secured party as the assignee of the record or records;

(3) the authoritative copy is communicated to and maintained by the secured party or its designated custodian;

(4) copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

(5) each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

(6) any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

HISTORY: 1962 Code Section 10.9-105; 1966 (54) 2716; 1988 Act No. 494, Section 5; 1991 Act No. 161, Section 2(E); 2001 Act No. 67, Section 12; 2013 Act No. 96, Section 3, eff July 1, 2013.



SECTION 36-9-106. Control of investment property.

(a) A person has control of a certificated security, uncertificated security, or security entitlement as provided in Section 36-8-106.

(b) A secured party has control of a commodity contract if:

(1) the secured party is the commodity intermediary with which the commodity contract is carried; or

(2) the commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

(c) A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

HISTORY: 1962 Code Section 10.9-106; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-107. Control of letter-of-credit right.

A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under Section 36-5-114(c) or otherwise applicable law or practice.

HISTORY: 1962 Section 10.9-107; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-108. Sufficiency of description.

(a) Except as otherwise provided in subsections (c), (d), and (e), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

(b) Except as otherwise provided in subsection (d), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

(1) specific listing;

(2) category;

(3) except as otherwise provided in subsection (e), a type of collateral defined in the Uniform Commercial Code;

(4) quantity;

(5) computational or allocational formula or procedure; or

(6) except as otherwise provided in subsection (c), any other method, if the identity of the collateral is objectively determinable.

(c) A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

(d) Except as otherwise provided in subsection (e), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

(1) the collateral by those terms or as investment property; or

(2) the underlying financial asset or commodity contract.

(e) A description only by type of collateral defined in the Uniform Commercial Code is an insufficient description of:

(1) a commercial tort claim; or

(2) in a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

HISTORY: 1962 Code Section 10.9-108; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-109. Scope.

(a) Except as otherwise provided in subsections (c) and (d), this chapter applies to:

(1) a transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

(2) an agricultural lien;

(3) a sale of accounts, chattel paper, payment intangibles, or promissory notes;

(4) a consignment;

(5) a security interest arising under Section 36-2-401, 36-2-505, 36-2-711(3), or 36-2A-508(5), as provided in Section 36-9-110; and

(6) a security interest arising under Section 36-4-208 or 36-5-118.

(b) The application of this chapter to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this chapter does not apply.

(c) This chapter does not apply to the extent that:

(1) a statute, regulation, or treaty of the United States preempts this chapter; or

(2) the rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under Section 36-5-114.

(d) This chapter does not apply to:

(1) a landlord's lien, other than an agricultural lien, but Section 36-9-317 applies as to the priority of the landlord's lien;

(2) a lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but Section 36-9-333 applies with respect to priority of the lien;

(3) an assignment of a claim for wages, salary, or other compensation of an employee;

(4) a sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

(5) an assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

(6) an assignment of a right to payment under a contract to an assignee that also is obligated to perform under the contract;

(7) an assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

(8) a transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health care provider of a health care insurance receivable and any subsequent assignment of the right to payment, but Sections 36-9-315 and 36-9-322 apply with respect to proceeds and priorities in proceeds;

(9) an assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

(10) a right of recoupment or set-off, but:

(A) Section 36-9-340 applies with respect to the effectiveness of rights of recoupment or set-off against deposit accounts; and

(B) Section 36-9-404 applies with respect to defenses or claims of an account debtor;

(11) the creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

(A) liens on real property in Sections 36-9-203 and 36-9-308;

(B) fixtures in Section 36-9-334;

(C) fixture filings in Sections 36-9-501 , 36-9-502, 36-9-512, 36-9-516, and 36-9-519; and

(D) security agreements covering personal and real property in Section 36-9-604;

(12) an assignment of a claim arising in tort, other than a commercial tort claim, but Sections 36-9-315 and 36-9-322 apply with respect to proceeds and priorities in proceeds;

(13) an assignment of a deposit account in a consumer transaction, but Sections 36-9-315 and 36-9-322 apply with respect to proceeds and priorities in proceeds; or

(14) a transfer by a government or governmental unit.

HISTORY: 1962 Code Section 10.9-109; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12; 2002 Act No. 192, Section 1, eff March 22, 2002.



SECTION 36-9-110. Security interests arising under Chapter 2.

A security interest arising under Section 36-2-401, 36-2-505, 36-2-711(3), or 36-2A-508(5) is subject to this chapter. However, until the debtor obtains possession of the goods:

(1) the security interest is enforceable, even if Section 36-9-203(b)(3) has not been satisfied;

(2) filing is not required to perfect the security interest;

(3) the rights of the secured party after default by the debtor are governed by Chapter 2 or 2A; and

(4) the security interest has priority over a conflicting security interest created by the debtor.

HISTORY: 1962 Code Section 10.9-110; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-111. UCC lien satisfaction.

Any licensed attorney admitted to practice in the State of South Carolina who can provide proof of payment of funds for a Uniform Commercial Code lien filed under the provisions of this chapter by evidence of payment made payable to the holder of record, servicer, or other party entitled to receive payment may record, or cause to be recorded, an affidavit, in writing, duly executed in the presence of two witnesses and probated or acknowledged, which states that full payment of the balance of the debt secured by the lien has been made and that evidence of payment from the servicer or lienholder exists. This affidavit, duly recorded in the appropriate county, shall serve as notice of satisfaction of the lien and release of the lien upon the collateral. The filing of the affidavit shall be sufficient to satisfy, release, or discharge the lien. Upon presentation of the instrument of satisfaction, release, or discharge, the officer or his deputy having charge of the recording of instruments shall record the same. This section may not be construed to create liability for failure to file such affidavit. The licensed attorney signing any such instrument which is false is guilty of perjury and subject to Section 16-9-10 and shall be liable for damages that any person may sustain as a result of the false affidavit, including reasonable attorney's fees incurred in connection with the recovery of such damages. The affidavit referred to in this section shall be as follows:

STATE OF SOUTH CAROLINA UCC LIEN

COUNTY OF _______________ SATISFACTION AFFIDAVIT

PURSUANT TO Section 36-9-111

OF SC CODE OF LAWS

FOR BOOK ____ PAGE _____

The undersigned on oath, being first duly sworn, hereby certifies as follows:

1. The undersigned is a licensed attorney admitted to practice in the State of South Carolina.

2. That with respect to the lien given by __________________ to ______________________ dated _______ and recorded in the offices of the Register of Deeds or Clerk of Court in book _________ at page ________:

a. [ ] that the undersigned was given written payoff information and made such payoff and is in possession of a canceled check to the holder of record or representative servicer;

b. [ ] that the undersigned was given written payoff information and made such pay off by wire transfer or other electronic means to the holder of record or representative servicer and has confirmation from the undersigned's bank of the transfer to the account provided by the holder of record or representative servicer.

Under penalties of perjury, I declare that I have examined this affidavit this ___ day of ____ and, to the best of my knowledge and belief, it is true, correct, and complete.

_____________________________ ____________________________

(Witness) (Signature)

_____________________________ ____________________________

(Witness) (Name--Please Print)

____________________________

(Attorney's S.C. Bar number)

____________________________

(Street Address)

____________________________

(City, State, Zip Code)

____________________________

(Telephone)

SUBSCRIBED AND SWORN TO

before me this __________ day

of _______________

_____________________________

(Notary Public)

My commission expires: ______

Upon presentation to the office of the Register of Deeds or Clerk of Court the Register or Clerk is directed to record pursuant to this section and mark the lien satisfied of record.

HISTORY: 1962 Code Section 10.9-111; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-201. General effectiveness of security agreement.

(a) Except as otherwise provided in the Uniform Commercial Code, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

(b) A transaction subject to this article is subject to any applicable rule of law which establishes a different rule for consumers and (i) Title 37 and (ii) any consumer-protection statute or regulation.

(c) In case of conflict between this article and a rule of law, statute, or regulation described in subsection (b), the rule of law, statute, or regulation controls. Failure to comply with a statute or regulation described in subsection (b) has only the effect the statute or regulation specifies.

(d) This chapter does not:

(1) validate any rate, charge, agreement, or practice that violates a rule of law, statute, or regulation described in subsection (b); or

(2) extend the application of the rule of law, statute, or regulation to a transaction not otherwise subject to it.

HISTORY: 1962 Code Section 10.9-201; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No; 67, Section 12.



SECTION 36-9-202. Title to collateral immaterial.

Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this chapter with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

HISTORY: 1962 Code Section 10.9-202; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No; 67, Section 12.



SECTION 36-9-203. Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

(a) A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

(b) Except as otherwise provided in subsections (c) through (i), a security interest is enforceable against the debtor and third parties with respect to the collateral only if :

(1) value has been given;

(2) the debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

(3) one of the following conditions is met:

(A) the debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

(B) the collateral is not a certificated security and is in the possession of the secured party under Section 36-9-313 pursuant to the debtor's security agreement;

(C) the collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under Section 36-8-301 pursuant to the debtor's security agreement; or

(D) the collateral is deposit accounts, electronic chattel paper, investment property, or letter-of-credit rights, and the secured party has control under Section 36-9-104, 36-9-105, 36-9-106, or 36-9-107 pursuant to the debtor's security agreement.

(c) Subsection (b) is subject to Section 36-4-208 on the security interest of a collecting bank, Section 36-5-118 on the security interest of a letter-of-credit issuer or nominated person, Section 36-9-110 on a security interest arising under Chapter 2 or 2A, and Section 36-9-206 on security interests in investment property.

(d) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this chapter or by contract:

(1) the security agreement becomes effective to create a security interest in the person's property; or

(2) the person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

(e) If a new debtor becomes bound as debtor by a security agreement entered into by another person:

(1) the agreement satisfies subsection (b)(3) with respect to existing or after-acquired property of the new debtor to the extent the property is described in the agreement; and

(2) another agreement is not necessary to make a security interest in the property enforceable.

(f) The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by Section 36-9-315 and is also attachment of a security interest in a supporting obligation for the collateral.

(g) The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

(h) The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

(i) The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

HISTORY: 1962 Code Section 10.9-203; 1966 (54) 2716; 1988 Act No. 494, Section 5; 1991 Act No; 161, Section 2(F); 2001 Act No. 67, Section 12.



SECTION 36-9-204. After-acquired property; future advances.

(a) Except as otherwise provided in subsection (b), a security agreement may create or provide for a security interest in after-acquired collateral.

(b) A security interest does not attach under a term constituting an after-acquired property clause to:

(1) consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within ten days after the secured party gives value; or

(2) a commercial tort claim.

(c) A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

HISTORY: 1962 Code Section 10.9-204; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No; 67, Section 12.



SECTION 36-9-205. Use or disposition of collateral permissible.

(a) A security interest is not invalid or fraudulent against creditors solely because:

(1) the debtor has the right or ability to:

(A) use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

(B) collect, compromise, enforce, or otherwise deal with collateral;

(C) accept the return of collateral or make repossessions; or

(D) use, commingle, or dispose of proceeds; or

(2) the secured party fails to require the debtor to account for proceeds or replace collateral.

(b) This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

HISTORY: 1962 Code Section 10.9-205; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No; 67, Section 12.



SECTION 36-9-206. Security interest arising in purchase or delivery of financial asset.

(a) A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

(1) the person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

(2) the securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

(b) The security interest described in subsection (a) secures the person's obligation to pay for the financial asset.

(c) A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

(1) the security or other financial asset:

(A) in the ordinary course of business is transferred by delivery with any necessary indorsement or assignment; and

(B) is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

(2) the agreement calls for delivery against payment.

(d) The security interest described in subsection (c) secures the obligation to make payment for the delivery.

HISTORY: 1962 Code Section 10.9-206; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No; 67, Section 12.



SECTION 36-9-207. Rights and duties of secured party having possession or control of collateral.

(a) Except as otherwise provided in subsection (d), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

(b) Except as otherwise provided in subsection (d), if a secured party has possession of collateral:

(1) reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

(2) the risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

(3) the secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

(4) the secured party may use or operate the collateral:

(A) for the purpose of preserving the collateral or its value;

(B) as permitted by an order of a court having competent jurisdiction; or

(C) except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

(c) Except as otherwise provided in subsection (d), a secured party having possession of collateral or control of collateral under Section 36-9-104, 36-9-105 , 36-9-106, or 36-9-107:

(1) may hold as additional security any proceeds, except money or funds, received from the collateral;

(2) shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

(3) may create a security interest in the collateral.

(d) If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

(1) subsection (a) does not apply unless the secured party is entitled under an agreement:

(A) to charge back uncollected collateral; or

(B) otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

(2) subsections (b) and (c) do not apply.

HISTORY: 1962 Code Section 10.9-207; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No; 67, Section 12.



SECTION 36-9-208. Additional duties of secured party having control of collateral.

(a) This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Within ten days after receiving an authenticated demand by the debtor:

(1) a secured party having control of a deposit account under Section 36-9-104(a)(2) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

(2) a secured party having control of a deposit account under Section 36-9-104(a)(3) shall:

(A) pay the debtor the balance on deposit in the deposit account; or

(B) transfer the balance on deposit into a deposit account in the debtor's name;

(3) a secured party, other than a buyer, having control of electronic chattel paper under Section 36-9-105 shall:

(A) communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

(B) if the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

(C) take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

(4) a secured party having control of investment property under Section 36-8-106(d)(2) or 36-9-106(b) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party; and

(5) a secured party having control of a letter-of-credit right under Section 36-9-107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party.

HISTORY: 1962 Code Section 10.9-208; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No; 67, Section 12.



SECTION 36-9-209. Duties of secured party if account debtor has been notified of assignment.

(a) Except as otherwise provided in subsection (c), this section applies if:

(1) there is no outstanding secured obligation; and

(2) the secured party is not committed to make advances, incur obligations, or otherwise give value.

(b) Within ten days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under Section 36-9-406(a) an authenticated record that releases the account debtor from any further obligation to the secured party.

(c) This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-210. Request for accounting; request regarding list of collateral or statement of account.

(a) In this section:

(1) "Request" means a record of a type described in item (2), (3), or (4).

(2) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

(3) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

(4) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

(b) Subject to subsections (c), (d), (e), and (f), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within fourteen days after receipt:

(1) in the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

(2) in the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

(c) A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within fourteen days after receipt.

(d) A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the collateral; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

(e) A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within fourteen days after receipt by sending to the debtor an authenticated record:

(1) disclaiming any interest in the obligations; and

(2) if known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

(f) A debtor is entitled without charge to one response to a request under this section during any six-month period. The secured party may require payment of a charge not exceeding twenty-five dollars for each additional response.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-301. Law governing perfection and priority of security interests.

Except as otherwise provided in Sections 36-9-303 through 36-9-306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

(1) Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

(2) While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

(3) Except as otherwise provided in item (4), while negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

(A) perfection of a security interest in the goods by filing a fixture filing;

(B) perfection of a security interest in timber to be cut; and

(C) the effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

(4) The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.

HISTORY: 1962 Code Section 10.9-301; 1966 (54) 2716; 1979 Act No. 183 Section 1; 1988 Act No. 494, Section 5; 2000 Act No. 339, Section 1; 2001 Act No. 67, Section 12.



SECTION 36-9-302. Law governing perfection and priority of agricultural liens.

While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

HISTORY: 1962 Code Section 10.9-302; 1966 (54) 2716; 1967 (55) 862; 1968 (55) 3037; 1988 Act No. 494, Section 5; 1991 Act No. 161, Section 2(G); 2001 Act No. 67, Section 12.



SECTION 36-9-303. Law governing perfection and priority of security interests in goods covered by a certificate of title.

(a) This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

(b) Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

(c) The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

HISTORY: 1962 Code Section 10.9-303; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No; 67, Section 12.



SECTION 36-9-304. Law governing perfection and priority of security interests in deposit accounts.

(a) The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

(b) The following rules determine a bank's jurisdiction for purposes of this part:

(1) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this part, this chapter, or the Uniform Commercial Code, that jurisdiction is the bank's jurisdiction.

(2) If item (1) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(3) If neither item (1) nor item (2) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

(4) If none of the preceding items applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

(5) If none of the preceding paragraphs applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

HISTORY: 1962 Code Section 10.9-304; 1966 (54) 2716; 1988 Act No. 494, Section 5; 1991 Act No. 161, Section 2(H); 2001 Act No. 67, Section 12.



SECTION 36-9-305. Law governing perfection and priority of security interests in investment property.

(a) Except as otherwise provided in subsection (c), the following rules apply:

(1) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

(2) The local law of the issuer's jurisdiction as specified in Section 36-8-110(d) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

(3) The local law of the securities intermediary's jurisdiction as specified in Section 36-8-110(e) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

(4) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

(b) The following rules determine a commodity intermediary's jurisdiction for purposes of this part:

(1) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this part, this chapter, or the Uniform Commercial Code, that jurisdiction is the commodity intermediary's jurisdiction.

(2) If item (1) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(3) If neither item (1) nor item (2) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

(4) If none of the preceding items applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

(5) If none of the preceding items applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

(c) The local law of the jurisdiction in which the debtor is located governs:

(1) perfection of a security interest in investment property by filing;

(2) automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

(3) automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

HISTORY: 1962 Code Section 10.9-305; 1966 (54) 2716; 1988 Act No. 494, Section 5; 1991 Act No. 161, Section 2(I); 2001 Act No. 67, Section 12.



SECTION 36-9-306. Law governing perfection and priority of security interests in letter-of-credit rights.

(a) Subject to subsection (c), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a State.

(b) For purposes of this part, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in Section 36-5-116.

(c) This section does not apply to a security interest that is perfected only under Section 36-9-308(d).

HISTORY: 1962 Code Section 10.9-306; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No; 67, Section 12.



SECTION 36-9-307. Location of debtor

(a) In this section, "place of business" means a place where a debtor conducts its affairs.

(b) Except as otherwise provided in this section, the following rules determine a debtor's location:

(1) A debtor who is an individual is located at the individual's principal residence.

(2) A debtor that is an organization and has only one place of business is located at its place of business.

(3) A debtor that is an organization and has more than one place of business is located at its chief executive office.

(c) Subsection (b) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If subsection (b) does not apply, the debtor is located in the District of Columbia.

(d) A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subsections (b) and (c).

(e) A registered organization that is organized under the law of a State is located in that State.

(f) Except as otherwise provided in subsection (i), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a State are located in:

(1) the State that the law of the United States designates, if the law designates a State of location;

(2) the State that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its State of location, including by designating its main office, home office, or other compatible office; or

(3) the District of Columbia, if neither item (1) nor item (2) applies.

(g) A registered organization continues to be located in the jurisdiction specified by subsection (e) or (f) notwithstanding the:

(1) suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

(2) dissolution, winding up, or cancellation of the existence of the registered organization.

(h) The United States is located in the District of Columbia.

(i) A branch or agency of a bank that is not organized under the law of the United States or a State is located in the State in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one State.

(j) A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

(k) This section applies only for purposes of this part.

HISTORY: 1962 Code Section 10.9-307; 1966 (54) 2716; 1977 Act No. 134 Section 1; 1988 Act No. 494, Section 5; 1993 Act No. 181, Section 525; 1996 Act No. 459, Section 57; 2001 Act No. 67, Section 12; 2013 Act No. 96, Section 4, eff July 1, 2013.



SECTION 36-9-308. When security interest or agricultural lien is perfected; continuity of perfection.

(a) Except as otherwise provided in this section and Section 36-9-309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in Sections 36-9-310 through 36-9-316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

(b) An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in Section 36-9-310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

(c) A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this chapter and is later perfected by another method under this chapter, without an intermediate period when it was unperfected.

(d) Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

(e) Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

(f) Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

(g) Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

HISTORY: 1962 Code Section 10.9-308; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No; 67, Section 12.



SECTION 36-9-309. Security interest perfected upon attachment.

The following security interests are perfected when they attach:

(1) a purchase-money security interest in consumer goods, except as otherwise provided in Section 36-9-311(b) with respect to consumer goods that are subject to a statute or treaty described in Section 36-9-311(a);

(2) an assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

(3) a sale of a payment intangible;

(4) a sale of a promissory note;

(5) a security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

(6) a security interest arising under Section 36-2-401, 36-2-505, 36-2-711(3), or 36-2A-508(5), until the debtor obtains possession of the collateral;

(7) a security interest of a collecting bank arising under Section 36-4-210;

(8) a security interest of an issuer or nominated person arising under Section 36-5-118;

(9) a security interest arising in the delivery of a financial asset under Section 36-9-206(c);

(10) a security interest in investment property created by a broker or securities intermediary;

(11) a security interest in a commodity contract or a commodity account created by a commodity intermediary;

(12) an assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

(13) a security interest created by an assignment of a beneficial interest in a decedent's estate.

HISTORY: 1962 Code Section 10.9-309; 1966 (54) 2716; 1988 Act No. 494, Section 5; 1991 Act No; 161, Section 2(J); 2001 Act No. 67, Section 12.



SECTION 36-9-310. When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

(a) Except as otherwise provided in subsection (b) and Section 36-9-312(b), a financing statement must be filed to perfect all security interests and agricultural liens.

(b) The filing of a financing statement is not necessary to perfect a security interest:

(1) that is perfected under Section 36-9-308(d), (e), (f), or (g);

(2) that is perfected under Section 36-9-309 when it attaches;

(3) in property subject to a statute, regulation, or treaty described in Section 36-9-311(a);

(4) in goods in possession of a bailee which is perfected under Section 36-9-312(d)(1) or (2);

(5) in certificated securities, documents, goods, or instruments which is perfected without filing or possession under Section 36-9-312(e), (f), or (g);

(6) in collateral in the secured party's possession under Section 36-9-313;

(7) in a certificated security which is perfected by delivery of the security certificate to the secured party under Section 36-9-313;

(8) in deposit accounts, electronic chattel paper, investment property, or letter-of-credit rights which is perfected by control under Section 36-9-314;

(9) in proceeds which is perfected under Section 36-9-315; or

(10) that is perfected under Section 36-9-316.

(c) If a secured party assigns a perfected security interest or agricultural lien, a filing under this article is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

HISTORY: 1962 Code Section 10.9-310; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No; 67, Section 12.



SECTION 36-9-311. Perfection of security interests in property subject to certain statutes, regulations, and treaties.

(a) Except as otherwise provided in subsection (d), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

(1) a statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt Section 36-9-310(a);

(2) Chapter 19, Title 56, Protection of title to and interests in motor vehicles, and Chapter 23, Title 50, Filing of watercraft and outboard motors, but during any period in which collateral is inventory held for sale by a person who is in the business of selling goods of that kind, the filing provisions of this chapter, Part 5, apply to a security interest in that collateral created by him as debtor; or

(3) a statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

(b) Compliance with the requirements of a statute, regulation, or treaty described in subsection (a) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this chapter. Except as otherwise provided in subsection (d) and Sections 36-9-313 and 36-9-316(d) and (e) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in subsection (a) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

(c) Except as otherwise provided in subsection (d) and Section 36-9-316(d) and (e), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in subsection (a) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this chapter.

(d) During any period in which collateral subject to a statute specified in subsection (a)(2) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

HISTORY: 1962 Code Section 10.9-311; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No; 67, Section 12; 2013 Act No. 96, Section 5, eff July 1, 2013.



SECTION 36-9-312. Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

(a) A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

(b) Except as otherwise provided in Section 36-9-315(c) and (d) for proceeds:

(1) a security interest in a deposit account may be perfected only by control under Section 36-9-314;

(2) and except as otherwise provided in Section 36-9-308(d), a security interest in a letter-of-credit right may be perfected only by control under Section 36-9-314; and

(3) a security interest in money may be perfected only by the secured party's taking possession under Section 36-9-313.

(c) While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

(1) a security interest in the goods may be perfected by perfecting a security interest in the document; and

(2) a security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

(d) While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

(1) issuance of a document in the name of the secured party;

(2) the bailee's receipt of notification of the secured party's interest; or

(3) filing as to the goods.

(e) A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession for a period of twenty days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

(f) A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for twenty days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

(1) ultimate sale or exchange; or

(2) loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

(g) A perfected security interest in a certificated security or instrument remains perfected for twenty days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

(1) ultimate sale or exchange; or

(2) presentation, collection, enforcement, renewal, or registration of transfer.

(h) After the twenty-day period specified in subsection (e), (f), or (g) expires, perfection depends upon compliance with this chapter.

HISTORY: 1962 Code Section 10.9-312; 1966 (54) 2716; 1979 Act No. 183 Section 2; 1988 Act No. 494, Section 5; 1991 Act No. 161, Section 2(k); 2000 Act No. 339, Section 2; 2001 Act No. 67, Section 12.



SECTION 36-9-313. When possession by or delivery to secured party perfects security interest without filing.

(a) Except as otherwise provided in subsection (b), a secured party may perfect a security interest in negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under Section 36-8-301.

(b) With respect to goods covered by a certificate of title issued by this State, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in Section 36-9-316(d).

(c) With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

(1) the person in possession authenticates a record acknowledging that it holds possession of the collateral for the secured party's benefit; or

(2) the person takes possession of the collateral after having authenticated a record acknowledging that it will hold possession of collateral for the secured party's benefit.

(d) If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

(e) A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under Section 36-8-301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

(f) A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

(g) If a person acknowledges that it holds possession for the secured party's benefit:

(1) the acknowledgment is effective under subsection (c) or Section 36-8-301(a), even if the acknowledgment violates the rights of a debtor; and

(2) unless the person otherwise agrees or law other than this chapter otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

(h) A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

(1) to hold possession of the collateral for the secured party's benefit; or

(2) to redeliver the collateral to the secured party.

(i) A secured party does not relinquish possession, even if a delivery under subsection (h) violates the rights of a debtor. A person to which collateral is delivered under subsection (h) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this chapter otherwise provides.

HISTORY: 1962 Code Section 10.9-313; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2000 Act No; 339, Section 3; 2001 Act No. 67, Section 12.



SECTION 36-9-314. Perfection by control.

(a) A security interest in investment property, deposit accounts, letter-of-credit rights, or electronic chattel paper may be perfected by control of the collateral under Section 36-9-104, 36-9-105, 36-9-106, or 36-9-107.

(b) A security interest in deposit accounts, electronic chattel paper, or letter-of-credit rights is perfected by control under Section 36-9-104, 36-9-105, or 36-9-107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

(c) A security interest in investment property is perfected by control under Section 36-9-106 from the time the secured party obtains control and remains perfected by control until:

(1) the secured party does not have control; and

(2) one of the following occurs:

(A) if the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

(B) if the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

(C) if the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

HISTORY: 1962 Code Section 10.9-314; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No; 67, Section 12.



SECTION 36-9-315. Secured party's rights on disposition of collateral and in proceeds.

(a) Except as otherwise provided in this article and in Section 36-2-403(2):

(1) a security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

(2) a security interest attaches to any identifiable proceeds of collateral.

(b) Proceeds that are commingled with other property are identifiable proceeds:

(1) if the proceeds are goods, to the extent provided by Section 36-9-336; and

(2) if the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this article with respect to commingled property of the type involved.

(c) A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

(d) A perfected security interest in proceeds becomes unperfected on the twenty-first day after the security interest attaches to the proceeds unless:

(1) the following conditions are satisfied:

(A) a filed financing statement covers the original collateral;

(B) the proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

(C) the proceeds are not acquired with cash proceeds;

(2) the proceeds are identifiable cash proceeds; or

(3) the security interest in the proceeds is perfected other than under subsection (c) when the security interest attaches to the proceeds or within twenty days thereafter.

(e) If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under subsection (d)(1) becomes unperfected at the later of:

(1) when the effectiveness of the filed financing statement lapses under Section 36-9-515 or is terminated under Section 36-9-513; or

(2) the twenty-first day after the security interest attaches to the proceeds.

HISTORY: 1962 Code Section 10.9-315; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No; 67, Section 12.



SECTION 36-9-316. Continued perfection of security interest following change in governing law.

(a) A security interest perfected pursuant to the law of the jurisdiction designated in Section 36-9-301(1) or 36-9-305(c) remains perfected until the earliest of the:

(1) time perfection would have ceased under the law of that jurisdiction;

(2) expiration of four months after a change of the debtor's location to another jurisdiction; or

(3) expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

(b) If a security interest described in subsection (a) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(c) A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

(1) the collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

(2) thereafter the collateral is brought into another jurisdiction; and

(3) upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

(d) Except as otherwise provided in subsection (e), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this State remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

(e) A security interest described in subsection (d) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under Section 36-9-311(b) or 36-9-313 are not satisfied before the earlier of the:

(1) time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this State; or

(2) expiration of four months after the goods had become so covered.

(f) A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of the:

(1) time the security interest would have become unperfected under the law of that jurisdiction; or

(2) expiration of four months after a change of the applicable jurisdiction to another jurisdiction.

(g) If a security interest described in subsection (f) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(h) The following rules apply to collateral to which a security interest attaches within four months after the debtor changes its location to another jurisdiction:

(1) A financing statement filed before the change pursuant to the law of the jurisdiction designated in Section 36-9-301(1) or 36-9-305(c) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

(2) If a security interest perfected by a financing statement that is effective under item (1) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 36-9-301(1) or 36-9-305(c) or the expiration of the four-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

(i) If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in Section 36-9-301(1) or 36-9-305(c) and the new debtor is located in another jurisdiction, the following rules apply:

(1) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 36-9-203(d), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

(2) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in Section 36-9-301(1) or 36-9-305(c) or the expiration of the four-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

HISTORY: 1962 Code Section 10.9-316; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No; 67, Section 12; 2013 Act No. 96, Section 6, eff July 1, 2013.



SECTION 36-9-317. Interests that take priority over or take free of security interest or agricultural lien.

(a) A security interest or agricultural lien is subordinate to the rights of:

(1) a person entitled to priority under Section 36-9-322; and

(2) except as otherwise provided in subsection (e), a person that becomes a lien creditor before the earlier of the time:

(A) the security interest or agricultural lien is perfected; or

(B) one of the conditions specified in Section 36-9-203(b)(3) is met and a financing statement covering the collateral is filed.

(b) Except as otherwise provided in subsection (e), a buyer, other than a secured party, of tangible chattel paper, documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(c) Except as otherwise provided in subsection (e), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

(d) A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

(e) Except as otherwise provided in Sections 36-9-320 and 36-9-321, if a person files a financing statement with respect to a purchase-money security interest before or within twenty days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

HISTORY: 1962 Code Section 10.9-317; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No; 67, Section 12; 2013 Act No. 96, Section 7, eff July 1, 2013.



SECTION 36-9-318. No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

(a) A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

(b) For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

HISTORY: 1962 Code Section 10.9-318; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No; 67, Section 12.



SECTION 36-9-319. Rights and title of consignee with respect to creditors and purchasers.

(a) Except as otherwise provided in subsection (b), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

(b) For purposes of determining the rights of a creditor of a consignee, law other than this article determines the rights and title of a consignee while goods are in the consignee's possession if, under this part, a perfected security interest held by the consignor would have priority over the rights of the creditor.

HISTORY: 1978 Act No. 525; 1988 Act No. 494, Section 5; 1990 Act No. 340, Section 1; 1993 Act No. 181, Section 526; 1996 Act No. 459, Section 58; 2001 Act No. 67, Section 12.



SECTION 36-9-320. Buyer of goods.

(a) Except as otherwise provided in subsection (e), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

(b) Except as otherwise provided in subsection (e), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

(1) without knowledge of the security interest;

(2) for value;

(3) primarily for the buyer's personal, family, or household purposes; and

(4) before the filing of a financing statement covering the goods.

(c) To the extent that it affects the priority of a security interest over a buyer of goods under subsection (b), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by Section 36-9-316(a) and (b).

(d) A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

(e) Subsections (a) and (b) do not affect a security interest in goods in the possession of the secured party under Section 36-9-313.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-321. Licensee of general intangible and lessee of goods in ordinary course of business.

(a) In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

(b) A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

(c) A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-322. Priorities among conflicting security interests in and agricultural liens on same collateral.

(a) Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

(1) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

(2) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

(3) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

(b) For the purposes of subsection (a)(1):

(1) the time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

(2) the time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

(c) Except as otherwise provided in subsection (f), a security interest in collateral which qualifies for priority over a conflicting security interest under Section 36-9-327, 36-9-328, 36-9-329 , 36-9-330, or 36-9-331 also has priority over a conflicting security interest in:

(1) any supporting obligation for the collateral; and

(2) proceeds of the collateral if:

(A) the security interest in proceeds is perfected;

(B) the proceeds are cash proceeds or of the same type as the collateral; and

(C) in the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

(d) Subject to subsection (e) and except as otherwise provided in subsection (f), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

(e) Subsection (d) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

(f) Subsections (a) through (e) are subject to:

(1) subsection (g) and the other provisions of this part;

(2) Section 36-4-208 with respect to a security interest of a collecting bank;

(3) Section 36-5-118 with respect to a security interest of an issuer or nominated person; and

(4) Section 36-9-110 with respect to a security interest arising under Chapter 2 or 2A.

(g) A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-323. Future advances.

(a) Except as otherwise provided in subsection (c), for purposes of determining the priority of a perfected security interest under Section 36-9-322(a)(1), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

(1) is made while the security interest is perfected only:

(A) under Section 36-9-309 when it attaches; or

(B) temporarily under Section 36-9-312(e), (f), or (g); and

(2) is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under Section 36-9-309 or 36-9-312(e), (f), or (g).

(b) Except as otherwise provided in subsection (c), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than forty-five days after the person becomes a lien creditor unless the advance is made:

(1) without knowledge of the lien; or

(2) pursuant to a commitment entered into without knowledge of the lien.

(c) Subsections (a) and (b) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

(d) Except as otherwise provided in subsection (e), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the buyer's purchase; or

(2) forty-five days after the purchase.

(e) Subsection (d) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the forty-five-day period.

(f) Except as otherwise provided in subsection (g), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

(1) the time the secured party acquires knowledge of the lease; or

(2) forty-five days after the lease contract becomes enforceable.

(g) Subsection (f) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the forty-five-day period.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-324. Priority of purchase-money security interests.

(a) Except as otherwise provided in subsection (g), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in Section 36-9-327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within twenty days thereafter.

(b) Subject to subsection (c) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in Section 36-9-330, and, except as otherwise provided in Section 36-9-327, also has priority in identifiable cash proceeds of the inventory to the extent the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the inventory;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within five years before the debtor receives possession of the inventory; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

(c) Subsections (b)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 36-9-312 (f), before the beginning of the twenty-day period thereunder.

(d) Subject to subsection (e) and except as otherwise provided in subsection (g), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in Section 36-9-327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

(1) the purchase-money security interest is perfected when the debtor receives possession of the livestock;

(2) the purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

(3) the holder of the conflicting security interest receives the notification within six months before the debtor receives possession of the livestock; and

(4) the notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

(e) Subsections (d)(2) through (4) apply only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

(1) if the purchase-money security interest is perfected by filing, before the date of the filing; or

(2) if the purchase-money security interest is temporarily perfected without filing or possession under Section 36-9-312 (f), before the beginning of the twenty-day period thereunder.

(f) Except as otherwise provided in subsection (g), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in Section 36-9-327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

(g) If more than one security interest qualifies for priority in the same collateral under subsection (a), (b), (d), or (f):

(1) a security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

(2) in all other cases, Section 36-9-322 (a) applies to the qualifying security interests.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-325. Priority of security interests in transferred collateral.

(a) Except as otherwise provided in subsection (b), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

(1) the debtor acquired the collateral subject to the security interest created by the other person;

(2) the security interest created by the other person was perfected when the debtor acquired the collateral; and

(3) there is no period thereafter when the security interest is unperfected.

(b) Subsection (a) subordinates a security interest only if the security interest:

(1) otherwise would have priority solely under Section 36-9-322(a) or 36-9-324; or

(2) arose solely under Section 36-2-711(3) or 36-2A-508(5).

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-326. Priority of security interests created by new debtor.

(a) Subject to subsection (b), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of Section 36-9-316(i)(1) or Section 36-9-508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

(b) The other provisions of this part determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in subsection (a). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

HISTORY: 2001 Act No. 67, Section 12; 2013 Act No. 96, Section 8, eff July 1, 2013.



SECTION 36-9-327. Priority of security interests in deposit account.

The following rules govern priority among conflicting security interests in the same deposit account:

(1) A security interest held by a secured party having control of the deposit account under Section 36-9-104 has priority over a conflicting security interest held by a secured party that does not have control.

(2) Except as otherwise provided in items (3) and (4), security interests perfected by control under Section 36-9-314 rank according to priority in time of obtaining control.

(3) Except as otherwise provided in item (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

(4) A security interest perfected by control under Section 36-9-104(a)(3) has priority over a security interest held by the bank with which the deposit account is maintained.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-328. Priority of security interests in investment property.

The following rules govern priority among conflicting security interests in the same investment property:

(1) A security interest held by a secured party having control of investment property under Section 36-9-106 has priority over a security interest held by a secured party that does not have control of the investment property.

(2) Except as otherwise provided in items (3) and (4), conflicting security interests held by secured parties each of which has control under Section 36-9-106 rank according to priority in time of:

(A) if the collateral is a security, obtaining control;

(B) if the collateral is a security entitlement carried in a securities account and:

(i) if the secured party obtained control under Section 36-8-106(d)(1), the secured party's becoming the person for which the securities account is maintained;

(ii) if the secured party obtained control under Section 36-8-106(d)(2), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

(iii) if the secured party obtained control through another person under Section 36-8-106(d)(3), the time on which priority would be based under this paragraph if the other person were the secured party; or

(C) if the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in Section 36-9-106(b)(2) with respect to commodity contracts carried or to be carried with the commodity intermediary.

(3) A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

(4) A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

(5) A security interest in a certificated security in registered form which is perfected by taking delivery under Section 36-9-313(a) and not by control under Section 36-9-314 has priority over a conflicting security interest perfected by a method other than control.

(6) Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under Section 36-9-106 rank equally.

(7) In all other cases, priority among conflicting security interests in investment property is governed by Sections 36-9-322 and 36-9-323.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-329. Priority of security interests in letter-of-credit right.

The following rules govern priority among conflicting security interests in the same letter-of-credit right:

(1) A security interest held by a secured party having control of the letter-of-credit right under Section 36-9-107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

(2) Security interests perfected by control under Section 36-9-314 rank according to priority in time of obtaining control.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-330. Priority of purchaser of chattel paper or instrument.

(a) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

(1) in good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 36-9-105; and

(2) the chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

(b) A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under Section 36-9-105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

(c) Except as otherwise provided in Section 36-9-327, a purchaser having priority in chattel paper under subsection (a) or (b) also has priority in proceeds of the chattel paper to the extent that:

(1) Section 36-9-322 provides for priority in the proceeds; or

(2) the proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

(d) Except as otherwise provided in Section 36-9-331(a), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

(e) For purposes of subsections (a) and (b), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

(f) For purposes of subsections (b) and (d), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-331. Priority of rights of purchasers of instruments, documents, and securities under other articles; priority of interests in financial assets and security entitlements under Chapter 8.

(a) This chapter does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in Chapters 3, 7, and 8.

(b) This chapter does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of a claim under Chapter 8.

(c) Filing under this chapter does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subsections (a) and (b).

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-332. Transfer of money; transfer of funds from deposit account.

(a) A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

(b) A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-333. Priority of certain liens arising by operation of law.

(a) In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

(1) which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

(2) which is created by statute or rule of law in favor of the person; and

(3) whose effectiveness depends on the person's possession of the goods.

(b) A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-334. Priority of security interests in fixtures and crops.

(a) A security interest under this chapter may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this chapter in ordinary building materials incorporated into an improvement on land.

(b) This chapter does not prevent creation of an encumbrance upon fixtures under real property law.

(c) In cases not governed by subsections (d) through (h), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

(d) Except as otherwise provided in subsection (h), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

(1) the security interest is a purchase-money security interest;

(2) the interest of the encumbrancer or owner arises before the goods become fixtures; and

(3) the security interest is perfected by a fixture filing before the goods become fixtures or within twenty days thereafter.

(e) A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the debtor has an interest of record in the real property or is in possession of the real property and the security interest:

(A) is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

(B) has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

(2) before the goods become fixtures, the security interest is perfected by any method permitted by this chapter and the fixtures are readily removable:

(A) factory or office machines;

(B) equipment that is not primarily used or leased for use in the operation of the real property; or

(C) replacements of domestic appliances that are consumer goods;

(3) the conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this chapter; or

(4) the security interest is:

(A) created in a manufactured home in a manufactured-home transaction; and

(B) perfected pursuant to a statute described in Section 36-9-311(a)(2).

(f) A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

(1) the encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

(2) the debtor has a right to remove the goods as against the encumbrancer or owner.

(g) The priority of the security interest under subsection (f)(2) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

(h) A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subsections (e) and (f), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

(i) A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-335. Accessions.

(a) A security interest may be created in an accession and continues in collateral that becomes an accession.

(b) If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

(c) Except as otherwise provided in subsection (d), the other provisions of this part determine the priority of a security interest in an accession.

(d) A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under Section 36-9-311(b).

(e) After default, subject to Part 6, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

(f) A secured party that removes an accession from other goods under subsection (e) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-336. Commingled goods.

(a) In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

(b) A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

(c) If collateral becomes commingled goods, a security interest attaches to the product or mass.

(d) If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under subsection (c) is perfected.

(e) Except as otherwise provided in subsection (f), the other provisions of this part determine the priority of a security interest that attaches to the product or mass under subsection (c).

(f) If more than one security interest attaches to the product or mass under subsection (c), the following rules determine priority:

(1) A security interest that is perfected under subsection (d) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

(2) If more than one security interest is perfected under subsection (d), the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-337. Priority of security interests in goods covered by certificate of title.

If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this State issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

(1) a buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

(2) the security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under Section 36-9-311(b), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-338. Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

If a security interest or agricultural lien is perfected by a filed financing statement providing information described in Section 36-9-516(b)(5) which is incorrect at the time the financing statement is filed:

(1) the security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

(2) a purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of chattel paper, documents, goods, instruments, or a security certificate, receives delivery of the collateral.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-339. Priority subject to subordination.

This chapter does not preclude subordination by agreement by a person entitled to priority.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-340. Effectiveness of right of recoupment or set-off against deposit account.

(a) Except as otherwise provided in subsection (c), a bank with which a deposit account is maintained may exercise any right of recoupment or set-off against a secured party that holds a security interest in the deposit account.

(b) Except as otherwise provided in subsection (c), the application of this chapter to a security interest in a deposit account does not affect a right of recoupment or set-off of the secured party as to a deposit account maintained with the secured party.

(c) The exercise by a bank of a set-off against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under Section 36-9-104(a)(3), if the set-off is based on a claim against the debtor.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-341. Bank's rights and duties with respect to deposit account.

Except as otherwise provided in Section 36-9-340(c), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

(1) the creation, attachment, or perfection of a security interest in the deposit account;

(2) the bank's knowledge of the security interest; or

(3) the bank's receipt of instructions from the secured party.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-342. Bank's right to refuse to enter into or disclose existence of control agreement.

This chapter does not require a bank to enter into an agreement of the kind described in Section 36-9-104(a)(2), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-401. Alienability of debtor's rights.

(a) Except as otherwise provided in subsection (b) and Sections 36-9-406, 36-9-407, 36-9-408, and 36-9-409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this chapter.

(b) An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

HISTORY: 1962 Code Section 10.9-401; 1966 (54) 2716; 1988 Act No. 494, Section 5; 1997 Act No. 34, Section 1; 2001 Act No. 67, Section 12.



SECTION 36-9-402. Secured party not obligated on contract of debtor or in tort.

The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.

HISTORY: 1962 Code Section 10.9-402; 1966 (54) 2716; 1988 Act No. 494, Section 5; 1992 Act No. 357, Section 1; 2001 Act No. 67, Section 12.



SECTION 36-9-403. Agreement not to assert defenses against assignee.

(a) In this section, "value" has the meaning provided in Section 36-3-303.

(b) Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

(1) for value;

(2) in good faith;

(3) without notice of a claim of a property or possessory right to the property assigned; and

(4) without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under Section 36-3-305(2).

(c) Subsection (b) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under Section 36-3-305(2)(a)-(e).

(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

(1) the record has the same effect as if the record included such a statement; and

(2) the account debtor may assert against an assignee those claims and defenses that would have been available if the record included such a statement.

(e) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(f) Except as otherwise provided in subsection (d), this section does not displace law other than this chapter which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

HISTORY: 1962 Code Section 10.9-403; 1966 (54) 2716; 1967 (55) 862; 1968 (55) 3037; 1978 Act No. 644, Part II, Section 7; 1985 Act No. 201, Part II, Section 7A; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-404. Rights acquired by assignee; claims and defenses against assignee.

(a) Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subsections (b) through (e), the rights of an assignee are subject to:

(1) all terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

(2) any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

(b) Subject to subsection (c) and except as otherwise provided in subsection (d), the claim of an account debtor against an assignor may be asserted against an assignee under subsection (a) only to reduce the amount the account debtor owes.

(c) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record included such a statement.

(e) This section does not apply to an assignment of a health-care-insurance receivable.

HISTORY: 1962 Code Section 10.9-404; 1966 (54) 2716; 1967 (55) 604; 1978 Act No. 644, Part II, Section 7; 1982 Act No. 385, Section 57(2)(e); 1985 Act No. 201, Part II, Section 7B; 1988 Act No; 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-405. Modification of assigned contract.

(a) A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subsections (b) through (d).

(b) Subsection (a) applies to the extent that:

(1) the right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

(2) the right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under Section 36-9-406(a).

(c) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(d) This section does not apply to an assignment of a health-care-insurance receivable.

HISTORY: 1962 Code Section 10.9-405; 1966 (54) 2716; 1967 (55) 605; 1978 Act No. 644, Part II, Section 7; 1985 Act No. 201, Part II, Sections 7C, 7D; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-406. Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

(a) Subject to subsections (b) through (i), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

(b) Subject to subsection (h), notification is ineffective under subsection (a):

(1) if it does not reasonably identify the rights assigned;

(2) to the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this chapter; or

(3) at the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

(A) only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

(B) a portion has been assigned to another assignee; or

(C) the account debtor knows that the assignment to that assignee is limited.

(c) Subject to subsection (h), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under subsection (a).

(d) Except as otherwise provided in subsection (e) and Sections 36-2A-303 and 36-9-407, and subject to subsection (h), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

(e) Subsection (d) does not apply to the sale of a payment intangible or promissory note, other than a sale under a disposition pursuant to Section 36-9-610 or an acceptance of collateral pursuant to Section 36-9-620.

(f) Except as otherwise provided in Sections 36-2A-303 and 36-9-407 and subject to subsections (h) and (i), a rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or regulation:

(1) prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in the account or chattel paper; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

(g) Subject to subsection (h), an account debtor may not waive or vary its option under subsection (b)(3).

(h) This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

(i) This section does not apply to an assignment of a health care insurance receivable.

(j) Subsection (d) does not apply to the assignment, transfer, or creation of a security interest in a:

(1) claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. Section 104(a)(1) or (2), as amended; or

(2) claim or right to receive benefits under a special needs trust as described in 42 U.S.C. Section 1396p(d)(4), as amended.

HISTORY: 1962 Code Section 10.9-406; 1966 (54) 2716; 1978 Act No. 644, Part II, Section 7; 1985 Act No. 201, Part II, Section 7E; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12; 2013 Act No. 96, Section 9, eff July 1, 2013.



SECTION 36-9-407. Restrictions on creation or enforcement of security interest in leasehold interest or in lessor's residual interest.

(a) Except as otherwise provided in subsection (b), a term in a lease agreement is ineffective to the extent that it:

(1) prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

(2) provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

(b) Except as otherwise provided in Section 36-2A-303(7), a term described in subsection (a)(2) is effective to the extent that there is:

(1) a transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

(2) a delegation of a material performance of either party to the lease contract in violation of the term.

(c) The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of Section 36-2A-303(4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

HISTORY: 1962 Code Section 10.9-407; 1966 (54) 2716; 1978 Act No. 644, Part II, Section 7; 1985 Act No. 201, Part II, Section 7F; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-408. Restrictions on assignment of promissory notes, health care insurance receivables, and certain general intangibles ineffective.

(a) Except as otherwise provided in subsection (b), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health care insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health care insurance receivable, or general intangible, is ineffective to the extent that the term:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health care insurance receivable, or general intangible.

(b) Subsection (a) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale under a disposition pursuant to Section 36-9-610 or an acceptance of collateral pursuant to Section 36-9-620.

(c) A rule of law, statute, or regulation that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note, or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health care insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or regulation:

(1) would impair the creation, attachment, or perfection of a security interest; or

(2) provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health care insurance receivable, or general intangible.

(d) To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health care insurance receivable or general intangible or a rule of law, statute, or regulation described in subsection (c) would be effective under law other than this chapter but is ineffective under subsection (a) or (c), the creation, attachment, or perfection of a security interest in the promissory note, health care insurance receivable, or general intangible:

(1) is not enforceable against the person obligated on the promissory note or the account debtor;

(2) does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

(3) does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

(4) does not entitle the secured party to use or assign the debtor's rights under the promissory note, health care insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health care insurance receivable, or general intangible;

(5) does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

(6) does not entitle the secured party to enforce the security interest in the promissory note, health care insurance receivable, or general intangible.

(e) Subsections (a) and (c) do not apply to the assignment, transfer, or creation of a security interest in a:

(1) claim or right to receive compensation for injuries or sickness as described in 26 U.S.C. Section 104(a)(1) or (2), as amended; or

(2) claim or right to receive benefits under a special needs trust as described in 42 U.S.C. Section 1396p(d)(4), as amended.

HISTORY: 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12; 2013 Act No. 96, Section 10, eff July 1, 2013.



SECTION 36-9-409. Restrictions on assignment of letter-of-credit rights ineffective.

(a) A term in a letter of credit or a rule of law, statute, regulation, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, regulation, custom, or practice:

(1) would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

(2) provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

(b) To the extent that a term in a letter of credit is ineffective under subsection (a) but would be effective under law other than this chapter or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

(1) is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

(2) imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

(3) does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-410. Unlawful sale or disposal of personal property subject to security interest; exceptions; penalties.

(A) Notwithstanding Section 36-9-401, a person who intentionally or wilfully sells or disposes of personal property that is subject to a perfected security interest, with the intent to defraud the secured party, without the written consent of the secured party and without paying the debt secured by the perfected security interest within ten days after sale or disposal or, in that time, depositing the amount of the debt with the clerk of the court of common pleas for the county in which the secured party resides, is in violation of this section.

(B) This section does not apply:

(1) if the sale is made without the knowledge of or notice of the perfected security interest to the purchaser by the person selling the property;

(2) to the granting of subsequent security interests;

(3) if the loan secured by the personal property includes a charge for nonfiling insurance; or

(4) to personal property titled by the Department of Public Safety or the Law Enforcement Division of the South Carolina Department of Natural Resources.

(C) If the value of the personal property subject to a perfected security interest is worth:

(1) two thousand dollars or less, a person who violates the provisions of this section is guilty of a misdemeanor triable in the magistrates court or the municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than thirty days, or both;

(2) more than two thousand dollars but less than ten thousand dollars, a person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both;

(3) ten thousand dollars or more, a person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both.

HISTORY: 2004 Act No. 265, Section 1, eff July 6, 2004; 2010 Act No. 273, Section 16.Y, eff June 2, 2010.



SECTION 36-9-501. Filing office.

(a) Except as otherwise provided in subsection (b), if the local law of this State governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

(1) the office designated for the filing or recording of a record of a mortgage on the related real property, if:

(A) the collateral is as-extracted collateral or timber to be cut; or

(B) the financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

(2) the office of the Secretary of State or any office duly authorized by the Secretary of State, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

(b) The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the Secretary of State. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

(c) A person may not knowingly or intentionally file with the filing office as provided in subsections (a) or (b) a false or fraudulent financing statement or a financing statement filed for the purpose of hindering, harassing, or wrongfully interfering with another person or entity. In addition to another penalty provided by law, a violation of this subsection is a felony punishable by imprisonment for not more than five years or a fine of not more than two thousand five hundred dollars, or both. If the person is convicted of the violation, the court may find that the financing statement is ineffective, may order the filing office to terminate or purge the financing statement, and may order restitution to an aggrieved party.

(d) If a person files with the filing office pursuant to subsections(a) or (b) a false or fraudulent financing statement or a financing statement filed for the purpose of hindering, harassing, or wrongfully interfering with another person or entity, a debtor named in that financing statement may file an action against the person that filed the financing statement seeking appropriate equitable relief or damages including, but not limited to, an order declaring the financing statement ineffective, ordering the filing office to terminate or purge the financing statement, and awarding reasonable attorney fees.

HISTORY: 1962 Code Section 10.9-501; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12; 2005 Act No. 161, Section 37.A, eff upon approval (became law without the Governor's signature on June 9, 2005).



SECTION 36-9-502. Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.

(a) Subject to subsection (b), a financing statement is sufficient only if it:

(1) provides the name of the debtor;

(2) provides the name of the secured party or a representative of the secured party; and

(3) indicates the collateral covered by the financing statement.

(b) Except as otherwise provided in Section 36-9-501(b), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy subsection (a) and also:

(1) indicate that it covers this type of collateral;

(2) indicate that it is to be filed for record in the real property records;

(3) provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this State if the description were contained in a record of the mortgage of the real property; and

(4) if the debtor does not have an interest of record in the real property, provide the name of a record owner.

(c) A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if the:

(1) record indicates the goods or accounts that it covers;

(2) goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

(3) record satisfies the requirements for a financing statement in this section, but the:

(A) record need not indicate that it is to be filed in the real property records; and

(B) record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom Section 36-9-503(a)(6) applies; and

(4) record is duly recorded.

(d) A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

HISTORY: 1962 Code Section 10.9-502; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001, Act No. 67, Section 12; 2013 Act No. 96, Section 11, eff July 1, 2013.



SECTION 36-9-503. Name of debtor and secured party.

(a) A financing statement sufficiently provides the name of the debtor:

(1) except as otherwise provided in item (3), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, or restate the registered organization's name;

(2) subject to subsection (f), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

(3) if the collateral is held in a trust that is not a registered organization, only if the financing statement:

(A) provides, as the name of the debtor, if:

(i) the organic record of the trust specifies a name for the trust, the name specified; or

(ii) the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

(B) in a separate part of the financing statement if:

(i) the name is provided in accordance with subparagraph (A)(i), indicates that the collateral is held in a trust; or

(ii) the name is provided in accordance with subitem (A)(ii), provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

(4) subject to subsection (g), if the debtor is an individual to whom this State has issued a driver's license or identification card that has not expired, only if the financing statement provides the name of the individual that is indicated on the driver's license or identification card;

(5) if the debtor is an individual to whom item (4) does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and

(6) in other cases:

(A) if the debtor has a name, only if the financing statement provides the organization's name of the debtor; and

(B) if the debtor does not have a name, only if it provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

(b) A financing statement that provides the name of the debtor in accordance with subsection (a) is not rendered ineffective by the absence of:

(1) a trade name or other name of the debtor; or

(2) unless required under subsection (a)(6)(B), names of partners, members, associates, or other persons comprising the debtor.

(c) A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

(d) Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

(e) A financing statement may provide the name of more than one debtor and the name of more than one secured party.

(f) The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent" under subsection (a)(2).

(g) If this State has issued to an individual more than one driver's license or identification card of a kind described in subsection (a)(4), the one that was issued most recently is the one to which subsection (a)(4) refers.

(h) In this section, the "name of the settlor or testator" means:

(1) if the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization which purports to state, amend, or restate the settlor's name; or

(2) in other cases, the name of the settlor or testator indicated in the trust's organic record.

HISTORY: 1962 Code Section 10.9-503; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12; 2013 Act No. 96, Section 12, eff July 1, 2013.



SECTION 36-9-504. Indication of collateral.

A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

(1) a description of the collateral pursuant to Section 36-9-108; or

(2) an indication that the financing statement covers all assets or all personal property.

HISTORY: 1962 Code Section 10.9-504; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-505. Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

(a) A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in Section 36-9-311(a), using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", or words of similar import, instead of the terms "secured party" and "debtor".

(b) This part applies to the filing of a financing statement under subsection (a) and, as appropriate, to compliance that is equivalent to filing a financing statement under section 36-9-311(b), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance.

HISTORY: 1962 Code Section 10.9-505; 1966 (54) 2716; 1980 Act No. 413; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-506. Effect of errors or omissions.

(a) A financing statement substantially satisfying the requirements of this part is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

(b) Except as otherwise provided in subsection (c), a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 36-9-503(a) is seriously misleading.

(c) If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with Section 36-9-503(a), the name provided does not make the financing statement seriously misleading.

(d) For purposes of Section 36-9-508(b), the "debtor's correct name" in subsection (c) means the correct name of the new debtor.

HISTORY: 1962 Code Section 10.9-506; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-507. Effect of certain events on effectiveness of financing statement.

(a) A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

(b) Except as otherwise provided in subsection (c) and Section 36-9-508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under Section 36-9-506.

(c) If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor pursuant to Section 36-9-503(a) so that the financing statement becomes seriously misleading pursuant to Section 36-9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within four months after, the filed financing statement becomes seriously misleading; and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than four months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within four months after the financing statement became seriously misleading.

HISTORY: 1962 Code Section 10.9-507; 1966 (54) 2716; 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12; 2013 Act No. 96, Section 13, eff July 1, 2013.



SECTION 36-9-508. Effectiveness of financing statement if new debtor becomes bound by security agreement.

(a) Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

(b) If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under subsection (a) to be seriously misleading under Section 36-9-506:

(1) the financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within four months after, the new debtor becomes bound under Section 36-9-203(d); and

(2) the financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than four months after the new debtor becomes bound under Section 36-9-203(d) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

(c) This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under Section 36-9-507(a).

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-509. Persons entitled to file a record.

(a) A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

(1) the debtor authorizes the filing in an authenticated record or pursuant to subsection (b) or (c); or

(2) the person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

(b) By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

(1) the collateral described in the security agreement; and

(2) property that becomes collateral under Section 36-9-315(a)(2), whether or not the security agreement expressly covers proceeds.

(c) By acquiring collateral in which a security interest or agricultural lien continues under Section 36-9-315(a)(1), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under Section 36-9-315(a)(2).

(d) A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

(1) the secured party of record authorizes the filing; or

(2) the amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by Section 36-9-513(a) or (c), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

(e) If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under subsection (d).

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-510. Effectiveness of filed record.

(a) A filed record is effective only to the extent that it was filed by a person that may file it under Section 36-9-509 .

(b) A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

(c) A continuation statement that is not filed within the six-month period prescribed by Section 36-9-515(d) is ineffective.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-511. Secured party of record.

(a) A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under Section 36-9-514(a), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

(b) If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under Section 36-9-514(b), the assignee named in the amendment is a secured party of record.

(c) A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-512. Amendment of financing statement.

(a) Subject to Section 36-9-509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to subsection (e), otherwise amend the information provided in, a financing statement by filing an amendment that:

(1) identifies, by its file number, the initial financing statement to which the amendment relates; and

(2) if the amendment relates to an initial financing statement filed or recorded in a filing office described in Section 36-9-501(a)(1), provides the date and time that the initial financing statement was filed or recorded and the information specified in Section 36-9-502(b).

(b) Except as otherwise provided in Section 36-9-515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

(c) A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

(d) A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

(e) An amendment is ineffective to the extent it:

(1) purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

(2) purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-513. Termination statement.

(a) A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

(1) there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) the debtor did not authorize the filing of the initial financing statement.

(b) To comply with subsection (a), a secured party shall cause the secured party of record to file the termination statement:

(1) within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

(2) if earlier, within twenty days after the secured party receives an authenticated demand from a debtor.

(c) In cases not governed by subsection (a), within twenty days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

(1) except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

(2) the financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

(3) the financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

(4) the debtor did not authorize the filing of the initial financing statement.

(d) Except as otherwise provided in Section 36-9-510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in Section 36-9-510, for purposes of Sections 36-9-519(g), 36-9-522(a), and 36-9-523(c), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-514. Assignment of powers of secured party of record.

(a) Except as otherwise provided in subsection (c), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

(b) Except as otherwise provided in subsection (c), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

(1) identifies, by its file number, the initial financing statement to which it relates;

(2) provides the name of the assignor; and

(3) provides the name and mailing address of the assignee.

(c) An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under Section 36-9-502(c) may be made only by an assignment of record of the mortgage in the manner provided by law of this State other than the Uniform Commercial Code.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-515. Duration and effectiveness of financing statement; effect of lapsed financing statement.

(a) Except as otherwise provided in subsections (b), (e), (f), and (g), a filed financing statement is effective for a period of five years after the date of filing.

(b) Except as otherwise provided in subsections (e), (f), and (g), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of thirty years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

(c) The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to subsection (d). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

(d) A continuation statement may be filed only within six months before the expiration of the five-year period specified in subsection (a) or the thirty-year period specified in subsection (b), whichever is applicable.

(e) Except as otherwise provided in Section 36-9-510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of five years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the five-year period, the financing statement lapses in the same manner as provided in subsection (c), unless, before the lapse, another continuation statement is filed pursuant to subsection (d). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

(f) If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

(g) A record of a mortgage that is effective as a financing statement filed as a fixture filing under Section 36-9-502(c) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

HISTORY: 2001 Act No. 67, Section 12; 2013 Act No. 96, Section 14, eff July 1, 2013.



SECTION 36-9-516. What constitutes filing; effectiveness of filing.

(a) Except as otherwise provided in subsection (b), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

(b) Filing does not occur with respect to a record that a filing office refuses to accept because:

(1) the record is not communicated by a method or medium of communication authorized by the filing office;

(2) an amount equal to or greater than the applicable filing fee is not tendered;

(3) the filing office is unable to index the record because:

(A) in the case of an initial financing statement, the record does not provide a name for the debtor;

(B) in the case of an amendment or information statement, the record:

(i) does not identify the initial financing statement as required by Section 36-9-512 or 36-9-518, as applicable; or

(ii) identifies an initial financing statement whose effectiveness has lapsed under Section 36-9-515;

(C) in the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

(D) in the case of a record filed or recorded in the filing office described in Section 36-9-501(a)(1), the record does not provide a sufficient description of the real property to which it relates;

(4) in the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

(5) in the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

(A) provide a mailing address for the debtor;

(B) indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

(6) in the case of an assignment reflected in an initial financing statement under Section 36-9-514(a) or an amendment filed under Section 36-9-514(b), the record does not provide a name and mailing address for the assignee;

(7) in the case of a continuation statement, the record is not filed within the six-month period prescribed by Section 36-9-515(d);

(8) in the case of a record presented for filing at the Office of the Secretary of State, the Secretary of State determines that the record is not created pursuant to this chapter or is otherwise intended for an improper purpose, such as to defraud, hinder, harass, or otherwise wrongfully interfere with a person; or

(9) in the case of a record presented for filing at the Office of the Secretary of State, the same person or entity is listed as both debtor and secured party, the collateral described is not within the scope of this chapter, or that the record is being filed for a purpose other than a transaction that is within the scope of this chapter.

(c) For purposes of subsection (b):

(1) a record does not provide information if the filing office is unable to read or decipher the information; and

(2) a record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by Section 36-9-512, 36-9-514, or 36-9-518, is an initial financing statement.

(d) A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in subsection (b), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

HISTORY: 2001 Act No. 67, Section 12; 2005 Act No. 161, Section 37.B, eff upon approval (became law without the Governor's signature on June 9, 2005); 2013 Act No. 96, Section 15, eff July 1, 2013.



SECTION 36-9-517. Effect of indexing errors.

The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-518. Claim concerning inaccurate or wrongfully filed record.

(a) A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

(b) An information statement under subsection (a) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed or recorded in a filing office described in Section 36-9-501(a)(1), the date and time that the initial financing statement was filed or recorded and the information specified in Section 36-9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

(c) A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under Section 36-9-509(d). The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

(d) An information statement under subsection (c) must:

(1) identify the record to which it relates by:

(A) the file number assigned to the initial financing statement to which the record relates; and

(B) if the information statement relates to a record filed or recorded in a filing office described in Section 36-9-501(a)(1), the date and time that the initial financing statement was filed or recorded and the information specified in Section 36-9-502(b);

(2) indicate that it is an information statement; and

(3) provide the basis for the person's belief that the person that filed the record was not entitled to do so pursuant to Section 36-9-509(d).

(e) In the case of an information statement alleging that a previously filed record was filed wrongfully and that it should have been rejected pursuant to Section 36-9-516(b)(8) or (9), the Secretary of State, without undue delay, shall determine if the contested record was filed wrongfully and should have been rejected. To determine if the record was filed wrongfully, the Secretary of State may require the person filing the information statement and the secured party to provide additional relevant information requested by the Secretary of State including an original or a copy of a security agreement that is related to the record. If the Secretary of State finds that the record was filed wrongfully and should have been rejected pursuant to Section 36-9-516(b)(8) or (9), the Secretary of State shall cancel the record and it is void and of no effect.

HISTORY: 2001 Act No. 67, Section 12; 2005 Act No. 161, Section 37.C, eff upon approval (became law without the Governor's signature on June 9, 2005); 2013 Act No. 96, Section 16, eff July 1, 2013.



SECTION 36-9-519. Numbering, maintaining, and indexing records; communicating information provided in records.

(a) For each record filed in a filing office, the filing office shall:

(1) assign a unique number to the filed record;

(2) create a record that bears the number assigned to the filed record and the date and time of filing;

(3) maintain the filed record for public inspection; and

(4) index the filed record in accordance with subsections (c), (d), and (e).

(b) A file number assigned after January 1, 2002, must include a digit that:

(1) is mathematically derived from or related to the other digits of the file number; and

(2) aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

(c) Except as otherwise provided in subsections (d) and (e), the filing office shall:

(1) index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

(2) index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

(d) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

(1) under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

(2) to the extent that the law of this State provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

(e) If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under Section 36-9-514(a) or an amendment filed under Section 36-9-514(b):

(1) under the name of the assignor as grantor; and

(2) to the extent that the law of this State provides for indexing a record of the assignment of a mortgage under the name of the assignee.

(f) The filing office shall maintain a capability:

(1) to retrieve a record by the name of the debtor and:

(A) if the filing office is described in Section 36-9-501(a)(1), by the file number assigned to the initial financing statement to which the record relates and the date and time that the record was filed or recorded; or

(B) if the filing office is described in Section 36-9-501(a)(2), by the file number assigned to the initial financing statement to which the record relates; and

(2) to associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

(g) The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under Section 36-9-515 with respect to all secured parties of record.

(h) The filing office shall perform the acts required by subsections (a) through (e) at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the record in question.

(i) Subsections (b) and (h) do not apply to a filing office described in Section 36-9-501(a)(1).

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-520. Acceptance and refusal to accept record.

(a) A filing office shall refuse to accept a record for filing for a reason set forth in Section 36-9-516(b) and may refuse to accept a record for filing only for a reason set forth in Section 36-9-516(b).

(b) If a filing office refuses to accept a record for filing, it shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted it. The communication must be made at the time and in the manner prescribed by filing-office rule but, in the case of a filing office described in Section 36-9-501(a)(2), in no event more than two business days after the filing office receives the record.

(c) A filed financing statement satisfying Section 36-9-502(a) and (b) is effective, even if the filing office is required to refuse to accept it for filing under subsection (a). However, Section 36-9-338 applies to a filed financing statement providing information described in Section 36-9-516(b)(5) which is incorrect at the time the financing statement is filed.

(d) If a record communicated to a filing office provides information that relates to more than one debtor, this part applies as to each debtor separately.

(e)(1) If the Secretary of State refuses to accept a record for filing pursuant to Section 36-9-516 (b)(8) or (9) or cancels a wrongfully filed record pursuant to Section 36-9-518(d) the secured party may file an appeal within thirty days after the refusal or cancellation in the Administrative Law Court consistent with the Administrative Law Court rules.

(2) The Administrative Law Court's final decision may be appealed as in accordance with Administrative Law Court rules.

HISTORY: 2001 Act No. 67, Section 12; 2005 Act No. 161, Section 37.D, eff upon approval (became law without the Governor's signature on June 9, 2005).



SECTION 36-9-521. Uniform form of written financing statement and amendment.

(a) A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in Section 36-9-516(b):

UCC FINANCING STATEMENT

FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER (optional)

B. EMAIL CONTACT AT FILER (optional)

C. SEND ACKNOWLEDGMENT TO: (Name and Address)

THE ABOVE SPACE IS FOR

FILING OFFICE USE ONLY

1. DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full

name; do not omit, modify, or abbreviate any part of the Debtor' s name); if

any part of the Individual Debtor's name will not fit in line 1b, leave all

of item 1 blank, check here [ ] and provide the Individual Debtor information

in item 10 of the Financing Statement Addendum (Form UCC1Ad)

1a. ORGANIZATION'S NAME

1b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME

ADDITIONAL NAME(S)/INITIAL(S) THAT ARE PART OF THE NAME OF THIS

DEBTOR SUFFIX

1c. MAILING ADDRESS

CITY STATE POSTAL CODE COUNTRY

2. DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full

name; do not omit, modify, or abbreviate any part of the Debtor' s name); if

any part of the Individual Debtor's name will not fit in line 2b, leave all

of item 2 blank, check here [ ] and provide the Individual Debtor information

in item 10 of the Financing Statement Addendum (Form UCC1Ad)

2a. ORGANIZATION'S NAME

OR

2b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME

ADDITIONAL NAME(S)/INITIAL(S) THAT ARE PART OF THE NAME OF THIS

DEBTOR SUFFIX

2c. MAILING ADDRESS

CITY STATE POSTAL CODE COUNTRY

3. SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY):

Provide only one Secured Party name (3a or 3b)

3a. ORGANIZATION'S NAME

OR

3b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME

_____________________________ ___________________

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

_____________________________ ___________________

3c. MAILING ADDRESS

__________________________________________________

CITY STATE POSTAL CODE COUNTRY

4. COLLATERAL: This financing statement covers the following collateral:

5. Check only if applicable and check only one box:

Collateral is

[ ] held in a Trust (see UCC1Ad, Item 17 and Instructions)

[ ] being administered by a Decedent's Personal Representative

6a. Check only if applicable and check only one box:

[ ] Public-Finance Transaction

[ ] Manufactured-Home Transaction

[ ] A Debtor is a Transmitting Utility

6b. Check only if applicable and check only one box:

[ ] Agricultural Lien

[ ] Non-UCC Filing

7. ALTERNATIVE DESIGNATION (if applicable):

[ ] Lessee/Lessor

[ ] Consignee/Consignor

[ ] Seller/Buyer

[ ] Bailee/Bailor

[ ] Licensee/Licensor

8. OPTIONAL FILER REFERENCE DATA:

[UCC FINANCING STATEMENT (Form UCC1)]

UCC FINANCING STATEMENT ADDENDUM

FOLLOW INSTRUCTIONS

9. NAME OF FIRST DEBTOR: Same as item 1a or 1b on Financing Statement; if line

1b was left blank because Individual Debtor name did not fit, check here [ ]

9a. ORGANIZATION'S NAME

OR

9b. INDIVIDUAL'S SURNAME

FIRST PERSONAL NAME

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

THE ABOVE SPACE IS FOR

FILING OFFICE USE ONLY

10. DEBTOR'S NAME: Provide (10a or 10b) only one additional Debtor name or

Debtor name that did not fit in line 1b or 2b of the Financing Statement

(Form UCC1)(use exact, full name; do not omit, modify, or abbreviate any part

of the Debtor's name) and enter the mailing address in line 10c

10a. ORGANIZATION'S NAME

OR

10b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME

ADDITIONAL NAME(S)/INITIAL(S) THAT ARE PART OF THE NAME OF THIS

DEBTOR SUFFIX

10c. MAILING ADDRESS

CITY STATE POSTAL CODE COUNTRY

11. [ ] ADDITIONAL SECURED PARTY'S NAME or

[ ] ASSIGNOR SECURED PARTY'S NAME: Provide only one name (11a or 11b)

11a. ORGANIZATION'S NAME

OR

11b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME

_____________________________ ___________________

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

_____________________________ ___________________

11c. MAILING ADDRESS

__________________________________________________

CITY STATE POSTAL CODE COUNTRY

12. ADDITIONAL SPACE FOR ITEM 4 (Collateral)

13. [ ] This FINANCING STATEMENT is to be filed [for record] (or recorded) in

the REAL ESTATE RECORDS (if applicable)

14. This FINANCING STATEMENT:

[ ] covers timber to be cut [ ] covers as-extracted collateral [ ] is filed as

a fixture filing

15. Name and address of a RECORD OWNER of real estate described in item 16 (if

Debtor does not have a record interest):

16. DESCRIPTION OF REAL ESTATE

17. MISCELLANEOUS

[UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad)]

(b) A filing office that accepts written records may not refuse to accept a

written record in the following form and format except for a reason set forth

in Section 36-9-516(b):

UCC FINANCING STATEMENT AMENDMENT

FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER (optional)

B. EMAIL CONTACT AT FILER (optional)

C. SEND ACKNOWLEDGMENT TO: (Name and Address)

THE ABOVE SPACE IS FOR

FILING OFFICE USE ONLY

1a. INITIAL FINANCING STATEMENT FILE NUMBER

1b. [ ] This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or

recorded) in the REAL ESTATE RECORDS

Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor' s name in

item 13

2. [ ] TERMINATION: Effectiveness of the Financing Statement identified above

is terminated with respect to the security interest(s) of Secured Party

authorizing this Termination Statement

3. [ ] ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b,

and address of Assignee in item 7c and name of Assignor in item 9 For partial

assignment, complete items 7 and 9 and also indicate affected collateral in

item 8

4. [ ] CONTINUATION: Effectiveness of the Financing Statement identified above

with respect to the security interest(s) of Secured Party authorizing this

Continuation Statement is continued for the additional period provided by

applicable law

5. [ ] PARTY INFORMATION CHANGE:

Check one of these two boxes:

This Change affects [ ] Debtor or [ ] Secured Party of record

AND

Check one of these three boxes to:

[ ] CHANGE name and/or address: Complete item 6a or 6b; and item 7a or 7b and

item 7c

[ ] ADD name: Complete item 7a or 7b, and item 7c

[ ] DELETE name: Give record name to be deleted in item 6a or 6b

6. CURRENT RECORD INFORMATION: Complete for Party Information Change--provide

only one name (6a or 6b)

6a. ORGANIZATION'S NAME

OR

6b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information

Change--provide only one name (7a or 7b) (use exact full name; do not omit,

modify, or abbreviate any part of the Debtor's name)

7a. ORGANIZATION'S NAME

OR

7b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME

ADDITIONAL NAME(S)/INITIAL(S) THAT ARE PART OF THE NAME OF THIS

DEBTOR SUFFIX

7c. MAILING ADDRESS

CITY STATE POSTAL CODE COUNTRY

8. [ ] COLLATERAL CHANGE:

Also check one of these four boxes:

[ ] ADD collateral

[ ] DELETE collateral

[ ] RESTATE covered collateral

[ ] ASSIGN collateral

Indicate collateral:

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one

name (9a or 9b) (name of Assignor, if this is an Assignment)

If this is an Amendment authorized by a DEBTOR, check here [ ] and provide name

of authorizing Debtor

9a. ORGANIZATION'S NAME

OR

9b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

10. OPTIONAL FILER REFERENCE DATA

[UCC FINANCING STATEMENT AMENDMENT (Form UCC3)]

UCC FINANCING STATEMENT AMENDMENT ADDENDUM FOLLOW INSTRUCTIONS

11. INITIAL FINANCING STATEMENT FILE NUMBER: Same as item 1a on Amendment form

12. NAME OF PARTY AUTHORIZING THIS AMENDMENT: Same as item 9 on Amendment form

12a. ORGANIZATION'S NAME

OR

12b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

THE ABOVE SPACE IS FOR

FILING OFFICE USE ONLY

13. Name of DEBTOR on related financing statement (Name of a current Debtor of

record required for indexing purposes only in some filing offices--see

Instruction item 13): Provide only one Debtor name (13a or 13b) (use exact,

full name; do not omit, modify, or abbreviate any part of the Debtor's name);

see Instructions if name does not fit

13a. ORGANIZATION'S NAME

OR

13b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

14. ADDITIONAL SPACE FOR ITEM 8 (Collateral)

15. This FINANCING STATEMENT AMENDMENT: [ ] covers timber to be cut [ ] covers

as-extracted collateral [ ] is filed as a fixture filing

16. Name and address of a RECORD OWNER of real estate described in item 17 (if

Debtor does not have a record interest):

17. DESCRIPTION OF REAL ESTATE

18. MISCELLANEOUS

[UCC FINANCING STATEMENT AMENDMENT ADDENDUM (Form UCC3Ad)]

UCC FINANCING STATEMENT AMENDMENT

FOLLOW INSTRUCTIONS

A. NAME & PHONE OF CONTACT AT FILER (optional)

B. EMAIL CONTACT AT FILER (optional)

C. SEND ACKNOWLEDGMENT TO: (Name and Address)

THE ABOVE SPACE IS FOR

FILING OFFICE USE ONLY

1a. INITIAL FINANCING STATEMENT FILE NUMBER

1b. [ ] This FINANCING STATEMENT AMENDMENT is to be filed [for record] (or

recorded) in the REAL ESTATE RECORDS

Filer: attach Amendment Addendum (Form UCC3Ad) and provide Debtor' s name in

item 13

2. [ ] TERMINATION: Effectiveness of the Financing Statement identified above

is terminated with respect to the security interest(s) of Secured Party

authorizing this Termination Statement

3. [ ] ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b,

and address of Assignee in item 7c and name of Assignor in item 9 For partial

assignment, complete items 7 and 9 and also indicate affected collateral in

item 8

4. [ ] CONTINUATION: Effectiveness of the Financing Statement identified above

with respect to the security interest(s) of Secured Party authorizing this

Continuation Statement is continued for the additional period provided by

applicable law

5. [ ] PARTY INFORMATION CHANGE:

Check one of these two boxes:

This Change affects [ ] Debtor or [ ] Secured Party of record

AND

Check one of these three boxes to:

[ ] CHANGE name and/or address: Complete item 6a or 6b; and item 7a or 7b and

item 7c

[ ] ADD name: Complete item 7a or 7b, and item 7c

[ ] DELETE name: Give record name to be deleted in item 6a or 6b

6. CURRENT RECORD INFORMATION: Complete for Party Information Change--provide

only one name (6a or 6b)

6a. ORGANIZATION'S NAME

OR

6b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

7. CHANGED OR ADDED INFORMATION: Complete for Assignment or Party Information

Change--provide only one name (7a or 7b) (use exact full name; do not omit,

modify, or abbreviate any part of the Debtor's name)

7a. ORGANIZATION'S NAME

OR

7b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME

ADDITIONAL NAME(S)/INITIAL(S) THAT ARE PART OF THE NAME OF THIS

DEBTOR SUFFIX

7c. MAILING ADDRESS

CITY STATE POSTAL CODE COUNTRY

8. [ ] COLLATERAL CHANGE:

Also check one of these four boxes:

[ ] ADD collateral

[ ] DELETE collateral

[ ] RESTATE covered collateral

[ ] ASSIGN collateral

Indicate collateral:

9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one

name (9a or 9b) (name of Assignor, if this is an Assignment)

If this is an Amendment authorized by a DEBTOR, check here [ ] and provide name

of authorizing Debtor

9a. ORGANIZATION'S NAME

OR

9b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

10. OPTIONAL FILER REFERENCE DATA

[UCC FINANCING STATEMENT AMENDMENT (Form UCC3)]

UCC FINANCING STATEMENT AMENDMENT ADDENDUM

FOLLOW INSTRUCTIONS

11. INITIAL FINANCING STATEMENT FILE NUMBER: Same as item 1a on Amendment form

12. NAME OF PARTY AUTHORIZING THIS AMENDMENT:

Same as item 9 on Amendment form

12a. ORGANIZATION'S NAME

OR

12b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

THE ABOVE SPACE IS FOR

FILING OFFICE USE ONLY

13. Name of DEBTOR on related financing statement (Name of a current Debtor of

record required for indexing purposes only in some filing offices--see

Instruction item 13): Provide only one Debtor name (13a or 13b) (use exact,

full name; do not omit, modify, or abbreviate any part of the Debtor's name);

see Instructions if name does not fit

13a. ORGANIZATION'S NAME

OR

13b. INDIVIDUAL'S SURNAME FIRST PERSONAL NAME

ADDITIONAL NAME(S)/INITIAL(S) SUFFIX

14. ADDITIONAL SPACE FOR ITEM 8 (Collateral)

15. This FINANCING STATEMENT AMENDMENT: [ ] covers timber to be cut [ ] covers

as-extracted collateral [ ] is filed as a fixture filing

16. Name and address of a RECORD OWNER of real estate described in item 17 (if

Debtor does not have a record interest):

17. DESCRIPTION OF REAL ESTATE

18. MISCELLANEOUS

[UCC FINANCING STATEMENT AMENDMENT ADDENDUM (Form UCC3Ad)]

HISTORY: 2001 Act No. 67, Section 12; 2013 Act No. 96, Section 17, eff July 1, 2013.



SECTION 36-9-522. Maintenance and destruction of records.

(a) The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under Section 36-9-515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and:

(1) if the record was filed or recorded in the filing office described in Section 36-9-501(a)(1), by using the file number assigned to the initial financing statement to which the record relates and the date and time that the record was filed or recorded; or

(2) if the record was filed in the filing office described in Section 36-9-501(a)(2), by using the file number assigned to the initial financing statement to which the record relates.

(b) Except to the extent that a statute governing disposition of public records provides otherwise, the filing office immediately may destroy any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with subsection (a).

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-523. Information from filing office; sale or license of records.

(a) If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to Section 36-9-519(a)(1) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

(1) note upon the copy the number assigned to the record pursuant to Section 36-9-519(a)(1) and the date and time of the filing of the record; and

(2) send the copy to the person.

(b) If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

(1) the information in the record;

(2) the number assigned to the record pursuant to Section 36-9-519(a)(1); and

(3) the date and time of the filing of the record.

(c) The Secretary of State's office shall communicate or otherwise make available in a record the following information to any person that requests it:

(1) whether there is on file on a date and time specified by the filing office, but not a date earlier than three business days before the filing office receives the request, any financing statement that:

(A) designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;

(B) has not lapsed under Section 36-9-515 with respect to all secured parties of record; and

(C) if the request so states, has lapsed under Section 36-9-515 and a record of which is maintained by the filing office under Section 36-9-522(a);

(2) the date and time of filing of each financing statement; and

(3) the information provided in each financing statement.

(d) In complying with its duty under subsection (c), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing its written certificate or a record that can be admitted into evidence in the courts of this State without extrinsic evidence of its authenticity.

(e) The Secretary of State's office described in Section 36-9-501(a)(2) shall perform the acts required by subsections (a) through (d) at the time and in the manner prescribed by filing-office rule, but not later than two business days after the filing office receives the request.

(f) At least weekly, the filing office described in Section 36-9-501(a)(2) shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this part, in every medium from time to time available to the filing office.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-524. Delay by filing office.

Delay by the filing office beyond a time limit prescribed by this part is excused if:

(1) the delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond control of the filing office; and

(2) the filing office exercises reasonable diligence under the circumstances.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-525. Fees.

(a) Except as otherwise provided in subsection (e), the fee for filing and indexing a record under this part, other than an initial financing statement of the kind described in subsection (b), is the amount specified in subsection (c), if applicable, plus:

(1) eight dollars if the record is communicated in writing and consists of one or two pages;

(2) ten dollars if the record is communicated in writing and consists of three pages and one dollar for each additional page after the third page; and

(3) ten dollars if the record is communicated by another medium authorized by filing-office rule.

(b) Except as otherwise provided in subsection (e), the fee for filing and indexing an initial financing statement of the following kind is the amount specified in subsection (c), if applicable, plus:

(1) twenty dollars if the financing statement indicates that it is filed in connection with a public-finance transaction;

(2) twenty dollars if the financing statement indicates that it is filed in connection with a manufactured-home transaction.

(c) Except as otherwise provided in subsection (e), if a record is communicated in writing, the fee for each name more than two required to be indexed is two dollars.

(d) The fee for responding to a request for information from the filing office, including for issuing a certificate showing whether there is on file any financing statement naming a particular debtor, is:

(1) five dollars if the request is communicated in writing; and

(2) five dollars if the request is communicated by another medium authorized by filing-office rule.

(e) This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under Section 36-9-502(c). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

HISTORY: 2001 Act No. 67, Section 12; 2002 Act No. 329, Section 3E, eff July 1, 2002; 2003 Act No. 26, Section 1, eff May 14, 2003.



SECTION 36-9-526. Filing-office rules.

(a) The Secretary of State shall adopt and publish rules to implement this chapter. The filing-office rules must be:

(1) consistent with this chapter; and

(2) adopted and published in accordance with the Administrative Procedures Act.

(b) To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this part, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this part, the Secretary of State, so far as is consistent with the purposes, policies, and provisions of this chapter, in adopting, amending, and repealing filing-office rules, shall:

(1) consult with filing offices in other jurisdictions that enact substantially this part; and

(2) consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

(3) take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this part.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-601. Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.

(a) After default, a secured party has the rights provided in this part and, except as otherwise provided in Section 36-9-602, those provided by agreement of the parties. A secured party:

(1) may reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

(2) if the collateral is documents, may proceed either as to the documents or as to the goods they cover.

(b) A secured party in possession of collateral or control of collateral under Section 36-9-104, 36-9-105, 36-9-106, or 36-9-107 has the rights and duties provided in Section 36-9-207.

(c) The rights under subsections (a) and (b) are cumulative and may be exercised simultaneously.

(d) Except as otherwise provided in subsection (g) and Section 36-9-605, after default, a debtor and an obligor have the rights provided in this part and by agreement of the parties.

(e) If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

(1) the date of perfection of the security interest or agricultural lien in the collateral;

(2) the date of filing a financing statement covering the collateral; or

(3) any date specified in a statute under which the agricultural lien was created.

(f) A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this Section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this chapter.

(g) Except as otherwise provided in Section 36-9-607(c), this part imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

HISTORY: 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-602. Waiver and variance of rights and duties.

Except as otherwise provided in Section 36-9-624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

(1) Section 36-9-207(b)(4)(C), which deals with use and operation of the collateral by the secured party;

(2) Section 36-9-210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

(3) Section 36-9-607(c), which deals with collection and enforcement of collateral;

(4) Sections 36-9-608(a) and 36-9-615(c) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

(5) Sections 36-9-608(a) and 36-9-615(d) to the extent that they require accounting for or payment of surplus proceeds of collateral;

(6) Section 36-9-609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

(7) Sections 36-9-610(b), 36-9-611, 36-9-613, and 36-9-614, which deal with disposition of collateral;

(8) Section 36-9-615(f), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

(9) Section 36-9-616, which deals with explanation of the calculation of a surplus or deficiency;

(10) Sections 36-9-620, 36-9-621, and 36-9-622, which deal with acceptance of collateral in satisfaction of obligation;

(11) Section 36-9-623, which deals with redemption of collateral;

(12) Section 36-9-624, which deals with permissible waivers; and

(13) Sections 36-9-625 and 36-9-626, which deal with the secured party's liability for failure to comply with this chapter.

HISTORY: 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-603. Agreement on standards concerning rights and duties.

(a) The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in Section 36-9-602 if the standards are not manifestly unreasonable.

(b) Subsection (a) does not apply to the duty under Section 36-9-609 to refrain from breaching the peace.

HISTORY: 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-604. Procedure if security agreement covers real property or fixtures.

(a) If a security agreement covers both personal and real property, a secured party may proceed:

(1) under this part as to the personal property without prejudicing any rights with respect to the real property; or

(2) as to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this part do not apply.

(b) Subject to subsection (c), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

(1) under this part; or

(2) in accordance with the rights with respect to real property, in which case the other provisions of this part do not apply.

(c) Subject to the other provisions of this part, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

(d) A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

HISTORY: 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-605. Unknown debtor or secondary obligor.

A secured party does not owe a duty based on its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

HISTORY: 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-606. Time of default for agricultural lien.

For purposes of this part, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

HISTORY: 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12.



SECTION 36-9-607. Collection and enforcement by secured party.

(a) If so agreed, and in any event after default, a secured party:

(1) may notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

(2) may take any proceeds to which the secured party is entitled under Section 36-9-315;

(3) may enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

(4) if it holds a security interest in a deposit account perfected by control under Section 36-9-104(a)(1), may apply the balance of the deposit account to the obligation secured by the deposit account; and

(5) if it holds a security interest in a deposit account perfected by control under Section 36-9-104(a)(2) or (3), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

(b) If necessary to enable a secured party to exercise under subsection (a)(3) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

(1) a copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

(2) the secured party's sworn affidavit in recordable form stating that:

(A) a default has occurred with respect to the obligation secured by the mortgage; and

(B) the secured party is entitled to enforce the mortgage nonjudicially.

(c) A secured party shall proceed in a commercially reasonable manner if the secured party:

(1) undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

(2) is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

(d) A secured party may deduct from the collections made pursuant to subsection (c) reasonable expenses of collection and enforcement, including reasonable attorney's fees and legal expenses incurred by the secured party.

(e) This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

HISTORY: 1988 Act No. 494, Section 5; 2001 Act No. 67, Section 12; 2013 Act No. 96, Section 18, eff July 1, 2013.



SECTION 36-9-608. Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

(a) If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

(1) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under Section 36-9-607 in the following order to:

(A) the reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(B) the satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

(C) the satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

(2) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under item (1)(C).

(3) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under Section 36-9-607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(4) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

(b) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-609. Secured party's right to take possession after default.

(a) After default, a secured party:

(1) may take possession of the collateral; and

(2) without removal, may render equipment unusable and dispose of collateral on a debtor's premises under Section 36-9-610.

(b) A secured party may proceed under subsection (a):

(1) pursuant to judicial process; or

(2) without judicial process, if it proceeds without breach of the peace.

(c) If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-610. Disposition of collateral after default.

(a) After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

(b) Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

(c) A secured party may purchase collateral:

(1) at a public disposition; or

(2) at a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

(d) A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

(e) A secured party may disclaim or modify warranties under subsection (d):

(1) in a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

(2) by communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

(f) A record is sufficient to disclaim warranties under subsection (e) if it indicates "there is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-611. Notification before disposition of collateral.

(a) In this section, "notification date" means the earlier of the date on which:

(1) a secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

(2) the debtor and any secondary obligor waive the right to notification.

(b) Except as otherwise provided in subsection (d), a secured party that disposes of collateral under Section 36-9-610 shall send to the persons specified in subsection (c) a reasonable authenticated notification of disposition.

(c) To comply with subsection (b), the secured party shall send an authenticated notification of disposition to:

(1) the debtor;

(2) any secondary obligor; and

(3) if the collateral is other than consumer goods:

(A) any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

(B) any other secured party or lienholder that, ten days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(i) identified the collateral;

(ii) was indexed under the debtor's name as of that date; and

(iii) was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

(C) any other secured party that, ten days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 36-9-311(a).

(d) Subsection (b) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

(e) A secured party complies with the requirement for notification prescribed by subsection (c)(3)(B) if:

(1) not later than twenty days or earlier than thirty days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in subsection (c)(3)(B); and

(2) before the notification date, the secured party:

(A) did not receive a response to the request for information; or

(B) received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-612. Timeliness of notification before disposition of collateral.

(a) Except as otherwise provided in subsection (b), whether a notification is sent within a reasonable time is a question of fact.

(b) In a transaction other than a consumer transaction, a notification of disposition sent after default and ten days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-613. Contents and form of notification before disposition of collateral: general.

Except in a consumer-goods transaction, the following rules apply:

(1) The contents of a notification of disposition are sufficient if the notification:

(A) describes the debtor and the secured party;

(B) describes the collateral that is the subject of the intended disposition;

(C) states the method of intended disposition;

(D) states that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

(E) states the time and place of a public disposition or the time after which any other disposition is to be made.

(2) Whether the contents of a notification that lacks any of the information specified in item (1) are nevertheless sufficient is a question of fact.

(3) The contents of a notification providing substantially the information specified in item (1) are sufficient, even if the notification includes:

(A) information not specified by that item; or

(B) minor errors that are not seriously misleading.

(4) A particular phrasing of the notification is not required.

(5) The following form of notification and the form appearing in Section 36-9-614(3), when completed, each provides sufficient information:

'NOTIFICATION OF DISPOSITION OF COLLATERAL

To: [Name of debtor, obligor, or other person to which the notification is sent]

From: [Name, address, and telephone number of secured party]

Name of Debtor(s): [Include only if debtor(s) are not an addressee]

[For a public disposition:]

We will sell [or lease or license, as applicable] the [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date:

Time:

Place:

We will sell [or lease or license, as applicable] the [describe collateral] privately sometime after [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ ]. You may request an accounting by calling us at [telephone number]'.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-614. Contents and form of notification before disposition of collateral: consumer-goods transaction.

In a consumer-goods transaction, the following rules apply:

(1) A notification of disposition must provide the following information:

(A) the information specified in Section 36-9-613(1);

(B) a description of any liability for a deficiency of the person to which the notification is sent;

(C) a telephone number from which the amount that must be paid to the secured party to redeem the collateral under Section 36-9-623 is available; and

(D) a telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

(2) A particular phrasing of the notification is not required.

(3) The following form of notification, when completed, provides sufficient information:

'[Name and address of secured party]

[Date]

NOTICE OF OUR PLAN TO SELL PROPERTY

[Name and address of any obligor who is also a debtor]

Subject: [Identification of Transaction]

We have your [describe collateral], because you broke promises in our agreement.

[For a public disposition:]

We will sell [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date:

Time:

Place:

You may attend the sale and bring bidders if you want.

[For a private disposition:]

We will sell [describe collateral] at private sale sometime after [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past due payments), including our expenses. To learn the exact amount you must pay, call us at [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at [telephone number] [or write us at [secured party's address] and request a written explanation. [We will charge you $ for the explanation if we sent you another written explanation of the amount you owe us within the last six months.]

If you need more information about the sale call us at [telephone number] [or write us at [secured party's address].

We are sending this notice to the following other people who have an interest in [describe collateral] or who owe money under your agreement:

[Names of all other debtors and obligors, if any]'

(4) A notification in the form of item (3) is sufficient, even if additional information appears at the end of the form.

(5) A notification in the form of item (3) is sufficient, even if it includes errors in information not required by item (1), unless the error is misleading with respect to rights arising under this chapter.

(6) If a notification under this section is not in the form of item (3), law other than this chapter determines the effect of including information not required by item (1).

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-615. Application of proceeds of disposition; liability for deficiency and right to surplus.

(a) A secured party shall apply or pay over for application the cash proceeds of disposition under Section 36-9-610 in the following order to:

(1) the reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney's fees and legal expenses incurred by the secured party;

(2) the satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

(3) the satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

(A) the secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

(B) in a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

(4) a secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

(b) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under subsection (a)(3).

(c) A secured party need not apply or pay over for application noncash proceeds of disposition under Section 36-9-610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

(d) If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by subsection (a) and permitted by subsection (c):

(1) unless subsection (a)(4) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

(2) the obligor is liable for any deficiency.

(e) If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

(1) the debtor is not entitled to any surplus; and

(2) the obligor is not liable for any deficiency.

(f) The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this part to a transferee other than the secured party, a person related to the secured party, or a secondary obligor if:

(1) the transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

(2) the amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(g) A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

(1) takes the cash proceeds free of the security interest or other lien;

(2) is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

(3) is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-616. Explanation of calculation of surplus or deficiency.

(a) In this section:

(1) "Explanation" means a writing that:

(A) states the amount of the surplus or deficiency;

(B) provides an explanation in accordance with subsection (c) of how the secured party calculated the surplus or deficiency;

(C) states, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

(D) provides a telephone number or mailing address from which additional information concerning the transaction is available.

(2) "Request" means a record:

(A) authenticated by a debtor or consumer obligor;

(B) requesting that the recipient provide an explanation; and

(C) sent after disposition of the collateral under Section 36-9-610.

(b) In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under Section 36-9-615, the secured party shall:

(1) send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

(A) before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

(B) within fourteen days after receipt of a request; or

(2) in the case of a consumer obligor who is liable for a deficiency, within fourteen days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

(c) To comply with subsection (a)(1)(B), a writing must provide the following information in the following order:

(1) the aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

(A) if the secured party takes or receives possession of the collateral after default, not more than thirty-five days before the secured party takes or receives possession; or

(B) if the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than thirty-five days before the disposition;

(2) the amount of proceeds of the disposition;

(3) the aggregate amount of the obligations after deducting the amount of proceeds;

(4) the amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney's fees secured by the collateral which are known to the secured party and relate to the current disposition;

(5) the amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in item (1); and

(6) the amount of the surplus or deficiency.

(d) A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of subsection (a) is sufficient, even if it includes minor errors that are not seriously misleading.

(e) A debtor or consumer obligor is entitled without charge to one response to a request under this section during any six-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to subsection (b)(1). The secured party may require payment of a charge not exceeding twenty-five dollars for each additional response.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-617. Rights of transferee of collateral.

(a) A secured party's disposition of collateral after default:

(1) transfers to a transferee for value all of the debtor's rights in the collateral;

(2) discharges the security interest under which the disposition is made; and

(3) discharges any subordinate security interest or other subordinate lien [other than liens created under [cite acts or statutes providing for liens, if any, that are not to be discharged]].

(b) A transferee that acts in good faith takes free of the rights and interests described in subsection (a), even if the secured party fails to comply with this chapter or the requirements of any judicial proceeding.

(c) If a transferee does not take free of the rights and interests described in subsection (a), the transferee takes the collateral subject to:

(1) the debtor's rights in the collateral;

(2) the security interest or agricultural lien under which the disposition is made; and

(3) any other security interest or other lien.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-618. Rights and duties of certain secondary obligors.

(a) A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

(1) receives an assignment of a secured obligation from the secured party;

(2) receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

(3) is subrogated to the rights of a secured party with respect to collateral.

(b) An assignment, transfer, or subrogation described in subsection (a):

(1) is not a disposition of collateral under Section 36-9-610; and

(2) relieves the secured party of further duties under this chapter.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-619. Transfer of record or legal title.

(a) In this section, "transfer statement" means a record authenticated by a secured party stating:

(1) that the debtor has defaulted in connection with an obligation secured by specified collateral;

(2) that the secured party has exercised its post-default remedies with respect to the collateral;

(3) that, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

(4) the name and mailing address of the secured party, debtor, and transferee.

(b) A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

(1) accept the transfer statement;

(2) promptly amend its records to reflect the transfer; and

(3) if applicable, issue a new appropriate certificate of title in the name of the transferee.

(c) A transfer of the record or legal title to collateral to a secured party under subsection (b) or otherwise is not of itself a disposition of collateral under this chapter and does not of itself relieve the secured party of its duties under this chapter.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-620. Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

(a) Except as otherwise provided in subsection (g), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

(1) the debtor consents to the acceptance under subsection (c);

(2) the secured party does not receive, within the time set forth in subsection (d), a notification of objection to the proposal authenticated by:

(A) a person to which the secured party was required to send a proposal under Section 36-9-621; or

(B) any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

(3) if the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

(4) subsection (e) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to Section 36-9-624.

(b) A purported or apparent acceptance of collateral under this Section is ineffective unless:

(1) the secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

(2) the conditions of subsection (a) are met.

(c) For purposes of this section:

(1) a debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

(2) a debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

(A) sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

(B) in the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

(C) does not receive a notification of objection authenticated by the debtor within twenty days after the proposal is sent.

(d) To be effective under subsection (a)(2), a notification of objection must be received by the secured party:

(1) in the case of a person to which the proposal was sent pursuant to Section 36-9-621, within twenty days after notification was sent to that person; and

(2) in other cases:

(A) within twenty days after the last notification was sent pursuant to Section 36-9-621; or

(B) if a notification was not sent, before the debtor consents to the acceptance under subsection (c).

(e) A secured party that has taken possession of collateral shall dispose of the collateral pursuant to Section 36-9-610 within the time specified in subsection (f) if:

(1) sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

(2) sixty percent of the principal amount of the obligation secured has been paid in the case of a nonpurchase-money security interest in consumer goods.

(f) To comply with subsection (e), the secured party shall dispose of the collateral:

(1) within ninety days after taking possession; or

(2) within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

(g) In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-621. Notification of proposal to accept collateral.

(a) A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

(1) any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

(2) any other secured party or lienholder that, ten days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

(A) identified the collateral;

(B) was indexed under the debtor's name as of that date; and

(C) was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

(3) any other secured party that, ten days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in Section 36-9-311(a).

(b) A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in subsection (a).

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-622. Effect of acceptance of collateral.

(a) A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

(1) discharges the obligation to the extent consented to by the debtor;

(2) transfers to the secured party all of a debtor's rights in the collateral;

(3) discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

(4) terminates any other subordinate interest.

(b) A subordinate interest is discharged or terminated under subsection (a), even if the secured party fails to comply with this chapter.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-623. Right to redeem collateral.

(a) A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

(b) To redeem collateral, a person shall tender:

(1) fulfillment of all obligations secured by the collateral; and

(2) the reasonable expenses and attorney's fees described in Section 36-9-615(a)(1).

(c) A redemption may occur at any time before a secured party:

(1) has collected collateral under Section 36-9-607;

(2) has disposed of collateral or entered into a contract for its disposition under Section 36-9-610; or

(3) has accepted collateral in full or partial satisfaction of the obligation it secures under Section 36-9-622.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-624. Waiver.

(a) A debtor or secondary obligor may waive the right to notification of disposition of collateral under Section 36-9-611 only by an agreement to that effect entered into and authenticated after default.

(b) A debtor may waive the right to require disposition of collateral under Section 36-9-620(e) only by an agreement to that effect entered into and authenticated after default.

(c) Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under Section 36-9-623 only by an agreement to that effect entered into and authenticated after default.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-625. Remedies for secured party's failure to comply with chapter.

(a) If it is established that a secured party is not proceeding in accordance with this chapter, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

(b) Subject to subsections (c), (d), and (f), a person is liable for damages in the amount of any loss caused by a failure to comply with this chapter. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

(c) Except as otherwise provided in Section 36-9-628:

(1) a person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under subsection (b) for its loss; and

(2) if the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this part may recover for that failure in any event an amount not less than the credit service charge plus ten percent of the principal amount of the obligation or the time-price differential plus ten percent of the cash price.

(d) A debtor whose deficiency is eliminated under Section 36-9-626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under Section 36-9-626 may not otherwise recover under subsection (b) for noncompliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(e) In addition to any damages recoverable under subsection (b), the debtor, consumer obligor, or person named as a debtor in a filed record, as applicable, may recover five hundred dollars in each case from a person that:

(1) fails to comply with Section 36-9-208;

(2) fails to comply with Section 36-9-209;

(3) files a record that the person is not entitled to file under Section 36-9-509(a);

(4) fails to cause the secured party of record to file or send a termination statement as required by Section 36-9-513(a) or (c);

(5) fails to comply with Section 36-9-616(b)(1) and whose failure is part of a pattern, or consistent with a practice, of noncompliance; or

(6) fails to comply with Section 36-9-616(b)(2).

(f) A debtor or consumer obligor may recover damages under subsection (b) and, in addition, five hundred dollars in each case from a person that, without reasonable cause, fails to comply with a request under Section 36-9-210. A recipient of a request under Section 36-9-210 which never claimed an interest in the collateral or obligations that are the subject of a request under that section has a reasonable excuse for failure to comply with the request within the meaning of this subsection.

(g) If a secured party fails to comply with a request regarding a list of collateral or a statement of account under Section 36-9-210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-626. Action in which deficiency or surplus is in issue.

(a) In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

(1) A secured party need not prove compliance with the provisions of this part relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

(2) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this part.

(3) Except as otherwise provided in Section 36-9-628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney's fees exceeds the greater of:

(A) the proceeds of the collection, enforcement, disposition, or acceptance; or

(B) the amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this part relating to collection, enforcement, disposition, or acceptance.

(4) For purposes of item (3)(B), the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney's fees unless the secured party proves that the amount is less than that sum.

(5) If a deficiency or surplus is calculated under Section 36-9-615(f), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

(b) The limitation of the rules in subsection (a) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-627. Determination of whether conduct was commercially reasonable.

(a) The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

(b) A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

(1) in the usual manner on any recognized market;

(2) at the price current in any recognized market at the time of the disposition; or

(3) otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

(c) A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

(1) in a judicial proceeding;

(2) by a bona fide creditors' committee;

(3) by a representative of creditors; or

(4) by an assignee for the benefit of creditors.

(d) Approval under subsection (c) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-628. Nonliability and limitation on liability of secured party; liability of secondary obligor.

(a) Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

(1) the secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this chapter; and

(2) the secured party's failure to comply with this chapter does not affect the liability of the person for a deficiency.

(b) A secured party is not liable because of its status as secured party:

(1) to a person that is a debtor or obligor, unless the secured party knows:

(A) that the person is a debtor or obligor;

(B) the identity of the person; and

(C) how to communicate with the person; or

(2) to a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

(A) that the person is a debtor; and

(B) the identity of the person.

(c) A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

(1) a debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

(2) an obligor's representation concerning the purpose for which a secured obligation was incurred.

(d) A secured party is not liable to any person under Section 36-9-625(c)(2) for its failure to comply with Section 36-9-616.

(e) A secured party is not liable under Section 36-9-625(c)(2) more than once with respect to any one secured obligation.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-629. Disposition of collateral by public sale.

Disposition of collateral by public proceedings as permitted by Section 36-9-610 may be made in accordance with the provisions of this part. The provisions of this part are not mandatory for disposition by public proceedings, but any disposition of the collateral by public sale wherein the secured party has substantially complied with the procedures provided in this part is conclusively considered to be commercially reasonable in all aspects.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-630. Contents of notice of sale.

The notice of sale shall substantially:

(a) Refer to the security agreement pursuant to which the sale is held;

(b) Designate the date, hour, and place of sale consistent with the provisions of the security agreement and the provisions found in this part;

(c) Describe personal property to be sold substantially as it is described in the security agreement pursuant to which the power of sale is being exercised and may add a further description as will acquaint bidders with the nature of the property;

(d) State the terms of the sale provided by the security agreement pursuant to which the sale is held, including the amount of the cash deposit, if any, to be made by the highest bidder at the sale;

(e) Include any other provisions required by the security agreement to be included therein;

(f) State that the property will be sold subject to taxes and special assessments if it is to be so sold.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-631. Posting and mailing notice of sale.

(1) In each public sale conducted, the notice of sale must be posted on a bulletin board provided for the posting of legal notices, in the courthouse, in the county in which the sale is to be held, for at least five days immediately preceding the sale.

(2) In addition to the posting of notice required by subsection 91), the secured party or other party holding a public sale shall, at least five days before the date of sale, mail by registered or certified mail a copy of the notice of sale to each debtor obligated under the security agreement:

(a) At the actual address of the debtors, if known to the secured party, or

(b) At the address, if any, furnished the secured party, in writing, by the debtors, or otherwise at the last known address.

(c) In the case of consumer goods, no other notification need be sent. In other cases, in addition to mailing a copy of the notice of sale to each debtor, the secured party shall also mail a copy of such notice by registered or certified mail to any other secured party from whom the secured party has received (before sending the notice of sale to the debtor) written notice of a claim or an interest in the collateral.

(4) The time for the posting of the notice of sale and the mailing of the notice required by this section shall be computed so as to exclude the first day of posting and mailing and to include the day on which the sale is to occur.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-632. Exception as to perishable property.

If in the opinion of a secured party about to conduct a public sale of personal property, the property is perishable because subject to rapid deterioration or threatens to decline speedily in value, he may report this fact, together with a description of the property to the clerk of court of the county in which the property is to be sold, and apply for authority to sell the property at an earlier date than is provided in this chapter. Upon the clerk's determination that the property is perishable or speedily depreciating property, he shall order a sale of the property to be held at a time and place and upon notice, if any, as he considers advisable.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-633. Postponement of public sale.

(1) Any person exercising a power of sale or conducting a public sale may postpone the sale to a day certain not later than six days, exclusive of Sunday, after the original date for the sale:

(a) When there are no bidders; or

(b) When, in his judgment, the number of prospective bidders at the sale is substantially decreased by inclement weather or by any casualty; or

(c) When there are so many other sales advertised to be held at the same time and place as to make it inexpedient and impracticable in his judgment to hold the sale on that day; or

(d) When he is unable to hold the sale because of illness or for other good reason; or

(e) When other good cause exists.

(2) Upon postponement of a public sale, the person exercising the power of sale shall personally, or through his agent or attorney:

(a) At the time and place advertised for the sale, publicly announce the postponement of the sale;

(b) On the same day, attach to or enter on the original notice of sale or a copy of the original notice of sale, posted on the bulletin board provided for this purpose, as provided by Section 36-9-631 , a notice of the postponement.

(3) The posted notice of postponement shall:

(a) State that the public sale is postponed;

(b) State the hour and date to which the public sale is postponed;

(c) Substantially state the reason for the postponement;

(d) Be signed by the person authorized to hold the public sale, or by his agent or attorney.

(4) If a public sale is not held at the time fixed for the public sale and is not postponed as provided by this section, or if a postponed sale is not held at the time fixed for the postponed sale, the person authorized to hold the public sale may readvertise the property in the same manner as he was required to advertise the sale which was not held and may hold a public sale at a later date as is fixed in the new notice of sale.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-634. Procedure upon dissolution of order restraining or enjoining sale.

(1) When, before the date fixed for a sale, a judge of competent jurisdiction dissolves an order restraining or enjoining the sale, he may, if the required notice of sale has been given, as provided in Section 36-9-631, provide by order that the public sale must be held without additional notice at the time and place originally fixed for the public sale; or he may, in his discretion, make an order with respect to the public sale as provided in subsection (2).

(2) When, after the date fixed for a public sale, a judge of competent jurisdiction dissolves an order restraining or enjoining the sale, he shall, by order, fix the time and place for the sale to be held upon notice to be given and in a manner and for a length of time as he considers advisable.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-635. Disposition of proceeds of sale.

The proceeds of any sale or other disposition of the collateral must be applied by the person making the sale in the manner prescribed by Section 36-9-615 and by other applicable provisions of law.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-702. Savings clause.

(a) Except as otherwise provided in this part, this act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this act takes effect.

(b) Except as otherwise provided in subsection (c) and Sections 36-9-703 through 36-9-709:

(1) transactions and liens that were not governed by former Chapter 9, were validly entered into or created before this act takes effect, and would be subject to this act if they had been entered into or created after this act takes effect, and the rights, duties, and interests flowing from those transactions and liens remain valid after this act takes effect; and

(2) the transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by this act or by the law that otherwise would apply if this act had not taken effect.

(c) This act does not affect an action, case, or proceeding commenced before this act takes effect.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-703. Security interest perfected before effective date.

(a) A security interest that is enforceable immediately before this act takes effect and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under this act if, when this act takes effect, the applicable requirements for enforceability and perfection under this act are satisfied without further action.

(b) Except as otherwise provided in Section 36-9-705, if, immediately before this act takes effect, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under this act are not satisfied when this act takes effect, the security interest:

(1) is a perfected security interest for one year after this act takes effect;

(2) remains enforceable thereafter only if the security interest becomes enforceable under Section 36-9-203 before the year expires; and

(3) remains perfected thereafter only if the applicable requirements for perfection under this act are satisfied before the year expires.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-704. Security interest unperfected before effective date.

A security interest that is enforceable immediately before this act takes effect but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

(1) remains an enforceable security interest for one year after this act takes effect;

(2) remains enforceable thereafter if the security interest becomes enforceable under Section 36-9-203 when this act takes effect or within one year thereafter; and

(3) becomes perfected:

(A) without further action, when this act takes effect if the applicable requirements for perfection under this act are satisfied before or at that time; or

(B) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-705. Effectiveness of action taken before effective date.

(a) If action, other than the filing of a financing statement, is taken before this act takes effect and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before this act takes effect, the action is effective to perfect a security interest that attaches under this act within one year after this act takes effect. An attached security interest becomes unperfected one year after this act takes effect unless the security interest becomes a perfected security interest under this act before the expiration of that period.

(b) The filing of a financing statement before this act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this act.

(c) This act does not render ineffective an effective financing statement that, before this act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 36-9-103. However, except as otherwise provided in subsections (d) and (e) and Section 36-9-706, the financing statement ceases to be effective at the earlier of:

(1) the time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

(2) June 30, 2006.

(d) The filing of a continuation statement after this act takes effect does not continue the effectiveness of the financing statement filed before this act takes effect. However, upon the timely filing of a continuation statement after this act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before this act takes effect continues for the period provided by the law of that jurisdiction.

(e) Subsection (c)(2) applies to a financing statement that, before this act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in former Section 36-9-103 only to the extent that Part 3 provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(f) A financing statement that includes a financing statement filed before this act takes effect and a continuation statement filed after this act takes effect is effective only to the extent that it satisfies the requirements of Part 5 for an initial financing statement.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-706. When initial financing statement suffices to continue effectiveness of financing statement.

(a) The filing of an initial financing statement in the office specified in Section 36-9-501 continues the effectiveness of a financing statement filed before this act takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this act;

(2) the pre-effective-date financing statement was filed in an office in another state or another office in this State; and

(3) the initial financing statement satisfies subsection (c).

(b) The filing of an initial financing statement under subsection (a) continues the effectiveness of the pre-effective-date financing statement:

(1) if the initial financing statement is filed before this act takes effect, for the period provided in former Section 36-9-403 with respect to a financing statement; and

(2) if the initial financing statement is filed after this act takes effect, for the period provided in Section 36-9-515 with respect to an initial financing statement.

(c) To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 for an initial financing statement;

(2) identify the pre-effective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the pre-effective-date financing statement remains effective.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-707. Pre-effective-date financing statement.

(a) In this section, "pre-effective-date financing statement" means a financing statement filed before this chapter takes effect.

(b) After this chapter takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a pre-effective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Part 3. However, the effectiveness of a pre-effective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a pre-effective-date financing statement may be amended after this chapter takes effect only if:

(1) the pre-effective-date financing statement and an amendment are filed in the office specified in Section 36-9-501;

(2) an amendment is filed in the office specified in Section 36-9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 36-9-706(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 36-9-706(c) is filed in the office specified in Section 36-9-501.

(d) If the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement may be continue only under Section 36-9-705(d) and (f) or 36-9-706.

(e) Whether or not the law of this State governs perfection of a security interest, the effectiveness of a pre-effective-date financing statement filed in this State may be terminated after this chapter takes effect by filing a termination statement in the office in which the pre-effective-date financing statement is filed, unless an initial financing statement that satisfies Section 36-9-706(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.

Section 36-9-707

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-708. Persons entitled to file initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if:

(1) the secured party of record authorizes the filing; and

(2) the filing is necessary under this part:

(A) to continue the effectiveness of a financing statement filed before this act takes effect; or

(B) to perfect or continue the perfection of a security interest.

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-709. Priority.

(a) This act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this act takes effect, former Chapter 9 determines priority.

(b) For purposes of Section 36-9-322(a), the priority of a security interest that becomes enforceable under Section 36-9-203 of this act dates from the time this act takes effect if the security interest is perfected under this act by the filing of a financing statement before this act takes effect which would not have been effective to perfect the security interest under former Chapter 9. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement."

HISTORY: 2001 Act No. 67, Section 12.



SECTION 36-9-802. Application and effect.

(a) Except as otherwise provided in this part, this act applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before this act takes effect.

(b) This act does not affect an action, case, or proceeding commenced before this act takes effect.

HISTORY: 2013 Act No. 96, Section 19, eff July 1, 2013.



SECTION 36-9-803. Effect on previously perfected security interests.

(a) A security interest that is a perfected security interest immediately before this act takes effect is a perfected security interest under Chapter 9, Title 36 as amended by this act if, when this act takes effect, the applicable requirements for attachment and perfection under Chapter 9, Title 36 as amended by this act are satisfied without further action.

(b) Except as otherwise provided in Section 36-9-805, if, immediately before this act takes effect, a security interest is a perfected security interest, but the applicable requirements for perfection under Chapter 9, Title 36 as amended by this act are not satisfied when this act takes effect, the security interest remains perfected thereafter only if the applicable requirements for perfection under Chapter 9, Title 36 as amended by this act are satisfied within one year after this act takes effect.

HISTORY: 2013 Act No. 96, Section 19, eff July 1, 2013.



SECTION 36-9-804. Timing of perfection of preexisting security interests.

A security interest that is an unperfected security interest immediately before this act takes effect becomes a perfected security interest:

(1) without further action, when this act takes effect if the applicable requirements for perfection under Chapter 9, Title 36 as amended by this act are satisfied before or at that time; or

(2) when the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

HISTORY: 2013 Act No. 96, Section 19, eff July 1, 2013.



SECTION 36-9-805. Effect of previous filing of financing statement.

(a) The filing of a financing statement before this act takes effect is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under Chapter 9, Title 36, as amended by this act.

(b) This act does not render ineffective an effective financing statement that, before this act takes effect, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Chapter 9, Title 36 as it existed before this act. However, except as otherwise provided in subsections (c) and (d) and Section 36-9-806, the financing statement ceases to be effective:

(1) if the financing statement is filed in this State, at the time the financing statement would have ceased to be effective had this act not taken effect; or

(2) if the financing statement is filed in another jurisdiction, at the earlier of:

(A) the time the financing statement would have ceased to be effective under the law of that jurisdiction; or

(B) June 30, 2018.

(c) The filing of a continuation statement after this act takes effect does not continue the effectiveness of a financing statement filed before this act takes effect. However, upon the timely filing of a continuation statement after this act takes effect and in accordance with the law of the jurisdiction governing perfection as provided in Part 3, the effectiveness of a financing statement filed in the same office in that jurisdiction before this act takes effect continues for the period provided by the law of that jurisdiction.

(d) Subsection (b)(2)(B) applies to a financing statement that, before this act takes effect, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in Chapter 9, Title 36 as it existed before this act, only to the extent that Chapter 9, Title 36, as amended by this act provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

(e) A financing statement that includes a financing statement filed before this act takes effect and a continuation statement filed after this act takes effect is effective only to the extent that it satisfies the requirements of Part 5 as amended by this act for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of Section 36-9-503(a)(2) as amended by this act. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of Section 36-9-503(a)(3) as amended by this act.

HISTORY: 2013 Act No. 96, Section 19, eff July 1, 2013.



SECTION 36-9-806. Filing of initial financing statement; requirements.

(a) The filing of an initial financing statement in the office specified in Section 36-9-501 continues the effectiveness of a financing statement filed before this act takes effect if:

(1) the filing of an initial financing statement in that office would be effective to perfect a security interest under this act;

(2) the preeffective-date financing statement was filed in an office in another State; and

(3) the initial financing statement satisfies subsection (c).

(b) The filing of an initial financing statement under subsection (a) continues the effectiveness of the preeffective-date financing statement:

(1) if the initial financing statement is filed before this act takes effect, for the period provided in former Section 36-9-515 with respect to an initial financing statement; and

(2) if the initial financing statement is filed after this act takes effect, for the period provided in Section 36-9-515 as amended by this act with respect to an initial financing statement.

(c) To be effective for purposes of subsection (a), an initial financing statement must:

(1) satisfy the requirements of Part 5 as amended by this act for an initial financing statement;

(2) identify the preeffective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

(3) indicate that the preeffective-date financing statement remains effective.

HISTORY: 2013 Act No. 96, Section 19, eff July 1, 2013.



SECTION 36-9-807. Pre-effective-date financing statement defined; addition or deletion of collateral; effect of pre-effective-date financing statement.

(a) In this section, "preeffective-date financing statement" means a financing statement filed before this act takes effect.

(b) After this act takes effect, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a preeffective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in Chapter 9, Title 36, as amended by this act. However, the effectiveness of a preeffective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

(c) Except as otherwise provided in subsection (d), if the law of this State governs perfection of a security interest, the information in a preeffective-date financing statement may be amended after this act takes effect only if:

(1) the preeffective-date financing statement and an amendment are filed in the office specified in Section 36-9-501;

(2) an amendment is filed in the office specified in Section 36-9-501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies Section 36-9-806(c); or

(3) an initial financing statement that provides the information as amended and satisfies Section 36-9-806(c) is filed in the office specified in Section 36-9-501.

(d) If the law of this State governs perfection of a security interest, the effectiveness of a preeffective-date financing statement may be continued only under Section 36-9-805(c) and (e) or 36-9-806.

(e) Whether or not the law of this State governs perfection of a security interest, the effectiveness of a preeffective-date financing statement filed in this State may be terminated after this act takes effect by filing a termination statement in the office in which the preeffective-date financing statement is filed, unless an initial financing statement that satisfies Section 36-9-806(c) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in Part 3 as the office in which to file a financing statement.

HISTORY: 2013 Act No. 96, Section 19, eff July 1, 2013.



SECTION 36-9-808. Filing of initial financing statement or continuation statement.

A person may file an initial financing statement or a continuation statement under this part if the:

(1) secured party of record authorizes the filing; and

(2) filing is necessary under this part to:

(A) continue the effectiveness of a financing statement filed before this act takes effect; or

(B) perfect or continue the perfection of a security interest.

HISTORY: 2013 Act No. 96, Section 19, eff July 1, 2013.



SECTION 36-9-809. Determination of priority.

This act determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before this act takes effect, former Chapter 9, Title 36 determines priority.

HISTORY: 2013 Act No. 96, Section 19, eff July 1, 2013.






CHAPTER 10 - COMMERCIAL CODE--EFFECTIVE DATE AND REPEALER

SECTION 36-10-101. Effective date.

Except as otherwise provided in Chapter 11 of this title, this title becomes effective at 12:01 a.m., January 1, 1968. It applies to transactions entered into and events occurring after that date.

HISTORY: 1962 Code Section 10.10-101; 1966 (54) 2716; 1988 Act No. 494, Section 6.



SECTION 36-10-102. Transactions entered into before effective date of Commercial Code.

Transactions validly entered into before the effective date specified in Section 36-10-101 and the rights, duties, and interest flowing from them remain valid thereafter and may be terminated, completed, consummated, or enforced as required or permitted by any statute or other law amended or repealed by this title as though the repeal or amendment had not occurred. Except as otherwise provided in Section 36-11-106 the filing of a properly executed financing statement pursuant to Section 36-9-402 or a properly executed continuation statement pursuant to Section 36-9-403(3) in the appropriate place or places specified in Section 36-9-401 is sufficient to satisfy the requirements of this section as to proper filing in the case of a transaction entered into prior to the effective date specified in Section 36-10-101. This section is considered to have been effective as of January 1, 1968.

HISTORY: 1962 Code Section 10.10-102; 1968 (55) 2799; 1988 Act No. 494, Section 6.



SECTION 36-10-103. General repealer.

All acts or parts of acts inconsistent with 1988 Act No. 494 are repealed.

HISTORY: 1962 Code Section 10.10-103; 1966 (54) 2716; 1988 Act No. 494, Section 6.






CHAPTER 11 - EFFECTIVE DATE AND TRANSITION PROVISIONS FOR THE 1981 UNIFORM COMMERCIAL CODE AMENDMENTS

SECTION 36-11-101. Effective date of the 1988 amendments.

The amendments to Title 36 contained in this chapter become effective at 12:01 a.m. on January 1, 1989. The amendments to Title 36 contained in this chapter are officially designated as the 1988 UCC amendments; and the provisions of Act 1065 of 1966 are officially designated as the 1966 UCC.

HISTORY: 1988 Act No. 494, Section 7.



SECTION 36-11-102. Preservation of old transition procedures.

Except as otherwise provided in Section 36-11-106(4), the provisions of Section 36-10-102 shall continue to apply to the 1988 UCC Amendments, and for this purpose the 1966 UCC and the 1988 UCC Amendments must be considered one continuous statute.

HISTORY: 1988 Act No. 494, Section 7.



SECTION 36-11-103. Transition to 1988 UCC Amendments-general rule.

Transactions validly entered into after the date specified in Section 36-10-101 and before the date specified in Section 36-11-101 and which were subject to the provisions of the 1966 UCC and which would be subject to the 1988 UCC Amendments if they had been entered into after the effective date of the 1988 UCC Amendments, and the rights, duties, and interests flowing from the transactions remain valid after the date specified in Section 36-11-101, and may be terminated, completed, consummated, or enforced as required or permitted by the 1988 UCC Amendments. Security interests arising out of the transactions which are perfected when the 1988 UCC Amendments become effective shall remain perfected until they lapse as provided in the 1988 UCC Amendments and may be continued as permitted by the 1988 UCC Amendments, except as stated in Section 36-11-105.

HISTORY: 1988 Act No. 494, Section 7.



SECTION 36-11-104. Transition provisions on change of requirement of filing.

A security interest for the perfection of which filing or the taking of possession was required under the 1966 UCC and which attached prior to the effective date of the 1988 UCC Amendments but was not perfected is considered perfected on the effective date set forth in Section 36-11-101 of the 1988 UCC Amendments if the 1988 UCC Amendments permit perfection without filing or authorize filing in the office or offices where a prior ineffective filing was made.

HISTORY: 1988 Act No. 494, Section 7.



SECTION 36-11-105. Transition provision on change of place of filing.

(1) A financing statement or continuation statement filed prior to the date specified in Section 36-11-101 which has not lapsed prior to that date remains effective for the period provided in the 1966 UCC but not less than five years after the filing.

(2) With respect to any collateral acquired by the debtor subsequent to the effective date of the 1988 UCC Amendments, any effective financing statement or continuation statement described in this section applies only if the filing or filings are in the office or offices that would be appropriate to perfect the security interest in the new collateral under the 1988 UCC Amendments.

(3) The effectiveness of any financing statement or continuation statement filed prior to the date specified in Section 36-11-101 may be continued by a continuation statement as permitted by the 1988 UCC Amendments, except that if the 1988 UCC Amendments require a filing in the office where there was no previous financing statement, a new financing statement conforming to Section 36-11-106 must be filed in that office.

(4) If the record of a mortgage of real estate would have been effective as a fixture filing of goods described in the mortgage if the 1988 UCC Amendments had been in effect on the date of recording the mortgage, the mortgage is considered effective as a fixture filing as to the goods under subsection (6) of Section 36-9-402 of the 1988 UCC Amendments on the effective date of the 1988 UCC Amendments as specified in Section 36-11-101.

HISTORY: 1988 Act No. 494, Section 7.



SECTION 36-11-106. Required refilings.

(1) If a security interest is perfected or has priority when the 1988 UCC Amendments take effect as to all persons or as to certain persons without any filing or recording, and if the filing of a financing statement would be required for the perfection or priority of the security interest against those persons under the 1988 UCC Amendments, the perfection and priority rights of the security interest continue until three years after the effective date of the 1988 UCC Amendments. The perfection will then lapse unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(2) If a security interest is perfected when the 1988 UCC Amendments take effect under a law other than the Uniform Commercial Code as enacted in South Carolina which requires no further filing, refiling, or recording to continue its perfection, perfection continues until and will lapse three years after the 1988 UCC Amendments take effect, unless a financing statement is filed as provided in subsection (4), or unless the security interest is perfected otherwise than by filing, or unless under subsection (3) of Section 36-9-302 the other law continues to govern filing.

(3) If a security interest is perfected by a filing, refiling, or recording under a law repealed or modified by this Title 36 as amended by the 1988 UCC Amendments which required further filing, refiling, or recording to continue its perfection, perfection continues and will lapse on the date provided by the law so repealed or modified for further filing, refiling, or recording unless a financing statement is filed as provided in subsection (4) or unless the security interest is perfected otherwise than by filing.

(4) A financing statement may be filed within six months before the perfection of a security interest would otherwise lapse. The financing statement may be signed by either the debtor or the secured party. It must identify the security agreement, statement, or notice (however denominated in any statute or other law repealed or modified by this Title 36 as amended by the 1988 UCC Amendments), state the office where and the date when the last filing, refiling, or recording, if any, was made with respect thereto, and the filing number, if any, or book and page, if any, of recording and further state that the security agreement, statement, or notice, however denominated, in another filing office under the 1966 UCC or under any statute or other law repealed or modified by this Title 36 as amended by the 1988 UCC Amendments is still effective. Sections 36-9-401 and 36-9-103 determine the proper place to file the financing statement. Except as specified in this subsection, the provisions of Section 36-9-403(3) for continuation statements apply to the financing statement.

HISTORY: 1988 Act No. 494, Section 7.



SECTION 36-11-107. Transition provisions as to priorities.

Except as otherwise provided in this Chapter 11, the 1966 UCC applies to any questions of priority if the positions of the parties were fixed prior to the effective date of the 1988 UCC Amendments. In other cases questions of priority are determined by the 1988 UCC Amendments.

HISTORY: 1988 Act No. 494, Section 7.



SECTION 36-11-108. Presumption that rule of law continues unchanged.

Unless a change in law has clearly been made, the provisions of the 1988 UCC Amendments are considered declaratory of the meaning of the 1966 UCC.

HISTORY: 1988 Act No. 494, Section 7.









Title 37 - Consumer Protection Code

CHAPTER 1 - GENERAL PROVISIONS AND DEFINITIONS

SECTION 37-1-101. Short title.

This title shall be known and may be cited as South Carolina Consumer Protection Code.

HISTORY: 1962 Code Section 8-800.101; 1974 (58) 2879.



SECTION 37-1-102. Purposes; rules of construction.

(1) This title shall be liberally construed and applied to promote its underlying purposes and policies.

(2) The underlying purposes and policies of this title are:

(a) To simplify, clarify and modernize the law governing retail installment sales, consumer credit and usury;

(b) To provide rate ceilings to assure an adequate supply of credit to consumers;

(c) To further consumer understanding of the terms of credit transactions and to foster competition among suppliers of consumer credit so that consumers may obtain credit at reasonable cost;

(d) To protect consumer buyers, lessees, and borrowers against unfair practices by some suppliers of consumer credit, having due regard for the interests of legitimate and scrupulous creditors;

(e) To permit and encourage the development of fair and economically sound consumer credit practices;

(f) To conform the regulation of consumer credit transactions to the policies of the Federal Consumer Credit Protection Act; and

(g) To make uniform the law, including administrative rules, among the various jurisdictions.

(3) A reference to a requirement imposed by this title includes reference to a related rule of the administrator adopted pursuant to this title.

HISTORY: 1962 Code Section 8-800.102; 1974 (58) 2879; 1980 Act No. 326, Section 1A.



SECTION 37-1-103. Supplementary general principles of law applicable.

Unless displaced by the particular provisions of this title, the Uniform Commercial Code and the principles of law and equity, including the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause supplement its provisions.

HISTORY: 1962 Code Section 8-800.103; 1974 (58) 2879.



SECTION 37-1-104. Construction against implicit repeal.

This title being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

HISTORY: 1962 Code Section 8-800.104; 1974 (58) 2879.



SECTION 37-1-105. Severability.

If any provision of this title or the application thereof to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this title which can be given effect without the invalid provision or application, and to this end the provisions of this title are severable.

HISTORY: 1962 Code Section 8-800.105; 1974 (58) 2879.



SECTION 37-1-106. Conflict with Consumer Finance Law.

Except for Section 37-3-512 and except where Chapter 29 of Title 34 is amended by specific reference thereto, insofar as restricted lenders and restricted loans are concerned any inconsistency or conflict between any provision of this Title and Chapter 29 of Title 34 shall be resolved in favor of Chapter 29 of Title 34, but Chapter 29 of Title 34 shall apply only to restricted loans and restricted lenders.

HISTORY: 1962 Code Section 8-800.106; 1974 (58) 2879; 1976 Act No. 686 Section 60.



SECTION 37-1-107. Waiver; agreement to forego rights; settlement of claims.

(1) Except as otherwise provided in this title, a buyer, lessee, or debtor may not waive or agree to forego rights or benefits under this title.

(2) A claim by a buyer, lessee, or debtor against a creditor for an excess charge, other violation of this title, or civil penalty, or a claim against a buyer, lessee, or debtor for default or breach of a duty imposed by this title, if disputed in good faith, may be settled by agreement.

(3) A claim, whether or not disputed, against a buyer, lessee, or debtor may be settled for less value than the amount claimed.

(4) A settlement in which the buyer, lessee, or debtor waives or agrees to forego rights or benefits under this title is invalid if the court as a matter of law finds the settlement to have been unconscionable at the time it was made. The competence of the buyer, lessee, or debtor, any deception or coercion practiced upon him, the nature and extent of the legal advice received by him, and the value of the consideration are relevant to the issue of unconscionability.

HISTORY: 1962 Code Section 8-800.107; 1974 (58) 2879; 1984 Act No. 261, Section 1.



SECTION 37-1-108. Effect of title on powers of organizations.

(1) This title prescribes maximum charges for all creditors, except lessors and those excluded (Section 37-1-202), extending consumer credit including consumer credit sales (Section 37-2-104), and consumer loans (Section 37-3-104), and displaces existing limitations on the powers of those creditors based on maximum charges.

(2) With respect to sellers of goods or services, lenders licensed under this title, consumer and sales finance companies, industrial banks and loan companies, and commercial banks and trust companies, this title displaces existing limitations on their powers based solely on amount or duration of credit.

(3) Except as provided in subsection (1), this title does not displace limitations on powers of credit unions, savings banks, savings and loan associations, or other thrift institutions or insurance premium service companies whether organized for the profit of shareholders or as mutual organizations.

(4) Except as provided in subsections (1) and (2), this title does not displace:

(a) Limitations on powers of supervised financial organizations (subsection (27) of Section 37-1-301) with respect to the amount of a loan to a single borrower, the ratio of a loan to the value of collateral, the duration of a loan secured by an interest in land, or other similar restrictions designed to protect deposits, or

(b) Limitations on powers an organization is authorized to exercise under the laws of this State or the United States.

HISTORY: 1962 Code Section 8-800.108; 1974 (58) 2879; 1976 Act No. 686 Section 3; 1984 Act No. 261, Section 2.



SECTION 37-1-109. Change of dollar amounts used in the Consumer Protection Code.

(1) From time to time the dollar amounts in this title shall change, as provided in this section, according to and to the extent of changes in the Consumer Price Index for Urban Wage Earners and Clerical Workers: U. S. City Average, All Items, 1967=100, compiled by the Bureau of Labor Statistics, United States Department of Labor, and hereafter referred to as the Index. The Index for December of 1976 is the Reference Base Index.

(2) The designated dollar amounts shall change on July first of each even-numbered year if the percentage of change, calculated to the nearest whole percentage point, between the Index at the end of the preceding year and the Reference Base Index is ten percent or more, but

(a) the portion of the percentage change in the Index in excess of a multiple of ten percent shall be disregarded and the dollar amounts shall change only in multiples of ten percent of the amounts appearing in this title; and

(b) the dollar amounts shall not change if the amounts required by this section are those currently in effect as a result of earlier application of this section.

(3) If the Index is revised, the percentage of change pursuant to this section shall be calculated on the basis of the revised Index. If a revision of the Index changes the Reference Base Index, a revised Reference Base Index shall be determined by multiplying the Reference Base Index then applicable by the rebasing factor furnished by the Bureau of Labor Statistics. If the Index is superseded, the Index referred to in this section is the one represented by the Bureau of Labor Statistics as reflecting most accurately changes in the purchasing power of the dollar for consumers.

(4) The Administrator, as defined in Section 37-1-301, shall publish a notice in the State Register:

(a) On or before April thirtieth of each year in which dollar amounts are to change, the changes in dollar amounts required by subsection (2); and

(b) Promptly after the changes occur, changes in the index required by subsection (3) including, if applicable, the numerical equivalent of the Reference Base Index under a revised Reference Base Index and the designation or title of any index superseding the index.

(5) A person shall not be deemed to have violated this title with respect to a transaction otherwise complying with this title if he relies on dollar amounts either determined according to subsection (2) or appearing in the last regulation of the Administrator announcing the then current dollar amounts.

(6) The dollar amounts in the following sections of this title are subject to change in accordance with this section: 37-2-104(1)(e), 37-2-106(1)(b), 37-2-203(1), 37-2-407(1), 37-2-705(1)(a) and (b), 37-3-104(1)(d), 37-3-203(1), 37-3-510, 37-3-511, 37-3-514, 37-5-103(2), (3), and (4), 37-10-103, and 37-23-80.

HISTORY: 1980 Act No. 411, Section 1; 1982 Act No. 385, Sections 3, 57(2)(g); 1984 Act No. 261, Section 3; 1985 Act No. 121, Section 1; 2001 Act No. 82, Section 1, eff July 20, 2001; 2003 Act No. 42, Section 2.B, eff January 1, 2004.



SECTION 37-1-201. Territorial application.

(1) Except as otherwise provided in this section, this title applies to consumer credit transactions made in this State. For purposes of this title, a consumer credit transaction is made in this State if:

(a) A signed writing evidencing the obligation or offer of the consumer is received by the creditor in this State; or

(b) The creditor induces the consumer who is a resident of this State to enter into the transaction by face-to-face solicitation in this State.

(2) With respect to consumer credit transactions entered into pursuant to open-end credit this title applies if the consumer's communication or indication of his intention to establish the arrangement is received by the creditor in this State. If no communication or indication of intention is given by the consumer before the first transaction, this title applies if the creditor's communication notifying the consumer of the privilege of using the arrangement is mailed or personally delivered in this State.

(3) The subdivision on limitations on creditors' remedies (Part 1) of the chapter on remedies and penalties (Chapter 5) applies to actions or other proceedings brought in this State to enforce rights arising from consumer credit transactions or extortionate extensions of credit, wherever made.

(4) A consumer credit transaction to which this title does not apply entered into with a person who is a resident of this State at the time of the transaction is valid and enforceable in this State to the extent that it is valid and enforceable under the laws of the jurisdiction applicable to the transaction.

A creditor may not enforce rights against the consumer with respect to the provisions of agreements which violate the provisions on limitations on agreements and practices (Part 4) of the chapter on credit sales (Chapter 2) or of the chapter on loans (Chapter 3).

(5) Except as provided in subsections (3), (4), and (8), a consumer credit transaction made in another jurisdiction is valid and enforceable in this State according to its terms to the extent that it is valid and enforceable under the laws of the jurisdiction applicable to the transaction.

(6) For the purposes of this title, the residence of a consumer is the address given by him as his residence in a writing signed by him in connection with a credit transaction. Until he notifies the creditor of a new or different address, the given address is presumed to be unchanged.

(7) For purposes of this section:

(a) "Consumer" means the buyer, lessee, or debtor to whom credit is granted in a consumer credit transaction.

(b) "Consumer credit transaction" means a consumer credit sale or consumer loan or a refinancing or consolidation thereof, a consumer lease, or a consumer rental-purchase agreement.

(c) "Creditor" means the person who grants credit in a consumer credit transaction or, except as otherwise provided, an assignee of a creditor's right to payment, but use of the term does not in itself impose on an assignee any obligation of his assignor. In the case of credit granted pursuant to a credit card, the "person who grants credit" is the card issuer and not another person honoring the credit card.

(d) "Open-end credit" means an arrangement pursuant to which:

(i) A creditor may permit a consumer, from time to time, to purchase or lease on credit from the creditor or pursuant to a credit card, or to obtain loans from the creditor or pursuant to a credit card,

(ii) The amounts financed and the finance and other appropriate charges are debited to an account,

(iii) The finance charge, if made, is computed on the account periodically, and

(iv) The consumer has the privilege of paying in full or in installments.

(8) With respect to a consumer credit sale or consumer loan to which this title does not otherwise apply, if, pursuant to solicitation in this State, a consumer who is a resident of this State sends a signed writing evidencing the obligation or offer of the consumer to a creditor in another state and receives the goods or services purchased or the cash proceeds of the loan in this State:

(a) The creditor may not contract for or receive charges exceeding those permitted by this title;

(b) The provisions on Powers and Functions of Administrator (Part 1 of Chapter 6 of this title) shall apply as though the consumer credit sale or consumer loan were entered into in this State.

(9) Notwithstanding other provisions of this section:

(a) except as provided in subsection (3), this title does not apply if the consumer is not a resident of this State at the time of a consumer credit transaction and the parties have agreed that the law of his residence applies;

(b) this title applies if the consumer is a resident of this State at the time of a consumer credit transaction and the parties have agreed that the law of his residence applies.

(10) Each of the following agreements or provisions of an agreement by a consumer who is a resident of this State at the time of a consumer credit transaction is invalid with respect to the transaction:

(a) that the law of another jurisdiction apply;

(b) that the consumer consents to be subject to the process of another jurisdiction;

(c) that the consumer appoints an agent to receive service of process;

(d) that fixes venue;

(e) that the consumer consents to the jurisdiction of the court that does not otherwise have jurisdiction.

(11) The following provisions of this title specify the applicable law governing certain cases:

(a) applicability (Section 37-6-102) of the Part on Powers and Functions of Administrator (Part 1) of the Chapter on Administration (Chapter 6);

(b) applicability Section 37-6-201) of the Chapter on Notification and Fees (Part 2) of the Chapter on Administration (Chapter 6).

HISTORY: 1962 Code Section 8-800.121; 1974 (58) 2879; 1976 Act No. 686 Section 4; 1980 Act No. 475, 1982 Act No. 385, Section 4; 1984 Act No. 355, Section 2; 1985 Act No. 121, Section 2.



SECTION 37-1-202. Exclusions.

Except as otherwise provided, this title does not apply to:

(1) Extensions of credit to government or governmental agencies or instrumentalities;

(2) The sale of insurance by an insurer, except as otherwise provided in the chapter on insurance (Chapter 4) [Sections 37-4-101 et seq.];

(3) Transactions under public utility, municipal utility or common carrier tariffs if a subdivision or agency of this State or of the United States regulates the charges for the services involved, the charges for delayed payment, and any discount allowed for early payment;

(4) Transactions made pursuant to and in compliance with Chapter 39 of Title 40;.

(5) Licensing or examining restricted lenders [Section 37-3-501(4)];

(6) Rates and charges for advancing insurance premiums by insurance agents which shall be governed by the applicable provisions of Chapter 51 of Title 38 [Sections 38-51-10 et seq.]; or insurance premium service companies which shall be governed by the applicable provisions of Chapter 27 of Title 38 [Sections 38-27-10 et seq.];

(7) Rates and charges on restricted loans [Section 37-3-501(3)]; which shall be subject to the applicable provisions of Title 34;

(8) Loans, sales, or leases made primarily for agricultural purposes; except as otherwise provided in Chapter 10 [Sections 37-10-101 et seq.] of this title;

(9) Loans to or on behalf of students pursuant to a government supported educational loan program;

(10) Federally-chartered credit unions;

(11) Transactions in securities or commodities accounts with broker- dealers registered under Article 4 of Chapter 1, Title 35 or with the Securities and Exchange Commission.

HISTORY: 1962 Code Section 8-800.122; 1974 (58) 2879; 1976 Act No. 686 Sections 5-8, 69; 1979 Act No. 7 Section 5 [Repealed by 1982 Act No. 385 Section 57(1)]; 1979 Act No. 19; 1980 Act No. 326 Section 7; 1981 Act No. 6, Section 1B [Repealed by 1982 Act No. 385 Section 57(1)]; 1982 Act No. 385 Sections 6 and 57(1); 1988 Act No. 491, Section 1; 2005 Act No. 110, Section 4, eff January 1, 2006.



SECTION 37-1-203. Jurisdiction and service of process.

(1) Subject to constitutional and statutory jurisdictional limitations the courts of this State may exercise jurisdiction over any creditor with respect to any conduct in this State governed by this title or with respect to any claim arising from a transaction subject to this title. In addition to any other method provided by statute, personal jurisdiction over a creditor may be acquired in a civil action or proceeding instituted in a court by the service of process in the manner provided by this section.

(2) If a creditor is not a resident of this State or is a corporation not authorized to do business in this State and engages in any conduct in this State governed by this title, or engages in a transaction subject to this title, he may designate an agent upon whom service of process may be made in this State. The agent shall be a resident of this State or a corporation authorized to do business in this State. The designation shall be in writing and filed with the Secretary of State. If no designation is made and filed or if process cannot be served in this State upon the designated agent, process may be served upon the Secretary of State, but service upon him is not effective unless the plaintiff or petitioner forthwith mails a copy of the process and pleading by registered or certified mail to the defendant or respondent at his last reasonably ascertainable address. An affidavit of compliance with this section shall be filed with the clerk of the court on or before the return day of the process, if any, or within any further time the court allows.

HISTORY: 1962 Code Section 8-800.123; 1974 (58) 2879; 1982 Act No. 385, Section 5.



SECTION 37-1-301. General definitions.

In addition to definitions appearing in subsequent articles, in this title:

(1) "Actuarial method" means the method, defined by rules adopted by the Administrator, of allocating payments made on a debt between principal or amount financed and loan finance charge or credit service charge pursuant to which a payment is applied first to the accumulated loan finance charge or credit service charge and the balance is applied to the unpaid principal or unpaid amount financed.

(2) "Administrator" means the Administrator designated in the Article (Chapter 6) on Administration (Section 37-6-103).

(3) "Agreement" means the bargain of the parties in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance.

(4) "Agricultural purpose" means a purpose related to the production, harvest, exhibition, marketing, transportation, processing, or manufacture of agricultural products by a natural person who cultivates, plants, propagates, or nurtures the agricultural products. "Agricultural products" includes agricultural, horticultural, vitacultural and dairy products, livestock, wildlife, poultry, bees, forest products, fish and shellfish, and any products thereof including processed and manufactured products and any and all products raised or produced on farms and any processed or manufactured products thereof.

(5) "Alternative mortgage loan" means a loan secured by a first or junior lien on real estate other than a loan that -

(a) is a fully amortized loan repayable by the direct reduction method and

(b) has a fixed nonvariable loan finance charge. Alternative mortgage loans include, without limitation, renegotiable and variable rate mortgages, adjusted and graduated payment mortgages, shared appreciation mortgages, reverse annuity mortgages and any combination of the foregoing.

(5A) "Assumption" means and occurs when a creditor expressly agrees in writing with a subsequent transferee of the collateral for the debt (1) to accept that transferee as a primary obligor on the note or other instrument evidencing the credit, irrespective of whether the creditor agrees to release the original debtor and irrespective of whether the creditor has the right in the contract evidencing the debt to renegotiate the terms of the indebtedness, or (2) that the transferee takes the collateral subject to the lien of the transferor but is not personally liable for repayment of the debt.

(6) "Billing cycle" means the time interval between periodic billing statement dates.

(7) "Card holder" means a person to whom a credit card is issued or who has agreed with the card issuer to pay obligations arising from the issuance to or use of the card by another person.

(8) "Card issuer" means a person who issues a credit card.

(9) "Conspicuous" means a term or clause is conspicuous when it is so written that a reasonable person against whom it is to operate ought to have noticed it. Whether a term or clause is conspicuous or not is for decision by the court.

(10) "Consumer" means the buyer, lessee, or debtor to whom credit is extended in a consumer credit transaction. In addition, for purposes of Chapters 10, 11, 13, and 15 of this title, as well as Sections 37-5-108, 37-6-108, 37-6-117(i), and 37-6-118, the term also includes:

(1) a natural person who is a purchaser or lessee or prospective purchaser or lessee in any transaction arising out of the production, promotion, sale, or lease of consumer goods or services; or

(2) a natural person who is the object of a solicitation or offer relating to a contest, game, or prize offer subject to Chapter 15.

(11) "Consumer credit transaction" means a consumer credit sale (Section 37-2-104) or consumer loan (Section 37-3-104) or a refinancing or consolidation thereof, a consumer lease (Section 37-2-106), or a consumer rental-purchase agreement (Section 37-2-701).

(12) "Credit" means the right granted by a creditor to a debtor to defer payment of debt or to incur debt and defer its payment.

(13) "Creditor" means the person who grants credit in a credit transaction or, except as otherwise provided, an assignee of a creditor's right to payment, but use of the term does not in itself impose on an assignee any obligation of his assignor. In case of credit granted pursuant to a credit card, "creditor" means the card issuer and not another person honoring the credit card. For purposes of Chapters 1, 5, and 6 and Part 7 of Chapter 2, the term "creditor" also means a lessor in a consumer rental-purchase agreement (Section 37-2-701).

(14) "Debtor" means any person who is an obligor in a credit transaction, including any cosigner, comaker, guarantor, endorsee or surety, and the assignee of any obligor, and also includes any person who agrees to assume the payment of a credit obligation.

(15) "Earnings" means compensation paid or payable to an individual or for his account for personal services rendered or to be rendered by him, whether denominated as wages, salary, commission, bonus or otherwise, and includes periodic payments pursuant to a pension, retirement or disability program.

(16) "Lender credit card or similar arrangement" means an open-end credit arrangement or loan agreement, other than a seller credit card, pursuant to which a lender gives a debtor the privilege of using a credit card, letter of credit, or other credit confirmation or identification in transactions out of which debt arises:

(a) by the lender's honoring a draft or similar order for payment of money drawn or accepted by the debtor;

(b) by the lender's payment or agreement to pay the debtor's obligations; or

(c) by the lender's purchase from the obligee of the debtor's obligations.

An open-end credit agreement under which a person can effect an immediate advance by check or other draft qualifies as a lender credit card or similar arrangement.

(17)(a) "Official fees" means:

(i) fees and charges prescribed by law which actually are or will be paid to public officials for determining the existence of or for perfecting, releasing, or satisfying a security interest related to a consumer credit sale, consumer lease, or consumer loan; or

(ii) premiums payable for insurance in lieu of perfecting a security interest otherwise required by the creditor in connection with the sale, lease or loan, if the premium does not exceed the fees and charges described in paragraph (a) which would otherwise be payable.

(b) "Official fees" does not mean:

(i) effective April 1, 2000, a premium payable for insurance in lieu of perfecting a security interest when the security interest is a purchase money security interest as defined in Section 36-9-107, for which, in accordance with Section 36-9-302(1)(d), perfection by the filing of a financing statement is not required; or

(ii) a premium payable for insurance in lieu of perfecting a security interest when the collateral is such that it cannot be used as a security for a loan pursuant to the Federal Credit Practices Rule or Section 37-5-108 of the South Carolina Code of Laws, annotated.

(18) "Organization" means a corporation, government or governmental subdivision or agency, trust, estate, partnership, cooperative or association.

(19) "Payable in installments" means that payment is required or permitted by agreement to be made in -

(a) two or more periodic payments, excluding a down payment, with respect to a debt arising from a consumer credit sale pursuant to which a credit service charge is made;

(b) four or more periodic payments, excluding a down payment, with respect to a debt arising from a consumer credit sale pursuant to which no credit service charge is made, or

(c) two or more periodic payments with respect to a debt arising from a consumer loan.

If any periodic payment other than the down payment under an agreement requiring or permitting two or more periodic payments is more than twice the amount of any other periodic payment, excluding the down payment, the consumer credit sale, consumer lease or consumer loan is "payable in installments".

(20) "Person" includes a natural person or an individual, and an organization.

(21) "Person related to" with respect to an individual means -

(a) the spouse of the individual;

(b) a brother, brother-in-law, sister, sister-in-law of the individual;

(c) an ancestor or lineal descendant of the individual or his spouse;

(d) any other relative, by blood or marriage, of the individual or his spouse who shares the same home with the individual.

"Person related to" with respect to an organization means -

(a) a person directly or indirectly controlling, controlled by or under common control with the organization;

(b) an officer or director of the organization or a person performing similar functions with respect to the organization or to a person related to the organization;

(c) the spouse of a person related to the organization;

(d) a relative by blood or marriage of a person related to the organization who shares the same home with him.

(22) "Presumed" or "presumption" means that the trier of fact must find the existence of the fact presumed unless and until evidence is introduced which would support a finding of its nonexistence.

(23) "Residence" means any real property in which the debtor in a credit transaction secured by a first or junior lien on real property resides or expects to reside. It includes a parcel of unimproved land on which the debtor at the time the credit transaction granting the lien is consummated resides or expects to reside.

(24) "Residential manufactured home" means a structure, transportable in one or more sections, which is at least eight body feet wide, thirty-two body feet long, and which is built on a permanent chassis and designed to be used as a dwelling, with or without a permanent foundation, when connected to the required utilities, and includes the plumbing, heating, air-conditioning and electrical systems contained therein, and which structure is or will be used as a residence.

(25) "Residential real property" means real estate improved or to be improved by a structure or structures designed primarily for dwelling, as opposed to business or commercial use.

(26) "Seller credit card" means an arrangement pursuant to which a person gives to a buyer or lessee the privilege of using a credit card, letter of credit or other credit confirmation or identification primarily for the purpose of purchasing or leasing goods or services from that person, a person related to that person, or others licensed or franchised to do business under his business or trade name or designation.

(27) "Supervised financial organization" means a person, other than an insurance company or other organization primarily engaged in an insurance business -

(a) organized, chartered or holding an authorization certificate under the laws of this State or of the United States which authorize the person to make loans and to receive deposits, including a savings, share, certificate or deposit account, or to advance or service insurance premiums;

(b) subject to supervision by an official or agency of South Carolina or of the United States.

(28) "Debt collector" means any person who collects, attempts to collect, directly or indirectly, debts due or asserted to be owed or due another. The term also includes a creditor who collects, attempts to collect, directly or indirectly, his own debts.

(29) "Licensee" means a person licensed pursuant to this title.

(30) "Cash advance" means the amount of cash or its equivalent that the borrower actually receives or is paid out at his direction or on his behalf.

HISTORY: 1962 Code Section 8-800.131; 1974 (58) 2879; 1976 Act No. 686 Sections 9, 67; 1982 Act No. 385, Section 7; 1985 Act No. 121, Sections 3, 4; 1991 Act No. 142, Section 1; 1995 Act No. 135, Sections 5, 6; 1999 Act No. 66, Section 8; 2009 Act No. 67, Section 4.A, eff January 1, 2010.



SECTION 37-1-302. Definition of "Federal Consumer Credit Protection Act".

In this title "Federal Consumer Credit Protection Act" means the Consumer Credit Protection Act (Public Law 90-321: 82 Stat. 146), as amended from time to time, and includes regulations issued from time to time by the Board of Governors of the Federal Reserve System. Title I of the Federal Consumer Credit Protection Act is referred to throughout this title as the "Federal Truth in Lending Act".

HISTORY: 1962 Code Section 8-800.132; 1974 (58) 2879; 1982 Act No. 385, Section 8.



SECTION 37-1-303. Index of definitions in title.

Definitions in this title and the sections in which they appear are:

"Actuarial method" - Section 37-1-301(1)

"Administrator" - Section 37-1-301(2)

"Administrator" - Section 37-6-103

"Agreement" - Section 37-1-301(3)

"Agricultural purpose" - Section 37-1-301(4)

"Alternative mortgage loan" - Section 37-1-301(5)

"Amount financed" - Section 37-2-111

"Assumption" - Section 37-1-301(5A)

"Billing cycle" - Section 37-1-301(6)

"Card holder" - Section 37-1-301(7)

"Card issuer" - Section 37-1-301(8)

"Cash price" - Section 37-2-110

"Cash Advance" - Section 37-1-301(30)

"Conspicuous" - Section 37-1-301(9)

"Consumer" - Section 37-1-301(10)

"Consumer credit insurance" - Section 37-4-103

"Consumer credit sale" - Section 37-2-104

"Consumer credit transaction" - Section 37-1-301(11)

"Consumer lease" - Section 37-2-106

"Consumer loan" - Section 37-3-104

"Contested case" - Section 37-6-402(1)

"Credit" - Section 37-1-301(12)

"Credit Insurance Act" - Section 37-4-103

"Creditor" - Section 37-1-301(13)

"Credit service charge" - Section 37-2-109

"Debt Collector" - Section 37-1-301(28)

"Debtor" - Section 37-1-301(14)

"Earnings" - Section 37-1-301(15)

"Federal Truth-in-Lending Act" - Section 37-1-302

"Goods" - Section 37-2-105(1)

"Home solicitation sale" - Section 37-2-501

"Lender" - Section 37-3-107(1)

"Lender credit card or similar arrangement" - Section 37-1-301(16)

"License" - Section 37-6-402(2)

"Licensee" - Section 37-1-301(29)

"Licensing" - Section 37-6-402(3)

"Loan" - Section 37-3-106

"Loan finance charge" - Section 37-3-109

"Merchandise certificate" - Section 37-2-105(2)

"Official fees" - Section 37-1-301(17)

"Organization" - Section 37-1-301(18)

"Party" - Section 37-6-402(4)

"Payable in installments" - Section 37-1-301(19)

"Person" - Section 37-1-301(20)

"Person related to" - Section 37-1-301(21)

"Precomputed" (loan) - Section 37-3-107(2)

"Precomputed" (sale) - Section 37-2-105(7)

"Presumed" or "presumption" - Section 37-1-301(22)

"Principal" - Section 37-3-107(3)

"Residence" - Section 37-1-301(23)

"Residential manufactured home" - Section 37-1-301(24)

"Residential real property" - Section 37-1-301(25)

"Restricted lender" - Section 37-3-501(4)

"Restricted loan" - Section 37-3-501(3)

"Revolving charge account" - Section 37-2-108

"Revolving loan account" - Section 37-3-108

"Rule" - Section 37-6-402(5)

"Sale of an interest in land" - Section 37-2-105(6)

"Sale of goods" - Section 37-2-105(4)

"Sale of services" - Section 37-2-105(5)

"Seller" - Section 37-2-107

"Seller credit card" - Section 37-1-301(26)

"Services" - Section 37-2-105(3)

"Supervised financial organization" - Section 37-1-301(27)

"Supervised lender" - Section 37-3-501(2)

"Supervised loan" - Section 37-3-501(1).

HISTORY: 1962 Code Section 8-800.133; 1974 (58) 2879; 1976 Act No. 686 Section 10; 1982 Act No. 384, Section 9; 1995 Act No. 135, Section 7.






CHAPTER 2 - CREDIT SALES

SECTION 37-2-101. Short title.

This chapter shall be known and may be cited as South Carolina Consumer Protection Code - Credit Sales.

HISTORY: 1962 Code Section 8-800.141; 1974 (58) 2879.



SECTION 37-2-102. Scope.

This chapter applies to consumer credit sales, including home solicitation sales, and consumer leases; in addition, Part 6 applies to other than consumer credit sales and Part 7 applies to consumer rental-purchase agreements.

HISTORY: 1962 Code Section 8-800.142; 1974 (58) 2879; 1984 Act No. 261, Section 4; 1985 Act No. 121, Section 5.



SECTION 37-2-103. Index of definitions in chapter.

The following definitions apply to this title and appear in this chapter as follows:

"Amount financed" - Section 37-2-111

"Cash price" - Section 37-2-110

"Consumer credit sale" - Section 37-2-104

"Consumer lease" - Section 37-2-106

"Credit service charge" - Section 37-2-109

"Goods" - Section 37-2-105(1)

"Home solicitation sale" - Section 37-2-501

"Merchandise certificate" - Section 37-2-105(2)

"Precomputed" - Section 37-2-105(7)

"Revolving charge account" - Section 37-2-108

"Sale of goods" - Section 37-2-105(4)

"Sale of an interest in land" - Section 37-2-105(6)

"Sale of services" - Section 37-2-105(5)

"Seller" - Section 37-2-107

"Services" - Section 37-2-105(3)

HISTORY: 1962 Code Section 8-800.143; 1974 (58) 2879.



SECTION 37-2-104. "Consumer credit sale" defined.

(1) Except as provided in subsection (2), "consumer credit sale" is a sale of goods, services, or an interest in land in which

(a) Credit is granted by a person who regularly engages as a seller in credit transactions of the same kind,

(b) The buyer is a person other than an organization,

(c) The goods, services, or interest in land are purchased primarily for a personal, family or household purpose,

(d) Either the debt is payable in installments or a credit service charge is made, and

(e) With respect to a sale of goods or services, the amount financed does not exceed twenty-five thousand dollars.

(2) Unless the sale is made subject to this title by agreement (Section 37-2-601), "consumer credit sale" does not include:

(a) a sale in which a seller allows the buyer to purchase goods or services pursuant to a lender credit card or similar arrangement, or

(b) a sale of an interest in land if the debt is secured by a first lien or equivalent security interest in real estate.

Credit sales excluded from the definition of a consumer credit sale pursuant to this subsection are subject to the following provisions of this title: civil liability for violation of disclosure (Section 37-5-203) and voluntary complaint resolution (Section 37-6-117); and in credit sales excluded pursuant to item (b) limitations on selection of a closing attorney and insurance agent (Section 37-10-102(a)) and notice of assumption rights (Section 37-10-102(c)).

(3) In the case of a consumer credit sale pursuant to a seller credit card the person engaged in making such credit sale is the card issuer and not another person honoring such credit card.

HISTORY: 1962 Code Section 8-800.144; 1974 (58) 2879; 1976 Act No. 686 Section 62; 1982 Act No. 385, Section 10; 1984 Act No. 355, Section 3.



SECTION 37-2-105. "Goods"; "merchandise certificate"; "services"; "sale of goods"; "sale of services"; "sale of an interest in land"; "precomputed" defined.

(1) "Goods" includes goods not in existence at the time the transaction is entered into and merchandise certificates, but excludes money, chattel paper, documents of title, and instruments.

(2) "Merchandise certificate" means a writing issued by a seller not redeemable in cash and usable in its face amount in lieu of cash in exchange for goods or services.

(3) "Services" includes (a) work, labor, and other personal services, (b) privileges with respect to transportation, hotel and restaurant accommodations, education, entertainment, recreation, physical culture, hospital accommodations, funerals, cemetery accommodations, and the like, and (c) insurance provided by a person other than the insurer.

(4) "Sale of goods" includes any agreement in the form of a bailment or lease of goods if the bailee or lessee agrees to pay as compensation for use a sum substantially equivalent to or in excess of the aggregate value of the goods involved and it is agreed that the bailee or lessee will become, or for no other or a nominal consideration has the option to become, the owner of the goods upon full compliance with his obligations under the agreement.

(5) "Sale of services" means furnishing or agreeing to furnish services and includes making arrangements to have services furnished by another.

(6) "Sale of an interest in land" includes a lease in which the lessee has an option to purchase the interest and all or a substantial part of the rental or other payments previously made by him are applied to the purchase price.

(7) A sale, refinancing, or consolidation is "precomputed" if the debt is expressed as a sum comprising the amount financed and the amount of the credit service charge computed in advance.

HISTORY: 1962 Code Section 8-800.145; 1974 (58) 2879.



SECTION 37-2-106. "Consumer lease" defined.

(1) "Consumer lease" means a lease of goods

(a) Which a lessor regularly engaged in the business of leasing makes to a person, other than an organization, who takes under a lease primarily for a personal, family or household purpose.

(b) In which the amount payable under the lease does not exceed twenty-five thousand dollars, and

(c) Which is for a term exceeding four months.

(2) "Consumer lease" does not include a lease made pursuant to a lender credit card or similar arrangement.

HISTORY: 1962 Code Section 8-800.146; 1974 (58) 2879; 1982 Act No. 385, Section 11.



SECTION 37-2-107. "Seller" defined.

Except as otherwise provided, "seller" includes an assignee of the seller's right to payment but use of the term does not in itself impose on an assignee any obligation of the seller with respect to events occurring before the assignment.

HISTORY: 1962 Code Section 8-800.147; 1974 (58) 2879.



SECTION 37-2-108. "Revolving charge account" defined.

"Revolving charge account" means an arrangement between a seller and a buyer pursuant to which (1) the seller may permit the buyer to purchase goods or services on credit either from the seller or pursuant to a seller credit card, (2) the unpaid balances of amounts financed arising from purchases and the credit service and other appropriate charges are debited to an account, (3) a credit service charge if made is not precomputed but is computed on the outstanding unpaid balances of the buyer's account from time to time, and (4) the buyer has the privilege of paying the balances in installments.

HISTORY: 1962 Code Section 8-800.148; 1974 (58) 2879.



SECTION 37-2-109. "Credit service charge" defined.

"Credit service charge" means the sum of (1) all charges payable directly or indirectly by the buyer and imposed directly or indirectly by the seller as an incident to the extension of credit, including any of the following types of charges which are applicable: time price differential, service, carrying or other charge, however denominated, premium or other charge for any guarantee or insurance protecting the seller against the buyer's default or other credit loss; and, except as otherwise provided in this section, (2) charges incurred for investigating the collateral or creditworthiness of the buyer or for commissions or brokerage for obtaining the credit, irrespective of the person to whom the charges are paid or payable, unless the seller had no notice of the charges when the credit was granted. The term does not include charges as a result of default, additional charges (Section 37-2-202), delinquency charges (Section 37-2-203), deferral charges (Section 37-2-204), or in a consumer credit sale which is secured in whole or in part by a first or junior lien or real estate, charges incurred for appraising the real estate that is collateral for the credit sale, if not paid to the creditor or a person related to the creditor.

HISTORY: 1962 Code Section 8-800.149; 1974 (58) 2879; 1982 Act No. 385, Section 13.



SECTION 37-2-110. "Cash price" defined.

Except as the administrator may otherwise prescribe by rule, the "cash price" of goods, services, or an interest in land means the price at which goods, services, or interest in land are offered for sale by the seller to cash buyers in the ordinary course of business, and may include (1) applicable sales, use, and excise and documentary stamp taxes, (2) the cash price of accessories or related services such as delivery, installation, servicing, repairs, alterations and improvements and (3) amounts actually paid or to be paid by the seller for registration, certificate of title, or license fees. The cash price stated by the seller to the buyer pursuant to the provisions on disclosure (part 3) of this chapter is presumed to be the cash price.

HISTORY: 1962 Code Section 8-800.150; 1974 (58) 2879.



SECTION 37-2-111. "Amount financed" defined.

"Amount financed" means the total of the following items to the extent that payment is deferred:

(1) The cash price of the goods, services or interest in land, less the amount of any down payment whether made in cash or in property traded in,

(2) The amount actually paid or to be paid by the seller pursuant to an agreement with the buyer to discharge a security interest in or a lien on property traded in, and

(3) If not included in the cash price

(a) Any applicable sales, use, excise, or documentary stamp taxes,

(b) Amounts actually paid or to be paid by the seller for registration, certificate of title, or license fees, and

(c) Additional charges permitted by this chapter (Section 37-2-202).

HISTORY: 1962 Code Section 8-800.151; 1974 (58) 2879; 1982 Act No. 385, Section 12.



SECTION 37-2-201. Credit service charge for consumer credit sales.

(1) With respect to a consumer credit sale, including a sale pursuant to a revolving charge account, a seller may contract for and receive a credit service charge not exceeding that permitted by this Section.

(2) The credit service charge, calculated according to the actuarial method, may not exceed the greater of either of the following:

(a) any rate filed and posted pursuant to Section 37-2-305, or

(b) eighteen (18%) percent per year on the unpaid balances of the amount financed.

(3) This section does not limit or restrict the manner of contracting for the credit service charge, whether by way of add-on, discount, or otherwise, so long as the rate of the credit service charge does not exceed that permitted by this section. If the sale is precomputed,

(a) The credit service charge may be calculated on the assumption that all scheduled payments will be made when due, and

(b) The effect of prepayment is governed by the provisions on rebate upon prepayment (Section 37-2-210).

(4) For the purposes of this section, the term of a sale agreement commences with the date the credit is granted or, if goods are delivered or services performed ten days or more after that date, with the date of commencement of delivery or performance. Differences in the lengths of months are disregarded and a day may be counted as one thirtieth of a month. Subject to classifications and differentiations the seller may reasonably establish, a part of a month in excess of fifteen days may be treated as a full month if periods of fifteen days or less are disregarded and that procedure is not consistently used to obtain a greater yield than would otherwise be permitted.

(5) Subject to classifications and differentiations the seller may reasonably establish, he may make the same credit service charge on all amounts financed within a specified range. A credit service charge so made does not violate subsection (2) if

(a) When applied to the median amount with each range, it does not exceed the maximum permitted by subsection (2), and

(b) When applied to the lowest amount within each range, it does not produce a rate of credit service charge exceeding the rate calculated according to paragraph (a) by more than eight percent of the rate calculated according to paragraph (a).

(6) Notwithstanding subsection (2), the seller may contract for and receive a minimum credit service charge of not more than five dollars when the amount financed does not exceed seventy-five dollars, or seven dollars and fifty cents when the amount financed exceeds seventy-five dollars.

(7) Notwithstanding subsection (2), if a seller can demonstrate with competent evidence that (a) any failure to post rates properly filed under Section 37-2-305 was a result of a bona fide error or excusable neglect, (b) the rates were properly posted when the error or neglect was discovered or brought to the seller's attention, and (c) that no other failure to post rates has been brought to the seller's attention by the Department of Consumer Affairs or by consumers within the previous forty-eight month period, then the maximum rate of credit service charges assessable by the seller is the rate properly filed with the Department of Consumer Affairs, provided, however, the seller that has failed or neglected to post rates is subject to a civil penalty of up to $5,000.00 payable to the Department of Consumer Affairs.

HISTORY: 1962 Code Section 8-800.161; 1974 (58) 2879; 1976 Act No. 686 Section 57; 1982 Act No. 385, Section 14; 1989 Act No. 119, Section 1.



SECTION 37-2-202. Additional charges.

(1) In addition to the credit service charge permitted by this part, a creditor may contract for and receive the following additional charges:

(a) official fees and taxes;

(b) charges for insurance as described in subsection (2);

(c) with respect to open-end credit pursuant to a seller credit card issued by a creditor which entitles the cardholder to purchase or lease goods or services from at least one hundred persons not related to the card issuer, under an arrangement pursuant to which the debts resulting from the purchases or leases are payable to the card issuer;

(i) annual charges, payable in advance, for the privilege of using the credit card; and

(ii) an over-limit charge not to exceed ten dollars if the balance of the account exceeds the credit limit established pursuant to the agreement between the card issuer and the cardholder plus the lesser of ten percent of the credit limit or one hundred dollars. The over-limit charge authorized by this subitem may not be assessed again against the cardholder unless the account balance has been reduced below the credit limit plus the lesser of ten percent of the credit limit or one hundred dollars and the cardholder's account balance subsequently exceeds the credit limit plus the lesser of ten percent of the credit limit or one hundred dollars.

(d) with respect to a debt secured by an interest in land, the following "closing costs," if they are bona fide, reasonable in amount, and not for the purpose of circumvention or evasion of this title:

(i) fees or premiums for title examination, abstract of title, title insurance, surveys, or similar purposes,

(ii) fees for preparation of a deed, settlement statement, or other documents, if not paid to the creditor or a person related to the creditor,

(iii) escrows for future payments of taxes, including assessments for improvements, insurance, and water, sewer and land rents, and

(iv) fees for notarizing deeds and other documents, if not paid to the creditor or a person related to the creditor; and

(v) fees for appraising the real estate that is collateral for a credit sale, if not paid to the creditor or a person related to the creditor.

(e) charges for other benefits, including insurance, conferred on the buyer, if the benefits are of value to him and if the charges are reasonable in relation to the benefits, are of a type that is not for credit, and are authorized as permissible additional charges by rule adopted by the Administrator.

(2) An additional charge may be made for insurance written in connection with the transaction:

(a) with respect to insurance against loss of or damage to property, or against liability arising out of the ownership or use of property, if the creditor furnishes a clear, conspicuous, and specific statement in writing to the consumer setting forth the cost of the insurance if obtained from or through the creditor and stating that the consumer may choose the person through whom the insurance is to be obtained;

(b) with respect to consumer credit insurance providing life, accident, health, or unemployment coverage, if the insurance coverage is not required by the creditor, and this fact is clearly and conspicuously disclosed in writing to the consumer, and if in order to obtain the insurance in connection with the extension of credit, the consumer, or two of them in the case of joint coverage, gives specific, dated, and separately signed affirmative written indication of his desire to do so after written disclosure to him of the cost of it with a statement similar to the following appearing in caps, underlined, or disclosed in another prominent manner with the consumer signature required by this section: CONSUMER CREDIT INSURANCE IS NOT REQUIRED TO OBTAIN CREDIT AND WILL NOT BE PROVIDED UNLESS YOU SIGN AND AGREE TO PAY THE ADDITIONAL COST; and

(c) with respect to vendor's single interest insurance, but only (i) to the extent that the insurer has no right of subrogation against the consumer, and (ii) to the extent that the insurance does not duplicate the coverage of other insurance under which loss is payable to the creditor as his interest may appear, against loss of or damage to property for which a separate charge is made to the consumer pursuant to paragraph (a), and (iii) if a clear, conspicuous, and specific statement in writing is furnished by the creditor to the consumer setting forth the cost of the insurance if obtained from or through the creditor and stating that the consumer may choose the person through whom the insurance is to be obtained, and (iv) upon application of the consumer for the insurance or for a transaction in which this coverage may be offered in connection with the purchase of a motor vehicle or with the placement of a motor vehicle as collateral, the following notice printed in no smaller than bold-face 13-point type:

"NOTICE: THE INSURANCE COVERAGE YOU ARE PURCHASING IS FOR THE BENEFIT OF THE CREDITOR. IT WILL NOT REIMBURSE YOU FOR DAMAGES TO YOUR VEHICLE, BUT IT MAY PAY THE CREDITOR FOR THE DAMAGES IF YOU CANNOT PAY. YOU HAVE THE RIGHT TO PURCHASE INSURANCE THAT WILL REIMBURSE YOU FOR DAMAGES TO YOUR VEHICLE EITHER THROUGH THE CREDITOR IF OFFERED BY THE CREDITOR OR THROUGH YOUR OWN AGENT."

This notice must be signed by the applicant evidencing his acknowledgment of having read the notice, and be separate and apart from any other form used in the application.

(3) With respect to an assumption of an existing obligation, the seller may, in addition to the other authorized charges, charge an assumption fee not exceeding the lesser of four hundred dollars or one percent of the unpaid balance of the debt at the time the assumption transaction is consummated whenever the primary collateral securing the credit is real estate or a residential manufactured home and not exceeding the lesser of fifty dollars or one percent of the unpaid balance of the debt at the time the assumption transaction is consummated whenever the primary collateral securing the credit is personal property other than a residential manufactured home.

HISTORY: 1962 Code Section 8-800.162; 1974 (58) 2879; 1976 Act No. 686 Section 11; 1982 Act No. 385, Section 15; 1989 Act No. 164, Section 1; 1991 Act No. 142, Sections 2, 3; 1994 Act No. 363, Section 2; 1996 Act No. 326, Section 2.



SECTION 37-2-203. Delinquency charges.

(1) With respect to a consumer credit sale including an open-end consumer credit sale pursuant to a seller credit card, and any refinancings or consolidations of all such credit sales, the parties may contract for a delinquency charge on any installment not paid in full within ten days after its due date, as originally scheduled or as deferred, in an amount not exceeding five dollars, which is not more than five percent of the unpaid amount of the installment.

(2) Notwithstanding subsection (1) the seller may contract for and receive a minimum delinquency charge not to exceed forty percent of five dollars as adjusted pursuant to Section 37-1-109. The seller may contract for such a minimum charge even though the charge exceeds five percent of the unpaid amount of the installment.

(3) A statement in the agreement between the creditor and the debtor to the effect that the creditor may charge the maximum delinquency charge (or late charge) authorized by law entitles the creditor to impose a delinquency charge in the dollar amount specified in subsections (1) and (2) as adjusted pursuant to Section 37-1-109 at the time the delinquency charge is imposed, subject to the five percent of the unpaid amount of the installment limitation, if applicable.

(4) A delinquency charge under this section may be collected only once on an installment however long it remains in default. No delinquency charge may be collected with respect to a deferred installment unless the installment is not paid in full within ten days after its deferred due date. A delinquency charge may be collected at the time it accrues or at any time thereafter.

(5) A delinquency charge pursuant to this section must not be collected on a payment that is otherwise a full installment payment for the applicable period and is paid on its due date or within ten days after its due date if the only delinquency is attributable to a late fee or a delinquency charge assessed on an earlier installment. It is the intent of the legislature that, in construing this subsection the courts be guided by interpretations to 16 C.F.R. 444.4 and 12 C.F.R. 227.15, as amended from time to time, relating to late charges, given by the Federal Trade Commission, Federal Reserve Board, and the Federal Courts.

HISTORY: 1962 Code Section 8-800.163; 1974 (58) 2879; 1982 Act No. 385, Section 16; 1991 Act No. 142, Section 4; 2004 Act No. 234, Section 1, eff May 11, 2004.



SECTION 37-2-204. Deferral charges.

(1) In this section and in the provisions on rebate upon prepayment (Section 37-2-210) the following defined terms apply with respect to a precomputed consumer credit sale:

(a) "Computational period" means (i) the interval between scheduled due dates of instalments under the transaction if the intervals are substantially equal or, (ii) if the intervals are not substantially equal, one month if the smallest interval between the scheduled due dates of instalments under the transaction is one month or more, and, otherwise, one week.

(b) "Deferral" means a postponement of the scheduled due date of an instalment as originally scheduled or as previously deferred.

(c) "Deferral period" means a period in which no instalment is scheduled to be paid by reason of a deferral.

(d) The "interval" between specified dates means the interval between them including one or the other but not both of them; if the interval between the date of a transaction and the due date of the first scheduled instalment does not exceed one month by more than 15 days when the computational period is one month, or does not exceed 11 days when the computational period is one week, the interval may be considered by the creditor as one computational period.

(e) "Periodic balance" means the amount scheduled to be outstanding on the last day of a computational period before deducting the instalment, if any, scheduled to be paid on that day.

(f) "Standard deferral" means a deferral with respect to a transaction made as of the due date of an instalment as scheduled before the deferral by which the due dates of that instalment and all subsequent instalments as scheduled before the deferral are deferred for a period equal to the deferral period. A standard deferral may be for one or more full computational periods or a portion of one computational period or a combination of any of these.

(g) "Sum of the balances method", also known as the "Rule of 78," means a method employed with respect to a transaction to determine the portion of the credit service charge attributable to a period of time before the scheduled due date of the final instalment of the transaction. The amount so attributable is determined by multiplying the credit service charge by a fraction the numerator of which is the sum of the periodic balances included within the period and the denominator of which is the sum of all periodic balances under the transaction. According to the sum of the balances method the portion of the service charge attributable to a specified computational period is the difference between the portions of the service charge attributable to the periods of time including and excluding, respectively, the computational period, both determined according to the sum of the balances method.

(h) "Transaction" means a precomputed consumer credit sale unless the context otherwise requires.

(2) Before or after default in payment of a scheduled instalment of a transaction, the parties to the transaction may agree in writing to a deferral of all or part of one or more unpaid instalments and the creditor may make at the time of deferral and receive at that time or at any time thereafter a deferral charge not exceeding that provided in this section.

(3) A standard deferral may be made with respect to a transaction as of the due date, as originally scheduled or as deferred pursuant to a standard deferral, of an instalment with respect to which no delinquency charge (Section 37-2-203) has been made or, if made, is deducted from the deferral charge computed according to this subsection. The deferral charge for a standard deferral may equal but not exceed the portion of the credit service charge attributable to the computational period immediately preceding the due date of the earliest maturing instalment deferred as determined according to the sum of the balances method multiplied by the whole or fractional number of computational periods in the deferral period, counting each day as 1/30 th of a month without regard to differences in lengths of months when the computational period is one month or as 1/7 th of a week when the computational period is one week. A deferral charge computed according to this subsection is earned pro rata during the deferral period and is fully earned on the last day of the deferral period.

(4) With respect to a transaction as to which a creditor elects not to make and does not make a standard deferral or a deferral charge for a standard deferral, a deferral charge computed according to this subsection may be made as of the due date, as scheduled originally or as deferred pursuant to either subsection (3) or this subsection, of an instalment with respect to which no delinquency charge (Section 37-2-203) has been made or, if made, is deducted from the deferral charge computed according to this subsection. A deferral charge pursuant to this subsection may equal but not exceed the rate of credit service charge required to be disclosed to the consumer pursuant to law applied to each amount deferred for the period for which it is deferred computed without regard to differences in lengths of months, but proportionately for a part of a month, counting each day as 1/30 th of a month or as 1/7 th of a week. A deferral charge computed according to this subsection is earned pro rata with respect to each amount deferred during the period for which it is deferred.

(5) In addition to the deferral charge permitted by this section, a creditor may make and receive appropriate additional charges (Section 37-2-202), and any amount of these charges which is not paid may be added to the deferral charge computed according to subsection (3) or to the amount deferred for the purpose of computing the deferral charge computed according to subsection (4).

(6) The parties may agree in writing at the time of a transaction that, if an instalment is not paid within ten days after its due date, the creditor may unilaterally grant a deferral and make charges as provided in this section. A deferral charge may not be made for a period after the date that the creditor elects to accelerate the maturity of the transaction.

HISTORY: 1962 Code Section 8-800.164; 1974 (58) 2879; 1976 Act No. 686 Section 12.



SECTION 37-2-205. Credit service charge on refinancing.

With respect to a consumer credit sale, refinancing, or consolidation, the seller may by agreement with the buyer refinance the unpaid balance and may contract for and receive a credit service charge based on the amount financed resulting from the refinancing at a rate not exceeding that permitted by the provisions on credit service charge for consumer credit sales (Section 37-2-201). For the purpose of determining the credit service charge permitted, the amount financed resulting from the refinancing comprises the following:

(1) If the transaction was not precomputed, the total of the unpaid balance and accrued charges on the date of refinancing, or, if the transaction was precomputed, the amount which the buyer would have been required to pay upon prepayment pursuant to the provisions on rebate upon prepayment (Section 37-2-210) on the date of refinancing, except that for the purpose of computing this amount, no minimum credit service charge [Section 37-2-201(6)] shall be allowed; and

(2) Appropriate additional charges (Section 37-2-202), payment of which is deferred.

HISTORY: 1962 Code Section 8-800.165; 1974 (58) 2879; 1982 Act No. 385, Section 17.



SECTION 37-2-206. Credit service charge on consolidation.

If a buyer owes an unpaid balance to a seller with respect to a consumer credit sale, refinancing, or consolidation, and becomes obligated on another consumer credit sale, refinancing, or consolidation with the same seller, the parties may agree to a consolidation resulting in a single schedule of payments pursuant to either of the following subsections:

(1) The parties may agree to refinance the unpaid balance with respect to the previous sale pursuant to the provisions on refinancing (Section 37-2-205) and to consolidate the amount financed resulting from the refinancing by adding it to the amount financed with respect to the subsequent sale. The seller may contract for and receive a credit service charge based on the aggregate amount financed resulting from the consolidation at a rate not exceeding that permitted by the provisions on credit service charge for consumer credit sales (Section 37-2-201).

(2) The parties may agree to consolidate by adding together the unpaid balances with respect to the two sales.

HISTORY: 1962 Code Section 8-800.166; 1974 (58) 2879.



SECTION 37-2-207. Credit service charge for revolving charge accounts.

(1) With respect to a consumer credit sale made pursuant to a revolving charge account, the parties to the sale may contract for the payment by the buyer of a credit service charge not exceeding that permitted in this section but, if they do not so contract in writing no charge shall be made.

(2) A charge may be made in each billing cycle which is a percentage of an amount no greater than:

(a) the average daily balance of the account,

(b) the unpaid balance of the account on the same day of the billing cycle, or

(c) the median amount within a specified range within which the average daily balance of the account or the unpaid balance of the account on the same day of the billing cycle is included. A charge may be made pursuant to this paragraph only if the seller, subject to classifications and differentiations he may reasonably establish, makes the same charge on all balances within the specified range and if the percentage when applied to the median amount within the range does not produce a charge exceeding the charge resulting from applying that percentage to the lowest amount within the range by more than eight percent of the charge on the median amount.

(3) If the billing cycle is monthly, the charge may not exceed that authorized by Section 37-2-201 on the amount specified in subsection (2) of this section. If the billing cycle is not monthly, the maximum charge is that percentage which bears the same relation to the applicable monthly percentage as the number of days in the billing cycle bears to thirty. For the purposes of this section, a variation of not more than four days from month to month is the same day of the billing cycle.

(4) Notwithstanding subsection (3), if there is an unpaid balance on the same date as of which the credit service charge is applied, the seller may contract for and receive a charge not exceeding fifty cents if the billing cycle is monthly or longer, or the pro rata part of fifty cents which bears the same relation to fifty cents as the number of days in the billing cycle bears to thirty if the billing cycle is shorter than monthly.

(5) Notwithstanding subsection (3), and except for subsection (4), no less than forty percent of any scheduled minimum payment for that billing cycle must be applied to principal reduction in that billing cycle, provided, however, that failure to apply the forty percent of a scheduled minimum payment is not a violation of this subsection when the consumer has agreed in writing to a promotion offered by the creditor that includes deferred payments, deferred or waived finance charges, a combination thereof, or other special financing terms. Such exception shall only apply during the period of time necessary to comply with the provisions of the promotional agreement identified in writing to the customer.

HISTORY: 1962 Code Section 8-800.167; 1974 (58) 2879; 1980 Act No. 433, Section 1; 1982 Act No. 385, Section 18; 1995 Act No. 135, Section 8.



SECTION 37-2-208. Advances to perform covenants of buyer.

(1) If the agreement with respect to a consumer credit sale, refinancing, or consolidation contains covenants by the buyer to perform certain duties pertaining to insuring or preserving collateral and the seller pursuant to the agreement pays for performance of the duties on behalf of the buyer, the seller may add the amounts paid to the debt. Within a reasonable time after advancing any sums, he shall state to the buyer in writing the amount of the sums advanced, any charges with respect to this amount, and any revised payment schedule and, if the duties of the buyer performed by the seller pertain to insurance, a brief description of the insurance paid for by the seller including the type and amount of coverages. No further information need be given.

(2) A credit service charge may be made for sums advanced pursuant to subsection (1) at a rate not exceeding the rate stated to the buyer pursuant to the provisions on disclosure (part 3) with respect to the sale, refinancing, or consolidation, except that with respect to a revolving charge account the amount of the advance may be added to the unpaid balance of the account and the seller may make a credit service charge not exceeding that permitted by the provisions on credit service charge for revolving charge accounts (Section 37-2-207).

HISTORY: 1962 Code Section 8-800.168; 1974 (58) 2879.



SECTION 37-2-209. Right to prepay.

Subject to the provisions on rebate upon prepayment (Section 37-2-210), the buyer may prepay in full the unpaid balance of a consumer credit sale refinancing or consolidation at any time without penalty.

HISTORY: 1962 Code Section 8-800.169; 1974 (58) 2879.



SECTION 37-2-210. Rebate upon prepayment.

(1) Except as otherwise provided in this section, upon prepayment in full of a precomputed consumer credit sale, refinancing or consolidation entered into after September 28, 1976, the creditor shall rebate to the consumer an amount not less than the unearned portion of the credit service charge computed according to this section. If the rebate otherwise required is less than $1, no rebate need be made.

(2) Upon prepayment of a consumer credit sale, whether or not precomputed, except a consumer lease or one pursuant to a revolving charge account, the creditor may collect or retain a minimum charge not exceeding fifteen dollars, if the minimum charge was contracted for and the credit service charge earned at the time of prepayment is less than the minimum charge contracted for.

(3) In the following subsections these terms have the meanings ascribed to them in subsection (1) of Section 37-2-204: computational period, deferral, deferral period, periodic balance, standard deferral, sum of the balances method, and transaction.

(4) If, with respect to a transaction payable according to its original terms in no more than 61 instalments, the creditor has made either:

(a) no deferral or deferral charge, the unearned portion of the credit service charge is no less than the portion thereof attributable according to the sum of the balances method to the period from the first day of the computational period following that in which prepayment occurs to the scheduled due date of the final instalment of the transaction; or

(b) a standard deferral and a deferral charge pursuant to the provisions on a standard deferral, the unpaid balance of the transaction includes any unpaid portions of the deferral charge and any appropriate additional charges incident to the deferral, and the unearned portion of the credit service charge is no less than the portion thereof attributable according to the sum of the balances method to the period from the first day of the computational period following that in which prepayment occurs except that the numerator of the fraction is the sum of the periodic balances, after rescheduling to give effect to any standard deferral, scheduled to follow the computational period in which prepayment occurs. A separate rebate of the deferral charge is not required unless the unpaid balance of the transaction is paid in full during the deferral period, in which event the creditor shall also rebate the unearned portion of the deferral charge.

(5) In lieu of computing a rebate of the unearned portion of the credit service charge as provided in subsection (4) of this section, the creditor:

(a) shall, with respect to a transaction payable according to its original terms in more than 61 instalments, and a transaction payable according to its original terms in no more than 61 instalments as to which the creditor has made a deferral other than a standard deferral, and

(b) may, in other cases, recompute or redetermine the earned credit service charge by applying, according to the actuarial method, the annual percentage rate of credit service charge required to be disclosed to the consumer pursuant to law to the actual unpaid balances of the amount financed for the actual time that the unpaid balances were outstanding as of the date of prepayment, giving effect to each payment, including payments of any deferral and delinquency charges, as of the date of the payment. The Administrator shall adopt rules to simplify the calculation of the unearned portion of the credit service charge, including allowance of the use of tables or other methods derived by application of a percentage rate which deviates by not more than one-half of one percent from the rate of the finance charge required to be disclosed to the consumer pursuant to law, and based on the assumption that all payments were made as originally scheduled or as deferred.

(6) Except as otherwise provided in subsection (5), this section does not preclude the collection or retention by the creditor of delinquency charges (Section 37-2-203).

(7) If the maturity is accelerated for any reason and judgment is entered, the consumer is entitled to the same rebate as if payment had been made on the date judgment is entered.

(8) Upon prepayment in full of a precomputed consumer credit sale by the proceeds of consumer credit insurance (Section 37-4-103), the consumer or his estate is entitled to the same rebate as though the consumer had prepaid the agreement on the date the proceeds of insurance are paid to the creditor, but no later than 20 business days after satisfactory proof of loss is furnished to the creditor.

HISTORY: 1962 Code Section 8-800.170; 1974 (58) 2879; 1976 Act No. 686 Section 13; 1980 Act No. 326, Section 2.



SECTION 37-2-301. Compliance with Federal Truth in Lending Act.

A person upon whom the Federal Truth in Lending Act imposes duties or obligations shall make or give to the consumer the disclosures, information and notices required of him by that act and in all respects comply with that act.

HISTORY: 1962 Code Section 8-800.181; 1974 (58) 2879.



SECTION 37-2-302. Receipts; statement of account; evidence of payment.

(1) The creditor shall deliver or mail to the consumer, without request, a written receipt for each payment by coin or currency on an obligation pursuant to a consumer credit sale. A periodic statement showing a payment received by mail complies with this subsection.

(2) Upon written request of a consumer, the person to whom an obligation is owed pursuant to a consumer credit sale, except one pursuant to a revolving charge account, shall provide a written statement of the dates and amounts of payments made within the 12 months preceding the month in which the request is received and the total amount unpaid as of the end of the period covered by the statement. The statement shall be provided without charge once during each year of the term of the obligation. If additional statements are requested the creditor may charge not in excess of $2.00 for each additional statement.

(3) After a consumer has fulfilled all obligations with respect to a consumer credit sale except one pursuant to a revolving charge account, the person to whom the obligation was owed, upon request of the consumer, shall deliver or mail to the consumer written evidence acknowledging payment in full of all obligations with respect to the transaction.

HISTORY: 1976 Act No. 686 Section 15.



SECTION 37-2-303. Notice to co-signer and similar parties.

(1) A natural person, other than the spouse of the consumer, is not obligated as a co-signer, co-maker, guarantor, indorser, surety, or similar party with respect to a consumer credit sale, unless before or contemporaneously with signing any separate agreement of obligation or any writing setting forth the terms of the debtor's agreement, the person receives a separate written notice that contains a completed identification of the debt he may have to pay and reasonably informs him of his obligation with respect to it.

(2) A clear and conspicuous notice in substantially the following form complies with this section:

NOTICE

You agree to pay the debt identified below although you may not personally receive any property, services, or money. You may be sued for payment although the person who receives the property, services, or money is able to pay. This notice is not the contract that obligates you to pay the debt. Read the contract for the exact terms of your obligation.

IDENTIFICATION OF DEBT YOU MAY HAVE TO PAY

____________________________________________

(Name of Debtor)

____________________________________________

(Name of Creditor)

____________________________________________

(Date)

____________________________________________

(Kind of Debt)

I have received a copy of this notice.

_________________________

(Date) _________________

(Signed)

(3) The notice required by this section need not be given to a seller, lessor, or lender who is obligated to an assignee of his rights.

(4) A person entitled to notice under this section shall also be given a copy of any writing setting forth the terms of the debtor's agreement and of any separate agreement of obligation signed by the person entitled to the notice.

(5) A notice to co-signer which complies with the Federal Trade Commission's Trade Regulation Rule on Credit Practices (16 C.F.R. Section 444) complies with this section provided that the notice does not indicate that the creditor may collect any amount or engage in any activity which would be illegal under South Carolina law, and the notice contains the following



SECTION 37-2-304. Advertising.

(1) A seller or lessor may not advertise, print, display, publish, distribute, broadcast, or cause to be advertised, printed, displayed, published, distributed, or broadcast in any manner any statement or representation with regard to the rates, terms, or conditions of credit with respect to a consumer credit sale that is false, misleading, or deceptive.

(2) Advertising that complies with the Federal Truth in Lending Act does not violate this section.

(3) This section does not apply to the owner or personnel, as such, of any medium in which an advertisement appears or through which it is disseminated.

HISTORY: 1976 Act No. 686 Section 15.



SECTION 37-2-305. Filing and posting maximum rate schedule.

(1) Every creditor (Section 37-1-301(13)), intending to impose a credit service charge in excess of eighteen percent per annum other than an assignee of a credit obligation, making consumer credit sales (Section 37-2-104) in this State on or before the effective date of this section, and in the case of a creditor not making consumer credit sales in this State on that date, on or before the date the creditor begins to make such credit sales in this State, shall file with the Department of Consumer Affairs and, except as otherwise provided in this section, post in one conspicuous place in every place of business in this State, if any, in which offers to make consumer credit sales are extended, a maximum rate schedule meeting the requirements set forth in subsections (2), (3), and (4) of this section.

(a) A creditor that has seller credit cards or similar arrangements (Section 37-1-301(26)) is not required to post a copy of the required rate schedule in any place of business which is authorized to honor such transactions; provided that the creditor shall include a conspicuous statement of the maximum rate it intends to charge for these transactions in the initial disclosure statement required to be provided the debtor by the Federal Truth-In-Lending Act and notifies the debtor of any change in the maximum rate on or before the effective date of the change.

(b) [Blank]

(2) The rate schedule required to be filed and posted by subsection (1) must contain a list of the maximum rate of credit service charge (Section 37-2-109) stated as an annual percentage rate, determined in accordance with the Federal Truth-In-Lending Act and Federal Reserve Board Regulation Z, that the creditor intends to charge for consumer credit transactions in each of the following categories of credit:

(a) unsecured credit sales:

(b) secured credit sales other than those secured by real estate;

(c) credit sales secured by real estate;

(d) open-end (revolving) credit;

(e) all other.

If a variable rate is applicable to one or more categories or subcategories, the rate schedule must designate the rate as a variable rate and disclose the index for calculating changes in the rate and the cap or other limitation, if any, on any increases or decreases in the rate.

The creditor may include as many subcategories as it chooses under each of the specified categories, and may, at its option, include a series of rates for different dollar amounts and maturities. A creditor may omit one or more of the categories from the rate schedule if the creditor does not make consumer credit transactions falling within the omitted categories.

(3) The rate schedule that is filed by the creditor must be reproduced in at least fourteen-point type for posting as required by subsection (1). The terms "Credit Service Charge" and "Annual Percentage Rate" will be printed in larger size type than the other terms in the posted rate schedule. The following statement must be included in the posted rate schedule: "Consumers: All creditors making consumer credit sales in South Carolina are required by law to post a schedule showing the maximum rate of CREDIT SERVICE CHARGES expressed as the FINANCE CHARGE stated as ANNUAL PERCENTAGE RATES that the creditor intends to charge for various types of consumer credit transactions. The purpose of this requirement is to assist you in comparing the maximum rates that creditors charge, thereby furthering your understanding of the terms of consumer credit transactions and helping you to avoid the uninformed use of credit. NOTE: Creditors are prohibited only from granting consumer credit at rates higher than those specified above. A creditor may be willing to grant you credit at rates that are lower than those specified, depending on the amount, terms, collateral, and your creditworthiness."

(4) A rate schedule filed and posted as required by this section is effective until changed in accordance with this subsection. A creditor wishing to change any of the maximum rates shown on a schedule previously filed and posted or to add or delete the prescribed categories or subcategories shall file with the Department of Consumer Affairs, in duplicate, together with the required fee specified in subsection (6) and post as required by subsection (1) a revised schedule of maximum rates. The revised schedule must be certified and returned to the creditor if properly filed. The revised rate schedule is effective for all consumer credit extended after the close of business on the day the certified schedule is received by the creditor or seven days after the date of submission postmark, whichever is earlier. The posting or changes in connection with seller credit cards and similar arrangements shall be made in accordance with subsection (1).

(5) A creditor has no obligation to print the maximum rate schedule in any public advertisement that mentions rates charged by that creditor.

(6) The Department of Consumer Affairs shall maintain a file for each creditor containing the original and all revised rate schedules by the creditor. A certified copy of each filing showing the date and time that it was received must be sent to the creditor making the filing at the time of its receipt. A fee of twenty dollars for each rate schedule filed by a creditor is payable to the Department of Consumer Affairs for its services in maintaining the rate schedule files and providing one certified copy of each rate filing to the creditor. Additional certified copies of a filing must be provided at a charge of four dollars for each copy.

(7) The Commission on Consumer Affairs shall promulgate a regulation pursuant to subsection (2) of Section 37-6-506 establishing the format of the rate schedules prescribed by this section.

(8) Every creditor shall file at least one maximum rate schedule and pay at least one forty-dollar filing fee during each state fiscal year disclosing that creditor's existing maximum rates plus an additional forty dollars for each additional location. This filing and fee required of each creditor is due annually before the thirty-first day of January of each year. If this filing does not change any maximum rates previously filed, the creditor is not required to alter posted maximum rates. If any creditor has not filed a maximum rate schedule with the Department of Consumer Affairs by the thirty-first day of January of the year in which it is due, then on this date the filing is no longer effective and the maximum credit service charge that the creditor may impose on any credit extended after that date may not exceed eighteen percent a year until such time as the creditor files a revised maximum rate schedule that complies with this section. The Department of Consumer Affairs shall retain thirty dollars of each fee to offset the cost of administering and enforcing this chapter and Chapter 3 of this title. This revenue may be applied to the cost of operations and any unexpended balance carries forward to succeeding fiscal years and must be used for the same purposes.

HISTORY: 1982 Act No. 385, Section 20; 1984 Act No. 355, Section 4; 1987 Act No. 56, Section 1; 1991 Act No. 142, Section 6; 2008 Act No. 353, Section 2, Pt 16B, eff July 1, 2009.



SECTION 37-2-306. Notice of assumption of rights.

(A) Every creditor engaged in this State in making consumer credit sales pursuant to a seller credit card shall:

(1) file on or before January thirty-first of each year with the Department of Consumer Affairs for every seller card plan it offers to South Carolina residents the disclosures required for credit and charge card applications and solicitations by the Federal Truth-in-Lending Act, Federal Reserve Board Regulation Z, Section 226.5a(b), 12 C.F.R. Section 226.5a(b), and any amendments or replacements. The disclosures required by this section must be based on fees and charges and other terms in effect as of December thirty-first of the prior year. The required disclosures may be filed by providing one or more actual applications or solicitations used by the creditor which contain the required disclosures or by providing the disclosures on one or more of the Model Forms in Appendix G of Federal Reserve Board Regulation Z. The annual filing fee for each creditor is twenty dollars, payable at the time the disclosures are filed regardless of the number of filings; and

(2) file with the Department of Consumer Affairs current figures on the disclosures required by item (1) of this section within thirty days after receiving a written request for this information from the administrator. No filing fee may be imposed for this information request.

(B) Failure to file the disclosures required by this section and any errors in these disclosures does not affect the validity of any transaction or the maximum rates or charges in any transaction made by the creditor, but the creditor is subject to the administrative remedies in Part 1 of Chapter 6.

HISTORY: 1982 Act No. 385, Section 21; 1991 Act No. 142, Section 7.



SECTION 37-2-307. Notice of closing fees on motor vehicle sales contract; registration fees.

Every motor vehicle dealer charging closing fees on a motor vehicle sales contract shall pay a one-time registration fee of ten dollars during each state fiscal year to the Department of Consumer Affairs. The closing fee must be included in the advertised price of the motor vehicle, disclosed on the sales contract, and displayed in a conspicuous location in the motor vehicle dealership.

HISTORY: 2000 Act No. 387, Part II, Section 82.



SECTION 37-2-308. Disclosures for motor vehicle sales or leases; credit and lease advertising; penalties and hearing rights.

(A) As used in this section, unless the context requires otherwise, the term:

(1) "Advertisement" means an oral, written, graphic, or pictorial statement made in the course of soliciting for the sale or lease of a motor vehicle in a newspaper, magazine, or on radio, television, or the Internet. A manufacturer's federal Monroney Sticker or a motor vehicle dealer's addendum to the sticker is not considered an advertisement.

(2) "Clear and conspicuous" means that the statement, representation, or disclosure regarding a motor vehicle for sale or lease is of a size, color, contrast, and audibility that is presented to be readily noticed and understood. All language and terms, including abbreviations, must be used in accordance with their common or ordinary usage and meaning.

(a) In a print advertisement, eight point type or larger must be used in all disclosures.

(b) In a broadcast commercial, if the statement is made orally it must be clear and understandable in pace and volume; however, if the statement is in visual form it must be displayed so that the average viewer can easily read and understand it and it must be at least twenty scan lines and each disclosure must appear continuously on the screen for at least five seconds.

(B) All disclosures regarding a motor vehicle for sale or lease must be clear and conspicuous. Credit advertisements must comply with Federal Truth in Lending Act and Regulation Z. Lease advertisements must comply with Federal Truth in Leasing Act and Regulation M.

(C) A motor vehicle dealer may not advertise in a manner that is false, deceptive, or misleading, or that misrepresents a vehicle offered for sale.

(D) Discounts or savings on the sale or lease of a new motor vehicle indicated in an advertisement must be those that are deducted from the Manufacturer's Suggested Retail Price as stated on the Monroney Sticker. An advertisement that offers a discount or savings not deducted from the manufacturer's suggested retail price on the sale or lease of a new motor vehicle must display the prediscounted price and the discounted price. No qualification such as "with trade" or "with down payment" may be used.

(E) If a rebate on the sale or lease of a motor vehicle is indicated as part of an advertised price, the rebate must be one that is available to the majority of the general buying public. If the rebate is not available to the majority of the general buying public, it may not be figured in the advertised price. The amount of the rebate may be listed as an additional incentive to those who qualify.

(F) When the price of a motor vehicle is quoted, the advertisement must clearly identify the motor vehicle as new or used and include the make, model, and year.

(G) Motor vehicle dealers may not use the term "free" when a purchase or other consideration is required to obtain the item represented as free.

(H) Advertisements for the sale or lease of a motor vehicle must include the name of the motor vehicle dealership and may not imply that the dealer has some special arrangement with the manufacturer that is not available to other similarly situated dealerships.

(I) Advertisements for the sale or lease of a motor vehicle may not use statements that guarantee the value or range of value for trade-in motor vehicles.

(J) For purposes of this section, "advertising agencies" are agents of the motor vehicle dealer.

(K) Penalties and hearing rights for violations of this section are governed by the provisions of Section 37-6-108.

HISTORY: 2010 Act No. 172, Section 1, eff January 1, 2011.



SECTION 37-2-309. Manufactured home credit disclosure; material terms.

(A) An estimate of the disclosures required by Section 37-2-301 is required in connection with a credit sale of a purchaser-occupied manufactured home not less than two days before the consummation of the transaction as defined in 12 C.F.R. Section 226.2(a)(13). The estimated disclosure must be accompanied by the itemization of the amount financed. With respect to a credit sale that is secured by real property, the disclosures required by the Federal Real Estate Settlement Procedures Act are applicable.

(B) If the seller turns down the applicant for the credit sale before making the disclosures, the disclosures as provided in subsection (A) are not required. With respect to a credit sale that is secured by real property, the disclosures required by the Federal Real Estate Settlement Procedures Act are applicable.

(C)(1) If the seller determines that a material term of the credit sale must change, then the seller shall redisclose the estimated disclosures to conform to the changed terms and the transaction must not be consummated until one day after the redisclosure.

(2) A material term of the credit sale includes:

(a) the number of payments of the transaction;

(b) a feature of the transaction causing it to be an alternative mortgage transaction as defined in 12 U.S. Code Section 3802(1) when the transaction as previously disclosed was not an alternative mortgage transaction;

(c) a term or fee in the transaction or combination of terms or fees causing the annual percentage rate to vary more than one quarter of one percent of the annual percentage rate previously disclosed; or

(d) any insurance premiums, prepaid finance charges, third-party fees, or preparation charges that vary from the previously disclosed insurance premiums, prepaid finance charges, third-party fees, or preparation charges by the lesser of five hundred dollars in the aggregate or one percent of the estimated amount disclosed pursuant to subsection (A) above.



SECTION 37-2-401. Scope.

This part applies to consumer credit sales and consumer leases.

HISTORY: 1962 Code Section 8-800.191; 1974 (58) 2879.



SECTION 37-2-402. Use of multiple agreements.

A seller may not use multiple agreements with respect to a single consumer credit sale with intent to obtain a higher rate of credit service charge than would otherwise be permitted by the provisions on credit service charges for consumer credit sales (Section 37-2-201). The excess amount of credit service charge resulting from a violation of this section is an excess charge for the purpose of the provisions on rights of parties (Section 37-5-202) and the provision on civil actions by the Administrator (Section 37-6-113).

HISTORY: 1962 Code Section 8-800.192; 1974 (58) 2879; 1976 Act No. 686 Section 61.



SECTION 37-2-403. Certain negotiable instruments prohibited.

With respect to a consumer credit sale or consumer lease, the creditor may not take a negotiable instrument other than a check dated not later than ten days after its issuance as evidence of the obligation of the consumer.

HISTORY: 1962 Code Section 8-800.193; 1974 (58) 2879; 1976 Act No. 686 Section 16.



SECTION 37-2-404. Assignee subject to claims and defenses.

(1) With respect to a consumer credit sale or consumer lease, an assignee of the rights of the seller or lessor is subject to all claims and defenses of the consumer against the seller or lessor arising from the sale or lease of property or services, notwithstanding that the assignee is a holder in due course of a negotiable instrument issued in violation of the provisions prohibiting certain negotiable instruments (Section 37-2-403).

(2) A claim or defense of a consumer specified in subsection (1) may be asserted against the assignee under this section only if the consumer has made a good faith attempt to obtain satisfaction from the seller or lessor with respect to the claim or defense and then only to the extent of the amount owing to the assignee with respect to the sale or lease of the property or services as to which the claim or defense arose at the time the assignee has written notice of the claim or defense. Written notice of the claim or defense may be given before the attempt specified in this subsection. For the purposes of this section, written notice is any written notification other than notice on a coupon, billing statement or other payment medium or material supplied by the assignee.

(3) For the purpose of determining the amount owing to the assignee with respect to the sale or lease:

(a) payments received by the assignee after the consolidation of two or more consumer credit sales, except pursuant to a revolving charge account, are deemed to have been applied first to the payment of the sales first made; if the sales consolidated arose from sales made on the same day, payments are deemed to have been applied first to the smallest sale; and

(b) payments received for a revolving charge account are deemed to have been applied first to the payment of finance charges in the order of their entry to the account and then to the payment of debts in the order in which the entries of the debts are made to the account.

(4) A card issuer, including a seller credit card issuer, is subject to the claims and defenses of the consumer arising from the sale or lease of property or services pursuant to the credit card in accordance with the provisions of Section 37-3-411.

(5) An agreement may not limit or waive the claims or defenses of a consumer under this section.

HISTORY: 1962 Code Section 8-800.194; 1974 (58) 2879; 1976 Act No. 686 Section 17.



SECTION 37-2-405. Balloon payments.

(1) Except as provided in subsection (2), if any scheduled payment of a consumer credit sale is more than twice as large as the average of earlier scheduled payments, the consumer has the right to refinance, without penalty, the amount of that payment at the time it is due. The terms of the refinancing shall be no less favorable to the consumer than the terms of the original transaction.

(2) This section does not apply to -

(a) a transaction pursuant to a revolving charge account;

(b) a transaction to the extent that the payment schedule is adjusted to the seasonal or irregular income or scheduled payments or obligations of the consumer;

(c) a credit transaction to the extent a formula for determining the rate of the credit service charge and any change in the amount of payment upon renegotiation or refinancing is specified in the agreement between the parties or is an alternative mortgage instrument; or.

(d) a transaction of a class defined by rule of the Administrator as not requiring for the protection of the consumer his right to refinance as provided in this section.

HISTORY: 1962 Code Section 8-800.195; 1974 (58) 2879; 1982 Act No. 385, Section 22; 1989 Act No. 144, Section 3.



SECTION 37-2-406. Restriction on liability in consumer lease.

The obligation of a lessee upon expiration of a consumer lease may not exceed three times the average payment allocable to a monthly period under the lease. This limitation does not apply to charges for damages to the leased property or for other default.

HISTORY: 1962 Code Section 8-800.196; 1974 (58) 2879; 1976 Act No. 686 Section 58.



SECTION 37-2-407. Security in sales and leases.

(1) With respect to a consumer credit sale, a seller may take a security interest in the property sold. In addition, a seller may take a security interest in goods upon which services are performed or in which goods sold are installed or to which they are annexed, or in land to which the goods are affixed or which is maintained, repaired or improved as a result of the sale of the goods or services, if in the case of a security interest in land the debt secured is $1,000 or more, or, in the case of a security interest in goods the debt secured is $300 or more. Except as provided with respect to cross-collateral (Section 37-2-408) a seller may not otherwise take a security interest in property to secure the debt arising from a consumer credit sale.

(2) With respect to a consumer lease, a lessor may not take a security interest in property to secure the debt arising from the lease. This subsection does not apply to a security deposit for a consumer lease.

(3) A security interest taken in violation of this section is void.

HISTORY: 1962 Code Section 8-800.197; 1974 (58) 2879; 1976 Act No. 686 Section 18.



SECTION 37-2-408. Cross-collateral.

(1) In addition to contracting for a security interest pursuant to the provisions on security in sales or leases (Section 37-2-407), a seller in a consumer credit sale may secure the debt arising from the sale by contracting for a security interest in other property if as a result of a prior sale the seller has an existing security interest in the other property. The seller may also contract for a security interest in the property sold in the subsequent sale as security for the previous debt.

(2) If the seller contracts for a security interest in other property pursuant to this section, the rate of credit service charge thereafter on the aggregate unpaid balances so secured may not exceed that permitted if the balances so secured were consolidated pursuant to the provisions on consolidation involving a refinancing (subsection (1) of Section 37-2-206). The seller has a reasonable time after so contracting to make any adjustments required by this section. "Seller" in this section does not include an assignee not related to the original seller.

HISTORY: 1962 Code Section 8-800.198; 1974 (58) 2879.



SECTION 37-2-409. Debt secured by cross-collateral.

(1) If debts arising from two or more consumer credit sales, other than sales pursuant to a revolving charge account, are secured by cross-collateral (Section 37-2-408) or consolidated into one debt payable on a single schedule of payments, and the debt is secured by security interests taken with respect to one or more of the sales, payments received by the seller after the taking of the cross-collateral or the consolidation are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied pro rata to the payment of the debts arising from the sales. Proration shall be computed on the original debts secured by the various security interests. To the extent debts are paid according to this section, security interests in items of property terminate as the debts originally incurred with respect to each item are paid.

(2) Payments received by the seller upon a revolving charge account are deemed, for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of credit service charges in the order of their entry to the account and then to the payment of debts in the order in which the entries to the account showing the debts were made.

(3) If the debts consolidated arose from two or more sales made on the same day, payments received by the seller are deemed for the purpose of determining the amount of the debt secured by the various security interests, to have been applied first to the payment of the smallest debt.

HISTORY: 1962 Code Section 8-800.199; 1974 (58) 2879; 1982 Act No. 385, Section 23.



SECTION 37-2-410. No assignment of earnings.

A seller or lessor may not take an assignment of earnings of the buyer or lessee for payment or as security for payment of a debt arising out of a consumer credit sale or a consumer lease. An assignment of earnings in violation of this section is unenforceable by the assignee of the earnings and revocable by the buyer or lessee. This section does not prohibit an employee from authorizing deductions from his earnings if the authorization is revocable.

HISTORY: 1962 Code Section 8-800.200; 1974 (58) 2879.



SECTION 37-2-411. Referral sales and leases.

With respect to a consumer credit sale or consumer lease, the seller or lessor may not give or offer to give a rebate or discount or otherwise pay or offer to pay value to the consumer as an inducement for a sale or lease for the consumer giving to the seller or lessor the names of prospective buyers or lessees, or otherwise aiding the seller or lessor in making a sale or lease to another person, if the earning of the rebate, discount or other value is contingent upon the occurrence of an event after the time the consumer agrees to buy or lease. If a consumer is induced by a violation of this section to enter into a consumer credit sale or consumer lease, the agreement is unenforceable by the seller or lessor and the consumer, at his option, may rescind the agreement or retain the property delivered and the benefit of any services performed, without any obligation to pay for them. A sale or lease that would be a referral sale or lease if credit were extended by the seller or lessor is nonetheless so because the property or services are paid for in whole or in part by use of a credit card or by a consumer loan with respect to which the lender is subject to claims and defenses arising from the sale or lease (Section 37-3-410), and the consumer has the same rights against the card issuer or lender that he has against the seller or lessor under this section.

HISTORY: 1962 Code Section 8-800.201; 1974 (58) 2879; 1976 Act No. 686 Section 19.



SECTION 37-2-412. Notice of assignment.

The buyer or lessee is authorized to pay the original seller or lessor until the buyer or lessee receives notification of assignment of the rights to payment pursuant to a consumer credit sale or consumer lease and that payment is to be made to the assignee. A notification which does not reasonably identify the rights assigned is ineffective. If requested by the buyer or lessee, the assignee must seasonably furnish reasonable proof that the assignment has been made and unless he does so the buyer or lessee may pay the seller or lessor.

HISTORY: 1962 Code Section 8-800.202; 1974 (58) 2879.



SECTION 37-2-413. Attorney's fees.

(1) With respect to a consumer credit sale or consumer lease the agreement may provide for the payment by the buyer or lessee of reasonable attorney's fees not in excess of fifteen percent of the unpaid debt after default and referral to an attorney not a salaried employee of the seller, or of the lessor or his assignee. A provision in violation of this section is unenforceable.

(2) With respect to a consumer credit sale that is secured in whole or in part by a lien on real estate the provisions of Section 37-10-102(a) apply whenever the seller requires the debtor to purchase insurance or pay any attorney's fees in connection with examining the title and closing the transaction.

HISTORY: 1962 Code Section 8-800.203; 1974 (58) 2879; 1982 Act No. 385, Section 24; 1984 Act No. 355, Section 5.



SECTION 37-2-414. Limitation on default charges.

Except for reasonable expenses incurred in realizing on a security interest, the agreement with respect to a consumer credit sale may not provide for any charges as a result of default by the buyer other than those authorized by this title. A provision in violation of this section is unenforceable.

HISTORY: 1962 Code Section 8-800.204; 1974 (58) 2879.



SECTION 37-2-415. Authorization to confess judgment prohibited.

A buyer or lessee may not authorize any person to confess judgment on a claim arising out of a consumer credit sale or consumer lease. An authorization in violation of this section is void.

HISTORY: 1962 Code Section 8-800.205; 1974 (58) 2879.



SECTION 37-2-416. Change in terms of revolving charge accounts.

(1) Whether or not a change is authorized by prior agreement, a creditor may change the terms of a revolving charge account applying to any balance incurred before or after the effective date of the change. If the change increases the rate of the credit service charge or of additional charges, alters the method of determining the balance upon which charges are made so that increased charges may result, or imposes or increases minimum charges, the change is effective with respect to a balance incurred before the effective date of the change only if the consumer after receiving disclosure of the change agrees to it in writing or the creditor delivers or mails to the consumer one written disclosure of the change at least thirty days before the effective date. The written disclosure must state that if the consumer does not want to continue the revolving account under the new terms the creditor will terminate the account and permit the consumer to pay the existing balance under the terms in effect before the change in terms on the written request of the consumer sent to the creditor at the address provided in the disclosure. The disclosure also must state that the consumer may apply for another revolving account on the new terms.

(2) A disclosure provided for in subsection (1) is mailed to the consumer when mailed to him at his address used by the creditor for mailing him periodic billing statements.

(3) If a creditor attempts to change the terms of a revolving charge account as provided in subsection (1) without complying with this section, any additional cost or charge to the consumer resulting from the change is an excess charge and is subject to the remedies available to the consumer (Section 37-5-202) and to the administrator (Section 37-6-113).

HISTORY: 1962 Code Section 8-800.206; 1974 (58) 2879; 1976 Act No. 686 Section 14; 1980 Act No. 433, Section 4; 1989 Act No. 144, Section 1.



SECTION 37-2-501. Definition: "home solicitation sale".

"Home solicitation sale" means a consumer credit sale of goods or services in which the seller or a person acting for him personally solicits the sale, and the buyer's agreement or offer to purchase is given to the seller or a person acting for him, at a residence. It does not include a sale made pursuant to a pre-existing revolving charge account with the seller or pursuant to prior negotiations between the parties at a business establishment at a fixed location where goods or services are offered or exhibited for sale, a transaction conducted and consummated entirely by mail or telephone, or a sale which is subject to the provisions of the Federal Truth in Lending Act on the consumer's right to rescind certain transactions. A sale that would be a home solicitation sale if credit were extended by the seller is nonetheless so because the goods or services are paid for in whole or in part by use of a credit card or by a consumer loan with respect to which the lender is subject to claims and defenses arising from the sale (Section 37-3-410), and the buyer has the same rights against the card issuer or lender that he has against the seller under this part.

HISTORY: 1962 Code Section 8-800.211; 1974 (58) 2879; 1976 Act No. 686 Section 20.



SECTION 37-2-502. Buyer's right to cancel.

(1) Except as provided in subsection (5), in addition to any right otherwise to revoke an offer, the buyer may cancel a home solicitation sale until midnight of the third business day after the day on which the buyer signs an agreement or offer to purchase which complies with this part.

(2) Cancellation occurs when the buyer gives written notice of cancellation to the seller at the address stated in the agreement or offer to purchase.

(3) Notice of cancellation, if given by mail, is given when it is properly addressed with postage prepaid and deposited in a mailbox.

(4) Notice of cancellation given by the buyer need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the buyer not to be bound by the home solicitation sale.

(5) The buyer may not cancel a home solicitation sale if, by a separate dated and signed statement that is not as to its material provisions a printed form and describes an emergency requiring immediate remedy, the buyer requests the seller to provide goods or services without delay in order to safeguard the health, safety, or welfare of natural persons or to prevent damage to property the buyer owns or for which he is responsible, and

(a) the seller in good faith makes a substantial beginning of performance of the contract before the buyer gives notice of cancellation, and

(b) in the case of goods, they cannot be returned to the seller in substantially as good condition as when received by the buyer.

HISTORY: 1962 Code Section 8-800.212; 1974 (58) 2879; 1976 Act No. 686 Section 20.



SECTION 37-2-503. Form of agreement or offer; statement of buyer's rights.

(1) In a home solicitation sale, unless the buyer requests the seller to provide goods or services without delay in an emergency (subsection (5) of Section 37-2-502), the seller shall present to the buyer and obtain his signature to a written agreement or offer to purchase that designates as the date of the transaction the date on which the buyer actually signs and contains a statement of the buyer's rights that complies with subsection (2). A copy of any writing required by this subsection to be signed by the buyer, completed at least as to the date of the transaction and the name and mailing address of the seller, shall be given to the buyer at the time he signs the writing.

(2) The statement shall either:

(a) comply with any notice of cancellation or similar requirement of any trade regulation rule of the Federal Trade Commission which by its terms applies to the home solicitation sale, or

(b) appear under the conspicuous caption: "BUYER'S RIGHT TO CANCEL," and read as follows: "If you decide you do not want the goods or services, you may cancel this agreement by mailing a notice to the seller. The notice must say that you do not want the goods or services and must be mailed before midnight of the third business day after you sign this agreement. The notice must be mailed to:

___________________________________________.

(insert name & mailing address of seller)

(3) Until the seller has complied with this section the buyer may cancel the home solicitation sale by notifying the seller in any manner and by any means of his intention to cancel.

HISTORY: 1962 Code Section 8-800.213; 1974 (58) 2879; 1976 Act No. 686 Section 20.



SECTION 37-2-504. Restoration of down payment.

(1) Within ten days after a notice of cancellation has been received by the seller or an offer to purchase has been otherwise revoked, the seller shall tender to the buyer any payments made by the buyer, any note or other evidence of indebtedness, and any goods traded in. A provision permitting the seller to keep all or any part of any goods traded in, payment, note, or evidence of indebtedness is in violation of this section and unenforceable.

(2) If the down payment includes goods traded in, the goods shall be tendered in substantially as good condition as when received by the seller. If the seller fails to tender the goods as provided by this section, the buyer may elect to recover an amount equal to the trade-in allowance stated in the agreement.

(3) Until the seller has complied with the obligations imposed by this section the buyer may retain possession of goods delivered to him by the seller and has a lien on the goods in his possession or control for any recovery to which he is entitled.

HISTORY: 1962 Code Section 8-800.214; 1974 (58) 2879; 1976 Act No. 686 Section 20.



SECTION 37-2-505. Duty of buyer; no compensation for services before cancellation.

(1) Except as provided by the provisions on retention of goods by the buyer (subsection (3) of Section 37-2-504), and allowing for ordinary wear and tear or consumption of the goods contemplated by the transaction, within a reasonable time after a home solicitation sale has been cancelled or an offer to purchase revoked, the buyer upon demand shall tender to the seller any goods delivered by the seller pursuant to the sale, but he is not obligated to tender at any place other than his residence. If the seller fails to demand possession of goods within a reasonable time after cancellation or revocation, the goods become the property of the buyer without obligation to pay for them. For the purpose of this section, a reasonable time is presumed to be 40 days.

(2) The buyer shall take reasonable care of the goods in his possession before cancellation or revocation and for a reasonable time thereafter, during which time the goods are otherwise at the seller's risk.

(3) If a home solicitation sale is cancelled, the seller is not entitled to compensation for any services he performed pursuant to it.

HISTORY: 1962 Code Section 8-800.215; 1974 (58) 2879; 1976 Act No. 686 Section 20.



SECTION 37-2-506. Compliance with Federal Trade Commission Trade Regulation Rule.

A seller may elect to comply with the Federal Trade Commission Trade Regulation Rule regarding door-to-door sales and such compliance shall constitute compliance with this part.

HISTORY: 1962 Code Section 8-800.216; 1974 (58) 2879.



SECTION 37-2-601. Sales subject to title by agreement of parties.

The parties to a sale other than a consumer credit sale may agree in a writing signed by the parties that the sale is subject to the provisions of this title applying to consumer credit sales. If the parties so agree the sale is a consumer credit sale for the purposes of this title.

HISTORY: 1962 Code Section 8-800.221; 1974 (58) 2879.



SECTION 37-2-605. Credit service charge for other sales.

With respect to a sale other than a consumer credit sale, the parties may contract for the payment by the buyer of any credit service charge.

HISTORY: 1962 Code Section 8-800.222; 1974 (58) 2879.



SECTION 37-2-701. Definitions.

In this Part:

(1) "Advertisement" means a commercial message in any medium that promotes, directly or indirectly, a consumer rental-purchase agreement.

(2) "Consummation" means the time a lessee becomes contractually obligated on a consumer rental-purchase agreement.

(3) "Lessee" means a natural person who rents personal property under a consumer rental-purchase agreement.

(4) "Lessor" means a person who regularly provides the use of property through consumer rental-purchase agreements and to whom the obligation is initially payable on its face.

(5) "Personal property" means any property that is not real property under the laws of the state where it is located when it is made available for a consumer rental-purchase agreement.

(6) "Consumer rental-purchase agreement" means an agreement for the use of personal property by an individual primarily for personal, family, or household purposes, for an initial period of four months or less (whether or not there is any obligation beyond the initial period) that is automatically renewable with each payment and that permits the consumer to become the owner of the property. The term does not include a consumer credit sale as defined in Section 37-2-104, or a consumer loan as defined in Section 37-3-104, or a refinancing or consolidation thereof, or a consumer lease as defined in Section 37-2-106.

HISTORY: 1985 Act No. 121, Section 6.



SECTION 37-2-702. Required disclosures; manner of disclosure; when disclosures required.

(1) In a consumer rental-purchase agreement, the lessor shall disclose the following items, as applicable:

(a) The total of scheduled payments.

(b) The number, amounts, and timing of all payments including taxes paid to or through the lessor necessary to acquire ownership of the property.

(c) A statement that the lessee will not own the property until the lessee has made the number of payments and the total of scheduled payments necessary to acquire ownership of the property.

(d) A statement that the total of payments does not include other charges, such as late payment charges, and that the consumer should see the contract for an explanation of these charges.

(e) If applicable, a statement that the lessee is responsible for the fair market value of the property if and as of the time it is lost, stolen, damaged, or destroyed.

(f) A statement indicating whether the property is new or used, provided, it is not a violation of this section to indicate that the property is used if it is actually new.

(g) A statement that at any time after the first periodic payment is made, the lessee may acquire ownership of the property by tendering fifty-five percent of the difference between the total of scheduled payments and the total amount paid on the account.

(h) The administrator of the Department of Consumer Affairs may promulgate regulations setting requirements for the order and conspicuousness of the disclosures set forth in subitems (a) through (h) of this section. These regulations may allow these disclosures to be made in accordance with model forms prepared by the administrator.

(2) In a consumer rental-purchase agreement, the lessor shall make the disclosures required by subsection (1) of this section clearly and conspicuously, and a copy must be given to the lessee for his records.

(3) In a consumer rental-purchase agreement, the lessor shall make the disclosures in the manner required by subsection (2) of this section before consummation of the transaction.

HISTORY: 1985 Act No. 121, Section 6.



SECTION 37-2-703. Renegotiation; extension of agreement.

(a) A renegotiation occurs when an existing consumer rental-purchase agreement is satisfied and replaced by a new consumer rental-purchase agreement undertaken by the same lessor and lessee. A renegotiation is a new lease requiring new disclosures. However, the following events are not treated as renegotiations:

(1) The addition or return of property in a multiple-item agreement or the substitution of the leased property, if in either case the average payment allocable to a payment period is not changed by more than twenty-five percent.

(2) A deferral or extension of one or more periodic payments, or portions of a periodic payment.

(3) A reduction in charges in the agreement.

(4) A lease or agreement involved in a court proceeding.

(b) No disclosures are required for any extension of a consumer rental-purchase agreement.

HISTORY: 1985 Act No. 121, Section 6.



SECTION 37-2-704. Advertisements; statement of terms.

(1) If an advertisement for a consumer rental-purchase agreement refers to or states the amount of any payment or the right to acquire ownership for a specific item, the advertisement must also clearly and conspicuously state the following terms as applicable:

(a) that the transaction advertised is a consumer rental-purchase agreement.

(b) the total of payments necessary to acquire ownership.

(c) that the lessee will not own the property until the total amount necessary to acquire ownership is paid either by payment of the total of payments over the full term of the agreement or by prepayment as provided for by law.

(2) Notwithstanding the requirements of subsection (1) of this section, if the advertisement is published by way of radio announcement or on a roadside billboard, the lessor need only make the disclosures required by items (a) and (c) of subsection (1).

HISTORY: 1985 Act No. 121, Section 6.



SECTION 37-2-705. Delinquency charges.

(1) With respect to a consumer rental-purchase agreement, the parties may contract for delinquency charges as follows:

(a) For consumer rental-purchase agreements with payment or renewal dates which are monthly or less often than monthly, a delinquency charge not exceeding four dollars may be assessed on any payment not made within five business days after payment is due or return of the property is required.

(b) For consumer rental-purchase agreements with payment or renewal date options to renew more frequently than monthly, a delinquency charge not exceeding two dollars may be assessed on any payment not made within three business days after payment is due or the return of the property is required.

(2) A delinquency charge on a consumer rental-purchase agreement may be collected only once on any scheduled payment no matter how long it remains in default. A delinquency charge may be collected at the time it accrues or at any time thereafter. No delinquency charge may be assessed against a payment that is timely made even though an earlier delinquency charge has not been paid in full.

HISTORY: 1985 Act No. 121, Section 6.



SECTION 37-2-706. Deposits; delivery charges; pick up charges.

(1) In a consumer rental-purchase agreement, the lessor may contract for and receive an initial nonrefundable fee not to exceed five dollars. Should any security deposit be required by the lessor, the amount and conditions under which it is returned must be disclosed with the disclosures required by Section 37-2-702.

(2) In a consumer rental-purchase agreement, the lessor may contract for and receive a delivery charge not to exceed fifteen dollars or, in the event of a consumer rental-purchase agreement covering more than five items, a delivery charge not to exceed forty-five dollars, only if the lessor actually delivers the item to the lessee's dwelling and the delivery charge is disclosed with the disclosures required by Section 37-2-702. The delivery charge may be assessed in lieu of and not in addition to the initial charge in subsection (1) of this section.

(3) In a consumer rental-purchase agreement, a lessor may contract for and receive a charge for picking up payments from the lessee if the lessor is required or requested to visit the lessee's dwelling to pick up a payment. In a consumer rental purchase agreement with payment or renewal dates which are monthly or less frequent than monthly, this charge may not be assessed more than three times in any six-month period. In consumer rental-purchase agreements with payments or renewal options more frequently than monthly, this charge may not be assessed more than six times in any six-month period. No charge assessed pursuant to this subsection may exceed seven dollars. This charge is in lieu of any delinquency charge assessed for the applicable payment period.

HISTORY: 1985 Act No. 121, Section 6.



SECTION 37-2-707. Charge for default of lessee.

Except as specifically provided for in this part, a consumer rental-purchase agreement may not provide for any charges as a result of the default of the lessee. A provision in violation of this section is unenforceable.

HISTORY: 1985 Act No. 121, Section 6.



SECTION 37-2-708. Use of note as evidence of consumer's obligation.

With respect to a consumer rental-purchase agreement, the lessor may not take a negotiable instrument other than a check dated not later than ten days after its issuance as evidence of the obligation of the consumer.

HISTORY: 1985 Act No. 121, Section 6.



SECTION 37-2-709. Assignment; claims or defenses.

(1) With respect to a consumer rental-purchase agreement, an assignee of the rights of the lessor is subject to all claims and defenses of the consumer against the lessor arising from the lease of property or services, notwithstanding that the assignee is the holder in due course of a negotiable instrument issued in violation of the provisions prohibiting certain negotiable instruments (Section 37-2-708).

(2) A claim or defense of a consumer specified in subsection (1) may be asserted against the assignee under this section only if the consumer has made a good faith attempt to obtain satisfaction from the lessor with respect to the claim or defense and then only to the extent of the amount owing the assignee with respect to the sale or lease of the property or services as to which the claim or defense arose at the time the assignee has written notice of the claim or defense. Written notice of the claim or defense may be given before the attempt specified in this subsection. For the purposes of this section, written notice is any written notification other than notice on a coupon, billing statement, or other payment medium or materials supplied by the assignee.

(3) An agreement may not limit or waive the claims or defenses of a lessee under this section.

HISTORY: 1985 Act No. 121, Section 6.



SECTION 37-2-710. Assignment of earnings.

A lessor may not take an assignment of earnings of the buyer or lessee for payment or as security for payment of a debt arising out of a consumer rental-purchase agreement. An assignment of earnings in violation of this section is unenforceable by the assignee of the earnings and revocable by the buyer or lessee. This section does not prohibit an employee from authorizing deductions from his earnings if the authorization is revocable.

HISTORY: 1985 Act No. 121, Section 6.



SECTION 37-2-711. Lessee's rights and obligations upon assignment.

The lessee is authorized to pay the original lessor until the lessee receives written notification of assignment of the rights to payment pursuant to a consumer rental-purchase agreement and that payment is to be made to the assignee. A notification which does not reasonably identify the rights assigned is ineffective. If requested by the lessee, the assignee must seasonably furnish reasonable proof that the assignment has been made and unless he does so the lessee may pay the lessor.

HISTORY: 1985 Act No. 121, Section 6.



SECTION 37-2-712. Confession of judgment.

A lessee may not authorize any person to confess judgment on a claim arising out of a consumer rental-purchase agreement. An authorization in violation of this section is void.

HISTORY: 1985 Act No. 121, Section 6.



SECTION 37-2-713. Lessee's right to return property, continue rental, or purchase property before end of rental-purchase agreement.

In a consumer rental-purchase agreement, at any time after the lessee has made the first periodic payment, the lessee may:

(1) return the rented property to the lessor,

(2) continue making periodic payments or renewals as provided for in the agreement for the remaining term of the agreement, or

(3) purchase the property by tendering fifty-five percent of the difference between the total of scheduled payments and the total amount paid on the account.

HISTORY: 1985 Act No. 121, Section 6.



SECTION 37-2-714. Lessee's right to reinstatement of rental-purchase agreement.

(1) A lessee who fails to make timely periodic payment or payments has the right to reinstate the original consumer rental-purchase agreement without losing any rights or options previously acquired under the consumer rental-purchase agreement if both of the following apply:

(a) The consumer rental-purchase agreement is not more than sixty days in default.

(b) One periodic payment has been missed and the lessee has surrendered the item to the lessor, if requested by the lessor, during the time in which payments were missed.

(2) As a condition precedent to reinstatement of the consumer rental-purchase agreement, a lessor may charge the outstanding balance of any accrued payments and delinquency charges plus delivery charges allowable by Section 37-2-706(2) if redelivery of the item is necessary.

(3) If reinstatement occurs pursuant to this section, the lessor shall provide the lessee with either the same item leased by the lessee prior to reinstatement or a substitute item of comparable quality and condition. If a substitute item is provided the lessor shall provide the lessee with all the information required by Section 37-2-702.

HISTORY: 1985 Act No. 121, Section 6.






CHAPTER 3 - LOANS

SECTION 37-3-101. Short title.

This chapter shall be known and may be cited as South Carolina Consumer Protection Code - Loans.

HISTORY: 1962 Code Section 8-800.231; 1974 (58) 2879.



SECTION 37-3-102. Scope.

This chapter applies to consumer loans including supervised loans and, except as provided in Sections 37-3-200 and 37-3-500, restricted loans; in addition part 6 applies to loans other than consumer loans.

HISTORY: 1962 Code Section 8-800.232; 1974 (58) 2879; 1976 Act No. 686 Section 21.



SECTION 37-3-103. Index of definitions.

The following definitions apply to this title and appear in this chapter as follows:

"Consumer Loan"--Section 37-3-104

"Lender"--Section 37-3-107(1)

"Loan"--Section 37-3-106

"Loan finance charge"--Section 37-3-109

"Loan primarily secured by an interest in land"--Section 37-3-105

"Precomputed"--Section 37-3-107(2)

"Principal"--Section 37-3-107(3)

"Restricted Lender"--Section 37-3-501(4)

"Restricted Loan"--Section 37-3-501(3)

"Revolving loan account"--Section 37-3-108

"Short-term vehicle secured loan"--Section 37-3-413(1)

"Supervised Lender"--Section 37-3-501(2)

"Supervised Loan"--Section 37-3-501(1)

HISTORY: 1962 Code Section 8-800.233; 1974 (58) 2879; 1976 Act No. 686 Section 22; 2003 Act No. 42, Section 5.A, eff Jan. 1, 2004.



SECTION 37-3-104. "Consumer loan" defined.

Except as provided in Section 37-3-105, "consumer loan" is a loan made by a person regularly engaged in the business of making loans in which:

(a) the debtor is a person other than an organization;

(b) the debt is incurred primarily for a personal, family, or household purpose;

(c) either the debt is payable in installments or a loan finance charge is made; and

(d) either the principal does not exceed twenty-five thousand dollars or the debt is secured by an interest in land.

HISTORY: 1962 Code Section 8-800.234; 1974 (58) 2879; 1976 Act No. 686 Section 63; 1982 Act No. 385, Section 25; 1991 Act No. 142, Section 8.



SECTION 37-3-105. First mortgage real estate loans.

(1) Except as otherwise provided in subsection (2), unless the loan is made subject to this title by agreement (Section 37-3-601), "consumer loan" does not include a loan secured by a first lien or equivalent security interest in real estate.

(2) Loans excluded from the definition of a "consumer loan" pursuant to subsection (1) shall nevertheless be subject to the following provisions:

(a) Civil liability for violation of disclosure (Section 37-5-203);

(b) Voluntary complaint resolution (Section 37-6-117);

(c) Whenever the primary purpose of the credit extended is not to enable the debtor to buy or build a residence on residential real property, the administrative powers in Part 1 of Article 6.

If an origination charge, prepaid finance charge, prepaid points, service, or other prepaid charge substantially exceeds the usual and customary charge for a particular type of loan, the creditor is subject to the provisions of Part 1, Chapter 6 of Title 37, notwithstanding that the origination charge, prepaid finance charge, prepaid points, service, or other prepaid charge is properly disclosed as part of the finance charge for purposes of complying with the Federal Truth-in-Lending Act or part or all of the origination charge, prepaid finance charge, prepaid points charge, service, or other prepaid charges are rebatable or refundable upon prepayment or acceleration of the obligation. For the purpose of this paragraph, a creditor is not subject to any liability if the loan finance charge and other fees and charges imposed by the creditor and the collection practices followed in administering or enforcing the loan are usual and customary for the particular type of loan. A charge, collection practice, or administrative procedure that is authorized or required by any state or federal statute or regulation relating to mortgage loans; or in any official manual setting forth the procedures for real estate mortgages issued by any governmental or quasi-governmental organization that purchases, insures, or guarantees such loans, including without limitation, manuals issued by the Federal Housing Administration, Veterans Administration, Farmers Home Administration, Federal National Mortgage Association, Government National Mortgage Association, Federal Home Loan Corporation, or by any organization that regularly insures mortgages and is authorized to conduct such business in this State, is deemed to be usual and customary.

(3) Loans excluded from the definition of a "consumer loan" pursuant to subsection (1) also are subject to the provisions of Chapter 7, Chapter 10, Chapter 22, and Chapter 23 of this title.

HISTORY: 1962 Code Section 8-800.235; 1974 (58) 2879; 1976 Act No. 686 Section 64; 1982 Act No. 385, Section 26; 1985 Act No. 153, Section 1; 1991 Act No. 142, Section 9; 2009 Act No. 67, Section 4.B, eff January 1, 2010.



SECTION 37-3-106. "Loan" defined.

"Loan" includes:

(1) The creation of debt by the lender's payment of or agreement to pay money to the debtor or to a third party for the account of the debtor;

(2) The creation of debt by a credit to an account with the lender upon which the debtor is entitled to draw immediately;

(3) The creation of debt pursuant to a lender credit card or similar arrangement; and

(4) The forbearance of debt arising from a loan.

HISTORY: 1962 Code Section 8-800.236; 1974 (58) 2879; 1982 Act No. 385, Section 27.



SECTION 37-3-107. "Lender"; "precomputed"; "principal" defined.

(1) Except as otherwise provided "lender" includes an assignee of the lender's right to payment but use of the term does not in itself impose on an assignee any obligation of the lender with respect to events occurring before the assignment.

(2) A loan, refinancing, or consolidation is "precomputed" if the debt is expressed as a sum comprising the principal and the amount of the loan finance charge computed in advance.

(3) "Principal" of a loan means the total of:

(a) the net amount paid to, receivable by, or paid or payable for the account of the debtor.

(b) the amount of any discount excluded from the loan finance charge (subsection (2) of Section 37-3-109), and,

(c) to the extent that payment is deferred,

(i) amounts actually paid or to be paid by the lender for registration, certificate of title, or license fees if not included in (a), and

(ii) additional charges permitted by this chapter (Section 37-3-202).

HISTORY: 1962 Code Section 8-800.237; 1974 (58) 2879; 1976 Act No. 686 Section 23.



SECTION 37-3-108. "Revolving loan account" defined.

"Revolving loan account" means an arrangement between a lender and a debtor pursuant to which (1) the lender may permit the debtor to obtain loans from time to time, (2) the unpaid balances of principal and the loan finance and other appropriate charges are debited to an account, (3) a loan finance charge if made is not precomputed but is computed on the outstanding unpaid balances of the debtor's account from time to time, and (4) the debtor has the privilege of paying the balances in installments.

HISTORY: 1962 Code Section 8-800.238; 1974 (58) 2879.



SECTION 37-3-109. "Loan finance charge" defined.

(1) "Loan finance charge" means the sum of -

(a) all charges payable directly or indirectly by the debtor and imposed directly or indirectly by the lender as an incident to the extension of credit, including any of the following types of charges which are applicable: interest or any amount payable under a point, discount or other system of charges, however denominated, premium or other charge for any guarantee or insurance protecting the lender against the debtor's default or other credit loss; and, except as otherwise provided in this section;

(b) charges incurred for investigating the collateral or creditworthiness of the debtor or for commissions or brokerage for obtaining the credit, irrespective of the person to whom the charges are paid or payable, unless the lender had no notice of the charges when the loan was made but excluding fees and charges paid to persons registered as mortgage loan brokers pursuant to Chapter 58 of Title 40. The term does not include charges as a result of default, additional charges (Section 37-3-202), delinquency charges (Section 37-3-203), or deferral charges (Section 37-3-204), or in a consumer loan which is secured in whole or in part by a first or junior lien on real estate, charges incurred for appraising the real estate that is collateral for the loan, if not paid to the creditor or a person related to the creditor.

(2) If a lender makes a loan to a debtor by purchasing or satisfying obligations of the debtor pursuant to a lender credit card or similar arrangement, and the purchase or satisfaction is made at less than the face amount of the obligation, the discount is not part of the loan finance charge.

HISTORY: 1962 Code Section 8-800.239; 1974 (58) 2879; 1976 Act No. 686 Section 24; 1982 Act No. 385, Section 28; 1988 Act No. 614, Section 1.



SECTION 37-3-200. Restricted loans and restricted lenders.

This part does not apply to restricted loans or restricted lenders.

HISTORY: 1976 Act No. 686 Section 1.



SECTION 37-3-201. Loan finance charge for consumer loans.

(1) With respect to a consumer loan, including a loan pursuant to open-end credit, a lender who is not a supervised lender may contract for and receive a finance charge, calculated according to the actuarial method, not exceeding twelve percent per year. With respect to a consumer loan made pursuant to open-end credit, the finance charge shall be deemed not to exceed twelve percent per year if the finance charge contracted for and received does not exceed a charge for each monthly billing cycle which is one percent of the average daily balance of the open-end account in the billing cycle for which the charge is made. The average daily balance of the open-end account is the sum of the amount unpaid each day during that cycle divided by the number of days in the cycle. The amount unpaid on a day is determined by adding to any balance unpaid as of the beginning of that day all purchases, loans, and other debits and deducting all payments and other credits made or received as of that day. If the billing cycle is not monthly, the finance charge shall be deemed not to exceed twelve percent per year if the finance charge contracted for and received does not exceed a percentage which bears the same relation to one percent as the number of days in the billing cycle bears to three hundred sixty-five divided by twelve. A billing cycle is monthly if the closing date of the cycle is the same date each month or does not vary by more than four days from the regular date.

(2) With respect to a consumer loan, including a loan pursuant to open-end credit, a supervised lender may contract for and receive a loan finance charge as provided:

(a) on loans with a cash advance not exceeding six hundred dollars, a maximum charge not exceeding the maximum charges imposed in Section 34-29-140 as disclosed as an annual percentage rate, provided that a supervised lender may impose a finance charge at a rate less than provided in Section 34-29-140, and provided further that the maximum charge shall not exceed the rate posted and filed pursuant to Section 37-3-305;

(b) on loans with a cash advance exceeding six hundred dollars, and on all loans, regardless of the dollar amount, made by Supervised Financial Organizations, any rate filed and posted pursuant to Section 37-3-305; or

(c) on loans of any amount, eighteen percent per year on the unpaid balances of principal.

(3) This section does not limit or restrict the manner of calculating the finance charge, whether by way of add-on, discount, single annual percentage rate, or otherwise, so long as the rate of the finance charge does not exceed that permitted by this section.

If the loan is a precomputed consumer credit transaction:

(a) the finance charge may be calculated on the assumption that all scheduled payments will be made when due; and

(b) the effect of prepayment is governed by the provisions on rebate upon prepayment (Section 37-3-210).

(4) Except as provided in subsection (5), the term of a loan for purposes of this section commences on the day the loan is made. Any month may be counted as one-twelfth of a year but a day is counted as one-three hundred sixty-fifths of a year. Subject to classifications and differentiations the lender may reasonably establish, a part of a month in excess of fifteen days may be treated as a full month if periods of fifteen days or less are disregarded and that procedure is not consistently used to obtain a greater yield than would otherwise be permitted. The administrator may adopt regulations not inconsistent with the Federal Truth in Lending Act with respect to treating as regular other minor irregularities in amount or time.

(5) Subject to classifications and differentiations the lender may reasonably establish, he may make the same finance charge on all amounts financed within a specified range. A finance charge so made does not violate subsection (1) or (2) if:

(a) when applied to the median amount within each range, it does not exceed the maximum permitted by the applicable subsection,

(b) when applied to the lowest amount within each range, it does not produce a rate of finance charge exceeding the rate calculated according to item (a) by more than eight percent of the rate calculated according to item (a).

(6) Notwithstanding subsection (2), if a lender can demonstrate with competent evidence that (a) any failure to post rates properly filed under Section 37-3-305 or failure to properly file these rates under Section 37-3-305 was a result of a bona fide error or excusable neglect, (b) the rates were properly posted or properly filed when the error or neglect was discovered or brought to the lender's attention, and (c) that no other failure to post or file rates has been brought to the lender's attention by the Department of Consumer Affairs or by consumers within the previous forty-eight month period, then the maximum rate of loan finance charges assessable by the lender is the rate previously properly filed with the Department of Consumer Affairs, provided, however, the lender that has failed or neglected to post rates or to file rates is subject to a civil penalty of up to $5,000.00 payable to the Department of Consumer Affairs.

HISTORY: 1976 Act No. 686 Section 1; 1980 Act No. 433, Section 2; 1982 Act No. 385, Section 30; 1984 Act No. 261, Section 5; 1985 Act No. 153, Section 2; 1989 Act No. 119, Section 2; 1995 Act No. 135, Sections 9, 10.



SECTION 37-3-202. Additional charges.

(1) In addition to the loan finance charge permitted by this chapter a lender may contract for and receive the following additional charges in connection with a consumer loan:

(a) official fees and taxes;

(b) charges for insurance as described in subsection (2);

(c) with respect to open-end credit pursuant to a lender credit card or similar arrangement, as defined in Section 37-1-301(16), which entitles the debtor to purchase or lease goods or services from at least one hundred persons not related to the lender, under an arrangement pursuant to which the debts resulting from the purchases or leases are payable to the lender;

(i) annual charges, payable in advance, for the privilege of using the lender credit card or other credit arrangement; and

(ii) an over-limit charge not to exceed ten dollars if the balance of the account exceeds the credit limit established pursuant to the agreement between the lender and the debtor plus the lesser of ten percent of the credit limit or one hundred dollars. The over-limit charge authorized by this subitem must not be assessed again against the debtor unless the account balance has been reduced below the credit limit plus the lesser of ten percent of the credit limit or one hundred dollars, and the debtor's account balance subsequently exceeds the credit limit plus the lesser of ten percent of the credit limit or one hundred dollars; and

(d) with respect to a loan secured by an interest in land, the following "closing costs", if they are bona fide, reasonable in amount, and not for the purpose of circumvention or evasion of this title:

(i) fees or premiums for title examination, abstract of title, title insurance, surveys, or similar purposes;

(ii) fees for preparation of a deed, settlement statement, or other documents, if not paid to the creditor or a person related to the creditor;

(iii) escrows for future payments of taxes, including assessments for improvements, insurance, and water, sewer, and land rents;

(iv) fees for notarizing deeds and other documents, if not paid to the creditor or a person related to the creditor; and

(v) fees for appraising the real estate that is collateral for the loan, if not paid to the creditor or a person related to the creditor;

(e) charges for other benefits, including insurance, conferred on the debtor, if the benefits are of value to him and if the charges are reasonable in relation to the benefits, are of a type which is not for credit, and are authorized as permissible additional charges by rule adopted by the administrator;

(f) fees and charges paid to persons registered as mortgage loan brokers pursuant to Chapter 58 of Title 40.

(2) An additional charge may be made for insurance written in connection with the loan, other than insurance protecting the lender against the debtor's default or other credit loss with respect to:

(a) insurance against loss of or damage to property, or against liability, if the lender furnishes a clear and specific statement in writing to the debtor, setting forth the cost of the insurance if obtained from or through the lender, and stating that the debtor may choose the person through whom the insurance is to be obtained;

(b) consumer credit insurance providing life, accident and health, or unemployment insurance coverage, if the insurance coverage is not required by the lender, and this fact is clearly and conspicuously disclosed in writing to the debtor, and if, in order to obtain the insurance in connection with the loan, the debtor, or two of them in the case of joint coverage, gives specific, dated, and separately signed affirmative written indication of his desire to do so after written disclosure to him of the cost thereof with a statement similar to the following appearing in caps, underlined, or disclosed in another prominent manner with the consumer signature required by this section: CONSUMER CREDIT INSURANCE IS NOT REQUIRED TO OBTAIN CREDIT AND WILL NOT BE PROVIDED UNLESS YOU SIGN AND AGREE TO PAY THE ADDITIONAL COST; and

(c) vendor's single interest insurance, but only:

(i) to the extent that the insurer has no right of subrogation against the debtor;

(ii) to the extent that the insurance does not duplicate the coverage of other insurance under which loss is payable to the creditor as his interest may appear, against loss of or damage to property for which a separate charge is made to the debtor pursuant to paragraph (a); and

(iii) if a clear, conspicuous, and specific statement in writing is furnished by the creditor to the debtor setting forth the cost of the insurance if obtained from or through the creditor and stating that the debtor may choose the person through whom the insurance is to be obtained; and

(iv) upon application of the consumer for the insurance or for a transaction in which this coverage may be offered in connection with the purchase of a motor vehicle or with the placement of a motor vehicle as collateral, the following notice printed in no smaller than bold-face 13-point type:

"NOTICE: THE INSURANCE COVERAGE YOU ARE PURCHASING IS FOR THE BENEFIT OF THE CREDITOR. IT WILL NOT REIMBURSE YOU FOR DAMAGES TO YOUR VEHICLE, BUT IT MAY PAY THE CREDITOR FOR THE DAMAGES IF YOU CANNOT PAY. YOU HAVE THE RIGHT TO PURCHASE INSURANCE THAT WILL REIMBURSE YOU FOR DAMAGES TO YOUR VEHICLE EITHER THROUGH THE CREDITOR IF OFFERED BY THE CREDITOR OR THROUGH YOUR OWN AGENT."

This notice must be signed by the applicant evidencing his acknowledgment of having read the notice, and be separate and apart from any other form used in the application;

(d) noncredit term life insurance; provided, that the person soliciting the sale of such insurance is properly licensed as required under South Carolina insurance laws and the lender is properly licensed as an agency as required under South Carolina insurance laws and clearly and conspicuously discloses to the insured, prior to the consummation of the insurance purchase, the right to cancel and provides the insured at that time with a form in duplicate signed by the insured. This form shall clearly and conspicuously state in a manner that achieves a grade level score of no higher than seventh grade on the Flesch-Kincaid readability test:

(i) that the purchase of this insurance is not a condition of any loan or extension of credit by including the following language: The purchase of this insurance is not required to obtain credit and will not be provided unless you sign this form and agree to pay the additional cost.";

(ii) that the interest rates and charges do not depend upon the purchase of this insurance;

(iii) that the insured has the option to pay the insurance premium from his own funds or to pay the premium with a portion of the loan proceeds;

(iv) the premium and a description of the coverage, including the face amount, term of the coverage, and any exceptions, limitations, or restrictions;

(v) that the insured may cancel this insurance by mailing a signed request to cancel, together with the policy, to the lender or the insurance company within thirty days after receipt of the policy and, that in the event of cancellation by the insured within thirty days after receipt of the policy, the insured will be promptly refunded the entire premium for such insurance;

(vi) that the insurance laws of South Carolina apply with respect to any type of termination other than as contained in subitem (v) of this item (d) and that the policy should be consulted for more information;

(vii) that the insurance is not tied to the loan in any manner and that if the loan is terminated, the insurance will remain in force unless it is otherwise terminated under the terms of the agreement between the debtor and the insurer;

(viii) the name, address, and phone number of the lender; and

(ix) the name, address, and phone number of the insurance company and the process to be followed in submitting a claim.

The noncredit term life insurance must be underwritten by an insurance company which is properly licensed as required under South Carolina insurance laws. In addition, the noncredit term life insurance must be filed for approval prior to use in accordance with South Carolina insurance laws, and the terms and conditions of the transaction must comply with any other applicable provisions of the South Carolina insurance laws.

If the creditor contracts for or receives a separate charge for insurance, the amount charged for the insurance may not exceed the premium to be charged by the insurer, as computed at the time the charge to the debtor is determined, conforming to any rate filings required by law and made by the insurer with the Director of the Department of Insurance.

Any attempt to tie the sale of the noncredit term life insurance to any loan or extension of credit or otherwise to coerce the debtor into purchasing the insurance is prohibited, and any party engaged in the tying or coercion is subject to penalties in accordance with Section 37-5-202.

(3) With respect to an assumption of an existing obligation, the lender may, in addition to the other authorized charges, charge an assumption fee not exceeding the lesser of four hundred dollars or one percent of the unpaid balance of the debt at the time the assumption transaction is consummated whenever the primary collateral securing the credit is real estate or a residential manufactured home and not exceeding the lesser of fifty dollars or one percent of the unpaid balance of the debt at the time the assumption transaction is consummated whenever the primary collateral securing the credit is personal property other than a residential manufactured home.

HISTORY: 1976 Act No. 686 Section 1; 1982 Act No. 385, Section 31; 1986 Act No. 444, Section 2; 1988 Act No. 614, Section 2; 1989 Act No. 164, Section 2; 1991 Act No. 142, Section 10; 1994 Act No. 363, Section 3; 1996 Act No. 326, Section 3; 1999 Act No. 66, Section 23; 2004 Act No. 234, Section 2, eff May 11, 2004.



SECTION 37-3-203. Delinquency charges.

(1) With respect to a consumer loan including an open-end consumer loan pursuant to a lender credit card or similar arrangement, and any refinancings or consolidations of all such consumer loans, the parties may contract for a delinquency charge on any installment not paid in full within ten days after its due date, as originally scheduled or as deferred, in an amount, not exceeding five dollars which is not more than five percent of the unpaid amount of the installment.

(2) Notwithstanding subsection (1) the lender may contract for and receive a minimum delinquency charge not to exceed forty percent of five dollars as adjusted pursuant to Section 37-1-109. The lender may contract for such a minimum charge even though the charge exceeds five percent of the unpaid amount of the installment.

(3) A statement in the agreement between the lender and the debtor to the effect that the lender may charge the maximum delinquency charge (or late charge) authorized by law entitles the creditor to impose a delinquency charge in the dollar amount specified in subsections (1) and (2) as adjusted pursuant to Section 37-1-109 at the time the delinquency charge is imposed, subject to the five percent of the unpaid amount of the installment limitation, if applicable.

(4) A delinquency charge under this section may be collected only once on an installment however long it remains in default. No delinquency charge may be collected with respect to a deferred installment unless the installment is not paid in full within ten days after its deferred due date. A delinquency charge may be collected at the time it accrues or at any time thereafter.

(5) A delinquency charge pursuant to this section must not be collected on a payment that is otherwise a full installment payment for the applicable period and is paid on its due date or within ten days after its due date if the only delinquency is attributable to a late fee or a delinquency charge assessed on an earlier installment. It is the intent of the legislature that in construing this subsection, the courts be guided by interpretations to 16 C.F.R. 444.4 and 12 C.F.R. 227.15, as amended from time to time, relating to late charges, given by the Federal Trade Commission, Federal Reserve Board, and the Federal Courts.

(6) If two installments or parts thereof of a precomputed consumer loan are in default for ten days or more, the lender may elect to convert the loan from a precomputed loan to one in which the loan finance charge is based on unpaid balances. In this event, he shall make a rebate pursuant to the provisions on rebate upon prepayment (Section 37-3-210) as if the date of prepayment were one day before the maturity date of a delinquent installment, and thereafter may make a loan finance charge as authorized by the provisions on loan finance charge for consumer loans by lenders not supervised lenders [Section 37-3-201(1)] or finance charge for consumer loans by supervised lenders [Section 37-3-201(2)], whichever is appropriate. The amount of the rebate must not be reduced by the amount of any permitted minimum charge (Section 37-3-210). If the creditor proceeds under this subsection, any delinquency or deferral charges made with respect to installments due on or after the maturity date of the first delinquent installment must be rebated, and no further delinquency or deferral charges may be made.

HISTORY: 1976 Act No. 686 Section 1; 1982 Act No. 385, Section 32; 1991 Act No. 142, Section 11; 2004 Act No. 234, Section 3, eff May 11, 2004.



SECTION 37-3-204. Deferral charges.

(1) In this section and in the provisions on rebate upon prepayment (Section 37-3-210) the following defined terms apply with respect to a precomputed consumer loan:

(a) "Computational period" means (i) the interval between scheduled due dates of instalments under the transaction if the intervals are substantially equal or, (ii) if the intervals are not substantially equal, one month if the smallest interval between the scheduled due dates of instalments under the transaction is one month or more, and, otherwise, one week.

(b) "Deferral" means a postponement of the scheduled due date of an instalment as originally scheduled or as previously deferred.

(c) "Deferral period" means a period in which no instalment is scheduled to be paid by reason of a deferral.

(d) The "interval" between specified dates means the interval between them including one or the other but not both of them; if the interval between the date of a transaction and the due date of the first scheduled instalment does not exceed one month by more than 15 days when the computational period is one month, or does not exceed 11 days when the computational period is one week, the interval may be considered by the creditor as one computational period.

(e) "Periodic balance" means the amount scheduled to be outstanding on the last day of a computational period before deducting the instalment, if any, scheduled to be paid on that day.



SECTION 37-3-205. Loan finance charge on refinancing.

With respect to a consumer loan, refinancing, or consolidation, the lender may by agreement with the debtor refinance the unpaid balance and may contract for and receive a loan finance charge based on the principal resulting from the refinancing at a rate not exceeding that permitted by the provisions on loan finance charge for consumer loans (Section 37-3-201) or the provisions on loan finance charge for supervised loans (Section 37-3-508), whichever is appropriate. For the purpose of determining the loan finance charge permitted, the principal resulting from the refinancing comprises the following:

(1) if the transaction was not precomputed, the total of the unpaid balance and the accrued charges on the date of the refinancing, or, if the transaction was precomputed, the amount which the debtor would have been required to pay upon prepayment pursuant to the provisions on rebate upon prepayment (Section 37-3-210) on the date of refinancing, except that for the purpose of computing this amount no minimum charge (Section 37-3-210) shall be allowed; and

(2) appropriate additional charges (Section 37-3-202), payment of which is deferred.

HISTORY: 1976 Act No. 686 Section 1.



SECTION 37-3-206. Loan finance charge on consolidation.

(1) If a debtor owes an unpaid balance to a lender with respect to a consumer loan, refinancing, or consolidation, and becomes obligated on another consumer loan, refinancing, or consolidation with the same lender, the parties may agree to a consolidation resulting in a single schedule of payments. If the previous consumer loan, refinancing, or consolidation was not precomputed, the parties may agree to add the unpaid amount of principal and accrued charges on the date of consolidation to the principal with respect to the subsequent loan. If the previous consumer loan, refinancing, or consolidation was precomputed, the parties may agree to refinance the unpaid balance pursuant to the provisions on refinancing (Section 37-3-205) and to consolidate the principal resulting from the refinancing by adding it to the principal with respect to the subsequent loan. In either case the lender may contract for and receive a loan finance charge based on the aggregate principal resulting from the consolidation at a rate not in excess of that permitted by the provisions on loan finance charge for consumer loans (Section 37-3-201) or the provisions on loan finance charge for supervised loans (Section 37-3-508), whichever is appropriate.

(2) The parties may agree to consolidate the unpaid balance of a consumer loan with the unpaid balance of a consumer credit sale. The parties may agree to refinance the previous unpaid balance pursuant to the provisions on refinancing sales (Section 37-2-205) or the provisions on refinancing loans (Section 37-3-205), whichever is appropriate, and to consolidate the amount financed resulting from the refinancing or the principal resulting from the refinancing by adding it to the amount financed or principal with respect to the subsequent sale or loan. The aggregate amount resulting from the consolidation shall be deemed principal, and the creditor may contract for and receive a loan finance charge based on the principal at a rate not in excess of that permitted by the provisions on loan finance charge for consumer loans (Section 37-3-201) or the provisions on loan finance charge for supervised loans (Section 37-3-508), whichever is appropriate.

HISTORY: 1976 Act No. 686 Section 1.



SECTION 37-3-207. Conversion to revolving loan account.

The parties may agree to add to a revolving loan account the unpaid balance of a consumer loan, not made pursuant to revolving loan account, or a refinancing, or consolidation thereof, or the unpaid balance of a consumer credit sale, refinancing or consolidation. For the purpose of this section:

(1) the unpaid balance of a consumer loan, refinancing, or consolidation is an amount equal to the principal determined according to the provisions on refinancing (Section 37-3-205); and

(2) the unpaid balance of a consumer credit sale, refinancing, or consolidation is an amount equal to the amount financed determined according to the provisions on refinancing (Section 37-2-205).

HISTORY: 1976 Act No. 686 Section 1.



SECTION 37-3-208. Advance to perform covenants of debtor.

(1) If the agreement with respect to a consumer loan, refinancing, or consolidation contains covenants by the debtor to perform certain duties pertaining to insuring or preserving collateral and if the lender pursuant to the agreement pays for performance of the duties on behalf of the debtor, the lender may add the amounts paid to the debt. Within a reasonable time after advancing any sums, he shall state to the debtor in writing the amount of the sums advanced, any charges with respect to this amount, and any revised payment schedule and, if the duties of the debtor performed by the lender pertain to insurance, a brief description of the insurance paid for by the lender including the type and amount of coverages. No further information need be given.

(2) A loan finance charge may be made for sums advanced pursuant to subsection (1) at a rate not exceeding the rate stated to the debtor pursuant to the provisions on disclosure (Part 3) with respect to the loan, refinancing, or consolidation, except that with respect to a revolving loan account the amount of the advance may be added to the unpaid balance of the debt and the lender may make a loan finance charge not exceeding that permitted by the provisions on loan finance charge for consumer loans (Section 37-3-201) or for supervised loans (Section 37-3-508), whichever is appropriate.

HISTORY: 1976 Act No. 686 Section 1.



SECTION 37-3-209. Right to prepay.

Subject to the provisions on rebate upon prepayment (Section 37-3-210), the debtor may prepay in full the unpaid balance of a consumer loan, refinancing, or consolidation at any time without penalty.

HISTORY: 1976 Act No. 686 Section 1.



SECTION 37-3-210. Rebate upon prepayment.

(1) Except as otherwise provided in this section, upon prepayment in full of a precomputed consumer loan entered into after September 28, 1976, the creditor shall rebate to the debtor an amount not less than the unearned portion of the loan finance charge computed according to this section. If the rebate otherwise required is less than $1.00, no rebate need be made.

(2) Upon prepayment of a consumer loan, whether or not precomputed, except a consumer lease or one pursuant to a revolving loan account, the creditor may collect or retain a minimum charge not exceeding fifteen dollars, if the minimum charge was contracted for and the loan finance charge earned at the time of prepayment is less than the minimum charge contracted for.

(3) In the following subsections these terms have the meanings ascribed to them in subsection (1) of Section 37-3-204: computational period, deferral, deferral period, periodic balance, standard deferral, sum of the balances method, and transaction.

(4) If, with respect to a transaction payable according to its original terms in no more than 61 instalments, the creditor has made either:

(a) no deferral or deferral charge, the unearned portion of the loan finance charge is no less than the portion thereof attributable according to the sum of the balances method to the period from the first day of the computational period following that in which prepayment occurs to the scheduled due date of the final instalment of the transaction; or

(b) a standard deferral and a deferral charge pursuant to the provisions on a standard deferral, the unpaid balance of the transaction includes any unpaid portions of the deferral charge and any appropriate additional charges incident to the deferral, and the unearned portion of the loan finance charge is no less than the portion thereof attributable according to the sum of the balances method to the period from the first day of the computational period following that in which prepayment occurs except that the numerator of the fraction is the sum of the periodic balances, after rescheduling to give effect to any standard deferral, scheduled to follow the computational period in which prepayment occurs. A separate rebate of the deferral charge is not required unless the unpaid balance of the transaction is paid in full during the deferral period, in which event the creditor shall also rebate the unearned portion of the deferral charge.

(5) In lieu of computing a rebate of the unearned portion of the loan finance charge as provided in subsection (4) of this section, the creditor:

(a) shall, with respect to a transaction payable according to its original terms in more than 61 instalments, and a transaction payable according to its original terms in no more than 61 instalments as to which the creditor has made a deferral other than a standard deferral, and

(b) may, in other cases, recompute or redetermine the earned finance charge by applying, according to the actuarial method, the annual percentage rate of finance charge required to be disclosed to the debtor pursuant to law to the actual unpaid balances of the amount financed for the actual time that the unpaid balances were outstanding as of the date of prepayment, giving effect to each payment, including payments of any deferral and delinquency charges, as of the date of the payment. The Administrator shall adopt rules to simplify the calculation of the unearned portion of the finance charge, including allowance of the use of tables or other methods derived by application of a percentage rate which deviates by not more than one-half of one percent from the rate of the loan finance charge required to be disclosed to the debtor pursuant to law, and based on the assumption that all payments were made as originally scheduled or as deferred.

(6) Except as otherwise provided in subsection (5), this section does not preclude the collection or retention by the creditor of delinquency charges (Section 37-3-203).

(7) If the maturity is accelerated for any reason and judgment is entered, the debtor is entitled to the same rebate as if payment had been made on the date judgment is entered.

(8) Upon prepayment in full of a precomputed consumer loan by the proceeds of consumer credit insurance (Section 37-4-103), the debtor or his estate is entitled to the same rebate as though the debtor had prepaid the agreement on the date the proceeds of insurance are paid to the creditor, but no later than 20 business days after satisfactory proof of loss is furnished to the creditor.

HISTORY: 1976 Act No. 686 Section 1; 1980 Act No. 326, Section 3.



SECTION 37-3-301. Application of and compliance with Federal Truth in Lending Act.

A person upon whom the Federal Truth in Lending Act imposes duties or obligations shall make or give to the consumer the disclosures, information and notices required of him by that act and in all respects comply with that act.

HISTORY: 1962 Code Section 8-800.261; 1974 (58) 2879.



SECTION 37-3-302. Receipts; statements of account; evidence of payment.

(1) The creditor shall deliver or mail to the debtor, without request, a written receipt for each payment by coin or currency on an obligation pursuant to a consumer loan. A periodic statement showing a payment received by mail complies with this subsection.

(2) Upon written request of a debtor, the person to whom an obligation is owed pursuant to a consumer loan, except one pursuant to a revolving loan account, shall provide a written statement of the dates and amounts of payments made within the 12 months preceding the month in which the request is received and the total amount unpaid as of the end of the period covered by the statement. The statement shall be provided without charge once during each year of the term of the obligation. If additional statements are requested the creditor may charge not in excess of $2.00 for each additional statement.

(3) After a debtor has fulfilled all obligations with respect to a consumer loan, except one pursuant to a revolving loan account, the person to whom the obligation was owed, upon request of the debtor, shall deliver or mail to the debtor written evidence acknowledging payment in full of all obligations with respect to the transaction.

HISTORY: 1976 Act No. 686 Section 25.



SECTION 37-3-303. Notice to co-signers and similar parties.

(1) A natural person, other than the spouse of the debtor, is not obligated as a co-signer, co-maker, guarantor, indorser, surety, or similar party with respect to a consumer loan, unless before or contemporaneously with signing any separate agreement of obligation or any writing setting forth the terms of the debtor's agreement, the person receives a separate written notice that contains a completed identification of the debt he may have to pay and reasonably informs him of his obligation with respect to it.

(2) A clear and conspicuous notice in substantially the following form complies with this section:

NOTICE

You agree to pay the debt identified below although you may not personally receive any property, services, or money. You may be sued for payment although the person who receives the property, services, or money is able to pay. This notice is not the contract that obligates you to pay the debt. Read the contract for the exact terms of your obligation.

IDENTIFICATION OF DEBT YOU MAY HAVE TO PAY

________________________________________

(Name of Debtor)

________________________________________

(Name of Creditor)

________________________________________

(Date)

________________________________________

(Kind of Debt)

I have received a copy of this notice.

_____________ _________________________

(Date) (Signed)

(3) The notice required by this section need not be given to a seller, lessor, or lender who is obligated to an assignee of his rights.

(4) A person entitled to notice under this section shall also be given a copy of any writing setting forth the terms of the debtor's agreement and of any separate agreement of obligation signed by the person entitled to the notice.

(5) A notice to co-signer which complies with the Federal Trade Commission's Trade Regulation Rule on Credit Practices (16 C.F.R. Section 444) or which complies with a regulation regarding co-signer notices promulgated by any federal agency pursuant to Section 18(f) of the Federal Trade Commission Act, 15 U.S.C. Section 57a(f) (Section 202(a) of the Magnuson-Moss Warranty-Federal Trade Commission Improvement Act, Public Law 93-63F) likewise complies with this section, provided that the notice does not indicate that the creditor may collect any amount or engage in any activity which would be illegal under South Carolina law and the notice contains the following information signed and dated by the co-signer:

IDENTIFICATION OF DEBT YOU MAY HAVE TO PAY

________________________________________

(Name of Debtor)

________________________________________

(Name of Creditor)

________________________________________

(Date)

________________________________________

(Kind of Debt)

I have received a copy of this notice.

_____________ _________________________

(Date) (Signed)

HISTORY: 1976 Act No. 686 Section 25; 1991 Act No. 142, Section 12; 2004 Act No. 234, Sections 4 and 5, eff May 11, 2004.



SECTION 37-3-304. Advertising.

(1) A lender may not advertise, print, display, publish, distribute, broadcast, or cause to be advertised, printed, displayed, published, distributed, or broadcast in any manner any statement or representation with regard to the rates, terms, or conditions of credit with respect to a consumer loan that is false, misleading, or deceptive.

(2) Advertising that complies with the Federal Truth in Lending Act does not violate this section.

(3) This section does not apply to the owner or personnel, as such, of any medium in which an advertisement appears or through which it is disseminated.

HISTORY: 1976 Act No. 686 Section 25.



SECTION 37-3-305. Filing and posting maximum rate schedule.

(1) Every creditor [Section 37-1-301(13)], other than an assignee of a credit obligation, making supervised or restricted consumer loans (Section 37-3-104) in this State shall on or before the effective date of this section, and in case of a creditor not making supervised consumer loans in this State on that date, on or before the date the creditor begins to make such loans in this State, file with the Department of Consumer Affairs and, except as otherwise provided in this section, post in one conspicuous place in every place of business, if any, in this State in which offers to make consumer loans are extended, a certified maximum rate schedule meeting the requirements set forth in subsections (2), (3), and (4) of this section.

A creditor that has issued lender credit cards or similar arrangements [Section 37-1-301(16)] is not required to post a copy of the required rate schedule in any place of business which is authorized to honor such transactions except its central and branch offices other than a branch office that is a free-standing automatic teller machine; provided, that the creditor shall include a conspicuous statement of the maximum rate it intends to charge for these transactions in the initial disclosure statement required to be provided the debtor by the Federal Truth-In-Lending Act and notifies the debtor of any change in the maximum rate on or before the effective date of the change.

(2) The rate schedule required to be filed and posted by subsection (1) must contain a list of the maximum rate of loan finance charge (Section 37-3-109) stated as an annual percentage rate, determined in accordance with the Federal Truth-In-Lending Act and Federal Reserve Board Regulation Z, that the creditor intends to charge for consumer credit transactions in each of the following categories of credit:

(a) unsecured personal loans;

(b) secured personal loans other than those secured by real estate;

(c) real estate mortgage loans;

(d) open-end (revolving) credit;

(e) all other.

The creditor may include as many subcategories as it chooses under each of the specified categories, and may, at its option, include a series of rates for different dollar amounts and maturities. A creditor may omit one or more of the categories from the rate schedule if the creditor does not make consumer credit transactions falling within the omitted categories.

If a variable rate is applicable to one or more categories or subcategories, the rate schedule must designate the rate as a variable rate and disclose the index for calculating changes in the rate and the cap or other limitation, if any, on any increases or decreases in the rate.

(3) The rate schedule that is filed by the creditor shall be reproduced in at least fourteen-point type for posting as required by subsection (1). The terms "Loan Finance Charge" and "Annual Percentage Rate" will be printed in larger size type than the other terms in the posted rate schedule. The following statement shall be included in the posted rate schedule:

"Consumers: All supervised and restricted creditors making consumer loans in South Carolina are required by law to post a schedule showing the maximum rate of LOAN FINANCE CHARGES stated as ANNUAL PERCENTAGE RATES that the creditor intends to charge for various types of consumer credit transactions.

The purpose of this requirement is to assist you in comparing the maximum rates that creditors charge, thereby furthering your understanding of the terms of consumer credit transactions and helping you to avoid the uninformed use of credit.

NOTE: Creditors are prohibited only from granting consumer credit at rates higher than those specified above. A creditor may be willing to grant you credit at rates that are lower than those specified, depending on the amount, terms, collateral and your credit worthiness."

(4) A rate schedule filed and posted as required by this section shall be effective until changed in accordance with this subsection. A creditor wishing to change any of the maximum rates shown on a schedule previously filed and posted or to add or delete the prescribed categories or subcategories shall file with the Department of Consumer Affairs, in duplicate, together with the required fee specified in subsection (6) and shall post as required by subsection (1) a revised schedule of maximum rates. The revised schedule shall be certified and returned to the creditor if properly filed. The revised rate schedule shall be effective for all consumer credit extended after the close of business on the day the certified schedule is received by the creditor or seven days after the date of submission postmark, whichever is earlier. The posting or changes in connection with lender credit cards and similar arrangements shall be made in accordance with subsection (1).

(5) A creditor shall have no obligation to print the maximum rate schedule in any public advertisement that mentions rates charged by that creditor.

(6) The Department of Consumer Affairs shall maintain a file for each creditor containing the original and all revised rate schedules filed by the creditor. A certified copy of each filing showing the date and time it was received must be sent to the creditor making the filing at the time of its receipt. A fee of twenty dollars for each rate schedule filed by a creditor is payable to the Department of Consumer Affairs for its services in maintaining the rate schedule files and providing one certified copy of each rate filing to the creditor. Additional certified copies of a filing must be provided at a charge of four dollars for each copy.

(7) The Commission on Consumer Affairs shall promulgate a regulation pursuant to subsection (2) of Section 37-6-506 establishing the filing procedures for and the format of the rate schedules prescribed by this section.

(8) Every creditor shall file at least one maximum rate schedule and pay at least one forty-dollar filing fee during each state fiscal year disclosing that creditor's existing maximum rates plus an additional forty dollars for each additional location. This filing and fee required of each creditor is due annually before the thirty-first day of January of each year. If this filing does not change any maximum rates previously filed, the creditor is not required to alter posted maximum rates. If any creditor has not filed a maximum rate schedule with the Department of Consumer Affairs by the thirty-first day of January of the year in which it is due, then on this date the filing is no longer effective and the maximum credit service charge that the creditor may impose on any credit extended after that date may not exceed eighteen percent a year until such time as the creditor files a revised maximum rate schedule that complies with this section. The Department of Consumer Affairs shall retain thirty dollars of each fee to offset the cost of administering and enforcing this chapter and Chapter 2 of this title. This revenue may be applied to the cost of operations and any unexpended balance carries forward to succeeding fiscal years and must be used for the same purposes.

(9) On loans with a cash advance [Section 37-1-301(30)] not exceeding six hundred dollars, a licensed lender may not post a rate which exceeds the maximum charges imposed in Section 34-29-140 as disclosed as an annual percentage rate or that rate filed and posted pursuant to this section, whichever is less.

HISTORY: 1982 Act No. 385, Section 33; 1984 Act No. 355, Section 12; 1987 Act No. 56 Section 2; 1989 Act No. 119, Section 3; 1991 Act No. 142, Section 13(A), (B); 1995 Act No. 135, Section 11; 2008 Act No. 353, Section 2, Pt 16B, eff July 1, 2009.



SECTION 37-3-306. Notice of assumption rights.

(1) Every creditor engaged in this State in making consumer loans pursuant to a lender credit card or similar arrangement shall:

(a) file on or before January thirty-first of each year with the Department of Consumer Affairs for every lender card plan it offers to South Carolina residents the disclosures required for credit and charge card applications and solicitations by the Federal Truth-In-Lending Act, Federal Reserve Board Regulation Z, Section 226.5a(b), 12 C.F.R. Section 226.5a(b), and any amendments or replacements thereto. The disclosures required by this section must be based on fees and charges and other terms in effect as of December thirty-first of the prior year. The required disclosures may be filed by providing one or more actual applications or solicitations used by the creditor which contain the required disclosures on one or more of the model forms in Appendix G of Federal Reserve Board Regulation Z. The annual filing fee for each creditor is twenty dollars, payable at the time the disclosures are filed regardless of the number of filings; and

(b) file with the Department of Consumer Affairs current figures on the disclosures required by item (a) within thirty days after receiving a written request for this information from the administrator. No filing fee may be imposed for this information request.

(2) Failure to file the disclosures required by this section and any errors in these disclosures does not affect the validity of any transaction or the maximum rates or charges in any transaction made by the creditor but the creditor is subject to the administrative remedies in Part 1 of Chapter 6.

HISTORY: 1982 Act No. 385, Section 34; 1991 Act No. 142, Section 14.



SECTION 37-3-308. Manufactured home loan disclosure; material terms.

(A) An estimate of the disclosures required by Section 37-3-301 is required in connection with a loan for the purchase, refinance, or consolidation of a loan secured by a borrower-occupied manufactured home not less than two days before the consummation of the transaction as defined in 12 C.F.R. Section 226.2(a)(13). The estimated disclosure must be accompanied by the itemization of the amount financed. With respect to a loan secured by real property, the disclosures required by the Federal Real Estate Settlement Procedures Act are applicable.

(B) If the lender turns down the applicant for the credit sale before making the disclosures, the disclosures as provided in subsection (A) are not required.

(C)(1) If the lender determines that a material term of the loan sale must change, then the lender shall redisclose the estimated disclosures to conform to the changed terms and the transaction must not be consummated until one day after the redisclosure.

(2) A material term of the credit sale includes:

(a) the number of payments of the transaction;

(b) a feature of the transaction causing it to be an alternative mortgage transaction as defined in 12 U.S. Code Section 3802(1) when the transaction as previously disclosed was not an alternative mortgage transaction;

(c) a term or fee in the transaction or combination of terms or fees causing the annual percentage rate to vary more than one quarter of one percent of the annual percentage rate previously disclosed; or

(d) any insurance premiums, prepaid finance charges, third-party fees, or preparation charges that vary from the previously disclosed insurance premiums, prepaid finance charges, third-party fees, or preparation charges by lesser than five hundred dollars in the aggregate or one percent of the estimated amount disclosed pursuant to subsection (A) above.

HISTORY: 2003 Act No. 42, Section 3.B, eff Jan. 1, 2004, and applying to loans for which the loan applications were taken on or after that date.



SECTION 37-3-401. Scope.

This part applies to consumer loans.

HISTORY: 1962 Code Section 8-800.271; 1974 (58) 2879.



SECTION 37-3-402. Balloon payments.

(1) Except as provided in subsection (2), if any scheduled payment of a consumer loan is more than twice as large as the average of earlier scheduled payments, the consumer has the right to refinance, without penalty, the amount of that payment at the time it is due. The terms of the refinancing shall be no less favorable to the consumer than the terms of the original transaction.

(2) This section does not apply to -

(a) a transaction pursuant to a revolving loan account;

(b) a transaction to the extent that the payment schedule is adjusted to the seasonal or irregular income or scheduled payments or obligations of the consumer;

(c) a credit transaction to the extent a formula for determining the rate of the loan finance charge and any change in the amount of payment upon renegotiation or refinancing is specified in the agreement between the parties or is an alternative mortgage instrument; or

(d) a transaction of a class defined by rule of the Administrator as not requiring for the protection of the consumer his right to refinance as provided in this section.

HISTORY: 1962 Code Section 8-800.272; 1974 (58) 2879; 1982 Act No. 385, Section 35; 1989 Act No. 144, Section 4.



SECTION 37-3-403. No assignment of earnings.

(1) A lender may not take an assignment of earnings of the debtor for payment or as security for payment of a debt arising out of a consumer loan. An assignment of earnings in violation of this section is unenforceable by the assignee of the earnings and revocable by the debtor. This section does not prohibit an employee from authorizing deductions from his earnings if the authorization is revocable.

(2) A sale of unpaid earnings made in consideration of the payment of money to or for the account of the seller of the earnings is deemed to be a loan to him secured by an assignment of earnings.

HISTORY: 1962 Code Section 8-800.273; 1974 (58) 2879.



SECTION 37-3-404. Attorney's fees.

(1) Except as provided by the provisions on limitations on attorney's fees as to certain supervised loans (Section 37-3-514), with respect to a consumer loan the agreement may provide for the payment by the debtor of reasonable attorney's fees not in excess of fifteen percent of the unpaid debt after default and referral to an attorney not a salaried employee of the lender. A provision in violation of this section is unenforceable.

(2) With respect to a consumer loan that is secured in whole or in part by a lien on real estate the provisions of Section 37-10-102(a) apply whenever the lender requires the debtor to purchase insurance or pay any attorney's fees in connection with examining the title and closing the transaction.

HISTORY: 1962 Code Section 8-800.274; 1974 (58) 2879; 1976 Act No. 686 Section 26; 1982 Act No. 385, Section 36; 1984 Act No. 355, Section 6.



SECTION 37-3-405. Charges as a result of default prohibited except as authorized by title.

Except for reasonable expenses incurred in realizing on a security interest, the agreement with respect to a consumer loan may not provide for charges as a result of default by the debtor other than those authorized by this title. A provision in violation of this section is unenforceable. This section does not prohibit or limit delinquency or deferral charges.

HISTORY: 1976 (59) 1792; 1976 Act No. 686 Section 68.



SECTION 37-3-406. Notice of assignment.

The debtor is authorized to pay the original lender until he receives notification of assignment of rights to payment pursuant to a consumer loan and that payment is to be made to the assignee. A notification which does not reasonably identify the rights assigned is ineffective. If requested by the debtor, the assignee must seasonably furnish reasonable proof that the assignment has been made and unless he does so the debtor may pay the original lender.

HISTORY: 1962 Code Section 8-800.276; 1974 (58) 2879.



SECTION 37-3-407. Authorization to confess judgment prohibited.

A debtor may not authorize any person to confess judgment on a claim arising out of a consumer loan. An authorization in violation of this section is void.

HISTORY: 1962 Code Section 8-800.277; 1974 (58) 2879.



SECTION 37-3-408. Change in terms of revolving loan accounts.

(1) Whether or not a change is authorized by prior agreement, a creditor may change the terms of a revolving loan account applying to any balance incurred before or after the effective date of the change. If the change increases the rate of the loan finance charge or of additional charges, alters the method of determining the balance upon which charges are made so that increased charges may result, or imposes or increases minimum charges, the change is effective with respect to a balance incurred before the effective date of the change only if the debtor after receiving disclosure of the change agrees to it in writing or the creditor delivers or mails to the debtor one written disclosure of the change at least thirty days before the effective date. The written disclosure must state that if the consumer does not want to continue the revolving account under the new terms the creditor will terminate the account and permit the consumer to pay the existing balance under the terms in effect before the change in terms on the written request of the consumer sent to the creditor at the address provided in the disclosure. The disclosure also must state that the consumer may apply for another revolving account on the new terms.

(2) A disclosure provided for in subsection (1) is mailed to the debtor when mailed to him at his address used by the creditor for mailing him periodic billing statements.

(3) If a creditor attempts to change the terms of a revolving loan account as provided in subsection (1) without complying with this section, any additional cost or charge to the debtor resulting from the change is an excess charge and is subject to the remedies available to the debtor (Section 37-5-202) and to the administrator (Section 37-6-113).

HISTORY: 1962 Code Section 8-800.278; 1974 (58) 2879; 1976 Act No. 686 Section 27; 1980 Act No. 433, Section 5; 1989 Act No. 144, Section 2.



SECTION 37-3-409. Use of multiple agreements.

A lender may not use multiple agreements with intent to avoid disclosure of an annual percentage rate pursuant to the provisions on disclosure and advertising (part 3). The excess amount of loan finance charge provided for in agreements in violation of this section is an excess charge for the purposes of the provisions on the effect of violations on rights of parties (Section 37-5-202) and the provisions on civil actions by Administrator (Section 37-6-113).

HISTORY: 1962 Code Section 8-800.279; 1974 (58) 2879.



SECTION 37-3-410. Lender subject to claims and defenses arising from sale and leases.

(1) A lender, except the issuer of a lender credit card, who with respect to a particular transaction, makes a consumer loan to enable a debtor to buy or lease from a particular seller or lessor property or services is subject to all claims and defenses of the debtor against the seller or lessor arising from that sale or lease of the property or services if:

(a) the lender knows that the seller or lessor arranged for the extension of credit by the lender for a commission, brokerage, or referral fee;

(b) the lender is a person related to the seller or lessor, unless the relationship is remote or is not a factor in the transaction;

(c) the seller of lessor guarantees the loan or otherwise assumes the risk of loss by the lender upon the loan;

(d) the lender directly supplies the seller or lessor with the contract document used by the debtor to evidence the loan, and the seller or lessor has knowledge of the credit terms and participates in preparation of the document; or

(e) the loan is conditioned upon the debtor's purchase or lease of the property or services from the particular seller or lessor, but the lender's payment of proceeds of the loan to the seller or lessor does not in itself establish that the loan was so conditioned.

(f) the lender, before he makes the consumer loan, has knowledge or, from his course of dealing with the particular seller or lessor or his records, notice of substantial complaints by other buyers or lessees of the particular seller's or lessor's failure or refusal to perform his contracts with them and of the particular seller's or lessor's failure to remedy his defaults within a reasonable time after notice to him of the complaints.

(2) A claim or defense of a debtor specified in subsection (1) may be asserted against the lender under this section only if the debtor has made a good faith attempt to obtain satisfaction from the seller or lessor with respect to the claim or defense and then only to the extent of the amount owing to the lender with respect to the sale or lease of the property or services as to which the claim or defense arose at the time the lender has written notice of the claim or defense. Written notice of the claim or defense may be given before the attempt specified in this subsection. For the purposes of this section, written notice is any written notification other than notice on a coupon, billing statement or other payment medium or material supplied by the lender which sets forth or otherwise enables the creditor to identify the name and account number (if any) of the debtor.

(3) For the purpose of determining the amount owing to the lender with respect to the sale or lease:

(a) payments received by the lender after consolidation of two or more consumer loans, except pursuant to a revolving loan account, are deemed to have been applied first to the payment of the loans first made; if the loans consolidated arose from loans made on the same day, payments are deemed to have been applied first to the smallest loan; and

(b) payments received for a revolving loan account are deemed to have been applied first to the payment of loan finance charges in the order of their entry to the account and then to the payment of debts in the order in which the entries of the debts are made to the account.

(4) An agreement may not limit or waive the claims or defenses of a debtor under this section.

HISTORY: 1962 Code Section 8-800.280; 1974 (58) 2879; 1976 Act No. 686 Section 28; 1982 Act No. 385, Section 37.



SECTION 37-3-411. Card issuer subject to claims and defenses.

(1) This section neither limits the liability of nor imposes liability on a card issuer as a manufacturer, supplier, seller, or lessor of property or services sold or leased pursuant to the credit card. This section may subject a card issuer to claims and defenses of a cardholder against a seller or lessor arising from sales or leases made pursuant to the credit card.

(2) A card issuer is subject to claims and defenses of a cardholder against the seller or lessor arising from the sale or lease of property or services by a seller or lessor licensed, franchised, or permitted by the card issuer or a person related to the card issuer to do business under the trade name or designation of the card issuer or a person related to the card issuer, to the extent of the original amount owing to the card issuer with respect to the sale or lease of the property or services as to which the claim or defense arose.

(3) Except as otherwise provided in this section, a card issuer, including a lender credit card issuer, is subject to all claims and defenses of a cardholder against the seller or lessor arising from the sale or lease of property or services pursuant to the credit card

(a) if the original amount owing to the card issuer with respect to the sale or lease of the property or services as to which the claim or defense arose exceeds $50.00;

(b) if the residence of the cardholder and the place where the sale or lease occurred are in the same state or within 100 miles of each other;

(c) if the cardholder has made a good faith attempt to obtain satisfaction from the seller or lessor with respect to the claim or defense; and

(d) to the extent of the amount owing to the card issuer with respect to the sale or lease of the property or services as to which the claim or defense arose at the time the card issuer has written notice of the claim or defense. Written notice of the claim or defense may be given before the attempt specified in paragraph (c). For the purposes of this section, written notice is any written notification other than notice on a coupon, billing statement or other payment medium or material supplied by the creditor which sets forth or otherwise enables the assignee to identify the name and account number (if any) of the debtor.

(4) For the purpose of determining the amount owing to the card issuer with respect to a sale or lease pursuant to a revolving loan account or a revolving charge account, payments received for the account are deemed to have been applied first to the payment of loan finance charges or credit service charges in the order of their entry to the account and then to the payment of debts in the order in which the entries of the debts are made to the account.

(5) An agreement may not limit or waive the claims or defenses of a cardholder under this section.

HISTORY: 1976 Act No. 686 Section 29.



SECTION 37-3-412. Variable interest rate real estate mortgage loans.

With respect to a consumer loan which is secured in whole or in part by a lien on real estate under which the aggregate of all sums advanced or contemplated by the parties in good faith to be advanced will not exceed one hundred thousand dollars, the rate of the loan finance charge shall be a fixed nonvariable rate unless the creditor makes the transaction in accordance with any regulation governing alternative mortgages promulgated by the State Board of Financial Institutions or a federal regulatory agency.

HISTORY: 1984 Act No. 355, Section 7.



SECTION 37-3-413. Short-term vehicle secured loans; notice to borrower.

(1) A "short-term vehicle secured loan" means a nonpurchase money consumer loan with an original repayment term of less than one hundred and twenty days and secured by a motor vehicle. It does not include a loan made by a supervised financial organization.

(2) A short-term vehicle secured loan must be for an original period of at least one month. A lender may allow the loan to be renewed no more than six additional periods, not to exceed two hundred forty days, with each period equal to the length of the original period. A short-term vehicle secured loan may not accrue interest after the maturity of the sixth renewal period. After the maturity of the final renewal period, the borrower may repay the remaining principal, without additional interest, in six equal monthly installments. For the purposes of this section, a renewal is an extension of a short-term vehicle secured loan for an additional period without changes in the terms of the loan other than a reduction in its principal. Accrued interest must not be capitalized or added to the principal of the loan at the time of a renewal. Fees must not be charged, other than the lien recording fee in the exact amount of the governmental entity's charge.

(3) Before making a short-term vehicle secured loan, a lender shall form a good faith belief that the borrower has the ability to repay the loan, considering the borrower's, and any co-borrower's, employment, monthly income, and other monthly expenses compared to the loan's repayment obligation for the original term and permitted renewals. The lender is considered to comply with this subsection if the lender obtains from the borrower, on a form separate from the loan agreement, a signed statement that the information the borrower has provided regarding employment, income, and expenses is true and correct and that, given the information, the borrower believes he has the ability to repay the loan.

(4) A lender may not make a short-term vehicle secured loan in a principal amount greater than the fair market retail value of the motor vehicle securing the loan, as determined by common industry appraisal guides. If the motor vehicle securing the loan is not listed in common appraisal guides, the lender shall use his best judgment to determine the value.

(5) Except in the event of fraud by the borrower, if a borrower defaults in the repayment of a short-term vehicle secured loan, the lender's sole remedy is to seek possession and sale of the motor vehicle securing the loan and the lender may not pursue the borrower personally in an action for repayment of the loan or for any deficiency after sale. Notwithstanding this section, the lender must return to the borrower any surplus obtained after sale in excess of the amount owed on the loan and reasonable expenses of repossession and sale in accordance with Title 36, Chapter 9.

(6) In a short-term vehicle secured loan agreement the lender shall provide a:

(a) notice, placed conspicuously above the borrower's signature and in at least fourteen point type, as follows:

"THIS IS A HIGHER INTEREST LOAN. YOU SHOULD GO TO ANOTHER SOURCE IF YOU HAVE THE ABILITY TO BORROW AT A LOWER RATE OF INTEREST. YOU ARE PLACING YOUR VEHICLE AT RISK IF YOU DEFAULT ON THIS LOAN."; and

(b) right of rescission provision entitling the borrower to repay the principal amount borrowed without interest or other cost at any time until the close of business on the business day following the date the original loan was executed.

(7) A lender making short-term vehicle secured loans may not advertise or offer a rate of interest that is lower in the original period of the loan if that rate increases in later renewals.

HISTORY: 2003 Act No. 42, Section 5.B, eff Jan. 1, 2004, and applying to loans for which the loan applications were taken on or after that date.



SECTION 37-3-500. Scope.

Except as provided in Section 37-3-512, this Part shall not apply to restricted loans or restricted lenders.

HISTORY: 1976 Act No. 686 Section 2.



SECTION 37-3-501. Definitions: "supervised loan"; "supervised lender"; "restricted loan"; "restricted lender".

(1) "Supervised loan" means a consumer loan in which the rate of the loan finance charge exceeds twelve percent per year as determined according to the provisions on the loan finance charge for consumer loans (Section 37-3-201). A supervised loan does not include:

(a) a mortgage loan as defined in Section 37-22-110(30); or

(b) a closed-end credit transaction, with an original repayment term of less than one hundred twenty days, unsecured by any interest in the consumer's personal property or secured by personal property, excluding motor vehicles that are free of any other liens or encumbrances, that does not have a market value that reasonably secures the amount of the loan, and the consumer:

(i) receives funds from and incurs interest or a fee payable to a creditor, and contemporaneously with, or any time after, the receipt of funds, provides a check or other payment instrument to the creditor who agrees with the consumer not to deposit or present the check or payment instrument; or

(ii) receives funds from and incurs interest or a fee payable to a creditor, and contemporaneously with, or any time after, the receipt of funds, authorizes the creditor to initiate a debit or debits to the consumer's deposit account by electronic fund transfer or a remotely created check or remotely created consumer item as defined in Section 36-3-103(16).

The provisions of subitem (b) do not apply to credit unions, bank holding companies, banks, or financial institutions insured by the Federal Deposit Insurance Corporation.

(2) "Supervised lender" means a person authorized to make or take assignments of supervised loans.

(3) "Restricted loan" means a supervised loan made by a restricted lender pursuant to and in compliance with Chapter 29 of Title 34 (The South Carolina Consumer Finance Act).

(4) "Restricted lender" means a person licensed pursuant to Chapter 29 of Title 34 to make loans under that chapter (The South Carolina Consumer Finance Act).

HISTORY: 1976 Act No. 686 Section 2; 1982 Act No. 385, Section 38; 1995 Act No. 135, Section 12; 2009 Act No. 67, Section 4.C, eff January 1, 2010; 2010 Act No. 287, Section 4.A, eff June 29, 2010.



SECTION 37-3-502. Authority to make supervised loans.

Unless a person is a supervised financial organization or has first obtained a license from the State Board of Financial Institutions authorizing him to make supervised loans, he shall not engage in the business of

(1) making supervised loans, or

(2) taking assignments of and undertaking direct collection of payments from or enforcement of rights against debtors arising from supervised loans.

HISTORY: 1976 Act No. 686 Section 2; 1982 Act No. 385, Section 39.



SECTION 37-3-503. License to make supervised loans.

(1) The State Board of Financial Institutions shall receive and act on all applications for licenses to make supervised loans under this Title. Applications shall be filed in the manner prescribed by the Board and shall contain the information the Board requires by rule to make an evaluation of the financial responsibility, character and fitness of the applicant, and the convenience and advantage to the community in which the licensed office is to be located.

(2) An applicant meets the minimum standard of financial responsibility for engaging in the business of making supervised loans (Section 37-3-502) if he has available for operation of that business in this State assets of at least twenty-five thousand dollars for each license issued.

(3) Upon written request, the applicant is entitled to a hearing on the question of his qualifications for a license if (a) the State Board of Financial Institutions has notified the applicant in writing that his application has been denied, or (b) the Board has not issued a license within 60 days after the application for the license was filed. A request for a hearing may not be made more than 15 days after the Board has mailed a writing to the applicant notifying him that the application has been denied and stating in substance the Board findings supporting denial of the application.

(4) The State Board of Financial Institutions shall issue additional licenses to the same licensee upon compliance with all the provisions of this Title governing issuance of a single license. A separate license shall be required for each place of business. Each license shall remain in full force and effect until surrendered, suspended, or revoked.

(5) A supervised lender, other than a supervised financial organization, prior to installation of an electronic information processing device in the form of a computer terminal, whether or not manned by an employee of the licensee, which is or may be activated by a customer of a licensee for the purpose of obtaining consumer loans from a licensee, whether by way of cash disbursement or other method of funds transfer, must apply for and obtain a license for such installation if located off premises from a licensed location or place of business.

(6) No licensee shall change the location of any place of business without giving the State Board of Financial Institutions at least 15 days prior written notice and no such change shall be made to a location outside of the city or town for which a license is issued, without obtaining a new license for such location. For these purposes "city or town" means an incorporated area and its contiguous unincorporated suburbs.

(7)(a) A licensee may conduct the business of making supervised loans only at or from any place of business for which he holds a license and not under any other name than that in the license. Sales or leases made pursuant to a lender credit card do not violate this subsection.

(b)(1) A person licensed to make supervised loans may not make or enter into a closed-end credit transaction, with an original repayment term of less than one hundred twenty days, unsecured by any interest in the consumer's personal property or secured by personal property, excluding motor vehicles that are free of any other liens or encumbrances, that does not have a market value that reasonably secures the amount of the loan, and the consumer:

(i) receives funds from and incurs interest or a fee payable to a creditor, and contemporaneously with, or any time after, the receipt of funds, provides a check or other payment instrument to the creditor who agrees with the consumer not to deposit or present the check or payment instrument; or

(ii) receives funds from and incurs interest or a fee payable to a creditor, and contemporaneously with, or any time after, the receipt of funds, authorizes the creditor to initiate a debit or debits to the consumer's deposit account by electronic fund transfer or a remotely created check or remotely created consumer item as defined in Section 36-3-103(16).

(2) The board shall impose the following penalties for violation of this item:

(a) a fine of five hundred dollars for the first violation;

(b) a fine of one thousand dollars for the second violation;

(c) permanent revocation of license for the third violation.

The board may not revoke a license issued pursuant to this chapter unless the licensee has been given notice and opportunity for hearing in accordance with the Administrative Procedures Act.

(3) In addition to the penalties required in item (2), the board or the court may order and impose civil penalties upon a person subject to the provisions of this article for violations of this article or its regulations in an amount not to exceed one thousand dollars for each violation. The board also may order repayment of unlawful or excessive fees charged to customers.

(c) The provisions of subsection (b)(1) do not apply to credit unions, bank holding companies, banks, or financial institutions insured by the Federal Deposit Insurance Corporation.

(d) A person licensed to make supervised loans that makes supervised loans secured by a motor vehicle that have an original repayment term of less than one hundred twenty days must comply with the provisions contained in Section 37-3-413.

(8) The State Board of Financial Institutions, for the purposes of execution of its responsibilities under this Title, shall be entitled to collect from applicants and licensees the regulatory fees provided in Chapter 29 of Title 34. But all lenders shall pay the notification fee provided in this Title to Administrator.

HISTORY: 1976 Act No. 686 Section 2; 1982 Act No. 385, Sections 39, 59; 2010 Act No. 287, Section 4.B, eff June 29, 2010.



SECTION 37-3-504. Revocation or suspension of license.

(1) The State Board of Financial Institutions may issue to a person licensed to make supervised loans an order to show cause why his license should not be revoked or suspended for a period not in excess of 6 months. The order shall state the place for a hearing and set a time for the hearing that is no less than 10 days from the date of the order. After the hearing the Board shall revoke or suspend the license if it finds that:

(a) the licensee has repeatedly and willfully violated this Title or any rule or order lawfully made pursuant to this Title; or

(b) facts or conditions exist which would clearly have justified the Board in refusing to grant a license had these facts or conditions been known to exist at the time the application for the license was made.

(2) No revocation or suspension of a license is lawful unless prior to institution of proceedings by the State Board of Financial Institutions notice is given to the licensee of the facts or conduct which warrant the intended action, and the licensee is given an opportunity to show compliance with all lawful requirements for retention of the license.

(3) If the State Board of Financial Institutions finds that probable cause for revocation of a license exists and that enforcement of this Title requires immediate suspension of the license pending investigation, it may, after a hearing upon 5 days' written notice, enter an order suspending the license for not more than 30 days.

(4) Whenever the State Board of Financial Institutions revokes or suspends a license, it shall enter an order to that effect and forthwith notify the licensee of the revocation or suspension. Within five days after the entry of the order it shall deliver to the licensee a copy of the order and the findings supporting the order.

(5) Any person holding a license to make supervised loans may relinquish the license by notifying the State Board of Financial Institutions in writing of its relinquishment, but this relinquishment shall not affect his liability for acts previously committed.

(6) No revocation, suspension, or relinquishment of a license shall impair or affect the obligation of any preexisting lawful contract between the licensee and any debtor.

(7) The State Board of Financial Institutions may reinstate a license, terminate a suspension, or grant a new license to a person whose license has been revoked or suspended if no fact or condition then exists which clearly would have justified the Board refusing to grant a license.

HISTORY: 1976 Act No. 686 Section 2; 1982 Act No. 385, Section 39.



SECTION 37-3-505. Records; annual reports.

(1) Every licensee shall maintain records in conformity with generally accepted accounting principles and practices in a manner that will enable the State Board of Financial Institutions to determine whether the licensee is complying with the provisions of this title. The recordkeeping system of a licensee shall be sufficient if he makes the required information reasonably available. The records need not be kept in the place of business where supervised loans are made, if the board is given free access to the records wherever located. The records pertaining to any loan, including the certified maximum rate chart in effect at the time the loan was made, need not be preserved for more than two years after making the final entry relating to the loan, but in the case of a revolving loan account the two years is measured from the date of each entry.

(2) On or before April fifteenth each year every licensee shall file with the board a composite annual report in the form prescribed by the board relating to all supervised loans made by him. The board shall consult with comparable officials in other states for the purpose of making the kinds of information required in annual reports uniform among the states.

(3) The report shall include, but is not limited to, the following:

(a) the total number of loans and aggregate dollar amounts made by the lender which renewed existing accounts;

(b) the total number of new loans and aggregate dollar amounts made to former borrowers;

(c) the total number of loans and aggregate dollar amounts made to new borrowers;

(d) the total number of loans and aggregate dollar amounts which received a final entry, as provided in subsection (a), other than by renewal;

(e) the total number of renewals in which the borrower received a cash advance which was less than ten percent of the net outstanding loan balance at the time of renewal;

(f) the total number of loans and aggregate dollar amounts outstanding at the beginning of the reporting period;

(g) the total number of loans and aggregate dollar amounts outstanding at the end of the reporting period;

(h) the highest annual percentage rate charged by the lender on loans of various sizes; and

(i) the most frequent annual percentage rate charged by the lender on loans of various sizes.

(4) Information contained in annual reports shall be confidential and may be published only in composite form.

HISTORY: 1976 Act No. 686 Section 2; 1982 Act No. 385, Sections 39, 41; 1995 Act No. 135, Section 13.



SECTION 37-3-506. Examinations and investigations.

(1) The State Board of Financial Institutions shall examine periodically at intervals it deems appropriate the loans, business and records of every licensee. In addition, for the purpose of discovering violations of this Title or securing information lawfully required, the Agency to whose supervision the organization is subject may at any time investigate the loans, business and records of any lender. For these purposes such agency shall have free and reasonable access to the offices, places of business and records of the lender. For these purposes insurance agents, brokers and premium service companies are subject to the supervision of the Department of Insurance. Other supervised financial organizations [Section 37-1-301(17)], restricted lenders and supervised lenders (Section 37-3-501) are subject to the supervision of the agency which issued its license or charter. All other lenders are subject to the supervision of the Administrator of Consumer Affairs.

(2) If the lender's records are located outside this State, the lender at his option shall make them available to the supervisory agency at a convenient location within this State, or pay the reasonable and necessary expenses for the agency or its representative to examine them at the place where they are maintained. The agency may designate representatives, including comparable officials of the State in which the records are located, to inspect them on his behalf.

(3) For the purposes of this section, the agency or official may administer oaths or affirmations, and upon its own motion or upon request of any party may subpoena witnesses, compel their attendance, adduce evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of admissible evidence.

(4) Upon failure without lawful excuse to obey a subpoena or to give testimony and upon reasonable notice to all persons affected thereby, the agency may apply to the circuit court for an order compelling compliance.

HISTORY: 1976 Act No. 686 Section 2; 1982 Act No. 385, Section 39.



SECTION 37-3-507. Application of Part on Administrative Procedure and Judicial Review to this part.

Except as otherwise provided, the Part on Administrative Procedure and Judicial Review [Part 4 of Chapter 6 of this Title] applies to and governs all administrative action taken pursuant to this Part.

HISTORY: 1976 Act No. 686 Section 2.



SECTION 37-3-509. Use of multiple agreements.

With respect to a supervised loan, no lender may use multiple agreements with respect to a single consumer loan transaction with intent to obtain a higher rate of loan finance charge than would otherwise be permitted by the provisions on loan finance charges for supervised loans (Section 37-3-508). The excess amount of loan finance charge resulting from a violation of this section is an excess charge for the purpose of the provisions on rights of parties (Section 37-5-202) and the provisions on civil actions by the Administrator (Section 37-6-113).

HISTORY: 1976 Act No. 686 Section 2.



SECTION 37-3-510. Restrictions on interest in land as security.

(1) With respect to a supervised loan in which the principal is one thousand dollars or less, a lender may not contract for an interest in land as security. A security interest taken in violation of this section is void.

(2) An open-end credit agreement under which the credit limit is a minimum of five thousand dollars is exempt from this section even though one or more advances made pursuant to the agreement are less than one thousand dollars.

HISTORY: 1976 Act No. 686 Section 2; 1991 Act No. 142, Section 15.



SECTION 37-3-511. Regular schedule of payments; maximum loan term.

Supervised loans, in which the rate of loan finance charge exceeds twelve percent per annum, not made pursuant to a revolving loan account, in which the principal is one thousand dollars or less, shall be scheduled to be payable in substantially equal installments at equal periodic intervals except to the extent that the schedule of payments is adjusted to the seasonal or irregular income of the debtor, and

(a) over a period of not more than thirty-seven months if the principal is more than three hundred dollars, or

(b) over a period of not more than twenty-five months if the principal is three hundred dollars or less.

HISTORY: 1976 Act No. 686 Section 2; 1995 Act No. 135, Section 14.



SECTION 37-3-512. Conduct of business other than making loans.

(1) Except as provided in subsection (2), a restricted lender and a licensee authorized to make supervised loans pursuant to the provisions on authority to make supervised loans (Section 37-3-502) may not engage in the business of selling goods, or permit others to engage in the business of selling goods, at a location where supervised loans are made. In this section, "location" means the entire space in which supervised loans are made and must be separated from any space where goods are sold or leased by walls which may be broken only by a passageway to which the public is not admitted.

(2) This section does not apply to

(a) occasional sales of property used in the ordinary course of business of the licensee;

(b) sales of items of collateral of which the licensee has taken possession,

(c) sales of items by a licensee who is also authorized by law to operate as a pawnbroker; or

(d) Supervised Financial Organizations.

(3) A licensee may not carry on other business for the purpose of evasion or violation of this Title at a location where he makes supervised loans.

HISTORY: 1976 Act No. 686 Section 2.



SECTION 37-3-513. Application of other provisions.

Except as otherwise provided, all provisions of this Title applying to consumer loans apply to supervised loans.

HISTORY: 1976 Act No. 686 Section 2.



SECTION 37-3-514. Limitation on attorney's fees.

With respect to a supervised loan with a loan finance charge in excess of eighteen percent per year and in which the principal is $1,000 or less, the agreement may not provide for the payment by the debtor of attorney's fees. A provision in violation of this section is unenforceable.

HISTORY: 1976 Act No. 686 Section 2.



SECTION 37-3-515. Loan renewal limitations.

A licensed lender may not renew a loan of one thousand dollars or less more than one time during any fifteen-month period where the dollars actually given to the customer is less than ten percent of the net outstanding loan balance at the time of renewal.

HISTORY: 1995 Act No. 135, Section 15.



SECTION 37-3-601. Loans subject to this Title by agreement of parties.

The parties to a loan other than a consumer loan may agree in a writing signed by the parties that the loan is subject to the provisions of this title applying to consumer loans. If the parties so agree, the loan is a consumer loan for the purposes of this title.

HISTORY: 1976 Act No. 686 Section 2; 1980 Act No. 433, Section 6; 1982 Act No. 385, Section 40.



SECTION 37-3-605. Loan finance charge for other loans.

With respect to a loan other than a consumer loan, the parties may contract for the payment by the debtor of any loan finance charge, except as provided in Chapter 10 of this title.

HISTORY: 1976 Act No. 686 Section 2; 1980 Act No. 326, Section 4; 1980 Act No. 433, Section 3; 1982 Act No. 385, Section 42.






CHAPTER 4 - INSURANCE

SECTION 37-4-101. Short title.

This chapter shall be known and may be cited as South Carolina Consumer Protection Code - Insurance.

HISTORY: 1962 Code Section 8-800.291; 1974 (58) 2879.



SECTION 37-4-102. Scope.

(1) Except as provided in subsection (2), this chapter applies to insurance provided or to be provided in relation to a consumer credit sale (Section 37-2-104), a consumer lease (Section 37-2-106), or a consumer loan (Section 37-3-104).

(2) The provision on cancellation by a creditor (Section 37-4-304) applies to loans the primary purpose of which is the financing of insurance. No other provision of this chapter applies to insurance so financed or to restricted loans.

HISTORY: 1962 Code Section 8-800.292; 1974 (58) 2879; 1976 Act No. 686 Sections 30, 31.



SECTION 37-4-103. "Consumer credit insurance" defined.

In this title "consumer credit insurance" means insurance, other than insurance on property, by which the satisfaction of debt in whole or in part is a benefit provided, but does not include:

(a) insurance provided in relation to a credit transaction in which a payment is scheduled more than ten years after the extension of credit or insurance on which a payment is scheduled more than fifteen years after the extension of credit if the debt is secured by real estate;

(b) insurance issued as an isolated transaction on the part of the insurer not related to an agreement or plan for insuring debtors of the creditor; or

(c) insurance indemnifying the creditor against loss due to the debtor's default.

HISTORY: 1962 Code Section 8-800.293; 1974 (58) 2879; 1988 Act No. 359.



SECTION 37-4-104. Creditor's provision of and charge for insurance; excess amount of charge.

(1) Except as otherwise provided in this chapter and subject to the provisions on additional charges (Section 37-2-202 and Section 37-3-202) and maximum charges (in part 2 of Chapter 2 and parts 2 and 5 of Chapter 3), a creditor may agree to provide insurance, and may contract for and receive a charge for insurance separate from and in addition to other charges. A creditor need not make a separate charge for insurance provided or required by him. This title does not authorize the issuance of any insurance prohibited under any statute, or rule thereunder, governing the business of insurance.

(2) The excess amount of a charge for insurance provided for in agreements in violation of this chapter is an excess charge for the purposes of the provisions of the chapter on remedies and penalties (Chapter 5) as to effect of violations on rights of parties (Section 37-5-202) and of the provisions of the chapter on administration (Chapter 6) as to civil actions by the Administrator (Section 37-6-113).

HISTORY: 1962 Code Section 8-800.294; 1974 (58) 2879; 1976 Act No. 686 Section 32.



SECTION 37-4-105. Conditions applying to insurance to be provided by creditor.

(A) If a creditor agrees with a debtor to provide insurance, the insurance shall be evidenced by an individual policy or certificate of insurance delivered to the debtor at the time of the transaction where the debtor is present at the creditor's place of business.

If the debtor is not present at the creditor's place of business at the time of the transaction, the individual policy or certificate of insurance must be sent to him at his address as stated by him, within thirty days after the term of the insurance commences under the agreement between the creditor and debtor or the creditor shall promptly notify the debtor of any failure or delay in providing the insurance.

(B) Each policy or certificate of credit life insurance or credit accident and sickness insurance shall set forth the following on the first page of the policy or attached thereto in a manner that is clear and conspicuous and achieves a grade level score of no higher than seventh grade on the Flesch-Kincaid readability test:

(1) the name, address, and telephone number of the insurer and the process to be followed in submitting a claim;

(2) the name or names of the debtor, or in the case of a certificate, the identity by name or otherwise of the debtor;

(3) the age or date of birth of the debtor;

(4) the premium or amount payable by the debtor separately for credit life insurance and credit accident and sickness insurance;

(5) a description of the coverage including the amount and term of the coverage, and any exceptions, limitations, or restrictions;

(6) a statement that the benefits shall be paid to the creditor to reduce or extinguish the unpaid indebtedness;

(7) a statement that, if the amount of insurance exceeds the amount necessary to discharge the indebtedness, any such excess shall be payable to a beneficiary, other than the creditor, named by the debtor or to his estate;

(8) a conspicuous statement that the insured debtor shall have the right to cancel the insurance policy or group certificate and have all the premiums paid by or charged to the insured debtor refunded or credited, upon giving written notice to the insurer within thirty days from the date the insured debtor received the policy or certificate; and

(9) a conspicuous statement which reads as follows: " For specific information about credit insurance issued in conjunction with your loan, contact your creditor or your insurance company. For general information about credit insurance or complaints regarding your credit insurance, please contact the South Carolina Department of Insurance at [current toll-free number]".

(C) If a credit life or a credit accident and sickness insurance policy or certificate provides truncated or critical period coverage or any other type of similar coverage that does not provide benefits or coverage for the entire term or amount of the indebtedness, the credit life or credit accident and sickness insurance policy or certificate shall include a statement printed on the face of the policy or first page of the certificate which clearly describes the limited nature of the insurance.

(D) The provisions of subsections (B) and (C) do not apply to insurance for which no identifiable charge is made to the consumer.

HISTORY: 1962 Code Section 8-800.295; 1974 (58) 2879; 1999 Act No. 66, Section 9.



SECTION 37-4-106. Unconscionability.

(1) In applying the provisions of this title on unconscionability (Sections 37-5-108 and 37-6-111) to a separate charge for insurance, consideration shall be given, among other factors, to

(a) Potential benefits to the debtor including the satisfaction of his obligations;

(b) The creditor's need for the protection provided by the insurance; and

(c) The relation between the amount and terms of credit granted and the insurance benefits provided.

(2) If consumer credit insurance otherwise complies with this chapter and other applicable law, neither the amount nor the term of the insurance nor the amount of a charge therefor is in itself unconscionable.

HISTORY: 1962 Code Section 8-800.296; 1974 (58) 2879.



SECTION 37-4-107. Maximum charge by creditor for insurance.

(1) Except as provided in subsection (2), if a creditor contracts for or receives a separate charge for insurance, the amount charged to the debtor for the insurance may not exceed the premium to be charged by the insurer, as computed at the time the charge to the debtor is determined, conforming to any rate filings required by law and made by the insurer with the Insurance Commissioner.

(2) A creditor who provides consumer credit insurance in relation to a revolving charge account (Section 37-2-108) or revolving loan account (Section 37-3-108) may calculate the charge to the debtor in each billing cycle by applying the current premium rate to

(a) the average daily unpaid balance of the debt in the cycle;

(b) the unpaid balance of the debt or a median amount within a specified range of unpaid balances of debt on approximately the same day of the cycle. The day of the cycle need not be the day used in calculating the credit service charge (Section 37-2-207) or loan finance charge (Section 37-3-201, Section 37-3-508 and Section 37-3-515), but the specified range shall be the range used for that purpose; or

(c) the unpaid balances of principal calculated according to the actuarial method.

HISTORY: 1962 Code Section 8-800.297; 1974 (58) 2879; 1976 Act No. 686 Section 33.



SECTION 37-4-108. Refund or credit required; amount.

(1) Upon prepayment in full of a consumer credit sale or consumer loan by the proceeds of consumer credit insurance, the debtor or his estate is entitled to a refund of any portion of a separate charge for insurance which by reason of prepayment is retained by the creditor or returned to him by the insurer unless the charge was computed from time to time on the basis of the balances of the debtor's account.

(2) This chapter does not require a creditor to grant a refund or credit to the debtor if any refund or credit due to the debtor under this chapter amounts to less than two dollars, and except as provided in subsection (1) does not require the creditor to account to the debtor for any portion of a separate charge for insurance because:

(a) The insurance is terminated by performance of the insurer's obligation;

(b) The creditor pays or accounts for premiums to the insurer in amounts and at times determined by the agreement between them; or

(c) The creditor receives directly or indirectly under any policy of insurance a gain or advantage not prohibited by law.

(3) Except as provided in subsection (2), the creditor shall promptly make or cause to be made an appropriate refund or credit to the debtor with respect to any separate charge made to him for insurance if

(a) The insurance is not provided or is provided for a shorter term than for which the charge to the debtor for insurance was computed; or

(b) The insurance terminates prior to the end of the term for which it was written because of prepayment in full or otherwise.

(4) A refund or credit required by subsection (3) is appropriate as to amount if it is computed according to a method prescribed or approved by the Insurance Commissioner or a formula filed by the insurer with the Insurance Commissioner at least thirty days before the debtor's right to a refund or credit becomes determinable, unless the method or formula is employed after the Insurance Commissioner notifies the insurer that he disapproves it. The rule of 78's or sum of the digits method is a proper method of computing refunds.

HISTORY: 1962 Code Section 8-800.298; 1974 (58) 2879; 1985 Act No. 139, Section 3.



SECTION 37-4-109. Existing insurance; choice of insurer.

If a creditor requires insurance, upon notice to the creditor the debtor shall have the option of providing the required insurance through an existing policy of insurance owned or controlled by the debtor, or through a policy to be obtained and paid for by the debtor, but the creditor may for reasonable cause decline the insurance provided by the debtor.

HISTORY: 1962 Code Section 8-800.299; 1974 (58) 2879.



SECTION 37-4-110. Charge for insurance in connection with a deferral, refinancing or consolidation; duplicate charges.

(1) A creditor may not contract for or receive a separate charge for insurance in connection with a deferral (Section 37-2-204 or Section 37-3-204), a refinancing (Section 37-2-205 or Section 37-3-205), or a consolidation (Section 37-2-206 or Section 37-3-206), unless:

(a) the debtor agrees at or before the time of the deferral, refinancing, or consolidation that the charge may be made;

(b) the debtor is or is to be provided with insurance for an amount or a term, or insurance of a kind, in addition to that to which he would have been entitled had there been no deferral, refinancing, or consolidation;

(c) the debtor receives a refund or credit on account of any unexpired term of existing insurance in the amount that would be required if the insurance were terminated (Section 37-4-108); and

(d) the charge does not exceed the amount permitted by this chapter (Section 37-4-107).

The provisions of this subsection do not apply to insurance for which no identifiable charge is made to the debtor.

(2) A creditor may not contract for or receive a separate charge for insurance which duplicates insurance with respect to which the creditor has previously contracted for or received a separate charge.

(3) A creditor may not contract for or receive a separate charge for insurance in connection with a deferral (Section 37-2-204 or Section 37-3-204), a refinancing (Section 37-2-205 or Section 37-3-205), or a consolidation (Section 37-2-206 or Section 37-3-206), unless:

(a) the creditor offers the debtor a choice to continue disability or life insurance coverage, if the debtor does not qualify for disability or life insurance in connection with the deferral, refinancing, or consolidation, up to the amount of the insurance coverage remaining at the time of the deferral, refinancing, or consolidation and for an additional period not to exceed the length of the term of the original insurance. If the insurance coverage upon the original loan has not lapsed, the creditor must offer the debtor the choice to continue such coverage. The election of the debtor must be evidenced by an affirmatively signed, clear and conspicuous statement. Coverage may not be required upon deferral, refinancing, or consolidation. Such continued insurance may be subject to earlier termination according to insurance termination provisions of the policy or certificate that apply generally without regard to whether the insurance relates to a transaction that is or is not a deferral, refinancing, or consolidation; provided, however, that if:

(i) a debtor's insurance under a group policy is terminated due to a termination of the group policy; and

(ii) a plan is made available to provide coverage to the same class of debtors, but subject to submission of evidence of individual insurability, then the evidence of individual insurability requirement shall be waived with respect to all debtors whose insurance terminates due to termination of the original group policy or of the class eligibility, at least to the extent of the amount and term of the insurance in effect immediately before the original coverage is terminated;

(b) incontestability and waiting periods for insurance coverage, up to the amount of the coverage remaining at the time of the deferral, refinancing, or consolidation and for an additional period not to exceed the length of the term of the original insurance, are based upon the date on which the insurer originally insured the debtor with respect to the insurance coverage on the indebtedness that is deferred, refinanced, or consolidated, if the insurance coverage upon the original loan has not lapsed; and

(c) insurance coverage, up to the amount of the coverage remaining at the time of the deferral, refinancing, or consolidation and for an additional period not to exceed the length of the term of the original insurance, on the indebtedness that is deferred, refinanced, or consolidated is not subject to evidence of insurability, if the insurance coverage upon the original loan has not lapsed.

The provisions of this subsection do not apply to insurance for which no identifiable charge is made to the debtor.

HISTORY: 1962 Code Section 8-800.300; 1974 (58) 2879; 1976 Act No. 686 Section 34; 1999 Act No. 66, Section 10.



SECTION 37-4-111. Cooperation between Administrator and Insurance Commissioner.

The Administrator and the Insurance Commissioner are authorized and directed to consult and assist one another in maintaining compliance with this chapter. They may jointly pursue investigations, prosecute suits, and take other official action, as may seem to them appropriate, if either of them is otherwise empowered to take the action. If the Administrator is informed of a violation or suspected violation by an insurer of this chapter, or of the insurance laws, rules, and regulations of this State, he shall advise the Insurance Commissioner of the circumstances.

HISTORY: 1962 Code Section 8-800.301; 1974 (58) 2879.



SECTION 37-4-112. Administrative action of Insurance Commissioner.

(1) To the extent that his responsibility under this chapter requires, the Insurance Commissioner shall issue rules with respect to insurers, and with respect to refunds (Section 37-4-108), forms, schedules of premium rates and charges (Section 37-4-203), and his approval or disapproval thereof and, in case of violation, may make an order for compliance.

(2) Each provision of the part on administrative procedures and judicial review (part 4) of the chapter on administration (Chapter 6) which applies to and governs administrative action taken by the Administrator also applies to and governs all administrative action taken by the Insurance Commissioner pursuant to this section.

HISTORY: 1962 Code Section 8-800.302; 1974 (58) 2879.



SECTION 37-4-201. Term of insurance; medical evidence of insurability disclosure requirements.

(1) Consumer credit insurance provided by a creditor may be subject to the furnishing of evidence of insurability satisfactory to the insurer. Whether or not such evidence is required, the term of the insurance shall commence no later than when the debtor becomes obligated to the creditor or when the debtor applies for the insurance, whichever is later, except as follows:

(a) if any required evidence of insurability is not furnished until more than thirty days after the term would otherwise commence, the term may commence on the date when the insurer determines the evidence to be satisfactory; or

(b) if the creditor provides insurance not previously provided covering debts previously created, the term may commence on the effective date of the policy.

(2) If evidence of insurability is required, and the insured's eligibility is to be determined by inquiries about existing or past medical conditions, the medical conditions inquired about shall be clearly and conspicuously disclosed in plain language on forms promulgated or approved by the Department of Insurance which achieve a grade level score of no higher than seventh grade on the Flesch-Kincaid readability test. The disclosure shall be made in a clear and conspicuous manner in bold type, with space for the insured to personally acknowledge the disclosure by a dated signature or initial immediately adjacent to the disclosure. Insurance coverage shall not be denied on the basis of any medical condition not so disclosed. Coverage shall not be denied if the insured's dated acknowledgment does not appear on the form.

(3) The originally scheduled term of the insurance shall extend at least until the due date of the last scheduled payment of the debt, except as follows:

(a) if the insurance relates to a revolving charge account or revolving loan account, the term need extend only until the payment of the debt under the account and may be sooner terminated after at least thirty days' notice to the debtor; or

(b) if the consumer chooses to purchase insurance for less than the term of the consumer credit transaction and if the debtor is advised in writing that the insurance will be written for a specified shorter time as described in subitems (ii) and (iii) below, the term need extend only until the end of the specified time:

(i) For all closed-end credit transactions in which the debtor's age at loan maturity would not exceed any applicable age limit, the debtor shall be given a disclosure that the insurance is for the length of the loan.

(ii) The disclosure may allow the consumer to affirmatively sign a statement that the term of the insurance is less than the length of the loan, in which event, the coverage shall be for the duration so agreed to and the disclosure must clearly and conspicuously indicate the length of the insurance coverage and that the length of the insurance coverage is less than the term of the loan.

(iii) All insurance may be subject to a provision by which the insurance terminates when the insured debtor attains a specified age, which shall not be less than sixty-six years; provided, that any premium paid by or charged to a debtor for a period of coverage beyond such termination age shall result in coverage being continued until the end of the period for which the premium payment or charge is made.

(iv) The disclosures must achieve a grade level score of no higher than seventh grade on the Flesch-Kincaid readability test.

(4) The term of the insurance shall not extend more than fifteen days after the originally scheduled due date of the last scheduled payment of the debt unless it is extended without additional cost to the debtor or as an incident to a deferral, refinancing, or consolidation.

HISTORY: 1962 Code Section 8-800.311; 1974 (58) 2879; 1976 Act No. 686 Section 35; 1999 Act No. 66, Section 11.



SECTION 37-4-202. Amount of insurance.

(1) Except as provided in subsection (2),

(a) In the case of consumer credit insurance providing life coverage, the amount of insurance may not initially exceed the debt and, if the debt is payable in installments, may not at any time exceed the greater of the scheduled or actual amount of the debt. For purposes of credit coverage, the "approximate amount of the debt" is defined as follows: (1) the periodic installment payment multiplied by the number of scheduled periodic installment payments for a loan with a term of sixty months or less; (2) the amount necessary to liquidate the remaining debt in a single lump sum payment, excluding all unearned interest and other unearned finance charges, plus six monthly installment payments for a loan with a term in excess of sixty months. In the case of a consumer lease contract, the residual value of the consumer credit lease may be included in the debt; however, the lessor shall not require the lessee to buy insurance covering the residual value of the leased item; or

(b) In the case of any other consumer credit insurance, the total amount of periodic benefits payable may not exceed the total of scheduled unpaid installments of the debts, and the amount of any periodic benefit may not exceed the original amount of debt divided by the number of periodic installments in which it is payable.

(2) If consumer credit insurance is provided in connection with a revolving charge account or revolving loan account the amounts payable as insurance benefits may be reasonably commensurate with the amount of debt as it exists from time to time. If consumer credit insurance is provided in connection with a commitment to grant credit in the future, the amounts payable as insurance benefits may be reasonably commensurate with the total from time to time of the amount of debt and the amount of the commitment.

HISTORY: 1962 Code Section 8-800.312; 1974 (58) 2879; 1976 Act No. 686 Section 36; 1985 Act No. 139, Section 4; 1999 Act No. 66, Section 12.



SECTION 37-4-203. Filing and approval of rates and forms.

(1) A creditor may not use a form or a schedule of premium rates or charges, the filing of which is required by this section, if the Insurance Commissioner has disapproved the form or schedule and has notified the insurer of his disapproval. A creditor may not use a form or schedule unless

(a) The form or schedule has been on file with the Insurance Commissioner for ninety days, or has earlier been approved by him; and

(b) The insurer has complied with this section with respect to the insurance.

(2) Except as provided in subsection (3), all policies, certificates of insurance, notices of proposed insurance, applications for insurance, endorsements, and riders relating to consumer credit insurance, delivered or issued for delivery in this State, and the schedule of premium rates or charges pertaining thereto, shall be filed by the insurer with the Director of Insurance. Within ninety days after the filing of any form or schedule, he shall disapprove it if the premium rates or charges are unreasonable in relation to the benefits provided under the form, or if the form contains provisions which are unjust, unfair, inequitable or deceptive, or encourage misrepresentation of the coverage, or are contrary to any provision of the Insurance Code or of any rule or regulation promulgated thereunder.

(3) If a group policy has been delivered in another state, the forms to be filed by the insurer with the Insurance Commissioner are the group certificates and notices of proposed insurance. He shall approve them if

(a) They provide the information that would be required if the group policy were delivered in this State; and

(b) The applicable premium rates or charges do not exceed those established by his rules or regulations.

(4) Premium rates and rate levels shall be calculated to produce and maintain a ratio of losses incurred, or reasonably expected to be incurred, to premiums earned, or reasonably expected to be earned, of approximately fifty percent.

(5) Until January 1, 2001, credit life insurance premiums for each one hundred dollars of indebtedness are considered reasonable and may be charged if they are not greater than the amounts given in the following table times the number of years, or fraction of a year, that the indebtedness covered by insurance is scheduled to continue, subject to a minimum charge of three dollars:

Decreasing Balance Level Balance

Individual $ .65 $1.30

Joint Insurance $1.08 $2.16

Effective January 1, 2001, credit life insurance premiums for each one hundred dollars of indebtedness are considered reasonable and may be charged if they are not greater than the amounts given in the following table times the number of years, or fraction of a year, that the indebtedness covered by insurance is scheduled to continue:

Decreasing Balance Level Balance

Individual $ .57 $1.14

Joint Insurance $ .95 $1.89

Effective January 1, 2003, credit life insurance premiums for each one hundred dollars of indebtedness are considered reasonable and may be charged if they are not greater than the amounts given in the following table times the number of years, or fraction of a year, that the indebtedness covered by insurance is scheduled to continue:

Decreasing Balance Level Balance

Individual $ .55 $1.10

Joint Insurance $ .91 $1.83

HISTORY: 1962 Code Section 8-800.313; 1974 (58) 2879; 1980 Act No. 337, Section 1; 1985 Act No. 139, Section 5; 1991 Act No. 142, Section 16(A); 1994 Act No. 363, Section 1; 1995 Act No. 135, Section 16; 1999 Act No. 66, Sections 13, 14.



SECTION 37-4-204. Minimum charges and retentions.

Notwithstanding any other provision of law, credit life, property, and accident and health insurance premiums charged by supervised lenders under the Consumer Protection Code or by restricted lenders under the consumer finance law are each subject to a minimum charge and a minimum retention of three dollars.

The provisions of this section do not require a creditor to grant a refund or credit of a life, accident and health, or property insurance premium on any contract to the debtor if any refund or credit due to the debtor under this section is less than three dollars.

HISTORY: 1993 Act No. 139, Section 1.



SECTION 37-4-205. Payment on legitimate insurance claim; damages; fees; costs.

No person may act or attempt in a consumer credit transaction to prevent the filing or receiving of payment on a legitimate insurance claim. In an action in which it is found that a person has violated this section, the court shall award to the consumer the actual damages and consequential damages, if any, and to his attorneys their reasonable fees and costs. In determining attorney's fees and costs, the amount of recovery on behalf of the consumer is not controlling.

HISTORY: 1999 Act No. 66, Section 15.



SECTION 37-4-206. Required disclosures; need for debtor to sign.

Notwithstanding the requirements of Sections 37-2-202(2), 37-3-202(2), 37-4-110(1)(e), and 37-4-201(3)(b) required disclosures must be given and acknowledged, but need not be signed by the debtor, in a transaction that meets all of the following requirements:

(a) the plan is an open-end loan or open-end credit plan;

(b) the insurance election or change is made by the debtor at a time after the plan documents are initially completed and the plan is established;

(c) the premiums or insurance charges are to be added to the account monthly on an outstanding balance basis;

(d) the insurance election or change is requested by the debtor by telephone or other electronic means;

(e) the consumer has the ability to cancel the credit insurance at any time; and

(f) the consumer is given a clear and conspicuous disclosure in plain language on the first statement in which the additional charge is included stating that there has been an increase in the insurance premium and that the coverage may be canceled at any time. In lieu of providing the disclosure on the first statement in which the additional charge is included, a separate disclosure may be mailed to the consumer no later than in conjunction with the mailing of the first statement in which the additional charge is included.

HISTORY: 1999 Act No. 66, Section 16.



SECTION 37-4-207. Misrepresentation of medical condition as basis for voiding insurance.

A policy or certificate may not be declared void and the insurer may not avoid liability based upon a misrepresentation made by the insured, with respect to information provided regarding medical conditions or health history required in furnishing evidence of insurability, that is not causally related to the contingency or event by which the policy claim arises.

HISTORY: 1999 Act No. 66, Section 17.



SECTION 37-4-208. Amount charged for nonfiling insurance coverage.

The amount charged for nonfiling insurance coverage may not exceed seventy-five percent of the official fee as defined in Section 37-1-301(17).

HISTORY: 1999 Act No. 66, Section 18.



SECTION 37-4-209. Combining disclosures.

Nothing in this chapter shall be construed to prohibit the creditor from combining disclosures required in this chapter with other disclosures required under state and federal law, in order to avoid redundancy.

HISTORY: 1999 Act No. 66, Section 19.



SECTION 37-4-210. What constitutes disability.

Disability shall not be defined more restrictively than the inability of the insured to engage in his own occupation during the first year of disability or for the length of the benefit period if less than one year. After the first year of disability, disability shall not be defined more restrictively than the inability of the insured to engage in the substantial duties of any gainful occupation for substantially equivalent remuneration to the insured's own occupation. Substantially equivalent remuneration means not less than seventy-five percent of the insured's base wage, exclusive of overtime and bonus, as of the date disability commences.

HISTORY: 1999 Act No. 66, Section 20.



SECTION 37-4-301. Property insurance.

(1) A creditor may not contract for or receive a separate charge for insurance against loss of or damage to property unless:

(a) The insurance covers a substantial risk of loss or damage to property, all or part of which is related to the credit transaction;

(b) The amount, terms, and conditions of the insurance are reasonable in relation to the character and value of the property insured or to be insured; and

(c) The term of the insurance is reasonable in relation to the terms of credit.

(2) The term of the insurance is reasonable if it is customary and does not extend substantially beyond a scheduled maturity.

(3) Any charge for insurance against loss of or damage to property may be subject to a minimum charge of two dollars.

HISTORY: 1962 Code Section 8-800.321; 1974 (58) 2879; 1985 Act No. 127; 1986 Act No. 401.



SECTION 37-4-302. Insurance on creditor's interest only.

If a creditor contracts for or receives a separate charge for insurance against loss of or damage to property, the risk of loss or damage not willfully caused by the debtor is on the debtor only to the extent of any deficiency in the effective coverage of the insurance, even though the insurance covers only the interest of the creditor.

HISTORY: 1962 Code Section 8-800.322; 1974 (58) 2879.



SECTION 37-4-303. Liability insurance.

A creditor may not contract for or receive a separate charge for insurance against liability unless the insurance covers a substantial risk of liability rising out of the ownership or use of property related to the credit transaction.

HISTORY: 1962 Code Section 8-800.323; 1974 (58) 2879.



SECTION 37-4-304. Cancellation by creditor.

A creditor shall not request cancellation of a policy of property or liability insurance except after the debtor's default or in accordance with a written authorization by the debtor, and in either case the cancellation does not take effect until written notice is delivered to the debtor or mailed to him at his address as stated by him. The notice shall state that the policy may be cancelled on a date not less than ten days after the notice is delivered, or, if the notice is mailed, not less than thirteen days after it is mailed.

HISTORY: 1962 Code Section 8-800.324; 1974 (58) 2879.






CHAPTER 5 - REMEDIES AND PENALTIES

SECTION 37-5-101. Short title.

This chapter shall be known and may be cited as South Carolina Consumer Protection Code - Remedies and Penalties.

HISTORY: 1962 Code Section 8-800.331; 1974 (58) 2879.



SECTION 37-5-102. Scope.

This part applies to actions or other proceedings to enforce rights arising from consumer credit sales, consumer leases, consumer loans, and consumer rental-purchase agreements; and, in addition, to extortionate extensions of credit (Section 37-5-107).

HISTORY: 1962 Code Section 8-800.332; 1974 (58) 2879; 1985 Act No. 121, Section 7.



SECTION 37-5-103. Restrictions on deficiency judgments in consumer credit sales.

(1) This section applies to a deficiency on a consumer credit sale of goods or services and on a consumer loan in which the lender is subject to claims and defenses arising from sales and leases (Section 37-3-410). A consumer is not liable for a deficiency unless the creditor has disposed of the goods in good faith and in a commercially reasonable manner.

(2) If the seller repossesses or voluntarily accepts surrender of goods that were the subject of the sale and in which he has a security interest, the consumer is not personally liable to the seller for the unpaid balance of the debt arising from the sale of a commercial unit of goods of which the cash sale price was $1,500 or less, and the seller is not obligated to resell the collateral unless the consumer has paid 60 percent or more of the cash price and has not signed after default a statement renouncing his rights in the collateral.

(3) If the seller repossesses or voluntarily accepts surrender of goods that were not the subject of the sale but in which he has a security interest to secure a debt arising from a sale of goods or services or a combined sale of goods and services and the cash price of the sale was $1,500 or less, the consumer is not personally liable to the seller for the unpaid balance of the debt arising from the sale, and the seller's duty to dispose of the collateral is governed by the provisions on disposition of collateral in the Commercial Code, Chapter 9 of Title 36.

(4) If the lender takes possession or voluntarily accepts surrender of goods in which he has a purchase money security interest to secure a debt arising from a consumer loan in which the lender is subject to claims and defenses arising from sales and leases (Section 37-3-410) and the net proceeds of the loan paid to or for the benefit of the consumer were $1,500 or less, the consumer is not personally liable to the lender for the unpaid balance of the debt arising from that loan and the lender's duty to dispose of the collateral is governed by the provisions on disposition of collateral in the Commercial Code, Chapter 9 of Title 36.

(5) For the purpose of determining the unpaid balance of consolidated debts or debts pursuant to a revolving charge account, the allocation of payments to a debt shall be determined in the same manner as provided for determining the amount of debt secured by various security interests (Section 37-2-409).

(6) The consumer may be held liable in damages to the creditor if the consumer has wrongfully damaged the collateral or if, after default and demand, the consumer has wrongfully failed to make the collateral available to the creditor.

(7) If the creditor elects to bring an action against the consumer for a debt arising from a consumer credit sale of goods or services or from a consumer loan in which the lender is subject to claims and defenses arising from sales and leases (Section 37-3-410), when under this section he would not be entitled to a deficiency judgment if he took possession of the collateral, and obtains judgment:

(a) he may not take possession of the collateral, and

(b) the collateral is not subject to levy or sale on execution or similar proceedings pursuant to the judgment.

HISTORY: 1962 Code Section 8-800.333; 1974 (58) 2879; 1976 Act No. 686 Section 37; 2008 Act No. 187, Section 1, eff March 31, 2008.



SECTION 37-5-104. No garnishment.

With respect to a debt arising from a consumer credit sale, a consumer lease, a consumer loan, or a consumer rental-purchase agreement, regardless of where made, the creditor may not attach unpaid earnings of the debtor by garnishment or like proceedings.

HISTORY: 1962 Code Section 8-800.334; 1974 (58) 2879; 1985 Act No. 121, Section 8.



SECTION 37-5-106. No discharge from employment for garnishment.

No employer shall discharge an employee for the reason that a creditor of the employee has subjected or attempted to subject unpaid earnings of the employee to garnishment or like proceedings directed to the employer for the purpose of paying a judgment arising from a consumer credit sale, consumer lease, consumer loan, or a consumer rental-purchase agreement.

HISTORY: 1962 Code Section 8-800.336; 1974 (58) 2879; 1985 Act No. 121, Section 9.



SECTION 37-5-107. Extortionate extensions of credit.

(1) If it is the understanding of the creditor and the debtor at the time an extension of credit is made that delay in making repayment or failure to make repayment could result in the use of violence or other criminal means to cause harm to the person, reputation, or property of any person, the repayment of the extension of credit is unenforceable through civil judicial processes against the debtor.

(2) If it is shown that the creditor then had a reputation for the use or threat of use of violence or other criminal means to cause harm to the person, reputation, or property of any person to collect extensions of credit or to punish the nonrepayment thereof, there is prima facie evidence that the extension of credit was unenforceable under subsection (1).

HISTORY: 1962 Code Section 8-800.337; 1974 (58) 2879.



SECTION 37-5-108. Unconscionability; inducement by unconscionable conduct.

(1) With respect to a transaction that is, gives rise to, or leads the debtor to believe will give rise to, a consumer credit transaction, if the court as a matter of law finds:

(a) the agreement or transaction to have been unconscionable at the time it was made, or to have been induced by unconscionable conduct, the court may refuse to enforce the agreement; or

(b) any term or part of the agreement or transaction to have been unconscionable at the time it was made, the court may refuse to enforce the agreement, enforce the remainder of the agreement without the unconscionable term or part, or so limit the application of any unconscionable term or part as to avoid any unconscionable result and award the consumer any actual damages he has sustained.

(2) With respect to a consumer credit transaction, if the court as a matter of law finds that a person has engaged in, is engaging in, or is likely to engage in unconscionable conduct in collecting a debt arising from that transaction, the court may grant an injunction. In addition, the consumer has a cause of action to recover actual damages and, in an action other than a class action, a right to recover from the person violating this section a penalty in the amount determined by the court of not less than one hundred dollars nor more than one thousand dollars. For purposes of this subsection and subsection (3), the term "collecting a debt" in a consumer credit transaction includes the collection or the attempt to collect any rental charge or any other fee or charge or any item rented to a lessee in connection with a consumer rental-purchase agreement as described in Section 37-2-701(6).

(3) If it is claimed or appears to the court that the agreement or transaction or any term or part thereof may be unconscionable, or that a person has engaged in, is engaging in, or is likely to engage in unconscionable conduct in collecting a debt, the parties shall be afforded a reasonable opportunity to present evidence as to the setting, purpose, and effect of the agreement or transaction or term or part thereof, or of the conduct, to aid the court in making the determination.

(4)(a) In applying subsection (1), consideration must be given to applicable factors, such as, but without limitation:

(i) in the case of a consumer credit sale, consumer lease, or consumer rental-purchase agreement, knowledge by the seller or lessor at the time of the sale or lease of the inability of the consumer to receive substantial benefits from the property or services sold or leased;

(ii) in the case of a consumer credit sale, consumer lease, consumer rental-purchase agreement, or consumer loan, gross disparity between the price of the property or services sold, leased, or loaned and the value of the property, services, or loan measured by the price at which similar property, services, or loans are readily obtainable in consumer credit transactions by like consumers;

(iii) the fact that the creditor contracted for or received separate charges for insurance with respect to a consumer credit sale, consumer loan, or consumer rental-purchase agreement with the effect of making the sale or loan unconscionable, considered as a whole, when including the sale of insurance from which the consumer receives no potential benefit as referenced in Section 37-4-106(1)(a);

(iv) the fact that the seller, lessor, or lender knowingly has taken advantage of the inability of the consumer or debtor reasonably to protect his interests by reason of physical or mental infirmities, ignorance, illiteracy, inability to understand the language of the agreement, or similar factors;

(v) taking a nonpurchase money, nonpossessory security interest in household goods defined as the following: clothing, furniture, appliances, one radio and one television, linens, china, crockery, kitchenware, and personal effects, including wedding rings of the consumer and his dependents; except that when a purchase money consumer credit transaction is refinanced or consolidated, the security lawfully collateralizing the previous consumer credit transaction continues to secure the new consumer credit transaction, even if the new consumer credit transaction is for a larger amount or is in other respects a nonpurchase money consumer credit transaction; and further, that a nonpurchase money, nonpossessory security interest may be taken in a work of art, electronic entertainment equipment, except one television and one radio, items acquired as antiques and which are over one hundred years of age, and jewelry, except wedding rings.

In construing subitem (v), the courts must be guided by the interpretations and rulings of the federal courts and the Federal Trade Commission to the Credit Trade Regulation Rule (16 C.F.R. PART 444).

(b) In applying subsection (1), consideration may be given to the extension of credit to a consumer if, considering the consumer's current and expected income, current obligations, and employment status, the creditor knows or should know that the consumer is unable to make the scheduled payment on the obligation when due. Rental renewals necessary to acquire ownership in a consumer rental-purchase agreement are not obligations contemplated in this item (b).

(5) In applying subsection (2), consideration shall be given to each of the following factors, among others, as applicable:

(a) using or threatening to use force, violence, or criminal prosecution against the consumer or members of his family, including harm to the physical person, reputation, or property of any person;

(b) communicating with the consumer or a member of his family at frequent intervals during a twenty-four hour period or at unusual hours or under other circumstances so that it is a reasonable inference that the primary purpose of the communication was to harass the consumer. The term "communication" means the conveying of information regarding a debt directly or indirectly to any person through any medium. A creditor or debt collector may not:

(i) communicate with a consumer at any unusual time or place known or which should be known to be inconvenient to the consumer. In the absence of knowledge of circumstances to the contrary, it may be assumed that a convenient time to communicate with a consumer is between 8 a.m. and 9 p.m.; or

(ii) communicate with a consumer who is represented by an attorney when such fact is known to the creditor or debt collector unless the attorney consents to direct communication or fails to respond within ten days to a communication;

(iii) contact a consumer at his place of employment after the consumer or his employer has requested in writing that no contacts be made at such place of employment or except as may be otherwise permitted by statute or to verify the consumer's employment;

(iv) communicate with anyone other than the consumer, his attorney, a consumer reporting agency if otherwise permitted by law, the attorney of the creditor or debt collector, unless the consumer or a court of competent jurisdiction has given prior direct permission;

(v) use obscene or profane language or language the natural consequence of which is to abuse the hearer or reader;

(vi) publish a list of consumers who allegedly refuse to pay debts, except to a consumer reporting agency;

(vii) cause a telephone to ring repeatedly during a twenty-four hour period or engage any person in a telephone conversation with intent to annoy, abuse, or harass any person at the called number;

(viii) advertise for sale any debt to coerce payment of the debt;

(ix) communicate with a consumer regarding a debt by postcard;

(x) deposit or threaten to deposit any postdated check or other postdated payment instrument requested by the creditor prior to the date on such check or instrument;

(xi) take or threaten to take any nonjudicial action to effect dispossession or disablement of property if:

(aa) there is no present right to possession of the property claimed as collateral through an enforceable security interest or other ownership interest;

(bb) there is no present intention to take possession of the property; or

(cc) the property is exempt by law from such dispossession or disablement; or

(xii) cause charges to be incurred by any person for communications to the consumer by concealment of the true purpose of the communication, such charges include, but are not limited to, collect telephone calls and telegram fees.

(c) using fraudulent, deceptive, or misleading representations in connection with the collection of a consumer credit transaction. Such false representations shall include:

(i) the character, amount, or legal status of any debt;

(ii) any services rendered or fees which may be received, unless such fees are expressly authorized by law;

(iii) a claim of an individual that he is an attorney or that any communication is from an attorney;

(iv) any claim or implication that nonpayment of any debt will result in arrest, imprisonment, garnishment, seizure, or attachment unless the remedy is legally permitted to the creditor and the claim or implication is not used for the purpose of harassment or abuse of process;

(v) a claim or implication that the consumer committed any crime or other conduct to disgrace the consumer; or

(vi) any written communication which simulates or appears to be a document authorized, issued, or approved by any state or federal agency or court or creates a false impression as to its source;

(d) causing or threatening to cause injury to the consumer's reputation or economic status by disclosing information affecting the consumer's reputation for creditworthiness with knowledge or reason to know that the information is false; communicating with the consumer's employer before obtaining a final judgment against the consumer, except as permitted by statute or to verify the consumer's employment; disclosing to a person, with knowledge or reason to know that the person does not have a legitimate business need for the information, or in any way prohibited by statute, information affecting the consumer's credit or other reputation; or disclosing information concerning the existence of a debt known to be disputed by the consumer without disclosing that fact;

(e) engaging in conduct with knowledge that like conduct has been restrained or enjoined by a court in a civil action by the administrator against any person pursuant to the provisions on injunctions against fraudulent or unconscionable agreements or conduct (Section 37-6-111).

(6) No action at law claiming unconscionable debt collection may be commenced in any court until at least thirty days after the facts and circumstances of any claim of unconscionable conduct in collecting a debt arising out of a consumer credit transaction has been filed in writing with the administrator of the Department of Consumer Affairs. The administrator shall immediately provide to the person or organization complained against with a copy of any complaint alleging unconscionable debt collection practices filed with the Department of Consumer Affairs. The administrator shall immediately provide to the Director of the Consumer Finance Division of the Board of Financial Institutions a copy of any written claim of unconscionable conduct in collecting a debt filed against a supervised lender under this title or a restricted lender under Title 34. A creditor or debt collector may only take such action as is authorized by law to protect its collateral during the thirty-day state agency review period. The administrator shall take immediate steps to investigate, evaluate, and attempt to resolve such complaints. The administrator and director shall jointly take immediate steps to investigate, evaluate, and attempt to resolve complaints involving supervised and restricted lenders. If in an action, properly filed after the thirty-day state agency review period with regard to conduct in collecting a debt arising out of a consumer credit transaction, in which unconscionability is claimed the court finds unconscionability pursuant to subsection (1) or (2), the court shall award reasonable fees to the attorney for the consumer or debtor. If the court does not find unconscionability and the consumer or debtor claiming unconscionability has brought or maintained an action he knew to be groundless, the court may award reasonable fees to the attorney for the party against whom the claim is made. In determining attorney's fees, the amount of the recovery on behalf of the consumer is not controlling.

(7) The remedies of this section are in addition to remedies available for the same conduct under law other than this title.

(8) For the purpose of this section, a charge or practice expressly permitted by this title is not in itself unconscionable.

(9) Nothing in this title may be construed to prevent a finding of unconscionability where a creditor assesses an origination charge, prepaid finance charge, service, or other prepaid charge which substantially exceeds the usual and customary charge for the particular type of consumer credit transaction. In such a transaction the court shall consider the relative sophistication of the debtor and the creditor, the relative bargaining power of the debtor and creditor, and any oral or written representations made by the creditor regarding the credit service charge or the loan finance charge of the consumer credit transaction.

HISTORY: 1962 Code Section 8-800.338; 1974 (58) 2879; 1976 Act No. 686 Section 38; 1982 Act No. 385, Section 43; 1985 Act No. 121, Sections 10, 11; 1985 Act No. 153, Sections 3, 4; 1995 Act No. 135, Section 17; 2003 Act No. 42, Section 4, eff Jan. 1, 2004, and applying to loans for which the loan applications were taken on or after that date.



SECTION 37-5-109. Default.

An agreement of the parties to a consumer credit transaction with respect to default on the part of the consumer is enforceable only to the extent that:

(1) the consumer fails to make a payment as required by agreement; provided, with respect to a consumer rental-purchase agreement, a lessee defaults when he fails to renew an agreement and fails to return the rented property or make arrangements for its return as provided for by the agreement; or

(2) the prospect of payment, performance, or realization of collateral is significantly impaired; the burden of establishing the prospect of significant impairment is on the creditor.

HISTORY: 1976 Act No. 686 Section 39; 1985 Act No. 121, Section 12.



SECTION 37-5-110. Notice of consumer's right to cure.

(1) With respect to a secured or unsecured consumer credit transaction payable in two or more installments, after a consumer has been in default for ten days for failure to make a required payment and has not voluntarily surrendered possession of goods that are collateral, a creditor may give the consumer the notice described in this section. A creditor gives notice to the consumer under this section when he delivers the notice to the consumer or mails the notice to him at his residence [Section 37-1-201(6)].

(2) The notice shall be in writing and conspicuously state: the name, address and telephone number of the creditor to whom payment is to be made, a brief identification of the credit transaction, the consumer's right to cure the default, and the amount of payment and date by which payment must be made to cure the default. A notice in substantially the following form complies with this subsection:

(name, address and telephone number of creditor)

_____________________________________________________________________________

(account number, if any)

_____________________________________________________________________________

(brief identification of credit transaction)

_____________________________________________________________________________

__________________________________________(date is the LAST DAY FOR PAYMENT,

____________________________________________(amount) is the AMOUNT NOW DUE.

You are late in making your payment(s). If you pay the AMOUNT NOW DUE (above) by the LAST DAY FOR PAYMENT (above), you may continue with the contract as though you were not late. If you do not pay by that date, we may exercise our rights under the law. These rights include the right to repossess any property held as collateral for this transaction and the right, in many instances, to hold you personally responsible for any difference between the amount the property brings in a sale and the balance due us on the credit transaction in question. If you are late again in making your payments, we may exercise our rights without sending you another notice like this one. If you have questions, write or telephone the creditor promptly."

(3) Notwithstanding subsections (1) and (2), in consumer rental-purchase agreements, after a consumer has been in default for three business days and has not voluntarily surrendered possession of the rented property, a lessor may give the consumer the notice provided in subsection (4) of this section. A lessor gives the notice to the consumer under this section when he delivers notice to the consumer or mails the notice to him at his address.

(4) The notice must be in writing and conspicuously state: the name, address, and telephone number of the lessor to whom payment is to be made, a brief identification of the transaction, the consumer's right to cure the default, and the amount of payment and date by which payment must be made to cure the default. A notice in substantially the following form complies with this subsection:

(name, address, and telephone number of lessor)

(account number, if any)

(brief identification of transaction)

(__________) is LAST DAY FOR PAYMENT, (__________) is the AMOUNT NOW DUE. You have failed to renew your rental agreement(s). If you pay the AMOUNT NOW DUE (above) by the LAST DAY FOR PAYMENT (above), you may continue with the contract as though you had renewed on time. If you do not pay by that date, we may exercise our rights under the law. You may be required to pay reasonable costs authorized by law. If you are late again in either returning the merchandise or renewing your agreement, we may exercise our rights without sending you another notice like this one. If you have questions, write or telephone the lessor promptly."

HISTORY: 1976 Act No. 686 Section 39; 1982 Act No. 385, Section 44; 1984 Act No. 355, Section 8; 1985 Act No. 121, Section 13.



SECTION 37-5-111. Cure of default.

(1) With respect to a secured or unsecured consumer credit transaction payable in two or more installments, except as provided in subsection (2), after a default consisting only of the consumer's failure to make a required payment, a creditor, because of that default, may neither accelerate maturity of the unpaid balance of the obligation, nor take possession of or otherwise enforce a security interest in goods that are collateral until twenty days after a notice of the consumer's right to cure (Section 37-5-110) is given. Until expiration of the minimum applicable period after the notice is given, the consumer may cure all defaults consisting of a failure to make the required payment by tendering the amount of all unpaid sums due at the time of the tender, without acceleration, plus any unpaid delinquency or deferral charges. Cure restores the consumer to his rights under the agreement as though the defaults had not occurred.

(2) With respect to defaults on the same obligation and subject to subsection (1), after a creditor has once given notice of consumer's right to cure (Section 37-5-110), this section gives the consumer no right to cure and imposes no limitation on the creditor's right to proceed against the consumer or goods that are collateral or which are rented or the lessor's right to recover the property. For the purpose of this section, in credit extended pursuant to a revolving charge or revolving loan account, the obligation is the unpaid balance of the account and there is no right to cure and no limitation on the creditor's rights with respect to a default that occurs within twelve months after an earlier default as to which a creditor has given a notice of consumer's right to cure (Section 37-5-110).

(3) Notwithstanding subsection (1), with respect to consumer rental-purchase agreements, with payments or options to renew which are monthly or less frequent than monthly, after a default consisting of failure to renew and failure to return the property, a lessor may not instigate court action to recover rented property until five days after the notice of the consumer's right to cure (Section 37-5-110) is given.

(4) Notwithstanding subsection (1), with respect to consumer rental-purchase agreements with payments or options to renew more frequently than monthly, after default consisting of failure to renew or return the property, a lessor may not instigate court action to recover rented property until three days after notice of the consumer's right to cure (Section 37-5-110) is given.

(5) With respect to all consumer rental-purchase agreements until expiration of the minimum applicable period after notice is given, the consumer may cure all defaults consisting of failure to renew and failure to return the property by tendering the amount of all unpaid sums due at the same time of the tender plus any unpaid delinquency charges or other charges authorized by Part 7 of Chapter 2.

(6) This section and the provisions on waiver, agreements to forego rights, and settlement of claims (Section 37-1-107) do not prohibit a consumer from voluntarily surrendering possession of goods which are collateral or which are rented, and the creditor from thereafter accelerating maturity of the obligation and enforcing the obligation and his security interest in the goods at any time after default. In any enforcement proceeding, however, the creditor shall affirmatively plead and prove either that the notice to cure is not required or that the creditor has given the required notice, but the failure to so plead does not invalidate any action taken by the creditor that is otherwise lawful and if the creditor has rightfully repossessed any collateral the repossession does not constitute conversion.

(7) Any repossession of collateral or rented property in violation of this section is void and the creditor is liable for conversion.

HISTORY: 1976 Act No. 686 Section 39; 1982 Act No. 385, Section 45; 1984 Act No. 355, Section 9; 1985 Act No. 121, Section 14.



SECTION 37-5-112. Creditor's right to take possession after default.

Upon default by a consumer with respect to a consumer credit transaction, unless the consumer voluntarily surrenders possession of the collateral or rented property to the creditor, the creditor may take possession of the collateral or rented property without judicial process only if possession can be taken without entry into a dwelling used as a current residence and without the use of force or other breach of the peace.

HISTORY: 1976 Act No. 686 Section 39; 1985 Act No. 121, Section 15.



SECTION 37-5-113. Venue, complaint, stay of enforcement of or relief from default judgment.

An action by a creditor against a consumer arising from a consumer credit transaction shall be brought in the county of the consumer's residence [Section 37-1-201(6)], unless an action is brought to enforce an interest in land securing the consumer's obligation, in which case the action may be brought in the county in which the land or a part thereof is located. If the county of the consumer's residence has changed, the consumer upon motion may have the action removed to the county of his current residence. If the residence of the consumer is not within this State, the action may be brought in the county in which the sale, lease or loan was made. If the initial papers offered for filing in the action on their face show noncompliance with this section, the clerk of court shall not accept them. The court may change the place of trial as otherwise provided by law.

HISTORY: 1982 Act No. 385, Section 46.



SECTION 37-5-114. Complaint; proof; entry of default judgment.

(1) In an action brought by a creditor against a consumer arising from a consumer credit transaction, the complaint shall allege the facts of the consumer's default, the amount to which the creditor is entitled, an indication of how that amount was determined, and either that the notice to cure required by Sections 37-5-110 and 37-5-111 has been given or is not required.

(2) A default judgment may not be entered in the action in favor of the creditor unless the complaint is verified by the creditor or sworn testimony, by affidavit or otherwise, is adduced showing that the creditor is entitled to the relief demanded.

HISTORY: 1982 Act No. 385, Section 46.



SECTION 37-5-115. Stay of enforcement of or relief from default judgment.

Except as otherwise set forth in this section, at any time after entry of a default judgment in favor of a creditor and against a consumer in an action arising from a consumer credit transaction, the court which rendered judgment, for cause including lack of jurisdiction to render the judgment, and upon motion of a party or its own motion, with notice as the court may direct, may stay enforcement of or relieve the consumer from the judgment by order upon just and equitable conditions; provided, however, that whenever the motion is based on the mistake, inadvertence, surprise or excusable neglect of the consumer, the motion must be filed within one year after the date the judgment is entered in the abstract of judgments pursuant to Section 15-35-520.

HISTORY: 1982 Act No. 385, Section 46.



SECTION 37-5-117. Lien, or submission of debt to credit bureau or reporting agency, by health care services provider; notice required; penalties.

A provider of health care services must give twenty days prior notice before submitting a debt to a credit bureau or credit reporting agency or filing a lien against real or personal property, and the debtor must be notified by mail of the creditor's intention. Failure to comply with this requirement is punishable by a fine of not less than one hundred dollars for each occurrence.

HISTORY: 1992 Act No. 295, Section 2.



SECTION 37-5-202. Effect of violations on rights of parties.

(1) If a creditor has violated any provisions of this title applying to receipts, statements of account, and evidences of payment (Sections 37-2-302 and 37-3-302), notice to cosigners and similar parties (Sections 37-2-302 and 37-3-303), schedule of maximum loan finance charges to be filed and posted (Sections 37-2-305 and 37-3-305), certain negotiable instruments prohibited (Section 37-2-403), assignee subject to claims and defenses (Sections 37-2-404(5) and 37-2-709), security in sales or leases (Section 37-2-407), no assignment of earnings (Sections 37-2-410, 37-3-403 and 37-2-710), referral sales and leases (Section 37-2-411), attorney's fees (Sections 37-2-413 and 37-3-404), limitations on default charges (Sections 37-2-414, 37-2-706, and 37-3-405), authorizations to confess judgment (Sections 37-2-415, 37-2-713, and 37-3-407), consumer rental-purchase disclosure (Section 37-2-702), consumer rental-purchase reinstatement (Section 37-2-714), noncredit term life insurance (Section 37-3-202(2)), lender subject to claims and defenses arising from sales and leases (Section 37-3-410(4)), card issuer subject to claims and defenses (Section 37-3-411(5)), authority to make supervised loans (Section 37-3-502), restrictions on interest in land as security (Section 37-3-510), limitations on the schedule of payments on loan terms for supervised loans (Section 37-3-511), or assurance of discontinuance (Section 37-6-109), the consumer has a cause of action to recover actual damages and also a right in an action other than a class action, to recover from the person violating this title a penalty in an amount determined by the court not less than one hundred dollars nor more than one thousand dollars. With respect to violations arising from sales or loans made pursuant to a revolving charge or a revolving loan account no action pursuant to this subsection may be brought more than two years after the violation occurred. With respect to violations arising from other consumer credit transactions, no action pursuant to this subsection may be brought more than one year after the scheduled or accelerated maturity of the debt.

(2) A consumer is not obligated to pay a charge in excess of that allowed by this title and has a right of refund of any excess charge paid. A refund may not be made by reducing the consumer's obligation by the amount of the excess charge, unless the creditor has notified the consumer that the consumer may request a refund and the consumer has not so requested within 30 days thereafter. If the consumer has paid an amount in excess of the lawful obligation under the agreement, the consumer may recover the excess amount from the person who made the excess charge or from an assignee of that person's rights who undertakes direct collection of payments from or enforcement of rights against consumers arising from the debt.

(3) If a creditor has contracted for or received a charge in excess of that allowed by this title, or if a consumer is entitled to a refund and a person liable to the consumer refuses to make a refund within a reasonable time after demand, the consumer may recover from the creditor or the person liable in an action other than a class action a penalty in an amount determined by the court not less than $100 nor more than $1,000. With respect to excess charges arising from sales or loans made pursuant to a revolving charge or revolving loan account, no action pursuant to this subsection may be brought more than two years after the violation or passage of a reasonable time for refund occurs. With respect to excess charges arising from other consumer credit transactions no action pursuant to this subsection may be brought more than one year after the scheduled or accelerated maturity of the debt. For purposes of this subsection, a reasonable time is presumed to be 30 days.

(4) Except as otherwise provided, a violation of this title does not impair rights on a debt.

(5) If an employer discharges an employee in violation of the provisions prohibiting discharge (Section 37-5-106), the employee within ninety days may bring a civil action for recovery of wages lost as a result of the violation and for an order requiring reinstatement of the employee. Damages recoverable shall not exceed lost wages for six weeks.

(6) A creditor is not liable for a penalty under subsection (1) or (3) if he notifies the consumer of a violation before the creditor receives from the consumer written notice of the violation or the consumer has brought an action under this section, and the creditor corrects the violation within sixty days after notifying the consumer. If the violation consists of a prohibited agreement, giving the consumer a corrected copy of the writing containing the violation is sufficient notification and correction. If the violation consists of of an excess charge, correction shall be made by an adjustment or refund. The Administrator and any official or agency of this State having supervisory authority over a supervised financial organization shall give prompt notice to a creditor of any violation discovered pursuant to an examination or investigation of the transactions, business, records, and acts of the creditor (Sections 37-3-506, 37-6-105 and 37-6-106).

(7) A creditor may not be held liable in an action brought under this section for a violation of this title if the creditor shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid the error.

(8) In an action in which it is found that a creditor has violated this title, the court shall award to the consumer the costs of the action and to his attorneys their reasonable fees. In determining attorney's fees, the amount of the recovery on behalf of the consumer is not controlling.

HISTORY: 1962 Code Section 8-800.352; 1974 (58) 2879; 1976 Act No. 686 Section 40; 1982 Act No. 385, Section 48; 1985 Act No. 121, Section 16; 1999 Act No. 66, Section 24.



SECTION 37-5-203. Civil liability for violation of disclosure provisions.

(1) Except as otherwise provided in this section, a creditor who, in violation of the provisions of the Federal Truth in Lending Act or Section 37-2-309 or 37-3-308, fails to disclose information to a person entitled to the information pursuant to this title is liable to that person in an amount equal to the sum of:

(a) twice the amount of the finance charge in connection with the transaction, but the liability pursuant to this item must be not less than one hundred dollars or more than one thousand dollars; and

(b) in the case of a successful action to enforce the liability pursuant to item (a), the costs of the action together with reasonable attorney's fees as determined by the court.

(2) With respect to disclosures required by Section 37-2-301 or 37-3-301, a creditor has no liability pursuant to this section if, within sixty days after discovering an error, and before the institution of an action pursuant to this section or the receipt of written notice of the error, the creditor notifies the person of the error and makes necessary adjustments in the appropriate account to assure that the person is not required to pay a finance charge in excess of the amount of percentage rate actually disclosed. With respect to disclosures required by Section 37-2-309 or 37-3-308, a creditor has the liability stated in subsection (1)(a) if:

(a) the creditor fails to give the disclosures required by Section 37-2-309 or 37-3-308; or

(b) the disclosures required by Section 37-2-309(C) or 37-3-308(C) are provided but vary from the disclosures given at consummation pursuant to Section 37-2-301 or 37-3-301; if the cure or correction provisions of this subsection do not apply to those violations; and except that a lender is not liable unless the credit sale or loan transaction is consummated.

(3) A creditor may not be held liable in any action brought under this section for a violation of this title if the creditor shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid the error.

(4) Any action which may be brought under this section against the original creditor in any credit transaction involving a security interest in land may be maintained against any subsequent assignee of the original creditor where the assignee, its subsidiaries, or affiliates were in a continuing business relationship with the original creditor either at the time the credit was extended or at the time of the assignment, unless the assignment was involuntary, or the assignee shows by a preponderance of evidence that it did not have reasonable grounds to believe that the original creditor was engaged in violations of this title and that it maintained procedures reasonably adapted to apprise it of the existence of the violations.

(5) No action pursuant to this section may be brought more than one year after the date of the occurrence of the violation.

(6) In this section, creditor includes a person who in the ordinary course of business regularly extends or arranges for the extension of credit, or offers to arrange for the extension of credit. Nothing in this subsection, however, shall be construed to impose civil liability or penalties on an arranger of credit when disclosure constituting a violation of the Federal Truth in Lending Act is actually committed by another person and the arranger of credit has no knowledge of the violation when it occurred. The creditor shall provide a copy of the final closing documents to the arranger of credit.

(7) The liability of the creditor under this section is in lieu of and not in addition to his liability under the Federal Truth in Lending Act; no action with respect to the same violation may be maintained pursuant to both this section and the Federal Truth in Lending Act.

(8) The right of a person to sue for a violation of Section 37-2-309 or 37-3-308 is maintainable only as an individual action.

HISTORY: 1962 Code Section 8-800.353; 1974 (58) 2879; 1982 Act No. 385, Section 49; 1996 Act No. 430, Section 1; 2003 Act No. 42, Sections 3.C, 3.D, eff January 1, 2004.



SECTION 37-5-205. Refunds and penalties as setoff to obligation.

Refunds or penalties to which the debtor is entitled pursuant to this part may be set off against the debtor's obligation, and may be raised as a defense to a suit on the obligation without regard to the time limitations prescribed by this subdivision.



SECTION 37-5-301. Willful violations.

(1) A lender who willfully makes charges in excess of those permitted by applicable law is guilty of a misdemeanor and upon conviction may be sentenced to pay a fine not exceeding five thousand dollars, or to imprisonment not exceeding one year, or both.

(2) A person, other than a supervised financial organization, who willfully engages in the business of making loans without a license, where a license is required, is guilty of a misdemeanor and upon conviction may be sentenced to pay a fine not exceeding five thousand dollars, or imprisonment not exceeding one year, or both.

(3) A person who willfully engages in the business of making consumer credit sales, consumer leases, or consumer loans, or of taking assignments of rights against debtors arising therefrom and undertakes direct collection of payments or enforcement of these rights, without complying with the provisions of this title concerning notification (Section 37-6-202) or payment of fees (Section 37-6-203), is guilty of a misdemeanor and upon conviction may be sentenced to pay a fine not exceeding one hundred dollars.

HISTORY: 1962 Code Section 8-800.361; 1974 (58) 2879; 1976 Act No. 686 Section 41.



SECTION 37-5-302. Disclosure violations.

A person is guilty of a misdemeanor and upon conviction may be sentenced to pay a fine not exceeding five thousand dollars, or to imprisonment not exceeding one year, or both, if he willfully and knowingly

(1) Gives false or inaccurate information or fails to provide information which he is required to disclose under the provisions of the Federal Truth in Lending Act,

(2) Uses any rate table or chart, the use of which is authorized by the provisions of the Federal Truth in Lending Act, in a manner which consistently understates the annual percentage rate determined according to those provisions; or

(3) Otherwise fails to comply with any requirement of the provisions on disclosure of the Federal Truth in Lending Act.

(4) The criminal liability of a person under this section is in lieu of and not in addition to his criminal liability under the Federal Truth in Lending Act; no prosecution of a person with respect to the same violation may be maintained pursuant to both this section and the Federal Truth in Lending Act.

HISTORY: 1962 Code Section 8-800.362; 1974 (58) 2879.



SECTION 37-5-303. Fraudulent use of cards.

(1) For the purposes of this section:

(a) "credit card" means a seller credit card or a lender credit card or similar arrangement as defined in this title; and

(b) "debit card" means a card or device issued by a supervised financial organization pursuant to an arrangement whereby the card or device enables the customer to obtain cash, goods, services or anything else of value.

(2) Any person who knowingly uses or attempts or conspires to use any counterfeit, altered, forged, lost, stolen or fraudulently obtained credit or debit card to obtain money, goods, services or anything else of value is guilty of a misdemeanor and shall be fined not more than five thousand dollars or imprisoned not more than one year, or both.

HISTORY: 1976 Act No. 686 Section 42.






CHAPTER 6 - ADMINISTRATION

SECTION 37-6-101. Short title.

This chapter shall be known and may be cited as South Carolina Consumer Protection Code - Administration.

HISTORY: 1962 Code Section 8-800.371; 1974 (58) 2879.



SECTION 37-6-102. Applicability.

This part applies to persons who in this State (1) make or solicit consumer credit sales, consumer leases, consumer loans, and consumer rental-purchase agreements; or (2) directly collect payments from or enforce rights against debtors arising from sales, leases, loans, or agreements specified in subsection (1), wherever they are made.

HISTORY: 1962 Code Section 8-800.372; 1974 (58) 2879; 1985 Act No. 121, Section 17.



SECTION 37-6-103. "Administrator" defined.

"Administrator" means the officer appointed by the Commission on Consumer Affairs to administer this title part 5 of this chapter.

HISTORY: 1962 Code Section 8-800.373; 1974 (58) 2879.



SECTION 37-6-104. Powers of administrator; harmony with Federal regulations; reliance on rules; duty to report.

(1) In addition to other powers granted by this title, the Administrator within the limitations provided by law, may

(a) Receive and act on complaints, take action designed to obtain voluntary compliance with this title, or commence proceedings on his own initiative;

(b) Counsel persons and groups on their rights and duties under this title;

(c) Establish programs for the education of consumers with respect to credit practices and problems;

(d) Make studies appropriate to effectuate the purposes and policies of this title and make the results available to the public;

(e) Adopt, amend, and repeal substantive rules when specifically authorized by this title, and adopt, amend, and repeal procedural rules to carry out the provisions of this title;

(f) Maintain offices within this State; and

(g) Appoint any necessary attorneys, hearing examiners, clerks, and other employees and agents and fix their compensation, and authorize attorneys appointed under this section to appear for and represent the Administrator in court.

(2) In addition to other powers granted by this title, the Administrator shall enforce the Federal Truth in Lending Act to the fullest extent provided by law.

(3) To keep the Administrator's rules in harmony with the Federal Consumer Credit Protection Act and the regulations prescribed from time to time pursuant to that Act by the Board of Governors of the Federal Reserve System and with the rules of administrators in other jurisdictions which enact the Uniform Consumer Credit Code. The Administrator, so far as is consistent with the purposes, policies and provisions of this title, shall

(a) Before adopting, amending, and repealing rules, advise and consult with administrators in other jurisdictions which enact the Uniform Consumer Credit Code; and

(b) In adopting, amending, and repealing rules, take into consideration:

(i) The regulations so prescribed by the Board of Governors of the Federal Reserve System; and

(ii) The rules of administrators in other jurisdictions which enact the Uniform Consumer Credit Code.

(4) Except for refund of an excess charge, no liability is imposed under this title for an act done or omitted in conformity with a rule of the Administrator notwithstanding that after the act or omission the rule may be amended or repealed or be determined by judicial or other authority to be invalid for any reason.

(5) The Administrator shall report annually on or before January first to the Governor and legislature on the operation of his office, on the use of consumer credit in the State, and on the problems of persons of small means obtaining credit from persons regularly engaged in extending sales or loan credit. For the purpose of making the report, the Administrator is authorized to conduct research and make appropriate studies, the report shall include a description of the examination and investigation procedures and policies of his office, a statement of policies followed in deciding whether to investigate or examine the offices of credit suppliers subject to this title, a statement of the number and percentages of offices which are periodically investigated or examined, a statement of the types of consumer credit problems of both creditors and debtors which have come to his attention through his examinations and investigations and the disposition of them under existing law, a statement of the extent to which the rules of the Administrator pursuant to this title are not in harmony with the regulations prescribed by the Board of Governors of the Federal Reserve System pursuant to the Federal Consumer Credit Protection Act or the rules of administrators in other jurisdictions which enact the Uniform Consumer Credit Code and the reasons for such variations, and a general statement of the activities of his office and of others to promote the purposes of this title. The report shall not identify the creditors against whom action is taken by the Administrator.

(6) The Administrator shall not bring class actions, initiate criminal actions or seek injunctive relief, as provided in this title, without prior approval of a majority of the Commission on Consumer Affairs, exclusive of members who are associated with any such business within the meaning of Section 8-13-20.

HISTORY: 1962 Code Section 8-800.374; 1974 (58) 2879; 1976 Act No. 686 Section 43; 1982 Act No. 385, Section 51.



SECTION 37-6-105. Administrative powers with respect to supervised financial organizations.

(1) With respect to supervised financial organizations, the powers of examination and investigation (Sections 37-3-506, 37-6-106 and 37-6-118) and administrative enforcement (Section 37-6-108) shall be exercised by the official or agency to whose supervision the organization is subject. All other powers of the Administrator under this title may be exercised by him with respect to a supervised financial organization.

(2) If the Administrator receives a complaint concerning noncompliance with this title by a supervised financial organization he shall refer the complaint to the official or agency having supervisory authority over the organization concerned. The Administrator may, in connection with a complaint received by him concerning noncompliance with this title by a supervised financial organization, obtain specific relevant information about the supervised financial organization involved in the complaint from the appropriate supervisory agency or official. Nothing herein shall be construed to prohibit the Administrator from taking any legal action he is otherwise empowered to take under this title.

(3) The Administrator and any official or agency of this State having supervisory authority over a supervised financial organization are authorized and directed to consult and assist one another in maintaining compliance with this title. They may jointly pursue investigations, prosecute suits, and take other official action, as they deem appropriate, if either of them otherwise is empowered to take the action.

HISTORY: 1962 Code Section 8-800.375; 1974 (58) 2879; 1976 Act No. 686 Section 44; 1982 Act No. 385, Section 52.



SECTION 37-6-106. Investigatory powers.

(1) If the Administrator has probable cause to believe that a person has engaged in an act which is subject to action by the Administrator, he may make an investigation to determine if the act has been committed, and, to the extent necessary for this purpose, may administer oaths or affirmations, and, upon his own motion or upon request of any party, may subpoena witnesses, compel their attendance, adduce evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of admissible evidence.

(2) If the person's records are located outside this State, the person at his option shall either make them available to the Administrator at a convenient location within this State or pay the reasonable and necessary expenses for the Administrator or his representative to examine them at the place where they are maintained. The Administrator may designate representatives, including comparable officials of the State in which the records are located, to inspect them on his behalf.

(3) Upon failure without lawful excuse to obey a subpoena or to give testimony and upon reasonable notice to all persons affected, the administrator may apply to the Administrative Law Court for an order compelling compliance.

(4) The Administrator shall not make public the name or identity of a person whose acts or conduct he investigates pursuant to this section or the facts disclosed in the investigation, but this subsection does not apply to disclosures in actions or enforcement proceedings pursuant to this title.

HISTORY: 1962 Code Section 8-800.376; 1974 (58) 2879; 2005 Act No. 128, Section 3, eff July 1, 2005.



SECTION 37-6-107. Application of part on administrative procedure and judicial review.

Except as otherwise provided, the Part on Administrative Procedure and Judicial Review (Part 4) of this chapter applies to and governs all administrative action taken pursuant to this chapter or the Part on Supervised Loans (Part 5) of the Chapter on Loans (Chapter 3).

HISTORY: 1962 Code Section 8-800.377; 1974 (58) 2879; 1976 Act No. 686 Section 45.



SECTION 37-6-108. Administrative enforcement orders.

(A) After notice, the administrator may order a creditor, a person acting on his behalf, or a person subject to this title to cease and desist from engaging in violations of this title. A respondent aggrieved by an order of the administrator may request a contested case before the Administrative Law Court in accordance with the Administrative Law Court's rules of procedure. The administrator may obtain an order from the Administrative Law Court for enforcement of his orders as provided in the Administrative Procedures Act and the Administrative Law Court's rules of procedure. The proceeding for enforcement must be initiated by filing a petition with the Administrative Law Court in accordance with the Administrative Law Court's rules of procedure, and copies of the request for a contested case hearing must be served upon all parties of record.

(B) The jurisdiction of the Administrative Law Court is exclusive, and its final order may be appealed as provided in Sections 1-23-610 and 1-23-380.

(C) A request for a contested case hearing pursuant to this section must be initiated within thirty days after a copy of the order of the administrator is received. If a request is not initiated, the administrator may move for an order from the Administrative Law Court for enforcement of his order upon a showing that the order was issued in compliance with this section, that a request for a contested case hearing was not initiated within thirty days after a copy of the order was received, and that the respondent is subject to the jurisdiction of the Administrative Law Court.

(D) For purposes of this section and Sections 37-6-117 and 37-6-118, a violation of the South Carolina Unfair Trade Practices Act arising out of the production, promotion, or sale of consumer goods, services, or interests in land is considered a violation of this title subject to action by the administrator before the Administrative Law Court.

(E) Unless otherwise specifically provided by law, the following administrative penalties may be levied against persons found to have engaged in violations of this title pursuant to subsection (A):

(1) If the violator is found to have violated repeatedly and intentionally a provision of this title, the violator must be fined in an amount not to exceed two thousand five hundred dollars and not to exceed ten thousand dollars for a transaction or occurrence or set of transactions or occurrences which violated multiple provisions of this title.

(2) If the violator is shown to have violated a previous lawful order of the tribunal of competent jurisdiction, the violator may be fined in an amount not to exceed five thousand dollars for each violation.

(3) The penalties in items (1) and (2) are in addition to any other penalties provided by law or any other remedies provided by law.

(F) Notwithstanding the other provisions of this section, a person who violates the provisions of Section 37-2-308 must be punished as follows:

(1) for a first violation, the department shall send a written warning to the motor vehicle dealer;

(2) for a second violation in a six-month period, the department may charge a five hundred dollar administrative penalty;

(3) for a third violation in a six-month period, the department may charge not more than a one thousand dollar administrative penalty; and

(4) for a fourth violation in a six-month period, the department may charge not more than a ten thousand dollar administrative penalty.

Continued violations of the provisions of Section 37-2-308 may be considered grounds for revocation, suspension, and nonrenewal of a dealer license pursuant to Section 56-15-350. For the purposes of this subsection, a violation is defined as each notice received by the dealer for an offense. Each notice received by the dealer for a related offense serves as a subsequent violation. Additionally, the department must send notices of all offenses to motor vehicle dealers who have violated the provisions of Section 37-2-308 by mail.

(G) The Administrative Law Judge may make findings and issue and enforce cease and desist orders regarding unconscionable conduct or unconscionable debt collection pursuant to this section, but the administrative law judge may not award damage, treble damage, or attorney's fee remedies to affected customers in these hearings.

HISTORY: 1962 Code Section 8-800.378; 1974 (58) 2879; 1991 Act No. 142, Section 17; 1999 Act No. 55, Section 36; 2001 Act No. 82, Section 2, eff July 20, 2001; 2005 Act No. 128, Section 4, eff July 1, 2005; 2010 Act No. 172, Section 2, eff January 1, 2011.



SECTION 37-6-109. Assurance of discontinuance.

If it is claimed that a person has engaged in conduct subject to an order by the Administrator (Section 37-6-108) or by a court (Sections 37-6-110 through 37-6-112), the Administrator may accept an assurance in writing that the person will not engage in the conduct in the future. If a person giving an assurance of discontinuance fails to comply with its terms, the assurance is evidence that prior to the assurance he engaged in the conduct described in the assurance.

HISTORY: 1962 Code Section 8-800.379; 1974 (58) 2879.



SECTION 37-6-110. Injunctions against violations of title.

The Administrator may bring a civil action to restrain any person from violating this title and for other appropriate relief including but not limited to the following: to prevent a person from using or employing practices prohibited by this title, to reform contracts to conform to this title and to rescind contracts into which a creditor has induced a consumer to enter by conduct violating this title, even though a consumer is not a party to the action. An action under this section may be joined with an action under the provisions on civil actions by the Administrator (Section 37-6-113).

HISTORY: 1962 Code Section 8-800.380; 1974 (58) 2879; 1976 Act No. 686 Section 46.



SECTION 37-6-111. Injunctions against unconscionable agreements and fraudulent or unconscionable conduct.

(1) The administrator may bring a civil action to restrain a person to whom this title applies from engaging in a course of:

(a) making or enforcing unconscionable terms or provisions of consumer credit transactions;

(b) fraudulent or unconscionable conduct in inducing consumers to enter into consumer credit transactions;

(c) conduct of any of the types specified in item (a) or (b) with respect to transactions that give rise to or that lead persons to believe will give rise to consumer credit transactions; or

(d) fraudulent or unconscionable conduct in the collection of debts arising from consumer credit transactions.

(2) In an action brought pursuant to this section the court may grant relief only if it finds:

(a) that the respondent has made unconscionable agreements or has engaged or is likely to engage in a course of fraudulent or unconscionable conduct;

(b) that the respondent's agreements have caused or are likely to cause or the conduct of the respondent has caused or is likely to cause injury to consumers or debtors; and

(c) that the respondent has been able to cause or will be able to cause the injury primarily because the transactions involved are credit transactions.

(3) In applying (1)(a), (b), and (c), consideration shall be given to each of the factors specified in the provisions on unconscionability with respect to a transaction that is, gives rise to, or that a person leads the debtor to believe will give rise to, a consumer credit transaction (subsection (2) of Section 37-5-108), among others.

(4) In an action brought pursuant to this section, a charge or practice expressly permitted by law is not in itself unconscionable.

HISTORY: 1962 Code Section 8-800.381; 1974 (58) 2879; 1976 Act No. 686 Section 47; 2001 Act No. 82, Section 3, eff July 20, 2001.



SECTION 37-6-112. Temporary relief.

With respect to an action brought to enjoin violations of the title (Section 37-6-110) or unconscionable agreements or fraudulent or unconscionable conduct (Section 37-6-111), the Administrator may apply to the court for appropriate temporary relief against a respondent, pending final determination of proceedings. If the court finds after a hearing held upon notice to the respondent that there is reasonable cause to believe that the respondent is engaging in or is likely to engage in conduct sought to be restrained, it may grant any temporary relief or restraining order it deems appropriate.

HISTORY: 1962 Code Section 8-800.382; 1974 (58) 2879.



SECTION 37-6-113. Civil actions by Administrator.

(A) After demand, the administrator may bring a civil action against a creditor or a person subject to this title to recover actual damages sustained and excess charges paid by one or more consumers who have a right to recover explicitly granted by this title. In a civil action pursuant to this subsection, penalties must not be recovered by the administrator. The court shall order amounts recovered pursuant to this subsection to be paid to each consumer or set off against his obligation. A consumer's action, except a class action, takes precedence over a prior or subsequent action by the administrator with respect to the claim of that consumer. A consumer's class action takes precedence over a subsequent action by the administrator with respect to claims common to both actions, but the administrator may intervene. An administrator's action on behalf of a class of consumers takes precedence over a consumer's subsequent class action with respect to claims common to both actions. Whenever an action takes precedence over another action pursuant to this subsection, the latter action may be stayed to the extent appropriate while the precedent action is pending and dismissed if the precedent action is dismissed with prejudice or results in a final judgment granting or denying the claim asserted in the precedent action. A defense available to a creditor in a civil action brought by a consumer is available to him in a civil action brought pursuant to this subsection.

(B) The administrator may bring a civil action against a creditor, a person acting in his behalf, or a person subject to this title to recover a civil penalty of no more than five thousand dollars for repeatedly and intentionally violating this title. A civil penalty pursuant to this subsection must not be imposed for a violation of this title occurring more than two years before the action is brought.

(C) The administrator may bring a civil action or an administrative action, as provided in Section 37-6-108, against a creditor for failure to file notification in accordance with the provisions on notification pursuant to Section 37-6-202 or to pay fees in accordance with the provisions on fees pursuant to Section 37-6-203 to recover the fees the defendant has failed to pay and a civil penalty in an amount determined by the court not exceeding the greater of three times the amount of fees the defendant has failed to pay or one thousand dollars.

HISTORY: 1962 Code Section 8-800.383; 1974 (58) 2879; 1976 Act No. 686 Section 48; 1991 Act No. 142, Section 18; 2001 Act No. 82, Sections 4, 5, eff July 20, 2001; 2005 Act No. 128, Section 5, eff July 1, 2005.



SECTION 37-6-115. Debtors' remedies not affected.

The grant of powers to the Administrator in this chapter does not affect remedies available to debtors under this title or under other principles of law or equity.

HISTORY: 1962 Code Section 8-800.385; 1974 (58) 2879.



SECTION 37-6-116. Venue.

The Administrator may bring actions or proceedings in a court in a county in which an act on which the action or proceeding is based occurred or in a county in which respondent resides or transacts business.

HISTORY: 1962 Code Section 8-800.386; 1974 (58) 2879.



SECTION 37-6-117. Administrative responsibilities respecting consumer protection generally.

In addition to his powers and responsibilities relating to consumer credit transactions the Administrator shall:

(a) Receive complaints of individuals pertaining to any consumer transaction arising out of the production, promotion or sale of consumer goods and services; endeavor to determine the probable basis and merit of such complaint and advise the complainant of such determination;

(b) Subject to the provisions of Section 37-6-118, refer to the appropriate state or federal agency any complaint which is under the jurisdiction of such agency, for appropriate action.

(c) Endeavor to bring about a voluntary adjustment of any such complaint not within the jurisdiction of any regulatory or enforcement agency;

(d) Cooperate with and assist the South Carolina and United States Attorney General and all state and local agencies performing consumer protection functions in carrying out their legal enforcement responsibilities for the protection of consumers;

(e) Initiate and encourage programs to inform consumers of market practices and schemes which are fraudulent, deceptive or illegal; how to detect and avoid abusive consumer transactions; and of remedies and relief available to consumers;

(f) Undertake activities to encourage business and industry to maintain high standards of honesty, fair business practices, and public responsibility in the production, promotion and sale of consumer goods and services;

(g) Study the operation of consumer protection laws and recommend to the Governor and the legislature new laws and amendments to laws which would promote the protection of legitimate interests of consumers within this State.

(h) A state agency to which a written consumer complaint is referred pursuant to paragraph (b) of this section shall have the same power and responsibility with respect to such complaint as is provided in paragraphs (a), (b) and (d) of this section and shall endeavor to effect a voluntary settlement of any such complaint arising out of a transaction with a person who is subject to the regulatory or enforcement jurisdiction of such agency.

(i) With the approval of the Commission on Consumer Affairs, bring an individual action for a consumer who might have a cause of action for damages resulting from the use of or employment by another person of an unfair or deceptive method, act, or practice, as provided in Section 39-5-140, when he considers such action is necessary to protect the consumer's interest, the actual damages sought are two thousand five hundred dollars or less, and either the individual has written evidence that two attorneys licensed to practice law in this State have reviewed the case and have declined to represent the individual in pursuing the cause of action, or an attorney licensed to practice law in this State, after reviewing the facts of the case, in writing has requested that the administrator bring an action on behalf of the consumer under this section.

(j) Develop a written pamphlet that explains the rights and responsibilities of consumers who obtain from a licensed lender consumer loans under this title and Title 34 for distribution in all licensed consumer loan offices. Such pamphlet shall include the names, addresses, and telephone numbers of state agencies responsible for enforcing the provisions of this title and Title 34. Such pamphlet shall be given to a consumer at the time the initial loan by a licensed lender is made whenever the amount financed is two thousand dollars or less and shall be readily available to all consumers at all times in each licensed consumer loan office. The administrator shall consult with, and seek input from representatives of consumers, the consumer finance industry, and the Director of the Consumer Finance Division of the Board of Financial Institutions. Each licensed lender shall be responsible for reproducing and distributing the pamphlet finally approved and authorized by the administrator. The pamphlet developed under this subsection shall be provided to consumers as of January 1, 1996.

The provisions of this subsection do not apply if consumer-industry appeals, arbitration or mediation panels or boards, whose decisions are binding on the participating business, are available in this State for the product or service concerned, provided such business complies with the decision of the panel or board.

HISTORY: 1962 Code Section 8-800.387; 1974 (58) 2879; 1982 Act No. 385, Section 53; 1991 Act No. 142, Sections 20, 21; 1995 Act No. 135, Section 18.



SECTION 37-6-118. Investigation of unfair trade practices in consumer transactions.

(1) Whenever the Administrator receives a complaint against a person pertaining to any consumer transaction arising out of the production, promotion or sale of consumer goods and services, and -

(a) the person against whom the complaint is made fails to respond to a written inquiry made by the Administrator concerning the complaint within the time limitation set forth in the inquiry, or

(b) the Administrator has probable cause to believe that the person complained of has or is engaged in market practices or a course of conduct which is fraudulent, illegal, deceptive or unfair, the Administrator may, subject to Section 37-6-105, conduct an investigation of the complaint pursuant to Section 37-6-106 to determine if that person has engaged in such market practices or course of conduct. Upon receiving written notice of an action brought by an individual or the Attorney General of South Carolina pursuant to Chapter 5 of Title 39 or of an unfair trade practice action by the Federal Trade Commission to investigate the facts complained of or to seek sanctions against the person that is the subject of the complaint, the Administrator shall automatically stay any pending investigation undertaken by him. Any action by the Administrator shall be dismissed if the other action is dismissed with prejudice or results in a final judgment granting or denying the claim asserted.

(2) The Administrator shall notify the person whose conduct is investigated of his findings of fact and conclusions, separately stated. The notice shall be in writing and mailed by certified or registered mail to the address of the principal office of the person investigated or to such other address as that person may designate in writing.

(3) Upon written request, filed within twenty days after the notice is mailed, the person is entitled to a hearing on any finding or conclusion of the Administrator. Such proceedings shall be deemed a contested case within the meaning of item (2) of Section 1-23-310.

(4) The findings and conclusions of the Administrator, when and as they become final, either by failure to request a hearing as provided for in subsection (3) or by exhausting administrative and judicial remedies, shall be filed in the office of the Administrator as a part of an education and information program provided for in paragraph (e) of Section 37-6-117.

(5) The provisions of this section shall not apply if consumer-industry appeals, arbitration or mediation panels or boards, whose decisions are binding on the participating business, are available in South Carolina for the product or service concerned, provided such business complies with the decision of the panel or board.

HISTORY: 1982 Act No. 385, Section 54.



SECTION 37-6-201. Applicability.

This part applies to a person engaged in this State in making consumer credit sales, consumer leases, consumer loans, or consumer rental-purchase agreements and to a person having an office or place of business in this State who takes assignments of and undertakes direct collection of payments from or enforcement of rights against debtors arising from these sales, leases, or loans.

HISTORY: 1962 Code Section 8-800.401; 1974 (58) 2879; 1985 Act No. 121, Section 18.



SECTION 37-6-202. Notification.

(1) Persons subject to this part shall file notification with the Administrator within thirty days after commencing business in this State, and, thereafter, on or before January thirty-first of each year. The notification shall state:

(a) Name of the person;

(b) Name in which business is transacted if different from (a);

(c) Address of principal office, which may be outside this State;

(d) Address of all offices or retail stores, if any, in this State at which consumer credit sales, consumer leases, or consumer loans are made, or in the case of a person taking assignments of obligations, the offices or places of business within this State at which business is transacted;

(e) If consumer credit sales, consumer leases, or consumer loans are made otherwise than at an office or retail store in this State, a brief description of the manner in which they are made;

(f) Address of designated agent upon whom service of process may be made in this State (Section 37-1-203); and

(2) If information in a notification becomes inaccurate after filing, no further notification is required until the following January thirty-first.

HISTORY: 1962 Code Section 8-800.402; 1974 (58) 2879.



SECTION 37-6-203. Fees.

A person required to file notification shall pay on or before January thirty-first of each year to the administrator an annual fee of one hundred twenty dollars for that year, for each address in this State listed in the notification. The fee for any one person must be not less than one hundred twenty dollars. A person who does not extend credit pursuant to written contracts and a person whose annual gross volume of business does not exceed one hundred fifty thousand dollars is exempt from any fee and from the notification requirements of Section 37-6-202. A person engaged in making consumer credit sales or consumer leases who is also engaged in making consumer rental-purchase agreements is only required to pay one one hundred twenty dollar fee for each location. The Department of Consumer Affairs shall retain thirty dollars of each fee to offset the cost of administration and enforcement of this chapter.

HISTORY: 1962 Code Section 8-800.403; 1974 (58) 2879; 1975 (59) 316; 1977 Act No. 219 Pt II Section 32; 1979 Act No. 80 Section 1; 1985 Act No. 121, Section 20; 1987 Act No. 56 Section 3; 1991 Act No. 142, Section 22; 2008 Act No. 353, Section 2, Pt 16D, eff July 1, 2009.



SECTION 37-6-204. Notification; persons making consumer rental-purchase agreements.

In lieu of the notification requirements of Section 37-6-202, persons engaged in this State in making consumer rental-purchase transactions shall:

(1) File notification with the Administrator within thirty days after commencing business in this State, and, thereafter, on or before January thirty-first of each year. The notification must state:

(a) Name of the person;

(b) Name in which business is transacted if different from (a);

(c) Address of principal office, which may be outside this State;

(d) An indication that the creditor engages in the business of making consumer rental-purchase agreements;

(e) Address of all offices or stores, if any, in this State at which consumer rental-purchase transactions are made, or in the case of a person taking assignments of obligations, the offices or places of business within this State at which business is transacted;

(f) An indication of which addresses listed in (c) and (e) above engage in making consumer credit sales or cash sales of merchandise in addition to consumer rental-purchase agreements;

(g) If consumer rental-purchase transactions are made otherwise than at an office or retail store in this State, a brief description of the manner in which they are made;

(h) Address of designated agent upon whom service of process may be made in this State (Section 37-1-203); and

(2) If information in a notification becomes inaccurate after filing, no further notification is required until the following January thirty-first.

HISTORY: 1985 Act No. 121, Section 19.



SECTION 37-6-301. Council of Advisors on Consumer Credit.

(1) There is hereby created the Council of Advisors on Consumer Credit consisting of sixteen members, who shall be appointed by the Governor. One of the advisors shall be designated by the Governor as chairman. In appointing members of the Council, the Governor shall seek to achieve a fair representation from the various segments of the consumer credit industry and the public.

(2) The term of office of each member of the Council is four years. Of those members first appointed, four shall be appointed for a term of one year, four for a term of two years, four for a term of three years, and four for a term of four years. A member chosen to fill a vacancy arising otherwise than by expiration of term shall be appointed for the unexpired term of the member whom he is to succeed. A member of the Council is eligible for reappointment.

(3) Members of the Council shall serve without compensation but are entitled to reimbursement of expenses incurred in the performance of their duties.

HISTORY: 1962 Code Section 8-800.411; 1974 (58) 2879.



SECTION 37-6-302. Function of Council; conflict of interest.

The Council shall advise and consult with the Administrator concerning the exercise of his powers under this title and may make recommendations to him. Members of the Council may assist the Administrator in obtaining compliance with this title. Since it is an objective of this part to obtain competent representatives of creditors and the public to serve on the Council and to assist and cooperate with the Administrator in achieving the objectives of this title, service on the Council shall not in itself constitute a conflict of interest regardless of the occupations or associations of the members.

HISTORY: 1962 Code Section 8-800.412; 1974 (58) 2879.



SECTION 37-6-303. Meetings.

The Council and the Administrator shall meet together at a time and place designated by the chairman at least twice each year. The Council may hold additional meetings when called by the chairman.

HISTORY: 1962 Code Section 8-800.413; 1974 (58) 2879.



SECTION 37-6-401. Applicability and scope; conflict with Administrative Procedures Act.

This part applies to the administrator, prescribes the procedures to be observed by him in exercising his powers under this title, and supplements the provisions of the part on Powers and Functions of Administrator (Part 1) of this chapter and of the part on Supervised Loans (Part 5) of the Chapter on Loans (Chapter 3). A conflict between the provisions of this part and the Administrative Procedures Act pursuant to Chapter 23, Title 1 or the rules governing practice before the Administrative Law Court must be resolved in favor of the Administrative Procedures Act and the rules governing practice before the Administrative Law Court.

HISTORY: 1962 Code Section 8-800.421; 1974 (58) 2879; 1976 Act No. 686 Section 49; 2005 Act No. 128, Section 6, eff July 1, 2005.



SECTION 37-6-402. "Contested case"; "license"; "licensing"; "party"; "rule" defined.

In this part

(1) "Contested case" means a proceeding including, but not restricted to, a proceeding initiated pursuant to the provisions on administrative enforcement orders as provided in Section 37-6-108(A) and licensing matters in which the legal rights, duties, or privileges of a party are required by law to be determined after an opportunity for hearing.

(2) "License" means a license authorizing a person to make supervised loans pursuant to the provisions on authority to make supervised loans (Section 37-3-502) and restricted loans pursuant to Chapter 29 of title 34 (the South Carolina Consumer Finance Act).

(3) "Licensing" includes the Board of Bank Control's process respecting the grant, denial, revocation, suspension, annulment, withdrawal, or amendment of a license.

(4) "Party" means the Administrator and each person named or admitted as a party, or who is aggrieved by action taken and seeks to be admitted as a party.

(5) "Rule" means each rule authorized by this title that applies generally and implements, interprets or prescribes law or policy, or each statement by the Administrator that applies generally and describes the Administrator's procedure or practice requirements or the organization of his office. The term includes the amendment or repeal of a prior rule but does not include

(a) Statements concerning only the internal management of the Administrator's office and not affecting private rights or procedures available to the public;

(b) Declaratory rulings issued pursuant to the provisions of declaratory rulings by Administrator (Section 37-6-409);

(c) Intra-office memoranda.

HISTORY: 1962 Code Section 8-800.422; 1974 (58) 2879; 1976 Act No. 680 Sections 50-52; 2005 Act No. 128, Section 21, eff July 1, 2005.



SECTION 37-6-403. Public information; adoption of rules; availability of rules and orders.

(1) In addition to other rule-making requirements imposed by law, the Administrator shall:

(a) Adopt as a rule a description of the organization of his office, stating the general course and method of the operations of his office and the methods whereby the public may obtain information or make submissions or requests;

(b) Adopt rules of practice setting forth the nature and requirements of all formal and informal procedures available, including a description of all forms and instructions used by the Administrator or his office;

(c) Make available for public inspection all rules and all other written statements of policy or interpretations formulated, adopted, or used by the Administrator in the discharge of his functions.

(d) Make available for public inspection all final orders, decisions and opinions.

(2) No rule, order, or decision of the Administrator is valid or effective against any person or party, nor may it be invoked by the Administrator for any purpose, until it has been made available for public inspection as herein required. This provision is not applicable in favor of any person or party who has actual knowledge thereof.

HISTORY: 1962 Code Section 8-800.423; 1974 (58) 2879.



SECTION 37-6-404. Procedure for adoption of rules.

(1) Prior to the adoption, amendment, or repeal of any rule, the Administrator shall

(a) Give at least twenty days' notice of his intended action. The notice shall include a statement of either the terms or substance of the intended action or a description of the subjects and issues involved, and the time when, the place where, and the manner in which interested persons may present their views therein. The notice shall be mailed to all persons who have made timely request of the Administrator for advance notice of his rule-making proceedings and shall be published in a newspaper of general circulation in the State.

(b) Afford all interested persons reasonable opportunity to submit data, views, or arguments, orally or in writing. In case of substantive rules, opportunity for oral hearing must be granted if requested by twenty-five persons, by a governmental subdivision or agency, or by an association having not less than twenty-five members. The Administrator shall consider fully all written and oral submissions respecting the proposed rule. Upon adoption of a rule the Administrator, if requested to do so by an interested person either prior to adoption or within thirty days thereafter, shall issue a concise statement of the principal reasons for and against its adoption, incorporating therein his reasons for overruling the considerations urged against its adoption.

(2) No rule is valid unless adopted in substantial compliance with this section. A proceeding to contest any rule on the ground of noncompliance with the procedural requirements of this section must be commenced within two years from the effective date of the rule.

HISTORY: 1962 Code Section 8-800.424; 1974 (58) 2879.



SECTION 37-6-405. Filing and taking effect of rules.

(1) The Administrator shall file in the office of the Secretary of State a certified copy of each rule adopted by him. The Secretary of State shall keep a permanent register of the rules open to public inspection.

(2) Each rule hereafter adopted is effective twenty days after filing, except that, if a later date is specified in the rule, the later date is the effective date.

HISTORY: 1962 Code Section 8-800.425; 1974 (58) 2879.



SECTION 37-6-406. Publication of rules.

(1) The Secretary of State shall compile, index, and publish all effective rules adopted by the Administrator. Compilations shall be supplemented or revised as often as necessary.

(2) Compilations shall be made available upon request to agencies and officials of this State free of charge and to other persons at prices fixed by the Secretary of State to cover mailing and publication costs.

HISTORY: 1962 Code Section 8-800.426; 1974 (58) 2879.



SECTION 37-6-407. Petition for adoption of rules.

An interested person may petition the Administrator requesting the promulgation, amendment, or repeal of a rule. The Administrator shall prescribe by rule the form for petitions and the procedure for their submission, consideration, and disposition. Within thirty days after submission of a petition, the Administrator either shall deny the petition in writing, stating his reasons for the denials, or shall initiate rule-making proceedings in accordance with the provisions on procedure for adoption of rules (Section 37-6-404).

HISTORY: 1962 Code Section 8-800.427; 1974 (58) 2879.



SECTION 37-6-408. Declaratory judgment on validity or applicability of rules.

The validity or applicability of a rule may be determined in an action for declaratory judgment in the court of common pleas for Richland County if it is alleged that the rule, or its threatened application, interferes with or impairs, or threatens to interfere with or impair, the legal rights or privileges of the plaintiff. The Administrator shall be made a party to the action. A declaratory judgment may be rendered whether or not the plaintiff has requested the Administrator to pass upon the validity or applicability of the rule in question.

HISTORY: 1962 Code Section 8-800.428; 1974 (58) 2879.



SECTION 37-6-409. Declaratory rulings by Administrator.

The Administrator shall provide by rule for the filing and prompt disposition of petitions or declaratory rulings as to the applicability of any statutory provision or of any rule of the Administrator. Rulings disposing of petitions have the same status as decisions or orders in contested cases.

HISTORY: 1962 Code Section 8-800.429; 1974 (58) 2879.



SECTION 37-6-410. Contested cases; notice; hearing; records.

(1) In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice.

(2) The notice shall include:

(a) A statement of the time, place, and nature of the hearing;

(b) A statement of the legal authority and jurisdiction under which the hearing is to be held;

(c) A reference to the particular provisions of the statutes and rules involved;

(d) A short and plain statement of the matters asserted. If the Administrator or other party is unable to state the matters in detail at the time the notice is served, the initial notice may be limited to a statement of the issues involved. Thereafter upon application a more definite and detailed statement shall be furnished.

(3) Opportunity shall be afforded all parties to respond and present evidence and argument on all issues involved.

(4) Unless precluded by law, informal disposition may be made of any contested case by stipulation, agreed settlement, consent order, or default.

(5) The record in a contested case shall include:

(a) All pleadings, motions, intermediate rulings;

(b) Evidence received or considered;

(c) A statement of matters officially noticed;

(d) Questions and offers of proof, objections, and rulings thereon;

(e) Proposed findings and exceptions;

(f) Any decision, opinion, or report by the officer presiding at the hearing;

(g) All staff memoranda or data submitted to the hearing officer or members of the office of the Administrator in connection with their consideration of the case.

(6) Oral proceedings or any part thereof shall be transcribed on request of any party, but at his expense.

(7) Findings of fact shall be based exclusively on the evidence and on matters officially noticed.

HISTORY: 1962 Code Section 8-800.430; 1974 (58) 2879.



SECTION 37-6-411. Rules of evidence; official notice.

In contested cases:

(1) Irrelevant, immaterial, or unduly repetitious evidence shall be excluded. The rules of evidence as applied in nonjury civil cases in the court of common pleas of this State shall be followed. When necessary to ascertain facts not reasonably susceptible of proof under those rules, evidence not admissible thereunder may be admitted, except where precluded by statute, if it is of a type commonly relied upon by reasonably prudent men in the conduct of their affairs. The Administrator shall give effect to the rules of privilege recognized by law. Objections to evidentiary offers may be made and shall be noted in the record. Subject to these requirements, when a hearing will be expedited and the interests of the parties will not be prejudiced substantially, any part of the evidence may be received in written form;

(2) Documentary evidence may be received in the form of copies or excerpts, if the original is not readily available. Upon request, parties shall be given an opportunity to compare the copy with the original;

(3) A party may conduct cross-examinations required for a full and true disclosure of the facts;

(4) Notice may be taken of judicially cognizable facts. In addition, notice may be taken of generally recognized technical or scientific facts within the Administrator's specialized knowledge. Parties shall be notified either before or during the hearing, or by reference in preliminary reports or otherwise, of the material noticed, including any staff memoranda or data, and they shall be afforded an opportunity to contest the material so noticed. The Administrator's experience, technical competence, and specialized knowledge may be utilized in the evaluation of the evidence.

HISTORY: 1962 Code Section 8-800.431; 1974 (58) 2879.



SECTION 37-6-412. Decisions and orders.

A final decision or order adverse to a party in a contested case shall be in writing or stated in the record. A final decision shall include findings of fact and conclusions of law, separately stated. Findings of fact, if set forth in statutory language, shall be accompanied by a concise and explicit statement of the underlying facts supporting the findings. If, in accordance with rules of the Administrator, a party submitted proposed findings of fact, the decision shall include a ruling upon each proposed finding. Parties shall be notified either personally or by mail of any decision or order. In every decision or order, regardless whether adverse or not, a copy of the decision or order shall be delivered or mailed by certified mail to each party and to the attorneys of record.

HISTORY: 1962 Code Section 8-800.432; 1974 (58) 2879.



SECTION 37-6-413. Licenses.

(1) When the grant or denial of a license is required to be preceded by notice and opportunity for hearing, the provisions of this part concerning contested cases apply.

(2) No revocation, suspension, annulment, or withdrawal of a license is lawful unless, prior to the institution of proceedings by the Board of Bank Control, it gave notice by mail to the licensee of facts or conduct which warrant the intended action, and the licensee was given an opportunity to show compliance with all lawful requirements for the retention of the license.

HISTORY: 1976 Act No. 686 Section 53.



SECTION 37-6-414. Contested case hearings before the Administrative Law Court.

(A) A person who has exhausted all administrative remedies available before the administrator and who is aggrieved by the administrator's determination is entitled to a contested case hearing before the Administrative Law Court as provided in Section 1-23-600(D) and judicial review as provided in Sections 1-23-380(B) and 1-23-610. This section does not limit utilization of or the scope of judicial review available under other means of review, redress, relief, or trial de novo provided by law. A preliminary, procedural, or intermediate action or ruling of the Administrative Law Court is reviewable immediately if review of the final decision of the Administrative Law Court would not provide an adequate remedy.

(B) Contested case proceedings are instituted by filing a request for a contested case hearing with the Administrative Law Court according to the rules of procedure of the Administrative Law Court. Copies of the request for a contested case hearing must be served upon the administrator and all parties of record. The final decision of the administrative law judge may be appealed as provided for in Sections 1-23-380 and 1-23-610.

HISTORY: 1962 Code Section 8-800.434; 1974 (58) 2879; 2005 Act No. 128, Section 7, eff July 1, 2005.



SECTION 37-6-501. Department of Consumer Affairs; Commission on Consumer Affairs; Administrator.

There is hereby created

(a) The Department of Consumer Affairs;

(b) The Commission on Consumer Affairs; and

(c) The Office of Administrator of Consumer Affairs.

HISTORY: 1962 Code Section 8-800.441; 1974 (58) 2879.



SECTION 37-6-502. Members of Commission on Consumer Affairs; terms; vacancies.

The Commission on Consumer Affairs shall be composed of nine members, one of whom shall be the Secretary of State as an ex officio member; four members shall be appointed by the Governor with advice and consent of the Senate and the remaining four members shall be elected by the General Assembly. Members of the Commission shall elect a Chairman. Terms of the members shall be four years unless otherwise stipulated in this section, and upon the expiration of the terms, the Governor shall appoint a member and the General Assembly shall elect one member respectively. With the exception of the ex officio member, any vacancy in the office of a member shall be filled by the Governor by appointment for the unexpired term. Members of the Commission shall be eligible for reappointment. No person associated with any businesses regulated by the Commission on Consumer Affairs shall be eligible to serve on the Commission as defined by Section 8-13-20 of the Code of Laws of South Carolina.

HISTORY: 1978 Act No. 644 Part II Section 31; 1979 Act No. 199, Part II Section 19; 1991 Act No. 248, Section 6.



SECTION 37-6-503. Quorum; meetings.

A majority of the members shall constitute a quorum. The Commission shall meet monthly on such date as it may designate and may meet at such other times as it may deem necessary, or when called by the chairman or by a majority of its members, and shall counsel and advise with the Administrator on any and all phases of the operations and functions of the Department.

HISTORY: 1962 Code Section 8-800.443; 1974 (58) 2879.



SECTION 37-6-504. Bonds of Commission members.

Each member of the Commission other than ex officio shall, before entering upon the duties of his office, give bond to the State in the sum of twenty-five thousand dollars with a sufficient surety, to be approved by the State Treasurer, for the faithful performance of all duties required of him under the law during the term of his office. The premium of such bond shall be paid by the State.

HISTORY: 1962 Code Section 8-800.444; 1974 (58) 2879.



SECTION 37-6-505. Compensation and expenses of Commission members.

Each member of the Commission other than ex officio shall receive such compensation and official expenses as provided by law for members of state boards and commissions.

HISTORY: 1962 Code Section 8-800.445; 1974 (58) 2879; 1984 Act No. 261, Section 6.



SECTION 37-6-506. Powers and duties of Commission.

(1) The Commission shall be the policymaking and governing authority of the Department of Consumer Affairs and shall appoint the Administrator and be responsible for enforcement of this title.

(2) The Commission, through the Administrator, shall see that the provisions of this title are faithfully administered and enforced and to that end it may adopt, amend and repeal rules and regulations, not inconsistent with law, to interpret and explain provisions of this title, carry out the purposes and policies of this title, to prevent circumvention or evasion thereof or to facilitate compliance therewith.

(3) No provision of this title or of any statute to which this title refers which imposes any penalty on any creditor shall apply to any act done, or omitted to be done, in conformity with any rule or regulation so adopted, amended or repealed or in conformity with any written order, opinion, interpretation or statement of the Commission or of the Administrator, notwithstanding that such rule, regulation, order, opinion, interpretation or statement may, after such act or omission, be amended, or rescinded or be determined by judicial or other authority to be erroneous or invalid for any reason.

HISTORY: 1962 Code Section 8-800.446; 1974 (58) 2879; 1976 Act No. 686 Section 54.



SECTION 37-6-507. Qualifications of Administrator.

The Administrator shall be a person of good moral character, at least thirty years of age, a resident taxpayer of this State, and shall be thoroughly familiar with this title and the consumer transactions to which it pertains. The Commission may also require additional qualifications. The Administrator, while serving as such, shall not directly or indirectly be financially interested in or associated with any other person subject to the jurisdiction of the Commission or the Administrator thereof. The Administrator shall serve at the pleasure of the Commission.

HISTORY: 1962 Code Section 8-800.447; 1974 (58) 2879.



SECTION 37-6-508. Deputy Administrator.

The administrator, with the approval of the commission, may designate such deputies as he determines necessary to assist him in performing the duties he is required to perform under this title. Any deputy shall satisfy and meet the same qualifications, including bond, required for the administrator.

HISTORY: 1962 Code Section 8-800.448; 1974 (58) 2879; 1990 Act No. 456, Section 2.



SECTION 37-6-509. Oath and bond of Administrator.

The Administrator shall take the oath of office prescribed for all State officers. Before entering upon the duties of his office, he shall give bond to the State for the benefit of any person aggrieved by his unlawful or wrongful actions, and such bond shall be in the sum of fifty thousand dollars, with sufficient surety, to be approved by the State Treasurer, for the faithful performance of all the duties required of him under the law during the term of his office. The premium of the bond shall be paid by the State.

HISTORY: 1962 Code Section 8-800.449; 1974 (58) 2879.



SECTION 37-6-510. Personnel.

The Administrator shall prepare in writing a manual of necessary employee positions for the Department, including job classifications, personnel qualifications, duties, maximum and minimum salary schedules, and other personnel information for approval by the Commission before appointing any personnel. The Deputy Administrator and other employees of the Department shall serve at the pleasure of the Administrator.

HISTORY: 1962 Code Section 8-800.450; 1974 (58) 2879.



SECTION 37-6-511. Department to maintain file for each creditor of rate schedules filed by creditor; certified copies; fees.

The Department of Consumer Affairs shall maintain a file for each creditor containing the original and all revised rate schedules filed by the creditor. A certified copy of each filing showing the date and time that it was received shall be sent to the creditor making the filing at the time of its receipt. A fee of ten dollars for each rate schedule filed by a creditor shall be payable to the Department of Consumer Affairs for its services in maintaining the rate schedule files and providing one certified copy of each rate filing to the creditor. Provided, That each creditor shall be required to pay a minimum annual fee of ten dollars. Additional certified copies of a filing shall be provided at a charge of four dollars per copy.

HISTORY: 1982 Act No. 466 Part II Section 21; 1983 Act No. 151 Part II Section 16.



SECTION 37-6-512. Advisory committee of persons with cognizable handicaps.

The Administrator of the Department of Consumer Affairs acting as the Consumer Advocate may appoint an advisory committee of persons with cognizable handicaps to provide advice to the Consumer Advocate in regard to protecting the rights of consumers with these types of handicaps with particular attention to the manner in which consumers with these handicaps interact with those entities regulated by the Public Service Commission. Nothing herein shall require the Consumer Advocate to take a position or undertake an action that is contrary to his general duty to protect and represent the interests of the general public and consumers.

HISTORY: 2000 Act No. 328, Section 3.



SECTION 37-6-601. Division of Consumer Advocacy created.

There is created within the Department of Consumer Affairs the Division of Consumer Advocacy with duties and organizations as provided in this chapter.

HISTORY: 1978 Act No. 644, Part II, Section 31; 2004 Act No. 175, Section 3, eff February 18, 2004.



SECTION 37-6-602. Consumer Advocate; qualifications.

The Consumer Advocate may be the Administrator of Consumer Affairs or he may be appointed by the administrator with the approval of the Commission on Consumer Affairs. The Consumer Advocate must be an attorney qualified to practice in all courts of this State with a minimum of three years' practice experience.

HISTORY: 1978 Act No. 644, Part II, Section 31; 1981 Act No. 178, Part II, Section 23; 2004 Act No. 175, Section 3, eff February 18, 2004.



SECTION 37-6-603. Staff and expenses.

The Division of Consumer Advocacy must be staffed and equipped to perform the functions prescribed in Section 37-6-604. The expenses of the office must be paid from appropriations provided annually in the state General Appropriations Act.

HISTORY: 1978 Act No. 644, Part II, Section 31; 2004 Act No. 175, Section 3, eff February 18, 2004.



SECTION 37-6-604. Functions and duties of division.

(A) The functions and duties of the Division of Consumer Advocacy are:

(1) to provide legal representation of the consumer interest before the state and federal regulatory agencies which undertake to fix rates or prices for consumer products or services or to enact regulations or establish policies related thereto and to provide legal representation of the consumer interest concerning insurance matters, certificates of need for health facilities and services as required for an activity under Section 44-7-160, and other health-related provisions;

(2) to monitor existing regulations, rate structures, and policies of that agency of special interest to consumers and report to the public through the news media proposed changes therein under consideration and the effect of those changes on the lives of the citizens of the State; and

(3) to evaluate and act upon requests from consumers concerning the matters set forth in items (1) and (2), except that any proceedings initiated by the Consumer Advocate must be brought on behalf of the public at large and not for individuals; initiation or continuation of any proceedings is in the sole discretion of the Consumer Advocate.

(B) The annual report required of the Commission on Consumer Affairs must include a report on the activities of the Division of Consumer Advocacy.

(C) After January 1, 2005, the division must not represent consumers in matters arising under Title 58. Matters or appeals under Title 58 that are pending on January 1, 2005, shall be transferred to the Office of Regulatory Staff.

HISTORY: 1978 Act No. 644, Part II, Section 31; 1989 Act No. 148, Section 15; 1992 Act No. 511, Section 19; 2004 Act No. 175, Section 3, eff January 1, 2005.



SECTION 37-6-605. Access to records of state agencies and insurance companies.

In the performance of his assigned functions, the Consumer Advocate shall have reasonable access to records of all state agencies which are not classified by law as confidential, and all state agencies must cooperate with the Consumer Advocate in the performance of his duties. In addition, the Consumer Advocate must have reasonable access to confidential records and information if he enters a proprietary agreement to ensure their confidentiality. The South Carolina Department of Insurance and Consumer Advocate also shall have access to records, information, and data of the insurance companies as well as all of their sister affiliates, subsidiaries, and parent companies. During the course of a ratemaking or other proceeding initiated before the South Carolina Department of Insurance, the Consumer Advocate, as a party of record, may request in writing, in addition to all other methods of discovery as provided by law, the issuance of an order compelling a witness or company to either produce or allow inspection of documentary evidence relevant to the matter. If an order is not issued, the aggrieved party may appeal. The written request, in addition to showing a general relevance and reasonable scope of the evidence sought, must also specify with particularity the books, accounts, papers, records, or other materials of the business desired and the facts expected to be proved thereby. In lieu of a written request, the request for such an order may be made orally upon the record at the hearing, for good cause shown. Any objections to the issuance of the order must be filed within three days of being notified of the written request or the order. Any objections so filed must list the specific grounds for objection. Objections must be ruled on within ten days or the objection is denied.

HISTORY: 1978 Act No. 644, Part II, Section 31; 1983 Act No. 138 Section 17; 1989 Act No. 148, Section 16; 1993 Act No. 181, Section 527; 2004 Act No. 175, Section 3, eff January 1, 2005.



SECTION 37-6-606. Petitions filed by advocate with regulatory agencies in interest of consumers.

(A) Except as provided in Section 37-6-604(C), whenever the Consumer Advocate determines that it would be in the interest of consumers affected by regulatory agencies, he may file with the appropriate regulatory agency a petition requesting the regulatory agency to commence or complete a proceeding respecting any organization whose operations substantially affect the consumer interest.

(B) The petition must state facts which claim to establish the need for the proceeding and a brief description of the substance of the order or amendment desired as a result of the proceeding.

(C) The regulatory agency may hold a public hearing or may conduct an investigation or proceeding as the regulatory agency considers appropriate in order to determine whether or not the petition should be granted.

(D) Within sixty days after the filing of the petition described in subsection (A), the regulatory agency must either grant or deny the petition. If the agency grants the petition, it must promptly commence or complete the proceeding, as requested by the petition. If the agency denies the petition, it must publish the reasons for the denial.

(E) If the regulatory agency denies the petition made under this section or, if it fails to grant or deny the petition within sixty days, the petitioner may commence a civil action in the circuit court to compel the regulatory agency to commence or complete the proceeding as requested in the petition. The action may be filed by the petitioner thirty days after the denial of the petition or, if the agency fails to grant or deny the petition within sixty days, within thirty days after the expiration of the sixty-day period.

(F) If the petitioner demonstrates to the satisfaction of the court that the failure of the agency to commence or complete the proceeding as requested in the petition was unreasonable, the court must order the agency to commence or complete the proceeding as requested in the petition.

(G) In any action under this section, the court has no authority to compel the agency to take any action other than the commencement or completion of a proceeding.

(H) The remedies under this section are in addition to and not in lieu of other remedies provided by law.

HISTORY: 1978 Act No. 644, Part II, Section 31; 2004 Act No. 175, Section 3, eff January 1, 2005.



SECTION 37-6-607. Advocate may maintain actions for judicial review.

With the exception of matters arising under Title 58, the Consumer Advocate is considered to have an interest sufficient to maintain actions for judicial review and may, as of right and in the manner prescribed by law, intervene or otherwise participate in any civil proceeding which involves the review or enforcement of an agency action that the Consumer Advocate determines may substantially affect the interests of consumers.

HISTORY: 1978 Act No. 644, Part II, Section 31; 2004 Act No. 175, Section 3, eff January 1, 2005.



SECTION 37-6-608. Temporary staff; compensation.

To the extent necessary to carry out the consumer advocacy responsibilities, the Consumer Advocate may employ, in addition to a regular staff, temporary, professional, technical, or research specialists to assist in preparing and presenting cases. The compensation paid to these persons may be commensurate with compensation generally paid by the regulated industry for these specialists but must not exceed the appropriation made for such purposes.

HISTORY: 1978 Act No. 644, Part II, Section 31; 2004 Act No. 175, Section 3, eff February 18, 2004.



SECTION 37-6-609. Discretion as to Consumer Advocate's decisions.

Decisions of the Consumer Advocate respecting whether, when, or how to initiate, continue, or intervene in proceedings under Sections 37-6-601 to 37-6-608, are in the sole discretion of the Consumer Advocate, except as modified by order of a court of competent jurisdiction.

HISTORY: 1978 Act No. 644, Part II, Section 31; 2004 Act No. 175, Section 3, eff February 18, 2004.






CHAPTER 7 - CONSUMER CREDIT COUNSELING

SECTION 37-7-101. Definitions.

As used in this chapter:

(1) "Consumer" means consumer as defined in Section 37-1-301(10).

(2) "Credit counseling organization" means a person providing or offering to provide to consumers credit counseling services for a fee, compensation, or gain, or in the expectation of a fee, compensation, or gain, including debt management plans.

(a) The business of credit counseling is conducted in this State if the credit counseling organization, its employees, or its agents are located in this State or if the credit counseling organization solicits or contracts with debtors located within this State.

(b) This term does not include the following when acting in the regular course of their respective businesses and professions:

(i) attorneys at law;

(ii) banks, fiduciaries, credit unions, savings and loan associations, and savings banks as duly authorized and admitted to transact business in the State of South Carolina;

(iii) a certified public accountant providing credit counseling advice pursuant to an accounting practice;

(iv) title insurers and abstract companies doing escrow business;

(v) judicial officers or others acting pursuant to court order;

(vi) nonprofit faith-based organizations;

(vii) counselors certified by the South Carolina Housing Authority to the extent engaged in counseling pursuant to Chapter 23, High-Cost and Consumer Home Loans. These counselors must be certified by the Housing Authority pursuant to Section 37-23-40;

(viii) mortgage brokers, real estate brokers, salesmen, and property managers licensed pursuant to Title 40; and

(ix) consumer reporting agencies as defined by 15 U.S.C. Section 1681(a) (f) and any person or agency, or any affiliate or subsidiary of a consumer reporting agency, that obtains consumer reports from the agency under a certification pursuant to 15 U.S.C. Section 1681(e)(a) for the purpose of reselling the report, or information contained in or derived from the report, to a consumer, or monitoring information in the report on behalf of a consumer.

(3) "Credit counseling service" means:

(a) receiving or offering to receive funds from a consumer for the purpose of distributing the funds among the consumer's creditors in full or partial payment of the consumer's debts;

(b) improving or offering to improve a consumer's credit record, history, or rating;

(c) negotiating or offering to negotiate to defer or reduce a consumer's obligations with respect to credit extended by others.

(4) "Credit counselor" means an employee or agent of a credit counseling organization engaging in services described in subsection (3) of this section.

(5) "Creditor" means the person who grants credit in a consumer credit transaction or, except as otherwise provided, an assignee of a creditor's right to payment, but the term does not in itself impose on an assignee an obligation of his assignor. In the case of credit granted pursuant to a credit card, the 'person who grants credit' is the card issuer and not another person honoring the credit card.

(6) "Debt management plan" or "DMP" means a program in which an organization agrees to engage in debt settlement or debt pooling and distribution services on behalf of a consumer with the consumer's creditors and under which the consumer gives money or control of his funds to the organization for distribution to the consumer's creditors.

(7) "Debt settlement" means any action or negotiation initiated or taken by or on behalf of a consumer with a creditor of the consumer for the purpose of obtaining debt forgiveness of a portion of the credit extended by the creditor to the consumer or a reduction of payments, charges, or fees payable by the consumer.

(8) "Debtor" means the person or persons for whom the credit counseling service is performed.

(9) "Department" means the South Carolina Department of Consumer Affairs.

(10) "Licensee" means a person licensed pursuant to this chapter.

(11) "Nonprofit organization" means a person exempt from taxation pursuant to 26 U.S.C. Section 501(c)(3) of the Internal Revenue Code.

(12) "Person" means any individual, corporation, partnership, association, unincorporated organization, or other form of entity, however organized, including a nonprofit organization.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-102. Licensing requirement.

A person may not engage in credit counseling services in South Carolina, whether or not the person has any office, facility, agent, or other physical presence in South Carolina, unless the person obtains from the department a license issued pursuant to this chapter.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-103. Surety bonds.

(A) A credit counseling organization may not offer or agree to offer credit counseling services in this State without first filing a surety bond with the department. The amount of the surety bond must equal or exceed the total amount of South Carolina clients' funds in the applicant's or licensee's trust account at the time of application for license or renewal, as determined by the department, but the surety bond must be at least twenty-five thousand dollars. The surety bond is conditioned upon the faithful accounting of all money collected upon accounts entrusted to a credit counseling organization engaged in the business of credit counseling or its employees and agents.

(B) The surety bond must be:

(1) approved by the department;

(2) executed by a surety company authorized by the laws of this State to transact business within this State;

(3) executed to the State of South Carolina;

(4) for the use of the State and any consumers with a cause of action against the credit counseling organization; and

(5) maintained for three years after revocation, denial, or failure to renew license.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-104. License application as credit counseling organization and credit counselor; contents; fee.

(A) A person required to be licensed as a credit counseling organization must submit to the department an application for a license on forms prescribed by the department. The applicant shall file an application with the department in writing, under oath:

(1) the name and address of each owner, officer, director, member, or partner of the applicant;

(2) a description of the ownership interest of any officer, director, member, partner, agent, or employee of the applicant in the affiliate or subsidiary of the applicant or in another entity that provides a service to the applicant or a consumer relating to the applicant's credit counseling organization;

(3) a description of the applicant's consumer education program;

(4) financial statements for the applicant as of the most recent fiscal year;

(5) a current copy of the applicant's standard debt management plan;

(6) the surety bond required in Section 37-7-103;

(7) consent to a criminal records check; and

(8) a list of all employees engaged in credit counseling services.

(B) Each application for a license as a credit counseling organization must be accompanied by a nonrefundable fee of one hundred dollars for each business location, an investigation fee of fifty dollars, and the actual cost of obtaining criminal history record checks.

(C)(1) The application for a license as a credit counselor must include:

(a) the name and address of the applicant;

(b) the name of the employer credit counseling organization;

(c) consent to a criminal records check; and

(d) description of the applicant's general fitness and character.

(2) The nonrefundable fee for an application for licensing as a credit counselor is forty dollars in addition to the actual cost of obtaining criminal history checks.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-105. Continuing professional education requirements.

(A) Licensees must complete at least twelve hours of continuing professional education every two years. At least six of the twelve hours must be earned in a live instructional setting as opposed to a correspondence course or similar instructional method. If the organization is a sole proprietorship or partnership, owners and partners must complete the required twelve hours of continuing professional education every two years. If the organization is a limited liability company or corporation, any member or president, chief executive officer, or other officer who has ownership interest of twenty-five percent or greater and who actively participates in the organization must complete the required twelve hours of continuing professional education every two years. The continuing professional education completed must be reported to the department every two years on a form approved by its showing the date and title of the courses taken, the teacher or sponsor of the course taken, and the hours of continuing professional education claimed for the course. If the course is taught in a classroom setting, fifty minutes of classroom contact equals one hour of continuing professional education. Course sponsors must maintain records of attendees for two years after the course.

(B) Documentation of attendance at the courses or correspondence courses completed must be maintained by the licensee and consists of a certificate of completion issued by the teacher or sponsor of the course showing the recommended number of hours of continuing professional education. This documentation is subject to inspection by the department for up to two years after the date of the course.

(C) The department shall:

(1) offer continuing professional education courses to assist licensees in obtaining the continuing professional education required by this chapter; and

(2) appoint two credit counselors and one representative of the department to a panel for two-year terms to approve courses offered by sponsors other than the department as to their qualifications as continuing professional education. The panel may conduct its meetings by way of a conference call. The department shall develop a questionnaire to ascertain the interest and background of potential members of this panel.

(D) If a licensee fails to complete his continuing professional education in a timely manner, the license expires and the licensee shall pay a penalty not in excess of one hundred dollars to renew the license.

(E) A licensee may request an administrative hearing to appeal the expiration of its license for failure to complete the continuing professional education requirements. A license may be renewed without penalty within thirty days after the expiration if the licensee completes the professional education requirements.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-106. Grounds for refusal to license, suspension, revocation or refusal to renew.

The department may refuse to license an applicant or suspend or revoke a license or refuse to renew a license issued pursuant to this chapter if it finds, after notice and a hearing pursuant to the Administrative Procedures Act, that the applicant or his agent has:

(1) been convicted of a felony or of an offense involving fraud or dishonest dealing or moral turpitude within the past ten years;

(2) violated a provision of this chapter;

(3) used fraud or deceit in procuring the issuance of a license or renewal pursuant to this chapter;

(4) indulged in a continuous course of unfair conduct;

(5) been involved in insolvency, bankruptcy, receivership, or assignment for the benefit of creditors by a licensee; or

(6) violated a reasonable rule or regulation made by the department pursuant to this chapter.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-107. Issuance or denial of license; contents and posting; renewal.

(A) Upon the filing of a complete application for a license, accompanied by the fee required, if the department finds that the financial responsibility and condition, character, qualifications, and general fitness of the applicant, and of the members if the applicant is a co-partnership, association, or limited liability company, and of the officers and directors if the applicant is a corporation, are such as to command the confidence of the community and to warrant belief that the business may be operated honestly, fairly, and in accordance with all applicable state and federal laws, it shall license the applicant and issue a license. If the department does not so find, it shall refuse to license the applicant and shall notify him of the denial.

(B) Upon the receipt of the license, a licensee may engage in the business for which the license is issued. The issued license is nontransferable and nonassignable.

(C) Each license issued to a licensee must state the address or addresses at which the business is to be conducted and must state fully the name of the licensee and the date of the license. A copy of the license must be posted prominently in each place of business of the licensee.

(D) A license issued pursuant to this section expires on December thirty-first of each year. A license must be renewed by filing with the department, at least thirty days before the expiration of the license, a complete renewal application, containing the information the department requires to determine the existence and effect of any material changes from the information contained in the applicant's original application, annual reports, or previous renewal application. Each credit counseling organization renewal application must be accompanied by a nonrefundable fee of one hundred dollars for each business location. Each credit counselor renewal application must be accompanied by a nonrefundable fee of forty dollars.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-108. Requirements for engaging in credit counseling services or debt management plans; preparation and contents of budget analysis; notice regarding services.

A credit counseling organization, through its credit counselors, may not engage in credit counseling services or a debt management plan unless:

(1) the licensee provides the consumer with a credit education program designed to improve the financial literacy of the consumer;

(2) a thorough and written budget analysis is compiled and a copy delivered to the debtor. A licensee may not accept an account unless a written and thorough budget analysis indicates that the services are suitable for the debtor and that the debtor can reasonably meet the requirements of the budget analysis. The budget analysis must contain all of the following information about the debtor:

(a) name and address;

(b) marital status and number of dependents;

(c) amount and source of all employment compensation, payments from government programs, child support and alimony payments, and other income;

(d) number of exemptions claimed in the debtor's most recent federal income tax return;

(e) gross income for each pay period, type and amount of all payroll deductions, and net income for pay period;

(f) monthly home mortgage or rental payment. If the home mortgage payment does not include an escrow for real estate taxes, the budget analysis must contain the amount and due dates of the real estate taxes on the property;

(g) type and amount of all other fixed periodic payments;

(h) type and amount of food, clothing, utility, vehicle, insurance, and all other living expenses;

(i) a list of each creditor the licensee reasonably expects to participate in the plan and a list of each creditor the licensee reasonably expects not to participate in the plan;

(j) a list of DMPs the debtor is currently participating in with a party exempt pursuant to Section 37-7-101(2)(b), if applicable;

(k) if the debtor is currently participating in a debt management plan with a party exempted pursuant to Section 37-7-101(2)(b), written documentation of all the DMPs;

(l) a description of and amount owed for garnishments and judgments; and

(m) periodic amount available for payment toward a debt management plan;

(3) the organization provides a written document to the consumer in a form the consumer may keep that clearly and conspicuously contains the following statements and nothing else:

(a) that credit counseling services are not suitable for all consumers and that consumers may request information about other ways, including bankruptcy, to deal with indebtedness; and

(b) that the credit counseling services offered by the provider do not include secured debt, including a brief description of the most common type of secured debt such as mortgages and car loans, unless that service is offered.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-109. Debt management plan; fee; form for consent of creditors; notice of plan to creditors; presumed consent.

(A) Upon establishing a debt management plan for a debtor, a licensee may charge and receive a setup fee as established by the department by regulation. If, within forty-five days of establishing the debt management plan, the lack of consent from the debtor's creditors causes the DMP to be no longer suitable for the debtor, the fee must be returned to the debtor and the debtor's account closed.

(B) Consent from the debtor's creditors must be recorded on a separate form to be kept in the debtor's file. The form must contain:

(1) a list of all the creditors;

(2) the manner in which consent was sought;

(3) the date of each contact;

(4) the name of the person contacted, if available;

(5) the response obtained from the person contacted;

(6) revised or special conditions or arrangements that condition the consent; and

(7) the date on which the required consent was secured.

(C) The consent of a creditor may be sought by sending a notice of a debt management plan to a creditor by appropriate means, including by telephone, facsimile, electronic mail, or first class mail. If the creditor does not respond within fourteen days after the sending of the notice, it is presumed that the creditor has given consent.

(D) If a payment under the debt management plan is sent to a creditor, acceptance of the payment or plan is presumed seven days after sending the payment.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-110. Written contract; contents; required disclosures; cancellation of plan.

(A) A written contract is required. A service that requires any payment, fee, or other consideration may not be provided by a credit counseling organization for a consumer unless a written and dated contract for the purchase of those services, which meets the requirements of subsections (B) and (C), has been signed by the consumer. This section does not apply to the setup fee described in Section 37-7-109(A).

(B) A contract referred to in subsection (A) does not meet the requirements of this subsection unless it includes in writing:

(1) the name, address, and phone number of the consumer and licensee;

(2) a reasonable estimate of all payments and fees to be made by the consumer to the credit counseling organization over the term of the contract, including a maximum amount;

(3) a schedule of payments, including the amount and due date of each payment, that the consumer shall make to the licensee for disbursement to the consumer's creditors, and the terms applicable to any late payment of, or default on, the amount;

(4) full and detailed description of the services to be performed by the credit counseling organization including all guarantees of performance and an estimate of the date by which the performance of the services to be performed by the organization are to be completed or the length of the period necessary to perform those services. This period must not exceed five years from the original date of entering the contract;

(5) a list of each participating creditor of the consumer to which payments are to be made by the licensee under the debt management plan. At the time of execution of the DMP, a licensee shall have a good faith belief that the creditors listed in the DMP are to participate in the DMP. A licensee shall advise the consumer of changes by the creditor in accepting payments under the DMP within two business days upon learning of the changes. The listing must include the:

(a) amount owed to each creditor;

(b) amount of each payment;

(c) date on which each payment is to be made; and

(d) anticipated payoff date for each creditor;

(6) a list of each creditor not participating in the DMP; and

(7) a conspicuous statement in bold-face type, in immediate proximity to the space reserved for consumer's signature on the contract, that reads as follows: 'You may cancel this contract without penalty or obligation for any reason and at any time by giving ten days' written notice of rescission to the licensee. Once your services are canceled, you are entitled to a refund of all unexpended funds you have paid to the credit counseling organization'.

(C) The written contract must also contain a disclosure that the:

(1) licensee also may receive compensation from the consumer's creditors for providing credit counseling services to the consumer;

(2) licensee may not require, as a condition of entering into a DMP, a consumer to purchase any other product or service, or solicit or offer to sell any other product or service to the consumer during the term of the DMP;

(3) licensee may not require a voluntary contribution from a consumer for a service provided by the licensee to the consumer; and

(4) consumer may contact the department if the consumer has complaints about the credit counseling services received. The current phone number for the department must be included in the contract.

(D) The licensee must cancel a debt management agreement upon consumer request at any time for any reason. A consumer must give at least ten days' notice to the licensee of a request to cancel. A consumer who cancels a debt management agreement is entitled to a full refund of all unexpended funds that the consumer has paid to the licensee.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-111. Funds paid to licensee for distribution to creditors; trust accounts; duties and responsibilities.

(A) Funds paid to the licensee by or on behalf of a consumer for disbursement to the consumer's creditors must be deposited in a trust account established by the licensee for the benefit of debtors.

(B) A credit counseling organization shall:

(1) maintain separate records of account for each debtor to whom the licensee provides credit counseling services;

(2) deposit a payment from a debtor not later than one business day after receipt of the payment;

(3) disburse funds paid by or on behalf of a debtor to the debtor's creditors within five business days after receipt of the funds;

(4) correct misdirected payments resulting from an error by the licensee;

(5) upon request, give a debtor signed, dated receipts for funds received from a debtor under a DMP, or provide a means by which the consumer may view the status of the account electronically;

(6) keep all debtor funds separate and apart at all times from funds belonging to the licensee or any of its officers, employees, or agents and use debtor funds for no purpose other than paying bills, invoices, or accounts of the debtor;

(7) reconcile the trust account at least once a month. The reconciliation must ascertain the actual cash balance in the account and compare it with the sum of the escrow balances in each debtor's account. If the licensee has more than one trust account, each account must be scheduled and reconciled individually; and

(8) render an accounting to the debtor at least once every three months which must itemize the total amount received from the debtor, the total amount paid each creditor, the total amount each creditor has agreed to accept as payment in full on any debt owed by the debtor, the amount of charges deducted, and any amount held in the trust account on behalf of the debtor. A licensee also shall provide an accounting to a debtor within seven days after written demand, but no more than three times for each six-month period.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-112. Fees.

A licensee may not charge a consumer a fee except as established by the department by regulation.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-113. Individualized counseling and education session.

A licensee shall provide the consumer with an individualized counseling and education session that at a minimum addresses the following topics: managing household finances, managing credit and debt, budgeting, and personal savings strategies.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-114. Records; maintenance and preservation.

(A) Each credit counseling organization shall maintain and preserve in its licensed offices complete and accurate books, accounts, and records as the department may reasonably require to determine if the credit counseling organization is complying with the provisions of this chapter and rules and regulations adopted in furtherance of the provisions of this chapter. The books, accounts, and records must be maintained apart and separate from another business in which the organization is involved and must be retained for at least three years after the DMP is terminated.

(B) The records must contain all consumer information including, but not limited to, the debt management plan and extensions to it, payments, disbursements, charges, and correspondence.

(C) If the credit counseling organization's records are located outside the State, it shall provide the records to the department within three business days or, at the department's discretion, pay reasonable and necessary expenses for the department to examine them at the place where they are maintained.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-115. Annual reports; occurrences triggering other reports.

(A) Each credit counseling organization licensed pursuant to this chapter annually, on or before April fifteenth, shall file a written report with the department relating to the credit counseling organization business conducted during the preceding calendar year. The report shall be made under oath and shall be on a form prescribed by the department.

(B) Within ten business days after the occurrence of any of the following events a licensee shall file a written report with the department describing the event and its expected impact upon the licensee's business:

(1) the filing of bankruptcy, reorganization, or receivership proceedings by or against the licensee;

(2) the institution of a revocation, suspension, or other proceeding against the licensee by a governmental authority which is related to the licensee's credit counseling organization in any state;

(3) felony indictments or convictions of the licensee or any of its members, partners, directors, officers, trustees, beneficiaries, or principles, if known;

(4) any action taken by the Internal Revenue Service against a nonprofit licensee, its officers, directors, employees, agents, or other disqualified persons with respect to the organization within the meaning of Section 4958 of the Internal Revenue Code of 1986 as amended, including the imposition of penalties or excise taxes or the change, suspension, or revocation of the organization's tax exempt status;

(5) opening a new business location within this State; and

(6) other events the department may prescribe by regulation.

(C) A credit counselor licensed pursuant to this chapter shall file a report with the department within ten days of the occurrence of:

(1) felony indictments or convictions involving breach of trust, moral turpitude, fraud, or dishonest dealing; and

(2) other events the department may prescribe by regulation.

(D) Within thirty days of judgment against the licensee in a civil action relating to the DMP of a consumer who is a resident of South Carolina, a licensee shall file a written report with the department describing the event and its expected impact upon the licensee's business. The licensee shall advise the department within thirty days of any settlement or the result of any judgment entered.

(E) If a licensee fails to make a report required by this section, the department may require the licensee to pay a late penalty of fifty dollars for each day the report is overdue.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-116. Prohibited acts.

(A) A licensee may not:

(1) obtain an agreement from a consumer waiving a right the consumer has pursuant to this chapter;

(2) charge a fee to a consumer if the consumer enters into a debt management plan with the licensee to rescind a DMP contract;

(3) advertise in a statement or representation with regard to the rates, terms, or conditions of credit counseling service in a manner that is false, misleading, or deceptive;

(4) require as a part of the agreement between the licensee and consumer the purchase of stock, insurance, commodity, service, or other property or interest in them;

(5) directly or indirectly accept payment or other consideration from a person for referring applicants to that organization;

(6) offer to pay or give any cash, fee, gift, bonus, premiums, reward, or other compensation to a person for referring a prospective customer to the licensee;

(7) unreasonably disclose information to third parties regarding the amounts owed by a consumer;

(8) make a fraudulent, deceptive, or misleading representation to obtain information about a consumer, to solicit business with a consumer, or otherwise in connection with providing services for or on behalf of any consumer;

(9) "use unconscionable" means to obtain a contract with a consumer or collect or attempt to collect a debt owed to the seller;

(10) engage in any unfair or deceptive act or practice in connection with a credit counseling service provided to a consumer, offering or establishing a term or condition in a contract with a consumer for providing the service, or any advertisement, or solicitation relating to the service;

(11) collect a payment from a consumer before the payment being earned as specifically defined in the contract between the licensee and the consumer;

(12) operate another business at the licensed location without authorization from the department;

(13) execute a contract or agreement to be signed by the consumer unless the contract or agreement is fully and completely filled in and finished;

(14) make loans to debtors;

(15) issue credit cards or act as an agent in procuring customers for a credit card company or a financial institution;

(16) purchase any debt or obligation of a consumer;

(17) receive or charge a fee in the form of a promissory note or other negotiable instrument other than check or a draft;

(18) represent that it is authorized or competent to furnish legal advice or perform legal services unless supervised by an attorney as required by South Carolina law; or

(19) compensate its employees on the basis of a formula that incorporates the number of consumers the employee signs to a debt management plan.

(B) A violation of this section renders an agreement between the licensee and the consumer void.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-117. Violations and penalties; civil action by consumer; limitations.

(A) A person who violates this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than six months, or both. If it is determined by a court of competent jurisdiction that a violation is wilful, the court may impose a fine of not less than five hundred fifty dollars for each violation.

(B) A consumer injured or damaged by an act in violation of this chapter or regulation promulgated pursuant to it, whether or not there is a criminal conviction for the violation, may file a civil action to recover damages based on the violation with the following available remedies:

(1) actual damages;

(2) punitive damages; and

(3) the costs of the action, including reasonable attorney's fees.

(C) An action brought pursuant to this chapter must be commenced within three years from the latest of the:

(1) consumer's last transmission of funds to the credit counseling organization;

(2) credit counseling organization's last disbursement to the consumer's creditors;

(3) credit counseling organization's last accounting to the consumer; or

(4) date on which the consumer reasonably discovered or reasonably should have discovered the facts giving rise to the consumer's claim.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-118. Violation of Unfair Trade Practices Act.

A violation of a provision of this chapter is considered a violation of Section 39-5-20 of the South Carolina Unfair Trade Practices Act. A remedy pursuant to Section 39-5-20 of the South Carolina Unfair Trade Practices Act is cumulative of and in addition to those available pursuant to this chapter.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-119. Cease and desist orders; penalties for noncompliance; revocation of license; increase of bond.

(A) Upon the finding that an action of a licensee may be in violation of this chapter, or of a law or regulation of this State or of the federal government or an agency of them, the department, after reasonable notice to the licensee and an opportunity for the licensee to be heard, shall order it to cease and desist from the action.

(B) If the licensee fails to appeal the cease and desist order of the department in accordance with Section 37-7-120 and continues to engage in the action in violation of the department's order, he is subject to a penalty of not less than one thousand nor more than two thousand five hundred dollars, in the discretion of the department, for each action he takes in violation of the department's order. The penalty provision of this section is in addition to and not instead of other provisions of law applicable to a licensee for the licensee's failure to comply with an order of the department.

(C) The department, upon the finding that a credit counseling organization has engaged intentionally or repeatedly in a course of conduct in violation of this chapter, may revoke the license temporarily or permanently, in its discretion, after reasonable notice to the organization and an opportunity for it to be heard and may increase a credit counseling organization's bond by a maximum of twenty-five thousand dollars to ensure that the public is protected adequately. The department also may impose upon persons violating the provisions of this chapter administrative fines of not more than five hundred dollars for each offense or not more than five thousand dollars for the same set of transactions or occurrences. Each violation constitutes a separate offense. The department, if it determines that the required bond must be increased, shall state in writing the reasons for the increase and immediately serve it upon the licensee. The credit counseling organization shall provide the new bond within thirty days or the department shall revoke the license of the credit counseling organization.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-120. Appeals.

Within thirty days after the final decision of the department and by written notice to the department, an aggrieved party may appeal the decision pursuant to Article 3, Chapter 23 of Title 1, the Administrative Procedures Act.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-121. Regulations.

The department may promulgate regulations necessary to effectuate the purposes of this chapter.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).



SECTION 37-7-122. Use of application and renewal fees.

All application and renewal fees collected by the department may be retained by the department and used to implement the provision of this chapter.

HISTORY: 2005 Act No. 111, Section 1, eff 6 month after approval by the Governor (became law without the Governor's signature on June 2, 2005).






CHAPTER 9 - EFFECTIVE DATE AND REPEALER

SECTION 37-9-101. Time of taking effect; provisions for transition.

(1) Except as otherwise provided in this section, this title takes effect at 12:01 A.M. on January 1, 1975.

(2) To the extent appropriate to permit the Administrator to prepare for operation of this title when it takes effect the chapter on administration (Chapter 6) takes effect immediately.

The provisions of this title relating to sales and leases become effective at 12:01 A.M. on January 1 1975, but the parties to a consumer sale or lease or renewal or consolidation thereof, made after the effective date of the chapter on administration, may agree in writing signed by the parties that the sale or lease is subject to the provisions of this title applying to consumer sales or leases. If the parties so agree, the sale or lease or renewal or consolidation thereof shall be subject to this title just as if the entire title were effective on the date of the agreement.

(3) Transactions entered into before this title takes effect and the rights, duties, and interests flowing from them thereafter may be terminated, completed, consummated, or enforced as required or permitted by any statute, rule of law, or other law amended, repealed, or modified by this title as though the repeal, amendment, or modification had not occurred, but this title applies to

(a) Refinancings, consolidations, and deferrals made after this title takes effect of sales, leases, and loans whenever made;

(b) Sales or loans made after this title takes effect pursuant to revolving charge accounts (Section 37-2-108) and revolving loan accounts (Section 37-3-108) entered into, arranged, or contracted for before this title takes effect; and

(c) All credit transactions made before this title takes effect insofar as the chapter on remedies and penalties (Chapter 5) limits the remedies of creditors.

(4) With respect to revolving charge accounts (Section 37-2-108) and revolving loan accounts (Section 37-3-108) entered into, arranged, or contracted for before this title takes effect, disclosure pursuant to the provisions on disclosure, shall be made not later than thirty days after this title takes effect.

HISTORY: 1962 Code Section 8-800.541; 1974 (58) 2879.



SECTION 37-9-102. Continuation of licensing.

(A) All persons now or hereafter holding a license under the provisions of Chapter 29 of Title 34, as amended, may elect to be licensed to make supervised loans under this title pursuant to the part on Supervised Loans (Part 5) of the Chapter on Loans (Chapter 3), provided, however, that all persons related to such persons shall make the same election. Upon such election at any time hereafter in writing to the Board of Financial Institutions, the lender shall be deemed to have surrendered his license to lend under Chapter 29 of Title 34 and to have obtained a license to lend under this title. As soon as is practicable after the board receives such writing it shall issue a new certificate identifying the lender as a Supervised Lender. The only requirements that the board may impose for licensure under this section are:

(1) the election must be stated in writing;

(2) all persons related to the electing lender must also have made such election; and

(3) the person making any such election must then hold a currently valid license under Chapter 29 of Title 34.

(B) A lender licensed to make supervised loans under this title under Chapter 3 of Title 37, who was previously licensed under the provisions of Chapter 29 of Title 34, as amended, may elect to again be licensed under Chapter 29 of Title 34, provided, however, that all persons related to such persons shall make the same election. Upon such election, which must be made in writing to the Board of Financial Institutions prior to January 1, 1997, the lender shall be deemed to have surrendered his license to lend under Chapter 3 of Title 37 and to have obtained a license to lend under Title 34. As soon as practicable after the board receives such writing, it shall issue a new certificate identifying the lender as a Restricted Lender under Title 34. The only requirements that the board may impose for licensure under this section are:

(1) the election must be stated in writing;

(2) all persons related to the electing lender must also have made such election; and

(3) the person making any such election must then hold a currently valid license under Chapter 3 of Title 37.

HISTORY: 1976 Act No. 686 Section 55; 1995 Act No. 135, Section 19.



SECTION 37-9-103. Relationship between separate subsidiary corporations; obligations of parent and subsidiary.

A wholly owned subsidiary of a parent corporation which subsidiary has elected to be licensed under the provisions of this chapter, and a separate wholly owned subsidiary of the same parent corporation which subsidiary has elected to be licensed under the provisions of Chapter 29 of Title 34 are not considered to be related persons for purposes of Section 37-9-102; provided, that a parent corporation with these two subsidiaries operating under different licenses, shall not permit these or any other subsidiaries to exchange, convert, transfer, or sell a license or facility from one subsidiary to another and the failure to comply with the provisions of this proviso constitutes just cause for the revocation of the license exchanged, converted, transferred, or sold; and provided further, that the failure to take reasonable steps to determine if a consumer has a current loan on the books with another subsidiary of the same parent corporation shall serve as just cause for revocation of the license of the subsidiary failing to make this determination if a pattern of such misconduct is shown.

HISTORY: 1986 Act No. 370, Section 2.






CHAPTER 10 - MISCELLANEOUS LOAN PROVISIONS

SECTION 37-10-101. Scope.

Except as otherwise provided in other chapters of this title, this chapter applies to designated loan transactions other than consumer loan transactions (Sections 37-3-104 and 37-3-105).

HISTORY: 1982 Act No. 385, Section 56; 1984 Act No. 261, Section 7.



SECTION 37-10-102. Attorney's fees and other charges on mortgage loans for personal, family or household purposes.

Whenever the primary purpose of a loan that is secured in whole or in part by a lien on real estate is for a personal, family or household purpose -

(a) The creditor must ascertain prior to closing the preference of the borrower as to the legal counsel that is employed to represent the debtor in all matters of the transaction relating to the closing of the transaction and except in the case of a loan on property that is subject to the South Carolina Horizontal Property Act (Section 27-31-10 et seq.) the insurance agent to furnish required hazard and flood property insurance in connection with the mortgage and comply with such preference.

The creditor may comply with this section by:

(1) including the preference information on or with the credit application so that this information shall be provided on a form substantially similar to a form distributed by the administrator; or

(2) providing written notice to the borrower of the preference information with the notice being delivered or mailed no later than three business days after the application is received or prepared. If a creditor uses a preference notice form substantially similar to a form distributed by the administrator, the form is in compliance with this section.

The creditor may require the attorney or agent to provide reasonable security to the creditor by way of mortgage title insurance in a company acceptable to the creditor and to comply with reasonable closing procedures. If title insurance is made a condition of the loan at any point during the negotiations, it must remain a condition all the time thereafter regardless of which attorney ultimately closes the transaction. Any legal fees other than for examination and certification of the title, the preparation of all required documents, and the closing of the transaction required or incurred by the creditor in connection with the transaction is the responsibility of the creditor regardless of which party pays for the title work, document preparation, and closing.

(b) The creditor may contract and receive the following additional charges in a transaction in which the creditor authorizes a transferee of the real estate that serves as security for the transaction to assume the original debtor's obligation -

(i) Except as otherwise provided in subparagraph (iii), the additional charges authorized by Section 37-3-202;

(ii) The charge for any credit report on the debtor required by the creditor, if not paid to the creditor or a person related to the creditor; and

(iii) A nonrefundable assumption fee in an amount not exceeding the lesser of four hundred dollars or one percent of the unpaid balance of the loan at the time the assumption transaction is consummated.

(c) [Deleted.]

HISTORY: 1982 Act No. 385, Section 56; 1984 Act No. 355, Section 10; 1989 Act No. 164, Section 3; 1991 Act No. 142, Section 23; 1996 Act No. 355, Section 1.



SECTION 37-10-103. Prepayment of loans of one hundred fifty thousand dollars or less.

The debtor may prepay in full at any time without penalty the debt represented by a personal, family, or household purpose loan agreement that is secured in whole or in part by a first or junior lien on real estate if the aggregate of all sums advanced will not exceed one hundred fifty thousand dollars.

HISTORY: 1982 Act No. 385, Section 56; 1984 Act No. 355, Section 11; 2003 Act No. 42, Section 2.A, eff Jan. 1, 2004, and applying to loans for which the loan applications were taken on or after that date.



SECTION 37-10-104. Agricultural loans under twenty-five thousand dollars.

With respect to a loan under which the aggregate of all sums advanced or contemplated by the parties in good faith to be advanced is less than twenty-five thousand dollars and which is primarily for an agricultural purpose, the maximum loan finance charge that may be contracted for and received shall be eighteen percent per annum, calculated according to the actuarial method.

HISTORY: 1982 Act No. 385, Section 56.



SECTION 37-10-105. Violations; civil actions.

(A) If a creditor violates a provision of this chapter, the debtor has a cause of action, other than in a class action, to recover actual damages and also a right in an action, other than in a class action, to recover from the person violating this chapter a penalty in an amount determined by the court of not less than one thousand five hundred dollars and not more than seven thousand five hundred dollars. No debtor may bring a class action for a violation of this chapter. No debtor may bring an action for a violation of this chapter more than three years after the violation occurred, except as set forth in subsection (C). The three-year statute of limitations applies to actions commenced after May 2, 1997. No inference should be drawn as to the applicable statute of limitations for any pending actions. This subsection does not bar a debtor from asserting a violation of this chapter in an action to collect a debt which was brought more than three years from the date of the occurrence of the violation as a matter of defense by recoupment or set-off in such action.

(B) No creditor may be held liable in an action brought under this section for a violation of this chapter if the creditor shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid the error.

(C) If the court finds as a matter of law that the agreement or transaction is unconscionable pursuant to Section 37-5-108 at the time it was made, or was induced by unconscionable conduct, the court may, in an action other than a class action:

(1) refuse to enforce the agreement, or a term, or part of the agreement or transaction that the court determines to have been unconscionable at the time it was made;

(2) enforce the remainder of the agreement without the unconscionable term or part, or limit the application of the unconscionable term or part to avoid an unconscionable result;

(3) rewrite or modify the agreement to eliminate an unconscionable term, part, or result and enforce the new agreement; or

(4) award:

(a) not more than the total amount of the loan finance charge and allow repayment of the unpaid balance of the loan without any finance charge;

(b) not more than double the amount of the excess loan finance charge or other charges or fees actually received by the creditor or paid by the debtor to a third party; and

(c) attorney's fees and costs.

An action pursuant to this subsection may not be brought after the original scheduled maturity date of the debt.

(D) In an action in which it is found that a creditor has violated this chapter, the court shall award to the debtor the costs of the action and to his attorneys their reasonable fees. In determining attorneys' fees, the amount of the recovery on behalf of the debtor is not controlling.

HISTORY: 1982 Act No. 385, Section 56; 1997 Act No. 99, Section 1.



SECTION 37-10-106. Maximum rate of interest; legal rate of interest.

(1) No greater interest than six percent per annum shall be charged, taken, agreed upon or allowed upon any contract arising in this State for the hiring, lending, or use of money or other commodity, either by way of straight interest, discount or otherwise, except upon written contracts wherein, by express agreement, any rate of interest may be charged, except as otherwise provided in this title or by law.

(2) Whenever the term legal rate of interest or lawful rate of interest is used in any contract, judgment or other document, it shall mean the rate specified in Section 34-31-20, unless the document otherwise specifically provides.

(3) No greater interest than eight percent per annum shall be charged on life insurance policy loans unless otherwise provided by law.

HISTORY: 1982 Act No. 385, Section 56.



SECTION 37-10-107. Certain legal or equitable actions prohibited.

(1) No person may maintain an action for legal or equitable relief or a defense based upon a failure to perform an alleged promise, undertaking, accepted offer, commitment, or agreement:

(a) to lend or borrow money;

(b) to defer or forbear in the repayment of money; or

(c) to renew, modify, amend, or cancel a loan of money or any provision with respect to a loan of money, involving in any such case a principal amount in excess of fifty thousand dollars, unless the party seeking to maintain the action or defense has received a writing from the party to be charged containing the material terms and conditions of the promise, undertaking, accepted offer, commitment, or agreement and the party to be charged, or its duly authorized agent, has signed the writing.

(2) Failure to comply with subsection (1) precludes an action or defense based on any of the following legal or equitable theories:

(a) an implied agreement based on course of dealing or performance or on a fiduciary relationship;

(b) promissory or equitable estoppel;

(c) part performance, except to the extent that the part performance may be explained only by reference to the alleged promise, undertaking, accepted offer, commitment, or agreement; or

(d) negligent misrepresentation.

(3) Subsections (1) and (2) do not apply to:

(a) a loan of money used primarily for personal, family, or household purposes;

(b) an agreement or change in the terms of an agreement relating to a line of consumer credit, lender credit card, or similar arrangement;

(c) an overdraft on a demand deposit or other bank account; or

(d) promissory notes, real estate mortgages, security agreements, guaranty and surety agreements, and letters of credit.

(4) In the event of a conflict between this section and any other provision of law of this State relating to the requirement of a signed writing, the provisions of the other provision of law shall control.

HISTORY: 1991 Act No. 142, Section 24.






CHAPTER 11 - LICENSING AND REGULATION OF CONTINUING CARE RETIREMENT COMMUNITIES

SECTION 37-11-10. Short title.

This chapter may be cited as the "State Continuing Care Retirement Community Act".

HISTORY: 1989 Act No. 97, Section 1.



SECTION 37-11-20. Definitions.

As used in this chapter unless the context otherwise requires:

(1) "Department" means the South Carolina Department of Consumer Affairs.

(2) "Continuing care retirement community" means a community in which there is furnished, pursuant to a continuing care contract, to two or more persons not related to the administrator or owner of the facility within the third degree of consanguinity, board or lodging together with nursing, medical, or other health-related services, regardless of whether the services or lodging are provided at the same location or not. It does not include an institution operating solely as a nursing home or community residential care facility licensed by the South Carolina Department of Health and Environmental Control.

(3) "Entrance fee" means a payment that assures a resident a place in a facility.

(4) "Facility" means the place in which an operator undertakes to provide continuing care to a person.

(5) "Health-related services" includes a degree of personal assistance in feeding, dressing, or other essential daily living activities.

(6) "Continuing care contract" means a contract to provide board or lodging together with nursing, medical, or other health-related services:

(a) to a person sixty-five years of age or older at the time the contract is signed or purchased; or

(b) which provides for services for the life of the person or for more than one year, including mutually terminable contracts; and

(c) which requires payment of an entrance fee or other fee in return for a promise of future care.

(7) "Living unit" means a room, apartment, cottage, or other area within a facility set aside for the exclusive use or control of one or more identified residents.

(8) "Operator" means the promoter, developer, or owner of a continuing care retirement community or of an institution, building, residence, or other place, whether operated for profit or not, or a person who solicits or undertakes to provide continuing care under a continuing care facility contract.

(9) "Resident" means a purchaser of, a nominee of, or a subscriber to a continuing care contract. It includes a person for whom an entrance fee has been paid.

(10) "Trust institution" means a state or national bank, state or federal savings and loan association, or trust company authorized to act in a fiduciary capacity in this State.

HISTORY: 1989 Act No. 97, Section 1; 2000 Act No. 400, Section 1.



SECTION 37-11-30. Licensing of continuing care retirement community.

(A) A continuing care retirement community must not be operated and an entrance fee must not be collected unless a license is obtained first from the department as provided in this chapter. The department shall establish reasonable licensing fees not to exceed the cost of administering this chapter. Licenses issued under this chapter expire one year after the date of issuance or annually upon dates as the department may prescribe by regulation. Licenses may be issued only for the premises and persons named in the application and are not transferable or assignable.

(B) Applications for licenses must be in a form and under conditions as may be prescribed by the department and must set forth:

(1) the name and business address of the operator and a statement of whether the operator is a partnership, corporation, or other type of legal entity;

(2) the names and business addresses of the officers, directors, trustees, managing or general partners, any person having a five percent or greater equity or beneficial interest in the continuing care retirement community, and any person who will be managing the facility on a day-to-day basis, and a description of these persons' interests in or occupations with the operator. The following information on all persons named in response to this item is required:

(a) a description of the business experience of the person, if any, in the operation or management of similar facilities;

(b) the name and address of any professional service, firm, association, trust, partnership, or corporation in which this person has, or which has in this person, a five percent or greater interest and which is providing or in the future shall provide goods, leases, or services to the facility or to residents of the facility of an aggregate value determined by regulation within any year, including a description of the goods, leases, or services and their probable or anticipated cost to the facility, operator, or residents, or a statement that this cost presently cannot be estimated;

(c) a description of any matter in which the person:

(i) has been convicted of a felony or pleaded nolo contendere to a felony charge, or held liable or enjoined in a civil action by final judgment, if the felony or civil action involved fraud, embezzlement, fraudulent conversion, or misappropriation of property; or

(ii) is subject to a currently effective injunctive or restrictive court order or within the past five years, had a state or federal license or permit suspended or revoked as a result of an action brought by a governmental agency or department;

(3) a statement as to the operator's affiliation with a religious, charitable, or other nonprofit organization, the extent of the affiliation, if any, the extent to which the affiliate organization is responsible for the financial and contractual obligations of the operator, and the provision of the Federal Internal Revenue Code, if any, under which the operator or affiliate is exempt from the payment of income tax;

(4) the location and description of the physical property of the facility, existing or proposed, and to the extent proposed, the estimated completion date, whether construction has begun, and the contingencies subject to which construction may be deferred;

(5) the services provided or proposed to be provided pursuant to contracts for continuing care at the facility, including the extent to which medical care is furnished, and a clear statement of which services are included for specified basic fees for continuing care and which services are made available at or by the facility at extra charge;

(6) a description of all fees required of residents, including the entrance fee and periodic charges, if any. The description must include:

(a) a statement of the fees charged if the resident marries while at the facility and a statement of the terms concerning the entry of a spouse to the facility and the consequences if the spouse does not meet the requirements for entry;

(b) the circumstances under which the resident is permitted to remain in the facility if he has financial difficulties;

(c) the terms and conditions under which a contract for continuing care at the facility may be canceled by the operator or by the resident, and the conditions, if any, under which all or a portion of the entrance fee is refunded if the contract is canceled by the operator or by the resident if the resident dies before or following occupancy of a living unit;

(d) the conditions under which a living unit occupied by a resident may be made available by the facility to a different or new resident;

(e) the manner by which the operator may adjust periodic charges or other recurring fees and the limitations on these adjustments, if any. If the facility is already in operation or if the operator or manager operates one or more similar continuing care locations within this State, tables must be included showing the frequency and average dollar amount of each increase in periodic charges, or other recurring fees at each facility or location for the previous five years, or for all of the years in operation if less than five years;

(7) the health and financial conditions required for a person to be accepted as a resident and to continue as a resident once accepted, including the effect of a change in the health or financial condition of a person between the date of entering a contract for continuing care and the date or initial occupancy of a living unit by that person;

(8) the provisions that have been made or will be made, if any, to provide reserve funding or security to enable the operator to perform its obligations fully under contracts to provide continuing care at the facility, including the establishment of escrow accounts, trusts, or reserve funds, together with the manner in which these funds will be invested and the names and experience of individuals in the direct employment of the operator who will make the investment decisions;

(9) certified financial statements of the operator, including a balance sheet as of the end of the most recent fiscal year and income statements for the three most recent fiscal years of the operator or for all of the years in existence if less than three years. If the operator's fiscal year ended more than one hundred twenty days before the date the application for a license is filed, interim financial statements as of a date not more than ninety days before the date of filing the application must be included but need not be certified;

(10) if the continuing care contract provides for services for the life of the person or for more than one year including mutually terminable contracts, a summary of a report of an actuary, updated every two years, that estimates the capacity of the operator to meet its contractual obligation to the residents;

(11) if the facility has not begun operations, documentation by the operator that the proposed project is economically feasible, both immediately and long term, and can be accommodated in the patient charge structure without unreasonable increases;

(12) the estimated number of residents of the facility to be provided services by the operator pursuant to the contract for continuing care;

(13) a copy of the standard form of contract for continuing care used by the operator attached to each disclosure statement;

(14) other material information concerning the facility or the operator as the operator wishes to include.

HISTORY: 1989 Act No. 97, Section 1; 1995 Act No. 19, Section 4.



SECTION 37-11-35. Continuing care contract requirements.

A continuing care contract must be in writing and must meet minimum standards for readability established by the department. Standards must include, but are not limited to, standards on general organization of text, text readability, type size, type style, type spacing, and general appearance of the contract.

A contract clearly must state what portion, if any, of the entrance fee is refundable and nonrefundable. A contract must include a statement that the resident has a right to cancel the contract within thirty days after signing. If the resident cancels within thirty days, all money or property paid or transferred by the resident must be refunded fully, less those costs incurred by the community. If the living unit was available for occupancy, the community may charge a daily rate based on the usual monthly charge for that unit beginning on the eighth day after signing and ending on the day notice of cancellation is given to the community.

HISTORY: 1989 Act No. 97, Section 1.



SECTION 37-11-40. Determination of financial responsibility of applicant for license.

Within sixty days of the receipt of a completed application for a license, the department shall determine whether the continuing care retirement community is financially responsible and can meet its obligations to residents. In making this determination, the department may consider, but is not limited to:

(1) the financial soundness of the arrangements for board, lodging, or medical, nursing, or health-related services and the schedule of charges used in connection with them;

(2) the adequacy of working capital;

(3) if the continuing care contract provides for services for the life of the person or for more than one year including mutually terminable contracts, a surety bond, financial reserves, letter of credit, or other financial arrangement to guarantee the performance of contractual obligations;

(4) an agreement with providers for the provision of health care or health-related services.

HISTORY: 1989 Act No. 97, Section 1; 1995 Act No. 19, Section 5.



SECTION 37-11-50. Eligibility for license.

The department shall issue a license to a person filing an application pursuant to Section 37-11-30 if, upon payment of the application fee, the department is satisfied that:

(1) The persons responsible for the conduct of the affairs of the applicant are competent and trustworthy and possess good reputations.

(2) The continuing care retirement community is financially responsible and can meet its obligations to residents.

(3) The operator has demonstrated the willingness and potential ability to assure that the health care or health-related services will be provided in a manner to assure both availability and accessibility of adequate personnel and facilities and in a manner assuring availability, accessibility, and continuity of service.

(4) The operator has complied with all requirements of the Department of Health and Environmental Control concerning the furnishing of nursing, medical, or other health-related services.

HISTORY: 1989 Act No. 97, Section 1.



SECTION 37-11-60. Disclosure requirements; retirement community complaint system.

At the time of, or before, the execution of a contract to provide continuing care, or the transfer of money or other property to an operator by or on behalf of a prospective resident, whichever occurs first, the operator shall deliver a current disclosure statement to the person with whom the contract is to be entered into, the text of which must contain at least the information required by the department. The department may require a disclosure of all or part of the information submitted pursuant to Section 37-11-30(B) or a summary of the information.

Every continuing care retirement community shall establish and maintain a complaint system which is approved by the department to provide reasonable procedures for the resolution of written complaints initiated by residents. A complaint system established pursuant to other governmental requirements satisfies the requirements of this section if all residents are aware of and may use the system. A copy of all written complaints handled through this system and the average time taken to resolve a complaint must accompany an application to renew a license.

HISTORY: 1989 Act No. 97, Section 1.



SECTION 37-11-70. Itemized billing requirements.

A continuing care retirement community subject to the provisions of this chapter is required to furnish an item-by-item billing for all charges to the resident or the person paying the bill upon his request unless the items and charges are included in the continuing care contract. Items which remain unpaid are not required to be itemized again. A request for itemized billing remains in effect until further notification by the resident or person paying the bill.

HISTORY: 1989 Act No. 97, Section 1.



SECTION 37-11-80. Regulations; examination of affairs of retirement community and health care providers; communities and providers to submit books and records.

The department shall promulgate regulations in accordance with the Administrative Procedures Act as it considers necessary to carry out the purposes of this chapter.

The department may make an examination of the affairs of a continuing care retirement community and the health care and health-related services providers with whom the organization has contracts, agreements, or other arrangements as often as reasonably is necessary to ensure that the operator can meet his obligations to residents and otherwise meets the requirements of this chapter.

Continuing care retirement communities and health care providers examined pursuant to this section shall submit books and records needed to determine the continuing care retirement community's financial soundness. The department is responsible for the expenses of examinations under this section.

HISTORY: 1989 Act No. 97, Section 1.



SECTION 37-11-90. Certain entrance fees to be placed in escrow account; release of funds; exemptions from provisions of this section.

(A) A continuing care retirement community is exempt from the provisions of this section if:

(1) it has been operating for at least five years;

(2) for the previous six months it has maintained at least the minimum occupancy rate estimated in its financial feasibility study to achieve a break-even cash flow operating level or seventy-five percent occupancy, whichever is less.

(B) If an entrance fee is received by the operator before the date the resident is permitted to occupy a living unit in the facility, the total amount must be placed in an escrow account with a trust institution. These funds may be released only as follows:

(1) If the entrance fee applies to a living unit that previously has been occupied in the facility, the entrance fee must be released to the operator when the living unit becomes available for occupancy by the new resident.

(2) If the entrance fee applies to a living unit which previously has not been occupied by a resident, the nonrefundable portion, if any, of the entrance fee must be released to the operator when the living unit becomes available for occupancy. The refundable portion, if any, of the entrance fee must be released to the operator when the escrow agent is satisfied that:

(a) construction or purchase of the living unit has been completed, and an occupancy permit, if applicable, covering the living unit has been issued by the local government having authority to issue the permit.

(b) a commitment has been received by the operator for a permanent mortgage loan or other long-term financing, and conditions of the commitment before disbursement of funds have been satisfied substantially.

(c) aggregate entrance fees received or receivable by the operator pursuant to binding continuing care retirement community contracts, plus the anticipated proceeds of any first mortgage loan or other long-term financing commitment, are equal to not less than ninety percent of the aggregate cost of constructing or purchasing, equipping, and furnishing the facility plus not less than ninety percent of the funds estimated in the financial feasibility study required by Section 37-11-30 to be necessary to fund cash shortages during start-up and assure full performance of the obligations of the operator pursuant to continuing care retirement community contracts.

(C) Upon receipt by the escrow agent of a request by the operator for the release of the escrow funds, the escrow agent shall approve release of the funds within five working days unless the escrow agent finds that the requirements of subsection (B) have not been met and notifies the operator of the basis for this finding. The request for release of the escrow funds must be accompanied by documentation the trust institution requires.

If the operator fails to meet the requirements for release of funds held in this escrow account within a time period the escrow agent considers reasonable, the funds must be returned by the escrow agent to the persons who have made payment to the operator. The escrow agent shall notify the operator of the length of this time period when the operator requests release of the funds.

An entrance fee held in escrow may be returned by the escrow agent to the person who made payment to the operator at any time upon receipt by the escrow agent of notice from the operator that this person is entitled to a refund of the entrance fee.

HISTORY: 1989 Act No. 97, Section 1.



SECTION 37-11-95. Approval required prior to declaring or distributing dividend or similar distribution.

(A) An operator shall obtain approval from the department before declaring or distributing a dividend or similar distribution which generates a retained deficit or increases an existing retained deficit.

(B) The department's approval required under subsection (A) must be given within thirty days from the date of the request unless the department determines in writing that the distribution is not reasonable in relation to the operator's or facility's outstanding liabilities or would otherwise affect the financial soundness of the operator or the facility.

HISTORY: 1995 Act No. 19, Section 1.



SECTION 37-11-100. Disciplinary actions; sanctions; assessment of costs.

(A) For the purposes of this section, "conviction" includes a plea of guilty or nolo contendere or a finding of guilt.

(B) The department may take disciplinary action against a licensee or an operator for violation of a provision of this chapter or a regulation promulgated pursuant to this chapter.

(C) Upon finding that a licensee, operator, or person who manages the community on a day-to-day basis has violated one or more provisions of this section, the department may:

(1) deny an application for a license;

(2) revoke, restrict, suspend, or refuse to renew a license;

(3) impose an administrative penalty in an amount not less than one thousand dollars for each violation, but not more than ten thousand dollars;

(4) issue a reprimand;

(5) issue a cease and desist order; or

(6) place the licensee, operator, or person who manages the community on a day-to-day basis on probation for a period and subject to conditions and restrictions that the department specifies.

(D) A disciplinary action, denial of an application for a new or renewal license, license revocation, or license suspension must occur subject to the Administrative Procedures Act, with notice to, and an opportunity for a hearing by, the affected applicant, licensee, or operator. A contested hearing pursuant to this section must be held before the Administrative Law Court.

(E) A licensee, operator, or person who manages the community on a day-to-day basis who is found to be engaged in unlawful conduct may be assessed the reasonable costs necessary to the investigation, disciplinary proceeding, court proceeding, or other action to enforce the provisions of this chapter.

HISTORY: 1989 Act No. 97, Section 1; 2005 Act No. 128, Section 20, eff July 1, 2005; 2008 Act No. 244, Section 1, eff May 27, 2008.



SECTION 37-11-105. Financial plan in case of insolvency or danger of insolvency; penalty for failure to implement approved plan.

(A) At any time when the department has reason to believe that the operator is insolvent, is in imminent danger of becoming insolvent, is in a financially unsound or unsafe condition, or that a continuing care retirement community's financial condition is such that it may otherwise be unable to fully perform its obligations pursuant to continuing care contracts, the department in addition to other remedies may require the operator to submit for approval within sixty days a financial plan detailing the method by which the operator proposes to overcome the deficiencies noted by the department. The department shall approve or disapprove the plan within thirty days of the receipt.

(B) If the plan is approved, the operator immediately shall implement the plan.

(C) If the plan is disapproved or if at any time after approval the department determines that the plan is not being fully implemented, the department may require the operator to obtain new or additional management capability to solve its difficulties. The department must give the reorganized management a reasonable period of time, as determined by the department, to develop a plan which, subject to the approval of the department, will reasonably assure that the operator will meet its responsibilities under the law. The deadlines for action described in this subsection may be extended upon mutual agreement of the operator and the department.

(D) Failure to implement the plan may result in suspension or revocation of a license.

HISTORY: 1995 Act No. 19, Section 2.



SECTION 37-11-120. Injunctions; criminal penalties.

The department, in accordance with the laws of the State governing injunctions and other processes, may maintain an action in the name of the State against a person for establishing, conducting, managing, or operating a facility without obtaining a license as provided in this chapter. In charging a defendant in a complaint in the action, it is sufficient to charge that the defendant, upon a certain day and in a certain county, established, conducted, managed, or operated the facility or program without a license without asserting further or more particular facts concerning the charge.

A person violating the provisions of this chapter or regulations promulgated under this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned for not more than one year for each offense. Each day the facility or program operates without a license is considered a separate offense.

HISTORY: 1989 Act No. 97, Section 1.



SECTION 37-11-125. Enforcement actions.

The department or the Attorney General may file an action in the Administrative Law Court or circuit court to enforce the provisions of this chapter.

HISTORY: 2008 Act No. 244, Section 2, eff May 27, 2008.



SECTION 37-11-130. Waiver of certain requirements for certain retirement communities.

The department may waive any of the requirements of Section 37-11-30(B) for a continuing care retirement community in operation as of the effective date of this chapter.

HISTORY: 1989 Act No. 97, Section 1.



SECTION 37-11-135. Exemptions; letter of nonapplicability.

A continuing care retirement community which does not require payment of an entrance fee is exempt from the requirements of this chapter. In order to qualify for this exemption, a facility must obtain a letter of nonapplicability from the department.

HISTORY: 1995 Act No. 19, Section 3; 2000 Act No. 400, Section 2; 2008 Act No. 244, Section 3, eff May 27, 2008.



SECTION 37-11-137. Retention and use of funds.

All funds collected by the department pursuant to this chapter must be retained and used to implement the provisions of this chapter.

HISTORY: 2008 Act No. 244, Section 4, eff May 27, 2008.



SECTION 37-11-140. Effective date of chapter; exceptions.

(A) The provisions of Section 37-11-35 do not apply to a continuing care contract entered into before the effective date of this chapter.

(B) The provisions of subsection (A) do not limit the department's authority to deny, suspend, or revoke a license or assess a monetary penalty if it finds fraud or gross financial mismanagement.

HISTORY: 1989 Act No. 97, Section 1; 2008 Act No. 244, Section 5, eff May 27, 2008.






CHAPTER 13 - REGULATION OF THE SUBLEASING AND LOAN ASSUMPTION OF MOTOR VEHICLES

SECTION 37-13-10. Definitions.

As used in this chapter:

(1) "Buyer" means a purchaser of a motor vehicle under the terms of a retail installment contract. It includes a co-buyer on the retail installment contract.

(2) "Lease" means an agreement between a lessor and lessee where the lessee obtains the possession and use of a motor vehicle for the period of time, for the purposes, and for the consideration set forth in the agreement whether or not the agreement includes an option to purchase the motor vehicle. However, "lease" does not include a residential rental agreement of a manufactured home subject to Chapter 40 of Title 27.

(3) "Lessor" means a person who in the regular course of business or as a part of regular business activity leases motor vehicles under motor vehicle lease agreements or purchases motor vehicle lease agreements or a sales finance company that purchases motor vehicle lease agreements.

(4) "Lessee" means a person who obtains possession and use of a motor vehicle through a motor vehicle lease agreement.

(5) "Person" means an individual, a partnership, a corporation, an association, or other group however organized.

(6) "Security interest" means an interest in personal property that secures performance of an obligation.

(7) "Secured party" means a lender, a seller, or other person in whose favor there is a security interest including a person to whom accounts or retail installment sales contracts have been sold.

(8) "Sublease" means an agreement whether written or oral to transfer:

(a) to a third party possession of a motor vehicle which is and, while in that third party's possession, remains the subject of a security interest which secures performance of a retail installment contract or consumer loan;

(b) or assign to a third party any of the buyer's rights, interests, or obligations under the retail installment contract or consumer loan;

(c) to a third party possession of a motor vehicle which is and, while in the third party's possession, remains the subject of a motor vehicle lease agreement; or

(d) or assign to a third party any of the lessee's or buyer's rights, interests, or obligations under the motor vehicle lease agreement.

(9) "Sublease arranger" means a person who engages in the business of inducing by any means buyers and lessees to enter into subleases as sublessors and inducing third parties to enter into subleases or sublessees, however these contracts are called.

(10) "Third party" means a person other than the buyer or the lessee of the vehicle.

(11) "Transfer" means to transfer possession of a motor vehicle by sale, loan assumption, lease, sublease, or lease assignment.

HISTORY: 1991 Act No. 132, Section 1.



SECTION 37-13-20. Unlawful acts.

A sublease arranger commits an offense if the sublease arranger arranges a sublease of a motor vehicle and:

(1) first does not obtain written authorization for the sublease from the vehicle's secured party or lessor;

(2) accepts a fee without first having obtained written authorization for the sublease from the vehicle's secured party or lessor;

(3) accepts a fee in excess of the amount allowed by regulations promulgated pursuant to this chapter;

(4) does not disclose the location of the vehicle on the request of the vehicle's buyer, lessee, secured party, or lessor;

(5) does not provide to the third party new, accurate disclosures under the Consumer Protection Act, 15 U.S.C. Section 1601, et seq.;

(6) does not provide oral and written notice to the buyer or lessee that he is not released from liability;

(7) does not ensure that all rights under warranties and service contracts regarding the motor vehicle transfer to the third party unless a pro rata rebate for unexpired coverage is applied to reduce the third party's cost under the sublease;

(8) does not take reasonable steps to ensure that the third party is financially able to assume the payment obligations of the buyer or lessee according to the terms of the lease agreement, retail installment contract, or consumer loan; or

(9) violates a regulation promulgated by the South Carolina Department of Consumer Affairs pursuant to this chapter.

HISTORY: 1991 Act No. 132, Section 1.



SECTION 37-13-30. Violation by other person not a defense to prosecution of sublease arranger; sublease arranger may not shift duties.

It is not a defense to prosecution under Section 37-13-20 that the motor vehicle's buyer or lessee, secured party, or lessor has violated a contract creating a security interest or lease in the motor vehicle, nor may a sublease arranger shift to the lessee, buyer, or third party the arranger's duty under Section 37-13-20(1) or (2) to obtain prior written authorization for formation of sublease.

HISTORY: 1991 Act No. 132, Section 1.



SECTION 37-13-40. Civil penalties for violation of chapter; remedies.

A buyer, lessee, sublessee, secured party, or lessor injured or damaged by an act in violation of this chapter or regulations promulgated pursuant to it, whether or not there is a conviction for the violation, may file a civil action to recover damages based on the violation with the following available remedies:

(1) three times the amount of actual damages or fifteen hundred dollars, whichever is greater;

(2) equitable relief, including a temporary restraining order, a preliminary or permanent injunction, or restitution of money or property;

(3) reasonable attorney fees and costs and other relief the court considers just.

HISTORY: 1991 Act No. 132, Section 1.



SECTION 37-13-50. Criminal penalties for violations of chapter.

A person who violates this chapter or regulations promulgated pursuant to it is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than three years, or both.

HISTORY: 1991 Act No. 132, Section 1; 1993 Act No. 184 Section 208.



SECTION 37-13-60. Promulgation of regulations by Department of Consumer Affairs.

The Department of Consumer Affairs may promulgate regulations governing:

(1) the conduct of the business of sublease arranging;

(2) licensing requirements of sublease arrangers;

(3) forms for use by sublease arrangers;

(4) maximum fees and charges which may be charged by sublease arrangers;

(5) performance bond or other guaranty requirements from sublease arrangers;

(6) notification requirements to interested parties notifying them of a sublease under this chapter.

HISTORY: 1991 Act No. 132, Section 1.



SECTION 37-13-70. Education of public and enforcement of chapter by Department of Consumer Affairs.

Consistent with this chapter, the Department of Consumer Affairs may use all powers in Chapter 6 of this title to educate the public and enforce this chapter subject to the duties imposed on the department in Chapter 6.

HISTORY: 1991 Act No. 132, Section 1.



SECTION 37-13-80. Promulgation of regulations as to licensing requirements; licensing fee.

If the Department of Consumer Affairs promulgates regulations on licensing requirements under this chapter, it may require payment of a licensing fee from each applicant for each location not to exceed two hundred fifty dollars a year.

HISTORY: 1991 Act No. 132, Section 1.



SECTION 37-13-90. Rights and remedies herein in addition to other rights and remedies.

The rights and remedies in this chapter are in addition to other rights and remedies provided by law.

HISTORY: 1991 Act No. 132, Section 1.






CHAPTER 15 - PRIZES AND GIFTS

SECTION 37-15-10. Short title.

This chapter may be cited as the Prizes and Gifts Act.

HISTORY: 1994 Act No. 483, Section 1.



SECTION 37-15-20. Definitions.

As used in this chapter:

(1) "Anything of value", "item of value", or "item" means an item or service with monetary value.

(2) "Handling charge" means a charge, fee, or sum of money that is paid by a consumer to receive a prize, gift, or an item of value including, but not limited to, promotional fees, redemption fees, registration fees, or delivery costs.

(3) "Person" means an individual, corporation, trust, partnership, association, and any other legal entity.

HISTORY: 1994 Act No. 483, Section 1.



SECTION 37-15-30. Restrictions on representation that a person has won a prize or contest.

(A) No person, in connection with the sale, lease, or solicitation for the sale or lease of goods, property, or service, may represent that another person has won anything of value or is the winner of a contest, unless these conditions are met:

(1) The recipient of the prize, gift, or item of value must be given the prize, gift, or item of value without monetary obligation.

(2) The prize, gift, or item of value must be delivered to the recipient at no expense to the recipient within ten days of the representation.

(B) The use of language that may lead a reasonable person to believe that the person has won a contest or anything of value including, but not limited to, "Congratulations", or "You have won", or "You are the winner of", is considered a representation of the type governed by this section.

(C) This section does not apply to a promotion or contest meeting the requirements or one of the stated exceptions to applicability set forth in Section 37-15-40.

HISTORY: 1994 Act No. 483, Section 1.



SECTION 37-15-40. Form and content of disclosures required as prerequisites to representation that person has chance to win something; exceptions; publisher of violative material not liable.

(A) No person, in connection with the sale, lease, or solicitation for sale or lease of goods, property, or service, may represent that another person has a chance to win or to receive a prize, gift, or item of value without clearly and conspicuously disclosing on whose behalf the contest or promotion is conducted and all material conditions that a participant must satisfy. In an oral solicitation all material conditions must be disclosed before requesting the consumer to enter into the sale or lease. In written material, immediately adjacent to the first identification of the prize, gift, or item of value to which it relates; or in a separate section entitled "Award Rules" with the title printed in no less than ten-point bold face type and the section containing a description of the prize, gift, or item of value; and these disclosures must be stated:

(a) the actual retail value of each item or prize, which for purposes of this section are:

(i) the price at which substantial sales of the item were made in the area in which the offer was received within the last one hundred and eighty days; or

(ii) the actual cost of the item of value, gift, or prize to the person on whose behalf the contest or promotion is conducted plus no more than seven hundred percent, but in no case may the cost exceed the person's good faith estimate of the appraised retail value;

(b) the actual number of each item, gift, or prize to be awarded; and

(c) the odds of receiving an item, gift, or prize;

(d) a limitation on eligibility of participation in the contest or promotion.

(B) All disclosures required by this chapter to be in writing must comply with the following:

(1) all dollar values must be stated in Arabic numerals and be preceded by a dollar sign.

(2) the number of each item, gift, or prize to be awarded and the odds of receiving an item, gift, or prize must be stated in Arabic numerals and must be written in a manner that is clear and understandable.

(C) It is unlawful to notify a person that the person will receive a gift, prize, or item of value that has as a condition of receiving the gift, prize, or item of value the requirement that the person pay for or purchase, lease, or rent any goods or services, unless the nature of the charges to be incurred including, but not limited to, a shipping charge or handling charge, have been clearly and conspicuously disclosed. The disclosure must be given:

(1) on the face of written materials; or

(2) before requesting or inviting the person to enter into the sale or lease in an oral notification.

(D) This section does not apply if:

(1) a participant is asked only to complete and mail, or deposit at a local retail commercial establishment, an entry blank obtainable locally or by mail, or to call in the entry by telephone; or

(2) a participant at no time is required to listen to a sales presentation in order to receive the prize or gift or at no time is required to pay for any merchandise, service, or item of value other than as disclosed in the Award Rules.

(E) Nothing in this section creates liability for an act by the publisher, owner, agent, or employee of a newspaper, periodical, radio station, television station, cable-television system, or other advertising medium arising out of the publication or dissemination of an advertisement or promotion governed by this section, when the publisher, owner, agent, or employee did not know that the advertisement or promotion violated this section.

HISTORY: 1994 Act No. 483, Section 1.



SECTION 37-15-50. Restriction of representation that person has been specially selected.

(A) No person may represent that another person has been specially selected in connection with the sale, lease, or solicitation for sale or lease of goods, property, or service, unless the selection process is designed to reach particular persons.

(B) The use of any language that may lead a reasonable person to believe that the person has been specially selected including, but not limited to, "Carefully selected", or "You have been selected to receive", or "You have been chosen", is considered a representation of the type governed by this section.

HISTORY: 1994 Act No. 483, Section 1.



SECTION 37-15-60. Use of simulated checks or invoices restricted.

In connection with a consumer transaction, no person may issue any writing that simulates or resembles:

(1) a check, unless the writing clearly and conspicuously discloses its true value and purpose, and the writing would not mislead a reasonable person; or

(2) an invoice, unless the intended recipient of the invoice has contracted for goods, property, or services for which the issuer seeks proper payment.

HISTORY: 1994 Act No. 483, Section 1.



SECTION 37-15-70. Payment of excessive shipping or handling charges as precondition of receipt of gift or prize prohibited.

(A) It is unlawful to notify a person that the person will receive a gift, prize, or item of value and that as a condition of receiving the gift, prize, or item of value the person will be required to pay for or purchase or lease, including rent, any goods or services, if:

(1) the shipping charges exceed:

(a) the cost of postage or the charge of a delivery service, in the business of delivering goods of like size, weight, and kind, for shipping the gift, prize, or item of value from the geographic area in which the gift, prize, or item of value is being distributed; or

(b) the exact amount for shipping the gift, prize, or item of value paid to an independent fulfillment house or an independent supplier, either of which is in the business of shipping goods for shippers other than the offeror of the gift, prize, or item of value; or

(2) the handling charge exceeds the lesser of five dollars or the actual cost of handling.

(B) This section applies to all offers of prizes, gifts, or items of value covered by this chapter.

HISTORY: 1994 Act No. 483, Section 1.



SECTION 37-15-80. Civil actions to enforce chapter; costs.

A consumer who suffers loss by reason of a violation of this chapter may bring a civil action to enforce the provisions and, if successful in the action, shall recover reasonable attorney's fees and court costs incurred by bringing the action.

HISTORY: 1994 Act No. 483, Section 1.



SECTION 37-15-90. Violation of this chapter is unfair trade practice.

A violation of this chapter constitutes a prohibited practice under the provisions of the Unfair Trade Practices Act and is subject to any of the enforcement provisions of that act.

HISTORY: 1994 Act No. 483, Section 1.



SECTION 37-15-100. Procedures exempted from application of sections 37-15-40 through 37-15-70.

Sections 37-15-40 through 37-15-70 do not apply to the sale, purchase, or solicitation or representation in connection therewith of goods from a catalog or of books, recordings, videocassettes, periodicals, and similar goods through a membership group or club that is regulated by the Federal Trade Commission concerning the use of negative option plans by sellers in commerce or through a contractual plan or arrangement, such as a continuity plan, subscription arrangement, or a single sale or purchase series arrangement, under which the seller ships goods to a consumer who has consented in advance to receive the goods, and after examination of the goods, the recipient of the goods is given the opportunity to receive a full refund of charges for the goods or a proportionate refund for an unused portion of the goods, upon return of the goods or the unused portion, undamaged.

HISTORY: 1994 Act No. 483, Section 1.






CHAPTER 16 - PREPAID LEGAL SERVICES

SECTION 37-16-10. Definitions.

As used in this chapter:

(1) "Department" means the Department of Consumer Affairs.

(2) "Prepaid legal company" means a person or entity offering prepaid legal services to the general public or a segment of the general public.

(3) "Prepaid legal services" means legal services or reimbursement for legal services provided by an individual licensed or admitted to practice law in the jurisdiction in which the services are to be rendered, and which are provided in return for a predetermined, specified, periodic fee.

HISTORY: 2000 Act No. 328, Section 1.



SECTION 37-16-20. Registration; bond or letter of credit.

Before commencing business in South Carolina, regardless of the means of doing business, any prepaid legal services company must register with the department on a form prescribed by the department. The form must be accompanied by a bond or letter of credit acceptable to the department in the amount of fifty thousand dollars, which must remain in force so long as the prepaid legal services company does business in South Carolina. The amount of the bond or letter of credit may only be increased by regulation.

HISTORY: 2000 Act No. 328, Section 1, eff July 1, 2000.



SECTION 37-16-30. Appointment of sales person as company representative; filing of name, address, and telephone number; renewal; fees; refusal or revocation of appointment.

Before any sales or solicitation activity commences, a person seeking to be involved in direct selling or direct in-person or electronic solicitation of the general public or segments of the general public, on behalf of a prepaid legal services company, must be appointed a representative of that prepaid legal services company by filing with the department, on a form prescribed by the department, the appointee's name, address, and telephone number. The appointment must be renewed each year no later than October first. The department may collect a fee of forty dollars with each initial or renewal filing and may use the proceeds to offset the costs of administering and enforcing this chapter. Appointment may be refused or revoked upon a finding that a prospective representative or representative has been convicted of a crime of deceit or dishonesty within the previous ten years.

HISTORY: 2000 Act No. 328, Section 1, eff July 1, 2000; 2008 Act No. 353, Section 2, Pt 16A, eff July 1, 2009.



SECTION 37-16-40. Annual registration; affirmation of continuation of bond; fee.

(A) No later than March first of each year, commencing immediately after registration required by Section 37-16-20, a prepaid legal services company registered with the department must file on a form prescribed by the department an updated registration statement to include a sworn affirmation as to continuation of the bond or letter of credit required by Section 37-16-20.

(B) In connection with its annual registration, the prepaid legal services company must pay a registration fee of eight hundred dollars which the department may utilize for purposes of administering this chapter.

HISTORY: 2000 Act No. 328, Section 1.



SECTION 37-16-50. Prior approval of contracts; required provisions as to selection of attorney; approval process.

Contracts offering prepaid legal services must be filed with the department for approval prior to being offered to the general public or a segment of the general public. A contract for prepaid legal services must include a provision allowing the member or beneficiary the right to select the attorney of his choice when legal services are needed. If this option is chosen, the company may adjust the amount the member or beneficiary is charged to participate in the prepaid legal services plan. However, approval must not be withheld unless the contract is false, misleading, unfair, deceptive, or is in violation of this chapter or other applicable law. Contracts filed are deemed approved if the department does not notify the prepaid legal services company of its nonapproval within forty-five days of receipt of the contract.

HISTORY: 2000 Act No. 328, Section 1.



SECTION 37-16-60. Complaints.

A consumer aggrieved by a prepaid legal company may file a complaint with the department which shall review the complaint, investigate it as the department considers appropriate, and initiate action as authorized by law.

HISTORY: 2000 Act No. 328, Section 1.



SECTION 37-16-70. Contested case hearing with Administrative Law Court.

(A) The department may file a request for a contested case hearing with the Administrative Law Court if a prepaid legal services company violates a provision of this chapter and the prepaid legal services company is subject to any combination of the following:

(1) an administrative order to cease and desist from committing violations of this chapter;

(2) administrative fines up to five thousand dollars; and

(3) revocation or denial of registration.

(B) Upon satisfactory evidence that a prepaid legal services company representative has violated or failed to comply with a provision of this chapter or regulation promulgated pursuant to the authority of this chapter, the administrator may issue an order requiring the company representative to cease and desist from engaging in the violation or revoke or suspend the company representative's authority. A prepaid legal services company representative may file a request for a contested case hearing with the Administrative Law Court if it believes it is aggrieved by the decision of the administrator.

HISTORY: 2000 Act No. 328, Section 1; 2005 Act No. 128, Section 8, eff July 1, 2005.



SECTION 37-16-80. Failure to abide by contract; use of false, or deceptive acts or practices; repeated or systematic failure to comply or engaging in deceptive acts; sanctions.

For purposes of this chapter, the failure to abide by the terms of a filed contract or the use of false, misleading, unfair or deceptive acts or practices on the part of a prepaid legal services company is a violation of the Consumer Protection Code and subject to all of the remedies of Chapter 6. Repeated or systematic failure to abide by the terms of a filed contract or repeated or systematic use of false, misleading, unfair or deceptive acts or practices on the part of a prepaid legal services company are grounds for revocation or refusal to register the company or for disallowance for entering new contracts with the public or segments of the public until the violations are remedied to the satisfaction of the department.

HISTORY: 2000 Act No. 328, Section 1.



SECTION 37-16-90. Promulgation of rules and regulations.

The department is authorized to promulgate rules and regulations for the implementation of this chapter.

HISTORY: 2000 Act No. 328, Section 1.






CHAPTER 17 - DISCOUNT MEDICAL PLAN ORGANIZATIONS

SECTION 37-17-10. Citation of chapter.

This chapter may be cited as the "Discount Medical Plan Organization Registration Act".

HISTORY: 2000 Act No. 400, Section 3; 2001 Act No. 82, Section 6, eff July 20, 2001; 2006 Act No. 377, Section 1, eff January 1, 2007.



SECTION 37-17-20. Definitions.

As used in this chapter:

(1) "Administrator" means the administrator of the South Carolina Department of Consumer Affairs.

(2) "Discount medical plan organization" means an entity that, in exchange for fees, dues, charges, or other consideration, provides access for customers to providers of health care services and the right to receive health care services from those providers at a discount. There can be only one discount medical plan organization for each discount program. The discount medical plan organization is the organization that contracts with providers, provider networks, or other discount medical plan organizations to offer access to medical or ancillary services at a discount and determines the charge to discount medical plan customers.

(3) "Health care services" means any care, service, or treatment of an illness or dysfunction of, or injury to, the human body. Health care services includes, but is not limited to, physician care, inpatient care, hospital surgical services, emergency medical services, ambulance services, dental care services, vision care services, mental health care services, substance abuse services, chiropractic services, podiatric services, laboratory test services, the provision of medical equipment or supplies, and pharmaceutical supplies or prescriptions.

(4) "Department" means the South Carolina Department of Consumer Affairs.

(5) "Marketer" means a corporation, partnership, or other business entity including, but not limited to, a health maintenance organization, an insurance company, or third party payor, who sells, markets, promotes, advertises, or distributes a discount medical plan or other purchasing mechanism or device that purports to offer discounts or access to discounts from the health care providers described in item (3) in this State on behalf of a discount medical plan organization.

(6) "Representative" means an individual who is designated by a discount medical plan organization, as defined in this section, and acts or aids on behalf of the discount medical plan organization in the solicitation, negotiation, or renewal of a discount medical plan with respect to South Carolina citizens.

(7) "Customer" means an individual who pays for the right to receive the benefits of a discount medical plan.

(8) "Medicare prescription drug plan" means a plan that provides a Medicare Part D prescription drug benefit in accordance with the requirements of the federal Medicare Prescription Drug, Improvement and Modernization Act of 2003 (MMA).

HISTORY: 2006 Act No. 377, Section 1, eff January 1, 2007.



SECTION 37-17-30. Discount medical plan organizations; organizational, marketing and advertising requirements.

(A) It is unlawful for a discount medical plan organization to sell, market, promote, advertise, or distribute to a customer a discount medical plan or other purchasing mechanism or device that is not insurance which purports to offer discounts or access to discounts from health care providers unless:

(1) the discount medical plan organization is organized pursuant to the laws of this State or authorized to transact business in this State;

(2) the discount medical plan organization is registered with the department for this express purpose;

(3) the plan or other purchasing mechanism or device expressly states in bold and prominent type, prominently placed, that the discounts are not insurance;

(4) documentation is provided to the department that the health care service providers, pharmacies, or pharmacy chains listed in conjunction with the plan or other purchasing mechanism or device are contracted to offer the discount; and

(5) the discounts or access to discounts offered, or the range of discounts or access to the range of discounts offered, are not misleading, deceptive, or fraudulent.

(B)(1) A discount medical plan organization or a marketer who sells, markets, promotes, advertises, or distributes a discount medical plan or other purchasing mechanism or device that is not insurance that purports to offer discounts or access to discounts from health care providers in this State shall designate a resident of this State as an agent for service of process and register the agent with the Secretary of State.

(2) In the absence of proper registration pursuant to subsection (B)(1), the Secretary of State is designated as an agent upon whom process may be served. Service of process on the Secretary of State may be made by delivering to and leaving with the Secretary of State, or with a person designated by him to receive service, duplicate copies of the process, notice, or demand. The Secretary of State shall forward one of the copies by registered or certified mail, return receipt requested, to the discount medical plan organization required to register pursuant to subsection (B)(1) at the last physical address known to the party service process. Refusal to sign the return receipt does not affect the validity of the service. Service is effective pursuant to this subsection as of the date shown on the return receipt or five days after its deposit in the mail, whichever is earlier. The Secretary of State may charge a fee of ten dollars for the service. This subsection does not affect the right to serve process in a manner otherwise provided by law.

(3) Discount medical plan organizations selling, distributing, advertising, marketing, or promoting discount medical plans to customers shall be registered with the department as provided by Section 37-17-40 (C). A contact with South Carolina citizens, including personal contact, telemarketing, direct mail, or Internet/electronic mail solicitation, requires registration with the department, and business must not be conducted until the registration is made with the department.

(4) Representatives of a discount medical plan organization must be authorized by the discount medical plan organization before they offer services pursuant to this chapter.

(5) A discount medical plan organization shall make available the plan and its terms to prospective customers and provide to each of its customers the range of the benefits of the plan. Prior and subsequent to the sale of the plan, on an ongoing basis, the discount medical plan organization shall make available, upon request, through a toll-free telephone number, the Internet, and in writing, a complete listing of all participating facilities in this State. The discount medical plan organization shall maintain on an Internet website page an up-to-date list of the names and addresses of the providers with which it has contracted directly or through a provider network. The Internet website address must be prominently displayed on all of its advertisement, marketing material, brochures, and discount medical plan cards.

(6) Advertised discounts are those that are actually available to customers. One-time or short-time promotions may be offered only if limiting terms are as prominent as the special offer. All advertisements must contain the name and address of the company offering the service and must conform to the name on file with the department.

(C) This section does not require a provider who provides discounts to his or her own patients to obtain and maintain a license pursuant to this chapter as a discount medical plan organization.

HISTORY: 2006 Act No. 377, Section 1, eff January 1, 2007.



SECTION 37-17-40. Registration and renewal; list of authorized representatives and marketers.

(A) A discount medical plan organization applying for an initial or renewal registration must submit:

(1) a formal application in the form and detail the administrator requires;

(2) if a corporation:

(a) articles of incorporation; and

(b) proof of existence and good standing from the Secretary of State's office;

(3) a bond in a form to be prescribed by the department in the amount of fifty thousand dollars denoting the department as beneficiary;

(4) the most recent financial statement prepared in accordance with generally accepted accounting principles and certified by two principal officers of the applicant or, if the applicant is not a corporation, other persons the administrator requires; provided that an applicant that is a subsidiary of a parent entity that is publicly traded and that prepares audited financial statements reflecting the consolidated operations of the parent entity and the subsidiary may submit, in lieu of the certified financial statement of the applicant, the audited financial statement of the parent;

(5)(a) a filing fee of five hundred dollars if the list of representatives provided by the discount medical plan organization contains no more than a total of fifty representatives;

(b) a filing fee of seven hundred and fifty dollars if the list of representatives provided by the discount medical plan organization contains a total of fifty-one to one hundred representatives;

(c) a filing fee of one thousand dollars if the list of representatives provided by the discount medical plan organization contains more than one hundred representatives;

(6) a description of: (a) the offered plan, (b) advertising and solicitation brochures, (c) any cards or other purchasing mechanisms, and (d) customer enrollment materials, any of which the discount medical plan organization uses or intends to use; and

(7) other relevant material information required by the administrator.

(B) Registration is annually on a form prescribed by the department. An annual filing fee must accompany each filing and be retained by the department for purposes of administering the filings. The registration runs from February first until January thirty-first, and the annual renewal period begins January first and ends on January thirty-first. A discount medical plan organization who files its renewal on a timely basis may continue operating unless the registration is denied or revoked by the department.

(C) A discount medical plan organization shall provide annually to the department at the time of initial registration with a list of all representatives and marketers authorized to sell, market, promote, advertise, or distribute to customers a discount medical plan of the discount medical plan organization by January thirty-first of each year and the department may make inquiry on specific marketers or representatives on a case by case basis. With regard to a renewal or a subsequent registration, the discount medical plan organization shall provide annually to the department at the time of renewal or subsequent registration with a list of all representatives and marketers authorized to sell, market, promote, advertise, or distribute to customers a discount medical plan of the discount medical plan organization, whereas this list shall include any additional representatives and/or marketers since the last list provided by the discount medical plan organization to the department.

HISTORY: 2006 Act No. 377, Section 1, eff January 1, 2007.



SECTION 37-17-50. Representative or marketer status.

(A) An individual may not act as a representative of a discount medical plan organization without the discount medical plan organization having registered with the department in accordance with Section 37-17-40(A). A marketer may not act on behalf of a discount medical plan organization without a discount medical plan organization having registered with the department. Registration as a representative or marketer must be made to the department in writing or electronically through a list provided by the discount medical plan organization in accordance with Section 37-17-40(C).

(B) The discount medical plan organization shall furnish information concerning the representative's identity and business address. Filings are good for one year and run from February first until January thirty-first. The annual renewal period begins January first and ends January thirty-first.

(C) Representative or marketer status may be denied or revoked if the department has multiple founded complaints against the representative or marketer following the department's investigation or if the department has unanswered or unresolved complaints against the representative or marketer. Violations of Title 37 within ten years may serve as grounds for denial or revocation of registration status.

HISTORY: 2006 Act No. 377, Section 1, eff January 1, 2007.



SECTION 37-17-52. Information provided to applicant.

(A) A discount medical plan organization shall provide to an applicant, the time of application, information that describes the terms and conditions of the discount medical plan, including limitations or restrictions on the refund of processing fees or periodic charges associated with the discount medical plan, and to a new customer, a written document that contains the terms and conditions of the discount medical plan.

(B) The written document required pursuant to subsection (A) must be clear and include:

(1) the name of the customer;

(2) the benefits to be provided under the discount medical plan;

(3) processing fees and periodic charges associated with the discount medical plan including any limitations or restrictions on the refund of processing fees and periodic charges;

(4) the mode and timing of payment of processing fees and periodic charges and procedures for changing the mode of payment;

(5) any limitations, exclusions, or exceptions regarding the receipt of discount medical plan benefits;

(6) waiting periods for certain medical or ancillary services under the discount medical plan;

(7) procedures for obtaining discounts under the discount medical plan, such as requiring customers to contact the discount medical plan organization to make an appointment with a provider on the customer's behalf;

(8) cancellation procedures including information on the customer's thirty-day cancellation rights and refund requirements and procedures for obtaining refunds;

(9) renewal, termination, and cancellation terms and conditions;

(10) procedures for adding new customers to a family discount medical plan, if applicable;

(11) procedures for filing complaints under the discount medical plan organization's complaint system; and

(12) the name and mailing address of the registered discount medical plan organization or other entity where the customer can make inquiries about the plan, send cancellation notices and file complaints.

HISTORY: 2006 Act No. 377, Section 1, eff January 1, 2007.



SECTION 37-17-55. Cancelation of membership; disclosures on initial contact; cancellation by customer.

(A) if the discount medical plan organization cancels a membership for any reason other than nonpayment of fees by the customer, the discount medical plan organization shall make prorated reimbursement of all periodic charges to the customer.

(B) If the initial contact with the prospective customer is by telephone, disclosures must be made orally and included in the initial written materials that describe the benefits under the discount medical plan provided to the prospective or new customer and disclose that:

(1) the plan is not insurance;

(2) the range of discounts for medical or ancillary services provided under the plan will vary depending on the type of provider and medical or ancillary service received;

(3) unless the discount medical plan organization has an active certificate of authority to act as a third party administrator, the plan does not make payments to providers for the medical or ancillary services received under the discount medical plan;

(4) the customer is obligated to pay for all medical or ancillary services, but receives a discount from those providers that have contracted with the discount medical plan organization; and

(5) there is a toll-free telephone number and Internet website address for the registered discount medical plan organization for prospective customers and customers to obtain additional information about and assistance on the discount medical plan and up-to-date lists of providers participating in the discount medical plan, and that number and website address.

(C) A discount medical plan issued for delivery in this State is returnable or cancelable, within thirty days of the date of delivery of the card or a longer period if provided in the purchase agreement, by the customer or user for any reason, and the customer must receive a full refund of all fees, except nominal fees associated with enrollment costs, that were part of the cost of the card.

(1) A discount medical plan organization may not charge or collect a fee including a cancellation fee after a customer or user has given the organization notice of the customer's intention to return or cancel the plan.

(2) A discount medical plan organization shall ensure that each customer or user receives with the card a notice stating the terms under which the discount medical plan may be returned or cancelled. A discount medical plan returned or cancelled in accordance with this section is void from the date of purchase.

HISTORY: 2006 Act No. 377, Section 1, eff January 1, 2007.



SECTION 37-17-60. Application of chapter.

This chapter does not apply to:

(1) a pharmacy holding a permit or a company that owns one or more pharmacies holding a permit issued pursuant to Title 40, Chapter 43, that offers prescription discounts only from pharmacies;

(2) a benefit or program offered by a health insurer, health care service contractor, or health maintenance organization regulated pursuant to Title 38. A health insurer, health care service contractor, or health maintenance organization regulated pursuant to Title 38 that offers a discount medical plan that is not offered in conjunction with a health insurance plan it administers shall provide the department written notice of the name under which such a discount medical plan is offered and the telephone number and mailing address at which the plan can be contacted. The notice required by this subsection shall be provided to the department within thirty days of the initial offering of new medical discount plans in this State, and within ninety days of the effective date of this chapter for existing plans;

(3) an insured benefit administered by, or under contract with, the State of South Carolina; or

(4) a patient access program voluntarily sponsored by a pharmaceutical manufacturer, or a consortium of pharmaceutical manufacturers that provides free or discounted products directly to individuals either through a discount or direct shipment.

HISTORY: 2006 Act No. 377, Section 1, eff January 1, 2007.



SECTION 37-17-70. Administrative appeals.

An appeal concerning disciplinary action, a denial of an application for a new or renewal registration, a revocation or suspension of a registration, or a determination that a representative is unqualified must be made pursuant to the Administrative Procedures Act and the rules governing practice before the Administrative Law Court. A contested hearing pursuant to this chapter is before the Administrative Law Court, with notice to, and an opportunity for a hearing by, the affected discount medical plan organization, marketer, or representative.

HISTORY: 2006 Act No. 377, Section 1, eff January 1, 2007.



SECTION 37-17-80. Hearings before Administrative Law Court; assessment of administrative penalties.

(A) The department may file a request for a contested case hearing with the Administrative Law Court for an order requiring a person to cease and desist or an order revoking, suspending, or vacating the certificate of authority of a person, if the Administrative Law Court finds, after a hearing that the person:

(1) has violated or failed to comply with a provision of this chapter or a regulation promulgated pursuant to the authority of this chapter;

(2) has obtained a certificate of authority through wilful misrepresentation or fraud;

(3) has engaged in a fraudulent or deceptive practice;

(4) has wilfully, orally or in writing, misrepresented the terms, benefits, privileges, and provisions of a discount medical plan issued or to be issued by it;

(5) is unable to meet obligations as determined by generally accepted accounting principles;

(6) has, after notice to the person of an alleged occurrence of any of items (1) through (5) of this section, refused without just cause to submit relevant information to the administrator with respect to its services within this State.

(B) Instead of revocation, suspension, or refusal to continue a certificate of authority for a violation or violations of items (1) through (6) of subsection (A), the administrative law judge may assess an administrative penalty of not less than one hundred nor more than ten thousand dollars for each violation. These penalties may be assessed in connection with orders to cease and desist.

HISTORY: 2006 Act No. 377, Section 1, eff January 1, 2007.



SECTION 37-17-90. Cease and desist orders.

Upon satisfactory evidence that a discount medial plan organization has violated or failed to comply with a provision of this chapter or regulation promulgated pursuant to the authority of this chapter, the administrator may issue an order requiring the discount medical plan organization to cease and desist from engaging in the violation or may revoke or suspend the discount medical plan organization's registration.

HISTORY: 2006 Act No. 377, Section 1, eff January 1, 2007.



SECTION 37-17-100. Request for reinstatement hearing following revocation or denial of renewal.

If a registration is revoked or renewal is denied, the affected discount medical plan organization may request a reinstatement hearing after a minimum of one year. The department may reinstate or renew the registration only if the cause of the nonrenewal or revocation has been corrected.

HISTORY: 2006 Act No. 377, Section 1, eff January 1, 2007.



SECTION 37-17-110. Assessment of costs.

A discount medical plan organization that is found to be engaged in unlawful conduct may be assessed the reasonable costs necessary to the investigation, disciplinary proceedings, court proceedings, or other actions to enforce the provisions of this chapter.

HISTORY: 2006 Act No. 377, Section 1, eff January 1, 2007.



SECTION 37-17-120. Promulgation of regulations.

The department may promulgate regulations necessary to effectuate the purposes of this chapter.

HISTORY: 2006 Act No. 377, Section 1, eff January 1, 2007.






CHAPTER 20 - CONSUMER IDENTITY THEFT PROTECTION

SECTION 37-20-110. Definitions.

For purposes of this chapter:

(1) "Consumer" means an individual residing in the State of South Carolina who undertakes a transaction for personal, family, or household purposes.

(2) "Consumer credit-reporting agency" or "consumer reporting agency" means a person that, for monetary fees or dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice of assembling or evaluating consumer credit information or other information about consumers for the purpose of furnishing consumer reports to third parties.

(3) "Consumer report" or "credit report" means any written, oral, electronic, or other communication of information by a consumer credit-reporting agency regarding a consumer's creditworthiness, credit standing, credit capacity, character, debts, general reputation, personal characteristics, or mode of living that is used or expected to be used or collected in whole or in part for the purpose of establishing a consumer's eligibility for any of the following:

(a) credit or insurance to be used primarily for personal, family, or household purposes;

(b) employment purposes, meaning the use of a consumer report for the purpose of evaluating a consumer for employment, promotion, reassignment, or retention as an employee; or

(c) any other purpose authorized pursuant to 15 USC Section 168lb.

"Consumer report" or "credit report" does not include a report containing information as to a transaction between the consumer and the person making the report; an authorization or approval by the issuer of a credit card or similar device, directly or indirectly, of a specific extension of credit; a communication of information among persons related by common ownership or affiliated by corporate control, if it is clearly and conspicuously disclosed to the consumer that the information may be communicated among those persons and the consumer has the opportunity, to direct that the information not be communicated among them, or a report in which a person conveys an adverse decision in response to a request from a third party to make a specific extension of credit, directly or indirectly, to the consumer, if the third party advises the consumer of the name and address of the person to whom the request was made and the person makes the required disclosures to the consumer pursuant to the provisions of the federal "Fair Credit Reporting Act".

(4) "Credit card" has the same meaning as in Section 103 of the Truth in Lending Act, 15 USC Section 160 and includes a lender credit card, as defined in Section 37-1-301(16) and a seller credit card, as defined in Section 37-1-301(26).

(5) "Creditworthiness" means an entry in a consumer's credit file that affects the ability of a consumer to obtain and retain credit, employment, business or professional licenses, investment opportunities, or insurance. Entries affecting creditworthiness include, but are not limited to, payment information, defaults, judgments, liens, bankruptcies, collections, records of arrest and indictments, and multiple credit inquiries.

(6) "Debit card" means a card or device issued by a financial institution to a consumer for use in initiating an electronic fund transfer from the account holding assets of the consumer at that financial institution, for the purpose of transferring money between accounts or obtaining money, property, labor, or services.

(7) "Disposal" means the:

(a) discarding or abandonment of records containing personal identifying information; or

(b) sale, donation, discarding, or transfer of any medium, including computer equipment or computer media, containing records of personal identifying information, other nonpaper media upon which records of personal identifying information are stored, or other equipment for nonpaper storage of information.

(8) "File" means all information on a consumer that is recorded and retained by a consumer credit-reporting agency, regardless of how the information is stored.

(9) "Financial identity fraud" and "identity fraud" are as defined in Section 16-13-510 and include the term "identity theft".

(10) "Person" means a natural person, an individual, or an organization as defined in Section 37-1-301(20).

(11)(a) For purposes of this chapter, "personal identifying information" means personal identifying information as defined in Section 16-13-510(D).

(b) "Personal identifying information" does not mean information about vehicular accidents, driving violations, and driver's status.

(12) "Proper identification" means information generally considered sufficient to identify a person. If a person is reasonably unable to identify himself or herself with the information described in item (11), a consumer reporting agency may require additional information concerning the consumer's employment and personal or family history in order to verify the consumer's identity.

(13) "Publicly post" or "publicly display" means to exhibit in a place of public view.

(14) "Records" means material on which written, drawn, spoken, visual, or electromagnetic information is recorded or preserved, regardless of physical form or characteristics.

(15) "Security breach" means an incident of unauthorized access to and acquisition of records or data that was not rendered unusable through encryption, redaction, or other methods containing personal identifying information that compromises the security, confidentiality, or integrity of personal identifying information maintained by a person when illegal use of the information has occurred or is reasonably likely to occur or use of the information creates a material risk of harm to the consumer. Good faith acquisition of personal identifying information by an employee or agent of the person for a legitimate purpose is not a security breach, if the personal identifying information is not used for a purpose other than a lawful purpose of the person and is not subject to further unauthorized disclosure.

(16) "Security freeze" means a notice placed in a consumer credit report, at the request of the consumer and subject to certain exceptions, that prohibits the consumer credit-reporting agency from releasing a credit report containing all or any part of the consumer's credit report or any information derived from it without the express authorization of the consumer.

HISTORY: 2008 Act No. 190, Section 2, eff December 31, 2008.



SECTION 37-20-120. Verification of addresses.

(A) A consumer credit-reporting agency must give notice to each creditor who uses a consumer report if the agency becomes aware that an application to a card issuer to open a new seller or lender credit card account bears an address for the consumer that is different from the address in its file of the consumer.

(B) A seller or lender credit card issuer that mails an offer or solicitation to receive a credit card and, in response, receives a completed application for a seller or lender credit card listing an address that is substantially different from the address on the offer or solicitation shall verify the change of address by contacting the person to whom the solicitation or offer was mailed, or by using other reasonable means of verifying the account holder's identity.

(C) When a seller or lender credit card issuer receives a written or oral request for a change of the cardholder's billing address and within a period not to exceed thirty days after the requested address change receives a written or oral request for an additional credit card, the credit card issuer may not mail the requested additional credit card to the new address or activate the requested additional credit card unless the issuer has verified the change of address.

(D) This section does not apply to a person that sends or receives address discrepancy notices in compliance with 15 USC 1681c(h) or regulations promulgated pursuant to it.

HISTORY: 2008 Act No. 190, Section 2, eff December 31, 2008.



SECTION 37-20-130. Initiating law enforcement investigation of identity theft.

A person who learns or reasonably suspects that the person is the victim of identity theft may initiate a law enforcement investigation by reporting to a local law enforcement agency that has jurisdiction over the person's actual legal residence. The law enforcement agency shall take the report, provide the complainant with a copy of the report, and begin an investigation.

HISTORY: 2008 Act No. 190, Section 2, eff December 31, 2008; 2013 Act No. 15, Section 2, eff April 23, 2013.



SECTION 37-20-140. Reflection of innocence of identity theft victim of crime committed using name in court records of person convicted of committing identity theft; petition for expedited judicial determination of factual innocence.

(A) If a person is convicted of unlawfully obtaining the personal identifying information of another person without the other person's authorization and using that information to commit a crime, the court records must reflect that the person whose identity was falsely used to commit the crime did not commit the crime.

(B) A person who reasonably believes that he is the victim of identity theft may petition the circuit court or have the County Office of Victims' Assistance petition the circuit court on his behalf, for an expedited judicial determination of his factual innocence, if the identity thief was arrested for and convicted of a crime under the victim's identity, or if the victim's identity has been mistakenly associated with a record of criminal conviction. A judicial determination of factual innocence made pursuant to this section may be heard and determined upon declarations, affidavits, police reports, or other material, relevant, and reliable information submitted by the parties. If the court determines that the petition is meritorious and that there is no reasonable cause to believe that the petitioner committed the offense for which the identity thief was arrested and convicted, the court shall find the petitioner factually innocent of that offense and issue an order certifying the determination and ordering the expunction of the erroneous conviction.

(C) A court may at any time vacate the determination of factual innocence if information submitted in support of the petition is found to contain material misrepresentation or fraud.

HISTORY: 2008 Act No. 190, Section 2, eff December 31, 2008.



SECTION 37-20-150. Records of individuals who have been victims of identity theft to be maintained by State Law Enforcement Division; submission of fingerprints and other required information by victims.

(A) The State Law Enforcement Division shall establish and maintain appropriate records of individuals who have been the victims of identity theft. The records will be maintained in a computerized database at such time that funds are appropriated to the State Law Enforcement Division. Access to the records is limited to criminal justice agencies, except that a victim of identity theft, or his authorized representative, shall have access to the records in order to establish that he is a victim of identity theft.

(B) A victim of identity theft must submit to the State Law Enforcement Division a copy of the police report, a full set of fingerprints, or other relevant information required by the State Law Enforcement Division for the inclusion in the records of identity theft victims. The State Law Enforcement Division shall verify the identity of the victim against a driver's license or other identification records maintained by the Department of Motor Vehicles or by other agencies.

HISTORY: 2008 Act No. 190, Section 2, eff December 31, 2008.



SECTION 37-20-160. Security freezes on consumer files; request for replacement personal identification number or password; consumer reporting agency duties and responsibilities; exceptions.

(A) On written request sent by certified mail or electronic mail that includes proper identification provided by a consumer, the consumer's attorney-in-fact, or the consumer's legal guardian, if the consumer has not been a victim of identity theft or if the consumer has reason to believe that he is the victim of financial identity fraud, as evidenced by a copy of a valid police report, investigative report, or complaint made pursuant to Section 16-13-510, a consumer reporting agency shall place a security freeze on the consumer's consumer file not later than the fifth business day after the date the agency receives the request.

(B) On written request for a security freeze from a consumer pursuant to subsection (A), a consumer reporting agency shall disclose to the consumer the process of placing, removing, and temporarily lifting a security freeze and the process for allowing access to information from the consumer's consumer file for a specific requester or period while the security freeze is in effect.

(C) A consumer reporting agency, not later than the tenth business day after the date the agency receives the request for a security freeze shall:

(1) send a written confirmation of the security freeze to the consumer; and

(2) provide the consumer with a unique personal identification number or password to be used by the consumer to authorize a removal or temporary lifting of the security freeze.

(D) A consumer may request in writing a replacement personal identification number or password. The request must comply with the requirements for requesting a security freeze pursuant to subsection (A). The consumer reporting agency, not later than the third business day after the date the agency receives the request for a replacement personal identification number or password, shall provide the consumer with a new unique personal identification number or password to be used by the consumer instead of the number or password that was provided earlier.

(E) If a security freeze is in place, a consumer reporting agency shall notify the consumer in writing of a change in the consumer file to the consumer's name, date of birth, social security number, or address not later than thirty calendar days after the date the change is made. The agency shall send notification of a change of address to the new address and former address. This section does not require notice of an immaterial change, including a street abbreviation change or correction of a transposition of letters or misspelling of a word.

(F) A consumer reporting agency shall notify a person who requests a consumer report if a security freeze is in effect for the consumer file involved in that report and the consumer report may not be released without express authorization by the consumer.

(G)(1) On a request by a consumer electronically, in writing, or by telephone and with proper identification provided by a consumer, including the consumer's personal identification number or password provided pursuant to subsection (C)(2), a consumer reporting agency shall remove a security freeze not later than the third business day after the date the agency receives the request at a point designated by the agency to receive the request.

(2)(a) On a request by a consumer electronically or by telephone and with proper identification provided by a consumer, including the consumer's personal identification number or password provided pursuant to subsection (C)(2), a consumer reporting agency, within fifteen minutes of receiving the request, shall lift the security freeze temporarily for a:

(i) certain properly designated period; or

(ii) certain properly identified requester.

(b) It is not a violation of this item if the consumer reporting agency is prevented from timely lifting the freeze by an act of God, a fire, a storm, an earthquake, an accident, or other event beyond the agency's control.

(H) A consumer reporting agency may develop procedures involving the use of a telephone, a facsimile machine, the Internet, or another electronic medium to receive and process a request from a consumer pursuant to this section.

(I) A consumer reporting agency shall remove a security freeze placed on a consumer file if the security freeze was placed due to a material misrepresentation of fact by the consumer. The consumer reporting agency shall notify the consumer in writing before removing the security freeze pursuant to this subsection.

(J) A consumer reporting agency may not charge a fee for a freeze, removal of a freeze, temporary lifting of a freeze, or reinstatement of a freeze.

(K) A security freeze does not apply to the use of a consumer report provided to:

(1) a state or local governmental entity, including a law enforcement agency or court or private collection agency, if the entity, agency, or court is acting pursuant to a court order, warrant, subpoena, or administrative subpoena;

(2) a child support agency acting to investigate or collect child support payments or acting pursuant to Title IV-D of the Social Security Act (42 USC Section 651 et seq.);

(3) the Department of Social Services acting to investigate fraud;

(4) the Department of Revenue acting to administer state tax laws;

(5) a local official authorized to investigate or collect delinquent amounts owed to a public entity;

(6) a person for the purposes of prescreening as provided by the Fair Credit Reporting Act (15 USC Section 1681 et seq.), as amended;

(7) a person with whom the consumer has an account or contract or to whom the consumer has issued a negotiable instrument, or the person's subsidiary, affiliate, agent, assignee, prospective assignee, subcontractor, or private collection agency, for purposes related to that account, contract, or instrument;

(8) a subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom access has been granted pursuant to subsection (G)(2);

(9) a person who administers a credit file monitoring subscription service to which the consumer has subscribed;

(10) a person for the purpose of providing a consumer with a copy of the consumer's report on the consumer's request;

(11) a depository financial institution for checking, savings, and investment accounts;

(12) an insurance company for the purpose of conducting its ordinary business; or

(13) a consumer reporting agency that:

(a) acts only to resell credit information by assembling and merging information contained in a database of another consumer reporting agency or multiple consumer reporting agencies; and

(b) does not maintain a permanent database of credit information from which new consumer reports are produced.

(L) The requirement of this section to place a security freeze on a consumer file does not apply to:

(1) a check service or fraud prevention service company that issues consumer reports:

(a) to prevent or investigate fraud; or

(b) for purposes of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payment;

(2) a deposit account information service company that issues consumer reports related to account closures caused by fraud, substantial overdrafts, automated teller machine abuses, or similar negative information regarding a consumer to an inquiring financial institution for use by the financial institution only in reviewing a consumer request for a deposit account with that institution; or

(3) a consumer reporting agency's database or file that consists of information concerning, and used for, one or more of the following, but not for credit granting purposes:

(a) criminal record information;

(b) fraud prevention or detection;

(c) personal loss history information; and

(d) employment, tenant, or individual background screening.

(M) A consumer reporting agency shall honor a security freeze placed on a consumer file by another consumer reporting agency.

(N) If a third party requests access to a consumer report on which a security freeze is in effect, this request is in connection with an application for credit or another use, and the consumer does not allow his credit report to be accessed, the third party may treat the application as incomplete. The presence of a security freeze on the file of a consumer must not be considered an adverse factor in the consumer's creditworthiness, credit standing, or credit capacity.

(O) The provisions of this section are cumulative, and an action taken pursuant to this section is not an election to take that action to the exclusion of other action authorized by law.

HISTORY: 2008 Act No. 190, Section 2, eff December 31, 2008.



SECTION 37-20-170. Disputes as to accuracy of consumer records; penalties for wilful or negligent violations; attorney fees; civil damages and injunctive relief.

(A) If a consumer disputes the accuracy of an item in the consumer's records with a consumer reporting agency, the consumer may give notice in writing to the consumer reporting agency specifying in what manner the report is inaccurate and the consumer reporting agency shall reinvestigate the inaccuracy at no charge to the consumer, provide the consumer with sufficient evidence that the information is true and accurate information as it relates to that consumer, and record the current status of the disputed information. The consumer reporting agency shall provide forms for that notice and shall assist a consumer in preparing the notice when requested.

(B) Within thirty days after receiving a notice of inaccuracy, a consumer reporting agency shall deny or admit the inaccuracy to the consumer in writing. If the consumer reporting agency denies the inaccuracy, the consumer reporting agency shall include the following information with the written results of the reinvestigation:

(1) the basis for the denial;

(2) a copy of the consumer's file that is based on the consumer's file as revised as a result of the reinvestigation, including the business name and address of any furnisher of information who was contacted in connection with that information and, if reasonably available, the telephone number of the furnisher;

(3) a notice that, if requested by the consumer, the consumer reporting agency shall provide the consumer with a description of the procedure used by the consumer reporting agency to determine the accuracy and completeness of the information; and

(4) sufficient evidence that the information is true and accurate information as it relates to that consumer.

(C) If the consumer reporting agency admits that the item is inaccurate, it shall correct the item in its records and, on request by the consumer, it shall inform any person who within the last six months has previously received a report containing that inaccurate information.

(D) In addition to all other penalties that may be imposed, a consumer credit-reporting agency or other person that knowingly and wilfully violates a provision of this chapter is liable for three times the amount of actual damages or three thousand dollars for each incident, whichever is greater, as well as reasonable attorney's fees and costs.

(E) In addition to all other penalties that may be imposed, a consumer credit-reporting agency or other person that negligently violates this chapter is liable for the greater of actual damages or one thousand dollars for each incident, as well as reasonable attorney's fees and costs.

(F) In addition to the damages assessed pursuant to subsections (D) and (E), if the injury is to the consumer's creditworthiness, credit standing, credit capacity, character, general reputation, employment options, or eligibility for insurance, and results from the failure to take inaccurate information off of a credit report and the failure is not corrected by the consumer credit-reporting agency within ten days after the entry of a judgment for damages, the assessed damages must be increased to one thousand dollars each day until the inaccurate information is removed from the consumer's record.

(G) A consumer seeking damages pursuant to this section also may institute a civil action to enjoin and restrain future acts constituting a violation of this chapter.

(H) The remedial provisions of this chapter are cumulative of and in addition to any other action at law and any action taken by the Department of Consumer Affairs pursuant to Chapter 6 of this title.

(I) This section is not intended, and must not be construed, to confer liability on a person who acts reasonably and who does not act wilfully or negligently.

HISTORY: 2008 Act No. 190, Section 2, eff December 31, 2008.



SECTION 37-20-180. Restrictions on publication and use of social security numbers; exceptions.

(A) Except as provided in subsection (B) of this section, a person may not:

(1) publicly post or publicly display or otherwise intentionally communicate or make available to the general public a consumer's social security number or a portion of it containing six digits or more;

(2) intentionally print or imbed a consumer's social security number or any portion of it containing six digits or more on any card required for the consumer to access products or services provided by the person;

(3) require a consumer to transmit his social security number or a portion of it containing six digits or more over the Internet, unless the connection is secure or the social security number is encrypted;

(4) require a consumer to use his social security number or a portion of it containing six digits or more to access an Internet web site, unless a password or unique personal identification number or other authentication device is also required to access the Internet web site;

(5) print a consumer's social security number or a portion of it containing six digits or more on materials that are mailed to the individual, unless state or federal law requires the social security number to be on the document to be mailed;

(6) sell, lease, loan, trade, rent, or otherwise intentionally disclose a consumer's social security number or a portion of it containing six digits or more to a third party without written consent to the disclosure from the consumer, unless the third party seeking disclosure of the social security number does so for a legitimate business or government purpose or unless authorized or specifically permitted by law to do so or unless the disclosure is otherwise imperative for the performance of the person's duties and responsibilities as prescribed by law. A legitimate business purpose of the third party includes, but is not limited to, locating an individual to provide a benefit to that individual, such as a pension, insurance, or unclaimed property benefit, or to find an individual who is missing or a lost relative, or to serve civil process. A legitimate purpose of the third party does not include the bulk purchase or rental of social security numbers or use in marketing.

(B) This section does not apply:

(1) if a social security number is included in an application or in documents related to an enrollment process, or to establish, amend, or terminate an account, contract, or policy, or to confirm the accuracy of the social security number for the purpose of obtaining a credit report pursuant to the federal Fair Credit Reporting Act. A social security number that is permitted to be mailed pursuant to this section may not be printed, in whole or in part, on a postcard or other mailer not requiring an envelope or may not be visible on or through the envelope;

(2) to the collection, use, or release of a social security number for internal verification or administrative purposes;

(3) to the opening of an account or the provision of or payment for a product or service authorized by a consumer;

(4) to the collection, use, or release of a social security number to investigate or prevent fraud, conduct background checks, conduct social or scientific research, collect a debt, including a debt collected pursuant to the Setoff Debt Collection Act, Section 12-56-10, and the Governmental Enterprise Accounts Receivable Collections program, Section 12-4-580, or obtain a credit report from or furnish data to a consumer reporting agency, pursuant to the federal Fair Credit Reporting Act or to undertake a purpose permissible pursuant to the Gramm-Leach-Bliley Act or Driver's Privacy Protection Act;

(5) to a person acting pursuant to a court order, warrant, subpoena, or other legal process;

(6) to a person providing the social security number to a federal, state, or local government entity, including a law enforcement agency or court, or their agents or assigns;

(7) to a financial institution as defined in the Gramm-Leach-Bliley Act;

(8) to the submission and use of a social security number or other personal identifying information as part of the maintenance and reporting of employment records, employment verification, or in the course of the administration or provision of employee benefits programs, claims, and procedures related to employment including, but not limited to, termination from employment, retirement from employment, injuries suffered during the course of employment, and other such claims, benefits, and procedures;

(9) to a recorded document in the official records of a county; or

(10) to a document filed in the official records of the court.

HISTORY: 2008 Act No. 190, Section 2, eff December 31, 2008.



SECTION 37-20-190. Requirements for disposition of business records; exceptions.

(A) When a business disposes of a business record that contains personal identifying information of a customer of a business, the business shall modify, by shredding, erasing, or other means, the personal identifying information to make it unreadable or undecipherable.

(B) A business is considered to comply with subsection (A) if it contracts with a person engaged in the business of disposing of records for the modification of personal identifying information on behalf of the business in accordance with subsection (A).

(C) This section does not apply to:

(1) a bank or financial institution that is subject to and in compliance with the privacy and security provision of the Gramm-Leach-Bliley Act;

(2) a health insurer that is subject to and in compliance with the standards for privacy of individually identifiable health information and the security standards for the protection of electronic health information of the Health Insurance Portability and Accountability Act of 1996; or

(3) a consumer credit-reporting agency that is subject to and in compliance with the federal Fair Credit Reporting Act.

HISTORY: 2008 Act No. 190, Section 2, eff December 31, 2008.



SECTION 37-20-200. Penalties imposed on consumer credit-reporting agencies for violation of chapter.

(A) In addition to all other penalties that may be imposed, a consumer credit-reporting agency or other person that wilfully violates a provision of this chapter is liable for three times the amount of actual damages or not more than one thousand dollars for each incident, whichever is greater, as well as reasonable attorney's fees and costs.

(B) In addition to all other penalties that may be imposed, a consumer credit-reporting agency or other person that negligently violates this chapter is liable for actual damages and reasonable attorney's fees and costs.

(C) In addition to the damages assessed pursuant to subsections (A) and (B), if the injury is to the consumer's creditworthiness, credit standing, credit capacity, character, general reputation, employment options, or eligibility for insurance, and results from the failure to place and enforce the security freeze provided for in Section 37-20-160 and the failure is not corrected by the consumer credit-reporting agency within ten days after the entry of a judgment for damages, the assessed damages must be increased to not more than one thousand dollars each day until the security freeze is imposed.

(D) A consumer seeking damages pursuant to this section also may institute a civil action to enjoin and restrain future acts constituting a violation of this chapter.

(E) The remedial provisions of this chapter are cumulative of and in addition to any other action at law and any action taken by the Department of Consumer Affairs pursuant to Chapter 6 of this title.

(F) This section is not intended, and must not be construed, to confer liability on a person who acts reasonably and who does not act wilfully or grossly negligent.

(G) Damages provided by this section do not apply to Section 37-20-170.

HISTORY: 2008 Act No. 190, Section 2, eff December 31, 2008.






CHAPTER 22 - MORTGAGE LENDING

SECTION 37-22-110. Definitions.

The following definitions apply in this chapter:

(1) "Act as a mortgage broker" means to act, for compensation or gain, or in the expectation of compensation or gain, either directly or indirectly, by: (i) soliciting, processing, placing, or negotiating a mortgage loan for a borrower from a mortgage lender or depository institution or offering to process, place, or negotiate a mortgage loan for a borrower from a mortgage lender or depository institution, (ii) engaging in tablefunding of a mortgage loan, or (iii) acting as a loan correspondent, as that term is defined in 24 C.F.R. Part 202 et seq., whether those acts are done by telephone, by electronic means, by mail, or in person with the borrowers or potential borrowers. "Act as a mortgage broker" also includes bringing a borrower and lender together to obtain a mortgage loan or rendering a settlement service as described in 12 U.S.C. 2602(3) and 24 C.F.R. Part 3500.2(b).

(2) "Act as a mortgage lender" means to engage in the business of making or servicing a mortgage loan for compensation or gain, or in the expectation of compensation or gain, either directly or indirectly, including soliciting, processing, placing, or negotiating a mortgage loan.

(3) "Administrator" means the Administrator of the Department of Consumer Affairs (department) or the administrator's designees.

(4) "Advertising" means a commercial message in a medium that promotes, either directly or indirectly, a mortgage loan transaction.

(5) "Affiliate" means a company that controls, is controlled by, or is under common control with another company, as set forth in the Bank Holding Company Act of 1956 (12 U.S.C. Section 1841 et seq.). For purposes of this item, the term "control" means ownership of all of the voting stock or comparable voting interest of the controlled person.

(6) "Board" means the State Board of Financial Institutions as that term is used in Chapter 1, Title 34.

(7) "Borrower" means a natural person in whose dwelling a security interest is or is intended to be retained or acquired if that person's ownership interest in the dwelling is or is to be subject to the security interest.

(8) "Branch manager" means the natural person who is in charge of and who is responsible for the business operations of a branch office of a licensee.

(9) "Branch office" means an office of the licensee that is separate and distinct from the licensee's principal office.

(10) "Clerical or support duties" mean administrative functions after the receipt of an application by a licensed mortgage originator or lender, such as gathering information, requesting information, word processing, sending correspondence, or assembling files, and may include:

(a) the receipt, collection, and distribution common for the processing or underwriting of a residential mortgage loan; or

(b) any communication with a borrower to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include taking a residential mortgage loan application, offering or negotiating loan rates or terms, or counseling consumers about residential mortgage loan rates or terms.

(11) "Commissioner" means the designee of the State Board of Financial Institutions for purposes of licensing and regulation of mortgage lenders and mortgage loan originators pursuant to this chapter.

(12) "Control", except as provided in item (5), means the power, directly or indirectly, to direct the management or policies of a company, whether through ownership of securities, by contract, or otherwise. A person is presumed to have "control" of a company if that person: (i) is a director, general partner or executive officer, (ii) directly or indirectly has the right to vote ten percent or more of a class of a voting security or has the power to sell or direct the sale of ten percent or more of a class of voting securities, (iii) in the case of an LLC, is the managing member, or (iv) in the case of a partnership, has the right to receive upon dissolution, or has contributed, ten percent or more of the capital.

(13) "Depository institution" has the same meaning as in Section 3 of the Federal Deposit Insurance Act (12 U.S.C. Section 1811 et seq.), and includes a credit union.

(14) "Dwelling" means the same as the term in Section 226.2(a)19 of Title 12 of the Code of Federal Regulations and the Federal Reserve Board's Official Staff Commentary to that section.

(15) "Employee" means a natural person who has an employment relationship, acknowledged by both the natural person and the mortgage lender, and is treated like an employee for purposes of compliance with the federal income tax laws.

(16) "Escrow account" means an account that a mortgage lender establishes or controls on behalf of a borrower to pay taxes, insurance premiums including flood insurance, or other charges with respect to a mortgage loan, including charges that the borrower and mortgage lender have voluntarily agreed that the mortgage lender collects and pays. The definition encompasses an account established for this purpose. For purposes of this item, the term "escrow account" excludes an account that is under the borrower's total control.

(17) "Escrow funds" means money entrusted to a mortgage lender by a borrower for the purpose of payment of taxes and insurance or other payments to be made in connection with the servicing of a mortgage loan.

(18) "Exempt person" means:

(a) an employee of a licensee whose responsibilities are limited to clerical or support duties for the employer and who does not solicit borrowers, accept applications, or negotiate the terms of loans on behalf of the employer;

(b) a depository institution or a subsidiary that is wholly owned and controlled by the depository institution and regulated by a federal banking agency or an institution regulated by the Farm Credit Administration. This chapter does not apply to the exempt persons described in this subitem;

(c) an officer, registered loan originator, or employee of an exempt person described in subitem (b) of this section when acting in the scope of employment for the exempt person;

(d) a person who offers or negotiates terms of a mortgage loan with or on behalf of an immediate family member of the individual;

(e) an individual who offers or negotiates terms of a mortgage loan secured by a dwelling that served as the person's residence;

(f) a natural person who sells residential real estate and who lends or services, in one calendar year, no more than five purchase money notes secured by mortgages, deeds of trust, or other security instruments on the real estate sold as security for the purchase money obligation, unless the United States Department of Housing and Urban Development or a court of competent jurisdiction determines that this exemption is not in compliance with the SAFE Act pursuant to Section 1508 of Title V of The Housing and Economic Recovery Act of 2008, Public Law 110-289;

(g) an employee whose employment as a processor or underwriter is undertaken pursuant to the direction and supervision of a licensee or exempt person except when the processor or underwriter is working as an independent contractor;

(h) an attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a mortgage lender, a mortgage broker, or other mortgage loan originator or by an agent of the mortgage lender, mortgage broker, or other mortgage loan originator;

(i) an attorney who works for a mortgage lender, pursuant to a contract, for loss mitigation efforts or third party independent contractor who is HUD-certified, Neighborworks-certified, or similarly certified, who works for a mortgage lender, pursuant to a contract, for loss mitigation efforts; or

(j) a manufactured home retailer and its employees if performing only clerical or support duties in connection with the sale or lease of a manufactured home and the manufactured home retailer and its employees receive no compensation or other gain from a mortgage lender or a mortgage broker for the performance of the clerical or support duties.

(19) "Federal banking agencies" means the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Director of the Office of Thrift Supervision, the National Credit Union Administration, and the Federal Deposit Insurance Corporation.

(20) "Financial services or financial services related business" means pertaining to securities, commodities, banking, insurance, consumer lending, or real estate including, but not limited to, acting as or being associated with a bank or savings association, credit union, mortgage lender, mortgage servicer, mortgage broker, real estate broker, real estate salesperson or agent, closing agent, title company, or escrow agent.

(21) "Immediate family member" means a spouse, child, sibling, parent, grandparent, or grandchild including stepparents, stepchildren, stepsiblings, and adoptive relationships.

(22) "Individual servicing a mortgage loan" means an employee of a mortgage lender licensed in this State, that:

(a) collects or receives payments including payments of principal, interest, escrow amounts, and other amounts due on existing obligations due and owing to the licensed mortgage lender for a mortgage loan when:

(i) the borrower is in default; or

(ii) the borrower is in reasonably foreseeable likelihood of default;

(b) works with the borrower and the licensed mortgage lender, collects data, and makes decisions necessary to modify, either temporarily or permanently, certain terms of those obligations; or

(c) otherwise finalizes collection through the foreclosure process.

(23) "Licensee" means a person who is licensed pursuant to this chapter.

(24) "Loan commitment" or "commitment" means a statement, written or electronic, by the mortgage lender setting forth the terms and conditions upon which the mortgage lender is willing to make a particular mortgage loan to a particular borrower.

(25) "Loan originator" means a natural person who, in exchange for compensation or gain or in the expectation of compensation or gain as an employee of a licensed mortgage lender, solicits, negotiates, accepts, or offers to accept applications for mortgage loans, including electronic applications, or includes direct contact with, or informing mortgage loan applicants of, the rates, terms, disclosures, and other aspects of the mortgage loan. The definition of "loan originator" does not include an exempt person described in item (18) of this section or a person solely involved in extensions of credit relating to timeshare plans, as that term is defined in Section 101(53D) of Title 11, United States Code. The definition of loan originator does not apply to an individual servicing a mortgage loan as that term is defined in this chapter until July 31, 2011, unless the United States Department of Housing and Urban Development or a court of competent jurisdiction determines before that time that those individuals servicing mortgage loans are "loan originators" as that term is defined in the SAFE Act pursuant to Section 1508 of Title V of The Housing and Economic Recovery Act of 2008, Public Law 110-289. Solely acquiring and reviewing a credit report does not constitute acting as a loan originator.

(26) "Make a mortgage loan" means to close a mortgage loan, advance funds, offer to advance funds, or make a commitment to advance funds to a borrower under a mortgage loan.

(27) "Managing principal" means a natural person who meets the requirements of Section 37-22-140(C) and who agrees to be primarily responsible for the operations of a licensed mortgage lender.

(28) "Mortgage broker" means a person who acts as a mortgage broker, as that term is defined in item (1) of this section.

(29) "Mortgage lender" means a person who acts as a mortgage lender as that term is defined in item (2) of this section or engages in the business of servicing mortgage loans for others or collecting or otherwise receiving mortgage loan payments directly from borrowers for distribution to another person. This definition does not include engaging in a tablefunded transaction.

(30) "Mortgage loan" means a loan made to a natural person primarily for personal, family, or household use, primarily secured by a mortgage, deed of trust, or other security interest on residential real property or security interest arising under an installment sales contract or equivalent security interest against the borrower's dwelling and: (i) located in South Carolina, (ii) negotiated, offered, or otherwise transacted within this State, in whole or in part, or (iii) made or extended within this State.

(31) "Nationwide Mortgage Licensing System and Registry" means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators of licensees licensed pursuant to this chapter.

(32) "Nontraditional mortgage product" means a mortgage product other than a thirty-year fixed rate mortgage loan.

(33) "Person" means a natural person, partnership, limited liability company, limited partnership, corporation, association, or other group engaged in joint business activities, however organized.

(34) "Processor or underwriter" means an employee of a mortgage broker, mortgage lender, or exempt person who performs clerical or support duties at the direction of and subject to the supervision and instruction of a licensee or exempt person and may include direct contact with applicants but does not include soliciting, negotiating, accepting, or offering to accept applications that include personal identifying information as defined in Section 16-13-510(D) for mortgage loans including electronic applications or informing applicants of the rates, terms, disclosures, and other aspects of the mortgage loan.

(a) For purposes of this item only, clerical or support duties may include after the receipt of an application: (i) the receipt, collection, distribution, and analysis of information common for the processing or underwriting of a mortgage loan, and (ii) communication with a consumer to obtain the information necessary for the processing or underwriting of a mortgage loan, to the extent that the communication does not include offering or negotiating loan rates or terms or counseling consumers about mortgage loans.

(b) A person engaging solely in loan processor or underwriter activities may not represent to the public, through advertising or other means of communicating or providing information including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items that the person may or will perform any of the activities of a loan originator.

(c) A processor or underwriter who is an independent contractor may not engage in the activities of a processor or underwriter unless the independent contractor processor or underwriter obtains and maintains a license as provided by rule or regulation pursuant to Section 37-22-270.

(35) "Registered loan originator" means a natural person who meets the definition of loan originator and is an employee of a depository institution or a subsidiary that is wholly owned and controlled by the depository institution and regulated by a federal banking agency or an institution regulated by the Farm Credit Administration and is registered with and maintains a unique identifier through the Nationwide Mortgage Licensing System and Registry.

(36) "Residential real property" means real property located in the State of South Carolina upon which there is located or is to be located one or more single-family dwellings or dwelling units that are to be occupied as the owner's dwelling, and includes real estate and residential manufactured home (land/home) transactions.

(37) "RESPA" means the Real Estate Settlement Procedures Act of 1974, 12 U.S.C. Section 2601 et seq. and regulations adopted pursuant to it by the Department of Housing and Urban Development.

(38) "Soliciting, processing, placing, or negotiating a mortgage loan" means, for compensation or gain or in the expectation of compensation or gain, either directly or indirectly, accepting or offering to accept an application for a mortgage loan, assisting or offering to assist in the processing of an application for a mortgage loan, soliciting or offering to solicit a mortgage loan, or negotiating or offering to negotiate the terms or conditions of a mortgage loan.

(39) "Tablefunding" means a settlement at which a loan is funded by a contemporaneous advance of loan funds and an assignment of the loan to the person advancing the funds.

(40) "TILA" means the Truth in Lending Act, 15 U.S.C. Section 1601 et seq. and regulations adopted pursuant to it by the Board of Governors of the Federal Reserve System.

(41) "Unique identifier" means a number or other identifier assigned by protocols established by the Nationwide Mortgage Licensing System and Registry.

HISTORY: 2009 Act No. 67, Section 2, eff January 1, 2010.



SECTION 37-22-120. Licensing requirements.

(A) Without first obtaining a license pursuant to this chapter it is unlawful for a person, other than an exempt person, doing business in this State to:

(1) act as a mortgage lender or, directly or indirectly, engage in the business of a mortgage lender under any name or title; or

(2) circulate or use advertising, including electronic means, make a representation or give information to a person which indicates or reasonably implies activity within the scope of this chapter.

(B) It is unlawful for a person to employ, compensate, or appoint as its agent a loan originator unless the loan originator is licensed as a loan originator pursuant to this chapter. An exempt person is not subject to this subsection.

(C) The license of a loan originator is not effective during a period that the person is not employed by a mortgage lender licensed pursuant to this chapter.

(D) If a loan originator ceases to be employed by a mortgage lender licensed pursuant to this chapter, the loan originator and the mortgage lender by whom that person is employed promptly shall notify the commissioner in writing. The mortgage lender's notice must include a statement of the specific reason or reasons for the termination of the loan originator's employment. The reason for termination is confidential information and must not be released to the public.

(E) A loan originator must not be employed simultaneously by more than one mortgage lender licensed pursuant to this chapter.

(F) Independent contractors, except for exempt persons, must be licensed separately. Processors and underwriters who are independent contractors must be licensed as provided in Section 37-22-110(34)(c).

HISTORY: 2009 Act No. 67, Section 2, eff January 1, 2010.



SECTION 37-22-130. Contested case proceedings; appeals.

(A) A person aggrieved by an administrative order issued by the commissioner may request a contested case hearing before the Administrative Law Court in accordance with the court's rules of procedure. If the person fails to request a contested case hearing within the time provided in the court's rules of procedure, the administrative order becomes final and the commissioner may bring an action to enforce its order pursuant to Chapter 23, Title 1. This section does not limit utilization of, or the scope of judicial review available under, other means of review, redress, relief, or trial de novo provided by law. A preliminary, procedural, or intermediate action or ruling of the Administrative Law Court is reviewable immediately if review of the final decision of the Administrative Law Court would not provide an adequate remedy.

(B) Contested case proceedings are instituted by filing a request for a contested case hearing with the Administrative Law Court according to the rules of procedure of the Administrative Law Court. Copies of the request for a contested case hearing must be served upon the commissioner and all parties of record. The final decision of the administrative law judge may be appealed as provided in Section 1-23-380 and 1-23-610 or Chapter 23, Title 1.

HISTORY: 2009 Act No. 67, Section 2, eff January 1, 2010.



SECTION 37-22-140. Application for licensure; information required; identification of managing principal; filing fee; surety bond; issuance of license.

(A) A person desiring to obtain a license pursuant to this chapter shall make application for licensure to the commissioner on forms prescribed by the commissioner. The application must contain the information the commissioner considers necessary including, but not limited to, the applicant's:

(1) name, address, and social security number or, if applicable, Employer Identification Number (EIN);

(2) form and place of organization, if applicable;

(3) proposed method of and locations for doing business, if applicable;

(4) qualifications and business history and, if applicable, the business history of any partner, officer, or director, a person occupying a similar status or performing similar functions, or a person directly or indirectly controlling the applicant, including: (i) a description of any injunction or administrative order by a state or federal authority to which the person is or has been subject, including denial, suspension, or revocation of a financial services or financial services related license or registration, (ii) a conviction, or plea of guilty or nolo contendere to a misdemeanor within the last ten years involving financial services or a financial services related business or any fraud, false statements or omissions, theft or wrongful taking of property, bribery, perjury, forgery, counterfeiting, extortion, money laundering, breach of trust, or a conspiracy to commit any of these offenses, and (iii) a conviction of, or plea of guilty or nolo contendere to, a felony;

(5) financial condition, credit history, and business history, with respect to an application for licensing as a mortgage lender; and credit history and business history, with respect to the application for licensing as a loan originator; and

(6) consent to a national and state fingerprint-based criminal history record check pursuant to Section 37-22-240 and submission of a set of the applicant's fingerprints in a form acceptable to the commissioner. In the case of an applicant that is a corporation, partnership, limited liability company, association, or trust, each natural person who has control of the applicant or who is the managing principal or a branch manager shall consent to a national and state fingerprint-based criminal history record check pursuant to Section 37-22-240 and submit a set of that natural person's fingerprints pursuant to this item. Refusal to consent to a criminal history record check constitutes grounds for the commissioner to deny licensure to the applicant as well as to any entity: (i) by whom or by which the applicant is employed, (ii) over which the applicant has control, or (iii) as to which the applicant is the current or proposed managing principal or a current or proposed branch manager.

(B) In addition to the requirements imposed by the commissioner in subsection (A), each applicant for licensure as a loan originator shall:

(1) have attained the age of at least eighteen years;

(2) work for a licensed mortgage lender;

(3) have satisfactorily completed prelicensing education of at least twenty hours and a written examination approved pursuant to 12 U.S.C. 5101 et seq. To satisfy the twenty hours of prelicensing education, an applicant may show proof of the equivalent of twenty or more semester hours of satisfactorily completed course work in real estate finance or real estate law or course work that is equivalent to the education requirements in the SAFE Act pursuant to Section 1508 of Title V of The Housing and Economic Recovery Act of 2008, Public Law 110-289 if the course work counts toward the successful completion of a degree that is baccalaureate level or more advanced with a major or minor in finance, accounting, business administration, real estate finance economics, or similar baccalaureate or more advanced degree, approved by the commissioner, from an accredited college or university. The coursework must be approved pursuant to 12 U.S.C. 5101 et seq.;

(4) have never had a loan originator license revoked in any governmental jurisdiction; and

(5) have not been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign, or military court: (i) during the ten-year period preceding the date of the application for licensing, or (ii) at any time, if the felony involved an act of fraud, dishonesty, breach of trust, or money laundering.

(C) In addition to the requirements of subsection (A) of this section, each applicant for licensure as a mortgage lender at the time of application and at all times after that shall comply with the following requirements:

(1) If the applicant is a sole proprietor, the applicant shall have at least three years of experience in financial services or financial services related business or other experience or competency requirements as the commissioner may impose.

(2) If the applicant is a general or limited partnership, at least one of its general partners shall have the experience described in item (1).

(3) If the applicant is a corporation, at least one of its principal officers shall have the experience described in item (1).

(4) If the applicant is a limited liability company, at least one of its members or managers shall have the experience described in item (1).

(5) Instead of a showing of three years' experience, an applicant may show proof of three years' employment with a federally insured depository institution or a VA-, FHA-, or HUD-approved mortgagee.

(D) Each applicant shall identify one person meeting the requirements of subsections (B) and (C) to serve as the applicant's managing principal.

(E) Every applicant for initial licensure shall pay a filing fee of one thousand dollars for licensure as a mortgage lender or fifty dollars for licensure as a loan originator, in addition to the actual cost of obtaining credit reports and national and state fingerprint-based criminal history record checks. If a licensed loan originator changes employment, a new license must be issued and a fee of twenty-five dollars must be paid.

(F) A mortgage lender shall post and maintain a surety bond in an amount determined by the commissioner, based on the total dollar amount of mortgage loans originated in a calendar year in this State pursuant to the following: (i) dollar volume of mortgage loans from $0 to $49,999,999, surety bond of $50,000, (ii) dollar volume of mortgage loans from $50,000,000 to $249,999,999, surety bond of $100,000, (iii) dollar volume of mortgage loans greater than $250,000,000 surety bond of $150,000. In no case is the surety bond less than fifty thousand dollars. The surety bond must be executed by a surety company authorized by the laws of this State to transact business within this State. The surety bond must be in a form satisfactory to the commissioner, must be executed to the commissioner, and must be for the use of the State for the recovery of expenses, fines, and fees, or any of them, levied pursuant to this chapter and for consumers who have losses or damages as a result of noncompliance with this chapter by the mortgage lender. The full amount of the surety bond must be in effect at all times. The license of a licensee expires upon the termination of the bond by the surety company, unless a new bond is filed with the commissioner before the termination of the previous bond. If the license expires based on bond termination, all licensed activity must cease and the person must apply for a license pursuant to subsection (A).

(G) Any sole proprietor, general partner, member or manager of a limited liability company, or officer of a corporation who meets individually the requirements of subsection (B), upon payment of the applicable fee, meets the qualifications for licensure as a loan originator subject to the provisions of subsection (I).

(H) Each principal office and each branch office of a licensed mortgage lender at which business is conducted must be licensed pursuant to this chapter and must be issued a separate license. A licensed mortgage lender shall file with the commissioner an application on a form prescribed by the commissioner which identifies the address of the principal office and each branch office and branch manager. A licensing fee of one hundred fifty dollars must be assessed by the commissioner for each branch office issued a license.

(I) If the commissioner determines that an applicant meets the qualifications for licensure and finds that the financial responsibility, character, and general fitness of the applicant are such as to command the confidence of the community and to warrant belief that the business is to be operated honestly, fairly, and efficiently according to the purposes of this chapter and in accordance with all applicable state and federal laws, the commissioner shall issue a license to the applicant. If the commissioner does not make that determination, the commissioner shall refuse to license the applicant and shall notify him of the denial.

(J) Issuance of a license does not indicate approval or acceptance of any contract, agreement, or other document submitted in support of the application. A licensee may not represent that its services or contracts are approved by the State or state agency.

(K) A person who obtains a license as a mortgage lender, upon notice to the commissioner on a form prescribed by the commissioner, may act as a mortgage broker as defined in Section 37-22-110(1). The commissioner shall provide to the administrator notification of which mortgage lenders also are acting as brokers. A mortgage lender who also acts as a mortgage broker is not required to obtain a license as a mortgage broker pursuant to Chapter 58, Title 40, and is not subject to regulation by the administrator, except that the mortgage lender acting as a mortgage broker must comply with Sections 40-58-70, 40-58-75, and 40-58-78.

(L)(1) A person with three years' experience as a loan originator who applies for a license as a loan originator and who has completed and filed with the Nationwide Mortgage Licensing System and Registry all information, documents, and requirements for licensure pursuant to this chapter and who has been assigned a unique identifier by the registry must be provided a provisional license as a loan originator before the commissioner takes action on his application if the applicant is employed by a mortgage lender licensed pursuant to this chapter and a senior officer or managing principal of that licensee attests to the commissioner that:

(a) the applicant, within the six-month period before the date of application for licensure, has not been acting as a registered loan originator or a state-licensed loan originator in another state under provisions of Section 1507 of the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008, and:

(i) the applicant has never had a loan originator license denied, revoked, or suspended in any governmental jurisdiction;

(ii) the applicant during the previous five years, ending on the date of the filing of the current application, has not had an application for a professional license denied, a professional license revoked, or any adverse action taken on a professional license;

(iii) the applicant has not been convicted of a felony that would otherwise authorize the commissioner to deny a license;

(iv) the application meets all of the applicable requirements of this chapter for licensure; and

(v) the licensee will be responsible for the acts of the applicant during the period that such application is pending; or

(b) the applicant is currently, or has within the six-month period before the date of the application, been acting as a registered loan originator or a state-licensed loan originator in another state under provisions of Section 1507 of the federal Secure and Fair Enforcement for Mortgage Licensing Act of 2008 and the applicant has never had a loan originator license denied, revoked, or suspended in any governmental jurisdiction and has not been convicted of a felony that would otherwise authorize the commissioner to deny a license.

(2) A provisional license issued pursuant to this section expires on the earlier of the following:

(a) the date upon which the commissioner issues or denies the permanent license applied for; or

(b) ninety days from the date the provisional license is issued.

(3) The commissioner may deny or suspend the rights of a licensee pursuant to this chapter to employ a loan originator acting under item (1) of this subsection if the commissioner finds that the licensee, the senior officer, or managing principal does not make the certification or undertaking set forth in item (1)(b) of this subsection in good faith.

(M) If the information contained in a document filed with the commissioner is or becomes inaccurate or incomplete, the licensee promptly shall file a correcting amendment to the information contained in the document.

(N) All advertisements of mortgage loans must comply with the Truth in Lending Act, 15 U.S.C. 1601 et seq. and the South Carolina Consumer Protection Code, Title 37.

HISTORY: 2009 Act No. 67, Section 2, eff January 1, 2010.



SECTION 37-22-150. Expiration and renewal of licenses; fingerprint check; assignment or transfer of license.

(A) All licenses issued by the commissioner pursuant to this chapter expire annually on the thirty-first day of December or on another date that the commissioner may determine. The license is invalid after that date unless renewed. The renewal period for all licensees is from November first through December thirty-first annually or on another date the commissioner may determine. A licensee desiring to renew its license must submit an application to the commissioner on forms and containing information the commissioner requires. Applications received after December thirty-first or another date the commissioner determines, are late and the late fees in subsection (B) apply. A license may be renewed by compliance with this section and by paying to the commissioner, in addition to the actual cost of obtaining credit reports and national and state fingerprint-based criminal history record checks as the commissioner may require, a renewal fee as prescribed by the board for each of the following:

(1) for a licensed mortgage lender, an annual renewal fee of no more than eight hundred dollars and no more than one hundred fifty dollars for each branch office; and

(2) for a licensed loan originator, an annual fee of no more than fifty dollars.

(B) If a license of a licensed mortgage lender is not renewed during the renewal period, a late fee of not more than five hundred dollars as prescribed by the board, in addition to the renewal fee in subsection (A)(1), must be assessed. If a license of a licensed loan originator is not renewed during the renewal period, a late fee of not more than one hundred dollars as prescribed by the board, in addition to the renewal fee in subsection (A)(2) of this section, must be assessed as a late fee to a renewal. If a licensee fails to renew its license within thirty days after the date the license expires or otherwise fails to maintain a valid license, the commissioner shall require the licensee to comply with the requirements for the initial issuance of a license pursuant to this chapter, in addition to paying any fee that has accrued.

(C) At any time required by the commissioner, each person described in Section 37-22-140 shall furnish to the commissioner consent to a national and state fingerprint-based criminal history record check and a set of fingerprints in a form acceptable to the commissioner. Refusal to consent to a criminal history record check may constitute grounds for the commissioner to deny renewal of the license of the person as well as the license of another person by which he is employed, over which he has control, or as to which he is the current or proposed managing principal or a current or proposed branch manager.

(D) A license issued pursuant to this chapter is not assignable or transferable. Control of a licensee must not be acquired through a stock purchase or other device without the prior written consent of the commissioner. The commissioner may not give written consent if the commissioner finds that any of the grounds for denial, revocation, or suspension of a license pursuant to Section 37-22-200 are applicable to the acquiring person.

HISTORY: 2009 Act No. 67, Section 2, eff January 1, 2010.



SECTION 37-22-160. Continuing professional education.

(A) As a condition of license renewal, a licensee must complete at least eight hours of continuing professional education annually for the purpose of enhancing professional competence and responsibility. The continuing professional education completed must be reported to the commissioner annually. Documentation of courses completed must be maintained by all licensees. This documentation is subject to inspection by the commissioner for up to two years after the date of course completion.

(B) Continuing education credit may be granted only for the year in which the class is taken and may not be granted for the same course in successive years.

(C) If a licensee fails to complete the continuing professional education before the license expiration date, his license expires and he shall pay a penalty of not more than one hundred dollars, in addition to other fees or penalties that have accrued, to reinstate the license.

(D) All prelicensing education, continuing education, and written examinations must be approved through the Nationwide Mortgage Licensing System and Registry, pursuant to 12 U.S.C. 5101 et seq. before credit can be awarded. Applicants and licensees that successfully complete education or testing approved through the Nationwide Mortgage Licensing System and Registry fulfill the requirements of this State.

HISTORY: 2009 Act No. 67, Section 2, eff January 1, 2010.



SECTION 37-22-170. Managing principal; branch offices; notification of commissioner of designation and change of managing principal or branch manager.

A mortgage lender licensed pursuant to this chapter shall have a managing principal who operates the business under that manager's full charge, control, and supervision. A mortgage lender may operate a branch office subject to the requirements of this chapter. Each principal and branch office of a mortgage lender licensed pursuant to this chapter shall have a branch manager who meets the requirements of Section 37-22-140(B) and (C)(1). Each mortgage lender licensed pursuant to this chapter shall file a form prescribed by the commissioner indicating the business's designation of managing principal and branch manager for each branch and their acceptance of the responsibility. The managing principal for a licensee's business also may serve as the branch manager of one of the licensee's branch offices. A mortgage lender licensed pursuant to this chapter shall notify the commissioner of a change in its managing principal or any branch manager. The license of a licensee who does not comply with this provision must be suspended pursuant to Section 37-22-200 until the licensee complies with this section. A licensee who operates as a sole proprietorship is a managing principal for the purposes of this chapter.

HISTORY: 2009 Act No. 67, Section 2, eff January 1, 2010.



SECTION 37-22-180. Notice of change of address; display of license.

(A) A licensee shall report to the commissioner a change of address of the principal place of business or a branch office at least seven days before the change. Change of address notification of a licensed location must be accompanied by a fee of twenty-five dollars.

(B) A mortgage lender licensed pursuant to this chapter shall display in plain view in its principal office and in each branch the license issued by the commissioner. A loan originator licensed pursuant to this chapter shall display in each branch office in which mortgage loans are originated a copy of the license issued by the commissioner.

HISTORY: 2009 Act No. 67, Section 2, eff January 1, 2010.



SECTION 37-22-190. Prohibited activities; violation of state or federal law.

(A) In addition to the activities prohibited by other provisions of state or federal law, it is unlawful for a person licensed pursuant to this chapter, in the course of a mortgage loan origination, to:

(1) misrepresent or conceal the material facts or make false promises likely to influence, persuade, or induce an applicant for a mortgage loan or a mortgagor to take a mortgage loan, or to pursue a course of misrepresentation through agents or otherwise;

(2) refuse improperly or fail to issue a satisfaction of a mortgage pursuant to Section 29-3-310;

(3) fail to account for or deliver to a person entitled to receive funds, documents, or other things of value obtained in connection with a mortgage loan including money provided by a borrower for a real estate appraisal or a credit report, which the mortgage lender or loan originator is not entitled to retain under the circumstances;

(4) pay, receive, or collect in whole or in part any commission, fee, or other compensation for a mortgage loan origination in violation of this chapter including any unlicensed person other than an exempt person;

(5) charge or collect a fee or rate of interest or to make or service a mortgage loan with terms or conditions or in a manner contrary to the provisions of this chapter;

(6) advertise mortgage loans including rates, margins, discounts, points, fees, commissions, or other material information including material limitations on the loans, unless the person is able to make the mortgage loans available as advertised to qualified applicants;

(7) fail to disburse funds in good faith and in accordance with a written commitment or agreement to make a mortgage loan that has been accepted by the borrower;

(8) engage in a transaction, practice, or course of business in connection with the making or servicing of, or purchase or sale of, a mortgage loan that is not in good faith or fair dealing, that is unconscionable, as set forth in Section 37-5-108, or that constitutes a fraud upon a person;

(9) fail to pay reasonable fees within a reasonable time to a licensed third party for services that are:

(a) requested from the third party in writing by the mortgage lender or an employee of the mortgage lender; and

(b) performed by the third party in connection with the origination or closing of a mortgage loan for a customer or mortgage lender;

(10) influence or attempt to influence through coercion, extortion, or bribery, the development, reporting, result, or review of a real estate appraisal sought in connection with a mortgage loan. This item does not prohibit a mortgage lender or servicer from asking the appraiser to do one or more of the following:

(a) consider additional appropriate property information;

(b) provide further detail, substantiation, or explanation for the appraiser's value conclusion; or

(c) correct errors in the appraisal report;

(11) fail to comply with the mortgage loan servicing transfer, escrow account administration, or borrower inquiry response requirements imposed by Sections 6 and 10 of the Real Estate Settlement Procedures Act (RESPA), 12 U. S.C. Section 2605 and Section 2609, and regulations adopted pursuant to them by the Secretary of the Department of Housing and Urban Development and state law;

(12) fail to provide within a reasonable time, upon written request of a borrower, a payment history statement in a form easily understood by the borrower including payment dates and amounts and charges within the twelve months preceding the month in which the request is received and the total amount unpaid as of the end of the period covered by the statement. The statement must be provided without charge once during each year of the term of the obligation. If additional statements are requested, the borrower may be charged a reasonable fee, not to exceed five dollars for each additional statement;

(13) take a security interest in a borrower's principal dwelling where the amount of the mortgage loan is less than five thousand dollars;

(14) fail to provide disclosures as required by state or federal law or collect any fee before providing required disclosures;

(15) fail to comply with this chapter or other state or federal law including rules and regulations applicable to business regulated by this chapter;

(16) falsely advertise or misuse names in violation of 18 U.S.C. Section 709 or state law; or

(17) use any trade name or insignia of membership in an organization of which the licensee is not a member or advertise falsely through any material including, but not limited to, business card, stationery, or signage concerning a designation or certification of special education, credentials, trade organization membership, or business.

(B) A violation of a state or federal law applicable to a business covered by this chapter is a violation of this chapter and may be enforced by the commissioner.

HISTORY: 2009 Act No. 67, Section 2, eff January 1, 2010.



SECTION 37-22-200. Powers of commissioner relating to denial, suspension, revocation or refusal to renew license; surrender; investigations and subpoena of documents.

(A) The commissioner, by order, may deny, suspend, revoke, or refuse to issue or renew a license of a licensee or applicant pursuant to this chapter or may restrict or limit the activities relating to mortgage loans of a licensee or a person who owns an interest in or participates in the business of a licensee, if the commissioner finds that both:

(1) the order is in the public interest; and

(2) the applicant, licensee, or any partner, member, manager, officer, director, loan originator, managing principal, or other person occupying a similar status or performing similar functions or a person directly or indirectly controlling the applicant or licensee:

(a) has filed an application for license that, as of its effective date or as of a date after filing, contained a statement that, in light of the circumstances under which it was made, is false or misleading with respect to a material fact;

(b) has violated or failed to comply with a provision of this chapter or order of the commissioner;

(c) within the past ten years has been convicted of, or pled guilty or nolo contendere to, a misdemeanor involving financial services or financial services related business or an offense involving breach of trust or fraudulent or dishonest dealing, or money laundering or has been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign, or military court;

(d) is permanently or temporarily enjoined by a court of competent jurisdiction from engaging in or continuing conduct or practice involving financial services or financial services related business;

(e) is the subject of an order of the commissioner denying, suspending, or revoking that person's license;

(f) is the subject of an order entered by the authority of a governmental entity with jurisdiction over the financial services or financial services related industry denying or revoking that person's license;

(g) does not meet the qualifications or the financial responsibility, character, or general fitness requirements, or a bond or capital requirements, pursuant to this chapter;

(h) has been the executive officer or controlling shareholder or owned a controlling interest in a financial services or financial services related business that has been subject to an order or injunction described in subitems (d), (e), or (f);

(i) has failed to pay the proper filing or renewal fee pursuant to this chapter or a fine, penalty, or fee imposed by any governmental entity. However, the commissioner may enter only a denial order pursuant to this subitem, and the commissioner shall vacate the order when the deficiency is corrected; or

(j) has falsely certified attendance or completion of hours at an approved education course.

(B) The commissioner, by order, summarily may postpone or suspend the license of a licensee pending final determination of a proceeding pursuant to this section. Upon entering the order, the commissioner shall notify promptly the applicant or licensee that the order has been entered, the reasons for the order, and the procedure for requesting a hearing before the Administrative Law Court. If a licensee does not request a hearing and the commissioner does not request a hearing, the order remains in effect until it is modified or vacated by the commissioner.

(C) The commissioner, by order, may impose an administrative penalty upon a licensee or any member, partner, officer, director, or other person occupying a similar status or performing similar functions on behalf of a licensee for a violation of this chapter. The administrative penalty may not exceed ten thousand dollars for each violation of this chapter by a licensee. The commissioner may impose an administrative penalty that may not exceed ten thousand dollars for each violation of this chapter by a person other than a licensee or exempt person.

(D) In addition to other powers pursuant to this chapter, upon finding that an action of a person is in violation of this chapter, the commissioner may order the person to cease from the prohibited action. If the person subject to the order fails to request a contested case hearing in accordance with Section 37-22-130, or if the person requests the hearing and it is denied or dismissed, and the person continues to engage in the prohibited action in violation of the commissioner's order, the person is subject to an administrative penalty that may not exceed twenty-five thousand dollars for each violation of the commissioner's order. The penalty provision of this section is in addition to and not instead of another provision of law for failure to comply with an order of the commissioner.

(E) Unless otherwise provided, all actions and hearings pursuant to this chapter are governed by Chapter 23, Title 1.

(F) If a licensee is accused of any act, omission, or misconduct that subjects the licensee to disciplinary action, the licensee, with the consent and approval of the commissioner, may surrender the license and the rights and privileges pertaining to it and is not eligible to receive, or to submit an application for, licensure for a period of time established by the commissioner.

(G) If the commissioner has reasonable grounds to believe that a licensee or other person has violated this chapter or that facts exist that would be the basis for an order against a licensee or other person, the commissioner, either personally or by a person duly designated by the commissioner, at any time may investigate or examine the loans and business of the licensee and examine the books, accounts, records, and files of the licensee or other person relating to the complaint or matter under investigation. The reasonable cost of this investigation or examination must be charged against the licensee. The commissioner may require the licensee or other person to submit a consent to a national and state fingerprint-based criminal history record check and a set of that person's fingerprints in a form acceptable to the commissioner in connection with an examination or investigation. Refusal to submit the requested criminal history record check or a set of fingerprints is grounds for disciplinary action.

(H) The commissioner may subpoena documents and witnesses and compel their production and attendance, to examine under oath all persons whose testimony the commissioner considers relative to the person's business and require the production of books, papers, or other materials.

(I) The commissioner, at the licensee's expense, may conduct routine examinations of the books and records of a licensee to determine compliance with this chapter.

(J) The commissioner shall cooperate and share information with an agency of this State, other states, or the federal government concerning activity regulated by this chapter. The commissioner shall accept or participate in examinations conducted by one of these agencies.

(K) In addition to the authority described in this section, the commissioner may require a person to pay to a borrower or other natural person amounts received by the person or its employees in violation of this chapter.

(L) If the commissioner finds that the managing principal, branch manager, or loan originator of a licensee had knowledge of, or reasonably should have had knowledge of, or participated in an activity that results in the entry of an order suspending or withdrawing the license of a licensee, the commissioner may prohibit the branch manager, managing principal, or loan originator from serving as a branch manager, managing principal, or loan originator for the period of time the commissioner considers necessary.

(M) Orders issued by the commissioner or by the Administrative Law Court pursuant to this chapter must be reported by the commissioner to the Nationwide Mortgage Licensing System and Registry.

HISTORY: 2009 Act No. 67, Section 2, eff January 1, 2010.



SECTION 37-22-210. Commissioner's records; segregated escrow funds; licensee ceasing business activities.

(A) The commissioner shall keep a list of all applicants for licensure pursuant to this chapter which includes the date of application, name, and place of residence and whether the license was granted or refused.

(B) The commissioner shall keep a current roster containing the names and places of business of all licensees and containing their respective loan originators. The rosters must: (i) be kept on file in the office of the commissioner, (ii) contain information regarding all orders or other action taken against the licensees, loan originators, and other persons, and (iii) be open to public inspection.

(C)(1) A licensee shall make and keep the accounts, correspondence, memoranda, papers, books, and other records prescribed by the commissioner. Records must be preserved for three years unless the commissioner prescribes otherwise for particular types of records. A licensee should develop, maintain, and test disaster recovery plans for all records that are maintained. The recordkeeping requirements imposed by the commissioner or this subsection must not be greater than those imposed by applicable state or federal law. Licensee's records may be maintained electronically, if approved by the commissioner, so long as they are readily accessible for examination by the commissioner.

(2) Beginning on January 1, 2010, in addition to the records required to be maintained by licensees pursuant to subitem (1), each licensee shall maintain a mortgage log that contains these specific data elements: (i) credit score of the borrower, (ii) adjustable or fixed type of loan, (iii) term of the loan, (iv) annual percentage rate of the loan, and (v) appraised value of the collateral. Each licensee shall submit to the commissioner by March thirty-first of each year its mortgage log data and the data identified in 12 C.F.R. Part 203 et seq., in a form determined by the commissioner. The licensee shall pay a fine of one hundred dollars a day for late or incomplete data submissions. Data collected by the commissioner pursuant to this section is confidential and may be released to the public only in composite form. The commissioner annually shall submit to the department, in a form prescribed by the department and no later than April thirtieth, the data that it collected. The department shall prepare and make available to the public a report based on the data. The report must be available by June thirtieth each year.

(D) If the information contained in a document filed with the commissioner is or becomes inaccurate or incomplete in a material respect, the licensee promptly shall file a correcting amendment to the information contained in the document.

(E) A licensee shall maintain in a segregated escrow fund or trust account funds that come into the licensee's possession, but which are not the licensee's property and which the licensee is not entitled to retain under the circumstances. The escrow fund or trust account must be held on deposit in a federally insured financial institution. Escrow funds must be accounted for in compliance with the rules under RESPA.

(F) A licensee clearly shall display the unique identifier assigned by the Nationwide Mortgage Licensing System and Registry on all mortgage loan forms, solicitations, or advertisements including business cards or websites and any other documents furnished in connection with a mortgage loan transaction.

(G) A licensee ceasing activities regulated by this chapter and desiring no longer to be licensed shall inform the commissioner at least seven days in advance. The licensee shall include with the notification a plan of withdrawal that includes a timetable for the disposition of the business, the location of the books, records, and accounts until the end of the retention period, and certification of the proper disposal of those records after that.

HISTORY: 2009 Act No. 67, Section 2, eff January 1, 2010.



SECTION 37-22-220. Maintenance of records by licensee; annual mortgage reports.

(A) A licensee shall maintain records in conformity with generally accepted accounting principles and practices in a manner that will enable the commissioner to determine if the licensee is complying with the provisions of this chapter and other state and federal laws. The recordkeeping system of a licensee is sufficient if it makes the required information reasonably available. The records need not be kept in the place of business where loans are made if the commissioner is given free access to the records wherever located and the licensee pays the reasonable cost of their examination.

(B) On or before March thirty-first each year, a licensee shall file with the commissioner an annual report in the form prescribed by the commissioner relating to all mortgage loans made, serviced, or brokered by it. The licensee shall pay a fine of one hundred dollars a day for each late or incomplete annual report.

(C) The mortgage loan report shall include, but is not limited to, the total number and dollar amounts in connection with all mortgage loans, of:

(1) first and subordinate lien loans originated by licensee and closed in the name of another party;

(2) first and subordinate lien loans originated by another party and closed in the name of the licensee;

(3) first and subordinate lien loans originated by and closed in the name of the licensee;

(4) first and subordinate lien loans originated by and closed in the name of another party but funded by licensee;

(5) loans purchased by licensee;

(6) first and subordinate lien loans serviced by licensee;

(7) loans owned with and without servicing rights;

(8) loans sold with and without servicing rights;

(9) loans paid off before and at maturity;

(10) unpaid loans at the beginning and end of the reporting year;

(11) delinquent loans that are 30-59, 60-89, and ninety days or more delinquent, of all the loans the licensee owned as of December thirty-first;

(12) loans in foreclosure as of December thirty-first and foreclosed in the previous calendar year by licensee;

(13) mortgage loans charged against reserve for loan losses as a result of foreclosures during the reporting year; and

(14) loans repurchased during the previous calendar year.

(D) The annual report also must include the total gross revenue earned in this State under this license, the total dollar amount of points paid to the licensee by borrowers on first and subordinate lien mortgage loans, the total dollar amount of points paid to brokers by the licensee on first and subordinate lien mortgage loans, including yield spread premiums, and the lending institution, maximum amount available, outstanding balance, and expiration date of licensee's four largest warehouse lines of credit during the previous calendar year.

(E) Information contained in annual reports is confidential and may be published only in composite form.

(F) The commissioner annually shall submit to the department, in a form prescribed by the Department of Consumer Affairs and no later than April thirtieth, the data that it collected. The department shall prepare and make available to the public a report based on the data. The report must be available by June thirtieth each year.

HISTORY: 2009 Act No. 67, Section 2, eff January 1, 2010.



SECTION 37-22-230. Violations of chapter; penalties.

A person who wilfully violates a provision of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than six months, or both, for each violation. Each transaction involving the unlawful making or servicing of a mortgage loan is a separate offense.

HISTORY: 2009 Act No. 67, Section 2, eff January 1, 2010.



SECTION 37-22-240. Criminal background checks.

(A) The South Carolina Law Enforcement Division (SLED) shall provide a criminal history record check to the commissioner for a person who has applied for or holds a mortgage lender or loan originator license through the commissioner pursuant to this chapter.

(B) In addition, if a person described in subsection (A) is a corporation, partnership, limited liability company, association, or trust, SLED shall provide a criminal history record check to the commissioner for a person who has control of that person, or who is the managing principal or a branch manager of that person.

(C) The commissioner shall provide to SLED, along with the request, the fingerprints of the person, additional information required by SLED, records check fees required by SLED and the Federal Bureau of Investigation (FBI), and a form signed by the person consenting to the check of the criminal record and to the use of the fingerprints and other identifying information required by the state or national repositories. Using the information supplied by the commissioner to SLED, the applicant must undergo a state criminal record check, supported by fingerprints, by SLED, and a national criminal record check, supported by fingerprints, by the FBI. The results of these criminal record checks must be reported to the commissioner. SLED is authorized to retain the fingerprints for certification purposes and for notification of the commissioner regarding subsequent criminal charges which may be reported to SLED or the FBI or both. The commissioner shall keep all information pursuant to this section privileged, in accordance with applicable state and federal guidelines.

HISTORY: 2009 Act No. 67, Section 2, eff January 1, 2010.



SECTION 37-22-250. Funds payable to commissioner.

All funds specified in this chapter must be paid to the commissioner, must be used to implement the provisions of this chapter, and are nonrefundable.

HISTORY: 2009 Act No. 67, Section 2, eff January 1, 2010.



SECTION 37-22-260. Promulgation of regulations.

(A) The commissioner may promulgate regulations necessary to effectuate the purposes of this chapter.

(B) For the purpose of participating in the Nationwide Mortgage Licensing System and Registry, the commissioner may waive or modify, in whole or in part, by rule, regulation, or order, any or all of the requirements of this chapter and establish new requirements as reasonably necessary to participate in the Nationwide Mortgage Licensing System and Registry.

(C) For the purposes of implementing an orderly and efficient licensing process, the commissioner may establish licensing rules or regulations and interim procedures for licensing and acceptance of applications. For previously registered or licensed individuals, the commissioner may establish expedited reviews, expedited licensing procedures, and grandfather provisions.

HISTORY: 2009 Act No. 67, Section 2, eff January 1, 2010.



SECTION 37-22-270. Participation in Nationwide Mortgage Licensing System and Registry.

(A) The commissioner may participate in a Nationwide Mortgage Licensing System and Registry and may:

(1) facilitate and participate in the establishment and implementation of the Nationwide Mortgage Licensing System and Registry;

(2) enter into agreements and contracts including cooperative, coordinating, and information sharing agreements;

(3) contract with third parties to process, maintain and store information collected by the Nationwide Mortgage Licensing System and Registry;

(4) authorize the Nationwide Mortgage Licensing System and Registry to collect fingerprints on the commissioner's behalf in order to receive national and state criminal history background record checks from the FBI and SLED and furnish the fingerprints to SLED to retain for certification purposes and for notification of the commissioner regarding subsequent criminal charges which may be reported to SLED, or the FBI or both in accordance with Sections 37-22-140 and 37-22-240;

(5) authorize the Nationwide Mortgage Licensing System and Registry to collect credit reports on the commissioner's behalf for all licensees in accordance with Section 37-22-140;

(6) require persons that must be licensed by this chapter to utilize the Nationwide Mortgage Licensing System and Registry;

(7) require all applicants and licensees to pay all applicable funds provided for in this chapter through the Nationwide Mortgage Licensing System and Registry;

(8) provide information to and receive information from the Nationwide Mortgage Licensing System and Registry;

(9) authorize a third party to collect funds associated with licensure on behalf of the commissioner; and

(10) authorize the Nationwide Mortgage Licensing System and Registry to collect and disburse consumer complaints.

(B) Persons required to be licensed pursuant to this chapter must be required to pay all applicable fees to utilize the Nationwide Mortgage Licensing System and Registry and consent to utilizing the Nationwide Mortgage Licensing System and Registry to obtain fingerprint-based criminal history background record checks and credit reports.

(C) The commissioner shall provide licensees with written notice sent to the address of record on file with the commissioner through the United States Postal Service the date the Nationwide Mortgage Licensing System and Registry will be available for their use. Licensees shall have one hundred and twenty days from the date the system is available for use to enter all their licensing information into the Nationwide Mortgage Licensing System and Registry. All filings required by the commissioner pursuant to this chapter after the date the system is available for use must be made through the Nationwide Mortgage Licensing System and Registry, except for exempt persons.

(D) All licensees licensed through the Nationwide Mortgage Licensing System and Registry must use the unique identifier assigned in all advertising and on all mortgage loan documents.

(E) Notwithstanding another provision of law to the contrary, the Nationwide Mortgage Licensing System and Registry is not intended to and does not replace or affect the commissioner's authority to grant, suspend, revoke, or deny a license required pursuant to this chapter.

(F) The commissioner shall develop a plan that ensures an orderly transition to the Nationwide Mortgage Licensing System and Registry. This transition plan must address issues of prelicensing education, written examinations, credit reports, and national and state fingerprint-based criminal histories and record checks.

HISTORY: 2009 Act No. 67, Section 2, eff January 1, 2010.






CHAPTER 23 - HIGH-COST AND CONSUMER HOME LOANS

SECTION 37-23-10. Short title.

This chapter may be cited as the "South Carolina High-Cost and Consumer Home Loans Act".

HISTORY: 2003 Act No. 42, Section 1, eff January 1, 2004, and applying to loans for which the loan applications were taken on or after that date.



SECTION 37-23-20. Definitions.

For purposes of this chapter:

(1) "Affiliate" means a company that controls, is controlled by, or is under common control with another company, as described in the Bank Holding Company Act of 1956 (12 U.S.C. Section 1841 et seq.), as amended.

(2) "Annual percentage rate" means the annual percentage rate for the loan calculated according to the provisions of the federal Truth-in-Lending Act (15 U.S.C. Section 1601, et seq.) and the regulations promulgated under it by the Federal Reserve Board, both as amended.

(3) "Broker" or "mortgage broker" means a person or organization in the business of soliciting, processing, placing, or negotiating mortgage loans for others or offering to process, place, or negotiate mortgage loans for others. A broker or mortgage broker also includes a person or organization who brings borrowers or lenders together to obtain mortgage loans or renders a settlement service as described in 24 CFR Part 3500.2(a)(16)(ii).

(4) "Consumer home loan" means a loan in which:

(a) the borrower is a natural person;

(b) the debt is incurred by the borrower primarily for personal, family, or household purposes; and

(c) the loan is secured by a mortgage on real estate upon which is located or is to be located a structure designed principally for occupancy of from one to four families and that is or is to be occupied by the borrower as the borrower's principal dwelling.

(5) "Conventional conforming discount points" means loan discount points knowingly paid by the borrower for the purpose of reducing, and which in fact result in a bona fide reduction of, the interest rate applicable to the loan, so long as the home loan has an annual percentage rate that does not exceed the conventional mortgage rate by more than one percentage point.

(6) "Conventional mortgage rate" means the required net yield for a ninety-day standard mandatory delivery commitment for a reasonably comparable loan from either the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, whichever is greater.

(7) "Conventional prepayment penalty" means a prepayment penalty or fee that may be collected or charged in a home loan and that is authorized by law other than by this chapter, provided the home loan (a) does not have an annual percentage rate that exceeds the conventional mortgage rate by more than two percentage points; and (b) does not permit prepayment fees or penalties that exceed two percent of the amount prepaid.

(8) "Flipping" a consumer home loan means the making of a consumer home loan that refinances within forty-two months an existing consumer home loan of the borrower when the new loan does not have a reasonable, tangible net benefit to the borrower, considering all the circumstances, including the terms of both the new and refinanced loans, the cost of the new loan, and the borrower's circumstances.

(a) A rebuttable presumption of reasonable, tangible, net benefit to the borrower occurs when including, but not limited to, the following:

(i) at the time the home loan is consummated, the borrower's total monthly debts, including amounts due under the home loan, do not exceed fifty percent of the borrower's monthly income as verified by tax returns, payroll receipts, or other third-party income verification;

(ii) the borrower's monthly payment to pay the new consolidated debt is a minimum of twenty percent lower than the total of all monthly obligations being financed, taking into account costs and fees;

(iii) there is a beneficial change for the borrower in the duration of the loan;

(iv) the borrower receives a reasonable amount of cash in excess of and in relation to the cost and fees as part of the refinancing;

(v) the borrower's note rate of interest is reduced by at least two percent;

(vi) there is a change from an adjustable rate loan to a fixed rate loan, taking into account costs and fees and the costs can be recouped within two years; or

(vii) the borrower is able to recoup the costs of refinancing the loan within two years and reduces the interest rate by two points or the length of term by a minimum of five years.

(b) the home loan refinancing transaction is presumed to be a flipping if a home loan refinances an existing home loan that was consummated as a special mortgage originated, subsidized, or guaranteed by or through a state, tribal, or local government or a nonprofit organization, which either bears a below-market interest rate at the time the loan was originated or has nonstandard payment terms beneficial to the borrower, such as payments that vary with income, are limited to a percentage of income, or are not required at all under specified conditions, and if, as a result of the refinancing, the borrower loses one or more of the benefits of the special mortgage.

(9) "High-cost home loan" means:

(a) a loan, other than an open-end credit plan or a reverse mortgage transaction, in which the:

(i) principal amount of the loan does not exceed the conforming loan size limit for a single-family dwelling as established from time to time by the Federal National Mortgage Association;

(ii) borrower is a natural person;

(iii) debt is incurred by the borrower primarily for personal, family, or household purposes;

(iv) loan is secured by either a security interest in a residential manufactured home, as defined in Section 37-1-301(24) which is to be occupied by the borrower as the borrower's principal dwelling, or a mortgage on real estate upon which there is located or there is to be located a structure designed principally for occupancy from one to four families and which is or is to be occupied by the borrower as the borrower's principal dwelling; and

(v) terms of the loan exceed one or more of the thresholds as defined in item (15) of this section; or

(b) an adjustable rate mortgage at the fully indexed rate assuming a fully amortizing repayment schedule that would exceed one or more of the thresholds as defined in item (15) of this section.

(10) "Lender" includes, but is not limited to, a mortgage broker originating a loan in a tablefunded loan transaction in which the broker is identified as the original payee of the note.

(11) "Obligor" means each borrower, co-borrower, cosigner, or guarantor obligated to repay a loan.

(12) "Originator" or "loan originator" means an employee of a mortgage broker or mortgage lender whose primary job responsibilities include direct contact with or informing loan applicants of the rates, terms, disclosure, or other aspects of the mortgage. It does not mean an employee whose primary job responsibilities are clerical in nature, such as processing the loan.

(13) "Points and fees" means:

(a) items required to be disclosed pursuant to Sections 226.4(a) and 226.4( b) of Title 12 of the Code of Federal Regulations, as amended, except interest or the time-price differential;

(b) charges for items listed in Section 226.4(c)(7) of Title 12 of the Code of Federal Regulations, as amended from time to time, but only if the lender receives direct or indirect compensation in connection with the charge or the charge is paid to an affiliate of the lender; otherwise, the charges are not included within the meaning of the phrase "points and fees";

(c) compensation paid directly by the borrower to a mortgage broker not otherwise included in subitem (a) or (b) of this item;

(d) the maximum prepayment fees and penalties that may be charged or collected pursuant to the terms of the loan documents. Interest that may accrue in advance of payment in full of a loan made under a local, state, or federal government-sponsored mortgage insurance or guaranty program, including a Federal Housing Administration program, is not considered a prepayment fee or penalty;

(e) premiums or other charges paid at or before closing for credit life, accident, health, or loss-of-income insurance or debt-cancellation coverage that provides for cancellation of all or part of the consumer's liability in the event of the loss of life, health, or income or in the case of accident. This subsection does not apply after January 1, 2005; and

(f) "points and fees" does not include:

(i) taxes, filing fees, recording, and other charges and fees actually paid or to be paid to public officials for determining the existence of or for perfecting, releasing, or satisfying a security interest;

(ii) bona fide and reasonable fees actually paid to a person, other than a lender or an affiliate of the lender or to the mortgage broker or an affiliate of the mortgage broker, who has received no direct or indirect compensation for the following: fees for tax payment services, fees for flood certification, fees for pest infestation and flood determinations, appraisal fees, fees for inspections performed before closing, credit reports, surveys, attorney's fees if the borrower has the right to select the attorney, notary fees, escrow charges, and flood insurance premiums not otherwise included pursuant to subitem (a) of this section;

(iii) premiums for insurance against title defects. Premiums for insurance against loss of or damage to property or against liability arising out of the ownership or use of property may be excluded from the points and fees if the insurance coverage may be obtained from a person of the borrower's choice and this fact is disclosed and if the coverage is obtained from or through the lender or its affiliate, the premium for the initial term of insurance coverage is disclosed. If the term of insurance is less than the term of the transaction, the term of insurance must be disclosed also. The premium may be disclosed on a unit-cost basis only in open-end credit transactions, closed- end credit transactions by mail or telephone pursuant to Section 226.17(g) of Title 12 of the Code of Federal Regulations, and certain closed-end credit transactions involving an insurance plan that limits the total amount of indebtedness subject to coverage;

(iv) commissions and other compensation paid to licensed real estate brokers and agents;

(v) fees or charges payable or paid by a party in connection with a local, state, or federal government-sponsored mortgage insurance or guaranty program including, but not limited to, Federal Housing Administration, Veterans Administration, South Carolina Housing Finance and Development Authority programs, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Federal Home Loan Bank, or price adjustment;

(14) "Table-funded transaction" means a settlement at which a mortgage loan is funded by an advance of loan funds to a lender who closes the loan in his name followed by an assignment of the loan from the person identified as the lender in the loan documents to the person advancing the initial loan funds.

(15) "Threshold" means either (A) or (B) in a loan transaction, whichever is applicable:

(A) without regard to whether the loan transaction is a " residential mortgage transaction" as the term " residential mortgage transaction" is defined in Section 226. 2(a)(24) of Title 12 of the Code of Federal Regulations, as amended, the annual percentage rate of the loan at the time the loan is consummated is such a rate that the loan is considered to be a "mortgage" pursuant to Section 152 of the Home Ownership and Equity Protection Act of 1994 (Pub. Law 103-25, [15 U.S.C. Section 1602(aa)]), as amended, and regulations adopted pursuant to it by the Federal Reserve Board, including Section 226.32 of Title 12 of the Code of Federal Regulations, as amended, except with regard to a mortgage or loan secured by a nonreal estate manufactured housing lien, the term "threshold" means the annual percentage rate of the nonreal estate secured manufactured housing lien at the time the mortgage or loan is consummated exceeds by more than ten percentage points the yield on United States Treasury securities having comparable periods of maturity as of the fifteenth day of the month immediately preceding the month in which the application of the extension of credit is received by the lender;

(B) the total points and fees payable by the borrower at or before the loan closing exceed:

(i) five percent of the total loan amount if the total loan amount is twenty thousand dollars or more;

(ii) the lesser of eight percent of the total loan amount or one thousand dollars if the total loan amount is less than twenty thousand dollars; or (iii) three percent of the total loan amount for nonreal estate secured manufactured housing transactions if the total loan amount in the nonreal estate secured housing transaction is twenty thousand dollars or more;

(C) except that the following discount points and prepayment fees and penalties are excluded from the calculation of the total points and fees payable by the borrower:

(i) up to and including two conventional conforming discount points payable by the borrower in connection with the loan transaction, but only if the interest rate from which the loan's interest rate is discounted does not exceed by more than one percentage point the required net yield for a ninety-day standard mandatory delivery commitment for a reasonably comparable loan from either the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, whichever is greater; or

(ii) up to and including one conventional conforming discount point payable by the borrower in connection with the loan transaction, but only if the interest rate from which the loan's interest rate is discounted does not exceed by more than two percentage points the required net yield for a ninety-day standard mandatory delivery commitment for a reasonably comparable loan from either the Federal National Mortgage Association or the Federal Home Loan Mortgage Corporation, whichever is greater;

(iii) a conventional prepayment penalty.

(16) "Total loan amount" means the same as the term " total loan amount" means in Section 226.32 of Title 12 of the Code of Federal Regulations and must be calculated in accordance with the Federal Reserve Board's Official Staff Commentary to that section.

(17) An adjustable rate mortgage (ARM) is a mortgage in which the interest rate and monthly payment may vary over time.

HISTORY: 2003 Act No. 42, Section 1, eff January 1, 2004, and applying to loans for which the loan applications were taken on or after that date; 2009 Act No. 67, Sections 4.D, 4.E, eff January 1, 2010.



SECTION 37-23-30. High-cost home loan agreements.

A high-cost home loan agreement may not contain:

(1) a call provision that permits the lender, in its sole discretion, to accelerate the indebtedness. This item does not apply when repayment of the loan is accelerated by default, or pursuant to a due-on-sale provision, or some other provision of the loan documents unrelated to the payment schedule;

(2) a balloon payment provision that contains a scheduled payment more than twice as large as the average of earlier scheduled payments. This provision does not apply when the payment schedule is adjusted to the seasonal or irregular income of the borrower;

(3) a negative amortization provision with a periodic payment schedule that causes the principal balance to increase;

(4) a provision that increases the interest rate after default. This provision does not apply to interest rate changes in a variable rate loan otherwise consistent with the provisions of the loan documents, so long as the change in the interest rate is not triggered by the event of default or the acceleration of the indebtedness;

(5) terms under which more than two periodic payments required pursuant to the loan are consolidated and paid in advance from the loan proceeds provided to the borrower;

(6) charges to a borrower for fees to modify, renew, extend, or amend a high-cost home loan or to defer a payment due pursuant to the terms of a high-cost home loan; or

(7) contain as a part of the loan agreement a choice of law provision identifying a state other than South Carolina, unless otherwise allowed under federal law.

HISTORY: 2003 Act No. 42, Section 1, eff January 1, 2004, and applying to loans for which the loan applications were taken on or after that date.



SECTION 37-23-40. Lender limitations.

The lender of a high-cost home loan may not:

(1) make a high-cost home loan without first receiving a written certification from a counselor approved by the State Housing Finance and Development Authority that the borrower has received counseling on the advisability of the loan transaction and the appropriate loan for the borrower. The Department of Consumer Affairs shall specify the information that must be provided by the lender and reviewed by the consumer credit counselor;

(2) make a high-cost home loan unless the lender reasonably believes at the time the loan is consummated that one or more of the obligors, when considered individually or collectively, is able to make the scheduled payments to repay the obligation based upon a consideration of their current and expected income, current obligations, employment status, and other financial resources other than the borrower's equity in the dwelling that secures repayment of the loan. If the loan is an adjustable rate mortgage (ARM), the analysis of the obligor must include an evaluation of the ability to repay by final maturity at the fully indexed rate assuming a fully amortizing repayment schedule. An obligor is presumed to be able to make the scheduled payments to repay the obligation if, at the time the loan is consummated, the obligor's total monthly debts, including amounts owed pursuant to the loan including, but not limited to, principal, interest, current property taxes, and current insurance, do not exceed fifty percent of the obligor's monthly gross income as verified by the credit application, a credit report, and information provided to a lender by a third party, including the Internal Revenue Service (IRS). A presumption of inability to make the scheduled payments to repay the obligation does not arise solely from the fact that, at the time the loan is consummated, the obligor's total monthly debts, including amounts owed under the loan, exceed fifty percent of the obligor's monthly gross income;

(3) directly or indirectly finance:

(a) prepayment fees or penalties payable by the borrower in a refinancing transaction if the lender or an affiliate of the lender is the noteholder of the note being refinanced;

(b) points and fees exceeding two and one-half percent of the total loan amount;

(4) charge a borrower points and fees in connection with a high-cost home loan if the proceeds of the high-cost home loan are used to refinance an existing high-cost home loan held by the same lender as noteholder; or

(5) pay a contractor pursuant to a home improvement contract from the proceeds of a high-cost home loan other than:

(a) by an instrument payable jointly to the borrower and the contractor; or

(b) at the election of the borrower, through a third-party escrow agent in accordance with terms established in a written agreement signed by the borrower, the lender, and the contractor before the disbursement.

For purposes of this article, a home improvement contract does not include money for a new home construction loan or a purchase money loan for a home.

HISTORY: 2003 Act No. 42, Section 1, eff January 1, 2004, and applying to loans for which the loan applications were taken on or after that date; 2009 Act No. 67, Section 4.F, eff January 1, 2010.



SECTION 37-23-45. Disclosure; form.

(A) At the time the borrower receives the good faith estimate under the Real Estate Settlement and Procedures Act (RESPA) and before the scheduled closing of a high-cost home loan, the broker or mortgage broker of a loan must disclose in writing the amount being earned on the loan. The Department of Consumer Affairs shall provide a disclosure form to include the following:

(1) the dollar amount of the yield spread premium and the percentage of the yield spread premium in relation to the loan amount. For purposes of this item, "yield spread premium" is the amount paid to the broker by the lender based on the difference between the interest rate at which the broker originates the loan and the par, or market rate offered by a lender;

(2) an itemization of dollar amounts for points, fees, and commissions with a combined total given. A percentage of the combined total should be specified in relation to the loan amount; and

(3) a dollar amount total of items 37-23-45(A)(1) and (2) and a percentage of the total specified in relation to the total amount of the loan.

(4) for a loan that is an ARM as defined in Section 37-23-20(17), a listing of the schedule when the loan may be reset, for each and every reset, and a listing of the monthly payment that is owed for each change that is allowed by the terms of the contract. If the consumer escrows the insurance and taxes with each monthly payment, it must be reflected in the payment listed.

(B) The form must include a signature line for the borrower to acknowledge that he has received the disclosures, the disclosures have been explained to him, he understands them, and he voluntarily enters into the loan transaction.

HISTORY: 2003 Act No. 42, Section 1, eff January 1, 2004, and applying to loans for which the loan applications were taken on or after that date; 2009 Act No. 67, Section 4.G, eff January 1, 2010.



SECTION 37-23-50. Borrower's right in action for violations; penalties; statute of limitations; enforcement; costs; application of article.

(A) If a lender, or party charged with a violation, when making a high-cost home loan violates the provisions of this article, the borrower has a right in action, other than a class action, to recover from the lender or party charged with the violation actual damages and also a penalty in an amount determined by the court of not less than one thousand five hundred dollars and not more than seven thousand five hundred dollars for each loan transaction. No borrower may bring a class action for a violation of this article. No borrower may bring an action for a violation of this article more than six years after the violation occurred and after the original scheduled maturity date of the debt. This section does not bar a borrower from asserting a violation of this article in an action to collect a debt which was brought more than six years from the date of the occurrence of the violation and after the original scheduled maturity date of the debt as a matter of defense by recoupment or set-off in such action;

(B)(1) If the court finds as a matter of law that the agreement or transaction violates the provisions of this article at the time it was made, the court may, in an action other than a class action:

(a) refuse to enforce the agreement, or a term, or part of the agreement or transaction that the court determines to have been unlawful at the time it was made;

(b) enforce the remainder of the agreement without the unlawful term or part, or limit the application of the unlawful term or part to avoid an unlawful result;

(c) rewrite or modify the agreement to eliminate an unlawful term, part, or result and enforce the new agreement; or

(d) award either one of the following:

(i) not more than the total amount of the loan finance charge and allow repayment of the unpaid balance of the loan without any finance charge; or

(ii) not more than double the amount of excess loan finance charge or other charges or fees actually received by the creditor or paid by the debtor to a third party.

(2) An action pursuant to this subsection may not be brought after the original scheduled maturity date of the debt.

(C) In an action in which it is found that a lender or party charged with a violation has violated this chapter, the court shall award to the debtor the costs of the action and to his attorneys their reasonable fees. In determining attorney's fees, the amount of the recovery on behalf of the debtor is not controlling.

(D) This article establishes specific consumer protections in consumer home loans in addition to other consumer protections that may be otherwise available by law.

(E) The provisions of this article apply to a person who in bad faith attempts to avoid the application of this article by:

(1) structuring a loan transaction as an open-end credit plan for the purpose and with the intent of evading the provisions of this article if the loan would be a high-cost home loan if it were structured as a closed-end loan;

(2) dividing a loan transaction into separate parts for the purpose and with the intent of evading the provisions of this article; or

(3) other subterfuge.

(F) The Administrator of the Department of Consumer Affairs, the Attorney General, the Commissioner of Banking, the Director of the Consumer Finance Division or any party to a high-cost home loan may enforce the provisions of this article. The penalties and remedies provided in this article are in addition to and cumulative of penalties and remedies available pursuant to other provisions of law.

HISTORY: 2003 Act No. 42, Section 1, eff January 1, 2004, and applying to loans for which the loan applications were taken on or after that date.



SECTION 37-23-60. Bona fide error; restitution.

A lender of a high-cost home loan who acts in good faith but through a bona fide unintentional error, notwithstanding the maintenance of procedures reasonably adapted to avoid errors, fails to comply with this article must make restitution to the borrower. Within forty-five days after the discovery of the compliance failure or receipt of written notice of the compliance failure, the lender must notify the borrower and make the necessary adjustments to the loan to make the high-cost home loan satisfy the requirements of Sections 37-23-30, 37-23-40, and 37-23-45. If the harm to the borrower cannot be remedied by compliance with the high-cost loan requirement of Sections 37-23-30, 37-23-40, and 37-23-45, the lender must change the terms of the loan in a manner beneficial to the borrower so that the loan is no longer considered a high-cost home loan subject to the provisions of this article. Examples of a bona fide error include clerical, calculation, computer malfunction and programming, and printing errors. An error of legal judgment with respect to a person's obligations pursuant to this article is not a bona fide error.

HISTORY: 2003 Act No. 42, Section 1, eff January 1, 2004, and applying to loans for which the loan applications were taken on or after that date.



SECTION 37-23-70. Prohibited acts; complaints; penalties; statute of limitations; enforcement; costs.

(A) A lender may not engage knowingly or intentionally in the unfair act or practice of "flipping" a consumer home loan. This provision applies regardless of whether the interest rate, points, fees, and charges paid or payable by the borrower in connection with the refinancing exceed those thresholds specified in Section 37-23-20(15).

(B) It is unlawful, on or after January 1, 2005, for a lender in a consumer home loan to finance, directly or indirectly, credit life, disability, debt cancellation, or unemployment insurance, or other life or health insurance premiums, except that insurance premiums calculated and paid on a monthly basis are not considered to be financed by the lender.

(C) A lender may not recommend or encourage default on an existing loan or other debt before and in connection with the closing or planned closing of a consumer home loan that refinances all or a portion of the existing loan or debt.

(D) At the time of application for a mortgage loan, the mortgage broker, originator, or employee shall provide the borrower with a document specifying the agency designated to receive complaints or inquiries about the origination and making of the loan, with the telephone number and address of the agency. The consumer shall sign a copy of the document acknowledging receipt of this disclosure and the copy must be maintained in the files of the mortgage broker or originator.

(E) Unless otherwise allowed under federal law, a consumer home loan agreement may not contain a choice of law provision identifying a state other than South Carolina.

(F) The making of a consumer home loan that violates this section is a violation of the provisions of this article and the borrower has a right in action, other than a class action, to recover from the lender or party charged with the violation actual damages and also a penalty in an amount determined by the court of not less than one thousand five hundred dollars and not more than seven thousand five hundred dollars for each transaction. No borrower may bring a class action for a violation of this article. No borrower may bring an action for a violation of this article more than six years after the violation occurred and after the original scheduled maturity date of the debt. This subsection does not bar a borrower from asserting a violation of this article in an action to collect a debt which was brought more than six years from the date of the occurrence of the violation and after the original scheduled maturity date of the debt as a matter of defense by recoupment or set-off in such action.

(G)(1) If the court finds as a matter of law that the agreement or transaction violates the provisions of this article at the time it was made, the court may, in an action other than a class action:

(a) refuse to enforce the agreement, or a term, or part of the agreement or transaction that the court determines to have been unlawful at the time it was made;

(b) enforce the remainder of the agreement without the unlawful term or part, or limit the application of the unlawful term or part to avoid an unlawful result;

(c) rewrite or modify the agreement to eliminate an unlawful term, part, or result and enforce the new agreement; or

(d) award either one of the following:

(i) not more than the total amount of the loan finance charge and allow repayment of the unpaid balance of the loan without any finance charge; or

(ii) not more than double the amount of excess loan finance charge or other charges or fees actually received by the lender or paid by the borrower to a third party.

(2) An action pursuant to this subsection may not be brought after the original scheduled maturity date of the debt.

(H) In an action in which it is found that a lender has violated this chapter, the court shall award to the borrower the costs of the action and to his attorneys their reasonable fees. In determining attorney's fees, the amount of the recovery on behalf of the borrower is not controlling.

(I) This article establishes specific consumer protections in consumer home loans in addition to other consumer protections that may be otherwise available by law.

(J) The Administrator of the Department of Consumer Affairs, the Attorney General, the Commissioner of Banking, the Director of the Consumer Finance Division, or any party to a high-cost home loan may enforce the provisions of this article. The penalties and remedies provided in this article are in addition to and cumulative of penalties and remedies available pursuant to other provisions of law.

(K) Points and fees charged on consumer home loans and subject to this article are considered earned immediately and not subject to Section 37-3-201 and the rebate provisions of Sections 37-3-209 and 37-3-210; provided, that this section does not limit the borrower's right to prepay under Section 37-3-209.

HISTORY: 2003 Act No. 42, Section 1, eff January 1, 2004, and applying to loans for which the loan applications were taken on or after that date.



SECTION 37-23-75. Disclosure; form.

(A) At the time the borrower receives the good faith estimate under the Real Estate Settlement and Procedures Act (RESPA) and before the scheduled closing of a consumer home loan, the broker or mortgage broker of a loan must disclose in writing the amount being earned on the loan. The Department of Consumer Affairs shall provide a disclosure form to include the following:

(1) the dollar amount of the yield spread premium and the percentage of the yield spread premium in relation to the loan amount. For purposes of this item, "yield spread premium" is the amount paid to the broker by the lender based on the difference between the interest rate at which the broker originates the loan and the par, or market rate offered by a lender;

(2) an itemization of dollar amounts for points, fees, and commissions with a combined total given. A percentage of the combined total should be specified in relation to the loan amount; and

(3) a dollar amount total of items 37-23-75(A)(1) and (2) and a percentage of the total specified in relation to the total amount of the loan.

(4) for a loan that is an ARM as defined in Section 37-23-20(17), a listing of the schedule when the loan may be reset, for each and every reset, and a listing of the monthly payment that is owed for each change that is allowed by the terms of the contract. If the consumer escrows the insurance and taxes with each monthly payment, it must be reflected in the payment listed.

(B) The form must include a signature line for the borrower to acknowledge that he has received the disclosures, the disclosures have been explained to him, he understands them, and he voluntarily enters into the loan transaction.

HISTORY: 2003 Act No. 42, Section 1, eff January 1, 2004, and applying to loans for which the loan applications were taken on or after that date; 2009 Act No. 67, Section 4.H, eff January 1, 2010.



SECTION 37-23-80. Prepayment.

The debtor may prepay in full at any time without penalty the debt represented by a personal, family, or household purpose loan agreement that is secured in whole or in part by a first or junior lien on real estate if the aggregate of all sums advanced or contemplated by the parties in good faith to be advanced does not exceed one hundred fifty thousand dollars.

HISTORY: 2003 Act No. 42, Section 1, eff January 1, 2004, and applying to loans for which the loan applications were taken on or after that date.



SECTION 37-23-85. Compliance failure.

A lender of a consumer home loan who acts in good faith but fails to comply with this article does not violate this article if the lender establishes that either:

(1) within forty-five days of the loan closing and before the institution of an action pursuant to this article, the lender notifies the borrower of the compliance failure, makes appropriate restitution, and makes necessary adjustments to the loan to make the consumer home loan satisfy the requirements of Section 37-23-70, 37-23-75, or 37-23-80; or

(2) the compliance failure was not intentional and resulted from a bona fide error, notwithstanding the maintenance of procedures reasonably adapted to avoid those errors, and within ninety days after the discovery of the compliance failure and before the institution of an action pursuant to this article or the receipt of written notice of the compliance failure, the lender notifies the borrower of the compliance failure, makes appropriate restitution, and makes necessary adjustments to the loan to make the consumer home loan satisfy the requirements of Sections 37-23-70, 37-23-75, and 37-23-80. Examples of a bona fide error include clerical, calculation, computer malfunction and programming, and printing errors. An error of legal judgment with respect to a person's obligations pursuant to this article is not a bona fide error.

HISTORY: 2003 Act No. 42, Section 1, eff January 1, 2004, and applying to loans for which the loan applications were taken on or after that date.






CHAPTER 25 - LIMITATIONS ON DISPENSING OF AN OPHTHALMIC CONTACT LENS OR LENSES

SECTION 37-25-10. Definitions.

As used in this section:

(1) "Contact lens prescription" means a written order bearing the original signature of a licensed optometrist or ophthalmologist or an oral order issued directly to a dispenser by a licensed optometrist or ophthalmologist which authorizes dispensing ophthalmic contact lenses to a patient, including contact lenses with or without power sold for any purpose.

(2) "Person" means an individual, corporation, trust, partnership, incorporated or unincorporated association, and other legal entity.

(3) "Department" means the South Carolina Department of Consumer Affairs.

HISTORY: 2005 Act No. 160, Section 1, eff June 14, 2005.



SECTION 37-25-20. Prescription required.

It is unlawful for a person to dispense an ophthalmic contact lens or lenses without first having obtained a valid, unexpired contact lens prescription from a licensed optometrist or ophthalmologist.

HISTORY: 2005 Act No. 160, Section 1, eff June 14, 2005.



SECTION 37-25-30. Prescription; contents.

A contact lens prescription must include:

(1) ophthalmic information necessary to fabricate or dispense the lenses accurately, including the lens manufacturer, lens series, and the lens material, if applicable;

(2) the diameter, axis, add power, cylinder, peripheral curve, optical zone, and center thickness, where applicable;

(3) power and base curve;

(4) name, license number, telephone number and, for written orders, the signature of the prescribing optometrist or ophthalmologist;

(5) patient's name and address, expiration date of the prescription, and number of refills or lenses permitted; and

(6) the date of issuance.

HISTORY: 2005 Act No. 160, Section 1, eff June 14, 2005.



SECTION 37-25-40. Prescription; time valid.

A prescription for a contact lens without power sold for any reason is valid for twelve months from the later of the date: (i) the prescription is authorized; or (ii) the last date of the contact lens evaluation by an optometrist licensed in accordance with Chapter 37 of Title 40 or ophthalmologist licensed in accordance with Chapter 47 of Title 40. A contact lens prescription may not be issued to expire beyond this twelve-month period and may be only issued to expire before the end of this twelve-month period if the expiration is ordered due to a health related reason noted in the patient's medical chart.

HISTORY: 2005 Act No. 160, Section 1, eff June 14, 2005.



SECTION 37-25-50. Contact lens fitting; when complete and prescription can be written.

A contact lens fitting is complete and a contact lens prescription may be written when customary professional standards have been followed including, at least:

(1) the licensed optometrist or ophthalmologist has completed all measurements, tests, and examinations necessary to satisfy his or her professional judgment that the patient is a viable candidate to wear contact lenses, which determination may require more than one visit between the patient and the optometrist or ophthalmologist; and

(2) contact lenses suitable for the patient's eyes have been evaluated and fitted by the licensed optometrist or ophthalmologist to the patient's eyes, and the optometrist or ophthalmologist is satisfied with the fitting based on the visual needs of the patient. An optometrist or an ophthalmologist may employ ophthalmic assistants or ancillary personnel to satisfy the customary professional standards in this section if those persons are under the direct supervision of the prescribing optometrist or ophthalmologist and the prescribing optometrist or ophthalmologist has direct on-site contact with the patient.

HISTORY: 2005 Act No. 160, Section 1, eff June 14, 2005.



SECTION 37-25-60. Release of prescription.

A contact lens prescription, written and signed by an optometrist licensed in accordance with Chapter 37 of Title 40 or an ophthalmologist in accordance with Chapter 47 of Title 40 must be released without additional charge, upon request of the patient, after the fitting is complete and upon payment in full for the examination and fitting.

HISTORY: 2005 Act No. 160, Section 1, eff June 14, 2005.



SECTION 37-25-70. Penalties; contested case hearing; order for enforcement.

(A) A person who offers to dispense or dispenses contact lenses in violation of this chapter, in addition to another penalty provided by law, is subject to a civil penalty imposed by the Department of Consumer Affairs in an amount not to exceed five thousand dollars for each violation.

(B) A person aggrieved by an order of the department may request a contested case hearing before the Administrative Law Court in accordance with the Administrative Law Court Rules of Procedure. The department may obtain an order from the Administrative Law Court for enforcement of the department's orders as provided in the Administrative Procedures Act and the Administrative Law Court Rules of Procedure. The proceeding for enforcement must be initiated by filing a petition with the Administrative Law Court in accordance with the Administrative Law Court Rules of Procedure. A copy of the request for a contested case hearing must be served upon all parties of record.

HISTORY: 2005 Act No. 160, Section 1, eff June 14, 2005; 2008 Act No. 281, Section 1, eff June 5, 2008.



SECTION 37-25-80. Immunity.

A licensed optometrist or ophthalmologist who has prescribed contact lenses or who releases a contact lens prescription pursuant to this chapter is not liable for damages due to injury resulting from violation of this chapter unless the person offering to dispense or dispensing the contact lenses and the person that prescribed the contact lenses are the same person.

HISTORY: 2005 Act No. 160, Section 1, eff June 14, 2005.






CHAPTER 29 - PALMETTOPRIDE

SECTION 37-29-100. PalmettoPride established; purpose.

There is established PalmettoPride, an eleemosynary, nonprofit corporation organized pursuant to Chapter 31 of Title 33 and Section 501(c)(3) of the Internal Revenue Code, which is authorized to coordinate and implement statewide and local programs for litter control.

HISTORY: 2008 Act No. 324, Section 1, eff June 16, 2008.



SECTION 37-29-110. Board of directors; appointment of members; terms; vacancies.

PalmettoPride is governed by a board of directors composed of eleven members to be appointed as follows: five members of the public must be appointed by the Governor; three members must be appointed by the President Pro Tempore of the Senate, to include one Senator and two members of the public; three members must be appointed by the Speaker of the House of Representatives, to include one member of the House of Representatives and two members of the public. The members of the board shall elect the chairman of the board from among the public members. The board members shall serve terms of four years. A vacancy that occurs on the board must be filled by appointment by the Governor, the President Pro Tempore of the Senate, or the Speaker of the House of Representatives, as appropriate, for the remainder of the unexpired term.

HISTORY: 2008 Act No. 324, Section 1, eff June 16, 2008.



SECTION 37-29-120. Appointment of staff and Executive Coordinator; annual budget.

The chairman of the board is authorized to make all personnel decisions to include the hiring of any necessary staff for the operation of PalmettoPride, including an executive coordinator. The coordinator shall submit an annual budget for the operation of PalmettoPride to the board of directors. The board of directors shall approve, disapprove, amend, or modify the budget recommended by the executive coordinator.

HISTORY: 2008 Act No. 324, Section 1, eff June 16, 2008.



SECTION 37-29-130. Acceptance of gifts; receipt and expenditure of public funds appropriated.

PalmettoPride may accept gifts, bequests, and grants from any person or foundation, and also may receive and expend public funds appropriated to it or authorized by the General Assembly. Receipt of funds allocated to PalmettoPride shall flow through the Department of Parks, Recreation and Tourism. Monies designated to the PalmettoPride-Litter Control Program pursuant to Section 14-1-208(10) must not be transferred or used for a purpose other than PalmettoPride-Litter Control. Unexpended funds must be carried forward and used only for authorized purposes.

HISTORY: 2008 Act No. 324, Section 1, eff June 16, 2008.









Title 38 - Insurance

CHAPTER 1 - TITLE AND DEFINITIONS

SECTION 38-1-10. Short title.

This title may be cited and is known as "The Insurance Law".

HISTORY: 1947 (45) 322; 1952 Code Section 37-1; 1962 Code Section 37-1; 1976 Code Section 38-1-10; 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 528.



SECTION 38-1-20. Definitions.

As used in this title, unless the context otherwise requires:

(1) "Accident and health insurance" means insurance of human beings against death or personal injury by accident, and each insurance of human beings against sickness, ailment, and any type of physical disability resulting from accident or disease, and prepaid dental service, but not including coverages required by the Workers' Compensation Law of this State.

(2) "Accommodation bondsman" means as defined in Section 38-53-10.

(3) "Adjuster" means an individual who determines the extent of insured losses and assists in settling or attempts to settle claims.

(4) "Admitted assets" means assets of an insurer considered admitted on the most recent statutory financial statement of the insurer filed with the department pursuant to Section 38-13-80.

(5) "Admitted insurer" means an insurer licensed to do business in this State.

(6) "Alien insurer" means an insurer incorporated or organized under the laws of a country other than the United States of America, its states, commonwealths, territories, or insular possessions.

(7) "Annuity" means each contract or agreement to make periodic payments, whether in fixed or variable dollar amounts, or both, at specified intervals.

(8)(a) "Appointment" means an individual designated by an official or authorized representative of an authorized insurer to act on its behalf as a producer.

(b) "General appointment" means an appointment of a person who, as a representative of an insurer or insurers, is vested with authority to supervise producers and to exercise this management authority as is delegated to him by the principal. A producer appointed as a general also may perform the duties of a producer who holds a local or special appointment.

(c) "Local appointment" means an appointment of a producer who has been authorized by an insurer to sell, solicit, or negotiate policies on an insurer's behalf.

(d) "Special appointment" means an individual designated by an insurer to supervise and assist other producers in the proper discharge of their duties under an insurer's policy contract. A special appointment grants no authority to sell, solicit, or negotiate policies of insurance on behalf of an insurer.

(9) "Bail bondsman" means as defined in Section 38-53-10.

(10) "By" means on or before.

(11) "Casualty insurance" means each insurance against legal liability of the insured for bodily injury to or death of another person, including workers' compensation insurance, and for damages to or loss or destruction of the property of another person; medical payments insurance when written in conjunction with insurance covering liability for the deaths or bodily injuries of another person; guaranteeing the fidelity of a person holding a position of public or private trust; loss of or damage to property caused by burglary, theft, larceny, robbery, fraud, or unlawful taking or secretion of property owned by or entrusted to the insured; loss of or damage to property of the insured resulting from the explosion of or damage to a fired or unfired boiler or other pressure vessel, engine, turbine, compressor, pump, wheel, or an apparatus generating, transmitting, or using electric power, and machinery or equipment connected with any of them; loss resulting from nonpayment of debts owed to merchants or another person extending credit.

(12) "Certificate of insurance" means a memorandum copy, complete or abbreviated, of an insurance contract.

(13) "Coinsurance" means a stipulation or requirement that the insured undertakes to be his own insurer to the extent that he fails to maintain insurance of a given percentage of the value of the property against loss or damage.

(14) "Commission" means the part of the premium paid to the producer as compensation for his services.

(15) "Company" includes a corporation, fraternal organization, burial association, other association, partnership, society, order, individual, or aggregation of individuals engaging or proposing or attempting to engage as principals in any kind of insurance or surety business, including the exchanging of reciprocal or interinsurance contracts between individuals, partnerships, and corporations.

(16) "Crop insurance" includes insurance providing protection against damage to crops from unfavorable weather conditions, fire, lightning, flood, hail, insect infestation, disease, or other yield-reducing conditions or perils provided by the private insurance market, or that is subsidized by the Federal Crop Insurance Corporation, including Multi-Peril Crop Insurance.

(17) "Department" means the Department of Insurance of South Carolina.

(18) "Designee or deputy director" means the person or persons appointed by the director, serving at the will and pleasure of the director as his designee, to supervise and carry out the functions and duties of the department as provided by law. A duty or function of the director to manage and supervise the department may be conferred by the director's authority upon his designee or deputy director.

(19) "Director" means the person who is appointed by the Governor upon the advice and consent of the Senate and who is responsible for the operation and management of the department. The director has the authority to appoint or designate the person or persons who shall serve at the pleasure of the director to carry out the objectives or duties of the department as provided by law. Furthermore, the director may bestow upon his designee or deputy director a duty or function required of him by law to manage and supervise the department.

(20) "Domestic insurer" means an insurer incorporated or organized under the laws of this State.

(21) "Eligible surplus lines insurer" means a nonadmitted insurer with which a licensed broker may place surplus lines insurance.

(22) "Exempt commercial policies" means policies for commercial insureds as may be provided for in regulation issued by the director. Exempt commercial policies include all property and casualty coverages except for insurance related to credit transactions written through financial institutions.

(23) "Foreign insurer" means an insurer incorporated or organized under the laws of the United States or of any jurisdiction within the United States other than this State.

(24) "Home state" means the District of Columbia and a state or territory of the United States in which an insurance producer maintains his principal place of residence or principal place of business and is licensed to act as an insurance producer.

(25) "Insurance" means a contract where one undertakes to indemnify another or pay a specified amount upon determinable contingencies. The term "insurance" includes annuities.

(26) "Insurance agency" means a corporation, association, partnership, limited liability company, limited liability partnership, or other legal entity in which more than one person has a financial interest.

(27) "Insurance broker" means an individual licensed by the department to represent citizens of this State in placing their insurance. An insurance broker may place that insurance either with an eligible surplus lines insurer or with a licensed insurance producer in an insurance carrier licensed in this State.

(28) "Insurance company" means an "insurer".

(29) "Insurance premium service company" means a person engaged in the business of entering into insurance premium service agreements.

(30) "Insurance producer" or "producer" means a person who represents an insurance company and is required to be licensed pursuant to Section 38-43-10.

(31) "Insurance rate" means the price of insurance for each unit of exposure.

(32) "Insurance-support organization" means a person who regularly engages, in whole or in part, in the practice of assembling or collecting information about natural persons for the primary purpose of providing the information to an insurer or agent for insurance transactions, including: (i) the furnishing of consumer reports or investigative consumer reports to an insurer or agent for use in connection with an insurance transaction; or (ii) the collection of personal information from insurers, agents, or other insurance-support organizations for the purpose of detecting or preventing fraud, material misrepresentation, or material nondisclosure in connection with insurance underwriting or insurance claim activity. However, the following are not considered insurance-support organizations for purposes of this chapter: agents, governmental institutions, insurers, modeling organizations, consumer reporting agencies, medical care institutions, and medical professionals.

(33) "Insurer" includes a corporation, fraternal organization, burial association, other association, partnership, society, order, individual, or aggregation of individuals engaging or proposing or attempting to engage as principals in any kind of insurance or surety business, including the exchanging of reciprocal or interinsurance contracts between individuals, partnerships, and corporations.

(34) "License" means a document issued by the state's director or his designee authorizing a person to act as an insurance producer for the lines of authority specified in the document. The license itself does not create any authority, actual, apparent or inherent, in the holder to represent or commit an insurance carrier.

(35) "Life insurance" means a contract of insurance upon the lives of human beings. The following contracts are considered to be contracts of life insurance within the meaning of this definition:

(a) a contract providing acceleration of life benefits, beginning on the contract's original effective date, in advance of the time they otherwise would be payable for long-term care as defined in Section 38-72-40;

(b) a contract providing acceleration of life benefits, beginning on the contract's original effective date, in advance of the time they otherwise would be payable for a life-threatening illness or a terminal illness as specified in the contract.

(36) "Limited line credit insurance" includes credit life, credit disability, credit property, credit unemployment, involuntary unemployment, mortgage life, mortgage guaranty, mortgage disability, guaranteed automobile protection insurance, and another form of insurance offered in connection with an extension of credit that is limited to partially or wholly extinguishing that credit obligation that the director or his designee determines should be designated a form of limited line credit insurance.

(37) "Limited line credit insurance producer" means a person who sells, solicits, or negotiates one or more forms of limited line credit insurance coverage to individuals through a master, corporate, group, or individual policy.

(38) "Limited line insurance" includes crop, travel surety, Federal Crop Insurance Program, and any other form of insurance that the director considers necessary in order to ensure compliance with the reciprocal provisions of this chapter.

(39) "Limited line insurance producer" means a person authorized by the director or his designee to sell, solicit, or negotiate limited line insurance.

(40) "Marine insurance" means each insurance against loss or destruction of or damage to aircraft, vessels, or watercraft and their cargoes; insurance covering the risks or perils of navigation, transit, or transportation of all forms of property, including the liability of a carrier for hire for the loss of property of shippers delivered for transporting; marine builder's risks; bridges, tunnels, piers, wharves, docks and slips, dry docks, marine railways, and other aids to navigation and transportation, precious stones, precious metals, and jewelry, whether in the course of transportation or otherwise; coverage of personal property by all risk forms known as the "Personal Property Floater"; and coverage of mobile machinery and equipment.

(41) "Modeling organization" means a corporation, unincorporated association, partnership, or individual, whether located within or outside this State, that prepares a catastrophe model that is used by an insurer in a rate filing. A catastrophe model is a computer program that estimates losses from a potential upcoming disaster. Catastrophe modeling combines data on property exposures with information on hazards, such as storms or earthquakes, to generate estimates of potential losses.

(42) "Negotiate" means the act of conferring directly with or offering advice directly to a purchaser or prospective purchaser of a particular contract of insurance concerning substantive benefits, terms, or conditions of the contract, provided that the person engaged in that act either sells insurance or obtains insurance from insurers for purchasers.

(43) "Nonadmitted insurer" means an insurer not licensed to do an insurance business in this State.

(44) "Person" means a corporation, agency, partnership, association, voluntary organization, individual, or another entity, organization, or aggregation of individuals.

(45) "Policy" means a contract of insurance.

(46) "Premium" means payment given in consideration of a contract of insurance.

(47) "Premium service agreement" means an agreement by which an insured or prospective insured promises to pay to an insurance premium service company the amount advanced or to be advanced under the agreement to an insurer or to an insurance producer or insurance broker in payment of premiums on an insurance contract together with a service charge as authorized by Chapter 39 of this title.

(48) "Probation" means allowing a licensed person the director has found to have violated South Carolina, any United States territory, or another state's laws to continue selling, soliciting, or negotiating insurance on behalf of an insurer. A person convicted of a felony or those crimes listed in 18 U.S.C. 1033 or 1034 does not qualify for probation.

(49) "Professional bondsman" means as defined in Section 38-53-10.

(50) "Property insurance" means each insurance against direct or indirect loss of or damage to a property resulting from fire, smoke, weather disturbances, climatic conditions, earthquake, volcanic eruption, rising waters, insects, blight, animals, war damage, riot, civil commotion, destruction by order of civil authority to prevent spread of conflagration or for other reason, water damage, vandalism, glass breakage, explosion of a water system, collision, theft of automobiles, and personal effects in them (but no other forms of theft insurance), loss of or damage to domestic or wild animals, and any other perils to property which in the discretion of the director or his designee form proper subjects of property insurance, if not specified in items (1), (7), (11), (35), (40), (54), or (59) of this section.

(51) "Runner" means as defined in Section 38-53-10.

(52) "Sell" means to exchange a contract of insurance by any means, for money or its equivalent, on behalf of an insurance company.

(53) "Solicit" means attempting to sell insurance or asking or urging a person to apply for a particular kind of insurance from a particular company.

(54) "Surety" includes insurance or a bond that covers obligations to pay the debts, or answer for the default, of another, including faithlessness in a position of public or private trust.

(55) "Surety bondsman" means as defined in Section 38-53-10.

(56) "Surplus lines insurance" means insurance in this State of risks located or to be performed in this State, permitted to be placed through a licensed broker with a nonadmitted insurer eligible to accept the insurance, other than reinsurance, wet marine and transportation insurance, insurance independently procured, and life and health insurance and annuities. Excess and stop-loss insurance coverage upon group life, accident, and health insurance or upon a self-insured's life, accident, and health benefits program may be approved as surplus lines insurance.

(57) "Surplus to policyholders" is the excess of total admitted assets over the liabilities of an insurer which is the sum of all capital and surplus accounts minus any impairment of them.

(58) "Terminate" means the cancellation of the relationship between an insurance producer and the insurer or the termination of a producer's authority to transact insurance.

(59) "Title insurance" means insurance of the owners of real property and other persons lawfully interested in the title insurance against loss by reason of defective titles and undisclosed liens and encumbrances affecting the property.

(60) "Travel insurance" includes insurance coverage for trip cancellation, trip interruption, baggage, life, sickness and accident, disability, and personal effects when limited to a specific trip and sold in connection with transportation provided by a common carrier.

(61) "Uniform agency application" means the current version of the National Association of Insurance Commissioners Uniform Business Entity Application for resident and nonresident business entities.

(62) "Uniform application" means the current version of the National Association of Insurance Commissioners Uniform Application for resident and nonresident producer licensing.

HISTORY: Derived from 1976 Code Section 38-1-20 [1947 (45) 322, 1952 Code Section 37-2, 1960 (51) 1646, 1962 Code Section 37-2]; 1976 Code Section 38-1-30 [1947 (45) 322, 1952 Code Section 37-3, 1962 Code Section 37-3, 1968 (55) 2407], 1976 Code Section 38-5-20 [1962 Code Section 37-109, 1964 (53) 2051, 1968 (55) 2407, 1979 Act No. 40 Section 1, 1979 Act No. 120 Section 1], 1976 Code Section 38-27-10 [1962 Code Section 37-1302, 1967 (55) 273], recodified, 1987 Act No. 155, Section 1; 1988 Act No. 314, Section 1; 1988 Act No. 624, Section 7; 1990 Act No. 348, Section 1; 1990 Act No. 365, Section 1; 1990 Act No. 416, Section 1; 1990 Act No. 524, Sections 1, 2; 1993 Act No. 181, Section 529; 2000 Act No. 235, Section 1; 2000 Act No. 328, Section 2; 2002 Act No. 300, Section 1, eff January 1, 2003; 2002 Act No. 323, Section 1, eff January 31, 2003; 2003 Act No. 73, Section 1, eff June 25, 2003; 2004 Act No. 290, Section 3, eff July 29, 2004; 2009 Act No. 69, Section 1, eff June 2, 2009; 2012 Act No. 137, Section 1, eff April 2, 2012.



SECTION 38-1-30. "Commissioner", etc., means "Director".

Wherever in any other chapter of Title 38 the term "Chief Insurance Commissioner" or "Commissioner" appears or is used, it shall be deemed to mean the Director of the Department of Insurance or his designee.

HISTORY: 1993 Act No. 181, Section 530.






CHAPTER 2 - PENALTIES

SECTION 38-2-10. Administrative penalties.

Unless otherwise specifically provided by law, the following administrative penalties apply for each violation of the insurance laws of this State:

(1) If the violator is an insurer or a health maintenance organization licensed in this State, the director or his designee shall (a) fine the violator in an amount not to exceed fifteen thousand dollars, or (b) suspend or revoke the violator's authority to do business in this State, or both. If the violation is wilful, the director or his designee shall (a) fine the violator in an amount not to exceed thirty thousand dollars, or (b) suspend or revoke the violator's authority to do business in this State, or both.

(2) If the violator is a person, other than an insurer or a health maintenance organization, licensed by the director or his designee in this State, the director or his designee shall (a) fine the person in an amount not to exceed two thousand five hundred dollars, or (b) suspend or revoke the license of the person, or both. If the violation is wilful, the director or his designee shall (a) fine the person in an amount not to exceed five thousand dollars, or (b) suspend or revoke the license of the person, or both.

The penalties in items (1) and (2) are in addition to any criminal penalties provided by law or any other remedies provided by law. The administrative proceedings in items (1) and (2) do not preclude civil or criminal proceedings from taking place before, during, or after the administrative proceeding.

HISTORY: 1988 Act No. 374, Section 1; 1993 Act No. 181, Section 531.



SECTION 38-2-20. Penalties for conviction of misdemeanor.

Any person convicted of a misdemeanor defined in this title must be punished by a fine of not more than two thousand five hundred dollars or by imprisonment for not more than two years, or both, unless another penalty is specifically provided by law.

HISTORY: 1988 Act No. 374, Section 1.



SECTION 38-2-30. Penalties for acting without license required by this title.

Any person who performs an act without a license required by this title is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned for two years, or both.

HISTORY: 1988 Act No. 374, Section 1.






CHAPTER 3 - THE DEPARTMENT OF INSURANCE

SECTION 38-3-10. Department of Insurance and Insurance Commission established.

There is established a separate and distinct department of this State, known as the Department of Insurance. The department must be managed and operated by a director appointed by the Governor upon the advice and consent of the Senate. The director is subject to removal by the Governor as provided in Section 1-3-240(B). The director shall be selected with special reference to his training, experience, technical knowledge of the insurance industry, and demonstrated administrative ability. The director may appoint or designate the person or persons who shall serve at the pleasure of the director to carry out the objectives or duties of the department as provided by law. Furthermore, the director may bestow upon his designee or deputy director any duty or function required of him by law in managing or supervising the Department of Insurance.

HISTORY: 1947 (45) 322; 1952 Code Section 37-51; 1960 (51) 1646; 1962 Code Section 37-51; 1976 Code Section 38-3-10; 1980 Act No. 488, Section 2; 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 532.



SECTION 38-3-40. Compensation and expenses of Commission members.

The director or his designee shall receive annual compensation as may be provided by the General Assembly and official expenses as provided by law for executing the duties and functions of the department.

HISTORY: 1960 (51) 1646; 1962 Code Section 37-54; 1976 Code Section 38-3-40; 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 532.



SECTION 38-3-60. Powers and duties of Commission and Chief Insurance Commissioner.

The director or his designee must follow the general policies and broad objectives enacted by the General Assembly regarding the operation of the insurance industry in this State.

HISTORY: 1947 (45) 322; 1949 (46) 600; 1952 Code Section 37-58; 1960 (51) 1646; 1962 Code Section 37-56; 1976 Code Section 38-3-60; 1980 Act No. 488, Section 4; 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 532.



SECTION 38-3-80. Seal.

The department shall have a seal with a suitable inscription, an impression of which must be filed with the Secretary of State.

HISTORY: Former 1976 Code Section 38-3-80 [1947 (45) 322; 1952 Code Section 37-52; 1960 (51) 1646; 1962 Code Section 37-58; 1973 (58) 623; 1980 Act No. 488, Section 6] recodified as Section 38-3-100 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-3-140 [1947 (45) 322; 1952 Code Section 37-57; 1960 (51) 1646; 1962 Code Section 37-64] recodified as Section 38-3-80 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 532.



SECTION 38-3-100. Chief Insurance Commissioner; removal; status; term of employment, salary, and qualifications.

The director or his designee is not subject to the State Employee Grievance Committee or any internal grievance procedure established at the Insurance Department. The director or his designee shall devote all of his working time to the duties of his office. Before taking the oath of office he shall sever all connections, either direct or indirect, except as a policyholder, with any insurance company or agency and shall maintain the severance during his tenure of office. If he becomes a candidate for public office or becomes a member of a political committee during tenure, his office as director or his designee must be immediately vacated.

HISTORY: Former 1976 Code Section 38-3-100 [1947 (45) 322; 1952 Code Section 37-55; 1960 (51) 1646; 1962 Code Section 37-60] has no comparable provision in 1987 Act No. 155; Former 1976 Code Section 38-3-80 [1947 (45) 322; 1952 Code Section 37-52; 1960 (51) 1646; 1962 Code Section 37-58; 1973 (58) 623; 1980 Act No. 488, Section 6] recodified as Section 38-3-100 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 532.



SECTION 38-3-110. Duties of Chief Insurance Commissioner.

The director or his designee has the following duties:

(1) supervise and regulate the rates and service of every insurer in this State and fix just and reasonable standards, classifications, regulations, practices, and measurements of service to be observed and followed by every insurer doing business in this State. Nothing contained in this title authorizes or requires a review by the department or the director of any order of the director's designee or the deputy director under the Administrative Procedures Act. This item does not grant any additional authority to the director or his designee with regard to insurance rates other than the ratemaking authority specifically granted to the director or his designee, or the Department of Insurance for certain kinds of insurance in other provisions of this title;

(2) see that all laws of this State governing insurers or relating to the business of insurance are faithfully executed and make regulations to carry out this title and all other insurance laws of this State, the enforcement or administration of which is not otherwise specifically provided for;

(3) report to the Attorney General or other appropriate law enforcement officials criminal violations of the laws relative to the business of insurance or the provisions of this title which he considers necessary to report;

(4) institute civil actions, either through his office or through the Attorney General, relative to the business of insurance or the provisions of this title which he considers necessary to institute.

(5) The director must hold a public hearing at least annually at a location within the seacoast area, as defined in Section 38-75-310(7), to provide the public with information and an opportunity to discuss and offer input concerning the rates, territory, and other pertinent issues regarding the South Carolina Wind and Hail Underwriting Association. The director must provide notice of the public hearing in newspapers of general circulation within the seacoast area at least thirty days before the date of the public hearing. The director must submit a report to the President Pro Tempore of the Senate and the Speaker of the House of Representatives by no later than January thirty-first of each year regarding the status of the South Carolina Wind and Hail Underwriting Association, including any recommended modifications to statutory or regulatory law regarding the operation of the South Carolina Wind and Hail Underwriting Association and its territory.

HISTORY: Former 1976 Code Section 38-3-110 [1947 (45) 322; 1960 (51) 1646; 1962 Code Section 37-61] recodified as Section 38-3-130 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-3-85 [En, 1980 Act No. 488, Section 7] recodified as Section 38-3-110 by 1987 Act No. 155, Section 1; 1988 Act No. 335, Section 2; 1993 Act No. 181, Section 532; 2000 Act No. 312, Section 1; 2007 Act No. 78, Section 7, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-3-120. Oath and bond of Commissioner.

The director shall take the oath of office as prescribed for all state officers. Before entering upon or continuing the discharge of the duties of his office, he shall give bond to the State for the benefit of any person aggrieved by his unlawful or wrongful actions. This bond must be in the sum of fifty thousand dollars, with sufficient surety, to be approved by the State Treasurer, for the faithful performance of all the duties required of him under the law during the term of his office. The premium of the bond must be paid by the State.

HISTORY: Former 1976 Code Section 38-3-120 [1956 (49) 1742; 1960 (51) 1646; 1962 Code Section 37-62; 1972 (57) 2451] has no comparable provisions in 1987 Act No. 155; Former 1976 Code Section 38-3-90 [1947 (45) 322; 1952 Code Section 37-53; 1960 (51) 1646; 1962 Code Section 37-59] recodified as Section 38-3-120 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 532.



SECTION 38-3-130. Actuaries, examiners, clerks, and employees.

The director shall appoint or employ actuaries, examiners, clerks, and other employees necessary for the proper execution of the work of the department.

HISTORY: Former 1976 Code Section 38-3-130 [1956 (49) 1761; 1960 (51) 1646; 1962 Code Section 37-63] has no comparable provisions in 1987 Act No. 155; Former 1976 Code Section 38-3-110 [1947 (45) 322; 1952 Code Section 37-56; 1960 (51) 1646; 1962 Code Section 37-61] recodified as Section 38-3-130 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 532.



SECTION 38-3-140. Violations considered committed in part at office of Commissioner.

The failure to do any act required by this title is considered a violation committed in part at the office of the director in Columbia.

HISTORY: Former 1976 Code Section 38-3-140 [1947 (45) 322; 1952 Code Section 37-57; 1960 (51) 1646; 1962 Code Section 37-64] recodified as Section 38-3-80 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-1-90 [1979 Act No. 63] recodified as Section 38-3-140 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 532.



SECTION 38-3-150. Commissioner, assistants, or agents may conduct examinations, investigations, and hearings.

All examinations or investigations provided by this title, unless otherwise provided by any other insurance laws of this State, may be conducted by the director or by one or more of his duly authorized assistants or agents. All hearings must be held by the director or by one of his duly authorized assistants or agents when authorized to do so in writing by the director. However, in any hearing concerning the adjustment of insurance rates the director or his designee may conduct the hearing.

HISTORY: 1947 (45) 322; 1952 Code Section 37-59; 1960 (51) 1562, 1646; 1962 Code Section 37-65; 1971 (57) 46; 1976 Code Section 38-3-150; 1981 Act No. 10, Section 1; 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 532.



SECTION 38-3-160. Administration of oaths.

The director or his duly appointed assistants or agents shall administer all oaths required in the discharge of his official duties.

HISTORY: 1947 (45) 322; 1949 (46) 600; 1952 Code Section 37-58; 1960 (51) 1646; 1962 Code Section 37-66; 1976 Code Section 38-3-160; 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 532.



SECTION 38-3-170. Notice of hearings.

All hearings, unless otherwise specifically provided, must be held at the time and place designated in a written notice given by the director or his designee to the person cited to appear at least thirty days before the designated date. The notice shall state the subject of the inquiry and specific charges, if any. It is sufficient to give notice either by delivering it to the person or by depositing it in the United States mail, postage prepaid, addressed to the last known address of the person and registered with return receipt requested.

HISTORY: 1947 (45) 322; 1952 Code Section 37-60; 1960 (51) 1646; 1962 Code Section 37-67; 1976 Code Section 38-3-170; 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 532.



SECTION 38-3-180. Summoning witnesses; contempt; perjury.

The director or any assistants or agents appointed to conduct examinations may summon and compel the attendance of witnesses to testify in relation to any matter which is, by the provisions of this title or by any other insurance laws of this State, a subject of inquiry and investigation. The director or his designee has the power of a circuit judge to punish for contempt any witness failing to answer any summons or failing or refusing to testify when so required. The director or any assistants or agents appointed to conduct examinations may also administer oaths and affirmations to persons appearing as witnesses before them, and false testimony in any matter or proceeding is considered perjury and must be punished in accordance with the laws of this State.

HISTORY: 1947 (45) 322; 1952 Code Section 37-61; 1960 (51) 1646; 1962 Code Section 37-68; 1976 Code Section 38-3-180; 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 532.



SECTION 38-3-190. Mileage payments for witnesses.

Any person summoned by the Insurance Department to testify as a witness at any hearing must be paid for his actual mileage at the same rate as provided by law for state departments or divisions.

HISTORY: 1962 Code Section 37-681; 1971 (57) 397; 1976 Code Section 38-3-190; 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 532.



SECTION 38-3-200. Orders must be in writing and signed.

No order of the director or his designee is effective unless made in writing and signed by the director or by his authority.

HISTORY: 1947 (45) 322; 1952 Code Section 37-62; 1960 (51) 1646; 1962 Code Section 37-69; 1976 Code Section 38-3-200; 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 532.



SECTION 38-3-210. Petition for judicial review of order or decision; effect as stay.

Any order or decision made, issued, or executed by the director or his designee is subject to judicial review in accordance with the appellate procedures of the South Carolina Administrative Law Judge Division, as provided by law. An appeal from an order or decision under this section must be heard in the Administrative Law Judge Division, as provided by law. The administrative law judge or judges may not, under any terms, order a stay of enforcement of any order of the director or his designee to make good an impairment of capital or surplus or a deficiency in the amount of admitted assets.

HISTORY: Former 1976 Code Section 38-3-210 [1947 (45) 322, 1952 Code Section 37-63, 1960 (51) 1646, 1962 Code Section 37-70], Section 38-3-220 [1947 (45) 322, 1952 Code Section 37-64, 1960 (51) 1646, 1962 Code Section 37-71], Section 38-3-230 [1947 (45) 322, 1952 Code Section 37-65, 1960 (51) 1646, 1962 Code Section 37-72], Section 38-3-240 [1947 (45) 322, 1952 Code Section 37-66, 1960 (51) 1646, 1962 Code Section 37-73], and Section 38-3-250 [1947 (45) 322, 1952 Code Section 37-67, 1960 (51) 1646, 1962 Code Section 37-74], recodified as Section 38-3-210 by 1987 Act No. 155, Section 1; 1989 Act No. 27, Section 1; 1993 Act No. 181, Section 532.



SECTION 38-3-220. Certificates and papers of Commissioner as evidence.

Every certificate or other paper executed by the director or his designee in pursuance of any authority conferred upon him by law and sealed with the seal of the department and all copies of papers certified by the director or his designee and authenticated by the director's or his designee's seal may in all cases be used as evidence in any suit or proceeding in any court of this State with the same force and effect as the originals.

HISTORY: Former 1976 Code Section 38-3-220 [1947 (45) 322; 1952 Code Section 37-64; 1960 (51) 1646; 1962 Code Section 37-71] recodified as Section 38-3-210 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-3-270 [1947 (45) 322; 1952 Code Section 37-69; 1960 (51) 1646; 1962 Code Section 37-76] recodified as Section 38-3-220 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 532.



SECTION 38-3-230. Commissioner's certificate as evidence of authority to do business.

In any case or controversy where it is necessary to determine whether any insurance or other company, or agent thereof, is or has been licensed by the director or his designee to do business in this State, the certificate of the director or his designee under the seal of the department is admissible in evidence as proof of this authority.

HISTORY: Former 1976 Code Section 38-3-230 [1947 (45) 322; 1952 Code Section 37-65; 1960 (51) 1646; 1962 Code Section 37-72] recodified as Section 38-3-210 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-3-280 [1947 (45) 322; 1952 Code Section 37-70; 1960 (51) 1646; 1962 Code Section 37-77] recodified as Section 38-3-230 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 532.



SECTION 38-3-240. Conversion of licenses to biennial fee collection period; particular fee periods.

(A) Beginning July 1, 1992, the department shall begin converting certain licenses required by statute or regulation to a biennial license fee collection period. These license fees must be collected as follows:

(1) All insurers transacting business in this State including reciprocals, fraternal benefit associations, mutual insurers doing a property business only in no more than three counties, mutual insurers doing a property business only in a single county, and approved reinsurers shall pay a license fee for two years to the department by March 1, 1994, and every two years after that time by March 1st every even-numbered year.

(2) An agency transacting the business of insurance in this State shall pay a license fee for two years to the department within thirty days after January 1, 1994, and every two years after that time within thirty days after January 1st every even-numbered year.

(3) A broker transacting the business of insurance in this State shall pay a license fee for two years to the department within thirty days after May 1, 1994, and every two years after that time within thirty days after May 1st every even-numbered year.

(4) An adjuster transacting business in this State shall pay a license fee for two years to the department within thirty days after August 1, 1993, and every two years after that time within thirty days after August 1st every odd-numbered year.

(5) A motor vehicle damage appraiser transacting business in this State shall pay a license fee for two years to the department within thirty days after October 1, 1993, and every two years after that time within thirty days after October 1st every odd-numbered year.

(6) An agent transacting the business of insurance in this State shall pay a license fee for two years to the department within thirty days after September 1, 1992, and every two years after that time within thirty days after September first every even-numbered year.

(B) The fees described in this section must be earned fully when paid and are not refundable, proratable, or transferable. They must be collected in the amount and manner prescribed by statute or regulation before July 1, 1992, until the dates prescribed in subsection (A) when collections must be made pursuant to that subsection.

HISTORY: 1992 Act No. 501, Part II Section 11A; 1993 Act No. 181, Section 532; 1998 Act No. 411, Section 1.



SECTION 38-3-410. Promulgation of emergency regulations on declaration of state of emergency.

(A) If the Governor declares a state of emergency pursuant to Section 1-3-420, the director may issue one or more emergency regulations pursuant to Section 1-23-130(A) applicable to all insurance companies, entities, and persons, as defined in Section 38-1-20, that are subject to Title 38.

(B)(1) The provisions of Section 1-23-130(A), (B), and (D) are applicable to emergency regulations promulgated under this section.

(2) The provisions of Section 1-23-130(C) are not applicable to emergency regulations promulgated under this section. An emergency regulation promulgated under this section becomes effective upon issuance and continues for one hundred twenty days unless terminated sooner by the director. The director may extend an emergency regulation for additional periods of one hundred twenty days, whether or not the General Assembly is in session, for as long as he determines that the conditions that gave rise to the emergency regulation still exist. Each extension of the emergency regulation must be published in the State Register as provided in Section 1-23-130(D). By concurrent resolution, the General Assembly may terminate an emergency regulation issued under this section.

(C) The text of an emergency regulation promulgated under this section together with a statement explaining how the emergency regulation facilitates recovery from the emergency must be published in the State Register as provided in Section 1-23-130(D).

HISTORY: 2007 Act No. 78, Section 4.B, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-3-420. Adoption of procedures to facilitate recovery by way of emergency regulations.

(A) By an emergency regulation issued pursuant to Section 38-3-410, the director may adopt any procedure that facilitates recovery from the emergency and is fair under the circumstances if the:

(1) procedure provides at least the procedural protection given by other statutes, the Constitution of this State, or the United States Constitution;

(2) department takes only that action necessary to protect the public interest under the emergency procedure; and

(3) department publishes in writing, at the time of or before its action, the specific facts and reasons for finding an immediate danger to the public health, safety, or welfare and its reasons for concluding that the procedure used is fair under the circumstances.

(B) Subject to applicable constitutional and statutory provisions, an emergency regulation becomes effective immediately on filing. After notice of the emergency regulation is published in the State Register as provided in Section 1-23-130(D) and Section 38-3-410, then the department's findings of immediate danger, necessity, and procedural fairness are judicially reviewable under Section 38-3-210.

HISTORY: 2007 Act No. 78, Section 4.B, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-3-430. Promulgation of standardized requirements applicable to insurers by emergency regulation; areas to be addressed; issuance of orders following natural disaster.

(A) The department may promulgate by emergency regulation, pursuant to Section 38-3-410, standardized requirements that may be applied to insurers as a consequence of a hurricane or other natural disaster. The emergency regulations must address the following areas:

(1) claims reporting requirements;

(2) grace periods for payment of premiums and performance of other duties by insureds;

(3) temporary postponement of cancellations and nonrenewals; and

(4) any other rule the director considers necessary.

(B) The emergency regulations adopted under this section shall require the department to issue an order within ten days after the occurrence of a hurricane or other natural disaster specifying, by line of insurance, which of the standardized requirements apply, the geographic areas in which they apply, the time at which applicability commences, and the time at which applicability terminates. An order issued pursuant to this subsection must comply with the requirements of Section 1-23-140.

HISTORY: 2007 Act No. 78, Section 4.B, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-3-440. Promulgation of regulations to implement article.

The department may promulgate the regulations pursuant to the South Carolina Administrative Procedures Act, Chapter 23 of Title 1, necessary to implement the provisions of this article.

HISTORY: 2007 Act No. 78, Section 4.B, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.






CHAPTER 5 - AUTHORITY AND REQUIREMENTS TO TRANSACT BUSINESS

SECTION 38-5-10. Insurers must be licensed and supervised; exceptions.

Every insurer doing business in this State must be licensed and supervised by the director or his designee, with the following exceptions:

(a) Without excluding other activities which may not constitute doing business in this State, a foreign or alien insurer is not considered to be doing business in this State, for purposes of this chapter, or Chapter 7, 13, 25, or 27, solely by reason of carrying on in this State any one or more of the following activities:

(1) Maintaining bank accounts.

(2) Creating or acquiring evidences of debt, mortgages, or liens on real or personal property, and enforcing rights in connection therewith in any action or proceeding, whether judicial, administrative, or otherwise.

(3) Owning and controlling a subsidiary corporation incorporated in or transacting business within this State.

(b) [Blank]

HISTORY: 1947 (45) 322; 1952 Code Section 37-101; 1962 Code Section 37-101; 1964 (53) 1796; 1976 Code Section 38-5-10; 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 533.



SECTION 38-5-20. Certain charitable, religious, and other corporations authorized to issue annuities or pay lump-sum benefits without being subject to insurance laws.

A charitable, religious, benevolent, or educational corporation, not operating for profit and in active operation for at least five years, may receive transfers of property conditioned upon its agreement to pay an annuity or lump-sum benefit to the transferor or his nominee without being subject to the insurance laws of this State. No corporation operating for profit, including nursing homes or any other type of business, is permitted to issue charitable or gift annuities without the director's or his designee's approval.

HISTORY: Former 1976 Code Section 38-5-20 [1962 Code Section 37-109; 1964 (53) 2051; 1968 (55) 2497; 1979 Act No. 40, Section 1; 1979 Act No. 120, Section 1] recodified as Sections 38-1-20, 38-5-30, and 38-75-510 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-1-40 [1962 Code Section 37-4; 1967 (55) 399; 1981 Act No. 182] recodified as Section 38-5-20 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 533.



SECTION 38-5-30. Kinds of insurance for which an insurer may be licensed.

The director or his designee may license insurers, subject to other requirements of existing insurance laws, to transact the following kinds of insurance in this State:

(a) life insurance and annuities.

(b) accident and health insurance.

(c) property insurance.

(d) casualty insurance.

(e) surety insurance.

(f) marine insurance.

(g) title insurance.

(h) multiple lines insurance, meaning any two or more of the kinds of insurance listed in items (b), (c), (d), (e), and (f) of this section.

Each license issued is for an indefinite term unless revoked or suspended.

HISTORY: Former 1976 Code Section 38-5-30 [1962 Code Section 37-109.1; 1964 (53) 2051] recodified as Section 38-5-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-20 [1962 Code Section 37-109; 1964 (53) 2051; 1968 (55) 2407; 1979 Act No. 40, Section 1] and former Section 38-5-210 [1986 Act No. 540, Part II, Section 31 (H)] recodified as Section 38-5-30 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 533; 2002 Act No. 228, Section 2, eff May 1, 2002.



SECTION 38-5-40. Kinds of insurance for which life insurer may be licensed.

No life insurer may be licensed to write any other kinds of insurance listed in Section 38-5-30 except accident and health insurance. However, any life insurer licensed to transact other kinds of insurance immediately prior to March 18, 1964, shall continue to be so licensed if otherwise qualified.

HISTORY: Former 1976 Code Section 38-5-40 [1962 Code Section 37-109.2; 1964 (53) 2051] recodified as Section 38-5-50 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-30 [1962 Code Section 37-109.1; 1964 (53) 2051] recodified as Section 38-5-40 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 533.



SECTION 38-5-50. Certain insurers may not be licensed to write life insurance.

No insurer licensed to write any of the kinds of insurance listed in items (c), (d), (e), (f), (g), and (h) of Section 38-5-30 may be licensed to write life insurance. However, any life insurer licensed to transact other kinds of insurance immediately prior to March 18, 1964, shall continue to be so licensed if otherwise qualified.

HISTORY: Former 1976 Code Section 38-5-50 [1947 (45) 322; 1952 Code Section 37-102; 1962 Code Section 37-102] recodified as Section 38-5-80 and Section 38-5-90 by 1987 Act No. 155 Section 1; Former 1976 Code Section 38-5-40 [1962 Code Section 37-109.2; 1964 (53) 2051] recodified as Section 38-5-50 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 533.



SECTION 38-5-60. Qualifications to become an approved reinsurer.

For purposes of calculating deductions for reserves, insurers not licensed in this State may be approved as reinsurers by the director or his designee for an indefinite term only if:

(1) Upon initial application a fee of four hundred dollars is enclosed, and, every two years after that time, a fee of four hundred dollars is paid by March first.

(2) There is filed with the department a power of attorney approved as to form by the director or his designee and authorizing the director to accept service of process in behalf of the reinsurer.

(3) There is filed with the department the reinsurer's annual statement and the reinsurer's most recent report of examination, and after that time each annual statement and report of examination is filed.

(4) The reinsurer meets the capital and surplus requirements of South Carolina law with respect to the lines to be reinsured.

HISTORY: Former 1976 Code Section 38-5-60 [1947 (45) 322; 1952 Code Section 37-103; 1962 Code Section 37-103] recodified as Section 38-5-80 and Section 38-5-90 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-770 [1947 (45) 322; 1948 (45) 1734; 1949 (46) 600; 1958 (50) 1608; 1960 (51) 1554; 1962 Code Section 37-188; 1964 (53) 1835; 1964 (53) 1835; 1969 (56) 210; 1975 (59) 182; 1978 Act No. 601; 1979 Act No. 18; 1982 Act No. 373] recodified as Section 38-5-60 by 1987 Act No. 155, Section 1; 1992 Act No. 501, Part II Section 11C; 1993 Act No. 181, Section 533.



SECTION 38-5-70. Appointment of director as attorney for service of process.

Every insurer shall, before being licensed, appoint in writing the director and his successors in office to be its true and lawful attorney upon whom all legal process in any action or proceeding against it must be served and in this writing shall agree that any lawful process against it which is served upon this attorney is of the same legal force and validity as if served upon the insurer and that the authority continues in force so long as any liability remains outstanding in the State. Copies of the appointment, certified by the director, are sufficient evidence of the appointment and must be admitted in evidence with the same force and effect as the original might be admitted.

HISTORY: Former 1976 Code Section 38-5-70 [1952 Code Section 37-104; 1947 (45) 322; 1962 Code Section 37-104] recodified as Section 38-5-80 and Section 38-5-90 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-80 [1947 (45) 322; 1952 Code Section 37-105; 1962 Code Section 37-105] recodified as Section 38-5-70 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 533.



SECTION 38-5-80. Additional requirements for issuance of certificate or license to domestic insurer; grounds for revocation or suspension of license.

Before granting the original certificate of authority or license to a domestic insurer to do business in this State, the director or his designee must be satisfied by proper evidence that:

(a) The insurer is duly qualified to transact business under the laws of this State.

(b) The insurer has filed with him an affidavit of its president or other chief officer that it has not violated this title in the past year and that it accepts the terms and obligations of this title as part of the consideration for license.

(c) The insurer pays all taxes and performs all duties required by law.

(d) The reserves of the insurer are adequate for the protection of policyholders of this State.

(e) The insurer's directors and officers are competent, trustworthy, and have a good business reputation and that none of the directors and officers have been convicted of a crime in any jurisdiction involving fraud, dishonesty, or like moral turpitude or convicted of violating an insurance statute of any jurisdiction.

(f) The insurer has employed one or more persons residing in this State with adequate experience and training to manage properly its business and affairs.

(g) The insurer has not entered into any management contract, agency agreement, or other agreement which may materially affect its financial condition so as to render its proceedings hazardous to the public or to its policyholders.

(h) The insurer has made adequate reinsurance arrangements if required.

(i) The insurer's proposed method of operation, when considered in light of its financial condition and the absence of any prior operating experience, will not likely render its proceedings hazardous to the public or to its policyholders.

(j) The reserve basis to be used by the insurer will be adequate for the protection of policyholders in this State.

(k) The insurer's principal place of business and primary executive, administrative, and home offices and all original books and records of the insurer are located and maintained in this State. The provisions of this subsection apply to domestic health maintenance organizations. For purposes of this section, original books and records mean corporate bylaws, charters, articles of incorporation, and any other records deemed to constitute original records by the director or his designee. Insurers desiring to move business records or operations outside of the State shall apply to the director or his designee for approval. Approvals or denials of request to move records or operations fall within the discretion of the director or his designee. The director may also rescind approval of a request if in his discretion it is considered to be in the best interest of the consumers and citizens of the State. Insurers must comply with the records requirements of Section 38-5-190 and the requirements for domestic insurers set forth in this chapter. The director or his designee shall outline via bulletin or order the information required in such an application. Item (k) of this section does not apply to any domestic insurer whose primary executive, administrative, and home offices were located outside this State on July 1, 1987. If subsequently the director or his designee is of the opinion that a condition exists which would have prohibited him from issuing the original certificate of authority or license to the insurer, then that condition also constitutes a ground for license revocation under Section 38-5-120.

HISTORY: Former 1976 Code Section 38-5-80 [1947 (45) 322; 1952 Code Section 37-105; 1962 Code Section 37-105, recodified as Section 38-5-70 by 1987 Act No. 155, Section 1; Former 1976 Code Sections 38-5-50 [1947 (45) 322; 1952 Code Section 37-102; 1962 Code Section 37-102], 38-5-60 [1947 (45) 322; 1952 Code Section 37-103; 1962 Code Section 37-103], 38-5-70 [1947 (45) 322; 1952 Code Section 37-104; 1962 Code Section 37-104], 38-5-90 [1947 (45) 322; 1952 Code Section 37-106; 1962 Code Section 37-106], and 38-5-100 [1962 Code Section 37-106.1; 1971 (57) 314] recodified as Section 38-5-80 by 1987 Act No. 155, Section 1; 1987 Act No. 8, Section 2; 1990 Act No. 364, Section 1; 1993 Act No. 181, Section 533; 2001 Act No. 82, Section 7, eff July 20, 2001.



SECTION 38-5-90. Additional requirements for issuance of certificate or license to foreign or alien insurer; grounds for revocation or suspension of license.

Before granting the original certificate of authority or license to a foreign or alien insurer to do business in this State, the director or his designee must be satisfied by proper evidence that:

(a) The insurer is duly qualified to transact business under the laws of this State.

(b) The insurer has filed with him an affidavit of its president or other chief officer that it has not violated this title in the past year and that it accepts the terms and obligations of this title as part of the consideration for license.

(c) The insurer pays all taxes and performs all duties required by law.

(d) The reserves of the insurer are adequate for the protection of policyholders of this State.

(e) The insurer's directors and officers are competent, trustworthy, and have a good business reputation.

(f) The insurer has employed one or more persons with adequate experience and training to manage properly its business and affairs relating to its policies in South Carolina.

(g) The insurer has not entered into any management contract, agency agreement, or other agreement which may materially affect its financial condition so as to render its proceedings hazardous to the public or to its policyholders.

(h) The insurer has made adequate reinsurance arrangements if required.

(i) The insurer's proposed method of operation, when considered in light of its financial condition and the absence of any prior operating experience, will not likely render its proceedings hazardous to the public or to its policyholders.

(j) The insurer is safe and solvent.

(k) The insurer's dealings are fair and equitable.

(l) The insurer conducts its business in a manner not contrary to the public interest.

If subsequently the director or his designee is of the opinion that a condition exists which would have prohibited him from issuing a certificate of authority or license to the insurer, then that condition also constitutes a ground for license revocation under Section 38-5-120.

HISTORY: Former 1976 Code Section 38-5-90 [1947 (45) 322; 1952 Code Section 37-106; 1962 Code Section 37-106, recodified as Section 38-5-80 and Section 38-5-90 by 1987 Act No. 155, Section 1; Former 1976 Code Sections 38-5-50 [1947 (45) 322; 1952 Code Section 37-102; 1962 Code Section 37-102], 38-5-60 [1947 (45) 322; 1952 Code Section 37-103; 1962 Code Section 37-103], 38-5-70 [1947 (45) 322; 1952 Code Section 37-104; 1962 Code Section 37-104], 38-5-90 [1947 (45) 322; 1952 Code Section 37-106; 1962 Code Section 37-106], 38-5-110 [1947 (45) 322; 1952 Code Section 37-107; 1962 Code Section 37-107], and 38-5-120 [1962 Code Section 37-107.1; 1971 (57) 131] recodified as Section 38-5-90 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 533; 2000 Act No. 312, Section 2.



SECTION 38-5-100. Foreign or alien insurers with names identical with or similar to others not qualified.

No foreign or alien insurer may be licensed to do business in this State when its name is identical with that of any active insurer previously licensed to do business in this State which has engaged in business therein for one year or more. No foreign or alien insurer may be licensed to do business in this State when its name is so nearly similar to that of any active insurer previously licensed to do business in this State which has engaged in business therein for one year or more so as to lead to confusion and uncertainty.

HISTORY: Former 1976 Code Section 38-5-100 [1962 Code Section 37-106.1; 1971 (57) 314] recodified as Section 38-5-80 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-130 [1947 (45) 322; 1952 Code Section 37-108; 1962 Code Section 37-108] recodified as Section 38-5-100 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 533.



SECTION 38-5-110. Approval of charters or amendments of charter.

It is unlawful for the Secretary of State to issue any charter or grant any amendments of charter to any insurer or permit any foreign or alien insurer to do business within this State without the written approval of the director or his designee.

HISTORY: Former 1976 Section 38-5-110 [1947 (45) 322; 1952 Code Section 37-107; 1962 Code Section 37-107] recodified as Section 38-5-90 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-140 [1947 (45) 322; 1952 Code Section 37-110; 1957 (50) 92; 1962 Code Section 37-110] recodified as Section 38-5-110 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 533.



SECTION 38-5-120. Revocation or suspension of certificate of authority; publication of notice; hearing.

(A) The director or his designee shall revoke or suspend certificates of authority granted to an insurer and its officers and agents if he is of the opinion upon examination or other evidence that one or more of the following exist:

(1) The insurer is in an unsound condition.

(2) The insurer has not complied with the law or with the provisions of its charter.

(3) The officers or agents of an insurer refuse to submit to examination or to perform a legal obligation relative to an examination.

(4) The insurer has not complied with a lawful order of the director or his designee.

(5) The condition of the insurer renders the continuance of its business hazardous to the general public, its creditors, or its policyholders. The director or his designee may consider one or more of the following standards to determine whether the continued operation of an insurer transacting insurance business in this State is hazardous to the general public, its creditors, or its policyholders:

(a) adverse findings reported in financial condition and market conduct examination reports, audit reports, and actuarial opinions, reports, or summaries;

(b) the National Association of Insurance Commissioners Insurance Regulatory Information System and its other financial analysis solvency tools and reports;

(c) whether the insurer has made adequate provision, according to presently accepted actuarial standards of practice, for the anticipated cash flows required by the contractual obligations and related expenses of the insurer, when considered in light of the assets held by the insurer with respect to such reserves and related actuarial items including, but not limited to, the investment earnings on such assets, and the considerations anticipated to be received and retained under such policies and contracts;

(d) whether the ability of an assuming reinsurer to perform and the reinsurance program of the insurer provides sufficient protection for the remaining surplus of the insurer after taking into account the cash flow of the insurer, the classes of business written, and the financial condition of the assuming reinsurer;

(e) whether the operating loss of the insurer in the immediately preceding twelve month period or less is greater than fifty percent of the remaining surplus of the insurer regarding policyholders in excess of the minimum required, provided that for the purposes of this section, the operating loss of an insurer includes, but is not limited to, net capital gain or loss, change in nonadmitted assets, and cash dividends paid to shareholders;

(f) whether the operating loss, excluding net capital gains, of the insurer in the immediately preceding twelve month period or less is greater than twenty percent of the remaining surplus of the insurer regarding policyholders in excess of the minimum required;

(g) whether a reinsurer, obligor, or any entity within the insurance holding company system of the insurer is insolvent, threatened with insolvency, or delinquent in payment of its monetary or other obligations, and which in the opinion of the director or his designee may affect the solvency of the insurer;

(h) contingent liabilities, pledges, or guaranties which individually or collectively involve a total amount which in the opinion of the director or his designee may affect the solvency of the insurer;

(i) whether a controlling person of an insurer is delinquent in the transmitting to or payment of net premiums to the insurer;

(j) the age and collectability of receivables;

(k) whether the management of an insurer, including officers, directors, or other people who directly or indirectly control the operation of the insurer, fails to possess and demonstrate the competence, fitness, and reputation necessary to serve the insurer in that position;

(l) whether management of an insurer has failed to respond to inquiries relative to the condition of the insurer or has furnished false and misleading information concerning an inquiry;

(m) whether management of an insurer has filed a false or misleading sworn financial statement, released a false or misleading financial statement to lending institutions or to the general public, made a false or misleading entry, or omitted an entry of a material amount in the books of the insurer;

(n) whether the insurer has failed to meet financial and holding company filing requirements in the absence of a reason satisfactory to the director or his designee;

(o) whether the insurer has grown so rapidly and to an extent that it lacks adequate financial and administrative capacity to meet its obligations in a timely manner;

(p) whether the insurer has experienced or will experience in the foreseeable future cash flow or liquidity problems;

(q) whether management has established reserves that do not comply with minimum standards established by state insurance laws, regulations, statutory accounting standards, sound actuarial principles, and standards of practice;

(r) whether management persistently engages in material underreserving that results in adverse development;

(s) whether transactions among affiliates, subsidiaries, or controlling persons for which the insurer receives assets or capital gains, or both, do not provide sufficient value, liquidity, or diversity to assure the ability of the insurer to meet its outstanding obligations as they mature; and

(t) any other finding determined by the director or his designee to be hazardous to the insurer's policyholders, creditors, or general public.

(B) For the purposes of making a determination of the financial condition of an insurer under this section, the director or his designee may:

(1) disregard any credit or amount receivable resulting from transactions with a reinsurer that is insolvent, impaired, or otherwise subject to a delinquency proceeding;

(2) make appropriate adjustments including disallowance to asset values attributable to investments in or transactions with parents, subsidiaries, or affiliates consistent with the NAIC Accounting Policies and Procedures Manual, state laws, and state regulations;

(3) refuse to recognize the stated value of accounts receivable if the ability to collect receivables is highly speculative in view of the age of the account or the financial condition of the debtor; or

(4) increase the liability of the insurer in an amount equal to any contingent liability, pledge, or guarantee not otherwise included if there is a substantial risk that the insurer will be called upon to meet the obligation undertaken within the next twelve month period.

(C) The department must publish notice of revocation and suspension in a newspaper of general circulation in this State. The insurer and its agents may not conduct any new business in this State while the default or disability continues and until the director or his designee restore the authority of the insurer to transact business in this State.

(D)(1) The insurer may request a hearing on an order or a decision made by the director or his designee pursuant to the provisions of this title. The insurer or other parties must be served with notice of the hearing stating the time and place of the hearing and the grounds upon which the director based the order; the hearing must occur not less than ten days nor more than thirty days following the notice and must be conducted at the offices of the South Carolina Department of Insurance unless otherwise designated by the director. The director or his designee shall hold all hearings in private unless the insurer requests a public hearing. After a hearing by the director or his designee, an order or a decision made, issued, or executed by the director or his designee is subject to review in accordance with Section 38-3-210 under the appellate procedures of the South Carolina Administrative Law Court, as provided by law.

(2) Notwithstanding the provisions of subsection (A), if the director or his designee determines that an insurer is in an unsound condition or in a hazardous condition as provided in subsection (A)(1) or (A)(5), he may issue an order requiring the insurer to:

(a) reduce the total amount of present and potential liability for policy benefits by reinsurance;

(b) reduce, suspend, or limit the volume of business being accepted or renewed;

(c) reduce general insurance and commission expenses by specified methods;

(d) increase the insurer's capital and surplus;

(e) suspend or limit the declaration and payment of dividends by an insurer to its stockholders or to its policyholders;

(f) file reports in a form acceptable to the director or his designee concerning the market value of an insurer's assets;

(g) limit or withdraw from certain investments or discontinue certain investment practices to the extent the director or his designee considers necessary;

(h) document the adequacy of premium rates in relation to the risks insured;

(i) file, in addition to regular annual statements, interim financial reports on the form adopted by the National Association of Insurance Commissioners or in a format approved by the director or his designee;

(j) correct corporate governance practice deficiencies, and adopt and utilize governance practices acceptable to the director or his designee;

(k) provide a business plan to the director or his designee in order to continue to transact business in the State; or

(l) adjust rates for any nonlife insurance product written by the insurer that the director or his designee considers necessary to improve the financial condition of the insurer, notwithstanding any other provision of law limiting the frequency or amount of premium rate adjustments.

(3) The order of the director or his designee may be limited to the extent provided by law if the insurer is a foreign insurer.

HISTORY: Former 1976 Code Section 38-5-120 [1962 Code Section 37-107.1; 1971 (57) 131] recodified as Section 38-5-90 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-160 [1947 (45) 322; 1952 Code Section 37-112; 1962 Code Section 37-112] recodified as Section 38-5-120 by 1987 Act No. 155, 1; 1988 Act No. 374, Section 3; 1991 Act No. 13, Section 5; 1992 Act No. 277, Section 1; 1993 Act No. 181, Section 53; 2009 Act No. 27, Section 2, eff June 2, 2009; 2013 Act No. 19, Section 1, eff April 23, 2013.



SECTION 38-5-130. Monetary penalty in lieu of license revocation or suspension.

The director or his designee may, in lieu of license revocation or suspension as provided by Section 38-5-120, impose a monetary penalty as provided in Section 38-2-10 for each violation or failure of compliance or refusal to submit or perform as prescribed therein. Series of acts by an insurer which merely implement a basic violation and are not separate and distinct violations of an independent nature are considered to be part of the basic violation and only one penalty may be imposed thereon.

HISTORY: Former 1976 Code Section 38-5-130 [1947 (45) 322; 1952 Code Section 37-108; 1962 Code Section 37-108] recodified as 38-5-100 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-165 [1962 Code 37-112.1; 1977 Act No. 61] recodified as Section 38-5-130 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 4; 1993 Act No. 181, Section 533.



SECTION 38-5-140. Opportunity for hearing.

Unless the grounds for revocation relate only to the financial condition or soundness of the insurer or to a deficiency in its assets, the director or his designee shall notify the insurer not less than thirty days before revoking its authority to do business in this State and he must specify in the notice the particulars of the alleged violation of the law or its charter or grounds for revocation and a proper opportunity must be offered the insurer to be heard.

HISTORY: Former 1976 Code Section 38-5-140 [1947 (45) 322; 1952 Code Section 37-110; 1957 (50) 92; 1962 Code Section 37-110] recodified as Section 38-5-110 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-170 [1947 (45) 322; 1952 Code Section 37-113; 1962 Code Section 37-113] recodified as Section 38-5-140 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 533.



SECTION 38-5-150. Funds may not be paid during suspension without approval.

While the certificate of authority is suspended, no domestic insurer or any of its officers may pay out any funds belonging to the insurer without first receiving the director's or his designee's approval.

HISTORY: Former 1976 Code Section 38-5-150 [1947 (45) 322; 1952 Code Section 37-111; 1962 Code Section 37-111] has no comparable provisions in 1987 Act No. 155; Former 1976 Code Section 38-5-180 [1947 (45) 322; 1952 Code Section 37-114; 1962 Code Section 37-114] recodified as Section 38-5-150 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 533.



SECTION 38-5-160. Injunction, receivership.

If he considers it necessary, the director or his designee may apply to a judge of the circuit court to issue an injunction restraining a domestic insurer whose certificate of authority has been suspended, in whole or in part, from proceeding further with its business. The judge may immediately issue the injunction and, upon notice and after a full hearing of the matter, may (a) dissolve or modify the injunction or make it permanent, (b) make all orders and judgments necessary in the matter, and (c) appoint agents or a receiver to take possession of the property and effects of the insurer and to settle its affairs, subject to any rules and orders the court prescribes.

HISTORY: Former 1976 Code Section 38-5-160 [1947 (45) 322; 1952 Code Section 37-112; 1962 Code Section 37-112] recodified as Section 38-5-120 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-190 [1947 (45) 322; 1952 Code Section 37-115; 1962 Code Section 37-115] recodified as Section 38-5-160 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 533.



SECTION 38-5-170. Continuation of certificate of authority and other approvals pertaining to foreign insurer transferring its corporate domicil by merger or consolidation.

The certificate of authority, agents' appointments and licenses, rates, and other items which the director or his designee may allow which are in existence at the time any insurer licensed to transact the business of insurance in this State transfers its corporate domicile to this or any other state by merger, consolidation, or any other lawful method shall continue in effect upon such transfer if the insurer remains duly qualified to transact the business of insurance in this State. All outstanding policies of any transferring insurer shall remain in effect and need not be endorsed as to the new name of the company or its new location unless so ordered by the director or his designee. Every transferring insurer shall file new policy forms with the department on or before the effective date of the transfer but may use existing policy forms with appropriate endorsements if allowed by, and under conditions as approved by, the director or his designee. Every transferring insurer shall notify the director or his designee of the details of the proposed transfer and shall file promptly any resulting amendments to corporate documents filed or required to be filed with the department.

HISTORY: Former 1976 Code Section 38-5-170 [1947 (45) 322; 1952 Code Section 37-113; 1962 Code Section 37-113] recodified as Section 38-5-140 by 1987 Act No. 155, Section 1; New Section 38-5-170 enacted by 1987 Act No. 8, Section 1; 1993 Act No. 181, Section 533.



SECTION 38-5-180. Authority required for insurer to operate in State.

No insurer may operate from a location within South Carolina unless it is licensed as an insurer as provided in Section 38-5-10, or permitted to operate as an approved reinsurer as provided in Section 38-5-60, or qualified to operate as an eligible surplus lines insurer as provided in Section 38-45-90.

HISTORY: 1994 Act No. 372, Section 2.



SECTION 38-5-190. Copy and reproduction of records; effect and admissibility into evidence of printed reproduction.

Any member of South Carolina Property and Casualty Insurance Guaranty Association or South Carolina Life and Accident and Health Guaranty Association, any eligible surplus lines insurer, any insurance premium service company, any authorized reinsurer, any title insurance company, any licensed adjuster, any licensed insurance agent, any licensed insurance broker, any insurance rating or statistical agent, South Carolina Reinsurance Facility, South Carolina Wind and Hail Underwriting Association, South Carolina Property and Casualty Insurance Guaranty Association, South Carolina Health Insurance Pool, South Carolina Commercial Auto Insurance Plan, South Carolina Medical Malpractice Joint Underwriting Association, South Carolina Workers Compensation Commission, Second Injury Fund, South Carolina Department of Insurance, or South Carolina Budget and Control Board Insurance Reserve Fund may cause records relating to policy applications, changes, refunds, terminations, claims, or premium payments kept by the insurer, premium service company, adjuster, agent, or broker to be copied or reproduced by:

(1) photostatic, photographic, or microfilming process; or

(2) electronic or graphic imaging through scanning, digitizing, or other means.

These processes or means must correctly copy, reproduce, or form a medium for copying or reproducing the original record so that an accurate facsimile of the original can be printed or otherwise reproduced on paper, film, or similar medium. The printed reproduction must be considered an original record for all purposes and must be treated as an original record in all courts or administrative agencies for the purpose of its admissibility into evidence, regardless of whether the institution retains or disposes of the original; provided, that:

(a) the original document otherwise qualifies as a business record pursuant to the South Carolina Uniform Business Records as Evidence Act or the appropriate state or federal rules of evidence; and

(b) a custodian or other qualified witness, as those terms are used in the appropriate state or federal rules of evidence, certifies that the printed reproduction is a true and correct copy of the original.

The Director of the Department of Insurance may, by order, apply the provisions of this section to any additional insurance or insurance-related organizations or entities or insurance or insurance-related records, as the director in his discretion considers necessary.

HISTORY: 1996 Act No. 397, Section 1.



SECTION 38-5-200. Required use of particular insurance premium finance company or other installment plan prohibited; other prohibited acts.

(A) An insurer, its agent, or an insurance broker doing business in this State may not require a person to use a particular insurance premium finance company or other installment plan for which a finance charge or other fee in connection with an installment payment has been or will be imposed.

(B) An insurer, its agent, or an insurance broker doing business in this State may not refuse to issue a policy of insurance solely because the premiums for the policy have been advanced by a premium finance company licensed in this State.

(C) An insurer or its agent doing business in this State shall not reduce commission or intimidate or retaliate against a producer, agent, broker, or insured who uses premium financing by denying the producer, agent, broker, or insured the same rights accorded producers, agents, brokers, or insureds who pay premiums in a different manner.

HISTORY: 1997 Act No. 154, Section 24.






CHAPTER 7 - FEES AND TAXES

SECTION 38-7-10. License fees for insurers.

(A) Every insurer, except mutual benevolent aid associations and fraternal benefit associations, before transacting business in this State shall pay a license fee of eight hundred dollars to the department and after that initial payment pay to the department a biennial license fee of eight hundred dollars by March first every other year.

(B) In addition to the license fees required in subsection (A), the director or his designee shall collect from each insurer licensed by him to do business in this State a license fee of four hundred dollars for each kind of insurance for which the insurer is licensed as listed in Section 38-5-30(a) through (g). Each mutual insurer doing a property business only in no more than three counties shall pay a biennial fixed license fee of one hundred dollars and each mutual insurer doing a property business only in a single county shall pay a biennial fixed license fee of forty dollars. The license fees required in this subsection must be paid to the director or his designee before the insurer transacts business in this State and after that initial payment must be paid biennially to the director or his designee by March first every two years.

HISTORY: Former 1976 Code Section 38-7-10 [1960 (51) 1554; 1962 Code Section 37-171; 1982 Act No. 403, Section 1] recodified as Section 38-63-510 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-510 [1986 Act No. 540, Part II, Section 31A] recodified as Section 38-7-10 by 1987 Act No. 155, Section 1; 1992 Act No. 501, Part II Section 11B; 1993 Act No. 181, Section 534.



SECTION 38-7-20. Insurance premium taxes; exclusions.

(A) In addition to all license fees and taxes otherwise provided by law, there is levied upon each insurance company licensed by the director or his designee an insurance premium tax based upon total premiums, other than workers' compensation insurance premiums, and annuity considerations, written by the company in the State during each calendar year ending on the thirty-first day of December. For life insurance, the insurance premium tax levied herein is equal to three-fourths of one percent of the total premiums written. For all other types of insurance, the insurance premium tax levied in this section is equal to one and one-fourth percent of the total premiums written. In computing total premiums, return premiums on risks and dividends paid or credited to policyholders are excluded.

(B) Effective July 1, 2013, through June 30, 2017, two and one-quarter percent of the revenue of the premium taxes collected pursuant to this section must be transferred to the South Carolina Forestry Commission and used by that agency for firefighting and firefighting equipment replacement. The remaining insurance premium taxes collected pursuant to this section must be deposited to the credit of the general fund of the State.

HISTORY: Former 1976 Code Section 38-7-20 [1960 (51) 1554; 1962 Code Section 37-172; 1964 (53) 2139; 1982 Act No. 403, Section 2] recodified as Section 38-63-520 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-520 [1986 Act No. 540, Part II, Section 31 B] recodified as Section 38-7-20 by 1987 Act No. 155, Section 1; 1987 Act No. 170, Part II, Section 40 B (amendment to former 1976 Code Section 38-5-520 transferred to Section 38-7-20 by 1987 Act No. 155, Section 24]; 1993 Act No. 181, Section 534; 2003 Act No. 73, Section 2, eff June 25, 2003; 2012 Act No. 271, Section 1, eff July 1, 2013.



SECTION 38-7-30. Tax on fire insurers to cover expenses of inspections and investigations; annual report.

Any expenses, including expenses of counsel, detectives, and officers, incurred by the discrimination in rates, must be defrayed by the fire insurance companies doing business in this State, and a tax of one percent on the gross premium receipts less premiums returned on canceled policy contracts and less dividends and returns of unabsorbed premium deposits of all fire insurance companies is levied for this purpose, to be collected by the director or his designee as other taxes on fire insurance companies are collected. The director or his designee shall keep a separate account of all monies received and disbursed under the provisions of this section and shall include the account in his annual report. Fifty percent of the one percent tax levied in this section must be directed to the Division of Fire and Life Safety of the Department of Labor, Licensing and Regulation to be used only for expenses of this division. For fiscal year 1997-98 only, the fifty percent of the tax levied by this section that is directed to the Department of Labor, Licensing and Regulation is capped at $2,567,325. The department shall report annually to the Chairman of the Senate Finance Committee and the Chairman of the House Ways and Means Committee where any growth above the base authorization for the preceding is expended and for what purposes within the Division of Fire and Life Safety.

HISTORY: Former 1976 Code Section 38-7-30 [1960 (51) 1554; 1962 Code Section 37-173; 1982 Act No. 403, Section 3] recodified as Section 38-63-530 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1250 [1947 (45) 322; 1952 Code Section 37-288; 1960 (51) 1562, 1646; 1962 Code Section 37-288] recodified as Section 38-7-30 by 1987 Act No. 155, Section 1; 1987 Act No. 170, Part II, Section 17 (amendment to former 1976 Code Section 38-5-1250 transferred to Section 38-7-30 by 1987 Act No. 155, Section 24]; 1993 Act No. 181, Section 534, Part II; 1997 Act No. 155, Part II, Section 3A.



SECTION 38-7-35. Portion of tax on fire insurers to be used for training, certification, and continuing education program for building codes enforcement officers; annual report.

(A) One hundred seventy-five thousand dollars of the revenue collected annually pursuant to Section 38-7-30 must be transferred to the Department of Labor, Licensing and Regulation for the purpose of implementing the training, certification, and continuing education program for building codes enforcement officers as provided by law.

(B) The Department of Labor, Licensing and Regulation shall report annually to the Chairman of the Senate Finance Committee and the Chairman of the House Ways and Means Committee detailing actual program expenditures including, but not limited to, the number of instructors employed, the number of training sessions conducted, and the number of certifications issued. This report must be submitted to the respective chairmen no later than July fifteenth of each year.

(C) One hundred thousand dollars of the revenue collected annually pursuant to Section 38-7-30 must be transferred to the Department of Insurance for the purpose of implementing the program as provided in Section 38-75-480.

(D) Subsection (C) of this section ceases to be of any force or effect after June 30, 2002.

HISTORY: 1997 Act No. 123, Section 4; 1997 Act No. 155, Part II, Section 29; 2000 Act No. 312, Section 3.



SECTION 38-7-40. Additional premium tax on fire insurers.

Each fire insurer shall pay to the director or his designee an amount equal to one percent of all premiums written on fire insurance required to be reported under Section 38-7-70 during the preceding year ending December thirty-first or for such portion of that period as the insurer has done business in this State.

HISTORY: Former 1976 Code Section 38-7-40 [1960 (51) 1554; 1962 Code Section 37-174] recodified as Section 38-63-540 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-57-120 [1947 (45) 322; 1952 Code Section 37-1160; 1962 Code Section 37-1160; 1978 Act No. 585, Section 11] recodified as Section 38-7-40 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 534.



SECTION 38-7-50. Tax on workers' compensation insurers.

Every insurer insuring employers in this State against liability for personal injuries to their employees or death caused by the injuries, under the provisions of Title 42, shall pay a tax upon the premiums received whether in cash or notes in this State, or on account of business done in this State, for such insurance in this State at the rate of four and one-half percent of the amount of the premiums. For fiscal year 1990-91, the tax is at the rate of three and one-half percent of the amount of the premiums. For fiscal year 1991-92 and thereafter, the tax is at the rate of two and one-half percent of the amount of the premiums. This tax is in lieu of all other taxes on these premiums and must be assessed and collected as provided in this chapter. However, the insurers must be credited with all canceled or returned premiums actually refunded during the year on workers' compensation insurance including any unused premiums refunded or credited to policyholders as dividends.

If an insurer fails or refuses to make the return required by Section 38-7-60, the director or his designee shall assess the tax against the insurer at the rate provided for in this chapter on the amount of premiums he considers just and the proceedings thereon must be the same as if the return had been made.

HISTORY: Former 1976 Code Section 38-7-50 [1960 (51) 1554; 1962 Code Section 37-175] recodified as Section 38-63-550 by 1987 Act No. 155, Section 1; Former 1976 Code Sections 42-5-140 [1936 (39) 1231; 1937 (4) 613; 1942 Code Section 7035-76; 1952 Code Section 72-414; 1962 Code Section 72-414] and Section 42-5-160 [1936 (39) 1231; 1937 (40) 613; 1942 Code Section 7035-76; 1952 Code Section 72-416; 1960 (51) 1946; 1962 Code Section 72-416] recodified as Section 38-7-50 by 1987 Act No. 155, Section 1; 1989 Act No. 100, Section 1; 1993 Act No. 181, Section 534.



SECTION 38-7-60. Returns of premiums required; quarterly payment of taxes.

(1) Not later than March first of each year, every insurer licensed by the director or his designee shall file with him a return of premiums collected by the insurer in the State during the immediately preceding calendar year ending on December thirty-first. The return must be made on forms prescribed by the director or his designee and must be made under oath by the insurer's employee or representative responsible for the preparation of fee and tax returns, as well as an officer of the insurer.

(2) The license fees imposed in Section 38-7-20 must be fully reported on the return filed in accordance with subsection (1) of this section.

(3) The premium and other taxes imposed on insurers pursuant to Sections 38-7-20, 38-7-30, 38-7-40, 38-7-50, and 38-7-90 must be paid to the director or his designee in quarterly installments on or before March first, June first, September first, and December first of each calendar year. The quarterly payments must be calculated and paid as follows:

(a) The quarterly installments paid on or before June first, September first, and December first must each be computed based upon one-fourth of the total premiums collected by the insurer during the immediately preceding calendar year ending on December thirty-first. The quarterly installments for June first, September first, and December first must be reported on forms prescribed by the director or his designee.

(b) The quarterly installment paid on or before March first must equal the difference between the total tax liability of the insurer for the immediately preceding calendar year ending on December thirty-first and the sum of the quarterly installments paid by the insurer on June first, September first, and December first of that immediately preceding calendar year. The quarterly installment for March first must be reported on the returns filed in accordance with subsection (1) of this section. An insurer whose quarterly tax installments are less than one thousand dollars per payment may elect not to pay its tax liability on a quarterly basis and, instead, may elect to report and pay its entire tax liability on the return filed in accordance with subsection (1) of this section.

(4) The director or his designee may suspend or revoke the license of any insurer which fails to make returns and pay fees and taxes as required in this section. The Attorney General shall bring suit in the name of the State to collect any unpaid portion of the fees or taxes required by law.

HISTORY: Former 1976 Code Section 38-7-60 [1960 (51) 1554; 1962 Code Section 37-175.1; 1964 (53) 2139] recodified as Section 38-63-560 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-530 [1986 Act No. 540, Part II, Section 31C] recodified as Section 38-7-60 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 53. 312, Section 4.



SECTION 38-7-70. Annual reports of premiums of fire insurers; allocation.

Each fire insurer carrying on business in this State shall annually return to the director or his designee by March first a just and true account, verified by oath, of all premiums received during the preceding year ending December thirty-first from all fire insurance on all property located or that may be located in this State and from all fire insurance business done in this State. In the report the insurer shall allocate the premiums on this business to the county in which the property is located, regardless of where the insurance is written or premiums collected.

HISTORY: Former 1976 Code Section 38-7-70 [1960 (51) 1554; 1962 Code Section 37-175.2; 1964 (53) 2139; 1982 Act No. 403, Section 4] recodified as Section 38-63-570 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-57-110 [1947 (45) 322; 1952 Code Section 37-1159; 1962 Code Section 37-1159; 1978 Act No. 585 Section 10; 1986 Act No. 540, Part II, Section 31F] recodified as Section 38-7-70 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 534.



SECTION 38-7-80. Records to be kept; fraudulent returns; failure to keep records or reports or pay funds due.

Every fire insurer shall keep accurate books of account of all business done by it on fire insurance required to be reported under the provisions of Section 38-7-70. If it is apparent the return is fraudulent or dishonest, the director or his designee shall investigate the return and collect the amount he finds due.

Every fire insurer which neglects to keep books of account as required by this section, neglects or fails to report or pay any of the money due on premiums as required by Section 38-7-40 or 38-7-70, or is found upon examination to have made a false return of business done by it shall for each offense be subject to the penalty provisions of Section 38-2-10, to be applied to the purposes prescribed in Section 23-9-410.

HISTORY: Former 1976 Code Section 38-7-80 [1960 (51) 1554; 1962 Code Section 37-175.3; 1964 (53) 2139; 1976 Act No. 452 Section 1; 1978 Act No. 577 Section 1; 1982 Act No. 403, Section 5] recodified as Section 38-63-580 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-57-130 [1947 (45) 322; 1952 Code Section 37-1161; 1962 Code Section 37-1161; 1978 Act No. 585 Section 13] and Section 38-57-140 [1947 (45) 322; 1952 Code Section 37-1162; 1962 Code Section 37-1162] recodified as Section 38-7-80 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 5; 1993 Act No. 181, Section 534.



SECTION 38-7-90. Retaliatory taxes, penalties, interest, and fees.

(A) When the laws of any other state or the regulations or actions of any public official of another state subject, or would subject, insurance companies chartered by this State, or their agents or representatives, to fees, taxes, obligations, conditions, restrictions, or penalties for the privilege of doing business in that state which are greater than those required by this State of similar insurers organized or domiciled in the other state by or in this State for the privilege of doing business herein, then all similar insurers organized or domiciled in that state are subjected to the greater requirements which are or would be imposed by or in that state upon similar insurers of this State.

(B) This section must be applied, regardless of whether an insurer chartered by this State is doing business in the other state. The application of this section is based upon a comparison of the aggregate requirements imposed by this State with the aggregate requirements imposed by the other state. Taxes, fees, or other obligations imposed by municipalities are considered in the application of this section.

(C) This section is effective for all insurance premiums collected after December 31, 1989, and to all insurance premium tax returns filed beginning with the quarterly return due September 1, 1990, and all quarterly and annual returns filed after that time.

HISTORY: Former 1976 Code Section 38-7-90 [1960 (51) 1554; 1962 Code Section 37-175.4; 1976 Act No. 452 Section 2; 1978 Act No. 577 Section 2; 1982 Act No. 403, Section 6] recodified as Section 38-63-590 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-550 [1986 Act No. 540, Part II, Section 31E] recodified as Section 38-7-90 by 1987 Act No. 155, Section 1; 1990 Act No. 347, Section 1; 1993 Act No. 181, Section 534.



SECTION 38-7-110. Limitation on action by State for fees, taxes, penalties, and interest; disposition of funds recovered.

The State may bring suit in court for back fees, taxes, penalties, and interest imposed by this title at any time within ten years from the date on which they should have been paid. On collection of the fees and taxes, they must be distributed as provided by the statutes under which they were levied.

HISTORY: Former 1976 Code Section 38-7-110 [1960 (51) 1554; 1962 Code Section 37-175.6; 1982 Act No. 403, Section 10] recodified as Section 38-63-640 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-1-100 [1979 Act No. 63] recodified as Section 38-7-110 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 534.



SECTION 38-7-120. Late payment of insurance fees and taxes; penalties; return of excess payment.

(A) As soon as practicable after each tax return or other document is filed, the director or his designee, when fees and taxes are involved, shall examine the document and compute the fees and taxes due. If the fees and taxes found due are greater than the amount paid, the excess must be paid to the director or his designee within fifteen days after notice of the amount due is mailed by the director or his designee. If the amount due is not paid within the fifteen-day period, a penalty of five percent of the amount due may be assessed.

(B) If the additional fees and taxes found to be due upon the examination of the document are not paid within fifteen days of notice by the director or his designee, interest must be added to the amount of the deficiency at the rate of five percent for each month or fraction of a month from the date the fees or taxes originally were due until the date the deficiency is paid. The total maximum interest to be charged may not exceed twenty-five percent.

(C) Up to one year after the date upon which an original tax return or other document is required to be filed, an insurer or other person may file an amended return to correct errors of overpayment or other errors made by the insurer or person in the original return or document. No amended return or document may be filed by an insurer or a person or accepted by the director or his designee after one year. No tax adjustment, deduction, or credit may be made or taken by the insurer or person, or allowed by the director or his designee, on a return or document filed after one year for errors claimed to have been made by the insurer or other person in the original return or document.

(D) If, upon examination of an original or amended return or document, it appears to the director or his designee that the amount of fees or taxes due is less than the amount paid, the excess must be ordered refunded by the or his designee. No refunds may be made with respect to monies distributable to a governmental unit after the distribution has been made.

(E) This section does not apply to the continuation of biennial license fees for agencies, brokers, appraisers, or adjusters.

HISTORY: Former 1976 Code Section 38-7-120 [1960 (51) 1554; 1962 Code Section 37-175.7] recodified as Section 38-63-650 by 1987 Code No. 155, Section 1; Former 1976 Code Section 38-1-50 [1979 Act No. 63; 1982 Act No. 321, Section 1] recodified as Section 38-7-120 by 1987 Act No. 155, Section 1; 1992 Act No. 501, Part II Section 11D; 1993 Act No. 181, Section 534.



SECTION 38-7-130. Payment of fees, taxes, penalties, or interest under protest; action for recovery thereof.

(a) When the State charges or levies any fees, taxes, penalties, or interest against any insurer or other person, or any fees, taxes, penalties, or interest are assessed by the director or his designee and the State or director or his designee claims the payment of the fees, taxes, penalties, or interest so charged or assessed, or institutes a proceeding to collect them, the insurer or other person against whom the fees, taxes, penalties, or interest is charged or assessed or against whom the proceeding is instituted, if he conceives the fees or taxes to be unjust or illegal, may pay the fees or taxes and any penalties, or interest thereon, under protest in writing, with the type of funds the State Treasurer or director or his designee is authorized to receive. Upon this payment, the director or his designee shall pay the fees, taxes, penalties, or interest collected by him into the state treasury giving notice at the time to the State Treasurer that the payment was made under protest.

(b) Any insurer or other person paying any fees, taxes, penalties, or interest under protest must within thirty days after making the payment bring an action against the director for the recovery thereof, in the Court of Common Pleas for Richland County. If it is determined in that action that the fees, taxes, penalties, or interest was unjustly or illegally collected, the court must so certify of record, and the State Treasurer shall refund the fees, taxes, penalties, or interest to the payor.

HISTORY: Former 1976 Code Section 38-1-110 [1979 Act No. 63; 1982 Act No. 321, Section 2] recodified as Section 38-7-130 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 534.



SECTION 38-7-140. Penalty for failure to pay money due or to supply information required.

(A) It is unlawful for a person, officer or employee of an insurer, or other person, with intent to evade a requirement of this title or a lawful requirement of the director or his designee, to:

(1) fail to pay any fees, taxes, penalties, or interest;

(2) fail to make, sign, or verify a return;

(3) fail to supply required information; or

(4) make, render, sign, or verify false or fraudulent information.

(B) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than three years, or both.

HISTORY: Former 1976 Code Section 38-1-70 [1979 Act No. 63] recodified as Section 38-7-140 by 1987 Act No. 155, Section 1; 1993 Act No. 184, Section 209; 1993 Act No. 181, Section 534.



SECTION 38-7-150. Waiver or reduction of penalties or interest.

The director or his designee may, upon making a record of his reasons therefor, waive or reduce any of the penalties or interest imposed under the provisions of this title pertaining to fees and taxes.

HISTORY: Former 1976 Code Section 38-1-80 [1979 Act No. 63] recodified as Section 38-7-150 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 534.



SECTION 38-7-160. Municipal license fees and taxes.

This title may not be construed as preventing any municipality from levying and collecting license fees or taxes in accordance with its ordinances. However, for surplus lines insurance no municipality may charge an additional license fee or tax based upon a percentage of premiums. A municipality may not charge a license fee to fire insurers or their agents licensed by the director or his designee in any other manner than on a percentage of the premiums collected in the municipality or realized from risks located within the limits of the municipality, or both, the license fee not to exceed two percent of the premiums collected in the municipality and realized from risks located in the municipality, except in cities of fifty thousand inhabitants or more, where not exceeding five percent may be charged. Preference must be given hereunder to the municipality wherein the insured property is located, and, if a license is levied against the insuring company on such basis, that company may not be subject to a similar license from a municipality wherein it may collect the premium for such transaction.

HISTORY: Former 1976 Code Section 38-5-490 [1947 (45) 322; 1948 (45) 1734; 1952 Code Section 37-133; 1953 (48) 493; 1961 (52) 273; 1962 Code Section 37-133] recodified as Section 38-7-160 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 534; 2012 Act No. 283, Section 2, eff January 1, 2012.



SECTION 38-7-170. Disposition of fees, taxes, penalties, and interest.

All fees, taxes, penalties, and interest collected by the director or his designee under this title, unless specifically provided otherwise, must be deposited by the director or his designee in the general fund of the State.

HISTORY: Former 1976 Code Section 38-1-120 [1979 Act No. 63] recodified as Section 38-7-170 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 534.



SECTION 38-7-180. Company exempt from taxes.

An insurance company exempt from federal income tax pursuant to Section 501(c)(3) or (4) of the Internal Revenue Code of 1986, and which insures only churches and their property, is exempt from taxes levied on insurance companies in Sections 38-7-20, 38-7-30, 38-7-40, and 38-7-50. To provide proof of exemption from federal income tax under Section 501(c)(3) or (4) of the Internal Revenue Code of 1986, the company shall provide to the director or his designee a certificate issued by the Internal Revenue Service demonstrating the company's tax-exempt status. The company shall further provide evidence satisfactory to the director or his designee that it only insures churches and their property.

HISTORY: Former 1976 Code Section 38-43-800 [1986 Act No. 540, Part II, Section 31G] recodified as Section 38-7-180 by 1987 Act No. 155, Section 1; 1988 Act No. 399, Section 2; 1993 Act No. 181, Section 534; 1996 Act No. 328, Section 1.



SECTION 38-7-190. Tax credits

(A) Notwithstanding any other provision of law:

(1) Any credits under Chapter 6 of Title 12 may be applied against any taxes, license fees, and other assessments imposed under this title.

(2) Any credits under this title which are earned by one member of a controlled group of corporations may be used and applied by that member and any other members of the controlled group of corporations.

(3) Any limitations upon the total amount of liability for taxes that can be reduced by the use of a credit must be computed before any credit is used to reduce any tax liability under this title. Subject to item (4), the taxpayer may apply any credits arising under this title in any order the taxpayer elects.

(4) No credit can be used more than once, and all credits must be used, to the extent possible in any given year, first by the company that earned them, and second against the tax which generated them.

(5) As used in this section:

(a) The term "controlled group of corporations" has the same meaning as provided under Section 1563 of the Internal Revenue Code without regard to Section 1563(a)(4), (b)(2)(A) only with respect to corporations which are in existence for less than one-half the number of days in the tax year referred to therein, and (b)(2)(C) and (D);

(b) The term "tax credit" or "credit" means a statutorily directed or authorized reduction in the tax liability made after any applicable tax rates are applied.

HISTORY: 1996 Act No. 231, Section 5A.



SECTION 38-7-200. Credit against premium tax.

(A) A licensed insurer providing full property and casualty coverage, to specifically include wind and hail coverage, to property owners within the area defined in Section 38-75-310(5), including any portion of the area as it may be expanded from time to time pursuant to Section 38-75-460, may claim as a nonrefundable credit against the premium tax imposed by Sections 38-7-20 and 38-7-40 in an amount equal to twenty-five percent of the tax that otherwise is due on the premium written for the property owners for the taxable year.

(B) The credit allowed by this section is available only to an insurer licensed or authorized to do business in this State with respect to a property and casualty insurance policy providing full coverage as defined in subsection (A).

(C) A licensed insurer who claims the credit allowed by this section shall provide information required by the Department of Insurance to demonstrate that the taxpayer is eligible for the credit and that the amount paid for premiums for which the credit is claimed was not excluded from the licensed insurer's gross income for the taxable year.

(D) The tax credit allowed under this section for a taxable year may be claimed only once for any one structure, regardless of the number of policies written on the structure.

(E) The department shall take the action necessary to monitor and examine the use of the credits claims under this section.

(F) This section applies to all new policies issued with an effective date after December 31, 2007.

HISTORY: 2007 Act No. 78, Section 5, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.






CHAPTER 9 - CAPITAL, SURPLUS, RESERVES, AND OTHER FINANCIAL MATTERS

SECTION 38-9-10. Capital and surplus required of stock insurers; delinquency.

(A)(1) Before licensing a stock insurer, the director or his designee shall require the insurer to be possessed of capital which must be maintained at all times and surplus, twenty-five percent of which must be maintained at all times, in amounts not less than:

If licensed to write Capital Surplus

(a) life: $ 600,000 $ 600,000

(b) accident and health 600,000 600,000

(c) life, accident, and health 1,200,000 1,200,000

(d) property: 1,200,000 1,200,000

(e) casualty: 1,200,000 1,200,000

(f) surety: 1,200,000 1,200,000

(g) marine: 1,200,000 1,200,000

(h) title: 600,000 600,000

(i) multiple lines: 1,500,000 1,500,000

(2) The director or his designee may require additional initial capital and surplus based on the type or nature of business transacted, and the initial capital and surplus of the insurer must consist of cash or marketable securities that qualify as admitted assets on the most recent statutory financial statement of the insurer filed with the department pursuant to Section 38-13-80.

(B) If the surplus of a stock insurer is less than twenty-five percent of the surplus initially required, as set forth in subsection (A), the insurer is considered delinquent, and the director or his designee may begin delinquency proceedings as provided by Chapter 27 of this title.

(C) If the capital of a stock insurer is impaired, the insurer is delinquent, and the director or his designee shall begin delinquency proceedings.

HISTORY: Former 1976 Code Section 38-9-10 [1947 (45) 322; 1952 Code Section 37-142; 1962 Code Section 37-142] recodified as Section 38-55-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-610 [1947 (45) 322; 1952 Code Section 37-181; 1957 (50) 402; 1962 Code Section 37-182; 1963 (53) 564; 1971 (57) 311] recodified as Section 38-9-10 by 1987 Act No. 155, Section 1; 1988 Act No. 317, Section 1; 1991 Act No. 13, Section 6; 1993 Act No. 181, Section 535; 2012 Act No. 137, Section 2, eff April 2, 2012.



SECTION 38-9-20. Surplus required of mutual insurers; delinquency.

(A)(1) Before licensing a mutual insurer, the director or his designee shall require the insurer to be possessed of surplus of not less than:

If licensed to write Surplus which must be possessed at time

of licensing

(a) life: $1,200,000

(b) accident and health: 1,200,000

(c) life, accident, and health: 2,400,000

(d) property: 2,400,000

(e) casualty: 2,400,000

(f) surety: 2,400,000

(g) marine: 2,400,000

(h) title: 1,200,000

(i) multiple lines: 3,000,000

(2) The director or his designee may require additional initial surplus based on the type or nature of business transacted, and the initial surplus of the insurer must consist of cash or marketable securities that qualify as admitted assets on the most recent statutory financial statement of the insurer filed with the department pursuant to Section 38-13-80.

(B) If the surplus of a licensed mutual insurer is less than the sum of the capital and minimum surplus required to be maintained by a stock insurer licensed to write the same kind or kinds of business, the mutual insurer is considered delinquent, and the director or his designee may begin delinquency proceedings as provided by Chapter 27 of this title.

(C) If the surplus of a licensed mutual insurer is less than the minimum capital required to be possessed by a stock insurer licensed to write the same kind or kinds of business, the mutual insurer is delinquent, and the director or his designee shall begin delinquency proceedings.

HISTORY: Former 1976 Code Section 38-9-20 [1947 (45) 322; 1952 Code Section 37-141; 1962 Code Section 37-141] recodified as Section 38-61-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-620 [1947 (45) 322; 1952 Code Section 37-182; 1957 (50) 402; 1962 Code Section 37-182; 1963 (53) 564; 1971 (57) 311] recodified as Section 38-9-20 by 1987 Act No. 155, Section 1; 1988 Act No. 317, Section 2; 1991 Act No. 13, Section 7; 1993 Act No. 181, Section 535; 2012 Act No. 137, Section 3, eff April 2, 2012.



SECTION 38-9-30. Capital and surplus requirements of insurers licensed as of July 1, 1988; delinquency.

Sections 38-9-10 and 38-9-20 do not apply to an insurer that is licensed to do business in this State on July 1, 1991, if the insurer continues to remain licensed in this State and continues to maintain at least the following minimum capital and surplus amounts if a stock insurer or minimum surplus if a mutual insurer:

(1) An insurer, if possessed of capital and surplus amounts on December 31, 1990, that were in compliance with the law at that time, but which are less than the minimums required to be maintained by Section 38-9-10, shall maintain not less than the amount of capital stated in its 1990 annual statement and maintain surplus of not less than twenty-five percent of that amount of capital. If the surplus of the insurer is reduced to less than twenty-five percent of this minimum amount of required capital, the insurer is considered delinquent, and the director or his designee may begin delinquency proceedings as provided by Chapter 27 of this title. If the minimum capital required to be maintained by this section by the insurer becomes impaired, the insurer is delinquent, and the director or his designee shall begin delinquency proceedings. If the capital is increased to an amount greater than the amount possessed on December 31, 1990, the amount of surplus that must be maintained after the increase is twenty-five percent of that greater amount of capital, and if this amount is not maintained, the director or his designee may begin delinquency proceedings as provided by Chapter 27 of this title. This increased amount of capital must not be reduced to an amount less than the amount required by Section 38-9-10, and if it becomes reduced or impaired, the insurer is delinquent, and the director or his designee shall begin delinquency proceedings.

(2) A mutual insurer, if possessed of surplus on December 31, 1990, that was in compliance with the law at that time but is less than the minimum required to be maintained by Section 38-9-20, shall maintain not less than the amount of surplus stated in its 1990 annual statement. If the surplus of the insurer is reduced to less than eighty percent of the amount shown in its 1990 annual statement, the insurer is considered delinquent, and the director or his designee may begin delinquency proceedings as provided by Chapter 27 of this title. If the surplus of the insurer is increased to an amount greater than the amount possessed on December 31, 1990, eighty percent of that greater amount of surplus, or the minimum amount required to be maintained by Section 38-9-20, whichever amount is the lesser, must be maintained after the increase, and if it is not maintained, the insurer is considered delinquent, and the director or his designee may begin delinquency proceedings as provided by Chapter 27 of this title.

(3) A domestic stock insurer possessed of the minimum capital and surplus required by item (1) or a domestic mutual insurer possessed of the minimum surplus required by item (2), which is the subject of a change of control defined in Chapter 21 of this title, the Insurance Holding Company Regulatory Act, immediately shall increase its minimum capital and surplus if a stock insurer, or its minimum surplus if a mutual insurer, to comply with the minimums in Section 38-9-10 or 38-9-20, whichever is applicable.

HISTORY: Former 1976 Code Section 38-9-30 [1947 (45) 322; 1952 Code Section 37-143; 1962 Code Section 37-143] recodified as Section 38-55-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-630 [1947 (45) 322; 1948 (45) 1734; 1952 Code Section 37-183; 1962 Code Section 37-183; 1963 (53) 564; 1971 (57) 311] recodified as Section 38-9-30 by 1987 Act No. 155, Section 1; 1988 Act No. 317, Section 3; 1991 Act No. 13, Section 8; 1993 Act No. 181, Section 535.



SECTION 38-9-40. Director to notify insurers of amounts required; annual schedule.

The director or his designee shall notify each licensed insurer that does not comply with Section 38-9-10 or 38-9-20 of the amounts of capital and surplus if a stock insurer, or the amount of surplus if a mutual insurer, the insurer shall maintain in order to continue to remain licensed in this State. A schedule of the amounts required must be maintained by each insurer. This schedule must be revised annually as to those insurers whose minimum capital and surplus requirements are increased periodically as required by Section 38-9-30.

HISTORY: Former 1976 Code Section 38-9-40 [1947 (45) 322; 1952 Code Section 37-144; 1962 Code Section 37-144] recodified as Sections 38-63-10, 38-65-10, and 38-69-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-640 [1962 Code Section 37-183.1; 1963 (53) 564] recodified as Section 38-9-40 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 535; 1998 Act No. 411, Section 2.



SECTION 38-9-50. Restrictions on kinds of insurance that insurers may write.

An insurer that fails to meet the minimum capital and surplus requirements of this chapter, but which continues to remain licensed by virtue of Section 38-9-30, shall confine its business to the kinds of insurance for which it was licensed on July 1, 1988. If the insurer desires to write additional kinds of insurance, it shall comply with the capital and surplus requirements of Section 38-9-10 or 38-9-20 as applicable.

HISTORY: Former 1976 Code Section 38-9-50 [1956 (49) 1814; 1962 Code Section 37-144.1] recodified as Section 38-63-20, Section 38-65-20, Section 38-69-20, Section 38-71-220 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-650 [1962 Code Section 37-183.2; 1963 (53) 564] recodified as Section 38-9-50 by 1987 Act No. 155, Section 1; 1988 Act No. 317, Section 4; 1993 Act No. 181, Section 535.



SECTION 38-9-60. No limitation on certain license provisions.

Sections 38-9-30 to 38-9-50 may not be construed as a limitation of any authority conferred elsewhere by this title upon the director or his designee to deny or revoke or suspend a license of an insurer.

HISTORY: Former 1976 Code Section 38-9-60 [1947 (45) 322; 1952 Code Section 37-145; 1962 Code Section 37-145] recodified as Section 38-55-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-660 [1962 Code Section 37-183.3;1963 (53) 564] recodified as Section 38-9-60 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 53.



SECTION 38-9-70. Insurers may make deposits to do business in other states.

The director or his designee in his official capacity shall take and hold, in trust, deposits made by domestic insurers for the purpose of complying with the laws of any other state to enable the insurer to do business in that state. The insurer making the deposit is entitled to the income and may with the consent of the director or his designee and when not forbidden by the law under which the deposit is made, change, in whole or in part, the securities which compose the deposit for other solvent securities of equal par value approved by the director or his designee.

HISTORY: Former 1976 Code Section 38-9-70 [1947 (45) 322; 1949 (46) 600; 1952 Code Section 37-146; 1962 Code Section 37-146; 1980 Act No. 305, Section 1] recodified as Sections 38-63-210, 38-69-110, and 38-71-30 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-670 [1947 (45) 322; 1952 Code Section 37-185 1962 Code Section 37-185] recodified as Section 38-9-70 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 535.



SECTION 38-9-80. Certificates of deposits or securities required; amounts; factors considered in setting amounts; limits.

(A) The director or his designee shall require every insurer transacting, or desiring to transact, business in this State to deposit with him certificates of deposit of building and loan associations chartered by South Carolina or federal savings and loan associations located within the State in which deposits are guaranteed by the Federal Savings and Loan Insurance Corporation, not to exceed the amount covered by insurance, or of national banks located within the State or banks chartered by South Carolina in which deposits are guaranteed by the Federal Deposit Insurance Corporation, not to exceed the amount covered by insurance, or other securities which:

(1) qualify as legal investments under the laws of this State for public sinking funds;

(2) are not in default as to principal or interest;

(3) have a current market value of not less than ten thousand nor more than two hundred thousand dollars, as determined by the director or his designee pursuant to the standards promulgated by the department.

(B) The director or his designee shall prescribe the amount, within the limits of this section, of the securities required, and he subsequently may increase or decrease the amount required.

(C) Notwithstanding the limitations in this section as to the amount of deposits required, the director or his designee may require an insurer to deposit an amount of securities in excess of the limits based on his consideration of the following:

(1) adverse findings reported in financial condition and market conduct examination reports;

(2) the National Association of Insurance Commissioners Insurance Regulatory Information System and its related reports;

(3) the ratios of commission expense, general insurance expense, policy benefits, and reserve increases as to annual premium and net investment income which could lead to a significant adjustment to an insurer's capital and surplus;

(4) whether the insurer's asset portfolio when viewed in light of current economic conditions is not of sufficient value, liquidity, or diversity to assure the insurer's ability to meet its outstanding obligations as they mature;

(5) whether an insurer had a significant operating loss in the last twelve months or a shorter time;

(6) whether an affiliate, subsidiary, or a reinsurer is insolvent, threatened with insolvency, or delinquent in payment of its monetary or other obligations;

(7) contingent liabilities, pledges, or guaranties which individually or collectively involve a total amount which in the opinion of the director or his designee may affect the solvency of the insurer;

(8) whether the management of an insurer, including officers, directors, or other persons who directly or indirectly controls the operation of the insurer, fails to possess and demonstrate the competence, fitness, and reputation necessary to serve the insurer in that position;

(9) whether management has failed to respond to inquiries relative to the condition of the insurer or has furnished false and misleading information concerning an inquiry;

(10) whether the insurer has grown so rapidly and to an extent that it lacks adequate financial and administrative capacity to meet its obligations in a timely manner;

(11) whether the insurer has experienced or will experience in the foreseeable future cash flow or liquidity problems.

HISTORY: Former 1976 Code Section 38-9-80 [1947 (45) 322; 1949 (46) 600; 1952 Code Section 37-147; 1962 Code Section 37-147] recodified as Section 38-55-50 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-680 [1962 Code Section 37-185.1; 1962 (52) 2148; 1969 (56) 212; 1975 (58) 279; 1986 Act No. 429, Section 1] recodified as Section 38-9-80 by 1987 Act No. 155, Section 1; 1992 Act No. 280, Section 1; 1993 Act No. 181, Section 535; 2000 Act No. 259, Section 4.



SECTION 38-9-90. Securities or bonds must be held as security for claims.

The bonds or other securities required by Section 38-9-80 must be held as security for the payment of claims against the insurer arising out of its failure to meet obligations incurred in this State. Policyholders ratably and without preference and general creditors ratably, without preference, and subordinate to the claims of policyholders shall have a lien on the bonds or other securities for the amount of their claim.

HISTORY: Former 1976 Code Section 38-9-90 [1947 (45) 322; 1952 Code Section 37-148; 1962 Code Section 37-148] recodified as Section 38-55-60 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-690 [1962 Code Section 37-185.2;1962 (52) 2148] recodified as Section 38-9-90 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 53.



SECTION 38-9-100. Deposit of securities not necessary when made with other states.

If a qualified insurer deposits with an officer or official body of another state for the protection of all its policyholders, or all its policyholders and creditors, acceptable securities not in default as to principal or interest and of a current market value of not less than one million dollars, and delivers to the director or his designee a certificate to that effect, authenticated by the appropriate state official holding the deposit, the insurer may be relieved of making the deposit required by Section 38-9-80. For the purpose of this section a 'qualified insurer' is a licensed stock insurer possessed of at least ten million dollars of capital and surplus or a licensed mutual, fraternal, or reciprocal insurer possessed of at least ten million dollars of surplus, according to its most recent annual statement filed with the director or his designee and, in the discretion of the director or his designee, may include eligible surplus lines insurers which meet these capital and surplus requirements. For the purpose of this section, "acceptable securities" means bonds of the United States or of a state of the United States, or of a municipality or county, upon which is pledged the full faith and credit of the appropriate political division, or bonds or notes secured by mortgages or deeds of trust on otherwise unencumbered real estate of a market value of not less than double the amount loaned, or other securities approved by the director or his designee.

HISTORY: 1969 (56) 212; 1971 (57) 2561; 1986 Act No. 429, Section 2] recodified as Section 38-9-100 by 1987 Act No. 155, Section 1; 1988 Act No. 314, Section 2; 1992 Act No. 280, Section 2; 1993 Act No. 181, Section 535.



SECTION 38-9-110. Voluntary deposits for compliance with laws of other states.

A domestic company, in order to comply with the laws of any other state or territory of the United States, may make a voluntary deposit with the director or his designee in excess of the amount required by Section 38-9-80. This excess deposit is subject to all other applicable provisions of the laws of this State relating to the deposits of insurers, except that the excess deposit must be for the protection of all the company's policy obligations, ratably and without preference, notwithstanding the provisions of Section 38-9-90. However, a domestic company making this voluntary deposit is relieved of making the deposit required by Section 38-9-80 if the company meets the definition of a qualified insurer as defined in Section 38-9-100 and if the voluntary deposit meets the requirements of Section 38-9-100.

HISTORY: Former 1976 Code Section 38-9-110 [1947 (45) 322; 1952 Code Section 37-149; 1962 Code Section 37-149] recodified as Section 38-55-70 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-710 [1962 Code Section 37-185.4; 1962 (52) 2148; 1974 (58) 2099] recodified as Section 38-9-110 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 535.



SECTION 38-9-120. Exchange of deposited securities.

A depositing insurer may exchange for the deposited securities, or any of them, other securities eligible for deposit under Sections 38-9-80 to 38-9-140 if, in the opinion of the director or his designee, the aggregate value of the deposit will not be reduced below the amount required by law.

HISTORY: Former 1976 Code Section 38-9-120 [1918 (30) 763; 1919 (31) 133; Civ. C. '22 Section 5461; 1932 Code Section 9049; 1934 (38) 1493; 1942 Code Section 9049; 1952 Code Section 37-149.1; 1952 (47) 1893; 1955 (49) 152; 1962 Code Section 37-149.1; 1973 (58) 335] has no comparable provisions in 1987 Act No. 155; Former 1976 Code Section 38-5-720 [1962 Code Section 37-185.5; 1962 (52) 2148] recodified as Section 38-9-120 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 535.



SECTION 38-9-130. Interest on deposited securities.

The director or his designee at the time of receiving any bonds or other securities deposited under Sections 38-9-80 to 38-9-140 shall give to the company authority to collect the interest thereon for its own use. This authority continues in force until the company fails to pay any of its liabilities for which the deposit is security. In case of that failure the party charged with payment of the interest must be notified that thereafter the interest is payable to the director or his designee to be applied, if necessary, to the payment of those liabilities.

HISTORY: Former 1976 Code Section 38-9-130 [1935 (39) 287; 1942 Code Section 9051-2; 1952 Code Section 37-149.2; 1962 Code Section 37-149.2; 1967 (55) 184] has no comparable provisions in 1987 Act No. 155; Former 1976 Code Section 38-5-730 [1962 Code Section 37-185.6; 1962 (52) 2148] recodified as Section 38-9-130 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 535.



SECTION 38-9-140. Principal of deposited securities.

When the principal of any securities deposited under Sections 38-9-80 to 38-9-140 is paid to the director or his designee, he shall pay the money so received to the company. However, if the securities were required to be deposited under Section 38-9-80 the payment may not be made until the company deposits an equal amount of other securities of the character required for similar deposits. If the company fails to deliver to the director or his designee within thirty days after receiving notice of this requirement the securities necessary to maintain its required deposit, he may invest the money in other securities of the required character and hold the same as he held those which were paid.

HISTORY: Former 1976 Code Section 38-9-140 [1956 (49) 2028; 1962 Code Section 37-149.3; 1980 Act No. 477] recodified as Section 38-55-80 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-740 [1962 Code Section 37-185.7; 1962 (52) 2148] recodified as Section 38-9-140 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 535.



SECTION 38-9-150. Return of deposited securities.

Upon request of a domestic insurer the director or his designee may return to the insurer the whole or any portion of the securities of the insurer held by him on deposit when he is satisfied that the securities asked to be returned are not subject to any liability and are not required to be held any longer by any provision of law or purpose of the original deposit.

These deposits made by a foreign insurer must be returned by the director or his designee upon the filing with the director or his designee by the trustee or other authorized representative of the insurer a written request and sworn affidavit stating (a) that the insurer has no contracts of insurance in force and no unsatisfied claims outstanding within this State or (b) that reinsurance of all outstanding contracts and acceptance of all unsatisfied claims within this State have been provided by an insurer or insurers authorized to transact the same kinds of business in this State, filing with the affidavit a certified copy of the reinsurance agreement. Release must be made upon the written order of the director or his designee when he is satisfied that the above requirements have been met. The director or his designee is considered the agent of the foreign insurer for acceptance of service of any legal process in any action or proceeding against the insurer for any claim that might arise before or after the return of its deposits. A person making a false affidavit as required in this section is guilty of a felony and, upon conviction, must be imprisoned not more than five years.

HISTORY: Former 1976 Code Section 38-9-150 [1947 (45) 322; 1952 Code Section 37-150; 1962 Code Section 37-150] recodified as Section 38-55-90 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-750 [1947 (45) 322; 1952 Code Section 37-186; 1960 (51) 1922; 1962 Code Section 37-186] recodified as Section 38-9-150 by 1987 Act No. 155, Section 1; 1993 Act No. 184, Section 65; 1993 Act No. 181, Section 535.



SECTION 38-9-160. Enforcement of trust created by deposit.

An insurer which has made a deposit in this State, pursuant to this title, its trustees or resident managers in the United States, the director or his designee, or any creditor of the insurer may, at any time, bring an action in the Circuit Court for the County of Richland against the State and other parties properly joined to enforce, administer, or terminate the trust created by the deposit. The process in the action must be served on the officer of the State having the deposit, who must appear and answer in behalf of the State and perform any orders and judgments the court may make in the action.

HISTORY: Former 1976 Code Section 38-9-160 [1947 (45) 322; 1952 Code Section 37-151; 1962 Code Section 37-151] recodified as Section 38-55-100 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-760 [1947 (45) 322; 1952 Code Section 37-187; 1962 Code Section 37-187] recodified as Section 38-9-160 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 535.



SECTION 38-9-170. Unearned premium reserve.

(A) An insurer authorized to transact business in this State, except as to risks or policies for which reserves are required under subsections (B) and (C) and Section 38-9-180 except for real estate title insurance policies, and subject to specific provisions of this title, shall maintain reserves equal to the unearned portions of the gross premiums charged on unexpired or unterminated risks and policies. Credit for reinsurance is allowed a ceding insurer as a deduction from reserves required by this section only as provided in Section 38-9-200 or 38-9-210.

(B)(1) With reference to insurance against loss or damage to property except as provided in item (5) and with reference to all general casualty insurance and surety insurance every insurer shall maintain an unearned premium reserve on all policies in force.

(2) The director or his designee may require that these reserves are equal to the unearned portions of the gross premiums in force as computed on each respective risk from the policy's date of issue. If the director or his designee does not so require, the portions of the gross premium in force to be held as premium reserve must be computed according to the following table:

Term for Which Policy was Written Reserved for Unearned Premium

1 year or less 1/2

2 years 1st year 3/4

2nd year 1/4

3 years 1st year 5/6

2nd year 1/2

3rd year 1/6

4 years 1st year 7/8

2nd year 5/8

3rd year 3/8

4th year 1/8

5 years 1st year 9/10

2nd year 7/10

3rd year 1/2

4th year 3/10

5th year 1/10

Over 5 years pro rata.

(3) All of these reserves may be computed, at the option of the insurer, on a yearly or more frequent pro rata basis.

(4) After adopting a method for computing the reserve, an insurer may not change methods without the director's or his designee's approval.

(5) With reference to marine insurance, premiums on trip risks not terminated are considered unearned, and the director or his designee may require the insurer to carry a reserve equal to one hundred percent on trip risks written during the month ended as of the date of statement. For all accident and health policies the insurer shall maintain an active life reserve which places a sound value on its liabilities under these policies and which is not less than the reserve according to standards set forth in regulations issued by the director and not less, in the aggregate, than the pro rata gross unearned premium reserves for these policies.

HISTORY: Former 1976 Code Section 38-9-170 [1947 (45) 322; 1952 Code Section 37-152; 1962 Code Section 37-152] recodified as Section 38-55-110 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-770 [1947 (45) 322; 1948 (45) 1734; 1949 (46) 600; 1952 Code Section 37-188; 1956 (49) 2022; 1958 (50) 1608; 1960 (51) 1554; 1962 Code Section 37-188; 1964 (53) 1835; 1969 (56) 210; 1975 (59) 182; 1978 Act No. 601; 1979 Act No. 18; 1982 Act No. 373] recodified as Section 38-9-170 by 1987 Act No. 155, Section 1; 1991 Act No. 13, Section 9; 1993 Act No. 181, Section 535.



SECTION 38-9-180. Standard Valuation Law.

(A) The director or his designee annually shall value, or cause to be valued, the reserve liabilities, referred to as reserves, for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurer doing business in this State. However, for an alien insurer the valuation is limited to the United States business and may certify the amount of the reserves, specifying the mortality table or tables, rate or rates of interest, and methods, net level premium method or other, used in the calculation of the reserves. In calculating the reserves he may use group methods and approximate averages for fractions of a year or otherwise. In lieu of the valuation of the reserves required in this section of a foreign or an alien insurer, he may accept any valuation made, or caused to be made, by the insurance supervisory official of a state or another jurisdiction when the valuation complies with the minimum standard provided in this section and if the official of the state or jurisdiction accepts as sufficient and valid for all legal purposes the certificate of valuation of the director or his designee when the certificate states the valuation to have been made in a specified manner according to which the aggregate reserves would be at least as large as if they had been computed in the manner prescribed by the law of that state or jurisdiction.

(B)(1) Every life insurance company doing business in this State annually shall submit to the director or his designee the opinion of a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the director by regulation are computed appropriately, are based on assumptions which satisfy contractual provisions, are consistent with prior reported amounts, and comply with applicable laws of this State. The director by regulation shall define the specifics of this opinion and add other items necessary to its scope.

(2)(a) Every life insurance company, except as exempted by or pursuant to regulation, also annually must include in the opinion required in item (1) an opinion of the same qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the director by regulation, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including, but not limited to, the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including, but not limited to, the benefits under and expenses associated with the policies and contracts.

(b) The director may provide by regulation for a transition period for establishing higher reserves which the qualified actuary considers necessary in order to render the opinion required by this subsection.

(3) Each opinion required by item (2) is governed by the following provisions:

(a) A memorandum, in form and substance acceptable to the department as specified by regulation, must be prepared to support each actuarial opinion.

(b) If the insurance company fails to provide a supporting memorandum at the request of the director or his designee within a period specified by regulation or the director or his designee determines that the supporting memorandum provided by the insurance company fails to meet the standards prescribed by the regulations or is otherwise unacceptable to the director or his designee, the director or designee may engage a qualified actuary at the expense of the company to review the opinion and the basis for the opinion and prepare supporting memorandum required by the director or designee.

(4) Every opinion is governed by the following provisions:

(a) The opinion must be submitted with the annual statement reflecting the valuation of reserve liabilities for each year ending after December 30, 1993.

(b) The opinion must apply to all business in force including individual and group health insurance plans, in form and substance acceptable to the director or designee as specified by regulation.

(c) The opinion must be based on standards adopted by the Actuarial Standards Board and on additional standards the director by regulation prescribes.

(d) For an opinion required to be submitted by a foreign or alien company, the director or designee may accept the opinion filed by that company with the insurance supervisory official of another state if the director or designee determines that the opinion reasonably meets the requirements applicable to a company domiciled in this State.

(e) For the purposes of this subsection, 'qualified actuary' means a member in good standing of the American Academy of Actuaries who meets the requirements set forth in regulations.

(f) Except in cases of fraud or wilful misconduct, the qualified actuary must not be liable for damages to a person, other than the insurance company and the director or designee, for an act, an error, an omission, a decision, or conduct with respect to the actuary's opinion.

(g) Disciplinary action by the director or designee against the company or the qualified actuary must be defined in regulations by the director.

(h) A memorandum in support of the opinion and related material provided by the company to the director or designee must be kept confidential by the director or designee and must not be made public or subject to subpoena, other than for the purpose of defending an action seeking damages from a person by reason of action required by this subsection or by regulations promulgated under it. However, the memorandum or other material may be released by the director or designee with the written consent of the company or to the American Academy of Actuaries upon request stating that the memorandum or other material is required for the purpose of professional disciplinary proceedings and setting forth procedures satisfactory to the director or designee for preserving the confidentiality of the memorandum or other material. Once a portion of the confidential memorandum is cited by the company in its marketing, is cited before a governmental agency other than a state insurance department, or is released by the company to the news media all portions of the confidential memorandum are no longer confidential.

(C)(1) Except as otherwise provided in item (3) of this subsection and subsection (D), the minimum standard for the valuation of policies and contracts issued before March 24, 1960, is that provided by the laws in effect immediately before that date except the minimum standards for the valuation of annuities and pure endowments purchased under group annuity and pure endowment contracts issued before the effective date is that provided for by the laws in effect immediately before that date but replacing the interest rates as specified in the laws by an interest rate of five percent a year.

(2) Except as otherwise provided in item (3) of this subsection and subsection (D), the minimum standard for the valuation of policies and contracts issued after March 23, 1960, is the director's or designee's reserve valuation methods defined in subsections (E), (F), and (I), five percent interest for group annuity and pure endowment contracts and three and one-half percent interest for all other policies and contracts, or for policies and contracts other than annuity and pure endowment contracts issued after May 25, 1975, four percent interest for policies issued before January 1, 1979, five and one-half percent interest for single premium life insurance policies, and four and one-half percent interest for all other policies issued after December 31, 1978, and the following tables:

(a) for all ordinary policies of life insurance issued on the standard basis, excluding disability and accidental death benefits in the policies, the commissioner's 1941 Standard Ordinary Mortality Table for the policies issued before the operative date stated in Section 38-63-650, the commissioner's 1958 Standard Ordinary Mortality Table for the policies issued on or after the operative date of Section 38-63-590 of the Standard Nonforfeiture Law for Life Insurance, and before the operative date of Section 38-63-590 of the Standard Nonforfeiture Law for Life Insurance, if for any category of policies issued on female risks all modified net premiums and present values referred to in this section may be calculated according to an age not more than three years younger than the actual age of the insured; for policies issued before January 1, 1979, and not more than six years younger than the actual age of the insured or policies issued after December 31, 1978, and before the operative date of Section 38-63-600; and for policies issued on or after the operative date of Section 38-63-600 of the Standard Nonforfeiture Law for Life Insurance the commissioner's 1980 Standard Ordinary Mortality Table, at the election of the company for one or more specified plans of life insurance, the commissioner's 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors, or any ordinary mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the director for use in determining the minimum standard of valuation for the policies;

(b) for all industrial life insurance policies issued on the standard basis, excluding disability and accidental death benefits in the policies, the 1941 Standard Industrial Mortality Table for policies issued before the operative date stated in Section 38-63-650; for all policies issued on or after operative date, the 1941 Standard Industrial Mortality Table or the commissioner's 1961 Standard Industrial Mortality Table or any industrial mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the director for use in determining the minimum standard of valuation for policies, according to which of these tables is used to calculate adjusted premiums and present values as specified in Section 38-63-580;

(c) for individual annuity and pure endowment contracts, excluding disability and accidental death benefits in the policies, the 1937 Standard Annuity Mortality Table or, at the option of the company, the Annuity Mortality Table for 1949, Ultimate, or a modification of either of these tables approved by the director or designee;

(d) for group annuity and pure endowment contracts, excluding disability and accidental death benefits in the policies, the Group Annuity Mortality Table for 1951, a modification of the table approved by the director or designee or, at the option of the insurer, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts;

(e) for total and permanent disability benefits in or supplementary to ordinary policies or contracts, for policies or contracts issued after December 31, 1965, the tables of Period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 Disability Study of the Society of Actuaries, with due regard to the type of benefit or tables of disablement rates and termination rates, adopted after 1980 by the National Association of Insurance Commissioners, approved by regulation promulgated by the director, for use in determining the minimum standard of valuation for the policies; for policies or contracts issued after December 31, 1960, and before January 1, 1966, either the tables or, at the option of the company, the Class (3) Disability Table (1926) and for policies issued before January 1, 1961, the Class (3) Disability Table (1926) or other table approved by the director or designee. The table, for active lives, must be combined with a mortality table permitted for calculating the reserves for life insurance policies;

(f) for accidental death benefits in or supplementary to policies, for policies issued after December 31, 1965, the 1959 Accidental Death Benefits Table, or any accidental death benefits table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the director for use in determining the minimum standard of valuation for the policies; for policies issued after December 31, 1960, and before January 1, 1966, either the table or, at the option of the company, the Inter-Company Double Indemnity Mortality Table; and for policies issued before January 1, 1961, the Inter-Company Double Indemnity Mortality Table, or other table approved by the director or designee. The table must be combined with a mortality table permitted for calculating the reserves for life insurance policies;

(g) for extra benefits provided in life or endowment contracts or policies under which there is payable a series of coupons or guaranteed dividends or a series of constant or variable pure endowments maturing either during the term of the contract and the continuation of the life of the insured or maturing as a series after the death of the insured, the table or basis of reserves approved by the director or designee;

(h) for group life insurance, life insurance issued on the substandard basis and other special benefits, the tables approved by the director or designee;

(3) Except as provided in subsection (D), the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the operative date of this item, as defined in this section, and for all annuities and pure endowments purchased on or after the operative date under group annuity and pure endowment contracts, is the director's or designee's reserve valuation methods defined in subsections (E) and (F) and the following tables and interest rates:

(a) for individual annuity and pure endowment contracts issued before January 1, 1979, excluding disability and accidental death benefits in the contracts, the 1971 Individual Annuity Mortality Table, or a modification of this table approved by the director or designee, and six percent interest for single premium immediate annuity contracts, and four percent interest for all other individual annuity and pure endowment contracts;

(b) for individual single premium immediate annuity contracts issued after December 31, 1978, excluding disability and accidental death benefits in the contracts, the 1971 Individual Annuity Mortality Table or any individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the director for use in determining the minimum standard of valuation for the contracts, or a modification of these tables approved by the director or designee, and seven and one-half percent interest;

(c) for individual annuity and pure endowment contracts issued after December 31, 1978, other than single premium immediate annuity contracts, excluding disability and accidental death benefits in the contracts, the 1971 Individual Annuity Mortality Table or any individual annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the director for use in determining the minimum standard of valuation for the contracts, or a modification of these tables approved by the director or designee, and five and one-half percent interest for single premium deferred annuity and pure endowment contracts and four and one-half percent interest for all other individual annuity and pure endowment contracts;

(d) for all annuities and pure endowments purchased before January 1, 1979, under group annuity and pure endowment contracts, excluding disability and accidental death benefits purchased under the contracts, the 1971 Group Annuity Mortality Table, or a modification of this table approved by the director or designee, and six percent interest;

(e) for all annuities and pure endowments purchased after December 31, 1978, under group annuity and pure endowment contracts, excluding disability and accidental death benefits purchased under the contracts, the 1971 Group Annuity Mortality Table or a group annuity mortality table, adopted after 1980 by the National Association of Insurance Commissioners, that is approved by regulation promulgated by the director for use in determining the minimum standard of valuation for the annuities and pure endowments, or a modification of these tables approved by the director or designee, and seven and one-half percent interest.

After May 26, 1975, an insurer may file with the director or designee a written notice of its election to comply with this item after a specified date before January 1, 1979, which is the operative date of this item for the insurer. However, an insurer may elect a different effective date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If an insurer makes no election, the effective date of this item for the insurer is January 1, 1979.

(D)(1) The calendar year statutory valuation interest rates as defined in this subsection must be used in determining the minimum standard for the valuation of:

(a) all life insurance policies issued in a particular calendar year, on or after the operative date of Section 38-63-600 of the Standard Nonforfeiture Law for Life Insurance;

(b) all individual annuity and pure endowment contracts issued in a particular calendar year after December 31, 1982;

(c) all annuities and pure endowments purchased in a particular calendar year after December 31, 1982, under group annuity and pure endowment contracts;

(d) the net increase, if any, in a particular calendar year after January 1, 1983, in amounts held under guaranteed interest contracts.

(2) The calendar year statutory valuation interest rates, I, must be determined as follows and the results rounded to the nearer one-quarter of one percent:

(a) for life insurance,

I .03 + W (R(1) - .03) + 2W(R(2) - .09);

(b) for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options,

I. 03 + W (R - .03),

where R(1) is the lesser of R and .09, R(2) is the greater of R and .09, R is the reference interest rate defined in this subsection, and W is the weighting factor defined in this subsection;

(c) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis, except as stated in subitem (b) of this item, the formula for life insurance stated in subitem (a) of this item applies to annuities and guaranteed interest contracts with guarantee durations in excess of ten years and the formula for single premium immediate annuities stated in subitem (b) applies to annuities and guaranteed interest contracts with guarantee duration of ten years or less;

(d) for other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the formula for single premium immediate annuities stated in subitem (b) applies;

(e) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the formula for single premium immediate annuities stated in subitem (b) applies.

However, if the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year determined without reference to this sentence differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than one-half of one percent, the calendar year statutory valuation interest rate for the life insurance policies must be equal to the corresponding actual rate for the immediately preceding calendar year. For purposes of applying the immediately preceding sentence, the calendar year statutory valuation interest rate for life insurance policies issued in a calendar year must be determined for 1980, using the reference interest rate defined for 1979, and must be determined for each subsequent calendar year regardless of when Section 38-63-600 of the Standard Nonforfeiture Law for Life Insurance becomes operative.

(3) The weighting factors referred to in the formulas stated in this subsection are given in the following tables:

(a) weighting Factors for Life Insurance:

Guarantee Duration (Years) Weighting Factors

10 or less .50

More than 10, but not more than 20 .45

More than 20 .35

For life insurance, the guarantee duration is the maximum number of years the life insurance may remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates or nonforfeiture values or both which are guaranteed in the original policy;

(b) weighting factor for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options:

Weighting Factors

.80

(c) weighting factors for other annuities and for guaranteed interest contracts, except as stated in subitem (b) of this item are as specified sub-subitem (i), (ii), and (iii) according to the rules and definitions in sub-subitems (iv), (v), and (vi):

(i) for annuities and guaranteed interest contracts valued on an issue year basis:

Guarantee Duration (Years) Weighting Factor for Plan Type

A B C

5 or less: .80 .60 .50

More than five, but not more than 10: .75 .60 .50

More than 10, but not more than 20: .65 .50 .45

More than 20: .45 .35 .35

(ii) For annuities and guaranteed interest contracts valued on a change in fund basis, the factors shown in sub-subitem (i) of this subitem increased by:

Plan Type

A B C

.15 .25 .05

(iii) for annuities and guaranteed interest contracts valued on an issue year basis other than those with no cash settlement options, which do not guarantee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than twelve months beyond the valuation date, the factors shown in sub-subitem (i) of this subitem or derived in sub-subitem (ii) increased by:

Plan Type

A B C

.05 .05 .05

(iv) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the guarantee duration is the number of years for which the contract guarantees interest rates in excess of the calendar year statutory valuation interest rate for life insurance policies with guarantee duration in excess of twenty years. For other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the guarantee duration is the number of years from the date of issue or date of purchase to the date annuity benefits are scheduled to commence.

(d) Plan type as used in the above tables is defined as:

(i) Plan Type A:

At any time policyholder may withdraw funds only:

a. with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer;

b. without the adjustment but in installments over five years or more;

c. as an immediate life annuity; or

d. no withdrawal permitted;

(ii) Plan Type B:

Before expiration of the interest rate guarantee, policyholder may withdraw funds only:

a. with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer;

b. without the adjustment but in installments over five years or more; or

c. no withdrawal permitted. At the end of interest rate guarantee, funds may be withdrawn without the adjustment in a single sum or installments over less than five years;

(iii) Plan Type C:

Policyholder may withdraw funds before expiration of interest rate guarantee in a single sum or installments over less than five years either:

a. without adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurer; or

b. subject only to a fixed surrender charge stipulated in the contract as a percentage of the fund.

An insurer may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on either an issue year basis or on a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis. As used in this subsection an issue year basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard for the entire duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract, and the change in fund basis of valuation refers to a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

(4) The Reference Interest Rate referred to in item (2) of this subsection is defined as:

(a) for all life insurance, the lesser of the average over a period of thirty-six months and the average over a period of twelve months, ending on June thirtieth of the calendar year next preceding the year of issue, of Moody's Corporate Bond Yield Average - Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(b) for single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the average over twelve months, ending on June thirtieth of the calendar year of issue or year of purchase, of Moody's Corporate Bond Yield Average - Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(c) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in subitem (b) with guarantee duration in excess of ten years, the lesser of the average over thirty-six months and the average over twelve months, ending on June thirtieth of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average - Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(d) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a year of issue basis, except as stated in subitem (b), with guarantee duration of ten years or less, the average over twelve months, ending on June thirtieth of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average - Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(e) for other annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the average over twelve months, ending on June thirtieth of the calendar year of issue or purchase, of Moody's Corporate Bond Yield Average - Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(f) for other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, except as stated in subitem (b), the average over twelve months, ending on June thirtieth of the calendar year of the change in the fund, of Moody's Corporate Bond Yield Average - Monthly Average Corporates, as published by Moody's Investors Service, Inc.;

(5) If Moody's Corporate Bond Yield Average - Monthly Average Corporates is no longer published by Moody's Investors Service, Inc., or if the National Association of Insurance Commissioners determines that Moody's Corporate Bond Yield Average - Monthly Average Corporates as published by Moody's Investors Service, Inc., is no longer appropriate for the determination of the reference interest rate, then an alternative method for determination of the reference interest rate, which is adopted by the National Association of Insurance Commissioners and approved by regulation promulgated by the director, may be substituted.

(E) Except as otherwise provided in subsections (F) and (I), reserves according to the director's or designee's reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums, are the excess, if any, of the present value, at the date of valuation, of future guaranteed benefits provided for by the policies, over the then present value of future modified net premiums. The modified net premiums for the policy are the uniform percentage of the respective contract premiums for the benefits that the present value, at the date of issue of the policy, of the modified net premiums is equal to the sum of the then present value of the benefits provided for by the policy and the excess of item (1) over item (2), as follows:

(1) A net level annual premium equal to the present value, at the date of issue, of the benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per annum payable on the first and each subsequent anniversary of the policy on which a premium falls due. However, the net level annual premium may not exceed the net level annual premium on the nineteen year premium whole life plan for insurance of the same amount at an age one year higher than the age of issue of the policy.

(2) A net one year term premium for the benefits provided for in the first policy year. For a life insurance policy issued after December 31, 1985, for which the contract premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess and which provides an endowment benefit or a cash surrender value or a combination of them in an amount greater than the excess premium, the reserve according to the director's or designee's reserve valuation method as of a policy anniversary occurring on or before the assumed ending date defined in this section as the first policy anniversary on which the sum of an endowment benefit and cash surrender value then available is greater than the excess premium, except as otherwise provided in subsection (I), is the greater of the reserve as of the policy anniversary calculated as described in the preceding paragraph and the reserve as of the policy anniversary calculated as described in that paragraph, but with the value defined in item (1) being reduced by fifteen percent of the amount of the excess first year premium, all present values of benefits and premiums being determined without reference to premiums or benefits provided for by the policy after the assumed ending date, the policy being assumed to mature on the date as an endowment, and the cash surrender value provided on the date being considered as an endowment benefit. In making the above comparison the mortality and interest bases stated in subsection (C)(1) and (D) shall be used.

Reserves according to the director's or designee's reserve valuation method for: life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums, group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer including a partnership or sole proprietorship or by an employee organization, or both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as amended, disability and accidental death benefits in all policies and contracts, and all other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts, must be calculated by a method consistent with the principles of subsection (D), except extra premiums charged because of impairments or special hazards must be disregarded in the determination of modified net premiums.

(F) This subsection applies to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer including a partnership or sole proprietorship, or by an employee organization, or both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, as amended. Reserves according to the director's or designee's annuity reserve method for benefits under annuity or pure endowment contracts, excluding disability and accidental death benefits in the contracts, is the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by the contracts at the end of each respective contract year, over the present value, at the date of valuation, of future valuation considerations derived from future gross considerations, required by the terms of the contract, that become payable before the end of the respective contract year. The future guaranteed benefits must be determined by using the mortality table, if any, and the interest rate, or rates, specified in the contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of the contracts to determine nonforfeiture values.

(G)(1) An insurer's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, issued after March 23, 1960, must not be less than the aggregate reserves calculated in accordance with the methods set forth in subsections (E), (F), (I), and (J) and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for the policies.

(2) The aggregate reserves for all policies, contracts, and benefits must not be less than the aggregate reserves determined by the qualified actuary to be necessary to render the opinion required by subsection (B).

(H) Reserves for all policies and contracts issued before March 24, 1960, may be calculated, at the option of the insurer, according to the standards which produce greater aggregate reserves for all the policies and contracts than the minimum reserves required by the laws in effect immediately before the date. Reserves for a category of policies, contracts, or benefits established by the director or designee, after March 23, 1960, may be calculated, at the option of the insurer, according to the standards which produce greater aggregate reserves for the category than those calculated according to the minimum standard provided in this section, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, must not be higher than the corresponding rate or rates of interest used in calculating nonforfeiture benefits. An insurer which adopts a standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard provided in this section, with the approval of the director or designee, may adopt a lower standard of valuation, but not lower than the minimum provided in this section. However, for purposes of this subsection, the holding of additional reserves previously determined by a qualified actuary to be necessary to render the opinion required by subsection (B) must not be deemed to be the adoption of a higher standard of valuation.

(I) If in a contract year the gross premium charged by a life insurer on a policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating the reserve but using the minimum valuation standards of mortality and rate of interest, the minimum reserve required for the policy or contract is the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for the policy or contract, or the reserve calculated by the method actually used for the policy or contract but using the minimum valuation standards of mortality and rate of interest and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium. The minimum valuation standards of mortality and rate of interest referred to in this subsection are those standards stated in subsections (C)(1) and (D). For a life insurance policy issued after December 31, 1985, for which the gross premium in the first policy year exceeds that of the second year and for which no comparable additional benefit is provided in the first year for the excess and which provides an endowment benefit or a cash surrender value or a combination of them in an amount greater than the excess premium, this subsection must be applied as if the method actually used in calculating the reserve for the policy were the method described in subsection (E), ignoring the second paragraph of subsection (E). The minimum reserve at each policy anniversary of the policy is the greater of the minimum reserve calculated in accordance with subsection (E), including the second paragraph of that subsection, and the minimum reserve calculated in accordance with this subsection.

(J) For a plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience, or for a plan of life insurance or annuity which is of a nature so that the minimum reserves cannot be determined by the methods described in subsections (E), (F), and (I), the reserves which are held under the plan must be:

(1) appropriate in relation to the benefits and the pattern of premiums for that plan;

(2) computed by a method which is consistent with the principles of this Standard Valuation Law, as determined by regulations promulgated by the director.

(K) This section is known as the "Standard Valuation Law".

HISTORY: Former 1976 Code Section 38-9-180 [1947 (45) 322; 1952 Code Section 37-153; 1962 Code Section 37-153] recodified as Section 38-55-30 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-770 [1947 (45) 322; 1948 (45) 1734; 1949 (46) 600; 1952 Code Section 37-188; 1956 (49) 2022; 1958 (50) 1608; 1960 (51) 1554; 1962 Code Section 37-188; 1964 (53) 1835; 1969 (56) 210; 1975 (59) 182; 1978 Act No. 601; 1979 Act No. 18; 1982 Act No. 373] recodified as Section 38-9-180 by 1987 Act No. 155, Section 1; 1987 Act No. 155, Section 1; 1992 Act No. 281, Section 1; 1993 Act No. 181, Section 535.



SECTION 38-9-190. Loss and claim reserves.

A company authorized to transact insurance in this State shall maintain reserves in an amount estimated in the aggregate as being sufficient to provide for the payment of all losses or claims arising by the date of an annual or other statement, whether reported or unreported, which are unpaid as of that date and for which the insurer may be liable and also reserves in an amount estimated to provide for the expenses of adjustment or settlement of these claims.

The reserves for unpaid losses and loss expenses under policies of personal injury liability insurance, employer's liability insurance, and workers' compensation insurance must be calculated in accordance with regulations the department prescribes. A company authorized to write these kinds of insurance shall file with its annual statement schedules of its experience in the form the director or designee requires.

Credit for reinsurance is allowed a ceding insurer as an asset or a deduction from reserves required by this section only as provided in Section 38-9-200 or 38-9-210.

HISTORY: Former 1976 Code Section 38-9-190 [1947 (45) 322; 1948 (45) 1734; 1952 Code Section 37-154; 1962 Code Section 37-154] recodified as Section 38-75-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-780 [1947 (45) 322; 1948 (45) 1734; 1949 (46) 600; 1952 Code Section 37-189; 1956 (49) 2021; 1958 (50) 1608; 1962 Code Section 37-189; 1971 (57) 310] recodified as Section 38-9-190 by 1987 Act No. 155, Section 1; 1991 Act No. 13, Section 10; 1993 Act No. 181, Section 535.



SECTION 38-9-200. Reinsurance credits; liability reductions.

(A) Credit for reinsurance shall be allowed a domestic ceding insurer as an asset or a reduction from liability on account of reinsurance ceded only when the reinsurer meets the requirements of subsection (B), (C), (D), (E), or (F). Credit only shall be allowed under subsection (B), (C), or (D) of this section as respects cessions of those kinds or classes of business which the assuming insurer is licensed or otherwise permitted to write or assume in its state of domicile or, in the case of a United States branch of an alien assuming insurer, in the state through which it is entered and licensed to transact insurance or reinsurance. If meeting the requirements of subsection (D) or (E), the requirements of subsection (G) also shall be met.

(B) Credit must be allowed when the reinsurance is ceded to an assuming insurer which is licensed to transact insurance or reinsurance in this State, approved as a reinsurer by the director or designee provided by Section 38-5-60, or licensed as a captive reinsurance company pursuant to Chapter 90 of this title. It is not the intent of this provision to allow an insurer domiciled outside this State to take credit for reinsurance in its financial statements based on the domestic license, authorization, accreditation, or "substantially similar" status of the captive reinsurance company.

(C) Credit shall be allowed when the reinsurance is ceded to an assuming insurer which is accredited as a reinsurer in this State. An accredited reinsurer is one which:

(1) files with the director or designee evidence of its submission to this state's jurisdiction;

(2) submits to this state's authority to examine its books and records;

(3) is licensed to transact insurance or reinsurance in at least one state or, for a United States branch of an alien assuming insurer, is entered through and licensed to transact insurance or reinsurance, in at least one state;

(4) pays an initial submission fee of four hundred dollars and annually pays a four hundred dollar fee by March first;

(5) files annually with the director or designee a copy of its annual statement filed with the insurance department of its state of domicile and a copy of its most recent audited financial statement; and:

(a) maintains a surplus as regards policyholders of not less than twenty million dollars and whose accreditation has not been denied by the director or designee within ninety days of its submission; or

(b) maintains a surplus as regards policyholders of less than twenty million dollars and whose accreditation has been approved by the director or designee. The accreditation of an assuming insurer with a surplus as regards policyholders of less than twenty million dollars which is licensed in its state of domicile (or, in the case of an alien assuming insurer, in the state through which it is entered and in which it is licensed) to write life, health, annuity insurance, or any combination of those kinds of insurance, shall be approved by the director, and if the assuming insurer, among other criteria:

(i) maintains a surplus as regards policyholders in an amount in excess of the amounts required by Section 38-9-10 and Section 38-9-20;

(ii) maintains total adjusted capital of not less than four times the risk-based capital authorized control level (determined as of its last filed annual statement); and

(iii) satisfies the standard for exemption from asset adequacy analysis contained in South Carolina Regulation 69-52.

No credit is allowed a domestic ceding insurer if the assuming insurer's accreditation has been revoked by the director or designee after notice and hearing.

(D)(1) Credit shall be allowed when the reinsurance is ceded to an assuming insurer that is domiciled in, or in the case of a U.S. branch of an alien assuming insurer is entered through, a state that employs standards regarding credit for reinsurance substantially similar to those applicable under this statute and the assuming insurer or U.S. branch of an alien assuming insurer:

(a) maintains a surplus as regards policyholders in an amount not less than twenty million dollars; and

(b) submits to the authority of this State to examine its books and records.

(2) The requirement of Section (D)(1)(a) does not apply to reinsurance ceded and assumed pursuant to pooling arrangements among insurers in the same holding company system.

(E)(1) Credit shall be allowed when the reinsurance is ceded to an assuming insurer which maintains a trust fund in a qualified United States financial institution, defined in Section 38-9-220(B), for the payment of the valid claims of its United States ceding insurers and their assigns and successors in interest. To enable the director to determine the sufficiency of the trust fund, the assuming insurer shall report annually to the director or his designee information substantially the same as that required to be reported on the National Association of Insurance Commissioners annual statement form by licensed insurers. The assuming insurer shall submit to examination of its books and records by the director and bear the expense of examination.

(2)(a) Credit for reinsurance shall not be granted under this subsection (E) unless the form of the trust and any amendments to the trust have been approved by:

(i) the insurance commissioner of the state where the trust is domiciled; or

(ii) the insurance commissioner of another state who, pursuant to the terms of the trust instrument, has accepted principal regulatory oversight of the trust.

(b) The form of the trust and any trust amendments also shall be filed with the commissioner of every state in which the ceding insurer beneficiaries of the trust are domiciled. The trust instrument shall provide that contested claims shall be valid and enforceable upon the final order of a court of competent jurisdiction in the United States. The trust must vest legal title to assets in the trustees of the trust for the benefit of the assuming insurers' United States ceding insurers and their assigns and successors in interest. The trust and the assuming insurer are subject to examination as determined by the director or his designee.

(c) The trust shall remain in effect for as long as the assuming insurer has outstanding obligations due under the reinsurance agreements subject to the trust. No later than February twenty-eighth of each year the trustees of the trust shall report to the director or designee in writing setting forth the balance of the trust and listing the trust's investments at the preceding year end and shall certify the date of termination of the trust, if so planned, or certify that the trust may not expire before the next following December thirty-first.

(3) The following requirements apply to the following categories of assuming insurers:

(a) The trust fund for a single assuming insurer consists of funds in trust in an amount not less than the assuming insurer's liabilities attributable to reinsurance ceded by United States ceding insurers, and in addition, the assuming insurer shall maintain a trusteed surplus of not less than twenty million dollars.

(b)(i) In the case of a group including incorporated and individual unincorporated underwriters:

(A) For reinsurance ceded under reinsurance agreements with an inception, amendment, or renewal date on or after August 1, 1995, the trust consists of a trusteed account in an amount not less than the group's several liabilities attributable to business ceded by United States domiciled ceding insurers to any member of the group;

(B) For reinsurance ceded under reinsurance agreements with an inception date on or before July 31, 1995, and not amended or renewed after that date, notwithstanding the other provisions of this section, the trust consists of a trusteed account in an amount not less than the group's several insurance and reinsurance liabilities attributable to business written in the United States; and

(C) In addition to these trusts, the group shall maintain in trust a trusteed surplus of which one hundred million dollars is held jointly for the benefit of the United States domiciled ceding insurers of any member of the group for all years of account; and

(ii) The incorporated members of the group shall not be engaged in any business other than underwriting as a member of the group and shall be subject to the same level of regulation and solvency control by the group's domiciliary regulator as are the unincorporated members.

(iii) The group, within ninety days after its financial statements are due to be filed with the group's domiciliary regulator, shall provide to the director an annual certification by the group's domiciliary regulator of the solvency of each underwriter member or if a certification is unavailable, financial statements prepared by independent public accountants of each underwriter member of the group.

(c) In the case of a group of incorporated underwriters under common administration, the group shall:

(i) have continuously transacted an insurance business outside the United States for at least three years immediately before making application for accreditation;

(ii) maintain aggregate policyholders' surplus of at least ten billion dollars;

(iii) maintain a trust fund in an amount not less than the group's several liabilities attributable to business ceded by United States domiciled ceding insurers to any member of the group pursuant to reinsurance contracts issued in the name of the group;

(iv) in addition, maintain a joint trusteed surplus of which one hundred million dollars must be held jointly for the benefit of United States domiciled ceding insurers of any member of the group as additional security for these liabilities; and

(v) within ninety days after its financial statements are due to be filed with the group's domiciliary regulator, make available to the director an annual certification of each underwriter member's solvency by the member's domiciliary regulator and financial statements of each underwriter member of the group prepared by its independent public accountant.

(F) Credit shall be allowed when the reinsurance is ceded to an assuming insurer not meeting the requirements of subsection (B), (C), (D), or (E) but only as to the insurance of risks located in jurisdictions where the reinsurance is required by applicable law or regulation of that jurisdiction.

(G) If the assuming insurer is not licensed or accredited to transact insurance or reinsurance in this State, the credit permitted by subsections (D) and (E) shall not be allowed unless the assuming insurer agrees in the reinsurance agreements:

(1) that when the assuming insurer fails to perform its obligations under the terms of the reinsurance agreement, the assuming insurer, at the request of the ceding insurer, shall submit to the jurisdiction of a court of competent jurisdiction in a state of the United States, comply with all requirements necessary to give the court jurisdiction, and abide by the final decision of the court or of an appellate court in an appeal;

(2) to designate the director or designee or a designated attorney as its true and lawful attorney upon whom may be served lawful process in an action, a suit, or a proceeding instituted by or on behalf of the ceding company. This subsection does not conflict with or override the obligation of the parties to a reinsurance agreement to arbitrate their disputes if an obligation is created in the agreement.

(H) If the assuming insurer does not meet the requirements of subsection (B), (C), or (D), the credit permitted by subsection (E) shall not be allowed unless the assuming insurer agrees in the trust agreements to the following conditions:

(1) Notwithstanding any other provisions in the trust instrument, if the trust fund is inadequate because it contains an amount less than the amount required by subsection (E)(3), or if the grantor of the trust has been declared insolvent or placed into receivership, rehabilitation, liquidation, or similar proceedings under the laws of its state or country of domicile, the trustee shall comply with an order of the commissioner with regulatory oversight over the trust or with an order of a court of competent jurisdiction directing the trustee to transfer to the commissioner with regulatory oversight all of the assets of the trust fund.

(2) The assets shall be distributed by and claims shall be filed with and valued by the commissioner with regulatory oversight in accordance with the laws of the state in which the trust is domiciled that are applicable to the liquidation of domestic insurance companies.

(3) If the commissioner with regulatory oversight determines that the assets of the trust fund or any part of them are not necessary to satisfy the claims of the United States ceding insurers of the grantor of the trust, the assets or part of them shall be returned by the commissioner with regulatory oversight to the trustee for distribution in accordance with the trust agreement.

(4) The grantor shall waive any right otherwise available to it under United States law that is inconsistent with this provision.

(I) The director may promulgate regulations to implement the provisions of this section and Section 38-9-210.

HISTORY: 1991 Act No. 13, Section 1; 1993 Act No. 181, Section 535; 1994 Act No. 370, Section 1; 1998 Act No. 422, Section 2; 2001 Act No. 58, Section 17, eff May 29, 2001.



SECTION 38-9-210. Reduction from liability for reinsurance; security.

An asset or a reduction from liability for the reinsurance ceded by a domestic insurer to an assuming insurer not meeting the requirements of Section 38-9-200 must be allowed in an amount not exceeding the liabilities carried by the ceding insurer. The reduction must be in the amount of funds held by or on behalf of the ceding insurer, including funds held in trust for the ceding insurer, under a reinsurance contract with the assuming insurer as security for the payment of obligations, if the security is held in the United States subject to withdrawal solely by and under the exclusive control of the ceding insurer or, for a trust, held in a qualified United States financial institution, defined in Section 38-9-220(B). This security may be in the form of:

(1) cash;

(2) Securities listed by the Securities Valuation Office of the National Association of Insurance Commissioners that qualify as admitted assets on the most recent statutory financial statement filed by the insurer with the department pursuant to Section 38-13-80.

(3) clean, irrevocable, unconditional letters of credit issued or confirmed by a qualified United States financial institution defined in Section 38-9-220(A) no later than December thirty-first of the year for which filing is being made and in the possession of, or in trust for, the ceding company on or before the filing date of its annual statement. Letters of credit meeting applicable standards of issuer acceptability as of the dates of their issuance or confirmation, notwithstanding the issuing or confirming institution's subsequent failure to meet applicable standards of issuer acceptability, continue to be acceptable as security until their expiration, extension, renewal, modification, or amendment, whichever first occurs; or

(4) other form of security acceptable to the director or designee.

HISTORY: 1991 Act No. 13, Section 1; 1993 Act No. 181, Section 535; 1998 Act No. 422, Section 3; 2012 Act No. 137, Section 4, eff April 2, 2012.



SECTION 38-9-220. "Qualified United States financial institution" defined.

(A) For purposes of Section 38-9-210, a "qualified United States financial institution" means an institution that:

(1) is organized or, for a United States office of a foreign banking organization, licensed under the laws of the United States or its state;

(2) is regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies;

(3) has been determined by the director or designee or the Securities Valuation Office of the National Association of Insurance Commissioners to meet standards of financial condition and standing necessary and appropriate to regulate the quality of financial institutions whose letters of credit are acceptable to the director or designee.

(B) For purposes of those provisions of this law specifying those institutions that are eligible to act as a fiduciary of a trust, a "qualified United States financial institution" means an institution that is:

(1) organized or, for a United States branch or agency office of a foreign banking organization, licensed under the laws of the United States or its state and has been granted authority to operate with fiduciary powers;

(2) regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.

HISTORY: 1991 Act No. 13, Section 1; 1993 Act No. 181, Section 535.



SECTION 38-9-225. Submission of Statements of Actuarial opinion; Actuarial Opinion Summaries and supporting papers.; liability of Appointed Actuary.

(A) Each property and casualty insurance company doing business in this State, unless otherwise exempted by the director or his designee, shall submit annually the opinion of an actuary entitled "Statement of Actuarial Opinion". This opinion must be filed in accordance with the appropriate NAIC Property and Casualty Annual Statement Instructions.

(B)(1) Each property and casualty insurance company domiciled in this State that is required to submit a statement of Actuarial Opinion shall submit annually an Actuarial Opinion Summary, written by the company's Appointed Actuary. This Actuarial Opinion Summary must be filed in accordance with the appropriate NAIC Property and Casualty Annual Statement Instructions and must be considered as a document supporting the Actuarial Opinion required in subsection (A).

(2) A company licensed but not domiciled in this State shall provide the Actuarial Opinion Summary upon request.

(C)(1) An Actuarial Report and underlying workpapers as required by the appropriate NAIC Property and Casualty Annual Statement Instructions must be prepared to support each Actuarial Opinion.

(2) If the insurance company fails to provide a supporting Actuarial Report or workpapers, or both, at the request of the director or his designee or the director or his designee determines that the supporting Actuarial Report or workpapers provided by the insurer is otherwise unacceptable to the director or his designee, the director or his designee may engage a qualified actuary at the expense of the insurer to review the opinion and the basis for the opinion and prepare the supporting Actuarial Report or workpapers, or both.

(D) The Appointed Actuary is not liable for damages to a person, other than the insurer and the director or his designee, for any act, error, omission, decision, or conduct with respect to the actuary's opinion, except in cases of fraud or wilful misconduct on the part of the Appointed Actuary.

HISTORY: 2009 Act No. 27, Section 1, eff June 2, 2009.



SECTION 38-9-230. Confidentiality.

(A) The Statement of Actuarial Opinion must be provided with the Annual Statement in accordance with the appropriate NAIC Property and Casualty Annual Statement Instructions and must be treated as a public document.

(B)(1) Documents, materials, or other information in the possession or control of the department that are considered an Actuarial Report, workpapers, or Actuarial Opinion Summary provided in support of the opinion, and any other material provided by the company to the director or his designee in connection with the Actuarial Report, workpapers, or Actuarial Opinion Summary, are confidential by law and privileged, are exempt from disclosure under applicable law, are not subject to subpoena, and are not subject to discovery or admissible in evidence in any private civil action.

(2) This provision may not be construed to limit the director or his designee's authority to release the documents to the Actuarial Board for Counseling and Discipline so long as the material is required for the purpose of professional disciplinary proceedings and that the Actuarial Board for Counseling and Discipline establishes procedures satisfactory to the director or his designee for preserving the confidentiality of the documents, nor may this section be construed to limit the director or his designee's authority to use the documents, materials, or other information in furtherance of a regulatory or legal action brought as part of the director or his designee's official duties.

(C) Neither the director nor a person who received documents, materials, or other information while acting under the authority of the director is permitted or required to testify in a private civil action concerning confidential documents, materials, or information subject to subsection (B).

(D) In order to assist in the performance of the director's duties, the director may:

(1) share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to subsection (B) with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners and its affiliates and subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information and has the legal authority to maintain confidentiality;

(2) receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from the National Association of Insurance Commissioners and its affiliates and subsidiaries, and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(3) enter into agreements governing sharing and use of information consistent with subsections (B), (C), and (D).

(E) A waiver of an applicable privilege or a claim of confidentiality in the documents, materials, or information shall not occur as a result of disclosure to the director under this section or as a result of sharing as authorized in subsection (D).

HISTORY: 2009 Act No. 27, Section 1, eff June 2, 2009.

RISK BASED CAPITAL



SECTION 38-9-310. Definitions.

(1) "Adjusted RBC Report" means a risk based capital report which has been adjusted by the director in accordance with Section 38-9-320(E).

(2) "Corrective order" means an order issued by the director specifying corrective actions which the director has determined are required.

(3) "Domestic insurer" means any insurer domiciled in this State.

(4) "Foreign insurer" means any insurer which is licensed to transact business within this State, but which is not domiciled in this State.

(5) "NAIC" means the National Association of Insurance Commissioners.

(6) "Life and health insurer" means any insurer licensed to transact life and health insurance, or both, in this State and any licensed property and casualty insurer writing only accident and health insurance.

(7) "Property and casualty insurer" means any insurer licensed to transact property and casualty insurance in this State. A "property and casualty insurer" does not include monoline mortgage guaranty insurers, financial guaranty insurers, or title insurers.

(8) "Negative trend" means, with respect to a life and health insurer, negative trend over a period of time, as determined in accordance with the Trend Test Calculation included within the RBC Instructions.

(9) "RBC Instructions" means the risk based capital report including RBC Instructions adopted and amended by the NAIC.

(10) "RBC Level" means an insurer's Company Action Level RBC, Regulatory Action Level RBC, Authorized Control Level RBC, or Mandatory Control Level RBC:

(a) "Company Action Level RBC" means the product of 2.0 and its Authorized Control Level RBC;

(b) "Regulatory Action Level RBC" means the Product of 1.5 and its Authorized Control Level RBC;

(c) "Authorized Control Level RBC" means the number determined by the RBC formula in accordance with the RBC Instructions;

(d) "Mandatory Control Level RBC" means the product of .70 and the Authorized Control Level RBC.

(11) "RBC Plan" means a comprehensive financial plan filed by an insurer containing the elements specified within Section 38-9-330(B). If the director rejects the RBC Plan and it is revised by the insurer, with or without the director's recommendation, then that plan must be called the "Revised RBC Plan".

(12) "RBC Report" means the report required by Section 38-9-320.

(13) "Total Adjusted Capital" means the sum of an insurer's statutory capital and surplus and any other items provided in the RBC Instructions.

HISTORY: 1996 Act No. 254, Section 2.



SECTION 38-9-320. Preparation and submission of RBC (risk based capital) Report; form and content.

(A) Every domestic insurer must, on or before each March 1 filing date, prepare and submit to the director an RBC Report of its RBC Levels as of the end of the preceding calendar year. That RBC Report must be filed in a form and must contain such information required by the RBC Instructions. In addition, every domestic insurer must file its RBC Report:

(1) with the NAIC in accordance with the RBC Instructions; and

(2) with the chief insurance regulatory officer in any state in which the insurer is authorized to transact business, if that chief insurance regulatory officer has notified the insurer in writing. The insurer must file its RBC Report with that chief insurance regulatory officer no later than fifteen days from its receipt of notice to file or the March 1 filing date.

(B) A life and health insurer's RBC must be determined in accordance with the formula detailed in the RBC Instructions. The formula must be determined in each case by applying the factors in the manner detailed in the RBC Instructions and must take into account, and may adjust for the covariance between:

(1) risk with respect to assets;

(2) risk of adverse insurance experience with respect to liabilities and obligations;

(3) interest rate risk with respect to the insurer's business; and

(4) all other business risks and other relevant risks in the RBC Instructions.

(C) A property and casualty insurer's RBC must be determined by applying the factors in the manner detailed in the RBC Instructions and must be determined in accordance with the formula detailed in the RBC Instructions. The formula must take into account, and may adjust for the covariance between:

(1) asset risk;

(2) credit risk;

(3) underwriting risk; and

(4) all other business risks and other relevant risks in the RBC Instructions.

(D) An excess of capital over the amount produced by the RBC requirements, formulas, schedules, and instructions contained in this article is desirable. Insurers should seek to maintain capital above the required RBC levels. Additional capital is used and is useful in securing an insurer against various risks inherent in or affecting the business of insurance and not accounted for, or which only may be partially measured, by the RBC requirements contained in this article.

(E) If a domestic insurer files an RBC Report which, in the judgment of the director, is inaccurate, then the director must adjust the RBC Report to correct the inaccuracy and must notify the domestic insurer in writing of the adjustment. The notice must include the reasons for the adjustment.

HISTORY: 1996 Act No. 254, Section 2.



SECTION 38-9-330. Company Action Level Event defined; preparation and submission of RBC (risk based capital) Plan by insurer.

(A) A "Company Action Level Event" includes any of the following events:

(1) filing of an RBC Report which indicates that Total Adjusted Capital is greater than, or equal to, Regulatory Action Level RBC, but is less than Company Action Level RBC;

(2) filing of an RBC Report which indicates that a life and health insurer has Total Adjusted Capital which is greater than, or equal to, its Company Action Level RBC, but is less than the product of its Authorized Control Level RBC and 2.5 and has a negative trend;

(3) filing of an RBC Report which indicates that a property and casualty insurer has Total Adjusted Capital which is greater than, or equal to, its Company Action Level RBC, but is less than the product of its Authorized Control Level RBC and 3.0 and triggers the trend test determined in accordance with the trend test calculation included in the NAIC Property and Casualty RBC instructions; or

(4) issuance of an Adjusted RBC Report that indicates the event in item (1), (2), or (3) of this subsection, provided that the insurer does not challenge the Adjusted RBC Report pursuant to Section 38-9-370. If the insurer challenges an Adjusted RBC Report, then the Company Action Level Event occurs upon notification that an administrative law judge has rejected the challenge.

(B) In the event of a Company Action Level Event, the insurer must prepare and submit to the director an RBC Plan which must:

(1) identify the conditions which contributed to the Company Action



SECTION 38-9-340. Regulatory Action Level Event defined; duties of director; corrective action.

(A) A "Regulatory Action Level Event" includes any one of the following events:

(1) filing of an RBC Report which indicates that Total Adjusted Capital is greater than, or equal to, Authorized Control Level RBC, but is less than Regulatory Action Level RBC;

(2) issuance of an Adjusted RBC Report that indicates the event in Section 38-9-340(A)(1), provided that the insurer does not challenge that Adjusted RBC Report pursuant to Section 38-9-370. If the insurer challenges an Adjusted RBC Report, then the Regulatory Action Level Event occurs upon notification that an administrative law judge has rejected the challenge;

(3) failure to file an RBC Report by the March 1 filing date, unless the insurer has filed an explanation for such failure which is satisfactory to the director and has cured the failure within ten days after the March 1 filing date;

(4) failure to timely submit an RBC Plan or Revised RBC Plan to the director;

(5) notification that the RBC Plan or Revised RBC Plan is, in the judgment of the director, unsatisfactory and that the notification constitutes a Regulatory Action Level Event, provided that the insurer does not challenge the determination under Section 38-9-370. If the insurer challenges a determination, then the Regulatory Action Level Event occurs upon notification that an administrative law judge has rejected the challenge;

(6) notification by the director that the insurer has failed to adhere to its RBC Plan or its Revised RBC Plan. However, notification must conclude that the failure has had substantial adverse effect upon the ability of the insurer to eliminate the Company Action Level Event in accordance with its RBC Plan or Revised RBC Plan, provided that the insurer has not challenged the determination pursuant to Section 38-9-370. If the insurer challenges a determination, then the Regulatory Action Level Event occurs upon notification that an administrative law judge has rejected the challenge.

(B) In the event of a Regulatory Action Level Event, the director must:

(1) require the insurer to prepare and submit an RBC Plan or a Revised RBC Plan;

(2) perform an examination or an analysis of the assets, liabilities, and operations of the insurer, including a review of the insurer's RBC Plan or its Revised RBC Plan; and

(3) issue a Corrective Order detailing corrective actions which the director determines are required.

(C) In determining corrective actions, the director may take into account factors which he considers relevant based upon his examination or analysis. Those factors may include, but must not be limited to, the results of any sensitivity tests undertaken pursuant to the RBC Instructions.

(D) The RBC Plan or Revised RBC Plan must be submitted within forty-five days after the occurrence of the Regulatory Action Level Event. If the insurer challenges an Adjusted RBC Report or a Revised RBC Plan pursuant to Section 38-9-370, then the RBC Plan or Revised RBC Plan must be submitted within forty-five days after notification that an administrative law judge has rejected the challenge.

HISTORY: 1996 Act No. 254, Section 2.



SECTION 38-9-350. Authorized Control Level Event defined; discretion, rights, powers and duties of director.

(A) An "Authorized Control Level Event" includes any of the following events:

(1) filing of an RBC Report which indicates that an insurer's Total Adjusted Capital is greater than, or equal to, its Mandatory Control Level RBC, but is less than its Authorized Control Level RBC;

(2) issuance of an Adjusted RBC Report that indicates the event in Section 38-9-350(A)(1), provided that the insurer does not challenge that Adjusted RBC Report pursuant to Section 38-9-370. If the insurer challenges that Adjusted RBC Report, then the Authorized Control Level Event occurs upon notification that an administrative law judge has rejected the challenge; or

(3) the failure of an insurer to respond to a Corrective Order in a manner satisfactory to the director, provided the insurer has not challenged the Corrective Order pursuant to Section 38-9-370. If the insurer has challenged a Corrective Order and an administrative law judge has rejected the challenge or has modified the Corrective Order, then the Authorized Control Level Event occurs upon the failure of the insurer to respond to that Corrective Order in a manner satisfactory to the director.

(B) In the event of an Authorized Control Level Event, the director may take action pursuant to Section 38-9-340 or, if the director considers it to be in the best interests of the policyholders and creditors of the insurer and of the public, he may take action necessary to place the insurer under regulatory control pursuant to Section 38-26-10, et seq., or to Section 38-27-10, et seq. The Authorized Control Level Event is sufficient grounds for the director to take that action, and the director has the rights, powers, and duties detailed within those provisions of law. If the director takes action, then the insurer is entitled to the protections which are afforded under those provisions pertaining to summary proceedings.

HISTORY: 1996 Act No. 254, Section 2.



SECTION 38-9-360. Mandatory Control Level Event defined; discretion, rights, powers and duties of director.

(A) A "Mandatory Control Level Event" includes any one of the following events:

(1) filing of an RBC Report which indicates that the insurer's Total Adjusted Capital is less than its Mandatory Control Level RBC;

(2) notification of an Adjusted RBC Report pursuant to Section 38-9-360(A)(1), provided the insurer does not challenge that Adjusted RBC Report pursuant to Section 38-9-370. If the insurer challenges an Adjusted RBC Report notification, then the Mandatory Control Event occurs upon notification that an administrative law judge has rejected the challenge.

(B) In the event of a Mandatory Control Level Event:

(1) For a life and health insurer, the director must take action necessary to place the insurer under regulatory control pursuant to Section 38-26-10, et seq., or Section 38-27-10, et seq. The Mandatory Control Level Event is sufficient grounds for the director to take that action, and the director has the rights, powers, and duties detailed within those provisions of law. If the director takes action, then the insurer is entitled to the protections afforded under those provisions pertaining to summary proceedings. The director, in his discretion, may forego action for up to ninety days after the Mandatory Control Level Event if the director finds that there is a reasonable expectation that the Mandatory Control Level Event will be eliminated within that period.

(2) For a property and casualty insurer, the director must take action necessary to place the insurer under regulatory control pursuant to Section 38-26-10, et seq., or Section 38-27-10, et seq. If the insurer is not writing business and is running off its existing business, then the director may allow the insurer to continue its run-off under his supervision. The Mandatory Control Level Event is sufficient grounds for the director to take either action, and the director has the rights, powers, and duties detailed within those provisions. If the director takes action, then the insurer is entitled to the protections afforded under those provisions pertaining to summary proceedings. The director, in his discretion, may forego action for up to ninety days after the Mandatory Control Level Event if the director finds that there is a reasonable expectation that the Mandatory Control Level Event will be eliminated within that period.

HISTORY: 1996 Act No. 254, Section 2.



SECTION 38-9-365. Discretion of director to retain actuaries, investment experts, and other consultants; fees, costs, and expense.

The director may retain actuaries, investment experts, attorneys, and any other consultants whom he considers necessary to enforce the provisions of this article. The fees, costs, and expenses of those actuaries, experts, attorneys, and other consultants must be borne by the affected insurer or other related or affiliated parties as required by the director.

HISTORY: 1996 Act No. 254, Section 2.



SECTION 38-9-370. Request for hearing; notification; time of hearing.

In all instances within this article in which an insurer has the right to challenge any determination or any action by a public hearing before an administrative law judge, the insurer must notify the director of its request for a public hearing within ten days after notification. Upon receipt of the insurer's request for a public hearing, the director must transmit the notice to the administrative law judge division. The date of the public hearing scheduled by the administrative law judge must be no less than ten nor more than thirty days after the date of the insurer's request.

HISTORY: 1996 Act No. 254, Section 2.



SECTION 38-9-380. Confidentiality of reports, plans, and orders.

All RBC Reports and Adjusted RBC Reports, to the extent the information contained within them is not required to be set forth in a publicly available annual statement schedule; all RBC Plans, including the results or report of any examination or analysis performed pursuant to this article; and any Corrective Order issued by the director include information that will be damaging to an insurer if any of them are made available to the insurer's competitors. Therefore, such reports, plans, and orders must be kept confidential. This information must not be made public and is not subject to subpoena. The director may use such reports, plans, and orders for enforcement actions either pursuant to this article or pursuant to any other insurance law of this State.

HISTORY: 1996 Act No. 254, Section 2.



SECTION 38-9-390. Prohibited use of information; publication of materially false or inappropriate statement.

(A) The comparison of an insurer's Total Adjusted Capital to any of its RBC Levels is a regulatory tool for corrective action. It is not intended as a means to rank insurers. Therefore, except as otherwise specifically required under the provisions of this article, the making, publishing, disseminating, circulating, or placing before the public, or, causing to be directly or indirectly made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine or other publication, or in the form of a notice, circular, pamphlet, letter, or poster, or over any radio or television station, or in any other way, an advertisement, announcement, or statement containing an assertion or representation with regard to the RBC Levels of any insurer or of any component derived in the calculations by any insurer or agent engaged in the business of insurance is considered misleading and is prohibited.

(B) If any materially false or inappropriate comparison of an insurer's Total Adjusted Capital to its RBC Levels or any RBC Level is published in any written publication and the insurer is able to demonstrate with substantial proof the falsity or the inappropriateness of such statement to the director, then the insurer may publish an announcement approved by the director in that written publication solely to rebut the materially false or inappropriate statement.

HISTORY: 1996 Act No. 254, Section 2.

REPORT DISCLOSING ACQUISITIONS AND DISPOSITIONS OF ASSETS, AND CEDED REINSURANCE AGREEMENTS



SECTION 38-9-400. Limitations on use of RBC (risk based capital) Instructions, Reports, and Plans.

RBC Instructions, RBC Reports, Adjusted RBC Reports, RBC Plans, and Revised RBC Plans are intended only for use by the director in monitoring the solvency of insurers and in monitoring the need for corrective action. They must not be used for ratemaking, considered or introduced as evidence in any ratemaking proceeding, or used to calculate or to derive any elements of an appropriate premium level or rate of return for any line of insurance which an insurer, an affiliated insurer, or a subsidiary insurer underwrites.

HISTORY: 1996 Act No. 254, Section 2.



SECTION 38-9-410. Other powers or duties of director or designee.

This article is supplemental to all other laws of this State. It does not preclude or limit any other powers or duties of the director or his designee.

HISTORY: 1996 Act No. 254, Section 2.



SECTION 38-9-420. Regulatory power of director.

The director may promulgate regulations necessary for the implementation of this article.

HISTORY: 1996 Act No. 254, Section 2.



SECTION 38-9-430. Exempt domestic property and casualty insurers.

The director may exempt from the application of this article any domestic property and casualty insurer which:

(1) except for the reinsurance allowed by item (3) of this section, underwrites direct business only in this State;

(2) underwrites direct annual written premiums of $2,000,000.00 or less; and

(3) assumes no reinsurance in excess of five percent of its direct written premium.

HISTORY: 1996 Act No. 254, Section 2.



SECTION 38-9-440. Applicability of RBC (risk based capital) requirements to foreign insurers.

(A) A foreign insurer, upon written request by the director, must submit an RBC Report as of the end of the preceding calendar year not later than the date that an RBC Report would be required to be filed by a domestic insurer under this article or fifteen days after that request is received by the foreign insurer. In addition, any foreign insurer, upon written request by the director, must promptly submit a copy of any RBC document that has been filed with the chief insurance regulatory officer of any other state.

(B) In the event of a Company Action Level Event, Regulatory Action Level Event, or Authorized Control Level Event by a foreign insurer as determined under the RBC Laws in its state of domicile or, if no RBC Laws are in force in that state, as determined under the provisions of this article, if the chief insurance regulatory officer of the state of domicile of that foreign insurer fails to require the foreign insurer to file an RBC Plan in the manner specified under that state's RBC Laws or, if no RBC statute is in force in that state, under Section 38-9-330, then the director may require the foreign insurer to file an RBC Plan. The failure of the foreign insurer to file an RBC Plan with the director is grounds for the director to order the foreign insurer to cease and desist from writing new insurance business in this State.

(C) In the event of a Mandatory Control Level Event by a foreign insurer, if no domiciliary receiver has been appointed for the foreign insurer under the rehabilitation and liquidation laws of its state of domicile, then the director may petition the circuit court pursuant to Section 38-27-910, et seq., for the liquidation of its property in this State. The occurrence of the Mandatory Control Level Event must be considered grounds for the petition.

HISTORY: 1996 Act No. 254, Section 2.



SECTION 38-9-450. Limitation of liability.

There is no liability on the part of, and no cause of action, shall arise against the director, his designee, the Department of Insurance, or its employees or representatives and agents for any action of any nature taken in the performance of their powers and duties under this article.

HISTORY: 1996 Act No. 254, Section 2.



SECTION 38-9-460. Notification by director which may result in regulatory action.

All notices by the director which may result in regulatory action under this article must be transmitted by registered or certified mail. Those notices are effective upon the insurer's receipt.

HISTORY: 1996 Act No. 254, Section 2.






CHAPTER 10 - PROTECTED CELL INSURANCE COMPANIES

SECTION 38-10-10. Purpose.

This chapter is adopted to provide a basis for the creation of protected cells by a domestic insurer or captive insurer as defined in Chapter 90 as one means of accessing alternative sources of capital and achieving the benefits of insurance securitization. Investors in fully funded insurance securitization transactions provide funds that are available to pay the insurer's insurance obligations or to repay the investors, or both. The creation of protected cells is intended to be a means to achieve more efficiencies in conducting insurance securitizations.

HISTORY: 2000 Act No. 238, Section 2; 2001 Act No. 58, Section 15, eff May 29, 2001.



SECTION 38-10-20. Definitions.

For the purposes of this chapter:

(1) "Domestic insurer" means an insurer domiciled in the State of South Carolina.

(2) "Fully funded" means that, with respect to any exposure attributed to a protected cell, the market value of the protected cell assets, on the date on which the insurance securitization is effected, equals or exceeds the maximum possible exposure attributable to the protected cell with respect to such exposures.

(3) "General account" means the assets and liabilities of a protected cell company other than protected cell assets and protected cell liabilities.

(4) "Indemnity trigger" means a transaction term by which relief of the issuer's obligation to repay investors is triggered by its incurring a specified level of losses under its insurance or reinsurance contracts.

(5) "Market value" means:

(a) as to cash, the amount of cash; and

(b) as to a security as of any date, the price for the security on that date obtained from a generally recognized source or the most recent quotation from such a source or, to the extent no generally recognized sources exist, the price for the security as determined in good faith by the parties to the transaction, plus accrued but unpaid income on the security to the extent not included in the price as of that date.

(6) "Nonindemnity trigger" means a transaction term by which relief of the issuer's obligation to repay investors is triggered solely by some event or condition other than the individual protected cell company incurring a specified level of losses under its insurance or reinsurance contracts.

(7) "Protected cell" means an identified pool of assets and liabilities of a protected cell company segregated and insulated by means of this chapter from the remainder of the protected cell company's assets and liabilities.

(8) "Protected cell account" means a specifically identified bank or custodial account established by a protected cell company for the purpose of segregating the protected cell assets of one protected cell from the protected cell assets of other protected cells and from the assets of the protected cell company's general account.

(9) "Protected cell assets" means all assets, contract rights, and general intangibles, identified with and attributable to a specific protected cell of a protected cell company.

(10) "Protected cell company" means a domestic insurer or captive insurer that has one or more protected cells.

(11) "Protected cell company insurance securitization" means the issuance of debt instruments, the proceeds from which support the exposures attributed to the protected cell, by a protected cell company where repayment of principal or interest, or both, to investors pursuant to the transaction terms is contingent upon the occurrence or nonoccurrence of an event with respect to which the protected cell company is exposed to loss under insurance or reinsurance contracts it has issued.

(12) "Protected cell liabilities" means all liabilities and other obligations identified with and attributable to a specific protected cell of a protected cell company.

HISTORY: 2000 Act No. 238, Section 2; 2001 Act No. 58, Section 16, eff May 29, 2001.



SECTION 38-10-30. Establishment of protected cells; attributions, management and administration of assets.

(A) A protected cell company may establish one or more protected cells with the prior written approval of the director of a plan of operation or amendments submitted by the protected cell company with respect to each protected cell in connection with an insurance securitization. Upon the written approval of the director of the plan of operation, which shall include, but is not limited to, the specific business objectives and investment guidelines of the protected cell, the protected cell company, in accordance with the approved plan of operation, may attribute to the protected cell insurance obligations with respect to its insurance business and obligations relating to the insurance securitization and assets to fund the obligations. A protected cell shall have its own distinct name or designation, which shall include the words "protected cell". The protected cell company shall transfer all assets attributable to a protected cell to one or more separately established and identified protected cell accounts bearing the name or designation of that protected cell. Protected cell assets must be held in the protected cell accounts for the purpose of satisfying the obligations of that protected cell.

(B) All attributions of assets and liabilities between a protected cell and the general account must be in accordance with the plan of operation approved by the director. No other attribution of assets or liabilities may be made by a protected cell company between the protected cell company's general account and its protected cells. Any attribution of assets and liabilities between the general account and a protected cell, or from investors in the form of principal on a debt instrument issued by a protected cell company in connection with a protected cell company securitization, must be in cash or in readily marketable securities with established market values.

(C) The creation of a protected cell does not create, with respect to that protected cell, a legal person separate from the protected cell company. Amounts attributed to a protected cell under this chapter, including assets transferred to a protected cell account, are owned by the protected cell company, and the protected cell company may not be, or may not hold itself out to be, a trustee with respect to those protected cell assets of that protected cell account. Notwithstanding the provisions of this subsection, the protected cell company may allow for a security interest to attach to protected cell assets or a protected cell account when in favor of a creditor of the protected cell and otherwise allowed under applicable law.

(D) This chapter may not be construed to prohibit the protected cell company from contracting with or arranging for an investment advisor, commodity trading advisor, or other third party to manage the protected cell assets of a protected cell, if all remuneration, expenses, and other compensation of the third party advisor or manager are payable from the protected cell assets of that protected cell and not from the protected cell assets of other protected cells or the assets of the protected cell company's general account.

(E) A protected cell company shall establish administrative and accounting procedures necessary to properly identify the one or more protected cells of the protected cell company and the protected cell assets and protected cell liabilities attributable to the protected cells. The directors of a protected cell company shall keep protected cell assets and protected cell liabilities:

(1) separate and separately identifiable from the assets and liabilities of the protected cell company's general account and;

(2) attributable to one protected cell separate and separately identifiable from protected cell assets and protected cell liabilities attributable to other protected cells.

Notwithstanding the provisions of this subsection, if this subsection is violated, the remedy of tracing is applicable to protected cell assets when commingled with protected cell assets of other protected cells or the assets of the protected cell company's general account. The remedy of tracing must not be construed as an exclusive remedy.

(F) When establishing a protected cell, the protected cell company shall attribute to the protected cell assets with a value at least equal to the reserves and other insurance liabilities attributed to that protected cell.

HISTORY: 2000 Act No. 238, Section 2.



SECTION 38-10-40. Protected cell assets; liabilities chargeable against; crediting income gain and loss; valuation; securitization; documentation and identification of protected cell; closure of protected cell account.

(A) The protected cell assets of a protected cell may not be charged with liabilities arising out of any other business the protected cell company may conduct. All contracts or other documentation reflecting protected cell liabilities shall clearly indicate that only the protected cell assets are available for the satisfaction of those protected cell liabilities.

(B) The income, gains and losses, realized or unrealized, from protected cell assets and protected cell liabilities must be credited to or charged against the protected cell without regard to other income, gains, or losses of the protected cell company, including income, gains, or losses of other protected cells. Amounts attributed to any protected cell and accumulations on the attributed amounts may be invested and reinvested without regard to any requirements or limitations of Chapter 12 of this title and the investments in a protected cell or cells may not be taken into account in applying the investment limitations otherwise applicable to the investments of the protected cell company.

(C) Assets attributed to a protected cell must be valued at their market value on the date of valuation or if there is no readily available market, as provided in the contract or the rules or other written documentation applicable to the protected cell.

(D) A protected cell company with respect to any of its protected cells, shall engage in fully funded indemnity triggered insurance securitization to support in full the protected cell exposures attributable to that protected cell. A protected cell company insurance securitization that is nonindemnity triggered shall qualify as an insurance securitization under the terms of this chapter only after the director promulgates regulations addressing the methods of funding of the portion of this risk that is not indemnity based and addressing accounting, disclosure, risk based capital treatment, and assessing risks associated with such securitizations. A protected cell company insurance securitization that is not fully funded, whether indemnity triggered or nonindemnity triggered, is prohibited. Protected cell assets may be used to pay interest or other consideration on any outstanding debt or other obligation attributable to that protected cell, and nothing in this subsection may be construed or interpreted to prevent a protected cell company from entering into a swap agreement or other transaction for the account of the protected cell that has the effect of guaranteeing interest or other consideration.

(E) In all protected cell company insurance securitizations, the contracts or other documentation effecting the transaction shall contain provisions identifying the protected cell to which the transaction will be attributed. In addition, the contracts or other documentation shall clearly disclose that the assets of that protected cell, and only those assets, are available to pay the obligations of that protected cell. Notwithstanding the provisions of this subsection and subject to the provisions of this chapter and any other applicable law or regulation, the failure to include such language in the contracts or other documentation may not be used as the sole basis by creditors, reinsurers, or other claimants to circumvent the provisions of this chapter.

(F) A protected cell company only may attribute to a protected cell account the insurance obligations relating to the protected cell company's general account. Under no circumstances may a protected cell be authorized to issue insurance or reinsurance contracts directly to policyholders or reinsureds or have any obligation to the policyholders or reinsureds of the protected cell company's general account.

(G) At the cessation of business of a protected cell in accordance with the plan approved by the director, the protected cell company voluntarily shall close out the protected cell account.

HISTORY: 2000 Act No. 238, Section 2; 2012 Act No. 137, Section 5, eff April 2, 2012.



SECTION 38-10-50. Availability of protected assets; extent of obligations of protected cell companies contributions to guaranty fund or association; fraudulent conveyance.

(A) Protected cell assets are only available to the creditors of the protected cell company that are creditors with respect to that protected cell and, accordingly, are entitled, in conformity with this chapter, to have recourse to the protected cell assets attributable to that protected cell and are absolutely protected from the creditors of the protected cell company that are not creditors with respect to that protected cell and who, accordingly, are not entitled to have recourse to the protected cell assets attributable to that protected cell. Creditors with respect to a protected cell are not entitled to have recourse against the protected cell assets of other protected cells or the assets or the protected cell company's general account.

Protected cell assets are only available to creditors of a protected cell company after all protected cell liabilities have been extinguished or otherwise provided for in accordance with the plan of operation relating to that protected cell.

(B) When an obligation of a protected cell company to a person arises from a transaction, or is otherwise imposed, with respect to a protected cell:

(1) that obligation of the protected cell company extends only to the protected cell assets attributable to that protected cell, and the person, with respect to that obligation, is entitled to have recourse only to the protected cell assets attributable to that protected cell; and

(2) that obligation of the protected cell company does not extend to the protected cell assets of any other protected cell or the assets of the protected cell company's general account, and that person, with respect to that obligation, is not entitled to have recourse to the protected cell assets of any other protected cell or the assets of the protected cell company's general account.

(C) When an obligation of a protected cell company relates solely to the general account, the obligation of the protected cell company extends only to, and that creditor, with respect to that obligation, is entitled to have recourse only to the assets of the protected cell company's general account.

(D) The activities, assets, and obligations relating to a protected cell are not subject to the provisions of Chapters 29 and 31, and neither a protected cell nor a protected cell company may be assessed by, or otherwise be required to contribute to, any guaranty fund or guaranty association in this State with respect to the activities, assets, or obligations of a protected cell. Nothing in this subsection affects the activities or obligations of an insurer's general account.

(E) The establishment of one or more protected cells alone does not constitute, and may not be deemed to be, a fraudulent conveyance, an intent by the protected cell company to defraud creditors, or the carrying out of business by the protected cell company for any other fraudulent purpose.

HISTORY: 2000 Act No. 238, Section 2.



SECTION 38-10-60. Conservation, rehabilitation, or liquidation; amount recoverable by receiver.

(A) Notwithstanding any other provision of law or regulation, upon an order of conservation, rehabilitation, or liquidation of a protected cell company, the receiver shall deal with the protected cell company's assets and liabilities, including protected cell assets and protected cell liabilities, in accordance with the requirements set forth in this chapter.

(B) With respect to amounts recoverable under a protected cell company insurance securitization, the amount recoverable by the receiver may not be reduced or diminished as a result of the entry of an order of conservation, rehabilitation, or liquidation with respect to the protected cell company, notwithstanding any provisions to the contrary in the contracts or other documentation governing the protected cell company insurance securitization.

HISTORY: 2000 Act No. 238, Section 2.



SECTION 38-10-70. Protected cell insurance securitization as insurance contract; investor, underwriters and officers as conducting insurance business.

A protected cell company insurance securitization may not be deemed to be an insurance or reinsurance contract. An investor in a protected cell company insurance securitization, by sole means of this investment, may not be deemed to be conducting an insurance business in this State. The underwriters or selling agents and their partners, directors, officers, members, managers, employees, agents, representatives, and advisors involved in a protected cell company insurance securitization may not be deemed to be conducting an insurance or reinsurance agency, brokerage, intermediary, advisory, or consulting business by virtue of their activities in connection with that business.

HISTORY: 2000 Act No. 238, Section 2.



SECTION 38-10-80. Promulgation of regulations.

The director may promulgate regulations necessary to effectuate the purposes of this chapter.

HISTORY: 2000 Act No. 238, Section 2.






CHAPTER 11 - INVESTMENTS [REPEALED]



CHAPTER 12 - SOUTH CAROLINA INVESTMENTS LAWS

SECTION 38-12-10. Short title.

This chapter may be cited as the "Investments of Insurers Act".

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-20. Scope of chapter.

This chapter applies to all domestic insurers. Foreign insurers and United States branches of alien insurers transacting an insurance business in this State shall maintain investments of the same general type and character as specified for domestic insurers, except that investments of substantially the same quality as those specified in this chapter, authorized by the law of the insurer's state of domicile, or state of entry if an alien insurer, may be recognized as eligible investments for purposes of this chapter by the director or his designee in the sound exercise of his discretion. This chapter does not apply to separate accounts of an insurer except to the extent provided by Chapter 67 of this title.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-30. Definitions.

As used in this chapter:

(1) "Acceptable collateral" means:

(a) cash, cash equivalents, letters of credit, or direct obligations of, or securities that are fully guaranteed as to principal and interest by the government of the United States, an agency of the United States, the Federal National Mortgage Association, or the Federal Home Loan Mortgage Corporation in respect to securities lending transactions, repurchase transactions, and reverse repurchase transactions and for the purpose of calculating counterparty exposure amount; and

(b) sovereign debt rated 1 by the SVO or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO as to foreign securities lending transactions.

(2) "Acceptable private mortgage insurance" means insurance written by a private insurer protecting a mortgage lender against loss occasioned by a mortgage loan default and issued by a licensed mortgage insurance company, with a SVO 1 designation or a rating issued by a nationally recognized statistical rating organization equivalent to a SVO 1 designation, that covers losses to an eighty percent loan-to-value ratio.

(3) "Accident and health insurance" means protection that provides payment of benefits for covered sickness or accidental injury, excluding credit insurance, disability insurance, accidental death and dismemberment insurance, and long-term care insurance.

(4) "Accident and health insurer" means a licensed life or health insurer or health service corporation whose insurance premiums and required statutory reserves for accident and health insurance are at least ninety-five percent of total premium consideration or total statutory required reserves, respectively.

(5) "Admitted asset" means an asset that is identified specifically as an admitted asset within the NAIC accounting manual or is not identified specifically as a nonadmitted asset within the NAIC accounting manual, excluding assets of separate accounts because the investments and investment practices of separate accounts are not subject to the provisions of this chapter.

(6) "Affiliate" means, in respect to a person, another person that, directly or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with the person.

(7) "Asset-backed security" means a security or other instrument, excluding a mutual fund, evidencing an interest in or the right to receive payments from or payable from distributions on an asset, a pool of assets, or specifically divisible cash flows that are transferred legally to a trust or another special purpose bankruptcy-remote business entity, on the following conditions:

(a) the trust or other business entity is established for the sole purpose of acquiring specific types of assets or rights to cash flows, issuing securities and other instruments representing an interest in or right to receive cash flows from those assets or rights, and engaging in activities required to service the assets or rights and any credit enhancement or support features held by the trust or other business entity; and

(b) the sole assets of the trust or other business entity are interest bearing obligations or other contractual obligations representing the right to receive payment from the cash flows from the assets or rights. The existence of credit enhancements such as letters of credit or guarantees or support features such as swap agreements do not cause a security or other instrument to be ineligible as an asset-backed security.

(8) "Business entity" means a sole proprietorship, corporation, limited liability company, association, general or limited partnership, joint stock company, joint venture, mutual fund, bank, trust, real estate investment trust, joint tenancy, or other similar form of business organization, whether organized for-profit or not-for-profit.

(9) "Cap" means an agreement obligating the seller to make payments to the buyer, with each payment based on the amount by which a reference price or level or the performance or value of one or more underlying interests exceeds a predetermined number, sometimes called the "strike rate" or "strike price".

(10) "Capital and surplus" means the sum of the capital and surplus of the insurer required to be shown on the statutory financial statement of the insurer filed most recently with the director.

(11) "Cash equivalents" means highly rated, highly liquid, and readily marketable obligations that are convertible readily into known amounts of cash without penalty and have a remaining term to maturity of one year or less. For purposes of this definition, "highly rated" means an investment rated "P-1" by Moody's Investors Service, Incorporated, or "A-1" by the Standard and Poor's Division of The McGraw Hill Companies, Incorporated, or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO.

(12) "Class one bond mutual fund" means a mutual fund that is qualified for investment using the bond class one reserve factor of the SVO procedures manual.

(13) "Class one money market mutual fund" means a money market mutual fund that is qualified for investment using the bond class one reserve factor of the SVO procedures manual.

(14) "Collar" means an agreement to receive payments as the buyer of an option, cap, or floor and to make payments as the seller of a different option, cap, or floor.

(15) "Commercial mortgage loan" means a mortgage loan other than a residential mortgage loan.

(16) "Construction loan" means a loan of less than three years in term, made for financing the cost of construction of a building or other improvement to real estate, that is secured by the real estate.

(17) "Control" means the possession, directly or indirectly, by a person of the power to direct or cause the direction of the management and policies of another person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control is presumed to exist if a person, directly or indirectly, owns, controls, or holds with the power to vote or holds proxies representing ten percent or more of the voting securities of another person. This presumption may be rebutted by a showing that control does not exist in fact. The director may determine, after furnishing all interested persons notice and an opportunity to be heard and making specific findings of fact to support the determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

(18) "Counterparty" means the business entity that is the other party to an investment practices transaction with the insurer or, as to a securities lending transaction, the custodian bank or agent, if any, acting on behalf of the insurer.

(19)(a) "Counterparty exposure" or "counterparty exposure amount" means for an over-the-counter derivative instrument:

(i) not entered into pursuant to a written master agreement that provides for netting of payments owed by the respective parties:

(A) the market value of the over-the-counter derivative instrument if the liquidation of the derivative instrument would result in a final cash payment to the insurer; or

(B) zero if the liquidation of the derivative instrument would not result in a final cash payment to the insurer; and

(ii) entered into pursuant to a written master agreement that provides for netting of payments owed by the respective parties, if the domiciliary jurisdiction of the counterparty is either within the United States or within a foreign jurisdiction listed as eligible for netting in the SVO procedures manual, the greater of:

(A) zero; and

(B) the net sum payable to the insurer in connection with all derivative instruments subject to the written master agreement upon their liquidation if the counterparty defaults pursuant to the master agreement, assuming there are no conditions precedent to the obligations of the counterparty to make the payment and no setoff of amounts payable pursuant to any other instrument or agreement.

(b) For purposes of this definition, "market value" or the "net sum payable" is determined at the end of the most recent quarter of the fiscal year of the insurer and must be reduced by the market value of acceptable collateral held by the insurer or a custodian or escrow agent on behalf of the insurer.

(20) "Credit tenant loan" has the same meaning as it has in the SVO procedures manual.

(21)(a) "Derivative instrument" means an agreement, option, or instrument, or a series or combination of any of them:

(i) to make or take delivery of, assume, or relinquish a specified amount of one or more underlying interests, or to make a cash settlement instead of it; or

(ii) that has a price, performance, value, or cash flow based primarily upon the actual or expected price, yield, level, performance, value, or cash flow of one or more underlying interests.

(b) For purposes of this definition "derivative instrument" includes options, warrants not attached to another financial instrument purchased by the insurer, caps, floors, collars, swaps, forwards, futures, and other substantially similar agreements, options, or instruments, or a series or combination of any of them. "Derivative instrument" does not include collateralized mortgage obligations, other asset-backed securities, principal-protected structured securities, floating rate securities, or instruments in which an insurer otherwise is authorized to invest or that an insurer otherwise is authorized to receive pursuant to this chapter, other than pursuant to Section 38-12-300 or 38-12-510, and any debt obligations of the insurer.

(22) "Derivative transaction" means a transaction involving the use of one or more derivative instruments. For purposes of Sections 38-12-300 and 38-12-510, dollar roll transactions, repurchase transactions, reverse repurchase transactions, and securities lending transactions are not considered derivative transactions.

(23) "Direct" or "directly," when used in connection with an obligation, means that the designated obligor is primarily liable on the instrument representing the obligation.

(24) "Dollar roll transaction" means two simultaneous transactions with different settlement dates no more than ninety-six days apart, so that in the transaction with the earlier settlement date an insurer sells to a counterparty, and in the other transaction the insurer is obligated to purchase from the same counterparty, substantially similar securities of the following types:

(a) asset-backed securities issued, assumed, or guaranteed by the Government National Mortgage Association, the Federal National Mortgage Association, or the Federal Home Loan Mortgage Corporation, or their respective successors; and

(b) other asset-backed securities referred to in Section 106 of Title I of the Secondary Mortgage Market Enhancement Act of 1984 (15 U.S. Code Section 77r-1), as amended.

(25) "Domestic jurisdiction" means the United States, Canada, or a state, province, or political subdivision of them.

(26) "Equity interest" means any of the following that are not rated credit instruments:

(a) common stock;

(b) preferred stock;

(c) trust certificate;

(d) equity investment in an investment company other than a money market mutual fund or a class one bond mutual fund;

(e) investment in a common trust fund of a bank regulated by a federal or state agency;

(f) an ownership interest in minerals, oil, or gas, the rights to which have been separated from the underlying fee interest in the real estate where the minerals, oil, or gas are located;

(g) instruments which are mandatorily, or at the option of the issuer, convertible to equity;

(h) limited partnership interests and those general partnership interests authorized by Section 38-12-60(A)(4);

(i) member interests in limited liability companies;

(j) warrants or other rights to acquire equity interests that are created by the owner or issuer of the equity to be acquired; or

(k) instruments that would be rated credit instruments except for the provisions of item (73)(b).

(27) "Equivalent securities" means securities that are identical to the:

(a) loaned securities in all features including the amount of the loaned securities, except as to certificate number if held in physical form, but if a different security is exchanged for a loaned security by recapitalization, merger, consolidation, or other corporate action, the different security is considered to be the loaned security, in a securities lending transaction;

(b) purchased securities in all features including the amount of the purchased securities, except as to the certificate number if held in physical form, in a repurchase transaction; or

(c) sold securities in all features including the amount of the sold securities, except as to the certificate number if held in physical form, in a reverse repurchase transaction.

(28) "Floor" means an agreement obligating the seller to make payments to the buyer in which each payment is based on the amount by which a predetermined number, sometimes called the floor rate or price, exceeds a reference price, level, performance, or value of one or more underlying interests.

(29) "Foreign currency" means a currency other than that of a domestic jurisdiction.

(30)(a) "Foreign investment" or "foreign investment practice" means an investment or investment practice in a foreign jurisdiction, an investment practice with a person domiciled in a foreign jurisdiction, or an investment in a person, real estate, or asset domiciled in a foreign jurisdiction. An investment or investment practice is not considered to be foreign if the issuing person, counterparty, qualified primary credit source, or qualified guarantor is a domestic jurisdiction or a person domiciled in a domestic jurisdiction, unless the:

(i) counterparty or the issuing person is a shell business entity; and

(ii) investment or investment practice is not assumed, accepted, guaranteed, or insured or otherwise backed by a domestic jurisdiction or a person domiciled in a domestic jurisdiction that is not a shell business entity.

(b) For purposes of this definition:

(i) "Shell business entity" means a business entity having no economic substance, except as a vehicle for owning interests in assets issued, owned, or previously owned by a person domiciled in a foreign jurisdiction.

(ii) "Qualified guarantor" means a guarantor against which an insurer has a direct claim for full and timely payment, evidenced by a contractual right for which an enforcement action may be brought in a domestic jurisdiction.

(iii) "Qualified primary credit source" means the credit source to which an insurer looks for payment as to an investment and against which an insurer has a direct claim for full and timely payment, evidenced by a contractual right for which an enforcement action may be brought in a domestic jurisdiction.

(31) "Foreign jurisdiction" means a jurisdiction other than a domestic jurisdiction.

(32) "Forward" means an agreement, other than a future, to make or take delivery in the future of, or effect a cash settlement based on the actual or expected price, level, performance, or value of, one or more underlying interests. "Forward" does not mean spot transactions effected within customary settlement periods, when issued purchases, or other similar cash market transactions.

(33) "Future" means an agreement traded on a qualified exchange or qualified foreign exchange to make or take delivery of, or effect a cash settlement based on the actual or expected price, level, performance, or value of, one or more underlying interests. "Future" includes an insurance future.

(34) "Futures exchange" means a qualified foreign exchange or an exchange, contract market, or board of trade on which trading in futures is conducted that the Commodities Futures Trading Commission or its successor has authorized for futures trading in the United States.

(35) "Government money market mutual fund" means a money market mutual fund that at all times:

(a) invests only in obligations issued, guaranteed, or insured by the federal government of the United States or collateralized repurchase agreements composed of these obligations; and

(b) qualifies for investment without a reserve pursuant to the SVO procedures manual.

(36) "Government sponsored enterprise" means a:

(a) governmental agency; or

(b) corporation, limited liability company, association, partnership, joint stock company, joint venture, trust, or other entity or instrumentality organized pursuant to the laws of a domestic jurisdiction to accomplish a public policy or other governmental purpose.

(37) "Guaranteed or insured", when used in connection with an obligation acquired pursuant to this chapter, means that the guarantor or insurer has agreed to:

(a) perform or insure the obligation of the obligor or purchase the obligation; or

(b) be obligated unconditionally until the obligation is repaid to maintain in the obligor a minimum net worth, fixed charge coverage, stockholders' equity, or sufficient liquidity to enable the obligor to pay the obligation in full.

(38) "Hedging transaction" means a derivative transaction that is entered into and maintained to reduce the:

(a) risk of a change in the value, yield, price, cash flow, or quantity of assets or liabilities, or a portfolio of assets or liabilities or both, that an insurer has acquired or incurred or anticipates acquiring or incurring; or

(b) currency exchange rate risk related to assets or liabilities, or a portfolio of assets or liabilities, or both of them, that an insurer has acquired or incurred or anticipates acquiring or incurring.

(39) "High grade investment" means a rated credit instrument rated 1, 2, P1, P2, PFS1, or PFS2 by the SVO or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO.

(40) "Income", as to a security, means interest, accrual of discount, dividends, or other distributions, such as rights, tax credits, assessment credits, warrants, and distributions in kind.

(41) "Income generation transaction" means a derivative transaction that is intended to generate income or enhance return. A derivative transaction that is entered into as a hedging transaction or a replication transaction is not an income generation transaction.

(42) "Initial margin" means the amount of cash, securities, or other consideration initially required to be deposited to establish a futures position.

(43) "Insurance future" means a future relating to an index or pool that is based on insurance-related items.

(44) "Insurance futures option" means an option on an insurance future.

(45) "Investment company" means an investment company as defined in Section 3(a) of the Investment Company Act of 1940 (15 U.S. Code Section 80a-1 et seq.), as amended, and a person described in Section 3(c) of that act.

(46) "Investment company series" means an investment portfolio of an investment company organized as a series company to which portfolio assets of the investment company have been allocated specifically.

(47) "Investment practices" means transactions of the types described in Sections 38-12-280, 38-12-300, 38-12-490, and 38-12-510.

(48) "Investment affiliate" means a subsidiary of an insurer or a direct or indirect subsidiary of the insurer's parent company (parent) that is engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer, if the affiliate agrees to limit its investment in any asset so that its investments will not cause the amount of the total investment of the insurer to exceed the investment limitations or avoid other provisions of this chapter applicable to the insurer. As used in this item, the total investment of the insurer includes:

(a) direct investment by the insurer in an asset;

(b) the insurer's proportionate share of an investment in an asset by an investment affiliate of the insurer, calculated by multiplying the amount of the subsidiary's investment by the percentage of the insurer's ownership interest in the subsidiary; and

(c) the insurer's proportionate share of an investment in an asset by an investment affiliate of the insurer other than a subsidiary of the insurer, calculated by multiplying the amount of the investment affiliate's investment by a fraction, the numerator of which must be the aggregate amount of investments held and investment practices engaged in by the investment affiliate on behalf of the insurer and the denominator of which must be the aggregate amount of investments held and investment practices engaged in by the investment affiliate on behalf of all insurance company subsidiaries of the parent.

(49) "Investment strategy" means the techniques and methods used by an insurer to meet its investment objectives, such as active bond portfolio management, passive bond portfolio management, interest rate anticipation, growth investing, and value investing.

(50) "Letter of credit" means a clean, irrevocable, and unconditional letter of credit issued or confirmed by, and payable and presentable at, a financial institution on the list of financial institutions meeting the standards for issuing letters of credit pursuant to the SVO procedures manual. A letter of credit must have an expiration date beyond the term of the subject transaction to constitute acceptable collateral for the purposes of Sections 38-12-280 and 38-12-490.

(51) "Limited liability company" means a business organization, excluding partnerships and ordinary business corporations, organized or operating pursuant to the laws of the United States or a state of the United States that limits the personal liability of investors to the equity investment of the investor in the business entity.

(52) "Lower grade investment" means a rated credit instrument rated 4, 5, 6, P4, P5, P6, PFS4, PFS5, or PFS6 by the SVO or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO.

(53) "Market value" means:

(a) the amount of cash or a letter of credit; or

(b) the price of a security or derivative instrument on any date obtained from a generally recognized source or the most recent quotation from the source or, to the extent no generally recognized source exists, the price for the security or derivative instrument as determined pursuant to the terms of the instrument or in good faith by the parties to a transaction, plus accrued but unpaid income on the security or derivative instrument to the extent that income is not included in the price as of the date that market value is determined.

(54) "Medium grade investment" means a rated credit instrument that at the time of acquisition by the insurer is rated 3, P3 or PSF3 by the SVO or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO.

(55) "Money market mutual fund" means a mutual fund that meets the conditions of 17 Code of Federal Regulations Par. 270.2a-7, pursuant to the Investment Company Act of 1940 (15 U.S. Code Sections 80a-1 et seq.) as amended.

(56) "Mortgage loan" means an obligation secured by a mortgage, deed of trust, trust deed, or other consensual lien on real estate.

(57) "Multilateral development bank" means an international development organization of which the United States is a member.

(58) "Mutual fund" means an investment company or, in the case of an investment company that is organized as a series company, an investment company series, that, in either case, is registered with the United States Securities and Exchange Commission pursuant to the Investment Company Act of 1940 (15 U.S. Code Section 80a-1 et seq.), as amended.

(59) "NAIC" means the National Association of Insurance Commissioners.

(60) "NAIC accounting manual" means the NAIC "Accounting Practices and Procedures Manual", as amended, or any successor publication.

(61) "Obligation" means a bond, note, debenture, trust certificate including an equipment trust certificate, production payment, negotiable bank certificate of deposit, bankers' acceptance, asset-backed security, credit tenant loan, loan secured by financing a net lease or net leases, and other evidence of indebtedness for the payment of money, or participations, certificates, or other evidences of an interest in any of them, whether constituting a general obligation of the issuer or payable only out of certain revenues or certain funds pledged or otherwise dedicated for payment.

(62) "Option" means an agreement giving the buyer the right to buy or receive, (a "call option"), sell or deliver, (a "put option"), enter into, extend, or terminate or effect a cash settlement based on the actual or expected price, spread, level, performance, or value of one or more underlying interests, including without limitation, an option to purchase or sell a swap at a given price and time or at a series of prices and times. "Option" includes an insurance futures option.

(63) "Over-the-counter derivative instrument" means a derivative instrument entered into with a counterparty other than through a qualified exchange or futures exchange or cleared through a qualified clearinghouse.

(64) "Person" means an individual, a business entity, a multilateral development bank, or a government or quasi-governmental body, such as a political subdivision or a government sponsored enterprise.

(65) "Policyholder obligations" means those liabilities of the insurer to or for its policyholders arising out of its policies and to its creditors and includes the liabilities required to be included in the insurer's annual statement including, but not limited to, the unearned premium reserve, reserves required by applicable mortality or morbidity tables, and claim or loss reserves including incurred but not reported claims. "Policyholder obligations" does not include that portion of the insurer's capital or guaranty fund, or that portion of its surplus, in excess of the minimum capital or guaranty fund, and surplus required by law for the insurer, or the Asset Valuation Reserve.

(66) "Potential exposure" means:

(a) the amount of initial margin required for a futures position; or

(b) as to swaps, collars, and forwards, one-half of one percent times the notional amount times the square root of the remaining years to maturity.

(67) "Preferred stock" means preferred, preference, or guaranteed stock of a business entity authorized to issue the stock, that has a preference in liquidation over the common stock of the business entity.

(68) "Qualified bank" means:

(a) a national bank, state-chartered bank, or trust company that is at all times capitalized adequately as determined by standards adopted by United States banking regulators and that is either regulated by state banking laws or is a member of the Federal Reserve System; or

(b) a bank or trust company incorporated or organized pursuant to the laws of a country other than the United States that is regulated as a bank or trust company by that country's government or an agency of it and that is at all times capitalized adequately as determined by the standards adopted by international banking authorities.

(69) "Qualified business entity" means a business entity that is:

(a) an issuer of obligations or preferred stock that are rated 1 or 2 by the SVO or an issuer of obligations, preferred stock, or derivative instruments that are rated the equivalent of 1 or 2 by the SVO or by a nationally recognized statistical rating organization recognized by the SVO;

(b) a primary dealer in United States government securities, that is recognized by the Federal Reserve Bank of New York; or

(c) with respect to investment practices under Section 38-12-280, an affiliate of an entity that is a qualified business entity pursuant to this item, provided that the affiliate's obligation pursuant to its agreement with the insurer are guaranteed by a qualified business entity that meets the requirements of subitem (a) or (b).

(70) "Qualified clearinghouse" means a clearinghouse subject to the rules of a qualified exchange or a qualified foreign exchange that provides clearing services, including acting as a counterparty to each of the parties to a transaction so that the parties no longer have credit risk to each other.

(71) "Qualified exchange" means:

(a) a securities exchange registered as a national securities exchange, or a securities market regulated pursuant to the Securities Exchange Act of 1934 (15 U.S. Code Section 78 et seq.);

(b) a board of trade or commodities exchange designated as a contract market by the Commodity Futures Trading Commission (CFTC) or a successor of it;

(c) Private Offerings, Resales and Trading through Automated Linkages (PORTAL);

(d) a designated offshore securities market as defined in Securities Exchange Commission Regulation S, 17 C.F.R. Part 230, as amended; or

(e) a qualified foreign exchange.

(72) "Qualified foreign exchange" means a foreign exchange, board of trade, or contract market located outside the United States, its territories, or possessions:

(a) that has received regulatory comparability relief pursuant to CFTC Rule 30.10, as provided in Appendix C to Part 30 of the CFTC's Regulations, 17 C.F.R. Part 30;

(b) that is, or its members are, subject to the jurisdiction of a foreign futures authority that has received regulatory comparability relief under CFTC Rule 30.10, as provided in Appendix C to Part 30 of the CFTC's Regulations, 17 C.F.R. Part 30, as to futures transactions in the jurisdiction where the exchange, board of trade, or contract market is located; or

(c) upon which foreign stock index futures contracts are listed that are the subject of no-action relief issued by the CFTC's Office of General Counsel, provided that an exchange, board of trade, or contract market that qualifies as a "qualified foreign exchange" pursuant to this item only is a "qualified foreign exchange" only as to foreign stock index futures contracts that are the subject of no-action relief.

(73)(a) "Rated credit instrument" means an obligation or other instrument that gives its holder a contractual right to receive cash or another rated credit instrument from another entity, and that:

(i) is rated by the SVO or a nationally recognized statistical rating organization recognized by the SVO;

(ii) is issued, guaranteed, or insured by an entity that is rated by, or another obligation or other instrument of such entity is rated by, the SVO or a nationally recognized statistical rating organization recognized by the SVO, in the case of an obligation or other instrument with a maturity of three hundred ninety-seven days or less;

(iii) has been issued, assumed, accepted, guaranteed, or insured by a qualified bank, in the case of an obligation or other instrument with a maturity of ninety days or less;

(iv) is a share of a class one bond mutual fund; or

(v) is a share of a money market mutual fund.

(b) "Rated credit instrument" does not mean:

(i) an obligation or other instrument that is mandatorily, or at the option of the issuer, convertible to an equity interest; or

(ii) a security that has a par value and whose terms provide that the issuer's net obligation to repay all or part of the par value is determined by reference to the performance of an equity, a commodity, a foreign currency, or an index of equities, commodities, foreign currencies, or combinations of them.

(74)(a) "Real estate" means:

(i) real property;

(ii) interests in real property, such as leaseholds, minerals, and oil and gas that have not been separated from the underlying fee interest;

(iii) improvements and fixtures located on or in real property; and

(iv) the seller's equity in a contract providing for a deed of real estate.

(b) As to a mortgage on a leasehold estate, "real estate" includes the leasehold estate only if it has an unexpired term, including renewal options exercisable at the option of the lessee, extending beyond the scheduled maturity date of the obligation that is secured by a mortgage on the leasehold estate by a period equal to at least twenty percent of the original term of the obligation or ten years, whichever is greater.

(75) "Replication transaction" means a derivative transaction or combination of derivative transactions that is entered into separately or in conjunction with other permissible investments held or acquired by the insurer in order to replicate the investment characteristics of otherwise permissible investments or operate as a substitute for cash market transactions, or for both reasons. A derivative transaction that is entered into by the insurer as a hedging transaction or an income generation transaction authorized pursuant to this chapter is not a replication transaction.

(76) "Repurchase transaction" means a transaction in which an insurer purchases securities from a counterparty that is obligated to repurchase the purchased securities or equivalent securities from the insurer at a specified price, within a specified period of time or upon demand.

(77) "Required liabilities" means total liabilities required to be reported on the statutory financial statement of the insurer most recently required to be filed with the director.

(78) "Residential mortgage loan" means a loan primarily secured by a mortgage on real estate improved with a one-to-four family residence.

(79) "Reverse repurchase transaction" means a transaction in which an insurer sells securities to a qualified bank or a qualified business entity or a bank or a business entity whose obligations with respect to the transaction are guaranteed by a qualified bank or a qualified business entity and the insurer is obligated to repurchase the sold securities or equivalent securities from the bank or business entity at a specified price, within a specified period of time or upon demand.

(80) "Secured location" means the contiguous real estate owned by one person.

(81) "Securities lending transaction" means a transaction in which securities are loaned by an insurer or its custodian bank or agent to a qualified bank or a qualified business entity or a bank or a business entity whose obligations with respect to the transaction are guaranteed by a qualified bank or a qualified business entity that is obligated to return the loaned securities or equivalent securities to the insurer, its custodian bank, or agent, within a specified period of time or upon demand.

(82) "Series company" means an investment company that is organized as a series company, as defined in Rule 18f-2(a) adopted under the Investment Company Act of 1940 (15 U.S. Code Section 80a-1 et seq., as amended).

(83) "Sinking fund stock" means preferred stock that:

(a) is subject to a mandatory sinking fund or similar arrangement that provides for the redemption, or open market purchase, of the entire issue over a period not longer than forty years from the date of acquisition; and

(b) provides for mandatory sinking fund installments, or open market purchases, commencing not more than ten and one-half years from the date of issue, with the sinking fund installments providing for the purchase or redemption, on a cumulative basis commencing ten years from the date of issue, of at least two and one-half percent each year of the original number of shares of that issue of preferred stock.

(84)(A) "Special rated credit instrument" means a rated credit instrument that is:

(1) an instrument that is structured so that, if it is held until retired by or on behalf of the issuer, its rate of return based on its purchase cost and any cash flow stream possible under the structure of the transaction may become negative due to reasons other than the credit risk associated with the issuer of the instrument. However, a rated credit instrument is not a special rated credit instrument pursuant to this item if it is:

(a) a share in a class one bond mutual fund;

(b) an instrument, other than an asset-backed security, with payments of par value fixed as to amount and timing, or callable but payable only at par or greater, and interest or dividend cash flows that are based on either a fixed or variable rate determined by reference to a specified rate or index;

(c) an instrument, other than an asset-backed security, that has a par value and is purchased at a price not greater than one hundred ten percent of par;

(d) an instrument, including an asset-backed security, whose rate of return would become negative only as a result of a prepayment due to casualty, condemnation, or economic obsolescence of collateral or change of law;

(e) an asset-backed security that relies on collateral that meets the requirements of subsubsubitem (b), the par value of which collateral may:

(i) not be paid sooner than one-half of the remaining term to maturity from the date of acquisition;

(ii) be paid before maturity only at a premium sufficient to provide a yield to maturity for the investment, considering the amount prepaid and reinvestment rates at the time of early repayment, at least equal to the yield to maturity of the initial investment; or

(iii) be paid before maturity at a premium at least equal to the yield of a Treasury issue of comparable remaining life; or

(f) an asset-backed security that relies on cash flows from assets that are not prepayable at any time at par, but is not governed otherwise by subsubsubitem (e), if the asset-backed security has a par value reflecting principal payments to be received if held until retired by or on behalf of the issuer and is purchased at a price not greater than one hundred five percent of the par amount;

(2) An asset-backed security that:

(a) relies on cash flows from assets that are prepayable at par at any time;

(b) does not make payments of par that are fixed as to amount and timing; and

(c) has a negative rate of return at the time of acquisition if a prepayment threshold assumption is used with the prepayment threshold assumption defined as:

(i) two times the prepayment expectation reported by a recognized, publicly available source as being the median of expectations contributed by broker dealers or other entities, except insurers, engaged in the business of selling or evaluating those securities or assets. The prepayment expectation used in this calculation must be, at the insurer's election, the prepayment expectation for pass-through securities of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Government National Mortgage Association, or for other assets of the same type as the assets that underlie the asset-backed security, in either case with a gross weighted average coupon comparable to the gross weighted average coupon of the assets that underlie the asset-backed security; or

(ii) another prepayment threshold assumption specified by the director by regulation promulgated pursuant to Section 12-38-90.

(B) For purposes of subsubitem (2), if the asset-backed security is purchased in combination with one or more other asset-backed securities that are supported by identical underlying collateral, the insurer may calculate the rate of return for these specific combined asset-backed securities in combination. The insurer shall maintain documentation demonstrating that the securities were acquired and continue to be held in combination.

(85) "State" means a state, territory, or possession of the United States of America, the District of Columbia, or the Commonwealth of Puerto Rico.

(86) "Substantially similar securities" means securities that meet all criteria for substantially similar securities specified in the NAIC accounting manual, and in an amount that constitutes good delivery form as determined by "The Bond Market Association".

(87) "SVO" means the Securities Valuation Office of the NAIC or any successor office established by the NAIC.

(88) "SVO procedures manual" means the "Purposes and Procedures of the Securities Valuation Office", as amended, or any successor publication.

(89) "Swap" means an agreement to exchange or to net payments at one or more times based on the actual or expected price, yield, level, performance or value of one or more underlying interests.

(90) "Underlying interest" means the assets, liabilities, or other interests, or a combination of them, underlying a derivative instrument such as any one or more securities, currencies, rates, indices, commodities, or derivative instruments that are or relate to investments or investment practices that an insurer is permitted to acquire or engage in pursuant to this chapter.

(91) "Unrestricted surplus" means the amount by which total admitted assets exceed one hundred twenty-five percent of the insurer's required liabilities.

(92) "Warrant" means an instrument that gives the holder the right to purchase an underlying financial instrument at a given price and time or at a series of prices and times outlined in the warrant agreement.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-40. Insurer acquisitions, holdings or investments.

(A) Insurers may acquire, hold, or invest in investments or engage in investment practices as provided in this chapter or as is not prohibited otherwise by this title including, without limitation, investments permitted pursuant to Chapter 21 of this title. Investments not conforming to this chapter are not admitted assets unless they are acquired pursuant to other authority of this title.

(B) Subject to subsection (C), an insurer may not acquire or hold an investment as an admitted asset unless at the time of acquisition it is:

(1) eligible for the payment or accrual of interest or discount, whether in cash, securities, or other forms of income, or eligible to receive dividends or other distributions, or is otherwise income producing; or

(2) acquired pursuant to Sections 38-12-270(C), 38-12-280, 38-12-300, 38-12-320, 38-12-480(C), 38-12-490, 38-12-510, 38-12-520, or other sections of this title.

(C) An insurer may acquire or hold as admitted assets investments that otherwise do not qualify as provided in this chapter if the insurer has not acquired them for the purpose of circumventing a limitation contained in this chapter, if the insurer complies with the provisions of Sections 38-12-60 and 38-12-80 as to the investments and the insurer acquires the investments:

(1) as payment on account of existing indebtedness or in connection with the refinancing, restructuring, or workout of existing indebtedness, if taken to protect the insurer's interest in that investment;

(2) as realization on collateral for an obligation;

(3) in connection with an otherwise qualified investment or investment practice, as interest on or a dividend or other distribution related to the investment or investment practice, or in connection with the refinancing of the investment, in each case for no additional or only nominal consideration;

(4) under a lawful and bona fide agreement of recapitalization or voluntary or involuntary reorganization in connection with an investment held by the insurer; or

(5) under a bulk reinsurance, merger, or consolidation transaction approved by the director if the assets constitute admissible investments for the ceding, merged, or consolidated companies.

(D) An investment or portion of an investment acquired by an insurer pursuant to subsection (C) becomes a nonadmitted asset three years, or five years in the case of mortgage loans and real estate, from the date of its acquisition, unless within that period the investment has become a qualified investment pursuant to a provision of this chapter other than subsection (C). An investment acquired pursuant to an agreement of bulk reinsurance, merger, or consolidation may be qualified for a longer period if provided in the plan for reinsurance, merger, or consolidation as approved by the director. The director may extend the period for admissibility for an additional reasonable period, upon application by the insurer and a showing that the nonadmission of an asset held pursuant to subsection (C) would injure materially the interests of the insurer.

(E) Except as otherwise provided in subsections (F) and (H), an investment qualifies pursuant to this chapter if, on the date the insurer committed to acquire the investment or on the date of its acquisition, it would have qualified pursuant to this chapter. For purposes of determining its compliance with the limitations contained in this chapter, an insurer shall give appropriate recognition to any commitments to acquire investments.

(F)(1) An investment held as an admitted asset by an insurer on the effective date of this chapter which qualified as an admitted asset immediately before the effective date of this chapter remains qualified as an admitted asset pursuant to this chapter.

(2) Each specific transaction constituting an investment practice of the type described in this chapter that lawfully was entered into by an insurer and was in effect on the effective date of this chapter continues to be permitted by this chapter until its expiration or termination under its terms.

(G) Unless otherwise specified, an investment limitation computed on the basis of the admitted assets or capital and surplus of an insurer must relate to the amount required to be shown on the statutory balance sheet most recently required to be filed by the insurer with the director. For purposes of determining its compliance with any limitation pursuant to this chapter based upon admitted assets, the insurer shall deduct from the amount of its admitted assets the amount of the liability recorded on the statutory balance sheet for:

(1) the return of acceptable collateral received in a reverse repurchase transaction or a securities lending transaction;

(2) cash received in a dollar roll transaction; and

(3) the amount reported as borrowed money in the most recently filed financial statement to the extent not included in items (1) and (2).

(H) An investment qualified, in whole or in part, for acquisition or holding as an admitted asset may be qualified or requalified at the time of acquisition or a later date, in whole or in part, pursuant to another section, if the relevant conditions contained in the other section are satisfied at the time of qualification or requalification.

(I) An insurer shall maintain documentation demonstrating that the insurer acquired investments and engaged in investment practices in accordance with this chapter, and specifying the section of this chapter pursuant to which the insurer acquired the investments or engaged in the investment practices.

(J) An insurer may not enter into an agreement to purchase securities in advance of their issuance for resale to the public as part of a distribution of the securities by the issuer or otherwise guarantee the distribution, except that an insurer may acquire privately placed securities with registration rights.

(K) Notwithstanding the provisions of this chapter, the director, for good cause, may require an insurer to nonadmit, limit, dispose of, withdraw from, or discontinue an investment or investment practice. The authority of the director under this subsection is in addition to any other authority of the director.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-50. Board of director responsibilities; adoption of written investment plan; review of portfolio; records of authorizations.

(A) Within three months after the effective date of this chapter, the board of directors of an insurer shall adopt a written plan for acquiring and holding investments and for engaging in investment practices that specifies guidelines as to the quality, maturity, and diversification of investments and other specifications including investment strategies intended to assure that the investments and investment practices are appropriate for the business conducted by the insurer, its liquidity needs and its capital and surplus. The board shall review and assess the insurer's technical investment and administrative capabilities and expertise before adopting a written plan concerning an investment strategy or investment practice.

(B) Investments acquired and held and investment practices engaged in pursuant to this chapter must be acquired and held under the supervision and direction of the board of directors of the insurer or a committee of the board charged with the responsibility to direct its investments. The board of directors or a committee of the board charged with the responsibility to direct its investments shall evidence by formal resolution, at least annually, that it has determined whether all investments have been made in accordance with delegations, standards, limitations, and investment objectives prescribed by the board or a committee of the board charged with the responsibility to direct its investments.

(C) On not less than a quarterly basis, and more often if considered appropriate, the board of directors or committee of the board of directors of an insurer shall:

(1) receive and review a summary report on the insurer's investment portfolio, its investment activities, and investment practices engaged in pursuant to delegated authority so as to determine whether the investment activity of the insurer is consistent with its written plan; and

(2) review and revise, as appropriate, the written plan.

(D) In discharging its duties pursuant to this section, the board of directors shall require that records of authorizations or approvals, other documentation as the board may require, and reports of action taken pursuant to authority delegated under the plan referred to in subsection (A) must be made available on a regular basis to the board of directors.

(E) The directors of an insurer shall perform their duties pursuant to this section in good faith and with that degree of care that ordinarily prudent individuals in like positions would use under similar circumstances.

(F) If an insurer does not have a board of directors, all references to the board of directors in this chapter are considered to be references to the governing body of the insurer having authority equivalent to that of a board of directors.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-60. Prohibited actions of insurer.

(A) An insurer, directly or indirectly, may not:

(1) invest in an obligation or security or make a guarantee for the benefit of or in favor of an officer or director of the insurer, except as provided in Section 38-12-70;

(2) invest in an obligation or security, make a guarantee for the benefit of or in favor of, or make other investments in a business entity of which ten percent or more of the voting securities or equity interests are owned directly or indirectly by or for the benefit of one or more officers or directors of the insurer, except as authorized in Chapter 21 of this title or as provided in Section 38-12-70;

(3) engage on its own behalf or through one or more affiliates in a transaction or series of transactions designed to evade the prohibitions of this chapter;

(4) invest in a partnership as a general partner, except that an insurer may make an investment as a general partner:

(a) if all other partners in the partnership are subsidiaries or other insurance company affiliates of the insurer;

(b) for the purpose of:

(i) meeting cash calls committed to before the effective date of this chapter;

(ii) completing those specific projects or activities of the partnership in which the insurer was a general partner as of the effective date of this chapter that had been undertaken as of that date; or

(iii) making capital improvements to property owned by the partnership on the effective date of this chapter if the insurer was a general partner as of that date; or

(c) in accordance with Section 38-12-40(C); or

(5) invest in or lend its funds upon the security of shares of its own stock, except as authorized by other provisions of this title, except that those shares must not be admitted assets of the insurer.

(B) This section does not prohibit a subsidiary or other affiliate of the insurer from becoming a general partner.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-70. Direct or indirect financial interest prohibited; loans to officers or directors.

(A)(1) Except as provided in subsection (B), unless an insurer has notified the director in writing of its intention to enter into the transaction at least thirty days before entering into it, or a shorter period as the director may permit, and the director has not disapproved the transaction within the time period, the insurer may not, directly or indirectly:

(a) make a loan to or other investment in an officer or director of the insurer or a person in which the officer or director has any direct or indirect financial interest;

(b) make a guarantee for the benefit of or in favor of an officer or director of the insurer or a person in which the officer or director has any direct or indirect financial interest; or

(c) enter into an agreement for the purchase or sale of property from or to an officer or director of the insurer or a person in which the officer or director has any direct or indirect financial interest.

(2) For purposes of this section, an officer or director is not considered to have a financial interest by reason of an interest that is held directly or indirectly through the ownership of equity interests representing less than two percent of all outstanding equity interests issued by a person that is a party to the transaction, or for the sole reason of the position of that individual as a director or officer of a person that is a party to the transaction.

(3) This subsection does not permit an investment that is prohibited by Section 38-12-60.

(4) This subsection does not apply to a transaction between an insurer and its subsidiaries or affiliates that is entered into in compliance with Chapter 21 of this title other than a transaction between an insurer and its officer or director.

(B) An insurer, without the previous written approval of the director, may make:

(1) policy loans in accordance with the terms of the policy or contract and Section 38-12-310;

(2) advances to officers or directors for expenses reasonably expected to be incurred in the ordinary course of the insurer's business or guarantees associated with credit or charge cards issued or credit extended for the purpose of financing these expenses;

(3) loans secured by the principal residence of an existing or new officer of the insurer made in connection with the officer's relocation at the request of the insurer, if the loans comply with the requirements of Section 38-12-270 or 38-12-480 and the terms and conditions otherwise are the same as those generally available from unaffiliated third parties;

(4) secured loans to an existing or new officer of the insurer made in connection with the officer's relocation at the request of the insurer, if the loans:

(a) do not have a term exceeding two years;

(b) are required to finance mortgage loans outstanding at the same time on the previous and new residences of the officer;

(c) do not exceed an amount equal to the equity of the officer in the previous residence; and

(d) are required to be fully repaid upon the earlier of the end of the two- year period or the sale of the previous residence; and

(5) loans and advances to officers or directors made in compliance with state or federal law specifically related to the loans and advances by a regulated noninsurance subsidiary or affiliate of the insurer in the ordinary course of business and on terms no more favorable than available to other customers of the entity.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-80. Asset valuation.

For purposes of this chapter, the value or amount of an investment acquired or held, or an investment practice engaged in pursuant to this chapter, unless otherwise specified in this title, must be the value at which assets of an insurer are required to be reported for statutory accounting purposes as determined in accordance with procedures prescribed in published accounting and valuation standards of the NAIC.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-90. Regulations.

The director, in accordance with Section 38-3-110, may promulgate regulations implementing the provisions of this chapter.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-210. Scope of article.

This article applies to the investments and investment practices of life and health insurers, and other companies whose investments and investment practices are regulated as if they were life and health insurers under this title, subject to the provisions of Section 38-12-20.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-220. Restrictions on investments.

(A)(1) Except as otherwise provided in this chapter, an insurer may not acquire, directly or indirectly through an investment affiliate, an investment pursuant to this chapter if as a result of and after giving effect to the investment the insurer holds more than three percent of its admitted assets in investments of all kinds issued, assumed, accepted, insured, or guaranteed by a single person.

(2) This three percent limitation does not apply to the aggregate amounts insured by a single financial guaranty insurer with the highest generic rating issued by a nationally recognized statistical rating organization.

(3) Asset-backed securities are not subject to the limitations of item (1), however, except as permitted by item (4), an insurer may not acquire an asset-backed security if as a result of and after giving effect to the investment, the aggregate amount of asset-backed securities secured by or evidencing an interest in a single asset or single pool of assets held by a trust or other business entity then held by the insurer exceeds three percent of its admitted assets.

(4) An investment by an insurer in mortgage related securities, as defined by the Secondary Mortgage Market Enhancement Act of 1984 (United States Public Law 98-440) [12 U.S. Code Sections 24, 1451, 1454 et seq.], that is backed by a single pool of mortgages and made pursuant to the authority of that act, may not exceed five percent of its admitted assets.

(B) An insurer may not acquire, directly or indirectly through an investment affiliate, an investment pursuant to Section 38-12-230, 38-12-260, or 38-12-290 or counterparty exposure pursuant to Section 38-12-300(4) if as a result of and after giving effect to the investment the aggregate amount of:

(1) medium and lower grade investments then held by the insurer exceed twenty percent of its admitted assets;

(2) lower grade investments then held by the insurer exceed ten percent of its admitted assets;

(3) investments rated five or six by the SVO or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO then held by the insurer exceed three percent of its admitted assets;

(4) investments rated six by the SVO or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO then held by the insurer exceed one percent of its admitted assets; or

(5) medium and lower grade investments then held by the insurer that receive as cash income less than the equivalent yield for Treasury issues with a comparative average life, exceed one percent of its admitted assets;

(6) medium and lower grade investments issued, assumed, guaranteed, accepted, or insured by any one person or, as to asset-backed securities secured by or evidencing an interest in a single asset or pool of assets, then held by the insurer exceed one percent of its admitted assets; or

(7) lower grade investments issued, assumed, guaranteed, accepted, or insured by any one person or, as to asset-backed securities secured by or evidencing an interest in a single asset or pool of assets, then held by the insurer exceed one-half of one percent of its admitted assets.

(C) An insurer that attains or exceeds the limit of any one rating category in subsection (B) may acquire investments in other rating categories subject to the specific and multi-category limits applicable to those investments.

(D)(1) An insurer may not, directly or indirectly through an investment affiliate, acquire a Canadian investment or engage in a Canadian investment practice authorized by this chapter if as a result of and after giving effect to the investment the aggregate amount of these investments then held by the insurer exceeds forty percent of its admitted assets, or if the aggregate amount of Canadian investments not acquired pursuant to Section 38-12-230(A)(2) then held by the insurer exceeds twenty-five percent of its admitted assets.

(2) An insurer that is authorized to do business in Canada or that has outstanding insurance, annuity, or reinsurance contracts on lives or risks resident or located in Canada and denominated in Canadian currency, is subject to the limitations of item (1) as increased by the greater of:

(a) the amount the insurer is required by Canadian law to invest in Canada or to be denominated in Canadian currency; or

(b) one hundred fifteen percent of the amount of its reserves and other obligations pursuant to contracts on lives or risks resident or located in Canada.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-230. Rated credit instruments; federally backed mortgages.

(A) An insurer may acquire rated credit instruments, subject to the limitation of subsection (B) of this section, as follows:

(1) Subject to the limitation of Section 38-12-220(B), but not subject to the limitations of Section 38-12-220(A)(1), (2), and (3), an insurer may acquire rated credit instruments issued, assumed, guaranteed, or insured by the United States or a government-sponsored enterprise of the United States, if the instruments of the government-sponsored enterprise are assumed, guaranteed, or insured by the United States or are otherwise backed or supported by the full faith and credit of the United States.

(2) Subject to the limitations of Section 38-12-220(B), but not subject to the limitations of Section 38-12-220(A), an insurer may acquire rated credit instruments issued, assumed, guaranteed, or insured by Canada or a government- sponsored enterprise of Canada, if the instruments of the government- sponsored enterprise are assumed, guaranteed, or insured by Canada or are backed or supported otherwise by the full faith and credit of Canada. An insurer may not acquire an instrument pursuant to this subsection if as a result of and after giving effect to the investment the aggregate amount of investments then held by the insurer pursuant to this subsection exceeds forty percent of its admitted assets.

(3)(a) Subject to the limitations of Section 38-12-220(B), but not subject to the limitations of Section 38-12-220(A), an insurer may acquire rated credit instruments, excluding asset-backed securities:

(i) issued by a government money market mutual fund, a class one money market mutual fund, a class one bond mutual fund, or a multilateral development bank; or

(ii) issued, assumed, guaranteed, or insured by a government-sponsored enterprise of the United States other than those eligible pursuant to subsection (A)(1) of this section, or a state, if the instruments are general obligations of the state;

(b) An insurer may not acquire an instrument of any one fund, enterprise, entity, or state pursuant to this subsection if as a result of and after giving effect to the investment the aggregate amount of investments then held by the insurer in any one fund, enterprise, entity, or state pursuant to this subsection exceeds ten percent of its admitted assets.

(4) Subject to the limitations of Section 38-12-220, an insurer may acquire preferred stocks that are not foreign investments and that meet the requirements of rated credit instruments if as a result of and after giving effect to the investment, the aggregate amount of preferred stocks then held by the insurer pursuant to this subsection:

(a) does not exceed twenty percent of its admitted assets; and

(b) that are not sinking fund stocks or rated P1 or P2 by the SVO or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO does not exceed ten percent of its admitted assets.

(5) Subject to the limitations of Section 38-12-220, in addition to those investments eligible pursuant to items (1), (2), (3), and (4) of this subsection, an insurer may acquire rated credit instruments that are not foreign investments.

(B) An insurer may not acquire special rated credit instruments pursuant to this section if as a result of and after giving effect to the investment the aggregate amount of special rated credit instruments then held by the insurer exceeds five percent of its admitted assets. The director may identify, by regulation, certain special rated credit instruments that are exempt from the provisions of this subsection.

(C) Obligations of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, and other mortgage-backed or mortgage-related securities as defined in Section 106 of Title I of SMMEA (15 U.S. Code Section 77r-1) may be invested in to the same extent as permitted pursuant to subsection (A)(1), whether or not they are rated credit instruments authorized in that subsection.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-240. Investment pools; qualification requirements; pooling agreements.

(A) An insurer may acquire investments in investment pools that invest only in:

(1) obligations that are rated 1 or 2 by the SVO or have an equivalent of a SVO 1 or 2 rating, or in the absence of a 1 or 2 rating or equivalent rating the issuer has outstanding obligations with a SVO 1 or 2 or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO and have a remaining maturity of:

(a) three hundred ninety-seven days or less or a put which entitles the holder to receive the principal amount of the obligation that may be exercised through maturity at specified intervals not exceeding three hundred ninety-seven days; or

(b) three years or less and a floating interest rate that resets no less frequently than quarterly on the basis of a current short-term index, such as federal funds, prime rate, Treasury bills, London InterBank Offered Rate (LIBOR) or commercial paper, and is subject to no maximum limit, if the obligations do not have an interest rate that varies inversely to market interest rate changes;

(2) government money market mutual funds or class one money market mutual funds; or

(3) securities lending, repurchase transactions, and reverse repurchase transactions that meet all the requirements of Section 38-12-280, except the quantitative limitations of Section 38-12-280(4); or

(4) invest only in investments that an insurer may acquire pursuant to this chapter, if the insurer's proportionate interest in the amount invested in these investments, when combined with the amounts of the investments made directly or indirectly through an investment affiliate or other insurer investment pool permitted pursuant to this item does not exceed the applicable limits of this chapter for those investments.

(B) For an investment in an investment pool to be qualified pursuant to this chapter, the investment pool may not:

(1) acquire securities issued, assumed, guaranteed, or insured by the insurer or an affiliate of the insurer;

(2) borrow or incur indebtedness for borrowed money, except for securities lending and reverse repurchase transactions that meet the requirements of Section 38-12-280, except the quantitative limitations of Section 38-12-280(4); or

(3) acquire an investment if as a result of and after giving effect to the transaction the aggregate value of securities then loaned or sold to, purchased from, or invested in any one business entity pursuant to this section exceed ten percent of the total assets of the investment pool.

(C) The limitations of Section 38-12-220(A) do not apply to an investment by an insurer in an investment pool, except that an insurer may not acquire an investment in an investment pool pursuant to this section if as a result of and after giving effect to the investment the aggregate amount of investments then held by the insurer pursuant to this section:

(a) in all investment pools that invest in investments permitted pursuant to subsection (A)(4) exceeds twenty-five percent of its admitted assets; or

(b) in all investment pools exceeds thirty-five percent of its admitted assets. (D) For an investment in an investment pool to be qualified pursuant to this chapter, the manager of the investment pool must:

(1) be organized under the laws of the United States or one of its states or the District of Columbia and designated as the pool manager in a pooling agreement;

(2) be the insurer, an affiliated insurer, or a business entity affiliated with the insurer, a qualified bank, a business entity registered under the Investment Advisors Act of 1940 (15 U.S. Code Sections 80a-1 et seq., as amended), or any other similar applicable state statute, or, in the case of a reciprocal insurer or interinsurance exchange, its attorney-in-fact, or in the case of a United States branch of an alien insurer, its United States manager or an affiliate or subsidiary of its United States manager;

(3) compile and maintain, or cause to be compiled and maintained, detailed accounting records including:

(a) the cash receipts and disbursements reflecting the proportionate investment of each participant in the investment pool;

(b) a complete description of all underlying assets of the investment pool including amount, interest rate, maturity date, if any, and other appropriate designations; and

(c) other records that allow third parties to verify the investment of each participant in the investment pool on a daily basis; and

(4) maintain the assets of the investment pool in one or more accounts, in the name of or on behalf of the investment pool either under a custody agreement or a trust agreement with a qualified bank or at the principal office of the pool manager. The applicable agreement must:

(a) state and recognize the claims and rights of each participant;

(b) acknowledge that the underlying assets of the investment pool are held for the sole benefit of each participant in proportion to the aggregate amount of its investments in the investment pool; and

(c) contain an agreement that the underlying assets of the investment pool must not be commingled with the general assets of the qualified bank or any other person.

(E) The pooling agreement for each investment pool must be in writing and must provide that:

(1) an insurer and its affiliated insurers or, in the case of an investment pool investing only in investments permitted under subsections (A)(1), (2), and (3) the insurer and its subsidiaries, affiliates, or any pension or profit sharing plan of the insurer, its subsidiaries and affiliates, or, in the case of a United States branch of an alien insurer, affiliates or subsidiaries of its United States manager, shall hold one hundred percent of the interests in the investment pool at all times;

(2) the underlying assets of the investment pool must not be commingled with the general assets of the pool manager or any other person;

(3) in proportion to the aggregate amount of the interest of each participant in the investment pool:

(a) each participant owns an undivided interest in the underlying assets or the investment pool; and

(b) the underlying assets of the investment pool are held for the sole benefit of each participant;

(4) a participant, or his trustee, receiver, conservator, or other successor-in-interest, if a participant is insolvent, bankrupt, or in receivership, may withdraw all or a portion of its investment from the investment pool pursuant to the terms of the pooling agreement;

(5) withdrawals may be made on demand without penalty or other assessment on any business day, but settlement of funds must occur within a reasonable and customary period after the date on which the withdrawal is made, not to exceed ten business days. Distributions pursuant to this item must be calculated in each case net of all fees and expenses of the investment pool then applicable. The pooling agreement must provide that the pool manager shall distribute to a participant, at the discretion of the pool manager:

(a) the then fair market value of the participant's pro rata share of each underlying asset of the investment pool, in cash;

(b) a pro rata share of each underlying asset, in kind; or

(c) a pro rata share in each underlying asset, in a combination of cash and in-kind distributions; and

(6) the pool manager shall make the records of the investment pool available for inspection by the director.

(F) Except for the formation of an investment pool, transactions between a domestic insurer and an affiliated insurer investment pool are not subject to the requirements of Section 38-21-250.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-250. Equity interests in domestic business entities; percentage of assets limitation; short sales.

(A) Subject to the limitations of Section 38-12-220, an insurer may acquire directly, or through an investment affiliate, equity interests in business entities organized pursuant to the laws of any domestic jurisdiction.

(B) An insurer may not acquire directly, or through an investment affiliate, an investment pursuant to this section if as a result of and after giving effect to the investment the aggregate amount of investments then held by the insurer pursuant to this section exceeds twenty percent of its admitted assets, or, except for mutual funds, the amount of equity interests then held by the insurer that are not listed on a qualified exchange exceeds five percent of its admitted assets. An accident and health insurer is not subject to this section but is subject to the same aggregate limitation on equity interests as a property and casualty insurer pursuant to Section 38-12-460 and also to the provisions of Section 38-12-420.

(C) An insurer may not acquire pursuant to this section investments that the insurer may acquire pursuant to Section 38-12-270 or pursuant to Chapter 21 of this title.

(D) An insurer may not short sell an equity interest unless the insurer covers the short sale by owning the equity interest or an unrestricted right to the equity interest exercisable within six months of the short sale.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-260. Tangible personal property; valuation; limitations.

(A)(1) Subject to the limitations of Section 38-12-220, an insurer may acquire tangible personal property or equity interests in tangible personal property, located or used wholly or in part within a domestic jurisdiction, directly or indirectly through:

(a) limited partnership interests or general partnership interests not otherwise prohibited by Section 38-12-60(A)(4);

(b) joint ventures;

(c) stock of an investment affiliate;

(d) membership interests in a limited liability company;

(e) trust certificates; or

(f) other similar instruments.

(2) Investments acquired pursuant to item (1) are eligible only if:

(a) the property is subject to a lease or other agreement with a person whose rated credit instruments in the amount of the purchase price of the personal property the insurer could then acquire pursuant to Section 38-12-230; and

(b) the lease or other agreement provides the insurer the right to receive rental, purchase, or other fixed payments for the use or purchase of the property, and the aggregate value of the payments, together with the estimated residual value of the property at the end of its useful life and the estimated tax benefits to the insurer resulting from ownership of the property, are adequate to return the cost of the insurer's investment in the property plus a return considered adequate by the insurer.

(B) The insurer shall compute the amount of each investment pursuant to this section on the basis of the out-of-pocket purchase price and applicable related expenses paid by the insurer for the investment, net of each borrowing made to finance the purchase price and expenses to the extent the borrowing is without recourse to the insurer.

(C) An insurer may not acquire, directly or indirectly through an investment affiliate, an investment pursuant to this section if as a result of and after giving effect to the investment the aggregate amount of all investments then held by the insurer pursuant to this section exceeds:

(1) two percent of its admitted assets; or

(2) one-half of one percent of its admitted assets as to a single item of tangible personal property.

(D) For purposes of determining compliance with the limitations of Section 38-12-220, investments acquired by an insurer pursuant to this section must be aggregated with those acquired pursuant to Section 38-12-230, and each lessee of the property pursuant to a lease referred to in this section is considered the issuer of an obligation in the amount of the investment of the insurer in the property determined as provided in subsection (B).

(E) Nothing in this section applies to tangible personal property lease arrangements between an insurer and its subsidiaries and affiliates pursuant to a cost sharing arrangement or agreement permitted pursuant to Chapter 21 of this title.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-270. Mortgage loans; real estate.

(A)(1) In connection with mortgage loans, an insurer:

(a) may acquire obligations secured by mortgages on real estate situated within a domestic jurisdiction, subject to the limitations of Section 38-12-220, either directly or indirectly through:

(i) limited partnership interests and general partnership interests not otherwise prohibited by Section 38-12-60(A)(4);

(ii) joint ventures;

(iii) stock of an investment affiliate;

(iv) membership interests in a limited liability company;

(v) trust certificates; or

(vi) other similar instruments; and

(b) may not acquire a mortgage loan secured by other than a first lien pursuant to this item unless the insurer is the holder of the first lien. The obligations held by the insurer and obligations with an equal lien priority, at the time of acquisition of the obligation, may not exceed:

(i) ninety percent of the fair market value of the real estate, if the mortgage loan is secured by a purchase money mortgage or like security received by the insurer upon disposition of the real estate;

(ii) eighty percent of the fair market value of the real estate, if the mortgage loan requires immediate scheduled payment in periodic installments of principal and interest over an amortization period of thirty years or less, and periodic payments are required at least annually. Each periodic payment must be sufficient to ensure that at all times the outstanding principal balance of the mortgage loan is not greater than the outstanding principal balance that would be outstanding pursuant to a mortgage loan with the same original principal balance and the same interest rate and requiring equal payments of principal and interest with the same frequency over the same amortization period. Mortgage loans that otherwise are permitted pursuant to this subsection may provide for a payment of the principal balance before the end of the period of amortization of the loan. For residential mortgage loans, the eighty percent limitation may be increased to ninety-seven percent if acceptable private mortgage insurance has been obtained; or

(iii) seventy-five percent of the fair market value of the real estate for mortgage loans that do not meet the requirements of subsubitems (i) or (ii).

(2) For purposes of item (1), the amount of an obligation required to be included in the calculation of the loan-to-value ratio may be reduced to the extent the obligation is insured by the Federal Housing Administration or guaranteed by the Administrator of Veterans Affairs, or their successors.

(3)(a) Subject to the limitations of Section 38-12-220, an insurer may acquire obligations secured by a second mortgage on real estate situated within a domestic jurisdiction, in addition to that which is authorized under item (1), either directly or indirectly through:

(i) limited partnership interests and general partnership interests not otherwise prohibited by Section 38-12-60(A)(4);

(ii) joint ventures;

(iii) stock of an investment affiliate;

(iv) membership interests in a limited liability company;

(v) trust certificates; or

(vi) other similar instruments.

(b) The obligation held by the insurer must be the sole second lien priority obligation and, at the time of acquisition of the obligation, may not exceed seventy percent of the amount by which the fair market value of the real estate exceeds the amount outstanding under the first mortgage.

(4) A mortgage loan that is held by an insurer pursuant to Section 38-12-40(F) or acquired pursuant to this section and is restructured in a manner that meets the requirements of a restructured mortgage loan in accordance with the NAIC accounting manual continues to qualify as a mortgage loan pursuant to this chapter.

(5) Subject to the limitations of Section 38-12-220, a credit lease transaction that does not qualify for investment pursuant to Section 38-12-230 is exempt from the provisions of item (1) if:

(a) the loan amortizes over the initial fixed lease term in an amount at least sufficient so that the loan balance at the end of the lease term does not exceed the original appraised value of the real estate;

(b) the lease payments cover or exceed the total debt service over the life of the loan;

(c) a tenant or its affiliated entity whose rated credit instruments have a SVO 1 or 2 designation or a comparable rating from a nationally recognized statistical rating organization recognized by the SVO has a full faith and credit obligation to make the lease payments;

(d) the insurer holds or is the beneficial holder of a first lien mortgage on the real estate;

(e) the expenses of the real estate are passed through to the tenant, excluding exterior, structural, parking, and heating, ventilation, and air conditioning replacement expenses, unless annual escrow contributions, from cash flows derived from the lease payments, cover the expense shortfall; and

(f) there is a perfected assignment of the rents due pursuant to the lease to or for the benefit of the insurer.

(B)(1) Subject to the limitations of Section 38-12-220 an insurer may acquire, manage, and dispose of real estate situated in a domestic jurisdiction, either directly or indirectly, through:

(a) limited partnership interests and general partnership interests not otherwise prohibited by Section 38-12-60(A)(4);

(b) joint ventures;

(c) stock of an investment affiliate;

(d) membership interests in a limited liability company;

(e) trust certificates; or

(f) other similar instruments.

(2) The real estate must be income producing or intended for improvement or development for investment purposes under an existing program, in which case the real estate is considered to be income producing. The real estate may be subject to mortgages, liens, or other encumbrances, the amount of which must be deducted from the amount of the investment of the insurer in the real estate to the extent that the obligations secured by the mortgages, liens, or encumbrances are without recourse to the insurer for purposes of determining compliance with items (2) and (3) of subsection (D).

(C) An insurer may acquire, manage, and dispose of real estate for the convenient accommodation of the business operations, including home office, branch office, and field office operations of the insurer or its affiliates.

(1) Real estate acquired pursuant to this subsection may include excess space for rent to others, if the excess space when valued at its fair market value, would otherwise be a permitted investment pursuant to subsection (B) and is so qualified by the insurer.

(2) The real estate acquired pursuant to this subsection may be subject to one or more mortgages, liens, or other encumbrances, the amount of which must be deducted from the amount of the investment of the insurer in the real estate to the extent that the obligations secured by the mortgages, liens, or encumbrances are without recourse to the insurer for purposes of determining compliance with subsection (D)(4).

(3) For purposes of this subsection, business operations do not include that portion of real estate used for the direct provision of health care services by an accident and health insurer for its insureds, other than employees of the insurer and its affiliates and their families. An insurer may acquire real estate used for these purposes pursuant to subsection (B).

(D) An insurer may not acquire:

(1) an investment pursuant to subsection (A) if as a result of and after giving effect to the investment the aggregate amount of all investments then held by the insurer pursuant to subsection (A) exceeds:

(a) one percent of its admitted assets in mortgage loans covering any one secured location;

(b) one quarter of one percent of its admitted assets in construction loans covering any one secured location; or

(c) two percent of its admitted assets in construction loans in the aggregate;

(2) an investment pursuant to subsection (B) if as a result of and after giving effect to the investment and any outstanding guarantees made by the insurer in connection with the investment the aggregate amount of investments then held by the insurer pursuant to subsection (B), plus the guarantees then outstanding, exceeds:

(a) one percent of its admitted assets in any one parcel or group of contiguous parcels of real estate, except that this limitation does not apply to that portion of real estate used for the direct provision of health care services by an accident and health insurer for its insureds, such as hospitals, medical clinics, medical professional buildings, or other health facilities used for the purpose of providing health services; or

(b) fifteen percent of its admitted assets in the aggregate, but not more than five percent of its admitted assets as to properties that are to be improved or developed;

(3) an investment pursuant to subsection (A) or (B) if as a result of and after giving effect to the investment and any guarantees made by the insurer in connection with the investment the aggregate amount of all investments then held by the insurer pursuant to subsections (A) and (B), plus the guarantees then outstanding, exceeds forty-five percent of its admitted assets. An insurer may exceed this limitation by not more than thirty percent of its admitted assets if:

(a) this increased amount is invested only in residential mortgage loans;

(b) the insurer has no more than ten percent of its admitted assets invested in mortgage loans other than residential mortgage loans;

(c) the loan-to-value ratio of each residential mortgage loan does not exceed sixty percent at the time the mortgage loan is qualified pursuant to this increased authority and the fair market value is supported by an independent appraisal no more than two years old;

(d) a single mortgage loan qualified pursuant to this increased authority may not exceed one-half of one percent of its admitted assets;

(e) the insurer files with the director, and receives approval for, a plan that is designed to result in a portfolio of residential mortgage loans that is sufficiently geographically diversified; and

(f) the insurer agrees to file annually with the director records that demonstrate that its portfolio of residential mortgage loans is geographically diversified in accordance with the plan; or

(4) real estate pursuant to subsection (C) if as a result of and after giving effect to the acquisition the aggregate amount of real estate then held by the insurer pursuant to subsection (C) exceeds ten percent of its admitted assets. Additional amounts of real estate may be acquired, with the permission of the director, pursuant to subsection (C). The limitations of Section 38-12-220 do not apply to an insurer's acquisition of real estate pursuant to subsection (C).

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-280. Securities lending, repurchase, reverse repurchase, and dollar roll transactions.

An insurer may enter, directly or indirectly through an investment affiliate, into securities lending transactions that are conducted directly, through a custodian bank that is a qualified bank, or through an agent, and may enter into repurchase transactions, reverse repurchase transactions, and dollar roll transactions, subject to the following conditions:

(1) the insurer's board of directors must adopt a written plan that specifies guidelines and objectives regarding such transactions, including:

(a) a description of how cash may be invested or used for general corporate purposes of the insurer;

(b) operational procedures to manage interest rate risk, counterparty default risk, the conditions under which proceeds from reverse repurchase transactions may be used in the ordinary course of business, and the use of acceptable collateral in a manner that reflects the liquidity needs of the transaction; and

(c) the extent to which the insurer may engage in these transactions;

(2) the insurer must enter into a written agreement for all transactions authorized in this subsection other than dollar roll transactions. The written agreement must:

(a) require each transaction to terminate no more than one year from its inception;

(b) be made with the counterparty, except that for securities lending transactions, the agreement may be:

(i) through a custodian bank that is a qualified bank; or

(ii) with an agent acting on behalf of the insurer if the:

(A) agent or the guarantor of the agent's obligations pursuant to the agreement is a qualified bank or a qualified business entity; and

(B) agreement with the agent requires the agent to enter into separate agreements with each counterparty that are consistent with the requirements of this subsection and prohibits securities lending transactions pursuant to the agreement with the agent or its affiliates;

(3) cash received in a transaction pursuant to this subsection, if not used by the insurer for its general corporate purposes in accordance with the plan adopted by the board of directors pursuant to item (1), must be invested in accordance with this chapter and in a manner that recognizes the liquidity needs of the transaction. For so long as any transaction pursuant to this subsection remains outstanding, the insurer, its agent, or custodian, either physically or through the book entry systems of the Federal Reserve, Depository Trust Company, or other securities depositories approved by the director, shall maintain:

(a) possession of acceptable collateral for the transaction in at least the amount required pursuant to the provisions of the SVO procedures manual;

(b) a perfected security interest in the acceptable collateral; or

(c) in the case of a foreign jurisdiction, title to or rights of a secured creditor to the acceptable collateral;

(4) the limitations of Sections 38-12-220 and 38-12-290 do not apply to the counterparty exposure created by transactions pursuant to this section. For purposes of calculations made to determine compliance with this item, the insurer's future obligation to resell securities in the case of a repurchase transaction, or to repurchase securities in the case of a reverse repurchase transaction, must not be counted. An insurer may not enter into a transaction pursuant to this subsection if as a result of and after giving effect to the transaction, the aggregate amount of:

(a) securities then loaned to, sold to, or purchased from any counterparty pursuant to this subsection exceeds five percent of its admitted assets. In calculating the amount sold to or purchased from a counterparty under repurchase or reverse repurchase transactions, effect may be given to netting provisions pursuant to a written master agreement; or

(b) all securities then loaned to, sold to, or purchased from all counterparties pursuant to this subsection exceeds forty percent of its admitted assets;

(5) in a dollar roll transaction, the insurer must receive cash in an amount at least equal to the market value of the securities transferred by the insurer in the transaction as of the transaction date.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-290. Foreign investments.

(A) Subject to the limitations of Section 38-12-220, an insurer may acquire, directly or indirectly through an investment affiliate, foreign investments or engage in investment practices with persons of or in foreign jurisdictions, of substantially the same types as those that an insurer is permitted to acquire pursuant to this chapter, other than the type permitted pursuant to Section 38-12-240, if as a result and after giving effect to the investment the aggregate amount of foreign investments then held and foreign investment practices then engaged in by the insurer pursuant to this subsection:

(1) does not exceed twenty percent of its admitted assets; and

(2) in a single foreign jurisdiction does not exceed ten percent of its admitted assets as to a foreign jurisdiction that has a sovereign debt rating of SVO 1, or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO, or three percent of its admitted assets as to any other foreign jurisdiction.

(B) Subject to the limitations of Section 38-12-220, an insurer may acquire investments and engage in investment practices denominated in foreign currencies, whether or not they are foreign investments acquired or foreign investment practices engaged in pursuant to subsection (A), or additional foreign currency exposure as a result of the termination or expiration of a hedging transaction with respect to investments denominated in a foreign currency, if as a result of and after giving effect to the transaction the aggregate amount of investments then held by the insurer and investment practices then engaged in by the insurer pursuant to this subsection:

(1) denominated in foreign currencies does not exceed ten percent of its admitted assets; and

(2) denominated in foreign currency of a single foreign jurisdiction does not exceed ten percent of its admitted assets as to a foreign jurisdiction that has a sovereign debt rating of SVO 1, or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO, or three percent of its admitted assets as to any other foreign jurisdiction.

An investment is not considered denominated in a foreign currency if the acquiring insurer enters into one or more hedging transactions permitted pursuant to Section 38-12-300 to hedge the foreign currency exchange rate risk associated with the investment or investment practice.

(C) In addition to investments permitted by subsections (A) and (B), an insurer that is authorized to do business in a foreign jurisdiction and that has outstanding insurance, annuity, or reinsurance contracts on lives or risks resident or located in that foreign jurisdiction and denominated in foreign currency of that jurisdiction, may acquire foreign investments and engage in foreign investment practices respecting that foreign jurisdiction, and may acquire investments and engage in investment practices denominated in the currency of that jurisdiction, subject to the limitations of Section 38-12-220. Investments made pursuant to this subsection in obligations of foreign governments, their political subdivisions, and government sponsored enterprises are not subject to the limitations of Section 38-12-220 if those investments carry an SVO rating of 1 or 2 or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO. The aggregate amount of investments acquired and investment practices engaged in by the insurer pursuant to this subsection may not exceed the greater of:

(1) the amount the insurer is required by the law of the foreign jurisdiction to invest in the foreign jurisdiction; or

(2) one hundred fifteen percent of the amount of its reserves, net of reinsurance, and other obligations under the contracts on lives or risks resident or located in the foreign jurisdiction.

(D) In addition to investments permitted pursuant to subsections (A), (B), and (C), an insurer that is not authorized to do business in a foreign jurisdiction but that has outstanding insurance, annuity, or reinsurance contracts on lives or risks resident or located in that foreign jurisdiction and denominated in foreign currency of that jurisdiction, may acquire foreign investments and engage in foreign investment practices respecting that foreign jurisdiction, and may acquire investments and engage in investment practices denominated in the currency of that jurisdiction, subject to the limitations of Section 38-12-220. Investments made and investment practices engaged in pursuant to this subsection in obligations of foreign governments, their political subdivisions, and government sponsored enterprises are not subject to the limitations of Section 38-12-220 if those investments and investment practices carry a SVO rating of 1 or 2 or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO. The aggregate amount of investments acquired and investment practices then engaged in by the insurer pursuant to this subsection may not exceed one hundred five percent of the amount of its reserves, net of reinsurance, and other obligations under the contracts on lives or risks resident or located in the foreign jurisdiction.

(E) Investments acquired and investment practices engaged in by an insurer pursuant to this section must be aggregated with investments of the same types made pursuant to all other sections of this chapter, and in a similar manner, for purposes of determining compliance with the limitations, if any, contained in other sections. Investments in and investment practices engaged in with respect to obligations of foreign governments, their political subdivisions, and government sponsored enterprises of these persons, except for those exempted pursuant to subsections (C) and (D), are subject to the limitations of Section 38-12-220.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-300. Derivative transactions.

(A) An insurer may engage, directly or indirectly through an investment affiliate, in derivative transactions including, without limitation, hedging transactions, income generation transactions, and replication transactions pursuant to this section, subject to the following conditions:

(1) before entering into any derivative transaction, the board of directors of the insurer must determine that the insurer directly or through an investment management subsidiary or affiliate has adequate professional personnel, technical expertise, and systems to implement investment practices involving derivative transactions and approve a derivative instruments use plan that:

(a) describes investment objectives and risk constraints, such as counterparty exposure amounts;

(b) defines permissible transactions including identification of the risks that may be hedged, the assets or liabilities that may be replicated, and permissible types of income generation transactions; and

(c) requires compliance with internal control procedures;

(2) the insurer must establish written internal control procedures that provide for:

(a) a quarterly report to the board of directors, reviewing:

(i) all derivative transactions entered into, outstanding, or closed out;

(ii) the results and effectiveness of the insurer's implementation of its derivative instruments use plan; and

(iii) the credit risk exposure to each counterparty for over-the-counter derivative transactions based upon the counterparty exposure amount;

(b) a system for determining whether hedging, income generation, or replication strategies used by the insurer have been effective;

(c) a system of regular, but at least monthly, reports to management that include:

(i) a description of all derivative transactions entered into, outstanding, or closed out during the period since the last report;

(ii) the purpose of each outstanding derivative transaction;

(iii) a performance review of the derivative instruments program; and

(iv) the counterparty exposure amounts for over-the-counter derivative transactions;

(d) written authorizations identifying the responsibilities and limitations of authority of persons authorized to effect and maintain derivative transactions; and

(e) documentation for each transaction including:

(i) the purpose of the transaction;

(ii) the assets or liabilities to which the transaction relates;

(iii) the specific derivative instrument used in the transaction;

(iv) for over-the-counter derivative instrument transactions, the name of the counterparty and the counterparty exposure amount; and

(v) for exchange-traded derivative instruments, the name of the exchange and the name of the firm that handled the transaction;

(3) whenever the derivative transactions entered into pursuant to this section are not in compliance with this section or, if continued, may create a hazardous financial condition of the insurer that affects its policyholders, creditors, or the general public, the director, after notice and an opportunity for a hearing, may order the insurer to take action that is reasonably necessary to rectify the noncompliance or hazardous financial condition or to prevent the impending hazardous financial condition from occurring;

(4) with respect to hedging transactions, an insurer shall demonstrate to the director upon request the intended hedging characteristics and effectiveness of the hedging transaction or combination of hedging transactions through cash-flow testing, duration analysis, or other appropriate analysis. An insurer may enter into hedging transactions pursuant to this item if as a result of and after giving effect to each hedging transaction, the aggregate:

(a) statutory financial statement value of all outstanding caps, floors, warrants not attached to another financial instrument, and options other than collars purchased by the insurer pursuant to this item does not exceed seven and one-half percent of its admitted assets;

(b) statutory financial statement value of all outstanding warrants, caps, floors, and options other than collars written by the insurer pursuant to this item does not exceed three percent of its admitted assets; and

(c) potential exposure of all outstanding collars, swaps, forwards, and futures entered into or acquired by the insurer pursuant to this item does not exceed six and one-half percent of its admitted assets;

(5) an insurer may enter into an income generation transaction if:

(a) as a result of and after giving effect to the transaction, the aggregate statutory financial statement value of admitted assets that are then subject to call or that generate the cash flows for payments required to be made by the insurer under caps and floors sold by the insurer and then outstanding pursuant to this item, plus the statutory financial statement value of admitted assets underlying derivative instruments then subject to call sold by the insurer and outstanding pursuant to this item, plus the purchase price of assets subject to puts then outstanding pursuant to this item, does not exceed ten percent of its admitted assets; and

(b) the transaction is one of the following types and meets the other requirements specified in this subitem that are applicable to that type of transaction:

(i) sales of call options on assets, if the insurer holds or has a currently exercisable right to acquire the underlying assets during the entire period that the option is outstanding;

(ii) sales of put options on assets, if the insurer holds sufficient cash, cash equivalents, or interests in a short-term investment pool to purchase the underlying assets upon exercise during the entire period that the option is outstanding, and has the ability to hold the underlying assets in its portfolio. If the total market value of all put options sold by the insurer exceeds two percent of the insurer's admitted assets, the insurer shall set aside, pursuant to a custodial or escrow agreement, cash or cash equivalents having a market value equal to the amount of its put option obligations in excess of two percent of the insurer's admitted assets during the entire period the option is outstanding;

(iii) sales of call options on derivative instruments if the insurer holds, or has a currently exercisable right to acquire, assets generating the cash flow to make any payments for which the insurer is liable pursuant to the underlying derivative instruments during the entire period that the call options are outstanding and has the ability to enter into the underlying derivative transactions for its portfolio; or

(iv) sales of caps and floors, if the insurer holds, or has a currently exercisable right to acquire, assets generating the cash flow to make any payments for which the insurer is liable pursuant to the caps and floors during the entire period that the caps and floors are outstanding;

(6) an insurer may enter into a replication transaction that complies with the requirements of the SVO procedures manual concerning replication transactions, provided that:

(a) the insurer would be authorized to invest its funds pursuant to this chapter in the asset being replicated;

(b) the asset being replicated is subject to all provisions and limitations, including quantitative limitations, on the making of the investment as specified in this chapter, as if the replication transaction constituted a direct investment by the insurer in the asset being replicated; and

(c) as a result of and after giving effect to the replication transaction, the aggregate statement value of all assets being replicated does not exceed ten percent of its admitted assets;

(7) an insurer may purchase or sell one or more derivative instruments to offset in whole or in part a derivative instrument previously purchased or sold, without regard to the quantitative limitations of this section, provided that the transaction may be recognized as an offsetting transaction in accordance with generally accepted accounting principles;

(8) each derivative instrument must be:

(a) traded on a qualified exchange;

(b) entered into with or guaranteed by a qualified bank or a qualified business entity;

(c) issued or written by or entered into with the issuer of the underlying interest on which the derivative instrument is based; or

(d) in the case of futures, traded through a broker that is registered as a futures commission merchant under the federal Commodity Exchange Act or that has received exemptive relief from registration pursuant to rule 30.10 promulgated under that act; and

(9) an insurer must include all counterparty exposure amounts in determining compliance with the limitations of Section 38-12-220;

(B) Pursuant to regulations promulgated pursuant to Section 38-12-90, the director may approve additional transactions involving the use of derivative instruments in excess of the limits of items (4), (5), and (6) or for other risk management purposes.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-310. Life insurer loan to policyholder.

A life insurer may lend to a policyholder on the security of the cash surrender value of the policyholder's policy a sum not exceeding the legal reserve the insurer is required to maintain on the policy.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-320. Exceptions to investment restrictions; assets from dividends and distributions; mergers and consolidations; protection of previous investments; time for determining qualification.

(A)(1) Pursuant to this subsection, an insurer may acquire an investment of any kind, or engage in a securities lending transaction, repurchase transaction, reverse repurchase transaction, or dollar roll transaction, that is not prohibited specifically by this chapter, without regard to the categories, conditions, standards, or other limitations of Sections 38-12-220 through 38-12-290 if, as a result of and after giving effect to the transaction, the aggregate amount of investments then held and securities lending transactions, repurchase transactions, reverse repurchase transactions, and dollar roll transactions then engaged in pursuant to this subsection does not exceed the lesser of:

(a) ten percent of its admitted assets; or

(b) seventy-five percent of its capital and surplus;

(2) An insurer may not acquire an investment or engage in an investment practice pursuant to this subsection if as a result of and after giving effect to the transaction the aggregate amount of all investments then held by the insurer under this subsection in any one person exceeds three percent of its admitted assets.

(B) In addition to the investments acquired pursuant to subsection (A) of this section, an insurer may acquire an investment of any kind, or engage in investment practices described in Section 38-12-280, that are not prohibited by this chapter without regard to any limitations of Sections 38-12-220 through 38-12-290 if:

(1) the director grants prior approval;

(2) the insurer demonstrates that its investments are made in a prudent manner and that the additional amounts will be invested in a prudent manner; and

(3) as a result of and after giving effect to the transaction, the aggregate amount of investments then held by the insurer pursuant to this subsection does not exceed the greater of:

(a) twenty-five percent of its capital and surplus; or

(b) one hundred percent of capital and surplus less ten percent of its admitted assets.

(C) This section does not permit an insurer to acquire an investment or engage in an investment practice that is prohibited pursuant to Section 38-12-60, or that is a derivative transaction.

(D) If any investment made or transaction entered into pursuant to any other section of this chapter exceeds the limits specified in that section, the excess portion of the investment or transaction is considered to be an investment or transaction pursuant to this section. Any loan, investment, or transaction originally made pursuant to this section which subsequently, if it were then being made, would qualify as an authorized investment or transaction pursuant to another subsection of this section or another section of this chapter shall thereafter be considered an authorized investment or transaction pursuant to that subsection or section.

(E) This chapter does not prohibit the acquisition by an insurer of additional obligations, securities, or other assets if received as a dividend or as a distribution of assets, nor does this chapter apply to securities, obligations, or other assets accepted incident to the workout, adjustment, restructuring, or similar realization of an investment or transaction when the insurer's board of directors or a committee appointed by the board of directors considers it to be in the best interests of the insurer, if the investment or transaction had been authorized previously. This chapter does not apply to assets acquired pursuant to a lawful agreement of bulk reinsurance if the assets constituted legal and authorized investments for the ceding company. No obligation, security, or other asset acquired as authorized by this subsection is required to be qualified pursuant to any other subsection of this section or other section of this chapter, provided that all assets acquired pursuant to this subsection are subject to the applicable accounting and valuation requirements contained in this chapter.

(F) Subject to the provisions of subsection (G), if a domestic life insurance company, pursuant to a merger or consolidation, acquires an investment or transaction that was an authorized investment or transaction of the company that was merged or consolidated with the domestic life insurance company but that does not qualify as an authorized investment or transaction pursuant to this chapter at the time the merger or consolidation occurs, regardless of whether or not the investment or transaction would be authorized pursuant to any of subsections (A) through (C), then the investment or transaction is considered an authorized investment or transaction pursuant to this subsection and is not required to be applied toward the limitations contained in any of subsections (A) through (C), for a period of five years after the date on which the merger or consolidation occurs. After that period it shall no longer be an authorized investment or transaction pursuant to this subsection, unless within the five-year period:

(1) the investment or transaction qualifies as an authorized investment or transaction pursuant to another subsection of this section or another section of this chapter including without limitation, subsections (A), (B), and (C), if the domestic life insurance company so elects; or

(2) the director authorizes the investment or transaction in the plan of merger or consolidation approved by the director; or

(3) upon request of the insurer, the director authorizes an extension of the five-year time period; or

(4) the director approves the investment or transaction pursuant to this subsection.

The aggregate amount of a domestic life insurance company's investments and transactions pursuant to this subsection, excluding investments and transactions authorized pursuant to items (1), (2), and (4), may not exceed twenty-five percent of the domestic life insurance company's capital and surplus after giving effect to such merger or consolidation.

(G) If a domestic life insurance company, pursuant to a merger or consolidation, acquires a mortgage loan, or a participation in a mortgage loan, that would have been authorized pursuant to Section 38-12-270, and pursuant to subsection (D) of this section as to the portion that exceeded seventy-five percent of the value of the property, at the time the company that was merged or consolidated with such domestic life insurance company invested in the mortgage loan or the participation in the mortgage loan, then such mortgage loan or participation in the mortgage loan is authorized pursuant to Section 38-12-270, and pursuant to subsection (D) of this section as to the portion that exceeded seventy-five percent of the value of the property.

(H) The director has full discretion in selecting a method for calculating values of investments and transactions that an insurer acquires through a merger or consolidation, provided that the method is consistent with any applicable provisions of this chapter and any applicable valuation method that the NAIC is currently using at the time with respect to investments and transactions. If there is a conflict between a provision of this chapter and the NAIC valuation method being used, the provision of this chapter controls.

(I) The qualification or disqualification of an investment pursuant to one subsection of this section or one section of this chapter does not prevent its qualification in whole or in part pursuant to another provision of this chapter. An investment authorized by more than one provision of this chapter is authorized pursuant to the provision the insurer elects. An investment or transaction qualified pursuant to any provision of this chapter at the time it was acquired or entered into by the insurer shall continue to be qualified pursuant to that provision. An investment or transaction may be transferred in whole or in part at the election of the insurer to the authority of any provision of this chapter pursuant to which it then qualifies, whether or not it originally qualified pursuant to that provision.

(J) Notwithstanding the provisions of the other subsections of this section or the other sections of this chapter, an insurer may acquire an investment in or enter into a transaction with a business entity in which the insurer already holds one or more investments or with which the insurer has entered into one or more transactions if the investment is acquired or the transaction is entered into in order to protect an investment or transaction previously made in or with the business entity, provided that the aggregate amount of investments and transactions so acquired and entered into may not exceed five percent of the insurer's capital and surplus.

(K)(1) The percentage authorizations and limitations contained in any provision of this chapter apply only at the time of the original acquisition of an investment or at the time a transaction is entered into and are not applicable to the insurer or the investment or transaction after that time except as provided in subsection (I). Once any investment or transaction is qualified pursuant to any provision of this chapter, it shall remain qualified notwithstanding any refinancing, restructuring, or modification of the investment or transaction, provided that the insurer does not engage in the refinancing, restructuring, or modification of the investment or transaction for the purposes of circumventing the requirements or limitations of this chapter.

(2) The director has full discretion to value investments and transactions that an insurer holds at the time of an examination of the insurer using a method of calculating the values that the director selects in his discretion, provided that the method must be consistent with any applicable provisions of this chapter and any applicable valuation method that the NAIC is using at the time with respect to investments and transactions. If there is a conflict between such a provision of this chapter and an applicable NAIC valuation method that the NAIC is using at the time, the provision of this chapter controls.

(3) Notwithstanding items (1) and (2), if the director determines that the continued operation of an insurer may be hazardous to its policyholders, its creditors, or the general public, the director may issue an order consistent with applicable statutes requiring the insurer to limit or withdraw from certain investments or transactions or discontinue certain practices as to investments or transactions to the extent the director considers necessary.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-410. Scope of article.

This article applies to the investments and investment practices of property and casualty, financial guaranty, and mortgage guaranty insurers, subject to the provisions of Section 38-12-20.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-420. Asset and reserve requirements; notice of deficiency; notice to eliminate noncompliance.

(A) Each property and casualty, financial guaranty, mortgage guaranty, or accident and health insurer shall have and maintain investments and engage in investment practices of the classes described in Sections 38-12-430 through 38-12-520 subject to the limitations contained in those sections to the extent of policyholder obligations and minimum capital, or guaranty fund, and surplus less an amount equal to thirty percent of its surplus as regards policyholders. In no event may a property and casualty, financial guaranty, mortgage guaranty, or accident and health insurer have and maintain investments and investment practices of the types described in the immediately preceding sentence in an amount less than seventy percent of policyholder obligations and one hundred percent of the minimum required capital, or guaranty fund, and surplus. A property and casualty, financial guaranty, mortgage guaranty, or accident and health insurer may invest its assets in excess of those required pursuant to the two immediately preceding sentences at the discretion of the insurer without regard to any of the limitations contained in Sections 38-12-430 through 38-12-520.

(B) If a property and casualty, financial guaranty, mortgage guaranty, or accident and health insurer's assets and reserves do not comply with subsection (A), the insurer shall notify the director immediately of the amount by which the reserve requirements exceed the annual statement value of the qualifying assets and explain the reason for the deficiency. Within thirty days of the date of the notice, the insurer shall propose a plan of action to remedy the deficiency.

(C)(1) If the director determines that a property and casualty, financial guaranty, mortgage guaranty, or accident and health insurer is not in compliance with subsection (A), the director shall require the insurer to eliminate the noncompliance within a specified time from the date the notice of the requirement is delivered to the insurer.

(2) If an insurer fails to comply with the director's requirement described in item (1), the insurer is considered to be in hazardous financial condition, the director shall take action as authorized by law as to an insurer in hazardous financial condition.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-430. Asset limitations for insurer holdings; Canadian investments.

(A)(1) Except as otherwise provided in this chapter, an insurer may not acquire, directly or indirectly through an investment affiliate, an investment pursuant to this chapter if as a result of and after giving effect to the investment the insurer holds more than five percent of its admitted assets in investments of all kinds issued, assumed, accepted, insured, or guaranteed by a single person.

(2) This five percent limitation does not apply to the aggregate amounts insured by a single financial guaranty insurer with the highest generic rating issued by a nationally recognized statistical rating organization.

(3) Asset-backed securities are not subject to the limitations of item (1), however, except as permitted by item (4), an insurer may not acquire an asset-backed security if as a result of and after giving effect to the investment, the aggregate amount of asset-backed securities secured by or evidencing an interest in a single asset or single pool of assets held by a trust or other business entity then held by the insurer exceeds five percent of its admitted assets.

(4) An investment by an insurer in mortgage related securities, as defined by the Secondary Mortgage Market Enhancement Act of 1984 (United States Public Law 98-440) [12 U.S. Code Sections 24, 1451, 1454 et seq.], that is backed by a single pool of mortgages and made pursuant to the authority of that act, may not exceed five percent of its admitted assets.

(B) An insurer may not acquire, directly or indirectly through an investment affiliate, an investment pursuant to Section 38-12-440, 38-12-470, or 38-12-500 or counterparty exposure pursuant to Section 38-12-510(4) if as a result of and after giving effect to the investment the aggregate amount of:

(1) medium and lower grade investments then held by the insurer exceeds twenty percent of its admitted assets;

(2) lower grade investments then held by the insurer exceeds ten percent of its admitted assets;

(3) investments rated five or six by the SVO or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO then held by the insurer exceeds five percent of its admitted assets;

(4) investments rated six by the SVO or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO then held by the insurer exceeds one percent of its admitted assets;

(5) medium and lower grade investments then held by the insurer that receive as cash income less than the equivalent yield for Treasury issues with a comparative average life, exceeds one percent of its admitted assets;

(6) medium and lower grade investments issued, assumed, guaranteed, accepted, or insured by any one person or, as to asset-backed securities secured by or evidencing an interest in a single asset or pool of assets, then held by the insurer exceeds one percent of its admitted assets; or

(7) lower grade investments issued, assumed, guaranteed, accepted, or insured by any one person or, as to asset-backed securities secured by or evidencing an interest in a single asset or pool of assets, then held by the insurer exceeds one-half of one percent of its admitted assets.

(C) An insurer that attains or exceeds the limit of any one rating category in subsection (B) may acquire investments in other rating categories subject to the specific and multi-category limits applicable to those investments.

(D)(1) An insurer may not, directly or indirectly through an investment affiliate, acquire a Canadian investment or engage in a Canadian investment practice authorized by this chapter if as a result of and after giving effect to the investment the aggregate amount of these investments then held by the insurer exceeds forty percent of its admitted assets, or if the aggregate amount of Canadian investments not acquired pursuant to Section 38-12-440(A)(2) then held by the insurer exceeds twenty-five percent of its admitted assets.

(2) An insurer that is authorized to do business in Canada or that has outstanding insurance, annuity, or reinsurance contracts on lives or risks resident or located in Canada and denominated in Canadian currency, is subject to the limitations of item (1) as increased by the greater of:

(a) the amount the insurer is required by Canadian law to invest in Canada or to be denominated in Canadian currency; or

(b) one hundred twenty-five percent of the amount of its reserves and other obligations pursuant to contracts on lives or risks resident or located in Canada.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-440. Insurer acquisition of rated credit instruments; limitations.

(A) An insurer may acquire rated credit instruments, subject to the limitation of subsection (B) of this section, as follows:

(1) Subject to the limitation of Section 38-12-430(B), but not subject to the limitations of Section 38-12-430(A)(1), (2), and (3), an insurer may acquire rated credit instruments issued, assumed, guaranteed, or insured by the United States or a government-sponsored enterprise of the United States, if the instruments of the government-sponsored enterprise are assumed, guaranteed, or insured by the United States or are otherwise backed or supported by the full faith and credit of the United States.

(2) Subject to the limitations of Section 38-12-430(B), but not subject to the limitations of Section 38-12-430(A), an insurer may acquire rated credit instruments issued, assumed, guaranteed, or insured by Canada or a government- sponsored enterprise of Canada, if the instruments of the government- sponsored enterprise are assumed, guaranteed, or insured by Canada or are backed or supported otherwise by the full faith and credit of Canada. An insurer may not acquire an instrument pursuant to this subsection if as a result of and after giving effect to the investment the aggregate amount of investments then held by the insurer pursuant to this subsection exceeds forty percent of its admitted assets.

(3)(a) Subject to the limitations of Section 38-12-430(B), but not subject to the limitations of Section 38-12-430(A), an insurer may acquire rated credit instruments, excluding asset-backed securities:

(i) issued by a government money market mutual fund, a class one money market mutual fund, a class one bond mutual fund, or a multilateral development bank; or

(ii) issued, assumed, guaranteed, or insured by a government-sponsored enterprise of the United States other than those eligible pursuant to subsection (A) of this section, or a state, if the instruments are general obligations of the state;

(b) An insurer may not acquire an instrument of any one fund, enterprise, entity, or state pursuant to this subsection if as a result of and after giving effect to the investment the aggregate amount of investments then held by the insurer in any one fund, enterprise, entity, or state pursuant to this subsection exceeds ten percent of its admitted assets.

(4) Subject to the limitations of Section 38-12-430, an insurer may acquire preferred stocks that are not foreign investments and that meet the requirements of rated credit instruments if as a result of and after giving effect to the investment, the aggregate amount of preferred stocks then held by the insurer pursuant to this subsection:

(a) does not exceed twenty percent of its admitted assets; and

(b) that are not sinking fund stocks or rated P1 or P2 by the SVO or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO does not exceed ten percent of its admitted assets.

(5) Subject to the limitations of Section 38-12-430, in addition to those investments eligible pursuant to items (1), (2), (3), and (4) of this subsection, an insurer may acquire rated credit instruments that are not foreign investments.

(B) An insurer may not acquire special rated credit instruments pursuant to this section if as a result of and after giving effect to the investment the aggregate amount of special rated credit instruments then held by the insurer exceeds five percent of its admitted assets. The director may identify, by regulation, certain special rated credit instruments that are exempt from the provisions of this subsection.

(C) Obligations of the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, and other mortgage-backed or mortgage related securities as defined in Section 106 of Title I of SMMEA (15 U.S. Code Section 77r-1) may be invested in to the same extent as permitted pursuant to subsection (A)(1), whether or not they are rated credit instruments authorized in that subsection.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-450. Insurer acquisition of investments in investment pools; limitations.

(A) An insurer may acquire investments in investment pools that invest only in:

(1) obligations that are rated 1 or 2 by the SVO or have an equivalent of an SVO 1 or 2 rating, or in the absence of a 1 or 2 rating or equivalent rating the issuer has outstanding obligations with a SVO 1 or 2 or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO and have a remaining maturity of:

(a) three hundred ninety-seven days or less or a put which entitles the holder to receive the principal amount of the obligation that may be exercised through maturity at specified intervals not exceeding three hundred ninety-seven days; or

(b) three years or less and a floating interest rate that resets no less frequently than quarterly on the basis of a current short-term index, such as federal funds, prime rate, Treasury bills, London InterBank Offered Rate (LIBOR) or commercial paper, and is subject to no maximum limit, if the obligations do not have an interest rate that varies inversely to market interest rate changes;

(2) government money market mutual funds or class one money market mutual funds;

(3) securities lending, repurchase transactions, and reverse repurchase transactions that meet all the requirements of Section 38-12-490, except the quantitative limitations of Section 38-12-490(4); or

(4) invest only in investments that an insurer may acquire pursuant to this chapter, if the insurer's proportionate interest in the amount invested in these investments, when combined with the amounts of the investments made directly or indirectly through an investment affiliate or other insurer investment pool permitted pursuant to this item does not exceed the applicable limits of this chapter for those investments.

(B) For an investment in an investment pool to be qualified pursuant to this chapter, the investment pool may not:

(1) acquire securities issued, assumed, guaranteed, or insured by the insurer or an affiliate of the insurer;

(2) borrow or incur indebtedness for borrowed money, except for securities lending and reverse repurchase transactions that meet the requirements of Section 38-12-490, except the quantitative limitations of Section 38-12-490(4); or

(3) acquire an investment if as a result of and after giving effect to the transaction the aggregate value of securities then loaned or sold to, purchased from, or invested in any one business entity pursuant to this section exceed ten percent of the total assets of the investment pool.

(C) The limitations of Section 38-12-430(A) do not apply to an investment by an insurer in an investment pool, except that an insurer may not acquire an investment in an investment pool pursuant to this section if as a result of and after giving effect to the investment the aggregate amount of investments then held by the insurer pursuant to this section:

(a) in all investment pools that invest in investments permitted pursuant to subsection (A)(4) exceeds twenty-five percent of its admitted assets; or

(b) in all investment pools exceeds forty percent of its admitted assets.

(D) For an investment in an investment pool to be qualified pursuant to this chapter, the manager of the investment pool must:

(1) be organized under the laws of the United States or one of its states or the District of Columbia and designated as the pool manager in a pooling agreement;

(2) be the insurer, an affiliated insurer, or a business entity affiliated with the insurer, a qualified bank, a business entity registered under the Investment Advisors Act of 1940 (15 U.S. Code Sections 80a-1 et seq., as amended), or any other similar applicable state statute, or, in the case of a reciprocal insurer or interinsurance exchange, its attorney-in-fact, or in the case of a United States branch of an alien insurer, its United States manager or an affiliate or subsidiary of its United States manager;

(3) compile and maintain, or cause to be compiled and maintained, detailed accounting records including:

(a) the cash receipts and disbursements reflecting the proportionate investment of each participant in the investment pool;

(b) a complete description of all underlying assets of the investment pool including amount, interest rate, maturity date, if any, and other appropriate designations; and

(c) other records that allow third parties to verify the investment of each participant in the investment pool on a daily basis; and

(4) maintain the assets of the investment pool in one or more accounts, in the name of or on behalf of the investment pool either under a custody agreement or a trust agreement with a qualified bank or at the principal office of the pool manager. The applicable agreement must:

(a) state and recognize the claims and rights of each participant;

(b) acknowledge that the underlying assets of the investment pool are held for the sole benefit of each participant in proportion to the aggregate amount of its investments in the investment pool; and

(c) contain an agreement that the underlying assets of the investment pool must not be commingled with the general assets of the qualified bank or any other person.

(E) The pooling agreement for each investment pool must be in writing and must provide that:

(1) an insurer and its affiliated insurers or, in the case of an investment pool investing only in investments permitted under subsections (A)(1), (2) and (3) the insurer and its subsidiaries, affiliates, or any pension or profit sharing plan of the insurer, its subsidiaries and affiliates, or, in the case of a United States branch of an alien insurer, affiliates or subsidiaries of its United States manager, shall hold one hundred percent of the interests in the investment pool at all times;

(2) the underlying assets of the investment pool must not be commingled with the general assets of the pool manager or any other person;

(3) in proportion to the aggregate amount of the interest of each participant in the investment pool:

(a) each participant owns an undivided interest in the underlying assets or the investment pool; and

(b) the underlying assets of the investment pool are held for the sole benefit of each participant;

(4) a participant, or his trustee, receiver, conservator, or other successor-in-interest, if a participant is insolvent, bankrupt, or in receivership, may withdraw all or a portion of its investment from the investment pool pursuant to the terms of the pooling agreement;

(5) withdrawals may be made on demand without penalty or other assessment on any business day, but settlement of funds must occur within a reasonable and customary period after the date on which the withdrawal is made, not to exceed ten business days. Distributions pursuant to this item must be calculated in each case net of all fees and expenses of the investment pool then applicable. The pooling agreement must provide that the pool manager shall distribute to a participant, at the discretion of the pool manager:

(a) the then fair market value of the participant's pro rata share of each underlying asset of the investment pool, in cash;

(b) a pro rata share of each underlying asset, in kind; or

(c) a pro rata share in each underlying asset, in a combination of cash and in-kind distributions; and

(6) the pool manager shall make the records of the investment pool available for inspection by the director.

(F) Except for the formation of an investment pool, transactions between a domestic insurer and an affiliated insurer investment pool are not subject to the requirements of Section 38-21-250.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-460. Equity interests in domestic business entities; limitations.

(A) Subject to the limitations of Section 38-12-430, an insurer may acquire directly, or through an investment affiliate, equity interests in business entities organized pursuant to the laws of any domestic jurisdiction.

(B) An insurer may not acquire directly, or through an investment affiliate, an investment pursuant to this section if as a result of and after giving effect to the investment the aggregate amount of investments then held by the insurer pursuant to this section exceeds the greater of twenty-five percent of its admitted assets, or one hundred percent of its surplus as regards policyholders.

(C) An insurer may not acquire pursuant to this section investments that the insurer may acquire pursuant to Section 38-12-480 or pursuant to Chapter 21 of this title.

(D) An insurer may not short sell an equity interest unless the insurer covers the short sale by owning the equity interest or an unrestricted right to the equity interest exercisable within six months of the short sale.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-470. Tangible personal property; valuation; limitations.

(A)(1) Subject to the limitations of Section 38-12-430, an insurer may acquire tangible personal property or equity interests in tangible personal property, located or used wholly or in part within a domestic jurisdiction, directly or indirectly through:

(a) limited partnership interests or general partnership interests not otherwise prohibited by Section 38-12-60(A)(4);

(b) joint ventures;

(c) stock of an investment affiliate;

(d) membership interests in a limited liability company;

(e) trust certificates; or

(f) other similar instruments.

(2) Investments acquired pursuant to item (1) are eligible only if:

(a) the property is subject to a lease or other agreement with a person whose rated credit instruments in the amount of the purchase price of the personal property the insurer could then acquire pursuant to Section 38-12-440; and

(b) the lease or other agreement provides the insurer the right to receive rental, purchase, or other fixed payments for the use or purchase of the property, and the aggregate value of the payments, together with the estimated residual value of the property at the end of its useful life and the estimated tax benefits to the insurer resulting from ownership of the property, are adequate to return the cost of the insurer's investment in the property plus a return considered adequate by the insurer.

(B) The insurer shall compute the amount of each investment pursuant to this section on the basis of the out-of-pocket purchase price and applicable related expenses paid by the insurer for the investment, net of each borrowing made to finance the purchase price and expenses to the extent the borrowing is without recourse to the insurer.

(C) An insurer may not acquire, directly or indirectly through an investment affiliate, an investment pursuant to this section if as a result of and after giving effect to the investment the aggregate amount of all investments then held by the insurer pursuant to this section exceeds:

(1) two percent of its admitted assets; or

(2) one-half of one percent of its admitted assets as to a single item of tangible personal property.

(D) For purposes of determining compliance with the limitations of Section 38-12-430, investments acquired by an insurer pursuant to this section must be aggregated with those acquired pursuant to Section 38-12-440, and each lessee of the property pursuant to a lease referred to in this section is considered the issuer of an obligation in the amount of the investment of the insurer in the property determined as provided in subsection (B).

(E) Nothing in this section applies to tangible personal property lease arrangements between an insurer and its subsidiaries and affiliates pursuant to a cost sharing arrangement or agreement permitted pursuant to Chapter 21 of this title.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-480. Mortgage loans; real estate.

(A)(1) In connection with mortgage loans, an insurer:

(a) may acquire obligations secured by mortgages on real estate situated within a domestic jurisdiction, subject to the limitations of Section 38-12-430, either directly or indirectly through:

(i) limited partnership interests and general partnership interests not otherwise prohibited by Section 38-12-60(A)(4);

(ii) joint ventures;

(iii) stock of an investment affiliate;

(iv) membership interests in a limited liability company;

(v) trust certificates; or

(vi) other similar instruments; and

(b) may not acquire a mortgage loan secured by other than a first lien pursuant to this item unless the insurer is the holder of the first lien. The obligations held by the insurer and obligations with an equal lien priority, at the time of acquisition of the obligation, may not exceed:

(i) ninety percent of the fair market value of the real estate, if the mortgage loan is secured by a purchase money mortgage or like security received by the insurer upon disposition of the real estate;

(ii) eighty percent of the fair market value of the real estate, if the mortgage loan requires immediate scheduled payment in periodic installments of principal and interest over an amortization period of thirty years or less, and periodic payments are required at least annually. Each periodic payment must be sufficient to ensure that at all times the outstanding principal balance of the mortgage loan is not greater than the outstanding principal balance that would be outstanding pursuant to a mortgage loan with the same original principal balance and the same interest rate and requiring equal payments of principal and interest with the same frequency over the same amortization period. Mortgage loans that otherwise are permitted pursuant to this subsection may provide for a payment of the principal balance before the end of the period of amortization of the loan. For residential mortgage loans, the eighty percent limitation may be increased to ninety-seven percent if acceptable private mortgage insurance has been obtained; or

(iii) seventy-five percent of the fair market value of the real estate for mortgage loans that do not meet the requirements of subsubitem (i) or (ii).

(2) For purposes of item (1), the amount of an obligation required to be included in the calculation of the loan-to-value ratio may be reduced to the extent the obligation is insured by the Federal Housing Administration or guaranteed by the Administrator of Veterans Affairs, or their successors.

(3)(a) Subject to the limitations of Section 38-12-430, an insurer may acquire obligations secured by a second mortgage on real estate situated within a domestic jurisdiction, in addition to that which is authorized under item (1), either directly or indirectly through:

(i) limited partnership interests and general partnership interests not otherwise prohibited by Section 38-12-60(A)(4);

(ii) joint ventures;

(iii) stock of an investment affiliate;

(iv) membership interests in a limited liability company;

(v) trust certificates; or

(vi) other similar instruments.

(b) The obligation held by the insurer must be the sole second lien priority obligation and, at the time of acquisition of the obligation, may not exceed seventy percent of the amount by which the fair market value of the real estate exceeds the amount outstanding under the first mortgage.

(4) A mortgage loan that is held by an insurer pursuant to Section 38-12-40(F) or acquired pursuant to this section and is restructured in a manner that meets the requirements of a restructured mortgage loan in accordance with the NAIC accounting manual continues to qualify as a mortgage loan pursuant to this chapter.

(5) Subject to the limitations of Section 38-12-430, a credit lease transaction that does not qualify for investment pursuant to Section 38-12-440 is exempt from the provisions of item (1) if:

(a) the loan amortizes over the initial fixed lease term in an amount at least sufficient so that the loan balance at the end of the lease term does not exceed the original appraised value of the real estate;

(b) the lease payments cover or exceed the total debt service over the life of the loan;

(c) a tenant or its affiliated entity whose rated credit instruments have a SVO 1 or 2 designation or a comparable rating from a nationally recognized statistical rating organization recognized by the SVO has a full faith and credit obligation to make the lease payments;

(d) the insurer holds or is the beneficial holder of a first lien mortgage on the real estate;

(e) the expenses of the real estate are passed through to the tenant, excluding exterior, structural, parking, and heating, ventilation, and air conditioning replacement expenses, unless annual escrow contributions, from cash flows derived from the lease payments, cover the expense shortfall; and

(f) there is a perfected assignment of the rents due pursuant to the lease to or for the benefit of the insurer.

(B)(1) Subject to the limitations of Section 38-12-430, an insurer may acquire, manage, and dispose of real estate situated in a domestic jurisdiction, either directly or indirectly, through:

(a) limited partnership interests and general partnership interests not otherwise prohibited by Section 38-12-60(A)(4);

(b) joint ventures;

(c) stock of an investment affiliate;

(d) membership interests in a limited liability company;

(e) trust certificates; or

(f) other similar instruments.

(2) The real estate must be income producing or intended for improvement or development for investment purposes under an existing program, in which case the real estate is considered to be income producing. The real estate may be subject to mortgages, liens, or other encumbrances, the amount of which must be deducted from the amount of the investment of the insurer in the real estate to the extent that the obligations secured by the mortgages, liens, or encumbrances are without recourse to the insurer for purposes of determining compliance with items (2) and (3) of subsection (D).

(C) An insurer may acquire, manage, and dispose of real estate for the convenient accommodation of the business operations, including home office, branch office, and field office operations of the insurer or its affiliates.

(1) Real estate acquired pursuant to this subsection may include excess space for rent to others, if the excess space when valued at its fair market value, would otherwise be a permitted investment pursuant to subsection (B) and is so qualified by the insurer.

(2) The real estate acquired pursuant to this subsection may be subject to one or more mortgages, liens, or other encumbrances, the amount of which must be deducted from the amount of the investment of the insurer in the real estate to the extent that the obligations secured by the mortgages, liens, or encumbrances are without recourse to the insurer for purposes of determining compliance with subsection (D)(4).

(3) For purposes of this subsection, business operations do not include that portion of real estate used for the direct provision of health care services for its insureds, other than employees of the insurer and its affiliates and their families, by an insurer whose insurance premiums and required statutory reserves for accident and health insurance are at least ninety-five percent of total premium consideration or total statutory required reserves, respectively. An insurer may acquire real estate used for these purposes pursuant to subsection (B).

(D) An insurer may not acquire:

(1) an investment pursuant to subsection (A) if as a result of and after giving effect to the investment the aggregate amount of all investments then held by the insurer pursuant to subsection (A) exceeds:

(a) one percent of its admitted assets in mortgage loans covering any one secured location;

(b) one quarter of one percent of its admitted assets in construction loans covering any one secured location; or

(c) one percent of its admitted assets in construction loans in the aggregate;

(2) an investment pursuant to subsection (B) if as a result of and after giving effect to the investment and any outstanding guarantees made by the insurer in connection with the investment the aggregate amount of investments then held by the insurer pursuant to subsection (B), plus the guarantees then outstanding, exceeds:

(a) one percent of its admitted assets in any one parcel or group of contiguous parcels of real estate, except that this limitation does not apply to that portion of real estate used for the direct provision of health care services by an insurer whose insurance premiums and required statutory reserves for accident and health insurance are at least ninety-five percent of total premium consideration or total statutory required reserves, respectively, such as hospitals, medical clinics, medical professional buildings, or other health facilities used for the purpose of providing health services; or

(b) the lesser of ten percent of its admitted assets or forty percent of its surplus as regards policyholders in the aggregate, except that for an insurer whose insurance premiums and required statutory reserves for accident and health insurance are at least ninety-five percent of total premium consideration or total statutory required reserves, respectively, this limitation must be increased to fifteen percent of its admitted assets in the aggregate;

(3) an investment pursuant to subsection (A) or (B) if as a result of and after giving effect to the investment and any guarantees made by the insurer in connection with the investment the aggregate amount of all investments then held by the insurer pursuant to subsections (A) and (B), plus the guarantees then outstanding, exceeds twenty-five percent of its admitted assets; or

(4) real estate pursuant to subsection (C) if as a result of and after giving effect to the acquisition the aggregate amount of real estate then held by the insurer pursuant to subsection (C) exceeds ten percent of its admitted assets. Additional amounts of real estate may be acquired, with the permission of the director, pursuant to subsection (C). The limitations of Section 38-12-430 do not apply to an insurer's acquisition of real estate pursuant to subsection (C).

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-490. Securities lending, repurchase, reverse repurchase, and dollar roll transactions.

An insurer may enter, directly or indirectly through an investment affiliate, into securities lending transactions that are conducted directly, through a custodian bank that is a qualified bank, or through an agent, and may enter into repurchase transactions, reverse repurchase transactions, and dollar roll transactions, subject to the following conditions:

(1) the insurer's board of directors must adopt a written plan that specifies guidelines and objectives regarding such transactions, including:

(a) a description of how cash may be invested or used for general corporate purposes of the insurer;

(b) operational procedures to manage interest rate risk, counterparty default risk, the conditions under which proceeds from reverse repurchase transactions may be used in the ordinary course of business, and the use of acceptable collateral in a manner that reflects the liquidity needs of the transaction; and

(c) the extent to which the insurer may engage in these transactions;

(2) the insurer must enter into a written agreement for all transactions authorized in this subsection other than dollar roll transactions. The written agreement must:

(a) require each transaction to terminate no more than one year from its inception;

(b) be made with the counterparty, except that for securities lending transactions, the agreement may be:

(i) through a custodian bank that is a qualified bank; or

(ii) with an agent acting on behalf of the insurer if the:

(A) agent or the guarantor of the agent's obligations pursuant to the agreement is a qualified bank or a qualified business entity; and

(B) agreement with the agent requires the agent to enter into separate agreements with each counterparty that are consistent with the requirements of this subsection and prohibits securities lending transactions pursuant to the agreement with the agent or its affiliates;

(3) cash received in a transaction pursuant to this subsection, if not used by the insurer for its general corporate purposes in accordance with the plan adopted by the board of directors pursuant to item (1), must be invested in accordance with this chapter and in a manner that recognizes the liquidity needs of the transaction. For so long as any transaction pursuant to this subsection remains outstanding, the insurer, its agent, or custodian, either physically or through the book entry systems of the Federal Reserve, Depository Trust Company, or other securities depositories approved by the director, shall maintain:

(a) possession of acceptable collateral for the transaction in at least the amount required pursuant to the provisions of the SVO procedures manual;

(b) a perfected security interest in the acceptable collateral; or

(c) in the case of a foreign jurisdiction, title to or rights of a secured creditor to the acceptable collateral;

(4) the limitations of Sections 38-12-430 and 38-12-500 do not apply to the counterparty exposure created by transactions pursuant to this section. For purposes of calculations made to determine compliance with this item, the insurer's future obligation to resell securities in the case of a repurchase transaction, or to repurchase securities in the case of a reverse repurchase transaction, must not be counted. An insurer may not enter into a transaction pursuant to this subsection if as a result of and after giving effect to the transaction, the aggregate amount of:

(a) securities then loaned to, sold to, or purchased from any counterparty pursuant to this subsection exceed five percent of its admitted assets. In calculating the amount sold to or purchased from a counterparty under repurchase or reverse repurchase transactions, effect may be given to netting provisions pursuant to a written master agreement; or

(b) all securities then loaned to, sold to, or purchased from all counterparties pursuant to this subsection exceed forty percent of its admitted assets, except this limitation does not apply to a repurchase transaction so long as the borrowing is used to meet operational liquidity requirements resulting from an officially declared catastrophe and subject to a plan approved by the director;

(5) in a dollar roll transaction, the insurer must receive cash in an amount at least equal to the market value of the securities transferred by the insurer in the transaction as of the transaction date.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-500. Foreign investments.

(A) Subject to the limitations of Section 38-12-430, an insurer may acquire, directly or indirectly through an investment affiliate, foreign investments or engage in investment practices with persons of or in foreign jurisdictions, of substantially the same types as those that an insurer is permitted to acquire pursuant to this chapter, other than the type permitted pursuant to Section 38-12-450, if as a result and after giving effect to the investment the aggregate amount of foreign investments then held and foreign investment practices then engaged in by the insurer pursuant to this subsection:

(1) does not exceed twenty percent of its admitted assets; and

(2) in a single foreign jurisdiction does not exceed ten percent of its admitted assets as to a foreign jurisdiction that has a sovereign debt rating of SVO 1, or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO, or five percent of its admitted assets as to any other foreign jurisdiction.

(B) Subject to the limitations of Section 38-12-430, an insurer may acquire investments and engage in investment practices denominated in foreign currencies, whether or not they are foreign investments acquired or foreign investment practices engaged in pursuant to subsection (A), or additional foreign currency exposure as a result of the termination or expiration of a hedging transaction with respect to investments denominated in a foreign currency, if as a result of and after giving effect to the transaction the aggregate amount of investments then held by the insurer and investment practices then engaged in by the insurer pursuant to this subsection:

(1) denominated in foreign currencies does not exceed fifteen percent of its admitted assets; and

(2) denominated in foreign currency of a single foreign jurisdiction does not exceed ten percent of its admitted assets as to a foreign jurisdiction that has a sovereign debt rating of SVO 1, or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO, or five percent of its admitted assets as to any other foreign jurisdiction.

An investment is not considered denominated in a foreign currency if the acquiring insurer enters into one or more hedging transactions permitted pursuant to Section 38-12-510 to hedge the foreign currency exchange rate risk associated with the investment or investment practice.

(C) In addition to investments permitted by subsections (A) and (B), an insurer that is authorized to do business in a foreign jurisdiction and that has outstanding insurance, annuity, or reinsurance contracts on lives or risks resident or located in that foreign jurisdiction and denominated in foreign currency of that jurisdiction, may acquire foreign investments and engage in foreign investment practices respecting that foreign jurisdiction, and may acquire investments and engage in investment practices denominated in the currency of that jurisdiction, subject to the limitations of Section 38-12-430. Investments made pursuant to this subsection in obligations of foreign governments, their political subdivisions, and government sponsored enterprises are not subject to the limitations of Section 38-12-430 if those investments carry an SVO rating of 1 or 2 or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO. The aggregate amount of investments acquired and investment practices engaged in by the insurer pursuant to this subsection may not exceed the greater of:

(1) the amount the insurer is required by the law of the foreign jurisdiction to invest in the foreign jurisdiction; or

(2) one hundred twenty-five percent of the amount of its reserves, net of reinsurance, and other obligations under the contracts on lives or risks resident or located in the foreign jurisdiction.

(D) In addition to investments permitted pursuant to subsections (A), (B), and (C), an insurer that is not authorized to do business in a foreign jurisdiction but that has outstanding insurance, annuity, or reinsurance contracts on lives or risks resident or located in that foreign jurisdiction and denominated in foreign currency of that jurisdiction, may acquire foreign investments and engage in foreign investment practices respecting that foreign jurisdiction, and may acquire investments and engage in investment practices denominated in the currency of that jurisdiction, subject to the limitations of Section 38-12-430. Investments made and investment practices engaged in pursuant to this subsection in obligations of foreign governments, their political subdivisions, and government sponsored enterprises are not subject to the limitations of Section 38-12-430 if those investments and investment practices carry a SVO rating of 1 or 2 or an equivalent rating by a nationally recognized statistical rating organization recognized by the SVO. The aggregate amount of investments acquired and investment practices then engaged in by the insurer pursuant to this subsection may not exceed one hundred five percent of the amount of its reserves, net of reinsurance, and other obligations under the contracts on lives or risks resident or located in the foreign jurisdiction.

(E) Investments acquired and investment practices engaged in by an insurer pursuant to this section must be aggregated with investments of the same types made pursuant to all other sections of this chapter, and in a similar manner, for purposes of determining compliance with the limitations, if any, contained in other sections. Investments in and investment practices engaged in with respect to obligations of foreign governments, their political subdivisions, and government sponsored enterprises of these persons, except for those exempted pursuant to subsections (C) and (D), are subject to the limitations of Section 38-12-430.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-510. Derivative transactions.

(A) An insurer may engage, directly or indirectly through an investment affiliate, in derivative transactions including, without limitation, hedging transactions, income generation transactions, and replication transactions pursuant to this section, subject to the following conditions:

(1) before entering into any derivative transaction, the board of directors of the insurer must determine that the insurer directly or through an investment management subsidiary or affiliate has adequate professional personnel, technical expertise, and systems to implement investment practices involving derivative transactions and approve a derivative instruments use plan that:

(a) describes investment objectives and risk constraints, such as counterparty exposure amounts;

(b) defines permissible transactions including identification of the risks that may be hedged, the assets or liabilities that may be replicated, and permissible types of income generation transactions; and

(c) requires compliance with internal control procedures;

(2) the insurer must establish written internal control procedures that provide for:

(a) a quarterly report to the board of directors, reviewing:

(i) all derivative transactions entered into, outstanding, or closed out;

(ii) the results and effectiveness of the insurer's implementation of its derivative instruments use plan; and

(iii) the credit risk exposure to each counterparty for over-the-counter derivative transactions based upon the counterparty exposure amount;

(b) a system for determining whether hedging, income generation, or replication strategies used by the insurer have been effective;

(c) a system of regular, but at least monthly, reports to management that include:

(i) a description of all derivative transactions entered into, outstanding, or closed out during the period since the last report;

(ii) the purpose of each outstanding derivative transaction;

(iii) a performance review of the derivative instruments program; and

(iv) the counterparty exposure amounts for over-the-counter derivative transactions;

(d) written authorizations identifying the responsibilities and limitations of authority of persons authorized to effect and maintain derivative transactions; and

(e) documentation for each transaction including:

(i) the purpose of the transaction;

(ii) the assets or liabilities to which the transaction relates;

(iii) the specific derivative instrument used in the transaction;

(iv) for over-the-counter derivative instrument transactions, the name of the counterparty and the counterparty exposure amount; and

(v) for exchange-traded derivative instruments, the name of the exchange and the name of the firm that handled the transaction;

(3) whenever the derivative transactions entered into pursuant to this section are not in compliance with this section or, if continued, may create a hazardous financial condition of the insurer that affects its policyholders, creditors, or the general public, the director, after notice and an opportunity for a hearing, may order the insurer to take action that is reasonably necessary to rectify the noncompliance or hazardous financial condition or to prevent the impending hazardous financial condition from occurring;

(4) with respect to hedging transactions, an insurer shall demonstrate to the director, upon request, the intended hedging characteristics and effectiveness of the hedging transaction or combination of hedging transactions through cash-flow testing, duration analysis, or other appropriate analysis. An insurer may enter into hedging transactions pursuant to this item if as a result of and after giving effect to each hedging transaction, the aggregate:

(a) statutory financial statement value of all outstanding caps, floors, warrants not attached to another financial instrument, and options other than collars purchased by the insurer pursuant to this item does not exceed seven and one-half percent of its admitted assets;

(b) statutory financial statement value of all outstanding warrants, caps, floors, and options other than collars written by the insurer pursuant to this item does not exceed three percent of its admitted assets; and

(c) potential exposure of all outstanding collars, swaps, forwards, and futures entered into or acquired by the insurer pursuant to this item does not exceed six and one-half percent of its admitted assets;

(5) an insurer may enter into an income generation transaction if:

(a) as a result of and after giving effect to the transaction, the aggregate statutory financial statement value of admitted assets that are then subject to call or that generate the cash flows for payments required to be made by the insurer under caps and floors sold by the insurer and then outstanding pursuant to this item, plus the statutory financial statement value of admitted assets underlying derivative instruments then subject to call sold by the insurer and outstanding pursuant to this item, plus the purchase price of assets subject to puts then outstanding pursuant to this item, does not exceed ten percent of its admitted assets; and

(b) the transaction is one of the following types and meets the other requirements specified in this subitem that are applicable to that type of transaction:

(i) sales of call options on assets, if the insurer holds or has a currently exercisable right to acquire the underlying assets during the entire period that the option is outstanding;

(ii) sales of put options on assets, if the insurer holds sufficient cash, cash equivalents, or interests in a short-term investment pool to purchase the underlying assets upon exercise during the entire period that the option is outstanding, and has the ability to hold the underlying assets in its portfolio. If the total market value of all put options sold by the insurer exceeds two percent of the insurer's admitted assets, the insurer shall set aside, pursuant to a custodial or escrow agreement, cash or cash equivalents having a market value equal to the amount of its put option obligations in excess of two percent of the insurer's admitted assets during the entire period the option is outstanding;

(iii) sales of call options on derivative instruments if the insurer holds, or has a currently exercisable right to acquire, assets generating the cash flow to make any payments for which the insurer is liable pursuant to the underlying derivative instruments during the entire period that the call options are outstanding and has the ability to enter into the underlying derivative transactions for its portfolio; or

(iv) sales of caps and floors, if the insurer holds, or has a currently exercisable right to acquire, assets generating the cash flow to make any payments for which the insurer is liable pursuant to the caps and floors during the entire period that the caps and floors are outstanding;

(6) an insurer may enter into a replication transaction that complies with the requirements of the SVO procedures manual concerning replication transactions, provided that:

(a) the insurer would be authorized to invest its funds pursuant to this chapter in the asset being replicated;

(b) the asset being replicated is subject to all provisions and limitations, including quantitative limitations, on the making of the investment as specified in this chapter, as if the replication transaction constituted a direct investment by the insurer in the asset being replicated; and

(c) as a result of and after giving effect to the replication transaction, the aggregate statement value of all assets being replicated does not exceed ten percent of its admitted assets;

(7) an insurer may purchase or sell one or more derivative instruments to offset in whole or in part a derivative instrument previously purchased or sold, without regard to the quantitative limitations of this section, provided that the transaction may be recognized as an offsetting transaction in accordance with generally accepted accounting principles;

(8) each derivative instrument must be:

(a) traded on a qualified exchange;

(b) entered into with or guaranteed by a qualified bank or a qualified business entity;

(c) issued or written by or entered into with the issuer of the underlying interest on which the derivative instrument is based; or

(d) in the case of futures, traded through a broker that is registered as a futures commission merchant under the federal Commodity Exchange Act or that has received exemptive relief from registration pursuant to rule 30.10 promulgated under that act; and

(9) an insurer must include all counterparty exposure amounts in determining compliance with the limitations of Section 38-12-430.

(B) Pursuant to regulations promulgated pursuant to Section 38-12-90, the director may approve additional transactions involving the use of derivative instruments in excess of the limits of items (4), (5), and (6) or for other risk management purposes.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.



SECTION 38-12-520. Exceptions to investment restrictions; assets from dividends and distributions; mergers and consolidations; protection of previous investments; time for determining qualification.

(A) Pursuant to this subsection, an insurer may acquire an investment of any kind, or engage in a securities lending transaction, repurchase transaction, reverse repurchase transaction, or dollar roll transaction, that is not prohibited specifically by this chapter, without regard to the categories, conditions, standards, or other limitation of Sections 38-12-430 through 38-12-500 if, as a result of and after giving effect to the transaction, the aggregate amount of investments then held and securities lending transactions, repurchase transactions, reverse repurchase transactions, and dollar roll transactions then engaged in pursuant to this subsection does not exceed the greater of:

(1) its unrestricted surplus; or

(2) ten percent of its admitted assets or fifty percent of its surplus as regards policyholders, whichever is less.

(B) An insurer may not acquire an investment or engage in an investment practice pursuant to this subsection if as a result of and after giving effect to the transaction the aggregate amount of all investments then held by the insurer under this subsection in any one person exceed five percent of its admitted assets.

(C) If any investment made or transaction entered into pursuant to any other section of this chapter exceeds the limits specified in that section, the excess portion of the investment or transaction is considered to be an investment or transaction pursuant to this section. Any loan, investment, or transaction originally made pursuant to this section which subsequently, if it were then being made, would qualify as an authorized investment or transaction pursuant to another subsection of this section or another section of this chapter shall thereafter be considered an authorized investment or transaction pursuant to that subsection or section.

(D) This chapter does not prohibit the acquisition by an insurer of additional obligations, securities, or other assets if received as a dividend or as a distribution of assets, nor does this chapter apply to securities, obligations, or other assets accepted incident to the workout, adjustment, restructuring, or similar realization of an investment or transaction when the insurer's board of directors or a committee appointed by the board of directors considers it to be in the best interests of the insurer, if the investment or transaction had been authorized previously. This chapter does not apply to assets acquired pursuant to a lawful agreement of bulk reinsurance if the assets constituted legal and authorized investments for the ceding company. No obligation, security, or other asset acquired as authorized by this subsection is required to be qualified pursuant to any other subsection of this section or other section of this chapter, provided that all assets acquired pursuant to this subsection are subject to the applicable accounting and valuation requirements contained in this chapter.

(E) Subject to the provisions of subsection (F), if a domestic property and casualty insurance company, pursuant to a merger or consolidation, acquires an investment or transaction that was an authorized investment or transaction of the company that was merged or consolidated with the domestic property and casualty insurance company but that does not qualify as an authorized investment or transaction pursuant to this chapter at the time the merger or consolidation occurs, regardless of whether or not the investment or transaction would be authorized pursuant to subsection (A) or (B), then the investment or transaction is considered an authorized investment or transaction pursuant to this subsection and is not required to be applied toward the limitations contained in subsection (A) or (B), for a period of five years after the date on which the merger or consolidation occurs. After that period it shall no longer be an authorized investment or transaction pursuant to this subsection, unless within the five-year period:

(1) the investment or transaction qualifies as an authorized investment or transaction pursuant to another subsection of this section or another section of this chapter including without limitation, subsections (A) and (B), if the domestic property and casualty insurance company so elects; or

(2) the director authorizes the investment or transaction in the plan of merger or consolidation approved by the director; or

(3) upon request of the insurer, the director authorizes an extension of the five-year time period; or

(4) the director approves the investment or transaction pursuant to this subsection.

The aggregate amount of a domestic insurance company's investments and transactions pursuant to this subsection, excluding investments and transactions authorized pursuant to items (1), (2), and (4), may not exceed twenty-five percent of the domestic insurance company's capital and surplus after giving effect to such merger or consolidation.

(F) If a domestic insurance company, pursuant to a merger or consolidation, acquires a mortgage loan, or a participation in a mortgage loan, that would have been authorized pursuant to Section 38-12-480, and pursuant to subsection (C) of this section as to the portion that exceeded seventy-five percent of the value of the property, at the time the company that was merged or consolidated with the domestic insurance company invested in the mortgage loan or participation in the mortgage loan, then such mortgage loan or participation in the mortgage loan is authorized pursuant to Section 38-12-480, and pursuant to subsection (C) of this section as to the portion that exceeded seventy-five percent of the value of the property.

(G) The director has full discretion in selecting a method for calculating values of investments and transactions that an insurer acquires through a merger or consolidation, provided that the method is consistent with any applicable provisions of this chapter and any applicable valuation method that the NAIC is currently using at the time with respect to investments and transactions. If there is a conflict between a provision of this chapter and the NAIC valuation method being used, the provision of this chapter controls.

(H) The qualification or disqualification of an investment pursuant to one subsection of this section or one section of this chapter does not prevent its qualification in whole or in part pursuant to another provision of this chapter. An investment authorized by more than one provision of this chapter is authorized pursuant to the provision the insurer elects. An investment or transaction qualified pursuant to any provision of this chapter at the time it was acquired or entered into by the insurer shall continue to be qualified pursuant to that provision. An investment or transaction may be transferred in whole or in part at the election of the insurer to the authority of any provision of this chapter pursuant to which it then qualifies, whether or not it originally qualified pursuant to that provision.

(I) Notwithstanding the provisions of the other subsections of this section or other sections of this chapter, an insurer may acquire an investment in or enter into a transaction with a business entity in which the insurer already holds one or more investments or with which the insurer has entered into one or more transactions if the investment is acquired or the transaction is entered into in order to protect an investment or transaction previously made in or with the business entity, provided that the aggregate amount of investments and transactions so acquired and entered into may not exceed five percent of the insurer's capital and surplus.

(J)(1) The percentage authorizations and limitations contained in any provision of this chapter apply only at the time of the original acquisition of an investment or at the time a transaction is entered into and are not applicable to the insurer or the investment or transaction after that time except as provided in subsection (H). Once any investment or transaction is qualified pursuant to any provision of this chapter, it shall remain qualified notwithstanding any refinancing, restructuring, or modification of the investment or transaction, provided that the insurer does not engage in the refinancing, restructuring, or modification of the investment or transaction for the purposes of circumventing the requirements or limitations of this chapter.

(2) The director has full discretion to value investments and transactions that an insurer holds at the time of an examination of the insurer using a method of calculating the values that the director selects in his discretion, provided that the method must be consistent with any applicable provisions of this chapter and any applicable valuation method that the NAIC is using at the time with respect to investments and transactions. If there is a conflict between such a provision of this chapter and an applicable NAIC valuation method that the NAIC is using at the time, the provision of this chapter controls.

(3) Notwithstanding items (1) and (2), if the director determines that the continued operation of an insurer may be hazardous to its policyholders, its creditors, or the general public, the director may issue an order consistent with applicable statutes requiring the insurer to limit or withdraw from certain investments or transactions or discontinue certain practices as to investments or transactions to the extent the director considers necessary.

HISTORY: 2002 Act No. 319, Section 2, eff June 3, 2002.






CHAPTER 13 - EXAMINATIONS, INVESTIGATIONS, RECORDS, AND REPORTS

SECTION 38-13-10. Examination of insurers; examination of person or business; acceptance of examination report of insurer prepared by insurance department of another state.

(A) The director or his examiners may conduct an examination under this chapter of an insurer as often as the director or his designee consider appropriate but, at a minimum, shall conduct an examination of every insurer licensed in this State not less frequently than once every five years. When the director or his designee considers it prudent for the protection of policyholders in this State, he may examine or have examined an insurer applying for admission in this State. In scheduling and determining the nature, scope, and frequency of the examinations, the director or his designee shall consider compliance with relevant South Carolina laws and regulations, the results of financial statement analyses and ratios, changes in management or ownership, actuarial opinions, reports of independent certified public accountants, and other criteria set forth in the Examiners' Handbook adopted by the National Association of Insurance Commissioners and in effect when the director or his designee exercises his authority under this subsection.

(B) For purposes of completing an examination of an insurer under this chapter, the director or his designee may examine or investigate a person or his business in a manner considered necessary or material by the director or his designee.

(C) In lieu of an examination under this section of a foreign or an alien insurer licensed in this State, the director or his designee may accept an examination report on the insurer prepared by the insurance department for the insurer's state of domicile or port-of-entry state until January 1, 1994. After that time, the reports may be accepted only if one or both of the following apply:

(1) The insurance department at the time of the examination was accredited under the National Association of Insurance Commissioners' Financial Regulation Standards and Accreditation Program;

(2) The examination is performed with the participation of one or more examiners who are employed by the accredited insurance department, and who, after a review of the examination work papers and report, state under oath that the examination was performed in a manner consistent with the standards and procedures required by their department.

HISTORY: Former 1976 Code Section 38-13-10 [1947 (45) 322; 1952 Code Section 37-601; 1962 Code Section 37-601] has no comparable provisions in 1987 Act No. 155; Former 1976 Code Section 38-5-1220 [1947 (45) 322; 1948 (45) 1734; 1952 Code Section 37-281; 1957 (50) 282; 1960 (51) 1646; 1962 Code Section 37-281] recodified as Section 38-13-10 by 1987 Act No. 155, Section 1; 1988 Act No. 357, Section 1; 1992 Act No. 394, Section 1; 1993 Act No. 181, Section 537.



SECTION 38-13-20. Examination warrant; conduct of examination; access to books, records, accounts, etc.; refusal to submit to examination; subpoenas, examination under oath; failure to obey subpoena; retaining professionals and specialists as examiners; director's or designee's authority.

(A) Upon determining that an examination must be conducted, the director or his designee shall issue an examination warrant appointing one or more examiners to perform the examination and instructing them as to the scope of the examination. In conducting the examination, the examiner shall observe South Carolina laws and regulations and those guidelines and procedures set forth in the Examiners' Handbook adopted by the National Association of Insurance Commissioners. The director also may employ other guidelines or procedures he considers appropriate.

(B) Every person or insurer and his or its officers, directors, and agents from whom information is sought shall provide to the examiners appointed under subsection (A) timely, convenient, and free access at all reasonable hours at his or its offices to all books, records, accounts, papers, documents, and all computer or other recordings relating to the property, assets, business, and affairs of the person or insurer being examined. If the director or his designee considers it necessary to the conduct of the examination, he may require that the person or insurer or his or its agents or affiliated or subsidiary corporations or partnerships furnish the original books and records. The officers, directors, employees, and agents of the insurer or person shall facilitate the examination and aid in the examination so far as it is in their power to do so. The refusal of a person or an insurer by his or its officers, directors, employees, or agents to submit to examination or to comply with a reasonable written request of the examiners is grounds for suspension or revocation of the person's or insurer's certificate of authority to engage in the business of insurance in this State. The director or his designee may make the suspension or revocation and the reasons for it public. Proceedings for revocation must be conducted pursuant to Section 38-5-140.

(C) The director or his examiners may issue subpoenas, administer oaths, and examine under oath a person as to matters pertinent to the examination. Upon the failure or refusal of a person to obey a subpoena, the director or his designee may petition a court of competent jurisdiction, and upon proper showing the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order is punishable as contempt of court.

(D) When making an examination under Section 38-13-10, the director or his designee may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners. The cost of the retainment must be borne by the insurer which is the subject of the examination together with the expenses of the director or his designee and the expenses and compensation of the director's assistants. If a domestic insurer has less than one million dollars total capital and surplus as of December 31, 1993, and thereafter, then it must not be assessed the actual examination costs but shall instead pay in accordance with the examination fee schedule in effect as of July 1, 1993. If an insurer determines that its examination fees have not been assessed as provided in this section or that the fees assessed are unreasonable in relation to the examination performed, the insurer may appeal the assessments to the administrative law judge division. Examination fees must be retained by the department and are considered "other funds".

(E) Nothing contained in Section 38-13-10 limits the authority of the director or his designee to:

(1) terminate or suspend an examination to pursue other legal or regulatory action pursuant to the insurance laws of this State. Findings of fact and conclusions made pursuant to an examination are prima facie evidence in a legal or regulatory action;

(2) use and, if appropriate, make public a final or preliminary examination report, examiner or insurer work papers or other documents, or other information discovered or developed during the course of an examination in the furtherance of a legal or regulatory action which the director or his designee, in his sole discretion, considers appropriate.

HISTORY: Former 1976 Code Section 38-13-20 [1947 (45) 322; 1952 Code Section 37-602; 1962 Code Section 37-602] has no comparable provisions in 1987 Act No. 155; Former 1976 Code Section 38-5-1230 [1947 (45) 322; 1952 Code Section 37-282; 1960 (51) 1646; 1962 Code Section 37-282] recodified as Section 38-13-20 by 1987 Act No. 155, Section 1; 1990 Act No. 363, Section 1; 1992 Act No. 394, Section 1; 1993 Act No. 181, Section 537; 1994 Act No 497, Section 16.



SECTION 38-13-30. Examination report; copy of report to insurer examined; written rebuttals by insurer; review by, and order of, director; hearings; confidentiality of report work papers, recorded information and documents.

(A) Examination reports must be comprised of only facts appearing upon the books, records, or other documents of the insurer, its agents, or other persons examined or as ascertained from the testimony of its officers or agents or other persons examined concerning its affairs and the conclusions and recommendations the examiners find reasonably warranted from the facts.

(B) No later than sixty days following completion of the examination, the examiner in charge shall file with the department a verified written report of examination under oath. Upon receipt of the verified report, the department shall transmit the report to the insurer examined with a notice which affords the insurer a reasonable opportunity of not more than thirty days to make a written submission or rebuttal with respect to matters contained in the examination report.

(C) After the expiration of the thirty-day period allowed for the receipt of written submissions or rebuttals, the director or his designee shall consider and review the report fully with written submissions or rebuttals and relevant portions of the examiner's work papers and enter an order:

(1) adopting the examination report as filed or with modification or corrections. If the examination report reveals that the insurer is operating in violation of law, regulation, or prior order of the director or his designee, he may order the insurer to take action the director or his designee considers necessary and appropriate to cure the violation;

(2) rejecting the examination report with directions to the examiners to reopen the examination to obtain additional data, documentation, or information and refiling pursuant to subsection (A); or

(3) calling for an investigatory hearing with no less than twenty days' notice to the insurer to obtain additional documentation, data, information, and testimony.

(D)(1) Orders entered pursuant to subsection (C)(1) must be accompanied by findings and conclusions resulting from the director's or his designee's consideration and review of the examination report, relevant examiner work papers, and written submissions or rebuttals. The order must be considered a final administrative decision and may be appealed to the Administrative Law Judge Division as provided by law. The order must be served upon the insurer by certified mail, with a copy of the adopted examination report. Within thirty days of the issuance of the adopted report, the insurer shall file affidavits executed by each of its directors stating under oath that they have received a copy of the adopted report and related orders.

(2) A hearing conducted under subsection (C)(3) by the director or his authorized representative must be conducted as a nonadversarial, confidential investigatory proceeding as necessary for the resolution of inconsistencies, discrepancies, or disputed issues apparent upon the face of the filed examination report or raised by or as a result of the director's or his designee's review of relevant work papers or by the written submission or rebuttal of the insurer. Within twenty days of the conclusion of the hearing, the director or his designee shall enter an order pursuant to subsection (C)(1).

(a) The director may not appoint an examiner as an authorized representative to conduct the hearing. The hearing shall proceed expeditiously with discovery by the insurer limited to the examiner's work papers which tend to substantiate assertions set forth in a written submission or rebuttal. The director or his representative may issue subpoenas for the attendance of witnesses or the production of documents considered relevant to the investigation whether under the control of the department, the insurer, or other persons. The documents produced must be included in the record, and testimony taken by the director or his representative must be under oath and preserved for the record. Nothing contained in this section requires the department to disclose information or records which indicate or show the existence or content of an investigation or activity of a criminal justice agency.

(b) The hearing shall proceed with the director or his representative posing questions to the person subpoenaed. After the questions the insurer and the department may present testimony relevant to the investigation. Cross examination may be conducted only by the director or his representative. The insurer and the department may make closing statements and be represented by counsel of their choice.

(E)(1) Upon completion of the examination report under subsection (C)(1), the director or his designee shall hold the content of the examination report as private and confidential information for the thirty-day period provided for written submissions or rebuttals. Thirty days after the examination report has been submitted to it if the insurer examined has neither notified the director or his designee of its acceptance and approval of the report nor requested to be heard on it, the report must be filed as a public document and is open to public inspection, as long as no court of competent jurisdiction has stayed its publication.

(2) This section does not prohibit the director or his designee from disclosing the content of an examination report, preliminary examination report, or results or related matters to the insurance department of this or another state or country, or law enforcement officials of this or another state or agency of the federal government so long as the agency or office receiving the reports, results, or related matters agrees in writing to hold them confidential and in a manner consistent with Sections 38-13-10 through 38-13-60.

(3) If the director or his designee determines that regulatory action is appropriate as a result of an examination, he may initiate proceedings or actions provided by law.

(F) All work papers, recorded information, documents, and their copies produced by, obtained by, or disclosed to the director, his designee, or other persons in the course of an examination made under this chapter must be given confidential treatment, are not subject to subpoena, and must not be made public by the director, or other persons, except to the extent provided in subsection (E). Access also may be granted to the National Association of Insurance Commissioners. The parties shall agree in writing before receiving the information to provide to it the same confidential treatment as required by this section, unless the prior written consent of the insurer to which it pertains has been obtained or unless ordered by a court of competent jurisdiction. The information may be provided to the consumer advocate as provided in Section 37-6-605 pursuant to an appropriate proprietary agreement to ensure confidentiality.

HISTORY: Former 1976 Code Section 38-13-30 [1947 (45) 322; 1952 Code Section 37-603; 1962 Code Section 37-603] recodified as Section 38-15-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1260 [1947 (45) 322; 1952 Code Section 37-283; 1962 Code Section 37-283] recodified as Section 38-13-30 by 1987 Act No. 155, Section 1; 1992 Act No. 394, Section 1; 1993 Act No. 181, Section 537.



SECTION 38-13-40. Examiners not to be appointed if conflict of interest exists; exceptions.

(A) No examiner may be appointed by the director if the examiner, directly or indirectly, has a conflict of interest or is affiliated with the management of or owns a pecuniary interest in a person subject to examination under Section 38-13-10. This section does not preclude automatically an examiner from being:

(1) a policyholder or claimant under an insurance policy;

(2) a grantor of a mortgage or similar instrument on the examiner's residence to a regulated entity if done under customary terms and in the ordinary course of business;

(3) an investment owner in shares of regulated diversified investment companies; or

(4) a settlor or beneficiary or a 'blind trust' into which otherwise impermissible holdings have been placed.

(B) Notwithstanding the requirements of this section, the director may retain on an individual basis qualified actuaries, certified public accountants, or other similar individuals who are practicing their professions independently, even though the persons may be employed or retained similarly by persons subject to examination under Section 38-13-10.

HISTORY: Former 1976 Code Section 38-13-40 [1947 (45) 322; 1952 Code Section 37-604; 1962 Code Section 37-604] recodified as Section 38-15-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1270 [1947 (45) 322; 1952 Code Section 37-284; 1962 Code Section 37-284] recodified as Section 38-13-40 by 1987 Act No. 155, Section 1; 1992 Act No. 394, Section 1; 1993 Act No. 181, Section 537.



SECTION 38-13-50. Insurer to pay cost of examination; civil action to recover costs.

The insurer shall pay the charges incurred in the examination, including the expenses of the director or his designee and the expenses and compensation of his examiners and assistants. The director or his designee promptly shall institute a civil action to recover the expenses of examination against an insurer which refuses or fails to pay.

HISTORY: Former 1976 Code Section 38-13-50 [1947 (45) 322; 1948 (45) 1734; 1949 (46) 600; 1952 Code Section 37-605; 1962 Code Section 37-605; 1966 (54) 2141; 1975 (59) 318; 1986 Act No. 429, Section 3] recodified as Section 38-15-30 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1280 [1947 (45) 322; 1952 Code Section 37-285; 1962 Code Section 37-285] recodified as Section 38-13-50 by 1987 Act No. 155, Section 1; 1992 Act No. 394, Section 1; 1993 Act No. 181, Section 537.



SECTION 38-13-60. Immunity from liability; recovery of attorney fees and costs if prevailing party.

(A) No cause of action may arise nor may liability be imposed against:

(1) the director, the director's authorized representatives or his designees, or an examiner appointed by the director for statements made or conduct performed in good faith while carrying out Sections 38-13-10 through 38-13-40;

(2) a person for communicating or delivering information or data to the director or the director's authorized representative or examiner pursuant to an examination made under Sections 38-13-10 through 38-13-40 if the communication or delivery was performed in good faith and without fraudulent intent or the intent to deceive.

(B) This section does not abrogate or modify common law or statutory privilege or immunity enjoyed by a person identified in subsection (A).

(C) A person identified in subsection (A) may receive attorney's fees and costs if he is the prevailing party in a civil cause of action for libel, slander, or another relevant tort arising out of his activities in carrying out Sections 38-13-10 through 38-13-40 and the party bringing the action was not justified substantially in doing so. For purposes of this section a proceeding is "substantially justified" if it had a reasonable basis in law or fact at the time that it was initiated.

HISTORY: Former 1976 Code Section 38-13-60 [1947 (45) 322; 1952 Code Section 37-606; 1962 Code Section 37-606] recodified as Section 38-15-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1290 [1947 (45) 322; 1952 Code Section 37-286; 1962 Code Section 37-286] recodified as Section 38-13-60 by 1987 Act No. 155, Section 1; 1992 Act No. 394, Section 1; 1993 Act No. 181, Section 537.



SECTION 38-13-70. Investigation of charges; liability for expenses.

Upon his own motion or upon written complaint filed by a citizen of this State that an insurer has violated this title, the director or his designee shall investigate the matter and, if necessary, examine under oath the president and other officers or agents of the insurer and all books, records, and papers of the insurer. If the director or his designee finds upon substantial evidence that a complaint against an insurer is justified, the insurer, in addition to the penalties imposed for violation of this title, is liable for the expenses of the investigation, and the director or his designee shall promptly present the insurer with a statement of the expenses. If the insurer refuses or neglects to pay, the director or his designee is authorized to revoke its license and to bring civil action for the collection of the expenses.

HISTORY: Former 1976 Code Section 38-13-70 [1947 (45) 322; 1952 Code Section 37-607; 1962 Code Section 37-607] recodified as Section 38-15-50 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1240 [1947 (45) 322; 1952 Code Section 37-287; 1962 Code Section 37-287] recodified as Section 38-13-70 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 537.



SECTION 38-13-80. Annual statement as to business standing and financial condition.

(A) Every insurer annually shall file with the department by March first, in the form and detail the director or his designee prescribes, a statement showing the business standing and financial condition of the insurer on December thirty-first of the preceding year, except that upon timely written request by the chief managing agent or officer setting forth reasons why the statement cannot be filed within the time provided, the director or his designee may grant in writing an extension of filing time for not more than thirty days. This statement must conform substantially to the form of statement adopted by the National Association of Insurance Commissioners. Unless the director or his designee provides otherwise, the annual statement is to be prepared in accordance with the annual statement instructions and the Accounting Practices and Procedures Manual adopted by the National Association of Insurance Commissioners. The annual statement must be verified by at least two of its principal officers, at least one of whom prepared or supervised the preparation of the annual statement.

(B) The director or his designee may require every insurer to file quarterly reports and additional information considered necessary to enable the director or his designee to carry out his duties under this chapter. The reports and information must be furnished in the time and manner prescribed by the director or his designee.

HISTORY: Former 1976 Code Section 38-13-80 [1947 (45) 322; 1952 Code Section 37-608; 1962 Code Section 37-608] recodified as Section 38-15-60 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1300 [1947 (45) 322; 1952 Code Section 37-293; 1962 Code Section 37-293; 1964 (53) 2054; 1972 (57) 2529; 1979 Act No. 25] recodified as Section 38-13-80 by 1987 Act No. 155, Section 1; 1988 Act No. 324; 1990 Act No. 367, Section 1; 1993 Act No. 181, Section 537; 2000 Act No. 312, Section 5.



SECTION 38-13-85. Annual statement to be filed with National Association of Insurance Commissioners; immunity from liability for disseminating information; confidentiality of information.

(a) Every insurer who is authorized to write insurance in this State shall file annually with the National Association of Insurance Commissioners by March first a copy of its annual statement convention blank along with any additional filings prescribed by the director or his designee for the preceding year. The information filed with the National Association of Insurance Commissioners must be in the same format and scope as that required by the director or his designee and must include the signed jurat page and the actuarial certification. Any amendments and addenda to the annual statement filing subsequently filed with the director or his designee also must be filed with the National Association of Insurance Commissioners. Foreign insurers domiciled in a state which has a law substantially similar to this subsection are considered in compliance with this subsection.

(b) In the absence of actual malice, members of the National Association of Insurance Commissioners, their authorized committees, subcommittees, and task forces, their delegates, National Association of Insurance Commissioners' employees, and all others charged with the responsibility of collecting, reviewing, analyzing, and disseminating the information developed from the filing of the annual statement convention blanks are acting as agents of the director or his designee under the authority of this section and are not subject to civil liability for libel, slander, or any other cause of action by virtue of their collection, review, and analysis or dissemination of the data and information collected from the filings required by this subsection.

(c) All financial analysis ratios and examination synopses concerning insurers submitted to the department by the National Association of Insurance Commissioners' Insurance Regulatory Information System are confidential and may not be disclosed by the department.

HISTORY: 1988 Act No. 332; 1993 Act No. 181, Section 537.



SECTION 38-13-90. Publication of assets and liabilities.

No insurer may publish a statement of its assets and liabilities unless it shows both its assets and liabilities with equal conspicuousness. The statement shall reflect the assets and liabilities as were shown on the last annual statement or subsequent report of examination accepted by the director or his designee unless the director or his designee has given prior written approval to the publishing of a statement as of another date. Any publication purporting to show the capital of the insurer shall exhibit only the amount of capital actually paid in. An insurer or agent violating this section is subject to the penalties provided in Section 38-2-10.

HISTORY: Former 1976 Code Section 38-13-90 [1947 (45) 322; 1952 Code Section 37-609; 1962 Code Section 37-609] recodified as Section 38-15-70 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1310 [1947 (45) 322; 1952 Code Section 37-289; 1958 (50) 1607; 1960 (51) 1646; 1962 Code Section 37-289] recodified as Section 38-13-90 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 6; 1993 Act No. 181, Section 537.



SECTION 38-13-100. Items to be included as liabilities in financial statements.

In any determination of the financial condition of an insurer, capital stock and liabilities to be charged against its assets shall include:

(1) The amount of its capital stock outstanding, if any;

(2) The amount, estimated consistent with provisions of the law and rulings of the director or his designee, necessary to pay all its unpaid losses and claims incurred on or prior to the date of statement, whether reported or unreported, together with the expenses of adjustment or settlement;

(3) With reference to life and accident and health insurance and annuity contracts:

(a) the amount of reserves on life insurance policies and annuity contracts in force, valued according to the tables of mortality, rates of interest, and methods adopted pursuant to Section 38-9-180 which are applicable,

(b) reserves for disability benefits, for both active and disabled lives,

(c) reserves for accidental death benefits, and

(d) any additional reserves which may be reasonably required by the director or his designee;

(4) With reference to insurance other than specified in the law and rulings of the director or his designee, the amount of reserves equal to the unearned portions of the gross premiums charged on policies in force, computed in accordance with the law and rulings of the director or his designee; and

(5) Taxes, expenses, and other obligations due or accrued at the date of the statement.

HISTORY: Former 1976 Code Section 38-13-100 [1947 (45) 322; 1952 Code Section 37-610; 1962 Code Section 37-610] recodified as Section 38-15-80 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1320 [1958 (50) 1608; 1962 Code Section 37-289.1] recodified as Section 38-13-100 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 537.



SECTION 38-13-110. Treatment of contingent debts or liabilities in financial statements.

Contingent debts or liabilities of domestic insurers must be set forth in financial statements in the following manner:

(1) In the event a contingent liability or surplus certificate liability is in the form of certain borrowings provided for under Section 38-19-610 and the borrowings are made by a domestic mutual insurer insuring properties only, then the obligation of the corporation or association must be shown as a footnote on any published financial statement of the corporation or association;

(2) In the event a contingent liability or surplus certificate liability of the corporation is in connection with a domestic mutual assessment association or other form of domestic mutual insurer having issued and in force policies containing an assessment provision for either life insurance or property insurance, then the liability must be set forth as a footnote on any published financial statement of the corporation or association;

(3) In the event that a domestic mutual insurer has outstanding or is issuing a contract that does not contain an assessment provision, then the statement of assets and liabilities shall show as a part of the liabilities the face amount of the liability, with a footnote explaining that payment of the liability must be made out of the surplus earnings of the insurer and, in the event of dissolution of the corporation or association, is a junior liability to the claims of the policyholders but a senior liability to the distribution of any remaining assets to policyholders; and

(4) In the event there is a contingent liability or a surplus certificate liability outstanding in connection with any domestic capital stock insurance corporation, the full face amount of the liability must be separately stated as a part of the surplus of the insurer and is considered to be a junior liability to policyholders' reserves and claimants' liabilities but is considered a senior liability, either in the event of dissolution or for statement purposes, to that which otherwise would be a liability to the stockholders.

HISTORY: Former 1976 Code Section 38-13-110 [1947 (45) 322; 1952 Code Section 37-611; 1962 Code Section 37-611] recodified as Section 38-15-90 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1330 [1958 (50) 1611; 1962 Code Section 37-289.2] recodified as Section 38-13-110 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 537.



SECTION 38-13-120. Record of business done; inspection by Director or designee.

All companies doing any kind of insurance business in this State shall make and keep a full and correct record of the business done by them, showing the number, date, term, amount insured, premiums, and the person to whom issued of every policy or certificate of renewal. This information must be furnished to the director or his designee on demand, and the original books or record must be open to the inspection of the director or his designee on demand. These records must be kept for a minimum of five years.

HISTORY: Former 1976 Code Section 38-13-120 [1947 (45) 322; 1952 Code Section 37-612; 1962 Code Section 37-612] recodified as Section 38-15-90 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1210 [1947 (45) 322; 1952 Code Section 37-290; 1962 Code Section 37-290] recodified as Section 38-13-120 by 1987 Act No. 155, Section 1; 1988 Act No. 357, Section 2; 1993 Act No. 181, Section 537.



SECTION 38-13-130. Records of losses and claims.

Every insurer doing business in this State shall maintain a record of losses paid under its policies and notices as provided in its policies which may normally result in claim or loss. The records must be maintained until the next regular examination by an insurance department or for a period of five years from the date of payment of the loss or receipt of the notice.

HISTORY: Former 1976 Code Section 38-13-130 [1947 (45) 322; 1952 Code Section 37-613; 1962 Code Section 37-613] recodified as Section 38-15-100 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1340 [1956 (49) 1740; 1962 Code Section 37-290.1] recodified as Section 38-13-130 by 1987 Act No. 155, Section 1; 1988 Act No. 357, Section 3; 1993 Act No. 181, Section 537.



SECTION 38-13-140. Refusal to exhibit records; false statements; confidentiality of replies.

A person who has in his possession or control any books, accounts, or papers of a company licensed under this title shall exhibit them to the director or to any deputy, actuary, accountant, or person acting with or for the director. A person who refuses, on demand, to exhibit any books, accounts, or papers or knowingly or wilfully makes a false statement in regard to them is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned for not more than three years, or both. All replies are strictly confidential except for the purposes of prosecution for any false or fraudulent statement made to the director or his designee.

HISTORY: Former 1976 Code Section 38-13-140 [1947 (45) 322; 1952 Code Section 37-614; 1962 Code Section 37-614] has no comparable provisions in 1987 Act No. 155; Former 1976 Code Section 38-5-1370 [1947 (45) 322; 1952 Code Section 37-291; 1962 Code Section 37-291] recodified as Section 38-13-140 by 1987 Act No. 155, Section 1; 1993 Act No. 184, Section 210; 1993 Act No. 181, Section 537.



SECTION 38-13-150. Returns of reinsurance by insurers; effect of refusal.

Every insurer shall file a return, on a form and at times prescribed by the director or his designee, showing all reinsurance or cessions of risk or liability contracted for or effected by it, whether by issue of policy, entry, or bordereau, general participation agreement, excess loss reinsurance, or in any manner whatsoever, upon property located in this State or covering, whether specified or otherwise, any risk or liability upon property so located. The return must be certified by the oath of its president and secretary, if a company of the United States, and, if a company of a foreign country, by the oath of its managers in the United States as to reinsurance or cessions effected through its branch office in the United States and by the oath of its president and secretary or by officers corresponding thereto, at its home office, wherever located, as to reinsurance or cessions contracted for or effected through the foreign office. The refusal of an insurer to file the required return is presumptive evidence that it is guilty of violating the provisions of Section 38-9-190.

HISTORY: Former 1976 Code Section 38-13-150 [1947 (45) 322; 1952 Code Section 37-615; 1962 Code Section 37-615] has no comparable provision in 1987 Act No. 155; Former 1976 Code Section 38-5-1350 [1947 (45) 322; 1952 Code Section 37-292; 1962 Code Section 37-292] recodified as Section 38-13-150 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 7; 1993 Act No. 181, Section 537.



SECTION 38-13-160. Director or designee may require special reports; confidentiality of replies.

The director or his designee may require any authorized insurer or its officers to answer any inquiry in relation to its transactions, condition, or any connected matter necessary to the administration of the insurance laws of the State. Every corporation or person must reply in writing to the inquiry promptly and truthfully, and the reply must be verified, if required by the director or his designee, by the individual or by the officer or officers of a corporation as he designates. These replies are strictly confidential.

HISTORY: Former 1976 Code Section 38-13-160 [1947 (45) 322; 1952 Code Section 37-616; 1962 Code Section 37-616] has no comparable provisions in 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1360 [1947 (45) 322; 1952 Code Section 37-294; 1962 Code Section 37-294] recodified as Section 38-13-160 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 537.



SECTION 38-13-170. Penalties for making or aiding in making false statement.

If an insurer, in its annual or other statement required by law, wilfully misstates the facts, the insurer and the person signing the statement and any person aiding, abetting, or participating in the making of the statement are guilty of a felony, and upon conviction, must be fined not more than two thousand dollars or imprisoned not more than five years, or both. The insurer, upon conviction, forfeits its right to do business in this State.

HISTORY: Former 1976 Code Section 38-13-170 [1947 (45) 322; 1952 Code Section 37-617; 1962 Code Section 37-617] has no comparable provisions in 1987 Act No. 155; Former 1976 Code Section 38-5-1380 [1947 (45) 322; 1952 Code Section 37-295; 1956 (49) 1834; 1962 Code Section 37-295] recodified as Section 38-13-170 by 1987 Act No. 155, Section 1; 1993 Act No. 184, Section 66; 1993 Act No. 181, Section 537.



SECTION 38-13-180. Insurance reserve fund defined.

For purposes of Sections 38-13-190 and 38-13-200, "insurance reserve fund" or "funds" means the insurance reserve funds administered by the Division of General Services of the State Budget and Control Board to provide liability and property insurance, as authorized under Section 1-11-140, Chapter 7 of Title 10, and the regulations prescribed by the State Budget and Control Board.

HISTORY: Former 1976 Code Section 38-5-840 [En, 1983 Act No. 151, Part II, Section 55] recodified as Section 38-13-180 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 537.



SECTION 38-13-190. Commissioner to examine affairs and methods of operations of insurance reserve fund; reports of findings.

(1) At the end of each three years of operation, and at any other time considered prudent, the director or his designee shall examine the affairs of the insurance reserve funds and make findings and recommendations as provided by this section. For purposes of examination, the director or person making the examination has free access to all relevant records, books, and papers in the possession of any person or entity and may summon, administer oaths to, and examine as witnesses any persons in relation to matters relevant to the examination.

(2) The director or his designee shall examine all methods of operation of the insurance reserve funds to determine whether the funds are being administered in accordance with sound insurance practices and in the best interest of the State. Following the examination, the director or his designee shall prepare a report for submission, through the department, to the State Budget and Control Board, the Speaker of the House of Representatives, and the President of the Senate containing his findings and conclusions and any recommendations to improve the efficiency, effectiveness, and overall operation of the funds.

HISTORY: Former 1976 Code Section 38-5-850 [1983 Act No. 151, Part II, Section 55] recodified as Section 38-13-190 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 537.



SECTION 38-13-200. Penalty for refusal to be examined under oath.

Any person or entity having possession or control of any records, books, or papers relevant to an insurance reserve fund examination who fails or refuses to be examined under oath is guilty of a misdemeanor and upon conviction must be punished by a fine of not more than ten thousand dollars or imprisonment for not more than one year and is subject to suspension or revocation of any insurance licenses issued by the director or his designee.

HISTORY: Former 1976 Code Section 38-5-860 [En, 1983 Act No. 151, Part II, Section 55] recodified as Section 38-13-200 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 537.



SECTION 38-13-300. Regulations requiring insurer to report its loss and expense experience and other data.

The director may require insurers licensed to write property or casualty insurance in the State to record and report loss and expense experience and any other data necessary to determine whether rates are excessive, inadequate, or unfairly discriminatory. The director or his designee may designate one or more statistical agents, organizations, or advisory organizations to gather and compile this experience and data. In addition, the director may require each insurer licensed to write property and casualty insurance in this State, as a supplement to its annual statement, to submit a report on a form furnished by the department showing the insurer's direct writings in this State and the United States and any information required by Sections 38-13-310 and 38-13-320.

The director may adopt data disclosure requirements developed by the National Association of Insurance Commissioners. If adopted, the NAIC disclosure requirements must be deemed to be in full compliance with the reporting requirements of Sections 38-13-300 through 38-13-360.

HISTORY: 1987 Act No. 166, Section 11; 1993 Act No. 181, Section 537; 1997 Act No. 68, Section 2.



SECTION 38-13-310. Supplemental report.

The supplemental report required by Section 38-13-300 may include, but is not limited to, the following types of insurance written by the insurer:

(a) political subdivision liability insurance reported separately in the following categories:

(1) municipalities;

(2) school districts;

(3) other political subdivisions;

(b) public official liability insurance;

(c) dram shop liability insurance;

(d) day care center liability insurance;

(e) labor, fraternal, or religious organizations liability insurance;

(f) errors and omissions liability insurance;

(g) officers and directors liability insurance reported separately as follows:

(1) nonprofit entities;

(2) for-profit entities;

(h) products liability insurance;

(i) medical malpractice insurance;

(j) attorney malpractice insurance;

(k) architects and engineers malpractice insurance; and

(l) motor vehicle insurance reported separately for commercial and private passenger vehicles as follows:

(1) motor vehicle liability insurance first-party benefits;

(2) motor vehicle bodily injury liability insurance;

(3) motor vehicle property liability insurance;

(4) uninsured motorist insurance; and

(5) underinsured motorist insurance.

HISTORY: 1987 Act No. 166, Section 12; 1993 Act No. 181, Section 537; 1997 Act No. 68, Section 3.



SECTION 38-13-320. Data in supplemental report.

The supplemental report may include, but is not limited to, the following data both as to this State and the United States for the previous year ending on December thirty-first:

(a) direct premiums written,

(b) direct premiums earned,

(c) net investment income, including net realized capital gains and losses, using appropriate estimates where necessary,

(d) incurred claims, developed as the sum of the following (the report shall include data for each of the following categories used to develop the sum of incurred claims):

(1) dollar amount of claims closed with payment, plus

(2) dollar amount of payments on claims still open, plus

(3) reserves for reported claims at the end of the current year, minus

(4) reserves for reported claims at the end of the previous year, plus

(5) reserves for incurred but not reported claims at the end of the current year, minus

(6) reserves for incurred but not reported claims at the end of the previous year, plus

(7) loss adjustment expenses for claims closed, plus

(8) reserves for loss adjustment expense at the end of the current year, minus

(e) actual incurred expenses allocated separately to loss adjustment, commissions, other acquisition costs, advertising, general office expenses, taxes, licenses and fees, and all other expenses;

(f) net underwriting gain or loss;

(g) net operation gain or loss, including net investment income;

(h) the number and dollar amount of claims closed with payment, by year incurred and the amount reserved for them;

(i) the number of claims closed without payment and the dollar amount reserved for those claims;

(j) federal income tax recoverable; and

(k) any other information requested by the director or his designee.

HISTORY: 1987 Act No. 166, Section 13; 1993 Act No. 181, Section 537; 1997 Act No. 68, Section 4.



SECTION 38-13-340. Review of supplemental reports.

The department shall annually compile and review reports submitted by insurers pursuant to this article by order of the director to determine the appropriateness of premium rates for property and casualty insurance in this State. Any findings and filings of the department must be published, provided to the General Assembly, and made available to any interested insured or citizen, subject to the cost of copying. If the director or his designee finds at any time that any rate is excessive, inadequate, or unfairly discriminatory, he shall issue an order withdrawing its approval. The order shall specify reasons for withdrawal of approval and must be furnished to each affected insurer and rating organization. Any such order is effective not less than sixty days from its issuance unless an affected insurer meets the burden of showing that the rate is fair and appropriate.

HISTORY: 1987 Act No. 166, Section 15; 1993 Act No. 181, Section 537; 1997 Act No. 68, Section 5.



SECTION 38-13-350. Filing of required information.

Each insurance company shall file all of the information required under Sections 38-13-300 through 38-13-360 with the department as a prerequisite to obtaining permission to write coverage, to continue to do business, or to file for rate increases.

HISTORY: 1987 Act No. 166, Section 16; 1993 Act No. 181, Section 537.



SECTION 38-13-360. Penalty for failure to comply with provisions of article.

Each insurer who fails to comply with the terms of Sections 38-13-300 through 38-13-350 shall pay a civil penalty of a fine of twenty thousand dollars and thereafter a fine of one thousand dollars daily until the named sections of the article are complied with.

HISTORY: 1987 Act No. 166, Section 17; 1993 Act No. 181, Section 537.



SECTION 38-13-400. Report disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations or revisions; when due; confidentiality.

(A) Effective January 1, 1995, each insurer domiciled in this State and, effective July 1, 2006, each health maintenance organization domiciled in this State, shall file a report with the director or his designee disclosing material acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements, unless these acquisitions and dispositions of assets or material nonrenewals, cancellations, or revisions of ceded reinsurance agreements have been submitted to the director or his designee for review, approval, or information purposes pursuant to other provisions of the insurance laws, regulations, or other requirements.

(B) The report required in subsection (A) is due within fifteen days after the end of the calendar month in which any of the foregoing transactions occur.

(C) All reports obtained by or disclosed to the director or his designee, pursuant to this section or Section 38-13-410 or 38-13-420 must be given confidential treatment and are not subject to subpoena and may not be made public by the director, his designee, or any other person, except to insurance departments of other states, without the prior written consent of the insurer or health maintenance organization to which it pertains, unless the director or his designee, after giving the insurer or health maintenance organization that is affected notice and an opportunity to be heard, determines that the interest of policyholders, shareholders, or the public is best served by the publication of the reports, then the director or his designee may publish all or any part of them in the manner as the director or his designee considers appropriate.

HISTORY: 1994 Act No. 372, Section 1; 2006 Act No. 332, Section 3, eff June 1, 2006.



SECTION 38-13-410. Exceptions to reporting requirements; material acquisitions or dispositions defined; information to be disclosed; report to be on nonconsolidated basis; exceptions.

(A) Acquisitions or dispositions of assets may not be reported pursuant to Section 38-13-400 if the acquisitions or dispositions are not material. For purposes of this section and Sections 38-13-400 and 38-13-420, a material acquisition or the aggregate of any series of related acquisitions during any thirty-day period, or disposition or the aggregate of any series of related dispositions during any thirty-day period is one that is nonrecurring and not in the ordinary course of business and involves more than five percent of the total admitted assets as reported in the most recent annual statement of the insurer or health maintenance organization as filed with the director or his designee.

(B)(1) Asset acquisitions subject to this section and Sections 38-13-400 and 38-13-420 include each purchase, lease, exchange, merger, consolidation, succession, or other acquisition other than the construction or development of real property by or for the reporting insurer or health maintenance organization or the acquisition of materials for that purpose.

(2) Asset dispositions subject to this section and Sections 38-13-400 and 38-13-420 include each sale, lease, exchange, merger, consolidation, mortgage, hypothecation, assignment (whether for the benefit of creditors or otherwise), abandonment, destruction, or other disposition.

(C)(1) The following information must be disclosed in any report of a material acquisition or disposition of assets:

(a) date of the transaction;

(b) manner of acquisition or disposition;

(c) description of the assets involved;

(d) nature and amount of the consideration given or received;

(e) purpose of, or reason for, the transaction;

(f) manner by which the amount of consideration was determined;

(g) gain or loss recognized or realized as a result of the transaction; and

(h) names of the persons from whom the assets were acquired or to whom they were disposed.

(2) An insurer and a health maintenance organization shall report material acquisitions and dispositions on a nonconsolidated basis unless the insurer or health maintenance organization is part of a consolidated group of insurers or health maintenance organizations which utilize a pooling arrangement or one hundred percent reinsurance agreement that affects the solvency and integrity of the insurer's or health maintenance organization's reserves and the insurer or health maintenance organization ceded substantially all of its direct and assumed business to the pool. An insurer or a health maintenance organization is considered to have ceded substantially all of its direct and assumed business to a pool if the insurer or a health maintenance organization has less than one million dollars total direct plus assumed written premiums during a calendar year that are not subject to a pooling arrangement and the net income of the business not subject to the pooling arrangement represents less than five percent of the insurer's or health maintenance organization's capital and surplus.

HISTORY: 1994 Act No. 372, Section 1; 2006 Act No. 332, Section 4, eff June 1, 2006.



SECTION 38-13-420. Exceptions to reporting requirements; material nonrenewals, cancellations, or revisions of ceded reinsurance agreements defined; information to be disclosed; report to be on nonconsolidated basis; exceptions.

(A) Nonrenewals, cancellations, or revisions of ceded reinsurance agreements may not be reported pursuant to Section 38-13-400 if the nonrenewals, cancellations, or revisions are not material. For purposes of this section and Sections 38-13-400 and 38-13-410, a material nonrenewal, cancellation, or revision is one that affects, for property and casualty business, including accident and health business when written as such, more than fifty percent of an insurer's or health maintenance organization's ceded written premium, or, for life, annuity, and accident and health business, more than fifty percent of the total reserve credit taken for business ceded, on an annualized basis as indicated in the insurer's or health maintenance organization's most recently filed annual statement. However, a filing is not required if the insurer's or health maintenance organization's ceded written premium or the total reserve credit taken for business ceded represents, on an annualized basis, less than ten percent of direct plus assumed written premium or ten percent of the statutory reserve requirement before any cession, respectively.

(B) Subject to the criteria outlined in subsection (A) of this section, a report must be filed without regard to which party has initiated the nonrenewal, cancellation, or revision of ceded reinsurance whenever one or more of the following conditions exist:

(1) the entire cession has been canceled, nonrenewed, or revised and ceded indemnity and loss adjustment expense reserves after any nonrenewal, cancellation, or revision represent less than fifty percent of the comparable reserves that would have been ceded had the nonrenewal, cancellation, or revision not occurred;



SECTION 38-13-700. Periodic examination of unemployment compensation fund; duties of director.

(A) At least every five years, or upon request pursuant to Section 38-13-710, the director must conduct an examination of the unemployment compensation fund administered by the Department of Employment and Workforce. Examinations scheduled by the director must include at least a detailed accounting of the revenue and expenditures of the fund and an analysis of the current and future solvency of the fund.

(B) In scheduling and determining the nature, scope, and frequency of examinations, the director shall consider compliance with relevant federal and South Carolina laws and regulations, the results of previous examinations, changes in management, and reports of the audits performed by the Legislative Audit Council.

(C) For purposes of completing an examination of an insurer under this article, the director may examine or investigate the Department of Employment and Workforce in a manner considered necessary or material by the director.

HISTORY: 2010 Act No. 146, Section 117, eff March 30, 2010.



SECTION 38-13-710. Who may request examination; contents of request.

(A) An examination of the unemployment compensation fund may be initiated upon the request of either:

(1) the Chairman of the Senate Labor, Commerce and Industry Committee or the Chairman of the Senate Finance Committee and the President Pro Tempore; or

(2) the Chairman of the House of Representatives Labor, Commerce and Industry Committee or the Chairman of the House of Representatives Ways and Means Committee and the Speaker of the House of Representatives.

(B) The request must describe the issues upon which the requestor would like for the examination to focus.

(C) The director must consult with the requestors to determine the appropriate scope of the examination.

HISTORY: 2010 Act No. 146, Section 117, eff March 30, 2010.



SECTION 38-13-720. Free access to books, records, and other materials relating to examination; powers of director.

(A) The Department of Employment and Workforce must provide timely, convenient, and free access to all books, records, accounts, papers, documents, and computer or other recordings relating to the subject of the examination. If the director considers it necessary to the conduct of the examination, he may require that the Department of Employment and Workforce furnish the original books and records. The Executive Director of the Department of Employment and Workforce shall facilitate the examination and aid in the examination.

(B) The director may issue subpoenas, administer oaths, and examine under oath a person as to matters pertinent to the examination. Upon the failure or refusal of a person to obey a subpoena, the director may petition a court of competent jurisdiction, and upon proper showing the court may enter an order compelling the witness to appear and testify or produce documentary evidence. Failure to obey the court order is punishable as contempt of court.

(C) When making an examination pursuant to this article, the director may retain attorneys, appraisers, independent actuaries, independent certified public accountants, or other professionals and specialists as examiners. The cost of the retainment must be borne by the Department of Employment and Workforce. Examination fees must be retained by the department and are considered "other funds".

HISTORY: 2010 Act No. 146, Section 117, eff March 30, 2010.



SECTION 38-13-730. Verification of data provided by department; sample data testing.

In addition to any other recognized and appropriate examination methodologies, when conducting an examination, the department must utilize sample data testing to verify the accuracy of information provided by the Department of Employment and Workforce.

HISTORY: 2010 Act No. 146, Section 117, eff March 30, 2010.



SECTION 38-13-740. Examination reports; contents; submission to General Assembly; availability on Internet websites.

The results of each examination must be compiled in a report. Examination reports must be comprised of only facts appearing on the books, records, or other documents maintained by the Department of Employment and Workforce and as ascertained from the testimony of the executive director and any other employees examined concerning the subject of the examination, and the conclusions and recommendations of the director that he finds warranted from the facts. The reports must be submitted to the General Assembly, the Review Committee, and the Governor, and made available on the Internet websites maintained by the Department of Insurance and the Department of Employment and Workforce.

HISTORY: 2010 Act No. 146, Section 117, eff March 30, 2010.



SECTION 38-13-750. Conflict of interest prohibited.

The director may not assign an examiner that has a conflict of interest.

HISTORY: 2010 Act No. 146, Section 117, eff March 30, 2010.



SECTION 38-13-760. Department to pay charges.

The Department of Employment and Workforce shall pay the charges incurred in the examination, including the expenses of the director and the expenses and compensation of his examiners and assistants.

HISTORY: 2010 Act No. 146, Section 117, eff March 30, 2010.



SECTION 38-13-770. Inquiries regarding administration of unemployment compensation fund; prompt written reply.

The director may require the Department of Employment and Workforce to answer any inquiry in relation to the administration of the unemployment compensation fund. The executive director of the Department of Employment and Workforce must promptly reply in writing.

HISTORY: 2010 Act No. 146, Section 117, eff March 30, 2010.






CHAPTER 14 - SPECIAL PURPOSE REINSURANCE VEHICLE MODEL ACT

SECTION 38-14-10. Purpose of chapter.

This chapter provides for the creation of Special Purpose Reinsurance Vehicles (SPRVs) exclusively to facilitate the securitization of one or more ceding insurers' risk as a means of accessing alternative sources of capital and achieving the benefits of securitization. Investors in fully funded insurance securitization transactions provide funds that are available to the SPRV to secure the aggregate limit under a SPRV contract that provides coverage against the occurrence of a triggering event. The creation of SPRVs is intended to achieve greater efficiencies in conducting insurance securitizations, to diversify and broaden insurers' access to sources of risk-bearing capital, and to make insurance securitization generally available on reasonable terms to as many United States insurers as possible.

Under the terms of the typical securities underlying an insurance securitization transaction, proceeds from the issuance of securities are repaid to the investor on a specified maturity date with interest or dividends unless a triggering event occurs. The insurance securitization proceeds are available to pay the SPRV's obligations to the ceding insurer if a triggering event occurs, as well as being available to satisfy the SPRV's obligation to repay the insurance securitization investors if a triggering event does not occur. Insurance securitization transactions have been performed by alien companies to utilize efficiencies available to alien companies that are not currently available to domestic companies. This chapter allows more efficiency in conducting insurance securitizations, allows domestic ceding insurers easier access to alternative sources of risk-bearing capital, and promotes the benefits of insurance securitization to United States insurers.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-20. Other sections applicable.

(A) The following sections of Title 38, Code of Laws of South Carolina, 1976, apply to SPRVs: 38-2-10, 38-3-110 through 38-3-240, 38-5-120, 38-5-130, 38-13-10 through 38-13-420, and 38-57-200.

(B) No other provisions of this title are applicable to a SPRV organized under this chapter, except as provided in this chapter.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-30. Definitions.

For purposes of this chapter, the following terms have the indicated meanings:

(1) "Aggregate limit" means the maximum sum payable to the ceding insurer under a SPRV contract.

(2) "Ceding insurer" means one or more insurers or reinsurers under common control that enters into a SPRV contract with a SPRV.

(3) "Control", including the terms " controlling", "controlled by" and " under common control with", means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control must be presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing ten percent or more of the voting securities of any other person. This presumption may be rebutted by a showing that control does not, in fact, exist. Notwithstanding the foregoing, for purposes of this chapter, the fact that a SPRV exclusively provides reinsurance to a ceding insurer under a SPRV contract must not by itself be sufficient grounds for a finding that the SPRV or the SPRV organizer or owner is controlled by or under common control with the ceding insurer.

(4) "Fair value" means:

(a) as to cash, the amount of it; and

(b) as to an asset other than cash:

(1) the amount at which that asset could be bought or sold in a current transaction between arms-length, willing parties;

(2) the quoted market price for the asset in active markets should be used if available; and

(3) if quoted market prices are not available, a value determined using the best information available considering values of like assets and other valuation methods, such as present value of future cash flows, historical value of the same or similar assets or comparison to values of other asset classes, the value of which have been historically related to the subject asset.

(5) "Fully funded" means that, with respect to a SPRV contract, the fair value of the assets held in trust by or on behalf of the SPRV under the SPRV contract on the date on which the SPRV contract is effected, equals or exceeds the aggregate limit as defined in this chapter.

(6) "Indemnity trigger" means a transaction term by which the SPRV's obligation to pay the ceding insurer for losses covered by a SPRV contract is triggered by the ceding insurer incurring a specified level of losses.

(7) "Insolvency" or "insolvent" means that the SPRV is unable to pay its obligations when they are due, unless those obligations are the subject of a bona fide dispute.

(8) "Nonindemnity trigger" means a transaction term by which the SPRV's obligation to pay the ceding insurer under a SPRV contract arises from the occurrence or existence of some event or condition other than the ceding insurer incurring a specified level of losses under its insurance or reinsurance contracts.

(9) "Permitted investments" means those investments that meet the qualifications pursuant to Section 38-14-170 of this chapter.

(10) "Qualified United States financial institution" means, for purposes of meeting the requirements of a trustee as specified in Section 38-12-60, a financial institution that is eligible to act as a fiduciary of a trust, and is:

(a) organized, or, in the case of a United States branch or agency office of a foreign banking organization, is licensed under the laws of the United States or any state of the United States; and

(b) regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.

(11) "SPRV" or "Special Purpose Reinsurance Vehicle" means an entity domiciled in and organized under the laws of South Carolina, which has received a Limited Certificate of Authority from the director, or his designee, under this chapter exclusively for the limited purpose of entering into and effectuating SPRV insurance securitizations, SPRV contracts, and other related transactions permitted by this chapter.

(12) "SPRV contract" means a contract between the SPRV and the ceding insurer pursuant to which the SPRV agrees to pay the ceding insurer an agreed amount upon the occurrence of a triggering event.

(13) "SPRV insurance securitization" means a package of related risk transfer instruments and facilitating administrative agreements by which proceeds are obtained by a SPRV through the issuance of securities, which proceeds are held in trust pursuant to the requirements of this chapter to secure the obligations of the SPRV under a SPRV contract with one or more ceding insurers, wherein the SPRV's obligation to return the full initial investment to the holders of such securities, pursuant to the transaction terms, is contingent upon the funds not being used to pay the obligations of the SPRV to the ceding insurers under the SPRV contract.

(14) "SPRV organizer" means one or more persons who have organized or intend to organize a SPRV, under authority obtained pursuant to Section 38-14-40 of this chapter.

(15) "SPRV securities" means the securities issued by a SPRV.

(16) "Triggering event" means an event or condition that, if and when it occurs or exists, obligates the SPRV to make a payment to the ceding insurer under the provisions of a SPRV contract.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-40. Application process and requirements; limited certificate of authority; approval in changes in plan of operation.

(A) Within thirty days after receipt by the director, or his designee, of a complete filing by the prospective SPRV organizer for authority to form or acquire a SPRV, which SPRV must exist and operate expressly for the limited purposes set forth in this chapter, the application must be deemed approved and a limited certificate of authority must be issued, unless before the expiration of the thirty-day period the director, or his designee, approves or disapproves the application in writing. A limited certificate of authority may not be issued unless the country or state of domicile of each ceding insurer has notified the director or his designee in writing that they have not disapproved the transaction.

(B) A complete filing of the application must include the following:

(1) an affidavit verifying that each prospective SPRV organizer meets the requirements of this chapter;

(2) a representation that the prospective SPRV organizer intends to form a SPRV that must operate in accordance with the requirements set forth in this chapter;

(3) the proposed name of the SPRV;

(4) biographical affidavits of all SPRV organizers setting forth their legal names, any names under which they have or are conducting their affairs, and any affiliations with other persons as defined in Chapter 21, together with such other biographical information as the director, or his designee, may request;

(5) the source and form of the minimum capital to be contributed to the SPRV;

(6) any persons with which the SPRV is or, upon formation, will be affiliated as defined in Chapter 21;

(7) the names and biographical affidavits of the proposed members of the board of directors and principal officers of the SPRV, setting forth their legal names, any names under which they have or are conducting their affairs and any affiliations with other persons as defined in Chapter 21, together with such other biographical information as the director, or his designee, may request; and

(8) a plan of operation, consisting of a description of the contemplated insurance securitization, the SPRV contract and related transactions, which must include:

(a) draft documentation or, at the discretion of the director, or his designee, a written summary of all material agreements that are entered into to effectuate the insurance securitization and the related SPRV contract, to include the names of the ceding insurers, the nature of the risks being assumed, and the maximum amounts, purpose, and nature and the interrelationships of the various transactions required to effectuate the insurance securitization;

(b) the investment strategy of the SPRV and a representation that the investment strategy complies with the investment requirements set forth in this chapter and that the strategy will include investment practices or other provisions to preserve asset values, which will facilitate attainment of full funding during the term of the securitization with assets that may be monetized in response to a triggering event without a substantial loss in value;

(c) a description of the method by which losses covered by the SPRV contract that may develop after the termination of the contract period are to be addressed under the provisions of the SPRV contract; and

(d) a representation that the trust agreement and the trusts holding assets that secure the obligations of the SPRV under the SPRV contract and the SPRV contract with the ceding insurers in connection with the contemplated insurance securitization will be structured in accordance with the requirements set forth in this chapter.

(C) The director, or his designee, must approve the application and issue a limited certificate of authority upon a finding that:

(1) the proposed plan of operation provides a reasonable expectation of a successful operation;

(2) the terms of the SPRV contract and related transactions comply with this chapter;

(3) the proposed plan of operation is not hazardous to any ceding insurer or to policyholders; and

(4) the commissioner of the state of domicile of each ceding insurer has notified the director, or his designee, in writing that it has not disapproved the transaction. In evaluating the expectation of a successful operation, the director, or his designee, must consider, among other factors, whether the proposed SPRV organizer, directors, and officers are of known good character and not reasonably believed to be affiliated, directly or indirectly, through ownership, control, management, reinsurance transactions, or other insurance or business relations, with any person known to have been involved in the improper manipulation of assets, accounts, or reinsurance. If the director, or his designee, denies the application, he must grant the prospective SPRV organizer a hearing upon request.

(D) Upon approval by the director, or his designee, of the application and the issuance of a limited certificate of authority, the SPRV may be acquired or formed and, in accordance with the approved plan of operation, the SPRV may enter into contracts and conduct other activities within the scope of the filed plan of operation.

(E) The limited certificate of authority must state that the SPRV's authorization to be involved in the business of reinsurance must be limited only to the reinsurance activities that the SPRV is allowed to conduct pursuant to this chapter.

(F) The SPRV organizer must provide a complete set of the documentation of the insurance securitization to the director, or his designee, upon closing of the transactions, including an opinion of legal counsel with respect to compliance with this chapter and any other applicable laws as of the effective date of the transaction. Any material change of the SPRV's plan of operation described in items (1) through (8) of subsection (B) including, but not limited to, the issuance of new securities to continue the securitization activities of the SPRV pursuant to this chapter after expiration and full satisfaction of the initial securitization transactions, must require prior approval of the director, or his designee; however, the change in the counterparty to swap transactions for an existing securitization as allowed under this chapter must not be considered a material change. Any material change that is not disapproved by the director, or his designee, in writing within fifteen days after its submission must be deemed approved.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-50. Purpose of SPRVs.

SPRVs authorized under this chapter are created for the limited purpose of entering into insurance securitization transactions with investors and into related agreements to pay one or more ceding insurers agreed upon amounts under a SPRV contract upon the occurrence of triggering events related to the insurance business of the ceding insurer. A SPRV may not issue a contract for assumption of risk or indemnification of loss other than a SPRV contract as defined in this section.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-60. Contracts with ceding insurers; requirements and guidelines for conducting business; trust agreements.

(A) SPRVs authorized under this chapter may at any given time enter into and effectuate SPRV contracts with one or more ceding insurers, provided that the SPRV contracts obligate the SPRV to indemnify the ceding insurer for losses and that contingent obligations of the SPRV under the SPRV contracts are securitized in full through a single SPRV insurance securitization and are funded fully and secured with assets held in trust in accordance with the requirements of this chapter pursuant to agreements contemplated by this chapter and invested in a manner that meets the criteria set forth in Section 38-14-170.

(B) A SPRV may enter into agreements with third parties and conduct business necessary to fulfill its obligations and administrative duties incident to the insurance securitization and the SPRV contract. The agreements may include entering into swap agreements or other transactions that have the objective of leveling timing differences in funding up-front or ongoing transaction expenses or managing credit or interest rate risk of the investments in trust to assure that the assets held in trust will be sufficient to satisfy payment or repayment of the securities issued pursuant to an insurance securitization transaction or the obligations of the SPRV under the SPRV contract. In fulfilling its function, the SPRV must adhere to the following requirements and must, to the extent of its powers, ensure that contracts obligating other parties to perform certain functions incident to its operations are substantively and materially consistent with the following requirements and guidelines:

(1) A SPRV must have a distinct name, which must include the designation " SPRV". The name of the SPRV must not be deceptively similar to, or likely to be confused with or mistaken for, any other existing business name registered in this State.

(2) Unless otherwise provided in the plan of operation, the principal place of business and office of any SPRV organized under this chapter must be located in this State.

(3) The assets of a SPRV must be preserved and administered by or on behalf of the SPRV to satisfy the liabilities and obligations of the SPRV incident to the insurance securitization and other related agreements, including the SPRV contract.

(4) Assets of the SPRV that are pledged to secure obligations of the SPRV to a ceding insurer under a SPRV contract must be held in trust and administered by a qualified United States financial institution. The qualified United States financial institution must not control, be controlled by, or be under common control with, the SPRV or the ceding insurers.

(5) The agreement governing any such trust must create one or more trust accounts into which all pledged assets must be deposited and held until distributed in accordance with the trust agreement. The pledged assets must be held by the trustee at the trustee's office in the United States and may be held in certificated or electronic form.

(6) The provisions for withdrawal by ceding insurers of assets from the trust must be clean and unconditional, subject only to the following requirements:

(a) the ceding insurer must have the right to withdraw assets from the trust account at any time, without notice to the SPRV, subject only to written notice to the trustee from the ceding insurer that funds in the amount requested are due and payable by the SPRV;

(b) no other statement or document need be presented in order to withdraw assets, except the ceding insurer may be required to acknowledge receipt of withdrawn assets;

(c) the trust agreement must indicate that it is not subject to any conditions or qualifications outside of the trust agreement;

(d) the trust agreement must not contain references to any other agreements or documents; and

(e) no reference must be made to the fact that these funds may represent reinsurance premiums or that the funds have been deposited for any specific purpose.

(7) The trust agreement must be established for the sole use and benefit of the ceding insurer at least to the full extent of the SPRV's obligations to the ceding insurer under the SPRV contract. In the case of more than one ceding insurer, a separate trust agreement must be entered into with each ceding insurer and a separate trust account must be maintained for each ceding insurer.

(8) The trust agreement must provide for the trustee to:

(a) receive assets and hold all assets in a safe place;

(b) determine that all assets are in a form that the ceding insurer or the trustee, upon direction by the ceding insurer may, whenever necessary, negotiate the assets, without consent or signature from the SPRV or any other person or entity;

(c) furnish to the SPRV, the director, or his designee, and the ceding insurer a statement of all assets in the trust account reported at fair value upon its inception and at intervals no less frequent than the end of each calendar quarter;

(d) notify the SPRV and the ceding insurer, within ten days, of any deposits to or withdrawals from the trust account;

(e) upon written demand of the ceding insurer, immediately take any and all steps necessary to transfer absolutely and unequivocally all right, title, and interest in the assets held in the trust account to the ceding insurer and deliver physical custody of the assets to the ceding insurer; and

(f) allow no substitutions or withdrawals of assets from the trust account, except on written instructions from the ceding insurer.

(9) The trust agreement must provide that at least thirty days, but not more than forty-five days, before termination of the trust account, written notification of termination must be delivered by the trustee to the ceding insurer.

(10) The trust agreement may be made subject to and governed by the laws of any state, in addition to the requirements for the trust as provided in this chapter, provided that the state is disclosed in the plan of operation filed with and approved, or deemed approved, by the director, or his designee, under Section 38-14-40.

(11) The trust agreement must prohibit invasion of the trust corpus for the purpose of paying compensation to, or reimbursing the expenses of, the trustee.

(12) The trust agreement must provide that the trustee must be liable for its own negligence, wilful misconduct, or lack of good faith.

(13) Notwithstanding the provisions of item (6)(c), (d), and (e) or item 14(e) of this subsection, when a trust agreement is established in conjunction with a SPRV contract, then the trust agreement may provide that the ceding insurer must undertake to use and apply any amounts drawn upon the trust account, without diminution because of the insolvency of the ceding insurer or the SPRV, for the following purposes:

(a) to pay or reimburse the ceding insurer amounts due to the ceding insurer under the specific SPRV contract including, but not limited to, unearned premiums due to the ceding insurer, if not otherwise paid by the SPRV in accordance with the terms of the agreement; or

(b) when the ceding insurer has received notification of termination of the trust account, and where the SPRV's entire "obligations" under the specific SPRV contract remain unliquidated and undischarged ten days before the termination date, to withdraw amounts equal to the obligations and deposit the amounts in a separate account, in the name of the ceding insurer, in any qualified United States financial institution, apart from its general assets, in trust for those uses and purposes specified in subsubitem (i) of this subsection as may remain executory after the withdrawal and for any period after the termination date. " Obligations" within the meaning of this subparagraph may, without duplication, include:

(i) losses and loss expenses paid by the ceding insurer but not recovered from the SPRV;

(ii) reserves for losses reported and outstanding;

(iii) reserves for losses incurred but not reported;

(iv) reserves for loss expenses;

(v) reserves for unearned premiums; and

(vi) any other amounts that, together with subsubitems (i) to (v), represent the aggregate limit remaining under the SPRV contract if the period of coverage or the agreed upon period of loss development has yet to expire.

(c) the provisions to be included in the trust agreement pursuant to this item may be included instead in the underlying SPRV contract.

(14) A SPRV contract must contain provisions that:

(a) require the SPRV to enter into a trust agreement specifying what recoverables or reserves, or both, the agreement is to cover and to establish a trust account for the benefit of the ceding insurer;

(b) stipulate that assets deposited in the trust account must be valued according to their current fair value and must consist only of permitted investments;

(c) require the SPRV, before depositing assets with the trustee, to execute assignments, endorsements in blank, or to transfer legal title to the trustee of all shares, obligations, or any other assets requiring assignments, in order that the ceding insurer, or the trustee upon the direction of the ceding insurer, may whenever necessary negotiate any such assets without consent or signature from the SPRV or any other entity;

(d) require that all settlements of account between the ceding insurer and the SPRV be made in cash or its equivalent; and

(e) stipulate that the SPRV and the ceding insurer agree that the assets in the trust account, established pursuant to the provisions of the SPRV contract, may be withdrawn by the ceding insurer at any time, notwithstanding any other provisions in the SPRV contract, and must be utilized and applied by the ceding insurer or any successor by operation of law of the ceding insurer, including, subject to the provisions of Section 38-14-160 , but without further limitation, any liquidator, rehabilitator, receiver, or conservator of the ceding insurer, without diminution because of insolvency on the part of the ceding insurer or the SPRV, only for the following purposes:

(i) to transfer all such assets into one or more trust accounts for the benefit of the ceding insurer pursuant to the terms of the SPRV contract and in compliance with this chapter; and

(ii) to pay any other amounts that the ceding insurer claims are due under the SPRV contract.

(15) The SPRV contract entered into by the SPRV may contain provisions that give the SPRV the right to seek approval from the ceding insurer to withdraw from the trust all or part of the assets contained in the trust and to transfer the assets to the SPRV, provided that:

(a) at the time of the withdrawal, the SPRV must replace the withdrawn assets with other qualified assets having a fair value equal to the fair value of the assets withdrawn and that meet the requirements of Section 38-14-170; and

(b) after the withdrawals and transfer, the fair value of the assets in trust securing the obligations of the SPRV under the SPRV contract is no less than an amount needed to satisfy the fully funded requirement of the SPRV contract. The ceding insurer must be the sole judge as to the application of these provisions but must not unreasonably nor arbitrarily withhold its approval.

(16) The contract must provide that investors in the SPRV agree that any obligation to repay principal, interest, or dividends on the securities issued by the SPRV must be reduced upon the occurrence of a triggering event, to the extent that the assets of the SPRV held in trust for the benefit of the ceding insurer are remitted to the ceding insurer in fulfillment of the obligations of the SPRV under the SPRV contract.

(17) Assets held by a SPRV in trust must be valued at their fair value.

(18) The proceeds from the sale of securities by the SPRV to investors must be deposited with the trustee as contemplated by this chapter and must be held or invested by the trustee in accordance with the requirements of Section 38-14-170.

(19) A SPRV organized under this chapter must engage only in fully funded indemnity triggered SPRV contracts to support in full the ceding insurers' exposures assumed by the SPRV. However, a SPRV may engage in a SPRV contract that is nonindemnity triggered only after the director, or his designee, in accordance with the authority granted under Section 38-14-200 of this chapter, adopts regulations addressing the treatment of the portion of the risk that is not indemnity based, to include accounting, disclosure, risk-based capital treatment, and the manner in which risks associated with a nonindemnity based SPRV contract may be evaluated and managed. At no time may a SPRV enter into a SPRV contract that is not fully funded, whether indemnity triggered or nonindemnity triggered. Assets of the SPRV may be used to pay interest or other consideration on any outstanding debt or other obligation of the SPRV, and nothing in this item must be construed or interpreted to prevent a SPRV from entering into a swap agreement or other transaction that has the effect of guaranteeing interest or other consideration.

(20) In the SPRV insurance securitization, the contracts or other relating documentation must contain provisions identifying the SPRV that will enter into the special purpose reinsurance securitization and the contracts or other documentation must clearly disclose that the assets of the SPRV, and only those assets, are available to pay the obligations of that SPRV. Notwithstanding the foregoing, and subject to the provisions of this chapter and any other applicable law or regulation, the failure to include such language in the contracts or other documentation must not be used as the sole basis by creditors, reinsurers, or other claimants to circumvent the provisions of this chapter.

(21) A SPRV is not authorized to:

(a) issue or otherwise administer primary insurance policies;

(b) have any obligation to the policyholders or reinsureds of the ceding insurer;

(c) enter into a SPRV contract with a person that is not licensed or otherwise authorized to conduct the business of insurance or reinsurance in at least its state or country of domicile; or

(d) assume or retain exposure to insurance or reinsurance losses for its own account that is not initially fully funded by proceeds from a SPRV securitization that meets the requirements of this chapter.

(22) At the cessation of business of a SPRV, the limited certificate of authority granted by the director, or his designee, must expire and the SPRV must no longer be authorized to conduct activities pursuant to this chapter unless and until a new certificate of authority is issued pursuant to a new filing in accordance with Section 38-14-40.

(23) It is unlawful for a SPRV to lend or otherwise invest, or place in custody, trust, or under management any of its assets with, or to borrow money or receive a loan from (other than by issuance of the securities pursuant to an insurance securitization) or advance from, anyone convicted of a felony, anyone who is untrustworthy or of known bad character, or anyone convicted of a criminal offense involving the conversion or misappropriation of fiduciary funds or insurance accounts, theft, deceit, fraud, misrepresentation, or corruption.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-70. Powers; bylaws.

(A) A SPRV authorized under this chapter must have the necessary powers to enter into contracts and to conduct other commercial activities necessary to fulfill the purposes of this chapter. Those activities may include, but are not limited to, entering into SPRV contracts, issuing securities of the SPRV, and complying with the terms of it, entering into trust, swap, and other agreements necessary to effectuate an insurance securitization in compliance with the limitations and pursuant to the authorities granted to the SPRV under this chapter or the plan of operation approved or deemed approved by the director, or his designee.

(B) A SPRV organized or doing business under this chapter must, by the name adopted by the SPRV, in law, be capable of suing or being sued, and may make or enforce contracts in relation to the business of the SPRV; may have and use a common seal, and in the name of the SPRV or by a trustee chosen by the board of directors, must be capable of taking, purchasing, holding, and disposing of real and personal property for carrying into effect the purposes of its organization; and may by its board of directors, trustees, officers, or managers, make bylaws and amendments not inconsistent with the laws or the Constitution of this State or of the United States. The bylaws must define the manner of electing directors, trustees or managers, and officers of the SPRV, together with their qualifications and duties and fixing the term of office.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-80. Relationship to ceding insurer.

Notwithstanding the provisions of Chapter 21 of this title, the SPRV, the SPRV organizer, or subsequent debt or equity investors in SPRV securities must not be deemed affiliates of the ceding insurer by virtue of the SPRV contract between the ceding insurer and the SPRV, the securities of the SPRV or related agreements necessary to implement the SPRV insurance securitization. The SPRV may not be controlled by, may not control, or may not be under common control with any ceding insurer that is a party to a SPRV contract.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-90. Capital requirements.

A SPRV must have minimum initial capital of not less than five thousand dollars. All of the initial capital must be received by the SPRV in cash. The minimum initial capital required and all other funds of the SPRV in excess of its minimum initial capital, including funds held in trust to secure the obligations of the SPRV pursuant to its obligations under the SPRV contracts, must be invested as provided in Section 38-14-170.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-100. Declaration and payment of dividends.

The SPRV may not declare or pay dividends in any form to its owners unless the dividends do not decrease the capital of the SPRV below five thousand dollars and, after giving effect to the dividends, the assets of the SPRV, including assets held in trust pursuant to the terms of the insurance securitization, must be sufficient to meet its obligations. The dividends may be declared by the board of directors of the SPRV if the dividends would not violate the provisions of this chapter or jeopardize the fulfillment of the obligations of the SPRV or the trustee pursuant to the SPRV insurance securitization, the SPRV contract, or any related transaction. The provisions of Chapter 21 pertaining to dividends do not apply to such dividends.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-110. Records and filing requirements.

(A) The records of the SPRV must be maintained in this State and must be available for examination by the director, or his designee, at any time. No later than five months after the fiscal year end of the SPRV, the SPRV must file with the director, or his designee, an audit by a certified public accounting firm of the financial statements of the SPRV and the trust accounts.

(B) Each SPRV organized under this chapter must file with the director, or his designee, by March first a statement of operations, to include a statement of income, a balance sheet, and a detailed listing of invested assets, including identification of assets held in trust to secure the SPRV's obligations under the SPRV contract, for the year ending the prior December thirty-first. The statements must be prepared in accordance with Section 38-13-80 on forms required by the director, or his designee.

(C) The SPRV must keep its books and records in such manner that its financial condition, affairs, and operations can be ascertained and so that its financial statements filed with the director, or his designee, can be readily verified and its compliance with the provisions of this chapter determined. The books or records may be photographed, reproduced on film, or stored and reproduced electronically.

(D) All original books, records, documents, accounts, and vouchers must be preserved and kept available in this State for the purpose of examination and until authority to destroy or otherwise dispose of the records is secured from the director, or his designee. The original records, however, may be kept and maintained outside this State if, according to a plan adopted by the SPRV's board of directors and approved by the director, or his designee, it maintains suitable records in lieu of it.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-120. Election and removal of officers; loans.

The directors of a SPRV must elect officers that they consider necessary to carry out the purposes of the SPRV pursuant to this chapter. The provisions of Title 33 relating to the indemnification of officers and directors apply to and govern SPRVs organized under this chapter.

(A) Each SPRV authorized to do business in this State must notify the director, or his designee, within thirty days of the appointment or election of any new officers or directors.

(B) In cases where the director, or his designee, deems that an officer or director does not meet the standards set forth in this section, he must, after notice and hearing afforded to the officer or director, and after a finding that the officer or director is incompetent or untrustworthy or of known bad character, order the removal of the person. If the SPRV does not comply with a removal order within thirty days, the director, or his designee, may suspend that SPRV's limited certificate of authority until such time as the SPRV complies with the order.

(C) The SPRV must make no loans to any SPRV organizer, owner, director, officer, manager, or affiliate of the SPRV.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-130. Reimbursement of formation and operation expenses and costs.

The director, or his designee, may charge fees to reimburse the director, or his designee, for expenses and costs incurred by the Department of Insurance incident to the examination of financial statements, review of the plan of operation, and to reimburse other such activities of the director, or his designee, related to the formation and ongoing operation of the SPRV. The SPRV must not be subject to state premium or other state taxes incidental to the operation of its business as long as the business remains within the limitations of this chapter.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-140. Dissolution procedure.

A SPRV operating under this chapter may be dissolved at any time by a vote of its board of directors, and after the action has been approved by the director, or his designee. A voluntary dissolution must not be effected or allowed until and unless all of the obligations of the SPRV pursuant to the insurance securitization have been fully and finally satisfied pursuant to their terms. In the case of voluntary dissolution, the disposition of the affairs of the SPRV, including the settlement of all outstanding obligations, must be made by the officers or directors of the SPRV and when the liquidation has been completed and a final statement, in acceptable form, filed with and approved, or deemed approved, by the director, or his designee, the provisions for voluntary dissolution under Title 33 must be followed to dissolve the SPRV.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-150. Rehabilitation and liquidation.

(A) The provisions of Chapter 27 of this title apply to a SPRV, except to the extent modified below.

(B)(1) Notwithstanding the provisions of Chapter 27, the director, or his designee, may apply by petition to the circuit court for an order authorizing the director, or his designee, to conserve, rehabilitate, or liquidate a SPRV domiciled in this State on one or more of the following grounds:

(a) there has been embezzlement, wrongful sequestration, dissipation, or diversion of the assets of the SPRV intended to be used to pay amounts owed to the ceding insurer or the holders of SPRV securities; or

(b) the SPRV is insolvent and the holders of a majority in outstanding principal amount of each class of SPRV securities request or consent to conservation, rehabilitation, or liquidation under this chapter.

(2) The court must not grant relief under item (1)(a) unless, after notice and a hearing, the director, or his designee, who must have the burden of proof, establishes by clear and convincing evidence that relief must be granted.

(C) Notwithstanding any contrary provision in this title, the regulations promulgated under this title, or any other applicable law or regulation, upon any order of conservation, rehabilitation, or liquidation of the SPRV, the receiver must be bound to deal with the SPRV's assets and liabilities in accordance with the requirements set forth in this chapter.

(D) With respect to amounts recoverable under a SPRV contract, the amount recoverable by the receiver must not be reduced or diminished as a result of the entry of an order of conservation, rehabilitation, or liquidation with respect to the ceding insurer, notwithstanding any provisions to the contrary in the contracts or other documentation governing the SPRV insurance securitization.

(1) Notwithstanding the provisions of Chapter 27, an application or petition, or any temporary restraining order or injunction issued under Chapter 27, with respect to a ceding insurer must not prohibit the transaction of any business by a SPRV, including any payment by a SPRV made pursuant to a SPRV security, or any action or proceeding against a SPRV or its assets.

(2) Notwithstanding the provisions of Chapter 27, the commencement of a summary proceeding or other interim proceeding commenced before a formal delinquency proceeding with respect to a SPRV, and any order issued by the court must not prohibit the payment by a SPRV made pursuant to a SPRV security or SPRV contract or the SPRV from taking any action required to make the payment.

(E) Notwithstanding any other provision of Chapter 27 or other state law:

(1) a receiver of a ceding insurer may not avoid a nonfraudulent transfer by a ceding insurer to a SPRV of money or other property made pursuant to a SPRV contract; and

(2) a receiver of a SPRV may not void a nonfraudulent transfer by the SPRV of money or other property made to a ceding insurer pursuant to a SPRV contract or made to or for the benefit of any holder of a SPRV security on account of the SPRV security.

(F) With the exception of the fulfillment of the obligations under a SPRV contract, and notwithstanding any other provisions of this chapter or other law of this State to the contrary, the assets of a SPRV, including assets held in trust, must not be consolidated with or included in the estate of a ceding insurer in any delinquency proceeding against the ceding insurer under this chapter for any purpose including, without limitation, distribution to creditors of the ceding insurer.

(G) Notwithstanding any other provision of this chapter:

(1) the domiciliary receiver of a SPRV domiciled in another state must be vested by operation of law with the title to all assets, property, contracts, and rights of action, and all books, accounts, and other records of the SPRV located in this State. The domiciliary receiver must have the immediate right to recover all vested property, assets, and causes of action of the SPRV located in this State;

(2) an ancillary proceeding may not be commenced or prosecuted in this State against a SPRV domiciled in another state.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-160. Exemption from guaranty fund contributions or guaranty associations.

(A) The SPRV or the activities, assets, and obligations relating to the SPRV are not subject to the provisions of Chapters 29 and 31, and a SPRV must not be assessed by or otherwise be required to contribute to any guaranty fund or guaranty association in this State with respect to the activities, assets, or obligations of a SPRV or the ceding insurer.

(B) The SPRV must not be required to participate in residual market, FAIR plan, or other similar plans to provide insurance coverage, take out policies, assume risks, make capital contributions, pay, or be otherwise obligated for assessments, surcharges or fees, or otherwise support or participate in such plans or arrangements.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-170. Trust asset requirements; swap agreements.

(A) Assets of the SPRV held in trust to secure obligations under the SPRV contract must at all times be held in:

(1) cash and cash equivalents;

(2) securities listed by the Securities Valuation Office of the NAIC and qualifying as admitted assets under statutory accounting convention in its state of domicile; or

(3) any other form of security acceptable to the director, or his designee.

(B) In addition, the SPRV may enter into swap agreements or other transactions that have the objective of leveling timing differences in funding of up-front or ongoing transaction expenses or managing credit or interest rate risk of the investments in the trust to ensure that the investments are sufficient to assure payment or repayment of the securities (and related interest or principal payments) issued pursuant to a SPRV insurance securitization transaction or the SPRV's obligations under the SPRV contract.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-180. Reinsurance credit.

A SPRV contract meeting the requirements under this chapter must be granted credit for reinsurance treatment or must otherwise qualify as an asset or a reduction from liability for reinsurance ceded by a domestic insurer to an assuming insurer under Section 38-9-210 for the benefit of the ceding insurer, provided and only to the extent that:

(A) the fair value of the assets held in trust for the benefit of the ceding insurer equal or exceed the obligations due and payable to the ceding insurer by the SPRV under the SPRV contract;

(B) the assets are held in trust in accordance with the requirements set forth in this chapter;

(C) the assets are administered in the manner and pursuant to arrangements as set forth in this chapter; and

(D) the assets are held or invested in one or more of the forms allowed in Section 38-14-170.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-190. Purchase of SPRV securities as transacting insurance business.

The securities issued by the SPRV pursuant to a SPRV insurance securitization must not be deemed to be insurance or reinsurance contracts. An investor in such securities issued pursuant to a SPRV insurance securitization or any holder of such securities must not, by sole means of this investment or holding, be deemed to be transacting an insurance business in this State. The underwriters or selling agents and their partners, directors, officers, members, managers, employees, agents, representatives, and advisors involved in a SPRV insurance securitization must not be deemed to be conducting an insurance or reinsurance agency, brokerage, intermediary, advisory, or consulting business by virtue of their activities in connection therewith.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.



SECTION 38-14-200. Promulgation of regulations.

The director, or his designee, may promulgate regulations necessary to effectuate the purposes of this chapter. Regulations promulgated pursuant to this section do not affect a SPRV insurance securitization in effect at the time of the promulgation.

HISTORY: 2002 Act No. 259, Section 1, eff May 20, 2002.






CHAPTER 15 - SURETY INSURERS

SECTION 38-15-10. Special authority required for writing certain bonds; forms of the bonds.

No surety insurer authorized to transact business in this State may execute a fidelity or surety bond for an officer or employee of this State or of a county, municipality, or other subdivision of this State or for an officer or employee of a bank, trust company, or other fiduciary corporation organized under the laws of this State except upon the assumption of risk and upon the forms prescribed by law or approved by the director or his designee and the Attorney General. The insurer also shall procure special authority from the director or his designee and the Attorney General for the writing of the fidelity or surety bonds.

HISTORY: Former 1976 Code Section 38-15-10 [1960 (51) 1664; 1962 Code Section 37-761] recodified as Section 38-19-830 by 1987 Act No. 155, Section 1.] Former 1976 Code Section 38-13-30 [1947 (45) 322; 1952 Code Section 37-603; 1962 Code Section 37-603] recodified as Section 38-15-10 by 1987 Act No. 155, Section 1; 1988 Act No. 386, Section 1; 1993 Act No. 181, Section 538.



SECTION 38-15-20. Withdrawal of special authority for writing certain bonds.

The director or his designee and the Attorney General shall remove from the list of surety insurers whose bonds are acceptable under Section 38-15-10 the names of insurers who in their judgment fail or refuse to carry out promptly their obligations in good faith.

HISTORY: Former 1976 Code Section 38-15-20 [1960 (51) 1664; 1962 Code Section 37-762] recodified as Section 38-19-840 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-13-40 [1947 (45) 322; 1952 Code Section 37-604; 1962 Code Section 37-604] recodified as Section 38-15-20 by 1987 Act No. 155, Section 1; 1988 Act No. 386, Section 2; 1993 Act No. 181, Section 539.



SECTION 38-15-30. Deposit of securities required.

Insurers doing business in this State who offer or undertake to become surety upon any bond or other surety contract must in addition to any other deposit required by the laws of this State deposit with the director bonds of the United States or of any state of the United States in the market value of one hundred thousand dollars which are receipted for by the director or his designee and held by him. The securities must be held to pay any final judgment entered against the insurer in a court of competent jurisdiction in this State requiring it to pay any loss or liability arising during the term of the bond or while the securities are held. Any judgment obtained is a lien upon the securities. When the insurer ceases to do business in this State, has settled all claims against it, and has been released from all bonds upon which it has been taken as surety, the securities deposited are delivered to the proper party on presentation of the receipt of the director or his designee for the securities. While the securities are deposited with the director, the owner is entitled to collect the interest on them. The faith of the State is pledged for the return of the deposited securities to the person entitled to receive them.

An insurer which has complied with the provisions required of qualified insurers in Section 38-9-100 is relieved of making the deposit required by this section and, subject to the provisions of Section 38-7-90, is entitled to the return of the deposit filed or deposited by it under this section.

A domestic insurer making a voluntary deposit provided by Section 38-9-110 is relieved of making this deposit if the insurer meets the definition of a qualified insurer as defined in Section 38-9-100 and if the voluntary deposit meets the requirements of that section.

HISTORY: Former 1976 Code Section 38-15-30 [1960 (51) 1664; 1962 Code Section 37-763] recodified as Section 38-19-850 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-13-50 [1947 (45) 322; 1948 (45) 1734; 1949 (46) 600; 1952 Code Section 37-605; 1962 Code Section 37-605; 1966 (54) 2141; 1975 (59) 318; 1986 Act No. 429, Section 3] recodified as Section 38-15-30 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 540.



SECTION 38-15-40. Effect of reduction in value of bonds deposited by surety.

When the bonds required to be deposited by an insurer in Section 38-15-30 are reduced below the value of one hundred thousand dollars, except by unexpected fluctuation in value, the right of that insurer to do business in this State may be revoked or suspended.

HISTORY: Former 1976 Code Section 38-15-40 [1960 (51) 1664; 1962 Code Section 37-764] recodified as Section 38-19-860 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-13-60 [1947 (45) 322; 1952 Code Section 37-606; 1962 Code Section 37-606] recodified as Section 38-15-40 by 1987 Act No. 155, Section 1; 1988 Act No. 386, Section 3.



SECTION 38-15-50. Deposit of cash in trust in lieu of giving bond or depositing securities.

In lieu of depositing bonds with a market value of one hundred thousand dollars, an insurer may satisfy Section 38-15-30 by depositing one hundred thousand dollars in cash in the name of the director with the trust department of a national or state bank of this State approved by the director or his designee. The director or his designee shall give the insurer a receipt for the deposit. When the insurer ceases to do business in this State, has settled all claims against it, and has been released from all the bonds upon which it has been taken as surety, the cash deposit must be delivered to the proper party upon presentation of the receipt of the director or his designee. While the cash is deposited, its owner is entitled to collect the interest. The cash deposit is liable to the same extent as securities deposited with the director and subject to like procedure in case of default or insolvency.

HISTORY: Former 1976 Code Section 38-15-50 [1960 (51) 1664; 1962 Code Section 37-765] recodified as Section 38-19-870 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-13-70 [1947 (45) 322; 1952 Code Section 37-607; 1962 Code Section 37-607] recodified as Section 38-15-50 by 1987 Act No. 155, Section 1; 1988 Act No. 386, Section 4; 1993 Act No. 181, Section 541.



SECTION 38-15-60. Power to become surety; release; rights and liabilities.

A surety insurer having an unrevoked certificate of authority may, upon production of the certificate, be accepted as surety on the bond of any person required by the laws of this State to give bond and may be the only surety necessary to render this bond valid. However, other surety may, in the discretion of the official authorized to approve the bond, be required and the surety may be released from its liability on the same terms and conditions as are by law prescribed for the release of individuals. Corporations becoming this surety have and are subject to all the rights and liabilities of natural persons.

HISTORY: Former 1976 Code Section 38-15-60 [1960 (51) 1664; 1962 Code Section 37-766] recodified as Section 38-19-880 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-13-80 [1947 (45) 322; 1952 Code Section 37-608; 1962 Code Section 37-608] recodified as Section 38-15-60 by 1987 Act No. 155, Section 1.



SECTION 38-15-70. Estoppel to deny power to execute bond or assume liability.

An insurer which executes any bond or undertaking of surety under this chapter is estopped, in any proceeding to enforce the liability which it has assumed to incur, from denying its corporate power to execute the bond or assume the liability.

HISTORY: Former 1976 Code Section 38-15-70 [1962 Code Section 37-767; 1960 (51) 1664] recodified as Section 38-19-890 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-13-90 [1947 (45) 322; 1952 Code Section 37-609; 1962 Code Section 37-609] recodified as Section 38-15-70 by 1987 Act No. 155, Section 1.



SECTION 38-15-80. Persons considered agents of surety insurers.

A person is considered as acting agent for a surety insurer established in another state when he represents the insurer by:

(a) receiving or transmitting applications for suretyship,

(b) receiving for delivery bonds founded on applications forwarded from this State, or

(c) procuring suretyship to be effected by the insurer upon the bonds of this State or upon bonds given to persons in this State.

HISTORY: Former 1976 Code Section 38-13-100 [1947 (45) 322; 1952 Code Section 37-610; 1962 Code Section 37-610] recodified as Section 38-15-80 by 1987 Act No. 155, Section 1.



SECTION 38-15-90. Approval of public officer's books and accounts does not release his surety; remedy in case of default.

No insurer is relieved of its liability upon any bond of a city, county, or state officer because the books and accounts of the principal have been examined and approved as correct by the proper authorities when in fact there has been a breach of the bond of the officer and a loss accruing from this breach. In case of default upon the bond, the city, county, or state authorities have all the remedies against the principal and sureties upon the bonds as are provided by law.

HISTORY: Former 1976 Code Section 38-13-110 [1947 (45) 322; 1952 Code Section 37-611; 1962 Code Section 37-611] and Section 38-13-120 [1947 (45) 322; 1952 Code Section 37-612; 1962 Code Section 37-612] recodified as Section 38-15-90 by 1987 Act No. 155, Section 1.



SECTION 38-15-100. Venue for suit on bonds or obligations.

If a fidelity insurer or other corporation or company doing a fidelity insurance business in this State becomes surety on bonds or obligations mentioned in this chapter, it is subject to being sued on these bonds or obligations in the county of the residence of the principal of the bond or obligation.

HISTORY: Former 1976 Code Section 38-13-130 [1947 (45) 322; 1952 Code Section 37-613; 1962 Code Section 37-613] recodified as Section 38-15-100 by 1987 Act No. 155, Section 1.






CHAPTER 17 - RECIPROCAL INSURANCE

SECTION 38-17-10. Subscribers authorized to exchange reciprocal or interinsurance contracts.

Individuals, partnerships, and corporations of this State, designated as "subscribers", may exchange reciprocal or interinsurance contracts with each other or with individuals, partnerships, and corporations of other states and countries, providing indemnity among themselves from any loss which may be insured against under other provisions of law, excepting life insurance.

HISTORY: Former 1976 Code Section 38-17-10 [1962 Code Section 37-561; 1972 (57) 2776] recodified as Section 38-29-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-45-10 [1947 (45) 322; 1952 Code Section 37-801; 1962 Code Section 37-801] recodified as Section 38-17-10 by 1987 Act No. 155, Section 1.



SECTION 38-17-30. Verified declaration to be filed with Commissioner.

The subscribers shall, through their attorney, file with the department a declaration verified by the oath of the attorney setting forth:

(1) The name of the office at which the subscribers propose to exchange the indemnity contracts. This name may not be so similar to any name previously adopted by a similar organization or by any insurance corporation or association that in the opinion of the director or his designee is calculated to result in confusion or deception.

(2) The kind of insurance to be effected or exchanged.

(3) A copy of the form of policy contract or agreement under or by which the insurance is to be effected or exchanged.

(4) A copy of the form of power of attorney or other authority of the attorney under which the insurance is to be effected or exchanged.

(5) The location of the office or offices from which the contracts or agreements are to be issued.

(6) That applications have been made for indemnity upon at least one hundred separate risks aggregating not less than one and one-half million dollars represented by executed contracts or bona fide applications to become concurrently effective. In the case of automobile insurance, applications must have been made for indemnity upon at least one thousand motor vehicles or for insurance aggregating not less than one and one-half million dollars represented by executed contracts or bona fide applications to become concurrently effective on any or all classes of automobile insurance effected by the subscribers through the attorney.

(7) That there are assets conforming to the requirements of Section 38-17-100 in the possession of the attorney and available for the payment of losses.

HISTORY: Former 1976 Code Section 38-17-30 [1962 Code Section 37-562; 1972 (57) 2776] recodified as Section 38-29-30 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-45-30 [1947 (45) 322; 1952 Code Section 37-803; 1962 Code Section 37-803] recodified as Section 38-17-30 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 542.



SECTION 38-17-40. Maximum liability of subscribers.

The maximum liability of any subscriber for losses and expenses must be fixed and determined by the power of attorney.

HISTORY: Former 1976 Code Section 38-17-40 [1962 Code Section 37-563; 1972 (57) 2776] recodified as Section 38-29-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-45-40 [1947 (45) 322; 1952 Code Section 37-804; 1962 Code Section 37-804; 1964 (53) 2054] recodified as Section 38-17-40 by 1987 Act No. 155, Section 1.



SECTION 38-17-50. Deposit of securities.

The director or his designee shall require every reciprocal exchange to provide security deposits pursuant to Sections 38-9-80 to 38-9-140 as required for other insurers doing business in this State.

HISTORY: Former 1976 Code Section 38-17-50 [1962 Code Section 37-566; 1972 (57) 2776] recodified as Section 38-29-50 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-45-50 [1947 (45) 322; 1952 Code Section 37-805; 1962 Code Section 37-805; 1964 (53) 2054] recodified as Section 38-17-50 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 543.



SECTION 38-17-60. Director shall be appointed agent for service of process on exchanges.

When filing the declaration provided for in Section 38-17-30, the attorney shall also file with the department a written instrument executed by him for the subscribers stipulating that upon the issuance of a certificate of authority provided for in Section 38-17-70 service of process may be had upon the director in all suits in this State arising out of the policies, contracts, or agreements and that this service is valid and binding upon all subscribers exchanging at any time reciprocal or interinsurance contracts through the attorney.

HISTORY: Former 1976 Code Section 38-17-60 [1962 Code Section 37-567; 1972 (57) 2776] recodified as Section 38-29-60 by 1987 act No. 155, Section 1; Former 1976 Code Section 38-45-60 [1947 (45) 322; 1952 Code Section 37-806; 1962 Code Section 37-806] recodified as Section 38-17-60 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 544.



SECTION 38-17-70. Annual certificate of authority.

Each attorney by or through whom are issued any policies of or contracts for indemnity referred to in this chapter shall annually procure from the director or his designee a certificate of authority, stating that all of the requirements of this chapter have been complied with and, upon compliance and the payment of the fees required by this chapter, the director or his designee shall issue the certificate of authority. The director or his designee may revoke or suspend the certificate of authority upon breach of any condition imposed by this chapter after reasonable written notice has been given to the attorney so that he may appear and show cause why action should not be taken. Any attorney who may have procured a certificate of authority under this section may renew it annually.

HISTORY: Former 1976 Code Section 38-17-70 [1962 Code Section 37-568; 1972 (57) 2776; 1977 Act No. 69 Section 2] recodified as Section 38-29-70 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-45-70 [1947 (45) 322; 1952 Code Section 37-807; 1962 Code Section 37-807] recodified as Section 38-17-70 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 545.



SECTION 38-17-80. Domestic corporations may exchange reciprocal or interinsurance contracts.

Any domestic corporation may, in addition to the rights, powers, and franchises specified in its articles of incorporation, exchange reciprocal or interinsurance insurance contracts. The right to exchange these contracts is incidental to the purposes for which domestic corporations are organized and is granted the same as rights and powers expressly conferred.

HISTORY: Former 1976 Code Section 38-17-80 [1962 Code Section 37-569; 1972 (57) 2776; 1977 Act No. 69 Section 3; 1980 Act No. 345, Section 2] recodified as Section 38-29-80 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-45-80 [1947 (45) 322; 1952 Code Section 37-808; 1962 Code Section 37-808] recodified as Section 38-17-80 by 1987 Act No. 155, Section 1.



SECTION 38-17-90. Maximum indemnity on fire risk; statement required.

The attorney shall file a sworn statement with the department showing the maximum amount of indemnity upon any single fire insurance risk. The attorney shall also file, whenever required, a sworn statement with the department that he has examined the commercial rating of the subscribers as shown by the reference book of a commercial agency having at least one hundred thousand subscribers and that from this examination or other information in his possession it appears that no subscriber has assumed more than ten percent of its net worth on any single fire insurance risk.

HISTORY: Former 1976 Code Section 38-17-90 [1962 Code Section 37-570; 1972 (57) 2776] recodified as Section 38-29-90 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-45-90 [1947 (45) 322; 1952 Code Section 37-809; 1962 Code Section 37-809] recodified as Section 38-17-90 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 546.



SECTION 38-17-100. Maintenance of assets and guaranty fund.

There must at all times be maintained as a reserve assets in cash or securities equal to fifty percent of the net annual advance premiums or deposits collected and credited to the accounts of subscribers on policies having one year or less to run and prorata on those for longer periods or, in lieu thereof, one hundred percent of the net unearned premiums or deposits collected and credited to the accounts of subscribers. There must also be maintained as a guaranty fund or surplus an additional sum in cash or securities in the amount required of mutual insurers by Section 38-9-20 or 38-9-30. In addition to the foregoing requirements, in the case of liability insurance there must be maintained as a claim or loss reserve in cash or securities assets sufficient to discharge all liabilities on all outstanding losses arising under policies issued, these losses to be calculated in accordance with the law of the state relating to similar reserve companies insuring similar risks. The securities referred to in this section must be securities authorized by the laws of the state in which the principal office of the attorney is located for the investments of similar funds of insurers doing the same kind of business. If at any time the amounts on hand are less than the foregoing requirements, the subscribers or their attorney shall make up the deficiency.

HISTORY: Former 1976 Code Section 38-17-100 [1962 Code Section 37-571; 1972 (57) 2776] recodified as Section 38-29-100 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-45-100 [1947 (45) 322; 1952 Code Section 37-810; 1962 Code Section 37-810; 1964 (53) 2054] recodified as Section 38-17-100 by 1987 Act No. 155, Section 1.



SECTION 38-17-110. "Net annual advance premiums or deposits" defined.

"Net annual advance premiums or deposits", as used in this chapter, means the advance premiums or deposits made by subscribers after deducting the amounts specifically provided in the subscribers' agreements for expenses.

HISTORY: Former 1976 Code Section 38-17-110 [1962 Code Section 37-572; 1972 (57) 2776] recodified as Section 38-29-110 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-45-110 [1947 (45) 322; 1952 Code Section 37-811; 1962 Code Section 37-811] recodified as Section 38-17-110 by 1987 Act No. 155, Section 1.



SECTION 38-17-120. Disposition of funds advanced to make up deficiencies.

When funds other than those which have accrued from premiums or deposits of subscribers are supplied to make up a deficiency as provided in Section 38-17-100, they must be deposited and held for the benefit of subscribers under any terms and conditions the director or his designee may require as long as a deficiency exists and thereafter returned to the depositors.

HISTORY: Former 1976 Code Section 38-17-120 [1962 Code Section 37-573; 1972 (57) 2776] recodified as Section 38-29-120 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-45-120 [1947 (45) 322; 1952 Code Section 37-812; 1962 Code Section 37-812] recodified as Section 38-17-120 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 547.



SECTION 38-17-130. Exchanges may sue and be sued.

A reciprocal exchange transacting business in this State may sue or be sued in the name in which its contracts are authorized to be exchanged.

HISTORY: Former 1976 Code Section 38-17-130 [1962 Code Section 37-574; 1972 (57) 2776] recodified as Section 38-29-130 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-45-130 [1947 (45) 322; 1952 Code Section 37-813; 1962 Code Section 37-813] recodified as Section 38-17-130 by 1987 Act No. 155, Section 1.



SECTION 38-17-140. Exchanges subject to examinations.

The business affairs and assets of reciprocal or interinsurance exchanges, as shown at the office of its attorney, are subject to examination by the director or his designee as often as he sees fit. The cost of the examination must be paid by the exchange examined.

HISTORY: Former 1976 Code Section 38-17-140 [1962 Code Section 37-575; 1972 (57) 2776] recodified as Section 38-29-140 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-45-140 [1947 (45) 322; 1952 Code Section 37-814; 1962 Code Section 37-814] recodified as Section 38-17-140 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 548.



SECTION 38-17-150. Annual report of business.

Each attorney shall annually make and file by March first with the department a sworn statement, upon a form to be prescribed and furnished by the director or his designee, showing that the financial condition of affairs at the office where the reciprocal or interinsurance contracts are issued is in accordance with the standard of solvency provided for in this chapter and stating:

(1) the amount of all premiums or deposits collected from subscribers in this State during the previous calendar year;

(2) the amounts actually paid subscribers on losses;

(3) the total amounts returned to subscribers as savings and the amounts retained for expenses;

(4) the amount of insurance reinsured in other insurers licensed in this State, naming them and the amount of premiums paid;

(5) the amount of insurance reinsured in insurers not licensed in this State, naming them and the amount of premiums paid; and

(6) the amount of reinsurance accepted from admitted companies and the premiums received for that reinsurance on risks located in this State, with the names of the insurers so reinsured.

However, the attorney may not be required to furnish the names and addresses of any subscribers.

HISTORY: Former 1976 Code Section 38-17-150 [1962 Code Section 37-576; 1972 (57) 2776] recodified as Section 38-29-150 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-45-150 [1947 (45) 322; 1952 Code Section 37-815; 1962 Code Section 37-815] recodified as Section 38-17-150 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 549.



SECTION 38-17-160. Fees, taxes, and bond of attorney.

Each attorney shall pay a license fee of four hundred dollars every two years for the issuance of the certificate of authority or its renewal. In addition to the license fee, each attorney shall pay all of the taxes provided by law on companies doing a like business in this State and shall file the bond required of other companies doing a like class of business.

HISTORY: Former 1976 Code Section 38-17-160 [1962 Code Section 37-577; 1972 (57) 2776] recodified as Section 38-29-160 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-45-160 [1947 (45) 322; 1952 Code Section 37-816; 1962 Code Section 37-816; 1971 (57) 709; 1980 Act No. 306, Section 3] recodified as Section 38-17-160 by 1987 Act No. 155, Section 1; 1992 Act No. 501, Part II Section 11E.



SECTION 38-17-170. Violations of chapter; conditional permit to organize.

Any attorney who exchanges any contract for indemnity specified in this chapter or directly or indirectly solicits or negotiates any applications for this contract without first complying with this chapter is guilty of a misdemeanor. The director or his designee, in his discretion and on terms he may prescribe, may issue a permit for organization purposes which must continue in force or be canceled at his pleasure.

HISTORY: Former 1976 Code Section 38-17-170 [1962 Code Section 37-578; 1972 (57) 2776] recodified as Section 38-29-170 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-45-170 [1947 (45) 322; 1952 Code Section 37-817; 1962 Code Section 37-817] recodified as Section 38-17-170 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 8; 1993 Act No. 181, Section 550.






CHAPTER 19 - DOMESTIC MUTUAL INSURERS

SECTION 38-19-10. Membership in mutual insurer.

Any person, government or governmental agency, state or political subdivision of a state, public or private corporation, board, association, estate, trustee, or fiduciary may be a member of a mutual insurer.

HISTORY: Former 1976 Code Section 38-19-10 [1962 Code Section 37-838; 1971 (57) 1001] recodified as Section 38-31-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-11-210 [1947 (45) 322; 1952 Code Section 37-371; 1962 Code Section 37-371] recodified as Section 38-19-10 by 1987 Act No. 155, Section 1.



SECTION 38-19-20. Contract shall stipulate membership of contract holder.

Each holder of an individual or group annuity contract or an individual or group contract of insurance, other than a contract of reinsurance, is a member of the insurer with the rights and obligations of membership as provided by this chapter. With respect to a group annuity contract or a contract of group insurance, the employer or other person to whom or in whose name the master contract is issued or held is considered the member. Each contract issued, individual or group, shall effectively stipulate this fact.

HISTORY: Former 1976 Code Section 38-19-20 [1962 Code Section 37-822; 1971 (57) 1001] recodified as Section 38-31-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-11-220 [1947 (45) 322; 1952 Code Section 37-372; 1962 Code Section 37-372] recodified as Section 38-19-20 by 1987 Act No. 155, Section 1; 1988 Act No. 334, Section 2.



SECTION 38-19-30. Organization, governance, and operation as domestic business corporations; applicability of Business Corporation Act.

(A) Except as otherwise provided by law, every domestic mutual insurer must be organized, governed, and operated as a domestic business corporation under and in accordance with the South Carolina Business Corporation Act of 1988, (the "Business Corporation Act"). Without limiting the generality of the foregoing, the provisions of the Business Corporation Act concerning the rights and duties of a stock corporation and its shareholders in respect of one another shall apply to a domestic mutual insurer and its members as if the insurer were a stock corporation and its members were shareholders therein.

(B) Notwithstanding subsection (A), as to any domestic mutual insurer existing on the effective date of this subsection and organized prior to that date under any South Carolina statute other than the Business Corporation Act, such domestic mutual insurer shall continue to be organized under such statute, and the Business Corporation Act applies to the governance and operation of that domestic mutual insurer only to the extent the Business Corporation Act does not conflict with the statute under which that domestic mutual insurer was organized or with any other insurance law of this State.

(C) A corporation organized under Chapter 13 or Chapter 14 of Title 37 of the South Carolina Code of Laws (1962), or any predecessor statutes, and subsequently licensed as a domestic mutual insurer under the laws of this State, as of the date of the licensure and for all purposes, must be deemed to have been reconstituted as a domestic mutual insurer under the insurance laws of this State as then in effect and rechartered as a domestic business corporation under the business corporation law then in effect.

HISTORY: Former 1976 Code Section 38-19-30 [1962 Code Section 37-821; 1971 (57) 1001] recodified as Section 38-31-30 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-11-230 [1947 (45) 322; 1952 Code Section 37-373; 19 Code Section 37-373] recodified as Section 38-19-30 by 1987 Act No. 155, Section 1; 1997 Act No. 68, Section 9.



SECTION 38-19-40. Notice of annual meetings.

Notice of the time and place of the annual meeting of members of a domestic mutual insurer must be given by imprinting the notice plainly on the policies issued by the insurer. Any change of the time or place of the annual meeting may be made only at an annual meeting of members. Notice of a change must be given:

(1) by imprinting the new time or place on all policies which are issued following the annual meeting at which a change was approved; and

(2) by including a written notice of the change in a premium due notice to each member subsequent to the annual meeting at which the change was approved and before the first annual meeting affected by the change; or

(3) by any other method ordered or approved by the director or his designee.

HISTORY: Former 1976 Code Section 38-19-40 [1962 Code Section 37-823; 1971 (57) 1001] recodified as Section 38-31-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-11-240 [1947 (45) 322; 1952 Code Section 37-374; 1962 Code Section 37-374] recodified as Section 38-19-40 by 1987 Act No. 155, Section 1; 1988 Act No. 334, Section 3; 1993 Act No. 181, Section 551.



SECTION 38-19-50. Use of proxies.

(A) A member of a domestic mutual insurer may vote in person or by proxy on any matter coming before a corporate meeting of members. An appointment of proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. Unless a time of expiration is otherwise specified, an appointment is valid for eleven months.

(B) No member's vote upon any proposal (1) to divest the insurer of its business and assets, or the major part of it, or (2) to change the corporate structure of the insurer as provided in Article 9 of this chapter may be registered or taken except in person or by a proxy newly executed and specific as to the matter to be voted upon.

(C) No proxy may be utilized by a domestic mutual insurer subject to the provisions of this chapter unless the language and form of the proxy have been approved by the director or his designee.

HISTORY: Former 1976 Code Section 38-19-50 [1962 Code Section 37-824; 1971 (57) 1001] recodified as Section 38-31-50 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-11-250 [1947 (45) 322; 1952 Code Section 37-375; 1962 Code Section 37-375] recodified as Section 38-19-50 by 1987 Act No. 155, Section 1; 1988 Act No. 334, Section 4; 1993 Act No. 181, Section 552; 1997 Act No. 68, Section 6.



SECTION 38-19-60. Quorum for conduct of business at annual meeting; form and approval of voting proxies.

At any annual meeting of a domestic mutual insurer all business including the election of directors must be conducted pursuant to majority vote of those members present and voting either in person or by proxy of nonpresent members as provided in Section 38-19-50. No other quorum requirements may limit the conduct of this business.

HISTORY: Former 1976 Code Section 38-19-60 [1962 Code Section 37-825; 1971 (57) 1001; 1976 Act No. 666] recodified as Section 38-31-60 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-11-260 [1962 Code Section 37-375.1; 1976 Act No. 533] recodified as 38-19-60 by 1987 Act No. 155, Section 1; 1988 Act No. 334, Section 5.



SECTION 38-19-270. Dividends.

The directors of a domestic mutual insurer may apportion and pay dividends to its members as entitled thereto, but only out of that part of its surplus funds which is in excess of its required minimum surplus and which represents net realized savings and net realized earnings from its business. Any classification of its participating policies and of risks assumed thereunder which the insurer may make must be reasonable. No dividend may be paid which is inequitable or which unfairly discriminates as between the classifications or as between policies within the same classification. No dividend, otherwise earned, may be made contingent upon the payment of a renewal premium on any policy.

HISTORY: Former 1976 Code Section 38-11-480 [1947 (45) 322; 1952 Code Section 37-388; 1962 Code Section 37-388] recodified as Section 38-19-270 by 1987 Act No. 155, Section 1.



SECTION 38-19-410. Contingent liability of members.

Each member of a domestic mutual insurer, except as otherwise provided in this chapter, has a contingent liability, prorata and not one for another, for the discharge of its obligations. The contingent liability is, at a maximum, the amount stated in the insurer's articles of incorporation but may not be less than one nor more than five additional premiums for the member's policy at the annual premium rate. Every policy issued by the insurer shall contain a statement of the contingent liability. Cancellation of the policy of a member does not relieve the member of contingent liability for his proportion of the obligations of the insurer which accrued while the policy was in force.

HISTORY: Former 1976 Code Section 38-11-610 [1947 (45) 322; 1952 Code Section 37-401; 1962 Code Section 37-401] recodified as Section 38-19-410 by 1987 Act No. 155, Section 1.



SECTION 38-19-420. Contingent liability is not an asset of the insurer.

The contingent liability of members of a domestic mutual insurer to assessment does not constitute an asset of the insurer in the determination of its financial condition.

HISTORY: Former 1976 Code Section 38-11-620 [1947 (45) 322; 1952 Code Section 37-402; 1962 Code Section 37-402] recodified as Section 38-19-420 by 1987 Act No. 155, Section 1.



SECTION 38-19-430. Validity of guaranty against liability.

No person may insure against or agree or promise any member of a domestic mutual insurer holding a policy which provides for contingent liability to save him harmless from the contingent liability or any assessment under the policy. Any insurance, agreement, or promise attempted of this nature is void.

HISTORY: Former 1976 Code Section 38-11-630 [1947 (45) 322; 1952 Code Section 37-403; 1962 Code Section 37-403] recodified as Section 38-19-430 by 1987 Act No. 155, Section 1.



SECTION 38-19-440. Assessments for deficiencies.

If at any time the surplus of a domestic mutual insurer is less than the amount required by this title and the deficiency is not cured from other sources, its directors may with the approval of the director or his designee make an assessment on its members who, at any time within the twelve months immediately preceding the date the assessment was authorized by the directors, held policies providing for contingent liability. The director or his designee may refuse to approve the assessment if in his judgment refusal will best promote the interests of the insurer's members and creditors and of the insuring public.

HISTORY: Former 1976 Code Section 38-11-640 [1947 (45) 322; 1952 Code Section 37-404; 1962 Code Section 37-404] recodified as Section 38-19-440 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 553.



SECTION 38-19-450. Computation of individual assessments.

A member's proportionate part of any deficiency is computed by applying to the premium earned within the twelve-month period on his contingently liable policy or policies the ratio of the total deficiency to the total premium earned during the period on all contingently liable policies. In computing the earned premiums for the purposes of this section the gross premium received by the insurer for the policy must be used as a base, deducting charges not recurring upon the renewal or extension of the policy.

No member may have an offset against any assessment for which he is liable on account of any claim for unearned premium or losses payable.

HISTORY: Former 1976 Code Section 38-11-650 [1947 (45) 322; 1952 Code Section 37-405; 1962 Code Section 37-405] recodified as Section 38-19-450 by 1987 Act No. 155, Section 1.



SECTION 38-19-460. Enforcement of contingent liability on assessment premium plan.

The contingent liability of members of a domestic mutual insurer doing business on the assessment premium plan must be called upon and enforced by its directors as provided in its bylaws.

HISTORY: Former 1976 Code Section 38-11-660 [1947 (45) 322; 1952 Code Section 37-406; 1962 Code Section 37-406] recodified as Section 38-19-460 by 1987 Act No. 155, Section 1.



SECTION 38-19-470. Nonassessable policies.

A domestic mutual insurer, after it has established a surplus not less than the minimum capital and surplus required of a stock insurer to transact like kinds of insurance and for so long as it maintains this surplus, may extinguish the contingent liability of its members to assessment and omit provisions imposing contingent liability in all policies currently issued. Any deposit made with the director or his designee as a prerequisite to the insurer's certificate of authority may be included as part of the surplus referred to in this section. When the surplus has been established and the director or his designee has so ascertained, he shall issue to the insurer, at its request, his certificate authorizing the extinguishment of the contingent liability of its members and the issuance of policies free from contingent liability.

HISTORY: Former 1976 Code Section 38-11-670 [1947 (45) 322; 1952 Code Section 37-407; 1962 Code Section 37-407] recodified as Section 38-19-470 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 554.



SECTION 38-19-480. Nonassessable plan applies to all policies.

The director or his designee may not authorize a domestic mutual insurer to extinguish the contingent liability of any of its members or in any of its policies to be issued unless it qualifies to and does extinguish the liability of all its members and in all policies for all kinds of insurance transacted by it.

HISTORY: Former 1976 Code Section 38-11-680 [1947 (45) 322; 1952 Code Section 37-408; 1962 Code Section 37-408] recodified as Section 38-19-480 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 555.



SECTION 38-19-490. Revocation of authority to issue nonassessable policies.

The director or his designee shall revoke the authority of a domestic mutual insurer to extinguish the contingent liability of its members if:

(1) at any time the insurer's surplus is less than the minimum capital and surplus required of a stock insurer to transact similar kinds of business; or

(2) the insurer, by resolution of its directors approved by its members, requests that the authority be revoked.

Upon revocation of this authority for any cause the insurer may not thereafter issue any policies without contingent liability nor renew any policies then in force without written endorsement thereon providing for contingent liability.

HISTORY: Former 1976 Code Section 38-11-690 [1947 (45) 322; 1952 Code Section 37-409; 1962 Code Section 37-409] recodified as Section 38-19-490 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 556.



SECTION 38-19-610. Borrowed surplus.

A domestic mutual insurer, with the advance approval of the director or his designee and without the pledge of any of its assets, may borrow money to defray the expenses of its organization or for any purpose required by its business upon an agreement that the money and the interest as agreed upon must be repaid only out of the insurer's earned surplus in excess of its required minimum surplus. If the money is to be borrowed upon multiple agreements, the agreements must be serially numbered. No loan agreement or series of agreements may have or be given any preferential rights over any other such loan agreement or series. No commission or promotional expense may be paid to a director, officer, or employee of the insurer on account of this loan.

The director's or his designee's approval of the loan, if granted, shall specify the amount to be borrowed, the purpose for which the money is to be used, the terms and forms of the loan agreement, the date by which the loan must be completed, and other related matters the director or his designee considers proper.

This article does not apply to loans obtained by the insurer in the ordinary course of business from banks and other financial institutions, nor to loans secured by pledge or mortgage of assets.

HISTORY: Former 1976 Code Section 38-11-810 [1947 (45) 322; 1952 Code Section 37-421; 1962 Code Section 37-421; 1972 (57) 2676; 1974 (58) 2300] recodified as Section 38-19-610 by 1987 Act No. 155, Section 1; 1988 Act No. 334, Section 6; 1993 Act No. 181, Section 557.



SECTION 38-19-620. Loans may not be part of legal liabilities but must be reflected in financial statements.

Any money so borrowed may not form a part of the insurer's legal liabilities or be the basis of any setoff but, until it is repaid, financial statements filed or published by the insurer shall show as a footnote the amount of the loan then unpaid together with interest accrued but unpaid.

HISTORY: Former 1976 Code Section 38-11-820 [1947 (45) 322; 1952 Code Section 37-422; 1962 Code Section 37-422] recodified as Section 38-19-620 by 1987 Act No. 155, Section 1.



SECTION 38-19-630. Repayment of loans.

The insurer may repay the loan only out of its realized net earned surplus in excess of the minimum surplus required for the kinds of insurance transacted. This loan may not be repaid out of borrowed money. The insurer shall repay the loan or a part of it when its realized net earned surplus has become adequate to repay without impairing the insurer's operations.

HISTORY: Former 1976 Code Section 38-11-830 [1947 (45) 322; 1952 Code Section 37-423; 1962 Code Section 37-423] recodified as Section 38-19-630 by 1987 Act No. 155, Section 1.



SECTION 38-19-640. Repayment of more than one loan or by multiple agreement.

If there is more than one such loan or if any such loan is represented by multiple agreements, the loan agreement shall provide, in addition to any other time of repayment specified in it, that any part of the loan may be repaid at any time by selection by lot, under supervision of the director or his designee, of those loan agreements, out of all similar agreements then outstanding, to be then repaid in part or in whole.

HISTORY: Former 1976 Code Section 38-11-840 [1947 (45) 322; 1952 Code Section 37-424; 1962 Code Section 37-424] recodified as Section 38-19-640 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 558.



SECTION 38-19-650. Director's approval required for repayment.

No repayment of the loan may be made unless approved by the director or his designee. The insurer shall notify the director or his designee in writing not less than sixty days in advance of its intention to repay the loan or any part of it. The director or his designee shall immediately ascertain whether the insurer's financial condition is such that the repayment can properly be made.

HISTORY: Former 1976 Code Section 38-11-850 [1947 (45) 322; 1952 Code Section 37-425; 1962 Code Section 37-425] recodified as Section 38-19-650 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 559.



SECTION 38-19-660. Rights of holders of loan upon dissolution.

Upon dissolution and liquidation of the insurer the holders of such loan agreements remaining unpaid after the retirement of all the insurer's other outstanding obligations are entitled to payment before any distribution may be made to the insurer's members.

HISTORY: Former 1976 Code Section 38-11-860 [1947 (45) 322; 1952 Code Section 37-426; 1962 Code Section 37-426] recodified as Section 38-19-660 by 1987 Act No. 155, Section 1.



SECTION 38-19-815. Definitions.

For the purposes of this article:

(1) "Bulk reinsurance and assumption for the purposes of liquidation" means a transaction in which a mutual insurer wholly reinsures its business with another insurer, transfers all or part of its assets to the other insurer in exchange for an assumption of all of its risks and obligations by the other insurer and proceeds to liquidation.

(2) "Merger" means a transaction in which a mutual insurer is absorbed by another mutual insurer, its assets, franchises, powers, and liabilities are acquired by the other insurer, and it ceases to exist as a separate business entity.

(3) "Conversion" means a transaction in which a mutual insurer reorganizes as a stock insurer and the ownership rights of the members of the mutual insurer are exchanged for cash, stock, or both stock and cash as may be provided by the plan of conversion.

HISTORY: 1988 Act No. 334, Section 1.



SECTION 38-19-825. Transactions of a mutual insurer.

(A) A mutual insurer may engage in any of the transactions specified in Section 38-19-815 under such reasonable plan and procedure as approved by the director or his designee after a public hearing on the matter. Notice must be given to those persons who were members, directors or trustees, officers, and employees of the mutual insurer on the date the plan was filed with the department. Notice may be given to any other person at the discretion of the director or his designee. All of these persons have the right to appear and be heard at the hearing.

(B) The director or his designee may not approve any plan or procedure unless:

(1) its terms and conditions are fair and equitable;

(2) it is approved by a vote of not less than two-thirds of the insurer's members voting on it in person, or by proxy, at a meeting of members called for the purpose pursuant to reasonable notice and procedure as approved by the director or his designee. Only persons who are members on the date the plan was filed with the department are entitled to vote;

(3) the equity of each member in the insurer is determinable under a fair and reasonable formula approved by the director or his designee, which must be based upon the insurer's entire surplus as shown in the insurer's financial statement filed with the department, including all voluntary reserves but excluding contingently repayable funds and outstanding guaranty capital shares at the redemption value of them, and without taking into account the value of nonadmitted assets or of insurance business in force;

(4) the members entitled to participate in the distribution of assets, whether cash or property or a combination of them, shall include not less than all members of the insurer as of the date the plan was submitted to the department and each person who had been a member of the insurer within three years prior to that date;

(5) the director or his designee finds that the insurer's management has not, through reduction and volume of new business written, or cancellation, or through any other means, sought to reduce, limit, or affect the number or identity of the insurer's members to be entitled to participate in the plan, or to secure for the individuals comprising management any unfair advantage through the plan.

(C) If the plan provides for a conversion from a mutual insurer to a stock insurer, the director or his designee may not approve the plan or procedure unless:

(1) the plan gives to each member of the insurer, as specified in subsection (B)(4), a preemptive right to acquire his proportionate part of all of a proposed capital stock of the insurer, or all of the stock of any corporation affiliated with the insurer, within a designated, reasonable period, as the part is determinable under the plan of conversion, and to apply upon the purchase of it the amount of his equity in the insurer as determined under subsection (B)(3). The plan must provide for an equitable distribution of fractional interests. The plan may provide, subject to the approval of the director or his designee, that the preemptive right will not extend to any member who resides in a jurisdiction in which the issuance of stock is impossible, or to any member if the extension would involve unreasonable delay or require the insurer to bear unreasonable costs, provided that any member shall receive one hundred percent of his equity share in the insurer in the form of a cash payment;

(2) shares are to be offered to members at a price not greater than that offered after that time under the plan to others except as provided in subsection (D);

(3) the plan provides for payment to each member of his entire equity share in the insurer, with that payment to be made in cash or to be applied for or upon the purchase of stock to which the member is preemptively entitled, or both, provided that with respect to each member who is not given the option of receiving his entire equity share in cash, the plan must provide that the member has the option to receive a reasonable portion of his equity share, as provided in the plan, but not in excess of fifty percent of his entire equity, in the form of a cash payment, which payment together with the amount applied to the purchase of stock constitutes full payment and discharge of the member's equity or property interest in the mutual insurer. The director or his designee may permit an insurer to forego the option of making a cash payment to members if he determines that it would be reasonable not to provide for the cash election, after taking into account all the facts and circumstances, including whether there is expected to be an active market for the stock to be received in the conversion;

(4) the plan, when completed, provides that the insurer's surplus regarding policyholders is reasonable relating to the insurer's outstanding liabilities and adequate to meet its financial needs. In determining if the surplus as regarding policyholders is reasonable relating to the insurer's outstanding liabilities and adequate to meet its financial needs, the following factors, among others, are considered:

(a) the size of the insurer as measured by its assets, capital and surplus, reserves, premium writing, insurance in force, and other appropriate criteria;

(b) the extent to which the insurer's business is diversified among the several lines of insurance;

(c) the number and size of risks insured in each line of business;

(d) the extent of the geographical dispersion of the insurer's insured risks;

(e) the nature and extent of the insurer's reinsurance program;

(f) the quality, diversification, and liquidity of the insurer's investment portfolio;

(g) the recent past and projected future trend in the size of the insurer's investment portfolio;

(h) the surplus regarding policyholders maintained by other comparable insurers;

(i) the adequacy of the insurer's reserves; and

(j) the quality and liquidity of investments in affiliates. The director or his designee may treat any investment as a disallowed asset for purposes of determining the adequacy of surplus regarding policyholders whenever in his judgment the investment warrants it.

(D) Nothing in this section prohibits the inclusion in the conversion plan of provisions under which the individuals comprising the insurer's management and employee group are entitled to purchase for cash, at a price not lower than the price at which it had been offered to the insurer's members, shares of stock not taken by members on the preemptive offering to members, in accordance with the reasonable classification of the individuals included in the plan approved by the director or his designee. This price limitation may not extend beyond a date set forth in the plan. After the expiration of such date, the governing body of the insurer, with the approval of the director or his designee, may dispose of any stock not taken before that time to any person and for such consideration as may be necessary or desirable in its discretion.

(E) A director, officer, agent, or employee of the insurer may receive only his usual regular compensation, for aiding, promoting, or assisting in the conversion, except as set forth in the plan approved by the director or his designee. This provision does not prohibit the payment of reasonable fees and compensation to attorneys, accountants, and actuaries for services performed in the independent practice of their professions.

(F) For the purpose of determining whether a conversion plan meets the requirements of this section and any other relevant provisions of this title, the director may employ staff personnel and outside consultants. All reasonable costs related to the review of a plan of conversion, including those costs attributable to the use of staff personnel, must be borne by the insurer making the filing.

HISTORY: 1988 Act No. 334, Section 1; 1993 Act No. 181, Section 560.



SECTION 38-19-1010. Fire and storm insurance; suits; seals.

The corporation Farmers Mutual Insurance Association of Newberry, S.C. shall have the right to mutually insure the respective dwelling houses, barns, and other buildings and property of every kind and nature of its members, in Newberry County, in counties contiguous thereto, and in any other county in this State where another county mutual insurance association is not authorized to do business by law against loss by fire, winds, or lightning, or other casualty, and to write all forms of property, casualty, and marine insurance as those terms are defined by law, all upon those terms and under those conditions as may be fixed by the bylaws of the corporation provided that all insurance against liability of the insured to other persons must be fully reinsured by the corporation in or with one or more insurance companies licensed to insure these risks under the laws of this State. It may sue and be sued in any court in this State and may have and use a common seal.

HISTORY: 1893 Act No. 462, Section 2; 1968 Act No. 1617; 1988 Act No. 393.



SECTION 38-19-1020. Directors and officers; regulations.

The corporation may make by-laws, fixing the number of its Board of Directors and other officers, and defining the duties and powers of the Directors and officers; also making rules and regulations governing the corporation and the conduct of its business, not inconsistent with the laws of this State.

HISTORY: 1893 Act No. 462, Section 3.



SECTION 38-19-1030. Liability of members; property pledged; lien.

Every member of said corporation shall be, and is hereby, bound and obliged to pay his, her or their portion of all losses and expenses accruing to said corporation; and all buildings or other property insured by and with said corporation, together with the rights, title and interest of assured to the lands on which such building or other property may stand, shall be pledged to the said corporation, and the said corporation shall have a lien thereon against the assured, his or her heirs, representatives and assigns, during the continuance of their insurance, as to all debts or liabilities contracted or incurred by said corporation subsequent to the passage of Sections 38-19-1010 through 38-19-1050.

HISTORY: 1893 Act No. 462, Section 4.



SECTION 38-19-1040. Extent of liability; release by transfer rights of purchaser.

All property insured by said corporation shall be liable as herein provided until all outstanding losses shall have been paid, and until the owner thereof shall have withdrawn his insurance in the manner prescribed by the by-laws of said corporation: Provided, however, That any transfer of such property shall operate as a release of the same under the provisions of Sections 38-19-1010 through 38-19-1050, as to all subsequent liabilities, unless the purchaser or purchasers thereof shall make application to the Board of Directors for a continuance of said insurance within ten days from the date of such transfer, in which event such purchaser or purchasers shall be substituted to all the rights of the vendor under Sections 38-19-1010 through 38-19-1050, and the said property shall be held liable as herein provided, and the provisions of this Section shall apply as well to personal representatives and guardians as to purchasers of such property.

HISTORY: 1893 Act No. 462, Section 5.



SECTION 38-19-1050. Limit of amount insurance.

The aggregate amount of insurance by said corporation shall not be less than ($25,000) twenty-five thousand dollars nor more than ($1,000,000) one million dollars.

HISTORY: 1893 Act No. 462, Section 6.



SECTION 38-19-1110. Authorization to reorganize.

A domestic or foreign mutual insurer may reorganize as a domestic mutual insurance holding company system as provided in this article.

HISTORY: 1998 Act No. 413, Section 1.



SECTION 38-19-1120. Transition to domestic mutual insurance holding company system; membership interests of policyholders.

(A) A domestic or foreign mutual insurer may reorganize into a domestic mutual insurance holding company system which must consist of a domestic mutual insurance holding company and the reorganized mutual insurer as a domestic stock insurance company and which may consist of one or more intermediate stock holding companies and other subsidiaries. The reorganized mutual insurer shall continue, without interruption, its corporate existence as a stock insurance subsidiary of the mutual insurance holding company or as a subsidiary to one or more intermediate stock holding companies.

(B) A domestic or foreign mutual insurer may reorganize by merging its policyholders' membership interests into an existing domestic mutual insurance holding company formed under subsection (A) of this section. The reorganized mutual insurer shall continue, without interruption, its corporate existence as a stock insurance subsidiary of the mutual insurance holding company or as a subsidiary to one or more intermediate stock holding companies.

(C) Upon reorganization, the membership interests of the policyholders of the reorganized insurer shall become membership interests in the mutual insurance holding company. Policyholders of the reorganized insurance company shall be members of the mutual insurance holding company in accordance with the articles of incorporation and bylaws of the mutual insurance holding company. All initial shares of the capital stock of the reorganized insurance company shall be issued to the mutual insurance holding company or to an intermediate holding company which is wholly owned by the mutual insurance holding company. On and after the effective date of the reorganization, the mutual insurance holding company shall at all times, directly or indirectly, own a majority of the voting securities of the reorganized insurance company. The mutual insurance holding company shall, at all times, be wholly-owned by and operated in the interests of the members of the mutual insurance holding company. "Voting securities" means securities having voting power for the election of the board of directors of the reorganized insurance company other than securities having voting power only because of the occurrence of a contingency.

(D) A domestic mutual insurer may reorganize only pursuant to a plan of reorganization adopted by its board of directors and approved by the Director of the Department of Insurance and policyholders as provided in this article.

HISTORY: 1998 Act No. 413, Section 1.



SECTION 38-19-1130. Plan of reorganization; approval; contents.

(A) A plan of reorganization must be approved by the affirmative vote of not less than a two-thirds majority of the board of directors of the mutual insurer. The plan of reorganization approved by the board of directors shall be filed with the Director of the Department of Insurance for review and approval. At any time before the director renders a decision regarding the plan of reorganization the board of directors may modify or withdraw the plan of reorganization by the affirmative vote of not less than a two-thirds majority of the board of directors.

(B) An application to the director shall include the plan of reorganization and the following additional information:

(1) the purpose of reorganization;

(2) an analysis of the benefits and risks attendant to the proposed reorganization;

(3) a statement detailing how the plan is fair and equitable to policyholders;

(4) a copy of the proposed articles of incorporation and bylaws of the mutual insurance holding company, intermediate holding companies, and the reorganized mutual insurer specifying all membership rights;

(5) a copy of the proposed form of notice, the description of the plan of reorganization and proxy to be sent to all policyholders and a statement of the method by which that notice, description, and proxy will be distributed to all policyholders;

(6) an organization chart depicting the formal structure of the holding company and all subsidiaries and affiliates along with the estimated initial percent of ownership;

(7) a description of the number of members of the board of directors of the proposed mutual holding company required to be policyholders and how the number was determined;

(8) a statement that all of the initial shares of the voting stock of the reorganized company shall be issued to the mutual insurance holding company or an intermediate holding company and will not be pledged or encumbered;

(9) a plan for membership of future policyholders;

(10) a certification that the plan has been adopted by the vote of not less than two-thirds of the board of directors;

(11) certification by at least two-thirds of the members of the board of directors that the plan of reorganization is fair and equitable and that a fairness opinion has been obtained from either an independent actuary, an independent certified public accountant, or an independent investment banker, or from three independent actuaries from an independent actuarial firm;

(12) certification that management will not be enriched by the reorganization for aiding, promoting, or assisting in the reorganization except as set forth in the plan approved by the director;

(13) biographical affidavits for all mutual holding company officers and directors and for the reorganized stock insurer officers and directors;

(14) a description of the annual report and financials to be sent to each member;

(15) information sufficient to demonstrate the financial condition of the reorganizing insurer will not be adversely affected;

(16) information describing the holding company's plans, regarding accumulation of earnings including periodic distribution, if any, to members;

(17) an opinion from an attorney with experience in corporate tax matters who has been certified by the Commission on Continuing Legal Education and Specialization of the South Carolina Supreme Court as a specialist in taxation matters regarding potential taxes due as a result of the reorganization;

(18) a description of projected remuneration from all sources to officers and directors prior to the reorganization and a description of projected remuneration from all sources subsequent to the reorganization for all officers and directors. The plan shall contain a provision prohibiting officers and directors of the mutual insurance holding company and its subsidiaries and affiliates from purchasing or owning shares of the reorganized company's stock offering, or issuance of stock options to or for the benefit of such officers or directors for a period of six months following the first date the offering was publicly and regularly traded;

(19) terms of any proposed sale of capital stock;

(20) proposed balance sheet presentation of the mutual insurance holding company and reorganized stock insurer after reorganization;

(21) such other material as the director may require.

HISTORY: 1998 Act No. 413, Section 1.



SECTION 38-19-1140. Review of plan; costs; public hearing; order of approval or disapproval.

(A) The Director of the Department of Insurance shall review the plan of reorganization for the purpose of determining whether the plan meets the requirements of this article. The director may employ staff personnel and outside consultants. All reasonable costs related to the review, including those costs attributable to staff personnel, shall be paid by the insurer making the filing. During the process of review, the director may communicate with the mutual insurer and request such additional information from the mutual insurer as the director may consider necessary.

(B) The director or his designee must conduct a public hearing regarding the proposed plan of reorganization no later than forty-five days from when the filing is deemed complete. Any interested person may appear and participate at the hearing. The director or his designee must provide notice of the public hearing by publication in a newspaper of general circulation.

(C) Within one hundred twenty days of the filing of the plan which is considered to be complete by the director, the director shall issue an order approving or disapproving the plan. The director shall approve the plan if the director determines:

(1) the requirements of this article have been met;

(2) the director is satisfied that the interests of the policyholders are preserved and protected and that the plan of reorganization is fair and equitable to the policyholders, and in the best interests of the policyholders;

(3) the directors, officers, agents, and employees are not unjustly enriched by the reorganization plan. The approval of the director shall be conditioned upon the approval of the policyholders as provided in this article. If the director does not approve the plan, then the director shall issue an order setting forth in detail the reasons for disapproval. If a plan is disapproved, then the mutual insurer may resubmit the plan to the director within thirty days of receipt of the order of disapproval. Within ninety days after the filing of the resubmitted plan, which is considered to be complete by the director, the director shall issue an order approving or disapproving the resubmitted plan. The approval of the resubmitted plan shall be conditioned upon the approval of the policyholders as provided by this article. If the director disapproves the resubmitted plan, then the mutual insurer may seek judicial review of the director's decision in the circuit court of common pleas for Richland County.

HISTORY: 1998 Act No. 413, Section 1.



SECTION 38-19-1150. Policyholder meeting to vote on plan.

(A) After the date of the director's conditioned approval of a plan of reorganization, the mutual insurer shall hold a regular or special meeting of its policyholders at a reasonable time and place to vote upon the plan of reorganization. The mutual insurer shall give at least thirty days' notice, by first class mail, to the last known address of each policyholder that the plan of reorganization will be voted on at a regular or special meeting of the policyholders. If the meeting of policyholders to vote upon the plan of reorganization is held coincident with the mutual insurer's annual meeting of the policyholders, only one combined notice of meeting is required.

(B) The notice shall include a description of the plan of reorganization and a statement that the director has reviewed the proposed plan of reorganization and has approved the plan subject to the approval of the policyholders. The notice to policyholders will include a statement by the director that the director's approval pursuant to this section is not a recommendation to either accept or reject the Plan of Reorganization. The notice to each policyholder shall also include a written proxy permitting the policyholder to vote for or against the plan of reorganization. A plan of reorganization shall be approved by the affirmative vote of a two-thirds majority of the policyholders voting in person or by proxy at the meeting.

(C) For purposes of voting, policyholders means the policyholders of the mutual insurer on the day the plan of reorganization is initially approved by the board of directors of the mutual insurer. The entity to which a group insurance policy is issued, and not a person covered under the group insurance policy, shall be considered the policyholder for purposes of voting. Each policyholder shall be entitled to only one vote regardless of the number of policies owned by the policyholder.

(D) If a mutual insurer substantially complies in good faith with the notice requirements of this section, the mutual insurer's failure to give a policyholder a required notice does not impair the validity of an action taken under this section.

HISTORY: 1998 Act No. 413, Section 1.



SECTION 38-19-1160. Filing articles of incorporation; issuance of certificate of authority.

The reorganized insurer shall file the articles of incorporation of the mutual holding company, the reorganized stock insurer, and any holding company subsidiaries with the Director of the Department of Insurance for his approval before filing them with the Secretary of State. The director shall issue a certificate of authority when the mutual insurer files with the director a certificate from the mutual insurer setting forth the vote and certifying that the plan of reorganization was approved by not less than a two-thirds majority of the policyholders voting in person or by proxy on the plan of reorganization, that the articles of incorporation have been filed with the Secretary of State, and payment of all applicable fees to the Department of Insurance. The reorganization shall be effective upon the issuance of a certificate of authority by the director.

HISTORY: 1998 Act No. 413, Section 1.



SECTION 38-19-1170. Membership interest as security; transfer of interest.

A membership interest in a mutual insurance holding company does not constitute a security under the laws of the State of South Carolina. A membership interest in a mutual insurance holding company may not be transferred from the member to another person or entity.

HISTORY: 1998 Act No. 413, Section 1.



SECTION 38-19-1180. Dividends and distributions; effect of adoption or implementation of plan of reorganization.

A mutual insurance holding company shall not be authorized to pay dividends or make distributions except as may be expressly approved by the Director of the Department of Insurance. Neither the adoption nor the implementation of a plan of reorganization shall be considered to give rise to an obligation on behalf of a mutual insurance holding company to make a distribution or payment to a member or policyholder, or to another person, board, or entity of any nature whatsoever, in connection with the ownership, control, benefits, policies, purpose, or nature of the mutual insurance company, or otherwise.

HISTORY: 1998 Act No. 413, Section 1.



SECTION 38-19-1190. Demutualization.

Nothing contained in this article shall be construed to prohibit demutualization of a mutual insurance holding company or a mutual insurer pursuant to the laws of this State. All provisions of law regarding demutualization of a mutual insurer shall also apply to a mutual insurance holding company.

HISTORY: 1998 Act No. 413, Section 1.



SECTION 38-19-1200. Confidentiality of information disclosed pursuant to application to reorganize.

All information, documents, and copies that are obtained by or disclosed to the Director of the Department of Insurance or another person in the course of preparing, filing, or processing an application to reorganize, other than information or documents distributed to policyholders in connection with the meeting of policyholders, shall be given confidential treatment and shall not be subject to subpoena and shall not be released to another person or entity without the prior written consent of the insurer.

HISTORY: 1998 Act No. 413, Section 1.



SECTION 38-19-1210. Applicability of insurance laws; exemptions for entities not writing insurance; mergers; protection of policyholder interests; promulgation of regulations.

(A) A mutual insurance holding company, intermediate holding company, and the reorganized stock insurer shall be considered to be insurers according to the laws of this State. However, the director may exempt by order a mutual insurance holding company or intermediate holding company that elects not to write insurance from any provisions of this title or regulations adopted thereunder with respect to the writing of insurance or requirements related to capital, surplus, dividends, reserves, borrowing or investments, or other provisions which the Director of the Department of Insurance determines are not applicable or should be modified. This exemption shall not change the mutual insurance holding company's status as a domestic insurer subject to the provisions of Title 38. A mutual insurance holding company, intermediate holding company, or reorganized mutual insurer may merge with, consolidate with, or acquire the assets of another person or entity, or take another action as consistent with the South Carolina Business Corporation Act or other applicable law.

(B) The director shall have jurisdiction over a mutual insurance holding company and an intermediate holding company to ensure that policyholder interests are preserved and protected.

(C) The director may promulgate regulations and issue orders to implement this article as provided by the insurance laws of this State consistent with the South Carolina Business Corporation Act.

(D) A mutual insurance holding company and subsidiaries or affiliates shall be subject to all applicable provisions of South Carolina's Insurance Holding Company Regulatory Act.

HISTORY: 1998 Act No. 413, Section 1.



SECTION 38-19-1220. Availability of assets to satisfy policyholder claims in proceedings for supervision, rehabilitation or liquidation; dissolution.

In a proceeding for supervision, rehabilitation, or liquidation involving a reorganized mutual insurer, the assets of the mutual insurance holding company and an intermediate stock holding company shall be considered to be assets of the reorganized mutual insurer for the purposes of satisfying the claims of policyholders. A mutual insurance holding company or an intermediate stock holding company may not be dissolved without approval of the Director of the Department of Insurance. A mutual insurance holding company and an intermediate stock holding company each shall be considered an insurer subject to the Administrative Supervision of Insurers Act and the Insurers Rehabilitation and Liquidation Act.

HISTORY: 1998 Act No. 413, Section 1.



SECTION 38-19-1230. Filing of annual statements; audit; notice of stock offering.

(A) A mutual insurance holding company shall file with the Director of the Department of Insurance an annual income statement, balance sheet, and cash flow statement, and a statement regarding any encumbrances or plans to encumber the assets of the mutual insurance holding company.

(B) A mutual insurance holding company shall have an annual audit by an independent certified public accountant and shall file an audited financial report with the Director of the Department of Insurance by June first of each year.

(C) A mutual insurance holding company shall notify the director ninety days prior to any initial and subsequent subsidiary stock offering for review by the director for compliance with all applicable state law and the offering shall be deemed approved by the director within thirty days of submission to the director unless the director states otherwise in writing within thirty days of submission.

HISTORY: 1998 Act No. 413, Section 1.



SECTION 38-19-1240. Time limitation for filing challenge to reorganization.

A challenge to reorganization or an action involving the reorganization of a mutual insurer shall be commenced no later than one hundred eighty days after the effective date of reorganization.

HISTORY: 1998 Act No. 413, Section 1.






CHAPTER 21 - INSURANCE HOLDING COMPANY REGULATORY ACT

SECTION 38-21-10. Definitions.

In this chapter, unless the context otherwise requires:

(1) An "affiliate" of, or person "affiliated" with, a specific person means a person who directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with the person specified.

(2) The term "control" (including the terms " controlling", "controlled by", and " under common control with") means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control is presumed to exist if any person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing ten percent or more of the voting securities of any other person. This presumption may be rebutted by a showing made in the manner provided by Section 38-21-220 that control does not exist in fact. The director or his designee may determine, after furnishing all persons in interest notice and opportunity to be heard and making specific findings of fact to support his determination, that control exists in fact, notwithstanding the absence of a presumption to that effect.

(3) An "insurance holding company system" consists of two or more affiliated persons, one or more of which is an insurer.

(4) The term "insurer" has the same meaning as set forth in Section 38-1-20 except that it does not include (a) agencies, authorities, or instrumentalities of the United States, its possessions and territories, the Commonwealth of Puerto Rico, the District of Columbia, or a state or political subdivision of a state or (b) nonprofit medical and hospital service associations.

(5) A "person" means an individual, a corporation, a partnership, an association, a joint stock company, a trust, an unincorporated organization, any similar entity, or any combination of the foregoing acting in concert.

(6) A "securityholder" of a specified person is one who owns any security of that person, including common stock, preferred stock, debt obligations, and any other security convertible into or evidencing the right to acquire any of the foregoing.

(7) A "subsidiary" of a specified person is an affiliate controlled by that person directly or indirectly through one or more intermediaries.

(8) The term "voting security" includes any security convertible into or evidencing a right to acquire a voting security.

HISTORY: Former 1976 Code Section 38-21-10 [1947 (45) 322; 1952 Code Section 37-851; 1962 Code Section 37-851] recodified as Section 38-37-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-10 [1962 Code Section 37-1400; 1971 (57) 351; 1986 Act No. 426, Section 1] recodified as Section 38-21-10 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 561; 2000 Act No. 259, Section 3; 2001 Act No. 82, Section 8, eff July 20, 2001.



SECTION 38-21-20. Authority of insurers to organize or acquire subsidiaries.

A domestic insurer, either by itself or in cooperation with one or more persons, may organize or acquire one or more subsidiaries engaged in the following kinds of business:

(1) Any kind of insurance business authorized by the jurisdiction in which it is incorporated;

(2) Acting as an insurance broker or as an insurance agent for its parent or for any of its parent's insurer subsidiaries;

(3) Investing, reinvesting, or trading in securities for its own account, that of its parent, any subsidiary of its parent, or any affiliate or subsidiary;

(4) Management of an investment company subject to or registered pursuant to the Investment Company Act of 1940, as amended, including related sales and services;

(5) Acting as a broker-dealer subject to or registered pursuant to the Securities Exchange Act of 1934, as amended;

(6) Rendering investment advice to governments, government agencies, corporations, or other organizations or groups;

(7) Rendering other services related to the operations of an insurance business, including, but not limited to, actuarial, loss prevention, safety engineering, data processing, accounting, claims, appraisal, and collection services;

(8) Ownership and management of assets which the parent corporation could itself own or manage;

(9) Acting as administrative agent for a governmental instrumentality which is performing an insurance function;

(10) Financing of insurance premiums, agents, and other forms of consumer financing;

(11) Any other business activity determined by the director or his designee to be reasonably ancillary to an insurance business; or

(12) Owning a corporation or corporations engaged or organized to engage exclusively in one or more of the businesses specified in this section.

HISTORY: Former 1976 Code Section 38-21-20 [1947 (45) 322; 1952 Code Section 37-852; 1962 Code Section 37-852] recodified as Section 38-37-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-20 [1962 Code Section 37-1401; 1971 (57) 351] recodified as Section 38-21-20 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 562.



SECTION 38-21-30. Authority of insurers to invest in securities of subsidiaries.

In addition to investment in common stock, preferred stock, debt obligations, and other securities permitted under this title, a domestic insurer may also:

(1) Invest, in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries, amounts which do not exceed the lesser of ten percent of the insurer's assets or fifty percent of the insurer's surplus as regards policyholders if, after these investments, the insurer's surplus as regards policyholders must be reasonable in relation to the insurer's outstanding liabilities and adequate to meet its financial needs. In calculating the amount of the investments, investments in domestic or foreign insurance subsidiaries must be excluded, and there must be included (a) total net monies or other consideration expended and obligations assumed in the acquisition or formation of a subsidiary, including all organizational expenses and contributions to capital and surplus of the subsidiary whether or not represented by the purchase of capital stock or issuance of other securities, and (b) all amounts expended in acquiring additional common stock, preferred stock, debt obligations, and other securities and all contributions to the capital or surplus of a subsidiary after its acquisition or formation;

(2) Invest any amount in common stock, preferred stock, debt obligations, and other securities of one or more subsidiaries engaged or organized to engage exclusively in the ownership and management of assets authorized as investments for the insurer if each subsidiary agrees to limit its investments in any asset so that the investments will not cause the total investment of the insurer to exceed any of the investment limitations specified in item (1) or in the investment laws or regulations of this State. For the purpose of this item, "the total investment of the insurer" includes (a) any direct investment by the insurer in an asset, and (b) the insurer's proportionate share of any investment in an asset by a subsidiary of the insurer, which must be calculated by multiplying the amount of the subsidiary's investment by the percentage of the ownership of the subsidiary;

(3) With the approval of the director or his designee, invest any greater amount in common stock, preferred stock, debt obligations, or other securities of one or more subsidiaries if after such investment the insurer's surplus as regards policyholders will be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

HISTORY: Former 1976 Code Section 38-21-30 [1947 (45) 322; 1952 Code Section 37-853; 1962 Code Section 37-853] recodified as Section 38-37-30 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-30 [1962 Code Section 37-1402; 1971 (57) 351; 1986 Act No. 426, Section 2] recodified as Section 38-21-30 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 563.



SECTION 38-21-40. Investments in securities of subsidiaries are not subject to other restrictions.

Investments in common stock, preferred stock, debt obligations, or other securities of subsidiaries made pursuant to Section 38-21-30 are not subject to any other investment restrictions or prohibitions contained in this title.

HISTORY: Former 1976 Code Section 38-21-40 [1947 (45) 322; 1952 Code Section 37-854; 1962 Code Section 37-854] recodified as Section 38-37-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-40 [1962 Code Section 37-1403; 1971 (57) 351] recodified as Section 38-21-40 by 1987 Act No. 155, Section 1.



SECTION 38-21-50. Determining compliance with provision authorizing investments in securities of subsidiaries; disposition of investments upon ceasing to control subsidiary.

Whether an investment meets the applicable requirements of Section 38-21-30 is to be determined before the investment is made by calculating the applicable investment limitations as though the investment had already been made, taking into account the then outstanding principal balance on all previous investments in debt obligations, and the value of all previous investments in equity securities as of the day they were made, net of any return of capital invested, not including dividends.

If an insurer ceases to control a subsidiary, it must dispose of any investment made pursuant to Section 38-21-30 within three years from the time of the cessation of control or within such further time that the director or his designee may prescribe unless, at any time after the investment has been made, the investment has met the requirements for investment under any other section of this title and the insurer has notified the director or his designee.

HISTORY: Former 1976 Code Section 38-21-50 [1947 (45) 322; 1952 Code Section 37-855; 1962 Code Section 37-855] recodified as Section 38-37-50 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-50 [1962 Code Section 37-1404; 1971 (57) 351; 1986 Act No. 426, Section 3] recodified as Section 38-21-50 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 564.



SECTION 38-21-60. Statement required by person seeking to acquire control of insurer.

No person other than the issuer may make a tender offer for or a request or invitation for tenders of, or enter into any agreement to exchange securities for, seek to acquire or acquire, in the open market or otherwise, any voting security of a domestic insurer if, after the consummation thereof, the person would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of the insurer, and no person may enter into an agreement to merge with or otherwise to acquire control of a domestic insurer unless, at the time the offer, request, or invitation is made or the agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved, the person has filed with the department a statement containing the information required by this section and the offer, request, invitation, agreement, or acquisition has been approved by the director or his designee in the manner hereinafter prescribed.

For purposes of this section, a domestic insurer includes any other person controlling a domestic insurer unless the other person as determined by the director or his designee is either directly or through its affiliates primarily engaged in business other than the business of insurance. As used in this section, "person" does not include any securities broker holding, in the usual and customary brokers' function, less than twenty percent of the voting securities of an insurance company or of any person which controls an insurance company.

HISTORY: Former 1976 Code Section 38-21-60 [1947 (45) 322; 1952 Code Section 37-856; 1962 Code Section 37-856] recodified as Section 38-37-60 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-60 [1962 Code Section 37-1405; 1971 (57) 351; 1986 Act No. 426, Section 4] recodified as Section 38-21-60 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 565.



SECTION 38-21-70. Contents of statement; amendment.

The statement to be filed with the department, as prescribed in Section 38-21-60, must be made under oath or affirmation and shall contain the following information:

(1) The name and address of each person by whom or on whose behalf the merger or other acquisition of control referred to in Section 38-21-60 is to be effected, hereinafter called "acquiring party", and

(a) If the acquiring party is an individual, his principal occupation and all offices and positions held during the past five years and any conviction of crimes other than minor traffic violations during the past ten years;

(b) If the acquiring party is not an individual, a report of the nature of its business operations during the past five years or for any lesser period as the acquiring party and any predecessors have been in existence; an informative description of the business intended to be done by the acquiring party and its subsidiaries; and a list of all individuals who are or who have been selected to become directors or executive officers of the acquiring party or who perform or will perform functions appropriate to these positions. The list shall include for each of these individuals the information required by subitem (a) of this section.

(2) The source, nature, and amount of the consideration used or to be used in effecting the merger or other acquisition of control, a description of any transaction in which funds were or are to be obtained for this purpose, and the identity of persons furnishing the consideration. Where a source of the consideration is a loan made in the lender's ordinary course of business, the identity of the lender must remain confidential, if the person filing the statement so requests.

(3) Fully audited financial information as to the earnings and financial condition for the preceding five fiscal years of each acquiring party or for any lesser period as the acquiring party and any of its predecessors have been in existence.

(4) Unaudited financial information of the earnings and financial condition of each acquiring party as of a date within ninety days prior to filing the statement.

(5) Any plans or proposals which each acquiring party may have to liquidate the insurer, to sell its assets or merge or consolidate it with any person, or to make any other material change in its business or corporate structure or management.

(6) The number of shares of any security referred to in Section 38-21-60 which each acquiring party proposes to acquire and the terms of the offer, request, invitation, agreement, or acquisition referred to in Section 38-21-60 and a statement as to the method by which the fairness of the proposal was arrived.

(7) The amount of each class of any security referred to in Section 38-21-60 which is beneficially owned or concerning which there is a right to acquire beneficial ownership by each acquiring party.

(8) A full description of any contracts, arrangements, or understandings with respect to any security referred to in Section 38-21-60 in which an acquiring party is involved, including, but not limited to, transfer of any of the securities, joint ventures, loan or option arrangements, puts or calls, guarantees of loans, guarantees against loss or guarantees of division of losses or profits, or the giving or withholding of proxies. The description shall identify the persons with whom the contracts, arrangements, or understandings have been entered into.

(9) A description of the purchase of any security referred to in Section 38-21-60 during the twelve calendar months preceding the filing of the statement, by any acquiring party, including the dates of purchase, names of the purchasers, and consideration paid or agreed to be paid.

(10) A description of any recommendations to purchase any security referred to in Section 38-21-60 made during the twelve calendar months preceding the filing of the statement by any acquiring party, or by anyone based upon interviews or at the suggestion of the acquiring party.

(11) Copies of all tender offers for, requests or invitations for tenders of, exchange offers for, and agreements to acquire or exchange any securities referred to in Section 38-21-60, if distributed, of additional soliciting material relating thereto.

(12) The terms of any agreement, contract, or understanding made with any broker-dealer as to solicitation of securities referred to in Section 38-21-60 for tender, and the amount of any fees, commissions, or other compensation to be paid the broker-dealers.

(13) Any additional information the director may by regulation prescribe as necessary or appropriate for the protection of policyholders of the insurer or in the public interest.

If the person required to file the statement referred to in Section 38-21-60 is a partnership, limited partnership, syndicate, or other group, the director or his designee may require that the information called for by this section be given with respect to each partner of the partnership or limited partnership, each member of the syndicate or group, and each person who controls the partner or member. If this partner, member, or person is a corporation or the person required to file the statement referred to in Section 38-21-60 is a corporation, the director or his designee may require that the information called for by this section be given with respect to the corporation, each officer and director of the corporation, and each person who is directly or indirectly the beneficial owner of more than ten percent of the outstanding voting securities of the corporation.

If any material change occurs in the facts set forth in the statement filed with the department and sent to the insurer pursuant to this section, an amendment setting forth the change, together with copies of all documents and other material relevant to the change, must be filed with the department and sent to the insurer within two business days after the person learns of the change.

HISTORY: Former 1976 Code Section 38-21-70 [1947 (45) 322; 1952 Code Section 37-857; 1962 Code Section 37-857] recodified as Section 38-37-70 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-70 [1962 Code Section 37-1406; 1971 (57) 351; 1986 Act No. 426, Section 5] recodified as Section 38-21-70 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 566.



SECTION 38-21-80. Use of certain documents required by other laws in furnishing information called for in statement.

If any offer, request, invitation, agreement, or acquisition referred to in Section 38-21-60 is proposed to be made by means of a registration statement under the Securities Act of 1933 or in circumstances requiring the disclosure of similar information under the Securities Exchange Act of 1934, or under a state law requiring similar registration or disclosure, the person required to file the statement referred to in Section 38-21-60 may utilize these documents in furnishing the information called for by that statement.

HISTORY: Former 1976 Code Section 38-29-80 [1962 Code Section 37-1407; 1971 (57) 351; 1986 Act No. 426, Section 5A] recodified as Section 38-21-80 by 1987 Act No. 155, Section 1.



SECTION 38-21-90. Approval of Commissioner of acquisition of control; hearing.

(A) The director or his designee shall approve a merger or other acquisition of control in Section 38-21-60 unless, after a public hearing, he finds that:

(1) After the change of control the domestic insurer referred to in Section 38-21-60 is not able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed.

(2) The effect of the merger or other acquisition of control would substantially lessen competition in insurance in this State or tend to create a monopoly. In applying the competitive standard in this item:

(a) The information requirements and standards of Section 38-21-125(C) and (D) apply.

(b) The merger or other acquisition must not be approved if the director or his designee finds that at least one of the situations in Section 38-21-125(D) exists.

(c) The director or his designee may condition the approval of the merger or other acquisition on the removal of the basis of disapproval within a specified period of time.

(3) The financial condition of the acquiring party might jeopardize the financial stability of the insurer or prejudice the interest of its policyholders.

(4) The plans or proposals which the acquiring party has to liquidate the insurer, sell its assets, or consolidate or merge it with a person or to make another material change in its business or corporate structure or management are unfair and unreasonable to policyholders of the insurer and not in the public interest.

(5) The competence, experience, and integrity of those persons who would control the operation of the insurer are such that it is not in the interest of policyholders of the insurer and of the public to permit the merger or other acquisition of control.

(6) The acquisition is likely to be hazardous or prejudicial to the insurance-buying public.

(B) The public hearing referred to in subsection (A) must be held within thirty days after the statement required by Section 38-21-60 is filed, and at least twenty days' notice must be given by the director or his designee to the person filing the statement, to the insurer, and to other persons designated by the director or his designee. The director or his designee shall make a determination within thirty days after the conclusion of the hearing. At the hearing, the person filing the statement, the insurer, a person to whom notice of hearing was sent, and other persons whose interests are affected may present evidence, examine and cross-examine witnesses, and offer oral and written arguments and are entitled to conduct discovery proceedings in the same manner allowed in the Circuit Courts of this State. Discovery proceedings must be concluded not later than three days before the public hearing.

(C) The director may retain at the acquiring person's expense attorneys, actuaries, accountants, and other experts not otherwise a part of the department's staff reasonably necessary to assist the director or his designee in reviewing the proposed acquisition of control.

HISTORY: Former 1976 Code Section 38-29-90 [1962 Code Section 37-1408; 1971 (57) 351; 1986 Act No. 426, Section 6] recodified as Section 38-21-90 by 1987 Act No. 155, Section 1; 1991 Act No. 13, Section 13; 1993 Act No. 181, Section 567.



SECTION 38-21-95. Approval for acquisition of domestic insurer by controlling producer; conditions and requirements.

(A) An acquisition of a domestic insurer, whether a member of a holding company system or not, by a controlling producer may not be approved by the director or his designee unless the acquiring party demonstrates, to the satisfaction of the director or his designee compliance with the requirements contained in subsection (B) of this section. For the purposes of this section, "controlling producer" means a broker that:

(1) places business on behalf of an insured with a licensed insurer;

(2) controls or seeks to control a domestic insurer as that term is defined in Section 38-21-10(2); and

(3) places, in any calendar year, an aggregate amount of gross written premium with the controlled insurer which is equal to or greater than five percent of the admitted assets of the controlled insurer as reported in the insurer's quarterly statement filed as of September thirtieth of the prior year.

(B) Approval of the acquisition of a domestic insurer, whether a member of a holding company system or not, by a controlling producer may not be approved unless the following requirements are met:

(1) A controlled insurer may not accept business from a controlling producer and a controlling producer may not place business with a controlled insurer unless there is a written contract between the controlling producer and the controlled insurer specifying the responsibilities of each party, which contract has been approved by the board of directors of the controlled insurer and which contains a provision:

(a) that the controlled insurer may terminate the contract for cause, upon written notice to the controlling producer. The controlled insurer shall suspend the authority of the controlling producer to write business during the pendency of any dispute regarding the cause for the termination;

(b) that the controlling producer shall render accounts to the controlled insurer detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by, or owing to, the controlling producer;

(c) that the controlling producer shall remit all funds due under the terms of the contract to the controlled insurer on at least a monthly basis. The due date must be fixed so that premiums or installments of it collected must be remitted no later than ninety days after the effective date of any policy placed with the controlled insurer under this contract;

(d) that all funds collected for the controlled insurer's account must be held by the controlling producer in a fiduciary capacity, in one or more appropriately identified bank accounts in banks that are members of the Federal Reserve System;

(e) that the controlling producer shall maintain separately identifiable records of business written for the controlled insurer;

(f) that the contract may not be assigned in whole or in part by the controlling producer;

(g) that the controlled insurer shall provide the controlling producer with its underwriting standards, rules, procedures, manuals setting forth the rates to be charged, and the conditions for the acceptance or rejection of risks. The controlling producer shall adhere to the standards, rules, procedures, rates, and conditions. The standards, rules, procedures, rates, and conditions must be the same as those applicable to comparable business placed with the controlled insurer by a producer other than the controlling producer;

(h) establishing the rates and terms of the controlling producer's commissions, charges, or other fees and the purposes for those charges or fees. The rates of the commissions, charges, and other fees must be no greater than those applicable to comparable business placed with the controlled insurer by producers other than controlling producers. For purposes of this subitem and subitem (g), examples of "comparable business" include the same lines of insurance, same kinds of insurance, same kinds of risks, similar policy limits, and similar quality of business;

(i) that, if the contract provides that the controlling producer, on insurance business placed with the insurer, is to be compensated contingent upon the insurer's profits on that business, then that compensation must not be determined and paid until at least five years after the premiums on liability insurance are earned and at least one year after the premiums are earned on any other insurance. The commissions may not be paid until the adequacy of the controlled insurer's reserves on remaining claims has been independently verified pursuant to subsection (B)(3)(a);

(j) limiting the controlling producer's writings in relation to the controlled insurer's surplus and total writings. The controlled insurer may establish a different limit for each line or subline of business. The controlled insurer shall notify the controlling producer when the applicable limit is approached and may not accept business from the controlling producer if the limit is reached. The controlling producer may not place business with the controlled insurer if it has been notified by the controlled insurer that the limit has been reached; and

(k) that the controlling producer may negotiate but does not bind reinsurance on behalf of the controlled insurer on business the controlling producer places with the controlled insurer, except that the controlling producer may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the controlled insurer contains underwriting guidelines including, for both reinsurance assumed and ceded, a list of reinsurers with which these automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules.

(2) Each controlled insurer shall have an audit committee of the board of directors composed of independent directors. The audit committee shall meet annually with management, the controlled insurer's independent certified public accountants, and an independent casualty actuary, or other independent loss reserve specialist acceptable to the director or his designee to review the adequacy of the controlled insurer's loss reserves.

(3)(a) In addition to another required loss reserve certification, the controlled insurer shall file annually, on April first of each year, with the director or his designee an opinion of an independent casualty actuary, or other independent loss reserve specialist acceptable to the director or his designee, reporting loss ratios for each line or subline of business written and attesting to the adequacy of loss reserves established for losses incurred and outstanding as of year-end, including incurred but not reported losses, on business placed by the controlling producer.

(b) The controlled insurer shall report annually to the director or his designee the amount of commissions paid to the controlling producer, the percentage the amount represents of the net premiums written, and comparable amounts and percentages paid to noncontrolling producers for placements of the same kinds of insurance.

(4) The controlling producer, before the effective date of the policy, shall deliver written notice to the prospective insured disclosing the relationship between the controlling producer and the controlled insurer, except that, if the business is placed through a subproducer who is not a controlling producer, the controlling producer shall retain in his records a signed commitment from the subproducer that the subproducer is aware of the relationship between the controlled insurer and the controlling producer and that the subproducer has or will notify the insured.

(5)(a) If the director or his designee believes that the controlling producer or other person has not materially complied with this section, or regulation or order promulgated pursuant to the provisions of this section, after notice and opportunity to be heard, the director or his designee may order the controlling producer to cease placing business with the controlled insurer.

(b) If it was found that because of the material noncompliance that the controlled insurer or any policyholder of it has suffered any loss or damage, the director or his designee may maintain a civil action or intervene in an action brought by or on behalf of the controlled insurer or policyholder for recovery of compensatory damages for the benefit of the controlled insurer or policyholder or other appropriate relief.

(c) If an order for liquidation or rehabilitation of the controlled insurer has been entered pursuant to Chapter 27, Title 38, and the receiver appointed under that order believes that the controlling producer or another person has not materially complied with this section, or regulation or order promulgated under it, and the controlled insurer suffered any loss or damage from it, the receiver may maintain a civil action for recovery of damages or other appropriate sanctions for the benefit of the controlled insurer.

(d) Nothing contained in this section affects the right of the director or his designee to impose other penalties provided for in the insurance law.

(e) Nothing contained in this section is intended to or in any manner alters or affects the rights of policyholders, claimants, creditors, or other third parties.

HISTORY: 1993 Act No. 70, Section 3; 2009 Act No. 27, Section 4, eff June 2, 2009.



SECTION 38-21-100. Certain transactions exempt from Sections 38-21-60 to 38-21-120.

The provisions of Sections 38-21-60 to 38-21-120 do not apply to:

(1) Any transaction which is subject to Article 9 of Chapter 19 dealing with the merger or consolidation of two or more insurers.

(2) Any offer, request, invitation, agreement, or acquisition which the director or his designee by order exempts as (a) not having been made or entered into for the purpose and not having the effect of changing or influencing the control of a domestic insurer, or (b) as otherwise not comprehended within the purposes of Sections 38-21-60 through 38-21-120.

HISTORY: Former 1976 Code Section 38-29-110 [1962 Code Section 37-1409; 1971 (57) 351; 1986 Act No. 426, Section 7] recodified as Section 38-21-100 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 568.



SECTION 38-21-110. Violations of Sections 38-21-60 to 38-21-120.

The following are violations of Sections 38-21-60 to 38-21-120:

(1) The failure to file any statement, amendment, or other material required to be filed pursuant to Section 38-21-60 or 38-21-70; or

(2) The effectuation or any attempt to effectuate an acquisition or control of, or merger with, a domestic insurer unless the director or his designee has given his approval.

HISTORY: Former 1976 Code Section 38-29-120 [1962 Code Section 37-1410; 1971 (57) 351] recodified as Section 38-21-110 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 569.



SECTION 38-21-120. Jurisdiction of courts; service of process.

The courts of this State, including Administrative Law Judge Division as provided by law, are vested with jurisdiction over each person not resident, domiciled, or authorized to do business in this State who files a statement with the department under this chapter and over all actions involving the person arising out of violations of Sections 38-21-60 through 38-21-120. This person must be considered to have performed acts equivalent to and constituting an appointment by him of the director to be his true and lawful attorney upon whom all lawful process may be served in any action, suit, or proceeding arising out of violations of Sections 38-21-60 through 38-21-120. Copies of all lawful process must be served on the director and transmitted by registered or certified mail by the director or his designee to the person at his last known address.

HISTORY: Former 1976 Code Section 38-29-130 [1962 Code Section 37-1411; 1971 (57) 351] recodified as Section 38-21-120 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 570.



SECTION 38-21-125. Acquisitions of insurers not covered by the Insurance Holding Company Regulatory Act.

(A) For purposes of this section:

(1) "Acquisition" means an agreement, arrangement, or activity the consummation of which results in a person directly or indirectly acquiring the control of another person and includes, but is not limited to, the acquisition of voting securities, the acquisition of assets, bulk reinsurance, and mergers.

(2) An "involved insurer" includes an insurer which acquires or is acquired, is affiliated with an acquirer or acquired, or is the result of a merger.

(B)(1) Except as exempted in item (2), this section applies to an acquisition in which there is a change in control of an insurer authorized to do business in this State.

(2) This section does not apply to:

(a) an acquisition subject to approval or disapproval by the director or his designee pursuant to Section 38-21-60;

(b) a purchase of securities solely for investment purposes so long as the securities are not used by voting or otherwise to cause or attempt to cause the substantial lessening of competition in an insurance market in this State. If a purchase of securities results in a presumption of control under Section 38-21-10(2), it is not solely for investment purposes unless the commissioner of the insurer's state of domicile accepts a disclaimer of control or affirmatively finds that control does not exist, and the disclaimer action or affirmative finding is communicated by the domiciliary commissioner to the director of or his designee;

(c) the acquisition of a person by another person when both persons are neither directly nor through affiliates primarily engaged in the business of insurance if preacquisition notification is filed with the department in accordance with subsection (C)(1) thirty days before the proposed effective date of the acquisition. However, preacquisition notification is not required for exclusion from this section if the acquisition would be excluded by other provisions of this subsection;

(d) the acquisition of already affiliated persons;

(e) an acquisition if, as an immediate result of the acquisition:

(i) In any market the combined market share of the involved insurers does not exceed five percent of total market.

(ii) There is not an increase in a market share, or in any market the combined market share of the involved insurers does not exceed twelve percent of the total market, and the market share does not increase by more than two percent of the total market. For the purpose of this subitem a market means direct written insurance premium in this State for a line of business as contained in the annual statement required to be filed by insurers licensed to do business in this State;

(f) an acquisition for which a preacquisition notification would be required pursuant to this section due solely to the resulting effect on the ocean marine insurance line of business;

(g) an acquisition of an insurer whose domiciliary commissioner affirmatively finds that:

(i) The insurer is in failing condition.

(ii) There is a lack of feasible alternatives to improving the condition.

(iii) The public benefits of improving the insurer's condition through the acquisition exceed the public benefits that would arise from not lessening competition.

(iv) The findings are communicated by the domiciliary commissioner to the director of or his designee.

(C)(1) An acquisition covered by subsection (B) may be subject to an order pursuant to subsection (E) unless the acquiring person files a preacquisition notification and the waiting period has expired. The acquired person may file a preacquisition notification. The director or his designee shall give confidential treatment to information submitted under subsection (C) in the same manner provided in Section 38-21-290.

(2) The preacquisition notification must be in a form and contain information prescribed by the National Association of Insurance Commissioners relating to those markets which, under subsection B(2)(e), cause the acquisition not to be exempted from the provisions of this section. The director or his designee may require additional material and information necessary to determine whether the proposed acquisition, if consummated, violates the competitive standard of subsection (D). The required information may include an opinion of an economist as to the competitive impact of the acquisition in this State accompanied by a summary of the education and experience of the person indicating ability to render an informed opinion.

(3) The required waiting period begins on the date of receipt of the department of a preacquisition notification and ends on the earlier of the thirtieth day after the date of receipt or termination of the waiting period by the Director or his designee. Before the end of the waiting period, the director or his designee on a one-time basis may require the submission of additional needed information relevant to the proposed acquisition. If he does, the waiting period ends on the earlier of the thirtieth day after receipt of the additional information by the department or termination of the waiting period by the director or his designee.

(D)(1) The director or his designee may enter an order under subsection (E) (1) with respect to an acquisition if there is substantial evidence that the effect of the acquisition may be to lessen competition substantially in a line of insurance in this State or tend to create a monopoly or if the insurer fails to file adequate information in compliance with subsection (C).

(2) In determining whether a proposed acquisition violates the competitive standard of item (1), the director or his designee shall consider the following:

(a) An acquisition covered under subsection (B) involving two or more insurers competing in the same market is prima facie evidence of a violation of the competitive standards:

(i) if the market is highly concentrated and the involved insurers possess the following shares of the market:

Insurer A Insurer B

4% 4% or more

10% 2% or more

15% 1% or more

(ii) if the market is not highly concentrated and the involved insurers possess the following shares of the market:

Insurer A Insurer B

5% 5% or more

10% 4% or more

15% 3% or more

19% 1% or more

A highly concentrated market is one of which the share of the four largest insurers is seventy-five percent or more of the market. Percentages not shown in the tables are interpolated proportionately to the percentages that are shown. If more than two insurers are involved, exceeding the total of the two columns in the table is prima facie evidence of violation of the competitive standard in item (1). For the purpose of this item, the insurer with the largest share of the market is Insurer A.

(b) It must be determined whether there is a significant trend toward increased concentration in the market. The trend exists when the aggregate market share of a grouping of the largest insurers in the market, from the two largest to the eight largest, has increased by seven percent or more of the market over time extending from a base year five to ten years before the acquisition up to the time of the acquisition. An acquisition or merger covered under subsection (B) involving two or more insurers competing in the same market is prima facie evidence of a violation of the competitive standard in item (1) if all of the following exist:

(i) There is a significant trend toward increased concentration in the market.

(ii) One of the insurers involved is one of the insurers in a grouping of the large insurers showing the requisite increase in the market share.

(iii) Another involved insurer's market is two percent or more.

(c) Even though an acquisition is not prima facie violative of the competitive standard under this item, the director or his designee may establish the requisite anticompetitive effect based upon other substantial evidence. Even though an acquisition is prima facie violative of the competitive standard under this item, a party may establish the absence of the requisite anticompetitive effect based upon other substantial evidence. Relevant factors in making a determination include, but are not limited to: market shares, volatility of the ranking of market leaders, number of competitors, concentration, trend of concentration in the industry, and ease of entry and exit into the market.

(d) For the purpose of this item:

(i) "Insurer" includes a company or group of companies under common management, ownership, or control.

(ii) "Market" means the relevant product and geographical markets. In determining the relevant product and geographical markets the director or his designee shall give due consideration to the definitions or guidelines, if any, promulgated by the National Association of Insurance Commissioners and to information, if any, submitted by parties to the acquisition. In the absence of sufficient information to the contrary, the relevant product market is assumed to be the direct written insurance premium for a line of business. The line is that used in the annual statement required to be filed by insurers doing business in this State, and the relevant geographical market is assumed to be this State.

(iii) The burden of showing prima facie evidence of a violation of the competitive standard rests upon the director or his designee.

(3) An order must not be entered under subsection (E)(1) if the acquisition will:

(a) yield substantial economies of scale or economies in resource utilization that cannot be achieved feasibly in another way, and the public benefits which would arise from the economies exceed the public benefits which would arise from not lessening competition; or

(b) substantially increase the availability of insurance, and the public benefits of the increase exceed the public benefits which would arise from not lessening competition.

(E)(1)(a) If an acquisition violates the standards of this section, the director or his designee may enter an order:

(i) requiring an involved insurer to stop doing business in this State with respect to the line or lines of insurance involved in the violation; or

(ii) denying the application of an acquired or acquiring insurer for a license to do business in this State.

(b) An order must not be entered unless all of the following exist:

(i) There is a hearing.

(ii) Notice of the hearing is issued before the end of the waiting period and not less than fifteen days before the hearing.

(iii) The hearing is concluded and the order is issued no later than sixty days after the end of the waiting period. An order must be accompanied by a written decision of the director or his designee setting forth his findings of fact and conclusions of law.

(c) An order does not become final earlier than thirty days after it is issued. Before it becomes final the involved insurer may submit a plan to remedy the anticompetitive impact of the acquisition within a reasonable time. Based upon the plan or other information, the director or his designee shall specify the conditions, if any, under the time period during which the aspects of the acquisition causing a violation of the standards of this section would be remedied and the order vacated or modified.

(d) An order does not apply if the acquisition is not consummated.

(2) A person who violates an order under item (1), while the order is in effect, after notice and hearing, and upon order of the director or his designee, is subject at his discretion to one or more of the following:

(a) monetary penalty of not more than ten thousand dollars for each day of violation;

(b) suspension or revocation of license.

(3) An insurer or other person who fails to make a filing required by this section and who fails to demonstrate a good faith effort to comply with a filing requirement is subject to a fine of not more than fifty thousand dollars.

(F) Sections 38-21-320, 38-21-330, and 38-21-350 do not apply to acquisitions under subsection (B).

HISTORY: 1991 Act No. 13, Section 2; 1993 Act No. 181, Section 571.



SECTION 38-21-130. Registration of members of insurance holding company systems.

Every insurer authorized to do business in this State which is a member of an insurance holding company system shall register with the department, except a foreign insurer subject to registration requirements and standards adopted by statute or regulation in the jurisdiction of its domicile which are substantially similar to those contained in this chapter.

Any insurer which is subject to registration under this chapter shall register within fifteen days after it becomes subject to registration, and annually thereafter by March first of each year for the previous calendar year, unless the director or his designee for good cause shown extends the time for registration, and then within the extended time. The director or his designee may require any authorized insurer which is a member of a holding company system which is not subject to registration under this section to furnish a copy of the registration statement or other information filed by the insurance company with the insurance regulatory authority of its domiciliary jurisdiction.

HISTORY: Former 1976 Code Section 38-29-140 [1962 Code Section 37-1412; 1971 (57) 351; Section 1. 1986 Act No. 426, Section 8] recodified as Section 38-21-130 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 572.



SECTION 38-21-140. Registration statement.

Every insurer subject to registration shall file the registration statement on a form prescribed by the director or his designee which must contain the following current information:

(1) capital structure, general financial condition, ownership, and management of the insurer and a person controlling the insurer;

(2) identity and relationship of every member of the insurance holding company system;

(3) the following agreements in force and transactions currently outstanding or which have occurred during the last calendar year between the insurer and its affiliates:

(a) loans, other investments, or purchases, sales, or exchanges of securities of the affiliates by the insurer or of the insurer by its affiliates;

(b) purchases, sales, or exchanges of assets;

(c) transactions not in the ordinary course of business;

(d) guarantees or undertakings for the benefit of an affiliate which result in an actual contingent exposure of the insurer's assets to liability, other than insurance contracts entered into in the ordinary course of the insurer's business;

(e) management agreements, service contracts, and cost-sharing arrangements;

(f) reinsurance agreements;

(g) dividends and other distributions to shareholders;

(h) consolidated tax allocation agreements.

(4) pledge of the insurer's stock, including stock of a subsidiary or controlling affiliate, for a loan made to a member of the insurance holding company system;

(5) other matters concerning transactions between registered insurers and affiliates included in registration forms adopted or approved by the director or his designee.

HISTORY: Former 1976 Code Section 38-29-150 [1962 Code Section 37-1413; 1971 (57) 351; 1986 Act No. 426, Section 9] recodified as Section 38-21-140 by 1987 Act No. 155, Section 1; 1991 Act No. 13, Section 14; 1993 Act No. 181, Section 573.



SECTION 38-21-150. Summary outlining changes since previous registration statement required.

All registration statements shall contain a summary outlining all items in the current registration statement representing changes from the prior registration statement.

HISTORY: Former 1976 Code Section 38-29-155 [1986 Act No. 426, Section 10] recodified as Section 38-21-150 by 1987 Act No. 155, Section 1.



SECTION 38-21-160. Information which need not be disclosed in registration statement.

No information need be disclosed on the registration statement filed pursuant to Section 38-21-140 if the information is not material for the purposes of this chapter. Unless the department by regulation or by order of the director or his designee provides otherwise, sales, purchases, exchanges, loans or extension of credit, or investments involving one-half of one percent or less of an insurer's admitted assets as of the previous December thirty-first are not considered material for purposes of Sections 38-21-140 through 38-21-240.

HISTORY: Former 1976 Code Section 38-29-160 [1962 Code Section 37-1414; 1971 (57) 351] recodified as Section 38-21-160 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 574.



SECTION 38-21-170. Dividends and distributions must be reported.

(A) Subject to Section 38-21-270, each registered insurer shall report to the department all dividends and other distributions to shareholders within five business days following the declaration of it and at least fifteen days before the payment of it. The department promptly shall consider this report as information, and these considerations must include the factors as provided in Section 38-21-260. If an insurer's surplus as regards policyholders is determined by the department not to be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the department shall have the authority, within the fifteen-day period before payment of it, to limit the amount of the dividends or distributions.

(B) No dividend or other distribution may be declared or paid at any time when the surplus of the insurer is less than the surplus required by law for the kinds of business authorized to be transacted by such insurer, nor when the payment of a dividend or other distribution would reduce its surplus to less than such amount.

(C) Except in the case of share dividends, surplus for determining whether dividends or other distributions may be declared shall not include surplus arising from unrealized appreciation in value, or revaluation of assets, or from unrealized profits upon investments.

(D) No dividend or other distribution may be declared or paid contrary to any restriction contained in the insurer's articles of incorporation.

(E) Notwithstanding any other provision of law, the insurer may declare, conditional upon the department's approval, a dividend or other distribution to shareholders from surplus, and such declaration confers no rights until the department:

(1) has approved the payment of the dividend or distribution; or

(2) has not disapproved the payment within fifteen days after receiving notice of the declaration.

HISTORY: Former 1976 Code Section 38-29-165 [1986 Act No. 426, Section 11] recodified, 1987 Act No. 155, Section 1; 1993 Act No. 70, Section 4; 1993 Act No. 181, Section 575; 2002 Act No. 228, Section 3, eff May 1, 2002; 2003 Act No. 73, Section 3, eff June 25, 2003.



SECTION 38-21-180. Information from persons within insurance holding company.

Any persons within an insurance holding company subject to registration are required to provide complete and accurate information to an insurer, where such information is reasonably necessary to enable the insurer to comply with the provisions of this chapter.

HISTORY: Former 1976 Code Section 38-29-170 [1962 Code Section 37-1415; 1971 (57) 351; 1986 Act No. 426, Section 12] recodified as Section 38-21-180 by 1987 Act No. 155, Section 1.



SECTION 38-21-190. Termination of registration.

The director or his designee shall terminate the registration of an insurer that is no longer a member of an insurance holding company system.

HISTORY: Former 1976 Code Section 38-29-180 [1962 Code Section 37-1416; 1971 (57) 351] recodified as Section 38-21-190 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 576.



SECTION 38-21-200. Filing of consolidated or individual registration statements by affiliated insurers.

The director or his designee may require or allow two or more affiliated insurers subject to registration to file a consolidated registration statement.

HISTORY: Former 1976 Code Section 38-29-190 [1962 Code Section 37-1417; 1971 (57) 351; 1986 Act No. 426, Section 13] recodified as Section 38-21-200 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 577.



SECTION 38-21-210. Filing of registration statement on behalf of affiliated insurer.

The director or his designee may allow an insurer which is authorized to do business in this State and which is part of an insurance holding company system to register on behalf of an affiliated insurer which is required to register under Section 38-21-130 and to file all information and material required to be filed under Sections 38-21-130 through 38-21-240.

HISTORY: Former 1976 Code Section 38-21-210 [1947 (45) 322; 1952 Code Section 37-871; 1962 Code Section 37-871] recodified as Section 38-37-210 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-200 [1962 Code Section 37-1418; 1971 (57) 351] recodified as Section 38-21-210 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 578.



SECTION 38-21-220. Disclaimer of affiliation.

A person may file with the department a disclaimer of affiliation with an authorized insurer or a disclaimer may be filed by an insurer or a member of an insurance holding company system. The disclaimer shall fully disclose all material relationships and bases for affiliation between the person and the insurer as well as the basis for disclaiming this affiliation. After a disclaimer has been filed, the insurer is relieved of any duty to register or report under Sections 38-21-130 through 38-21-240 which may arise out of the insurer's relationship with that person unless and until the director or his designee disallows the disclaimer. The director or his designee may disallow the disclaimer only after furnishing all parties in interest with notice and an opportunity to be heard and after making specific findings of fact to support the disallowance.

HISTORY: Former 1976 Code Section 38-21-220 [1947 (45) 322; 1952 Code Section 37-872; 1962 Code Section 37-872] recodified as Section 38-37-220 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-210 [1962 Code Section 37-1420; 1971 (57) 351] recodified as Section 38-21-220 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 579.



SECTION 38-21-230. Failure to file registration statement or amendment.

The failure to file a registration statement or any summary of such registration as required by this chapter within the time specified for filing constitutes a violation of these sections.

HISTORY: Former 1976 Code Section 38-21-230 [1947 (45) 322; 1952 Code Section 37-873; 1962 Code Section 37-873] recodified as Section 38-37-230 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-220 [1962 Code Section 37-1421; 1971 (57) 351; 1986 Act No. 426, Section 14; recodified as Section 38-21-230 by 1987 Act No. 155, Section 1.



SECTION 38-21-240. Exemptions from registration statement provisions.

The provisions of Sections 38-21-130 to 38-21-240 do not apply to any insurer, information, or transaction if and to the extent that the department by regulation or the director or his designee by order exempts it from these sections.

HISTORY: Former 1976 Code Section 38-21-240 [1947 (45) 322; 1952 Code Section 37-874; 1962 Code Section 37-874] recodified as Section 38-37-240 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-230 [1962 Code Section 37-1419; 1971 (57) 351] recodified as Section 38-21-240 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 580.



SECTION 38-21-250. Transactions between registered insurers and their affiliates.

(1) Transactions within a holding company system to which an insurer subject to registration is a party are subject to the following standards:

(i) The terms must be fair and reasonable.

(ii) Charges or fees for services performed must be reasonable.

(iii) Expenses incurred and payment received must be allocated to the insurer in conformity with customary insurance accounting practices consistently applied.

(iv) The books, accounts, and records of each party to all transactions must be so maintained as to clearly and accurately disclose the nature and details of the transactions including such accounting information as is necessary to support the reasonableness of the charges or fees to the respective parties.

(v) The insurer's surplus as regards policyholders following any dividends or distributions to shareholder affiliates must be reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

(2) The following transactions involving a domestic insurer and any person in its holding company system may not be entered into unless the insurer has notified the department in writing of its intention to enter into the transaction at least thirty days prior thereto, or such shorter period as the director or his designee may permit, and the director or his designee has not disapproved it within such period:

(i) sales, purchases, exchanges, loans, or extensions of credit, guarantees, or investments if the transactions are equal to or exceed:

(a) with respect to nonlife insurers, the lesser of three percent of the insurer's admitted assets or twenty-five percent of surplus as regards policyholders;

(b) with respect to life insurers, three percent of the insurer's admitted assets, each as of the thirty-first day of December next preceding;

(ii) loans or extensions of credit to any person who is not an affiliate, where the insurer makes the loans or extensions of credit with the agreement or understanding that the proceeds of the transactions, in whole or in substantial part, are to be used to make loans or extensions of credit to, to purchase assets of, or to make investments in, any affiliate of the insurer making the loans or extensions of credit as long as such transactions are equal to or exceed:

(a) with respect to nonlife insurers, the lesser of three percent of the insurer's admitted assets or twenty-five percent of surplus as regards policyholders;

(b) with respect to life insurers, three percent of the insurer's admitted assets, each as of the thirty-first day of December next preceding;

(iii) reinsurance agreements or modifications thereto in which the reinsurance premium or a change in the insurer's liabilities equals or exceeds five percent of the insurer's surplus as regards policyholders, as of the thirty-first day of December next preceding, including those agreements which may require as consideration the transfer of assets from an insurer to a nonaffiliate, if an agreement or understanding exists between the insurer and nonaffiliate that any portion of such assets will be transferred to one or more affiliates of the insurer;

(iv) all management agreements, service contracts, and all cost-sharing arrangements; and

(v) any material transactions, specified by regulation of the department, which the director or his designee determines may adversely affect the interests of the insurer's policyholders.

Nothing herein authorizes or permits any transactions which, in the case of an insurer, not a member of the same holding company system, would be otherwise contrary to law.

(3) A domestic insurer may not enter into transactions, which are part of a plan or series of like transactions with persons within the holding company system, if the purpose of those separate transactions is to avoid the statutory threshold amount and thus avoid the review that would occur otherwise. If the director or his designee determines that such separate transactions were entered into over any twelve-month period for such purpose, he may exercise his authority under Section 38-21-340.

(4) The director or his designee, in reviewing transactions pursuant to subsection (2), shall consider whether the transactions comply with the standards set forth in subsection (1) and whether they may adversely affect the interests of policyholders.

(5) The department must be notified within thirty days of any investment of the domestic insurer in any one corporation if the total investment in the corporation by the insurance holding company system exceeds ten percent of the corporation's voting securities.

HISTORY: Former 1976 Code Section 38-21-250 [1947 (45) 322; 1952 Code Section 37-875; 1962 Code Section 37-875] recodified as Section 38-37-250 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-240 [1962 Section 37-1422; 1971 (57) 251; 1986 Act No. 426, Section 15] recodified as Section 38-21-250 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 581.



SECTION 38-21-260. Determining adequacy of insurer's surplus.

For purposes of this chapter, in determining whether an insurer's surplus as regards policyholders is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs, the following factors, among others, are considered:

(1) the size of the insurer as measured by its assets, capital and surplus, reserves, premium writings, insurance in force, and other appropriate criteria;

(2) the extent to which the insurer's business is diversified among the several lines of insurance;

(3) the number and size of risks insured in each line of business;

(4) the extent of the geographical dispersion of the insured risks;

(5) the nature and extent of the reinsurance program;

(6) the quality, diversification, and liquidity of the investment portfolio;

(7) the recent past and projected future trend in the size of the insurer's investment portfolio;

(8) the surplus as regards policyholders maintained by other comparable insurers;

(9) the adequacy of the reserves;

(10) the source of the insurer's earnings and the extent to which the reported earnings include extraordinary items, such as surplus relief reinsurance transactions and reserve destrengthening; and

(11) The quality and liquidity of investments in affiliates.

The director or his designee may treat any such investment as a disallowed asset for purposes of determining the adequacy of surplus as regards policyholders whenever in his judgment the investment so warrants.

HISTORY: Former 1976 Code Section 38-21-260 [1947 (45) 322; 1952 Code Section 37-876; 1962 Code Section 37-876] recodified as Section 38-37-260 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-250 [1962 Code Section 37-1423; 1971 (57) 351; 1986 Act No. 426, Section 16] recodified as Section 38-21-260 by 1987 Act No. 155, Section 1; 1993 Act No. 70, Section 5; 1993 Act No. 181, Section 582.



SECTION 38-21-270. Notice and approval of extraordinary dividends or distributions required.

(A) No domestic insurer may pay an extraordinary dividend or make another extraordinary distribution to its shareholders until the director or his designee:

(1) has approved the payment, or

(2) has not disapproved the payment within fifteen days after receiving notice of the declaration.

(B)(1) For purposes of this section, an extraordinary dividend or distribution includes a dividend or distribution of cash or other property whose fair market value together with that of other dividends or distributions made within the preceding twelve months:

(a) when paid from other than earned surplus exceeds the lesser of:

(i) ten percent of the insurer's surplus as regards policyholders as shown in the insurer's most recent annual statement; or

(ii) the net gain from operations for life insurers, or the net income, for nonlife insurers, not including net realized capital gains or losses as shown in the insurer's most recent annual statement;

(b) when paid from earned surplus exceeds the greater of:

(i) ten percent of the insurer's surplus as regards policyholders as shown in the insurer's most recent annual statement; or

(ii) the net gain from operations for life insurers, or the net income, for nonlife insurers, not including net realized capital gains or losses as shown in the insurer's most recent annual statement.

(2) It does not include pro rata distributions of a class of the insurer's own securities.

(C) An insurer may declare an extraordinary dividend or distribution which is conditional upon the approval of the director or his designee. The declaration confers no rights upon shareholders until the director or his designee:

(1) has approved the payment of the dividend or distribution, or

(2) has not disapproved the payment within fifteen days after receiving notice of the declaration.

HISTORY: Former 1976 Code Section 38-21-270 [1947 (45) 322; 1952 Code Section 37-877; 1962 Code Section 37-877] recodified as Section 38-37-270 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-260 [1962 Code Section 37-1424; 1971 (57) 351; 1986 Act No. 426, Section 17] recodified as Section 38-21-270 by 1987 Act No. 155, Section 1; 1988 Act No. 370; 1991 Act No. 13, Section 15; 1993 Act No. 70, Section 6; 1993 Act No. 181, Section 583; 2002 Act No. 228, Section 4, eff May 1, 2002; 2003 Act No. 73, Section 4, eff June 25, 2003.



SECTION 38-21-280. Power of director to compel production of information.

(a) In addition to his powers relating to examinations or investigations of insurers, the director or his designee has the power to order an insurer registered under Sections 38-21-130 through 38-21-240 to produce records, books, or other information papers in the possession of the insurer or its affiliates as considered necessary to ascertain the insurer's financial condition or legality of its conduct. If the insurer fails to comply with the order, the director or his designee has, in addition to powers prescribed in Section 38-21-340, the power to examine the affiliates to obtain this information.

(b) The director may retain at the registered insurer's expense attorneys, actuaries, accountants, and other experts not otherwise a part of the department's staff reasonably necessary to assist in the conduct of the examination under subsection (a). Any persons so retained are under the direction and control of the director or his designee and must act in a purely advisory capacity.

(c) Each registered insurer producing for examination records, books, and papers pursuant to subsection (a) is liable for and must pay the expense of the examination.

HISTORY: Former 1976 Code Section 38-21-280 [1947 (45) 322; 1952 Code Section 37-878; 1962 Code Section 37-878] recodified as Section 38-37-280 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-270 [1962 Code Section 37-1425; 1971 (57) 351; 1986 Act No. 426, Section 18] recodified as Section 38-21-280 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 584.



SECTION 38-21-290. Information must be kept confidential.

All information, documents, and copies thereof obtained by or disclosed to the director or any other person in the course of an examination or investigation made pursuant to Section 38-21-280 and all information reported pursuant to Sections 38-21-130 through 38-21-240 must be given confidential treatment and is not subject to subpoena and may not be made public by the director, the National Association of Insurance Commissioners, or any other persons, except to insurance departments of other states, without the prior written consent of the insurer to which it pertains unless the director or his designee, after giving the insurer and its affiliates who would be affected thereby notice and opportunity to be heard, determines that the interests of policyholders, shareholders, or the public will be served by the publication thereof, in which event he may publish all or any part thereof in the manner he considers appropriate.

HISTORY: Former 1976 Code Section 38-21-290 [1947 (45) 322; 1952 Code Section 37-879; 1962 Code Section 37-879] recodified as Section 38-37-290 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-280 [1962 Code Section 37-1426; 1971 (57) 351; 1986 Act No. 426, Section 19] recodified as Section 38-21-290 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 585.



SECTION 38-21-300. Regulations and orders of director.

The department or the director, as appropriate, may, upon notice and opportunity for all interested persons to be heard, issue regulations and orders necessary to carry out the provisions of this chapter.

HISTORY: Former 1976 Code Section 38-21-300 [1947 (45) 322; 1952 Code Section 37-880; 1962 Code Section 37-880] recodified as Section 38-37-300 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-290 [1962 Code Section 37-1427; 1971 (57) 351] recodified as Section 38-21-300 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 586.



SECTION 38-21-310. Enjoining violations of chapter, regulations, or orders.

Whenever it appears to the director or his designee that an insurer or a director, officer, employee, or agent of it has committed or is about to commit a violation of this chapter or of any regulation by the department or order issued by the director or his designee hereunder, the director or his designee may apply to the Circuit Court for the county in which the principal office of the insurer is located or if the insurer has no such office in this State then to the Circuit Court for Richland County for an order enjoining the insurer or its director, officer, employee, or agent from violating or continuing to violate this chapter or any regulation or order and for any other equitable relief which the nature of the case and the interests of the insurer's policyholders, creditors, and shareholders or the public may require.

HISTORY: Former 1976 Code Section 38-21-310 [1947 (45) 322; 1952 Code Section 37-881; 1962 Code Section 37-881] recodified as Section 38-37-310 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-29-300 [1962 Code Section 37-1428; 1971 (57) 351] recodified as Section 38-21-310 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 587.



SECTION 38-21-320. Voting of securities acquired in violation of chapter, regulations, or orders may be enjoined.

No security which is the subject of an agreement or arrangement regarding acquisition, or which is acquired or to be acquired, in contravention of this chapter or of any regulation issued by the department or order issued by the director or his designee hereunder may be voted at any shareholders' meetings or may be counted for quorum purposes, and any action of shareholders requiring the affirmative vote of a percentage of shares may be taken as though these securities were not issued and outstanding. No action taken at a shareholders' meeting may be invalidated by the voting of these securities, unless the action would materially affect control of the insurer or unless the courts of this State have so ordered. If an insurer or the director or his designee has reason to believe that any security of the insurer has been or is about to be acquired in contravention of this chapter or of any regulation issued by the department or order issued by the director or his designee hereunder, the insurer or the director or his designee may apply to the Circuit Court for Richland County or to the Circuit Court for the county in which the insurer has its principal place of business to enjoin any offer, request, invitation, agreement, or acquisition made in contravention of Sections 38-21-60 through 38-21-120 or any regulation issued by the department or order issued by the director or his designee thereunder, to enjoin the voting of any security so acquired, to void any vote of the security already cast at any meeting of shareholders, and for any other equitable relief which the nature of the case and the interests of the insurer's policyholders, creditors, and shareholders or the public may require.

HISTORY: Former 1976 Code Section 38-21-320 [1947 (45) 322; 1952 Code Section 37-882; 1962 Code Section 37-882] has no comparable provisions in 1987 Act No. 155] Former 1976 Code Section 38-29-310 [1962 Code Section 37-1429; 1971 (57) 351] recodified as Section 38-21-320 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 588.



SECTION 38-21-330. Seizure or sequestration of securities acquired in violation of chapter, regulations, or order.

In a case where a person has acquired or is proposing to acquire voting securities in violation of this chapter, or any regulation issued by the department or order issued by the director or his designee hereunder, the Circuit Court for Richland County or the Circuit Court for the county in which the insurer has its principal place of business may, on notice which the court considers appropriate, upon the application of the insurer or the director or his designee, seize or sequester any voting securities of the insurer owned directly or indirectly by this person and issue orders appropriate to effectuate this chapter. Notwithstanding any other provision of law, for the purposes of this chapter the situs of the ownership of the securities of domestic insurers is considered to be in this State.

HISTORY: Former 1976 Code Section 38-29-320 [1962 Code Section 37-1430; 1971 (57) 351] recodified as Section 38-21-330 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 589.



SECTION 38-21-340. Criminal prosecutions; penalties.

(a) Any insurer failing, without just cause, to file any registration statement or summary thereof as required in this chapter is required, after notice and hearing, to pay a penalty of one thousand dollars for each day's delay, to be recovered by the director or his designee, and the penalty so recovered must be paid into the general fund of the state. The maximum penalty under this section is thirty thousand dollars. The director or his designee may reduce the penalty if the insurer demonstrates to the director or his designee that the imposition of the penalty would constitute a financial hardship to the insurer.

(b) Every director or officer of an insurance holding company system who knowingly violates, participates in, or assents to, or who knowingly permits any of the officers or agents of the insurer to engage in transactions or make investments which have not been properly reported or submitted pursuant to this chapter or which violate this chapter, shall pay, in their individual capacity, a civil forfeiture of not more than ten thousand dollars per violation, after notice and hearing before the director or his designee. In determining the amount of the civil forfeiture, the director or his designee shall take into account the appropriateness of the forfeiture with respect to the gravity of the violation, the history of previous violations, and other matters as justice may require.

(c) Whenever it appears to the director or his designee that any insurer subject to this chapter or any director, officer, employee, or agent thereof has engaged in any transaction or entered into a contract which is subject to Sections 38-21-250 through 38-21-270 and which would not have been approved had such approval been requested, the director or his designee may order the insurer to cease and desist immediately any further activity under that transaction or contract. After notice and hearing the director or his designee may also order the insurer to void any such contracts and restore the status quo if such action is in the best interest of the policyholders, creditors, or the public.

(d) Whenever it appears to the director or his designee that an insurer or a director, officer, employee, or agent of it has committed a willful violation of this chapter, the director or his designee may, in addition to other powers prescribed in this section, cause criminal proceedings to be instituted in the Circuit Court for the county in which the principal office of the insurer is located or, if the insurer has no such office in the state, then in the Circuit Court for Richland County against the insurer or the responsible director, officer, employee, or agent of it. An insurer which willfully violates this chapter may be fined not more than fifty thousand dollars. An individual who willfully violates this chapter is guilty of a misdemeanor and, upon conviction, must be fined an amount not to exceed ten thousand dollars or be imprisoned for a term not to exceed two years, or both.

(e) Any officer, director, or employee of an insurance holding company system who willfully and knowingly subscribes to or makes or causes to be made any false statements or false reports or false filings with the intent to deceive the director or his designee in the performance of his duties under this chapter is guilty of a misdemeanor and, upon conviction, must be imprisoned for not more than two years or fined ten thousand dollars, or both. Any fines imposed must be paid by the officer, director, or employee in his individual capacity.

(f) Whenever it appears to the director or his designee that any insurer has committed a violation of this chapter, or that any person has committed a violation of this chapter which makes continued operation of the insurer contrary to the interests of policyholders or the public, the director or his designee may, after giving notice and an opportunity to be heard, determine to suspend, revoke, or refuse to renew such insurer's license or authority to do business in this State for such period as he finds is required for the protection of policyholders or the public. Any such determination must be accompanied by specific findings of fact and conclusions of law.

HISTORY: Former 1976 Code Section 38-29-330 [1962 Code Section 37-1431; 1971 (57) 351; 1986 Act No. 426, Section 20] recodified as Section 38-21-340 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 590.



SECTION 38-21-350. Director may take possession of property and conduct business of insurer.

Whenever it appears to the director or his designee that a person has committed a violation of this chapter which so impairs the financial condition of a domestic insurer as to threaten insolvency or make the further transaction of business by it hazardous to its policyholders, creditors, or the public, then the director or his designee may proceed as provided in Chapter 27 of this title to take possession of the property of the insurer and to conduct its business.

HISTORY: Former 1976 Code Section 38-29-340 [1962 Code Section 37-1432; 1971 (57) 351; 1986 Act No. 426, Section 21] recodified as Section 38-21-350 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 591.



SECTION 38-21-360. Authority of receiver to recover certain distributions and payments.

(a) If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under the order has a right to recover on behalf of the insurer (i) from any parent corporation or holding company or person or affiliate who otherwise controlled the insurer, the amount of distributions (other than distributions of shares of the same class of stock) paid by the insurer on its capital stock, or (ii) any payment in the form of a bonus, termination settlement, or extraordinary lump sum salary adjustment made by the insurer or its subsidiary to a director, officer, or employee, where the distribution or payment pursuant to (i) or (ii) is made at any time during the one year preceding the petition for liquidation, conservation, or rehabilitation, as the case may be, subject to the limitations of subsections (b), (c), and (d).

(b) No such distribution may be recoverable if the parent or affiliate shows that when paid the distribution was lawful and reasonable and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(c) Any person who was a parent corporation or holding company or a person who otherwise controlled the insurer or affiliate at the time the distributions were paid is liable up to the amount of distributions or payments under subsection (a). Any person who otherwise controlled the insurer at the time the distributions were declared is liable up to the amount of distributions he would have received if they had been paid immediately. If two or more persons are liable with respect to the same distributions, they are jointly and severally liable.

(d) The maximum amount recoverable under this section is the amount needed in excess of all other available assets of the impaired or insolvent insurer to pay the contractual obligations of the impaired or insolvent insurer and to reimburse any guaranty funds.

(e) To the extent that any person liable under subsection (c) is insolvent or otherwise fails to pay claims due from it pursuant to such subsection, its parent corporation or holding company or person who otherwise controlled it at the time the distribution was paid is jointly and severally liable for any resulting deficiency in the amount recovered from the parent corporation or holding company or person who otherwise controlled it.

HISTORY: Former 1976 Code Section 38-29-350 [1962 Code Section 37-1433; 1971 (57) 351; 1986 Act No. 426, Section 22] recodified as Section 38-21-360 by 1987 Act No. 155, Section 1.



SECTION 38-21-370. Judicial review of action, order, or decision of director.

Any action, order, or decision of the director or his designee pursuant to this chapter is subject to judicial review by the Administrative Law Judge Division as provided by law.

HISTORY: Former 1976 Code Section 38-29-360 [1962 Code Section 37-1434; 1971 (57) 351; 1987 Act No. 60, Section 3] recodified as Section 38-21-370 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 592.



SECTION 38-21-390. Severability.

If any provision of this chapter or the application thereof to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and for this purpose the provisions of this chapter are separable.

HISTORY: Former 1976 Code Section 38-29-380 [1962 Code Section 37-1436; 1971 (57) 351] recodified as Section 38-21-390 by 1987 Act No. 155, Section 1.






CHAPTER 23 - INSIDER TRADING IN SECURITIES OF DOMESTIC STOCK INSURERS

SECTION 38-23-10. Short title.

This chapter is known and may be cited as the "Insider Trading Statute".

HISTORY: Former 1976 Code Section 38-23-10 [1947 (45) 322; 1952 Code Section 37-1001; 1962 Code Section 37-1001] recodified as Section 38-35-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 35-9-10 [1962 Code Section 62-471; 1966 (54) 2146] recodified as Section 38-23-10 by 1987 Act No. 155, Section 1.



SECTION 38-23-20. "Equity security" defined.

"Equity security", when used in this chapter, means any stock or similar security; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other security which the director or his designee considers to be of similar nature and considers necessary or appropriate, by any regulation the department may prescribe in the public interest or for the protection of investors, to treat as an equity security.

HISTORY: Former 1976 Code Section 38-23-20 [1947 (45) 322; 1952 Code Section 37-1002; 1962 Code Section 37-1002] recodified as Section 38-35-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 35-9-20 [1962 Code Section 62-477; 1966 (54) 2146] recodified as Section 38-23-20 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 593.



SECTION 38-23-30. "Beneficial owner" defined.

"Beneficial owner", when used in this chapter, means a person who directly or indirectly beneficially owns more than ten percent of any class of any equity security of a domestic stock insurer.

HISTORY: Former 1976 Code Section 38-23-30 [1947 (45) 322; 1952 Code Section 37-1003; 1962 Code Section 37-1003; 1984 Act No. 330] recodified as Section 38-35-30 by 1987 Act No. 155, Section 1; En, 1987 Act No. 155, Section 1.



SECTION 38-23-40. Beneficial owners, directors, and officers of domestic stock insurers shall file statements.

Every beneficial owner, director, or officer of a domestic stock insurer shall file in the office of the department within ten days after he becomes a beneficial owner, director, or officer a statement, in a form the director or his designee may prescribe, of the amount of all equity securities of the insurer which he beneficially owns. Within ten days after the close of each calendar month thereafter, if there has been a change in his ownership during the month, he shall file in the office of the department a statement, in a form the director or his designee may prescribe, indicating his ownership at the close of the calendar month and the changes in his ownership which have occurred during the calendar month.

HISTORY: Former 1976 Code Section 38-23-40 [1947 (45) 322; 1952 Code Section 37-1004; 1962 Code Section 37-1004] recodified as Section 38-35-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 35-9-30 [1962 Code Section 62-472; 1966 (54) 2146] recodified as Section 38-23-40 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 594.



SECTION 38-23-50. Profits realized from certain transactions by beneficial owners, directors, or officers inure to insurer; suit to recover these profits.

For the purpose of preventing the unfair use of information which may have been obtained by a beneficial owner, director, or officer by reason of his relationship to the insurer, any profit realized by him from any purchase and sale, or any sale and purchase, of any equity security of the insurer within any period of less than six months, unless the security was acquired in good faith in connection with a debt previously contracted, inures to and is recoverable by the insurer, irrespective of any intention on the part of the beneficial owner, director, or officer in entering into the transaction of holding the security purchased or of not repurchasing the security sold for a period exceeding six months. Suit to recover this profit may be instituted at law or in equity in any court of competent jurisdiction by the insurer or by the owner of any security of the insurer in the name and in behalf of the insurer if the insurer fails or refuses to bring the suit within sixty days after request or fails diligently to prosecute it thereafter. This suit may not be brought more than two years after the date the profit was realized. This section may not be construed to cover any transaction where the beneficial owner was not a beneficial owner both at the time of the purchase and sale, or the sale and purchase, of the security involved, or any transaction or transactions which the department, by regulation, may exempt as not comprehended within the purpose of this section.

HISTORY: Former 1976 Code Section 38-23-50 [1947 (45) 322; 1952 Code Section 37-1005; 1962 Code Section 37-1005] recodified as Section 38-35-50 by 1987 Act No. 155, Section 1; Former 1976 Code Section 35-9-40 [1962 Code Section 62-473; 1966 (54) 2146] recodified as Section 38-23-50 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 595.



SECTION 38-23-60. Certain sales of equity securities by beneficial owners, directors, or officers are unlawful.

It is unlawful for a beneficial owner, director, or officer, directly or indirectly, to sell any equity security of the insurer if the person selling the security or his principal (a) does not own the security sold, or (b) if owning the security, does not deliver it against the sale within twenty days thereafter, or does not within five days after the sale deposit it in the mails or other usual channels of transportation. A person is not considered to have violated this section if he proves that, notwithstanding the exercise of good faith, he was unable to make the delivery or deposit within this time or that to do so would cause undue inconvenience or expense.

HISTORY: Former 1976 Code Section 38-23-60 [1947 (45) 322; 1952 Code Section 37-1006; 1962 Code Section 37-1006] recodified as Section 38-35-60 by 1987 Act No. 155, Section 1; Former 1976 Code Section 35-9-50 [1962 Code Section 62-474; 1966 (54) 2146] recodified as Section 38-23-60 by 1987 Act No. 155, Section 1.



SECTION 38-23-70. Sales by dealers in ordinary course of business excepted.

Section 38-23-50 does not apply to any purchase and sale, or sale and purchase, and Section 38-23-60 does not apply to any sale of an equity security of a domestic stock insurer, not then or theretofore held by him in an investment account, by a dealer in the ordinary course of his business and incident to the establishment or maintenance by him of a primary or secondary market, otherwise than on an exchange as defined in the Securities Exchange Act of 1934, for the security. The department may, by any regulation it considers necessary or appropriate in the public interest, define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

HISTORY: Former 1976 Code Section 35-9-60 [1962 Code Section 62-475; 1966 (54) 2146] recodified as Section 38-23-70 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 596.



SECTION 38-23-80. Foreign or domestic arbitrage transactions excepted.

Sections 38-23-40 to 38-23-60 do not apply to foreign or domestic arbitrage transactions unless made in contravention of regulations the department may adopt in order to carry out the purposes of this chapter.

HISTORY: Former 1976 Code Section 35-9-70 [1962 Code Section 62-476; 1966 (54) 2146] recodified as Section 38-23-80 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 597.



SECTION 38-23-90. Transactions in registered securities and securities held by fewer than one hundred persons excepted.

Sections 38-23-40 to 38-23-60 do not apply to equity securities of a domestic stock insurer if (a) the securities are registered or are required to be registered pursuant to Section 12 of the Securities Exchange Act of 1934, as amended, or (b) the domestic stock insurer does not have any class of its equity securities held of record by one hundred or more persons on the last business day of the previous year in which equity securities of the insurer would be subject to Sections 38-23-40 to 38-23-60 except for this section.

HISTORY: Former 1976 Code Section 35-9-80 [1962 Code Section 62-478; 1966 (54) 2146] recodified as Section 38-23-90 by 1987 Act No. 155, Section 1.



SECTION 38-23-100. Regulations of Director or designee.

The director has the power to make and promulgate regulations necessary for the execution of the functions vested in him by Sections 38-23-20 through 38-23-90 including, but without limitation, regulations pertaining to and governing the solicitation of proxies, including financial reporting in connection therewith, with respect to the capital stock or other equity securities of any domestic stock insurer; he may, for these purposes, classify domestic insurers, securities, and other persons or matters within his jurisdiction. No provision of Sections 38-23-40 to 38-23-60 imposing any liability applies to any act done or omitted in good faith in conforming with any regulation of the department, notwithstanding that the regulation may, after the act or omission, be amended, rescinded, or determined by judicial or other authority to be invalid for any reason.

HISTORY: Former 1976 Code Section 35-9-90 [1962 Code Section 62-479; 1966 (54) 2146] recodified as Section 38-23-100 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 598.






CHAPTER 25 - UNAUTHORIZED TRANSACTION OF INSURANCE BUSINESS

SECTION 38-25-10. Declaration.

(a) The General Assembly declares that it is concerned with the protection of residents of this State against acts by insurers not authorized to conduct an insurance business in this State, by the maintenance of fair and honest insurance markets, by protecting authorized insurers which are subject to regulation from unfair competition by unauthorized insurers, and by protecting against the evasion of the insurance regulatory laws of this State. In furtherance of this state interest, the General Assembly herein provides methods for substituted service of process upon such insurers in any proceeding, suit, or action in any court, including the Administrative Law Judge Division as provided by law, and substituted service of any notice, order, pleading, or process upon such insurers in any proceeding by the director or his designee to enforce or effect full compliance with the insurance laws of this State. In so doing, the state exercises its powers to protect residents of this State and to define what constitutes transacting an insurance business in this State and also exercises powers and privileges available to this State by virtue of Public Law 79-15, 79th Congress of the United States, Chapter 20, 1st Session, S. 340, 59 Stat. 33; 15 U.S.C., Sections 1011 to 1015, inclusive, as amended, which declares that the business of insurance and every person engaged therein are subject to the laws of the several states.

(b) The remedies and proceedings provided in this chapter are in addition to, and not in substitution for, any other remedies or proceedings provided by law.

HISTORY: Former 1976 Code Section 38-25-10 [1962 Code Section 37-1132; 1974 (58) 2378] recodified as Section 38-33-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-53-20 [1975 (59) 127] recodified as Section 38-25-10 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 599.



SECTION 38-25-110. Prohibition on transaction of insurance business in State without certificate of authority.

It is unlawful for an insurer to transact insurance business in this State without a certificate of authority from the director or his designee. Any of the acts listed in items (1) through (8) in this State effected by mail or otherwise by or on behalf of an unauthorized insurer is considered to constitute the transaction of an insurance business in this State. The venue of an act committed by mail is at the point where the matter transmitted by mail is delivered and takes effect. Unless otherwise indicated, the term "insurer" as used in this section includes all corporations, associations, partnerships, and individuals engaged as principals in the business of insurance and also includes interinsurance exchanges and mutual benefit societies.

(1) The making of or proposing to make, as an insurer, an insurance contract.

(2) The making of or proposing to make, as guarantor or surety, any contract of guaranty or suretyship as a vocation and not merely incidental to any other legitimate business or activity of the guarantor or surety.

(3) The taking or receiving of any application for insurance.

(4) The receiving or collection of any premium, commission, membership fees, assessments, dues, or other consideration for any insurance or any part thereof.

(5) The issuance or delivery of contracts of insurance to residents of this State or to persons authorized to do business in this State.

(6) Directly or indirectly acting as an agent for or otherwise representing or aiding on behalf of another, any person or insurer in the solicitation, negotiation, procurement, or effectuation of insurance or renewals thereof or in the dissemination of information as to coverage or rates, or forwarding of applications, or delivery of policies or contracts, or inspection of risks, a fixing of rates or investigation or adjustment of claims or losses or in the transaction of matters after effectuation of the contract and arising out of it, or in any other manner representing or assisting a person or insurer in the transaction of insurance with respect to subjects of insurance resident, located, or to be performed in this State. This section does not prohibit full-time salaried employees of a corporate insured from acting in the capacity of an insurance manager or buyer in placing insurance in behalf of their employer.

(7) The transaction of any kind of insurance business specifically recognized as transacting an insurance business within the meaning of the statutes relating to insurance.

(8) The transacting or proposing to transact any insurance business in substance equivalent to any of the foregoing in a manner designed to evade the insurance laws of this State.

HISTORY: Former 1976 Code Section 38-53-30 [1975 (59) 127; 1976 Act No. 732 Section 8] recodified as Section 38-25-110 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 600.



SECTION 38-25-120. Acting as agent for unauthorized insurer prohibited.

No person may in this State act as agent for an insurer not authorized to transact business in this State or negotiate for or place or aid in placing insurance coverage in this State for another with an unauthorized insurer.

HISTORY: Former 1976 Code Section 38-52-10 [1947 (45) 322; 1952 Code Section 37-261; 1962 Code Section 37-261; 1978 Act No. 457 Section 1] recodified as Section 38-25-120 by 1987 Act No. 155, Section 1.



SECTION 38-25-130. Aiding unauthorized insurer prohibited.

No person may in this State aid an unauthorized insurer in effecting insurance or in transacting insurance business in this State, either by fixing a rate, or by adjusting or investigating losses, by inspecting or examining risks, by acting as attorney in fact or as attorney for service of process or otherwise, except as provided in Sections 38-25-510 and 38-25-520.

HISTORY: Former 1976 Code Section 38-52-20 [1947 (45) 322; 1952 Code Section 37-262; 1962 Code Section 37-262; 1978 Act No. 457 Section 1] recodified as Section 38-25-130 by 1987 Act No. 155, Section 1.



SECTION 38-25-140. Insurance on out-of-state property by insurer not locally authorized.

No person may make, negotiate for or place, or aid in negotiating or placing an insurance contract in this State for another who is an applicant for insurance covering any property or risk in another state, territory, or district of the United States with an insurer not authorized to transact insurance business in the state, territory, or district where the property or risk or any part thereof is located.

HISTORY: Former 1976 Code Section 38-52-30 [1947 (45) 322; 1952 Code Section 37-263; 1962 Code Section 37-263; 1978 Act No. 457 Section 1] recodified as Section 38-25-140 by 1987 Act No. 155, Section 1.



SECTION 38-25-150. Exemptions from article.

This article does not apply to:

(1) The lawful transaction of surplus lines insurance.

(2) The lawful transaction of reinsurance by insurers.

(3) Transactions in this State involving a policy lawfully solicited, written, and delivered outside this State covering only subjects of insurance not resident, located, or expressly to be performed in this State at the time of issuance, and which transactions are subsequent to the issuance of the policy.

(4) Attorneys acting in the ordinary relation of attorney and client in the adjustment of claims or losses.

(5) Except for mass-marketed insurance, transactions in this State involving group life and group accident and health or blanket accident and health insurance or group annuities where (i) the master policy was lawfully issued and delivered in and pursuant to the laws of a state in which the insurer was authorized to do an insurance business and in which the policyholder was domiciled or otherwise had a bona fide situs and (ii) except for group annuities, the insurer complies with Sections 38-65-50, 38-65-60, 38-71-740, and 38-71-750.

(6) Transactions in this State involving any policy of insurance or annuity contract issued before April 30, 1975.

(7) Contracts of insurance covering risks of transportation and navigation and transactions in this State relative to a policy issued or to be issued outside this State involving insurance on vessels, craft or hulls, cargoes, marine builder's risk, marine protection and indemnity, or other risk, including strikes and war risks commonly insured under ocean or wet marine forms of policy.

(8) Transactions in this State involving contracts of insurance other than contracts of life, accident, or accident and health insurance issued to one or more industrial insureds. An "industrial insured" means an insured:

(i) Which procures insurance by use of the services of a full-time employee acting as a risk manager or insurance manager or utilizing the services of a regularly and continuously qualified insurance consultant;

(ii) Whose aggregate annual premiums for insurance on all risks total at least twenty-five thousand dollars; and

(iii) Which has at least twenty-five full-time employees.

HISTORY: Former 1976 Code Section 38-52-40 [1947 (45) 322; 1952 Code Section 37-264; 1962 Code Section 37-264; 1978 Act No. 457 Section 1] Section 38-53-30 [1975 (59) 127; 1976 Act No. 732 Section 8] recodified as Section 38-25-150 by 1987 Act No. 155, Section 1.



SECTION 38-25-160. Director may exempt insurer or other organization from provisions of chapter; certain requirements; discontinuance of exemption.

The director or his designee may, by regulation of the department or by his order, exempt from all or any provisions of this chapter an insurer or other organization not formed or operating for profit which affords life insurance or annuities to nonprofit educational and scientific institutions and their staff members in this State. However, in affording this exemption the director or his designee shall require the insurer or other organization to appoint the director as agent for service of process. The director or his designee may require the insurer or other organization to file with the department, as information, policy forms, annual statements, and financial and other similar material. The director or his designee may, after due notice and hearing, discontinue the exemption for any reason which would have, if then existing or known, justified his refusal to afford the exemption when it was granted.

HISTORY: Former 1976 Code Section 38-53-30 [1975 (59) 127; 1976 Act No. 732 Section 8] recodified as Section 38-25-160 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 601.



SECTION 38-25-310. Director authorized to seek restraining order.

Whenever the director or his designee believes, from evidence satisfactory to him, that an insurer is violating or about to violate Section 38-25-110 the director or his designee may, through the Attorney General, cause a complaint to be filed in the Court of Common Pleas of Richland County to enjoin and restrain the insurer from continuing the violation, engaging in the violation, or doing any act in furtherance of the violation. The court has jurisdiction of the proceeding and has the power to make and enter an order or judgment awarding preliminary or final injunctive relief as in its judgment is proper.

HISTORY: Former 1976 Code Section 38-53-40 [1975 (59) 127] recodified as Section 38-25-310 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 602.



SECTION 38-25-315. Emergency cease and desist orders; penalties.

(A) As an alternative to the procedural remedy detailed within Section 38-25-310, whenever the director, from evidence which is satisfactory to him, has reasonable grounds to believe that a person has engaged in, or is about to engage in, the transaction of insurance business in violation of this chapter and that transaction will adversely impact upon public health, public safety, or public welfare, he may reduce his findings of fact and his conclusions of law to writing and he may issue an emergency cease and desist order. That order must be served upon the person either by certified mail, return receipt requested, at that person's last known address, or in any other manner permitted by law.

(B) An emergency cease and desist order issued by the director must, within its provisions, give notice that the person may contest that order by petitioning for an immediate public hearing before an administrative law judge. The filing of the petition does not itself stay enforcement of the director's decision. The administrative law judge may order a stay upon appropriate terms, and if a stay is granted, the administrative law judge must specifically consider in his order the appropriateness of the posting of a bond by the petitioner. At the public hearing the person must be given the opportunity to be heard upon the findings and conclusions within the emergency cease and desist order. If no request for a public hearing is received within ten days from the person's receipt of service of the emergency cease and desist order, then upon application by the director and without a public hearing, the administrative law judge must make that emergency order a permanent cease and desist order.

(C) If an administrative law judge determines that the person charged with transacting insurance business in violation of this chapter knew or should have known that his actions were in violation of this chapter, then in addition to declaring the cease and desist order to be permanent the administrative law judge may impose a penalty of up to fifty thousand dollars for each violation. The penalty may be imposed following a public hearing requested by the person pursuant to subsection (B) or following a public hearing requested by the director following an administrative law judge's default permanent cease and desist order.

(D) In addition to any other penalties or remedies available, including Sections 38-25-320, 38-25-330, and 38-25-360, if the director believes that a person has violated a permanent cease and desist order issued by an administrative law judge, then the director may certify the relevant facts to the circuit court in any county of this State where that person has transacted business in violation of the permanent cease and desist order. The circuit court, upon its finding that the permanent cease and desist order has been violated, may order the violator to pay an additional penalty of up to twenty-five thousand dollars for each violation.

(E) Any penalties ordered pursuant either to subsection (C) or (D) may be entered immediately by the director upon the judgment rolls in any county where that person resides or where that person has transacted business. Collection proceedings may be initiated immediately by the director.

HISTORY: 1998 Act No. 262, Section 1.



SECTION 38-25-320. Penalty for unauthorized insurers.

An unauthorized insurer who transacts any unauthorized act of an insurance business as set forth in Article 3 of this chapter may be fined not more than fifty thousand dollars.

HISTORY: Former 1976 Code Section 38-53-80 [1975 (59) 127] recodified as Section 38-25-320 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 2.



SECTION 38-25-330. Penalty for violation of chapter.

A person wilfully violating any provisions of this chapter is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: Former 1976 Code Section 38-51-180 [1947 (45) 322; 1952 Code Section 37-249; 1962 Code Section 37-249] Section 38-52-90 [1947 (45) 322; 1952 Code Section 37-271; 1962 Code Section 37-271; 1978 Act No. 457 Section 1] recodified as Section 28-25-330 by 1987 Act No. 155 Section 1; 1988 Act No. 374, Section 9; 1993 Act No. 184 Section 211; 1998 Act No. 262, Section 2.



SECTION 38-25-360. Personal liability on contracts of unauthorized insurers.

In the event of failure of an unauthorized insurer to pay any claim or loss within the provisions of the insurance contract, a person who assisted or in any manner aided directly or indirectly in the procurement of the insurance contract is liable to the insured for the full amount of the claim or loss in the manner provided by the insurance contract.

HISTORY: Former 1976 Code Section 38-53-30 [1975 (59) 127; 1976 Act No. 732 Section 8] recodified as Section 38-25-360 by 1987 Act No. 155, Section 1.



SECTION 38-25-510. Service of process on an unauthorized insurer in certain actions.

(a) Any act of transacting an insurance business as set forth in Section 38-25-110 by an unauthorized insurer is equivalent to and constitutes an irrevocable appointment by the insurer, binding upon him, his executor or administrator, or successor in interest if a corporation, of the Secretary of State or his successor in office to be the true and lawful attorney of the insurer upon whom may be served all lawful process in any action, suit, or proceeding in any court by the director or his designee or by the state and upon whom may be served any notice, order, pleading, or process in any proceeding before the director or his designee and which arises out of transacting an insurance business in this State by the insurer. Any act of transacting an insurance business in this State by an unauthorized insurer is signification of its agreement that any lawful process in the court action, suit, or proceeding and any notice, order, pleading, or process in the administrative proceeding before the director or his designee so served is of the same legal force and validity as personal service of process in this State upon the insurer.

(b) Service of process in the action must be made by delivering to and leaving with the Secretary of State, or some person in apparent charge of his office, two copies thereof and by payment to the Secretary of State of the fee prescribed by law. Service upon the Secretary of State as attorney is service upon the principal.

(c) The Secretary of State shall immediately forward by certified mail one of the copies of the process or the notice, order, pleading, or process in proceedings before the director or his designee to the defendant in the court proceeding or to whom the notice, order, pleading, or process in the administrative proceeding is addressed or directed at its last known principal place of business and shall keep a record of all process so served on him which shall show the day and hour of service. The service is sufficient if:

(1) Notice of the service and a copy of the court process or the notice, order, pleading, or process in the administrative proceeding are sent within ten days thereafter by certified mail by the plaintiff or the plaintiff's attorney in the court proceeding or by the director or his designee in the administrative proceeding to the defendant in the court proceeding or to whom the notice, order, pleading, or process in the administrative proceeding is addressed or directed at the last known principal place of business of the defendant in the court or administrative proceeding.

(2) The defendant's receipt or receipts issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person or insurer to whom the letter is addressed, and an affidavit of the plaintiff or the plaintiff's attorney in a court proceeding or of the director or his designee in an administrative proceeding, showing compliance therewith, are filed with the clerk of court in which the action, suit, or proceeding is pending or with the director or his designee in administrative proceedings, by the date the defendant in the court or administrative proceeding is required to appear or respond thereto, or within any further time as the court or director or his designee may allow.

(d) No plaintiff is entitled to a judgment by default, a judgment with leave to prove damages, or a judgment pro confesso in any court or administrative proceeding in which court process or notice, order, pleading, or process in proceedings before the director or his designee is served under this section until the expiration of thirty days from the date of filing of the affidavit of compliance.

(e) Nothing in this section limits or affects the right to serve any process, notice, order, or demand upon any person or insurer in any other manner permitted by law.

HISTORY: Former 1976 Code Section 38-53-50 [1975 (59) 127] recodified as Section 38-25-510 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 603.



SECTION 38-25-520. Director agent for service of process on unauthorized insurers.

(a) The issuance and delivery of a policy of insurance or contract of insurance or indemnity to any person in this State or the collection of a premium thereon by an insurer not licensed in this State, as herein required, irrevocably constitutes the director and any successor of his in office the true and lawful attorney in fact upon whom service of any and all processes, pleadings, actions, or suits arising out of the policy or contract in behalf of the insured may be made.

(b) Service of process in this action is made by delivering to and leaving with the director or some person in apparent charge of his office two copies of it and by payment to the director of a fee of ten dollars, of which five dollars must be retained by the director to offset the costs he incurs in service of process and of which five dollars must be deposited to the credit of the general fund of the state.

(c) The director or his designee shall immediately mail by registered mail one of the copies of the process to the defendant at its last known principal place of business and shall keep a record of all process served upon him. The service of process is sufficient if: (1) notice of the service and a copy of the process are sent within ten days thereafter by registered mail by the plaintiff's attorney to the defendant at its last known principal place of business, and (2) the defendant's receipt or a receipt issued by the post office with which the letter is registered, showing the name of the sender of the letter and the name and address of the person to whom the letter is addressed, and the affidavit of the plaintiff's attorney showing compliance herewith are filed with the clerk of court in which the action is pending by the date the defendant is required to appear or within any further time which the court may allow.

(d) No plaintiff is entitled to a judgment by default, a judgment with leave to prove damages, or a judgment pro confesso under this section until the expiration of thirty days from the date of filing of the affidavit of compliance.

(e) Nothing in this section limits or abridges the right to serve any process, notice, order, or demand upon any person or insurer in any other manner permitted by law.

HISTORY: Former 1976 Code Section 38-52-50 [1947 (45) 322; 1952 Code Section 37-265; 1962 Code Section 37-265; 1978 Act No. 457 Section 1] recodified as Section 38-25-520 by 1987 Act No. 155, Section 1; 1988 Act No. 366, Section 3; 1993 Act No. 181, Section 604.



SECTION 38-25-530. Alternative method for service on unauthorized insurer.

Service of process in any action, suit, or proceeding involving an unauthorized insurer is, in addition to that provided in Sections 38-25-510 and 38-25-520, valid if served upon any person within this State who, in this State on behalf of the insurer, is:

(1) soliciting insurance,

(2) making any contract of insurance or issuing or delivering any policies or written contracts of insurance, or

(3) collecting or receiving any premium for the insurer, or adjusting any loss or claim for the insurance, and if counsel, within ten days after service upon the person, causes to be sent by registered mail to the last known address of the insurer a copy of the process with proper postage affixed to the envelope containing it and files an affidavit, with the clerk of court or magistrate in whose court the cause is pending, of compliance herewith, with leave to the court to extend the time for the mailing of process and filing of affidavit.

HISTORY: 1987 Act No. 155, Section 1.



SECTION 38-25-540. Actions by unauthorized insurers.

An unauthorized insurer is not permitted to maintain any action, suit, or proceeding in this State to enforce a right, claim, or demand arising out of the transaction of insurance business until the insurer has obtained a certificate of authority to transact insurance business in this State. The unauthorized insurer may maintain an action, suit, or proceeding in connection with its investments in this State or in connection with a contract issued by it at a time when it was authorized to do business in the state where the contract was issued. This section does not prevent the insurer from defending an action in the courts of this State. The failure of an insurer transacting insurance business in this State to obtain a certificate of authority does not impair the validity of any act or contract of the insurer. This section does not apply to an eligible surplus lines insurer which maintains the deposit required by Section 38-9-80 or which has on file with the department a surety bond issued by an admitted insurer in an amount determined by the director or his designee to be sufficient to meet the security requirements of Section 38-9-80. Before an eligible surplus lines insurer files or causes to be filed any action, suit, or proceeding in this State to enforce a right, claim, or demand arising out of the transaction of insurance, it shall produce evidence that the security deposit is presently on file or that the required surety bond is then in force and effect.

HISTORY: Former 1976 Code Section 38-52-60 [1947 (45) 322; 1952 Code Section 37-267; 1962 Code Section 37-267; 1978 Act No. 457 Section 1] Section 38-53-30 [1975 (59) 127; 1976 Act No. 732 Section 8] recodified as Section 38-25-540 by 1987 Act No. 155, Section 1; 1988 Act No. 314, Section 3; 1993 Act No. 181, Section 605.



SECTION 38-25-550. Prerequisites to pleading by unauthorized insurer; exemptions of eligible surplus lines insurer.

(a) Before an unauthorized insurer files or causes to be filed any pleading in any court action, suit, or proceeding or any notice, order, pleading, or process in an administrative proceeding before the director or his designee instituted against the person or insurer, the insurer shall either:

(1) Deposit with the clerk of court in which the action, suit, or proceeding is pending, or with the director or his designee in administrative proceedings before the director or his designee, cash or securities, or file with the clerk of court or the director or his designee a bond with good and sufficient sureties, to be approved by the clerk or director or his designee, in an amount to be fixed by the court or director or his designee sufficient to secure the payment of any final judgment which may be rendered in the action or administrative proceeding.

(2) Procure a certificate of authority to transact the business of insurance in this State. In considering the application of an insurer for a certificate of authority, for the purposes of this paragraph, the director or his designee need not assert the provisions of Section 38-7-90 against the insurer with respect to its application if he determines that the insurer would otherwise comply with the requirements for a certificate of authority.

(b) The director or his designee, in an administrative proceeding in which service is made as provided in Section 38-25-510, may in his discretion order a postponement as may be necessary to afford the defendant reasonable opportunity to comply with subsection (a) and to defend the action.

(c) This section does not apply to an eligible surplus lines insurer which maintains the deposit required by Section 38-9-80 or which has on file with the department a surety bond issued by an admitted insurer in an amount determined by the director or his designee to be sufficient to meet the security requirements of Section 38-9-80. Before an eligible surplus lines insurer files or causes to be filed any action, suit, or proceeding in this State to enforce a right, claim, or demand arising out of the transaction of insurance, it shall produce evidence that the security deposit is presently on file or that the required surety bond is then in force and effect.

HISTORY: Former 1976 Act Section 38-52-70 [1947 (45) 322; 1952 Code Section 37-268; 1962 Code Section 37-268; 1978 Act No. 457 Section 1] Section 38-53-60 [1975 (59) 127] recodified as Section 38-25-550 by 1987 Act No. 155, Section 1; 1988 Act No. 314, Section 4; 1993 Act No. 181, Section 606.



SECTION 38-25-560. Filing of certain motions.

Nothing in this article may be construed to prevent an unauthorized insurer from filing a motion to quash a writ or to set aside service thereof made in the manner provided in Section 38-25-510, 38-25-520, or 38-25-530 on the ground that (a) no policy or contract of insurance has been issued or delivered to a citizen or resident of this State or to a corporation authorized to do business in this State, (b) the insurer has not been transacting business in this State, or (c) the person on whom service was made pursuant to Section 38-25-530 was not doing any of the acts listed in that section.

HISTORY: Former 1976 Code Section 38-52-80 [1947 (45) 322; 1952 Code Section 37-270; 1962 Code Section 37-270; 1978 Act No. 457 Section 1]; Section 38-53-60 [1975 (59) 127] recodified as Section 38-25-560 by 1987 Act No. 155, Section 1.



SECTION 38-25-570. Enforcement of foreign decrees.

(a) The Attorney General upon request of the director or his designee may proceed in the courts of this State or any reciprocal state to enforce an order or decision in any court proceeding or in any administrative proceeding before the director or his designee.

(b) As used in this section:

(1) "Reciprocal state" means any state or territory of the United States the laws of which contain procedures substantially similar to those specified in this section for the enforcement of decrees or orders in equity issued by courts located in other states or territories of the United States against an insurer incorporated or authorized to do business in that state or territory.

(2) "Foreign decree" means any decree or order in equity of a court located in a reciprocal state, including a court of the United States located therein, against any insurer incorporated or authorized to do business in this State.

(3) "Qualified party" means a state regulatory agency acting in its capacity to enforce the insurance laws of its state.

(c) The director or his designee shall determine which states and territories qualify as reciprocal states and shall maintain an up-to-date list of these states.

(d) A copy of any foreign decree authenticated in accordance with the law of this State may be filed in the office of the clerk of court of any Circuit Court of this State. The clerk, upon verifying with the department that the decree or order qualifies as a foreign decree, shall treat the foreign decree in the same manner as a decree of a Circuit Court of this State. A foreign decree so filed has the same effect as a decree of a Circuit Court of this State and is subject to the same procedures, defenses, and proceedings for reopening, vacating, or staying as a decree of a Circuit Court of this State and may be enforced or satisfied in like manner.

(e)(1) At the time of the filing of the foreign decree, the Attorney General shall make and file with the clerk of court an affidavit setting forth the name and last known post office address of the defendant.

(2) Promptly upon the filing of the foreign decree and the affidavit, the clerk shall mail notice of the filing of the foreign decree to the defendant at the address given and to the department and shall make a note of the mailing in the docket. In addition, the Attorney General may mail a notice of the filing of the foreign decree to the defendant and to the department and may file proof of mailing with the clerk. Failure to mail notice of the filing by the clerk does not affect the enforcement proceedings if proof of mailing by the Attorney General has been filed.

(3) No execution or other process for enforcement of a foreign decree filed hereunder may issue for thirty days after the date the decree is filed.

(f)(1) If the defendant shows the Circuit Court that an appeal from the foreign decree is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign decree until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the defendant has furnished the security for the satisfaction of the decree required by the state in which it was rendered.

(2) If the defendant shows the Circuit Court any ground upon which enforcement of a decree of any Circuit Court of this State would be stayed, the court shall stay enforcement of the foreign decree for an appropriate period, upon requiring the same security for satisfaction of the decree which is required in this State.

(g) Any person filing a foreign decree shall pay to the clerk of court fifteen dollars. Fees for docketing, transcription, or other enforcement proceedings are as provided for decrees of the Circuit Court.

HISTORY: Former 1976 Code Section 38-53-70 [1975 (59) 127] recodified as Section 38-25-570 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 607.






CHAPTER 26 - ADMINISTRATIVE SUPERVISION OF INSURERS ACT

SECTION 38-26-10. Short title.

This chapter may be cited as the "Administrative Supervision of Insurers Act".

HISTORY: 1991 Act No. 13, Section 3; 1993 Act No. 181, Section 608.



SECTION 38-26-20. Definitions.

As used in this chapter:

(1) "Insurer" means a person who has done, purports to do, is going to do, or is licensed to do an insurance business and is or has been subject to the authority of, or to liquidation, rehabilitation, reorganization, supervision, or conservation by the department, or similar entity, of a state. For purposes of this chapter, other persons included under Section 38-27-40 are considered insurers.

(2) "Exceed its powers" means the following conditions:

(a) The insurer has refused to permit examination of its books, papers, accounts, records, or affairs by the director or his deputies, designees, employees, or commissioned examiners.

(b) A domestic insurer unlawfully has removed from this State books, papers, accounts, or records necessary for an examination of the insurer.

(c) The insurer has failed to comply promptly with the applicable financial reporting statutes or regulations and related departmental requests.

(d) The insurer has neglected or refused to observe an order of the director or his designee to make good, within the time prescribed by law, prohibited deficiency in its capital, capital stock, or surplus.

(e) The insurer is continuing to transact insurance or write business after its license has been revoked or suspended by the director or his designee.

(f) The insurer, by contract or otherwise, unlawfully, in violation of an order of the director or his designee, or without first having obtained written approval of the director or his designee if approval is required by law has:

(i) totally reinsured its entire outstanding business; or

(ii) merged or consolidated substantially its entire property or business with another insurer.

(g) The insurer engaged in a transaction in which it is not authorized to engage under the laws of this State.

(h) The insurer refused to comply with a lawful order of the director or his designee.

(3) "Consent" means agreement to administrative supervision by the insurer.

HISTORY: 1991 Act No. 13, Section 3; 1993 Act No. 181, Section 608.



SECTION 38-26-30. Insurers to which chapter applies.

The provisions of this chapter apply to:

(1) domestic insurers;

(2) an insurer doing business in this State whose state of domicile has asked the director or his designee to apply the provisions of this chapter as regards the insurer.

HISTORY: 1991 Act No. 13, Section 3; 1993 Act No. 181, Section 608.



SECTION 38-26-40. Conditions warranting supervision; notification.

(A) An insurer may be subject to administrative supervision by the department if upon examination or at another time it appears in the discretion of the director or his designee that one or more of the following circumstances exist:

(1) The insurer's condition renders the continuance of its business hazardous to the public or to its insureds.

(2) The insurer has exceeded its powers granted under its certificate of authority and applicable law.

(3) The insurer has failed to comply with a provision of the insurance laws of this State.

(4) The business of the insurer is being conducted fraudulently.

(5) The insurer gives its consent.

(B) If the director or his designee determines that one or more of the conditions set forth in subsection (A) exist, he shall:

(1) notify the insurer of his determination;

(2) furnish to the insurer a written list of the requirements to abate this determination;

(3) notify the insurer that it is under the supervision of the department and that the director or his designee is applying the provisions of the chapter. Action by the director or his designee is subject to review pursuant to related regulations and the Administrative Procedures Act.

(C) If placed under administrative supervision, the insurer has sixty days or another period of time designated by the director or his designee to comply with the requirements of the department subject to the provisions of this chapter.

(D) If it is determined after notice and hearing that the conditions giving rise to the supervision still exist at the end of the supervision period, the director or his designee may extend the period or may initiate proceedings under Chapter 27 of this title.

(E) If it is determined that none of the conditions giving rise to the supervision exist, the director or his designee shall release the insurer from supervision.

HISTORY: 1991 Act No. 13, Section 3; 1993 Act No. 181, Section 608.



SECTION 38-26-50. Proceedings, hearings, notices, correspondence, reports and records.

(A) Proceedings, hearings, notices, correspondence, reports, records, and other information in the possession of the director, his designee, or the Department of Insurance relating to the supervision of an insurer are confidential except as provided by this section.

(B) Department personnel have access to the proceedings, hearings, notices, correspondence, reports, records, and other information permitted by the director or his designee.

(C) The director or his designee may open the proceedings or hearings or disclose notices, correspondence, reports, records, or other information to a department, agency, or instrumentality of this or another state or of the United States if the director or his designee determines that the disclosure is necessary or proper for the enforcement of the laws of this or another state or the United States.

(D) The director or his designee may open the proceedings or hearings or make public notices, correspondence, reports, records, or other information if the director or his designee determines that it is in the best interest of the public or in the best interest of the insurer, its insureds, its creditors, or the general public.

(E) This section does not apply to hearings, notices, correspondence, reports, records, or other information obtained after the appointment of a receiver for the insurer by a court of competent jurisdiction.

HISTORY: 1991 Act No. 13, Section 3; 1993 Act No. 181, Section 608.



SECTION 38-26-60. Supervision by director or designee; acts prohibited or regulated as to supervised insurer

During the period of supervision, the director or his designated appointee shall serve as the administrative supervisor. The director or his designee may provide, after notice to the insurer, that the insurer may not do any of the following things during supervision without the prior approval of the director or his appointed supervisor:

(1) dispose of, convey, or encumber its assets or its business in force;

(2) withdraw its bank accounts;

(3) lend its funds;

(4) invest its funds;

(5) transfer its property;

(6) incur debt, obligation, or liability;

(7) merge or consolidate with another company;

(8) approve new premiums or renew policies;

(9) enter into a new reinsurance contract or treaty;

(10) terminate, surrender, forfeit, convert, or lapse an insurance policy, a certificate, or a contract, except for nonpayment of premiums due;

(11) release, pay, or refund premium deposits, accrued cash or loan values, unearned premiums, or other reserves on an insurance policy, certificate, or contract;

(12) make a material change in management;

(13) increase salaries and benefits of officers or directors or the preferential payment of bonuses, dividends, or other preferential payments.

HISTORY: 1991 Act No. 13, Section 3; 1993 Act No. 181, Section 608.



SECTION 38-26-70. Contest of supervisor's action; right of review.

During supervision the insurer may contest an action taken or proposed to be taken by the supervisor specifying the manner in which the action being complained of would not result in improving the condition of the insurer. Denial of the insurer's request upon reconsideration entitles the insurer to review under related regulation and the Administrative Procedures Act.

HISTORY: 1991 Act No. 13, Section 3; 1993 Act No. 181, Section 608.



SECTION 38-26-80. Other proceedings not precluded.

Nothing in this chapter precludes the director or his designee from initiating judicial proceedings to place an insurer in conservation, rehabilitation, or liquidation or other delinquency proceedings, however designated under the laws of this State, regardless of whether the director or his designee previously has initiated administrative supervision proceedings under this chapter against the insurer.

HISTORY: 1991 Act No. 13, Section 3; 1993 Act No. 181, Section 608.



SECTION 38-26-90. Meeting of director with supervisor.

The director or his designee may meet with a supervisor appointed under this chapter and with his attorney or other representative without the presence of another person at the time of or during a proceeding held under authority of this chapter to carry out the duties of the director or his designee or for the supervisor to carry out his duties under this chapter.

HISTORY: 1991 Act No. 13, Section 3; 1993 Act No. 181, Section 608.



SECTION 38-26-100. No liability of Department or director.

There is no liability on the part of, and no cause of action may arise against, the director, his designee, or the Department of Insurance or its employees or agents for action taken by them in the performance of their powers and duties under this chapter.

HISTORY: 1991 Act No. 13, Section 3; 1993 Act No. 181, Section 608.



SECTION 38-26-110. Power to promulgate regulations.

The department may promulgate regulations necessary for the implementation of this chapter.

HISTORY: 1991 Act No. 13, Section 3; 1993 Act No. 181, Section 608.






CHAPTER 27 - INSURERS' REHABILITATION AND LIQUIDATION ACT

SECTION 38-27-10. Short title.

This chapter may be cited as the "Insurers Rehabilitation and Liquidation Act".

HISTORY: Former 1976 Code Section 38-27-10 [1962 Code Section 37-1302; 1967 (55) 273] recodified as Section 38-1-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1810 [En, 1982 Act No. 384, Section 1] recodified as Section 38-27-10 by 1987 Act No. 155, Section 1; 1991 Act No. 13, Section 16; 1993 Act No. 181, Section 609.



SECTION 38-27-20. Construction.

This chapter does not limit the powers granted the director or his designee by other provisions of law and must be liberally construed to effect the purpose stated in Section 38-27-30.

HISTORY: Former 1976 Code Section 38-27-20 derived from [1962 Code Section 37-1301; 1967 (55) 273] recodified as Section 38-39-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1810 [En, 1982 Act No. 384, Section 1] recodified as Section 38-27-20 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 609.



SECTION 38-27-30. Purpose.

The purpose of this chapter is the protection of the interests of insureds, claimants, creditors, and the public generally, with minimum interference with the normal prerogatives of the owners and managers of insurers, through:

(1) Early detection of any potentially dangerous condition in an insurer and prompt application of appropriate corrective measures.

(2) Improved methods for rehabilitating insurers, involving the cooperation and management expertise of the insurance industry.

(3) Enhanced efficiency and economy of liquidation, through clarification of the law, to minimize legal uncertainty and litigation.

(4) Equitable apportionment of any unavoidable loss.

(5) Lessening the problems of interstate rehabilitation and liquidation by facilitating cooperation between states in the liquidation process and by extending the scope of personal jurisdiction over debtors of the insurer outside this State.

(6) Regulation of the insurance business by the impact of the law relating to delinquency procedures and substantive rules on the entire insurance business.

HISTORY: Former 1976 Code Section 38-27-30 [1962 Code Section 37-1303; 1967 (55) 273; 1971 (57) 709; 1985 Act No. 4, Section 1] recodified as Section 38-39-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1810 [1982 Act No. 384, Section 1] recodified as Section 38-27-30 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 609.



SECTION 38-27-40. Persons covered.

The proceedings authorized by this chapter may be applied to:

(1) insurers who are doing, or have done, an insurance business in this State and against whom claims arising from that business may exist now or in the future;

(2) insurers who purport to do an insurance business in this State;

(3) insurers who have insureds resident in this State;

(4) other persons organized or in the process of organizing with the intent to do an insurance business in this State;

(5) nonprofit service plans, fraternal benefit societies, and beneficial societies; however, this chapter does not apply to associations as defined in Section 38-38-730(A)(8);

(6) title insurance companies;

(7) surety companies subject to Chapter 15 of Title 38;

(8) multiple employer self-insured health plans defined in Chapter 41 of Title 38;

(9) prepaid health care delivery plans.

HISTORY: Former 1976 Code Section 38-27-40 [1962 Code Section 37-1304; 1967 (55) 273; 1971 (57) 709; 1985 Act No. 4, Section 2] recodified as Section 38-39-30 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1820; 1982 Act No. 384, Section 2] recodified as Section 38-27-40 by 1987 Act No. 155, Section 1; 1991 Act No. 13, Section 17; 1993 Act No. 181, Section 609; 2008 Act No. 193, Section 1, eff April 2, 2008.



SECTION 38-27-50. Definitions.

For purposes of this chapter:

(1) "Ancillary state" means any state other than a domiciliary state.

(2) "Creditor" is a person having any claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, absolute, fixed, or contingent.

(3) "Delinquency proceeding" means a proceeding instituted against an insurer to liquidate, rehabilitate, reorganize, or conserve the insurer and a summary proceeding under Section 38-27-220. "Formal delinquency proceeding" means a liquidation or rehabilitation proceeding.

(4) "Doing business" includes any of the following acts, whether effected by mail or otherwise:

(a) the issuance or delivery of contracts of insurance to persons resident in this State;

(b) the solicitation of applications for such contracts or other negotiations preliminary to the execution of such contracts;

(c) the collection of premiums, membership fees, assessments, or other consideration for such contracts;

(d) the transaction of matters subsequent to execution of such contracts and arising out of them; or

(e) operating under a license or certificate of authority, as an insurer, issued by the director or his designee.

(5) "Domiciliary state" means the state in which an insurer is incorporated or organized, or, in the case of an alien insurer, its state of entry.

(6) "Fair consideration" is given for property or obligation:

(a) when in exchange for the property or obligation, as a fair equivalent therefor and in good faith, property is conveyed or services are rendered or an obligation is incurred or an antecedent debt is satisfied; or

(b) when the property or obligation is received in good faith to secure a present advance or antecedent debt in amount not disproportionately small as compared to the value of the property or obligation obtained.

(7) "Foreign country" means any other jurisdiction not in any state.

(8) "General assets" means all property, real, personal, or otherwise, not specifically mortgaged, pledged, deposited, or otherwise encumbered for the security or benefit of specified persons or classes of persons. As to specifically encumbered property, "general assets" includes all such property or its proceeds in excess of the amount necessary to discharge the sum or sums secured thereby. Assets held in trust and on deposit for the security or benefit of all policyholders or all policyholders and creditors, in more than a single state, are treated as general assets.

(9) "Guaranty association" means the South Carolina Property and Casualty Insurance Guaranty Association, the South Carolina Life and Accident and Health Insurance Guaranty Association, and any other similar entity created by the legislature of this State for the payment of claims of insolvent insurers. "Foreign guaranty association" means any similar entity created by the legislature of any other state.

(10) "Insolvency" or "insolvent" means:

(a) For an insurer issuing only assessable fire insurance policies:

(i) the inability to pay any obligation within thirty days after it becomes payable, or

(ii) if an assessment is made within thirty days after that date, the inability to pay the obligation thirty days following the date specified in the first assessment notice issued after the date of loss.

(b) For any other insurer, that it is unable to pay its obligations when they are due, or when its admitted assets do not exceed its liabilities plus the greater of:

(i) any capital and surplus required by law for its organization, or

(ii) the total par or stated value of its authorized and issued capital stock.

(c) For purposes of this item (10) "liabilities" includes, but is not limited to, reserves required by statute, regulations, or specific requirements imposed by the director or his designee upon a subject company at the time of admission or subsequent thereto.

(11) "Insurer" means any person who has done, purports to do, is doing, or is licensed to do an insurance business and is or has been subject to the authority of, or to liquidation, rehabilitation, reorganization, supervision, or conservation by, the commissioner of insurance, or similar entity, of any state. For purposes of this chapter, any other persons included under Section 38-27-40 are considered insurers.

(12) "Person" means natural persons, corporations, partnerships, trusts, associations, societies, orders, special purpose reinsurance vehicles, or any other organizations or entities.

(13) "Preferred claim" means any claim with respect to which the terms of this chapter accord priority of payment from the general assets of the insurer.

(14) "Receiver" means receiver, liquidator, rehabilitator, or conservator as the context requires.

(15) "Reciprocal state" means any state other than this State in which in substance and effect subsection (a) of Section 38-27-370, Section 38-27-930, Section 38-27-940, and Sections 38-27-960 through 38-27-980 are in force, and in which provisions are in force requiring that the director, his designee, or equivalent official be the receiver of a delinquent insurer, and in which some provision exists for the avoidance of fraudulent conveyances and preferential transfers.

(16) "Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow, or otherwise, but not including special deposit claims or claims against general assets. The term also includes claims which have become liens upon specific assets by reason of judicial process.

(17) "Special deposit claim" means any claim secured by a deposit made pursuant to statute for the security or benefit of a limited class or classes of persons, but not including any claim secured by general assets.

(18) "State" means any state, district, or territory of the United States and the Panama Canal Zone.

(19) "Transfer" includes the sale and every other and different mode, direct or indirect, of disposing of or of parting with property or with an interest therein or with the possession thereof or of fixing a lien upon property or upon an interest therein, absolutely or conditionally, voluntarily, by or without judicial proceedings. The retention of a security title to property delivered to a debtor is considered a transfer suffered by the debtor.

HISTORY: Former 1976 Code Section 38-27-50 [1962 Code Section 37-1305; 1967 (55) 273] recodified as Section 38-39-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1830 [En, 1982 Act No. 384, Section 3] recodified as Section 38-27-50 by 1987 Act No. 155, Section 1; 1991 Act No. 13, Section 18; 1993 Act No. 181, Section 609; 2002 Act No. 228, Section 5, eff May 1, 2002.



SECTION 38-27-60. Jurisdiction and venue.

(a) Except as provided in this subsection, no delinquency proceeding may be commenced under this chapter by anyone other than the director or his designee and no court has jurisdiction to entertain, hear, or determine any proceeding commenced by any other person. However, the court may consider the application for receivership of a person other than the director or his designee if the applicant for receivership has proceeded as follows:

(1) The applicant for receivership, before presenting his complaint or petition to the court for action thereon, presents a copy thereof to the department for action thereon, as hereinafter set forth, and gives reasonable notice to the insurance company to be affected that a copy has been lodged with the department.

(2) The insurance company affected thereby has ten days after the service of the notice within which to lodge with the department a copy of the answer which it proposes to file, and thereupon the director or his designee shall proceed to investigate and within a reasonable time determine the merits of the application for receivership and shall fix a time for the hearing of the investigation of the matters involved in the petition or complaint.

(3) The director or his designee, after completing the investigation, shall recommend to the court that the receiver be or not be appointed. The court shall then consider the application for a receiver.

(b) No court of this State has jurisdiction to entertain, hear, or determine any complaint praying for the dissolution, liquidation, rehabilitation, sequestration, conservation, or receivership of an insurer or praying for an injunction or restraining order or other relief preliminary to, incidental to, or relating to the proceedings other than in accordance with this chapter.

(c) Whenever the director or his designee finds that any of the grounds for rehabilitation or liquidation of a domestic or alien insurance company as set forth in Sections 38-27-310 and 38-27-360 exists, he may apply to the Circuit Court for an order directing the company to show cause by a designated date why a receiver should not be appointed for the company or why an order should not be entered authorizing the department to proceed with the delinquency proceedings of the company or to take any other appropriate steps authorized in this chapter. The application and order may include any other relief the nature of the case and the interests of the policyholders, creditors, stockholders, and members of the company and of the public may require. A copy of the application and the order to show cause must be served upon the company by registered or certified mail and constitutes legal process in lieu of any summons or process otherwise provided by law.

(d) In addition to other grounds for jurisdiction provided by the law of this State, a court of this State having jurisdiction of the subject matter in an action brought by the receiver of a domestic insurer or an alien insurer domiciled in this State has jurisdiction over a person served with process by registered or certified mail:

(1) if the person served is obligated to the insurer in any way as an incident to any agency or brokerage arrangement that may exist or has existed between the insurer and the agent or broker, in any action on or incident to the obligation;

(2) if the person served is a reinsurer who has at any time written a policy of reinsurance for an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, or is an agent or broker of or for the reinsurer, in any action on or incident to the reinsurance contract; or

(3) if the person served is or has been an officer, manager, trustee, organizer, promoter, or person in a position of comparable authority or influence in an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, in any action resulting from such a relationship with the insurer.

(e) If the court on motion of any party finds that any action should as a matter of substantial justice be tried in a forum outside this State, the court may enter an appropriate order to stay further proceedings on the action in this State.

(f) All actions herein authorized shall be brought in the Court of Common Pleas for Richland County.

HISTORY: Former 1976 Code Section 38-27-60 [1962 Code Section 37-1306; 1967 (55) 273] recodified as Section 38-39-50 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1840 [En, 1982 Act No. 384, Section 4] recodified as Section 38-27-60 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 609.



SECTION 38-27-70. Injunctions and orders.

(a) Any receiver appointed in a proceeding under this chapter may at any time apply for, and any court of general jurisdiction may grant, restraining orders, preliminary and permanent injunctions, and other orders considered necessary and proper to prevent:

(1) the transaction of further business;

(2) the transfer of property;

(3) interference with the receiver or with a proceeding under this chapter;

(4) waste of the insurer's assets;

(5) dissipation and transfer of bank accounts;

(6) the institution or further prosecution of any actions or proceedings;

(7) the obtaining of preferences, judgments, attachments, garnishments, or liens against the insurer, its assets, or its policyholders;

(8) the levying of execution against the insurer, its assets, or its policyholders;

(9) the making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer;

(10) the withholding from the receiver of books, accounts, documents, or other records relating to the business of the insurer; or

(11) any other threatened or contemplated action that might lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors, or shareholders, or the administration of any proceeding under this chapter.

(b) The receiver may apply to any court outside of the state for the relief described in subsection (a).

HISTORY: Former 1976 Code Section 38-27-70 [1962 Code Section 37-1307; 1967 (55) 273] recodified as Section 38-39-60 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1850 [En, 1982 Act No. 384, Section 5] recodified as Section 38-27-70 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 609.



SECTION 38-27-80. Cooperation of officers, owners, and employees.

(a) Any officer, manager, director, trustee, owner, employee, or agent of any insurer or any other person with authority over or in charge of any segment of the insurer's affairs must cooperate with the director or his designee in any proceeding under this chapter or any investigation preliminary to the proceeding. The term "person" as used in this section includes any person who exercises control directly or indirectly over activities of the insurer through any holding company or other affiliate of the insurer. "To cooperate" includes, but is not limited to:

(1) To reply promptly in writing to any inquiry from the director or his designee requesting a reply.

(2) To make available to the director or his designee any books, accounts, documents, or other records or information or property of or pertaining to the insurer and in his possession, custody, or control.

(b) No person may obstruct or interfere with the director or his designee in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto.

(c) This section may not be construed to abridge otherwise existing legal rights, including the right to resist a petition for liquidation or other delinquency proceedings, or other orders.

(d) Any person included within subsection (a) who fails to cooperate with the director or his designee, or any person who obstructs or interferes with the director or his designee in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto, or who violates any valid order the director or his designee issues under this chapter may:

(1) upon conviction, be sentenced to pay a fine not exceeding ten thousand dollars or to undergo imprisonment for a term of not more than one year, or both, or

(2) after a hearing, be subject to the imposition by the director or his designee of a civil penalty not to exceed ten thousand dollars and be subject further to the revocation or suspension of any insurance licenses issued by the director or his designee.

HISTORY: Former 1976 Code Section 38-27-80 [1962 Code Section 37-1308; 1967 (55) 273] recodified as Section 38-39-70 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1860 [1982 Act No. 384, Section 6] recodified as Section 38-27-80 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 609.



SECTION 38-27-90. Bonds.

In any proceeding under this chapter, the director and his designee(s) are responsible on their official bonds for the faithful performance of their duties. If the court considers it desirable for the protection of the assets, it may at any time require an additional bond from the director or his designee(s). These bonds must be paid for out of the assets of the insurer as a cost of administration.

HISTORY: Former 1976 Code Section 38-27-90 [1962 Code Section 37-1309; 1967 (55) 273; 1971 (57) 709, 937; 1980 Act No. 455; 1982 Act No. 378; 1983 Act No. 34; 1985 Act No. 37] recodified as Section 38-39-80 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1870 [1982 Act No. 384, Section 7] recodified as Section 38-27-90 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 609.



SECTION 38-27-100. Proceedings initiated prior to effective date of Insurers Supervision, Rehabilitation, and Liquidation Act.

An insurance proceeding under this chapter begun before the effective date of the "Insurers Rehabilitation and Liquidation Act" is deemed to have begun after that date for the purpose of conducting the proceeding. However, in the discretion of the director or his designee, the proceeding may be continued, in whole or in part, as it would have been if this act was not in effect.

HISTORY: 1991 Act No. 13, Section 4; 1993 Act No. 181, Section 609.



SECTION 38-27-110. Disabilities of delinquent insurer pending repayment to guaranty association.

Until payments of or on account of an insurer's contractual obligations by a guaranty association, including expenses and interest, are repaid to the guaranty association or a plan of repayment by the insurer is approved by the guaranty association, no insurer that is subject to a delinquency proceeding, whether formal or informal, administrative or judicial, may:

(1) be released from the proceeding unless it is converted into a judicial rehabilitation or liquidation proceeding;

(2) be permitted to solicit or accept new business or request or accept the restoration of a suspended or revoked license or certificate of authority;

(3) be returned to the control of its shareholders or private management; or

(4) have its assets returned to the control of its shareholders or private management.

HISTORY: 1991 Act No. 13, Section 4; 1993 Act No. 181, Section 609.



SECTION 38-27-220. Court's seizure order.

(a) The director or his designee may file in the Circuit Court a petition alleging, with respect to a domestic insurer:

(1) that grounds exist that would justify a court order for a formal delinquency proceeding against an insurer under this chapter;

(2) that the interests of policyholders, creditors, or the public will be endangered by delay; and

(3) the contents of an order considered necessary by the director or his designee.

(b) Upon a filing under subsection (a), the court may issue forthwith, ex parte and without a hearing, the requested order which shall direct the department to take possession and control of all or a part of the property, books, accounts, documents, and other records of an insurer and of the premises occupied by it for transaction of its business and, until further order of the court, shall enjoin the insurer and its officers, managers, agents, and employees from disposition of its property and from transaction of its business except with the written consent of the director or his designee.

(c) The court shall specify in the order what its duration is, which must be the time the court considers necessary for the department to ascertain the condition of the insurer. On motion of either party or on its own motion, the court may hold any hearings it considers desirable after notice it considers appropriate and may extend, shorten, or modify the terms of the seizure order. The court shall vacate the seizure order if the department fails to commence a formal proceeding under this chapter after having had a reasonable opportunity to do so. An order of the court pursuant to a formal proceeding under this chapter ipso facto vacates the seizure order.

(d) Entry of a seizure order under this section does not constitute an anticipatory breach of any contract of the insurer.

(e) An insurer subject to an ex parte order under this section may petition the court at any time after the issuance of the order for a hearing and review of the order. The court shall hold the hearing and review not more than fifteen days after the request. A hearing under this subsection may be held privately in chambers and it must be so held if the insurer proceeded against so requests.

(f) If, at any time after the issuance of a seizure order, it appears to the court that any person whose interest is or will be substantially affected by the order did not appear at the hearing and has not been served, the court may order that notice be given. An order that notice be given does not stay the effect of any order previously issued by the court.

HISTORY: Former 1976 Code Section 38-5-1920 [1982 Act No. 384, Section 10] recodified as Section 38-27-220 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 610.



SECTION 38-27-230. Confidentiality of hearings.

In proceedings and judicial reviews under Section 38-27-220, records of the insurer, other documents, insurance department files, and court records and papers, so far as they pertain to or are a part of the record of the proceedings, are and must remain confidential except as is necessary to obtain compliance, unless the Circuit Court, after hearing arguments from the parties in chambers, orders otherwise, or unless the insurer requests that the matter be made public. Until a court order, papers filed with the clerk of the Circuit Court must be held by him in a confidential file.

HISTORY: Former 1976 Code Section 38-5-1930 [1982 Act No. 384, Section 11] recodified as Section 38-27-230 by 1987 Act No. 155, Section 1; 1991 Act No. 13, Section 19; 1993 Act No. 181, Section 610.



SECTION 38-27-310. Grounds for rehabilitation.

The director or his designee may apply by petition to the circuit court for an order authorizing him to rehabilitate a domestic insurer or an alien insurer domiciled in this State on any one or more of the following grounds:

(1) The insurer is in a condition in which the further transaction of business would be hazardous, financially, to its policyholders, creditors, or the public.

(2) There is reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer, or other illegal conduct in, by, or with respect to the insurer that if established would endanger assets in an amount threatening the solvency of the insurer.

(3) The insurer has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee, or other person, if the person has been found after notice and hearing by the director or his designee to be dishonest or untrustworthy in a way affecting the insurer's business.

(4) Control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in a person or persons found after notice and hearing to be untrustworthy.

(5) Any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, director or trustee, employee, or other person, has refused to be examined under oath by the director or his designee concerning its affairs, whether in this State or elsewhere, and, after reasonable notice of the fact, the insurer has failed promptly and effectively to terminate the employment and status of the person and all his influence on management.

(6) After demand by the director or his designee under Section 38-13-20 or 38-13-120 or under this chapter, the insurer has failed to make available promptly for examination any of its own property, books, accounts, documents, or other records, or those of any subsidiary or related company within the control of the insurer, or those of any person having executive authority in the insurer so far as they pertain to the insurer.

(7) Without first obtaining the written consent of the director or his designee, the insurer has transferred, or attempted to transfer, substantially its entire property or business or has entered into any transaction the effect of which is to merge, consolidate, or reinsure substantially its entire property or business in or with the property or business of any other person.

(8) The insurer or its property has been or is the subject of an application for the appointment of a receiver, trustee, custodian, conservator, or sequestrator or similar fiduciary of the insurer or its property otherwise than as authorized under the insurance laws of this State and the appointment has been made or is imminent and the appointment might oust the courts of this State of jurisdiction or might prejudice orderly delinquency proceedings under this chapter.

(9) Within the previous three years the insurer wilfully has violated its charter, articles of incorporation, or bylaws, an insurance law of this State, or an order of the director or his designee.

(10) The insurer has failed to pay within sixty days after due date any obligation to any state or any subdivision thereof or any judgment entered in any state, if the court in which the judgment was entered had jurisdiction over the subject matter, except that the nonpayment may not be a ground until sixty days after any good faith effort by the insurer to contest the obligation has been terminated, whether it is before the director or his designee or in the courts, or the insurer has systematically attempted to compromise or renegotiate previously agreed settlements with its creditors on the ground that it is financially unable to pay its obligations in full.

(11) The insurer has failed to file its annual report or other financial report required by statute within the time allowed by law and, after written demand by the director or his designee, has failed to give an adequate explanation immediately.

(12) The board of directors or the holders of a majority of the shares entitled to vote request or consent to rehabilitation under this chapter.

HISTORY: Former 1976 Code Section 38-5-2010 [1982 Act No. 384, Section 12] recodified as Section 38-27-310 by 1987 Act No. 155, Section 1; 1991 Act No. 13, Section 20; 1993 Act No. 181, Section 611.



SECTION 38-27-320. Rehabilitation orders.

(a) An order to rehabilitate the business of a domestic insurer or an alien insurer domiciled in this State shall appoint the director, and his successors in office, or his designee the rehabilitator and shall direct the rehabilitator to take possession immediately of the assets of the insurer and to administer them under the general supervision of the court. The filing or recording of the order with the clerk of court or register of deeds of the county in which the principal business of the company is conducted or the county in which its principal office or place of business is located imparts the same notice which a deed, bill of sale, or other evidence of title duly filed or recorded with that office would have imparted. The order to rehabilitate the insurer shall by operation of law vest title to all assets of the insurer in the rehabilitator.

(b) Any order issued under this section shall require accounting to the court by the rehabilitator. Accountings must be at intervals as the court specifies in its order.

(c) Entry of an order of rehabilitation does not constitute an anticipatory breach of any contracts of the insurer.

HISTORY: Former 1976 Code Section 38-5-2020 [1982 Act No. 384, Section 13] recodified as Section 38-27-320 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 612; 1997 Act No. 34, Section 1.



SECTION 38-27-330. Powers and duties of rehabilitator.

(a) The director may appoint one or more special deputies who have all the powers and responsibilities of the rehabilitator granted under this section to assist the director or his designee as rehabilitator, and the director may employ any counsel, clerks, and assistants considered necessary. The compensation of the special deputy, counsel, clerks, and assistants and all expenses of taking possession of the insurer and of conducting the proceedings must be fixed by the director with the court's approval and must be paid out of the funds or assets of the insurer. The persons appointed under this section shall serve at the director's pleasure. In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the director may advance the costs so incurred out of any appropriation for the maintenance of the insurance department. Any amounts so advanced for expenses of administration must be repaid to the director for the use of the insurance department out of the first available monies of the insurer.

(b) The rehabilitator may take any action he considers necessary or appropriate to reform and revitalize the insurer. He has all the powers of the directors, officers, and managers, whose authority is suspended, except as they are redelegated by the rehabilitator. He has full power to direct and manage, to hire and discharge employees subject to any contract rights they may have, and to deal with the property and business of the insurer.

(c) If it appears to the rehabilitator that there has been criminal or tortious conduct or breach of any contractual or fiduciary obligation detrimental to the insurer by any officer, manager, agent, broker, employee, or other person, he may pursue all appropriate legal remedies on behalf of the insurer.

(d) If the rehabilitator determines that reorganization, consolidation, conversion, reinsurance, merger, or other transformation of the insurer is appropriate, he shall prepare a plan to effect the changes. Upon application of the rehabilitator for approval of the plan, and after any notice and hearings the court may prescribe, the court may either approve or disapprove the proposed plan, or may modify it and approve it as modified. Any plan approved under this section must be, in the judgment of the court, fair and equitable to all parties concerned. If the plan is approved, the rehabilitator shall carry out the plan. In the case of a life insurer, the plan proposed may include the imposition of liens upon the policies of the company, if all rights of shareholders are first relinquished. A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies, for the period and to the extent necessary.

(e) The rehabilitator has the power under Sections 38-27-450 and 38-27-460 to avoid fraudulent transfers.

HISTORY: Former 1976 Code Section 38-5-2030 [1982 Act No. 384, Section 14] recodified as Section 38-27-330 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 613.



SECTION 38-27-340. Actions by and against rehabilitator.

(a) Any court in this State before which any action or proceeding in which the insurer is a party or is obligated to defend a party is pending when a rehabilitation order against the insurer is entered shall stay the action or proceeding for ninety days and any additional time necessary for the rehabilitator to obtain proper representation and prepare for further proceedings. The rehabilitator shall take any action respecting the pending litigation he considers necessary in the interests of justice and for the protection of creditors, policyholders, and the public. The rehabilitator shall immediately consider all litigation pending outside this State and shall petition the courts having jurisdiction over that litigation for stays whenever necessary to protect the estate of the insurer.

(b) No statute of limitations or defense of laches runs with respect to any action by or against an insurer between the filing of a petition for appointment of a rehabilitator for that insurer and the order granting or denying that petition. Any action by or against the insurer that might have been commenced when the petition was filed may be commenced for at least sixty days after the order of rehabilitation is entered or the petition is denied.

(c) Any guaranty association or foreign guaranty association covering life or health insurance or annuities has standing to appear in any court proceeding concerning the rehabilitation of a life or health insurer if the association is or may become liable to act as a result of the rehabilitation.

HISTORY: Former 1976 Code Section 38-5-2040 [1982 Act No. 384, Section 15] recodified as Section 38-27-340 by 1987 Act No. 155, Section 1.



SECTION 38-27-350. Termination of rehabilitation.

(a) Whenever the director or his designee believes further attempts to rehabilitate an insurer would substantially increase the risk of loss to creditors, policyholders, or the public or would be futile, the director or his designee may petition the Circuit Court for an order of liquidation. A petition under this subsection has the same effect as a petition under Section 38-27-360. The Circuit Court shall permit the directors of the insurer to take actions reasonably necessary to defend against the petition and may order payment from the estate of the insurer of costs and other expenses of defense as justice requires.

(b) The rehabilitator may at any time petition the Circuit Court for an order terminating rehabilitation of an insurer. The court shall also permit the directors of the insurer to petition the court for an order terminating rehabilitation of the insurer and may order payment from the estate of the insurer of costs and other expenses of the petition as justice requires. If the Circuit Court finds that rehabilitation has been accomplished and that grounds for rehabilitation under Section 38-27-310 no longer exist, it shall order that the insurer be restored to possession of its property and the control of its business. The Circuit Court may also make that finding and issue that order at any time upon its own motion.

HISTORY: Former 1976 Code Section 38-5-2050 [1982 Act No. 384, Section 16] recodified as Section 38-27-350 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 614.



SECTION 38-27-360. Grounds for liquidation.

The director or his designee may petition the Circuit Court as provided by law for an order directing him to liquidate a domestic insurer or an alien insurer domiciled in this State on the basis:

(1) of any ground for an order of rehabilitation as specified in Section 38-27-310, whether or not there has been a prior order directing the rehabilitation of the insurer;

(2) that the insurer is insolvent; or

(3) that the insurer is in such a condition that the further transaction of business would be hazardous, financially or otherwise, to its policyholders, its creditors, or the public.

HISTORY: Former 1976 Code Section 38-5-2060 [1982 Act No. 384, Section 17] recodified as Section 38-27-360 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 615.



SECTION 38-27-370. Liquidation orders.

(A) An order to liquidate the business of a domestic insurer must appoint the director and his successors in office, or his designee, as liquidator and direct the liquidator immediately to take possession of the assets of the insurer and to administer them under the general supervision of the court. The liquidator is vested by operation of law with the title to the property, contracts, and rights of action and the books and records of the insurer ordered liquidated, wherever located, as of the entry of the final order of liquidation. The filing or recording of the order with the clerk of court or the register of deeds of the county in which its principal office or place of business is located or, for real estate, with the clerk of court and the register of deeds of the county where the property is located imparts the same notice which a deed, bill of sale, or other evidence of title filed or recorded with that office would have imparted.

(B) Upon issuance of the order, the rights and liabilities of the insurer and its creditors, policyholders, shareholders, members, and other persons interested in its estate become fixed as of the date of entry of the order of liquidation, except as provided in Sections 38-27-380 and 38-27-560.

(C) An order to liquidate the business of an alien insurer domiciled in this State must be in the same terms and has the same legal effect as an order to liquidate a domestic insurer, except that the assets and the business in the United States are the only assets and business included.

(D) At the time of petitioning for an order of liquidation, or after that time, the director or his designee, after making appropriate findings of an insurer's insolvency, may petition the court for a judicial declaration of insolvency. After providing notice and hearing it considers proper the court may make the declaration.

(E) An order issued under this section must require accounting to the court by the liquidator. Accountings must be at intervals the court specifies in its order.

(F)(1) Within five days of the effective date of this subsection or within five days after the initiation of an appeal of an order of liquidation, which order has not been stayed, the director or his designee shall present for the court's approval a plan for the continued performance of the defendant company's policy claims obligations, including the duty to defend insureds under liability insurance policies during the pendency of an appeal. The plan must provide for the continued performance and payment of policy claims obligations in the normal course of events notwithstanding the grounds alleged in support of the order of liquidation including the ground of insolvency. If the defendant company's financial condition, in the judgment of the director or his designee, does not support the full performance of policy claims obligations during the appeal pendency period, the plan may prefer the claims of certain policyholders and claimants over creditors and interested parties as well as other policyholders and claimants as the director or his designee finds to be fair and equitable considering the relative circumstances of the policyholders and claimants. The court shall examine the plan submitted by the director or his designee and if it finds the plan to be in the best interests of the parties, the court shall approve the plan. No action may lie against the director, or his deputies, designees, agents, clerks, assistants, or attorneys based on preference in an appeal pendency plan approved by the court.

(2) The appeal pendency plan may not supersede or affect the obligations of an insurance guaranty association. An appeal pendency plan must provide for equitable adjustments to be made by the liquidator to distributions of assets to guaranty associations, if the liquidator pays claims from assets of the estate, which otherwise would be the obligations of a guaranty association but for the appeal of the order of liquidation, so that guaranty associations equally benefit on a pro rata basis from the assets of the estate. If an order of liquidation is set aside upon appeal, the company must not be released from delinquency proceedings unless funds advanced by a guaranty association, including reasonable administrative expenses relating to obligations of the company, are repaid in full, together with interest at the judgment rate of interest or unless an arrangement for repayment has been made with the consent of applicable guaranty associations.

HISTORY: Former 1976 Code Section 38-5-2070 [1982 Act No. 384, Section 18] recodified as Section 38-27-370 by 1987 Act No. 155, Section 1; 1991 Act No. 13, Section 21; 1993 Act No. 181, Section 616; 1997 Act No. 34, Section 1.



SECTION 38-27-380. Continuance of coverage.

(a) All policies, other than life or health insurance or annuities, in effect at the time of issuance of an order of liquidation continue in force only for the lesser of:

(1) a period of thirty days from the date of entry of the liquidation order;

(2) the expiration of the policy coverage;

(3) the date when the insured has replaced the insurance coverage with equivalent insurance in another insurer or otherwise terminated the policy; or

(4) the liquidator has effected a transfer of the policy obligation pursuant to item (8) of subsection (a) of Section 38-27-400.

(b) An order of liquidation under Section 38-27-370 terminates coverages at the time specified in subsection (a) of this section for purposes of any other statute.

(c) Policies of life or health insurance or annuities continue in force for the period and under the terms as provided for by any applicable guaranty association or foreign guaranty association.

(d) Policies of life or health insurance or annuities or any period or coverage of the policies not covered by a guaranty association or foreign guaranty association terminates under subsections (a) and (b) of this section.

HISTORY: Former 1976 Code Section 38-5-2080 [1982 Act No. 384, Section 19] recodified as Section 38-27-380 by 1987 Act No. 155, Section 1.



SECTION 38-27-390. Dissolution of insurer.

The director or his designee may petition for an order dissolving the corporate existence of a domestic insurer or the United States branch of an alien insurer domiciled in this State at the time he applies for a liquidation order. The court as provided by law shall order dissolution of the corporation upon petition by the director or his designee upon or after the granting of a liquidation order. If the dissolution has not previously been ordered, it must be effected by operation of law upon the discharge of the liquidator if the insurer is insolvent but may be ordered by the court upon the discharge of the liquidator if the insurer is under a liquidation order for some other reason.

HISTORY: Former 1976 Code Section 38-5-2090 [1982 Act No. 384, Section 20] recodified as Section 38-27-390 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 617.



SECTION 38-27-400. Powers of liquidator.

(a) The liquidator has the power:

(1) To appoint a special deputy to act for him under this chapter and to determine the special deputy's reasonable compensation. The special deputy has all powers of the liquidator granted by this section. The special deputy serves at the pleasure of the liquidator.

(2) To employ employees and agents, legal counsel, actuaries, accountants, appraisers, consultants, and other personnel he considers necessary to assist in the liquidation.

(3) To fix the reasonable compensation of employees and agents, legal counsel, actuaries, accountants, appraisers, and consultants with the court's approval.

(4) To pay reasonable compensation to persons appointed and to defray from the funds or assets of the insurer all expenses of taking possession of, conserving, conducting, liquidating, disposing of, or otherwise dealing with the business and property of the insurer. In the event that the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the director may advance the costs so incurred out of any appropriation for the maintenance of the insurance department. Any amounts so advanced for expenses of administration must be repaid to the director for the use of the insurance department out of the first available monies of the insurer.

(5) To hold hearings, to subpoena witnesses to compel their attendance, to administer oaths, to examine any person under oath, and to compel any person to subscribe to his testimony after it has been correctly reduced to writing and, in connection therewith, to require the production of any books, papers, records, or other documents which he considers relevant to the inquiry.

(6) To collect all debts and monies due and claims belonging to the insurer, wherever located, and, for this purpose:

(i) To institute timely action in other jurisdictions in order to forestall garnishment and attachment proceedings against the debts.

(ii) To do other acts necessary or expedient to collect, conserve, or protect its assets or property, including the power to sell, compound, compromise, or assign debts for purposes of collection upon terms and conditions he considers best.

(iii) To pursue any creditor's remedies available to enforce his claims.

(7) To conduct public and private sales of the property of the insurer.

(8) To use assets of the estate of an insurer under a liquidation order to transfer policy obligations to a solvent assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under Section 38-27-610.

(9) To acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon, or otherwise dispose of or deal with any property of the insurer at its market value or upon terms and conditions that are fair and reasonable. He also has power to execute, acknowledge, and deliver any and all deeds, assignments, releases, and other instruments necessary or proper to effectuate any sale of property or other transaction in connection with the liquidation.

(10) To borrow money on the security of the insurer's assets or without security and to execute and deliver all documents necessary to that transaction for the purpose of facilitating the liquidation.

(11) To enter into contracts necessary to carry out the order to liquidate, and to affirm or disavow any contracts to which the insurer is a party.

(12) To continue to prosecute and to institute in the name of the insurer or in his own name any and all suits and other legal proceedings, in this State or elsewhere, and to abandon the prosecution of claims he considers unprofitable to pursue further. If the insurer is dissolved under Section 38-27-390, he has the power to apply to any court in this State or elsewhere for leave to substitute himself for the insurer as plaintiff.

(13) To prosecute any action which may exist in behalf of the creditors, members, policyholders, or shareholders of the insurer against any officer of the insurer or any other person.

(14) To remove any or all records and property of the insurer to the offices of the department or to any other place convenient for the purposes of efficient and orderly execution of the liquidation. Guaranty associations and foreign guaranty associations shall have such reasonable access to the records of the insurer as is necessary for them to carry out their statutory obligations.

(15) To deposit in one or more banks in this State sums required for meeting current administration expenses and dividend distributions.

(16) To invest all sums not currently needed, unless the court orders otherwise.

(17) To file any necessary documents for recording in the office of any recorder of deeds or record office in this State or elsewhere where property of the insurer is located.

(18) To assert all defenses available to the insurer as against third persons, including statutes of limitation, statutes of fraud, and the defense of usury. A waiver of any defense by the insurer after a petition in liquidation has been filed does not bind the liquidator. Whenever a guaranty association or foreign guaranty association has an obligation to defend any suit, the liquidator shall give precedence to that obligation and may defend only in the absence of a defense by the guaranty associations.

(19) To exercise and enforce all the rights, remedies, and powers of any creditor, shareholder, policyholder, or member, including any power to avoid any transfer or lien that may be given by the general law and that is not included with Sections 38-27-450 through 38-27-470.

(20) To intervene in any proceeding wherever instituted that might lead to the appointment of a receiver or trustee and to act as the receiver or trustee whenever the appointment is offered.

(21) To enter into agreements with any receiver or commissioner of any other state relating to the rehabilitation, liquidation, conservation, or dissolution of an insurer doing business in both states.

(22) To exercise all powers now held or hereafter conferred upon receivers by the laws of this State not inconsistent with this chapter.

(23) To audit the books and records of agents of the insurer insofar as those records relate to the business activities of the insurer.

(24) Notwithstanding the powers of the liquidator in subsections (a) and (b), the liquidator is not obligated to defend claims or to continue to defend claims after the entry of a liquidation order.

(b) The enumeration, in this section, of the powers and authority of the liquidator may not be construed as a limitation upon him; nor shall it exclude in any manner his right to do other acts not herein specifically enumerated, or otherwise provided for, that may be necessary or appropriate for the accomplishment of or in aid of the purpose of liquidation.

HISTORY: Former 1976 Code Section 38-5-2100 [1982 Act No. 384, Section 21] recodified as Section 38-27-400 by 1987 Act No. 155, Section 1; 1991 Act No. 13, Sections 22, 23; 1993 Act No. 181, Section 618.



SECTION 38-27-410. Notice to creditors and others.

(a) Unless the court otherwise directs, the liquidator shall give or cause to be given notice of the liquidation order as soon as possible:

(1) By first class mail and either by telegram or telephone to the insurance commissioner of each jurisdiction in which the insurer is doing business.

(2) By first class mail to any guaranty association or foreign guaranty association which is or may become obligated as a result of the liquidation.

(3) By first class mail to all insurance agents of the insurer.

(4) By first class mail to all persons known or reasonably expected to have claims against the insurer, including all policyholders, at their last known addresses as indicated by the records of the insurer.

(5) By publication in a newspaper of general circulation in the county in which the insurer has its principal place of business and in any other locations the liquidator considers appropriate.

(b) Notice to potential claimants under subsection (a) requires claimants to file with the liquidator their claims together with proper proofs thereof under Section 38-27-550 by a date the liquidator specifies in the notice. The liquidator need not require persons claiming cash surrender values or other investment values in life insurance and annuities to file a claim. All claimants have a duty to keep the liquidator informed of any changes of address.

(c) If notice is given in accordance with this section, the distribution of assets of the insurer under this chapter is conclusive with respect to all claimants, whether or not they received notice.

HISTORY: Former 1976 Code Section 38-5-2110 [1982 Act No. 384, Section 22] recodified as Section 38-27-410 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 619.



SECTION 38-27-420. Duties of agents.

(a) Every person who receives notice in the form prescribed in Section 38-27-410 that an insurer which he represents as an agent is the subject of a liquidation order shall within fifteen days of the notice give notice of the liquidation order. The notice must be sent by first class mail to the last address contained in the agent's records to each policyholder or other person named in any policy issued through the agent by the insurer, if he has a record of the address of the policyholder or other person. A policy is considered issued through an agent if the agent has a property interest in the expiration of the policy, or if the agent has had in his possession a copy of the declarations of the policy at any time during the life of the policy, except where the ownership of the expiration of the policy has been transferred to another. The written notice shall include the name and address of the insurer, the name and address of the agent, identification of the policy impaired, and the nature of the impairment including termination of coverage, as described in Section 38-27-380. Notice by a general agent satisfies the notice requirement for any agents under contract to him. Each agent obligated to give notice under this section shall file a report of compliance with the liquidator.

(b) Any agent failing to give notice or file a report of compliance as required in subsection (a) of this section is subject to the penalty provisions of Section 38-2-10.

(c) The liquidator may waive the duties imposed by this section if he determines that other notice to the policyholders of the insurer under liquidation is adequate.

HISTORY: Former 1976 Code Section 38-5-2120 [1982 Act No. 384, Section 23] recodified as Section 38-27-420 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 10.



SECTION 38-27-430. Actions by and against liquidator.

(a) Upon issuance of an order appointing a liquidator of a domestic insurer or of an alien insurer domiciled in this State, no action at law or equity may be brought against the insurer or liquidator, whether in this State or elsewhere; nor may any existing actions be maintained or further presented after issuance of the order. The courts of this State shall give full faith and credit to injunctions against the liquidator or the company or the continuation of existing actions against the liquidator or the company, when the injunctions are included in an order to liquidate an insurer issued pursuant to corresponding provisions in other states. Whenever, in the liquidator's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer that is pending outside this State, he may intervene in the action. The liquidator may defend any action in which he intervenes under this section at the expense of the estate of the insurer.

(b) The liquidator may, upon or after an order for liquidation, within two years or such time in addition to two years as applicable law may permit, institute an action or proceeding on behalf of the estate of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which the order is entered. Where, by any agreement, a period of limitation is fixed for instituting a suit or proceeding upon any claim, or for filing any claim, proof of claim, proof of loss, demand, notice, or the like, or where in any proceeding, judicial or otherwise, a period of limitation is fixed, either in the proceeding or by applicable law, for taking any action, filing any claim or pleading, or doing any act, and where in the case the period had not expired at the date of the filing of the petition, the liquidator may, for the benefit of the estate, take any action or do any act, required of or permitted to the insurer, within a period of one hundred eighty days after the entry of an order for liquidation, or within a further period that is shown to the satisfaction of the court not to be unfairly prejudicial to the other party.

(c) No statute of limitations or defense of laches runs with respect to any action against an insurer between the filing of a petition for liquidation against an insurer and the denial of the petition. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least sixty days after the petition is denied.

(d) Any guaranty association or foreign guaranty association has standing to appear in any court proceeding concerning the liquidation of an insurer if the association is or may become liable to act as a result of the liquidation.

HISTORY: Former 1976 Code Section 38-5-2130 [1982 Act No. 384, Section 24] recodified as Section 38-27-430 by 1987 Act No. 155, Section 1.



SECTION 38-27-440. Collection and list of assets.

(a) As soon as practicable after the liquidation order but not later than one hundred twenty days thereafter, the liquidator shall prepare in duplicate a list of the insurer's assets. The list must be amended or supplemented from time to time as the liquidator may determine. One copy must be filed in the office of the clerk of the circuit court and one copy must be retained for the liquidator's files. All amendments and supplements must be similarly filed.

(b) The liquidator shall reduce the assets to a degree of liquidity that is consistent with the effective execution of the liquidation.

(c) A submission to the court for disbursement of assets in accordance with Section 38-27-530 fulfills the requirements of subsection (a) of this Section.

HISTORY: Former 1976 Code Section 38-5-2140 [1982 Act No. 384, Section 25] recodified as Section 38-27-440 by 1987 Act No. 155, Section 1.



SECTION 38-27-450. Fraudulent transfers prior to petition.

(a) Every transfer made or suffered and every obligation incurred by an insurer within one year prior to the filing of a successful petition for rehabilitation or liquidation under this chapter is fraudulent as to then existing and future creditors if made or incurred without fair consideration or with actual intent to hinder, delay, or defraud either existing or future creditors. A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under this chapter, which is fraudulent under this section, may be avoided by the receiver, except as to a person who in good faith is a purchaser, lienor, or obligee for a present fair equivalent value and except that any purchaser, lienor, or obligee, who in good faith has given a consideration less than fair for the transfer, lien, or obligation, may retain the property, lien, or obligation as security for repayment. The court may, on due notice, order the transfer or obligation to be preserved for the benefit of the estate, and, in that event, the receiver succeeds to and may enforce the rights of the purchaser, lienor, or obligee.

(b)(1) A transfer of property other than real property is considered made or suffered when it becomes so far perfected that no later lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee under Section 38-27-470.

(2) A transfer of real property is considered made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer which creates an equitable lien is not considered perfected if there are available means by which a legal lien could be created.

(4) Any transfer not perfected prior to the filing of a petition for liquidation is considered made immediately before the filing of the successful petition.

(5) This subsection (b) applies whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

(c) Any transaction of the insurer with a reinsurer is considered fraudulent and may be avoided by the receiver under subsection (a) if:

(1) The transaction consists of the termination, adjustment, or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transaction, unless the reinsurer gives a present fair equivalent value for the release.

(2) Any part of the transaction took place within one year prior to the date of filing of the petition through which the receivership was commenced.

HISTORY: Former 1976 Code Section 38-5-2150 [1982 Act No. 384, Section 26] recodified as Section 38-27-450 by 1987 Act No. 155, Section 1.



SECTION 38-27-460. Transfers after petition.

(a) After petition for rehabilitation or liquidation has been filed a transfer of any of the real property of the insurer made to a person acting in good faith is valid against the receiver if made for a present fair equivalent value or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred. The commencement of a proceeding in rehabilitation or liquidation is constructive notice upon the recording of a copy of the petition for or order of rehabilitation or liquidation with the register of deeds in the county where any real property in question is located. The exercise by a court of the United States or any state or jurisdiction to authorize or effect a judicial sale of real property of the insurer within any county in any state is not impaired by the pendency of the proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale.

(b) After a petition for rehabilitation or liquidation has been filed and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

(1) A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith is valid against the receiver if made for a present fair equivalent value or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred.

(2) A person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property, or any part thereof, to the insurer or upon his order, with the same effect as if the petition were not pending.

(3) A person having actual knowledge of the pending rehabilitation or liquidation is considered not to act in good faith.

(4) A person asserting the validity of a transfer under this section has the burden of proof. Except as elsewhere provided in this section, no transfer by or on behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator is valid against the liquidator.

(c) Nothing in this chapter impairs the negotiability of currency or negotiable instruments.

HISTORY: Former 1976 Code Section 38-5-2160 [1982 Act. 384, Section 27] recodified as Section 38-27-460 by 1987 Act No. 155, Section 1; 1997 Act No. 34, Section 1.



SECTION 38-27-470. Voidable preferences and liens.

(a)(1) A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within one year before the filing of a successful petition for liquidation under this chapter, the effect of which transfer may be to enable the creditor to obtain a greater percentage of this debt than another creditor of the same class would receive. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, then the transfers are considered preferences if made or suffered within one year before the filing of the successful petition for rehabilitation or within two years before the filing of the successful petition for liquidation, whichever time is shorter.

(2) Any preference may be avoided by the liquidator if:

(i) the insurer was insolvent at the time of the transfer;

(ii) the transfer was made within four months before the filing of the petition;

(iii) the creditor receiving it or to be benefited thereby or his agent acting with reference thereto had, at the time when the transfer was made, reasonable cause to believe that the insurer was insolvent or was about to become insolvent; or

(iv) the creditor receiving it was an officer, employee, attorney, or other person who was in fact in a position of comparable influence in the insurer to an officer, whether or not he held such position, or any shareholder holding directly or indirectly more than five percent of any class of any equity security, as defined in Section 38-23-20, issued by the insurer, or any other person, firm, corporation, association, or aggregation of persons with whom the insurer did not deal at arm's length.

(3) Where the preference is voidable, the liquidator may recover the property or, if it has been converted, its value from any person who has received or converted the property, except where a bona fide purchaser or lienor has given less than fair equivalent value, he shall have a lien upon the property to the extent of the consideration actually given by him. Where a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title passes to the liquidator.

(b)(1) A transfer of property other than real property is considered made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

(2) A transfer of real property is considered made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

(3) A transfer which creates an equitable lien is not considered to be perfected if there are available means by which a legal lien could be created.

(4) A transfer not perfected prior to the filing of a petition for liquidation is considered made immediately before the filing of the successful petition.

(5) This subsection (b) applies whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.

(c)(1) A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of the proceedings upon the entry or docketing of a judgment or decree, or upon attachment, execution, or like process, whether before or upon levy. It does not include liens which under applicable law are given a special priority over other liens which are prior in time.

(2) A lien obtainable by legal or equitable proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of subsection (b) of this section, if such consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials. The lien could not, however, become superior and the purchase could not create superior rights for the purpose of subsection (b) of this section through any acts subsequent to the obtaining of the lien or subsequent to the purchase which require the agreement or concurrence of any third party or which require any further judicial action or ruling.

(d) A transfer of property for or on account of a new and contemporaneous consideration which is considered under subsection (b) of this section made or suffered after the transfer because of delay in perfecting it does not thereby become a transfer for or on account of an antecedent debt if any acts required by applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within twenty-one days or any period expressly allowed by law, whichever is less. A transfer to secure a future loan, if the loan is actually made, or a transfer which becomes security for a future loan has the same effect as a transfer for or on account of a new and contemporaneous consideration.

(e) If any lien considered voidable under paragraph (2) of subsection (a) of this section has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under this chapter which results in a liquidation order, the indemnifying transfer or lien is also considered voidable.

(f) The property affected by any lien considered voidable under subsections (a) and (e) of this section is discharged from the lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety pass to the liquidator, except that the court may on due notice order the lien to be preserved for the benefit of the estate and the court may direct that the conveyance be executed as may be proper or adequate to evidence the title of the liquidator.

(g) The circuit court has summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under this section. Reasonable notice of any hearing in the proceeding must be given to all parties in interest, including the obligee of a releasing bond or other like obligation. Where an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien, and, if the value is less than the amount for which the property is indemnified or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the liquidator, within a reasonable time the court shall fix.

(h) The liability of a surety under a releasing bond or other like obligation is discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and voided by the liquidator, or, where the property is retained under subsection (g), to the extent of the amount paid to the liquidator.

(i) If a creditor has been preferred and afterward in good faith gives the insurer further credit without security of any kind for property which becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference which would otherwise be recoverable from him.

(j) If an insurer, directly or indirectly, within four months before the filing of a successful petition for liquidation under this chapter or at any time in contemplation of a proceeding to liquidate it pays money or transfers property to an attorney-at-law for services rendered or to be rendered, the transaction may be examined by the court on its own motion or must be examined by the court on petition of the liquidator and may be held valid only to the extent of a reasonable amount to be determined by the court. The excess may be recovered by the liquidator for the benefit of the estate; however, where the attorney is in a position of influence in the insurer or an affiliate thereof, payment of any money or the transfer of any property to the attorney-at-law for services rendered or to be rendered is governed by item (iv) of paragraph (2) of subsection (a) of this section.

(k)(1) Every officer, manager, employee, shareholder, member, subscriber, attorney, or any other person acting on behalf of the insurer who knowingly participates in giving any preference when he has reasonable cause to believe the insurer is or is about to become insolvent at the time of the preference is personally liable to the liquidator for the amount of the preference. It is permissible to infer that there is reasonable cause to so believe if the transfer was made within four months before the date of filing of the successful petition for liquidation.

(2) Every person receiving any property from the insurer or the benefit thereof as a preference voidable under subsection (a) is personally liable therefor and is bound to account to the liquidator.

(3) Nothing in this subsection (k) prejudices any other claim by the liquidator against any person.

HISTORY: Former 1976 Code Section 38-5-2170 [1982 Act No. 384, Section 28] recodified as Section 38-27-470 by 1987 Act No. 155, Section 1.



SECTION 38-27-480. Claims of holders of voidable rights.

(a) No claim of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment, or encumbrance voidable under this chapter is allowed unless he surrenders the preference, lien, conveyance, transfer, assignment, or encumbrance. If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim may not be allowed unless the money is paid or the property is delivered to the liquidator within thirty days from the date of the entering of the final judgment, except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

(b) A claim allowable under subsection (a) of this section by reason of the avoidance, whether voluntary or involuntary, or a preference, a lien, conveyance, transfer, assignment, or encumbrance, may be filed as an excused late filing under Section 38-27-540 if filed within thirty days from the date of the avoidance or within the further time allowed by the court under subsection (a) of this section.

HISTORY: Former 1976 Code Section 38-5-2180 [1982 Act No. 384, Section 29] recodified as Section 38-27-480 by 1987 Act No. 155, Section 1.



SECTION 38-27-490. Setoffs.

(a) Mutual debts or mutual credits between the insurer and another person in connection with any action or proceeding under this chapter must be set off and the balance only may be allowed or paid, except as provided in subsection (b) of this section and Section 38-27-520.

(b) No setoff is allowed in favor of any person where:

(1) the obligation of the insurer to the person would not at the date of the filing of a petition for liquidation entitle the person to share as a claimant in the assets of the insurer;

(2) the obligation of the insurer to the person was purchased by or transferred to the person with a view to its being used as a setoff; or

(3) the obligation of the person is to pay an assessment levied against the members or subscribers of the insurer or is to pay a balance upon a subscription to the capital stock of the insurer or is in any other way in the nature of a capital contribution.

HISTORY: Former 1976 Code Section 38-5-2190 [1982 Act. 384, Section 30] recodified as Section 38-27-490 by 1987 Act No. 155, Section 1; 1997 Act No. 68, Section 10.



SECTION 38-27-500. Assessments.

(a) As soon as practicable but not more than two years from the date of an order of liquidation under Section 38-27-370 of an insurer issuing assessable policies, the liquidator shall make a report to the court setting forth:

(1) The reasonable value of the assets of the insurer.

(2) The insurer's probable total liabilities.

(3) The probable aggregate amount of the assessment necessary to pay all claims of creditors and expenses in full, including expenses of administration and costs of collecting the assessment.

(4) A recommendation as to whether or not an assessment should be made and in what amount.

(b)(1) Upon the basis of the report provided in subsection (a), including any supplements and amendments thereto, the circuit court may levy one or more assessments against all members of the insurer who are subject to assessment.

(2) Subject to any applicable legal limits on assessability, the aggregate assessment must be for the amount that the sum of the probable liabilities, the expenses of administration, and the estimated cost of collection of the assessment exceeds the value of existing assets, with due regard being given to assessments that cannot be collected economically.

(c) After levy of assessment under subsection (b) the liquidator shall issue an order directing each member who has not paid the assessment pursuant to the order to show cause why the liquidator should not pursue a judgment therefor.

(d) The liquidator shall give notice of the order to show cause by publication and by first class mail to each member liable thereunder mailed to his last known address as it appears on the insurer's records, at least twenty days before the return day of the order to show cause.

(e)(1) If a member does not appear and serve duly verified objections upon the liquidator by the return day of the order to show cause under subsection (c), the court shall make an order adjudging the member liable for the amount of the assessment against him, pursuant to subsection (c), together with costs, and the liquidator shall have a judgment against the member therefor.

(2) If by the return day the member appears and serves duly verified objections upon the liquidator, the director or his designee may hear and determine the matter or may appoint a referee to hear it and make an order as the facts warrant. In the event that the director or his designee determines that the objections do not warrant relief from assessment, the member may request the court to review the matter and vacate the order to show cause.

(f) The liquidator may enforce any order or collect any judgment under subsection (e) by any lawful means.

HISTORY: Former 1976 Code Section 38-5-2200 [1982 Act No. 384, Section 31] recodified as Section 38-27-500 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 620.



SECTION 38-27-510. Reinsurer's liability.

The amount recoverable by the liquidator from reinsurers may not be reduced as a result of delinquency proceedings. Payment made directly to an insured or other creditor does not diminish the reinsurer's obligation to the insurer's estate except:

(1) where the contract or other written agreement specifically provides another payee of the reinsurance in the event of the insolvency of the ceding insurer; or

(2) where the assuming insurer, with the consent of the direct insured, has assumed the policy obligations of the ceding insurer as direct obligations of the assuming insurer to the payees under the policies and in substitution for the obligations of the ceding insurer to the payees.

The reinsurance is payable under contracts reinsured by the assuming insurer on the basis of reported claims allowed in the liquidation proceedings, subject to court approval, without diminution because of the insolvency of the ceding insurer.

The domiciliary liquidator of an insolvent ceding insurer shall give written notice to the assuming insurer of the pendency of a claim against the ceding insurer on the contract reinsured within a reasonable time after the claim is filed in the liquidation proceeding. During the pendency of the claim, an assuming insurer may investigate the claim and interpose, at its own expense in the proceeding where the claim is to be adjudicated, any defenses which it considers available to the ceding insurer or its liquidator. This expense is chargeable, subject to court approval, against the insolvent ceding insurer as part of the expense of liquidation to the extent of a proportionate share of the benefit which may accrue to the ceding insurer solely as a result of the defense undertaken by the assuming insurer. Where two or more assuming insurers are involved in the same claim and a majority in interest elect to interpose a defense to the claim, the expense must be apportioned in accordance with the terms of the reinsurance agreement as though the expense had been incurred by the ceding insurer.

HISTORY: Former 1976 Code Section 38-5-2210 [1982 Act No. 384, Section 32] recodified as Section 38-27-510 by 1987 Act No. 155, Section 1; 1998 Act No. 416, Section 1.



SECTION 38-27-520. Recovery of premiums owed.

(a)(1) An agent, broker, premium finance company, or any other person, other than the insured, responsible for the payment of a premium is obligated to pay any unpaid collected premium held by such person at the time of the declaration of insolvency, whether earned or unearned, and any unpaid earned premium, all as shown on the records of the insurer. An agent, broker, premium finance company, or any other person shall have no obligation to pay an uncollected unpaid unearned premium to the liquidator. The liquidator has the right to recover from that person any part of an unearned premium that represents that person's commission. Credits or setoffs or both are not allowed to an agent, broker, or premium finance company for any amounts advanced to the insurer by the agent, broker, or premium finance company on behalf of, but in the absence of a payment by, the insured.

(2) An insured is obligated to pay any unpaid earned premium due the insurer at the time of the declaration of insolvency, as shown on the records of the insurer.

(b) Upon satisfactory evidence of a violation of this section, the director or his designee may pursue either one or both of the following courses of action:

(1) Suspend or revoke or refuse to renew the licenses of the offending party or parties.

(2) Impose a penalty of not more than one thousand dollars for each and every act in violation of this section by the party or parties.

(c) Before the director or his designee takes any action as set forth in subsection (b), he shall give written notice to the person, company, association, or exchange accused of violating the law, stating specifically the nature of the alleged violation and advising of an opportunity of hearing to be held at least ten days thereafter. After the hearing, upon failure of the accused to appear at the hearing, or upon failure to request the hearing, the director or his designee, if he finds a violation, shall impose the penalties under subsection (b) he considers advisable.

(d) When the director or his designee takes action in any or all of the ways set out in subsection (b), the party aggrieved may appeal from the action to the Administrative Law Judge Division as provided by law.

HISTORY: Former 1976 Code Section 38-5-2220 [1982 Act No. 384, Section 33] recodified as Section 38-27-520 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 621; 1994 Act No. 368, Section 1.



SECTION 38-27-530. Domiciliary liquidator's proposal to distribute assets.

(a) Within one hundred twenty days of a final determination of insolvency of an insurer by a court of competent jurisdiction of this State, the liquidator shall make application to the court for approval of a proposal to disburse assets out of marshaled assets, as the assets become available, to a guaranty association or foreign guaranty association having obligations because of the insolvency. If the liquidator determines that there are insufficient assets to disburse, the application required by this section is considered satisfied by a filing by the liquidator stating the reasons for this determination.

(b) The proposal shall at least include provisions for:

(1) Reserving amounts for the payment of expenses of administration and the payment of claims of secured creditors, to the extent of the value of the security held, and claims falling within the priorities established in Section 38-27-610, Classes 1 and 2.

(2) Disbursement of the assets marshaled to date and subsequent disbursement of assets as they become available.

(3) Equitable allocation of disbursements to each of the guaranty associations and foreign guaranty associations entitled thereto.

(4) The securing by the liquidator from each of the associations entitled to disbursements pursuant to this section of an agreement to return to the liquidator the assets, together with income earned on assets previously disbursed, as may be required to pay claims of secured creditors and claims falling within the priorities established in Section 38-27-610 in accordance with such priorities. No bond is required of the associations.

(5) A full report to be made by each association to the liquidator accounting for all assets so disbursed to the association, all disbursements made therefrom, any interest earned by the association on the assets, and any other matter as the court may direct.

(c) The liquidator's proposal shall provide for disbursements to the associations in amounts estimated at least equal to the claim payments made or to be made thereby for which the associations could assert a claim against the liquidator and shall further provide that if the assets available for disbursement do not equal or exceed the amount of the claim payments made or to be made by the association then disbursements must be in the amount of available assets.

(d) The liquidator's proposal shall, with respect to an insolvent insurer writing life or health insurance or annuities, provide for disbursements of assets to any guaranty association or any foreign guaranty association covering life or health insurance or annuities or to any other entity or organization reinsuring, assuming, or guaranteeing policies or contracts of insurance under the acts creating the associations.

(e) Notice of the application must be given to the association and to the commissioners of insurance of each of the states. The notice is considered to have been given when deposited in the United States certified mails, first class postage prepaid, at least thirty days prior to submission of the application to the court. Action on the application may be taken by the court if the above required notice has been given and if the liquidator's proposal complies with items (1) and (2) of subsection (b) of this section.

HISTORY: Former 1976 Code Section 38-5-2230 [1982 Act No. 384, Section 34] recodified as Section 38-27-530 by 1987 Act No. 155, Section 1.



SECTION 38-27-540. Filing of claims.

(a) Proof of all claims must be filed with the liquidator in the form required by Section 38-27-550 by the last day for filing specified in the notice required under Section 38-27-410, except that proof of claims for cash surrender values or other investment values in life insurance and annuities need not be filed unless the liquidator expressly so requires.

(b) The liquidator may permit a claimant making a late filing to share in distributions, whether past or future, as if he were not late, to the extent that the payment will not prejudice the orderly administration of the liquidation, under the following circumstances:

(1) The existence of the claim was not known to the claimant and he filed his claim as promptly thereafter as reasonably possible after learning of it.

(2) A transfer to a creditor was avoided under Sections 38-27-450 through 38-27-470, or was voluntarily surrendered under Section 38-27-480 and the filing satisfies the conditions of Section 38-27-480.

(3) The valuation under Section 38-27-600, of security held by a secured creditor, shows a deficiency, which is filed within thirty days after the valuation.

(c) The liquidator shall permit late filing claims to share in distributions, whether past or future, as if they were not late, if the claims are claims of a guaranty association or foreign guaranty association for reimbursement of covered claims paid or expenses incurred, or both, after the last day for filing where the payments were made and expenses incurred as provided by law.

(d) The liquidator may consider any claim filed late which is not covered by subsection (b) of this section and permit it to receive distributions which are subsequently declared on any claims of the same or lower priority if the payment does not prejudice the orderly administration of the liquidation. The late-filing claimant shall receive, at each distribution, the same percentage of the amount allowed on his claim as is then being paid to claimants of any lower priority. This must continue until his claim has been paid in full.

HISTORY: Former 1976 Code Section 38-5-2240 [1982 Act No. 384, Section 35] recodified as Section 38-27-540 by 1987 Act No. 155, Section 1.



SECTION 38-27-550. Proof of claim.

(a) Proof of claim consists of a statement signed by the claimant that includes all of the following that are applicable:

(1) The particulars of the claim, including the consideration given for it.

(2) The identity and amount of the security on the claim.

(3) The payments made on the debt, if any.

(4) That the sum claimed is justly owing and that there is no setoff, counterclaim, or defense to the claim.

(5) Any right of priority of payment or other specific right asserted by the claimants.

(6) A copy of the written instrument which is the foundation of the claim.

(7) The name and address of the claimant and the attorney who represents him, if any.

(b) No claim need be considered or allowed if it does not contain all the information in subsection (a) which may be applicable. The liquidator may require that a prescribed form be used and may require that other information and documents be included.

(c) At any time the liquidator may request the claimant to present information or evidence supplementary to that required under subsection (a) and may take testimony under oath, require production of affidavits or depositions, or otherwise obtain additional information or evidence.

(d) No judgment or order against an insured or the insurer entered after the date of filing of a successful petition for liquidation and no judgment or order against an insured or the insurer entered at any time by default or by collusion need be considered as evidence of liability or of quantum of damages. No judgment or order against an insured or the insurer entered within four months before the filing of the petition need be considered as evidence of liability or of the quantum of damages.

(e) All claims of a guaranty association or foreign guaranty association must be in the form and shall contain the substantiation as agreed to by the association and the liquidator.

HISTORY: Former 1976 Code Section 38-5-2250 [1982 Act No. 384, Section 36] recodified as Section 38-27-550 by 1987 Act No. 155, Section 1.



SECTION 38-27-560. Special claims.

(a) The claim of a third party which is contingent only on his first obtaining a judgment against the insured must be considered and allowed as if there were no contingency.

(b) A claim may be allowed even if contingent, if it is filed in accordance with Section 38-27-540. It may be allowed and may participate in all distributions declared after it is filed to the extent that it does not prejudice the orderly administration of the liquidation.

(c) Claims that are due except for the passage of time must be treated as absolute claims are treated, except that the claims may be discounted at the legal rate of interest.

(d) Claims made under employment contracts by directors, principal officers, or persons in fact performing similar functions or having similar powers are limited to payment for services rendered prior to the issuance of any order of rehabilitation or liquidation under Section 38-27-320 or 38-27-370.

HISTORY: Former 1976 Code Section 38-5-2260 [1982 Act No. 384, Section 37] recodified as Section 38-27-560 by 1987 Act No. 155, Section 1.



SECTION 38-27-570. Special provisions for third party and insureds' claims.

(a) Whenever any third party asserts a cause of action against an insured of an insurer in liquidation, the third party may file a claim with the liquidator.

(b) Whether or not the third party files a claim, the insured may file a claim on his own behalf in the liquidation. If the insured fails to file a claim by the date for filing claims specified in the order of liquidation or within sixty days after mailing of the notice required by Section 38-27-410, whichever is later, he is an unexcused late-filer.

(c) The liquidator shall make his recommendations to the court under Section 38-27-610 for the allowance of an insured's claim under subsection (b) of this section after consideration of the probable outcome of any pending action against the insured on which the claim is based, the probable damages recoverable in the action, and the probable costs and expenses of defense. After allowance by the court, the liquidator shall withhold any dividends payable on the claim, pending the outcome of litigation and negotiation with the insured. Whenever it seems appropriate, he shall reconsider the claim on the basis of additional information and amend his recommendations to the court. The insured must be afforded the same notice and opportunity to be heard on all changes in the recommendations as in their initial determination. The court may amend its allowance as it thinks appropriate. As claims against the insured are settled or barred, the insured must be paid from the amount withheld the same percentage dividend as was paid on other claims of like property, based on the lesser of (1) the amount actually recovered from the insured by action or paid by agreement, plus the reasonable costs and expenses of defense, or (2) the amount allowed on the claims by the court. After all claims are settled or barred, any sum remaining from the amount withheld reverts to the undistributed assets of the insurer. Delay in final payment under this subsection (c) is not a reason for unreasonable delay of final distribution and discharge of the liquidator.

(d) If several claims founded upon one policy are filed, whether by third parties or as claims by the insured under this section, and the aggregate allowed amount of the claims to which the same limit of liability in the policy is applicable exceeds that limit, each claim as allowed must be reduced in the same proportion so that the total equals the policy limit. Claims by the insured must be evaluated as in subsection (c). If any insured's claim is subsequently reduced under subsection (c), the amount thus freed must be apportioned ratably among the claims which have been reduced under this subsection (d).

(e) No claim may be presented under this section if it is or may be covered by any guaranty association or foreign guaranty association.

HISTORY: Former 1976 Code Section 38-5-2270 [1982 Act No. 384, Section 38] recodified as Section 38-27-570 by 1987 Act No. 155, Section 1.



SECTION 38-27-580. Disputed claims.

(a) When a claim is denied in whole or in part by the liquidator, written notice of the determination must be given to the claimant or his attorney by first class mail at the address shown in the proof of claim. Within sixty days from the mailing of the notice, the claimant may file his objections with the liquidator. If no filing is made, the claimant may not further object to the determination.

(b) Whenever objections are filed with the liquidator and the liquidator does not alter his denial of the claim as a result of the objections, the liquidator shall ask the court for a hearing as soon as practicable and give notice of the hearing by first class mail to the claimant or his attorney and to any other persons directly affected, not less than ten nor more than thirty days before the date of the hearing. The matter may be heard by the court or by a court-appointed referee who shall submit findings of fact along with his recommendation.

HISTORY: Former 1976 Code Section 38-5-2280 [1982 Act No. 384, Section 39] recodified as Section 38-27-580 by 1987 Act No. 155, Section 1.



SECTION 38-27-590. Claims of surety.

Whenever a creditor whose claim against an insurer is secured, in whole or in part, by the undertaking of another person fails to prove and file that claim, the other person may do so in the creditor's name and is subrogated to the rights of the creditor, whether the claim has been filed by the creditor or by the other person in the creditor's name, to the extent that he discharges the undertaking. In the absence of an agreement with the creditor to the contrary, however, the other person is not entitled to any distribution until the amount paid to the creditor on the undertaking, plus the distributions paid on the claim from the insurer's estate to the creditor, equals the amount of the entire claim of the creditor. Any excess received by the creditor must be held by him in trust for the other person. The term "other person" as used in this section is not intended to apply to a guaranty association or foreign guaranty association.

HISTORY: Former 1976 Code Section 38-5-2290 [1982 Act No. 384, Section 40] recodified as Section 38-27-590 by 1987 Act No. 155, Section 1.



SECTION 38-27-600. Secured creditor's claims.

(a) The value of any security held by a secured creditor must be determined in one of the following ways, as the court may direct:

(1) by converting the same into money according to the terms of the agreement pursuant to which the security was delivered to the creditor; or

(2) by agreement, arbitration, compromise, or litigation between the creditor and the liquidator.

(b) The determination must be under the supervision and control of the court with due regard for the recommendation of the liquidator. The amount so determined must be credited upon the secured claim, and any deficiency is treated as an unsecured claim. If the claimant surrenders his security to the liquidator, the entire claim is allowed as if unsecured.

HISTORY: Former 1976 Code Section 38-5-2300 [1982 Act No. 384, Section 41] recodified as Section 38-27-600 by 1987 Act No. 155, Section 1.



SECTION 38-27-610. Priority of distribution.

The priority of distribution of claims from the insurer's estate must be in accordance with the order in which each class of claims is set forth in this section. Every claim in each class must be paid in full or adequate funds retained for the payment before the members of the next class receive any payment. No subclasses may be established within any class. The order of distribution of claims is:

(1) Class 1. The costs and expenses of administration including, but not limited to:

(a) the actual and necessary costs of preserving or recovering the assets of the insurer;

(b) compensation for services rendered by the receiver in the amount of five percent of the total assets of the insurer coming into the possession of the receiver;

(c) any necessary filing fees;

(d) the fees and mileage payable to witnesses;

(e) compensation of the special deputies, attorneys, and other persons as appointed by the receiver for the efficient conduct of the receivership, rehabilitation, or liquidation;

(f) the reasonable expenses of a guaranty association or foreign guaranty association in handling claims.

(2) Class 2. Claims under policies, including claims of federal, state, and local governments, for losses incurred, loss claims, including third party claims, and claims of a guaranty association or foreign guaranty association. Claims under life insurance and annuity policies, whether for death proceeds, annuity proceeds, or investment values, must be treated as loss claims. That portion of a loss, indemnification for which is provided by other benefits or advantages recovered by the claimant, must not be included in this class, other than benefits or advantages recovered or recoverable in discharge of familial obligations of support or by way of succession at death, or as proceeds of life insurance or as gratuities. No payment by an employer to his employee may be treated as a gratuity.

(3) Class 3. Claims under nonassessable policies for unearned premium or other premium refunds.

(4) Class 4. Claims of the federal government not included in items (2) or (3).

(5) Class 5. Debts due to employees for services performed to the extent that they do not exceed one thousand dollars and represent payment for services performed within one year before the filing of the petition for liquidation. Officers and directors are not entitled to the benefit of this priority. This priority is in lieu of any other similar priority authorized by law as to wages or compensation of employees.

(6) Class 6. Claims of general creditors and claims against the insurer for liability for bodily injury or for injury to or destruction of tangible property which are not under policies.

(7) Class 7. Claims of state and local governments, except those under item (2). Claims, including those of a state or local governmental body for a penalty or forfeiture, are allowed in this class only to the extent of the pecuniary loss sustained from the act, transaction, or proceeding out of which the penalty or forfeiture arose, with reasonable and actual costs. The remainder of the claims are postponed to the class of claims under item (11).

(8) Class 8. Claims filed late or any other claims other than claims under items (9), (10), and (11) of this section.

(9) Class 9. Surplus or contribution notes, or similar obligations, and premium refunds on assessable policies except premium refund claims of the federal government which must be included in the class of claims under item (4).

(10) Class 10. Payments to members of domestic mutual insurance companies are limited in accordance with law.

(11) Class 11. The claims of shareholders or other owners.

HISTORY: Former 1976 Code Section 38-5-2310 [1982 Act No. 384, Section 42] recodified as Section 38-27-610 by 1987 Act No. 155, Section 1; 1988 Act No. 334, Section 7; 1991 Act No. 13, Section 24; 2000 Act No. 312, Section 6.



SECTION 38-27-620. Liquidator's recommendations to court.

(a) The liquidator shall review all claims duly filed in the liquidation and shall make any further investigation he considers necessary. He may compound, compromise, or in any other manner negotiate the amount for which claims will be recommended to the court except where the liquidator is required by law to accept claims as settled by any person or organization, including any guaranty association or foreign guaranty association. Unresolved disputes are determined under Section 38-27-580. As soon as practicable, he shall present to the court a report of the claims against the insurer with his recommendations. The report shall include the name and address of each claimant and the amount of the claim finally recommended, if any. If the insurer has issued annuities or life insurance policies, the liquidator shall report the persons to whom, according to the records of the insurer, amounts are owed as cash surrender values or other investment value and the amounts owed.

(b) The court may approve, disapprove, or modify the report on claims by the liquidator. The reports not modified by the court within a period of sixty days following submission by the liquidator must be treated by the liquidator as allowed claims, subject thereafter to later modification or to rulings made by the court pursuant to Section 38-27-580. No claim under a policy of insurance may be allowed for an amount in excess of the applicable policy limits.

HISTORY: Former 1976 Code Section 38-5-2320 [1982 Act No. 384, Section 43] recodified as Section 38-27-620 by 1987 Act No. 155, Section 1.



SECTION 38-27-630. Distribution of assets.

Under the direction of the court, the liquidator shall pay distributions in a manner that will assure the proper recognition of priorities and a reasonable balance between the expeditious completion of the liquidation and the protection of unliquidated and undetermined claims, including third party claims. Distribution of assets in kind may be made at valuations set by agreement between the liquidator and the creditor and approved by the court.

HISTORY: Former 1976 Code Section 38-5-2330 [1982 Act No. 384, Section 44] recodified as Section 38-27-630 by 1987 Act No. 155, Section 1.



SECTION 38-27-640. Unclaimed and withheld funds.

(a) All unclaimed funds subject to distribution remaining in the liquidator's hands when he is ready to apply to the court for discharge, including the amount distributable to any creditor, shareholder, member, or other person who is unknown or cannot be found, must be deposited with the State Treasurer and must be paid without interest except in accordance with Section 38-27-610 to the person entitled thereto or his legal representative upon proof satisfactory to the State Treasurer of his right thereto. Unclaimed funds deposited with the State Treasurer in accordance with this section must be advertised and disposed of in accordance with the provisions of Section 27-19-220.

(b) All funds withheld under Section 38-27-560 and not distributed must, upon discharge of the liquidator, be deposited with the State Treasurer and paid by him in accordance with Section 38-27-610. Any sums remaining which under Section 38-27-610 would revert to the undistributed assets of the insurer must be transferred to the State Treasurer and become the property of the state under subsection (a) of this section unless the director or his designee in his discretion petitions the court to reopen the liquidation under Section 38-27-660.

HISTORY: Former 1976 Code Section 38-5-2340 [1982 Act No. 384, Section 45] recodified as Section 38-27-640 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 622.



SECTION 38-27-650. Termination of proceedings.

(a) When all assets justifying the expense of collection and distribution have been collected and distributed under this chapter the liquidator shall apply to the court for discharge. The court may grant the discharge and make any other orders, including an order to transfer any remaining funds that are uneconomic to distribute, as may be considered appropriate.

(b) Any other person may apply to the court at any time for an order under subsection (a) of this section. If the application is denied, the applicant shall pay the costs and expenses of the liquidator in resisting the application, including a reasonable attorney's fee.

HISTORY: Former 1976 Code Section 38-5-2350 [1982 Act No. 384, Section 46] recodified as Section 38-27-650 by 1987 Act No. 155, Section 1.



SECTION 38-27-660. Reopening liquidation.

After the liquidation proceeding has been terminated and the liquidator discharged, the director or his designee or other interested party may at any time petition the Circuit Court to reopen the proceedings for good cause, including the discovery of additional assets. If the court is satisfied that there is justification for reopening, it must so order.

HISTORY: Former 1976 Code Section 38-5-2360 [1982 Act No. 384, Section 47] recodified as Section 38-27-660 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 623.



SECTION 38-27-670. Disposition of records during and after termination of liquidation.

Whenever it appears to the director or his designee that the records of any insurer in process of liquidation or completely liquidated are no longer useful, he may recommend to the court, and the court shall direct, what records should be retained for future reference and what should be destroyed.

HISTORY: Former 1976 Code Section 38-5-2370 [1982 Act No. 384, Section 48] recodified as Section 38-27-670 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 624.



SECTION 38-27-680. External audit of receiver's books.

The Circuit Court may, as it considers desirable, cause audits to be made of the books of the director or his designee relating to any receivership established under this chapter, and a report of each audit must be filed with the department and with the court. The books, records, and other documents of the receivership must be made available to the auditor at any time without notice. The expense of each audit is considered a cost of administration of the receivership.

HISTORY: Former 1976 Code Section 38-5-2380 [1982 Act No. 384, Section 49] recodified as Section 38-27-680 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 625.



SECTION 38-27-910. Conservation of property of alien or foreign insurers.

(a) If a domiciliary liquidator has not been appointed, the director or his designee may apply to the Circuit Court by verified petition for an order directing him to act as conservator to conserve the property of an alien insurer not domiciled in this State or a foreign insurer on any one or more of the following grounds:

(1) Any of the grounds in Section 38-27-310.

(2) That any of its property has been sequestered by official action in its domiciliary state or in any other state.

(3) That enough of its property has been sequestered in a foreign country to give reasonable cause to fear that the insurer is or may become insolvent.

(4)(i) That its certificate of authority to do business in this State has been revoked or that none was ever issued; and

(ii) That there are residents of this State with outstanding claims or outstanding policies.

(b) When an order is sought under subsection (a) of this section, the court shall cause the insurer to be given reasonable notice and time to respond.

(c) The court may issue the order in whatever terms it considers appropriate. The filing or recording of the order with the clerk of court or the register of deeds of the county in which the principal business of the company is located or the county in which its principal office or place of business is located imparts the same notice which a deed, bill of sale, or other evidence of title duly filed or recorded with that office would have imparted.

(d) The conservator may at any time petition for, and the court may grant, an order under Section 38-27-920 to liquidate assets of a foreign or alien insurer under conservation or, if appropriate, for an order under Section 38-27-940, to be appointed ancillary receiver.

(e) The conservator may at any time petition the court for an order terminating conservation of an insurer. If the court finds that the conservation is no longer necessary, it shall order that the insurer be restored to possession of its property and the control of its business. The court may also make that finding and issue the order at any time upon motion of any interested party, but, if the motion is denied, all costs must be assessed against the interested party.

HISTORY: Former 1976 Code Section 38-5-2410 [1982 Act No. 384, Section 50] recodified as Section 38-27-910 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 626; 1997 Act No. 34, Section 1.



SECTION 38-27-920. Liquidation of property of alien or foreign insurers.

(a) If no domiciliary receiver has been appointed, the director or his designee may apply to the Circuit Court by verified petition for an order directing him to liquidate the assets found in this State of a foreign insurer or an alien insurer not domiciled in this State, on any of the following grounds:

(1) any of the grounds in Section 38-27-310 or 38-27-360; or

(2) any of the grounds specified in items (2) through (4) of subsection (a) of Section 38-27-910.

(b) When an order is sought under subsection (a) of this section, the court shall cause the insurer to be given reasonable notice and time to respond.

(c) If it appears to the court that the best interests of creditors, policyholders, and the public require, the court may issue an order to liquidate in whatever terms it considers appropriate. The filing or recording of the order with the clerk of court or the register of deeds of the county in which the principal business of the company is located or the county in which its principal office or place of business is located imparts the same notice which a deed, bill of sale, or other evidence of title duly filed or recorded with that office would have imparted.

(d) If a domiciliary liquidator is appointed in a reciprocal state while a liquidation is proceeding under this section, the liquidator under this section must thereafter act as ancillary receiver under Section 38-27-940. If a domiciliary liquidator is appointed in a nonreciprocal state while a liquidation is proceeding under this section, the liquidator under this section may petition the court for permission to act as ancillary receiver under Section 38-27-940.

(e) On the same grounds as are specified in subsection (a) of this section, the director or his designee may petition any appropriate federal district court to be appointed receiver to liquidate that portion of the insurer's assets and business over which the court will exercise jurisdiction or any lesser part thereof that the director or his designee considers desirable for the protection of the policyholders and creditors in this State.

(f) may order the director or his designee, when he has liquidated the assets of a foreign or alien insurer under this section, to pay claims of residents of this State against the insurer under such rules as to the liquidation of insurers under this chapter as are otherwise compatible with the provisions of this section.

HISTORY: Former 1976 Code Section 38-5-2420 [1982 Act No. 384, Section 51] recodified as Section 38-27-920 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 627; 1997 Act No. 34, Section 1.



SECTION 38-27-930. Domiciliary liquidators in other states.

(a) The domiciliary liquidator of an insurer domiciled in a reciprocal state is, except as to special deposits and security on secured claims under subsection (c) of Section 38-27-940, vested by operation of law with the title to all of the assets, property, contracts and rights of action, agents' balances, and all of the books, accounts, and other records of the insurer located in this State. The date of vesting is the date of the filing of the petition, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state. Otherwise, the date of vesting is the date of entry of the order directing possession to be taken. The domiciliary liquidator has the immediate right to recover balances due from agents and to obtain possession of the books, accounts, and other records of the insurer located in this State. He also has the right to recover all other assets of the insurer located in this State, subject to Section 38-27-940.

(b) If a domiciliary liquidator is appointed for an insurer not domiciled in a reciprocal state, the director of this State or his designee is vested by operation of law with the title to all of the property, contracts and rights of action, and all of the books, accounts, and other records of the insurer located in this State, at the same time that the domiciliary liquidator is vested with title in the domicile. The director of this State or his designee may petition for a conservation or liquidation order under Section 38-27-910 or 38-27-920, or for an ancillary receivership under Section 38-27-940 or, after approval by the Circuit Court, may transfer title to the domiciliary liquidator, as the interests of justice and the equitable distribution of the assets require.

(c) Claimants residing in this State may file claims with the liquidator or ancillary receiver, if any, in this State or with the domiciliary liquidator, if the domiciliary law permits. The claims must be filed by the last date fixed for the filing of claims in the domiciliary liquidation proceedings.

HISTORY: Former 1976 Code Section 38-5-2430 [1982 Act No. 384, Section 52] recodified as Section 38-27-930 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 628.



SECTION 38-27-940. Ancillary formal proceedings.

(a) If a domiciliary liquidator has been appointed for an insurer not domiciled in this State, the director or his designee may file a petition with the Circuit Court requesting appointment as ancillary receiver in this State:

(1) If he finds that there are sufficient assets of the insurer located in this State to justify the appointment of an ancillary receiver.

(2) If the protection of creditors or policyholders in this State so requires.

(b) The court may issue an order appointing an ancillary receiver in whatever terms it considers appropriate. The filing or recording of the order with a register of deeds in this State imparts the same notice which a deed, bill of sale, or other evidence of title duly filed or recorded with that office would impart.

(c) When a domiciliary liquidator has been appointed in a reciprocal state, then the ancillary receiver appointed in this State may, whenever necessary, aid and assist the domiciliary liquidator in recovering assets of the insurer located in this State. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this State and shall pay the necessary expenses of the proceedings. He shall promptly transfer all remaining assets, books, accounts, and records to the domiciliary liquidator. Subject to this section, the ancillary receiver and his deputies have the same powers and are subject to the same duties with respect to the administration of assets as a liquidator of an insurer domiciled in this State.

(d) When a domiciliary liquidator has been appointed in this State, ancillary receivers appointed in reciprocal states have, as to assets and books, accounts, and other records in their respective states, corresponding rights, duties, and powers to those provided in subsection (c) of this section for ancillary receivers appointed in this State.

HISTORY: Former 1976 Code Section 38-5-2440 [1982 Act No. 384, Section 53] recodified as Section 38-27-940 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 629; 1997 Act No. 34, Section 1.



SECTION 38-27-950. Ancillary summary proceedings.

The director or his designee in his sole discretion may institute proceedings under Sections 38-27-220 and 38-27-230 at the request of the commissioner or other appropriate insurance official of the domiciliary state of a foreign or an alien insurer having property located in this State.

HISTORY: Former 1976 Code Section 38-5-2450 [1982 Act No. 384, Section 54] recodified as Section 38-27-950 by 1987 Act No. 155, Section 1; 1991 Act No. 13, Section 25; 1993 Act No. 181, Section 630.



SECTION 38-27-960. Claims of nonresidents against insurers domiciled in South Carolina.

(a) In a liquidation proceeding begun in this State against an insurer domiciled in this State, claimants residing in foreign countries or in states not reciprocal states shall file claims in this State and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states or with the domiciliary liquidator. Claims must be filed by the last date fixed for the filing of claims in the domiciliary liquidation proceeding.

(b) Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in this State as provided in this chapter or in ancillary proceedings, if any, in the reciprocal states. If notice of the claims and opportunity to appear and be heard are afforded the domiciliary liquidator of this State as provided in subsection (b) of Section 38-27-970 with respect to ancillary proceedings, the final allowance of claims by the courts in ancillary proceedings in reciprocal states is conclusive as to amount and as to priority against special deposits or other security located in the ancillary states but is not conclusive with respect to priorities against general assets under Section 38-27-610.

HISTORY: Former 1976 Code Section 38-5-2460 [1982 Act No. 384, Section 55] recodified as Section 38-27-960 by 1987 Act No. 155, Section 1.



SECTION 38-27-970. Claims of residents against insurers domiciled in reciprocal states.

(a) In a liquidation proceeding in a reciprocal state against an insurer domiciled in that state, claimants against the insurer who reside within this State may file claims either with the ancillary receiver, if any, in this State or with the domiciliary liquidator. Claims must be filed by the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.

(b) Claims belonging to claimants residing in this State may be proved either in the domiciliary state under the law of that state or in ancillary proceedings, if any, in this State. If a claimant elects to prove his claim in this State, he shall file his claim with the liquidator in the manner provided in Sections 38-27-540 and 38-27-550. The ancillary receiver shall make his recommendation to the court as under Section 38-27-620. He shall also arrange a date for hearing if necessary under Section 38-27-580 and shall give notice to the liquidator in the domiciliary state, either by certified mail or by personal service, at least forty days prior to the date set for hearing. If the domiciliary liquidator, within thirty days after the giving of the notice, gives notice in writing to the ancillary receiver and to the claimant, either by certified mail or by personal service, of his intention to contest the claim, he is entitled to appear or to be represented in any proceeding in this State involving the adjudication of the claim.

(c) The final allowance of the claim by the courts of this State is conclusive as to the amount and as to priority against special deposits or other security located in this State.

HISTORY: Former 1976 Code Section 38-5-2470 [1982 Act No. 384, Section 56] recodified as Section 38-27-970 by 1987 Act No. 155, Section 1.



SECTION 38-27-980. Attachment, garnishment, and levy of execution.

During the pendency in this State or any other state of a liquidation proceeding, whether called by that name or not, no action or proceeding in the nature of an attachment, garnishment, or levy of execution may be commenced or maintained in this State against the delinquent insurer or its assets.

HISTORY: Former 1976 Code Section 38-5-2480 [1982 Act No. 384, Section 57] recodified as Section 38-27-980 by 1987 Act No. 155, Section 1.



SECTION 38-27-990. Interstate priorities.

(a) In a liquidation proceeding in this State involving one or more reciprocal states, the order of distribution of the domiciliary state controls as to all claims of residents of this State and reciprocal states. All claims of residents of reciprocal states are given equal priority of payment from general assets regardless of where the assets are located.

(b) The owner of a secured claim against an insurer for which a liquidator has been appointed in this State or any other state may surrender his security and file his claim as a general creditor, or the claim may be discharged by resort to the security in accordance with Section 38-27-600, in which case the deficiency, if any, is treated as a claim against the general assets of the insurer on the same basis as claims of unsecured creditors.

HISTORY: Former 1976 Code Section 38-5-2490 [1982 Act No. 384, Section 58] recodified as Section 38-27-990 by 1987 Act No. 155, Section 1.



SECTION 38-27-1000. Subordination of claims for noncooperation.

If an ancillary receiver in another state or foreign country, whether called by that name or not, fails to transfer to the domiciliary liquidator in this State any assets within his control other than special deposits, diminished only by the expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership, other than special deposit claims or secured claims, must be placed in the class of claims under item (7) of Section 38-27-610.

HISTORY: Former 1976 Code Section 38-5-2500 [1982 Act No. 384, Section 59] recodified as Section 38-27-1000 by 1987 Act No. 155, Section 1.






CHAPTER 29 - SOUTH CAROLINA LIFE AND ACCIDENT AND HEALTH INSURANCE GUARANTY ASSOCIATION

SECTION 38-29-10. Short title.

This chapter is known and may be cited as the "South Carolina Life and Accident and Health Insurance Guaranty Association Act".

HISTORY: Former 1976 Code Section 38-29-10 [1962 Code Section 37-1400; 1971 (57) 351; 1986 Act No. 426, Section 1] recodified as Section 38-21-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-10 [1962 Code Section 37-561; 1972 (57) 2776] recodified as Section 38-29-10 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 631.



SECTION 38-29-20. Definitions.

As used in this chapter:

(1) "Account" means any of the three accounts created under Section 38-29-50.

(2) "Association" means the South Carolina Life and Accident and Health Insurance Guaranty Association created under Section 38-29-50.

(3) "Contractual obligation" means any obligation under covered policies.

(4) "Covered policy" means any policy or contract within the scope of Section 38-29-40.

(5) "Impaired insurer" means:

(a) an insurer which becomes insolvent and is placed under a final order of liquidation, rehabilitation, or conservation by a court of competent jurisdiction, or

(b) an insurer considered by the director or his designee to be unable or potentially unable to fulfill its contractual obligations.

(6) "Member insurer" means any person authorized to transact in this State any kind of insurance to which this chapter applies under Section 38-29-40.

(7) "Premiums" means direct gross insurance premiums and annuity considerations collected or written on covered policies, less return premiums and considerations thereon and dividends paid or credited to policyholders on the direct business. "Premiums" does not include premiums and considerations on contracts between insurers and reinsurers. As used in Section 38-29-80, "premiums" means those for the calendar year preceding the determination of impairment.

(8) "Resident" means any person who resides in this State at the time the impairment is determined and to whom contractual obligations are owed.

HISTORY: Former 1976 Code Section 38-29-20 [1962 Code Section 37-1401; 1971 (57) 351] recodified as Section 38-21-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-20 [1962 Code Section 37-565; 1972 (57) 2776; 1977 Act No. 69 Section 1] recodified as Section 38-29-20 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 631.



SECTION 38-29-30. Declaration of purpose.

The purpose of this chapter is to maintain public confidence in the promises of insurers by providing a mechanism for protecting policy owners, insureds, beneficiaries, annuitants, payees, and assignees of life insurance policies, accident and health insurance policies, annuity contracts, and supplemental contracts against failure in the performance of contractual obligations due to the impairment of the insurer issuing these policies or contracts. To provide this protection:

(1) an association of insurers is created to enable the guaranty of payment of benefits and of continuation of coverages;

(2) members of the association are subject to assessment to provide funds to carry out the purpose of this chapter; and

(3) the association is authorized to assist the director, his designee, and the department, in the prescribed manner, in the detection and prevention of insurer impairments.

HISTORY: Former 1976 Code Section 38-29-30 [1962 Code Section 37-1402; 1971 (57) 351; 1986 Act No. 426, Section 2] recodified as Section 38-21-30 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-30 [1962 Code Section 37-562; 1972 (57) 2776] recodified as Section 38-29-30 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 631.



SECTION 38-29-40. Application of chapter.

(1) This chapter applies to direct life insurance policies, accident and health insurance policies, annuity contracts, and contracts supplemental to life and accident and health insurance policies and annuity contracts issued by persons authorized to transact insurance in this State at any time.

(2) This chapter does not apply to:

(a) Any policy or contract or part thereof under which the risk is borne by the policyholder.

(b) Any policy or contract or part thereof assumed by the impaired insurer under a contract of reinsurance, other than reinsurance for which assumption certificates have been issued.

(c) Any policy or contract issued by assessment mutuals, fraternals, and nonprofit hospital and medical service plans.

(d) A policy or contract or part of it to the extent that the assessments required by Section 38-29-80 with respect to the policy or contract are preempted by federal or state law.

HISTORY: Former 1976 Code Section 38-29-40 [1962 Code Section 37-1403; 1971 (57) 351] recodified as Section 38-21-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-40 [1962 Code Section 37-563; 1972 (57) 2776] recodified as Section 38-29-40 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 631; 2008 Act No. 348, Section 11, eff June 16, 2008.



SECTION 38-29-50. Association created; membership as a condition of authority to transact insurance; accounts; supervision.

(1) There is created a nonprofit legal entity to be known as the South Carolina Life and Accident and Health Insurance Guaranty Association. All member insurers are and must remain members of the association as a condition of their authority to transact insurance in this State. The association shall perform its functions under the plan of operation established and approved under Section 38-29-90 and shall exercise its powers through a board of directors established under Section 38-29-60. For purposes of administration and assessment, the association shall maintain three accounts:

(a) the accident and health insurance account;

(b) the life insurance account; and

(c) the annuity account.

(2) The association is under the immediate supervision of the department and is subject to the applicable insurance laws of this State.

HISTORY: Former 1976 Code Section 38-29-50 [1962 Code Section 37-1404; 1971 (57) 351; 1986 Act No. 426, Section 3] recodified as Section 38-21-50 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-50 [1962 Code Section 37-566; 1972 (57) 2776] recodified as Section 38-29-50 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 631.



SECTION 38-29-60. Board of directors.

(1) The board of directors of the association shall consist of not less than five nor more than nine members serving terms as established in the plan of operation. Member insurers shall select the members of the board subject to the director's approval. Any vacancies on the board must be filled for the remaining period of the term in the manner described in the plan of operation.

(2) In approving selections or in appointing members to the board, the director shall consider, among other things, whether all member insurers are fairly represented.

(3) Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors, but members of the board may not otherwise be compensated by the association for their services.

HISTORY: Former 1976 Code Section 38-29-60 [1962 Code Section 37-1405; 1971 (57) 351; 1986 Act No. 426, Section 4] recodified as Section 38-21-60 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-60 [1962 Code Section 37-567; 1972 (57) 2776] recodified as Section 38-29-60 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 631.



SECTION 38-29-70. Powers and duties of Association.

In addition to the powers and duties enumerated in other sections of this chapter:

(1) If a domestic insurer is an impaired insurer, the association may, prior to an order of liquidation or rehabilitation and subject to any conditions imposed by the association other than those which impair the contractual obligations of the impaired insurer and approved by the impaired insurer and the director or his designee:

(a) Guarantee or reinsure, or cause to be guaranteed, assumed, or reinsured, all the covered policies of the impaired insurer.

(b) Provide monies, pledges, notes, guarantees, or other means as are proper to effectuate paragraph (a) of this item (1) and assure payment of the impaired insurer's contractual obligations pending action under paragraph (a) of this item (1).

(c) Loan money to the impaired insurer.

(2) If a foreign or alien insurer is an impaired insurer, the association may prior to an order of liquidation, rehabilitation, or conservation, with respect to the covered policies of residents and subject to any conditions imposed by the association other than those which impair the contractual obligations of the impaired insurer and approved by the impaired insurer and the director or his designee:

(a) Guarantee or reinsure, or cause to be guaranteed, assumed, or reinsured, the impaired insurer's covered policies of residents.

(b) Provide monies, pledges, notes, guarantees, or other means as are proper to effectuate paragraph (a) of this item (2) and assure payment of the impaired insurer's contractual obligations to residents pending action under paragraph (a) of this item (2).

(c) Loan money to the impaired insurer.

(3) If a domestic insurer is an impaired insurer under an order of liquidation or rehabilitation, the association shall, subject to the approval of the director or his designee:

(a) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the impaired insurer's covered policies.

(b) Assure payment of the impaired insurer's contractual obligations.

(c) Provide money, pledges, notes, guarantees, or other means as are reasonably necessary to discharge its duties. If the association fails to act within a reasonable period of time, the director or his designee has the powers and duties of the association under this chapter with respect to the domestic impaired insurer.

(4) If a foreign or alien insurer is an impaired insurer under an order of liquidation, rehabilitation, or conservation, the association shall, subject to the approval of the director or his designee:

(a) Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the covered policies of residents.

(b) Assure payment of the impaired insurer's contractual obligations to residents.

(c) Provide monies, pledges, notes, guarantees, or other means as are reasonably necessary to discharge its duties. If the association fails to act within a reasonable period of time, the director or his designee has the powers and duties of the association under this chapter with respect to the foreign or alien impaired insurer.

(5) Liens may be imposed as long as the association:

(a) In carrying out its duties under items (3) and (4) of this section, requests that there be imposed policy liens, contract liens, moratoriums on payments, or other similar means. These liens, moratoriums, or similar means may be imposed if the director or his designee finds that the amounts which can be assessed under this chapter are less than the amounts needed to assure full and prompt performance of the impaired insurer's contractual obligations or that the economic or financial conditions as they affect member insurers are sufficiently adverse to render the imposition of policy or contract liens, moratoriums, or similar means to be in the public interest and approves the specific policy liens, contract liens, moratoriums, or similar means to be used.

(b) Before being obligated under items (3) and (4) of this section, requests, subject to the approval of the director or his designee, that there be imposed temporary moratoriums or liens on payments of cash values and policy loans.

(6) The association has no liability under this section for any covered policy of a foreign or alien insurer whose domiciliary jurisdiction or state of entry provides by statute or regulation for residents of this State protection substantially similar to that provided by this chapter for residents of other states. In addition, the association has no liability under this chapter for covered policies of a domestic insurer for residents of another state unless the other state has a guaranty association that provides protection to South Carolina residents substantially similar to that provided by this chapter for residents of other states.

(7) The association may render assistance and advice to the director or his designee, upon his request, concerning rehabilitation, payment of claims, continuations of coverage, or the performance of other contractual obligations of an impaired insurer.

(8) The association has the authority to appear before any court in this State with jurisdiction over an impaired insurer concerning which the association is or may become obligated under this chapter. This authority extends to all matters germane to the powers and duties of the association, including, but not limited to, proposals for reinsuring or guaranteeing the covered policies of the impaired insurer and the determination of the covered policies and contractual obligations.

(9) Any person receiving benefits under this chapter is considered to have assigned his rights under the covered policy to the association to the extent of the benefits received because of this chapter whether the benefits are payments of contractual obligations or continuation of coverage. The association may require an assignment to it of these rights by any payee, policy or contract owner, beneficiary, insured, or annuitant as a condition precedent to the receipt of any rights or benefits conferred by this chapter upon that person. The association is subrogated to these rights against the assets of any impaired insurer, and the subrogation rights of the association have the same priority against the assets as that possessed by the person entitled to receive benefits under this chapter.

(10) The contractual obligations of the impaired insurer for which the association becomes or may become liable are the same as the contractual obligations of the impaired insurer would have been in the absence of an impairment, but the association has no liability with respect to any portion of a covered policy to the extent that the policy's benefits to any one person exceed an aggregate of three hundred thousand dollars.

(11) The association may:

(a) Enter into contracts that are necessary or proper to carry out the provisions and purposes of this chapter.

(b) Sue or be sued, including taking any legal actions necessary or proper for recovery of any unpaid assessments under Section 38-29-80.

(c) Borrow money to effect the purposes of this chapter. Any notes or other evidence of indebtedness of the association not in default shall be legal investments for domestic insurers and may be carried as admitted assets.

(d) Employ or retain persons necessary to handle the financial transactions of the association and to perform other functions as become necessary or proper under this chapter.

(e) Negotiate and contract with any liquidator, rehabilitator, conservator, or ancillary receiver to carry out the powers and duties of the association.

(f) Take legal action necessary to avoid payment of improper claims.

(g) Exercise, for the purposes of this chapter and to the extent approved by the director or his designee, the powers of a domestic life or accident and health insurer, but in no case may the association issue insurance policies or annuity contracts other than those issued to perform the contractual obligations of the impaired insurer.

HISTORY: Former 1976 Code Section 38-29-70 [1962 Code Section 37-1406; 1971 (57) 351; 1986 Act No. 426, Section 5] recodified as Section 38-21-70 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-70 [1962 Code Section 37-568; 1972 (57) 2776; 1977 Act No. 69 Section 2] recodified as Section 38-29-70 by 1987 Act No. 155, Section 1; 1988 Act No. 326, Section 1; 1993 Act No. 181, Section 631.



SECTION 38-29-80. Assessments.

(1) For the purpose of providing the funds necessary to carry out the powers and duties of the association, the board of directors shall assess the member insurers, separately for each account, at times and for amounts as the board finds necessary. Payment is due thirty days after written notice to the member insurers.

(2) There are three classes of assessments, as follows:

(a) Class A assessments are made for the purpose of meeting administrative costs and other general expenses not related to a particular impaired insurer.

(b) Class B assessments are made to the extent necessary to carry out the powers and duties of the association under Section 38-29-70 with regard to a domestic impaired insurer.

(c) Class C assessments are made to the extent necessary to carry out the powers and duties of the association under Section 38-29-70 with regard to a foreign or alien impaired insurer.

(3) Assessments must be determined as follows:

(a) The amount of any Class A, Class B, or Class C assessment for each account must be determined by the board based on the amounts necessary to satisfy the obligation of the association under this chapter.

(b) Class A assessments must be divided equally among all members not to exceed one hundred dollars per assessment. Class C assessments against member insurers for each account must be in the proportion that the premiums received on business in this State by each assessed member insurer on policies covered by each account bear to the premiums received on business in this State by all assessed member insurers.

(c) Class B assessments for each account must be made separately for each state in which the domestic impaired insurer was authorized to transact insurance at any time, in the proportion that the premiums received on business in that state by the impaired insurer on policies covered by that account bear to those premiums received in all of those states by the impaired insurer. The assessments against member insurers must be in the proportion that the premiums received on business in each of these states by each assessed member insurer on policies covered by each account bear to those premiums received on business in each state by all assessed member insurers.

(d) Assessments for funds to meet the requirements of the association with respect to an impaired insurer may not be made until necessary to implement the purposes of this chapter. Classification of assessments under subsection (2) of this section and computation of assessments under subsection (3) of this section must be made with a reasonable degree of accuracy, recognizing that exact determinations may not always be possible.

(4) The association may abate or defer, in whole or in part, the assessment of a member insurer if, in the opinion of the board, payment of the assessment would endanger the ability of the member insurer to fulfill its contractual obligations. The total of all assessments upon a member insurer for each account may not in any one calendar year exceed four percent of the insurer's premiums in this State on the policies covered by the account.

(5) In the event an assessment against a member insurer is abated or deferred, in whole or in part, because of the limitations set forth in subsection (4) of this section, the amount by which the assessment is abated or deferred may be assessed against the other member insurers in a manner consistent with the basis for assessments set forth in this section. If the maximum assessment, together with the other assets of the association in either account, does not provide in any one year in either account an amount sufficient to carry out the responsibilities of the association, the necessary additional funds must be assessed as soon thereafter as permitted by this chapter.

(6) The board may, by an equitable method as established in the plan of operation, refund to member insurers the amount by which the assets of the account exceed the amount the board finds is necessary to carry out during the coming year the obligations of the association with regard to that account, including assets accruing from net realized gains and income from investments. Refunds to member insurers must be in proportion to the contribution of the insurer to that account. A reasonable amount may be retained in any account to provide funds for the continuing expenses of the association and for future losses if refunds are impractical.

(7) It is proper for any member insurer, in determining its premium rates and policy owner dividends as to any kind of insurance within the scope of this chapter, to consider the amount reasonably necessary to meet its assessment obligations under this chapter.

(8) The association shall issue to each insurer paying an assessment under this chapter a certificate of contribution, in a form prescribed by the director or his designee, for the amount so paid. All outstanding certificates are of equal dignity and priority without reference to amounts or dates of issue. A certificate of contribution may be shown by the insurer in its financial statement as an asset in the form and for the amount, if any, and period of time as the director or his designee may approve.

HISTORY: Former 1976 Code Section 38-29-80 [1962 Code Section 37-1407; 1971 (57) 351; 1986 Act No. 426, Section 5A] recodified as Section 38-21-80 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-80 [1962 Code Section 37-569; 1972 (57) 2776; 1977 Act No. 69 Section 3; 1980 Act No. 345, Section 2] recodified as Section 38-29-80 by 1987 Act No. 155, Section 1; 1988 Act No. 326, Section 2; 1993 Act No. 181, Section 631.



SECTION 38-29-90. Plan of operation.

(1) The association shall submit to the department a plan of operation and any amendments necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments become effective upon the written approval of the director or his designee. If the association fails to submit suitable amendments to the plan, the director or his designee shall, after notice and hearing, adopt and promulgate reasonable amendments necessary or advisable to effectuate the provisions of this chapter. These amendments must continue in force until modified by the director or his designee or superseded by amendments submitted by the association and approved by the director or his designee.

(2) All member insurers shall comply with the plan of operation.

(3) The plan of operation shall, in addition to requirements enumerated elsewhere in this chapter:

(a) Establish procedures for handling the assets of the association.

(b) Establish the amount and method of reimbursing members of the board of directors under Section 38-29-60.

(c) Establish regular places and times for meetings of the board of directors.

(d) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors.

(e) Establish the procedure whereby selections for the board of directors must be made and submitted to the department director.

(f) Establish any additional procedures for assessments under Section 38-29-80.

(g) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(4) The plan of operation may provide that any or all powers and duties of the association, except those under subitem (c) of item (11) of Section 38-29-70 and Section 38-29-80, are delegated to a corporation, association, or other organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. Such a corporation, association, or organization must be reimbursed for any payments made on behalf of the association and must be paid for its performance of any function of this association. A delegation under this subsection takes effect only with the approval of both the board of directors and the department director or his designee and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this chapter.

HISTORY: Former 1976 Code Section 38-29-90 [1962 Code Section 37-1408; 1971 (57) 351; 1986 Act No. 426, Section 6] recodified as Section 38-21-90 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-90 [1962 Code Section 37-570; 1972 (57) 2776] recodified as Section 38-29-90 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 631.



SECTION 38-29-100. Duties and powers of director; suspension or revocation of certificate of authority; appeals from board of directors; notice to interested persons of effect of chapter.

In addition to the duties and powers enumerated elsewhere in this chapter:

(1) The director or his designee:

(a) Shall notify the board of directors of the existence of an impaired insurer not later than three days after a determination of impairment is made or he receives notice of impairment.

(b) Shall, upon request of the board of directors, provide the association with a statement of the premiums in the appropriate states for each member insurer.

(c) Shall, when an impairment is declared and the amount of the impairment is determined, serve a demand upon the impaired insurer to make good the impairment within a reasonable time. Notice to the impaired insurer constitutes notice to its shareholders, if any. The failure of the insurer to comply promptly with the demand does not excuse the association from the performance of its powers and duties under this chapter.

(d) Must, in any liquidation or rehabilitation proceeding involving a domestic insurer, be appointed as the liquidator or rehabilitator. If a foreign or alien member insurer is subject to a liquidation proceeding in its domiciliary jurisdiction or state of entry, the director or his designee must be appointed conservator.

(2) The director or his designee may suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this State of any member insurer which fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the director or his designee may impose the penalties provided in Section 38-2-10.

(3) Any action of the board of directors or the association may be appealed to the Administrative Law Judge Division as provided by law by any member insurer if the appeal is taken within thirty days of the action being appealed.

(4) The liquidator, rehabilitator, or conservator of an impaired insurer may notify all interested persons of the effect of this chapter.

HISTORY: Former 1976 Code Section 38-29-100 [1962 Code Section 37-1408.1; 1971 (57) 351] repealed by 1986 Act No. 426, Section 23; Former 1976 Code Section 38-17-100 [1962 Code Section 37-571; 1972 (57) 2776] recodified as Section 38-29-100 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 11; 1993 Act No. 181, Section 631.



SECTION 38-29-110. Detection and prevention of insurer impairments.

To aid in the detection and prevention of insurer impairments:

(1) The board of directors shall, upon majority vote, notify the director or his designee of any information indicating a member insurer may be unable or potentially unable to fulfill its contractual obligations.

(2) The board of directors may, upon majority vote, request that the director or his designee order an examination of a member insurer which the board in good faith believes may be unable or potentially unable to fulfill its contractual obligations. The examination may be conducted as a National Association of Insurance Commissioners examination or may be conducted by the director or his designee. The cost of the examination must be paid by the association and the examination report must be treated as are other examination reports. In no event may the examination report be released to the board of directors of the association prior to its release to the public, but this does not excuse the director or his designee from his obligation to comply with item (3) of this section. The director or his designee shall notify the board of directors when the examination is completed. The request for an examination must be kept on file by the department, but it is not open to public inspection prior to the release of the examination report to the public. It must be released at that time only if the examination discloses that the examined insurer is unable or potentially unable to meet its contractual obligations.

(3) The director or his designee shall report to the board of directors when he has reasonable cause to believe that a member or licensed insurer may be unable or potentially unable to fulfill its contractual obligations.

(4) The board of directors may, upon majority vote, make reports and recommendations to the director, his designee, and the department upon any matter germane to the solvency, liquidation, rehabilitation, or conservation of a member insurer. These reports and recommendations are not open to public inspection.

(5) The board of directors may, upon majority vote, make recommendations to the director, his designee, and the department for the detection and prevention of insurer impairments.

(6) The board of directors shall, at the conclusion of an insurer impairment in which the association carried out its duties under this chapter or exercised any of its powers under this chapter, prepare a report on the history and causes of the impairment, based on the information available to the association, and submit the report to the department.

HISTORY: Former 1976 Code Section 38-29-110 [1962 Code Section 37-1409; 1971 (57) 351; 1986 Act No. 426, Section 7] recodified as Section 38-21-100 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-110 [1962 Code Section 37-572; 1972 (57) 2776] recodified as Section 38-29-110 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 631.



SECTION 38-29-120. Appointment of special deputy for director.

The association may recommend the appointment of a person to serve as a special deputy to act for the director or his designee and under his supervision in the liquidation, rehabilitation, or conservation of a member insurer.

HISTORY: Former 1976 Code Section 38-29-120 [1962 Code Section 37-1410; 1971 (57) 351] recodified as Section 38-21-110 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-120 [1962 Code Section 37-573; 1972 (57) 2776] recodified as Section 38-29-120 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 631.



SECTION 38-29-130. Assessment liability of insureds not reduced; records of Association; Association considered creditor of impaired insurer; distribution of assets of impaired insurer; unfair trade practice; recovery procedure.

(1) Nothing in this chapter may be construed to reduce the liability for unpaid assessments of the insureds of an impaired insurer operating under a plan with assessment liability.

(2) Records must be kept of all negotiations and meetings in which the association or its representatives are involved to discuss the activities of the association in carrying out its powers and duties under Section 38-29-70. Records of these negotiations or meetings must be made public only upon the termination of a liquidation, rehabilitation, or conservation proceeding involving the impaired insurer, upon the termination of the impairment of the insurer, or upon the order of a court of competent jurisdiction. Nothing in this subsection (2) limits the duty of the association to render a report of its activities under Section 38-29-140.

(3) For the purpose of carrying out its obligations under this chapter, the association is considered to be a creditor of the impaired insurer to the extent of assets attributable to covered policies reduced by any amounts to which the association is entitled as subrogee pursuant to item (9) of Section 38-29-70. All assets of the impaired insurer attributable to covered policies must be used to continue all covered policies and pay all contractual obligations of the impaired insurer as required by this chapter. Assets attributable to covered policies, as used in this subsection (3), are that proportion of the assets which the reserves that should have been established for those policies bear to the reserve that should have been established for all policies of insurance written by the impaired insurer.

(4) With respect to distributing assets:

(a) Prior to the termination of any liquidation, rehabilitation, or conservation proceeding, the court may take into consideration the contributions of the respective parties, including the association, the shareholders, policy owners of the impaired insurer, and any other party with a bona fide interest, in making an equitable distribution of the ownership rights of the impaired insurer. In this determination, consideration must be given to the welfare of the policyholders of the continuing or successor insurer.

(b) No distribution to stockholders, if any, of an impaired insurer may be made until and unless the total amount of assessments levied by the association with respect to the insurer has been fully recovered by the association.

(5) It is a prohibited unfair trade practice for any person to make use in any manner of the protection afforded by this chapter in the sale of insurance.

(6) The recovery procedure shall provide that:

(a) If an order for liquidation or rehabilitation of a domestic insurer has been entered, the receiver appointed under the order has a right to recover on behalf of the insurer, from any affiliate that controlled it, the amount of distributions, other than stock dividends paid by the insurer on its capital stock, made at any time during the five years preceding the petition for liquidation or rehabilitation subject to the limitations of items (b), (c), and (d) of this subsection (6).

(b) No such dividend is recoverable if the insurer shows that when paid the distribution was lawful and reasonable and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill its contractual obligations.

(c) Any person who was an affiliate that controlled the insurer at the time the distributions were paid is liable up to the amount of distributions he received. Any person who was an affiliate that controlled the insurer at the time the distributions were declared is liable up to the amount of distributions he would have received if they had been paid immediately. If two persons are liable with respect to the same distributions, they are jointly and severally liable.

(d) The maximum amount recoverable under this section is the amount needed in excess of all other available assets of the impaired insurer to pay the contractual obligations of the impaired insurer.

(e) If any person liable under item (c) of this subsection (6) is insolvent, all its affiliates that controlled it at the time the dividend was paid are jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

HISTORY: Former 1976 Code Section 38-29-130 [1962 Code Section 37-1411; 1971 (57) 351] recodified as Section 38-21-120 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-130 [1962 Code Section 37-574; 1972 (57) 2776] recodified as Section 38-29-130 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 631.



SECTION 38-29-140. Examination and regulation of Association; annual reports.

The association is subject to examination and regulation by the department. The board of directors shall annually submit to the department, by May first, a financial report for the preceding calendar year in a form approved by the director or his designee and a report of its activities during the preceding calendar year.

HISTORY: Former 1976 Code Section 38-29-140 [1962 Code Section 37-1412; 1971 (57) 351; 1986 Act No. 426, Section 8] recodified as Section 38-21-130 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-140 [1962 Code Section 37-575; 1972 (57) 2776] recodified as Section 38-29-140 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 631.



SECTION 38-29-150. Exemption of Association from fees and taxes.

The association is exempt from payment of all fees and all state, county, and municipal taxes.

HISTORY: Former 1976 Code Section 38-29-150 [1962 Code Section 37-1413; 1971 (57) 351; 1986 Act No. 426, Section 9] recodified as Section 38-21-140 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-150 [1962 Code Section 37-576; 1972 (57) 2776] recodified as Section 38-29-150 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 631.



SECTION 38-29-160. Showing certificate of contribution as asset; offset of write-off against tax liability; payment of certain refunds to State.

(1) Unless a longer period has been allowed by the director or his designee, a member insurer, at its option, has the right to show a certificate of contribution as an asset in the form approved by the director or his designee pursuant to subsection (8) of Section 38-29-80, at percentages of the original face amount approved by the director or his designee, for calendar years as follows:

one hundred percent for the calendar year of issuance;

eighty percent for the first calendar year after the year of issuance;

sixty percent for the second calendar year after the year of issuance;

forty percent for the third calendar year after the year of issuance;

twenty percent for the fourth calendar year after the year of issuance;

zero percent for the fifth calendar year after the year of issuance and thereafter.

(2) The insurer may offset the amount written off by it in a calendar year under subsection (1) against its premium (or income) tax liability to this State accrued with respect to business transacted in that year.

(3) Any sums acquired by refund, pursuant to subsection (6) of Section 38-29-80, from the association which have previously been written off by contributing insurers and offset against premium (or income) taxes as provided in subsection (2) of this section and are not then needed for purposes of this chapter must be paid by the association to the department and by him deposited with the State Treasurer for credit to the general fund of this State.

HISTORY: Former 1976 Code Section 38-29-160 derived from 1962 Code Section 37-1414; 1971 (57) 351 recodified as Section 38-21-160 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-160 [1962 Code Section 37-577; 1972 (57) 2776] recodified as Section 38-29-160 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 631.



SECTION 38-29-170. Immunity from liability for action taken under chapter.

There is no liability on the part of, and no cause of action of any nature may arise against, any member insurer or its agents or employees, the association's agents or employees, members of the board of directors, or the director or his representatives for any action taken by them in the authorized performance of their powers and duties under this chapter. This section does not relieve the association of any of its liability.

HISTORY: Former 1976 Code Section 38-29-170 [1962 Code Section 37-1415; 1971 (57) 351; 1986 Act No. 426, Section 12] recodified as Section 38-21-180 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-170 [1962 Code Section 37-578; 1972 (57) 2776] recodified as Section 38-29-170 by 1987 Act No. 155, Section 1; 1988 Act No. 379, Section 3; 1993 Act No. 181, Section 631.



SECTION 38-29-180. Stay of proceedings involving impaired insurer; setting aside default judgment.

All proceedings in which the impaired insurer is a party in any court in this State must be stayed sixty days from the date an order of liquidation, rehabilitation, or conservation is final to permit proper legal action by the association on any matters germane to its powers or duties. As to a judgment under any decision, order, verdict, or finding based on default the association may apply to have the judgment set aside by the same court that made the judgment and must be permitted to defend against the suit on the merits.

HISTORY: Former 1976 Code Section 38-29-180 [1962 Code Section 37-1416; 1971 (57) 351] recodified as Section 38-21-190 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-180 [1962 Code Section 37-579; 1972 (57) 2776] recodified as Section 38-29-180 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 631.



SECTION 38-29-190. Final date for filing claims.

The court shall fix a date, not less than four months from the date of the order, as the last day for the filing of claims, together with proper proofs thereof, with the association and shall prescribe the notice that must be given to insureds and claimants of the date. Prior to the date fixed the court may extend the time for the filing of claims.

HISTORY: Former 1976 Code Section 38-29-190 [1962 Code Section 37-1417; 1971 (57) 351; 1986 Act No. 426, Section 13] recodified as Section 38-21-200 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-185 [1977 Act No. 69 Section 4] recodified as Section 38-29-190 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 631.



SECTION 38-29-200. Construction.

This chapter must be liberally construed to effect the purpose under Section 38-29-30 which constitutes an aid and guide to interpretation.

HISTORY: Former 1976 Code Section 38-29-200 [1962 Code Section 37-1418; 1971 (57) 351] recodified as Section 38-21-210 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-17-190 [1962 Code Section 37-564; 1972 (57) 2776] recodified as Section 38-29-200 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 631.






CHAPTER 31 - SOUTH CAROLINA PROPERTY AND CASUALTY INSURANCE GUARANTY ASSOCIATION

SECTION 38-31-10. Short title.

This chapter is known and may be cited as the "South Carolina Property and Casualty Insurance Guaranty Association Act".

HISTORY: Former 1976 Code Section 38-31-10 [1953 (48) 493; 1956 (49) 2146; 1962 Code Section 37-307] recodified as Section 38-65-210 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-19-10 [1962 Code Section 37-838; 1971 (57) 1001] recodified as Section 38-31-10 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 632.



SECTION 38-31-20. Definitions.

As used in this chapter:

(1) "Account" means any one of the four accounts created by Section 38-31-40.

(2) "Affiliate" means a person who directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with an insolvent insurer on December thirty-first of the year next preceding the date the insurer becomes an insolvent insurer.

(3) "Affiliate of the insolvent insurer" means a person who directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with an insolvent insurer on December thirty-first of the year next preceding the date the insurer becomes an insolvent insurer.

(4) "Association" means the South Carolina Property and Casualty Insurance Guaranty Association created under Section 38-31-40.

(5) "Association similar to the association" means any guaranty association, security fund, or other insolvency mechanism which affords protection similar to that of the association. The term also includes any property/casualty insolvency mechanism which obtains assessments or other contributions from insurers on a pre-insolvency basis.

(6) "Claimant" means any insured making a first party claim or any person instituting a liability claim. However, no person who is an affiliate of the insolvent insurer may be a claimant.

(7) "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control is presumed to exist if any person directly or indirectly owns, controls, holds with the power to vote, or holds proxies representing ten percent or more of the voting securities of any other person. This presumption may be rebutted by a showing that control does not exist in fact.

(8) "Covered claim" means an unpaid claim, including one of unearned premiums, which arises out of and is within the coverage and is subject to the applicable limits of an insurance policy to which this chapter applies issued by an insurer, if the insurer is an insolvent insurer and (a) the claimant or insured is a resident of this State at the time of the insured event, if for entities other than an individual, the residence of a claimant or insured is the state in which its principal place of business is located at the time of the insured event or (b) the claim is for first-party benefits for damage to property permanently located in this State. 'Covered claim' does not include:

(a) any amount awarded as extra-contractual damages unless awarded against the association;

(b) any amount sought as a return of premium under any retrospective rating plan;

(c) any amount due any reinsurer, insurer, insurance pool, or underwriting association as subrogation recoveries, reinsurance recoveries, contribution, indemnification, or otherwise. No such claim for any amount due any reinsurer, insurer, insurance pool, or underwriting association may be asserted against a claimant or a person insured under a policy issued by an insolvent insurer other than to the extent such a claim exceeds the association obligation limitations set forth in Section 38-31-60;

(d) any first party claim by an insured whose net worth exceeds ten million dollars on December thirty-first of the year next preceding the date the insurer becomes an insolvent insurer; provided that an insured's net worth on such date must be deemed to include the aggregate net worth of the insured and all of its subsidiaries as calculated on a consolidated basis;

(e) any first party claims by an insured which is an affiliate of the insolvent insurer;

(f) any fee or other amount relating to goods or services sought by or on behalf of any attorney or other provider of goods or services retained by the insolvent insurer or an insured prior to the date it was determined to be insolvent;

(g) any fee or other amount sought by or on behalf of any attorney or other provider of goods or services retained by any insured or claimant in connection with the assertion or prosecution of any claim, covered or otherwise, against the association; or

(h) any claims for interest.

(9) "Insolvent insurer" means an insurer (a) licensed to transact insurance in this State either at the time the policy was issued or when the insured event occurred and (b) determined to be insolvent by a court of competent jurisdiction in the insurer's state of domicile or of this State and which the director or his designee has found fails to meet its obligation to policyholders in this State.

(10) "Insured" means any named insured, any additional insured, any vendor, lessor, or any other party identified as an insured under the policy.

(11) "Member insurer" means any person who (a) writes any kind of insurance to which this chapter applies under Section 38-31-30, including the exchange of reciprocal or interinsurance contracts, and (b) is licensed to transact insurance in this State. An insurer shall cease to be a member insurer effective on the day following the termination or expiration of its license to transact the kinds of insurance to which this chapter applies; however, the insurer shall remain liable as a member insurer for any and all obligations, including obligations for assessments levied prior to the termination or expiration of the insurer's license and assessments levied after the termination or expiration, which relate to any insurer which became an insolvent insurer prior to the termination or expiration of such insurer's license.

(12) "Net direct written premiums" means direct gross premiums written in this State on insurance policies to which this chapter applies, less return premiums on the policies and dividends paid or credited to policyholders on the direct business. It does not include premiums on contracts between insurers or reinsurers.

(13) "Person" means an individual, corporation, partnership, association, voluntary organization, or governmental entity.

HISTORY: Former 1976 Code Section 38-31-20 [1962 Code Section 37-307.1; 1970 (56) 2505] recodified as Section 38-65-30 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-19-20 [1962 Code Section 37-822; 1971 (57) 1001] recodified as Section 38-31-20 by 1987 Act No. 155, Section 1; 1988 Act No. 402, Section 1; 1993 Act No. 181, Section 632; 1995 Act No. 97, Section 1; 2001 Act No. 82, Section 9, eff July 20, 2001.



SECTION 38-31-30. Application of chapter.

This chapter applies to all kinds of direct insurance but does not apply to the following:

(1) life, annuity, health, or accident insurance;

(2) mortgage guaranty, financial guaranty, or other forms of insurance offering protection against investment risks;

(3) fidelity or surety bonds, or any other bonding obligations;

(4) credit insurance, vendors' single interest insurance, collateral protection insurance, or any similar insurance protecting the interests of a creditor arising out of a creditor-debtor transaction;

(5) insurance of warranties or service contracts;

(6) insurance written on a retroactive basis to cover known losses which have resulted from an event with respect to which a claim has already been made, and the claim is known to the insurer at the time the insurance is bound;

(7) title insurance;

(8) ocean marine insurance; ocean marine insurance includes marine insurance as defined in Section 38-1-20(28), except for inland marine, and includes any other form of insurance, regardless of the name, label, or marketing designation of the insurance policy, which insures against maritime perils or risks and other related perils or risks, which are usually insured against by traditional marine insurance, such as hull and machinery, marine builders risk, and marine protection and indemnity. Such perils and risk insured against include without limitation loss, damage, or expense or legal liability of the insured for loss, damage, or expense arising out of or incident to ownership, operation, chartering, maintenance, use, repair, or construction of any vessel, craft, or instrumentality in use in ocean or inland waterways, including liability of the insured for personal injury, illness, or death or for loss or damage to the property of the insured or another person;

(9) any transaction or combination of transactions between a person, including affiliates of the person, and an insurer, including affiliates of the insurer, which does not effect a transfer of risk from the person, including affiliates of the person, to the insurer, including affiliates of the insurer, to the extent there is not a transfer of risk.

HISTORY: Former 1976 Code Section 38-31-30 [1953 (48) 493; 1959 (51) 302; 1962 Code Section 37-301; 1976 Act No. 732 Section 1] recodified as Section 38-65-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-19-30 [1962 Code Section 37-821; 1971 (57) 1001] recodified as Section 38-31-30 by 1987 Act No. 155, Section 1; 1988 Act No. 402, Section 2; 1993 Act No. 181, Section 632; 1994 Act No. 367, Section 1.



SECTION 38-31-40. Association created; membership as condition of authority to transact insurance; accounts.

There is created a nonprofit unincorporated legal entity to be known as the South Carolina Property and Casualty Insurance Guaranty Association. All insurers defined as member insurers in Section 38-31-20(8) are members of the association as a condition of their authority to transact insurance in this State. The association shall perform its functions under a plan of operation established and approved under Section 38-31-70 and shall exercise its powers through a board of directors established under Section 38-31-50. For purposes of administration and assessment, the association is divided into four separate accounts:

(a) the workers' compensation insurance account;

(b) the automobile insurance account;

(c) the homeowners multiple peril and farmowners multiple peril insurance account;

(d) the account for all other insurance to which this chapter applies.

HISTORY: Former 1976 Code Section 38-31-40 [1953 (48) 493; 1956 (49) 2146; 1962 Code Section 37-302; 1976 Act No. 732 Section 2; 1981 Act No. 45] recodified as Section 38-65-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-19-40 [1962 Code Section 37-823; 1971 (57) 1001] recodified as Section 38-31-40 by 1987 Act No. 155, Section 1; 1988 Act No. 402, Section 3; 1993 Act No. 181, Section 632.



SECTION 38-31-50. Board of directors.

(1) The board of directors of the association shall consist of not less than five nor more than nine persons who shall serve terms as established in the plan of operation. Member insurers shall select the members of the board subject to the approval of the director. Any vacancy on the board must be filled for the unexpired portion of the term in the same manner as any initial appointment.

(2) In approving selections to the board, the director shall consider, among other things, whether all member insurers are fairly represented.

(3) Members of the board may be reimbursed from the assets of the association for expenses incurred by them as members of the board of directors.

HISTORY: Former 1976 Code Section 38-31-50 [1953 (48) 493; 1962 Code Section 37-303; 1976 Act No. 732 Section 3] recodified as Section 38-65-50 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-19-50 [1962 Code Section 37-824; 1971 (57) 1001] recodified as Section 38-31-50 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 632.



SECTION 38-31-60. Powers and duties of Association.

The association:

(a) is obligated to the extent of claims existing before the determination of insolvency and claims arising up to the earliest of the following dates:

(i) thirty days after the determination of insolvency;

(ii) the policy expiration date; or

(iii) the date the insured replaces or cancels the policy.

(iv) Notwithstanding any other provisions of this chapter, except in the case of a claim for benefits under worker's compensation coverage, any obligation of the association to or on behalf of an insured and its affiliates on all covered claims combined shall cease when ten million dollars shall have been paid in the aggregate by the association and any one or more associations similar to the association of any other state or states, to or on behalf of that insured, its affiliates, and additional insureds on covered claims or allowed claims arising under the policy or policies of any one insolvent insurer. If the association determines that there may be more than one claimant having a covered claim or allowed claim against the association, or any associations similar to the association in other states, under the policy or policies of any one insolvent insurer, the association may establish a plan to allocate amounts payable by the association in such manner as the association in its discretion considers equitable.

This obligation includes only the amount each covered claim is in excess of two hundred fifty dollars and is less than three hundred thousand dollars. However, the association shall pay the full amount of any covered workers' compensation claim. The association has no obligation to pay a claimant's covered claim, except a workers' compensation claim, if:

(1) the insured had primary coverage at the time of the loss with a solvent insurer equal to or in excess of three hundred thousand dollars and applicable to the claimant's loss; or

(2) the insured's coverage is written subject to a self-insured retention equal to or in excess of three hundred thousand dollars. If the primary coverage and self-insured retention is less than three hundred thousand dollars, the association's obligation to the claimant is reduced by the coverage or retention. The Guaranty Association shall pay the full amount of a covered workers' compensation claim to a claimant notwithstanding any self-insured retention but the Guaranty Association has the right to recover the amount of the self-insured retention from the employer. The association is not obligated to pay a claimant an amount in excess of the obligation of the insolvent insurer under the policy or coverage from which the claim arises. A covered claim does not include any claim filed with the association after the final date set by a court for the filing of claims against the liquidator or receiver of an insolvent insurer, or any claim filed with the association more than eighteen months after the declaration of insolvency, whichever date occurs first; provided, however, that this provision shall be without prejudice to the filing of a claim with the liquidator or receiver of an insolvent insurer or the filing of a claim with any other Guaranty Association or similar organization in another state. The association shall pay only that amount of each unearned premium which is in excess of one hundred dollars;

(b) is considered the insurer to the extent of its obligation on the covered claims and, to this extent, has all rights, duties, and obligations of the insolvent insurer as if the insurer had not become insolvent. However, the association has the right but not the obligation to defend an insured who is not a resident of this State at the time of the insured event unless the property from which the claim arises is permanently located in this State in which instance the association does have the obligation to defend the insured;

(c) shall allocate claims paid and expenses incurred among the four accounts separately and assess member insurers separately for each account amounts necessary to pay:

(i) the obligation of the association under item (a) of this section;

(ii) the expenses of handling covered claims;

(iii) other expenses authorized by this chapter.

The assessments of each member insurer must be in the proportion that the net direct written premiums of the member insurer for the calendar year preceding the insolvency on the kinds of insurance in the account bear to the net direct written premiums of all member insurers for the calendar year preceding the insolvency on the kinds of insurance in the account. Each member insurer must be notified of the assessment not later than thirty days before it is due. No member insurer may be assessed in any year on any account an amount greater than one percent of that member insurer's net direct written premiums for the calendar year preceding the insolvency on the kinds of insurance in the account. If the maximum assessment, together with the other assets of the association in any account, does not provide in any year an amount sufficient to make all necessary payments from that account, the funds available must be prorated, and the unpaid portion must be paid as soon after proration as funds become available. The association may exempt or defer, in whole or in part, the payment of an assessment of any member insurer, if the payment would cause the member insurer's financial statement to reflect amounts of capital or surplus less than the minimum amounts required for a certificate of authority by any jurisdiction in which the member insurer is authorized to transact insurance. Any member insurer serving in the capacity of a servicing carrier for the South Carolina Reinsurance Facility, the South Carolina Windstorm and Hail Underwriting Association, the Medical Malpractice Joint Underwriting Association, or any other involuntary association must not be assessed for the premiums so written, but the assessment must be made directly against the facility, pool, joint underwriting association, or other association. Each member insurer serving as a servicing facility on behalf of the association may set off against any assessment authorized payments made on covered claims and expenses incurred in the payment of the claims by the member insurer;

(d) shall investigate claims brought against the association and adjust, compromise, settle, and pay covered claims to the extent of the association's obligation and deny all other claims and may review settlements, releases, and judgments to which the insolvent insurer or its insureds were parties to determine the extent to which these settlements, releases, and judgments may be properly contested;

(e) shall notify any person the director or his designee directs under Section 38-31-80(2)(a);

(f) shall handle claims through its employees or through one or more insurers or other persons designated as servicing facilities. Designation of a servicing facility is subject to the approval of the director or his designee, but designation may be declined by a member insurer;

(g) shall reimburse each servicing facility for obligations of the association paid by the facility and for expenses incurred by the facility while handling claims on behalf of the association and pay the other expenses of the association authorized by this chapter;

(h) may employ or retain persons necessary to handle claims and perform other duties of the association;

(i) may borrow funds necessary to effect the purpose of this chapter in accord with the plan of operation;

(j) may sue or be sued; provided, however, that any action brought directly against the association must be brought against the association in the State of South Carolina as a condition precedent to recovery directly against the association;

(k) may negotiate and become a party to contracts necessary to carry out the purpose of this chapter;

(l) may perform any other acts necessary or proper to effectuate the purpose of this chapter;

(m) may refund to the member insurers in proportion to the contribution of each member insurer to that account that amount by which the assets of the account exceed the liabilities, if, at the end of any calendar year, the board of directors finds that the assets of the association in any account exceed the liabilities of that account as estimated by the board of directors for the coming year.

HISTORY: Former 1976 Code Section 38-31-60 [1953 (48) 493; 1962 Code Section 37-304; 1976 Act No. 732 Section 4] recodified as Section 38-65-60 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-19-60 [1962 Code Section 37-825; 1971 (57) 1001; 1976 Act No. 666] recodified as Section 38-31-60 by 1987 Act No. 155, Section 1; 1988 Act No. 402, Section 4; 1993 Act No. 181, Section 632; 1994 Act No. 366, Section 1; 1994 Act No. 517, Section 1; 2001 Act No. 82, Section 10, eff July 20, 2001.



SECTION 38-31-70. Plan of operation.

(1) The association shall submit to the department a plan of operation and any amendments necessary or suitable to assure the fair, reasonable, and equitable administration of the association. The plan of operation and any amendments become effective upon the written approval of the director or his designee. If the association fails to submit suitable amendments to the plan, the director or his designee shall, after notice and hearing, adopt and promulgate reasonable amendments necessary or advisable to effectuate the provisions of this chapter. These amendments continue in force until modified by the director or his designee or superseded by amendments submitted by the association and approved by the director or his designee.

(2) All member insurers shall comply with the plan of operation.

(3) The plan of operation shall:

(a) Establish the procedures whereby all the powers and duties of the association under Section 38-31-60 will be performed.

(b) Establish procedures for handling assets of the association.

(c) Establish the amount and method of reimbursing members of the board of directors under Section 38-31-50.

(d) Establish procedures by which claims may be filed with the association and establish acceptable forms of proof of covered claims. Notice of claims to the receiver or liquidator of the insolvent insurer is considered notice to the association or its agent and a list of these claims must be periodically submitted to the association or an association similar to the association in another state by the receiver or liquidator.

(e) Establish regular places and times for meetings of the board of directors.

(f) Establish procedures for records to be kept of all financial transactions of the association, its agents, and the board of directors.

(g) Provide that any member insurer aggrieved by any final action or decision of the association may appeal to the Administrative Law Judge Division as provided by law within thirty days after the action or decision.

(h) Establish the procedures whereby selections for the board of directors will be submitted to the department director.

(i) Contain additional provisions necessary or proper for the execution of the powers and duties of the association.

(4) The plan of operation may provide that any or all powers and duties of the association, except those under items (c) and (i) of Section 38-31-60, are delegated to a corporation, an association similar to the association, or another organization which performs or will perform functions similar to those of this association, or its equivalent, in two or more states. This corporation, association, or organization must be reimbursed as a servicing facility would be reimbursed and must be paid for its performance of any other functions of the association. A delegation under this subsection (4) takes effect only with the approval of both the board of directors and the director or his designee and may be made only to a corporation, association, or organization which extends protection not substantially less favorable and effective than that provided by this chapter.

HISTORY: Former 1976 Code Section 38-19-70 [1962 Code Section 37-826; 1971 (57) 1001] recodified as Section 38-31-70 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 632; 2001 Act No. 82, Sections 11, 12, eff July 20, 2001.



SECTION 38-31-80. Powers and duties of director.

(A) The director or his designee shall:

(1) notify the association of the existence of an insolvent insurer not later than three days after he receives notice of the determination of the insolvency;

(2) upon request of the board of directors, provide the association with a statement of the net direct written premiums of each member insurer.

(B) The director or his designee may:

(1) require that the association notify the insureds of the insolvent insurer and other interested parties of the determination of insolvency and of their rights under this chapter. The notification must be by mail at their last known address, where available, but if sufficient information for notification by mail is not available, notice by publication in a newspaper of general circulation is sufficient;

(2) suspend or revoke, after notice and hearing, the certificate of authority to transact insurance in this State of a member insurer who fails to pay an assessment when due or fails to comply with the plan of operation. As an alternative, the director or his designee may impose the penalties provided in Section 38-2-10;

(3) revoke the designation of a servicing facility if he finds claims are being handled unsatisfactorily;

(4) upon request of the board of directors, notwithstanding the limitation on assessments contained in Section 38-31-60(c)(iii), increase the maximum assessment in a year in an account in order for that assessment to provide an amount sufficient to make all necessary payments by the association from that account. However, no member insurer may be assessed in a year on an account under this provision an amount greater than two percent of the member insurer's net direct written premiums for the calendar year preceding the insolvency on the kinds of insurance in the account;

(5) after determining that an insurance emergency or catastrophe exists in this State pursuant to Insurance Department Regulation 69-1(2), direct the association to pay the first one hundred dollars of each unearned premium claim and the first two hundred fifty dollars of each covered claim, notwithstanding the provisions of Section 38-31-60(a).

HISTORY: Former 1976 Code Section 38-19-80 [1962 Code Section 37-827; 1971 (57) 1001] recodified as Section 38-31-80 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 12; 1991 Act No. 5, Section 1; 1993 Act No. 181, Section 632.



SECTION 38-31-90. Effect of payment of claim under chapter; rights of association against assets of insolvent insurer.

(1) A person recovering under this chapter is considered to have assigned his rights under the policy to the association to the extent of his recovery from the association. Every insured or claimant seeking the protection of this chapter shall cooperate with the association to the same extent as he would have been required to cooperate with the insolvent insurer. The association has no cause of action against the insured of the insolvent insurer for any sums it has paid out except the causes of action the insolvent insurer would have had if the sums had been paid by the insolvent insurer and except as provided in subsection (2). In the case of an insolvent insurer operating on a plan with assessment liability, payments of claims of the association do not operate to reduce the liability of insureds to the receiver, liquidator, or statutory successor for unpaid assessments.

(2) The association has the right to recover from the following persons the amount of any "covered claim" paid on behalf of such person pursuant to this chapter;

(a) an insured whose net worth on December thirty-one of the year immediately preceding the date the insurer becomes an insolvent insurer exceeds twenty-five million dollars and whose liability obligations to other persons are satisfied in whole or in part by payments made under this chapter; and

(b) a person who is an affiliate of the insolvent insurer and whose liability obligations to other persons are satisfied in whole or in part by payments made under this chapter.

(3) The receiver, liquidator, or statutory successor of an insolvent insurer is bound by settlements of covered claims by the association or an association similar to the association in another state. The court having jurisdiction shall grant these claims priority equal to that to which the claimant would have been entitled in the absence of this chapter against the assets of the insolvent insurer. The expenses of the association or an association similar to the association in handling claims must be accorded the same priority as the liquidator's expenses.

(4) The association shall periodically file with the receiver or liquidator of the insolvent insurer statements of the covered claims paid by the association and estimates of anticipated claims on the association which shall preserve the rights of the association against the assets of the insolvent insurer.

HISTORY: Former 1976 Code Section 38-19-90 [1962 Code Section 37-828; 1971 (57) 1001] recodified as Section 38-31-90 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 632; 2001 Act No. 82, Section 13, eff July 20, 2001.



SECTION 38-31-100. Exhaustion of other coverage and claims.

(1) A person, having a claim under an insurance policy, whether or not it is a policy issued by a member insurer, and the claim under such other policy arises from the same facts, injury, or loss that gave rise to the covered claim against the association, is required to first exhaust all coverage and limits provided by any such policy. Any amount payable on a covered claim under this chapter must be reduced by the full limits of such other coverage as set forth on the declarations page and the association shall receive a full credit for such limits, or, where there are no applicable limits, the claim must be reduced by the total recovery. Notwithstanding the foregoing, no person may be required to exhaust all coverage and limits under the policy of an insolvent insurer.

(a) A claim under a policy providing liability coverage to a person who may be jointly and severally liable with or a joint tortfeasor with the person covered under the policy of the insolvent insurer that gives rise to the covered claim must be considered to be a claim arising from the same facts, injury, or loss that gave rise to the covered claim against the association. Any amount payable on a covered claim under this chapter must be reduced by the full and combined policy limits of all joint tortfeasers.

(b) To the extent that the association's obligation is reduced by the application of this section, the liability of the person insured by the insolvent insurer's policy for the claim must be reduced in the same amount.

(2) A person having a claim which may be recovered under more than one insurance guaranty association or associations similar to the association must be required first to exhaust all coverage and limits in recovery from the association of the place of residence of the insured except that, if it is a first-party claim for damage to property with a permanent location, he shall be required first to exhaust all coverage and limits in recovery from the association of the location of the property, and, if it is a workers' compensation claim, he shall be required first to exhaust all coverage and limits in recovery from the association of the residence of the claimant. Any amount payable on a covered claim under this chapter must be reduced by the full amount of recovery from any other insurance guaranty association or associations similar to the association, and the association shall receive full credit for such recovery.

(3) A person having a claim or legal right of recovery under any governmental insurance or guaranty program which is also a covered claim shall be required first to exhaust all coverage and limits in recovery under the program. Any amount payable on a covered claim under this chapter must be reduced by the full amount of any recovery under the governmental insurance or guaranty program.

(4) No claim held by an insurer, reinsurer, insurance pool, or underwriting association based on an assignment or on rights of subrogation, or otherwise, may be recovered from a claimant or asserted in any legal action against a person insured under a policy issued by an insolvent insurer or the association except to the extent the amount of the claim exceeds the obligation of the association under this chapter.

(5) A person who has liquidated by settlement or judgment a claim against an insured under a policy issued by an insolvent insurer, and the claim is a covered claim and is also a claim within the coverage of any policy issued by a solvent insurer, must be required first to exhaust all coverage and limits provided under the policy issued by the solvent insurer before execution, levy, or any other proceedings are begun to enforce any judgment obtained against or the settlement with the insured of the insolvent insurer. Any amount payable on a covered claim under this chapter, whether through settlement, judgment, or otherwise, must be reduced by the full limits of such other coverage as set forth on the declarations page of the policy issued by the insolvent insurer.

(6) A person having a claim against an insolvent insurer under any provision in an insurance policy is limited to ten million dollars aggregate payout from the association.

(7) A person having a net worth of greater than twenty-five million dollars and having a claim against an insolvent insurer under any provision in an insurance policy may not make a claim against the association.

HISTORY: Former 1976 Code Section 38-31-100 [1953 (48) 493; 1962 Code Section 37-309; 1976 Act No. 731; 1976 Act No. 732 Section 5; 1983 Act No. 85] recodified as Section 38-65-70 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-19-100 [1962 Code Section 37-829; 1971 (57) 1001] recodified as Section 38-31-100 by 1987 Act No. 155, Section 1; 1988 Act No. 402, Section 5; 1993 Act No. 181, Section 632; 2000 Act No. 235, Section 2; 2001 Act No. 82, Section 14, eff July 20, 2001.



SECTION 38-31-110. Detection and prevention of insurer insolvencies.

(A) The board of directors, upon majority vote, may make recommendations to the director, his designee, and the department for the detection and prevention of insurer insolvencies.

(B) The board of directors, at the conclusion of any insurer insolvency in which the association was obligated to pay covered claims, may prepare a report on the history and causes of the insolvency, based on the information available to the association, and submit the report to the department.

(C) The board of directors, upon majority vote, may respond to requests by the director or his designee to discuss and make recommendations regarding the status of any member insurer whose financial condition may be hazardous to policyholders or the public. These recommendations are not considered public documents.

HISTORY: Former 1976 Code Section 38-31-110 [1962 Code Section 37-312; 1969 (56) 699] recodified as Section 38-65-310 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-19-110 [1962 Code Section 37-830; 1971 (57) 1001] recodified as Section 38-31-110 by 1987 Act No. 155, Section 1; 1988 Act No. 402, Section 6; 1993 Act No. 181, Section 632.



SECTION 38-31-120. Examination and regulation of Association; financial reports.

The association is subject to examination and regulation by the department. The board of directors shall annually submit, to the department, by March thirtieth a financial report for the preceding calendar year in a form approved by the director or his designee.

HISTORY: Former 1976 Code Section 38-31-120 [1962 Code Section 37-312.1; 1969 (56) 699] recodified as Section 38-65-320 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-19-120 [1962 Code Section 37-831; 1971 (57) 1001] recodified as Section 38-31-120 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 632.



SECTION 38-31-130. Exemption of Association from fees and taxes.

The association is exempt from payment of all fees and all taxes levied by this State or any of its political subdivisions, except taxes levied on real or personal property.

HISTORY: Former 1976 Code Section 38-31-130 [1962 Code Section 37-312.2; 1969 (56) 699] recodified as Section 38-65-330 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-19-130 [1962 Code Section 37-832; 1971 (57) 1001] recodified as Section 38-31-130 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 632.



SECTION 38-31-140. Rates.

The rates and premiums charged for insurance policies to which this chapter applies shall include amounts sufficient to recoup a sum equal to the amounts paid to the association by the member insurer less any amounts returned to the member insurer by the association. These rates may not be considered excessive because they contain an amount reasonably calculated to recoup assessments paid by the member insurer.

HISTORY: Former 1976 Code Section 38-31-140 [1962 Code Section 37-312.3; 1969 (56) 699] recodified as Section 38-65-340 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-19-140 [1962 Code Section 37-833; 1971 (57) 1001] recodified as Section 38-31-140 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 632.



SECTION 38-31-150. Immunity from liability for action taken under chapter.

There is no liability on the part of, and no cause of action of any nature may arise against, any member insurer, the association's agents or employees, the board of directors, or the director or his representatives for any act or omission in the performance of their powers and duties under this chapter. This section does not relieve the association of any of its liability.

HISTORY: Former 1976 Code Section 38-31-150 [1962 Code Section 37-312.4; 1969 (56) 699] recodified as Section 38-65-350 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-19-150 [1962 Code Section 37-834; 1971 (57) 1001] recodified as Section 38-31-150 by 1987 Act No. 155, Section 1; 1988 Act No. 402, Section 7; 1993 Act No. 181, Section 632.



SECTION 38-31-160. Stay of proceedings involving insolvent insurers; rights of Association in these proceedings.

All proceedings involving covered claims in which the insolvent insurer is a party or is obligated to defend a party in any court in this State must be stayed ninety days from the date insolvency is determined to permit proper defense by the association. The court may stay the proceedings for a longer period of time if the court finds the additional time is necessary to permit proper defense by the association. As to any judgment, decision, order, verdict, or finding based on the insurer's default or failure to defend the insured, the association may apply to have the judgment, decision, order, verdict, or finding set aside by the same court or administrator which made it and must be permitted to defend against the claim on its merits.

HISTORY: Former 1976 Code Section 38-31-160 [1962 Code Section 37-310; 1953 (48) 493] recodified as Section 38-65-80 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-19-160 [1962 Code Section 37-835; 1971 (57) 1001] recodified as Section 38-31-160 by 1987 Act No. 155, Section 1; 1988 Act No. 402, Section 8; 1993 Act No. 181, Section 632.



SECTION 38-31-170. Termination of Association by director.

(1) The director or his designee shall by order terminate the operation of the association as to any kind of insurance covered by this chapter with respect to which he has found, after hearing, that there is in effect a statutory or voluntary plan which:

(a) is a permanent plan which is adequately funded or for which adequate funding is provided; and

(b) extends, or will extend, to the South Carolina policyholders and residents protection and benefits with respect to insolvent insurers not substantially less favorable and effective to such policyholders and residents than the protection and benefits provided with respect to such kinds of insurance under this chapter.

(2) The director or his designee shall by the same order authorize discontinuance of future payments by insurers to the association with respect to the same kinds of insurance. However, the assessments and payments must continue, as necessary, to liquidate covered claims of insurers adjudged insolvent prior to the order and the related expenses not covered by such other plan.

(3) In the event the operation of the association is terminated as to all kinds of insurance within its scope, the association shall as soon as possible thereafter distribute the balance of remaining money and assets, after first discharging the association's duties with respect to prior insurer insolvencies and related expenses not covered by such other plan. The distribution must be to the insurers which are then writing in this State policies of the kinds of insurance covered by this chapter and which had made payments to this association, pro rata upon the basis of the aggregate of the payments made by the respective insurers during the period of five years next preceding the date of the order. Upon completion of the distribution with respect to all of the kinds of insurance covered by this chapter, this chapter is considered to have expired.

HISTORY: Former 1976 Code Section 38-19-170 [1962 Code Section 37-836; 1971 (57) 1001] recodified as Section 38-31-170 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 632.






CHAPTER 33 - HEALTH MAINTENANCE ORGANIZATIONS

SECTION 38-33-10. Short title.

This chapter may be cited as the Health Maintenance Organization Act of 1987.

HISTORY: Former 1976 Code Section 38-33-10 [1962 Code Section 37-331; 1968 (55) 2407; 1978 Act No. 441, Section 1] recodified as Section 38-67-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-25-10 [1962 Code Section 37-1132; 1974 (58) 2378] recodified as Section 38-33-10 by 1987 Act No. 155, Section 1; 1987 Act No. 83, Section 1 [amendment to former 1976 Code Section 38-25-10 transferred to Section 38-33-10 by 1987 Act No. 155, Section 24]; 1993 Act No. 181, Section 633.



SECTION 38-33-20. Definitions.

As used in this chapter:

(1) "Basic health care services" means emergency care, inpatient hospital and physician care, and outpatient medical services. It does not include dental services, mental health services, or services for alcohol or drug abuse, although a health maintenance organization at its option may elect to provide these services in its coverage.

(2) "Director" means the person who is appointed by the Governor upon the advice and consent of the Senate and who is responsible for the operation and management of the Department of Insurance, including all of its divisions. The director may appoint or designate the person or persons who shall serve at the pleasure of the director to carry out the objectives or duties of the department as provided by law. Furthermore, the director may bestow upon his designee or deputy director any duty or function required of him by law in managing or supervising the insurance department.

(3) "Copayment" or "deductible" means the amount specified in the evidence of coverage that the enrollee shall pay directly to the provider for covered health care services, which may be stated in either specific dollar amounts or as a percentage of the negotiated rate or lesser charge of the provider. For good cause shown, the Director of the South Carolina Department of Insurance may, in his discretion, approve forms with provisions which vary from the provisions required in this subsection if he finds the provisions are more favorable to the enrollee.

(4) "Employing entity" means a person employing one or more providers and agreeing to perform or provide a duty or function of the provider pursuant to this chapter, where the provider is prevented by contract with the employing entity or the employing entity's governing documents from performing such statutory duty or function individually. With respect to a statutory duty or function for which the employing entity acts for providers, an employing entity shall possess all corresponding rights and duties of its providers and shall be allowed to collectively satisfy such duty or function under this chapter as to all its providers (for example, by furnishing one hold harmless agreement and one participation agreement to a health maintenance organization on behalf of all the employing entity's providers).

(5) "Enrollee" means an individual who is enrolled in a health maintenance organization.

(6) "Evidence of coverage" means a certificate, an agreement, or a contract issued to an enrollee setting out the coverage to which he is entitled.

(7) "Health care services" means services included in furnishing an individual medical or dental care or hospitalization or incident to the furnishing of care or hospitalization, and other services to prevent, alleviate, cure, or heal human illness, injury, or physical disability.

(8) "Health maintenance organization" means a person who undertakes to provide or arrange for basic health care services to enrollees for a fixed prepaid premium.

(9) "Person" means a natural or an artificial person including, but not limited to, individuals, partnerships, associations, trusts, or corporations.

(10) "Provider" means a physician, dentist, hospital, or other person properly licensed, where required, to furnish health care services.

(11) "Designee or Deputy Director" means the person or person appointed by director, serving at his will and pleasure as his designee, to supervise and carry out the functions and duties of the department as provided by law. Any duty or function of the director to manage and supervise the insurance department may be conferred by the director's authority upon his designee or deputy director.

HISTORY: Former 1976 Code Section 38-33-20 [1962 Code Section 37-332; 1968 (55) 2407; 1978 Act No. 441 Section 2] recodified as Section 38-67-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-25-20 [1962 Code Section 37-1131; 1974 (58) 2378] recodified as Section 38-33-20 by 1987 Act No. 155, Section 1; 1987 Act No. 83, Section 1 [amendment to former 1976 Code Section 38-25-20 transferred to Section 38-33-20 by 1987 Act No. 155, Section 24]; 1988 Act No. 622, Section 2; 1992 Act No. 403, Section 1; 1993 Act No. 181, Section 633; 1995 Act No. 58, Section 1; 1999 Act No. 98, Section 3.



SECTION 38-33-30. Necessity of certificate of authority; foreign corporation.

(A) No person may establish or operate a health maintenance organization in this State without first obtaining a certificate of authority from the director or his designee. A foreign corporation, upon compliance with the provisions of this chapter, may be issued a certificate of authority upon further conditions that:

(1) the applicant is registered as a foreign corporation to do business in this State;

(2) the applicant is subject to regulation of its financial condition by authorities in its state of domicile, including regular financial examination not less frequently than once every three years; and

(3) the applicant complies with such conditions as the director or his designee may prescribe with respect to the maintenance of books, records, accounts, and facilities in this State.

(B) Each application for a certificate of authority must be verified by an officer or authorized representative of the applicant, must be filed in a form prescribed by the director or his designee, and must set forth the following:

(1) a copy of the organizational documents of the applicant, such as the articles of incorporation, articles of association, partnership agreement, trust agreement, or other applicable documents, and all amendments;

(2) a copy of the bylaws and regulations, or similar document, if any, regulating the conduct of the internal affairs of the applicant;

(3) a list of the names, addresses, and official positions of the persons who are to be responsible for the management and conduct of the affairs of the applicant, including, but not limited to, all members of the board of directors, board of trustees, executive committee, or other governing board or committee, the principal offices in the case of a corporation, and the partners or members in the case of a partnership or association;

(4) a copy of any contract made or to be made between any providers or persons listed in item (3) and the applicant;

(5) a copy of the form of evidence of coverage to be issued to the enrollees;

(6) a copy of the form or group contract, if any, which is to be issued to employers, unions, trustees, or other organizations;

(7) financial statements showing the applicant's assets, liabilities, and sources of financial support. If the applicant's financial affairs are audited by independent certified public accountants, a copy of the applicant's most recent certified financial statements satisfies this requirement unless the director or his designee directs that additional or more recent financial information is required for the proper administration of this chapter;

(8) a description of the proposed method of marketing, a financial plan which includes a projection of operating results anticipated until the organization has had net income for at least one year, and a statement as to the sources of working capital as well as any other sources of funding;

(9) a power of attorney duly executed by the applicant appointing the director and his authorized deputies or designees, as the lawful attorney of the applicant in this State upon whom all lawful process in any legal action or proceeding against the health maintenance organization on a cause of action arising in this State may be served;

(10) a statement reasonably describing the geographic area to be served;

(11) a description of the complaint procedures to be utilized as required under Section 38-33-110;

(12) a description of the procedures and programs to be implemented to meet the quality of health care requirements in Section 38-33-40;

(13) a description of the mechanism by which enrollees have an opportunity to participate in matters of policy and operation under Section 38-33-60(2);

(14) any other information as the director or his designee may require to make the determination required in Section 38-33-40.

(C)(1) An applicant or a health maintenance organization holding a certificate of authority granted hereunder shall, unless otherwise provided for in this chapter, file a notice describing any material modification of the operation set out in the information required by subsection (B). The notice must be filed with the director or his designee prior to the modification. If the director or his designee does not disapprove within thirty days of filing, the modification is considered approved.

(2) The department may promulgate regulations exempting from the filing requirements of item (1) those items he considers unnecessary.

(D) An applicant or a health maintenance organization holding a certificate of authority shall file all contracts of reinsurance or a summary of the plan of self-insurance. Any agreement between the organization and an insurer is subject to the laws of this State regarding reinsurance. All reinsurance agreements or summaries of plans of self-insurance and any modifications thereto must be filed and approved. Reinsurance agreements shall remain in full force and effect for at least thirty days following written notice by registered mail of cancellation by either party to the director or his designee.

HISTORY: Former 1976 Code Section 38-33-30 [1962 Code Section 37-333; 1968 (55) 2407; 1978 Act No. 441 Section 3] recodified as Section 38-67-30 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-25-30 [1962 Code Section 37-1133; 1974 (58) 2378] recodified as Section 38-33-30 by 1987 Act No. 155, Section 1; 1987 Act No. 83, Section 1 [amendment to former 1976 Code Section 38-25-30 transferred to Section 38-33-30 by 1987 Act No. 155, Section 24]; 1993 Act No. 181, Section 633; 1997 Act No. 68, Section 7.



SECTION 38-33-40. Issuance of certificate of authority; criteria and considerations; arrangements for participation of providers in each geographic area served.

(A) The director or his designee shall issue a certificate of authority to a person filing an application pursuant to Section 38-33-30 if, upon payment of the application fee prescribed in Section 38-33-220, the director or his designee is satisfied that:

(1) The persons responsible for the conduct of the affairs of the applicant are competent, trustworthy, and possess good reputations.

(2) The health maintenance organization's proposed plan of operation has arrangements for an on-going quality assurance program.

(3) The health maintenance organization effectively provides or arranges for the provision of basic health care services for a fixed prepaid premium, except to the extent of reasonable requirements for deductibles or co-payments.

(4) The health maintenance organization is financially responsible, is able to meet its obligations to enrollees and prospective enrollees, and otherwise meets the requirements of this chapter. In making this determination, considerations by the director or his designee may include, but are not limited to:

(a) the financial soundness of the arrangements for health care services and the schedule of charges used in connection with them;

(b) the adequacy of working capital;

(c) an agreement with an insurer, a government, or other organization for insuring the payment of the cost of health care services or the provision for automatic applicability of an alternative coverage if the health maintenance organization is discontinued;

(d) an agreement with providers for the provision of health care services;

(e) a deposit of cash or securities submitted in accordance with Section 38-33-130.

(5) The enrollees are afforded an opportunity to participate in matters of policy and operation pursuant to Section 38-33-60.

(6) Nothing in the proposed method of operation, pursuant to Section 38-33-30 or by independent investigation, is contrary to the public interest.

(B) No health maintenance organization may be licensed unless it has employed or contracted with or made arrangements satisfactory to the director or his designee with both physicians and hospitals to participate as providers in each geographic area to be served, as identified by the health maintenance organization under Section 38-33-30.

HISTORY: Former 1976 Code Section 38-33-40 [1962 Code Section 37-334; 1968 (55) 2407; 1978 Act No. 441 Section 4] recodified as Section 38-67-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-25-40 [1962 Code Section 37-1134; 1974 (58) 2378] recodified as Section 38-33-40 by 1987 Act No. 155, Section 1; 1987 Act No. 83, Section 1 (amendment to former 1976 Code Section 38-25-40 transferred to Section 38-33-40 by 1987 Act No. 155, Section 24]; 1992 Act No. 403, Section 2; 1993 Act No. 181, Section 633.



SECTION 38-33-50. Powers of health maintenance organization; notice prior to exercise of powers.

(A) The powers of a health maintenance organization include, but are not limited to, the following:

(1) the purchase, lease, construction, renovation, operation, or maintenance of hospitals, medical facilities, or both, and their ancillary equipment, and such property as may reasonably be required for its principal office or for such purposes as may be necessary in the transaction of the business of the organization;

(2) the making of loans to a medical group under contract with it in furtherance of its program or the making of loans to a corporation under its control for the purpose of acquiring or constructing medical facilities and hospitals or in furtherance of a program providing health care services to enrollees;

(3) the furnishing of health care services through providers which are under contract with or employed by the health maintenance organization;

(4) the contracting with any person for the performance on its behalf of certain functions such as marketing, enrollment, and administration;

(5) the contracting with an insurance company licensed in this State for the provision of insurance, indemnity, or reimbursement against the cost of health care services provided by the health maintenance organization;

(6) the offering of other health care services, in addition to basic health care services;

(7) providing services included in federal health care programs such as "Medicare", "Medicaid", "Champus", and veterans administration and other health programs funded in whole or in part by federal funds, in accordance with the laws governing these programs.

(8) the offering of an out-of-network coverage under a point of service option; the Director of the Department of Insurance shall, by regulations and/or policy bulletin, implement the provisions of this item.

(B)(1) A health maintenance organization shall file notice, with adequate supporting information, with the director or his designee prior to the exercise of any power granted in subsection (A)(1), (2), (4), or (7). The director or his designee may disapprove such exercise of power if in his opinion it would adversely affect the financial soundness of the health maintenance organization and endanger its ability to meet its obligations. If the director or his designee does not disapprove within thirty days of the filing, it is considered approved.

(2) The department may promulgate regulations exempting from the filing requirement of item (1) those activities having a de minimis effect.

(C) Any contract issued by a Health Maintenance Organization in this State on or after January 1, 1988, may include provision for subrogation by the Health Maintenance Organization to the enrollee's right of recovery against a liable third party for not more than the amount of insurance benefits that the Health Maintenance Organization has paid previously in relation to the enrollee's injury by the liable third party. If the director or his designee, upon being petitioned by the enrollee, determines that the exercise of subrogation by a Health Maintenance Organization is inequitable and commits an injustice to the enrollee, subrogation is not allowed. Attorney's fees and costs must be paid by the Health Maintenance Organization from the amounts recovered. This determination by the director or his designee may be appealed to the Administrative Law Judge Division as provided by law in accordance with Section 38-3-210.

HISTORY: Former 1976 Code Section 38-33-50 [1962 Code Section 37-335; 1968 (55) 2407; 1978 Act No. 441 Section 5] recodified as Section 38-67-50 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-25-50 [1962 Code Section 37-1135; 1974 (58) 2378] recodified as Section 38-33-50 by 1987 Act No. 155, Section 1; 1987 Act No. 83, Section 1 [amendment to former 1976 Code Section 38-25-50 transferred to Section 38-33-50 by 1987 Act No. 155, Section 24]; 1993 Act No. 181, Section 633; 1999 Act No. 98, Section 1; 2000 Act No. 380, Section 2A.



SECTION 38-33-60. Members of governing body; advisory panels, etc.

(A) The governing body of any health maintenance organization may include providers, or other individuals, or both.

(B) The governing body shall establish a mechanism to afford the enrollees an opportunity to participate in matters of policy and operation through the establishment of advisory panels, by the use of advisory referenda on major policy decisions, or through the use of other mechanisms.

HISTORY: Former 1976 Code Section 38-25-60 [1962 Code Section 37-1136; 1974 (58) 2378] recodified as Section 38-33-60 by 1987 Act No. 155, Section 1; 1987 Act No. 83, Section 1 [amendment to former 1976 Code Section 38-25-60 transferred to Section 38-33-60 by 1987 Act No. 155, Section 24]; 1993 Act No. 181, Section 633.



SECTION 38-33-70. Fiduciary relationship in handling of funds.

Any director, officer, employee, or partner of a health maintenance organization who receives, collects, disburses, or invests funds in connection with the activities of an organization is responsible for the funds in a fiduciary relationship to the organization.

HISTORY: Former 1976 Code Section 38-25-70 [1984 Act No. 512, Part II, Section 32] recodified as Section 38-33-70 by 1987 Act No. 155, Section 1; 1987 Act No. 83, Section 1 (amendment to former 1976 Code Section 38-25-70 transferred to Section 38-33-70 by 1987 Act No. 155, Section 24]; 1993 Act No. 181, Section 633.



SECTION 38-33-80. Enrollee entitled to evidence of coverage; contents of evidence of coverage; discontinuance or replacement of coverage; charges for services.

(A)(1) Every enrollee is entitled to an evidence of coverage issued by the health maintenance organization. If any of the enrollee's benefits are provided through an insurance policy, the insurer shall issue a separate evidence of coverage for those benefits provided. However, for a point of service option offered jointly by a health maintenance organization and an insurer, only one evidence of coverage is required, as long as the benefits provided by each party are clearly identified therein.

(2) Evidence of coverage, or an amendment to it, may not be issued or delivered to a person in this State until a copy of the form of the evidence of coverage, or amendment to it, has been filed with and approved by the director or his designee pursuant to Section 38-71-310(A) or 38-71-720(A).

(3) No evidence of coverage may contain provisions or statements which are unjust, unfair, inequitable, misleading, deceptive, which encourage misrepresentation, or which are untrue, misleading, or deceptive as defined in Section 38-33-140; and

(4) An evidence of coverage must contain a clear and concise statement, if a contract, a summary, or a certificate, of:

(a) the health care services and the insurance or other benefits, if any, to which the enrollee is entitled;

(b) any limitations on the services, kind of services, benefits, or kind of benefits, to be provided, including any deductible or co-payment feature;

(c) where and in what manner information is available as to how services may be obtained;

(d) the total amount of payment for health care services and the indemnity or service benefits, if any, which the enrollee is obligated to pay with respect to individual contracts;

(e) clear and understandable description of the health maintenance organization's method for resolving enrollee complaints; and

(f) the contract period during which the enrollee is entitled to health care services and benefits, the applicable charges for coverage during that contract period, and the time and manner in which charges and benefits under the contract or certificate can be changed. Any subsequent change may be evidenced in a separate document issued to the enrollee.

(5) The director or his designee may require additional provisions in the evidence of coverage as may be necessary to the fair, just, and equitable treatment of enrollees. The additional provisions may include, but are not limited to, any of the provisions required of health insurance policies in Chapter 71 of Title 38 and regulations promulgated thereunder, if in the opinion of the director or his designee, the provisions are appropriate for the coverages provided under the health maintenance organization's evidence of coverage.

(6) The provisions of Section 38-71-760 governing discontinuance and replacement of coverage are applicable to group health maintenance organization contracts, except to the extent that the director or his designee determines the provisions to be inappropriate to the coverage provided.

(7) A health maintenance organization that issues a health maintenance organization contract which requires the enrollee to pay a specified percentage of the cost of covered health care services shall calculate those copayments and deductibles on the negotiated rate or lesser charge of the provider. Nothing in this section precludes a health maintenance organization from issuing a contract which contains fixed dollar copayments and deductibles.

(B) No schedule of charges applicable to individual health maintenance organization contracts may be used until a copy of the schedule has been filed with and approved by the director or his designee. The director or his designee may disapprove this schedule of charges if it is determined that the benefits provided in the contracts are unreasonable in relation to the charges.

(C) The director or his designee shall approve within thirty days any form if the requirements of subsection (A) are met. The director or his designee, in his discretion, may extend for up to an additional sixty days the period within which he shall approve or disapprove the form. The director or his designee shall approve, within a reasonable period, any schedule of charges if the requirements of subsection (B) are met. It is unlawful to issue a form or to use a schedule of charges until approved. If the director or his designee disapproves the filing, he shall notify the filer. The notice must contain the reasons for disapproval, and the filer, upon request in writing, is entitled to a public hearing on it. If action is not taken to approve or disapprove any form within thirty days of the filing of the form, if the period is not extended, or at the expiration of the extended period, if any, the filing is deemed approved. If action is not taken to approve or disapprove any schedule of charges within ninety days of the filing of the charges, the filing is deemed approved. An organization may not use a form or schedule of charges deemed approved pursuant to the default provision of this section until the organization has filed with the director or his designee a written notice of its intent to use the form or schedule of charges. The notice must be filed in the office of the director at least ten days before the organization uses the form or schedule of charges.

(D) At any time the director or his designee, after a public hearing of which at least thirty days' notice has been given, may withdraw approval of a schedule of charges previously approved under subsection (B) or an evidence of coverage approved under subsection (A) if he determined that the schedule of charges or evidence of coverage no longer meets the standards for approval specified in this section.

HISTORY: Former 1976 Code Section 38-25-80 [1986 Act No. 440; repealed by 1987 Act No. 155, Section 25 (f)] recodified as Section 38-33-80 by 1987 Act No. 155, Section 1, and substance transferred to Section 38-33-290 by 1987 Act No. 83, Section 1; New Section 38-33-80 enacted by 1987 Act No. 83, Section 1; 1993 Act No. 181, Section 633; 1995 Act No. 58, Section 4; 1995 Act No. 58, Section 2; 1999 Act No. 98, Section 2; 2001 Act No. 82, Section 15, eff July 20, 2001.



SECTION 38-33-90. Statements and reports.

(A) Every health maintenance organization annually shall file with the department by March first, in the form and detail the director or his designee prescribes, a statement showing the business standing and financial condition of the health maintenance organization on December thirty-first of the preceding year, except that upon timely written request by the president or chief executive officer setting forth reasons why the statement cannot be filed within the time provided, the director or his designee may grant in writing an extension of filing time for not more than thirty days. This statement must conform substantially to the statement form adopted by the National Association of Insurance Commissioners. Unless the director or his designee provides otherwise, the annual statement is to be prepared in accordance with the annual statement instructions and the Accounting Practices and Procedures Manual adopted by the National Association of Insurance Commissioners.

(B) The director or his designee may require every health maintenance organization to file quarterly reports and additional information considered necessary to enable the director or his designee to carry out his duties under this chapter. The reports and information must be furnished in the time and manner prescribed by the director or his designee.

(C) Every health maintenance organization which is authorized to write business in this State shall file annually with the National Association of Insurance Commissioners by March first a copy of its annual statement convention blank along with any additional filings prescribed by the director or his designee for the preceding year. The information filed with the National Association of Insurance Commissioners must be in the same format and scope as that required by the director or his designee and must include the signed jurat page and the actuarial certification. Any amendments and addenda to the annual statement filing subsequently filed with the director or his designee also must be filed with the National Association of Insurance Commissioners. Foreign health maintenance organizations domiciled in a state which has a law substantially similar to this subsection are considered in compliance with this section.

(D) In the absence of actual malice, members of the National Association of Insurance Commissioners, their authorized committees, subcommittees, and task forces, their delegates, National Association of Insurance Commissioners' employees, and all others charged with the responsibility of collecting, reviewing, analyzing, and disseminating the information developed from the filing of the annual statement convention blanks are acting as agents of the director or his designee under the authority of this section and are not subject to civil liability for libel, slander, or any other cause of action by virtue of their collection, review, and analysis or dissemination of the data and information collected from the filings required by this section.

HISTORY: Enacted as 1976 Code Section 38-25-90 by 1987 Act No. 83, Section 1; recodified as Section 38-33-90 by 1987 Act No. 155, Section 24; 1992 Act No. 403, Section 3; 1993 Act No. 181, Section 633; 2000 Act No. 312, Section 7.



SECTION 38-33-100. Financial requirements before issuance of certificate of authority to health maintenance organization.

(A) No health maintenance organization may be issued a certificate of authority unless it is possessed of net worth of at least one million two hundred thousand dollars, six hundred thousand dollars of which must be capital if it is a stock health maintenance organization. After the issuance, the health maintenance organization shall maintain a net worth of not less than seven hundred fifty thousand dollars, six hundred thousand dollars of which must be capital if it is a stock health maintenance organization. Net worth means total assets less total liabilities. Instruments acceptable to the director or his designee may be utilized in determining net worth. If the director or his designee determines that the number of enrollees in the health maintenance organization is excessive or may become excessive in relation to the organization's net worth, the director or his designee may require that future enrollment be limited until it is no longer necessary.

(B) If the surplus of a stock health maintenance organization is less than twenty-five percent of the surplus initially required, as set forth in subsection (A), the health maintenance organization is considered delinquent, and the director or his designee may begin delinquency proceedings as provided by Chapter 27.

(C) If the capital of a stock health maintenance organization is impaired, the health maintenance organization is delinquent, and the director or his designee shall begin delinquency proceedings.

(D) If the surplus of a licensed mutual health maintenance organization is less than the sum of the capital and minimum surplus required to be maintained by a stock health maintenance organization licensed to write the same kind or kinds of business, the mutual health maintenance organization is considered delinquent, and the director or his designee may begin delinquency proceedings as provided by Chapter 27.

(E) If the surplus of a licensed mutual health maintenance organization is less than the minimum capital required to be possessed by a stock health maintenance organization licensed to write the same kind or kinds of business, the mutual health maintenance organization is delinquent, and the director or his designee shall begin delinquency proceedings.

HISTORY: Enacted as 1976 Code Section 38-25-100 by 1987 Act No. 83, Section 1; recodified as Section 38-33-100 by 1987 Act No. 155, Section 24; 1991 Act No. 13, Section 26; 1993 Act No. 181, Section 633; 2000 Act No. 312, Section 8.



SECTION 38-33-110. Complaint procedures; reports; malpractice claims; applicability of Freedom of Information Act.

(A)(1) Every health maintenance organization shall establish and maintain a complaint system which is approved by the director or his designee to provide reasonable procedures for the resolution of written complaints initiated by enrollees.

(2) Each health maintenance organization, with the annual report required in Section 38-33-90, shall submit to the department an annual report in a form the director prescribes which must include:

(a) a summary of written complaints handled through the health maintenance organization's approved complaint system. The summary must include the total number of complaints organized by the nature of the complaint and the average time taken to resolve the complaint;

(b) the number, amount, and disposition of malpractice claims made by enrollees of the health maintenance organization that it settled during the year.

(B) The director or his designee at any time may examine the complaint system. Information concerning complaints and malpractice claims filed pursuant to this section must be held in confidence and are not subject to disclosure under the Freedom of Information Act.

HISTORY: Enacted as 1976 Code Section 38-25-110 by 1987 Act No. 83, Section 1; recodified as Section 38-33-110 by 1987 Act No. 155, Section 24; 1992 Act No. 403, Section 4; 1993 Act No. 181, Section 633.



SECTION 38-33-120. Investment of funds.

With the exception of investments made in accordance with Section 38-33-50 (A)(1) and (2) and (B), the funds of a health maintenance organization must be invested only in securities or other investments permitted by the laws of this State for the investment of assets which qualify to cover policyholder obligations of life insurance companies or such other securities or investments as the director or his designee may permit.

HISTORY: Enacted as 1976 Code Section 38-25-120 by 1987 Act No. 83, Section 1; recodified as Section 38-33-120 by 1987 Act No. 155, Section 24; 1993 Act No. 181, Section 633.



SECTION 38-33-130. Security deposit; individual stop-loss coverage; provisions for unpaid claim liability; individual conversion policy.

(A) Each health maintenance organization shall deposit and maintain with the department cash or securities which qualify as legal investments under the laws of this State for public sinking funds in the amount of three hundred thousand dollars. The director or his designee may require a health maintenance organization to make deposits in excess of the amount specified in this section if in his opinion the additional deposits are necessary for the protection of enrollees and the public. All income from deposits must belong to the depositing organization and must be paid to it as it becomes available. A health maintenance organization that has made a security deposit may withdraw that deposit or part of it after making a substitute deposit of cash, securities, or a combination of these of equal amount and value. Securities must be approved by the director or his designee before being substituted. The return of cash or securities deposited with the department by a health maintenance organization pursuant to this section is governed by Section 38-9-150.

(B) Each health maintenance organization shall require every provider who participates in the health maintenance organization and furnishes health care services to the health maintenance organization's enrollees to execute an agreement not to bill the enrollees or otherwise hold the enrollees financially responsible for services rendered. Provided, an employing entity may execute one agreement on behalf of the employing entity and all of its providers. An employing entity may also execute one participation agreement and one of other similar required forms on behalf of the employing entity and all of its providers. The provider's agreement must be given on forms prescribed or approved by the director or his designee, shall extend to all services furnished to the enrollee during the time he was enrolled in the health maintenance organization, and shall apply even where the provider or employing entity had not been paid by the health maintenance organization.

(C) A health maintenance organization shall procure and maintain a policy of individual excess stop-loss coverage provided by an insurance company licensed by the State. The policy also must include provisions to cover all incurred, unpaid claim liability in the event of the termination of the health maintenance organization due to insolvency or otherwise. In addition, the director or his designee may require that the policy provide that the insurer will issue an individual policy to an enrollee upon termination of the health maintenance organization or the ineligibility of the enrollee for further coverage in the health maintenance organization.

HISTORY: Enacted as 1976 Code Section 38-25-130 by 1987 Act No. 83, Section 1; recodified as Section 38-33-130 by 1987 Act No. 155, Section 24; 1988 Act No. 622, Section 3; 1992 Act No. 280, Section 3; 1993 Act No. 181, Section 633; 1999 Act No. 98, Section 4; 2012 Act No. 137, Section 6, eff April 2, 2012.



SECTION 38-33-140. Advertisements; application of provisions relating to trade practices; use of term "insurer" or "health maintenance organization".

(A) No health maintenance organization, or representative thereof, may cause or knowingly permit the use of advertising which is untrue or misleading, solicitation which is untrue or misleading, or any form of evidence of coverage which is deceptive. For purposes of this chapter:

(1) A statement or item of information is considered to be untrue if it does not conform to fact in any respect which is significant to a reasonable person enrolled in, or considering enrollment with, a health maintenance organization.

(2) A statement or item of information is considered to be misleading, whether or not it may be literally untrue, if, in the total context in which the statement is made or the item of information is communicated, the statement or item of information may be reasonably understood by a reasonable person, not possessing special knowledge regarding health care coverage, as indicating any benefit or advantage or the absence of any exclusion, limitation, or disadvantage of possible significance to an enrollee of, or person considering enrollment in a health maintenance organization if the benefit or advantage or absence of limitation, exclusion, or disadvantage does not in fact exist.

(3) An evidence of coverage is considered to be deceptive if the evidence of coverage taken as a whole, and with consideration given to typography and format, as well as language, causes a reasonable person, not possessing special knowledge regarding health maintenance organizations and evidences of coverage therefor, to expect benefits, services, charges, or other advantages which the evidence of coverage does not provide or which the health maintenance organization issuing the evidence of coverage does not regularly make available for enrollees covered under such evidence of coverage.

(B) Chapter 57 of Title 38 is construed to apply to health maintenance organizations and evidences of coverage except to the extent that the director or his designee determines that the nature of health maintenance organizations and evidences of coverage render such sections clearly inappropriate.

(C) A health maintenance organization may not cancel or refuse to renew an enrollee, except for reasons stated in the organization's regulations applicable to all enrollees, or for the failure to pay the charge for such coverage, or for such other reasons as may be promulgated by the department.

(D) No health maintenance organization may refer to itself as an insurer or use a name deceptively similar to the name or description of any insurance or surety corporation doing business in the state.

(E) Any person not in possession of a valid certificate of authority issued pursuant to this chapter may not use the phrase "health maintenance organization" or "HMO" in the course of operation.

HISTORY: Enacted as 1976 Code Section 38-25-140 by 1987 Act No. 83, Section 1; recodified as Section 38-33-140 by 1987 Act No. 155, Section 24; 1993 Act No. 181, Section 633.



SECTION 38-33-150. Agent for organization; exemption from licensing requirements.

(A) An agent means a person who is appointed or employed by a health maintenance organization and who engages in solicitation of membership in the organization. This definition does not include a person enrolling members on behalf of an employer, union, or other organization to whom a master subscriber contract has been issued.

(B) The department may by regulation exempt certain classes of persons from the requirement of obtaining a license:

(1) if the functions they perform do not require special competence, trustworthiness, or the regulatory surveillance made possible by licensing; or

(2) if other existing safeguards make regulation unnecessary.

HISTORY: Enacted as 1976 Code Section 38-25-150 by 1987 Act No. 83, Section 1; recodified as Section 38-33-150 by 1987 Act No. 155, Section 24; 1993 Act No. 181, Section 633.



SECTION 38-33-160. Operation of health maintenance organization by insurance company; contracts for cost of care.

(A) An insurance company licensed in this State may through a subsidiary or affiliate organize and operate a health maintenance organization under the provisions of this chapter. Any two or more such insurance companies or subsidiaries or affiliates thereof may jointly organize and operate a health maintenance organization.

(B) An insurer may contract with a health maintenance organization to provide insurance or similar protection against the cost of care provided through health maintenance organizations and to provide coverage in the event of the failure of the health maintenance organization to meet its obligations. Among other things, under such contracts, the insurer may make benefit payments to health maintenance organizations for health care services rendered by providers.

HISTORY: Enacted as 1976 Code Section 38-25-160 by 1987 Act No. 83, Section 1; recodified as Section 38-33-160 by 1987 Act No. 155, Section 24; 1993 Act No. 181, Section 633.



SECTION 38-33-170. Examination of affairs of organization; quality of health care services; books and records; expense of examination; reports.

(A) The director or his designee may make an examination of the affairs of a health maintenance organization and providers with whom the organization has contracts, agreements, or other arrangements as often as is reasonably necessary for the protection of the interests of the people of this State but not less frequently than once every three years. The director or his designee may accept the report of an examination made by the state where the health maintenance organization is domiciled.

(B) The director or his designee may make an examination concerning the quality of health care service of a health maintenance organization and providers with whom the organization has contracts, agreements, or other arrangements as often as is reasonably necessary for the protection of the interests of the people of this State but not less frequently than once every three years.

(C) Every health maintenance organization and provider shall submit its relevant books and records for the examinations and facilitate them. For the purpose of examinations, the director or his designee and the department may administer oaths to and examine the officers and agents of the health maintenance organization and the principals of the providers concerning their business.

(D) The expenses of examinations under this section are assessed against the organization being examined and remitted to the director or his designee for whom the examination is being conducted.

HISTORY: Enacted as 1976 Code Section 38-25-170 by 1987 Act No. 83, Section 1; recodified as Section 38-33-170 by 1987 Act No. 155, Section 24; 1992 Act No. 403, Section 5; 1993 Act No. 181, Section 633.



SECTION 38-33-180. Suspension or revocation of certificate of authority.

(A) The director or his designee may suspend or revoke a certificate of authority issued to a health maintenance organization if he finds that one or more of the following conditions exist:

(1) The health maintenance organization is operating significantly in contravention of its basic organizational document or in a manner contrary to that described in other information submitted under Section 38-33-30, unless amendments to the submissions have been filed with and approved by the director or his designee.

(2) The health maintenance organization issues evidence of coverage or uses a schedule of charges for health care services which do not comply with the requirements of Section 38-33-80.

(3) The health maintenance organization does not provide or arrange for basic health care services.

(4) The health maintenance organization does not meet the requirements of Section 38-33-40 or is unable to fulfill its obligations to furnish health care services.

(5) The health maintenance organization is financially unsound or reasonably may be expected to be unable to meet its obligations to enrollees or prospective enrollees.

(6) The health maintenance organization has failed to implement a mechanism affording the enrollees an opportunity to participate in matters of policy and operation under Section 38-33-60.

(7) The health maintenance organization has failed to implement the complaint system required by Section 38-33-110 in a reasonable manner to resolve valid complaints.

(8) The health maintenance organization, or a person on its behalf, advertised or merchandised its services in an untrue, misrepresentative, misleading, deceptive, or unfair manner.

(9) The continued operation of the health maintenance organization is hazardous to its enrollees.

(10) The health maintenance organization otherwise has failed to comply with this chapter or regulations promulgated under it by the department.

(B) A certificate of authority is suspended or revoked only after compliance with the requirements of Section 38-33-210.

(C) When the certificate of authority of a health maintenance organization is suspended, the health maintenance organization, during the suspension, may not enroll additional enrollees except newborn children or other newly acquired dependents of existing enrollees and may not engage in advertising or solicitation.

(D) When the certificate of authority of a health maintenance organization is revoked, the organization shall proceed, immediately following the effective date of the order of revocation, to wind up its affairs and may conduct no further business except as may be essential to the orderly conclusion of the affairs of the organization. It may not engage in further advertising or solicitation. The director or his designee, by written order, may permit further operation of the organization he finds to be in the best interest of enrollees, to the end that enrollees are afforded the greatest practical opportunity to obtain continuing health care coverage.

HISTORY: Enacted as 1976 Code Section 38-25-180 by 1987 Act No. 83, Section 1; recodified as Section 38-33-180 by 1987 Act No. 155, Section 24; 1992 Act No. 403, Section 6; 1993 Act No. 181, Section 633.



SECTION 38-33-190. Rehabilitation, liquidation, or conservation of a health maintenance organization; priorities.

Any rehabilitation, liquidation, or conservation of a health maintenance organization is considered to be the rehabilitation, liquidation, or conservation of an insurance company and must be conducted under the supervision of the director or his designee pursuant to the law governing the rehabilitation, liquidation, or conservation of insurance companies. The director or his designee may apply for an order directing him to rehabilitate, liquidate, or conserve a health maintenance organization upon any one or more grounds set out in Sections 38-27-310 and 38-27-370, or when in his opinion the continued operation of the health maintenance organization would be hazardous either to the enrollees or to the people of this State. Enrollees shall have the same priority in the event of liquidation or rehabilitation as the law provides to policyholders of an insurer.

HISTORY: Enacted as 1976 Code Section 38-25-190 by 1987 Act No. 83, Section 1; recodified as Section 38-33-190 by 1987 Act No. 155, Section 24; 1993 Act No. 181, Section 633.



SECTION 38-33-200. Implementation of regulations.

The department may, after notice and hearing, promulgate regulations to carry out the provisions of this chapter.

HISTORY: Enacted as 1976 Code Section 38-25-200 by 1987 Act No. 83, Section 1; recodified as Section 38-33-200 by 1987 Act No. 155, Section 24; 1993 Act No. 181, Section 633.



SECTION 38-33-210. Notification of grounds for denial, suspension or revocation of certificate of authority; hearings; judicial review.

(A) When the director or his designee has cause to believe that grounds for the denial of an application for a certificate of authority exist, or that grounds for the suspension or revocation of a certificate of authority exist, he shall notify the health maintenance organization in writing specifically stating the grounds for denial, suspension, or revocation and fixing a time of at least thirty days thereafter for a hearing on the matter. However, if the ground for suspension or revocation relates solely to financial condition, the director or his designee may immediately and without hearing suspend the certificate of authority of the health maintenance organization.

(B) The provisions of Article 3, Chapter 23, Title 1, apply to administrative proceedings under this section. Whenever the director or his designee issues an order of suspension without an administrative hearing before the director or his designee based upon a health maintenance organization's financial condition, as authorized under subsection (A), the health maintenance organization has a right to judicial review before the Administrative Law Judge Division in accordance with law.

HISTORY: Enacted as 1976 Code Section 38-25-210 by 1987 Act No. 83, Section 1; recodified as Section 38-33-210 by 1987 Act No. 155, Section 24; 1993 Act No. 181, Section 633.



SECTION 38-33-220. Fees.

(A) Every health maintenance organization subject to this chapter shall pay to the department the following fees:

(1) for filing an application for a certificate of authority, two thousand dollars;

(2) for filing an amendment to the organization documents that requires approval, one hundred dollars;

(3) for filing each annual report, one thousand dollars;

(4) for transferring a certificate of authority from one entity to another which qualifies for such a certificate of authority, two thousand dollars.

(B) Fees charged under this section must be deposited in the general fund of the state. Fees required in this section must be fully earned when paid and are not refundable, proratable, nor transferable.

HISTORY: Enacted as 1976 Code Section 38-25-220 by 1987 Act No. 83, Section 1; recodified as Section 38-33-220 by 1987 Act No. 155, Section 24; 1993 Act No. 181, Section 633.



SECTION 38-33-230. Levy of administrative penalty in lieu of revocation or suspension of certificate of authority; monetary penalty; notice and hearings; injunctions.

(A) The director or his designee may, in lieu of revocation or suspension of a certificate of authority under Section 38-33-180, levy an administrative penalty of not more than fifteen thousand dollars for each violation or ground as prescribed therein. A series of acts by an organization which merely implement a basic violation and are not separate and distinct violations of an independent nature are considered to be part of the basic violation and only one penalty may be imposed. A monetary penalty may be imposed under this paragraph only after notice and an opportunity to be heard have been afforded in accordance with Section 38-33-210.

(B) Whenever the director or his designee has reason to believe that any person has transacted the business of, or is about to transact the business of, a health maintenance organization without a certificate of authority, he may cause a complaint to be filed in the court of common pleas of Richland County to enjoin and restrain the unauthorized transaction of business. The court has power to make and enter an order or judgment awarding such preliminary or final injunctive relief as may be necessary and proper. In addition, the court may impose a civil penalty of not more than ten thousand dollars upon such person for each unauthorized act of business so transacted.

HISTORY: Enacted as 1976 Code Section 38-25-230 by 1987 Act No. 83, Section 1; recodified as Section 38-33-230 by 1987 Act No. 155, Section 24; 1993 Act No. 181, Section 633.



SECTION 38-33-240. Application of provisions of insurance law or law relating to solicitation or advertising by health professionals; practice of medicine, dentistry or other healing profession.

(A) Except as otherwise specifically provided, the provisions of the insurance law do not apply to any health maintenance organization granted a certificate of authority under this chapter.

(B) Solicitation of enrollees by a health maintenance organization granted a certificate of authority, or its representatives, are not construed to violate any provision of law relating to solicitation or advertising by health professionals.

(C) No health maintenance organization authorized under this chapter is considered to be practicing medicine, dentistry, or other healing professions.

HISTORY: Enacted as 1976 Code Section 38-25-240 by 1987 Act No. 83, Section 1; recodified as Section 38-33-240 by 1987 Act No. 155, Section 24; 1993 Act No. 181, Section 633.



SECTION 38-33-250. Records of organization as public documents; trade secrets, etc.

All applications and filings required under Section 38-33-30 and any annual and quarterly financial reports required under Section 38-33-90 must be treated as public documents. Nothing herein may be construed to require disclosure of trade secrets, privileged or confidential commercial information, or replies to a specific request for information made by the director or his designee.

HISTORY: Enacted as 1976 Code Section 38-25-250 by 1987 Act No. 83, Section 1; recodified as Section 38-33-250 by 1987 Act No. 155, Section 24; 1993 Act No. 181, Section 633.



SECTION 38-33-260. Confidentiality of health records.

Any data or information pertaining to the diagnosis, treatment, or health of any enrollee or applicant obtained from such person or from any provider by any health maintenance organization is confidential and may not be disclosed to any person except to the extent that it may be necessary to carry out the purposes of this chapter, or upon the express consent of the enrollee or applicant, or pursuant to statute or court order for the production of evidence or the discovery thereof, or in the event of claim or litigation between such person and the health maintenance organization wherein the data or information is pertinent. A health maintenance organization is entitled to claim any statutory privileges against such disclosure which the provider who furnished the information to the health maintenance organization is entitled to claim.

HISTORY: Enacted as 1976 Code Section 38-25-260 by 1987 Act No. 83, Section 1; recodified as Section 38-33-260 by 1987 Act No. 155, Section 24; 1993 Act No. 181, Section 633.



SECTION 38-33-270. Contractual powers of Department to assist in investigative duties; assessments for consulting expenses.

(A) The director or his designee, in carrying out the obligations under Sections 38-33-40, 38-33-170(B), and 38-33-180(A), may contract with qualified persons to make recommendations concerning the determinations required to be made by him. The recommendations may be accepted in full or in part by the director or his designee.

(B) The director or his designee may assess the health maintenance organization directly for consulting expenses incurred pursuant to subsection (A) and require the organization to remit payment directly to the consultant. These expenses must be reasonable. The director or his designee is not required to but may consider the results of a quality assurance examination made at an appropriate time by a person with whom the health maintenance organization has a contract to provide health care services or by a person who has a legitimate interest in the quality of care provided by the organization.

HISTORY: Enacted as 1976 Code Section 38-25-270 by 1987 Act No. 83, Section 1; recodified as Section 38-33-270 by 1987 Act No. 155, Section 24; 1992 Act No. 403, Section 7; 1993 Act No. 181, Section 633.



SECTION 38-33-280. Acquisition or exchange of securities of a health maintenance organization; merger or consolidation of HMO.

(A) No person may make a tender for or a request or invitation for tenders of, or enter into an agreement to exchange securities for or acquire in the open market or otherwise, any voting security of a health maintenance organization or enter into any other agreement if, after the consummation thereof, that person would, directly or indirectly, or by conversion or by exercise of any right to acquire, be in control of the health maintenance organization, and no person may enter into an agreement to merge or consolidate with or otherwise to acquire control of a health maintenance organization, unless, at the time any offer, request, or invitation is made or any agreement is entered into, or prior to the acquisition of the securities if no offer or agreement is involved, the person has filed with the department and has sent to the health maintenance organization, information required by Section 38-21-70 and the offer, request, invitation, agreement, or acquisition has been approved by the director or his designee. Approval by the director or his designee is governed by Section 38-21-90.

(B) The provisions of Section 38-21-250 shall apply to health maintenance organizations.

HISTORY: Enacted as 1976 Code Section 38-25-280 by 1987 Act No. 83, Section 1; recodified as Section 38-33-280 by 1987 Act No. 155, Section 24; 1993 Act No. 181, Section 633; 2002 Act No. 228, Section 6, eff May 1, 2002.



SECTION 38-33-290. Participation by physician, podiatrist, optometrist, or oral surgeon as provided in HMO.

No health maintenance organization may prohibit any licensed physician, podiatrist, optometrist, or oral surgeon from participating as a provider in the organization on the basis of his profession. Nothing in this section may be construed to interfere in any way with the medical decision of the primary health care provider to use or not use any health professional on a case-by-case basis.

HISTORY: 1976 Code Section 38-25-80 [1986 Act No. 440; repealed by 1987 Act No. 155, Section 25(f)] recodified as Section 38-33-80 by 1987 Act No. 155, Section 1; substance transferred to Section 38-33-290 by 1987 Act No. 83, Section 1; 1993 Act No. 181, Section 633.



SECTION 38-33-300. Liability for participation in quality of care or utilization review.

There may be no monetary liability on the part of, and no cause of action may arise against, any person who participates in quality of care or utilization reviews by a peer review committee established in accordance with regulations of the department under Section 38-33-40(A)(2) for any act performed during such reviews, provided such person acts in good faith and without malice, has made a reasonable effort to obtain the facts of the matter, and reasonably believes that the action taken is warranted by the facts.

HISTORY: Enacted as 1976 Code Section 38-25-300 by 1987 Act No. 83, Section 1; recodified as Section 38-33-300 by 1987 Act No. 155, Section 24; 1993 Act No. 181, Section 633.



SECTION 38-33-310. HMO may contract with out-of-state provider.

Nothing in this chapter may be construed to prevent a health maintenance organization from contracting with an out-of-state provider.

HISTORY: 1995 Act No. 58, Section 7.



SECTION 38-33-325. Obstetrician-gynecologist services; referrals; authorization for services; member notification of plan provisions.

(A) A health benefit plan shall allow a female enrollee thirteen years of age or older a minimum of two visits annually pursuant to the health benefit plan, without prior referral, to the health care services of an obstetrician-gynecologist in the health benefit plan.

(B) For any continuing treatment resulting from obstetrical or gynecological, or both, complications diagnosed during the two visits for a calendar year, authorization must be made for medical necessity directly by the health maintenance organization. Written communication should be sent by the obstetrician-gynecologist to the patient's primary care physician regarding the condition being treated within a reasonable time after each visit.

(C) A health benefit plan must notify its members of the provisions of this subsection (A). The information must be provided in the Summary Plan Description materials and enrollment materials.

(D) For purposes of this section:

(1) "Health benefit plan" means a health maintenance organization, a preferred provider plan, an exclusive provider plan, or other managed care arrangement plan;

(2) "Health care services" means the full scope of medically necessary services provided by the participating obstetrician-gynecologist in the care of or related to the female reproductive system and breasts.

HISTORY: 1998 Act No. 329, Section 2.






CHAPTER 35 - MUTUAL BENEVOLENT AID ASSOCIATIONS

SECTION 38-35-10. Formation of mutual associations.

Members of religious denominations, local lodges, or fraternal orders under the control and supervision of a representative governing body within this State or of local labor organizations with a national or international charter or any number of persons, not less than twenty, a majority of whom must be bona fide residents of this State may, when investigated and approved by the director or his designee, form mutual associations, incorporated or unincorporated, for the purpose of aiding their members or their beneficiaries in times of sickness and death by levying equitable assessments for the payment of sick relief or death benefits upon compliance with this chapter.

HISTORY: Former 1976 Code Section 38-35-10 [1962 Code Section 37-441; 1968 (55) 2584; 1971 (57) 474; 1972 (57) 3116] has no comparable provisions in 1987 Act No. 155; Former 1976 Code Section 38-23-10 [1947 (45) 322; 1952 Code Section 37-1001; 1962 Code Section 37-1001] recodified as Section 38-35-10 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 634.



SECTION 38-35-20. Conduct of associations.

A mutual association may not have paid agents for the soliciting of business or members and must be conducted without profit.

HISTORY: Former 1976 Code Section 38-35-20 [1962 Code Section 37-442; 1968 (55) 2584] recodified as Section 38-71-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-23-20 [1947 (45) 322; 1952 Code Section 37-1002; 1962 Code Section 37-1002] recodified as Section 38-35-20 by 1987 Act No. 155, Section 1.



SECTION 38-35-30. Assessments.

Assessments must be made by a mutual association at the time an individual becomes a member or at the time of death or sickness of a member and for the purpose of paying benefits due the member because of death or sickness.

HISTORY: Former 1976 Code Section 38-35-30 [1962 Code Section 37-443; 1968 (55) 2584] no comparable provisions in 1987 Act No. 155; Former 1976 Code Section 38-23-30 [1947 (45) 322; 1952 Code Section 37-1003; 1962 Code Section 37-1003; 1984 Act No. 330] recodified as Section 38-35-30 by 1987 Act No. 155, Section 1.



SECTION 38-35-40. Annual report; certificate of compliance.

Mutual associations shall file an annual report with the department. If, after examination of the report, the director or his designee determines that the mutual association has complied with the insurance laws, he may issue it a certificate showing compliance.

HISTORY: Former 1976 Code Section 38-35-40 [1947 (45) 322; 1952 Code Section 37-453; 1962 Code Section 37-453] recodified as Section 38-71-70 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-23-40 [1947 (45) 322; 1952 Code Section 37-1004; 1962 Code Section 37-1004] recodified as Section 38-35-40 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 635.



SECTION 38-35-50. Examinations.

A mutual association is subject to any examination by the director or his designee which will enable him to determine that it has complied with the state insurance laws.

HISTORY: Former 1976 Code Section 38-35-50 [1962 Code Section 37-444; 1968 (55) 2569] recodified as Section 38-71-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-23-50 [1947 (45) 322; 1952 Code Section 37-1005; 1962 Code Section 37-1005] recodified as Section 38-35-50 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 636.



SECTION 38-35-60. Exemption from license fees.

Mutual associations shall not pay a license fee.

HISTORY: Former 1976 Code Section 38-35-60 [1962 Code Section 37-445; 1968 (55) 2582] recodified as Section 38-71-120 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-23-60 [1947 (45) 322; 1952 Code Section 37-1005; 1962 Code Section 37-1005] recodified as Section 38-35-60 by 1987 Act No. 155, Section 1.






CHAPTER 38 - FRATERNAL BENEFIT SOCIETIES

SECTION 38-38-10. Fraternal benefit society defined.

Any incorporated society, order, or supreme lodge, without capital stock, whether incorporated or not, conducted solely for the benefit of its members and their beneficiaries and not for profit, operated on a lodge system with ritualistic form of work, having a representative form of government, and which provides benefits in accordance with this chapter, is a fraternal benefit society.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-20. Lodge system operating requirements; lodges for children.

(A) A society is operating on the lodge system if it has a supreme governing body and subordinate lodges into which members are elected, initiated, or admitted in accordance with its bylaws, rules, and ritual. Subordinate lodges must be required by the bylaws of the society to hold regular meetings at least once in each month in furtherance of the purposes of the society.

(B) A society may, at its option, organize and operate lodges for children under the minimum age for adult membership. Membership and initiation in local lodges may not be required of these children, nor shall these children have a voice or vote in the management of the society.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-30. Representative form of government requirements.

A society has a representative form of government when:

(1) it has a supreme governing body constituted in one of the following ways:

(a) the supreme governing body is an assembly composed of delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates as may be prescribed in the society's bylaws. A society may provide for election of delegates by mail. The elected delegates constitute a majority in number and may not have less than two-thirds of the votes and not less than the number of votes required to amend the society's bylaws. The assembly must be elected and shall meet at least once every four years and shall elect a board of directors to conduct the business of the society between meetings of the assembly. Vacancies on the board of directors between elections may be filled in the manner prescribed by the society's bylaws; or

(b) the supreme governing body is a board composed of persons elected by the members, either directly or by the representatives in intermediate assemblies, and other persons prescribed in the society's bylaws. A society may provide for election of the board by mail. Each term of a board member may not exceed four years. Vacancies on the board between elections may be filled in the manner prescribed by the society's bylaws. Those persons elected to the board shall constitute a majority in number and not less than the number of votes required to amend the society's bylaws. A person filling the unexpired term of an elected board member is considered an elected member. The board shall meet at least quarterly to conduct the business of the society.

(2) the officers of the society are elected either by the supreme governing body or by the board of directors;

(3) only benefit members are eligible for election to the supreme governing body and the board of directors; and

(4) each voting member has one vote; a vote may not be cast by proxy.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-40. Definitions.

Whenever used in this chapter:

(1) "Benefit contract" means the agreement for provision of benefits authorized by this chapter, as that agreement is described in this chapter.

(2) "Benefit member" means an adult member who is designated by the bylaws or rules of the society to be a benefit member under a benefit contract.

(3) "Certificate" means the document issued as written evidence of the benefit contract.

(4) "Director" means the Director of the Department of Insurance of this State.

(5) "Bylaws" means the society's articles of incorporation, constitution, and bylaws, however designated.

(6) "Lodge" means subordinate member units of the society, known as camps, courts, councils, branches, or by any other designation.

(7) "Premiums" means premiums, rates, dues, or other required contributions, by whatever name known, which are payable under the certificate.

(8) "Rules" means all rules, regulations, or resolutions adopted by the supreme governing body or board of directors which are intended to have general application to the members of the society.

(9) "Society" means fraternal benefit society, unless otherwise indicated.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-50. Operation for benefit of members; power to adopt bylaws and rules.

(A) A society shall operate for the benefit of members and their beneficiaries by:

(1) providing benefits as specified in Section 38-38-310; and

(2) operating for one or more social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic, or religious purposes for the benefit of its members, which also may be extended to others.

These purposes may be carried out directly by the society or indirectly through subsidiary corporations or affiliated organizations.

(B) Every society has the power to adopt bylaws and rules for the government of the society, the admission of its members, and the management of its affairs. It has the power to change, alter, add to, or amend the bylaws and rules and has other powers as are necessary and incidental to carrying into effect the objects and purposes of the society.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-110. Membership provisions in bylaws or rules.

(A) A society shall specify in its bylaws or rules:

(1) eligibility standards for each and every class of membership, provided that if benefits are provided on the lives of children, the minimum age for adult membership must be set at not less than age fifteen and not greater than age twenty-one;

(2) the process for admission to membership for each membership class; and

(3) the rights and privileges of each membership class, provided that only benefit members have the right to vote on the management of the insurance affairs of the society.

(B) A society also may admit social members who shall have no voice or vote in the management of the insurance affairs of the society.

(C) Membership rights in the society are personal to the member and are not assignable.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-120. Principal place of business; publication of required notice; annual statement of condition; grievance procedure.

(A) The principal place of business and primary executive, administrative, and home offices and all original books and records of a domestic society must be located and maintained in this State. The meetings of its supreme governing body may be held in a state, district, province, or territory in which the society has at least one subordinate lodge, or in another location as determined by the supreme governing body, and all business transacted at these meetings is as valid in all respects as if these meetings were held in this State. The minutes of the proceedings of the supreme governing body and of the board of directors must be in the English language.

(B)(1) A society may provide in its bylaws for an official publication in which a notice, report, or statement required by law to be given to members, including notice of election, may be published. These required reports, notices, and statements must be printed conspicuously in the publication. If the records of a society show that two or more members have the same mailing address, an official publication mailed to one member must be deemed to be mailed to all members at the same address, unless a member requests a separate copy.

(2) Not later than June first of each year, a synopsis of the society's annual statement providing an explanation of the facts concerning the condition of the society must be printed and mailed to each benefit member of the society, or the synopsis may be published in the society's official publication.

(C) A society may provide in its bylaws or rules for grievance or complaint procedures for members.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-130. Liability of officers for benefit payments; civil action expense indemnification; liability insurance coverage for officers; cause of action against officers.

(A) The officers and members of the supreme governing body or a subordinate body of a society are not personally liable for the payment of any benefits provided by a society. The payment is payable only out of the funds of the society and in a manner provided by its constitution and bylaws.

(B) A person may be indemnified and reimbursed by a society for expenses reasonably incurred by, and liabilities imposed upon, that person in connection with or arising out of any action, suit, or proceeding, whether civil, criminal, administrative, or investigative, or threat of them, in which the person may be involved by reason of the fact that he is or was a director, officer, employee, or agent of the society or of a firm, corporation, or an organization which he served in a capacity at the request of the society. A person may not be indemnified or reimbursed (1) in relation to any matter in the action, suit, or proceeding as to which he is finally adjudged to be or to have been guilty of breach of a duty as a director, officer, employee, or agent of the society, or (2) in relation to any matter in the action, suit, or proceeding, or threat of them, which has been made the subject of a compromise settlement unless, in either (1) or (2) of this subsection, the person acted in good faith for a purpose the person reasonably believed to be in, or not opposed to, the best interests of the society and, in a criminal action or proceeding, in addition, had no reasonable cause to believe that his conduct was unlawful. The determination whether the conduct of the person meets the standard required in order to justify indemnification and reimbursement in relation to any matter described in (1) or (2) of this subsection may be made only by the supreme governing body or board of directors by a majority vote of a quorum consisting of persons who were not parties to the action, suit, or proceeding or by a court of competent jurisdiction. The termination of any action, suit, or proceeding by judgment, order, settlement, or conviction, or upon a plea of no contest, as to that person shall not in itself create a conclusive presumption that the person did not meet the standard of conduct required in order to justify indemnification and reimbursement. The right of indemnification and reimbursement is not exclusive of other rights to which the person may be entitled as a matter of law and inures to the benefit of his heirs, executors, and administrators.

(C) A society is empowered to purchase and maintain insurance on behalf of a person who is or was a director, officer, employee, or agent of the society, or who is or was serving at the request of the society as a director, officer, employee, or agent of another firm, corporation, or organization, against any liability asserted against the person and incurred by him in that capacity or arising out of his status as such, whether or not the society would have the power to indemnify the person against liability under this section.

(D) A director, an officer, employee, a member, or volunteer of a society serving without compensation is not liable, and no cause of action may be brought, for damages resulting from the exercise of judgment or discretion in connection with the duties or responsibilities of that person for the society, unless the act or omission involved wilful or wanton misconduct.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-140. Waiver of bylaw provisions.

The bylaws of the society may provide that no subordinate body or any of its subordinate officers or members has the power or authority to waive any of the provisions of the bylaws of the society. This provision is binding on the society and every member and beneficiary of a member.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-210. Requirements for formation of domestic society.

A domestic society organized on or after the effective date of this chapter must be formed as follows:

(1) Seven or more citizens of the United States, a majority of whom are citizens of this State, who desire to form a fraternal benefit society may make, sign, and acknowledge articles of incorporation before an officer competent to take acknowledgment of deeds. The articles of incorporation shall state:

(a) the proposed corporate name of the society, which may not so closely resemble the name of a society or an insurance company as to be misleading or confusing;

(b) the purposes for which it is being formed and the mode in which its corporate powers are to be exercised. These purposes may not include more liberal powers than are granted by this chapter;

(c) the names and residences of the incorporators and the names, residences, and official titles of all the officers, trustees, directors, or other persons who are to have and exercise the general control of the management of the affairs and funds of the society for the first year or until the ensuing election at which all such officers must be elected by the supreme governing body, which election must be held not later than one year from the date of issuance of the permanent certificate of authority.

(2) The articles of incorporation, certified copies of the society's bylaws and rules, copies of all proposed forms of certificates, applications, and circulars to be issued by the society and a bond conditioned upon the return to applicants of the advanced payments if the organization is not completed within one year must be filed with the director or his designee, who may require further information he considers necessary. The bond with sureties approved by the director or his designee must be in an amount of not less than three hundred thousand dollars nor more than one million five hundred thousand dollars, as required by the director or his designee. All documents filed must be in the English language. If the purposes of the society conform to the requirements of this chapter and all provisions of the law have been complied with, the director or his designee shall certify, retain, and file the articles of incorporation, and furnish the incorporators a preliminary certificate of authority authorizing the society to solicit members as provided in this chapter.

(3) A preliminary certificate of authority granted under the provisions of this section is not valid after one year from its date or after any further period, not exceeding one year, as may be authorized by the director or his designee upon cause shown, unless the five hundred applicants required have been secured and the organization has been completed as provided in this chapter. The charter and all other proceedings under the charter become null and void in one year from the date of the preliminary certificate of authority, or at the expiration of the extended period, unless the society has completed its organization and received a certificate of authority to do business as provided in this chapter.

(4) Upon receipt of a preliminary certificate of authority from the director or his designee, the society may solicit members for the purpose of completing its organization, shall collect from each applicant the amount of not less than one regular monthly premium in accordance with its table of rates, and shall issue to each applicant a receipt for the amount collected. A society shall not incur liability other than for the return of the advance premium, issue a certificate, or pay or allow, or offer or promise to pay or allow, a benefit to a person until:

(a) actual bonafide applications for benefits have been secured on not less than five hundred applicants, and any necessary evidence of insurability has been furnished to and approved by the society;

(b) at least ten subordinate lodges have been established into which the five hundred applicants have been admitted;

(c) there has been submitted to the director or his designee, under oath of the president or secretary, or corresponding officer of the society, a list of the applicants, giving their names, addresses, date each was admitted, name and number of the subordinate lodge of which each applicant is a member, amount of benefits to be granted, and premiums; and

(d) it has been shown to the director or his designee by sworn statement of the treasurer, or corresponding officer of the society, that at least five hundred applicants have each paid in cash at least one regular monthly premium as provided in this chapter, which premiums in the aggregate must equal at least one hundred fifty thousand dollars. The advance premiums must be held in trust during the period of organization, and if the society has not qualified for a certificate of authority within one year, the premiums must be returned to the applicants.

(5) The director or his designee may make any examination and require any further information as he considers advisable. Upon presentation of satisfactory evidence that the society has complied with all the provisions of law, the director or his designee shall issue to the society a certificate of authority to that effect and that the society is authorized to transact business pursuant to Section 38-38-550 and other applicable provisions of this chapter. The certificate of authority is prima facie evidence of the existence of the society as of the date of the certificate. The director or his designee shall cause a record of the certificate of authority to be made. A certified copy of this record may be given in evidence with like effect as the original certificate of authority.

(6) An incorporated society authorized to transact business in this State at the time this chapter becomes effective is not required to reincorporate.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-220. Amendment of bylaws; notice to director.

(A) A domestic society may amend its bylaws, in accordance with the provisions of its bylaws, by action of its supreme governing body at a regular or special meeting or, if its bylaws provide, by referendum. The referendum may be held in accordance with the provisions of its bylaws by the vote of the voting members of the society, by the vote of delegates or representatives of voting members, or by the vote of local lodges. A society may provide for voting by mail. An amendment submitted for adoption by referendum may not be adopted unless, within six months from the date of submission, a majority of the members voting have signified their consent to the amendment by one of the methods specified.

(B) An amendment to the bylaws of a domestic society may not take effect unless approved by the director or his designee who shall approve the amendment if he finds that it has been adopted and is not inconsistent with any requirement of the laws of this State or with the character, objects, and purposes of the society. The approval or disapproval of the director or his designee must be forwarded in writing and mailed to the secretary or corresponding officer of the society at its principal office. If the director or his designee disapproves the amendment, the reasons for the disapproval must be stated in the written notice.

(C) Within ninety days from approval by the director or his designee, all amendments, or a synopsis of the amendments, must be furnished to all members of the society either by mail or by publication in full in the official publication of the society. The affidavit of an officer of the society or of anyone authorized by it to mail amendments or synopses, stating facts which show that the amendments or synopses have been addressed and mailed, is prima facie evidence that the amendments or synopses have been furnished the addressee.

(D) Every foreign or alien society authorized to do business in this State must file with the director or his designee a certified copy of all amendments of, or additions to, its bylaws within ninety days after the enactment of the bylaws or additions to the bylaws.

(E) Printed copies of the bylaws as amended, certified by the secretary or corresponding officer of the society, are prima facie evidence of the legal adoption of the amended bylaws.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-230. Not-for-profit institutions for benefit of members.

A society may create, maintain, and operate or may establish organizations to operate not-for-profit institutions to further the purposes permitted by Section 38-38-50(A)(2). These institutions may furnish services free or at a reasonable charge. Real or personal property owned, held, or leased by the society for this purpose must be reported in every annual statement but is not allowed as an admitted asset of the society.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-240. Reinsurance.

(A) A domestic ceding society must comply with Section 38-9-200, but the society may not reinsure substantially all of its insurance in force without the written permission of the director or his designee.

(B) Notwithstanding subsection (A) of this section, a domestic society may reinsure the risks of another society in a consolidation, merger, or assumption reinsurance transaction approved by the director or his designee.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-250. Consolidation or merger of domestic societies.

(A) A domestic society may consolidate or merge with another society by complying with the applicable provisions of Chapter 21 of this title and Regulation 69-14. It shall file with the director or his designee:

(1) the information required by Regulation 69-14;

(2) a certified copy of the written contract containing in full the terms and conditions of the consolidation or merger;

(3) a sworn statement by the president and secretary or corresponding officers of each society showing the financial condition the societies on a date fixed by the director or his designee, but not earlier than December thirty-first next preceding the date of the contract;

(4) a certificate of the officers, verified by the respective oaths, that the consolidation or merger has been approved by a two-thirds vote of the supreme governing body of each society; this vote must be conducted at a regular or special meeting of each body or, if the society's bylaws permit, by mail; and

(5) evidence that, at least sixty days before the action of the supreme governing body of each society, the text of the contract was furnished to all members of each society either by mail or by publication in full in the official publication of each society.

(B) If the director or his designee finds that the transaction is in conformity with the provisions of this section, that the financial statements are correct, and that the consolidation or merger is just and equitable to the members of each society, the director or his designee shall approve the transaction and issue a certificate to that effect. Upon this approval, the contract is in full force and effect, unless a society which is a party to the contract is incorporated under the laws of another state or territory. In that event, the consolidation or merger does not become effective unless and until it has been approved as provided by the laws of that other state or territory and a certificate of that approval has been filed with the director or his designee of this State. If the laws of the other state or territory contain no such provision, then the consolidation or merger does not become effective unless and until it has been approved by the director of insurance, or equivalent official, of that state or territory and a certificate of the approval has been filed with the director or his designee of this State.

(C) Upon the consolidation or merger becoming effective, all the rights, franchises, and interests of the consolidated or merged societies in and to every species of property, real, personal, or mixed, and things in action belonging to the same are vested in the society resulting from or remaining after the consolidation or merger without another instrument, except that conveyances of real property may be evidenced by proper deeds, and the title to a real estate or interest in real estate, vested under the laws of this State in any of the societies consolidated or merged does not revert, nor is in any way impaired, by reason of the consolidation or merger but vests absolutely in the society resulting from or remaining after the consolidation or merger.

(D) The affidavit of an officer of the society or of anyone authorized by it to mail a notice or document, stating that the notice or document has been duly addressed and mailed, is prima facie evidence that the notice or document has been furnished the addressees.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-260. Reorganization into mutual life insurer.

A domestic fraternal benefit society may reorganize into a mutual life insurer. The reorganized fraternal benefit society must comply with all of the requirements of this title pertaining to the licensure and financial requirements for mutual life insurers and any other applicable provisions of this title. The plan of reorganization shall be prepared in writing by the board of directors setting forth in full the terms and conditions of conversion. The plan of reorganization must contain the applicable information outlined in Section 38-19-1130 and must comply with all requirements of this title governing conversions of mutual insurers. The two-thirds vote of all members of the supreme governing body at a regular or special meeting is necessary for approval of the plan. No such reorganization shall be effective until approved by the director or his designee in accordance with the procedures and the criteria set forth in Section 38-19-1140 or such other procedures as the director or his designee shall prescribe.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-310. Contractual benefits allowed; persons covered.

(A) A society may provide the following contractual benefits in any form:

(1) death;

(2) endowment;

(3) annuity;

(4) temporary or permanent disability;

(5) hospital, medical, or nursing;

(6) monument or tombstone benefits to the memory of deceased members; and

(7) other benefits as authorized for life insurers under this title, provided the benefit is:

(a) offered in compliance with the requirements of this title, and

(b) consistent with this chapter.

(B) A society shall specify in its rules those persons who may be issued, or covered by, the contractual benefits in subsection (A), consistent with providing benefits to members and their dependents. A society may provide benefits on the lives of children under the minimum age for adult membership upon application of an adult person.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-320. Designation and change of beneficiary; payment of death benefits.

(A) The owner of a benefit contract has the right at all times to change the beneficiary or beneficiaries in accordance with the bylaws or rules of the society, unless the owner waives this right by specifically requesting in writing that the beneficiary designation be irrevocable. A society shall provide that no revocable beneficiary has, or can obtain, a vested interest in the proceeds of a certificate until the certificate has become due and payable in conformity with the provisions of the benefit contract.

(B) If at the death of a person insured under a benefit contract there is no lawful beneficiary to whom the proceeds are payable, the amount of the benefit, except to the extent that funeral benefits may be paid as provided in this chapter is payable to the personal representative of the deceased insured. If the owner of the certificate is other than the insured, the proceeds must be paid to that owner.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-330. Attachment, garnishment or seizure of benefits.

Money or other benefit, charity, relief, or aid to be paid, provided, or rendered by a society is not liable to attachment, garnishment, or other process, nor may it be seized, taken, appropriated, or applied by legal or equitable process or operation of law to pay a debt or liability of a member or beneficiary or another person who may have a right to it, either before or after payment by the society.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-340. Benefit certificates; subsequent bylaw changes; impaired reserves; evidence of terms and conditions; approval of certificates by director; transfer of ownership on gaining majority; assignment.

(A) Every society authorized to do business in this State shall issue to each owner of a benefit contract a certificate specifying the amount of benefits provided by the benefit contract. The certificate, riders or endorsements attached to the certificate, the bylaws of the society, the application for membership, the application for insurance and declaration of insurability, if any, signed by the applicant, and all amendments to each of these items constitute the benefit contract, as of the date of issuance, between the society and the owner, and the certificate must so state. A copy of the application for insurance and declaration of insurability, if any, must be endorsed upon or attached to the certificate. All statements on the application are representations and not warranties. A waiver of this provision is void.

(B) Any changes, additions, or amendments to the bylaws of the society made or enacted subsequent to the issuance of the certificate bind the owner and the beneficiaries and govern and control the benefit contract in all respects as though the changes, additions, or amendments had been made before and were in force at the time of the application for insurance, except that a change, addition, or amendment does not destroy or diminish benefits which the society contracted to give the owner as of the date of issuance.

(C) A person upon whose life a benefit contract is issued before attaining the age of majority is bound by the terms of the application and certificate and by all the bylaws and rules of the society to the same extent as though the age of majority had been attained at the time of application.

(D) A society must provide in its bylaws that if its reserves as to all or any class of certificates become impaired its board of directors or corresponding body may require that there be paid by the owner to the society the amount of the owner's equitable proportion of the deficiency as ascertained by its board and that if the payment is not made either (1) it must stand as an indebtedness against the certificate and draw interest not to exceed the rate specified for certificate loans under the certificates, or (2) instead of or in combination with (1), the owner may accept a proportionate reduction in benefits under the certificate. The society may specify the manner of the election in which alternative is to be presumed if no election is made. This provision must be disclosed in all certificates filed and approved by the director or his designee on or after the effective date of this chapter.

(E) Copies of any of the documents mentioned in this section, certified by the secretary or corresponding officer of the society, must be received in evidence of the terms and conditions of the documents.

(F) A certificate may not be delivered or issued for delivery in this State unless a copy of the form has been filed with and approved by the director or his designee in the manner provided for like policies issued by life and health insurers in this State. Every life, accident and sickness, health, or disability insurance certificate and every annuity certificate issued on or after the effective date of this chapter must be filed with and approved by the director or his designee and shall meet the standard contract provision requirements not inconsistent with this chapter for like policies issued by life and health insurers in this State, except that a society may provide for a grace period for payment of premiums of one full month in its certificates. The certificate also shall contain a provision stating the premiums which are payable under the certificate. If the bylaws of the society provide for expulsion or suspension of a member, the certificate also shall contain a provision that a member expelled or suspended, except for nonpayment of a premium or within the contestable period for material misrepresentation in the application for membership of insurance, has the privilege of maintaining the certificate in force by continuing payment of the required premium.

(G) Benefit contracts issued on the lives of persons below the society's minimum age for adult membership may provide for transfer of control of ownership to the insured at an age specified in the certificate. A society may require approval of an application for membership in order to effect this transfer and may provide in all other respects for the regulation, government, and control of the certificates and all incidental and connected rights, obligations, and liabilities. Ownership rights before the transfer must be specified in the certificate.

(H) A society may specify the terms and conditions on which benefit contracts may be assigned.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-350. Application of laws of State.

(A) For certificates issued before the effective date of this chapter, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted must comply with the provisions of law applicable immediately before the effective date of this chapter.

(B) For certificates issued on or after the effective date of this chapter, the value of every paid-up nonforfeiture benefit and the amount of any cash surrender value, loan, or other option granted must comply with the provisions of law applicable to life insurers issuing policies containing like benefits in this State.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-410. Authorized investments.

A society shall invest its funds only in investments authorized by the laws of this State for the investment of assets of life insurers and subject to the limitations on those investments. A foreign or alien society permitted or seeking to do business in this State which invests its funds in accordance with the laws of the state, district, territory, country, or province in which it is incorporated shall comply with the requirements of this section for the investment of funds.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-420. Assets to be held for use and benefit of society; special funds and accounts.

(A) All assets must be held, invested, and disbursed for the use and benefit of the society, and a member or beneficiary may not have or acquire individual rights in the assets or become entitled to an apportionment on the surrender of a part of the assets, except as provided in the benefit contract.

(B) A society may create, maintain, invest, disburse, and apply a special fund or funds necessary to carry out a purpose permitted by the bylaws of the society.

(C) A society may, pursuant to resolution of its supreme governing body, establish and operate one or more separate accounts and issue contracts on a variable basis, subject to the provisions of law regulating life insurers establishing these accounts and issuing these contracts. To the extent the society considers it necessary in order to comply with applicable federal or state laws or regulations issued pursuant to federal or state laws, the society may (1) adopt special procedures for the conduct of the business and affairs of a separate account; (2) for persons having beneficial interests in the separate accounts, provide special voting and other rights including, without limitation, special rights and procedures relating to investment policy, investment advisory services, selection of certified public accounts, and selection of a committee to manage the business and affairs of the account; and (3) issue contracts on a variable basis, in which case subsections (B) and (D) of Section 38-38-340 do not apply.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-430. Governance by chapter.

Societies and associations described in Section 38-38-730(A)(8) are governed by this chapter and are exempt from all other provisions of the insurance laws of this State, unless expressly designated or specifically made applicable by this chapter.

HISTORY: 2000 Act No. 259, Section 1; 2008 Act No. 193, Section 2, eff April 2, 2008.



SECTION 38-38-440. Designation as charitable and benevolent institution.

Every society organized or licensed under this chapter is declared to be a charitable and benevolent institution, and all of its funds are exempt from every state, county, district, municipal, and school tax other than taxes on real estate not occupied by the society in carrying on its business.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-510. Standards of valuation for certificates; maintenance of excess reserves.

(A) Standards of valuation for certificates issued before the effective date of this chapter are those provided by the laws applicable immediately before the effective date of this chapter.

(B) The minimum standards of valuation for certificates issued on or after the effective date of this chapter are based upon the tables, valuation methods and standards, including interest assumptions, specified in the laws of this State applicable to life and health insurers issuing policies containing like benefits.

(C) The director or his designee may, in his discretion, accept other standards for valuation if he finds that the reserves produced will not be less in the aggregate than reserves computed in accordance with the minimum valuation standard prescribed in this section. The director or his designee may, in his discretion, vary the standards of mortality applicable to all benefit contracts on substandard lives or other extra hazardous lives by a society authorized to do business in this State.

(D) A society, with the consent of the director of insurance, or similar official, of the state of domicile of the society and under conditions, if any, which the director may impose, may establish and maintain reserves on its certificates in excess of the required reserves, but the contractual rights of a benefit member shall not be affected.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-520. Required statements and reports; penalties.

(A) Every society annually shall file with the department by March first, in the form and detail the director or his designee prescribes, a statement showing the business standing and financial condition of the society on December thirty-first of the preceding year, except that upon timely written request by the chief managing agent or officer setting forth reasons why the statement cannot be filed within the time provided, the director or his designee may grant in writing an extension of filing time for not more than thirty days. This statement must conform substantially to the form of statement adopted by the National Association of Insurance Commissioners. Unless the director or his designee provides otherwise, the annual statement is to be prepared in accordance with the annual statement instructions and the Accounting Practices and Procedures Manual adopted by the National Association of Insurance Commissioners.

(B) The director or his designee may require every society to file quarterly reports and additional information considered necessary to enable the director or his designee to carry out his duties under this chapter. The reports and information must be furnished in the time and manner prescribed by the director or his designee.

(C) On or before March first, as part of the annual statement, each society shall file with the director or his designee a valuation of its certificates in force on December thirty-first of the previous calendar year. However, the director or his designee, in his discretion for cause shown, may extend the time for filing the valuation for not more than two calendar months. The valuation and underlying data must be certified by a qualified actuary or, at the expense of the society, verified by a qualified actuary of or retained by the Department of Insurance of the state of domicile of the society.

(D) A society neglecting to file the annual statement in the form and within the time provided by this section is subject to the penalties set forth in Section 38-2-10.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-530. Renewal of licenses; fees; license as prima facie evidence.

The authority of a fraternal benefit association authorized to transact business in this State which complies with this chapter terminates the last day of February. However, a license continues in effect until a new license is issued or specifically refused. For each license or renewal the association shall pay the department one thousand dollars every two years. However, if the association has less than two hundred members, it shall pay the department a fee of one hundred dollars every two years for its license or renewal. A certified copy or duplicate of the license is prima facie evidence that the licensee is a fraternal benefit association within the meaning of this chapter.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-540. Examination; notice of examination.

(A) The director or his designee may examine any domestic, foreign, or alien society transacting or applying for admission to transact business in this State in the same manner as authorized for examination of domestic, foreign, or alien insurers. Requirements of notice and an opportunity to respond before findings are made public as provided in the laws regulating insurers are also applicable to the examination of societies.

(B) The provisions of Section 38-13-20(D) shall apply with regard to examinations.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-550. Authorization to transact business in State; what to file with director.

A society may not transact business in this State without a certificate of authority issued by the director or his designee. A society desiring admission to, or wishing to continue to transact business in this State, shall comply with the requirements and limitations of this chapter. A society may be authorized to transact, or continue to transact, business in this State upon filing with the director or his designee:

(1) a certified copy of its articles of incorporation;

(2) a copy of its bylaws, certified by its secretary or corresponding officer;

(3) a power of attorney to the director or his designee as prescribed in Section 38-38-710;

(4) a statement of its business under the oath of its president and secretary or corresponding officers in a form prescribed by the director or his designee, verified by an examination made by the supervising insurance official of its home state or other state, territory, province, or country, satisfactory to the director or his designee;

(5) certification from the proper official of this State or its home state, territory, province, or country that the society is legally incorporated, and that, for a foreign or alien society, it is licensed to transact business there and to write the lines of business for which authority is being requested;

(6) copies of its certificate forms;

(7) evidence that its assets are invested in accordance with the provisions of this chapter;

(8) evidence that its name is not substantially similar to another society authorized to do business in this State;

(9) evidence that the society's surplus complies with the amount required by Section 38-9-20. A society, if possessed of surplus on December 31, 1998, that was in compliance with the law at that time but is less than the minimum required to be maintained by Section 38-9-20, shall maintain not less than the amount of surplus stated in its 1998 annual statement. If the surplus of the society is reduced to less than eighty percent of the amount shown in its 1998 annual statement, the society is considered delinquent, and the director or his designee may begin delinquency proceedings as provided by Chapter 27 of this title. If the surplus of the society is increased to an amount greater than the amount possessed on December 31, 1998, eighty percent of that greater amount of surplus, or the minimum amount required to be maintained by Section 38-9-20, whichever amount is the lesser, must be maintained after the increase, and if it is not maintained, the society is considered delinquent, and the director or his designee may begin delinquency proceedings as provided by Chapter 27 of this title;

(10) evidence that the society's deposit complies with the amount required by Section 38-9-80 and Regulation 69-15, Section 38-9-100, or Section 38-9-110;

(11) evidence that the society's reserves are adequate for the protection of certificate holders of this State;

(12) evidence that the society's directors and officers are competent, trustworthy, and have a good business reputation and that none of the directors and officers has been convicted of a crime in any jurisdiction involving fraud, dishonesty, or like moral turpitude or convicted of violating an insurance statute of any jurisdiction;

(13) evidence that the society has employed one or more persons residing in this State with adequate experience and training to manage properly its business and affairs;

(14) evidence that the society has not entered into any management contract, agency agreement, or other agreement which may materially affect its financial condition so as to render its proceedings hazardous to the public or to its certificate holders;

(15) evidence that the society has made adequate reinsurance arrangements if required;

(16) evidence that the society's proposed method of operation, when considered in light of its financial condition and the absence of any prior operating experience, will not likely render its proceedings hazardous to the public or to its policyholders;

(17) an affidavit of its president or other chief officer that it has not violated this title in the past year and that it accepts the terms and obligations of this title as part of the consideration for license;

(18) evidence that the society is safe and solvent;

(19) evidence that society's dealings are fair and equitable;

(20) evidence that the society conducts its business in a manner not contrary to the public interest; and

(21) any other information the director or his designee considers necessary.

The above requirements are subject to retaliatory provisions, if applicable, pursuant to Section 38-7-90. If subsequently the director or his designee is of the opinion that a condition exists which would have prohibited him from issuing the original certificate of authority or license to the society, then that condition also constitutes a ground for license revocation under Section 38-5-120.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-560. Operating deficiencies of domestic society; notice and correction; voluntarily discontinuing business.

(A) When the director or his designee upon investigation finds that a domestic society has exceeded its powers, has failed to comply with a provision of this chapter, is not fulfilling its contracts in good faith, has a membership of less than four hundred after an existence of one year or more, or is conducting business fraudulently or in a manner hazardous to its members, creditors, or the public, the director or his designee shall notify the society of the deficiency or deficiencies and state in writing the reasons for his dissatisfaction. The director or his designee simultaneously shall issue a written notice to the society requiring that the deficiencies which exist be corrected. After this notice the society has thirty days in which to comply with the director or his designee's request for correction, and if the society fails to comply, the director or his designee may take action as necessary and appropriate under Chapter 26 or 27 of this title or Section 38-38-570.

(B) The director or his designee may take action as necessary and appropriate under this section as respects a domestic society which voluntarily shall determine to discontinue business.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-570. Operating deficiencies of foreign society; notice and correction; hearing; revocation of authority to do business; continuation of contracts.

(A) When the director or his designee upon investigation finds that a foreign or alien society transacting or applying to transact business in this State (1) has exceeded its powers, (2) has failed to comply with any of the provisions of this chapter, (3) is not fulfilling its contracts in good faith, or (4) is conducting its business fraudulently or in a manner hazardous to its members or creditors or the public, the director or his designee shall notify the society of the deficiencies and state in writing the reasons for his dissatisfaction. The director or his designee shall issue a written notice at once to the society requiring that the deficiencies which exist are corrected. The director shall issue a written notice to the society the nature of the alleged violations committed not less than thirty days before revoking its authority to do business in this State. The director or his designee must specify in the notice the particulars of the alleged violation of the law or its charter or grounds for revocation and an opportunity must be offered to the society for a hearing. The director or his designee may, in lieu of license revocation or suspension provided in Section 38-2-10, impose a monetary penalty as provided in Section 38-2-10 for each violation or failure of compliance or refusal to submit or perform as prescribed therein. Series of acts by a society which merely implement a basic violation and are not separate and distinct violations of an independent nature are considered to be a part of the basic violation and only one penalty may be imposed thereon. If on the named date the society does not present good and sufficient reason why its authority to do business in this State should not be suspended, revoked, or refused, the director or his designee may suspend or refuse the license of the society to do business in this State until satisfactory evidence is furnished to the director or his designee that the suspension or refusal should be withdrawn, or the director or his designee may revoke the authority of the society to do business in this State.

(B) Nothing contained in this section may be construed as preventing any society from continuing in good faith all contracts made in this State during the time the society was legally authorized to transact business in this State.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-580. Injunctions.

Whenever the director or his designee believes, from evidence satisfactory to him, that a society is violating or about to violate this title, the director or his designee may, through the Attorney General or upon his own initiative, cause a complaint or petition for an injunction against a domestic, foreign, or alien society or lodge of a domestic, foreign, or alien society to be filed in the court of common pleas of Richland County to enjoin and restrain the society from continuing the violation, engaging in the violation, or doing any act in furtherance of the violation. The court has jurisdiction of the proceeding and has the power to make and enter an order or judgment awarding preliminary or final injunctive relief as in its judgment is proper.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-590. Licensing of agents.

Agents of societies must be licensed in accordance with and comply with the provisions of Chapter 43 and any other applicable provision of this title.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-600. Applicability of general insurance provisions; membership requirements exception.

Every society authorized to do business in this State is subject to Chapters 55, 57, and 59 of this title. However, nothing in Chapters 55, 57, and 59 of this title may be construed as applying to or affecting the right of a society to determine its eligibility requirements for membership, or be construed as applying or affecting the offering of benefits exclusively to members or persons eligible for membership in the society by a subsidiary corporation or affiliated organization of the society.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-710. Appointment of director as legal attorney for service of process.

Every society shall, before being licensed, appoint in writing the director and his successors in office to be its true and lawful attorney upon whom all legal process in any action or proceeding against it must be served and in this writing shall agree that lawful process against it which is served upon this attorney is of the same legal force and validity as if served upon the society and that the authority continues in force so long as any liability remains outstanding in the State. Copies of the appointment, certified by the director, are sufficient evidence of the appointment and must be admitted in evidence with the same force and effect as the original might be admitted. Service upon a society must also comply with the requirements of Section 15-9-270 and any other applicable provisions of Title 15.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-720. False statement or misrepresentation with intent to defraud; penalties.

Any person or insurer who makes a false statement or misrepresentation, and any other person knowingly, with an intent to injure, defraud, or deceive, who assists, abets, solicits, or conspires with such person or insurer to make a false statement or misrepresentation, is guilty of a:

(1) misdemeanor, for a first offense violation, if the amount of the economic advantage benefit received is less than one thousand dollars. Upon conviction, the person must be punished by a fine not to exceed five hundred dollars or by imprisonment not to exceed thirty days;

(2) misdemeanor, for a first offense violation, if the amount of the economic advantage benefit received is one thousand dollars or more. Upon conviction, the person must be punished by a fine not to exceed fifty thousand dollars or by imprisonment for a term not to exceed three years, or by both such fine and imprisonment;

(3) felony, for a second or subsequent violation, regardless of the amount of the economic advantage benefit received. Upon conviction, the person must be punished by a fine not to exceed fifty thousand dollars or by imprisonment for a term not to exceed ten years, or by both such fine and imprisonment.

Any person or insurer convicted under this section must be ordered to make full restitution to the victim or victims for any economic advantage or benefit which has been obtained by the person or insurer as a result of that violation.

HISTORY: 2000 Act No. 259, Section 1.



SECTION 38-38-730. Societies and associations exempted from provisions of chapter.

(A) This chapter does not apply to the following:

(1) Associations which limit their memberships to one hazardous occupation.

(2) Similar societies which do not issue insurance certificates.

(3) An association of local lodges of an association.

(4) The ladies' societies or ladies' auxiliaries to these societies or associations, doing business in this State on May 12, 1947, which provide death benefits not exceeding five hundred dollars to a person or disability benefits not exceeding three hundred dollars in one year to one person, or both.

(5) Contracts or reinsurance business on these plans in this State.

(6) Domestic associations which limit their memberships to the employees of a particular city or town or designated firm, business, house, or corporation.

(7) Domestic lodges, orders, or associations of a purely religious, charitable, and benevolent description which do not provide for a death benefit of more than one hundred dollars or for disability benefits of more than one hundred fifty dollars to one person in one year.

(8) An association, whether a fraternal benefit society or not, which was organized before 1880 and whose members are officers or enlisted, regular or reserve, active, retired, or honorably discharged members of the Armed Forces or Sea Services of the United States, and a principal purpose of which is to provide insurance and other benefits to its members and their dependents or beneficiaries.

(B) The director or his designee may require from a society or an association, by examination or otherwise, information that will enable the director or his designee to determine whether the society or association is exempt from the provisions of this chapter.

HISTORY: 2000 Act No. 259, Section 1; 2008 Act No. 193, Section 3, eff April 2, 2008.



SECTION 38-38-740. Review of findings of director.

All decisions and findings of the director or his designee made under the provisions of this chapter are subject to review as set forth in Chapter 3 of this title.

HISTORY: 2000 Act No. 259, Section 1.






CHAPTER 39 - INSURANCE PREMIUM SERVICE COMPANIES

SECTION 38-39-10. Application of chapter.

This chapter does not apply to:

(a) an insurer authorized to do business in this State;

(b) a banking institution, savings and loan association, cooperative credit union, consumer finance company provided for in Sections 34-29-10 to 34-29-260 authorized to do business in this State, or a supervised lender provided for in Title 37 authorized to do business in this State;

(c) the inclusion of a charge for insurance in connection with an installment sale of goods or services;

(d) the advancing of premiums by insurance agents and producers of record under Article 3 of Chapter 43 of this title.

HISTORY: Former 1976 Code Section 38-39-10 [1962 Code Section 37-772; 1971 (57) 744] recodified as Section 38-75-310 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-27-20 [1962 Code Section 37-1301; 1967 (55) 273] recodified as Section 38-39-10 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 653; 1999 Act No. 66, Section 22.



SECTION 38-39-20. License required; fee; interrogatories.

(a) No person may engage in the business of servicing insurance premiums in this State without first obtaining a license from the director or his designee. Any person who engages in the business of servicing insurance premiums in this State without obtaining a license is guilty of a misdemeanor. Each transaction constitutes a separate offense.

(b) The biennial license fee is one thousand dollars payable to the department by March 1, 2010, and biennially after that time. These funds are to be deposited in the general fund of the State.

(c) The person to whom the license is issued shall file sworn answers, subject to the penalties of perjury, to any interrogatories the director or his designee may require. The director or his designee has authority to require the applicant to disclose the identity of all stockholders, partners, officers, and employees. He may refuse to issue or renew a license in the name of any firm, partnership, or corporation if he is not satisfied that any officer, employee, stockholder, or partner of it who may materially influence the applicant's conduct meets the standards of this chapter.

HISTORY: Former 1976 Code Section 38-39-20 [1962 Code Section 37-771; 1971 (57) 744] recodified as Section 38-75-320 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-27-30 [1962 Code Section 37-1303; 1967 (55) 273; 1971 (57) 709; 1985 Act No. 4, Section 1] recodified as Section 38-39-20 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 14; 1993 Act No. 181, Section 653; 2009 Act No. 69, Section 2, eff June 2, 2009.



SECTION 38-39-30. Investigation of applicant; issuance of license; bond.

(a) Upon the filing of an application and the payment of the license fee the director or his designee shall make an investigation of the applicant and shall issue a license if the applicant is qualified. If the director or his designee does not find the applicant qualified, he shall, within thirty days after he has received the application, at the request of the applicant, give the applicant a full hearing.

(b) The director or his designee shall issue a license when he is satisfied that the person to be licensed:

(1) is competent and trustworthy and intends to act in good faith in the capacity involved by the license applied for;

(2) has a good business reputation and has had experience, training, or education so as to be qualified in the business for which the license is applied for;

(3) if a corporation, is a corporation incorporated under the laws of this State or a foreign corporation authorized to transact business in this State;

(4) has on deposit with the department a surety bond of fifty thousand dollars or has proven financial responsibility by depositing with the department acceptable securities of fifty thousand dollars. The bond or the deposit of securities must be held for the reimbursement of parties damaged through the acts, neglects, defaults, or insolvency of the premium service company;

(5) if directly or indirectly owned or controlled by, or affiliated with, an insurer, will not use the license to restrain trade or to secure an unfair competitive advantage or to falsify the insurer's financial condition or to render deceptive or misleading a financial statement of the insurer or, in any other way, to aid or assist the insurer in evading insurance laws or regulations;

(6) if a foreign corporation is regulated and examined by the appropriate department in its state of domicile.

(c) Each license is for an indefinite term, unless sooner revoked or suspended, if the annual license fee is paid by March first.

HISTORY: Former 1976 Code Section 38-39-30 [1962 Code Section 37-773; 1971 (57) 744] recodified as Section 38-75-330 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-27-40 [1962 Code Section 37-1304; 1967 (55) 273; 1971 (57) 709; 1985 Act No. 4, Section 2] recodified as Section 38-39-30 by 1987 Act No. 155, Section 1; 1990 Act No. 365, Section 2; 1993 Act No. 181, Section 653.



SECTION 38-39-40. Revocation or suspension of, or refusal to issue, license; monetary penalties.

(a) The director or his designee may revoke or suspend the license of an insurance premium service company after investigation if it appears to the director or his designee that:

(1) The license issued to the company was obtained by fraud;

(2) There was any misrepresentation in the application for the license;

(3) The holder of the license has otherwise shown himself untrustworthy or incompetent to act as a premium service company;

(4) The company has violated this chapter; or

(5) The company has been rebating directly or indirectly part of the service charge to an insurance agent or insurance broker or to an employee of an insurance agent or insurance broker or to any other person as an inducement to the financing of an insurance policy with the premium service company.

(b) Before the director or his designee revokes, suspends, or refuses to renew the license of a premium service company, he shall give the person an opportunity to be fully heard and to introduce evidence in his behalf. In lieu of revoking or suspending the license for any of the causes enumerated in this section, after a hearing, the director or his designee may subject the company to a monetary penalty as provided for in Section 38-2-10 for each offense when in his judgment he finds that the public interest would not be harmed by the continued operation of the company. The penalty must be paid to the department and must be deposited by the department in the state treasury. Any action by the director or his designee pursuant to this section may be appealed by the premium service company before the Administrative Law Judge Division.

HISTORY: Former 1976 Code Section 38-39-40 [1962 Code Section 37-775; 1971 (57) 744] has no comparable provisions in 1987 Act No. 155; Former 1976 Code Section 38-27-50 [1962 Code Section 37-1305; 1967 (55) 273] recodified as Section 38-39-40 by 1987 Act No. 155, Section 1. 1988 Act No. 374, Section 15; 1993 Act No. 181, Section 653.



SECTION 38-39-50. Records must be kept by insurance premium service companies.

(a) Every licensed premium service company shall maintain records of its premium service transactions and the records must be open to examination and investigation by the director or his designee. The director or his designee may at any time require the company to bring any records he directs to his office for examination.

(b) Every licensed premium service company shall preserve its records, including cards used in a card system, for at least three years after making the final entry in respect to any premium service agreement. The preservation of records in photographic form constitutes compliance with this requirement.

HISTORY: Former 1976 Code Section 38-39-50 [1962 Code Section 37-777; 1971 (57) 744; 1972 (57) 2736; 1976 Act No. 460; 1978 Act No. 562] recodified as Sections 38-75-340 and 38-75-350 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-27-60 [1962 Code Section 37-1306; 1967 (55) 273] recodified as Section 38-39-50 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 653.



SECTION 38-39-60. Regulations.

The department, after a public hearing, has authority to make and enforce any regulations necessary to carry out this chapter, but these regulations may not be contrary to nor inconsistent with this chapter.

HISTORY: Former 1976 Code Section 38-39-60 [1962 Code Section 37-774; 1971 (57) 744] recodified as Section 38-75-360 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-27-70 [1962 Code Section 37-1307; 1967 (55) 273] recodified as Section 38-39-60 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 653.



SECTION 38-39-70. Premium service agreements.

(a) A premium service agreement must:

(1) be at least eight-point type for the printed portion;

(2) be dated and signed by the insured;

(3) contain the name and place of business of the insurance agency or insurance brokerage company negotiating the related insurance contract, the name and residence or the place of business of the insured as specified, the name and place of business of the premium service company to which payments are to be made, a description of the contracts involved, and the amount of the premium; and

(4) contain the following, where applicable, the:

(A) total amount of the premiums;

(B) amount of the down payment;

(C) principal balance, the difference between subitems (A) and (B);

(D) amount of the service charge;

(E) balance payable by the insured, sum of subitems (C) and (D); and

(F) number of installments required, the amount of each installment expressed in dollars, and the due date or period of it.

(b) The subitems provided for in subsection (a)(4) does not need to be stated in the sequence or order in which they appear, and additional subitems may be included to explain the computations made in determining the amount to be paid by the insured.

(c) A premium service contract may include policy premiums, policy fees, agent commissions and fees, premium taxes, inspection fees, charges for motor vehicle (driving record) and claims history reports, and other automobile related services. All amounts must be disclosed on the premium service agreement.

(d) If an insurance policy has been financed pursuant to this chapter, an additional premium to that policy or a renewal or extension of that policy may be financed with the same premium service company without the execution of a new premium service agreement. Upon renewal of the insurance policy, the premium service company shall provide to the insured an addendum to or revision of the existing premium service agreement containing the subitems provided for in subsection (a)(4).

(e) Nothing contained in this chapter or in Section 38-55-50 prohibits a licensed agent or broker from charging and collecting an administrative fee of five dollars for originating a premium service agreement, provided that the agent or broker has no ownership interest in the premium service company to which payments are to be made. The amount, if any, must be disclosed on the premium service agreement and must not be considered in any way a charge by the premium service company.

HISTORY: Former 1976 Code Section 38-39-70 [1962 Code Section 37-776; 1971 (57) 744; 1983 Act No. 12] recodified as Section 38-75-370 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-27-80 [1962 Code Section 37-1308; 1967 (55) 273]; Section 38-27-140 [1962 Code Section 37-1314; 1967 (55) 273] recodified as Section 38-39-70 by 1987 Act No. 155, Section 1; 1989 Act No. 148, Section 54; 1993 Act No. 181, Section 653; 2004 Act No. 268, Section 1, eff July 6, 2004.



SECTION 38-39-80. Premium service companies may not write insurance or sell other services or commodities; service charges.

(a) A premium service company may not write any insurance or sell any other service or commodity in connection with a premium service contract.

(b) A premium service company may not charge, contract for, receive, or collect a service charge other than as permitted by this chapter.

(c) The service charge must be computed on the balance of the premiums due (after subtracting the down payment made by the insured in accordance with the premium service agreement) from the effective date of the insurance coverage, for which the premiums are being advanced, to and including the date when the final installment of the premium service agreement is payable, unless the service charge is computed as a fixed amount for each installment.

(d) An initial charge up to twenty dollars for each premium service contract, addendum, and revision is permitted, which may not be refunded upon cancellation or prepayment. The amount of the initial charge must be filed with the department.

(e) The service charge is the greater of the rate of one percent for each month computed on the remainder of the outstanding balance or an amount for each installment filed with and approved or promulgated by the department. However, if there is a cancellation by the borrower before maturity of the contract, the unearned service charge must be refunded on a short rate basis as determined by the department. With respect to the service charge for a premium service agreement which is for other than personal, family, or household purposes, the parties may contract for the payment by the debtor of a service charge at any rate, but no rate charged pursuant to the provisions of this subsection may be unconscionable. "Unconscionable" is defined as a rate substantially exceeding the usual and customary charge for financing insurance premiums.

(f) A premium service company may not induce an insured to become obligated under more than one premium service agreement for the purpose of obtaining more than one nonrefundable initial charge, and a premium service company may not intentionally cancel an insurance contract for the purpose of obtaining an additional nonrefundable initial charge on a new premium service agreement accepted within sixty days of the cancellation on the prior agreement.

(g) A premium service agreement may provide for the payment by the insured of a delinquency charge on each installment in default for a period of not less than five days of one dollar to a maximum of five percent of the installment. However, if the loan is primarily for personal family and household purposes, the amount of the delinquency charge must be filed with and approved or promulgated by the department, and may be charged on each installment in default for one or more days. Only one delinquency charge may be collected on an installment regardless of the period during which it remains in default.

(h) A premium service company may charge an amount for payments made by the borrower or on the borrower's behalf through alternative payment mechanisms. This amount must be filed with and approved or promulgated by the department.

HISTORY: Former 1976 Code Section 38-39-80 [1962 Code Section 37-782; 1971 (57) 744] recodified as Section 38-75-380 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-27-90 [1962 Code Section 37-1309; 1967 (55) 273; 1971 (57) 709, 937; 1980 Act No. 455; 1982 Act No. 378; 1983 Act No. 34; 1985 Act No. 37] recodified as Section 38-39-80 by 1987 Act No. 155, Section 1; 1988 Act No. 426; 1993 Act No. 181, Section 653; 2004 Act No. 268, Section 2, eff July 6, 2004.



SECTION 38-39-90. Cancellation of insurance contracts by premium service company.

(a) If a premium service agreement contains a power of attorney enabling the company to cancel an insurance contract listed in the agreement, the insurance contract may not be canceled by the premium service company unless the cancellation is effectuated in accordance with this section.

(b) The premium service company shall deliver to the insured at least ten days' written notice of its intent to cancel the insurance contract if there is a default. This notice must be mailed or delivered not more than ten days before the due date.

(c) Not less than five days after the expiration of the notice required pursuant to the provisions of subsection (b), the premium service company may after that time request in the name of the insured cancellation of the insurance contract by delivering to the insurer a notice of cancellation. The insurance contract must be canceled as if the notice of cancellation had been submitted by the insured himself, but without requiring the return of the insurance contract. The premium service company also shall deliver a notice of cancellation to the insured at his last address as provided for in its records by the date the notice of cancellation is delivered to the insurer. It is sufficient to give notice either by delivering it to the person or by depositing it in the United States mail, postage prepaid, addressed to the last address of the person. Notice delivered in accordance with the provisions of this section is sufficient proof of delivery. If a notice of cancellation effected in accordance with this chapter is issued, a nonrefundable cancellation charge is permitted. The amount of the cancellation charge must be filed with and promulgated by the department.

(d) All statutory, regulatory, and contractual restrictions providing that the insurance contract may not be canceled unless notice is given to a governmental agency, mortgagee, or to holders of certificates of insurance apply where cancellation is effected pursuant to the provisions of this section; otherwise, provided the provisions of subsections (a), (b), and (c) have been met, upon receipt of the notice by the insurer, the insurance contract must be canceled effective the date of cancellation on the notice of cancellation issued by the premium service company. The insurer shall give the prescribed notice in behalf of itself or the insured to any governmental agency, mortgagee, or holders of certificates of insurance by the second business day after the day it receives the notice of cancellation from the premium service company and shall determine the effective date of cancellation taking into consideration the number of days' notice required to complete the cancellation.

(e) If an insurance contract is canceled, the insurer shall return whatever gross unearned premiums are due under the insurance contract to the premium service company which financed the premium for the account of the insured. The gross unearned premiums due on personal lines insurance contracts financed by premium service companies must be computed on a pro rata basis.

(f) If the crediting of return premiums to the account of the insured results in a surplus over the amount due from the insured, the premium service company promptly shall refund the excess to the insured or the agent of record. A refund is not required if it amounts to less than five dollars.

(g) A cancellation of an insurance contract by a premium service company must be effected exclusively by the forms, method, and timing provided for in this chapter.

(h) A payment made by an insured, or on the insured's behalf, to the agent of the insurer in an amount required by the premium service company to extend or renew financing for a renewal policy period which is made on or before the policy renewal date causes the policy to be renewed without a lapse in coverage upon receipt of the policy premium from the agent or premium service company by the insurer.

(i) The gross unearned premiums due on cancellations of personal lines insurance contracts effected pursuant to the provisions of this chapter may not be reduced by any amounts due the insurer from a prior policy term or other policies.

HISTORY: Former 1976 Code Section 38-39-90 [1962 Code Section 37-778; 1971 (57) 744] recodified as Section 38-75-390 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-27-100 [1962 Code Section 37-1310; 1967 (55) 273; 1984 Act No. 490, Section 1, 2] recodified as Section 38-39-90 by 1987 Act No. 155, Section 1; 1988 Act No. 622, Section 1; 1993 Act No. 181, Section 653; 1998 Act No. 411, Section 3; 2000 Act No. 263, Section 1; 2001 Act No. 82, Section 16, eff July 20, 2001; 2004 Act No. 268, Section 3, eff July 6, 2004.



SECTION 38-39-100. Validity of premium service agreement as secured transaction.

Filing of the premium service agreement is not necessary to perfect the validity of the agreement as a secured transaction as against creditors, subsequent purchasers, pledgees, encumbrances, successors, or assigns.

HISTORY: Former 1976 Code Section 38-39-100 [1962 Code Section 37-779; 1971 (57) 744] recodified as Section 38-75-400 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-27-110 [1962 Code Section 37-1311; 1967 (55) 273] recodified as Section 38-39-100 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 653.



SECTION 38-39-110. Approval of forms and rate charges.

The director or his designee shall approve all forms and rate charges of premium service companies in accordance with the standards prescribed in this chapter.

HISTORY: Former 1976 Code Section 38-39-110 [1962 Code Section 37-780; 1971 (57) 744] recodified as Section 38-75-410 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-27-130 [1962 Code Section 37-1313; 1967 (55) 273] recodified as Section 38-39-110 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 653.






CHAPTER 41 - MULTIPLE EMPLOYER SELF-INSURED HEALTH PLAN

SECTION 38-41-10. Multiple employer self-insured health plan defined.

As used in this chapter, "multiple employer self-insured health plan" or "Multiple Employer Welfare Arrangement (MEWA)" means a plan or arrangement established or maintained to offer or provide health, dental, or short-term disability benefits to employees of two or more employers but which is not fully insured. A plan or arrangement is considered "fully insured" only if all benefits payable are guaranteed under a contract or policy of insurance issued by an insurer authorized to transact business in this State.

HISTORY: Former 1976 Code Section 38-41-10 [1975 (59) 157] recodified as Section 38-75-210 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-65-10 [1985 Act No. 137, Section 1] recodified as Section 38-41-10 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 654; 2012 Act No. 137, Section 8, eff April 2, 2012.



SECTION 38-41-20. License required; transaction of business; exemptions.

It is unlawful for any multiple employer self-insured health plan to transact business in this State without a license issued by the director or his designee. Any of the acts described in items (1) through (8) of Section 38-25-110, effected by mail or otherwise by or on behalf of a multiple employer self-insured health plan, constitutes the transaction of business in this State. Any multiple employer self-insured health plan which transacts business in this State without the license required by this chapter is considered to be an unauthorized insurer within the meaning of Chapter 25 of this title and all remedies and penalties prescribed therein are fully applicable.

This Chapter 41 does not apply to any plan or arrangement established or maintained by municipalities, counties, or other political subdivisions of the state or any multiple employer self-insured health plan which is not subject to the application of state insurance laws under the provisions of the Employee Retirement Income Security Act of 1974 (29 U.S.C., Sections 1001, et seq.).

A multiple employer self-insured health plan which was in existence prior to July 1, 1985, and which is associated with or organized or sponsored by a homogenous association exempt from taxation under United States Code, Title 26, Section 501(c)(6), and controlled by a board of directors a majority of whom are members of the association, is exempt from the requirements of this chapter and the insurance laws of this State. To prove exemption from taxation under 26 U.S.C., Section 501(c)(6), the association shall provide to the director or his designee a certificate issued by the United States Internal Revenue Service demonstrating the association's tax-exempt status.

HISTORY: Former 1976 Code Section 38-41-20 [1975 (59) 157] recodified as Section 38-75-220 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-65-20 [1985 Act No. 137, Section 2] recodified as Section 38-41-20 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 654.



SECTION 38-41-25. Agent, broker or administrator must give notice of transacting business.

(A) No agent or broker may solicit, advertise for, market, accept an application for, or in any way transact business on behalf of a multiple employer self-insured health plan in this State, as that term is defined in this chapter, unless the agent or broker first notifies the commissioner, in writing, that the plan is transacting or proposing to transact business in this State.

(B) No third party administrator, licensed administrator of insurance benefit plans, or insurer acting as an administrator may collect charges or premiums for, or adjust or settle claims on behalf of, any multiple employer self-insured health plan in this State, as that term is defined in this chapter, unless the third party administrator, licensed administrator of insurance benefit plans, or insurer first notifies the commissioner, in writing, that the plan is transacting or proposing to transact business in this State.

(C) The notice required by this section does not constitute approval by the commissioner of the multiple employer self-insured health plan, nor does it limit, in any manner, the administrative remedies available to the commissioner. Further, the notice does not limit or deprive any person of any private right of action under the law or the criminal jurisdiction of any law enforcement officer.

HISTORY: 1993 Act No. 50, Section 1.



SECTION 38-41-30. License application; fee.

Application for a license must be made on forms prescribed by the director or his designee. No multiple employer self-insured health plan may be licensed unless it has and maintains a minimum of two hundred fifty covered employees.

Not later than March first of each year every multiple employer self-insured health plan shall pay to the department a license fee equal to two percent of the claims paid by the plan during the immediately preceding calendar year. All the funds collected by the department must be deposited in the general fund of the state.

HISTORY: Former 1976 Code Section 38-41-30 [1975 (59) 157] recodified as Section 38-75-230 by 1987 Act No. 155, Section 1; Former 1976 Code Sections 38-65-30 [1985 Act No. 137, Section 3] and 38-65-60 [1985 Act No. 137, Section 6] recodified as Section 38-41-30 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 654.



SECTION 38-41-35. Hold harmless agreements.

Each participating employer, as a condition of participation in a multiple employer self-insured health plan, shall execute an agreement by which the employer agrees to personally pay all claims for benefits covered under the multiple employer self-insured health plan which are incurred by his or its covered employees and their covered dependents, but which the plan has failed to pay. Such agreements shall be made on forms prescribed by the director and shall extend to all unpaid claims for benefits incurred by the employer's employees and their dependents during the time such employees and dependents were covered under the multiple employer self-insured health plan. Neither failure of a participating employer to execute an agreement, nor failure of the plan to require such execution, shall excuse the employer from liability for unpaid claims incurred by covered employees and dependents. An employer shall be deemed to have notice of the requirements of this section, and upon joining a multiple employer self-insured health plan, the employer shall be deemed to have agreed to liability for unpaid claims of his covered employees and their dependents in the same manner as if an agreement had been executed.

The multiple employer self-insured health plan shall provide each participating employer annual notice of the participating employer's responsibilities. This notice shall be in a form approved by the director or his designee and shall state that the participating employer is responsible for all claims incurred by the participating employer's covered employees and their covered dependents that the multiple employer self-insured health plan has failed to pay. The multiple employer self-insured health plan must obtain written certification from each participating employer annually that the participating employer understands that it is liable for covered claims which the multiple employer self-insured health plan fails to pay. The multiple employer self-insured health plan shall file an affidavit signed by the multiple employer self-insured health plan's chief executive officer that it has obtained each participating employer's certification. The multiple employer self-insured health plan shall maintain copies of each participating employer's annual certification for the duration of the multiple employer self-insured health plan. Failure of the multiple employer self-insured health plan to comply with any of its obligations under this section shall not be a defense to, or in any way diminish, an employer's obligation to personally pay all claims for benefits covered under the multiple employer self-insured health plan which are incurred by his or its covered employees and their covered dependents, but which the plan has failed to pay.

HISTORY: 2013 Act No. 88, Section 1, eff June 13, 2013.



SECTION 38-41-40. Filing of bylaws, schedules of benefits, and agreements.

At the time application for a license is made, the multiple employer self-insured health plan shall file with the department a copy of the plan's bylaws, all schedules of benefits, and all management, administration, and trust agreements which the plan has made or proposes to make for the conduct of its business and affairs. Any proposed changes or amendments to the foregoing must also be filed with the department.

HISTORY: Former 1976 Code Section 38-65-30 [1985 Act No. 137, Section 3] recodified as Section 38-41-40 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 654.



SECTION 38-41-45. Definitions; denial of continued access to coverage.

(A) For purposes of this section:

(1) "Group health plan" means an employee welfare benefit plan to the extent that the plan provides medical care, including items and services paid for as medical care to employees or their dependents as defined under the terms of the plan, directly or through insurance, reimbursement, or otherwise.

(2) "Medical care" means amounts paid for:

(a) the diagnosis, cure, mitigation, treatment, or prevention of disease or amounts paid for the purpose of affecting any structure or function of the body;

(b) amounts paid for transportation primarily for and essential to medical care referred to in subitem (a); and

(c) amounts paid for insurance covering medical care referred to in subitems (a) and (b).

(3) "Network plan" means health insurance coverage offered by a health insurance issuer under which the financing and delivery of medical care, including items and services paid for as medical care, are provided, in whole or in part, through a defined set of providers under contract with the issuer.

(4) "Health insurance coverage" means benefits consisting of medical care provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as medical care under any hospital or medical service policy or certificate, hospital or medical service plan contract, or health maintenance organization contract offered by an issuer, except:

(a) coverage only for accident or disability income insurance or any combination of these;

(b) coverage issued as a supplement to liability insurance;

(c) liability insurance, including general liability insurance and automobile liability insurance;

(d) workers' compensation or similar insurance;

(e) automobile medical payment insurance;

(f) credit-only insurance;

(g) coverage for on-site medical clinics;

(h) other similar insurance coverage, specified in regulations, under which benefits for medical care are secondary or incidental to other insurance benefits;

(i) if offered separately:

(i) limited scope dental or vision benefits;

(ii) benefits for long-term care, nursing home care, home health care, community-based care, or any combination of these;

(iii) such other similar, limited benefits as are specified in regulations;

(j) if offered as independent, noncoordinated benefits:

(i) coverage only for specified disease or illness;

(ii) hospital indemnity or other fixed indemnity insurance;

(k) if offered as a separate insurance policy:

(i) Medicare supplement health insurance, as defined under Section 1882(g)(1) of the Social Security Act;

(ii) coverage supplemental to the coverage provided under Chapter 55, Title 10 of the United States Code;

(iii) similar supplemental coverage provided to coverage under a group health plan.

(5) "Health insurance issuer" or "issuer" means an entity that provides health insurance coverage in this State. For purposes of this section, issuer includes an insurance company, a health maintenance organization, and any other entity providing health insurance coverage which is licensed to engage in the business of insurance in this State and which is subject to state insurance regulation.

(6) "Health status-related factor" means any of the following factors: health status; medical condition, including both physical and mental illnesses; claims experience; receipt of health care; medical history; genetic information; evidence of insurability, including conditions arising out of acts of domestic violence; or disability.

(B) A group health plan which is a multiple employer self-insured health plan may not deny an employer whose employees are covered under such a plan continued access to the same or different coverage under the terms of such a plan, other than:

(1) for nonpayment of contributions;

(2) for fraud or other intentional misrepresentation of material fact by the employer;

(3) for noncompliance with material plan provisions;

(4) because the plan is ceasing to offer any coverage in a geographic area;

(5) in the case of a plan that offers benefits through a network plan, there is no longer any individual enrolled through the employer who lives, resides, or works in the service area of the network plan and the plan applies this item uniformly without regard to the claims experience of employers or any health status-related factor in relation to such individuals or their dependents; and

(6) for failure to meet the terms of an applicable collective bargaining agreement, to renew a collective bargaining or other agreement requiring or authorizing contributions to the plan, or to employ employees covered by such an agreement.

HISTORY: 1997 Act No. 5, Section 1.



SECTION 38-41-50. Excess stop-loss coverage required.

A multiple employer self-insured health plan shall include aggregate excess stop-loss coverage and individual excess stop-loss coverage provided by an insurer licensed, approved, or eligible by the State. A MEWA shall maintain excess insurance coverage written by an insurer that the Department of Insurance considers approved or eligible to do business in this State. This coverage must have a net retention level determined in accordance with sound actuarial principles approved by the director or his designee, and based on the number of risks insured by the MEWA. The MEWA must file the policy contract providing this coverage with the director or his designee. The terms of this policy contract must require that before the insurer may cancel or modify the terms of this policy contract, the insurer must give notice of the pending cancellation or modification of terms to the director at least thirty days before the cancellation or modification may occur. Aggregate excess stop-loss coverage shall include provisions to cover incurred, unpaid claim liability in the event of plan termination. The excess or stop-loss insurer shall bear the risk of coverage for any member of the pool that becomes insolvent with outstanding contributions due. The limits required for an excess stop-loss policy shall be determined by the director or his designee in accordance with sound actuarial principles, so that the probability of incurred claims exceeding the participating employers' fund and the aggregate limit of the excess or stop-loss coverage is de minimus. A plan shall submit its proposed excess or stop-loss insurance contract to the director or his designee at least thirty days prior to the proposed contract's effective date and at least thirty days prior to any renewal date. The director or his designee shall review the contract to determine whether it meets the standards established by this chapter and respond within a thirty-day period. In reviewing an excess stop-loss agreement for approval, the director or his designee will closely scrutinize the agreement to determine whether the levels of individual and aggregate risk retained by the plan will put the plan in an unsound condition or will render its proceedings hazardous to the public or to persons covered under the plan. Any excess or stop-loss insurance contract must be noncancelable for a minimum term of two years. In addition, the plan shall have a participating employer's fund in an amount at least equal to the point at which the excess or stop-loss insurer shall assume a one hundred percent share of additional liability. The amount required for the employer's fund must be determined in accordance with sound actuarial principles and approved by the director or his designee and based upon the number of risks insured by the plan. This employer's fund must be funded via cash or cash equivalent securities.

HISTORY: Former 1976 Code Section 38-65-30 [1985 Act No. 137, Section 3] recodified as Section 38-41-50 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 654; 2012 Act No. 137, Section 9, eff April 2, 2012; 2013 Act No. 88, Section 2, eff June 13, 2013.



SECTION 38-41-60. Funds must be held in trust.

Funds collected from the participating employers under multiple employer self-insured health plans must be held in trust subject to the following requirements:

(a) A board of trustees elected by participating employers must serve as fund managers on behalf of participants. Trustees must be plan participants. No participating employer may be represented by more than one trustee. A minimum of three and a maximum of seven trustees may be elected. Trustees may not receive remuneration but they may be reimbursed for actual and reasonable expenses incurred in connection with duties as trustee.

(b) Trustees must be bonded in an amount not less than one hundred fifty thousand dollars from a licensed surety company.

(c) Investment of plan funds is subject to the same restrictions which are applicable to insurers pursuant to Sections 38-12-10 through 38-12-320. All investments must be managed by a bank or other investment organization licensed to operate in South Carolina.

(d) Trustees, on behalf of the plan, shall file an annual report with the department by March first showing the condition and affairs of the plan as of the preceding thirty-first day of December. The report must be made on forms prescribed by the director or his designee. The report shall summarize the financial condition of the fund, itemize collections from participating employers, detail all fund expenditures, and provide any additional information which the director or his designee requires.

HISTORY: Former 1976 Code Section 38-65-40 [1985 Act No. 137, Section 4] recodified as Section 38-41-60 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 654; 2003 Act No. 73, Section 5, eff June 25, 2003.



SECTION 38-41-70. Loss reserve; surplus account.

A plan shall establish loss reserves for all incurred losses, both reported and unreported, and for unearned premiums, in the same manner required for health insurers under Sections 38-9-170 and 38-9-190.

A plan also shall establish a surplus account equal to the greater of:

(a) three times the average paid monthly premium during the plan's most recent fund year;

(b) for plans which do not yet have one fund year's experience, three times estimated monthly premium; or

(c) one hundred thousand dollars.

HISTORY: Former 1976 Code Section 38-65-50 [1985 Act No. 137, Section 5] recodified as Section 38-41-70 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 654.



SECTION 38-41-80. Records; inspection and examination.

A multiple employer self-insured health plan shall make and keep a full and correct record of its business and affairs and the director or his representative shall inspect these records at least every three years. The information from these records must be furnished to the director or his representatives on demand and the original books or records must be open to examination by the director or his representatives when demanded. Every multiple employer self-insured health plan must be subject to an examination of its financial affairs. This examination must be conducted in accordance with the requirements of Chapter 13, and the cost of the examination must be borne by the Multiple Employer Welfare Arrangement.

HISTORY: Former 1976 Code Section 38-65-70 [1985 Act No. 137, Section 7] recodified as Section 38-41-80 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 654; 2012 Act No. 137, Section 10, eff April 2, 2012.



SECTION 38-41-90. Dissolution of plan.

A plan that desires to cease existence shall apply to the director or his designee for authority to dissolve. Applications to dissolve must be on forms prescribed by the director or his designee and must be approved or disapproved by the director or his designee within sixty days of receipt. Dissolution without authorization is prohibited and does not absolve a plan or its participants from fulfilling the plan's continuing obligations. An application to dissolve must be granted if either of the following conditions is met:

(1) The plan demonstrates that it has no outstanding liabilities, including incurred but not reported liabilities.

(2) The plan has obtained an irrevocable commitment from a licensed insurer which provides for payment of all outstanding liabilities and for providing all related services, including payment of claims, preparation of reports, and administration of transactions associated with the period when the plan provided coverage.

Upon dissolution, after payment of all outstanding liabilities and indebtedness, the assets of the plan must be distributed to all employers participating in the plan during the last five years immediately preceding dissolution. The distributive share of each employer must be in the proportion that all contributions made by the employer during such five-year period bear to the total contributions made by all participating employers during such five-year period.

HISTORY: Former 1976 Code Section 38-65-80 [1985 Act No. 137, Section 8] recodified as Section 38-41-90 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 654.



SECTION 38-41-100. Regulations.

The department may promulgate regulations which are necessary to implement the provisions of this chapter and to ensure the safe and proper operation of multiple employer self-insured health plans in this State.

HISTORY: Former 1976 Code Section 38-65-90 [1985 Act No. 137, Section 9] recodified as Section 38-41-100 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 654.



SECTION 38-41-110. Revocation or suspension of license; commencement of delinquency proceedings.

If the director or his designee is of the opinion that a multiple employer self-insured health plan is in an unsound condition, that it has failed to comply with the law or any applicable regulations or orders issued by the director or his designee, or that it is in a condition which renders its proceedings hazardous to the public or to persons covered under the plan, the director or his designee may, after a hearing, revoke or suspend the license of the plan or, in lieu thereof, impose a monetary penalty not to exceed five thousand dollars for each violation or ground.

If the director or his designee is of the opinion that any of the grounds set forth in the first paragraph of this section exists, he may commence delinquency proceedings against the plan and supervise, rehabilitate, or liquidate the plan in accordance with the procedures set forth in Chapter 27 of this title.

HISTORY: Former 1976 Code Section 38-65-90 [1985 Act No. 137, Section 9] recodified as Section 38-41-110 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 654.






CHAPTER 43 - INSURANCE PRODUCERS AND AGENCIES

SECTION 38-43-10. Persons considered producers of insurers; excess and surplus lines brokers; using assumed name.

(A) A person who:

(1) sells, solicits, or negotiates insurance on behalf of an insurer;

(2) takes or transmits other than for himself an application for insurance or a policy of insurance to or from an insurer;

(3) advertises or otherwise gives notice that he will receive or transmit insurance applications or policies;

(4) receives or delivers a policy of insurance of an insurer;

(5) receives, collects, or transmits any premium of insurance; or

(6) performs any other act in the making of an insurance contract for or with an insurer, other than for himself; whether these acts are done by an employee of an insurer or at the instance or request of an insurer, must be an appointed producer of the insurer for which the act is done or the risk is taken unless provided otherwise in Section 38-43-20.

(B) This chapter does not apply to excess and surplus lines brokers licensed pursuant to Section 38-45-30 except as provided in Section 38-43-70.

(C) An insurance producer doing business under any name other than the producer's legal name is required to notify the director or his designee prior to using the assumed name.

HISTORY: Former 1976 Code Section 38-43-10 [1947 (45) 322; 1952 Code Section 37-651; 1962 Code Section 37-651] recodified as Section 38-73-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-10 [1947 (45) 322; 1952 Code Section 37-233; 1962 Code Section 37-233] and Section 38-51-15 [1986 Act No. 518, Section 2] recodified as Section 38-43-10 by 1987 Act No. 155, Section 1; 1988 Act No. 371, Section 1; 2002 Act No. 323, Section 2, eff January 31, 2003; 2003 Act No. 73, Section 6, eff June 25, 2003.



SECTION 38-43-20. Producer's license required; exceptions.

(A) A person may not sell, solicit, or negotiate insurance in this State for any line or lines of insurance unless the person is licensed for that line of authority in accordance with this chapter.

(B) No person may act as a producer for an insurer or for a fraternal benefit association unless a producer's license has been issued to him by the director or his designee.

(C) Nothing in this chapter may be construed to require an insurer to obtain an insurance producer license. In this section, the term "insurer" does not include an insurer's officers, directors, employees, subsidiaries, or affiliates.

(D) A license as an insurance producer is not required of the following:

(1) an officer, director, or employee of an insurer or of an insurance producer, provided that the officer, director, or employee does not receive any commission on policies written or sold to insure risks residing, located, or to be performed in this State and:

(a) the officer, director, or employee's activities are executive, administrative, managerial, clerical or a combination of these, and are only indirectly related to the sale, solicitation, or negotiation of insurance;

(b) the officer, director, or employee's function relates to underwriting, loss control, inspection or the processing, adjusting, investigating or settling of a claim on a contract of insurance;

(c) the officer, director, or employee is acting in the capacity of a special agent or agency supervisor assisting insurance producers where the person's activities are limited to providing technical advice and assistance to licensed insurance producers and do not include the sale, solicitation or negotiation of insurance;

(d) an employee of a licensed producer who is under the producer's direct supervision or an employee of a licensed insurer, who performs only clerical duties, and who is paid on an hourly or salary basis and not on a commission basis; or an agency office employee acting within the confines of the producer's office, under the direction and supervision of the licensed producer and within the scope of the producer's license, in the acceptance of request for insurance and payment of premiums and the performance of clerical, stenographic, and similar office duties.

(2) a person who secures and furnishes information for the purpose of group life insurance, group property and casualty insurance, group annuities, group or blanket accident and health insurance; or for the purpose of enrolling individuals under plans; issuing certificates under plans or otherwise assisting in administering plans; or performs administrative services related to mass marketed property and casualty insurance; where no commission is paid to the person for the service;

(3) an employer or association or its officers, directors, employees, or the trustees of an employee trust plan, to the extent that the employers, officers, employees, director, or trustees are engaged in the administration or operation of a program of employee benefits for the employer's or association's own employees or the employees of its subsidiaries or affiliates, which program involves the use of insurance issued by an insurer, as long as the employers, associations, officers, directors, employees or trustees are not in any manner compensated, directly or indirectly, by the company issuing the contracts;

(4) employees of insurers or organizations employed by the insurers who are engaging in the inspection, rating or classification of risks, or in the supervision of the training of insurance producers and who are not individually engaged in the sale, solicitation or negotiation of insurance;

(5) a person whose activities in this State are limited to advertising without the intent to solicit on its own behalf insurance in this State through communications in printed publications or other forms of electronic mass media whose distribution is not limited to residents of the State, provided that the person does not sell, solicit, or negotiate insurance that would insure risks residing, located, or to be performed in this State;

(6) a person who is not a resident of this State who sells, solicits, or negotiates a contract of insurance for commercial property and casualty risks to an insured with risks located in more than one state insured under that contract, provided that that person is otherwise licensed as an insurance producer to sell, solicit, or negotiate that insurance in the state where the insured maintains its principal place of business and the contract of insurance insures risks located in that state;

(7) a salaried full-time employee who counsels or advises his employer relative to the insurance interests of the employer or of the subsidiaries or business affiliates of the employer provided that the employee does not sell, solicit, or negotiate insurance or receive any commission.

HISTORY: Former 1976 Code Section 38-43-20 [1947 (45) 322; 1952 Code Section 37-652; 1962 Code Section 37-652] recodified as Section 38-73-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-20 [1947 (45) 322; 1952 Code Section 37-231; 1957 (50) 280; 1962 Code Section 37-231; 1972 (57) 2468] recodified as Section 38-43-20 by 1987 Act No. 155, Section 1; 1988 Act No. 371, Section 2; 1988 Act No. 471; 1989 Act No. 140, Section 1; 1993 Act No. 181, Section 655; 2002 Act No. 196, Section 1, eff March 27, 2002; 2002 Act No. 323, Section 2, eff January 31, 2003; 2008 Act No. 326, Section 1, eff June 16, 2008.



SECTION 38-43-30. License required of agencies and their stockholders, officers, directors, members, employees, and associates.

(A) Every agency, whether corporation, partnership, association, person, or other aggregation of individuals, transacting or purporting to transact the business of an insurance producer under a corporate or trade name must be licensed by the director or his designee. The term "producer" as used in this title is considered to include an agency, unless the context requires otherwise. Single-owner, sole proprietorships are not required to be licensed as an agency.

(B) Every stockholder, officer, director, member, employee, or associate of an agency, performing any act of a producer as enumerated in Section 38-43-10, shall possess a current producer's license giving authority to transact that particular business.

HISTORY: Former 1976 Code Section 38-43-30 [1947 (45) 322; 1952 Code Section 37-653; 1962 Code Section 37-653] recodified as Section 38-73-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-30 [1962 Code Section 37-231.1; 1964 (53) 2290] recodified as Section 38-43-30 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 656; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-40. License confers right to appoint producers; notification to director.

A license issued by the director or his designee pursuant to Chapter 5 of this title gives to the insurer obtaining it the right to appoint any number of producers to take risks or transact any business of insurance in the State. The notification to the director or his designee must give both the business address and residence addresses of the producer.

HISTORY: Former 1976 Code Section 38-43-40 [1947 (45) 322; 1952 Code Section 37-654; 1962 Code Section 37-654] recodified as Section 38-73-30 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-40 [1948 (45) 1734; 1952 Code Section 37-232; 1962 Code Section 37-232] recodified as Section 38-43-40 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 657; 2002 Act No. 323, Section 2, eff January 31, 2003; 2003 Act No. 73, Section 7, eff June 25, 2003.



SECTION 38-43-50. Limited line and special producer licensure; appointment by insurer as producer or agent.

(A) All applicants for a limited lines or special producer's license must be vouched for by an official or a licensed representative of the insurer for which the applicant proposes to act, who shall certify whether the applicant has been appointed a producer to represent it and that it has duly investigated the character and record of the applicant and has satisfied itself that he is trustworthy and qualified to act as its producer and intends to hold himself out in good faith as an insurance producer. When a contract of a producer is canceled by the insurer represented, that insurer shall notify the department of the cancellation within thirty days stating the cause of the termination. The records furnished by insurers are for the use of the department solely and not for public inspection.

(B) When appointing a producer, the insurer shall certify on a form prescribed by the director whether the applicant has been appointed a producer to represent it and that it has duly investigated the character and record of the applicant and has satisfied itself that he is trustworthy and qualified to act as its producer and intends to hold himself out in good faith as an insurance producer. An insurance producer shall not act as an agent of an insurer unless the insurance producer becomes an appointed agent of that insurer. An insurance producer who is not acting as an agent of an insurer is not required to become appointed.

(C) To appoint a producer as its agent, the appointing insurer shall file, in a format approved by the director or his designee, a notice of appointment within fifteen days from the date the agency contract is executed or the first insurance application is submitted. An insurer may also elect to appoint a producer to all or some insurers within the insurer's holding company system or group by the filing of a single appointment request. Each appointment must be accompanied by an appointment fee paid by the insurer as prescribed in Section 38-43-80.

(D) Upon receipt of the notice of appointment, the director or his designee shall verify within a reasonable time not to exceed thirty days that the insurance producer is eligible for appointment. If the insurance producer is determined to be ineligible for appointment, the insurance director or his designee shall notify the insurer within five days of its determination.

(E) An insurer shall remit a renewal appointment fee in the amount set forth in Section 38-43-80.

HISTORY: Former 1976 Code Section 38-43-50 [1947 (45) 322; 1952 Code Section 37-655; 1962 Code Section 37-655; 1974 (58) 2718] recodified as Section 38-73-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-50 [1947 (45) 322; 1952 Code Section 37-234; 1960 (51) 1646; 1962 Code Section 37-234] recodified as Section 38-43-50 by 1987 Act No. 155, Section 1; 2002 Act No. 323, Section 2, eff January 31, 2003; 2003 Act No. 73, Section 8, eff June 25, 2003.



SECTION 38-43-55. Cancellation of producer contract by insurer; notification requirements; immunity from civil liability; confidentiality of documents.

(A) When a contract of a producer is canceled by the insurer represented, that insurer shall notify the department of the cancellation within the following guidelines and time period required of this section. The records furnished by insurers are for the use of the department solely and not for public inspection.

(B) An insurer or authorized representative of the insurer that terminates the appointment, employment, contract, or other insurance business relationship with a producer shall notify the Director of Insurance within thirty days following the effective date of the termination, using a format prescribed by the director or his designee, if the reason for termination is one of the reasons set forth in Section 38-43-130 or the insurer has knowledge the producer was found by a court, government body, or self-regulatory organization authorized by law to have engaged in any of the activities in Section 38-43-130. Upon the written request of the director or his designee, the insurer shall provide additional information, documents, records, or other data pertaining to the termination or activity of the producer.

(C) An insurer or authorized representative of the insurer that terminates the appointment, employment, or contract with a producer for any reason not set forth in Section 38-43-130, shall notify the director or his designee within thirty days following the effective date of the termination, using a format prescribed by the director or his designee. Upon written request of the director or his designee, the insurer shall provide additional information, documents, records, or other data pertaining to the termination.

(D) The insurer or the authorized representative of the insurer shall promptly notify the Director of Insurance in a format acceptable to the director or his designee if, upon further review or investigation, the insurer discovers additional information that would have been reportable to the Director of Insurance in accordance with subsection (B) of this section had the insurer then known of its existence.

(E)(1) Within fifteen days after making the notification required by subsections B, C, and D of this section, the insurer shall mail a copy of the notification to the producer at his or her last known address. If the producer is terminated for cause for any of the reasons listed in Section 38-43-130, the insurer shall provide a copy of the notification to the producer at his or her last known address by certified mail, return receipt requested, postage prepaid or by overnight delivery using a nationally recognized carrier.

(2) Within thirty days after the producer has received the original or additional notification, the producer may file written comments concerning the substance of the notification with the director or his designee. The producer shall, by the same means, simultaneously send a copy of the comments to the reporting insurer, and the comments shall become a part of the director or his designee's file and accompany every copy of a report distributed or disclosed for any reason about the producer as permitted under subsection (G) of this section.

(F)(1) In the absence of actual malice, an insurer, the authorized representative of the insurer, a producer, the insurance director, or an organization of which the Director of Insurance is a member and that compiles the information and makes it available to other insurance commissioners or regulatory or law enforcement agencies shall not be subject to civil liability. No civil cause of action of any nature shall arise against these entities or their respective producers or employees, as a result of any statement or information required by or provided pursuant to this section or any information relating to any statement that may be requested in writing by the Director of Insurance, from an insurer or producer; or a statement by a terminating insurer or producer to an insurer or producer limited solely and exclusively to whether a termination for cause under subsection (B) of this section was reported to the Director of Insurance, provided that the propriety of any termination for cause under subsection (B) of this section is certified in writing by an officer or authorized representative of the insurer or producer terminating the relationship.

(2) In any action brought against a person that may have immunity under item (1) of this subsection for making any statement required by this subsection or providing any information relating to any statement that may be requested by the insurance director, the party bringing the action shall plead specifically in any allegation that item (1) of this subsection does not apply because the person making the statement or providing the information did so with actual malice.

(3) Item (1) or (2) of this subsection does not abrogate or modify any existing statutory or common law privileges or immunities.

(G)(1) Any documents, materials, or other information in the control or possession of the Department of Insurance that is furnished by an insurer, producer, or an employee or agent of it acting on behalf of the insurer or producer, or obtained by the Director of Insurance in an investigation pursuant to this section is confidential by law and privileged, is not subject to the Freedom of Information Act request, is not subject to subpoena, and is not subject to discovery or admissible in evidence in any private civil action. However, the Director of Insurance is authorized to use the documents, materials, or other information in the furtherance of any regulatory or legal action brought as a part of the director's duties.

(2) Neither the director or his designee nor any person who received documents, materials, or other information while acting under the authority of the Director of Insurance is permitted or required to testify in any private civil action concerning any confidential documents, materials, or information subject to item (1) of this subsection.

(3) In order to assist in the performance of the director's duties under this chapter, the director or his designee:

(a) may share documents, materials, or other information, including the confidential and privileged documents, materials, or information subject to item (1) of this subsection, with other state, federal, and international regulatory agencies, with the National Association of Insurance Commissioners, its affiliates or subsidiaries, and with state, federal, and international law enforcement authorities, provided that the recipient agrees to maintain the confidentiality and privileged status of the document, material, or other information;

(b) may receive documents, materials, or information, including otherwise confidential and privileged documents, materials, or information, from the National Association of Insurance Commissioners, its affiliates or subsidiaries and from regulatory and law enforcement officials of other foreign or domestic jurisdictions, and shall maintain as confidential or privileged any document, material, or information received with notice or the understanding that it is confidential or privileged under the laws of the jurisdiction that is the source of the document, material, or information; and

(c) may enter into agreements governing sharing and use of information consistent with this subsection.

(4) No waiver of any applicable privilege or claim of confidentiality in the documents, materials, or information shall occur as a result of disclosure to the director under subsection (B) or as a result of sharing as authorized in item (3).

(5) Nothing in this section shall prohibit the director or his designee from releasing final, adjudicated actions, including for cause terminations, that are open to public inspection pursuant to the Freedom of Information Act, to a database or other clearinghouse service maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries of the National Association of Insurance Commissioners.

(H) An insurer, the authorized representative of the insurer, or producer that fails to report as required under the provisions of this section or that is found to have reported with actual malice by a court of competent jurisdiction may, after notice and hearing, have its license or certificate of authority suspended or revoked and may be fined in accordance with Section 38-2-10.

HISTORY: 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-60. Insurance business to be transacted by producers licensed in State; exceptions.

All business done in this State by insurers doing the business of insurance as defined in this title must be transacted by their regularly authorized producers licensed in this State or through applications of the producers. Except as provided in Section 38-43-70, it is unlawful for a salaried officer, manager, or other representative of an insurer to transact for his company any of the business of a licensed producer for which the licensed producer received a commission, unless he himself is a bona fide licensed producer. No provision of this section applies to direct insurance covering the rolling stock of railroad corporations or property in transit while in possession and custody of railroad corporations or other common carriers or applies to bid bonds issued by a surety insurer in connection with any public or private contract.

HISTORY: Former 1976 Code Section 38-43-60 [1947 (45) 322; 1952 Code Section 37-656; 1962 Code Section 37-656] recodified as Section 38-73-50 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-60 [1947 (45) 322; 1949 (46) 600; 1952 Code Section 37-247; 1957 (50) 534; 1959 (51) 303; 1962 Code Section 37-247; 1964 (53) 2290; 1966 (54) 2666; 1981 Act No. 163, Section 1; 1986 Act No. 416] recodified as Section 38-43-60 by 1987 Act No. 155, Section 1; 1999 Act No. 30, Section 1; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-70. Nonresident producer licensure.

(A) Unless denied licensure pursuant to Section 38-43-130, a nonresident person shall receive a nonresident producer license with the same lines of authority held in the home state if the:

(1) person is currently licensed as a resident and in good standing in his home state;

(2) person has submitted the proper request for licensure and the fees have been paid as provided for in Section 38-43-80;

(3) person has submitted or transmitted to the director or his designee a certified copy of the application for licensure that the person submitted to his home state, or instead of the certified copy an original completed Uniform Application; and

(4) person's home state awards nonresident producer licenses to residents of this State on the same basis.

(B) The director or his designee may verify the producer's licensing status through the Producer Database maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries.

(C) A nonresident producer who moves from one state to another state or a resident producer who moves from this State to another state shall file a change of address and provide certification from the new resident state within thirty days of the change of legal residence. No fee or license application is required.

(D) Notwithstanding any other provision of this section, a person licensed as a surplus lines broker in his home state shall receive a nonresident surplus lines broker license pursuant to subsection (A) of this section. Except as to subsection (A) of this section, nothing in this section otherwise amends or supersedes any provision of Section 38-45-30.

(E) Notwithstanding any other provision of this section, a person licensed as a limited line credit insurer or other type of limited lines producer in his home state shall receive a nonresident limited lines producer license, pursuant to subsection (A) of this section, granting the same scope of authority as granted under the license issued by the producer's home state.

HISTORY: Former 1976 Code Section 38-43-70 [1947 (45) 322; 1952 Code Section 37-657; 1962 Code Section 37-657] recodified as Section 38-73-60 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-80 [1947 (45) 322; 1952 Code Section 37-246; 1957 (50) 534; 1962 Code Section 37-246; 1964 (53) 2290; 1966 (54) 2666; 1967 (55) 132] recodified as Section 38-43-70 by 1987 Act No. 155, Section 1; 1992 Act No. 501, Part II Section 11G; 1993 Act No. 181, Section 658; 2002 Act No. 323, Section 2, eff January 31, 2003; 2003 Act No. 73, Section 9, eff June 25, 2003; 2008 Act No. 326, Section 2, eff June 16, 2008.



SECTION 38-43-75. Lines of insurance for which producer may qualify for license; nonresident continuing education.

(A) Unless denied licensure pursuant to Section 38-43-130, persons who have met the requirements of Section 38-43-100 must be issued an insurance producer license. An insurance producer may receive qualification for a license in one or more of the following lines of insurance:

(1) life insurance coverage on human lives including benefits of endowment and annuities, and may include benefits in the event of death or dismemberment by accident and benefits for disability income;

(2) accident and health insurance coverage for sickness, bodily injury, or accidental death and may include benefits for disability income;

(3) property insurance coverage for the direct or consequential loss or damage to property of every kind;

(4) casualty insurance coverage against legal liability, including that for death, injury, or disability or damage to real or personal property;

(5) variable life and variable annuity products-insurance coverage provided under variable life insurance contracts, or variable annuities;

(6) personal lines property and casualty insurance coverage sold to individuals and families for primarily noncommercial purposes;

(7) limited line insurance;

(8) any other line of insurance permitted under state laws or regulations.

(B) The director or his designee shall waive any license application requirements for a nonresident license applicant with a valid license from his home state, except the requirements imposed by this section, if the applicant's home state awards nonresident licenses to residents of this State on the same basis.

(C) A nonresident producer's satisfaction of his home state's continuing education requirements for licensed insurance producers shall constitute satisfaction of this state's continuing education requirements if the nonresident producer's home state recognizes the satisfaction of its continuing education requirements imposed upon producers from this State on the same basis.

HISTORY: 2002 Act No. 323, Section 2, eff January 31, 2003; 2008 Act No. 326, Section 3, eff June 16, 2008.



SECTION 38-43-80. License fees; payment by credit card.

(A)(1) Unless otherwise changed by regulation or statute, the following fees are applicable to producer licenses, agency licenses, and insurer appointments:

(a) initial producer license fee: twenty-five dollars; biennial producer license renewal fee: twenty-five dollars;

(b) local appointment initial and biennial fee: forty dollars; special appointment initial and biennial fee: one hundred dollars; general appointment initial and biennial fee: one hundred dollars;

(c) agency initial and biennial license fee: forty dollars.

(2) However, the license and appointment fee applicable to a producer of a common carrier who sells only transportation ticket policies on accident and health insurance or baggage insurance on personal effects is twenty dollars.

(B) The fees provided for in subsection (A)(1)(b) are subject to the following requirements on each appointment basis:

(1) initial fees are due and payable in advance of the appointment;

(2) fees are due on a biennial basis and must be paid to the department by September thirtieth of an even-numbered year;

(3) if a fee is not paid by September thirtieth of an even-numbered year, the appointment must be canceled; and

(4) an appointment must be reactivated if by December first of the even-numbered year the appointment fee and a two hundred fifty-dollar penalty has been paid to the department.

(C) Fees must be paid in advance. The department shall promulgate regulations specifying the time and manner of payment of fees. If payment is rejected by the bank, the producer has thirty days from the rejection date to pay the license fee. If payment is not made to the department within this period, the license must be canceled. To reinstate the license, the producer is required to pay a license fee plus any charges resulting from rejection by the bank.

(D) Fees provided for in subsection (A)(1)(a) and (B)(4) are to be retained by the department as other funds for purposes of implementing and administering individual licensing requirements and the provisions of this title. License and appointment fees must be deposited into the general fund of this State.

(E) A fee provided for in this section may be paid by credit card.

HISTORY: Former 1976 Code Section 38-43-80 [1947 (45) 322; 1952 Code Section 37-658; 1962 Code Section 37-658] recodified as Section 38-73-70 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-90 [1947 (45) 322; 1952 Code Section 37-235; 1955 (49) 329; 1956 (49) 1841; 1962 Code Section 37-235; 1964 (53) 2290; 1986 Act No. 540, Part II, Section 31 M] recodified as Section 38-43-80 by 1987 Act No. 155, Section 1; 1992 Act No. 501, Part II Section 11H; 2001 Act No. 82, Section 17, eff July 20, 2001; 2002 Act No. 323, Section 2, eff January 31, 2003; 2008 Act No. 326, Section 4, eff June 16, 2008; 2009 Act No. 69, Section 3, eff June 2, 2009.



SECTION 38-43-90. Medical examiners of insurers exempt from license fees.

No license fee may be charged by the State or any county or municipality to a resident, practicing physician in this State, duly licensed to practice by the State Board of Medical Examiners, for making medical examinations for life insurers or fraternal orders.

HISTORY: Former 1976 Code Section 38-43-90 [1960 (51) 1646; 1962 Code Section 37-658.1; 1969 (56) 239; 1972 (57) 2750] recodified as Section 38-73-910 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-100 [1947 (45) 322; 1952 Code Section 37-659; 1962 Code Section 37-659] recodified as Section 38-43-90 by 1987 Act No. 155, Section 1; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-100. Individual and agency insurance producer licensing; written examinations; contents of license.

(A) Business may not be done by the applicant except following issuance of a producer's license, and the license may not be issued until the director or his designee has determined that the applicant is qualified as an insurance producer, generally, and is particularly qualified for the line of business in which the applicant proposes to engage. The department shall promulgate regulations setting forth qualifying standards of producers as to all lines of business and shall require the producer applicant to stand a written examination. For the purpose of interstate reciprocity, the department shall identify by bulletin which limited lines insurance are approved in South Carolina and which are exempt from examination. A bank, finance company, or other company handling credit transactions operating in this State and utilizing one or more credit life or accident and health or credit property producers in a particular geographical area who are licensed without having taken the written examination is required to have readily available at least one credit life or accident and health or credit property producer to answer customers' questions concerning credit life, credit accident and health insurance, or credit property, or any combination of these.

(B) A resident individual applying for an insurance producer license shall pass an examination. The examination must test the knowledge of the individual concerning the lines of authority for which application is made, the duties and responsibilities of an insurance producer, and the insurance laws and regulations of this State. The examination required by this section must be developed and conducted under regulations prescribed by the director or his designee.

(C) The director or his designee may make arrangements, including contracting with an outside testing service, for administering licensing examinations.

(D) Each individual applying for a licensing examination shall remit a nonrefundable examination fee as required by the licensing exam administrator.

(E) An individual who fails to appear for the examination as scheduled or fails to pass the examination, shall reapply for an examination and remit all required fees and forms before being rescheduled for another examination.

(F) A person applying for a resident insurance producer license or a person applying on behalf of the applicant shall make application to the director or his designee on the Uniform Application and declare under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the applicant's knowledge and belief. Before approving the application, the director or his designee shall find that the applicant:

(1) is at least eighteen years of age;

(2) is a person of good moral character and has not been convicted of a felony or any crime involving moral turpitude within the last ten years that is a ground for denial, suspension, or revocation as provided for in Section 38-43-130;

(3) has paid the fees provided for in Section 38-43-80; and

(4) has successfully passed the examination or examinations for the line or lines of insurance for which the person has applied.

(G) The individual's producer license must contain the licensee's name, address, personal identification number, the date of issuance, the line or lines of authority, and other information the director or his designee considers necessary.

(H) An agency acting as an insurance producer is required to obtain an insurance producer license. Application must be made using the Uniform Business Entity Application. Before approving the application, the director or his designee shall find that:

(1) the agency has paid the fees as prescribed by Section 38-43-80; and

(2) the agency has designated a licensed producer or other person responsible for the business entity's compliance with the insurance laws, rules, and regulations of this State.

(I) The director or his designee may require any documents reasonably necessary to verify the information contained in an application.

(J) The agency's license must contain the licensee's name, address, personal identification number, the date of issuance, and other information the director or his designee considers necessary.

(K) Each insurer that sells, solicits, or negotiates any form of credit insurance shall provide to each individual whose duties include selling, soliciting, or negotiating credit insurance, a program of instruction that has been filed with the director or his designee.

HISTORY: Former 1976 Code Section 38-43-100 [1947 (45) 322; 1952 Code Section 37-659; 1962 Code Section 37-659] recodified as Section 38-73-80 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-110 [1947 (45) 322; 1950 (46) 2268; 1952 Code Section 37-236; 1962 Code Section 37-236; 1985 Act No. 139] recodified as Section 38-43-100 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 659; 2002 Act No. 323, Section 2, eff January 31, 2003; 2003 Act No. 73, Section 10, eff June 25, 2003; 2004 Act No. 291, Section 1.A, eff January 1, 2005; 2008 Act No. 326, Section 5, eff June 16, 2008.



SECTION 38-43-101. Insurance producer applicants licensed in another state; qualifying standards; application process.

(A) An individual who applies for an insurance producer license in this State who was previously licensed for the same lines of insurance in another state is not required to complete an examination. This exemption only is available if the person is currently licensed in another state or if the application is received within ninety days of the cancellation of the applicant's previous license and if the prior state issues a certification that, at the time of cancellation, the applicant was in good standing in that state or the state's Producer Database records, maintained by the National Association of Insurance Commissioners, its affiliates or subsidiaries, indicate that the producer is or was licensed in good standing for the line of insurance requested.

(B) A person licensed as an insurance producer in another state who moves to this State shall make application within ninety days of establishing legal residence to become a resident licensee pursuant to Section 38-43-100. An examination is not required of a person to obtain any line of insurance previously held in another state. However, the director or his designee reserves the right to reciprocate standards imposed by other states and territories, or both, on this state's licensed producers.

(C) A person applying for a nonresident insurance producer license or a person applying on behalf of the applicant shall make application to the director or his designee on the Uniform Application and declare under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the applicant's knowledge and belief.

HISTORY: 2002 Act No. 323, Section 2, eff January 31, 2003; 2004 Act No. 291, Section 2.A, eff January 1, 2005; 2008 Act No. 326, Section 6, eff June 16, 2008.



SECTION 38-43-102. Temporary insurance producer license; limitation of temporary licensee authority.

(A) The director or his designee may issue a temporary insurance producer license for a period not to exceed one hundred eighty days without requiring an examination if the director or his designee considers the temporary license is necessary for the servicing of an insurance business in the following cases:

(1) to the surviving spouse or court-appointed personal representative of a licensed insurance producer who dies or becomes mentally or physically disabled to allow adequate time for the sale of the insurance business owned by the producer or for the recovery or return of the producer to the business or to provide for the training and licensing of new personnel to operate the producer's business;

(2) to a member or employee of an agency licensed as an insurance producer, upon the death or disability of an individual designated in the business entity application or the license;

(3) to the designee of a licensed insurance producer entering active service in the armed forces of the United States of America; or

(4) except for continuing education purposes, in any other circumstance where the director or his designee considers the public interest will best be served by the issuance of this license.

(B) The director or his designee may by order limit the authority of any temporary licensee in any way considered necessary to protect insureds and the public. The director or his designee may require the temporary licensee to have a suitable sponsor who is a licensed producer or insurer and who assumes responsibility for all acts of the temporary licensee and may impose other similar requirements designed to protect insureds and the public. The director or his designee may by order revoke a temporary license if the interest of insureds or the public are endangered. A temporary license may not continue after the owner or the personal representative disposes of the business for which the temporary license was issued.

HISTORY: 2002 Act No. 323, Section 2, eff January 31, 2003; 2008 Act No. 326, Section 7, eff June 16, 2008.



SECTION 38-43-106. Continuing education requirements; administrator; advisory committee; exemptions from requirements.

(A)(1) An applicant or producer licensed to sell property and casualty insurance or to sell life, accident and health insurance, or both, or qualified for this licensure, shall complete biennially a minimum of twenty-four hours of continuing insurance education in order to be eligible for licensure for the following two years. A person who falsely represents that he or another person has met the continuing insurance education requirements of this section, after being afforded notice and an opportunity for a hearing by the Administrative Law Court, is subject to the penalties provided in Section 38-2-10.

(2) However, if a producer is licensed in both property and casualty and life, accident and health, the producer shall complete at least one-third of the twenty-four required biennial continuing insurance education hours in courses related to each of these types of licenses or qualification for licensure. Notwithstanding the provisions of this subsection or another provision of law, a maximum of eighteen credit hours earned may be carried forward to the next biennial continuing insurance education period, as long as the hours carried forward are in excess of the required minimum for a particular reporting period.

(3) However, a licensed resident producer who has obtained one of the following designations may use the credit hours earned to maintain the designation toward the fulfillment of the twenty-four hour requirement: Chartered Life Underwriter (CLU), Fellow, Life Management Institute (FLMI), Certified Financial Planner (CFP), Life Underwriter Training Council Fellow (LUTCF), Registered Health Underwriter (RHU), Registered Employee Benefit Consultant (REBC), or Chartered Financial Consultant (CHFC) for a life, accident, and health license, or Chartered Property and Casualty Underwriter (CPCU) or Certified Insurance Counselor (CIC) for a property and casualty license.

(4) A producer may repeat a continuing education course, but credit must not be given more than once for a course repeated during a biennial compliance period.

(B)(1) The director or his designee shall administer these continuing education requirements and shall approve courses of instruction which qualify for these purposes. However, the director may enter into reciprocal agreements with the insurance commissioners of other states regarding the approval of continuing education courses, sponsors, instructors, or proctors if, in his judgment, the arrangements or agreements are in the best interest of the State and if the proposed courses, sponsors, instructors, or proctors submitted meet the minimum statutory requirements of this State for approval. However, the director or his designee may not enter into or continue a reciprocal agreement unless the other state has requirements similar to this State in approving courses, sponsors, instructors, or proctors. In administering this program, the department, in its discretion, may promulgate regulations producers provide to a continuing education administrator established within the department proof of compliance with continuing education requirements as a condition of license renewal or, in the alternative, contract with an outside service provider to provide recordkeeping services as the continuing education administrator. The costs of the continuing education administrator must be paid from the continuing insurance education fees paid by producers in the manner provided by this section, except that course approval responsibilities may not be designated to the continuing education administrator. The continuing education administrator shall compile and maintain, in conjunction with insurers and producers, records reflecting the continuing insurance education status of all licensed or qualified producers subject to the requirements of this section. The continuing education administrator shall furnish to the insurer, as specified by regulation, a report of the continuing insurance education status of all of its producers. All licensed producers shall provide evidence of their continuing insurance education status to the continuing education administrator by the last day of the individual's month of birth. An individual born in an odd-numbered year shall comply every odd-numbered year. An individual born in an even-numbered year shall comply every even-numbered year.

(2) The department may promulgate regulations prescribing the overall parameters of continuing education requirements, and these regulations expressly must authorize the director or his designee to recognize product-specific training offered by insurers. The director shall appoint an advisory committee to make recommendations with respect to courses offered for approval, but the director or his designee shall retain authority with respect to course approvals. When the advisory committee is approved, it shall meet regularly as needed, but no less than semiannually, to review new course applications. Also, the advisory committee shall review modifications of courses previously approved and review previously promulgated regulations to make recommendations regarding any need for modifications, deletions, or new regulations. In making these appointments, the director may accept nominations for qualified individuals from the Professional Insurance Agents of South Carolina; the Independent Insurance Agents of South Carolina; the South Carolina Association of Automobile Insurance Agents; the South Carolina Association of Insurance and Financial Advisers; the Association of South Carolina Life Insurance Companies; the Direct Writers Insurance Companies; insurers that are not members of any national insurance trade association; and another individual, group, or trade or professional association.

(3) A vacancy on the advisory committee must be published in newspapers of general, statewide circulation. Each advisory committee member must be appointed for a term of two years and shall serve until his successor is appointed and qualified. A vacancy must be filled for the unexpired term only.

(C) The appointment of a producer may not be renewed unless the producer has completed the mandated continuing insurance education requirements during the previous two-year accreditation period. The license of a producer who fails to comply with the provisions of this section shall lapse in accordance with the provisions of Section 38-43-110. Each insurer is responsible, biennially before renewal, for furnishing to the department certification that its producers meet the continuing insurance education requirements. Each producer is responsible for payment to the continuing education administrator a reasonable annual fee for operation of the continuing insurance education program. These fees are not refundable nor proratable and must be used to administer the provisions of this section.

(D) This section also applies to nonresident producers unless otherwise provided in this section. However, a nonresident producer who successfully satisfies continuing insurance education requirements of his home state is considered to have satisfied the requirements of this section regardless of the requirements of that other state.

(E) An insurance producer licensed for limited lines insurance is exempt from the provisions of this section.

(F) The department is authorized to promulgate regulations to implement the provisions of this section.

(G) All information received by the advisory committee in the course and scope of its duties must be treated as confidential and proprietary and not used or disclosed outside the requirements of the duties imposed on it by law.

HISTORY: 1991 Act No. 141, Section 2; 1993 Act No. 181, Section 661; 1994 Act No. 374, Section 1; 1994 Act No. 399, Section 1; 2000 Act No. 273, Section 1; 2002 Act No. 199, Section 1, eff March 27, 2002; 2002 Act No. 323, Section 2, eff January 31, 2003; 2003 Act No. 73, Section 12, eff June 25, 2003; 2004 Act No. 291, Sections 4.A and 6.A, eff January 1, 2005, Section 5.A, eff July 1, 2004, Section 7.A, eff May 1, 2006; 2008 Act No. 326, Section 8, eff June 16, 2008; 2009 Act No. 69, Section 4, eff June 2, 2009.



SECTION 38-43-107. Business and residence street address on application for insurance producer's license; notice of change of legal name or address; penalty.

(A) If an individual applies for an insurance producer's license, he shall supply the department his business, mailing, and residence street address. The producer also shall notify the department within thirty days of any change in legal name or in these addresses.

(B) Failure to inform the director or his designee of a change in legal name or address within this period is a violation of this title and the producer is subject to the penalties provided in Section 38-2-10.

HISTORY: 1988 Act No. 327, Section 1; 2002 Act No. 323, Section 2, eff January 31, 2003; 2004 Act No. 291, Section 8.A, eff January 1, 2005; 2008 Act No. 326, Section 9, eff June 16, 2008.



SECTION 38-43-110. Renewal of license; conditions; lapse; request for military waiver.

(A) A producer's license continues on a biennial basis unless revoked or suspended subject to the following requirements:

(1) an individual producer license must be renewed by the last day of the licensee's month of birth based on the producer's year of birth as provided for in regulation;

(2) an individual producer license may not be renewed unless the continuing education requirements of Section 38-43-106 are met; and

(3) an individual producer license may not be renewed unless the biennial license renewal fee is paid as provided in Section 38-43-80.

(B) A producer who allows his license to lapse for failure to comply with Section 38-43-106, within six months from the compliance deadline, may reinstate the same license if continuing education requirements have been met and a penalty fee set forth by regulation is paid.

(C) A licensed insurance producer who is unable to comply with license renewal procedures due to active military service or some other extenuating circumstance (e.g., a long-term medical disability) may request a waiver of those procedures. The producer also may request a waiver of any examination requirement or any other fine or sanction imposed for failure to comply with renewal procedures.

HISTORY: Former 1976 Code Section 38-43-110 [1947 (45) 322; 1952 Code Section 37-660; 1962 Code Section 37-660] recodified as Section 38-73-90 by 1987 Act No. 155, Section 1; Former 1976 Code Sections 38-1-60 [1979 Act No. 63] and 38-51-130 [1947 (45) 322; 1952 Code Section 37-240; 1962 Code Section 37-240; 1976 Act No. 612 Section 4] recodified as Section 38-43-110 by 1987 Act No. 155, Section 1; 1992 Act No. 501, Part II Section 11I; 1993 Act No. 181, Section 662; 2002 Act No. 323, Section 2, eff January 31, 2003; 2008 Act No. 326, Section 10, eff June 16, 2008; 2009 Act No. 69, Section 5, eff June 2, 2009.



SECTION 38-43-130. Probation, revocation, suspension of license, or denial of reissuance.

(A) The director or his designee may place on probation, revoke, or suspend a producer's license after ten days' notice or refuse to issue or reissue a license when it appears that a producer has been convicted of a crime involving moral turpitude, has violated this title or any regulation promulgated by the department, or has wilfully deceived or dealt unjustly with the citizens of this State.

(B) For purposes of this section, "convicted" includes a plea of guilty or a plea of nolo contendere, and the record of conviction, or a copy of it, certified by the clerk of court or by the judge in whose court the conviction occurred is conclusive evidence of the conviction.

(C) The words "deceived or dealt unjustly with the citizens of this State" include, but are not limited to, action or inaction by the producer as follows:

(1) providing incorrect, misleading, incomplete, or materially untrue information in the license application;

(2) violating insurance laws, or violating any regulation, subpoena, or order of the director or of another state's director or his designee;

(3) obtaining or attempting to obtain a license through misrepresentation or fraud;

(4) improperly withholding, misappropriating, or converting any monies or properties received in the course of doing insurance business;

(5) intentionally misrepresenting the terms of an actual or proposed insurance contract or application for insurance;

(6) having been convicted of a felony;

(7) having admitted or been found to have committed any insurance unfair trade practice or fraud;

(8) using fraudulent, coercive, or dishonest practices, or demonstrating incompetence, untrustworthiness, or financial irresponsibility in the conduct of business in this State or elsewhere;

(9) having an insurance producer license, or its equivalent, denied, suspended, or revoked in another state, province, district, or territory;

(10) forging another's name to an application for insurance or to any document related to an insurance transaction;

(11) improperly using notes or any other reference material to complete an examination for an insurance license;

(12) knowingly accepting insurance business from an individual who is not licensed;

(13) failing to comply with an administrative or court order imposing a child support obligation; or

(14) failing to pay state income tax or comply with any administrative or court order directing payment of state income tax.

(D) If upon investigation the director or his designee finds that a producer has obtained a license by fraud or misrepresentation, he may suspend immediately the license. The director or his designee, in an order suspending a license, shall specify the period during which the suspension is to be in effect. The period may not exceed two years. A licensee whose license has been revoked or an applicant who has been refused a license by the director or his designee may not reapply for another license until a two-year period of time has lapsed from the effective date of the revocation or refusal or, if judicial review before the Administrative Law Court of the revocation or refusal is sought, after two years from the date of a final court order or decree affirming the revocation or suspension.

(E) If, after notice of a hearing before the Administrative Law Court or notice of an opportunity for hearing before the Administrative Law Court, the director or his designee finds that one or more grounds exist for the revocation or suspension of, or the refusal to issue or reissue a license, the director or his designee, in his discretion, instead of revocation, suspension, or refusal, may impose upon the producer or applicant an administrative penalty as provided in Section 38-2-10 for each offense or ground.

(F) The director or his designee may allow the producer or applicant a reasonable period, not to exceed thirty days, within which to pay to the director or his designee the amount of the penalty imposed. If the producer or applicant fails to pay the penalty in its entirety to the director or his designee at his office in Columbia within the period allowed, the license or application stands revoked, suspended, or renewal refused, as the case may be, upon expiration of the period and without any further proceedings.

(G) Whenever the director or his designee nonrenews or denies an application for a license, the director or his designee shall notify the applicant or licensee and advise, in writing, the applicant or licensee of the reason for the denial or nonrenewal of the applicant's or licensee's license. The applicant or licensee may make written demand upon the Administrative Law Judge within thirty days for a hearing before the Administrative Law Judge to determine the reasonableness of the director or his designee's action. The hearing must be held pursuant to the Administrative Procedures Act.

(H) The license of an agency may be placed on probation, suspended, revoked or refused if the director or his designee finds, upon an investigation, that an individual licensee's violation was known or should have been known by one or more of the partners, officers, or managers acting on behalf of the agency and the violation was neither reported to the director or his designee nor corrective action taken.

(I) In addition to or in lieu of any applicable denial, probation, suspension, or revocation of a license, a person violating this title may, after a hearing, be subject to an administrative penalty according to Section 38-2-10.

(J) The director shall retain the authority to enforce the provisions of and impose any penalty or remedy authorized by this chapter and title against any person who is under investigation for or charged with a violation of this title even if the person's license or registration has been surrendered or has lapsed by operation of law.

HISTORY: Former 1976 Code Section 38-43-130 [1947 (45) 322; 1952 Code Section 37-662; 1962 Code Section 37-662] recodified as Section 38-73-110 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-150 [1947 (45) 322; 1952 Code Section 37-241; 1962 Code Section 37-241; 1976 Act No. 455; 1981 Act No. 132, Section 1] recodified as Section 38-43-130 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 16; 1993 Act No. 181, Section 663; 2002 Act No. 323, Section 2, eff January 31, 2003; 2008 Act No. 326, Section 11, eff June 16, 2008.



SECTION 38-43-160. Unlawfully representing unlicensed insurer.

If any person unlawfully solicits, negotiates, sells, collects, or transmits a premium for a contract of insurance or acts in any way in the negotiation, solicitation, sale, or transaction of any insurance with an insurer not licensed to do business in this State, he is guilty of a misdemeanor.

HISTORY: Former 1976 Code Section 38-43-160 [1948 (45) 1961; 1952 Code Section 37-665; 1962 Code Section 37-665; 1978 Act No. 585 Section 1] recodified as Section 38-75-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-180 [1947 (45) 322; 1952 Code Section 37-249; 1962 Code Section 37-249] recodified as Section 38-43-160 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 17; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-170. Personal liability of producers on contracts of unauthorized insurers.

An insurance producer is personally liable on all contracts of insurance unlawfully made by or through him, directly or indirectly, for an insurer not authorized to do business in this State. A person who writes or signs any open policy, certificate, blank, or coupon of, or furnished by, an unlicensed company, producer, or broker, the effect of which is to bind any insurance in an unlicensed insurer on property in this State, is the producer of the insurer and personally liable for all licenses and taxes due on account of the transaction.

HISTORY: Former 1976 Code Section 38-51-190 [1947 (45) 322; 1952 Code Section 37-250; 1962 Code Section 37-250] recodified as Section 38-43-170 by 1987 Act No. 155, Section 1; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-180. Personal liability of producers for selling policy of unlicensed insurer.

Every insurance producer who sells an insurance policy written or issued by an insurer not licensed to do business in this State is personally liable for the limits of the coverage provided for in the policy if the producer fails to comply with the provisions of this title relating to policies issued by insurers not licensed to do business in this State.

HISTORY: Former 1976 Code Section 38-51-200 [1960 (51) 1630; 1962 Code Section 37-250.1] recodified as Section 38-43-180 by 1987 Act No. 155, Section 1; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-190. Producer receipt of premium; penalty for fraud.

An insurance producer who acts on behalf of another in negotiating a contract of insurance is the insurer's producer for the purpose of receiving the premium. A producer who knowingly procures the payment of a premium of insurance or the obligation for the payment of a premium of insurance by fraudulent representation is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: Former 1976 Code Section 38-51-210 [1947 (45) 322; 1952 Code Section 37-251; 1962 Code Section 37-251] recodified as Section 38-43-190 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 18; 1993 Act No. 184, Section 214; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-200. Prohibition or payment of certain commissions and fees.

(A) An insurance company or insurance producer may not pay a commission, service fee, brokerage, or other valuable consideration to a person for selling, soliciting, or negotiating insurance in this State if that person is required to be licensed pursuant to the provisions of this chapter and is not licensed.

(B) A person may not accept a commission, service fee, brokerage, or other valuable consideration for selling, soliciting, or negotiating insurance in this State if that person is required to be licensed pursuant to the provisions of this chapter and is not licensed.

(C) A renewal or other deferred commission may be paid to a person for selling, soliciting, or negotiating insurance in this State if the person was required to be licensed pursuant to the provisions of this chapter at the time of the sale, solicitation, or negotiation and was licensed at that time.

(D) An insurer or insurance producer may pay or assign service fees or other valuable consideration to an insurance agency or to a person who does not sell, solicit, or negotiate insurance in this State, unless the payment violates another provision of Title 38. A payment made pursuant to the provisions of this subsection must not be based on completion of the sale of the insurance policy.

(E) Nothing in this section may be construed to prohibit a licensed insurance producer from rebating a portion of his commission collected on automobile insurance premiums to the insured upon that automobile insurance policy.

(F) This section does not prohibit the payment of a fee to a trade or professional association exempt from income tax under Section 501(c) of the Internal Revenue Code.

HISTORY: Former 1976 Code Section 38-51-200 [1960 (51) 1630; 1962 Code Section 37-250.1] recodified as Section 38-43-200 by 1987 Act No. 155, Section 1; 1990 Act No. 465, Section 1; 1997 Act No. 154, Section 25; 2002 Act No. 323, Section 2, eff January 31, 2003; 2004 Act No. 291, Section 9.A, eff January 1, 2005; 2009 Act No. 69, Section 6, eff June 2, 2009.



SECTION 38-43-210. Selling stock in insurer.

It is unlawful for a licensed insurance producer to sell any stock in an insurer while engaged in selling insurance policies for the insurer or for thirty days from the time at which he last represented the insurer as an insurance producer.

HISTORY: Former 1976 Code Section 38-51-240 [1958 (50) 1685; 1962 Code Section 37-255] recodified as Section 38-43-210 by 1987 Act No. 155, Section 1; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-220. Stock salesmen may not sell insurance.

It is unlawful for a licensed stock salesman to sell any policy for an insurer while engaged in selling stock for the insurer or for thirty days from the time at which he last represented the insurer in the sale of its stock.

HISTORY: Former 1976 Code Section 38-51-250 [1958 (50) 1685; 1962 Code Section 37-256] recodified as Section 38-43-220 by 1987 Act No. 155, Section 1; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-230. Suspension or revocation of licenses for violating Section 38-43-210 or 38-43-220.

A person violating Section 38-43-210 or 38-43-220 may, in the discretion of the director or his designee or the Securities Commissioner, as the case may be, be suspended as a licensed insurance producer or licensed stockbroker for the period of time he considers proper, or either the director, his designee, or the Securities Commissioner may revoke the license immediately if he considers the violation merits this action.

HISTORY: Former 1976 Code Section 38-51-260 [1958 (50) 1685; 1960 (51) 1563, 1646; 1962 Code Section 37-257] recodified as Section 38-43-230 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 664; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-240. Other offenses by producers.

(A) It is unlawful for a producer, collector, or other person to:

(1) undertake or pretend to represent an insurer licensed to do business in this State, or to collect or do business for the insurer without the authority of the insurer;

(2) secure cash advances by false statements; or

(3) fail to turn over or satisfactorily account for all collections of the insurer when required.

(B) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than two years.

HISTORY: Former 1976 Code Section 38-51-270 [1947 (45) 322; 1952 Code Section 37-253; 1962 Code Section 37-253] recodified as Section 38-43-240 by 1987 Act No. 155, Section 1; 1993 Act No. 184, Section 215; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-245. Fraudulent insurance application.

A licensed insurance producer who, with the intent to injure, defraud, or deceive any insurance company or applicant for insurance:

(1) presents or causes to be presented to any insurance company an application for insurance, knowing that the application contains any false or misleading information or omissions concerning any fact or thing material to the underwriting of the insurance for which the application is submitted, or

(2) assists, abets, solicits, or conspires with another to prepare or make an application for insurance, knowing that the application contains any false or misleading information or omissions concerning any fact or thing material to the underwriting of the insurance for which the applicant is submitted, is guilty of a felony and, upon conviction, must be punished by imprisonment for not more than five years or a fine not to exceed five thousand dollars, or both.

HISTORY: 1988 Act No. 641, Section 1; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-247. Reporting administrative actions and criminal prosecutions.

(A) A producer shall report to the director or his designee any administrative action taken against the producer in another jurisdiction or by another governmental agency in this State within thirty days of the final disposition of the matter. This report shall include a copy of the order, consent to order, or other relevant legal documents.

(B) Within thirty days of the initial pretrial hearing date, a producer shall report to the insurance director any criminal prosecution of the producer taken in any jurisdiction. The report shall include a copy of the initial complaint filed, the order resulting from the hearing, and any other relevant legal documents.

HISTORY: 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-250. Producer records.

All producers shall make and keep a full and correct record of the business done by them, showing the number, date, term, amount insured, premiums, and the person to whom issued of every policy or certificate of renewal. The information from these records must be furnished to the director or his designee on demand and the original books or records are open to the inspection of the director or his designee on demand. These records must be kept for a minimum of five years.

HISTORY: Former 1976 Code Section 38-5-1210 [1947 (45) 322; 1952 Code Section 37-290; 1962 Code Section 37-290] recodified as Section 38-43-250 by 1987 Act No. 155, Section 1; 1988 Act No. 357, Section 4; 1993 Act No. 181, Section 665; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-260. Signing certain blank documents.

Except as provided in this section, no producer may sign any blank application, contract, or policy of insurance. Trip, travel, or transportation ticket policies of insurance covering accidental personal or property injury, loss, or damage may be signed in blank, or facsimile impression or stamp, for issuance only through coin-operated machines, subject to regulations prescribed by the department. A producer guilty of violating this section must, upon conviction, be fined for each offense not more than two hundred dollars.

HISTORY: Former 1976 Code Section 38-51-220 [1947 (45) 322; 1952 Code Section 37-252; 1956 (49) 2147; 1962 Code Section 37-252] recodified as Section 38-43-260 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 666; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-410. Service charge; unpaid balance and service charge are lien on unearned premiums.

When, pursuant to the written or oral request of an insured or applicant for insurance, an insurance producer or agency advances all or any part of the premium for an insurance policy to the insurer in behalf of the insured or applicant for insurance, the producer or agency is entitled to recover from the insured or applicant for insurance, in addition to the amount advanced, a service charge equal to the greater of one and one- half percent or one dollar and fifty cents a month on any unpaid balance. The producer or agency has a lien equal to the amount of the unpaid balance and service charges upon any unearned premium on the policy held by the insurer and subject to refund by the insurer under the policy.

HISTORY: Former 1976 Code Section 38-43-410 [1947 (45) 322; 1952 Code Section 37-681; 1962 Code Section 37-681] recodified as Section 38-73-410 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-410 [1962 Code Section 37-259.10 1969 (56) 780; 1978 Act No. 496] recodified as Section 38-43-410 by 1987 Act No. 155, Section 1; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-420. Advances must be confined to premiums; additional charges prohibited.

Advances made by a producer, agency, or producer of record in behalf of an insured or applicant for insurance and any lien arising therefrom under this must be confined to premiums for policies desired by the insured or applicant for insurance and no charges other than those set forth in this article may be made by any producer, agency, or producer of record in connection with, or related to, the advance of premiums. The producer, agency, or producer of record may not require, as a condition to the advancing of the premiums, that the insured purchase any other policy, commodity, product, or service.

HISTORY: Former 1976 Code Section 38-43-420 [1947 (45) 322; 1952 Code Section 37-682; 1962 Code Section 37-682] recodified as Section 38-73-420 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-420 [1962 Code Section 37-259.15; 1969 (56) 780] recodified as Section 38-43-420 by 1987 Act No. 155, Section 1; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-430. Extension of credit constitutes advancement of premiums.

Extension to the insured or applicant for insurance of his credit with an insurer by a producer, agency, or producer of record constitutes the advancing of premiums within the meaning of this article and the premiums are considered to have been advanced as of the effective date of the policy or binder of insurance notwithstanding that the producer, agency, or producer of record remitted to the insurer at a different time or remitted to the insurer net of commission.

HISTORY: Former 1976 Code Section 38-43-430 [1947 (45) 322; 1952 Code Section 37-683; 1962 Code Section 37-683] recodified as Section 38-73-430 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-430 [1962 Code Section 37-259.16; 1969 (56) 780] recodified as Section 38-43-430 by 1987 Act No. 155, Section 1; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-440. Cancellation of policy and refund of unearned premiums for failure to pay installment.

(A) If the insured or applicant for insurance fails to pay one or more installments within five days after the due date under any memorandum of the transaction delivered to him by the producer, agency, or producer of record, the producer, agency, or producer of record may call upon the insurer to cancel the policy and refund any unearned premiums on a pro rata basis to the producer, agency, or producer of record in discharge of the lien provided under Section 38-43-410. The insurer, upon paying any refund of unearned premiums accompanied by a statement detailing the computation, a copy of which is mailed to the insured at the address shown in the policy, has no further liability to the insured with respect to the return of unearned premiums.

(B) If there is any other refund of unearned premium resulting from termination of the policy, reduction in the premium, or otherwise, the refund of premium must be made to the producer, agency, or producer of record in recognition of his or its lien, and payment of the refund to the producer, agency, or producer of record by the insurer accompanied by a statement detailing the computation, a copy of which is mailed by the insurer to the insured at the address shown in the policy, except as to errors in the computation, discharges the insurer's obligation to the insured with respect to the refund.

(C) Failure of a producer, agency, or producer of record to declare a default or move to perfect his or its lien because of the insured's failure to pay when due one or more installments of his obligation for premium advanced does not constitute a waiver on the part of the producer, agency, producer of record, or insurer nor is the producer, agency, or producer of record estopped or precluded from asserting and perfecting the lien with respect to any subsequent default nor is the insurer estopped or precluded from recognizing and discharging the lien with respect to the subsequent default.

HISTORY: Former 1976 Code Section 38-43-440 [1947 (45) 322; 1952 Code Section 37-684; 1962 Code Section 37-684] recodified as Section 38-73-520 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-440 [1962 Code Section 37-259.11; 1969 (56) 780] recodified as Section 38-43-440 by 1987 Act No. 155, Section 1; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-450. Excess of return premium over unpaid balance and charges held in trust.

Any excess of return premium paid by the insurer to a producer, agency, or producer of record in discharge of the lien provided by this article over the amount of unpaid balance and accrued service charges must be held by the producer, agency, or producer of record in his or its fiduciary capacity and the excess must be paid to the insured within a reasonable time and in no event later than thirty days after receipt by the producer, agency, or producer of record of the return premium refunded by the insurer.

HISTORY: Former 1976 Code Section 38-43-450 [1947 (45) 322; 1952 Code Section 37-685; 1962 Code Section 37-685] recodified as Section 38-73-530 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-460 [1962 Code Section 37-259.14; 1969 (56) 780] recodified as Section 38-43-450 by 1987 Act No. 155, Section 1; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-460. Conflict of interest prohibited.

Insurance agencies owned, beneficially owned, or controlled, in whole or part, directly or indirectly, by an insurer, the management of an insurer, or related interests are not entitled to the provisions of this article. An insurer is not chargeable with knowledge that an insurance agency is owned, beneficially owned, or controlled by an insurer, the management of an insurer, or related interests unless it has actual knowledge of the fact.

HISTORY: Former 1976 Code Section 38-43-460 [1947 (45) 322; 1952 Code Section 37-686; 1962 Code Section 37-686] recodified as Section 38-73-540 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-51-470 [1962 Code Section 37-259.17; 1969 (56) 780] recodified as Section 38-43-460 by 1987 Act No. 155, Section 1; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-470. Agreements not subject to Section 38-55-50; producer or agency presumed to be acting in own right.

(A) Agreements or arrangements for the advancing of insurance premiums by an insurance producer, agency, or producer of record under this article are not subject to Section 38-55-50, relating to the incorporation of collateral agreements effecting the insurance into the policies or contracts of insurance so affected.

(B) A producer or agency which, pursuant to this article, advances premiums in behalf of an insured or applicant for insurance to an insurer for which the producer or agency is licensed is conclusively presumed to be acting in his or its own right and for the protection of his or its own financial interests with respect to the lien provided in this article. No request by the producer or agency to the insurer to cancel a policy, nor the assertion or perfection of the lien by the producer or agency, is considered to create a conflict in interest nor is any act of a producer, agency, or producer of record in causing cancellation of a policy because of the default of the insured in his obligation or in asserting or perfecting the lien void or voidable because of a claimed conflict in interest.

HISTORY: Former 1976 Code Section 38-51-480 [1962 Code Section 37-259.13; 1969 (56) 780] recodified as Section 38-43-470 by 1987 Act No. 155, Section 1; 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-480. Promulgation of regulations; severability.

(A) The director or his designee may promulgate reasonable regulations that are necessary or proper to carry out the purposes of this chapter.

(B) If any provisions of this chapter, or the application of a provision to any person or circumstance, shall be held invalid, the remainder of the chapter, and the application of the provision to persons or circumstances other than those to which it is held invalid, is not affected.

HISTORY: 2002 Act No. 323, Section 2, eff January 31, 2003.



SECTION 38-43-500. Definitions; motor vehicle rental companies; limited licensing to sell or offer insurance.

(A) As used in this section:

(1) "Limited license" means the authority of a person or entity authorized to sell certain coverage relating to the rental of motor vehicles pursuant to the provisions of this section;

(2) "Rental agreement" means a written agreement setting forth the terms and conditions governing the use of a motor vehicle provided by a rental company for rental or lease;

(3) "Rental company" means a person or entity in the business of providing primarily motor vehicles to the public under a rental agreement for a period of not more than ninety days;

(4) "Renter" means a person obtaining the use of a motor vehicle from a rental company under the terms of a rental agreement for a period of not more than ninety days;

(5) "Vehicle" or "rental vehicle" means a motor vehicle of the private passenger type including passenger vans, minivans, sport utility vehicles, and vehicles of the cargo type, including cargo vans, pick-up trucks with a gross vehicle weight of less than 26,000 pounds which do not require the operator to possess a commercial driver's license;

(6) "Rental period" means the term of the rental agreement.

(B) The Director of the Department of Insurance may issue to a rental company that has complied with the requirements of this section, a limited license authorizing the limited licensee to offer or sell insurance through a licensed insurer in connection with the rental of vehicles.

(C) Before issuing a limited license under this section, an application for a limited license must be filed with the director, signed by an officer of the applicant, on a form prescribed by the director. Each application must be accompanied by a forty-dollar limited license fee. In order to renew the limited license, payment of the fee must be made biennially.

(D) A rental company licensed pursuant to subsection (B) may offer or sell insurance through a licensed insurer only in connection with and incidental to the rental of vehicles, at the rental office or by pre-selection of coverage in a master, corporate, group rental, or individual agreement in any of the following categories:

(1) personal accident insurance covering the risks of travel including, but not limited to, accident and health insurance that provides coverage, as applicable, to renters and other rental vehicle occupants for accidental death or dismemberment and reimbursement for medical expenses resulting from an accident that occurs during the rental period;

(2) liability insurance which, at the exclusive option of the rental company, may include uninsured and underinsured motorist coverage offered separately or in combination with other liability insurance, that provides protection, as applicable, to renters and other authorized drivers of rental vehicles for liability arising from the operation of the rental vehicle;

(3) personal effects insurance that provides coverage, as applicable, to renters and other vehicle occupants for the loss of, or damage to, personal effects that occur during the rental period;

(4) roadside assistance and emergency sickness protection programs; and

(5) any other travel or vehicle related coverage that a rental company offers in connection with and incidental to the rental of vehicles.

(E) Insurance may not be offered or sold by a limited licensee pursuant to this section unless:

(1) the rental agreement does not exceed ninety consecutive days;

(2) the endorsee informs the renter that the renter may have insurance policies in place that already provide the coverage being offered by the rental vehicle company pursuant to this title;

(3) at every location where rental agreements are executed, brochures or other written materials are readily available to a prospective renter that:

(a) summarize clearly and correctly the material terms of coverage offered to renters, including the identity of the insurer;

(b) disclose that the coverage offered by the rental company may provide a duplication of coverage already provided by a renter's personal automobile insurance policy or other source of coverage;

(c) state that the purchase by the renter of the kinds of coverage specified in this section is not required in order to rent a vehicle; and

(d) describe the process for filing a claim if the renter elects to purchase coverage and in the event of a claim.

(4) evidence of coverage in the rental agreement is disclosed to every renter who elects to purchase this coverage.

(F) A limited license issued under this section also shall authorize an employee of the limited licensee to act individually on behalf, and under the supervision of, the limited licensee with respect to the kinds of coverage specified in this section.

(G) Each rental company licensed pursuant to this section shall conduct a training program in which employees being trained shall receive basic instruction about the kinds of coverage specified in this section and offered for purchase by prospective renters of rental vehicles.

(H) Notwithstanding any other provision of this section, or any rule adopted by the director, a limited licensee pursuant to this section is not to treat monies collected from renters purchasing this insurance as funds received in a fiduciary capacity or to hold the funds in separate trust accounts.

(I) A limited licensee under this section shall not advertise, represent, or otherwise hold itself or any of its employees out as licensed insurers, insurance agents, or insurance brokers.

(J) If a limited licensee violates a provision contained in this section, the director may:

(1) after notice and a hearing, revoke or suspend a limited license issued under this section in accordance with the provisions of Section 38-5-120; or

(2) after notice and hearing, impose other penalties, including suspending the transaction of insurance at specific rental locations where violations of this section have occurred, as the director determines to be necessary or convenient to carry out the purposes of this section.

HISTORY: 2002 Act No. 196, Section 2, eff March 27, 2002.






CHAPTER 44 - MANAGING GENERAL AGENTS ACT

SECTION 38-44-10. Short title.

This chapter may be cited as the "Managing General Agents Act".

HISTORY: 1992 Act No. 363, Section 1, eff December 31, 1992.



SECTION 38-44-20. Definitions.

As used in this chapter:

(1) "Actuary" means a person who is a member in good standing of the American Academy of Actuaries.

(2) "Insurer" means a domestic insurer as defined in Section 38-1-20(17).

(3)(a) "Managing general agent", MGA, means a person who:

(i) manages all or part of the insurance business of an insurer, including the management of a separate division, department, or underwriting office; and

(ii) acts as an agent for the insurer whether known as a MGA, a manager, or another similar term, who with or without the authority, either separately or together with affiliates, produces, directly or indirectly, and underwrites an amount of gross direct written premium equal to or more than five percent of the policyholder surplus as reported in the last annual statement of the insurer in one quarter or year with one or both of the following activities related to the business produced:

a. adjusts or pays claims in excess of five thousand dollars;

b. negotiates ceding reinsurance contracts on behalf of the insurer.

(b) Notwithstanding subitem (a), the following are not considered as MGA's for the purposes of this chapter:

(i) an employee of the insurer;

(ii) a United States manager of the United States branch of an alien insurer;

(iii) an underwriting manager which, pursuant to contract, manages all or part of the insurance operations of the insurer, is under common control with the insurer, and is subject to the Insurance Holding Company Regulatory Act and whose compensation is not based on the volume of premiums written;

(iv) the attorney-in-fact authorized by and acting for the subscribers of a reciprocal insurer or interinsurance exchange under powers of attorney;

(4) "Underwrite" means the authority to accept or reject risk on behalf of the insurer.

HISTORY: 1992 Act No. 363, Section 1, eff December 31, 1992; 2004 Act No. 291, Section 10, eff July 29, 2004.



SECTION 38-44-30. License required to act as managing general agent; bond requirements.

(A) No person may act in the capacity of a MGA with respect to risks located in this State for an insurer licensed in South Carolina unless the person is licensed as an agent for that insurer in this State.

(B) No person may act in the capacity of a MGA representing an insurer domiciled in this State with respect to risks located outside South Carolina unless the person is licensed properly as an agent or broker in that state and licensed as an insurance agent in this State for that insurer. The license may be a nonresident license.

(C) For the protection of the insurer, the director or his designee shall require the MGA to obtain a bond of fifty thousand dollars for each insurer represented.

HISTORY: 1992 Act No. 363, Section 1; 1993 Act No. 181, Section 667.



SECTION 38-44-40. Contract required for managing general agent to place business with insurer; minimum provisions of contract.

No person acting in the capacity of a MGA may place business with an insurer unless there is in force a written contract between the parties which sets forth the responsibilities of each party with both parties sharing responsibility for a particular function, specifies the division of responsibilities, and contains the following minimum provisions:

(1) The insurer may terminate the contract for cause upon written notice to the MGA. The insurer may suspend the underwriting authority of the MGA during the pendency of a dispute regarding the cause for termination. If the contract is terminated or the MGA's underwriting authority is suspended, notification must be given by the insurer within thirty days of the action to agents or brokers who have placed business with the MGA within the last twelve months.

(2) The MGA shall render accounts to the insurer detailing all transactions and remit all funds due under the contract to the insurer within thirty days.

(3) All funds collected for the account of an insurer must be held by the MGA in a fiduciary capacity in a bank which is a member of the Federal Reserve System. This account must be used for all payments on behalf of the insurer. The MGA may retain no more than ninety days estimated claims payments and allocated loss adjustment expenses.

(4) Separate records of business written by the MGA must be maintained. The insurer must have access to and the right to copy all accounts and records related to its business in a form usable by the insurer. The director or his designee must have access to all books, bank accounts, and records of the MGA in a form usable to the director or his designee. The records must be retained according to Section 38-43-250.

(5) The contract must not be assigned in whole or part by the MGA.

(6) Appropriate underwriting guidelines must be included such as:

(a) maximum annual premium volume;

(b) basis of the rates to be charged;

(c) types of risks which may be written;

(d) maximum limits of liability;

(e) applicable exclusions;

(f) territorial limitations;

(g) policy cancellation provisions;

(h) maximum policy period.

(7) The insurer must have the right to cancel or not renew a policy of insurance subject to the applicable laws and regulations.

(8) If the contract permits the MGA to settle claims on behalf of the insurer:

(a) All claims must be reported to the company in a timely manner.

(b) A copy of the claim file must be sent to the insurer at its request or as soon as it becomes known that the claim:

(i) has the potential to exceed five thousand dollars or exceeds the limit set by the company, whichever is less;

(ii) involves a coverage dispute;

(iii) may exceed the MGA's claims settlement authority;

(iv) is open for more than six months; or

(v) is closed by payment of five thousand dollars or an amount set by the company, whichever is less.

(c) All claim files are the joint property of the insurer and the MGA. However, upon an order of liquidation of the insurer the files become the sole property of the insurer or its estate. The MGA must have reasonable access to and the right to copy the files on a timely basis.

(d) Settlement authority granted to the MGA may be terminated for cause upon the insurer's written notice to the MGA or upon the termination of the contract. The insurer may suspend the settlement authority during the pendency of a dispute regarding the cause for termination. If a contract is terminated or the MGA's settlement authority is suspended, notification must be given by the insurer within thirty days of the action to agents or brokers who have placed business with the MGA within the last twelve months.

(9) Where electronic claims files are in existence, the contract must address the timely transmission of the data.

(10) If the contract provides for a sharing of interim profits by the MGA and the MGA has the authority to determine the amount of the interim profits by establishing loss reserves or controlling claim payments, or in another manner, interim profits must not be paid to the MGA until one year after they are earned for property insurance business and five years after they are earned on casualty business and not until the profits have been verified pursuant to Section 38-44-50.

(11) The MGA may not:

(a) bind assumed reinsurance or retrocessions on behalf of the insurer, except the MGA may bind facultative reinsurance contracts pursuant to obligatory facultative agreements if the contract with the insurer contains reinsurance underwriting guidelines, including, for reinsurance assumed and ceded, a list of reinsurers with which the automatic agreements are in effect, the coverages and amounts or percentages that may be reinsured, and commission schedules;

(b) commit the insurer to participate in insurance or reinsurance syndicates;

(c) appoint an agent without assuring that the agent is licensed lawfully to transact the type of insurance for which he is appointed;

(d) without prior approval of the insurer, pay or commit the insurer to pay a claim over five thousand dollars, net of reinsurance, or one percent of the insurer's policyholder's surplus as of December 31 of the last completed calendar year, whichever is less;

(e) collect payment from a reinsurer or commit the insurer to a claim settlement with a reinsurer, without prior approval of the insurer. If prior approval is given, a report must be forwarded promptly to the insurer;

(f) permit its agent to serve on the insurer's board of directors;

(g) jointly employ an individual who is employed with the insurer;

(h) appoint a sub-MGA.

HISTORY: 1992 Act No. 363, Section 1; 1993 Act No. 181, Section 668.



SECTION 38-44-50. Examination and review of managing general agent by insurer; authority to assume insurance contracts or syndicates rests with insurer; notice of entering into or terminating contract with managing general agent; review of agents of insurer to determine if agents have become managing general agents; appointment of managing general agent to board of directors of insurer prohibited.

(A) The insurer shall file annually with the department not later than March 1 an annual independent financial examination of each MGA with which it has done business, prepared by a certified public accountant in a form acceptable to the director or his designee.

(B) If a MGA establishes loss reserves, the insurer annually shall obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the MGA. The opinion must be filed not later than March 1. This is in addition to other required loss reserve certification.

(C) The insurer at least semi-annually by July 31 and December 31 shall conduct an on-site review of the underwriting and claims processing operations of the MGA.

(D) Binding authority for all assumed reinsurance contracts or participation in insurance or reinsurance syndicates rests with an officer of the insurer who must not be affiliated with the MGA.

(E) Within thirty days of entering into or termination of a contract with a MGA the insurer shall provide written notification of the appointment or termination to the department. Notices of appointment of a MGA must include a statement of duties which the applicant is expected to perform on behalf of the insurer, the lines of insurance for which the applicant is to be authorized to act, and other information the director or his designee may request. If the contract is terminated, notification must be given by the insurer within thirty days of the action to agents or brokers who have placed business with the MGA within the last twelve months.

(F) An insurer shall review its books and records each quarter to determine if an agent, as defined by Section 38-44-20(3), has become, by operation of that section, a MGA. If the insurer determines that an agent has become a MGA, the insurer promptly shall notify the agent and the department of the determination, and the insurer and agent shall comply fully with this chapter within thirty days.

(G) An insurer may not appoint to its board of directors an officer, a director, an employee, an agent, or a broker or a controlling shareholder of its MGA's. This subsection does not apply to relationships governed by the Insurance Holding Company Regulatory Act or, if applicable, Section 38-21-95.

HISTORY: 1992 Act No. 363, Section 1; 1993 Act No. 181, Section 669; 2002 Act No. 228, Section 7, eff May 1, 2002.



SECTION 38-44-60. Acts of managing general agent as acts of insurer; managing general agent examined as insurer.

The acts of the MGA are considered to be the acts of the insurer on whose behalf it is acting. A MGA may be examined as if it were the insurer.

HISTORY: 1992 Act No. 363, Section 1.



SECTION 38-44-70. Penalties for violations of chapter; judicial review; imposition of other penalties not affected; rights of policyholders, claimants, and auditors not affected.

(A) If the director or his designee finds after a hearing conducted in accordance with Insurance Department Regulation 69-31 that a person has violated this chapter, the director or his designee may order:

(1) for each separate violation, a penalty as provided in Section 38-2-10;

(2) revocation or suspension of the agent's license of the MGA;

(3) the MGA to reimburse the insurer, the rehabilitator, or liquidator of the insurer for losses incurred by the insurer caused by a violation of this chapter committed by the MGA.

(B) The decision, determination, or order of the director or his designee pursuant to subsection (A) is subject to judicial review pursuant to Section 38-3-210, and the Administrative Procedures Act before the Administrative Law Judge Division.

(C) Nothing contained in this section affects the right of the director or his designee to impose other penalties in Title 38.

(D) Nothing contained in this chapter limits or restricts the rights of policyholders, claimants, and auditors.

HISTORY: 1992 Act No. 363, Section 1; 1993 Act No. 181, Section 670.



SECTION 38-44-80. Authority to promulgate regulations

The department may promulgate reasonable regulations for the implementation and administration of this chapter.

HISTORY: 1992 Act No. 363, Section 1; 1993 Act No. 181, Section 671.






CHAPTER 45 - INSURANCE BROKERS AND SURPLUS LINES INSURANCE

SECTION 38-45-10. Definitions.

As used in this chapter:

(1) "Admitted insurer" means an insurer licensed to engage in the business of insurance in this State.

(2) "Affiliate" means, with respect to an insured, any entity that controls, is controlled by, or is under common control with the insured.

(3) "Affiliated group" means any group of entities that are all affiliated.

(4) "Control" means:

(a) the entity directly or indirectly or acting through one or more other persons owns, controls, or has the power to vote twenty-five percent or more of any class of voting securities of the other entity; or

(b) the entity controls in any manner the election of a majority of the directors or trustees of the other entity.

(5) "Exempt commercial purchaser" means any person purchasing commercial insurance that, at the time of placement, meets the following requirements:

(a) the person employs or retains a qualified risk manager to negotiate insurance coverage;

(b) the person has paid aggregate nationwide commercial property and casualty insurance premiums in excess of one hundred thousand dollars in the immediately preceding twelve months; and

(c)(i) the person meets at least one of the following criteria:

(A) the person possesses a net worth in excess of twenty million dollars, as that amount is adjusted pursuant to sub-subitem (ii);

(B) the person generates annual revenues in excess of fifty million dollars, as that amount is adjusted pursuant to sub-subitem (ii);

(C) the person employs more than five hundred full-time or full-time equivalent employees per individual insured or is a member of an affiliated group employing more than one thousand employees in the aggregate;

(D) the person is a not-for-profit organization or public entity generating annual budgeted expenditures of at least thirty million dollars as that amount is adjusted pursuant to sub-subitem (ii); or

(E) the person is a municipality with a population in excess of fifty thousand persons.

(ii) Effective on the January 1, 2017, and each fifth January first thereafter, the amounts in sub-subitems (i)(A), (B), and (D) of subitem (c) shall be adjusted to reflect the percentage change for the five-year period in the Consumer Price Index for All Urban Consumers published by the Bureau of Labor Statistics of the Department of Labor.

(6)(a) "Home state", with respect to an insured, means:

(i) the state in which an insured maintains its principal place of business or, in the case of an individual, the individual's principal residence; or

(ii) if one hundred percent of the insured risk is located out of the state referred to in sub-subitem (i), the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

(b) Notwithstanding the provisions of subitem (a), if more than one insured from an affiliated group are named insureds on a single surplus lines insurance contract, the term "home state" means the home state, as determined pursuant to subitem (a), of the member of the affiliated group that has the largest percentage of premium attributed to it under the insurance contract.

(7) "Independently procured insurance" means insurance procured directly by an insured from a surplus lines insurer.

(8)(a) "Insurance broker" means a property and casualty insurance producer licensed by the director or his designee who:

(i) sells, solicits, or negotiates insurance on behalf of an insured;

(ii) takes or transmits other than for himself an application for insurance or a policy of insurance to or from an insured;

(iii) advertises or otherwise gives notice that he receives or transmits a surplus lines application or policies;

(iv) receives or delivers a policy of surplus lines insurance for an insured on behalf of a surplus lines insurer;

(v) receives, collects, or transmits a premium of surplus lines insurance; or

(vi) performs another act in the making of a surplus lines insurance contract for or with an insured.

(b) However, an insurance broker's license is not required of a broker's office employee acting within the confines of the broker's office, under the direction and supervision of the licensed broker and within the scope of the broker's license, in the acceptance of request for insurance and payment of premiums and the performance of clerical, stenographic, and similar office duties.

(c) An insurance broker may place that insurance either with an eligible surplus lines insurer or with a licensed insurance producer appointed by an insurance carrier licensed in this State.

(9) "Municipal agent" means the Municipal Association of South Carolina or other designated agent of the municipality for the purpose set forth in this chapter.

(10) "Surplus lines insurance" means any property and casualty insurance permitted to be placed directly or through a surplus lines broker with a surplus lines insurer eligible to accept the insurance as defined in Section 38-1-20(56).

(11) "Surplus lines insurer" means an insurer not licensed to engage in the business of insurance in this State, but does not include a risk retention group, as that term is defined in Section 2(a)(4) of the Liability Risk Retention Act of 1986 (15 U.S.C. 3901(a)(4)).

(12) "Premium tax" means, with respect to surplus lines or independently procured insurance coverage, any tax, fee, assessment, or other charge imposed by a governmental entity directly or indirectly based on any payment made as consideration for an insurance contract, including premium deposits, assessments, registration fees, and any other compensation given in consideration for a contract of insurance.

(13) "Broker's premium tax rate" means a blended tax rate of six percent. The rate is comprised of a four percent state broker's premium tax and a two percent municipal broker's premium tax.

(14) "Qualified risk manager" means, with respect to a policyholder of commercial insurance, a person who meets all of the following requirements:

(a) the person is an employee of, or third-party consultant retained by, the commercial policyholder;

(b) the person provides skilled services in loss prevention, loss reduction, or risk and insurance coverage analysis, and purchase of insurance; and

(c)(i)(A) the person has a bachelor's degree or higher from an accredited college or university in risk management, business administration, finance, economics, or any other field determined by the director or other state regulatory official or entity to demonstrate minimum competence in risk management; and

(B) has three years of experience in risk financing, claims administration, loss prevention, risk and insurance analysis, or purchasing commercial lines of insurance; or

(aa) has a designation as a Chartered Property and Casualty Underwriter (CPCU) issued by the American Institute for CPCU/Insurance Institute of America;

(bb) has a designation as an Associate in Risk Management (ARM) issued by the American Institute for CPCU/Insurance Institute of America;

(cc) has a designation as Certified Risk Manager (CRM) issued by the National Alliance for Insurance Education & Research;

(dd) has a designation as a RIMS Fellow (RF) issued by the Global Risk Management Institute; or

(ee) any other designation, certification, or license determined by the director or other state insurance regulatory official or entity to demonstrate minimum competency in risk management;

(ii)(A) has at least seven years of experience in risk financing, claims administration, loss prevention, risk and insurance coverage analysis, or purchasing commercial lines of insurance; and

(B) has any one of the designations specified in subitems (c)(i)(B)(aa) through (c)(i)(B)(ee);

(iii) has at least ten years of experience in risk financing, claims administration, loss prevention, risk and insurance coverage analysis, or purchasing commercial lines of insurance; or

(iv) has a graduate degree from an accredited college or university in risk management, business administration, finance, economics, or any other field determined by the director or other state regulatory official or entity to demonstrate minimum competence in risk management.

(15) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and American Samoa.

HISTORY: Former 1976 Code Section 38-45-10 [1947 (45) 322; 1952 Code Section 37-801; 1962 Code Section 37-801] recodified as Section 38-17-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-47-10 [1947 (45) 322; 1952 Code Section 37-201; 1962 Code Section 37-201] recodified as Section 38-45-10 by 1987 Act No. 155, Section 1; 1990 Act No. 524, Section 3; 1993 Act No. 181, Section 672; 2009 Act No. 69, Section 7, eff June 2, 2009; 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-20. Requirements for resident to be licensed as an insurance broker.

A resident property and casualty-licensed insurance producer may be licensed as an insurance broker by the director or his designee if the following requirements are met:

(1) licensure of the resident as an insurance producer for the same lines of insurance for which he proposes to apply as a broker of this State;

(2) successfully passed the South Carolina broker licensing examination;

(3) payment of a biennial license fee of two hundred dollars which is earned fully when received, not refundable;

(4) filing of a bond with the department in a form approved by the Attorney General in favor of South Carolina of ten thousand dollars executed by a corporate surety licensed to transact surety insurance in this State and personally countersigned by a licensed resident agent of the surety. The bond must be conditioned to pay a person insured or seeking insurance through the broker who sustains loss as a result of:

(a) the broker's violation of or failure to comply with an insurance law or regulation of this State;

(b) the broker's failure to transmit properly a payment received by him, cash or credit, for transmission to an insurer or an insured; or

(c) an act of fraud committed by the broker in connection with an insurance transaction. Instead of a bond, the broker may file with the department certificates of deposit of ten thousand dollars of building and loan associations or federal savings and loan associations located within the State in which deposits are guaranteed by the Federal Savings and Loan Insurance Corporation, not to exceed the amount of insurance, or of banks located within the State in which deposits are guaranteed by the Federal Deposit Insurance Corporation, not to exceed the amount of insurance. An aggrieved person may institute an action in the county of his residence against the broker or his surety, or both, to recover on the bond or against the broker to recover from the certificates of deposit, and a copy of the summons and complaint in the action must be served on the director, who is not required to be made a party to the action;

(5) payment to the department, within thirty days after March thirty-first, June thirtieth, September thirtieth, and December thirty-first each year, of the broker's premium tax rate upon premiums for policies of insurers not licensed in this State. In computing total premiums, return premiums on risks and dividends paid or credited to policyholders are excluded. The credit must be refunded to the policyholder.

HISTORY: Former 1976 Code Section 38-45-20 [1947 (45) 322; 1952 Code Section 37-802; 1962 Code Section 37-802] recodified as Section 38-17-20 by 1987 Act No. 155, Section 1; Former 1976 Code Sections 38-47-20 [1947 (45) 322; 1952 Code Section 37-202; 1962 Code Section 37-202] and Section 38-47-30 [1947 (45) 322; 1952 Code Section 37-203; 1960 (51) 1646; 1962 Code Section 37-203; 1969 (56) 240; 1970 (56) 2497; 1981 Act No. 11, Section 1; 1981 Act No. 44, Section 1] recodified as Section 38-45-20 by 1987 Act No. 155, Section 1; 1988 Act No. 314, Section 5; 1989 Act No. 52, Section 3; 1990 Act No. 379, Section 1; 1992 Act No. 501, Part II Section 11J; 1993 Act No. 181, Section 672; 2000 Act No. 312, Section 9; 2003 Act No. 73, Section 13, eff January 31, 2004; 2004 Act No. 291, Section 11, eff July 29, 2004; 2008 Act No. 326, Section 12, eff June 16, 2008; 2009 Act No. 69, Section 8, eff June 2, 2009; 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-30. Requirements for nonresident to be licensed as an insurance broker.

A nonresident may be licensed as an insurance broker by the director or his designee if the following requirements are met:

(1) filing an application on a form prescribed by the director or his designee;

(2) filing an affidavit stating he will not during the period of the license place, directly or indirectly, insurance on a risk located in this State except through licensed producers of insurers licensed to do business in this State;

(3) filing an affidavit stating he is a licensed broker in another state;

(4) paying a biennial license fee of two hundred dollars fully earned when received, not refundable;

(5) an aggrieved person may institute an action in the county of his residence against the broker to recover damages. A copy of the summons and complaint in the action must be served on the director, who is not required to be made a party to the action;

(6) paying the department, within thirty days after March thirty-first, June thirtieth, September thirtieth, and December thirty-first each year, the broker's premium tax rate upon premiums for policies of insurers not licensed in this State. In computing total premiums, return premiums on risks and dividends paid or credited to policyholders are excluded. The credit must be refunded to the policyholder.

HISTORY: Former 1976 Code Section 38-45-30 [1947 (45) 322; 1952 Code Section 37-803; 1962 Code Section 37-803] recodified as Section 38-17-30 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-47-30 [1947 (45) 322; 1952 Code Section 37-203; 1960 (51) 1646; 1962 Code Section 37-203; 1969 (56) 240; 1970 (56) 2497; 1981 Act No. 11, Section 1; 1981 Act No. 44, Section 1]; Section 38-47-40 [1947 (45) 322; 1952 Code Section 37-203.1; 1962 Code Section 37-203.1] recodified as Section 38-45-30 by 1987 Act No. 155, Section 1; 1988 Act No. 314, Section 6; 1989 Act No. 52, Section 4; 1990 Act No. 379, Section 2; 1992 Act No. 501, Part II Section 11K; 1993 Act No. 181, Section 672; 1999 Act No. 30, Section 2; 2000 Act No. 312, Section 10; 2003 Act No. 73, Section 14, eff June 25, 2003; 2008 Act No. 326, Section 13, eff June 16, 2008; 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-35. Applicant's business and residence address required; notice of change of address required.

When an individual applies for an insurance broker's license, he shall supply the department his business and residence address. The broker shall notify the department within thirty days of any change in these addresses.

HISTORY: 1988 Act No. 327, Section 2; 1993 Act No. 181, Section 672; 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-40. Reciprocal agreements as to licensing nonresidents.

The director or his designee may enter into reciprocal agreements with the insurance commissioners of other states in regard to licensing of nonresident brokers if in his judgment the arrangements or agreements are in the best interest of the State and if the applicant for the license meets the minimum statutory requirements of this State for the issuance of a broker's license. However, the director or his designee may not enter into or continue any reciprocal agreement unless the other state is as liberal as this State in licensing nonresident brokers.

HISTORY: Former 1976 Code Section 38-45-40 [1947 (45) 322; 1952 Code Section 37-804; 1962 Code Section 37-804; 1964 (53) 2054] recodified as Section 38-17-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-47-50 [1957 (50) 534; 1962 Code Section 37-203.2] recodified as Section 38-45-40 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 672; 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-50. Duration of broker's license; nonpayment of license fee.

Each license issued is for an indefinite term unless revoked or suspended. If the biennial license fee of a broker is not paid at the time and in the manner the department provides by regulation, the license must be canceled. If the license is to be reinstated, an original application must be filed and a reinstatement fee equal to the biennial license fee unpaid must be paid in addition to the regular biennial license fee.

HISTORY: Former 1976 Code Section 38-45-50 [1947 (45) 322; 1952 Code Section 37-805; 1962 Code Section 37-805; 1964 (53) 2054] recodified as Section 38-17-50 by 1987 Act No. 155, Section 1; Former 1976 Code Sections 38-1-60 [1979 Act No. 63], and 38-47-90 [1947 (45) 322; 1952 Code Section 37-205; 1962 Code Section 37-205; 1976 Act No. 612 Section 2] recodified as Section 38-45-50 by 1987 Act No. 155, Section 1; 1992 Act No. 501, Part II Section 11L; 1993 Act No. 181, Section 672; 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-55. Revenue.

The revenue collected from the broker's premium tax rate imposed pursuant to the provisions of Sections 38-45-20(5), 38-45-30(6), and 38-45-190, must be credited to a special earmarked fund, distinct from the general fund, and expended only for the purposes provided in this chapter.

HISTORY: 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-60. Accounting of state portion of broker's premium tax rate payment collected; distribution from earmarked fund.

(A) As soon after December thirty-first of each year as may be convenient, the director or his designee shall render an accounting to the State Treasurer of the state portion of the broker's premium tax rate payment collected showing the counties in which the risk covered by the insurance is located and shall furnish a duplicate of the accounting to the Comptroller General. The Comptroller General shall draw his warrant on the State Treasurer for one-fourth of the state's portion of the broker's premium tax rate payment collected by the department on property insurance, payable to the county treasurer of the county in which the property is located. The county treasurer shall distribute the broker's premium tax collected on property insurance in accordance with the requirements of Sections 23-9-360 and 23-9-470 and Sections 38-7-70 and 38-7-80.

(B) As soon as practical after December thirty-first, but no later than July first of each year, the department shall distribute from the special earmarked fund, distinct from the general fund, the municipal portion of the broker's premium tax rate payment collected for the prior tax year in accordance with the requirements of Sections 38-45-20(5) and 38-45-30(6). This amount must be paid to the municipal agent with a full accounting, provided by the department, including, but not limited to, the name and address of the broker, and amount of the broker's premium tax rate payment collected from each broker, and showing the counties in which the risk covered by the insurance is located. The municipal agent shall distribute the funds annually to each municipality with which it contracts based on the data submitted by the department.

HISTORY: Former 1976 Code Section 38-45-60 [1947 (45) 322; 1952 Code Section 37-806; 1962 Code Section 37-806] recodified as Section 38-17-60 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-47-70 [1947 (45) 322; 1952 Code Section 37-207; 1962 Code Section 37-207; 1978 Act No. 585 Section 2; 1981 Act No. 11, Section 2] recodified as Section 38-45-60 by 1987 Act No. 155, Section 1; 1991 Act No. 171, Part II, Section 22J; 1993 Act No. 181, Section 672; 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-70. Effect of broker's license; municipal license fees.

A broker's license entitles the holder to solicit insurance in any county of this State. However, municipalities may impose license fees in accordance with this title.

HISTORY: Former 1976 Code Section 38-45-70 [1947 (45) 322; 1952 Code Section 37-807; 1962 Code Section 37-807] recodified as Section 38-17-70 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-47-80 [1947 (45) 322; 1952 Code Section 37-208; 1962 Code Section 37-208] recodified as Section 38-45-70 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 672; 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-80. Brokers to keep records of business done, furnish to director for inspection.

All brokers doing any kind of insurance business in this State shall make and keep a full and correct record of the business done by them, showing the number, date, term, amount insured, premiums, and the person to whom issued of every policy or certificate of renewal. The information from these records must be furnished to the director or his designee on demand and the original books or records are open to the inspection of the director or his designee on demand. These records must be kept for a minimum of five years. The director or his designee also may conduct examinations of broker records. Examinations must be conducted in accordance with the requirements of Chapter 13 of this title. The broker is responsible for the costs of any examination.

HISTORY: Former 1976 Code Section 38-45-80 [1947 (45) 322; 1952 Code Section 37-808; 1962 Code Section 37-808] recodified as Section 38-17-80 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-1210 [1947 (45) 322; 1952 Code Section 37-290; 1962 Code Section 37-290] recodified as Section 38-45-80 by 1987 Act No. 155, Section 1; 1988 Act No. 357, Section 5; 1993 Act No. 181, Section 672; 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-90. Duties of brokers placing business with nonadmitted insurers; statements and reports; due diligence.

(A) At the request of a licensed resident broker, the director or his designee may approve certain nonadmitted insurers as eligible surplus lines insurers to write business on risks located in this State that one or more insurers licensed in this State to write that line of business in this State have declined to write. The director or his designee may require the broker to submit, on behalf of the insurer, documents necessary to satisfy him that the insurer is licensed in his domiciliary state, that meets at least the minimum capital and surplus requirements of this State, and that its operation is not hazardous to the policyholders. The director or his designee may require the broker or the insurer to file additional documents at any time to maintain the insurer's status as an eligible surplus lines insurer. For the purposes of this section, "domiciliary state" means the state or jurisdiction in which an insurer is incorporated or organized. The director or his designee may withdraw his approval at any time the insurer fails to meet any of the requirements. While the insurer maintains his status as an eligible surplus lines insurer, a duly licensed broker, under the terms of this chapter, may place business with the insurer. An insurance broker shall exercise due care in the placing of insurance, except as provided in subsection (B). Each broker transacting business in the State during a calendar year shall file annually with the department within thirty days after December thirty-first a detailed report of this business. The report must be in the form the director or his designee prescribes. The broker's books, papers, and accounts must be open at all times to the inspection of the director or his designee.

(B) A surplus lines broker is not required to search with due diligence to determine whether the full amount or type of insurance can be obtained from an admitted insurer when the broker is seeking to procure or place nonadmitted insurance for an exempt commercial purchaser provided the:

(1) broker procuring or placing the surplus lines insurance has disclosed to the exempt commercial purchaser that the insurance may or may not be available from the admitted market and that insurance obtained from the admitted market may provide greater protection with more regulatory oversight; and

(2) exempt commercial purchaser has subsequently requested in writing for the broker to procure or place such insurance from a nonadmitted insurer.

HISTORY: Former 1976 Code Section 38-45-90 [1947 (45) 322; 1952 Code Section 37-809; 1962 Code Section 37-809] recodified as Section 38-17-90 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-47-100 [1947 (45) 322; 1952 Code Section 37-209; 1962 Code Section 37-209; 1981 Act No. 13, Section 1] recodified as Section 38-45-90 by 1987 Act No. 155, Section 1; 1988 Act No. 314, Section 7; 1993 Act No. 181, Section 672; 1998 Act No. 411, Section 4; 2008 Act No. 326, Section 14, eff June 16, 2008; 2012 Act No. 283, Section 1, eff January 1, 2012; 2013 Act No. 66, Section 1, eff June 13, 2013.



SECTION 38-45-100. Brokers may divide commissions.

A licensed insurance broker may divide commissions with producers or brokers in other states or with a producer licensed in this State for an insurer doing the particular class of insurance desired to be placed through the broker.

HISTORY: Former 1976 Code Section 38-45-100 [1947 (45) 322; 1952 Code Section 37-810; 1962 Code Section 37-810; 1964 (53) 2054] recodified as Section 38-17-100 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-47-110 [1947 (45) 322; 1952 Code Section 37-211; 1962 Code Section 37-211] recodified as Section 38-45-100 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 672; 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-110. Warning on stamped on policies of eligible surplus lines insurer.

The broker shall write or stamp upon the face of each policy and application of an eligible surplus lines insurer the words, "This company has been approved by the director or his designee of the South Carolina Department of Insurance to write business in this State as an eligible surplus lines insurer, but it is not afforded guaranty fund protection".

HISTORY: Former 1976 Code Section 38-45-110 [1947 (45) 322; 1952 Code Section 37-811; 1962 Code Section 37-811] recodified as Section 38-17-110 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-47-130 [1947 (45) 322; 1952 Code Section 37-210; 1962 Code Section 37-210; 1981 Act No. 131, Section 1] recodified as Section 38-45-110 by 1987 Act No. 155, Section 1; 1988 Act No. 314, Section 8; 1993 Act No. 181, Section 672; 1998 Act No. 260, Section 1; 2000 Act No. 312, Section 11; 2002 Act No. 228, Section 8, eff May 1, 2002; 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-120. Personal liability of broker on policy of unlicensed insurer.

Every insurance broker who sells an insurance policy written or issued by an insurer not licensed to do business in this State is personally liable for the limits of the coverage provided for in the policy if the broker fails to comply with the provisions of this title relating to policies issued by insurers not licensed to do business in this State.

HISTORY: Former 1976 Code Section 38-45-120 [1947 (45) 322; 1952 Code Section 37-812; 1962 Code Section 37-812] recodified as Section 38-17-120 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-47-140 [1960 (51) 1630; 1962 Code Section 37-210.1] recodified as Section 38-45-120 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 672; 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-130. Adjustment of losses; inspections and endorsements.

All losses occurring under policies placed through an insurance broker may be adjusted by a licensed producer or adjuster in this State. All inspections of property and endorsements on policies may be made by a licensed broker or any other licensed insurance producer in this State authorized to do so.

HISTORY: Former 1976 Code Section 38-45-130 [1947 (45) 322; 1952 Code Section 37-813; 1962 Code Section 37-813] recodified as Section 38-17-130 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-47-120 [1947 (45) 322; 1952 Code Section 37-212; 1962 Code Section 37-212] recodified as Section 38-45-130 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 672; 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-140. Revocation of license of broker.

When the director or his designee determines after investigation that a broker has violated this title, he may, upon ten days' notice, impose the penalties provided in Section 38-2-10.

HISTORY: Former 1976 Code Section 38-45-140 [1947 (45) 322; 1952 Code Section 37-814; 1962 Code Section 37-814] recodified as Section 38-17-140 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-47-150 [1947 (45) 322; 1952 Code Section 37-204; 1962 Code Section 37-204] recodified as Section 38-45-140 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 19; 1993 Act No. 181, Section 672; 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-150. Penalties.

Any person violating this chapter is guilty of a misdemeanor. Each risk written in violation of this chapter is considered a separate offense.

HISTORY: Former 1976 Code Section 38-45-150 [1947 (45) 322; 1952 Code Section 37-815; 1962 Code Section 37-815] recodified as Section 38-17-150 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-47-160 [1947 (45) 322; 1949 (46) 600; 1952 Code Section 37-213; 1962 Code Section 37-213] recodified as Section 38-45-150 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 20; 1993 Act No. 181, Section 672; 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-160. Brokers policy fees.

No policy fee may be charged by a broker unless it is a reasonable fee, it is made part of the contract, and the broker's premium tax rate is paid upon the policy fee. If for any reason the director or his designee disapproves the placement or the insurer ultimately refuses to write the risk, the broker shall immediately refund the full policy fee to the policyholder.

HISTORY: Former 1976 Code Section 38-45-160 [1947 (45) 322; 1952 Code Section 37-816; 1962 Code Section 37-816; 1971 (57) 709; 1976 Code Section 38-45-160; 1980 Act No. 306, Section 3] recodified as Section 38-17-160 by 1987 Act No. 155, Section 1; New Section 38-45-160 enacted by 1988 Act No. 314, Section 9; 1993 Act No. 181, Section 672; 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-170. Appointment of director as attorney for service of legal process, for eligible surplus lines insurers.

Before the director or his designee approves a nonadmitted insurer as an eligible surplus lines insurer, the insurer shall appoint in writing the director and his successors in office to be its true and lawful attorney upon whom all legal process in any action or proceeding against it must be served and in this writing shall agree that any lawful process against it which is served upon this attorney is of the same legal force and validity as if served upon the insurer and that the authority continues in force so long as any liability remains outstanding in the State. Copies of the appointment, certified by the director, are sufficient evidence of the appointment and must be admitted in evidence with the same force and effect as the original might be admitted.

HISTORY: Former 1976 Code Section 38-45-170 [1947 (45) 322; 1952 Code Section 37-817; 1962 Code Section 37-817] recodified as Section 38-17-170 by 1987 Act No. 155, Section 1; New Section 38-45-170 enacted by 1988 Act No. 314, Section 10; 1993 Act No. 181, Section 672; 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-180. Authority of department.

The department may promulgate regulations and prescribe forms and procedures necessary to implement this chapter.

HISTORY: 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-190. Authority of director.

(A) For the purposes of carrying out the Nonadmitted and Reinsurance Reform Act of 2010, the director or his designee may enter into an agreement with a single state to facilitate the collection, allocation, and disbursement of premium taxes attributable to the placement of surplus lines insurance, provide for uniform methods of allocation and reporting among surplus lines insurance risk classifications, and share information among states relating to surplus lines insurance premium taxes. The General Assembly may approve, modify, or rescind any such agreement.

(B) The director or his designee is authorized to participate in a clearing house established through a multistate agreement approved by the General Assembly for the purpose of collecting and disbursing to reciprocal states any funds collected pursuant to subsection (A) applicable to properties, risks, or exposures located or to be performed outside of this State. To the extent that other states where portions of the properties, risks, or exposures reside have failed to enter into an agreement or reciprocal allocation procedure with this State, the net premium tax collected shall be retained by this State.

HISTORY: 2012 Act No. 283, Section 1, eff January 1, 2012.



SECTION 38-45-195. Collecting taxes for all risks placed in surplus lines market.

Nothing in this chapter precludes the director or his designee from collecting one hundred percent of the taxes due under this chapter for all risks placed in the surplus lines market.

HISTORY: 2012 Act No. 283, Section 1, eff January 1, 2012.






CHAPTER 46 - REINSURANCE INTERMEDIARY ACT

SECTION 38-46-10. Short title.

This chapter may be cited as the "Reinsurance Intermediary Act".

HISTORY: 1992 Act No. 332, Section 1.



SECTION 38-46-20. Definitions.

As used in this chapter:

(1) "Actuary" means a person who is a member in good standing of the American Academy of Actuaries.

(2) "Controlling person" means a person, a firm, an association, or a corporation who directly or indirectly has power to direct or cause to be directed the management, control, or activities of the reinsurance intermediary.

(3) "Insurer" means a corporation, a fraternal organization, a burial association, another association, a partnership, a society, an order, an individual, or an aggregation of individuals engaging or proposing or attempting to engage as principals in any kind of insurance or surety business, including the exchanging of reciprocal or interinsurance contracts between individuals, partnerships, and corporations.

(4) "Licensed producer" means an agent, broker, or reinsurance intermediary licensed pursuant to the applicable provision of the insurance law.

(5) "Reinsurance intermediary" means a reinsurance intermediary-broker or a reinsurance intermediary-manager defined in this section.

(6) "Reinsurance intermediary-broker" means a person, other than an officer or employee of the ceding insurer, who solicits, negotiates, or places reinsurance cessions or retrocessions on behalf of a ceding insurer without the authority or power to bind reinsurance on behalf of the insurer.

(7) "Reinsurance intermediary-manager" means a person who has authority to bind or manage all or part of the assumed reinsurance business of a reinsurer, including the management of a separate division, department, or underwriting office, and acts as an agent for the reinsurer whether known as a reinsurance intermediary-manager or other similar term. The following persons are not reinsurance intermediary-managers with respect to the reinsurer for the purposes of this chapter:

(a) an employee of the reinsurer;

(b) a United States reinsurance intermediary-manager of the United States branch of an alien reinsurer;

(c) an underwriting reinsurance intermediary-manager which, pursuant to contract, manages all the reinsurance operations of the reinsurer, is under common control with the reinsurer, is subject to the Insurance Holding Company Regulatory Act, and whose compensation is not based on the volume of premiums written.

(d) the reinsurance intermediary-manager of a group, association, pool, or organization of insurers which engage in joint underwriting or joint reinsurance and who are subject to examination by the insurance commissioner of the state in which the reinsurance intermediary-manager's principal business office is located.

(8) "Reinsurer" means a person, a firm, an association, or a corporation licensed in this State pursuant to the applicable provisions of the insurance law as an insurer with the authority to assume reinsurance.

(9) "To be in violation" means that the reinsurance intermediary, insurer, or reinsurer for whom the reinsurance intermediary was acting failed to comply substantially with this chapter.

(10) "Qualified United States financial institution" means an institution that:

(a) is organized or, for a United States office of a foreign banking organization, licensed under the laws of the United States or its states;

(b) is regulated, supervised, and examined by United States federal or state authorities having regulatory authority over banks and trust companies;

(c) has been determined by either the director or his designee or the Securities Valuation Office of the National Association of Insurance Commissioners to meet the standards of financial condition and standing considered necessary and appropriate to regulate the quality of financial institutions whose letters of credit are acceptable to the director or his designee.

HISTORY: 1992 Act No. 332, Section 1; 1993 Act No. 181, Section 673.



SECTION 38-46-30. Licensing requirement for intermediary-broker and intermediary-manager; bond; requisites for licensing; fee; refusal of license; designation of person to receive process; attorneys exempt.

(A) No person may act as a reinsurance intermediary-broker in this State if he maintains an office directly or as a member or an employee of a firm or an association or as an officer, a director, or an employee of a corporation in:

(1) this State unless the reinsurance intermediary-broker is a licensed producer in this State; or

(2) another state unless the reinsurance intermediary-broker is a licensed producer in that state and is licensed in this State as a reinsurance intermediary. The license may be a nonresident license.

(B) No person may act as a reinsurance intermediary-manager:

(1) for a reinsurer domiciled in this State, unless the reinsurance intermediary-manager is a licensed producer in this State;

(2) in this State if the reinsurance intermediary-manager maintains an office directly or as a member or an employee of a firm or an association or an officer, a director, or an employee of a corporation in this State unless the reinsurance intermediary-manager is a licensed producer in this State;

(3) in another state for a foreign insurer, unless the reinsurance intermediary-manager is a licensed producer in that state and is licensed in this State as a reinsurance intermediary. The license may be a nonresident license.

(C) For the protection of the reinsurer, the director or his designee shall require a reinsurance intermediary-manager subject to subsection (B) to file a fifty thousand dollar bond for each reinsurer represented. The bond must be issued by an insurer acceptable to the director or his designee.

(D)(1) The director or his designee may issue a reinsurance intermediary license to a person who has:

(a) demonstrated compliance with the requirements of this chapter;

(b) completed satisfactorily an application for a license on forms prepared by the director or his designee;

(c) paid a licensing fee of one hundred dollars in connection with the issuance or annual renewal of the license.

(2) If the applicant for a reinsurance intermediary license is a nonresident, the applicant, as a condition precedent to receiving or holding a license, shall designate a resident of this State upon whom notices or orders of the director or his designee or process affecting the nonresident reinsurance intermediary may be served. The licensee shall notify the department in writing within thirty days of every change in its designated agent for service of process, and the change does not become effective until acknowledged by the director or his designee.

(E) The director or his designee may refuse to issue a reinsurance intermediary license if, in his judgment, the applicant, a person named on the application, or a member, a principal, an officer, or a director of the applicant is not trustworthy or a controlling person of the applicant is not trustworthy to act as a reinsurance intermediary or if one or more of the foregoing has given cause for revocation or suspension of the license or has failed to comply with a prerequisite for the issuance of the license. Upon written request the director or his designee shall furnish a summary of the basis for refusal to issue a license. No reinsurance intermediary license may be refused except on reasonable notice and opportunity to be heard afforded the applicant. An applicant whose application has been denied may appeal as provided in Section 38-3-210.

(F) Licensed attorneys of this State when acting in their professional capacity are exempt from this section.

HISTORY: 1992 Act No. 332, Section 1; 1993 Act No. 181, Section 674.



SECTION 38-46-40. Written contract required between intermediary-broker and insurer it represents; minimum terms contract must provide.

Transactions between a reinsurance intermediary-broker and the insurer it represents in that capacity only may be entered into pursuant to a written contract specifying the responsibilities of each party. The contract, at a minimum, must provide that:

(1) The insurer may terminate the reinsurance intermediary-broker's authority at any time.

(2) The reinsurance intermediary-broker shall render accounts to the insurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by or owing to the reinsurance intermediary-broker, and remit all funds due to the insurer within thirty days of receipt.

(3) Funds collected for the insurer's account must be held by the reinsurance intermediary-broker in a fiduciary capacity in a bank which is a qualified United States financial institution.

(4) The reinsurance intermediary-broker shall comply with Section 38-46-50.

(5) The reinsurance intermediary-broker shall comply with the written standards established by the insurer for the cession or retrocession of all risks.

(6) The reinsurance intermediary-broker shall disclose to the insurer a relationship with a reinsurer to which business will be ceded or retroceded.

HISTORY: 1992 Act No. 332, Section 1.



SECTION 38-46-50. Records of contracts of reinsurance to be maintained for at least ten years; access by insurer.

(A) For at least ten years after expiration of each contract of reinsurance transacted by the reinsurance intermediary-broker, he shall keep a complete record for each transaction showing:

(1) the type of contract, limits, underwriting restrictions, classes or risks, and territory;

(2) the period of coverage, including effective and expiration dates, cancellation provisions, and notice required for cancellation;

(3) reporting and settlement requirements of balances;

(4) the rate used to compute the reinsurance premium;

(5) the names and addresses of assuming reinsurers;

(6) the rates of all reinsurance commissions, including the commissions on retrocessions handled by the reinsurance intermediary-broker;

(7) related correspondence and memoranda;

(8) proof of placement;

(9) the details regarding retrocessions handled by the reinsurance intermediary-broker, including the identity of retrocessionaries and percentage of each contract assumed or ceded;

(10) financial records, including, but not limited to, premium and loss accounts;

(11) when the reinsurance intermediary-broker procures a reinsurance contract on behalf of an insurer:

(a) directly from an assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(b) if placed through a representative of the assuming reinsurer other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.

(B) The insurer must have access and the right to copy and audit all accounts and records maintained by the reinsurance intermediary-broker related to its business in a form usable by the insurer.

HISTORY: 1992 Act No. 332, Section 1.



SECTION 38-46-60. Party engaged as intermediary-broker to be licensed; regulation of contacts between insurer and intermediary-broker with which it transacts business; annual filing of financial statements.

(A) An insurer may not engage the services of a person, a firm, an association, or a corporation to act as a reinsurance intermediary-broker on its behalf unless the person is licensed as required by Section 38-46-30.

(B) An insurer may not employ an individual who is employed by a reinsurance intermediary-broker with which it transacts business unless the reinsurance intermediary-broker is under common control with the insurer and subject to the Insurance Holding Company Regulatory Act.

(C) The insurer annually shall file with the department not later than March first a copy of the statements of the financial condition of each reinsurance intermediary-broker which the insurer has engaged. The statements must be prepared by an independent certified accountant in a form acceptable to the director or his designee.

HISTORY: 1992 Act No. 332, Section 1; 1993 Act No. 181, Section 675.



SECTION 38-46-70. Transactions between reinsurance intermediary-manager and reinsurer it represents regulated; written contract required; approval by reinsurer's directors and by director; terms contract must include.

Transactions between a reinsurance intermediary-manager and the reinsurer it represents in that capacity only may be entered into pursuant to a written contract specifying the responsibilities of each party, which must be approved by the reinsurer's board of directors. No contract by which a reinsurer assumes or cedes business through a reinsurance intermediary-manager may be entered into unless the insurer has notified the department in writing at least thirty days in advance of its intention to enter into the contract, has furnished a true copy of the contract to the director or his designee, and the director or his designee has not disapproved it within the thirty days. The contract, at a minimum, must provide:

(1) The reinsurer may terminate the contract for cause upon written notice to the reinsurance-intermediary manager. The reinsurer immediately may suspend the authority of the reinsurance intermediary-manager to assume or cede business during the pendency of a dispute regarding the cause for termination.

(2) The reinsurance intermediary-manager shall render accounts to the reinsurer accurately detailing all material transactions, including information necessary to support all commissions, charges, and other fees received by or owing to the reinsurance intermediary-manager and remit all funds due under the contract to the reinsurer within thirty days.

(3) All funds collected for the reinsurer's account must be held by the reinsurance intermediary-manager in a fiduciary capacity in a bank which is a qualified United States financial institution. The reinsurance intermediary-manager may retain no more than ninety days estimated claims payments and allocated loss adjustment expenses. The reinsurance intermediary-manager shall maintain a separate bank account for each reinsurer that it represents.

(4) For at least ten years after expiration of each contract of reinsurance transacted by the reinsurance intermediary-manager, he shall keep a complete record for each transaction showing:

(a) the type of contract, limits, underwriting restrictions, classes or risks, and territory;

(b) the period of coverage, including effective and expiration dates, cancellation provisions, notice required of cancellation, and disposition of outstanding reserves on covered risks;

(c) reporting and settlement requirements of balances;

(d) the rate used to compute the reinsurance premium;

(e) the names and addresses of reinsurers;

(f) the rates of all reinsurance commissions, including the commissions on retrocessions handled by the reinsurance intermediary-manager;

(g) related correspondence and memoranda;

(h) proof of placement;

(i) the details regarding retrocessions handled by the reinsurance intermediary-manager, as permitted by Section 38-46-90(D), including the identity of retrocessionaires and percentage of each contract assumed or ceded;

(j) financial records, including, but not limited to, premium and loss accounts;

(k) when the reinsurance intermediary-manager places a reinsurance contract on behalf of a ceding insurer:

(i) directly from an assuming reinsurer, written evidence that the assuming reinsurer has agreed to assume the risk; or

(ii) if placed through a representative of the assuming reinsurer other than an employee, written evidence that the reinsurer has delegated binding authority to the representative.

(5) The reinsurer must have access and the right to copy all accounts and records maintained by the reinsurance intermediary-manager related to its business in a form usable by the reinsurer.

(6) The contract must not be assigned in whole or in part by the reinsurance intermediary-manager.

(7) The reinsurance intermediary-manager shall comply with the written underwriting and rating standards established by the insurer for the acceptance, rejection, or cession of all risks.

(8) The rates, terms, and purposes of commissions, charges, and other fees which the reinsurance intermediary-manager may levy against the reinsurer must be set forth.

(9) If the contract permits the reinsurance intermediary-manager to settle claims on behalf of the reinsurer:

(a) All claims must be reported to the reinsurer in a timely manner.

(b) A copy of the claim file must be sent to the reinsurer at its request or as soon as it becomes known that the claim:

(i) has the potential to exceed fifty thousand dollars or the limit set by the reinsurer, whichever is less;

(ii) involves a coverage dispute;

(iii) may exceed the reinsurance intermediary-manager's claims settlement authority;

(iv) is open for more than six months; or

(v) is closed by payment of fifty thousand dollars or an amount set by the reinsurer, whichever is less;

(c) All claim files must be the joint property of the reinsurer and reinsurance intermediary-manager. However, upon an order of liquidation of the reinsurer the files become the sole property of the reinsurer or its estate. The reinsurance intermediary-manager must have reasonable access to and the right to copy the files on a timely basis.

(d) Settlement authority granted to the reinsurance intermediary-manager may be terminated for cause upon the reinsurer's written notice to the reinsurance intermediary-manager or upon the termination of the contract. The reinsurer may suspend the settlement authority during the pendency of the dispute regarding the cause of termination.

(10) If the contract provides for a sharing of interim profits by the reinsurance intermediary-manager, interim profits must not be paid until one year after the end of each underwriting period for property business and five years after the end of each underwriting period for casualty business, or a later period set by the director or his designee for specified lines of insurance, and not until the adequacy of reserves on remaining claims has been verified pursuant to Section 38-46-90(C).

(11) The reinsurance intermediary-manager annually shall provide the reinsurer with a statement of its financial condition prepared by an independent certified accountant.

(12) The reinsurer at least semi-annually shall conduct an on-site review of the underwriting and claims processing operations of the reinsurance intermediary-manager.

(13) The reinsurance intermediary-manager shall disclose to the reinsurer relationships it has with an insurer before ceding or assuming business with the insurer pursuant to this contract.

(14) Within the scope of its actual or apparent authority the acts of the reinsurance intermediary-manager are considered to be the acts of the reinsurer on whose behalf it is acting.

HISTORY: 1992 Act No. 332, Section 1; 1993 Act No. 181, Section 676.



SECTION 38-46-80. Acts prohibited of reinsurance intermediary-manager.

The reinsurance intermediary-manager may not:

(1) cede retrocessions on behalf of the reinsurer, except the reinsurance intermediary-manager may cede facultative retrocessions pursuant to obligatory facultative agreements if the contract with the reinsurer contains reinsurance underwriting guidelines for the retrocessions. The guidelines must include a list of reinsurers with which the automatic agreements are in effect and for each reinsurer, the coverages and amounts or percentages that may be reinsured and commission schedules;

(2) commit the reinsurer to participate in reinsurance syndicates;

(3) appoint a licensed producer without assuring that the licensed producer is licensed lawfully to transact the type of reinsurance for which he is appointed;

(4) without prior approval of the reinsurer, pay or commit the reinsurer to pay a claim, net of retrocessions, that exceeds fifty thousand dollars or one percent of the reinsurer's policyholder's surplus as of December thirty-first of the last completed calendar year, whichever is less;

(5) collect payment from a retrocessionaire or commit the reinsurer to a claim settlement with a retrocessionaire, without prior approval of the reinsurer. If prior approval is given, a report must be forwarded to the reinsurer within ten days;

(6) jointly employ an individual who is employed by the reinsurer unless the reinsurance intermediary-manager is under common control with the reinsurer subject to the Insurance Holding Company Regulatory Act;

(7) appoint a reinsurance intermediary-submanager.

HISTORY: 1992 Act No. 332, Section 1.



SECTION 38-46-90. Party engaged to act as intermediary-manager to be licensed; annual filing of financial statements; loss reserves; authority for retrocessional contracts or participation in reinsurance syndicates; notice of termination of contract with intermediary-manager; persons in certain positions not to serve on reinsurer's board.

(A) A reinsurer may not engage the services of a person, a firm, an association, or a corporation to act as a reinsurance intermediary-manager on its behalf unless the person is licensed as required by Section 38-46-30.

(B) The reinsurer annually shall file with the department not later than March first a copy of statements of the financial condition of each reinsurance intermediary-manager, which the reinsurer has engaged, prepared by an independent certified accountant in a form acceptable to the director or his designee.

(C) If a reinsurance intermediary-manager establishes loss reserves, the reinsurer annually shall obtain the opinion of an actuary attesting to the adequacy of loss reserves established for losses incurred and outstanding on business produced by the reinsurance intermediary-manager. The opinion must be filed not later than March first. This opinion is in addition to other required loss reserve certification.

(D) Binding authority for all retrocessional contracts or participation in reinsurance syndicates rests with an officer of the reinsurer who must not be affiliated with the reinsurance intermediary-manager.

(E) Within thirty days of termination of a contract with a reinsurance intermediary-manager, the reinsurer shall provide written notification of termination to the department.

(F) A reinsurer may not appoint to its board of directors an officer, a director, an employee, a controlling shareholder, or a subproducer of its reinsurance intermediary-manager. This subsection does not apply to relationships governed by the Insurance Holding Company Regulatory Act or, if applicable, the Broker Controlled Insurer Act.

HISTORY: 1992 Act No. 332, Section 1; 1993 Act No. 181, Section 677.



SECTION 38-46-100. Reinsurance intermediary subject to examination; access to books, accounts and records.

(A) A reinsurance intermediary is subject to examination by the director or his designee. The director or his designee must have access to all books, bank accounts, and records of the reinsurance intermediary in a form usable to the director or his designee.

(B) A reinsurance intermediary-manager may be examined as if he were the reinsurer.

HISTORY: 1992 Act No. 332, Section 1; 1993 Act No. 181, Section 678.



SECTION 38-46-110. Violations; hearings; penalties; judicial review; rights of policy holders, claimants, creditors, and other third parties not affected.

(A) A reinsurance intermediary, insurer, or reinsurer found by the director or his designee after a hearing conducted in accordance with Insurance Department Regulation 69-31 to be in violation of this chapter:

(1) for each separate violation, shall pay a penalty of not more than fifteen thousand dollars and thirty thousand dollars if the violation is wilful;

(2) is subject to revocation or suspension of its license;

(3) for a violation committed by the reinsurance intermediary, make restitution to the insurer, reinsurer, rehabilitator, or liquidator of the insurer or reinsurer for the net losses incurred by the insurer or reinsurer attributable to the violation.

(B) The decision, determination, or order of the director or his designee pursuant to subsection (A) is subject to judicial review pursuant to Section 38-3-210.

(C) This section does not affect the right of the director or his designee to impose other penalties provided by Title 38.

(D) This chapter does not limit or restrict the rights of policyholders, claimants, creditors, or other third parties or confer rights to those persons.

HISTORY: 1992 Act No. 332, Section 1; 1993 Act No. 181, Section 679.



SECTION 38-46-120. Department to promulgate regulations.

The department may promulgate reasonable regulations for the implementation and administration of this chapter.

HISTORY: 1992 Act No. 332, Section 1; 1993 Act No. 181, Section 680.






CHAPTER 47 - INSURANCE ADJUSTERS

SECTION 38-47-10. Licenses required for adjusters; exemptions; automated claims adjudication system; denied claims.

(A) An individual commonly called an adjuster, adjusting losses for an insurer licensed to do business in this State, must be licensed by the director or his designee. These individuals shall apply for a license on a form prescribed by the director or his designee. The director or his designee shall satisfy himself that each applicant for an adjuster's license is an individual of good moral character, has sufficient knowledge of the insurance business and his duties as an adjuster, has not violated the insurance laws of the State, and is a fit and proper individual for the position. No license may be issued to a nonresident adjuster who resides in a state refusing to license South Carolina adjusters.

(B) The following individuals are exempt from licensure as an adjuster:

(1) A producer licensed under Chapter 43 is not required to comply with this section.

(2) An individual who, for portable electronics insurance, collects claim information from, or furnishes claim information to, insureds or claimants and who conducts data entry, including entering data into an automated claims adjudication system, provided that no more than twenty-five such persons are under the supervision of a licensed adjuster or a licensed producer who is otherwise exempt from licensure pursuant to paragraph (1).

(C) For purposes of this section, "automated claims adjudication system" means a preprogrammed computer system designed for the collection, data entry, calculation, and final resolution of portable electronics insurance claims that:

(1) only may be used by a licensed adjuster, licensed producer, or supervised individuals operating pursuant to this paragraph;

(2) must comply with all claims payment requirements of the insurance code; and

(3) must be certified as compliant with this section by a licensed independent adjuster who is an officer of the entity or an affiliate of the entity that employs an individual operating pursuant to this section.

(D) If the insured's claim is denied and the insured contests the denial, an individual licensed under this section must review the denial with the insured.

HISTORY: Former 1976 Code Section 38-47-10 [1947 (45) 322; 1952 Code Section 37-201; 1962 Code Section 37-201] recodified as Section 38-45-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-49-10 [1947 (45) 322; 1952 Code Section 37-221; 1962 Code Section 37-221] recodified as Section 38-47-10 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 681; 2012 Act No. 281, Section 1, eff June 26, 2012.



SECTION 38-47-15. Applicant's business and residence address required; notice of change of address required.

When an individual applies for an adjuster's license he shall supply the department his business and residence address. The adjuster shall notify the department within thirty days of any change in these addresses.

HISTORY: 1988 Act No. 327, Section 3; 1993 Act No. 181, Section 681.



SECTION 38-47-20. Reciprocal agreements as to licensing nonresidents.

The director or his designee may enter into reciprocal agreements with the insurance commissioners of other states in regard to licensing of nonresident adjusters if in his judgment such arrangements or agreements are in the best interest of the state and if the applicant for an adjuster's license meets the minimum statutory requirements of this State for the issuance of a license. However, the director or his designee may not enter into or continue any reciprocal agreement unless the other state is just as liberal as this State in licensing nonresident adjusters.

HISTORY: Former 1976 Code Section 38-47-20 [1947 (45) 322; 1952 Code Section 37-202; 1962 Code Section 37-202] recodified as Section 38-45-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-49-20 [1957 (50) 534; 1962 Code Section 37-221.1] recodified as Section 38-47-20 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 681.



SECTION 38-47-30. Fee for adjuster's license.

The fee for an adjuster's license is eighty dollars payable in advance and fully earned when received, not refundable, transferable, nor proratable. However, when the laws of another state of the United States require South Carolina adjusters to pay a license fee greater than the fee required in this State of nonresident adjusters, the nonresident adjuster shall pay an amount equal to the amount of charges imposed by the laws of his state upon adjusters of this State.

HISTORY: Former 1976 Code Section 38-47-30 [1947 (45) 322; 1952 Code Section 37-203; 1960 (51) 1646; 1962 Code Section 37-203; 1969 (56) 240; 1970 (56) 2497; 1981 Act No. 11, Section 1; 1981 Act No. 44, Section 1] recodified as Sections 38-45-20 and 38-45-30 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-49-30 [1947 (45) 322; 1952 Code Section 37-222; 1962 Code Section 37-222; 1981 Act No. 44 Section 2] recodified as Section 38-47-30 by 1987 Act No. 155, Section 1; 1992 Act No. 501, Part II Section 11M; 1993 Act No. 181, Section 681.



SECTION 38-47-40. Duration of license; nonpayment of fee; requirements for reinstatement.

An adjuster's license is for an indefinite term unless sooner revoked or suspended if the biennial license fee is paid at the time and in the manner which the department provides by regulation. If the license fee for an adjuster is not received when due, the license must be canceled. If the license is to be reinstated, an original application must be filed and a reinstatement fee equal to the biennial license fee unpaid must be paid in addition to the regular biennial license fee.

HISTORY: Former 1976 Code Section 38-47-40 [1947 (45) 322; 1952 Code Section 37-203.1; 1962 Code Section 37-203.1] recodified as Section 38-45-30 by 1987 Act No. 155, Section 1; Former 1976 Code Sections 38-1-60 [1979 Act No. 63] and 38-49-30 [1947 (45) 322; 1952 Code Section 37-222; 1962 Code Section 37-222] recodified as Section 38-47-40 by 1987 Act No. 155, Section 1; 1992 Act No. 501, Part II Section 11N. 181, Section 681.



SECTION 38-47-50. Adjusters represent the companies.

Adjusters are declared to be acting as the agents for the company or companies represented by them in the adjustment of any loss.

HISTORY: Former 1976 Code Section 38-47-50 [1957 (50) 534; 1962 Code Section 37-203.2] recodified as Section 38-45-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-49-50 [1947 (45) 322; 1952 Code Section 37-224; 1962 Code Section 37-225] recodified as Section 38-47-50 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 681.



SECTION 38-47-60. Adjuster acting for unauthorized insurer.

It is unlawful for a person to:

(1) act as adjuster on a contract made other than as authorized by the laws of this State or made by an insurer who is not regularly licensed to do business in this State; or

(2) adjust or aid in the adjustment, either directly or indirectly, of a claim arising under a contract of insurance not authorized by the laws of this State.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than two years, or both.

HISTORY: Former 1976 Code Section 38-47-60 [1947 (45) 322; 1952 Code Section 37-206; 1962 Code Section 37-206] has no comparable provisions in 1987 Act No. 155; Former 1976 Code Section 38-49-60 [1947 (45) 322; 1952 Code Section 37-226; 1962 Code Section 37-226] recodified as Section 38-47-60 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 21; 1993 Act No. 184, Section 216; 1993 Act No. 181, Section 681.



SECTION 38-47-70. Indication of violation of title by adjuster warrants imposition of listed penalties; notice.

When the director or his designee determines after investigation that there has been a violation of this title by an adjuster, upon ten days' notice, he may impose the penalties provided in Section 38-2-10.

HISTORY: Former 1976 Code Section 38-47-70 [1947 (45) 322; 1952 Code Section 37-207; 1962 Code Section 37-207; 1978 Act No. 585 Section 2; 1981 Act No. 11, Section 2] recodified as Section 38-45-60 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-49-70 [1947 (45) 322; 1952 Code Section 37-223; 1962 Code Section 37-223] recodified as Section 38-47-70 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 22; 1993 Act No. 181, Section 681.






CHAPTER 48 - PUBLIC INSURANCE ADJUSTERS

SECTION 38-48-10. Definitions.

As used in this chapter:

(1) "Public insurance adjuster" means any individual who, for salary, fee, commission, or other compensation, engages in public adjusting and who is licensed under Section 38-48-20. A public insurance adjuster is not an attorney licensed to practice by the South Carolina Supreme Court who adjusts insurance losses in the course of the practice of law. A public insurance adjuster is not an adjuster representing an insurer and is not licensed in accordance with the provisions of Chapter 47.

(2) "Public adjusting" means investigating, appraising or evaluating, and reporting to an insured in relation to a first party claim arising under insurance contracts, that insure the real or personal property, or both, of the insured. Public adjusting does not include acting in any manner in relation to claims for damages to or arising out of the operation of a motor vehicle. Public adjusting does not include any activities which may constitute the unauthorized practice of law. Nothing in this chapter shall be construed as permitting the unauthorized practice of law.

HISTORY: 2000 Act No. 380, Section 1.



SECTION 38-48-20. License required for public adjusters.

Every individual commonly called a public adjuster, adjusting losses for an insured, must be licensed by the director or his designee. These individuals shall apply for a license on a form prescribed by the director or his designee. The written examination for a public adjuster license shall be the same as that prescribed for insurance adjusters. The director or his designee shall satisfy himself that each applicant for a public adjuster's license is an individual of good moral character, has sufficient knowledge of the insurance business and duties as a public adjuster, has not violated the insurance laws of the State, and is a fit and proper individual for the position. No license may be issued pursuant to reciprocal arrangements or agreements as provided in Section 38-48-40 to a nonresident public adjuster who resides in a state which has enacted a statute requiring the licensing of public adjusters and which refuses to license South Carolina public adjusters; however, a license may be issued to such applicants upon a successful completion of the examination for public adjusters prescribed by the director or his designee. Only licensed public adjusters may solicit business from an insured who has sustained an insured loss. Individuals engaged in providing public adjusting services without a license shall be deemed to be engaged in unauthorized transaction of insurance business and subject to the remedies provided in Chapter 25, as well as the disgorgement of fees or restitution to the insured for any fees paid.

HISTORY: 2000 Act No. 380, Section 1.



SECTION 38-48-30. License application.

When an individual applies for a public adjuster's license, he shall supply the department his business and residence addresses and telephone numbers. The public adjuster shall notify the department within thirty days of any change in these addresses.

HISTORY: 2000 Act No. 380, Section 1.



SECTION 38-48-40. Reciprocal agreements with other states for licensing of public adjusters.

The director or his designee may enter into reciprocal agreements with the insurance commissioners or directors of other states in regard to licensing of nonresident public adjusters if in his judgment these arrangements or agreements are in the best interests of the State and if the applicant for a public adjuster's license meets the minimum statutory requirements in this State for the issuance of a license.

HISTORY: 2000 Act No. 380, Section 1.



SECTION 38-48-50. License fees.

The biennial fee for a public adjuster's license is eighty dollars payable in advance and fully earned when received, not refundable, transferable, nor proratable. However, when the laws of another state of the United States required in this State of nonresident public adjusters, the nonresident public adjusters shall pay an amount equal to the amount of charges imposed by the laws of this State upon public adjusters of this State.

HISTORY: 2000 Act No. 380, Section 1.



SECTION 38-48-60. Term of license; cancellation; reimbursement.

A public adjuster's license is for an indefinite term, unless sooner revoked or suspended, if the biennial license fee is paid at the time and in the manner which the department provides by regulation. If the license fee for a public adjuster is not received when due, the license must be canceled. If the license is to be reinstated, an original application must be filed and a reinstatement fee equal to the biennial license fee unpaid must be paid in addition to the regular biennial license fee.

HISTORY: 2000 Act No. 380, Section 1.



SECTION 38-48-70. Public adjuster as agent of the insured; standards of conduct.

Public insurance adjusters are declared to be acting as the agents of the insureds they represent in the adjustment of any loss. A public insurance adjuster shall:

(a) be honest and fair in all communications with the insured and with the insurer or its representatives;

(b) have no financial interests in any aspect of the insured's claim, other than the salary, fee, commission, or other compensations that may be established in the written contract between the insured and the public insurance adjuster;

(c) not refer or direct any insured needing repairs or other services in connection with a loss to any person with whom the public insurance adjuster has a financial interest; nor to any person who will or is reasonably anticipated to provide the public adjuster any direct or indirect compensation for the referral of any resulting business;

(d) not prevent or attempt to dissuade an insured from communicating with an insurer, the insurer's adjuster, an independent adjuster representing the insurer, an attorney, or any other person regarding the settlement of the insured's claim;

(e) not engage in any conduct which constitutes the unauthorized practice of law;

(f) not acquire any interest in salvage of property subject to his contract, except with the express written permission of the insured, after settlement with the insurer;

(g) not solicit or enter into any agreement for the repair or replacement of damaged property on which the public adjuster has been engaged to adjust or settle claims; and

(h) not offer or provide advice as to whether the insured's claim is covered by the insured's contract with the insurer.

HISTORY: 2000 Act No. 380, Section 1.



SECTION 38-48-80. Written agreement between public adjuster and insured.

Any agreement between the insured and the public insurance adjuster for the services described in this chapter shall be in writing and signed by both parties. The contract shall:

(a) state the full consideration for the public adjuster's services;

(b) specify in bold and conspicuous language that the consideration, compensation, commission, fee, percentage, or salary due to the public adjuster shall be paid by the insured from any sums the public adjuster assists the insured in recovering and not paid by the insurer;

(c) legibly state the full name and address as specified in the department's record of the licensed public adjuster;

(d) state the insured's full name and street address, the address and description of the loss, and the name of the insured's insurance company and policy number;

(e) disclose to the insured in bold, conspicuous language that (1) it is not necessary for the insured to hire a public adjuster; (2) the insured has the right to communicate directly with the insurer, the insurer's adjuster(s), the insured's counsel, or counsel for the insurer; and (3) the public adjuster is not an agent or employee of the insurer;

(f) show the date on which the contract was signed by both parties;

(g) clearly and conspicuously disclose the insured's right to rescind the contract within five working days or otherwise cancel it as provided by South Carolina law; and

(h) clearly and conspicuously outline the services to be provided by the public adjuster to the insured.

Promptly after the contract of the insured with the public adjuster has been executed, and after the time to rescind has elapsed, the public adjuster shall give written notice to the insurer or its adjuster or representative that the public adjuster has entered into a written contract with the insured.

HISTORY: 2000 Act No. 380, Section 1.



SECTION 38-48-90. Referrals regulated; public adjusters shall not represent insurance companies; independent adjusters shall not act as public adjusters.

(A) No public adjuster shall compensate or provide anything of value except as provided in Section 38-57-160 to a person who is not licensed as a public adjuster in return for the referral of a business prospect to the public adjuster; provided, however, a public adjuster may enter into an agreement with another licensed public adjuster for the referral of business and sharing of commissions or compensation. Such an arrangement must be disclosed to the insured in the written agreement.

(B) No public adjuster shall represent or act as an adjuster representing an insurance company, either as an employee of the insurer or as an independent adjuster. No independent adjuster or adjuster licensed in accordance with the provisions of Chapter 47 shall act as a public insurance adjuster.

HISTORY: 2000 Act No. 380, Section 1.



SECTION 38-48-100. Advertising.

All advertising by a public adjuster shall fairly and accurately describe the services to be rendered and shall not misrepresent either the public adjuster or the public adjuster's abilities and shall comply with the following requirements:

(a) Advertisements must comply with all the requirements of Title 38 and the Unfair Trade Practices law.

(b) All advertisements must state the full name of the public adjuster and the public adjuster's firm, if applicable, and the complete business address and phone numbers.

(c) Advertisements shall not create an unjust expectation about results the public adjuster can achieve.

HISTORY: 2000 Act No. 380, Section 1.



SECTION 38-48-110. Right of insured to rescind contract.

The insured shall have until the close of business on the fifth business day after signing the contract to rescind the agreement. The exercise of the right to rescind the agreement must be in writing and delivered to the public adjuster at the address shown on the agreement.

If the insured property that is the subject of the claim is not the primary residence of the insured or used by the insured primarily for personal, family, or household purposes, the insured may waive the right to rescind the agreement. The waiver shall be in writing and signed and dated by the insured.

HISTORY: 2000 Act No. 380, Section 1.



SECTION 38-48-120. Record retention.

Every public adjuster shall maintain all records of losses and claims adjusted for three years after the settlement or closing of each claim.

HISTORY: 2000 Act No. 380, Section 1.



SECTION 38-48-130. Unlawful acts.

It is unlawful for a person to:

(a) act as a public adjuster on a contract made other than as authorized by the laws of this State or made by an insurer who is not licensed to do business in this State; or

(b) adjust or aid in the adjustment, either directly or indirectly, of a claim arising under a contract of insurance not authorized by the laws of this State; or

(c) engage in the unauthorized transaction of insurance business as defined in this article and Chapter 25; or

(d) act as both a contractor and a public adjuster in the adjustment of a claim for an insured; or

(e) violate any provision of this title.

A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than two years, or both.

HISTORY: 2000 Act No. 380, Section 1.



SECTION 38-48-140. Violation; notice; penalties.

When the director or his designee determines after investigation that there has been a violation of this chapter by a public adjuster, the director or his designee, after providing notice and an opportunity for a hearing in accordance with the Administrative Procedures Act, may impose penalties provided for in Section 38-2-10.

HISTORY: 2000 Act No. 380, Section 1.



SECTION 38-48-150. Severability of provisions.

Any provision of this statute that is deemed to be void, unenforceable, unconstitutional, or illegal by any court of competent jurisdiction shall be deemed severable and shall not affect the constitutionality, enforceability, or legality of the remaining provisions. The remaining provisions shall continue in full force and effect.

HISTORY: 2000 Act No. 380, Section 1.



SECTION 38-48-160. Regulations.

The Department of Insurance shall promulgate regulations necessary to carry out the provisions of this chapter.

HISTORY: 2000 Act No. 380, Section 1.






CHAPTER 49 - MOTOR VEHICLE PHYSICAL DAMAGE APPRAISERS

SECTION 38-49-10. "Motor vehicle physical damage appraiser" defined.

As used in this chapter, "motor vehicle physical damage appraiser" means a person, partnership, association, or corporation which practices as a business the appraising of damages to motor vehicles insured under automobile physical damage policies or on behalf of third party claimants.

HISTORY: Former 1976 Code Section 38-49-10 [1947 (45) 322; 1952 Code Section 37-221; 1962 Code Section 37-221] recodified as Section 38-47-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 56-13-10 [1962 Code Section 46-750.91; 1972 (57) 2527] recodified as Section 38-49-10 by 1987 Act No. 155, Section 1.



SECTION 38-49-20. License required; fee; standards for qualification, suspension, or revocation of licenses and business methods.

No person may act as an appraiser for motor vehicle physical damage claims on behalf of an insurer or firm or corporation engaged in the adjustment or appraisal of motor vehicle claims unless he has secured first a license from the director or his designee and has paid a biennial license fee of eighty dollars fully earned when received, not refundable, transferable, nor proratable. The department may prescribe reasonable regulations concerning standards for qualification, suspension, or revocation of licenses and the methods by which licensees shall conduct their business.

HISTORY: Former 1976 Code Section 38-49-20 [1957 (50) 534; 1962 Code Section 37-221.1] recodified as Section 38-47-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 56-13-20 [1962 Code Section 46-750.92; 1972 (57) 2527] recodified as Section 38-49-20 by 1987 Act No. 155, Section 1; 1992 Act No. 501, Part II Section 11O; 1993 Act No. 181, Section 682.



SECTION 38-49-25. Applicant's business and residence address required; notice of change of address required.

When an individual applies for a motor vehicle physical damage appraiser's license he shall supply the Department his business and residence address. The appraiser shall notify the Department within thirty days of any change in these addresses.

HISTORY: 1988 Act No. 327, Section 4.



SECTION 38-49-30. Cancellation of license for nonpayment of fee; requirements for reinstatement.

If the biennial continuation license fee for an appraiser is not received when due, the license must be canceled. If the license is to be reinstated, an original application must be filed and a reinstatement fee equal to the biennial license fee unpaid must be paid in addition to the regular biennial license fee.

HISTORY: Former 1976 Code Section 38-49-30 [1947 (45) 322; 1952 Code Section 37-222; 1962 Code Section 37-222; 1981 Act No. 44 Section 2] recodified as Section 38-47-30 by 1987 Act No. 155, Section 1; New Section 38-49-30 enacted by 1987 Act No. 155, Section 1; 1992 Act No. 501, Part II Section 11P.



SECTION 38-49-40. Penalties.

Any person who violates this chapter is guilty of a misdemeanor and must, upon conviction, be fined an amount not to exceed five hundred dollars or imprisoned for a period not to exceed one year, or both.

HISTORY: Former 1976 Code Section 38-49-40 [1947 (45) 322; 1952 Code Section 37-225; 1962 Code Section 37-224; 1976 Act No. 612 Section 3] recodified as Section 38-47-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 56-13-40 [1962 Code Section 46-750.94; 1972 (57) 2527] recodified as Section 38-49-40 by 1987 Act No. 155, Section 1.






CHAPTER 51 - ADMINISTRATORS OF INSURANCE BENEFIT PLANS

SECTION 38-51-10. Administrator defined.

As used in this chapter, "administrator" means any person who collects charges or premiums from, or who adjusts or settles claims on, residents of this State in connection with life or health insurance coverage or annuities other than:

(1) an employer on behalf of its employees or the employees of one or more subsidiaries or affiliated corporations of an employer;

(2) a union on behalf of its members;

(3) an insurer which is either licensed in this State or acting as an insurer with respect to a policy lawfully issued and delivered by it pursuant to the laws of a state in which the insurer was authorized to do insurance business, or a health maintenance organization licensed in this State;

(4) a life or health agent or broker licensed in this State whose activities are limited exclusively to the sale of insurance;

(5) a creditor on behalf of its debtors with respect to insurance covering a debt between the creditor and its debtors;

(6) a trust, its trustees, agents, and employees acting thereunder, established in conformity with 29 U.S.C. 186;

(7) a trust exempt from taxation under Section 501(a) of the Internal Revenue Code, its trustees, and employees acting thereunder, or a custodian, its agents and employees acting pursuant to a custodian account which meets the requirements of Section 401(f) of the Internal Revenue Code;

(8) a bank, credit union, or other financial institution which is subject to supervision or examination by federal or state banking authorities;

(9) a credit card issuing company which advances for and collects premiums or charges from its credit card holders who have authorized it to do so if the company does not adjust or settle claims;

(10) a person who adjusts or settles claims in the normal course of his practice or employment as an attorney at law and who does not collect charges or premiums in connection with life or health insurance coverage or annuities; or

(11) the South Carolina Life and Accident and Health Insurance Guaranty Association and any person who adjusts or settles claims as its employee or agent.

HISTORY: Former 1976 Code Section 38-51-10 [1947 (45) 322; 1952 Code Section 37-233; 1962 Code Section 37-233] recodified as Section 38-43-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-67-10 [1985 Act No. 133, Section 1] recodified as Section 38-51-10 by 1987 Act No. 155, Section 1; 1988 Act No. 379, Sections 1, 2.



SECTION 38-51-20. License required of administrator.

No person may act as an administrator in this State without first being licensed by the director or his designee.

Any person who acts as an administrator without a license is guilty of a misdemeanor and upon conviction must be fined not more than ten thousand dollars or imprisoned for not more than two years, or both, and is subject to revocation of any insurance licenses issued by the director or his designee.

Application for a license must be upon forms prescribed by the director or his designee and must be accompanied by an initial license fee of one hundred dollars. Thereafter, the administrator shall pay to the department a license renewal fee of one hundred dollars by March first of each year.

Before granting any license, the director or his designee must be satisfied that the administrator is competent, trustworthy, financially responsible, has a good personal and business reputation, has not had an insurance license revoked, suspended, or denied in any jurisdiction within the preceding five years, and has not been convicted of a crime involving fraud, dishonesty, or moral turpitude in any jurisdiction. For purposes of this section, "convicted" includes a plea of guilty or a plea of nolo contendere.

The director or his designee may revoke or suspend any license issued to an administrator when he finds that any condition exists which would have prohibited issuance of the original license, that the administrator has violated any provision of this chapter, or that the administrator has deceived or dealt unjustly with the citizens of this State. In lieu of revocation or suspension of license, the director or his designee may impose an administrative monetary penalty not to exceed one thousand dollars for each offense.

HISTORY: Former 1976 Code Section 38-51-20 [1947 (45) 322; 1952 Code Section 37-231; 1957 (50) 280; 1962 Code Section 37-231; 1972 (57) 2468] recodified as Section 38-43-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-67-120 [1985 Act No. 133, Section 12] recodified as Section 38-51-20 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 683.



SECTION 38-51-30. Surety bond.

Every administrator shall file and maintain with the department a surety bond in favor of the state executed by a surety company authorized to transact business in this State. In lieu of bond, the administrator may file with the department letters of credit, certificates of deposit of building and loan associations or federal savings and loan associations located within the state in which deposits are guaranteed by the Federal Savings and Loan Insurance Corporation, not to exceed the amount of insurance, or of banks located within the state in which deposits are guaranteed by the Federal Deposit Insurance Corporation, not to exceed the amount covered by insurance or any other financial instrument that the director or his designee deems appropriate. The director or his designee may also in his sole discretion accept in lieu of a bond or certificates of deposit or letter of credit a corporate guaranty by an insurer licensed to transact business in this State. The corporate guaranty must meet any requirements the director or his designee requires. The director or his designee may withdraw his acceptance of a corporate guaranty in lieu of bonds or certificates of deposit at any time. The amount of the bond, certificates of deposit, corporate guaranty letter of credit, or any other instrument the director or his designee deems appropriate, filed with the department must be in the amount of seventy-five thousand dollars. The bond must be on a form approved by the director or his designee. Any of the above-described financial instruments must be conditioned to pay any person who sustains a loss as a result of (a) the administrator's violation of or failure to comply with any requirement of this chapter; (b) the administrator's failure to transmit properly any payment received by it for transmission to an insurer or other person; (c) the administrator's misapplication or misappropriation of funds received by it; or (d) any act of fraud or dishonesty committed by the administrator in the administration of an insurance benefit plan. Any aggrieved person may institute an action in the county of his residence against the administrator or his surety, or both, to recover on the bond or to recover from the certificates of deposit or corporate guaranty or letters of credit. Nothing in this section may be construed to prohibit agreements between administrators and insurers providing for additional bonds. The director or his designee may waive the bonding requirements of this section in whole or in part to the extent that funds handled by the administrator are handled on behalf of a licensed insurance company, if the administrator has furnished a bond or other security to the insurance company which meets the purposes of this section. Under no circumstances may the director or his designee waive the bonding requirements of this section with respect to funds handled by the administrator on behalf of self-insured persons, groups, or entities.

HISTORY: Former 1976 Code Section 38-51-30 [1962 Code Section 37-231.1; 1964 (53) 2290] recodified as Section 38-43-30 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-67-110 [1985 Act No. 133, Section 11] recodified as Section 38-51-30 by 1987 Act No. 155, Section 1; 1988 Act No. 434; 1993 Act No. 181, Section 684.



SECTION 38-51-40. Written agreement required.

No administrator may act as such without a written agreement between the administrator and the insurer, and the written agreement must be retained as part of the official records of both the insurer and the administrator for the duration of the agreement and five years thereafter. The written agreement shall contain provisions which include the requirements of Sections 38-51-60 through 38-51-110, except insofar as those requirements do not apply to the functions performed by the administrator.

Where a policy is issued to a trustee, a copy of the trust agreement and any amendments thereto must be furnished to the insurer by the administrator and must be retained as part of the official records of both the insurer and the administrator for the duration of the policy and five years thereafter.

HISTORY: Former 1976 Code Section 38-51-40 [1948 (45) 1734; 1952 Code Section 37-232; 1962 Code Section 37-232] recodified as Section 38-43-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-67-20 [1985 Act No. 133, Section 2] recodified as Section 38-51-40 by 1987 Act No. 155, Section 1.



SECTION 38-51-50. Payment of premiums.

Whenever an insurer utilizes the services of an administrator under the terms of a written agreement as required in Section 38-51-40, the payment to the administrator of any premiums or charges for insurance by or on behalf of the insured is considered to have been received by the insurer, and the payment of return premiums or claims by the insurer to the administrator is not considered payment to the insured or claimant until the payments are received by the insured or claimant. Nothing herein limits any right of the insurer against the administrator resulting from his failure to make payments to the insurer, insureds, or claimants.

HISTORY: Former 1976 Code Section 38-51-50 [1947 (45) 322; 1952 Code Section 37-234; 1960 (51) 1646; 1962 Code Section 37-234] recodified as Section 38-43-50 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-67-30 [1985 Act No. 133, Section 3] recodified as Section 38-51-50 by 1987 Act No. 155, Section 1.



SECTION 38-51-60. Books and records required.

Every administrator shall maintain at its principal administrative office for the duration of the written agreement referred to in Section 38-51-40 and five years thereafter adequate books and records of all transactions among the administrator, insurers, and insured persons. The books and records must be maintained in accordance with prudent standards of insurance record keeping. The director or his designee shall have access to the books and records for the purpose of examination, audit, and inspection, and information from the records must be furnished to the director or his designee on demand. Any trade secrets contained therein, including, but not limited to, the identity and addresses of policyholders and certificate holders, are confidential, except that the director or his designee may use the information in any proceedings instituted against the administrator. The insurer shall retain the right to continuing access to the books and records of the administrator sufficient to permit the insurer to fulfill all of its contractual obligations to insured persons, subject to any restrictions in the written agreement between the insurer and administrator on the proprietary rights of the parties in such books and records.

HISTORY: Former 1976 Code Section 38-51-60 [1947 (45) 322; 1949 (46) 600; 1952 Code Section 37-247; 1957 (50) 534; 1959 (51) 303; 1962 Code Section 37-247; 1964 (53) 2290; 1966 (54) 2666; 1981 Act No. 163, Section 1; 1986 Act No. 416] recodified as Section 38-43-60 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-67-40 [1985 Act No. 133, Section 4] recodified as Section 38-51-60 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 685.



SECTION 38-51-70. Advertising.

An administrator may use only the advertising pertaining to the business underwritten by an insurer as has been approved by the insurer in advance of its use.

HISTORY: Former 1976 Code Section 38-67-50 [1985 Act No. 133, Section 5] recodified as Section 38-51-70 by 1987 Act No. 155, Section 1.



SECTION 38-51-80. Underwriting.

The agreement shall make provision with respect to the underwriting or other standards pertaining to the business underwritten by the insurer.

HISTORY: Former 1976 Code Section 38-51-80 [1947 (45) 322; 1952 Code Section 37-246; 1957 (50) 534; 1962 Code Section 37-246; 1964 (53) 2290; 1966 (54) 2666; 1967 (55) 132] recodified as Section 38-43-70 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-67-60 [1985 Act No. 133, Section 6] recodified as Section 38-51-80 by 1987 Act No. 155, Section 1.



SECTION 38-51-90. Charges or premiums held in fiduciary capacity; withdrawal.

All insurance charges or premiums collected by an administrator on behalf of or for an insurer and return premiums received from the insurer must be held by the administrator in a fiduciary capacity. The funds must be immediately remitted to the person entitled thereto or deposited promptly in a fiduciary bank account established and maintained by the administrator. If charges or premiums so deposited are collected on behalf of or for more than one insurer, the administrator shall cause the bank in which the fiduciary account is maintained to keep records clearly recording the deposits in and withdrawals from the account on behalf of or for each insurer. The administrator shall promptly obtain and keep copies of all records and, upon request of an insurer, furnish the insurer with copies of the records pertaining to deposits and withdrawals on behalf of or for the insurer. The administrator may not pay any claim by withdrawals from the fiduciary account. Withdrawals from the account may be made, as provided in the written agreement between the administrator and the insurer, for (1) remittance to an insurer entitled thereto; (2) deposit in an account maintained in the name of the insurer; (3) transfer to and deposit in a claims-paying account with claims to be paid as provided in Section 38-51-100; (4) payment to a group policyholder for remittance to the insurer entitled thereto; (5) payment to the administrator of its commission, fees, or charges; or (6) remittance of return premiums to the person entitled thereto.

HISTORY: Former 1976 Code Section 38-51-90 [1947 (45) 322; 1952 Code Section 37-235; 1955 (49) 329; 1956 (49) 1841; 1962 Code Section 37-235; 1964 (53) 2290; 1986 Act No. 540, Part II, Section 31 M] recodified as Section 38-43-80 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-67-70 [1985 Act No. 133, Section 6] recodified as Section 38-51-90 by 1987 Act No. 155, Section 1.



SECTION 38-51-100. Claims.

All claims paid by the administrator from funds collected on behalf of the insurer must be paid only on drafts of and as authorized by the insurer.

HISTORY: Former 1976 Code Section 38-51-100 [1947 (45) 322; 1952 Code Section 37-243; 1962 Code Section 37-243] recodified as Section 38-43-90 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-67-80 [1985 Act No. 133, Section 8] recodified as Section 38-51-100 by 1987 Act No. 155, Section 1.



SECTION 38-51-110. Compensation to administrator.

With respect to any policies where an administrator adjusts or settles claims, the compensation to the administrator with regard to these policies may in no way be contingent on claim experience. This section does not prevent the compensation of an administrator from being based on premiums or charges collected or number of claims paid or processed.

HISTORY: Former 1976 Code Section 38-51-110 [1947 (45) 322; 1950 (46) 2268; 1952 Code Section 37-236; 1962 Code Section 37-236; 1964 (53) 2290; 1967 (55) 704; 1969 (56) 633; 1985 Act No. 139, Section 6] recodified as Section 38-43-100 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-67-90 [1985 Act No. 133, Section 9] recodified as Section 38-51-110 by 1987 Act No. 155, Section 1.



SECTION 38-51-120. Notice.

Where the services of an administrator are utilized, the administrator shall provide a written notice approved by the insurer to insured individuals, advising them of the identity of and relationship among the administrator, the policyholder, and the insurer.

HISTORY: Former 1976 Code Section 38-51-120 [1962 Code Section 37-236.1; 1972 (57) 2468] has no comparable provisions in 1987 Act No. 155; Former 1976 Code Section 38-67-100 [1985 Act No. 133, Section 10] recodified as Section 38-51-120 by 1987 Act No. 155, Section 1.






CHAPTER 53 - BAIL BONDSMEN AND RUNNERS

SECTION 38-53-10. Definitions.

As used in this chapter:

(1) "Accommodation bondsman" means a person who has reached the age of eighteen years, is a resident of this State, who, aside from love and affection and release of the person concerned, receives no consideration for action as surety, and who endorses the bail bond after providing satisfactory evidence of ownership, value, and marketability of real property to the extent necessary to reasonably satisfy the official taking bond that the real or personal property will in all respects be sufficient to assure that the full principal sum of the bond will be realized in the event of breach of the conditions of the bond. "Consideration" as used in this item does not include the legal rights of a surety against a defendant by reason of breach of the conditions of a bail bond nor does it include collateral furnished to and securing the surety so long as the value of the surety's rights in the collateral does not exceed the defendant's liability to the surety by reason of a breach in the conditions of the bail bond.

(2) "Bail bond" means an undertaking by the defendant to appear in court as required upon penalty of forfeiting bail to the State in a stated amount and may include an unsecured appearance bond, a premium-secured appearance bond, an appearance bond secured by a cash deposit of the full amount of the bond, an appearance bond secured by a mortgage, and an appearance bond secured by at least one surety.

(3) "Bail bondsman" means a surety bondsman, professional bondsman, or an accommodation bondsman as defined in this chapter.

(4) "Clerk of court", unless otherwise specified, means the clerk of the circuit court of the county in the state where the bondsman is currently writing or obligated on the majority of those bail bonds which he has written or on which he is obligated.

(5) "Court", unless otherwise specified, means circuit, magistrate's, or municipal court.

(6) "Insurer" means any domestic, foreign, or alien surety company which has qualified generally to transact surety business and specifically to transact bail bond business in this State.

(7) "Obligor" means a principal or a surety on a bail bond.

(8) "Principal" means a defendant or witness obligated to appear in court as required upon penalty of forfeiting bail under a bail bond.

(9) "Professional bondsman" means any person who is approved and licensed under the provisions of this chapter and who pledges cash or approved securities with the clerk of court as security for bail bonds written in connection with a judicial proceeding and receives or is promised money or other things of value for the pledge.

(10) "Runner" means a person employed by a bail bondsman for the purpose of assisting the bail bondsman in presenting the defendant in court when required, assisting in the apprehension and surrender of the defendant to the court, keeping the defendant under necessary surveillance, and executing bonds on behalf of the licensed bondsman when the power of attorney has been recorded. "Runner" does not include an attorney or a law enforcement officer assisting a bondsman.

(11) "Surety" means one who, with the defendant, is liable for the amount of the bail bond upon forfeiture of bail.

(12) "Surety bondsman" means any person who is approved by and licensed by the director or his designee as an insurance agent, appointed by an insurer by power of attorney to execute or countersign bail bonds for the insurer in connection with judicial proceedings, and receives or is promised money or other things of value for the execution or countersignature.

(13) "Appropriate judge" means a magistrate, municipal, or circuit court judge who has jurisdiction over the defendant.

(14) "Good cause" means the violation of a specific term of the bail bond not to include the nonpayment of fees.

HISTORY: Former 1976 Code Section 38-53-10 [1975 (59) 127] has no comparable provisions in 1987 Act No. 155; Former 1976 Code Section 38-63-10 [1985 Act No. 189, Section 1] recodified as Section 38-53-10 by 1987 Act No. 155, Section 1; 1989 Act No. 179, Section 1; 1993 Act No. 181, Section 686; 1998 Act No. 425, Section 2; 1999 Act No. 127, Section 1.



SECTION 38-53-20. Enforcement of chapter.

The director or his designee, clerks of court, and the State Law Enforcement Division have full power and authority to administer the provisions of this chapter for which they are charged with implementing. The director shall promulgate regulations to enforce the purposes and provisions of this chapter. The director may hire employees, examiners, investigators, and other assistants as he considers necessary and shall prescribe their duties.

HISTORY: Former 1976 Code Section 38-53-20 [1975 (59) 127] recodified as Section 38-25-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-63-20 [1985 Act No. 189, Section 1] recodified as Section 38-53-20 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 687; 1998 Act No. 425, Section 2.



SECTION 38-53-30. Validity of undertakings.

No undertaking is invalid, nor may any person be discharged from his undertaking, a forfeiture be stayed, the judgment on the undertaking be stayed, set aside, or reversed, nor the collection of the judgment be barred or defeated by reason of any defect, omission, or failure to note or record the default of any defendant or surety, because the undertaking was entered into on a Sunday or other holiday or because of any other irregularity, if it appears from the tenor of the undertaking that the official before whom it was entered into was legally authorized to take it and if the amount of bail was stated.

The liability of a person on an undertaking is not affected by reason of the lack of any qualifications, sufficiency, or competency provided in any other law in this State, by reason of any other agreement whether or not the agreement is expressed in the undertaking, or because the defendant has not joined in the undertaking.

HISTORY: Former 1976 Code Section 38-53-30 [1975 (59) 127; 1976 Act No. 732 Section 8] recodified as Sections 38-25-110, 38-25-150, 38-25-160, 38-25-360 and 38-25-540 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-63-30 [1985 Act No. 189, Section 1] recodified as Section 38-53-30 by 1987 Act No. 155, Section 1; 1998 Act No. 425, Section 2.



SECTION 38-53-40. Qualifications of surety.

Each surety for the release of a person on bail must be qualified as:

(a) an insurer and represented by a surety bondsman;

(b) a professional bondsman; or

(c) an accommodation bondsman.

HISTORY: Former 1976 Code Section 38-53-40 [1975 (59) 127] recodified as Section 38-25-310 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-63-40 [1985 Act No. 189, Section 1] recodified as Section 38-53-40 by 1987 Act No. 155, Section 1; 1998 Act No. 425, Section 2.



SECTION 38-53-50. Surety relieved on bond; surrender of defendant; filing of new undertaking.

(A) A surety desiring to be relieved on a bond for good cause shall file with the clerk of court a motion to be relieved on the bond. A copy of the motion must be served upon the defendant, his attorney, and the solicitor's office. The court then shall schedule a hearing to determine if the surety should be relieved on the bond and notify all parties of the hearing date. At the time of the filing of the motion, a fee of twenty dollars must be paid to the clerk of court to be retained by the clerk for use in the operation of the clerk's office. The fee will cover the cost of copies of the motion required by the surety.

(B) If the circumstances warrant immediate incarceration of the defendant to prevent imminent violation of one of the specific terms of the bail bond, or if the defendant has violated one of the specific terms of the bond, the surety may take the defendant to the appropriate detention facility for holding until the court orders that the surety be relieved. The surety, within three business days following recommitment, must file with the detention facility and the court an affidavit clocked in with the clerk of court on a form provided by the Division of Court Administration stating the facts to support the surrender of the defendant for good cause. Nonpayment of fees alone is not sufficient cause to warrant immediate incarceration of the defendant. When the defendant and the affidavit are presented at the appropriate detention facility, the facility shall take custody of the defendant. When the affidavit is filed with the court, the surety also shall file a motion to be relieved on the bond pursuant to subsection (A). A surety who surrenders a defendant and files an affidavit which does not show good cause is subject to penalties imposed for perjury as provided for in Article 1, Chapter 9, Title 16.

(C) If the defendant is incarcerated by the surety or a law enforcement agency as a result of a bench warrant, the surety shall file an affidavit with the court stating that the defendant is incarcerated in the appropriate detention facility as a result of the bench warrant as well as the violation of the specific term or terms of the bail bond stated in the bench warrant. Once the affidavit pursuant to the provisions of this subsection has been filed and served on the defendant, the surety is relieved of all liability on the bail bond by the court unless otherwise ordered by the circuit court within fourteen calendar days of the filing of the affidavit, or, if there is no term of court within the fourteen day period, at the ensuing term of court.

(D) After the surety has been relieved by order of the court, a new undertaking must be filed with the appropriate court in order to secure the subsequent release of the defendant. The undertaking must contain the same conditions included in the original bond unless the conditions have been changed by the court.

HISTORY: Former 1976 Code Section 38-53-50 [1975 (59) 127] recodified as Section 38-25-510 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-63-50 [1985 Act No. 189, Section 1] recodified as Section 38-53-50 by 1987 Act No. 155, Section 1; 1989 Act No. 179, Section 2; 1998 Act No. 425, Section 2; 2008 Act No. 346, Section 3, eff June 25, 2008; 2012 Act No. 286, Section 6, eff June 29, 2012.



SECTION 38-53-60. Arrest of defendant.

For the purpose of surrendering the defendant, the surety may arrest him before the forfeiture of the undertaking or, by his written authority endorsed on a certified copy of the undertaking, may request any judicial officer to order the arrest of the defendant by the surety.

HISTORY: Former 1976 Code Section 38-53-60 [1975 (59) 127] recodified as Sections 38-25-550 and 38-25-560 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-63-60 [1985 Act No. 189, Section 1] recodified as Section 38-53-60 by 1987 Act No. 155, Section 1; 1998 Act No. 425, Section 2.



SECTION 38-53-70. Issuance of bench warrant; remission of judgment.

If a defendant fails to appear at a court proceeding to which he has been summoned, the court shall issue a bench warrant for the defendant. The court shall make available for pickup by the surety or the representative of the surety who executed the bond on their behalf, a true copy of the bench warrant within seven days of its issuance at the clerk of court's office. If the surety fails to surrender the defendant or place a hold on the defendant's release from incarceration, commitment, or institutionalization within ninety days of the issuance of the bench warrant, the bond is forfeited. At any time before execution is issued on a judgment of forfeiture against a defendant or his surety, the court may direct that the judgment be remitted in whole or in part, upon conditions as the court may impose, if it appears that justice requires the remission of part or all of the judgment. In making a determination as to remission of the judgment, the court shall consider the costs to the State or a county or municipality resulting from the necessity to continue or terminate the defendant's trial and the efforts of law enforcement officers or agencies to locate the defendant. The court, in its discretion, may permit the surety to pay the estreatment in installments for a period of up to six months; however, the surety shall pay a handling fee to the court in an amount equal to four percent of the value of the bond. If at any time during the period in which installments are to be paid the defendant is surrendered to the appropriate detention facility and the surety complies with the recommitment procedures, the surety is relieved of further liability.

HISTORY: Former 1976 Code Section 38-53-70 [1975 (59) 127] recodified as Section 38-25-570 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-63-70 [1985 Act No. 189, Section 1] recodified as Section 38-53-70 by 1987 Act No. 155, Section 1; 1998 Act No. 425, Section 2; 2002 Act No. 329, Section 3F, eff July 1, 2002; 2008 Act No. 346, Section 4, eff June 25, 2008.



SECTION 38-53-80. License required of bail bondsman and runners.

No person may act in the capacity of a professional bondsman, surety bondsman, or runner or perform any of the functions, duties, or powers prescribed for professional or surety bondsmen or runners under the provisions of this chapter unless that person is qualified, except for an accommodation bondsman, licensed in accordance with the provisions of this chapter. No license may be issued to a professional bondsman, surety bondsman, or runner except as provided in this chapter.

The applicant shall apply for a license or renewal of a license on forms prepared and supplied by the director or his designee. The director or his designee may ask the applicant any questions, written or otherwise, relating to his qualifications, residence, prospective place of business, and any other inquiries which, in the opinion of the director or his designee, are necessary in order to protect the public and ascertain the qualifications of the applicant. The director or his designee shall request that the State Law Enforcement Division conduct any reasonable investigation relative to the determination of the applicant's fitness to be licensed or to continue to be licensed.

The failure of the applicant to secure approval of the director or his designee does not preclude him from applying as many times as he desires, but no application may be considered by the director or his designee within one year subsequent to the date upon which the director or his designee denied the applicant's last application.

HISTORY: Former 1976 Code Section 38-53-80 [1975 (59) 127] recodified as Section 38-25-320 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-63-80 [1985 Act No. 189, Section 1] recodified as Section 38-53-80 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 688; 1998 Act No. 425, Section 2.



SECTION 38-53-85. Educational requirements for applicants; examination; exemption from requirement.

(A) An applicant for a license to work as a professional bondsman, surety bondsman, or runner must complete not less than twenty hours of education in subjects pertinent to the duties and responsibilities of a professional and surety bondsman or runner, including all laws and regulations related to being a professional or surety bondsman or runner. A written examination must be administered at the conclusion of the course work. Each applicant must pass the examination before he can be licensed.

Each person licensed as a professional bondsman, surety bondsman, or runner must complete annually not less than six hours of continuing education in subjects related to the duties and responsibilities of a professional and surety bondsman or runner before his license shall be renewed. The continuing education courses shall not include a written or oral examination. The six-hour annual requirement is in addition to the twenty-four hour continuing education requirement for surety insurance agents as required by Section 38-43-106.

(B) A person licensed as a professional bondsman, surety bondsman, or runner before the effective date of this section is not required to complete the requisite twenty hours of education but must complete six hours of continuing education courses in order to have his license renewed.

(C) The South Carolina Bail Agent's Association or any other group or association approved by the Department of Insurance to provide educational courses to bondsmen must establish an educational curriculum for bondsman licensure. The Department of Insurance must approve the courses offered and ensure that the courses meet the standards for education established by this section and the department. The requirement of course work for licensure is not satisfied by a mail order course. The department must also approve a written examination to be administered by all groups who provide educational courses to be administered at the conclusion of the twenty-hour course work.

(D) A person who falsely represents that he has met the educational requirements of this section is subject, after being afforded notice and an opportunity for a due process hearing by the Administrative Law Judge Division, to the penalty provided for in Section 38-53-340.

(E) A professional bondsman, surety bondsman, or runner who is more than sixty years of age and who has at least twenty years of licensure is exempt from the continuing education requirements contained in this section.

(F) The director shall establish rules and regulations for the effective administration of this section.

HISTORY: 1998 Act No. 425, Section 2; 2000 Act No. 358, Section 1.



SECTION 38-53-90. Qualifications for licensure of professional bondsman, surety bondsman or runner.

(A) Before a license is issued to an applicant permitting him to act as a professional bondsman or runner, the applicant shall furnish to the director or his designee a complete set of his fingerprints and a recent passport size full-face photograph in the manner prescribed by the director. Before a license is issued to a new or renewal applicant permitting him to act as a professional surety bondsman or runner, the applicant must undergo a state criminal records check, supported by his fingerprints, by the South Carolina Law Enforcement Division (SLED) and a national criminal records check, supported by his fingerprints, by the Federal Bureau of Investigation (FBI). The results of these criminal records checks must be reported by the department. The cost associated with the criminal history record must be borne by the applicant. The applicant's fingerprints must be certified by an authorized law enforcement officer.

(B) Before being issued the license, every applicant for a license as a professional bondsman, surety bondsman, or runner shall certify to the director that he:

(1) is eighteen years of age or older;

(2) is a resident of this State;

(3) is a person of good moral character and has not been convicted of a felony or any crime involving moral turpitude within the last ten years;

(4) has knowledge, training, or experience of sufficient duration and extent to satisfy reasonably the director or his designee that he possesses the competence necessary to fulfill the responsibilities of a licensee.

HISTORY: Former 1976 Code Section 38-63-100 [1985 Act No. 189, Section 1]; recodified as Section 38-53-90 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 689; 1998 Act No. 425, Section 2; 2013 Act No. 67, Section 1, eff June 13, 2013.



SECTION 38-53-100. Fees.

(A) A license fee of four hundred dollars must be paid to the director or his designee with each application for a license as a professional bondsman. The director or his designee shall forward four hundred dollars to the State Treasurer to be placed in the general fund; however, of the four hundred dollars, two hundred dollars must be paid over to the director or his designee to offset the costs he incurs under the provisions of this chapter, and two hundred dollars must be paid over to the State Law Enforcement Division to offset the costs it may incur under the provisions of this chapter.

(B) A license fee of two hundred dollars must be paid to the director or his designee with each application for a license as a runner. The director or his designee shall forward two hundred dollars to the State Treasurer to be placed in the general fund; however, of the two hundred dollars, one hundred dollars must be paid over to the director or his designee to offset the costs he incurs under the provisions of this chapter, and one hundred dollars must be paid over to the State Law Enforcement Division to offset the costs it incurs under the provisions of this chapter.

(C) The director or his designee shall forward forty percent of all fees collected under subsections (A) and (B) of this section to the clerk of court of the county where the principal place of business of the bondsman or runner is located. The remaining sixty percent of collected fees must be forwarded to the State Treasurer to be placed in the general fund, of which one-third must be paid to the State Law Enforcement Division, and two-thirds must be paid to the director or his designee to offset expenses incurred under the provisions of this chapter.

(D) In addition to the fees herein provided, a professional or surety bondsman shall pay to the clerk of court of his home county the sum of one hundred fifty dollars annually for each licensee to be paid directly to and retained by the clerk. In addition, each bondsman and runner shall pay to any other county where he is doing business the sum of one hundred dollars to be paid to and retained by the clerk. The fee must be paid annually and directly to the clerk of court who shall deposit it in an account maintained by the clerk.

HISTORY: Former 1976 Code Section 38-63-110 [1985 Act No. 189, Section 1; 1986 Act No. 356, Section 1] recodified as Section 38-53-100 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 690; 1998 Act No. 425, Section 2.



SECTION 38-53-102. Suspension of license.

Notwithstanding any other provision of law, the department must suspend for a period of five years the license of a bail bondsman, his associates, affiliates, or runners who refer defendants to attorneys. However, nothing contained in this section shall be construed to prohibit a bail bondsman, his associates, affiliates, or runners from indicating to a defendant that he should contact an attorney for professional assistance, as long as the bail bondsman, his associates, affiliates, or runners do not mention or in any other manner suggest or indicate a particular attorney or law firm by name.

HISTORY: 1999 Act No. 127, Section 3.



SECTION 38-53-110. Financial statement required; examination.

In addition to the other requirements of this chapter, an applicant for a professional bondsman's license shall furnish annually a detailed financial statement under oath and in a form as the director or his designee may require. The statement is subject to the same examination as is prescribed by law for domestic insurance companies.

HISTORY: Former 1976 Code Section 38-63-120 [1985 Act No. 189, Section 1] recodified as Section 38-53-110 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 691; 1998 Act No. 425, Section 2.



SECTION 38-53-120. Additional requirements of runners.

In addition to the other requirements of this chapter, an applicant for a license to be a runner shall show affirmatively that:

(a) the applicant will be employed by only one bail bondsman who shall supervise the work of the applicant and is responsible for the runner's conduct in the bail bond business;

(b) the application is endorsed by the appointing bail bondsman who shall obligate himself in the application to supervise the runner's activities.

HISTORY: Former 1976 Code Section 38-63-130 [1985 Act No. 189, Section 1] recodified as Section 38-53-120 by 1987 Act No. 155, Section 1; 1998 Act No. 425, Section 2.



SECTION 38-53-140. Expiration of license; renewal license.

All licenses issued pursuant to the provisions of this chapter expire annually on June thirtieth unless revoked or suspended prior to that time by the director or his designee or upon notice served upon the director or his designee that the employer of any runner has canceled the licensee's authority to act for the employer.

A renewal license must be issued by the director or his designee to a licensee who has met the continuing education requirements in Section 38-53-85(A) upon the payment of a renewal fee of two hundred dollars for runners and four hundred dollars for professional bondsmen, but the licensees are required in all other respects to comply with the provisions of this chapter. After the receipt of the licensee's application for renewal, the current license continues in effect until the renewal license is issued or denied for cause.

HISTORY: Former 1976 Code Sections 38-63-90 [1985 Act No. 189, Section 1] and 38-63-150 [1985 Act No. 189, Section 1] recodified as Section 38-53-140 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 693; 1998 Act No. 425, Section 2.



SECTION 38-53-150. Denial, suspension, revocation, or refusal to renew license; monetary penalty.

(A) The director or his designee may deny, suspend, revoke, or refuse to renew any license issued under this chapter for any of the following causes:

(1) for any cause sufficient to deny issuance of the original license;

(2) violation of any laws of this State relating to bail in the course of dealings under the license issued to a bondsman or runner by the director or his designee;

(3) material misstatement, misrepresentation, or fraud in obtaining the license;

(4) misappropriation, conversion, or unlawful withholding of monies belonging to insurers or others and received in the conduct of business under the license;

(5) fraudulent or dishonest practices while conducting business as a licensee;

(6) conviction of a felony within the last ten years regardless of whether the conviction resulted from conduct in or related to the bail bond business;

(7) failure to comply with or violation of the provisions of this chapter or of any order of the director or his designee or regulation of the department;

(8) when in the judgment of the director or his designee the licensee has in the conduct of his affairs under the license demonstrated incompetency or untrustworthiness, that he is no longer in good faith carrying on the bail bond business, or that he is guilty of rebating, offering to rebate, or offering to divide the premiums received for the bond;

(9) for failing to pay any judgment or decree rendered on any forfeited undertaking in any court of competent jurisdiction;

(10) for charging or receiving as premium or compensation for the making of any deposit or bail bond any sum in excess of that permitted by this chapter;

(11) for requiring as a condition of his executing a bail bond that the defendant agree to engage the services of a specified attorney.

(B) The director or his designee, in lieu of revoking or suspending a license in accordance with the provisions of this chapter, in any one proceeding, by order, may require the licensee to pay to the director or his designee to be deposited in the general fund of the State a monetary penalty as provided in Section 38-2-10(2) for each offense. Upon failure of the licensee to pay the penalty within twenty days after the mailing of the order, postage prepaid, registered, and addressed to the last known place of business of the licensee, unless the order is stayed by an order of a court of competent jurisdiction, the director or his designee may revoke the license of the licensee or may suspend the license for a period as he determines.

(C) A professional or surety bondsman or runner whose license has been revoked cannot be issued another license for a period of one year and must meet all requirements under this chapter prior to relicensing by the department.

HISTORY: Former 1976 Code Section 38-63-160 [1985 Act No. 189, Section 1] recodified as Section 38-53-150 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 23; 1993 Act No. 181, Section 694; 1998 Act No. 425, Section 2.



SECTION 38-53-160. Notice and hearing required; right to appeal.

No license may be refused, suspended, or revoked, or renewal refused, except on reasonable notice and opportunity to be heard afforded the person licensed or seeking renewal of the license. Any applicant for a license as a professional or surety bondsman or runner whose application has been denied or whose license has been suspended or revoked, or renewal of the license denied, has the right of appeal from the final order of the director or his designee to the Administrative Law Judge Division as provided by law.

HISTORY: Former 1976 Code Section 38-63-170 [1985 Act No. 189, Section 1] recodified as Section 38-53-160 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 695; 1998 Act No. 425, Section 2.



SECTION 38-53-170. Unlawful acts.

No bondsman or runner may:

(a) pay a fee or rebate or give or promise anything of value, directly or indirectly, to a jailer, law enforcement officer, committing magistrate, or any other person who has power to arrest or hold in custody, or to any public official or public employee in order to secure a settlement, compromise, remission, or reduction of the amount of any bail bond or the forfeiture of the bail bond, including the payment to the law enforcement officers, directly or indirectly, for the arrest or apprehension of a principal or principals who have caused a forfeiture;

(b) pay a fee or rebate or give anything of value to an attorney in bail bond matters, except in defense of any action on a bond;

(c) pay a fee or rebate or give or promise anything of value to the principal or anyone in his behalf;

(d) participate in the capacity of an attorney at a trial or hearing of one on whose bond he is surety, nor suggest or advise the employment of or name for employment any particular attorney to represent the principal;

(e) accept anything of value from a principal except the premium, which may not exceed fifteen percent of the face amount of the bond, with a minimum fee of twenty-five dollars. However, the bondsman is permitted to accept collateral security or other indemnity from the principal which must be returned upon final termination of liability on the bond. The bondsman shall identify who is paying the premium and shall represent that the collateral security or other indemnity has not been obtained from any person who has a greater interest in the principal's disappearance than appearance for trial. The collateral security or other indemnity required by the bondsman must be reasonable in relation to the amount of the bond;

(f) solicit business in any of the courts or on the premises of any of the courts of this State, in the office of any magistrate, or in or about any place where prisoners are confined. Law enforcement officers and jailers shall report any violations of this provision to the court. Any action taken pursuant to this provision resulting in a conviction, guilty plea, or plea of nolo contendere pursuant to Section 38-53-340 must be reported to the director or his designee by the court within thirty days;

(g) advise or assist the principal for the purpose of forfeiting bond.

HISTORY: Former 1976 Code Section 38-63-180 [1985 Act No. 189, Section 1] recodified as Section 38-53-170 by 1987 Act No. 155, Section 1; 1988 Act No. 476; 1993 Act No. 181, Section 696; 1998 Act No. 425, Section 2.



SECTION 38-53-180. Receipt for collateral required.

When a professional or surety bondsman accepts collateral, he shall give a written receipt for the collateral. This receipt shall give in detail a full description of the collateral received.

HISTORY: Former 1976 Code Section 38-63-190 [1985 Act No. 189, Section 1] recodified as Section 38-53-180 by 1987 Act No. 155, Section 1; 1998 Act No. 425, Section 2.



SECTION 38-53-190. Certain persons not allowed to be surety; exceptions.

No sheriff, deputy sheriff, other law enforcement officer, judicial official, attorney, parole officer, probation officer, jailer, assistant jailer, employee of any court of this State, or other public employee assigned to duties relating to the administration of the court may become a surety on a bail bond for any person. No person covered by this section may act as agent for any bonding company or professional bondsman, nor may he have an interest, directly or indirectly, in the financial affairs of any firm or corporation whose principal business is acting as bondsmen. Nothing in this section prohibits any person designated above from being a surety upon the bond of his spouse, parent, brother, sister, child, or descendant.

HISTORY: Former 1976 Code Section 38-63-200 [1985 Act No. 189, Section 1] recodified as Section 38-53-190 by 1987 Act No. 155, Section 1; 1998 Act No. 425, Section 2.



SECTION 38-53-200. Power of attorney.

A professional or surety bondsman may not sign or countersign blank bail bonds, nor may he give a power of attorney to, or otherwise authorize, anyone to countersign his name to bonds unless the authorized person is a licensed bondsman or runner directly employed by the bondsman giving power of attorney. Copies of all the powers of attorney and revocations of the powers of attorney must be filed immediately with the department and the clerk of the circuit court of the county in the state where the bondsman giving the power of attorney is currently writing or is obligated on bail bonds.

HISTORY: Former 1976 Code Section 38-63-210 [1985 Act No. 189, Section 1] recodified as Section 38-53-200 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 697; 1998 Act No. 425, Section 2; 1999 Act No. 127, Section 2.



SECTION 38-53-210. Insurers shall supply list of surety bondsmen; termination of appointment.

Each insurer appointing surety bondsmen, shall, prior to July first of each year, furnish the clerk of court a list of all surety bondsmen appointed by the insurer to write bail bonds on its behalf. Each insurer who subsequently appoints a surety bondsman in the State shall give notice of the appointment to the director or his designee and clerk of court of any county where the bondsman is doing business. All appointments are subject to the issuance of the proper insurance agent's license to the appointee.

An insurer terminating the appointment of a surety bondsman shall file written notice of the termination with the department, together with a statement that it has given or mailed notice to the surety bondsman and to the clerks of the circuit courts of the counties in the State where the insurer has been obligated on bail bonds through the agent within the past three years. Notice filed with the department shall state the reasons, if any, for termination. Information so furnished the director or his designee is privileged and may not be used as evidence in, or as the basis for, any action against the insurer or any of its representatives. All bonds written by a surety bondsman shall have attached the individual power of attorney in the amount of the bond.

HISTORY: Former 1976 Code Section 38-63-220 [1985 Act No. 189, Section 1] recodified as Section 38-53-210 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 698; 1998 Act No. 425, Section 2.



SECTION 38-53-220. Requirement upon professional or surety bondsmen who discontinue writing bail bonds.

A professional or surety bondsman who discontinues writing bail bonds during the period for which he is licensed shall notify the clerks of the circuit courts with whom he is registered and return his license to the director or his designee for cancellation within thirty days after discontinuance.

HISTORY: Former 1976 Code Section 38-63-230 [1985 Act No. 189, Section 1] recodified as Section 38-53-220 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 699; 1998 Act No. 425, Section 2.



SECTION 38-53-230. Professional bondsmen to supply list of runners; termination of appointment.

Every person licensed as a professional bondsman may appoint as runner any person who has been issued a runner's license. Each bondsman shall before July second of each year furnish to the clerk of court of each county where he is doing business and the director or his designee a list of all runners appointed by him. Each bondsman who, subsequent to the filing of this list, appoints additional persons as runners shall file written notice with the clerk of court of each county where he is doing business and the director or his designee of the appointment.

A bondsman terminating the appointment of a runner shall file written notice of the termination with the clerk of court and the director or his designee together with a statement that he has given or mailed notice to the runner. Notice filed with the clerk of court and the director or his designee shall state the reasons, if any, for termination. Information so furnished the director or his designee is privileged and may not be used as evidence in any action against the bondsman.

HISTORY: Former 1976 Code Section 38-63-240 [1985 Act No. 189, Section 1] recodified as Section 38-53-230 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 700; 1998 Act No. 425, Section 2.



SECTION 38-53-240. Substitution of bail by sureties.

If money or bonds have been deposited, bail by sureties may be substituted for deposit at any time before a breach of the undertaking by filing a new undertaking with the court executed by the defendant and the sureties. The official taking the new bail shall make an order that the money or bonds be refunded to the person depositing them. They must be refunded accordingly, and the original undertakings must be canceled.

HISTORY: Former 1976 Code Section 38-63-250 [1985 Act No. 189, Section 1] recodified as Section 38-53-240 by 1987 Act No. 155, Section 1; 1998 Act No. 425, Section 2.



SECTION 38-53-250. Requirements for discharge of custody; substitution of undertaking.

When the defendant has been admitted to bail, he, or another in his behalf, may deposit with an official authorized to take bail a sum of money or nonregistered bonds of the United States, of the State, or of any county, city, or town within the State, equal in market value to the amount of the bail, together with his personal undertaking, and an undertaking of any other person, if the money or bonds are deposited by that person. Upon delivery to the official, in whose custody the defendant is, of a certificate of deposit, he must be discharged from custody.

When bail other than a deposit of money or bonds has been given, the defendant or the surety may, at any time before a breach of the undertaking, deposit the sum mentioned in the undertaking, and, upon deposit being made, accompanied by a new undertaking, the original undertaking is canceled.

HISTORY: Former 1976 Code Section 38-63-260 [1985 Act No. 189, Section 1] recodified as Section 38-53-250 by 1987 Act No. 155, Section 1; 1998 Act No. 425, Section 2.



SECTION 38-53-260. Registration of license and power of appointment.

No professional or surety bondsman may become a surety on an undertaking unless he has registered his current license in the office of the clerk of the circuit court in the county in which he resides and registered a certified copy of the license with the clerk of the circuit court in any other county in which he writes bail bonds.

A surety bondsman shall also annually register a certified copy of his current power of appointment with the clerk of the circuit court where he resides and in any other county where he writes bail bonds on behalf of an insurer.

HISTORY: Former 1976 Code Section 38-63-270 [1985 Act No. 189, Section 1] recodified as Section 38-53-260 by 1987 Act No. 155, Section 1; 1998 Act No. 425, Section 2.



SECTION 38-53-270. Professional bondsmen required to maintain security deposits with clerk of court.

Each professional bondsman acting as surety on bail bonds in this State shall maintain security deposits with the clerk of court of the county in which the bondsman has his primary place of business equal to at least one-fourth of the amount of all bonds or undertakings written in this State on which he is absolutely or conditionally liable as of the first day of the current month. A minimum of ten thousand dollars of this collateral shall be in the form of cash deposited with the clerk of court or certificates of deposit pledged to the clerk of court. Any remaining collateral shall be pledges of real estate, the value of which shall be based upon the appraised value by the county tax assessor. The real estate shall be free and clear of any encumbrances based upon a title opinion furnished to the clerk of court by the bondsman.

HISTORY: Former 1976 Code Section 38-63-280 [1985 Act No. 189, Section 1] recodified as Section 38-53-270 by 1987 Act No. 155, Section 1; 1995 Act No. 118, Section 1; 1998 Act No. 425, Section 2.



SECTION 38-53-280. Securities held in trust.

The securities deposited by a professional bondsman with the clerk of court must be held in trust for the sole protection and benefit of the holder of bail bonds executed by or on behalf of the undersigned bondsman in this State. A pro rata portion of the securities must be returned to the bondsman when the clerk of court is satisfied that the deposit of securities is in excess of the amount required to be maintained with him by the bondsman. All the securities must be returned if the clerk of court is satisfied that the bondsman has satisfied, or satisfactory arrangements have been made to satisfy, the obligations of the bondsman on all of his bail bonds written in the State. The clerk of court may sell or transfer any of the securities or utilize the proceeds of the securities for the purpose of satisfying the liabilities of the professional bondsman on bail bonds given in this State on which he is liable.

HISTORY: Former 1976 Code Section 38-63-290 [1985 Act No. 189, Section 1] recodified as Section 38-53-280 by 1987 Act No. 155, Section 1; 1998 Act No. 425, Section 2.



SECTION 38-53-290. Professional bondsman shall deliver power of attorney to clerk of court; form.

With the securities deposited with the clerk of court, the professional bondsman shall at the same time deliver to the clerk of court a power of attorney on a form supplied by the clerk of court, executed and acknowledged by the professional bondsman, authorizing the sale or transfer of the securities or any part of the securities. The power of attorney must read as follows:

"Know all men by these presents that I, __________, a professional bondsman, located in the County of __________, in the State of __________, do authorize and appoint for myself and my successors, heirs, and assigns the clerk of court of this county, in the name and in behalf of myself as professional bondsman, my attorney to sell or transfer any securities deposited or that may be deposited by me as professional bondsman with the clerk of court, under the laws and regulations requiring a deposit of securities to be made by professional bondsmen doing business in the State of South Carolina if the sale or transfer is considered necessary by the clerk of court to pay any liability arising under a bond which purports to be given by the undersigned bondsman in any county in this State, and execution has been issued against me as bondsman pursuant to a judgment on the bond, and the judgment has not been satisfied. The securities so deposited are to be held in trust by the clerk of court for the sole protection and benefit of the holder of bail bonds executed by or on behalf of the undersigned bondsman."

In witness whereof, I have set my hand and affixed my seal this ___ day of __________, 19___.

___ (L.S.)

Notary Public

__________

My commission expires:

__________.

HISTORY: Former 1976 Code Section 38-63-300 [1985 Act No. 189, Section 1] recodified as Section 38-53-290 by 1987 Act No. 155, Section 1; 1998 Act No. 425, Section 2.



SECTION 38-53-300. Reduction in value of securities.

A professional bondsman whose security deposits with the clerk of court are reduced in value below the requirements of Section 38-53-270 shall, immediately upon notice of the deficiency, pledge with the court the additional collateral necessary to comply with Section 38-53-270. No professional bondsman may sign, endorse, execute, or become a surety on any additional bail bonds in any county in this State until he has made the additional deposit of securities as required by the notice of deficiency. The clerk of court has the authority to suspend bonding privileges until the bondsman complies with Section 38-53-270. If the bondsman has any outstanding forfeitures including, but not limited to, license fees and bond estreatments, the clerk of court has the authority to suspend bonding privileges until the bondsman complies with this section. The clerk shall immediately notify all parties who were originally notified of the suspension of the bondsman's compliance with this section.

HISTORY: Former 1976 Code Section 38-63-310 [1985 Act No. 189, Section 1] recodified as Section 38-53-300 by 1987 Act No. 155, Section 1; 1998 Act No. 425, Section 2.



SECTION 38-53-310. Written report to be filed with clerk of court.

Each professional bondsman shall by the fifteenth of each month file with the clerk of court of the county of his principal place of business and any other county where he is doing business a written report in a form prescribed by the director or his designee regarding all bail bonds on which he is liable as of the first day of each month showing:

(a) each individual bonded;

(b) the date the bond was given;

(c) the principal sum of the bond;

(d) the state or local official with whom the bond was filed;

(e) the fee charged for the bonding service in each instance; and

(f) all pending bonds.

HISTORY: Former 1976 Code Section 38-63-320 [1985 Act No. 189, Section 1] recodified as Section 38-53-310 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 701; 1998 Act No. 425, Section 2.



SECTION 38-53-320. Examination by professional and surety bondsman.

Whenever the director or his designee considers it necessary, he shall visit and examine or cause to be visited and examined by some competent person appointed by him for that purpose any professional bondsman subject to the provisions of this chapter. For this purpose, the director or his designee or person making the examination has free access to all books and papers of the bondsman that relate to his business and to the books and papers kept by any of his agents or runners.

HISTORY: Former 1976 Code Section 38-63-330 [1985 Act No. 189, Section 1] recodified as Section 38-53-320 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 702; 1998 Act No. 425, Section 2.



SECTION 38-53-330. Limitations on acting as surety.

No professional bondsman may act as a surety on any bail bond whose principal sum is in excess of one-half of the value of the securities deposited with the clerk of court at that time.

HISTORY: Former 1976 Code Section 38-63-340 [1985 Act No. 189, Section 1] recodified as Section 38-53-330 by 1987 Act No. 155, Section 1; 1998 Act No. 425, Section 2.



SECTION 38-53-340. Penalty for violation of chapter.

A person violating any of the provisions of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned for not more than thirty days, or both.

HISTORY: Former 1976 Code Section 38-63-350 [1985 Act No. 189, Section 1] recodified as Section 38-53-340 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 24; 1998 Act No. 425, Section 2.






CHAPTER 55 - CONDUCT OF INSURANCE BUSINESS

SECTION 38-55-10. No contracts may be made except under this title.

It is unlawful for an insurer to make a contract of insurance or annuity upon or concerning any property, interest, or lives in this State or with any resident of this State or for any person as insurance agent or insurance broker to make, negotiate, solicit, or in any manner aid in the transaction of these insurance contracts unless and except as authorized under this title.

HISTORY: Former 1976 Code Section 38-55-10 [1947 (45) 322; 1952 Code Section 37-1223; 1962 Code Section 37-1202; 1964 (53) 2293] recodified as Section 38-57-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-10 [1947 (45) 322; 1952 Code Section 37-142; 1962 Code Section 37-142] recodified as Section 38-55-10 by 1987 Act No. 155, Section 1.



SECTION 38-55-20. Insurers shall do business in own name; combination policy.

Every insurer shall conduct its business in the State in, and the policies and contracts of insurance issued by it must be headed or entitled by, its proper or corporate name; provided, however, notwithstanding any other provision of law, an insurer may elect to use a trade name in the conduct of its business if the insurer also clearly discloses its proper or corporate name on its policies, contracts of insurance, and other documents filed with the Department of Insurance. Two or more authorized insurers may, with the approval of the director or his designee, issue a combination policy which shall contain provisions substantially as follows:

(1) That the insurers executing the policy are severally liable for the full amount of any loss or damage, according to the terms of the policy, or for specified percentages or amounts thereof aggregating the full amount of insurance under the policy; and

(2) That service of process or of any notice or proof of loss required by the policy upon any of the insurers executing the policy constitutes service upon all the insurers.

HISTORY: Former 1976 Code Section 38-55-20 [1947 (45) 322; 1952 Code Section 37-1201; 1962 Code Section 37-1201; 1964 (53) 2293] recodified as Section 38-57-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-30 [1947 (45) 322; 1952 Code Section 37-143; 1962 Code Section 37-143] recodified as Section 38-55-20 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 703; 1995 Act No. 58, Section 5.



SECTION 38-55-30. Limitation of risk; section not applicable to captive insurers.

Except as otherwise provided in this title, no insurer doing business in this State may expose itself to a loss on one risk in an amount exceeding ten percent of its surplus to policyholders. A risk or portion of it which has been reinsured must be deducted in determining the limitation of risk prescribed in this section. This section does not apply to captive insurers.

HISTORY: Former 1976 Code Section 38-55-30 [1947 (45) 322; 1952 Code Section 37-1204; 1962 Code Section 37-1203; 1964 (53) 2293] recodified as Section 38-57-30 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-180 [1947 (45) 322; 1952 Code Section 37-153; 1962 Code Section 37-153] recodified as Section 38-55-30 by 1987 Act No. 155, Section 1; 1991 Act No. 13, Section 27; 2001 Act No. 82, Section 18, eff July 20, 2001.



SECTION 38-55-40. Certain inducements may not be offered.

No insurer may issue in this State, nor permit its agents, officers, and employees to issue in this State, agency company stock or other stock or securities or any special or advisory bond or other contract of any kind promising returns and profits, as an inducement to the taking of insurance. No insurer is authorized to do business in this State which issues or permits its agents, officers, or employees to issue in any state or territory agency company stock or securities or any special or advisory bond or other contract of any kind, promising returns and profits as an inducement to the taking of insurance. No corporation or stock company, acting as agent of an insurer, nor any of its agents, officers, and employees, is permitted to sell or give, agree to sell or give, or offer to sell or give, directly or indirectly, in any manner whatsoever, any share of stock, security, bond, or agreement of any form or nature promising returns and profits as an inducement to the taking of insurance or in connection therewith. The director or his designee, upon being satisfied that any insurer or its agent has violated this section, shall impose the penalties provided in Section 38-2-10. This section does not apply to marine insurers or their agents if the agents write only marine insurance.

HISTORY: Former 1976 Code Section 38-55-40 [1947 (45) 322; 1952 Code Section 37-1202; 1962 Code Section 37-1204; 1964 (53) 2293] recodified as Section 38-57-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-60 [1947 (45) 322; 1952 Code Section 37-145; 1962 Code Section 37-145] recodified as Section 38-55-40 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 25; 1993 Act No. 181, Section 704.



SECTION 38-55-50. Discrimination prohibited.

An insurer, its agent, or an insurance broker doing business in this State may not make or permit any discrimination in favor of individuals between insureds of the same class and risk involving the same hazards in the amount of the payment of premiums or rates charged for policies of insurance except as provided in Sections 38-57-140, 38-65-310, and 38-71-1110, in the dividends or other benefits payable, or in any other of the terms and conditions of the contracts it makes. An insurer, its agent, or an insurance broker may not make a contract of insurance or agreement as to a contract other than as plainly expressed in the policy issued. An insurer or its officer, agent, solicitor, or representative or an insurance broker may not pay, allow, or give or offer to pay, allow, or give, directly or indirectly, as inducement to the taking of insurance any rebate of premium payable on the policy, any special favor or advantage in the dividends or other benefits to accrue from the policy, any paid employment or contract for services of any kind, or any valuable consideration or inducement not specified in the policy contract of insurance, or give, sell, or purchase or offer to give, sell, or purchase, as inducement to the taking of insurance or in connection therewith, any stocks, bonds, or other securities of an insurer or other corporation, association, or partnership, any dividends or profits to accrue from them, or anything of value not specified in the policy. This section does not prohibit a licensed agent or broker from charging administrative fees, as promulgated by the Department of Insurance by regulation, for incidental services associated with uninsured motorist related transactions and the electronic reporting of information to the Department of Motor Vehicles. However, fees for uninsured motorist related transactions may be charged only to consumers who have had a lapse in their automobile coverage. Notice of these fees must be posted prominently in the agent's or broker's office.

This section does not prohibit the payment of a fee to a trade or professional association exempt from income tax under Section 501(c) of the Internal Revenue Code.

Further, this section does not prohibit the rebating of any commission to the insured on an automobile insurance policy collected by, or on behalf of, a licensed insurance agent.

HISTORY: Former 1976 Code Section 38-55-50 [1947 (45) 322; 1952 Code Section 37-1202; 1962 Code Section 37-1205; 1964 (53) 2293] recodified as Section 38-57-50 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-80 [1947 (45) 322; 1949 (46) 600; 1952 Code Section 37-147; 1962 Code Section 37-147] recodified as Section 38-55-50 by 1987 Act No. 155, Section 1; 1988 Act No. 394, Section 14; 1990 Act No. 465, Section 2; 1997 Act No. 154, Section 26; 2004 Act No. 241, Section 7, eff January 1, 2005.



SECTION 38-55-60. Punishment and revocation of license for discrimination.

Every officer or agent of an insurer doing business in this State who violates Section 38-55-50 is guilty of a misdemeanor. The director or his designee, upon being satisfied that the insurer, its agent, or an insurance broker has violated Section 38-55-50, shall impose the penalties provided in Section 38-2-10.

HISTORY: Former 1976 Code Section 38-55-60 [1962 Code Section 37-1206; 1964 (53) 2293] recodified as Section 38-57-60 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-90 [1947 (45) 322; 1952 Code Section 37-148; 1962 Code Section 37-148] recodified as Section 38-55-60 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 26; 1993 Act No. 181, Section 705.



SECTION 38-55-70. Secured loans lawful.

It is not a violation of Section 38-55-50 or the criminal laws of this State to offer to make or to make loans to citizens of this State to be secured by mortgage of real estate or other collateral security.

HISTORY: Former 1976 Code Section 38-55-70 [1962 Code Section 37-1207; 1964 (53) 2293] recodified as Section 38-57-70 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-110 [1947 (45) 322; 1952 Code Section 37-149; 1962 Code Section 37-149] recodified as Section 38-55-70 by 1987 Act No. 155, Section 1.



SECTION 38-55-75. Confidentiality of information received by Department of Insurance.

The Department of Insurance may receive and shall maintain as confidential any documents or information furnished to the department by the National Association of Insurance Commissioners or regulatory officials of any state, federal agency, or foreign countries which are classified as confidential by that association or state. The Department of Insurance may share documents or information, including confidential documents or information, with the National Association of Insurance Commissioners or regulatory officials of any state, federal agency, or foreign countries if the association, state, federal agency, or foreign country agrees to maintain the same level of confidentiality as is provided under South Carolina law. Documents or information received or exchanged pursuant to this section are not subject to subpoena or subpoena duces tecum in any civil, criminal, or administrative proceeding.

HISTORY: 2001 Act No. 82, Section 19, eff July 20, 2001; 2006 Act No. 395, Section 2, eff June 14, 2006.



SECTION 38-55-80. Loans to directors or officers.

(A) An insurer doing business in this State may not make a loan to any of its directors or officers, either directly or indirectly, except as provided in this section, and its director or officer may not accept any loan, directly or indirectly. The insurer may not make an advance to any of its directors or officers for future services to be performed beyond a period of one year from the date of making the advance. This section does not prohibit a life insurer from making a policy loan upon its policy or contract in an amount not exceeding the net reserve or cash value of the policy or contract.

(B) This section does not prohibit an insurer in connection with the relocation of the place of employment of an officer, including any relocation in connection with the initial employment of the officer, from making, or the officer from accepting, a mortgage loan to the officer on real property owned by the officer which is to serve as his residence or acquiring, or the officer from selling to it, at not more than the fair market value, the residence of the officer. Mortgage loans made or residences acquired under this section are subject to the limitations imposed on investments by Chapter 12 of this title. In addition, this section does not prohibit an insurer from making a loan to its directors or officers if the loan is first approved in writing by the director or his designee.

(C) An officer or director of an insurer who violates this section by participating in making the loan or accepting a loan except as authorized in this section, is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

(D) A loan made by an insurer to its officers, directors, or employees bears the same rate of interest as is available to the public on loans from the insurer.

HISTORY: Former 1976 Code Section 38-55-80 [1947 (45) 322; 1952 Code Section 37-1202; 1962 Code Section 37-1208; 1964 (53) 2293] recodified as Section 38-57-80 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-140 [1956 (49) 2028; 1962 Code Section 37-149.3; 1980 Act No. 477] recodified as Section 38-55-80 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 27; 1993 Act No. 184, Section 217; 1993 Act No. 181, Section 706; 2012 Act No. 137, Section 7, eff April 2, 2012.



SECTION 38-55-90. Tontine policies prohibited.

No life insurer, mutual aid association, or fraternal benefit association operating in this State is permitted to issue policies, certificates, or contracts to policyholders or members providing for the establishment of its policyholders or members into divisions and classes for the purpose of providing for the payment of benefits from special funds created for that purpose to the oldest member of the division and class or to the members of the division and class whose policy has been in force the longest period of time upon the death of a member in the division and class.

HISTORY: Former 1976 Code Section 38-55-90 [1947 (45) 322; 1952 Code Section 37-1202; 1962 Code Section 37-1209; 1964 (53) 2293] recodified as Section 38-57-90 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-150 [1947 (45) 322; 1952 Code Section 37-150; 1962 Code Section 37-150] recodified as Section 38-55-90 by 1987 Act No. 155, Section 1.



SECTION 38-55-100. Tontine plans prior to May 12, 1947.

A life insurer, mutual aid association, or fraternal benefit association operating prior to May 12, 1947, on a plan prohibited by Section 38-55-90 in this State may continue so to do upon condition that the life insurer, fraternal benefit association, or mutual aid association does not establish its policyholders or members into divisions or classes other than the divisions or classes in this State actually existing on May 12, 1947. However, a life insurer, fraternal benefit association, or mutual aid association is not permitted to operate on an endowment plan unless it has a paid-in capital stock, if a stock company, or a surplus, if a mutual company or fraternal benefit association, of at least fifty thousand dollars.

HISTORY: Former 1976 Code Section 38-55-100 [1947 (45) 322; 1952 Code Section 37-1202; 1962 Code Section 37-1210; 1964 (53) 2293] recodified as Section 38-57-100 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-160 [1947 (45) 322; 1952 Code Section 37-151; 1962 Code Section 37-151] recodified as Section 38-55-100 by 1987 Act No. 155, Section 1.



SECTION 38-55-110. Reserve requirements for tontine policies.

In order to pay endowments as they severally mature, as well as to pay all other benefits incorporated in the policies, certificates, or contracts of insurance, a life insurer, fraternal benefit society, or mutual aid association operating in this State upon a plan described in Section 38-55-90 shall establish and maintain on each policy a reserve upon a basis not lower than the American Experience Table of Mortality, full preliminary term, Illinois Standard, and interest assumption of three and one-half percent, covering each contingency provided for in the policy.

HISTORY: Former 1976 Code Section 38-55-110 [1962 Code Section 37-1211; 1964 (53) 2293; 1969 (56) 214, 760] recodified as Section 38-57-110 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-170 [1947 (45) 322; 1952 Code Section 37-152; 1962 Code Section 37-152] recodified as Section 38-55-110 by 1987 Act No. 155, Section 1.



SECTION 38-55-120. Procedure when insurer fails to pay final judgment.

If an insurer fails to pay a final judgment rendered against it within fifteen days after the judgment becomes final, upon written application of the holder of the judgment the director or his designee shall give fifteen days' written notice to the insurer to pay the judgment and, upon the insurer's failure to pay the judgment within the time, shall revoke the license of the insurer to do business in this State and impound its bond or securities required to be deposited under Sections 38-9-80 through 38-9-140 or Section 38-15-30. In the event the director or his designee revokes the license of the insurer, he shall take any steps he considers necessary for the protection of the insurer's policyholders in this State. A judgment creditor may proceed with the collection of his judgment out of the securities in the possession of the director or his designee or the bond filed with him.

HISTORY: Former 1976 Code Section 38-55-120 [1947 (45) 322; 1952 Code Section 37-1202; 1962 Code Section 37-1212; 1964 (53) 2293] recodified as Section 38-57-120 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-5-810 [1947 (45) 322; 1948 (45) 1734; 1952 Code Section 37-191; 1962 Code Section 37-191] recodified as Section 38-55-120 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 707.



SECTION 38-55-130. Doing business after charter has been canceled or surrendered is unlawful.

It is unlawful for an insurer or for any person acting for or on its behalf knowingly to solicit, deliver any policy, or collect any premiums of insurance for the insurer from any person within this State when the insurer has surrendered its charter or when its charter has been revoked or canceled for any reason.

HISTORY: Former 1976 Code Section 38-55-130 [1947 (45) 322; 1952 Code Section 37-1202; 1962 Code Section 37-1213; 1964 (53) 2293] recodified as Section 38-57-130 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-280 [1947 (45) 322; 1952 Code Section 37-164; 1962 Code Section 37-164] recodified as Section 38-55-130 by 1987 Act No. 155, Section 1.



SECTION 38-55-140. Liability when charter has been canceled, revoked, or surrendered; service of process.

When an insurer has surrendered its charter or when its charter has been revoked or canceled for any reason, it is still subject to suit under the laws of this State until all outstanding claims and demands against it have been settled. The director or his designee is designated the agent upon whom service of process may be had.

HISTORY: Former 1976 Code Section 38-55-140 [1947 (45) 322; 1952 Code Section 37-1203; 1962 Code Section 37-1214; 1964 (53) 2293] recodified as Section 38-57-140 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-290 [1947 (45) 322; 1952 Code Section 37-165; 1962 Code Section 37-165] recodified as Section 38-55-140 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 708.



SECTION 38-55-150. Accepting premiums or assessments in insolvent insurer.

It is unlawful for a director or officer of an insurer to wilfully receive a premium or assessment on behalf of the insurer, knowing at the time of receipt of the premium or assessment that the insurer is insolvent according to the laws of its home state, and to fail to notify the person paying the premium or assessment of this fact.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: Former 1976 Code Section 38-55-150 [1947 (45) 322; 1952 Code Section 37-1202; 1962 Code Section 37-1215; 1964 (53) 2293; 1968 (55) 2500] recodified as Section 38-57-150 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-270 [1947 (45) 322; 1952 Code Section 37-163; 1962 Code Section 37-163] recodified as Section 38-55-150 by 1987 Act No. 155, Section 1; 1993 Act No. 184, Section 218.



SECTION 38-55-160. Insuring uninsurable persons with intent to defraud.

It is unlawful for an agent, physician, or any other person to insure or knowingly cause to be insured or reinstated in membership an infirm or unhealthy person, in an uninsurable condition, with intent to defraud.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: Former 1976 Code Section 38-55-160 [1962 Code Section 37-1216; 1964 (53) 2293] recodified as Section 38-57-160 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-230 [1947 (45) 322; 1952 Code Section 37-159; 1962 Code Section 37-159] recodified as Section 38-55-160 by 1987 Act No. 155, Section 1; 1993 Act No. 184, Section 219.



SECTION 38-55-170. Presenting false claims for payment.

A person who knowingly causes to be presented a false claim for payment to an insurer transacting business in this State, to a health maintenance organization transacting business in this State, or to any person, including the State of South Carolina, providing benefits for health care in this State, whether these benefits are administered directly or through a third person, or who knowingly assists, solicits, or conspires with another to present a false claim for payment as described above, is guilty of a:

(1) felony if the amount of the claim is ten thousand dollars or more. Upon conviction, the person must be imprisoned not more than ten years or fined not more than five thousand dollars, or both;

(2) felony if the amount of the claim is more than two thousand dollars but less than ten thousand dollars. Upon conviction, the person must be fined in the discretion of the court or imprisoned not more than five years, or both;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the amount of the claim is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days, or both.

HISTORY: Former 1976 Code Section 38-55-170 [1962 Code Section 37-1217; 1964 (53) 2293] recodified as Section 38-57-170 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-310 [1947 (45) 322; 1952 Code Section 37-167; 1962 Code Section 37-167; 1986 Act No. 410] recodified as Section 38-55-170 by 1987 Act No. 155, Section 1; 1989 Act No. 148, Section 23; 1993 Act No. 73, Section 1; 1993 Act No. 184, Section 121; 2010 Act No. 273, Section 16.Z, eff June 2, 2010.



SECTION 38-55-173. Unlawful vehicle glass repair business practices; penalties.

(A) A person who is acting on behalf of or engaged in a vehicle glass repair business is guilty of a misdemeanor if the person offers or makes a payment or transfer of money or other consideration to:

(1) a third person for the third person's referral of an insurance claimant to the vehicle glass repair business for the repair or replacement of vehicle safety glass;

(2) an insurance claimant in connection with the repair or replacement of vehicle safety glass; or

(3) waive, rebate, give, or pay all or part of an insurance claimant's casualty or property insurance deductible as consideration for selecting the vehicle glass repair business.

(B) If the amount of the payment or transfer of subsection (A) has a value of:

(1) one thousand dollars or more, the person, upon conviction, must be fined in the discretion of the court or imprisoned for not more than three years, or both, per violation; or

(2) less than one thousand dollars, the person, upon conviction, must be fined not more than five hundred dollars or imprisoned for not more than thirty days, or both, per violation.

HISTORY: 2002 Act No. 215, Section 2, eff April 22, 2002.



SECTION 38-55-180. Debit collected for sick, accident, or death benefits on weekly or monthly industrial plan is property of insurer.

No agent, collector, solicitor, or other employee or representative of an insurer issuing contracts providing for sick, accident, or death benefits and operating on the weekly or monthly industrial plan is considered the owner of any part of the weekly or monthly debit collected by him or that may be under his charge, care, control, or supervision. The debit is considered wholly the property of the insurer in whose name the policies, contracts, or obligations were written or assumed. No former agent, collector, solicitor, superintendent, or other employee or representative of the insurer, within a period of ninety days after the termination of his employment with the insurer, may barter, sell, give, or in any manner transfer to any person or insurer any part of any debit of the insurer or any policies or contracts of the insurer, without the written consent of the insurer formerly employing him.

The director or his designee shall revoke the license of any person violating this section.

HISTORY: Former 1976 Code Section 38-55-180 [1962 Code Section 37-1218; 1964 (53) 2293] recodified as Section 38-57-180 by 1987 Act No. 155, Section 1; New Section 38-55-180 enacted by 1988 Act No. 394, Section 16; 1993 Act No. 181, Section 709.



SECTION 38-55-310. Life insurers may not operate undertaking business.

It is unlawful for a life insurer, except a fraternal benefit association licensed to do business in this State, to own, manage, supervise, operate, or maintain a mortuary or undertaking establishment or to permit its officers, agents, or employees to own, operate, or maintain a funeral or undertaking business, except as may be authorized under Section 38-55-330.

HISTORY: Former 1976 Code Section 38-55-310 [1962 Code Section 37-1231; 1964 (53) 2293] recodified as Section 38-57-230 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-510 [1948 (45)947; 1952 Code Section 37-176; 1962 Code Section 37-176] recodified as Section 38-55-310 by 1987 Act No. 155, Section 1; 1995 Act No. 67, Section 5.



SECTION 38-55-320. Insurers may not contract with undertakers for funerals.

It is unlawful for a life insurer, a health insurer, or a funeral benefit company to contract or agree with a funeral director, undertaker, or mortuary that the funeral director, undertaker, or mortuary shall conduct the funeral of any person insured by it.

HISTORY: Former 1976 Code Section 38-55-320 [1947 (45) 322; 1952 Code Section 37-1221; 1962 Code Section 37-1232; 1964 (53) 2293] recodified as Section 38-57-230 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-520 [1948 (45) 1947; 1952 Code Section 37-177; 1962 Code Section 37-177] recodified as Section 38-55-320 by 1987 Act No. 155, Section 1.



SECTION 38-55-330. Funeral director may act as agent for life insurer for preneed funeral contract.

A licensed funeral director employed by a licensed funeral home in South Carolina may be licensed as an agent for a life insurer doing business in this State. However, a funeral director licensed under this section may act only as an agent for a life insurer in connection with the funding of a preneed funeral contract under Chapter 7 of Title 32. The amount of an insurance policy sold by a licensed funeral director licensed under this section may not exceed the amount of the preneed funeral contract as defined in Section 32-7-10(3). In addition to the filing and approval requirements of Section 38-61-20, a life insurer must file a sample policy to fund a preneed funeral contract with the South Carolina Board of Funeral Service. The board also shall maintain a list of all funeral directors licensed as insurance agents, the insurer each director represents, and the type of policy each director is licensed to sell. Except for a funeral director licensed under this title, no insurance agent, as defined in Section 38-1-20, or person, as defined in Section 38-1-20, shall sell any policy, as defined in Section 38-1-20, which has for its purposes the funding of any funeral services, or the furnishing or delivery of personal property, merchandise, services of any nature in connection with the final disposition of a dead human body, to be furnished or delivered at a time determinable by the death of a person whose body is to be disposed of, but does not mean the furnishing of a cemetery lot, crypt, niche, mausoleum, grave marker, or monument.

HISTORY: Former 1976 Code Section 38-55-330 [1962 Code Section 37-1233; 1964 (53) 2293] recodified as Section 38-57-240 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-530 [1948 (45) 1947; 1952 Code Section 37-178; 1962 Code Section 37-178] recodified as Section 38-55-330 by 1987 Act No. 155, Section 1; 1995 Act No. 67, Section 6; 2002 Act No. 313, Section 1, eff upon approval (became law without the Governor's signature on June 6, 2002).



SECTION 38-55-340. Penalties.

Any person violating this article is guilty of a misdemeanor. Each violation of this article is a separate offense.

HISTORY: Former 1976 Code Section 38-55-340 [1962 Code Section 37-1234; 1964 (53) 2293] recodified as Section 38-57-250 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-540 [1948 (45) 1947; 1952 Code Section 37-179; 1962 Code Section 37-179] recodified as Section 38-55-340 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 28.



SECTION 38-55-510. Short title.

This article is known and may be cited as the "Omnibus Insurance Fraud and Reporting Immunity Act".

HISTORY: 1994 Act No. 497, Part II, Section 31A.



SECTION 38-55-520. Purpose of article.

The purpose of this article is to confront aggressively the problem of insurance fraud in South Carolina by facilitating the detection of insurance fraud; to allow reporting of suspected insurance fraud; to grant immunity for reporting suspected insurance fraud; to prescribe penalties for insurance fraud; to require restitution for victims of insurance fraud; to establish a division within the Office of the Attorney General to prosecute insurance fraud; and to require the investigation of alleged insurance fraud by State Law Enforcement Division.

HISTORY: 1994 Act No. 497, Part II, Section 31A.



SECTION 38-55-530. Definitions.

As used in this article:

(A) "Authorized agency" means any duly constituted criminal investigative department or agency of the United States or of this State; the Department of Insurance; the Department of Revenue; the Department of Public Safety; the Department of Motor Vehicles; the Workers' Compensation Commission; the State Accident Fund; the Second Injury Fund; the Department of Employment and Workforce; the Department of Consumer Affairs; the Human Affairs Commission; the Department of Health and Environmental Control; the Department of Social Services; the Department of Health and Human Services; the Department of Labor, Licensing and Regulation; all other state boards, commissions, and agencies; the Office of the Attorney General of South Carolina; or the prosecuting attorney of any judicial circuit, county, municipality, or political subdivision of this State or of the United States, and their respective employees or personnel acting in their official capacity.

(B) "Insurer" shall have the meaning set forth in Section 38-1-20(25) and includes any authorized insurer, self-insurer, reinsurer, broker, producer, or any agent thereof.

(C) "Person" means any natural person, company, corporation, unincorporated association, partnership, professional corporation, or other legal entity and includes any applicant, policyholder, claimant, medical providers, vocational rehabilitation provider, attorney, agent, insurer, fund, or advisory organization.

(D) "False statement or misrepresentation" means a statement or representation made by a person that is false, material, made with the person's knowledge of the falsity of the statement and made with the intent of obtaining or causing another to obtain or attempting to obtain or causing another to obtain an undeserved economic advantage or benefit or made with the intent to deny or cause another to deny any benefit or payment in connection with an insurance transaction, and such shall constitute fraud. "False statement or misrepresentation" specifically includes, but is not limited to, an intentional:

(1) false report of business activities;

(2) miscount or misclassification by an employer of its employees;

(3) failure to timely reduce reserves;

(4) failure to account for Second Injury Fund reimbursements or subrogation reimbursements; or

(5) failure to provide verifiable information to public or private rating bureaus and the Department of Insurance.

An undeserved economic benefit or advantage includes, but is not limited to, a favorable insurance premium, payment schedule, insurance award, or insurance settlement.

(E) "Immune" means that neither a civil action nor a criminal prosecution may arise from any action taken pursuant to this article unless actual malice on the part of the reporting person or gross negligence or reckless disregard for the rights of the reported person is present.

HISTORY: 1994 Act No. 497, Part II, Section 31A; 1996 Act No. 278, Sections 1, 2; 1996 Act No. 459, Section 59; 2007 Act No. 111, Pt I, Section 3, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 38-55-540. Criminal penalties for making false statement or misrepresentation, or assisting, abetting, soliciting or conspiring to do so; restitution to victims.

(A) A person who knowingly makes a false statement or misrepresentation, and any other person knowingly, with an intent to injure, defraud, or deceive, or who assists, abets, solicits, or conspires with a person to make a false statement or misrepresentation, is guilty of a:

(1) misdemeanor, for a first offense violation, if the amount of the economic advantage or benefit received is less than one thousand dollars. Upon conviction, the person must be fined not less than one hundred nor more than five hundred dollars or imprisoned not more than thirty days;

(2) misdemeanor, for a first offense violation, if the amount of the economic advantage or benefit received is one thousand dollars or more but less than ten thousand dollars. Upon conviction, the person must be fined not less than two thousand nor more than ten thousand dollars or imprisoned not more than three years, or both;

(3) felony, for a first offense violation, if the amount of the economic advantage or benefit received is ten thousand dollars or more but less than fifty thousand dollars. Upon conviction, the person must be fined not less than ten thousand nor more than fifty thousand dollars or imprisoned not more than five years, or both;

(4) felony, for a first offense violation, if the amount of the economic advantage or benefit received is fifty thousand dollars or more. Upon conviction, the person must be fined not less than twenty thousand nor more than one hundred thousand dollars or imprisoned not more than ten years, or both;

(5) felony, for a second or subsequent violation, regardless of the amount of the economic advantage or benefit received. Upon conviction, the person must be fined not less than twenty thousand nor more than one hundred thousand dollars or imprisoned not more than ten years, or both.

(B) In addition to the criminal penalties set forth in subsection (A), a person convicted pursuant to the provisions of this section must be ordered by the court to make full restitution to a victim for any economic advantage or benefit which has been obtained by the person as a result of that violation, and to pay the difference between any taxes owed and any taxes the person paid, if applicable.

HISTORY: 1994 Act No. 497, Part II, Section 31A; 2007 Act No. 111, Pt I, Section 4, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 38-55-550. Civil penalties for violations of article; costs; payment; use of revenues; Attorney General to assist Insurance Fraud Division; consent agreements.

(A) In addition to any criminal liability, any person who is found by a court of competent jurisdiction to have violated any provision of this article, including Section 38-55-170, is subject to a civil penalty for each violation as follows:

(1) for a first offense, a fine not to exceed five thousand dollars;

(2) for a second offense, a fine of not less than five thousand dollars but not to exceed ten thousand dollars;

(3) for a third and subsequent offense, a fine of not less than ten thousand dollars but not to exceed fifteen thousand dollars.

(B) The civil penalty must be paid to the director of the Insurance Fraud Division to be used in accordance with subsection (D) of this section. The court may also award court costs and reasonable attorneys' fees to the director. When requested by the director, the Attorney General may assign one or more deputies attorneys general to assist the bureau in any civil court proceedings against the person.

(C) Nothing in subsections (A) and (B) shall be construed to prohibit the director of the Insurance Fraud Division and the person alleged to be guilty of a violation of this article from entering into a written agreement in which the person does not admit or deny the charges but consents to payment of the civil penalty. A consent agreement may not be used in a subsequent civil or criminal proceeding relating to any violation of this article.

(D) All revenues from the civil penalties imposed pursuant to this section must be used to provide funds for the costs of enforcing and administering the provisions of this article.

HISTORY: 1994 Act No. 497, Part II, Section 31A.



SECTION 38-55-560. Insurance Fraud Division; duties; powers and duties of Attorney General; forensic accountant.

(A) There is established in the office of the Attorney General a division to be known as the Insurance Fraud Division, which must prosecute violations of Sections 38-55-170 and 38-55-540 and related criminal insurance activity. Upon receipt of any claims or allegations of violations of Section 38-55-170 and 38-55-540 and related criminal insurance activity, the Attorney General shall forward the information to the State Law Enforcement Division for investigation.

(B) The Attorney General, upon receipt of any claims or allegations of violations of Sections 38-55-170 and 38-55-540 and related criminal insurance activity, is empowered to:

(1) refer the matter for investigation to the State Law Enforcement Division;

(2) prosecute persons determined to be in violation of Sections 38-55-170 and 38-55-540 and related criminal insurance activity in a court of competent jurisdiction; and

(3) collect fines and restitution ordered by the court. Where considered appropriate, the Attorney General may use the Setoff Debt Collection Act to collect fines and restitution ordered as a result of actions brought pursuant to Sections 38-55-170 and 38-55-540.

(C) The State Law Enforcement Division shall investigate thoroughly all claims or allegations of violations of Sections 38-55-170 and 38-55-540 and related criminal insurance activity received from the Attorney General pursuant to this section.

(D) The Insurance Fraud Division of the Office of Attorney General and the investigative services of the State law Enforcement Division as provided by this section must be funded by an appropriation of not less than two hundred thousand dollars annually from the general revenues of the State derived from the insurance premium taxes collected by the Department of Insurance and/or from fines assessed under Sections 38-55-170 and 38-55-540 which must be deposited in the general revenue fund to the credit of the Office of the Attorney General and the State Law Enforcement Division to offset the costs of this program; provided, that the funds generated from these fines, to be utilized by either the Office of the Attorney General or the State Law Enforcement Division shall not total more than five hundred thousand dollars. These monies must be shared equally on a fifty-fifty basis by the Office of the Attorney General and the State Law Enforcement Division, and the balance must go to the general fund of the State.

(E) The Office of the Attorney General is authorized to hire, employ, and reasonably equip one forensic accountant, and this forensic accountant must be assigned to the Insurance Fraud Division of the Office of the Attorney General. A person is not qualified to be hired and the Insurance Fraud Division may not hire a forensic accountant unless he possesses and maintains a current license to engage in the practice of accounting pursuant to the provisions of Chapter 2, Title 40.

HISTORY: 1994 Act No. 497, Part II, Section 31A; 2007 Act No. 111, Pt I, Section 5, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 38-55-570. Notification of Insurance Fraud Division of knowledge or belief of false statements or misrepresentations; information to be released; shared among government agencies; privileged; not subject to subpoena.

(A) Any person, insurer, or authorized agency having reason to believe that another has made a false statement or misrepresentation or has knowledge of a suspected false statement or misrepresentation shall, for purposes of reporting and investigation, notify the Insurance Fraud Division of the Office of the Attorney General of the knowledge or belief and provide any additional information within his possession relative thereto.

(B) Upon request by the Insurance Fraud Division, any person, insurer, or authorized agency shall release to the Insurance Fraud Division any or all information relating to any suspected false statement or misrepresentation including, but not limited to:

(1) insurance policy information relevant to the investigation, including any application for such a polity;

(2) policy premium payment records, audits, or other documents which are available;

(3) history of previous claims, payments, fees, commission, service bills, or other documents which are available; and

(4) other information relating to the investigation of the suspected false statement or misrepresentation.

(C) Any authorized agency provided with or obtaining information relating to a suspected false statement or misrepresentation as provided for above may release or provide the information to any other authorized agency. The Department of Insurance, the Department of Revenue, the Department of Public Safety, and the Department of Motor Vehicles shall report, but not adjudicate, all cases of suspected or reported false statement or misrepresentation to the Insurance Fraud Division of the Office of Attorney General of South Carolina for appropriate investigation or prosecution, or both. The Workers' Compensation Commission may refer such cases as provided in Section 42-9-440.

(D) Except as otherwise provided by law, any information furnished pursuant to this section is privileged and shall not be part of any public record. Any information or evidence furnished to an authorized agency pursuant to this section is not subject to subpoena or subpoena duces tecum in any civil or criminal proceeding unless, after reasonable notice to any person, insurer, or authorized agency which has an interest in the information and after a subsequent hearing, a court of competent jurisdiction determines that the public interest and any ongoing investigation will not be jeopardized by obedience of the subpoena or subpoena duces tecum. The Department of Insurance may receive and must maintain as confidential any documents or information furnished to it by the National Association of Insurance Commissioners or insurance departments of other states which is classified as confidential by that association or state. The Department of Insurance may share documents or information, including confidential documents or information, with the National Association of Insurance Commissioners or insurance departments of other states, if the association or other state agrees to maintain the same level of confidentiality as is provided under South Carolina law. If the documents or information received by the Department of Insurance from the National Association of Insurance Commissioners or the insurance departments of other states involve allegations of insurance fraud, the documents or information must be forwarded by the Department of Insurance to the Insurance Fraud Division of the Office of the Attorney General.

HISTORY: 1994 Act No. 497, Part II, Section 31A; 1995 Act No. 58, Section 6; 1996 Act No. 278, Section 3; 1996 Act No. 459, Section 60.



SECTION 38-55-580. Immunity from liability arising out of providing information concerning false statements or misrepresentations to authorized agency; malice or bad faith.

(A) A person, insurer, or authorized agency, when acting without malice or in good faith, is immune from any liability arising out of filing reports, cooperating with investigations by any authorized agency, or furnishing other information, whether written or oral, and whether in response to a request by an authorized agency or upon their own initiative, concerning any suspected, anticipated, or completed false statement or misrepresentation when such reports or information are provided to or received by any authorized agency.

(B) Nothing herein abrogates or modifies in any way common law or statutory privilege or immunity heretofore enjoyed by any person, insurer, or authorized agency.

(C) Nothing herein limits the liability of any person or insurer who, with malice or in bad faith, makes a report of suspected fraud under the provisions of this article.

(D) In addition to the immunity granted in this section, persons identified as designated employees whose responsibilities include the investigation and disposition of claims relating to suspected fraudulent insurance acts may share information relating to persons suspected of committing fraudulent insurance acts with other designated employees employed by the same or other insurers whose responsibilities include the investigation and disposition of claims relating to fraudulent insurance acts, provided the department has been given written notice of the names and job titles of these designated employees prior to any designated employee sharing information. Unless the designated employees of the insurer act in bad faith or in reckless disregard for the rights of any insured, neither the insurer nor its designated employees are civilly liable for libel, slander, or any other relevant tort, and a civil action does not arise against the insurer or its designated employees:

(1) for any information related to suspected fraudulent insurance acts provided to an insurer; or

(2) for information related to suspected fraudulent insurance acts provided to the National Insurance Crime Bureau or the National Association of Insurance Commissioners.

Provided, however, that the qualified immunity against civil liability conferred on any insurer or its designated employees shall be forfeited with respect to the exchange or publication of any defamatory information with third persons not expressly authorized by subsection (D) to share in such information.

HISTORY: 1994 Act No. 497, Part II, Section 31A; 1996 Act No. 278, Section 4.



SECTION 38-55-590. Annual report by director of Insurance Fraud Division in Office of Attorney General to General Assembly.

The director of the Insurance Fraud Division in the Office of the Attorney General shall annually report to the General Assembly regarding:

(A) the status of matters reported to the division, if not privileged information by law;

(B) the number of allegations or reports received;

(C) the number of matters referred to the State Law Enforcement Division for investigation;

(D) the outcome of all investigations and prosecutions under this article, if not privileged by law;

(E) the total amount of fines levied by the court and paid to or deposited by the division; and

(F) patterns and practices of fraudulent insurance transactions identified in the course of performing its duties. The director shall also periodically report this information to insurers transacting business in this State, health maintenance organizations transacting business in this State, and other persons, including the State of South Carolina, which provide benefits for health care in this State, whether these benefits are administered directly or through a third person.

HISTORY: 1994 Act No. 497, Part II, Section 31A.






CHAPTER 57 - TRADE PRACTICES

SECTION 38-57-10. Declaration of purpose.

The purpose of this chapter is to regulate trade practices in the business of insurance in accordance with the intent of Congress as expressed in the act of Congress of March 9, 1945, (Public Law 15, 79th Congress), by defining, or providing for the determination of, all the practices in this State which constitute unfair methods of competition or unfair or deceptive acts or practices and by prohibiting the trade practices so defined or determined.

HISTORY: Former 1976 Code Section 38-57-10 [1947 (45) 322; 1952 Code Section 37-1151; 1962 Code Section 37-1151; 1978 Act No. 585 Section 3] recodified as Section 23-9-310 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-10 [1947 (45) 322; 1952 Code Section 37-1223; 1962 Code Section 37-1202; 1964 (53) 2293] recodified as Section 38-57-10 by 1987 Act No. 155, Section 1.



SECTION 38-57-20. "Person" defined.

When used in this chapter "person" means any individual, corporation, association, partnership, reciprocal exchange, interinsurer, Lloyd's insurer, fraternal benefit society, and any other legal entity engaged in the business of insurance, including agents, brokers, and adjusters.

HISTORY: Former 1976 Code Section 38-57-20 [1947 (45) 322; 1952 Code Section 37-1152; 1962 Code Section 37-1152] recodified as Section 23-9-320 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-20 [1947 (45) 322; 1952 Code Section 37-1201; 1962 Code Section 37-1201; 1964 (53) 2293] recodified as Section 38-57-20 by 1987 Act No. 155, Section 1.



SECTION 38-57-30. Unfair methods and deceptive acts prohibited.

No person may engage, in this State, in any trade practice which is defined in this chapter as, or determined pursuant to this chapter to be, an unfair method of competition or an unfair or deceptive act or practice in the business of insurance.

HISTORY: Former 1976 Code Section 38-57-30 [1947 (45) 322; 1952 Code Section 37-1153; 1962 Code Section 37-1153] recodified as Section 23-9-330 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-30 [1947 (45) 322; 1952 Code Section 37-1204; 1962 Code Section 37-1203; 1964 (53) 2293] recodified as Section 38-57-30 by 1987 Act No. 155, Section 1.



SECTION 38-57-40. Misrepresentation or false advertising of policies prohibited.

No person may make, issue, circulate, or cause to be made, issued, or circulated any estimate, proposal, circular, or statement misrepresenting the terms of a policy issued or to be issued or the benefits or advantages represented thereby or the dividends or share of the surplus to be received thereon, or make a false or misleading statement as to the dividend or share of surplus previously paid on similar policies or make a misrepresentation as to the financial condition of an insurer or as to the legal reserve system upon which an insurer operates or use any name or title of a policy or class of policies misrepresenting the true nature thereof.

HISTORY: Former 1976 Code Section 38-57-40 [1947 (45) 322; 1952 Code Section 37-1154; 1962 Code Section 37-1154; 1978 Act No. 585, Section 4] recodified as Section 23-9-340 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-40 [1947 (45) 322; 1952 Code Section 37-1202; 1962 Code Section 37-1204; 1964 (53) 2293] recodified as Section 38-57-40 by 1987 Act No. 155, Section 1.



SECTION 38-57-45. Use of state seal prohibited in advertising or promotion unless expressly approved; state endorsement disclaimer required on solicitation to state employees.

(A) No insurance agency, insurer, or health maintenance organization may make, publish, disseminate, circulate, or place before the public or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other solicitation material, an advertisement, representation, or statement with respect to the business of insurance which utilizes the Seal of South Carolina or any symbol which contains, includes, or is derivative of the Seal of South Carolina without the approval of the State Budget and Control Board.

(B) An insurance agency, an insurer, or a health maintenance organization must include in a prominent manner in solicitation material it utilizes specifically directed at and distributed to state employees a statement that the insurance program or health maintenance program is not officially endorsed by the State unless the program officially has been endorsed by the Budget and Control Board.

HISTORY: 1991 Act No. 131, Section 1.



SECTION 38-57-50. False information or advertising as to insurance business prohibited.

No person may make, publish, disseminate, circulate, or place before the public or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in a newspaper, magazine, or other publication, in the form of a notice, circular, pamphlet, letter, or poster, or over any radio station, television, or in any other way, an advertisement, announcement, or statement containing an assertion, representation, or statement with respect to the business of insurance or with respect to any person in the conduct of his insurance business which is untrue, deceptive, or misleading.

HISTORY: Former 1976 Code Section 38-57-50 [1947 (45) 322; 1952 Code Section 37-1155; 1962 Code Section 37-1155; 1978 Act No. 585 Section 5] recodified as Section 23-9-350 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-50 [1947 (45) 322; 1952 Code Section 37-1202; 1962 Code Section 37-1205; 1964 (53) 2293] recodified as Section 38-57-50 by 1987 Act No. 155, Section 1.



SECTION 38-57-60. Fraudulently inducing insured to change, alter, or retain insurance prohibited.

No person may make a false, misleading, fraudulent, or incomplete representation or comparison of insurance policies or insurers for the purpose of inducing or intending to induce any person to lapse, forfeit, surrender, terminate, retain, or convert an insurance policy or to take out a policy in another insurer.

HISTORY: Former 1976 Code Section 38-57-60 [1947 (45) 322; 1952 Code Section 37-1156; 1962 Code Section 37-1156; 1978 Act No. 585 Section 6] recodified as Section 23-9-360 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-60 [1962 Code Section 37-1206; 1964 (53) 2293] recodified as Section 38-57-60 by 1987 Act No. 155, Section 1.



SECTION 38-57-70. Misrepresentations in adjustment of claims prohibited.

No person may, in connection with adjusting any claim, loss, or damage under a contract or policy of insurance, misrepresent to an insured, or any other person having an interest in the proceeds payable under the contract or policy the terms, coverage or effect of the contract or policy, for the purpose and with the intent of effecting settlement of the claim, loss, or damage under the contract or policy on less favorable terms than those provided in and contemplated by the contract or policy.

HISTORY: Former 1976 Code Section 38-57-70 [1947 (45) 322; 1952 Code Section 37-1157; 1962 Code Section 37-1157] recodified as Section 23-9-370 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-70 [1962 Code Section 37-1207; 1964 (53) 2293] recodified as Section 38-57-70 by 1987 Act No. 155, Section 1.



SECTION 38-57-75. Vehicle glass repair procedures.

(A) When an insured has suffered damage to the glass of a motor vehicle, "vehicle glass", both the insurer providing glass coverage and the third party administrator that administers glass coverage for that insurer must not require that repairs be made to the insured's vehicle by a particular provider of glass repair work.

(B) In processing a vehicle glass claim, a third party administrator must immediately disclose to the insured that the third party administrator is acting on behalf of the insurer.

(C) Immediately after verification of coverage and evaluation of the damage, an insurer or third party administrator must ascertain whether an insured has a provider of choice.

(D) When an insured requests to have covered glass repair work performed by a specific provider of choice, the insurer or third party administrator must determine whether the selected shop is a member of the insurer's or third party administrator's vehicle glass repair program or preferred provider list. If the provider of choice is a member of the insurer's vehicle repair program or preferred provider network, the insurer or its third party administrator must assign the claim and provide a claim or reference number at that time to the provider of choice.

(E) When an insured requests to have covered glass repair work performed by a provider who is not a member of the insurer's or third party administrator's vehicle repair program or preferred provider list, the insurer or third party administrator:

(1) must confirm that the provider agrees to perform the repair at the insurer's fair and reasonable rate of reimbursement. If the provider refuses to accept the rate, the insurer or third party administrator may inform the insured that he will be responsible for additional costs. If the provider agrees to accept the fair and reasonable rates, no further statements regarding costs shall occur and the provider must be paid the agreed fair and reasonable rate of reimbursement;

(2) must inform the insured that he or she may use the requested provider of choice; and

(3) must not make statements regarding the warranty offered by the provider of choice. If an insured asks the insurer or third party administrator questions regarding a provider's warranty, the insurer or third party administrator must refer the insured to the provider for clarification.

(F) When an insured does not request to have covered glass repair work performed by a specific provider of choice, the insurer or third party administrator may refer the repair to a vehicle glass repairer who is a member of the insurer's or third party administrator's preferred network of providers.

(G) A vehicle glass repair or replacement facility, including any agent, contractor, vendor, representative, or anyone acting on its behalf, must not:

(1) threaten, coerce, or intimidate an insured to file a claim for vehicle glass repair or replacement;

(2) engage in unfair or deceptive practices to induce an insured to file a vehicle glass repair claim;

(3) induce an insured to file a vehicle glass repair claim when the damage to the vehicle glass is insufficient to warrant vehicle glass repair or replacement;

(4) perform vehicle glass repair or replacement services under an insurance policy without first obtaining insurer approval;

(5) make any representations to an insured as to the vehicle glass coverage available under the insurance policy, including, but not limited to, representations that the insured is entitled to a free windshield; or

(6) represent verbally, electronically, or in any other way, including, but not limited to, advertisements, websites, or any marketing materials that a claim for a windshield replacement under an insurance policy is free.

(H) The owner, lessee, or insured driver of the vehicle, or the designee of the owner, lessee, or insured driver of the vehicle, if any, must be party to the filing of a vehicle glass repair claim, otherwise known as first notice of loss. A provider of vehicle glass repair services may not serve as the designee for the insured.

(I) When an insurer or third party administrator determines that an insured's requested glass repair must be physically inspected, and the inspection is carried out by a representative of a third party administrator, that representative must not make any offer to make repairs, engage in any discussion of other glass repair facilities, or recommend any glass repair facility during the course of the inspection.

(J) An insurer, agent, or third party administrator only may provide information about a claim to a vehicle glass repairer after the insured has selected that repairer to provide glass services.

(K) The provisions of this section do not apply to insurers or third party administrators who do not have a ten percent or greater ownership interest in a vehicle glass repair business.

(L) Violations of this section are subject to the provisions of the South Carolina Insurance Unfair Claim Practices Act.

(M) Notwithstanding the provisions of this chapter, the insurer has the right to inform the insured that the insurer will not guarantee the work performed by a provider that is not in the network of the insurer or third party administrator.

HISTORY: 2012 Act No. 236, Section 1, eff January 1, 2013.



SECTION 38-57-80. False financial statements prohibited.

(1) No person may file with any supervisory or other public official, or make, publish, disseminate, circulate, or deliver to any person, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated, or delivered to any person or placed before the public, any false statement of financial condition of an insurer with intent to deceive.

(2) No person may make a false entry in a book, report, or statement of an insurer with intent to deceive an agent or examiner lawfully appointed to examine into its condition or into any of its affairs or any public official to whom the insurer is required by law to report or who has authority by law to examine into its condition or into any of its affairs or, with like intent, willfully omit to make a true entry of any material fact pertaining to the business of the insurer in any book, report, or statement of the insurer.

HISTORY: Former 1976 Code Section 38-57-80 [1947 (45) 322; 1952 Code Section 37-1158; 1962 Code Section 37-1158; 1978 Act No. 585 Section 7] recodified as Section 23-9-380 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-80 [1947 (45) 322; 1952 Code Section 37-1202; 1962 Code Section 37-1208; 1964 (53) 2293] recodified as Section 38-57-80 by 1987 Act No. 155, Section 1.



SECTION 38-57-90. Defamation prohibited.

No person may make, publish, circulate, or disseminate, directly or indirectly, or aid, abet, or encourage the making, publishing, circulating, or disseminating of any oral or written statement or any pamphlet, circular, article, or literature which is false or maliciously critical of or derogatory to the financial condition of an insurer or of an organization proposing to become an insurer and which is calculated to injure any person engaged or proposing to engage in the business of insurance.

HISTORY: Former 1976 Code Section 38-57-90 [1962 Code Section 37-1158.1; 1964 (53) 2057; 1978 Act No. 585 Section 8] recodified as Section 23-9-390 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-90 [1947 (45) 322; 1952 Code Section 37-1202; 1962 Code Section 37-1209; 1964 (53) 2293] recodified as Section 38-57-90 by 1987 Act No. 155, Section 1.



SECTION 38-57-100. Boycotts, intimidation, and coercion prohibited.

No person may enter into an agreement to commit, or by any concerted action commit, any act of boycott, coercion, or intimidation resulting in or tending to result in unreasonable restraint of, or monopoly in, the business of insurance.

HISTORY: Former 1976 Code Section 38-57-100 [1962 Code Section 37-1158.2; 1964 (53) 2057; 1978 Act No. 585 Section 9] recodified as Section 23-9-400 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-100 [1947 (45) 322; 1952 Code Section 37-1202; 1962 Code Section 37-1210; 1964 (53) 2293] recodified as Section 38-57-100 by 1987 Act No. 155, Section 1.



SECTION 38-57-110. Coercion of business by sellers or lenders prohibited.

(1) No lender, vendor, or person engaged in selling real or personal property or the financing thereof or the lending of money on the security thereof, and no trustee, agent, officer, or other employee of any such person, may require, as a condition precedent, concurrent, or subsequent to the sale or financing the purchase of such property or to lending money upon the security of a mortgage thereon or as a condition precedent, concurrent, or subsequent for the renewal or extension of the loan or mortgage, that the purchaser or borrower negotiate a policy of insurance or renewal thereof covering the property through a particular insurer or agent.

(2) This section does not prevent a mortgagee, real or chattel, of the right to designate reasonable financial requirements of the insurer and adequacy of the terms and provisions of the coverage with respect to the property pledged or mortgaged. A requirement that the insurer providing coverage be a particular type of insurer is not considered a reasonable financial requirement, if the insurer issues nonassessable policies and otherwise meets reasonable financial requirements.

HISTORY: Former 1976 Code Section 38-57-110 [1947 (45) 322; 1952 Code Section 37-1159; 1962 Code Section 37-1159; 1978 Act No. 585 Section 10] recodified as Section 38-7-70 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-110 [1962 Code Section 37-1211; 1964 (53) 2293; 1969 (56) 214, 760] recodified as Section 38-57-110 by 1987 Act No. 155, Section 1.



SECTION 38-57-120. Unfair discrimination in life insurance, annuities, and disability insurance prohibited.

(1) No person may make or permit any unfair discrimination between individuals of the same class and equal expectation of life in the rates charged for any contract of life insurance or of life annuity or in the dividends or other benefits payable thereon or in any other of the terms and conditions of the contract.

(2) No person may make or permit any unfair discrimination between individuals of the same class and of essentially the same hazard in the amount of premium, policy fees, or rates charged for any policy or contract of disability insurance or in the benefits payable thereunder or in any of the terms or conditions of the contract or in any other manner.

HISTORY: Former 1976 Code Section 38-57-120 [1947 (45) 322; 1952 Code Section 37-1160; 1962 Code Section 37-1160; 1978 Act No. 585 Section 11] recodified as Section 38-7-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-120 [1947 (45) 322; 1952 Code Section 37-1202; 1962 Code Section 37-1212; 1964 (53) 2293] recodified as Section 38-57-120 by 1987 Act No. 155, Section 1.



SECTION 38-57-130. Misrepresentations, special inducements, and rebates prohibited on all insurance contracts.

(1) No person may make, issue, circulate, or cause to be made, issued, or circulated any estimate, illustration, circular statement misrepresenting the terms of any policy issued or to be issued, the benefits or advantages promised thereby, or the dividends or share of the surplus to be received thereon.

(2) No person may make any false or misleading statement as to the dividends or share of surplus previously paid on similar policies.

(3) No person may pay, allow, or give or offer to pay, allow, or give, directly or indirectly, as inducement to the purchase or the renewal of an insurance contract, any rebate of premiums payable on the contract, any special favor or advantage in any benefits payable thereon, or any valuable consideration or inducement that is not specified in the contract.

HISTORY: Former 1976 Code Section 38-57-130 [1947 (45) 322; 1952 Code Section 37-1161; 1962 Code Section 37-1161; 1978 Act No. 585 Section 13] recodified as Section 38-7-80 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-130 [1947 (45) 322; 1952 Code Section 37-1202; 1962 Code Section 37-1213; 1964 (53) 2293] recodified as Section 38-57-130 by 1987 Act No. 155, Section 1.



SECTION 38-57-140. Discrimination and rebating permitted in life insurance, annuities, and disability insurance.

Nothing in Sections 38-57-120 and 38-57-130 may be construed as including within the definition of discrimination or rebates any of the following practices:

(1) In the case of any contract of life insurance, life annuity, or disability insurance, paying bonuses to policyholders or otherwise abating their premiums in whole or in part out of surplus accumulated from nonparticipating insurance. However, these bonuses or abatement of premiums must be fair and equitable to policyholders and for the best interests of the insurer and its policyholders.

(2) In the case of life insurance and disability policies issued on the debit plan, making allowance to policyholders who have continuously for a specified period made premium payments directly to an office of the insurer in an amount which fairly represents the saving in collection expense.

(3) Readjustment of the rate of premium for a group insurance policy based on the loss or expense experience thereunder, at the end of the first or any subsequent policy year of insurance thereunder, which may be made retroactive only for the policy year.

(4) Issuing life or disability insurance policies on a salary savings, bank draft, preauthorized check, or payroll deduction plan or other similar plan at a reduced rate reasonably related to the savings made by the use of the plan.

HISTORY: Former 1976 Code Section 38-57-140 [1947 (45) 322; 1952 Code Section 37-1162; 1962 Code Section 37-1162] recodified as Section 38-7-80 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-140 [1947 (45) 322; 1952 Code Section 37-1203; 1962 Code Section 37-1214; 1964 (53) 2293] recodified as Section 38-57-140 by 1987 Act No. 155, Section 1.



SECTION 38-57-150. Inducements prohibited; exception.

(1) No policy or annuity contract may provide for, and no person may engage in any of the following, as an inducement to the purchaser or in connection with or as reference to the policy or annuity contract, directly or indirectly:

(a) Paying, allowing, giving, or offering any paid employment or contract for services of any kind.

(b) Giving, selling, or purchasing or offering or agreeing to give, sell, purchase, allow, or provide for any agreement promising returns and profits, or any stock, bonds, or other securities, including trading stamps or other properties or present or contingent interest therein of any insurer or other corporation, association, partnership, or person, or any dividends or profits accrued thereon.

(c) Giving, allowing, arranging for, or offering any advisory board contract, or similar contract, promising returns and profits.

(2) Subsection (1) does not prohibit a licensed agent who is registered under Chapter 1 of Title 35 from offering to sell shares of or interests in mutual funds in connection with or as reference to a policy or annuity contract if the agent, at the time of the offer, gives the prospective buyer a written prospectus which has been filed with and approved by the director or his designee and the Securities Commissioner.

HISTORY: Former 1976 Code Section 38-57-150 [1947 (45) 322; 1952 Code Section 37-1163; 1962 Code Section 37-1163; 1978 Act No. 585, Section 13] has no comparable provisions in 1987 Act No. 155; Former 1976 Code Section 38-55-150 [1947 (45) 322; 1952 Code Section 37-1202; 1962 Code Section 37-1215; 1964 (53) 2293; 1968 (55) 2500] recodified as Section 38-57-150 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 710.



SECTION 38-57-160. Advertising gifts permitted.

Sections 38-57-130, 38-57-140, and 38-57-150 do not prohibit a licensed agent from giving to insureds, prospective insureds, and to others, for the purpose of advertising, an article of merchandise having a value of not more than twenty-five dollars and having an advertisement for the insurer or agent printed on it. Nothing within this section precludes a licensed agent from providing refreshments during a sales presentation which do not exceed ten dollars a person in cost.

HISTORY: Former 1976 Code Section 38-57-160 [1947 (45) 322; 1952 Code Section 37-1164; 1962 Code Section 37-1164; 1978 Act No. 585 Section 14] recodified as Section 23-9-410 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-160 [1962 Code Section 37-1216; 1964 (53) 2293] recodified as Section 38-57-160 by 1987 Act No. 155, Section 1; 1997 Act No. 68, Section 11; 2007 Act No. 27, Section 1, eff upon approval (became law without the Governor's signature on May 16, 2007).



SECTION 38-57-170. Free insurance or advertisement thereof prohibited; exceptions.

(1) No person in this State may advertise, offer, or provide free insurance as an inducement to the purchase or sale of real or personal property or of services directly or indirectly connected with real or personal property.

(2) For the purposes of this section, "free" insurance is insurance for which no identifiable and additional charge is made to the purchaser of the real property or personal property or services or insurance for which an identifiable or additional charge is made in an amount less than the cost of the insurance as to the seller or other person, other than the insurer, providing the insurance.

(3) Subsections (1) and (2) do not apply to:

(a) Insurance against loss of or damage to the real or personal property involved in any sale or services under a policy covering the interest of the seller or vendor.

(b) Credit life or credit accident and health insurance.

(c) Title insurance.

(d) Obligations issued by insurers licensed in this State which shall indemnify against breaches of warranties made in connection with any sale or services.

(4) No person may use the word "free" to describe life or accident and health insurance in connection with the advertising or offering for sale of any kind of goods, merchandise, or services.

HISTORY: Former 1976 Code Section 38-57-170 [1947 (45) 322; 1951 (47) 433; 1952 Code Section 37-1165; 1962 Code Section 37-1165; 1978 Act No. 585, Section 15] recodified as Section 23-9-420 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-170 [1962 Code Section 37-1217; 1964 (53) 2293] recodified as Section 38-57-170 by 1987 Act No. 155, Section 1.



SECTION 38-57-180. Insurance cost must be specified in sales and loans.

Where the premium or charge for insurance is included in the overall purchase price or financing of the purchase of merchandise or property, the vendor or lender shall separately state and identify the amount charged and to be paid for the insurance and the classifications if any, upon which based. The inclusion or exclusion of the cost of insurance in the purchase price or financing may not increase, reduce, or otherwise affect any other factor involved in the cost of the merchandise or property or financing as to the purchaser or borrower.

HISTORY: Former 1976 Code Section 38-57-180 [1947 (45) 322; 1952 Code Section 37-1166; 1962 Code Section 37-1166; 1978 Act No. 585 Section 16] recodified as Section 23-9-430 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-180 [1962 Code Section 37-1218; 1964 (53) 2293] recodified as Section 38-57-180 by 1987 Act No. 155, Section 1.



SECTION 38-57-200. Findings and order.

If, after a hearing, the director or his designee determines that a method of competition or an act or practice is unfair or deceptive as defined in this title and that the person complained of has engaged in the method of competition, act, or practice in violation of this title, he shall reduce his finding to writing and shall issue and cause to be served upon the person charged with the violation:

(1) an order requiring the person to cease and desist from engaging in the method of competition, act, or practice; and

(2) an order imposing penalties provided in Section 38-2-10.

HISTORY: Former 1976 Code Section 38-57-200 [1947 (45) 322; 1952 Code Section 37-1167; 1962 Code Section 37-1167; 1978 Act No. 585, Section 17] recodified as Section 23-9-450 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-240 [1947 (45) 322; 1952 Code Section 37-1210; 1962 Code Section 37-1224; 1964 (53) 2293] recodified as Section 38-57-200 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 29; 1993 Act No. 181, Section 711.



SECTION 38-57-210. Intervenor at hearing; judicial review at instance of intervenor.

Upon good cause shown, the director or his designee shall permit any person to intervene, appear, and be heard at the hearing by counsel or in person. If the report of the director or his designee does not charge a violation of this chapter, then any intervenor in the proceedings may, within thirty days after the service of the report, cause a petition to be filed in the Circuit Court of Richland County for a review of the report. Upon review the court has authority to issue appropriate orders and decrees in connection therewith, including, if the court finds that it is to the interest of the public, orders enjoining and restraining the continuance of any method of competition, act, or practice which it finds, notwithstanding the report of the director or his designee, constitutes a violation of this chapter.

HISTORY: Former 1976 Code Section 38-57-210 [1951 (47) 433; 1952 Code Section 37-1168; 1962 Code Section 37-1168; 1978 Act No. 585 Section 18] recodified as Section 23-9-460 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-290 [1947 (45) 322; 1952 Code Section 37-1220; 1962 Code Section 37-1229; 1964 (53) 2293] recodified as Section 38-57-210 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 712.



SECTION 38-57-220. Immunity from prosecution.

If any person asks to be excused from attending and testifying or from producing any books, papers, records, correspondence, or other documents at any hearing on the ground that the testimony or evidence required of him may tend to incriminate him or subject him to any penalty or forfeiture and is, notwithstanding, directed to give the testimony or produce the evidence, he shall comply with the direction, but he may not thereafter be prosecuted or subjected to a penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he may testify or produce evidence pursuant thereto. No testimony so given or evidence produced may be received against him upon any criminal action, investigation, or proceeding. The individual so testifying is not exempt from prosecution or punishment for any perjury committed by him while so testifying, and the testimony or evidence so given or produced is admissible against him upon any criminal action, investigation, or proceeding concerning the perjury, nor is he exempt from the refusal, revocation, or suspension of any license, permission, or authority conferred or to be conferred pursuant to this title. The individual may execute, acknowledge, and file in the office of the department a statement expressly waiving his immunity or privilege in respect to any transaction, matter, or thing specified in the statement and thereupon the testimony of the person or the evidence in relation to the transaction, matter, or thing may be received or produced before any judge or justice, court, tribunal, grand jury, or otherwise, and, if so received or produced, the individual is not entitled to any immunity or privilege on account of any testimony he may so give or evidence so produced.

HISTORY: Former 1976 Code Section 38-57-220 [1979 Act No. 190 Section 9] recodified as Section 23-9-470 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-55-300 [1947 (45) 322; 1952 Code Section 37-1222; 1962 Code Section 37-1230; 1964 (53) 2293] recodified as Section 38-57-220 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 713.



SECTION 38-57-230. Violation of cease and desist order.

Any person who contemptuously violates a cease and desist order of any practice issued by the director or his designee shall, upon due notice, receive a hearing before the director or his designee. Upon the determination of the director or his designee that the contemptuous violation has been committed, the director or his designee shall issue his order to the effect that the person is in contempt of his order to cease and desist. Any person who contemptuously violates a cease and desist order of the director or his designee shall pay a fine set by the director or his designee but not to exceed fifty dollars for each day of violation. However, if the violation is wilful, the fine may be assessed in an amount not to exceed one hundred dollars per day of violation.

HISTORY: Former 1976 Code Sections 38-55-310 [1962 Code Section 37-1231; 1964 (53) 2293] and 38-55-320 [1947 (45) 322; 1952 Code Section 37-1221; 1962 Code Section 37-1232; 1964 (53) 2293] recodified as Section 38-57-230 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 714.



SECTION 38-57-240. Notice of levy and proceedings for collection.

If upon completion of the hearing the director or his designee has elected to levy a fine on the person involved, that person must be so notified in writing by certified mail and of the amount of the fine. The notice shall state that, if the fine is not paid within thirty days from the date of receipt of the notice, further action to effect collection under this chapter will be initiated, together with revocation of the person's license or certificate of authority.

HISTORY: Former 1976 Code Section 38-55-330 [1962 Code Section 37-1233; 1964 (53) 2293] recodified as Section 38-57-240 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 715.



SECTION 38-57-250. Filing order with clerk of court.

When the time for appeal has expired and no appeal has been perfected by the person fined, the director or his designee shall file with the clerk of court of the county in which the person fined resides and for any other county in which he may own personal or real property, or an interest therein, a copy of the order. The clerk shall enter in the judgment roll, in the column for judgment debtors, the name of the person fined and in appropriate columns the amount of the fine and costs for which the order calls and the date when the copy was filed and shall index the order upon the judgment roll index. The order has the full effect of a civil judgment including rights of the judgment creditor to issue execution and accrue interest at the legal rate until the time as it is satisfied.

HISTORY: Former 1976 Code Section 38-55-340 [1962 Code Section 37-1234; 1964 (53) 2293] recodified as Section 38-57-250 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 716.



SECTION 38-57-260. Levy of execution; sheriff's fees.

If the fine remains unpaid after filing the order, the director or his designee shall levy on the real or personal property or any interest he may have therein, by issuing execution to the sheriff of the county of residence of the person fined. The sheriff shall proceed upon the execution with like effect and in the same manner prescribed by law with respect to executions issued against property upon judgments of a court of record. The sheriff is entitled to a fee equivalent to five percent of the total amount of the warrant for service in executing the order and the clerk of court is entitled to the same fees for recording the order as one prescribed by law in respect to executions issued against property upon judgments of a court of record. These fees are to be added to and collected with the total amount of the order.

HISTORY: Former 1976 Code Section 38-55-350 [1962 Code Section 37-1235; 1964 (53) 2293] recodified as Section 38-57-260 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 717.



SECTION 38-57-270. Remedies when fine not satisfied in full.

If an order is returned not satisfied in full, the director or his designee has the same remedies to enforce the claim for the fine and costs against the person fined as if the people of the state had recovered judgment against the person fined for the amount of the fine and costs.

HISTORY: Former 1976 Code Section 38-55-360 [1962 Code Section 37-1236; 1964 (53) 2293] recodified as Section 38-57-270 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 718.



SECTION 38-57-280. Payment of fine under protest.

When the director or his designee levies a fine against a person and takes action to effect collection of the fine under this chapter, that person may pay the fine under written protest if he considers the fine to be unjust or illegal. Upon the protested payment being made, the director or his designee shall pay the fine into the state treasury, giving the State Treasurer notice at that time that the payment was made under protest.

HISTORY: Former 1976 Code Section 38-55-370 [1962 Code Section 37-1237; 1964 (53) 2293] recodified as Section 38-57-280 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 719.



SECTION 38-57-290. Action for recovery of fine paid under protest.

Any person paying a fine levied by the director or his designee, under protest, may at any time within thirty days after payment, but not afterwards, bring an action against the director or his designee for the recovery thereof in the court of common pleas of the county in which the fine was payable. If it is determined in that action that the fine was wrongfully or illegally levied and collected, for any reason going to the merits, the court before whom the case is tried shall certify of record that the fine was wrongfully collected and should be refunded and thereupon the Comptroller General shall issue his warrant for the refunding of the fine so paid.

HISTORY: Former 1976 Code Section 38-55-380 [1962 Code Section 37-1238; 1964 (53) 2293] recodified as Section 38-57-290 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 720.



SECTION 38-57-300. Attorney General to defend actions against director for recovery of fines; how judgment against director to be paid.

The Attorney General shall defend any suit or proceeding against the director or his designee for the recovery of fines allegedly illegally or unjustly paid under this title. Any judgment against the director or his designee must be paid in the manner prescribed in Section 38-57-290.

HISTORY: Former 1976 Code Section 38-55-390 [1962 Code Section 37-1239; 1964 (53) 2293] recodified as Section 38-57-300 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 721.



SECTION 38-57-310. Limit of recovery against director or designee.

In any action or proceeding against the director or his designee for the purpose of recovering a fine allegedly illegally or unjustly collected, the amount received in the suit may not exceed the amount of the fine paid under protest, together with costs arising from the service of process and procuring the attendance of witnesses.

HISTORY: Former 1976 Code Section 38-55-400 [1962 Code Section 37-1240; 1964 (53) 2293] recodified as Section 38-57-310 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 722.



SECTION 38-57-320. Revocation or suspension of license or certificate of authority to effect collection of fine.

In all cases when it is necessary to file an order with a clerk of court to effect collection of a fine, the license or certificate of authority of the person fined may be summarily revoked or suspended.

HISTORY: Former 1976 Code Section 38-55-410 [1962 Code Section 37-1241; 1964 (53) 2293] recodified as Section 38-57-320 by 1987 Act No. 155, Section 1.






CHAPTER 59 - CLAIMS PRACTICES

SECTION 38-59-10. Proof of loss forms required to be furnished.

When an insurer under an insurance policy requires a written proof of loss after the notice of the loss has been given by the insured or beneficiary, the insurer or its representative shall furnish a blank to be used for that purpose. If the forms are not furnished within twenty days after the receipt of the notice, the claimant is considered to have complied with the requirements of the policy as to proof of loss upon submitting within the time fixed in the policy for filing proofs of loss written proof covering the occurrence, character, and extent of the loss for which claim is made. The twenty-day period after notice of loss to furnish forms applies to all types of insurance unless a lesser time period is specifically provided by law.

HISTORY: Former 1976 Code Section 38-59-10 [1976 Act No. 673; 1976 Act No. 745 Section 1] recodified as Section 38-79-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-300 [1947 (45) 322; 1952 Code Section 37-166; 1962 Code Section 37-166] recodified as Section 38-59-10 by 1987 Act No. 155, Section 1.



SECTION 38-59-20. Improper claim practices.

Any of the following acts by an insurer doing accident and health insurance, property insurance, casualty insurance, surety insurance, marine insurance, or title insurance business, if committed without just cause and performed with such frequency as to indicate a general business practice, constitutes improper claim practices:

(1) Knowingly misrepresenting to insureds or third-party claimants pertinent facts or policy provisions relating to coverages at issue or providing deceptive or misleading information with respect to coverages.

(2) Failing to acknowledge with reasonable promptness pertinent communications with respect to claims arising under its policies, including third-party claims arising under liability insurance policies.

(3) Failing to adopt and implement reasonable standards for the prompt investigation and settlement of claims, including third-party liability claims, arising under its policies.

(4) Not attempting in good faith to effect prompt, fair, and equitable settlement of claims, including third-party liability claims, submitted to it in which liability has become reasonably clear.

(5) Compelling policyholders or claimants, including third-party claimants under liability policies, to institute suits to recover amounts reasonably due or payable with respect to claims arising under its policies by offering substantially less than the amounts ultimately recovered through suits brought by the claimants or through settlements with their attorneys employed as the result of the inability of the claimants to effect reasonable settlements with the insurers.

(6) Offering to settle claims, including third-party liability claims, for an amount less than the amount otherwise reasonably due or payable based upon the possibility or probability that the policyholder or claimant would be required to incur attorneys' fees to recover the amount reasonably due or payable.

(7) Invoking or threatening to invoke policy defenses or to rescind the policy as of its inception, not in good faith and with a reasonable expectation of prevailing with respect to the policy defense or attempted rescission, but for the primary purpose of discouraging or reducing a claim, including a third-party liability claim.

(8) Any other practice which constitutes an unreasonable delay in paying or an unreasonable failure to pay or settle in full claims, including third-party liability claims, arising under coverages provided by its policies.

HISTORY: Former 1976 Code Section 38-37-1110 [1962 Code Section 37-591.56; 1974 (58) 2718] recodified as Section 38-59-20 by 1987 Act No. 155, Section 1.



SECTION 38-59-25. Coverage decisions not constituting practice of medicine.

A determination of medical necessity of a decision affecting the diagnosis and/or treatment of a patient is not the practice of medicine, provided:

(A) it is a coverage decision denying health care services by an insurer that is based on a finding that the provision of a particular service is included or excluded as a covered benefit under the terms and conditions of the health care service plan contract; or

(B) it is a coverage decision approving a covered benefit for health care services that provides for the diagnosis, treatment, cure, or relief of a health condition, illness, injury, or disease; or

(C) it is a coverage decision denying coverage for a covered benefit for a health care service that provides diagnosis, treatment, cure, or relief of a health condition, illness, injury, or disease excluding, except where otherwise provided for by law, experimental, investigational, or cosmetic purposes, if the denial is issued by a licensed physician who has not wilfully and knowingly, or with reckless disregard or gross negligence, or with the intent solely to delay payment of the claim in bad faith, ignored nationally recognized protocols or standards of medical care in rendering such a decision. A good faith request for records or additional information is not a delay for purposes of this section. A person providing medical necessity review services for a health insurer or health maintenance organization who is subject to an inquiry regarding whether the person has been practicing medicine pursuant to this section has the right to remove the case to the Administrative Law Court upon petition of the person. If the Administrative Law Court determines that a complaint is filed, pursuant to this section, to harass or intimidate a person or is otherwise not based on a good faith belief that the provisions of this section are being violated, the defendant is entitled to an award of attorney's fees and the costs of defending the case.

HISTORY: 2008 Act No. 411, Section 7, eff June 25, 2008.



SECTION 38-59-30. Notice and hearing by director or designee; penalties.

If, after due notice and hearing, the director or his designee determines that the insurer has engaged in any of the improper claim practices defined in Section 38-59-20, he shall order the insurer to cease and desist from the practice and may impose a penalty as provided in Section 38-2-10. If the penalty is imposed, the penalty may not be considered a cost of the insurer for purposes of determining whether or not the rates of the insurer warrant adjustment.

HISTORY: Former 1976 Code Section 38-37-1120 [1962 Code Section 37-591.57; 1974 (58) 2718] recodified as Section 38-59-30 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 30; 1993 Act No. 181, Section 723.



SECTION 38-59-40. Liability for attorneys' fees where insurer has refused to pay claim.

(1) In the event of a claim, loss, or damage which is covered by a policy of insurance or a contract of a nonprofit hospital service plan or a medical service corporation and the refusal of the insurer, plan, or corporation to pay the claim within ninety days after a demand has been made by the holder of the policy or contract and a finding on suit of the contract made by the trial judge that the refusal was without reasonable cause or in bad faith, the insurer, plan, or corporation is liable to pay the holder, in addition to any sum or any amount otherwise recoverable, all reasonable attorneys' fees for the prosecution of the case against the insurer, plan, or corporation. The amount of reasonable attorneys' fees must be determined by the trial judge and the amount added to the judgment. The amount of the attorneys' fees may not exceed one-third of the amount of the judgment.

(2) If attorneys' fees are allowed and, on appeal by the defendant, the judgment is affirmed, the Supreme Court or the court of appeals shall allow to the respondent an additional sum as the court adjudges reasonable as attorneys' fees of the respondent on the appeal.

(3) Nothing in this section may be construed to alter or affect the Tyger River Pine Co. v. Maryland Casualty Co., 161 SE 491, 163 SC 229, doctrine.

(4) This section applies to cases filed or removed to federal court and cases appealed in the federal court system.

HISTORY: Former 1976 Code Section 38-9-320 [1962 Code Section 37-167.1; 1972 (57) 2203] recodified as Section 38-59-40 by 1987 Act No. 155, Section 1; 1989 Act No. 148, Section 50; 1999 Act No. 55, Section 38.



SECTION 38-59-50. Payment or settlement of benefits in merchandise or services prohibited.

It is unlawful for an insurer to make payment or settlement of benefits arising under life, endowment, accident, health, or hospitalization policies written by the insurer in merchandise, services rendered or agreed to be rendered, or to issue a policy which provides for settlement in merchandise or services rendered or to be rendered.

An insurer violating this section pays a penalty of ten times the amount of the policy, certificate, or other evidence of insurance to be collected in a suit by the policyholder or his legal representatives or beneficiary. An officer, agent, or servant of an insurer who violates this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: Former 1976 Code Section 38-9-330 [1947 (45) 322; 1952 Code Section 37-168; 1958 (50) 1554; 1962 Code Section 37-168] recodified as Section 38-59-50 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 31; 1993 Act No. 184, Section 220.



SECTION 38-59-200. Citation of article.

This article may be cited as the "South Carolina Health Care Financial Recovery and Protection Act".

HISTORY: 2008 Act No. 356, Section 1, eff one year after approval by the Governor (approved June 11, 2008).



SECTION 38-59-210. Definitions.

As used in this article:

(1) "Insurer" means an insurance company, a health maintenance organization, and any other entity providing health insurance coverage, as defined in Section 38-71-670(6), which is licensed to engage in the business of insurance in this State and which is subject to state insurance regulation.

(2) "Health care services" means services included in furnishing an individual medical care or hospitalization, or services incident to the furnishing of medical care or hospitalization, and other services to prevent, alleviate, cure, or heal human illness, injury, or physical disability.

(3) "Health maintenance organization" means an organization as defined in Section 38-33-20(8).

(4) "Health insurance plan" means a health insurance policy or health benefit plan offered by a health insurer or a health maintenance organization that provides health insurance coverage, as defined in Section 38-71-670(6).

(5) "Physician" means a doctor of medicine or doctor of osteopathic medicine licensed by the South Carolina Board of Medical Examiners.

(6) "Provider" means a physician, hospital, or other person properly licensed, certified, or permitted, where required, to furnish health care services.

(7) "Participating provider" means a provider who provides covered health care services to an insured or a member pursuant to a contract with an insurer or health insurance plan.

(8) "Clean claim" means an eligible electronic or paper claim for reimbursement that:

(a) is received by the insurer within one hundred twenty business days of the date the health care services at issue were performed;

(b)(i) when submitted via paper has all the elements of the standardized CMS 1500 or UB 04 claim form, or the successor of each as either may be amended from time to time; or

(ii) when submitted via an electronic transaction, uses only permitted standard code sets and has all the elements of the standard electronic formats as required by the Health Insurance Portability and Accountability Act of 1996 and other federal and state regulatory authority;

(c) is for health care services covered by the health insurance plan and rendered to an insured person by a provider eligible for reimbursement under the health insurance plan;

(d) has any corresponding referral that may be required for the applicable claim;

(e) is a claim for which the insurer is the primary payor, or for which the insurer's responsibility as a secondary payor has been clearly established;

(f) has no material defect, error, or impropriety that would affect the adjudication of the claim;

(g) includes all required substantiating documentation or coding;

(h) is not subject to any particular circumstance that the insurer reasonably believes, subject to review by the Department of Insurance, would prevent accurate or timely payment from being made on the claim under the terms of the health insurance plan, the participating provider agreement, or the insurer's published filing requirements; and

(i) is under a health insurance plan for which the insurer has been timely paid all applicable premiums.

(9) "Force majeure" means any act of God, governmental act, act of terrorism, war, fire, flood, earthquake, hurricane, or other natural disaster, explosion or civil commotion.

HISTORY: 2008 Act No. 356, Section 1, eff one year after approval by the Governor (approved June 11, 2008).



SECTION 38-59-220. Requesting fee schedule from insurer; confidentiality.

(A) Within six months of the effective date of this article, each insurer, upon written request from a physician who is also a participating provider will provide, by CD-ROM, or electronically at the insurer's option, the fee schedule that is contracted with that physician for up to 100 CPT(r) Codes customarily and routinely used by the specialty type of such physician. Each physician may request from an insurer an updated fee schedule no more than two times annually.

(B) A physician requesting a fee schedule pursuant to subsection (A) may elect to receive a hard copy of the fee schedule in lieu of the foregoing; however, the insurer may charge the physician a reasonable fee to cover the increased administrative costs of providing the hard copy.

(C) The physician shall keep all fee schedule information provided pursuant to this section confidential. The physician shall disclose fee schedule information only to those employees of the physician who have a reasonable need to access this information in order to perform their duties for the physician and who have been placed under an obligation to keep this information confidential. Any failure of a physician's office to abide by this subsection shall result in the physician's forfeiture of the right to receive fee schedules pursuant to this section and at the option of the insurer may constitute a breach of contract by the physician.

(D) Nothing in this section prohibits an insurer from basing actual compensation to the physician on the insurer's maximum allowable amount or other contract adjustments, including those stated in the patient's plan of benefits, or both.

HISTORY: 2008 Act No. 356, Section 1, eff one year after approval by the Governor (approved June 11, 2008).



SECTION 38-59-230. Time frame for payment of clean claims; acknowledging receipt of claim; processing of electronic claims by billing service.

(A) An insurer shall direct the issuance of a check or an electronic funds transfer in payment for a clean claim that is submitted via paper within forty business days following the later of the insurer's receipt of the claim or the date on which the insurer is in receipt of all information needed and in a format required for the claim to constitute a clean claim and is in receipt of all documentation which may be requested by an insurer which is reasonably needed by the insurer:

(1) to determine that such claim does not contain any material defect, error, or impropriety; or

(2) to make a payment determination.

(B) An insurer shall direct the issuance of a check or an electronic funds transfer in payment for a clean claim that is submitted electronically within twenty business days following the later of the insurer's receipt of the claim or the date on which the insurer is in receipt of all information needed and in a format required for the claim to constitute a clean claim and is in receipt of all documentation which may be requested by an insurer which is reasonably needed by the insurer:

(1) to determine that such claim does not contain any material defect, error, or impropriety; or

(2) to make a payment determination.

(C) An insurer shall affix to or on paper claims, or otherwise maintain a system for determining, the date claims are received by the insurer. An insurer shall send an electronic acknowledgement of claims submitted electronically either to the provider or the provider's designated vendor for the exchange of electronic health care transactions. The acknowledgement must identify the date claims are received by the insurer. If an insurer determines that there is any defect, error, or impropriety in a claim that prevents the claim from entering the insurer's adjudication system, the insurer shall provide notice of the defect or error either to the provider or the provider's designated vendor for the exchange of electronic health care transactions within twenty business days of the submission of the claim if it was submitted electronically or within forty business days of the claim if it was submitted via paper. Nothing contained in this section is intended or may be construed to alter an insurer's ability to request clinical information reasonably necessary for the proper adjudication of the claim or for the purpose of investigating fraudulent or abusive billing practices.

(D) A clearinghouse, billing service, or any other vendor that contracts with a provider to deliver health care claims to an insurer on the provider's behalf is prohibited from converting electronic claims received from the provider into paper claims for submission to the insurer. A violation of this subsection constitutes an unfair trade practice under Chapter 5, Title 39, and individual providers and insurers injured by violations of this subsection have an action for damages as set forth in Section 39-5-140.

HISTORY: 2008 Act No. 356, Section 1, eff one year after approval by the Governor (approved June 11, 2008).



SECTION 38-59-240. Interest on payments later than applicable period; exceptions.

(A) For each clean claim with respect to which an insurer has directed the issuance of a check or the electronic funds transfer later than the applicable period specified in Section 38-59-230, the insurer shall pay interest in the same manner and at the same rate set forth in Section 34-31-20(A) on the balance due on each claim computed from the twenty-first or the forty-first business day, as appropriate, based on the circumstances described in Section 38-59-230, up to the date on which the insurer directs the issuance of the check or the electronic funds transfer for payment of the clean claim. At the insurer's election, interest paid pursuant to this section must be included in the claim payment check or wire transfer or must be remitted periodically, but at least quarterly, in a separate check or wire transfer along with a report detailing the claims for which interest is being paid.

(B) No insurer has an obligation to make any interest payment pursuant to subsection (A):

(1) with respect to any clean claim if within twenty business days of the submission of an original claim submitted electronically or within forty business days of an original claim submitted via paper, a duplicate claim is submitted while the adjudication of the original claim is still in process;

(2) to any participating provider who balance bills a plan member in violation of the participating provider's agreement with the insurer;

(3) with respect to any time period during which a force majeure prevents the adjudication of claims; or

(4) when payment is made to a plan member.

HISTORY: 2008 Act No. 356, Section 1, eff one year after approval by the Governor (approved June 11, 2008).



SECTION 38-59-250. Initiation of overpayment recovery efforts.

(A)(1) An insurer shall initiate any overpayment recovery efforts by sending a written notice to the provider at least thirty business days prior to engaging in the overpayment recovery efforts, other than for recovery of duplicate payments or other similar adjustments relating to:

(a) claims where a provider has received payment for the same services from another payor whose obligation is primary; or

(b) timing or sequence of claims for the same insured that are received by the insurer out of chronological order in which the services were performed.

(2) The written notice required by this section shall include:

(a) the patient's name;

(b) the service date;

(c) the payment amount received by the provider;

(d) a reasonably specific explanation of the change in payment; and

(e) if the claim is submitted pursuant to a provider contract that includes an appeals process, the telephone number or a mailing address through which the provider may initiate an appeal, and the deadline by which an appeal must be received.

(B) An insurer may not initiate overpayment recovery efforts more than eighteen months after the initial payment was received by the provider; however, this time limit does not apply to the initiation of overpayment recovery efforts:

(1) based upon a reasonable belief of fraud or other intentional misconduct;

(2) required by a self-insured plan; or

(3) required by a state or federal government program.

HISTORY: 2008 Act No. 356, Section 1, eff one year after approval by the Governor (approved June 11, 2008); 2012 Act No. 243, Section 1, eff September 16, 2012.



SECTION 38-59-260. Application of requirements of article.

The requirements of this article do not apply to claims that are processed under any national account delivery program in which an insurer participates but is not solely responsible for the processing and payment of the claims, or claims for services under a program offered or sponsored by any state or federal governmental entity other than in its capacity as an employer, or both.

HISTORY: 2008 Act No. 356, Section 1, eff one year after approval by the Governor (approved June 11, 2008).



SECTION 38-59-270. Enforcement; cease and desist orders; penalty; private right of action.

The Department of Insurance shall enforce the provisions of this article. If, after due notice and hearing, the director of the Department of Insurance or his designee determines that an insurer has failed to meet the obligations imposed by this article, he shall order the insurer to cease and desist from the practice, to correct any errant business practices, and to make any payments due, including applicable interest. If an insurer does not comply with the order within thirty days, the director or his designee may then impose a penalty as provided in Section 38-2-10. Nothing in this article may be construed to create a private right of action to enforce the specific provisions of this article.

HISTORY: 2008 Act No. 356, Section 1, eff one year after approval by the Governor (approved June 11, 2008).






CHAPTER 61 - INSURANCE CONTRACTS GENERALLY

SECTION 38-61-10. Contracts which are considered made in State.

All contracts of insurance on property, lives, or interests in this State are considered to be made in the State and all contracts of insurance the applications for which are taken within the State are considered to have been made within this State and are subject to the laws of this State.

HISTORY: Former 1976 Code Section 38-61-10 [1977 Act No. 120 Section 1] recodified as Section 38-81-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-20 [1947 (45) 322; 1952 Code Section 37-141; 1962 Code Section 37-141] recodified as Section 38-61-10 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 724.



SECTION 38-61-20. Approval of forms by director or designee; notification; withdrawal of approval; exemptions; optional accident or health riders.

(A) It is unlawful for an insurer doing business in this State to issue or sell in this State a policy, contract, or certificate until it has been filed with and approved by the director or his designee. The director or his designee may disapprove the form if it:

(1) does not meet the requirements of law;

(2) contains provisions which are unfair, deceptive, ambiguous, misleading, or unfairly discriminatory; or

(3) is solicited by means of advertising, communication, or dissemination of information which is deceptive or misleading.

However, this subsection does not apply to surety contracts or fidelity bonds, except as required in Section 38-15-10, or to insurance contracts, riders, or endorsements prepared to meet special, unusual, peculiar, or extraordinary conditions applying to an individual risk or exempt commercial policies.

(B) Within thirty days after the filing of a form requiring approval, the director or his designee shall notify the organization filing the form of the approval or disapproval of the form, and the reason if the form is disapproved. The director or his designee, in his discretion, may extend for up to an additional sixty days the period within which he shall approve or disapprove the form. A form received, but neither approved nor disapproved by the director or his designee, is deemed approved at the expiration of the thirty days if the period is not extended, or at the expiration of the extended period, if any. An organization may not use a form deemed approved pursuant to the default provision of this section until the organization has filed with the director or his designee a written notice of its intent to use the form. The notice must be filed in the office of the director at least ten days before the organization uses the form.

(C) At any time after having given written approval, and after an opportunity for a hearing for which at least thirty days' written notice has been given, the director or his designee may withdraw approval if he finds that the form:

(1) does not meet the requirements of law;

(2) contains provisions which are unfair, deceptive, ambiguous, misleading, or unfairly discriminatory; or

(3) is solicited by means of advertising, communication, or dissemination of information which is deceptive or misleading.

(D) The director or his designee may exempt from the requirements of subsection (A) as long as he considers proper any type of insurance policy, contract, or certificate to which in his opinion subsection (A) practically must not be applied, or the filing and approval of which, in his opinion, is not necessary for the protection of the public. However, each insurer at least annually shall list the types and form numbers of all policies it issues or sells in this State which the director or his designee has exempted from being filed and approved, and an officer of the insurer shall certify that all of these policies comply fully with the laws of this State. If a policy, contract, or certificate is certified to be in compliance with the laws of this State and the director or his designee finds it violates a law of this State, he may disqualify that insurer from certifying policies, contracts, or certificates allowed under this subsection.

(E) Nothing in this chapter precludes the issuance of a life insurance contract that includes an optional accident, health, or accident and health insurance rider. However, the optional accident, health, or accident and health insurance rider must be filed with and approved by the director or his designee pursuant to Section 38-71-310, 38-71-720, or 38-71-740, as appropriate, and comply with all applicable sections of Chapter 71 of this title and, in addition, in the case of long term care insurance, Chapter 72 of this title.

HISTORY: Former 1976 Code Section 38-61-20 [1977 Act No. 120 Section 2] recodified as Section 38-81-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-360 [1947 (45) 322; 1952 Code Section 37-170; 1962 Code Section 37-170; 1979 Act No. 64] recodified as Section 38-61-20 by 1987 Act No. 155, Section 1; 1988 Act No. 316, Section 1; 1992 Act No. 332, Section 2; 1993 Act No. 181, Section 724; 1998 Act No. 411, Section 5; 2000 Act No. 235, Section 3; 2000 Act No. 312, Section 12; 2001 Act No. 82, Section 20, eff July 20, 2001.



SECTION 38-61-25. Approval procedures to issue or sell exempt commercial policies.

It is unlawful for an insurer doing business in this State to issue or sell in this State any exempt commercial policy, contract, or certificate until it has been filed with and approved by the director or his designee. A filing that is filed with the department is deemed to have met the requirements of this chapter unless it: (1) does not meet the requirements of law, (2) contains any provisions which are unfair, deceptive, ambiguous, misleading, or unfairly discriminatory, or (3) is going to be solicited by means of advertising, communication, or dissemination of information which is deceptive or misleading. If a filing is not in compliance with this chapter, the director or his designee shall issue an order specifying in detail the provisions with which the insurer has not complied and stating the time within which the insurer has to comply with the order before the filing is no longer valid. An order issued by the director pursuant to this section must be on a prospective basis only and may not affect a contract issued or made before the effective date of the order. However, this section does not apply to surety contracts or fidelity bonds, except as required in Section 38-15-10, or to insurance contracts, riders, or endorsements prepared to meet special, unusual, peculiar, or extraordinary conditions applying to an individual risk.

HISTORY: 2000 Act No. 235, Section 4.



SECTION 38-61-30. Promulgation of standards for readability of certain contracts and policies.

The department shall promulgate regulations which establish minimum standards for the readability of each homeowners, dwelling fire, automobile, accident and health, life, and all other forms of personal insurance, excluding commercial, fleet vehicle, and group insurance, which must be complied with by all insurers authorized to do business in this State. The standards shall include, but are not limited to, standards on an index of policy provisions, general organization of text, text readability, type size, type style, type spacing, and general appearance of the insurance contract.

HISTORY: Former 1976 Code Section 38-3-61 [1978 Act No. 550 Section 2] recodified as Section 38-61-30 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 724.



SECTION 38-61-40. Compliance with standards for readability of certain contracts and policies; withdrawal of approval or certification on noncomplying documents.

All insurers licensed to transact insurance business in this State shall comply with the standards prescribed by regulation of the department. The director or his designee is empowered to withdraw approval or certification on all existing policies of commonly purchased insurance that do not comply with Section 38-61-30.

HISTORY: Former 1976 Code Section 38-3-62 [1978 Act No. 550 Section 3] recodified as Section 38-61-40 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 724; 2001 Act No. 82, Section 21, eff July 20, 2001.



SECTION 38-61-50. Standards for readability of certain contracts and policies; advice of other agencies concerning standards.

The director or his designee shall consult with and call upon the expertise of other state agencies, as may be necessary, to determine the standards to be promulgated and, after promulgation, the effectiveness of these standards. This consultation shall include, but is not limited to, the State Department of Education or its successor entity.

HISTORY: Former 1976 Code Section 38-3-63 [1978 Act No. 550 Section 4] recodified as Section 38-61-50 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 724.



SECTION 38-61-60. Advertising insurance policy in foreign language; effect on interpretation of policy provided in English.

(A) If an insurer advertises an insurance policy, or the availability of a foreign language informational sheet, or the availability of a translation of an insurance policy in a language other than English, the insurer only needs to provide an English written insurance policy, so long as the advertisement clearly states that the insurance policy is only available in English. Notwithstanding the use of a language other than English in an advertisement, if there is a dispute, the insurance policy is controlling and an advertisement for an insurance policy, informational sheet, or translation may not be construed to modify or change the insurance policy.

(B) Nothing in this section may be construed to require insurers to provide insurance related services, such as claim services, in a language other than English.

HISTORY: 2006 Act No. 358, Section 1, eff June 9, 2006.



SECTION 38-61-70. Commercial general liability policy; coverage for construction professional doing construction related work; definition of occurrence; application.

(A) For purposes of this section:

(1) "Commercial general liability insurance policy" means a contract of insurance that covers occurrences of damages or injury during the policy period and insures a construction professional for liability arising from construction related work.

(2) "Construction professional" means a person, sole proprietorship, partnership, corporation, limited liability company, or other recognized legal entity that engages in the development, construction, installation, or repair of an improvement to real property.

(3) "Construction related work" means activities by a construction professional involving the development, construction, installation, or repair of an improvement to real property.

(B) Commercial general liability insurance policies shall contain or be deemed to contain a definition of "occurrence" that includes:

(1) an accident, including continuous or repeated exposure to substantially the same general harmful conditions; and

(2) property damage or bodily injury resulting from faulty workmanship, exclusive of the faulty workmanship itself.

(C) This section is not intended to restrict or limit the nature or types of exclusions from coverage that an insurer, including a surplus lines insurer, may include in a commercial general liability insurance policy.

(D) This section applies only to a commercial general liability insurance policy that insures a construction professional for liability arising from construction related work.

(E) This section applies to any pending or future dispute over coverage that would otherwise be affected by this section as to all commercial general liability insurance policies issued in the past, currently in existence, or issued in the future.

HISTORY: 2011 Act No. 26, Section 1, eff May 17, 2011.






CHAPTER 63 - INDIVIDUAL LIFE INSURANCE

SECTION 38-63-10. Circulation of false or misleading information by life insurers.

No life insurer doing business in this State and no officer, director, or agent of it may issue or circulate or cause or permit to be issued or circulated any estimate, illustration, circular, or statement of any sort misrepresenting the terms of any policy issued by it, the benefits or advantages promised thereby, or the dividends or shares of surplus to be received thereon or may use any name or title of any policy or class of policies misrepresenting the true nature thereof. Violation of this section by an agent or officer of an insurer is a misdemeanor. If an insurer violates or participates in the violation of this section, the insurer is subject to the penalty provisions of Section 38-2-10.

HISTORY: Former 1976 Code Section 38-63-10 [1985 Act No. 189, Section 1] recodified as Section 38-53-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-40 [1947 (45) 322; 1952 Code Section 37-144; 1962 Code Section 37-144] recodified as Section 38-63-10 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 32.



SECTION 38-63-20. Misrepresentations to induce termination or conversion of life insurance policies.

No insurer, or its employee or agent, may make any misleading representations or incomplete or fraudulent comparisons of any life insurance policies or insurers for the purpose of inducing, or which may tend to induce, any person to lapse, forfeit, surrender, terminate, return, or convert any life insurance policy.

HISTORY: Former 1976 Code Section 38-63-20 [1985 Act No. 189, Section 1] recodified as Section 38-53-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-50 [1956 (49) 1814; 1962 Code Section 37-144.1]; recodified as Section 38-63-20 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 33.



SECTION 38-63-30. Lower life insurance rates for females lawful.

Life insurers may quote lower rates to female applicants because of their more favorable life expectancy.

HISTORY: Former 1976 Code Section 38-63-30 [1985 Act No. 189, Section 1] recodified as Section 38-53-30 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-100 [1960 (51) 1758; 1962 Code Section 37-148.1] recodified as Section 38-63-30 by 1987 Act No. 155, Section 1.



SECTION 38-63-40. Life insurance proceeds for insured's spouse, children, or dependents exempt from claims of insured's creditors; exceptions; certain other proceeds exempt from claims of beneficiary's or insured's creditors.

(A) Proceeds and cash surrender values of life insurance payable to a beneficiary other than the insured's estate in which such proceeds and cash surrender values are expressed to be for the primary benefit of the insured's spouse, children, or dependents are exempt from creditors of the insured whether or not the right to change the beneficiary is reserved and whether or not the policy is payable to the insured if the beneficiary dies first except:

(1) if the insured has filed a petition in bankruptcy within two years of purchasing the insurance, such proceeds or cash surrender are only exempt as permitted by Section 15-41-30; or

(2) the amount of premiums paid and interest thereon with intent to defraud creditors;

(3) a creditor possessing a valid assignment from the policyowner may recover from either the cash surrender value or the proceeds of the life insurance policy the amount secured by the assignment with interest.

(B) Proceeds of life insurance or annuity contracts, by agreement, may be held by the insurer exempt from claims of the beneficiary's creditors.

(C) Proceeds of group life insurance contracts are exempt from claims of the creditors of the insured.

(D) Benefits of accident and disability contracts are exempt from claims of the creditors of the insured.

HISTORY: Former 1976 Code Section 38-63-40 [1985 Act No. 189, Section 1] recodified as Section 38-53-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-340 [1947 (45) 322; 1952 Code Section 37-169; 1962 Code Section 37-169] recodified as Section 38-63-40 by 1987 Act No. 155, Section 1; 1988 Act No. 305, Section 1; 1993 Act No. 89, Section 1.



SECTION 38-63-50. Spendthrift provisions in settlement agreements are valid.

When the proceeds of a life insurance policy becoming a claim by death of the insured are left with an insurance company under a trust or other agreement, the benefits accruing thereunder after the death of the insured are not transferable nor subject to computation or encumbrance nor to legal process, except in an action to recover for necessaries if the parties to the trust or other agreement so agree.

HISTORY: Former 1976 Code Section 38-63-50 [1985 Act No. 189, Section 1] recodified as Section 38-53-50 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-350 [1953 (48) 493; 1962 Code Section 37-169.1] recodified as Section 38-63-50 by 1987 Act No. 155, Section 1.



SECTION 38-63-60. Industrial life insurance.

Industrial life insurance is that form of life insurance provided by an individual contract under which premiums are payable weekly or monthly and having the words "INDUSTRIAL POLICY" printed in bold print upon the face of the policy as part of the title. No policy of life insurance delivered or issued for delivery in South Carolina may use industrial mortality tables unless the policy is an industrial life insurance policy.

HISTORY: Former 1976 Code Section 38-63-60 [1985 Act No. 189, Section 1] recodified as Section 38-53-60 by 1987 Act No. 155, Section 1; New Section 38-63-60 enacted by 1988 Act No. 482, Section 2.



SECTION 38-63-80. Interest on lump sum payment of life insurance proceeds.

When an individual life insurance policy provides for payment of its proceeds in a lump sum upon the death of the insured and the insurer fails to pay the proceeds within thirty days of submission of proof of death and all necessary claim papers needed in order to pay the claim properly, the payment must include interest at the legal rate from the date of death of the insured until the date the claim is paid.

HISTORY: Former 1976 Code Section 38-63-80 [1985 Act No. 189, Section 1] recodified as Section 38-53-80 by 1987 Act No. 155, Section 1; New Section 38-63-80 enacted by 1988 Act No. 416.



SECTION 38-63-90. Attorneys' fees authorized.

When a life insurer refuses to pay a claim on a life insurance policy within thirty days after a demand has been made by the beneficiary of the policy or contract, and a finding on suit of the contract made by the trial judge that the refusal was without reasonable cause or in bad faith, the insurer is liable to pay the beneficiary, in addition to any sum or any amount otherwise recoverable, all reasonable attorneys' fees for the prosecution of the case. The amount of reasonable attorneys' fees must be determined by the trial judge and the amount added to the judgment. If attorneys' fees are allowed and, on appeal by the defendant, the judgment is affirmed, the Supreme Court or the court of appeals shall allow to the respondent an additional sum as the court adjudged reasonable as attorneys' fees of the respondent on the appeal.

HISTORY: Former 1976 Code Section 38-63-90 [1985 Act No. 189, Section 1] recodified as Section 38-53-140 by 1987 Act No. 155, Section 1; New Section 38-63-90 enacted by 1988 Act No. 482, Section 5; 1999 Act No. 55, Section 39.



SECTION 38-63-100. Charity or nonprofit corporation as life insurance beneficiary; construction of section.

Notwithstanding any other provision of law, a bona fide charity or nonprofit corporation which is in compliance with the "Solicitation of Charitable Funds Act" (Chapter 55 of Title 33) has an insurable interest in the life of an insured under a policy in which the charity or corporation is irrevocably named as a beneficiary provided that the application for insurance is signed by the insured.

The provisions of this section do not limit or abridge any insurable interest or right to insure now existing at common law or by statute, shall be construed liberally to sustain insurable interest, and shall stand as a declaration of existing law applicable to all life insurance policies in existence on or after the effective date of this section.

HISTORY: 1992 Act No. 352, Section 1.



SECTION 38-63-210. Whole contract, including application, must appear in policy; oral applications.

Every insurer doing a life insurance business in the State shall deliver with each policy of insurance issued by it a copy of the application made by the insured so that the whole contract appears in the application and policy of insurance. If the insurer violates this requirement, no defense is allowed to the policy on account of anything contained in, or omitted from, the application. If the insurance policy is issued upon an oral application, no defense is allowed to the policy on account of anything contained in, or omitted from, the oral application.

HISTORY: Former 1976 Code Section 38-63-210 [1985 Act No. 189, Section 1] recodified as Section 38-53-200 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-70 [1947 (45) 322; 1949 (46) 600; 1952 Code Section 37-146; 1962 Code Section 37-146; 1980 Act No. 305, Section 1] recodified as Section 38-63-210 by 1987 Act No. 155, Section 1.



SECTION 38-63-220. Required policy provisions.

All individual life insurance policies must contain in substance the following:

(a) a brief and correct description of its benefits on the lower portion of its first page and an identifying form number on the lower left hand corner of its first page;

(b) a provision stating clearly, understandably, and conspicuously on the first page that the policyholder is permitted to return the policy within a period of not less than ten days of its delivery to the policyholder. If replacement of insurance is involved, the policyholder is permitted to return the policy within a period of not less than twenty days of its delivery to the policyholder. If the policy was solicited by a direct response insurer rather than through a licensed insurance agent, the provision must state that the policyholder is permitted to return the policy within a period of not less than thirty-one days. The entire premium paid by the policyholder must be returned immediately to the policyholder;

(c) a provision stating who is authorized by the insurer to waive, alter, or change any of the terms or conditions of the policy. It may also state that no agent has the power or authority to waive, change, or alter any of the terms or conditions of the policy;

(d) a provision that the policy and any rider or supplemental benefits attached to the policy are incontestable as to the truth of the application for insurance and to the representations of the insured individual after they have been in force during the lifetime of the insured for a period of two years from their date of issue. Any rider or supplemental benefits subsequently attached to the policy are incontestable as to the truth of the application for the rider or supplemental benefits and to the representations of the insured individual after they have been in force during the lifetime of the insured for a period of two years from their date of issue. If an insurer institutes proceedings to vacate a policy on the ground of the falsity of the representations contained in the application for the policy, the proceedings must commence within the time permitted in this subsection;

(e) A provision that if it is found that the age or sex of the insured, or of any individual considered in determining the premium, has been misstated, any amount payable or benefit accruing under the policy is that as the premium would have purchased according to the correct age or sex;

(f) a provision that when a policy becomes a claim by the death of the insured, settlement must be made upon receipt of proof of death. When a policy provides for payment of its proceeds in a lump sum upon the death of the insured and the insurer fails to pay the proceeds within thirty days of submission of proof of death and all necessary claim papers needed in order to pay the claim properly, the payment must include interest at the legal rate of interest from the date of death of the insured until the date the claim is paid;

(g) a provision stating how the beneficiary is designated and how the beneficiary may be changed;

(h) a provision stating the amount of premium and the time and manner payable. If the death of the insured occurs during a period for which the premium has been paid, the insurer shall add to the policy proceeds a refund of any premium paid for any period beyond the date of death of the insured, provided such premium was not waived under any policy provision for waiver of premium;

(i) a provision that the insured is entitled to a grace period of not less than thirty-one days within which the payment of any premium after the first may be made. During the grace period, the policy continues in full force. If a claim arises under the policy during the grace period, the amount of any premium due or overdue may be deducted from any amount payable under the policy in settlement;

(j) a provision that the policy may be reinstated at any time within three years after the date of default in the payment of any premium, unless the policy has been surrendered for its cash value or unless the extended term insurance, if any, has expired, upon evidence of insurability satisfactory to the insurer and the payment of all overdue premiums and payment (or within the limits permitted by the then cash value of the policy reinstatement) of any other indebtedness to the insurer upon the policy with interest as to both premiums and indebtedness at a rate not exceeding eight percent a year compounded annually. However, acceptance of all or any part of a premium more than thirty days in arrears by the agent or company without requiring reinstatement application continues the policy in force without any lapse of coverage;

(k) a provision in participating policies that, beginning not later than the end of the third policy year, the insurer shall annually ascertain and apportion the divisible surplus, if any, that will accrue on the policy anniversary or other dividend date specified in the policy. Except as provided in this section, any dividend becoming payable is, at the option of the party entitled to elect the option, either payable in cash or applied to any one of the other dividend options as may be provided by the policy. If other dividend options are provided, the policy must further state which option is automatically effective if the party has not elected some other option. If a policy specifies a period within which the other option may be elected, this period must be not less than thirty days following the date on which the dividend is due and payable. If a participating policy provides that the benefit under any paid-up nonforfeiture provision is to be participating, it may provide that any divisible surplus becoming payable or apportioned while the insurance is in force under the nonforfeiture provision will be applied in the manner set forth in the policy;

(l) a provision that after three full years' premiums have been paid, and after the policy has a cash surrender value, and while no premium is in default beyond the grace period for payment, the insurer will loan on the execution of a proper note or loan agreement by the owner of the policy, or on proper assignment of the policy and on the sole security of the policy, at the option of the owner of the policy, an amount not exceeding the cash value of the policy at the end of the current policy year including any dividend additions to the policy. The company may deduct from the loan value or from the proceeds of the loan any existing indebtedness on or secured by the policy not already deducted in determining the cash value, including interest due or accrued, and any unpaid balance of the premium for the current policy year, and may collect interest in advance of the loan through the end of the current policy year. The policy must reserve to the insurer the right to defer the granting of a loan, other than for the payment of any premium to the insurer, for six months after application for the loan. The policy may also provide that if interest on any indebtedness is not paid when due, it must then be added to the existing indebtedness and bear interest at the same rate, and that if and when the total indebtedness on the policy, including interest due or accrued, equals or exceeds the amount of the loan value of the policy, then the policy terminates, but not until at least thirty days' notice has been mailed by the insurer to the last known address of the insured or policy owner and to that of any assignee of record on file with the insurer. The policy, at the insurer's option, may provide for an automatic premium loan, subject to an election of the party entitled to elect. No condition other than as provided in this subsection may be exacted as a prerequisite to any loan. This subsection does not apply to term insurance or to term insurance benefits provided by rider or supplemental policy provisions;

(m) a provision that is in accordance with Sections 38-63-240 to 38-63-280;

(n) a provision that is in accordance with Article 5 of Chapter 63 of Title 38, Standard Nonforfeiture Law for Life Insurance.

The director or his designee may approve policies with provisions which vary from the provisions required in this section if the provisions are more favorable to the insured or if the provisions are not applicable because of the nature of the product.

HISTORY: Former 1976 Code Section 38-63-220 [1985 Act No. 189, Section 1.] recodified as Section 38-53-210 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-250 [1947 (45) 322; 1950 (46) 2041; 1952 Code Section 37-161; 1962 Code Section 37-161] recodified as Section 38-53-210 by 1987 Act No. 155, Section 1; 1988 Act No. 482, Section 1; 1993 Act No. 181, Section 725.



SECTION 38-63-225. Suicide and death exclusions.

(A) If an individual life insurance policy contains a suicide provision, it may not limit payment of benefits for a period more than two years from the date of issue of the policy and it must provide for at least the return of premiums paid on the policy.

(B) An individual life insurance policy or rider to such a policy delivered or issued for delivery in this State may exclude or restrict liability in the event of death occurring while the insured is a resident in a specified foreign country or countries, but except as provided in subsection (A) may not contain any provision excluding or restricting liability in the event of death caused in a certain specified manner, except as a result of:

(1) death as a result of war, declared or undeclared, or any act or hazard of such a war;

(2) death as a result of operating, riding, or descending from an aircraft unless the insured is a passenger and the aircraft is operated commercially to transport passengers for hire or by a private business to transport personnel or guests;

(3) death as a result of hazardous occupations or hazardous sports specified in the policy or rider.

If death is caused in a manner excluded in the policy or rider, the policy must provide for at least the return of premiums paid on the policy less any indebtedness to the insurer on the policy.

(C) If an individual life insurance policy or rider contains any exclusions or restrictions of liability as allowed in subsection (B), the policy or rider must have a prominent stamp of notice of these exclusions or restrictions on the face of it and the insurer is required to have a separate form acknowledging the exclusions of liability signed by the owner of the policy.

HISTORY: 1988 Act No. 482, Section 3.



SECTION 38-63-240. Interest rate on insurance policy loans.

Life insurance policies issued after May 1, 1985, may not provide for policy loan interest rates of more than eight percent per annum, except as provided in Section 38-63-250.

HISTORY: Former 1976 Code Section 38-63-240 [1985 Act No. 189, Section 1] recodified as Section 38-53-230 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-730 [1984 Act No. 432, Section 3] recodified as Section 38-53-230 by 1987 Act No. 155, Section 1.



SECTION 38-63-250. Alternative adjustable interest rate.

(a) In the alternative life insurers may issue policies that permit an adjustable maximum interest rate established from time to time by the life insurer as permitted by law. These adjustable maximum interest rates may not exceed the higher of the following:

(1) The Published Monthly Average for the calendar month ending two months before the date on which the rate is determined; or

(2) The rate used to compute the cash surrender values under the policy during the applicable period plus one percent per annum. "Published Monthly Average" means Moody's Corporate Bond Yield Average - Monthly Average Corporates as published by Moody's Investors Service, Inc., or any successor thereto or, if Moody's Corporate Bond Yield Average - Monthly Average Corporates is no longer published, a substantially similar average, established by regulation issued by the department.

(b) If the maximum rate of interest is determined pursuant to this section, the policy shall contain a provision setting forth the frequency at which the rate is to be determined for the policy.

(c) The maximum rate for each policy must be determined at regular intervals but only once each twelve months.

(d) At the intervals specified in the policy:

(1) The rate being charged may be increased whenever the increase as determined under subsection (a) would increase the rate by one-half percent or more per annum, but not more than twice in any calendar year.

(2) The rate being charged must be reduced whenever the reduction as determined under subsection (a) would decrease that rate by one-half percent or more per annum.

(e) The life insurer shall:

(1) Notify the policyholder at the time a cash loan is made of the initial rate of interest on the loan.

(2) Notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so, but in no event later than sixty days after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in item (3) of this subsection (e).

(3) Send to policyholders with loans at least thirty days' advance notice of any increase in the rate and within due course notify the policyholder of any decrease in the interest rate.

(4) Include in the notices required above the substance of the pertinent provisions of Section 38-63-240 or subsections (a) and (b) of this section.

(f) The loan value of the policy must be determined in accordance with the provisions of this article but no policy may terminate in a policy year as the sole result of change in the interest rate during that policy year, and the life insurer shall maintain coverage during that policy year until the time at which it would otherwise have terminated if there had been no change during that policy year.

(g) The substance of the pertinent provisions of Section 38-63-240 or subsections (a) and (b) of this section must be set forth in the policies to which they apply.

(h) For the purposes of this section:

(1) The rate of interest on policy loans hereunder shall include the interest rate charged on reinstatement of policy loans for the period during and after any lapse of a policy.

(2) Policy loan includes any premium loan made under a policy to pay one or more premiums that were not paid to the life insurer as they fell due.

(3) Policyholder includes the owner of the policy or the person designated to pay premiums, if different, as shown on the records of the life insurer.

(4) Policy includes certificates issued by a fraternal benefit society and annuity contracts which provide for policy loans.

However, before May 1, 1986, no life insurer may issue policies that permit such rates unless at the same time it also makes available policies providing for a rate of interest under Section 38-63-240.

HISTORY: Former 1976 Code Section 38-63-250 [1985 Act No. 189, Section 1] recodified as Section 38-53-240 by 1987 Act No. 155, Section 1; Former 1976 Code Sections 38-9-720 [1984 Act No. 43, Section 2] and 38-9-740 [1984 Act No. 432, Section 4] recodified as Section 38-63-250 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 726.



SECTION 38-63-260. Policies with face value less than five thousand dollars.

Notwithstanding any other provision of this article, for life insurance policies having a face value of less than five thousand dollars, life insurers may issue policies with an adjustable maximum policy loan interest rate when the policy loan is three hundred dollars or more, but, if the policy loan is less than three hundred dollars, a fixed policy loan interest rate of not more than eight percent per annum must be charged.

HISTORY: Former 1976 Code Section 38-63-260 [1985 Act No. 189, Section 1] recodified as Section 38-53-250 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-760 [1984 Act No. 432, Section 6] recodified as Section 38-63-250 by 1987 Act No. 155, Section 1.



SECTION 38-63-270. Applicability to policies issued before effective date.

The provisions of Sections 38-63-240 to 38-63-260 and of Section 38-63-280 do not apply to any insurance contract issued before May 1, 1985, unless the policyholder requests in writing the applicability of the provisions.

HISTORY: Former 1976 Code Section 38-63-270 [1985 Act No. 189, Section 1] recodified as Section 38-53-260 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-760 [1984 Act No. 432, Section 6] recodified as Section 38-63-260 by 1987 Act No. 155, Section 1.



SECTION 38-63-280. Written disclosures.

At the time an insurer makes a policy or premium loan that provides for periodic adjustment of policy or premium loan interest rates, the insurer shall provide a separate written disclosure form to the policyholder using plain understandable language that:

(a) Provides an explanation of the dollar impact on policy or premium loans when the adjustable interest rate moves up or down.

(b) Provides an explanation of the impact of a policy or premium loan on the benefits payable to the policyholder upon the death of the insured if a policy or premium loan remains unpaid at the time of death of the insured.

HISTORY: Former 1976 Code Section 38-63-280 [1985 Act No. 189, Section 1] recodified as Section 38-53-270 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-770 [1984 Act No. 432, Section 7] recodified as Section 38-63-270 by 1987 Act No. 155, Section 1.



SECTION 38-63-510. Short title.

This article is known and may be cited as the "Standard Nonforfeiture Law for Life Insurance".

HISTORY: Former 1976 Code Section 38-7-10 [1960 (51) 1554; 1962 Code Section 37-171; 1982 Act No. 403, Section 1] recodified as Section 38-63-510 by 1987 Act No. 155, Section 1.



SECTION 38-63-520. Paid-up nonforfeiture benefit and cash surrender value provisions are required in life insurance policies.

No policy of life insurance, except as stated in Section 38-63-640, may be delivered or issued for delivery in this State unless it contains in substance the following provisions or corresponding provisions which, in the opinion of the director or his designee, are at least as favorable to the defaulting or surrendering policyholder as are the minimum requirements hereinafter specified and are essentially in compliance with Section 38-63-630:

(1) In the event of default in any premium payment, the insurer shall grant, upon proper request not later than sixty days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of such due date, of such amount as may be hereinafter specified. In lieu of the stipulated paid-up nonforfeiture benefit, the insurer may substitute, upon proper request not later than sixty days after the due date of the premium in default, an actuarially equivalent alternative paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or, if applicable, a greater amount or earlier payment of endowment benefits.

(2) Upon surrender of the policy within sixty days after the due date of any premium payment in default after premiums have been paid for at least three full years in the case of ordinary insurance or five full years in the case of industrial insurance, the insurer shall pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be specified in this article.

(3) A specified paid-up nonforfeiture benefit becomes effective as specified in the policy unless the person entitled to make the election elects another available option not later than sixty days after the due date of the premium in default.

(4) If the policy has become paid up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the insurer shall pay, upon surrender of the policy within thirty days after any policy anniversary, a cash surrender value of such amount as may be specified in this article.

(5) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. In the case of all other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy, together with a table showing the cash surrender value, if any, and paid-up nonforfeiture benefits, if any, available under the policy on each policy anniversary either during the first twenty policy years or during the term of the policy, whichever is shorter, such values and benefits to be calculated upon the assumption that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the insurer on the policy.

(6) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the insurer on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that the method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered.

Any of the foregoing provisions or portions thereof not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.

The insurer shall reserve the right to defer the payment of any cash surrender value for a period of six months after demand therefor with surrender of the policy.

HISTORY: Former 1976 Code Section 38-7-20 [1960 (51) 1554; 1962 Code Section 37-172; 1964 (53) 2139; 1982 Act No. 403, Section 2] recodified as Section 38-63-520 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 727.



SECTION 38-63-530. Minimum cash surrender values.

(1) In event of default. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary, whether or not required by Section 38-63-520, must be an amount not less than the excess, if any, of the present value on such anniversary of the future guaranteed benefits which would have been provided for by the policy, including any existing paid-up additions, if there had been no default, over the sum of (a) the then present value of the adjusted premiums as defined in Sections 38-63-570 to 38-63-600, corresponding to premiums which would have fallen due on and after such anniversary, and (b) the amount of indebtedness to the insurer on the policy.

Any policy issued on or after the operative date of Section 38-63-600, as defined therein, which provides supplemental life insurance or annuity benefits at the option of the insured and for an identifiable additional premium by rider or supplemental policy provision, the cash surrender value referred to in the first paragraph of this section must be an amount not less than the sum of the cash surrender value as defined in that paragraph for an otherwise similar policy issued at the same age without the rider or supplemental policy provision and the cash surrender value as defined in that paragraph for a policy which provides only the benefits otherwise provided by the rider or supplemental policy provision.

Any family policy issued on or after the operative date of Section 38-63-600, as defined therein, which defines a primary insured and provides term insurance on the life of the spouse of the primary insured expiring before the spouse's age of seventy-one, the cash surrender value referred to in the first paragraph of this section must be an amount not less than the sum of the cash surrender value as defined in that paragraph for an otherwise similar policy issued at the same age without the term insurance on the life of the spouse and the cash surrender value as defined in that paragraph for a policy which provides only the benefits otherwise provided by the term insurance on the life of the spouse.

(2) On paid-up policies. Any cash surrender value available within thirty days after any policy anniversary under any policy paid up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit, whether or not required by Section 38-63-620, must be an amount not less than the present value on such anniversary of the future guaranteed benefits provided for by the policy, including any existing paid-up additions, decreased by any indebtedness to the insurer on the policy.

HISTORY: Former 1976 Code Section 38-7-30 [1960 (51) 1554; 1962 Code Section 37-173; 1982 Act No. 403, Section 3] recodified as Section 38-63-530 by 1987 Act No. 155, Section 1.



SECTION 38-63-540. Minimum paid-up nonforfeiture benefits.

Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary must be such that its present value as of such anniversary is at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by this article in the absence of the condition that premiums must have been paid for at least a specified period.

HISTORY: Former 1976 Code Section 38-7-40 [1960 (51) 1554; 1962 Code Section 37-174] recodified as Section 38-63-540 by 1987 Act No. 155, Section 1.



SECTION 38-63-550. Calculation of cash surrender values and paid-up nonforfeiture benefits when default occurs not on anniversary date of policy.

Any cash surrender value and any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary must be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary.

HISTORY: Former 1976 Code Section 38-7-50 [1960 (51) 1554; 1962 Code Section 37-175] recodified as Section 38-63-550 by 1987 Act No. 155, Section 1.



SECTION 38-63-560. Additional benefits and premiums therefor must be disregarded.

Notwithstanding the provisions of Section 38-63-530, additional benefits payable (a) in the event of death or dismemberment by accident or accidental means, (b) in the event of total and permanent disability, (c) as reversionary annuity or deferred reversionary annuity benefits, (d) as term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this article would not apply, (e) as term insurance on the life of a child or on the lives of children provided in a policy, on the life of a parent of the child, if the term insurance expires before the child's age is twenty-six, is uniform in amount after the child's age is one, and has not become paid up by reason of the death of a parent of the child, and (f) as other policy benefits additional to life insurance and endowment benefits, and premiums for all these additional benefits, must be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this article, and these additional benefits are not required to be included in any paid-up nonforfeiture benefits.

HISTORY: Former 1976 Code Section 38-7-60 [1960 (51) 1554; 1962 Code Section 37-175.1; 1964 (53) 2139] recodified as Section 38-63-560 by 1987 Act No. 155, Section 1.



SECTION 38-63-570. Calculation of adjusted premiums and present values.

This section does not apply to policies issued on or after the operative date of Section 38-63-600 as defined therein. Except as provided in the third paragraph of this section the adjusted premiums for any policy must be calculated on an annual basis and must be the uniform percentage of the respective premiums specified in the policy for each policy year, excluding any extra premiums charged because of impairments or special hazards, that the present value, at the date of issue of the policy, of all such adjusted premiums must be equal to the sum of (a) the then present value of the future guaranteed benefits provided for by the policy, (b) two percent of the amount of insurance, if the insurance is uniform in amount, or of the equivalent uniform amount as defined in this section if the amount of insurance varies with duration of the policy, (c) forty percent of the adjusted premium for the first policy year, and (d) twenty-five percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less. However, in applying the percentages specified in terms (c) and (d) above no adjusted premium may be considered to exceed four percent of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this section is the date as of which the rated age of the insured is determined.

In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of this section is considered to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefit or benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the inception of the insurance as the benefits under the policy. However, in the case of a policy providing a varying amount of insurance issued on the life of a child under the age ten, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age ten were the amount provided by the policy at age ten.

The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision is equal to (i) the adjusted premiums for an otherwise similar policy issued at the same age without the term insurance benefits, increased, during the period for which premiums for the term insurance benefits are payable, by (ii) the adjusted premiums for the term insurance, the foregoing items (i) and (ii) being calculated separately and as specified in the first two paragraphs of this section except that, for the purposes of (b), (c), and (d) of the first such paragraph, the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in (ii) must be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in (i).

HISTORY: Former 1976 Code Section 38-7-70 [1960 (51) 1554; 1962 Code Section 37-175.2; 1964 (53) 2139; 1982 Act No. 403, Section 4] recodified as Section 38-63-570 by 1987 Act No. 155, Section 1.



SECTION 38-63-580. Basis for calculation of adjusted premiums and present values of industrial policies.

This section does not apply to industrial policies issued on or after the operative date of Section 38-63-600 as defined therein. All adjusted premiums and present values referred to in this article must, for policies of industrial insurance issued prior to January 1, 1968, be calculated on the basis of either the 1941 Standard Industrial Mortality Table or the Commissioners' 1961 Standard Industrial Mortality Table as may be elected by the insurer and approved by the Secretary of Commerce or his designee. However, adjusted premiums and present values for all policies of industrial insurance issued on or after January 1, 1968, must be calculated on the basis of the latter table. All calculations must be made on the basis of the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits so long as the rate of interest does not exceed three and one-half percent per annum, except that a rate of interest not exceeding four percent per annum may be used for policies issued on or after January 3, 1976, and prior to January 1, 1979, and a rate of interest not exceeding five and one-half percent per annum may be used for policies issued on or after January 1, 1979, except that for any single premium whole life or endowment insurance policy a rate of interest not exceeding six and one-half percent per annum may be used. However, in calculating the present value of any paid-up term insurance with the accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than one hundred thirty percent of the rates of mortality according to the 1941 Standard Industrial Mortality Table, if this table is used for calculating adjusted premiums and present values, or more than those shown in the Commissioners' 1961 Industrial Extended Term Insurance Table, if the Commissioners' 1961 Standard Industrial Mortality Table is used for calculating adjusted premiums and present values. For insurance issued on a substandard basis, the calculation of adjusted premiums and present values may be based on any other table of mortality as may be specified by the insurer and approved by the Secretary of Commerce or his designee.

HISTORY: Former 1976 Code Section 38-7-80 [1960 (51) 1554; 1962 Code Section 37-175.3; 1964 (53) 2139; 1976 Act No. 452 Section 1; 1978 Act No. 577 Section 1; 1982 Act No. 403, Section 5] recodified as Section 38-63-580 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 728; 1994 Act No. 361, Section 9.



SECTION 38-63-590. Basis for calculation of adjusted premiums and present values of ordinary policies.

This section does not apply to ordinary policies issued on or after the operative date of Section 38-63-600 as defined therein. In case of ordinary policies, all adjusted premiums and present values referred to in this article must be calculated on the basis of the Commissioners' 1958 Standard Ordinary Mortality Table and the rate of interest specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits so long as the rate of interest does not exceed three and one-half percent per annum, except that a rate of interest not exceeding four percent per annum may be used for policies issued on or after January 3, 1976, and prior to January 1, 1979, and a rate of interest not exceeding five and one-half percent per annum may be used for policies issued on or after January 1, 1979, except that for any single premium whole life or endowment insurance policy a rate of interest not exceeding six and one-half percent per annum may be used, and, for any category of ordinary insurance issued on female risks, adjusted premiums and present values may be calculated according to an age not more than six years younger than the actual age of the insured. In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners' 1958 Extended Term Insurance Table, and, for insurance issued on a substandard basis, the calculation of the adjusted premiums and present values may be based on any other table of mortality as may be specified by the insurer and approved by the director or his designee.

HISTORY: Former 1976 Code Section 38-7-90 [1960 (51) 1554; 1962 Code Section 37-175.4; 1976 Act No. 452, Section 2; 1978 Act No. 577 Section 2; 1982 Act No. 403, Section 6] recodified as Section 38-63-590 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 729.



SECTION 38-63-600. Basis for calculating adjusted premiums and present values of policies issued on or after date of election of compliance by insurer or January 1, 1989, if later.

(1) This section applies to all policies issued on or after the operative date of this section as defined herein. Except as provided in subsection (7) of this section, the adjusted premiums for any policy must be calculated on an annual basis and must be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments or special hazards and also excluding any uniform annual contract charge or policy fee specified in the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the date of issue of the policy, of all adjusted premiums must be equal to the sum of (i) the then present value of the future guaranteed benefits provided for by the policy; (ii) one percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years; and (iii) one hundred twenty-five percent of the nonforfeiture net level premium as hereinafter defined. In applying the percentage specified in (iii) above, no nonforfeiture net level premium may be considered to exceed four percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years. The date of issue of a policy for the purpose of this section is the date as of which the rated age of the insured is determined.

(2) The nonforfeiture net level premium must be equal to the present value, at the date of issue of the policy, of the guaranteed benefits provided for by the policy divided by the present value, at the date of issue of the policy, of an annuity of one per annum payable on the date of issue of the policy and on each anniversary of the policy on which a premium falls due.

(3) In the case of policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, the adjusted premiums and present values must initially be calculated on the assumption that future benefits and premiums do not change from those stipulated at the date of issue of the policy. At the time of any such change in the benefits or premiums the future adjusted premiums, nonforfeiture net level premiums, and present values must be recalculated on the assumption that future benefits and premiums do not change from those stipulated by the policy immediately after the change.

(4) Except as otherwise provided in subsection (7) of this section, the recalculated future adjusted premiums for any such policy must be such uniform percentage of the respective future premiums specified in the policy for each policy year, excluding amounts payable as extra premiums to cover impairments and special hazards and also excluding any uniform annual contract charge or policy fee specified by the policy in a statement of the method to be used in calculating the cash surrender values and paid-up nonforfeiture benefits, that the present value, at the time of change to the newly defined benefits or premiums, of all such future adjusted premiums must be equal to the excess of (A) the sum of (i) the then present value of the then future guaranteed benefits provided for by the policy and (ii) the additional expense allowance, if any, over (B) the then cash surrender value, if any, or present value of any paid-up nonforfeiture benefit under the policy.

(5) The additional expense allowance, at the time of the change to the newly defined benefits or premiums, must be the sum of (i) one percent of the excess, if positive, of the average amount of insurance at the beginning of each of the first ten policy years subsequent to the change over the average amount of insurance prior to the change at the beginning of each of the first ten policy years subsequent to the time of the most recent previous change or, if there has been no previous change, the date of issue of the policy; and (ii) one hundred twenty-five percent of the increase, if positive, in the nonforfeiture net level premium.

(6) The recalculated nonforfeiture net level premium must be equal to the result obtained by dividing (A) by (B) where (A) equals the sum of (i) the nonforfeiture net level premium applicable prior to the change times the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of the change on which a premium would have fallen due had the change not occurred, and (ii) the present value of the increase in future guaranteed benefits provided for by the policy, and (B) equals the present value of an annuity of one per annum payable on each anniversary of the policy on or subsequent to the date of change on which a premium falls due.

(7) Notwithstanding any other provisions of this section to the contrary, in the case of a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, the policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for the substandard policy may be calculated as if it were issued to provide the higher uniform amounts of insurance on the standard basis.

(8) All adjusted premiums and present values referred to in this article:

(A) must for all policies of ordinary insurance be calculated on the basis of (i) the Commissioners' 1980 Standard Ordinary Mortality Table or (ii) at the election of the insurer for any one or more specified plans of life insurance, the Commissioners' 1980 Standard Ordinary Mortality Table with Ten-Year Select Mortality Factors;

(B) must for all policies of industrial insurance be calculated on the basis of the Commissioners' 1961 Standard Industrial Mortality Table; and

(C) must for all policies issued in a particular calendar year be calculated on the basis of a rate of interest not exceeding the nonforfeiture interest rate as defined in this section for policies issued in that calendar year. However:

(a) At the option of the insurer, calculations for all policies issued in a particular calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate, as defined in this section, for policies issued in the immediately preceding calendar year.

(b) Under any paid-up nonforfeiture benefit, including any paid-up dividend additions, any cash surrender value available, whether or not required by Section 38-63-520, must be calculated on the basis of the mortality table and rate of interest used in determining the amount of the paid-up nonforfeiture benefit and paid-up dividend additions, if any.

(c) An insurer may calculate the amount of any guaranteed paid-up nonforfeiture benefit including any paid-up additions under the policy on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values.

(d) In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the Commissioners' 1980 Extended Term Insurance Table for policies of ordinary insurance and not more than the Commissioners' 1961 Industrial Extended Term Insurance Table for policies of industrial insurance.

(e) For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on appropriate modifications of the aforementioned tables.

(f) Any ordinary mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the department for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners' 1980 Standard Ordinary Mortality Table with or without Ten-Year Select Mortality Factors or for the Commissioners' 1980 Extended Term Insurance Table.

(g) Any industrial mortality tables, adopted after 1980 by the National Association of Insurance Commissioners, that are approved by regulation promulgated by the department for use in determining the minimum nonforfeiture standard may be substituted for the Commissioners' 1961 Standard Industrial Mortality Table or the Commissioners' 1961 Industrial Extended Term Insurance Table.

(9) The nonforfeiture interest rate per annum for any policy issued in a particular calendar year must be equal to one hundred twenty-five percent of the calendar year statutory valuation interest rate for the policy as defined in the Standard Valuation Law rounded to the nearest one-quarter of one percent.

(10) Notwithstanding any other provision of law, any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values does not require refiling of any other provisions of that policy form.

(11) After the effective date of this section, any insurer may file with the department a written notice of its election to comply with the provisions of this section after a specified date before January 1, 1989, which shall be the operative date of this section for that insurer. If an insurer does not make that election, the operative date of this section for that insurer is January 1, 1989.

HISTORY: Former 1976 Code Section 38-7-91 [1982 Act No. 403, Section 7] recodified as Section 38-63-600 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Sections 730, 731.



SECTION 38-63-610. Premiums, values, and benefits of life insurance plans providing for future premium determination.

In the case of any plan of life insurance which provides for future premium determination, the amounts of which are to be determined by the insurer based on then estimates of future experience or, in the case of any plan of life insurance which is of such a nature that minimum values cannot be determined by the methods described in Sections 38-63-520 to 38-63-600, then:

(a) The director or his designee must be satisfied that the benefits provided under the plan are substantially as favorable to policyholders and insureds as the minimum benefits otherwise required by Sections 38-63-520 to 38-63-600.

(b) The director or his designee must be satisfied that the benefits and the pattern of premiums of that plan are not misleading to prospective policyholders or insureds.

(c) The cash surrender values and paid-up nonforfeiture benefits provided by the plan may not be less than the minimum values and benefits required for the plan computed by a method consistent with the principles of this article, as determined by regulations promulgated by the department.

HISTORY: Former 1976 Code Section 38-7-92 [1982 Act No. 403, Section 7] recodified as Section 38-63-610 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 732.



SECTION 38-63-620. Calculation of cash surrender values, paid-up nonforfeiture benefits, adjusted premiums, and present values; net value of paid-up additions.

Any cash surrender value and any paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, must be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values referred to in Sections 38-63-530, 38-63-540, and 38-63-570 to 38-63-600 may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, may not be less than the amounts used to provide such additions.

HISTORY: Former 1976 Code Section 38-7-100 [1960 (51) 1554; 1962 Code Section 37-175.5; 1982 Act No. 403, Section 8] recodified as Section 38-63-620 by 1987 Act No. 155, Section 1.



SECTION 38-63-630. Cash surrender value of policies issued on or after January 1, 1986.

This section, in addition to all other applicable sections of this article, applies to all policies issued on or after January 1, 1986. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary must be in an amount which does not differ by more than two-tenths of one percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years, from the sum of (a) the greater of zero and the basic cash value hereinafter specified and (b) the present value of any existing paid-up additions less the amount of any indebtedness to the company under the policy.

The basic cash value must be equal to the present value, on such anniversary, of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the company, if there had been no default, less the then present value of the nonforfeiture factors, as hereinafter defined, corresponding to premiums which would have fallen due on and after the anniversary. The effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage, as described in Section 38-63-530 or 38-63-570, whichever is applicable, must be the same as are the effects specified in Section 38-63-530 or 38-63-570, whichever is applicable, on the cash surrender values defined in that section.

The nonforfeiture factor for each policy year must be an amount equal to a percentage of the adjusted premium for the policy year, as defined in Section 38-63-570 or 38-63-600, whichever is applicable. Except as is required by the next succeeding sentence of this paragraph, the percentage:

(a) Must be the same percentage for each policy year between the second policy anniversary and the later of (i) the fifth policy anniversary and (ii) the first policy anniversary at which there is available under the policy a cash surrender value in an amount, before including any paid-up additions and before deducting any indebtedness, of at least two-tenths of one percent of either the amount of insurance, if the insurance is uniform in amount, or the average amount of insurance at the beginning of each of the first ten policy years.

(b) Must be such that no percentage after the later of the two policy anniversaries specified in the preceding item (a) may apply to fewer than five consecutive policy years.

No basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy, as defined in Section 38-63-570 or 38-63-600, whichever is applicable, were substituted for the nonforfeiture factors in the calculation of the basic cash value.

All adjusted premiums and present values referred to in this section must for a particular policy be calculated on the same mortality and interest bases as are used in demonstrating the policy's compliance with the other sections of this article. The cash surrender values referred to in this section include any endowment benefits provided for by the policy.

Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary and the amount of any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment must be determined in ways consistent with the ways specified for determining the analogous minimum amounts in Sections 38-63-520 to 38-63-540, 38-63-600, and 38-63-620. The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits such as those listed as items (a) through (f) of subsection (8) of Section 38-63-600 shall conform with the principles of this section.

HISTORY: Former 1976 Code Section 38-7-101 [1982 Act No. 403, Section 9] recodified as Section 38-63-630 by 1987 Act No. 155, Section 1.



SECTION 38-63-640. Excepted policies.

This article does not apply to:

(a) Any reinsurance.

(b) Group insurance.

(c) Pure endowment.

(d) Annuity or reversionary annuity contract.

(e) Any term policy of uniform amount, which provides no guaranteed nonforfeiture or endowment benefits, or renewal thereof, of twenty years or less expiring before age seventy-one, for which uniform premiums are payable during the entire term of the policy.

(f) Any term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated as specified in Sections 38-63-570 to 38-63-600, is less than the adjusted premium so calculated, on a term policy of uniform amount, or renewal thereof, which provides no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of twenty years or less expiring before age seventy-one, for which uniform premiums are payable during the entire term of the policy.

(g) Any policy, which provides no guaranteed nonforfeiture or endowment benefits, for which no cash surrender value, if any, or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated as specified in Sections 38-63-530 to 38-63-600, exceeds two and one-half percent of the amount of insurance at the beginning of the same policy year.

(h) Any policy which is delivered outside this State through an agent or other representative of the company issuing the policy.

For purposes of determining the applicability of this article, the age at expiry for a joint term life insurance policy is the age of expiry of the oldest life.

HISTORY: Former 1976 Code Section 38-7-110 [1960 (51) 1554; 1962 Code Section 37-175.6; 1982 Act No. 403, Section 10] recodified as Section 38-63-640 by 1987 Act No. 155, Section 1.



SECTION 38-63-650. Operative date of article.

An insurer may file with the department a written notice of its election to comply with the provisions of this article after a specified date before January 1, 1966. After the filing of the notice, then upon the specified date, which shall be the operative date for that insurer, this article becomes operative with respect to the policies thereafter issued by the insurer. If an insurer makes no election, the operative date of this article for that insurer is January 1, 1966.

HISTORY: Former 1976 Code Section 38-7-120 [1960 (51) 1554; 1962 Code Section 37-175.7] recodified as Section 38-63-650 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 733.



SECTION 38-63-660. Promulgation of regulations.

The Director of the Department of Insurance or his designee shall promulgate regulations to implement the provisions of this chapter.

HISTORY: 2000 Act No. 312, Section 13.






CHAPTER 65 - GROUP LIFE INSURANCE

SECTION 38-65-10. Circulation of false or misleading information by life insurers.

No life insurer doing business in this State and no officer, director, or agent of it may issue or circulate or cause or permit to be issued or circulated any estimate, illustration, circular, or statement of any sort misrepresenting the terms of any policy issued by it, the benefits or advantages promised thereby, or the dividends or shares of surplus to be received thereon or may use any name or title of any policy or class of policies misrepresenting the true nature thereof. Violation of this section by an agent or officer of an insurer is a misdemeanor. If an insurer violates or participates in the violation of this section, the insurer is subject to the penalty provisions of Section 38-2-10.

HISTORY: Former 1976 Code Section 38-65-10 [1985 Act No. 137, Section 1] recodified as Section 38-41-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-40 [1947 (45) 322; 1952 Code Section 37-144; 1962 Code Section 37-144] recodified as Section 38-65-10 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 34.



SECTION 38-65-20. Misrepresentations to induce termination of life insurance policies.

No insurer, or its employee or agent, may make any misleading representations or incomplete or fraudulent comparisons of any life insurance policies or insurers for the purpose of inducing, or which may tend to induce, any person to lapse, forfeit, surrender, terminate, or return any life insurance policy.

HISTORY: Former 1976 Code Section 38-65-20 [1985 Act No. 137, Section 2] recodified as Section 38-41-20 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-50 [1956 (49) 1814; 1962 Code Section 37-144.1] recodified as Section 38-65-20 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 35.



SECTION 38-65-30. Assignment of rights and benefits under policies.

(1) Notwithstanding any other provision of law, any person insured under a group insurance policy, pursuant to an arrangement among the insured, the group policyholder, and the insurer, may assign his rights and benefits under the policy, including, but not limited to, the right to have issued to him an individual policy as set forth in items (8), (9), and (10) of Section 38-65-210 and the right to name a beneficiary. The assignment entitles the insurer to deal with the assignee as the owner of all rights and benefits conferred on the insured under the policy in accordance with the terms of the assignment.

(2) Subsection (1) of this section acknowledges, declares, and codifies the existing right of assignment of interest under group life insurance policies by persons insured under those policies.

HISTORY: Former 1976 Code Section 38-65-30 [1985 Act No. 137, Section 3] recodified as Sections 38-41-30, 38-41-40, and 38-41-50 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-31-20 [1962 Code Section 37-307.1; 1970 (56) 2505] recodified as Section 38-65-30 by 1987 Act No. 155, Section 1.



SECTION 38-65-40. Requirements of policies.

No policy of group life insurance may be delivered or issued for delivery in this State unless it conforms to the following description:

(1) A policy of group life insurance may be issued to a trust or to cover the lives of two or more persons who are associated in a common group formed for purposes other than the obtaining of insurance, except that group certificates of credit life insurance may be issued to persons other than those in a common group.

(2) The amounts of life insurance under the policy must be based on some plan or plans precluding individual selection, except that insurance supplemental to the basic coverage may be available to persons insured under the policy.

(3) For groups of twenty-five or more persons no evidence of individual insurability may be required at the time the person first becomes eligible for insurance or within thirty-one days thereafter except for any insurance supplemental to the basic coverage for which evidence of individual insurability may be required. With respect to trusteed groups the phrase "groups of twenty-five" must be applied on a participating unit basis for the purpose of requiring individual evidence of insurability.

(4) Premiums for basic and supplemental coverage must be paid by the policyholder from the policyholder's funds or from funds contributed by the insured persons or from both.

HISTORY: Former 1976 Code Section 38-65-40 [1985 Act No. 137, Section 1] recodified as Section 38-41-60 by 1987 Act No. 155, Section 1; Former 1976 Code Sections 38-31-30 [1953 (48) 493; 1959 (51) 302; 1962 Code Section 37-301; 1976 Act No. 732, Section 1] and 38-31-40 [1953 (48) 493; 1956 (49) 2146; 1962 Code Section 37-302; 1976 Act No. 732 Section 2; 1981 Act No. 45] recodified as Section 38-65-40 by 1987 Act No. 155, Section 1; 1988 Act No. 339, Section 1.



SECTION 38-65-50. Restrictions on mass-marketed life insurance.

No mass-marketed life insurance may be effected on a person in this State if the charges to the individual insureds are unreasonable in relation to the benefits provided. "Mass-marketed life insurance" for purposes of this chapter means coverage under any group policy of life insurance which is offered by means of direct response solicitation whether through a sponsoring organization or the mails or other media, except that it does not include coverage offered to an employee or union member through his employer or union, to a member of a professional association, to a member of a national association of retired or aged persons through the association, or to a member of a national association of war veterans either chartered by Congress or composed of veterans of a particular ethnic, racial, or religious background through the association. This coverage offered through a trust formed by one or more employers, labor unions, or both, or by a professional association or association of retired or aged persons or war veterans to provide insurance coverage for employees, union members, and their dependents or for association members and their dependents is considered to be offered through the employer, union, or association, respectively. "Direct response solicitation" means any offer by an insurer to persons in this State to effect life insurance coverage which enables the individual to apply or enroll for the insurance on the basis of that offer.

HISTORY: Former 1976 Code Section 38-65-50 [1985 Act No. 137, Section 5] recodified as Section 38-41-70 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-31-50 [1953 (48) 493; 1962 Code Section 37-303; 1976 Act No. 732 Section 3] recodified as Section 38-65-50 by 1987 Act No. 155, Section 1.



SECTION 38-65-60. Requirements of group life policies extended to group life policies issued outside State to residents; prior approval needed for mass-marketed policies and certificates.

(1) No life insurance coverage may be extended to residents of this State under a policy of group insurance issued outside this State which does not provide in substance the provisions of Section 38-65-210 unless the director or his designee determines that certain provisions are not appropriate for the coverage provided.

(2) Any insurer extending life insurance under a group policy issued outside this State to residents of this State shall comply with the requirements of this State relating to advertising and to claims settlement practices with respect to the insurance.

(3) Upon request of the director or his designee, copies of policies and certificates under a policy of group life insurance issued outside this State and covering residents of this State must be made available on an informational basis only. However, mass-marketed life insurance policies and certificates must have approval of the director or his designee pursuant to Section 38-61-20 before they can be offered for sale to residents of this State.

HISTORY: Former 1976 Code Section 38-65-60 [1985 Act No. 137, Section 6] recodified as Section 38-41-30 by 1987 Act No. 155, Section 1; Former Section 38-31-60 [1953 (48) 493; 1962 Code Section 37-304; 1976 Act No. 732 Section 4] recodified as Section 38-65-60 by 1987 Act No. 155, Section 1; 1988 Act No. 333, Section 1; 1993 Act No. 181, Section 734; 2001 Act No. 82, Section 22, eff July 20, 2001.



SECTION 38-65-70. Coverage of families of employees and members.

Any policy issued pursuant to Section 38-65-40 may be extended to insure the employees or members against loss due to the death of their spouses and any child under the age of nineteen or who is a dependent and a full-time student under twenty-five years of age and also may be extended to any child who is both (i) incapable of self-sustaining employment by reason of intellectual disability or physical handicap and (ii) chiefly dependent upon the employee for support and maintenance, subject to the following requirements:

(1) The premium for the insurance must be paid by the policyholder from the policyholder's funds or from funds contributed by the insured persons, or from both.

(2) Upon termination of the insurance with respect to the members of the family of any employee or member by reason of the employee's or member's termination of employment, termination of membership in the class or classes eligible for coverage under the policy, or death, the spouse or child is entitled to have issued by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits as long as application for the individual policy is made and the first premium paid to the insurer within thirty-one days after the termination, subject to the requirements of subitems (a), (b), and (c) of Section 38-65-210(8). If the group policy terminates or is amended so as to terminate the insurance of any class of employees or members and the employee or member is entitled to have issued an individual policy under Section 38-65-210(9), the spouse also is entitled to have issued by the insurer an individual policy, subject to the conditions and limitations provided above in this item (2). If the spouse dies within the period during which he would have been entitled to have an individual policy issued in accordance with this provision, the amount of life insurance which he would have been entitled to have issued under the individual policy is payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made. Notwithstanding Section 38-65-210(7), only one certificate need be issued for delivery to an insured person if a statement concerning a dependent's coverage is included in the certificate.

(3) The amounts of insurance must be based upon some plan precluding individual selection either by the employees or members or by the policyholder, employer, or union.

HISTORY: Former 1976 Code Section 38-65-70 [1985 Act No. Section 7] recodified as Section 38-41-80 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-31-180 [1962 Code Section 37-311.1; 1970 (56) 2325] recodified as Section 38-65-70 by 1987 Act No. 155, Section 1; 1988 Act No. 333, Section 2; 1994 Act No. 521, Section 1.



SECTION 38-65-90. Life insurance policy for insured's spouse, children, or dependents not subject to claims of insured's creditors.

The proceeds and cash surrender value of life insurance in the aggregate amount of not more than fifty thousand dollars upon the life of an individual, which has already been or may be taken out, in which it is expressed to be for the primary benefit of the insured's spouse, children, or dependents inure to the use and benefit of the individual or individuals for whose use and benefit it is expressed to be taken out, and the sum or net amount of the insurance becoming due and payable by the terms of the policy is payable to the individual or individuals as stated in this section, free and discharged from the claims of the representatives of the insured or of any of the insured's creditors or a person claiming by, through, or under him or them or any of them unless:

(1) the policy was obtained with the intent to defraud creditors; or

(2) the creditor or representative possesses a valid assignment of the cash surrender value of the policy from the policyholder on a separate form.

In these two instances, the creditor may recover from either the cash surrender value or the proceeds of the life insurance policy of the amount secured by the assignment.

HISTORY: Former 1976 Code Section 38-65-90 [1985 Act No. 137, Section 9] recodified as Section 38-41-100 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-9-340 [1947 (45) 322; 1952 Code Section 37-169; 1962 Code Section 37-169] recodified as Section 38-65-90 by 1987 Act No. 155, Section 1; 1988 Act No. 305, Section 2.



SECTION 38-65-100. Spendthrift provisions in settlement agreements are valid.

When the proceeds of a life insurance policy becoming a claim by death of the insured are left with an insurance company under a trust or other agreement, the benefits accruing thereunder after the death of the insured are not transferable nor subject to computation or incumbrance nor to legal process, except in an action to recover for necessaries if the parties to the trust or other agreement so agree.

HISTORY: Former 1976 Code Section 38-9-350 [1953 (48) 493; 1962 Code Section 37-169.1] recodified as Section 38-65-100 by 1987 Act No. 155, Section 1.



SECTION 38-65-110. Extension of right to apply for individual policy.

If an individual insured under a group life insurance policy delivered in this State becomes entitled under the terms of the policy to have an individual policy of life insurance issued without evidence of insurability, subject to making of application and payment of the first premium within the period specified in the policy, and if the individual is not given notice of the existence of this right at least fifteen days before the expiration date of the period, the individual has an additional period within which to exercise the right. Nothing contained in this section may be construed to continue any insurance beyond the period provided in the policy. This additional period expires fifteen days after the individual is given the notice but in no event may the additional period extend beyond sixty days after the expiration date of the period provided in the policy. Written notice presented to the individual or mailed by the policyholder to the last known address of the individual or mailed by the insurer to the last known address of the individual as furnished by the policyholder is notice for the purpose of this section.

HISTORY: 1988 Act No. 333, Section 3.



SECTION 38-65-120. Interest on payment; when required.

When a group life insurance policy provides for payment of its proceeds in a lump sum upon the death of an insured and the insurer fails to pay the proceeds within thirty days of submission of proof of death, the payment must include interest at the legal rate of interest from the date of death of that insured until the date the claim is paid.

HISTORY: 1988 Act No. 482, Section 6.



SECTION 38-65-210. Provisions required in all policies.

No policy of group life insurance may be delivered in this State unless it contains in substance the following provisions or provisions which in the opinion of the director or his designee are more favorable to the persons insured or at least as favorable to the persons insured and more favorable to the policyholder. However, (a) items (6) to (11), inclusive, do not apply to policies issued to a creditor, (b) the standard provisions required for individual life insurance policies do not apply to group life insurance policies, and (c) if the group life insurance policy is on a plan of insurance other than the term plan, it shall contain a nonforfeiture provision which in the opinion of the director or his designee is equitable to the insured persons and to the policyholder, but nothing may be construed in this section to require that group life insurance policies contain the same nonforfeiture provisions as are required for individual life insurance policies:

(1) A provision that the policyholder is entitled to a grace period of thirty-one days for the payment of any premium due except the first, during which grace period the death benefit coverage continues in force, unless the policyholder has given the insurer written notice of discontinuance in advance of the date of discontinuance and in accordance with the terms of the policy. The policy may provide that the policyholder is liable to the insurer for the payment of a pro rata premium for the time the policy was in force during the grace period.

(2) A provision that the validity of the policy may not be contested, except for nonpayment of premiums, after it has been in force for two years from its date of issue and that no statement made by any person insured under the policy relating to his insurability may be used in contesting the validity of the insurance with respect to which the statement was made after the insurance has been in force before the contest for a period of two years during the person's lifetime nor unless it is contained in a written instrument signed by him.

(3) A provision that a copy of the application, if any, of the policyholder must be attached to the policy when issued, that all statements made by the policyholder or by the persons insured are considered representations and not warranties and that no statement made by any person insured may be used in any contest unless a copy of the instrument containing the statement is or has been furnished to the person or his beneficiary.

(4) A provision setting forth the conditions, if any, under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of his coverage.

(5) A provision specifying an equitable adjustment of premiums or of benefits, or of both, to be made in the event the age or sex of a person insured has been misstated. The provision shall contain a clear statement of the method of adjustment to be used.

(6) A provision that any sum becoming due by reason of the death of the person insured is payable to the beneficiary designated by the person insured, subject to the provisions of the policy in the event there is no designated beneficiary, as to all or any part of the sum, living at the death of the person insured and subject to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of the sum not exceeding two thousand dollars to any person appearing to the insurer to be entitled equitably thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the person insured.

(7) A provision that the insurer will issue to the policyholder for delivery to each person insured an individual certificate setting forth a statement as to the insurance protection to which he is entitled, to whom the insurance benefits are payable and the rights and conditions set forth in items (8), (9), and (10) of this section.

(8) A provision that if the insurance or any portion of it on a person covered under the policy ceases because of termination of employment or of membership in the class or classes eligible for coverage under the policy that person is entitled to have issued to him by the insurer, without evidence of insurability, an individual policy of life insurance without disability or other supplementary benefits so long as application for the individual policy is made and the first premium paid to the insurer within thirty-one days after the termination and so long as the following conditions are met:

(a) The individual policy is, at the option of the individual, on any one of the forms, except term insurance, then customarily issued by the insurer at the age and for the amount applied for.

(b) The individual policy is in an amount not in excess of the amount of life insurance which ceases because of the termination, less, in the case of a person whose membership in the class or classes eligible for coverage terminates but who continues in employment in another class, the amount of any life insurance for which the person is or becomes eligible under any other group policy within thirty-one days after the termination. Any amount of insurance which has matured on or before the date of the termination as an endowment payable to the person insured, whether in one sum or in installments or in the form of an annuity, is not, for the purposes of this provision, included in the amount which is considered to cease because of the termination.

(c) The premium on the individual policy is at the insurer's then customary rate applicable to the form and amount of the individual policy, to the class of risk to which the person then belongs, and to his age attained on the effective date of the individual policy.

(9) A provision that if the group policy terminates or is amended so as to terminate the insurance of any class of insured persons, every person insured thereunder at the date of the termination whose insurance terminates and who has been so insured for at least five years before the termination date is entitled to have issued to him by the insurer an individual policy of life insurance, subject to the same conditions and limitations as are provided by item (8) of this section, except that the group policy may provide that the amount of the individual policy may not exceed the smaller of (a) the amount of the person's life insurance protection ceasing because of the termination or amendment of the group policy, less the amount of any life insurance for which he is or becomes eligible under any group policy issued or reinstated by the same or another insurer within thirty-one days after the termination and (b) ten thousand dollars.

(10) A provision that if a person insured under the group policy dies during the period within which he would have been entitled to have an individual policy issued to him in accordance with item (8) or (9) of this section and before the individual policy has become effective the amount of life insurance which he would have been entitled to have issued to him under the individual policy is payable as a claim under the group policy, whether or not application for the individual policy or the payment of the first premium therefor has been made.

(11) Where active employment is a condition of insurance, a provision that an insured may continue coverage during the insured's total disability by timely payment to the policyholder of that portion, if any, of the premium that would have been required from the insured had total disability not occurred. Unless otherwise provided by law, the continuation must be on a premium-paying basis for a period of six months from the date on which the total disability started, but not beyond the earlier of (a) approval by the insurer of continuation of the coverage under any disability provision which the group insurance policy may contain or (b) the discontinuance of the group insurance policy.

(12) In the case of a policy issued to a creditor, a provision that the insurer will furnish to the policyholder for delivery to each debtor insured under the policy a certificate of insurance describing the coverage and specifying that the death benefit first must be applied to reduce or extinguish the indebtedness.

HISTORY: Former 1976 Code Section 38-31-10 [1953 (48) 493; 1956 (49) 2146; 1962 Code Section 37-307] recodified as Section 39-65-210 by 1987 Act No. 155, Section 1; 1988 Act No. 333, Section 4; 1993 Act No. 181, Section 735.



SECTION 38-65-310. Life, term, and endowment insurance on franchise or wholesale plan.

Nothing contained in this chapter is considered to prohibit a life insurer from issuing life, term, and endowment insurance on the franchise plan, with or without annuities. The insurance under a franchise agreement or upon a wholesale basis may be written under rates less than the usual rates for the insurance. This insurance is subject to the following provisions:

(1) The term "franchise" or "wholesale" insurance means a life insurance plan under which a number of individual life insurance policies are issued at special rates to a selected group. A special rate is any rate lower than the rate shown in the issuing insurer's manual for individually issued policies of the same type and to insureds of the same class.

(2) No franchise or wholesale life insurance plan may be entered into in this State unless the individuals to whom the insurance is made available are members of a professional association, employees of a common employer or affiliated employers, or unless the insurance is made available in connection with an indebtedness or a contract of sale. The word "employees", as used herein, is considered to include the individual proprietors or partners who constitute the employer or affiliated employers and may include retired employees of any employer or affiliated employer.

(3) The association may not be formed, exist, or be continued for the sole or primary purpose of obtaining such insurance.

(4) For purposes of this section, a professional association means an association whose membership is restricted to one or more of the licensed professions such as medicine, dentistry, pharmacy, law, and accountancy.

(5) Each plan must have an eligibility period for the initial enrollment and for any new employees or members entering, and during this time insurance must be obtained without the requirement of statement of health.

HISTORY: Former 1976 Code Section 38-31-110 [1962 Code Section 37-312; 1969 (56) 699] recodified as Section 38-65-310 by 1987 Act No. 155, Section 1. 1988 Act No. 333, Section 5.



SECTION 38-65-320. Termination of or refusal to renew policy issued on franchise or wholesale plan.

The right of the insurer to terminate or refuse to renew a life, term, or endowment insurance policy issued on the franchise or wholesale plan is limited to:

(1) Nonpayment of premium.

(2) The insured has attained the age limit prescribed in the policy.

(3) The employee's employment in the eligible classes or the member's membership in the eligible association terminates.

(4) The insurer terminates or refuses to renew the insurance on all employees of a common employer or affiliated employers after sixty days' written notice.

(5) Participation in the plan falls below any percentage or minimum number specified by the policy.

HISTORY: Former 1976 Code Section 38-31-120 [1962 Code Section 37-312.1; 1969 (56) 699] recodified as Section 38-65-320 by 1987 Act No. 155, Section 1.



SECTION 38-65-330. Conversion privilege of policy issued on franchise or wholesale plan.

A life, term, or endowment insurance policy on the franchise or wholesale plan which is subject to termination under the provisions of Section 38-65-320 shall contain a conversion privilege not less favorable to the insured than that provided under item (8) of Section 38-65-210.

HISTORY: Former 1976 Code Section 38-31-130 [1962 Code Section 37-312.2; 1969 (56) 699] recodified as Section 38-65-330 by 1987 Act No. 155, Section 1.



SECTION 38-65-340. Disclosure of conditional nature of coverage under policy issued under franchise or wholesale plan subject to termination.

No insurer nor its agent or representative may misrepresent or fail to disclose the conditional nature of the coverage with respect to any policy subject to termination under the provisions of Section 38-65-320. Every advertisement, announcement, or sales presentation with respect to any franchise or wholesale life insurance plan, some or all of the policies issued under which are subject to termination in accordance with Section 38-65-320 shall clearly and affirmatively disclose the conditional nature of the coverage.

Every policy which is subject to termination under the provisions of Section 38-65-320 shall contain a clear and conspicuous statement to that effect in bold face type upon the face and the filing back, if any, of the policy.

HISTORY: Former 1976 Code Section 38-31-130 [1962 Code Section 37-312.2; 1969 (56) 699] recodified as Section 38-65-340 by 1987 Act No. 155, Section 1.



SECTION 38-65-350. Franchise or wholesale plan policies may not be used to supplement group life insurance.

Franchise or wholesale life insurance policies may not be used to supplement group life insurance on the same lives.

HISTORY: Former 1976 Code Section 38-31-150 [1962 Code Section 37-312.4; 1969 (56) 699] recodified as Section 38-65-350 by 1987 Act No. 155, Section 1.



SECTION 38-65-360. Promulgation of regulations.

The Director of the Department of Insurance or his designee shall promulgate regulations to implement the provisions of this chapter.

HISTORY: 2000 Act No. 312, Section 14.






CHAPTER 67 - VARIABLE CONTRACTS

SECTION 38-67-10. Domestic life insurers authorized to establish accounts.

A domestic life insurer may establish one or more separate accounts, and may allocate thereto amounts (including, without limitation, proceeds applied under optional modes of settlement or under dividend options) to provide for life insurance or annuities (and benefits incidental thereto), payable in fixed or variable amounts, or both, subject to the following:

(a) The income, gains, and losses, realized or unrealized, from assets allocated to a separate account must be credited to or charged against the account, without regard to other income, gains, or losses of the insurer.

(b) Except as may be provided with respect to reserves for guaranteed benefits and funds referred to in item (c) of this section, (i) amounts allocated to any separate account and accumulations thereon may be invested and reinvested without regard to any requirements or limitations prescribed by the laws of this State governing the investments of life insurers and (ii) the investments in the separate account or accounts may not be taken into account in applying the investment limitations otherwise applicable to the investments of the insurer.

(c) Except with the approval of the director or his designee and under the conditions as to investments and other matters as he may prescribe, which shall recognize the guaranteed nature of the benefits provided, reserves for (i) benefits guaranteed as to dollar amount and duration and (ii) funds guaranteed as to principal amount or stated rate of interest may not be maintained in a separate account.

(d) Unless otherwise approved by the director or his designee, assets allocated to a separate account must be valued at their market value on the date of valuation or, if there is no readily available market, then as provided under the terms of the contract or the rules or other written agreement applicable to the separate account. However, unless otherwise approved by the director or his designee, the portion of any of the assets of the separate account equal to the insurer's reserve liability with regard to the guaranteed benefits and funds referred to in item (c) of this section must be valued in accordance with the rules otherwise applicable to the insurer's assets.

(e) Amounts allocated to a separate account in the exercise of the power granted by this chapter must be owned by the insurer, and the insurer may not be, nor hold itself out to be, a trustee with respect to such amounts. If and to the extent so provided under the applicable contracts, that portion of the assets of any such separate account equal to the reserves and other contract liabilities with respect to such account is not chargeable with liabilities arising out of any other business the insurer may conduct.

(f) No sale, exchange, or other transfer of assets may be made by an insurer between any of its separate accounts or between any other investment account and one or more of its separate accounts unless, in case of a transfer into a separate account, the transfer is made solely to establish the account or to support the operation of the contracts with respect to the separate account to which the transfer is made and unless the transfer, whether into or from a separate account, is made (i) by a transfer of cash, or (ii) by a transfer of securities having a readily determinable market value and the transfer of securities is approved by the director or his designee. The director or his designee may approve other transfers among such accounts if, in his opinion, the transfers would not be inequitable.

(g) To the extent the insurer considers it necessary to comply with any applicable federal or state laws, the insurer, with respect to any separate account, including, without limitation, any separate account which is a management investment company or a unit investment trust, may provide for persons having an interest therein appropriate voting and other rights and special procedures for the conduct of the business of the account, including, without limitation, special rights and procedures relating to investment policy, investment advisory services, selection of independent public accountants, and the selection of a committee, the members of which need not be otherwise affiliated with the company, to manage the business of the account.

HISTORY: Former 1976 Code Section 38-67-10 [1985 Act No. 133, Section 1] recodified as Section 38-51-10 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-33-10 [1962 Code Section 37-331; 1968 (55) 2407; 1978 Act No. 441 Section 1] recodified as Section 38-67-10 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Sections 736-738.



SECTION 38-67-20. Statement of essential features of procedures used in determining dollar amount of variable benefits.

Any contract providing benefits payable in variable amounts delivered or issued for delivery in this State shall contain a statement of the essential features of the procedures to be followed by the insurer in determining the dollar amount of the variable benefits. Any contract under which the benefits vary to reflect investment experience, including a group contract and any certificate in evidence of variable benefits issued thereunder, shall state that the dollar amount will so vary and shall contain on its first page a statement to the effect that the benefits thereunder are on a variable basis.

HISTORY: Former 1976 Code Section 38-67-20 [1985 Act No. 133, Section 2] recodified as Section 38-51-40 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-33-20 [1962 Code Section 37-332; 1968 (55) 2407; 1978 Act No. 441 Section 2] recodified as Section 38-67-20 by 1987 Act No. 155, Section 1.



SECTION 38-67-30. Qualifications of companies delivering or issuing variable contracts.

No company may deliver or issue for delivery within this State variable contracts unless it is licensed and organized to do a life insurance or annuity business in this State, and the director or his designee is satisfied that its condition or method of operation in connection with the issuance of variable contracts will not render its operation hazardous to the public or its policyholders in this State. In this connection, the director or his designee shall consider among other things:

(a) The history and financial condition of the insurer;

(b) The character, responsibility, and fitness of the officers and directors of the insurer; and

(c) The law and regulation under which the insurer is authorized in the state of domicile to issue variable contracts. The state of entry of an alien insurer is considered its place of domicile for this purpose.

If the insurer is a subsidiary of an admitted life insurer, or affiliated with an admitted life insurer through common management or ownership, it may be considered by the director or his designee to have met the provisions of this section if either it or the parent or the affiliated insurer meets the requirements hereof.

HISTORY: Former 1976 Code Section 38-67-30 [1985 Act No. 133, Section 3] recodified as Section 38-51-50 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-33-30 [1962 Code Section 37-333; 1968 (55) 2407; 1978 Act No. 441 Section 3] recodified as Section 38-67-50 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 739.



SECTION 38-67-40. Regulations.

Notwithstanding any other provision of law, the director or his designee has sole authority to regulate the issuance and sale of variable contracts, and the department has the sole authority to issue any regulations as may be appropriate to carry out the purposes and provisions of this chapter.

HISTORY: Former 1976 Code Section 38-67-40 [1985 Act No. 133, Section 4] recodified as Section 38-51-60 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-33-40 [1962 Code Section 37-334; 1968 (55) 2407; 1978 Act No. 441 Section 4] recodified as Section 38-67-40 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 740.



SECTION 38-67-50. Insurance laws applicable; grace, reinstatement, and nonforfeiture provisions; reserve liability for variable contracts.

Except as otherwise provided in this chapter, all pertinent provisions of the insurance laws of this State apply to separate accounts and contracts relating thereto. However, Article 5 of Chapter 63 of this title does not apply to variable life insurance policies. Any individual variable life insurance contract, delivered or issued for delivery in this State, shall contain grace, reinstatement, and nonforfeiture provisions appropriate to such a contract. The reserve liability for variable contracts must be established in accordance with actuarial procedures that recognize the variable nature of the benefits provided and any mortality guarantees.

HISTORY: Former 1976 Code Section 38-67-50 [1985 Act No. 133, Section 5] recodified as Section 38-51-70 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-33-50 [1962 Code Section 37-335; 1968 (55) 2407; 1978 Act No. 441 Section 5] recodified as Section 38-67-50 by 1987 Act No. 155, Section 1.






CHAPTER 69 - INDIVIDUAL ANNUITIES

SECTION 38-69-10. Circulation of false or misleading information by insurers.

No insurer doing business in this State and no officer, director, or agent of it may issue or circulate or cause or permit to be issued or circulated any estimate, illustration, circular, or statement of any sort misrepresenting the terms of any annuity issued by it, the benefits or advantages promised thereby, or the dividends or shares of surplus to be received thereon or may use any name or title of any annuity or class of annuities misrepresenting the true nature thereof. Violation of this section by an agent or officer of an insurer is a misdemeanor. If an insurer violates or participates in the violation of this section, the insurer is subject to the penalty provisions of Section 38-2-10.

HISTORY: Former 1976 Code Section 38-9-40 [1947 (45) 322; 1952 Code Section 37-144; 1962 Code Section 37-144] recodified as Section 38-69-10 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 36.



SECTION 38-69-20. Misrepresentations to induce termination or conversion of annuities.

No insurer, or its employee or agent, may make any misleading representations or incomplete or fraudulent comparisons of any annuity contracts or insurers for the purpose of inducing, or which may tend to induce, any person to lapse, forfeit, surrender, terminate, return, or convert any annuity.

HISTORY: Former 1976 Code Section 38-9-50 [1956 (49) 1814; 1962 Code Section 37-144.1] recodified as Section 38-69-20 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 37.



SECTION 38-69-30. Nontransferability of annuity death benefits left with insurance company under a trust or other agreement.

When the proceeds of an annuity becoming a claim by the death of the insured are left with an insurance company under a trust or other agreement, the benefits accruing under the agreement after the death of the insured are not transferable nor subject to computation or incumbrance nor to legal process, except in an action to recover for necessaries if the parties to the trust or other agreement so agree.

HISTORY: 1988 Act No. 342, Section 2.



SECTION 38-69-110. No defenses allowed if application not attached to annuity contract; oral applications.

If the insurer does not deliver with an annuity contract issued by it a copy of the application made by the insured, no defense is allowed to that annuity on account of anything contained in or omitted from the application. If the annuity is issued upon an oral application, no defense is allowed to the contract on account of anything contained in, or omitted from, the oral application.

HISTORY: Former 1976 Code Section 38-9-70 [1947 (45) 322; 1949 (46) 600; 1952 Code Section 37-146; 1962 Code Section 37-146; 1980 Act No. 305, Section 1] recodified as Section 38-69-110 by 1987 Act No. 155, Section 1.



SECTION 38-69-120. Requirements for certain annuities and pure endowment contracts.

All fixed dollar annuities, variable annuities, pure endowment contracts, or reversionary annuities other than group annuities delivered or issued for delivery in this State must contain in substance the following:

(1) a brief and correct description of its benefits on the lower portion of its first page and an identifying form number on the lower left-hand corner of its face;

(2) a provision stating clearly, understandably, and conspicuously on the first page that the contract holder is permitted to return the contract within ten days of its delivery to the contract holder. If replacement of an annuity contract is involved, the contract holder is permitted to return the contract within twenty days of its delivery to the contract holder. If the contract was solicited by a direct response insurer rather than through a licensed insurance agent, the provision must state that the contract holder is permitted to return the contract within thirty-one days. The entire premium paid by the contract holder must be returned immediately to the contract holder;

(3) a provision stating who is authorized by the insurer to waive, alter, or change any of the terms or conditions of the contract. It may state also that no agent has the power or authority to waive, change, or alter any of the terms or conditions of the policy;

(4) a provision that the contract and any rider or supplemental benefits attached to the contract are incontestable as to the truth of the application for insurance and to the representations of the insured individual after they have been in force for two years from their date of issue. Any rider or supplemental benefits attached subsequently to the contract are incontestable as to the truth of the application for the rider or supplemental benefits and to the representations of the insured individual after they have been in force for two years from their date of issue. If an insurer institutes proceedings to vacate a contract on the ground of the falsity of the representations contained in the application for the contract, the proceedings must commence within the time permitted in this subsection;

(5) a provision that if it is found that the age or sex of the insured, or of any individual considered in determining the premium, has been misstated, any amount payable or benefit accruing under the contract is that as the premium would have purchased according to the correct age or sex;

(6) a provision stating how the beneficiary is designated and how the beneficiary may be changed;

(7) there must be a provision stating the amount of premium and the time and manner payable;

(8) a provision that the insured is entitled to a grace period of not less than thirty-one days within which the payment of any premium after the first may be made. During the grace period, the contract continues in full force. If a claim arises under the contract during the grace period, the amount of any premium due or overdue may be deducted from any amount payable under the contract in settlement;

(9) a provision that the contract may be reinstated upon written application at any time within three years from the date of default in making stipulated payments to the insurer, unless the cash surrender value has been paid. However, all overdue stipulated payments and indebtedness to the insurer on the contract must be paid or reinstated with interest thereon at a rate to be specified in the contract, but not exceeding eight percent a year compounded annually and, when applicable, the insurer may include also a requirement of evidence of insurability satisfactory to the insurer;

(10) a provision if the annuity contract is participating, that beginning not later than the end of the third contract year, the insurer shall ascertain annually and apportion any divisible surplus accruing on the contract;

(11) a provision that is in accordance with Article 5, Chapter 69, Title 38, Standard Nonforfeiture Law for Individual Deferred Annuities.

The director or his designee may approve contracts with provisions which vary from the provisions required in this section if the provisions are more favorable to the insured. Any of the provisions not applicable to single premium annuities, flexible premium annuities, or single premium pure endowment contracts need not be incorporated to that extent in the contract. This section does not apply to contracts for annuities included in or upon the lives of beneficiaries under life insurance contracts.

HISTORY: Former 1976 Code Section 38-9-250 [1947 (45) 322; 1950 (46) 2041; 1952 Code Section 37-161; 1962 Code Section 37-161] recodified as Section 38-69-120 by 1987 Act No. 155, Section 1; 1988 Act No. 341, Section 1; 1993 Act No. 181, Section 741.



SECTION 38-69-210. Title.

This article is known and may be cited as the "Standard Nonforfeiture Law for Individual Deferred Annuities".

HISTORY: Former 1976 Code Section 38-8-10 [1978 Act No. 517 Section 1] recodified as Section 38-69-210 by 1987 Act No. 155, Section 1.



SECTION 38-69-220. Exceptions from operation of article.

This article does not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer including a partnership or sole proprietorship or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under Section 408 of the Internal Revenue Code, premium deposit fund, variable annuity, investment annuity, immediate annuity, any deferred annuity contract after annuity payments have commenced, or reversionary annuity, or to any contract which is delivered outside this State through an agent or other representative of the company issuing the contract.

HISTORY: Former 1976 Code Section 38-8-20 [1978 Act No. 517 Section 2] recodified as Section 38-69-220 by 1987 Act No. 155, Section 1.



SECTION 38-69-230. Provisions required in contracts; provision for termination for nonpayment of consideration.

In the case of contracts issued on or after the operative date of this article as defined in Section 38-69-320, no contract of annuity, except as stated in Section 38-69-220, may be delivered or issued for delivery in this State unless it contains in substance the following provisions, or corresponding provisions which in the opinion of the director or his designee are at least as favorable to the contractholder, upon cessation of payment of considerations under the contract:

(a) That upon cessation of payment of considerations under a contract, the insurer shall grant a paid-up annuity benefit on a plan stipulated in the contract of such value as is specified in Sections 38-69-250, 38-69-260, 38-69-270, 38-69-280, and 38-69-300.

(b) If a contract provides for a lump sum settlement at maturity, or at any other time, that, upon surrender of the contract at or prior to the commencement of any annuity payments, the insurer will pay in lieu of any paid-up annuity benefit a cash surrender benefit of the amount as is specified in Sections 38-69-250, 38-69-260, 38-69-270, 38-69-280, and 38-69-300. The insurer shall reserve the right to defer the payment of the cash surrender benefit for a period of six months after demand therefor with surrender of the contract.

(c) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender, or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of these benefits.

(d) A statement that any paid-up annuity, cash surrender, or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which the benefits are altered by the existence of any additional amounts credited by the insurer to the contract, any indebtedness to the insurer on the contract, or any prior withdrawals from or partial surrenders of the contract.

Notwithstanding the requirements of this section, any deferred annuity contract may provide that, if no considerations have been received under a contract for a period of two full years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to that period would be less than twenty dollars monthly, the insurer may at its option terminate the contract by payment in cash of the then present value of that portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit. This payment relieves the insurer of any further obligation under the contract.

HISTORY: Former 1976 Code Section 38-8-30 [1978 Act No. 517 Section 3] recodified as Section 38-69-230 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 742.



SECTION 38-69-240. Minimum forfeiture amounts for contracts issued before July 1, 2005.

(A) This section applies to a contract issued before July 1, 2005, and may be applied by an insurer, on a contract-form-by-contract-form basis, to a contract issued after June 30, 2005, and before July 1, 2007. This section does not apply to a contract issued after June 30, 2007.

(B) The minimum values as specified in Sections 38-69-250, 38-69-260, 38-69-270, 38-69-280, and 38-69-300 of any paid-up annuity, cash surrender, or death benefits available under an annuity contract must be based upon minimum nonforfeiture amounts as defined in this section.

(C) With respect to a contract providing for flexible considerations, the minimum nonforfeiture amount at any time at or before the commencement of an annuity payment is equal to an accumulation up to that time at a rate of interest of three percent a year of percentages of the net considerations paid before that time, decreased by the sum of:

(1) any previous withdrawals from or partial surrenders of the contract accumulated at a rate of interest of three percent a year; and

(2) the amount of any indebtedness to the insurer on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the insurer to the contract.

(D) The net considerations for a given contract year used to define the minimum nonforfeiture amount must be an amount not less than zero and are equal to the corresponding gross considerations credited to the contract during that contract year less an annual contract charge of thirty dollars and less a collection charge of one dollar and twenty-five cents for each consideration credited to the contract during that contract year. The percentages of net considerations are sixty-five percent of the net consideration for the first contract year and eighty-seven and one-half percent of the net considerations for the second and later contract years. Notwithstanding the provisions of the preceding sentence, the percentage is sixty-five percent of the portion of the total net consideration for any renewal contract year which exceeds by not more than two times the sum of those portions of the net considerations in all previous contract years for which the percentage was sixty-five percent.

(E) With respect to a contract providing for fixed scheduled considerations, minimum nonforfeiture amounts are calculated on the assumption that considerations are paid annually in advance and are defined as for contracts with flexible considerations which are paid annually with two exceptions:

(1) the portion of the net consideration for the first contract year to be accumulated is the sum of sixty-five percent of the net consideration for the first contract year plus twenty-two and one-half percent of the excess of the net consideration for the first contract year over the lesser of the net considerations for the second and third contract years;

(2) the annual contract charge is the lesser of:

(a) thirty dollars; or

(b) ten percent of the gross annual considerations.

(F) With respect to a contract providing for a single consideration, minimum nonforfeiture amounts are defined as for contracts with flexible considerations except that the percentage of net consideration used to determine the minimum nonforfeiture amount is equal to ninety percent and the net consideration is the gross consideration less a contract charge of seventy-five dollars.

HISTORY: Former 1976 Code Section 38-8-40 [1978 Act No. 517 Section 4] recodified as Section 38-69-240 by 1987 Act No. 155, Section 1; 2005 Act No. 43, Section 2, eff May 3, 2005.



SECTION 38-69-245. Minimum nonforfeiture amounts for contracts issued after June 30, 2007.

(A) This section applies to contracts issued after June 30, 2007, and may be applied by an insurer, on a contract-form-by-contract-form basis, to a contract issued after June 30, 2005, and before July 1, 2007.

(B) The minimum values as specified in Sections 38-69-250, 38-69-260, 38-69-270, 38-69-280, and 38-69-300 of any paid-up annuity, cash surrender, or death benefits available under an annuity contract must be based upon minimum nonforfeiture amounts as defined in this section.

(C) The minimum nonforfeiture amount at any time at or before the commencement of an annuity payment is equal to an accumulation up to that time at a rate of interest as indicated in subsection (E) of the net considerations paid before that time, decreased by the sum of items of (1) through (4):

(1) any previous withdrawals from or partial surrenders of the contract accumulated at a rate of interest as indicated in subsection (E);

(2) an annual contract charge of fifty dollars, accumulated at a rate of interest as indicated in subsection (E);

(3) any premium tax paid by the company for the contract, accumulated at a rate of interest as indicated in subsection (E); and

(4) the amount of any indebtedness to the company on the contract, including interest due and accrued.

(D) The net considerations for a given contract year used to define the minimum nonforfeiture amount must be an amount equal to eighty-seven and one-half percent of the gross considerations credited to the contract during that contract year.

(E)(1) The interest rate used in determining minimum nonforfeiture amounts must be an annual rate of interest determined as the lesser of three percent a year and the following, which must be specified in the contract if the interest rate is reset:

(a) the five-year Constant Maturity Treasury Rate reported by the Federal Reserve as of a date, or average over a period, rounded to the nearest 1/20th of one percent, specified in the contract no longer than fifteen months before the contract issue date or redetermination date pursuant to subitem (d);

(b) reduced by one hundred twenty-five basis points;

(c) where the resulting interest rate is not less than one percent; and

(d) the interest rate shall apply for an initial period and may be redetermined for additional periods.

(2) The redetermination date, basis, and period, if any, must be stated in the contract. The basis is the date or average over a specified period that produces the value of the five-year Constant Maturity Treasury Rate to be used at each redetermination date.

(F) During the period or term that a contract provides substantive participation in an equity indexed benefit, it may increase the reduction described in subsection (E)(1)(b) by up to an additional one hundred basis points to reflect the value of the equity index benefit. The present value at the contract issue date, and at each redetermination date after that, of the additional reduction must not exceed the market value of the benefit. The director or his designee may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. If a demonstration is not acceptable to the director, or his designee, he may disallow or limit the additional reduction.

(G) The director, or his designee, may adopt rules to implement the provisions of subsection (F) and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts that the director, or his designee, determines adjustments are justified.

HISTORY: 2005 Act No. 43, Section 1, eff May 3, 2005.



SECTION 38-69-250. Paid-up annuity benefits; present value.

Any paid-up annuity benefit available under a contract must be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. The present value must be computed using the mortality table, if any, and the interest rate specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

HISTORY: Former 1976 Code Section 38-8-50 [1978 Act No. 517 Section 5] recodified as Section 38-69-250 by 1987 Act No. 155, Section 1.



SECTION 38-69-260. Cash surrender benefits.

For contracts which provide cash surrender benefits, the cash surrender benefits available prior to maturity may not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, the present value being calculated on the basis of an interest rate not more than one percent higher than the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, decreased by the amount of any indebtedness to the insurer on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the insurer to the contract. In no event may any cash surrender benefit be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts must be at least equal to the cash surrender benefit.

HISTORY: Former 1976 Code Section 38-8-60 [1978 Act No. 517 Section 6] recodified as Section 38-69-260 by 1987 Act No. 155, Section 1.



SECTION 38-69-270. Contracts not providing cash surrender benefits.

For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity may not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity. The present value is calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine such maturity value and increased by any existing additional amounts credited by the insurer to the contract. For contracts which do not provide any death benefits prior to the commencement of any annuity payments, the present values are calculated on the basis of the interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit. However, in no event may the present value of a paid-up annuity benefit be less than the minimum nonforfeiture amount at that time.

HISTORY: Former 1976 Code Section 38-8-70 [1978 Act No. 517 Section 7] recodified as Section 38-69-270 by 1987 Act No. 155, Section 1.



SECTION 38-69-280. Maturity date under certain contracts.

For the purpose of determining the benefits calculated under Sections 38-69-260 and 38-69-270, in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date is considered to be the latest date for which election is permitted by the contract but may not be considered to be later than the anniversary of the contract next following the annuitant's seventieth birthday or the tenth anniversary of the contract, whichever is later.

HISTORY: Former 1976 Code Section 38-8-80 [1978 Act No. 517 Section 8] recodified as Section 38-69-280 by 1987 Act No. 155, Section 1.



SECTION 38-69-290. Statements required in certain contracts.

Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that those benefits are not provided.

HISTORY: Former 1976 Code Section 38-8-90 [1978 Act No. 517 Section 9] recodified as Section 38-69-290 by 1987 Act No. 155, Section 1.



SECTION 38-69-300. Calculating benefits available other than on anniversary date.

Any paid-up annuity, cash surrender, or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, must be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

HISTORY: Former 1976 Code Section 38-8-100 [1978 Act No. 517 Section 10] recodified as Section 38-69-300 by 1987 Act No. 155, Section 1.



SECTION 38-69-310. Contracts providing annuity and insurance benefits.

For any contract which provides, within the same contract by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits must be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding the provisions of Sections 38-69-250, 38-69-260, 38-69-270, 38-69-280, and 38-69-300, additional benefits payable (a) in the event of total and permanent disability, (b) as reversionary annuity or deferred reversionary annuity benefits, or (c) as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, must be disregarded in ascertaining the minimum nonforfeiture amounts and paid-up annuity, cash surrender, and death benefits that may be required by this section. The inclusion of such additional benefits is not required in any paid-up benefits, unless such additional benefits separately would require minimum nonforfeiture amounts and paid-up annuity, cash surrender, and death benefits.

HISTORY: Former 1976 Code Section 38-8-110 [1978 Act No. 517 Section 11] recodified as Section 38-69-310 by 1987 Act No. 155, Section 1.



SECTION 38-69-320. Effective date of article as to insurer.

After May 31, 1978, an insurer may file with the department a written notice of its election to comply with the provisions of this article after a specified date before May 31, 1980. After the filing of the notice, upon the specified date, which is the operative date of this article for the insurer, this article becomes operative with respect to annuity contracts thereafter issued by the insurer. If an insurer makes no election, the operative date of this article for the insurer is May 31, 1980.

HISTORY: Former 1976 Code Section 38-8-120 [1978 Act No. 517 Section 12] recodified as Section 38-69-320 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 743.



SECTION 38-69-330. Promulgation of regulations.

The Director of the Department of Insurance or his designee shall promulgate regulations to implement the provisions of this chapter.

HISTORY: 2000 Act No. 312, Section 15.






CHAPTER 70 - UTILIZATION REVIEWS AND PRIVATE REVIEW AGENTS

SECTION 38-70-10. Definitions.

As used in this chapter:

(1) "Utilization review" means a system for reviewing the necessary, appropriate, and efficient allocation of health care resources and services given or proposed to be given to a patient or group of patients.

(2) "Private review agent" means a person performing utilization reviews who is either under contract with or acting on behalf of, but not employed by:

(a) a South Carolina business entity;

(b) the State of South Carolina; or

(c) a hospital.

(3) "Utilization review program" means an overview of the activities performed by the private review agent.

(4) "Director or his designee" means the director or his designee of the South Carolina Department of Insurance. The director may appoint a designee or deputy director to assist in the management and operation of the department. If the director does not appoint a designee or deputy director, the term "director or his designee" shall be construed to refer to the director of the department.

(5) "Certificate" means a renewable certificate of registration granted by the director or his designee to a private review agent, authorizing the agent to perform utilization review activities in this State for two years. This certificate is not transferable.

HISTORY: 1990 Act No. 311, Section 2; 1993 Act No. 181, Sections 744, 745; 1994 Act No. 339, Section 18.



SECTION 38-70-15. Applicability of chapter.

This chapter applies to insurance companies, administrators of insurance benefit plans, and health maintenance organizations licensed and regulated by the South Carolina Department of Insurance. Insurance companies, administrators of insurance benefit plans, and health maintenance organizations so regulated are exempt from the provisions of Sections 38-70-20(A) and (B), 38-70-30, and 38-70-50.

HISTORY: 1990 Act No. 311, Section 2; 1994 Act No. 339, Section 19.



SECTION 38-70-20. Certificate to perform activities; applications; fees; minimum standards; confidentiality of records.

(A) No private review agent may conduct utilization reviews in this State unless the director or his designee has granted the private review agent a certificate to perform these activities. The director or his designee, in his discretion, may approve or deny certificate applications.

(B) An applicant for a certificate shall pay the director or his designee the application fee as provided in Section 38-70-50 and shall submit an application to the director or his designee on forms and with any supporting documentation that the director or his designee requires. The application must contain information regarding the utilization review programs to be conducted by the applicant which must meet the requirements contained in subsection (C) below.

(C) A utilization review program of the applicant must meet the following minimum standards:

(1) Notification of an adverse decision by the utilization review agent must be provided to the insured or other party designated by the insured within five business days.

(2) All utilization review agents shall maintain a procedure by which insured or providers may seek reconsideration of appeal of determinations of the utilization review agent.

(3) A representative of the utilization review agent must be accessible by telephone to insureds or providers in South Carolina, at least forty hours each week during normal business hours.

(4) The type and qualification of the personnel either employed or under contract to perform the utilization reviews must be included in the utilization review program information submitted to the director or his designee.

(5) A copy of the materials designed to inform applicable patients of the requirements of the utilization plan and the responsibilities and rights of patients under the plan must be provided interested parties upon request; and

(6) An acknowledgment that all applicable state and federal laws to protect the confidentiality of individual medical records are followed.

HISTORY: 1990 Act No. 311, Section 2; 1993 Act No. 181, Section 746.



SECTION 38-70-30. Renewal of certificate.

A certificate must be renewed on the second anniversary of its effective date and is considered to be approved upon payment of the fee unless the director or his designee takes action to withdraw or cancel the certificate.

HISTORY: 1990 Act No. 311, Section 2; 1993 Act No. 181, Section 747.



SECTION 38-70-40. Periodic review of operations of private review agents; telephone audits; complaints; fines; denial, suspension or revocation of certificate; hearings.

(A) The director or his designee may conduct periodic reviews of the operations of private review agents in this State to ensure that they continue to meet the specifications outlined in this chapter and any applicable regulations which may be promulgated by the department. The director or his designee may perform periodic telephone audits of private review agents authorized to conduct business in this State, to determine if the agents are reasonably accessible.

(B) Within ninety days upon receipt of a complaint from a licensed health care provider, the director or his designee may investigate the complaint, including holding hearings and taking testimony or other appropriate actions, and shall present a written response to the complainant and the private review agent named. This response must include the following:

(1) a statement of the original complaint;

(2) a determination of findings of the director or his designee;

(3) corrective actions, if any, on the part of the private review agent which the director or his designee finds appropriate; and

(4) a time frame in which any corrective actions are to be completed.

(C) The director or his designee is authorized to take appropriate action against a private review agent who fails to meet the standards of this chapter or of any applicable regulations promulgated by the department, or who fails to respond in a timely fashion to corrective actions ordered by the director or his designee. The director or his designee may impose an administrative fine not to exceed one thousand dollars for each violation or may deny, suspend, or revoke the certificate of the private review agent.

(D) The director or his designee may also deny, suspend, or revoke a certificate if, upon review, the director or his designee finds that the private review agent does not:

(1) have a utilization review program that meets the requirements of subsection (C) of Section 38-70-20;

(2) have available the services of sufficient numbers of registered nurses, medical records technicians, or similarly qualified persons supported and supervised by appropriate physicians to carry out its utilization review activities;

(3) meet any applicable regulations the department promulgates under this chapter relating to the qualifications of private review agents or the performance of utilization review;

(4) remain accessible to patients and providers.

(E) Before taking the actions authorized by this section to deny, suspend, or revoke the certificate of a private review agent, the director or his designee shall provide the private review agent with reasonable time to supply additional information demonstrating compliance with the requirements of this chapter and the opportunity to request a hearing. If a private review agent requests a hearing, the director or his designee shall send a hearing notice to the involved parties by certified mail, return receipt requested, at least thirty days before the hearing. The director or his designee shall hold the hearing in accordance with the provisions of Chapter 3 of this title, and the State Administrative Procedures Act. Any action or decision of the director or his designee pursuant to the administrative hearing may be appealed to the Administrative Law Judge Division as provided by law by the private review agent.

HISTORY: 1990 Act No. 311, Section 2; 1993 Act No. 181, Section 748.



SECTION 38-70-50. Application and registration fees.

(A) Every private review agent, before transacting business in this State, shall pay an application fee of not more than four hundred dollars and a registration fee of not more than eight hundred dollars to the department by July first each even-numbered year. The certificate year runs July first to the following June thirtieth.

(B) The department shall promulgate regulations necessary to establish these registration and application fees.

HISTORY: 1990 Act No. 311, Section 2; 1992 Act No. 501, Part II Section 11Q; 1993 Act No. 181, Section 749.



SECTION 38-70-60. Promulgation of regulations to enforce chapter.

The department, after consultation with payers, providers, utilization review agents, the Department of Health and Environmental Control and other interested parties, shall promulgate regulations to implement and enforce the requirements of this chapter in accordance with the State Administrative Procedures Act.

HISTORY: 1990 Act No. 311, Section 2; 1993 Act No. 181, Section 750.






CHAPTER 71 - ACCIDENT AND HEALTH INSURANCE

SECTION 38-71-10. Coverages which may be written by licensed accident and health insurers.

All licensed accident and health insurers are entitled to:

(a) Issue and deliver service benefit contracts to provide for prepayment of any health care service and to make payment directly to the provider of the services, in whole or in part, including, but not limited to, professional services, any institutional care, personal services, and supplies.

(b) Issue and deliver contracts of indemnity or contracts providing for payment of money directly to the insureds or for them for health care services.

HISTORY: Former 1976 Code Section 38-35-20 [1962 Code Section 37-442; 1968 (55) 2584] recodified as Section 38-71-10 by 1987 Act No. 155, Section 1.



SECTION 38-71-20. Insurers may act as administering agency for government-sponsored health, hospital, and medical service programs.

Insurers licensed to do business in this State have the corporate power to contract to act as agent in the administration of programs of health, hospital, and medical insurance sponsored or financed by an agency of the United States Government or any political subdivision.

HISTORY: Former 1976 Code Section 38-35-50 [1962 Code Section 37-444; 1968 (55) 2569] recodified as Section 38-71-20 by 1987 Act No. 155, Section 1.



SECTION 38-71-30. Whole contract, including application, must appear in policy; oral applications.

Every insurer doing accident or health insurance business in the State shall deliver with each policy of insurance issued by it a copy of the application made by the insured so that the whole contract appears in the application and policy of insurance. If the insurer violates this requirement, no defense is allowed to the policy on account of anything contained in or omitted from the application. If the insurance policy is issued upon an oral application, no defense is allowed to the policy on account of anything contained in or omitted from the oral application.

HISTORY: Former 1976 Code Section 38-9-70 [1947 (45) 322; 1949 (46) 600; 1952 Code Section 37-146; 1962 Code Section 37-146; 1980 Act No. 305, Section 1] recodified as Section 38-71-30 by 1987 Act No. 155, Section 1.



SECTION 38-71-40. Effect of false statement in application.

The falsity of any statement in the application for any policy covered by this chapter does not bar the right to recovery thereunder unless the false statement was made with actual intent to deceive or unless it materially affected either the acceptance of the risk or the hazard assumed by the insurer.

HISTORY: Former 1976 Code Section 38-35-180 [1947 (45) 322; 1952 Code Section 37-451; 1962 Code Section 37-451] recodified as Section 38-71-40 by 1987 Act No. 155, Section 1.



SECTION 38-71-46. Diabetes Mellitus coverage in health insurance policies; diabetes education.

(A) On or after January 1, 2000, every health maintenance organization, individual and group health insurance policy, or contract issued or renewed in this State must provide coverage for the equipment, supplies, Food and Drug Administration-approved medication indicated for the treatment of diabetes, and outpatient self-management training and education for the treatment of people with diabetes mellitus, if medically necessary, and prescribed by a health care professional who is legally authorized to prescribe such items and who demonstrates adherence to minimum standards of care for diabetes mellitus as adopted and published by the Diabetes Initiative of South Carolina. This subsection does not prohibit a health maintenance organization or an individual or a group health insurance policy from providing coverage for medication according to formulary or using network providers. Coverage must not be denied unless the health care professional demonstrates a persistent pattern of failure to adhere to the minimal standards of care and unless the health maintenance organization or insurer has first provided written notice to the health care professional that coverage will be denied if the health care professional fails to adhere to the minimal standards of care.

(B) Services and payment for diabetes education programs shall conform to regulations of the Health Care Financing Administration, US Department of Health and Human Services, pursuant to Section 4105 of the Balanced Budget Act of 1997. Diabetes outpatient self-management training and education shall be provided by a registered or licensed health care professional with certification in diabetes by the National Certification Board of Diabetes Educators, or other accredited program approved by the Diabetes Initiative of South Carolina, or by the Diabetes Control Program of the SC Department of Health and Environmental Control in order to meet the needs of rural communities wherein certified health care professionals providing this service are not available.

(C) Nothing contained in this section may be construed to affect in any way the ability of a managed care plan to credential or re-credential a provider.

(D) For purposes of this section: "Health insurance policy" means a health benefit plan, contract, or evidence of coverage providing health insurance coverage as defined in Section 38-71-670(6) and Section 38-71-840(14).

HISTORY: 1999 Act No. 98, Section 5; 2000 Act No. 348, Section 1.



SECTION 38-71-50. Alteration of application.

No alteration of any written application for insurance by erasure, insertion, or otherwise may be made by any person other than the applicant without his written consent, and the making of any such alteration without the consent of the applicant is a misdemeanor. However, insertions may be made by the insurer, for administrative purposes only, in a manner that clearly indicates that the insertions are not to be ascribed to the applicant.

HISTORY: Former 1976 Code Section 38-35-190 [1947 (45) 322; 1952 Code Section 37-452; 1962 Code Section 37-452] recodified as Section 38-71-50 by 1987 Act No. 155, Section 1.



SECTION 38-71-60. Certain acts do not constitute a waiver by insurer.

The acknowledgment of any insurer of the receipt of notice given under any policy covered by this chapter, the furnishing of forms for filing proofs of loss, the acceptance of proofs of loss, or the investigation of any claim thereunder does not operate as a waiver of any of the rights of the insurer in defense of any claim arising under the policy.

HISTORY: Former 1976 Code Section 38-35-200 [1947 (45) 322; 1952 Code Section 37-458; 1962 Code Section 37-458] recodified as Section 38-71-60 by 1987 Act No. 155, Section 1.



SECTION 38-71-70. Certain policies may conform to laws of other states.

Any foreign insurer authorized to do business in this State may, with the approval of the director or his designee, insert in any policy covered by this chapter so issued or delivered any provision required by the laws of any state or country in which the insurer is licensed, if the provision is not substantially in conflict with any law of this State. A domestic insurer may insert in any policy covered by this chapter issued for delivery in another state or foreign country and governed by the laws thereof any provision required by the laws of the other state or country applicable to the policy.

HISTORY: Former 1976 Code Section 38-35-40 [1947 (45) 322; 1952 Code Section 37-453; 1962 Code Section 37-453] recodified as Section 38-71-70 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 751.



SECTION 38-71-80. Construction of policy issued in violation of chapter.

A policy issued in violation of this chapter is held valid but must be construed as provided in this chapter, and, when any provision in the policy is in conflict with any provision of this chapter, the rights, duties, and obligations of the insurer, the policyholder, and the beneficiary are governed by the provisions of this chapter.

HISTORY: Former 1976 Code Section 38-35-210 [1947 (45) 322; 1952 Code Section 37-454; 1962 Code Section 37-454] recodified as Section 38-71-80 by 1987 Act No. 155, Section 1.



SECTION 38-71-90. Penalty for violation of chapter.

An insurer or its officer or agent that issues or delivers to any person in this State any policy in wilful violation of any of the provisions of this chapter is subject to the provisions of Section 38-2-10 for each offense.

HISTORY: Former 1976 Code Section 38-35-220 [1947 (45) 322; 1952 Code Section 37-459; 1962 Code Section 37-459] recodified as Section 38-71-90 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 38.



SECTION 38-71-100. Policies exempt from chapter.

Nothing in this chapter applies to or affects:

(1) any policy of workers' compensation insurance or any policy of liability insurance with or without supplementary coverage therein;

(2) any policy or contract of reinsurance;

(3) any blanket or group policy of insurance, except as specifically required in this chapter; or

(4) life insurance, endowment, or annuity contracts or contracts supplemental thereto which contain only such provisions relating to accident and health insurance as (a) provide additional benefits in case of death or dismemberment or loss of sight by accident or (b) operate to safeguard the contracts against lapse or to give a special surrender value or special benefit or an annuity in the event that the insured or annuitant becomes totally and permanently disabled, as defined by the contract or supplemental contract.

HISTORY: Former 1976 Code Section 38-35-230 [1947 (45) 322; 1952 Code Sections 37-460 and 37-461; 1956 (49) 2029; 1962 Code Section 37-460] recodified as Section 38-71-100 by 1987 Act No. 155, Section 1.



SECTION 38-71-110. Notice of failure of employer to remit deducted premium required before forfeiture.

No insurer doing business in this State and issuing health or accident insurance policies, other than contracts of group insurance of disability, accidental death, or disability and accidental death benefits in connection with policies of life insurance, the premium for which is to be collected in weekly, monthly, or other periodic installments by authority of a payroll deduction order executed by the insured and delivered to the insurer or the insured's employer authorizing the deduction of premium installments from the insured's salary or wages, may, during the period for which the policy is issued and while the insured remains employed by the authorized employer, declare forfeited or lapsed the policy until and unless a written or printed notice of the failure of the employer to remit the premium or installment thereof, stating the amount or portion thereof due on the policy and to whom it must be paid, has been duly addressed and mailed to the person who is insured under the policy at least fifteen days before the policy is terminated or lapsed.

HISTORY: Former 1976 Code Section 38-35-170 [1947 (45) 322; 1952 Code Section 37-457; 1962 Code Section 37-457] recodified as Section 38-71-110 by 1987 Act No. 155, Section 1.



SECTION 38-71-125. Mastectomies; hospitalization requirements; early release provisions.

All individual and group health insurance policies and health maintenance organizations providing coverage for the hospitalization for mastectomies must provide benefits for hospitalization for at least forty-eight hours following a mastectomy. Nothing in this section shall be construed to prohibit an attending physician from releasing the patient prior to the expiration of the time provided herein. In the case of an early release, coverage shall include at least one home care visit if ordered by the attending physician.

HISTORY: 1998 Act No. 329, Section 3.



SECTION 38-71-130. Breast reconstruction and prosthetic devices; coverage following mastectomy surgery.

All individual and group health insurance policies and health maintenance organizations providing coverage for mastectomy surgery must provide coverage for prosthetic devices and reconstruction of the breast on which surgery for breast cancer has been performed and surgery and reconstruction of the non-diseased breast, if determined medically necessary by the patient's attending physician with the approval of the insurer or HMO. The provisions of this section shall not require supplemental health insurance policies to provide coverage for reconstruction of the non-diseased breast.

HISTORY: 1998 Act No. 329, Section 4.



SECTION 38-71-135. Minimum postpartum hospitalization and attendant services for mothers and newborns.

All individual and group health insurance and health maintenance organization policies providing coverage for the hospitalization and attendant professional services of a mother and her newborn child or children must provide for the mother and her newborn child or children to remain in the hospital for at least forty-eight hours after a vaginal delivery, not including the day of delivery, and at least ninety-six hours following a Cesarean Section, not including the day of surgery. Nothing in this section shall be construed to prohibit the attending physician, in consultation with the mother, from requesting additional time for hospitalization or from releasing the mother or her newborn child or children prior to the expiration of time provided herein.

HISTORY: 1996 Act No. 335, Section 1; 1997 Act No. 5, Section 4.



SECTION 38-71-140. Coverage of newborn children.

(A) All individual and group health insurance policies providing coverage on an expense-incurred basis and individual and group service or indemnity-type contracts issued by a nonprofit corporation which provide coverage for a family member of the insured or subscriber, as to the family member's coverage, also must provide that the health insurance benefits applicable for children are payable with respect to a newly born child of the insured or subscriber from the moment of birth.

(B) The coverage for a newly born child consists of coverage of injury or sickness including the necessary care and treatment of medically diagnosed congenital defects and birth abnormalities.

(C) If payment of a specific premium or subscription fee is required to provide coverage for a child, the policy or contract may require that notification of birth of a newly born child and payment of the required premium or fees must be furnished to the insurer or nonprofit service or indemnity corporation within thirty-one days after the date of birth in order to have the coverage continue beyond the thirty-one-day period.

(D)(1) The provisions of this section apply to a child with respect to whom a decree of adoption by the insured or subscriber has been entered within thirty-one days after the date of his birth and to a child with respect to whom:

(a) Adoption proceedings have been instituted by the insured or subscriber within thirty-one days after the date of his birth and the insured or subscriber has temporary custody pursuant to Section 63-9-510;

(b) The adoption proceedings have been completed and a decree of adoption entered within one year from the institution of proceedings, unless extended by order of the court by reason of the special needs of the child pursuant to Section 63-9-750.

(2) Coverage must be provided as long as the insured or subscriber has custody of the child pursuant to decree of the court and the required premiums or fees are furnished to the insurer or nonprofit service or indemnity corporation.

HISTORY: Former 1976 Code Section 38-35-70 [1962 Code Section 37-446; 1974 (58) 2247] recodified as Section 38-71-140 by 1987 Act No. 155, Section 1; 1990 Act No. 417, Section 1.



SECTION 38-71-143. Health plans must provide same coverage for children placed for adoption.

(A) If an individual or group health plan provides coverage for dependent children of participants or beneficiaries, the plan shall provide benefits to dependent children placed with participants or beneficiaries for adoption under the same terms and conditions as apply to the natural, dependent children of the participants and beneficiaries, irrespective of whether the adoption has become final.

(B) A group health plan may not restrict coverage under the plan of a dependent child adopted by a participant or beneficiary or placed with a participant or beneficiary for adoption solely on the basis of a preexisting condition of the child at the time that the child would otherwise become eligible for coverage under the plan, if the adoption or placement for adoption occurs while the participant or beneficiary is eligible for coverage under the plan.

(C) For the purposes of this section:

(1) "child" means, in connection with an adoption or placement for adoption of the child, an individual who has not attained age eighteen as of the date of the adoption or placement for adoption;

(2) "placement for adoption" means the assumption and retention by a person of a legal obligation for total or partial support of a child in anticipation of the adoption of the child. The child's placement with a person terminates upon the termination of the legal obligations.

HISTORY: 1994 Act No. 481, Section 2, eff July 14, 1994.



SECTION 38-71-145. Required coverage for mammograms, pap smears, and prostate cancer examinations; limitations.

(A) All individual and group health insurance and health maintenance organization policies in this State shall include coverage in the policy for:

(1) mammograms;

(2) annual pap smears;

(3) prostate cancer examinations, screenings, and laboratory work for diagnostic purposes in accordance with the most recent published guidelines of the American Cancer Society.

(B) The coverage required to be offered under subsection (A) may not contain any exclusions, reductions, or other limitations as to coverages, deductibles, or coinsurance provisions which apply to that coverage unless these provisions apply generally to other similar benefits provided and paid for under the health insurance policy.

(C) Nothing in this section prohibits a health insurance policy from providing benefits greater than those required to be offered by subsections (A) and (B) or more favorable to the enrollee than those required to be offered by subsections (A) and (B).

(D) This section applies to individual and group health insurance policies issued by a fraternal benefit society, an insurer, a health maintenance organization, or any similar entity, except as exempted by ERISA.

(E) For purposes of this section:

(1) "Mammogram" means a radiological examination of the breast for purposes of detecting breast cancer when performed as a result of a physician referral or by a health testing service which utilizes radiological equipment approved by the Department of Health and Environmental Control, which examination may be made with the following minimum frequency:

(a) once as a base-line mammogram for a female who is at least thirty-five years of age but less than forty years of age;

(b) once every two years for a female who is at least forty years of age but less than fifty years of age;

(c) once a year for a female who is at least fifty years of age; or

(d) in accordance with the most recent published guidelines of the American Cancer Society.

(2) "Pap smear" means an examination of the tissues of the cervix of the uterus for the purpose of detecting cancer when performed upon the recommendation of a medical doctor, which examination may be made once a year or more often if recommended by a medical doctor.

(3) "Health insurance policy" means a health benefit plan, contract, or evidence of coverage providing health insurance coverage as defined in Section 38-71-670(6) and Section 38-71-840(14).

HISTORY: 1998 Act No. 329, Section 5.



SECTION 38-71-147. Freedom of selection and participation in individual or group accident and health or health insurance policy or health maintenance organization plan.

An individual or group accident and health or health insurance policy or a health maintenance organization plan may not:

(1) prohibit or limit a person who is a participant or beneficiary of the policy or plan from selecting a pharmacy or pharmacist of the person's choice who has agreed to participate in the plan according to the terms offered by the insurer; or

(2) deny a pharmacy or pharmacist the right to participate as a contract provider under the policy or plan if the pharmacy or pharmacist agrees to provide pharmacy services including, but not limited to, prescription drugs that meet the terms and requirements set forth by the insurer under the policy or plan and agrees to the terms of reimbursement set forth by the insurer.

HISTORY: 1994 Act No. 394, Section 1; 1994 Act No. 394, Section 2; 1997 Act No. 67, Section 1.



SECTION 38-71-150. Required provision in policies as to examination and surrender of policy for return of premium.

Every individual or family accident and health or hospitalization policy, certificate, contract, or plan, except trip or travel ticket policies, issued for delivery in this State shall have printed thereon or attached thereto a notice to the insured that ten days are allowed, from the date of the receipt of the policy to examine its provisions and that the insured may for any reason surrender the policy to the insurer. In addition, if the policy was solicited by a direct response insurer, rather than through a licensed insurance agent, the policy, certificate, contract, or plan shall have printed thereon or attached thereto a notice to the insured that thirty days are allowed from the date of the receipt of the policy to examine its provisions and that the insured may for any reason surrender the policy to the insurer. Any premium advanced by the insured, upon appropriate surrender as provided herein, must be immediately returned in full by the insurer to the insured.

HISTORY: Former 1976 Code Section 38-35-140 [1956 (49) 1840; 1962 Code Section 37-456.4; 1982 Act No. 284, Section 1] recodified as Section 38-71-150 by 1987 Act No. 155, Section 1.



SECTION 38-71-160. When policy sold on direct response basis considered to be returned.

For purposes of Section 38-71-150, the insured is considered to have returned a policy sold on a direct response basis as of the date shown on the postmark or the date the insured notifies the insurer or an agent of the insurer, in writing or in person, that the insured does not want the policy, whichever is the earlier.

HISTORY: Former 1976 Code Section 38-35-141 [1982 Act No. 284, Section 2] recodified as Section 38-71-160 by 1987 Act No. 155, Section 1.



SECTION 38-71-170. Required provision in policies for conversion privileges for former spouses.

No policy or certificate of accident, health, or accident and health insurance issued or delivered in this State which in addition to covering the insured also provides coverage to the spouse of the insured may contain a provision for termination of coverage for a spouse covered under the policy solely as a result of a break in the marital relationship except by reason of an entry of a valid decree of divorce between the parties.

Every policy which contains a provision for termination of coverage of the spouse upon divorce shall contain a provision to the effect that upon the entry of a valid decree of divorce between the insured parties the divorced spouse is entitled to have issued to him or her, without evidence of insurability, upon application made to the insurer within sixty days following the entry of the decree, and upon payment of the appropriate premium, an individual policy of accident and health insurance. The policy shall provide the coverage then being issued by the insurer which is most nearly similar to, but not greater than, the terminated coverages. Any probationary or waiting periods set forth in the policy are considered as being met to the extent coverage was in force under the prior policy.

HISTORY: Former 1976 Code Section 38-35-145 [1978 Act No. 434] recodified as Section 38-71-170 by 1987 Act No. 155, Section 1.



SECTION 38-71-190. Subrogation of insurer to insured's rights against third party.

Any policy or contract of accident and health insurance issued in this State may include provision for subrogation by the insurer to the insured's right of recovery against a liable third party for not more than the amount of insurance benefits that the insurer has paid previously in relation to the insured's injury by the liable third party. If the director or his designee, upon being petitioned by the insured, determines that the exercise of subrogation by an insurer is inequitable and commits an injustice to the insured, subrogation is not allowed. Attorneys' fees and costs must be paid by the insurer from the amounts recovered. This determination by the director or his designee may be appealed to the Administrative Law Judge Division as provided by law in accordance with Section 38-3-210.

HISTORY: Former 1976 Code Section 38-35-100 [1962 Code Section 37-447; 1974 (58) 2608] recodified as Section 38-71-190 by 1987 Act No. 155, Section 1; 1988 Act No. 394, Section 1; 1993 Act No. 181, Section 752.



SECTION 38-71-200. Discrimination forbidden; benefits for services of podiatrist, oral surgeon, or optometrist.

Discrimination between individuals of the same class in the amount of premiums or rates charged for a policy of insurance covered by this chapter, in the benefits payable on the policy, in terms or conditions of the policy, or in another manner is prohibited except as provided in Sections 38-57-140 and 38-71-1110. If a policy of insurance governed by this chapter provides for payment or reimbursement for a service which is within the scope of practice of a licensed podiatrist, licensed oral surgeon, licensed optometrist, or licensed doctoral psychologist, the insured or other person entitled to benefits under the policy is entitled to payment or reimbursement in accordance with the usual and customary fee for the services whether the services are performed by a licensed physician or a licensed podiatrist, a licensed oral surgeon, a licensed optometrist, or a licensed doctoral psychologist, notwithstanding a provision in the policy, and the policyholder, insured, or beneficiary may choose the provider of the services.

HISTORY: Former 1976 Code Section 38-35-90 [1947 (45) 322; 1952 Code Section 37-455; 1962 Code Section 37-455; 1972 (57) 2454; 1980 Act No. 339; 1985 Act No. 66] recodified as Section 38-71-200 by 1987 Act No. 155, Section 1; 1988 Act No. 394, Section 15; 1994 Act No. 396, Section 1.



SECTION 38-71-210. Health insurance policies to include chiropractic services.

If an insurer offers a policy containing a provision for medical expense benefits that does not provide payment for chiropractic services, it shall offer as a part thereof an optional rider or endorsement, if specifically requested by the insured or subscriber under an individual policy or a certificate holder or subscriber under a master policy, which defines such benefits as including payment to a chiropractor for procedures specified in the policy which are within the scope of the practice of chiropractic. Any additional cost to the insured or certificate holder must be reasonably related to benefits provided.

HISTORY: Former 1976 Code Section 38-35-445 [1980 Act No. 307, Section 10] recodified as Section 38-71-210 by 1987 Act No. 155, Section 1.



SECTION 38-71-215. Dermatology referrals.

(A) If a primary care physician makes a referral to a dermatologist, the enrollee in a managed care plan may see the in-network dermatologist to whom the enrollee is referred, without further referral, for a minimum of six months or four visits, whichever first occurs, for diagnosis, medical treatment, or surgical procedures for the referral problem or related complications.

(B) Written communication from the dermatologist should be sent to the primary care physician after each visit.

(C) An enrollee with a documented past history of malignant melanoma may be referred by his or her primary care physician to an in-network dermatologist for an annual evaluation and, as necessary, biopsy or surgery, or both.

(D) All services provided pursuant to this section are subject to contractual provisions regarding medical necessity and benefit coverage.

(E) Nothing in this section may be construed to extend benefits to an enrollee past the contract period.

HISTORY: 1998 Act No. 353, Section 1.



SECTION 38-71-220. Misrepresentations to induce termination or conversion of disability insurance policies.

No insurer, or its employee or agent, may make any misleading representations or incomplete or fraudulent comparisons of any disability insurance policies or insurers for the purpose of inducing, or which may tend to induce, any person to lapse, forfeit, surrender, terminate, return, or convert any disability insurance policy.

HISTORY: Former 1976 Code Section 38-9-50 [1956 (49) 1814; 1962 Code Section 37-144.1] recodified as Section 38-71-220 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 39.



SECTION 38-71-230. Written notice of health insurance claim policies and procedures; adoption of standardized claim forms; addition of logo to form.

(A) All licensed health care providers are required to provide written notice of the policies and procedures with regard to health insurance claims. The notice may take the form of a patient information card or notice clearly posted in all patient waiting areas of the providers' place of business.

(B) An organization providing payment or reimbursement for diagnosis and treatment of a condition or a complaint by a licensed physician in South Carolina must accept the standardized CMS 1500 claim form, or its successor as it may be amended from time to time. An organization providing payment or reimbursement for diagnosis and treatment of a condition or a complaint by a hospital licensed in South Carolina shall accept the standardized UB 04 claim form, or its successor as it may be amended from time to time.

(C) The CMS 1500 or the UB 04 claim form or the successor of each or as either may be amended from time to time may be altered only with a customized logo which must appear in the top portion of the claim form one inch vertical from the top.

HISTORY: 1992 Act No. 295, Section 1; 2008 Act No. 356, Section 2, eff one year after approval by the Governor (approved June 11, 2008).



SECTION 38-71-238. Abortion coverage prohibitions; exceptions.

(A) Abortion coverage may not be provided by a qualified health plan offered by a health insurer, including a group health plan as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974 or health maintenance organization as defined in Section 38-33-20, through a health insurance exchange created pursuant to the federal "Patient Protection and Affordable Care Act".

(B) This limitation shall not apply to an abortion performed when the life of the mother is endangered by a physical disorder, physical illness, or physical injury, including a life-endangering physical condition caused or arising from the pregnancy, or when the pregnancy is the result of rape or incest.

HISTORY: 2012 Act No. 202, Section 1, eff June 7, 2012.



SECTION 38-71-240. Coverage required for cleft lip and palate; certain policies exempt.

(A) As used in this section:

(1) "Cleft lip and palate" means a congenital cleft in the lip or palate, or both.

(2) "Medically necessary care and treatment" shall include, but not be limited to:

(a) oral and facial surgery, surgical management, and follow-up care made necessary because of a cleft lip and palate;

(b) prosthetic treatment such as obdurators, speech appliances, and feeding appliances;

(c) medically necessary orthodontic treatment and management;

(d) medically necessary prosthodontic treatment and management;

(e) otolaryngology treatment and management;

(f) audiological assessment, treatment, and management performed by or under the supervision of a licensed doctor of medicine, including surgically implanted amplification devices; and

(g) medically necessary physical therapy assessment and treatment.

(B)(1) Any individual or group accident and health policy which provides dependent coverage shall provide coverage for the medically necessary care and treatment of cleft lip and palate and any condition or illness which is related to or developed as a result of a cleft lip and palate. Such a policy may contain the same copayment provisions for the coverage of cleft lip and palate as apply to other conditions or procedures covered by the policy.

(2) Any individual or group dental policy which provides dependent coverage shall provide coverage for teeth capping, prosthodontics, and orthodontics necessary for the care and treatment of cleft lip and palate. Such a policy may contain the same copayment provisions for the coverage of cleft lip and palate as apply to other conditions or procedures covered by the policy.

(C) If a person with a cleft lip and palate is covered by an accident and health policy described in subsection (B)(1) and is also covered by a dental policy described in subsection (B)(2), teeth capping, prosthodontics, and orthodontics shall be covered by the dental policy to the limit of coverage provided and any excess thereafter shall be provided by the individual or group accident and health policy.

(D) The provisions of this section do not apply to a policy which provides disability or income protection coverage, hospital confinement indemnity coverage, accident only coverage, specified disease or specified accident coverage, long-term care coverage, vision only coverage, or coverage issued as a supplement to Medicare.

HISTORY: 1993 Act No. 129, Section 1.



SECTION 38-71-241. Percentage copayment and deductible must be applied to negotiated rate or lesser charge of that provider.

An insurer that negotiates rates with providers for covered health care services under an individual or group accident and health insurance policy must provide that percentage copayments and deductibles paid by the insured are applied to the negotiated rates or lesser charge of that provider. Nothing in this section precludes an insurer from issuing a policy which contains fixed dollar copayments and deductibles.

HISTORY: 1995 Act No. 58, Section 3.



SECTION 38-71-242. Specified disease insurance policies; payment of claims and benefits.

(A)(1) When used in any individual or group specified disease insurance policy in connection with the benefits payable for goods or services provided by any health care provider or other designated person or entity, the terms "actual charge", "actual charges", "actual fee", or "actual fees" shall mean the amount that the health care provider or other designated person or entity:

(a) agreed to accept, pursuant to a network or other agreement with a health insurer, third-party administrator, or other third-party payor, as payment in full for the goods or services provided to the insured;

(b) agreed or is obligated by operation of law to accept as payment in full for the goods or services provided to the insured pursuant to a provider, participation agreement, or supplier agreement under Medicare, Medicaid, or any other government administered health care program, where the insured is covered or reimbursed by such program; or

(c) if both subitems (a) and (b) of this subsection apply, the lowest amount determined under these two subitems; and

(2) must include any applicable deductibles, coinsurance requirements, or co-pay requirements applicable to the insured under any government administered health care program or any private primary health insurance coverage for the health care provider's goods or services provided to the insured.

(B) This section applies to any individual or group specified disease insurance policy issued to any resident of this State that contains the terms "actual charge", "actual charges", "actual fee", or "actual fees" and does not contain an express definition for the terms "actual charge", "actual charges", "actual fee", or "actual fees".

(C) Notwithstanding any other provision of law, after the effective date of this section, an insurer or issuer of any individual or group specified disease insurance policy shall not pay any claim or benefits based upon an actual charge, actual charges, actual fee, or actual fees under the applicable policy in an amount in excess of the "actual charge", "actual charges", "actual fee", or "actual fees" as defined in this section.

HISTORY: 2008 Act No. 265, Section 1, eff June 4, 2008.



SECTION 38-71-243. Continuation of care; definitions; applicability; requirements.

(A) As used in this section:

(1) "Continuation of care" means the provision of in-network level benefits for services rendered by certain out-of-network providers for a definite period of time in order to ensure continuity of care for covered persons for a serious medical condition. Continuation of care must be provided for ninety days or until the termination of the benefit period, whichever is greater.

(2) "Health insurance coverage" means as defined in Sections 38-71-670(6) and 38-71-840(14).

(3) "Health insurance issuer" or "issuer" means an entity that provides health insurance coverage in this State as defined in Sections 38-71-670(7) and 38-71-840(16).

(4) "State health plan" means the employee and retiree insurance program provided for in Article 5, Chapter 11, Title 1.

(5) "Serious medical condition" means a health condition or illness, that requires medical attention, and where failure to provide the current course of treatment through the current provider would place the person's health in serious jeopardy, and includes cancer, acute myocardial infarction, and pregnancy. Such attestation by the treating physician must be made upon the request of the patient and in a written form approved by the Department of Insurance or prescribed through regulation, order, or bulletin.

(B) This section applies to an individual health plan, a group health plan, or a health benefit plan, including the state health plan, that is delivered, issued for delivery, or renewed in this State and which provides health insurance coverage. Continuation of care must not be provided if suspension or revocation of the provider's license occurs.

(C) If a provider contract is terminated or nonrenewed, the issuer and the provider shall comply with the following requirements:

(1) The issuer is liable for covered benefits rendered in the continuation of care by a provider to a covered person for a serious medical condition. Except as required by this section, the benefits payable for services rendered during the continuation of care are subject to the policy's or contract's regular benefit limits.

(2) The issuer shall not require a covered person to pay a deductible or copayment which is greater than the in-network rate for services rendered during the continuation of care.

(3) An issuer offering health insurance coverage shall not require a covered person, as a condition of continued coverage under the plan, to pay a premium or contribution which is greater than the premium or contribution for a similarly situated individual enrolled in the plan on the basis of covered benefits rendered as provided for in this section to the covered person or the dependent of a covered person.

(4) The provider shall accept as payment in full for services rendered within in the continuation of care the negotiated rate under the provider contract.

(5) Except for an applicable deductible or a copayment, a provider shall not bill or otherwise hold a covered person financially responsible for services rendered in the continuation of care and furnished by the provider, unless the provider has not received payment in accordance with item (4) of this subsection and in accordance with Article 2, Chapter 59 of this title.

(6) Upon receipt of the patient's request accompanied by the physician's attestation on the prescribed form, the issuer shall notify the provider and the covered person of the provider's date of termination from the network and of the continuation of care provisions as provided for in this section.

(7) The issuer is responsible for determining if a covered person qualifies for continuation of care and may request additional information in reaching such determination.

HISTORY: 2010 Act No. 143, Section 1, eff March 31, 2010.



SECTION 38-71-245. Prohibited grounds for denial of enrollment to child of health plan participant.

No health insurer, including a group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974 or health maintenance organization as defined in Section 38-33-20, may deny enrollment of a child under the health plan of the child's parent on the grounds that the child:

(1) was born out of wedlock;

(2) is not claimed as a dependent on the parent's federal tax return; or

(3) does not reside with the parent or in the insurer's service area.

HISTORY: 1994 Act No. 481, Section 3.



SECTION 38-71-246. Continuation of care; provider contract requirements.

(A) Each provider contract must contain a continuation of care provision consistent with the language of Section 38-71-243.

(B) Nothing in this section prohibits a provider contract from providing continuation of care services greater than those required to be offered pursuant to subsection (A) or more favorable to the covered person than those required to be offered pursuant to subsection (A).

HISTORY: 2010 Act No. 143, Section 1, eff March 31, 2010.



SECTION 38-71-247. Continuation of care; plain language description requirement.

Each health insurance issuer shall include a plain language description of the continuation of care provisions set forth in Section 38-71-243 in the policy, certificate, membership booklet, outline of coverage, or other evidence of coverage it provides to covered persons.

HISTORY: 2010 Act No. 143, Section 1, eff March 31, 2010.



SECTION 38-71-250. Duties of insurer as to court-ordered health care coverage for child of eligible parent.

If, pursuant to a court order which meets the specifications of Section 63-17-2110, a parent is required to provide health coverage for a child and the parent is eligible for family health coverage through a health insurer, including a group health plan as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974 or health maintenance organization as defined in Section 38-33-20, the insurer shall:

(1) permit the parent to enroll, under the family coverage, a child who is otherwise eligible for the coverage without regard to any enrollment season restrictions;

(2) if the parent is enrolled but fails to make application to obtain coverage for the child, enroll the child under family coverage upon application of:

(a) the child's other parent;

(b) the state agency administering the Medicaid program; or

(c) the state agency administering 42 U.S.C. Sections 651 to 669, the child support enforcement program; and

(3) continue coverage of the child unless the insurer is provided satisfactory written evidence that the:

(a) court order is no longer in effect;

(b) child is or will be enrolled in comparable health coverage through another insurer which will take effect not later than the effective date of disenrollment; or

(c) employer has eliminated family health coverage for all of its employees.

HISTORY: 1994 Act No. 481, Section 3.



SECTION 38-71-255. Health insurer may not impose different requirements on state agency.

A health insurer, including a group health plan as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974 or health maintenance organization as defined in Section 38-33-20, may not impose requirements on a state agency, which has been assigned the rights of an individual eligible for medical assistance under Medicaid who is also covered under a plan issued by the health insurer, that are different from requirements applicable to an agent or assignee of any other individual so covered.

HISTORY: 1994 Act No. 481, Section 3.



SECTION 38-71-260. Duties of health insurer of child to custodial parent.

If a child has health coverage through the health insurer including a group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974 or health maintenance organization as defined in Section 38-33-20, of a noncustodial parent, the insurer shall:

(1) provide information to the custodial parent as may be necessary for the child to obtain benefits through that coverage;

(2) permit the custodial parent or the health care provider, with the custodial parent's approval, to submit claims for covered services without the approval of the noncustodial parent; and

(3) make payments on claims submitted in accordance with item (2) directly to the custodial parent, the provider, or the state Medicaid agency.

HISTORY: 1994 Act No. 481, Section 3.



SECTION 38-71-265. Health insurer not to consider State medical assistance; subrogation of state to right to insurance payment for health care.

(A) In enrolling a person or in making any payments for benefits to a person or on behalf of a person, no health insurer, including a group health plan as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974 or health maintenance organization as defined in Section 38-33-20, may take into account that the person is eligible for or is provided medical assistance under a State Plan for Medical Assistance pursuant to Title XIX of the Social Security Act.

(B) In a case where a health insurer, including a group health plan as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974 or health maintenance organization as defined in Section 38-33-20, has a legal liability to make payments for medical assistance to or on behalf of a person, to the extent that payment has been made under a State Plan for Medical Assistance pursuant to Title XIX of the Social Security Act for health care items or services furnished to the person, the State is considered to have acquired the rights of the person to the payment for the health care items or services.

HISTORY: 1994 Act No. 481, Section 3.



SECTION 38-71-275. Insurance coverage for certain drugs not to be excluded from policy definitions.

(A) No insurance policy which provides coverage for drugs shall exclude coverage of any such drug used for the treatment of cancer on the grounds that the drug has not been approved by the Federal Food and Drug Administration for the treatment of the specific type of cancer for which the drug has been prescribed; provided, that such drug is recognized for treatment of that specific type of cancer in one of the standard reference compendia or in the medical literature.

(B) This section shall not be construed to:

(1) alter existing law with regard to provisions limiting the coverage of drugs that have not been approved by the Federal Food and Drug Administration;

(2) require coverage for any drug when the Federal Food and Drug Administration has determined its use to be contraindicated;

(3) require coverage for experimental drugs not otherwise approved for any indication by the Federal Food and Drug Administration;

(4) create, impair, alter, limit, modify, enlarge, abrogate, or prohibit reimbursement for drugs used in the treatment of any other disease or condition.

(C) For purposes of this section:

(1) "Insurance policy" means an individual, group, or blanket policy written by a medical expense indemnity corporation, a hospital service corporation, a health care service plan contract, or a private insurance plan issued, amended, delivered, or renewed in this State or which provides insurance for residents of this State.

(2) "Standard reference compendia" means:

(a) the United States Pharmacopoeia Drug Information;

(b) the American Medical Association Drug Evaluations; or

(c) the American Hospital Formulary Service Drug Information.

(3) "Medical literature" means two articles from major peer-reviewed professional medical journals that have recognized, based on scientific or medical criteria, the drug's safety and effectiveness for treatment of the indication for which it has been prescribed unless one article from major peer-reviewed professional medical journals has concluded, based on scientific or medical criteria, that the drug is unsafe or ineffective or that the drug's safety and effectiveness cannot be determined for the treatment of the indication for which it has been prescribed.

HISTORY: 1996 Act No. 351, Section 1.



SECTION 38-71-280. Autism spectrum disorder; coverage; eligibility for benefits.

(A) As used in this section:

(1) "Autism spectrum disorder" means one of the three following disorders as defined in the most recent edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association:

(a) Autistic Disorder;

(b) Asperger's Syndrome;

(c) Pervasive Developmental Disorder--Not Otherwise Specified.

(2) "Insurer" means an insurance company, a health maintenance organization, and any other entity providing health insurance coverage, as defined in Section 38-71-670(6), which is licensed to engage in the business of insurance in this State and which is subject to state insurance regulation.

(3) "Health maintenance organization" means an organization as defined in Section 38-33-20(8).

(4) "Health insurance plan" means a group health insurance policy or group health benefit plan offered by an insurer. It includes the State Health Plan, but does not otherwise include any health insurance plan offered in the individual market as defined in Section 38-71-670(11), any health insurance plan that is individually underwritten, or any health insurance plan provided to a small employer, as defined by Section 38-71-1330(17) of the 1976 Code.

(5) "State Health Plan" means the employee and retiree insurance program provided for in Article 5, Chapter 11, Title 1.

(B) A health insurance plan as defined in this section must provide coverage for the treatment of autism spectrum disorder. Coverage provided under this section is limited to treatment that is prescribed by the insured's treating medical doctor in accordance with a treatment plan. With regards to a health insurance plan as defined in this section an insurer may not deny or refuse to issue coverage on, refuse to contract with, or refuse to renew or refuse to reissue or otherwise terminate or restrict coverage on an individual solely because the individual is diagnosed with autism spectrum disorder.

(C) The coverage required pursuant to subsection (B) must not be subject to dollar limits, deductibles, or coinsurance provisions that are less favorable to an insured than the dollar limits, deductibles, or coinsurance provisions that apply to physical illness generally under the health insurance plan, except as otherwise provided for in subsection (E). However, the coverage required pursuant to subsection (B) may be subject to other general exclusions and limitations of the health insurance plan, including, but not limited to, coordination of benefits, participating provider requirements, restrictions on services provided by family or household members, utilization review of health care services including review of medical necessity, case management, and other managed care provisions.

(D) The treatment plan required pursuant to subsection (B) must include all elements necessary for the health insurance plan to appropriately pay claims. These elements include, but are not limited to, a diagnosis, proposed treatment by type, frequency, and duration of treatment, the anticipated outcomes stated as goals, the frequency by which the treatment plan will be updated, and the treating medical doctor's signature. The health insurance plan may only request an updated treatment plan once every six months from the treating medical doctor to review medical necessity, unless the health insurance plan and the treating medical doctor agree that a more frequent review is necessary due to emerging clinical circumstances.

(E) To be eligible for benefits and coverage under this section, an individual must be diagnosed with autistic spectrum disorder at age eight or younger. The benefits and coverage provided pursuant to this section must be provided to any eligible person under sixteen years of age. Coverage for behavioral therapy is subject to a fifty thousand dollar maximum benefit per year. Beginning one year after the effective date of this act, this maximum benefit shall be adjusted annually on January 1 of each calendar year to reflect any change from the previous year in the current Consumer Price Index, All Urban Consumers, as published by the United States Department of Labor's Bureau of Labor Statistics.

HISTORY: 2007 Act No. 65, Section 1, eff July 1, 2008, applicable to health insurance plans issued, renewed, delivered, or entered into on or after that date.



SECTION 38-71-290. Mental health coverage; definitions; treatment requirements; exceptions

(A) As used in this section:

(1) "Health insurance plan" means a health insurance policy or health benefit plan offered by an insurance issuer, including a qualified health benefit plan offered or administered by the State, or a subdivision or instrumentality of the State, that provides group health insurance coverage as defined by Section 38-71-840(12).

(2) "Mental health condition" means the following psychiatric illnesses as defined by the "Diagnostic and Statistical Manual of Mental Disorders-Fourth Edition (DSM-IV)", and subsequent editions published by the American Psychiatric Association:

(a) Bipolar Disorder;

(b) Major Depressive Disorder;

(c) Obsessive Compulsive Disorder;

(d) Paranoid and Other Psychotic Disorder;

(e) Schizoaffective Disorder;

(f) Schizophrenia;

(g) Anxiety Disorder;

(h) Post-traumatic Stress Disorder; and

(i) Depression in childhood and adolescence.

(3) "Rate, term, or condition" means lifetime or annual payment limits, deductibles, copayments, coinsurance and other cost-sharing requirements, out-of-pocket limits, visit limits, and any other financial component of health insurance coverage that affects the insured.

(4) "Settings" means either emergency, outpatient, or inpatient care.

(5) "Modalities" means therapeutic methods or agents including, without limitation, surgery or pharmaceuticals.

(B) A health insurance plan must provide coverage for treatment of a mental health condition and may not establish a rate, term, or condition that places a greater financial burden on an insured for access to treatment for a mental health condition than for access to treatment for a physical health condition in similar settings and treatment modalities. Any deductible or out-of-pocket limits required under a health insurance plan must be comprehensive for coverage of both mental health and physical health conditions.

(C) A health insurance plan that does not otherwise provide for management of care under the plan, or that does not provide for the same degree of management of care for all health conditions, may provide coverage for treatment of mental health conditions through a managed care organization if the managed care organization is in compliance with regulations promulgated by the director. The regulations promulgated by the director must ensure that timely and appropriate access to care is available, that the quantity, location, and specialty distribution of health care providers is adequate, and that administrative or clinical protocols do not prevent access to medically necessary treatment for the insured.

(D) A health insurance plan complies with this section if at least one choice for treatment of mental health conditions provided to the insured within the plan has rates, terms, and conditions that place no greater financial burden on the insured than for access to treatment of physical conditions in similar settings and treatment modalities. The director may disapprove a plan that the director determines to be inconsistent with the purposes of this section.

(E) To be eligible for coverage under this section for the treatment of mental illness, the treatment must be rendered by a licensed physician, licensed mental health professional, or certified mental health professional in a mental health facility that provides a program for the treatment of a mental health condition pursuant to a written treatment plan. A health insurance plan may require a mental health facility, licensed physician, or licensed or certified mental health professional to enter into a contract as a condition of providing benefits.

(F) The provisions of this section do not:

(1) limit the provision of specialized medical services for individuals with mental health disorders;

(2) supersede the provisions of federal law, federal or state Medicaid policy, or the terms and conditions imposed on a Medicaid waiver granted to the State for the provision of services to individuals with mental health disorders;

(3) require a health insurance plan to provide rates, terms, or conditions for access to treatment for mental illness that are identical to rates, terms, or conditions for access to treatment for a physical condition;

(4) apply to a health insurance plan that is individually underwritten; or

(5) apply to a health insurance plan provided to a small employer, as defined in Section 38-71-1330(18).

(G) The provisions of this section apply where required regardless of the applicability of Section 38-71-880 regarding parity in the application of certain limits to mental health and substance use disorder benefits.

HISTORY: 2005 Act No. 76, Section 1, eff June 30, 2006, applicable to health insurance plans issued or renewed on or before eff date of Act; 2009 Act No. 50, Section 3, eff upon approval (became law without the Governor's signature on June 3, 2009); 2009 Act No. 50, Section 4, eff upon approval (became law without the Governor's signature on June 3, 2009); 2009 Act No. 50, Section 5, eff upon approval (became law without the Governor's signature on June 3, 2009).



SECTION 38-71-310. Filing of forms and rates; approval or disapproval; withdrawal of approval; exceptions; loss ratio guarantee.

(A) A policy or certificate of accident, health, or accident and health insurance may not be issued or delivered in this State, nor may any application, endorsement, or rider which becomes a part of the policy be used, until a copy of its form has been filed with and approved by the director or his designee, except as exempted by the director or his designee as permitted by Section 38-61-20. The director or his designee may disapprove the form if the form:

(1) does not meet the requirements of law;

(2) contains provisions which are unfair, deceptive, ambiguous, misleading, or unfairly discriminatory; or

(3) is solicited by means of advertising, communication, or dissemination of information which is deceptive or misleading.

The director or his designee shall notify in writing, as soon as is practicable, the insurer that has filed the form of his approval or disapproval. If the form is disapproved, the notice must contain the reasons for disapproval, and the insurer is entitled to a public hearing on that decision. If action is not taken to approve or disapprove a policy or certificate, application, endorsement, or rider after the document has been filed for thirty days, it is deemed to be approved.

The director or his designee, in his discretion, may extend for up to an additional sixty days the period for approval or disapproval of the form. An organization may not use a form deemed approved pursuant to the default provision of this section until the organization has filed with the director or his designee a written notice of its intent to use the form. The notice must be filed in the office of the director at least ten days before the organization uses the form.

(B) No premium rates applicable to accident policies, health policies, or combined accident and health policies or certificates for individual or family protection may be used unless they have been filed with the department and approved by the director or his designee. The director or his designee may disapprove premium rates if he determines that the benefits provided in the policies or certificates are unreasonable in relation to the premiums charged. The director or his designee shall notify in writing the insurer, as soon as is practicable, which has filed the premium rates of his approval or disapproval with the department. In the event of disapproval, the notice must contain the reasons for disapproval, and the insurer is entitled to appeal the decision or determination of disapproval before the Administrative Law Judge Division as provided by law. If no action has been taken to approve or disapprove the premium rates after they have been filed for ninety days, they are deemed to be approved.

(C) At any time the director or his designee, after a public hearing of which at least thirty days' written notice has been given, may withdraw approval of forms or rates previously approved under subsections (A) and (B) if he determines that the forms or rates no longer meet the standards for approval specified in subsections (A) and (B).

(D) The provisions of this section do not apply to policies issued in connection with loans made under the Small Loan Act of 1966.

(E) For major medical expense coverage individual accident and health insurance policies, as defined by regulation of the department, the benefits are deemed reasonable in relation to the premium charged if the insurer has filed a loss ratio guarantee with the department. This guaranteed loss ratio must be equivalent to, or greater than, the most recent loss ratios detailed within the National Association of Insurance Commissioners' "Guidelines for Filing of Rates for Individual Health Insurance Forms." This loss ratio guarantee must be in writing and must contain at least the following:

(1) A recitation of the anticipated (target) loss ratio standards contained in the original actuarial memorandum filed with the policy form when it was originally approved.

(2) A guarantee that the actual South Carolina loss ratios for the calendar year in which the new rates take effect, and for each year thereafter until new rates are filed will meet or exceed the loss ratio standards referred to in item (1) above.

(3) A guarantee that the actual South Carolina loss ratio results for the year at issue will be independently audited at the insurer's expense. This audit must be done in the second quarter of the next year and the audited results must be reported to the department not later than the date for filing the applicable Accident and Health Policy Experience Exhibit.

(4) A guarantee that affected South Carolina policyholders will be issued a proportional refund (based on premium paid) of the amount necessary to bring the actual aggregate loss ratio up to the anticipated loss ratio standards referred to in item (1) above. The refund must be made to all South Carolina policyholders insured under the applicable policy form as of the last day of the year at issue if the refund would equal five dollars or more. The refund must include statutory interest from the end of the year at issue until the date of payment. Payments must be made during the third quarter of the next year.

(5) As used herein, the term "loss ratio" means the ratio of incurred losses to earned premium by number of years of policy duration, for all combined durations.

(6) The reference in item (1) of this subsection to the "anticipated (target) loss ratio standards contained in the original actuarial memorandum filed with the policy form when it was originally approved" may not be considered or construed as evidence of legislative intent that the use of, or adherence to, such "anticipated (target) loss ratio standards" is approved or disapproved in any application for a rate increase for any policy form approved prior to the effective date of these amendments to Section 38-71-310.

(F) Nothing in this chapter precludes the issuance of an individual accident, health, or accident and health insurance policy that includes an optional life insurance rider. However, the optional life insurance rider must be filed with and approved by the director or his designee pursuant to Section 38-61-20 and comply with all applicable sections of Chapter 63 and, in addition, in the case of a life insurance rider with accelerated long term care benefits, Chapter 72 of this title.

HISTORY: Former 1976 Code Section 38-35-410 [1947 (45) 322; 1952 Code Section 37-471; 1962 Code Section 37-471; 1972 (57) 2593; 1976 Act No. 630; 1980 Act No. 337, Section 2] recodified as Section 38-71-310 by 1987 Act No. 155, Section 1; 1988 Act No. 316, Section 2; 1989 Act No. 24, Section 1; 1989 Act No. 90, Section 1; 1993 Act No. 181, Section 753; 1998 Act No. 411, Section 6; 2001 Act No. 82, Section 23, eff July 20, 2001.



SECTION 38-71-315. Decrease of premium charges.

Any insurer of individual accident and health insurance may at any time, except when required by law or order of the director or his designee, voluntarily decrease its premium charge for any approved policy form without the prior approval of the director or his designee. However, the insurer must notify the director or his designee and the consumer advocate for information thirty days prior to the use of the revised premium charge. Notwithstanding any other provision of law, any time within one year after using such revised premium charge, the insurer may return its premium charge back to the previously approved level by informing the director or his designee and the consumer advocate of the revision thirty days prior to the effective date. The director or his designee may not disapprove such revision.

HISTORY: 1989 Act No. 90, Section 2; 1993 Act No. 181, Section 754.



SECTION 38-71-320. Policies issued for delivery in another state.

If a policy is issued by an insurer domiciled in this State for delivery to a person residing in another state and if the official having responsibility for the administration of the insurance laws of the other state has advised the director or his designee that the policy is not subject to approval or disapproval by the official, the director or his designee may by ruling require that the policy meet the standards set forth in Sections 38-71-330, 38-71-340, and 38-71-370.

HISTORY: Former 1976 Code Section 38-35-430 [1956 (49) 2029; 1962 Code Section 37-473] recodified as Section 38-71-320 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 755.



SECTION 38-71-325. Requirements for approval of new individual major medical expense coverage policies.

On January 1, 1992, in addition to any other requirements of law, no new individual major medical expense coverage policy, as defined in regulations promulgated by the department, may be approved unless:

(1) Premium rates, after appropriate allowance for the actuarial value of the difference in benefits, for any such policy form first approved for use by the insurer in South Carolina within the two-year period immediately prior to the effective date of this section and any such policy form first approved for use after the effective date of this section do not exceed the premium rates for any other such policy form first approved for use during this period by more than thirty percent.

(2) The actuarial value of the difference in benefits set out in such policy forms of the insurer, as specified in an opinion by a qualified actuary or other qualified person acceptable to the director or his designee,is reported not less often than once a year to the director or his designee and used in demonstrating compliance with item (1) above.

(3) The anticipated (target) loss ratio for the combined experience for all the policy forms specified in item (1) must be equivalent to or greater than the most recent loss ratios detailed within the National Association of Insurance Commissioner's 'Guidelines for Filing of Rates for Individual Health Insurance Forms' or successor publications. The anticipated (target) loss ratio for the combined experience is defined as the average anticipated (target) loss ratio for all these policy forms included in the combined experience weighted by premium volume. With respect to the policy form, the insurer shall have the right to file a loss ratio guarantee in accordance with the procedures specified in Section 38-71-310(E) or to request approval of any rate change before the use thereof, but the anticipated loss ratios of each policy form whether or not a loss ratio guarantee has been filed must be combined as provided in the preceding item (3).

The initial policy form proposed to be used by a domestic insurer after its organization under the laws of this State and the initial policy form proposed to be used by a foreign insurer after authorization by the director or his designee to do business in this State may be disapproved by the director or his designee if he determines that the rates proposed to be used with the policy form are set at a level substantially less than rates charged by other insurers in this State offering comparable coverage.

Nothing contained in this section may be construed to prevent the use of age, sex, area, industry, occupational, and avocational factors or to prevent the use of different rates for smokers and nonsmokers or for any other habit or habits of an insured person which have a statistically proven effect on the health of the person and are approved by the director or his designee. Also, nothing contained in this section shall preclude the establishment of a substandard classification based upon the health condition of the insured, but the initial classification may not be changed adversely to the applicant after initial issue.

The director or his designee has the right, upon application by any insurer, to grant relief, for good cause shown, from any requirement of this section.

HISTORY: 1991 Act No. 131, Section 2; 1993 Act No. 181, Section 756.



SECTION 38-71-330. Form of policies.

No policy of accident and health insurance may be delivered or issued for delivery to any person in this State unless:

(1) The entire money and other considerations therefor are expressed therein.

(2) The time at which the insurance takes effect and terminates is expressed therein.

(3) It purports to insure only one individual, except that a policy may insure, originally or by subsequent amendment, upon the application of an adult member of a family who is considered the policyholder, any two or more eligible members of that family, including husband, wife, dependent children, or any children under a specified age which may not exceed nineteen years, and any other individual dependent upon the policyholder.

(4) The style, arrangement, and overall appearance of the policy give no undue prominence to any portion of the text and every printed portion of the text of the policy and of any endorsements or attached papers is plainly printed in light-faced type of a style in general use, the size of which must be uniform and not less than ten-point with a lower-case unspaced alphabet length not less than one-hundred-and-twenty-point (the "text" includes all printed matter except the name and address of the insurer, name or title of the policy, the brief description, if any, and captions and subcaptions).

(5) The exceptions and reductions of indemnity are set forth in the policy and, except those which are set forth in Sections 38-71-340 and 38-71-370, are printed, at the insurer's option, either included with the benefit provision to which they apply or under an appropriate caption such as "EXCEPTIONS" or "EXCEPTIONS AND REDUCTIONS". However, if an exception or reduction specifically applies only to a particular benefit of the policy, a statement of the exception or reduction must be included with the benefit provision to which it applies.

(6) Each form, including riders and endorsements, is identified by a form number in the lower left-hand corner of the first page thereof.

(7) It contains no provision purporting to make any portion of the charter, rules, constitution, or bylaws of the insurer a part of the policy unless that portion is set forth in full in the policy, except in the case of the incorporation of, or reference to, a statement of rates or classification of risks or short-rate table filed with the department.

HISTORY: Former 1976 Code Section 38-35-420 [1947 (45) 322; 1948 (45) 1734; 1952 Code Section 37-472, 37-500; 1956 (49) 2029; 1962 Code Section 37-472] recodified as Section 38-71-330 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 757.



SECTION 38-71-335. Accident and/or health insurance cancellation provision prohibited; optionally renewable policies prohibited; notice of nonrenewal.

(A) No individual or family accident, health, or accident and health insurance policy may contain a provision which gives the insurer the right to cancel the policy. "To cancel" means to terminate a policy at a date other than the policy anniversary date or the premium due date.

(B) For individual or family accident, health, or accident and health insurance policies, excluding individual health insurance coverage as defined in Section 38-71-670, individual or family accident, health, or accident and health insurance policies may not be written on an optionally renewable basis. "Optionally renewable" means a contract of insurance in which the insurer reserves the right to terminate the coverage at the policy anniversary date. Optionally renewable does not include the following categories of policies as defined by the department by regulation: (1) "nonrenewable for stated reasons only" and (2) "conditionally renewable". Term insurance is not considered insurance written on an optionally renewable basis. For individual health insurance coverage as defined in Section 38-71-670, Section 38-71-675 relating to guaranteed renewability of individual health insurance coverage shall apply.

(C) An individual or family accident, health, or accident and health insurance policy which may be nonrenewed, may be nonrenewed at the policy anniversary date or premium due date. The insurer shall give the insured at least thirty-one days' written notice of nonrenewal. Nonrenewal by the insurer is without prejudice to any claims originating before the effective date of nonrenewal. No written notice shall be required for failure to pay premiums except as provided in Section 38-71-110. For individual health insurance coverage as defined in Section 38-71-670, the notification requirements of Section 38-71-675(C) shall apply.

HISTORY: 1988 Act No. 394, Section 2; 1993 Act No. 181, Section 758; 1997 Act No. 5, Section 5.



SECTION 38-71-340. Required provisions.

Except as provided in Section 38-71-410, each accident, health, or accident and health policy delivered or issued for delivery to an individual in this State must contain the provisions specified in this section, in the words in which they appear in this section. The insurer, at its option, may substitute for one or more of these provisions corresponding provisions of different wording approved by the director or his designee which are in each instance not less favorable in any respect to the insured or the beneficiary. These provisions must be preceded individually by the caption appearing in this section or, at the option of the insurer, by appropriate individual or group caption or subcaptions approved by the director or his designee.

(1) A provision as follows:

ENTIRE CONTRACT; CHANGES:

This policy, with the application and attached papers, if any, is the entire contract between the insured and the company.

No change in this policy is effective until approved by a company officer. This approval must be noted on or attached to this policy. No agent may change this policy or waive any of its provisions.

(2) A provision as follows:

TIME LIMIT ON CERTAIN DEFENSES:

After two years from the issue date only fraudulent misstatements in the application may be used to void the policy or deny any claim for loss incurred or disability that starts after the two-year period.

A policy which the insured has the right to continue in force subject to its terms by the timely payment of premium (a) until at least age fifty or (b) in the case of a policy issued after age forty-four, for at least five years from its date of issue, may contain in lieu of the foregoing the following provision (from which the clause in parenthesis may be omitted at the insurer's option) "INCONTESTABLE":

(a) Misstatements in the application:

After this policy has been in force for two years during the insured's lifetime (excluding any period during which the insured is disabled), the company cannot contest the statements contained in the application.

(b) Preexisting conditions:

No claim for loss incurred or disability that starts after two years from the issue date will be reduced or denied because a sickness or physical condition not excluded by name or specific description before the date of loss had existed before the effective date of coverage.

(3) A provision as follows:

GRACE PERIOD:

This policy has a ___ day grace period. This means that if a renewal premium is not paid on or before the date it is due, it may be paid during the following ____ days. During the grace period the policy will stay in force. [Note: Insert a number not less than "seven" for weekly premium policies, "ten" for monthly premium policies, and "thirty-one" for all other policies.]

(4) A provision as follows:

REINSTATEMENT:

If the renewal premium is not paid before the grace period ends the policy will lapse. Later acceptance of the premium by the company or by an agent authorized to accept payment without requiring an application for reinstatement will reinstate the policy. If the company or its agent requires an application, the insured will be given a conditional receipt for the premium. If the application is approved, the policy will be reinstated as of the approval date. Lacking such approval, the policy will be reinstated on the forty-fifth day after the date of the conditional receipt unless the company has previously written the insured of its disapproval. The reinstated policy will cover only loss that results from an injury sustained after the date of reinstatement or sickness that starts more than ten days after such date.

In all other respects the rights of the insured and the company will remain the same, subject to any provisions noted on or attached to the reinstated policy. Any premiums the company accepts for reinstatement will be applied to a period for which premiums have not been paid. No premiums will be applied to any period more than sixty days before the reinstatement date.

[The last sentence of the above provision may be omitted from any policy which the insured has the right to continue in force subject to its terms by the timely payment of premiums (a) until at least age fifty or (b) in the case of a policy issued after age forty-four, for at least five years from its date of issue.]

(5) A provision as follows:

NOTICE OF CLAIM:

Written notice of claim must be given within twenty days after a covered loss starts or as soon as reasonably possible. The notice may be given to the company at its home office or to the company's agent. Notice should include the name of the insured and the policy number.

Optional paragraph: If the insured has a disability for which benefits may be payable for at least two years, at least once every six months after the insured has given notice of claim, the insured shall give the company notice that the disability has continued. The insured need not do this if legally incapacitated. The first six months after any filing of proof by the insured or any payment or denial of a claim by the company will not be counted in applying this provision.

If the insured delays in giving this notice, the insured's right to any benefits for the six months before the date when the insured gives notice will not be impaired.

(6) A provision as follows:

CLAIM FORMS:

When the company receives notice of claim, it will send the claimant forms for filing proof of loss. If these forms are not given to the claimant within fifteen days the claimant will meet the proof of loss requirements by giving the company a written statement of the nature and extent of the loss within the time limits stated in the Proofs of Loss section.

(7) A provision as follows:

PROOFS OF LOSS:

If the policy provides for periodic payment for a continuing loss, written proof of loss must be given the company within ninety days after the end of each period for which the company is liable. For any other loss, written proof must be given within ninety days after such loss. If it was not reasonably possible to give written proof in the time required, the company may not reduce or deny the claim for this reason if the proof is filed as soon as reasonably possible. The proof required must be given no later than one year from the time specified unless the claimant was legally incapacitated.

(8) A provision as follows:

TIME OF PAYMENT OF CLAIMS:

After receiving written proof of loss, the Company will pay ___ [insert period for payment which may not be less frequently than monthly] all benefits then due for ___ [insert applicable term for type of benefits].

(9) A provision as follows:

PAYMENT OF CLAIMS:

Benefits will be paid to the insured. Loss of life benefits are payable in accordance with the beneficiary designation in effect at the time of payment. If none is then in effect, the benefits will be paid to the insured's estate. Any other benefits unpaid at death may be paid, at the company's option, either to the insured's beneficiary or estate.

Optional paragraph: If benefits are payable to the insured's estate or a beneficiary who cannot execute a valid release, the company can pay benefits up to one thousand dollars to someone related to the insured or beneficiary by blood or marriage whom the company considers to be entitled to the benefits. The company will be discharged to the extent of any such payment made in good faith.

Optional paragraph: The company may pay all or a portion of any indemnities provided for health care services to the provider, unless the insured directs otherwise in writing by the time proofs of loss are filed. The company cannot require that the services be rendered by a particular provider.

(10) A provision as follows:

PHYSICAL EXAMINATIONS AND AUTOPSY:

The company at its own expense may have the insured examined as often as reasonably necessary while a claim is pending and in cases of death of the insured the insurer at its own expense also may have an autopsy performed during the period of contestability unless prohibited by law. The autopsy must be performed in South Carolina.

(11) A provision as follows:

LEGAL ACTIONS:

No legal action may be brought to recover on this policy within sixty days after written proof of loss has been given as required by this policy. No such action may be brought after six years from the time written proof of loss is required to be given.

(12) A provision as follows:

CHANGE OF BENEFICIARY:

The insured can change the beneficiary at any time by giving the company written notice. The beneficiary's consent is not required for this or any other change in the policy, unless the designation of the beneficiary is irrevocable.

(13) A provision as follows:

CONFORMITY WITH STATE STATUTES:

Any provision of this policy which, on its effective date, is in conflict with the laws of the state in which the insured resides on that date is amended to conform to the minimum requirements of such laws.

HISTORY: Former 1976 Code Section 38-35-440 [1947 (45) 322; 1952 Code Sections 37-473 to 37-484, 37-486, 37-487; 1956 (49) 2029; 1962 Code Section 37-474; 1980 Act No. 354, Section 2] recodified as Section 38-71-340 by 1987 Act No. 155, Section 1; 1988 Act No. 394, Section 3; 1993 Act No. 181, Section 759.



SECTION 38-71-350. Required provision for continuation of coverage for handicapped and dependent children of policyholder.

An individual hospital or medical expense insurance policy, hospital service plan contract, or medical service plan contract delivered or issued for delivery in this State which provides that coverage of a dependent child terminates upon attainment of the limiting age for dependent children specified in the policy or contract shall also provide in substance that attainment of the limiting age does not operate to terminate the coverage of the child while the child is and continues to be both (a) incapable of self-sustaining employment by reason of intellectual disability or physical handicap and (b) chiefly dependent upon the policyholder or subscriber for support and maintenance, so long as proof of the incapacity and dependency is furnished to the insurer by the policyholder or subscriber within thirty-one days of the child's attainment of the limiting age and subsequently as may be required by the insurer but not more frequently than annually after the two-year period following the child's attainment of the limiting age.

HISTORY: Former 1976 Code Section 38-35-450 [1962 Code Section 37-474.1; 1970 (56) 2464] recodified as Section 38-71-350 by 1987 Act No. 155, Section 1.



SECTION 38-71-355. Dependent child; medically necessary leave of absence.

(A) As used in this section:

(1) "Dependent child" means a covered person under a policy who:

(a) is a dependent child, under the terms of the coverage, of an individual under the coverage; and

(b) was enrolled in the coverage, on the basis of being a student at a postsecondary educational institution immediately before the first date of the medically necessary leave of absence involved.

(2) "Health insurance coverage" means as defined in Section 38-71-670(6).

(3) "Health insurance issuer" or "issuer" means an entity that provides health insurance coverage in this State as defined in Section 38-71-670(7).

(4) "Medically necessary leave of absence" means a leave of absence of a dependent child from a postsecondary educational institution, including an institution of higher education as defined in Section 102 of the Higher Education Act of 1965, or any other change in enrollment of the child at such an institution, that:

(a) commences while the child is suffering from a serious illness or injury;

(b) is medically necessary; and

(c) causes the child to lose student status for purposes of coverage under the terms of the policy.

(B) This section applies to health insurance coverage offered by a health insurance issuer, that is delivered, issued for delivery, or renewed in this State and which provides health insurance coverage in the individual market.

(C)(1) In the case of a dependent child, a health insurance issuer may not terminate health insurance coverage of the child due to a medically necessary leave of absence before the date that is the earlier of:

(a) one year after the first day of the medically necessary leave of absence; or

(b) the date on which the coverage would otherwise terminate under the terms of the policy.

(2) The provisions of this subsection apply to health insurance coverage offered by a health insurance issuer only if the issuer has received written certification by a treating physician of the dependent child that states the child is suffering from a serious illness or injury and that the leave of absence or other change of enrollment is medically necessary.

(D) Each health insurance issuer shall include with a notice regarding a requirement for certification of student status for coverage under the policy or coverage in a plain-language description of the terms of this section for continued coverage during medically necessary leaves of absence.

(E) A dependent child whose benefits are continued under this section is entitled to the same benefits during the medically necessary leave of absence as if the child continued to be a covered student at the institution of higher education and was not on a medically necessary leave of absence.

(F) Coverage of the dependent child shall continue for the remainder of the period of the medically necessary leave of absence under the changed coverage in the same manner as it would have under the previous coverage in the case where:

(1) a dependent child is in a period of health insurance coverage pursuant to a medically necessary leave of absence;

(2) the manner in which the insured or dependent child is covered under the policy changes, whether through a change in health insurance coverage or health insurance issuer, or otherwise; and

(3) the coverage as changed continues to provide coverage of dependent children.

HISTORY: 2010 Act No. 217, Section 2, eff June 7, 2010.



SECTION 38-71-360. Continuation of coverage for nonhandicapped dependent children.

An individual hospital, medical, or surgical expense incurred insurance policy, hospital service plan contract, or medical service plan contract, other than a limited classification policy, delivered or issued for delivery in this State which provides that coverage of a nonhandicapped dependent child terminates upon attainment of the limiting age for the child as specified in the policy or contract shall also contain a provision to the effect that upon the attainment of the limiting age the child is entitled to have issued to him, without evidence of insurability, upon application made to the insurer within thirty days following the attainment of the age, and upon payment of the appropriate premium, an individual policy of accident and health insurance. The policy shall provide the coverage then being issued by the insurer which is closest to, but not greater than, the terminated coverage. Any probationary or waiting period set forth in the policy must be considered as met to the extent coverage was in force under the prior policy. For purposes of this section, "limited classification policy" means an accident-only policy, a limited accident policy, a travel accident policy, or a specified disease policy.

HISTORY: Former 1976 Code Section 38-35-455 [1983 Act No. 59] recodified as Section 38-71-360 by 1987 Act No. 155, Section 1.



SECTION 38-71-370. Optional provisions.

Except as provided in Section 38-71-410, no individual accident, health, or accident and health policy delivered or issued for delivery to any person in this State may contain provisions respecting the matters set forth below unless the provisions are in the words in which they appear in this section. However, the insurer may, at its option, use in lieu of these provisions a corresponding provision of different wording approved by the director or his designee which is not less favorable in any respect to the insured or the beneficiary. Any such provision contained in the policy shall be preceded individually by the appropriate caption appearing in this section, or, at the option of the insurer, by appropriate individual or group captions or subcaptions approved by the director or his designee.

(1) A provision as follows:

CHANGE OF OCCUPATION:

If the insured be injured or contract sickness after having changed his occupation to one classified by the insurer as more hazardous than that stated in this policy or while doing for compensation anything pertaining to an occupation so classified, the insurer will pay only such portion of the indemnities provided in this policy as the premium paid would have purchased at the rates and within the limits fixed by the insurer for such more hazardous occupation. If the insured changes his occupation to one classified by the insurer as less hazardous than that stated in this policy, the insurer, upon receipt of proof of such change of occupation, will reduce the premium rate accordingly and will return the excess pro rata unearned premium from the date of change of occupation or from the policy anniversary date immediately preceding receipt of such proof, whichever is the more recent.

In applying this provision, the classification of occupational risk and the premium rates shall be such as have been last filed by the insurer prior to the occurrence of the loss for which the insurer is liable or prior to date of proof of change in occupation with the state official having supervision of insurance in the state where the insured resided at the time this policy was issued; but if such filing was not required, then the classification of occupational risk and the premium rates shall be those last made effective by the insurer in such state prior to the occurrence of the loss or prior to the date of proof of change in occupation.

(2) A provision as follows:

MISSTATEMENT OF AGE:

If the insured's age has been misstated, the benefits will be those the premium paid would have purchased at the correct age.

(3) A provision as follows:

OTHER INSURANCE IN THIS INSURER:

If the insured has more than one policy __________ [insert designation for limitation such as policy form-type-form], only one policy chosen by the insured will be effective. The company shall refund all premiums paid for all the other policies.

Optional paragraph: If the insured has more than one policy with this company providing a total indemnity for __________ [insert type of coverage or coverages] of more than __________ [insert maximum limit of indemnity or indemnities] the excess insurance is void. The premiums paid for the excess must be returned to the insured.

Or, in lieu thereof:

Insurance effective at one time on the insured under a like policy or policies in this insurer is limited to the one such policy elected by the insured, his beneficiary, or his estate, as the case may be, and the insurer will return all premiums paid for all other such policies.

On every application for insurance the insurer shall ask for the amount of insurance which the applicant currently has in force with such insurer. If the insurer fails to ascertain the amount of insurance which an applicant has in force, all policies issued by the insurer to the applicant remain in force and the insurer is liable for all benefits payable thereunder, unless the applicant has misrepresented the amount of existing coverage on the application.

In all cases where the applicant indicates that other life, accident, and health insurance is in force with the insurer or the insurer's company, the insurer shall provide the applicant with the total amount of existing coverage with the insurer or insurer's company within sixty days.

(4) A provision as follows:

INSURANCE WITH OTHER INSURERS:

If there be other valid coverage, not with this insurer, providing benefits for the same loss on a provision-of-service basis or on an expense-incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability under any expense-incurred coverage of this policy shall be for such proportion of the loss as the amount which would otherwise have been payable hereunder plus the total of the like amounts under all such other valid coverages for the same loss of which this insurer had notice bears to the total like amounts under all valid coverages for such loss and for the return of such portion of the premiums paid as shall exceed the pro rata portion for the amount so determined. For the purpose of applying this provision when other coverage is on a provision-of-service basis, the "like amount" of such other coverage shall be taken as the amount which the services rendered would have cost in the absence of such coverage.

[If the foregoing policy provision is included in a policy which also contains the policy provision set out in item (5) of this section, there shall be added to the caption of the foregoing provision the phrase "EXPENSE-INCURRED BENEFITS". The insurer may, at its option, include in this provision a definition of "other valid coverage", approved as to form by the director or his designee, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada and by hospital or medical service organizations and to any other coverage the inclusion of which may be approved by the director or his designee. In the absence of such definition such term shall not include group insurance, automobile medical payments insurance, or coverage provided by hospital or medical service organizations or by union welfare plans or employer or employee benefit organizations.

For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third-party liability coverage shall be included as "other valid coverage".]

(5) A provision as follows:

INSURANCE WITH OTHER INSURERS:

If there be other valid coverage, not with this insurer, providing benefits for the same loss on other than an expense-incurred basis and of which this insurer has not been given written notice prior to the occurrence or commencement of loss, the only liability for such benefits under this policy shall be for such proportion of the indemnities otherwise provided hereunder for such loss as the like indemnities of which the insurer had notice (including the indemnities under this policy) bear to the total amount of all like indemnities for such loss and for the return of such portion of the premium paid as shall exceed the pro ratio portion for the indemnities thus determined.

[If the foregoing policy provision is included in a policy which also contains the policy provision set out in item (4) of this section, there shall be added to the caption of the foregoing provision the phrase "OTHER BENEFITS". The insurer may, at its option, include in this provision a definition of "other valid coverage" approved as to form by the director or his designee, which definition shall be limited in subject matter to coverage provided by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada, and to any other coverage the inclusion of which may be approved by the director or his designee. In the absence of such definition such term shall not include group insurance or benefits provided by union welfare plans or by employer or employee benefit organizations.

For the purpose of applying the foregoing policy provision with respect to any insured, any amount of benefit provided for such insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, whether provided by a governmental agency or otherwise shall in all cases be deemed to be "other valid coverage" of which the insurer has had notice. In applying the foregoing policy provision no third-party liability coverage shall be included as "other valid coverage".]

(6) A provision as follows:

RELATION OF EARNINGS TO INSURANCE:

If the total monthly amount of loss-of-time benefits promised for the same loss under all valid loss-of-time coverage upon the insured, whether payable on a weekly or monthly basis, shall exceed the monthly earnings of the insured at the time disability commenced or his average monthly earnings for the period of two years immediately preceding a disability for which claim is made, whichever is the greater, the insurer will be liable only for such proportionate amount of such benefits under this policy as the amount of such monthly earnings or such average monthly earnings of the insured bears to the total amount of monthly benefits for the same loss under all such coverage upon the insured at the time such disability commences and for the return of such part of the premiums paid during such two years as shall exceed the pro ratio amount of the premiums for the benefits actually paid hereunder; but this shall not operate to reduce the total monthly amount of benefits payable under all such coverage upon the insured below the sum of two hundred dollars or the sum of the monthly benefits specified in such coverages, whichever is the lesser, nor shall it operate to reduce benefits other than those payable for loss of time. [The foregoing policy provision may be inserted only in a policy which the insured has the right to continue in force subject to its terms by the timely payment of the premiums (a) until at least age fifty or (b) in the case of a policy issued after age forty-four, for at least five years from its date of issue. The insurer may, at its option, include in this provision a definition of "valid loss-of-time coverage", approved as to form by the director or his designee, which definition shall be limited in subject matter to coverage provided by governmental agencies or by organizations subject to regulation by insurance law or by insurance authorities of this or any other state of the United States or any province of Canada or to any other coverage the inclusion of which may be approved by the director or his designee or any combination of such coverages. In the absence of such definition such term shall not include any coverage provided for such insured pursuant to any compulsory benefit statute, including any workers' compensation or employer's liability statute, or benefits provided by union welfare plans or by employer or employee benefit organization.]

(7) A provision as follows:

UNPAID PREMIUM:

When a claim is paid, any premium due and unpaid may be deducted from the claim payment.

(8) A provision as follows:

ILLEGAL OCCUPATION:

The company is not liable for any loss which results from the insured committing or attempting to commit a felony or from the insured engaging in an illegal occupation.

(9) A provision as follows:

INTOXICANTS AND NARCOTICS:

The company is not liable for any loss resulting from the insured being drunk or under the influence of any narcotic unless taken on the advice of a physician.

HISTORY: Former 1976 Code Section 38-35-460 [1947 (45) 322; 1952 Code Sections 37-485, 37-488, 37-489, 37-491 to 37-493, 37-495 to 37-497; 1956 (49) 2029; 1962 Code Section 37-475; 1980 Act No. 354, Section 1; 1981 Act No. 35, Sections 1, 2] recodified as Section 38-71-370 by 1987 Act No. 155, Section 1; 1988 Act No. 394, Sections 4-8; 1993 Act No. 181, Section 760.



SECTION 38-71-410. Omission or modification of required or optional provisions.

If any provision of Sections 38-71-340 and 38-71-370 is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the director or his designee, shall omit from the policy any inapplicable provision or part of a provision and shall modify any inconsistent provision or part of the provision in a manner as to make the provision as contained in the policy consistent with the coverage provided by the policy.

HISTORY: Former 1976 Code Section 38-35-470 [1947 (45) 322; 1952 Code Section 37-499; 1956 (49) 2029; 1962 Code Section 37-476] recodified as Section 38-71-410 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 761.



SECTION 38-71-420. Placement of required and optional provisions in policy.

The provisions which are the subject of Sections 38-71-340 and 38-71-370, or any corresponding provisions which are used in lieu thereof in accordance with those sections, must be printed in the consecutive order of the provisions in those sections, or, at the option of the insurer, any such provision may appear as a unit in any part of the policy with other provisions to which it may be logically related, as long as the resulting policy is not in whole or in part unintelligible, uncertain, ambiguous, abstruse, or likely to mislead a person to whom the policy is offered, delivered, or issued.

HISTORY: Former 1976 Code Section 38-35-480 [1956 (49) 2029; 1962 Code Section 37-477] recodified as Section 38-71-420 by 1987 Act No. 155, Section 1.



SECTION 38-71-430. Additional provisions may not make policy less favorable.

A policy provision which is not subject to Sections 38-71-340 and 38-71-370 may not make a policy, or any portion thereof, less favorable in any respect to the insured or the beneficiary than the provisions which are subject to either of these sections.

HISTORY: Former Section 38-35-500 [1947 (45) 322; 1952 Code Section 37-499; 1956 (49) 2029; 1962 Code Section 37-479] recodified as Section 38-71-430 by 1987 Act No. 155, Section 1.



SECTION 38-71-440. HMO's and health benefit plans offering medical eye care or vision care benefits; prohibited actions.

(A) As used in this section:

(1) "Health benefit plan" means any public or private health plan implemented in this State that provides medical eye care or vision care benefits, or both, to covered persons including payments and reimbursements.

(2) "Ophthalmologist" means a physician licensed pursuant to Title 40, Chapter 47 who practices in South Carolina and who specializes in the medical and surgical care of the eye and visual system and routine vision care.

(3) "Optometrist" means a doctor of optometry licensed pursuant to Title 40, Chapter 37 who is engaged in the practice of optometry in South Carolina.

(B) No health maintenance organization or health benefit plan which maintains or contracts with a network of ophthalmologists or optometrists, or both, to provide medical eye care or vision care benefits, or both, shall prohibit a participating optometrist from performing medical services within that optometrist's scope of practice set forth in Title 40, Chapter 37, in accordance with the terms of the health maintenance organization or health benefit plan and in accordance with subsections (C) and (I).

(C) No health maintenance organization or health benefit plan which maintains or contracts with a network of ophthalmologists or optometrists, or both, to provide medical eye care or vision care benefits, or both, excepting all self-funded health benefit plans as defined under the Federal Employee Retirement Income Security Act (ERISA) of 1974, shall discriminate against optometry, as a class, or ophthalmology, as a class, with respect to the terms, conditions, privileges, and opportunity of participation or compensation for the same eye care services provided in this section.

(D) No health benefit plan or health maintenance organization shall impose on optometry, as a class, any condition or restriction which is not necessary for the delivery of services or materials, or both, in accordance with and subject to Chapter 37, Title 40.

(E) Any health maintenance organization or health benefit plan may contract for vision care benefits or medical eye care benefits, or both. A health maintenance organization or health benefit plan may contract for surgery only services with ophthalmologists. A health maintenance organization or health benefit plan must be authorized to contract with optometrists and ophthalmologists as either individual panelists or network panelists.

(F) Nothing in this section may be construed to limit, expand, or otherwise affect the scope of practice of optometrists and therapeutically certified optometrists as provided for in Chapter 37, Title 40.

(G) Nothing in this section may be construed to preclude a covered person from receiving emergency medical eye care or to preclude a primary care physician from providing treatment for covered services in accordance with the terms of a health maintenance organization or health benefit plan.

(H) Nothing in this section may be construed to mandate coverage of any service.

(I) Nothing in this plan may be construed to prohibit a health maintenance organization or health benefit plan from professionally credentialing and evaluating all individual optometrists or ophthalmologists within a network or plan in a nondiscriminatory manner. Nothing in this section may be construed to prohibit any health maintenance organization or health benefit plan from limiting the number of optometrists or ophthalmologists in a nondiscriminatory manner or to prohibit a health maintenance organization or health benefit plan from negotiating individually with optometrists or ophthalmologists for individual rates and eye care services in a nondiscriminatory manner.

(J) Any person aggrieved by a violation of this section may file a complaint with the Department of Insurance. After notice to the health maintenance organization or health benefit plan and an opportunity for it to submit a written response to the complaint, the director of the department may make a written determination regarding the complaint. Any party aggrieved by the director's determination is entitled to administrative and judicial review pursuant to Article 3, Chapter 23, Title 1. The director or the administrative law judge, if a hearing before the Administrative Law Judge Division is requested, may impose sanctions that are authorized under current insurance laws if a violation of this section is found to have occurred.

HISTORY: 1997 Act No. 121, Section 2.



SECTION 38-71-510. Declaration of purpose.

The purpose of this subarticle is to provide reasonable standardization and simplification of terms and coverages of individual accident and health insurance policies or subscriber contracts of nonprofit hospital, medical, and dental service associations in order to facilitate public understanding and comparison, to eliminate provisions contained in individual accident and health insurance policies or subscriber contracts of nonprofit hospital, medical, and dental service associations which may be misleading or unreasonably confusing in connection with the purchase of the coverage or with the settlement of claims, to provide for full disclosure in the sale of accident and health coverages, and to provide for the termination of approval, after due notice and hearing before the director or his designee, of policy forms which do not comply with the minimum standards. Any decision or determination by the director or his designee to terminate approval pursuant to the administrative hearing may be appealed to the Administrative Law Judge Division as provided in accordance with Section 38-3-210.

HISTORY: Former 1976 Code Section 38-35-1210 [1975 (59) 588] recodified as Section 38-71-510 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 762.



SECTION 38-71-520. Definitions.

As used in this subarticle, unless the context clearly indicates otherwise, the following words or phrases have the following meaning:

(1) "Form" means policies, contracts, riders, endorsements, and applications as provided in Section 38-71-310.

(2) "Accident and health insurance" means insurance written under this article, other than credit accident and health insurance.

(3) "Policy" means the entire contract between the insurer and the insured, including the policy, riders, endorsements, and the application, if attached, and also includes subscriber contracts issued by nonprofit hospital, medical, and dental service associations.

HISTORY: Former 1976 Code Section 38-35-1220 [1975 (59) 588] recodified as Section 38-71-520 by 1987 Act No. 155, Section 1.



SECTION 38-71-530. Regulations establishing specific standards that set forth manner, content, and required disclosure for sale of individual policies.

(a) The department shall promulgate regulations to establish specific standards, including standards of full and fair disclosure, that set forth the manner, content, and required disclosure for the sale of individual policies of accident and health insurance or subscriber contracts of nonprofit hospital, medical, and dental service associations which must be in addition to and in accordance with applicable laws of this State and which may cover, but are not limited to, the following:

(1) Terms of renewability.

(2) Initial and subsequent conditions of eligibility.

(3) Nonduplication of coverage provisions.

(4) Coverage of dependents.

(5) Preexisting conditions.

(6) Termination of insurance.

(7) Probationary periods.

(8) Limitations.

(9) Exceptions.

(10) Reductions.

(11) Elimination periods.

(12) Requirements for replacement.

(13) Recurrent conditions.

(14) The definition of terms including, but not limited to, the following:

(i) Hospital.

(ii) Accident.

(iii) Sickness.

(iv) Injury.

(v) Physician.

(vi) Accidental means.

(vii) Total disability.

(viii) Partial disability.

(ix) Nervous disorder.

(x) Guaranteed renewable.

(xi) Noncancelable.

(b) The department may promulgate regulations that specify prohibited policy provisions not otherwise specifically authorized by law which in the opinion of the director or his designee are unjust, unfair, or unfairly discriminatory to the policyholder, any person insured under the policy, or beneficiary.

HISTORY: Former 1976 Code Section 38-35-1230 [1975 (58) 588] recodified, 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 763.



SECTION 38-71-540. Regulations establishing minimum standards for benefits.

(a) The department shall promulgate regulations to establish minimum standards for benefits under each of the following categories of coverage in individual policies of accident and health insurance or subscriber contracts of nonprofit hospital, medical, and dental service associations, other than conversion policies issued pursuant to a contractual conversion privilege under a group policy:

(1) basic hospital expense coverage;

(2) basic medical-surgical expense coverage;

(3) hospital confinement indemnity coverage;

(4) major medical expense coverage;

(5) disability income protection coverage;

(6) accident-only coverage; and

(7) specified disease or specified accident coverage.

(b) This section does not preclude the issuance of any policy or contract which combines two or more of the categories of coverage enumerated in items (1) through (6) of subsection (a) of this section.

(c) No policy or contract may be delivered or issued for delivery in this State which does not meet the prescribed minimum standards for the categories of coverage listed in items (1) through (7) of subsection (a) of this section which are contained within the policy or contract unless the director or his designee finds the policy or contract will be in the public interest and the policy or contract meets the requirements set forth in Section 38-71-310.

(d) The department shall by regulation prescribe the method of identification of policies and contracts based upon overages provided.

HISTORY: Former 1976 Code Section 38-35-1240 [1975 (59) 588] recodified as Section 38-71-540 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 764.



SECTION 38-71-550. Outline of coverage required.

(a) In order to provide for full and fair disclosure in the sale of individual accident and health insurance policies or subscriber contracts of a nonprofit hospital, medical, or dental service association, no such policy or contract may be delivered or issued for delivery in this State unless, in the case of a direct response insurance product, the outline of coverage described in subsection (b) of this section accompanies the policy and, in all other cases, the outline of coverage described in subsection (b) is delivered to the applicant at the time application is made and an acknowledgment of receipt or certificate of delivery of the outline is provided the insured with the application. In the event the policy is issued on a basis other than that applied for, the outline of coverage properly describing the policy or contract shall accompany the policy or contract when it is delivered and clearly state that it is not the policy or contract for which application was made.

(b) The department shall by regulation prescribe the format and content of the outline of coverage required by subsection (a) of this section. For purposes of this subsection (b), 'format' means style, arrangement, and overall appearance, including such items as the size, color, and prominence of type and the arrangement of text and captions. The outline of coverage shall include:

(1) A statement identifying the applicable category or categories of coverage provided by the policy or contract as prescribed in Section 38-71-540.

(2) A description of the principal benefits and coverage provided in the policy or contract.

(3) A statement of the exceptions, reductions, and limitations contained in the policy or contract.

(4) A statement of the renewal provisions, including any reservation by the insurer of a right to change premiums.

(5) A statement that the outline is a summary of the policy or contract issued or applied for and that the policy or contract should be consulted to determine governing contractual provisions.

HISTORY: Former 1976 Code Section 38-35-1250 [1975 (59) 588] recodified as Section 38-71-550 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 765.



SECTION 38-71-560. Effect of use of simplified application form.

Notwithstanding the provisions of item (2) of Section 38-71-340 or any other provision of law, if an insurer elects to use a simplified application form, with or without a question as to the applicant's health at the time of application, but without any questions concerning the insured's health history or medical treatment history, the policy shall cover any loss occurring after twelve months from any preexisting condition not specifically excluded from coverage by terms of the policy, and, except as so provided, the policy or contract may not include wording that would permit a defense based upon preexisting conditions.

HISTORY: Former 1976 Code Section 38-35-1260 [1975 (59) 588] recodified as Section 38-71-560 by 1987 Act No. 155, Section 1.



SECTION 38-71-610. Notice of premiums due required.

(1) All insurers issuing accident or health policies, or combinations thereof, in this State, where the premiums on the policies are collected directly by mail on a quarterly, semiannual, or annual basis, shall give a written notice to the policyholders of any premium due on the policies at least ten days prior to the due date. No premium is considered past due on the policies unless the policyholder has been given this notice and the policy remains in full force and effect until the expiration of the ten-day period after notice has been given. In the event the premium is not paid upon first notice at least ten days prior to lapsing of the policy a second notice must be forwarded to the insured. Nothing contained in this section applies to the following kinds of health and accident policies: debit accident insurance, debit health insurance, debit accident and health insurance, group accident and health insurance, franchise accident and health insurance, salaries savings accident and health insurance, credit accident and health insurance, accident and health insurance where premiums are paid by bank draft or preauthorized check service, and blanket insurance.

(2) This section may not be construed to relieve any policyholder from paying any premium or portion thereof, nor may it be construed so as to prevent termination for any other valid reason.

HISTORY: Former 1976 Code Section 38-35-160 [1962 Code Section 37-457.1; 1973 (58) 766; 1974 (58) 2863] recodified as Section 38-71-610 by 1987 Act No. 155, Section 1; 1988 Act No. 394, Section 9.



SECTION 38-71-620. Advance notice required for increase in premium.

If an accident and health insurance policy contains provisions which reserve the right to the insurer to increase the premium, the policy shall also provide that at least thirty-one days' prior written notice of a rate increase must be given to the insured before the rate increase becomes effective.

HISTORY: Former 1976 Code Section 38-35-425 [1979 Act No. 17] recodified as Section 38-71-620 by 1987 Act No. 155, Section 1.



SECTION 38-71-630. Acceptance of premium for period beyond expiration date of policy.

If any accident, health, or accident and health policy contains a provision establishing, as an age limit or otherwise, a date after which the coverage provided by the policy will not be effective and if the date falls within a period for which premium is accepted by the insurer or if the insurer accepts a premium after the date, the coverage provided by the policy must continue in force until the end of the period for which premium has been accepted. In the event the age of the insured has been misstated and if, according to the correct age of the insured, the coverage provided by the policy would not have become effective or would have ceased prior to the acceptance of the premium or premiums, then the liability of the insurer is limited to the refund, upon request, of all premiums paid for the period not covered by the policy.

HISTORY: Former 1976 Code Section 38-35-510 [1947 (45) 322; 1952 Code Section 37-494; 1956 (49) 2029; 1962 Code Section 37-480] recodified as Section 38-71-630 by 1987 Act No. 155, Section 1.



SECTION 38-71-640. Person with insurable interest may take out policy on insured.

The term "insured" as used in this article may not be construed as preventing a person other than the insured, with a proper insurable interest, from making application for and owning a policy covering the insured or from being entitled under such a policy to any indemnities, benefits, and rights provided therein.

HISTORY: Former Code Section 38-35-490 [1956 (49) 2029; 1962 Code Section 37-478] recodified as Section 38-71-640 by 1987 Act No. 155, Section 1.



SECTION 38-71-650. Right to transfer to policy of equal or lesser benefits with same insurer.

Any person purchasing an individual accident, health, or accident and health insurance policy after July 1, 1991, shall have the right to transfer to any individual policy of equal or lesser benefits offered for sale by the insurer at the time the transfer is sought. Any special provision excluding coverage for a specified condition may remain after transfer, and any waiting period or preexisting condition period specified in the policy to which the transfer is made may be required to be served after the transfer.

HISTORY: 1991 Act No. 131, Section 3.



SECTION 38-71-670. Definitions.

As used in this subarticle:

(1) "Bona fide association" means, with respect to health insurance coverage offered in the State, an association which:

(a) has been actively in existence for at least 5 years;

(b) has been formed and maintained in good faith for purposes other than obtaining insurance;

(c) does not condition membership in the association on any health status-related factor relating to an individual, including an employee of an employer or a dependent of an employee;

(d) makes health insurance coverage offered through the association available to all members regardless of any health status-related factor relating to the members, or individuals eligible for coverage through a member;

(e) does not make health insurance coverage offered through the association available other than in connection with a member of the association; and

(f) meets such additional requirements as may be imposed under state law.

(2) "Director of Insurance" or "director" means the person who is appointed by the Governor upon the advice and consent of the Senate and who is responsible for the operation and management of the Department of Insurance, including all of its divisions. The director may appoint or designate the person or persons who shall serve at the pleasure of the director to carry out the objectives or duties of the department as provided by law. "Director" also includes a designee or deputy director upon whom the director has bestowed any duty or function required of the director by the director in managing or supervising the Department of Insurance.

(3) "Employee" has the meaning given the term under Section 3(6) of the Employee Retirement Income Security Act of 1974.

(4) "Employer" has the meaning given the term under Section 3(5) of the Employee Retirement Income Security Act of 1974, except that the term shall include only employers of two or more employees.

(5) "Group health plan" means an employee welfare benefit plan, as defined in Section 3(1) of the Employee Retirement Income Security Act of 1974, to the extent that the plan provides medical care, including items and services paid for as medical care, to employees or their dependents, as defined under the terms of the plan, directly or through insurance, reimbursement, or otherwise.

(6) "Health insurance coverage" means benefits consisting of medical care provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as medical care under any hospital or medical service policy or certificate, hospital or medical service plan contract, or health maintenance organization contract offered by a health insurance issuer, except:

(a) coverage only for accident or disability income insurance or any combination of these;

(b) coverage issued as a supplement to liability insurance;

(c) liability insurance, including general liability insurance and automobile liability insurance;

(d) workers' compensation or similar insurance;

(e) automobile medical payment insurance;

(f) credit-only insurance;

(g) coverage for on-site medical clinics;

(h) other similar insurance coverage, specified in regulations, under which benefits for medical care are secondary or incidental to other insurance benefits;

(i) if offered separately:

(i) limited scope dental or vision benefits;

(ii) benefits for long-term care, nursing home care, home health care, community-based care, or any combination of these;

(iii) other similar, limited benefits as are specified in regulations;

(j) if offered as independent, noncoordinated benefits:

(i) coverage only for a specified disease or illness;

(ii) hospital indemnity or other fixed indemnity insurance;

(k) if offered as a separate insurance policy:

(i) Medicare supplemental health insurance, as defined under Section 1882(g)(1) of the Social Security Act;

(ii) coverage supplemental to the coverage provided under Chapter 55 of Title 10 of the United States Code; and

(iii) similar supplemental coverage under a group health plan.

(7) "Health insurance issuer" or "issuer" means any entity that provides health insurance coverage in this State. For purposes of this subarticle, "issuer" includes an insurance company, a health maintenance organization, and any other entity providing health insurance coverage which is licensed to engage in the business of insurance in this State and which is subject to state insurance regulation.

(8) "Health maintenance organization" means an organization as defined in Section 38-33-20(7).

(9) "Health status-related factor" means any of the following factors in relation to the individual or a dependent of the individual: health status; medical condition, including both physical and mental illnesses; claims experience; receipt of health care; medical history; genetic information; evidence of insurability, including conditions arising out of acts of domestic violence; or disability.

(10) "Individual health insurance coverage" means health insurance coverage offered to individuals in the individual market, but does not include short-term limited duration insurance.

(11) "Individual market" means the market for health insurance coverage offered to individuals other than in connection with a group health plan. The term includes coverage offered in connection with a group health plan that has fewer than two participants as current employees on the first day of the plan year unless the State elects to regulate the coverage as coverage issued to small employers, as defined in Section 38-71-1330.

(12) "Large group market" means the health insurance market under which individuals obtain health insurance coverage, directly or through any arrangement, on behalf of themselves and their dependents through a group health plan maintained by an employer that is not a small employer, as defined in Section 38-71-1330.

(13) "Medical care" means amounts paid for:

(a) the diagnosis, cure, mitigation, treatment, or prevention of disease or amounts paid for the purpose of affecting any structure or function of the body;

(b) amounts paid for transportation primarily for and essential to medical care referred to in subitem (a); and

(c) amounts paid for insurance covering medical care referred to in subitems (a) and (b).

(14) "Network plan" means health insurance coverage of a health insurance issuer under which the financing and delivery of medical care, including items and services paid for as medical care, are provided, in whole or in part, through a defined set of providers under contract with the issuer.

(15) "Participant" has the meaning given the term under Section 3(7) of the Employee Retirement Income Security Act of 1974.

(16) "Small group market" means the health insurance market under which individuals obtain health insurance coverage, directly or through any arrangement, on behalf of themselves and their dependents through a group health plan maintained by a small employer, as defined in Section 38-71-1330.

HISTORY: 1997 Act No. 5, Section 2.



SECTION 38-71-675. Renewal or continuance of coverage at option of insurer; conditions for nonrenewal or discontinuance; modification of coverage.

(A) Except as provided in this section, a health insurance issuer that provides individual health insurance coverage to an individual shall renew or continue in force such coverage at the option of the individual.

(B) A health insurance issuer may nonrenew or discontinue health insurance coverage of an individual in the individual market based only on one or more of the following:

(1) the individual has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the issuer has not received timely premium payments;

(2) the individual has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage;

(3) the issuer is ceasing to offer coverage in the individual market in accordance with subsection (C) and applicable state law;

(4) with the approval of the director or his designee, in the case of a health insurance issuer that offers health insurance coverage in the market through a network plan, the individual no longer resides, lives, or works in the service area or in an area for which the issuer is authorized to do business but only if the coverage is terminated under this item uniformly without regard to any health status-related factor of covered individuals;

(5) with the approval of the director or his designee, in the case of health insurance coverage that is made available in the individual market only through one or more bona fide associations, the membership of the individual in the association, on the basis of which the coverage is provided, ceases but only if the coverage is terminated under this item uniformly without regard to any health status-related factor of covered individuals.

(C)(1) In any case in which an issuer decides to discontinue offering a particular type of health insurance coverage offered in the individual market, coverage of such type may be discontinued by the issuer only if the issuer:

(a) provides notice to each covered individual provided coverage of this type in the market of the discontinuation at least ninety days before the date of the discontinuation of the coverage;

(b) offers to each individual in the individual market provided coverage of this type, the option to purchase any other individual health insurance coverage currently being offered by the issuer for individuals in such market; and

(c) in exercising the option to discontinue coverage of this type and in offering the option of coverage under subitem (b), the issuer acts uniformly without regard to any health status-related factor of enrolled individuals or individuals who may become eligible for the coverage.

(2)(a) Subject to subitem (c), in any case in which a health insurance issuer elects to discontinue offering all health insurance coverage in the individual market in this State, health insurance coverage may be discontinued by the issuer only if:

(i) the issuer provides notice to the director and to each individual of the discontinuation at least one hundred eighty days before the date of the expiration of the coverage; and

(ii) all health insurance issued or delivered for issuance in the State in the market is discontinued and coverage under the health insurance coverage in the market is not renewed.

(b) In the case of a discontinuation under subitem (a) in the individual market, the issuer may not provide for the issuance of any health insurance coverage in the market and this State during the five-year period beginning on the date of the discontinuation of the last health insurance coverage not so renewed.

(D) At the time of coverage renewal, a health insurance issuer may modify the health insurance coverage for a policy form offered to individuals in the individual market so long as the modification is consistent with state law and effective on a uniform basis among all individuals with that policy form.

(E) In applying this section in the case of health insurance coverage that is made available by a health insurance issuer in the individual market to individuals only through one or more associations, a reference to an "individual" is deemed to include a reference to such an association of which the individual is a member.

HISTORY: 1997 Act No. 5, Section 2.



SECTION 38-71-680. Application of Section 38-71-850(D).

Section 38-71-850(D) applies to health insurance coverage offered by a health insurance issuer in the individual market in the same manner as it applies to health insurance coverage offered by a health insurance issuer in connection with a group health plan in the small or large group market.

HISTORY: 1997 Act No. 5, Section 2.



SECTION 38-71-710. Definitions.

(1) "Employees" as used in this article includes, for the purposes of insurance hereunder, as employees of a single employer, the officers, managers, and employees of the employer and of subsidiary or affiliated corporations of a corporate employer and the individual proprietors, partners, and employees of individuals and firms the business of which is controlled by the insured employer through stock ownership, contract, or otherwise. The policy or contract may provide that the term "employees" includes retired employees.

(2) "Employer" as used in this article may include any municipal corporation or the proper officers, as such, of any unincorporated municipality or any department of the municipal corporation or unincorporated municipality determined by conditions pertaining to the employment.

(3) A "group accident insurance policy" is a policy or contract of insurance against death or injury resulting from accident or from accidental means which covers more than one person, except blanket accident policies, family accident policies, and accident and health policies.

(4) A "group accident and health policy" is a policy or contract which combines the coverage of group accident insurance and of group health insurance.

(5) A "group health insurance policy" is a policy or contract which insures against disablement, disease, or sickness of the insured, excluding disablement which results from accident or from accidental means, which covers more than one person, except blanket health policies, family health policies, franchise health policies, and accident and health policies.

HISTORY: Former 1976 Code Sections 38-35-910 [1947 (45) 322; 1952 Code Section 37-531; 1962 Code Section 37-531] and 38-35-920 [1947 (45) 322; 1952 Code Section 37-633; 1962 Code Section 37-533; 1968 (55) 2302] recodified as Section 38-71-710 by 1987 Act No. 155, Section 1.



SECTION 38-71-720. Approval of forms required; refusal or withdrawal of approval; optional life insurance riders.

(A) A policy or contract of group accident, group health, or group accident and health insurance may not be issued or delivered in this State, nor may any application, endorsement, or rider which becomes a part of the policy be used, until a copy of the form has been filed with and approved by the director or his designee except as exempted by the director or his designee as permitted by Section 38-61-20. The director or his designee may disapprove the form if the form:

(1) does not meet the requirements of law;

(2) contains provisions which are unfair, deceptive, ambiguous, misleading, or unfairly discriminatory; or

(3) is solicited by means of advertising, communication, or dissemination of information which is deceptive or misleading.

If action is not taken to approve or disapprove a policy, contract, certificate, application, endorsement, or rider after the document has been filed for thirty days, it is deemed to be approved. The director or his designee, in his discretion, may extend for up to an additional sixty days the time period for approval or disapproval of the form. An organization may not use a form deemed approved pursuant to the default provision of this section until the organization has filed with the director or his designee a written notice of its intent to use the form. The notice must be filed in the office of the director at least ten days before the organization uses the form. The director or his designee, as soon as is practicable, shall notify in writing the insurer which has filed the form of his approval or disapproval. If the form is disapproved, the notice must contain the reasons for disapproval and the insurer is entitled to a public hearing on that decision. At any time after having given written approval, the director or his designee, after a public hearing of which at least thirty days' written notice has been given, may withdraw approval if he finds that the form:

(1) does not meet the requirements of law;

(2) contains provisions which are unfair, deceptive, ambiguous, misleading, or unfairly discriminatory; or

(3) is solicited by means of advertising, communication, or dissemination of information which is deceptive or misleading.

The withdrawal of approval must be effected by written notice to the insurer and the insurer is entitled to a public hearing on that decision. Any action or decision of the director or his designee to withdraw approval may be appealed to the Administrative Law Judge Division in accordance with Section 38-3-210.

(B) Nothing in this chapter precludes the issuance of a policy or contract of group accident, group health, or group accident and health insurance that includes an optional life insurance rider. However, the optional life insurance rider must be filed with and approved by the director or his designee pursuant to Section 38-61-20 and comply with all applicable sections of Chapter 65 and, in addition, in the case of a life insurance rider with accelerated long term care benefits, Chapter 72 of this title.

HISTORY: Former 1976 Code Section 38-35-930 [1956 (49) 2029; 1962 Code Section 37-532.1] recodified as Section 38-71-720 by 1987 Act No. 155, Section 1; 1988 Act No. 316, Section 3; 1993 Act No. 181, Section 766; 1998 Act No. 411, Section 7; 2001 Act No. 82, Section 24, eff July 20, 2001.



SECTION 38-71-730. Requirements for group accident, group health, and group accident and health policies.

No policy of group health, group accident, or group accident and health insurance may be delivered or issued for delivery in this State unless it conforms to the following description:

(1) Except as provided in this item, the policy is issued to a trust or to insure two or more persons who are associated in a common group for purposes other than the obtaining of insurance.

(a) Group policies of credit accident and health insurance may be issued to persons other than those in a common group.

(b) A common group of small employers may be formed solely for the purpose of obtaining insurance. Such a group must comply with the following provisions:

(i) It contains at least one thousand eligible employees.

(ii) It establishes requirements for membership. However, the common group cannot exclude any small employer, which otherwise meets the requirements for membership, on the basis of claim experience or any health status-related factors, as defined in Section 38-71-840, in relation to the employee or a dependent of the employee.

(iii) It holds an open enrollment period at least once a year during which new members can join the common group.

(iv) It allows eligible employees and their dependents, upon initial enrollment and during subsequent open enrollment periods, to choose among health insurance plans offered through the group. Persons covered by a health insurance plan offered through the group which requires an enrollment period in excess of one year are eligible to choose among available plans upon the completion of the enrollment period.

(v) It offers coverage under all plans offered through the group to all eligible employees of member small employers and their dependents. Coverage may not be offered only to certain employees of member small employers and their dependents except as provided in Section 38-71-1370(B) of this chapter.

(vi) It does not assume any risk or form self-insurance plans among its members unless it complies with the provisions of Chapter 41 of this title.

(vii) It has the option of using any type of rating arrangement with the health insurance plans and, at its discretion, premiums may be paid to the health insurance plans by the common group, by member small employers, or by eligible employees and their dependents.

(A) Health insurance plans offered through the common group which rate each member small employer separately are subject to the laws governing small employer health insurance; and

(B) Health insurance plans offered through the common group which rate the entire group as a whole must charge each insured person based on a community rate within the common group, adjusted for case characteristics as permitted by Section 38-71-940 and plan selection, and are subject to the laws governing group accident and health insurance.

(viii) It may not act as an agent or engage in any activities for which an insurance agent's license is required.

(ix) Before offering any health insurance plans through the common group, and annually thereafter, it registers with the department and demonstrates continued compliance with the subitems (b)(i) through (viii).

(2) The benefits provided by the policy are based on some plan or plans precluding individual selection, except that insurance supplemental to the basic coverage may be available to persons insured under the policy.

(3) For all groups, no evidence of individual insurability may be required at the time the person first becomes eligible for insurance or within thirty-one days thereafter. Nothing in this section precludes the obtaining of medical information with respect to the members of the group for use in determining the insurability of the group, but the information may not be used to exclude an individual from coverage. In addition, group health insurance coverage, as defined in Section 38-71-840 must adhere to the requirements of Section 38-71-860 prohibiting discrimination against individual participants and beneficiaries based on health status-related factors.

(4) Except for group health insurance coverage as defined in Section 38-71-840, the policies may contain a provision limiting coverage for preexisting conditions. The preexisting conditions must be covered no later than twelve months without medical care, treatment, or supplies ending after the effective date of the coverage or twelve months after the effective date of the coverage, whichever occurs first. Policies of disability income insurance may exclude coverage for disabilities beginning during the first twelve months after the effective date of coverage which result from a preexisting condition. Preexisting conditions are defined as those conditions for which medical advice or treatment was received or recommended no more than twelve months before the effective date of a person's coverage. However, whenever a covered person moves from one insured group to another, the insurer of the group to which the covered person moves shall give credit for the satisfaction of the preexisting condition period or portion thereof already served under the prior plan if the coverage is selected when the person first becomes eligible and the coverage is continuous to a date not more than thirty days prior to the effective date of the new coverage. Service under a probationary waiting period required by the employer is not considered to interrupt continuous service. The requirements with respect to limitations on preexisting condition exclusions for group health insurance coverage are described in Section 38-71-850.

(5) Except as provided in item (1)(b)(vii) of this section, the premium for the policy must be paid by the policyholder from the policyholder's funds or from funds contributed by the insured persons, or from both.

(6) A group policy or subscriber contract of accident and health insurance which is advertised, marketed, or designed primarily as a supplement to reimbursements under Medicare for the hospital, medical, or surgical expenses of persons eligible for Medicare must equal, and may exceed, the minimum standards for Medicare supplement policies as contained in regulations promulgated by the department.

HISTORY: Former 1976 Code Section 38-35-940 [1947 (45) 322; 1952 Code Section 37-532; 1957 (50) 165; 1962 Code Section 37-532; 1971 (57) 518; 1976 Act No. 732 Section 6; 1982 Act No. 318] recodified as Section 38-71-730 by 1987 Act No. 155, Section 1; 1988 Act No. 339, Section 2; 1990 Act No. 362, Section 1; 1991 Act No. 131, Sections 6, 7; 1992 Act No. 283, Section 1; 1992 Act No. 286, Section 1; 1993 Act No. 181, Section 767; 1994 Act No. 339, Section 17; 1996 Act No. 435, Section 1; 1997 Act No. 5, Sections 6 to 8.



SECTION 38-71-735. Required provisions.

No policy of group accident, group health, or group accident and health insurance may be delivered in this State unless it contains in substance the following provisions, or provisions which in the opinion of the director or his designee are more favorable to the persons insured, or at least as favorable to the persons insured, and more favorable to the policyholder. However, (1) items (f) and (k) do not apply to policies issued to a creditor; (2) the standard provisions required for individual policies do not apply to group policies; and (3) if any provision of this section is in whole or in part inapplicable to or inconsistent with the coverage provided by a particular form of policy, the insurer, with the approval of the director or his designee, shall omit



SECTION 38-71-737. Requirement of coverage for psychiatric conditions in group health insurance policies; "psychiatric conditions" defined.

(A) An offer to sell a group health insurance policy must include an offer of an optional rider or endorsement to provide benefits for psychiatric conditions as defined in this section. The offer of coverage may contain provisions prescribing different benefits for psychiatric conditions and physical conditions with respect to any deductible amount, coinsurance provision, or contract term affecting benefit determinations based upon use or nonuse of preferred providers.

(B) The offer of an optional rider or endorsement for a group health insurance policy must provide minimum benefits for psychiatric conditions not less than two thousand dollars for each member for each benefit year with a lifetime maximum benefit of ten thousand dollars. In the case of group health insurance coverage, as defined in Section 38-71-840, the requirements of Section 38-71-880 regarding parity in the application of certain limits to mental health benefits shall apply to those benefits defined as mental health benefits in Section 38-71-880(E). However, if group health insurance coverage is exempted from the requirements of Section 38-71-880, then the requirements of this provision shall apply. In addition, for group health insurance coverage, the requirements of this provision shall apply to benefits for psychiatric conditions which are not considered mental health benefits.

(C) This section does not prohibit an insurer from issuing or continuing to issue a health insurance policy which provides benefits greater than the minimum benefits required by this section or benefits generally more favorable to the insured than those required by this section.

(D) As used in this section, "psychiatric conditions" means those mental and nervous conditions, drug and substance addiction or abuse, alcoholism, or other conditions that are defined, described, or classified as psychiatric disorders or conditions in the most current publication of the American Psychiatric Association entitled "The Diagnostic and Statistical Manual of Mental Disorders".

HISTORY: 1994 Act No. 377, Section 1; 1997 Act No. 5, Section 9.



SECTION 38-71-740. Restrictions on mass-marketed insurance.

No mass-marketed accident, health, or accident and health insurance may be effected on a person in this State if the charges to the individual insureds are unreasonable in relation to the benefits provided. "Mass-marketed accident, health, or accident and health insurance" for purposes of this chapter means coverage under any group or blanket policy which is offered by means of direct response solicitation whether through a sponsoring organization or the mails or other media, except that it does not include coverage offered to an employee or union member through his employer or union, to a member of a professional association, to a member of a national association of retired or aged persons through the association, or to a member of a national association of war veterans either chartered by Congress or composed of veterans of a particular ethnic, racial, or religious background through the association. This coverage offered through a trust formed by one or more employers, labor unions, or both, or by a professional association or association of retired or aged persons or war veterans to provide insurance coverage for employees, union members, and their dependents, or for association members and their dependents, is considered to be offered through the employer, union, or association respectively. "Direct response solicitation" means any offer by an insurer to persons in this State to effect such insurance coverage which enables the individual to apply or enroll for the insurance on the basis of that offer.

HISTORY: Former 1976 Code Section 38-35-942 [1962 Code Section 37-532.3; 1976 Act No. 732 Section 7] recodified as Section 38-35-942 by 1987 Act No. 155, Section 1.



SECTION 38-71-750. Requirements of group policies extended to group policies issued outside State to residents; approval required for mass-marketed policies and certificates.

(1) No group accident, group health, or group accident and health insurance coverage may be extended to residents of this State under a policy issued outside this State which does not provide in substance the provisions of this article unless the director or his designee determines that certain provisions are not appropriate for the coverage provided.

(2) Any insurer extending blanket or group accident, health, or accident and health insurance under a policy issued outside this State to residents of this State shall comply with the requirements of this State relating to advertising and to claims settlement practices with respect to the insurance.

(3) Upon request of the director or his designee, copies of policies and certificates under a policy of group accident, group health, or group accident and health insurance issued outside this State and covering residents of this State must be made available on an informational basis only. However, mass-marketed accident, health, or accident and health insurance policies and certificates must receive approval of the director or his designee pursuant to Section 38-71-720 before they can be offered for sale to residents of this State.

HISTORY: Former 1976 Code Section 38-35-944 [1962 Code Section 37-532.4; 1976 Act No. 732 Section 7; 1985 Act No. 131, Section 2] recodified as Section 38-71-750 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 769, eff July 1, 1995; 2001 Act No. 82, Section 25, eff July 20, 2001.



SECTION 38-71-760. Standards for group accident and health insurance coverage, discontinuance, and replacement.

(a) This section applies to a group accident, group health, or group accident and health insurance or health maintenance organization policy or certificate that is delivered, issued for delivery, or renewed in this State which provides hospital, surgical, or major medical expense insurance, or any combination of these coverages, on an expense incurred basis. It specifically includes a certificate issued under a policy that was issued to a trust located out of the State but which includes participating units located in the State. Renewal of these policies or certificates is presumed to occur on the anniversary date of the date that coverage was first effective unless another renewal date is specifically stated in the certificate.

(b) If a policy or contract subject to this article provides for automatic discontinuance of the policy or contract after a premium or subscription charge has remained unpaid through the grace period allowed for the payment, the carrier is liable for valid claims for covered losses incurred prior to the end of the grace period.

(c) If the actions of the carrier after the end of the grace period indicate that it considers the policy or contract as continuing in force beyond the end of the grace period such as by continuing to recognize claims subsequently incurred, the carrier is liable for valid claims for losses beginning on or before the effective date of the written notice of discontinuance to the policyholder or other entity responsible for making payments or submitting subscription charges to the carrier. The effective date of discontinuance may not be prior to midnight at the end of the third scheduled work day after the date upon which the notice is delivered.

(d) In addition to the notice required under Section 38-71-870 or Section 38-71-675, any notice of discontinuance by the carrier shall include a request to the group policyholder or other entity involved to notify certificate holders covered under the policy or subscriber contract of the date when the group policy or contract will discontinue and advise that, unless otherwise provided in the policy or contract, the carrier is not liable for claims for losses incurred after such date. The notice also shall advise, when the plan involves certificate holder contributions, that, if the policyholder or other entity continues to collect contributions for the coverage beyond the date of discontinuance, the policyholder or other entity may be held solely liable for the benefits for which the contributions are collected.

(e) The carrier shall prepare and furnish to the policyholder or other entity at the same time an appropriate sample notice form to be distributed to the certificate holders concerned indicating the effective date of the discontinuance and urge the certificate holders to refer to their certificates or contracts in order to determine what rights are available to them as a result of the discontinuance.

(f) Every group policy, contract, or certificate issued subject to this article or under which the level of benefits is modified or amended shall provide a reasonable provision for extension of benefits in the event of total disability at the date of discontinuance of the group policy, contract, or certificate as required by the following subsections.

(g) In the case of a group life plan which contains a disability benefit extension of any type such as premium waiver extension, extended death benefit in the event of total disability, or payment of income for a specified period during total disability, the discontinuance of the group policy, contract or certificate does not operate to terminate the extension.

(h) In the case of a group plan providing benefits for loss of time from work or specific indemnity during hospital confinement, discontinuance of the group policy, contract or certificate during a disability has no effect on benefits payable for that disability or confinement.

(i) In the case of hospital or medical expense coverages other than dental expense, a reasonable extension of benefits or accrued liability provision is required. The provision is considered reasonable if it provides an extension of at least twelve months under major medical and comprehensive medical type coverages and under other types of hospital or medical expense coverages provides either an extension of at least ninety days or an accrued liability for expenses incurred during a period of disability or during a period of at least ninety days starting with a specific event which occurred while coverage was in force such as an accident.

(j) Any applicable extension of benefits or accrued liability must be described in any policy, contract, or certificate involved. The benefits payable during any period of extension or accrued liability are subject to the policy's, contract's, or certificate's regular benefit limits such as benefits ceasing at exhaustion of a benefit period or of maximum benefits. For hospital or medical expense coverages, the benefit payments are limited to payments applicable to the disabling condition only. However, the carrier may not charge any premium during any period of extension.

(k) A replacement carrier is considered to be a succeeding carrier within the meaning of this section if the effective date of the coverage provided by it is sixty-two days or less after the date of termination of coverage of the prior carrier.

(l) This subsection applies to the prior carrier.

(1) The prior carrier remains liable only to the extent of its accrued liabilities and extensions of benefits. The position of the prior carrier is the same whether the group policyholder or other entity secures replacement coverage from a new carrier, self-insures, or foregoes the provision of coverage.

(2) For health insurance coverage as defined in Section 38-71-840, in all situations except the prior carrier's withdrawal from the large group market, the small group market or both markets in this State, the liability of the prior carrier for extension of benefits terminates at the earliest of the following:

(A) The date the individual has full coverage for the disabling condition under a group health plan with similar benefits and that plan makes reasonable provision for continuity of care for the disabling condition.

(B) The date the individual is no longer totally disabled.

(C) The date the extension period required in subparagraph (i) expires.

(D) The date of exhaustion of a benefit period of the payment of maximum benefits as provided for in subparagraph (j).

(m) This subsection applies to all groups.

(1) Each person who is eligible for coverage in accordance with the succeeding carrier's plan of benefits with respect to classes eligible and actively at work and nonconfinement rules must be covered by the succeeding carrier's plan of benefits. For health insurance coverage as defined in Section 38-71-840, nonconfinement rules are not permitted and absence from work due to any health status-related factor must be treated as being actively at work.

(2) Each person not covered under the succeeding carrier's plan of benefits in accordance with item (1) of this subsection (m) nevertheless must be covered by the succeeding carrier in accordance with the following rules if the individual was validly covered, including benefit extension, under the prior plan on the date of discontinuance and if the individual is a member of the class of individuals eligible for coverage under the succeeding carrier's plan. Any reference in the following rules to an individual who was or was not totally disabled is a reference to the individual's status immediately prior to the date the succeeding carrier's coverage becomes effective.

(A) The minimum level of benefits to be provided by the succeeding carrier must be the applicable level of benefits of the succeeding carrier's plan reduced by any benefits payable by the prior plan.

(B) Coverage must be provided by the succeeding carrier until at least the earliest of the following dates:

(i) The date the individual becomes eligible under the succeeding carrier's plan as described in item (1) of this subsection (m).

(ii) For each type of coverage, the date the individual's coverage would terminate in accordance with the succeeding carrier's plan provisions applicable to individual termination of coverage, such as at termination of employment or ceasing to be an eligible dependent, as the case may be.

(iii) In the case of an individual who was totally disabled, and in the case of a type of coverage for which subsections (f) through (j) of this section require an extension of benefits or accrued liability, the end of any period of extension or accrued liability which is required of the prior carrier by those subsections or, if the prior carrier's policy or contract is not subject to those subsections, would have been required of that carrier had its policy or contract been subject to those subsections at the time the prior plan was discontinued and replaced by the succeeding carrier's plan.

(3) For health insurance coverage as defined in Section 38-71-840, in the case of an individual who was totally disabled at the time the prior plan was discontinued and replaced by a group health plan with similar benefits, and in the case in which subsection (1) of this section requires an extension of benefits or accrued liability, the minimum level of benefits to be provided by the succeeding carrier must be the applicable level of benefits of the succeeding carrier's plan. This benefit may be reduced by any benefits paid by the prior plan.

(4) In the case of a preexisting conditions limitation included in the succeeding carrier's plan, the level of benefits applicable to preexisting conditions of persons becoming covered by the succeeding carrier's plan in accordance with this subsection (m) during the period of time this limitation applies under the new plan must be the lesser of:

(A) the benefits of the new plan determined without application of the preexisting conditions limitation; and

(B) the benefits of the prior plan.

(5) The succeeding carrier, in applying any deductibles, coinsurance amounts applicable to the out-of-pocket maximums or waiting periods in its plan, shall give credit for the satisfaction or partial satisfaction of the same or similar provisions under a prior plan providing similar benefits. In the case of deductible provisions or coinsurance amounts applicable to the out-of-pocket maximums, the credit must apply for the same or overlapping benefit periods and must be given for expenses actually incurred and applied against the deductible provisions or to the out-of-pocket maximums of the prior carrier's plan during the ninety days preceding the effective date of the succeeding carrier's plan but only to the extent these expenses are recognized under the terms of the succeeding carrier's plan and are subject to similar deductible or coinsurance provisions.

(6) In any situation where a determination of the prior carrier's benefit is required by the succeeding carrier, at the succeeding carrier's request the prior carrier shall furnish a statement of the benefits available or pertinent information sufficient to permit verification of the benefit determination or the determination itself by the succeeding carrier. For the purposes of this section, benefits of the prior plan are determined in accordance with all of the definitions, conditions, and covered expense provisions of the prior plan rather than those of the succeeding plan. The benefit determination must be made as if coverage had not been replaced by the succeeding carrier.

HISTORY: Former 1976 Code Section 38-35-941 [1985 Act No. 131, Section 1] recodified as Section 38-71-760 by 1987 Act No. 155, Section 1; 1991 Act No. 131, Sections 8, 9; 2002 Act No. 228, Section 9, eff 90 days after approval by the Governor (approved May 1, 2002).



SECTION 38-71-770. Mandatory continuation privileges.

A group policy issued for delivery or renewed in this State which provides hospital, surgical, or major medical expense insurance, or any combination of these coverages, on an expense incurred basis must provide that an employee or member who has been insured continuously under the group policy for at least six months whose insurance under the group policy has been terminated for any reason other than nonpayment of the required contribution is entitled to continue coverage under the group policy for the fractional policy month remaining at termination plus six additional policy months. A group policy is considered to be a successor policy within the meaning of this section if the effective date of the coverage provided by it is sixty-two days or less after the date of termination of coverage of the prior carrier. The employee or member is not entitled to have his coverage continued if the employee or member was entitled under federal law to continuation of his coverage for a period of greater duration than provided by this section. Continuation of coverage is subject to the group policy or a successor policy remaining in force and the employee paying the entire group premium, including any portion usually paid by the former employer, before the date each month that the group policy month begins. Policies which provide benefits for other than hospital, surgical, major medical, or which provide benefits for specific diseases or accidental injuries only are not affected by this section.

A notification of the privilege to continue coverage after termination must be included in each certificate of coverage. In addition, the employer shall clearly and meaningfully advise an employee upon termination of the right to continue insurance and shall advise the employee of the amount of premium required and of the employee's responsibility to pay the premium each month before the date that the policy month begins. An employee is not entitled to continue coverage under the group if eligible for other group coverage which provides similar benefits nor if the person is eligible for medicare benefits provided by Title XVIII of the United States Social Security Act or of any successor acts. Any benefits, except extended benefits payable by the policy during the period of continuation, are considered secondary to benefits under any other group health policy that is in force on a person insured through this continuation privilege.

HISTORY: Former 1976 Code Section 38-35-946 [1978 Act No. 547, 1979 Act No. 149 Section 1] recodified as Section 38-71-770 by 1987 Act No. 155, Section 1; 1989 Act No. 127, Section 9; 1991 Act No. 131, Section 10.



SECTION 38-71-780. Required provision for continuation of coverage for handicapped and dependent children.

A group hospital or medical expense insurance policy, hospital service plan contract, or medical service plan contract delivered or issued for delivery in this State which provides that coverage of a dependent child of an employee or other member of the coverage group terminates upon attainment of the limiting age for dependent children specified in the policy or contract shall also provide in substance that attainment of the limiting age does not operate to terminate the coverage of the child while the child is and continues to be both (a) incapable of self-sustaining employment by reason of intellectual disability or physical handicap, and (b) chiefly dependent upon the employee or member for support and maintenance, as long as proof of the incapacity and dependency is furnished to the insurer by the employee or member within thirty-one days of the child's attainment of the limiting age and subsequently as may be required by the insurer, but not more frequently than annually after the two-year period following the child's attainment of the limiting age.

HISTORY: Former 1976 Code Section 38-35-950 [1962 Code Section 37-532.2; 1970 (56) 2465] recodified as Section 38-71-780 by 1987 Act No. 155, Section 1.



SECTION 38-71-785. Dependent child; medically necessary leave of absence.

(A) As used in this section:

(1) "Dependent child" means a beneficiary under a policy or certificate of coverage who:

(a) is a dependent child, under the terms of the coverage, of a participant or beneficiary under the coverage; and

(b) was enrolled in the coverage, on the basis of being a student at a postsecondary educational institution immediately before the first date of the medically necessary leave of absence involved.

(2) "Health insurance coverage" means as defined in Section 38-71-840(14).

(3) "Health insurance issuer" or "issuer" means an entity that provides health insurance coverage in this State as defined in Section 38-71-840(16).

(4) "Medically necessary leave of absence" means a leave of absence of a dependent child from a postsecondary educational institution, including an institution of higher education as defined in Section 102 of the Higher Education Act of 1965, or any other change in enrollment of the child at such an institution, that:

(a) commences while the child is suffering from a serious illness or injury;

(b) is medically necessary; and

(c) causes the child to lose student status for purposes of coverage under the terms of the policy or certificate of coverage.

(5) "State health plan" means the employee and retiree insurance program provided for in Article 5, Chapter 11, Title 1.

(B) This section applies to health insurance coverage offered by a health insurance issuer, including the state health plan, that is delivered, issued for delivery, or renewed in this State and which provides health insurance coverage in the group market.

(C)(1) In the case of a dependent child, a health insurance issuer may not terminate health insurance coverage of the child due to a medically necessary leave of absence before the date that is the earlier of:

(a) one year after the first day of the medically necessary leave of absence; or

(b) the date on which the coverage would otherwise terminate under the terms of the policy or certificate of coverage.

(2) The provisions of this subsection apply to health insurance coverage offered by a health insurance issuer only if the issuer has received written certification by a treating physician of the dependent child that states the child is suffering from a serious illness or injury and that the leave of absence or other change of enrollment is medically necessary.

(D) Each health insurance issuer shall include with a notice regarding a requirement for certification of student status for coverage under the policy or coverage in a plain-language description of the terms of this section for continued coverage during medically necessary leaves of absence.

(E) A dependent child whose benefits are continued under this section is entitled to the same benefits during the medically necessary leave of absence as if the child continued to be a covered student at the institution of higher education and was not on a medically necessary leave of absence.

(F) Coverage of the dependent child shall continue for the remainder of the period of the medically necessary leave of absence under the changed coverage in the same manner as it would have under the previous coverage in the case where:

(1) a dependent child is in a period of health insurance coverage pursuant to a medically necessary leave of absence;

(2) the manner in which the participant or beneficiary is covered under the policy or certificate of coverage changes, whether through a change in health insurance coverage or health insurance issuer, a change from self-insured coverage to health insurance coverage, or otherwise; and

(3) the coverage as changed continues to provide coverage of dependent children.

HISTORY: 2010 Act No. 217, Section 3, eff June 7, 2010.



SECTION 38-71-790. Payment of benefits.

The benefits payable under any policy or contract of group accident, group health, and group accident and health insurance are payable to the employee or to some beneficiary or beneficiaries designated by him, other than the employer. However, if there is no designated beneficiary as to all or any part of the insurance at the death of the employee or member, then the amount of insurance payable for which there is no designated beneficiary is payable to the estate of the employee or member, except that:

(1) The insurer may in such case, at its option, pay the insurance to any one or more of the following surviving relatives of the employee or member: wife, husband, mother, father, child or children, or brothers or sisters; and

(2) Payment of benefits for expenses incurred on account of hospitalization or medical or surgical aid, as provided in Section 38-71-800, may be made by the insurer to the hospital or other person furnishing the aid. Payment so made discharges the insurer's obligation with respect to the amount of insurance so paid.

HISTORY: Former 1976 Code Section 38-35-960 [1947 (45) 322; 1952 Code Section 37-534; 1962 Code Section 37-534] recodified as Section 38-71-790 by 1987 Act No. 155, Section 1.



SECTION 38-71-800. Hospital and medical expenses.

Any policy or contract of group accident, group health, or group accident and health insurance may include provisions for the payment by the insurer of benefits to the employee or other member of the insured group on account of hospitalization or medical or surgical aid for himself, his spouse, his child or children, or other individuals chiefly dependent upon him for support and maintenance.

HISTORY: Former 1976 Code Section 38-35-970 [1947 (45) 322; 1952 Code Section 37-535; 1962 Code Section 37-535] recodified as Section 38-71-800 by 1987 Act No. 155, Section 1.



SECTION 38-71-810. Readjustment of rates or refunds or dividends.

Any policy or contract of group accident, group health, or group accident and health insurance may provide for readjustment of the rate of premium based on experience thereunder at the end of the first year or of any subsequent year of insurance thereunder. The readjustment may be retroactive only for that policy year. Any refund under any plan for readjustment of the rate of premium based on the experience under group policies and any dividend paid under these policies may be used to reduce the policyholder's contribution to group insurance for the insureds of the policyholder and the excess over the contribution by the employer must be applied by the policyholder for the sole benefit of the insureds.

HISTORY: Former 1976 Code Section 38-35-980 [1947 (45) 322; 1952 Code Section 37-536; 1962 Code Section 37-536] recodified as Section 38-71-810 by 1987 Act No. 155, Section 1; 1988 Act No. 394, Section 11.



SECTION 38-71-840. Definitions.

(A) As used in this subarticle:

(1) "Affiliation period" means a period which, under the terms of the health insurance coverage offered by a health maintenance organization, must expire before the health insurance coverage becomes effective. The organization is not required to provide health care services or benefits during the period, and no premium may be charged to the participant or beneficiary for any coverage during the period. The period begins on the enrollment date and runs concurrently with any waiting period under the plan.

(2) "Beneficiary" has the meaning given the term under Section 3(8) of the Employee Retirement Income Security Act of 1974.

(3) "Bona fide association" means, with respect to health insurance coverage offered in the State, an association which:

(a) has been actively in existence for at least five years;

(b) has been formed and maintained in good faith for purposes other than obtaining insurance;

(c) does not condition membership in the association on any health status-related factor relating to an individual, including an employee of an employer or a dependent of an employee;

(d) makes health insurance coverage offered through the association available to all members regardless of any health status-related factor relating to the members or individuals eligible for coverage through a member;

(e) does not make health insurance coverage offered through the association available other than in connection with a member of the association; and

(f) meets additional requirements as may be imposed under state law.

(4) "COBRA continuation provision" means any of the following:

(a) Part 6, Subtitle B, Title I of the Employee Retirement Income Security Act of 1974 other than Section 609 of the act;

(b) Section 4908B of the Internal Revenue Code of 1986, other than subsection (f)(1) of the section insofar as it relates to pediatric vaccines; or

(c) Title XXII of the Public Health Service Act.

(5) "Church plan" has the meaning given the term under Section 3(33) of the Employee Retirement Income Security Act of 1974.

(6) "Director of Insurance" or "director" means the person who is appointed by the Governor upon the advice and consent of the Senate and who is responsible for the operation and management of the Department of Insurance, including all of its divisions. The director may appoint or designate the person or persons who shall serve at the pleasure of the director to carry out the objectives or duties of the department as provided by law. "Director" also includes a designee or deputy director upon whom the director has bestowed any duty or function required of the director by law in managing or supervising the Department of Insurance.

(7) "Employee" has the meaning given the term under Section 3(6) of the Employee Retirement Income Security Act of 1974.

(8) "Employer" has the meaning given the term under Section 3(5) of the Employee Retirement Income Security Act of 1974, except that the term includes only employers of two or more employees.

(9) "Employer contribution rule" means a requirement relating to the minimum level or amount of employer contribution toward the premium for enrollment of participants and beneficiaries.

(10) "Enrollment date" means, with respect to an individual covered under a group health plan or health insurance coverage, the date of enrollment of the individual in the plan or coverage or, if earlier, the first day of the waiting period for the enrollment.

(11) "Governmental plan" has the meaning given the term under Section 3(32) of the Employee Retirement Income Security Act of 1974 and any governmental plan established or maintained for its employees by the government of the United States or by any agency or instrumentality of the government.

(12) "Group health insurance coverage" means, in connection with a group health plan, health insurance coverage offered by a health insurance issuer in connection with the plan.

(13) "Group health plan" means an employee welfare benefit plan, as defined in Section 3(1) of the Employee Retirement Income Security Act of 1974, to the extent that the plan provides medical care, including items and services paid for as medical care, to employees or their dependents, as defined under the terms of the plan, directly or through insurance, reimbursement, or otherwise.

(14) "Health insurance coverage" means benefits consisting of medical care provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as medical care under any hospital or medical service policy or certificate, hospital or medical service plan contract, or health maintenance organization contract offered by a health insurance issuer, except:

(a) coverage only for accident, or disability income insurance, or any combination of accident and disability income insurance;

(b) coverage issued as a supplement to liability insurance;

(c) liability insurance, including general liability insurance and automobile liability insurance;

(d) workers' compensation or similar insurance;

(e) automobile medical payment insurance;

(f) credit-only insurance;

(g) coverage for on-site medical clinics;

(h) other similar insurance coverage, specified in regulations, under which benefits for medical care are secondary or incidental to other insurance benefits;

(i) if offered separately:

(i) limited scope dental or vision benefits;

(ii) benefits for long-term care, nursing home care, home health care, community-based care, or any combination of these;

(iii) other similar, limited benefits as are specified in regulations;

(j) if offered as independent, noncoordinated benefits:

(i) coverage only for a specified disease or illness;

(ii) hospital indemnity or other fixed indemnity insurance;

(k) if offered as a separate insurance policy:

(i) Medicare supplemental health insurance as defined under Section 1882(g)(1) of the Social Security Act;

(ii) coverage supplemental to the coverage provided under Chapter 55, Title 10 of the United States Code; and

(iii) similar supplemental coverage under a group health plan.

(15) "Group participation rule" means a requirement relating to the minimum number of participants or beneficiaries that must be enrolled in relation to a specified percentage of number of eligible individuals or employees of an employer.

(16) "Health insurance issuer" or "issuer" means any entity that provides health insurance coverage in this State. For purposes of this section, "issuer" includes an insurance company, a health maintenance organization, and any other entity providing health insurance coverage which is licensed to engage in the business of insurance in this State and which is subject to state insurance regulation.

(17) "Health maintenance organization" means an organization as defined in Section 38-33-20(7).

(18) "Health status-related factor" means any of the following factors in relation to the individual or a dependent of the individual: health status; medical condition, including both physical and mental illnesses; claims experience; receipt of health care; medical history; genetic information; evidence of insurability, including conditions arising out of acts of domestic violence; or disability.

(19) "Individual health insurance coverage" means health insurance coverage offered to individuals in the individual market but does not include short-term limited duration insurance.

(20) "Individual market" means the market for health insurance coverage offered to individuals other than in connection with a group health plan. The term includes coverage offered in connection with a group health plan that has fewer than two participants as current employees on the first day of the plan year unless the State elects to regulate coverage as coverage issued to small employers as defined in Section 38-71-1330.

(21) "Large group market" means the health insurance market under which individuals obtain health insurance coverage, directly or through any arrangement, on behalf of themselves and their dependents through a group health plan maintained by an employer that is not a small employer, as defined in Section 38-71-1330.

(22) "Late enrollee" means, with respect to coverage under a group health plan, a participant or beneficiary who enrolls under the plan other than during:

(a) the first period in which the individual is eligible to enroll under the plan if the initial enrollment period is a period of at least thirty days; or

(b) a special enrollment period under Section 38-71-850(E).

(23) "Medical care" means amounts paid for:

(a) the diagnosis, cure, mitigation, treatment, or prevention of disease or amounts paid for the purpose of affecting any structure or function of the body;

(b) amounts paid for transportation primarily for and essential to medical care referred to in subitem (a); and

(c) amounts paid for insurance covering medical care referred to in subitems (a) and (b).

(24) "Network plan" means health insurance coverage of a health insurance issuer under which the financing and delivery of medical care, including items and services paid for as medical care, are provided, in whole or in part, through a defined set of providers under contract with the issuer.

(25) "Participant" has the meaning given the term under Section 3(7) of the Employee Retirement Income Security Act of 1974.

(26) "Placement" or being "placed" for adoption, in connection with any placement for adoption of a child with any person, means the assumption and retention by the person of a legal obligation for total or partial support of the child in anticipation of adoption of the child. The child's placement with the person terminates upon the termination of such legal obligation.

(27) "Plan sponsor" has the meaning given the term under Section 3(16)(B) of the Employee Retirement Income Security Act of 1974.

(28) "Preexisting condition exclusion" means, with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for the coverage, whether or not any medical advice, diagnosis, care, or treatment was recommended or received before the date. Genetic information may not be treated as a preexisting condition in the absence of a diagnosis of the condition related to the information.

(29) "Small group market" means the health insurance market under which individuals obtain health insurance coverage, directly or through any arrangement, on behalf of themselves and their dependents through a group health plan maintained by a small employer, as defined in Section 38-71-1330.

(30) "Waiting period" means, with respect to a group health plan and an individual who is a potential participant or beneficiary in the plan, the period that must pass with respect to the individual before the individual is eligible to be covered for benefits under the terms of the plan.

HISTORY: 1997 Act No. 5, Section 3.



SECTION 38-71-850. Preexisting condition exclusion; limitations; creditable coverage; certification; enrollment for coverage.

(A) Subject to subsection (C), a health insurance issuer offering group health insurance coverage, may, with respect to a participant or beneficiary, impose a preexisting condition exclusion only if the:

(1) exclusion relates to a condition, whether physical or mental, regardless of the cause of the condition, for which medical advice, diagnosis, care, or treatment was recommended or received within the six-month period ending on the enrollment date;

(2) exclusion extends for not more than twelve months without medical care, treatment, or supplies ending after the effective date of coverage or twelve months after the enrollment date, whichever occurs first, or eighteen months after the enrollment date in the case of a late enrollee; and

(3) period of any preexisting condition exclusion is reduced by the aggregate of the periods of creditable coverage if any, as defined in item (B)(1), applicable to the participant or beneficiary as of the enrollment date.

(B)(1) For purposes of this subarticle, "creditable coverage" means, with respect to an individual, coverage of the individual under:

(a) a group health plan;

(b) health insurance coverage;

(c) Part A or Part B, Title XVIII of the Social Security Act;

(d) Title XIX of the Social Security Act, other than coverage consisting solely of benefits under Section 1928;

(e) Chapter 55, Title 10 of the United States Code;

(f) a medical care program of the Indian Health Service or of a tribal organization;

(g) a state health benefits risk pool, including the South Carolina Health Insurance Pool;

(h) a health plan offered under Chapter 89 of Title 5, United States Code;

(i) a public health plan as defined in regulations;

(j) a health benefit plan under Section 5(e) of the Peace Corps Act (22 U.S.C. 2504(e)); or

(k) Title XXI of the Social Security Act (State Children's Health Insurance Program).

The term does not include coverage consisting only of those benefits excepted from the definition of health insurance coverage.

(2)(a) A period of creditable coverage shall not be counted, with respect to enrollment of an individual under a group health plan, if, after the period and before the enrollment date, there was a sixty-three-day period during all of which the individual was not covered under any creditable coverage.

(b) For purposes of item (2)(a) and item (C)(4), any period that an individual is in a waiting period for any coverage under a group health plan or for group health insurance coverage or is in an affiliation period, as defined in Section 38-71-840, shall not be taken into account in determining the continuous period under subitem (a).

(3)(a) Except as otherwise provided under subitem (b), for purposes of applying subitem (A)(3), a health insurance issuer offering group health insurance coverage, shall count a period of creditable coverage without regard to the specific benefits covered during the period.

(b) A health insurance issuer offering group health insurance, may elect to apply item (A)(3) based on coverage of benefits within each of several classes or categories of benefits specified in regulations rather than as provided under subitem (a). The election must be made on a uniform basis for all participants and beneficiaries. Under the election an issuer shall count a period of creditable coverage with respect to any class or category of benefits if any level of benefits is covered within the class or category.

(c) In the case of an election under subitem (b) with respect to health insurance coverage offered by an issuer in the small or large group market, the issuer:

(i) shall prominently state in any disclosure statements concerning the coverage, and to each employer at the time of the offer or sale of the coverage, that the issuer has made such election; and

(ii) shall include in the statements a description of the effect of the election.

(4) Periods of creditable coverage with respect to an individual shall be established through presentation of certifications described in subsection (D) or in such other manner as may be specified in regulations.

(C)(1) Subject to item (4), a health insurance issuer offering group health insurance coverage, may not impose any preexisting condition exclusion in the case of an individual who, as of the last day of the thirty-one-day period beginning with the date of birth, is covered under creditable coverage.

(2) Subject to item (4), a health insurance issuer offering group health insurance coverage, may not impose any preexisting condition exclusion in the case of a child who is adopted or placed for adoption before attaining eighteen years of age and who, as of the last day of the thirty-one-day period beginning on the date of the adoption or placement for adoption, is covered under creditable coverage. This item does not apply to coverage before the date of such adoption or placement for adoption.

(3) A health insurance issuer offering group health insurance coverage, may not impose any preexisting condition exclusion relating to pregnancy as a preexisting condition.

(4) Items (1) and (2) no longer apply to an individual after the end of the first sixty-three-day period during all of which the individual was not covered under any creditable coverage.

(D)(1)(a) A health insurance issuer offering group health insurance coverage, shall provide the certification described in subitem (b):

(i) at the time an individual ceases to be covered under the plan or otherwise becomes covered under a COBRA continuation provision;

(ii) in the case of an individual becoming covered under such a provision, at the time the individual ceases to be covered under such provision; and

(iii) on the request on behalf of an individual made not later than twenty-four months after the date of cessation of the coverage described in subitem (a)(i) or (ii), whichever is later.

The certification under sub-subitem (i) may be provided, to the extent practicable, at a time consistent with notices required under any applicable COBRA continuation provision.

(b) The certification described in this subitem is a written certification of:

(i) the period of creditable coverage of the individual under the plan and the coverage, if any, under the COBRA continuation provision; and

(ii) the waiting period, if any, and affiliation period, if applicable, imposed with respect to the individual for any coverage under the plan.

(2) In the case of an election described in subitem (B)(3)(b) by a group health plan or health insurance issuer, if the plan or issuer enrolls an individual for coverage under the plan and the individual provides a certification of coverage of the individual under item (1):

(a) upon request of the plan or issuer, the issuer which issued the certification provided by the individual shall promptly disclose to the requesting plan or issuer information on coverage of classes and categories of health benefits available under the entity's plan or coverage; and

(b) the issuer may charge the requesting plan or issuer for the reasonable cost of disclosing the information.

(3) The Director of Insurance shall establish rules to prevent an issuer's failure to provide information under item (1) or (2) with respect to previous coverage of an individual from adversely affecting any subsequent coverage of the individual under another group health plan or health insurance coverage.

(E)(1) A health insurance issuer offering group health insurance coverage in connection with a group health plan, shall permit an employee who is eligible, but not enrolled, for coverage under the terms of the plan, or a dependent of the employee if the dependent is eligible, but not enrolled, for coverage under such terms, to enroll for coverage under the terms of the plan if each of the following conditions is met:

(a) The employee or dependent was covered under a group health plan or had health insurance coverage at the time coverage was previously offered to the employee or dependent.

(b) The employee stated in writing at the time that coverage under a group health plan or health insurance coverage was the reason for declining enrollment, but only if the plan sponsor or issuer, if applicable, required such a statement at the time and provided the employee with notice of the requirement and the consequences of the requirement at the time.

(c) The employee's or dependent's coverage described in subitem (a):

(i) was under a COBRA continuation provision and the coverage under the provision was exhausted; or

(ii) was not under such a provision and either the coverage was terminated as a result of loss of eligibility for the coverage, including as a result of legal separation, divorce, death, termination of employment, or reduction in the number of hours of employment, or employer contributions toward the coverage were terminated;

(iii) was one of multiple health insurance plans offered by an employer and the employee elects a different plan during an open enrollment period.

(d) Under the terms of the plan, the employee requests the enrollment not later than thirty days after the date of exhaustion of coverage described in subitem (c)(i) or termination of coverage or employer contribution described in subitem (c)(ii).

(2)(a) If:

(i) a group health plan makes coverage available with respect to a dependent of an individual;

(ii) the individual is a participant under the plan, or has met any waiting period applicable to becoming a participant under the plan and is eligible to be enrolled under the plan but for a failure to enroll during a previous enrollment period; and

(iii) a person becomes a dependent of the individual through marriage, birth, or adoption or placement for adoption, the health insurance issuer offering health insurance coverage in connection with the group health plan shall provide for a dependent special enrollment period described in subitem (b) during which the person or, if not otherwise enrolled, the individual may be enrolled under the plan as a dependent of the individual, and in the case of the birth or adoption of a child, the spouse of the individual may be enrolled as a dependent of the individual if such spouse is otherwise eligible for coverage.

(b) A dependent special enrollment period under this subitem must be not less than thirty-one days and begins on the later of:

(i) the date dependent coverage is made available; or

(ii) the date of the marriage, birth, or adoption or placement for adoption as the case may be described in subitem (a)(iii).

(c) If an individual seeks to enroll a dependent during the first thirty-one days of a dependent special enrollment period, the coverage of the dependent shall become effective:

(i) in the case of marriage, not later than the first day of the first month beginning after the date the completed request for enrollment is received;

(ii) in the case of a dependent's birth or a dependent's adoption or placement for adoption within thirty-one days of birth, as of the date of the birth; or

(iii) in the case of a dependent's adoption or placement for adoption beyond thirty-one days from the date of birth, the date of the adoption or placement for adoption.

(3) A health insurance issuer offering group health insurance coverage in connection with a group health plan, shall permit a dependent, spouse, or minor or dependent child, of an employee, if the dependent is eligible, but not enrolled for coverage, to enroll for coverage under the terms of the plan if a court has ordered that coverage be provided for the dependent under a covered employee's health insurance plan and a request for enrollment is made within thirty days after the issuance of the court order.

(4) A health insurance issuer offering group health insurance coverage in connection with a group health plan shall permit an employee who is eligible, but not enrolled for coverage, or a dependent of the employee if the dependent is eligible, but not enrolled for coverage, to enroll for coverage under the terms of the plan if one of the following conditions is met:

(a) the employee or dependent was covered under a Medicaid plan pursuant to Title XIX of the Social Security Act or under a State Children's Health Insurance Program pursuant to Title XXI of the Social Security Act and coverage of the employee or dependent under the plan or program is terminated as a result of loss of eligibility for the coverage and the employee requests enrollment not later than sixty days after the date of termination of the coverage; or

(b) the employee or dependent becomes eligible for assistance with respect to coverage under the group health plan under a Medicaid plan or State Children's Health Insurance Program, including under any waiver or demonstration project conducted under or in relation to the plan or program, if the employee requests enrollment not later than sixty days after the date the employee or dependent is determined to be eligible for assistance.

An individual who requests enrollment as specified in this item must be enrolled, even if there is otherwise no open enrollment period, without any penalties for late enrollment.

(F)(1) A health maintenance organization which offers health insurance coverage in connection with a group health plan and which does not impose any preexisting condition exclusion allowed under subsection (A) with respect to any particular coverage option may impose an affiliation period for such coverage option, but only if:

(a) the period is applied uniformly without regard to any health status-related factors; and

(b) the period does not exceed two months, or three months in the case of a late enrollee.

(2) A health maintenance organization described in subitem (1) may use alternative methods from those described in item (1) to address adverse selection as approved by the Director of Insurance or his designee.

(G)(1)(a)(i) Subject to subitem (a)(ii), no period before July 1, 1996, shall be taken into account in determining creditable coverage.

(ii) The Director of Insurance shall provide for a process either by bulletin or by order whereby individuals who need to establish creditable coverage for periods before July 1, 1996, and who would have the coverage credited but for subitem (a)(i) may be given credit for creditable coverage for the periods through the presentation of documents or other means.

(b)(i) Subject to subitems (b)(ii) and (iii), subsection (D) applies to events occurring after June 30, 1996.

(ii) In no case is a certification required to be provided under subsection (D) before June 1, 1997.

(iii) In the case of an event occurring after June 30, 1996, and before October 1, 1996, a certification is not required to be provided under subsection (D) unless an individual, with respect to whom the certification is otherwise required to be made, requests the certification in writing.

(c) In the case of an individual who seeks to establish creditable coverage for any period for which certification is not required because it relates to an event occurring before June 30, 1996:

(i) the individual may present other credible evidence of the coverage in order to establish the period of creditable coverage; and

(ii) a health insurance issuer shall not be subject to any penalty or enforcement action with respect to the issuer's crediting or not crediting the coverage if the issuer has sought to comply in good faith with the applicable requirements under this section.

HISTORY: 1997 Act No. 5, Section 3; 2010 Act No. 217, Sections 4, 5, eff June 7, 2010.



SECTION 38-71-860. Health status-related factors in relation to individual enrollees and their dependents; restrictions on eligibility rules and premium charges.

(A)(1) Subject to item (2), a health insurance issuer offering group health insurance coverage in connection with a group health plan, may not establish rules for eligibility, including continued eligibility, of any individual to enroll under the terms of the plan based on any of the following health status-related factors in relation to the individual or a dependent of the individual:

(a) health status;

(b) medical condition, including both physical and mental illnesses;

(c) claims experience;

(d) receipt of health care;

(e) medical history;

(f) genetic information;

(g) evidence of insurability, including conditions arising out of acts of domestic violence;

(h) disability.

(2) To the extent consistent with Sections 38-71-850 and 38-71-1360 and any other applicable state law, item (1) shall not be construed:

(a) to require group health insurance coverage to provide particular benefits other than those provided under the terms of such coverage; or

(b) to prevent such a plan or coverage from establishing limitations or restrictions on the amount, level, extent, or nature of the benefits or coverage for similarly situated individuals enrolled in the plan or coverage.

(3) For purposes of item (1), rules for eligibility to enroll under a plan include rules defining any applicable waiting periods for the enrollment.

(B)(1) A health insurance issuer offering health insurance coverage in connection with a group health plan, may not require any individual, as a condition of enrollment or continued enrollment under the plan, to pay a premium or contribution which is greater than the premium or contribution for a similarly situated individual enrolled in the plan on the basis of any health status-related factor in relation to the individual or to an individual enrolled under the plan as a dependent of the individual.

(2) To the extent consistent with Sections 38-71-940, 38-71-200, and 38-55-50 and any other applicable state law, nothing in item (1) shall be construed to:

(a) restrict the amount that an employer may be charged for coverage under a group health plan under applicable state law; or

(b) prevent a group health plan, and a health insurance issuer offering group health insurance coverage, from establishing premium discounts or rebates or modifying otherwise applicable copayments or deductibles in return for adherence to programs of health promotion and disease prevention, in accordance with applicable state law.

HISTORY: 1997 Act No. 5, Section 3.



SECTION 38-71-870. Coverage in small or large group market in connection with group health plan; nonrenewal or discontinuance; restrictions; modification of coverage; plan sponsor.

(A) Except as provided in this section, if a health insurance issuer offers health insurance coverage in the small or large group market in connection with a group health plan, the issuer must renew or continue in force such coverage for all eligible employees and dependents at the option of the plan sponsor of the plan.

(B) A health insurance issuer may nonrenew or discontinue health insurance coverage offered in connection with a group health plan in the small or large group market based only on one or more of the following:

(1) The plan sponsor has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or the issuer has not received timely premium payments.

(2) The plan sponsor has performed an act or practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage or, with respect to coverage of an insured individual, fraud, or intentional misrepresentation by the insured individual or the individual's representative. If the fraud or intentional misrepresentation is made by a person with respect to any person's prior health condition, the insurer has the right also to deny coverage to that person or to impose as a condition of continued coverage the exclusion of the condition misrepresented.

(3) The plan sponsor has failed to comply with a material plan provision relating to employer contribution or group participation rules as permitted under Section 38-71-1360(A)(4) in the case of the small group market or pursuant to applicable state law in the large group market.

(4) The issuer is ceasing to offer coverage in such market in accordance with subsection (C) and applicable state law.

(5) In the case of a health insurance issuer that offers health insurance coverage in the market through a network plan, there is no longer any enrollee in connection with such plan who lives, resides, or works in the service area of the issuer or in the area for which the issuer is authorized to do business and, in the case of the small group market, the issuer would deny enrollment with respect to such plan under Section 38-71-1360(C)(1).

(6) In the case of health insurance coverage that is made available in the small or large group market only through one or more bona fide associations, the membership of an employer in the association, on the basis of which the coverage is provided, ceases but only if such coverage is terminated under this item uniformly without regard to any health status-related factor relating to any covered individual.

(C)(1) In any case in which an issuer decides to discontinue offering a particular type of group health insurance coverage offered in the small or large group market, coverage of such type may be discontinued by the issuer in accordance with applicable state law in such market only if the issuer:

(a) provides notice to each plan sponsor provided coverage of this type in such market, and participants and beneficiaries covered under the coverage, of the discontinuation at least ninety days before to the date of the discontinuation of the coverage;

(b) offers to each plan sponsor provided coverage of this type in the market, the option to purchase all or, in the case of the large group market, any other health insurance coverage currently being offered by the issuer to a group health plan in such market; and

(c) in exercising the option to discontinue coverage of this type and in offering the option of coverage under subitem (b), the issuer acts uniformly without regard to the claims experience of those sponsors or any health status-related factor relating to any participants or beneficiaries covered or new participants or beneficiaries who may become eligible for the coverage.

(2)(a) In any case in which a health insurance issuer elects to discontinue offering all health insurance coverage in the small group market or the large group market, or both markets, in this State, health insurance coverage may be discontinued by the issuer only in accordance with applicable state law and if:

(i) the issuer provides notice to the Director of Insurance and to each plan sponsor, and participants and beneficiaries covered under the coverage, of the discontinuation at least one hundred eighty days before the date of the discontinuation of the coverage; and

(ii) all health insurance coverage issued or delivered for issuance in the State in such market is discontinued and coverage under the health insurance coverage in the market is not renewed.

(b) In the case of a discontinuation under subitem (a) in a market, the issuer may not provide for the issuance of any health insurance coverage in the market in this State during the five-year period beginning on the date of the discontinuation of the last health insurance coverage not so renewed.

(D) At the time of coverage renewal, a health insurance issuer may modify the health insurance coverage for a product offered to a group health plan in the:

(1) large group market; or

(2) small group market if, for coverage that is available in the market other than only through one or more bona fide associations, the modification is consistent with state law and effective on a uniform basis among group health plans with that product.

(E) In applying this section in the case of health insurance coverage that is made available by a health insurance issuer in the small or large group market to employers only through one or more associations, a reference to "plan sponsor" is deemed, with respect to coverage provided to an employer member of the association, to include a reference to such employer.

HISTORY: 1997 Act No. 5, Section 3.



SECTION 38-71-880. Medical and surgical benefits and mental health or substance use disorder benefits; aggregate lifetime limits.

(A)(1) In the case of health insurance coverage offered in connection with a group health plan that provides both medical and surgical benefits and mental health or substance use disorder benefits:

(a) if the coverage does not include an aggregate lifetime limit on substantially all medical and surgical benefits, the coverage may not impose any aggregate lifetime limit on mental health or substance use disorder benefits;

(b) if the coverage includes an aggregate lifetime limit, also referred to in this item as the "applicable lifetime limit", on substantially all medical and surgical benefits, the coverage must either:

(i) apply the applicable lifetime limit both to the medical and surgical benefits to which it otherwise would apply and to mental health and substance use disorder benefits and not distinguish in the application of the limit between the medical and surgical benefits and mental health and substance use disorder benefits; or

(ii) not include any aggregate lifetime limit on mental health or substance use disorder benefits that is less than the applicable lifetime limit;

(c) in the case of coverage that is not described in subitem (a) or (b) and that includes no or different aggregate lifetime limits on different categories of medical and surgical benefits, the director or his designee may promulgate regulations under which subitem (b) is applied to the coverage with respect to mental health and substance use disorder benefits by substituting for the applicable lifetime limit an average aggregate limit that is computed taking into account the weighted average of the aggregate lifetime limits applicable to the categories.

(2) In the case of health insurance coverage offered in connection with a group health plan that provides both medical and surgical benefits and mental health or substance use disorder benefits:

(a) if the coverage does not include an annual limit on substantially all medical and surgical benefits, the coverage may not impose any annual limit on mental health or substance use disorder benefits;

(b) if the coverage includes an annual limit on substantially all medical and surgical benefits, referred to as the "applicable annual limit", the coverage must either:

(i) apply the applicable annual limit both to medical and surgical benefits to which it otherwise would apply and to mental health and substance use disorder benefits and not distinguish in the application of such limit between such medical and surgical benefits and mental health and substance use disorder benefits; or

(ii) not include any annual limit on mental health or substance use disorder benefits that is less than the applicable annual limit;

(c) in the case of coverage that is not described in subitem (a) or (b) and that includes no or different annual limits on different categories of medical and surgical benefits, the director or his designee may promulgate regulations under which subitem (b) is applied to the coverage with respect to mental health and substance use disorder benefits by substituting for the applicable annual limit an average annual limit that is computed taking into account the weighted average of the annual limits applicable to the categories.

(3) In the case of a group health plan, or health insurance coverage offered in connection with a plan, that provides both medical and surgical benefits and mental health or substance use disorder benefits, the plan or coverage must ensure that:

(a) the financial requirements applicable to the mental health or substance use disorder benefits are no more restrictive than the predominant financial requirements applied to substantially all medical and surgical benefits covered by the plan or coverage and there are no separate cost sharing requirements that are applicable only with respect to mental health or substance use disorder benefits; and

(b) the treatment of limitations applicable to the mental health or substance use disorder benefits are no more restrictive than the predominant treatment limitations applied to substantially all medical and surgical benefits covered by the plan or coverage and there are no separate treatment limitations that are applicable only with respect to mental health or substance use disorder benefits.

(4) In the case of a plan or coverage that provides both medical and surgical benefits and mental health or substance use disorder benefits, if the plan or coverage provides coverage for medical or surgical benefits provided by out-of-network providers, the plan or coverage must provide coverage for mental health or substance use disorder benefits provided by out-of-network providers in a manner that is consistent with the requirements of this section.

(B) To the extent consistent with Section 38-71-737 and another applicable state law, nothing in this section may be construed:

(1) as requiring health insurance coverage offered in connection with a group health plan to provide any mental health or substance use disorder benefits; or

(2) in the case of a group health plan or health insurance coverage offered in connection with a plan that provides mental health or substance use disorder benefits, as affecting the terms and conditions of the plan or coverage relating to benefits under the plan or coverage, except as provided in subsection (A).

(C)(1) This section does not apply to a group health insurance coverage offered in connection with a group health plan for any plan year of a small employer.

(2) For purposes of this subsection, "small employer" means, in connection with a group health plan with respect to a calendar year and a plan year, an employer who employed an average of at least two but not more than fifty employees on business days during the preceding calendar year and who employs at least two employees on the first day of the plan year.

(3) For purposes of this subsection:

(a) All persons treated as a single employer under subsection (b), (c), (m), or (o) of Section 414 of the Internal Revenue Code of 1986 are treated as one employer.

(b) In the case of an employer which was not in existence throughout the preceding calendar year, the determination of whether the employer is a small employer is based on the average number of employees that it is reasonably expected the employer will employ on business days in the current calendar year.

(c) A reference in this subsection to an employer includes a reference to any predecessor of the employer.

(4) This section does not apply with respect to health insurance coverage offered in connection with a group health plan if the application of this section to this coverage results in an increase in the actual total cost for the coverage of at least two percent in the case of the first plan year or at least one percent in the case of a subsequent plan year. Determinations as to increases in actual total costs under a plan or coverage for purposes of this subsection must be made and certified by a qualified and licensed actuary who is a member in good standing of the American Academy of Actuaries. Determinations must be in a written report prepared by the actuary. The report, and all underlying documentation relied upon by the actuary, must be maintained by the group health plan and the health insurance issuer for a period of six years.

(5) When a group health insurance coverage offered in connection with a group health plan that qualifies for exemption pursuant to the provisions of item (2), the plan or coverage must continue to apply the requirements of applicable state law, including Sections 38-71-290 and 38-71-737, where required.

(D) In the case of health insurance coverage offered in connection with a group health plan that offers a participant or beneficiary two or more benefit package options under the plan, the requirements of this section are applied separately with respect to each option.

(E) For purposes of this section:

(1) "Aggregate lifetime limit" means, with respect to benefits under health insurance coverage, a dollar limitation on the total amount that may be paid with respect to the benefits under the health insurance coverage with respect to an individual or other coverage unit.

(2) "Annual limit" means, with respect to benefits under health insurance coverage, a dollar limitation on the total amount of benefits that may be paid with respect to the benefits in a twelve-month period under the health insurance coverage with respect to an individual or other coverage unit.

(3) "Financial requirement" includes deductibles, copayments, coinsurance, and out-of-pocket expenses, but excludes an aggregate lifetime limit and annual limit subject to subsections (A)(3)(a) and (A)(3)(b).

(4) "Medical or surgical benefits" means benefits with respect to medical or surgical services, as defined under the terms of the plan, but does not include mental health benefits.

(5) "Mental health benefits" means benefits with respect to services for mental health conditions, as defined under the terms of the plan and in accordance with applicable federal and state law.

(6) "Predominant" means a financial requirement or treatment limit that is the most common or frequent of the type of requirement or limit.

(7) "Substance use disorder benefits" means benefits with respect to services for substance use disorders, as defined under the terms of the plan and in accordance with applicable federal and state law.

(8) "Treatment limitation" includes limits on the frequency of treatment, number of visits, days of coverage, or other similar limits on the scope or duration of treatment.

HISTORY: 1997 Act No. 5, Section 3; 2002 Act No. 228, Section 10, eff May 1, 2002; 2003 Act No. 73, Section 15, eff June 25, 2003; 2006 Act No. 332, Section 6, eff June 1, 2006; 2009 Act No. 50, Section 2, eff upon approval (became law without the Governor's signature on June 3, 2009).



SECTION 38-71-910. Legislative intent.

The intent of this subarticle is to promote the availability of health insurance coverage to small employers, to prevent abusive rating practices, to require disclosure of rating practices to purchasers, to establish rules for continuity of coverage for employers and covered individuals, and to improve the efficiency and fairness of the small group health insurance marketplace.

HISTORY: 1991 Act No. 131, Section 5.



SECTION 38-71-920. Definitions.

As used in this subarticle:

(1) "Small employer" means, in connection with a health insurance plan with respect to a calendar year and a plan year, any person, firm, corporation, partnership, association, or employer, as defined in Section 3(5) of the Employee Retirement Income Security Act of 1974 that is actively engaged in business that, on at least fifty percent of its working days during the preceding calendar year, employed no more than fifty eligible employees or employed an average of not more than fifty employees on business days during the preceding calendar year and who employs at least one employee on the first day of the plan year.

(a) In determining the number of eligible employees, companies which are affiliated companies, or which are eligible to file a combined tax return for purposes of state taxation, or that are treated as a single employer under subsections (b), (c), (m), or (o) of Section 414 of the Internal Revenue Code of 1986 must be considered one employer; and

(b) In the case of an employer which was not in existence throughout the preceding calendar year, the determination of whether the employer is a small or large employer shall be based on the average number of employees that it is reasonably expected to employ on business days in the current calendar year; and

(c) Any reference in the subarticle to an employer includes a reference to any predecessor of the employer.

(2) "Insurer" means any person who provides health insurance in this State. For the purposes of this subarticle, insurer includes a licensed insurance company, a health maintenance organization, a multiple employer welfare arrangement, or any other person providing a plan of health insurance subject to state insurance regulation.

(3) "Health insurance plan" or "plan" means any hospital or medical policy or certificate, major medical expense insurance, hospital or medical service plan contract, or health maintenance organization subscriber contract which provides benefits consisting of medical care, provided directly, through insurance or reimbursement, or otherwise and including items and services paid for medical care. It includes the entire contract between the insurer and the insured, including the policy, riders, endorsements, and the application, if attached. "Health insurance plan" does not include: accident-only; blanket accident and sickness; specified disease or hospital indemnity or other fixed indemnity insurance if offered as independent noncoordinated benefits; credit; limited scope dental or vision if offered separately; Medicare supplement if offered as a separate policy; long-term care if offered separately; disability-income insurance; coverage issued as a supplement to liability or other liability insurance, including general liability insurance and automobile liability insurance; coverage designed solely to provide payments on a per diem, fixed indemnity, or nonexpense incurred basis; coverage for Medicare or Medicaid services pursuant to a contract with state or federal government; workers' compensation or similar insurance; automobile medical payment insurance; coverage for on-site medical clinics; or other similar coverage, specified in regulations, under which benefits for medical care are secondary or incidental to other insurance benefits.

(4) "Small employer insurer" means an insurer which offers health insurance plans covering the employees of a small employer.

(5) "Case characteristics" means the following characteristics of a small employer, as determined by a small employer insurer, which are considered by the insurer in the determination of premium rates for the small employer: age, gender, geographic area, industry, group size, and family composition. Geographic areas smaller than a county may not be used without prior approval of the director or his designee. Claim experience, health status, and duration of coverage since issue are not case characteristics for the purposes of this subarticle. The adjustment for case characteristics must be objective and meet sound actuarial practices.

(6) "Director" means the person who is appointed by the Governor upon the advice and consent of the Senate and who is responsible for the operation and management of the Department of Insurance, including all of its divisions. The director may appoint or designate the person or persons who shall serve at the pleasure of the director to carry out the objectives or duties of the department as provided by law. "Director" also includes a designee or deputy director upon whom the director has bestowed any duty or function required of the director by law in managing or supervising the Department of Insurance.

(7) "Department" means the Department of Insurance.

(8) "New business premium rate" means, for each class of business as to a rating period, the lowest premium charged or offered, or which could have been charged or offered, by the small employer insurer to small employers with similar case characteristics for newly issued health insurance plans with the same or similar coverage.

(9) "Class of business" means all or a distinct grouping of small employers as shown on the records of the small employer insurer.

(a) A distinct grouping may be established only by the small employer insurer on the basis that the applicable health insurance plans:

(i) are marketed and sold through individuals and organizations which are not participating in the marketing or sale of other distinct groupings of small employers for such small employer;

(ii) have been acquired from another small employer insurer as a distinct grouping of plans;

(iii) are provided through an association with membership of not less than fifty small employers which have been formed for purposes other than obtaining insurance; or

(iv) are provided through a common group formed solely for the purpose of obtaining insurance as permitted by Section 38-71-730(1)(b).

(b) A small employer insurer may establish no more than two additional groupings on the basis of criteria, except group size, which are expected to produce substantial variation in administrative and marketing costs.

(c) The director or his designee may approve the establishment of additional distinct groupings upon application to the director or his designee and a finding by the director or his designee that action would enhance the efficiency and fairness of the small employer insurance marketplace.

(10) "Actuarial certification" means a written statement by a member of the American Academy of Actuaries or other individual acceptable to the director or his designee that a small employer insurer is in compliance with the provisions of Section 38-71-940 and that the rating methods used in establishing premium rates for applicable health insurance plans are objective and based on sound actuarial practices. This statement must be based upon the person's examination, including a review of the appropriate records and of the actuarial assumptions and methods utilized by the insurer in establishing premium rates for applicable health insurance plans.

(11) "Rating period" means the calendar period for which premium rates established by a small employer insurer are assumed to be in effect as determined by the small employer insurer.

(12) "Base premium rate" means, for each class of business as to a rating period, the lowest premium rate charged or which could have been charged under a rating system for that class of business, by the small employer insurer to small employers with similar case characteristics for health insurance plans with the same or similar coverage.

(13) "Index rate" means, for each class of business for small employers with similar case characteristics, the arithmetic average of the applicable base premium rate and the corresponding highest premium rate.

(14) "Restricted network provision" means any provision of a health insurance plan that conditions the payment of benefits, in whole or in part, on the use of health care providers that have entered into a contractual arrangement with the insurer pursuant to the laws and regulations of the State to provide health care services to covered individuals.

HISTORY: 1991 Act No. 131, Section 5; 1994 Act No. 339, Section 15; 1997 Act No. 5, Section 10; 1997 Act No. 70, Sections 1, 2.



SECTION 38-71-930. Application of this subarticle.

(A) Except as provided in subsection (B), the provisions of this subarticle apply to any health insurance plan which provides coverage to one or more employees of a small employer.

(B) The provisions of this subarticle do not apply to individual health insurance policies which are subject to policy form and premium rate approval as may be provided in Title 38.

HISTORY: 1991 Act No. 131, Section 5.



SECTION 38-71-940. Premium rates for health insurance plans; rating factors; involuntary business class transfer prohibited.

(A) Premium rates for health insurance plans subject to this subarticle are subject to the following requirements:

(1) The index rate for a rating period for a class of business may not exceed the index rate for any other class of business by more than twenty percent.

(2) For a class of business, the premium rates charged during a rating period to small employers with similar case characteristics for the same or similar coverage, or the rates which could be charged to these employers under the rating system for that class of business, may not vary from the index rate by more than twenty-five percent of the index rate.

(3) The percentage increase in the renewal premium rate charged to a small employer for a new rating period may not exceed the sum of:

(a) the percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period. In the case of a class of business for which the small employer insurer is not issuing new policies, the insurer shall use the percentage change in the base premium rate. However, in the case of health insurance plans issued prior to the effective date of this section, if the change in the new business premium rate used to determine the maximum percentage increase in the premium rate is less than zero percent, then zero percent may be used as the percentage change in the new business premium rate during the first twelve-month period from the effective date of this section.

(b) an adjustment, not to exceed fifteen percent annually and adjusted pro rata for rating periods of less than one year, due to the claim experience, health status, or duration of coverage of the employees or dependents of the small employer as determined from the insurer's rate manual for the class of business.

(c) any adjustment due to change in coverage or change in the case characteristics of the small employer as determined from the insurer's rate manual for the class of business.

(4) A health insurance plan that contains a restricted network provision shall not be considered similar coverage to a health insurance plan that does not contain such a provision, provided that the restriction of benefits to network providers results in substantial differences in claim costs.

(5) If group size is used as a case characteristic by a small employer insurer, the highest rate factor associated with a group size classification may not exceed the lowest rate factor associated with such a classification by more than twenty percent.

(B) Nothing in this section is intended to affect the use by a small employer insurer of legitimate rating factors other than claim experience, health status, or duration of coverage in the determination of premium rates. Small employer insurers shall apply rating factors, including case characteristics, consistently with respect to all small employers within a class of business.

(C) Unless the small employer no longer meets the criteria established for its existing class of business:

(1) a small employer insurer may not transfer involuntarily a small employer into or out of a class of business; and

(2) a small employer insurer may not offer to transfer a small employer into or out of a class of business, unless the offer is made to transfer all small employers in the class of business without regard to case characteristics, claim experience, health status, or duration since issue.

HISTORY: 1991 Act No. 131, Section 5; 1997 Act No. 70, Section 3.



SECTION 38-71-960. Required disclosure in solicitation and sales materials; proprietary or trade secret information.

In connection with offering any health insurance plans to small employers, each small employer insurer shall make reasonable disclosure in solicitation and sales materials provided to small employers of:

(1) the extent to which premium rates for a specific small employer are established or adjusted due to case characteristics, family composition, class of business, and the claim experience, health status, or duration of coverage of the employees or dependents of the small employer;

(2) the provisions concerning the insurer's right to change premium rates and the factors, including case characteristics, which affect changes in premium rates;

(3) a description of the class of business in which the small employer is or will be included, including the applicable grouping of plans;

(4) the provisions relating to renewability of coverage;

(5) the provisions relating to any preexisting condition exclusion; and

(6) the benefits and premiums available under all health insurance plans for which the employer is qualified.

Information under this section must be provided to small employers in a manner determined to be understandable by the average small employer and must be sufficient to reasonably inform small employers of their rights and obligations under the health insurance coverage.

An insurer is not required under this section to disclose any information that is proprietary or trade secret information under applicable law.

HISTORY: 1991 Act No. 131, Section 5; 1997 Act No. 5, Section 11; 1997 Act No. 70, Section 4.



SECTION 38-71-970. Insurer rating and renewal records; filing of certification; confidentiality.

(A) A small employer insurer shall maintain at its principal place of business a complete and detailed description of its rating practices and renewal underwriting practices, including information and documentation which demonstrate that its rating methods and practices are based upon commonly accepted actuarial assumptions and are in accordance with sound actuarial principles.

(B) Each small employer insurer shall file each March first with the department an actuarial certification certifying that the insurer is in compliance with this section and that the rating methods of the insurer are actuarially sound. A copy of the certification must be retained by the insurer at its principal place of business.

(C) A small employer insurer shall make the information and documentation described in subsection (A) available to the director or his designee upon request. The information must be considered proprietary and trade secret information and is not subject to disclosure by the director or his designee to persons outside of the department except as agreed to by the insurer or as ordered by a court of competent jurisdiction.

HISTORY: 1991 Act No. 131, Section 5; 1993 Act No. 181, Section 774.



SECTION 38-71-980. Suspension of premium rate restrictions upon request of certain insurers.

The director or his designee may suspend all or any part of Section 38-71-940 as to the premium rates applicable to one or more small employers for one or more rating periods upon a filing by the small employer insurer and a finding by the director or his designee that either the suspension is reasonable in light of the financial condition of the insurer or that the suspension would enhance the efficiency and fairness of the marketplace for small employer health insurance.

HISTORY: 1991 Act No. 131, Section 5; 1993 Act No. 181, Section 775.



SECTION 38-71-990. Effective date of this subarticle.

The provisions of this subarticle apply to each health insurance plan for a small employer that is delivered, issued for delivery, renewed, or continued in this State after the effective date of this subarticle. For purposes of this section, the date a plan is continued is the first rating period which commences after the effective date of this subarticle.

HISTORY: 1991 Act No. 131, Section 5.



SECTION 38-71-1010. "Blanket accident and health insurance" defined.

"Blanket accident and health insurance" is defined to be that form of accident and health insurance covering special groups of individuals as enumerated in one of the following items:

(1) under a policy or contract issued to any common carrier, which must be considered the policyholder, covering a group defined as all individuals who may become passengers on the common carrier;

(2) under a policy or contract issued to an employer, who must be considered the policyholder, covering any group of employees defined by reference to exceptional hazards incident to the employment;

(3) under a policy or contract issued to an employer, who is considered the policyholder, covering employees or independent contractors, or both, under contract to the employer while traveling to and from and while attending meetings at a common location as a group or in groups incident to their employment or contractual arrangement;

(4) under a policy or contract issued to a college, school, or other institution of learning or to the head or principal thereof, which or who must be considered the policyholder, covering students or teachers;

(5) under a policy or contract issued in the name of any volunteer fire department, first aid, or other such volunteer group, which must be considered the policyholder, covering all of the members of the department or group;

(6) under a policy or contract issued to any other similar group which, in the discretion of the director or his designee, may be eligible for issuance of a blanket accident and health policy or contract either under special circumstances, exceptional hazards, or for short periods of duration.

HISTORY: Former 1976 Code Section 38-35-710 [1947 (45) 322; 1952 Code Section 37-521; 1962 Code Section 37-521; 1970 (56) 2319; 1979 Act No. 26] recodified as Section 38-71-1010 by 1987 Act No. 155, Section 1; 1988 Act No. 394, Section 12; 1993 Act No. 181, Section 776.



SECTION 38-71-1020. Requirements as to policies.

All blanket accident and health insurance policies are subject to the provisions of Articles 1 and 3 of this chapter. However, no policy is required to contain any of the required policy provisions set forth in Section 38-71-340. However, no policy may contain any provision relative to notice of claim, proofs of loss or time of payment of claims, or the time within which suit may be brought upon the policy which, in the opinion of the director or his designee, is less favorable to the insured than would be permitted by the required policy provisions.

HISTORY: Former 1976 Code Section 38-35-720 [1947 (45) 322; 1952 Code Section 37-522; 1956 (49) 2029; 1962 Code Section 37-522] recodified as Section 38-71-1020 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 777.



SECTION 38-71-1030. Individual applications and certificates not required.

An individual application is not required from an individual covered under a blanket accident and health policy or contract, nor is it necessary for the insurer to furnish each individual a certificate.

HISTORY: Former 1976 Code Section 38-35-730 [1947 (45) 322; 1952 Code Section 37-523; 1962 Code Section 37-523] recodified as Section 38-71-1030 by 1987 Act No. 155, Section 1.



SECTION 38-71-1040. Payment of benefits.

All benefits under any blanket accident and health policy are payable to the individual insured, to his designated beneficiary or beneficiaries, or to his estate, except that if the individual insured is a minor, the benefits may be made payable to his parent, guardian, or other person actually supporting him.



SECTION 38-71-1050. Legal liability of policyholders not affected.

Nothing contained in this article affects the legal liability of policyholders for the death of, or injury to, any member of the group.

HISTORY: Former 1976 Code Section 38-35-750 [1947 (45) 322; 1952 Code Section 37-525; 1962 Code Section 37-525] recodified as Section 38-71-1050 by 1987 Act No. 155, Section 1.



SECTION 38-71-1110. "Franchise accident and health insurance" defined.

"Accident and health insurance on a franchise plan" is that form of accident and health insurance issued to (1) three or more employees of any corporation, copartnership, or individual employer or any governmental corporation, agency, or department or (2)ten or more members of any trade or professional association, labor union, or any other association having had an active existence for at least two years when the association or union has a constitution or bylaws and is formed in good faith for purposes other than that of obtaining insurance, when (a) the insureds, with or without their dependents, are issued the same form of an individual policy varying only as to amounts and kinds of coverage applied for by the insureds and (b) the employer, union, or association has approved and endorsed the policy being sold to its employees or members. Accident and health insurance on a franchise plan may be written under rates less than the usual rates for the insurance, but all premium rates and discounts the insurer proposes to use must be filed with the department and approved by the director or his designee as required by Section 38-71-310.

HISTORY: Former 1976 Code Section 38-35-1110 [1947 (45) 322; 1952 Code Section 37-551; 1962 Code Section 37-551] recodified as Section 38-71-1110 by 1987 Act No. 155, Section 1; 1988 Act No. 394, Section 13; 1993 Act No. 181, Section 778.



SECTION 38-71-1310. Short title.

This article shall be known and may be cited as the "Small Employer Health Insurance Availability Act".

HISTORY: 1994 Act No. 339, Section 1.



SECTION 38-71-1320. Purpose and intent.

The purpose and intent of this article is to promote the availability of health insurance coverage to small employers, excluding individual health insurance plans, regardless of their health status or claims experience, to provide for development of "basic" and "standard" health insurance plans to be offered to all small employers, to provide for establishment of a reinsurance program, to improve the overall fairness and efficiency of the small group health insurance market, and to allow small employers to form cooperatives for the purpose of providing health insurance to their employees.

HISTORY: 1994 Act No. 339, Section 2; 2008 Act No. 180, Section 2, eff February 19, 2008.



SECTION 38-71-1330. Definitions.

As used in this article:

(1) "Basic health insurance plan" means a lower cost health insurance plan developed pursuant to Section 38-71-1420.

(2) "Board" means the board of directors of the program established pursuant to Section 38-71-1410.

(3) "Commissioner" means the Chief Insurance Commissioner of this State.

(4) "Committee" means the advisory committee to the commissioner referred to in Section 38-71-1420.

(5) "Dependent" means a spouse, an unmarried child under the age of nineteen years, an unmarried child who is a full-time student between the ages of nineteen and twenty-two and who is financially dependent upon the parent, and an unmarried child of any age who is medically certified as disabled and dependent upon the parent.

(6) "Eligible employee" means an employee:

(a) as defined in Section 38-71-710(1) or Section 38-71-840(7) who works on a full-time basis and has a normal workweek of thirty or more hours; or

(b) who is a licensed real estate person engaged in the sale, leasing, or rental of real estate for a licensed real estate broker on a straight commission basis, who has signed a valid independent contractor agreement with the broker who works on a full-time basis and has a normal workweek of thirty or more hours.

(7) "Employer contribution rule" means a requirement relating to the minimum level or amount of employer contribution toward the premium for enrollment of participants and beneficiaries.

(8) "Group participation rule" means a requirement relating to the minimum number of participants or beneficiaries that must be enrolled in relation to a specified percentage or number of eligible individuals or employees of an employer.

(9) "Health group cooperative" or "cooperative" means a private purchasing cooperative composed of small employers formed under this article.

(10)(a) "Health insurance plan" or "plan" means any hospital or medical policy or certificate, major medical expense insurance, hospital or medical service plan contract, or health maintenance organization subscriber contract that provides benefits consisting of medical care provided directly through insurance or reimbursement, or otherwise and including items and services paid for medical care. It includes the entire contract between the insurer and the insured, including the policy, riders, endorsements, and the application, if attached.

(b) "Health insurance plan" does not include: accident only; blanket accident and sickness; specified disease or hospital indemnity or other fixed indemnity insurance if offered as independent noncoordinated benefits; credit; limited scope dental or vision if offered separately; Medicare supplement if offered as a separate policy; long-term care if offered separately; disability income insurance; coverage issued as a supplement to liability or other liability insurance, including general liability insurance and automobile liability insurance; coverage designed only to provide payments on a per diem, fixed indemnity, or nonexpense incurred basis; coverage for Medicare or Medicaid services pursuant to a contract with state or federal government; workers' compensation or similar insurance; automobile medical payment insurance; coverage for on-site medical clinics; or other similar coverage specified in regulations under which benefits for medical care are secondary or incidental to other insurance benefits.

(11) "Insurer" means an entity that provides health insurance in this State. For the purposes of this article, insurer includes an insurance company, a health maintenance organization, and any other entity providing a plan of health insurance or health benefits subject to state insurance regulation, including multiple employer self-insured health plans licensed pursuant to the provisions of Chapter 41, Title 38.

(12) "Medical care" means amounts paid for:

(a) the diagnosis, cure, mitigation, treatment, or prevention of disease or amounts paid for the purpose of affecting a structure or function of the body;

(b) amounts paid for transportation primarily for and essential to medical care referred to in subitem (a); and

(c) amounts paid for insurance covering medical care referred to in subitems (a) and (b).

(13) "Network plan" means a health insurance plan issued by an insurer under which the financing and delivery of medical care, including items and services paid for as medical care, are provided, in whole or in part, through a defined set of providers under contract with the insurer.

(14) "Plan of operation" means the plan of operation of the program established pursuant to Section 38-71-1410.

(15) "Program" means the South Carolina Small Employer Insurer Reinsurance Program pursuant to Section 38-71-1410.

(16) "Reinsuring insurer" means a small employer insurer participating in the reinsurance program pursuant to Section 38-71-1410.

(17) "Risk-assuming insurer" means a small employer insurer whose application is approved by the commissioner pursuant to Section 38-71-1390.

(18) "Small employer" means, in connection with a health insurance plan with respect to a calendar year and a plan year, any person, firm, corporation, partnership, association, or employer, as defined in Section 3(5) of the Employee Retirement Income Security Act of 1974, that is actively engaged in business that, on at least fifty percent of its working days during the preceding calendar year, employed no more than fifty eligible employees or employed an average of not more than fifty employees on business days during the preceding calendar year and who employs at least one employee on the first day of the plan year.

(a) In determining the number of eligible employees, companies that are affiliated companies or that are eligible to file a combined tax return for purposes of state taxation or that are treated as a single employer under subsections (b), (c), (m), or (o) of Section 414 of the Internal Revenue Code of 1986 are considered one employer; and

(b) In the case of an employer which was not in existence throughout the preceding calendar year, the determination of whether that employer is a small or large employer must be based on the average number of employees that it reasonably is expected to employ on business days in the current calendar year; and

(c) Any reference in this article to an employer includes a reference to any predecessor of the employer.

(19) "Small employer insurer" means an insurer that offers health insurance plans covering eligible employees of one or more small employers in this State.

(20) "Standard health insurance plan" means a health insurance plan developed pursuant to Section 38-71-1420.

HISTORY: 1994 Act No. 339, Section 3; 1997 Act No. 5, Section 12; 2008 Act No. 180, Section 2, eff February 19, 2008; 2013 Act No. 48, Section 1, eff June 7, 2013.



SECTION 38-71-1340. Application of article; group size for health group cooperative.

(A) Except as provided in subsection (B), the provisions of this article apply to any health insurance plan that provides group coverage to groups of two to fifty.

(B) The provisions of this article do not apply to individual health insurance policies that are subject to policy form and premium rate approval as may be provided in this title.

(C) For health group cooperatives, the applicable group size is two to fifty. Health group cooperatives are permitted to attempt to obtain coverage for small employer groups that contain fewer than two eligible employees; however, such attempt to obtain coverage is subject to the medical underwriting requirements and policies of the small employer insurer.

HISTORY: 1994 Act No. 339, Section 4; 2008 Act No. 180, Section 2, eff February 19, 2008.



SECTION 38-71-1345. Formation of health group cooperative; requirements; registration; organization as nonprofit corporation.

(A) A health group cooperative of small employers may be formed only for the purpose of obtaining insurance. A health group cooperative:

(1) shall contain at least one thousand eligible employees or must have at least ten participating employers;

(2) shall establish requirements for membership. A small employer's participation in a cooperative is voluntary, but an employer electing to participate in a cooperative shall commit to purchasing coverage through the cooperative for five years, unless allowed to terminate because of a financial hardship affecting the employer as determined by rules governing termination adopted by the director. The health group cooperative may not exclude a small employer, which otherwise meets the requirements for membership, on the basis of claim experience or a health status-related factor, as defined in Section 38-71-840, in relation to the employee or a dependent of the employee;

(3) shall hold an open enrollment period at least once a year during which new members may join the health group cooperative;

(4) shall allow eligible employees and their dependents, upon initial enrollment and during subsequent open enrollment periods, to choose among health insurance plans offered through the cooperative. A person covered by a health insurance plan offered through the cooperative, which requires an enrollment period in excess of one year, is eligible to choose among available plans upon the completion of the enrollment period;

(5) shall offer coverage under all plans offered through the cooperative to all eligible employees of member small employers and their dependents. Coverage must be offered to all employees of member small employers and their dependents except as provided in Section 38-71-1370(B);

(6) does not assume any risk or form self-insurance plans among its members unless it complies with the provisions of Chapter 41 of this title;

(7) has the option of using any type of rating arrangement with the health insurance plans and, at its discretion, premiums may be paid to the health insurance plans by the cooperative, by member small employers, or by eligible employees and their dependents. A health insurance plan offered through the health group cooperative that rates:

(a) each member small employer separately is subject to the laws governing small employer health insurance; and

(b) the entire group as a whole shall charge each insured person based on a community rate within the health group cooperative, adjusted for case characteristics as permitted by Section 38-71-940 and plan selection, and is subject to the laws governing group accident and health insurance.

(B)(1) The health group cooperative, before offering any health insurance plan through the cooperative, and annually after that time, shall register with the department and demonstrate continued compliance with the provisions of item (2).

(2) The health group cooperative:

(a) must be organized as a nonprofit corporation and have the rights and duties pursuant to the provisions of Chapter 31, Title 33 (South Carolina Nonprofit Corporations Act). On receipt of a certificate of incorporation from the South Carolina Secretary of State, the cooperative shall file written notification of the receipt of the certificate and a copy of the cooperative's organizational documents with the director. The board of directors shall file annually with the director a statement of all amounts collected and expenses incurred for the preceding year;

(b) or a member of the board of directors, the executive director, an employee, or an agent of a cooperative, is not liable for:

(i) an act performed in good faith in the execution of duties in connection with the cooperative; or

(ii) an independent action of a small employer insurer or a person who provides health care services under a health insurance plan; and

(c) or a member of the board of directors, the executive director, an employee, or an agent is not liable for failure to arrange for coverage of a particular illness, disease, or health condition.

(C) A small employer insurer may not form, or be a member of, a health group cooperative. An insurer may associate with a sponsoring entity, such as a business association, chamber of commerce, or other organization representing employers or serving an analogous function, to assist the sponsoring entity in forming a health group cooperative.

HISTORY: 2008 Act No. 180, Section 1, eff February 19, 2008.



SECTION 38-71-1350. Premium rates; requirements.

(A) Except as provided in Section 38-71-1345(7)(b), premium rates for health insurance plans subject to this article are governed by the rating restrictions provided for in this chapter.

(B) Premium rates for health insurance plans must comply with the requirements of this section notwithstanding any reinsurance premiums or assessments paid or payable by small employer insurers pursuant to Section 38-71-1410.

HISTORY: 1994 Act No. 339, Section 5; 2008 Act No. 180, Section 2, eff February 19, 2008.



SECTION 38-71-1355. Health group cooperative; powers and duties.

(1) shall arrange for group health insurance plan coverage for small employers who are members of the cooperative by contracting with small employer insurers who meet the criteria established by this chapter for coverage under group health insurance plans;

(2) shall collect premiums to cover the cost of:

(a) group health insurance plan coverage purchased through the cooperative; and

(b) the cooperative's administrative expenses;

(3) may contract with agents to market coverage issued through the cooperative;

(4) shall establish administrative and accounting procedures for the operation of the cooperative;

(5) shall establish procedures under which an applicant for or participant in coverage issued through the cooperative may have a grievance reviewed by an impartial person;

(6) may contract with a small employer insurer or third-party administrator to provide administrative services to the cooperative;

(7) shall contract with small employer insurers for the provision of services to small employers covered through the cooperative;

(8) shall develop and implement a plan to maintain public awareness of the cooperative and publicize the eligibility requirements and the procedures for enrollment in coverage through the cooperative;

(9) may negotiate the premiums paid by its members; and

(10) may offer other ancillary products and services to its members as are customarily offered in conjunction with group health insurance plans.

HISTORY: 2008 Act No. 180, Section 1, eff February 19, 2008.



SECTION 38-71-1360. Insurers required to offer all plans actively marketed to small employers; availability to all eligible employees; network plans; denial of coverage.

(A)(1) Every small employer insurer shall, as a condition of transacting business in this State with small employers, actively offer to small employers all health insurance plans actively marketed to small employers in this State, including at least two health insurance plans. One health insurance plan offered by each small employer insurer must be a basic health insurance plan and one plan must be a standard health insurance plan.

(2) Coverage under such health insurance plan must be offered to every eligible employee of a small employer and his or her dependents who apply for enrollment during the period in which the employee first becomes eligible to enroll under the terms of the health insurance plan and may not place any restriction which is inconsistent with Section 38-71-860 on an eligible employee being a participant or beneficiary. A small employer insurer may not offer coverage only to certain individuals in a small employer group, or to only part of the group, except as provided in Section 38-71-850 for late enrollees.

(3) Except with respect to applicable preexisting condition limitation periods or late enrollees as provided in Section 38-71-850, a small employer insurer shall not modify a health insurance plan with respect to a small employer or any eligible employee or dependent through rider, endorsement, or otherwise, to restrict or exclude coverage or benefits for specific diseases, medical conditions or services otherwise covered under the plan.

(4)(a) Except as provided in Sections 38-71-1360(C) and (D), a small employer insurer shall issue these health insurance plans to any eligible small employer that applies for any such plan and agrees to make the required premium payments and to satisfy the other reasonable provisions of the health insurance plan relating to employer contribution rules and group participation rules and not inconsistent with this article.

(b) In the case of a small employer insurer that establishes more than one class of business pursuant to Section 38-71-920, the small employer insurer shall maintain and issue to eligible small employers these health insurance plans in addition to at least one basic health insurance plan and at least one standard health insurance plan in each class of business so established. A small employer insurer may apply reasonable criteria in determining whether to accept a small employer into a class of business, provided that:

(i) the criteria are not intended to discourage or prevent acceptance of small employers applying for a basic or standard health insurance plan;

(ii) the criteria are not related to the health status or claim experience of the small employer;

(iii) the criteria are applied consistently to all small employers applying for coverage in the class of business; and

(iv) the small employer insurer provides for the acceptance of all eligible small employers into one or more classes of business.

The requirement to offer these health insurance plans to small employers shall not apply to a class of business into which the small employer insurer is no longer enrolling new small businesses.

(5) The provisions of this subsection (A) of this section shall be effective one hundred eighty days after the commissioner's approval of the basic health insurance plan and the standard health insurance plan developed pursuant to Section 38-71-1420; provided that if the Small Employer Insurer Reinsurance Program created pursuant to Section 38-71-1410 is not yet operative on that date, the provisions of this paragraph shall be effective on the date that the program begins operation.

(B)(1) After the commissioner's approval of the basic health insurance plan and the standard health insurance plan developed pursuant to Section 38-71-1420, a small employer insurer shall file with the commissioner, in the form and manner prescribed by the commissioner, the basic and standard health insurance plans to be used by the insurer. The insurer shall certify to the commissioner that the plans as filed are in substantial compliance with the provisions as approved by the commissioner. Upon the commissioner's receipt of the certification, the insurer may use the certified plans unless their use is disapproved by the commissioner.

(2) The commissioner may, at any time, after providing notice and an opportunity for hearing, disapprove the continued use by a small employer insurer of a basic or standard health insurance plan on the grounds that the plan does not meet the requirements of this article.

(C)(1) In the case of a small employer insurer that offers health insurance coverage through a network plan, the small employer insurer may:

(a) limit the employers that may apply for such coverage to those with eligible employees who live, work, or reside in the service area for such network plan; and

(b) within the service area of any such plan, deny such coverage to such employers if such insurer has demonstrated to the satisfaction of the commissioner that:

(i) it will not have the capacity to deliver services adequately to members of any additional groups because of its obligations to existing group contract holders and enrollees, and

(ii) it is applying this item uniformly to all employers without regard to claims experience of those employers and their employees and their dependents or any health status-related factors relating to such employees and dependents.

(2) A small employer insurer that offers health insurance coverage through a network plan that cannot offer coverage pursuant to item (1)(b) may not offer coverage in the applicable area to new cases of employer groups with more than fifty eligible employees or to any small employer groups until the later of one hundred eighty days following each such refusal or the date on which the insurer notifies the commissioner that it has regained capacity to deliver services to small employer groups.

(D)(1) A small employer insurer may deny health insurance coverage to small employers for any period of time for which the commissioner determines that requiring the acceptance of small employers in accordance with the provisions of subsection (A) would place the small employer insurer in a financially impaired condition or if the small employer insurer has demonstrated to the commissioner that it:

(a) does not have the financial reserves necessary to underwrite additional coverage; and

(b) is applying this item uniformly to all small employers in the State without regard to claims experience of those employers and their employees and their dependents or any health status-related factor relating to such employees and dependents.

(2) A small employer insurer that denies coverage to a small employer pursuant to item (1) may not offer coverage in the State to new cases of employer groups with more than fifty eligible employees or to any small employer groups until the later of one hundred eighty days following each such refusal or the date on which the small employer insurer demonstrates to the commissioner that it has sufficient financial reserves to underwrite additional coverage. The commissioner may provide for the application of this subsection on a service-area-specific basis.

HISTORY: 1994 Act No. 339, Section 6; 1997 Act No. 5, Section 13.



SECTION 38-71-1365. Small employer insurer requirements; compliance with federal laws applicable to cooperatives.

(A) A health group cooperative shall contract only with a small employer insurer that demonstrates:

(1) that the insurer or health maintenance organization is licensed and in good standing with the Department of Insurance;

(2) the capacity to administer the group health insurance plans;

(3) the ability to monitor and evaluate the quality and cost effectiveness of care and applicable procedures;

(4) the ability to conduct utilization management and applicable procedures and policies;

(5) the ability to assure enrollees a sufficient number of health care providers, including specialty providers; and

(6) a satisfactory grievance procedure and the ability to respond to enrollees' calls, questions, and complaints.

(B) A health group cooperative shall comply with federal laws applicable to cooperatives and group health insurance plans issued through cooperatives, to the extent required by this title or regulations adopted under them.

HISTORY: 2008 Act No. 180, Section 1, eff February 19, 2008.



SECTION 38-71-1370. Applicability of certain code sections; late enrollees.

(A) Except to the extent inconsistent with specific provisions of this article, all provisions of Article 5, are applicable to any insurance plans required to be offered by small employer insurers.

(B) Late enrollees may be excluded from coverage for the greater of eighteen months or an eighteen month preexisting condition exclusion; however, if both a period of exclusion from coverage and a preexisting condition exclusion are applicable to a late enrollee, the combined period may not exceed eighteen months.

HISTORY: 1994 Act No. 339, Section 7; 1997 Act No. 5, Section 14; 2001 Act No. 82, Section 26, eff July 20, 2001.



SECTION 38-71-1380. Notification of intent to operate; certain reinsuring insurers not permitted to continue to reinsure health insurance plan.

(A)(1) Within sixty days after the plan of operation is approved by the commissioner under Section 38-71-1410, each small employer insurer shall notify the commissioner of the insurer's intention to operate as a risk-assuming insurer or a reinsuring insurer. A small employer insurer seeking to operate as a risk-assuming insurer shall make an application pursuant to Section 38-71-1390.

(2) The decision shall be binding for a five-year period except that the initial decision shall be binding for two years. The commissioner may permit an insurer to modify its decision at any time for good cause shown.

(3) The commissioner shall establish an application process for small employer insurers seeking to change their status under this subsection. In the case of a small employer insurer that has been acquired by another such insurer, the commissioner may waive or modify the time periods established in paragraph (2).

(B) A reinsuring insurer that applies and is approved to operate as a risk-assuming insurer shall not be permitted to continue to reinsure any health insurance plan with the program. Such an insurer shall pay a prorated assessment based upon business issued as a reinsuring insurer for any portion of the year that the business was reinsured.

HISTORY: 1994 Act No. 339, Section 8.



SECTION 38-71-1390. Application to become risk-assuming insurer; approval or denial; factors to consider.

(A) Any small employer insurer may elect to become a risk-assuming insurer upon application to and approval by the commissioner. A small employer insurer shall not be approved as a risk-assuming insurer if the commissioner finds that the insurer is not capable of assuming that status pursuant to the criteria set forth in subsection (B) of this section. The insurer shall provide public notice of its application to become a risk-assuming insurer. A small employer insurer's application to be a risk-assuming insurer shall be approved unless disapproved by the commissioner within sixty days after the insurer's application. A small employer insurer that has had its application to be a risk-assuming insurer disapproved may request and shall be granted a public hearing within sixty days after the disapproval.

(B) In determining whether or not to approve an application by a small employer insurer to become a risk-assuming insurer, the commissioner shall consider the insurer's financial condition and the financial condition of its parent or guaranteeing corporation, if any; its history of assuming and managing risk; its ability to assume and manage the risk of enrolling small employers without the protection of the reinsurance provided in Section 38-71-1410; and its commitment to fairly market to all small employers.

HISTORY: 1994 Act No. 339, Section 9.



SECTION 38-71-1400. Election to become reinsuring insurer.

(A) A small employer insurer may elect to become a reinsuring insurer and operate under the provisions of this section and Section 38-71-1410.

(B) Each reinsuring insurer shall conduct business with its members and subscribers, and administer claims for coverage reinsured by the program, in the same manner as it would administer health claims that it writes without reinsurance.

HISTORY: 1994 Act No. 339, Section 10, eff July 1, 1995.



SECTION 38-71-1410. South Carolina Small Employer Insurer Reinsurance Program.

(A) There is hereby created a nonprofit entity to be known as the South Carolina Small



SECTION 38-71-1420. Advisory committee.

(A) The Governor shall appoint an advisory committee to the commissioner which shall recommend the form and level of coverages to be made available by small employer insurers pursuant to Section 38-71-1360. At least one member of the committee shall be a licensed independent insurance agent who represents multiple health and accident insurance carriers. In preparing its initial recommendations, the advisory committee shall build on the work of the Governor's Committee on Basic Health Services.

(B) The committee shall recommend benefit levels, cost-sharing levels, exclusions and limitations for the basic health insurance plan and the standard health insurance plan. The committee shall specifically recommend which, if any, mandated coverages of health care services or health care providers should be included in the basic and standard health insurance plans and shall recommend as well whether the plans should be exempt from any other statutory provisions otherwise applicable to group health insurance policies. Section 38-71-200 is applicable to the basic and standard health insurance plans and is not subject to exemption. The committee also shall design a basic health insurance plan and a standard health insurance plan which contain benefit and cost-sharing levels that are consistent with the basic method of operation and the benefit plans of health maintenance organizations, including any restrictions imposed by federal law.

(1) The plans recommended by the committee may include cost containment features such as:

(a) utilization review of health care services, including review of medical necessity of hospital and physician services;

(b) case management;

(c) selective contracting with hospitals, physicians, and other health care providers;

(d) reasonable benefit differentials applicable to providers that participate or do not participate in arrangements using restricted network provisions; and

(e) other managed care provisions.

(2) The committee shall submit the health insurance plans described in paragraphs (A) and (B) to the commissioner for approval by January 1, 1995. If, for any reason, the committee does not provide the commissioner with a recommendation as to the form and level of coverages to be made available pursuant to this article, the board shall make such recommendation to the commissioner. If, subsequent to the approval of the benefit levels of the basic and standard health insurance plans, amendments to the plans become necessary, the board shall make such recommendations to the commissioner for his approval.

HISTORY: 1994 Act No. 339, Section 12.



SECTION 38-71-1430. Annual public report.

The board, in consultation with members of the committee, shall study and make a public report each year to the commissioner on the effectiveness of this article. The report shall analyze the effectiveness of the act in promoting rate stability, product availability, and coverage affordability. The report shall include the total number of basic and standard policies sold in the State noting whether these insureds have ever been denied coverage before July 1, 1995. The report shall contain a detailed analysis of the financial condition of the reinsurance pool including losses and assessments by year. The report may contain recommendations for actions to improve the overall effectiveness, efficiency, and fairness of the small group health insurance marketplace. The report shall address whether insurers and agents are fairly marketing or issuing health insurance plans to small employers in fulfillment of the purposes of this article. The report may contain recommendations for market conduct or other regulatory standards or action.

HISTORY: 1994 Act No. 339, Section 13.



SECTION 38-71-1440. Requirements upon small employer insurers.

(A) Each small employer insurer shall fairly market health insurance plan coverage, including the basic and standard health insurance plans, to eligible small employers in the State. A small employer insurer shall not deny coverage to a small employer based solely on the employer's occupation.

(B)(1) Except as provided in paragraph (2), no small employer insurer or its agent shall, directly or indirectly, engage in the following activities:

(a) encouraging or directing small employers to refrain from filing an application for coverage with the small employer insurer because of the health status, claims experience, industry, occupation, or geographic location of the small employer;

(b) encouraging or directing small employers to seek coverage from another insurer because of the health status, claims experience, industry, occupation, or geographic location of the small employer.

(2) The provisions of paragraph (1) shall not apply with respect to information provided by a small employer insurer or agent to a small employer regarding the established geographic service area or a restricted network provision of a small employer insurer or health maintenance organization.

(C)(1) Except as provided in paragraph (2), no small employer insurer shall, directly or indirectly, enter into any contract, agreement, or arrangement with an agent that provides for or results in the compensation paid to an agent for the sale of a health insurance plan to be varied because of the health status, claims experience, industry, occupation, or geographic location of the small employer.

(2) Paragraph (1) shall not apply with respect to a compensation arrangement that provides compensation to an agent on the basis of percentage of premium, provided that the percentage shall not vary because of the health status, claims experience, industry, occupation, or geographic area of the small employer.

(D) A small employer insurer shall provide reasonable compensation, if provided under the plan of operation of the program, to an agent, if any, for the sale of a basic or standard health insurance plan.

(E) No small employer insurer may terminate, fail to renew, or limit its contract or agreement of representation with an agent for any reason related to the health status, claims experience, occupation, or geographic location of the small employers placed by the agent with the small employer insurer.

(F) No small employer insurer or agent may induce or otherwise encourage a small employer to separate or otherwise exclude an employee from health coverage or benefits provided in connection with the employee's employment.

(G) Denial by a small employer insurer of an application for coverage from a small employer shall be in writing and shall state the reason or reasons for the denial.

(H) If a small employer insurer enters into a contract, agreement, or other arrangement with a third-party administrator to provide administrative, marketing, or other services related to the offering of health insurance plans to small employers in this State, the third-party administrator shall be subject to this article as if it were a small employer insurer.

HISTORY: 1994 Act No. 339, Section 14; 1997 Act No. 5, Section 16.



SECTION 38-71-1445. Report on effectiveness of health group cooperatives.

The South Carolina Department of Insurance and Office of Research and Statistics of the State Budget and Control Board shall submit to the Office of the Governor and the General Assembly by January 1, 2010, a report on the effectiveness of the health group cooperative in expanding the availability of health insurance coverage for small employers.

HISTORY: 2008 Act No. 180, Section 1, eff February 19, 2008.



SECTION 38-71-1450. Promulgation of regulations.

The Director of Insurance may promulgate regulations as may be necessary or appropriate to carry out the provisions of this article.

HISTORY: 1997 Act No. 5, Section 18.



SECTION 38-71-1510. Short title.

This article may be cited as the "Access to Emergency Medical Care Act".

HISTORY: 1998 Act No. 326, Section 1.



SECTION 38-71-1520. Definitions.

As used in this article:

(1) "Emergency medical care" means those health care services provided in a hospital emergency facility to evaluate and treat an emergency medical condition.

(2) "Emergency medical condition" means a medical condition manifesting itself by acute symptoms of sufficient severity, including severe pain, such that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in:

(a) placing the health of the individual, or with respect to a pregnant woman, the health of the woman or her unborn child, in serious jeopardy;

(b) serious impairment to bodily functions; or

(c) serious dysfunction of any bodily organ or part.

(3) "Emergency medical provider" means hospitals licensed by the South Carolina Department of Health and Environmental Control, hospital-based services, and physicians licensed by the State Board of Medical Examiners who provide emergency medical care.

(4) "Managed care organization" means a licensed insurance company, a hospital or medical services plan contract, a health maintenance organization, or any other entity which is subject to regulation by the department and which operates a managed care plan.

(5) "Managed care plan" means a plan operated by a managed care organization which provides for the financing and delivery of health care and treatment services to individuals enrolled in the plan through its own employed health care providers or contracting with selected specific providers that conform to explicit selection standards, or both. A managed care plan also customarily has a formal organizational structure for continual quality assurance, a certified utilization review program, dispute resolution, and financial incentives for individual enrollees to use the plan's participating providers and procedures.

HISTORY: 1998 Act No. 326, Section 1.



SECTION 38-71-1530. Screening; initial intervention; role of managed care organization; payments to providers.

(A) A patient who presents to an emergency department, by the Federal Social Security Act, must be screened to determine whether an emergency medical condition exists. This evaluation may include, but is not limited to, diagnostic testing to assess the extent of the condition, sickness, or injury and radiographic procedures and interpretation.

(B) Appropriate intervention must be initiated by medical personnel to stabilize any emergency medical condition before requesting authorization for the treatment by a managed care organization.

(C) A managed care organization shall inform its insureds, enrollees, patients, and affiliated providers about all policies related to emergency medical care access, coverage, payment, and grievance procedures. It is the ultimate responsibility of the managed care organization to inform any contracted third party administrator, independent contractor, or primary care provider about the emergency medical care provisions contained in this subsection.

(D) A managed care organization which includes emergency medical care services as part of its policy or contract shall provide coverage and shall subsequently pay providers for emergency medical care services provided to an insured, enrollee, or patient who presents an emergency medical condition. This subsection must not be construed to require coverage for illnesses, diseases, equipment, supplies, or procedures or treatments which are not otherwise covered under the terms of the insured's policy or contract.

(E) A managed care organization may not retrospectively deny or reduce payments to providers for emergency medical care of an insured, enrollee, or patient even if it is determined that the emergency medical condition initially presented is later identified through screening not to be an actual emergency, except in these cases:

(1) material misrepresentation, fraud, omission, or clerical error;

(2) a payment reduction due to applicable co-payments, co-insurance, or deductibles which may be the responsibility of the insured;

(3) cases in which the insured does not meet the emergency medical condition definition, unless the insured has been referred to the emergency department by the insured's primary care physician or other agent acting on behalf of the insurer.

HISTORY: 1998 Act No. 326, Section 1.



SECTION 38-71-1540. Practice of discouraging use of 911 telephone system prohibited.

No managed care organization may engage in any practice to prohibit or discourage the appropriate use of the 911 emergency telephone system which may adversely impact the health of its enrollees.

HISTORY: 1998 Act No. 326, Section 1.



SECTION 38-71-1550. Severability.

If any provision of this article or the application of any provision to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of the article which can be given effect without the invalid provision or application, and to this end the provisions of this article are severable.

HISTORY: 1998 Act No. 326, Section 1.



SECTION 38-71-1710. Short title.

This article may be cited as the "South Carolina Patients' Insurance and Benefits Protection Act".

HISTORY: 1998 Act No. 441, Section 1.



SECTION 38-71-1720. Definitions.

As used in this article:

(1) "Closed panel health plan" means a network plan that requires an insured or a member to seek covered health care services or supplies, except in the case of emergency, exclusively from network providers.

(2) "Eligibility" means the time at which an insured or a member is entitled to enroll under the terms of the coverage offered by the network plan by virtue of:

(a) terms of employment;

(b) an annual open enrollment period; or

(c) at any other time during which the network plan's procedures or South Carolina law allows enrollment in the plan or allows renewal in the plan.

(3) "Health insurance coverage" means coverage as defined in Section 38-71-840(14).

(4) "Network plan" means a plan as defined in Section 38-71-840(24).

(5) "Network providers" means those entities and individuals who provide covered health care services or supplies to an insured or a member pursuant to a contract with a network plan to act as a participating provider.

(6) "Open panel health plan" means a plan which permits an insured or a member to seek covered health care services or supplies exclusively from an out-of-network provider.

(7) "Out-of-network providers" means those entities and individuals who provide covered health care services or supplies who are not network providers.

(8) "Point-of-service option" means a network plan that provides benefits for services or supplies provided by network providers and provides benefits for services or supplies provided by nonparticipating network providers.

(a) In-network covered health care services provided through a licensed health maintenance organization are governed by and subject to the provisions of Chapter 33 of this title.

(b) Out-of-network coverage may be underwritten by and provided through the health maintenance organization or through a licensed insurance company. The Director of Insurance may promulgate regulations as necessary or appropriate to implement the provisions of this subsection.

(c) Any benefit limitation for out-of-network covered health care services applied to an annual or lifetime benefit limitation may be offset against the benefit limitation applicable to in-network covered health care services or supplies, regardless of whether out-of-network coverage is provided through a health maintenance organization or an insurance company.

(d) The rating methods used to establish premiums for the point-of-service option must be based on actuarially sound principles.

HISTORY: 1998 Act No. 441, Section 1.



SECTION 38-71-1730. Employers offering closed panel health plans; employee options and payments; use of provider who has discontinued participation in plan; exclusion of certain providers; services of pharmacists and advanced practice nurses; effect of this article on other plans and coverages.

(A) For purposes of health plans offered pursuant to this section:

(1) An employer may require an employee who chooses a point-of-service option to be responsible for payment of premiums, deductibles, copayments, or other payments in excess of the benefits provided by the closed panel health plan.

(2) Differences between coinsurance percentages for in-network and out-of-network covered health care services or supplies in a point-of-service option may not exceed a maximum differential of thirty percent. The coinsurance percentage for in-network and out-of-network covered health care services or supplies provided by dentists may not exceed a maximum difference of five percent.

(3) An employee, a spouse, or a dependent receiving treatment for an illness covered under a closed panel health plan may continue to receive services from a provider who elects to discontinue participation as a closed panel plan provider, subject to the terms of the contract between the provider and the health plan. This right of continuation is limited to a period of ninety days or the anniversary date of the plan, whichever occurs first.

(4) A point-of-service option or closed panel health plan may not discriminate against a physician, a podiatrist, an optometrist, an oral surgeon, or a chiropractor by excluding the provider from participating in the plan on the basis of the profession. A health care plan may not exclude these providers from providing health care services which they are licensed to provide and which are covered by the plan and as determined by medical necessity under utilization review guidelines. Nothing in this section interferes in any way with the medical decision of the primary health care provider to use or not use any health care professional on a case-by-case basis.

(5) A pharmacist may provide professional services under the pharmacist's scope of practice so long as the services are provided pursuant to a prescription written by a medical doctor or dentist with whom the patient has an established physician-patient relationship. Nothing in this subsection requires a managed care plan to provide reimbursement to a pharmacist. An advanced practice nurse functioning as authorized by the State Board of Nursing Regulation 91-6 may provide professional services under the advanced practice nurse's scope of practice so long as the services provided are pursuant to protocols by a medical doctor with whom the patient has an established physician-patient relationship. A point-of-service option offered pursuant to this section may not discriminate against an advanced practice nurse. Nothing in this subsection requires a managed care plan to provide reimbursement to an advanced practice nurse.

(6) Nothing contained in this article affects in any way a plan exempted by the federal Employee Retirement Income Security Act of 1974 or any South Carolina law in existence before January 1, 1999, and state employee health insurance programs or any political subdivision self-funded health insurance program; and this article does not affect the right of an employer to specify plan design or affect the right of a plan to credential or re-credential a provider. Nothing contained in this article affects accident-only, blanket accident and sickness, specified disease, credit, Medicare supplement, long-term care, or disability income insurance, coverage issued as a supplement to liability or other insurance coverage designed solely to provide payments on a per diem, fixed-indemnity, or nonexpense incurred basis, coverage for Medicare or Medicaid services pursuant to a contract with state or federal government, worker's compensation or similar insurance, or automobile medical payment insurance.

(B) This section applies only to employers who employ more than fifty eligible employees and who offer as major medical, hospitalization, and surgical health insurance coverage, only a closed panel health plan.

HISTORY: 1998 Act No. 441, Section 1; 2013 Act No. 49, Section 1, eff July 22, 2013.



SECTION 38-71-1740. Responsibility for errors and omissions by parties to managed care participating provider agreements; limitations on network providers to discuss treatments, risks and legal obligations with an insured or member prohibited; permissible limitations.

(A) For purposes of any health insurance plan, health maintenance organization, or any other health benefits plan offered in this State under the jurisdiction of South Carolina law:

(1) Each party to a managed care participating provider agreement is responsible for the legal consequences and costs of his own acts or omissions, or both, and is not responsible for the acts or omissions, or both, of the other party. A clause in a participating provider agreement to the contrary is unlawful in this State, as a matter of public policy, whether entered into before or after January 1, 1999.

(2) To the extent that a network plan requires an insured or a member to receive health benefits through a network of providers, the provisions of participating provider agreements may not limit the network provider's:

(a) ability to discuss with an insured or a member, the treatment options available to the insured or member, risks associated with treatments, utilization management decisions, and recommended course of treatment;

(b) legal obligations to an insured or a member as specified under the provider's professional license.

(B) Nothing in this section:

(1) prevents a network plan from prohibiting disclosure by network providers of trade secrets;

(2) subjects a network plan to liability for clinical decisions made solely by the network provider; and

(3) limits the ability of the network plan otherwise prudently to administer its provider contracts.

HISTORY: 1998 Act No. 441, Section 1.



SECTION 38-71-1750. Disclosures required of network plans.

A network plan must disclose in writing, using the plain and ordinary meaning of words so as reasonably to ensure comprehension by the insured or member, and make available to an insured or a member at the time of enrollment:

(1) services or benefits under the plan, including limitations on services;

(2) rules regarding copayments, prior authorization, and review requirements that apply to the benefits plan of the insured or member;

(3) potential financial liability for the insured or member to pay for a portion of services received from an out-of-network provider;

(4) financial obligations of the insured or member for items and services both in and out of the network;

(5) the number, mix, and distribution of network providers and a current list of network providers upon request from an insured or a member;

(6) the rights and responsibilities of an insured or a member, including an explanation of any appeals process for the denial of care or services under the plan;

(7) the existence of any limitations on the choice of providers by an insured or a member.

HISTORY: 1998 Act No. 441, Section 1.



SECTION 38-71-1760. Promulgation of regulations.

The Director of the Department of Insurance or his designee shall promulgate regulations to implement the provisions of this chapter.

HISTORY: 2000 Act No. 312, Section 16.



SECTION 38-71-1810. Pharmacy audit rights.

(A) For the purposes of this article:

(1) "Insurer" means an entity that provides health insurance coverage in this State as defined in Section 38-71-670(7) and Section 38-71-840(16).

(2) "Responsible party" means the entity responsible for payment of claims for health care services other than:

(a) the individual to whom the health care services were rendered; or

(b) that individual's guardian or legal representative.

(3) "Audit" means an evaluation, investigation, or review of claims paid to a pharmacy that takes place at the pharmacy location and does not include review of claims or claims payments that an insurer conducts as a normal course of business.

(4) "Abuse" means any practice that:

(a)(i) is inconsistent with sound fiscal or business practices; or

(ii) fails to meet professionally recognized standards for pharmacy services; and

(b) directly or indirectly causes financial loss to a responsible party.

(B) If a managed care organization, insurer, third-party payor, or any entity that represents a responsible party conducts an audit of the records of a pharmacy, then, with respect to this audit, the pharmacy has a right to:

(1) have at least fourteen days' advance notice of the initial audit for each audit cycle with no audit to be initiated or scheduled during the first five days of any month without the express consent of the pharmacy, which shall cooperate with the auditor to establish an alternate date if the audit would fall within the excluded days;

(2) have an audit that involves clinical judgment be conducted with a pharmacist who is licensed and employed by or working under contract with the auditing entity;

(3) not have clerical or record-keeping errors, including typographical errors, scrivener's errors and computer errors, on a required document or record considered fraudulent in the absence of any other evidence; however, the provisions of this item do not prohibit recoupment of fraudulent payments;

(4) have, if required under the terms of the contract with the auditing entity, the auditing entity to provide the pharmacy, upon request, all records related to the audit in an electronic format or contained in digital media;

(5) have the properly documented records of a hospital or of a person authorized to prescribe controlled substances for the purpose of providing medical or pharmaceutical care for their patients transmitted by any means of communication approved by the auditing entity in order to validate a pharmacy record with respect to a prescription or refill for a controlled substance or narcotic drug pursuant to federal and state regulations;

(6) have a projection of an overpayment or underpayment based on either the number of patients served with a similar diagnosis or the number of similar prescription orders or refills for similar drugs; however, the provisions of this item do not prohibit recoupments of actual overpayments unless the projection for overpayment or underpayment is part of a settlement by the pharmacy;

(7) be free of recoupments based on either of the following subitems unless defined within the billing, submission, or audit requirements set forth in the pharmacy provider manual not inconsistent with current State Board of Pharmacy Regulations, except for cases of Food and Drug Administration regulation or drug manufacturer safety programs in accordance with federal or state regulations:

(a) documentation requirements in addition to, or exceeding requirements for, creating or maintaining documentation prescribed by the State Board of Pharmacy;

(b) a requirement that a pharmacy or pharmacist perform a professional duty in addition to, or exceeding, professional duties prescribed by the State Board of Pharmacy unless otherwise agreed to by contract with the auditing entity;

(8) be subject, so long as a claim is made within the contractual claim submission time period, to recoupment only following the correction of a claim and to have recoupment limited to amounts paid in excess of amounts payable under the corrected claim unless a prescription error occurs. For purposes of this subsection, a prescription error includes, but is not limited to, wrong drug, wrong strength, wrong dose, or wrong patient;

(9) be subject to reversals of approval, except for Medicare claims, for drug, prescriber, or patient eligibility upon adjudication of a claim only in cases in which the pharmacy obtained the adjudication by fraud or misrepresentation of claim elements;

(10) be audited under the same standards and parameters as other similarly situated pharmacies audited by the same entity;

(11) have at least thirty days following receipt of the preliminary audit report to produce documentation to address any discrepancy found during an audit;

(12) have the period covered by an audit limited to twenty-four months from the date a claim was submitted to, or adjudicated by, a managed care organization, an insurer, a third-party payor, or an entity that represents responsible parties, unless a longer period is permitted by or under federal law;

(13) have the preliminary audit report delivered to the pharmacy within one hundred twenty days after conclusion of the audit;

(14) have a final audit report delivered to the pharmacy within ninety days after the end of the appeals period; and

(15) not have the accounting practice of extrapolation used in calculating recoupments or penalties for audits, unless otherwise required by federal requirements or federal plans.

(C) Notwithstanding Section 38-71-1840, the auditing entity shall provide the pharmacy, if requested, a masked list that provides a prescription number range the auditing entity is seeking to audit.

HISTORY: 2012 Act No. 250, Section 1, eff January 1, 2013.



SECTION 38-71-1820. Appeals process; dismissal; copy of audit findings.

(A) Each entity that conducts an audit of a pharmacy shall establish an appeals process under which a pharmacy may appeal an unfavorable preliminary audit report to the entity.

(B) If, following the appeal, the entity finds that an unfavorable audit report or any portion of the unfavorable audit report is unsubstantiated, the entity shall dismiss the unsubstantiated portion of the audit report without any further proceedings.

(C) Each entity conducting an audit shall provide a copy, if required under the terms of the contract with the responsible party, of the audit findings to the plan sponsor after completion of any appeals process.

HISTORY: 2012 Act No. 250, Section 1, eff January 1, 2013.



SECTION 38-71-1830. Recoupment.

(A) Recoupments of any funds disputed on the basis of an audit must occur only after final internal disposition of the audit, including the appeals process as provided for in Section 38-71-1820, unless fraud or misrepresentation is reasonably suspected.

(B) Recoupment on an audit must be refunded to the responsible party as contractually agreed upon by the parties involved in the audit.

(C) The entity conducting the audit may charge or assess the responsible party, directly or indirectly, based on amounts recouped if both of the following conditions are met:

(1) the responsible party or payor and the entity conducting the audit have entered into a contract that explicitly states the percentage charge or assessment to the responsible party; and

(2) a commission or other payment to an agent or employee of the entity conducting the audit is not based, directly or indirectly, on amounts recouped.

HISTORY: 2012 Act No. 250, Section 1, eff January 1, 2013.



SECTION 38-71-1840. Exemptions.

The provisions of this article do not apply to an audit, review, or investigation:

(1) that involves alleged insurance fraud or abuse, Medicare fraud or abuse, or other fraud or misrepresentation; or

(2) conducted by or on the behalf of the Department of Health and Human Services in the performance of its duties in administering Medicaid under Titles XIX and XXI of the Social Security Act.

HISTORY: 2012 Act No. 250, Section 1, eff January 1, 2013.



SECTION 38-71-1910. Short title.

This article may be cited as the "Health Carrier External Review Act".

HISTORY: 2000 Act No. 380, Section 3A.



SECTION 38-71-1920. Definitions.

For purposes of this article:

(1) "Adverse determination" means a determination by a health carrier or its designee that an admission, availability of care, continued stay or other health care service that is a covered benefit has been reviewed and, based upon the information provided:

(a) does not meet the health carrier's requirements for medical necessity, appropriateness, health care setting, level of care, or effectiveness; or

(b) is experimental or investigational and involves a condition that is life-threatening or seriously disabling, and the requested service or payment for the service is, therefore, denied, reduced, or terminated.

(2) "Authorized representative" means:

(a) a person to whom a covered person has given express written consent to represent the covered person in an external review;

(b) a person authorized by law to provide substituted consent for a covered person; or

(c) a family member of the covered person or the covered person's treating health care professional when the covered person is unable to provide consent.

(3) "Clinical review criteria" means the written screening procedures, decision abstracts, clinical protocols, and practice guidelines used by a health carrier to determine the necessity and appropriateness of health care services.

(4) "Covered benefits" means those health care services to which a covered person is entitled under the terms of a health benefit plan.

(5) "Covered person" means an insured, subscriber, enrollee, or other individual entitled to covered benefits under a health benefit plan.

(6) "Director or his designee" means the Director of the South Carolina Department of Insurance or a person designated by the director.

(7) "Facility" means an institution providing health care services or a health care setting including, but not limited to, hospitals and other licensed inpatient centers, ambulatory surgical or treatment centers, skilled nursing centers, residential treatment centers, diagnostic, laboratory, and imaging centers, and rehabilitation and other therapeutic health settings.

(8) "Final adverse determination" means an adverse determination involving a covered benefit that has been upheld by a health carrier, or its designee, at the completion of the health carrier's internal appeal process.

(9) "Health benefit plan" means a policy, contract, or certificate issued by a health carrier that provides benefits consisting of medical care provided directly, through insurance or reimbursement, or otherwise, and including items and services paid for as medical care under any hospital or medical service policy or certificate, hospital or medical service plan contract, or health maintenance organization contract offered by a health insurance issuer, except:

(a) coverage only for accident or disability income insurance or any combination of accident and disability income insurance;

(b) coverage issued as a supplement to liability insurance;

(c) liability insurance, including general liability insurance and automobile liability insurance;

(d) workers' compensation or similar insurance;

(e) automobile medical payment insurance;

(f) credit-only insurance;

(g) coverage for on-site medical clinics;

(h) other similar insurance coverage specified in regulations under which benefits for medical care are secondary or incidental to other insurance benefits;

(i) if offered separately:

(i) limited scope dental or vision benefits;

(ii) benefits for long-term care, nursing home care, home health care, community-based care, or any combination of these;

(iii) other similar, limited benefits, as are specified in regulations;

(j) if offered as independent, noncoordinated benefits:

(i) coverage only for a specified disease or illness;

(ii) hospital indemnity or other fixed indemnity insurance;

(k) if offered as a separate insurance policy:

(i) Medicare supplemental health insurance, as defined under Section 1882( g)(1) of the Social Security Act;

(ii) coverage supplemental to the coverage provided under Chapter 55, Title 10 of the United States Code; and

(iii) similar supplemental coverage under a group health plan;

(l) any health benefit plan offered or administered by the State Budget and Control Board.

(10) "Health care professional" means a physician, dentist, or other person properly licensed, where required, to furnish health care services.

(11) "Health care provider" or "provider" means a health care professional or a facility.

(12) "Health care services" means services for the diagnosis, prevention, treatment, cure, or relief of a health condition, illness, injury, or disease.

(13) "Health carrier" means an entity that provides health insurance coverage in this State and an insurance company, a health maintenance organization, and any other entity providing health insurance coverage which is licensed to engage in the business of insurance in this State and which is subject to state insurance regulation.

(14) "Independent review organization" means an entity that conducts independent external reviews of adverse determinations and final adverse determinations.

(15) "Life-threatening condition or disease" means a condition or disease which, according to the current diagnosis by the covered person's treating physician, has a high probability of causing the covered person's death within three years.

(16) "Medical and scientific evidence" means:

(a) peer-reviewed scientific studies published in, or accepted for publication by, medical journals that meet nationally recognized requirements for scientific manuscripts and that submit most of their published articles for review by experts who are not part of the editorial staff;

(b) peer-reviewed medical literature, including literature relating to therapies reviewed and approved by a qualified institutional review board, biomedical compendia, and other medical literature that meets the criteria of the National Institute of Health's National Library of Medicine for indexing in Index Medicus, Excerpta Medicus, Medline and Medlars database Health Services Technology Assessment Research;

(c) medical journals recognized by the Secretary of Health and Human Services, under Section 1861 (t)(2) of the federal Social Security Act;

(d) these standard reference compendia: the American Hospital Formulary Service--Drug Information; the American Medical Association Drug Evaluation; the American Dental Association Accepted Dental Therapeutics; and the United States Pharmacopoeia--Drug Information;

(e) findings, studies, or research conducted by or under the auspices of federal government agencies and nationally recognized federal research institutes, including the federal Agency for Health Care Policy and Research, National Institutes of Health, National Cancer Institute, National Academy of Sciences, Health Care Financing Administration, Congressional Office of Technology Assessment, and any national board recognized by the National Institutes of Health for the purpose of evaluating the medical value of health services.

(17) "Person" means a corporation, partnership, association, voluntary organization, individual, or any other entity, organization, or aggregation of individuals.

(18) "Retrospective review" means a review of medical necessity conducted after services have been provided to a patient; this term does not include the review of a claim that is limited to an evaluation of reimbursement levels, veracity of documentation, accuracy of coding, or adjudication for payment.

(19) "Serious medical condition" means a health condition or illness that requires immediate medical attention, where failure to provide immediate medical attention would result in a serious impairment to bodily functions, serious dysfunction of a bodily organ or part, or would place the person's health in serious jeopardy.

(20) "Seriously disabling" means a health condition or illness that involves a serious impairment to bodily functions or serious dysfunction of a bodily organ or part.

(21) "Utilization review" means a system for reviewing the necessary, appropriate, and efficient allocation of health care resources and services given or proposed to be given to a patient or a group of patients.

HISTORY: 2000 Act No. 380.



SECTION 38-71-1930. Application of this article.

(A) Except as provided in subsection (B), this article applies to all health carriers that provide or perform utilization review, including those plans subject to regulation under Chapter 33.

(B) This article does not apply to the administrative services performed on behalf of a self-funded plan subject to the Employee Retirement Income Security Act (ERISA) of 1974.

(C) For purposes of this article, notice to the subscriber or insured entitled to covered benefits under a health benefit plan shall constitute notice to the covered person. This subsection does not affect the health plan's obligations under a court order requiring a parent to provide health coverage pursuant to Section 63-17-2100, et seq.

HISTORY: 2000 Act No. 380, Section 3A.



SECTION 38-71-1940. Notice of right to request a review; notice of adverse determination.

(A) A health carrier shall notify the covered person in writing of the right to request an external review and include the appropriate statements and information set forth in subsection (B) at the time the health carrier sends written notice of either an adverse determination or a final adverse determination.

(B)(1) The health carrier shall include in the notice required under subsection (A) a clear and concise description of the right of the covered person to request a standard external review pursuant to Section 38-71-1970 or an expedited external review pursuant to Section 38-71-1980 upon receipt of an adverse determination or a final adverse determination and the circumstances under which the covered person is not required to exhaust the health carrier's internal appeal process or is considered to have exhausted the health carrier's internal appeal process pursuant to Section 38-71-1960.

(2) In addition to the information to be provided pursuant to subsection (B)(1), the health carrier shall include a brief description of both the standard and expedited external review procedures.

(3) As part of any forms provided under subsection (B)(2), the health carrier shall include an authorization form, or other document promulgated or approved by the director or his designee, by which the covered person, for purposes of conducting an external review under this article, authorizes the health carrier to disclose protected health information, including medical records, concerning the covered person that are pertinent to the external review.

(C) A notice, statement, or form required by this section must achieve a score of no lower than 70 on the Flesch Reading East Test and must be printed in no smaller than 12 point type. No part of the notice, statement, or form may be printed in all capitals. A notice, statement, or form required by this section must include a statement of the right of the covered person to contact the director or his designee for assistance. The statement must include the telephone number and address of the director or his designee.

(D) A notice, statement, or form required by this section must be approved by the Department of Insurance. The director or his designee shall promulgate standard language, in a specified font size and type for any notice, statement, or form required by this section. Use of the standard language in the specified font size and type promulgated by the department pursuant to this section shall constitute compliance with the notice requirements of this section.

HISTORY: 2000 Act No. 380, Section 3A.



SECTION 38-71-1950. Requests for external review.

(A) All requests for external review must be made in writing to the health carrier.

(B) A covered person or his authorized representative may make a request for an external review of an adverse determination or final adverse determination only when the amount payable for covered benefits is at least five hundred dollars.

(C) A covered person is not entitled to an external review of a retrospective review determination unless the covered person has exhausted the health carrier's internal appeal process and may be held financially responsible for the covered benefits.

HISTORY: 2000 Act No. 380, Section 3A.



SECTION 38-71-1960. Exhaustion of internal appeal process.

(A)(1) Except in cases where the covered person's treating physician has certified in writing that the covered person has a serious medical condition, or where the denial of coverage is based on a determination that the health care service or treatment recommended or requested is experimental or investigational and the covered person's treating physician has provided the certifications required pursuant to Section 38-71-1980, a request for a standard or expedited external review may not be made until the covered person has exhausted the health carrier's internal appeal process.

(2) A covered person is considered to have exhausted the health carrier's internal appeal process for purposes of this section, if the covered person or his authorized representative:

(a) has filed an appeal involving an adverse determination pursuant to the health carrier's internal appeal process; and

(b) the health carrier has not issued a written decision within the time frames set forth in the health carrier's internal appeals process after receipt of all information necessary to complete the appeal and the covered person or his authorized representative has not agreed to a delay.

(B) A request for an external review of an adverse determination may be made before the covered person has exhausted the health carrier's internal appeal process whenever the health carrier agrees to waive the exhaustion requirement.

(C) If the requirement to exhaust the health carrier's internal appeal process is waived under subsection (B), the covered person or his authorized representative may file a request in writing for an external review.

HISTORY: 2000 Act No. 380, Section 3A.



SECTION 38-71-1970. Requests for external review.

(A)(1) Within sixty days after the date of receipt of a notice of an adverse determination or final adverse determination pursuant to Section 38-71-1940, a covered person or his authorized representative may file a request for an external review with the health carrier.

(2) If the denial of coverage is based on a determination that the health care service or treatment recommended or requested is experimental or investigational, the request for review must include a certification from the covered person's treating physician who must be a licensed physician qualified to practice in the area of medicine appropriate to treat the covered person's condition that:

(a) the covered person has a life-threatening disease or seriously disabling condition; and

(b) at least one of the following situations is applicable:

(i) standard health care services or treatments have not been effective in improving the condition of the covered person;

(ii) standard health care services or treatments are not medically appropriate for the covered person; or

(iii) the recommended or requested service or treatment is more beneficial than the standard health care service or treatment covered by the health carrier; and

(c) medical and scientific evidence using accepted protocols demonstrate that the health care service or treatment requested by the covered person that is the subject of the adverse determination or final adverse determination is more beneficial to the covered person than available standard health care services or treatments and the adverse risks of the recommended or requested health care service or treatment would not be substantially increased over those of the standard services or treatments.

(B)(1) Within five business days from the date the health carrier receives a request for an external review, the health carrier or its designee shall:

(a) assign an independent review organization from the list of approved independent review organizations compiled and maintained pursuant to Section 38-71-2000 to conduct an external review; and

(b) send the documents and any information considered in making the adverse determination or final adverse determination to the independent review organization; or

(c) inform the covered person or his authorized representative in writing that the request does not meet the criteria for external review pursuant to this article and include a statement explaining the reason for nonacceptance and the right of the covered person to contact the director or his designee for assistance. The statement shall include the telephone number and address of the director or his designee;

(2) Except as provided in subsection (B)(3), failure by the health carrier or its designee to send the documents and information within the time specified in subsection (B)(1) may not delay the conduct of the external review.

(3)(a) If the health carrier or its designee fails to send the documents and information within the time specified in subsection (B)(1), the independent review organization may terminate the external review and make a decision to reverse the adverse determination or final adverse determination .

(b) Immediately upon making the decision under subsection (B)(3)(a), the independent review organization shall notify the covered person or his authorized representative and the health carrier.

(C)(1) Within five business days after receipt of the request for external review from the health carrier, the independent review organization shall determine whether all the information, certifications, and forms required to process an external review, including the release form provided under Section 38-71-1940B(3) have been provided. The independent review organization shall immediately notify the covered person or his authorized representative in writing if additional information is required.

(2) The independent review organization shall include in the notice provided pursuant to subsection (C)(1) a clear statement that the covered person or his authorized representative may submit in writing to the independent review organization within seven business days following the date of receipt of the notice additional information and supporting documentation that the independent review organization shall consider when conducting the external review.

(3) If the request is not:

(a) complete, the independent review organization shall inform the covered person or his authorized representative what information or materials are needed to make the request complete; or

(b) accepted for external review, the independent review organization shall inform the covered person or his authorized representative and the health carrier in writing of the reasons for its nonacceptance.

(D)(1) If a request for external review is accepted for external review, the independent review organization shall notify the health carrier and the covered person or his authorized representative.

(2) In reaching a decision, the independent review organization is not bound by any decisions or conclusions reached during the health carrier's utilization review process, as set forth in Chapter 70, or the health carrier's internal appeal process.

(3) If the denial of coverage is based on a determination that the health care service or treatment recommended or requested is experimental or investigational, at the time a request is accepted for external review pursuant to subsection (C)(3),

(a) the independent review organization shall:

(i) immediately select a clinical peer review panel pursuant to subsection (D)(3)(b) to conduct the external review; and

(ii) based on the opinions of the clinical peer reviewers on the panel, make a decision to uphold or reverse the adverse determination or final adverse determination.

(b)(i) Notwithstanding the provisions of subsection (D)(3)(b)(ii), the panel shall consist of the number of physicians or other health care professionals considered appropriate by the independent review organization who meet the minimum qualifications described in Section 38-71-2010 and, through clinical experience in the past three years, are experts in the treatment of the covered person's condition and knowledgeable about the recommended or requested health care service or treatment.

(ii) The health carrier may require that the panel consist of at least three physicians or other health care professionals who meet the minimum qualifications described in Section 38-71-2010 and, through clinical experience in the past three years, are experts in the treatment of the covered person's condition and knowledgeable about the recommended or requested health care service or treatment.

(iii) Neither the covered person nor his authorized representative, if applicable, nor the health carrier shall choose or control the choice of the physicians or other health care professionals to be selected for the clinical peer review panel.

(c) Each member of the clinical peer review panel shall provide a written opinion to the independent review organization on whether to uphold or reverse the adverse determination or the final adverse determination. Each clinical peer reviewer's opinion shall include a description:

(i) of the covered person's medical condition, which is the subject of the adverse determination or final adverse determination;

(ii) of the indicators relevant to determining whether there is sufficient evidence to demonstrate that the recommended or requested health care service or treatment is more beneficial to the covered person than standard services or treatments and that the adverse risks of the recommended or requested health care service or treatment would not be substantially increased over those of the standard services or treatment; and

(iii) analysis of the medical and scientific evidence used in making the determination.

(E)(1) The independent review organization shall review all of the information and documents received from the health carrier and any other information submitted in writing to the independent review organization by the covered person or his authorized representative.

(2) Upon receipt of any information submitted by the covered person or his authorized representative pursuant to subsection (C)(2), the independent review organization immediately shall forward the information to the health carrier.

(F)(1) The health carrier may reconsider its adverse determination or final adverse determination at any time.

(2) Reconsideration by the health carrier may not delay or terminate the external review.

(3) The health carrier may terminate the external review only if the health carrier reverses its adverse determination or final adverse determination.

(4)(a) within five business days of making the decision to reverse its adverse determination or final adverse determination, as provided in subsection (F)(3), the health carrier shall send written notice to the covered person or his authorized representative and the independent review organization.

(b) the independent review organization shall terminate the external review upon receipt of the notice from the health carrier sent pursuant to subsection (F)(4)(a).

(G) In addition to the documents and information provided or transmitted pursuant to this section, the independent review organization, to the extent the information or documents are available and the independent review organization considers them appropriate, shall consider the following in reaching a decision:

(1) the covered person's relevant medical records;

(2) the treating health care provider's recommendation;

(3) consulting reports from appropriate health care professionals and other documents submitted by the health carrier, covered person, his authorized representative, or the covered person's treating provider;

(4) the most appropriate practice guidelines, which may include generally accepted practice guidelines, evidence-based practice guidelines, or any other practice guidelines developed by the federal government or national or professional medical societies, boards, and associations;

(5) any applicable clinical review criteria developed and used by the health carrier or its designee; and

(6) If adverse determination or final adverse determination involves a denial of coverage based on a determination that the health care service or treatment recommended or requested is experimental or investigational, whether:

(a) the recommended or requested health care service or treatment has been approved by the Federal Food and Drug Administration; or

(b) medical and scientific evidence demonstrates that the expected benefits of the recommended or requested health care service or treatment would be greater than the benefits of any available standard service or treatment and the adverse risks of the recommended or requested health care service or treatment would not be substantially increased over those of standard services or treatments.

(H)(1) Within forty-five days after the date of receipt of the request for an external review by the health carrier, the independent review organization shall provide written notice of its decision to uphold or reverse the adverse determination or the final adverse determination to the covered person or his authorized representative and the health carrier.

(2) If adverse determination or final adverse determination involves a denial of coverage based on a determination that the health care service or treatment recommended or requested is experimental or investigational, the independent review organization shall make a decision to uphold or reverse the health carrier's adverse determination or final adverse determination based upon the recommendation of a majority of the clinical peer review panel, if more than one physician or other health care professional serves on the panel.

(3) The independent review organization shall include in the notice sent pursuant to subsection (H)(1):

(a) a general description of the reason for the request for external review;

(b) the date the independent review organization received the assignment from the health carrier;

(c) the date the external review was conducted, if appropriate;

(d) the date of its decision;

(e) the principal reason or reasons for its decision;

(f) the rationale for its decision;

(g) references to the evidence or documentation, including the practice guidelines, considered in reaching its decision; and

(h) the written opinions of the clinical peer review panel, if any.

(4) Within five business days of receipt of a notice of a decision pursuant to subsection (H)(1) reversing the adverse determination or final adverse determination, the health carrier shall approve the covered benefit that was the subject of the adverse determination or final adverse determination, subject to applicable contract exclusions, limitations, or other provisions.

(I) The assignment by a health carrier of an approved independent review organization to conduct an external review in accordance with this section must be fair and impartial. The health carrier and the independent review organization shall comply with standards promulgated by the director or his designee by regulation or bulletin to ensure fairness and impartiality in the assignment by health carriers of approved independent review organizations to conduct external reviews, including its term, its termination, and payment arrangement.

HISTORY: 2000 Act No. 380, Section 3A.



SECTION 38-71-1980. Expedited external review.

(A)(1) Within fifteen days after the date of receipt of a notice of an adverse determination or final adverse determination pursuant to Section 38-71-1940, a covered person or his authorized representative may file a request for an expedited external review with the health carrier at the time the covered person receives:

(a) an adverse determination if the covered person's treating physician has certified that the covered person has a serious medical condition;

(b) a final adverse determination if:

(i) the covered person's treating physician has certified that the covered person has a serious medical condition; or

(ii) the final adverse determination concerns an admission, availability of care, continued stay, or health care service for which the covered person received emergency medical care, as defined in Section 38-71-1520(2), but has not been discharged from a facility, if the covered person may be held financially responsible for the emergency medical care.

(2) If the denial of coverage is based on a determination that the health care service or treatment recommended or requested is experimental or investigational, the request for review must include a certification from the covered person's treating physician who must be a licensed physician qualified to practice in the area of medicine appropriate to treat the covered person's condition that:

(a) the covered person has a life-threatening disease or seriously disabling condition; and

(b) at least one of the following situations is applicable:

(i) standard health care services or treatments have not been effective in improving the condition of the covered person;

(ii) standard health care services or treatments are not medically appropriate for the covered person; or

(iii) the recommended or requested service or treatment is more beneficial than the standard health care service or treatment covered by the health carrier; and

(c) medical and scientific evidence using accepted protocols demonstrate that the health care service or treatment requested by the covered person that is the subject of the adverse determination or final adverse determination is more beneficial to the covered person than available standard health care services or treatments and the adverse risks of the recommended or requested health care service or treatment would not be substantially increased over those of the standard services or treatments.

(B)(1) At the time the health carrier receives a request for an expedited external review, the health carrier or its designee as expeditiously as reasonably possible shall:

(a) assign an independent review organization from the list of approved independent review organizations compiled and maintained pursuant to Section 38-71-2000 to conduct the expedited external review; and

(b) send all the documents and any information considered in making the adverse determination or final adverse determination to the independent review organization by overnight delivery service or any other reasonably available expeditious method; or

(c) inform the covered person or his authorized representative that the request does not meet the criteria for external review pursuant to this article and include a statement of the right of the covered person to contact the director or his designee for assistance. The statement shall include the telephone number and address of the director or his designee.

(2) Except as provided in subsection (B)(3), failure by the health carrier or its designee to send the documents and information within the time specified in subsection (B)(1) may not delay the conduct of the external review.

(3)(a) If the health carrier or its designee fails to send the documents and information within the time specified in subsection (B)(1), the independent review organization may terminate the external review and make a decision to reverse the adverse determination or final adverse determination.

(b) Immediately upon making the decision under subsection (B)(3)(a), the independent review organization shall notify the covered person or his authorized representative and the health carrier.

(C)(1) In reaching a decision, the independent review organization is not bound by any decisions or conclusions reached during the health carrier's utilization review process, as set forth in Chapter 70, or the health carrier's internal appeal process.

(2) If the denial of coverage is based on a determination that the health care service or treatment recommended or requested is experimental or investigational,

(a) the independent review organization shall:

(i) immediately select a clinical peer review panel pursuant to subsection (C)(2)(b) to conduct the external review; and

(ii) based on the opinions of the clinical peer reviewers on the panel, make a decision to uphold or reverse the adverse determination or final adverse determination.

(b)(i) notwithstanding the provisions of subsection (C)(2)(b)(ii), the panel shall consist of the number of physicians or other health care professionals, considered appropriate by the independent review organization, who meet the minimum qualifications described in Section 38-71-2010 and, through clinical experience in the past three years, are experts in the treatment of the covered person's condition and knowledgeable about the recommended or requested health care service or treatment.

(ii) The health carrier may require that the panel consist of at least three physicians or other health care professionals who meet the minimum qualifications described in Section 38-71-2010 and, through clinical experience in the past three years, are experts in the treatment of the covered person's condition and knowledgeable about the recommended or requested health care service or treatment.

(iii) Neither the covered person nor his authorized representative, if applicable, nor the health carrier shall choose or control the choice of the physicians or other health care professionals to be selected for the clinical peer review panel.

(c) Each member of the clinical peer review panel shall provide an opinion to the independent review organization on whether to uphold or reverse the adverse determination or the final adverse determination. Each clinical peer reviewer's opinion shall include a description:

(i) of the covered person's medical condition, which is the subject of the adverse determination or final adverse determination;

(ii) of the indicators relevant to determining whether there is sufficient evidence to demonstrate that the recommended or requested health care service or treatment is more beneficial to the covered person than standard services or treatments and that the adverse risks of the recommended or requested health care service or treatment would not be substantially increased over those of the standard services or treatment; and

(iii) analysis of the medical and scientific evidence used in making the determination.

(D) In addition to the documents and information provided or transmitted pursuant to this section, the independent review organization, to the extent the information or documents are available and the independent review organization considers them appropriate, shall consider the following in reaching a decision:

(1) the covered person's relevant medical records;

(2) the treating health care provider's recommendation;

(3) consulting reports from appropriate health care professionals and other documents submitted by the health carrier, covered person, his authorized representative, or the covered person's treating provider;

(4) the most appropriate practice guidelines, which may include generally accepted practice guidelines, evidence-based practice guidelines, or any other practice guidelines developed by the federal government or national or professional medical societies, boards, and associations;

(5) any applicable clinical review criteria developed and used by the health carrier or its designee; and

(6) if adverse determination or final adverse determination involves a denial of coverage based on a determination that the health care service or treatment recommended or requested is experimental or investigational, whether:

(a) the recommended or requested health care service or treatment has been approved by the federal Food and Drug Administration; or

(b) medical and scientific evidence demonstrates that the expected benefits of the recommended or requested health care service or treatment would be greater than the benefits of any available standard service or treatment and the adverse risks of the recommended or requested health care service or treatment would not be substantially increased over those of standard services or treatments.

(E)(1) The health carrier may reconsider its adverse determination or final adverse determination at any time.

(2) Reconsideration by the health carrier may not delay or terminate the external review.

(3) The health carrier may terminate the external review only if the health carrier reverses its adverse determination or final adverse determination.

(4)(a) As expeditiously as reasonably possible upon making the decision to reverse its adverse determination or final adverse determination, as provided in subsection (E)(3), the health carrier shall send notice to the covered person or his authorized representative and the independent review organization.

(b) The independent review organization shall terminate the external review upon receipt of the notice from the health carrier sent pursuant to subsection (E)(4)(a).

(F)(1) As expeditiously as reasonably possible, but in no event more than three business days after the date of receipt of the request for an expedited external review by the health carrier, the independent review organization shall provide notice of its decision to uphold or reverse the adverse determination or the final adverse determination to the:

(a) covered person or his authorized representative; and

(b) health carrier.

(2) If adverse determination or final adverse determination involves a denial of coverage based on a determination that the health care service or treatment recommended or requested is experimental or investigational, the independent review organization shall make a decision to uphold or reverse the health carrier's adverse determination or final adverse determination based upon the recommendation of a majority of the clinical peer review panel, if more than one physician or other health care professional serves on the panel.

(3) If the notice provided pursuant to subsection (F)(1) was not in writing, within two days after the date of providing that notice, the independent review organization shall:

(a) provide written confirmation of the decision to the covered person or his authorized representative and the health carrier; and

(b) include the information set forth in Section 38-71-1970(H)(3).

(4) As expeditiously as reasonably possible after receipt of the notice of a decision pursuant to subsection (F)(1) reversing the adverse determination or final adverse determination, the health carrier shall approve the covered benefit that was the subject of the adverse determination or final adverse determination, subject to applicable contract exclusions, limitations, or other provisions.

(G) The assignment by a health carrier of an approved independent review organization to conduct an external review in accordance with this section must be fair and impartial. The health carrier and the independent review organization shall comply with standards promulgated by the director or his designee by regulation or bulletin to ensure fairness and impartiality in the assignment by health carriers of approved independent review organizations to conduct external reviews, including its term, its termination, and payment arrangement.

HISTORY: 2000 Act No. 380, Section 3A; 2001 Act No. 82, Section 27, eff July 20, 2001.



SECTION 38-71-1990. External review decisions final; exceptions.

(A) An external review decision is binding on the health carrier.

(B) An external review decision is binding on the covered person except to the extent the covered person has other remedies available under applicable federal or state law. If such other remedies are available, the covered person or his authorized representative may not, in these proceedings, utilize, disclose, or introduce in evidence information generated during or findings reached by the independent review organization.

(C) A covered person or his authorized representative may not file a subsequent request for external review involving the same adverse determination or final adverse determination.

HISTORY: 2000 Act No. 380, Section 3A.



SECTION 38-71-2000. Approval of independent review organizations.

(A) The director or his designee shall approve independent review organizations eligible to be assigned to conduct external reviews to ensure that an independent review organization satisfies the minimum qualifications established under Section 38-71-2010.

(B) The director or his designee shall develop an application form for initially approving and for reapproving independent review organizations to conduct external reviews and may establish an advisory committee with appropriate representation to review the applications. No member of the advisory committee may be liable to any person for any acts or omissions arising out of or related to the approval or reapproval of independent review organizations pursuant to this act.

(C)(1) An independent review organization wishing to be approved to conduct external reviews under this article shall submit the application form and include with the form all documentation and information necessary for the director or his designee to determine if the independent review organization satisfies the minimum qualifications established under Section 38-71-2010.

(2) The director or his designee may charge an application fee that independent review organizations shall submit to the director or his designee with an application for approval and reapproval.

(D)(1) Except as provided in subsection (D)(2), an approval is effective for two years.

(2) The independent review organization must notify the director or his designee of any material changes in qualifications, including removal or loss of accreditation by a nationally recognized private accrediting entity, approved by the director or his designee pursuant to subsection (E). Whenever the director or his designee determines that an independent review organization no longer satisfies the minimum requirements established under Section 38-71-2010 or has violated a provision of this article, the director or his designee shall terminate the approval of the independent review organization and remove the independent review organization from the list of independent review organizations approved to conduct external reviews under this article that is maintained by the director or his designee pursuant to subsection (F).

(E) An independent review organization accredited by a nationally recognized private accrediting entity with established and maintained standards for independent review organizations that meet the minimum qualifications established pursuant to Section 38-71-2010, which accrediting entity has been approved by the director or his designee, may be deemed to meet the minimum qualification requirements set forth in Section 38-71-2010.

(F) The director or his designee shall maintain and periodically update a list of approved independent review organizations and approved nationally recognized private accrediting entities.

(G) The director or his designee may promulgate regulations or bulletins to carry out the provisions of this section.

HISTORY: 2000 Act No. 380, Section 3A.



SECTION 38-71-2010. Standards for approval of independent review organizations.

(A) To be approved under Section 38-71-2000 to conduct external reviews, an independent review organization shall have and maintain written policies and procedures that govern all aspects of both the standard external review process and the expedited external review process set forth in Sections 38-71-1970 and 38-71-1980 that include, at a minimum:

(1) a quality assurance mechanism in place that ensures:

(a) that external reviews are conducted within the specified time frames and required notices are provided in a timely manner;

(b) the selection of qualified and impartial clinical peer reviewers to conduct external reviews on behalf of the independent review organization and suitable matching of reviewers to specific cases;

(c) the confidentiality of medical and treatment records and clinical review criteria; and

(d) that any person employed by or under contract with the independent review organization adheres to the requirements of this article;

(2) a toll-free telephone service to receive information on a 24-hour-day, 7-day-a-week basis related to external reviews that is capable of accepting, recording, or providing appropriate instruction to incoming telephone callers during other than normal business hours; and

(3) agree to maintain and provide to the director or his designee the information set out in Section 38-71-2030.

(B) All clinical peer reviewers assigned by an independent review organization to conduct external reviews must be physicians or other appropriate health care providers who:

(1) are knowledgeable about the recommended health care service or treatment through recent or current actual clinical experience treating patients with the same or similar medical condition of the covered person; and

(2) hold a nonrestricted license in a state of the United States and, for physicians, a current certification by a recognized American medical specialty board in the area or areas appropriate to the subject of the external review.

(C) In addition to the requirements set forth in subsection (A), an independent review organization may not own or control, be a subsidiary of or in any way be owned or controlled by, or exercise control with a health benefit plan, a national, state, or local trade association of health benefit plans, or a national, state, or local trade association of health care providers.

(D)(1) In addition to the requirements set forth in subsections (A), (B), and (C), to be approved pursuant to Section 38-71-2000 to conduct an external review of a specified case, neither the independent review organization selected to conduct the external review nor any clinical peer reviewer assigned by the independent review organization to conduct the external review may have a material professional, familial, or financial conflict of interest with:

(a) the health carrier that is the subject of the external review;

(b) the covered person whose treatment is the subject of the external review or his authorized representative;

(c) any officer, director, or management employee of the health carrier that is the subject of the external review;

(d) the health care provider or the health care provider's medical group or independent practice association recommending the health care service or treatment that is the subject of the external review;

(e) the facility at which the recommended health care service or treatment would be provided; or

(f) the developer or manufacturer of the principal drug, device, procedure, or other therapy being recommended for the covered person whose treatment is the subject of the external review.

HISTORY: 2000 Act No. 380, Section 3A.



SECTION 38-71-2020. Liability of independent review organizations and personnel.

No independent review organization, or employee, officer, or director of an independent review organization or health care professional who furnishes services to an independent review organization is liable to any person for any acts or omissions arising out of or related to an external review conducted pursuant to this article, except for cases of wilful and intentional misconduct.

HISTORY: 2000 Act No. 380, Section 3A.



SECTION 38-71-2030. External review; written records; reports.

(A)(1) An independent review organization assigned pursuant to Section 38-71-1970 or Section 38-71-1980 to conduct an external review shall maintain written records in the aggregate and by health carrier on all requests for external review for which it conducted an external review during a calendar year and submit a report to the director or his designee, as required under subsection (A)(2).

(2) Each independent review organization required to maintain written records on all requests for external review pursuant to subsection (A)(1) for which it was assigned to conduct an external review shall submit to the director or his designee, no later than March first of each year and upon request by the director or his designee, a report in the format specified by the director or his designee.

(3) The report shall include in the aggregate and for each health carrier:

(a) the total number of requests for external review and the manner in which they were resolved;

(b) the average length of time for resolution;

(c) a summary of the types of coverages or cases for which an external review was sought, as provided in the format required by the director or his designee; and

(d) any other information the director or his designee may request or require.

(4) The independent review organization shall retain the written records required pursuant to this subsection for at least three years.

(B)(1) Each health carrier shall maintain written records in the aggregate and for each general type of health benefit plan offered by the health carrier on all requests for external review that are filed with the health carrier during a calendar year.

(2) Each health carrier required to maintain written records on all requests for external review pursuant to subsection (B)(1) shall submit to the director or his designee, no later than March first of each year and upon request by the director or his designee, a report in the format specified by the director or his designee.

(3) The report shall include in the aggregate and by type of health benefit plan:

(a) the total number of requests for external review and the manner in which they were resolved;

(b) the average length of time for resolution;

(c) a summary of the types of coverages or cases for which an external review was sought, as provided in the format required by the director or his designee; and

(d) any other information the director or his designee may request or require.

(4) The health carrier shall retain the written records required pursuant to this subsection for at least three years.

(C) The director or his designee shall make the reports required in this section available to any person for inspection and copying upon request.

HISTORY: 2000 Act No. 380, Section 3A.



SECTION 38-71-2040. Health carrier to pay for external review.

The health carrier shall pay for the external review.

HISTORY: 2000 Act No. 380, Section 3A.



SECTION 38-71-2050. Health carrier to inform covered persons of rights related to external review.

(A) Each health carrier shall include a description of the external review procedures in either the policy, certificate, membership booklet, outline of coverage, or other evidence of coverage it provides to covered persons.

(B) The description required under subsection (A) shall include a statement of the right of the covered person to contact the director or his designee for assistance. The statement shall include the telephone number and address of the director or his designee.

(C) In addition to subsection (B), the statement shall inform the covered person that, when filing a request for an external review, the covered person will be required to authorize the release of any medical records of the covered person that may be required to be reviewed for the purpose of reaching a decision on the external review.

HISTORY: 2000 Act No. 380, Section 3A.



SECTION 38-71-2060. Regulations.

The director or his designee may, after notice, promulgate reasonable regulations or bulletins to carry out the provisions of this article.

HISTORY: 2000 Act No. 380, Section 3A.






CHAPTER 72 - LONG TERM CARE INSURANCE ACT

SECTION 38-72-10. Purpose

The purpose of this chapter is to promote the public interest, to promote the availability of long term care insurance policies, to protect applicants for long term care insurance as defined from unfair or deceptive sales or enrollment practices, to establish standards for long term care insurance, to facilitate public understanding and comparison of long term care insurance policies, and to facilitate flexibility and innovation in the development of long term care insurance coverage.

HISTORY: 1988 Act No. 466, Section 1.



SECTION 38-72-20. Chapter not to supersede other insurance laws; exceptions; applications.

This chapter is not intended to supersede the obligations of entities subject to this chapter to comply with the substance of other applicable insurance laws insofar as they do not conflict with this chapter, except that laws and regulations designed and intended to apply to medicare supplement insurance policies must not be applied to long term care insurance.

HISTORY: 1988 Act No. 466, Section 2; 1990 Act No. 409, Section 1.



SECTION 38-72-30. Short title.

This chapter may be known and cited as the "Long Term Care Insurance Act".

HISTORY: 1988 Act No. 466, Section 3.



SECTION 38-72-40. Definitions.

Unless the context requires otherwise, as used in this chapter:

(1)(a) "Long term care insurance" means an insurance policy or a rider advertised, marketed, offered, or designed to provide coverage for not less than twelve consecutive months for each covered person on an expense incurred, indemnity, prepaid, or other basis, for one or more necessary or medically necessary diagnostic, preventive, therapeutic, rehabilitative, maintenance, or personal care services, provided in a setting other than an acute care unit of a hospital. The term includes group and individual annuities and life insurance policies or riders that provide directly or that supplement long term care insurance. It also includes a policy or rider that provides for payment of benefits based upon cognitive impairment or the loss of functional capacity. The term also includes qualified long term care contracts. Long term care insurance may be issued by insurers, fraternal benefit societies, nonprofit health, hospital, and medical service corporations, prepaid health plans, health maintenance organizations, or a similar organization to the extent they otherwise are authorized to issue life or health insurance. Long term care insurance does not include an insurance policy offered primarily to provide basic Medicare supplement coverage, basic hospital expense coverage, basic medical-surgical expense coverage, hospital confinement indemnity coverage, major medical expense coverage, disability income or related asset protection coverage, accident only coverage, specified disease or specified accident coverage, or limited benefit health coverage.

(b) With regard to life insurance, this term does not include life insurance policies that accelerate the death benefit specifically for one or more of the qualifying events of terminal illness, medical conditions requiring extraordinary medical intervention, or permanent institutional confinement, and that provide the option of a lump-sum payment for those benefits and where neither the benefits nor the eligibility for the benefits is conditioned upon the receipt of long term care. Notwithstanding another provision of this chapter, a product advertised, marketed, or offered as long term care insurance is subject to the provisions of this chapter.

(2) "Applicant" means:

(a) in the case of an individual long term care insurance policy the person who seeks to contract for benefits; and

(b) in the case of a group long term care insurance policy, the proposed certificate holder.

(3) "Certificate" means any certificate issued under a group long term care insurance policy, which policy has been delivered or issued for delivery in this State.

(4) "Director" means the person who is appointed by the Governor upon the advice and consent of the Senate and who is responsible for the operation and management of the Department of Insurance, including all of its divisions. The director may appoint or designate the person or persons who shall serve at the pleasure of the director to carry out the objectives or duties of the department as provided by law. Furthermore, the director may bestow upon his designee or deputy director any duty or function required of him by law in managing or supervising the insurance department.

(5) "Group long term care insurance" means a long term care insurance policy which is delivered or issued for delivery in this State and issued to:

(a) one or more employers or labor organizations, or to a trust or to the trustees of a fund established by one or more employers or labor organizations or a combination thereof, for employees or former employees or a combination thereof, or for members or former members or a combination thereof of the labor organizations; or

(b) any professional, trade, or occupational association for its members or former or retired members or combination thereof if such association:

(i) is composed of individuals all of whom are or were actively engaged in the same profession, trade, or occupation; and

(ii) has been maintained in good faith for purposes other than obtaining insurance; or

(c) an association or to a trust or to the trustee of a fund established, created, or maintained for the benefit of members of one or more associations. Prior to advertising, marketing, or offering the policy within this State, the association or the insurer of the association shall file evidence with the department that the association has at the outset a minimum of one hundred persons and has been organized and maintained in good faith for purposes other than that of obtaining insurance, has been in active existence for at least one year, and has a constitution and bylaws which provide that the association holds regular meetings not less than annually to further the purposes of its members, except for credit unions, the association collects dues or solicits contributions from members, and the members have voting privileges and representation on the governing board and committees. Ninety days after the filing, the association is considered to have satisfied the organizational requirements unless the director or his designee makes a finding that the association does not satisfy those organizational requirements.

(d) a group other than as described in items (5)(a), (5)(b), and (5)(c), subject to a finding by the director or his designee that the issuance of the group policy is not contrary to the best interest of the public, the issuance of the group policy would result in economies of acquisition or administration, and the benefits are reasonable in relation to the premiums charged.

(6) "Policy" means any policy, contract, subscriber agreement, rider, or endorsement delivered or issued for delivery in this State by an insurer, fraternal benefit society, nonprofit health, hospital, or medical service corporation, prepaid health plan, health maintenance organization, or any similar organization.

(7)(a) "Qualified long term care insurance contract" or "federally tax-qualified long term care insurance contract" means an individual or a group insurance contract that meets the requirements of Section 7702B(b) of the Internal Revenue Code of 1986, as amended, as follows:

(i) the only insurance protection provided under the contract is coverage of qualified long term care services. A contract does not fail to satisfy the requirements of this item by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which the payments relate;

(ii) the contract does not pay or reimburse expenses incurred for services or items to the extent that the expenses are reimbursable under Title XVIII of the Social Security Act, as amended, or would be so reimbursable but for the application of a deductible or coinsurance amount. The requirements of this subsubitem do not apply to expenses that are reimbursable under Title XVIII of the Social Security Act only as a secondary payor. A contract does not fail to satisfy the requirements of this subsubitem by reason of payments being made on a per diem or other periodic basis without regard to the expenses incurred during the period to which payments relate;

(iii) the contract is guaranteed renewable, within the meaning of Section 7702B(b)(1)(C) of the Internal Revenue Code of 1986, as amended;

(iv) the contract does not provide for a cash surrender value or other money that can be paid, assigned, pledged as collateral for a loan, or borrowed except as provided in subsubitem (v);

(v) all refunds of premiums, and all policyholder dividends or similar amounts, under the contract are to be applied as a reduction in future premiums or to increase future benefits, except that a refund if death occurs of the insured or a complete surrender or cancellation of the contract cannot exceed the aggregate premiums paid under the contract; and

(vi) the contract meets the consumer protection provisions provided in Section 7702B(g) of the Internal Revenue Code of 1986, as amended.

(b) "Qualified long term care insurance contract" or "federally tax-qualified long term care insurance contract" also means the portion of a life insurance contract that provides long term care insurance coverage by rider or as part of the contract and that satisfies the requirements of Section 7702B(b) and (e) of the Internal Revenue Code of 1986, as amended.

HISTORY: 1988 Act No. 466, Section 4; 1990 Act No. 409, Section 2; 1993 Act No. 181, Section 779; 2008 Act No. 274, Sections 2, 3, eff June 4, 2008.



SECTION 38-72-50. Group long term care insurance policy must meet requirements of chapter to be offered in state.

No group long term care insurance coverage may be offered to a resident of this State under a group policy issued in another state to a group described in Section 38-72-40(5)(d) unless this State or another state having statutory and regulatory long term care insurance requirements substantially similar to those adopted in this State has made a determination that the requirements have been met.

HISTORY: 1988 Act No. 466, Section 5.



SECTION 38-72-60. General assembly to approve regulations; terms and conditions applicable to long term care insurance policy and group policy; advertising restrictions.

(A) The director or his designee shall submit to the General Assembly for approval regulations to carry out the purposes of this chapter. These regulations may include standards for full and fair disclosure setting forth the manner, content, and required disclosures for the sale of long term care insurance policies, terms of renewal, initial and subsequent conditions of eligibility, nonduplication of coverage provision, coverage of dependents, preexisting conditions, termination of insurance, continuation or conversion, probationary periods, limitations, exceptions, reductions, elimination periods, requirements for replacement, recurrent conditions, and definitions of terms.

(B) A long term care insurance policy may not:

(1) be canceled, nonrenewed, or otherwise terminated except for nonpayment of the premium;

(2) contain a provision establishing a new waiting period if existing coverage is converted to or replaced by a new or other form within the same company, except with respect to an increase in benefits voluntarily selected by the insured individual or group policyholder; or

(3) provide coverage for skilled nursing care only or provide significantly more coverage for skilled care in a facility than coverage for lower levels of care.

(C) The following applies to preexisting conditions:

(1) A long term care insurance policy or certificate, other than a policy or certificate issued to a group as defined in Section 38-72-40(5)(a), may not use a definition of "preexisting condition" that is more restrictive than the following: "Preexisting condition" means a condition for which medical advice or treatment was recommended by or received from a provider of health care services within six months preceding the effective date of coverage of an insured person.

(2) A long term care insurance policy or certificate, other than a policy or certificate issued to a group as defined in Section 38-72-40(5)(a), may not exclude coverage for a loss or confinement that is the result of a preexisting condition unless loss or confinement begins within six months following the effective date of coverage of an insured person.

(3) The director or his designee may extend the limitation periods provided in items (1) and (2) as to specific age group categories in specific policy forms upon findings that the extension is in the best interest of the public.

(4) The definition of "preexisting condition" does not prohibit an insurer from using an application form designed to elicit the complete health history of an applicant and, on the basis of the answers on that application, from underwriting in accordance with that insurer's established underwriting standards. Unless otherwise provided in the policy or certificate, a preexisting condition, regardless of whether it is disclosed on the application, need not be covered until the waiting period described in item (2) expires. A long term care insurance policy or certificate may not exclude or use waivers or riders of any kind to exclude, limit, or reduce coverage or benefits for specifically named or described preexisting diseases or physical conditions beyond the waiting period in item (2).

(D)(1) A long term care insurance policy may not be delivered or issued for delivery in this State if the policy conditions eligibility for benefits:

(a) on a prior hospitalization requirement;

(b) provided in an institutional care setting on the receipt of a higher level of institutional care; or

(c) other than waiver of premium, post-confinement, post-acute care, or recuperative benefits on a prior institutionalization requirement.

(2)(a) A long term care insurance policy containing post-confinement, post-acute care, or recuperative benefits clearly must label in a separate paragraph of the policy or certificate entitled "Limitations or Conditions on Eligibility for Benefits" limitations or conditions, including the required number of days of confinement.

(b) A long term care insurance policy or rider that conditions eligibility of post-confinement, post-acute care, or recuperative benefits on the prior receipt of institutional care may not require a prior institutional stay of more than thirty days.

(c) A long term care insurance policy or rider that provides benefits only following institutionalization may not condition these benefits upon admission to a facility for the same or related conditions within a period of less than thirty days after discharge from the institution.

(E) The director may adopt regulations establishing loss ratio standards for long term care insurance policies provided that a specific reference to long term care insurance policies is contained in the regulation.

(F) The following applies to the right of the policyholder to return the policy:

(1) Long term care insurance applicants have the right to return the policy or certificate within thirty days of its delivery and to have the premium refunded if, after examination of the policy or certificate, the applicant is not satisfied for any reason. Long term care insurance policies and certificates must have a notice prominently printed on the first page or attached to it stating in substance that the applicant has the right to return the policy or certificate within thirty days of its delivery and to have the premium refunded if, after examination of the policy or certificate, other than a certificate issued pursuant to a policy issued to a group as defined in Section 38-72-40(5)(a), the applicant is not satisfied for any reason.

(2) This subsection applies to denials of applications and any refund must be made within thirty days of the return or denial.

(G)(1) An outline of coverage must be delivered to a prospective applicant for long term care insurance at the time of initial solicitation through means that prominently direct the attention of the recipient to the document and its purpose.

(a) The director or his designee shall prescribe a standard format, including style, arrangement, and overall appearance, and the content of an outline of coverage.

(b) For agent solicitations, an agent shall deliver the outline of coverage before the presentation of an application or enrollment form.

(c) For direct response solicitations, the outline of coverage must be presented in conjunction with an application or enrollment form.

(d) In the case of a policy issued to a group defined in Section 38-72-40(5)(a), an outline of coverage is not required to be delivered, provided that the information described in this subsection is contained in other materials relating to enrollment. Upon request, these other materials must be made available to the director.

(2) The outline of coverage must include a:

(a) description of the principal benefits and coverage provided in the policy;

(b) statement of the principal exclusions, reductions, and limitations contained in the policy;

(c) statement of the terms under which the policy or certificate, or both, may be continued in force or discontinued, including a reservation in the policy of a right to change the premium. Continuation or conversion provisions of group coverage must be described specifically;

(d) statement that the outline of coverage is a summary only, not a contract of insurance, and that the policy or group master policy contains governing contractual provisions;

(e) description of the terms under which the policy or certificate may be returned and premium refunded;

(f) brief description of the relationship of cost of care and benefits;

(g) statement that discloses to the policyholder or certificate holder whether the policy is intended to be a federally tax-qualified long term care insurance contract under 7702B(b) of the Internal Revenue Code of 1986, as amended.

(H) A certificate issued pursuant to a group long term care insurance policy delivered or issued for delivery in this State must include a:

(1) description of the principal benefits and coverage provided in the policy;

(2) statement of the principal exclusions, reductions, and limitations contained in the policy; and

(3) statement that the group master policy determines governing contractual provisions.

(I) If an application for a long term care insurance contract or certificate is approved, the issuer shall deliver the contract or certificate of insurance to the applicant no later than thirty days after the date of approval.

(J) At the time of policy delivery, a policy summary must be delivered for an individual life insurance policy that provides long term care benefits within the policy or by rider. For direct response solicitations, the insurer shall deliver the policy summary upon the applicant's request but, regardless of a request, shall make the delivery no later than at the time of policy delivery. In addition to complying with all applicable requirements, the summary also must include:

(1) an explanation of how the long term care benefit interacts with other components of the policy, including deductions from death benefits;

(2) an illustration of the amount of benefits, the length of benefits, and the guaranteed lifetime benefits, if any, for each covered person;

(3) exclusions, reductions, and limitations on benefits of long term care;

(4) if applicable to the policy type:

(a) a disclosure of the effects of exercising other rights under the policy;

(b) a disclosure of guarantees related to long term care costs of insurance charges; and

(c) current and projected maximum lifetime benefits; and

(5) the provisions of the policy summary listed in this subsection may be incorporated into a basic illustration required to be delivered in accordance with regulation 69-40, Life Insurance Policy Illustration Regulation or into the life insurance summary which is required to be delivered in accordance with regulation 69-30, Solicitation of Life Insurance Regulation.

(K) When a long term care benefit, funded through a life insurance vehicle by the acceleration of the death benefit, is in benefit payment status, a monthly report must be provided to the policyholder. The report must include:

(1) long term care benefits paid out during the month;

(2) an explanation of changes in the policy, such as death benefits or cash values, due to long term care benefits being paid out;

(3) the amount of long term care benefits existing or remaining.

(L) If a claim under a long term care insurance contract is denied, the issuer, within sixty days of the date of a written request by the policyholder or certificate holder, or a representative of the issuer, shall:

(1) provide a written explanation of the reasons for the denial; and

(2) make available all information directly related to the denial.

(M) A policy or rider advertised, marketed, or offered as long term care or nursing home insurance must comply with the provisions of this chapter.

(N) All insurers issuing long term care insurance policies must offer, at time of application, an optional benefit which provides that when an insured meets the requirements under the policy that care in a nursing home or community residential care facility is necessary, the insured shall have the option of receiving necessary care in the home or community, with daily benefits at the same level that would have been paid for care in a nursing home or community residential care facility. This optional coverage may be provided by rider to the policy or included as part of the policy.

Notwithstanding the foregoing, insurers issuing long term care insurance policies may offer a home health care benefit which would provide benefits when care in the home only is necessary. This home health care benefit may provide lesser benefits than that provided by the policy for care in a nursing home or community residential care facility and may be provided either by rider to the policy or included as part of the policy.

HISTORY: 1988 Act No. 466, Section 6; 1990 Act No. 409, Section 3; 1991 Act No. 165, Section 1; 1993 Act No. 181, Sections 780-782; 2008 Act No. 274, Section 4, eff June 4, 2008.



SECTION 38-72-65. Recision of policy or denial of claim upon showing of misrepresentation; policy may be field issued; recovery of benefit payments; applicability to life policy provisions accelerating benefits for long term care.

(A) For a policy or certificate that has been in force for less than six months, an insurer may rescind a long term care insurance policy or certificate or deny an otherwise valid long term care insurance claim upon a showing of misrepresentation that is material to the acceptance of coverage.

(B) For a policy or certificate that has been in force for at least six months but less than two years, an insurer may rescind a long term care insurance policy or certificate or deny an otherwise valid long term care insurance claim upon a showing of misrepresentation that is both material to the acceptance for coverage and which pertains to the condition for which benefits are sought.

(C) After a policy or certificate has been in force for two years, it is not contestable upon the grounds of misrepresentation alone; this policy or certificate may be contested only upon a showing that the insured knowingly and intentionally misrepresented relevant facts relating to the insured's health.

(D)(1) A long term care insurance policy or certificate may be field issued if the compensation to the field issuer is not based on the number of policies or certificates issued.

(2) For purposes of this section, "field issued" means a policy or certificate issued by a producer or a third party administrator pursuant to the underwriting authority granted to the producer or third party administrator by an insurer and using the insurer's underwriting guidelines.

(E) If an insurer has paid benefits under the long term care insurance policy or certificate, the benefit payments may not be recovered by the insurer if the policy or certificate is rescinded.

(F) If the insured dies, this section does not apply to the remaining death benefit of a life insurance policy that accelerates benefits for long term care. In this situation, the remaining death benefits under these policies are as provided by Section 38-63-220(d). In all other situations, this section applies to life insurance policies that accelerate benefits for long term care.

HISTORY: 2008 Act No. 274, Section 1, eff June 4, 2008.



SECTION 38-72-67. Offer of a nonforfeiture benefit; group long term care policies; promulgation regulations.

(A) Except as provided in subsection (B), a long term care insurance policy may not be delivered or issued for delivery in this State unless the policyholder or certificate holder has been offered the option of purchasing a policy or certificate including a nonforfeiture benefit. The offer of a nonforfeiture benefit may be in the form of a rider that is attached to the policy. If the policyholder or certificate holder declines the nonforfeiture benefit, the insurer shall provide a contingent benefit upon lapse that must be available for a specified period of time following a substantial increase in premium rates.

(B) When a group long term care insurance policy is issued, the offer required in subsection (A) must be made to the group policyholder. However, if the policy is issued as group long term care insurance as defined in Section 39-72-40(5)(d) other than to a continuing care retirement community or other similar entity, the offering must be made to each proposed certificate holder.

(C) The director may promulgate regulations specifying the type or types of nonforfeiture benefits to be offered as part of long term care insurance policies and certificates, the standards for nonforfeiture benefits, and the rules regarding contingent benefit upon lapse, including a determination of the specified period of time during which a contingent benefit upon lapse will be available and the substantial premium rate increase that triggers a contingent benefit upon lapse as described in subsection (A).

HISTORY: 2008 Act No. 274, Section 1, eff June 4, 2008.



SECTION 38-72-69. License requirements; training.

(A)(1) An individual may not sell, solicit, or negotiate long term care insurance unless the individual is licensed as an insurance producer for accident and health or life and has completed a one-time training course by July 1, 2009, and ongoing training every twenty-four months after that time. The training must meet the requirements provided in subsection (B).

(2) The training requirements of subsection (B) may be approved as continuing education courses under Section 38-43-106.

(B)(1) The one-time training required by this section must be no less than eight hours and the ongoing training required by this section must be no less than four hours.

(2) The training required under item (1) consists of topics related to long term care insurance, long term care services, and, if applicable, qualified state long term care insurance partnership programs including, but not limited to:

(a) state and federal regulations and requirements and the relationship between qualified state long term care insurance partnership programs and other public and private coverage of long term care services including Medicaid;

(b) available long term care services and providers;

(c) changes or improvements in long term care services or providers;

(d) alternatives to the purchase of private long term care insurance;

(e) the effect of inflation on benefits and the importance of inflation protection; and

(f) consumer suitability standards and guidelines.

(3) The training required by this section does not include training that is insurer or company product specific or that includes any sales or marketing information, materials, or training, other than those required by state or federal law.

(C)(1) An insurer subject to the provisions of this chapter shall obtain verification that a producer receives training required by subsection (A)(1) before a producer is permitted to sell, solicit, or negotiate the insurer's long term care insurance products, maintain records subject to the state's record retention requirements, and make that verification available to the director upon request.

(2) An insurer subject to the provisions of this chapter shall maintain records with respect to the training of its partnership policies that allows the Department of Insurance to provide assurance to the state Medicaid agency that producers have received the training contained in subsection (B)(2)(a) as required by subsection (A)(1) and that producers have demonstrated an understanding of the partnership policies and their relationship to public and private coverage of long term care, including Medicaid, in this State. These records must be maintained in accordance with the state's record retention requirements and must be made available to the director upon request.

(D) The satisfaction of these training requirements in any state are considered to satisfy the training requirements in this State.

HISTORY: 2008 Act No. 274, Section 1, eff June 4, 2008.



SECTION 38-72-70. Regulations.

(A) The director may issue reasonable regulations to promote premium adequacy and to protect the policyholder if there is a substantial rate increase, and to establish minimum standards for producer education, marketing practices, producer compensation, producer testing, penalties, and reporting practices for long term care.

(B) Regulations adopted pursuant to this chapter must be in accordance with the provisions of Chapter 23, Title 1.

HISTORY: 1988 Act No. 466, Section 7; 2008 Act No. 274, Section 5, eff June 4, 2008.



SECTION 38-72-80. Severability; application of chapter.

(A) If a provision of this chapter or the application of it to a person or circumstance is for any reason held to be invalid, the remainder of the chapter and the application of the provisions to other persons or circumstances is not affected.

(B) The requirements of this chapter apply to policies delivered or issued for delivery in this State on or after its effective date.

HISTORY: 1988 Act No. 466, Section 8; 2008 Act No. 274, Section 6, eff June 4, 2008.



SECTION 38-72-90. Penalties for violation of chapter.

Any insurer violating any provision of this chapter is subject to the penalties provided for in Sections 38-5-120 and 38-5-130 of the 1976 Code.

HISTORY: 1988 Act No. 466, Section 9.



SECTION 38-72-100. Long term care premiums excluded in determining contribution to cost of Medicaid services.

Any premiums paid for long term care insurance must be excluded in determining the amount an individual must contribute towards the cost of any Medicaid services he receives.

HISTORY: 1988 Act No. 466, Section 10.






CHAPTER 73 - PROPERTY, CASUALTY, INLAND MARINE, AND SURETY RATES AND RATE-MAKING ORGANIZATIONS

SECTION 38-73-10. Declaration of purpose; construction.

(a) The purposes of this chapter are to:

(1) promote the public welfare by regulating insurance rates to the end that they may not be excessive, inadequate, or unfairly discriminatory and to authorize and regulate cooperative action among insurers in rate making and in other matters within the scope of this chapter;

(2) empower the director or his designee to fix, establish, and promulgate any uniform statistical plan necessary or appropriate to obtain all automobile insurance loss and loss adjustment expense experience, other expense experience, and all other appropriate statistical and financial data from insurers, rating organizations, and advisory organizations engaged in an automobile insurance business in this State to the end that the department shall promulgate the risk classification and territorial plans to be used by all insurers of automobile insurance in this State and in order that the director or his designee may test the risk and territorial differentials previously established against the most recently available loss experience;

(3) provide that investment income accruing to automobile insurers is taken into consideration in the approval of rates or premium charges and in the determination of any net loss incurred by the South Carolina Reinsurance Facility and to make provision for the securing by the department of all necessary or appropriate financial data for purposes of ascertaining and determining the investment income and the profits from realized and unrealized capital gains of each automobile insurer doing business in this State;

(4) provide for reasonable competition for commercial property and casualty insurers of insureds who make large purchases of insurance.

Nothing in this chapter is intended to prohibit or discourage reasonable competition.

(b) This chapter must be liberally interpreted to carry into effect the purposes of this chapter.

HISTORY: Former 1976 Code Section 38-43-10 [1947 (45) 322; 1952 Code Section 37-651; 1962 Code Section 37-651] recodified as Section 38-73-10 by 1987 Act No. 155, Section 1; 1989 Act No. 148, Section 6; 1993 Act No. 181, Section 783; 2000 Act No. 235, Section 5.



SECTION 38-73-20. Scope of chapter.

(a) This chapter applies to (1) fire and allied lines and inland marine insurance, as defined in Section 38-73-310 and (2) casualty insurance, including fidelity, surety, and guaranty bonds, and to all other forms of automobile insurance, in either case on risks located or operations in this State. However, Article 3 and Article 5 of this chapter apply only to the respective classes of insurance as stated in Sections 38-73-310 and 38-73-410.

(b) This chapter does not apply to:

(1) reinsurance, other than joint reinsurance to the extent stated in Article 15 of this chapter;

(2) insurance of vessels or craft or their cargoes, marine builders' risks, marine protection and indemnity, or other risks commonly insured under marine, as distinguished from inland marine, insurance policies;

(3) accident and health insurance;

(4) insurance against loss of or damage to aircraft or against liability arising out of the ownership, maintenance, or use of aircraft; or

(5) life insurance.

HISTORY: Former 1976 Code Sections 38-43-20 [1947 (45) 322; 1952 Code Section 37-652; 1962 Code Section 37-652] and 38-43-30 [1947 (45) 322; 1952 Code Section 37-653; 1962 Code Section 37-653] recodified as Section 38-73-20 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-30. Insurance subject to dual regulation.

If any kind of insurance, subdivision, or combination thereof or type of coverage subject to this chapter is also subject to regulation by another rate regulatory act of this State or other law of this State, an insurer to which the other act or law and this chapter are otherwise applicable shall file with the department a designation as to which rate regulatory chapter or act or law is applicable to it with respect to that kind of insurance, subdivision, or combination thereof or type of coverage.

HISTORY: Former 1976 Code Section 38-43-40 [1947 (45) 322; 1952 Code Section 37-654; 1962 Code Section 37-654] recodified as Section 38-73-30 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-40. Recording and reporting of loss and expense experience.

The department may promulgate statistical plans, reasonably adapted to each of the rating systems on file with the department, which may be modified from time to time and which must be used thereafter by each insurer in the recording and reporting of its loss and countrywide expense experience, in order that the experience of all insurers may be made available at least annually in such form and detail as may be necessary to aid him in determining whether rating systems comply with the standards set forth in Sections 38-73-330 and 38-73-430, as the case may be. The plans may also provide for the recording and reporting of expense experience items which are specially applicable to this State and are not susceptible of determination by a prorating of countrywide expense experience. In promulgating these plans, the department shall give due consideration to the rating systems on file with it and, in order that such plans may be as uniform as is practicable among the several states, to the form of the plans used for rating systems in other states. The department may designate one or more rating organizations or other agencies to assist him in gathering the experience and making compilations thereof. These compilations must be made available, subject to plans promulgated by the department, to insurers and rating organizations.

HISTORY: Former 1976 Code Section 38-43-50 [1947 (45) 322; 1952 Code Section 37-655; 1962 Code Section 37-655; 1974 (58) 2718] recodified as Section 38-73-40 by 1987 Act No. 155, Section 1; 1989 Act No. 148, Section 7; 1993 Act No. 181, Section 783.



SECTION 38-73-50. Interchange of rating plan data.

Reasonable regulations and plans may be promulgated by the department for the interchange of data necessary for the application of rating plans.

HISTORY: Former 1976 Code Section 38-43-60 [1947 (45) 322; 1952 Code Section 37-656; 1962 Code Section 37-656] recodified as Section 38-73-50 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-60. Consultation with other states.

In order to further uniform administration of rate regulatory laws, the director or his designee and every insurer and rating organization may exchange information and experience data with insurance supervisory officials, insurers, and rating organizations in other states and may consult with them with respect to rate making and the application of rating systems.

HISTORY: Former 1976 Code Section 38-43-70 [1947 (45) 322; 1952 Code Section 37-657; 1962 Code Section 37-657] recodified as Section 38-73-60 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-70. Regulations.

The department may make reasonable regulations necessary to effect the purposes of this chapter.

HISTORY: Former 1976 Code Section 38-43-80 [1947 (45) 322; 1952 Code Section 37-658; 1962 Code Section 37-658]; Section 38-43-90 [1960 (51) 1646; 1962 Code Section 37-658.1; 1969 (56) 239; 1972 (57) 2750] recodified as Section 38-73-70 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-80. Withholding or giving false or misleading information.

No person or organization may wilfully withhold information from or knowingly give false or misleading information to the director or his designee, any statistical agency designated by the director or his designee, any rating organization, or any insurer which will affect the rates or premiums chargeable under this chapter. A violation of this section subjects the one guilty of the violation to the penalties provided in Chapter 2 of this title.

HISTORY: Former 1976 Code Section 38-43-100 [1947 (45) 322; 1952 Code Section 37-659; 1962 Code Section 37-659] recodified as Section 38-73-80 by 1987 Act No. 155, Section 1; 1988 Act No. 374, Section 40; 1993 Act No. 181, Section 783.



SECTION 38-73-90. Examinations of rating organizations, advisory groups, and other organizations.

The director or his designee shall, at least once in five years, make or cause to be made an examination of each rating organization licensed in this State as provided in Section 38-73-1230. The director or his designee may, as often as he considers advisable, make or cause to be made an examination of each advisory organization referred to in Section 38-73-1510 and of each group, association, or other organization referred to in Section 38-73-1710. The reasonable costs of the examination must be paid by the rating organization, advisory organization, or group, association, or other organization examined upon presentation to it of a detailed account of the costs. The officers, manager, agents, and employees of these rating organizations, advisory organizations, or groups, associations, or other organizations may be examined at any time under oath and shall exhibit all books, records, accounts, documents or agreements governing their method of operation. These examinations are subject to the provisions of Sections 38-13-40 to 38-13-60. In lieu of an examination the director or his designee may accept the report of an examination made by the insurance supervisory official of another state pursuant to the laws of that state.

HISTORY: Former 1976 Code Section 38-43-110 [1947 (45) 322; 1952 Code Section 37-660; 1962 Code Section 37-660] recodified as Section 38-73-90 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-110. Suspension of license.

The director or his designee may suspend the license of any rating organization or insurer which fails to comply with an order of the director or his designee within the time limited by the order or any extension thereof which the director or his designee may grant. The director or his designee may not suspend the license of any rating organization or insurer for failure to comply with an order until the time prescribed for an appeal therefrom has expired or, if an appeal has been taken, until the order has been affirmed. The director or his designee may determine when a suspension of license becomes effective and it remains in effect for the period fixed by him unless he modifies or rescinds the suspension or until the order upon which the suspension is based is modified, rescinded, or reversed.

HISTORY: Former 1976 Code Section 38-43-130 [1947 (45) 322; 1952 Code Section 37-662; 1962 Code Section 37-662] recodified as Section 38-73-110 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-120. Hearing as prerequisite to imposition of penalty or suspension of license.

No penalty may be imposed and no license may be suspended or revoked except upon a written order of the director or his designee, stating his findings, made after a hearing held upon not less than thirty days' written notice to the person or organization specifying the alleged violation.

HISTORY: Former 1976 Code Section 38-43-140 [1947 (45) 322; 1952 Code Section 37-663; 1962 Code Section 37-663] recodified as Section 38-73-120 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-130. Hearing procedure; judicial review.

Any insurer or rating organization aggrieved by any order or decision of the director or his designee made without a hearing may, within thirty days after notice of the order to the insurer or organization, make written request to the Administrative Law Judge Division for a hearing. The Administrative Law Judge Division shall hear the party or parties within twenty days after receipt of the request and shall give not less than ten days' written notice of the time and place of the hearing. Within fifteen days after the hearing the Administrative Law Judge Division shall affirm, reverse, or modify the previous action, specifying his reasons therefor. Pending the hearing and decision thereon the director or his designee may suspend or postpone the effective date of his previous action.

HISTORY: Former 1976 Code Section 38-43-150 [1947 (45) 322; 1952 Code Section 37-664; 1962 Code Section 37-664] recodified as Section 38-73-130 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-210. Article title and application.

This article is known as the Property and Casualty Insurance Personal Lines Modernization Act and applies only to personal lines insurance.

HISTORY: 2004 Act No. 290, Section 1, eff July 29, 2004.



SECTION 38-73-220. Approval process for rate level changes.

(A) Except as provided in subsection (B), overall average rate-level increases or decreases, for all coverages combined, of seven percent above or below the insurer's rates then in effect may take effect without prior approval on a file and use basis with respect to rates for fire, allied lines, and homeowner's insurance policies. The seven percent cap does not apply on an individual insured basis.

(B) Notwithstanding another provision of this chapter, for any policies governed by this section, filings that produce rate-level changes within the limitation specified in subsection (A) become effective without prior approval. No more than two rate increases within the limitation specified in subsection (A) may be implemented during any twelve-month period and the second rate-increase filing in the twelve-month period is subject to prior approval.

(C) A rate increase or decrease falling within the limitation in subsection (B) may become effective not less than thirty days after the date of the filing with the director. The filing is considered to meet the requirements of this chapter. If the director finds that this filing is not in compliance with this chapter, he shall issue a written order specifying in detail the provisions with which the insurer has not complied and state a reasonable period in which the filing is considered no longer effective. An order by the director pursuant to this section that is issued more than thirty days from the date on which the director received the rate filing is on a prospective basis only and does not affect any contract issued or made before the effective date of the order.

(D) Rate filings falling outside the limitation specified in subsection (B) are subject to the prior approval of the director. The director shall approve or disapprove these filings in accordance with the provisions of Sections 38-73-960 and 38-73-990.

HISTORY: 2004 Act No. 290, Section 1, eff July 29, 2004; 2006 Act No. 332, Section 8, eff June 1, 2006.



SECTION 38-73-230. Declaration of competitive line; factors considered; hearings before Administrative Law Judge Division.

(A) The director may declare a line of insurance competitive by providing public notice on the department website and in major newspapers in South Carolina of the intention of declaring a market competitive in sixty days. A separate notice must be sent to the Consumer Advocate. A report that provides the support for that declaration must be available upon request and posted on the department's website. A party may send a request to the department requesting a public hearing before the Administrative Law Judge Division. If a public hearing is requested, the department shall cooperate in establishing a hearing.

(B) The following factors must be considered by the director for purposes of determining if a reasonable degree of competition exists in a particular line of insurance:

(1) the number of insurers or groups of affiliated insurers providing coverage in the market;

(2) measures of market concentration and changes of market concentration over time;

(3) ease of entry and the existence of financial or economic barriers that could prevent new firms from entering the market;

(4) the extent to which any insurer or group of affiliated insurers controls all or a portion of the market;

(5) whether the total number of companies writing the line of insurance in this State is sufficient to provide multiple options;

(6) the availability of insurance coverage to consumers in the markets by specific geographic area, by line of insurance, and by class of risk; and

(7) the opportunities available to consumers in the market to acquire pricing and other consumer information.

Each factor must indicate a competitive market in order for a determination that there is a competitive market to be made.

(C) The director shall monitor the degree and continued existence of competition in this State on an on-going basis. The director may utilize existing relevant information, analytical systems, and other sources, or rely on a combination of them. Activities may be conducted internally within the insurance department, in cooperation with other state insurance departments, through outside contractors, or in any other appropriate manner.

(D) An affected person or organization may make a written request to the director or his designee to initiate a hearing to determine whether a particular line of insurance continues to be competitive. The request for hearing must specify the grounds to be relied upon by the applicant. Within thirty days after the receipt of the request, the director or his designee shall transmit the request for hearing to the Administrative Law Judge Division.

HISTORY: 2004 Act No. 290, Section 1, eff July 29, 2004.



SECTION 38-73-240. Rate filings where line declared competitive; Consumer Advocate review of certain filings.

(A) In a line of insurance declared competitive, each insurer shall file with the director all rates, supplementary rate information, and supporting information for competitive markets at least thirty days before the proposed effective date. The director or his designee may give written notice, within thirty days of the receipt of the filing, that additional time is needed, not to exceed thirty days from the date of the notice, to consider the filing. Upon written application of the insurer, the director or his designee may authorize rates to be effective before the expiration of the waiting period or an extension of it. A filing is considered to meet the requirements of this chapter and to become effective unless disapproved pursuant to this section by the director or his designee before the expiration of the waiting period or an extension of it. Residual market mechanisms or advisory organizations may file residual market rates.

(B) The filing is considered in compliance with the filing provisions of this section unless the director or his designee informs the insurer within ten days after receipt of the filing as to what supplementary rate information or supporting information is required to complete the filing.

(C) An insurer may file its rates by either filing its final rates or by filing a multiplier and, if applicable, an expense-constant adjustment to be applied to prospective loss costs that have been filed by an advisory organization on behalf of the insurer as permitted by this chapter.

(D) All rates, supplementary rate information, and any supporting information filed pursuant to this chapter is open to public inspection after the filing becomes effective.

(E) With respect to applications for rate increases for fire, allied lines, and homeowner's insurance that exceed the seven percent cap as provided for in Section 38-73-260(A) and if an applicant insurer had earned premiums in this State in the previous calendar year of more than ten million dollars for the line or type of insurance for which the rate increase is sought, the director or his designee shall provide a copy of the filing to the Consumer Advocate or, in the alternative, shall direct the insurer to provide a copy simultaneously to the Consumer Advocate. Within ten business days of the receipt of the filing, the Consumer Advocate may request from the insurer additional information. A copy of the request must be served on the director or his designee. Within ten business days of the receipt of the information sought, the Consumer Advocate shall inform the insurer and the director if, in his opinion, the filing is not in compliance with this chapter and specify in detail the reason for his opinion. If the filing is accepted by the director and becomes effective, the Consumer Advocate, upon good cause shown, may request a hearing before the Administrative Law Court. An order of the administrative law judge issued pursuant to the provisions of this section is on a prospective basis only and does not affect any contract issued or made before the effective date of the order.

HISTORY: 2004 Act No. 290, Section 1, eff July 29, 2004; 2006 Act No. 332, Section 9, eff June 1, 2006.



SECTION 38-73-250. Rate filings where line declared noncompetitive.

(A) If the director or his designee determines that competition does not exist in a line of insurance and issues a ruling to that effect pursuant to Section 38-73-230, the rates applicable to insurance sold in that market must be regulated pursuant to Section 38-73-260. The director may simply declare a line of insurance noncompetitive and release a report providing the support for that decision. The decision may be appealed to the Administrative Law Judge Division. The market is considered not competitive during the appeal process.

(B) A rate filing in effect at the time the director or his designee determines that competition does not exist pursuant to Section 38-73-230 must be considered to be in compliance with the laws of this State unless disapproved pursuant to the procedures and rating standards contained in Section 38-73-260 applicable to noncompetitive markets.

(C) An insurer having a rate filing in effect at the time the director determines that competition does not exist pursuant to Section 38-73-240 may be required to furnish supporting information within thirty days of a written request by the director or his designee.

HISTORY: 2004 Act No. 290, Section 1, eff July 29, 2004.



SECTION 38-73-260. Approval process for rate level changes; Consumer Advocate review of certain filings.

(A) Except as provided in subsection (B), overall average rate-level increases or decreases, for all coverages combined, of seven percent above or below the insurer's rates then in effect may take effect without prior approval on a file and use basis with respect to rates for fire, allied lines, and homeowner's insurance policies. The seven percent cap does not apply on an individual insured basis.

(B) Notwithstanding another provision of this chapter, for any policies governed by this section, filings that produce rate-level changes within the limitation specified in subsection (A) become effective without prior approval. No more than two rate increases within the limitation specified in subsection (A) may be implemented during a twelve-month period and the second rate increase filing in the twelve-month period is subject to prior approval.

(C) A rate increase or decrease falling within the limitation in subsection (B) may become effective not less than thirty days after the date of the filing with the director. The filing is considered to meet the requirements of this chapter. If the director finds that this filing is not in compliance with this chapter, he shall issue a written order specifying in detail the provisions with which the insurer has not complied and state a reasonable period in which the filing is considered no longer effective. An order by the director pursuant to this section that is issued more than thirty days from the date on which the director received the rate filing is on a prospective basis only and does not affect a contract issued or made before the effective date of the order.

(D) Rate filings falling outside the limitation specified in subsection (B) are subject to the prior approval of the director or his designee. The director or his designee shall approve or disapprove these filings pursuant to the provisions of Sections 38-73-960 and 38-73-990.

(E) With respect to applications for rate increases for fire, allied lines, and homeowner's insurance that exceed the seven percent cap as provided in subsection (A) and if an applicant insurer had earned premiums in this State in the previous calendar year of more than ten million dollars for the line or type of insurance for which the rate increase is sought, the director or his designee shall provide a copy of the filing to the Consumer Advocate or, in the alternative, shall direct the insurer to provide a copy simultaneously to the Consumer Advocate. Within ten business days of the receipt of the filing, the Consumer Advocate may request from the insurer additional information. A copy of the request must be served on the director or his designee. Within ten business days of the receipt of the information sought, the Consumer Advocate shall inform the insurer and the director if, in his opinion, the filing is not in compliance with this chapter and specify in detail the reason for his opinion. If the filing is accepted by the director and becomes effective, the Consumer Advocate, upon good cause shown, may request a hearing before the Administrative Law Court. An order of the administrative law judge issued pursuant to the provisions of this section is on a prospective basis only and does not affect any contract issued or made before the effective date of the order.

(F)(1) Nothing in this section prevents the director or his designee from considering the impact on individual territories or individual insureds when determining whether the rate is excessive, inadequate, or unfairly discriminatory. Rate level increases or decreases falling within the limitation specified in this subsection must comply with the requirements of this chapter prohibiting rate increases from being excessive, inadequate, or unfairly discriminatory.

(2) With respect to fire, allied lines, and homeowner's rates, the director or his designee shall specifically review all rate filings made on or after June 1, 2007, to ensure that each insurer's rates for policies that exclude wind coverage reflect a discount commensurate with that insurer's previously filed surcharge for policies that include wind coverage.

(3) This subsection does not apply to private passenger automobile insurance nor to insurance against liability arising out of the ownership, maintenance, or the use of:

(a) an individual private passenger automobile as defined in Section 38-77-30(5.5)(a); or

(b) property having wheels.

HISTORY: 2004 Act No. 290, Section 1, eff July 29, 2004; 2006 Act No. 332, Section 10, eff June 1, 2006; 2007 Act No. 78, Section 8, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-73-270. Consumer information system.

The director shall utilize, develop, or cause to be developed, a consumer information system which provides and disseminates price and other relevant information on a readily available basis to purchasers of homeowner's, private passenger nonfleet automobile, or property insurance for personal, family, or household needs. The director may utilize, develop, or cause to be developed, a consumer information system which provides and disseminates price and other relevant information on a readily available basis to purchasers of insurance for commercial risks and personal risks not otherwise specified. The activity may be conducted internally within the insurance department, in cooperation with other state insurance departments, through outside contractors, or in another appropriate manner. As necessary and appropriate, the director, insurers, advisory organizations, statistical agents, and other persons or organizations involved in conducting the business of insurance in this State, pursuant to the provisions of this chapter, shall cooperate in the development and utilization of a consumer information system.

HISTORY: 2004 Act No. 290, Section 1, eff July 29, 2004; 2006 Act No. 332, Section 11, eff June 1, 2006.



SECTION 38-73-310. Scope of article.

This article applies only to fire and allied lines and inland marine insurance, on risks located in this State. Inland marine insurance includes insurance (a) defined by statute or by interpretation thereof, (b) if not so defined or interpreted, defined by ruling of the director or his designee, or (c) as established by general custom of the business as inland marine insurance. This article does not apply to automobile insurance nor to insurance against liability arising out of the ownership, maintenance, or use of motor vehicles.

HISTORY: Former 1976 Code Section 38-43-310 [1947 (45) 322; 1952 Code Section 37-671; 1962 Code Section 37-671] recodified as Section 38-73-310 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-320. Insurance subject to both this article and Article 5.

If any kind of insurance, subdivision, or combination thereof or type of coverage subject to this article is also subject to regulation under Article 5 of this chapter, an insurer to which both articles are otherwise applicable shall file with the department a designation as to which regulatory article shall be applicable to it with respect to that kind of insurance, subdivision, or combination thereof or type of coverage.

HISTORY: Former 1976 Code Section 38-43-320 [1947 (45) 322; 1952 Code Section 37-672; 1962 Code Section 37-672] recodified as Section 38-73-320 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-325. Absence of credit information.

Absence of credit information may be used by an insurer for underwriting purposes only if the insurer presents information satisfactory to the director that the absence is related to the risk.

HISTORY: 2004 Act No. 290, Section 5, eff July 29, 2004.



SECTION 38-73-330. Making of rates.

Rates must be made in accordance with the following provisions:

(1) Manual, minimum, and class rates, rating schedules, or rating plans must be made and adopted, except in the case of specific inland marine rates on risks specially rated.

(2) Rates may not be excessive, inadequate, or unfairly discriminatory. Due consideration must be given for installation and maintenance of nationally recognized hazard reducing systems.

(3) Due consideration must be given to past and prospective loss experience within and outside this State, to the conflagration and catastrophe hazards, to a reasonable margin for underwriting profit and contingencies, to dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers, to past and prospective expenses, both countrywide and those specially applicable to this State, and to all other relevant factors within and outside this State, and in the case of fire insurance rates consideration must be given to the experience of the fire insurance business during a period of not less than the most recent five-year period for which the experience is available.

Except to the extent necessary to meet the provisions of item (2) of this section, uniformity among insurers in any matters within the scope of this section is neither required nor prohibited. Rates made in accordance with this section may be used subject to the provisions of this chapter.

HISTORY: Former 1976 Code Section 38-43-330 [1947 (45) 322; 1952 Code Section 37-673; 1962 Code Section 37-673; 1975 (59) 192] recodified as Section 38-73-330 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-340. Rate filings required.

Every insurer shall file with the department, except as to inland marine risks which by general custom of the business are not written according to manual rates or rating plans and except as to exempt commercial policies, every manual, minimum, or class rate, rating schedule or rating plan, and every other rating rule and every modification of any of these which it proposes to use. The filing exemption shall not apply to loss cost filings by advisory or rating organizations. Every filing shall state the proposed effective date and shall indicate the character and extent of coverage contemplated. Specific inland marine rates on risks specially rated, made by a rating organization, must be filed with the department.

HISTORY: Former 1976 Code Section 38-43-340 [1947 (45) 322; 1952 Code Section 37-674; 1962 Code Section 37-674] recodified as Section 38-73-340 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783; 2000 Act No. 235, Section 6; 2002 Act No. 300, Section 2, eff January 1, 2003.



SECTION 38-73-410. Scope of article.

This article applies only to casualty insurance, including fidelity, surety, and guaranty bonds, and to all other forms of automobile insurance, on risks or operations in this State.

HISTORY: Former 1976 Code Section 38-43-410 [1947 (45) 322; 1952 Code Section 37-681; 1962 Code Section 37-681] recodified as Section 38-73-410 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-420. Insurance subject to both this article and Article 3.

If any kind of insurance, subdivision, or combination thereof or type of coverage subject to this article is also subject to regulation under Article 3 of this chapter, an insurer to which both articles are otherwise applicable shall file with the department a designation as to which regulatory article shall be applicable to it with respect to that kind of insurance, subdivision, or combination thereof or type of coverage.

HISTORY: Former 1976 Code Section 38-43-420 [1947 (45) 322; 1952 Code Section 37-682; 1962 Code Section 37-682] recodified as Section 38-73-420 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-425. Absence of credit information.

Absence of credit information may be used by an insurer for underwriting purposes only if the insurer presents information satisfactory to the director that the absence is related to the risk.

HISTORY: 2004 Act No. 290, Section 6, eff July 29, 2004.



SECTION 38-73-430. Making of rates.

Rates must be made in accordance with the following provisions:

(1) Due consideration must be given to past and prospective loss experience within and outside this State, to catastrophe hazards, if any, to a reasonable margin for underwriting profit and contingencies, to dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers, to past and prospective expenses, both countrywide and those specially applicable to this State, and to all other relevant factors within and outside of this State.

(2) The systems of expense provisions included in the rates for use by any insurer or group of insurers may differ from those of other insurers or groups of insurers to reflect the requirements of the operating methods of the insurer or group with respect to any kind of insurance or with respect to any subdivision or combination thereof for which subdivision or combination separate expense provisions are applicable.

(3) Risks may be grouped by classifications for the establishment of rates and minimum premiums, and classification rates may be modified to produce rates for individual risks in accordance with rating plans which establish standards for measuring any variations in hazards or expense provisions, or both, that can be demonstrated to have a probable effect upon losses or expenses.

(4) Rates may not be excessive, inadequate, or unfairly discriminatory.

(5) Due consideration must be given to assessments for purposes such as the guaranty fund, wind and hail joint underwriting association, and similar mechanisms.

Except to the extent necessary to meet the provisions of item (4) of this section, uniformity among insurers in any matters within the scope of this section is neither required nor prohibited.

HISTORY: Former 1976 Code Section 38-43-430 [1947 (45) 322; 1952 Code Section 37-683; 1962 Code Section 37-683] recodified as Section 38-73-430 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783; 2004 Act No. 315, Section 1, eff October 12, 2004.



SECTION 38-73-440. Certain factors may not be considered in determining automobile insurance rates.

In determining the premium rates to be charged on automobile insurance, it is unlawful to consider race, religion, national origin, or economic status.

HISTORY: Former 1976 Code Section 38-37-360 [1962 Code Section 37-591.16; 1974 (58) 2718] recodified as Section 38-73-440 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-470. Disposition of uninsured motorist premium.

Two dollars of the yearly premium for uninsured motorist coverage is directed to be paid to the South Carolina Department of Motor Vehicles to be placed on deposit with the State Treasurer in the "Uninsured Enforcement Fund", payable on a quarterly basis, to provide for the costs of enforcing and administering the provisions of Article 3, Chapter 10, Title 56. Of the two dollars collected, eighty cents must be distributed to the South Carolina Highway Patrol and one dollar twenty cents must be retained by the Department of Motor Vehicles. Interest earned by the "Uninsured Fund" must be retained by that fund. There is no requirement for an insurer or an agent to offer underinsured motorist coverage at limits less than the statutorily required bodily injury or property damage limits.

HISTORY: Former 1976 Code Section 56-9-840 [1962 Code Section 46-750.33:1; 1971 (57) 854; 1974 (58) 2718] recodified as Section 38-73-470 by 1987 Act No. 155, Section 1; Reenacted, 1991 Act No. 11, Section 1; 1993 Act No. 181, Section 787; 1993 Act No. 181, Section 783; 1997 Act No. 154, Section 3; 2002 Act No. 324, Section 9, eff July 1, 2002; 2012 Act No. 264, Section 1, eff June 18, 2012.



SECTION 38-73-480. Rate for group automobile insurance.

An automobile insurance contract sold on the basis of a group plan or contract pursuant to Section 38-77-130 shall have a rate not less than five percent less than the individual rate for which the insurer markets a substantially similar policy.

HISTORY: Former 1976 Code Section 38-37-350 [1962 Code Section 37-591.15; 1974 (58) 2718] recodified as Section 38-73-480 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-490. Workers' compensation rates.

To secure fair, reasonable, adequate, and nondiscriminatory rates for workers' compensation insurance the director or his designee shall approve the rate for each classification under which workers' compensation insurance is written, which rate and classification must be the same for all insurers. The director or his designee shall, in approving the rates, make use of the experience data which may be available and any other helpful information that may be obtainable.

A proceeding under this section is considered a proceeding to fix or alter rates for consumer services in relation to the duties of the Division of Consumer Advocacy.

HISTORY: Former 1976 Code Section 42-5-90 [1936 (39) 1231; 1937 (40) 613; 1942 Code Section 7035-76; 1952 Code Section 72-409; 1962 Code Section 72-409; 1960 (51) 1646; 1980 Act No. 517 Part II, Section 20] recodified as Section 38-73-490 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-495. Authority to disapprove previously approved rate for classification of worker's compensation insurance; reassignment of classifications; time for filing appeal.

The director or his designee may:

(1) disapprove a previously approved rate for any classification for workers' compensation insurance upon a finding that the rate for that classification is excessive, inadequate, or unfairly discriminatory;

(2) require the division of a particular classification into separate classifications, or the joining of separate classifications into one classification, upon a finding that such action is in the public interest;

(3) direct that a particular risk be classified in a particular classification upon a finding that a risk is classified incorrectly;

(4) disapprove an experience modification rate for workers' compensation insurance upon a finding that the rate is excessive, inadequate, or unfairly discriminatory. This includes an experience modification rate that fails to account for third party reimbursements, including the Second Injury Fund. Appeals regarding experience modification rates must first be exhausted through the National Council on Compensation Insurance's dispute resolution process prior to appealing with the Department of Insurance.

Appeals to the department must be filed within one year of policy expiration date or cancellation date, whichever comes first.

HISTORY: 1990 Act No. 321, Section 1; 1990 Act No. 600, Section 1; 1993 Act No. 181, Section 783; 2000 Act No. 312, Section 17; 2007 Act No. 111, Pt II, Section 1, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 38-73-500. Merit rating for workers' compensation insurance; credit; testing.

(A) For the purpose of uniformity and equality the director or his designee shall approve a system of merit rating for use in the writing of workers' compensation insurance. No system of merit rating except the one so approved may be used.

(B) This system of merit rating shall include a credit of at least five percent for an insured who participates in a program designed to prevent the use of drugs or alcoholic beverages on the job by employees of the insured. The credit must be actuarially sound and filed with the director or his designee. However, if the director determines that a credit of at least five percent is not actuarially sound, the director shall allow and order a credit of less than five percent which is actuarially sound. The director or his designee shall provide for certification of an employer drug prevention program and shall promulgate regulations for the implementation of this subsection including, but not limited to, the establishment of guidelines or a plan defining a qualified employer drug prevention program eligible for the credit which shall be used by the insurer unless the insurer has established its own guidelines or plan. In the establishment of guidelines or a plan by the director or insurer concerning a qualified drug prevention program eligible for the credit, the guidelines or plan shall include the policy statement and employee notification requirement pursuant to Section 41-1-15.

(C) The testing procedure established by the insurer, employer, or his designee, or, approved by the director, must include a provision for random sampling of all persons who receive wages and compensation in any form from the employer and must provide for a second test to be administered within thirty minutes of the administration of the first test. Positive test results must be provided in writing to the employee within twenty-four hours of the time the employer receives the test results. Each employer must keep records of each test for up to one year.

HISTORY: Former 1976 Code Section 42-5-100 [1936 (39) 1231; 1937 (40) 613; 1942 Code Section 7035-76; 1952 Code Section 72-410; 1960 (51) 1646; 1962 Code Section 72-410] recodified as Section 38-73-500 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783; 1997 Act No. 92, Section 1.



SECTION 38-73-505. Reductions in premiums.

For each policy of workers' compensation insurance issued or renewed in the State on or after October 1, 1997, there shall be granted by the insurer a reduction in premium of not less than five percent pursuant to Section 38-73-500 as contained and amended in section 1 of 1997 Act No. 92.

HISTORY: 1997 Act No. 92, Section 3.



SECTION 38-73-510. Nonpartisan rating bureau for workers' compensation.

Every workers' compensation insurer, including the parties to any mutual insurance association, must be a member of a nonpartisan rating bureau. The stock and nonstock insurers which are members of the bureau must be represented in the bureau management and on all committees of the bureau. One-half of the members of each committee must be chosen by the stock companies and one-half by the nonstock companies. In a case of a tie vote on any committee the director or his designee shall cast the deciding vote.

HISTORY: Former 1976 Code Section 42-5-110 [1936 (39) 1231; 1937 (40) 613; 1942 Code Section 7035-76; 1952 Code Section 72-411; 1960 (51) 1646; 1962 Code Section 72-411] recodified as Section 38-73-510 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-515. Deductibles.

(A) Each insurer issuing a policy of workers' compensation insurance shall offer, as a part of the policy or as an optional endorsement to the policy, deductibles optional to the policyholder for benefits payable under Title 42. Deductible amounts offered must be disclosed fully to the prospective policyholder in writing in the amount of one hundred dollars, two hundred dollars, three hundred dollars, four hundred dollars, five hundred dollars, or increments of five hundred dollars up to a maximum of two thousand five hundred dollars for each compensable claim. The policyholder exercising the deductible option shall choose only one deductible amount.

(B) If the policyholder exercises the option and chooses a deductible, the insured employer is liable for the amount of the deductible for benefits paid for each compensable claim of work injury suffered by an employee. The insurer shall pay all or part of the deductible amount, whichever is applicable to a compensable claim, to the person or provider entitled to the benefits conferred by this chapter and then seek reimbursement from the insured employer for the applicable deductible amount. The payment or nonpayment of deductible amounts by the insured employer to the insurer must be treated under the policy insuring the liability for workers' compensation in the same manner as payment or nonpayment of premiums.

(C) Optional deductibles must be offered in each policy insuring liability for workers' compensation which is issued, delivered, issued for delivery, or renewed after June 30, 1996, unless an insured employer and insurer agree to renegotiate a workers' compensation insurance policy in effect on July 1, 1996, so as to include a provision allowing for a deductible.

(D) Premium reduction for deductibles must be determined before the application of any experience modification, premium surcharge, or premium discounts. To the extent that an employer's experience rating or safety record is based on benefits paid, money paid by the insured employer under a deductible as provided in this section must not be included as benefits paid so as to harm the experience rating of the employer.

(E) This section does not apply to employers who are approved to self-insure against liability for workers' compensation or group self-insurance funds for workers' compensation established pursuant to the laws of this State.

HISTORY: 1996 Act No. 424, Section 9.



SECTION 38-73-520. Rate filings required.

Every insurer must file with the department, except as to exempt commercial policies, every manual of classifications, rules, and rates, every rating plan, and every modification of any of these which it proposes to use. The filing exemption shall not apply to loss cost filings by advisory or rating organizations or to the multiplier for expenses, assessments, profit, and contingencies and any modifications to loss costs used by a workers' compensation insurer to be applied to approved loss costs to develop the insurer's rates as provided in Section 38-73-525. Every filing must state the proposed effective date and indicate the character and extent of the coverage contemplated.

HISTORY: Former 1976 Code Section 38-43-440 [1947 (45) 322; 1952 Code Section 37-684; 1962 Code Section 37-684] recodified as Section 38-73-520 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783; 2000 Act No. 235, Section 7; 2002 Act No. 300, Section 3, eff January 1, 2003; 2007 Act No. 111, Pt III, Section 1, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 38-73-525. Filing of multiplier for expenses by insurers writing workers' compensation.

At least thirty days prior to using new rates, every insurer writing workers' compensation must file its multiplier for expenses, assessments, profit, and contingencies and any information relied upon by the insurer to support the multiplier and any modifications to loss costs. A copy of the filing must be provided simultaneously to the Consumer Advocate. The filing must contain, at a minimum, the following information: commission expense; other acquisition expense; general expense; expenses associated with recoveries from the Second Injury Fund; guaranty fund assessments; other assessments; premium taxes; miscellaneous taxes, licenses, or fees; and provision for profit and contingencies. Rate filings must be reviewed by an actuary employed or retained by the department who is a member of the American Academy of Actuaries or an associate or fellow of the Casualty Actuarial Society. Within the thirty-day period, if the director or his or her designee believes the information filed is not complete, the director or his or her designee must notify the insurer of additional information to be provided. Within fifteen days of receipt of the notification, the insurer must provide the requested information or file for a hearing challenging the reasonableness of the director's or his or her designee's request. The burden is on the insurer to justify the denial of the additional information.

Unless a hearing has been requested, upon expiration of the thirty-day period or the fifteen-day period, whichever is later, the insurer may use the rates developed using the multiplier of expenses, assessments, profit, and contingencies.

HISTORY: 2007 Act No. 111, Pt III, Section 2, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 38-73-526. Report as to availability and affordability of workers' compensation coverage.

The director or his or her designee must issue a report to the General Assembly by the first of January each year that evaluates the state of the workers' compensation insurance market in this State. The report must contain an analysis of the availability and affordability of workers' compensation coverage and document that the department has complied with the provisions of Sections 38-73-430 and 38-73-525 with regard to both workers' compensation loss cost filings submitted by an advisory or rating organization and multiplier filings submitted by every insurer writing workers' compensation insurance.

HISTORY: 2007 Act No. 111, Pt III, Section 7, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 38-73-530. Competitive rate on specific risk.

The director or his designee may, upon the filing with him of an affidavit setting forth information required by him, grant permission to a licensed insurer to make a rate competing with any nonlicensed insurer in any specific risk.

HISTORY: Former 1976 Code Section 38-43-450 [1947 (45) 322; 1952 Code Section 37-685; 1962 Code Section 37-685] recodified as Section 38-73-530 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-540. Assigned risk.

(A)(1) Assigned risk agreements may be made among insurers with respect to the equitable apportionment among them of insurance which may be afforded applicants who are in good faith entitled to, but who are unable to procure, insurance through ordinary methods, and the insurers may agree among themselves on the use of reasonable rate modifications for this insurance. Such residual market agreement and any mechanism designed to implement such agreement, and any amendments thereto, must be submitted in writing to the director or his designee for approval prior to use, together with such additional information as the director or his designee may reasonably require. Insurers that participate in the voluntary market shall participate in these mechanisms and shall pay their assessments, if any.

(2) If, after a hearing, the director or his designee finds that any activity or practice of insurers participating in the residual market mechanism is unfair, unreasonable, or otherwise inconsistent with the provisions of this title, the director or his designee must issue a written order specifying in what respects such activity or practice is unfair, unreasonable, or otherwise inconsistent with the provisions of this title and require the discontinuance of such activity or practice. The director or his designee may establish, by written order, an assigned risk plan or mechanism if he finds that insurers have failed to agree pursuant to subsection (A)(1), or to implement assigned risk agreements if the director or his designee finds that the existing residual market mechanism is unfair, unreasonable, or inconsistent with the provisions of this chapter.

(3) The servicing carriers for the workers' compensation assigned risk pool may be competitively bid as provided for in this subsection. If the workers' compensation assigned risk pool is competitively bid, then the director or his designee must appoint a committee or committees of individuals as he considers qualified to establish standards and procedures for the consideration and evaluation of bids. Insurers, or other vendors in conjunction with a licensed workers' compensation insurer, may submit bids. The committee or committees must evaluate and award contracts pursuant to the bidding process established by the committee or committees, subject to the final approval of the director or his designee. The director may require a bid fee to cover the expenses of implementing this section.

(4) Notwithstanding any other provision of this section or of this article, assigned risk pools must accept a policy of workers' compensation insurance on the basis that it provides coverage to a vendor who provides logging services to a named insured or on the basis that the policy provides coverage to an association of these vendors.

(B) Notwithstanding the provisions of subsection (A), no insurer may act as a servicing carrier for any assigned risk pool for workers' compensation insurance authorized pursuant to subsection (A) unless such insurer participates in the voluntary market for workers' compensation insurance in this State.

(C) It is essential for maintaining the viability of the assigned risk plan to establish and maintain rates at a level which permits the plan to operate as a self-funded mechanism. The plan administrator shall maintain necessary rate making data in order to permit the actuarial determination of rates and rating plans appropriate for the business insured through the plan. All assigned carriers shall report their experience on business written under the plan to the plan administrator in a format prescribed by the plan administrator. The plan administrator shall monitor rate adequacy and plan results and shall notify the director of the Department of Insurance in the event that excessive losses are indicated so as to enable the director to take corrective action.

HISTORY: Former 1976 Code Section 38-43-460 [1947 (45) 322; 1952 Code Section 37-686; 1962 Code Section 37-686] recodified as Section 38-73-540 by 1987 Act No. 155, Section 1; 1991 Act No. 104, Section 1; 1992 Act No. 436, Section 1; 1993 Act No. 181, Section 783; 1996 Act No. 451, Section 1; 1998 Act No. 291, Section 1.



SECTION 38-73-545. Applicability to self-insurers.

Nothing in Section 38-73-540 applies to self-insurers.

HISTORY: 1998 Act No. 291, Section 3.



SECTION 38-73-710. State Rating and Statistical Division established; executive director.

There is established within the department a State Rating and Statistical Division which is under the administrative direction of the Director of the Department of Insurance. Nothing precludes the appointment by the director of a deputy director of any person who is now or may hereafter be an employee of the department, in addition to or substitution for his other duties or responsibilities.

HISTORY: Former 1976 Code Section 38-37-510 [1962 Code Section 37-591.21; 1974 (58) 2718] recodified as Section 38-73-710 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-736. Rate reductions for nonyouthful operator completing approved driver training course.

(A) As used in this section:

(1) "Approved driver training course" means a driver's training course that:

(a) is approved by the Department of Motor Vehicles or exempt pursuant to Chapter 23, Title 56;

(b) is administered by a driver's training school that is licensed or approved by the Department of Motor Vehicles or exempt pursuant to Chapter 23, Title 56;

(c) is conducted by a person holding a valid driver's instructor permit pursuant to Chapter 23, Title 56; and

(d) includes a minimum of six hours of classroom instruction.

(2) "Approved driver training refresher course" means a driver's training course that:

(a) is approved by the Department of Motor Vehicles or exempt pursuant to Chapter 23, Title 56;

(b) is administered by a driver's training school that is licensed or approved by the Department of Motor Vehicles or exempt pursuant to Chapter 23, Title 56;

(c) is conducted by a person holding a valid driver's instructor permit pursuant to Chapter 23, Title 56;

(d) includes a minimum of four hours of classroom instruction; and

(e) is taken by a person that has previously completed successfully an approved driver training course, an approved driver training refresher course, or an approved driver's education course as defined in Section 38-73-737(A)(1) before the termination of the preceding course's effective period.

(3) "Satisfactory evidence of course completion" means a certificate signed by an official of the licensed driver's training school or the Department of Motor Vehicles, which certifies that:

(a) the person has successfully completed the course; and

(b) the course is an approved driver training course or approved driver training refresher course and meets the requirements of Chapter 23, Title 56.

(4) "Youthful operator" means a person under the age of twenty-five for which premium rates charged for liability coverages and collision coverage under a private passenger automobile insurance policy are determined by a youthful driver classification.

(B) Premium rates charged for liability coverages and collision coverage under a private passenger automobile insurance policy are subject to an appropriate driver training course credit once satisfactory evidence of course completion is presented by an applicant for the credit that is the named insured or principal operator of the vehicle and is not a youthful operator. The amount of the credit may be determined by each individual insurer based upon factually or statistically supported data and is subject to prior approval or review by the director. The credit must be afforded for a minimum of thirty-six months from the date the approved driver training course or approved driver training refresher course was completed. The insurer may require, as a condition of providing and maintaining the credit, that the applicant not be involved in an accident for which the applicant is at fault for a three-year period after course completion. The credit must be afforded by each insurer in a nondiscriminatory manner to all applicants, other than those considered youthful operators.

(C) Only the vehicle driven by an applicant that has completed successfully an approved driver training course or an approved driver training refresher course qualifies for the insurance credit required by this section. Other vehicles under the private passenger automobile insurance policy do not qualify for the insurance credit required by this section unless the named insured or principal operator of the additional vehicle has successfully completed an approved driver training course or an approved driver training refresher course.

(D) The insurer must provide the driver training course credit upon receipt of satisfactory evidence of course completion. Nothing in this section may be construed so as to require the insurer to provide the credit for any period of time before the date of receipt of satisfactory evidence of course completion.

(E) An applicant qualifying for the insurance credit required by this section only may claim the credit for successful completion of one approved driver training course or one approved driver training refresher course during any private passenger automobile insurance policy period.

(F) Only an approved driver training course or an approved driver training refresher course taken on a voluntary basis qualifies for the insurance credit. A driver training course taken as a requirement of a driving offense including, but not limited to, ADSAP or driver training courses taken to reduce the number of traffic violation points against a driver's license, do not qualify for the insurance credit provided in this section.

(G) A schedule of rates, rate classification, or rating plan for private passenger automobile insurance must provide for an appropriate reduction in premium charges for an insured person who is not a youthful operator and who qualifies as provided in this section.

HISTORY: 1997 Act No. 154, Section 5; 2011 Act No. 7, Section 1, eff December 31, 2011.



SECTION 38-73-737. Rate reductions for youthful operator completing approved driver training course.

(A) As used in this section:

(1) "Approved driver's education course" means a driver's training course that:

(a) is approved by the Department of Motor Vehicles pursuant to Chapter 23, Title 56 or is approved by the Department of Education pursuant to Section 59-39-320;

(b) is administered by a driver's training school that is licensed by the Department of Motor Vehicles or a state institution or duly accredited and approved college, private, parochial, or public high school pursuant to Chapter 23, Title 56; and

(c) is conducted by a person holding a valid driver's instructor permit pursuant to Chapter 23, Title 56.

(2) "Satisfactory evidence of course completion" means a certificate signed by an official of the school, the Department of Motor Vehicles, the Department of Education, or other responsible educational entity which certifies that:

(a) the person has successfully completed the course; and

(b) the course is an approved driver's education course and meets the requirements of Chapter 23, Title 56 or Section 59-39-320.

(3) "Youthful operator" means a person under the age of twenty-five for which premium rates charged for liability coverages and collision coverage under a private passenger automobile insurance policy are determined by a youthful driver classification.

(B) Premium rates charged for liability coverages and collision coverage under a private passenger automobile insurance policy are subject to an appropriate driver's education course credit once satisfactory evidence of course completion is presented by an applicant for the credit that is the named insured or principal operator of the vehicle and is a youthful operator. The amount of the credit may be determined by each individual insurer based upon factually or statistically supported data and is subject to prior approval or review by the director. The credit must be afforded from the date the approved driver's education course was completed for as long as the premium rates continue to be determined by a youthful driver classification. The insurer may require, as a condition of providing and maintaining the credit, that the applicant not be involved in an accident for which the applicant is at fault or be convicted of, plead guilty to, or plead nolo contendere to a violation of the motor vehicle laws for any moving violation. The credit required by this section must be afforded by each insurer in a nondiscriminatory manner to all applicants.

(C) Only the vehicle driven by an applicant that has completed successfully an approved driver's education course qualifies for the insurance credit required by this section. Other vehicles under the private passenger automobile insurance policy do not qualify for the insurance credit required by this section unless the named insured or principal operator of the additional vehicle has successfully completed an approved driver's education course.

(D) The insurer must provide the driver's education course credit upon receipt of satisfactory evidence of course completion. Nothing in this section may be construed so as to require the insurer to provide the credit for any period of time before the date of receipt of satisfactory evidence of course completion.

(E) An applicant qualifying for the insurance credit required by this section only may claim the credit for successful completion of one approved driver's education course during any private passenger automobile insurance policy period.

(F) An approved driver's education course taken on a voluntary basis or taken as a requirement of driver licensing qualifies for the insurance credit. Driver training courses taken as a requirement of a driving offense including, but not limited to, ADSAP or driver training courses taken to reduce the number of traffic violation points against a driver's license, do not qualify for the insurance credit provided in this section.

(G) A schedule of rates, rate classification, or rating plan for private passenger automobile insurance must provide for an appropriate reduction in premium charges for an insured person who is a youthful operator and who qualifies as provided in this section.

HISTORY: 1994 Act No. 496, Section 1; 2011 Act No. 7, Section 2, eff December 31, 2011.



SECTION 38-73-740. Certain information must be retained; inspection by applicant.

All information, including investigative and credit reports used in determining the classification or premium rates of any person applying for automobile insurance, must be kept on file by the insurer for at least three years from the date the application was made. Upon request of the applicant, the contents of the file must be made available for inspection by the applicant and copies of the documents must be furnished the applicant if he pays the cost of reproducing the copies.

HISTORY: Former 1976 Code Section 38-37-330 [1962 Code Section 37-591.13; 1974 (58) 2718] recodified as Section 38-37-740 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-910. Notice of hearing as a prerequisite to granting of rate increase; exceptions; rate level increase or decrease limitations; flexible rating for automobile insurance policies; report.

(A) An increase in the premium rates may not be granted for workers' compensation insurance, nor for any other line or type of insurance with respect to which the director or his designee has, by order, made a finding that (a) legal or other compulsion upon the part of the insured to purchase the insurance interferes with competition, or (b) under prevailing circumstances there does not exist substantial competition, unless notice is given in all newspapers of general, statewide circulation at least thirty days in advance of the insurer's proposed effective date of the increase in premium rates. The notice must state the amount of increase, the type and line of coverage, and the proposed effective date and must allow any insured or affected party to request within fifteen days a public hearing upon the propriety of the rate increase request before the Administrative Law Judge Division. A copy of the notice must be sent to the Consumer Advocate.

However, the requirements of public notices and public hearings in this section do not apply to applications for rate increases when the applicant insurer had earned premiums in this State in the previous calendar year of less than two million dollars for the line or type of insurance for which the rate increase is sought or, if the rate increase is sought by a modeling organization, the earned premiums in this State for all members and subscribers of the organization for whom an increase is sought were less than two million dollars for the previous calendar year for the line or type of insurance for which the rate increase is sought. The two million dollars must be increased by a factor equal to the increase in the consumer price index, all items, every three years.

(B) Except as provided in subsection (C), overall average rate level increases or decreases, for all coverages combined, of seven percent above or below the insurer's rates then in effect may take effect without prior approval on a file and use basis with respect to rates for automobile insurance policies. The seven percent cap does not apply on an individual insured basis.

(C) Notwithstanding any other provisions of this chapter, for any policies governed by this section, filings that produce rate level changes within the limitation specified in subsection (B) become effective without prior approval; provided, that (1) no more than one rate increase within the limitation specified in subsection (B) may be implemented during any twelve-month period, and (2) no rate increase within the limitation specified in subsection (B) may be implemented until the onset of the new policy period unless the insurer, at least thirty days in advance of the end of the policy period, mails or delivers to the named insured at the address shown in the policy a written notice of its intention to change the rate. The overall statewide rate change implemented under this section must be stated in the notice.

A rate increase or decrease falling within the limitation in subsection (B) may become effective not less than thirty days after the date of the filing with the director. The filing is deemed to meet the requirements of this chapter. The director may find that such a filing is not in compliance with this chapter. In the event of such a finding, the director shall issue a written order specifying in detail the provisions with which the insurer has not complied and state a reasonable period thereafter in which the filing shall be deemed no longer effective. Any order by the director pursuant to this section that is issued more than thirty days from the date on which the director received the rate filing shall be on a prospective basis only and shall not affect any contract issued or made prior to the effective date of the order.

Rate filings falling outside the limitation specified in subsection (B) are subject to the prior approval of the director. The director shall approve or disapprove these filings in accordance with the provisions of Sections 38-73-960 and 38-73-990.

(D) Individual automobile insurance companies and member companies of an affiliated group of automobile insurers may utilize different filed rates for automobile insurance coverages in accordance with rating plans filed with and approved by the director. These rating plans may provide for different rates, rating tiers, and rating plans among affiliated companies. For the purpose of this subsection, an affiliated group of automobile insurers includes a group of automobile insurers under common ownership, management, or control.

(E) The Director of the Department of Insurance or his designee shall promulgate regulations to implement the provisions of this section.

(F) On or before March 31, 2004, the Director of the Department of Insurance or his designee shall report to the General Assembly on the effectiveness of flexible rating for automobile insurance policies. The report may not include data regarding a specific insurer or insurer group, except data that is in the public record, and must analyze the impact of flexible rating on:

(1) the extent and nature of competition;

(2) size and significance of coverage;

(3) level and range of rates and rate changes among insurers;

(4) extent of consumer complaints to the Department of Insurance;

(5) volume of cancellations and nonrenewals;

(6) changes in the number of policies by territory and by class, including age and sex, in each territory; and

(7) the number of new insured, nonrenewed insured, and business written by each insurer.

(G) This section does not apply to insurers who write only exempt commercial policies. Exempt commercial policies are not subject to prior approval of the department.

HISTORY: Former 1976 Code Section 38-43-90 [1960 (51) 1646; 1962 Code Section 37-658.1; 1969 (56) 239; 1972 (57) 2750] recodified as Section 38-73-910 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783; 1996 Act No. 300, Section 1; 1996 Act No. 360, Section 4; 1996 Act No. 378 Section 4; 1997 Act No. 154, Section 4; 1999 Act No. 4, Section 1; 2000 Act No. 235, Section 8; 2004 Act No. 290, Section 4, eff July 29, 2004.



SECTION 38-73-915. Authority granted director or designee; effect of legislation and court decisions.

(A) The director or his designee in reviewing rate filings may take into consideration recently passed legislation or recently rendered court decisions which will have an effect on insurance rates. The director or his designee may use such information to reduce or increase the rate level of the insurer or the rating organization.

(B) The director or his designee may order an insurer or rating organization to reduce or increase its current rate levels as a result of recently passed legislation or recently rendered court decisions. The director or his designee shall give the insurer or rating organization and the Consumer Advocate thirty days notice of his intention to order a reduction or increase in an insurer's or rating organization's rate level. The insurer or rating organization or the Consumer Advocate may request a hearing before the director or his designee under the Administrative Procedures Act to contest the proposed order. The Consumer Advocate may participate as a party in any such hearings.

HISTORY: 1989 Act No. 148, Section 30; 1993 Act No. 181, Section 783.



SECTION 38-73-920. No insurance may be issued except on rates filed.

An insurer may not make or issue a contract or policy except in accordance with the filings which are in effect for the insurer as provided in this chapter or in accordance with Section 38-73-1060. Notwithstanding Section 38-73-10, item (2) of Section 38-73-330, and item (4) of Section 38-73-430, filings for property and casualty rate increases may not be approved for any insurer or rating organization for any line, subline, or otherwise identifiable property and casualty insurance coverage for which a rate increase has previously been granted within the immediately preceding twelve months. However, if satisfactory evidence is presented to the director or his designee by an insurer or rating organization that the continued use of the previously approved rates for the line, subline, or otherwise identifiable property and casualty insurance coverage may result in the insolvency of an insurer, more frequent rate increases may be approved. Rate changes proposed where the sole factor for the change is the impact of a revised assessment does not constitute a rate increase for purposes of this section. No rate increase based upon an assessment may become effective unless the assessment has been paid. This section does not apply to contracts or policies for inland marine risks as to which filings are not required.

However, a private insurer licensed to underwrite essential property insurance as defined by Section 38-75-310(1), notwithstanding any limitations included within this title, may file and use, pursuant to the provisions of Section 38-73-1095, any rates which result in insurance premium rates of ninety percent, or less, of the insurance premium rates then approved for the South Carolina Wind and Hail Underwriting Association which result in an insurance premium increase for any policyholder situated within a coastal area of South Carolina as defined by Section 38-75-310(5) not more than once in any six-month period.

HISTORY: Former 1976 Code Section 38-43-610 [1947 (45) 322; 1952 Code Section 37-691; 1962 Code Section 37-691; 1977 Act No. 107] recodified as Section 38-73-920 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783; 1996 Act No. 378, Section 5; 2004 Act No. 315, Section 2, eff October 12, 2004.



SECTION 38-73-930. Guidelines and formats for filing.

The department shall, when it is considered appropriate, issue by regulation specific mandatory guidelines and formats for filing with the department so as to promote uniformity and consistency and facilitate meaningful comparisons. Any guidelines and formats issued shall include requirements for detailed breakdowns on the total expense component of any filing.

HISTORY: Former 1976 Code Section 38-43-615 [1962 Code Section 37-691.1; 1977 Act No. 151 Section 1] recodified as Section 38-73-930 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-935. Rate filings; information based upon; exceptions.

No rate filing for private passenger automobile insurance may include or be based upon actual or projected loss or expense data which includes payments made on policies, wherein the amount of the settlement, judgment, or other payment by the insurer was in excess of the policy limits, exclusive of interest and costs. No rate filing for private passenger automobile insurance may include or be based upon actual or projected loss or expense data which includes payments made as a result of the insurer's tortious breach of it's duty of good faith and fair dealing.

HISTORY: 1989 Act No. 148, Section 31; 1993 Act No. 181, Section 783.



SECTION 38-73-940. Information in support of filing.

A filing and any supporting information are open to public inspection after the filing becomes effective.

The information furnished in support of a filing under Sections 38-73-340 or 38-73-520 may include:

(1) the experience or judgment of the insurer or rating organization making the filing;

(2) its interpretation of any statistical data it relies upon;

(3) the experience of other insurers or rating organizations; and

(4) any other relevant factors.

A filing and any supporting information are open to public inspection after the filing becomes effective.

HISTORY: Former 1976 Code Section 38-43-620 [1947 (45) 322; 1952 Code Section 37-692; 1962 Code Section 37-692] recodified as Section 38-73-940 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-950. Additional information may be required.

When a filing is not accompanied by the information upon which the insurer supports the filing and the director or his designee does not have sufficient information to determine whether the filing meets the requirements of this chapter, he shall require the insurer to furnish the information upon which it supports the filing, and in this event the waiting period commences as of the date the information is furnished.

HISTORY: Former 1976 Code Section 38-43-630 [1947 (45) 322; 1952 Code Section 37-693; 1962 Code Section 37-693] recodified as Section 38-73-950 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-960. Effective date of filing.

The director or his or her designee must review filings as soon as reasonably possible after they have been made in order to determine whether they meet the requirements of this chapter. Subject to the exceptions specified in Sections 38-73-965, 38-73-970, and 38-73-980, each filing must be on file for a waiting period of sixty days before it becomes effective. This period may be extended by the director or his or her designee for an additional period not to exceed sixty days if he or she gives written notice within the waiting period to the insurer or rating organization which made the filing that he or she needs additional time for the consideration of the filing. Upon written application by the insurer or rating organization, the director or his or her designee may authorize a filing which he or she has reviewed to become effective before the expiration of the waiting period or any extension thereof. A filing meets the requirements of this chapter unless disapproved by the director or his or her designee within the waiting period or any extension thereof.

HISTORY: Former 1976 Code Section 38-43-640 [1947 (45) 322; 1952 Code Section 37-694; 1962 Code Section 37-694; 1978 Act No. 627] recodified as Section 38-73-960 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783; 2007 Act No. 111, Pt III, Section 3, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 38-73-965. Filing; effective date.

A filing made pursuant to Section 38-73-525 is governed by the effective dates specified in that section.

HISTORY: 2007 Act No. 111, Pt III, Section 4, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 38-73-970. Effective date for specially rated inland marine rates.

Specific inland marine rates on risks specially rated by a rating organization become effective when filed and are considered to meet the requirements of this chapter until the time the director or his designee reviews the filing and so long thereafter as the filing remains in effect.

HISTORY: Former 1976 Code Section 38-43-650 [1947 (45) 322; 1952 Code Section 37-695; 1962 Code Section 37-695] recodified as Section 38-73-970 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-980. Effective date for certain surety or guaranty bonds.

Any special filing with respect to a surety or guaranty bond required by law, or by court or executive order, or by order or regulation of a public body, not covered by a previous filing, becomes effective when filed and is considered to meet the requirements of this chapter until the time the director or his designee reviews the filing and so long thereafter as the filing remains in effect.

HISTORY: Former 1976 Code Section 38-43-660 [1947 (45) 322; 1952 Code Section 37-696; 1962 Code Section 37-696] recodified as Section 38-73-980 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-990. Disapproval of filings generally.

Except as provided in Section 38-73-995, if within the waiting period or any extension thereof as provided in Section 38-73-960 the director or his or her designee finds that a filing or a part of a filing does not meet the requirements of this chapter, he or she must send to the insurer or rating organization which made the filing written notice of disapproval of the filing or part of a filing specifying therein in what respects he or she finds the filing or part thereof fails to meet the requirements of this chapter and stating that the filing or the part may not become effective.

HISTORY: Former 1976 Code Section 38-43-670 [1947 (45) 322; 1952 Code Section 37-697; 1962 Code Section 37-697; 1978 Act No. 486] recodified as Section 38-73-990 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783; 2007 Act No. 111, Pt III, Section 5, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 38-73-995. Disapproval of insurer's workers' compensation rates using most recent multiplier for expenses.

An insurer's workers' compensation rates developed using its most recent multiplier for expenses, assessments, profit, and contingencies and any modifications to loss costs may be disapproved at any time after they become effective if the director or his or her designee determines that they do not meet the requirements of this chapter.

HISTORY: 2007 Act No. 111, Pt III, Section 6, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 38-73-1000. Disapproval of specially rated specific inland marine rates.

If, within thirty days after a specific inland marine rate on a risk specially rated by a rating organization subject to Section 38-73-970 has become effective, the director or his designee finds that the filing does not meet the requirements of this chapter, he shall send to the rating organization which made the filing written notice of disapproval of the filing specifying therein in what respects he finds that the filing fails to meet the requirements of this chapter and stating when, within a reasonable period thereafter, the filing is no longer effective. This disapproval does not affect any contract made or issued prior to the expiration of the period set forth in the notice.

HISTORY: Former 1976 Code Section 38-43-680 [1947 (45) 322; 1952 Code Section 37-698; 1962 Code Section 37-698] recodified as Section 38-73-1000 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1010. Disapproval of special surety or guaranty filings.

If, within thirty days after a special surety or guaranty filing subject to Section 38-73-980 has become effective, the director or his designee finds that the filing does not meet the requirements of this chapter, he shall send to the insurer or rating organization which made the filing written notice of disapproval of the filing specifying therein in what respects he finds that the filing fails to meet the requirements of this chapter and stating when, within a reasonable period thereafter, the filing is considered no longer effective. This disapproval does not affect any contract made or issued prior to the expiration of the period set forth in the notice.

HISTORY: Former 1976 Code Section 38-43-690 [1947 (45) 322; 1952 Code Section 37-699; 1962 Code Section 37-699] recodified as Section 38-73-1010 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1020. Disapproval after applicable review period.

If at any time after the applicable review period provided for in Sections 38-73-990 to 38-73-1010 the director or his designee finds that a filing does not meet the requirements of this chapter, he shall, after a hearing held upon not less than thirty days' written notice to every insurer and rating organization which made the filing, specifying the matters to be considered at the hearing, issue an order specifying in what respects he finds that the filing fails to meet the requirements of this chapter and stating when, within a reasonable period thereafter, the filing is considered no longer effective. Copies of the order must be sent to every insurer and rating organization which made the filing. The order does not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

HISTORY: Former 1976 Code Section 38-43-700 [1947 (45) 322; 1952 Code Section 37-700; 1962 Code Section 37-700] recodified as Section 38-73-1020 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1030. Review of filings on application of person aggrieved.

Any person or organization aggrieved with respect to any filing which is in effect may make written application to the director or his designee for a hearing thereon, except that the insurer or rating organization that made the filing may not proceed under this section. The application shall specify the grounds to be relied upon by the applicant. If, within thirty days after receipt of the application, the director or his designee finds that the application is made in good faith, that the applicant would be so aggrieved if his grounds are established, and that the grounds otherwise justify holding a hearing, he shall hold a hearing upon not less than thirty days' written notice to the applicant and to every insurer and rating organization which made the filing. If, after the hearing, the director or his designee finds that the filing does not meet the requirements of this chapter, he shall issue an order specifying in what respects he finds that the filing fails to meet the requirements of this chapter and stating when, within a reasonable period thereafter, the filing is considered no longer effective. Copies of the order must be sent to the applicant and to every insurer and rating organization which made the filing. The order does not affect any contract or policy made or issued prior to the expiration of the period set forth in the order.

HISTORY: Former 1976 Code Section 38-43-710 [1947 (45) 322; 1952 Code Section 37-701; 1962 Code Section 37-701] recodified as Section 38-73-1030 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1040. No disapproval of certain fire, allied lines, or inland marine filings.

No manual, minimum, or class rate, rating schedule, rating plan, or rating rule of or with respect to fire and allied lines or inland marine insurance, or any modification of the foregoing, which has been filed pursuant to the requirements of Section 38-73-340 may be disapproved if the rates thereby produced meet the requirements of this chapter.

HISTORY: Former 1976 Code Section 38-43-720 [1947 (45) 322; 1952 Code Section 37-702; 1962 Code Section 37-702] recodified as Section 38-73-1040 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1050. No disapproval of certain casualty or automobile filings.

No manual of classifications, rules, rating plans, or any modification of any of the foregoing for casualty insurance or automobile insurance which establishes standards for measuring variations in hazards or expense provisions, or both, and which has been filed pursuant to the requirements of Section 38-73-520 may be disapproved if the rates thereby produced meet the requirements of this chapter.

HISTORY: Former 1976 Code Section 38-43-730 [1947 (45) 322; 1952 Code Section 37-703; 1962 Code Section 37-703] recodified as Section 38-73-1050 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1060. Use of rates and policy forms different from those filed; exceptions.

(A) Upon the written application of the insured, stating his reasons therefor, filed with the department and approved by the director or his designee, a rate different from that provided by a filing otherwise applicable may be used on any specific risk.

(B) Upon the written application of an insured which has aggregate insurance premiums, other than life, accident, and health, in excess of one hundred thousand dollars, stating the reasons therefor, filed with the department, and approved by the director or his designee, a policy form different from that provided by a filing otherwise applicable may be used on any specific risk. Any policy form filed with the department pursuant to this subsection must be considered approved if not approved or disapproved within thirty days of receipt by the department. However, the consent-to-form does not apply to policy forms providing private passenger automobile insurance coverage subject to the mandate-to-write, workers' compensation insurance coverage, or employer's liability insurance coverage and policy forms underwritten by joint underwriting transactions or joint insurance transactions.

HISTORY: Former 1976 Code Section 38-43-740 [1947 (45) 322; 1952 Code Section 37-704; 1962 Code Section 37-704] recodified as Section 38-73-1060 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783; 1997 Act No. 68, Section 8.



SECTION 38-73-1070. Suspension or modification of filing requirement.

Under regulations the department promulgates, the director or his designee may, by written order, suspend or modify the requirements of filing as to any kind of insurance, subdivision, or combination thereof or as to classes of risks, the rates for which cannot practicably be filed before they are used. These orders and regulations must be made known to insurers and rating organizations affected thereby. The director or his designee may make any examination he considers advisable to ascertain whether any rates affected by the order meet the standards set forth in item (2) of Section 38-73-330 or item (4) of Section 38-73-430, as the case may be.

HISTORY: Former 1976 Code Section 38-43-750 [1947 (45) 322; 1952 Code Section 37-705; 1962 Code Section 37-705] recodified as Section 38-73-1070 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1080. Information to be furnished insureds; hearings and appeals of insureds.

Every rating organization and every insurer which makes its own rates shall, within a reasonable time after receiving written request therefor and upon payment of such reasonable charge as it may make, furnish to any insured affected by a rate made by it or to the authorized representative of the insured all pertinent information as to the rate. Every rating organization and every insurer which makes its own rates shall provide within this State reasonable means whereby any person aggrieved by the application of its rating system may be heard, in person or by his authorized representative, on his written request to review the manner in which the rating system has been applied in connection with the insurance afforded him. If the rating organization or insurer fails to grant or reject the request within thirty days after it is made, the applicant may proceed in the same manner as if his application had been rejected. Any party affected by the action of the rating organization or the insurer on the request may, within thirty days after written notice of the action, appeal to the director or his designee, who, after a hearing held upon not less than thirty days' written notice to the appellant and to the rating organization or insurer, may affirm or reverse the action.

HISTORY: Former 1976 Code Section 38-43-760 [1947 (45) 322; 1952 Code Section 37-706; 1962 Code Section 37-706] recodified as Section 38-73-1080 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1085. Publication of representative sample of premiums.

The director or his designee shall no less than annually cause to have published and make available a representative sample of the private passenger premiums being charged by at least the twenty insurance companies having the largest market share in each territory to facilitate price comparisons by insureds and prospective insureds who are seeking new coverage.

HISTORY: 1989 Act No. 148, Section 29; 1993 Act No. 181, Section 783.



SECTION 38-73-1090. Determination of discrimination and removal thereof.

The director or his designee, upon his own motion, or upon written complaint, has the power in the first instance to determine whether or not any rate fixed by any individual, bureau, or insurer is unfairly discriminatory. If he concludes, after careful and diligent inquiry and a full hearing and investigation, that there is unfair discrimination, he shall order the discrimination removed and require the individual rate maker, bureau, or insurer to promulgate a rate which is not unfairly discriminatory.

HISTORY: Former 1976 Code Section 38-43-770 [1947 (45) 322; 1952 Code Section 37-707; 1962 Code Section 37-707] recodified as Section 38-73-1090 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1095. Essential property insurance; rating plan factors.

(A) Any private insurer licensed to underwrite "essential property insurance" as defined by Section 38-75-310(1), notwithstanding any limitations included within this title, may file and use any rates for the coverages detailed within Section 38-75-310(1) which result in insurance premium rates of ninety percent, or less, of the insurance premium rates then approved for the South Carolina Wind and Hail Underwriting Association for use within the coastal area of South Carolina as defined by Section 38-75-310(5). Filings for these insurance premium rates must be made upon forms prescribed by the director or his designee and must apply only to essential property insurance premium rates for the coastal area. Within thirty days after the filing of the rates, the director or his designee must notify the insurer or rating organization filing the rates of his approval or his disapproval of those rates. If the rates are disapproved, then the director or his designee must notify the insurer or the rating organization of the specific reason for disapproval. The director or his designee may extend for up to an additional thirty days the period within which he must approve or disapprove the rates. Any rates received, which are neither approved nor disapproved by the director, must be deemed approved at the expiration of the thirty-day period or, if that period has been extended, at the expiration of the extended period. However, no insurer or rating organization may use rates considered approved under the provisions of this section unless and until the insurer or rating organization has filed a written notice of its intent to use the rates. The notice must be filed with the director or his designee at least ten days before the insurer's or rating organization's use of the deemed rates.

(B) In considering any rate filing for insurance premium rates for essential property insurance in the coastal area or in the seacoast area, the director or his designee, in addition to other factors considered under this title, may consider past and prospective expenses and recoveries associated with catastrophe reinsurance and past and prospective loss experience including windstorm catastrophe models and simulations.

(C) Rating plans for essential property insurance in the coastal area or in the seacoast area, shall include discounts and credits or surcharges and debits calculated upon the following rating factors:

(1) use of storm shutters;

(2) use of roof tie downs;

(3) construction standards;

(4) building codes;

(5) distance from water;

(6) elevation;

(7) flood insurance;

(8) policy deductibles; and

(9) other applicable factors requested by the insurer or rating organization or selected by order of the director involving the risk or hazard. An order issued pursuant to this section must comply with the requirements of Section 1-23-140.

The department may by regulation define how the implementation of these factors qualify for credits or discounts. The regulation must specify what evidence or proof the policyholder or applicant shall present to obtain the credit or discount. This section applies to policies issued or renewed after December 31, 2007.

(D) This section does not preclude any insurer from using consent-to-rate pursuant to Section 38-73-1060 for any essential property insurance risk in the coastal area or the seacoast area of this State.

HISTORY: 1996 Act No. 360 Section 1 and 1996 Act No. 378, Section 1; 2007 Act No. 78, Section 9, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-73-1097. Applicability of certain provisions.

Notwithstanding any other provision of law, the provisions of Section 38-73-1095(C) and Section 38-75-755 do not apply to an insurer who issues a single or dual interest coverage property insurance policy provided through, placed by, or obtained by the creditor, lender, finance company, financial institution, bank, mortgage company, or entity having a security interest in or mortgage on the property.

HISTORY: 2008 Act No. 326, Section 15, eff June 16, 2008.



SECTION 38-73-1100. Determination of excessive or unreasonable rates; general reduction; refund.

If at any time it appears to the director or his designee that rates charged for property, casualty, surety, marine, title, or allied lines of insurance in this State are excessive or unreasonable, in that the results of the business of the insurer in this State during the five years immediately preceding the year in which the investigation is made, as indicated by the insurer's annual statements and any supplements to them, show an aggregate operating profit in excess of a reasonable amount, then the director or his designee may order a general reduction in rates which will reduce the operating profit to a reasonable amount. Any reduction ordered by the director or his designee must be applied to the class or classes of risks as the insurer or rating bureau may elect, and they may not be compelled to reduce rates on classes which have not produced a reasonable operating profit for the five-year period. In addition to ordering a general reduction in rates, the director or his designee may also order a pro rata refund of any excessive or unreasonable profits found to have been realized by the insurer, together with interest. The director or his designee shall determine the rate of interest which must be the insurer's average rate of return for the five-year period. Any refund which is ordered must be equitably apportioned among the policyholders entitled to it, and may be given either in the form of a cash refund or as a credit toward future premiums or a combination of these two methods. In determining the question of a reasonable operating profit under this section, the director or his designee as a protection to policyholders shall give proper and reasonable consideration to conflagration liabilities, both within and without this State.

HISTORY: Former 1976 Code Section 38-43-780 [1947 (45) 322; 1952 Code Section 37-708; 1962 Code Section 37-7] recodified as Section 38-73-1100 by 1987 Act No. 155, Section 1; 1988 Act No. 442, Section 1; 1988 Act No. 673, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1105. Insurer's use of definition of "underinsured motor vehicle".

The definition of "underinsured motor vehicle" contained in item (14) of Section 38-77-30 may not be used by an insurer unless the insurer reduces his rate for underinsured motorist coverage by an amount determined appropriate by the director or his designee and refunds any such premium that the director or his designee determines is necessary to correspond with the new definition. An insurer may not use the definition in its settlement negotiations unless the insurer has filed and the director or his designee has approved an endorsement to its contract. If an insurer uses the new definition in its negotiations with a person before having the contract endorsed it is an unfair claims practice and, in addition, is bad faith entitling the injured person to reasonable attorney fees, punitive damages, and all actual damages.

HISTORY: 1988 Act No. 503; 1993 Act No. 181, Section 783.



SECTION 38-73-1110. Regulation of calculation and refunding of excess profit.

In order to assure fair implementation of Section 38-73-1100, the department shall promulgate a regulation concerning the calculation and refunding of excess profits. The regulation shall include consideration of:

(1) the total operating profits of each insurer in this State for the lines of insurance enumerated in Section 38-73-1100;

(2) the margin by which any insurer's operating results differ from the insurance industry's total results;

(3) the amount of excessive profits earned after the effective date of the refund provision of Section 38-73-1100;

(4) the insurers that operate in this State as affiliates of a group; and

(5) the development period used to determine if unpaid losses are fairly estimated.

HISTORY: 1988 Act No. 673, Section 2; 1993 Act No. 181, Section 783.



SECTION 38-73-1120. Provisions to ensure expenses are allocated and treated properly; penalty.

(A) No automobile insurer or representative of any automobile insurer may wilfully include in a private passenger automobile insurance rate filing any expense or loss which was generated in whole or part by either another line of insurance or general expenses or overhead applicable to all lines, unless the insurer has allocated properly the expense or loss among all its lines of insurance. The insurer's compliance with generally accepted accounting and actuarial principles constitutes a complete defense to an action brought under this section. No insurer may adopt a different method or usage of allocating or treating expenses or losses for purposes of rate filings in South Carolina from that which it uses in other states for similar lines of insurance, unless different treatment is required by statute or regulation.

(B) The director or his designee, at least once every four years, shall make or cause to be made, for each insurer which writes more than one percent of the private passenger market in South Carolina, an examination of each insurer's books, records, and accounts to ensure that the expenses are being allocated or treated properly. In lieu of an independent examination, the director or his designee may request a sworn affidavit from the insurer's controller, accountant, or actuary that the companies' expenses are being allocated and treated properly and that private passenger automobile insureds are not being charged an inequitable or unfair share of the insurer's expenses, acquisition costs, overhead, or other expenses. The director or his designee shall survey for the companies at appropriate intervals a comparison of the acquisition cost of private passenger business in South Carolina versus other similar states in which the companies do business.

(C) An insurer violating the provisions of this section is subject to a civil penalty of not less than twenty-five thousand dollars. A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be imprisoned for not more than ten years or fined not less than ten thousand dollars, or both.

HISTORY: 1989 Act No. 148, Section 32; 1993 Act No. 181, Section 783.



SECTION 38-73-1210. Members of rating organization not required to file individually; rates for members in first year; collection, compilation and dissemination of premium data.

(A) An insurer may satisfy its obligation to make required filings by becoming a member of, or a subscriber to, a licensed rating organization which makes filings and by authorizing the director or his designee to accept the filings on its behalf. However, notwithstanding any other provisions of this article, no member or subscriber may, within twelve months after its membership or subscribership, adopt any rate approved for use for the rating organization if the rate is more than the rate in use by the member or subscriber prior to its membership or subscribership in the rating organization. Further, notwithstanding the provisions of Sections 38-73-1300, 38-73-1310, and 38-73-1320, no member or subscriber within twelve months after its membership or subscribership may be granted an upward deviation from its rate in use when becoming a member or subscriber. However, if a rate increase for the rating organization is approved within twelve months after an insurer becomes a member or subscriber, the member or subscriber may increase its rates by the same percentage of increase granted the rating organization. Nothing contained in this chapter may be construed as requiring any insurer to become a member of or a subscriber to any rating organization.

(B) In addition to other activities not prohibited by this chapter, a rating organization may collect, compile, and disseminate to insurers compilations of past and current premiums of insurers.

HISTORY: Former 1976 Code Section 38-43-910 [1947 (45) 322; 1952 Code Section 37-721; 1962 Code Section 37-721; 1977 Act No. 162] recodified as Section 38-73-1210 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783; 1998 Act No. 291, Section 2.



SECTION 38-73-1215. Applicability to self-insurers.

Nothing in Section 38-73-1210 applies to self-insurers.

HISTORY: 1998 Act No. 291, Section 3.



SECTION 38-73-1220. Application for license as rating organization.

A corporation, an unincorporated association, a partnership, or an individual, whether located within or outside this State, may make application to the director or his designee for a license as a rating organization for the kinds of insurance or subdivisions thereof or, in the case of insurance to which Article 3 of this chapter is applicable, classes of risk or parts or combinations thereof as are specified in its application and shall file therewith:

(1) A copy of its constitution, its articles of agreement or association or certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business.

(2) A list of its members and subscribers.

(3) The name and address of a resident of this State upon whom notices or orders of the director or his designee or process affecting the rating organization may be served.

(4) A statement of its qualification as a rating organization.

HISTORY: Former 1976 Code Section 38-43-920 [1947 (45) 322; 1952 Code Section 37-722; 1962 Code Section 37-722] recodified as Section 38-73-1220 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1230. Issuance or denial of license; duration; fee.

If the director or his designee finds that the applicant is competent, trustworthy, and otherwise qualified to act as a rating organization and that its constitution, articles of agreement or association or certificate of incorporation, and its bylaws, rules, and regulations governing the conduct of its business conform to the requirements of law, he shall issue a license specifying the kinds of insurance or subdivision or class of risk or part or combination thereof for which the applicant is authorized to act as a rating organization. Every application must be granted or denied in whole or in part by the director or his designee within sixty days of the date of its filing with him. Licenses issued pursuant to this section remain in effect for an indefinite term unless sooner suspended or revoked by the director or his designee. The fee for the license is two hundred dollars owed and payable annually by March first.

HISTORY: Former 1976 Code Section 38-43-930 [1947 (45) 322; 1948 (45) 1734; 1952 Code Section 37-723; 1962 Code Section 37-723; 1980 Act No. 306, Section 2] recodified as Section 38-73-1230 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1240. Suspension or revocation of license.

Licenses issued pursuant to Section 38-73-1230 may be suspended or revoked by the director or his designee, after hearing upon notice, in the event the rating organization ceases to meet the requirements of this article.

HISTORY: Former 1976 Code Section 38-43-940 [1947 (45) 322; 1952 Code Section 37-724; 1962 Code Section 37-724] recodified as Section 38-73-1240 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1250. Changes within rating organization.

Every rating organization shall notify the director or his designee promptly of every change in:

(1) Its constitution, its articles of agreement or association or certificate of incorporation, or its bylaws, rules, and regulations governing the conduct of its business.

(2) Its lists of members and subscribers.

(3) The name and address of the resident of this State designated by it upon whom notices or orders of the director or his designee or process affecting the rating organization may be served.

HISTORY: Former 1976 Code Section 38-43-950 [1947 (45) 322; 1952 Code Section 37-725; 1962 Code Section 37-725] recodified as Section 38-73-1250 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1260. Subscribers to rating organizations.

Subject to rules and regulations which have been approved by the department as reasonable, each rating organization shall permit any insurer, not a member, to be a subscriber to its rating services for any kind of insurance, subdivision, or class of risk or part or combination thereof for which it is authorized to act as a rating organization. If the rating organization refuses to admit an insurer as a subscriber or fails to grant or reject an insurer's application for subscribership within thirty days after it was made, the insurer may request a review by the director or his designee. Upon review the failure to act must be treated as a rejection of the application. If the director or his designee finds at a hearing, held upon at least thirty days' written notice to the rating organization, that the insurer has been refused admittance to the rating organization as a subscriber without justification, he shall order the rating organization to admit the insurer as a subscriber. If he finds that the action of the rating organization was justified, the director or his designee shall make an order affirming its action.

Each rating organization shall furnish its rating services without discrimination to its members and subscribers.

HISTORY: Former 1976 Code Section 38-43-960 [1947 (45) 322; 1952 Code Section 37-726; 1962 Code Section 37-726] recodified as Section 38-73-1260 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1270. Changes in rules and regulations; review of reasonableness.

Notice of proposed changes in the rules and regulations referred to in Section 38-73-1260 must be given to subscribers.

The reasonableness of any rule or regulation in its application to subscribers must, at the request of any subscriber or any insurer, be reviewed by the director or his designee at a hearing held upon at least thirty days' written notice to the rating organization and to the subscriber or insurer. If the director or his designee finds that the rule or regulation is unreasonable in its application to subscribers, he shall order that the rule or regulation is not applicable to subscribers.

HISTORY: Former 1976 Code Section 38-43-970 [1947 (45) 322; 1952 Code Section 37-727; 1962 Code Section 37-727] recodified as Section 38-73-1270 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1280. Rules may not regulate certain payments.

No rating organization may adopt any rule the effect of which would be to prohibit or regulate the payment of dividends, savings, or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members, or subscribers.

HISTORY: Former 1976 Code Section 38-43-980 [1947 (45) 322; 1952 Code Section 37-728; 1962 Code Section 37-728] recodified as Section 38-73-1280 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1290. Filings must be adhered to.

Every member of or subscriber to a rating organization shall adhere to the filings made on its behalf by the organization, except as provided in Sections 38-73-1300 and 38-73-1310.

HISTORY: Former 1976 Code Section 38-43-990 [1947 (45) 322; 1952 Code Section 37-729; 1962 Code Section 37-729] recodified as Section 38-73-1290 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1300. Application for modification by fire or inland marine insurer.

A member of or subscriber to a rating organization to whom the provisions of Article 3 of this chapter are applicable may make written application to the director or his designee for permission to file a modification from the class loss costs, schedules, rating plans, or rules respecting any kind of insurance or class of risk within a kind of insurance or any combination of them. The application must specify the basis for the modification. A copy of the application must be sent simultaneously to the rating organization.

HISTORY: Former 1976 Code Section 38-43-1000 [1947 (45) 322; 1952 Code Section 37-730; 1962 Code Section 37-730] recodified as Section 38-73-1300 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783; 2001 Act No. 82, Section 28, eff July 20, 2001.



SECTION 38-73-1310. Application for modification by casualty or automobile insurer.

A member of or subscriber to a rating organization to whom the provisions of Article 5 of this chapter are applicable may make written application to the department for permission to file a uniform percentage decrease or increase to be applied to the premiums produced by the rating system filed for a kind of insurance or for a class of insurance which is found by the director or his designee to be a proper rating unit for the application of such uniform percentage decrease or increase or for a subdivision of a kind of insurance. The application must specify the basis for the modification and must be accompanied by the data upon which the applicant relies. A copy of the application and data must be sent simultaneously to the rating organization.

HISTORY: Former 1976 Code Section 38-43-1010 [1947 (45) 322; 1952 Code Section 37-731; 1962 Code Section 37-731] recodified as Section 38-73-1310 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783; 2001 Act No. 82, Section 29, eff July 20, 2001.



SECTION 38-73-1330. Examination of policies and other papers; correction of errors.

Any rating organization acting for insurers to whom the provisions of Article 3 of this chapter are applicable may provide with respect to such insurers for the examination of policies, daily reports, binders, renewal certificates, endorsements, or other evidences of insurance, or the cancellation thereof, and may make reasonable rules governing their submission. The rules shall contain a provision that, in the event an insurer does not within sixty days furnish satisfactory evidence to the rating organization of the correction of any error or omission previously called to its attention by the rating organization, the rating organization shall notify the director or his designee thereof. All information so submitted for examination is confidential.

HISTORY: Former 1976 Code Section 38-43-1030 [1947 (45) 322; 1952 Code Section 37-733; 1962 Code Section 37-733] recodified as Section 38-73-1330 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1340. Appeal by minority.

Any member of or subscriber to a rating organization may appeal to the Administrative Law Judge Division from the action or decision of the rating organization in approving or rejecting any proposed change in or addition to the filings of the rating organization. The Administrative Law Judge Division shall, after a hearing held before it upon not less than thirty days' written notice to the appellant and to the rating organization, issue an order approving the action or decision of the rating organization or directing it to give further consideration to the proposal, or, if the appeal is from the action or decision of the rating organization in rejecting a proposed addition to its filings, Administrative Law Judge Division may, in the event it finds that the action or decision was unreasonable, issue an order directing the rating organization to make an addition to its filings on behalf of its members and subscribers in a manner consistent with its findings, within a reasonable time after the issuance of the order.

If the appeal in the case of an insurer to whom the provisions of Article 5 of this chapter are applicable is based upon the failure of the rating organization to make a filing on behalf of the member or subscriber which is based on a system of expense provisions which differs, in accordance with the right granted in item (2) of Section 38-73-430, from the system of expense provisions included in a filing made by the rating organization, the Administrative Law Judge Division shall, if it grants the appeal, order the rating organization to make the requested filing for use by the appellant. In deciding the appeal the Administrative Law Judge Division shall apply the standards set forth in Section 38-73-430.

The actual cost to the Administrative Law Judge Division, and the Department of Insurance provided it participates in the hearing, in connection with the appeal may be charged by the Administrative Law Judge Division to the parties making the appeal in any proportion he considers proper and must be immediately paid by the respective parties.

HISTORY: Former 1976 Code Section 38-43-1040 [1947 (45) 322; 1952 Code Section 37-734; 1960 (51) 1646; 1962 Code Section 37-734] recodified as Section 38-73-1340 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1350. Cooperation.

Notwithstanding the provisions of Sections 38-73-1370, 38-73-1380, 38-73-1400, 38-73-1410, 38-73-1420, and 38-73-1430, after public hearing the director or his designee may prohibit cooperation among or within property/casualty rating or advisory organizations by insurers or among or within these rating or advisory organizations and insurers in rate making or in other matters within the scope of this chapter, except to the extent that these organizations may compile and disseminate only historic loss data with no mathematical trending or analytical methodologies, upon a finding by the director or his designee that the anti-competitive effects of this cooperation outweigh practical constraints of prohibitions. All property/casualty filings are subject to prior approval by the director or his designee. The provisions of Title 1, Chapter 23 (Administrative Procedures Act) apply to all property/casualty rate filings.

HISTORY: Former 1976 Code Section 38-43-1050 [1947 (45) 322; 1952 Code Section 37-735; 1962 Code Section 37-735] recodified as Section 38-73-1350 by 1987 Act No. 155, Section 1; 1989 Act No. 148, Section 41(A); 1993 Act No. 181, Section 783.



SECTION 38-73-1360. Actuarial, technical, and other services.

Any rating organization serving insurers to which the provisions of Article 3 of this chapter apply may subscribe for or purchase actuarial, technical, or other services and these services must be available to all insurers who are members and subscribers of the organization without discrimination.

HISTORY: Former 1976 Code Section 38-43-1060 [1947 (45) 322; 1952 Code Section 37-736; 1962 Code Section 37-736] recodified as Section 38-73-1360 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1370. Rating organizations not permitted to file certain rate increases; filing pure loss component of rate or premium; use of approved pure loss component by members or subscribers.

After June 30, 1989, no rating organization may file a rate increase with the department for any previously approved final rate or premium charge for any private passenger automobile insurance coverage. A rating organization may file the pure loss component of the rate or premium charge for any private passenger automobile insurance coverage, by class and territory, for the approval of the director or his designee. The director or his designee may approve the pure loss component of the rate or premium charge for use by the members or subscribers of the rating organization. No member or subscriber may use the approved pure loss component of the rate or premium charge unless and until the expense component of the rate or premium charge has also been filed with the department and approved by the director or his designee pursuant to Section 38-73-1380.

HISTORY: 1989 Act No. 148, Section 41(B); 1993 Act No. 181, Section 783; 2000 Act No. 312, Section 18.



SECTION 38-73-1380. Approval of final rate or premium charge required; computation of final rate or premium charge; approval of expense component filed by each member or subscriber independently.

After June 30, 1989, no member or subscriber of a rating organization may utilize a rate or premium charge for any private passenger automobile insurance coverage unless and until the final rate or premium charge has been filed with the division and approved by the director or his designee. After the effective date of this section, the final rate or premium charge is the pure loss component filed and approved by a rating organization on behalf of its members or subscribers added to the expense component of the rate or premium charge, filed with the department and approved by the director or his designee, by each member or subscriber of a rating organization independently.

Any expense component filed by a member or subscriber of a rating organization may be approved by the director or his designee subject to Section 38-73-1370 and all other requirements of this chapter.

HISTORY: 1989 Act No. 148, Section 41(B); 1991 Act No. 129, Section 1; 1993 Act No. 181, Section 783; 2000 Act No. 312, Section 19.



SECTION 38-73-1400. Definition of pure loss component, expense component, and final rate or premium charge.

(1) After June 30, 1989, the "pure loss component" of the final rate or premium charge for private passenger automobile insurance is that portion of the final rate or premium charge applicable to calendar/accident year incurred losses (the sum of paid losses plus loss reserves including incurred but not reported loss reserves) and loss adjustment expense (those expenses directly related to the payment of claims) in this State, trended to include both the past and prospective loss experience. If the insurer writes one percent or more of the written premium for automobile insurance during the previous calendar year, that insurer must file its own trending methodology as independently derived.

(2) The "expense component" of the final rate or premium charge for private passenger automobile insurance is that portion of the final rate or premium charge applicable to production costs (including commissions and other acquisition expenses), underwriting costs, administrative costs (including the actual costs of taxes, licenses and fees), and profit margin in this State.

(3) The "final rate or premium charge" is the approved pure loss component added to the approved expense component. In the determination of whether the pure loss component should be approved and in the determination of whether the expense component should be approved, neither may be inadequate, excessive, nor unfairly discriminatory and the director or his designee shall take into account investment income from unearned premium and loss reserves, surplus and realized capital gains.

HISTORY: 1989 Act No. 148, Section 41(B); 1993 Act No. 181, Section 783.



SECTION 38-73-1410. Refiling of final rates or premium charges previously approved not required.

After June 30, 1989, upon the effective date of this section, nothing herein should be construed to require a rating organization or its members or subscribers to immediately refile final rates or premium charges previously approved by the director or his designee for private passenger automobile insurance coverages. Members or subscribers of a rating organization are authorized to continue to use automobile insurance rates or premium charges, approved before the effective date of this section, or decreases from those rates or premium charges filed by ]the rating organization and, subsequently, approved after the effective date of this section.

HISTORY: 1989 Act No. 148, Section 41(B); 1993 Act No. 181, Section 783.



SECTION 38-73-1420. Board of Governors of Reinsurance Facility to file expense component; use of component after approval.

After June 30, 1989, the Board of Governors of the South Carolina Reinsurance Facility shall file an expense component for private passenger automobile insurance rate or premium charges after the rating organization with the largest number of members or subscribers has filed a pure loss component for private passenger automobile insurance with the director or his designee. Upon the approval of such component by the director or his designee, those automobile insurers designated pursuant to Section 38-77-590(A), for risks written by them through producers designated pursuant to that same section, shall utilize these final rate or premium charges. Automobile insurers designated pursuant to Section 38-77-590(A) are not required to use those same final rates or premium charges for risks written through their agents not appointed pursuant to Section 38-77-590.

HISTORY: 1989 Act No. 148, Section 41(B); 1993 Act No. 181, Section 783.



SECTION 38-73-1425. Final rate or premium charge for private passenger automobile insurance risk ceded to reinsurance facility.

The final rate or premium charge for a private passenger automobile insurance risk ceded to the facility which does not qualify for the safe driver discount in Section 38-73-760(e) is the final rate or premium charge required by Section 38-73-1420 or the final rate or premium charge approved for use by the insurer, whichever is greater.

HISTORY: 1991 Act No. 113, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1430. Authority to extend provisions of Sections 38-73-1370, 38-73-1380, 38-73-1400, 38-73-1410 to other lines of insurance.

After June 30, 1989, the director or his designee may extend the provisions of Sections 38-73-1370, 38-73-1380, 38-73-1400, and 38-73-1410 to other lines of property and casualty insurance, by order, after public hearing, when the determination is made that to do so is in the public interest.

HISTORY: 1989 Act No. 148, Section 41(B); 1993 Act No. 181, Section 783.



SECTION 38-73-1510. "Advisory organization" defined.

Every group, association, or other organization of insurers, whether located within or outside this State, which assists insurers which make their own filings or rating organizations in rate making by the collection and furnishing of loss or expense statistics or by the submission of recommendations, but which does not make filings under this chapter, is known as an "advisory organization".

HISTORY: Former 1976 Code Section 38-43-1210 [1947 (45) 322; 1952 Code Section 37-741; 1962 Code Section 37-741] recodified as Section 38-73-1510 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1520. Filing certain data and agreement authorizing examination.

Every advisory organization shall file with the department:

(1) A copy of its constitution, its articles of agreement or association or certificate of incorporation, and its bylaws, rules, and regulations governing its activities.

(2) A list of its members.

(3) The name and address of a resident of this State upon whom notices or orders of the director or his designee or process issued at his discretion may be served.

(4) An agreement that the director or his designee may examine the advisory organization in accordance with the provisions of Section 38-73-90.

HISTORY: Former 1976 Code Section 38-43-1220 [1947 (45) 322; 1952 Code Section 37-742; 1962 Code Section 37-742] recodified as Section 38-73-1520 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1530. Requiring discontinuance of certain acts or practices.

If, after a hearing, the director or his designee finds that the furnishing of information or assistance involves any act or practice which is unfair, unreasonable, or otherwise inconsistent with the provisions of this chapter, he may issue a written order specifying in what respects the act or practice is unfair, unreasonable, or otherwise inconsistent with the provisions of this chapter and requiring the discontinuance of the act or practice.

HISTORY: Former 1976 Code Section 38-43-1230 [1947 (45) 322; 1952 Code Section 37-743; 1962 Code Section 37-743] recodified as Section 38-73-1530 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1540. Rate filings may not be supported by data from unauthorized advisory organization.

No insurer which makes its own filings nor any rating organization may support its filings by statistics or adopt rate-making recommendations furnished to it by an advisory organization which has not complied with this article or with an order of the director or his designee involving statistics or recommendations issued under Section 38-73-1530. If the director or his designee finds an insurer or rating organization to be in violation of this section, he may issue an order requiring the discontinuance of the violation.

HISTORY: Former 1976 Code Section 38-43-1240 [1947 (45) 322; 1952 Code Section 37-744; 1962 Code Section 37-744] recodified as Section 38-73-1540 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1710. Regulation of joint underwriting and joint reinsurance.

Every group, association, or other organization of insurers which engages in joint underwriting or joint reinsurance is subject to regulation with respect thereto as herein provided, subject, however, with respect to joint underwriting, to all other provisions of this chapter, and, with respect to joint reinsurance, to Sections 38-73-90 to 38-73-130.

HISTORY: Former 1976 Code Section 38-43-1310 [1947 (45) 322; 1952 Code Section 37-751; 1962 Code Section 37-751] recodified as Section 38-73-1710 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.



SECTION 38-73-1720. Discontinuance of unfair activity or practice may be ordered.

If, after a hearing, the director or his designee finds that any activity or practice of any such group, association, or other organization is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter, he may issue a written order specifying in what respects the activity or practice is unfair or unreasonable or otherwise inconsistent with the provisions of this chapter and requiring the discontinuance of the activity or practice.

HISTORY: Former 1976 Code Section 38-43-1320 [1947 (45) 322; 1952 Code Section 37-752; 1962 Code Section 37-752] recodified as Section 38-73-1720 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 783.






CHAPTER 74 - HEALTH INSURANCE POOL

SECTION 38-74-10. Definitions.

As used in this chapter:

(1) "Pool" means the South Carolina Health Insurance Pool.

(2) "Board" means the board of directors of the pool.

(3) "Insured" means any individual resident of this State who is eligible to receive benefits from any insurer.

(4) "Insurer" means any entity that provides health insurance in this State. For purposes of this section, insurer includes an insurance company, a health maintenance organization, and any other entity providing health insurance which is licensed to engage in the business of insurance in this State and which is subject to state insurance regulation.

(5) "Health insurance" or "health insurance coverage" means benefits consisting of medical care provided directly, through insurance or reimbursement, or otherwise and including items and services paid for as medical care under a hospital or medical service policy or certificate, hospital, or medical service plan contract, or health maintenance organization contract offered by an insurer, except:

(a) coverage only for accident or disability income insurance, or any combination thereof;

(b) coverage issued as a supplement to liability insurance;

(c) liability insurance, including general liability insurance and automobile liability insurance;

(d) workers' compensation or similar insurance;

(e) automobile medical payment insurance;

(f) credit-only insurance;

(g) coverage for on-site medical clinics;

(h) other similar insurance coverage, specified in regulations, under which benefits for medical care are secondary or incidental to other insurance benefits;

(i) if offered separately:

(i) limited scope dental or vision benefits;

(ii) benefits for long-term care, nursing home care, home health care, community-based care, or any combination thereof;

(iii) such other similar, limited benefits as are specified in regulations;

(j) if offered as independent, noncoordinated benefits:

(i) coverage only for a specified disease or illness; and

(ii) hospital indemnity or other fixed indemnity insurance;

(k) if offered as a separate insurance policy, coverage supplement to the coverage provided under Chapter 55, Title 10 of the United States Code.

(6) "Medicare" means Title XVIII of the Social Security Act, 42 USC 1395, et seq., as amended.

(7) "Physician" means any practitioner of the healing arts, other than an insured person or a person related to an insured person, who is legally licensed to perform any service for which benefits are provided by the insurance policy issued by the pool.

(8) "Hospital" means an institution operated pursuant to law under the supervision of a staff of duly licensed physicians which is primarily and continuously engaged in providing or operating, either on its premises or in facilities available to the public on a prearranged basis, medical, diagnostic, and major surgical facilities for the medical care and treatment of sick or injured persons on an inpatient basis for which a charge is made and provides twenty-four hour nursing service under the supervision of registered nurses.

(9) "Health maintenance organization" means an organization as defined in Section 38-33-20(7).

(10) "Plan of operation" means the plan of operation of the pool, including articles, bylaws, and operating rules adopted by the board.

(11) "Benefits plan" means the coverages to be offered by the pool to eligible persons.

(12) "Department" means the South Carolina Insurance Department.

(13) "Director" means the person who is appointed by the Governor upon the advice and consent of the Senate and who is responsible for the operation and management of the Department of Insurance, including all of its divisions. The director may appoint or designate the person or persons who shall serve at the pleasure of the director to carry out the objectives or duties of the department as provided by law. Furthermore, the director may bestow upon his designee or deputy director any duty or function required of him by law in managing or supervising the Insurance Department.

(14) "Member" means each insurer participating in the pool.

(15) "Net loss" means the excess of incurred claims plus expenses over the sum of earned premiums, accrued investment income, and other appropriate gains and losses.

(16) "Affiliation period" means a period which, under the terms of the health insurance coverage offered by a health maintenance organization, must expire before the health insurance coverage becomes effective. The organization is not required to provide health care services or benefits during this period and no premium shall be charged to the participant or beneficiary for any coverage during the period. The period begins on the enrollment date and runs concurrently with any waiting period under the plan.

(17) "Beneficiary" has the meaning given under Section 3( 8) of the Employee Retirement Income Security Act of 1974.

(18) "COBRA continuation provision" means:

(a) Part 6 of subtitle B of Title I of the Employee Retirement Income Security Act of 1974, other than Section 609 of the act;

(b) Section 4908B of the Internal Revenue Code of 1986, other than subsection (f)(1) of the section insofar as it relates to pediatric vaccines; or

(c) Title XXII of the Public Health Service Act.

(19) "Church plan" has the meaning given the term under Section 3(33) of the Employee Retirement Income Security Act of 1974.

(20) "Creditable coverage" means, with respect to an individual, coverage of the individual under:

(a) a group health plan;

(b) health insurance;

(c) Part A or B of Title XVIII of the Social Security Act;

(d) Title XIX of the Social Security Act, other than coverage consisting solely of benefits under Section 1928;

(e) Chapter 55, Title 10 of the United States Code;

(f) a medical care program of the Indian Health Service or of a tribal organization;

(g) a state health benefits risk pool, including the South Carolina Health Insurance Pool;

(h) a health plan offered under Chapter 89, Title 5 of the United States Code;

(i) a public health plan, as defined in regulations;

(j) a health benefit plan under Section 5(e) of the Peace Corps Act (22 U.S.C. 2504(e)); or

(k) Title XXI of the Social Security Act (State Children's Health Insurance Program).

The term does not include coverage consisting only of those benefits excepted from the definition of health insurance.

A period of creditable coverage is not counted if, after such period and before the enrollment date, there was a sixty-three day period during all of which the individual was not covered under any creditable coverage. However, in determining whether there has been continuous coverage, no period must be taken into account during which the individual is in a waiting period for any coverage under a group health plan or for group health insurance coverage or is in an affiliation period.

Periods of creditable coverage with respect to an individual must be established through presentation of certifications as described in Section 38-71-850(D) or in a manner specified in regulations.

(21) "Employee" has the meaning given the term under Section 3(6) of the Employee Retirement Income Security Act of 1974.

(22) "Enrollment date" means, with respect to an individual covered under a group health plan or health insurance coverage, the date of enrollment of the individual in the plan or coverage or, if earlier, the first day of the waiting period for the enrollment.

(23) "Federally defined eligible individual" means an individual:

(a) for whom, as of the date on which the individual seeks coverage under this chapter, the aggregate of the periods of creditable coverage is eighteen or more months;

(b) whose most recent prior creditable coverage was under a group health plan, governmental plan, or church plan or health insurance coverage offered in connection with one of these plans;

(c) who is not eligible for coverage under a group health plan, part A or part B of Title XVIII of the Social Security Act, or a state plan under Title XIX of the Social Security Act or any successor program and who does not have other health insurance coverage;

(d) with respect to whom the most recent coverage within the period of aggregate creditable coverage was not terminated based on a factor relating to nonpayment of premiums or fraud;

(e) who, if offered the option of continuation coverage under a COBRA continuation provision or under a similar state program, elected the coverage; and

(f) who, if the individual elected the continuation coverage, has exhausted the continuation coverage under the provision or program.

(24) "Governmental plan" has the meaning given the term under Section 3(32) of the Employee Retirement Income Security Act of 1974 and any governmental plan established or maintained for its employees by the government of the United States or by an agency or instrumentality of the government.

(25) "Group health insurance coverage" means, in connection with a group health plan, health insurance offered by an insurer in connection with the plan.

(26) "Group health plan" means an employee welfare benefit plan, as defined in Section 3(1) of the Employee Retirement Income Security Act of 1974, to the extent that the plan provides medical care, including items and services paid for as medical care, to employees or their dependents, as defined under the terms of the plan, directly or through insurance, reimbursement, or otherwise.

(27) "Individual market" means the market for health insurance coverage offered to individuals other than in connection with a group health plan. The term includes coverage offered in connection with a group health plan that has fewer than two participants as current employees on the first day of the plan year unless the State elects to regulate the coverage as coverage issued to small employers as defined in Section 38-71-1330.

(28) "Medical care" means amounts paid for:

(a) the diagnosis, cure, mitigation, treatment, or prevention of disease, or amounts paid for the purpose of affecting any structure or function of the body;

(b) amounts paid for transportation primarily for and essential to medical care referred to in subitem (a); and

(c) amounts paid for insurance covering medical care referred to in subitems (a) and (b).

(29) "Participant" has the meaning given the term under Section 3(7) of the Employee Retirement Income Security Act of 1974.

(30) "Preexisting condition exclusion" means, with respect to coverage, a limitation or exclusion of benefits relating to a condition based on the fact that the condition was present before the date of enrollment for the coverage, whether or not any medical advice, diagnosis, care, or treatment was recommended or received before the date. Genetic information may not be treated as a preexisting condition in the absence of a diagnosis of the condition related to the information.

(31) "Waiting period" means, with respect to a group health plan and an individual who is a potential participant or beneficiary in the plan, the period that must pass with respect to the individual before the individual is eligible to be covered for benefits under the terms of the plan.

(32) "Qualified TAA eligible individual" means an individual who is eligible for the credit for health insurance costs under Section 35 of the Internal Revenue Code of 1986.

HISTORY: 1989 Act No. 127, Section 1; 1993 Act No. 181, Section 788; 1997 Act No. 4, Sections 2, 3; 2002 Act No. 240, Section 1, eff January 1, 2003; 2003 Act No. 73, Section 24.H, eff June 25, 2003; 2010 Act No. 217, Section 6, eff June 7, 2010.



SECTION 38-74-20. South Carolina health insurance pool.

(A) There is created a nonprofit entity to be known as the South Carolina Health Insurance Pool. All insurers authorized to issue or provide health insurance in this State on or after the effective date of this chapter are members of the pool.

(B) The director or his designee shall give notice to all insurers of the time and place for the initial organizational meetings. The pool members shall select five directors to sit on the board. The Governor shall appoint three directors to the board. One must be appointed to represent consumers and two must be appointed to represent businesses, other than the insurance industry. In the event of a tie vote of the board on any matter, the issue must be presented to the director for his approval or disapproval. The selection of the administering insurer is subject to approval by the director. The board shall include, to the extent possible, at least two domestic insurance companies selling health insurance in South Carolina, including the domestic company selling the largest amount of health insurance.

(C) If, within sixty days of the organizational meeting the board is not selected, the director shall appoint the initial board.

(D) The board shall submit to the director or his designee a plan of operation for the pool and any amendments necessary or suitable to assure the fair, reasonable, and equitable administration of the pool. The director or his designee shall approve the plan of operation provided it is determined to be suitable to assure the fair, reasonable, and equitable administration of the pool and provides for the sharing of pool gains or losses on an equitable basis. The plan of operation is effective upon approval in writing by the director or his designee consistent with the date on which the coverage under this chapter must be made available. If the board fails to submit a suitable plan of operation within one hundred twenty days after the appointment of the board of directors, or at any time thereafter fails to submit suitable amendments to the plan, the department, after notice and hearing, shall promulgate reasonable regulations necessary to effectuate the provisions of this chapter. The regulations shall continue in force until modified by the department or superseded by a plan submitted by the board and approved by the director or his designee.

(E) In its plan the board shall:

(1) establish procedures for the handling and accounting of assets and monies of the pool;

(2) select an administering insurer in accordance with Section 38-74-40 and establish procedures for filling vacancies on the board of directors;

(3) establish procedures for the collection of assessments from all members to provide for claims incurred or estimated to be incurred under the plan and for administrative expenses incurred or estimated to be incurred during the period for which the assessment is made. The level of payments must be established by the board, pursuant to Section 38-74-50. Assessment occurs at the end of each fiscal year. The board may provide also for interim assessments against members of the pool if necessary to assure the financial capability of the pool. Assessments are due and payable within thirty days of receipt of the assessment notice;

(4) develop and implement a program to publicize the existence of the plan, the eligibility requirements, and procedures for enrollment, and to maintain public awareness of the plan.

(F) The pool has the general powers granted under the laws of this State to insurance companies licensed to transact accident and health insurance including, but not limited to, the specific authority to:

(1) enter into contracts necessary to carry out the provisions of this act, including the authority, with the approval of the director or his designee, to enter into contracts with similar pools of other states for the joint performance of common administrative functions, or with persons or other organizations for the performance of administrative functions;

(2) sue or be sued, including taking legal actions necessary or proper for recovery of assessments for, on behalf of, or against pool members;

(3) take legal action as necessary to avoid the payment of improper claims against the pool or the coverage provided by or through the pool;

(4) establish appropriate rates, rate schedules, rate adjustments, expense allowances, claim reserve formulas, and any other actuarial function appropriate to the operation of the pool;

(5) assess members of the pool in accordance with the provisions of this act;

(6) subject to the approval of the director or his designee, issue policies of insurance in accordance with the requirements of this chapter;

(7) appoint from among members appropriate legal, actuarial, and other committees as necessary to provide technical assistance in the operation of the pool, policy, and other contract design, and any other function within the authority of the pool;

(8) borrow money to effect the purposes of this act. Notes or other evidence of indebtedness of the pool not in default are legal investments for domestic insurers and may be carried as admitted assets. The pool may not borrow money unless there is a net loss of the operation of the pool which exhausts the assessments of the pool for that year. No money may be borrowed in excess of the loss after assessments have been exhausted. No more than three million dollars may be borrowed in any one year, and the total amount borrowed at any one time may not exceed five million dollars. The members of the pool are responsible for any debt which is incurred by the pool;

(9) cause to be audited on an independent basis every two years the finances of the pool and submit the report of audit to the department who shall submit it to the Chairman of the Senate Finance Committee and the Chairman of the House Ways and Means Committee with recommendations on the operations of the pool.

(G) In addition to its general powers, the board may take measures to contain insurance costs subject to the approval of the director or his designee, including, but not limited to:

(1) provide for and employ cost containment measures and requirements, including, but not limited to, preadmission screening, second surgical opinion, concurrent utilization review, and individual case management for the purpose of making the benefit plan more cost effective;

(2) design, utilize, contract, or otherwise arrange for delivery of cost effective health care services, including establishing or contracting with preferred provider organizations, health maintenance organizations, or other limited network provider arrangements.

HISTORY: 1989 Act No. 127, Section 2; 1990 Act No. 568, Sections 2, 3; 1991 Act No. 75, Section 2; 1992 Act No. 309, Sections 1, 2; 1993 Act No. 181, Section 789.



SECTION 38-74-30. Eligibility for pool coverage.

(A) A person who is a resident of this State for thirty days, except that for a federally defined eligible individual or a Qualified TAA eligible individual, there shall not be a thirty-day requirement, and his newborn child is eligible for pool coverage:

(1) upon providing evidence of any of the following actions by an insurer on an application for health insurance comparable to that provided by the pool submitted on behalf of the person:

(a) a refusal to issue the insurance for health reasons;

(b) a refusal to issue the insurance except with a reduction or exclusion of coverage for a preexisting health condition for a period exceeding twelve months, unless it is determined that the person voluntarily terminated his or did not seek any health insurance coverage before being refused issuance except with a reduction or exclusion for a preexisting health condition, and then seeks to be eligible for pool coverage after the health condition develops. This determination must be made by the board;

(c) a refusal to issue insurance coverage comparable to that provided by the pool except at a rate exceeding one hundred fifty percent of the pool rate; or

(2) if the individual is a federally defined eligible individual or a Qualified TAA eligible individual, as defined in Section 38-74-10, who is and continues to be a resident of this State; or

(3) if the individual is under the age of sixty-five and covered under Medicare Parts A and B for reasons other than age.

(B) A person whose health insurance coverage is terminated involuntarily for any reason other than nonpayment of premium may apply for coverage under the plan but shall submit proof of eligibility according to subsection (A) of this section. If proof is supplied and if coverage is applied for within sixty days after the involuntary termination and if premiums are paid for the entire coverage period, the effective date of the coverage is the date of termination of the previous coverage. Waiting period and preexisting condition exclusions are waived to the extent to which similar exclusions, if any, have been satisfied under the prior health insurance coverage. The waiver does not apply to a person whose policy has been terminated or rescinded involuntarily because of a material misrepresentation.

(C) A person who is paying a premium for health insurance comparable to the pool plan in excess of one hundred fifty percent of the pool rate or who has received notice that the premium for a policy would be in excess of one hundred fifty percent of the pool rate may make application for coverage under the pool. The effective date of coverage is the date of the application, or the date that the premium is paid if later, and any waiting period or preexisting condition exclusion is waived to the extent to which similar exclusions, if any, were satisfied under the prior health insurance plan. Benefits payable under the pool plan are secondary to benefits payable by the previous plan. The board shall require an additional premium for coverage effected under the plan in this manner notwithstanding the premium limitation stated in Section 38-74-60.

(D)(1) The waiting period and preexisting condition exclusions are waived for a federally defined eligible individual.

(2) The waiting period and preexisting condition exclusions are waived for a Qualified TAA eligible individual if the individual maintained creditable coverage for an aggregate period of three months as of the date on which the individual seeks to enroll in pool coverage, not counting any period prior to a sixty-three-day break in coverage.

(E) A person not eligible for pool coverage is one who meets any one of the following criteria:

(1) a person who has coverage under health insurance comparable to that offered by the pool from an insurer or any other source except a person who would be eligible under subsection (C) of this section;

(2) a person who is eligible for health insurance comparable to that offered by the pool from an insurer or any other source except a person who would be eligible for pool coverage under Section 38-74-30(A)(1)(b), 38-74-30(A)(1)(c), 38-74-30(A)(2), or 38-74-30(A)(3);

(3) a person who at the time of pool application is eligible for health care benefits under state Medicaid or eligible for health care benefits under Medicare and age sixty-five or older;

(4) a person having terminated coverage in the pool unless twelve months have lapsed since termination unless termination was because of ineligibility, except that this item shall not apply with respect to an applicant who is a federally defined eligible individual;

(5) a person on whose behalf the pool has paid out one million dollars in benefits;

(6) inmates of public institutions and persons eligible for public programs, except that this item shall not apply with respect to an applicant who is a federally defined eligible individual;

(7) a person who fails to maintain South Carolina residency.

(F) A person who ceases to meet the eligibility requirements of this section may be terminated at the end of the policy period.

HISTORY: 1989 Act No. 127, Section 3; 1990 Act No. 568, Section 4; 1991 Act No. 74, Sections 2, 3; 1997 Act No. 4, Section 4; 2002 Act No. 240, Section 2, eff January 1, 2003; 2003 Act No. 73, Section 24.I, eff June 25, 2003; 2006 Act No. 332, Section 12, eff June 1, 2006.



SECTION 38-74-40. Administration of pool.

(A) The board shall select an insurer through a competitive bidding process to administer the pool. The board shall evaluate bids submitted based on criteria established by the board which includes:

(1) the insurer's proven ability to handle accident and health insurance;

(2) the efficiency of the insurer's claim-paying procedures;

(3) an estimate of total charges for administering the plan;

(4) the insurer's ability to administer the pool in a cost-efficient manner;

(B)(1) The administering insurer shall serve for a period of three years subject to removal for cause.

(2) At least one year prior to the expiration on each three-year period of service by an administering insurer, the board shall invite all insurers, including the current administering insurer, to submit bids to serve as the administering insurer for the succeeding three-year period. Selection of the administering insurer for the succeeding period must be made at least six months prior to the end of the current three-year period.

(C)(1) The administering insurer shall perform all eligibility and administrative claims payment functions relating to the pool.

(2) The administering insurer shall establish a premium billing procedure for collection of premium from insured persons. Billings must be made on a periodic basis as determined by the board.

(3) The administering insurer shall perform all necessary functions to assure timely payment of benefits to a covered person under the pool including:

(a) making available information relating to the proper manner of submitting a claim for benefits to the pool and distributing forms upon which submission must be made;

(b) evaluating the eligibility of each claim for payment by the pool.

(4) The administering insurer shall submit regular reports to the board regarding the operation of the pool. The frequency, content, and form of the report are determined by the board.

(5) Following the close of each fiscal year, the administering insurer shall determine the net loss for the year and report this information to the board and the department on a form prescribed by the commissioner.

(6) The administering insurer is paid as provided in the plan of operation for its expenses incurred in the performance of its services.

HISTORY: 1989 Act No. 127, Section 4.



SECTION 38-74-50. Insurer's assessment.

(A) Each insurer's assessment is determined by multiplying the net loss of pool operation by a fraction, the numerator of which equals that insurer's total premium and subscriber contract charges for health insurance written in the State during the preceding calendar year, and the denominator of which equals the total of all health premiums and subscriber contract charges written by all insurers in the State during the preceding calendar year. Health insurance premiums that are less than an amount determined by the board to justify the cost of collection are not considered for purposes of determining assessments.

(B) If assessments exceed the net loss of pool operation, the excess must be held at interest and used by the board to offset future losses or to reduce pool premiums. As used in this subsection, "future losses" includes reserves for incurred but not reported claims.

(C)(1) Each member's proportion of participation in the pool is determined annually by the board based on annual statements and other reports considered necessary by the board and filed by the member with it.

(2) Any deficit incurred by the pool may be recouped by assessments apportioned under subsection (A) of this section by the board among members.

(D) The board may abate or defer, in whole or in part, the assessment of a member if, in the opinion of the board, payment of the assessment would endanger the ability of the member to fulfill its contractual obligations. In the event an assessment against a member is abated or deferred in whole or in part, the amount by which the assessment is abated or deferred may be assessed against the other members in a manner consistent with the basis for assessments set forth in subsection (A) of this section. The member receiving abatement or deferment shall remain liable to the pool for the deficiency for four years.

HISTORY: 1989 Act No. 127, Section 5.



SECTION 38-74-60. Major medical expense coverage.

(A)(1) Except as provided in Section 38-74-60(B), the pool shall offer major medical expense coverage to every eligible person. The coverage to be issued by the pool, its schedule of benefits, exclusions, and other limitations must be established by the board and approved by the director taking into consideration the advice and recommendations of the pool members.

(2) In establishing and reviewing the pool's major medical expense coverage, the board shall take into consideration the levels of health insurance provided in the State and medical and economic factors considered appropriate and promulgate benefit levels, deductibles, coinsurance factors, exclusions, and limitations determined to be generally reflective of and commensurate with health insurance provided through a representative number of large employers in the State. At least one policy form of coverage must be comparable to comprehensive health insurance coverage offered in the individual market in this State or to the standard health insurance plan as defined in Section 38-71-1330.

(B) The pool shall offer Medicare supplemental health insurance coverage to each person who is under age sixty-five covered under Medicare Parts A and B for reasons other than age. The benefit plans to be offered must include Medicare supplement plan A and plan C.

(C) The pool shall provide a choice of health insurance coverage to all eligible individuals.

(D)(1) Premium rates charged for pool coverage may not be unreasonable in relation to the benefits provided, the risk experience, and the reasonable expenses of providing the coverage. Separate schedules of premium rates based on age, sex, and geographical location may apply for individual risks.

(2) The board shall determine the standard risk rate for major medical expense coverage by taking into account the individual standard rate charged by the five largest insurers offering individual coverages in the State comparable to the pool coverage. If five insurers do not offer comparable coverage, the standard risk rate must be established using reasonable actuarial techniques and must reflect anticipated experience and expenses for coverage. Rates initially established for pool coverage are two hundred percent of rates established as applicable for individual standard risks. Rates subsequently established must provide fully for the expected costs of claims and expenses of operation taking into account investment income and any other cost factors but may not exceed two hundred percent of rates established as applicable for individual standard risks subject to the limitations described in this section. All rates and rate schedules must be submitted to the director or his designee for approval.

(3) Premium rates charged for Medicare supplemental insurance coverage may not be unreasonable in relation to the benefits provided, the risk experience, and the reasonable expenses of providing the coverage. Rates established must provide fully for the expected costs of claims and expenses of operation taking into account investment income and any other cost factors.

(E) Except as provided in Section 38-74-30(B), (C), and (D), pool coverage excludes charges or expenses incurred during the first six months following the effective date of coverage as to any condition which during the six-month period immediately preceding the effective date of coverage:

(1) had manifested itself in a manner so as to cause an ordinarily prudent person to seek diagnosis, care, or treatment; or

(2) for which medical advice, care, or treatment was recommended or received as to the condition.

(F)(1) A benefit otherwise payable under pool coverage for covered expenses must be reduced by all amounts paid or payable for the same expenses through any other health insurance or health coverage and by all hospital and medical expense benefits paid or payable under any workers' compensation coverage, automobile medical payment, or liability insurance whether provided on the basis of fault or nonfault, and by any hospital or medical benefits paid or payable under or provided pursuant to any state or federal law or program.

(2) The insurer or the pool has a cause of action against an eligible person for the recovery of the amount of benefits paid which are not for covered expenses. Benefits due from the pool may be reduced or refused as a setoff against any amount recoverable under this paragraph.

HISTORY: 1989 Act No. 127, Section 6; 1993 Act No. 181, Section 790; 1997 Act No. 4, Section 5; 2002 Act No. 240, Section 3, eff January 1, 2003; 2006 Act No. 332, Section 13, eff June 1, 2006.



SECTION 38-74-70. Immunity.

(A) Neither the participation in the pool as members, the establishment of rates, forms, or procedures nor any other joint or collective action required by this chapter may be the basis of any legal action, criminal or civil liability, or penalty against the pool or any of its members.

(B) There is no liability on the part of, and no cause of action of any nature may arise against, a member insurer or its agents or employees, the pool's agents, employees, or board of directors, or the director, his designees or his representatives, for any act or omission in the performance of their powers and duties under this chapter. This section does not relieve the pool of any of its liability.

HISTORY: 1989 Act No. 127, Section 7; 1993 Act No. 181, Section 791.



SECTION 38-74-80. Tax exemption and credits.

The pool established pursuant to this chapter is exempt from all taxes and assessments. Any member subject to tax liability imposed by any state statute may take credit for any assessment paid to the pool in the previous year against its premium or income tax payable. The tax credit is in addition to any other tax credits to which the member may be entitled pursuant to South Carolina law, but the credit may not reduce the member's tax liability below zero. Any unused credit may be carried forward three years. The credits are subject to the provisions of Section 38-7-120(c). The members are responsible for any loss of the operation of the pool, including any loss in excess of assessments paid to the pool. This State is not responsible for any loss of the operation of the pool, and no state funds may be used to defray any loss. If the total assessment for all members of the pool exceeds ten million dollars in any one year, the credit for any member shall be limited to the amount determined by multiplying the member's assessment by a fraction, the numerator of which equals ten million dollars and the denominator of which equals the total assessment in the year for all members of the pool.

HISTORY: 1989 Act No. 127, Section 8; 2002 Act No. 240, Section 4, eff January 1, 2003.



SECTION 38-74-90. Director of Department of Insurance; promulgation of regulations.

The Director of the Department of Insurance may promulgate regulations necessary or appropriate to carry out the provisions of this chapter.

HISTORY: 1997 Act No. 4, Section 1.






CHAPTER 75 - PROPERTY, CASUALTY, AND TITLE INSURANCE GENERALLY

SECTION 38-75-10. Fire insurance policy shall indicate allocation of premium and location of property.

Every fire insurer doing business in this State shall cause to be plainly written or printed on the face of each fire insurance policy written and issued by it the name of the county entitled to the allocation of the premiums on the business and the location of the property so insured. This information must be incorporated in all daily reports or other evidence furnished by the agent of coverage assumed.

HISTORY: Former 1976 Code Section 38-43-160 [1948 (45) 1961; 1952 Code Section 37-665; 1962 Code Section 37-665; 1978 Act No. 585 Section 1] recodified as Section 38-75-10 by 1987 Act No. 155, Section 1; 1988 Act No. 329.



SECTION 38-75-20. Maximum amounts of fire insurance policies; stated values; contributions by coinsurers.

No insurer doing business in this State may issue a fire insurance policy for more than the value stated in the policy or the value of the property to be insured. The amount of insurance must be fixed by the insurer and insured at or before the time of issuing the policy. In case of total loss by fire the insured is entitled to recover the full amount of insurance. In case of a partial loss by fire the insured is entitled to recover the actual amount of the loss but in no event more than the amount of the insurance stated in the contract. If two or more policies are written upon the same property, they are considered to be contributive insurance, and, if the aggregate sum of all such insurance exceeds the insurable value of the property, as agreed by the insurer and the insured, each insurer, in the event of a total or partial loss, is liable for its pro rata share of insurance. This section does not apply to insurance on chattels or personal property.

HISTORY: Former 1976 Code Section 38-9-190 [1947 (45) 322; 1948 (45) 1734; 1952 Code Section 37-154; 1962 Code Section 37-154] recodified as Section 38-75-20 by 1987 Act No. 155, Section 1.



SECTION 38-75-30. Maximum amounts of fire insurance policies; exceptions for manufacturing property and replacement riders.

Notwithstanding Section 38-75-20, insurers may, at the request of owners of property used principally for manufacturing purposes, including places of residence for occupancy by employees, issue policies wholly exempt from Section 38-75-20. Riders or endorsements may, in consideration of an adequate premium or premium deposit, be attached to policies insuring property, indemnifying the insured for the difference between the actual value stated in the policy and the amount actually expended to repair, rebuild, or replace with new materials of like size, kind, and quality the insured property that has been damaged or destroyed by fire or other perils insured against.

HISTORY: Former 1976 Code Section 38-9-200 [1947 (45) 322; 1948 (45) 1734; 1952 Code Section 37-155; 1962 Code Section 37-155] recodified as Section 38-75-30 by 1987 Act No. 155, Section 1.



SECTION 38-75-40. Validity of additional or coinsurance clause.

No insurer or agency licensed to do business in this State may issue any policy or contract of insurance covering property in this State which contains any clause or provision requiring the insured to take or maintain a larger amount of insurance than that expressed in the policy or in any way provides that the insured is liable as a coinsurer with the insurer issuing the policy for any part of the loss or damage to the property described in the policy. Any such clause or provision is void. However, such a clause or provision may be used if there is stamped on the filing face of the policy or printed in bold type at the top of the clause the words "coinsurance clause". If there is a difference in the rate for insurance with and without the coinsurance clause, the rates for each must be furnished the insured upon request.

HISTORY: Former 1976 Code Section 38-9-220 [1947 (45) 322; 1952 Code Section 37-157; 1962 Code Section 37-157] recodified as Section 38-75-40 by 1987 Act No. 155, Section 1.



SECTION 38-75-50. Clause limiting or invalidating policies if property is encumbered is void.

Any clause in any policy of insurance purporting or undertaking to limit or invalidate the force of the policy in case of encumbrance by real estate mortgage of the property insured by the policy is void.

HISTORY: Former 1976 Code Section 38-9-210 [1947 (45) 322; 1952 Code Section 37-156; 1962 Code Section 37-156] recodified as Section 38-75-50 by 1987 Act No. 155, Section 1.



SECTION 38-75-60. Cause of action by insurer against tenant.

Notwithstanding any other provision of law, no insurer has a cause of action against a tenant who causes damage to real or personal property leased by the landlord to the tenant when the insurer is liable to the landlord for the damages under an insurance contract between the landlord and the insurer, unless the damage is caused by the tenant intentionally or in reckless disregard of the rights of others.

HISTORY: Former 1976 Code Section 38-9-370 [En, 1977 Act No. 151 Section 2] recodified as Section 38-75-60 by 1987 Act No. 155, Section 1.



SECTION 38-75-210. Policies may not exceed three years; refund of unearned premiums on cancellation of policies.

Notwithstanding any other provision of law:

(1) No policy of hazard insurance issued or delivered to cover a mobile home risk situate in South Carolina may be written to provide for a policy period in excess of three years.

(2) Every such policy, and the manual of rules and rates of every insurer issuing such policies in this State, shall provide that all premiums held by the insurer in respect to that part of the policy term subsequent to the anniversary date of the then current policy year are considered unearned and must be refunded in full if the policy is cancelled, without respect to whether cancellation is effected by the insured or insurer. In the event of cancellation during the first year of the policy term, refund of premium for that portion of the policy term must be on a pro rata basis if cancellation is effected by the insurer or on the short rate basis if cancellation is effected by the insured. In the event of cancellation during the second year of the policy term, refund of that portion of the unearned premium attributable to the second year must be on a pro rata basis if cancellation is effected by the insurer or on the short rate basis if cancellation is effected by the insured, subject, however, to the provision that the portion of the unearned premium attributable to the third year is considered entirely unearned and must be returned in full regardless of the party responsible for cancellation. In the event of cancellation during the third year of the policy term, refund of that portion of the unearned premium attributable to the third year must be on a pro rata basis if cancellation is effected by the insured.

(3) Upon the cancellation of any such policy, without respect to the party effecting the cancellation, any unearned premium must be returned to the insured or to the mortgagee. If returned to the mortgagee the unearned premium must be applied to any payment then due or to the next payment or payments to become due. No agreement may be made requiring or permitting the mortgagee to apply the returned premiums to the final payment or payments on the indebtedness.

HISTORY: Former 1976 Code Section 38-41-10 [1975 (59) 157] recodified as Section 38-75-210 by 1987 Act No. 155, Section 1; 1988 Act No. 399, Section 10.



SECTION 38-75-220. Restrictions on amount of insurance that may be written.

No insurer transacting a mobile home insurance business in this State and writing hazard insurance covering loss from physical damage to the mobile homes may issue a policy for more than the value stated in the policy or the value of the property to be insured. The amount of insurance must be fixed by the insurer and insured at or before the time of issuing the policy. In case of total loss as a result of a hazard insured against, the insured is entitled to recover the full amount of insurance. In case of partial loss the insured is entitled to recover the actual amount of loss but in no event more than the amount of insurance stated in the contract. If two or more such policies are written upon the same property and covering the same interests, they are considered to be contributive insurance, and, if the aggregate sum of all such insurance exceeds the insurable value of the property, as agreed by the insured and insurer, each insurer, in the event of a total or partial loss, is liable for its pro rata share of insurance. This section does not preclude an agreement by an insurer with its insured to effect replacement in the event of total loss of the mobile home as a result of a hazard insured against if the insured has maintained insurance of a given percentage in relationship to the market value of the mobile home.

HISTORY: Former 1976 Code Section 38-41-20 [1975 (59) 157] recodified as Section 38-75-220 by 1987 Act No. 155, Section 1.



SECTION 38-75-230. Information required on contracts for purchase of mobile homes.

Any contract to purchase a mobile home shall on its face:

(1) clearly include the provisions of Section 38-75-210, and

(2) clearly inform the purchaser that it is a violation of the law of this State for the seller of a mobile home or for any person lending money upon the security thereof to require or to attempt to require that hazard insurance be purchased from any particular insurer or agent and shall include the address of the office of the department of the Insurance with instructions to report any violation or attempted violation to his office.

HISTORY: Former 1976 Code Section 38-41-30 [1975 (59) 157] recodified as Section 38-75-230 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 792.



SECTION 38-75-310. Definitions.

In this article, unless the context otherwise requires:

(1) "Essential property insurance" means insurance against direct loss to property as defined and limited in the wind and hail insurance policy and forms approved by the director or his designee; and after January 1, 1995, at the request of the insured, coverage for:

(a) actual loss of business income;

(b) additional living expense; or

(c) fair rental value loss.

Before November 1, 1994, the South Carolina Wind and Hail Underwriting Association must file with the department for approval additional policy forms defining the terms of and providing coverage for actual loss of business income, additional living expense, and fair rental value loss.

(2) "Association" means the South Carolina Wind and Hail Underwriting Association established pursuant to the provisions of this article.

(3) "Plan of operation" means the plan of operation of the association approved or promulgated by the department pursuant to the provisions of this article.

(4) "Insurable property" means immovable property at fixed locations in coastal areas of the State as that term is defined, or tangible personal property located in it, which property is determined by the association to be in an insurable condition as determined by reasonable underwriting standards, but not to include farm or manufacturing property, or motor vehicles which are eligible to be licensed for highway use. A structure commenced on or after September 15, 1971, not built in substantial compliance with the most recent building code, adopted by the Building Codes Council as referenced in Section 6-9-50, or the approved building code in existence at the time of construction or the standards promulgated under the National Manufactured Housing Construction Standards and Safety Act, including the design-wind requirements in it, is not an insurable risk under the terms of this article. A structure commenced on or after September 15, 1971, must comply with any construction and zoning requirements affecting the structure, promulgated or adopted pursuant to the requirements of the Federal Flood Insurance Program.

(5) "Coastal area" means:

(a) all areas in Beaufort County and Colleton County which are east of the west bank of the intracoastal waterway;

(b) the following areas in Georgetown County: all areas between the Harrell Siau Bridge and the Georgetown-Horry County border which are east of a line paralleling U.S. Highway No. 17, and Cedar Island, North Island, and South Island;

(c) all areas in Horry County east of U.S. Highway No. 17 or By-Pass 17, whichever is farther to the west;

(d) the following areas in Charleston County: Edisto Island, Edingsville Beach, Kiawah Island, Botany Bay Island, Folly Island, Seabrook Island, Morris Island, and all areas north of the City of Charleston which are east of the west bank of the intracoastal waterway and the following areas:

(i) the portion of James Island which is east of the west bank of the James Island Creek;

(ii) the portion of John's Island which is east of a line paralleling Exchange Road which becomes Plow Ground Road to Hoopstick Island Road to Church Creek; and

(iii) the portion of Wadmalaw Island which is east of a line paralleling Roseville Road to west of Cherry Point Road to Maybank Highway to Brigger Hill Road.

(6) "Net direct premiums" means gross direct premiums excluding reinsurance assumed and ceded written on property other than farm or manufacturing in this State for fire and extended coverage insurance, including the fire and extended coverage components of homeowners policy and commercial multiple peril package policies, less return premiums upon canceled contracts, dividends paid or credited to policyholders, or the unused or unabsorbed portion of premium deposits.

(7) "Seacoast area" means all areas within Horry, Georgetown, Berkeley, Charleston, Dorchester, Colleton, Beaufort, and Jasper Counties.

HISTORY: Former 1976 Code Section 38-39-10 [1962 Code Section 37-772; 1971 (57) 744] recodified as Section 38-75-310 by 1987 Act No. 155, Section 1; 1988 Act No. 479, Section 2; 1990 Act No. 469, Section 1; 1993 Act No. 181, Section 793; 1994 Act No. 504, Sections 1, 2; 1996 Act No. 360 Section 3 and 1996 Act No. 378, Section 3; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-320. Declaration of purpose.

The purpose of this article is to assure an adequate market for wind and hail insurance in the coastal areas of this State.

HISTORY: Former 1976 Code Section 38-39-20 [1962 Code Section 37-771; 1971 (57) 744] recodified as Section 38-75-320 by 1987 Act No. 155, Section 1; 1990 Act No. 469, Section 2; 1993 Act No. 181, Section 793; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-330. South Carolina Wind and Hail Underwriting Association created; members.

(A) There is created the South Carolina Wind and Hail Underwriting Association, an unincorporated association whose responsibilities, liability, and regulations are governed and defined by this article. The association shall function as a residual market mechanism to provide wind and hail insurance for residential and commercial property to applicants who are unable to procure this insurance in the coastal area.

(B) The association consists of all private insurers authorized to write and engage in writing property insurance within this State on a direct and statewide basis, but excluding insurers whose writings are limited to property wholly owned by parent, subsidiary, or allied organizations, or insurers whose writings are limited to property wholly owned by religious organizations. However, as a condition of exemption from membership these insurers providing property insurance for insurable property in the coastal area as defined by this article also shall provide essential property insurance for these risks. Each insurer must be a member of the association and shall remain a member of the association so long as the association is in existence as a condition of its authority to continue to transact the business of insurance in this State.

HISTORY: Former 1976 Code Section 38-39-30 [1962 Code Section 37-773; 1971 (57) 744] recodified as Section 38-75-330 by 1987 Act No. 155, Section 1; 1990 Act No. 469, Section 3; 1993 Act No. 181, Section 793; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-340. Plan of operation.

(A) The association shall operate pursuant to a plan of operation which provides for the following:

(1) the number, qualifications, terms of office, and manner of election of the members of the board of directors, provided that four members of the board of directors must be consumers who are representative of business policyholders, residential single-family dwelling policyholders, and apartment, condominium, or multiple-family dwelling policyholders, and who are selected from recommendations from the members of the legislative delegations from the seacoast area;

(2) the efficient, economical, fair, and nondiscriminatory administration of the association;

(3) the prompt and efficient provision of essential property insurance in the coastal areas of the State;

(4) the manner of election of officers;

(5) the establishment of necessary facilities;

(6) the management of the association;

(7) the assessment of members to defray losses and expenses;

(8) reasonable underwriting standards, rating subdivisions, and rates including, but not limited to, developing multiple-tiered rates within the coastal area territory that reflect the relative risks of the properties located within a particular tier;

(9) commissions to be paid to agents or brokers;

(10) procedures for an open, competitive process for the acceptance and cession of reinsurance, provided that the association is not required to follow the provisions of the South Carolina Consolidated Procurement Code, and for determining the amounts of insurance to be provided to specific risks;

(11) time limits and procedures for processing applications for insurance; and

(12) other provisions considered necessary by the director or his designee to carry out the purposes of this article.

(B) Insurance effected pursuant to this article must have limits of liability provided in the plan of operation. The director or his designee shall approve the limits. Excess insurance is not permitted until the maximum available under the plan has been purchased. After that, excess insurance may be purchased and must be included for the purpose of meeting any coinsurance requirement.

(C) The board of the association, subject to the approval of the director or his designee, may amend the plan of operation at any time. The director or his designee shall review the plan of operation annually. The director or his designee shall review the rate structure and loss experience semi-annually in accordance with Section 38-75-400. After review of the plan, the director or his designee may amend the plan and the amendment takes effect immediately upon ratification by the board.

HISTORY: Former 1976 Code Section 38-39-50 [1962 Code Section 37-777; 1971 (57) 744; 1972 (57) 2736; 1976 Act No. 460; 1978 Act No. 562] recodified as Section 38-75-340 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 793; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-350. Application for coverage; issuance of policy.

(A) A person having an insurable interest in insurable property is entitled to apply to the association for coverage and for an inspection of the property. The application must be made on behalf of the applicant by a licensed broker or agent authorized by him. An application must be submitted on a form prescribed by the association and approved by the director or his designee. The application must contain a statement as to whether or not there are any unpaid premiums due from the applicant for fire insurance on the property. The term "insurable interest" as used in this section includes any lawful and substantial economic interest in the safety or preservation of property from loss, destruction, or pecuniary damage.

(B) If the association determines that the property is insurable and that there is no unpaid premium due from the applicant for prior insurance on the property, the association upon receipt of the premium, or a portion of it as is prescribed in the plan of operation, shall cause to be issued a policy of essential property insurance for a term of at least one year.

(C) If the association, for any reason, denies an application and refuses to cause to be issued an insurance policy on insurable property to an applicant or takes no action on an application within the time prescribed in the plan of operation, the applicant may appeal to the director or his designee and the director or a member of his staff designated by him, after reviewing the facts, may direct the association to issue or cause to be issued an insurance policy to the applicant. In carrying out its duties pursuant to this section, the director or his designee may request, and the association shall provide, any information the director or his designee considers necessary to a determination concerning the reasons for the denial or delay of the application.

HISTORY: Former 1976 Code Section 38-39-50 [1962 Code Section 37-777; 1971 (57) 744; 1972 (57) 2736; 1976 Act No. 460; 1978 Act No. 562] recodified as Section 38-75-350 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 793; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-360. Powers of Association.

(A) The association, pursuant to the provisions of this article and the plan of operation, and with respect to essential property insurance on insurable property, has the power on behalf of its members to:

(1) cause to be issued policies of insurance to applicants;

(2) assume reinsurance from its members;

(3) cede reinsurance to its members and to purchase reinsurance on risks insured by the association in amounts that are in accordance with procedures adopted by the board;

(4) receive, hold, and transfer personal and real property in the name of the association;

(5) contract for goods and services that may not be reasonably performed by its employees;

(5) contract for goods and services that reasonably may not be performed by its employees;

(6) solicit and accept goods, loans, grants, etc. in the name of the association;

(7) borrow funds; and

(8) issue bonds, surplus notes, or other debentures.

(B) The association, pursuant to the provisions of this article and the plan of operation, and with respect to essential property insurance on insurable property, shall perform other acts necessary or proper to effectuate the purpose of this subsection.

HISTORY: Former 1976 Code Section 38-39-60 [1962 Code Section 37-774; 1971 (57) 744] recodified as Section 38-75-360 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 793; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-370. Duties of members of Association; limitation on liability.

(A) All members of the association shall participate in its writings, expenses, profits, and losses in the proportion that the net direct premium of the member written in this State during the calendar year two years before the current year bears to the aggregate net direct premiums written in this State by all members of the association, as certified to the association by the department after review of annual statements, other reports, and other statistics which the department considers necessary to provide the information required and which the department is authorized to obtain from a member of the association. After certification by the department, the association may rely on the member company's annual statement in determining the company's participation in profits and losses for each year.

(B) Each member's participation in the association must be determined annually in the same manner as the initial determination. An insurer authorized to write and engage in writing insurance, the writing of which requires the insurer to be a member of the association pursuant to Section 38-75-330, becomes a member of the association on January first immediately following the authorization. The determination of the insurer's participation in the association must be made as of the date of the membership in the same manner as for all other members of the association. Member insurers shall receive credit annually for essential property insurance voluntarily written in the coastal area and their participation in the writings of the association must be reduced accordingly. The board of directors shall authorize the method of determining the credit. In order to receive credit for essential property voluntarily written in the coastal area, each member company shall submit its requests by March thirty-first of the year preceding the year for which credit is sought.

(C) The assessment of a member insurer after hearing may be ordered deferred in whole or in part upon application by the insurer if, in the opinion of the director or his designee, payment of the assessment would render the insurer insolvent or in danger of insolvency or



SECTION 38-75-375. Contested assessment or interest levy by association; payment under protest; appeal; exposure to disciplinary procedures.

(A) If a member company perceives an assessment or interest levied by the association to be unjust or illegal, the company shall pay the assessment or interest under protest in writing within thirty days of the assessment or interest charge. Upon receiving this payment, the association shall pay the money collected into the association account and designate the money as having been paid under protest.

(B) A member company paying an assessment or interest under protest shall appeal to the association within thirty days after making the payment. If it is determined in that appeal that the assessment or interest was collected unjustly or illegally, the association shall refund the assessment or interest to the payor.

(C) If a member company fails to pay an assessment or interest within thirty days of the assessment or interest charge by the association, the company is subject to disciplinary procedures pursuant to Section 38-5-120 or 38-5-130.

HISTORY: 1992 Act No. 342, Section 1; 1993 Act No. 181, Section 793; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-380. Liability for inspections and statements concerning risk.

There may be no liability on the part of and no cause of action of any nature may arise against the department or any of its staff or the association or its agents, employees, or any participating insurer for any inspections made hereunder or any statements made in good faith by them in any reports or communications concerning risk submitted to the association or at any administrative hearings conducted in connection with it under the provisions of this article.

HISTORY: Former 1976 Code Section 38-39-80 [1962 Code Section 37-782; 1971 (57) 744] recodified as Section 38-75-380 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 793; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-385. Liability for acts or omissions under this article.

There is no liability on the part of, and no cause of action of any nature may arise against, any member insurer, the association's agents or employees, the board of directors, or the director, his designees, or his representatives for any act or omission in the performance of their powers and duties under this article. This section does not relieve the association of any of its liability.

HISTORY: 1988 Act No. 479, Section 1; 1993 Act No. 181, Section 793; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-386. Essential property insurance; liability for acts and omissions.

No liability on the part of, and no cause of action of any nature may arise against, the director, the Department of Insurance or its staff, the association, any member insurer, the association's agents or employees, its board of directors, or the legal representatives of any of the above persons, for any act or omission made in good faith or for any statement made to, or for information provided to, any insurer regarding rates; premiums; classifications; cancellations, determinations, or nonrenewals of coverage; underwriting; inspections; or claims experience history made to facilitate the underwriting of essential property insurance for risks in the coastal area by private insurers or to facilitate competition for the underwriting of essential property insurance for risks in the coastal area among private insurers.

HISTORY: 1996 Act No. 360 Section 2 and 1996 Act No. 378, Section 2; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-390. Cession of essential property insurance to Association.

A member of the association who is designated to receive and write essential property insurance from or through the association shall cede one hundred percent to the association the essential property insurance.

HISTORY: Former 1976 Code Section 38-39-90 [1962 Code Section 37-778; 1971 (57) 744] recodified as Section 38-75-390 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 793; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-400. Rates.

(A) The rates, rating plans, and rating rules applicable to the insurance written by the association are those approved for use of the association by the director or his designee. Surcharges may be used as approved by the director or his designee. Rates may include rules for classification of risks insured under the provisions of this article and rate modifications of it.

(B) As a residual market mechanism, the association is not intended to offer rates competitive with the admitted market. Rates for policies issued by the association must be adequate and established at a level that permits the association to operate as a self-sustaining mechanism. The association shall maintain the necessary rate-making data in order to permit the actuarial determination of rates and rating plans appropriate for the business insured by the association. The association shall monitor rate adequacy and shall notify the director semi-annually to enable the director to take corrective action by an order. Rates adjusted by a corrective action order are exempt from the twelve-month limitation requirement of Section 38-73-920. The corrective action order is subject to judicial review by the Administrative Law Court.

HISTORY: Former 1976 Code Section 38-39-100 [1962 Code Section 37-779; 1971 (57) 744] recodified as Section 38-75-400 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 793; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-410. Appeals; hearings upon appeal.

(A) A person insured pursuant to this article or his representative or a member company who is aggrieved by an act, ruling, or decision of the association:

(1) regarding rates, classification of risks, assessments, voluntary credits, cancellation or termination of policies, or underwriting shall appeal to the director or his designee within sixty days after the act, ruling, or decision;

(2) other than those specified in item (1), may appeal to the director or his designee within thirty days after the act, ruling, or decision.

(B) A hearing held by the director or his designee pursuant to this section must be in accordance with the procedures set forth in Chapter 3, Title 38 and Article 3, Chapter 23, Title 1, "Administrative Procedures".

HISTORY: Former 1976 Code Section 38-39-110 [1962 Code Section 37-780; 1971 (57) 744] recodified as Section 38-75-410 by 1987 Act No. 155, Section 1; 1992 Act No. 342, Section 3; 1993 Act No. 181, Section 793; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-420. Reports of inspection by Association.

All reports of inspection performed by or on behalf of the association must be made available to the members of the association, applicants, agents, brokers, and the department.

All reports of inspection performed by or on behalf of the association must be made available to the members of the association, applicants, agent, broker, and the department.

HISTORY: Former 1976 Code Section 38-39-120 [1962 Code Section 37-781; 1971 (57) 744] recodified as Section 38-75-420 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 793; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-430. Association shall file statement of transactions and the like; additional information.

The association shall file with the department by March thirty-first of each year a statement which summarizes the transactions, conditions, operations, and affairs of the association during the preceding fiscal year ending October thirty-first. The statement must contain any matters and information prescribed by the department and must be in the form required by it. The department may at any time require the association to furnish to it any additional information with respect to its transactions or any other matter which it considers material to assist it in evaluating the operation and experience of the association.

HISTORY: Former 1976 Code Section 38-39-130 [1962 Code Section 37-783; 1971 (57) 744; 1976 Act No. 529] recodified as Section 38-75-430 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 793; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-440. Examination into affairs of Association.

The department may make an examination into the affairs of the association and in undertaking the examination may hold a public hearing. The expense of the examination must be borne and paid by the association.

HISTORY: Former 1976 Code Section 38-39-140 [1962 Code Section 37-784; 1971 (57) 744] recodified as Section 38-75-440 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 793; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-450. Regulations.

The department has authority to make reasonable regulations, not inconsistent with law, to enforce, carry out, and make effective the provisions of this article after notice and hearing before the Administrative Law Judge Division.

HISTORY: Former 1976 Code Section 38-39-150 [1962 Code Section 37-785; 1971 (57) 744] recodified as Section 38-75-450 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 793; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-460. Expansion of area in which essential property insurance provided; factors; multiple tiers.

(A) In order to maintain stability in the property insurance market and to assure the continued, consistent availability of essential property insurance coverage in the coastal area, the Director of the Department of Insurance, who is selected as defined in Section 38-1-20(16), or his designee, by written order complying with the requirements of Section 1-23-140, may expand the coastal area in which the association shall provide essential property insurance for periods up to twenty-four months. The order is subject to renewal by the director but no renewal shall exceed twenty-four months. In determining whether expansion of the coastal area is warranted, the director or his designee shall consider:

(1) changes in the number of insurers writing essential property insurance in the seacoast area and the capacity of those insurers including, but not limited to, the number of policies those insurers have cancelled or nonrenewed, as provided in Sections 38-75-730, 38-75-740, and 38-75-1160, during the previous twelve months;

(2) changes in the extent to which (a) nonadmitted or surplus lines insurers, or (b) South Carolina Coastal Captive Insurance Companies, pursuant to Article 5, Chapter 90 of Title 38, are providing essential property insurance in the seacoast area;

(3) changes in reinsurance activity impacting insurers writing essential property insurance in the seacoast area;

(4) changes in the demand for property insurance in the seacoast area; and

(5) any other information considered relevant to effectuate the purpose of this chapter including, but not limited to, the availability of essential property insurance coverage for insurable property that is within the coastal area and is located in a Coastal Barrier Resource Act (CBRA) zone.

(B) The director or his designee shall find and declare the existence of conditions that threaten to destabilize the property insurance market and jeopardize the continued, consistent availability of essential property insurance in the seacoast area. The director or his designee shall utilize market surveys, data calls, catastrophe models, reinsurance information, and other objective sources to support the order of expansion.

(C)(1) The director or his designee may expand the coastal area in which the association shall provide essential property insurance. The expansion may encompass a portion of the seacoast area or the entire seacoast area, but may not extend further than the seacoast area. The area must not be expanded more than reasonably necessary to ensure a stable property insurance market.

(2) In expanding the coastal area, the director or his designee may provide for the coastal area territory to be divided into multiple tiers to allow the association to develop multiple-tiered rates that reflect the relative risks of the properties located within a particular tier.

(3) An expansion of the coastal area is subject to the plan of operation as amended and approved by the director or his designee.

(4) The director or his designee shall report any expansion of the coastal area to the General Assembly within thirty days of the order of expansion or upon commencement of the next term of the General Assembly, if expansion occurs when the General Assembly is not in session. The General Assembly may approve, revise, or vacate any expansion order by passage of a joint resolution.

(D) On the effective date of this section, the General Assembly ratifies the director's May 23, 2007, coastal area expansion order and the multiple-tier structure described in the order for the time period stated in the order and authorized by this section.

HISTORY: 1988 Act No. 479, Section 3; 1993 Act No. 181, Section 793; 2003 Act No. 73, Section 20, eff June 25, 2003; 2007 Act No. 78, Section 10, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-470. Appointment of advisory committee; duties; membership.

(A) The Director of Insurance shall appoint an advisory committee to the director and the South Carolina Building Codes Council to study issues associated with the development of strategies for reducing loss of life and mitigating property losses due to hurricane, earthquake, and fire. The advisory committee also shall consider the costs associated with these strategies to individual property owners. The advisory committee is composed of:

(1) the director or his designee;

(2) the Chairman of the Building Codes Council or his designee;

(3) a representative from Clemson University involved with wind engineering;

(4) a representative from an academic institution involved with the study of earthquakes;

(5) a representative from an insurer writing property insurance in South Carolina;

(6) a representative from the Department of Commerce;

(7) a representative from the South Carolina's Municipal Association;

(8) a representative from the South Carolina Association of Counties;

(9) a representative from the Homebuilders Association;

(10) a representative from the Manufactured Housing Institute of South Carolina;

(11) a representative from the State Fire Marshal's office;

(12) a representative from the South Carolina Emergency Management Division;

(13) a representative from the State Flood Mitigation Program;

(14) two at-large members appointed by the director;

(15) two at-large members appointed by the Governor;

(16) a general contractor;

(17) a representative from the South Carolina Association of Realtors; and

(18) a structural engineer.

(B) Members shall serve for terms of two years and shall receive no per diem, mileage, or subsistence. Vacancies must be filled in the same manner as the original appointment.

(C) Within thirty days after its appointment, the advisory committee shall meet at the call of the Director of Insurance. The advisory committee shall elect from its members a chairman and a secretary and shall adopt rules not inconsistent with this chapter. Meetings may be called by the chairman on his own initiative and must be called at the request of three or more members of the advisory committee. All members must be notified by the chairman of the time and place of the meeting at least seven days in advance of the meeting. All meetings must be open to the public. At least two-thirds vote of those members in attendance at the meeting shall constitute an official decision of the advisory committee. Implementation of this program and continued existence of this program is subject to the availability of funding through legislative appropriations or alternative funding sources.

HISTORY: 1997 Act No. 123, Section 5; 2000 Act No. 312, Section 20; 2002 Act No. 190, Section 6, eff March 12, 2002; 2007 Act No. 78, Section 11, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-480. Loss mitigation grant program; establishment; purpose.

(A) There is established within the Department of Insurance a loss mitigation grant program. Funds may be appropriated to the grant program, and any funds appropriated must be used for the purpose of making grants to local governments or for the study and development of strategies for reducing loss of life and mitigating property losses due to hurricane, flood, earthquake, and fire. Grants to local governments must be for the following purposes:

(1) implementation of building code enforcement programs including preliminary and ongoing training of inspectors;

(2) conducting assessments to determine need for and desirability of making agreements to provide enforcement services pursuant to Section 6-9-60; and

(3) providing technical assistance to and acting as an information resource for local governments in the development of proactive hazard mitigation strategies as they relate to reducing the loss of life and mitigating property losses due to natural hazards to include hurricane, flood, earthquake, and fire.

(B) Funds may be appropriated for a particular grant only after a majority affirmative vote on each grant by the advisory committee.

(C) The Department of Insurance may make application and enter into contracts for and accept grants in aid from federal and state government and private sources for the purposes of:

(1) implementation of building code enforcement programs including preliminary and ongoing training of inspectors;

(2) conducting assessments to determine need for and desirability of making agreements to provide enforcement services pursuant to Section 6-9-60;

(3) study and development of strategies for reducing loss of life and mitigating property losses due to hurricane, flood, earthquake, and fire; and

(4) any other purposes consistent with this article.

HISTORY: 1997 Act No. 123, Section 5; 2000 Act No. 312, Section 21; 2007 Act No. 78, Section 11, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-485. South Carolina Hurricane Damage Mitigation Program; grant eligibility and use.

(A) There is established within the Department of Insurance, the South Carolina Hurricane Damage Mitigation Program. The advisory council, established pursuant to Section 38-75-470, shall provide advice and assistance to the program administrator with regard to his administration of the program.

(B) This section does not create an entitlement for property owners or obligate the State in any way to fund the inspection or retrofitting of residential property in this State. Implementation of this program is subject to annual legislative appropriations.

(C) The program shall develop and implement a comprehensive and coordinated approach for hurricane damage mitigation that includes the following:

(1) The program administrator shall apply for financial grants to be used to assist single-family, site-built or manufactured or modular, owner-occupied, residential property owners to retrofit their properties to make them less vulnerable to hurricane damage.

(a) To be eligible for a grant, a residential property must:

(i) have been granted a homestead exemption;

(ii) be a dwelling with an insured value of three hundred thousand dollars or less; and

(iii) have undergone an acceptable wind certification and hurricane mitigation inspection.

(b) All grants must be matched on a dollar-for-dollar basis for a total of ten thousand dollars for the mitigation project with the state's contribution not to exceed five thousand dollars.

(c) The program must create a process in which mitigation contractors agree to participate and seek reimbursement from the State and homeowners selected from a list of participating contractors. All mitigation must be based upon the securing of all required local permits and inspections. Mitigation projects are subject to random reinspection of up to at least ten percent of all projects.

(d) Matching fund grants also must be made available to local governments and nonprofit entities for projects that reduce hurricane damage to single-family, site-built or manufactured or modular owner-occupied, residential property.

(e) Grants may be used for the following improvements:

(i) roof deck attachment;

(ii) secondary water barrier;

(iii) roof covering;

(iv) brace gable ends;

(v) reinforce roof-to-wall connections;

(vi) opening protection;

(vii) exterior doors, including garage doors;

(viii) tie downs;

(ix) problems associated with weakened trusses, studs, and other structural components;

(x) inspection and repair or replacement of manufactured home piers, anchors, and tiedown straps; and

(xi) any other mitigation techniques approved by the advisory committee.

(f)(i) Low-income homeowners, who otherwise meet the requirements of subitems (a) and (c) are eligible for a grant of up to five thousand dollars and are not required to provide a matching amount to receive the grant. These grants must be used to retrofit single-family, site-built or manufactured or modular, owner-occupied, residential properties, valued at one hundred fifty thousand dollars or less, in order to make them less vulnerable to hurricane damage.

(ii) For purposes of this item, "low-income persons" means one or more natural persons or a family, the total annual adjusted gross household income of which does not exceed eighty percent of the median annual adjusted gross income for households within the county in which the person or family resides, whichever is greater.

(2) The department shall define by regulation the details of the mitigation measures necessary to qualify for the grants or public assistance described in this section.

(3) Multimedia public education, awareness, and advertising efforts designed to specifically address mitigation techniques must be employed, as well as a component to support ongoing consumer resources and referral services.

(4) The department shall use its best efforts to obtain grants or funds from the federal government to supplement the financial resources of the program. In addition to state appropriations, if any, this program must be implemented by the department through the use of the premium taxes due to this State by the South Carolina Wind and Hail Underwriting Association, and one percent of the premium taxes collected annually and remitted to the Department of Insurance.

(5) The director or his designee may promulgate regulations necessary to implement the provisions of this article.

HISTORY: 2007 Act No. 78, Section 11, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-490. Development of rating system to evaluate relative ability of coastal property to withstand wind load from hurricane.

(A) The Department of Insurance, in consultation with the Department of Consumer Affairs, the Department of Commerce, the Federal Alliance for Safe Homes, the Manufactured Housing Institute of South Carolina, South Carolina Building Codes Council, the Home Builders Association of South Carolina, the Civil Engineering Department of Clemson University, and the Institute for Business and Homes Safety shall study and prepare a proposal to develop an objective rating system that will allow homeowners to evaluate the relative ability of South Carolina's coastal properties to withstand the wind load from a hurricane.

(B) The rating system must be designed in a manner the property owner may easily understand, based on proven readily verifiable mitigation techniques and devices, and able to be implemented through a visual inspection program. The rating system must be designed to facilitate a home inspection process to determine a home's existing as well as projected wind resistance capabilities.

(C) The rating system must contemplate the use of certified wind resistance and loss mitigation inspectors.

(D) The department must provide a report to the Governor, the President Pro Tempore of the Senate, and the Speaker of the House of Representatives by March 5, 2008, detailing the nature and construction of the rating scale, its projected effectiveness based on implementation in a pilot program, an operational plan for statewide implementation of the rating scale, and any recommendations for additional legislation.

HISTORY: 2007 Act No. 78, Section 11, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-710. Scope of article.

This article applies to all property insurance and casualty insurance, as defined in Section 38-1-20, except for automobile insurance and any other type of property or casualty insurance as to which there are specific statutory provisions of law governing cancellation, nonrenewal, or renewal of policies. This article further applies to policies issued by licensed insurers and to policies issued by eligible surplus lines insurers.

HISTORY: Former 1976 Code Section 38-9-810 [1986 Act No. 338] recodified as Section 38-75-710 by 1987 Act No. 155, Section 1; 1988 Act No. 314, Section 11.



SECTION 38-75-720. Definitions.

For the purposes of this article:

(1) "Renewal" or "to renew" means the issuance of or the offer to issue by an insurer a policy succeeding a policy previously issued and delivered by the same insurer or an insurer within the same group of insurers, or the issuance of a certificate or notice extending the term of an existing policy for a specified period beyond its expiration date.

(2) "Nonpayment of premium" means the failure or inability of the named insured to discharge when due any obligation in connection with the payment of premiums on a policy of insurance subject to this article, whether such payment is payable directly to the insurer or its agent or indirectly payable under a premium finance plan or extension of credit.

(3) "Cancellation" means termination of a policy at a date other than its expiration date.

(4) "Expiration date" means the date upon which coverage under a policy ends. It also means, for a policy written for a term longer than one year or with no fixed expiration date, each annual anniversary date of such policy.

(5) "Nonrenewal" means termination of a policy at its expiration date.

HISTORY: Former 1976 Code Section 38-9-820 [1986 Act No. 338] recodified as Section 38-75-720 by 1987 Act No. 155, Section 1.



SECTION 38-75-730. Restrictions on cancellation of policies and renewals; notice of cancellation; exceptions.

(a) No insurance policy or renewal thereof may be canceled by the insurer prior to the expiration of the term stated in the policy, except for one of the following reasons:

(1) nonpayment of premium;

(2) material misrepresentation of fact which, if known to the company, would have caused the company not to issue the policy;

(3) substantial change in the risk assumed, except to the extent that the insurer should reasonably have foreseen the change or contemplated the risk in writing the policy;

(4) substantial breaches of contractual duties, conditions, or warranties;

(5) loss of the insurer's reinsurance covering all or a significant portion of the particular policy insured, or where continuation of the policy would imperil the insurer's solvency or place that insurer in violation of the insurance laws of this State. Prior to cancellation for reasons permitted in this item (5), the insurer shall notify the director or his designee, in writing, at least sixty days prior to such cancellation and the director or his designee shall, within thirty days of such notification, approve or disapprove such action.

(b) Cancellation under item (1) of subsection (a) of this section is not effective unless written notice of cancellation has been delivered or mailed to the insured and the agent of record, if any, not less than ten days prior to the proposed effective date of cancellation. Cancellation under items (2) through (5) of subsection (a) of this section is not effective unless written notice of cancellation has been delivered or mailed to the insured and the agent of record, if any, not less than thirty days prior to the proposed effective date of cancellation. The notice must be given or mailed to the insured and the agent at their addresses shown in the policy or, if not reflected therein, at their last known addresses. Any notice of cancellation shall state the precise reason for cancellation. Proof of mailing is sufficient proof of notice.

(c) Subsections (a) and (b) of this section do not apply to any insurance policy which has been in effect for less than one hundred twenty days and is not a renewal of a previously existing policy. The policy may be canceled for any reason by furnishing to the insured at least thirty days' written notice of cancellation, except where the reason for cancellation is nonpayment of premium, in which case not less than ten days' written notice must be furnished.

(d) For purposes of item (3) of subsection (a), substantial change in the risk assumed, if based upon changes in climatic conditions, must be based on statistical data relative to South Carolina that has been approved by the director or his designee as a basis for substantial change in the risk assumed.

HISTORY: Former 1976 Code Section 38-9-830 [1986 Act No. 338] recodified as Section 38-75-730 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 794; 2007 Act No. 78, Section 14, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-740. Restrictions on nonrenewal of policies.

(a) No insurance policy may be nonrenewed by an insurer except in accordance with the provisions of this section or Section 38-75-730, and any nonrenewal attempted which is not in compliance with this section or Section 38-75-730 is ineffective.

(b) A policy written for a term of one year or less may be nonrenewed by the insurer at its expiration date by giving or mailing written notice of nonrenewal to the insured and the agent of record, if any, not less than sixty days prior to the expiration date of the policy for any nonrenewal that would be effective between November first and May thirty-first and not less than ninety days for any nonrenewal that would be effective between June first and October thirty-first.

(c) Subject to subsection (c) of Section 38-75-760, a policy written for a term of more than one year or for an indefinite term may be nonrenewed by the insurer at its anniversary date by giving or mailing written notice of nonrenewal to the insured and the agent of record, if any, not less than sixty days prior to the anniversary date of the policy for any nonrenewal that is effective between November first and May thirty-first and not less than ninety days prior to the anniversary date of the policy for any nonrenewal that is effective between June first and October thirty-first.

(d) The notice required by this section must be given or mailed to the insured and the agent at their addresses shown in the policy or, if not reflected therein, at their last known addresses. Proof of mailing is sufficient proof of notice.

(e) Any notice of nonrenewal shall state the precise reason for nonrenewal.

HISTORY: Former 1976 Code Section 38-9-840 [1986 Act No. 338] recodified as Section 38-75-740 by 1987 Act No. 155, Section 1; 2007 Act No. 78, Section 14, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-750. Requirements for renewal of policies.

(a) If an insurer intends to renew a policy, the insurer shall furnish renewal terms and a statement of the amount of premium or estimated premium due for the renewal policy period in the manner required by this section.

(b) If the policy being renewed (hereinafter "original policy") is written for a term of one year or less, the renewal terms and statement of premium or estimated premium due must be furnished to the insured not less than thirty days prior to the expiration date of the original policy.

(c) If the original policy is written for a term of more than one year or for an indefinite term, the renewal terms and statement of premium or estimated premium due must be furnished to the insured not less than thirty days prior to the anniversary date of the original policy.

(d) The insurer may satisfy its obligation to furnish renewal terms and statement of premium or estimated premium due by either of the following methods:

(1) mailing or delivering renewal terms and statement to the insured at his address shown in the policy or, if not reflected therein, at his last known address, not less than thirty days prior to expiration or anniversary; or

(2) mailing or delivering renewal terms and statement to the agent of record, if any, not less than forty-five days prior to expiration or anniversary, along with instructions that the agent furnish the renewal terms and statement to the insured not less than thirty days prior to expiration or anniversary.

(e) If the insurer fails to furnish the renewal terms and statement of premium or estimated premium due in the manner required by this section, the insured may elect to cancel the renewal policy within the thirty-day period following receipt of the renewal terms and statement of premium or estimated premium due. Earned premium for any period of coverage must be calculated pro rata based upon the premium applicable to the original policy and not the premium applicable to the renewal policy.

HISTORY: Former 1976 Code Section 38-9-850 [1986 Act No. 338] recodified as Section 38-75-750 by 1987 Act No. 155, Section 1.



SECTION 38-75-755. Notification of applicants or renewing policyholders of available credits, discounts and deductions.

(A) All insurers, at the issuance of a new policy and at each renewal, clearly shall notify the applicant or policyholder of a personal lines residential property insurance policy of the availability and the range of each premium discount, credit, other rate differential, or reduction in deductibles for properties on which fixtures or construction techniques demonstrated to reduce the amount of loss in a windstorm have been installed or implemented. The notice must describe generally what measures the policyholders may take to reduce their windstorm premium.

(B) All insurers, at the issuance of a new policy and at each renewal of a commercial property insurance policy, shall include a notice that advises the policyholder that a reduction in premium may be available if the policyholder has taken steps to prevent or reduce damage from windstorm and that the policyholder may contact its agent, broker, or insurer for additional information.

(C) This section applies to policies issued or renewed after December 31, 2007.

HISTORY: 2007 Act No. 78, Section 6, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-760. Unlawful practices involving cancellation, nonrenewal, or renewal of policies.

(a) It is unlawful for any insurer to cancel, nonrenew, or renew a policy of insurance except in compliance with the requirements of this article.

(b) Midterm cancellation of an entire block, line, or class of business is presumed to be unfair, inequitable, and contrary to the public interest and is unlawful.

(c) If a policy has been issued for a term longer than one year and for additional premium consideration renewal of the policy or an annual premium has been guaranteed, it is unlawful for the insurer to refuse to renew the policy or to increase the annual premium during the term of that policy.

HISTORY: Former 1976 Code Section 38-9-860 [1986 Act No. 338] recodified as Section 38-75-760 by 1987 Act No. 155, Section 1.



SECTION 38-75-770. Notice requirements for eligible surplus lines insurers.

For eligible surplus lines insurers, the timely giving of all notices required by this article to the licensed broker who placed the insurance and represents the insured is considered notice to the insured.

HISTORY: Former 1976 Code Section 38-9-870 [1986 Act No. 338] recodified as Section 38-75-770 by 1987 Act No. 155, Section 1; 1988 Act No. 314, Section 12.



SECTION 38-75-775. Coverage of licensed health care providers.

(A) All property and casualty insurance carriers issuing medical malpractice policies of insurance within South Carolina for licensed health care providers, as defined in Section 38-79-410, shall provide and maintain coverage to all qualified applicants who timely remit payments for the coverage period and who meet and comply with the provisions of Chapter 75 of Title 38, all underwriting criteria of the policy at the time of issuance and renewal and with all other applicable statutes and regulations. Nothing in this section shall be construed to constitute a mandate to write medical malpractice insurance coverage.

(B) The provisions of this section apply only to policies written on or after January 1, 2006.

HISTORY: 2005 Act No. 32, Section 7, eff July 1, 2005 for causes arising after that date; 2005 Act No. 144, Section 2.B, eff June 7, 2005.



SECTION 38-75-780. Exemption from liability for action taken in performance of powers and duties of this article; exceptions.

There is no liability on the part of and no cause of action of any nature may arise against the director or his designees, any insurer, or the authorized representatives, agents, and employees of either or any firm, person, or corporation furnishing to the insurer information as to reasons for cancellation or refusal to write or renew, for any statement made by any of them in complying with this article, or for the providing of information pertaining thereto, unless the person asserting the cause of action establishes that the person against whom the cause of action is asserted was motivated by express malice or gross negligence.

HISTORY: Former 1976 Code Section 38-9-880 [1986 Act No. 338] recodified as Section 38-75-780 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 795.



SECTION 38-75-790. Nonrenewal of homeowners insurance.

No insurer may nonrenew a policy of homeowners insurance because the insured has filed a claim with that insurer for damages resulting from an act of God.

HISTORY: Former 1976 Code Section 38-9-890 [1987 Act No. 166, Section 32] recodified as Section 38-75-790 by 1987 Act No. 155, Section 24.



SECTION 38-75-905. Definitions.

As used in this article, unless the context otherwise requires:

(1) "Associate" means any one of the following:

(a) a business organized for profit in which a producer of title business is a director, officer, partner, employee, or owner of one percent or more of the equity capital thereof;

(b) an employee of a producer of title business;

(c) a franchisor or franchisee of a producer of title business;

(d) a spouse, parent, or child of a producer of title business;

(e) a person, other than an individual, that controls, is controlled by, or is under common control with, a producer of title business;

(f) a person with whom a producer of title business or any associate of such producer has any agreement, arrangement, or understanding or pursues any course of conduct, the purpose or substantial effect of which is to evade the provisions of this article.

(2) "Financial interest" means any interest, legal or beneficial, that entitles the holder directly or indirectly to one percent or more of the net profits or net worth of the entity in which the interest is held.

(3) "Producer of title business" or "producer" means any person, including any officer, director, or owner of five percent or more of the equity or capital of any person engaged in this State in the trade, business, occupation, or profession of any one of the following:

(a) buying or selling interests in real property;

(b) making loans secured by interests in real property;

(c) acting as broker, agent, representative, or attorney of a person who buys or sells any interest in real property or who lends or borrows money with such interest as security.

HISTORY: 1988 Act No. 562.



SECTION 38-75-910. Limitation of risk on title insurance.

No insurer transacting title insurance business in this State may expose itself to any one risk in an amount exceeding fifty percent of the aggregate amount of its total capital and surplus and its reserves other than its loss or claim reserves. As used in this section, the words "any one risk" mean the risk or hazard attaching to or arising in connection with any one piece or parcel of property, whether or not the policy insures other property. Any risk or portion of any risk which has been reinsured as authorized in this title must be deducted in determining the limitation of risk prescribed in this section.

HISTORY: Former 1976 Code Section 38-9-185 [1980 Act No. 402] recodified as Section 38-75-910 by 1987 Act No. 155, Section 1.



SECTION 38-75-920. Title insurers to maintain reinsurance reserve.

(A) A domestic title insurer shall establish and maintain a reinsurance reserve computed in accordance with this section, and all sums attributed to the reserve are at all times and for all purposes considered unearned portions of the original premiums. This reserve must be reported as a liability of the title insurer in its financial statements.

(B) The reinsurance reserve must be maintained by the title insurer for the protection of holders of title insurance policies. Except as provided in this section, assets equal in value to the reinsurance reserve are not subject to distribution among creditors or stockholders of the title insurer until all claims of policyholders or claims under reinsurance contracts have been paid in full, and all liability on the policies or reinsurance contracts has been paid in full and discharged or lawfully reinsured.

(C) A foreign or alien title insurer licensed to transact title insurance business in this State shall maintain at least the same reserves on title insurance policies issued on properties located in this State as are required of domestic title insurers, unless the laws of jurisdiction of domicile of the foreign or alien title insurer require a higher amount.

(D) The reinsurance reserve consists of:

(1) the amount of the reinsurance reserve on the effective date of this act; and

(2) one dollar and fifty cents a policy and, in addition, a sum equal to twelve and one-half cents for each one thousand dollars of net retained liability under each title insurance policy on a single risk written on properties located in this State written after the effective date of this act.

(E) Amounts placed in the reinsurance reserve in any year in accordance with item (2) of subsection (D) of this section must be deducted in determining the net profit of the title insurer for that year.

(F) A title insurer shall release from the reinsurance reserve a sum equal to ten percent of the amount added to the reserve during a calendar year on July first of each of the five years following the year in which the sum was added and shall release from the reinsurance reserve a sum equal to three and one-third percent of the amount added to the reserve during that year on each succeeding July first until the entire amount for that year has been released. The amount of the reinsurance reserve or similar unearned premium reserve maintained before the effective date of this act must be released in accordance with the law in effect before the effective date of this act.

HISTORY: 1988 Act No. 562.



SECTION 38-75-930. Insolvency of domestic title insurer.

(A) If a domestic title insurer becomes insolvent, is in the process of liquidation or dissolution, or is in the possession of the director or his designee:

(1) the amount of the assets of the title insurance company equal to the reinsurance reserve then remaining may be used with the written approval of the director or his designee to pay for reinsurance of the liability of each title insurer upon all outstanding title insurance policies or reinsurance agreements to the extent for which claims for losses by the holders are not then pending. The balance of the assets, if any, equal to the reinsurance reserve then may be transferred to the general assets of the title insurer;

(2) the assets net of the reinsurance reserve must be available to pay claims for losses sustained by holders of title insurance policies then pending or arising up to the time reinsurance is effected. If claims for losses exceed other assets of the title insurer, the claims, when established, must be paid pro rata out of the surplus assets attributable to the reinsurance reserve, to the extent of the surplus, if any.

(B) If reinsurance is not obtained, assets equal to the reinsurance reserve and assets constituting minimum capital, or so much as remains after outstanding claims have been paid, constitute a trust fund to be held and invested by the director or his designee for twenty years, out of which claims of policyholders must be paid as they arise. The balance, if any, of the trust fund shall revert to the general assets of the title insurer at the expiration of twenty years.

HISTORY: 1988 Act No. 562; 1993 Act No. 181, Section 796.



SECTION 38-75-940. Loss and loss expense reserves.

(A) All title insurers licensed in this State shall establish and maintain reserves against unpaid losses and loss expenses.

(B) Upon receiving written notice from or on behalf of the insured of a title defect in or lien or adverse claim against the title of the insured that may result in a loss or cause expense to be incurred in the proper disposition of the claim, the title insurer shall determine the amount to be added to the reserve which shall reflect a careful estimate of the loss or loss expense likely to result by reason of the claim.

(C) Reserves required under this section may be revised from time to time and must be redetermined at least once each year.

(D) If the director or his designee determines that the loss and loss expense reserves of the title insurer are inadequate, he may require the title insurer to increase the amount of reserves to an amount he considers reasonable.

HISTORY: 1988 Act No. 562; 1993 Act No. 181, Section 797.



SECTION 38-75-950. Obtaining reinsurance.

(A) A title insurer may obtain reinsurance for all or any part of its liability under one or more of its title insurance policies or reinsurance agreements and also may reinsure title insurance policies issued by other title insurers on risks located in this State or elsewhere. Reinsurance on policies issued on properties located in this State must be obtained from title insurers licensed to transact title insurance business in this State.

(B) Upon application by a title insurer, the director or his designee may permit the insurer to obtain reinsurance from a title insurer not licensed in this State upon the following conditions:

(1) the title insurer is unable to obtain reinsurance from a title insurer licensed in this State; and

(2) the unlicensed title insurer meets the requirements of approved reinsurers in Section 38-5-60.

HISTORY: 1988 Act No. 562; 1993 Act No. 181, Section 798.



SECTION 38-75-960. Financial interest in title insurer or agent.

(A) No title insurer or title insurance agent may accept an order for, issue a title insurance policy to, or provide services to an applicant if it knows or has reason to believe that the applicant was referred to it by any producer of title business or by any associate of the producer where the producer, the associate, or both, have a financial interest in the title insurer or title agent to which business is referred unless the producer has disclosed to the buyer, seller, or lender the financial interest of the producer of title business or associate referring the title business. The disclosure must be made in writing on forms prescribed by the director or his designee. The title insurer or agent shall maintain the disclosure forms for a period of three years.

(B) Each title insurer and title agent shall file with the department, on forms prescribed by the director or his designee, reports setting forth the names and addresses of those persons, if any, who have had a financial interest in the title insurer or title agent during the calendar year who are known or reasonably believed by the title insurer or title agent to be producers of title business or associates of producers.

(1) Each title insurer shall file the report required under this subsection with its application for a license and at any time there is a change in the information provided in the last report.

(2) Each title agent shall file the report required under this subsection with its application for license and at any time there is a change in the information provided in its last report.

(3) Each title insurer or title agent licensed on the effective date of this act, shall file the report required under this subsection within ninety days after the effective date of this act.

HISTORY: 1988 Act No. 562; 1993 Act No. 181, Section 799.



SECTION 38-75-970. Premium rates.

(A) Premium rates may not be inadequate, excessive, or unfairly discriminatory.

(B) Rates are excessive if in the aggregate they are likely to produce a long-run profit that is unreasonably high in relation to the riskiness of the class of business, or if expenses are unreasonably high in relation to the services rendered.

(C) Rates are inadequate if they are clearly insufficient, together with investment income attributable to them, to sustain projected losses and expenses or if the continued use of the fees have the effect of substantially lessening competition or the effect of tending to create a monopoly.

(D) Premium rates are unfairly discriminatory if the premium charged for any classification is not reasonably related to the services performed or the risks assumed by the insurer. Within rate classifications, premiums, to a reasonable degree, may be less in the case of smaller insurances and the excess may be charged against larger insurances without rendering the rate unfairly discriminatory.

(E) In making or reviewing rates, due consideration must be given to past and prospective loss experience, to exposure to loss, to underwriting practice and judgment, to past and prospective expenses including amounts paid to or retained by title agents, to investment income, to a reasonable margin for profit and contingencies, and to all other relevant factors both within and outside this State. A five-year experience period is required for all filings of rates provided that the filing of any insurer in existence less than five years must be supported by experience consistent with the period of its existence.

HISTORY: 1988 Act No. 562.



SECTION 38-75-980. Filing of premium rate schedules.

(A) A title insurer shall file with the director or his designee the premium rate schedules it proposes to use in this State. If the director or his designee finds in his review of a filing that it does not violate Section 38-75-970, he shall approve the schedule within sixty days of filing. Before the approval, the director or his designee may conduct public hearings with respect to the filing. Filings that the director or his designee has failed to approve or disapprove within sixty days of filing is considered approved. Upon notice to the title insurer, the period for review of the rate filing may be extended for an additional sixty days.

(B) If after the approval of filing the director or his designee believes that the filing does not meet the requirements of this section or is otherwise contrary to law, or if any party having an interest in the filing makes a written complaint to the director or his designee setting forth specific and reasonable grounds for the complaint, or if any insurer, upon notice of disapproval by the director or his designee of a filing pursuant to this section, should so request, the director or his designee shall hold a hearing within thirty days and give written notice of the hearing to all parties in interest. The director or his designee may confirm, modify, change, or rescind any previous action if warranted by the facts shown at the hearing.

HISTORY: 1988 Act No. 562; 1993 Act No. 181, Section 800.



SECTION 38-75-990. Title insurers to make schedules of current premiums and charges available to public.

(A) Each title insurer and title agent shall print and make available to the public schedules of its currently effective premiums and charges.

(B) The schedules shall:

(1) be dated to show the date the premiums and charges became effective;

(2) be kept available to the public during normal business hours in each office of the title insurer or title agent in this State; and

(3) set forth the total premium and charge for each type of title insurance policy or service issued or provided by the title insurer or title agent either by stating the premium or charge for each type of title insurance policy in given amounts of coverage or for each service, or by stating the premium or charge rate a unit amount of coverage, or by a combination of the two.

(C) Each title insurer and title agent shall keep a complete file of its schedules of premiums and charges and of all changes and amendments to those schedules until at least five years after they have ceased to be in effect.

HISTORY: 1988 Act No. 562.



SECTION 38-75-1000. Restrictions on amount of commission.

A title insurer may not pay a commission, directly or indirectly, of greater than sixty percent on a title insurance policy.

HISTORY: 1988 Act No. 562.



SECTION 38-75-1010. Title insurers; issuance of closing or settlement insurance; indemnity; premiums.

(A) Notwithstanding Section 38-5-30, a title insurer may issue closing or settlement protection to a person who is a party to a transaction in which a title insurance policy will be issued, but may not provide any other coverage that purports to indemnify against improper acts or omissions of a person with regard to settlement or closing services.

(B) Closing or settlement protection may indemnify a person only against loss of closing or settlement funds because of one of the following acts of a settlement agent under the terms and conditions of the closing or settlement protection:

(1) theft or misappropriation of settlement funds in connection with a transaction in which a title insurance policy will be issued by or on behalf of the title insurer issuing the closing or settlement protection, but only to the extent that the theft relates to the status of the title to that interest in land or to the validity, enforceability, and priority of the lien of the mortgage on that interest in land; or

(2) failure to comply with the written closing instructions when agreed to by the settlement agent, title agent, or employee of the title insurer, but only to the extent that the failure to follow the instructions relates to the status of the title to that interest in land or the validity, enforceability, and priority of the lien of the mortgage on that interest in land.

(C) A premium charged by a title insurer for each party receiving closing or settlement protection must be submitted to and approved by the department in accordance with this article and must not be subject to any agreement requiring a division of fees or premiums collected on behalf of the title insurer.

HISTORY: 2012 Act No. 217, Section 1, eff June 11, 2012.



SECTION 38-75-1110. Purpose.

(A) The purposes of this article are to:

(1) promote the public welfare by regulating insurance rates to the end that they may not be excessive, inadequate, or unfairly discriminatory and to authorize and regulate cooperative action among insurers in ratemaking and in other matters within the scope of this chapter; and

(2) empower the director or his designee to review and evaluate natural hazard catastrophe models that are used in rate filings.

(B) Nothing in this chapter is intended to prohibit or discourage reasonable competition.

HISTORY: 2004 Act No. 290, Section 2.A, eff six months after approval by the Governor (approved July 29, 2004).



SECTION 38-75-1120. Report on coastal insurance issues.

(A) The director or his designee shall issue a report by February 1, 2005, regarding cause of and potential solutions to coastal insurance issues.

(B) The report must be provided to the Speaker of the House and the President of the Senate.

HISTORY: 2004 Act No. 290, Section 2.A, eff six months after approval by the Governor (approved July 29, 2004).



SECTION 38-75-1130. Scope of article.

(A) This article applies only to property insurance on risks located in this State.

(B) This article does not apply to automobile insurance nor to insurance against liability arising out of the ownership, maintenance, or use of motor vehicles. The director or his designee may exempt from this article various specialty lines of insurance.

HISTORY: 2004 Act No. 290, Section 2.A, eff six months after approval by the Governor (approved July 29, 2004).



SECTION 38-75-1140. Evaluation of natural hazard catastrophe models; requirements for modeling organizations.

(A) In recognition of the use of natural hazard catastrophe computer models and other recently developed or improved actuarial methodologies for projecting natural hazard losses, the director or his designee may make or cause to be made an evaluation of any natural hazard catastrophe model used in property rate filings in this State. Natural hazard catastrophe models are computer programs that estimate losses from potential natural hazard disasters, combining data on property exposures with information on natural hazards, such as storms or earthquakes, to generate estimates of potential losses.

(B) If required to do so by the director, a modeling organization that prepares catastrophe models used by insurers in rate filings in this State shall submit an initial report to the director or his designee consisting of but not limited to:

(1) a statement of its qualification as a modeling organization;

(2) an outline of the background and experience of the staff of the modeling organization engaged in the development and preparation of the catastrophe models used by insurers in rate filings; and

(3) one or more statements describing and attesting to the validity of the model for use in predicting losses associated with natural hazard catastrophes in this State. A separate statement must be made by an individual possessing expertise appropriate to the hazard being modeled in fields such as meteorology, engineering, building codes, geology, and actuarial science as they apply to natural hazard catastrophes faced by this State.

(C) The modeling organization shall submit a supplemental report to the director or his designee following any substantially material revision of the model if the revision is used by insurers in determining rates for this State. The supplemental report must specify the changes made to the catastrophe model, specify a list of variables that are subject to insurer input, and contain one or more statements by experts attesting to the continuing validity of the model for use in predicting losses associated with natural hazard catastrophes in this State.

(D) If the director or his designee determines the expert statements provided to be insufficient, he may reject the report.

(E) In conducting his evaluation of a model, the director or his designee may rely on the report of an official of another state who has made such an evaluation pursuant to the laws of that state.

(F) Proprietary or trade secret information that is submitted in a report, or is obtained, developed, or compiled in the course of any evaluation must be kept confidential by the director.

(G)(1) To recover the costs associated with the review and evaluation of catastrophe models, the director or his designee may impose a filing fee on:

(a) all insurers who use catastrophe or other computer simulated models; and

(b) modelers or modeling organizations that submit a model to the department for its review, evaluation, or approval. This fee must be retained by the department to defray the costs of retaining actuaries and other experts to evaluate such models.

(2) The fees collected pursuant to this section must be used only to offset expenses associated with the review of catastrophe models.

HISTORY: 2004 Act No. 290, Section 2.A, eff six months after approval by the Governor (approved July 29, 2004); 2007 Act No. 78, Sections 12, 13, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-1150. Separate premium for fire and allied lines coverage.

An insurer shall provide a separate premium for fire coverage and for allied lines coverage on a policy that includes fire and allied lines coverages. This includes a homeowner's and a businessowner's policy.

HISTORY: 2004 Act No. 290, Section 2.A, eff six months after approval by the Governor (approved July 29, 2004).



SECTION 38-75-1160. Notice requirement prior to cancellation or refusal to renew; exceptions.

(A)(1) Except for a cancellation pursuant to Section 38-75-730, a cancellation or refusal to renew by an insurer of a policy of insurance covered in this article is not effective unless the insurer delivers or mails to the named insured at the address shown in the policy a written notice of the cancellation or refusal to renew. This notice must:

(a) be approved as to form by the director or his designee before use;

(b) state the date not less than sixty days for any cancellation or refusal to renew that is effective between November first and May thirty-first and not less than ninety days for any cancellation or refusal to renew that is effective between June first and October thirty-first after the date of the mailing or delivering on which the cancellation or refusal to renew becomes effective;

(c) state the specific reason of the insurer for cancellation or refusal to renew and provide for the notification required by Section 38-75-1180(B);

(d) inform the insured of his right to request in writing within thirty days of the receipt of notice that the director review the action of the insurer. The notice of cancellation or refusal to renew must contain the following statement in bold print to inform the insured of this right:

"IMPORTANT NOTICE: Within thirty days of receiving this notice, you or your attorney may request in writing that the director review this action to determine whether the insurer has complied with South Carolina laws in canceling or nonrenewing your policy. If this insurer has failed to comply with the cancellation or nonrenewal laws, the director may require that your policy be reinstated. However, the director is prohibited from making underwriting judgments. If this insurer has complied with the cancellation or nonrenewal laws, the director does not have the authority to overturn this action."

(e) inform the insured of the possible availability of other insurance which may be obtained through his agent, or through another insurer; and

(f) state that the Department of Insurance has available a buyer's guide regarding property insurance shopping and availability, and provide applicable mailing addresses and telephone numbers, including a toll-free number, if available, for contacting the Department of Insurance.

(2) Nothing in this subsection prohibits any insurer or agent from including in the notice of cancellation or refusal to renew, any additional disclosure statements required by state or federal laws, or any additional information relating to the availability of other insurance.

(B) Subsection (A) does not apply if the:

(1) insurer has manifested to the insured its willingness to renew by actually issuing or offering to the insured to issue a renewal policy, certificate, or other evidence of renewal, or has manifested this intention to the insured by another means;

(2) named insured has demonstrated by some overt action to the insurer or its agent that he expressly intends that the policy be canceled or that it not be renewed; or

(3) the notice of cancellation or refusal to renew by an insurer regarding private passenger automobile insurance or to insurance against liability arising out of ownership, maintenance, or use of:

(a) an individual private passenger automobile as defined in Section 38-77-30(5.5)(a); or

(b) property having wheels.

HISTORY: 2004 Act No. 290, Section 2.A, eff six months after approval by the Governor (approved July 29, 2004); 2007 Act No. 78, Section 15, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-75-1170. Access to recorded personal information; disclosure requirements and limitations.

(A) If an individual, after proper identification, submits a written request to an insurance-support organization for access to recorded personal information about the individual that reasonably is described by the individual and reasonably able to be located and retrieved by the insurance-support organization, the insurance-support organization, within thirty business days from the date the request is received shall:

(1) inform the individual of the nature and substance of the recorded personal information in writing, by telephone, or by other oral communication, whichever the insurance-support organization prefers;

(2) permit the individual to see and obtain a copy of the recorded personal information pertaining to him or to obtain a copy of the recorded personal information by mail, whichever the individual prefers, unless the recorded personal information is in coded form, in which case an accurate translation in plain language must be provided in writing;

(3) disclose to the individual the identity, if recorded, of those persons to whom the insurance-support organization has disclosed the personal information within two years before the request, and if the identity is not recorded, the names of those insurance-support organizations or other persons to whom the information is disclosed in the regular course of business; and

(4) provide the individual with a summary of the procedures by which he may request correction, amendment, or deletion of recorded personal information.

(B) Personal information provided pursuant to subsection (A) must identify the source of the information if it is an institutional source.

(C) Medical record information supplied by a medical care institution or medical professional and requested pursuant to the provisions of subsection (A), together with the identity of the medical professional or medical care institution that provided the information, must be supplied either directly to the individual or to a medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates, whichever the insurer, agent, or insurance-support organization prefers. If it elects to disclose the information to a medical professional designated by the individual, the insurer, agent, or insurance-support organization shall notify the individual, at the time of the disclosure, that it has provided the information to the medical professional.

(D) Except for personal information provided by this section, an insurer, agent, or insurance-support organization may charge a reasonable fee to cover the costs incurred in providing a copy of recorded personal information to individuals.

(E) The obligations imposed by this section upon an insurer or agent may be satisfied by another insurer or agent authorized to act on its behalf. With respect to the copying and disclosure of recorded personal information pursuant to a request provided by subsection (A), an insurer, agent, or insurance-support organization may make arrangements with an insurance-support organization or a consumer reporting agency to copy and disclose recorded personal information on its behalf.

(F) The rights granted to individuals in this section must extend to all natural persons to the extent information about them is collected and maintained by an insurer, agent, or insurance-support organization in connection with an insurance transaction. The rights granted to all natural persons by this subsection do not extend to information about them that relates to and is collected in connection with or in reasonable anticipation of a claim or civil or criminal proceeding involving them.

(G) For purposes of this section, "insurance-support organization" does not include "consumer reporting agency".

HISTORY: 2004 Act No. 290, Section 2.A, eff six months after approval by the Governor (approved July 29, 2004).



SECTION 38-75-1180. Notice of reasons for cancellation or nonrenewal.

(A) If there is a cancellation or nonrenewal of an insurance policy covered pursuant to the provisions of this article, the insurer or agent responsible for the cancellation or nonrenewal shall give a written notice in a form approved by the director that:

(1) either provides the applicant, policyholder, or individual proposed for coverage with the specific reason or reasons for the cancellation or nonrenewal in writing or advises the person that upon written request he may receive the specific reason or reasons in writing; and

(2) provides the applicant, policyholder, or individual proposed for coverage with a summary of the rights provided by subsection (B) and Section 38-75-1160.

(B) Upon receipt of a written request within ninety business days from the date of the mailing of notice or other communication of a cancellation or nonrenewal to an applicant, policyholder, or individual proposed for coverage, the insurer or agent shall furnish to the person within twenty-one business days from the date of receipt of the written request:

(1) the specific reason or reasons for the cancellation or nonrenewal in writing, if that information was not furnished initially in writing pursuant to subsection (A)(1);

(2) the specific items of personal and privileged information that support those reasons; however:

(a) the insurer or agent is not required to furnish specific items of privileged information if it has a reasonable suspicion, based upon specific information available for review by the director, that the applicant, policyholder, or individual proposed for coverage has engaged in criminal activity, fraud, material misrepresentation, or material nondisclosure; and

(b) specific items of medical record information supplied by a medical care institution or medical professional must be disclosed either directly to the individual about whom the information relates or to a medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates, whichever the insurer or agent prefers; and

(3) the names and addresses of the institutional sources that supplied the specific items of information given pursuant to subsection (B)(2). However, the identity of any medical professional or medical care institution must be disclosed either directly to the individual or to the designated medical professional, whichever the insurer or agent prefers.

(C) The obligations imposed by this section upon an insurer or agent may be satisfied by another insurer or agent authorized to act on its behalf. However, the insurer or agent making the cancellation or nonrenewal remains responsible for compliance with the obligations imposed by this section.

(D) If a cancellation or nonrenewal results only from an insured's oral request or inquiry, the explanation of reasons and summary of rights required by subsection (A) may be given orally.

HISTORY: 2004 Act No. 290, Section 2.A, eff six months after approval by the Governor (approved July 29, 2004).



SECTION 38-75-1190. Immunity from liability absent malice or gross negligence.

There is no liability on the part of and no cause of action of any nature may arise against the director or his designees, any insurer, or the authorized representatives, agents, and employees of any firm, person, or corporation furnishing to the insurer information as to reasons for cancellation or refusal to write or renew, for any statement made by any of them in complying with this article, or for the providing of information pertaining to it, unless the person asserting the cause of action establishes that the person against whom the cause of action is asserted was motivated by express malice or gross negligence.

HISTORY: 2004 Act No. 290, Section 2.A, eff six months after approval by the Governor (approved July 29, 2004).



SECTION 38-75-1200. Notice regarding cancellation in application for original issuance of policy.

(A) An application for the original issuance of a policy of insurance covered in the article must have the following statement printed on or attached to the first page of the application form, in boldface type:

"THE INSURER CAN CANCEL THIS POLICY FOR WHICH YOU ARE APPLYING WITHOUT CAUSE DURING THE FIRST 90 DAYS. THAT IS THE INSURER'S CHOICE. AFTER THE FIRST 90 DAYS, THE INSURER CAN ONLY CANCEL THIS POLICY FOR REASONS STATED IN THE POLICY."

(B) An application for the original issuance of a policy of insurance covered in this article that requires the insured to disclose information as to any previous cancellation or refusal to renew also must permit the insured to offer or provide a full explanation of the reason for the cancellation or refusal to renew.

(C) The notice required by this section must accompany the initial declarations page if the applicant is not provided a written copy at the time of the application and the coverage has been bound by the insurer.

(D) The insurer may cancel without cause at any time in the first ninety days during which the policy is in effect.

(E) This section does not apply to the renewal of any policy of insurance.

HISTORY: 2004 Act No. 290, Section 2.A, eff six months after approval by the Governor (approved July 29, 2004).



SECTION 38-75-1210. Prohibited grounds for refusal to issue policy or determination of premiums; penalties.

(A)(1) An insurer or agent may not refuse to issue an insurance policy as defined in this article because of any one or more of the following factors:

(a) age;

(b) sex;

(c) race;

(d) color;

(e) creed;

(f) national origin;

(g) ancestry;

(h) marital status; or

(i) income level.

(2) An insurer or agent may not refuse to issue an insurance policy defined in this article only because of any one of the following factors:

(a) the previous refusal of property insurance by another insurer; or

(b) lawful occupation, including the military service, of the person seeking the coverage.

(3) Nothing in this section prohibits an insurer from limiting the issuance of insurance policies covered in this article only to persons engaging in or who have engaged in a particular profession or occupation, or who are members of a particular religious sect.

(4) Nothing in this section prohibits an insurer from setting rates in accordance with relevant actuarial data.

(5) Nothing in this section prohibits an insurer from refusing to issue policies of insurance due to the catastrophe exposure of wind.

(B)(1) In determining the premium rates to be charged for an insurance policy covered in this article, it is unlawful to consider:

(a) race;

(b) color;

(c) creed;

(d) religion;

(e) sex;

(f) national origin;

(g) ancestry;

(h) economic status; or

(i) income level.

(2) An insurer, agent, or a broker may not refuse to write an insurance policy covered in this article based upon:

(a) age;

(b) sex;

(c) race;

(d) color;

(e) creed;

(f) religion;

(g) national origin;

(h) ancestry;

(i) economic status; or

(j) income level.

(3) However, nothing in this subsection may preclude the use of a territorial plan approved by the director.

(C) An insurer or agent who violates this section is subject to the penalties as provided in Section 38-2-10. If the director of the Department of Insurance or his designee finds that an insurer or agent is participating in a pattern of unfair discrimination, the director or his designee may impose a fine of up to two hundred thousand dollars. However, if the unfair discrimination is required by an insurer, only the insurer is subject to the penalty as long as the agent of the insurer has reported the pattern of unfair discrimination to the department. The director or his designee at any time may examine an insurer, agent, or a broker to enforce this section. The expense of examination must be paid by the insurer, agent, or broker.

HISTORY: 2004 Act No. 290, Section 2.A, eff six months after approval by the Governor (approved July 29, 2004).



SECTION 38-75-1220. Prohibited grounds for refusal to renew policy; immunity from liability; review by director of cancellation or refusal; penalties.

(A)(1) An insurer may not refuse to renew an insurance policy covered in this article because of any one or more of the following factors:

(a) age;

(b) sex;

(c) race;

(d) color;

(e) creed;

(f) national origin;

(g) ancestry;

(h) marital status; or

(i) income level.

(2) An insurer may not refuse to renew an insurance policy covered in this article only because of any one of the following factors:

(a) lawful occupation, including the military service;

(b) lack of supporting business or lack of the potential for acquiring the business;

(c) one or more claims that occurred more than thirty-six months immediately preceding the upcoming anniversary date; or

(d) inquiries concerning coverage submitted to the insurer where no notice of claim was made.

(3) Nothing contained in subsection (A)(1)(e), (f), and (g) of this subsection prohibits an insurer from refusing to renew a policy where a claim is false or fraudulent. Nothing in this section prohibits an insurer from setting rates in accordance with relevant actuarial data except that no insurer may set rates based in whole or in part on race, color, creed, religion, sex, national origin, ancestry, economic status, or income level. However, nothing in this subsection may preclude the use of a territorial plan approved by the director.

(4) Nothing in this section prohibits an insurer from refusing to renew policies of insurance due to the catastrophe exposure of wind.

(B) There is no liability on the part of and no cause of action of any nature shall arise against the director or his designees; an insurer, its authorized representatives, its agents, or its employees; or a person furnishing to the insurer information as to reasons for cancellation or refusal to renew, for any statement made by any of them in complying with this section or for providing information pertaining to the cancellation or refusal to renew. For the purposes of this section, an insurer is not required to furnish a notice of cancellation or refusal to renew to anyone other than the named insured, a person designated by the named insured, or any other person to whom the notice is required to be given by the terms of the policy and the director.

(C) Within fifteen days of receipt of the notice of cancellation or refusal to renew, an insured or his attorney is entitled to request in writing to the director that he review the action of the insurer in canceling or refusing to renew the policy of the insured. Upon receipt of the request, the director promptly shall begin a review to determine whether the insurer's cancellation or refusal to renew complies with the requirements of this section. If the director finds from the review that the cancellation or refusal to renew has not complied with the requirements of this section, he immediately shall notify the insurer, the insured, and any other person to whom the notice was required to be given by the terms of the policy that the cancellation or refusal to renew is not effective. Nothing in this section authorizes the director to substitute his judgment as to underwriting for that of the insurer.

(D) Each insurer shall maintain for at least three years, records of cancellation and refusal to renew and copies of each notice or statement referred to in Section 38-75-1160 that it sends to any of its insureds.

(E) The provisions of this section do not apply to an insurer that limits the issuance of insurance policies covered in this article to one class or group of persons engaged in any one particular profession, trade, occupation, or business. Nothing in this section requires an insurer to renew a policy of insurance covered in this article if the insured does not conform to the occupational or membership requirements of an insurer who limits its writings to an occupation or membership of an organization. An insurer is not required to renew a policy if the insured becomes a nonresident of South Carolina.

(F) An insurer who violates this section is subject to the penalties as provided in Section 38-2-10. If the director of the Department of Insurance or his designee finds that an insurer, agent, or a broker is participating in a pattern of unfair discrimination, the director or his designee may impose a fine of up to two hundred thousand dollars. However, if the unfair discrimination is required by an insurer, only the insurer is subject to the penalty as long as the agent of the insurer has reported the pattern of unfair discrimination to the department. The director or his designee at any time may examine an insurer, agent, or a broker to enforce this section. The expense of examination must be paid by the insurer, agent, or broker.

HISTORY: 2004 Act No. 290, Section 2.A, eff six months after approval by the Governor (approved July 29, 2004).



SECTION 38-75-1230. Wind and hail exclusions on fire, allied lines, or homeowner's policy.

An insurer may not exclude wind and hail on a fire, allied lines, or homeowner's policy unless the property is in the area served by the South Carolina Wind and Hail Underwriting Association or the exclusion has been approved by the director or his designee.

HISTORY: 2004 Act No. 290, Section 2.A, eff six months after approval by the Governor (approved July 29, 2004).



SECTION 38-75-1240. Provision to director of underwriting restrictions based upon geography.

An insurer shall provide the director each year a listing of underwriting restrictions based upon geography and also provide notice of new changes to current underwriting restrictions. These restrictions do not require approval of the director or his designee and are not public information.

HISTORY: 2004 Act No. 290, Section 2.A, eff six months after approval by the Governor (approved July 29, 2004).






CHAPTER 77 - AUTOMOBILE INSURANCE

SECTION 38-77-10. Declaration of purpose.

In order to effect a complete reform of automobile insurance and insurance practices in South Carolina, the purposes of this chapter are to provide:

(1) that every automobile insurance risk which is insurable on the basis of the criteria established in this chapter is entitled to automobile insurance;

(2) for a residual market mechanism, known as the Associated Auto Insurers Plan, for every person who is legally entitled to automobile insurance but has not been able to obtain a motor vehicle liability policy to apply to the director of the Department of Insurance to have his risk assigned to an insurance carrier licensed to write and writing motor vehicle liability insurance in the State who shall issue a motor vehicle liability policy which will meet at least the minimum requirements for establishing financial responsibility in this chapter;

(3) prohibitions and penalties in respect to unfairly discriminatory or unfairly competitive practices having as their purpose or effect evasion of the coverages as provided in this chapter; and

(4) medical, surgical, funeral, and disability insurance benefits without regard to fault to be offered under automobile insurance policies that provide bodily injury and property damage liability insurance, or other security, for motor vehicles registered in this State.

HISTORY: Former 1976 Code Section 38-37-10 [1962 Code Section 37-591; 1974 (58) 2718; 1976 Act No. 694, Section 1] recodified as Section 38-77-30 by 1987 Act No. 155, Section 1; Former 1976 Code Section 38-37-110 [1962 Code Section 37-591.1; 1974 (58) 2718; 1987 Act No. 166, Section 1] recodified as Section 38-77-10 by 1987 Act No. 155, Section 1; 1988 Act No. 399, Section 4; 1993 Act No. 181, Section 801; 1996 Act No. 326, Section 4; 1997 Act No. 154, Section 6.



SECTION 38-77-20. Construction.

This chapter is to be liberally construed in order to achieve its purposes.

HISTORY: Former 1976 Code Section 38-37-160 [1962 Code Section 37-591.3; 1974 (58) 2718] recodified as Section 38-77-20 by 1987 Act No. 155, Section 1.



SECTION 38-77-30. Definitions.

As used in this chapter, unless the context requires otherwise:

(1) "Automobile insurance" means automobile bodily injury and property damage liability insurance, including medical payments and uninsured motorist coverage, and automobile physical damage insurance such as automobile comprehensive physical damage, collision, fire, theft, combined additional coverage, and similar automobile physical damage insurance and economic loss benefits as provided by this chapter written or offered by automobile insurers. An automobile insurance policy includes a motor vehicle liability policy as defined in item (7) of Section 56-9-20 and any nonowner automobile insurance policy which covers an individual private passenger automobile not owned by the insured, a family member of the insured, or a resident of the same household as the insured.

(2) "Automobile insurer" means an insurer licensed to do business in South Carolina and authorized to issue automobile insurance policies.

(3) "Bodily injury" includes death resulting therefrom.

(3.5) "Cancellation" or "to cancel" means a termination of a policy during the policy period.

(4) "Damages" includes both actual and punitive damages.

(4.5) "Facility physical damage rate" means the final rate or premium charge for physical damage coverage which must be established by adding the physical damage loss component developed under Section 38-77-596 to the expense component developed under Section 38-77-596.

(5.2) "Facility physical damage rate" means the final rate or premium charge for physical damage coverage which must be established by adding the physical damage loss component developed under Section 38-73-780 to the expense component developed under Section 38-73-1420.

(5.5)(a) "Individual private passenger automobile" means the following types of motor vehicles owned by or leased under a long-term contract by an individual or individuals:

(i) motor vehicles of the private passenger type or station wagon type;

(ii) panel trucks, delivery sedans, vehicles with a pickup body, vans, or similar motor vehicles designed for use on streets and highways and so licensed;

(iii) motor homes, so long as the motor vehicles described in (ii) and (iii) are not used in the occupation, profession, or business of the insured other than farming and ranching; and

(iv) motorcycles.

(b) A motor vehicle is not considered "owned by or leased under a long-term contract by an individual or individuals" if the motor vehicle is owned by a partnership or corporation, unless the motor vehicle is owned by a farm family copartnership or a farm family corporation and is garaged principally on a farm or ranch.

(c) A motor vehicle is not considered "used in the occupation, profession, or business of the insured", because it is used in the course of driving to and from work.

(d) Individual private passenger automobile does not include:

(i) motor vehicles that are used for public or livery conveyance or rented to others without a driver;

(ii) fire department vehicles, police vehicles, ambulances, and rescue squad vehicles which are publicly owned;

(iii) motor-driven cycles, motor scooters, and mopeds;

(iv) dune buggies, all-terrain vehicles, go carts, and snowmobiles;

(v) golf carts; and

(vi) small commercial risks.

(6) "Institutional source" means any person or governmental entity that provides information about an individual to an agent, insurer, or insurance-support organization other than:

(a) an agent;

(b) the individual who is the subject of the information; or

(c) a natural person acting in a personal capacity rather than in a business or professional capacity.

(7) "Insured" means the named insured and, while resident of the same household, the spouse of any named insured and relatives of either, while in a motor vehicle or otherwise, and any person who uses with the consent, expressed or implied, of the named insured the motor vehicle to which the policy applies and a guest in the motor vehicle to which the policy applies or the personal representative of any of the above.

(8) "Insurance-support organization" means any person who regularly engages, in whole or in part, in the practice of assembling or collecting information about natural persons for the primary purpose of providing the information to an insurer or agent for insurance transactions, including (i) the furnishing of consumer reports or investigative consumer reports to an insurer or agent for use in connection with an insurance transaction or (ii) the collection of personal information from insurers, agents, or other insurance-support organizations for the purpose of detecting or preventing fraud, material misrepresentation, or material nondisclosure in connection with insurance underwriting or insurance claim activity. However, the following persons shall not be considered insurance-support organizations for purposes of this chapter: agents, governmental institutions, insurers, rating organizations, medical care institutions, and medical professionals.

(9) "Motor vehicle" means every self-propelled vehicle which is designed for use upon a highway, including trailers and semitrailers designed for use with these vehicles but excepting traction engines, road rollers, farm trailers, tractor cranes, power shovels and well-drillers, and every vehicle which is propelled by electric power obtained from overhead wires but not operated upon rails. For purposes of this chapter, the term automobile has the same meaning as motor vehicle.

(10) "Nonpayment of premium" means failure of the named insured to pay when due any of his obligations in connection with the payment of premiums on a policy, or any installment of the premium, whether the premium is payable directly to the insurer or its agent or indirectly under any premium finance plan or extension of credit, or failure to maintain membership in an organization if membership is a condition precedent to insurance coverage.

(10.5) "Policy of automobile insurance" or "policy" means a policy or contract for bodily injury or property damage liability insurance issued or delivered in this State covering liability arising from the ownership, maintenance, or use of any motor vehicle, insuring as the named insured one individual or husband and wife who are residents of the same household, and under which the insured vehicle designated in the policy is either:

(a) a motor vehicle of a private passenger, station wagon, or motorcycle type that is not used commercially, rented to others, or used as a public or livery conveyance where the terms "public or livery conveyance" do not include car pools, or

(b) any other four-wheel motor vehicle which is not used in the occupation, profession, or business, other than farming, of the insured, or as a public or livery conveyance, or rented to others. The term "policy of automobile insurance" or "policy" does not include:

(i) any policy issued through the Associated Auto Insurers Plan,

(ii) any policy covering the operation of a garage, sales agency, repair shop, service station, or public parking place,

(iii) any policy providing insurance on an excess basis such as an umbrella policy, or

(iv) any other contract providing insurance to the named insured even though the contract may incidentally provide insurance on motor vehicles.

(11) "Quota share reinsurance" means that form of reinsurance in which the reinsurer assumes a fixed percentage of the insured risk.

(12) "Renewal" or "to renew" means the issuance and delivery by an insurer of a policy superseding at the end of the policy period a policy previously issued and delivered by the same insurer, the renewal policy to provide types and limits of coverage at least equal to those contained in the policy being superseded, or the issuance and delivery of a certificate or notice extending the terms of a policy beyond its policy period or term with types and limits of coverage at least equal to those contained in the policy being extended. However, any policy with a policy period or term of less than six months or any period with no fixed expiration date is considered as if written for successive policy periods or terms of six months.

(13) "Small commercial risk" means:

(a) Garage risks including nonmotor vehicle insurance when written in combination with automobile liability coverage.

(b) Ambulance risks.

(c) Commercial risks which have a manufacturer's gross vehicular weight less than twenty thousand pounds and are not required to have a mandatory filing by a governmental authority other than an SR-22.

(d) Church buses used by a church to transport adults or children to and from services and in activities incidental to church functions, so long as a mandatory filing by any governmental authority other than an SR-22 is not required.

(e) Privately-owned school buses used to carry school children and students, their parents or guardians, members of the faculty, school board members, nurses, doctors, and dentists, as well as guests in connection with any school activity and operations incidental thereto, including games, outings, and similar road trips, so long as a mandatory filing by any governmental authority other than an SR-22 is not required.

"Small commercial risk" does not include pulpwood trucks or dump trucks.

(14) "Uninsured motor vehicle" means a motor vehicle as to which:

(a) there is not bodily injury liability insurance and property damage liability insurance both at least in the amounts specified in Section 38-77-140, or

(b) there is nominally that insurance, but the insurer writing the same successfully denies coverage thereunder, or

(c) there was that insurance, but the insurer who wrote the same is declared insolvent, or is in delinquency proceedings, suspension, or receivership, or is proven unable fully to respond to a judgment, and

(d) there is no bond or deposit of cash or securities in lieu of the bodily injury and property damage liability insurance.

(e) the owner of the motor vehicle has not qualified as a self-insurer in accordance with the applicable provisions of law.

A motor vehicle is considered uninsured if the owner or operator is unknown. However, recovery under the uninsured motorist provision is subject to the conditions set forth in this chapter.

Any motor vehicle owned by the State or any of its political subdivisions is considered an uninsured motor vehicle when the vehicle is operated by a person without proper authorization.

(15) "Underinsured motor vehicle" means a motor vehicle as to which there is bodily injury liability insurance or a bond applicable at the time of the accident in an amount of at least that specified in Section 38-77-140 and the amount of the insurance or bond is less than the amount of the insureds' damages.

HISTORY: Former 1976 Code Sections 38-37-10 [1962 Code Section 37-591; 1974 (58) 2718; 1976 Act No. 694, Section 1] and 56-9-810 [1962 Code Section 46-750.31' 1963 (53) 526; 1964 (53) 2064; 1977 Act No. 80, Section 5; 1987 Act No. 155, Section 25(a); 1987 Act No. 166, Section 21, transferred to Section 38-77-30 by 1987 Act No. 155, Section 24] recodified as Section 38-77-30 by 1987 Act No. 155, Section 1; 1988 Act No. 376, Sections 1, 2; 1988 Act No. 399, Section 5; 1989 Act No. 148, Section 52; 1992 Act No. 443, Section 1; 1993 Act No. 181, Section 802; 1996 Act No. 326, Section 5; 1997 Act No. 154, Section 7.



SECTION 38-77-112. Automobile insurers not required to write coverage for automobile insurance for any applicants or existing policyholders.

An automobile insurer is not required to write coverage for automobile insurance as defined in Section 38-77-30 for an applicant or existing policyholder. An insurer or producer shall retain, for at least three years, a record of its refusals of coverage including the reason for the refusal and shall furnish this information upon the request of the Director of the Department of Insurance or his designee.

HISTORY: Former 1976 Code Section 38-37-315 [1987 Act No. 166, Section 5] recodified as Section 38-77-112 by 1987 Act No. 155, Section 24; 1988 Act No. 399, Section 6; 1989 Act No. 148, Section 12; 1997 Act No. 154, Section 9; 2011 Act No. 8, Section 1, eff April 12, 2011.



SECTION 38-77-113. Conditions for waiver of license reinstatement fee.

If a driver's license is suspended or revoked because the licensee is determined by the Department of Motor Vehicles to have no motor vehicle liability insurance, the Director of the Department of Motor Vehicles or his designee shall waive the reinstatement fee imposed pursuant to Section 56-1-390 if the licensee had motor vehicle liability coverage when his license was suspended or revoked and shall document the reasons for waiving the fee in the records of the Department of Motor Vehicles.

HISTORY: 1992 Act No. 427, Section 3; 1992 Act No. 443, Section 3; 1993 Act No. 181, Section 804; 1996 Act No. 459, Section 62.



SECTION 38-77-114. Review and reports on impact of repeal of anti-rebate laws concerning sale of automobile insurance.

Beginning on March 1, 2000 the director of the Department of Insurance shall review annually the impact of the repeal of the anti-rebate statutes concerning the sale of automobile insurance in South Carolina pursuant to this act and shall report annually to the General Assembly his findings and recommendations, if any, along with the data and supporting information which the director utilized. In his review, the director shall evaluate the following, but is not limited to: the impact on automobile insurance premiums; any pattern of an insurance carrier, agent, broker, and others concerning the practice of rebating; any pattern of discrimination regarding the insured or policyholder, agent, broker, insurance carrier, or others; the impact on the automobile insurance industry, such as additional market entrants, number of insurance carriers, agents, or others who engage in this practice, or any change in the number of companies writing automobile insurance or of agents selling automobile insurance; and any complaints received by or made to the Department of Insurance concerning rebates in the sale of automobile insurance or regarding the repeal of the anti-rebate statutes concerning the sale of automobile insurance in South Carolina. The initial report by the director of the Department of Insurance shall be submitted to the General Assembly by May 1, 2000 and notwithstanding any other provision of law, the director shall begin collecting data, material, and any information needed for this initial report on March 1, 1999. All subsequent reports shall be submitted to the General Assembly no later than March first of each year. Notwithstanding any other provision of law, the director of the Department of Insurance shall make his final report on this matter to the General Assembly as provided herein on March 1, 2003 unless otherwise directed by the General Assembly; however, the director may at his discretion continue to submit a report to the General Assembly regarding this matter at any time after March 1, 2003 and shall continue to monitor the impact of the repeal of the anti-rebate statutes concerning the sale of automobile insurance in South Carolina pursuant to this act. The director may promulgate regulations in order to carry out the requirements of this section.

HISTORY: 1997 Act No. 154, Section 27.



SECTION 38-77-120. Requirements for notice of cancellation of or refusal to renew policy.

(a) No cancellation or refusal to renew by an insurer of a policy of automobile insurance is effective unless the insurer delivers or mails to the named insured at the address shown in the policy a written notice of the cancellation or refusal to renew. This notice:

(1) must be approved as to form by the director or his designee before use;

(2) must state the date not less than fifteen days after the date of the mailing or delivering on which the cancellation or refusal to renew becomes effective;

(3) must state the specific reason of the insurer for cancellation or refusal to renew and provide for the notification required by subsection (B) of Section 38-77-390. However, those notification requirements must not apply when the policy is being canceled or not renewed for the reason set forth in Section 38-77-123(B),

(4) must inform the insured of his right to request in writing within fifteen days of the receipt of notice that the director review the action of the insurer. The notice of cancellation or refusal to renew must contain the following statement to inform the insured of such right:

"IMPORTANT NOTICE

Within fifteen days of receiving this notice, you or your attorney may request in writing that the director review this action to determine whether the insurer has complied with South Carolina laws in canceling or nonrenewing your policy. If this insurer has failed to comply with the cancellation or nonrenewal laws, the director may require that your policy be reinstated. However, the director is prohibited from making underwriting judgments. If this insurer has complied with the cancellation or nonrenewal laws, the director does not have the authority to overturn this action."

(5) must inform the insured of the possible availability of other insurance which may be obtained through his agent, through another insurer, or through the Associated Auto Insurers Plan. It must also state that the Department of Insurance has available an automobile insurance buyer's guide regarding automobile insurance shopping and availability, and provide applicable mailing addresses and telephone numbers, including a toll-free number, if available, for contacting the Department of Insurance.

Nothing in this subsection prohibits any insurer or agent from including in the notice of cancellation or refusal to renew, any additional disclosure statements required by state or federal laws, or any additional information relating to the availability of other insurance. The insurer must disclose in writing whether the insured is ceded to the facility.

(b) Subsection (a) of this section does not apply if the:

(1) insurer has manifested to the insured its willingness to renew by actually issuing or offering to the insured to issue a renewal policy, certificate, or other evidence of renewal, or has manifested such intention to the insured by any other means;

(2) named insured has demonstrated by some overt action to the insurer or its agent that he expressly intends that the policy be canceled or that it not be renewed.

HISTORY: Former 1976 Code Sections 38-37-1450 [1962 Code Section 47-750.65; 1970 (56) 2540] and 38-37-1510 [1962 Code Section 46-750.66; 1970 (56) 2540] recodified as Section 38-77-120 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 806; 1997 Act No. 154, Section 10.



SECTION 38-77-121. Application for original issuance of policy of insurance covering liability; cancellation notice; disclosure of previous cancellation or refusal to renew.

(A) Any application for the original issuance of a policy of insurance covering liability arising out of the ownership, maintenance, or use of any motor vehicle as defined in Section 38-77-30 must have the following statement printed on or attached to the first page of the application form, in boldface type: "THE INSURER CAN CANCEL THIS POLICY FOR WHICH YOU ARE APPLYING WITHOUT CAUSE DURING THE FIRST 90 DAYS. THAT IS THE INSURER'S CHOICE. AFTER THE FIRST 90 DAYS, THE INSURER CAN ONLY CANCEL THIS POLICY FOR REASONS STATED IN THE POLICY."

(B) Any application for the original issuance of a policy of insurance covering liability arising out of the ownership, maintenance, or use of any motor vehicle defined in Section 38-77-30 that requires the insured to disclose information as to any previous cancellation or refusal to renew must also permit the insured to offer or provide a full explanation of the reason for the cancellation or refusal to renew.

(C) The notice required by this section must accompany the initial declarations page in the event the applicant is not provided a written copy at the time of the application and the coverage has been bound by the insurer.

(D) The insurer may cancel without cause at any time in the first ninety days during which the policy is in effect subject to Section 38-77-122.

This section does not apply to the renewal of any policy of insurance.

HISTORY: 1997 Act No. 154, Section 11.



SECTION 38-77-122. Insurers and agents prohibited from refusing to issue automobile insurance policies due to certain factors; prohibited factors for premium rates.

(A) No insurer or agent shall refuse to issue an automobile insurance policy as defined in Section 38-77-30 because of any one or more of the following factors: the age, sex, location of residence in this State, race, color, creed, national origin, ancestry, marital status, or income level. No insurer or agent shall refuse to issue an automobile insurance policy as defined in Section 38-77-30 solely because of any one of the following factors: the previous refusal of automobile insurance by another insurer, prior purchase of insurance through the Associated Auto Insurers Plan, or lawful occupation, including the military service, of the person seeking the coverage. Nothing in this section prohibits any insurer from limiting the issuance of motor vehicle insurance policies only to persons engaging in or who have engaged in a particular profession or occupation, or who are members of a particular religious sect.

Nothing in this section prohibits any insurer from setting rates in accordance with relevant actuarial data.

(B) In determining the premium rates to be charged for an automobile insurance policy as defined in Section 38-77-30, it is unlawful to consider race, color, creed, religion, national origin, ancestry, location of residence in this State, economic status, or income level. Nor may an insurer, agent, or broker refuse to write or renew an automobile insurance policy as defined in Section 38-77-30 based upon age, sex, race, color, creed, religion, national origin, ancestry, location of residence in this State, economic status, or income level. However, nothing in this subsection may preclude the use of a territorial plan approved by the director. Any insurer or agent who violates this section shall be subject to the penalties as provided in Section 38-2-10. If the director of the Department of Insurance or his designee finds that an insurer or agent is participating in a pattern of unfair discrimination, the director or his designee may impose a fine of up to two hundred thousand dollars. Provided, however, if the unfair discrimination is required by an insurer, only the insurer is subject to the penalty as long as the agent of the insurer has reported the pattern of unfair discrimination to the department. The director or his designee at any time may examine an insurer or agent to enforce this section. The expense of examination must be paid by the insurer, agent, or broker.

HISTORY: 1997 Act No. 154, Section 11.



SECTION 38-77-123. Insurers and agents prohibited from refusing to renew automobile insurance policies due to certain factors; cancellation restrictions; penalties for violations.

(A)(1) No insurer shall refuse to renew an automobile insurance policy because of any one or more of the following factors:

(a) age;

(b) sex;

(c) location of residence in this State;

(d) race;

(e) color;

(f) creed;

(g) national origin;

(h) ancestry;

(i) marital status;

(j) income level.

(2) No insurer shall refuse to renew an automobile insurance policy solely because of any one of the following factors:

(a) lawful occupation, including the military service;

(b) lack of driving experience or number of years of driving experience;

(c) lack of supporting business or lack of the potential for acquiring such business;

(d) one or more accidents or violations that occurred more than thirty-six months immediately preceding the upcoming anniversary date;

(e) one or more claims submitted under the uninsured motorists coverage of the policy where the uninsured motorist is known or there is physical evidence of contact;

(f) single claim by a single insured submitted under the medical payments coverage or medical expense coverage due to an accident for which the insured was neither wholly nor partially at fault;

(g) one or more claims submitted under the comprehensive or towing coverages. However, nothing in this section prohibits an insurer from modifying or refusing to renew the comprehensive or towing coverages at the time of renewal of the policy on the basis of one or more claims submitted by an insured under those coverages, provided that the insurer mails or delivers to the insured at the address shown in the policy, written notice of the change in coverage at least thirty days before the renewal;

(h) two or fewer motor vehicle accidents within a three-year period unless the accident was caused either wholly or partially by the named insured, a resident of the same household, or other customary operator; or

(i) an insured who uses his personal automobile for volunteer emergency services and who provides a copy of the policy promulgated by the chief of his department to his insurer on request.

(3) Nothing contained in subsection (A)(1)(f), (g), and (h) of this subsection prohibits an insurer from refusing to renew a policy where a claim is false or fraudulent. Nothing in this section prohibits an insurer from setting rates in accordance with relevant actuarial data except that no insurer may set rates based in whole or in part on race, color, creed, religion, national origin, ancestry, location of residence in this State, economic status, or income level. However, nothing in this subsection may preclude the use of a territorial plan approved by the director.

(B) No insurer shall cancel a policy except for one or more of the following reasons:

(1) The named insured or any other operator who either resides in the same household or customarily operates a motor vehicle insured under the policy has had his driver's license suspended or revoked during the policy period or, if the policy is a renewal, during its policy period or the ninety days immediately preceding the last anniversary of the effective date.

(2) The named insured fails to pay the premium for the policy or any installment of the premium, whether payable to the insurer or its agent either, directly or indirectly under any premium finance plan or extension of credit.

(C) There shall be no liability on the part of and no cause of action of any nature shall arise against the director or his designees; any insurer, its authorized representatives, its agents, or its employees; or any person furnishing to the insurer information as to reasons for cancellation or refusal to renew, for any statement made by any of them in complying with this section or for providing information pertaining to the cancellation or refusal to renew. For the purposes of this section, no insurer shall be required to furnish a notice of cancellation or refusal to renew to anyone other than the named insured, any person designated by the named insured, any other person to whom such notice is required to be given by the terms of the policy and the director.

(D) Within fifteen days of receipt of the notice of cancellation or refusal to renew, any insured or his attorney shall be entitled to request in writing to the director that he review the action of the insurer in canceling or refusing to renew the policy of the insured. Upon receipt of the request, the director shall promptly begin a review to determine whether the insurer's cancellation or refusal to renew complies with the requirements of this section and of Section 38-77-120 if the notice was sent by mail. The policy must remain in full force and effect during the pendency of the review by the director except where the cancellation or refusal to renew is for the reason set forth in subitem (2) of subsection (B) of this section, in which case the policy terminates as of the effective date stated in the notice. Where the director finds from the review that the cancellation or refusal to renew has not complied with the requirements of this section or of Section 38-77-120, he shall immediately notify the insurer, the insured, and any other person to whom such notice was required to be given by the terms of the policy that the cancellation or refusal to renew is not effective. Nothing in this section authorizes the director to substitute his judgment as to underwriting for that of the insurer.

(E) Each insurer shall maintain for at least three years, records of cancellation and refusal to renew and copies of every notice or statement referred to in Section 38-77-120 of this section that it sends to any of its insureds.

(F) The provisions of this section do not apply to any insurer that limits the issuance of policies of motor vehicle liability insurance to one class or group of persons engaged in any one particular profession, trade, occupation, or business. Nothing in this section requires an insurer to renew a policy of automobile insurance if the insured does not conform to the occupational or membership requirements of an insurer who limits its writings to an occupation or membership of an organization. No insurer is required to renew a policy if the insured becomes a nonresident of South Carolina.

(G) Any insurer who violates this section shall be subject to the penalties as provided in Section 38-2-10. If the director of the Department of Insurance or his designee finds that an insurer, agent, or broker is participating in a pattern of unfair discrimination, the director or his designee may impose a fine of up to two hundred thousand dollars. Provided, however, if the unfair discrimination is required by an insurer, only the insurer is subject to the penalty as long as the agent of the insurer has reported the pattern of unfair discrimination to the department. The director or his designee at any time may examine an insurer, agent, or broker to enforce this section. The expense of examination must be paid by the insurer, agent, or broker.

HISTORY: 1997 Act No. 154, Section 11; 2008 Act No. 296, Section 4, eff June 11, 2008.



SECTION 38-77-124. Refusal to issue or renew automobile insurance policy on basis of location of residence.

(A) Notwithstanding the provisions of Sections 38-77-122 and 38-77-123, an insurer may refuse to issue or renew an automobile insurance policy as defined in Section 38-77-30 on the basis of location of residence where the insurer has filed with the director a territorial plan setting forth the precise geographic areas of the state in which it will issue or renew policies. This territorial plan may not limit issuances or renewals to areas at any level smaller than a county, except that an insurer may include in its territorial plan an area smaller than a county which is contiguous to a whole county contained within the territorial plan provided, that the inclusion in the territorial plan of any such area at a level smaller than a county does not have the effect of excluding populations based upon any factors set out in Section 38-77-122(A) or Section 38-77-123(A)(1). The director must reject any territorial plan which violates the provisions of this section.

(B) No insurer or agent shall refuse to issue or fail to renew a policy of motor vehicle liability insurance solely because of the age of the motor vehicle to be insured, provided the motor vehicle is licensed.

HISTORY: 1997 Act No. 154, Section 11.



SECTION 38-77-125. Name, address, and telephone number of insurance company must be stated or provided.

Every automobile insurance policy or other policy containing automobile insurance coverage on the face of the policy must state the complete name of the company issuing the policy, its address, and telephone number.

HISTORY: 1988 Act No. 564; 2000 Act No. 312, Section 22.



SECTION 38-77-126. Disclosure where rate level higher than lowest tier for that insurer or group.

Insurers must disclose to the insured if the rate level is higher than the lowest rate level tier for that insurer or the group to which the insurer is a member. The insurer must provide in writing the reason for the higher tier.

HISTORY: 1997 Act No. 154, Section 11.



SECTION 38-77-130. Group automobile insurance; rate.

An automobile insurer may negotiate and contract for the sale of automobile insurance with any bona fide group of twenty or more persons who are employed by a common employer or who have been members for six months or more of a fraternal order, labor union, or employment association. The insurer may negotiate, enter a contractual relationship, and service the contract solely and directly with the bona fide representative of the group. An insurance contract sold on the basis of a group plan or contract shall have a rate not less than five percent less than the individual rate for which the insurer markets a substantially similar policy.

HISTORY: Former 1976 Code Sections 38-37-340 [1962 Code Section 37-591.14; 1974 (58) 2718] and 38-37-350 [1962 Code Section 37-591.15; 1974 (58) 2718] recodified as Section 38-77-130 by 1987 Act No. 155, Section 1.



SECTION 38-77-140. Bodily injury and property damage limits; general requirements.

(A) An automobile insurance policy may not be issued or delivered in this State to the owner of a motor vehicle or may not be issued or delivered by an insurer licensed in this State upon a motor vehicle then principally garaged or principally used in this State, unless it contains a provision insuring the persons defined as insured against loss from the liability imposed by law for damages arising out of the ownership, maintenance, or use of these motor vehicles within the United States or Canada, subject to limits exclusive of interest and costs, with respect to each motor vehicle, as follows:

(1) twenty-five thousand dollars because of bodily injury to one person in any one accident and, subject to the limit for one person;

(2) fifty thousand dollars because of bodily injury to two or more persons in any one accident; and

(3) twenty-five thousand dollars because of injury to or destruction of property of others in any one accident.

(B) Nothing in this article prevents an insurer from issuing, selling, or delivering a policy providing liability coverage in excess of these requirements.

HISTORY: Former 1976 Code Section 56-9-820 [1962 Code Section 46-750.32; 1963 (53) 526; 1974 (58) 2718] recodified as Section 38-77-140 by 1987 Act No. 155, Section 1; 1997 Act No. 154, Section 12; 2006 Act No. 395, Section 3.A, eff June 14, 2006 affecting policies issued or renewed on or after January 1, 2007.



SECTION 38-77-141. Required notice to be attached to new policy or original premium notice of insurance covering liability regarding insurance premiums.

No new policy or original premium notice of insurance covering liability arising out of the ownership, maintenance, or use of a motor vehicle may be issued or delivered unless it contains the following statement printed in boldface type, or unless the statement is attached to the front of or is enclosed with the policy or premium notice:

"IMPORTANT NOTICE

IN ADDITION TO THE INSURANCE COVERAGE REQUIRED BY LAW TO PROTECT YOU AGAINST A LOSS CAUSED BY AN UNINSURED MOTORIST, IF YOU HAVE PURCHASED LIABILITY INSURANCE COVERAGE THAT IS HIGHER THAN THAT REQUIRED BY LAW TO PROTECT YOU AGAINST LIABILITY ARISING OUT OF THE OWNERSHIP, MAINTENANCE, OR USE OF THE MOTOR VEHICLES COVERED BY THIS POLICY, AND YOU HAVE NOT ALREADY PURCHASED UNINSURED MOTORIST INSURANCE COVERAGE EQUAL TO YOUR LIABILITY INSURANCE COVERAGE:

(1) YOUR UNINSURED AND UNDERINSURED MOTORIST INSURANCE COVERAGE HAS INCREASED TO THE LIMITS OF YOUR LIABILITY COVERAGE AND THIS INCREASE WILL COST YOU AN EXTRA PREMIUM CHARGE; AND

(2) YOUR TOTAL PREMIUM CHARGE FOR YOUR MOTOR VEHICLE INSURANCE COVERAGE WILL INCREASE IF YOU DO NOT NOTIFY YOUR AGENT OR INSURER OF YOUR DESIRE TO REDUCE COVERAGE WITHIN TWENTY DAYS OF THE MAILING OF THE POLICY OR THE PREMIUM NOTICE, AS THE CASE MAY BE;

(3) IF THIS IS A NEW POLICY AND YOU HAVE ALREADY SIGNED A WRITTEN REJECTION OF SUCH HIGHER LIMITS IN CONNECTION WITH IT, PARAGRAPHS (1) AND (2) OF THIS NOTICE DO NOT APPLY."

After twenty days, the insurer is relieved of the obligation imposed by this subsection to attach or imprint the foregoing statement to any subsequently delivered renewal policy, extension certificate, other written statement of coverage continuance, or to any subsequently mailed premium notice.

HISTORY: 1997 Act No. 154, Section 11.



SECTION 38-77-142. Policies or contracts of bodily injury or property damage liability insurance covering liability; required provisions.

(A) No policy or contract of bodily injury or property damage liability insurance covering liability arising from the ownership, maintenance, or use of a motor vehicle may be issued or delivered in this State to the owner of the vehicle or may be issued or delivered by an insurer licensed in this State upon a motor vehicle that is principally garaged, docked, or used in this State unless the policy contains a provision insuring the named insured and any other person using or responsible for the use of the motor vehicle with the expressed or implied consent of the named insured against liability for death or injury sustained or loss or damage incurred within the coverage of the policy or contract as a result of negligence in the operation or use of the vehicle by the named insured or by any such person. Each policy or contract of liability insurance, or endorsement to the policy or contract, insuring private passenger automobiles principally garaged, docked, or used in this State, that has as the named insured an individual or husband and wife who are residents of the same household and that includes, with respect to any liability insurance provided by the policy, contract, or endorsement for use of a nonowner automobile a provision requiring permission or consent of the owner of the automobile for the insurance to apply.

(B) No policy or contract of bodily injury or property damage liability insurance relating to the ownership, maintenance, or use of a motor vehicle may be issued or delivered in this State to the owner of a vehicle or may be issued or delivered by an insurer licensed in this State upon a motor vehicle principally garaged or used in this State without an endorsement or provision insuring the named insured, and any other person using or responsible for the use of the motor vehicle with the expressed or implied consent of the named insured, against liability for death or injury sustained, or loss or damage incurred within the coverage of the policy or contract as a result of negligence in the operation or use of the motor vehicle by the named insured or by any other person. If an insurer has actual notice of a motion for judgment or complaint having been served on an insured, the mere failure of the insured to turn the motion or complaint over to the insurer may not be a defense to the insurer, nor void the endorsement or provision, nor in any way relieve the insurer of its obligations to the insured, provided the insured otherwise cooperates and in no way prejudices the insurer.

Where the insurer has elected to provide a defense to its insured under such circumstances and files responsive pleadings in the name of its insured, the insured is not subject to sanctions for failure to comply with discovery pursuant to the South Carolina Rules of Civil Procedure unless it can be shown that the suit papers actually reached the insured, and that the insurer has failed after exercising due diligence to locate its insured, and as long as the insurer provides such information in response to discovery as it can without the assistance of the insured.

(C) Any endorsement, provision, or rider attached to or included in any policy of insurance which purports or seeks to limit or reduce the coverage afforded by the provisions required by this section is void.

HISTORY: 1997 Act No. 154, Section 11.



SECTION 38-77-143. Maintenance, selling, etc. policies and contracts to be primary.

A policy or contract of insurance relating to the maintenance, selling, repairing, servicing, storing, or parking of motor vehicles shall be primary.

HISTORY: 1997 Act No. 154, Section 11.



SECTION 38-77-144. Personal injury protection (PIP) coverage not mandated.

There is no personal injury protection (PIP) coverage mandated under the automobile insurance laws of this State. Any reference to personal injury protection in Title 38 or 56 or elsewhere is deleted. If an insurer sells no-fault insurance coverage which provides personal injury protection, medical payment coverage, or economic loss coverage, the coverage shall not be assigned or subrogated and is not subject to a setoff.

HISTORY: 2000 Act No. 344, Section 2.



SECTION 38-77-150. Uninsured motorist provision; defense of action by insurer; subrogation and assignment of benefits.

(A) No automobile insurance policy or contract may be issued or delivered unless it contains a provision by endorsement or otherwise, herein referred to as the uninsured motorist provision, undertaking to pay the insured all sums which he is legally entitled to recover as damages from the owner or operator of an uninsured motor vehicle, within limits which may be no less than the requirements of Section 38-77-140. The uninsured motorist provision also must provide for no less than twenty-five thousand dollars' coverage for injury to or destruction of the property of the insured in any one accident but may provide an exclusion of the first two hundred dollars of the loss or damage. The director or his designee may prescribe the form to be used in providing uninsured motorist coverage and when prescribed and promulgated no other form may be used.

(B) No action may be brought under the uninsured motorist provision unless copies of the pleadings in the action establishing liability are served in the manner provided by law upon the insurer writing the uninsured motorist provision. The insurer has the right to appear and defend in the name of the uninsured motorist in any action which may affect its liability and has thirty days after service of process on it in which to appear. The evidence of service upon the insurer may not be made a part of the record.

(C) Benefits paid pursuant to this section are subject to subrogation and assignment if an uninsured motorist has selected the option to be uninsured by paying the fee pursuant to Section 56-10-510.

HISTORY: Former 1976 Code Section 56-9-830 [1962 Code Section 46-750.33; 1963 (53) 526; 1971 (57) 854; 1974 (58) 2718] recodified as Section 38-77-150 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 807; 1997 Act No. 154, Section 13; 2013 Act No. 47, Section 1, eff January 1, 2014.



SECTION 38-77-151. Collected funds to be placed in Uninsured Motorists Fund; use of funds.

All funds collected by the director of the Department of Motor Vehicles under the provisions of Chapter 10 of Title 56 must be placed on deposit with the State Treasurer and held in a special fund to be known as the "Uninsured Motorists Fund" to be disbursed as provided by law. Interest earned by the "Uninsured Motorists Fund" must be retained by that fund. The director of the Department of Insurance, as provided in Sections 38-77-154 and 38-77-155, may expend such funds for the administration of this chapter; provided, however, that the Department of Insurance shall retain ten percent of the Uninsured Motorists Fund to be used by the Department of Insurance to enforce the provisions of Title 38 including Sections 38-77-112, 38-77-122, and 38-77-123, to publish for consumers an automobile insurance buyer's guide, a brochure comparing automobile insurance premiums, and to provide for a public awareness campaign.

HISTORY: 1997 Act No. 154, Section 11.



SECTION 38-77-154. Department of Insurance to supervise and control Uninsured Motorists Fund; purpose of fund.

The Uninsured Motorists Fund shall be under the supervision and control of the Department of Insurance. Payments from the Uninsured Motorists Fund shall be made on warrants of the Comptroller General issued on vouchers signed by a person designated by the director. The purpose of the Uninsured Motorists Fund is to reduce the cost of the insurance required by Section 38-77-150 and to protect and educate consumers as provided by Section 38-77-151.

HISTORY: 1997 Act No. 154, Section 11.



SECTION 38-77-155. Distribution of funds; obtaining premium information.

The director shall distribute monies annually from the Uninsured Motorists Fund among the several insurers writing motor vehicle bodily injury and property damage liability insurance on motor vehicles registered in this State. Monies must be distributed in the proportion that each insurer's premium income for the auto liability coverage bears to the total premium income for auto liability coverage written in this State during the preceding year. Premium income must be gross premiums less cancellation and return premiums for coverage required by Section 38-77-150. The director shall obtain premium information from the annual statement filed by each insurer.

HISTORY: 1997 Act No. 154, Section 11; 2004 Act No. 291, Section 12, eff July 29, 2004.



SECTION 38-77-160. Additional uninsured motorist coverage; underinsured motorist coverage.

Automobile insurance carriers shall offer, at the option of the insured, uninsured motorist coverage up to the limits of the insured's liability coverage in addition to the mandatory coverage prescribed by Section 38-77-150. Such carriers shall also offer, at the option of the insured, underinsured motorist coverage up to the limits of the insured liability coverage to provide coverage in the event that damages are sustained in excess of the liability limits carried by an at-fault insured or underinsured motorist or in excess of any damages cap or limitation imposed by statute. If, however, an insured or named insured is protected by uninsured or underinsured motorist coverage in excess of the basic limits, the policy shall provide that the insured or named insured is protected only to the extent of the coverage he has on the vehicle involved in the accident. If none of the insured's or named insured's vehicles is involved in the accident, coverage is available only to the extent of coverage on any one of the vehicles with the excess or underinsured coverage. Benefits paid pursuant to this section are not subject to subrogation and assignment.

No action may be brought under the underinsured motorist provision unless copies of the pleadings in the action establishing liability are served in the manner provided by law upon the insurer writing the underinsured motorist provision. The insurer has the right to appear and defend in the name of the underinsured motorist in any action which may affect its liability and has thirty days after service of process on it in which to appear. The evidence of service upon the insurer may not be made a part of the record. In the event the automobile insurance insurer for the putative at-fault insured chooses to settle in part the claims against its insured by payment of its applicable liability limits on behalf of its insured, the underinsured motorist insurer may assume control of the defense of action for its own benefit. No underinsured motorist policy may contain a clause requiring the insurer's consent to settlement with the at-fault party.

HISTORY: Former 1976 Code Section 56-9-831 [1978 Act No. 569, Section 1; 1987 Act No. 166, Section 22; repealed by 1987 Act No. 155, Section 25] recodified as Section 38-77-160 by 1987 Act No. 155, Section 1 [amendment to former 1976 Code Section 56-9-831 by 1987 Act No. 166, Section 22, transferred to Section 38-77-160 by 1987 Act No. 155, Section 24]; 1989 Act No. 148, Section 21; 1994 Act No. 461, Section 7.



SECTION 38-77-161. Uninsured or underinsured coverage not required in excess or umbrella policy.

No uninsured or underinsured motorist coverage need be provided in this State by any excess or umbrella policy of insurance.

HISTORY: 1989 Act No. 148, Section 5.



SECTION 38-77-170. Conditions to sue or recover under uninsured motorist provision when owner or operator of motor vehicle causing injury or damage is unknown.

If the owner or operator of any motor vehicle which causes bodily injury or property damage to the insured is unknown, there is no right of action or recovery under the uninsured motorist provision, unless:

(1) the insured or someone in his behalf has reported the accident to some appropriate police authority within a reasonable time, under all the circumstances, after its occurrence;

(2) the injury or damage was caused by physical contact with the unknown vehicle, or the accident must have been witnessed by someone other than the owner or operator of the insured vehicle; provided however, the witness must sign an affidavit attesting to the truth of the facts of the accident contained in the affidavit;

(3) the insured was not negligent in failing to determine the identity of the other vehicle and the driver of the other vehicle at the time of the accident.

The following statement must be prominently displayed on the face of the affidavit provided in subitem (2) above: A FALSE STATEMENT CONCERNING THE FACTS CONTAINED IN THIS AFFIDAVIT MAY SUBJECT THE PERSON MAKING THE FALSE STATEMENT TO CRIMINAL PENALTIES AS PROVIDED BY LAW.

HISTORY: Former 1976 Code Section 56-9-850 [1962 Code Section 46-750.34; 1963 (53) 526; 1987 Act No. 166, Section 25; repealed by 1987 Act No. 155, Section 25] recodified as Section 38-77-170 by 1987 Act No. 155, Section 1 [amendment to former 1976 Code Section 56-9-850 by 1987 Act No. 166, Section 25, transferred to Section 38-77-150 by 1987 Act No. 155, Section 24]; 1989 Act No. 148, Section 53.



SECTION 38-77-180. "John Doe" actions against unknown defendant; service of process and defense by insurer; action against or joinder of identified owner or operator.

If the owner or operator of any vehicle causing injury or damages by physical contact is unknown, an action may be instituted against the unknown defendant as "John Doe" and service of process may be made by delivery of a copy of the summons and complaint or other pleadings to the clerk of the court in which the action is brought. The insurer has the right to defend in the name of John Doe. However, the bringing of an action against the unknown owner or operator as John Doe or the conclusion of that action does not constitute a bar to the insured, if the identity of the owner or operator who caused the injury or damages complained of becomes known, from bringing an action against the owner or operator previously proceeded against as John Doe. Notwithstanding the uninsured motorist provision nor any other provision of law, the joinder of any other person causing the injury as a party defendant, in an action against John Doe, is allowed.

HISTORY: Former 1976 Code Section 56-9-860 [1962 Code Section 46-750.35; 1963 (53) 526] recodified as Section 38-77-180 by 1987 Act No. 155, Section 1.



SECTION 38-77-190. Subrogation of insurer who pays claim under uninsured motorist provision to rights of insured.

An insurer paying a claim under the uninsured motorist provision required by Section 38-77-150 is subrogated to the rights of the insured to whom the claim was paid against any and every person causing the injury, death, or damage to the extent that payment was made. However, the insurer shall pay its proportionate part of any reasonable costs and expenses incurred in connection with any recovery, including reasonable attorneys' fees.

HISTORY: Former 1976 Code Section 56-9-870 [1962 Code Section 46-750.36; 1963 (53) 526] recodified as Section 38-77-190 by 1987 Act No. 155, Section 1.



SECTION 38-77-200. Arbitration clause prohibited in uninsured motorist provision; requirements on insured; action and employment of counsel by insured.

The uninsured motorist provision may not require arbitration of any claim arising under it, nor may anything not otherwise herein provided for or as may be provided in the form prescribed by the director or his designee be required of the insured except the establishment of legal liability of the uninsured motorist, nor may the insured be restricted or prevented in any manner from employing legal counsel or instituting legal proceedings.

HISTORY: Former 1976 Code Section 56-9-880 [1962 Code Section 46-750.37; 1963 (53) 526] recodified as Section 38-77-200 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 808.



SECTION 38-77-210. Uninsured motorist provision not required to cover property damages paid to insured.

The uninsured motorist provision need not insure any liability for property damages for which loss a policyholder has been compensated by insurance or otherwise.

HISTORY: Former 1976 Code Section 56-9-890 [1962 Code Section 46-750.38; 1963 (53) 526] recodified as Section 38-77-210 by 1987 Act No. 155, Section 1.



SECTION 38-77-220. Additional liability which automobile insurance policy need not cover.

The automobile policy need not insure any liability under the Workers' Compensation Law nor any liability on account of bodily injury to an employee of the insured while engaged in the employment, other than domestic, of the insured, or while engaged in the operation, maintenance, or repair of the motor vehicle nor any liability for damage to property owned by, rented to, in charge of, or transported by the insured.

HISTORY: Former 1976 Code Section 56-9-900 [1962 Code Section 46-750.39; 1963 (53) 526] recodified as Section 38-77-220 by 1987 Act No. 155, Section 1.



SECTION 38-77-230. Certain payments under automobile insurance policy are not to be construed as admission or recognition of liability.

No payment made under an automobile insurance policy of a claim against any insured thereunder arising from any accident or other event insured against for damage to or destruction of property owned by another person is to be construed as an admission of liability by the insured, or the insurer's recognition of liability, with respect to any other claim arising from the same accident or event.

HISTORY: Former 1976 Code Section 56-9-910 [1962 Code Section 46-750.40; 1966 (54) 2142] recodified as Section 38-77-230 by 1987 Act No. 155, Section 1.



SECTION 38-77-250. Release of coverage information upon written request of claimant's attorney; confidentiality.

(A) Every insurer providing automobile insurance coverage in this State and which is or may be liable to pay all or a part of any claim shall provide, within thirty days of receiving a written request from the claimant's attorney, a statement, under oath, of a corporate officer or the insurer's claims manager stating with regard to each known policy of nonfleet private passenger insurance issued by it, the name of the insurer, the name of each insured, and the limits of coverage. The insurer may provide a copy of the declaration page of each such policy in lieu of providing such information. The request shall set forth under oath the specific nature of the claim asserted and shall be mailed to the insurer by certified mail or statutory overnight delivery. The request also must state that the attorney is authorized to make such a request and must be accompanied by a copy of the incident report from which the claim is derived.

(B) If the request provided in subsection (A) contains information insufficient to allow compliance, the insurer upon whom the request was made may so state in writing, stating specifically what additional information is needed and such compliance shall constitute compliance with this section.

(C) The information provided to a claimant or his attorney as required by subsection (A) of this section shall not create a waiver of any defenses to coverage available to the insurer and shall not be admissible in evidence.

(D) The information provided to a claimant or his attorney as required by subsection (A) shall be amended upon the discovery of facts inconsistent with or in addition to the information provided.

(E) The provisions of this section do not require disclosure of limits for fleet policy limits, umbrella coverages, or excess coverages.

(F) The information received pursuant to this section is confidential and must not be disclosed to any outside party. Upon final disposition of the case, the claimant's attorney must destroy all information received pursuant to this section. The court must impose sanctions for a violation of this subsection.

HISTORY: 2011 Act No. 52, Section 4, eff January 1, 2012.



SECTION 38-77-260. General release, assignment of claims, and like documents.

(a) No person making payment or settlement of benefits for which the person is obligated under Sections 38-77-240 to 38-77-340 and no insurer may in connection with the payment or settlement of a claim for these first-party benefits or for any first-party benefits arising under an automobile insurer's coverage including, but not limited to, medical payments and uninsured motorist coverage, obtain or attempt to obtain from the claimant receiving the benefits any general release, covenant not to sue, assignment, article of subrogation, or any other instrument or document which purports to assign to that person or insurer all or any portion of any claim which the claimant may have against any other party or his insurer arising out of legal liability or which purports to constitute an agreement by the claimant that any amount received as first party benefits must be deducted from any settlement or judgment recoverable from any other party or his insurer arising out of legal liability. Every such purported general release, covenant not to sue, or similar instrument is null and void unless (1) the insurer or other person has delivered to the person entitled to the first-party benefits, or his legal representative, a disclosure statement, on a form approved by the director or his designee, fully and fairly disclosing the fact that the first-party benefits payable under Sections 38-77-240 to 38-77-340 are contractual obligations of the insurer or other person and are entirely separate and distinct from any obligation which the insurer or other person may have because of the legal liability of any person and that the person receiving the first-party benefits is not required and may not be required to release or relinquish any rights which he may have arising out of the legal liability of any person in order to receive payment or settlement of the first-party benefits arising under Sections 38-77-240 to 38-77-340 and (2) an interval of not less than three days has elapsed between the later of (i) the delivery of the disclosure statement or (ii) the payment or settlement of the first-party benefits and the execution of the general release, covenant not to sue, or similar instrument.

(b) [Repealed]

(c) [Repealed]

HISTORY: Former 1976 Code Section 56-11-130 [1962 Code Section 46-750.113; 1974 (58) 2718] recodified as Section 38-77-260 by 1987 Act No. 155, Section 1; 1989 Act No. 148, Section 57; 1993 Act No. 181, Section 809.



SECTION 38-77-270. Christian Science or any licensed healing art care and treatment.

Nothing in this title prohibits an insurer from providing Christian Science or any licensed healing art care and treatment. Any Christian Science or any licensed healing art care and treatment constitutes economic loss.

HISTORY: Former 1976 Code Section 56-11-140 [1962 Code Section 46-750.114; 1974 (58) 2718; 1987 Act No. 166, Section 4; repealed by 1987 Act No. 155, Section 25] recodified as Section 38-77-270 by 1987 Act No. 155, Section 1 [amendment to former 1976 Code Section 56-11-140 by 1987 Act No. 166, Section 4, transferred to Section 38-77-270 by 1987 Act No. 155, Section 24]; 1988 Act No. 399, Section 7.



SECTION 38-77-280. Collision coverage; comprehensive coverage.

(A) Any automobile insurer may, at its own election, make collision coverage and either comprehensive or fire, theft, and combined additional coverage available to an insured or qualified applicant who requests the coverage at such rates and under such rules as have been approved by the director. Automobile insurers contracted pursuant to Section 38-77-590 for risks written by them through producers assigned by the facility governing board pursuant to that section may make available collision coverage and either comprehensive or fire, theft, and combined additional coverage available to an insured or qualified applicant who requests the coverage. Notwithstanding Section 38-77-590(g), a designated producer may have one or more voluntary outlets for automobile physical damage.

(B) Any automobile physical damage insurance coverage deductible or policy deductible does not apply to automobile safety glass.

(C) Notwithstanding Section 38-77-111, automobile physical damage insurance coverage may be ceded to the facility. However, automobile physical damage coverages ceded to the facility by an insurer or servicing carrier must be at the facility physical damage rate as defined in Section 38-77-30.

(D) In determining the premium rates to be charged on physical damage coverage or single interest collision coverage, it is unlawful to consider race, color, creed, religion, national origin, ancestry, location of residence in this State, economic status, or income level. Nor may an insurer, agent, or broker refuse to write or renew physical damage insurance coverage or single interest collision coverage based upon race, color, creed, religion, national origin, ancestry, location of residence in this State, economic status, or income level. However, nothing in this subsection may preclude the use of a territorial plan approved by the director. If the director of the Department of Insurance or the director's designee finds that an insurer, agent, or broker is participating in a pattern of unfair discrimination, the director or the director's designee may impose a fine of up to two hundred thousand dollars. The director or the director's designee at any time may examine an insurer, agent, or broker to enforce this section. The expense of examination must be paid by the insurer, agent, or broker.

HISTORY: Former 1976 Code Section 38-37-935 [1987 Act No. 166, Section 10] recodified as Section 38-77-280 by 1987 Act No. 155, Section 24. 1988 Act No. 399 Section 8; 1988 Act No. 641, Section 5; 1989 Act No. 148, Section 49; 1990 Act No. 557, Section 1; 1991 Act No. 113, Section 3; 1993 Act No. 181, Section 810; 1996 Act No. 326, Section 7; 1997 Act No. 154, Section 14.



SECTION 38-77-320. Enforcement of article; promulgation of regulations.

The department has the authority to issue and promulgate all necessary regulations not inconsistent with the provisions of this article to enforce, carry out, and make effective this article and to review all policies of insurance issued, renewed, sold, or delivered in this State to determine whether they are in compliance with law and the regulations promulgated under the law.

HISTORY: Former 1976 Code Section 56-11-180 [1962 Code Section 46-750.118; 1974 (58) 2718] recodified as Section 38-77-320 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 811.



SECTION 38-77-330. Denial of claim or of delay of payment; payments due immediately; consequences of unnecessary delay.

No claim for damage to property resulting from a motor vehicle accident may be denied or payment delayed because the person who is entitled to payment or any other person has a claim pending for bodily injury which may have arisen from the same or any other accident. Whenever an insurer has the appropriate motor vehicle coverage for the party liable and there is no dispute as to either the liability for the payment of the full property damages or the amount of monetary equivalent of these damages, then the amount payable is immediately due and owing and must be paid promptly. If the director or his designee determines that the payment of the amount was unnecessarily delayed, he may assess interest on the amount at the rate of eight percent per annum.

HISTORY: Former 1976 Code Section 56-11-240 [1962 Code Section 46-750.124; 1974 (58) 2718; 1987 Act No. 155, Section 25] recodified as Section 38-77-330 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 812.



SECTION 38-77-340. Agreement to exclude designated natural person from coverage.

Notwithstanding the definition of " insured" in Section 38-77-30, the insurer and any named insured must, by the terms of a written amendatory endorsement, the form of which has been approved by the director or his designee, agree that coverage under such a policy of liability insurance shall not apply while the motor vehicle is being operated by a natural person designated by name. The agreement, when signed by the named insured, is binding upon every insured to whom the policy applies and any substitution or renewal of it. However, no natural person may be excluded unless the named insured declares in the agreement that (1) the driver's license of the excluded person has been turned in to the Department of Motor Vehicles or (2) an appropriate policy of liability insurance or other security as may be authorized by law has been properly executed in the name of the person to be excluded.

HISTORY: Former 1976 Code Section 56-11-250 [1962 Code Section 46-750.125; 1974 (58) 2718; 1987 Act No. 166, Section 20; 1987 Act No. 155, Section 25] recodified as Section 38-77-340 by 1987 Act No. 155, Section 1 [amendment to former 1976 Code Section 56-11-250 by 1987 Act No. 166, Section 20, transferred to Section 38-77-340 by 1987 Act No. 155, Section 24]; 1988 Act No. 641, Section 2; 1993 Act No. 181, Section 813A; 1993 Act No. 181, Section 813B; 1996 Act No. 459, Section 63; 2004 Act No. 241, Section 8, eff January 1, 2005.



SECTION 38-77-341. Unfair trade practices.

It is an unfair trade practice as defined in Section 39-5-20 to:

(1) knowingly and wilfully make or cause to be made any false statement or representation of a material fact for use in an application for payment or for use in determining the right to payment under this chapter;

(2) submit or cause to be submitted bills or requests for payment containing charges for services rendered which are substantially in excess of the person's customary charges or in applicable cases substantially in excess of the person's costs for such services, unless there is good cause for the bills or requests containing the charges or costs;

(3) submit bills or requests for payment for work covered by insurance which are in excess of those submitted for similar work not covered by insurance;

(4) submit bills or requests for payment which are inflated for the purpose of relieving the insured of the obligation for making a payment for such goods and services as a result of a deductible or copayment clause; or

(5) in the case of a health care facility, as defined in Section 44-7-130, and a health care provider licensed pursuant to Title 40, charge a fee for:

(a) the search for and duplication of a medical record, in excess of sixty-five cents per page for the first thirty pages and fifty cents per page for all other pages;

(b) searching and handling a medical record in excess of fifteen dollars per request plus actual postage and applicable sales tax;

(c) records copied at the request of a health care provider or for records sent to a health care provider at the request of a patient for the purpose of continuing medical care;

(d) more than the actual cost of reproduction of an X-ray. Actual cost means the cost of materials and supplies used to duplicate the X-ray and the labor and overhead costs associated with the duplication.

HISTORY: 1989 Act No. 148, Section 18; 1994 Act No. 468, Section 4.



SECTION 38-77-350. Form to be used when optional coverages are offered.

(A) The director or his designee shall approve a form that automobile insurers shall use in offering optional coverages required to be offered pursuant to law to applicants for automobile insurance policies. This form must be used by insurers for all new applicants. The form, at a minimum, must provide for each optional coverage required to be offered:

(1) a brief and concise explanation of the coverage;

(2) a list of available limits and the range of premiums for the limits;

(3) a space to mark whether the insured chooses to accept or reject the coverage and a space to state the limits of coverage the insured desires;

(4) a space for the insured to sign the form that acknowledges that the insured has been offered the optional coverages;

(5) the mailing address and telephone number of the insurance department that the applicant may contact if the applicant has questions that the insurance agent is unable to answer.

(B) If this form is signed by the named insured, after it has been completed by an insurance producer or a representative of the insurer, it is conclusively presumed that there was an informed, knowing selection of coverage and neither the insurance company nor an insurance agent is liable to the named insured or another insured under the policy for the insured's failure to purchase optional coverage or higher limits.

(C) An automobile insurer is not required to make a new offer of coverage on any automobile insurance policy which renews, extends, changes, supersedes, or replaces an existing policy.

(D) Compliance with this section satisfies the insurer and agent's duty to explain and offer optional coverages and higher limits and no person, including, but not limited to, an insurer and insurance agent is liable in an action for damages on account of the selection or rejection made by the named insured.

(E) If the insured fails or refuses to return an executed offer form within thirty days to the insurer, the insurer shall add on uninsured motorist and underinsured motorist coverages with the same policy limits as the insured's liability limits.

HISTORY: 1989 Act No. 148, Section 22; 1994 Act No. 496, Section 2; 1997 Act No. 154, Section 15; 2006 Act No. 395, Section 1, eff June 14, 2006.



SECTION 38-77-370. Obligations of insurance-support organizations; access to personal information.

(A) If an individual, after proper identification, submits a written request to an insurance-support organization for access to recorded personal information about the individual that is reasonably described by the individual and reasonably able to be located and retrieved by the insurance-support organization, the insurance-support organization, within thirty business days from the date the request is received shall:

(1) inform the individual of the nature and substance of the recorded personal information in writing, by telephone, or by other oral communication, whichever the insurance-support organization prefers;

(2) permit the individual to see and obtain a copy of the recorded personal information pertaining to him or to obtain a copy of the recorded personal information by mail, whichever the individual prefers, unless the recorded personal information is in coded form, in which case an accurate translation in plain language must be provided in writing;

(3) disclose to the individual the identity, if recorded, of those persons to whom the insurance-support organization has disclosed the personal information within two years before the request, and if the identity is not recorded, the names of those insurance-support organizations or other persons to whom the information is disclosed normally; and

(4) provide the individual with a summary of the procedures by which he may request correction, amendment, or deletion of recorded personal information.

(B) Any personal information provided pursuant to subsection (A) of this section must identify the source of the information if it is an institutional source.

(C) Medical record information supplied by a medical care institution or medical professional and requested under subsection (A) of this section, together with the identity of the medical professional or medical care institution that provided the information, must be supplied either directly to the individual or to a medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates, whichever the insurer, agent, or insurance-support organization prefers. If it elects to disclose the information to a medical professional designated by the individual, the insurer, agent, or insurance-support organization shall notify the individual, at the time of the disclosure, that it has provided the information to the medical professional.

(D) Except for personal information provided under this section, an insurer, agent, or insurance-support organization may charge a reasonable fee to cover the costs incurred in providing a copy of recorded personal information to individuals.

(E) The obligations imposed by this section upon an insurer or agent may be satisfied by another insurer or agent authorized to act on its behalf. With respect to the copying and disclosure of recorded personal information pursuant to a request under subsection (A) of this section, an insurer, agent, or insurance-support organization may make arrangements with an insurance-support organization or a consumer reporting agency to copy and disclose recorded personal information on its behalf.

(F) The rights granted to individuals in this section must extend to all natural persons to the extent information about them is collected and maintained by an insurer, agent, or insurance-support organization in connection with an insurance transaction. The rights granted to all natural persons by this subsection must not extend to information about them that relates to and is collected in connection with or in reasonable anticipation of a claim or civil or criminal proceeding involving them.

(G) For purposes of this section, "insurance-support organization" does not include "consumer reporting agency".

HISTORY: 1997 Act No. 154, Section 16.



SECTION 38-77-390. Written notice of cancellation or nonrenewal; request for reasons for cancellation or nonrenewal.

(A) In the event of a cancellation or nonrenewal, including those that involve policies referred to in Section 38-77-120, the insurer or agent responsible for the cancellation or nonrenewal shall give a written notice in a form approved by the director that:

(1) either provides the applicant, policyholder, or individual proposed for coverage with the specific reason or reasons for the cancellation or nonrenewal in writing or advises the person that upon written request he may receive the specific reason or reasons in writing; and

(2) provides the applicant, policyholder, or individual proposed for coverage with a summary of the rights established under subsection (B) of this section and Section 38-77-380.

(B) Upon receipt of a written request within ninety business days from the date of the mailing of notice or other communication of a cancellation or nonrenewal to an applicant, policyholder, or individual proposed for coverage, the insurer or agent shall furnish to the person within twenty-one business days from the date of receipt of the written request:

(1) the specific reason or reasons for the cancellation or nonrenewal in writing, if that information was not furnished initially in writing pursuant to subsection (A)(1);

(2) the specific items of personal and privileged information that support those reasons; however:

(a) the insurer or agent shall not be required to furnish specific items of privileged information if it has a reasonable suspicion, based upon specific information available for review by the director, that the applicant, policyholder, or individual proposed for coverage has engaged in criminal activity, fraud, material misrepresentation, or material nondisclosure; and

(b) specific items of medical-record information supplied by a medical-care institution or medical professional must be disclosed either directly to the individual about whom the information relates or to a medical professional designated by the individual and licensed to provide medical care with respect to the condition to which the information relates, whichever the insurer or agent prefers; and

(3) the names and addresses of the institutional sources that supplied the specific items of information given pursuant to subsection (B)(2) of this section. However, the identity of any medical professional or medical-care institution must be disclosed either directly to the individual or to the designated medical professional, whichever the insurer or agent prefers.

(C) The obligations imposed by this section upon an insurer or agent may be satisfied by another insurer or agent authorized to act on its behalf. However, the insurer or agent making the cancellation or nonrenewal shall remain responsible for compliance with the obligations imposed by this section.

(D) When a cancellation or nonrenewal results solely from an insured's oral request or inquiry, the explanation of reasons and summary of rights required by subsection (A) of this section may be given orally.

HISTORY: 1997 Act No. 154, Section 16.



SECTION 38-77-395. Absence of liability or cause of action in certain situations; exceptions.

There is no liability on the part of and no cause of action of any nature may arise against the director or his designees, any insurer, or the authorized representatives, agents, and employees of either or any firm, person, or corporation furnishing to the insurer information as to reasons for cancellation or refusal to write or renew, for any statement made by any of them in complying with this article, or for the providing of information pertaining thereto, unless the person asserting the cause of action establishes that the person against whom the cause of action is asserted was motivated by express malice or gross negligence.

HISTORY: 1997 Act No. 154, Section 23.



SECTION 38-77-710. Appointment of attorneys as arbitrators to hear and determine property damage liability claims; process and procedure.

The court of common pleas, or any inferior courts having concurrent jurisdiction, in and for each county, shall by order of reference appoint an attorney or attorneys to hear and determine, by arbitration, property damage liability claims arising out of motor vehicle collisions or accidents and to award actual and punitive damages. This order must be consistent with the provisions of this chapter and may not be inconsistent with the Rules of the Supreme Court of South Carolina. Process and procedure must be as summary and simple as may be reasonable and may provide for the taking of evidence in the form of reports, statements, or itemized bills or in any other manner without the procedural and evidentiary limitations which pertain in jury trials. The court may provide for the taking of depositions of a witness within or without the State.

HISTORY: Former 1976 Code Section 56-11-510 [1962 Code Section 47-750.135; 1974 (58) 2718] recodified as Section 38-77-710 by 1987 Act No. 155, Section 1.



SECTION 38-77-720. Number, qualifications, and compensation of arbitrators; fee paid by claimant.

(a) The order of reference shall establish a panel of arbitrators each of whom must be a member of the bar and the members must be selected for service in particular cases on some fair rotation basis. Three arbitrators shall hear and determine each case and the decision of two of the three arbitrators shall determine the issue. However, the parties to the dispute may, by agreement, provide for determination of the disputed claim by one arbitrator.

(b) Each arbitrator assigned to determine the claim may be compensated, not to exceed thirty-five dollars for his services and time, payable out of the funds of the court and which may not be taxable as costs to either party.

(c) The claimant who is the moving party in seeking arbitration shall pay to the clerk of court a fee of ten dollars. Five dollars must be retained by the clerk as the cost of filing the claim and final judgment and five dollars must be used to pay the cost of service on the other party or parties.

HISTORY: Former 1976 Code Section 56-11-520 [1962 Code Section 46-750.136; 1974 (58) 2718] recodified as Section 38-77-720 by 1987 Act No. 155, Section 1.



SECTION 38-77-730. Request for arbitration; no formal pleading and process; arbitration docket; filing of claim; service of summons to defendant.

(a) Any person who is a party to the disputed property damage liability claim may submit his claim for determination through arbitration. No formal pleading or process is required. The clerk of court of each county shall prepare and keep an arbitration docket and set the cases thereon for arbitration as provided by law for the settling of cases in the court of common pleas.

(b) The claim must be filed with the clerk of court in the county in which the cause of action arose or where the plaintiff or defendant resides. The claim must be filed in triplicate with the clerk of court on forms to be provided by him. The forms shall set forth the names of the parties, the date and place of the accident, and the amount of property damage claimed. The clerk shall file one copy in his office, and one copy must be served upon the defendant as provided by law for service of summons and complaints. The sheriff, or such other person, shall promptly serve the claim upon the defendant and shall receive the sum of five dollars to defray the cost of securing this service. The sheriff, or such other person, serving the process shall promptly file an affidavit of personal service with the clerk of court on forms to be provided by the clerk.

(c) There must be attached to, or made part of, the form a summons to the defendant named notifying him that he should file a response with the clerk of court within thirty days from the date of service and that failure to file a response within thirty days entitles the plaintiff to a default judgment. The form must be signed by the party filing it or his attorney, if any, and shall by order of reference show the address of the person signing it.

HISTORY: Former 1976 Code Section 56-11-530 [1962 Code Section 46-750.137; 1974 (58) 2718] recodified as Section 38-77-730 by 1987 Act No. 155, Section 1.



SECTION 38-77-740. Hearing; notice to parties; damages to be awarded; securing attendance of witnesses.

(a) The court, or the clerk acting for the court, shall assign the arbitrators to hear the matter at the courthouse, or other designated place in the county where the claim is filed, within sixty days after the date of filing, or as soon thereafter as is feasible. The clerk of court shall, on a form provided by him, advise the parties or their attorneys of record, if any, by mail as to the place, date, and time of hearing and shall advise the parties to bring all records which may pertain to the claim, including, but not limited to, the following:

(1) Two estimates of damage to the motor vehicle or its contents signed by the estimator.

(2) Signed receipts for car repairs.

(3) Bills or receipts for other property damages claimed.

The forms shall also contain notice to the parties that, if they cannot attend because of illness or otherwise, the clerk of court must be notified as soon as possible with the request that another date be set for the hearing.

(b) Property damages must be awarded as provided by law, including, but not limited to, actual damages, loss of use, depreciation, and any other property damages which are the direct and proximate result of the accident.

(c) The parties may secure the attendance of witnesses by their voluntary appearance or may secure their attendance by subpoenas prepared and issued in accordance with the laws of this State.

HISTORY: Former 1976 Code Section 56-11-540 [1962 Code Section 46-750.138; 1974 (58) 2718] recodified as Section 38-77-740 by 1987 Act No. 155, Section 1.



SECTION 38-77-750. Enforcement of subpoenas; warrant to produce witnesses; certification of records.

(a) The court of common pleas shall, on application of the arbitrators, or any one of them, or any party or his attorney, enforce by proper proceedings the attendance and testimony of witnesses and the production of records and may punish for contempt of court, by fine or imprisonment or both, the unexcused failure or refusal to attend and give testimony or produce records required by any subpoena issued. The court may issue to the sheriff of the county in which any hearing is held a warrant requiring him to produce at the hearing any witness who has ignored or failed to comply with any subpoena issued and served upon the witness pursuant to this article and the warrant shall authorize and empower the sheriff to arrest and produce at the hearing the witness. It is the duty of the sheriff to do so, but the failure of a witness to appear may be excused on the same grounds as provided by law in the courts of this State.

(b) All records introduced in evidence which are not identified by their preparer must be certified under oath as a correct statement of the facts contained therein.

HISTORY: Former 1976 Code Section 56-11-550 [1962 Code Section 46-750.139; 1974 (58) 2718] recodified as Section 38-77-750 by 1987 Act No. 155, Section 1.



SECTION 38-77-760. Decision of arbitrators.

After receiving the evidence, the arbitrators, or a majority of them, or the single arbitrator if the parties have agreed upon a single arbitrator, shall enter the decision on the back of the original claim and file it with the clerk of court, who shall enter it as a judgment on the records of his office. The arbitrator first appointed shall, on the day the decision is filed with the clerk of court, serve a copy of the decision signed by each arbitrator on each party to the arbitration, either personally or by registered mail, or as provided by agreement.

HISTORY: Former 1976 Code Section 56-11-560 [1962 Code Section 46-750.140; 1974 (58) 2718] recodified as Section 38-77-760 by 1987 Act No. 155, Section 1.



SECTION 38-77-770. Right to appeal decision; procedures.

If any party is dissatisfied with the decision of the arbitrators, or the single arbitrator, he may appeal within twenty days of the decision to the court in which the claim is filed by service upon the other parties of a notice of appeal. Every notice of appeal shall include a statement under oath that the appeal is taken in good faith and not merely for the purpose of delay. The trial on appeal must be a trial de novo.

HISTORY: Former 1976 Code Section 56-11-570 [1962 Code Section 46-750.141; 1974 (58) 2718] recodified as Section 38-77-770 by 1987 Act No. 155, Section 1.



SECTION 38-77-810. Promulgation of standards for assignment of risks to insurance carriers and servicing carriers; establishment of Associated Auto Insurers Plan.

Beginning on March 1, 2003 and continuing thereafter, the director may promulgate reasonable standards for the assignment of risks to insurance carriers and servicing carriers, and an assigned risk plan, hereinafter referred to as the Associated Auto Insurers Plan, must be established by March 1, 2003. More than one assigned risk plan may be established. The director may make reasonable regulations for the assignment of risks to insurance carriers. He shall establish rate classifications, rating schedules, rates, and regulations to be used by insurance carriers issuing assigned risk, policies of motor vehicle liability, physical damage, and underinsured and uninsured motorist insurance in accordance with this chapter as appear to it to be proper in the establishment of rate classifications, rating schedules, rates, and regulations, it shall be guided by the principles and practices which have been established under its statutory authority to regulate motor vehicle liability, physical damage, and medical payments insurance rates, and it may act in conformity with its statutory discretionary authority in such matters.

The servicing carriers for the Associated Auto Insurers Plan may be competitively bid as provided for in this section. If the Associated Auto Insurers Plan is competitively bid, then the director or his designee shall appoint a committee or committees of individuals as he considers qualified to establish standards and procedures for the consideration and evaluation of bids. Insurers or other vendors, in conjunction with a licensed automobile insurer, may submit bids. The committee or committees shall evaluate and award contracts pursuant to the bidding process established by the committee or committees, subject to the final approval of the director or his designee. The director may require a bid fee to cover the expenses of implementing this section.

The plan for the Associated Auto Insurers Plan must contain a provision for which licensed agents and/or brokers may be certified such as to bind insurance policies. The manager of the plan shall establish and maintain an electronic means to bind policies immediately. The electronic effective date procedure shall be available only to producers of record who are certified by the plan.

HISTORY: 1997 Act No. 154, Section 21(A).



SECTION 38-77-820. Application to have risk assigned to insurance carrier licenses to write motor vehicle liability insurance.

Every person who has been unable to obtain a motor vehicle liability policy shall have the right to apply to the director to have his risk assigned to an insurance carrier licensed to write and writing motor vehicle liability insurance in the State and the insurance carrier, whether a stock or mutual company, reciprocal, or interinsurance exchange, or other type or form of insurance organization, as provided in this chapter shall issue a motor vehicle liability policy which will meet at least the minimum requirements for establishing financial responsibility as provided in this chapter, and in addition shall provide, at the option of the insured, reasonable motor vehicle physical damage and medical payments coverages, (both as defined in Chapter 77, Title 38) in the same policy. Every person who has otherwise obtained a motor vehicle liability insurance policy, or who has been afforded motor vehicle liability insurance under the laws of this State, but who was not afforded motor vehicle medical payments insurance or motor vehicle physical damage insurance in the same policy, or who was not afforded such coverages under the provisions of that section, shall have the right to apply to the director to have his risk assigned to an insurance carrier, as provided above, licensed to write and writing either or both coverages, and the insurance carrier shall issue a policy providing the coverage or coverages applied for.

HISTORY: 1997 Act No. 154, Section 21(A).



SECTION 38-77-830. Assigned Risk Pool.

Insurance carriers may satisfy their Associated Auto Insurers Plan obligations by joining with other insurers to establish an Assigned Risk Pool whereby one or more insurers accepts the assignments of other insurers and in return, the other insurers agree to be responsible for any assessment necessary to pay losses associated with the servicing carrier's pool policies. These agreements are subject to approval by the director.

HISTORY: 1997 Act No. 154, Section 21(A).



SECTION 38-77-840. Powers of director.

The director may in its discretion, after reviewing all information pertaining to the applicant or policyholder available from its records, the records of the department, or from other sources:

(1) refuse to assign an application;

(2) approve the rejection of an application by an insurance carrier;

(3) approve the cancellation of a policy of motor vehicle liability, physical damage, and medical payments insurance by an insurance carrier; or

(4) refuse to approve the renewal or the reassignment of an expiring policy.

HISTORY: 1997 Act No. 154, Section 21(A).



SECTION 38-77-841. Information to be supplied by Associated Auto Insurers Plan producers.

The producer of each Associated Auto Insurers Plan must provide on a form promulgated by the director of the Department of Insurance the information as follows:

(1) the name of one other insurance agent and/or insurer representative who has rejected the applicant for automobile insurance;

(2) if the producer has at least one voluntary market for automobile insurance, the producer must provide the application to at least one voluntary market used by that producer and the application must be rejected;

(3) the reason why the applicant is submitting an application to the Associated Auto Insurers Plan. Such reason shall include data on traffic violations, accidents and/or reasons as to why the voluntary market has not provided coverage.

HISTORY: 1997 Act No. 154, Section 21(A).



SECTION 38-77-845. Review of applications.

(A) The director or his designee, or the plan manager, may review each application. Applications which are not complete or accurate, or both, shall be considered in violation of Section 38-57-30 and are subject to penalty. The department shall promulgate regulations to enforce this section. Penalties may include suspension of binding authority, fines up to five thousand dollars, and revocation of license.

(B) The director or his designee may review each application and provide such application to other qualified insurers upon request who may provide the insurance in the voluntary market at a rate less than the Associated Auto Insurers Plan rate. In such a case, the producer shall not receive commission on the sale of such policy.

(C) In his review of the agent's or broker's residual market business, the director or his designee may consider whether the insurer, agent, or broker is participating in a pattern of unfair discrimination as provided in Section 38-77-122 and Section 38-77-123.

HISTORY: 1997 Act No. 154, Section 21(A).



SECTION 38-77-850. Confidentiality of information filed with director.

Any information filed with the director by an insurance carrier in connection with an assigned risk must be confidential and solely for the information of the director and its staff and must not be disclosed to any person, including an applicant, policyholder, and any other insurance carrier.

HISTORY: 1997 Act No. 154, Section 21(A).



SECTION 38-77-860. Disclosure of reasons for director's decisions not required; liability.

(A) The director is not required to disclose to any person, including the applicant or policyholder, its reasons for:

(1) refusing to assign an application;

(2) approving the rejection of an application by an insurance carrier;

(3) approving the cancellation of a policy of motor vehicle liability, physical damage, and medical payments insurance by an insurance carrier; or

(4) refusing to approve the renewal or the reassignment of an expiring policy.

(B) The director or anyone acting for him is not held liable for any act or omission in connection with the administration of the duties imposed upon it by the provisions of this chapter, except upon proof of actual malfeasance.

HISTORY: 1997 Act No. 154, Section 21(A).



SECTION 38-77-870. Availability of assignment of risks provisions to nonresidents and personnel of the Armed Forces.

The provisions of this chapter relevant to the assignment of risks must be available to nonresidents who are unable to obtain a policy of motor vehicle liability, physical damage, and medical payments insurance with respect only to motor vehicles registered and used in the State. Provided, however, that assignment through the South Carolina Automobile Insurance Plan also must be available to personnel of the Armed Forces of the United States who are on active duty and who officially are stationed in this State if they possess a valid motor vehicle driver's license issued by another state or territory of the United States or by the District of Columbia, regardless of the state of registration of their motor vehicle, if their motor vehicle is garaged principally in this State.

HISTORY: 1997 Act No. 154, Section 21(A); 2003 Act No. 73, Section 16, eff June 25, 2003.



SECTION 38-77-880. Availability of assignment of risks provisions to carriers legally required to carry public liability and property damage insurance.

Notwithstanding any other provision of law, the provisions of this chapter relating to assignment of risks must be available to carriers by motor vehicle who are required by law to carry public liability and property damage insurance for the protection of the public.

HISTORY: 1997 Act No. 154, Section 21(A).



SECTION 38-77-1110. Short title.

This article may be cited as the "Motor Vehicle Theft and Motor Vehicle Insurance Fraud Reporting-Immunity Act".

HISTORY: Former 1976 Code Section 38-37-1610 [1986 Act No. 513, Section 1] recodified as Section 38-77-1110 by 1987 Act No. 155, Section 1.



SECTION 38-77-1120. Definitions.

As used in this article:

(a) "Authorized agency" means:

(1) the South Carolina State Law Enforcement Division, the Department of Public Safety, the sheriff's department of any county of this State, and any duly constituted criminal investigative department or agency of another state of the United States;

(2) the Attorney General of this State, any circuit solicitor of this State, any prosecuting attorney for a county, circuit, or district of another state or of the United States;

(3) the South Carolina Department of Insurance and the South Carolina Department of Consumer Affairs of the Attorney General's Office; and

(4) the United States Department of Justice and its Federal Bureau of Investigation.

(b) "Relevant" means having any tendency to make the existence of any fact that is of consequence to the investigation or determination of the issue more probable or less probable than it would be without the evidence.

(c) "Action" means affirmative acts and the failure to take action.

(d) "Immune" means that neither a civil action nor a criminal prosecution may arise from any action taken pursuant to this article unless actual malice on the part of the insurance company or authorized agency against the insured or gross negligence or reckless disregard for his rights is present.

HISTORY: Derived from 1976 Code Section 38-37-1620 [1986 Act No. 513, Section 2] recodified as Section 38-77-1120 by 1987 Act No. 155, Section 1; 1992 Act No. 454, Section 1; 1993 Act No. 181, Section 829; 1996 Act No. 459, Section 64.



SECTION 38-77-1130. Provision to authorized agencies, by insurance companies, of information regarding motor vehicle theft or motor vehicle insurance fraud; release of information by authorized agencies; immunity from liability.

(a) Any authorized agency may require, in writing, the insurance company at interest to release to the requesting agency any or all relevant information or evidence considered important to the authorized agency which the company may have in its possession, relating to any specific motor vehicle theft or motor vehicle insurance fraud. Relevant information includes:

(1) pertinent insurance policy information relevant to theft or fraud under investigation and any application for a policy;

(2) policy premium payment records which are available;

(3) history of previous claims made by the insured;

(4) material relating to the investigation of the loss including statements of any person, proof of loss, and any other evidence relevant to the investigation.

(b) When an insurance company has reason to believe that a motor vehicle loss in which it has an interest may involve theft or a fraudulent claim, the company may notify, in writing, an authorized agency and provide it with any or all material developed from the company's inquiry into the loss; however, when this information includes possible evidence of motor vehicle theft or motor vehicle insurance fraud involving specifically named persons, the information in all cases may be furnished to the solicitor in the circuit where the loss occurred and he shall furnish the information to other authorized agencies if he considers the action appropriate. When an insurance company provides any one of the authorized agencies with notice of a theft or fraud, it is sufficient notice for the purpose of this article.

(c) The authorized agency provided with information may release or provide the information to any agency asked to participate in the investigation.

(d) Any insurance company providing information to an authorized agency has the right to be informed, upon written request, as to the status of the case by the agency within a reasonable time, as determined by the authorized agency.

(e) Any insurance company or authorized agency which releases information, whether oral or written, and any person acting in their behalf, pursuant to this article, is immune from any liability arising out of the release.

HISTORY: Former 1976 Code Section 38-37-1630 [1986 Act No. 513, Section 3] recodified as Section 38-77-1130 by 1987 Act No. 155, Section 1.



SECTION 38-77-1140. Requirement that information be held in confidence until release is required; obligation of authorized agency, and its agents and employees, to testify.

(a) Any authorized agency or insurance company which receives any information furnished pursuant to this article shall hold the information in confidence until its release is required pursuant to a criminal or civil action or proceeding.

(b) Any authorized agency, its agents, or employees, may be required to testify in any litigation in which the insurance company at interest is named as a party.

HISTORY: Former 1976 Code Section 38-37-1640 [1986 Act No. 513, Section 4] recodified as Section 38-77-1140 by 1987 Act No. 155, Section 1.



SECTION 38-77-1150. Prohibitions relative to disclosure or nondisclosure of information.

(a) No person may intentionally or knowingly refuse to release any information requested pursuant to this article.

(b) No person may fail to hold in confidence information required to be held in confidence by this article.

HISTORY: Former 1976 Code Section 38-37-1650 [1986 Act No. 513, Section 5] recodified as Section 38-77-1150 by 1987 Act No. 155, Section 1.



SECTION 38-77-1160. Violations and penalties.

Any person who violates the provisions of this article is guilty of a misdemeanor and upon conviction must be fined not more than three thousand dollars or imprisoned for not more than two years, or both.

HISTORY: Former 1976 Code Section 38-37-1660 [1986 Act No. 513, Section 6] recodified as Section 38-77-1160 by 1987 Act No. 155, Section 1.






CHAPTER 78 - SERVICE CONTRACTS

SECTION 38-78-10. Purpose of chapter; applicability; motor vehicle manufacturer's service contracts.

(A) The purpose of this chapter is to create a legal framework within which service contracts may be sold in this State.

(B) This chapter does not apply to:

(1) warranties;

(2) maintenance agreements;

(3) commercial transactions;

(4) warranties, service contracts, or maintenance agreements offered by public utilities on their transmission devices to the extent they are regulated by the Public Service Commission or the Department of Health and Environmental Control;

(5) service contracts sold or offered for sale to persons other than consumers.

(C) Motor vehicle manufacturer's service contracts on the motor vehicle manufacturer's products shall comply with Sections 38-78-50 (A) and (D), to (N), Section 38-78-60, and Section 38-78-100, as applicable.

(D) The types of agreements referred to in subsection (B) of this section do not have to comply with any provision of the insurance laws of this State.

HISTORY: 2000 Act No. 330, Section 2.



SECTION 38-78-20. Definitions.

As used in this chapter:

(1) "Administrator" means the person who is responsible for the administration of the service contracts or the service contracts plan or who is responsible for any filings required by this chapter.

(2) "Director" means the Director of the Department of Insurance.

(3) "Consumer" means a natural person who buys other than for purposes of resale any tangible personal property that is distributed in commerce and that is normally used for personal, family, or household purposes and not for business or research purposes.

(4) "Maintenance agreement" means a contract of limited duration that provides for scheduled maintenance only.

(5) "Motor vehicle manufacturer" means a person that:

(a) manufactures or produces motor vehicles and sells motor vehicles under its own name or label;

(b) is a wholly owned subsidiary of the person who manufactures or produces motor vehicles;

(c) is a corporation which owns one hundred percent of the person who manufactures or produces motor vehicles;

(d) does not manufacture or produce motor vehicles, but sells motor vehicles under its trade name label;

(e) manufactures or produces motor vehicles and sells such motor vehicles under the trade name or label of another person; or

(f) does not manufacture or produce motor vehicles but, pursuant to a written contract, licenses the use of its trade name or label to another person that sells motor vehicles under the licensor's trade name or label.

(6) "Nonoriginal manufacturer's parts" means replacement parts not made for or by the original manufacturer of the property commonly referred to as "after market parts".

(7) "Person" means an individual, partnership, corporation, incorporated or unincorporated association, joint stock company, reciprocal, syndicate, or any similar entity or combination of entities acting in concert.

(8) "Premium" means the consideration paid to an insurer for a reimbursement insurance policy.

(9) "Provider" means a person who is contractually obligated to the service contract holder under the terms of the service contract.

(10) "Provider fee" means the consideration paid for a service contract.

(11) "Reimbursement insurance policy" means a policy of insurance issued to a provider to either provide reimbursement to the provider under the terms of the insured service contracts issued or sold by the provider or, in the event of the provider's nonperformance, to pay on behalf of the provider all covered contractual obligations incurred by the provider under the terms of the insured service contracts issued or sold by the provider.

(12) "Service contract" means a contract or agreement for a separately stated consideration for a specific duration to perform the repair, replacement, or maintenance of property or indemnification for repair, replacement, or maintenance, for the operational or structural failure due to a defect in materials, workmanship, or normal wear and tear, with or without additional provisions for incidental payment of indemnity under limited circumstances including, but not limited to, towing, rental, and emergency road service. Service contracts may provide for the repair, replacement, or maintenance of property for damage resulting from power surges and accidental damage from handling.

(13) "Service contract holder" or "contract holder" means a person who is the purchaser or holder of a service contract.

(14) "Warranty" means a warranty made solely by the manufacturer, importer, or seller of property or services without charge, that is not negotiated or separated from the sale of the product, that is incidental to the sale of the product, and that guarantees indemnity for defective parts, mechanical or electrical breakdown, labor, or other remedial measures, such as repair or replacement of the property or repetition of services.

HISTORY: 2000 Act No. 330, Section 2.



SECTION 38-78-30. Appointment of administrator; requirements for sale of contracts; registration and fees; financial security requirements; right to return contract; cancellation.

(A) A provider may, but is not required to, appoint an administrator or other designee to be responsible for any or all of the administration of service contracts and compliance with this chapter.

(B) A service contract must not be issued, sold, or offered for sale in this State unless the provider or its designee has:

(1) provided a receipt for, or other written evidence of, the purchase of the service contract to the contract holder;

(2) provided a copy of the service contract to the service contract holder within a reasonable period of time from the date of purchase; and

(3) complied with this chapter.

(C) Each provider of service contracts sold in this State shall file a registration with the director on a form prescribed by the director. Each provider shall pay to the department a fee of two hundred dollars annually.

(D) In order to assure the faithful performance of a provider's obligations to its contract holders each provider shall be responsible for complying with the requirements of either item (1), (2), or (3) of this subsection (D):

(1) insure all service contracts under a reimbursement insurance policy issued by an insurer authorized to transact insurance business in this State or issued pursuant to Section 38-45-110; or

(2)(a) maintain a funded reserve account for its obligations under its service contracts issued and outstanding in this State. The reserves may not be less than forty percent of gross consideration received, less claims paid, on the sale of the service contract for all in-force contracts. The reserve account is subject to examination and review by the director; and

(b) place in trust with the director a financial security deposit having a value of not less than five percent of the gross consideration received, less claims paid, on the sale of the service contract for all service contracts issued and in force, but not less than twenty-five thousand dollars, consisting of one of the following:

(i) a surety bond issued by an authorized surety;

(ii) securities of the type eligible for deposit by authorized insurers in this State;

(iii) cash;

(iv) a letter of credit issued by a qualified financial institution; or

(v) another form of security prescribed by regulations promulgated by the director; or

(3)(a) maintain, or its parent company maintain, a net worth or stockholder's equity of one hundred million dollars; and

(b) upon request, provide the director with a copy of the provider's, or the provider's parent company's, most recent Form 10-K or Form 20-F filed with the Securities and Exchange Commission (SEC) within the last calendar year, or if the provider or the provider's parent company does not file with the SEC, a copy of the provider's or the provider's parent company's audited financial statements which show a net worth of the provider or its parent company of at least one hundred million dollars. If the provider's parent company's Form 10-K, Form 20-F, or audited financial statements are filed to meet the provider's financial stability requirement, then the parent company shall agree to guarantee the obligations of the provider relating to service contracts sold by the provider in this State.

(E) Except for the requirements specified in subsection (D) of this section, no other financial security requirements shall be required by the director for service contract providers.

(F) Service contracts shall require the provider to permit the service contract holder to return the service contract within twenty days of the date the service contract was mailed to the service contract holder or within ten days of delivery if the service contract is delivered to the service contract holder at the time of sale or within a longer time period permitted under the service contract. Upon return of the service contract to the provider within the applicable time period, if no claim has been made under the service contract prior to its return to the provider, the service contract is void and the provider shall refund to the service contract holder, or credit the account of the service contract holder, with the full purchase price of the service contract. The right to void the service contract provided in this subsection is not transferable and shall apply only to the original service contract purchaser and only if no claim has been made prior to its return to the provider. A ten percent penalty per month shall be added to a refund that is not paid or credited within forty-five days after return of the service contract to the provider.

(G) If the provider cancels the service contract, the provider shall mail a written notice to the contract holder at the last known address of the service contract holder contained in the records of the provider at least fifteen days prior to cancellation by the provider. Prior notice is not required if the reason for cancellation is nonpayment of the provider fee, a material misrepresentation by the service contract holder to the provider, or a substantial breach of duties by the service contract holder relating to the covered product or its use. The notice shall state the effective date of the cancellation and the reason for the cancellation.

(H) Provider fees collected on service contract are not subject to premium taxes.

(I) Except for the registration requirements in subsection (C) of this section, providers and related service contract sellers, administrators, and other persons marketing, selling, or offering to sell service contracts are exempt from state licensing requirements.

(J) The marketing, sale, offering for sale, issuance, making, proposing to make, and administration of service contracts by providers and related service contract sellers, administrators, and other persons shall be exempt from all other provisions of Title 38.

HISTORY: 2000 Act No. 330, Section 2.



SECTION 38-78-40. Reimbursement insurance policies.

(A) Reimbursement insurance policies insuring service contracts issued, sold, or offered for sale in this State shall conspicuously state that the insurer that issued the policy shall either reimburse or pay on behalf of the provider any covered sums the provider is legally obligated to pay or in the event of the provider's nonperformance, shall provide the service which the provider is legally obligated to perform according to the provider's contractual obligations under the service contracts issued or sold by the provider.

(B) In the event covered service is not provided by the service contract provider within sixty days of proof of loss by the service contract holder, the contract holder is entitled to apply directly to the reimbursement insurance company.

HISTORY: 2000 Act No. 330, Section 2.



SECTION 38-78-50. Service contracts; required provisions.

(A) Service contracts marketed, issued, sold, offered for sale, made, proposed to be made, or administered in this State shall be written, printed, or typed in clear, understandable language that is easy to read and shall disclose the requirements in this section as applicable.

(B) Service contracts insured under a reimbursement insurance policy pursuant to Section 38-78-30(D)(1) shall contain a statement in substantially the following form: "Obligations of the provider under this service contract are insured under a service contract reimbursement insurance policy." The service contract shall also conspicuously state the name and address of the insurer.

(C) Service contracts not insured under a reimbursement insurance policy pursuant to Section 38-78-30(D)(1) of this chapter shall contain a statement in substantially the following form: "Obligations of the provider under this service contract are backed by the full faith and credit of the provider." A claim against the provider shall also include a claim for return of the unearned provider fee. The service contract shall also conspicuously state the name and address of the provider.

(D) Service contracts shall identify any administrator, if different from the providers, the provider obligated to perform the service under the contract, the service contract seller, and the service contract holder to the extent that the name of the service contract holder has been furnished by the service contract holder. The identities of such parties are not required to be preprinted on the service contract and may be added to the service contract at the time of sale.

(E) Service contracts shall conspicuously state the total purchase price and the terms under which the service contract is sold. The purchase price is not required to be preprinted on the service contract and may be negotiated at the time of sale with the service contract holder.

(F) If prior approval of repair work is required, the service contracts shall conspicuously state the procedure for obtaining prior approval and for making a claim, including either a toll-free telephone number for claim service or a procedure for obtaining emergency repairs performed outside of normal business hours.

(G) Service contracts shall conspicuously state the existence of any deductible amount, if applicable.

(H) Service contracts shall specify the merchandise and services to be provided and any limitations, exceptions, or exclusions.

(I) Service contracts covering automobiles shall state the conditions upon which the use of nonoriginal manufacturers' parts, or substitute service, may be allowed. Conditions stated shall comply with applicable state and federal laws.

(J) Service contracts shall state any restrictions governing the transferability of the service contract, if applicable.

(K) Service contracts shall state the terms, restrictions, or conditions governing cancellation of the service contract prior to the termination or expiration date of the service contract by either the provider or the service contract holder.

(L) Service contracts shall set forth all of the obligations and duties of the service contract holder, such as the duty to protect against any further damage and any requirement to follow the owner's manual.

(M) Service contracts shall clearly state whether or not the service contract provides for or excludes consequential damages or preexisting conditions, if applicable.

(N) Service contracts must disclose the right of the service contract holder to return the contract and receive a full refund pursuant to Section 38-78-30(F).

HISTORY: 2000 Act No. 330, Section 2.



SECTION 38-78-60. Provider name restrictions; misleading statements in contracts or literature; purchase of contract as condition of loan.

(A) A provider may not use in its name the words " insurance", "casualty", "guaranty", "surety", "mutual", or any other words descriptive of the insurance, casualty, guaranty, or surety business or a name deceptively similar to the name or description of any insurance or surety corporation or any other provider. This section does not apply to a company that was using any of the prohibited language in its name before the effective date of this chapter. However, a company using the prohibited language in its name shall conspicuously include in its service contracts a statement in substantially the following form: "This agreement is not an insurance contract".

(B) A provider or its representative in its service contracts or literature may not make, permit, or cause to be made any false or misleading statement, or deliberately omit any material statement that would be considered misleading if omitted, in connection with the sale, offer to sell, or advertisement of a service contract.

(C) A person such as a bank, savings and loan association, lending institution, manufacturer, or seller of any product shall not require the purchase of a service contract as a condition of a loan or a condition for the sale of any property.

HISTORY: 2000 Act No. 330, Section 2.



SECTION 38-78-70. Provider to maintain accounts, books, and records.

(A) A provider shall maintain accurate accounts, books, and records concerning transactions regulated under this chapter which shall include:

(1) copies of each type of service contract issued;

(2) the name and address of each service contract holder to the extent that the name and address have been furnished by the service contract holder;

(3) a list of the locations where service contracts are marketed, sold, or offered for sale; and

(4) recorded claims files which shall contain at least the dates and description of claims related to the service contracts.

Except as provided in subsection (B), the provider shall retain all records required to be maintained by this section for at least one year after the specified period of coverage has expired.

The records required under this chapter may be, but are not required to be, maintained on a computer disk or other recordkeeping technology. If records are maintained in other than hard copy, the records must be capable of duplication to legible hard copy at the request of the director.

(B) A provider discontinuing business in this State shall maintain its records until it furnishes the director satisfactory proof that it has discharged all obligations to contract holders in this State.

(C) The provider shall make all accounts, books, and records concerning transactions regulated under this chapter, or other pertinent laws, available to the director upon request.

HISTORY: 2000 Act No. 330, Section 2.



SECTION 38-78-80. Termination of reimbursement insurance policy.

As applicable, an insurer that issued a reimbursement insurance policy may not terminate the policy until a notice of termination in accordance with Chapter 75 of this title has been mailed or delivered to the director. The termination of a reimbursement insurance policy does not reduce the issuer's responsibility for service contracts issued by providers before the date of the termination.

HISTORY: 2000 Act No. 330, Section 2.



SECTION 38-78-90. Insurers deemed to have received premiums upon payment of provider fees by consumer; insurer's right to seek indemnification.

(A) Insurers issuing reimbursement insurance to providers are deemed to have received the premiums for such insurance upon the payment of provider fees by consumers for service contracts issued by such insured providers.

(B) This chapter does not prevent or limit the right of an insurer which issued a reimbursement insurance policy to seek indemnification or subrogation against a provider if the issuer pays, or is obligated to pay, the service contract holder sums that the provider was obligated to pay pursuant to the provisions of the service contract or under a contractual agreement.

HISTORY: 2000 Act No. 330, Section 2.



SECTION 38-78-100. Director empowered to enforce chapter; request for hearing; enforcement actions; civil penalties.

(A) The director may conduct investigations or examinations of providers, administrators, insurers, or other persons to enforce the provisions of this chapter and protect service contract holders in this State. Upon request of the director, the provider shall make all accounts, books, and records concerning service contracts sold by the provider available to the director which are necessary to enable the director to reasonably determine compliance or noncompliance with this chapter.

(B) The director may take action which is necessary or appropriate to enforce the provisions of this chapter and the director's regulations and orders and to protect service contract holders in this State.

If a service contract provider violates a provision of this chapter, a regulation promulgated under this chapter, or an order issued by the director, the director may:

(1) order the service contract provider to cease and desist from committing the violation;

(2) issue an order prohibiting a service contract provider from selling or offering for sale service contracts;

(3) issue an order imposing a civil penalty; or

(4) any combination of these.

(C) A person aggrieved by an order issued under this section may request a hearing before the director. The hearing request must be filed with the director within twenty days of the date the director's order is effective.

Pending the hearing and the decision by the director, the director shall suspend the effective date of the order.

At the hearing, the burden is on the director to show why the order issued pursuant to this section is justified. If the issuance of the order is upheld by the director, the person may file an appeal with the Administrative Law Judge Division.

(D) The director may bring an action under the Administrative Law Judge Division or in circuit court for an injunction or other appropriate relief to enjoin threatened or existing violations of this chapter or of the director's orders or regulations. An action filed under this section may also seek restitution on behalf of persons aggrieved by a violation of this chapter or orders or regulations of the director.

(E) A person in violation of this chapter or an order or regulation of the director may be assessed a civil penalty not to exceed one thousand dollars per violation and no more than ten thousand dollars in the aggregate for all violations of a similar nature; provided, however, that if a person is found by a court of competent jurisdiction to have been in wilful violation of this chapter or an order or regulation of the director, then such person is subject to a penalty of one thousand dollars per violation with no aggregate limit.

For purposes of this section, violations of a similar nature, which are considered technical and unintentional by the Department of Insurance lacking the requisite wilful intent, are subject to the ten thousand dollar aggregate penalty limit and are defined as a violation which consists of the same or similar course of conduct, action, or practice, irrespective of the number of times the act, conduct, or practice which is determined to be a violation of this chapter occurred.

(F) The authority of the director under this section is in addition to other authority of the director as provided by law.

HISTORY: 2000 Act No. 330, Section 2.



SECTION 38-78-110. Promulgation of regulations.

The director may promulgate regulations necessary to effectuate this chapter.

HISTORY: 2000 Act No. 330, Section 2.



SECTION 38-78-120. Severability.

If any provision of this chapter, or the application of the provision to any person or circumstances, is held invalid, the remainder of the chapter, and the application of the provision to a person or circumstances other than those as to which it is held invalid, is not affected.

HISTORY: 2000 Act No. 330, Section 2.






CHAPTER 79 - MEDICAL MALPRACTICE INSURANCE

SECTION 38-79-20. Medical malpractice judgments, settlements, agreements and awards to be filed by insurers with appropriate licensing board.

All medical malpractice insurance carriers shall file with the appropriate professional or occupational licensing board all final judgments, settlements, agreements, and awards against any licensee of that board. All information relative to parties involved is and shall remain confidential.

HISTORY: 1988 Act No. 427; 1993 Act No. 181, Section 830.



SECTION 38-79-30. Volunteer health care provider not liable for civil damages; exception.

No licensed health care provider, as defined in Section 38-79-410, who renders medical services voluntarily and without compensation or the expectation or promise of compensation and seeks no reimbursement from charitable and governmental sources is liable for any civil damages for any act or omission resulting from the rendering of the services unless the act or omission was the result of the licensed health care provider's gross negligence or wilful misconduct. The agreement to provide a voluntary, noncompensated service must be made before rendering service in the case of a nonemergency and may be evidenced by the provider's giving notice to the patient or to the person responsible for the patient's care and acting for the patient that the service being rendered is voluntary and without compensation.

HISTORY: 1994 Act No. 461, Section 2; 2010 Act No. 153, Section 1, eff May 11, 2010.



SECTION 38-79-40. Employment and compensation restrictions on members of board of Joint Underwriting Association and Board of Governors of Patients' Compensation Fund; exception.

(A) A person who serves on the Board of the Joint Underwriting Association or the Board of Governors of the Patients' Compensation Fund is prohibited from being employed in any manner or compensated by the Joint Underwriting Association or the Patients' Compensation Fund, and this prohibition continues for one year after the person ceases to be a member of the board.

(B) No provision of this section may be construed to prohibit an insurance agent from selling insurance products from the association or from receiving commissions as a result of selling insurance products from the association.

HISTORY: 2005 Act No. 32, Section 6, eff July 1, 2005, for causes of action arising after that date.



SECTION 38-79-110. Definitions.

As used in this article:

(1) "Association" means any joint underwriting association established pursuant to the provisions of this article.

(2) "Licensed health care providers" means physicians and surgeons, nurses, oral surgeons, dentists, pharmacists, chiropractors, podiatrists, hospitals, nursing homes, or any similar major category of licensed health care providers. The term "licensed health care provider" also includes blood centers which collect, process, and distribute blood to hospitals and physicians for the care of patients if these blood centers as of July 1, 1997, were insured with the Joint Underwriting Association.

(3) "Medical malpractice insurance" means medical professional liability insurance or insurance protection against the legal liability of the insured and against loss, damage, or expense incident to a claim arising out of the death or injury of any person as the result of negligence or malpractice in rendering or failing to render professional service by any licensed physician, licensed health care provider, or hospital.

(4) "Net direct premiums" means gross direct premiums written on bodily injury liability insurance, other than automobile liability insurance, homeowners liability insurance, and farmowners liability insurance, including the liability component of multiple peril package policies, as computed by the director or his designee, less return premiums or the unused or unabsorbed portions of premium deposits.

HISTORY: 1987 Act No. 155, Section 1; 1988 Act No. 306, Section 1; 1993 Act No. 181, Section 830; 1997 Act No. 62, Section 2.



SECTION 38-79-120. Association created; membership as a condition of authority to transact insurance; purpose; calling Association into operation.

(1) A joint underwriting association (association) is created, consisting of all insurers authorized to write within this State, on a direct basis, bodily injury liability insurance, other than automobile bodily injury liability insurance, homeowners liability insurance, and farmowners liability insurance, including insurers covering such peril in multiple peril package policies. Every such insurer is and must remain a member of the association as a condition of its authority to continue to transact such kind of insurance in this State.

(2) The purpose of the association is to provide medical malpractice insurance on a self-supporting basis to the fullest extent possible.

(3) The association must be called into operation at any time that the department finds and declares the existence of an emergency because of the unavailability of medical malpractice liability insurance, or the unavailability of medical malpractice liability insurance on a reasonable basis through normal channels, in respect to all or any one or more of the major categories of licensed health care providers listed in item (2) of Section 38-79-110.

HISTORY: 1987 Act No. 155, Section 1; 1988 Act No. 306, Section 2; 1993 Act No. 181, Section 830.



SECTION 38-79-130. Powers of association; policy limits.

The association, pursuant to the provisions of this article and the approved plan of operation in respect to medical malpractice insurance, has the power on behalf of its members to:

(1) issue, or cause to be issued, policies of insurance to applicants including incidental coverages including, but not limited to, premises or operations liability coverage on the premises where services are rendered, all subject to limits of liability as specified in the plan of operation but not to exceed two hundred thousand dollars for each claim under one policy and six hundred thousand dollars for all claims under one policy in any one year; provided, however, that the association may offer policies up to one million dollars for each claim under one policy and three million dollars for all claims under one policy in any one year only upon approval of the board of the association and with the written concurrence of the Board of Governors of the South Carolina Patients' Compensation Fund;

(2) underwrite medical malpractice insurance and to adjust and pay losses with respect to it or to appoint service companies to perform those functions;

(3) cede and assume reinsurance.

HISTORY: 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 830; 2000 Act No. 313, Section 1; 2008 Act No. 348, Section 7, eff June 16, 2008.



SECTION 38-79-140. Plan of operation.

(1) The association must operate pursuant to a plan of operation which shall provide for economic, fair, and nondiscriminatory administration and for the prompt and efficient provision of medical malpractice insurance and may contain other provisions including, but not limited to, preliminary assessment of all members for initial expenses necessary to commence operations, establishment of necessary facilities, management of the association, assessment of the members to defray losses and expenses, commissions arrangements, reasonable and objective underwriting standards, acceptance and cession of reinsurance, appointment of servicing carriers, and procedures for determining amounts of insurance to be provided by the association.

(2) The plan of operation shall provide that any profit achieved by the association must be added to the reserves of the association or returned to the policyholders as a dividend.

(3) The plan of operation becomes effective and operative no later than thirty days after the declaration of any emergency by the department.

(4) Amendments to the plan of operation may be made by the directors of the association with the approval of the director or his designee or must be made at the direction of the director or his designee after due notice and public hearing.

HISTORY: 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 830.



SECTION 38-79-150. Application for coverage.

Any licensed health care provider in a category in which the department has declared an emergency exists is entitled to apply to the association for coverage. The application may be made on behalf of the applicant by a licensed agent or broker authorized in writing by the applicant. If the association determines that the applicant meets the underwriting standards of the association as set forth in the approved plan of operation and there is no unpaid, uncontested premium due from the applicant for any prior insurance of the same kind, the association, upon receipt of the premium, or a portion thereof as prescribed by the plan of operation, shall cause to be issued a policy of medical malpractice liability insurance for a term of one year.

The rates, rating plans, rating rules, rating classifications, territories, and policy forms applicable to insurance written by the association and the statistical and experience data relating thereto are subject to this article and to those provisions of Chapter 73 of this title which are not inconsistent with the purposes and provisions of this article.

HISTORY: 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 830.



SECTION 38-79-160. Statistical data and plan.

The director or his designee shall obtain complete statistical data in respect to medical malpractice losses and reparation costs as well as all other costs or expenses which underlie or are related to medical malpractice liability insurance. He shall promulgate any statistical plan he considers necessary for the purpose of gathering data referable to loss and loss adjustment expense experience and other expense experience. When a statistical plan is promulgated all members of the association shall adopt and use it. The director or his designee shall also obtain statistical data in respect to the costs of compensating or rehabilitating victims of medical malpractice without respect to insurance for purposes of studying the feasibility or desirability of alternative medical malpractice compensation systems and estimating the impact of medical malpractice loss and insurance costs upon other compensation and insurance systems such as workers' compensation and accident and health insurance. He may require from any person obtaining insurance through the association loss, claim, or expense data. This information or data is confidential and the physician-patient privilege must be preserved.

HISTORY: 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 830.



SECTION 38-79-170. Investment income considered in rates and determination of profit or loss of Association.

In respect to the structuring of rates for medical malpractice liability insurance and the determination of the profit or loss of the association in respect to that insurance, due consideration must be given by the director or his designee to all investment income.

HISTORY: 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 830.



SECTION 38-79-180. Initial filings of policy forms, rates, etc.

Within a time that the director or his designee directs, the association shall submit, for the approval of the director or his designee, an initial filing, in proper form, of policy forms, classifications, rates, rating plans, and rating rules applicable to medical malpractice liability insurance to be written by the association. In the event the director or his designee disapproves the initial filing, in whole or in part, the association shall amend the filing, in whole or in part, in accordance with the direction of the director or his designee. If the director or his designee is unable to approve the filing or amended filing, within the time specified, he shall promulgate the policy forms, classifications, rates, rating plans, and rules to be used by the association in making rates for and writing the insurance.

HISTORY: 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 830.



SECTION 38-79-190. Policy forms and rate structure; claims-made or occurrence basis; forbidden provisions; rates charged.

(1) The board of directors shall specify whether policy forms and the rate structure must be on a "claims-made" or "occurrence" basis and coverage may be provided by the association only on the basis specified by the board of directors. The board of directors shall specify the "claims-made" basis only if the contract makes provision for residual "occurrence" coverage upon the retirement, death, disability, or removal from the State of the insured. Provision may be made for a premium charge allocable to any such residual "occurrence" coverage and the premium charges for the residual coverage must be segregated and separately maintained for such purpose which may include the reinsurance of all or a part of that portion of the risk.

(2) The policy may not contain any limitation in relation to the existing law in tort as provided by the statute of limitations of the State of South Carolina.

(3) The policy form whether on a "claims-made" or "occurrence" basis may not require as a condition precedent to settlement or compromise of any claim the consent or acquiescence of the insured. However, such settlement or compromise may never be held or considered to be an admission of fault or wrongdoing by the insured.

(4) The premium rate charged for either or both "claims-made" or "occurrence" coverage must be at rates established on an actuarially sound basis, including consideration of trends in the frequency and severity of losses, and must be calculated to be self-supporting.

HISTORY: 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 830; 1997 Act No. 19, Section 1.



SECTION 38-79-200. Rate increase or assessment authorized.

The association is authorized to provide a rate increase or assessment which is subject to the approval of the director or his designee.

HISTORY: 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 830.



SECTION 38-79-210. Deficits to be recouped.

Any deficit sustained by the Association in any year must be recouped, pursuant to the plan of operation and the rating plan then in effect, by one or both of the following procedures:

(1) An assessment upon the policyholders which may not exceed one additional annual premium at the then current rate.

(2) A rate increase applicable prospectively.

HISTORY: 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 830.



SECTION 38-79-220. Recoupment.

Effective after the initial year of operation, rates, rating plans, and rating rules, and any provision for recoupment through policyholder assessment or premium rate increase, must be based upon the association's loss and expense experience and investment income, together with any other information based upon such experience and income as the director or his designee considers appropriate. The resultant premium rates must be on an actuarially sound basis and must be calculated to be self-supporting.

In the event that sufficient funds are not available for the sound financial operation of the association, pending recoupment as provided in Section 38-79-210, all members shall, on a temporary basis, contribute to the financial requirements of the association in the manner provided for in Section 38-79-230. Any such contribution must be reimbursed to the members following recoupment as provided in Section 38-79-210.

HISTORY: 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 830.



SECTION 38-79-230. Insurer participation in the Association.

All insurers which are members of the association shall participate in its writings, expenses, profits, and losses in the proportion that the net direct premiums of each member (excluding that portion of premiums attributable to the operation of the association) written during the preceding calendar year bear to the aggregate net direct premiums written in this State by all members of the association. Each insurer's participation in the association must be determined annually on the basis of the net direct premiums written during the preceding calendar year, as reported in the annual statements and other reports filed by the insurer with the department. The assessment of a member insurer, after hearing, may be ordered deferred in whole or in part upon application by the insurer if, in the opinion of the director or his designee, payment of the assessment may render the insurer insolvent or in danger of insolvency or otherwise may leave the insurer in a condition that further transaction of the insurer's business may be hazardous to its policyholders, creditors, members, subscribers, stockholders, or the public. If payment of an assessment against a member insurer is deferred by order of the director or his designee in whole or in part, the amount by which the assessment is deferred must be assessed against other member insurers in the same manner as provided in this section. In the order of deferral or in subsequent orders as may be necessary, the director or his designee shall prescribe a plan by which the assessment deferred must be repaid to the association by the impaired insurer with interest at the six-month treasury bill rate adjusted semiannually. Profits, dividends, or other funds of the association to which the insurer is otherwise entitled may not be distributed to the impaired insurer but must be applied toward repayment of any assessment until the obligation has been satisfied. The association shall distribute the repayments, including interest on them, to the other member insurers on the basis on which assessments were made.

HISTORY: 1987 Act No. 155, Section 1; 1989 Act No. 129, Section 1; 1993 Act No. 181, Section 830.



SECTION 38-79-240. Plans to be binding on members of Association.

Every member of the Association is bound by the approved plan of operation of the Association and by any other rules the board of directors of the Association lawfully prescribes.

HISTORY: 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 830.



SECTION 38-79-250. Obligations of terminated members; responsibility of State.

(1) If the authority of an insurer to transact bodily injury liability insurance, other than automobile, homeowners, or farmowners, in this State terminates for any reason its obligations as a member of the association nevertheless continue until all its obligations have been fulfilled and the director or his designee has so found and certified to the board of directors.

(2) If a member insurer merges into or consolidates with another insurer authorized to transact such insurance in this State or another insurer authorized to transact such insurance in this State has reinsured the insurer's entire general liability business in this State, both the insurer and its successor or assuming reinsurer, as the case may be, are liable for the insurer's obligations in respect to the association.

(3) Any unsatisfied net liability of any insolvent member of the association must be assumed by and apportioned among the remaining members in the same manner in which assessments or gain and loss are apportioned and the association shall thereupon acquire and have all rights and remedies allowed by law in behalf of the remaining members against the estate or funds of the insolvent insurer for funds due the association.

(4) The State is not responsible for any costs, expenses, liabilities, judgments, or other obligations of the association.

HISTORY: 1987 Act No. 155, Section 1; 1988 Act No. 306, Section 3; 1993 Act No. 181, Section 830; 2000 Act No. 313, Section 3.



SECTION 38-79-260. Board of directors.

The association is governed by a board of thirteen directors, all of whom must be appointed by the Governor. The Governor shall appoint five health care providers after consultation with the South Carolina Medical Association, the South Carolina Dental Association, and the South Carolina Health Alliance; four insurance representatives after consultation with the insurance industry; one consumer representative who is unaffiliated with the insurance or health care industries or the medical or legal professions; and two licensed insurance agents or brokers. The professional associations listed and the insurance industry may nominate qualified individuals to the Governor for his consideration. The Governor may also receive nominations for appointments to the board from any other individual, group, or association. Notices of vacancies on the board must be published in newspapers of general statewide circulation. The director or his designee shall serve as an ex officio member of the board. The board shall develop a plan of operation which is subject to the approval of the director or his designee as provided in this article. The plan of operation shall provide for staggered terms of the members of the board. The approved plan of operation of the association may make provision for combining insurers under common ownership or management into groups for voting, assessment, and all other purposes and may provide that not more than one of the officers or employees of a group may serve as a director at any one time. The board shall elect a chairman and other necessary officers for two-year terms. No member of the board is eligible for reappointment for a period of four years following the completion of his term. A vacancy must be filled for the unexpired portion of the term only. The Governor may receive recommendations from any individual, group, or association for any vacancy on the board. The board must meet at the call of the chairman or a majority of the members of the board but in any event it must meet at least once a year.

HISTORY: 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 830; 1997 Act No. 19, Section 2; 2000 Act No. 313, Section 4.



SECTION 38-79-280. Annual statement required.

The association shall file in the office of the department annually, by March first, a statement which contains information with respect to its transactions, condition, operations, and affairs during the preceding year. The statement shall contain such matters and information as are prescribed by the director or his designee and must be in the form he directs. The director or his designee may, at any reasonable time, require the association to furnish additional information with respect to its transactions, condition, or any matter connected therewith considered to be material and of assistance in evaluating the scope, operation, and experience of the association.

HISTORY: 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 830.



SECTION 38-79-290. Examination of Association.

The director or his designee shall make an examination into the financial condition and affairs of the association at least annually and shall file a report thereon with the department, the Governor, and the General Assembly. The expenses of the examination must be paid by the association.

HISTORY: 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 830.



SECTION 38-79-410. "Licensed health care providers" defined.

"Licensed health care providers" means physicians and surgeons; directors, officers, and trustees of hospitals; nurses; oral surgeons; dentists; pharmacists; chiropractors; optometrists; podiatrists; hospitals; nursing homes; or any similar category of licensed health care providers.

HISTORY: Former 1976 Code Section 38-59-110 [1976 Act No. 674 Section 1; 1979 Act No. 136 Section 1] recodified as Section 38-79-410 by 1987 Act No. 155, Section 1; 1988 Act No. 432, Section 8.



SECTION 38-79-420. Creation of Patients' Compensation Fund; purpose.

There is created the South Carolina Patients' Compensation Fund (fund) for the purpose of paying that portion of a medical malpractice or general liability claim, settlement, or judgment which is in excess of two hundred thousand dollars for each incident or in excess of six hundred thousand dollars in the aggregate for one year, up to the amounts specified by the board pursuant to Section 38-79-430. The fund is liable only for payment of claims against licensed health care providers (providers) in compliance with the provisions of this article and includes reasonable and necessary expenses incurred in payment of claims and the fund's administrative expense.

HISTORY: Former 1976 Code Section 38-59-120 [1976 Act No. 674 Section 2] recodified as Section 38-79-420 by 1987 Act No. 155, Section 1; 1990 Act No. 584, Section 1; 2003 Act No. 73, Section 17, eff June 25, 2003; 2008 Act No. 348, Section 8, eff June 16, 2008.



SECTION 38-79-430. Creation of Board of Governors; members; terms; meetings; plan of operation for fund administration.

The Board of Governors (board) is created to manage and operate the fund. The board is composed of three physicians to be appointed by the Governor after consultation with the South Carolina Medical Association, two dentists to be appointed by the Governor after consultation with the South Carolina Dental Association, two hospital representatives to be appointed by the Governor after consultation with the South Carolina Hospital Association, two insurance representatives to be appointed by the Governor after consultation with the insurance industry, one attorney to be appointed by the Governor after consultation with the South Carolina Bar, one attorney to be appointed by the Governor after consultation with the South Carolina Trial Lawyers Association, and two representatives of the general public appointed by the Governor who are unaffiliated with insurance or health care industries or the medical or legal professions. The appointed members shall serve for a term of six years. The board shall elect a chairman and other necessary officers for two-year terms. The board must meet at the call of the chairman or a majority of the members but in any event it must meet at least once a year. A majority of the board members shall constitute a quorum for the transaction of any business of the board. The affirmative vote by a majority of the quorum present at a duly called meeting after notice is required to exercise any function of the board. The board may promulgate any regulations necessary to carry out the provisions of this article.

The board shall develop a plan of operation for the efficient administration of the fund consistent with the provisions of this article. The fund must operate pursuant to a plan of operation which provides for the economic, fair, and nondiscriminatory administration and for the prompt and efficient provision of excess medical malpractice insurance and which may contain other provisions including, but not limited to, assessment of all members for expenses, deficits, losses, commissions' arrangements, reasonable underwriting standards, acceptance and cession of reinsurance appointment of servicing carriers, and procedures for determining the amounts of insurance to be provided by the fund. The fund may not grant retroactive coverage to members. The plan of operation and any amendments to the plan are subject to the approval of the director or his designee. If the board fails to develop a plan of operation within the timeframe established by the Governor or his designee, the director or his designee shall develop the plan of operation for the fund.

HISTORY: Former 1976 Code Section 38-59-130 [1976 Act No. 674 Section 3; 1977 Act No. 104 Section 3] recodified as Section 38-79-430 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 831; 1997 Act No. 19, Section 3; 2000 Act No. 313, Section 5; 2008 Act No. 348, Section 9, eff June 16, 2008.



SECTION 38-79-440. Participation in Fund.

All South Carolina licensed health care providers may participate in the Fund and maintain the participation by remitting to the Board the appropriate membership fees and deficit assessments as are required by the Board on or before the provider's membership anniversary date.

HISTORY: Former 1976 Code Section 38-59-140 [1976 Act No. 674, Section 1; 1986 Act No. 443, Section 1] recodified as Section 38-79-440 by 1987 Act No. 155, Section 1.



SECTION 38-79-450. Membership fees and deficit assessments; responsibility of State.

All Fund members shall pay annual membership fees set by the Board. In addition to the annual membership fees, the Board may make deficit assessments upon the determination by the Board that insufficient money is available to meet the Fund's liabilities.

Membership in the Fund is contingent upon the Fund member making timely payment of all membership fees and deficit assessments.

Self-insureds are eligible for membership in the Fund upon compliance with the requirements of the Board of Governors and shall pay the same membership fees and deficit assessments as the members.

Any deficit must be paid by the members of the fund. The State is not responsible for any costs, expenses, liabilities, judgments, or other obligations of the fund.

HISTORY: Former 1976 Code Section 38-59-150 [1976 Act No. 674, Section 5; 1979 Act No. 55; 1986 Act No. 443, Section 2] recodified as Section 38-79-450 by 1987 Act No. 155, Section 1; 2000 Act No. 313, Section 6.



SECTION 38-79-460. Management of fund.

The fund, and any income from it, must be managed by the board according to its plan of operation developed pursuant to Section 38-79-430.

HISTORY: Former 1976 Code Section 38-59-160 [1976 Act No. 674, Section 6; 1986 Act No. 443, Section 3] recodified as Section 38-79-460 by 1987 Act No. 155, Section 1; 2005 Act No. 32, Section 8, eff July 1, 2005, for causes of action arising after that date.



SECTION 38-79-470. Method of withdrawing funds; audit of Fund; public inspection.

(1) Monies may be withdrawn from the fund only upon the signature of the Chairman of the Board of Governors or his designee .

(2) All books, records, and audits of the Fund are open for reasonable inspection to the general public.

(3) On or before December thirty-first of each year the State Auditor shall audit, or cause to be audited, the records of the Fund. Audit reports must be available to all Fund participants, the Department of Insurance, the Legislative Audit Council, and the Budget and Control Board.

(4) A licensed health care provider participating in the Fund may withdraw upon written notice of thirty days prior to the date of withdrawal. However, the provider remains subject to any assessment pertaining to any year in which he participated in the Fund. A member who withdraws during any year is entitled to a pro rata return of the annual membership fee.

HISTORY: Former 1976 Code Section 38-59-170 [1976 Act No. 674, Section 7; 1986 Act No. 443, Section 4] recodified as Section 38-79-470 by 1987 Act No. 155, Section 1; 2005 Act No. 32, Section 9, eff July 1, 2005, for causes of action arising after that date; 2005 Act No. 164, Section 10, eff June 10, 2005.



SECTION 38-79-480. Actions for damages.

(1) In an action for damages arising out of the rendering of medical services against a licensed health care provider covered under the fund, the provider shall within five days of receipt of summons and complaint, excluding the first day and holidays, give notice to the board of the action. If after reviewing the facts upon which the action is based it appears that the claim will exceed two hundred thousand dollars, the board may appear and actively defend the fund. In so defending, the board may retain counsel and pay out of the fund attorney's fees and expenses including court costs incurred in defending the fund. Any judgment affecting the fund may be appealed.

(2) It is the responsibility of the insurer providing insurance for a licensed health care provider who is also covered by the fund or for the self-insured provider covered by the fund to provide an adequate defense on any claim filed that potentially affects the fund with respect to these insurance contracts or a self-insured's liability. The insurers or self-insured providers must act in a fiduciary relationship with respect to any claim affecting the fund. No settlement exceeding two hundred thousand dollars per incident, or six hundred thousand dollars in the aggregate for one year, may be agreed to unless approved by the board.

(3) A person who has recovered a final judgment or a settlement approved by the board against a provider covered by the fund may file a claim with the board to recover that portion of the judgment or settlement which is in excess of two hundred thousand dollars for each incident or six hundred thousand dollars in the aggregate for one year, up to the amounts specified by the board pursuant to Section 38-79-430. If the fund incurs liability exceeding two hundred thousand dollars to any person under a single occurrence, the fund may not pay more than two hundred thousand dollars each year until the claim has been paid in full. However, the board may pay an amount in excess of two hundred thousand dollars so as to avoid the payment of interest.

(4) Claims filed against the fund must be paid in the order received within ninety days after filing unless the judgment is appealed. If the fund does not have enough money to pay all of the claims, claims received after the funds are exhausted are immediately payable the following year in the order in which they were received.

HISTORY: Former 1976 Code Section 38-59-180 [1976 Act No. 674, Section 8; 1986 Act No. 443, Sections 5, 6] recodified as Section 38-79-480 by 1987 Act No. 155, Section 1; 2000 Act No. 313, Section 2; 2008 Act No. 348, Section 10, eff June 16, 2008.



SECTION 38-79-490. Judicial review.

Any ruling, action, or decision by or on behalf of the Fund is subject to judicial review as provided in Section 1-23-380.

HISTORY: Former 1976 Code Section 38-59-190 [1978 Act No. 645, Section 2; 1986 Act No. 443, Section 7] recodified as Section 38-79-490 by 1987 Act No. 155, Section 1.






CHAPTER 81 - LEGAL MALPRACTICE INSURANCE

SECTION 38-81-20. Exemption from liability for action taken in performance of powers and duties in reporting legal professional malpractice claims.

There is no liability on the part of, and no cause of action of any nature may arise against, any insurer, its officers, its agents, or employees or the director, his designees, or his representatives for any action taken by them in performance of their powers and duties under this chapter.

HISTORY: Former 1976 Code Section 38-61-20 [1977 Act No. 120 Section 2] recodified as Section 38-81-20 by 1987 Act No. 155, Section 1; 1993 Act No. 181, Section 832.



SECTION 38-81-210. Findings.

The General Assembly declares that there exists the potential for a legal professional liability insurance crisis for attorneys in this State because of the high cost of liability insurance and a want of competition. These conditions could result in a situation in which liability insurance would not be available to attorneys in the State.

The public interest requires that a contingency program for providing legal professional liability insurance be enacted and that the Insurance Department of South Carolina (department) activate this program upon finding that an emergency exists because insurance is not available through normal channels or is not available on a reasonable basis because of lack of competition or otherwise.

HISTORY: 1988 Act No. 360, Section 1; 1993 Act No. 181, Section 832.



SECTION 38-81-220. Definitions.

As used in this article:

(1) "Association" means any joint underwriting association established pursuant to this article.

(2) "Legal professional liability insurance" means insurance protection against the legal liability of the insured and against loss, damage, or expense incident to a claim arising out of legal service to or representation of any person as the result of negligence or malpractice in rendering or failing to render professional service.

(3) "Net direct premiums" means gross direct premiums written on bodily injury liability insurance, other than automobile liability insurance, homeowners liability insurance, and farmowners liability insurance, including the liability component of multiple peril package policies, as computed by the director or his designee less return premiums or the unused or unabsorbed portions of premium deposits.

HISTORY: 1988 Act No. 360, Section 2; 1993 Act No. 181, Section 832.



SECTION 38-81-230. Joint underwriting association created.

(A) A joint underwriting association is created, consisting of all insurers authorized to write within this State, on a direct basis, bodily injury liability insurance, other than automobile bodily injury liability insurance, homeowners liability insurance, and farmowners liability insurance, including insurers covering such peril in multiple peril package policies. Every such insurer is and must remain a member of the association as a condition of its authority to continue to transact this kind of insurance in this State.

(B) The purpose of the association is to provide legal professional liability insurance on a self-supporting basis to the fullest extent possible.

(C) The association is activated when the department finds and declares the existence of an emergency because of the unavailability of legal professional liability insurance or the unavailability of such insurance on a reasonable basis through normal channels.

HISTORY: 1988 Act No. 360, Section 3; 1993 Act No. 181, Section 832.



SECTION 38-81-240. Powers of association.

The association has the power on behalf of its members to:

(1) issue, or cause to be issued, policies of insurance to applicants including incidental coverages such as, but not limited to, premises or operations liability coverage on the premises where services are rendered, all subject to limits of liability as specified in the plan of operation but not to exceed five million dollars for all claimants under one policy in any one year;

(2) underwrite legal professional liability insurance and to adjust and pay losses with respect thereto or to appoint service companies to perform those functions;

(3) cede and assume reinsurance.

HISTORY: 1988 Act No. 360, Section 4; 1993 Act No. 181, Section 832.



SECTION 38-81-250. Plan of operation.

(A) Not less than thirty nor more than ninety days after the effective date of this article the director or his designee, after consultation with the members of the association, representatives of the public, the South Carolina Bar, and other affected individuals and organizations, shall promulgate a plan of operation consistent with this article. The plan of operation becomes effective and operative no later than thirty days after the declaration of an emergency by the department.

(B) The plan of operation shall provide for economic, fair, and nondiscriminatory administration and for the prompt and efficient- provision of legal professional liability insurance and may contain other provisions including, but not limited to, preliminary assessment of all members for initial expenses necessary to commence operations, establishment of necessary facilities, management of the association, assessment of the members to defray losses and expenses, commission arrangements, reasonable and objective underwriting standards, acceptance and cession of reinsurance, appointment of servicing carriers, and procedures for determining amounts of insurance to be provided by the association.

(C) The plan of operation shall provide that any profit achieved by the association must be added to the reserves of the association or returned to the policyholders as a dividend.

(D) Amendments to the plan of operation may be made by the directors of the association with the approval of the director or his designee or must be made at the direction of the director or his designee after proper notice and public hearing.

HISTORY: 1988 Act No. 360, Section 5; 1993 Act No. 181, Section 832.



SECTION 38-81-260. Legal professional liability insurance coverage by association.

Upon the activation of the plan of operation, any attorney licensed in this State is entitled to apply to the association for coverage. The application may be made on behalf of the applicant by a licensed agent or broker authorized in writing by the applicant.

If the association determines that the applicant meets the underwriting standards of the association as set forth in the approved plan of operation and there is no unpaid, uncontested premium due from the applicant for any prior insurance of the same kind, the association, upon receipt of the premium, or a portion thereof as prescribed by the plan of operation, shall cause to be issued a policy of legal professional liability insurance for a term of one year.

The rates, rating plans, rating rules, rating classifications, territories, and policy forms applicable to insurance written by the association and the statistical and experience data relating thereto are subject to this act and to those provisions of Chapter 73, Title 38, Code of Laws of South Carolina, 1976, which are not inconsistent with this article.

HISTORY: 1988 Act No. 360, Section 6; 1993 Act No. 181, Section 832.



SECTION 38-81-270. Gathering of data.

The director or his designee shall obtain complete statistical data in respect to legal professional liability losses and reparation costs as well as all other costs or expenses which underlie or are related to legal professional liability insurance. The department shall promulgate any statistical plan he considers necessary for the purpose of gathering data referable to loss and loss adjustment expense experience and other expense experience. When the statistical plan is promulgated all members of the association shall adopt and use it. The director or his designee also shall obtain statistical data in respect to the costs of compensating victims of legal professional liability. The director or his designee may require from any person obtaining insurance through the association loss, claim, or expense data. This information or data is confidential and the attorney-client privilege must be preserved.

HISTORY: 1988 Act No. 360, Section 7; 1993 Act No. 181, Section 832.



SECTION 38-81-280. Structuring rates.

In structuring rates for legal professional liability insurance and determining the profit or loss of the association in respect to such insurance, consideration must be given by the director or his designee to all investment income.

HISTORY: 1988 Act No. 360, Section 8; 1993 Act No. 181, Section 832.



SECTION 38-81-290. Filing of forms.

Within a time that the director or his designee directs, the association shall submit, for the approval of the director or his designee, an initial filing, in proper form, of policy forms, classifications, rates, rating plans, and rating rules applicable to legal professional liability insurance to be written by the association. If the director or his designee disapproves the initial filing, in whole or in part, the association shall amend the filing, in whole or in part, in accordance with the direction of the director or his designee. If the director or his designee is unable to approve the filing or amended filing, within the time specified, he shall promulgate the policy forms, classifications, rates, rating plans, and rules to be used by the association in making rates for and writing the insurance.

HISTORY: 1988 Act No. 360, Section 9; 1993 Act No. 181, Section 832.



SECTION 38-81-300. Specification of coverage basis.

(A) The director or his designee shall specify whether policy forms and the rate structure must be on a "claims-made" or "occurrence" basis and coverage may be provided by the association only on the basis specified by the director or his designee. The director or his designee shall specify the claims-made basis only if the contract makes provision for residual occurrence coverage upon the retirement, death, disability, or removal from the State of the insured. Provision may be made for a premium charge allocable to any residual occurrence coverage and the premium charges for the residual coverage must be segregated and separately maintained for such purpose which may include the reinsurance of all or part of that portion of the risk.

(B) The policy may not contain any limitation in relation to the existing law in tort as provided by the statute of limitations of this State.

(C) The policy form whether on a claims-made or occurrence basis may not require as a condition precedent to settlement or compromise of any claim the consent or acquiescence of the insured. However, such settlement or compromise is not considered an admission of fault or wrongdoing by the insured.

(D) The premium rate charged for either or both claims-made or occurrence coverage must be at rates established on an actuarially sound basis, including consideration of trends in the frequency and severity of losses and must be calculated to be self-supporting.

HISTORY: 1988 Act No. 360, Section 10; 1993 Act No. 181, Section 832.



SECTION 38-81-310. Rate increases or assessments.

The association may provide a rate increase or assessment subject to the approval of the director or his designee.

HISTORY: 1988 Act No. 360, Section 11; 1993 Act No. 181, Section 832.



SECTION 38-81-320. Recoupment of deficits.

Any deficit sustained by the association in any year must be recouped, pursuant to the plan of operation and the rating plan then in effect, by one or both of the following procedures:

(1) an assessment upon the policyholders, which may not exceed one additional annual premium at the then current rate;

(2) a rate increase applicable prospectively.

HISTORY: 1988 Act No. 360, Section 12; 1993 Act No. 181, Section 832.



SECTION 38-81-330. Change in premium rates after initial year of operation.

After the initial year of operation, rates, rating plans, and rating rules, and any provision for recoupment through policyholder assessment or premium rate increase must be based upon the association's loss and expense experience and investment income, together with any other information based upon this experience and income as the director or his designee considers appropriate. The resultant premium rates must be on an actuarially sound basis and must be calculated to be self-supporting.

If sufficient funds are not available for the sound financial operation of the association, pending recoupment as provided in Section 38-81-320, all members, on a temporary basis, shall contribute to the financial requirements of the association in the manner provided for in Section 38-81-340. Any such contribution must be reimbursed to the members following recoupment as provided in Section 38-81-320.

HISTORY: 1988 Act No. 360, Section 13; 1993 Act No. 181, Section 832.



SECTION 38-81-340. Participation of insurers.

All insurers which are members of the association shall participate in its writings, expenses, profits, and losses in the proportion that the net direct premiums of each member, excluding that portion of premiums attributable to the operation of the association, written during the preceding calendar year bear to the aggregate net direct premiums written in this State by all members of the association. Each insurer's participation in the association must be determined annually on the basis of the net direct premiums written during the preceding calendar year, as reported in the annual statements and other reports filed by the insurer with the department. The assessment of a member insurer, after hearing, may be ordered deferred in whole or in part upon application by the insurer if, in the opinion of the director or his designee, payment of the assessment may render the insurer insolvent or in danger of insolvency or otherwise may leave the insurer in a condition that further transaction of the insurer's business may be hazardous to its policyholders, creditors, members, subscribers, stockholders, or the public. If payment of an assessment against a member insurer is deferred by order of the director or his designee in whole or in part, the amount by which the assessment is deferred must be assessed against other member insurers in the same manner as provided in this section. In the order of deferral or in subsequent orders as may be necessary, the director or his designee shall prescribe a plan by which the assessment deferred must be repaid to the association by the impaired insurer with interest at the six-month treasury bill rate adjusted semiannually. Profits, dividends, or other funds of the association to which the insurer is otherwise entitled may not be distributed to the impaired insurer but must be applied toward repayment of any assessment until the obligation has been satisfied. The association shall distribute the repayments, including interest on them, to the other member insurers on the basis on which assessments were made.

HISTORY: 1988 Act No. 360, Section 14; 1989 Act No. 129, Section 2; 1993 Act No. 181, Section 832.



SECTION 38-81-350. Members bound by approved plan.

Every member of the association is bound by the approved plan of operation of the association and the rules of the board of directors of the association.

HISTORY: 1988 Act No. 360, Section 15; 1993 Act No. 181, Section 832.



SECTION 38-81-360. Continuation of obligations.

(A) If the authority of an insurer to transact bodily injury liability insurance, other than automobile, homeowners, or farmowners, in this State terminates for any reason, its obligations as a member of the association continue until all its obligations are fulfilled and the director or his designee has so found and certified to the board of directors.

(B) If a member insurer merges into or consolidates with another insurer authorized to transact insurance in this State or another insurer authorized to transact insurance in this State has reinsured the insurer's entire general liability business in this State, both the insurer and its successor or assuming reinsurer, as the case may be, are liable for the insurer's obligations to the association.

(C) Any unsatisfied net liability of any insolvent member of the association must be assumed by and apportioned among the remaining members in the same manner in which assessments or gain and loss are apportioned and the association shall acquire and have all rights and remedies allowed by law in behalf of the remaining members against the estate or funds of the insolvent insurer for funds due the association.

HISTORY: 1988 Act No. 360, Section 16; 1993 Act No. 181, Section 832.



SECTION 38-81-370. Board of directors.

The association is governed by a board of seven directors, one of whom is appointed by the Governor to represent the general public and three of whom are members of the South Carolina Bar appointed by the Governor. Three directors are elected by cumulative voting by members of the association, whose votes in the election must be weighed in accordance with each member's net direct premiums written during the preceding calendar year. The approved plan of operation of the association may make provision for combining insurers under common ownership or management into groups or voting, assessment, and all other purposes and may provide that not more than one of the officers or employees of such a group may serve as a director at any one time. The insurer representatives of the board of directors must be elected at a meeting of the members or their authorized representatives, which must be held at a time and place designated by the board of directors. The board shall elect a chairman and other necessary officers.

HISTORY: 1988 Act No. 360, Section 17; 1993 Act No. 181, Section 832; 1998 Act No. 411, Section 8.



SECTION 38-81-380. Appeals.

Any applicant for insurance through the association, any person insured pursuant to this article, or his representative, or any insurer adversely affected, or claiming to be adversely affected, by any ruling, action, or decision by or on behalf of the association, may appeal to the director or his designee within thirty days after the ruling, action, or decision.

HISTORY: 1988 Act No. 360, Section 18; 1993 Act No. 181, Section 832.



SECTION 38-81-390. Annual statement.

The association shall file in the office of the department annually by March first a statement containing information with respect to its transactions, condition, operations, and affairs during the preceding year. The statement shall contain information prescribed by the director or his designee and must be in the form he directs.

The director or his designee, at any reasonable time, may require the association to furnish additional information concerning its transactions, condition, or any matter connected therewith considered to be material and of assistance in evaluating the scope, operations, and experience of the association.

HISTORY: 1988 Act No. 360, Section 19; 1993 Act No. 181, Section 832.



SECTION 38-81-400. Examinations.

The director or his designee shall make an examination into the financial condition and affairs of the association at least annually and shall file a report thereon with the department, the Governor, and the General Assembly. The expenses of the examination must be paid by the association.

HISTORY: 1988 Act No. 360, Section 20; 1993 Act No. 181, Section 832.






CHAPTER 83 - JOINT UNDERWRITING ASSOCIATION FOR WRITING OF PROFESSIONAL LIABILITY INSURANCE

SECTION 38-83-10. Definitions.

As used in this chapter:

(1) "Association" means any joint underwriting association established pursuant to this chapter.

(2) "Professional liability insurance" means insurance protection against the legal liability of the insured and against loss, damage, or expense incident to a claim arising out of service to or representation of any person as the result of negligence or malpractice in rendering or failing to render a professional service.

(3) "Net direct premiums" means gross direct premiums written on bodily injury liability insurance, other than automobile liability insurance, homeowners liability insurance, and farmowners liability insurance, including the liability component of multiple peril package policies, as computed by the director or his designee less return premiums or the unused or unabsorbed portions of premium deposits.

HISTORY: 1987 Act No. 62, Section 2; 1993 Act No. 181, Section 833.



SECTION 38-83-20. Joint Underwriting Association insurers.

(A) A joint underwriting association is created, consisting of all insurers authorized to write within this State, on a direct basis, bodily injury liability insurance, other than automobile bodily injury liability insurance, homeowners liability insurance, and farmowners liability insurance, including insurers covering such peril in multiple peril package policies. Every such insurer is and must remain a member of the association as a condition of its authority to continue to transact this kind of insurance in this State.

(B) The purpose of the association is to provide professional liability insurance on a self-supporting basis to the fullest extent possible.

(C) The association is activated when the department of Insurance finds and declares the existence of an emergency because of the unavailability of professional liability insurance or the unavailability of such insurance on a reasonable basis through normal channels.

HISTORY: 1987 Act No. 62, Section 3; 1993 Act No. 181, Section 833.



SECTION 38-83-30. Powers of association.

The association has the power on behalf of its members to:

(1) issue, or cause to be issued, policies of insurance to applicants including incidental coverages such as, but not limited to, premises or operations liability coverage on the premises where services are rendered, all subject to limits of liability as specified in the plan of operation but not to exceed five million dollars for all claimants under one policy in any one year;

(2) underwrite professional liability insurance and to adjust and pay losses with respect thereto or to appoint service companies to perform those functions;

(3) cede and assume reinsurance.

HISTORY: 1987 Act No. 62, Section 4; 1993 Act No. 181, Section 833.



SECTION 38-83-40. Creation of Joint Underwriters Association by professional association.

(A) Upon application by the members of a professional association seeking creation of a joint underwriting association, the Department of Insurance shall promulgate a plan of operation consistent with this chapter. The plan of operation is operative no later than thirty days after the declaration of an emergency by the Department of Insurance.

(B) The plan of operation shall provide for economic, fair, and nondiscriminatory administration and for the prompt and efficient provision of professional liability insurance and may contain other provisions including, but not limited to, preliminary assessment of all members for initial expenses necessary to commence operations, establishment of necessary facilities, management of the association, assessment of the members to defray losses and expenses, commission arrangements, reasonable and objective underwriting standards, acceptance and cession of reinsurance, appointment of servicing carriers, and procedures for determining amounts of insurance to be provided by the association.

(C) The plan of operation shall provide that any profit achieved by the association must be added to the reserves of the association or returned to the policyholders as a dividend but under no circumstances whatsoever shall any profit be paid over to or received by an insurer either in currency or any other benefit of any kind.

(D) Amendments to the plan of operation may be made by the directors of the association with the approval of the director or his designee or must be made at the direction of the director or his designee after proper notice and public hearing.

HISTORY: 1987 Act No. 62, Section 5; 1993 Act No. 181, Section 833.



SECTION 38-83-50. Coverage by the association.

Upon the activation of the plan of operation, any professional licensed in this State is entitled to apply to the association for coverage. The application shall be made on behalf of the applicant by a licensed agent or broker authorized in writing by the applicant.

If the association determines that the applicant meets the underwriting standards of the association as set forth in the approved plan of operation and there is no unpaid, uncontested premium due from the applicant for any prior insurance of the same kind, the association, upon receipt of the premium, or a portion thereof as prescribed by the plan of operation, shall cause to be issued a policy of professional liability insurance for a term of one year.

The rates, rating plans, rating rules, rating classifications, territories, and policy forms applicable to insurance written by the association and the statistical and experience data relating thereto are subject to this chapter and to those provisions of Chapter 73, Title 38, Code of Laws of South Carolina, 1976, which are not inconsistent with this chapter.

HISTORY: 1987 Act No. 62, Section 6; 1993 Act No. 181, Section 833.



SECTION 38-83-60. Costs of professional liability insurance.

The director or his designee shall obtain complete statistical data in respect to professional liability losses and reparation costs as well as all other costs or expenses which underlie or are related to professional liability insurance. The Department of Insurance shall promulgate any statistical plan he considers necessary for the purpose of gathering data referable to loss and loss adjustment expense experience and other expense experience. When the statistical plan is promulgated all members of the association shall adopt and use it. The director or his designee also shall obtain statistical data in respect to the costs of compensating victims of professional liability. The director or his designee may require from any person obtaining insurance through the association loss, claim, or expense data.

HISTORY: 1987 Act No. 62, Section 7; 1993 Act No. 181, Section 833.



SECTION 38-83-70. Rates.

In structuring rates for professional liability insurance and determining the profit or loss of the association in respect to such insurance, consideration must be given by the director or his designee to all investment income so that investment income is a part of the rate-making and setting process.

HISTORY: 1987 Act No. 62, Section 8; 1993 Act No. 181, Section 833.



SECTION 38-83-80. Approval of initial filing of forms, classifications, rates, rating plans, and rating rules.

Within a time that the director or his designee directs, the association shall submit, for the approval of the director or his designee, an initial filing, in proper form, of policy forms, classifications, rates, rating plans, and rating rules applicable to professional liability insurance to be written by the association. If the director or his designee disapproves the initial filing, in whole or in part, the association shall amend the filing, in whole or in part, in accordance with the direction of the director or his designee. If the director or his designee is unable to approve the filing or amended filing, within the time specified, he shall promulgate the policy forms, classifications, rates, rating plans, and rules to be used by the association in making rates for and writing the insurance.

HISTORY: 1987 Act No. 62, Section 9; 1993 Act No. 181, Section 833.



SECTION 38-83-90. Form of policy and rate structure.

(A) Policy forms and rate structure must be on an occurrence basis and coverage provided by the association only on that basis.

(B) The policy may not contain any limitation in relation to the existing law in tort as provided by the statute of limitations of this State.

(C) The policy form shall not require as a condition precedent to settlement or compromise of any claim the consent or acquiescence of the insured. However, such settlement or compromise is not considered an admission of fault or wrongdoing by the insured.

(D) The premium rate charged for coverage must be at rates established on an actuarially sound basis, including consideration of trends in the frequency and severity of losses and must be calculated to be self-supporting.

HISTORY: 1987 Act No. 62, Section 10; 1993 Act No. 181, Section 833.



SECTION 38-83-100. Rate increase or assessment.

The association may provide a rate increase or assessment subject to the approval of the director or his designee.

HISTORY: 1987 Act No. 62, Section 11; 1993 Act No. 181, Section 833.



SECTION 38-83-110. Deficit sustained by the association.

Any deficit sustained by the association in any year must be recouped, pursuant to the plan of operation and the rating plan then in effect, by one or both of the following procedures:

(1) an assessment upon the policyholders, which may not exceed one additional annual premium at the then current rate;

(2) a rate increase applicable prospectively.

HISTORY: 1987 Act No. 62, Section 12; 1993 Act No. 181, Section 833.



SECTION 38-83-120. Basis for rate increase; contribution to financial requirements of the association.

After the initial year of operation, rates, rating plans, and rating rules, and any provision for recoupment through policyholder assessment or premium rate increase must be based upon the association's loss and expense experience and investment income, together with any other information based upon this experience and income as the director or his designee considers appropriate. The resultant premium rates must be on an actuarially sound basis and must be calculated to be self-supporting.

If sufficient funds are not available for the sound financial operation of the association, pending recoupment as provided in Section 38-83-110, all members, on a temporary basis, shall contribute to the financial requirements of the association in the manner provided for in Section 38-83-130. Any such contribution must be reimbursed to the members following recoupment as provided in Section 38-83-110.

HISTORY: 1987 Act No. 62, Section 13; 1993 Act No. 181, Section 833.



SECTION 38-83-130. Participation by insurers.

All insurers which are members of the association shall participate in its writings, expenses, and losses in the proportion that the net direct premiums of each member, excluding that portion of premiums attributable to the operation of the association, written during the preceding calendar year bear to the aggregate net direct premiums written in this State by all members of the association. Each insurer's participation in the association must be determined annually on the basis of the net direct premiums written during the preceding calendar year, as reported in the annual statements and other reports filed by the insurer with the Department of Insurance. The assessment of a member insurer, after hearing, may be ordered deferred in whole or in part upon application by the insurer if, in the opinion of the director or his designee, payment of the assessment may render the insurer insolvent or in danger of insolvency or otherwise may leave the insurer in a condition that further transaction of the insurer's business may be hazardous to its policyholders, creditors, members, subscribers, stockholders, or the public. If payment of an assessment against a member insurer is deferred by order of the director or his designee in whole or in part, the amount by which the assessment is deferred must be assessed against other member insurers in the same manner as provided in this section. In the order of deferral or in subsequent orders as may be necessary, the director or his designee shall prescribe a plan by which the assessment deferred must be repaid to the association by the impaired insurer with interest at the six-month treasury bill rate adjusted semiannually. Profits, dividends, or other funds of the association to which the insurer is otherwise entitled may not be distributed to the impaired insurer but must be applied toward repayment of any assessment until the obligation has been satisfied. The association shall distribute the repayments, including interest on them, to the other member insurers on the basis on which assessments were made.

HISTORY: 1987 Act No. 62, Section 14; 1989 Act No. 129, Section 3; 1993 Act No. 181, Section 833.



SECTION 38-83-140. Binding nature of plan of operation and rules of the board of directors.

Every member of the association is bound by the approved plan of operation of the association and the rules of the board of directors of the association.

HISTORY: 1987 Act No. 62, Section 15; 1993 Act No. 181, Section 833.



SECTION 38-83-150. Termination of insurer's obligation as member of the association; effect of merger or consolidation of insurers; insolvency of insurer.

(A) If the authority of an insurer to transact bodily injury liability insurance, other than automobile, homeowners, or farmowners, in this State terminates for any reason, its obligations as a member of the association continue until all its obligations are fulfilled and the director or his designee has so found and certified to the board of directors.

(B) If a member insurer merges into or consolidates with another insurer authorized to transact insurance in this State or another insurer authorized to transact insurance in this State has reinsured the insurer's entire general liability business in this State, both the insurer and its successor or assuming reinsurer, as the case may be, are liable for the insurer's obligations to the association.

(C) Any unsatisfied net liability of any insolvent member of the association must be assumed by and apportioned among the remaining members in the same manner in which assessments or gain and loss are apportioned and the association shall acquire and have all rights and remedies allowed by law in behalf of the remaining members against the estate or funds of the insolvent insurer for funds due the association.

HISTORY: 1987 Act No. 62, Section 16; 1993 Act No. 181, Section 833.



SECTION 38-83-160. Board of directors for joint underwriting association.

Each joint underwriting association is governed by a board of seven directors, one of whom is appointed by the Governor to represent the general public and four of whom are appointed by the Governor and represent professionals covered under the association. Two directors are the Chairman of the Labor, Commerce and Industry Committee of the House of Representatives or his designee and the Chairman of the Banking and Insurance Committee of the Senate or his designee, both of whom shall serve ex officio. The approved plan of operation of the association may make provision for combining insurers under common ownership or management into groups for voting, assessment, and all other purposes and may provide that not more than one of the officers or employees of such a group may serve as a director at any one time. The Director of the Department of Insurance is chairman of the board of directors, ex officio, and he, or his designee, must preside at all meetings of the board but has no vote except in the case of a tie.

HISTORY: 1987 Act No. 62, Section 17; 1993 Act No. 181, Section 833.



SECTION 38-83-170. Appeal from ruling.

Any applicant for insurance through the association, any person insured pursuant to this chapter, or his representative, or any insurer adversely affected, or claiming to be adversely affected, by any ruling, action, or decision by or on behalf of the association, may appeal to the director or his designee within thirty days after the ruling, action, or decision.

HISTORY: 1987 Act No. 62, Section 18; 1993 Act No. 181, Section 833.



SECTION 38-83-180. Filing statements of transactions, etc.

The association shall file in the office of the Department of Insurance annually by March first a statement containing information with respect to its transactions, condition, operations, and affairs during the preceding year. The statement shall contain information prescribed by the director or his designee and must be in the form he directs.

The director or his designee, at any reasonable time, may require the association to furnish additional information concerning its transactions, condition, or any matter connected therewith considered to be material and of assistance in evaluating the scope, operations, and experience of the association.

HISTORY: 1987 Act No. 62, Section 19; 1993 Act No. 181, Section 833.



SECTION 38-83-190. Examination of finances.

The director or his designee shall make an examination into the financial condition and affairs of the association at least annually and shall file a report thereon with the Department of Insurance, the Governor, and the General Assembly. The expenses of the examination must be paid by the association.

HISTORY: 1987 Act No. 62, Section 20; 1993 Act No. 181, Section 833.






CHAPTER 85 - CONSOLIDATIONS AND MORTGAGE INSURANCE

SECTION 38-85-10. Application of chapter.

This chapter applies to:

(1) all consolidations, whether the old coverage is provided under an individual or group policy;

(2) all mortgage insurance offered, issued, or delivered in this State, by mail or otherwise, in connection with consolidations.

HISTORY: 1988 Act No. 382, Section 2.



SECTION 38-85-20. Definitions.

In this chapter, unless the context clearly indicates otherwise:

(1) "Consolidation" means any transaction in which a financial institution makes its premium collection services available to its mortgage debtors in connection with a particular insurer's offer of mortgage insurance, which offer is made to debtors who, immediately prior to the offer, had mortgage insurance and were paying premiums for that insurance with their monthly mortgage payments.

(2) "Financial institution" or "servicer" means any entity or organization that services mortgage loans by collecting and accounting for monthly mortgage payments.

(3) "Loan transfer" means a transaction in which the servicing of a block of mortgage loans is transferred from one servicer to another.

(4) "Loan transfer consolidation" means a consolidation involving debtors whose mortgage loans have been transferred from one servicer to another.

(5) "Mortgage" or "mortgage loan" means an indebtedness which is secured by real estate and which is not subject to the South Carolina Consumer Protection Code (Title 37 of the 1976 Code).

(6) "Mortgage insurance" means life, accidental death, or disability insurance, or any combination of these, designed to pay off all or a part of the mortgage loan in the event of the insured's death or disability.

(7) "New coverage" or "new plan" means the mortgage insurance coverage or mortgage insurance plan sponsored by the financial institution in connection with a consolidation.

(8) "Old coverage" or "old plan" means the mortgage insurance coverage or mortgage insurance plan the insured debtor had or participated in immediately prior to the consolidation.

HISTORY: 1988 Act No. 382, Section 2.



SECTION 38-85-30. Requirements for insurer's participation in consolidation.

(A) No insurer may participate in any consolidation, other than a loan transfer consolidation, unless it complies with the following requirements:

(1) The offer of new coverage must be made to the mortgage debtors not less than thirty days prior to the proposed effective date of the new coverage.

(2) In conjunction with the offer of new coverage, the new insurer shall disclose in writing to each debtor the following:

(a) that the insured debtor may have the right to continue or convert his old coverage by paying premiums directly to the old insurer;

(b) that the offer of new coverage is not conditioned upon either the termination or replacement of the old coverage;

(c) the name and address of the old and the new insurer;

(d) the effective date of the new coverage;

(e) that the financial institution is the primary beneficiary of the new coverage;

(f) whether premium rates under the new plan are guaranteed;

(g) material differences between the new plan and the old plan;

(h) that payment of the required premium constitutes acceptance of the new coverage.

(B) An insurer which fails to comply with item (1) of subsection (A) of this section shall notify the debtor, in writing, that he has the right to an unconditional refund of all premiums paid for the new coverage as long as he exercises that right, in writing, within thirty days from the notification.

(C) Disclosures required under this section may be made on behalf of the new insurer by the financial institution.

HISTORY: 1988 Act No. 382, Section 2.



SECTION 38-85-40. Loan transfer consolidations.

The following provisions apply to loan transfer consolidations:

(1) An offer of new coverage must be made as soon as reasonably possible after the loan transfer. If an offer of new coverage is not made within thirty days after the loan transfer, or at least thirty days prior to the proposed effective date of the new coverage, the insurer shall notify the debtor, in writing, that he has the right to an unconditional refund of all premiums paid for the new coverage as long as he exercises that right, in writing, within thirty days from the date of the notification.

(2) In conjunction with the offer of new coverage, the new insurer shall disclose in writing to each debtor the following:

(a) that the insured debtor may have the right to continue or convert his old coverage by paying premiums directly to the old insurer;

(b) that the offer of new coverage is not conditioned upon either the termination or replacement of the old coverage;

(c) the name and address of the new insurer;

(d) the effective date of the new coverage;

(e) that the financial institution is the primary beneficiary of the new coverage;

(f) whether premium rates under the new plan are guaranteed;

(g) a description of the benefits provided under the new plan;

(h) that payment of the required premium constitutes acceptance of the new coverage.

(3) Disclosures required under this section may be made on behalf of the new insurer by the new servicer.

HISTORY: 1988 Act No. 382, Section 2.



SECTION 38-85-50. Additional requirements for insurer's participation in consolidations

No insurer may participate in any consolidation, including loan transfer consolidations, unless it complies with the following requirements:

(1) A group certificate must be delivered to each debtor insured under the new plan. The group certificate shall include the following information:

(a) the name or names of the single or joint insureds;

(b) identification of the insured mortgage;

(c) the amount of insurance under the new plan;

(d) the premium for the new coverage;

(e) the effective date of the new coverage;

(f) the beneficiary for the new coverage.

(2) A group certificate evidencing the new coverage may not include a contestability clause or, in the case of mortgage life insurance, a provision excluding suicide.

(3) The new coverage offered to the debtor must be the same type of coverage as the old coverage.

(4) Notwithstanding the provisions of Section 38-65-210, all group mortgage life insurance certificates shall include a conversion privilege permitting an insured debtor to convert, without evidence of insurability, to an individual policy of decreasing term insurance within thirty days of the date the insured debtor's group coverage is terminated for any reason other than the nonpayment of premiums. The initial amount of coverage under the individual policy must be an amount equal to the amount of coverage terminated under the group policy and must decrease over a term that corresponds with the scheduled term of the insured debtor's mortgage loan.

(5) Whenever the offer of coverage under the new plan is based on the same premium as charged under the old plan, all supplemental benefits provided by the old plan must be provided by the new plan.

HISTORY: 1988 Act No. 382, Section 2.



SECTION 38-85-60. Premiums.

If an insurer charges debtors the same premium for the new coverage that they were paying for the old coverage, and, as a result, insured debtors of a financial institution are charged different premium rates for the same coverage, the rate differences do not constitute unfair discrimination under Sections 38-55-50 and 38-57-120, so long as all the applicable requirements of this chapter are met.

HISTORY: 1988 Act No. 382, Section 2.



SECTION 38-85-70. Group policy or group certificate of mortgage insurance to be filed with and approved by Commissioner.

No group policy or group certificate of mortgage insurance used in connection with a consolidation, nor any application, endorsement, or rider which becomes a part of any such group policy or certificate, may be issued or delivered in this State until a copy of the form has been filed with and approved by the director or his designee.

HISTORY: 1988 Act No. 382, Section 2; 1993 Act No. 181, Section 834.



SECTION 38-85-80. Authorization to promulgate regulations.

The department is authorized to promulgate regulations to implement this chapter.

HISTORY: 1988 Act No. 382, Section 2; 1993 Act No. 181, Section 835.






CHAPTER 87 - REGULATION AND TAXATION OF RISK RETENTION GROUPS AND PURCHASING GROUPS

SECTION 38-87-10. Purpose.

The purpose of this chapter is to regulate the formation and operation of risk retention groups and purchasing groups in this State formed pursuant to the provisions of the Federal Liability Risk Retention Act of 1986 to the extent permitted by that law.

HISTORY: 1988 Act No. 355, Section 1.



SECTION 38-87-20. Definitions.

As used in this chapter:

(1) "Commissioner" means the commissioner, director, or superintendent of insurance in a state. "Director" means the person who is appointed by the Governor upon the advice and consent of the Senate and who is responsible for the operation and management of the South Carolina Department of Insurance, including all of its divisions. The director may appoint or designate the person or persons who shall serve at the pleasure of the director to carry out the objectives or duties of the department as provided by law. Furthermore, the director may bestow upon his designee or deputy director any duty or function required of him by law in managing or supervising the Insurance Department.

(2) "Completed operations liability" means liability arising out of the installation, maintenance, or repair of any product at a site which is not owned or controlled by:

(a) any person who performs that work; or

(b) any person who hires an independent contractor to perform that work; but includes liability for activities which are completed or abandoned before the date of the occurrence giving rise to the liability;

(3) "Domicile", for purposes of determining the state in which a purchasing group is domiciled, means:

(a) for a corporation, the state in which the purchasing group is incorporated; and

(b) for an unincorporated entity, the state of its principal place of business;

(4) "Hazardous financial condition" means that, based on its present or reasonably anticipated financial condition, a risk retention group, although not yet financially impaired or insolvent, is unlikely to be able:

(a) to meet obligations to policyholders with respect to known claims and reasonably anticipated claims; or

(b) to pay other obligations in the normal course of business;

(5) "Insurance" means primary insurance, excess insurance, reinsurance, surplus lines insurance, and any other arrangement for shifting and distributing risk which is determined to be insurance under the laws of this State;

(6) "Liability":

(a) means legal liability for damages (including costs of defense, legal costs and fees, and other claims expenses) because of injuries to other persons, damage to their property, or other damage or loss to such other persons resulting from or arising out of:

(i) any business (whether profit or nonprofit), trade, product, services (including professional services), premises, or operations; or

(ii) any activity of any state or local government, or any agency or political subdivision thereof; and

(b) does not include personal risk liability and an employer's liability with respect to its employees other than legal liability under the Federal Employers' Liability Act (45 U.S.C. 51 et seq.);

(7) "Personal risk liability" means liability for damages because of injury to any person, damage to property, or other loss or damage resulting from any personal, familial, or household responsibilities or activities, rather than from responsibilities or activities referred to in item (6);

(8) "Plan of operation or a feasibility study" means an analysis which presents the expected activities and results of a risk retention group including, at a minimum:

(a) information sufficient to verify that its members are engaged in businesses or activities similar or related with respect to the liability to which such members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations;

(b) for each state in which it intends to operate, the coverages, deductibles, coverage limits, rates, and rating classification systems for each line of insurance the group intends to offer;

(c) historical and expected loss experience of the proposed members and national experience of similar exposures to the extent that this experience is reasonably available;

(d) pro forma financial statements and projections;

(e) appropriate opinions by a qualified, independent casualty actuary, including a determination of minimum premium or participation levels required to commence operations and to prevent a hazardous financial condition;

(f) identification of management, underwriting and claims procedures, marketing methods, managerial oversight methods, investment policies, and reinsurance agreements;

(g) identification of each state in which the risk retention group has obtained, or sought to obtain, a charter and license, and a description of its status in each such state; and

(h) such other matters as may be prescribed by the commissioner of the state in which the risk retention group is chartered for liability insurance companies authorized by the insurance laws of that state;

(9) "Product liability" means liability for damages because of any personal injury, death, emotional harm, consequential economic damage, or property damage (including damages resulting from the loss of use of property) arising out of the manufacture, design, importation, distribution, packaging, labeling, lease, or sale of a product, but does not include the liability of any person for those damages if the product involved was in the possession of such a person when the incident giving rise to the claim occurred;

(10) "Purchasing group" means any group which:

(a) has as one of its purposes the purchase of liability insurance on a group basis;

(b) purchases such insurance only for its group members and only to cover their similar or related liability exposure, as described in item (10)(c);

(c) is composed of members whose businesses or activities are similar or related with respect to the liability to which members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations; and

(d) is domiciled in any state;

(11) "Risk retention group" means any corporation or other limited liability association:

(a) whose primary activity consists of assuming and spreading all, or any portion, of the liability exposure of its group members;

(b) which is organized for the primary purpose of conducting the activity described under item (11)(a);

(c) which:

(i) is chartered and licensed as a liability insurance company and authorized to engage in the business of insurance under the laws of any state; or

(ii) before January 1, 1985, was chartered or licensed and authorized to engage in the business of insurance under the laws of Bermuda or the Cayman Islands and, before such date, had certified to the insurance commissioner of at least one state that it satisfied the capitalization requirements of such state, except that any such group must be considered to be a risk retention group only if it has been engaged in business continuously since such date and only for the purpose of continuing to provide insurance to cover product liability or completed operations liability (as such terms were defined in the Product Liability Risk Retention Act of 1981 before the date of the enactment of the Liability Risk Retention Act of 1986);

(d) which does not exclude any person from membership in the group solely to provide for members of such a group a competitive advantage over such a person;

(e) which:

(i) has as its owners only persons who comprise the membership of the risk retention group and who are provided insurance by such group; or

(ii) has as its sole owner an organization which has as

(A) its members only persons who comprise the membership of the risk retention; and

(B) its owners only persons who comprise the membership of the risk retention group and who are provided insurance by such group;

(f) whose members are engaged in businesses or activities similar or related with respect to the liability of which such members are exposed by virtue of any related, similar, or common business, trade, product, services, premises, or operations;

(g) whose activities do not include the provision of insurance other than:

(i) liability insurance for assuming and spreading all or any portion of the liability of its group members; and

(ii) reinsurance with respect to the liability of any other risk retention group (or any members of such other group) which is engaged in businesses or activities so that such group or member meets the requirement described in item (f) of this section for membership in the risk retention group which provides such reinsurance; and

(h) the name of which includes the phrase "Risk Retention Group";

(12) "State" means any state of the United States or the District of Columbia.

HISTORY: 1988 Act No. 355, Section 1; 1993 Act No. 181, Sections 836-838.



SECTION 38-87-30. Chartering of risk retention groups; submission of plan of operation; revisions of plan; information required.

(A) A risk retention group, pursuant to the provisions of this title, must be chartered and licensed to write only liability insurance under this chapter and, except as provided elsewhere in this chapter, or Chapter 90 for a risk retention group licensed as a captive insurance company, shall comply with all of the laws, regulations, and requirements applicable to these insurers chartered and licensed in this State and with Section 38-87-40 to the extent these requirements are not a limitation on laws, regulations, or requirements of this State.

(B) Before it may offer insurance in any state, each risk retention group chartered in this State shall submit for approval to the director or his designee of this State a plan of operation or feasibility study. The risk retention group shall submit an appropriate revision in the event of any subsequent material change in any item of the plan of operation or feasibility study, within ten days of any such change. The group may not offer any additional kinds of liability insurance, in this State or in any other state, until a revision of such plan or study is approved by the director or his designee.

(C) At the time of filing its application for charter, the risk retention group shall provide to the director or his designee in summary form the following information: the identity of the initial members of the group, the identity of those individuals who organized the group or who will provide administrative services or otherwise influence or control the activities of the group, the amount and nature of initial capitalization, the coverages to be afforded, and the states in which the group intends to operate. Upon receipt of this information, the director or his designee may forward such information to the National Association of Insurance Commissioners. Providing notification to the National Association of Insurance Commissioners is in addition to, and is not sufficient to satisfy, the requirements of Section 38-87-40 or any other provision of this chapter.

HISTORY: 1988 Act No. 355, Section 1; 1993 Act No. 181, Section 839; 2004 Act No. 291, Section 14, eff July 29, 2004.



SECTION 38-87-40. Out-of-state chartered risk retention groups; requirements for doing business in state.

Risk retention groups chartered and licensed in states other than this State and seeking to do business as a risk retention group in this State shall comply with the laws of this State as follows:

(1) Notice of Operations and Designation of director or his designee as Agent.

(a) Before offering insurance in this State, a risk retention group shall submit to the director or his designee:

(i) a statement identifying the state or states in which the risk retention group is chartered and licensed as a liability insurance company, charter date, its principal place of business, and such other information, including information on its membership, as the director or his designee of this State may require to verify that the risk retention group is qualified under Section 38-87-20(11);

(ii) a copy of its plan of operations or feasibility study and revisions of such plan or study submitted to the state in which the risk retention group is chartered and licensed; however, the provision relating to the submission of a plan of operation or feasibility study does not apply with respect to any line or classification of liability insurance which:

(A) was defined in the Product Liability Risk Retention Act of 1981 before October 27, 1986; and

(B) was offered before such date by any risk retention group which had been chartered and operating for not less than three years before such date.

(b) The risk retention group shall submit a copy of any revision to its plan of operation or feasibility study required by Section 38-87-30(B) at the same time that such revision is submitted to the commissioner of its chartering state.

(c) A statement of registration and a notice designating the commissioner as agent for the purpose of receiving service of legal documents or process must be submitted on such forms as the director or his designee may prescribe or approve.

(d) Annual license fees, equal to the license fees required of an admitted liability insurer licensed to transact business in this State, must be paid in this State.

(2) Financial Condition. Any risk retention group doing business in this State shall submit to the director or his designee:

(a) a copy of the group's financial statement submitted to the state in which the risk retention group is chartered and licensed which must be certified by an independent public accountant and shall contain a statement of opinion on loss and loss adjustment expense reserves made by a member of the American Academy of Actuaries or a loss reserve specialist qualified under such criteria as the director or his designee may prescribe or approve;

(b) a copy of each examination of the risk retention group as certified by the commissioner of its chartering state or other public official conducting the examination;

(c) upon request by the director or his designee, a copy of any information or document pertaining to any outside audit performed with respect to the risk retention group;

(d) such information as may be required to verify its continuing qualification as a risk retention group under Section 38-87-20(11).

(3) Taxation.

(a) Each risk retention group is liable for the payment of premium taxes and taxes on premiums of direct business for risks resident or located within this State and shall report to the director or his designee the net premiums written for risks resident or located within this State. Such risk retention group is subject to taxation, including any applicable fines and penalties related thereto, on the same basis as an admitted insurer.

(b) To the extent licensed agents or brokers are utilized pursuant to Section 38-87-120, they shall report to the department the premiums for direct business for risks resident or located within this State which such licensees have placed with or on behalf of a risk retention group not chartered in this State.

(c) To the extent that insurance agents or brokers are utilized pursuant to Section 38-87-120, such agent or broker shall keep a complete and separate record of all policies procured from each such risk retention group, which record must be open to examination by the director or his designee or his representative on demand. These records shall, for each policy and each kind of insurance provided thereunder, include the following:

(i) the limit of liability;

(ii) the time period covered;

(iii) the effective date;

(iv) the name of the risk retention group which issued the policy;

(v) the gross premium charged;

(vi) the amount of return premiums, if any;

(vii) such additional information as the director or his designee may require.

(4) Compliance with Claims Settlement Practices Laws. Every risk retention group, its agents, and its representatives shall comply with the claims settlement practices laws of this State, including, but not limited to, Section 38-57-70, Chapter 59 of Title 38, and such other provisions relative to claims settlement practices required by law.

(5) Deceptive, False, or Fraudulent Practices. Every risk retention group shall comply with the laws of this State regarding deceptive, false, or fraudulent acts or practices, including, but not limited to, Chapter 57 of this title and such other provisions relative to deceptive, false, or fraudulent practices required by law.

(6) Examination Regarding Financial Condition. A risk retention group shall submit to an examination by the director or his designee to determine its financial condition if the director or his designee of the jurisdiction in which the group is chartered and licensed has not initiated an examination or does not initiate an examination within sixty days after a request by the director or his designee of this State. The examination must be coordinated to avoid unjustified repetition and must be conducted in an expeditious manner and in accordance with the National Association of Insurance Commissioners' Examiner's Handbook.

(7) Notice to Purchasers. Every application form for insurance from a risk retention group, and every policy (on its front and declaration pages) issued by a risk retention group, must contain in ten point type the following notice:

NOTICE

This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group.

(8) Prohibited Acts Regarding Solicitation or Sale. The following acts by a risk retention group are prohibited:

(a) the solicitation or sale of insurance by a risk retention group to any person who is not eligible for membership in the group;

(b) the solicitation or sale of insurance by, or operation of, a risk retention group that is in hazardous financial condition or financially impaired.

(9) Prohibition on Ownership by an Insurance Company. No risk retention group is allowed to do business in this State if an insurance company is directly or indirectly a member or owner of such risk retention group, other than in the case of a risk retention group all of whose members are insurance companies.

(10) Prohibited Coverage. The terms of any insurance policy issued by any risk retention group may not provide, or be construed to provide, coverage prohibited generally by statute of this State or declared unlawful by the Supreme Court of South Carolina.

(11) Delinquency Proceedings. A risk retention group not chartered in this State and doing business in this State shall comply with a lawful order issued in a voluntary dissolution proceeding or in a delinquency proceeding commenced by a state insurance commissioner if there has been a finding of financial impairment after an examination under Section 38-87-40(6).

(12) Penalties. A risk retention group that violates any provision of this chapter is subject to fines and any other penalties, including revocation of its right to do business in this State, applicable to licensed insurers generally.

(13) Operation Prior to Enactment of this Chapter. In addition to complying with the requirements of this section, any risk retention group operating in this State prior to enactment of this chapter shall comply within thirty days after the effective date of this chapter with the provisions of item (1)(a) of this section.

HISTORY: 1988 Act No. 355, Section 1; 1991 Act No. 13, Section 28; 1993 Act No. 181, Section 840; 2001 Act No. 82, Section 30, eff July 20, 2001.



SECTION 38-87-50. Participation by risk retention groups and purchasing groups in state insurance insolvency guaranty fund.

(A) No risk retention group is required or permitted to join or contribute financially to any insurance insolvency guaranty fund, or similar mechanism, in this State; nor may any risk retention group, or its insureds or claimants against its insureds, receive any benefit from any such fund for claims arising under the insurance policies issued by such risk retention group.

(B) When a purchasing group obtains insurance covering its members' risks from an approved surplus lines insurer not admitted in this State or a risk retention group, no such risks, wherever resident or located, may be covered by any insurance guaranty fund or similar mechanism in this State.

(C) When a purchasing group obtains insurance covering its members' risks from an authorized insurer, only risks resident or located in this State may be covered by the South Carolina Property and Casualty Insurance Guaranty Association created under Chapter 31 of this title.

(D) The director or his designee may require a risk retention group to participate in any mechanism established or authorized under the law of this State for the equitable apportionment among insurers of liability insurance losses and expenses incurred on policies written through such mechanism, and such risk retention group shall submit sufficient information to the department to enable him to apportion on a nondiscriminatory basis the risk retention group's proportionate share of such losses and expenses.

HISTORY: 1988 Act No. 355, Section 1; 1993 Act No. 181, Section 841.



SECTION 38-87-70. Purchasing group and insurer subject to all applicable state laws; exceptions.

A purchasing group, including its insurer or insurers, is subject to all applicable laws of this State, except that a purchasing group, including its insurer or insurers, is exempt, in regard to liability insurance for the purchasing group, from any law that would:

(1) prohibit the establishment of a purchasing group;

(2) make it unlawful for an insurer to provide or offer to provide insurance on a basis providing, to a purchasing group or its members, advantages based on their loss and expense experience not afforded to other persons with respect to rates, policy forms, coverages, or other matters;

(3) prohibit a purchasing group or its members from purchasing insurance on a group basis described in item (2) of this section;

(4) prohibit a purchasing group from obtaining insurance on a group basis because the group has not been in existence for a minimum period of time or because any member has not belonged to the group for a minimum period of time;

(5) require that a purchasing group must have a minimum number of members, common ownership or affiliation, or certain legal form;

(6) require that a certain percentage of a purchasing group must obtain insurance on a group basis;

(7) otherwise discriminate against a purchasing group or any of its members; or

(8) require that any insurance policy issued to a purchasing group or any of its members be countersigned by an insurance agent or broker residing in this State.

HISTORY: 1988 Act No. 355, Section 1.



SECTION 38-87-80. Purchasing group; notice of intent to do business; notice of changes; designation of commissioner as agent for service; exceptions; additional information.

(A) A purchasing group prior to doing business in this State shall furnish notice to the department, on forms prescribed or approved by it, which shall:

(1) identify the state in which the group is domiciled;

(2) identify all other states in which the group intends to do business;

(3) specify the lines and classifications of liability insurance which the purchasing group intends to purchase;

(4) identify the insurance company from which the group intends to purchase its insurance and the domicile of such company;

(5) specify the method by which, and the person, if any, through whom insurance will be offered to its members whose risks are resident or located in this State;

(6) identify the principal place of business of the group;

(7) provide other information as may be required by the director or his designee to verify that the purchasing group is qualified under Section 38-87-20(10).

(B) A purchasing group shall notify, within ten days, the director or his designee of any changes in any of the items set forth in subsection (A) of this section.

(C) The purchasing group shall register with the department and designate the Director of the Department of Insurance as its agent solely for the purpose of receiving service of legal documents or process, except that such requirements do not apply in the case of a purchasing group which satisfies the director or his designee that it only purchases insurance that was authorized under the Federal Products Liability Risk Retention Act of 1981, and:

(1) that in any state of the United States (a) it was domiciled before April 1, 1986; and (b) it is domiciled on and after October 27, 1986;

(2) that (a) before October 27, 1986, it purchased insurance from an insurance carrier licensed in any state; and (b) since October 27, 1986, it purchased its insurance from an insurance carrier licensed in any state; or

(3) that it was a purchasing group under the requirements of the Product Liability Risk Retention Act of 1981 before October 27, 1986.

(D) Each purchasing group that is required to give notice pursuant to subsection (A) of this section also shall furnish such information as may be required by the director or his designee to:

(1) verify that the entity qualifies as a purchasing group;

(2) determine where the purchasing group is located;

(3) determine appropriate tax treatment.

HISTORY: 1988 Act No. 355, Section 1; 1993 Act No. 181, Section 842.



SECTION 38-87-90. Purchase of insurance from non-state chartered group or non-state admitted insurer; notice requirements; deductible or self-insured retention not permitted; aggregate limits on purchase.

(A) A purchasing group may not purchase insurance from a risk retention group that is not chartered in a state or from an insurer not admitted in the state in which the purchasing group is located unless the purchase is effected through a licensed agent or broker acting pursuant to the surplus lines laws and regulations of that state.

(B) A purchasing group which obtains liability insurance from an approved surplus lines insurer not admitted in this State or a risk retention group shall inform each of the members of the group which has a risk resident or located in this State that the risk is not protected by an insurance insolvency guaranty fund in this State and that the risk retention group or the insurer may not be subject to all insurance laws and regulations of this State.

(C) No purchasing group may purchase insurance providing for a deductible or self-insured retention applicable to the group as a whole. However, coverage may provide for a deductible or self-insured retention applicable to individual members.

(D) Purchases of insurance by purchasing groups are subject to the same standards regarding aggregate limits which are applicable to all purchases of group insurance.

HISTORY: 1988 Act No. 355, Section 1; 1991 Act No. 13, Section 29.



SECTION 38-87-100. Premium taxes.

Premium taxes and other taxes on premiums paid for coverage of risks resident or located in this State by a purchasing group or any members of the purchasing group are imposed and must be paid as follows:

(1) If the insurer is an admitted insurer, taxes are imposed on the insurer at the same rate and in the same manner and subject to the same procedures, interest, and penalties as that applicable to premium taxes and other taxes imposed on other admitted liability insurers relative to coverage of risks resident or located in this State.

(2) If the insurer is an approved nonadmitted surplus lines insurer, taxes are imposed on the licensed broker who effected coverage on risks resident or located in this State at the same rate and in the same manner and subject to the same procedures, interest, and penalties as that applicable to taxes imposed on other licensed brokers effecting coverage with approved nonadmitted surplus lines insurers on risks resident or located in this State.

HISTORY: 1988 Act No. 355, Section 1.



SECTION 38-87-110. Powers of Chief Insurance Commissioner; applicable procedures; injunctive relief.

(A) The director or his designee is authorized to use any power established under this title to enforce the insurance laws of this State not specifically preempted by the Liability Risk Retention Act of 1986, including, but without limitation, the administrative authority of the director or his designee to investigate, issue subpoenas, conduct depositions and hearings, issue orders, impose monetary penalties, and seek injunctive relief. With regard to any investigation, administrative proceedings, or litigation, the director or his designee may rely on the procedural laws of this State.

(B) Whenever the director or his designee determines that any person, risk retention group, purchasing group, or insurer of a purchasing group has violated, is violating, or is about to violate any provision of this chapter or any other insurance law of this State applicable to such person or entity, or has failed to comply with a lawful order of his, he may, in addition to any other lawful remedies or penalties, cause a complaint to be filed in the Court of Common Pleas for Richland County to enjoin and restrain such person, risk retention group, purchasing group, or insurer from engaging in such violation, or to compel compliance with such order of the director or his designee. The court has jurisdiction of the proceeding and has the power to enter a judgment and order for injunctive or other relief. In any action by the director or his designee under this subsection, service of process must be made upon the Secretary of State, who shall forward the order, pleadings, or other process to the person, risk retention group, purchasing group, or insurer in accordance with the procedures specified in Section 38-25-510. Nothing herein may be construed to limit or abridge the authority of the director or his designee to seek injunctive relief in any district court of the United States as provided in Section 38-87-130.

HISTORY: 1988 Act No. 355, Section 1; 1993 Act No. 181, Section 843.



SECTION 38-87-120. License required to solicit, negotiate or procure liability insurance; notice to insured.

(A) Risk retention group. No person may act or aid in any manner in soliciting, negotiating, or procuring liability insurance in this State from a risk retention group unless such person is licensed as an insurance agent for the risk retention group in accordance with Chapter 43 of this title or is licensed as a broker in accordance with Chapter 45 of this title.

(B) Purchasing groups.

(1) No person may act or aid in any manner in soliciting, negotiating, or procuring liability insurance in this State for a purchasing group from an authorized insurer or a risk retention group chartered in a state unless such person is licensed as an insurance agent for the insurer or risk retention group in accordance with Chapter 43 of this title or is licensed as a broker in accordance with Chapter 45 of this title.

(2) No person may act or aid in any manner in soliciting, negotiating, or procuring liability insurance coverage in this State for any member of a purchasing group under a purchasing group's policy unless such person is licensed as an insurance agent for the insurer in accordance with Chapter 43 of this title or is licensed as a broker in accordance with Chapter 45 of this title.

(3) No person may act or aid in any manner in soliciting, negotiating, or procuring liability insurance from an approved nonadmitted surplus lines insurer on behalf of a purchasing group located in this State unless such person is licensed as a broker in accordance with Chapter 45 of this title.

(C) For purposes of acting as an agent or broker for a risk retention group or purchasing group pursuant to Subsections (A) and (B) of this section, the requirement of residence in this State does not apply.

(D) Every person licensed as an agent or broker as required in this section, on business placed with risk retention groups or written through a purchasing group, shall inform each prospective insured of the provisions of the notice required by Section 38-87-40(7) in the case of a risk retention group and Section 38-87-90(A) in the case of a purchasing group.

HISTORY: 1988 Act No. 355, Section 1.



SECTION 38-87-130. U.S. District Court injunctions enforceable in state courts.

An order issued by any district court of the United States enjoining a risk retention group from soliciting or selling insurance or operating in any state, or in all states or in any territory or possession of the United States, upon a finding that such a group is in hazardous financial or financially impaired condition is enforceable in the courts of this State.

HISTORY: 1988 Act No. 355, Section 1.



SECTION 38-87-140. Rules and regulations.

The department may promulgate regulations necessary to carry out the provisions of this chapter.

HISTORY: 1988 Act No. 355, Section 1; 1993 Act No. 181, Section 844.






CHAPTER 89 - DAY CARE JOINT UNDERWRITING ASSOCIATION

SECTION 38-89-10. Definitions.

As used in this chapter:

(1) "Association" means a joint underwriting association established pursuant to this subdivision.

(2) "Day care liability insurance" means insurance protection against the day care liability of the insured and against loss, damage, or expense incident to a claim arising out of day care service to a person as the result of negligence in rendering or failing to render day care service.

(3) "Net direct premiums" means gross direct premiums written on bodily injury liability insurance, other than automobile liability insurance, homeowners liability insurance, and farmowners liability insurance, including the liability component of multiple peril package policies, as computed by the director or his designee less return premiums or the unused or unabsorbed portions of premium deposits.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 15; 1993 Act No. 181, Section 845.



SECTION 38-89-20. Joint underwriting association created; purpose; when activated.

(A) A joint underwriting association is created, consisting of all insurers authorized to write within this State, on a direct basis, bodily injury liability insurance, other than automobile bodily injury liability insurance, homeowners liability insurance, and farmowners liability insurance, including insurers covering such peril in multiple peril package policies. Every such insurer is and must remain a member of the association as a condition of its authority to continue to transact this kind of insurance in this State.

(B) The purpose of the association is to provide day care liability insurance on a self-supporting basis to the fullest extent possible.

(C) The association is activated when the commission finds and declares the existence of an emergency because of the unavailability of day care liability insurance or the unavailability of such insurance on a reasonable basis through normal channels.

(A) A joint underwriting association is created, consisting of all insurers authorized to write within this State, on a direct basis, bodily injury liability insurance, other than automobile bodily injury liability insurance, homeowners liability insurance, and farmowners liability insurance, including insurers covering such peril in multiple peril package policies. Every such insurer is and must remain a member of the association as a condition of its authority to continue to transact this kind of insurance in this State.

(B) The purpose of the association is to provide day care liability insurance on a self-supporting basis to the fullest extent possible.

(C) The association is activated when the Department of Insurance finds and declares the existence of an emergency because of the unavailability of day care liability insurance or the unavailability of such insurance on a reasonable basis through normal channels.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 16; 1993 Act No. 181, Section 845.



SECTION 38-89-30. General powers.

The association has the power on behalf of its members to:

(1) issue, or cause to be issued, policies of insurance to applicants including incidental coverages such as, but not limited to, premises or operations liability coverage on the premises where services are rendered, all subject to limits of liability as specified in the plan of operation but not to exceed five million dollars for all claimants under one policy in any one year;

(2) underwrite day care liability insurance and to adjust and pay losses with respect thereto or to appoint service companies to perform those functions;

(3) cede and assume reinsurance.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 17; 1993 Act No. 181, Section 845.



SECTION 38-89-40. Plan of operation.

(A) Not less than thirty nor more than ninety days after the effective date of this subdivision the director or his designee, after consultation with representatives of the public, day care owners and operators, and other affected individuals and organizations, shall promulgate a plan of operation consistent with this chapter. The plan of operation becomes effective and operative no later than thirty days after the declaration of an emergency by the department.

(B) The plan of operation shall provide for economic, fair, and nondiscriminatory administration and for the prompt and efficient provision of day care liability insurance and may contain other provisions including, but not limited to, preliminary assessment of all members for initial expenses necessary to commence operations, establishment of necessary facilities, management of the association, assessment of the members to defray losses and expenses, commission arrangements, reasonable and objective underwriting standards, acceptance and cession of reinsurance, appointment of servicing carriers, and procedures for determining amounts of insurance to be provided by the association.

(C) The plan of operation shall provide that any profit achieved by the association must be added to the reserves of the association or returned to the policyholders as a dividend.

(D) Amendments to the plan of operation may be made by the directors of the association with the approval of the director or his designee or must be made at the direction of the director or his designee after proper notice and public hearing.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 18; 1993 Act No. 181, Section 845.



SECTION 38-89-50. Application for coverage; issuance of policy.

Upon the activation of the plan of operation, a day care owner or operator licensed in this State is entitled to apply to the association for coverage. The application may be made on behalf of the applicant by a licensed agent or broker authorized in writing by the applicant.

If the association determines that the applicant meets the underwriting standards of the association as set forth in the approved plan of operation and there is no unpaid, uncontested premium due from the applicant for any prior insurance of the same kind, the association, upon receipt of the premium, or a portion of it as prescribed by the plan of operation, shall cause to be issued a policy of day care liability insurance for one year.

The rates, rating plans, rating rules, rating classifications, territories, and policy forms applicable to insurance written by the association and the statistical and experience data relating thereto are subject to this chapter and to those provisions of Chapter 73, Title 38 of the 1976 Code which are not inconsistent with this subdivision.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 19; 1993 Act No. 181, Section 845.



SECTION 38-89-60. Duty of commissioner to gather statistical data.

The director or his designee shall obtain complete statistical data in respect to day care liability losses and reparation costs as well as all other costs or expenses which underlie or are related to day care liability insurance. The Department of Insurance shall promulgate any statistical plan he considers necessary for the purpose of gathering data referable to loss and loss adjustment expense experience and other expense experience. When the statistical plan is promulgated all members of the association shall adopt and use it. The director or his designee also shall obtain statistical data in respect to the costs of compensating victims of day care liability. The director or his designee may require loss, claim, or expense data from any person obtaining insurance through the association. This information or data is confidential.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 20; 1993 Act No. 181, Section 845.



SECTION 38-89-70. Consideration of investment income in structuring rates and determining profit or loss.

In structuring rates for day care liability insurance and determining the profit or loss of the association in respect to the insurance, consideration must be given by the director or his designee to all investment income.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 21; 1993 Act No. 181, Section 845.



SECTION 38-89-80. Filing of policy forms, classifications, rates, rating plans, and rating rules.

Within a time that the director or his designee directs, the association shall submit, for the approval of the director or his designee, an initial filing, in proper form, of policy forms, classifications, rates, rating plans, and rating rules applicable to day care liability insurance to be written by the association. If the director or his designee disapproves the initial filing, in whole or in part, the association shall amend the filing, in whole or in part, in accordance with the direction of the director or his designee. If the director or his designee is unable to approve the filing or amended filing, within the time specified, he shall promulgate the policy forms, classifications, rates, rating plans, and rules to be used by the association in making rates for and writing the insurance.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 22; 1993 Act No. 181, Section 845.



SECTION 38-89-90. Policy forms; rate structure.

(A) The director or his designee shall specify whether policy forms and the rate structure must be on a "claims-made" or 'occurrence' basis, and coverage may be provided by the association only on the basis specified by the director or his designee. The director or his designee shall specify the claims-made basis only if the contract makes provision for residual occurrence coverage upon the retirement, death, disability, or removal from the State of the insured. Provision may be made for a premium charge allocable to any residual occurrence coverage, and the premium charges for the residual coverage must be segregated and separately maintained for such purpose which may include the reinsurance of all or part of that portion of the risk.

(B) The policy may not contain a limitation in relation to the existing law in tort as provided by the statute of limitations of this State.

(C) The policy form, whether on a claims-made or occurrence basis, may not require as a condition precedent to settlement or compromise of a claim the consent or acquiescence of the insured. However, the settlement or compromise is not considered an admission of fault or wrongdoing by the insured.

(D) The premium rate charged for either or both claims-made or occurrence coverage must be at rates established on an actuarially sound basis, including consideration of trends in the frequency and severity of losses and must be calculated to be self-supporting.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 23; 1993 Act No. 181, Section 845.



SECTION 38-89-100. Rate increase subject to Commissioner's approval.

The association may provide a rate increase or assessment subject to the approval director or his designee.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 24; 1993 Act No. 181, Section 845.



SECTION 38-89-110. Deficit to be recouped.

A deficit sustained by the association in a year must be recouped, pursuant to the plan of operation and the rating plan then in effect, by one or both of the following procedures:

(1) an assessment upon the policyholders, which may not exceed one additional annual premium at the then current rate;

(2) a rate increase applicable prospectively.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 25; 1993 Act No. 181, Section 845.



SECTION 38-89-120. Basis for rates; insufficient funds for operation.

After the initial year of operation, rates, rating plans, and rating rules, and any provision for recoupment through policyholder assessment or premium rate increase must be based upon the association's loss and expense experience and investment income, together with any other information based upon this experience and income as the director or his designee considers appropriate. The resultant premium rates must be on an actuarially sound basis and must be calculated to be self-supporting. If sufficient funds are not available for the sound financial operation of the association, pending recoupment as provided in Section 38-89-110, all members, on a temporary basis, shall contribute to the financial requirements of the association in the manner provided in Section 38-89-130. A contribution must be reimbursed to the members following recoupment as provided in Section 38-89-110.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 26; 1993 Act No. 181, Section 845.



SECTION 38-89-130. Participation of association members.

All insurers which are members of the association shall participate in its writings, expenses, profits, and losses in the proportion that the net direct premium of each member, excluding that portion of premiums attributable to the operation of the association, written during the preceding calendar year bear to the aggregate net direct premiums written in this State by all members of the association. Each insurer's participation in the association must be determined annually on the basis of the net direct premiums written during the preceding calendar year, as reported in the annual statements and other reports filed by the insurer with the department of Insurance. No member may be obligated in any one year to reimburse the association because of its proportionate share in the deficit from operations of the association in that year in excess of one percent of its surplus to policyholders and the aggregate amount not so reimbursed must be reallocated among the remaining members in accordance with the method of determining participation prescribed in this subsection after excluding from the computation the total net direct premiums of all members not sharing in the excess deficit. If the deficit from operations allocated to all members of the association in a calendar year exceeds one percent of their respective surplus to policyholders, the amount of the deficit must be allocated to each member in accordance with the method of determining participation prescribed in this subsection.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 27; 1993 Act No. 181, Section 845.



SECTION 38-89-140. Plan of operation and rules binding on association members.

Every member of the association is bound by the approved plan of operation of the association and the rules of the board of directors of the association.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 28; 1993 Act No. 181, Section 845.



SECTION 38-89-150. Effect of termination of association member's authority; merger; insolvency.

(A) If the authority of an insurer to transact bodily injury liability insurance, other than automobile, homeowners, or farmowners, in this State terminates for any reason, its obligations as a member of the association continue until all its obligations are fulfilled and the director or his designee has so found and certified to the board of directors.

(B) If a member insurer merges into or consolidates with another insurer authorized to transact insurance in this State or another insurer authorized to transact insurance in this State has reinsured the insurer's entire general liability business in this State, both the insurer and its successor or assuming reinsurer, as the case may be, are liable for the insurer's obligations to the association.

(C) An unsatisfied net liability of an insolvent member of the association must be assumed by and apportioned among the remaining members in the same manner in which assessments or gain and loss are apportioned and the association shall acquire and have all rights and remedies allowed by law in behalf of the remaining members against the estate or funds of the insolvent insurer for funds due the association.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 29; 1993 Act No. 181, Section 845.



SECTION 38-89-160. Board of directors.

The association is governed by a board of seven directors, one of whom is appointed by the Governor, with the advice and consent of the Senate, to represent the general public and three of whom are day care owners or operators appointed by the Governor. Three directors are elected by cumulative voting by members of the association, whose votes in the election must be weighed in accordance with each member's net direct premiums written during the preceding calendar year. The approved plan of operation of the association may make provision for combining insurers under common ownership or management into groups for voting, assessment, and all other purposes and may provide that not more than one of the officers or employees of the group may serve as a director at any one time. The insurer representatives of the board of directors must be elected at a meeting of the members or their authorized representatives, which must be held at a time and place designated by the board of directors. The board shall elect a chairman and other necessary officers.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 30; 1993 Act No. 181, Section 845; 1998 Act No. 411, Section 9.



SECTION 38-89-170. Appeal to commission.

An applicant for insurance through the association, a person insured pursuant to this chapter, or his representative, or an insurer adversely affected, or claiming to be adversely affected, by a ruling, action, or decision by or on behalf of the association, may appeal to the director or his designee within thirty days after the ruling, action, or decision.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 31; 1993 Act No. 181, Section 845.



SECTION 38-89-180. Statement to be filed by association.

The association shall file in the office of the Department of Insurance annually by March first a statement containing information with respect to its transactions, condition, operations, and affairs during the preceding year. The statement must contain information prescribed by the director or his designee and must be in the form he directs.

The director or his designee, at any reasonable time, may require the association to furnish additional information concerning its transactions, condition, or any matter connected therewith considered to be material and of assistance in evaluating the scope, operations, and experience of the association.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 32; 1993 Act No. 181, Section 845.



SECTION 38-89-190. Examination of financial condition; annual report.

The director or his designee shall make an examination into the financial condition and affairs of the association at least annually and shall file a report thereon with the department, the Governor, and the General Assembly. The expenses of the examination must be paid by the association.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 33; 1993 Act No. 181, Section 845.






CHAPTER 90 - CAPTIVE INSURANCE COMPANIES

SECTION 38-90-10. Definitions.

As used in this chapter, unless the context requires otherwise:

(1) "Alien captive insurance company" means an insurance company formed to write insurance business for its parents and affiliates and licensed pursuant to the laws of an alien jurisdiction which imposes statutory or regulatory standards in a form acceptable to the director on companies transacting the business of insurance in such jurisdiction.

(2) "Affiliated company" means a company in the same corporate system as a parent, an industrial insured, or a member organization by virtue of common ownership, control, operation, or management.

(3) "Association" means a legal association of individuals, corporations, limited liability companies, partnerships, political subdivisions, or associations that has been in continuous existence for at least one year:

(a) the member organizations of which collectively, or which does itself:

(i) own, control, or hold with power to vote all of the outstanding voting securities of an association captive insurance company incorporated as a stock insurer or organized as a limited liability company; or

(ii) have complete voting control over an association captive insurance company organized as a mutual insurer; or

(b) the member organizations of which collectively constitute all of the subscribers of an association captive insurance company formed as a reciprocal insurer.

(4) "Association captive insurance company" means a company that insures risks of the member organizations of the association and their affiliated companies.

(5) "Branch business" means any insurance business transacted by a branch captive insurance company in this State.

(6) "Branch captive insurance company" means an alien captive insurance company licensed by the director to transact the business of insurance in this State through a business unit with a principal place of business in this State.

(7) "Branch operations" means any business operations of a branch captive insurance company in this State.

(8) "Captive insurance company" means a pure captive insurance company, association captive insurance company, captive reinsurance company, sponsored captive insurance company, special purpose captive insurance company, or industrial insured captive insurance company formed or licensed under this chapter. For purposes of this chapter, a branch captive insurance company must be a pure captive insurance company with respect to operations in this State, unless otherwise permitted by the director.

(9) "Captive reinsurance company" means a reinsurance company that is formed or licensed pursuant to this chapter and is wholly owned by a qualifying reinsurance parent company. A captive reinsurance company is a stock corporation.

(10) "Consolidated debt to total capital ratio" means the ratio of the sum of (a) all debts and hybrid capital instruments including, but not limited to, all borrowings from banks, all senior debt, all subordinated debts, all trust preferred shares, and all other hybrid capital instruments that are not included in the determination of consolidated GAAP net worth issued and outstanding to (b) total capital, consisting of all debts and hybrid capital instruments as described in subitem (a) plus owners' equity determined in accordance with GAAP for reporting to the United States Securities and Exchange Commission.

(11) "Consolidated GAAP net worth" means the consolidated owners' equity determined in accordance with GAAP for reporting to the United States Securities and Exchange Commission.

(12) "Controlled unaffiliated business" means a company:

(a) that is not in the corporate system of a parent and affiliated companies;

(b) that has an existing contractual relationship with a parent or affiliated company; and

(c) whose risks are managed by a captive insurance company in accordance with Section 38-90-190.

(13) "Director" means the Director of the South Carolina Department of Insurance or the director's designee.

(14) "Department" means the South Carolina Department of Insurance.

(15) "GAAP" means generally accepted accounting principles.

(16) "Industrial insured" means an insured as defined in Section 38-25-150(8).

(17) "Industrial insured captive insurance company" means a company that insures risks of the industrial insureds that comprise the industrial insured group and their affiliated companies.

(18) "Industrial insured group" means a group that meets either of the following criteria:

(a) a group of industrial insureds that collectively:

(i) own, control, or hold with power to vote all of the outstanding voting securities of an industrial insured captive insurance company incorporated as a stock insurer or limited liability company; or

(ii) have complete voting control over an industrial insured captive insurance company incorporated as a mutual insurer; or

(b) a group which is created under the Liability Risk Retention Act of 1986 15 U.S.C. Section 3901, et seq., as amended, and Chapter 87, Title 38, as a corporation or other limited liability association taxable as a stock insurance company or a mutual insurer under this title.

(19) "Member organization" means any individual, corporation, limited liability company, partnership, or association that belongs to an association.

(20) "Parent" means any corporation, limited liability company, partnership, or individual that directly or indirectly owns, controls, or holds with power to vote more than fifty percent of the outstanding voting interests of a captive insurance company.

(21) "Participant" means an entity as defined in Section 38-90-230, and any affiliates of that entity, that are insured by a sponsored captive insurance company, where the losses of the participant are limited through a participant contract to the assets of a protected cell.

(22) "Participant contract" means a contract by which a sponsored captive insurance company insures the risks of a participant and limits the losses of the participant to the assets of a protected cell.

(23) "Protected cell" means a separate account established and maintained by a sponsored captive insurance company for one participant.

(24) "Pure captive insurance company" means a company that insures risks of its parent, affiliated companies, controlled unaffiliated business, or a combination thereof.

(25) "Qualifying reinsurer parent company" means a reinsurer authorized to write reinsurance by this State and that has a consolidated GAAP net worth of not less than five hundred million dollars and consolidated debt to total capital ratio not greater than 0.50.

(26) "Special purpose captive insurance company" means a captive insurance company that is formed or licensed under this chapter that does not meet the definition of any other type of captive insurance company defined in this section.

(27) "Sponsor" means an entity that meets the requirements of Section 38-90-220 and is approved by the director to provide all or part of the capital and surplus required by applicable law and to organize and operate a sponsored captive insurance company.

(28) "Sponsored captive insurance company" means a captive insurance company:

(a) in which the minimum capital and surplus required by applicable law is provided by one or more sponsors;

(b) that is formed or licensed under this chapter;

(c) that insures the risks of separate participants through the contract; and

(d) that segregates each participant's liability through one or more protected cells.

(29) "Treasury rates" means the United States Treasury strips asked yield as published in the Wall Street Journal as of a balance sheet date.

HISTORY: 2000 Act No. 331, Section 1; 2001 Act No. 58, Section 8, eff May 29, 2001; 2002 Act No. 188, Section 2, eff March 12, 2002; 2002 Act No. 228, Sections 11.A, 11.B, eff May 1, 2002; 2003 Act No. 73, Section 24.A, eff June 25, 2003; 2004 Act No. 291, Sections 15, 16, eff July 29, 2004.



SECTION 38-90-20. Licensing; required information and documentation; fee; renewal.

(A) A captive insurance company, when permitted by its articles of incorporation, articles of organization, operating agreement, or charter, may apply to the director for a license to provide any and all insurance, except workers' compensation insurance written on a direct basis, authorized by this title; however:

(1) a pure captive insurance company may not insure any risks other than those of its parent, affiliated companies, controlled unaffiliated business, or a combination of them;

(2) an association captive insurance company may not insure any risks other than those of the member organizations of its association and their affiliated companies;

(3) an industrial insured captive insurance company may not insure any risks other than those of the industrial insureds that comprise the industrial insured group and their affiliated companies;

(4) in general, a special purpose captive insurance company only may insure the risks of its parent. Notwithstanding any other provisions of this chapter, a special purpose captive insurance company may provide insurance or reinsurance, or both, for risks as approved by the director;

(5) a captive insurance company may not provide personal motor vehicle or homeowner's insurance coverage written on a direct basis;

(6) a captive insurance company may not accept or cede reinsurance except as provided in Section 38-90-110.

(B) To conduct insurance business in this State a captive insurance company shall:

(1) obtain from the director a license authorizing it to conduct insurance business in this State;

(2) hold at least one board of director's meeting, or in the case of a reciprocal insurer, a subscriber's advisory committee meeting, or in the case of a limited liability company a meeting of the managing board, each year in this State;

(3) maintain its principal place of business in this State, or in the case of a branch captive insurance company, maintain the principal place of business for its branch operations in this State; and

(4) appoint a resident registered agent to accept service of process and to otherwise act on its behalf in this State. In the case of a captive insurance company:

(a) formed as a corporation, a nonprofit corporation, or a limited liability company, whenever the registered agent cannot with reasonable diligence be found at the registered office of the captive insurance company, the director must be an agent of the captive insurance company upon whom any process, notice, or demand may be served;

(b) formed as a reciprocal insurer, whenever the registered agent cannot with reasonable diligence be found at the registered office of the captive insurance company, the director must be an agent of the captive insurance company upon whom any process, notice, or demand may be served.

(C)(1) Before receiving a license, a captive insurance company:

(a) formed as a corporation or a nonprofit corporation, shall file with the director a certified copy of its articles of incorporation and bylaws, a statement under oath of its president and secretary showing its financial condition, and any other statements or documents required by the director;

(b) formed as a limited liability company, shall file with the director a certified copy of its articles of organization and operating agreement, a statement under oath by its managers showing its financial condition, and any other statements or documents required by the director;

(c) formed as a reciprocal shall:

(i) file with the director a certified copy of the power of attorney of its attorney-in-fact, a certified copy of its subscribers' agreement, a statement under oath of its attorney-in-fact showing its financial condition, and any other statements or documents required by the director; and

(ii) submit to the director for approval a description of the coverages, deductibles, coverage limits, and rates and any other information the director may reasonably require. If there is a subsequent material change in an item in the description, the reciprocal captive insurance company shall submit to the director for approval an appropriate revision and may not offer any additional kinds of insurance until a revision of the description is approved by the director. The reciprocal captive insurance company shall inform the director of any material change in rates within thirty days of the adoption of the change.

(2) In addition to the information required by item (1), an applicant captive insurance company shall file with the director evidence of:

(a) the amount and liquidity of its assets relative to the risks to be assumed;

(b) the adequacy of the expertise, experience, and character of the person or persons who will manage it;

(c) the overall soundness of its plan of operation;

(d) the adequacy of the loss prevention programs of its parent, member organizations, or industrial insureds as applicable; and

(e) such other factors considered relevant by the director in ascertaining whether the proposed captive insurance company will be able to meet its policy obligations.

(3) In addition to the information required by items (1) and (2) an applicant sponsored captive insurance company shall file with the director:

(a) a business plan demonstrating how the applicant will account for the loss and expense experience of each protected cell at a level of detail found to be sufficient by the director, and how it will report the experience to the director;

(b) a statement acknowledging that all financial records of the sponsored captive insurance company, including records pertaining to any protected cells, must be made available for inspection or examination by the director;

(c) all contracts or sample contracts between the sponsored captive insurance company and any participants; and

(d) evidence that expenses will be allocated to each protected cell in an equitable manner.

(4) Information submitted pursuant to this section is confidential as provided in Section 38-90-35 except that information is discoverable by a party in a civil action or contested case to which the captive insurance company that submitted the information is a party, upon a specific finding by the court that:

(a) the captive is a necessary party to the action and not joined only for the purposes of evading the confidentiality provisions of this chapter;

(b) the information sought is relevant, material to, and necessary for the prosecution or defense of the claim asserted in litigation; and

(c) the information sought is not available through another source.

(D)(1) A captive insurance company shall pay to the department a nonrefundable fee of two hundred dollars for processing its application for license. In addition, the director may retain legal, financial, and examination services from outside the department to examine and investigate the application, the reasonable cost of which may be charged against the applicant or the director may use internal resources to examine and investigate the application for a fee of two thousand four hundred dollars or such other amount that is determined to be appropriate by the director or his designee given the nature of the application being investigated.

(2) Section 38-13-60 applies to examinations, investigations, and processing conducted pursuant to the authority of this section.

(3) In addition, a captive insurance company shall pay a license fee for the year of registration of three hundred dollars and an annual renewal fee of five hundred dollars.

(4) The department may charge a fifteen-dollar fee for any document requiring certification of authenticity or the signature of the director or his designee.

(E) If the director is satisfied that the documents and statements filed by the captive insurance company comply with the provisions of this chapter, the director may grant a license authorizing the company to do insurance business in this State until March first at which time the license may be renewed.

(F) A foreign or alien captive insurance company, upon approval of the director or his designee, may become a domestic captive insurance company by complying with all of the requirements of law relative to the organization and licensing of a domestic captive insurance company of the same or equivalent type in this State and by filing with the Secretary of State its articles of association, charter, or other organizational document, together with appropriate amendments to them adopted in accordance with the laws of this State bringing those articles of association, charter, or other organizational document into compliance with the laws of this State, along with a certificate of general good issued by the director. After this is accomplished, the captive insurance company is entitled to the necessary or appropriate certificates and licenses to continue transacting business in this State and is subject to the authority and jurisdiction of this State. In connection with this redomestication, the director may waive any requirements for public hearings. It is not necessary for a company redomesticating into this State to merge, consolidate, transfer assets, or otherwise engage in any other reorganization, other than as specified in this section.

HISTORY: 2000 Act No. 331, Section 1; 2002 Act No. 188, Section 3, eff March 12, 2002; 2002 Act No. 228, Section 12, eff May 1, 2002; 2003 Act No. 73, Section 24.B, eff June 25, 2003; 2004 Act No. 221, Section 38, eff April 29, 2004; 2004 Act No. 291, Sections 17, 18, eff July 29, 2004; 2009 Act No. 28, Section 1, eff June 2, 2009; 2009 Act No. 28, Section 2, eff June 2, 2009.



SECTION 38-90-25. Captive reinsurance companies.

(A) A captive reinsurance company, if permitted by its articles of incorporation or charter, may apply to the director for a license to write reinsurance covering property and casualty insurance or reinsurance contracts. A captive reinsurance company authorized by the director may write reinsurance contracts covering risks in any state.

(B) To conduct business in this State, a captive reinsurance company shall:

(1) obtain from the director a license authorizing it to conduct business as a captive reinsurance company in this State;

(2) hold at least one board of directors' meeting each year in this State;

(3) maintain its principal place of business in this State; and

(4) appoint a registered agent to accept service of process and act otherwise on its behalf in this State.

(C) Before receiving a license, a captive reinsurance company shall file with the director:

(1) a certified copy of its charter and bylaws;

(2) a statement under oath of its president and secretary showing its financial condition; and

(3) other documents required by the director.

(D) In addition to the information required by subsection (C), the applicant captive reinsurance company shall file with the director evidence of:

(1) the amount and liquidity of its assets relative to the risks to be assumed;

(2) the adequacy of the expertise, experience, and character of the person who manages it;

(3) the overall soundness of its plan of operation; and

(4) other overall factors considered relevant by the director in ascertaining if the proposed captive reinsurance company is able to meet its policy obligations.

(E) Information submitted pursuant to this section is confidential as provided in Section 38-90-35, except that information is discoverable by a party in a civil action or contested case to which the captive insurance company that submitted the information is a party, upon a finding by the court that:

(1) the captive is a necessary party to the action and not joined only for the purposes of evading the confidentiality provisions of this chapter;

(2) the information sought is relevant, material to, and necessary for the prosecution or defense of the claim asserted in litigation; and

(3) the information sought is not available through another source.

HISTORY: 2001 Act No. 58, Section 1, eff May 29, 2001; 2004 Act No. 291, Section 19, eff July 29, 2004.



SECTION 38-90-30. Adoption of name.

A captive insurance company may not adopt a name that is the same as, deceptively similar to, or likely to be confused with or mistaken for any other existing business name registered in this State.

HISTORY: 2000 Act No. 331, Section 1.



SECTION 38-90-35. Confidential information; disclosure by the director.

Information submitted pursuant to the provisions of this chapter is confidential and may not be made public by the director or an agent or employee of the director without the written consent of the company, except that:

(1) information may be discoverable by a party in a civil action or contested case to which the submitting captive insurance company is a party, upon a showing by the party seeking to discover the information that:

(a) the information sought is relevant to and necessary for the furtherance of the action or case;

(b) the information sought is unavailable from other nonconfidential sources; or

(c) a subpoena issued by a judicial or administrative law officer of competent jurisdiction has been submitted to the director; and

(2) the director may disclose the information to the public officer having jurisdiction over the regulation of insurance in another state if:

(a) the public official agrees in writing to maintain the confidentiality of the information; and

(b) the laws of the state in which the public official serves require the information to be confidential.

HISTORY: 2004 Act No. 291, Section 13, eff July 29, 2004.



SECTION 38-90-40. Capitalization requirements; security requirements for branch captive insurance companies; restriction on payment of dividends.

(A)(1) The director may not issue a license to a captive insurance company unless the company possesses and maintains unimpaired paid-in capital of:

(a) in the case of a pure captive insurance company, not less than one hundred thousand dollars;

(b) in the case of an association captive insurance company incorporated as a stock insurer or organized as a limited liability company, not less than four hundred thousand dollars;

(c) in the case of an industrial insured captive insurance company incorporated as a stock insurer or organized as a limited liability company, not less than two hundred thousand dollars;

(d) in the case of a sponsored captive insurance company, not less than five hundred thousand dollars; however, if the sponsored captive insurance company does not assume any risk, the risks insured by the protected cells are homogeneous and there are no more than ten cells, the director may reduce this amount to an amount not less than one hundred fifty thousand dollars;

(e) in the case of a special purpose captive insurance company, an amount determined by the director after giving due consideration to the company's business plan, feasibility study, and pro-formas, including the nature of the risks to be insured.

(2)(a) Except for a sponsored captive insurance company that does not assume any risk, the capital must be in the form of cash, cash equivalent, or an irrevocable letter of credit issued by a bank chartered by this State or a member bank of the Federal Reserve System with a branch office in this State or as approved by the director.

(b) For a sponsored captive insurance company that does not assume any risk, the capital also may be in the form of other high quality securities as approved by the director.

(B)(1) The director may not issue a license to a captive insurance company incorporated as a nonprofit corporation unless the company possesses and maintains unrestricted net assets of:

(a) in the case of a pure captive insurance company, not less than two hundred fifty thousand dollars; and

(b) in the case of a special purpose captive insurance company, an amount determined by the director after giving due consideration to the company's business plan, feasibility study, and pro-formas, including the nature of the risks to be insured.

(2) Contributions to a captive insurance company incorporated as a nonprofit corporation must be in the form of cash, cash equivalent, or an irrevocable letter of credit issued by a bank chartered by this State or a member bank of the Federal Reserve System with a branch office in this State or as approved by the director.

(C) For purposes of subsections (A) and (B), the director may issue a license expressly conditioned upon the captive insurance company providing to the director satisfactory evidence of possession of the minimum required unimpaired paid-in capital. Until this evidence is provided, the captive insurance company may not issue any policy, assume any liability, or otherwise provide coverage. The director summarily may revoke the conditional license without legal recourse by the company if satisfactory evidence of the required capital is not provided within a maximum period of time, not to exceed one year, to be established by the director at the time the conditional license is issued.

(D) The director may prescribe additional capital or net assets based upon the type, volume, and nature of insurance business transacted including, but not limited to, the net amount of risk retained for an individual risk. Contributions in connection with these prescribed additional net assets or capital must be in the form of:

(1) cash;

(2) cash equivalent;

(3) an irrevocable letter of credit issued by a bank chartered by this State or a member bank of the Federal Reserve System with a branch office in this State or as approved by the director; or

(4) securities invested as provided in Section 38-90-100.

(E) In the case of a branch captive insurance company, as security for the payment of liabilities attributable to branch operations, the director shall require that a trust fund, funded by an irrevocable letter of credit or other acceptable asset, be established and maintained in the United States for the benefit of United States policyholders and United States ceding insurers under insurance policies issued or reinsurance contracts issued or assumed, by the branch captive insurance company through its branch operations. The amount of the security may be no less than the capital and surplus required by this chapter and the reserves on these insurance policies or reinsurance contracts, including reserves for losses, allocated loss adjustment expenses, incurred but not reported losses and unearned premiums with regard to business written through branch operations; however, the director may permit a branch captive insurance company that is required to post security for loss reserves on branch business by its reinsurer or front company to reduce the funds in the trust account required by this section by the same amount so long as the security remains posted with the reinsurer or front company. If the form of security selected is a letter of credit, the letter of credit must be established by, or issued or confirmed by, a bank chartered in this State or a member bank of the Federal Reserve System.

(F)(1) A captive insurance company may not pay a dividend out of, or other distribution with respect to, capital or surplus, in excess of the limitations set forth in Section 38-21-250 through Section 38-21-270, without the prior approval of the director. Approval of an ongoing plan for the payment of dividends or other distributions must be conditioned upon the retention, at the time of each payment, of capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by, the director.

(2) A captive insurance company incorporated as a nonprofit corporation may not make any distributions without the prior approval of the director.

(G) An irrevocable letter of credit, which is issued by a financial institution other than a bank chartered by this State or a member bank of the Federal Reserve System, shall meet the same standards as an irrevocable letter of credit which has been issued by either entity.

HISTORY: 2000 Act No. 331, Section 1; 2002 Act No. 188, Section 4, eff March 12, 2002; 2003 Act No. 73, Section 24.C, eff June 25, 2003; 2004 Act No. 291, Section 20, eff July 29, 2004; 2006 Act No. 332, Section 15, eff June 1, 2006; 2009 Act No. 28, Section 3, eff June 2, 2009; 2010 Act No. 217, Section 7, eff June 7, 2010.



SECTION 38-90-45. Minimum capitalization or reserves.

(A) The director may not issue a license to a captive reinsurance company unless the company possesses and maintains capital or free surplus of not less than the greater of three hundred million dollars or ten percent of reserves. The surplus may be in form of cash or securities.

(B) The director may prescribe additional capital or surplus based upon the type, volume, and nature of the insurance business transacted including, but not limited to, the net amount of risk retained for an individual risk.

(C) A captive reinsurance company may not pay a dividend out of, or other distribution with respect to, capital or surplus in excess of the limitations, without the prior approval of the director. Approval of an ongoing plan for the payment of dividends or other distributions must be conditioned upon the retention, at the time of each payment, of capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by, the director.

HISTORY: 2001 Act No. 58, Section 2, eff May 29, 2001; 2010 Act No. 217, Section 8, eff June 7, 2010.



SECTION 38-90-50. Free surplus requirements; restriction on payment of dividends.

(A)(1) The director may not issue a license to a captive insurance company unless the company possesses and maintains free surplus of:

(a) in the case of a pure captive insurance company, not less than one hundred fifty thousand dollars;

(b) in the case of an association captive insurance company incorporated as a stock insurer or organized as a limited liability company, not less than three hundred fifty thousand dollars;

(c) in the case of an industrial insured captive insurance company incorporated as a stock insurer or organized as a limited liability company, not less than three hundred thousand dollars;

(d) in the case of an association captive insurance company incorporated as a mutual insurer, not less than seven hundred fifty thousand dollars;

(e) in the case of an industrial insured captive insurance company incorporated as a mutual insurer, not less than five hundred thousand dollars;

(f) in the case of a sponsored captive insurance company, not less than five hundred thousand dollars; however, if the sponsored captive insurance company does not assume any risk, the risks insured by the protected cells are homogeneous and there are no more than ten cells, the director may reduce this amount to an amount not less than one hundred fifty thousand dollars; and

(g) in the case of a special purpose captive insurance company, an amount determined by the director after giving due consideration to the company's business plan, feasibility study, and pro-formas, including the nature of the risks to be insured.

(2)(a) Except for a sponsored captive insurance company that does not assume any risk, the surplus must be in the form of cash, cash equivalent, or an irrevocable letter of credit issued by a bank chartered by this State or a member bank of the Federal Reserve System with the branch office in this State and approved by the director.

(b) For a sponsored captive insurance company that does not assume any risk, the surplus also may be in the form of other high quality securities as approved by the director.

(B) Notwithstanding the requirements of subsection (A) a captive insurance company organized as a reciprocal insurer under this chapter may not be issued a license unless it possesses and thereafter maintains free surplus of one million dollars.

(C) For purposes of subsections (A) and (B), the director may issue a license expressly conditioned upon the captive insurance company providing to the director satisfactory evidence of possession of the minimum required free surplus. Until this evidence is provided, the captive may not issue any policy, assume any liability, or otherwise provide coverage. The director summarily may revoke the conditional license without legal recourse by the company if satisfactory evidence of the required capital is not provided within a maximum period of time, not to exceed one year, to be established by the director at the time the conditional license is issued.

(D) The director may prescribe additional surplus based upon the type, volume, and nature of insurance business transacted including, but not limited to, the net amount of risk retained for an individual risk. This additional surplus must be in the form of:

(1) cash;

(2) cash equivalent;

(3) an irrevocable letter of credit issued by a bank chartered by this State, or a member bank of the Federal Reserve System with a branch in this State or as approved by the director; or

(4) securities invested as provided in Section 38-90-100.

(E) A captive insurance company may not pay a dividend out of, or other distribution with respect to, capital or surplus in excess of the limitations set forth in Section 38-21-270, without the prior approval of the director. Approval of an ongoing plan for the payment of dividends or other distribution must be conditioned upon the retention, at the time of each payment, of capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by, the director.

(F) An irrevocable letter of credit, which is issued by a financial institution other than a bank chartered by this State or a member bank of the Federal Reserve System, shall meet the same standards as an irrevocable letter of credit which has been issued by either entity.

HISTORY: 2000 Act No. 331, Section 1; 2002 Act No. 188, Section 5, eff March 12, 2002; 2003 Act No. 73, Section 24.D, eff June 25, 2003; 2004 Act No. 291, Section 21, eff July 29, 2004; 2006 Act No. 332, Section 16, eff June 1, 2006; 2010 Act No. 217, Section 9, eff June 7, 2010.



SECTION 38-90-55. Incorporation of a captive reinsurance company.

(A) A captive reinsurance company must be incorporated as a stock insurer with its capital divided into shares and held by its shareholders.

(B) A captive reinsurance company may not have fewer than three incorporators of whom at least two must be residents of this State.

(C) Before the articles of incorporation are transmitted to the Secretary of State, the incorporators shall petition the director to issue a certificate finding that the establishment and maintenance of the proposed corporation promotes the general good of this State. In arriving at this finding the director may consider:

(1) the character, reputation, financial standing, and purposes of the incorporators;

(2) the character, reputation, financial responsibility, insurance experience, and business qualifications of the officers and directors; and

(3) other factors the director considers advisable.

(D) The capital stock of a captive reinsurance company must be issued at par value or greater.

(E) At least one of the members of the board of directors of a captive reinsurance company incorporated in this State must be a resident of this State.

HISTORY: 2001 Act No. 58, Section 3, eff May 29, 2001; 2009 Act No. 28, Section 4, eff June 2, 2009.



SECTION 38-90-60. Incorporation options and requirements.

(A) A pure captive insurance company or a sponsored captive insurance company may be:

(1) incorporated as a stock insurer with its capital divided into shares and held by the stockholders;

(2) incorporated as a public benefit, mutual benefit, or religious nonprofit corporation with members in accordance with the South Carolina Nonprofit Corporation Act of 1994; or

(3) organized as a limited liability company with its capital divided into capital accounts and held by its members.

(B) An association captive insurance company or an industrial insured captive insurance company may be:

(1) incorporated as a stock insurer with its capital divided into shares and held by the stockholders;

(2) organized as a limited liability company with its capital divided into capital accounts and held by its members;

(3) incorporated as a mutual insurer without capital stock, the governing body of which is elected by the member organizations of its association; or

(4) organized as a reciprocal insurer in accordance with Chapter 17.

(C) A captive insurance company may not have fewer than three incorporators or organizers of whom not fewer than two must be residents of this State.

(D) In the case of a captive insurance company formed as a corporation, a nonprofit corporation, or a limited liability company, before the articles of incorporation or articles of organization are transmitted to the Secretary of State, the incorporators or organizers shall petition the director to issue a certificate setting forth a finding that the establishment and maintenance of the proposed entity will promote the general good of the State. In arriving at this finding the director may consider:

(1) the character, reputation, financial standing, and purposes of the incorporators or organizers;

(2) the character, reputation, financial responsibility, insurance experience, and business qualifications of the officers and directors or managers; and

(3) other aspects as the director considers advisable.

(E) The articles of incorporation or articles of organization, the certificate issued pursuant to subsection (D), and the organization fees required by Section 33-1-220, 33-31-122, or 33-44-1204, as applicable, must be transmitted to the Secretary of State, who shall record both the articles of incorporation or articles of organization and the certificate.

(F) In the case of a captive insurance company formed as a reciprocal insurer, the organizers shall petition the director to issue a certificate setting forth the director's finding that the establishment and maintenance of the proposed association will promote the general good of the State. In arriving at this finding the director may consider:

(1) the character, reputation, financial standing, and purposes of the incorporators or organizers;

(2) the character, reputation, financial responsibility, insurance experience, and business qualifications of the officers and directors or managers; and

(3) other aspects the director considers advisable.

(G) In the case of a captive insurance company licensed as a branch captive insurance company, the alien captive insurance company shall petition the director to issue a certificate setting forth the director's finding that the licensing and maintenance of the branch operations will promote the general good of the State. In arriving at this finding, the director or his designee may consider the character, reputation, financial responsibility, insurance experience, and business qualifications of the officers and directors or managers of the alien captive insurance company and other aspects the director considers advisable. The alien captive insurance company may register to do business in this State after the director's certificate has been issued.

(H) The capital stock or membership interests of a captive insurance company incorporated as a stock insurer or limited liability company must be issued at not less than par value.

(I) In the case of a captive insurance company formed as a corporation or a nonprofit corporation, at least one of the members of the board of directors of a captive insurance company incorporated in this State must be a resident of this State.

(J) In the case of a captive insurance company formed as a limited liability company, at least one of the managers of the captive insurance company must be a resident of this State.

(K) In the case of a captive insurance company formed as a reciprocal insurer, at least one of the members of the subscribers' advisory committee must be a resident of this State.

(L) A captive insurance company formed as a corporation, a nonprofit corporation, or a limited liability company, pursuant to the provisions of this chapter has the privileges and is subject to the provisions of the general corporation law, including the South Carolina Nonprofit Corporation Act of 1994 for nonprofit corporations and the South Carolina Uniform Limited Liability Company Act of 1996 for limited liability companies, as applicable, as well as the applicable provisions contained in this chapter. If a conflict occurs between a provision of the general corporation law, including the South Carolina Nonprofit Corporation Act of 1994 for nonprofit corporations and the South Carolina Uniform Limited Liability Company Act of 1996 for limited liability companies, as applicable, and a provision of this chapter, the latter controls. The provisions of this title pertaining to mergers, consolidations, conversions, mutualizations, and redomestications apply in determining the procedures to be followed by a captive insurance company in carrying out any of the transactions described in those provisions, except the director may waive or modify the requirements for public notice and hearing in accordance with regulations which the director may promulgate addressing categories of transactions. If a notice of public hearing is required, but no one requests a hearing, the director may cancel the hearing.

(M) A captive insurance company formed as a reciprocal insurer pursuant to the provisions of this chapter has the privileges and is subject to Chapter 17 in addition to the applicable provisions of this chapter. If a conflict occurs between the provisions of Chapter 17 and the provisions of this chapter, the latter controls. To the extent a reciprocal insurer is made subject to other provisions of this title pursuant to Chapter 17, the provisions are not applicable to a reciprocal insurer formed pursuant to the provisions of this chapter unless the provisions are expressly made applicable to a captive insurance company pursuant to the provisions of this chapter.

(N) The articles of incorporation or bylaws of a captive insurance company may authorize a quorum of a board of directors to consist of no fewer than one-third of the fixed or prescribed number of directors as provided for in Section 33-8-240(b). In the case of a limited liability company, the articles of organization or operating agreement of a captive insurance company may authorize a quorum to consist of no fewer than one-third of the managers required by the articles of organization or the operating agreement.

HISTORY: 2000 Act No. 331, Section 1; 2001 Act No. 82, Section 31, eff July 20, 2001; 2003 Act No. 73, Section 24.E, eff June 25, 2003; 2004 Act No. 221, Section 39, eff April 29, 2004; 2004 Act No. 291, Section 22, eff July 29, 2004; 2009 Act No. 28, Section 5, eff June 2, 2009.



SECTION 38-90-70. Reports.

(A) A captive insurance company may not be required to make an annual report except as provided in this chapter. The director has the authority to waive or grant an extension to the requirements of this section.

(B) Before March first of each year, a captive insurance company or a captive reinsurance company shall submit to the director a report of its financial condition, verified by oath of two of its executive officers. Except as provided in Sections 38-90-40 and 38-90-50, a captive insurance company or a captive reinsurance company shall report using generally accepted accounting principles, unless the director approves the use of statutory accounting principles, with useful or necessary modifications or adaptations required or approved or accepted by the director for the type of insurance and kinds of insurers to be reported upon, and as supplemented by additional information required by the director. Except as otherwise provided, an association captive insurance company and an industrial insured group shall file its report in the form and manner required by Section 38-13-80, and each industrial insured group shall comply with the requirements provided for in Section 38-13-85. The director by regulation shall prescribe the forms in which pure captive insurance companies and industrial insured captive insurance companies shall report. Information submitted pursuant to this section is confidential as provided in Section 38-90-35, except for reports submitted by a captive insurance company formed as a Risk Retention Group under the Product Liability Risk Retention Act of 1986, 15 U.S.C. Section 3901, et seq., as amended.

(C) A pure captive insurance company may make written application for filing the required report on a fiscal year-end that is consistent with the parent company's fiscal year. If an alternative reporting date is granted:

(1) the annual report is due sixty days after the fiscal year-end:

(2) in order to provide sufficient detail to support the premium tax return, the pure captive insurance company shall file before March 1 of each year for each calendar year-end, pages 1 through 7 of the "Captive Annual Statement: Pure or Industrial Insured", verified by oath of two of its executive officers.

(D) Sixty days after the fiscal year end, a branch captive insurance company shall file with the director a copy of all reports and statements required to be filed under the laws of the jurisdiction in which the alien captive insurance company is formed, verified by oath by two of its executive officers. If the director is satisfied that the annual report filed by the alien captive insurance company in its domiciliary jurisdiction provides adequate information concerning the financial condition of the alien captive insurance company, the director may waive the requirement for completion of the captive annual statement for business written in the alien jurisdiction. Such waiver must be in writing and subject to public inspection.

HISTORY: 2000 Act No. 331, Section 1; 2001 Act No. 58, Section 9, eff May 29, 2001; 2002 Act No. 228, Section 13, eff May 1, 2002; 2004 Act No. 291, Section 23, eff July 29, 2004; 2009 Act No. 28, Section 6, eff June 2, 2009; 2010 Act No. 217, Section 10, eff June 7, 2010.



SECTION 38-90-75. Discounting of loss and loss adjustment expense reserves.

(A) A captive insurance company may discount its loss and loss adjustment expense reserves with prior written approval by the director or his designee.

(B) A captive insurance company shall file annually an actuarial opinion on loss and loss adjustment expense reserves provided by an independent actuary. The actuary may not be an employee of the captive company or its affiliates.

(C) The director may disallow the discounting of loss and loss adjustment expense reserves if a captive insurance company violates a provision of this title.

HISTORY: 2001 Act No. 58, Section 4, eff May 29, 2000; 2009 Act No. 28, Section 7, eff June 2, 2009.



SECTION 38-90-80. Inspections and examinations; confidentiality of reports; limitations applicable to branch captive insurance companies; application of general provisions.

(A) At least once every five years, and whenever the director determines it to be prudent, the director personally, or by a competent person appointed by the director, shall visit each captive insurance company and thoroughly inspect and examine its affairs to ascertain its financial condition, its ability to fulfill its obligations, and whether it has complied with this chapter. The director may waive the requirement for a visit to the captive insurance company for pure captive insurance companies and for special purpose captive insurance companies. The expenses and charges of the examination must be paid to the State by the company or companies examined and the department shall issue its warrants for the proper charges incurred in all examinations.

(B) All examination reports, preliminary examination reports or results, working papers, recorded information, documents and copies of documents produced by, obtained by, or disclosed to the director or any other person in the course of an examination made under this section are confidential and are not subject to subpoena and may not be made public by the director or an employee or agent of the director without the prior written consent of the company, except to the extent provided in this subsection.

(1) Nothing in this subsection prevents the director from using this information in furtherance of the director's regulatory authority under this title.

(2) The director may grant access to this information to public officers having jurisdiction over the regulation of insurance in any other state or country, or to law enforcement officers of this State or any other state or country or agency of the federal government at any time, so long as the officers receiving the information agree in writing to hold it in a manner consistent with this section.

(3) The confidentiality provisions of this subsection do not extend to final reports produced by the director in inspecting or examining a captive insurance company formed as a Risk Retention Group under the Product Liability Risk Retention Act of 1986, 15 U.S.C. Section 3901, et seq., as amended. In addition, nothing contained in this subsection limits the authority of the director or his designee to use and, if appropriate, make public a preliminary examination report, examiner or insurer work papers or other documents, or other information discovered or developed during the course of an examination in the furtherance of a legal or regulatory action which the director or his designee, in his sole discretion, considers appropriate.

(C)(1) This section applies to all business written by a captive insurance company; however, the examination for a branch captive insurance company must be of branch business and branch operations only, as long as the branch captive insurance company provides annually to the director, a certificate of compliance, or its equivalent, issued by or filed with the licensing authority of the jurisdiction in which the branch captive insurance company is formed and demonstrates to the director's satisfaction that it is operating in sound financial condition in accordance with all applicable laws and regulations of that jurisdiction.

(2) As a condition of licensure, the alien captive insurance company shall grant authority to the director for examination of the affairs of the alien captive insurance company in the jurisdiction in which the alien captive insurance company is formed.

(D) To the extent that the provisions of Chapter 13 do not contradict the provisions of this section, Chapter 13 applies to captive insurance companies licensed under this chapter.

HISTORY: 2000 Act No. 331, Section 1; 2004 Act No. 291, Section 24, eff January 29, 2004; 2009 Act No. 28, Section 8, eff June 2, 2009; 2010 Act No. 217, Section 11, eff June 7, 2010.



SECTION 38-90-90. Suspension or revocation of license.

(A) The license of a captive insurance company to conduct an insurance business in this State may be suspended or revoked by the director for:

(1) insolvency or impairment of capital or surplus;

(2) failure to meet the requirements of Sections 38-90-40 or 38-90-50;

(3) refusal or failure to submit an annual report, as required by Section 38-90-70, or any other report or statement required by law or by lawful order of the director;

(4) failure to comply with its own charter, bylaws, or other organizational document;

(5) failure to submit to examination or any legal obligation relative to an examination, as required by Section 38-90-80;

(6) refusal or failure to pay the cost of examination as required by Section 38-90-80;

(7) use of methods that, although not otherwise specifically prohibited by law, nevertheless render its operation detrimental or its condition unsound with respect to the public or to its policyholders; or

(8) failure otherwise to comply with laws of this State.

(B) If the director finds, upon examination, hearing, or other evidence, that a captive insurance company has committed any of the acts specified in subsection (A) of this section, the director may suspend or revoke such license if the director considers it in the best interest of the public and the policy holders of the captive insurance company, notwithstanding any other provision of this title.

(C) Instead of suspending or revoking the license of a captive insurance company, the director may impose fines as provided for in Section 38-2-10.

HISTORY: 2000 Act No. 331, Section 1; 2009 Act No. 28, Section 9, eff June 2, 2009.



SECTION 38-90-100. Applicability of investment requirements; loans.

(A) An association captive insurance company and an industrial insured captive insurance company insuring the risks of an industrial insured group shall comply with the investment requirements contained in this title. Notwithstanding any other provision of this title, the director may approve the use of alternative reliable methods of valuation and rating.

(B) A pure captive insurance company, a captive reinsurance company, a special purpose captive insurance company, and a sponsored captive insurance company are not subject to any restrictions on allowable investments contained in this title; however, the director may request a written investment plan and may prohibit or limit an investment that threatens the solvency or liquidity of the company.

(C) Only a pure captive insurance company may make loans to its parent company or affiliates and only upon the prior written approval of the director and must be evidenced by a note in a form approved by the director. Loans of minimum capital and surplus funds required by Sections 38-90-40(A) and 38-90-50(A) are prohibited.

HISTORY: 2000 Act No. 331, Section 1; 2001 Act No. 58, Section 10, eff May 29, 2001; 2002 Act No. 228, Section 14, eff May 1, 2002; 2006 Act No. 332, Section 17, eff June 1, 2006.



SECTION 38-90-110. Reinsurance; effect on reserves.

(A) A captive insurance company may provide reinsurance, as authorized in this title, on risks ceded by any other insurer.

(B)(1) A captive insurance company may take credit for reserves on risks or portions of risks ceded to reinsurers complying with the provisions of Sections 38-9-200, 38-9-210, and 38-9-220.

(2) An industrial insured captive insurance company may not take credit for reserves on risks or portions of risks ceded to a reinsurer if the reinsurer is not in compliance with Sections 38-9-200, 38-9-210, and 38-9-220.

(3) All other captive insurance companies may not take credit for reserves on risks or portions of risks ceded to a reinsurer if the reinsurer is not in compliance with Sections 38-9-200, 38-9-210, and 38-9-220, unless specific approval has been granted for this credit or the reinsurer by order of the director.

HISTORY: 2000 Act No. 331, Section 1; 2007 Act No. 86, Section 1, eff June 14, 2007.



SECTION 38-90-120. Requirement to join ratings organization.

A captive insurance company may not be required to join a rating organization.

HISTORY: 2000 Act No. 331, Section 1.



SECTION 38-90-130. Participation in plan, pool, association, or guaranty or insolvency fund.

A captive insurance company, including a captive insurance company organized as a reciprocal insurer under this chapter, may not join or contribute financially to a plan, pool, association, or guaranty or insolvency fund in this State, and a captive insurance company, or its insured or its parent or any affiliated company or any member organization of its association, or in the case of a captive insurance company organized as a reciprocal insurer, a subscriber of the company, may not receive a benefit from a plan, pool, association, or guaranty or insolvency fund for claims arising out of the operations of such captive insurance company. Subject to the prior written approval of the director or his designee, participation in a pool for the purpose of commercial risk sharing is not prohibited under this section.

HISTORY: 2000 Act No. 331, Section 1; 2009 Act No. 28, Section 10, eff June 2, 2009.



SECTION 38-90-140. Tax payment; rates; "common ownership and control" defined.

(A) A captive insurance company shall pay to the department by March first of each year, a tax at the rate of four-tenths of one percent on the first twenty million dollars and three-tenths of one percent on each dollar after that, up to a maximum tax of one hundred thousand dollars. Taxes are based on the direct premiums written or contracted for on policies or contracts of insurance written by the captive insurance company during the year ending December thirty-first next preceding, after deducting from the direct premiums subject to the tax the amounts paid to policyholders as return premiums which must include dividends on unabsorbed premiums or premium deposits returned or credited to policyholders.

(B) A captive insurance company shall pay to the department by March first of each year, a tax at the rate of two hundred and twenty-five thousandths of one percent on the first twenty million dollars of assumed reinsurance premium, and one hundred fifty thousandths of one percent on the next twenty million dollars and fifty thousandths of one percent on the next twenty million dollars and twenty-five thousandths of one percent of each dollar of assumed reinsurance premium after that up to a maximum tax of one hundred thousand dollars. However, reinsurance tax does not apply to premiums for risks or portions of risks which are subject to taxation on a direct basis pursuant to subsection (A). A premium tax is not payable in connection with the receipt of assets in exchange for the assumption of loss reserves and other liabilities of another insurer or other funding mechanism under common ownership and control if the transaction is part of a plan to discontinue the operations related to the loss reserves and other liabilities being assumed of the other insurer or funding mechanism and if the intent of the parties to the transaction is to renew or maintain business with the captive insurance company.

(C)(1) If the aggregate taxes to be paid by a captive insurance company calculated under subsections (A) and (B) amount to less than five thousand dollars in any year, the captive insurance company shall pay a minimum tax of five thousand dollars for that year. However, in the calendar year in which a captive is first licensed, the minimum tax must be prorated on a quarterly basis.

(2) For captives licensed in the:

(a) first quarter, the prorated minimum tax is five thousand dollars;

(b) second quarter, the prorated minimum tax is three thousand seven hundred fifty dollars;

(c) third quarter, the prorated minimum tax is two thousand five hundred dollars; and

(d) fourth quarter, the prorated minimum tax is one thousand two hundred fifty dollars.

(3) In the calendar year in which a captive is first licensed, if the aggregate taxes to be paid by a captive insurance company calculated under subsections (A) and (B) amount to less than the minimum tax prorated on a quarterly basis, the captive insurance company shall pay the prorated minimum tax for that calendar year.

(4) If the aggregate taxes to be paid by a captive insurance company calculated under subsections (A) and (B) amount to more than one hundred thousand dollars in any year, the captive insurance company shall pay a maximum tax of one hundred thousand dollars for that year.

(D) A captive insurance company failing to make returns or to pay all taxes required by this section, is subject to the relevant sanctions of this title.

(E) Two or more captive insurance companies under common ownership and control must be taxed, as separate captive insurance companies.

(F) For the purposes of this section, "common ownership and control" means:

(1) in the case of stock corporations or limited liability companies, the direct or indirect ownership of eighty percent or more of the outstanding voting stock or membership interests of two or more corporations or limited liability companies by the same person or entity;

(2) in the case of nonprofit corporations, the direct or indirect ownership of eighty percent or more of the voting power of two or more nonprofit corporations by the same member or members; and

(3) in the case of mutual corporations, the direct or indirect ownership of eighty percent or more of the surplus and the voting power of two or more corporations by the same member or members.

(G) In the case of a branch captive insurance company, the tax provided for in this section applies only to the branch business of the company.

(H) The tax provided for in this section constitutes all taxes collectible under the laws of this State from a captive insurance company, and no other occupation tax or other taxes may be levied or collected from a captive insurance company by the State or a county, city, or municipality within this State, except ad valorem taxes on real and personal property used in the production of income.

HISTORY: 2000 Act No. 331, Section 1; 2001 Act No. 82, Section 32, eff July 20, 2001; 2002 Act No. 188, Section 6, eff March 12, 2002; 2003 Act No. 73, Section 24.F, eff June 25, 2003; 2004 Act No. 291, Section 25, eff July 29, 2004; 2006 Act No. 332, Section 18, eff June 1, 2006.



SECTION 38-90-145. Annual captive reinsurance tax.

(A) A captive reinsurance company shall pay to the department by March first of each year a captive reinsurance tax of five thousand dollars.

(B) The tax provided in this section is the only tax collectible pursuant to the laws of this State from a captive reinsurance company, and no tax on reinsurance premiums, other than occupation tax, nor any other taxes may be levied or collected from a captive reinsurance company by the State or a county, city, or municipality within this State, except ad valorem taxes on real and personal property used in the production of income.

(C) A captive reinsurance company failing to make returns or to pay all taxes required by this section is subject to sanctions provided in this title.

HISTORY: 2001 Act No. 58, Section 5, eff May 29, 2001.



SECTION 38-90-150. Rules, regulations, and orders.

The director may promulgate and, from time to time, amend rules and regulations and issue orders relating to captive insurance companies as are necessary to enable the director to carry out the provisions of this chapter.

HISTORY: 2000 Act No. 331, Section 1; 2001 Act No. 58, Section 11, eff May 29, 2001.



SECTION 38-90-160. Application of provisions of title; director discretion; exemption of special purpose captive insurance companies.

(A) No provisions of this title, other than those contained in this chapter or contained in specific references contained in this chapter and regulations applicable to them, apply to captive insurance companies.

(B) The director may exempt, by rule, regulation, or order, special purpose captive insurance companies, on a case by case basis, from provisions of this chapter that he determines to be inappropriate given the nature of the risks to be insured.

(C) The provisions of Sections 38-5-120(A)(3), 38-5-120(C), 38-5-120(D), 38-9-225, 38-9-230, 38-21-10, 38-21-30, 38-21-60, 38-21-70, 38-21-90, 38-21-95, 38-21-120, 38-21-130, 38-21-140, 38-21-150, 38-21-160, 38-21-170, 38-21-250, 38-21-270, 38-21-280, 38-21-310, 38-21-320, 38-21-330, 38-21-360, 38-55-75 and Chapters 44 and 46, Title 38 apply in full to a risk retention group licensed as an industrial insured captive insurance company and, if a conflict occurs between those code sections and chapters referenced in this subsection and this chapter (Chapter 90, Title 38), then the code sections and chapters referenced in this subsection control.

(D) Except as provided elsewhere in this chapter, the provisions of Chapter 87, Title 38 apply to a risk retention group licensed as an industrial insured captive insurance company.

(E)(1) Except for Section 38-9-330(F) and Section 38-9-440, the provisions of Article 3 and Article 5, Chapter 9, Title 38 apply in full to a risk retention group licensed as an industrial insured captive insurance company, and if a conflict occurs between those provisions and this chapter, the provisions of this subsection control.

(2) The director may elect not to take regulatory action as otherwise required by Sections 38-9-330, 38-9-340, 38-9-350, and 38-9-360 if any of the following conditions exist:

(a) the director establishes that the risk retention group's members, sponsoring organizations, or both, are well-capitalized entities whose financial condition and support for the risk retention group is adequately documented. In making this determination, the director shall, at a minimum, require the filing of at least three years of historical, audited financial statements of the members, sponsor, or both, to assess the financial ability of the members', sponsor's, or both, support of the risk retention group. In addition, one year of projected financial information must be reviewed if available. The members, sponsor, or both, shall have:

(i) an investment grade rating from a nationally recognized statistical rating organization or A.M. Best rating of A- or better; or

(ii) equity equal to or greater than one hundred million dollars or equity equal to or greater than ten times the risk retention group's largest net retained per occurrence limit;

(b) each policyholder qualifies as an industrial insured in their state or this State, depending on which has the greater requirements, provided that if the policyholder's home state does not have an industrial insured exemption or equivalent, the policyholder must qualify under the industrial insured requirement of this State; or

(c) the risk retention group's certificate of authority date of issue was before January 1, 2011, and, based on a minimum five-year history of successful operations, is specifically exempted, in writing, from the requirements for mandatory risk-based capital action by the director.

HISTORY: 2000 Act No. 331, Section 1; 2002 Act No. 188, Section 7, eff March 12, 2002; 2010 Act No. 217, Section 12, eff June 7, 2010; 2013 Act No. 18, Section 1, eff January 1, 2014.



SECTION 38-90-175. Captive Insurance Regulatory and Supervision Fund created; disbursements.

(A) There is created a fund to be known as the "Captive Insurance Regulatory and Supervision Fund" for the purpose of providing the financial means for the director to administer Chapter 87 and Chapter 90 of this title and for reasonable expenses incurred in promoting the captive insurance industry in the State. The transfer of twenty percent of the taxes collected by the department pursuant to Chapter 90 of this title, and all fees and assessments received by the department pursuant to the administration of this chapter must be credited to this fund. All fees received by the department from reinsurers who assume risk only from captive insurance companies, must be deposited into the Captive Insurance Regulatory and Supervision Fund. All fines and administrative penalties must be deposited directly into the general fund.

(B) All payments from the Captive Insurance Regulatory and Supervision Fund for the maintenance of staff and associated expenses including contractual services as necessary, shall be disbursed from the state treasury only upon warrants issued by the director, after receipt of proper documentation regarding services rendered and expenses incurred.

HISTORY: 2002 Act No. 188, Section 1, eff March 12, 2002; 2006 Act No. 332, Section 19, eff June 1, 2006.



SECTION 38-90-180. Applicability of provisions relating to insurance reorganizations, receiverships, and injunctions; sponsored captive insurance company assets and capital provisions.

(A) Except as otherwise provided in this section, the terms and conditions set forth in Chapters 26 and 27 of this title pertaining to insurance reorganizations, receiverships, and injunctions apply in full to captive insurance companies formed or licensed under this chapter.

(B) In the case of a sponsored captive insurance company:

(1) the assets of the protected cell may not be used to pay expenses or claims other than those attributable to the protected cell; and

(2) its capital and surplus at all times must be available to pay expenses of or claims against the sponsored captive insurance company and may not be used to pay expenses or claims attributable to a protected cell.

HISTORY: 2000 Act No. 331, Section 1; 2001 Act No. 58, Section 12, eff May 29, 2001; 2001 Act No. 82, Section 33, eff July 20, 2001; 2004 Act No. 291, Section 26, eff July 29, 2004; 2009 Act No. 28, Section 11, eff June 2, 2009.



SECTION 38-90-185. Management of assets of captive reinsurance company.

At least thirty-five percent of the assets of a captive reinsurance company must be managed by an asset manager domiciled in this State.

HISTORY: 2001 Act No. 58, Section 6, eff May 29, 2001.



SECTION 38-90-190. Regulations establishing standards to ensure risk management control by parent company; temporary pending promulgation of regulations.

The director shall promulgate regulations establishing standards to ensure that a parent or affiliated company is able to exercise control of the risk management function of any controlled unaffiliated business to be insured by the pure captive insurance company; however, until such time as these regulations are promulgated, the director may by temporary order grant authority to a pure captive insurance company to insure risks.

HISTORY: 2000 Act No. 331, Section 1.



SECTION 38-90-200. Conversion of certain stock, mutual corporations, or limited liability companies into reciprocal insurers; plan for conversion.

(A) An association captive insurance company or industrial insured group formed as a stock or mutual corporation, or a limited liability company may be converted to or merged with and into a reciprocal insurer in accordance with a plan and the provisions of this section.

(B) A plan for this conversion or merger:

(1) must be fair and equitable to the:

(a) shareholders, in the case of a stock insurer;

(b) members, in the case of a limited liability company; or

(c) policyholders, in the case of a mutual insurer; and

(2) must provide for the purchase of the shares of any nonconsenting shareholder of a stock insurer, of the member interest of any nonconsenting member of a limited liability company, of the policyholder interest of any nonconsenting policyholder of a mutual insurer in substantially the same manner and subject to the same rights and conditions as are accorded a dissenting shareholder, dissenting member, or a dissenting policyholder pursuant to the provisions of Chapter 13 or Chapter 44, Title 33. Provided, however, that the merger of a limited liability company requires the consent of all members unless this requirement has been waived in an operating agreement signed by all of the members of the limited liability company.

(C) In the case of a conversion authorized pursuant to the provisions of subsection (A):

(1) the conversion must be accomplished under a reasonable plan and procedure as may be approved by the director; however, the director may not approve the plan of conversion unless the plan:

(a) satisfies the provisions of subsection (B);

(b) provides for a hearing, of which notice has been given to the insurer, its directors, officers, and stockholders, in the case of a stock insurer; members and managers, in the case of a limited liability company; or policyholders, in the case of a mutual insurer, all of whom have the right to appear at the hearing, except that the director may waive or modify the requirements for the hearing; however, if a notice of hearing is required, but no hearing is requested, the director may cancel the hearing;

(c) provides for the conversion of existing stockholder, member, or policyholder interests into subscriber interests in the resulting reciprocal insurer, proportionate to stockholder, member, or policyholder interests in the stock or mutual insurer or limited liability company; and

(d) is approved:

(i) in the case of a stock insurer or limited liability company, by a majority of the shares or interests entitled to vote represented in person or by proxy at a duly called regular or special meeting at which a quorum is present;

(ii) in the case of a mutual insurer, by a majority of the voting interests of policyholders represented in person or by proxy at a duly called regular or special meeting at which a quorum is present;

(2) the director shall approve the plan of conversion if the director finds that the conversion will promote the general good of the State in conformity with those standards provided in Section 38-90-60(2);

(3) if the director approves the plan, the director shall amend the converting insurer's certificate of authority to reflect conversion to a reciprocal insurer and issue the amended certificate of authority to the company's attorney-in-fact;

(4) upon issuance of an amended certificate of authority of a reciprocal insurer by the director, the conversion is effective; and

(5) upon the effectiveness of the conversion, the corporate existence of the converting insurer shall cease and the resulting reciprocal insurer shall notify the Secretary of State of the conversion.

(D) A merger authorized pursuant to the provisions of subsection (A) must be accomplished substantially in accordance with the procedures provided in this title except that, only for purposes of the merger:

(1) the plan or merger must satisfy subsection (B);

(2) the subscribers' advisory committee of a reciprocal insurer must be equivalent to the board of directors of a stock or mutual insurance company or the managers of a limited liability company;

(3) the subscribers of a reciprocal insurer must be the equivalent of the policyholders of a mutual insurance company;

(4) if a subscribers' advisory committee does not have a president or secretary, the officers of the committee having substantially equivalent duties are considered the president and secretary of the committee;

(5) the director shall approve the articles of merger if the director finds that the merger will promote the general good of the State in conformity with those standards provided in Section 38-90-60(D)(2). If the director approves the articles of merger, the director shall endorse his or her approval on the articles and the surviving insurer shall present the name to the Secretary of State at the Secretary of State's office;

(6) notwithstanding Section 38-90-40, the director may permit the formation, without surplus, of a captive insurance company organized as a reciprocal insurer, into which an existing captive insurance company may be merged for the purpose of facilitating a transaction provided for in this section; however, there may be no more than one authorized insurance company surviving the merger;

(7) an alien insurer may be a party to a merger authorized pursuant to the provisions of subsection (A) if the requirements for the merger between a domestic and a foreign insurer pursuant to the provisions of Chapter 21 apply to a merger between a domestic and an alien insurer provided by this subsection. The alien insurer must be treated as a foreign insurer pursuant to the provisions of Chapter 21 and other jurisdictions must be the equivalent of a state for purposes of Chapter 21.

(E) A conversion or merger pursuant to the provisions of this section has all the effects set forth in Chapter 21, to the extent these effects are not inconsistent with this chapter.

HISTORY: 2000 Act No. 331, Section 1; 2003 Act No. 73, Section 24.G, eff June 25, 2003.



SECTION 38-90-210. Formation of sponsored captive insurance company; establishing protected cells.

(A) One or more sponsors may form a sponsored captive insurance company under this chapter.

(B) A sponsored captive insurance company formed or licensed under this chapter may establish and maintain one or more protected cells to insure risks of one or more participants, subject to the following conditions:

(1) the shareholders of a sponsored captive insurance company must be limited to its participants and sponsors;

(2) each protected cell must be accounted for separately on the books and records of the sponsored captive insurance company to reflect the financial condition and results of operations of the protected cell, net income or loss, dividends or other distributions to participants, and other factors may be provided in the participant contract or required by the director;

(3) the assets of a protected cell must not be chargeable with liabilities arising out of any other insurance business the sponsored captive insurance company may conduct;

(4) no sale, exchange, or other transfer of assets may be made by the sponsored captive insurance company between or among any of its protected cells without the consent of the protected cells;

(5) no sale, exchange, transfer of assets, dividend, or distribution may be made from a protected cell to a sponsor or participant without the director's approval and in no event may the approval be given if the sale, exchange, transfer, dividend, or distribution would result in insolvency or impairment with respect to a protected cell;

(6) a sponsored captive insurance company annually shall file with the director financial reports the director requires, which shall include, but are not limited to, accounting statements detailing the financial experience of each protected cell;

(7) a sponsored captive insurance company shall notify the director in writing within ten business days of a protected cell that is insolvent or otherwise unable to meet its claim or expense obligations;

(8) no participant contract shall take effect without the director's prior written approval, and the addition of each new protected cell and withdrawal of any participant of any existing protected cell constitutes a change in the business plan requiring the director's prior written approval.

HISTORY: 2000 Act No. 331, Section 1.



SECTION 38-90-220. Requirements applicable to sponsors.

A sponsor of a sponsored captive insurance company must be an insurer licensed pursuant to the laws of a state, an insurance holding company that controls an insurer licensed pursuant to the laws of any state and subject to registration pursuant to the insurance holding company system laws of the state of domicile of the insurer, a reinsurer authorized or approved pursuant to the laws of a state, or a captive insurance company formed or licensed pursuant to this chapter. A risk retention group may not be either a sponsor or a participant of a sponsored captive insurance company. The business written by a sponsored captive insurance company with respect to each protected cell must be:

(1) fronted by an insurance company licensed pursuant to the laws of:

(a) any state; or

(b) any jurisdiction if the insurance company is a wholly owned subsidiary of an insurance company licensed pursuant to the laws of any state;

(2) reinsured by a reinsurer authorized or approved by this State; or

(3) secured by a trust fund in the United States for the benefit of policyholders and claimants funded by an irrevocable letter of credit or other asset acceptable to the director. The amount of security provided by the trust fund may not be less than the reserves associated with those liabilities, including reserves for losses, allocated loss adjustment expenses, incurred but unreported losses, and unearned premiums for business written through the participant's protected cell. The director may require the sponsored captive to increase the funding of a trust established pursuant to this item. If the form of security in the trust is a letter of credit, the letter of credit must be established, issued, or confirmed by a bank chartered in this State, a member of the federal reserve system, or a bank chartered by another state if that state-chartered bank is acceptable to the director. A trust and trust instrument maintained pursuant to this item must be in a form and upon terms approved by the director.

HISTORY: 2000 Act No. 331, Section 1; 2001 Act No. 58, Section 13, eff May 29, 2001.



SECTION 38-90-230. Participants in sponsored captive insurance companies.

(A) An association, a corporation, a limited liability company, a partnership, a trust, or other business entity may be a participant in a sponsored captive insurance company formed or licensed pursuant to this chapter.

(B) A sponsor may be a participant in a sponsored captive insurance company.

(C) A participant need not be a shareholder of the sponsored captive insurance company or an affiliate of the company.

(D) A participant shall insure only its own risks through a sponsored captive insurance company, unless otherwise approved by the director.

HISTORY: 2000 Act No. 331, Section 1; 2001 Act No. 58, Section 14, eff May 29, 2001.



SECTION 38-90-235. Terms and conditions for a protected cell insurance companies apply to sponsored captive insurance companies; exception.

(A) Except as otherwise provided in this chapter, the terms and conditions provided in Chapter 10 relating to a protected cell insurance company apply in full to a sponsored captive insurance company.

(B) In the case of a sponsored captive insurance company:

(1) a protected cell need not be established solely for the purpose of effecting insurance securitizations, but may be established for the purpose of isolating the expenses and claims of a sponsored captive insurance company participant;

(2) the sponsored captive insurance company shall attribute all insurance obligations, assets, and liabilities relating to a participant's risks to the participant's protected cell; and

(3) Section 38-10-40(F) does not apply.

HISTORY: 2001 Act No. 58, Section 7, eff May 29, 2001.



SECTION 38-90-240. Eligibility of licensed captive insurance company for certificate of authority to act as insurer.

A licensed captive insurance company that meets the necessary requirement of this title imposed upon an insurer must be considered for issuance of a certificate of authority to act as an insurer in this State.

HISTORY: 2000 Act No. 331, Section 1.



SECTION 38-90-410. Purpose.

This article provides for the creation of Special Purpose Financial Captives (SPFCs) exclusively to facilitate the securitization of one or more risks, as a means of accessing alternative sources of capital and achieving the benefits of securitization. SPFCs are created for the limited purpose of entering into a SPFC contract and insurance securitization transactions and into related agreements to facilitate the accomplishment and execution of those transactions. The creation of SPFCs is intended to achieve greater efficiencies in structuring and executing insurance securitizations, to diversify and broaden insurers' access to sources of capital, to facilitate access for many insurers to insurance securitization and capital markets financing technology, and to further the economic development and expand the interest of the State of South Carolina through its captive insurance program.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004.



SECTION 38-90-420. Definitions.

For purposes of this article:

(1) "Administrative Law Court" means that agency and court of record created pursuant to the provisions of Section 1-23-500.

(2) "Affiliated company" means a company in the same corporate system as a parent, by virtue of common ownership, control, operation, or management.

(3) "Contested case" means a proceeding in which the legal rights, duties, obligations, or privileges of a party are required by law to be determined by the Administrative Law Court after an opportunity for hearing.

(4) "Control" including the terms "controlling", " controlled by", and "under common control with" means the possession, direct or indirect, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract other than a commercial contract for goods or nonmanagement services, or otherwise, unless the power is the result of an official position with or corporate office held by the person. Control must be presumed to exist if a person, directly or indirectly, owns, controls, holds with the power to vote, or holds proxies representing ten percent or more of the voting securities of another person. This presumption may be rebutted by a showing that control does not exist. Notwithstanding other provisions of this item, for purposes of this article, the fact that a SPFC exclusively provides reinsurance to a ceding insurer under a SPFC contract is not by itself sufficient grounds for a finding that the SPFC and ceding insurer are under common control.

(5) "Counterparty" means a SPFC's parent or affiliated company, as ceding insurer to the SPFC contract, or subject to the prior approval of the director, a nonaffiliated company.

(6) "Director" means the Director of the South Carolina Department of Insurance or the director's designee.

(7) "Department" means the South Carolina Department of Insurance.

(8) "Fair value" means:

(a) as to cash, the amount of it; and

(b) as to an asset other than cash:

(i) the amount at which that asset could be bought or sold in a current transaction between arms-length, willing parties;

(ii) the quoted mid-market price for the asset in active markets must be used if available; and

(iii) if quoted mid-market prices are not available, a value determined using the best information available considering values of similar assets and other valuation methods, such as present value of future cash flows, historical value of the same or similar assets, or comparison to values of other asset classes, the value of which have been historically related to the subject asset.

(9) "Insolvency" or "insolvent" means that the SPFC or one or more of its protected cells is unable to pay its obligations when they are due, unless those obligations are the subject of a bona fide dispute, or the director previously has established by order other criteria for determining the solvency of the SPFC or one or more of its protected cells. In which case the SPFC is insolvent if it fails to meet that criteria.

(10) "Insurance securitization" means a package of related risk transfer instruments, capital market offerings, and facilitating administrative agreements by which proceeds are obtained by a SPFC directly or indirectly through the issuance of securities, which complies with applicable securities law, and which proceeds are held in trust pursuant to the provisions of this article to secure the obligations of the SPFC under one or more SPFC contracts with a counterparty, where investment risk to the holders of these securities is contingent upon the obligations of the SPFC to the counterparty under the SPFC contract in accordance with the transaction terms.

(11) "Management" means the board of directors, managing board, or other individual or individuals vested with overall responsibility for the management of the affairs of the SPFC, including the election and appointment of officers or other of those agents to act on behalf of the SPFC.

(12) "Organizational document" means the SPFC's Articles of Incorporation, Articles of Organization, Bylaws, Operating Agreement, or other foundational documents that establish the SPFC as a legal entity or prescribes its existence.

(13) "Parent" means any corporation, limited liability company, partnership, or individual that directly or indirectly owns, controls, or holds with power to vote more than fifty percent of the outstanding voting securities of a SPFC.

(14) "Permitted investments" means those investments that meet the qualifications pursuant to Section 38-90-530.

(15) "Protected cell" means a separate account established and maintained by a SPFC for one SPFC contract and the accompanying insurance securitization with a counterparty as further provided for in Chapter 10 of this title.

(16) "Qualified United States financial institution" means, for purposes of meeting the requirements of a trustee as specified in Section 38-90-530, a financial institution that is eligible to act as a fiduciary of a trust, and is:

(a) organized or, in the case of a United States branch or agency office of a foreign banking organization, is licensed under the laws of the United States or any state of the United States; and

(b) regulated, supervised, and examined by federal or state authorities having regulatory authority over banks and trust companies.

(17) "Securities" means those different types of debt obligations, equity, surplus certificates, surplus notes, funding agreements, derivatives, and other legal forms of financial instruments.

(18) "Securities Commissioner" means the Attorney General of the State of South Carolina as provided in Title 35.

(19) "SPFC" or "Special Purpose Financial Captive" means a captive insurance company which has received a certificate of authority from the director for the limited purposes provided for in this article.

(20) "SPFC contract" means a contract between the SPFC and the counterparty pursuant to which the SPFC agrees to provide insurance or reinsurance protection to the counterparty for risks associated with the counterparty's insurance or reinsurance business.

(21) "SPFC securities" means the securities issued by a SPFC.

(22) "Surplus note" means an unsecured subordinated debt obligation deemed to be a surplus certificate as described in Section 38-13-110(4) and otherwise possessing characteristics consistent with paragraph 3 of the Statement of Statutory Accounting Principals No. 41, as amended, National Association of Insurance Commissioners (NAIC).

(23) "Third party" means a person unrelated to an SPFC or its counterparty, or both, that has been aggrieved by a decision of a director regarding that SPFC or its activities.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004; 2006 Act No. 332, Section 20, eff June 1, 2006.



SECTION 38-90-430. Relation to other Title 38 provisions.

(A) No provisions of Title 38, other than those specifically referenced in this article and regulations applicable to them, apply to a SPFC, and those provisions apply only as modified by this article. If a conflict occurs between a provision of Title 38 and a provision of this article, the latter controls.

(B) Sections 38-3-110 through 38-3-240, 38-5-130, 38-55-510 through 38-55-590, 38-57-200, and 38-90-175 apply to SPFCs.

(C) The director, by rule, regulation, or order, may exempt a SPFC or their protected cells, on a case-by-case basis, from provisions of this article that he determines to be inappropriate given the nature of the risks to be insured.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004; 2006 Act No. 332, Section 21, eff June 1, 2006; 2010 Act No. 217, Section 13, eff June 7, 2010.



SECTION 38-90-440. License to transact business in State; contents of application; fees; foreign corporations.

(A) A SPFC, when permitted by its organizational documents, may apply to the director for a license to transact insurance or reinsurance business as authorized by this article. A SPFC only may insure or reinsure the risks of its counterparty. Notwithstanding another provision of this article, a SPFC may purchase reinsurance to cede the risks assumed under the SPFC contract as approved by the director.

(B) To transact business in this State a SPFC shall:

(1) obtain from the director a license authorizing it to conduct insurance or reinsurance business, or both, in this State;

(2) hold at least one management meeting each year in this State;

(3) maintain its principal place of business in this State;

(4) appoint a resident registered agent to accept service of process and to otherwise act on its behalf in this State. If the registered agent, with reasonable diligence, is not found at the registered office of the SPFC, the director must be an agent of the SPFC upon whom any process, notice, or demand may be served;

(5) provide such documentation of the insurance securitization as requested by the director immediately upon closing of the transaction, including:

(a) an opinion of legal counsel with respect to compliance with this article and any other applicable laws as of the effective date of the transaction; and

(b) a statement under oath of its president and secretary showing its financial condition; and

(6) provide a complete set of the documentation of the insurance securitization to the director shortly following closing of the transaction.

(C) A complete SPFC application must include the following:

(1) a certified copy of its organizational documents; and

(2) evidence of:

(a) the amount and liquidity of its assets relative to the risks to be assumed;

(b) the adequacy of the expertise, experience, and character of the person or persons who manages it;

(c) the overall soundness of its plan of operation;

(d) other factors considered relevant by the director in ascertaining whether the proposed SPFC is able to meet its policy obligations; and

(e) the applicant SPFC's financial condition, including the source and form of the minimum capitalization to be contributed to the SPFC.

(3) A plan of operation, consisting of a description of or statement of intent with respect to the contemplated insurance securitization, the SPFC contract, and related transactions, which must include:

(a) draft documentation or, at the discretion of the director, a written summary of all material agreements that are entered into to effectuate the SPFC contract and, before effecting such, the insurance securitization, to include the names of the counterparty, the nature of the risks being assumed, the proposed use of protected cells, if any, and the maximum amounts, purpose, and nature and the interrelationships of the various transactions required to effectuate the insurance securitization;

(b) the source and form of additional capitalization to be contributed to the SPFC;

(c) the proposed investment strategy of the SPFC;

(d) a description of the underwriting, reporting, and claims payment methods by which losses covered by the SPFC contract are reported, accounted for, and settled; and

(e) a pro forma balance sheet and income statement illustrating various stress case scenarios for the performance of SPFC under the SPFC contract.

(4) Biographical affidavits in NAIC format of all of the prospective SPFC's officers and directors, providing their legal names, any names under which they have or are conducting their affairs, and any affiliations with other persons as defined in Chapter 21 of this title, together with other biographical information as the director may request.

(5) An affidavit from the applicant SPFC verifying:

(a) the applicant SPFC meets the provisions of this article;

(b) the applicant SPFC operates only pursuant to the provisions in this article;

(c) the applicant SPFC's investment strategy reflects and takes into account the liquidity of assets and the reasonable preservation, administration, and asset management of such assets relative to the risks associated with the SPFC contract and the insurance securitization transaction;

(d) the securities proposed to be issued are valid legal obligations that are either properly registered with the Securities Commissioner or constitute an exempt security or form part of an exempt transaction pursuant to Section 35-1-310 or 35-1-320; and

(e) unless otherwise exempted by the director, the trust agreement, the trusts holding assets that secure the obligations of the SPFC under the SPFC contract, and the SPFC contract with the counterparty in connection with the contemplated insurance securitization are structured pursuant to the provisions in this article.

(6) Any other statements or documents required by the director to evaluate and complete the licensing of the SPFC.

(D) In addition to the information required by subsection (C), and to the provisions of Section 38-90-480, if a protected cell is used, an applicant SPFC shall file with the director:

(1) a business plan demonstrating how the applicant accounts for the loss and expense experience of each protected cell at a level of detail found to be sufficient by the director, and how it reports the experience to the director;

(2) a statement acknowledging that all financial records of the SPFC, including records pertaining to any protected cells, must be made available for inspection or examination by the director;

(3) all contracts or sample contracts between the SPFC and any counterparty, related to each protected cell; and

(4) a description of the expenses allocated to each protected cell.

(E) Information submitted pursuant to this subsection is confidential and is subject to Section 38-90-610.

(F) Section 38-13-60 applies to examinations, investigations, and processing conducted pursuant to the authority of this article.

(G) To transact insurance or reinsurance business in this State, a SPFC shall pay to the department:

(1) a nonrefundable fee of two hundred dollars for processing its application for license. In addition, the director may retain legal, financial, and examination services from outside the department to examine and investigate the application, the reasonable cost of which may be charged against the applicant. The director also may use internal resources to examine and investigate the application based upon an hourly rate for the services performed or the usual and customary fee charged by the financial services industry for similar work subject to a minimum fee of twelve thousand dollars, six thousand dollars of which is payable upon filing of the application and the remainder upon licensure;

(2) a license fee for the year of registration of three hundred dollars and an annual renewal fee of five hundred dollars;

(3) an annual review fee of twenty-four hundred dollars or, if higher, the actual cost as determined by the director; and

(4) premium taxes as required by this article.

(H) The director may grant a license authorizing the SPFC to transact insurance or reinsurance business as a SPFC in this State until March first, at which time the license may be renewed, upon finding that the:

(1) proposed plan of operation provides a reasonable and expected successful operation;

(2) terms of the SPFC contract and related transactions comply with this article;

(3) proposed plan of operation is not hazardous to any counterparty;

(4) commissioner of the state of domicile of each counterparty has notified the director in writing or otherwise provided assurance satisfactory to the director that it has approved or nondisapproved the transaction; and

(5) the certificate of authority authorizing the SPFC to transact business is limited only to the insurance or reinsurance activities that the SPFC is allowed to conduct pursuant to this article.

(I) In evaluating the expectation of a successful operation, the director shall consider, among other factors, whether the proposed SPFC, and its management are of known good character and reasonably believed not to be affiliated, directly or indirectly, through ownership, control, management, reinsurance transactions, or other insurance or business relations, with a person known to have been involved in the improper manipulation of assets, accounts, or reinsurance.

(J) A foreign or alien corporation or limited liability company, upon approval of the director, may become a domestic SPFC by complying with all of the provisions of this article and by filing with the Secretary of State its organizational documents, together with appropriate amendments to it, as may be adopted pursuant to the provisions of this article to bring these organizational documents into compliance with this article. After this is accomplished, the foreign or alien corporation or limited liability company is entitled to the necessary or appropriate certificates or licenses to transact business as a SPFC in this State and is subject to the authority and jurisdiction of this State. In connection with this redomestication, the director may waive any requirements for public hearings. It is not necessary for a corporation or limited liability company redomesticating into this State to merge, consolidate, transfer assets, or otherwise engage in another reorganization, other than as specified in this section.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004; 2005 Act No. 110, Section 5, eff January 1, 2006; 2006 Act No. 332, Section 22, eff June 1, 2006; 2009 Act No. 28, Section 12, eff June 2, 2009.



SECTION 38-90-450. Organization requirements; privileges and restrictions.

(A) A SPFC may be established as a stock corporation, limited liability company, mutual, partnership, or other form of organization approved by the director.

(B) The SPFC's organizational documents must limit the SPFC's authority to transact the business of insurance or reinsurance to those activities the SPFC conducts to accomplish its purpose as expressed in this article.

(C) The SPFC may not adopt a name that is the same as, deceptively similar to, or likely to be confused with or mistaken for another existing business name registered in this State.

(D) A SPFC may not have fewer than three incorporators or organizers of whom not fewer than two must be residents of this State.

(E) Before transmitting its organizational documents to the Secretary of State, the incorporators or organizers shall petition the director to issue a certificate setting forth a finding that the establishment and maintenance of the proposed SPFC promotes the general good of the State. In arriving at this finding the director may consider:

(1) the character, reputation, financial standing, and purposes of the incorporators or organizers;

(2) the character, reputation, financial responsibility, insurance experience, and business qualifications of the officers, directors, partners, members, manager, or organizers, as applicable;

(3) other aspects as the director considers advisable.

(F) The organizational documents, the certificate issued pursuant to subsection (E), and the required organization fees must be transmitted to the Secretary of State, who shall record the relevant organizational documents.

(G) At least one of the members of the management of the SPFC must be a resident of this State.

(H) A SPFC formed pursuant to the provisions of this article has the privileges of and is subject to the provisions of the 1976 Code, applicable to its formation, as well as the applicable provisions contained in this article. If a conflict occurs between a provision of the applicable law and a provision of this article, the latter controls. Nothing contained in this provision with respect to a SPFC shall abrogate, limit, or rescind in any way the authority of the Securities Commissioner pursuant to the provisions of Title 35.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004; 2006 Act No. 332, Section 23, eff June 1, 2006; 2009 Act No. 28, Section 13, eff June 2, 2009.



SECTION 38-90-460. Capitalization.

(A) A SPFC initially shall possess and after that maintain minimum capitalization of not less than two hundred and fifty thousand dollars. All of the minimum initial capitalization must be in cash. All other funds of the SPFC in excess of its minimum initial capitalization must be in the form of cash, cash equivalent, or securities invested as provided in Section 38-90-530 and approved by the director.

(B) Additional capitalization for the SPFC must be determined, if so required, by the director after giving due consideration to the SPFC's business plan, feasibility study, pro-formas, and the nature of the risks being insured or reinsured, which may be prescribed in formulas approved by the director.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004.



SECTION 38-90-470. Authorized contracts.

(A) A SPFC may insure only the risks of a counterparty.

(B) A SPFC may not issue a contract for assumption of risk or indemnification of loss other than a SPFC contract. However, the SPFC may cede risks assumed through a SPFC contract to third party reinsurers through the purchase of reinsurance or retrocession protection on terms approved by the director.

(C) A SPFC may enter into contracts and conduct other commercial activities related or incidental to and necessary to fulfill the purposes of the SPFC contract, insurance securitization, and this article. Those activities may include, but are not limited to: entering into SPFC contracts; issuing securities of the SPFC in accordance with applicable securities law; complying with the terms of these contracts or securities; entering into trust, swap, tax, administration, reimbursement, or fiscal agent transactions; or complying with trust indenture, reinsurance, or retrocession, and other agreements necessary or incidental to effectuate an insurance securitization in compliance with this article or the plan of operation approved by the director.

(D)(1) A SPFC may discount its reserves at discount rates as approved by the director.

(2) A SPFC shall file annually an actuarial opinion on reserves provided by an approved independent actuary.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004.



SECTION 38-90-480. Protected cells.

(A) This section and Section 38-90-485 provide a basis for the creation and use of protected cells by a SPFC as a means of accessing alternative sources of capital, lowering formation and administrative expenses, and generally making insurance securitizations more efficient. If a conflict occurs between a provision of Chapter 10, Title 38 or Article 1, Chapter 90, Title 38 and either this section or Section 38-90-485, this section and Section 38-90-485 control.

(B) A SPFC may establish and maintain one or more protected cells with prior written approval of the director and subject to compliance with the applicable provisions of this article and the following conditions:

(1) a protected cell must be established only for the purpose of insuring or reinsuring risks of one or more SPFC contracts with a counterparty with the intent of facilitating an insurance securitization;

(2) each protected cell must be accounted for separately on the books and records of the SPFC to reflect the financial condition and results of operations of the protected cell, net income or loss, dividends, or other distributions to the counterparty for the SPFC contract with each cell, and other factors as may be provided in the SPFC contract, insurance securitization transaction documents, plan of operation, or business plan, or as required by the director;

(3) amounts attributed to a protected cell under this chapter, including assets transferred to a protected cell account, are owned by the SPFC, and the SPFC may not be, or may not hold itself out to be, a trustee with respect to those protected cell assets of that protected cell account;

(4) all attributions of assets and liabilities between a protected cell and the general account must be in accordance with the plan of operation approved by the director. No other attribution of assets or liabilities may be made by a SPFC between the SPFC's general account and its protected cell or cells. The SPFC shall attribute all insurance obligations, assets, and liabilities relating to a SPFC contract and the related insurance securitization transaction, including any securities issued by the SPFC as part of the insurance securitization, to a particular protected cell. The rights, benefits, obligations, and liabilities of any securities attributable to that protected cell and the performance under a SPFC contract and the related securitization transaction and any tax benefits, losses, refunds, or credits allocated, or any of them, at any point in time pursuant to a tax allocation agreement between the SPFC and the SPFC's counterparty, parent, or company or group company, or any of them, in common control with them, as the case may be, including any payments made by or due to be made to the SPFC pursuant to the terms of the agreement, must reflect the insurance obligations, assets, and liabilities relating to the SPFC contract and the insurance securitization transaction that are attributed to a particular protected cell;

(5) the assets of a protected cell must not be chargeable with liabilities arising out of a SPFC contract related to or associated with another protected cell. However, one or more SPFC contracts may be attributed to a protected cell so long as those SPFC contracts are intended to be, and ultimately are, part of a single securitization transaction;

(6) a sale, an exchange, or another transfer of assets may not be made by the SPFC between or among any of its protected cells without the consent of the director, counterparty, and each protected cell;

(7) except as otherwise contemplated in the SPFC contract or related insurance securitization transaction documents, or both, a sale, an exchange, a transfer of assets, a dividend, or a distribution may not be made from a protected cell to a counterparty or parent without the director's approval and may not be approved if the sale, exchange, transfer, dividend, or distribution would result in insolvency or impairment with respect to a protected cell; and

(8) a SPFC may pay interest or repay principal, or both, and make distributions or repayments in respect of any securities attributed to a particular protected cell from assets or cash flows relating to or emerging from the SPFC contract and the insurance securitization transactions that are attributable to that particular protected cell in accordance with the provisions of this article or as otherwise approved by the director.

(C) A SPFC contract with or attributable to a protected cell does not take effect without the director's prior written approval, and the addition of each new protected cell constitutes a change in the business plan requiring the director's prior written approval. The director may retain legal, financial, and examination services from outside the department to examine and investigate the application for a protected cell, the reasonable cost of which may be charged against the applicant, or the director may use internal resources to examine and investigate the application the reasonable cost of which may be charged against the applicant up to a maximum of twelve thousand dollars, or both.

(D) A SPFC utilizing protected cells initially shall possess minimum capitalization separate and apart from the capitalization of its protected cell or cells in an amount determined by the director after giving due consideration of the SPFC's business plan, feasibility study, and pro-formas, including the nature of the risks to be insured or reinsured. For purposes of determining the capitalization of each protected cell, a SPFC initially shall capitalize and after that time maintain capitalization in each protected cell in the amount and manner required for a SPFC in Section 38-90-460.

(E) The establishment of one or more protected cells alone does not constitute, and may not be deemed to be, a fraudulent conveyance, an intent by the SPFC to defraud creditors, or the carrying out of business by the SPFC for any other fraudulent purpose.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004; 2006 Act No. 332, Section 24, eff June 1, 2006.



SECTION 38-90-485. Effect of creation of protected cell; naming; management of assets.

(A)(1) The creation of a protected cell does not create, with respect to that protected cell, a legal person separate from the SPFC.

(2) Notwithstanding the provision of item (1), a protected cell must have its own distinct name or designation that includes the words "protected cell". The SPFC shall transfer all assets attributable to the protected cell to one or more separately established and identified protected cell accounts bearing the name or designation of that protected cell.

(3) Although it is not a separate legal person, the property of a SPFC in a protected cell is subject to orders of a court by name as it would have been if the protected cell were a separate legal person.

(4) The property of a SPFC in a protected cell must be served in its own name with process in all civil actions or proceedings involving or relating to the activities of that protected cell or a breach by the SPFC of a duty to the protected cell or to a counterparty to a transaction linked or attributed to it by serving the SPFC in the manner described in Section 15-9-270.

(5) A protected cell exists only at the pleasure of the SPFC. At the cessation of business of a protected cell in accordance with the plan approved by the director, the SPFC voluntarily shall close out the protected cell account.

(B) Nothing in this section may be construed to prohibit a SPFC from contracting with, or arranging for, an investment advisor, commodity trading advisor, or other third party to manage the assets of a protected cell, if all remuneration, expenses, and other compensation of the third party advisor or manager are payable from the assets of that protected cell and not from the assets of other protected cells or the assets of the SPFC's general account, unless approved by the director.

(C) Creditors with respect to a protected cell are not entitled to have recourse against the protected cell assets of other protected cells or the assets of the SPFC's general account. If an obligation of a SPFC relates only to the general account, the obligation of the SPFC extends only to that creditor, with respect to that obligation, and is entitled to have recourse only to the assets of the SPFC's general account.

(D) The assets of the protected cell may not be used to pay expenses or claims other than those attributable to the protected cell. Protected cell assets are available only to the SPFC contract counterparty and other creditors of the SPFC that are creditors only with respect to that protected cell and, accordingly, are entitled, in conformity with this article, to have recourse to the protected cell assets attributable to that protected cell and absolutely are protected from the creditors of the SPFC that are not creditors with respect to that protected cell and who, accordingly, are not entitled to have recourse to the protected cell assets attributable to that protected cell. If an obligation of a SPFC to a person or counterparty arises from a SPFC contract or related insurance securitization transaction, or is otherwise incurred, with respect to a protected cell:

(1) that obligation of the SPFC extends only to the protected cell assets attributable to that protected cell, and the person or counterparty, with respect to that obligation, is entitled to have recourse only to the protected cell assets attributable to that protected cell; and

(2) that obligation of the SPFC does not extend to the protected cell assets of another protected cell or the assets of the SPFC's general account, and that person, with respect to that obligation, is not entitled to have recourse to the protected cell assets of another protected cell or the assets of the SPFC's general account. The SPFC's capitalization held separate and apart from the capitalization of its protected cell or cells as required by Section 38-90-480(D) must be available at all times to pay expenses of or claims against the SPFC and may not be used to pay expenses or claims attributable to any protected cell.

(E) Notwithstanding another provision of law, a SPFC may allow for a security interest in accordance with applicable law to attach to protected cell assets or a protected cell account when in favor of a creditor of the protected cell or to facilitate the insurance securitization, including, without limitation, the issuance of the SPFC contract, to the extent those protected cell assets are not required at all times to support the risk, but without otherwise affecting the discharge of liabilities under the SPFC contract, or as otherwise approved by the director.

(F) A SPFC shall establish administrative and accounting procedures necessary to properly identify the one or more protected cells of the SPFC and the protected cell assets and protected cell liabilities to each protected cell. The directors of a SPFC shall keep protected cell assets and protected cell liabilities:

(1) separate and separately identifiable from the assets and liabilities of the SPFC's general account; and

(2) attributable to one protected cell separate and separately identifiable from protected cell assets and protected cell liabilities attributable to other protected cells.

(G) All contracts or other documentation reflecting protected cell liabilities clearly must indicate that only the protected cell assets are available for the satisfaction of those protected cell liabilities. In all SPFC insurance securitizations involving a protected cell, the contracts or other documentation effecting the transaction must contain provisions identifying the protected cell to which the transaction is attributed. In addition, the contracts or other documentation clearly must disclose that the assets of that protected cell, and only those assets, are available to pay the obligations of that protected cell. Notwithstanding the provisions of this subsection and subject to the provisions of this article and another applicable law or regulation, the failure to include this language in the contracts or other documentation may not be used as the sole basis by creditors, insureds or reinsureds, insurers or reinsurers, or other claimants to circumvent the provisions of this section.

(H) A SPFC with protected cells annually shall file with the department accounting statements and financial reports required by this article which, among other things, must:

(1) detail the financial experience of each protected cell and the SPFC separately; and

(2) provide the combined financial experience of the SPFC and all protected cells.

(I) A SPFC with protected cells shall notify the director in writing within ten business days of a protected cell becoming insolvent.

HISTORY: 2006 Act No. 332, Section 1, eff June 1, 2006.



SECTION 38-90-490. Issuance of securities.

(A) A SPFC may issue securities, including surplus notes and other forms of financial instruments, subject to and in accordance with applicable law, its approved plan of operation, and its organizational documents.

(B) A SPFC, in connection with the issuance of securities, may enter into and perform all of its obligations under any required contracts to facilitate the issuance of these securities.

(C) Subject to the approval of the director, a SPFC may lawfully:

(1) account for the proceeds of surplus notes as surplus and not as debt for purposes of statutory accounting;

(2) submit for prior approval of the director periodic written requests for payments of interest on and repayments of principal of surplus notes.

(D) Surplus notes issued by a SPFC constitutes surplus or contribution notes of the type described at Section 38-27-610(9).

(E) The director, without otherwise prejudicing the director's authority, may approve formulas for an ongoing plan of interest payments or principal repayments, or both, to provide guidance in connection with his ongoing reviews of requests to approve the payments on and principal repayments of the surplus notes.

(F) The obligation to repay principal or interest, or both, on the securities issued by the SPFC must reflect the risk associated with the obligations of the SPFC to the counterparty under the SPFC contract.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004.



SECTION 38-90-500. Swap agreements and other forms of asset management agreements.

A SPFC may enter into swap agreements, or other forms of asset management agreements, including guaranteed investment contracts, or other transactions that have the objective of leveling timing differences in funding of up-front or ongoing transaction expenses or managing asset, credit, or interest rate risk of the investments in the trust to ensure that the investments are sufficient to assure payment or repayment of the securities, and related interest or principal payments, issued pursuant to a SPFC insurance securitization transaction or the obligations of the SPFC under the SPFC contract.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004.



SECTION 38-90-510. Authority to enter into contracts; contents.

(A) A SPFC, at any given time, may enter into and effectuate a SPFC contract with a counterparty, provided that the SPFC contract obligates the SPFC to indemnify the counterparty for losses and that contingent obligations of the SPFC under the SPFC contract are securitized through a SPFC insurance securitization and are funded and secured with assets held in trust for the benefit of the counterparty pursuant to the provisions of this article pursuant to agreements contemplated by this article and invested in a manner that meet the criteria as provided in Section 38-90-530.

(B) A SPFC may enter into agreements with affiliated companies and third parties and conduct business necessary to fulfill its obligations and administrative duties incidental to the insurance securitization and the SPFC contract. The agreements may include management and administrative services agreements and other allocation and cost sharing agreements, or swap and asset management agreements, or both, or agreements for other contemplated types of transactions provided in Section 38-90-500.

(C) A SPFC contract must contain provisions that:

(1) require the SPFC to enter into a trust agreement specifying what recoverables or reserves, or both, the agreement is to cover and to establish a trust account for the benefit of the counterparty;

(2) stipulate that assets deposited in the trust account must be valued according to their current fair value and must consist only of permitted investments;

(3) require the SPFC, before depositing assets with the trustee, to execute assignments, endorsements in blank, or to transfer legal title to the trustee of all shares, obligations, or any other assets requiring assignments, in order that the counterparty, or the trustee upon the direction of the counterparty, may negotiate whenever necessary the assets without consent or signature from the SPFC or another entity;

(4) require that all settlements of account between the counterparty and the SPFC be made in cash or its equivalent; and

(5) stipulate that the SPFC and the counterparty agree that the assets in the trust account, established pursuant to the provisions of the SPFC contract, may be withdrawn by the counterparty at any time, notwithstanding any other provisions in the SPFC contract, and must be utilized and applied by the counterparty or any successor by operation of law of the counterparty, including, subject to the provisions of Section 38-90-600, but without further limitation, any liquidator, rehabilitator, receiver, or conservator of the counterparty, without diminution because of insolvency on the part of the counterparty or the SPFC, only for the following purposes:

(a) to transfer all of the assets into one or more trust accounts for the benefit of the counterparty pursuant to and in accordance with the terms of the SPFC contract and in compliance with the provisions of this article; and

(b) to pay any other incurred and paid amounts that the counterparty claims are due pursuant to and under the terms of the SPFC contract and in compliance with this article.

(D)(1) The SPFC contract may contain provisions that give the SPFC the right to seek approval from the counterparty to withdraw from the trust all or part of the assets, or income from them, contained in the trust and to transfer the assets to the SPFC, provided that:

(a) at the time of the withdrawal, the SPFC shall replace the withdrawn assets, excluding any income withdrawn, with other qualified assets having a fair value equal to the fair value of the assets withdrawn and that meet the provisions of Section 38-90-530; and

(b) after the withdrawals and transfer, the fair value of the assets in trust securing the obligations of the SPFC under the SPFC contract is no less than an amount needed to satisfy the funded requirement of the SPFC contract.

(2) The counterparty must be the sole judge as to the application of these provisions but may not unreasonably nor arbitrarily withhold its approval.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004.



SECTION 38-90-515. Securities issued by SPFC as insurance contract; underwriters or selling agents as insurance producers.

Securities issued by a SPFC pursuant to an insurance securitization may not be considered to be insurance or reinsurance contracts. An investor in these securities or a holder of these securities, by sole means of this investment or holding, may not be considered to be transacting the business of insurance in this State. The underwriter's placement or selling agents and their partners, directors, officers, members, managers, employees, agents, representatives, and advisors involved in an insurance securitization pursuant to this article may not be considered to be insurance producers or brokers or conducting business as an insurance or reinsurance company or agency, brokerage, intermediary, advisory, or consulting business only by virtue of their activities in connection with them.

HISTORY: 2006 Act No. 332, Section 2, eff June 1, 2006.



SECTION 38-90-520. Requirements and guidelines for asset management.

In fulfilling its function, the SPFC shall adhere to the following requirements and, to the extent of its powers, shall ensure that contracts obligating other parties to perform certain functions incident to its operations are substantively and materially consistent with the following requirements and guidelines:

(1) The assets of a SPFC must be preserved and administered by or on behalf of the SPFC to satisfy the liabilities and obligations of the SPFC incident to the insurance securitization and other related agreements.

(2) Assets held by a SPFC in trust must be valued at their fair value.

(3) The proceeds from the sale of securities pursuant to the insurance securitization must be deposited with the trustee to the extent required to secure its obligations under the SPFC contract as provided by this article and must be held or invested by the trustee pursuant to the provisions of Section 38-90-530 and the asset management agreement, if any, filed with the department.

(4) Assets of the SPFC, other than those held in trust for the counterparty, and income on trust assets received by the SPFC may be used to pay interest or other consideration on any securities or outstanding debt or other obligation of the SPFC, and nothing in this article may be construed or interpreted to prevent a SPFC from entering into a swap agreement or other asset management transaction that has the effect of hedging or guaranteeing the fixed or floating interest rate returns paid on the assets in trust or required for the securities issued by the SPFC generated from or other consideration or payment flows in the transaction.

(5) In the SPFC insurance securitization, the contracts or other relating documentation must contain provisions identifying the SPFC.

(6) Unless otherwise approved by the director, a SPFC may not:

(a) issue or otherwise administer primary insurance policies;

(b) enter into a SPFC contract with a person that is not licensed or otherwise authorized to transact the business of insurance or reinsurance in at least its state or country of domicile;

(c) assume or retain exposure to insurance or reinsurance losses for its own account that is not funded by proceeds from a SPFC securitization that meets the provisions of this article. However, the SPFC may wholly or partially reinsure or retrocede the risks assumed to a third party reinsurer on terms approved by the director.

(7) A SPFC may not:

(a) have any direct obligation to the policyholders or reinsureds of the counterparty;

(b) lend or otherwise invest, or place in custody, trust, or under management any of its assets with, or to borrow money or receive a loan from, other than by issuance of the securities pursuant to an insurance securitization, or advance from, anyone convicted of a felony, anyone who is untrustworthy or of known bad character, or anyone convicted of a criminal offense involving the conversion or misappropriation of fiduciary funds or insurance accounts, theft, deceit, fraud, misrepresentation, or corruption.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004.



SECTION 38-90-530. Trust agreements for assets held in trust or pledged to secure obligations.

(A) Assets of the SPFC held in trust to secure obligations under the SPFC contract must at all times be held in:

(1) cash and cash equivalents;

(2) securities listed by the securities Valuation Office of the NAIC and qualifying as admitted assets under statutory accounting convention in its state of domicile; or

(3) another form of security acceptable to the director.

(B) Assets of the SPFC that are pledged to secure obligations of the SPFC to a counterparty under a SPFC contract must be held in trust and administered by a qualified United States financial institution. The qualified United States financial institution does not control, is not controlled by, or is not under common control with, the SPFC or the counterparty.

(C) The agreement governing this trust must create one or more trust accounts into which all pledged assets must be deposited and held until distributed in accordance with the trust agreement. The pledged assets must be held by the trustee at one of the trustee's offices or branch offices in the United States and may be held in certificated or electronic form.

(D) The provisions for withdrawal by the counterparty of assets from the trust must be clean and unconditional, subject only to the following requirements:

(1) the counterparty has the right to withdraw assets from the trust account at any time, without notice to the SPFC, subject only to written notice to the trustee from the counterparty that funds in the amount requested are due and payable by the SPFC, pursuant to the terms of the SPFC contract.

(2) a statement or document does not need to be presented in order to withdraw assets, except the counterparty may be required to acknowledge receipt of withdrawn assets;

(3) the trust agreement must indicate that it is not subject to any conditions or qualifications outside of the trust agreement;

(4) the trust agreement must not contain references to any other agreements or documents.

(E) The trust agreement must be established for the sole use and benefit of the counterparty at least to the full extent of the obligations of the SPFC to the counterparty under the SPFC contract. If there is more than one counterparty, or more than one SPFC contract with the same counterparty, a separate trust agreement must be entered into with the counterparty and a separate trust account must be maintained for each SPFC contract with the counterparty, unless otherwise approved by the director.

(F) The trust agreement must provide for the trustee to:

(1) receive assets and hold all assets in a safe place;

(2) determine that all assets are in a form that the counterparty or the trustee, upon direction by the counterparty, may negotiate, whenever necessary, the assets, without consent or signature from the SPFC or another person or entity;

(3) furnish to the SPFC, the director, and the counterparty a statement of



SECTION 38-90-540. Payment of dividends.

(A) A SPFC may not declare or pay dividends in any form to its owners other than in accordance with the insurance securitization transaction agreements, and in no extent shall the dividends decrease the capital of the SPFC below two hundred fifty thousand dollars, and, after giving effect to the dividends, the assets of the SPFC, including assets held in trust pursuant to the terms of the insurance securitization, must be sufficient to satisfy the director that it can meet its obligations. Approval by the director of an ongoing plan for the payment of dividends or other distribution by a SPFC must be conditioned upon the retention, at the time of each payment, of capital or surplus equal to or in excess of amounts specified by, or determined in accordance with formulas approved for the SPFC by the director.

(B) The dividends may be declared by the management of the SPFC if the dividends do not violate the provisions of this article or jeopardize the fulfillment of the obligations of the SPFC or the trustee pursuant to the SPFC insurance securitization agreements, the SPFC contract, or any related transaction and other provisions of this article.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004.



SECTION 38-90-550. Material changes of SPFC'S plan; filing of audit and statement of operations; examination of records.

(A) Any material change of the SPFC's plan of operation pursuant to the provisions of Section 38-90-440(E)(5), whether or not through a SPFC protected cell, shall require prior approval of the director, provided however:

(1) if initially approved in the plan of operation, securities subsequently issued to continue the securitization activities of the SPFC either during or after expiration, redemption, or satisfaction, of all of these, of part or all of the securities issued pursuant to initial insurance securitization transactions may not be considered a material change; or

(2) a change and substitution in a counterparty to a swap transaction for an existing insurance securitization as allowed pursuant to the provisions of this article may not be considered a material change if the replacement swap counterparty carries a similar or higher rating to its predecessor with two or more nationally recognized rating agencies, or both.

(B) No later than five months after the fiscal year end of the SPFC, the SPFC shall file with the director an audit by a certified public accounting firm of the financial statements of the SPFC and the trust accounts.

(C) Each SPFC shall file by March first, a statement of operations, using either generally accepted accounting principles or, if approved or required by the director, statutory accounting principles with useful or necessary modifications or adaptations required or approved or accepted by the director for the type of insurance and kinds of insurers to be reported upon, and as supplemented by additional information required by the director. The statement of operations must include a statement of income, a balance sheet, and may include a detailed listing of invested assets, including identification of assets held in trust to secure the obligations of the SPFC under the SPFC contract. The SPFC also may include with the filing risk based capital calculations and other adjusted capital calculations to assist the director with evaluating the levels of the surplus of the SPFC for the year ending on December thirty-first of the previous year. The statements must be prepared on forms required by the director. In addition the director may require the filing of performance assessments of the SPFC contract.

(D) A SPFC shall maintain its records in this State and shall make its records available for examination by the director at any time. The SPFC shall keep its books and records in such manner that its financial condition, affairs, and operations can be ascertained and so that the director may readily verify its financial statements and determine its compliance with this article.

(E) All original books, records, documents, accounts, and vouchers must be preserved and kept available in this State for the purpose of examination and until authority to destroy or otherwise dispose of the records is secured from the director. The original records, however, may be kept and maintained outside this State if, according to a plan adopted by the management of the SPFC and approved by the director, it maintains suitable records instead of it. The books or records may be photographed, reproduced on film, or stored and reproduced electronically.

(F) Nothing contained in this section with respect to a SPFC shall abrogate, limit, or rescind in any way the authority of the Securities Commissioner pursuant to the provisions of Title 35.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004; 2006 Act No. 332, Section 25, eff June 1, 2006.



SECTION 38-90-560. Examinations by director; confidentiality of examination reports.

(A) At least once every five years, and whenever the director determines it to be prudent, the director or his designee shall visit each SPFC and thoroughly inspect and examine its affairs to ascertain its financial condition, its ability to fulfill its obligations, and whether it has complied with this article. The expenses and charges of the examination must be paid to the State by the company or companies examined, and the department shall issue its warrants for the proper charges incurred in all examinations.

(B) All examination reports, preliminary examination reports or results, working papers, recorded information, documents, and copies of documents produced by, obtained by, or disclosed to the director or any other person in the course of an examination made pursuant to the provisions of this section are confidential and are not subject to subpoena and may not be made public by the director or an employee or agent of the director without the written consent of the company, except to the extent provided in this subsection. Nothing in this subsection prevents the director from using this information in furtherance of the director's regulatory authority as provided by the provisions of this title. The director may grant access to this information to public officers having jurisdiction over the regulation of insurance in another state or country, or to law enforcement officers of this State, including the Securities Commissioner, or another state or agency of the federal government at any time, if the officers receiving the information agree in writing to hold it in a manner consistent with this section.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004; 2009 Act No. 28, Section 14, eff June 2, 2009.



SECTION 38-90-570. Expiration of authority granted by director on cessation of business; suspension or revocation of license; penalties; administrative hearing.

(A) At the cessation of business of a SPFC following termination or cancellation of a SPFC contract and the redemption of any related securities issued in connection with them, the authority granted by the director expires or, in the case of retiring and surviving protected cells, be modified, and the SPFC is no longer authorized to conduct activities unless and until a new or modified license is issued pursuant to a new filing pursuant to the provisions of Section 38-90-440 or as agreed by the director.

(B) The director may suspend or revoke the license of a SPFC in this State for:

(1) insolvency;

(2) failure to meet the provisions of Section 38-90-460, 38-90-480(D), or 38-90-580;

(3) use of methods that, although not otherwise specifically prohibited by law, nevertheless render its operation detrimental or its condition unsound with respect to the public, the holders of the securities, or policyholders of the SPFC; or

(4) failure to otherwise comply in any material respect with applicable laws of this State.

(C) If the director finds, upon examination or other evidence, that a SPFC has committed any of the acts specified in subsection (B), the director may impose the penalties provided in Section 38-2-10 if the director considers it in the best interest of the public, the holders of the securities, and the policyholders of the SPFC.

(D) Unless the grounds for suspension or revocation relate only to the financial condition or soundness of the SPFC or to a deficiency in its assets, the director shall notify the SPFC not less than thirty days before revoking its authority to do business in this State and specify in the notice the particulars of the alleged violation of the law or its organizational documents or grounds for revocation and a proper opportunity must be offered the SPFC to be heard before the Administrative Law Court.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004; 2006 Act No. 332, Section 26, eff June 1, 2006.



SECTION 38-90-580. Tax rates and payment schedules.

(A) A SPFC shall pay to the department by March first of each year, a tax at the rate of four-tenths of one percent on the first twenty million dollars and three-tenths of one percent on each dollar after that, subject to a minimum annual tax of five thousand dollars and a maximum annual tax of one hundred thousand dollars. Taxes are based upon the direct premiums written or contracted for on policies or contracts of insurance, other than reinsurance policies or contracts written by the SPFC, during the year ending December thirty-first next preceding, after deducting from the direct premiums subject to the tax the amounts paid to insureds as returned premiums which must include dividends on unabsorbed premiums or premium deposits returned or credited to insureds.

(B) A SPFC shall pay to the department by March first of each year, a tax at the rate of two hundred and twenty-five thousandths of one percent on the first twenty million dollars of assumed reinsurance premium, and one hundred fifty thousandths of one percent on the next twenty million dollars, and fifty thousandths of one percent on the next twenty million dollars, and twenty-five thousandths of one percent of each dollar after that, subject to a minimum annual tax of five thousand dollars and a maximum annual tax of one hundred thousand dollars. However, no reinsurance tax applies to premiums for risks or portions of risks which are subject to taxation on a direct basis, pursuant to subsection (A). A premium tax is not payable in connection with the receipt of assets in exchange for the assumption of loss reserves and other liabilities of another insurer under common ownership and control if the transaction is part of a plan to discontinue the operations of the other insurer and if the intent of the parties to the transaction is to renew or maintain business with the SPFC.

(C) Each protected cell of the SPFC must be taxed as if it is a separate and distinct SPFC.

(D) The tax provided in this section is the only tax collectible pursuant to the laws of this State from a SPFC and no other tax or occupation tax, nor any other taxes may be levied or collected from a SPFC by the State or a county, city, or municipality within this State, except ad valorem taxes on real and personal property used in the production of income.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004.



SECTION 38-90-590. Conditions for SPFC contract being granted credit for reinsurance treatment or otherwise qualifying as asset or reduction from liability for benefit of counterparty.

A SPFC contract meeting the provisions of this article must be granted credit for reinsurance treatment or otherwise qualifies as an asset or a reduction from liability for reinsurance ceded by a domestic insurer to a SPFC as an assuming insurer pursuant to the provisions of Section 38-9-210 for the benefit of the counterparty, provided and only to the extent:

(1) of the fair value of the assets held in trust for, or irrevocable letters of credit issued by a bank chartered by this State or a member bank of the Federal Reserve System or as approved by the director, for the benefit of the counterparty under the SPFC contract;

(2) the assets are held in trust pursuant to the provisions of this article;

(3) the assets are administered in the manner and pursuant to arrangements as provided in this article; and

(4) the assets are held or invested in one or more of the forms allowed in Section 38-90-530.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004.



SECTION 38-90-600. Conservation, rehabilitation, or liquidation of SPFC.

(A) Except as otherwise modified in this section, the terms and conditions set forth in Chapters 26 and 27 of this title pertaining to administrative supervision of insurers and the rehabilitation, receiverships, and liquidation of insurers apply in full to SPFCs or each of the SPFC's protected cells, independently, or both, without causing or otherwise effecting a conservation, rehabilitation, receivership, or liquidation of the SPFC or another protected cell.

(B) Notwithstanding the provisions of Chapters 26 and 27, Title 38, and without causing or otherwise affecting the conservation or rehabilitation of an otherwise solvent protected cell of an SPFC and subject to the provisions of subsection (G)(5) of this section, the director may apply by petition to the circuit court for an order authorizing the director to conserve, rehabilitate, or liquidate a SPFC domiciled in this State on one or more of the following grounds:

(1) there has been embezzlement, wrongful sequestration, dissipation, or diversion of the assets of the SPFC intended to be used to pay amounts owed to the counterparty or the holders of SPFC securities; or

(2) the SPFC is insolvent and the holders of a majority in outstanding principal amount of each class of SPFC securities request or consent to conservation, rehabilitation, or liquidation pursuant to the provisions of this article.

(C) Notwithstanding the provisions of Chapters 26 and 27, Title 38, the director may apply by petition to the circuit court for an order authorizing the director to conserve, rehabilitate, or liquidate one or more of a SPFC's protected cells, independently, without causing or otherwise effecting a conservation, rehabilitation, receivership, or liquidation of the SPFC generally or another of its protected cells, on one or more of the following grounds:

(1) there has been embezzlement, wrongful sequestration, dissipation, or diversion of the assets of the SPFC attributable to the affected protected cell or cells intended to be used to pay amounts owed to the counterparty or the holders of SPFC securities of the affected protected cell or cells; or

(2) the affected protected cell is insolvent and the holders of a majority in outstanding principal amount of each class of SPFC securities attributable to that particular protected cell request or consent to conservation, rehabilitation, or liquidation pursuant to the provisions of this article.

(D) The court may not grant relief provided by item (1) of subsection (B) or item (1) of subsection (C) unless, after notice and a hearing, the director, who shall have the burden of proof, establishes by clear and convincing evidence that relief must be granted. The court's order may be made in respect of one or more protected cells by name, rather than the SPFC generally.

(E) Notwithstanding another provision in this title, regulations promulgated under this title, or another applicable law or regulation, upon any order of conservation, rehabilitation, or liquidation of a SPFC, or one or more of the SPFC's protected cells, the receiver shall manage the assets and liabilities of the SPFC pursuant to the provisions of this article. The receiver shall ensure that the assets linked to one protected cell are not applied to the liabilities linked to another protected cell or to the SPFC generally, unless an asset or liability is linked to more than one protected cell, in which case the receiver shall deal with the asset or liability in accordance with the terms of any relevant governing instrument or contract.

(F) With respect to amounts recoverable under a SPFC contract, the amount recoverable by the receiver must not be reduced or diminished as a result of the entry of an order of conservation, rehabilitation, or liquidation with respect to the counterparty, notwithstanding another provision in the contracts or other documentation governing the SPFC insurance securitization.

(G) Notwithstanding the provisions of Chapters 26 and 27 of this title or other laws of this State:

(1) an application or petition, or a temporary restraining order or injunction issued pursuant to the provisions of Chapters 26 and 27 of this title, with respect to a counterparty does not prohibit the transaction of a business by a SPFC, including any payment by a SPFC made pursuant to a SPFC security, or any action or proceeding against a SPFC or its assets;

(2) the commencement of a summary proceeding or other interim proceeding commenced before a formal delinquency proceeding with respect to a SPFC, and any order issued by the court does not prohibit the payment by a SPFC made pursuant to a SPFC security or SPFC contract or the SPFC from taking any action required to make the payment;

(3) a receiver of a counterparty may not void a nonfraudulent transfer by a counterparty to a SPFC of money or other property made pursuant to a SPFC contract;

(4) a receiver of a SPFC may not void a nonfraudulent transfer by the SPFC of money or other property made to a counterparty pursuant to a SPFC contract or made to or for the benefit of any holder of a SPFC security on account of the SPFC security; and

(5) the director may not seek to have a SPFC with protected cells declared insolvent as long as at least one of the SPFC's protected cells remains solvent, and in the case of such an insolvency, the receiver shall handle SPFC's assets in compliance with subsection (E) and other laws of this State.

(H) Subsection (G) does not prohibit the director from taking any action permitted under Chapter 26 or 27 with respect only to the conservation or rehabilitation of a SPFC with protected cell or cells, provided the director would have had sufficient grounds to seek to declare the SPFC insolvent; subject to and without otherwise affecting the provisions of item (5) of subsection (G). In this case, with respect to the solvent protected cell or cells, the director may not prohibit payments made by the SPFC pursuant to the SPFC security, SPFC contract, or otherwise made under the insurance securitization transaction that are attributable to these protected cell or cells or prohibit the SPFC from taking any action required to make these payments.

(I) With the exception of the fulfillment of the obligations under a SPFC contract, and notwithstanding another provision of this article or other laws of this State, the assets of a SPFC, including assets held in trust, must not be consolidated with or included in the estate of a counterparty in any delinquency proceeding against the counterparty pursuant to the provisions of this article for any purpose including, without limitation, distribution to creditors of the counterparty.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004; 2006 Act No. 332, Section 27, eff June 1, 2006.



SECTION 38-90-610. Disclosure of information by director.

Information submitted pursuant to the provisions of this article is confidential and may not be made public by the director or an agent or employee of the director without the prior written consent of the SPFC, except that:

(1) information submitted pursuant to the provisions of this article is discoverable by a party in a civil action or contested case to which the submitting SPFC is a party, upon a specific finding by the court that:

(a) the SPFC is a necessary party to the action and not joined only for the purposes of evading the confidentiality provisions of this article;

(b) the party seeking the information demonstrates by a clear and convincing standard that the information sought is relevant, material to, and necessary for the prosecution or defense of the claim asserted in the action; and

(c) the information sought is unavailable from other nonconfidential sources.

(2) The director may disclose the information to the public officer having jurisdiction over the regulation of insurance in another state if:

(a) the public official agrees in writing to maintain the confidentiality of the information; and

(b) the laws of the state in which the public official serves require the information to be confidential.

(3) The director may disclose the information to the Securities Commissioner if he:

(a) agrees in writing to maintain the confidentiality of the information; and

(b) is authorized under applicable securities law to request the information or the director is obligated to disclose the information.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004.



SECTION 38-90-620. Standards and criteria applicable in contested case brought by third party and certain actions by director.

(A) A contested case brought by a third party based on a decision of the director pursuant to this article is governed by applicable law of the State of South Carolina except that, the third party shall:

(1) prove its case by a clear and convincing evidence standard;

(2) demonstrate irreparable harm to the SPFC or its counterparty, or both;

(3) show that there is no other adequate remedy at law; and

(4) post a bond of sufficient surety to protect the interests of the holders of the SPFC securities and policyholders but it may not be less than fifteen percent of the total amount of the securitized transaction.

(B) If a director reverses, amends, or modifies a license previously issued to a SPFC or an order made in connection with a license previously issued to a SPFC, the action must comply with the standards and criteria provided in subsection (A), unless the action in reversing, amending, or modifying the license is in conformance with the provisions of Section 38-90-570(B).

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004; 2006 Act No. 332, Section 28, eff June 1, 2006.



SECTION 38-90-630. Promulgation of regulations.

The director may promulgate regulations necessary to effectuate the purposes of this article. Regulations promulgated pursuant to this section do not affect a SPFC insurance securitization in effect at the time of the promulgation.

HISTORY: 2004 Act No. 291, Section 28, eff July 29, 2004.



SECTION 38-90-810. Citation of article.

This article may be cited as the "South Carolina Coastal Captive Insurance Company Act".

HISTORY: 2007 Act No. 78, Section 16, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-90-820. Definitions.

For purposes of this article:

(1) "Peril" means the cause of an insured loss.

(2) "South Carolina coastal captive insurance company" means a captive insurance company, as it is defined by Section 38-90-10(8), that is specifically formed to provide wind and storm surge property insurance coverage in this State.

(3) "Storm surge" means a temporary rise in sea level accompanying a hurricane or other intense storm that is associated with the hurricane's or storm's low barometric pressure and winds, and that is usually measured as the difference between the observed sea level height and the normal sea level height, such as the level that would have occurred in the absence of the storm, taking into account the predicted tide.

(4) "Wind" means windstorms, cyclones, hurricanes, tornadoes, high winds, and hail, and similar perils not normally among those covered under most property insurance policies but obtainable through the purchase of wind, wind and hail, storm or windstorm coverage, or both.

HISTORY: 2007 Act No. 78, Section 16, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-90-830. Exemptions; powers and duties.

(A) A South Carolina coastal captive insurance company, if permitted by its articles of incorporation or organization, operating agreement, or charter, may apply to the director for a license to write primary and excess wind and storm surge insurance covering property within the State of South Carolina, and may not write insurance covering any other perils nor may it write insurance coverage in any other state.

(B) A South Carolina coastal captive insurance company that qualified as an association captive under the provisions of Section 38-90-10(3) is exempt from the requirement that the association be in existence for one year so long as the association is in good standing as an entity upon becoming an owner of a South Carolina coastal captive insurance company.

(C) A South Carolina coastal captive insurance company is exempt from the provisions of Section 38-90-20(A)(5) that prohibit a captive insurance company from providing personal homeowners insurance coverage so long as the coverage is limited to the perils described in Section 38-90-820(3) and (4).

(D)(1) A South Carolina coastal captive insurance company formed as a sponsored captive insurance company:

(a) is exempt from the provisions of Section 38-90-220 that require that the business written by a sponsored captive insurance company, with respect to each protected cell, must be fronted by an insurance company license pursuant to the laws of:

(i) a state; or

(ii) a jurisdiction if the insurance company is a wholly owned subsidiary of an insurance company licensed pursuant to the laws of any state; provided that the South Carolina coastal captive insurance company also meets the requirements of subsection (E) of this section.

(b) may create a protected cell as a legal person separate from the protected cell company and may organize a protected cell under any incorporation or organization option available under Section 38-90-60, unless the director finds such option is not feasible pursuant to Section 38-90-860(B);

(c) may have as its sponsor an association formed to address coastal property and insurance issues.

(2) A South Carolina coastal captive insurance company may issue directly its own policies to insureds.

(E) Any South Carolina coastal captive insurance company that otherwise qualifies for the limited exemption from the provisions of Section 38-90-220 pursuant to subsection (D)(1) of this section and any South Carolina coastal captive insurance company, regardless of form, that issues policies directly to the public shall comply with the following:

(1) it shall not expose itself to a loss on one risk in an amount exceeding ten percent of its surplus to policyholders and any risk or portion of it which has been reinsured must be deducted in determining this limitation of risk;

(2) it shall not have loss reserves in excess of five times its surplus to policyholders;

(3) it shall not have net premiums written in excess of three times its surplus to policyholders and any risk or portion of it which has been reinsured must be deducted in determining this limitation of risk; and

(4) it shall file quarterly and annual statements with the department in accordance with statutory accounting principles on forms and in the manner prescribed by Section 38-13-80 and in conformity with the requirements of Section 38-13-85 with useful or necessary modifications as required and approved by the director as contained in Section 38-90-70.

(F) To conduct business in this State, a South Carolina coastal captive insurance company shall:

(1) obtain from the director a license authorizing it to conduct business as a South Carolina coastal captive insurance company in this State;

(2) hold at least one meeting of its governing body each year in this State;

(3) maintain its principal place of business in this State;

(4) appoint a registered agent to accept service of process and act otherwise on its behalf in this State; and

(5) name the director as the agent for the South Carolina coastal captive insurance company upon whom process, notice, or demand may be served if a registered agent, with reasonable diligence, is not located and served.

(G) Before receiving a license, a South Carolina coastal captive insurance company shall file with the director:

(1) a certified copy of its organizational documents;

(2) a statement under oath of its president and secretary or other persons considered appropriate by the director showing its financial condition; and

(3) other documents required by the director.

(H) In addition to the information required by subsection (G), the applicant South Carolina coastal captive insurance company shall file with the director evidence of:

(1) the amount and liquidity of its assets relative to the risks to be assumed;

(2) the adequacy of the expertise, experience, and character of the person who manages it;

(3) the overall soundness of its plan of operation;

(4) the adequacy of loss prevention programs;

(5) other overall factors considered relevant by the director in ascertaining if the proposed South Carolina coastal captive insurance company is able to meet its policy obligations; and

(6) any information required by Section 38-90-20 specifically applicable to the form of the South Carolina coastal captive insurance company, and fees prescribed by that section.

(I) Information submitted pursuant to this section is confidential as provided in Section 38-90-35, except that information is discoverable by a party in a civil action or contested case to which the South Carolina coastal captive insurance company that submitted the information is a party, upon a finding by the court that:

(1) the captive insurance company is a necessary party to the action and not joined only for the purposes of evading the confidentiality provisions of this chapter;

(2) the information sought is relevant, material to, and necessary for the prosecution or defense of the claim asserted in litigation; and

(3) the information sought is not available through another source.

HISTORY: 2007 Act No. 78, Section 16, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-90-840. Capitalization requirements.

(A)(1) The director may not issue a license to a South Carolina coastal captive insurance company unless the company possesses and maintains unimpaired paid-in capital of not less than one million dollars; however, in the case of a South Carolina coastal captive insurance company formed as a sponsored captive insurance company that does not assume any risk, where the risks insured by the protected cells are homogeneous, the director may reduce this amount to an amount not less than five hundred thousand dollars.

(2)(a) Except for a South Carolina coastal captive insurance company formed as a sponsored captive insurance company that does not assume any risk, the capital must be in the form of cash, cash equivalent, or an irrevocable letter of credit issued by a bank chartered by this State or a member bank of the Federal Reserve System with a branch office in this State or as approved by the director.

(b) For a South Carolina coastal captive insurance company formed as a sponsored captive insurance company that does not assume any risk, the capital also may be in the form of other high quality securities as approved by the director.

(B) For purposes of subsection (A), the director may issue a license expressly conditioned upon the South Carolina coastal captive insurance company providing to the director satisfactory evidence of possession of the minimum required unimpaired paid-in capital. Until this evidence is provided, the captive insurance company may not issue a policy, assume any liability, or otherwise provide coverage. The director summarily may revoke the conditional license without legal recourse by the company if satisfactory evidence of the required capital is not provided within a maximum period of time, not to exceed one year, to be established by the director at the time the conditional license is issued.

(C) The director may prescribe additional capital or net assets based upon the type, volume, and nature of insurance business transacted. Contributions in connection with these prescribed additional net assets or capital must be in the form of:

(1) cash;

(2) cash equivalent;

(3) an irrevocable letter of credit issued by a bank chartered by this State or a member bank of the Federal Reserve System with a branch office in this State or as approved by the director.

(D) Section 38-90-100(C) does not apply and loans to its parent company and affiliates are prohibited.

(E)(1) A South Carolina coastal captive insurance company may not pay a dividend out of, or other distribution with respect to, capital or surplus, in excess of the limitations set forth in Section 38-21-250 through Section 38-21-270, without the prior approval of the director. Approval of an ongoing plan for the payment of dividends or other distributions must be conditioned upon the retention, at the time of each payment, of capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by the director.

(2) A captive insurance company incorporated as a nonprofit corporation may not make any distributions without the prior approval of the director.

(F) An irrevocable letter of credit, which is issued by a financial institution other than a bank chartered by this State or a member bank of the Federal Reserve System, shall meet the same standards as an irrevocable letter of credit which has been issued by either entity.

HISTORY: 2007 Act No. 78, Section 16, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-90-850. Surplus requirements.

(A)(1) The director may not issue a license to a South Carolina coastal captive insurance company unless the company possesses and maintains free surplus of not less than one million dollars; however, in the case of a South Carolina coastal captive insurance company formed as a sponsored captive insurance company that does not assume any risk, where the risks insured by the protected cells are homogeneous, the director may reduce this amount to an amount not less than five hundred thousand dollars.

(2)(a) Except for a South Carolina coastal captive insurance company formed as a sponsored captive insurance company that does not assume any risk, the surplus must be in the form of cash, cash equivalent, or an irrevocable letter of credit issued by a bank chartered by this State or a member bank of the Federal Reserve System with a branch office in this State and approved by the director.

(b) For a South Carolina coastal captive insurance company formed as a sponsored captive insurance company that does not assume any risk, the surplus also may be in the form of other high quality securities as approved by the director.

(B) For purposes of subsection (A), the director may issue a license expressly conditioned upon the captive insurance company providing to the director satisfactory evidence of possession of the minimum required free surplus. Until this evidence is provided, the captive insurance company may not issue a policy, assume any liability, or otherwise provide coverage. The director summarily may revoke the conditional license without legal recourse by the company if satisfactory evidence of the required capital is not provided within a maximum period of time, not to exceed one year, to be established by the director at the time the conditional license is issued.

(C) The director may prescribe additional surplus based upon the type, volume, and nature of insurance business transacted. This additional surplus must be in the form of:

(1) cash;

(2) cash equivalent;

(3) an irrevocable letter of credit issued by a bank chartered by this State, or a member bank of the Federal Reserve System with a branch in this State or as approved by the director.

(D) Section 38-90-100(C) does not apply and loans to its parent company and affiliates are prohibited.

(E)(1) A captive insurance company may not pay a dividend out of, or other distribution with respect to, capital or surplus in excess of the limitations provided in Sections 38-21-250 through 38-21-270, without the prior approval of the director. Approval of an ongoing plan for the payment of dividends or other distribution must be conditioned upon the retention, at the time of each payment, of capital or surplus in excess of amounts specified by, or determined in accordance with formulas approved by the director.

(2) A captive insurance company incorporated as a nonprofit corporation may not make any distributions without the prior approval of the director.

(F) An irrevocable letter of credit, which is issued by a financial institution other than a bank chartered by this State or a member bank of the Federal Reserve System, shall meet the same standards as an irrevocable letter of credit which has been issued by either entity.

HISTORY: 2007 Act No. 78, Section 16, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-90-860. Discretion of director as to form of company.

(A) The requirements of Section 38-90-60 apply to a South Carolina coastal captive insurance company.

(B) The director has the discretion to restrict the form of a South Carolina coastal captive insurance company to one or more of the types of defined captives listed in Section 38-90-10(8), and has the discretion to accept or deny an application based on a finding that one or more of the incorporation or organization options available under Section 38-90-60 are not feasible for a South Carolina coastal captive insurance company.

HISTORY: 2007 Act No. 78, Section 16, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-90-870. Exemption from provisions deemed inappropriate.

The director, by rule, regulation, or order, may exempt a South Carolina coastal captive insurance company, on a case by case basis, from provisions of this chapter that are determined to be inappropriate given the nature of the risks to be insured and the intent of this article.

HISTORY: 2007 Act No. 78, Section 16, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-90-875. Confidentiality of reports.

The confidentiality provisions of Sections 38-90-70(B) and 38-90-80 do not extend to final reports of its financial condition produced by the director in inspecting or examining a South Carolina coastal captive insurance company and do not extend to reports submitted by a South Carolina coastal captive insurance company. All work papers, recorded information, documents, and their copies produced by, obtained by, or disclosed to the director, his designee, or other persons made under this chapter must be given confidential treatment as provided in Sections 38-90-35, 38-90-70(B), and 38-90-80.

HISTORY: 2007 Act No. 78, Section 16, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-90-880. Notice included with application form for insurance.

(A) A South Carolina coastal captive insurance company shall include the following notice on each application form for insurance, as well as the declaration page of each policy, in no less than fourteen-point bold type:

"NOTICE

This policy is issued by a South Carolina coastal captive insurance company, which is not subject to all of the insurance laws and regulations of the State of South Carolina. State insurance insolvency guaranty funds are not available for a South Carolina coastal captive insurance company."

(B) A South Carolina coastal captive insurance company shall include the following acknowledgment on each application form for insurance, as well as in each policy, in no less than fourteen-point bold type and directly above the applicant's or insured's signature:

"I have read the Notice contained in this application (or policy) and understand that State of South Carolina insurance insolvency guaranty funds are not available for a South Carolina coastal captive insurance company."

HISTORY: 2007 Act No. 78, Section 16, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.



SECTION 38-90-890. Requirements for issuance of license.

The director may not issue a license to a South Carolina coastal captive insurance company unless the director finds that the:

(1) coastal captive insurance company is capitalized adequately or properly reinsured, or both, after giving due consideration to the business plan, feasibility study, and pro formas, including the level of risk to be retained by the coastal captive insurance company;

(2) proposed business plan of the coastal captive insurance company provides for a reasonable and expected successful operation and is not hazardous to any policyholder;

(3) proposed business plan, including any contracts or agreements to which the coastal captive insurance company is a party, and the intended operation of the coastal captive insurance company comply with this article and with any other applicable provisions of this title; and

(4) proposed business plan and intended operation of the coastal captive insurance company satisfy the purpose of this article.

HISTORY: 2007 Act No. 78, Section 16, eff June 11, 2007, applicable to taxable years beginning after December 31, 2006.






CHAPTER 93 - PRIVACY OF GENETIC INFORMATION

SECTION 38-93-10. Definitions.

As used in this chapter:

(1) "Family member" means, with respect to an individual:

(a) a dependent of the individual; and

(b) any other individual who is a first-degree, second-degree, third-degree, or fourth-degree relative of the individual or his dependent.

(2)(a) "Genetic information" means, with respect to an individual, the:

(i) individual's genetic tests;

(ii) genetic tests of the individual's family members; and

(iii) manifestation of a disease or disorder in family members of the individual.

(b) The term includes, with respect to an individual, a request for, or receipt of, genetic services or participation in clinical research which includes genetic services by the individual or a family member of the individual.

(c) A reference to genetic information concerning an individual or family member of an individual includes:

(i) with respect to an individual or family member of an individual who is a pregnant woman, genetic information on any fetus carried by the pregnant woman; or

(ii) with respect to an individual or family member of an individual utilizing an assisted reproductive technology, genetic information of an embryo legally held by the individual or family member.

(d) The term does not include information about the sex or age of an individual.

(3) "Genetic services" means:

(a) a genetic test;

(b) genetic counseling, including obtaining, interpreting, or assessing genetic information; or

(c) genetic education.

(4)(a) "Genetic test" means an analysis of human DNA, RNA, chromosomes, proteins, or metabolites that detects genotypes, mutations or chromosomal changes.

(b) The term does not include:

(i) an analysis of proteins or metabolites that does not detect genotypes, mutations, or chromosomal changes; or

(ii) an analysis of proteins or metabolites that is directly related to a manifested disease, disorder, or pathological condition that reasonably could be detected by a health care professional with appropriate training and expertise in the field of medicine involved.

(5) "Health insurance coverage" or "coverage" means as defined in Sections 38-71-670(6) and 38-71-840(14).

(6) "Health insurance issuer" or "issuer" means an entity that provides health insurance coverage in this State as defined in Sections 38-71-670(7) and 38-71-840(16).

(7) "Individual" means an insured, individual enrollee, covered dependent, participant, covered person, beneficiary, eligible employee, dependent of an eligible employee, or applicant for coverage.

(8) "Secretary" means the Secretary of the United States Department of Health and Human Services.

(9) "Underwriting purposes" means:

(a) rules for, or determination of, eligibility including enrollment and continued eligibility for benefits under the policy or coverage;

(b) the computation of premium or contribution amounts under the policy or coverage;

(c) the application of any preexisting condition exclusion under the policy or coverage; and

(d) other activities related to the creation, renewal, or replacement of a policy or contract of health insurance coverage.

HISTORY: 1998 Act No. 369, Section 1; 2010 Act No. 217, Section 14, eff June 7, 2010.



SECTION 38-93-20. Applicability.

This chapter applies to health insurance coverage offered in connection with an individual health plan, a group health plan, or a health benefit plan that is delivered, issued for delivery, or renewed in this State. Producers, agencies, and insurance support organizations are subject to the provisions of this chapter to the extent of their participation in the issue, reissue, or renewal of a policy or contract of health insurance coverage.

HISTORY: 2010 Act No. 217, Section 14, eff June 7, 2010.



SECTION 38-93-30. Medical coverage and health insurance; restrictions or discrimination on basis of genetic information prohibited.

(A) A health insurance issuer when issuing, renewing, or reissuing a policy or contract of health insurance coverage, on the basis of any genetic information obtained concerning an individual or a family member of the individual or on the individual's request for genetic services, with respect to the policy or contract, may not:

(1) terminate, restrict, limit, or otherwise apply conditions to coverage of an individual or restrict the sale to an individual;

(2) cancel or refuse to renew the coverage of an individual;

(3) exclude an individual from coverage or establish rules for eligibility, including continued eligibility, of an individual to enroll for coverage;

(4) impose a waiting period before commencement of coverage of an individual;

(5) impose a preexisting condition exclusion;

(6) require inclusion of a rider that excludes coverage for certain benefits or services; or

(7) adjust premium or contribution amounts or establish a differential in premium rates for coverage.

(B)(1) In the case of group health insurance coverage, a health insurance issuer is prohibited from adjusting premium or contribution amounts for the group covered under a policy or contract of group health insurance coverage on the basis of genetic information.

(2) Nothing in item (1) may be construed to limit the ability of an issuer offering group health insurance coverage to increase the premium for an employer based on the manifestation of a disease or disorder in an individual who is enrolled in the policy or contract of coverage. In this case, the manifestation of a disease or disorder in one individual may not be used as genetic information about other group members and to further increase the premium for the employer.

(C) In addition, discrimination must not be made in the fees or commissions of a producer or agency for an enrollment, application, or the renewal of coverage of an individual or group on the basis of an individual's genetic information.

HISTORY: 2010 Act No. 217, Section 14, eff June 7, 2010.



SECTION 38-93-40. Confidentiality; disclosure restrictions and exceptions.

(A) All genetic information obtained before or after the effective date of this chapter must be confidential and must not be disclosed to a third party in a manner that allows identification of the individual tested without first obtaining the written informed consent of that individual or a person legally authorized to consent on behalf of the individual, except that genetic information may be disclosed without consent:

(1) as necessary for the purpose of a criminal or death investigation, a criminal or judicial proceeding, an inquest, or a child fatality review, or for purposes of the State DNA Database established by Section 23-3-610;

(2) to determine the paternity of a person pursuant to Section 63-17-30;

(3) pursuant to an order of a court of competent jurisdiction specifically ordering disclosure of the genetic information;

(4) where genetic information concerning a deceased individual will assist in medical diagnosis of blood relatives of the decedent;

(5) to a law enforcement or other authorized agency for the purpose of identifying a person or a dead body; or

(6) as specifically authorized or required by a state or federal statute.

(B) A health insurance issuer may not require an individual to consent to the disclosure of genetic information to the issuer as a condition for obtaining health insurance coverage.

HISTORY: 2010 Act No. 217, Section 14, eff June 7, 2010.



SECTION 38-93-50. Informed consent required for genetic test; exceptions.

It is unlawful to perform a genetic test on an individual without first obtaining specific informed consent to the test from the individual, or a person legally authorized to consent on behalf of the individual, unless the test is performed:

(1) by or for a law enforcement agency in a criminal investigation or for the State DNA Database as provided in Sections 23-3-620 through 23-3-640;

(2) for purposes of identifying a person or a dead body;

(3) to establish paternity as provided by Section 63-17-30;

(4) pursuant to a statute or court order specifically requiring that the test be performed; or

(5) for diagnosis or treatment of the individual if performed by a clinical laboratory that has received a specimen referral from the individual's treating physician or another clinical laboratory. Nothing in this item may be construed so as to waive the requirement that the treating physician obtain specific informed consent in accordance with the provisions of this section.

HISTORY: 2010 Act No. 217, Section 14, eff June 7, 2010.



SECTION 38-93-60. Health insurance issuer may not request or require an individual or a family member of an individual to undergo a genetic test; exception.

(A) A health insurance issuer may not request or require an individual or a family member of an individual to undergo a genetic test. However, nothing in this subsection may be construed so as to limit the authority of a health care professional who is providing health care services to an individual to request that the individual undergo a genetic test.

(B) Notwithstanding subsection (A), a health insurance issuer may request, but not require, that an individual or a family member of the individual undergo a genetic test if each of the following conditions is met:

(1) the request is made pursuant to research that complies with Part 46 of Title 45, Code of Federal Regulations, or equivalent federal regulations and any applicable state law or regulations for the protection of human subjects in research;

(2) the issuer clearly indicates to each individual, or a person legally authorized to consent on behalf of the individual, to whom the request is made that:

(i) compliance with the request is voluntary; and

(ii) noncompliance will have no effect on enrollment or coverage status or premium or contribution amounts;

(3) no genetic information collected or acquired under this chapter may be used for underwriting purposes;

(4) the issuer notifies the Secretary in writing that the issuer is conducting activities pursuant to the exception provided in this subsection, including a description of the activities conducted; and

(5) the issuer complies with other conditions as the secretary may require by regulation for activities conducted under this subsection.

HISTORY: 2010 Act No. 217, Section 14, eff June 7, 2010.



SECTION 38-93-70. Health insurance issuer may not request, require, or purchase genetic information for underwriting purposes; exception.

(A)(1) A health insurance issuer may not request, require, or purchase genetic information for underwriting purposes.

(2) An issuer may not request, require, or purchase genetic information with respect to an individual before the individual's enrollment under the policy or contract of health insurance coverage.

(B) If an issuer obtains genetic information incidental to the requesting, requiring, or purchasing of other information concerning an individual, the request, requirement, or purchase may not be considered a violation of item (2) of subsection (A) if the request, requirement, or purchase is not a violation of item (1) of subsection (A).

HISTORY: 2010 Act No. 217, Section 14, eff June 7, 2010.



SECTION 38-93-80. Certain actions by health insurance issuers not precluded by chapter.

Nothing in this chapter may be construed so as to preclude a health insurance issuer from:

(1) establishing rules for eligibility for an individual to purchase or enroll for individual coverage based on the manifestation of a disease or disorder in that individual or in a family member of the individual where the family member is covered under the policy or contract of individual health insurance coverage that covers the individual;

(2) adjusting premium or contribution amounts for an individual on the basis of a manifestation of a disease or disorder in that individual or in a family member of the individual where the family member is covered under the policy or contract of health insurance coverage that covers the individual. In this case, the manifestation of a disease or disorder in one individual must not be used as genetic information about other individuals covered under the policy or contract of health insurance coverage issued to the individual and to further increase premiums or contribution amounts;

(3) imposing a preexisting condition exclusion as otherwise permitted by law for an individual with respect to coverage under the policy or contract of health insurance coverage on the basis of a manifestation of a disease or disorder in that individual; or

(4) obtaining and using the results of a genetic test in making a determination regarding payment (as that term is defined for purposes of applying the regulations promulgated by the secretary under Part C of Title XI of the Social Security Act and Section 264 of HIPAA, as may be revised) consistent with the provisions of this chapter. However, the issuer may request only the minimum amount of information necessary to make a determination.

HISTORY: 2010 Act No. 217, Section 14, eff June 7, 2010.



SECTION 38-93-90. Violations.

(A) A violation of this chapter, including a single instance of a prohibited practice, is an unfair trade practice pursuant to Chapter 57, Title 38 and is subject to the penalties as provided for in Chapter 57 and in Section 38-2-10. The director or his designee at any time may examine an issuer, producer, agency, or insurance support organization to enforce this chapter. The expense of examination must be paid by the issuer, producer, agency, or insurance support organization. If an issuer, producer, agency, or insurance support organization determines that the fees assessed are unreasonable in relation to the examination performed, the issuer, producer, agency, or insurance support organization may appeal the assessments to the Administrative Law Court. Examination fees must be retained by the department and are considered "other" funds.

(B) In addition, a violation of this chapter is an unfair trade practice as defined in Section 39-5-20 and is subject to the provisions of Sections 39-5-110 to 39-5-160.

(C) The penalties and enforcement provisions of subsections (A) and (B) are in addition to penalties and enforcement provisions of federal law, including those set forth in the Genetic Information Nondiscrimination Act of 2008, Public Law 110-233.

(D) An individual who is injured by a person's violation of this chapter may recover in a court of competent jurisdiction the following remedies:

(1) equitable relief, which may include a retroactive order, directing the person to provide health insurance appropriate to the injured individual under the same terms and conditions as would have applied had the violation not occurred; and

(2) an amount equal to any actual damages suffered by the individual as a result of the violation.

(E) The prevailing party in an action under this section may recover costs and reasonable attorney's fees.

HISTORY: 2010 Act No. 217, Section 14, eff June 7, 2010.






CHAPTER 95 - INTERSTATE INSURANCE PRODUCT REGULATION COMPACT

SECTION 38-95-10. Short title.

This chapter may be cited as the "Interstate Insurance Product Regulation Compact".

HISTORY: 2008 Act No. 339, Section 2, eff January 1, 2009.



SECTION 38-95-20. Definitions.

For purposes of this chapter:

(1) "Advertisement" means a material designed to create public interest in a product, or induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace, or retain a policy, as more specifically defined in the Rules and Operating Procedures of the commission.

(2) "Bylaws" mean those bylaws established by the commission for its governance, or for directing or controlling the commission's actions or conduct.

(3) "Compacting state" means a state that has enacted this compact legislation and which has not withdrawn pursuant to Section 38-95-140(A), or been terminated pursuant to Section 38-95-140(B).

(4) "Commission" means the "Interstate Insurance Product Regulation Commission" established by this compact.

(5) "Commissioner" means the chief insurance regulatory official of a state including, but not limited to, commissioner, superintendent, director, or administrator.

(6) "Domiciliary state" means the state in which an insurer is incorporated or organized; or, in the case of an alien insurer, its state of entry.

(7) "Insurer" means an entity licensed by a state to issue contracts of insurance for any of the lines of insurance covered by this chapter.

(8) "Member" means the person chosen by a compacting state as its representative to the commission, or his designee.

(9) "Noncompacting state" means a state that is not at the time a compacting state.

(10) "Operating procedures" mean procedures adopted by the commission implementing a rule, uniform standard, or a provision of this chapter.

(11) "Product" means the form of a policy or contract, for an individual or group annuity, life insurance, disability income, or long-term care insurance product that an insurer is authorized to issue including any application, endorsement, or related form that is attached to and made a part of the policy or contract and any evidence of coverage or certificate.

(12) "Rule" means a statement of general or particular applicability and future effect adopted by the commission, including a uniform standard developed pursuant to Section 38-95-70, designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the commission, that has the force and effect of law in the compacting states.

(13) "State" means a state, district, or territory of the United States of America.

(14) "Third-party filer" means an entity that submits a product filing to the commission on behalf of an insurer.

(15) "Uniform standard" means a standard adopted by the commission for a product line, pursuant to Section 38-95-70, and includes all of the product requirements in aggregate. Each uniform standard must be construed, whether express or implied, to prohibit the use of any inconsistent, misleading, or ambiguous provisions in a product and the form of the product made available to the public must not be unfair, inequitable, or against public policy as determined by the commission.

HISTORY: 2008 Act No. 339, Section 2, eff January 1, 2009.



SECTION 38-95-30. Interstate Insurance Product Regulation Commission established; venue.

(A) The compacting states are created and established as a joint public agency known as the "Interstate Insurance Product Regulation Commission". Pursuant to Section 38-95-40, the commission has the power to develop uniform standards for product lines, receive and provide prompt review of products filed with it, and give approval to those product filings satisfying applicable uniform standards. It is not intended that the commission be the exclusive entity for receipt and review of insurance product filings. This chapter does not prohibit an insurer from filing its product in a state in which the insurer is licensed to conduct the business of insurance, and that filing is subject to the laws of the state where filed.

(B) The commission is a body corporate and politic, and an instrumentality of the compacting states.

(C) The commission is solely responsible for its liabilities except as otherwise specifically provided by this chapter.

(D) Venue is proper and judicial proceedings by or against the commission may be brought only and exclusively in a court of competent jurisdiction where the principal office of the commission is located.

HISTORY: 2008 Act No. 339, Section 2, eff January 1, 2009.



SECTION 38-95-40. Powers of commission.

The commission is empowered to:

(1) adopt rules, pursuant to Section 38-95-70, which have the force and effect of law and are binding in the compacting states to the extent and in the manner provided by this chapter;

(2) exercise its rule-making authority and establish reasonable uniform standards for products pursuant to the provisions of this chapter, and advertisement related to them, which have the force and effect of law and are binding in the compacting states, but only for those products filed with the commission, except that a compacting state has the right to opt out of a uniform standard pursuant to Section 38-95-70 to the extent and in the manner provided by this chapter, and, except that any uniform standard established by the commission for long-term care insurance products may provide the same or greater protections for consumers as, but may not provide less than, those protections set forth in the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The commission shall consider whether subsequent amendments to the NAIC Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the NAIC require amending of the uniform standards established by the commission for long-term care insurance products;

(3) receive and review in an expeditious manner products filed with the commission and rate filings for disability income and long-term care insurance products, and give approval of those products and rate filings that satisfy the applicable uniform standard, which approval has the force and effect of law and is binding on the compacting states to the extent and in the manner provided by this chapter;

(4) receive and review in an expeditious manner advertisement relating to long-term care insurance products for which uniform standards have been adopted by the commission, and give approval to all advertisement that satisfies the applicable uniform standard. For a product covered under this compact, other than long-term care insurance products, the commission may require an insurer to submit all or a part of its advertisement with respect to that product for review or approval before use, if the commission determines that the nature of the product is such that an advertisement of the product has the capacity or tendency to mislead the public. The actions of the commission as provided in this section have the force and effect of law and are binding in the compacting states to the extent and in the manner provided by this chapter;

(5) exercise its rule-making authority and designate products and advertisement that may be subject to a self-certification process without the need for prior approval by the commission;

(6) adopt operating procedures, pursuant to Section 38-95-70, which are binding in the compacting states to the extent and in the manner provided by this chapter;

(7) bring and prosecute legal proceedings or actions in its name as the commission, except that the standing of a state insurance department to sue or be sued under applicable law is not affected;

(8) issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence;

(9) establish and maintain offices;

(10) purchase and maintain insurance and bonds;

(11) borrow, accept, or contract for services of personnel including, but not limited to, employees of a compacting state;

(12) hire employees, professionals, or specialists, and elect or appoint officers, and to fix their compensation, define their duties, and give them appropriate authority to carry out the purposes of the compact, and determine their qualifications; and to establish the commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel;

(13) accept appropriate donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of the same; except that the commission shall strive to avoid the appearance of impropriety;

(14) lease, purchase, accept appropriate gifts or donations of, or otherwise to own, hold, improve, or use, any property, real, personal, or mixed; except that the commission shall strive to avoid the appearance of impropriety;

(15) sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of property, real, personal, or mixed;

(16) remit filing fees to compacting states as may be set forth in the bylaws, rules, or operating procedures;

(17) enforce compliance by compacting states with rules, uniform standards, operating procedures, and bylaws;

(18) provide for dispute resolution among compacting states;

(19) advise compacting states on issues relating to insurers domiciled or doing business in noncompacting jurisdictions, consistent with the purposes of this chapter;

(20) provide advice and training to those personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments;

(21) establish a budget and make expenditures;

(22) borrow money;

(23) appoint committees, including advisory committees composed of members, state insurance regulators, state legislators or their representatives, insurance industry, and consumer representatives, and other interested persons designated in the bylaws;

(24) provide and receive information from, and to cooperate with, law enforcement agencies;

(25) adopt and use a corporate seal; and

(26) perform other functions necessary or appropriate to achieve the purposes of this chapter consistent with the state regulation of the business of insurance.

HISTORY: 2008 Act No. 339, Section 2, eff January 1, 2009.



SECTION 38-95-50. Organization; management committee; bylaws; legislative monitoring committee; immunity.

(A)(1) Each compacting state has and is limited to one member. Each member is qualified to serve in that capacity pursuant to applicable law of the compacting state. A member may be removed or suspended from office as provided by the law of the state from which he is appointed. A vacancy occurring in the commission must be filled in accordance with the laws of the compacting state in which the vacancy exists. Nothing in this section may be construed to affect the manner in which a compacting state determines the election or appointment and qualification of its own commissioner.

(2) Each member is entitled to one vote and has an opportunity to participate in the governance of the commission in accordance with the bylaws. Notwithstanding a provision in this section, an action of the commission with respect to the promulgation of a uniform standard is not effective unless two-thirds of the members vote in favor of it.

(3) The commission, by a majority of the members, shall prescribe bylaws to govern its conduct as necessary or appropriate to carry out the purposes and exercise the powers of the compact including, but not limited to:

(a) establishing the fiscal year of the commission;

(b) providing reasonable procedures for appointing and electing members, as well as holding meetings of the management committee;

(c) providing reasonable standards and procedures:

(i) for the establishment and meetings of other committees; and

(ii) governing any general or specific delegation of any authority or function of the commission;

(d) providing reasonable procedures for calling and conducting meetings of the commission requiring a majority of commission members, ensuring reasonable advance notice of each meeting, and providing for the right of citizens to attend each meeting, with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' proprietary information, including trade secrets. The commission may meet in camera only after a majority of the entire membership votes to close a meeting en toto or in part. As soon as practicable, the commission shall make public:

(i) a copy of the vote to close the meeting revealing the vote of each member with no proxy votes allowed; and

(ii) votes taken during the meeting;

(e) establishing the titles, duties, and authority and reasonable procedures for the election of the officers of the commission;

(f) providing reasonable standards and procedures for the establishment of the personnel policies and programs of the commission. Notwithstanding any civil service or other similar laws of a compacting state, the bylaws exclusively shall govern the personnel policies and programs of the commission;

(g) promulgating a code of ethics to address permissible and prohibited activities of commission members and employees; and

(h) providing a mechanism for ending the operations of the commission and the equitable disposition of surplus funds that may exist after the termination of the compact after the payment or reserving of all of its debts and obligations, or both.

(4) The commission shall publish its bylaws in a convenient form and file a copy of them and a copy of an amendment to them, with the appropriate agency or officer in each of the compacting states.

(B)(1) A management committee made up of no more than fourteen members must be established as follows:

(a) one member from each of the six compacting states with the largest premium volume for individual and group annuities, life, disability income, and long-term care insurance products, determined from the records of the NAIC for the previous year;

(b) four members from those compacting states with at least two percent of the market based on the premium volume described in subitem (a), other than the six compacting states with the largest premium volume, selected on a rotating basis as provided in the bylaws; and

(c) four members from those compacting states with less than two percent of the market, based on the premium volume described in subitem (a), with one selected from each of the four zone regions of the NAIC as provided in the bylaws.

(2) The management committee has the authority and duties set forth in the bylaws including, but not limited to:

(a) managing the affairs of the commission in a manner consistent with the bylaws and purposes of the commission;

(b) establishing and overseeing an organizational structure within, and appropriate procedures for, the commission to provide for the creation of uniform standards and other rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a compacting state to opt out of a uniform standard. A uniform standard must not be submitted to the compacting states for adoption unless approved by two-thirds of the members of the management committee;

(c) overseeing the offices of the commission; and

(d) planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations to advance the goals of the commission.

(3) The commission shall elect annually officers from the management committee, with each having the authority and duties as specified in the bylaws.

(4) The management committee, subject to the approval of the commission, may appoint or retain an executive director for a period, upon terms and conditions and for compensation as the commission considers appropriate. The executive director shall serve as secretary to the commission, but is not a member of the commission. The executive director shall hire and supervise other staff as authorized by the commission.

(C)(1) A legislative committee of state legislators or their designees must be established to monitor the operations of, and make recommendations to, the commission, including the management committee. The manner of selection and term of a legislative committee member must be as set forth in the bylaws. Before the adoption by the commission of a uniform standard, revision to the bylaws, annual budget, or other significant action as may be provided in the bylaws, the management committee shall consult with and report to the legislative committee.

(2) The commission shall establish two advisory committees, one of which is made up of consumer representatives independent of the insurance industry and the other being made up of insurance industry representatives.

(3) The commission may establish additional advisory committees as its bylaws may provide for the carrying out of its functions.

(D) The commission shall maintain its corporate books and records in accordance with the bylaws.

(E)(1) The members, officers, executive director, employees, and representatives of the commission are immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of an actual or alleged act, error, or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities. Nothing in this item may be construed to protect a person from suit or liability, or both, for any damage, loss, injury, or liability caused by the intentional or wilful and wanton misconduct of that person.

(2) The commission shall defend any member, officer, executive director, employee, or representative of the commission in a civil action seeking to impose liability arising out of an actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities that the actual or alleged act, error, or omission did not result from that person's intentional or wilful and wanton misconduct. Nothing in this item may be construed to prohibit that person from retaining his own counsel.

(3) The commission shall indemnify and hold harmless any member, officer, executive director, employee, or representative of the commission for the amount of a settlement or judgment obtained against that person arising out of an actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that the person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from the intentional or wilful and wanton misconduct of that person.

HISTORY: 2008 Act No. 339, Section 2, eff January 1, 2009.



SECTION 38-95-60. Meetings and actions of commission.

(A) The commission shall meet and take actions consistent with the provisions of this chapter and the bylaws.

(B) Each member of the commission has the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the commission. A member shall vote in person or by other means provided in the bylaws. The bylaws may provide for members' participation in meetings by telephone or other means of communication.

(C) The commission shall meet at least once during each calendar year. Additional meetings must be held as set forth in the bylaws.

HISTORY: 2008 Act No. 339, Section 2, eff January 1, 2009.



SECTION 38-95-70. Rulemaking authority; procedures; opting out of uniform standard; stay of uniform standard; judicial review.

(A) Rulemaking Authority. The commission shall adopt reasonable rules, including uniform standards and operating procedures, to effectively and efficiently achieve the purposes of this chapter. Notwithstanding another provision of law, if the commission exercises its rulemaking authority in a manner that is beyond the scope of the purposes of this chapter, or the powers granted pursuant to the provisions of this chapter, the action by the commission is invalid and has no force and effect.

(B) Rulemaking Procedure. Rules and operating procedures must be made pursuant to a rulemaking process that conforms to the Model State Administrative Procedures Act of 1981, as amended, as may be appropriate to the operations of the commission. Before the commission adopts a uniform standard, the commission shall give written notice to the relevant state legislative committee in each compacting state responsible for insurance issues of its intention to adopt the uniform standard. The commission in adopting a uniform standard shall consider fully all submitted materials and issue a concise explanation of its decision.

(C) Effective Date and Opt Out of a Uniform Standard. A uniform standard becomes effective ninety days after its adoption by the commission or at a later date as the commission may determine; except that a compacting state may opt out of a uniform standard as provided in this section. "Opt out" is defined as any action by a compacting state to decline to adopt or participate in a uniform standard. All rules and operating procedures, and amendments to them, becomes effective as of the date specified in each rule, operating procedure, or amendment.

(D) Opt Out Procedure. (1) A compacting state may opt out of a uniform standard, either by legislation or regulation duly promulgated by the state's insurance department under the compacting state's administrative procedures act. If a compacting state elects to opt out of a uniform standard by regulation, it shall:

(a) give written notice to the commission no later than ten business days after the uniform standard is adopted, or at the time the state becomes a compacting state; and

(b) find that the uniform standard does not provide reasonable protections to the citizens of the state, given the conditions in the state. The commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the state, which warrant a departure from the uniform standard and determining that the uniform standard would not reasonably protect the citizens of the state. The commissioner shall consider and balance the following factors and find that the conditions in the state and needs of the citizens of the state outweigh the intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the products subject to this chapter and the presumption that a uniform standard adopted by the commission provides reasonable protections to consumers of the relevant product.

(2) Notwithstanding another provision of law, a compacting state, at the time of the enactment of this chapter, prospectively may opt out of all uniform standards involving long-term care insurance products by expressly providing for the opt out in the enacted chapter, and the opt out must not be treated as a material variance in the offer or acceptance of a state to participate in this compact. An opt out is effective at the time of enactment of this chapter by the compacting state and applies to all existing uniform standards involving long-term care insurance products and those subsequently adopted.

(E) Effect of Opt Out. (1) If a compacting state elects to opt out of a uniform standard, the uniform standard remains applicable in the compacting state electing to opt out until the time the opt-out legislation is enacted into law or the regulation opting out becomes effective.

(2) Once the opt out of a uniform standard by a compacting state becomes effective as provided pursuant to the laws of that state, the uniform standard has no further force and effect in that state unless the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective pursuant to the laws of the state. If a compacting state opts out of a uniform standard after the uniform standard has been made effective in that state, the opt out has the same prospective effect as provided by Section 38-95-140 for withdrawals.

(F) Stay of Uniform Standard. If a compacting state has formally initiated the process of opting out of a uniform standard by regulation, and while the regulatory opt out is pending, the compacting state may petition the commission, at least fifteen days before the effective date of the uniform standard, to stay the effectiveness of the uniform standard in that state. The commission may grant a stay if it determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the commission, the stay or extension may postpone the effective date by up to ninety days, unless affirmatively extended by the commission. A stay may not be permitted to remain in effect for more than one year unless the compacting state shows extraordinary circumstances that warrant a continuance of the stay including, but not limited to, the existence of a legal challenge that prevents the compacting state from opting out. A stay may be terminated by the commission upon notice that the rulemaking process has been terminated.

(G) Not later than thirty days after a rule or operating procedure is adopted, a person may file a petition for judicial review of the rule or operating procedure. The filing of a petition does not stay or otherwise prevent the rule or operating procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the commission consistent with applicable law and may not find the rule or operating procedure to be unlawful if the rule or operating procedure represents a reasonable exercise of the commission's authority.

HISTORY: 2008 Act No. 339, Section 2, eff January 1, 2009.



SECTION 38-95-80. Records and information of commission; public inspection and copying; confidentiality or nondisclosure; enforcement.

(A) The commission shall adopt rules establishing conditions and procedures for public inspection and copying of its information and official records, except information and records involving the privacy of individuals and insurers' trade secrets. The commission may adopt additional rules under which it may make available to federal and state agencies, including law enforcement agencies, records, and information otherwise exempt from disclosure, and may enter into agreements with agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

(B) Except as to privileged records, data, and information, the laws of a compacting state pertaining to confidentiality or nondisclosure do not relieve a compacting state commissioner of the duty to disclose relevant records, data, or information to the commission. Disclosure to the commission does not waive or otherwise affect a confidentiality requirement. Except as otherwise expressly provided by this chapter, the commission is not subject to the compacting state's laws pertaining to confidentiality and nondisclosure with respect to records, data, and information in its possession. Confidential information of the commission remains confidential after the information is provided to a commissioner.

(C) The commission shall monitor compacting states for compliance with duly adopted bylaws, rules, including uniform standards, and operating procedures. The commission shall notify a noncomplying compacting state in writing of its noncompliance with commission bylaws, rules, or operating procedures. If a noncomplying compacting state fails to remedy its noncompliance within the time specified in the notice of noncompliance, the compacting state is deemed to be in default as provided in Section 38-95-140.

(D) The commissioner of a state in which an insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise his authority to oversee the market regulation of the activities of the insurer in accordance with the provisions of the state's law. The commissioner's enforcement of compliance with the compact is governed by the following provisions:

(1) with respect to the commissioner's market regulation of a product or advertisement that is approved or certified to the commission, the content of the product or advertisement does not constitute a violation of the provisions, standards, or requirements of the compact except upon a final order of the commission, issued at the request of a commissioner after prior notice to the insurer and an opportunity for hearing before the commission;

(2) before a commissioner may bring an action for violation of a provision, standard, or requirement of the compact relating to the content of an advertisement not approved or certified to the commission, the commission, or an authorized commission officer or employee, shall authorize the action. Authorization pursuant to this item does not require notice to the insurer, opportunity for hearing, or disclosure of requests for authorization or records of the commission's action on these requests.

HISTORY: 2008 Act No. 339, Section 2, eff January 1, 2009.



SECTION 38-95-90. Dispute resolution.

The commission shall attempt, upon the request of a member, to resolve disputes or other issues that are subject to this compact and which may arise between two or more compacting states, or between compacting states and noncompacting states, and the commission shall adopt an operating procedure providing for resolution of disputes.

HISTORY: 2008 Act No. 339, Section 2, eff January 1, 2009.



SECTION 38-95-100. Product filing and approval.

(A) Insurers and third-party filers seeking to have a product approved by the commission shall file the product with, and pay applicable filing fees to, the commission. Nothing in this chapter may be construed to restrict or otherwise prevent an insurer from filing its product with the insurance department in a state in which the insurer is licensed to conduct the business of insurance, and the filing is subject to the laws of the states where filed.

(B) The commission shall establish appropriate filing and review processes and procedures pursuant to commission rules and operating procedures. Notwithstanding another provision of law, the commission shall adopt rules to establish conditions and procedures under which the commission shall provide public access to product filing information. In establishing the rules, the commission shall consider the interests of the public in having access to the information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a product filing or supporting information.

(C) A product approved by the commission may be sold or otherwise issued in those compacting states for which the insurer is legally authorized to do business.

HISTORY: 2008 Act No. 339, Section 2, eff January 1, 2009.



SECTION 38-95-110. Appeal to review panel; withdrawal or modification of approval.

(A) Not later than thirty days after the commission has given notice of a disapproved product or advertisement filed with the commission, the insurer or third-party filer whose filing was disapproved may appeal the determination to a review panel appointed by the commission. The commission shall adopt rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the commission, in disapproving a product or advertisement filed with the commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with Section 38-95-30(D).

(B) The commission has authority to monitor, review, and reconsider products and advertisement subsequent to their filing or approval upon a finding that the product does not meet the relevant uniform standard. Where appropriate, the commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in subsection (A).

HISTORY: 2008 Act No. 339, Section 2, eff January 1, 2009.



SECTION 38-95-120. Funding; filing fees; budget; exemption from taxation; pledge of credit of compacting state; accounts; claim by compacting state to or ownership of commission property or funds.

(A) The commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the commission may accept contributions and other forms of funding from the National Association of Insurance Commissioners, compacting states, and other sources. Contributions and other forms of funding from other sources must be of such a nature that the independence of the commission concerning the performance of its duties is not compromised.

(B) The commission shall collect a filing fee from each insurer and third-party filer filing a product with the commission to cover the cost of the operations and activities of the commission and its staff in a total amount sufficient to cover the commission's annual budget.

(C) The commission's budget for a fiscal year is not approved until it has been subject to notice and comment as provided in Section 38-95-70.

(D) The commission is exempt from all taxation in and by the compacting states.

(E) The commission may not pledge the credit of a compacting state, except by and with the appropriate legal authority of that compacting state.

(F) The commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the commission are subject to the accounting procedures established under its bylaws. The financial accounts and reports including the system of internal controls and procedures of the commission must be audited annually by an independent certified public accountant. Upon the determination of the commission, but no less frequently than every three years, the review of the independent auditor must include a management and performance audit of the commission. The commission shall make an annual report to the governor and legislature of each of the compacting states, which includes a report of the independent audit. The commission's internal accounts are not confidential and those materials may be shared with the commissioner of a compacting state upon request. Work papers related to an internal or independent audit and information regarding the privacy of individuals and insurers' proprietary information, including trade secrets, remain confidential.

(G) A compacting state shall not have a claim to or ownership of property held by or vested in the commission or to commission funds held pursuant to the provisions of this chapter.

HISTORY: 2008 Act No. 339, Section 2, eff January 1, 2009.



SECTION 38-95-130. Eligibility and procedure for becoming compacting state; effective date and amendment of compact.

(A) Any state is eligible to become a compacting state.

(B) The compact becomes effective and binding upon legislative enactment of the compact into law by two compacting states, except that the commission becomes effective for purposes of adopting uniform standards for, reviewing and giving approval or disapproval of, products filed with the commission that satisfy applicable uniform standards only after twenty-six states are compacting states or, alternatively, by states representing greater than forty percent of the premium volume for life insurance, annuity, disability income, and long-term care insurance products, based on records of the NAIC for the previous year. After that time, it becomes effective and binding as to any other compacting state upon enactment of the compact into law by that state.

(C) Amendments to the compact may be proposed by the commission for enactment by the compacting states. An amendment does not become effective and binding upon the commission and the compacting states unless all compacting states enact the amendment into law.

HISTORY: 2008 Act No. 339, Section 2, eff January 1, 2009.



SECTION 38-95-140. Withdrawal from compact; default; dissolution.

(A)(1) Once effective, the compact continues in force and remains binding upon each compacting state, except that a compacting state may withdraw from the compact (withdrawing state) by enacting a statute specifically repealing the statute that enacted the compact into law.

(2) The effective date of withdrawal is the effective date of the repealing statute. The withdrawal does not apply to a product filing approved or self-certified, or an advertisement of products, on the date the repealing statute becomes effective, except by mutual agreement of the commission and the withdrawing state unless the approval is rescinded by the withdrawing state as provided in item (5).

(3) The commissioner of the withdrawing state immediately shall notify the management committee in writing upon the introduction of legislation repealing this compact in the withdrawing state.

(4) The commission shall notify the other compacting states of the introduction of legislation within ten days after its receipt of notice of it.

(5) The withdrawing state is responsible for all obligations, duties, and liabilities incurred through the effective date of withdrawal, including obligations, the performance of which extends beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the commission and the withdrawing state. The commission's approval of products and advertisement before the effective date of withdrawal continues to be effective and be given full force and effect in the withdrawing state, unless formally rescinded by the withdrawing state in the same manner as provided by the laws of the withdrawing state for the prospective disapproval of products or advertisement previously approved pursuant to state law.

(6) Reinstatement following withdrawal of a compacting state occurs upon the effective date of the withdrawing state reenacting the compact.

(B)(1) If the commission determines that a compacting state has defaulted (defaulting state) in the performance of its obligations or responsibilities under this compact, the bylaws or duly adopted rules or operating procedures, then, after notice and hearing as set forth in the bylaws, all rights, privileges, and benefits conferred by this compact on the defaulting state are suspended from the effective date of default as fixed by the commission. The grounds for default include, but are not limited to, failure of a compacting state to perform its obligations or responsibilities, and other grounds designated in commission rules. The commission immediately shall notify the defaulting state in writing of the defaulting state's suspension pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state shall cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state is terminated from the compact and all rights, privileges, and benefits conferred by this compact are terminated from the effective date of termination.

(2) Product approvals by the commission or product self-certifications, or an advertisement in connection with the product, which are in force on the effective date of termination remaining in force in the defaulting state in the same manner as if the defaulting state had withdrawn voluntarily pursuant to subsection (A).

(3) Reinstatement following termination of any compacting state requires a reenactment of the compact.

(C)(1) The compact dissolves effective upon the date of the withdrawal or default of the compacting state, which reduces membership in the compact to one compacting state.

(2) Upon the dissolution of this compact, the compact is void and is of no further force or effect, and the business and affairs of the commission are concluded and any surplus funds must be distributed in accordance with the bylaws.

HISTORY: 2008 Act No. 339, Section 2, eff January 1, 2009.



SECTION 38-95-150. Intent to join with other states to establish compact; representative of state designated.

Pursuant to terms and conditions of this chapter, the State of South Carolina seeks to join with other states and establish the Interstate Insurance Product Regulation Compact, and become a member of the Interstate Insurance Product Regulation Commission. The director of the Department of Insurance, or his designee, is designated to serve as the representative of this State.

HISTORY: 2008 Act No. 339, Section 2, eff January 1, 2009.






CHAPTER 97 - PORTABLE ELECTRONICS INSURANCE

SECTION 38-97-10. Short title.

This chapter may be cited as the "Portable Electronics Insurance Act".

HISTORY: 2012 Act No. 172, Section 1, eff January 1, 2013.



SECTION 38-97-20. Definitions.

For the purposes of this section:

(1) "Customer" means a person who purchases portable electronics or related services.

(2) "Enrolled customer" means a customer who elects coverage under a portable electronics insurance policy issued to a vendor of portable electronics.

(3) "Location" means any physical location in this State or any website, call center site, or similar location directed to residents of this State.

(4) "Portable electronics" means electronic devices that are portable in nature, their accessories, and services related to the use of the device.

(5) "Portable electronics insurance" means insurance covering the repair or replacement of portable electronics. This insurance may provide coverage for portable electronics against loss, theft, and inoperability due to mechanical failure, malfunction, damage, and other similar loss. Portable electronics insurance does not include:

(a) a service contract governed by Section 38-78-20(12);

(b) an insurance policy covering the obligation of a seller or manufacturer under a warranty; and

(c) a homeowner's, renter's, private passenger automobile, commercial multiperil, or similar policies.

(6) "Portable electronics transaction" means:

(a) the sale or lease of portable electronics by a vendor to a customer; and

(b) the sale of a service related to the use of portable electronics by a vendor to a customer.

(7) "Supervising entity" means a business entity licensed as a property and casualty insurer or insurance producer with a property and casualty line of authority.

(8) "Vendor" means a person directly or indirectly engaged in the business of portable electronics transactions.

HISTORY: 2012 Act No. 172, Section 1, eff January 1, 2013.



SECTION 38-97-30. Portable electronics insurance license; registry.

(A) A vendor must hold a portable electronics insurance license to sell or offer coverage under a policy of portable electronics insurance.

(B) A portable electronics insurance license issued under this section authorizes any employee or authorized representative of the vendor to sell or offer coverage under a policy of portable electronics insurance to a customer at each location at which the vendor engages in portable electronics transactions. Both an employee and an authorized representative of a vendor must have completed the training required by Section 38-97-50.

(C) The supervising entity shall maintain a registry of vendor locations which are authorized to sell or solicit portable electronics insurance coverage in this State. Upon request by the director or his designee and with ten days' notice to the supervising entity, the registry must be open to inspection and examination by the director or his designee during regular business hours of the supervising entity.

(D) Notwithstanding another provision of law, a license issued pursuant to this section authorizes the licensee and its employees or authorized representatives to engage in those activities that are permitted in this section.

HISTORY: 2012 Act No. 172, Section 1, eff January 1, 2013.



SECTION 38-97-40. Brochures or other written materials to be made available to customers; insurance may be offered on periodic basis; eligibility and underwriting standards.

(A) A vendor of portable electronics insurance must make certain brochures or other written materials available to its customers in a location where the vendor sells this insurance. The brochures or written materials must:

(1) disclose that portable electronics insurance may provide a duplication of coverage already provided by a homeowner's policy, renter's insurance policy, or other source of insurance coverage of the customer;

(2) state that the enrollment in a portable electronics insurance program is not required for the customer to purchase or lease portable electronics or services from the vendor; and

(3) summarize the material terms of the insurance coverage, including:

(a) the identity of the insurer;

(b) the identity of the supervising entity;

(c) the amount of any applicable deductible and how this deductible must be paid;

(d) benefits of the coverage;

(e) key terms and conditions of coverage such as whether portable electronics may be repaired or replaced with similar make and model reconditioned or nonoriginal manufacturer parts or equipment;

(f) a summary of the process for filing a claim under the policy, including a description of how to return portable electronics and the maximum fee applicable if an enrolled customer fails to comply with an equipment return requirement; and

(g) a statement that an enrolled customer may cancel enrollment for coverage under a portable electronics insurance policy at any time and the person who pays the premium must receive a refund of any applicable unearned premium.

(B) Portable electronics insurance may be offered on a month-to-month or other periodic basis as a group or master commercial inland marine policy issued to a vendor of portable electronics for its enrolled customers.

(C) Eligibility and underwriting standards for customers electing to enroll in coverage must be established for each portable electronics insurance program.

HISTORY: 2012 Act No. 172, Section 1, eff January 1, 2013.



SECTION 38-97-50. Sales and offers by non-licensees; charges and billing.

(A) The employees and authorized representatives of a vendor may sell or offer portable electronics insurance to customers and may not be subject to licensure as an insurance producer under this title if:

(1) the vendor obtains a portable electronics insurance license to authorize its employees or authorized representatives to sell or offer portable electronics insurance pursuant to this section;

(2) the employee or authorized representative of a vendor of public electronics does not advertise, represent, or otherwise hold himself out as a nonportable electronics insurance licensed insurance producer; and

(3) the insurer issuing the portable electronics insurance either directly supervises or appoints a supervising entity to supervise the administration of the program, including development of a training program for employees and authorized representatives of the vendor. An outline of the training materials required by this section must be maintained by the supervising entity and provided to the department upon request. The training may be provided in electronic form. However, if conducted in an electronic form, the supervising entity shall implement a supplemental education program regarding the portable electronics insurance product that is conducted and overseen by licensed employees of the supervising entity. Training required by this item must:

(a) be delivered to employees and authorized representatives of a vendor who are directly engaged in the activity of selling or offering portable electronics insurance; and

(b) include basic instruction to each employee and authorized representative about the portable electronics insurance offered and the disclosures required under Section 38-97-40.

(B) The charges for portable electronics insurance coverage may be billed and collected by a vendor of portable electronics. A charge to the enrolled customer for coverage that is not included in the cost associated with the purchase or lease of portable electronics or related services must be separately itemized on the enrolled customer's bill. If the portable electronics insurance coverage is included with the purchase or lease of portable electronics or related services, the vendor shall clearly and conspicuously disclose to the enrolled customer that the portable electronics insurance coverage is included with the purchase of the portable electronics or related services. Vendors billing and collecting these charges must not be required to maintain such funds in a segregated account if the vendor is authorized by the insurer to hold these funds in an alternative manner and remits these amounts to the supervising entity within sixty days following receipt of these amounts. Funds received by a vendor from an enrolled customer for the sale of portable electronics must be considered funds held in trust by the vendor in a fiduciary capacity for the benefit of the insurer. A vendor may receive compensation for billing and collection services provided by it.

HISTORY: 2012 Act No. 172, Section 1, eff January 1, 2013.



SECTION 38-97-60. Penalties for violations of chapter.

(A) A vendor of portable electronics, its employee, or its authorized representative who violates a provision of this chapter may after proper notice and an opportunity for a hearing be subject by the department to:

(1) administrative penalties as provided in Section 38-2-10. However, administrative penalties shall not exceed thirty thousand dollars in the aggregate for violations of a similar nature; and

(2) other penalties the department considers necessary and reasonable to effectuate the purposes of this chapter, including:

(a) suspending the privilege of transacting portable electronics insurance pursuant to this chapter at specific locations where a violation has occurred;

(b) suspending or revoking the ability of an individual employee or authorized representative to act under the license; and

(c) suspending or revoking the license of the vendor.

HISTORY: 2012 Act No. 172, Section 1, eff January 1, 2013.



SECTION 38-97-70. Termination or modification of electronics insurance; notice.

(A) Notwithstanding another provision of law, an insurer may terminate coverage or otherwise change the terms and conditions of a policy of portable electronics insurance only as provided in the policy between the insurer and the policyholder and enrolled customers and only upon providing the policyholder and enrolled customers with at least thirty days' notice.

(B) If an insurer changes these terms and conditions, the insurer shall provide:

(1) the vendor with a revised policy or endorsement; and

(2) each enrolled customer with a revised certificate, endorsement, updated brochure, or other evidence indicating a change in the terms and conditions has occurred and a summary of material changes made.

(C) Notwithstanding subsection (A) of this section, an insurer may:

(1) terminate a customer's enrollment under a portable electronics insurance policy upon fifteen days' notice to the policy holder and enrolled customers for discovery of fraud or material misrepresentation in obtaining coverage or in the presentation of a claim under the coverage; and

(2) immediately terminate a customer's enrollment under a portable electronics insurance policy:

(a) for nonpayment of premium;

(b) if the enrolled customer ceases to have an active service with the vendor of portable electronics; or

(c) if an enrolled customer exhausts the individual aggregate limit of liability, if any, under the terms of the portable electronics insurance policy and the insurer sends notice of termination to the enrolled customer within thirty days after the exhaustion of this limit. If this notice is not timely sent, enrollment must continue regardless of the aggregate limit of liability until the insurer sends notice of termination to the enrolled customer.

(D) When a portable electronics insurance policy is terminated by a policyholder, the policyholder shall mail or deliver written notice to each enrolled customer advising the enrolled customer of the termination of the policy and the effective date of termination. This written notice must be mailed or delivered to the enrolled customer at least thirty days before termination.

(E) Whenever notice or correspondence with respect to a policy of portable electronics insurance is required pursuant to this section or is otherwise required by law, this notice or correspondence must be in writing. Notwithstanding any other provision of law, notices and correspondence may be sent either by mail or by electronic means as set forth in this section. If the notice or correspondence is mailed, it must be sent to the vendor of portable electronics at the vendor's mailing address specified for such purpose and to its affected enrolled customers' last known mailing addresses on file with the insurer. The insurer or vendor of portable electronics, as the case may be, shall maintain proof of mailing in a form authorized or accepted by the United States Postal Service or other commercial mail delivery service. If the notice or correspondence is sent by electronic means, it must be sent to the vendor of portable electronics at the vendor's electronic mail address specified for such purpose and to its affected enrolled customers' last known electronic mail address as provided by each enrolled customer to the insurer or vendor of portable electronics, as the case may be. For purposes of this subsection, an enrolled customer's provision of an electronic mail address to the insurer or vendor of portable electronics, as the case may be, must be considered consent to receive notices and correspondence by electronic means. An insurer or vendor of portable electronics shall maintain proof that the notice or correspondence was sent.

(F) Notice or correspondence required by this section or otherwise required by law may be sent on behalf of an insurer or vendor by the supervising entity appointed by the insurer.

HISTORY: 2012 Act No. 172, Section 1, eff January 1, 2013.



SECTION 38-97-80. Application for license; renewal; fee.

(A) A sworn application for a license under this chapter must be made to and filed with the department on forms prescribed by the department.

(B) An application required under subsection (A) must provide the:

(1) location of the home office of the applicant; and

(2) name, residential address, and other information required by the department for:

(a) an employee or officer of the vendor who is designated by the applicant as the person responsible for the compliance of the vendor with the requirements of this chapter; and

(b) all of its officers, directors, and shareholders of record having a beneficial ownership of ten percent or more of any class of securities registered under federal securities law, but only if the vendor derives more than fifty percent of its revenue from the sale of portable electronics insurance.

(3) Any changes to information provided to the department under this section, must be provided to the department within thirty days of that change being made.

(C) Any vendor engaging in portable electronics insurance transactions on or before the effective date of this act must apply for licensure within ninety days after the application being made available by the department. Any applicant commencing operations after the effective date of this act must obtain a license prior to offering portable electronics insurance.

(D) A licensee must renew a license issued pursuant to this chapter biennially before August first of every odd-numbered year. If a license is not renewed as required by this section, the license must be canceled. A licensee may reinstate the same license within six months after the compliance deadline by paying the renewal fee and a reinstatement fee equal to the renewal fee.

(E)(1) A vendor of portable electronics insurance licensed under this chapter shall pay to the department a fee of one thousand dollars for an initial portable electronics insurance license and five hundred dollars for a renewal.

(2) The department shall retain any fee or surcharge imposed by this section to use for the administration of Title 38.

HISTORY: 2012 Act No. 172, Section 1, eff January 1, 2013.



SECTION 38-97-90. Authority of director; regulations.

The director of the department:

(1) may, by order, require policy forms, rates, and rules concerning portable electronics insurance be filed with, and approved by, the director or his designee before use if considered necessary for the protection of the public, notwithstanding another provision of law; and

(2) may promulgate regulations necessary to implement the provisions of this chapter.

HISTORY: 2012 Act No. 172, Section 1, eff January 1, 2013.









Title 39 - Trade and Commerce

CHAPTER 1 - GENERAL PROVISIONS

SECTION 39-1-10. Licensing of nonresidents to do business in State.

No nonresident of the State shall be licensed to do business in the State, except as a special agent or when the state in which the nonresident agent resides has a reciprocal license law, and then only when he reports his business for record as South Carolina business to some general or district agent of his company in the State or having territory within the State.

HISTORY: 1962 Code Section 66-1; 1952 Code Section 66-1; 1942 Code Section 9331; 1939 (41) 218.



SECTION 39-1-20. Making intentionally untrue statement in advertising.

Any person who knowingly with intent to sell or in any wise dispose of merchandise, securities, service or anything offered by such person, directly or indirectly, to the public for sale or distribution or with intent to increase the consumption thereof, to induce the public in any manner to enter into any obligation relating thereto or to acquire title thereto or an interest therein makes, publishes, disseminates, circulates or places before the public or causes, directly or indirectly, to be made, published, disseminated, circulated or placed before the public, in a newspaper or other publication or in the form of a book, notice, handbill, poster, bill, circular, pamphlet, letter or in any other way, an advertisement of any sort regarding merchandise, securities, service or anything so offered to the public which contains any assertion, representation or statement of fact which is intentionally untrue shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars nor more than five hundred dollars or by imprisonment at hard labor for not less than thirty days nor more than six months, in the discretion of the court.

HISTORY: 1962 Code Section 66-3; 1952 Code Section 66-3; 1942 Code Section 1379; 1932 Code Section 1379; 1924 (33) 1133.



SECTION 39-1-30. Signs shall be displayed by sellers of Japanese textiles.

Every person operating a wholesale or retail establishment in the State which sells Japanese textile goods, or garments made therefrom, shall display in a conspicuous place upon the doors of such establishment, in letters not less than four inches high, a sign reading as follows: "Japanese Textiles Sold Here." Any person violating the provisions of this section shall be guilty of a misdemeanor and upon conviction thereof shall be fined not more than one hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 66-8; 1956 (49) 1667.



SECTION 39-1-40. Photographic copies of business instruments or records.

Any person doing business in this State may photograph on film, or on paper which meets the minimum standards of quality approved for photographic records of the National Bureau of Standards, any instrument or record in writing used in or acquired in the conduct of his business. The original of any instrument or record so photographed may be disposed of or destroyed, but the photographs of such instruments or records shall be preserved or kept as may now be provided by law relating to the originals.

HISTORY: 1962 Code Section 66-9; 1957 (50) 179.



SECTION 39-1-50. Certain unsolicited merchandise received through mails deemed gift to recipient.

Any unsolicited merchandise, except stolen merchandise, received through the mails, shall be deemed an absolute gift and the addressee-recipient may retain and use such merchandise without any liability for payment. The provisions of this section shall not apply to ordered merchandise deemed unsatisfactory by the addressee-recipient for any reason or to merchandise received by him by mistake or misdelivery.

HISTORY: 1962 Code Section 66-10; 1970 (56) 2083.



SECTION 39-1-55. Gift certificates; expiration; notice of expiration and conditions relating to use.

(A) As used in this section, "gift certificate" means a certificate that is issued or sold by a person engaged in the business of offering goods or services for sale at retail and that entitles a recipient of the certificate to the delivery of goods or services from the person who issued or sold the certificate. This term includes a gift card used for the same purpose as a gift certificate.

(B) A person shall not issue or sell a gift certificate which provides that the certificate expires before the first anniversary of the date on which the certificate is issued or sold. However, a person may issue or sell a gift certificate which provides for an expiration date before the first anniversary of the date on which the certificate is issued or sold as long as the expiration date is on the front of the gift certificate in capitalized letters in at least ten-point font. A gift certificate that contains an expiration date which does not conform to this subsection expires on the first anniversary of the date on which the certificate is issued or sold.

(C) A condition relating to the use of a gift certificate must be stated clearly on the certificate, the envelope, or covering of the certificate, or the receipt given to the purchaser of the certificate, if the condition provides that the certificate decreases in value over a period of time or that a fee is charged against the balance of the certificate after a certain period of time.

A gift certificate that does not state clearly a condition described by this subsection may be redeemed at any time for the original value of the certificate, less any amount charged against the balance of the certificate by the consumer.

(D) This section applies only to a gift certificate issued or sold on or after the effective date of this section.

HISTORY: 2005 Act No. 2, Section 1, eff July 1, 2004.



SECTION 39-1-60. Municipalities may regulate auction sales of personalty.

All incorporated cities and towns in this State may regulate by proper form of ordinance the holding and conducting of all auction sales of personal property within the respective corporate limits of such cities or towns and provide appropriate penalties for the violation of all such ordinances. But this section shall not apply to auction sales made in conformity with the orders or decrees of courts of competent jurisdiction or sales made by railroad or express companies.

HISTORY: 1962 Code Section 56-202; 1952 Code Section 56-202; 1942 Code Section 7115; 1932 Code Section 7115; 1927 (35) 357.



SECTION 39-1-70. Regulations of Commissioner of Agriculture as to labeling of imitation food; registration.

The Commissioner of Agriculture shall promulgate and issue such rules and regulations as deemed necessary to advise and protect the health of the public in the sale and use of imitation foods by prescribing proper labeling requirements for such imitation food offered for sale in this State. The rules and regulations shall include a requirement that all persons transporting any imitation foods and beverages for human consumption into the State shall register each product to be transported with the Commissioner of Agriculture and shall furnish such description of the product as the Commissioner may prescribe.

HISTORY: 1962 Code Section 32-1581; 1964 (53) 2206.



SECTION 39-1-80. Industrial hygiene and safety professionals; certification requirements; penalties for misrepresentation.

(A) As used in this section:

(1) "American Board of Industrial Hygiene" means a nonprofit corporation established to improve the practice and educational standards of the profession of industrial hygiene by certifying individuals who meet its education, experience, examination, and maintenance requirements.

(2) "Board of Certified Safety Professionals" means a nonprofit corporation established to improve the practice and educational standards of the profession of safety by certifying individuals who meet its education, experience, examination, and maintenance requirements.

(3) "Certified Industrial Hygienist" means a person who has received the designation "Certified Industrial Hygienist" by the American Board of Industrial Hygiene and whose certification has not lapsed or been revoked.

(4) "Certified safety professional" means a person who has been certified by the Board of Certified Safety Professionals and whose certification has not lapsed.

(5) "Industrial hygiene" means the science and art devoted to the anticipation, recognition, evaluation, and control of those environmental factors and stresses arising in or from the workplace that may cause sickness, impaired health and well-being, or significant discomfort among workers and that may also impact the general community.

(6) "Safety profession" means the science and discipline concerned with the preservation of human and material resources through the systematic application of principles drawn from such disciplines as engineering, education, chemistry, the physical and biological sciences, ergonomics, psychology, physiology, enforcement, and management for anticipating, identifying and evaluating potentially hazardous systems, conditions, and practices; developing, implementing, administering, and advising others on hazard design, methods, procedures, and programs.

(B)(1) A person may not wilfully practice or offer to practice as a certified industrial hygienist, or use in any advertisement or on a business card or letterhead, or make any other verbal or written communication that the person is a certified industrial hygienist or acquiesce in such a representation, unless that person is certified as an industrial hygienist by the American Board of Industrial Hygiene.

(2) A person may not wilfully practice or offer to practice as a certified safety professional, or use in any advertisement or on a business card or letterhead or make any other verbal or written communication that the person is a certified safety professional or acquiesce in such a representation, unless that person is certified as a safety professional by the Board of Certified Safety Professionals.

(3) A person who violates subsection(B)(1) or (2) is guilty of a misdemeanor and, upon conviction, must be fined not less than five hundred dollars or more than five thousand dollars or imprisoned for not less than thirty days or more than six months, or both. Each violation constitutes a separate offense, and each day's violation constitutes a separate offense.

(4) A person may file a suit in equity with an administrative law judge as provided under Article 5 of Chapter 23 of Title 1, alleging the facts and paying for a temporary restraining order or a permanent injunction against one whose conduct appears to violate subsection (B)(1) or (2), commanding him to obey the law and to desist from any further misrepresentation. This injunctive relief is in addition to any other remedy or criminal prosecution for violation of subsection (B)(1) or (2). It is not necessary to establish the absence of an adequate remedy at law.

(C) An entity of state or local government may not by rule, regulation, or otherwise prohibit or restrict the practice of industrial hygiene or safety by individuals practicing within the scope of "industrial hygiene" or "safety profession" so long as the individual does not use the title, initials, or represent himself to the public as a "certified industrial hygienist" or a "certified safety professional".

(D) The State is not liable for the misrepresentation of credentials of an employee while engaged in the duties of a governmental employee, unless wilful on behalf of the employee.

HISTORY: 2004 Act No. 235, Section 2, eff May 19, 2004.



SECTION 39-1-90. Breach of security of business data; notification; definitions; penalties; exception as to certain banks and financial institutions; notice to Consumer Protection Division.

(A) A person conducting business in this State, and owning or licensing computerized data or other data that includes personal identifying information, shall disclose a breach of the security of the system following discovery or notification of the breach in the security of the data to a resident of this State whose personal identifying information that was not rendered unusable through encryption, redaction, or other methods was, or is reasonably believed to have been, acquired by an unauthorized person when the illegal use of the information has occurred or is reasonably likely to occur or use of the information creates a material risk of harm to the resident. The disclosure must be made in the most expedient time possible and without unreasonable delay, consistent with the legitimate needs of law enforcement, as provided in subsection (C), or with measures necessary to determine the scope of the breach and restore the reasonable integrity of the data system.

(B) A person conducting business in this State and maintaining computerized data or other data that includes personal identifying information that the person does not own shall notify the owner or licensee of the information of a breach of the security of the data immediately following discovery, if the personal identifying information was, or is reasonably believed to have been, acquired by an unauthorized person.

(C) The notification required by this section may be delayed if a law enforcement agency determines that the notification impedes a criminal investigation. The notification required by this section must be made after the law enforcement agency determines that it no longer compromises the investigation.

(D) For purposes of this section:

(1) "Breach of the security of the system" means unauthorized access to and acquisition of computerized data that was not rendered unusable through encryption, redaction, or other methods that compromises the security, confidentiality, or integrity of personal identifying information maintained by the person, when illegal use of the information has occurred or is reasonably likely to occur or use of the information creates a material risk of harm to a resident. Good faith acquisition of personal identifying information by an employee or agent of the person for the purposes of its business is not a breach of the security of the system if the personal identifying information is not used or subject to further unauthorized disclosure.

(2) "Person" has the same meaning as in Section 37-20-110(10).

(3) "Personal identifying information" means the first name or first initial and last name in combination with and linked to any one or more of the following data elements that relate to a resident of this State, when the data elements are neither encrypted nor redacted:

(a) social security number;

(b) driver's license number or state identification card number issued instead of a driver's license;

(c) financial account number, or credit card or debit card number in combination with any required security code, access code, or password that would permit access to a resident's financial account; or

(d) other numbers or information which may be used to access a person's financial accounts or numbers or information issued by a governmental or regulatory entity that uniquely will identify an individual.

The term does not include information that is lawfully obtained from publicly available information, or from federal, state, or local governmental records lawfully made available to the general public.

(E) The notice required by this section may be provided by:

(1) written notice;

(2) electronic notice, if the person's primary method of communication with the individual is by electronic means or is consistent with the provisions regarding electronic records and signatures in Section 7001 of Title 15 USC and Chapter 6, Title 11 of the 1976 Code;

(3) telephonic notice; or

(4) substitute notice, if the person demonstrates that the cost of providing notice exceeds two hundred fifty thousand dollars or that the affected class of subject persons to be notified exceeds five hundred thousand or the person has insufficient contact information. Substitute notice consists of:

(a) e-mail notice when the person has an e-mail address for the subject persons;

(b) conspicuous posting of the notice on the web site page of the person, if the person maintains one; or

(c) notification to major statewide media.

(F) Notwithstanding subsection (E), a person that maintains its own notification procedures as part of an information security policy for the treatment of personal identifying information and is otherwise consistent with the timing requirements of this section is considered to be in compliance with the notification requirements of this section if the person notifies subject persons in accordance with its policies in the event of a breach of security of the system.

(G) A resident of this State who is injured by a violation of this section, in addition to and cumulative of all other rights and remedies available at law, may:

(1) institute a civil action to recover damages in case of a wilful and knowing violation;

(2) institute a civil action that must be limited to actual damages resulting from a violation in case of a negligent violation of this section;

(3) seek an injunction to enforce compliance; and

(4) recover attorney's fees and court costs, if successful.

(H) A person who knowingly and wilfully violates this section is subject to an administrative fine in the amount of one thousand dollars for each resident whose information was accessible by reason of the breach, the amount to be decided by the Department of Consumer Affairs.

(I) This section does not apply to a bank or financial institution that is subject to and in compliance with the privacy and security provision of the Gramm-Leach-Bliley Act.

(J) A financial institution that is subject to and in compliance with the federal Interagency Guidance Response Programs for Unauthorized Access to Consumer Information and Customer Notice, issued March 7, 2005, by the Board of Governors of the Federal Reserve System, the Federal Deposit Insurance Corporation, the Office of the Comptroller of the Currency, and the Office of Thrift Supervision, as amended, is considered to be in compliance with this section.

(K) If a business provides notice to more than one thousand persons at one time pursuant to this section, the business shall notify, without unreasonable delay, the Consumer Protection Division of the Department of Consumer Affairs and all consumer reporting agencies that compile and maintain files on a nationwide basis, as defined in 15 USC Section 1681a(p), of the timing, distribution, and content of the notice.

HISTORY: 2008 Act No. 190, Section 7.A, eff July 1, 2009; 2013 Act No. 15, Section 3, eff April 23, 2013.






CHAPTER 3 - TRUSTS, MONOPOLIES AND RESTRAINTS OF TRADE

SECTION 39-3-10. Arrangements, contracts, agreements, trusts and combinations adversely affecting competition or price declared against public policy.

All arrangements, contracts, agreements, trusts or combinations (a) between two or more persons as individuals, firms or corporations, made with a view to lessen, or which tend to lessen, full and free competition in the importation or sale of articles imported into this State or in the manufacture or sale of articles of domestic growth or of domestic raw material, (b) between persons or corporations designed or which tend to advance, reduce or control the price or the cost to the producer or consumer of any such product or article and (c) between two or more persons as individuals, firms, corporations, syndicates or associations that may lessen or affect in any manner the full and free competition in any tariff, rates, tolls, premium or prices in any branch of trade, business or commerce are declared to be against public policy, unlawful and void.

HISTORY: 1962 Code Section 66-51; 1952 Code Section 66-51; 1942 Code Section 6620; 1932 Code Section 6620; Civ. C. '22 Section 3530; Civ. C. '12 Section 2437; Civ. C. '02 Section 2845; 1897 (22) 434.



SECTION 39-3-20. Penalties for corporate violations of Section 39-3-10.

Whenever complaint is made upon sufficient affidavit showing a prima facie case of violation of the provisions of Section 39-3-10 by any corporation, domestic or foreign, the Attorney General shall begin an action against such domestic corporation to forfeit its charter and for the purpose of such forfeiture he shall apply to any court of competent jurisdiction for an order restraining such offending corporation and, when in his discretion it is necessary, for the immediate appointment of a receiver for such offending corporation when such forfeiture affects a creditor of such offending company. If such violation shall be established the court shall adjudge the charter of such corporation to be forfeited and such corporation shall be dissolved and its charter shall cease and determine. In the case of such showing as to a foreign corporation an action shall be begun by the Attorney General in such court against such corporation to determine the truth of such charge and in case such charge shall be considered established the effect of the judgment of the court shall be to deny to such corporation the recognition of its corporate existence in any court of law or equity in this State. But nothing in this section shall be construed to affect any right of action then existing against such corporation.

HISTORY: 1962 Code Section 66-52; 1952 Code Section 66-52; 1942 Code Section 6621; 1932 Code Section 6621; Civ. C. '22 Section 3531; Civ. C. '12 Section 2438; Civ. C. '02 Section 2846; 1897 (22) 434; 1902 (23) 569.



SECTION 39-3-30. Injured person may recover damages.

Any person who may be injured or damaged by any such arrangement, contract, agreement, trust or combination described in Section 39-3-10 may sue for and recover, in any court of competent jurisdiction in this State, from any person operating such trust or combination, the full consideration or sum paid by him for any goods, wares, merchandise or articles the sale of which is controlled by such combination or trust.

HISTORY: 1962 Code Section 66-53; 1952 Code Section 66-53; 1942 Code Section 6622; 1932 Code Section 6622; Civ. C. '22 Section 3532; Civ. C. '12 Section 2439; Civ. C. '02 Section 2847; 1897 (22) 434.



SECTION 39-3-40. Testimony may be compelled; immunity of witness.

Any person may be compelled to testify in any action or prosecution under Sections 39-3-10 to 39-3-30. But such testimony shall not be used in any other action or prosecution against such witness and such witness shall forever be exempt from any prosecution for the act concerning which he testifies.

HISTORY: 1962 Code Section 66-54; 1952 Code Section 66-54; 1942 Code Section 6622; 1932 Code Section 6622; Civ. C. '22 Section 3532; Civ. C. '12 Section 2439; Civ. C. '02 Section 2847; 1897 (22) 434.



SECTION 39-3-110. "Monopoly" defined.

A "monopoly" is any union, combination, consolidation or affiliation of capital, credit, property, assets, trade, custom, skill, acts or other valuable thing or possession, by or between persons, firms or corporations or associations of persons, firms or corporations, whereby any one of the purposes or objects mentioned in this article is accomplished or sought to be accomplished or whereby any one or more of such purposes are promoted or attempted to be executed or carried out or the several results described herein are reasonably calculated to be produced. A "monopoly" as thus defined includes not merely such combinations by and between two or more persons, firms or corporations acting for themselves, but all aggregations, amalgamations, affiliations, consolidations or incorporations of capital, skill, credit, assets, property, custom, trade or other valuable thing or possession, whether effected by the ordinary methods of partnership, by actual union under the legal form of a corporation, or by the purchase, acquisition or control of shares or certificates of stocks or bonds or other corporate property or franchises and all corporations or partnerships that have been or may be created by the consolidation or amalgamation of the separate capital, stock, bonds, assets, credit, properties, custom, trade or corporate or firm belongings of two or more firms, corporations or companies are especially declared to constitute monopolies within the meaning of this article, if so created or entered into for any one or more of the purposes named in this article.

HISTORY: 1962 Code Section 66-61; 1952 Code Section 66-61; 1942 Code Section 6625; 1932 Code Section 6625; Civ. C. '22 Section 3535; Civ. C. '12 Section 2442; 1902 (23) 1057.



SECTION 39-3-120. Monopolies declared unlawful.

A monopoly is declared to be unlawful and against public policy and all persons engaged therein shall be guilty of a conspiracy to defraud and shall be subject to the penalties prescribed in this article.

HISTORY: 1962 Code Section 66-62; 1952 Code Section 66-62; 1942 Code Section 6625; 1932 Code Section 6625; Civ. C. '22 Section 3535; Civ. C. '12 Section 2442; 1902 (23) 1057.



SECTION 39-3-130. Agreement in restraint of trade shall be conspiracy to defraud.

Any corporation organized under the laws of this or any other State or country transacting or conducting any kind of business in this State or any partnership, individual or other person or association of persons whatsoever, who shall create, enter into or become a member of or a party to any pool, trust, agreement, combination, confederation or understanding with any other corporation, partnership, individual or other person or association of persons to regulate or fix the price of any article of manufacture, mechanism, merchandise, commodity, convenience or repair, any product of mining or other article or thing whatsoever or to maintain such price when so regulated or fixed or shall enter into or become a member of or a party to any pool, agreement, combination, contract, association or confederation to fix or limit the amount or quantity of any article of manufacture, mechanism, merchandise, commodity, convenience or repair, product of mining or other article or thing whatsoever or the price or premium to be paid for insuring property against loss or damage by fire, lightning, storm, cyclone, tornado or any other kind of policy issued by any person shall be guilty of a conspiracy to defraud and be subject to the penalties provided by this article.

HISTORY: 1962 Code Section 66-63; 1952 Code Section 66-63; 1942 Code Section 6624; 1932 Code Section 6624; Civ. C. '22 Section 3534; Civ. C. '12 Section 2441; 1902 (23) 1057.



SECTION 39-3-140. Agreement to limit competition by not dealing with or boycotting those not in agreement shall be conspiracy to defraud.

If any two or more persons who are engaged in buying or selling any article of commerce, manufacture, mechanism, merchandise, commodity, convenience, repair or any product of mining or other article or thing whatsoever shall enter into any pool, trust, agreement, combination, confederation, association or understanding to control or limit the trade in any such article or thing or to limit competition in such trade by refusing to buy from or sell to any other person any such article or thing for the reason that such other person is not a member of or a party to such pool, trust, agreement, combination, confederation, association or understanding or shall boycott or threaten any person for buying from or selling to any other person who is not a member of or a party to such pool, trust, agreement, combination, confederation, association or understanding any such article or thing such persons shall be guilty of a conspiracy to defraud and shall be subject to the penalties prescribed in this article.

HISTORY: 1962 Code Section 66-64; 1952 Code Section 66-64; 1942 Code Section 6628; 1932 Code Section 6636; Civ. C. '22 Section 3546; Civ. C. '12 Section 2453; 1902 (23) 1057.



SECTION 39-3-150. Sale at less than cost for purpose of injuring competitors is conspiracy to form monopoly; exemptions for motor fuel sales to meet existing competition; records to support exemption.

(A) If any person engaged in the manufacture, sale, or distribution of any commodity in general use in this State shall, with the intent or purpose of driving out competition or for the purpose of financially injuring competitors, sell at less than cost of manufacture or at less than the cost of such commodity bought in the open markets plus the freight and other charges to point of destination or give away such product for the purpose of driving out competition or financially injuring any competitor engaged in the manufacture, sale, or distribution of such commodity in this State, such person shall be guilty of a conspiracy to form or secure a trust or monopoly in restraint of trade and of unfair discrimination, which is prohibited and declared to be unlawful. Any person violating any of the provisions of this section and any officer, agent, or receiver of any firm, company, association, or corporation or any member thereof or any individual guilty of a violation of this section shall be liable for a penalty of not less than five hundred dollars nor more than five thousand dollars to be recovered at the suit of the State in the court of common pleas of any county. The Attorney General may allow one-half of the penalties provided in this section to anyone who may conduct the suit and the Attorney General shall be authorized to proceed as provided in this article to enforce the provisions hereof. Each sale so proven under the provisions of this section shall be considered a separate offense.

(B) Sales of motor fuel in general use in this State at wholesale or retail at a price to meet existing competition which is below the actual cost of acquiring the product, including transportation and taxes, are exempt from the provisions of this section, provided that any person claiming the exemption shall keep and maintain records substantiating his effort to meet this competition, including the identity and place of business of the competitors whose competition that person is meeting. The records must be made available to the Department of Consumer Affairs and the Attorney General on request made in connection with any investigation of a possible violation of this section by the department or the Attorney General.

HISTORY: 1962 Code Section 66-65; 1952 Code Section 66-65; 1942 Code Section 6626; 1932 Code Section 6634; Civ. C. '22 Section 3544; Civ. C. '12 Section 2451; 1902 (23) 1057; 1927 (35) 115; 1993 Act No. 161, Section 3, eff sixty days after approval (approved June 15, 1993).



SECTION 39-3-160. Forfeiture of corporate franchise.

Any corporation created or organized by or under the laws of this State which shall violate any of the provisions of this article shall forfeit its corporate rights and franchises and its corporate existence shall, upon the proper proof being made thereof in any court of competent jurisdiction in the State, be by the court declared forfeited, void and of none effect and shall thereupon cease and determine. The clerk of such court shall certify the decree thereof to the Secretary of State.

HISTORY: 1962 Code Section 66-66; 1952 Code Section 66-66; 1942 Code Section 6629; 1932 Code Section 6637; Civ. C. '22 Section 3547; Civ. C. '12 Section 2454; 1902 (23) 1057.



SECTION 39-3-170. Disqualification of foreign corporation.

Any corporation created or organized by or under the law of any other state or country which shall violate any of the provisions of this article shall thereby forfeit its right and privilege thereafter to do any business in this State and upon proper proof being made thereof in any court of competent jurisdiction in this State its rights and privileges to do business in this State shall be declared forfeited. In all proceedings to have such forfeiture declared, proof that any person who has been acting as agent of such foreign corporation in transacting its business in this State has been, while acting as such agent and in the name, behalf or interest of such foreign corporation, violating any provisions of this article shall be received as prima facie proof of the fact of the act of the corporation itself; and it shall be the duty of the clerk of such court to certify the decree thereof to the Secretary of State.

HISTORY: 1962 Code Section 66-67; 1952 Code Section 66-67; 1942 Code Section 6629; 1932 Code Section 6637; Civ. C. '22 Section 3547; Civ. C. '12 Section 2454; 1902 (23) 1057.



SECTION 39-3-180. Penalties for certain violations.

Any person, partnership, firm, association, corporation or company or any officer, representative or agent thereof violating any of the provisions of this article other than Section 39-3-150 shall forfeit not less than two hundred dollars, nor more than five thousand dollars, for every such offense and each day such person shall continue to do so shall be a separate offense, the penalties in such cases to be recovered by an action in the name of the State, at the relation of the Attorney General or the solicitor of the judicial circuit within which the offense was committed. The moneys thus collected shall go into the State Treasury, and become a part of the general fund except as otherwise provided. The amount of the forfeit shall be fixed by the judge before whom the case is tried in each case, within the limits provided in this section and the collection of such penalty shall be enforced as the collection of fines against defendants upon conviction of a misdemeanor.

HISTORY: 1962 Code Section 66-68; 1952 Code Section 66-68; 1942 Code Section 6627; 1932 Code Section 6635; Civ. C. '22 Section 3545; Civ. C. '12 Section 2452; 1902 (23) 1057.



SECTION 39-3-190. Enforcement of article by Attorney General and solicitors.

The Attorney General and the solicitor of each circuit in which an offense is committed, respectively, shall enforce the provisions of this article. The solicitor shall institute and conduct all suits begun in the circuit courts and upon appeal the Attorney General shall prosecute the suits in the Supreme Court or the court of appeals.

HISTORY: 1962 Code Section 66-69; 1952 Code Section 66-69; 1942 Code Section 6630; 1932 Code Section 6638; Civ. C. '22 Section 3548; Civ. C. '12 Section 2455; 1902 (23) 1057; 1999 Act No. 55, Section 40, eff June 1, 1999.



SECTION 39-3-200. Provisions of article shall be cumulative.

The provisions of this article and the pains and penalties provided for violations hereof shall be held and construed to be cumulative to all laws in force in this State and the provisions of this article shall not exempt from punishment or forfeiture any person who may have violated or offended against any law that may be or may be construed to be repealed by this article or in conflict herewith.

HISTORY: 1962 Code Section 66-70; 1952 Code Section 66-70; 1942 Code Section 6631; 1932 Code Section 6639; Civ. C. '22 Section 3549; Civ. C. '12 Section 2456; 1902 (23) 1057.



SECTION 39-3-310. Investigations by Attorney General; attendance of witnesses.

Whenever complaint has been made to the Attorney General or he has reason to believe that the provisions of Articles 1 or 3 of this chapter relating to and regulating trusts and combinations or unlawful and unfair discrimination to destroy a competitor's business have been violated, the Attorney General, in addition to the authority otherwise conferred upon him by law, may investigate such alleged violation of law and in making such investigation he may summon and require the attendance of witnesses at such time and place as he may designate in the same manner as witnesses are required to appear and testify in the trial of cases in courts of this State.

HISTORY: 1962 Code Section 66-111; 1952 Code Section 66-111; 1942 Code Section 3118; 1932 Code Section 3118; 1930 (36) 1396.



SECTION 39-3-320. Application for discovery.

Whenever the Attorney General has determined to commence an action or proceeding under any law relating to the prohibition or prevention of trusts, combinations or monopolies or against any corporation, foreign or domestic, for any violation of any law, he may present to any justice of the Supreme Court or any circuit judge, either before or after beginning such action or proceeding, an application in writing for an order directing the persons mentioned in the application to appear before a justice of the Supreme Court, a circuit judge or a referee designated in such order and answer such questions as may be put to them or to any of them and produce such papers, documents and books concerning any alleged illegal contract, arrangement, agreement, trust, monopoly or combination or corporate acts in violation of law. The application must show upon information and belief, or otherwise, that the testimony of such person is material and necessary.

HISTORY: 1962 Code Section 66-112; 1952 Code Section 66-112; 1942 Code Section 6632; 1932 Code Section 6640; Civ. C. '22 Section 3550; Civ. C. '12 Section 2457; 1902 (23) 1061.



SECTION 39-3-330. Issuance of order of discovery; form and service of order.

The justice of the Supreme Court or the circuit judge to whom such application for the order is made shall grant such application, with such preliminary injunction or stay as may appear to such justice or circuit judge to be proper and expedient. The order shall specify the time when, and place where, the witnesses are required to appear and such examination shall be held either in the city of Columbia or in the judicial district in which the witness resides or in which the principal office, within this State, of the corporation affected is located. The order must be signed by the justice or judge making it and service of a copy thereof, with an endorsement by the Attorney General, signed by him, to the effect that the person named therein is required to appear and be examined at the time and place and before the justice, circuit judge or referee specified in such endorsement, shall be sufficient notice for the attendance of witnesses. Such endorsement may contain a clause requiring such person to produce on such examination all books, papers and documents in his possession or under his control, relating to the subject of such examination. The order shall be served upon the person named in the endorsement aforesaid by showing him the original order and delivering to and leaving with him, at the same time, a copy thereof endorsed as above provided and by paying or tendering to him the fee allowed to witnesses subpoenaed to attend trials of civil actions in a court of record in this State.

HISTORY: 1962 Code Section 66-113; 1952 Code Section 66-113; 1942 Code Sections 6632, 6633; 1932 Code Sections 6640, 6641; Civ. C. '22 Sections 3550, 3551; Civ. C. '12 Sections 2457, 2458; 1902 (23) 1061.



SECTION 39-3-340. Conduct of examination.

The justice, judge or referee may adjourn such examination from time to time and witnesses must attend accordingly. The testimony of each witness must be subscribed by him, except when the testimony is taken and subscribed by a sworn stenographer, and all such testimony must be filed in the office of the clerk of the county in which such order for examination is filed.

HISTORY: 1962 Code Section 66-114; 1952 Code Section 66-114; 1942 Code Section 6632; 1932 Code Section 6640; Civ. C. '22 Section 3550; Civ. C. '12 Section 2457; 1902 (23) 1061.



SECTION 39-3-350. Testimony may be compelled; immunity of witness.

No person shall be excused from answering any questions that may be put to him or from producing any books, papers or documents on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him, but no person shall be prosecuted in any criminal action or proceedings or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he may testify or produce evidence, documentary or otherwise, before such justice, judge or referee appointed in the order for his examination or in obedience to the subpoena of the court or referee acting under such order, or either of them.

HISTORY: 1962 Code Section 66-115; 1952 Code Section 66-115; 1942 Code Section 6634; 1932 Code Section 6642; Civ. C. '22 Section 3552; Civ. C. '12 Section 2459; 1902 (23) 1061.



SECTION 39-3-360. Powers of referee.

A referee appointed as provided in this article shall have all the powers and be subject to all the duties of a referee appointed under Chapter 31 of Title 15, so far as practicable, and may punish for contempt a witness duly served as prescribed in Section 39-3-330 for nonattendance or refusal to be sworn or testify or to produce books, papers and documents according to the direction of the endorsements aforesaid in the same manner and to the same extent as a referee appointed to hear, try and determine an issue of fact or of law.

HISTORY: 1962 Code Section 66-116; 1952 Code Section 66-116; 1942 Code Section 6635; 1932 Code Section 6643; Civ. C. '22 Section 3553; Civ. C. '12 Section 2460; 1902 (23) 1061.



SECTION 39-3-510. Repeal of common-law rights in phonograph records to restrict use or collect royalties on commercial use after sale.

When any phonograph record or electrical transcription, upon which musical performances are embodied, is sold in commerce for use within this State, all asserted common-law rights further to restrict or collect royalties on the commercial use made of any such recorded performances by any person are abrogated and expressly repealed. When such article or chattel has been sold in commerce any asserted intangible rights shall be deemed to have passed to the purchaser upon the purchase of the chattel itself and the right to further restrict the use made of phonograph records or electrical transcriptions, whose sole value is in their use, is forbidden and abrogated. Nothing in this section shall be deemed to deny the rights granted any person by the United States copyright laws. The sole intendment of this section is to abolish any common-law rights attaching to phonograph records and electrical transcriptions, whose sole value is in their use, and to forbid further restrictions or the collection of subsequent fees and royalties on phonograph records and electrical transcriptions by performers who were paid for the initial performance at the recording thereof.

HISTORY: 1962 Code Section 66-101; 1952 Code Section 66-101; 1942 Code Section 6641; 1939 (41) 53.






CHAPTER 5 - UNFAIR TRADE PRACTICES

SECTION 39-5-10. Short title; definitions.

This article may be cited as the "South Carolina Unfair Trade Practices Act."

As used in this article,

(a) "Person" shall include natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations and any other legal entity.

(b) "Trade" and "commerce" shall include the advertising, offering for sale, sale or distribution of any services and any property, tangible or intangible, real, personal or mixed, and any other article, commodity or thing of value wherever situate, and shall include any trade or commerce directly or indirectly affecting the people of this State.

(c) "Documentary material" shall include the original or a copy of any book, record, report, memorandum, paper, communication, tabulation, map, chart, photograph, mechanical transcription or other tangible document or recording, wherever situate.

(d) "Examination" of documentary material shall include the inspection, study or copying of any such material, and the taking of testimony under oath or acknowledgment in respect of any such documentary material or copy thereof.

HISTORY: 1962 Code Section 66-71; 1971 (57) 369.



SECTION 39-5-20. Unfair methods of competition and unfair or deceptive acts or practices unlawful; application of interpretations of Federal act.

(a) Unfair methods of competition and unfair or deceptive acts or practices in the conduct of any trade or commerce are hereby declared unlawful.

(b) It is the intent of the legislature that in construing paragraph (a) of this section the courts will be guided by the interpretations given by the Federal Trade Commission and the Federal Courts to Section 5(a) (1) of the Federal Trade Commission Act (15 U.S.C. 45(a)(1)), as from time to time amended.

HISTORY: 1962 Code Section 66-71.1; 1971 (57) 369.



SECTION 39-5-30. Pyramid clubs and similar operations declared unfair trade practices.

Any contract or agreement between an individual and any pyramid club, or other group organized or brought together under any plan or device whereby fees or dues or anything of material value to be paid or given by members thereof are to be paid or given to any other member thereof, which plan or device includes any provision for the increase in such membership through a chain process of new members securing other new members and thereby advancing themselves in the group to a position where such members in turn receive fees, dues or things of material value from other members, is hereby declared to be an unfair trade practice pursuant to Section 39-5-20 (a) of the South Carolina Unfair Trade Practices Act of 1971.

HISTORY: 1962 Code Section 66-71.2; 1971 (57) 787.



SECTION 39-5-35. Requiring certain insurance coverage as unfair trade practice.

It shall be an unlawful trade practice under Section 39-5-20 for any person engaged in the business of lending money to make it a condition of obtaining a loan for the purchase of an automobile that the borrower carry full coverage comprehensive or fifty dollars collision coverage.

HISTORY: 1979 Act No. 121 Section 5.



SECTION 39-5-36. Resale of tickets for more than one dollar above original price.

(A) A person or firm who knowingly purchases a quantity of tickets for admission to an event which exceeds the maximum quantity posted by or on behalf of the original ticket seller at the point of original sale or printed on the tickets and intends to resell the tickets in excess of one dollar above the price charged by the original ticket seller violates the South Carolina Unfair Trade Practices Act and is subject to its provisions, penalties, and damages.

(B) A person or firm who violates the provisions of Section 16-17-710(A) is subject to the provisions, penalties, and damages of the South Carolina Unfair Trade Practices Act.

(C) A person or firm is not liable pursuant to this section with respect to tickets for which the person or firm is the original ticket seller.

(D) For purposes of this section, the term "original ticket seller" means the issuer of the tickets or a person or firm who provides ticket distribution services or ticket sales service under a contract with the issuer.

HISTORY: 2006 Act No. 367, Section 1, eff June 9, 2006.



SECTION 39-5-37. Use of assumed or fictitious name to misrepresent geographical origin, etc., of business as unfair trade practice.

It shall be an unlawful trade practice under Section 39-5-20 to use an assumed or fictitious name in the conduct of a business to intentionally misrepresent the geographic origin, ownership of manufacturing facilities, or location of such business.

HISTORY: 1998 Act No. 438, Section 2, eff upon approval (became law without the Governor's signature on June 17, 1998).



SECTION 39-5-38. Deceptive or misleading advertisement of live musical performance; injunction; penalty.

(A) For purposes of this section:

(1) "performing person or group" means a vocal or instrumental performer seeking to use the name of another person or group that has previously produced or released, or both, a commercial recording;

(2) "recording person or group" means a vocal or instrumental performer that has previously produced or released, or both, a commercial recording; and

(3) "sound recording" means the fixation of a series of musical, spoken, or other sounds on a material object such as a disk, tape, or other phono-record on which the sounds are embodied.

(B) It is an unlawful trade practice pursuant to Section 39-5-20 to advertise a live musical performance or production in South Carolina through the use of a false, deceptive, or misleading affiliation, connection, or association between the performing person or group with a recording person or group.

(C) The advertisement of a live musical performance does not violate subsection (B) if the:

(1) performing person or at least one member of the performing group was a member of the recording person or group and has a legal right by virtue of use or operation under the group name without having abandoned the name of affiliation with the group;

(2) live musical performance or production is identified as a "salute" or "tribute" to, and is otherwise unaffiliated with, the recording person or group;

(3) advertising does not relate to a live musical performance taking place in South Carolina;

(4) performance is expressly authorized in the advertising by the recording person or group; or

(5) performing group is the authorized registrant and owner of a federal service mark for that group and registered in the United States Patent and Trademark Office.

(D)(1) A court of this State may issue a temporary or permanent injunction for a violation or attempted violation of this chapter where the court believes an injunction would best serve the public interest.

(2) A court that issues a permanent injunction to restrain and prevent a violation of this section may order the enjoined party to restore to its legal owner money or property acquired by the enjoined party through a violation of this section.

(E) A person who violates the provisions of this section is subject to a penalty of at least five thousand dollars and not more than fifteen thousand dollars for each violation.

HISTORY: 2004 Act No. 204, Section 1, eff April 26, 2004; 2011 Act No. 60, Section 1, eff June 14, 2011.



SECTION 39-5-39. Attorney advertising in false, deceptive or misleading manner.

Notwithstanding another provision of law, it is an unlawful trade practice, pursuant to Section 39-5-20, for an attorney to advertise his services in this State in a false, deceptive, or misleading manner including, but not limited to, the use of a nickname that creates an unreasonable expectation of results.

HISTORY: 2005 Act No. 27, Section 9, eff March 21, 2005, applicable to advertisements appearing after that date.



SECTION 39-5-40. Article inapplicable to certain practices and transactions.

Nothing in this article shall apply to:

(a) Actions or transactions permitted under laws administered by any regulatory body or officer acting under statutory authority of this State or the United States or actions or transactions permitted by any other South Carolina State law.

(b) Acts done by the publisher, owner, agent or employee of a newspaper, periodical or radio or television station in the publication or dissemination of an advertisement, when the owner, agent or employee did not have knowledge of the false, misleading or deceptive character of the advertisement and did not have a direct financial interest in the sale or distribution of the advertised product or service.

(c) This article does not supersede or apply to unfair trade practices covered and regulated under Title 38, Chapter 57, Sections 38-57-10 through 38-55-320.

(d) Any challenged practices that are subject to, and comply with, statutes administered by the Federal Trade Commission and the rules, regulations and decisions interpreting such statutes.

For the purpose of this section, the burden of proving exemption from the provisions of this article shall be upon the person claiming the exemption.

HISTORY: 1962 Code Section 66-71.3; 1971 (57) 369.



SECTION 39-5-42. Misrepresenting food or food products as product of South Carolina.

(A) For purposes of this section "food" or "food product" is an article that is produced, raised, caught, or harvested for human consumption.

(B) It is an unfair trade practice pursuant to Section 39-5-20 knowingly and wilfully to misrepresent food or a food product if the food or food product purports to be or is represented to be a product of South Carolina but is the product of another state, country, or territory.

(C) A provision in this section is not intended to conflict with the enforcement of criminal penalties or other provisions of law relating to the misrepresentation or adulteration of food or food products.

HISTORY: 2008 Act No. 277, Section 1, eff June 5, 2008, applicable to violations that occur after that date.



SECTION 39-5-50. Action for injunction against violation of article; additional orders or judgments to restore property acquired by illegal means.

(a) Whenever the Attorney General has reasonable cause to believe that any person is using, has used or is about to use any method, act or practice declared by Section 39-5-20 to be unlawful, and that proceedings would be in the public interest, he may bring an action in the name of the State against such person to restrain by temporary restraining order, temporary injunction or permanent injunction the use of such method, act or practice. Unless the Attorney General determines in writing that the purposes of this article will be substantially impaired by delay in instituting legal proceedings, he shall, at least three days before instituting any legal proceedings as provided in this section, give notice to the person against whom proceedings are contemplated and give such person an opportunity to present reasons to the Attorney General why such proceedings should not be instituted. The action may be brought in the court of common pleas in the county in which such person resides, has his principal place of business or conducts or transacts business. The courts are authorized to issue orders and injunctions to restrain and prevent violations of this article, and such orders and injunctions shall be issued without bond. Whenever any permanent injunction is issued by such court in connection with any action which has become final, reasonable costs shall be awarded to the State.

(b) The court may make such additional orders or judgments as may be necessary to restore to any person who has suffered any ascertainable loss by reason of the use or employment of such unlawful method, act or practice, any moneys or property, real or personal, which may have been acquired by means of any practice declared to be unlawful in this article, including the revocation of a license or certificate authorizing that person to engage in business in this State, provided the order declaring the practice to have been unlawful has become final.

HISTORY: 1962 Code Section 66-71.4; 1971 (57) 369.



SECTION 39-5-60. Assurance of voluntary compliance with article.

In the administration of this article, the Attorney General may accept an assurance of voluntary compliance with respect to any method, act or practice deemed to be in violation of this article from any person who has engaged in, is engaging in, or is about to engage in such method, act or practice. Such assurance may include a stipulation for the voluntary payment by such person of the costs of investigation, or of an amount to be held in escrow pending the outcome of an action or as restitution to aggrieved buyers, or both. Any such assurance shall be in writing and be filed with and subject to the approval of the court of common pleas having jurisdiction. Such assurance of voluntary compliance shall not be considered an admission of violation for any purpose; however, any violation of the terms of such assurance shall constitute prima facie evidence of a violation of the provisions of this article. Matters thus closed may at any time be reopened by the Attorney General for further proceedings in the public interest.

HISTORY: 1962 Code Section 66-71.5; 1971 (57) 369.



SECTION 39-5-70. Investigative demand by Attorney General.

(a) When it appears to the Attorney General that a person has engaged in, is engaging in, or is about to engage in any act or practice declared to be unlawful by this article, or when he believes it to be in the public interests that an investigation should be made to ascertain whether a person in fact has engaged in, is engaging in, or is about to engage in any act or practice declared to be unlawful by this article, he may execute in writing and cause to be served upon that person or any other person who is believed to have information, documentary material or physical evidence relevant to the alleged or suspected violation, an investigative demand requiring such person to furnish, under oath, a report in writing setting forth the relevant facts and circumstances of which he has knowledge, or to appear and testify or to produce relevant documentary material or physical evidence for examination and copying, at such reasonable time and place as may be stated in the investigative demand, concerning the advertisement, sale or offering for sale of any goods or services or the conduct of any trade or commerce that is the subject matter of the investigation.

(b) At any time before the return date specified in an investigative demand, or within twenty days after the demand has been served, whichever period is shorter, a petition to extend the return date for a reasonable time or to modify or set aside the demand, stating good cause, may be filed in the court of common pleas where the person served with the demand resides or has his principal place of business or conducts or transacts business. This section shall not be applicable to any criminal proceedings, nor shall any information obtained under the authority of this section or Section 39-5-80 be admissible in evidence in any criminal prosecution.

HISTORY: 1962 Code Section 66-71.6; 1971 (57) 369.



SECTION 39-5-80. Additional powers of Attorney General in administration of article.

To accomplish the objectives and to carry out the duties prescribed by this article, the Attorney General, in addition to other powers conferred upon him by this article, may issue subpoenas to any person, administer an oath or affirmation to any person, conduct hearings in aid of any investigation or inquiry, prescribe such forms and promulgate such rules and regulations as may be necessary, which rules and regulations shall have the force and effect of law; provided, however, that none of the powers conferred by this article shall be used for the purpose of compelling any person to furnish testimony or evidence which might tend to incriminate him or subject him to a penalty or forfeiture; and provided, further, that information obtained pursuant to the powers conferred by this article shall not be made public or disclosed by the Attorney General or his employees beyond the extent necessary for law-enforcement purposes in the public interest.

HISTORY: 1962 Code Section 66-71.7; 1971 (57) 369.



SECTION 39-5-90. Service of notice, demand or subpoena.

Service of any notice, demand or subpoena under this article shall be made personally within this State, but if such cannot be obtained, substituted service therefor may be made in the following manner:

(a) Personal service thereof without this State; or

(b) In the manner provided by the laws of this State as if a summons or other pleading which institutes a civil proceeding had been filed; or

(c) Such service as a court of common pleas may direct in lieu of personal service within this State.

HISTORY: 1962 Code Section 66-71.8; 1971 (57) 369.



SECTION 39-5-100. Person served with notice, investigative demand or subpoena shall comply; penalty for violation; enforcement.

A person upon whom a notice, investigative demand, or subpoena is served pursuant to the provisions of Section 39-5-90 shall comply with the terms thereof unless otherwise provided by the order of a court as provided for in Section 39-5-70. Any person who fails to appear, or with intent to avoid, evade, or prevent compliance, in whole or in part, with any civil investigation under this article, removes from any place, conceals, withholds, or destroys, mutilates, alters, or by any other means falsifies any documentary material in the possession, custody, or control of any person subject to any such notice, or knowingly conceals any relevant information, shall be assessed a civil penalty of not more than five thousand dollars.

The Attorney General may file in the court of common pleas in which such person resides, has his principal place of business, or conducts or transacts business, and serve upon such person, in the same manner as provided for in Section 39-5-90, a petition for an order of such court for the enforcement of this section and Sections 39-5-70 and 39-5-80.

HISTORY: 1962 Code Section 66-71.9; 1971 (57) 369.



SECTION 39-5-110. Civil penalties for willful violation or violations of injunction.

(a) If a court finds that any person is willfully using or has willfully used a method, act or practice declared unlawful by Section 39-5-20, the Attorney General, upon petition to the court, may recover on behalf of the State a civil penalty of not exceeding five thousand dollars per violation.

(b) Any person who violates the terms of an injunction issued under Section 39-5-50 shall forfeit and pay to the State a civil penalty of not more than fifteen thousand dollars per violation. For the purposes of this section, the court of common pleas issuing an injunction shall retain jurisdiction, and the cause shall be continued and in such cases the Attorney General acting in the name of the State may petition for recovery of civil penalties. Whenever the court determines that an injunction issued pursuant to Section 39-5-50 has been violated, the court shall award reasonable costs to the State.

(c) For the purposes of this section, a willful violation occurs when the party committing the violation knew or should have known that his conduct was a violation of Section 39-5-20.

HISTORY: 1962 Code Section 66-71.10; 1971 (57) 369.



SECTION 39-5-120. Dissolution, suspension or forfeiture of franchise or charter of corporation violating injunction.

Upon petition by the Attorney General, the court of common pleas may, for good cause shown, order the dissolution or suspension or forfeiture of any franchise or charter of any corporation which violates the terms of any injunction issued under Section 39-5-50.

HISTORY: 1962 Code Section 66-71.11; 1971 (57) 369.



SECTION 39-5-130. Duty of solicitors and county and city attorneys.

It shall be the duty of the solicitors of each judicial circuit and all county and city attorneys to lend to the Attorney General such assistance as the Attorney General may request in the commencement and prosecution of actions pursuant to this article, or any solicitor or county or city attorney with prior approval of the Attorney General may institute and prosecute actions hereunder in the same manner as provided for the Attorney General; provided, however, that if an action is prosecuted by a solicitor or county or city attorney alone, he shall make a full report thereon to the Attorney General, including the final disposition of the matter.

HISTORY: 1962 Code Section 66-71.12; 1971 (57) 369.



SECTION 39-5-140. Actions for damages.

(a) Any person who suffers any ascertainable loss of money or property, real or personal, as a result of the use or employment by another person of an unfair or deceptive method, act or practice declared unlawful by Section 39-5-20 may bring an action individually, but not in a representative capacity, to recover actual damages. If the court finds that the use or employment of the unfair or deceptive method, act or practice was a willful or knowing violation of Section 39-5-20, the court shall award three times the actual damages sustained and may provide such other relief as it deems necessary or proper. Upon the finding by the court of a violation of this article, the court shall award to the person bringing such action under this section reasonable attorney's fees and costs.

(b) Upon commencement of any action brought under subsection (a) of this section, the clerk of court shall mail a copy of the complaint or other initial pleading to the Attorney General and, upon entry of any judgment or decree in the action, shall mail a copy of such judgment or decree to the Attorney General.

(c) Any permanent injunction, judgment or order of the court made under Section 39-5-50 shall be prima facie evidence in an action brought under Section 39-5-140 that the respondent used or employed a method, act or practice declared unlawful by Section 39-5-20.

(d) For the purposes of this section, a willful violation occurs when the party committing the violation knew or should have known that his conduct was a violation of Section 39-5-20.

HISTORY: 1962 Code Section 66-71.13; 1971 (57) 369.



SECTION 39-5-145. Price gouging during emergency; definitions; penalty; evidence of knowledge or intent.

(A) As used in this section:

(1) "Abnormal disruption of the market" means a change in the market for a commodity in a part of South Carolina, whether actual or imminently threatened, resulting from stress of weather, forces of nature, failure or shortage of electric power or other source of energy, strike, civil disorder, or other cause that constitutes the basis for an out-of-state declaration.

(2) "Commodity" means goods, services, materials, merchandise, supplies, equipment, resources, or other articles of commerce, and includes, without limitation, food, water, ice, chemicals, petroleum products, and lumber essential for consumption or use as a direct result of a declared state of emergency.

(3) "Notice of an abnormal disruption of the market" means notice given by the South Carolina Attorney General of an abnormal disruption of the market.

(4) "Out-of-state declaration" means a declaration of a state of emergency, state of disaster, or similar declaration by the President of the United States.

(5)(a) "Unconscionable price" means an amount charged which:

(i) represents a gross disparity between the price of the commodity or rental or lease of a dwelling unit, including a motel or hotel unit, or other temporary lodging, or self-storage facility that is the subject of the offer or transaction and the average price at which that commodity or dwelling unit, including a motel or hotel unit, or other temporary lodging, or self-storage facility was rented, leased, sold, or offered for rent or sale in the usual course of business during the thirty days immediately before a declaration of a state of emergency, and the increase in the amount charged is not attributable to additional costs incurred in connection with the rental or sale of the commodity or rental or lease of the dwelling unit, including a motel or hotel unit, or other temporary lodging, or self-storage facility, or local, regional, national, or international market trends; or

(ii) grossly exceeds the average price at which the same or similar commodity, dwelling unit, including a motel or hotel unit, or other temporary lodging, or self-storage facility was readily obtainable in the trade area during the thirty days immediately before a declaration of a state of emergency, and the increase in the amount charged is not attributable to additional costs incurred in connection with the rental or sale of the commodity or rental or lease of the dwelling unit, including a motel or hotel unit, or other temporary lodging, or self-storage facility, or local, regional, national, or international market trends.

(b) It is prima facie evidence that a price is unconscionable if it meets the definition of item (i) or (ii).

(B)(1) Upon a declaration of a state of emergency by the Governor, it is unlawful and a violation of this article for a person or his agent or employee to:

(a) rent or sell or offer to rent or sell a commodity at an unconscionable price within the area for which the state of emergency is declared; or

(b) impose unconscionable prices for the rental or lease of a dwelling unit, including a motel or hotel unit, or other temporary lodging, or self-storage facility within the area for which the state of emergency is declared.

(2) This prohibition remains in effect until the declaration expires or is terminated.

(C)(1) Upon a declaration of a state of disaster by the President, in which the disaster area includes all or a portion of the State of South Carolina, it is unlawful and a violation of this article for a person or his agent or employee in this State to:

(a) rent or sell or offer to rent or sell a commodity at an unconscionable price within the area for which the state of disaster is declared; or

(b) impose unconscionable prices for the rental or lease of a dwelling unit, including a motel or hotel unit, or other temporary lodging, or self-storage facility within the area for which the state of disaster is declared.

(2) This prohibition remains in effect until the declaration expires or is terminated.

(D) When notice of an abnormal disruption of the market is given, it is unlawful and a violation of this article for a person or his agent or employee to:

(1) rent or sell or offer to rent or sell a commodity at an unconscionable price in any area of this State where there is an abnormal disruption in the market; or

(2) impose unconscionable prices for the rental or lease of a dwelling unit, including a motel or hotel unit, or other temporary lodging, or self-storage facility in any area of this State where there is an abnormal disruption in the market.

(E) When notice of an abnormal disruption of the market is given, the prohibitions in this section are in effect for fifteen days unless notice of an abnormal disruption in the market is earlier retracted or renewed. The Attorney General may renew a notice of abnormal disruption of the market for an unlimited number of successive fifteen-day periods.

(F) A trade association, corporation, or partnership may register as an agent for the purpose of being notified when the Attorney General gives, retracts, or renews notice of an abnormal disruption of the market. A trade association may designate up to three persons to be notified on behalf of the organization's members. The trade association, corporation, or partnership is responsible for maintaining current information for the designated agents. The Attorney General's Office shall notify the registered agents simultaneous to giving, retracting, or renewing notice of an abnormal disruption of the market.

(G) A price increase approved by an appropriate government agency is not a violation of this section.

(H) A price increase that reflects the usual and customary seasonal fluctuation in the price of the subject essential commodity or the rental or lease of a dwelling unit or self-storage facility is not a violation of this section.

(I) This section does not apply to sales by growers, producers, or processors of raw or processed food products, except for retail sales of those products to the ultimate consumer within the area of the declared state of emergency or disaster.

(J) This section does not preempt the powers of local government, except that the evidentiary standards contained in this section are the sole evidentiary standards to be adopted by ordinance of a local government to restrict price gouging. In the event a local government declares a state of emergency or disaster or experiences an abnormal disruption of the market in which the area includes all or a portion of the area under the local government's jurisdiction, and restricts price gouging during that time, the governmental entity must notify the Governor's Office of the declaration. The Governor's Office must notify registered agents simultaneously at the time of the declaration and also at its expiration or termination.

(K) In addition to all other remedies provided in this article, a person who wilfully and knowingly violates this section is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than one thousand dollars or imprisoned not more than thirty days, or both.

(L) A person who is charged with committing an action in violation of this section may present evidence relating to, but not limited to, his knowledge or intent when committing the action to rebut any presumption or evidence of violation of this section.

HISTORY: 2002 Act No. 339, Section 21, eff July 2, 2002; 2006 Act No. 374, Section 1, eff June 14, 2006.



SECTION 39-5-147. Charitable solicitations during emergencies; penalty.

(A) Upon a declaration of a state of emergency by the Governor, it is unlawful and a violation of this article for a person or his agent or employee to solicit the contribution or sale of goods or services for charitable purposes by any manner, means, practice, or device that is knowingly and wilfully misleading.

(B) Upon a declaration of a state of disaster by the President, in which the disaster areas include all or a portion of the State of South Carolina, it is unlawful and a violation of this article for a person or his agent or employee to solicit in this State the contribution or sale of goods or services for charitable purposes by any manner, means, practice, or device that is knowingly and wilfully misleading.

(C) These prohibitions remain in effect until the declaration of emergency or disaster expires or is terminated.

(D) In addition to all other remedies provided in this article, a person who wilfully violates this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than thirty days.

HISTORY: 2002 Act No. 339, Section 21, eff July 2, 2002.



SECTION 39-5-149. Registration of agent by trade association, corporation, or partnership to receive notification of state of emergency.

A trade association, corporation, or partnership may register an agent for the purposes of being notified when the Governor declares and terminates a state of emergency. A trade association may designate up to three persons to be notified on behalf of the organization's members. The trade association, corporation, or partnership is responsible for maintaining current information for the designated agent or agents. The Governor's Office is responsible for notifying the registered agents simultaneous to the declaration and termination of the state of emergency.

HISTORY: 2002 Act No. 339, Section 21, eff July 2, 2002.



SECTION 39-5-150. Limitation of actions.

No action may be brought under this article more than three years after discovery of the unlawful conduct which is the subject of the suit.

HISTORY: 1962 Code Section 66-71.14; 1971 (57) 369.



SECTION 39-5-160. Article shall be cumulative.

The powers and remedies provided by this article shall be cumulative and supplementary to all powers and remedies otherwise provided by law.

HISTORY: 1962 Code Section 66-71.15; 1971 (57) 369.



SECTION 39-5-170. Vehicle glass repair business; unlawful practices.

It is an unfair trade practice and unlawful for a person who is acting on behalf of or engaged in a vehicle glass repair business to offer or make a payment or transfer money or other consideration to:

(1) a third person for the third person's referral of an insurance claimant to the vehicle glass repair business for the repair or replacement of vehicle safety glass;

(2) an insurance claimant in connection with the repair or replacement of vehicle safety glass; or

(3) waive, rebate, give, or pay all or part of an insurance claimant's casualty or property insurance deductible as consideration for selecting the vehicle glass repair business.

HISTORY: 2002 Act No. 215, Section 1, eff April 22, 2002.



SECTION 39-5-180. Vehicle glass repairs; false claims.

It is an unlawful practice for a person who sells, repairs, or replaces vehicle glass to knowingly:

(1) submit a claim to an insurer or a third party administrator for vehicle glass repair, replacement, or related services:

(a) if the vehicle glass was not damaged prior to repair or replacement;

(b) if the services were not provided;

(c) showing work performed in a geographical area that in fact was not the location where the services were provided and that results in a higher payment than would otherwise be paid to the person by the policyholder's insurer;

(d) without having an authorization by the owner, lessee, or insured driver of the vehicle for the repair of the vehicle;

(e) showing work performed on a date other than the date the work was actually performed and resulting in a change of insurance coverage status; or

(f) making any other material misrepresentation related to the repair or an insurance claim submitted in relation to that repair;

(2) advise a policyholder to falsify the date of damage to the vehicle glass that results in a change of insurance coverage for repair or replacement of the vehicle glass;

(3) falsely sign on behalf of a policyholder or another person a work order, insurance assignment form, or other related form in order to submit a claim to an insurer for vehicle glass repair or replacement or for related services;

(4) intentionally misrepresent to a policyholder or other person:

(a) the price of the proposed repairs or replacement being billed to the policyholder's insurer; or

(b) that the insurer or third party administrator has authorized the repairs or replacement of the glass of the insured vehicle;

(5) represent to a policyholder or other person that the repair or replacement will be paid for entirely by the policyholder's insurer and at no cost to the policyholder unless the insurance coverage has been verified by a person who is employed by, or is a producer contracted with the policyholder's insurer, or is a third party administrator contracted with the insurer;

(6) add to the damage of vehicle glass before repair in order to increase the scope of repair or replacement or encourage a policyholder or other person to add to the damage of vehicle glass before repair;

(7) perform work clearly and substantially beyond the level of work necessary to repair or replace the vehicle glass to put the vehicle back into a pre-loss condition in accordance with accepted or approved reasonable and customary glass repair or replacement techniques;

(8) engage in business practices that have the effect of providing rebates or something of value to an insured who files a claim to pay for the glass repair or replacement services provided; or

(9) intentionally misrepresent the relationship of the glass repair facility to the policyholder's insurer. For the purposes of determining whether a person intended the misrepresentation, the person presumably intended the misrepresentation if he was engaged in a regular and consistent pattern of misrepresentation. For the purposes of determining whether a defendant knew of any particular element of the prohibited activity, the person presumably had knowledge if he was engaged in a regular and consistent pattern of the prohibited activity.

HISTORY: 2012 Act No. 236, Section 2, eff June 18, 2012.



SECTION 39-5-310. Definitions.

For the purpose of this article:

(1) A "wholesale" sale shall be one made to any person for the purpose of resale at retail; and

(2) A "retail sale" shall be a sale for the purpose of consumption or use.

HISTORY: 1962 Code Section 66-81; 1952 Code Section 66-81; 1942 Code Section 6640; 1939 (41) 425.



SECTION 39-5-320. Sale by wholesaler at retail for as low a price as at wholesale shall be unfair trade practice.

It is declared an unfair trade practice and unlawful for any person who is in both the wholesale and retail business of selling merchandise to sell merchandise of like grade and quality at retail at a price as low as such person sells the same merchandise at wholesale in the same town or locality.

HISTORY: 1962 Code Section 66-82; 1952 Code Section 66-82; 1942 Code Section 6640; 1939 (41) 425.



SECTION 39-5-325. Unfair trade practice for retailer of motor fuel to sell below cost with intent or effect of impairing competition; exemptions; records to support claimed exemption.

(A) Except as otherwise permitted to meet competition as provided by this chapter, it is declared an unfair trade practice and unlawful for any person who is in the retail business of selling motor fuel to sell motor fuel of like grade and quality at retail at a price which is below the cost of acquiring the product plus taxes and transportation where the intent or effect is to destroy or substantially lessen competition or to injure a competitor.

(B) The provisions of subsection (A) shall not apply in the following situations where:

(1) motor fuel is advertised, offered for sale, or sold in a bona fide clearance sale for the purpose of discontinuing trade in such motor fuel, and the advertising, offer to sell, or sale shall state the reason therefor and the quantity of such motor fuel advertised, offered for sale, or to be sold;

(2) motor fuel is sold upon the final liquidation of a business;

(3) motor fuel is advertised, offered for sale, or sold by any fiduciary or other officer under the order or direction of any court;

(4) motor fuel is sold for promotional purposes including, but not limited to, grand opening, anniversary, or promotional sales. However, the total number of days for promotional sales shall not exceed fourteen days within each calendar year; or

(5) an isolated or inadvertent incident occurs that does not exceed two days.

(C) Any person who is in the retail business of selling motor fuel claiming any exemption from subsection (A) under the exceptions provided in subsection (B) must keep and maintain records substantiating this claim. These records must be made available to the Department of Consumer Affairs and the Attorney General's Office on request made in connection with any investigation of a possible violation of this section by the department or the Attorney General.

HISTORY: 1993 Act No. 161, Section 1, eff sixty days after approval (approved June 15, 1993).



SECTION 39-5-330. Sale by wholesaler at retail at lower price than at wholesale shall be unfair trade practice.

It is declared an unfair trade practice and unlawful for any person who is in both the wholesale and retail business of selling merchandise to sell merchandise of like grade and quality at retail at a lower price than such person sells the same merchandise at wholesale in the same town or locality.

HISTORY: 1962 Code Section 66-83; 1952 Code Section 66-83; 1942 Code Section 6640; 1939 (41) 425.



SECTION 39-5-340. Liability of wholesaler for sale at wholesale prices by retail establishment controlled by wholesaler.

When a wholesaler owns a controlling interest or stock in a retail establishment or corporation and creates, organizes or maintains such retail outlet for the purpose of violating this article by making retail sales therefrom at a price that would be in violation of this article if made at retail directly by the wholesaler, such wholesaler shall be liable also for any violation of this article by any such retailer.

HISTORY: 1962 Code Section 66-84; 1952 Code Section 66-84; 1942 Code Section 6640; 1939 (41) 425.



SECTION 39-5-350. Exemptions.

(A) No part of this article shall be construed to apply to sales at wholesale to hotels, restaurants, colleges, bona fide licensed contractors, farmers buying for their plantations, including labor on their own farms, boardinghouses, religious institutions, or county, city, federal, or state institutions or departments or to cooperative purchases for redistribution among farmers. Retail sales of merchandise of like grade and quality at a price to meet existing competition at any time in any town or locality are also exempt from the provisions of this article. But if such competition is created by any person in violation of this article or when any two or more persons contend that they are meeting the competition of the other and all would be making retail sales in violation of this article, except for the above provisions allowing existing competition to be met, any retailer affected thereby may enjoin all in such category from continuing such practices in any court of competent jurisdiction in this State.

(B) Any person selling motor fuel at wholesale or retail at a price below the actual cost of acquiring the product, including transportation and taxes, claiming exemption from this article on the basis that such sales of motor fuel by that person are at a price to meet existing competition under subsection (A) of this section shall keep and maintain records substantiating each effort to meet the competition, including the identity and place of business of the competitors whose competition that person is meeting. The records must be made available to the Department of Consumer Affairs and the Attorney General on request made in connection with any investigation of a possible violation of this article by the department or the Attorney General.

HISTORY: 1962 Code Section 66-85; 1952 Code Section 66-85; 1942 Code Section 6640; 1939 (41) 425; 1993 Act No. 161, Section 2, eff sixty days after approval (approved June 15, 1993).



SECTION 39-5-360. Penalties.

Each sale in violation of the terms of this article shall be declared a separate offense and the penalty for each violation thereof shall be a fine of not more than one hundred dollars or imprisonment for not more than thirty days in the discretion of the court.

HISTORY: 1962 Code Section 66-86; 1952 Code Section 66-86; 1942 Code Section 6640; 1939 (41) 425.



SECTION 39-5-510. Definitions.

When used in this article:

(a) "Theater" means any establishment in which motion pictures are exhibited to the public regularly for a charge.

(b) "Distributor" means any person engaged in the business of distributing or supplying motion pictures to exhibitors by rental or licensing.

(c) "Exhibitor" means any person engaged in the business of operating one or more theaters.

(d) "Exhibit" or "exhibition" means showing a motion picture to the public for a charge.

(e) "Invitation to bid" means a written or oral solicitation or invitation by a distributor to one or more exhibitors to bid or negotiate for the right to exhibit a motion picture.

(f) "Bid" means a written or oral offer or proposal by an exhibitor to a distributor in response to an invitation to bid or otherwise stating the terms under which the exhibitor will agree to exhibit a motion picture.

(g) "License agreement" means any contract, agreement, understanding or condition between a distributor and an exhibitor relating to the licensing or exhibition of a motion picture by the exhibitor.

(h) "Trade screening" means the showing of a motion picture by a distributor at a location within the State or in the Film Exchange Center in the State of North Carolina which is open to any exhibitor interested in exhibiting the motion picture.

(i) "Blind bidding" means the bidding for, negotiating for or offering or agreeing to terms for the licensing or exhibition of a motion picture if the motion picture has not been trade screened within the State or in the Film Exchange Center in the State of North Carolina before any such event has occurred.

(j) "Run" means the continuous exhibition of a motion picture in a defined geographic area for a specified period of time. A "first run" is the first exhibition of a picture in the designated area; a "second run" is the second exhibition and "subsequent runs" are subsequent exhibitions after the second run.

HISTORY: 1978 Act No. 523 Section 2; 1979 Act No. 33 Sections 1, 2.



SECTION 39-5-520. Blind bidding prohibited; notice of trade screenings required.

(a) Blind bidding is prohibited in this State. No bids shall be returnable; no negotiations for the exhibition or licensing of a motion picture shall take place and no license agreement or any of its terms shall be agreed to for the exhibition of any motion picture in this State before the motion picture has been trade screened in the State or in the Film Exchange Center in the State of North Carolina.

(b) A distributor shall include in each invitation to bid for a motion picture for exhibition in the State, if the motion picture has not already been trade screened, the date, time and place of trade screening of the motion picture.

(c) A distributor shall provide reasonable and uniform notice to exhibitors in the State of all trade screenings of motion pictures he is distributing for exhibition within this State. The notice may be by mail or by publication having general circulation among exhibitors in the State.

HISTORY: 1978 Act No. 523 Section 3; 1979 Act No. 33 Section 3.



SECTION 39-5-530. Contents of invitation to bid; nature and examination of bids; rebids.

If bids are solicited from exhibitors for the licensing of a motion picture in the State:

(a) The invitation to bid shall specify (1) the number and length of runs for which the bid is being solicited, whether it is a first, second or subsequent run and the geographic area for each run; (2) the names of all exhibitors who are being individually solicited; (3) the date and hour the invitation to bid expires and (4) the location, including the address, where the bids will be opened at the distributor's place of business in the film exchange center.

(b) All bids shall be submitted in writing and shall be opened at the same time and in the presence of exhibitors or their agents.

(c) After being opened, bids shall be subject to examination by exhibitors or their agents. Within seven days, exclusive of Saturday and Sunday, after a bid is accepted, the distributor shall notify in writing each exhibitor who submitted a bid of the terms of the accepted bid and the name of the winning bidder.

(d) Once bids are solicited, the distributor shall license the picture only by bidding and must solicit rebids if he does not accept any of the submitted bids.

HISTORY: 1978 Act No. 523 Section 4.



SECTION 39-5-540. Waiver of blind bidding prohibited.

If the first run exhibitors within any county in this State desire to waive the provisions of this article for the purpose of blind bidding on a movie to be shown within that county, the exhibitors may waive the provisions and blind bid if all exhibitors within that county who exhibit first run movies agree in writing to such waiver; and the distributors shall have the right to request waivers from any and all first run exhibitors.

HISTORY: 1978 Act No. 523 Section 5.



SECTION 39-5-550. Applicability of article.

The provisions of this article shall apply to all motion picture licensing contracts executed within or without this State for the exhibition of motion pictures in South Carolina.

HISTORY: 1978 Act No. 523 Section 6A.



SECTION 39-5-560. Penalty for violation of article.

Any person violating the provisions of this article shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than ten thousand dollars or be imprisoned for not more than six months.

HISTORY: 1978 Act No. 523 Section 6.






CHAPTER 6 - FAIR PRACTICES OF FARM, CONSTRUCTION, INDUSTRIAL, AND OUTDOOR POWER EQUIPMENT MANUFACTURERS, DISTRIBUTORS, WHOLESALERS, AND DEALERS

SECTION 39-6-10. Short title.

This chapter may be cited as the "Fair Practices of Farm, Construction, Industrial, and Outdoor Power Equipment Manufacturers, Distributors, Wholesalers, and Dealers Act".

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.



SECTION 39-6-20. Definitions.

As used in this chapter, unless the text requires otherwise:

(1) "Dealer" or "equipment dealer" means a person who sells or attempts to effect the sale of equipment, but not including a:

(a) distributor or wholesaler;

(b) receiver, trustee, administrator, executor, guardian, or other person appointed by or acting pursuant to the judgment or order of a court;

(c) public officer while performing his official duties;

(d) person disposing of equipment acquired for his own use and used in good faith, not for the purpose of avoiding the law;

(e) finance company or other financial institution that sells repossessed equipment;

(f) single line dealer primarily engaged in the retail sale and service of off-road construction and earth-moving equipment. For these purposes, "single line dealer" is any individual, partnership, corporation, limited liability company, or other legal entity that has:

(i) purchased seventy-five percent or more of its total new product inventory from a single supplier under all agreements with that supplier; and

(ii) a total annual average sales volume in excess of forty-five million dollars for the preceding two years with that single supplier for the territory for which the individual, partnership, corporation, limited liability company, or other legal entity is responsible; or

(g) a person or business who sells only component parts of equipment;

(h) multi-line dealer primarily engaged in the retail sale and service of industry and outdoor power equipment. For these purposes, "multi-line dealer" is any individual, partnership, corporation, limited liability company, or other legal entity that has:

(i) purchased less than fifty percent of its total new product inventory from a single supplier under all agreements with that supplier; and

(ii) a total annual average sales volume in excess of fifty million dollars.

(2) "Dealership" means the business of selling or attempting to effect the sale by a dealer of new equipment, or the right, whether by written or oral arrangement with a manufacturer, distributor, or wholesaler for a definite or indefinite period of time, to sell or attempt to effect the sale of new equipment.

(3) "Dealership agreement" means an oral or written arrangement for a definite or indefinite period in which a manufacturer, distributor, or wholesaler grants to an equipment dealer a license to use a trade name, service mark, or related characteristic, and in which there is a community of interest in the marketing of equipment or services related to it at wholesale, retail, leasing, or otherwise.

(4) "Distributor" means a person who sells or distributes new equipment to equipment dealers or who maintains distributor representatives within the State.

(5) "Distributor branch" means a branch office maintained by a distributor that sells or distributes new equipment to equipment dealers.

(6) "Distributor representative" means a representative employed by a distributor branch or distributor.

(7) "Equipment" means machinery, implements, or mechanical devices or apparatuses used in farming, construction, or industry and any outdoor power equipment, but not including:

(a) motor vehicles required to be registered pursuant to Section 56-3-110;

(b) motorcycles as defined in Section 56-16-10;

(c) outdoor power equipment whose primary source of power is a two-cycle or electric motor;

(d) "all terrain vehicles" or "ATVs" that are three-and-four-wheeled motorized vehicles, generally characterized by large, low-pressure tires, a seat designed to be straddled by the operator and handlebars for steering, which are intended for off-road use by an individual rider on various types of nonpaved terrain;

(e) cranes; or

(f) pneumatic tires, tubes, and flaps and related products and components associated with tires, including tires used in farm, construction, industrial, outdoor power, mining, and other on-and-off road applications.

(8) "Factory branch" means a branch office maintained by a manufacturer that makes or assembles equipment for sale to distributors or equipment dealers or that is maintained for directing and supervising the representatives of the manufacturer.

(9) "Factory representative" means a representative employed by a manufacturer or by a factory branch for the purpose of selling or promoting the sale of equipment or for supervising, servicing, instructing, or contracting with equipment dealers or prospective equipment dealers.

(10) "Fraud" means, in addition to its customary definitions:

(a) a misrepresentation in any manner of a material fact, whether intentionally false or due to gross negligence;

(b) a promise or representation made dishonestly and in bad faith; and

(c) an intentional failure to disclose a material fact.

(11) "Manufacturer" means a person engaged in the business of manufacturing or assembling new and unused equipment.

(12) "New equipment" means equipment that has not been sold previously to a person other than a distributor or wholesaler or equipment dealer for resale.

(13) "Person" means a natural person, corporation, partnership, trust, or other entity, including any other entity in which it has a majority interest or of which it has control, as well as the individual officers, directors, and other persons in active control of the activities of each entity.

(14) "Sale" means the issuance, transfer, agreement for transfer, exchange, pledge, hypothecation, or mortgage, whether by transfer in trust or any other form, of any equipment or interest in it or of a dealership agreement or sales agreement related to it, and any option, subscription, or contract, or solicitation, looking to a sale, or offer or attempt to sell, whether spoken or written, or any other form. A gift or delivery of equipment or a dealership as a bonus on account of the sale of anything is a sale of the equipment or dealership.

(15) "Wholesaler" or "equipment wholesaler" means a person who sells or attempts to effect the sale of new equipment exclusively to equipment dealers or to other wholesalers.

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.



SECTION 39-6-30. Persons subject to chapter; jurisdiction and service of process.

A person who engages directly or indirectly in purposeful contacts within this State in connection with the offering or advertising of equipment for sale or has business dealings with respect to equipment within this State is subject to the provisions of this chapter and to the jurisdiction of the courts of this State upon service of process in accordance with the provisions of Chapter 9, Title 15.

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.



SECTION 39-6-40. Legislative basis for unfair competition.

Unfair methods of competition and unfair or deceptive acts or practices are unlawful as provided in Section 39-6-50, Chapters 5 and 7 of Title 39, and the Federal Trade Commission Act.

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.



SECTION 39-6-50. What constitutes unfair competition and unfair or deceptive acts or practices.

(A) It is a violation of Section 39-6-40 for a manufacturer, factory branch, factory representative, distributor, or wholesaler, distributor branch, or distributor representative to engage in an action that is arbitrary, unconscionable, or in bad faith and that causes damage to any of the parties, the equipment dealer, or to the public.

(B) It is a violation of Section 39-6-40 for a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division, or officer, agent, or other representative of it, to coerce or attempt to coerce an equipment dealer to order or accept delivery of:

(1) equipment or parts or accessories or other commodity that the equipment dealer has not voluntarily ordered, except as required by applicable law or unless required by a supplier as safety parts or safety accessories;

(2) equipment with special features or accessories not included in the list price of the equipment as publicly advertised by the manufacturer of the equipment; or

(3) any parts, accessories, equipment, machinery, tools, or other commodity for a person.

(C) It is a violation of Section 39-6-40 for a manufacturer, a distributor, a wholesaler, a distributor branch or division, a factory branch or division, or a wholesale branch or division, or officer, agent, or other representative of it to:

(1) discriminate, directly or indirectly, in filling an order for the purchase or lease of new equipment placed by a dealer of its product line or model:

(a) as between dealers of the same product line or model; or

(b) as between dealers and persons that purchase or lease new equipment directly from the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division;

(2) coerce or attempt to coerce an equipment dealer to enter into an agreement with the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division, or officer, agent or other representative of it, or to do any other act prejudicial to the dealer by threatening to cancel a dealership agreement or contractual agreement existing between the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division, and the dealer, except that notice in good faith to an equipment dealer of the dealer's violation of terms or provisions of the dealership agreement or contractual agreement is not a violation of Section 39-6-40;

(3) terminate or cancel the dealership agreement or selling agreement of dealer without due cause. "Due cause" means failure by the dealer to comply with reasonable requirements imposed on the dealer by a dealer agreement if the requirements do not differ materially from those imposed on other similarly situated dealers in this State. "Due cause" also means that the dealer consistently fails to:

(a) provide service and replacement parts or perform warranty obligations, or the dealer otherwise engages in business practices that are detrimental to the consumer or the manufacturer including excessive pricing or misleading advertising;

(b) provide adequate sales, service, or parts personnel commensurate with the dealer agreement;

(c) meet reasonable building and housekeeping requirements;

(d) comply with the applicable licensing laws pertaining to products and services the dealer represents as being on behalf of the manufacturer;

(e) meet the manufacturer's market penetration requirements based on available record information after receiving notice from the manufacturer of the requirements as provided in Section 39-6-60(D).

(4) sell or offer to sell new equipment to an equipment dealer at a lower actual price than the actual price offered to another equipment dealer for the same new equipment, except that this provision does not apply to sales by a manufacturer, distributor, or wholesaler to the United States Government or an agency of it or prohibit a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesaler branch or division from granting an equipment dealer a bonus based upon the volume of the dealer's sales, provided that the volume bonus is offered the other dealers of the same product line or make of new equipment having the same sales volumes;

(5) sell or offer to sell parts or accessories to a new equipment dealer for use in his own business, for the purpose of repairing or replacing them on a comparable part or accessory, at a lower actual price than the actual price charged to another new equipment dealer for similar parts or accessories for use in his own business;

(6) prevent or attempt to prevent by contract or otherwise an equipment dealer from changing the capital structure of his dealership or the means by or through which he finances the operation of his dealership, provided that the dealer at all times meets reasonable capital standards agreed to between the dealer and the manufacturer, distributor, or wholesaler, and provided that the change by the dealer does not result in a change in the executive management of the dealership;

(7) prevent or attempt to prevent by contract or otherwise an equipment dealer or any officer, partner, or stockholder of an equipment dealer from selling or transferring any part of his interest to another person; except that a dealer, officer, partner, or stockholder may not sell, transfer, or assign the dealership agreement or power of management or control under it without the consent of the manufacturer, distributor, or wholesaler, but that consent may not be withheld unfairly or unreasonably;

(8) obtain money, goods, services, anything of value, or another benefit from a person with whom the equipment dealer does business, on account of or in relation to the transactions between the dealer and that other person, unless the benefit is accounted for and transmitted promptly to the equipment dealer;

(9) require an equipment dealer to assent to a release, assignment, novation, waiver, or estoppel that would relieve a person from liability imposed by Section 39-6-40.

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.



SECTION 39-6-60. Dealer to be notified of cancellation or nonrenewal of dealership agreement; petition to modify notice period; grounds for immediate termination.

(A) Except as provided in subsection (E), a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division, or officer, agent, or other representative of it shall notify an equipment dealer in writing of the termination or cancellation of the dealership agreement or selling agreement of the dealer at least one hundred eighty days before its effective date, stating the specific grounds for the termination or cancellation.

(B) The manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division, or officer, agent, or other representative of it shall notify an equipment dealer in writing at least one hundred eighty days before the contractual term of his dealership agreement or selling agreement expires that the agreement will not be renewed, stating the specific grounds for the nonrenewal in those cases where there is no intention to renew. The contractual term of a dealership agreement or selling agreement may not expire, without the written consent of the equipment dealer involved, before the expiration of at least one hundred eighty days following the written notice.

(C) During the one hundred eighty-day period, either party may petition a court to modify the one hundred eighty-day stay or to extend it pending a final determination of the proceedings on the merits. The court may grant preliminary and final injunctive relief pursuant to the Rules of Civil Procedure.

(D) Before termination or nonrenewal of the dealership agreement or selling agreement because of the dealer's failure to meet reasonable marketing criteria or market penetration, the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division, shall provide written notice of the intention at least one year in advance. After the notice, the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division shall provide fair and reasonable efforts to work with the equipment dealer to gain the desired market share including, without limitation, reasonably making available to the dealer an adequate inventory of new equipment and parts and competitive marketing programs. The manufacturer, distributor, factory branch or division, or wholesale branch or division, at the end of the one-year notice period, may terminate or elect not to renew the agreement only upon written notice specifying the reasons for determining that the dealer failed to meet reasonable criteria or market penetration. This written notice must specify that termination or nonrenewal is effective one hundred eighty days from the date of the notice. Either party may petition the court pursuant to subsection (C).

(E) Immediate notice of termination without an opportunity to cure is considered reasonable if, during the agreement term, the equipment dealer:

(1) is declared bankrupt or is determined judicially to be insolvent, assigns all or a substantial part of his assets to or for the benefit of a creditor, or admits his inability to pay his debts as they come due;

(2) abandons the dealership agreement or sales agreement by failing to operate the business for five consecutive days that the equipment dealer is required to operate the business pursuant to the terms of the dealership agreement or sales agreement, or any shorter period after which it is reasonable under the facts and circumstances for the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division to conclude that the equipment dealer does not intend to continue to operate pursuant to the dealership agreement or sales agreement, unless the failure to operate is due to fire, flood, earthquake, or other similar causes beyond the equipment dealer's control;

(3) agrees in writing with the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division to terminate the dealership agreement or sales agreement;

(4) makes a misrepresentation material to the acquisition of the dealership agreement or sales agreement or engages in conduct that reflects materially and unfavorably upon the reputation of the business of the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division;

(5) fails to comply with a federal, state, or local law or regulation applicable to the operation of his business for a period of ten days after notification of noncompliance;

(6) has his business or business premises seized, taken over, or foreclosed by a government official in the exercise of his duties or by a creditor, lienholder, or lessor, and a final judgment against the dealer remains unsatisfied for thirty days absent a filing of a supersedeas or other appeal bond, or a levy of execution is made upon a license granted by the dealership agreement or sales agreement and it is not discharged within five days of the levy;

(7) makes a material misrepresentation or falsification of a record;

(8) pleads guilty to or is convicted of a felony;

(9) transfers a controlling ownership interest in the dealership without the manufacturer's consent, except that the manufacturer may not withhold consent unfairly or unreasonably;

(10) relocates or establishes a new or additional dealer location without the supplier's consent;

(11) fails to satisfy a payment obligation as it comes due and payable to the manufacturer; or

(12) fails to account promptly to the manufacturer for proceeds from the sale of equipment or to hold those proceeds in trust for the manufacturer's benefit.

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.



SECTION 39-6-70. Manufacturer prohibited from owning or competing with dealerships; exceptions.

(A)(1) It is unlawful for a manufacturer, distributor, or wholesaler or any parent, affiliate, wholly or partially owned subsidiary, officer, or representative of a manufacturer, distributor, or wholesaler to:

(a) own, operate, or control or to participate in the ownership, operation, or control of a new equipment dealer in this State;

(b) establish in this State an additional dealer or dealership in which that person or entity has an interest; or

(c) own, operate, or control, directly or indirectly, an interest in a dealer or dealership in this State.

(2) This subsection does not prohibit the making of a loan by a manufacturer, distributor, or wholesaler to any person or entity for the purpose of acquiring a dealer or dealership, nor does it prohibit the ownership, operation, or control of a new equipment dealer by a manufacturer, distributor, or wholesaler:

(a) for a temporary period, not to exceed three years, during the transition from one owner or operator to another;

(b) if a prospective new equipment dealer is not available to own or operate the dealership within a particular geographic market area not serviced by an existing dealer and the manufacturer, distributor, or wholesaler contracts with or employs a third party to open or operate a dealership owned or controlled by the manufacturer, distributor, or wholesaler pursuant to a bona fide written agreement or plan giving a third party ownership of the new equipment dealer or dealership over time;

(c) during the period the new equipment dealer is being sold pursuant to a bona fide contract, shareholder agreement, or purchase option to the operator of the dealership; or

(d) if the manufacturer, distributor, or wholesaler is an owner, operator, or controller as of January 1, 2000, of a dealership that has been engaged in the retail sale of equipment within the same geographical market area for a continuous two-year period of time immediately before January 1, 2000, and a prospective new equipment dealer is not available to own or operate the dealership in a manner consistent with the public interest.

(B) It is unlawful for a manufacturer, distributor, or wholesaler or any parent, affiliate, wholly or partially owned subsidiary, officer, or representative of a manufacturer, distributor, or wholesaler to compete unfairly with a new equipment dealer of the same product line or make of new equipment operating pursuant to a dealership agreement or sales agreement in this State. Except as otherwise provided in this section, the mere ownership, operation, or control of a new equipment dealer by a manufacturer, distributor, or wholesaler is not a violation of this section.

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.



SECTION 39-6-80. Notice of intent to establish new dealership or relocate current dealership within geographic market area; petition for injunction by existing dealership; factors considered; exceptions.

(A) A manufacturer, distributor, or wholesaler who intends to establish a new dealer or dealership or to relocate a current dealer or dealership for a particular product line or make of new equipment within the geographic market area of an existing dealer of the same product line or make of new equipment shall give written notice of that intent by certified mail to the existing dealer. The notice must include the following information about the new or relocated dealer or ownership:

(1) specific location;

(2) date of commencement of operation at the new location;

(3) identities of all existing dealers or dealerships located in its market area; and

(4) names and addresses of the dealer and principals.

(B) An existing dealer located in the geographic market area in which a manufacturer, distributor, or wholesaler intends to establish a new dealership or to relocate a current dealer may petition the court, within sixty days of the receipt of the notice, to enjoin or prohibit the establishment of the new or relocated dealer or dealership within the geographic market area of the existing dealer. The court may enjoin or prohibit the establishment of the new dealer or dealership or relocation of a current dealer within the geographic market area of the existing dealer if the dealer proves by a preponderance of the evidence that the existing dealer is providing adequate representation of the product line or make of new equipment in his geographic market area. In determining if the existing dealer is providing adequate representation and whether the new or relocated dealer or dealership is necessary, the court may consider, but is not limited to considering:

(1) the impact the establishment of the new or relocated dealer or dealership will have on users of new equipment, the public, and the existing dealer, except that financial impact may be considered only with respect to the existing dealer;

(2) the size and permanency of investment reasonably made and the reasonable obligations incurred by the existing dealer to perform its obligation pursuant to the dealership agreement or sales agreement;

(3) the reasonably expected market penetration of the product line or make of equipment for the geographic market area, after consideration of all factors that may affect the penetration including, but not limited to, demographic factors such as age, income, education, size class preference, product popularity, retail lease transactions, and other factors affecting sales of equipment in the geographic market area;

(4) actions by the manufacturer, distributor, or wholesaler in denying its existing dealer of the same product line or make of equipment the opportunity for reasonable growth, market expansion, or relocation including the availability of equipment in keeping with reasonable expectations of the manufacturer, distributor, or wholesaler in providing an adequate number of dealerships in the geographic market area;

(5) attempts by the manufacturer, distributor, or wholesaler to coerce the existing dealer into consenting to an additional or relocated dealer or dealership of the same product line or make of new equipment in the geographic market area;

(6) distance, travel time, traffic patterns, and accessibility between the existing dealer's place of business for the same product line or make of new equipment and location of the proposed new or relocated dealer or dealership;

(7) the likelihood of benefits to users of new equipment from the establishment or relocation of the dealer or dealership, which may not be obtained by other demographic changes or other expected changes in the geographic market area;

(8) if the existing dealer is in substantial compliance with its dealership agreement or sales agreement;

(9) if there is adequate interbrand and intrabrand competition with respect to the product line or make of new equipment, including the adequacy of sales and service facilities;

(10) if the establishment or relocation of the proposed dealer or dealership appears to be warranted and justified based on economic and market conditions pertinent to dealers competing in the geographic market area including anticipated changes; and

(11) the volume of registrations and service business transacted by the existing dealer in the geographic market area of the proposed dealer or dealership.

(C) This section does not apply to:

(1) the addition of a new dealership at a location that is within a three- mile radius of a former dealership of the same product line or make of new equipment that has been closed for less than two years;

(2) the relocation of an existing dealer to a new location that is farther away from the protesting dealer's location than the relocated dealer's previous location;

(3) the relocation of an existing dealer to a new location that is within a three-mile radius of the dealer's current location, when it has been at the current location at least ten years; or

(4) a retailer whose outdoor power equipment sales represent less than ten percent of the retailer's gross sales in the United States.

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.



SECTION 39-6-90. Sale or lease of new equipment by manufacturer; preparation and service by dealer.

(A) A manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division may sell or lease new equipment for use within this State. If the equipment is prepared for delivery or serviced by a dealer, the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division reasonably shall compensate the dealer for preparation and delivery of the new equipment and pay to the dealer a reasonable commission on the sale or lease of the new equipment. The manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division, if practicable, shall utilize the dealer in the relevant geographical market area, as defined in subsection (B), for preparation and delivery. This compensation must be paid or credited in the same manner as provided in Section 39-6-100.

(B) For purposes of this section, equipment is considered to be used primarily within a dealer's geographic market area if the new equipment is located or housed at a user's facility located within that geographic market area.

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.



SECTION 39-6-100. Fulfilling warranty agreement; payment of dealer claims; withholding warranty reimbursement prohibited.

(A) Each manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division must fulfill properly a warranty agreement and compensate adequately and fairly each of its equipment dealers for labor and parts. All claims made by equipment dealers pursuant to this section for the labor and parts and pursuant to Section 39-6-90 must be paid within thirty days following their approval. All claims must be approved or disapproved within thirty days after their receipt. The equipment dealer who submits a disapproved claim must be notified in writing of its disapproval within that period, and the notice must state the specific grounds for the disapproval. Special handling of claims required by the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division, but not uniformly required of all dealers of that make, may be enforced only after thirty days' notice in writing of good and sufficient reason.

(B) An audit for sales incentives, service incentives, rebates, or other forms of incentive compensation may include only the twelve-month period immediately following the date of the termination of the incentive compensation program. This limitation is not effective in the case of fraudulent claims.

(C) It is unlawful to deny, delay payment for, or restrict a claim by a dealer for payment or reimbursement for warranty service or parts, incentives, hold-backs, or other amounts owed to the dealer unless the denial, delay, or restriction is the direct result of a material defect in the claim that affects its validity, except that the manufacturer, distributor, distributor branch or division, factory branch or division, or wholesale branch or division may withhold payment as setoff against obligations otherwise owed by the dealer to the manufacturer, distributor, distributor branch or division, factory branch or division, or wholesale branch or division.

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.



SECTION 39-6-110. Unreasonable restrictions on dealers; sales agreements for competing lines; separate facilities requirement.

(A) It is unlawful to impose, directly or indirectly, unreasonable restrictions on the equipment dealer relative to transfer, sale, renewal, termination, discipline, noncompetition, or site-control.

(B) A manufacturer may not prevent a dealer from having an investment in or holding a dealership contract for the sale of competing product lines or makes of equipment.

(C) This section does not prevent a manufacturer from requiring that competing lines of equipment be established in separate facilities. Written notice must be provided to a dealer by the manufacturer at least four years before requiring separate facilities for competing lines of equipment.

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.



SECTION 39-6-120. Agreements covered by provisions of chapter.

The provisions of this chapter apply to all written and oral agreements between a manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division and an equipment dealer including, but not limited to, the dealership agreement, goods and services sales contracts, advertising contracts, leases or mortgages of real or personal property, promises to pay, security interests, pledges, insurance contracts, construction or installation contracts, servicing contracts, and all other agreements in which the manufacturer, distributor, wholesaler, distributor branch or division, factory branch or division, or wholesale branch or division has any direct or indirect interest.

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.



SECTION 39-6-130. Termination of dealership.

It is unlawful for the manufacturer, wholesaler, distributor, distributor branch or division, factory branch or division, or wholesale branch or division without due cause to fail to renew or to terminate a dealership agreement.

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.



SECTION 39-6-140. Actions for damages for violation of chapter.

A person who is injured in his business or property by reason of a violation of this chapter may sue in the court of common pleas and may recover only the actual damages sustained by him and the cost of suit, including a reasonable attorney's fee.

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.



SECTION 39-6-150. Time for bringing actions.

Actions rising out of this chapter must be commenced within three years after the cause of action accrues, except that if a liable person conceals the cause of action from the knowledge of the person entitled to bring it, the period prior to the discovery of his cause of action by the entitled person is excluded in determining the time limited for the commencement of the action. If a cause of action accrues against a person during the pendency against him of any civil, criminal, or administrative proceeding brought by the United States, or any of its agencies, pursuant to the antitrust laws, the Federal Trade Commission Act, or other federal act, or the laws of this State related to antitrust laws or to franchising, actions brought pursuant to this chapter may be commenced within one year after the final disposition of the civil, criminal, or administrative proceeding.

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.



SECTION 39-6-160. Contract provision in violation of chapter against public policy.

A provision of a contract or a practice pursuant to a contract in violation of this chapter is against public policy and unenforceable.

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.



SECTION 39-6-170. Venue provisions in contract.

A contract entered into after July 1, 2000 and covered by this chapter, may not establish requirements for venue and jurisdiction.

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.



SECTION 39-6-180. Severability.

If a section, paragraph, provision, or portion of this chapter is held to be unconstitutional or invalid by a court of competent jurisdiction, this holding does not affect the constitutionality or validity of the remaining portions of this chapter, and for this purpose the General Assembly declares that the provisions of this act are severable from each other.

HISTORY: 2000 Act No. 369, Section 1, eff June 14, 2000.






CHAPTER 7 - FAIR TRADE ACT

SECTION 39-7-10. Short title.

This chapter may be known and cited as the "Fair Trade Act."

HISTORY: 1962 Code Section 66-91; 1952 Code Section 66-91; 1942 Code Section 6639; 1937 (40) 301.



SECTION 39-7-20. Definitions.

The following terms, as used in this chapter are defined as follows:

(1) "Commodity" means any subject of commerce;

(2) "Producer" means any grower, baker, maker, manufacturer, bottler, packer, converter, processor or publisher;

(3) "Wholesaler" means any person selling a commodity other than a producer or retailer; and

(4) "Retailer" means any person selling a commodity to consumers for use.

HISTORY: 1962 Code Section 66-92; 1952 Code Section 66-92; 1942 Code Section 6639; 1937 (40) 301.



SECTION 39-7-30. Permissible provisions in contract for sale of commodity bearing trademark.

No contract relating to the sale or resale of a commodity which bears, or the label or container of which bears, the trademark, brand or name of the producer, distributor or owner of such commodity and which is in fair and open competition with commodities of the same general class produced by others shall be deemed in violation of any law of the State by reason of any of the following provisions which may be contained in such contract:

(1) That the buyer will not resell such commodity at less than the minimum price stipulated by the vendor; or

(2) That the producer or vendee of a commodity require upon the sale of such commodity to another that such purchaser agree that he will not, in turn, resell at less than the minimum price stipulated by such producer or vendee.

Such provisions in any contract shall be deemed to contain or imply conditions that such commodity may be resold without reference to such agreement in the following cases:

(a) In closing out the owner's stock for the purpose of discontinuing dealing in such commodity if such stock is first offered to the producer or distributor of such stock at the original invoice price at least ten days before such stock shall be offered for sale to the public;

(b) When the goods are damaged or deteriorated in quality and one week's notice is given to the public thereof by publication in a newspaper published in the county in which the seller's place of business is located; or

(c) By any officer acting under the orders of any court.

HISTORY: 1962 Code Section 66-93; 1952 Code Section 66-93; 1942 Code Section 6639; 1937 (40) 301.



SECTION 39-7-40. Sale below stipulated price shall constitute unfair competition.

Wilfully and knowingly advertising, offering for sale or selling any commodity at less than the price stipulated in any contract containing either of the provisions mentioned in Section 39-7-30, whether the person so advertising, offering for sale or selling is or is not a party to such contract, is unfair competition and is actionable at the suit of any person damaged thereby.

HISTORY: 1962 Code Section 66-94; 1952 Code Section 66-94; 1942 Code Section 6639; 1937 (40) 301.



SECTION 39-7-50. Exemptions.

This chapter shall not apply to any contract or agreement between producers, between wholesalers or between retailers as to the sale or resale prices.

HISTORY: 1962 Code Section 66-95; 1952 Code Section 66-95; 1942 Code Section 6639; 1937 (40) 301.






CHAPTER 8 - TRADE SECRETS

SECTION 39-8-10. Short title.

This chapter may be cited as the "South Carolina Trade Secrets Act".

HISTORY: 1992 Act No. 437, Section 3, eff June 15, 1992; 1997 Act No. 38, Section 1, eff May 21, 1997.



SECTION 39-8-20. Definitions.

As used in this chapter, unless the context requires otherwise:

(1) "Improper means" include theft, bribery, misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, duties imposed by the common law, statute, contract, license, protective order, or other court or administrative order, or espionage through electronic or other means.

(2) "Misappropriation" means:

(a) acquisition of a trade secret of another by a person by improper means;

(b) acquisition of a trade secret of another by a person who knows or has reason to know that the trade secret was acquired by improper means; or

(c) disclosure or use of a trade secret of another without express or implied consent by a person who:

(i) used improper means to acquire knowledge of the trade secret; or

(ii) at the time of disclosure or use, knew or had reason to know that his knowledge of the trade secret was:

(A) derived from or through a person who had utilized improper means to acquire it;

(B) acquired by mistake or under circumstances giving rise to a duty to maintain its secrecy or limit its use; or

(C) derived from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use; or

(iii) before a material change of his position, knew or had reason to know that it was a trade secret and that knowledge of it had been acquired by accident or mistake.

(3) "Owner" means the person or entity in whom or in which rightful legal or equitable title to the trade secret is reposed.

(4) "Person" means an individual, corporation, business trust, estate, trust, partnership, association, joint venture, government, governmental subdivision or agency, or any other legal or commercial entity.

(5) "Trade secret" means:

(a) information including, but not limited to, a formula, pattern, compilation, program, device, method, technique, product, system, or process, design, prototype, procedure, or code that:

(i) derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by the public or any other person who can obtain economic value from its disclosure or use, and

(ii) is the subject of efforts that are reasonable under the circumstances to maintain its secrecy.

(b) A trade secret may consist of a simple fact, item, or procedure, or a series or sequence of items or procedures which, although individually could be perceived as relatively minor or simple, collectively can make a substantial difference in the efficiency of a process or the production of a product, or may be the basis of a marketing or commercial strategy. The collective effect of the items and procedures must be considered in any analysis of whether a trade secret exists and not the general knowledge of each individual item or procedure.

HISTORY: 1997 Act No. 38, Section 1, eff May 21, 1997.



SECTION 39-8-30. Trade secrets; employees' obligation to refrain from disclosing; civil actions and remedies.

(A) A trade secret endures and is protectable and enforceable until it is disclosed or discovered by proper means.

(B) Every employee who is informed of or should reasonably have known from the circumstances of the existence of any employer's trade secret has a duty to refrain from using or disclosing the trade secret without the employer's permission independently of and in addition to any written contract of employment, secrecy agreement, noncompete agreement, nondisclosure agreement, or other agreement between the employer and the employee.

(C) A person aggrieved by a misappropriation, wrongful disclosure, or wrongful use of his trade secrets may bring a civil action to recover damages incurred as a result of the wrongful acts and to enjoin its appropriation, disclosure, use, or wrongful acts pertaining to the trade secrets.

(D) A contractual duty not to disclose or divulge a trade secret, to maintain the secrecy of a trade secret, or to limit the use of a trade secret must not be considered void or unenforceable or against public policy for lack of a durational or geographical limitation.

(E) This chapter applies to any and all civil remedies which are based upon misappropriation of a trade secret or upon protection of a trade secret except as provided in Section 39-8-110(B) and (C).

HISTORY: 1997 Act No. 38, Section 1, eff May 21, 1997.



SECTION 39-8-40. Recovery of actual damages; exemplary damages.

(A) A complainant is entitled to recover actual damages for misappropriation of trade secrets. A material and prejudicial change of position before acquiring knowledge or reason to know of misappropriation may render full monetary recovery inequitable and may form the basis for reducing monetary recovery.

(B) Damages may include both the actual loss caused by misappropriation or the unjust enrichment caused by misappropriation that is not taken into account in computing actual loss. In lieu of damages measured by any other methods, the damages caused by misappropriation may be measured by imposition of liability for a reasonable royalty for a misappropriator's unauthorized disclosure or use of a trade secret.

(C) Upon a finding of wilful, wanton, or reckless disregard of the plaintiff's rights, the court may award separate exemplary damages in an amount not exceeding twice any award made under subsection (A).

HISTORY: 1997 Act No. 38, Section 1, eff May 21, 1997.



SECTION 39-8-50. Injunctions against actual or threatened misappropriations.

(A) Actual or threatened misappropriation may be enjoined. Upon application to the court, an injunction shall be terminated when the trade secret has ceased to exist, but the injunction may be continued for an additional reasonable period of time in order to eliminate commercial advantage that otherwise would be derived from the misappropriation. Such reasonable period of time shall take into account the average rate of business growth that would have been gained from nonmisappropriated use of the misappropriated trade secret.

(B) In exceptional circumstances, an injunction may condition future use upon payment of a reasonable royalty for no longer than the period of time for which use could have been prohibited. Exceptional circumstances include, but are not limited to, a material and prejudicial change of position before acquiring knowledge or reason to know of misappropriation that renders a prohibitive injunction inequitable.

(C) In appropriate circumstances, affirmative acts to protect a trade secret may be compelled by court order.

HISTORY: 1997 Act No. 38, Section 1, eff May 21, 1997.



SECTION 39-8-60. Preservation of secrecy during discovery proceedings of civil actions; substantial need defined.

(A) In an action under this chapter, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting protective orders in connection with discovery proceedings, holding hearings in-camera, sealing the records of the action, and ordering any person involved in the litigation not to disclose an alleged trade secret without prior court approval.

(B) In any civil action where discovery is sought of information designated by its holder as a trade secret, before ordering discovery a court shall first determine whether there is a substantial need by the party seeking discovery for the information.

"Substantial need" as used in this section means:

(1) the allegations in the initial pleading setting forth the factual predicate for or against liability have been plead with particularity;

(2) the information sought is directly relevant to the allegations plead with particularity in the initial pleading;

(3) the information is such that the proponent of the discovery will be substantially prejudiced if not permitted access to the information; and

(4) a good faith basis exists for the belief that testimony based on or evidence deriving from the trade secret information will be admissible at trial.

(C) Direct access to computer databases containing trade secret information, so-called "real time" discovery, shall not be ordered by the court unless the court finds that the proponent of the discovery cannot obtain this information by any other means and provided that the information sought is not subject to any privilege.

(D) Upon motion of the holder of the trade secret information, a court may condition the production of trade secret information on the posting of an appropriate bond.

(E) Information produced pursuant to this section must be governed by an appropriate written protective order of the court.

(F) Information produced pursuant to this section may only be disclosed to persons identified in the written protective order of the court and may be used or disclosed only in the action in which it is produced. Litigation-sharing orders pertaining to trade secret information must not be entered by the court.

(G) A person receiving trade secret information pursuant to this section is subject to the jurisdiction of the courts of this State.

(H) When information produced pursuant to this section is discussed or otherwise disclosed at a trial or hearing, the owner of the produced trade secret information is allowed to obtain individually signed confidentiality agreements from all parties that are present in the courtroom or are party to any procedures where trade secret information is discussed, presented, or otherwise made known to any party not already under a confidentiality agreement with the trade secret owner.

(I) All trade secret information and any copies, duplicates, or other writings which reflect or contain the trade secret information, or excerpts therefrom, must be returned to the holder of the trade secrets at the conclusion of the litigation.

(J) This section applies to any civil action brought within or without this State where discovery is sought of trade secret information present in this State.

HISTORY: 1997 Act No. 38, Section 1, eff May 21, 1997.



SECTION 39-8-70. Time limit for bringing action.

An action for misappropriation must be brought within three years after the misappropriation is discovered or by the exercise of reasonable diligence should have been discovered. For the purposes of this section, a continuing misappropriation constitutes a single claim.

HISTORY: 1997 Act No. 38, Section 1, eff May 21, 1997.



SECTION 39-8-80. Bad faith; award of attorney's fees.

If (1) a claim of misappropriation is made in bad faith, (2) a motion to terminate an injunction is made or resisted in bad faith, or (3) wilful misappropriation exists, the court may award reasonable attorney's fees to the prevailing party.

HISTORY: 1997 Act No. 38, Section 1, eff May 21, 1997.



SECTION 39-8-90. Persons guilty of stealing trade secrets; criminal penalties.

(A) A person, with intent to or reason to believe that it will injure an owner and benefit a person other than the owner, shall be fined not more than $100,000 or imprisoned not more than ten years, or both, if he:

(1) steals, wrongfully appropriates, takes, carries away, or conceals, or by fraud, artifice, or deception obtains trade secrets;

(2) wrongfully copies, duplicates, sketches, draws, photographs, downloads, uploads, alters, destroys, photocopies, replicates, transmits, delivers, sends, mails, communicates, or conveys trade secrets;

(3) receives, buys, or possesses trade secrets, knowing the trade secrets have been obtained by any means described in items (1) or (2);

(4) attempts to commit any offense described in items (1) through (3);

(5) wrongfully solicits another to commit any offense described in items (1) through (3); or

(6) conspires with one or more other persons to commit any offense described in items (1) through (3), and where one of the conspirators performs an act to further the conspiracy.

(B) In a prosecution for any violation of subsection (A) of this section the court must, pursuant to Section 39-8-100, preserve the secrecy of an alleged trade secret.

HISTORY: 1997 Act No. 38, Section 1, eff May 21, 1997.



SECTION 39-8-100. Criminal proceedings; finding of disclosure of trade secrets; issuance of protective order.

(A) If the court finds that a trade secret may be disclosed during a criminal proceeding, the court must issue a protective order limiting the use and dissemination of the trade secret including, but not limited to, articles disclosing that secret, provided that the issuance of a protective order would not conceal fraud or work an injustice. The protective order may, in the court's discretion, include the following provisions:

(1) that the information produced pursuant to this section may be disclosed only to persons identified in the written protective order of the court and may be used or disclosed only in the action in which it is produced;

(2) that the defendant may view the secret only in the presence of his counsel or at counsel's office;

(3) that a party seeking to show the trade secret, or articles containing the trade secret, to a person not designated by the protective order must first obtain court approval to do so.

(a) The court must require that the person receiving the trade secret do so only in the presence of counsel for the party requesting protection.

(b) The court must require the person receiving the trade secret to sign a copy of the protective order and a confidentiality agreement with the trade secret owner and to agree to be bound by its terms. The order may include a provision recognizing the owner of the trade secret to be a third-party beneficiary of that agreement.

(c) The court shall require a party seeking disclosure to an expert to provide that expert's name, employment history, and any other relevant information to the court for examination. The court must evaluate the expert and determine whether the expert poses a significant risk of compromise.

(4) that no articles disclosing the trade secret may be filed or otherwise made a part of the court record available to the public without approval of the court and prior notice to the owner of the secret. The owner of the secret may give permission to accept the notice on the owner's behalf;

(5) other orders as the court considers necessary to protect the integrity of the trade secret.

(B) During proceedings where trade secrets may be disclosed, the court may, in its discretion, take other appropriate measures to protect against disclosure of trade secrets.

HISTORY: 1997 Act No. 38, Section 1, eff May 21, 1997.



SECTION 39-8-110. Chapter's effect on conflicting tort, restitutionary and other laws; effect on other remedies.

(A) Except as provided in subsections (B) and (C), this chapter displaces conflicting tort, restitutionary, and other law of this State providing civil remedies for misappropriation of a trade secret.

(B) This chapter does not affect:

(1) contractual remedies, whether or not based upon misappropriation of a trade secret or protection of a trade secret;

(2) the provisions of the South Carolina Tort Claims Act.

(C) Any and all other civil remedies that are not based upon misappropriation of a trade secret or upon protection against misappropriation of a trade secret are governed by the rules of procedure, rules of evidence, regulations, and the common law applicable to the administrative law tribunal or court where the action is filed.

HISTORY: 1997 Act No. 38, Section 1, eff May 21, 1997.



SECTION 39-8-120. Severability.

If any provision of this chapter or its application to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are severable.

HISTORY: 1997 Act No. 38, Section 1, eff May 21, 1997.



SECTION 39-8-130. Retroactive application of chapter.

This chapter does not apply to a misappropriation occurring before July 1, 1997, or a continuing misappropriation that began before July 1, 1997.

HISTORY: 1997 Act No. 38, Section 1, eff May 21, 1997.






CHAPTER 9 - WEIGHTS AND MEASURES

SECTION 39-9-10. Short title.

This chapter is entitled the "Uniform Weights and Measures Law".

HISTORY: 1962 Code Section 66-151; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-20. Definitions.

When used in this chapter:

(1) "Weights or measures", or both, means all weights and measures of every kind, instruments, and devices for weighing and measuring and an appliance and accessories associated with the instruments and devices.

(2) "Weight" as used in connection with a commodity or service means net weight. It means net drained weight when a commodity is sold by drained weight.

(3) "Correct" as used in connection with weights and measures means conformance to all applicable requirements of this chapter.

(4) "Primary standards" means the physical standards of South Carolina which serve as the legal reference from which all other standards and weights and measures are derived.

(5) "Secondary standards" means the physical standards traceable to the primary standards through comparisons using acceptable laboratory procedures and used in the enforcement of weights and measures law and regulations.

(6) "Commissioner" means the Commissioner of Agriculture of South Carolina.

(7) "Person" means both plural and singular, as applicable, and includes individuals, partnerships, corporations, companies, societies, and associations.

(8) "Sale from bulk" means the sale of commodities when the quantity is determined at the time of sale.

(9)(a) Except as modified by application of the uniform packaging and labeling regulation, "package", standard or random, means a commodity:

(i) enclosed in a container or wrapped in any manner in advance of wholesale or retail sale; or

(ii) whose weight or measure has been determined in advance of wholesale or retail sale.

(b) An individual item or lot of a commodity on which there is marked a selling price based on an established price for each unit of weight or measure is considered a package.

(10) "Net weight" means the weight of a commodity excluding materials, substances, or items not considered to be part of the commodity. Materials, substances, or items not considered to be part of the commodity include, but are not limited to, containers, conveyances, bags, wrappers, packaging materials, labels, individual piece coverings, decorative accompaniments, and coupons, except, depending on the type of service rendered, packaging materials may be considered to be part of the service. The service of shipping includes the weight of packaging materials.

(11) "Random weight" package means a package that is one of a lot, shipment, or delivery of packages of the same commodity with no fixed pattern of weights.

(12) "Standard weight" package means a package that is one of a lot, shipment, or delivery of packages of the same commodity with identical net contents declarations.

HISTORY: 1962 Code Section 66-152; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-30. Certain weighing devices shall be subject to standards and inspection.

When a fee is paid for service rendered by a weighing device, the weighing device is subject to the standards and the inspection provided by this chapter, and the person owning or operating the device is subject to its penalties.

HISTORY: 1962 Code Section 66-152.1; 1953 (48) 322; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-40. Systems of weights and measures which are recognized; definitions and tables published by National Institute of Standards and Technology shall govern.

The system of weights and measures in customary use in the United States and the metric system of weights and measures are jointly recognized, and one or both of these systems must be used for all commercial purposes in the State. The definitions of basic units of weights and measures, the tables of weight and measure, and weights and measures equivalents published by the National Institute of Standards and Technology are recognized and govern weighing and measuring equipment and transactions in the State.

HISTORY: 1962 Code Section 66-153; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-50. State's primary standards; verification of secondary standards.

Weights and measures traceable to the United States prototype standards supplied by the federal government, or approved as being satisfactory by the National Institute of Standards and Technology, are the state's primary standards of weights and measures and must be maintained in a calibration prescribed by the institute. All secondary standards may be prescribed by the Commissioner of Agriculture and must be verified upon their initial receipt and as often as considered necessary by the commissioner.

HISTORY: 1962 Code Section 66-154; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-60. Specifications, tolerances and other technical requirements for commercial, law enforcement, data gathering, and other weighing and measuring devices.

The specifications, tolerances, and other technical requirements for commercial, law enforcement, data gathering, and other weighing and measuring devices adopted by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology Handbook 44, "Specifications, Tolerances, and Other Technical Requirements for Commercial Weighing and Measuring Devices", and its supplements and revisions, apply to commercial weighing and measuring devices in the State, except as modified or rejected by regulation.

HISTORY: 1962 Code Section 66-155; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-62. Requirements for packaging and labeling of commodities.

The Uniform Packaging and Labeling Regulations adopted by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology Handbook 130, "Uniform Laws and Regulations", and its supplements and revisions, apply to packaging and labeling in the State, except as modified or rejected by regulation.

HISTORY: 1994 Act No. 501, Section 1, eff August 25, 1994.



SECTION 39-9-64. Requirements for method of sale of commodities.

The Uniform Regulation for the Method of Sale of Commodities adopted by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology Handbook 130, "Uniform Laws and Regulations", and its supplements and revisions, apply to the method of sale of commodities in the State, except as modified or rejected by regulation.

HISTORY: 1994 Act No. 501, Section 1, eff August 25, 1994.



SECTION 39-9-65. Requirements for registration of servicepersons and service agencies for commercial weighing and measuring devices.

The Uniform Regulation for the Voluntary Registration of Servicepersons and Service Agencies for Commercial Weighing and Measuring Devices adopted by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology Handbook 130, "Uniform Laws and Regulations", and its supplements and revisions, apply to the registration of servicepersons and service agencies in the State, except as modified or rejected by regulation.

HISTORY: 1994 Act No. 501, Section 1, eff August 25, 1994.



SECTION 39-9-66. Requirements for type evaluation.

The Uniform Regulations for National Type Evaluation as adopted by the National Conference on Weights and Measures and published in the National Institute of Standards and Technology Handbook 130, "Uniform Laws and Regulations", and its supplements and revisions, apply to type evaluation in the State, except as modified or rejected by regulation.

HISTORY: 1994 Act No. 501, Section 1, eff August 25, 1994.



SECTION 39-9-68. Functions of Department of Agriculture Consumer Services Division; fee for calibrations performed for private sector entities.

The Department of Agriculture Consumer Services Division is charged with, but is not limited to, performing the following functions in connection with weights and measures on behalf of the citizens of the State:

(1) assuring that weights and measures in commercial service within the State are suitable for their intended use, properly installed, and accurate and are so maintained by their owner or user;

(2) preventing unfair or deceptive dealing by weight or measure in a commodity or service advertised, packaged, sold, or purchased within this State;

(3) making available to all users of physical standards or weighing and measuring equipment the precision calibration and related metrological certification capabilities of the weights and measures facilities of the division;

(4) promoting uniformity, to the extent practicable and desirable, between weights and measures requirements of this State and those of other states and federal agencies;

(5) encouraging desirable economic growth while protecting the consumer through the adoption by regulation of weights and measures requirements necessary to assure equity among buyers and sellers.

The Department of Agriculture shall charge a fee of forty-five dollars an hour based on a fee schedule for all calibrations performed for private sector entities by the Metrology Laboratory authorized by subsection (3). Revenues generated by these fees shall be used by the department to offset expenses incurred in operating the Metrology Laboratory.

HISTORY: 1994 Act No. 501, Section 1, eff August 25, 1994; 2008 Act No. 353, Section 2, Pt 7C, eff July 1, 2009.



SECTION 39-9-70. Duties of Commissioner of Agriculture.

The Commissioner of Agriculture shall:

(1) maintain traceability of the state standards to the national standards in the possession of the National Institute of Standards and Technology;

(2) enforce this chapter;

(3) issue reasonable regulations for the enforcement of this chapter which have the force of law;

(4) establish standards of weight, measure, or count, reasonable standards of fill, and standards for the presentation of unit cost information for a packaged commodity, as necessary;

(5) grant exemptions from this chapter or regulations promulgated pursuant to it when appropriate to the maintenance of good commercial practices within the State;

(6) conduct investigations necessary to ensure compliance with this chapter;

(7) delegate to appropriate personnel any of these responsibilities necessary for the proper administration of his office;

(8) test annually the standards of weight and measure used by a municipality or county within the State and approve them when found to be correct;

(9) inspect and test weights and measures kept, offered, or exposed for sale;

(10) inspect and test to ascertain if they are correct weights and measures commercially used in:

(a) determining the weight, measure, or count of commodities or things sold, or offered or exposed for sale, on the basis of weight, measure, or count; or

(b) computing the basic charge or payment for services rendered on the basis of weight, measure, or count;

(11) test all weights and measures used in checking the receipt or disbursement of supplies in every institution for the maintenance of which funds are appropriated by the General Assembly;

(12) approve for use and may mark weights and measures found to be correct and shall reject and mark as rejected weights and measures found to be incorrect. Rejected weights and measures may be seized if not corrected within the time specified or if used or disposed of in a manner not specifically authorized. The commissioner shall condemn and may seize weights and measures found to be incorrect that are not capable of being made correct;

(13) weigh, measure, or inspect packaged commodities kept, offered, or exposed for sale, sold, or in the process of delivery to determine whether they contain the amounts represented and whether they are kept, offered, or exposed for sale in accordance with this chapter or regulations promulgated pursuant to it. In carrying out this section, the commissioner shall employ recognized sampling procedures designated in the National Institute of Standards and Technology Handbook 133, "Checking the Net Contents of Packaged Goods".

(14) prescribe by regulation the appropriate term or unit of weight or measure to be used whenever the commissioner determines an existing practice of declaring the quantity of a commodity or setting charges for a service by weight, measure, numerical count, time, or combination, of them does not facilitate value comparisons by consumers or offers an opportunity for consumer confusion;

(15) allow reasonable variations from the stated quantity of contents which must include those caused by loss or gain of moisture during the course of good distribution practice or by unavoidable deviations in good manufacturing practice only after the commodity has entered intrastate commerce;

(16) provide for the training of weights and measures personnel and also may establish minimum training and performance requirements which must be met by all weights and measures county, municipal, or state personnel. The commissioner may adopt the training standards of the National Conference on Weights and Measures National Training Program.

HISTORY: 1962 Code Section 66-156; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-80. Inspection and testing of moisture meters.

Moisture meters or other measuring devices used to determine the moisture content of grain or soybeans offered or exposed for sale must be inspected and tested within six months before November first each year and at other times determined by the Department of Agriculture in the same manner provided by law for the testing of scales by the department. The department may promulgate regulations necessary to carry out this section.

HISTORY: 1962 Code Section 66-156.1; 1973 (58) 434; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-90. Powers of Commissioner of Agriculture.

When necessary for the enforcement of this chapter or regulations promulgated pursuant to it, the commissioner may:

(1) enter commercial premises during normal business hours. If the premises are not open to the public, he first shall present his credentials and obtain consent before making entry. If entry is denied, he may apply for a search warrant from a person authorized to issue it;

(2) issue stop-use, hold, and removal orders with respect to weights and measures commercially used and to packaged commodities or bulk commodities kept, offered, or exposed for sale;

(3) seize for use as evidence without formal warrant an incorrect or unapproved weight, measure, package, or commodity found to be used, retained, offered, or exposed for sale or sold in violation of this chapter or regulations promulgated pursuant to it;

(4) stop a commercial vehicle and after presentation of his credentials inspect the contents and require the person in charge of that vehicle to produce documents in his possession concerning the contents and proceed with the vehicle to some specified place for inspection.

HISTORY: 1962 Code Section 66-157; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-100. Powers and duties of county and municipal weights and measures officials.

Weights and measures officials appointed for a county or municipality have the duties and powers enumerated in this chapter, except duties and powers reserved to the State by law or regulation. These powers and duties extend to their respective jurisdictions, except the jurisdiction of a county official does not extend to a municipality for which a weights and measures official has been appointed. No requirement set forth by local agencies may be less stringent than or in conflict with state requirements.

HISTORY: 1962 Code Section 66-158; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-110. Selling less or taking more than quantity represented prohibited.

No person may:

(1) sell, offer, or expose for sale less than the quantity represented;

(2) take more than the represented quantity when, as buyer, he furnishes the weight or measure by means of which the quantity is determined; or

(3) represent the quantity in a manner calculated or tending to mislead or deceive another person.

HISTORY: 1962 Code Section 66-159; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-120. Misrepresentation of price prohibited; display of price including fraction of a cent.

No person may misrepresent the price of a commodity or service sold, offered, exposed, or advertised for sale by weight, measure, or count nor represent the price in any manner calculated or tending to mislead or deceive a person. Whenever an advertised, posted, or labeled price for each unit of weight, measure, or count includes a fraction of a cent, all elements of a fraction must be displayed prominently, and the numerals expressing the fraction must be immediately adjacent to, of the same general design and style as, and at least one-half the height and width of the numerals representing the whole cent.

HISTORY: 1962 Code Section 66-160; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-130. Standard cord-equivalent weights for pulpwood.

(A) Pulpwood sold in South Carolina by weight must be based on the following weights as standard cord equivalents:

(1) hardwood:

(a) soft hardwoods: 5,450 pounds;

(b) hard hardwoods: 6,200 pounds;

(c) mixed hardwoods: 5,800 pounds;

(2) pine: all counties: 5,350 pounds.

(B) For purposes of this section hard hardwoods include oaks, hickorys, pecans, persimmon, ironwood, locusts, holly, dogwood, chinaberrys, and cherry. Others are classified as soft hardwoods.

(C) A person violating this section, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days.

HISTORY: 1962 Code Section 66-160.1; 1970 (56) 1964; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-140. Measures by which commodities shall be sold.

(A) Except as otherwise provided by the Commissioner of Agriculture or by firmly established trade custom and practice, commodities:

(1) in liquid form must be sold by liquid measure or by weight;

(2) not in liquid form must be sold only by weight, measure, or count.

(B) The method of sale must provide accurate and adequate quantity information that permits the buyer to make price and quantity comparisons.

HISTORY: 1962 Code Section 66-161; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-150. Delivery ticket shall accompany certain bulk sales and bulk deliveries; information to be contained on ticket.

Bulk sales in which the buyer and seller both are not present to witness the measurement, bulk deliveries of heating fuel, other bulk sales specified by regulation of the Department of Agriculture must be accompanied by a delivery ticket containing the following information:

(1) name and address of the vendor and purchaser;

(2) date delivered;

(3) quantity delivered and the quantity upon which the price is based, if this differs from the delivered quantity including, but not limited to, temperature compensated sales;

(4) unit price unless otherwise agreed upon by the buyer and seller;

(5) identity in the most descriptive terms commercially practicable including quality representation made in connection with the sale;

(6) count of individually wrapped packages, if more than one, for commodities bought from bulk but delivered in packages.

HISTORY: 1962 Code Section 66-162; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-160. Information which shall appear on packages.

Except as otherwise provided in this chapter or by regulations promulgated pursuant to it, a random or standard package kept for the purpose of sale or offered or exposed for sale must bear on the outside of the package a definite, plain, and conspicuous declaration of:

(1) identity of the commodity in the package, unless it easily may be identified through the wrapper or container;

(2) quantity of contents in terms of weight, measure, or count;

(3) name and place of business of the manufacturer, packer, or distributor for a package kept, offered, or exposed for sale in a place other than on the premises where packed.

HISTORY: 1962 Code Section 66-163; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-170. Situation in which package shall show price per single unit of weight.

In addition to the declarations required by Section 39-9-160, a package being one of a lot containing random weights of the same commodity, when it is offered or exposed for sale at retail, must bear on the outside of the package a plain and conspicuous declaration of the price for each kilogram or pound and the total selling price of the package.

HISTORY: 1962 Code Section 66-164; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-180. Declaration of quantity required in advertisement stating retail price.

Whenever a packaged commodity is advertised with the retail price stated, there must be associated closely and conspicuously with the retail price a declaration of quantity as required by law or regulation to appear on the package. Where a dual declaration is required, only the declaration that sets forth the quantity in terms of the smaller unit of weight or measure must appear in the advertisement.

HISTORY: 1962 Code Section 66-165; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-190. Acts which constitute offer to sell leaf tobacco; weights and measures in tobacco auction warehouse.

When leaf tobacco is placed on the floor of a leaf tobacco warehouse in a line or row according to custom in the warehouse preceding the actual sale, this act on the part of a person, firm, or corporation must be construed as offering the tobacco for sale, and the tobacco is offered for sale.

(1) No basket, sheet, or container may be used in a tobacco auction warehouse which deviates from the established average weight by a weight in excess of one pound over or under. The average weight must be established by weighing one hundred baskets, sheets, or containers picked at random, and this weight must be divided by one hundred. The average weight must be posted on the scale or scale house in a plain and conspicuous place. Each basket, sheet, or container in the warehouse which does not conform to this requirement must be removed from the premises or destroyed by the operators of the warehouse. Each warehouse must be equipped with a metal test weight which must be equal in weight to the established and posted weight of the basket, sheet, or container. The test weight must be used by the weighmaster in making allowance for the basket, sheet, or container when setting total tare on tare beam of scale to protect himself in the issuing of weight certificates provided for in Chapter 11 of this title.

(2) Warehouse trucks must be of the same weight, and weight needed to bring about this result must be attached permanently by a bolt. The weight must be painted, stenciled, or otherwise conspicuously marked on each truck and also must be posted on the scale or scale house.

(3) If the "even pound" system is used in the buying and selling of tobacco on the warehouse floor, the nearest "even pound" on indicator, dial, or beam must be used.

(4) A tolerance not exceeding two pounds on each basket, sheet, or container of tobacco weighing not more than one hundred fifty pounds and a tolerance of four pounds on each basket, sheet, or container of tobacco weighing more than one hundred fifty pounds must be considered a reasonable variation in weight. The variation is allowable only when supported by the facts in each case and applicable to each individual basket, sheet, or container of tobacco. Allowance must not be made for variations in weight on baskets, sheets, or containers erroneously weighed or illegally packed.

(5) A buyer of leaf tobacco at auction who makes a claim for an adjusted settlement with a warehouse, based on reweighing done by a licensed weighmaster, shall present his claim in writing to the warehouseman within twenty-four hours after the purchase of the tobacco. A warehouseman may require of the buyer that a claim for an adjusted settlement must be based upon reweights established by the weighmaster who originally weighed the tobacco on scales of tested accuracy.

HISTORY: 1962 Code Section 66-166; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-200. Unlawful acts.

No person may:

(1) use or have in possession for use in commerce an incorrect weight or measure;

(2) sell or offer for sale for use in commerce an incorrect weight or measure;

(3) remove a tag, seal, or mark from a weight or measure without specific written authorization from the proper authority;

(4) hinder or obstruct a weights and measures official in the performance of his duties;

(5) violate this chapter or regulations promulgated pursuant to it.

HISTORY: 1962 Code Section 66-167; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-203. Civil penalties; civil action to recovery penalty.

A person who by himself, by his servant or agent, or as the servant or agent of another person commits one or more of the acts enumerated in Section 39-9-200 may be subject to a civil penalty. A civil action may be brought by the Commissioner of Agriculture in a court of competent jurisdiction to recover a civil penalty of not less than:

(1) one hundred nor more than two hundred dollars for a first offense;

(2) two hundred fifty nor more than five hundred dollars for a second offense within two years from the date of the first offense;

(3) one thousand nor more than five thousand dollars for a third offense within two years from the date of the first offense.

HISTORY: 1994 Act No. 501, Section 1, eff August 25, 1994.



SECTION 39-9-206. Administrative hearing before assessment of a civil penalty; amount of penalty.

(A) Subject to appropriate judicial review, upon a violation of this chapter, the Commissioner of Agriculture or his designee may conduct an administrative hearing and, upon notice and an opportunity to be heard, may assess a civil penalty of not less than:

(1) one hundred nor more than two hundred dollars for a first offense;

(2) two hundred fifty nor more than five hundred dollars for a second offense within two years from the date of the first offense;

(3) one thousand nor more than five thousand dollars for a third offense within two years from the date of the first offense.

(B) A civil penalty collected under this chapter must be transmitted to the State Treasurer for deposit in a fund to be used by the Department of Agriculture.

HISTORY: 1994 Act No. 501, Section 1, eff August 25, 1994.



SECTION 39-9-208. Unlawful acts; criminal penalties.

(A) A person who commits one or more of the acts enumerated in Section 39-9-200 is guilty of a misdemeanor, and, upon a first conviction, must be fined not less than two hundred nor more than five hundred dollars or imprisoned not more than three months, or both. Upon a subsequent conviction, he must be fined not less than five hundred nor more than one thousand dollars or imprisoned not more than one year, or both.

(B) A person who performs one or more of the following acts is guilty of a felony and, upon conviction, must be fined not less than ten thousand dollars or imprisoned not more than ten years, or both:

(1) intentionally violates this chapter or regulations promulgated pursuant to it;

(2) is convicted under subsection (A) more than three times in a two-year period;

(3) uses or has in possession a device which has been altered to facilitate fraud.

HISTORY: 1994 Act No. 501, Section 1, eff August 25, 1994.



SECTION 39-9-210. Restraining orders, temporary or permanent injunctions.

The Commissioner of Agriculture may apply to a court of competent jurisdiction for a restraining order or temporary or permanent injunction restraining a person from violating this chapter.

HISTORY: 1962 Code Section 66-168; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-220. Presumption as to use of weight, measure or weighing or measuring device.

Whenever there exists a weight or measure or weighing or measuring device in or about a place in which or from which buying or selling commonly is carried on, there is a rebuttable presumption that the weight or measure or weighing or measuring device is used regularly for the business purposes of that place.

HISTORY: 1962 Code Section 66-169; 1971 (57) 241; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-230. Implementation of metric system; duties of Commissioner of Agriculture; advisory committee.

The Commissioner of Agriculture has general advisory authority over the implementation of the metric system in this State. To assist in the implementation there is created a nine member advisory committee including the executive officers or their designated staff member from the State Law Enforcement Division, the State Commission on Higher Education, the State Board for Technical and Comprehensive Education, the State Department of Education, the South Carolina Department of Transportation, State Department of Public Safety, the Department of Commerce, one member appointed by the Governor who is associated with the textile industry and serves without compensation, and one member appointed by the Governor from his staff. If a designated member ceases to be on the staff of the state agencies provided in this section, he no longer is a member of the advisory committee, and the executive officer shall serve or designate another member of his staff to serve on the committee. Members of the committee serve until this section and Section 39-9-240 have been implemented fully. The Commissioner of Agriculture, with the assistance and recommendations of the committee, shall:

(1) formulate a suggested program necessary to plan for the gradual implementation in the commerce of this State to the metric system;

(2) provide to the General Assembly recommendations for achieving conversion of units of measurement as used in this State to the metric system;

(3) encourage all state departments, divisions, agencies, boards, and commissions having authority or responsibility in matters concerning standards of weights and measurement to initiate planning for the gradual conversion to and implementation of the metric system of weights and measures of this State.

HISTORY: 1977 Act No. 234 Section 2; 1993 Act No. 181, Section 846, eff July 1, 1993; 1994 Act No. 501, Section 2, eff August 25, 1994.



SECTION 39-9-240. Metric Education Committee.

A Metric Education Committee consisting of the Superintendent of the State Department of Education or his representative, the Chairman of the State Board for Technical and Comprehensive Education or his representative, and the Chairman of the State Commission on Higher Education or his representative shall develop and encourage implementation of a metric education plan within initial emphasis on the immediate requirements of the commercial and industrial community and a long-range plan of public education.

HISTORY: 1977 Act No. 234 Section 3; 1994 Act No. 501, Section 2, eff August 25, 1994.






CHAPTER 11 - PUBLIC WEIGHMASTERS

SECTION 39-11-10. Administration of chapter.

The provisions of this chapter shall be administered by the Commissioner of Agriculture or his duly authorized agents.

HISTORY: 1962 Code Section 66-171; 1967 (55) 512.



SECTION 39-11-20. "Public weighmaster" defined.

(A) "Public weighmaster" is:

(1) Any person licensed by the Commissioner of Agriculture to weigh, measure, or count any commodity and issue for it a statement or memorandum of the weight, measure, or count accepted as the accurate weight or measure or count.

(2) Any person engaged in the business of public weighing or measuring for hire or award.

(3) Any person engaged in the business of buying or selling grain or soybeans who uses a moisture meter or other measuring device to determine the moisture content of these commodities.

(4) Any person who weighs, measures, or counts any commodity and declares the weight or measurement to be the true and accurate weight or measurement upon which the purchase, sale, or exchange of the commodity is based and received compensation for the act.

(B) The following may not be construed to be public weighmasters:

(1) Retailers weighing or measuring commodities for sale by them at retail directly to consumers.

(2) A person weighing, measuring, or counting property, produce, commodities or articles on which property, produce, commodity or article the package net weight is declared in conformity with the South Carolina weights and measures law.

(3) Employees of the South Carolina Department of Agriculture authorized to perform their department's duties.

HISTORY: 1962 Code Section 66-172; 1967 (55) 512; 1971 (57) 498; 1973 (58) 434; 1997 Act No. 30, Section 1, eff May 21, 1997.



SECTION 39-11-30. Registration of weighmasters.

Each public weighmaster shall pay a registration fee of five dollars to the Department of Agriculture for the privilege of operating in the locality of his principal place of business. All employees designated by a registered and approved public weighmaster also are covered under the provisions of this chapter.

HISTORY: 1962 Code Section 66-173; 1967 (55) 512; 2010 Act No. 260, Section 1, eff June 11, 2010.



SECTION 39-11-60. Length of registration.

Notwithstanding another provision of law, registrations and renewals for public weighmasters shall be for three years.

HISTORY: 1962 Code Section 66-175.1; 1971 (57) 498; 2010 Act No. 260, Section 2, eff June 11, 2010.



SECTION 39-11-80. Refusal or revocation of license.

The Commissioner of Agriculture, after a hearing, may refuse to issue or may revoke a public weighmaster license issued to any person who cannot capably or reliably perform the duties of a public weighmaster, and he, after a hearing, may refuse to renew a public weighmaster license to any person who has not capably or reliably performed the duties of a public weighmaster.

HISTORY: 1962 Code Section 66-177; 1967 (55) 512; 2010 Act No. 260, Section 3, eff June 11, 2010.



SECTION 39-11-90. Limited licenses for public officers and employees.

The Commissioner may, upon request and without charge, issue a limited license as a licensed public weighmaster to any qualified officer or employee of a city or county of this State or of a State commission, board, institution, or agency, authorizing such officer or employee to act as a licensed public weighmaster only within the scope of his official employment in the case of an officer or employee of a city or county or only for and on behalf of the State commission, board, institution, or agency in the case of an officer or employee thereof.

HISTORY: 1962 Code Section 66-178; 1967 (55) 512.



SECTION 39-11-100. Public weighmaster stamp.

Each public weighmaster shall obtain a public weighmaster stamp for stamping weight or measure certificates. The public weighmaster stamp is the property of the State and must be forfeited and returned to the Department of Agriculture upon termination of the performance of the duties as public weighmaster.

Each public weighmaster registered under this chapter shall obtain from the Commissioner of Agriculture the stamp as provided in this chapter and pay for the stamp at actual cost to the State. The Commissioner of Agriculture shall prescribe the form and design of the weighmaster stamp.

Monies collected under this section must be deposited with the State Treasurer and expended for the purpose described in this section. All stamps issued to the public weighmasters must be paid for from this fund.

Stamps returned to the Commissioner of Agriculture must be defaced and destroyed or otherwise disposed of by the Department of Agriculture.

The public weighmaster stamp is a recognized authority of accuracy, and the stamp must be applied to all weight or measure certificates at the time of issuance, if requested by the customer to whom the certificate is issued.

HISTORY: 1962 Code Section 66-179; 1967 (55) 512; 1989 Act No. 76, Section 1, eff May 10, 1989.



SECTION 39-11-110. Issuance of certificates by weighmasters; records.

It shall be the duty of every public weighmaster registered under this chapter to issue a certificate of weight, measure, count, recording or readings on forms approved by the Commissioner of Agriculture to enforce the provisions of this chapter together with rules and regulations relating thereto. All public weighmasters shall keep and preserve, as records, for a period of one year from date of issuance unless otherwise specified in regulations authorized by the Commissioner of Agriculture, copies of all certificates issued upon public weighings, measurings, or counts. These records shall at all times be open for inspection by the Commissioner of Agriculture or by his authorized representatives.

HISTORY: 1962 Code Section 66-180; 1967 (55) 512.



SECTION 39-11-120. Contents of certificates; penalty for alterations.

Certificates of weights and measures issued by public weighmasters shall contain the accurate and correct weight or measure or count of any and all commodities or products weighed or measured or counted. Any public weighmaster who alters the certificate is guilty of a misdemeanor.

HISTORY: 1962 Code Section 66-181; 1967 (55) 512; 1997 Act No. 30, Section 2, eff May 21, 1997.



SECTION 39-11-130. Compelling return of state stamp upon violation of chapter.

The department may direct and compel the return of the state stamp where the public weighmaster is guilty of a violation of this chapter.

HISTORY: 1962 Code Section 66-182; 1967 (55) 512; 1989 Act No. 76, Section 2, eff May 10, 1989.



SECTION 39-11-140. Certain acts declared misdemeanors.

Any person shall be guilty of a misdemeanor who does any one of the following acts:

(a) Requests a public weighmaster, or any person employed by him, to weigh, or measure any commodity falsely or incorrectly.

(b) Requests a false or incorrect certificate of weights and measures.

(c) Acts as a public weighmaster or deputy public weighmaster without first being licensed.

HISTORY: 1962 Code Section 66-183; 1967 (55) 512; 1997 Act No. 30, Section 3, eff May 21, 1997.



SECTION 39-11-150. Reweighing commodity of disputed weight or measure for which certificate has previously been issued by weighmaster.

When doubt or differences arise as to the correctness of the net or gross weight or measure of any amount or part of any commodity for which a State certificate of weights and measures has been issued by a public weighmaster, the owner, agent, or consignee may, upon complaint to the Commissioner of Agriculture, have the amount or part thereof reweighed by the Department of Agriculture or a public weighmaster designated by it, upon depositing a sufficient sum of money to defray the actual cost of reweighing with the Commissioner of Agriculture or his representative. If, on reweighing, a difference from the original certified weight is discovered as the result of fraud, carelessness, or faulty apparatus, the cost of reweighing shall be borne by the public weighmaster responsible for the issuance of the erroneous certificate.

HISTORY: 1962 Code Section 66-184; 1967 (55) 512.



SECTION 39-11-160. Net weight and actual weight.

When any commodity is sold subject to public weighmaster weights, such weights shall be the true net weight. Net weight is the correct or actual weight of the commodity excluding the weight of the container or conveyance. Actual weight shall mean the weight obtained from draft of vehicle loads. In determining the net weight of any commodity, the entire weight of the vehicle and load must rest on the scale at one time.

HISTORY: 1962 Code Section 66-185; 1967 (55) 512.



SECTION 39-11-170. Penalties.

A person or weighmaster who violates any of the provisions of this chapter or any regulations issued for the purpose of carrying out the intent of this chapter is guilty of a misdemeanor and, upon conviction, must be fined or imprisoned as provided in Section 46-41-170(1).

In addition to the remedies provided in this chapter, the commissioner may apply for an injunction to the circuit court, and the circuit court has jurisdiction upon hearing and full cause showing to grant a temporary or permanent injunction, or both, restraining a person from violating or continuing to violate any of the provisions of this chapter or any regulation, the injunction to be issued without bond.

The commissioner, by issuing his order, may place a public weighmaster who violates the provisions of this chapter, or an unlicensed person found to have been acting as a public weighmaster, on probation or levy a civil penalty of not more than one thousand dollars, or both. All monies received as civil penalties must be remitted to the general fund of the State. The levy of a civil penalty pursuant to this section may be appealed to the court of common pleas for the county in which the violation occurred.

HISTORY: 1962 Code Section 66-186; 1967 (55) 512; 1989 Act No. 76, Section 3, eff May 10, 1989.



SECTION 39-11-180. Weighing of leaf tobacco.

All leaf tobacco offered for sale in a leaf tobacco warehouse shall be weighed by a public weighmaster or a deputy weighmaster acting under the public weighmaster's instructions, and shall be accompanied by a public weighmaster certificate. It shall remain in custody of the warehouse operator from and after the time it is weighed by the public weighmaster until it is sold or the bids are rejected by the owner thereof. The provisions of this section shall not be effective until July 1, 1968.

HISTORY: 1962 Code Section 66-187; 1967 (55) 512.



SECTION 39-11-200. Rules and regulations.

The Commissioner of Agriculture is authorized to prescribe and issue such rules and regulations as may be necessary for the proper enforcement of this chapter and any person who shall violate any rules and regulations issued by the Commissioner of Agriculture shall be guilty of a violation of this chapter.

HISTORY: 1962 Code Section 66-189; 1967 (55) 512.



SECTION 39-11-210. Disposition of moneys collected.

All moneys collected by this chapter shall be deposited with the State Treasurer and shall be used for the enforcement of this chapter.

HISTORY: 1962 Code Section 66-190; 1967 (55) 512.



SECTION 39-11-220. Chapter inapplicable to certain materials used for construction of buildings or roads.

This chapter shall not apply to the sale of all solids, mined or excavated, which are commonly used for construction of buildings or roads, whether or not they are in their natural state, such as sand, rock, gravel, Portland cement, or asphaltic concrete products and crushed stone.

HISTORY: 1962 Code Section 66-190.1; 1968 (55) 3030.






CHAPTER 13 - NAMES OF BUSINESS ESTABLISHMENTS [REPEALED]



CHAPTER 14 - SOUTH CAROLINA LANDOWNER AND ADVERTISING PROTECTION AND PROPERTY VALUATION ACT

SECTION 39-14-10. Citation of chapter.

This chapter may be cited as the 'South Carolina Landowner and Advertising Protection and Property Valuation Act".

HISTORY: 2006 Act No. 235, Section 2, eff February 22, 2006.



SECTION 39-14-20. Definitions.

As used in this chapter:

(1) "Local governing body" means a municipality, county, local zoning authority, or political subdivision.

(2) "Off-premises outdoor advertising sign" means a lawfully erected, permanent sign which relates in its subject matter to products, accommodations, services, or activities sold or offered elsewhere other than upon the premises on which the sign is located. For the purposes of this chapter, the related leasehold or other property interests together with the lawfully issued permit is considered to be part of the off-premises outdoor advertising sign.

(3) "Just compensation" means the cash payment of the fair market value of the off-premises outdoor advertising sign in place immediately before its removal and without consideration of the effect of the ordinance or a diminution in value caused by the ordinance requiring its removal. The Uniform Standards of Professional Appraisal Practices (USPAP) must be used in determining the fair market value for just compensation and includes the following factors:

(a) the sale price of similar off-premises outdoor advertising signs;

(b) the physical condition of the off-premises outdoor advertising sign;

(c) the productivity of the off-premises outdoor advertising sign;

(d) the economic utility of the property on which the off-premises outdoor advertising sign is located, or the usability and adaptability for industrial, commercial, or other purpose;

(e) the value of the off-premises outdoor advertising sign permit issued by an appropriate governing body;

(f) replacement cost of the off-premises outdoor advertising sign;

(g) the age of the off-premises outdoor advertising sign;

(h) the remaining life of the off-premises outdoor advertising sign;

(i) the effect of obsolescence on the off-premises outdoor advertising sign;

(j) the listed property tax value of the off-premises outdoor advertising sign; and

(k) any other factor that may affect the value of the property on which the off-premises outdoor advertising sign is located.

(4) "Sign owner" means the owner of an off-premises outdoor advertising sign.

HISTORY: 2006 Act No. 235, Section 2, eff February 22, 2006.



SECTION 39-14-30. Regulation of off-premises outdoor advertising signs by local government; removal or relocation; notice; compensation.

(A) A local governing body may require the removal of an off-premises outdoor advertising sign that is nonconforming under a local ordinance and may regulate the use of off-premises outdoor advertising signs within the jurisdiction of the local governing body in accordance with the applicable provisions of this chapter.

(B) A local governing body may enact or amend an ordinance of general applicability to require the removal of any nonconforming, lawfully erected off-premises outdoor advertising sign only if the ordinance requires the payment of just compensation to the sign owners, except as provided in this subsection. The payment of just compensation is not required if the:

(1) local governing body and the owner of the nonconforming off-premises outdoor advertising sign enter into a relocation agreement pursuant to subsections (D) and (F);

(2) local governing body and the owner of the nonconforming off-premises outdoor advertising sign enter into an agreement pursuant to subsection (I);

(3) off-premises outdoor advertising sign is adjudicated to be a public nuisance or detrimental to the health or safety of the populace; or

(4) removal is required for opening, widening, extending or improving streets or sidewalks, or for establishing, extending, enlarging, or improving a public enterprise, and the local governing body allows the off-premises outdoor advertising sign to be relocated to a comparable or better location as determined by the criteria as provided in Section 39-14-30(D)(1)(a) through (c) and the local governing body pays the costs of the relocation of the sign as provided in Section 39-14-30(D)(2)(a) through (d).

(C) A local governing body shall give written notice of its intent to require removal of an off-premises outdoor advertising sign by sending a letter by certified mail to the last known address of the sign owner and the owner of the property on which the off-premises outdoor advertising sign is located.

(D) If a local governing body requires removal of an off-premises outdoor advertising sign, the local governing body may enter into an agreement with the owner of a nonconforming off-premises outdoor advertising sign to relocate and reconstruct the sign. The relocated sign must comply with the provisions of Title 57. The agreement must include provisions for:

(1) relocation of the sign to a site reasonably comparable to or better than the existing location. In determining whether a location is comparable or better, the following factors must be taken into consideration, the:

(a) size and format of the sign;

(b) characteristics of the proposed relocation site, including visibility, traffic count, area demographics, zoning, and any uncompensated differential in the sign owner's cost to lease the replacement site; and

(c) timing of the relocation.

(2) payment by the local governing body of the reasonable costs of relocating and reconstructing the sign including:

(a) the actual cost of removing the sign;

(b) the actual cost of necessary repairs to the real property for damages caused in the removal of the sign;

(c) the actual cost of installing the sign at the new location; and

(d) an amount of money equivalent to the income received from the lease of the sign for a period of up to thirty days if income is lost during the relocation of the sign.

(E) For the purposes of relocating and reconstructing a nonconforming off-premises outdoor advertising sign pursuant to subsection (D), a local governing body, consistent with the welfare and safety of the community as a whole, may adopt a resolution or adopt or modify its ordinances to provide for the issuance of a permit or other approval, including conditions as appropriate, or to provide for dimensional, spacing, setback, or use variances as it considers appropriate as long as it does not affect the provisions of Section 57-25-190(E).

(F) If a local governing body has offered to enter into an agreement to relocate a nonconforming off-premises outdoor advertising sign pursuant to subsection (D), and within one hundred twenty days after the initial notice by the local governing body the parties have not been able to agree that the site or sites offered by the local governing body for relocation of the sign are reasonably comparable to or better than the existing site, the parties, by mutual agreement, may enter into binding arbitration to determine the comparability of the site offered for relocation. Unless a different method of arbitration is agreed upon by the parties, the arbitration must be conducted by a panel of three arbitrators. Each party shall select one arbitrator and the two arbitrators chosen by the parties shall select the third member of the panel. The American Arbitration Association rules apply to the arbitration unless the parties agree otherwise. Unless the parties agree otherwise, each party shall pay his respective share of the costs for the arbitration, including the costs of the services of his attorneys and witnesses, plus his proportionate share of the costs associated with the arbitration.

(G) If the arbitration proceeding pursuant to the provision of subsection (F) results in a determination that the site or sites offered by the local governing body for relocation of the nonconforming sign are not comparable to or better than the existing site, and the local governing body elects to proceed with the removal of the sign, the parties shall determine just compensation pursuant to Section 39-14-20(3) to be paid to the sign owner. If the parties are unable to reach an agreement regarding just compensation within thirty days of the receipt of the arbitrators' determination regarding relocation, and the local governing body elects to proceed with the removal of the sign, the parties, by mutual agreement, may enter into binding arbitration to determine the amount of just compensation to be paid pursuant to the factors provided in Section 39-14-20(3). Unless a different method of arbitration is agreed upon by the parties, the arbitration must be conducted by a panel of three arbitrators. Each party shall select one arbitrator, and the two arbitrators chosen by the parties shall select the third member of the panel. The American Arbitration Association rules apply to the arbitration unless the parties agree otherwise. Unless the parties agree otherwise, each party shall pay his respective share of the costs for the arbitration, including the costs of the services of his attorneys and witnesses, plus his proportionate share of the costs associated with the arbitration.

(H) If the parties choose not to enter into binding arbitration for the purposes of either relocation or just compensation and the local governing body elects to proceed with the removal of the sign, the local governing body shall bring an action in circuit court for a determination of the just compensation to be paid by the local governing body to the sign owner for the removal of the sign. In determining just compensation, the court shall consider the factors as provided in Section 39-14-20(3). The court also shall determine and award reasonable attorneys' fees and expert witness fees incurred by the sign owner in the proceedings to determine the amount of just compensation.

(I) Notwithstanding the provisions of this section, a local governing body and sign owner may enter into a voluntary agreement allowing for the removal of the sign after a set period of time instead of just compensation.

(J) A local governing body shall not prevent the repositioning of a nonconforming sign on the same parcel of land to facilitate the development of the parcel so long as the repositioning of the sign does not increase the degree of the sign's nonconformity.

(K) The requirement by a local governing body that a lawfully erected sign be removed or altered as a condition precedent to the issuance or continued effectiveness of a zoning ordinance or issuance of a license or permit constitutes a compelled removal that is prohibited without prior payment of just compensation.

(L) An off-premises outdoor advertising sign may not be removed until the owner of the property on which it is located has been compensated fully by the local governing body requiring the sign's removal for a loss which may be suffered as a result of the removal of the off-premises outdoor advertising sign through the termination of a lease or other financial arrangement with the sign owner. The compensation must include damage to the landowner's property occasioned by removal of the off-premises outdoor advertising sign.

(M) The provisions of this section may not be used to interpret, construe, alter, or otherwise modify the exercise of the power of eminent domain by an entity pursuant to Article 3, Chapter 25, Title 57 or the manner in which outdoor advertising is valued by the South Carolina Department of Transportation.

(N) Nothing in this section limits a local governing body's authority to use amortization as a means of phasing out nonconforming uses other than off- premises outdoor advertising.

HISTORY: 2006 Act No. 235, Section 2, eff February 22, 2006.



SECTION 39-14-40. Compensation; payment in installments.

If a local governing body requires the removal of an off-premises outdoor advertising sign pursuant to the provisions of this chapter and through a voluntary agreement, arbitration, or a court proceeding is required to pay just compensation to a sign owner, the local governing body is authorized to elect to pay the amount due to the sign owner in regular mutually agreed upon installments over three years before the final removal of the sign.

HISTORY: 2006 Act No. 235, Section 2, eff February 22, 2006.






CHAPTER 15 - LABELS AND TRADEMARKS

SECTION 39-15-10. Use of marked beer, soda water or mineral water containers of others.

It shall be unlawful for any person engaged in the business of manufacturer, bottler or dealer in beer, soda water, or mineral waters to use in the course of his business any kegs, boxes, crates or bottles owned by any other person engaged in such business and rendered capable of identification by the name of the owner or other distinguishing marks stamped, stenciled, engraved, cut or in any other manner fixed thereon, without the consent of such owner in writing. No person shall trade or traffic in any such boxes, crates, bottles, jugs, kegs or other such vessels, except for the consumption of the beer, soda water or mineral waters placed therein by the owners. Any violation of this section shall be a misdemeanor, punishable for each offense by a fine of not less than ten dollars nor more than one hundred dollars or by imprisonment in the county jail for not less than ten days nor more than thirty days, or both, at the discretion of the court.

HISTORY: 1962 Code Section 66-191; 1952 Code Section 32-1523; 1942 Code Section 5129-11; 1932 Code Section 1343; Cr. C. '22 Section 232; Cr. C. '12 Section 526; 1902 (23) 1103.



SECTION 39-15-15. Requirements for labeling product as "peat"; penalties.

(A) It is unlawful for a person engaged in the business of manufacturer, dealer, distributor, wholesaler, or retailer of peat to label a package or container of the product as "peat", or to market, distribute, sell, or advertise for sale a package or container with the word "peat" in the label or anywhere else on the package or container, unless the product is in actuality partially carbonized vegetable tissue formed by partial decomposition in water of various plants.

(B) A person who violates any of the provisions of subsection (A) is guilty of a misdemeanor and, upon conviction, must be fined five hundred dollars or must be imprisoned for thirty days. Each violation constitutes a separate offense.

HISTORY: 1998 Act No. 438, Section 1, eff upon approval (became law without the Governor's signature on June 17, 1998).



SECTION 39-15-20. Fraud in sale of goods marked "sterling."

A person who makes, sells, offers to sell or dispose of or has in his possession with intent to sell or dispose of any article of merchandise marked, stamped or branded with the words "sterling" or "sterling silver" or encased or enclosed in any box, package, cover, wrapper or other thing in or by which such article is packed, enclosed or otherwise prepared for sale or disposition, having thereon any engraving or printed label, stamp, imprint, mark or trademark indicating or denoting by such marking, stamping, branding, engraving or printing that such article is silver, sterling silver or solid silver, unless nine hundred and twenty-five one-thousandths of the component parts of the metal of which the article is manufactured are pure silver shall be guilty of a misdemeanor.

HISTORY: 1962 Code Section 66-192; 1952 Code Section 66-214; 1942 Code Section 1315; 1932 Code Section 1320; Cr. C. '22 Section 212; Cr. C. '12 Section 510; Cr. C. '02 Section 363; 1894 (21) 797.



SECTION 39-15-30. Fraud in sale of goods marked "coin" or "coin silver."

A person who makes, sells, offers to sell or dispose of or has in his possession with intent to sell or dispose of any article of merchandise marked, stamped or branded with the words "coin" or "coin silver" or enclosed in any box, package, cover, wrapper or other thing in or by which the article is packed, enclosed or otherwise prepared for sale or disposition, having thereon any engraving or printed label, stamp, imprint, mark or trademark indicating or denoting by such marking, stamping, branding, engraving or printing that such article is "coin" or "coin silver," unless nine hundred and twenty-five one-thousandths of the component parts of the metal of which the article is manufactured are pure silver, shall be guilty of a misdemeanor.

HISTORY: 1962 Code Section 66-193; 1952 Code Section 66-215; 1942 Code Section 1315; 1932 Code Section 1320; Cr. C. '22 Section 212; Cr. C. '12 Section 510; Cr. C. '02 Section 363; 1894 (21) 797.



SECTION 39-15-40. Penalties for fraudulent sales of "sterling," "coin" or "coin silver."

Whoever violates any of the provisions of Section 39-15-20 or Section 39-15-30 shall, upon conviction, be subject to a fine not exceeding one hundred dollars for each offense or be imprisoned in the county jail for not more than thirty days.

HISTORY: 1962 Code Section 66-194; 1952 Code Section 66-216; 1942 Code Section 1315; 1932 Code Section 1320; Cr. C. '22 Section 212; Cr. C. '12 Section 510; Cr. C. '02 Section 363; 1894 (21) 797.



SECTION 39-15-410. Adoption and use of individual brands or marks.

Any person being the owner of field boxes, crates, containers or receptacles used in the general production, harvesting, packing, transportation or marketing of fruits or vegetables or their by-products may adopt for his exclusive use and ownership a particular mark or brand to designate and distinguish his ownership thereto and may identify his field boxes, crates, containers or receptacles so used with such mark or brand in the form of such combinations, initials, symbols, designs or names as he desires, by plainly and distinctly stamping, stenciling, painting, cutting, etching or burning the same into or onto both ends or sides of such field boxes, crates, receptacles or containers.

HISTORY: 1962 Code Section 66-221; 1952 Code Section 66-221; 1942 Code Section 6675-1; 1938 (40) 1769.



SECTION 39-15-420. Registration of mark or brand with Secretary of State; registered number.

Any person desiring to avail himself of the benefits of this article may make application to the Secretary of State, and shall file with the Secretary a true copy and description of such identifying mark or brand, which, if entitled thereto under the provisions of this article shall be filed and recorded by the Secretary in a book to be provided and kept by him for that purpose and the name of the owner of such brand or mark shall be likewise entered into such record and the Secretary shall then assign or designate a permanent registered number to the owner of such brand or mark, such numbers to be assigned progressively as marks and brands are received and recorded. The registered number so assigned shall then become a part of the registered brand or mark and shall plainly and distinctly be made to appear on such field boxes, crates, receptacles and containers, together with the identifying mark or brand referred to in Section 39-15-410. The Secretary of State shall determine if such brand or mark so applied for is not a duplication of any brand or mark previously recorded by him or does not so closely resemble any such brand or mark as to be misleading or deceiving. If the brand or mark applied for does so resemble or is such a duplication of a previously recorded brand or mark as to be misleading or deceiving, the application shall be denied and the applicant may file some other brand or mark in the manner described above.

HISTORY: 1962 Code Section 66-222; 1952 Code Section 66-222; 1942 Code Section 6675-2; 1938 (40) 1769.



SECTION 39-15-430. Issuance of certificate; fees; admissibility of certificate as evidence.

Such application for filing and recording shall be accompanied by a fee of two dollars and thereupon, if consistent with the provisions of this article, the Secretary of State shall issue to the person applying for registration and recordation of such mark or brand a certificate of such recordation and of the registered number assigned thereto and thereafter he shall issue such certificates, in any number, to any person applying therefor, upon the payment of a fee of one dollar for each certificate so issued. Any such certificate shall, in all proceedings in all the courts of this State, be taken and held as proof of the adoption and recordation of such identifying mark or brand.

HISTORY: 1962 Code Section 66-223; 1952 Code Section 66-223; 1942 Code Section 6675-3; 1938 (40) 1769.



SECTION 39-15-440. Transfer, release or sale of brand or mark; record thereof.

The owner of any such registered mark or brand may transfer, release or sell it by an instrument in writing evidencing such transfer, release or sale and, upon application to the Secretary of State when such mark or brand is registered for the recordation of such instrument in writing and upon the filing of it with the Secretary and the payment of a fee of two dollars, the Secretary shall cause such instrument of transfer, release or sale to be placed on record in a book provided and kept by him for that purpose and certificates of such transfer, upon application therefor, shall be issued by him in like manner, upon the payment of like fees, as provided for the issuance of certificates under the provisions of Section 39-15-430.

HISTORY: 1962 Code Section 66-224; 1952 Code Section 66-224; 1942 Code Section 6675-4; 1938 (40) 1769.



SECTION 39-15-450. Effect of use of brand or mark.

The presence of such identifying mark or brand on any field box, crate, container or receptacle, whenever a copy or description thereof shall have been filed and recorded in the office of the Secretary of State as provided in Section 39-15-420, shall, in any court and in any proceedings in this State, be prima facie evidence of the ownership of such boxes, crates, containers or receptacles by the person in whose name such mark or brand may have been recorded, provided that such mark or brand shall bear the registered number provided for in Section 39-15-420.

HISTORY: 1962 Code Section 66-225; 1952 Code Section 66-225; 1942 Code Section 6675-1; 1938 (40) 1769.



SECTION 39-15-460. Unauthorized alteration, change, removal or obliteration of registered mark or brand.

If any person shall alter, change, remove or obliterate the registered mark or brand on any field box, crate, container or receptacle other than his own or shall cause or procure the same to be done, with intent to claim the same, to prevent identification thereof by the true owner or to use or to have in his possession any such field box, crate, container or receptacle on which the registered mark or brand has been altered, changed, removed or obliterated, such person shall be guilty of a misdemeanor and upon conviction thereof shall be punished as provided for in Section 39-15-480.

HISTORY: 1962 Code Section 66-226; 1952 Code Section 66-226; 1942 Code Section 6675-6; 1938 (40) 1769.



SECTION 39-15-470. Purchase or receipt of containers marked or branded from other than registered owner.

It is unlawful for a person to receive or purchase a field box, crate, container, or receptacle marked or branded with a registered mark or brand as provided in this article from a person other than the registered owner or his duly authorized agent. Proof of such receipt or purchase is prima facie evidence that the person received or purchased the item with knowledge that it was stolen or embezzled property.

A person who violates this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than one year, or both.

HISTORY: 1962 Code Section 66-227; 1952 Code Section 66-227; 1942 Code Section 6675-7; 1938 (40) 1769; 1993 Act No. 184, Section 222, eff January 1, 1994.



SECTION 39-15-480. Unauthorized possession of marked or branded containers.

Any person who shall have in his unauthorized possession any field box, crate, receptacle or container marked or branded with a mark or brand registered under the provisions of this article shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than twenty-five dollars nor more than five hundred dollars or by imprisonment for not less than thirty days nor more than one year, or by both such fine and imprisonment, and the possession by any person of any field box, crate, container or receptacle so marked or branded, in the absence of written authority therefor, shall be prima facie evidence of the violation of the provisions of this section. But the owner of any such recorded or registered mark or brand may, in writing, authorize and designate any person to use or have in his possession any such field boxes, crates, containers or receptacles.

HISTORY: 1962 Code Section 66-228; 1952 Code Section 66-228; 1942 Code Section 6675-5; 1938 (40) 1769.



SECTION 39-15-490. Effect of refusal to deliver containers to lawful owner.

The refusal of any person in possession thereof to deliver any field box, crate, container or receptacle so marked or branded and registered as provided in this article to the registered owner thereof or his duly authorized agent, upon the demand of such registered owner or authorized agent, when such demand is accompanied with a display of the certificate of recordation and number thereof, as furnished to the registered owner by the Secretary of State, shall be prima facie evidence in any court of this State of a fraudulent intent to convert such field box, crate, container or receptacle to the use of the person so in possession thereof and to deprive the registered owner thereof and any person convicted of a violation of the provisions of this section shall be subject to the penalty provided in Section 39-15-480.

HISTORY: 1962 Code Section 66-229; 1952 Code Section 66-229; 1942 Code Section 6675-8; 1938 (40) 1769.



SECTION 39-15-500. Taking or sending containers out of State without consent of owner.

Any person who shall take or send out of the State or cause to be taken or sent out of the State any field box, crate, container or receptacle so registered or branded as provided in this article without the permission of the owner thereof shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than five hundred dollars or by imprisonment of not more than one year or by both such fine and imprisonment in the discretion of the court.

HISTORY: 1962 Code Section 66-230; 1952 Code Section 66-230; 1942 Code Section 6675-9; 1938 (40) 1769.



SECTION 39-15-510. Situation in which article shall be inapplicable.

The provisions of this article shall not be construed to apply when fruits, vegetables or their by-products are wrapped or packed in such accepted or prescribed standard containers as are prescribed and designated by the Bureau of Standards, United States Department of Agriculture, and are used only as receptacles or containers for fruits, vegetables or their by-products when offered for transportation or sale only.

HISTORY: 1962 Code Section 66-231; 1952 Code Section 66-231; 1942 Code Section 6675-10; 1938 (40) 1769.



SECTION 39-15-520. Article shall be cumulative.

The provisions of this article shall be cumulative to all other provisions of law on the subject.

HISTORY: 1962 Code Section 66-232; 1952 Code Section 66-232; 1942 Code Section 6675-11; 1938 (40) 1769.



SECTION 39-15-710. Definitions.

(1) The terms "owner" and "purchaser" as used in this article shall include any person acting either in his own behalf or as an employee, agent or representative of any other person.

(2) The term "timber" as used in this article shall include trees, lying or prepared for sale, sawlogs and all other logs, crossties, boards, planks, staves, headings and all other timber cut or prepared for use or sale.

HISTORY: 1962 Code Section 66-241; 1952 Code Section 66-241; 1942 Code Section 1250; 1932 Code Section 1250; 1925 (34) 27.



SECTION 39-15-720. Authority to use trademark on timber.

A person who has adopted or used a label, trademark, term, design, or device and has obtained a registration for it pursuant to Article 11 of this chapter may use it to mark and identify timber and when the label, trademark, term, design, or device is stamped, impressed, or indented on timber it constitutes a "brand" within the meaning of this article and is notice to the world that the owner of the brand is the owner of or has some property right or interest in the timber or lien on the timber, as set forth in this article.

HISTORY: 1962 Code Section 66-242; 1952 Code Section 66-242; 1942 Code Section 1250; 1932 Code Section 1250; 1925 (34) 27; 1994 Act No. 486, Section 2, eff 3 months after July 13, 1994.



SECTION 39-15-730. Purchaser's lien on branded timber.

When any owner of timber shall agree to sell it, receive any portion of the purchase price therefor and consent to the purchaser's brand being placed thereon, such purchaser shall have a lien on such timber to secure him in the amount of the purchase price paid to such owner, which shall exist so long as such purchaser is not in default under the contract of purchase. But this section shall not prevent the title to such timber passing to the purchaser either by agreement of the parties or operation of law and the provisions of this section shall apply also to such cases in which the title has passed to the purchaser.

HISTORY: 1962 Code Section 66-243; 1952 Code Section 66-243; 1942 Code Section 1250; 1932 Code Section 1250; 1925 (24) 27.



SECTION 39-15-740. Loss of lien of purchaser by default in payments; removal of brand.

The lien of the purchaser upon such timber when the title has not passed to such purchaser shall cease to exist immediately upon his becoming in default under the contract of purchase and it shall then be lawful for the owner of such timber to deface, destroy or otherwise remove the brand of the purchaser therefrom and resume full possession and control thereover.

HISTORY: 1962 Code Section 66-244; 1952 Code Section 66-244; 1942 Code Section 1250; 1932 Code Section 1250; 1925 (34) 27.



SECTION 39-15-750. Destruction of brand or removal or transfer of timber.

The owner of such timber or any other person who shall cut out or off, obliterate or in any manner deface or destroy the brand of the purchaser or owner upon such timber or who shall injure, remove, secrete, take, receive or attempt to sell or purchase such timber so long as such brand lawfully remains thereon shall be guilty of a misdemeanor and, upon conviction thereof, shall be imprisoned for a term of not less than thirty days nor more than three years and be fined not less than one hundred dollars nor more than three thousand dollars, either or both.

HISTORY: 1962 Code Section 66-245; 1952 Code Section 66-245; 1942 Code Section 1250; 1932 Code Section 1250; 1925 (34) 27.



SECTION 39-15-910. Regulation of use of name or trade name in advertising, soliciting and the like.

Household goods carriers in intrastate commerce shall not use any name in the advertising, soliciting or handling of intrastate business other than the name or trade name in which their operating authority is issued from the Public Service Commission. The printed advertising shall also include the certificate or docket number issued to the carrier by the commission.

If such carrier uses joint advertising with a national carrier with which it has an affiliation, the advertising shall state clearly that all intrastate hauling is to be done solely by the South Carolina carrier.

HISTORY: 1978 Act No. 527 Section 1.



SECTION 39-15-920. Penalties.

Any carrier violating the provisions of this article shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than two hundred dollars or imprisoned for not more than thirty days. Each violation shall constitute a separate offense.

HISTORY: 1978 Act No. 527 Section 2.



SECTION 39-15-1105. Definitions.

As used in this article:

(1) "Applicant" means the person filing an application for registration of a mark under this article and the legal representatives, successors, or assigns of that person.

(2) "Dilution" means the lessening of the capacity of a registrant's mark to identify and distinguish goods or services, regardless of the presence or absence of competition between the parties or the likelihood of confusion, mistake, or deception.

(3) "Mark" includes a trademark or service mark entitled to registration under this article whether registered or not.

(4) "Person" and any other word or term used to designate the applicant or other party entitled to a benefit or privilege or rendered liable under the provisions of this article includes a juristic person, as well as a natural person. The term "juristic person" includes a firm, partnership, corporation, union, association, or other organization capable of suing and being sued in a court of law.

(5) "Registrant" means the person to whom the registration of a mark under this article is issued and the legal representatives, successors, or assigns of that person.

(6) "Secretary" means the Secretary of State or the designee of the secretary charged with the administration of this article.

(7) "Service mark" means a word, name, symbol, or device or any combination of these used by a person to identify and distinguish the services of one person, including a unique service, from the services of others and to indicate the source of the services, even if that source is unknown. Titles, character names used by a person, and other distinctive features of radio or television programs, motion pictures, newspapers, or magazines may be registered as service marks notwithstanding that they or the programs, may advertise the goods of the sponsor.

(8) "Trade name" means a name used by a person to identify a business or vocation of that person.

(9) "Trademark" means a word, name, symbol, or device or any combination of these used by a person to identify and distinguish the goods of that person, including a unique product, from those manufactured and sold by others and to indicate the source of the goods, even if that source is unknown. "Trademark" also means, but is not limited to, the symbol, emblem, sign, insignia, or any combination thereof, of the United States Olympic Committee or the International Olympic Committee.

(10) "Use" means the bona fide use of a mark in the ordinary course of trade and not made merely to reserve a right in a mark. For the purposes of this article, a mark is considered in use:

(a) on goods when it is placed in any manner on the:

(i) goods or other containers or the displays associated with the goods or containers;

(ii) tags or labels affixed to the goods or containers; or

(iii) if the nature of the goods makes placement impracticable, then on documents associated with the goods or other sale and the goods are sold or transported in commerce in this State; and

(b) on services when it is used or displayed in the sale or advertising of services and the services are rendered in this State. For purposes of this article, a mark is considered "abandoned" when:

(i) its use has been discontinued with intent not to resume that use. Intent not to resume may be inferred from circumstances. Nonuse for two consecutive years constitutes prima facie evidence of abandonment; or

(ii) a course of conduct of the owner, including acts of omission as well as commission, causes the mark to lose its significance as a mark.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994; 1995 Act No. 27, Section 1, eff April 10, 1995.



SECTION 39-15-1110. Conditions precluding registration of distinguishing mark for goods or services; exception for distinctive mark.

(A) A mark by which the goods or services of an applicant for registration may be distinguished from the goods or services of others may not be registered if the mark:

(1) consists of or includes immoral, deceptive, or scandalous matter;

(2) consists of or includes matter which may disparage or falsely suggest a connection with or bring into contempt or disrepute a person, living or dead, an institution, belief, or national symbol;

(3) consists of or includes the flag or coat of arms or other insignia of the United States, a state or municipality, or a foreign nation or a simulation of the flag, coat of arms, or other insignia of any of these;

(4) consists of or includes the name, signature, or portrait identifying a particular living individual, except by the individual's written consent;

(5) consists of a mark which:

(a) when used on or in connection with the goods or services of the applicant is merely descriptive or deceptively misdescriptive of them;

(b) when used on or in connection with the goods or services of the applicant is primarily geographically descriptive or deceptively misdescriptive of them; or

(c) is primarily merely a proper name or surname;

(6) consists of or includes a mark which so resembles a mark registered in this State or a mark or trade name previously used by another person in this State and not abandoned as to be likely, when used on or in connection with the goods or services of the applicant, to cause confusion or mistake or to deceive.

(B) However, nothing in subsection (A)(5) prevents the registration of a mark used by the applicant which has become distinctive of the applicant's goods or services. The secretary may accept as evidence that the mark has become distinctive, as used on or in connection with the applicant's goods or services, by proof of continuous use as a mark by the applicant in this State for the five years before the date on which the claim of distinctiveness is made.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994; 2002 Act No. 279, Section 1, eff May 28, 2002.



SECTION 39-15-1115. Application for registration of mark; required information.

(A) Subject to the limitations set forth in this article, a person who uses a mark may file in the office of the secretary, in a manner complying with the requirements of the secretary, an application for registration of that mark setting forth, but not limited to, this information:

(1) the name and business address of the person applying for the registration; and if a corporation, the state of incorporation or if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the secretary;

(2) the goods or services on or in connection with which the mark is used, the mode or manner in which the mark is used on or in connection with these goods or services, and the class in which these goods or services fall;

(3) the date when the mark was first used anywhere and the date when it was first used in this State by the applicant or a predecessor in interest;

(4) a statement that the applicant is the owner of the mark, that the mark is in use, and that to the knowledge of the person verifying the application no other person has registered either federally or in this State, or has the right to use this mark in its identical form or in near resemblance as to be likely, when applied to the goods or services of another person, to cause confusion or to cause mistake or to deceive.

(B) The secretary may also require a statement whether an application to register the mark or portions or a composite of the mark has been filed by the applicant or a predecessor in interest in the United States Patent and Trademark Office; and if so, the applicant shall provide full particulars including the filing date and serial number of each application, the status of the application, and if an application was finally refused registration or has otherwise not resulted in a registration, the reasons for this.

(C) The secretary also may require that a drawing of the mark, complying with requirements as the secretary may specify, accompany the application.

(D) The application must be signed and verified by oath, affirmation, or declaration subject to perjury laws by the applicant or by a member of the firm or an officer of the corporation or association applying.

(E) The application must be accompanied by three specimens showing the mark as actually used and accompanied by the application fee payable to the Secretary of State.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994.



SECTION 39-15-1120. Examination and amendment by secretary of application for registration of mark.

(A) Upon the filing of an application for registration and payment of the application fee, the secretary may examine the application for conformity with this article.

(B) The applicant shall provide additional pertinent information requested by the secretary including a description of a design mark and may make or authorize the secretary to make amendments to the application as may be reasonably requested by the secretary or considered by the applicant to be advisable to respond to a rejection or objection.

(C) The secretary may require the applicant to disclaim an unregisterable component of a mark otherwise registerable, and an applicant may voluntarily disclaim a component of a mark sought to be registered. No disclaimer may prejudice or affect the applicant's or registrant's rights then existing or thereafter arising in the disclaimed matter or the applicant's or registrant's rights of registration on another application if the disclaimed matter is or becomes distinctive of the applicant's or registrant's goods or services.

(D) Amendments may be made by the secretary to the application submitted by the applicant with the applicant's consent, or the secretary may require that the applicant submit a fresh application.

(E) If the applicant is found not to be entitled to registration, the secretary shall notify the applicant of this and of the reasons registration was denied. The applicant must be given a reasonable period of time specified by the secretary in which to reply or to amend the application, after which the application must be reexamined. This procedure may be repeated until the secretary finally refuses registration of the mark or the applicant fails to reply or amend within the specified period, at which time the application is deemed to have been abandoned.

(F) If the secretary finally refuses registration of the mark, the applicant may appeal the decision to the circuit court in Richland County in accordance with the Administrative Procedures Act without costs to the secretary.

(G) In the instance of applications concurrently being processed by the secretary seeking registration of the same or confusingly similar marks for the same or related goods or services, the secretary shall grant priority to the applications in order of filing. If a prior-filed application is granted a registration, the other application or applications must be rejected. A rejected applicant may bring an action for cancellation of the registration upon grounds of prior or superior rights to the mark in accordance with Section 39-15-1145 of this article.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994.



SECTION 39-15-1125. Certificate of registration; issuance; admissibility as evidence.

(A) Upon compliance by the applicant with the requirements of this article, the secretary shall issue a certificate of registration to the applicant under the signature of the secretary and the seal of the State. The certificate shall show the name and business address and if a corporation, the state of incorporation or if a partnership, the state in which the partnership is organized and the names of the general partners, as specified by the secretary, of the person claiming ownership of the mark, the date claimed for the first use of the mark anywhere, the date claimed for the first use of the mark in this State, the class of goods or services, a description of the goods or services on or in connection with which the mark is used, a reproduction of the mark, the registration date, and the term of the registration.

(B) A certificate of registration issued by the secretary under this section or a copy of a certificate certified by the secretary is admissible in evidence as competent and sufficient proof of the registration of the mark in an action or judicial proceeding in any court of this State.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994.



SECTION 39-15-1130. Effective period of registration of mark; renewal.

(A) A registration of a mark is effective for five years from the date of registration, and upon application filed within six months before the expiration of the registration in a manner complying with the requirements of the secretary, the registration may be renewed for five years. A renewal fee payable to the secretary shall accompany the application for renewal of the registration. A registration may be renewed for successive periods of five years as provided for in this subsection.

(B) An application for renewal under this article, whether of a registration made under this article or of a registration effected under any prior law, shall include a verified statement that the mark has been and is still in use and a specimen showing actual use of the mark on or in connection with the goods or services.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994.



SECTION 39-15-1135. Assignment of mark and registration; certificate of change of name; recording.

(A) A mark and its registration under this article is assignable with the good will of the business in which the mark is used or with that part of the good will of the business connected with the use of and symbolized by the mark. Assignment is by instruments in writing properly executed and may be recorded with the secretary upon the payment of the recording fee payable to the secretary who upon recording of the assignment shall issue in the name of the assignee a new certificate for the remainder of the term of the registration or of the last renewal of the registration. An assignment of a registration under this article is void against a subsequent purchaser for valuable consideration without notice, unless it is recorded with the secretary within three months after the date of the assignment or before the subsequent purchase.

(B) A registrant or applicant effecting a change of the name of the person to whom the mark was issued or for whom an application was filed may record a certificate of change of name of the registrant or applicant with the secretary upon payment of the recording fee. The secretary may issue in the name of the assignee a certificate of registration of an assigned application. The secretary may issue in the name of the assignee a new certificate or registration for the remainder of the term of the registration or last renewal of the registration.

(C) Other instruments which relate to a mark registered or application pending pursuant to this article including, but not limited to, licenses, security interests, or mortgages, may be recorded in the discretion of the secretary if the instrument is in writing and properly executed.

(D) Acknowledgement is prima facie evidence of the execution of an assignment or other instrument, and when recorded by the secretary, the record is prima facie evidence of execution.

(E) A photocopy of an instrument referred to in subsections (A), (B), or (C) must be accepted for recording if it is certified to be a true and correct copy of the original by a party to the instrument or their successors.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994.



SECTION 39-15-1140. Public record of registered or renewed marks and associated documents.

The secretary shall keep for public examination a record of all marks registered or renewed under this article and a record of all documents recorded pursuant to Section 39-15-1135.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994.



SECTION 39-15-1145. Cancellation of registration of mark from register; conditions.

The secretary shall cancel from the register, in whole or in part:

(1) a registration concerning which the secretary receives a voluntary request for cancellation of it from the registrant or the assignee of record;

(2) a registration granted under this article and not renewed in accordance with this article;

(3) a registration concerning which a court of competent jurisdiction finds that the:

(a) registered mark has been abandoned;

(b) registrant is not the owner of the mark;

(c) registration was granted improperly;

(d) registration was obtained fraudulently;

(e) mark is or has become the generic name for the goods or services or a portion of the goods or services for which it has been registered;

(f) registered mark is so similar, as to be likely to cause confusion or mistake or to deceive, to a mark registered by another person in the United States Patent and Trademark Office before the date of the filing of the application for registration by the registrant under this article, and not abandoned; however, if the registrant proves that the registrant is the owner of a concurrent registration of a mark in the United States Patent and Trademark Office covering an area including this State, the registration under this article may not be canceled for that area of the State; or

(4) a registration when a court of competent jurisdiction orders cancellation of the registration on any ground.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994.



SECTION 39-15-1150. Classification of goods and services.

(A) The general classification of goods and services provided for in subsections (B) and (C) are established for convenience of administration of this article but does not limit or extend the applicant's or registrant's rights, and a single application for registration of a mark may include goods upon which or services with which the mark is actually being used indicating the appropriate class or classes of goods or services. When a single application includes goods or services which fall within multiple classes, the secretary may require payment of a fee for each class. To the extent practical the classification of goods and services shall conform to the classification adopted by the United States Patent and Trademark Office.

(B) The following is the international schedule of classes of goods:

(1) chemical products used in industry, science, photography, agriculture, horticulture, forestry; artificial and synthetic resins; plastics in the form of powders, liquids, or pastes for industrial use; manures (natural and artificial); fire extinguishing compositions; tempering substances and chemical preparations for soldering; chemical substances for preserving foodstuffs, tanning substances, adhesive substances used in industry;

(2) paints, varnishes, lacquers; preservatives against rust and against deterioration of wood, coloring matters, dyestuffs, mordants, natural resins; metals in foil and powder form for painters and decorators;

(3) bleaching preparations and other substances for laundry use, cleaning, polishing, scouring and abrasive preparations, soaps; perfumery, essential oils, cosmetics, hair lotions; dentifrices;

(4) industrial oils and greases (other than oils and fats and essential oils); lubricants; dust laying and absorbing compositions; fuels (including motor spirit) and illuminants; candles, tapers, night lights, and wicks;

(5) pharmaceutical, veterinary, and sanitary substances; infants' and invalids' foods; plasters, material for bandaging; material for stopping teeth, dental wax, disinfectants; preparations for killing weeds and destroying vermin;

(6) unwrought and partly wrought common metals and their alloys, anchors, anvils, bells, rolled and cast building materials, rails and other metallic materials for railway tracks, chains (except driving chains for vehicles), cables and wires (nonelectric), locksmiths' work; metallic pipes and tubes; safes and cash boxes, steel balls; horseshoes; nails and screws; other goods in nonprecious metal not included in other classes; ores;

(7) machines and machine tolls; motors (except for land vehicles); machine couplings and belting (except for land vehicles); large size agricultural implements; incubators;

(8) hand tools and instruments; cutlery, forks, and spoons; side arms;

(9) scientific, nautical, surveying and electrical apparatus and instruments (including wireless), photographic, cinematographic, optical, weighing, measuring, signaling, checking (supervision), life-saving and teaching apparatus and instruments; coin or counterfreed apparatus; talking machines; cash registers; calculating machines; fire extinguishing apparatus;

(10) surgical, medical, dental, and veterinary instruments and apparatus (including artificial limbs, eyes and teeth);

(11) installations for lighting, heating, steam generating, cooking, refrigerating, drying, ventilating, water supply, and sanitary purposes;

(12) vehicles; apparatus for locomotion by land, air, or water;

(13) firearms; ammunition and projectiles; explosive substances; fireworks;

(14) precious metals and their alloys and goods in precious metals or coated therewith (except cutlery, forks, and spoons); jewelry, precious stones, horological and other chronometric instruments;

(15) musical instruments (other than talking machines and wireless apparatus);

(16) paper and paper articles, cardboard and cardboard articles; printed matter, newspaper and periodicals, books; bookbinding material; photographs; stationery, adhesive materials (stationery); artists' materials; paint brushes; typewriters and office requisites (other than furniture); instructional and teaching material (other than apparatus); playing cards; printers' type and cliches (stereotype);

(17) gutta percha, india rubber, balata and substitutes, articles made from these substances and not included in other classes; plastics in the form of sheets, blocks and rods, being for use in manufacture, materials for packing, stopping, or insulating; asbestos, mica and their products; hose pipes (nonmetallic);

(18) leather and imitations of leather, and articles made from these materials and not included in other classes; skins, hides; trunks and traveling bags; umbrellas, parasols and walking sticks; whips, harness and saddlery;

(19) building materials, natural and artificial stone, cement, lime, mortar, plaster and gravel; pipes of earthenware or cement; roadmaking materials; asphalt, pitch and bitumen, portable buildings; stone monuments; chimney pots;

(20) furniture, mirrors, picture frames; articles (not included in other classes) of wood, cork, reeds, cane, wicker, horn, bone, ivory, whalebone, shell, amber, mother-of-pearl, meerschaum, celluloid, substitutes for all these materials, or of plastics;

(21) small domestic utensils and containers (not of precious metals, or coated therewith); combs and sponges, brushes (other than paint brushes); brushmaking materials, instruments and material for cleaning purposes, steel wool; unworked or semi-worked glass (excluding glass used in building); glassware, porcelain and earthenware, not included in other classes;

(22) ropes, string, nets, tents, awnings, tarpaulins, sails, sacks, padding and stuffing materials (hair, kapok, feathers, seaweed, etc.); raw fibrous textile materials;

(23) yarns, threads;

(24) tissues (piece goods); bed and table covers; textile articles not included in other classes;

(25) clothing (including boots, shoes, and slippers);

(26) lace and embroidery, ribands, and braid; buttons, press buttons, hooks and dyes, pins and needles; artificial flowers;

(27) carpets, rugs, mats, and matting; linoleum and other materials for covering existing floors; wall hangings (nontextile);

(28) games and playthings; gymnastic and sporting articles (except clothing); ornaments and decorations for Christmas trees;

(29) meats, fish, poultry, and game; meat extracts; preserved, dried, and cooked fruits and vegetables; jellies, jams; eggs, milk, and other dairy products; edible oils and fats; preserves, pickles;

(30) coffee, tea, cocoa, sugar, rice, tapioca, sago, coffee substitutes; flour and preparations made from cereals; bread, biscuits, cakes, pastry, and confectionery, ices; honey, treacle; yeast, baking powder; salt, mustard, pepper, vinegar, sauces, spices; ice;

(31) agricultural, horticultural, and forestry products and grains not included in other classes; living animals; fresh fruits and vegetables; seeds; live plants and flowers; foodstuffs for animals, malt;

(32) beer, ale, and porter; mineral and aerated waters and other nonalcoholic drinks; syrups and other preparations for making beverages;

(33) wines, spirits, and liqueurs;

(34) tobacco, raw, or manufactures; smokers' articles; matches.

(C) The following is the international schedule of classes of services:

(1) advertising and business;

(2) insurance and financial;

(3) construction and repair;

(4) communication;

(5) transportation and storage;

(6) material treatment;

(7) education and entertainment;

(8) miscellaneous.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994.



SECTION 39-15-1155. Fraudulent filing or registration of mark; liability.

A person who procures or who on behalf of another person procures the filing or registration of a mark in the office of the secretary under the provisions of this article by knowingly making a false or fraudulent representation or declaration orally, in writing, or by any other fraudulent means is liable to pay all damages sustained in consequence of the filing or registration to be recovered in a court of competent jurisdiction by or on behalf of the party injured.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994.



SECTION 39-15-1160. Liability for unapproved use of registered mark.

(A) Subject to Section 39-15-1180 and subsection (B) of this section, a person is liable in a civil action by the registrant for the remedies provided in Section 39-15-1170 if the person:

(1) uses without the consent of the registrant a reproduction, counterfeit, copy, or colorable imitation of a mark registered under this article in connection with the sale, distribution, offering for sale, or advertising of goods or services on or in connection with which this use is likely to cause confusion or mistake or to deceive as to the source of origin of these goods or services; or

(2) reproduces, counterfeits, copies, or colorably imitates a mark and applies the reproduction, counterfeit, copy, or colorable imitation to a label, sign, print, package wrapper, receptacle, or advertisement intended to be used on or in connection with the sale or other distribution in this State of these goods or services.

(B) Notwithstanding subsection (A) a person liable under subsection (A)(2) is not entitled to recover profits or damages unless the acts have been committed with the intent to cause confusion or mistake or to deceive.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994.



SECTION 39-15-1165. Famous mark; factors used in determining; injunctive or other relief against use by another.

(A) The owner of a mark which is famous in this State is entitled, subject to the principles of equity, to an injunction against another's use of a mark commencing after the registrant's mark becomes famous which causes dilution of the distinctive quality of the registrant's mark and to obtain other relief as is provided in this section. In determining whether a mark is famous, a court may consider, but is not limited to considering, these factors:

(1) the degree of inherent or acquired distinctiveness of the mark in this State;

(2) the duration and extent of use of the mark in connection with the goods and services;

(3) the duration and extent of advertising and publicity of the mark in this State;

(4) the geographical extent of the trading area in which the mark is used;

(5) the channels of trade for the goods or services with which the registrant's mark is used;

(6) the degree of recognition of the registrant's mark in its and in the other's trading areas and channels of trade in this State; and

(7) the nature and extent of use of the same or similar mark by third parties.

(B) The registrant is entitled only to injunctive relief in this State in an action brought under this section unless the subsequent user wilfully intended to trade on the registrant's reputation or to cause dilution of the owner's mark. If wilful intent is proven, the owner is entitled to the remedies set forth in this article, subject to the discretion of the court and the principles of equity.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994.



SECTION 39-15-1170. Action to enjoin counterfeit or imitation use of registered mark; damages.

(A) An owner of a mark registered under this article may bring an action to enjoin the manufacture, use, display, or sale of a counterfeit or imitation of the registered mark, and a court of competent jurisdiction may grant an injunction to restrain the manufacture, use, display, or sale as the court considers just and reasonable and may require a defendant to pay the owner profits derived from or damages suffered due to the wrongful manufacture, use, display, or sale or to pay both profits and damages. The court also may order that the counterfeit or imitation in the possession or under the control of a defendant be delivered to an officer of the court or to the complainant to be destroyed. The court in its discretion may enter judgment for an amount not to exceed three times the profits and damages or reasonable attorneys' fees of the prevailing party, or both, in cases where the court finds the other party committed the wrongful acts with knowledge or in bad faith or otherwise according to the circumstances of the case.

(B) The enumeration of a right or remedy in this article does not affect a registrant's right to prosecute under any penal law of this State.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994.



SECTION 39-15-1175. Action for cancellation of registered mark or appeal from refusal to register; service of process in action against nonresident registrant.

(A) An action to require cancellation of a mark registered pursuant to this article or an appeal from a refusal of the secretary to register a mark pursuant to this article must be brought in the circuit court. In an appeal the proceeding must be based solely upon the record before the secretary. In an action for cancellation the secretary may not be made a party to the proceeding but must be notified of the filing of the complaint by the clerk of the court in the county in which it is filed and must be given the right to intervene in the action.

(B) In an action brought against a nonresident registrant, service may be effected upon the secretary as agent for service of the registrant in accordance with the procedures established for service upon nonresident corporations and business entities under the Rules of Civil Procedure.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994.



SECTION 39-15-1180. Rights in marks not adversely affected by article.

Nothing in this article may adversely affect the rights or the enforcement of rights in marks acquired in good faith at any time at common law.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994.



SECTION 39-15-1185. Application fees.

The secretary shall charge a fee of fifteen dollars for an original application, a fee of five dollars for a renewal application, and a fee of three dollars for recording an assignment. The fees payable under this article are not refundable.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994.



SECTION 39-15-1190. Sale of goods or services with counterfeit mark; production or reproduction of counterfeit mark; penalties.

(A) For purposes of this section:

(1) "Counterfeit mark" means a mark that is:

(a) identical to, or substantially indistinguishable from, a registered mark or unregistered mark;

(b) used in connection with the sale or offering for sale of goods or services that are identical to, or substantially indistinguishable from, the goods or services with which the registered or unregistered mark is identified;

(c) likely to cause confusion, mistake, or deception if used; and

(d) not authorized by the owner of the registered or unregistered mark.

(2) "Registered mark" means a mark that is registered on the principal register of the United States Patent and Trademark Office or with the South Carolina Secretary of State.

(3) "Retail sales value" means the value computed by multiplying the number of items having a counterfeit mark used on them or in connection with them by the retail price at which a similar item having a mark used on it or in connection with it, the use of which is authorized by the owner, is offered for sale to the public.

(4) "Unregistered mark" means a symbol, sign, emblem, insignia, trademark, trade name, or word protected by the federal Amateur Sports Act of 1978, Title 36 U.S.C. Section 380.

(B)(1) It is unlawful for a person knowingly and wilfully to transport, transfer, distribute, sell, or otherwise dispose of, or to possess with intent to transfer, transport, distribute, sell, or otherwise dispose of, an item having a counterfeit mark on it or in connection with it.

(a) A person who knowingly and wilfully violates this subsection with respect to goods or services having a retail sales value of less than fifty thousand dollars is guilty of the offense of distribution of counterfeit marks and, upon conviction, must be punished as follows:

(i) if the goods or services have a retail sales value of two thousand dollars or less, the person is guilty of a misdemeanor and must be fined not more than one thousand dollars or imprisoned not more than one year, or both;

(ii) if the goods or services have a retail sales value of more than two thousand dollars but less than ten thousand dollars, the person is guilty of a felony and must be fined not more than ten thousand dollars or imprisoned not more than three years, or both;

(iii) if the goods or services have a retail sales value of ten thousand dollars or more, but less than fifty thousand dollars, the person is guilty of a felony and must be fined not more than twenty thousand dollars or imprisoned not more than five years, or both;

(iv) for a second or subsequent conviction of the offenses described in subitem (a), without regard to the retail sales value of the goods or services, the person is guilty of a felony and must be fined not less than one thousand dollars or more than fifty thousand dollars or imprisoned not more than ten years, or both.

(b) A person who knowingly and wilfully violates the provisions of this subsection with respect to goods or services having a retail sales value of fifty thousand dollars or more is guilty of the offense of trafficking in counterfeit marks. A person who knowingly and wilfully commits the offense of trafficking as described in this subitem is guilty of a felony and, upon conviction, must be punished as follows:

(i) for a first offense, fined not less than ten thousand dollars or more than twenty-five thousand dollars or imprisoned not more than five years, or both;

(ii) for a second or subsequent offense, fined not less than twenty thousand dollars or more than fifty thousand dollars or imprisoned not more than ten years, or both.

(2) The possession, custody, or control of more than twenty-five items having a counterfeit mark used on them or in connection with them is prima facie evidence of a violation of this section.

(C) A person who knowingly and wilfully uses any object, tool, machine, or other device to produce or reproduce a counterfeit mark or knowingly and wilfully has possession, custody, or control of any object, tool, machine, or device with intent to produce or reproduce a counterfeit mark is guilty of producing or reproducing counterfeit marks and, upon conviction, must be punished as provided in subsection (B).

(D) Personal property, including any item, object, tool, machine, or device of any kind, employed as an instrumentality in the commission of or in aiding or abetting in the commission of a violation of subsection (B) or (C), is considered contraband and is subject to seizure and forfeiture in the same manner as other property used in the commission of specified criminal offenses as provided by law.

(E) For purposes of enforcing this section, investigators in the office of the Secretary of State have statewide jurisdiction. These investigators may conduct investigations independently or may assist local law enforcement agencies in their investigations and may initiate and carry out, in coordination with local law enforcement agencies, investigations of violations of this section.

(F) The Secretary of State may refer available evidence concerning violations of this section to the appropriate solicitor who may, with or without the reference, institute the appropriate criminal proceedings.

(G) The Secretary of State also may refer available evidence concerning violations of this section to the Department of Revenue for purposes of determining the obligations of the violators of this section pursuant to state income and other taxation laws.

(H) The provisions of this section do not apply to persons who own, rent, or manage premises occupied by retailers unless that person had actual knowledge or actively participated in a violation of this section.

HISTORY: 1994 Act No. 486, Section 1, eff 3 months after July 13, 1994; 2006 Act No. 348, Section 1, eff June 12, 2006.



SECTION 39-15-1195. Seizure and forfeiture; storage and maintenance of seized property; reports to prosecuting agencies; return of seized items.

(A) The following property is subject to seizure by and forfeiture to any law enforcement agency upon violation of Section 39-15-1190:

(1) all items bearing the counterfeit mark;

(2) all personal property that is employed or used in connection with a violation of Section 39-15-1190 including, but not limited to, any items, objects, tools, machines, equipment, or instrumentalities of any kind;

(3) all conveyances including, but not limited to, trailers, aircraft, motor vehicles, and watergoing vessels which are used unlawfully to conceal, contain, or transport or facilitate the unlawful concealment, possession, containment, manufacture, or transportation of counterfeit marks;

(4) all books, records, computers, and data that are used or intended for use in the production, manufacture, sale, or delivery of items bearing a counterfeit mark or services identified by a counterfeit mark; and

(5) all monies, negotiable instruments, balances in deposit or other accounts, securities, or other things of value furnished or intended to be furnished by any person used to engage in a violation or to further a violation of Section 39-15-1190.

(B) Property subject to forfeiture pursuant to this section may be seized by the department having authority upon a warrant issued by a court having jurisdiction over the property. Seizure without process may be made if:

(1) the seizure is incident to an arrest or a search pursuant to a search warrant or an inspection pursuant to an administrative inspection warrant;

(2) the property subject to seizure has been the subject of a prior judgment in favor of the State in a criminal injunction or forfeiture proceeding based upon this section;

(3) the department has probable cause to believe that the property is directly or indirectly dangerous to an individual's health or safety; or

(4) the department has probable cause to believe that the property was used or is intended to be used in violation of Section 39-15-1190.

(C) If a seizure is made pursuant to subsection (B), proceedings pursuant to Section 44-53-530 regarding forfeiture and disposition must be instituted within a reasonable time.

(D) Property taken or detained pursuant to this section is not subject to replevin but is considered to be in the custody of the department making the seizure, subject only to the orders of the court having jurisdiction over the forfeiture proceedings.

(E) For the purposes of this section, when the seizure of property subject to seizure is accomplished as a result of a joint effort by more than one law enforcement agency, the law enforcement agency initiating the investigation is considered to be the agency making the seizure.

(F) Law enforcement agencies seizing property pursuant to this section shall take reasonable steps to maintain the property. Equipment and conveyances seized must be removed to an appropriate place for storage. Monies seized must be deposited in an interest bearing account pending final disposition by the court unless the seizing agency determines the monies to be of an evidentiary nature and provides for security in another manner.

(G) When property, conveyances, monies, negotiable instruments, securities, or anything else of value is seized pursuant to the provisions of subsection (A), the law enforcement agency making the seizure, within ten days or a reasonable period of time after the seizure, shall submit a report to the appropriate prosecution agency.

(1) The report must provide the following information with respect to the property seized:

(a) description;

(b) circumstances of seizure;

(c) present custodian and where the property is being stored or its location;

(d) name of owner;

(e) name of lienholder, if any; and

(f) seizing agency.

(2) If the property is a conveyance, the report must include the:

(a) make, model, serial number, and year of the conveyance;

(b) person in whose name the conveyance is registered; and

(c) name of any lienholders.

(3) In addition to the report provided for in items (1) and (2), the law enforcement agency shall prepare for dissemination to the public, upon request, a report providing the following information:

(a) a description of the quantity and nature of the property and money seized;

(b) the seizing agency;

(c) the make, model, and year of a conveyance; and

(d) the law enforcement agency responsible for the property or conveyance seized.

(H)(1) An owner may apply to the court of common pleas for the return of an item seized pursuant to the provisions of this chapter. Notice of hearing or rule to show cause accompanied by a copy of the application must be directed to all persons and agencies entitled to notice as provided in Section 44-53-530. If the court denies the application, the hearing may proceed as a forfeiture hearing held pursuant to the provisions of Section 44-53-530.

(2) The court may return a seized item to the owner if the owner demonstrates to the court by a preponderance of the evidence that the owner was not a consenting party to, or privy to, or did not have knowledge of, the use of the property that made it subject to seizure and forfeiture.

(3) The lien of an innocent person or other legal entity, recorded in public records, continues in force upon transfer of title of a forfeited item, and a transfer of title is subject to the lien, if the lienholder demonstrates to the court by a preponderance of the evidence that the lienholder was not a consenting party to, or privy to, or did not have knowledge of, the involvement of the property which made it subject to seizure and forfeiture.

(I) Property or conveyances seized by a law enforcement agency or department must not be used by officers for personal purposes.

HISTORY: 2006 Act No. 348, Section 2, eff June 12, 2006.






CHAPTER 16 - SALE OF FINE PRINTS; DISCLOSURE REQUIREMENTS

SECTION 39-16-10. Definitions.

As used in this chapter:

(a) "Artist" means any person who conceived or created:

(1) the master image for a fine print; or

(2) the master image which served as the model for a fine print.

(b) "Fine print" means a printed image on paper or any other suitable substance which has been taken off a plate by printing, stamping, casting, or any other process commonly used in the graphic arts and includes engraving, etching, woodcut, lithograph, or serigraph.

(c) "Reproduction" means a copy of an original print made by a commercial mechanical process which does not require the use of a plate.

(d) "Art merchant" means a person who:

(1) deals in fine prints to which this article is applicable; or

(2) by his occupation holds himself out as having knowledge or skill peculiar to such works; or

(3) to whom such knowledge or skill may be attributed by his employment of an agent or other intermediary who by his occupation holds himself out as having such knowledge or skill; or

(4) is a professional auctioneer who holds himself out as having knowledge or skill peculiar to fine prints to which this article is applicable and who sells these works at public auctions.

(e) "Person" means an individual, auctioneer, corporation, business trust, estate, trust, partnership, association, two or more persons having a joint or common interest, or any other legal or commercial entity that does not have the knowledge or skill of an art merchant as described in Section 39-16-10(d).

(f) "Plate" means a plate, stone, block, or other material used to create a fine print or from which a fine print is taken.

(g) "Print" means a fine print.

(h) "Signed print" means a fine print autographed by the artist, whether it was signed or unsigned in the plate.

HISTORY: 1986 Act No. 396, eff September 1, 1986; 1988 Act No. 506, Sections 1, 2, eff May 9, 1988.



SECTION 39-16-20. Applicability of chapter.

This chapter does not apply to:

(a) a fine print sold before January 1, 1987.

(b) a fine print offered for sale or sold at retail or wholesale for:

(1) one hundred dollars or less if unframed; or

(2) one hundred fifty dollars or less if framed.

(c) a migratory waterfowl stamp print issued under the auspices of the South Carolina Migratory Waterfowl Committee.

(d) a fine print for which proof exists that the print was printed no less than one hundred years prior to the date of sale.

HISTORY: 1986 Act No. 396, eff September 1, 1986; 1988 Act No. 506, Section 4, eff May 9, 1988.



SECTION 39-16-30. General prohibitions; applicability to "reproductions".

(a) An art merchant or person may not knowingly publish or distribute any catalog, prospectus, or circular which offers for sale a fine print unless it clearly and conspicuously discloses all information required by Section 39-16-40.

(b) An art merchant or person may not knowingly sell at retail or wholesale any fine print unless a written invoice, receipt for the purchase price, or certificate furnished to the purchaser clearly and conspicuously discloses all information required by Section 39-16-40.

(c) If a print is described as a "reproduction", the information required by Section 39-16-40 is not required to be disclosed unless the print allegedly was published in a limited edition, an edition of numbered or signed prints, or any combination of them.

(d) An art merchant or person offering for auction a fine print to which this article is applicable at an auction where nonart property also is sold shall provide a written invoice disclosing all information required by Section 39-16-40.

HISTORY: 1986 Act No. 396, eff September 1, 1986; 1988 Act No. 506, Section 3, eff May 9, 1988.



SECTION 39-16-40. Disclosure requirements.

(a) An art merchant or person who sells or offers to sell a fine print shall disclose the following information:

(1) the year the plate was created.

(2) the year when printed and the name of the artist.

(3) the process used to create the print.

(4) whether the print is a part of a limited edition, and if it is:

(i) the authorized maximum number of numbered or signed prints, or both, in the edition.

(ii) the authorized maximum number of unnumbered or unsigned prints, or both, in the edition.

(iii) any authorized maximum number of artist's, publisher's, printer's, or other proofs, exclusive of trial proofs, outside the regular edition.

(iv) the total size of the edition.

(5) whether the plate has been destroyed, effaced, altered, defaced, or cancelled after the current edition.

(6) if there were any prior plates of the same master image, the total number of plates and a designation of the plate from which the print was taken.

(7) if there were any prior or later editions from the same plate, the series number of the edition of which the print is a part, and the aggregate size of all other editions.

(8) if the print was reproduced as a book illustration, or in a magazine article.

(9) whether the edition is a posthumous edition or restrike and, if it is, whether the plate has been reworked.

(10) the name of any workshop where the edition was printed.

(11) whether the print has been printed on acid free paper.

(b) if the art merchant lacks knowledge as to any information required to be disclosed by this section, he shall disclaim that knowledge specifically with regard to each of these items of information so that the purchaser is able to judge the degree of uniqueness or scarcity of each print.

(c) if the person lacks knowledge as to any information required to be disclosed by this section, he shall disclaim that knowledge specifically with regard to the overall authenticity of each print.

HISTORY: 1986 Act No. 396, eff September 1, 1986.



SECTION 39-16-50. Violations; penalties.

(a) An art merchant or person who sells a fine print in violation of this chapter is liable to the purchaser, on tender by the purchaser of the print, for its purchase price, with interest, at the legal rate, from the date of payment of the purchase price.

(b) An art merchant or person who sells a fine print in wilful violation of this chapter is liable to the purchaser, on tender by the purchaser of the print, for an amount equal to three times the sum of the purchase price and interest, at the legal rate, from the date of payment of the purchase price.

HISTORY: 1986 Act No. 396, eff September 1, 1986.






CHAPTER 17 - CONTAINERS AND GRADES

SECTION 39-17-10. Declaration of purpose.

The purpose of this article is to give authority to investigate marketing conditions and to establish and maintain standard containers, grades and State brands for fresh fruits and vegetables in the State.

HISTORY: 1962 Code Section 66-321; 1952 Code Section 66-321; 1942 Code Section 6662; 1932 Code Section 6662; Civ. C. '22 Section 3569; 1921 (32) 264.



SECTION 39-17-20. Division of markets shall assist in marketing farm products.

The division of markets of the extension service shall investigate the subject of marketing farm products, diffuse useful information relating thereto and furnish advice and assistance to the public in order to promote efficient and economical methods of marketing farm products and it may gather and diffuse timely information concerning the supply, demand, prevailing prices and commercial movement of farm products, including quantities in common and cold storage, and may interchange such information with the United States Department of Agriculture.

HISTORY: 1962 Code Section 66-322; 1952 Code Section 66-322; 1942 Code Section 6664; 1932 Code Section 6664; Civ. C. '22 Section 3571; 1921 (32) 264.



SECTION 39-17-30. Division of markets shall administer article; employment of agents.

The division of markets of the extension service is charged with the execution of the provisions of this article and may employ such agents and assistants as may be necessary, fix their compensation, define their duties and require bonds in such amount as the chief of the division of markets deems advisable, conditioned upon the faithful performance of his duties by any employee or agent. No such compensation or other expense involved in the execution of this article shall be a charge against the State.

HISTORY: 1962 Code Section 66-323; 1952 Code Section 66-323; 1942 Code Section 6663; 1932 Code Section 6663; Civ. C. '22 Section 3570; 1921 (32) 264.



SECTION 39-17-40. Promulgation of rules and regulations.

The division of markets may make and promulgate such rules and regulations as may be necessary to carry out the provisions of this article. Such rules and regulations shall be made to conform as nearly as practicable to the rules and regulations of the Secretary of Agriculture of the United States prescribed under any act of Congress of the United States relating to the marketing of farm products.

HISTORY: 1962 Code Section 66-324; 1952 Code Section 66-324; 1942 Code Section 6669; 1932 Code Section 6669; Civ. C. '22 Section 3576; 1921 (32) 264.



SECTION 39-17-50. Establishment of standards of receptacles, grades and labels; use of federal standards where applicable.

After investigation and from time to time as may be practicable and advisable, the division of markets of the extension service may establish and promulgate standards of open and closed receptacles for farm products and standards for the grade and other classification of such products by which their quantity, quality and value may be determined and may prescribe and promulgate rules and regulations governing the marks, brands and labels which may be required for receptacles for farm products for the purpose of showing the name and address of the producer or packer and the quantity, nature and quality of the product, or any of them, and for the purpose of preventing deception in reference thereto and establishing a State brand for any farm product produced in the State. Any standard for any farm product or receptacle therefor or any requirement for marketing receptacles for farm products established under authority of the Congress of the United States shall forthwith, as far as applicable, be established or prescribed and promulgated as the official standard of requirement in this State. No standard established or requirement for marketing prescribed under this article shall become effective until the expiration of thirty days after it shall have been promulgated.

HISTORY: 1962 Code Section 66-325; 1952 Code Section 66-325; 1942 Code Section 6665; 1932 Code Section 6665; Civ. C. '22 Section 3572; 1921 (32) 264.



SECTION 39-17-60. Packing of farm products shall conform to standard grades; "Not graded" products exempted.

Whenever any standard for the grade or other classification of any farm product becomes effective under this article no person shall thereafter pack for sale, offer to sell or sell within this State any such farm product to which such standard is applicable unless it conforms to the standard, subject to such reasonable variations therefrom as may be allowed in the rules and regulations made under this article. But any farm product may be packed for sale, offered for sale or sold without conforming to the standard for grade or other classification applicable thereto if it is especially described as not graded or plainly marked "Not graded."

HISTORY: 1962 Code Section 66-326; 1952 Code Section 66-326; 1942 Code Section 6666; 1932 Code Section 6666; Civ. C. '22 Section 3573; 1921 (32) 264.



SECTION 39-17-70. Packing shall conform to standards as to receptacles and labels; exceptions.

Whenever any standard for an open or closed receptacle for a farm product shall be made effective under this article no person shall pack for sale in and deliver in a receptacle, or sell in and deliver in a receptacle, any such farm product to which such standard is applicable unless the receptacle conforms to the standard, subject to such variations therefrom as may be allowed in the rules and regulations made under this article. But the requirements as to receptacles shall not apply to produce sold or offered for sale in less than car lots. Whenever any requirement for the marketing, branding or labeling of a receptacle for a farm product becomes effective under this article no person thereafter shall pack for sale, offer for sale, consign for sale or sell and deliver any such farm product in a receptacle to which such requirement is applicable unless the receptacle be marked, branded or labeled according to such requirement or unless such product be brought from outside the State and offered for sale, consigned for sale or sold in the original package.

HISTORY: 1962 Code Section 66-327; 1952 Code Section 66-327; 1942 Code Section 6666; 1932 Code Section 6666; Civ. C. '22 Section 3573; 1921 (32) 264.



SECTION 39-17-80. Inspections and classifications.

The chief of the division of markets may at any time cause such inspections and classifications to be made and such certificates to be issued as he may deem necessary to enforce the provisions of this article. Such inspections shall be made without charge only when no request is made by the grower, shipper, receiver or other party and inspection is made for the purpose of demonstration or for enforcing the provisions of this article.

HISTORY: 1962 Code Section 66-328; 1952 Code Section 66-328; 1942 Code Section 6666; 1932 Code Section 6666; Civ. C. '22 Section 3573; 1921 (32) 264.



SECTION 39-17-90. Designation and license of inspectors.

The chief of the division of markets may designate any competent employee or agent of the division of markets and, upon satisfactory evidence of competency, may license any other person to make, upon request, inspections and classifications of farm products in accordance with standards which have become effective under this article, both at shipping points and at destination points within the State.

HISTORY: 1962 Code Section 66-329; 1952 Code Section 66-329; 1942 Code Section 6667; 1932 Code Section 6667; Civ. C. '22 Section 3574; 1921 (32) 264; 1924 (33) 1118.



SECTION 39-17-100. Suspension or revocation of license.

The chief of the division of markets may suspend or revoke any license whenever, after opportunity for a hearing has been afforded to the licensee, the chief of the division of markets shall determine that such licensee is incompetent or has knowingly or carelessly failed to classify any farm product correctly in accordance with such standards or has violated any provision of this article or of the regulations made under Section 39-17-40. Pending investigation the chief of the division of markets may suspend a license temporarily without a hearing.

HISTORY: 1962 Code Section 66-330; 1952 Code Section 66-330; 1942 Code Section 6667; 1932 Code Section 6667; Civ. C. '22 Section 3574; 1921 (32) 264; 1924 (33) 1118.



SECTION 39-17-110. Manner in which inspections shall be conducted.

Inspections may be made in car lots or less than car lots and of products loaded in cars or of products not in cars. When any such inspection and classification is made, blank forms of certificates shall be furnished by the division of markets to all State inspectors, to be filled out by them to accompany each carload or less than carload lot of fruits and vegetables to market or to cover any produce inspected at its destination. When State inspection is enforced, such certificate shall name the time of such inspection and the grade of fruits and vegetables and shall contain such other information as may be required by the chief of the division of markets to be shown in the certificate, together with the words, "Graded and packed under State inspection."

HISTORY: 1962 Code Section 66-331; 1952 Code Section 66-331; 1942 Code Section 6667; 1932 Code Section 6667; Civ. C. '22 Section 3574; 1921 (32) 264; 1924 (33) 1118.



SECTION 39-17-120. Appeals from classification of products.

The owner or person in possession of any farm product classified in accordance with the provisions of this article may appeal from such classification under such rules and regulations as the division of markets may prescribe.

HISTORY: 1962 Code Section 66-332; 1952 Code Section 66-332; 1942 Code Section 6668; 1932 Code Section 6668; Civ. C. '22 Section 3575; 1921 (32) 264.



SECTION 39-17-130. Inspection fees.

The fee to be charged shall be determined by the chief of the division of markets and the fee for the inspection of a car or less than a car shall in no case exceed five dollars. The chief of the division of markets may fix, assess and collect, or cause to be collected, fees for such services when they are performed by employees or agents of the division of markets. License inspectors may charge and collect as compensation for their services only such fees as may be approved by the division of markets.

HISTORY: 1962 Code Section 66-333; 1952 Code Section 66-333; 1942 Code Section 6667; 1932 Code Section 6667; Civ. C. '22 Section 3574; 1921 (32) 264; 1924 (33) 1118.



SECTION 39-17-140. Violation of article, or rules and regulations, or interference with inspector constitutes a misdemeanor.

Any person who violates any provision of this article, or of the rules and regulations made under this article for carrying out its provisions, who fails or refuses to comply with any of the requirements thereof or who wilfully interferes with agents or employees in the execution or on account of the execution of their duties shall be guilty of a misdemeanor.

HISTORY: 1962 Code Section 66-334; 1952 Code Section 66-334; 1942 Code Section 6670; 1932 Code Section 6670; Civ. C. '22 Section 3577; Cr. C. '22 Section 293; 1921 (32) 264.



SECTION 39-17-150. Penalties.

Any person convicted of a misdemeanor under this article shall be punished by a fine of not more than one hundred dollars or by imprisonment in the county jail for not more than thirty days or by both such fine and imprisonment, in the discretion of the court.

HISTORY: 1962 Code Section 66-335; 1952 Code Section 66-335; 1942 Code Section 6671; 1932 Code Section 6671; Civ. C. '22 Section 3578; Cr. C. '22 Section 293; 1921 (32) 264.



SECTION 39-17-160. Construction.

This article shall not be construed so as to conflict with any statute of the United States regulating commerce among the several states or in any place under the exclusive jurisdiction of the United States.

HISTORY: 1962 Code Section 66-336; 1952 Code Section 66-336; 1942 Code Section 6672; 1932 Code Section 6672; Civ. C. '22 Section 3579; 1921 (32) 264.



SECTION 39-17-310. Standards for grades of watermelons; grading shall be optional.

All watermelons shipped in carload lots from any point within this State as "Graded Melons" shall be graded according to the following standard, that is to say:

Grade 1 shall weigh not less than 44 pounds with car average of not less than 46 pounds;

Grade 2 shall weigh not less than 40 pounds with car average of not less than 42 pounds;

Grade 3 shall weigh not less than 36 pounds with car average of not less than 38 pounds;

Grade 4 shall weigh not less than 32 pounds with car average of not less than 34 pounds;

Grade 5 shall weigh not less than 28 pounds with car average of not less than 30 pounds;

Grade 6 shall weigh not less than 24 pounds with car average of not less than 26 pounds; and

Grade 7 shall weigh not less than 20 pounds with car average of not less than 22 pounds.

Such melons of whatever grade shall have been picked from live vines of a merchantable quality and shall be ripe, free from rotten ends, and from necks and blisters.

The grading of watermelons, as aforesaid, shall be optional with the shippers.

HISTORY: 1962 Code Section 66-341; 1952 Code Section 66-341; 1942 Code Section 6674; 1932 Code Section 6674; 1927 (35) 294.



SECTION 39-17-320. Certificate as to grading in carload lot shipments.

The shippers of watermelons in carload lots from any point within this State, before applying to any railroad, railway, common carrier or agent thereof for a bill of lading for any such shipment, shall first certify whether or not the watermelons contained in such shipment have been graded according to the standard of grades provided in Section 39-17-310. Such certificate shall be made in writing on appropriate paper or cardboard, signed by the shipper in the presence of two disinterested witnesses, stating the variety, grade and number of melons contained in the car and the date the melons were picked and the date loaded or, if not graded, shall so state. The certificate shall be securely nailed to the inside of the car near the door and a duplicate of the certificate shall be furnished to the carrier's agent.

HISTORY: 1962 Code Section 66-342; 1952 Code Section 66-342; 1942 Code Section 6673; 1932 Code Section 6673; 1927 (35) 294.



SECTION 39-17-330. Bill of lading shall refer to certificate.

The agent of the railroad, railway or other common carrier shall incorporate in its bill of lading the fact that the duplicate certificate had been delivered to him by the shipper certifying that the car contains melons of a certain grade or melons of no grade, according to the representation made in the certificate.

HISTORY: 1962 Code Section 66-343; 1952 Code Section 66-343; 1942 Code Section 6673; 1932 Code Section 6673; 1927 (35) 294.



SECTION 39-17-340. Unlawful acts; penalties.

(A) It is unlawful for a person to:

(1) ship, or undertake to ship, watermelons in carload lots from any point within this State in violation of the provisions of this article; or

(2) sign, or cause to be signed, a false certificate as to the grade and kind of melons shipped.

(B) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than one year, or both.

HISTORY: 1962 Code Section 63-344; 1952 Code Section 66-344; 1942 Code Section 6675; 1932 Code Section 6675; 1927 (35) 294; 1993 Act No. 184, Section 223, eff January 1, 1994.



SECTION 39-17-410. Certain metal beverage containers unlawful after July 1, 1980.

Notwithstanding any other provision of law, it shall be unlawful for any wholesale distributor or retailer to sell or offer to sell, after July 1, 1980, any carbonated soft drink or malt beverage in a metal beverage container which includes a part which must be detached to open the container.

Any person who violates the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined twenty-five dollars for each illegal container sold.

HISTORY: 1978 Act No. 496 Section 20.






CHAPTER 19 - WAREHOUSES AND WAREHOUSEMEN GENERALLY

SECTION 39-19-10. Persons and corporations who may become public warehousemen.

All warehousemen engaged in the business of storing feed grains and oil seeds for persons other than themselves shall operate under the state or federal warehouse system.

HISTORY: 1962 Code Section 69-1; 1952 Code Section 69-1; 1942 Code Section 7176; 1932 Code Section 7176; Civ. C. '22 Section 3898; Civ. C. '12 Section 2582; Civ. C. '02 Section 1712; 1896 (22) 206; 1981 Act No. 156, Section 1.



SECTION 39-19-20. Warehousemen shall give bond.

Every person or corporation authorized to become a public warehouseman shall give bond in a surety company authorized to do business in this State in an amount equal to ten per cent of the estimated value of the goods for which such warehouseman will provide storage, such bond to be conditioned for the faithful performance of the duties of a public warehouseman and to be given to the Secretary of State, who shall cause a copy of it to be filed with the clerk of the court in each county in which such warehouseman proposes to maintain a warehouse. Any such bond may extend over a limited period not less than one year from its date and may provide for a continuation thereof upon payment and acceptance of the annual premium in advance. But any such limitation shall not affect liabilities under the bond incurred while it was in force.

HISTORY: 1962 Code Section 69-2; 1952 Code Section 69-2; 1942 Code Section 7177; 1932 Code Section 7177; Civ. C. '22 Section 3899; Civ. C. '12 Section 2583; Civ. C. '02 Section 1713; 1896 (22) 206; 1914 (28) 8; 1915 (29) 154.



SECTION 39-19-30. Right of action against warehouseman on bond.

Whenever any such warehouseman fails to perform his duty or violates any of the provisions of this chapter, any person injured by such failure or violation may bring an action in his name and to his own use, in any court of competent jurisdiction, on the bond of such warehouseman. And in case he shall fail in such action he shall be liable to the defendant for any costs which the defendant may recover in the action.

HISTORY: 1962 Code Section 69-3; 1952 Code Section 69-3; 1942 Code Section 7178; 1932 Code Section 7178; Civ. C. '22 Section 3900; Civ. C. '12 Section 2584; Civ. C. '02 Section 1714; 1896 (22) 206.



SECTION 39-19-40. Warehouseman shall insure property on request.

Every such warehouseman shall, when requested in writing by a person placing property with him on storage, cause such property to be insured for whom it may concern.

HISTORY: 1962 Code Section 69-4; 1952 Code Section 69-4; 1942 Code Section 7179; 1932 Code Section 7179; Civ. C. '22 Section 3901; Civ. C. '12 Section 2585; Civ. C. '02 Section 1715; 1896 (22) 206.



SECTION 39-19-50. Damages for use of cotton on storage without consent of owners.

Except as otherwise permitted or required under the provisions of Chapter 7 of Title 36, a person taking cotton on storage as a warehouseman, for hire or not, is prohibited from using any of such cotton or allowing anyone else to use or consume any of such cotton in manufacture or otherwise without the written consent of the owner. Any such person violating the provisions of this section shall answer to the owner thereof suing therefor in punitive damages not to exceed five thousand dollars and shall also answer for any special or other damages which any such owner may suffer by such unlawful conduct.

HISTORY: 1962 Code Section 69-5; 1952 Code Section 69-5; 1942 Code Sections 7187, 7188; 1932 Code Sections 7189, 7190; Civ. C. '22 Sections 3911, 3912; 1919 (31) 293.



SECTION 39-19-60. Penalty for disposal of stored cotton without consent of owner; effect on mortgagees and other creditors.

It shall be a misdemeanor for any person doing business as a cotton factor or warehouseman and having in his warehouse any cotton on storage, the property of another, to dispose of such cotton or any portion thereof by sale, loan, pledge or otherwise to any person without the consent or approval of the owner of such stored cotton, except as permitted by the provisions of Chapter 7 of Title 36, and, upon conviction of so doing, any such person shall be punished by a fine of not more than five hundred dollars or imprisonment for not more than one year.

The rights of persons holding mortgages over such cotton or of persons who have advanced or loaned money on such cotton shall not be abridged or affected by the provisions of this section, nor shall the provisions of this section affect the warehouseman's claim for storage.

HISTORY: 1962 Code Section 69-6; 1952 Code Section 69-6; 1942 Code Section 1210; 1932 Code Section 1210; Cr. C. '22 Section 98; 1920 (31) 984.



SECTION 39-19-70. Warehouseman shall keep books of transactions; inspection by interested persons.

Every public warehouseman shall keep a book in which shall be entered an account of all his transactions relating to warehousing, storing and insuring cotton, goods, wares and merchandise and to the issuing of receipts therefor. Such books shall be open to the inspection of any person actually interested in the property to which such entries relate.

HISTORY: 1962 Code Section 69-7; 1952 Code Section 69-7; 1942 Code Section 7190; 1932 Code Section 7187; Civ. C. '22 Section 3909; Civ. C. '12 Section 2593; Civ. C. '02 Section 1723; 1896 (22) 206.



SECTION 39-19-80. Warehouse receipts issued by corporations formed, owned or controlled by cooperatives.

Any warehousing corporation organized, formed, operated, owned or controlled by an association formed under Chapter 47 of Title 33 or in which any such association shall have an interest, own stock or be a member may issue legal warehouse receipts to the association or to any other person and such legal warehouse receipts shall be considered as adequate collateral to the extent of the current value of the commodity represented thereby. In case a warehouse of such a corporation is licensed or bonded under the laws of this State or the United States its warehouse receipt shall not be challenged or discriminated against because of ownership or control, wholly or in part, by the association.

HISTORY: 1962 Code Section 69-8; 1952 Code Section 69-8; 1942 Code Section 6519; 1932 Code Section 6519; Civ. C. '22 Section 3423; 1921 (32) 339.



SECTION 39-19-210. "Warehouseman" defined.

A "warehouseman" within the meaning of this article shall mean a person operating a warehouse for the sale of leaf tobacco, whether such person be the owner or lessee of such warehouse.

HISTORY: 1962 Code Section 69-21; 1952 Code Section 69-21; 1942 Code Section 7101; 1932 Code Section 7201; Civ. C. '22 Section 3923; Civ. C. '12 Section 2605; 1909 (26) 126.



SECTION 39-19-220. Maximum rates for handling and selling leaf tobacco; statement of charges on bill.

(A) The charges and expenses of handling and selling leaf tobacco on the floor of tobacco warehouses must be posted in a conspicuous place and may not exceed the following schedule of prices determined under either subsection (B) or (C) of this section at the option of the warehouse.

(B) The first optional method for determining charges and expenses for handling and selling leaf tobacco on the floor of the tobacco warehouse is:

(1) for auction fees, fifteen cents on all piles of one hundred pounds or less and twenty-five cents on all piles over one hundred pounds;

(2) for weighing and handling, ten cents a pile for all piles of less than one hundred pounds and ten cents for each additional one hundred pounds; and

(3) for commission on the gross sales of leaf tobacco in the warehouses not to exceed two and one-half percent.

(C) The second optional method for determining charges and expenses for handling and selling leaf tobacco on the floor of the tobacco warehouse is a commission not to exceed three percent on the gross sales of leaf tobacco in the warehouses with no auction, weighing, or handling fees.

(D) The proprietor of each warehouse shall render to each seller of tobacco at his warehouse a bill, plainly stating the amount charged for weighing and handling, the amounts charged for auction fees and the commission charged on the sale. It is unlawful for any other charges or fees exceeding those named in this section to be made or accepted.

(E) The charges authorized to be imposed by this section may not be changed except on March first of each year, and the optional method chosen shall remain in effect for a period of one year from that date."

HISTORY: 1962 Code Section 69-22; 1952 Code Section 69-22; 1942 Code Section 7197; 1932 Code Section 7197; Civ. C. '22 Section 3919; Civ. C. '12 Section 2601; Civ. C. '02 Section 1731; 1896 (22) 206; 1904 (24) 468; 1905 (24) 968; 1922 (32) 904; 1971 (57) 424; 1997 Act No. 81, Section 1, eff June 10, 1997.



SECTION 39-19-230. Warehousemen shall keep record of amount of tobacco sold.

The warehouseman of each leaf tobacco warehouse doing business in this State shall keep a correct account of the number of pounds of leaf tobacco sold upon the floor of his warehouse daily.

HISTORY: 1962 Code Section 69-23; 1952 Code Section 69-23; 1942 Code Section 7198; 1932 Code Section 7198; Civ. C. '22 Section 3920; Civ. C. '12 Section 2602; 1909 (26) 126.



SECTION 39-19-290. Civil penalty for violating maximum rates provision; action to recover such penalty.

Any person willfully violating the provisions of Section 39-19-220 shall be subject, in addition to the overcharges, to a penalty of two hundred dollars which shall be for the benefit of the person charged the excessive fee. The sales sheet or bill showing such charges and fees shall be conclusive proof of excessive charges. A complainant where successful shall be allowed court costs and a reasonable attorney's fee to be taxed and collected as a part of the cost of the action. Such action may be brought in any court of competent jurisdiction in the county where the warehouse is located, or in the county where the owner or operator is a resident.

HISTORY: 1962 Code Section 69-29; 1971 (57) 424.



SECTION 39-19-410. Declaration of purpose.

The purpose of this article is to prevent frauds in the handling and sale of leaf tobacco; to protect producers of leaf tobacco from loss of it from theft or other improper conduct of irresponsible parties; to protect all persons having a lien on any tobacco or any interest in any tobacco; and to protect persons purchasing tobacco or having contracts to purchase tobacco.

HISTORY: 1962 Code Section 69-51; 1952 Code Section 69-51; 1942 Code Section 7209; 1932 Code Section 7209; 1924 (33) 993.



SECTION 39-19-420. "Warehouseman" defined.

The term "warehouseman," as used in this article, is defined as any person engaged in the business of selling leaf tobacco at auction for a commission or for any other consideration or any employee of such person.

HISTORY: 1962 Code Section 69-50; 1952 Code Section 69-50; 1942 Code Section 7208; 1932 Code Section 7208; 1924 (33) 993.



SECTION 39-19-430. True name of owner or producer of tobacco shall be furnished warehousemen or cooperatives.

Every person who shall deliver any leaf tobacco to a warehouseman or to a cooperative marketing association for sale, offer for sale or display for sale shall impart to such warehouseman or cooperative marketing association the true name of the owner of such leaf tobacco and, in case the then owner is not the producer or the landlord on whose land such tobacco was produced, the true name of the person from whom he obtained such tobacco and the true name of the grower thereof or of the landlord on whose land it was grown.

HISTORY: 1962 Code Section 69-41; 1952 Code Section 69-41; 1942 Code Section 7204; 1932 Code Section 7204; 1924 (33) 993.



SECTION 39-19-440. Record of delivery shall be kept by warehouseman or cooperative.

Any such warehouseman or cooperative marketing association shall keep a record of such purchase or delivery showing the quantity of leaf tobacco so delivered, the name of the owner thereof given as provided in Section 39-19-430, the name of the person from whom the person other than the producer or landlord on whose land the tobacco was produced obtained it and the name of the landlord on whose land it was produced.

HISTORY: 1962 Code Section 69-42; 1952 Code Section 69-42; 1942 Code Section 7204; 1932 Code Section 7204; 1924 (33) 993.



SECTION 39-19-450. Information ticket or card shall be placed on tobacco.

Any such warehouseman or cooperative marketing association shall place upon all leaf tobacco delivered to him or to it for sale, offer for sale or display for sale a ticket or card on which shall appear the matters and things required to be recorded by such warehouseman or cooperative marketing association under Section 39-19-440 and such cards or tickets shall be placed upon such tobacco at the time it is delivered to a warehouse for sale and shall be on such tobacco at the time it is sold.

HISTORY: 1962 Code Section 69-43; 1952 Code Section 69-43; 1942 Code Section 7205; 1932 Code Section 7205; 1924 (33) 993.



SECTION 39-19-460. Tickets or cards and tobacco shall be open to inspection.

Such cards or tickets and such tobacco awaiting sale shall be open to the inspection of any person at any time during the regular business hours of the warehouse and any person shall have access to the place where such tobacco is being sold or is awaiting sale and to such tobacco at any time during the regular business hours of the warehouse.

HISTORY: 1962 Code Section 69-44; 1952 Code Section 69-44; 1942 Code Section 7205; 1932 Code Section 7205; 1924 (33) 993.



SECTION 39-19-470. Retention of tickets or cards after sale.

Such cards or tickets or duplicates or copies thereof shall, after the sale of such tobacco, be collected by the warehouseman or cooperative marketing association and shall be kept by the warehouseman or cooperative marketing association for a period of not less than fifteen days after the sale of the tobacco and for such period of fifteen days such tickets and such sale books as shall be kept by the warehouseman or cooperative association shall be open to the inspection of any person who knows or has reason to believe that there has been delivered or sold in such warehouse any tobacco in which such person or the principal or employer of such person has any legal or equitable interest. But no one shall have the right during the sale hours to inspect the books authorized in this section to be inspected.

HISTORY: 1962 Code Section 69-45; 1952 Code Section 69-45; 1942 Code Section 7205; 1932 Code Section 7205; 1924 (33) 993.



SECTION 39-19-480. Failure to give true name shall be a misdemeanor.

Any person who shall give a fictitious or false name to a warehouseman or cooperative marketing association or shall fail to give to a warehouseman or cooperative marketing association the name of the true owner of such leaf tobacco or the person from whom such tobacco was obtained or the grower and landlord, as required by Section 39-19-430, upon delivering the tobacco, shall be guilty of a misdemeanor.

HISTORY: 1962 Code Section 69-46; 1952 Code Section 69-46; 1942 Code Section 7206; 1932 Code Section 7206; 1924 (33) 993.



SECTION 39-19-490. Offenses by warehousemen or cooperatives.

Any warehouseman or cooperative marketing association who shall fail to comply with any of the provisions of this article; who shall place upon any pile of tobacco a ticket bearing information concerning the ownership which the warehouseman knows or has reason to believe is false; who shall sell tobacco without placing any name thereon; who shall fail and neglect to elicit from the person delivering tobacco the information required by this article; who shall deny any person the right of access to the place where tobacco is awaiting sale or being sold; who shall deny any person with an interest in tobacco the privilege of inspection of the tickets or sale books as provided in Sections 39-19-460 and 39-19-470; or who shall in any way violate any of the provisions of this article shall be guilty of a misdemeanor.

HISTORY: 1962 Code Section 69-47; 1952 Code Section 69-47; 1942 Code Section 7206; 1932 Code Section 7206; 1924 (33) 993.



SECTION 39-19-500. Sale of tobacco in name other than that of true owner.

Any warehouseman or cooperative marketing association who shall buy or sell leaf tobacco in a name other than that of the true owner and who knows or has reason to believe that the name in which such leaf tobacco is sold or any name given pursuant to the provisions of this article is false or fictitious shall be guilty of a misdemeanor; provided, however, that:

(1) Whenever one person offers for sale more than one pile of tobacco it shall be sufficient for the full name to appear on the first pile and the correct initials on the other piles with consecutive numbers on the piles following; and

(2) Leaf tobacco dealers offering for resale tobacco once sold upon the warehouse floor and with respect to which the provisions of this article have previously been complied with may offer for sale or sell such tobacco in the name under which the original sale was made or in their own names.

HISTORY: 1962 Code Section 69-48; 1952 Code Section 69-48; 1942 Code Sections 7204, 7206; 1932 Code Sections 7204, 7206; 1924 (33) 993.



SECTION 39-19-510. Penalty.

Any person guilty of a misdemeanor under the provisions of this article shall be punished by a fine of not less than fifty dollars nor more than one hundred dollars or by imprisonment for not less than fifteen nor more than thirty days and each sale or offering for sale shall constitute a separate and distinct offense under the provisions of this article.

HISTORY: 1962 Code Section 69-49; 1952 Code Section 69-49; 1942 Code Section 7207; 1932 Code Section 7207; 1924 (33) 993.






CHAPTER 20 - SELF-SERVICE STORAGE FACILITIES

SECTION 39-20-10. Short title.

This chapter is known and may be cited as the South Carolina Self-service Storage Facility Act.

HISTORY: 1986 Act No. 460, Section 1, eff 30 days after approval by the Governor (Approved June 2, 1986).



SECTION 39-20-20. Definitions.

For purposes of this chapter:

(a) "Last known address" means that address provided by the occupant in the latest rental agreement or the address provided by the occupant in a subsequent written notice of a change of address.

(b) "Occupant" means a person, his sublessee, successor, or assign entitled to the use of the storage space at a self-service storage facility under a rental agreement, to the exclusion of others.

(c) "Owner" means the owner, operator, lessor, or sublessor of a self-service storage facility, his agent, or any other person authorized by him to manage the facility or to receive rent from an occupant under a rental agreement.

(d) "Personal property" means movable property not affixed to land and includes, but is not limited to, goods, merchandise, and household items.

(e) "Rental agreement" means any written agreement or lease that establishes or modifies the terms, conditions, rules, or any other provisions concerning the use and occupancy of a self-service storage facility.

(f) "Self-service storage facility" means any real property designed and used for the purpose of renting or leasing individual storage space to occupants who are to have access to the space for the purpose of storing and removing personal property. No occupant may use a self-service storage facility for residential purposes. A self-service storage facility is not a warehouse within the meaning of Chapter 19 of Title 39 and the provisions of law relative to bonded public warehousemen do not apply to the owner of a self-service storage facility. A self-service storage facility is not a safe-deposit box or vault maintained by banks, trust companies, or other financial entities.

HISTORY: 1986 Act No. 460, Section 1, eff 30 days after approval by the Governor (Approved June 2, 1986).



SECTION 39-20-30. Lien of owner for rent, labor, or other charges.

The owner of a self-service storage facility and his heirs, executors, administrators, successors, and assigns have a lien upon all personal property located at a self-service storage facility for rent, labor, or other charges in relation to the personal property, and for expenses necessary for its preservation or expenses reasonably incurred in its sale or other disposition pursuant to this chapter. The lien provided for in this chapter is junior to any other liens or security interests which are perfected and recorded or liens by any lienholder with an interest in the property of whom the owner has knowledge either through the disclosure provision of the rental agreement or through other written notice. The lien attaches as of the date the occupant is considered in default.

HISTORY: 1986 Act No. 460, Section 1, eff 30 days after approval by the Governor (Approved June 2, 1986).



SECTION 39-20-40. Requirement of written rental agreement.

If an owner complies with the requirements of this code section and Section 39-20-45, he may enforce the lien without judicial intervention. An owner shall obtain from the occupant a written rental agreement which must include the following language with bold type where indicated:

This agreement, made and entered into this ___ day of__________, 19___, by and between __________, the owner and __________, the occupant, whose last known address is __________. For the consideration provided for in this agreement, the owner agrees to let the occupant use and occupy a space in the self-service storage facility, known as __________, located in the City of __________, State of South Carolina, and more particularly described as follows: Building #___ Space #___, Size ___. The space is to be occupied and used for the purposes specified in this agreement and subject to the conditions set forth for a period of __________, beginning on the ___ day of __________, 19___, and continuing month to month until terminated.

"Space", as used in this agreement, means that part of the self-service storage facility as described above. The occupant agrees to pay the owner, as payment for the use of the space and improvements on the space, the monthly sum of $__________. Monthly installments are payable in advance on or before the first of each month, in the amount of $__________, and a like amount of each month after that, until the termination of this agreement.

If any monthly installment is not paid by the fifteenth of the month due, or if any check given in payment is dishonored, occupant is considered to be in default.

Occupant further agrees to pay the sum of one month's fees, which must be used as a clean-up and maintenance fund, and is to be used, if required, for the repair of any damage done to the space and to clean up the space at the termination of the agreement. In the event that the space is left in a good state of repair, and in a broom-swept condition, then this amount must be refunded to the occupant. It is agreed to between the parties that the owner may set off any claims it may have against the occupant from this fund.

The space named in this agreement is to be used by the occupant solely for the purpose of storing any personal property belonging to the occupant. The occupant agrees not to store any explosives or any highly inflammable goods or any other goods in the space which would cause danger to the space. The occupant agrees that the property will not be used for any unlawful purposes and the occupant agrees not to commit waste, nor alter, nor affix signs on the space, and will keep the space in good condition during the term of this agreement.

UPON DEFAULT BY THE OCCUPANT THE OWNER HAS A LIEN ON ALL PERSONAL PROPERTY STORED IN OCCUPANT'S SPACE FOR RENT, LABOR, OR OTHER CHARGES IN RELATION TO THE PERSONAL PROPERTY, AND FOR ITS PRESERVATION OR EXPENSES REASONABLY INCURRED IN ITS SALE OR OTHER DISPOSITION PURSUANT TO THIS AGREEMENT. PERSONAL PROPERTY STORED IN OCCUPANT'S SPACE WILL BE SOLD OR OTHERWISE DISPOSED OF IF NO PAYMENT HAS BEEN RECEIVED FOR A CONTINUOUS FIFTY-DAY PERIOD AFTER DEFAULT. IF ANY MONTHLY INSTALLMENT IS NOT MADE BY THE FIFTEENTH OF THE MONTH DUE, OR IF ANY CHECK GIVEN IN PAYMENT IS DISHONORED, THE OCCUPANT IS IN DEFAULT FROM DATE PAYMENT WAS DUE.

For purposes of owner's lien: "personal property" means movable property, not affixed to land and includes, but is not limited to, goods, merchandise, and household items; "last known address" means that address provided by the occupant in the latest rental agreement or the address provided by the occupant in a subsequent written notice of a change of address. The owner's lien attaches as of the date the occupant is considered in default.

OWNER DOES NOT PROVIDE ANY TYPE OF INSURANCE WHICH WOULD PROTECT THE OCCUPANT'S PERSONAL PROPERTY FROM LOSS BY FIRE, THEFT, OR ANY OTHER TYPE CASUALTY LOSS. IT IS THE OCCUPANT'S RESPONSIBILITY TO PROVIDE SUCH INSURANCE.

HISTORY: 1986 Act No. 460, Section 1, eff 30 days after approval by the Governor (Approved June 2, 1986).



SECTION 39-20-45. Enforcement of lien without judicial intervention.

If occupant has been in default continuously for fifty days, owner may enforce its lien, provided owner shall comply with, during the fifty-day default period, the following procedure.

The occupant must be notified in writing by delivery by certified mail, return receipt requested, to the last known address of occupant. The owner also shall notify other parties with superior liens or security interests as defined in this rental agreement. The notice is presumed delivered when notice of delivery, failure to accept delivery, or the impossibility of delivery is received by owner.

Owner's notice to occupant shall include an itemized statement of the owner's claim showing the sum due, at the time of the notice, and the date when the sum became due. It shall briefly and generally describe the personal property subject to the lien. The description must be reasonably adequate to permit the person notified to identify it, except that any container included, but not limited to, a trunk, valise, or box that is locked, fastened, sealed, or tied in a manner which deters immediate access to its contents may be described as such without describing its contents. The inventory of any property taken under the provisions of this section must be done by the owner or the owner's agent with at least one other person present. Owner's notice shall notify occupant of denial of access to the personal property and provide the name, street address, and telephone number of the owner or its designated agent, whom the occupant may contact to respond to this notice.

Owner's notice shall demand payment within a specified time, not less than fourteen days after delivery of the notice. It shall state that, unless the claim is paid within the time stated in the notice, the personal property will be advertised for public sale to the highest bidder, and will be sold at public sale to the highest bidder at a specified time and place.

After the expiration of the fifty-day default period, the owner shall publish an advertisement of the public sale to the highest bidder once a week for two consecutive weeks in a newspaper of general circulation where the self-service storage facility is located. The advertisement shall include: a brief and general description of the personal property, reasonably adequate to permit its identification; the address of the self-service storage facility and the number, if any, of the space where the personal property is located, and the name of the occupant; and the time, place, and manner of the public sale. The public sale to the highest bidder shall take place not sooner than fifteen days after the first publication. If there is no newspaper of general circulation where the self-service storage facility is located, the advertisement must be posted at least fifteen days before the date of the public sale and in not less than six conspicuous places in the neighborhood where the self-service storage facility is located.

If no one purchases the property at the public sale and if the owner has complied with the foregoing procedures, the owner may otherwise dispose of the property and shall notify the occupant of the action taken. Any sale or disposition of the personal property must be held at the self-service storage facility or at the nearest suitable place to where the personal property is held or stored.

Before any sale or other disposition of personal property pursuant to this agreement, the occupant may pay the amount necessary to satisfy the lien and the reasonable expenses incurred, and by that action redeem the personal property and after that the owner shall have no liability to any person with respect to the personal property.

A purchaser in good faith of the personal property sold to satisfy owner's lien takes the property subject to any other liens or security interests which are perfected and recorded or liens by any lienholder with an interest in the property of whom the owner has knowledge either through the disclosure provision of the rental agreement or through other written notice.

In the event of a sale, the owner may satisfy his lien from the proceeds of the sale. The owner shall hold the balance of the proceeds, if any, for the occupant or any notified, secured interest holder. If not claimed within two years of the date of sale, the balance of the proceeds must be disposed of in accordance with Chapter 18 of Title 27. In no event may the owner's liability exceed the proceeds of the sale.

HISTORY: 1986 Act No. 460, Section 1, eff 30 days after approval by the Governor (Approved June 2, 1986).



SECTION 39-20-47. Enforcement of lien by distraint.

(A) If no written rental agreement exists between the owner and occupant and the oral rental agreement was entered into prior to the effective date of this chapter, an owner may enforce collection of rent due by distress in the manner prescribed by this section if the occupant has been in default continuously for thirty days. Any magistrate having jurisdiction over the district in which the self-service storage facility is located may issue, upon receipt of an affidavit of the owner or his agent setting forth the amount of rent due, a notice directed to the occupant stating the alleged amount of rent due, including any cost, and fixing a time and place for a predistress hearing to be held not earlier than five days after the service of the notice. The notice, together with a copy of the affidavit, must be delivered to (a) any regular constable, (b) such special constable as the magistrate may appoint, or (c) the sheriff of the county for enforcement. The officer shall serve a copy of the notice and affidavit on the occupant by personal service by any method provided by law.

(B) The purpose of the predistress hearing is to protect the occupant's use and possession of property from arbitrary encroachment and to prevent unfair or mistaken deprivation of property. If the magistrate shall, after conducting the hearing, find that the owner's right to distress is valid and the occupant has no overriding right to continue in possession of the property subject to distress, then the magistrate may issue his distress warrant naming the amount of rent due, with costs, and the warrant shall be delivered to an officer as set forth in subsection (A).

(C) The officer to whom a distress warrant is delivered after the predistress hearing shall demand of the occupant payment of the rent with costs as enumerated in the distress warrant. If the amount is paid the officer shall return the warrant with the amount collected to the magistrate who shall settle with the owner. If the tenant fails or refuses to pay the rent with costs, the officer shall distrain sufficient of the property upon the rented premises to pay the amount by delivering or mailing to the occupant at his last known address a list in writing of the property distrained together with a copy of the distress warrant.

(D) If any property distrained is not the property of the occupant, the occupant shall immediately name the owner of the property and inform the officer of the ownership and the officer shall distrain sufficient other property of the occupant to pay the rent and costs. The property of the occupant must be first applied to payments of the rent and costs. All property in the self-service storage facility is subject to distress as provided in this section.

(E) Any property belonging to the occupant removed from the self-service storage facility must, if found, be subject to distraint and sale, provided the distraint be made within thirty days after the removal.

(F) Within five days after the distraint, the occupant may free the property from the lien of the distraint by giving a bond payable to the owner in double the amount claimed, with sufficient surety or sureties approved by the court, and the issues thus joined must be tried by the court. The owner has the right to except to the surety or sureties and the surety or sureties shall justify before the magistrate as provided for justification for sureties in claim and delivery actions.

(G) If the occupant fails to give bond as prescribed in subsection (F) then the officer may sell the property at public auction to the highest bidder for cash at a designated place of sale after posting a notice of the sale for five days upon the premises and two other public places in the county stating the time and place of the sale.

(H) The purchaser at a sale of chattels seized under a distress warrant takes the property subject to any other perfected and recorded liens on the property.

(I) If the property distrained brings more than the rent with costs at the sale the surplus must be paid to the occupant and the rent must be paid to the owner.

HISTORY: 1986 Act No. 460, Section 1, eff 30 days after approval by the Governor (Approved June 2, 1986).



SECTION 39-20-49. Person claiming contents of storage facility to pay all unpaid rents.

The owner of a self-service storage facility may require of a person laying claim to any of the contents of the self-service storage facility that the claimant pay to the owner all unpaid rents due for the use of the facility before taking possession of the contents. The owner is not responsible for any property taxes that may be due on any contents that have been in storage in the facility.

HISTORY: 1994 Act No. 498, Section 2, eff July 14, 1994.



SECTION 39-20-50. Creation of additional rights, duties, and obligations by agreement; relation of chapter to other laws.

Nothing in this chapter may be construed as in any manner impairing or affecting the right of the parties to create additional rights, duties, and obligations in and by virtue of the rental agreement. The rights provided by this chapter are in addition to all other rights allowed by law to a creditor against his debtor.

HISTORY: 1986 Act No. 460, Section 1, eff 30 days after approval by the Governor (Approved June 2, 1986).






CHAPTER 21 - STATE WAREHOUSE SYSTEM [REPEALED]



CHAPTER 22 - STATE WAREHOUSE SYSTEM

SECTION 39-22-10. Authority to grant licenses; minimum requirements to be met and maintained.

The department may license a qualified warehouse facility for the storage of cotton and grain or other nonperishable agricultural products as defined by regulation. A license must be granted only to those applicants who have met the minimum requirements of this chapter and whose warehouse facility is suitable for the storage of agricultural commodities for which it is intended. A license may be revoked or suspended at any time the warehouseman does not meet the minimum standards as required by this chapter.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990.



SECTION 39-22-15. "Loss" defined.

For purposes of this chapter, "loss" means any monetary loss over and beyond the amount protected by a warehouseman's bond sustained as a result of storing a commodity in a state-licensed warehouse including, but not limited to, any monetary loss over and beyond the amount protected by a warehouseman's bond sustained as a result of the warehouseman's bankruptcy, embezzlement, or fraud.

HISTORY: 1998 Act No. 375, Section 1, eff May 26, 1998.



SECTION 39-22-20. Bonding or security requirements of applicants for warehouse license.

To safeguard the interest of holders of warehouse receipts issued under this chapter, Chapter 19 of this title, and Chapter 7 of Title 36, the department shall require a surety bond or equivalent security from the applicant for a warehouse license for the faithful performance of his duties. The bond or other security must be in an amount of twenty-five thousand dollars for each warehouse. The bond must provide that the warehouseman personally shall account for and pay over, according to law, all money and property received by him and, in cases of default, the surety shall pay all damages, costs, and expenses resulting from the default. In the event of a default, the holder of the warehouse receipt may proceed directly against the warehouseman or surety or both on the bond to recover the loss and a surety or other insurer who has been required to respond financially upon the action must be subrogated to all rights of the holder of the warehouse receipt.

The department shall assist the warehousemen in obtaining their individual bonds at the best available rate under a group plan, when possible.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990.



SECTION 39-22-30. Department to promulgate regulations.

The department shall promulgate regulations to implement the provisions of this chapter.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990.



SECTION 39-22-40. Term "cotton" to refer to all nonperishable farm products.

The provisions of this chapter referring to cotton also refer to all nonperishable farm products as defined by the Commissioner of Agriculture.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990.



SECTION 39-22-50. Chapter inapplicable to "linters" cotton.

Cotton designated as "linters" may not be received for storage under the provisions of this chapter.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990.



SECTION 39-22-60. Department to accept federal standards and classifications of cotton.

The Department of Agriculture shall accept as authoritative the standards and classifications of cotton established by the federal government.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990.



SECTION 39-22-70. Receipt of lint cotton.

A receipt for lint cotton must be issued under the seal and signature of the Commissioner of Agriculture or his deputy in the name of the State, stating the location of the warehouse, the name of the manager, the tag number on the bale and the weight, grade, and staple to enable delivery on surrender of the receipt of the identical cotton for which it was given. The grade and staple may be omitted at the request of the depositor. The receipt may be issued in bearer or order form.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990.



SECTION 39-22-80. Requirements for warehouse receipt forms; electronic warehouse receipts exempt; notice to depositor; consent for transfers to other parties.

The warehouse receipt forms must be designed or otherwise approved by the commissioner. All orders for the printing of warehouse receipts and bale tags must be preapproved by the department. The receipts must be numbered and the warehouse receiving the forms shall account for each receipt. The receipts may have the lithographed or engraved signature of the commissioner but they must be signed with pen and ink, indelible pencil, or mechanical device approved by the commissioner, by the authorized manager of the licensed warehouse. However, the Commissioner of Agriculture is authorized to accept and process Electronic Warehouse Receipts (EWR) from qualified providers, as defined by pertinent federal regulations governing EWR, and in so doing, is further authorized to exempt EWR from the provisions of this chapter to the extent these provisions are in conflict with pertinent federal regulations governing EWR, or to the extent that application of the provisions of this chapter renders acceptance and processing of EWR by the department impracticable. If a warehouseman elects to utilize electronic warehouse receipts, he must provide written notice to the depositor that the EWR have been issued to the depositor, the numbers of the EWR so issued and that the receipts are being held on his behalf and cannot be transferred to any other party without the depositor's written consent. The consent must be on a form approved by the commissioner and it must be signed in the presence of the warehouseman, and attested to by him. Provided, however, that a warehouseman may accept a notarized copy of the written notice form.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990; 1997 Act No. 29, Section 1, eff May 21, 1997; 1998 Act No. 375, Section 2, eff May 26, 1998.



SECTION 39-22-90. Prohibited acts; penalties.

(A) It is unlawful for:

(1) the manager or owner of a warehouse or an agent or employee to issue or aid in issuing a receipt for a commodity, knowing that the commodity has not been actually placed in the warehouse under the control of the manager or owner of the commodity;

(2) a person to induce a warehouseman to issue a receipt for a commodity, knowing that the commodity has not been actually placed in the warehouse under the control of the manager or owner of the commodity;

(3) a person to knowingly issue a warehouse receipt in a name other than that of the lawful owner of the commodity, or his designee, for which the receipt is given;

(4) a person to knowingly deliver an agricultural commodity to a warehouse or dealer on which a lien is outstanding without giving written notice to the warehouseman or dealer of the lien;

(5) a person to induce a warehouseman to deliver a commodity without first obtaining warehouse receipts issued for it;

(6) a manager, owner, or employee of a warehouse to knowingly deliver a commodity without first obtaining warehouse receipts issued for it;

(7) a warehouse auditor who, upon the auditing of a warehouse in the state warehouse system, finds items (2) and (5) of this section to have been violated to fail to report the violation on his regular report of the inspection, regardless of whether or not the violation is corrected before the report is filed;

(8) a person to issue or aid in issuing a duplicate or additional receipt for cotton or other commodity, knowing that the former receipt or any part of it is outstanding unless a receipt has become lost or destroyed and the goods are delivered or a duplicate receipt is issued in accordance with the provisions of law covering those cases.

(9) a warehouseman to issue an electronic warehouse receipt without providing written notice to the depositor of such issuance, or for a warehouseman to transfer any such electronic warehouse receipt without the depositor having consented thereto in writing on a form provided by the commissioner.

(B) A person who violates the provisions of item (1), (2), (3), (4), or (9) of subsection (A) of this section is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years, or both. Each transfer of an electronic warehouse receipt in violation of item (9) is a separate offense.

A person who violates the provisions of item (5) or (6) of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than one year, or both.

A person who violates the provisions of item (7) of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both, for each violation.

A person who violates the provisions of item (8) of this section is guilty of forgery and, upon conviction, must receive the penalty provided for a conviction of that crime.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990; 1993 Act No. 184, Section 67, eff January 1, 1994; 1998 Act No. 375, Sections 3, 4, eff May 26, 1998.



SECTION 39-22-100. State guarantee; limitations.

The weights, classes, and grades of cotton, if shown on a warehouse receipt issued for the cotton, or other nonperishable farm products on storage are guaranteed by the State under this chapter only in favor of those who loan money on or buy cotton stored in warehouses. The State is not responsible for fluctuations in weight resulting from ordinary climatic conditions.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990.



SECTION 39-22-110. Required identification tags on bales.

Each bale of cotton accepted for storage in a warehouse operated under the state warehouse system must be identified by a numbered tag affixed to the bale. The tag must be designed so that the brand "South Carolina" may be unmistakably visible. The palmetto tree, with a bale of cotton lying at the roots, and the shield of the State must be printed on the tag. The county of origin may appear on the tag.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990.



SECTION 39-22-120. Warehouse insurance requirements.

Each licensed warehouseman shall insure and keep insured against loss or damage by fire, theft, burglary, and other hazards which are commonly insured against, under "extended coverage" provisions, for its full value, all cotton and other products on storage unless requested by the depositor in writing not to insure the cotton or other products and in that instance when the cotton or other products are not insured a statement to that effect must be plainly and conspicuously inserted on the face of the receipt. In case of loss, the warehouseman shall collect the insurance due and pay it ratably to those lawfully entitled to payment. The warehouseman may accept contracts for the storage of cotton submitted by the Commodity Credit Corporation and other United States governmental agencies without being required to carry insurance on the cotton. As a condition of license, each warehouseman shall maintain on file with the department a current certificate of insurance setting forth the policy number, the agent and underwriter, the provisions and limits of coverage, and the date the policy expires.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990.



SECTION 39-22-130. Inspection of warehouses; inventory.

Each warehouse must be inspected, the inventory taken, and the records checked at least once in every three months.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990.



SECTION 39-22-140. Sums collected under this chapter to be deposited annually.

All sums collected under this chapter must be transferred annually to a special account in the State Treasury according to the provisions of Section 39-22-150.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990.



SECTION 39-22-150. Disposition of net revenues derived from operation of state warehouse system; additional fee on items for which warehouse receipts have been issued; use of funds generated by fee; guaranty fund; claims against fund.

All net revenues derived from operation of the state warehouse system must be transferred annually to a special account in the State Treasury until the sum of three million dollars accrues. When the fund reaches three million dollars, these transfers shall cease; however, all interest and investment revenue shall accrue solely to the fund and be returned annually to the fund. In order to support the increase of this fund, the funds must be invested at interest by the State Treasurer who shall credit the interest earned on the funds to the increase of the fund up to and above three million dollars. In addition to the interest, the commissioner shall assess an amount ratably against each warehouseman in this State issuing warehouse receipts a special additional fee not to exceed ten cents a bale of cotton or one cent a bushel of soybeans and one-half cent a bushel of any other stored feed grains or oil seeds for which warehouse receipts have been issued. The additional assessment may be charged not more than once for each receipt issued on a bale of cotton or bushel of grain. When the fund has reached the total sum of one million five hundred thousand dollars, the special additional assessment must be discontinued. If the fund is reduced to below one million dollars, the assessment must be resumed. The funds must be used to guarantee state warehouse receipts in excess of an amount recovered from the bonds required by this chapter, and to protect and reimburse depositors against losses as defined in Section 39-22-15. If there is an insufficient amount of money in the fund to cover all claims against the fund, payments must be made on a pro rata basis up to one hundred percent of the total loss of each claimant. If payment is not received in the amount of one hundred percent, then additional amounts must be paid as funds become available until payment of one hundred percent of the total is attained. The state's guarantee of warehouse receipts is based on monies available through the required bonds and the fund. Upon approval of a claim to the fund and before payment from the fund, the claimant shall subrogate his interest, if any, to the department in a cause of action against all parties relating to the claim. In no event may the funds be available for the reimbursement of an insurer or surety on the bonds required by this chapter, Chapter 19 of this title, or Chapter 7 of Title 36, who has paid a loss under this chapter. All income, interest, or otherwise, derived from this guaranty fund must be reinvested in the fund. Fifty thousand dollars of the income must be paid into the general fund of the State. Any of the funds not appropriated for the employment of additional auditors for the warehousemen and Dealers and Handlers Division of the Department of Agriculture must be returned to the fund.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990; 1998 Act No. 375, Section 5, eff May 26, 1998.



SECTION 39-22-160. Annual report of commissioner.

The Commissioner of Agriculture shall make an annual report to the General Assembly setting forth (1) the number and location of each warehouse where cotton has been received for storage, (2) the cotton on storage and that delivered on presentation of receipts, and (3) monies received and disbursed.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990.



SECTION 39-22-170. State's liability limited.

The extent of the state's liability is limited to the amount of monies available through the guaranty fund and, therefore, no debt or other liability may be created against the State by reason of the licensing of a warehouse under this chapter except as provided by this chapter.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990.



SECTION 39-22-180. Warehouseman authorized to enter into agreement required by Commodity Credit Corporation; resolution of conflicting provisions.

It is lawful for a warehouseman licensed by the commissioner to operate a state warehouse to execute and enter into an agreement or contract required by the Commodity Credit Corporation or other agency of the United States government when the agreement or contract is necessary to secure the support price for certain stored commodities. Whenever the contract or agreement conflicts with the provisions of the state warehouse system or the Uniform Commercial Code - Documents of Title the conflicting provisions are suspended, but only to the extent that the suspension of the conflicting provisions is a minimum requirement of the agency of the United States government.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990.



SECTION 39-22-190. Record keeping requirements for warehousemen.

All warehousemen licensed to store grain shall maintain current and complete records at all times with respect to all feed grains and oil seeds on forms approved by the Department of Agriculture pursuant to regulations promulgated by the department including grain owned by him as well as other feed grains or oil seeds not subject to the terms of the state warehouse system, stored in or handled through the warehouse. The records must include, but not be limited to, a daily record showing:

(1) the total quantity of each kind and class of feed grains or oil seeds received and delivered and the quantity of each kind and class of feed grains or oil seeds remaining in the warehouse at the close of each business day;

(2) the warehouseman's total storage obligations for each kind and class of feed grains or oil seeds at the close of each business day.

Incoming feed grains or oil seeds must be documented as to ownership and as to whether the feed grains or oil seeds are owned by the warehouseman or someone else. Feed grains or oil seeds received may be purchased by the warehouse before or upon arrival at the elevator or warehouse and after they have been in storage for a time. All operations must be documented properly to reflect ownership, quantity of feed grains, or oil seeds received, quantity delivered, and quantity in storage in the warehouse.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990.



SECTION 39-22-200. Issuance of receipts; receipts not to be issued in name of warehouse; exceptions.

A state warehouse receipt must be issued by the warehouseman to a person storing commodities who requests it. If no receipt is issued to the storing party directly, one must be written to show ownership and held at the warehouse office properly locked and secured. No receipt may be issued in the name of the storing warehouse, or its owners, on commodities being purchased by the warehouse until the commodity has been paid for in full, even if a contract has been executed establishing that the title to the commodity has passed to the warehouse or its owners unless the buyer and seller execute an affidavit within the contract stating that the seller conveys title and ownership of the commodity and forfeits all of his rights under the Dealer and Handler Guaranty Fund. The affidavit must be in bold print on the face of the contract and must further state that the seller has read the contract in full, understands it, and waives all rights to contest his knowledge of any part of the contract. Those provisions do not reduce the responsibility of the warehouseman to keep proper records as required by Section 39-22-190.

HISTORY: 1990 Act No. 436, Section 1, eff April 24, 1990.






CHAPTER 23 - ADULTERATED, MISBRANDED OR NEW DRUGS AND DEVICES

SECTION 39-23-10. Short title.

This chapter may be cited as the South Carolina Drug Act.

HISTORY: 1962 Code Section 32-1510.101; 1972 (57) 3046.



SECTION 39-23-20. Definitions.

For the purposes of this chapter:

(a) The "Commissioner of Health and Environmental Control" means the Commissioner of Health and Environmental Control or his designated agent.

(b)(1) The term "drug" means (A) articles recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them; and (B) articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; and (C) articles (other than food) intended to affect the structure or any function of the body of man or other animals; and (D) articles intended for use as a component of any articles specified in clause (A), (B) or (C); but does not include devices or their components, parts, or accessories.

(2) The term "counterfeit drug" means a drug which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, or device, or any likeness thereof, of a drug manufacturer, processor, packer, or distributor other than the person or persons who in fact manufactured, processed, packed, or distributed such drug and which thereby falsely purports or is represented to be the product of, or to have been packed or distributed by, such other drug manufacturer, processor, packer, or distributor.

(c) The term device" means instruments, apparatus, and contrivances, including their components, parts, and accessories, intended (1) for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man or other animals; or (2) to affect the structure or any function of the body of man or other animals.

(d) The term "official compendium" means the official United States Pharmacopoeia, Official Homeopathic Pharmacopoeia of the United States, Official National Formulary, or any supplement to any of them.

(e) The term "label" means a display of written, printed, or graphic matter upon the immediate container of any article; and a requirement made by or under authority of this chapter that any word, statement, or other information appear on the label shall not be considered to be complied with unless such word, statement, or other information also appears on the outside container or wrapper, if any there be, of the retail package of such article, or is easily legible through the outside container or wrapper.

(f) The term "labeling" means all labels and other written, printed, or graphic matter (1) upon any article or any of its containers or wrappers, or (2) accompanying such article.

If an article is alleged to be misbranded because the labeling is misleading, or if an advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading, there shall be taken into account (among other things) not only representations made or suggested by statement, word, design, device, sound, or in any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual.

(g) The term "new drug" means:

(1) Any drug (except a new animal drug or an animal feed bearing or containing a new animal drug) the composition of which is such that such drug is not generally recognized, among experts qualified by scientific training and experience to evaluate the safety and effectiveness of drugs, as safe and effective for use under the conditions prescribed, recommended, or suggested in the labeling thereof, except that such a drug not so recognized shall not be deemed to be a "new drug" if at any time prior to July 17, 1972 it was subject to the Federal Food and Drug Act of June 30, 1906, as amended, and if at such time its labeling contained the same representations concerning the conditions of its use; or

(2) Any drug except a new animal drug or an animal feed bearing or containing a new animal drug, the composition of which is such that such drug, as a result of investigations to determine its safety and effectiveness for use under such conditions, has become so recognized, but which has not, otherwise than in such investigations, been used to a material extent or for a material time under such conditions.

(h) The term "color" includes black, white, and intermediate grays.

HISTORY: 1962 Code Section 32-1510.102; 1972 (57) 3046.



SECTION 39-23-30. Drug or device deemed adulterated.

A drug or device shall be deemed to be adulterated:

(a)(1) If it consists in whole or in part of any filthy, putrid, or decomposed substance; or (2)(A) if it has been prepared, packed, or held under insanitary conditions whereby it may have been contaminated with filth, or whereby it may have been rendered injurious to health or (B) if it is a drug and the methods used in, or the facilities or controls used for, its manufacture, processing, packing, or holding do not conform to or are not operated or administered in conformity with current good manufacturing practice to assure that such drug meets the requirements of the Federal Food, Drug, and Cosmetic Act, as amended, as to safety and has the identity and strength, and meets the quality and purity characteristics, which it purports or is represented to possess; or (3) if it is a drug and its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; or (4) if (A) it is a drug which bears or contains, for purposes of coloring only, a color additive which is unsafe within the meaning of Section 706(a) of the Federal Food, Drug, and Cosmetic Act, as amended, (B) it is a color additive the intended use of which in or on drugs is for purposes of coloring only and is unsafe within the meaning of Section 706(a) of the Federal Food, Drug, and Cosmetic Act, as amended; or (5) if it is a new animal drug which is unsafe within the meaning of Section 512 of the Federal Food, Drug, and Cosmetic Act, as amended; or (6) if it is an animal feed bearing or containing a new animal drug, and such animal feed is unsafe within the meaning of Section 512 of the Federal Food, Drug, and Cosmetic Act, as amended.

(b) If it purports or is represented as a drug the name of which is recognized in an official compendium, and its strength differs from or its quality or purity falls below the standard set forth in such compendium. Such determination as to strength, quality, or purity shall be made in accordance with the tests or methods of assay set forth in such compendium, except that whenever tests or methods of assay have not been prescribed in such compendium, or those prescribed under authority of the Federal act, or such tests or methods of assay as are prescribed are, in the judgment of the Commissioner of Health and Environmental Control, insufficient for the making of such determination, the Commissioner shall bring such fact to the attention of the appropriate body charged with the revision of such compendium, and if such body fails within a reasonable time to prescribe tests or methods of assay, which, in the judgment of the Commissioner, are sufficient for purposes of this paragraph, then the Commissioner shall promulgate regulations prescribing appropriate tests or methods of assay in accordance with which such determination as to strength, quality, or purity shall be made. No drug defined in an official compendium shall be deemed to be adulterated under this paragraph because it differs from the standard of strength, quality, purity therefor set forth in such compendium, if its difference in strength, quality, or purity from such standards is plainly stated on its label. Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States it shall be subject to the requirements of the United States Pharmacopoeia unless it is labeled and offered for sale as a homeopathic drug in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States and not to those of the United States Pharmacopoeia.

(c) If it is not subject to the provisions of paragraph (b) of this section, and its strength differs from, or its purity or quality falls below that which it purports or is represented to possess.

(d) If it is a drug and any substance has been (1) mixed or packed therewith so as to reduce its quality of strength or (2) substituted wholly or in part therefor.

HISTORY: 1962 Code Section 32-1510.103; 1972 (57) 3046.



SECTION 39-23-40. Drug or device deemed misbranded.

A drug or device shall be deemed to be misbranded:

(a) If its label is false or misleading in any particular.

(b) If in a package form unless it bears a label containing (1) the name and place of business of the manufacturer, packer, or distributor; and (2) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count; provided, that reasonable variations shall be permitted under regulations issued by the Commissioner of Health and Environmental Control or issued under the Federal act. Provided, further, that in the case of any drug subject to Section 39-23-50(b)(1), the label shall contain the name and place of business of the manufacturer of the finished dosage form and, if different, the name and place of business of the packer or distributor. For the purpose of this paragraph, the finished dosage form of a drug is that form of the drug which is, or is intended to be, dispensed or administered to the ultimate user upon prescription or as otherwise dispensed by the pharmacist.

(c) If any word, statement, or other information required by or under the authority of this chapter or the Federal Food, Drug, and Cosmetic Act to appear on the label or labeling is not prominently placed thereon with such conspicuousness, as compared with other words, statements, designs, or devices, in the labeling, and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(d) If it is for use by man and contains any quantity of the narcotic or hypnotic substance alpha-eucaine, barbituric acid, beta-eucaine, bromal, cannabis, carbromal, chloral, coca, cocaine, codeine, heroin, marihuana, morphine, opium, paraldehyde, peyote, or sulphonmethane, or any chemical derivative of such substance, which derivative, after investigation, has been found to be, and designated as, habit forming, by regulations issued by the Commissioner of Health and Environmental Control under this chapter, or by regulations issued pursuant to Section 502(d) of the Federal act, unless its label bears the name and quantity or proportion of such substance or derivative and in juxtaposition therewith the statement "Warning - May be habit forming."

(e)(1) If it is a drug, unless (A) its label bears, to the exclusion of any other nonproprietary name (except the applicable systematic chemical name or the chemical formula), (i) the established name (as defined in subparagraph (2)) of the drug, if such there be, and (ii) in case it is fabricated from two or more ingredients, the established name and quantity of each active ingredient, including the quantity, kind, and proportion of any alcohol, and also including whether active or not, the established name and quantity or proportion of any bromides, ether, chloroform, acetanilide, acetophenetidin, amidopyrine, antipyrine, atropine, hyoscine, hyoscyamine, arsenic, digitalis, digitalis glucosides, mercury, ouabain, strophanthin, strychnine, thyroid, or any derivative or preparation of any such substances, contained therein; provided, that the requirement for stating the quantity of the active ingredients, other than the quantity of those specifically named in this paragraph, shall apply only to prescription drugs; and (B) for any prescription drug the established name of such drug or ingredient, as the case may be, on such label (and on any labeling on which a name for such drug or ingredient is used) is printed prominently and in type at least half as large as that used thereon for any proprietary name or designation for such drug or ingredient; and provided, that to the extent that compliance with the requirements of clause (A)(ii) or clause (B) of this subparagraph is impracticable, exemptions shall be established by regulations promulgated by the Commissioner of Health and Environmental Control or under the Federal act.

(2) As used in this paragraph (e), the term "established name," with respect to a drug or ingredient thereof, means (A) the applicable official name designated pursuant to Section 508 of the Federal Food, Drug, and Cosmetic Act as amended, or (B) if there is no such name and such drug, or such ingredient, is an article recognized in an official compendium, then the official title thereof in such compendium, or (C) if neither clause (A) nor clause (B) of this subparagraph applies, then the common or usual name, if any, of such drug or of such ingredient; provided, further, that where clause (B) of this paragraph applies to an article recognized in the United States Pharmacopoeia and in the Homeopathic Pharmacopoeia under different official titles, the official title used in the United States Pharmacopoeia shall apply unless it is labeled and offered for sale as a homeopathic drug, in which case the official title used in the Homeopathic Pharmacopoeia shall apply.

(f) Unless its labeling bears (1) adequate directions for use; and (2) such adequate warnings against use in those pathological conditions or by children where its use may be dangerous to health, or against unsafe dosage or methods or duration of administration or application, in such manner and form, as are necessary for the protection of users; provided, that where any requirement of clause (1) of this paragraph, as applied to any drug or device, is not necessary for the protection of the public health, the Commissioner of Health and Environmental Control shall promulgate regulations exempting such drug or device from such requirement; provided, further, that articles exempted under regulations issued under Section 502(f) of the Federal act shall also be exempt.

(g) If it purports to be a drug the name of which is recognized in an official compendium, unless it is packaged and labeled as prescribed therein; provided, that the method of packing may be modified with the consent of the Commissioner of Health and Environmental Control or if consent is obtained under the Federal act. Whenever a drug is recognized in both the United States Pharmacopoeia and the Homeopathic Pharmacopoeia of the United States, it shall be subject to the requirements of the United States Pharmacopoeia with respect to packaging, and labeling unless it is labeled and offered for sale as a homeopathic drug, in which case it shall be subject to the provisions of the Homeopathic Pharmacopoeia of the United States, and not to those of the United States Pharmacopoeia; provided, further, that, in the event of inconsistency between the requirements of this paragraph and those of paragraph (e) as to the name by which the drug or its ingredients shall be designated, the requirements of paragraph (e) shall prevail.

(h) If it has been found by the Commissioner of Health and Environmental Control or under the Federal act to be a drug liable to deterioration, unless it is packaged in such form and manner, and its label bears a statement of such precautions, as the Commissioner of Health and Environmental Control or under the Federal act shall by regulations require as necessary for the protection of the public health. No such regulation shall be established for any drug recognized in an official compendium until the Commissioner of Health and Environmental Control shall have informed the appropriate body charged with the revision of such compendium of the need for such packaging or labeling requirements and such body shall have failed within a reasonable time to prescribe such requirements.

(i) (1) If it is a drug and its container is so made, formed, or filled as to be misleading; or (2) if it is an imitation of another drug; or (3) if it is offered for sale under the name of another drug.

(j) If it is dangerous to health when used in the dosage, or with the frequency or duration prescribed, recommended, or suggested in the labeling thereof.

(k) In the case of any prescription drug distributed or offered for sale in any state, unless the manufacturer, packer, or distributor thereof includes in all advertisements and other descriptive printed matter issued or caused to be issued by the manufacturer, packer, or distributor with respect to that drug a true statement of (1) the established name as defined in Section 39-23-40(e), printed prominently and in type at least half as large as that used for any trade or brand name thereof, (2) the formula showing quantitatively each ingredient of such drug to the extent required for labels under Section 39-23-40(e), and (3) such other information in brief summary relating to side effects, contraindications, and effectiveness as shall be required in regulations which shall be issued under the Federal act.

HISTORY: 1962 Code Section 32-1510.104; 1972 (57) 3046; 1978 Act No. 536.



SECTION 39-23-50. Exemptions from labeling or packaging requirements; certain drugs shall be dispensed only on prescription; removal of drugs from prescription requirements; labeling of prescription drugs.

(a) The Commissioner of Health and Environmental Control is hereby directed to promulgate regulations exempting from any labeling or packaging requirement of this chapter drugs and devices which are, in accordance with the practice of the trade, to be processed, labeled, or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that such drugs and devices are not adulterated or misbranded, under the provisions of this chapter upon removal from such processing, labeling, or repacking establishment.

(b)(1) A drug intended for use by man which (A) is a habit-forming drug to which Section 39-23-40(d) applies; or (B) because of its toxicity or other potentiality for harmful effect, or the method of its use, or the collateral measures necessary to its use, is not safe for use except under the supervision of a practitioner licensed by law to administer such drug; or (C) is limited by an effective application under Section 39-23-70 to use under the professional supervision of a practitioner licensed by law to administer such drug, shall be dispensed only (i) upon a written prescription of a practitioner licensed by law to administer such drug, or (ii) upon an oral prescription of such practitioner which is reduced promptly to writing and filed by the pharmacist, or (iii) by refilling any such written or oral prescription if such refilling is authorized by the prescriber either in the original prescription or by oral order which is reduced promptly to writing and filed by the pharmacist. The act of dispensing a drug contrary to the provisions of this paragraph shall be deemed to be an act which results in the drug being misbranded while held for sale.

(2) Any drug dispensed by filling or refilling a written or oral prescription of a practitioner licensed by law to administer such drug shall be exempt from the requirements of Section 39-23-40, except paragraphs (a), (i)(2) and (3), (k), and the packaging requirements of paragraphs (g) and (h), if the drug bears a label containing the name and address of the dispenser, the serial number and date of the prescription or of its filling, the name of the prescriber, and if stated in the prescription the name of the patient, and the directions for use and cautionary statements, if any, contained in such prescription. This exemption shall not apply to any drug dispensed in the course of the conduct of a business of dispensing drugs pursuant to diagnosis by mail, or to a drug dispensed in violation of paragraph (1) of this subsection.

(3) The Commissioner of Health and Environmental Control may by regulation remove drugs subject to Section 39-23-40(d) and Section 39-23-70 from the requirements of paragraph (1) of this subsection when such requirements are not necessary for the protection of the public health. Drugs removed from the prescription requirements of the Federal act by regulations issued thereunder may also by regulations issued by the Commissioner of Health and Environmental Control, be removed from the requirements of paragraph (1) of this subsection.

(4) A drug which is subject to paragraph (1) of this subsection shall be misbranded if at any time prior to dispensing its label fails to bear the statement "Caution: Federal law prohibits dispensing without prescription." A drug to which paragraph (1) of this subsection does not apply shall be deemed to be misbranded if at any time prior to dispensing its label bears the caution statement quoted in the preceding sentence.

(5) Nothing in this subsection shall be construed to relieve any person from any requirement prescribed by or under authority of law with respect to drugs now included or which may hereafter be included within the classifications stated in Sections 44-49-10, 44-49-40, 44-49-50 and 44-53-110 to 44-53-580.

HISTORY: 1962 Code Section 32-1510.105; 1972 (57) 3046.



SECTION 39-23-55. Labeling of prescription or nonprescription drug samples.

(A) For purposes of this section, "sample" means a unit of a drug which is not intended by the manufacturer to be sold and which is intended to promote the sale of the drug.

(B) The department may not require the labeling of a prescription or nonprescription drug sample for which a physician does not require a federal or state controlled substance license to dispense, when the physician dispenses it to a patient for no charge. If the sample is not in the manufacturer's original package, the physician shall label it meeting all requirements of nonsample prescription medication. If adequate directions for usage are not provided on the manufacturer's package, the physician shall give adequate written directions.

(C) The labeling exemption established in this section does not apply when more than one hundred twenty dosage units or a thirty-day supply of a drug in solid form or eight ounces of a drug in liquid form is dispensed.

HISTORY: 1990 Act No. 398, Section 1, eff April 3, 1990.



SECTION 39-23-60. Regulations concerning listing and certification of coal-tar colors.

In accordance with Federal standards, the Commissioner of Health and Environmental Control shall promulgate regulations providing for the listing of coal-tar colors which are harmless and suitable for use in drugs for purposes of coloring only and for the certification of batches of such colors, with or without harmless dilutents.

HISTORY: 1962 Code Section 32-1510.106; 1972 (57) 3046.



SECTION 39-23-70. Procedure for introduction of new drug into intrastate commerce.

(a) No person shall introduce or deliver for introduction into intrastate commerce any new drug unless an application filed pursuant to subsection (b) is effective with respect to such drug, or an application with respect thereto has been approved and such approval has not been withdrawn under Section 505 of the Federal act.

(b) Any person may file with the Commissioner of Health and Environmental Control an application with respect to any drug subject to the provisions of subsection (a). Such persons shall submit to the Commissioner of Health and Environmental Control as a part of the application (1) full reports of investigations which have been made to show whether or not such drug is safe for use; (2) a full list of the articles used as components of such drug; (3) a full statement of the composition of such drug; (4) a full description of the methods used in, and the facilities and controls used for, the manufacture, processing, and packing of such drug; (5) such samples of such drug and of the articles used as components thereof as the Commissioner of Health and Environmental Control may require; and (6) specimens of the labeling proposed to be used for such drug.

(c) An application provided for in subsection (b) shall become effective on the one hundred eightieth day after the filing thereof, except that if the Commissioner of Health and Environmental Control finds, after due notice to the applicant and giving him an opportunity for a hearing, (1), that the drug is not safe or not effective for use under the conditions prescribed, recommended or suggested in the proposed labeling thereof; or (2) the methods used in, and the facilities and controls used for, the manufacture, processing, and packing of such drugs are inadequate to preserve its identity, strength, quality, and purity; or (3) based on a fair evaluation of all material facts, such labeling is false or misleading in any particular; he shall, prior to the effective date of the application, issue an order refusing to permit the application to become effective.

(d) If the Commissioner of Health and Environmental Control finds, after due notice to the applicant and giving him an opportunity for a hearing, that (1) the investigations, reports of which are required to be submitted to the Commissioner pursuant to subsection (b), do not include adequate tests by all methods reasonably applicable to show whether or not such drug is safe for use under the conditions prescribed, recommended, or suggested in the proposed labeling thereof; (2) the results of such tests show that such drug is unsafe for use under such conditions or do not show that such drug is safe for use under such conditions; (3) the methods used in, and the facilities and controls used for, the manufacture, processing, and packing of such drug are inadequate to preserve its identity, strength, quality, and purity; or (4) upon the basis of the information submitted to him as part of the application or upon the basis of any other information before him with respect to such drug, he has insufficient information to determine whether such drug is safe for use under such conditions, he shall, prior to the effective date of the application, issue an order refusing to permit the application to become effective.

(e) The effectiveness of an application with respect to any drug shall, after due notice and opportunity for hearing to the applicant, by order of the Commissioner of Health and Environmental Control be suspended if the Commissioner finds (1) that clinical experience, tests by new methods, or tests by methods not deemed reasonably applicable when such application became effective show that such drug is unsafe for use under conditions of use upon the basis of which the application became effective, or (2) that the application contains any untrue statement of a material fact. The order shall state the findings upon which it is based.

(f) An order refusing to permit an application with respect to any drug to become effective shall be revoked whenever the Commissioner of Health and Environmental Control finds that the facts so require.

(g) Orders of the Commissioner of Health and Environmental Control issued under this section shall be served (1) in person by an officer or employee of the Department of Health and Environmental Control designated by the Commissioner or (2) by mailing the order by registered mail addressed to the applicant or respondent at his last known address in the records of the Commissioner.

(h) An appeal may be taken by the applicant from an order of the Commissioner of Health and Environmental Control refusing to permit the application to become effective, or suspending the effectiveness of the application. Such appeal shall be taken by filing in the circuit court within any circuit wherein such applicant resides or has his principal place of business, within sixty days after the entry of such order, a written petition praying that the order of the Commissioner be set aside. A copy of such petition shall be forthwith served upon the Commissioner or upon any officer designated by him for that purpose, and thereupon the Commissioner shall certify and file in the court a transcript of the record upon which the order complained of was entered. Upon the filing of such transcript such court shall have exclusive jurisdiction to affirm or set aside such order. No objection to the order of the Commissioner shall be considered by the court unless such objection shall have been argued before the Commissioner or unless there were reasonable grounds for failure so to do. The findings of the Commissioner as to the facts, if supported by substantial evidence, shall be conclusive. If any person shall apply to the court for leave to adduce additional evidence, and shall show to the satisfaction of the court that such additional evidence is material and that there were reasonable grounds for failure to adduce such evidence in the proceeding before the Commissioner, the court may order such additional evidence to be taken before the Commissioner and to be adduced upon the hearing in such manner and upon such terms and conditions as the court may deem proper. The Commissioner may modify his findings as to the facts by reason of the additional evidence so taken, and he shall file with the court such modified findings which, if supported by substantial evidence, shall be conclusive, and his recommendation, if any, for the setting aside of the original order. The judgment and decree of the court affirming or setting aside any such order of the Commissioner shall be final, subject to review as provided by statute. The commencement of proceedings under this subsection shall not, unless specifically ordered by the court to the contrary, operate as a stay of the Commissioner's orders.

(i) The Commissioner of Health and Environmental Control shall promulgate regulations for exempting from the operation of this section drugs intended solely for investigational use by experts qualified by scientific training and experience to investigate the safety of drugs.

HISTORY: 1962 Code Section 32-1510.107; 1972 (57) 3046.



SECTION 39-23-80. Prohibited acts.

(A) It is unlawful to do or cause the following acts:

(1) introduction or delivery for introduction into commerce within the State of a drug or device that is adulterated or misbranded;

(2) adulteration or misbranding of a drug or device in intrastate commerce;

(3) receipt in intrastate commerce of a drug or device that is adulterated or misbranded, and the delivery or proffered delivery of a drug or device for pay or otherwise;

(4) manufacture of a drug or device within the State which is adulterated or misbranded;

(5) forging, counterfeiting, simulating, or falsely representing, or without proper authority using any mark, stamp, tag, label, or other identification device authorized or required by regulations promulgated under the provisions of this chapter or the federal act;

(6) alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of, or the doing of any other act with respect to, a drug or device, if the act is done while the article is held for sale (whether or not the first sale) after shipment in intrastate commerce and results in the article being adulterated or misbranded;

(7) using, on the label of a drug or in an advertisement relating to the drug, any representation or suggestion that an application with respect to the drug is effective under Section 39-23-70, or that the drug complies with the provisions of that section.

(B)(1) A person who violates a provision of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than two years, or fined not more than five thousand dollars, or both for a first offense.

(2) A person convicted under this section for a second offense is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than ten thousand dollars, or both.

(3) A violation with intent to defraud or mislead is a felony and, upon conviction, the person must be imprisoned not more than five years or fined not more than ten thousand dollars, or both.

HISTORY: 1962 Code Section 32-1510.108; 1972 (57) 3046; 1993 Act No. 184, Section 68, eff January 1, 1994.



SECTION 39-23-100. Procedure for condemnation of adulterated or misbranded drug or device.

(a) Any drug or device that is adulterated or misbranded when introduced into or while in intrastate commerce or while held for sale (whether or not the first sale) after shipment in intrastate commerce, or which may not, under the provisions of Section 39-23-50, be introduced into intrastate commerce, shall be liable to be proceeded against while in intrastate commerce or at any time thereafter, on libel of information and condemned in any circuit court of the State within the jurisdiction of which the article is found; provided, however, that no libel for condemnation shall be instituted under this chapter, for any alleged misbranding if there is pending in any court a libel for condemnation proceeding under this chapter based upon the same alleged misbranding, and not more than one such proceeding shall be instituted if no such proceeding is so pending, except that such limitations shall not apply (1) when such misbranding has been the basis of a prior judgment in favor of the State, in a criminal injunction, or libel for condemnation proceeding under this chapter, or (2) when the Commissioner of Health and Environmental Control has probable cause to believe from facts found, without hearings, by him or any officer or employee of the Department of Health and Environmental Control that the misbranding is dangerous to health, or that the labeling of the misbranded article is fraudulent, or would be in a material respect misleading to injury or damage of the purchaser or consumer. In any case where the number of libel for condemnation proceedings is limited as above provided the proceeding pending or instituted shall, on application of the claimant, reasonably made, be removed for trial to any circuit agreed upon by stipulation between the parties, or, in case of failure to so stipulate within a reasonable time, the claimant may apply to the court of the circuit in which the seizure has been made, and such court (after giving the Attorney General or other attorney for the Department of Health and Environmental Control reasonable notice and opportunity to be heard), shall by order, unless good cause to the contrary is shown, specify a circuit of reasonable proximity to the claimant's principal place of business to which the case shall be removed for trial.

(b) The article shall be liable to seizure by process pursuant to the libel, and the procedure in cases under this section shall conform, as nearly as may be, to the procedure in admiralty; except that on demand of either party any issue of fact joined in any such case shall be tried by jury. When libel for condemnation proceedings under this section, involving the same claimant and the same issues of adulteration or misbranding, are pending in two or more jurisdictions, such pending proceedings, upon application of the claimant reasonably made to the court of one such jurisdiction, shall be consolidated for trial by order of such court, and tried in (1) any circuit selected by the claimant where one of such proceedings is pending; or (2) a circuit agreed upon by stipulation between the parties. If no order for consolidation is so made within a reasonable time, the claimant may apply to the court of one such jurisdiction, and such court (after giving the Attorney General or other attorney for the Department of Health and Environmental Control reasonable notice and opportunity to be heard) shall by order, unless good cause to the contrary is shown, specify a circuit of reasonable proximity to the claimant's principal place of business, in which all pending proceedings shall be consolidated for trial and tried. Such order of consolidation shall not apply so as to require the removal of any case the date for trial of which has been fixed. The court granting such order shall give prompt notification thereof to the other courts having jurisdiction of the cases covered thereby.

(c) The court at any time after seizure up to a reasonable time before trial shall by order allow any party to a condemnation proceeding, his attorney or agent, to obtain a representative sample of the article seized.

(d) Any drug or device condemned under this section shall, after entry of the decree, be disposed of by destruction or sale as the court may, in accordance with the provisions of this section, direct and the proceeds thereof, if sold, less the legal costs and charges, shall be paid into the Treasury of the State of South Carolina; but such article shall not be sold under such decree contrary to the provisions of this chapter or the laws of the jurisdiction in which sold; provided, that after entry of the decree and upon the payment of the costs of such proceedings and the execution of a good and sufficient bond conditioned that such article shall not be sold or disposed of contrary to the provisions of this chapter or the laws of any state or territory in which sold, the court may by order direct that such article be delivered to the owner thereof to be destroyed or brought into compliance with the provisions of this chapter under the supervision of an officer or employee duly designated by the Commissioner of Health and Environmental Control, and the expenses of such supervision shall be paid by the person obtaining release of the article under bond. Any article condemned by reason of its being an article which may not, under Section 39-23-70, be introduced into intrastate commerce, shall be disposed of by destruction.

(e) When a decree of condemnation is entered against the article, court costs of fees, and storage and other proper expenses, shall be awarded against the person, if any, intervening as claimant of the article.

(f) In the case of removal for trial of any case as provided by subsection (a) or (b):

(1) The clerk of the court from which removal is made shall promptly transmit to the court in which the case is to be tried all records in the case necessary in order that such court may exercise jurisdiction.

(2) The court to which such case was removed shall have the powers and be subject to the duties, for purposes of such case, which the court from which removal was made would have had, or to which such court would have been subject, if such case had not been removed.

HISTORY: 1962 Code Section 32-1510.110; 1972 (57) 3046.



SECTION 39-23-110. Notice of contemplated criminal proceedings.

Before any violation of this chapter is reported by the Commissioner of Health and Environmental Control to the Attorney General for institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present his views, either orally or in writing, with regard to such contemplated proceeding.

HISTORY: 1962 Code Section 32-1510.111; 1972 (57) 3046.



SECTION 39-23-120. Minor violations of chapter.

Nothing in this chapter shall be construed as requiring the Commissioner of Health and Environmental Control to report for prosecution, or for the institution of libel or injunction proceedings, minor violations of this chapter whenever he believes that the public interest will be adequately served by a suitable written notice or warning.

HISTORY: 1962 Code Section 32-1510.112; 1972 (57) 3046.



SECTION 39-23-130. Embargo of adulterated or misbranded drug or device.

The Commissioner of Health and Environmental Control may, upon service of written notice, embargo any drug, device, or other substance for a period not to exceed fifteen days if such drug, device, or substance is suspected of being adulterated or misbranded, the purpose of such embargo being to prevent the removal of such drug, device, or substance from the jurisdiction of the Commissioner of Health and Environmental Control until an investigation of such suspected adulteration or misbranding may be conducted.

HISTORY: 1962 Code Section 32-1510.113; 1972 (57) 3046.






CHAPTER 24 - DRUG PRODUCT SELECTION ACT

SECTION 39-24-10. Short title.

This chapter shall be known and may be cited as the "Drug Product Selection Act of 1978".

HISTORY: 1978 Act No. 595 Section 1.



SECTION 39-24-20. Definitions.

As used in this chapter:

(1) "Brand name" means the proprietary or trade name placed upon a drug, its container, label or wrapping at the time of packaging;

(2) "Generic name" means the United States Adopted Name (USAN) or the official title of a drug published in the latest edition of a nationally recognized pharmacopoeia or formulary;

(3) "Substitute" means to dispense, with the practitioner's authorization, a "therapeutically equivalent" generic drug product of identical drug salt in place of the drug ordered or prescribed;

(4) "Therapeutically equivalent" means the same efficacy and toxicity when administered to an individual in the same dosage form; and

(5) "Practitioner" means a physician, osteopath, dentist, podiatrist, veterinarian, or any other person authorized to prescribe drugs under the laws of this State.

HISTORY: 1978 Act No. 595 Section 2.



SECTION 39-24-30. Substitution of equivalent drugs authorized.

As provided in Section 39-4-40, upon receiving a prescription for a brand name product, a registered pharmacist may substitute a drug product of the same dosage form and strength which, in his professional judgment, is a therapeutically equivalent drug product.

HISTORY: 1978 Act No. 595 Section 3.



SECTION 39-24-40. Prescription shall state whether substitution proper; form; consent of patient.

(A) An oral or written drug prescription must provide an authorization from the practitioner as to whether or not a therapeutically equivalent generic drug may be substituted.

(B) A written prescription must have two signature lines at opposite ends on the bottom of the form. Under the line at the left side must be clearly printed the words "DISPENSE AS WRITTEN". Under the line at the right side shall be clearly printed the words "SUBSTITUTION PERMITTED", unless the prescription is to be paid for with Medicaid funds. The practitioner shall communicate the instructions to the pharmacist by signing on the appropriate line. A written prescription is not valid without the signature of the practitioner on one of these lines.

(C) An oral prescription from the practitioner must instruct the pharmacist as to whether or not a therapeutically equivalent generic drug product may be substituted, unless the prescription is to be paid for with Medicaid funds. The pharmacist shall note the instructions on the file copy of the prescription and retain the prescription form for the period as prescribed by law.

(D) The pharmacist shall note the brand name or the manufacturer of the substituted drug dispensed on the file copy of a written or oral prescription or record this information electronically, or both.

(E) Substitution may not occur unless the pharmacist advises the patient that the practitioner has authorized substitution and the patient consents.

(F) If a pharmacist substitutes a generic drug for a name brand prescribed drug when dispensing a prescribed medication, the brand name and the name of the generic drug and its manufacturer, with an explanation of "generic for" or similar language to indicate substitution has occurred, must appear on the prescription label and be affixed to the container or an auxiliary label, unless the prescribing practitioner indicated that the name of the drug may not appear upon the prescription label.

HISTORY: 1978 Act No. 595 Section 4; 1994 Act No. 416, Section 1, eff May 24, 1994; 2002 Act No. 314, Section 1, eff July 1, 2002.



SECTION 39-24-50. Retroactive effect.

No provisions of this chapter shall apply to, nor be construed to invalidate, prescriptions issued prior to the effective date of this chapter; provided, that an oral authorization for substitution may be obtained from the prescribing practitioner by the pharmacist on any prescription issued prior to the effective date of this chapter.

HISTORY: 1978 Act No. 595 Section 4A.



SECTION 39-24-60. Out of state and United States Government prescriptions.

This chapter shall not be construed to prevent registered pharmacists from filling, as otherwise provided by law, prescriptions originating outside the boundaries of this State and official United States Government prescriptions issued by authorized governmental officials.

HISTORY: 1978 Act No. 595 Section 5.






CHAPTER 25 - ADULTERATED OR MISBRANDED FOOD AND COSMETICS

SECTION 39-25-10. Short title.

This chapter may be cited as the South Carolina Food and Cosmetic Act.

HISTORY: 1962 Code Section 32-1526; 1972 (57) 2687.



SECTION 39-25-20. Definitions.

For the purpose of this chapter -

(a) The "Commissioner" means the Commissioner of Agriculture of South Carolina.

(b) The term "person" includes individual, partnership, corporation and association.

(c) The term "food" means (1) articles used for food or drink for man or other animals, (2) chewing gum, and (3) articles used for components of any such article.

(d) The term "cosmetic" means (1) articles intended to be rubbed, poured, sprinkled or sprayed on, introduced into or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness or altering the appearance, and (2) articles intended for use as a component of any such articles, except that such term shall not include soap.

(e) The term "consumer commodity," except as otherwise specifically provided by this subsection, means any food or cosmetic as those terms are defined by this chapter or by the Federal act. Such term does not include -

(1) Any tobacco or tobacco product;

(2) Any commodity subject to packaging or labeling requirements imposed under the Federal Insecticide, Fungicide, and Rodenticide Act or the provisions of the eighth paragraph under the heading "Bureau of Animal Industry" of the Act of March 4, 1913 (37 Stat. 832-833; 21 U.S.C. 151-157) commonly known as the Virus-Serum-Toxin Act;

(3) Any beverage subject to or complying with packaging or labeling requirements imposed under the Federal Alcohol Administration Act (27 U.S.C., et seq.); or

(4) Any commodity subject to the provisions of the Federal Seed Act (7 U.S.C. 1551-1610).

(f) The term "label" means a display of written, printed or graphic matter upon the immediate container of any article; and a requirement made by or under authority of this chapter that any word, statement, or other information appear on the label shall not be considered to be complied with unless such word, statement, or other information also appears on the outside container or wrapper, if any there be of the retail package of such article, or is easily legible through the outside container or wrapper.

(g) The term "immediate container" does not include package liners.

(h) The term "principal display panel" means that part of a label that is most likely to be displayed, presented, shown, or examined under normal and customary conditions of display for retail sale.

(i) The term "package" means any container or wrapping in which any consumer commodity is enclosed for use in the delivery or display of that consumer commodity to retail purchasers, but does not include -

(1) Shipping containers or wrappings used solely for the transportation of any consumer commodity in bulk or in quantity to manufacturers, packers, or processors, or to wholesale or retail distributors thereof;

(2) Shipping containers or outer wrappings used by retailers to ship or deliver any commodity to retail customers if such containers and wrappings bear no printed matter pertaining to any particular commodity.

(j) The term "labeling" means all labels and other written, printed, or graphic matter (1) upon an article or any of its containers or wrappers, or (2) accompanying such article.

(k) If an article is alleged to be misbranded because the labeling is misleading, or if an advertisement is alleged to be false because it is misleading, then in determining whether the labeling or advertisement is misleading, there shall be taken into account (among other things) not only representations made or suggested by statement, word, design, device, sound, or in any combination thereof, but also the extent to which the labeling or advertisement fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling or advertisement relates under the conditions of use prescribed in the labeling or advertisement thereof or under such conditions of use as are customary or usual.

(l) The term "advertisement" means all representations disseminated in any manner or by any means, other than by labeling, for the purpose of inducing, or which are likely to induce, directly or indirectly, the purchase of food or cosmetics.

(m) The term "contaminated with filth" applies to any food or cosmetic not securely protected from dust, dirt, and as far as may be necessary by all reasonable means, from all foreign or injurious contaminations.

(n) The provisions of this chapter regarding food, or cosmetics, shall be considered to include the manufacture, production, processing, packing, exposure, offer, possession, and holding of any such article for sale; and the sale, dispensing, and giving of any such article, and the supplying or applying of any such articles in the conduct of any food or cosmetic establishment.

(o) The term "pesticide chemical" means any substance which, alone, in chemical combination, or in formulation with one or more other substances is an "economic poison" within the meaning of the South Carolina Economic Poison Law or the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C., Sections 135-135K) as now enacted or as hereafter amended and which is used in the production, storage or transportation of raw agricultural commodities.

(p) The term "raw agricultural commodity" means any food in its raw or natural state, including all fruits that are washed, colored, or otherwise treated in their unpeeled natural form prior to marketing.

(q) The term "food additive" means any substance, the intended use of which results or may be reasonably expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food (including any substance intended for use in producing, manufacturing, packing, processing, preparing, treating, packaging, transporting, or holding food; and including any source of radiation intended for any such use) if such substance is not generally recognized, among experts qualified by scientific training and experience to evaluate its safety, as having been adequately shown through scientific procedures (or, in the case of a substance used in a food prior to January 1, 1958, through either scientific procedures or experience based on common use in food) to be safe under the conditions of its intended use; except that such term does not include: (1) a pesticide chemical in or on a raw agricultural commodity; or (2) a pesticide chemical to the extent that it is intended for use or is used in the production, storage, or transportation of any raw agricultural commodity; or (3) a color additive; or (4) any substance used in accordance with a sanction or approval granted prior to the enactment of the Food Additives Amendment of 1958, pursuant to the Federal act; the Poultry Products Inspection Act (21 U.S.C. 451 et seq.) or the Meat Inspection Act of March 4, 1907 (34 Stat. 1260), as amended and extended (21 U.S.C. 71 et seq.).

(r)(1) The term "color additive" means a material which -

(A) Is a dye, pigment, or other substance made by a process of synthesis or similar artifice, or extracted, isolated, or otherwise derived, with or without intermediate or final change of identity, from a vegetable, animal, mineral, or other source, or

(B) when added or applied to a food or cosmetic, or to the human body or any part thereof, is capable (alone or through reaction with other substance) of imparting color thereto; except that such term does not include any material which has been or hereafter is exempted under the Federal act.

(2) The term "color" includes black, white and intermediate grays.

(3) Nothing in clause (1) of Section 39-25-20 (q) shall be construed to apply to any pesticide chemical, soil or plant nutrient, or other agricultural chemical solely because of its effect in aiding, retarding, or otherwise affecting, directly or indirectly the growth or other natural physiological process of produce of the soil and thereby affecting its color, whether before or after harvest.

(s) The term "Federal act" means the Federal Food, Drug, and Cosmetic Act, as amended (Title 21 U.S.C. 301 et seq.).

(t) The term "honey" means the raw food product produced by honeybees for human consumption. Honey and honey products are subject to all labeling requirements of this chapter. Honey sold wholesale to other retail outlets for resale must be processed and packaged in an inspected and registered food processing facility in accordance with the act regardless of the amount of overall honey produced by the beekeeper.

Beekeepers producing no more than four hundred gallons (4,800 pounds) of honey annually and who only sell directly to the end consumer are exempt from inspections and regulations requiring honey to be processed, extracted and packaged in an inspected food processing establishment, or from being required to obtain a registration verification certificate (RVC) from the Department of Agriculture. However, labels are required on all containers of honey that are sold in South Carolina. Beekeepers must file for the exemption on forms to be provided by the Department of Agriculture.

HISTORY: 1962 Code Section 32-1526.1; 1972 (57) 2687; 2012 Act No. 118, Section 1, eff February 1, 2012.



SECTION 39-25-30. Prohibited acts.

The following acts within the State of South Carolina are prohibited:

(1) the manufacture, sale, or delivery, holding, or offering for sale of any food or cosmetic that is adulterated or misbranded;

(2) the adulteration or misbranding of any food or cosmetic;

(3) the receipt in commerce of any food or cosmetic that is adulterated or misbranded, and the delivery or proffered delivery of it for pay or otherwise;

(4) the distribution in commerce of a consumer commodity, as defined in this chapter, if the commodity is contained in package, or if there is affixed to that commodity a label, that does not conform to the provisions of this chapter and of regulations promulgated under authority of this chapter; provided, however, that this prohibition does not apply to persons engaged in business as wholesale or retail distributors of consumer commodities except to the extent that persons engaged in packaging or labeling of the commodities or prescribe or specify by any means the manner in which such commodities are packaged or labeled;

(5) the dissemination of any false advertisement regarding any food or cosmetic;

(6) the refusal to permit entry or inspection, or to permit the taking of a sample, or to permit access to or copying of any record as authorized by Section 39-25-190;

(7) the giving of a guaranty or undertaking which guaranty or undertaking is false, except by a person who relied on a guaranty or undertaking to the same effect signed by, and containing the name and address of the person residing in the State from whom he received in good faith the food or cosmetic;

(8) the removal or disposal of a detained or embargoed article in violation of Section 39-25-60;

(9) the alteration, mutilation, destruction, obliteration, or removal of the whole or any part of the labeling of, or the doing of any other act with respect to a food or cosmetic if the act is done while the article is held for sale and results in the article being adulterated or misbranded;

(10) forging, counterfeiting, simulating, or falsely representing, or without proper authority using any mark, stamp, tag, label, or other identification device authorized or required by regulations promulgated pursuant to the provisions of this chapter or of the federal act;

(11) the using by any person to his own advantage, or revealing, other than to the commissioner or his authorized representative or to the courts when relevant in any judicial proceeding pursuant to this chapter of any information acquired under authority of this chapter concerning any method or process which as a trade secret is entitled to protection; and

(12) operating without registering pursuant to Section 46-3-20.

HISTORY: 1962 Code Section 32-1526.2; 1972 (57) 2687; 2010 Act No. 261, Section 3, eff June 11, 2010.



SECTION 39-25-35. Exception to prohibited acts.

The provisions of Section 39-25-30 do not apply to water-powered grist mills or their products.

HISTORY: 1990 Act No. 436, Section 3, eff April 24, 1990.



SECTION 39-25-40. Injunctions.

In addition to the remedies hereinafter provided the Commissioner is hereby authorized to apply to the appropriate circuit court and such court shall have jurisdiction upon hearing and for cause shown, to grant a temporary or permanent injunction restraining any person from violating any provision of Section 39-25-30; irrespective of whether or not there exists an adequate remedy at law.

HISTORY: 1962 Code Section 32-1526.3; 1972 (57) 2687.



SECTION 39-25-50. Penalties; effect of guaranty from supplier of article; liability of advertising media.

(a) Any person who violates any of the provisions of Section 39-25-30 shall be guilty of a misdemeanor and shall on conviction thereof be subject to imprisonment for not more than six months or a fine of not more than one thousand dollars, or both such imprisonment and fine at the discretion of the court; for a second or subsequent violation such person shall be subject to imprisonment for not more than two years, or a fine of not more than five thousand dollars, or both such imprisonment and fine at the discretion of the court.

(b) No person shall be subject to the penalties of subsection (a) of this section, for having violated Section 39-25-30(a) or (c) if he establishes a guaranty or undertaking signed by, and containing the name and address of, the person residing in the State of South Carolina from whom he received in good faith the article, to the effect that such article is not adulterated or misbranded within the meaning of this chapter, designating this chapter.

(c) No publisher, radio-broadcast licensee, or agency or medium for the dissemination of an advertisement, except the manufacturer, packer, distributor, or seller of the article to which a false advertisement relates, shall be liable under this section for the dissemination of such false advertisement, unless he has refused, on the request of the Commissioner to furnish the Commissioner the name and post-office address of the manufacturer, packer, distributor, seller, or advertising agency, residing in the State of South Carolina who caused him to disseminate such advertisement.

HISTORY: 1962 Code Section 32-1526.4; 1972 (57) 2687.



SECTION 39-25-60. Procedure for embargo and condemnation of adulterated or misbranded article; condemnation of poisonous perishable foods.

(a) Whenever a duly authorized agent of the Commissioner finds or has probable cause to believe, that any food, cosmetic, or consumer commodity, as defined by this chapter, is adulterated or so misbranded as to be dangerous or fraudulent, within the meaning of this chapter, he shall affix to such article a tag or other appropriate marking, giving notice that such article is, or is suspected of being, adulterated or misbranded and has been detained or embargoed, and warning all persons not to remove or dispose of such article by sale or otherwise until permission for removal or disposal is given by an authorized agent or the court. It shall be unlawful for any person to remove or dispose of such detained or embargoed article by sale or otherwise without such permission.

(b) When an article is adulterated or misbranded, it shall be liable to be proceeded against by petition of the judge of the county, or circuit court in whose jurisdiction the article is located, detained or embargoed for a libel for condemnation of such article. When an authorized agent has found that an article which is embargoed or detained is not adulterated or misbranded, he shall remove the tag or other marking.

(c) If the court finds that a sampled, detained, or embargoed article is adulterated or misbranded, such article shall, after entry of the decree be destroyed at the expense of the claimant thereof, under the supervision of an authorized agent, and all court costs and fees, and storage and other proper expense, shall be taxed against the claimant of such article or his agent; provided, that when the adulteration or misbranding can be corrected by proper labeling or processing of the article, the court, after entry of the decree and after such costs, fees, and expenses have been paid and a good and sufficient bond, conditioned that such article shall be so labeled or processed, has been executed, may by order direct that such article be delivered to claimant thereof for such labeling or processing under the supervision of an agent of the Commissioner. The expense of such supervision shall be paid by claimant. The article shall be returned to the claimant and the bond shall be discharged on the representation to the court by the Commissioner that the article is no longer in violation of this chapter, and that the expenses of such supervision have been paid.

(d) Whenever the Commissioner or any of his authorized agents shall find in any room, building, vehicle of transportation or other structure, any meat, seafood, poultry, vegetable, fruit or other perishable articles which are unsound, or contain any filthy, decomposed or putrid substance, or that may be poisonous or deleterious to health or otherwise unsafe, the same being hereby declared to be a nuisance, the Commissioner, or his authorized agent, shall forthwith condemn or destroy the same, or in any other manner render the same unsalable as human food.

HISTORY: 1962 Code Section 32-1526.5; 1972 (57) 2687.



SECTION 39-25-70. Duty of solicitors and Attorney General; notice of contemplated criminal proceedings.

It shall be the duty of each solicitor and/or the office of the Attorney General to whom the Commissioner reports any violation of this chapter, to cause appropriate proceedings to be instituted in the proper courts without delay and to be prosecuted in the manner required by law. Before any violation of this chapter is reported to any such attorney for the institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given appropriate notice and an opportunity to present his views before the Commissioner or his designated agent, either orally or in writing, in person, or by attorney, with regard to such contemplated proceeding.

HISTORY: 1962 Code Section 32-1526.6; 1972 (57) 2687.



SECTION 39-25-80. Minor violations of chapter.

Nothing in this chapter shall be construed as requiring the Commissioner to report for the institution of proceedings under this chapter, minor violations of this chapter, whenever the Commissioner believes that the public interest will be adequately served in the circumstances by a suitable written notice or warning.

HISTORY: 1962 Code Section 32-1526.7; 1972 (57) 2687.



SECTION 39-25-90. Application of definitions and standards adopted under Federal act.

(a) Definitions and standards of identity, quality and fill of container and their amendments, now or hereafter adopted under authority of the Federal act are the definitions and standards of identity, quality and fill of container in this State. However, when in his judgment such action will promote honesty and fair dealing in the interest of consumers, the Commissioner may promulgate regulations establishing definitions and standards of identity, quality and fill of container for foods where no Federal regulations exist. In addition, the Commissioner may promulgate amendments to any Federal or State regulations which set definitions and standards of identity, and may promulgate amendments to any Federal or State regulations which set standards of quality and fill of container for foods.

(b) Temporary permits now or hereafter granted for interstate shipment of experimental packs of food varying from the requirements of Federal definitions and standards of identity are automatically effective in this State under the conditions provided in such permits. In addition, the Commissioner may issue additional permits where they are necessary to the completion or conclusiveness of an otherwise adequate investigation and where the interest of consumers is safeguarded. Such permits are subject to the terms and conditions the Commissioner may prescribe by regulation.

HISTORY: 1962 Code Section 32-1526.8; 1972 (57) 2687.



SECTION 39-25-100. Food deemed adulterated.

A food shall be deemed to be adulterated -

(a) (1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance such food shall not be considered adulterated under this clause if the quantity of such substance in such food does not ordinarily render it injurious to health; or (2) (A) if it bears or contains any added poisonous or added deleterious substance, other than one which is (i) a pesticide chemical in or on a raw agricultural commodity; (ii) a food additive; or (iii) a color additive, which is unsafe within the meaning of Section 39-25-130(a); or (B) if it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of Section 408(a) of the Federal act as amended or Section 39-25-130(a); (C) if it is or it bears or contains any food additive which is unsafe within the meaning of Section 409 of the Federal act as amended or Section 39-25-130(a); provided , that where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or tolerance prescribed under Section 408 of the Federal act or Section 39-25-130(a), and such raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating, or milling, the residue of such pesticide chemical remaining in or on such processed food shall notwithstanding the provisions of Section 39-25-130 and clause (c) of this section, not be deemed unsafe if such residue in or on the raw agricultural commodity has been removed to the extent possible in good manufacturing practice, and the concentration of such residue in the processed food when ready to eat, is not greater than the tolerance prescribed for the raw agricultural commodity; or (3) if it consists in whole or in part of a diseased, contaminated, filthy, putrid, or decomposed substance, or if it is otherwise unfit for food; or (4) if it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered diseased, unwholesome, or injurious to health; or (5) if it is, in whole or in part, the product of a diseased animal or of an animal which has died otherwise than by slaughter, or of an animal that has been fed upon the uncooked offal from a slaughterhouse; or (6) if its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health; (7) if it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to Section 39-25-130 or Section 409 of the Federal act.

(b) (1) If any valuable constituent has been in whole or in part omitted or abstracted therefrom; or (2) if any substance has been substituted wholly or in part therefor; or (3) if damage or inferiority has been concealed in any manner; or (4) if any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength or make it appear better or of greater value than it is.

(c) If it is confectionery, and -

(1) Has partially or completely imbedded therein any nonnutritive object; provided, that this clause shall not apply in the case of any nonnutritive object if, in the judgment of the Commissioner as provided by regulations, such object is of practical functional value to the confectionery product and would not render the product injurious or hazardous to health.

(2) Bears or contains any alcohol other than alcohol not in excess of one half of one per centum by volume derived solely from the use of flavoring extracts; or

(3) Bears or contains any nonnutritive substance; provided , that this clause shall not apply to a safe nonnutritive substance which is in or on confectionery by reason of its use for some practical functional purpose in the manufacture, packaging, or storing of such confectionery if the use of the substance does not promote deception of the consumer or otherwise result in adulteration or misbranding in violation of any provision of this chapter; and provided further , that the Commissioner may, for the purpose of avoiding or resolving uncertainty as to the application of this clause, issue regulations allowing or prohibiting the use of particular nonnutritive substances.

(d) If it is or bears or contains any color additive which is unsafe within the meaning of the Federal act or Section 39-25-130(a).

HISTORY: 1962 Code Section 32-1526.9; 1972 (57) 2687.



SECTION 39-25-110. Food deemed misbranded.

A food shall be deemed to be misbranded -

(a) (1) If its labeling is false or misleading in any particular (2) if its labeling or packaging fails to conform with the requirements of Section 39-25-160.

(b) If it is offered for sale under the name of another food.

(c) If it is an imitation of another food unless its label bears in type of uniform size and prominence, the word, "imitation," and, immediately thereafter, the name of the food imitated.

(d) If its container is so made, formed, or filled as to be misleading.

(e) If in package form, unless it bears a label containing (1) the name and place of business of the manufacturer, packer, or distributor; (2) an accurate statement of the net quantity of the contents in terms of weight, measure, or numerical count, which statement shall be separately and accurately stated in a uniform location upon the principal display panel of the label; provided, that under clause (2) of this paragraph reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulations prescribed by the Commissioner.

(f) If any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(g) If it purports to be or is represented as a food for which a definition and standard of identity has been prescribed by regulations as provided by Section 39-25-90, unless (1) it conforms to such definition and standard, and (2) its label bears the name of the food specified in the definition and standard, and insofar as may be required by such regulations, the common names of optional ingredients (other than spices, flavoring, and coloring) present in such food.

(h) If it purports to be or is represented as -

(1) A food for which a standard of quality has been prescribed by regulations as provided by Section 39-25-90 and its quality falls below such standard unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard; or

(2) a food for which a standard or standards of fill of container have been prescribed by regulation as provided by Section 39-25-90 and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard.

(i) If it is not subject to the provisions of paragraph (g) of this section, unless it bears labeling clearly giving (1) the common or usual name of the food, if any there be, and (2) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except the spices, flavorings, and colorings, other than those sold as such, may be designated as spices, flavorings, and colorings without naming each; provided, that to the extent that compliance with the requirements of clause (2) of this paragraph is impractical or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the Commissioner.

(j) If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral, and other dietary properties as the Commissioner determines to be, and by regulations prescribes as, necessary in order to fully inform purchasers as to its value for such uses.

(k) If it bears or contains any artificial flavoring, artificial coloring, or chemical preservative, unless it bears labeling stating that fact; provided, that to the extent that compliance with the requirements of this paragraph is impracticable, exemptions shall be established by regulations promulgated by the Commissioner. The provisions of this paragraph and paragraphs (g) and (i) with respect to artificial coloring do not apply to butter, cheese or ice cream. The provisions of the paragraph with respect to chemical preservatives do not apply to a pesticide chemical when used in or on a raw agricultural commodity which is the produce of the soil.

(l) If it is a raw agricultural commodity which is the produce of the soil, bearing or containing a pesticide chemical applied after harvest, unless the shipping container of such commodity bears labeling which declares the presence of such chemical in or on such commodity and the common or usual name and the function of such chemical; provided, however , that no such declaration shall be required while such commodity, having been removed from the shipping container, is being held or displayed for sale at retail out of such container in accordance with the custom of the trade.

(m) If it is a product intended as an ingredient of another food and when used according to the directions of the purveyor will result in the final food product being adulterated or misbranded.

(n) If it is a color additive unless its packaging and labeling are in conformity with such packaging and labeling requirements applicable to such color additive prescribed under the provisions of the Federal act.

HISTORY: 1962 Code Section 32-1526.10; 1972 (57) 2687.



SECTION 39-25-115. Finding of contamination; regulations for temporary period to protect public health; access to factories for inspection.

(A) When the commissioner finds, upon investigation, that the distribution in South Carolina of any class of food may, by reason of contamination with microorganisms during manufacturing, processing, or packaging in any locality, be injurious to human health and that the injurious nature cannot be adequately traced back after the articles have entered commerce, he shall promulgate regulations providing for the issuance to manufacturers, processors, or packagers of the class of food in the locality of permits to which must be attached the conditions governing the manufacturing, processing, or packaging of the class of food, for the temporary period of time as may be necessary to protect the public health. After the effective date of the regulations and during the temporary period, a person may not introduce or deliver for introduction into commerce any food manufactured, processed, or packaged by any manufacturer, processor, or packager unless the manufacturer, processor, or packager holds a permit issued by the commissioner as provided by the regulations.

(B) An officer or employee duly designated by the commissioner shall have access to a factory or establishment, the operator of which holds a permit from the Department of Agriculture, for the purpose of ascertaining whether or not the conditions of the permit are being complied with. Denial of access for the inspection is grounds for suspension of the permit until the access is freely given by the owner or operator.

HISTORY: 2010 Act No. 261, Section 1, eff June 11, 2010.



SECTION 39-25-120. Promulgation of regulations containing exemptions for food from labeling requirement; effect of Federal regulations.

The Commissioner shall promulgate regulations exempting from any labeling requirement of this chapter food which is, in accordance with the practice of the trade to be processed, labeled or repacked in substantial quantities at establishments other than those where originally processed or packed, on condition that such food is not adulterated or misbranded under the provisions of this chapter upon removal from such processing, labeling, or repacking establishment.

Regulations now or hereafter adopted under authority of the Federal act relating to such exemptions are automatically effective in this State. However, the Commissioner may promulgate additional regulations or amendments to existing regulations concerning exemptions.

HISTORY: 1962 Code Section 32-1526.11; 1972 (57) 2687.



SECTION 39-25-130. Unsafe additives; authority of Commissioner to prescribe tolerances for additives and pesticide chemicals.

(a) Any added poisonous or deleterious substance, any food additive, any pesticide chemical in or on a raw agricultural commodity or any color additive, shall with respect to any particular use or intended use be deemed unsafe for the purpose of application of clause (2) of Section 39-25-100(a) with respect to any food, or Section 39-25-140(a) with respect to any cosmetic, unless there is in effect a regulation pursuant to Section 39-25-160 or subsection (b) of this section limiting the quantity of such substance, and the use or intended use of such substance conforms to the terms prescribed by such regulation. While such regulations relating to such substance are in effect, a food or cosmetic shall not, by reason of bearing or containing such substance in accordance with the regulations, be considered adulterated within the meaning of clause (1), Section 39-25-100(a) or Section 39-25-140(a).

(b) The Commissioner, whenever public health or other considerations in the State so require, is authorized to adopt, amend, or repeal regulations whether or not in accordance with regulations promulgated under the Federal act, prescribing therein tolerances for any added poisonous or deleterious substances, for food additives, for pesticide chemicals in or on raw agricultural commodities, or for color additives, including, but not limited to, zero tolerances, and exemptions from tolerances in the case of pesticide chemicals in or on raw agricultural commodities, and prescribing the conditions under which a food additive or a color additive may be safely used and exemptions where such food additive or color additive is to be used solely for investigational or experimental purposes, upon his own motion or upon the petition of any interested party requesting that such a regulation be established. It shall be incumbent upon such petitioner to establish by data submitted to the Commissioner that a necessity exists for such regulation, and that its effect will not be detrimental to the public health. If the data furnished by the petitioner is not sufficient to allow the Commissioner to form an opinion, he may require additional data to be submitted and failure to comply with the request shall be sufficient grounds to deny the request. In adopting, amending, or repealing regulations relating to such substances the Commissioner shall consider among other relevant factors, the following which the petitioner, if any, shall furnish:

(1) The name and all pertinent information concerning such substance including where available, its chemical identity and composition, a statement of the conditions of the proposed use, including directions, recommendations and suggestions and including specimens of proposed labeling, all relevant data bearing on the physical or other technical effect and the quantity required to produce such effect.

(2) The probable composition of any substance formed in or on a food, or cosmetic resulting from the use of such substance.

(3) The probable consumption of such substance in the diet of man and animals taking into account any chemically or pharmacologically related substance in such diet.

(4) Safety factors which, in the opinion of experts qualified by scientific training and experience to evaluate the safety of such substances for the use or uses for which they are proposed to be used, are generally recognized as appropriate for the use of animal experimentation data.

(5) The availability of any needed practicable methods of analysis for determining the identity and quantity of (i) such substance in or on an article, (ii) any substance formed in or on such article because of the use of such substance, and (iii) the pure substance and all intermediates and impurities.

(6) Facts supporting a contention that the proposed use of such substance will serve a useful purpose.

HISTORY: 1962 Code Section 32-1526.12; 1972 (57) 2687.



SECTION 39-25-140. Cosmetic deemed adulterated.

A cosmetic shall be deemed to be adulterated -

(a) If it bears or contains any poisonous or deleterious substance which may render it injurious to users under the conditions of use prescribed in the labeling or advertisement thereof, or under such conditions of use as are customary or usual. Provided, that this provision shall not apply to coal-tar hair dye, the label of which bears the following legend conspicuously displayed thereon; "Caution - This product contains ingredients which may cause skin irritation on certain individuals and a preliminary test according to accompanying directions should first be made. This product must not be used for dyeing the eyelashes or eyebrows; to do so may cause blindness." and the labeling of which bears adequate directions for such preliminary testing. For the purpose of this paragraph and paragraph (e) the term "hair dye" shall not include eyelash dyes or eyebrow dyes.

(b) If it consists in whole or in part of any filthy, putrid, or decomposed substance.

(c) If it has been produced, prepared, packed, or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered injurious to health.

(d) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health.

(e) If it is not a hair dye and it is, or it bears or contains a color additive which is unsafe within the meaning of the Federal act or Section 39-25-130(a).

HISTORY: 1962 Code Section 32-1526.13; 1972 (57) 2687.



SECTION 39-25-150. Cosmetic deemed misbranded.

A cosmetic shall be deemed to be misbranded -

(a)(1) If its labeling is false or misleading in any particular.

(2) If its labeling or packaging fails to conform with the requirements of Section 39-25-160.

(b) If in package form unless it bears a label containing (1) the name and place of business of the manufacturer, packer, or distributor; and (2) an accurate statement of the quantity of the contents in terms of weight, measure, or numerical count, which statement shall be separately and accurately stated in a uniform location upon the principal display panel of the label; provided, that under clause (2) of this paragraph reasonable variations shall be permitted, and exemptions as to small packages shall be established by regulations prescribed by the Commissioner.

(c) If any word, statement, or other information required by or under authority of this chapter to appear on the label or labeling is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or devices, in the labeling) and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(d) If its container is so made, formed or filled as to be misleading.

(e) If it is a color additive, unless its packaging and labeling are in conformity with such packaging and labeling requirements applicable to such color additive prescribed under the provisions of the Federal act. This paragraph shall not apply to packages of color additives which, with respect to their use for cosmetics, are marketed and intended for use only in or on hair dyes (as defined in the last sentence of Section 39-25-140(a)).

(f) A cosmetic which is, in accordance with the practice of the trade, to be processed, labeled or repacked in substantial quantities at an establishment other than the establishment where it was originally processed or packed, is exempted from the affirmative labeling requirements of this chapter while it is in transit in commerce from the establishment to the other, if such transit is made in good faith for such completion purposes only; but it is otherwise subject to all applicable provisions of this chapter.

HISTORY: 1962 Code Section 32-1526.14; 1972 (57) 2687.



SECTION 39-25-160. Labeling and packaging of consumer commodities.

(a) All labels of consumer commodities, as defined by this chapter, shall conform with the requirements for the declaration of net quantity of contents of section 4 of the Fair Packaging and Labeling Act (15 USC 2451, et seq.) and the regulations promulgated pursuant thereto; provided t, hat consumer commodities exempted from such requirements of section 4 of the Fair Packaging and Labeling Act shall also be exempt from this subsection.

(b) The label of any package of a consumer commodity which bears a representation as to the number of servings of such commodity contained in such package shall bear a statement of the net quantity (in terms of weight, measure, or numerical count) of each such serving.

(c) No person shall distribute or cause to be distributed in commerce any packaged consumer commodity if any qualifying words or phrases appear in conjunction with the separate statement of the net quantity of contents required by subsection (a), but nothing in this section shall prohibit supplemental statements, at other places on the package, describing in nondeceptive terms the net quantity of contents; provided, that such supplemental statements of net quantity of contents shall not include any term qualifying a unit of weight, measure, or count that tends to exaggerate the amount of the commodity contained in the package.

(d) Whenever the Commissioner determines that regulations containing prohibitions or requirements other than those prescribed by Section 39-25-160(a) are necessary to prevent the deception of consumers or to facilitate value comparisons as to any consumer commodity, the Commissioner shall promulgate with respect to that commodity regulations effective to -

(1) Establish and define standards for the characterization of the size of a package enclosing any consumer commodity, which may be used to supplement the label statement of net quantity of contents of packages containing such commodity, but this paragraph shall not be construed as authorizing any limitation on the size, shape, weight, dimensions, or number of packages which may be used to enclose any commodity;

(2) Regulate the placement upon any package containing any commodity, or upon any label affixed to such commodity, or any printed matter stating or representing by implication that such commodity is offered for retail sale at a price lower than the ordinary and customary retail sale price or that a retail sale price advantage is accorded to purchasers thereof by reason of the size of that package or the quantity of its contents;

(3) Require that the label on each package of a consumer commodity bear (a) the common or usual name of such consumer commodity, if any, and (b) in case such consumer commodity consists of two or more ingredients, the common or usual name of each such ingredients, listed in order of decreasing predominance, but nothing in this paragraph shall be deemed to require that any trade secret be divulged; or

(4) Prevent the nonfunctional slack-fill of packages containing consumer commodities. For the purposes of paragraph (4) of this subsection, a package shall be deemed to be nonfunctionally slack-filled if it is filled to substantially less than its capacity for reasons other than (a) protection of the contents of such package or (b) the requirements of machines used for enclosing the contents in such package; provided , that the Commissioner may adopt any regulations promulgated pursuant to the Fair Packaging and Labeling Act which shall have the force and effect of law in this State.

HISTORY: 1962 Code Section 32-1526.15; 1972 (57) 2687.



SECTION 39-25-170. Advertisement deemed false.

An advertisement of a food, or cosmetic shall be deemed to be false if it is false or misleading in any particular.

HISTORY: 1962 Code Section 32-1526.16; 1972 (57) 2687.



SECTION 39-25-180. Promulgation of regulations; hearings; adoption of Federal regulations.

(A) The authority to promulgate regulations for the efficient enforcement of this chapter is vested in the commissioner. The commissioner is authorized to make the regulations promulgated pursuant to this chapter conform, insofar as practicable, with those promulgated under the federal act.

(B) Hearings authorized or required by this chapter must be conducted by the commissioner or the officer, agent, or employee the commissioner may designate for the purpose.

(C) Pesticide chemical regulations and their amendments now or hereafter adopted pursuant to authority of the federal Food, Drug, and Cosmetic Act are the pesticide chemical regulations in this State. However, the commissioner may adopt a regulation that prescribes tolerances for pesticides in finished foods in this State whether or not in accordance with regulations promulgated pursuant to the federal act.

(D) Food additive regulations and their amendments now or hereafter adopted pursuant to authority of the federal Food, Drug, and Cosmetic Act are the food additive regulations in this State. However, the commissioner may adopt a regulation that prescribes conditions under which a food additive may be used in this State whether or not in accordance with regulations promulgated pursuant to the federal act.

(E) Color additive regulations and their amendments now or hereafter adopted pursuant to the authority of the federal Food, Drug, and Cosmetic Act are the color additive regulations in this State. However, the commissioner may adopt a regulation that prescribes conditions under which a color additive may be used in this State whether or not in accordance with regulations promulgated pursuant to the federal act.

(F) Special dietary use regulations and their amendments now or hereafter adopted pursuant to the authority of the federal Food, Drug, and Cosmetic Act are the special dietary use regulations in this State. However, the commissioner may, if he finds it necessary to inform purchasers of the value of a food for special dietary use, prescribe special dietary use regulations whether or not in accordance with regulations promulgated pursuant to the federal act.

(G) Regulations and their amendments now or hereafter adopted pursuant to the Fair Packaging and Labeling Act are the regulations of this State. However, the commissioner may, if he finds it necessary in the interest of consumers, prescribe packaging and labeling regulations for consumer commodities, whether or not in accordance with regulations promulgated pursuant to the federal act; provided, that no regulation may be promulgated that is contrary to the labeling requirements for the net quantity of contents required pursuant to Section 4 of the Fair Packaging and Labeling Act and the regulations promulgated pursuant to it.

(H) Good manufacturing practice regulations and their amendments now or hereafter adopted pursuant to the authority of the federal Food, Drug, and Cosmetic Act are the good manufacturing regulations of this State. However, the commissioner may adopt a regulation that prescribes conditions under which good manufacturing processes may be used in this State whether or not in accordance with regulations promulgated pursuant to the federal act.

(I) Regulations and their amendments adopted referencing thermally processed low-acid foods packaged in hermetically sealed containers pursuant to the authority of the federal Food, Drug, and Cosmetic Act are the low-acid food regulations of this State. However, the commissioner may adopt a regulation that prescribes conditions under which thermally processed low-acid foods packaged in hermetically sealed containers may be used in this State whether or not in accordance with regulations promulgated pursuant to the federal act.

(J) Regulations and their amendments adopted referencing acidified foods pursuant to the authority of the federal Food, Drug, and Cosmetic Act are the acidified food regulations of this State. However, the commissioner may adopt a regulation that prescribes conditions under which acidified foods may be used in this State whether or not in accordance with regulations promulgated pursuant to the federal act.

(K) Regulations and their amendments adopted with regard to fish and fishery products pursuant to the authority of the federal Food, Drug, and Cosmetic Act are the fish and fishery products regulations of this State. However, the commissioner may adopt a regulation that prescribes conditions under which fish and fishery products may be used in this State whether or not in accordance with regulations promulgated pursuant to the federal act.

(L) Regulations and their amendments now or hereafter adopted with regard to Hazard Analysis and Critical Control Point (HACCP) Systems pursuant to the authority of the federal Food, Drug, and Cosmetic Act as they are used to monitor various food products, including juice, for biological, chemical, and physical contaminants.

(M) Food allergen and labeling regulations and their amendments now or hereafter adopted by the Food Allergen Labeling and Consumer Protection Act pursuant to the authority of the federal Food, Drug, and Cosmetic Act are the food allergen and labeling regulations of this State.

(N) A federal regulation automatically adopted pursuant to this chapter takes effect in this State on the date it becomes effective as a federal regulation. The commissioner shall publish all other proposed regulations in the official state newspaper or publication prescribed by the commissioner. A person who may be adversely affected by a regulation may, within thirty days after a federal regulation is automatically adopted, or within thirty days after publication of any other regulation, file objections with the commissioner, in writing, and a request for a hearing. The timely filing of substantial objections to a federal regulation automatically adopted stays the effect of the regulation in the State of South Carolina.

(O) If no substantial objections are received and no hearing is requested within thirty days after publication of a proposed regulation, the regulation takes effect on a date set by the commissioner. The effective date shall be at least sixty days after the time for filing objections has expired.

(P) If timely substantial objections are made to a federal regulation within thirty days after it is automatically adopted or to a proposed regulation within thirty days after it is published, the commissioner, after notice, shall conduct a public hearing to receive evidence on the issues raised by the objections. Any interested person or his representative may be heard. The commissioner shall act upon objections by order and shall mail the order to objectors by certified mail as soon after the hearing as practicable. The order must be based on substantial evidence in the record of the hearing. If the order concerns a federal regulation, it may reinstate, rescind, or modify it. If the order concerns a proposed regulation, it may withdraw it or set an effective date for the regulation as published or as modified by the order. The effective date must be at least sixty days after publication of the order.

HISTORY: 1962 Code Section 32-1526.17; 1972 (57) 2687; 2010 Act No. 261, Section 4, eff June 11, 2010.



SECTION 39-25-190. Authority to enter and inspect premises and copy records; reports; analysis of samples.

(A) For purposes of enforcement of this chapter, the commissioner or any of his authorized agents upon presenting appropriate credentials to the owner, operator, or agent in charge, may:

(1) enter at reasonable times any factory, warehouse, or establishment in which food or cosmetics are manufactured, processed, packaged, or held for introduction into commerce or after introduction or enter any vehicle being used to transport or hold this food or cosmetics in commerce;

(2) inspect at reasonable times and within reasonable limits and in a reasonable manner the factory, warehouse, establishment, or vehicle and all pertinent equipment, finished and unfinished materials, containers, and labeling and to obtain samples necessary for the enforcement of this chapter; and

(3) have access to and to copy all records of carriers in commerce showing the movement in commerce of any food or cosmetic, or the holding of it during or after movement, and the quantity, shipper, and consignee of it. Evidence obtained pursuant to this subsection may not be used in a criminal prosecution of the person from whom obtained. Carriers are not subject to the other provisions of this chapter by reason of their receipt, carriage, holding, or delivery of food or cosmetics in the usual course of business as carriers.

(B) Upon completion of an inspection of a factory, warehouse, or other establishment, and prior to leaving the premises, the authorized agent making the inspection shall give to the owner, operator, or agent in charge a report in writing setting forth any conditions or practices observed by him which in his judgment indicate that any food or cosmetic in the establishment consists in whole or in part of any filthy, putrid, or decomposed substance or has been prepared, packaged, or held under unsanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered injurious to health. A copy of the report must be sent promptly to the commissioner.

(C) If the authorized agent making an inspection of a factory, warehouse, or other establishment has obtained a sample in the course of the inspection, upon completion of the inspection and prior to leaving the premises, he shall give to the owner, operator, or agent in charge a receipt describing the samples obtained.

(D) When in the course of an inspection of a factory or other establishment in which food is manufactured, processed, or packaged, the officer or employee making the inspection obtains a sample of the food and analysis is made of such sample for the purpose of ascertaining whether such food consists in whole or in part of any filthy, putrid, or decomposed substance or is otherwise unfit for food, a copy of the results of the analysis must be furnished promptly to the owner, operator, or agent in charge.

(E) The analytical work necessary for the proper enforcement of this chapter and regulations adopted by the department in regard to food must be undertaken by the department or under the direction of the department.

(F) The department may perform laboratory services relating to, or having potential impact on, food safety or the compliance of food with the requirements of this chapter for any person or public agency.

HISTORY: 1962 Code Section 32-1526.18; 1972 (57) 2687; 2010 Act No. 261, Section 5, eff June 11, 2010.



SECTION 39-25-200. Publication of judgments and orders and other information.

(a) The Commissioner may cause to be published from time to time reports summarizing all judgments, decrees and court orders which have been rendered under this chapter, including the nature of the charge and the disposition thereof.

(b) The Commissioner may also cause to be disseminated such information regarding food and cosmetics as the Commissioner deems necessary in the interest of public health and the protection of the consumer against fraud. Nothing in this section shall be construed to prohibit the Commissioner from collecting, reporting and illustrating the results of the investigations of the Commissioner.

HISTORY: 1962 Code Section 32-1526.19; 1972 (57) 2687.



SECTION 39-25-210. Persons subject to inspection pursuant to this chapter; registration requirements; exceptions; annual renewal; civil and criminal penalties.

(A) A person subject to inspection pursuant to this chapter may not engage in the business of manufacturing, processing, warehousing, or packaging food in any manner without first registering with the department. This section shall not apply to facilities inspected and regulated by the United States Department of Agriculture (USDA) or the Clemson Livestock-Poultry Health Meat Inspection Division. Registration is required beginning January 1, 2011, and must be renewed annually thereafter on or before the first day of January on forms provided by the department.

(B) A person who wilfully violates the provisions of this section is subject to a civil penalty of up to one thousand dollars for each violation as determined by the department. Any person violating this section is also guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than thirty days.

HISTORY: 2010 Act No. 261, Section 2, eff June 11, 2010.






CHAPTER 27 - FLOUR AND BREAD

SECTION 39-27-10. Enrichment of certain flour.

It shall be unlawful for any person, except as hereinafter provided, to manufacture, mix, compound or sell for human consumption in this State any white flour or self-rising flour made from wheat which does not contain the vitamins and other ingredients contained in the following provisions:

(1) White flour shall contain in each pound not less than one and sixty-six one-hundredths milligrams and not more than two and five tenths milligrams of vitamin B-1 (thiamine), not less than six milligrams and not more than twenty-four milligrams of nicotinic acid (also recognized under the name of niacin) or nicotinic acid amide (also known under the name of niacin amide) and not less than six milligrams and not more than twenty-four milligrams of iron (Fe);

(2) If other vitamins or minerals are added to bread or flour, they shall be added only in accordance with the regulations of the Department of Health, Education and Welfare;

(3) These ingredients and amounts are in accordance with the definition of enriched flour as promulgated by the Federal Security Agency (Federal Register, May 27, 1941 pp. 2574 to 2582, and December 3, 1941 pp. 6175 and 6176, postponing the effective date of riboflavin as a required ingredient in enriched flour) and the State Department of Agriculture shall change or add to the specifications for ingredients and the amounts thereof as necessary to conform to changes in the Federal definition of enriched flour; and

(4) Iron shall be added only in forms which are harmless and assimilable.

The substances referred to in items (1) and (2) of this section may be added in a harmless carrier which does not impair the enriched flour or enriched self-rising flour if such carrier is used only in the quantity necessary to effect an intimate and uniform admixture of such substances with the flour.

HISTORY: 1962 Code Section 32-1531; 1952 Code Section 32-1531; 1942 (42) 1622.



SECTION 39-27-20. Application of enrichment provisions to flour used in manufacture of compound food products.

Any flour used in the manufacture of a compound food product with corn meal, corn flour or other food substances shall be subject to the provisions of Section 39-27-10, unless exempted under Section 39-27-40 or by regulation of the State Department of Agriculture.

HISTORY: 1962 Code Section 32-1551.1; 1972 (57) 2287.



SECTION 39-27-30. Enrichment of white bread.

All white bread sold or offered for sale within the State shall be enriched to contain in each pound, as sold, not less than one milligram and not more than two milligrams of vitamin B-1 (thiamine), not less than four milligrams and not more than sixteen milligrams of nicotinic acid (niacin) or nicotinic acid amide (niacin amide) and not less than four milligrams and not more than sixteen milligrams of iron (Fe).

The enrichment of white bread may be accomplished through the use of enriched flour, enriched yeast, other enriched ingredients, synthetic vitamins or harmless iron salts or by any combination of methods which will produce enriched bread which meets the standards herein defined.

The State Department of Agriculture shall change or add to the specifications for ingredients and the amounts thereof as necessary to conform to the Federal definition of enriched bread when promulgated.

HISTORY: 1962 Code Section 32-1532; 1952 Code Section 32-1532; 1942 (42) 1622.



SECTION 39-27-40. Exemptions.

The terms of this chapter shall not apply:

(1) To flour ground for the wheat producer whereby the miller is paid in wheat or feed for the grinding service rendered, except in so far as such a mill may manufacture toll wheat into flour and sell or offer for sale such flour, whereupon this chapter shall be applicable;

(2) To farmers in exchanging their wheat for flour or having it ground into flour and disposing of it for their own use or the use of farm labor on their farms;

(3) To flour sold to bakers or other commercial secondary processors, providing the purchaser furnishes to the seller an approved certificate of intent to use such flour solely in the production of enriched flour or enriched bread as herein defined or in the manufacture of legitimate products not covered by the provisions of this chapter; or

(4) To flour or bread which is made from the entire wheat with no parts of the wheat removed from the mixture. Flour or bread containing mixtures of the whole wheat berry and white flour or mixtures of various portions of the wheat berry shall have a vitamin and mineral potency at least equal to enriched flour or enriched bread as described in Sections 39-27-10 and 39-27-30.

HISTORY: 1962 Code Section 32-1533; 1952 Code Section 32-1533; 1942 (42) 1622.



SECTION 39-27-50. Labeling of enriched flour or bread sold in State.

All enriched flour or bread sold in the State must be labeled in accordance with the regulations of the Department of Health, Education and Welfare governing enriched flour or enriched bread sold in interstate trade.

HISTORY: 1962 Code Section 32-1535; 1952 Code Section 32-1535; 1942 (42) 1622.



SECTION 39-27-60. Enforcement.

The provisions of this chapter shall be enforced by the State Department of Agriculture, which shall issue such rules as may be necessary to regulate the manufacture and sale of flour and bread in this State under the provisions of this chapter. The Department or its agent representatives may enter upon the premises of any manufacturer of flour or bread and of any wholesale or retail dealer in flour or bread for the purpose of inspecting or analyzing flour or bread which may be offered for sale.

HISTORY: 1962 Code Section 32-1556; 1952 Code Section 32-1536; 1942 (42) 1622.



SECTION 39-27-70. Penalties.

Any person found guilty of violating the terms of this chapter shall be subject to a fine for each and every offense in a sum not exceeding one hundred dollars or to imprisonment for not exceeding thirty days.

HISTORY: 1962 Code Section 32-1537; 1952 Code Section 32-1537; 1942 (42) 1622.






CHAPTER 29 - CORN MEAL AND GRITS

SECTION 39-29-10. Definitions.

The following definitions shall apply in the interpretation and enforcement of the provisions of this chapter:

(1) The term "corn meal" means all types of corn meal intended for human consumption;

(2) The term "corn grits" means all types of corn grits intended for human consumption;

(3) The term "appropriate federal agency" means the Department of Health and Human Services or any other federal agency charged with the enforcement and administration of the Federal Food, Drug and Cosmetic Act; and

(4) The term "Commissioner" means the Commissioner of Agriculture of this State.

HISTORY: 1962 Code Section 32-1551; 1952 Code Section 32-1551; 1949 (46) 131; 1987 Act No. 187 Section 1, eff June 30, 1987.



SECTION 39-29-20. Required and optional ingredients of corn meal and corn grits.

It shall be unlawful for any person, except as hereinafter provided, to sell, offer for sale or exchange for any services or goods in this State any corn meal or corn grits which does not conform to the following provisions:

(1) Each pound of corn meal and each pound of corn grits shall contain not less than two milligrams and not more than three milligrams of vitamin B-1 (thiamine), not less than one and two-tenths milligrams and not more than one and eight-tenths milligrams of riboflavin, not less than sixteen milligrams and not more than twenty-four milligrams of niacin or niacin amide and not less than thirteen milligrams and not more than twenty-six milligrams of iron; and

(2) Each pound of corn meal and each pound of corn grits may contain both or either of the following optional ingredients

(a) not less than two hundred fifty U.S.P. units and not more than one thousand U.S.P. units of vitamin D and

(b) not less than five hundred milligrams and not more than seven hundred fifty milligrams of calcium.

But the Commissioner may change the specifications of either the required or the optional ingredients and the amounts thereof as provided in Section 39-29-80.

HISTORY: 1962 Code Section 32-1552; 1952 Code Section 32-1552; 1949 (46) 131.



SECTION 39-29-30. Application of enrichment provisions to corn meal and corn grits used in manufacture of compound food products.

Any corn meal or corn grits, as defined in this chapter, used in the manufacture of a compound food product along with flour or other food substances shall be subject to the provisions of Section 39-29-20, unless exempted under Section 39-29-50 or by regulation of the State Department of Agriculture.

HISTORY: 1962 Code Section 32-1552.1; 1972 (57) 2287.



SECTION 39-29-40. Labeling of corn meal and corn grits sold in State.

It is unlawful for any person, except as hereinafter provided, to sell, offer for sale, or exchange for any services or goods in this State any cornmeal or corn grits which are not labeled as prescribed by the South Carolina Food and Cosmetic Act. The Commissioner may issue additional labeling requirements he considers in the consumer's interest.

HISTORY: 1962 Code Section 32-1553; 1952 Code Section 32-1553; 1949 (46) 131; 1987 Act No. 187 Section 2, eff June 30, 1987.



SECTION 39-29-50. Exemptions; requirements for sale of corn meal and corn grits in packages of ten pounds or less; penalties.

(A) This chapter does not apply to the delivery by a miller to a corn producer of cornmeal or corn grits ground by the miller from the producer's corn for use in the producer's own home when the miller is paid in corn for the milling service. However, if the producer desires the health benefits for his family and requests enrichment, the miller shall enrich according to the standards required under this chapter.

(B)(1) Cornmeal and corn grits made from clean corn may be sold in packages of ten pounds or less provided the following requirements are met:

(a) The cornmeal or corn grits are ground from whole corn without removal of the germ.

(b) The package contains additional labeling contiguous to the product name "unenriched cornmeal ground from whole corn". This printing must be at least the print size and prominence of the required weight declaration.

(c) No advertisements or claims of nutritional or health benefits for unenriched cornmeal are allowed.

(2) Violations of this subsection are subject to the penalties contained in Section 39-29-100.

HISTORY: 1962 Code Section 32-1554; 1952 Code Section 32-1554; 1949 (46) 131; 1987 Act No. 187 Section 3, eff June 30, 1987; 1990 Act No. 373, Section 1, eff March 19, 1990.



SECTION 39-29-60. Seizure of nonconforming corn meal or corn grits; release upon compliance with chapter.

Whenever the Commissioner has probable cause to believe that any corn meal or corn grits has been sold, offered for sale or exchanged in violation of any of the provisions of this chapter, he may seize and affix to such product a notice to that effect, detaining the product and warning all persons not to dispose of it by sale or otherwise without his permission. It shall be a violation of this chapter, subject to the penalties set forth in Section 39-29-100, for any person to dispose of such product by sale or otherwise without such permission. The Commissioner may, in his discretion, release the corn meal or corn grits for feed purposes or for shipment out of the State or for human consumption, if brought into compliance with this chapter, and upon payment of all costs or expenses incurred in any proceeding connected with such seizure and withdrawal.

HISTORY: 1962 Code Section 32-1555; 1952 Code Section 32-1555; 1949 (46) 131.



SECTION 39-29-70. Inspection of premises and vehicles.

The Commissioner may enter upon any business premises or vehicle where corn meal or corn grits may be found for the purpose of enforcing this chapter and may take samples of and inspect and analyze corn meal and corn grits which are offered for sale or which have been sold or exchanged for services or goods.

HISTORY: 1962 Code Section 32-1556; 1952 Code Section 32-1556; 1949 (46) 131.



SECTION 39-29-80. Enforcement; promulgation of rules and regulations.

This chapter shall be enforced by the Commissioner who may make rules and regulations for carrying out the provisions thereof. The Commissioner may adopt by regulation such regulations, in conformity with the primary objectives of this chapter, as have been or may be adopted by the appropriate Federal agency under the Federal Food, Drug and Cosmetic Act, prescribing with respect to corn meal and corn grits:

(1) The vitamins and minerals and the amounts thereof required or permitted to be contained therein;

(2) The manner of enrichment with vitamins and minerals;

(3) Methods of testing to determine conformance with the provisions of law; and

(4) Labeling requirements.

HISTORY: 1962 Code Section 32-1557; 1952 Code Section 32-1557; 1949 (46) 131.



SECTION 39-29-90. Commissioner may act through officers or employees.

The authority vested in the Commissioner by this chapter may be exercised by him through such officers or employees of the Department of Agriculture of this State as he may designate.

HISTORY: 1962 Code Section 32-1558; 1952 Code Section 32-1558; 1949 (46) 131.



SECTION 39-29-100. Penalties.

Any person found guilty of violating any provision of this chapter or any rule or regulation made by authority thereof shall be subject for each and every offense to imprisonment not exceeding thirty days or a fine of not more than one hundred dollars.

HISTORY: 1962 Code Section 32-1559; 1952 Code Section 32-1559; 1949 (46) 131.






CHAPTER 31 - RICE

SECTION 39-31-10. Definitions.

The following definitions shall apply in the interpretation and enforcement of the provisions of this chapter:

(1) The term "rice" means all types of milled rice as defined in the United States standards for milled rice, Federal Register, May 3, 1951 and May 28, 1952, also "parboiled rice," "converted rice," "precooked rice" and "broken rice" which are intended for human consumption;

(2) The term "bulk rice" means rice as defined in item (1) of this section and sold in bags containing fifty pounds or more or rice, in any size of package, which is insufficiently clean for human use without washing;

(3) The term "appropriate Federal agency" means the Department of Health, Education and Welfare, or any other Federal agency, charged with the enforcement and administration of the Federal Food, Drug and Cosmetic Act; and

(4) The term "Commissioner" means the Commissioner of Agriculture of this State.

HISTORY: 1962 Code Section 32-1561; 1956 (49) 1630.



SECTION 39-31-20. Required and optional ingredients of rice and bulk rice.

It shall be unlawful for any person, except as provided in this chapter, to sell, offer for sale or exchange for any services or goods in this State any rice or bulk rice which does not conform with the following provisions:

(1) Each pound of rice or bulk rice shall contain not less than two milligrams of vitamin B-1 (thiamine), not less than sixteen milligrams of niacin or niacin amide, and not less than thirteen milligrams of iron; and

(2) Each pound of rice or bulk rice may contain either or both of the following optional ingredients

(a) not less than five hundred milligrams of calcium and

(b) not less than one and two-tenths milligrams of riboflavin;

Provided , that the Commissioner may change the specifications of either the required or the optional ingredients and amounts thereof as provided in Section 39-31-100.

HISTORY: 1962 Code Section 32-1562; 1956 (49) 1630.



SECTION 39-31-30. Methods of enrichment.

The enrichment of rice or bulk rice may be accomplished by undermilling, treatment of the unhusked rice by such processes known as parboiling and conversion, addition of U. S. P. pure vitamins, addition of harmless and assimilable iron and calcium salts or by any combination of methods which produce enriched rice which meets the standards defined in this chapter. The use of harmless edible carriers and preservatives is permitted in only such amounts as needed for efficient marketing.

HISTORY: 1962 Code Section 32-1563; 1956 (49) 1630.



SECTION 39-31-40. Amount of vitamins required to be in bulk rice after rinsing; rinsing test for bulk rice.

Each pound of bulk rice shall contain after rinsing at least eighty-five per cent of the thiamine, niacin and iron required in Section 39-31-20. Rinsing for the purposes of enforcement shall be as follows: Transfer one hundred grams of the milled rice to a two-liter Erlenmeyer flask containing one liter of water at twenty-five degrees centigrade. Stopper the flask and rotate it for exactly one-half minute so that the kernels are kept in motion. Allow the kernels to settle for one-half minute, then pour off eight hundred and fifty milliliters of the water along with any floating or suspended matter. Enrichment ingredients are then determined on the wet rice and water remaining in the flask and are calculated on the basis of the rice before washing.

HISTORY: 1962 Code Section 32-1564; 1956 (49) 1630.



SECTION 39-31-50. Clean rice shall not be subject to rinsing test for bulk rice.

Each pound of rice shall be sufficiently clean so that rinsing before cooking is unnecessary, according to the judgment of the Commissioner. Rice meeting this standard of cleanliness and in packages of less than fifty pounds is permitted but not required to meet the rinsing test described in Section 39-31-40 for bulk rice. Rice not meeting this standard of cleanliness shall be adjudged to be bulk rice and subject to such rinsing test.

HISTORY: 1962 Code Section 32-1565; 1956 (49) 1630.



SECTION 39-31-60. Labeling of rice sold in State.

It shall be unlawful for any person, except as provided in this chapter, to sell, offer for sale or exchange for any services or goods, in this State any rice or bulk rice which is not labeled in accordance with such requirements as may be prescribed by the Commissioner as provided in Section 39-31-100.

All containers of rice offered for sale for human consumption shall be conspicuously labeled "Do not rinse before or drain after cooking."

All containers of bulk rice offered for sale for human consumption shall be conspicuously labeled "Do not drain after cooking."

HISTORY: 1962 Code Section 32-1566; 1956 (49) 1630.



SECTION 39-31-70. Exemptions.

This chapter does not apply to the delivery by a miller to a rice producer of rice or bulk rice milled by the miller from the producer's rice for use in the producer's own home when the miller is paid in rice or bulk rice for the milling service. However, if the producer desires the health benefits for his family and requests enrichment, the miller shall enrich according to the standards mentioned in this chapter.

This chapter does not apply to the sale of rice or bulk rice if the purchaser furnishes to the seller a certificate, in a form the commissioner by regulation prescribes, certifying that he will use the rice or bulk rice solely in the production of rice or bulk rice enriched as required by this chapter or other legitimate products not covered by this chapter.

This chapter does not apply to the sale of rice or bulk rice that has not been enriched according to the standards provided in this chapter if it meets the labeling and sanitation requirements prescribed in regulations promulgated by the commissioner.

HISTORY: 1962 Code Section 32-1567; 1956 (49) 1630; 1987 Act No. 187 Section 4, eff June 30, 1987.



SECTION 39-31-80. Seizure of nonconforming rice and bulk rice; release upon compliance with chapter.

Whenever the Commissioner has probable cause to believe that any rice or bulk rice has been sold or offered for sale or exchange in violation of any of the provisions of this chapter, he may seize and affix to such product a notice to that effect detaining the product and warning all persons not to dispose of it by sale or otherwise without his permission. It shall be a violation of this chapter, subject to the penalties set forth in Section 39-31-120, for any person to dispose of such product by sale or otherwise without such permission. The Commissioner may, in his discretion, release the rice or bulk rice for feed or brewing purposes or for shipment out of the State or for human consumption, if brought into compliance with this chapter and upon payment of all costs or expenses incurred in any proceeding connected with such seizure and withdrawal.

HISTORY: 1962 Code Section 32-1568; 1956 (49) 1630.



SECTION 39-31-90. Inspection of premises and vehicles.

The Commissioner may enter upon any business premises or vehicles where rice may be found, for the purpose of enforcing this chapter, and to take samples of and inspect and analyze rice or bulk rice which are offered for sale or which have been sold or exchanged for services or goods.

HISTORY: 1962 Code Section 32-1569; 1956 (49) 1630.



SECTION 39-31-100. Enforcement; promulgation of rules and regulations.

This chapter shall be enforced by the Commissioner, who may make rules and regulations for carrying out the provisions thereof. The Commissioner may adopt by regulation such regulations, in conformity with the primary objectives of this chapter, as have been or may be adopted by the appropriate Federal agency under the Federal Food, Drug and Cosmetic Act, prescribing with respect to rice:

(1) The vitamins and minerals and the amounts thereof required or permitted to be contained therein;

(2) The manner of enrichment with vitamins and minerals;

(3) Methods of testing to determine conformance with the provisions of law;

(4) Labeling requirements; and

(5) Sanitation requirements.

HISTORY: 1962 Code Section 32-1570; 1956 (49) 1630.



SECTION 39-31-110. Commissioner may act through officers or employees.

The authority vested in the Commissioner by this chapter may be exercised by him through such officers or employees of the Department of Agriculture of this State as he may designate.

HISTORY: 1962 Code Section 32-1571; 1956 (49) 1630.



SECTION 39-31-120. Penalties.

Any person found guilty of violating any provision of Sections 39-31-20 to 39-31-60 and 39-31-80 or any rule or regulation made by authority of this chapter shall be subject for each and every offense to imprisonment not exceeding thirty days or a fine of not more than one hundred dollars.

HISTORY: 1962 Code Section 32-1572; 1956 (49) 1630.






CHAPTER 33 - MILK AND MILK PRODUCTS MARKETING

SECTION 39-33-1210. Fraudulent manipulation of Babcock test or records or payment on basis other than true measurement shall be unlawful.

It shall be unlawful for any person, by himself or as the officer, servant, agent or employee of any person, receiving, buying or paying for milk, cream or other dairy products on the butterfat basis thereof (a) to underread, overread or otherwise to fraudulently manipulate the Babcock or other test approved by the Commissioner of Agriculture used to determine the per cent of fat in milk, cream or other dairy products, (b) to falsify the record thereof or (c) to pay on the basis of any measurement or weight except the true measurement or weight as determined and authorized by the Commissioner of Agriculture.

HISTORY: 1962 Code Section 32-1607; 1952 Code Section 32-1607; 1951 (47) 541.



SECTION 39-33-1220. Employment of licensed tester.

Every milk plant, creamery, shipping station, other factory or person or agent receiving, buying or paying for milk, cream or other dairy products on the basis of butterfat content shall have in its employ at least one licensed tester who shall supervise and be responsible for the accurate and correct operation of the Babcock or other test to determine the fat content of such products.

HISTORY: 1962 Code Section 32-1608; 1952 Code Section 32-1608; 1951 (47) 541.



SECTION 39-33-1230. Issuance, term and renewal of license of tester.

The license shall be issued by the Commissioner of Agriculture upon receipt of a properly executed application form and upon the passing satisfactorily of an examination prescribed by the Commissioner and after having satisfactorily completed a special training course for tester conducted by the dairy department of Clemson University. The license shall be valid for the term of one year and shall be revoked by the Commissioner upon evidence that the licensee has failed to comply with the rules and regulations under which the license was granted. Unless revoked the license shall be renewed annually upon application from the licensee.

HISTORY: 1962 Code Section 32-1609; 1952 Code Section 32-1609; 1951 (47) 541.



SECTION 39-33-1240. Hauler or receiver shall not manipulate weights or samples.

It shall be unlawful for a hauler of milk, cream or other dairy products or any other person or agent, receiving such products by weight or butterfat content, fraudulently to manipulate the weight of milk, cream or other dairy products of any patron, to take an unfair sample thereof or fraudulently to manipulate such samples in any manner. In case weighing and sampling is done by a hauler, he shall hold a license for a weighman and sampler as set out in Section 39-33-1260.

HISTORY: 1962 Code Section 32-1609.1; 1952 Code Section 32-1609.1; 1951 (47) 541.



SECTION 39-33-1250. Equipment of receiver or buyer; testing; condemnation.

It shall be the responsibility of the receivers or buyers to provide equipment necessary to obtain accurate weights and accurate and representative samples for determining the butterfat content of milk or cream received and paid for on the basis of weight and test. The Commissioner of Agriculture shall cause to be made such tests for accuracy on any equipment necessary or incidental to the ascertainment of accurate weights and the taking of accurate representative samples for determining the butterfat content of milk or cream in the State, and he shall condemn any equipment found to be of doubtful accuracy in weighing, sampling or testing for butterfat when the basis of payment is weight and butterfat content, if the receiver or buyer has been given a reasonable time to correct or replace such equipment.

HISTORY: 1962 Code Section 32-1609.2; 1952 Code Section 32-1609.2; 1951 (47) 541.



SECTION 39-33-1260. Employment and licenses of weighmen and samplers.

Every milk plant, creamery, shipping station or other factory or person or agent receiving, buying or paying for milk, cream or other dairy products on the basis of butterfat content, shall have in its employ at least one licensed weighman and sampler who shall supervise and be responsible for accurate weights and representative samples of all milk or cream received and paid for on the basis of weight and butterfat content. The license shall be issued by the Commissioner of Agriculture or his authorized agent upon receipt of a properly executed application form and upon the passing satisfactorily of an examination prescribed by the Commissioner. This license shall be valid for the term of one year and shall be revoked by the Commissioner upon evidence that the licensee has failed to comply with the rules and regulations under which the license was granted. Unless revoked this license shall be renewed annually upon application from the licensee.

HISTORY: 1962 Code Section 32-1609.3; 1952 Code Section 32-1609.3; 1951 (47) 541.



SECTION 39-33-1270. Temporary permit to test, weigh or sample prior to license examination.

Any person who shall desire to test, weigh or sample either milk or cream prior to taking the necessary examination for a license may apply to the Commissioner of Agriculture for a temporary permit. Such permit when issued shall entitle the holder to test, weigh or sample milk or cream until the date specified for taking the examination as prescribed by the Commissioner. A permit holder shall bear the same responsibilities as a licensee in complying with all of the provisions of this article.

HISTORY: 1962 Code Section 32-1609.4; 1952 Code Section 32-1609.4; 1951 (47) 541.



SECTION 39-33-1280. Promulgation of rules and regulations.

The Commissioner of Agriculture shall establish and promulgate rules and regulations not inconsistent with this article that shall govern the granting of licenses under this article and shall establish and promulgate rules and regulations not inconsistent with this article which shall govern the manner of weighing and testing, including, but not in limitation thereof, the taking of samples, the location where the testing of such samples shall be made and the length of time samples of milk or cream shall be held after testing. The Commissioner of Agriculture shall consult and cooperate with the dairy department of Clemson University in specifying the technical methods and procedure for accurately determining the butterfat content of dairy products.

HISTORY: 1962 Code Section 32-1609.5; 1952 Code Section 32-1609.7; 1951 (47) 541.



SECTION 39-33-1290. Interference with enforcement of article.

It shall be unlawful for any person, either for himself or as an officer, servant, agent or employee of any other person, to interfere in any manner with any duly authorized agent of the Commissioner of Agriculture, to refuse entry to such agent or to interfere in any way so as to hinder or prevent such agent from carrying out any of the provisions of this article.

HISTORY: 1962 Code Section 32-1609.6; 1952 Code Section 32-1609.8; 1951 (47) 541.



SECTION 39-33-1300. Duty of prosecuting attorneys regarding enforcement of article.

It shall be the duty of every prosecuting attorney to whom the Commissioner of Agriculture shall report any violation of the provisions of this article to cause proceedings to be commenced against the persons so violating the provisions of this article and to prosecute them to final termination, according to the laws of the State.

HISTORY: 1962 Code Section 32-1609.7; 1952 Code Section 32-1609.9; 1951 (47) 541.



SECTION 39-33-1310. Report of receipts and expenditures.

The Commissioner of Agriculture shall include in his annual report a classified report showing the total receipts and expenditures under the provisions of this article.

HISTORY: 1962 Code Section 32-1609.8; 1952 Code Section 32-1609.10; 1951 (47) 541.



SECTION 39-33-1320. Penalties.

Any person violating any of the provisions of this article shall be guilty of a misdemeanor and, upon conviction, for the first offense shall be fined not less than twenty-five dollars nor more than one hundred dollars or be imprisoned not less than ten days nor more than thirty days, in the discretion of the court, and for the second or any subsequent offense shall be fined not less than one hundred dollars nor more than two thousand dollars or be imprisoned for not less than thirty days nor more than two years, or be both fined and imprisoned, in the discretion of the court.

HISTORY: 1962 Code Section 32-1609.9; 1952 Code Section 32-1609.11; 1951 (47) 541; 1953 (48) 42.



SECTION 39-33-1510. Placing offensive material in milk containers shall be unlawful.

It shall be unlawful for any person to place or permit to be placed in any milk container designed to be again used in the production, sale or delivery of milk or other dairy products in the State or the police jurisdiction of the State swill, offal, kerosene, gasoline, food products other than milk, coal dust, ashes or other offensive material. Any person violating the provisions of this section shall be punished, upon conviction, by a fine of not exceeding one hundred dollars or imprisonment not exceeding thirty days.

HISTORY: 1962 Code Section 32-1641; 1952 Code Section 32-1641; 1942 Code Section 5129-15; 1937 (40) 401.



SECTION 39-33-1520. Trafficking in shipper's milk cans without consent or defacing cans shall be unlawful.

It shall be unlawful for any person, without the consent of the agent of the owner or shipper, to use, sell, dispose of, buy or traffic in any milk or cream can belonging to any dealer or shipper of milk or cream residing in this State or elsewhere who may ship milk or cream to any place within this State, having the name or initials of the owner or such dealer or shipper stamped, marked or fastened on such can or wilfully to mar, erase or change by re-marking or otherwise such name or initials of any such owner, dealer or shipper so stamped, marked or fastened upon such can. Any person who shall violate any provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one hundred dollars, nor less than ten dollars, or by imprisonment not exceeding thirty days.

HISTORY: 1962 Code Section 32-1642; 1952 Code Section 32-1642; 1942 Code Section 5129-12; 1932 Code Section 1346; Cr. C. '22 Section 236; 1918 (30) 846.



SECTION 39-33-1530. Possession of milk can without consent shall be presumptive evidence of unlawful trafficking.

The fact that any person, without the consent of the owner, dealer or shipper thereof, either uses, sells, disposes of, buys, traffics in or has in his possession or under his control any such milk or cream can shall be presumptive evidence of the unlawful use, sale, purchase of or traffic in such can.

HISTORY: 1962 Code Section 32-1643; 1952 Code Section 32-1643; 1942 Code Section 5129-12; 1932 Code Section 1346; Cr. C. '22 Section 236; 1918 (30) 846.



SECTION 39-33-1540. Unauthorized use of stamped bottles of other dealers in milk in same county shall be unlawful.

It shall be unlawful for any person regularly engaged in the retail sale of milk, either on his own account or in a representative capacity for some other, to use in such business bottles or other containers wherein or whereon is indelibly stamped or fixed the name or trademark of some other person likewise engaged in the same county in the retail sale of milk, unless such containers shall have been acquired by such person from the one whose name or trademark is impressed upon such bottle or container or unless such person has the written permission of the person whose name or trademark is impressed upon such bottle or container to use such bottle or container. Any person violating the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be subject to a fine of not less than five dollars nor more than fifty dollars or to imprisonment of not less than five days nor more than fifteen days.

HISTORY: 1962 Code Section 32-1644; 1952 Code Section 32-1644; 1942 Code Section 5129-13; 1932 Code Section 1347; 1931 (37) 312.



SECTION 39-33-1550. Use of milk containers of others shall be unlawful.

It shall be unlawful for any person to bottle milk or other dairy products in any bottle not the property of such person or to use milk bottles, milk cans or milk bottle crates not the property of such person.

HISTORY: 1962 Code Section 32-1646; 1952 Code Section 32-1646; 1942 Code Section 5129-15; 1937 (40) 401.



SECTION 39-33-1560. Sale or shipment of milk container by one other than dealer shall be unlawful.

It shall be unlawful for any person to collect, have or possess milk bottles, milk cans or milk bottle crates for sale or for exchange for a consideration or for shipment within the State or from the State, excepting only wholesale and retail dealers in milk bottles, milk cans and milk bottle crates who pay a license to the city or town in which they operate and who purchase milk bottles, milk cans and milk bottle crates from the manufacturers or their representatives for the purpose of resale to dairymen and persons operating milk depots.

HISTORY: 1962 Code Section 32-1647; 1952 Code Section 32-1647; 1942 Code Section 5129-15; 1937 (40) 401.



SECTION 39-33-1570. Possession of milk containers of another for more than seven days shall be unlawful.

It shall be further unlawful for any person to retain possession of any milk bottles, milk cans or milk bottle crates not his property for a period longer than seven days. But this section shall not apply to any retail consumer who purchased the milk which came in any such bottle.

HISTORY: 1962 Code Section 32-1648; 1952 Code Section 32-1648; 1942 Code Section 5129-15; 1937 (40) 401.



SECTION 39-33-1580. Penalties for violating Sections 39-33-1550 to 39-33-1570.

Any person violating any of the provisions of Sections 39-33-1550 to 39-33-1570 shall be punished upon conviction by a fine not exceeding two hundred dollars or imprisonment not exceeding sixty days, either or both, or any portion of either or both, in the discretion of the court.

HISTORY: 1962 Code Section 32-1649; 1952 Code Section 32-1649; 1942 Code Section 5129-15; 1937 (40) 401.



SECTION 39-33-1590. Certain sections shall be cumulative.

Sections 39-33-1510 and 39-33-1550 to 39-33-1580 shall be in addition to all other laws for the protection of owners of milk bottles, milk cans and milk bottle crates.

HISTORY: 1962 Code Section 32-1650; 1952 Code Section 32-1650; 1942 Code Section 5129-15; 1937 (40) 401.



SECTION 39-33-1710. Purchasers shall retain samples of milk and cream paid for on basis of butterfat content.

All persons in this State purchasing milk or cream for manufacture, sale or shipment and paying for it on the basis of the butterfat contained therein, as determined by test, shall take or cause to be taken in the places where such milk or cream is purchased or tested a representative sample of all such milk or cream, and if any be left on hand after a shipment is made, a representative sample of this shall likewise be taken. Such sample shall be not less than two ounces avoirdupois in weight and shall be immediately transferred to a clean and dry sample jar and properly sealed to prevent evaporation and the escape of any of the contents thereof. All samples of milk or cream so taken shall be plainly marked or labeled, and such mark or label shall be entered upon the records of the purchaser to correspond with the name of the person from whom such purchase was made, together with the weight of the milk or cream, if any, which is left on hand after shipment is made. Such samples shall then be protected from extremes of heat and cold and held until five P. M. of the following day, except that all such samples taken on a day preceding a holiday shall be held until five P. M. of the next day following such a holiday. During the period mentioned such samples shall be subject to inspection by the Department of Agriculture and shall be opened only in the presence of the Commissioner of said Department or his duly authorized representative. Any person violating any provision of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding one hundred dollars or by imprisonment for a period not exceeding thirty days for each and every offense so committed.

HISTORY: 1962 Code Section 32-1601; 1952 Code Section 32-1601; 1942 Code Section 5129; 1932 Code Section 5129; 1930 (36) 1351; 1936 (39) 1615; 1941 (42) 119.



SECTION 39-33-1720. Sale or delivery of certain milk shall be unlawful.

It shall be unlawful for any person knowingly to sell, expose for sale or deliver for domestic use or to be converted into any product of human food whatsoever any (a) unclean, impure, unwholesome, adulterated or skimmed milk, (b) milk from which has been held back what is known as strippings or (c) milk taken from an animal having disease, sickness, ulcers or abscesses. But this section shall not prohibit the sale of buttermilk or of skimmed milk when sold as such.

For the purposes of this section, milk which is proven by any reliable test or analysis to contain less than three per cent of butterfat and eight and one-half per cent solids other than butterfat shall be regarded as "skimmed milk." The Commissioner of Agriculture and all inspectors and chemists employed under Chapter 27 of Title 46 shall be charged with the enforcement of this section.

HISTORY: 1962 Code Section 32-1602; 1952 Code Section 32-1602; 1942 Code Sections 5128-27, 5129-2; 1932 Code Sections 1455, 1542; Cr. C. '22 Sections 398, 401; Cr. C. '12 Sections 406, 411; Cr. C. '02 Section 308; 1896 (22) 215; 1904 (24) 531; 1907 (25) 528; 1913 (28) 35; 1917 (30) 51; 1924 (33) 971.



SECTION 39-33-1730. Combinations of certain ingredients with butter or cheese prohibited.

No person shall combine any animal fat, vegetable oil or other substance with butter or cheese.

HISTORY: 1962 Code Section 32-1604; 1952 Code Section 32-1604; 1942 Code Section 5129-4; 1932 Code Section 1457; Cr. C. '22 Section 403; Cr. C. '12 Section 413; Cr. C. '02 Section 310; 1896 (22) 215.






CHAPTER 35 - BUTTER AND CHEESE IMITATIONS

SECTION 39-35-10. "Imitation butter" and "imitation cheese" defined.

For the purpose of this article, substance or compound, not produced wholly from pure milk, designed to be used as a substitute for butter or cheese made from pure milk or cream from pure milk is hereby declared to be imitation butter or imitation cheese, as the case may be; provided, that the use of salt, rennet and harmless coloring matter for coloring the product of pure milk or cream shall not be construed to render such product an imitation.

HISTORY: 1962 Code Section 32-1661; 1952 Code Section 32-1661; 1942 Code Section 5129-2; 1932 Code Section 1455; Cr. C. '22 Section 401; Cr. C. '12 Section 411; Cr. C. '02 Section 309; 1896 (22) 215; 1947 (45) 108.



SECTION 39-35-20. Use of harmless coloring matters in milk products permitted.

Nothing in this article shall be construed to prohibit the use of salt, rennet or harmless coloring matter for coloring the products of pure milk or cream from pure milk.

HISTORY: 1962 Code Section 32-1664; 1952 Code Section 32-1664; 1942 Code Section 5129-4; 1932 Code Section 1457; Cr. C. '22 Section 403; Cr. C. '12 Section 413; Cr. C. '02 Section 310; 1896 (22) 215.



SECTION 39-35-30. Manufacture and sale of certain imitation butter or cheese prohibited.

No person shall produce, manufacture, sell or keep or offer for sale any imitation butter or imitation cheese made or compounded in violation of this article, whether such imitation shall have been made or produced in this State or elsewhere.

HISTORY: 1962 Code Section 32-1665; 1952 Code Section 32-1665; 1942 Code Section 5129-5; 1932 Code Section 1458; Cr. C. '22 Section 404; Cr. C. '12 Section 414; Cr. C. '02 Section 311; 1896 (22) 215.



SECTION 39-35-40. Manufacture and sale of certain imitation butter or cheese permitted.

Nothing in this article shall be construed to prohibit the manufacture and sale of imitation butter or imitation cheese, under the regulations herein provided, when such imitation butter or cheese has not been manufactured or colored as herein prohibited.

HISTORY: 1962 Code Section 32-1666; 1952 Code Section 32-1666; 1942 Code Section 5129-5; 1932 Code Section 1458; Cr. C. '22 Section 404; Cr. C. '12 Section 414; Cr. C. '02 Section 311; 1896 (22) 215.



SECTION 39-35-50. Sale of imitation butter or cheese as genuine prohibited.

No person shall sell or offer for sale any imitation butter or imitation cheese under the pretense that the same is genuine butter or genuine cheese.

HISTORY: 1962 Code Section 32-1667; 1952 Code Section 32-1667; 1942 Code Section 5129-8; 1932 Code Section 1461; Cr. C. '22 Section 407; Cr. C. '12 Section 417; Cr. C. '02 Section 314; 1896 (22) 215.



SECTION 39-35-60. Substitutes shall be plainly marked.

Every person who lawfully manufactures any substance designed to be used as a substitute for butter or for cheese shall mark by branding, stamping or stenciling upon the top side of each tub, box or other vessel in which such substitute shall be kept or in which it shall be removed from the place where it is produced, in a clear and durable manner, in the English language, the words, "substitute for butter" or "substitute for cheese," as the case may be, in printed letters in plain roman type, each of which shall be not less than one inch in height and one-half inch in breadth.

HISTORY: 1962 Code Section 32-1668; 1952 Code Section 32-1668; 1942 Code Section 5129-6; 1932 Code Section 1459; Cr. C. '22 Section 405; Cr. C. '12 Section 415; Cr. C. '02 Section 312; 1896 (22) 215.



SECTION 39-35-70. Possession of unmarked imitations prohibited.

No person shall have in his possession or control any substance designed to be used as a substitute for butter or for cheese unless the tub, box or other vessel containing such substance shall be clearly and durably marked as provided in Section 39-35-60. But this section shall not apply to a person who has such imitation butter or imitation cheese in his possession for the actual consumption of himself or his family.

HISTORY: 1962 Code Section 32-1669; 1952 Code Section 32-1669; 1942 Code Section 5129-7; 1932 Code Section 1460; Cr. C. '22 Section 406; Cr. C. '12 Section 416; Cr. C. '02 Section 313; 1896 (22) 215.



SECTION 39-35-80. Penalties; certificate of analysis shall be prima facie evidence.

Any person violating any provisions of this article shall be guilty of a misdemeanor and may be proceeded against by any of the processes provided for misdemeanors and tried by any court having jurisdiction of misdemeanors in this State. Upon conviction, he shall be punished by a fine not to exceed one hundred dollars and not less than ten dollars. The sworn certificate or a certified official report of the chemist of the Department of Agriculture of the analysis of a suspected sample shall be recognized in all courts of this State as prima facie evidence of such analysis and of the composition and character of such sample.

HISTORY: 1962 Code Section 32-1671; 1952 Code Section 32-1671; 1942 Code Section 5129-10; 1932 Code Section 1463; Cr. C. '22 Section 409; Cr. C. '12 Section 419; Cr. C. '02 Sections 316, 317; 1896 (22) 215; 1917 (30) 50; 1941 (42) 119.



SECTION 39-35-90. Article shall be inapplicable to oleomargarine.

This article shall not be construed to include within its provisions the food products known as "oleomargarine" or "margarine."

HISTORY: 1962 Code Section 32-1672; 1952 Code Section 32-1672; 1944 (43) 1219.



SECTION 39-35-210. Sale of oleomargarine without a certain amount of vitamin A shall be unlawful.

It shall be unlawful for any manufacturer, processor or dealer in oleomargarine in this State to sell or offer for sale any oleomargarine within the State which does not contain at least nine thousand United States Pharmacopoeia units of vitamin A per pound.

HISTORY: 1962 Code Section 32-1681; 1952 Code Section 32-1681; 1942 (42) 1628.



SECTION 39-35-220. Oleomargarine shall be labeled.

All oleomargarine sold in the State must be labeled in accordance with the regulations of the Department of Health, Education and Welfare governing the labeling of oleomargarine with added vitamins sold in interstate trade.

HISTORY: 1962 Code Section 32-1682; 1952 Code Section 32-1682; 1942 (42) 1628.



SECTION 39-35-230. Specifications as to vitamins shall conform to certain Federal standards.

The State Department of Agriculture shall change or add to the specifications for ingredients and the amounts thereof as necessary to conform to any changes in the ruling of the Federal agency concerning the addition of vitamins to oleomargarine appearing in Volume 6, page 2763, of the Federal Register, under date of June 7, 1941.

HISTORY: 1962 Code Section 32-1683; 1952 Code Section 32-1683; 1942 (42) 1628.



SECTION 39-35-240. Enforcement.

The State Department of Agriculture shall enforce this article. The Department may, for the purpose of enforcing this article, enter upon the premises of any manufacturer, processor, refiner or person engaged as a retail or wholesale dealer in oleomargarine for the purpose of making such investigations as may be necessary to properly enforce this article.

HISTORY: 1962 Code Section 32-1685; 1952 Code Section 32-1685; 1942 (42) 1628.



SECTION 39-35-250. Penalties.

Any person found by a court of competent jurisdiction to be guilty of violating the terms of this article shall be punishable by a fine of not more than one hundred dollars or by imprisonment for not more than thirty days for each and every offense.

HISTORY: 1962 Code Section 32-1686; 1952 Code Section 32-1686; 1942 (42) 1628.






CHAPTER 37 - ICE CREAM, ICE MILK AND OTHER FROZEN DESSERTS

SECTION 39-37-10. Definitions.

For the purpose and within the meaning of this chapter the definitions contained in this section shall obtain:

(1) "Frozen desserts" means ice cream, frozen custard, ice milk, milk sherbet, dietary frozen dessert, ice or ice sherbet, low fat frozen dessert, low fat frozen dairy dessert, mellorine, frozen yogurt and low fat frozen yogurt as defined herein.

(2) "Milk products" means pure, clean and wholesome cream, pure milk fat, butter, milk, evaporated milk, skimmed milk, condensed milk, sweetened condensed milk, condensed skimmed milk, sweetened condensed skimmed milk, dried milk and dried skimmed milk.

(3) "Ice cream" means the pure, clean, frozen product made from a combination of two or more of the following ingredients: Milk products, eggs, water and sugar with harmless flavoring, with or without harmless coloring and with or without added stabilizer composed of wholesome edible material. It contains not more than one half of one per cent by weight of stabilizer, not less than ten per cent by weight of milk fat and not less than eighteen per cent by weight of total milk solids, including milk fat, except that when fruit, nuts, cocoa or chocolate, maple syrup, cakes or other confections are used for the purpose of flavoring, it shall contain not less than ten per cent by weight of milk fat and not less than eighteen per cent by weight of total milk solids, including milk fat, except for such reduction in milk fat and in total milk solids as is due to the addition of such flavoring, but in no such case shall it contain less than eight per cent by weight of milk fat nor less than sixteen per cent by weight of total milk solids, including milk fat. In no case shall any ice cream contain less than one and six-tenths pound of total food solids per gallon, and it must weigh not less than four and one-fourths pounds to the gallon.

(4) "Frozen custard" means French ice cream, French custard ice cream, ice custard, parfaits and similar frozen products. Frozen custard is a clean, wholesome product made from a combination of two or more of the following ingredients: Milk products, water and sugar with harmless flavoring, with or without harmless coloring and with or without added stabilizer composed of wholesome edible material. It contains not more than one half of one per cent by weight of stabilizer, not less than ten per cent by weight of milk fat and not less than eighteen per cent by weight of total milk solids. Frozen custard shall contain for each ninety pounds thereof not less than (a) five dozen of clean, wholesome egg yolks, (b) one and five-tenths pounds of wholesome dry egg yolk containing not to exceed seven per cent of moisture, (c) three pounds of wholesome frozen egg yolk containing not to exceed fifty-five per cent of moisture or (d) the equivalent of egg yolk in any other form. In no case shall any frozen custard contain less than one and six-tenths pounds of total food solids per gallon, and it must weigh not less than four and one-fourth pounds to the gallon.

(5) "Ice milk" means the pure, clean, frozen product made from a combination of two or more of the following ingredients: Milk products, eggs, water and sugar, with harmless flavoring, with or without harmless coloring and with or without added stabilizer composed of wholesome edible material. It contains not more than one half of one percent by weight of stabilizer, not less than two percent and less than seven percent by weight of milk fat and not less than eleven percent by weight of total milk solids, including milk fat. In no case shall any ice milk contain less than one and three-tenths pounds of total food solids to the gallon, and it must weigh not less than four and one-fourth pounds to the gallon.

(6) "Milk sherbet" means the pure, clean, frozen product made from milk products, water and sugar, with harmless fruit or fruit juice flavoring and with or without harmless coloring, with not less than thirty-five one hundredths of one per cent of acid, as determined by titrating with standard alkali and expressed as lactic acid, and with or without added stabilizer composed of wholesome edible material. It contains not less than four per cent nor more than six per cent by weight of milk solids and it must weigh not less than four and one-fourth pounds to the gallon.

(7) "Ice or ice sherbet" means the pure, clean, frozen product made from water and sugar with harmless fruit or fruit juice flavoring and with or without harmless coloring, with not less than thirty-five one hundredths of one per cent of acid, as determined by titrating with standard alkali and expressed as lactic acid, and with or without added stabilizer composed of wholesome edible material. It contains no milk solids.

(8) [Deleted]

(9) "Dietary frozen dessert" is the food prepared by freezing while stirring a pasteurized mix containing one or more of the following ingredients: milk products, water, sugar and any safe, suitable stabilizers, emulsifiers, nonnutritive sweeteners and optional ingredients approved by the Commissioner of Agriculture. The finished product contains less than two percent by weight of ether extractable fat and not less than seven percent by weight of total milk solids. The product weighs not less than four and one-half pounds per gallon and contains not less than one and one-tenth pounds nor more than one and forty-five hundredths pounds of food solids per gallon. If the optional ingredient microcrystalline cellulose is used, the quantity of food solids is not less than one and one-tenth pounds per gallon exclusive of the weight of the microcrystalline cellulose.

(10) Additional definitions for frozen dairy products may be promulgated or defined standards changed by the Commissioner of Agriculture by regulation to conform to appropriate federal standards and definitions, if deemed to be in the consumer's interest. Before any definitions are promulgated or changed, public notice must be given requesting comments by anyone adversely affected and a hearing scheduled if sufficient adverse comments are received.

(11) "Low fat frozen dessert" or "low fat frozen dairy dessert" means the pure, clean, frozen food product prepared by freezing, while stirring a pasteurized mix containing one or more of the following ingredients: sweet skim milk, concentrated skim milk, extra-grade nonfat dry milk, whole milk, and cream. It may contain any of the following optional ingredients: fruit or fruit juices, eggs or egg products, harmless flavoring and coloring, safe and suitable stabilizers and emulsifiers, nut meats, and any sweetening agents approved by the Commissioner of Agriculture. The finished product contains not less than one and one-tenth percent nor more than one and nine-tenths percent by weight of milk fat and not less than twelve percent by weight of milk solids-non-fat. The product contains not less than one and eight-tenths pounds of food solids a gallon and weighs not less than six pounds a gallon.

(12) "Mellorine" means the food produced by the freezing, while stirring, a pasteurized mix consisting of safe and suitable ingredients including, but not limited to, milk-derived nonfat solids and animal or vegetable fat, or both, only a part of which may be milk fat. Mellorine is sweetened with nutritive carbohydrate sweetener, may contain harmless flavoring and coloring, suitable stabilizers and emulsifiers, and may contain fruit or fruit juices, and nut meats. The finished product contains not less than six percent fat and not less than eight percent by weight of milk solids-non-fat. The finished product contains not less than one and six-tenths pounds of total solids a gallon and weighs not less than four and one-half pounds a gallon. Vitamin A is present in the finished mellorine at the rate of forty international units a gram of fat within limits of good manufacturing practice.

(13) "Frozen yogurt" or "low fat frozen yogurt" means the pure, clean, frozen food product consisting of two or more of the following ingredients: milk products, nutritive carbohydrate sweetener, water, safe and suitable stabilizers and emulsifiers, harmless flavoring and coloring, fruits or fruit juices, and nut meats. The finished product contains not less than one and five-tenths percent milk fat and weighs not less than four and one-quarter pounds a gallon.

HISTORY: 1962 Code Section 32-1701; 1952 Code Section 32-1701; 1942 Code Section 5129-1; 1934 (38) 1603; 1941 (42) 119; 1951 (47) 445; 1953 (48) 40; 1967 (55) 231; 1974 (58) 2179; 1984 Act No. 465, Sections 1-3.



SECTION 39-37-20. Certain sales prohibited.

No person shall sell, advertise, or offer or expose for sale:

(1) Any frozen dessert, unless its manufacturer is a licensee under the provisions of this chapter;

(2) Any frozen dessert that does not comply with the definitions of Section 39-37-10 or definitions adopted by regulation as provided in item (10) of that section. Frozen dessert type food products, other than the defined products shall comply with all applicable provisions of the South Carolina Food and Cosmetic Act (Chapter 25 of Title 39) and comply with the frozen desserts licensing provisions of Section 39-37-70.

HISTORY: 1962 Code Section 32-1702; 1952 Code Section 32-1702; 1942 Code Section 5129-1; 1934 (38) 1603; 1941 (42) 119; 1955 (49) 514; 1984 Act No. 465, Section 4.



SECTION 39-37-30. Pasteurization required.

All milk and milk products used in the manufacture of ice cream, ice milk, frozen custard or sherbet, or the entire mix with or without flavor or color, shall be pasteurized in accordance with rules and regulations to be adopted as herein provided.

HISTORY: 1962 Code Section 32-1703; 1952 Code Section 32-1703; 1942 Code Section 5129-1; 1934 (38) 1603; 1941 (42) 119; 1953 (48) 40.



SECTION 39-37-40. False labels and misrepresentation; offer for sale of frozen desserts in compartment containing other articles.

No person shall:

(1) Sell, offer for sale or advertise for sale any frozen dessert if the brand name of the frozen dessert, the label upon it or the advertising accompanying it shall give a false indication of origin, character, composition or name of manufacturer or is otherwise false or misleading in any particular;

(2) Misrepresent in any manner the name of the manufacturer of frozen desserts;

(3) Unless he is the owner, remove, erase, obliterate, cover or conceal the owner's name or any distinguishing mark or device which may appear to be placed on any cabinet, can, container or other equipment; or

(4) Offer for sale frozen desserts from any container, compartment, or cabinet which contains any other article.

HISTORY: 1962 Code Section 32-1704; 1952 Code Section 32-1704; 1942 Code Section 5129-1; 1934 (38) 1603; 1941 (42) 119; 1951 (47) 445; 1953 (48) 40; 1974 (58) 2179; 1984 Act No. 465, Section 5.



SECTION 39-37-50. Labels on ice-milk packages or wrappers; signs in ice-milk establishments.

Ice milk, when sold in package or wrapper, shall be labeled in plain legible type, not less than eight point, with the words "Ice Milk." This shall not include the containers used when ice milk is drawn in front of the customers' eyes. A sign on a white card with letters not less than four inches in height and two inches in width containing the words "Ice Milk Sold Here" shall be posted by the vendor in a conspicuous place in the salesroom in every establishment where ice milk is sold, except that the sign shall not be required in those establishments selling only ice-milk items in packages or wrappers, each item of which is labeled in plain legible letters, not less than eight point type, with the words "Ice Milk."

HISTORY: 1962 Code Section 32-1704.1; 1953 (48) 40.



SECTION 39-37-60. Addition of artificial coloring, vitamins, minerals and sweeteners to dietary frozen desserts; labeling and packaging of such desserts.

When artificial coloring is used in dietary frozen dessert directly or as a component of any other ingredient, the label shall bear the statement "artificially colored," "artificial color added" or "__________, and artificial color added," the blank being filled in with the common or usual name of the artificial color, or in lieu thereof, in case the artificial color is a component of another ingredient, "__________, artificially colored." If both artificial color and artificial flavoring are used, the label statements may be combined.

One or more vitamins or minerals, approved by the Commissioner of Agriculture, which are required in human nutrition may be added to the product. If any of such vitamins or minerals which are added are those for which recommended daily dietary allowances have been established by the Food and Nutrition Board of the National Research Council, National Academy of Sciences, then each four fluid ounce serving of finished dessert shall provide no less than eight percent nor more than twenty percent of the recommended daily dietary allowances for adults for such vitamins or minerals. If vitamins or minerals are added to the product, the name of the food shall be immediately preceded or followed with the word "fortified" in type of the same style and at least one half the size of the type used for the name "dietary frozen dessert" and on the same contrasting background.

If nonnutritive and nutritive sweeteners are used, the statement "contains nutritive and nonnutritive sweeteners" shall immediately follow the name of the product.

The label on each package of dietary frozen dessert shall include a complete list of ingredients in descending order of predominance.

Dietary frozen dessert may only be sold in a properly labeled factory-filled container except that it may be sold directly from a dispensing freezer. When dietary frozen dessert is sold directly from a dispensing freezer, it shall be sold in a container labeled as required above and a sign on a white card with letters not less than four inches in height and two inches in width containing the words "Dietary Frozen Dessert Sold Here" shall be posted in a conspicuous place contiguous to the dispensing freezer.

Low fat frozen dessert, low fat frozen dairy dessert, mellorine, frozen yogurt, and low fat frozen yogurt, when served from a bulk container or from a soft-serve type dispenser for individual servings, must be placed in labeled containers. In lieu of the labeled container, a conspicuous sign approved by the South Carolina Department of Agriculture, easily visible to the public, must be displayed stating the frozen dessert that is to be served.

Printed menus, menu boards, and advertising signs, when stating a frozen dessert, must correctly state the specific frozen dessert that is offered for sale so as not to mislead the consumer.

HISTORY: 1962 Code Section 32-1704.2; 1974 (58) 2179; 1984 Act No. 465, Section 6.



SECTION 39-37-70. Application for license of manufacturer of frozen desserts.

Every manufacturer of frozen desserts produced for sale shall, during the month of May in each year, file with the Department of Agriculture an application for a license upon a form prescribed by the Department. The application must show that the frozen desserts manufactured by the applicant are composed of pure and wholesome ingredients and are produced under sanitary conditions. The application shall also show the location of each plant at which frozen desserts are to be manufactured and the name of the brand or brands, if any, under which they are to be sold. The license period shall be for twelve months beginning June first.

HISTORY: 1962 Code Section 32-1705; 1952 Code Section 32-1705; 1942 Code Section 5129-1; 1934 (38) 1603; 1941 (42) 119; 1967 (55) 231.



SECTION 39-37-80. Issuance of license.

The Department of Agriculture, if satisfied that the manufacturing plant or plants named in the application are maintained in accordance with the standards of sanitation prescribed in the rules and regulations promulgated under the authority of this chapter, shall issue, without cost to the applicant, a license for the manufacture of frozen desserts. No license shall be issued if any statement in the application is false or misleading or if the brand name or any label or advertisement of the frozen dessert involved in the application gives a false indication of origin, character, composition or name of manufacturer or is otherwise false or misleading in any particular.

HISTORY: 1962 Code Section 32-1706; 1952 Code Section 32-1706; 1942 Code Section 5129-1; 1934 (38) 1603; 1941 (42) 119.



SECTION 39-37-90. Revocation or suspension of license.

Any such license may be revoked by the Department of Agriculture after giving to the licensee notice by mail or otherwise and an opportunity to be heard, when and if it appears that:

(1) Any statement upon which it was issued was false or misleading;

(2) Any frozen dessert manufactured by the licensee is adulterated or misbranded or is manufactured in a plant not maintained in accordance with the standards of sanitation prescribed in the rules and regulations promulgated under the authority of this chapter; or

(3) The brand name or any label or advertising of any frozen dessert manufactured by the licensee gives a false indication of origin, character, composition or name of manufacturer or is otherwise false or misleading in any particular.

A license may also, after such notice and hearing, be suspended for any of the foregoing reasons until the licensee complies with the conditions prescribed by the Department for its reinstatement.

HISTORY: 1962 Code Section 32-1707; 1952 Code Section 32-1707; 1942 Code Section 5129-1; 1934 (38) 1603; 1941 (42) 119.



SECTION 39-37-100. Review of revocation, suspension or refusal to grant license; appeals.

The action of the Department of Agriculture in refusing to grant a license or in revoking or suspending a license is subject to review by the Administrative Law Court according to its appellate rules as provided in Sections 1-23-380(B) and 1-23-600(D). An appeal from the decision of the Administrative Law Court must be taken in the manner provided by the South Carolina Appellate Court Rules.

HISTORY: 1962 Code Section 32-1708; 1952 Code Section 32-1708; 1942 Code Section 5129-1; 1934 (38) 1603; 1941 (42) 119; 1999 Act No. 55, Section 41, eff June 1, 1999; 2006 Act No. 387, Section 19, eff July 1, 2006.



SECTION 39-37-110. Exemptions.

Nothing contained in this chapter shall be construed to apply to ice cream and similar frozen products manufactured and sold by social, fraternal, charitable, educational, religious or beneficent organizations, nor to a farmer making and selling from the products of his farm ice cream, custard ice cream, ice milk, French ice cream, French custard, frozen custard or sherbet if the standards of purity and quality prescribed by this chapter are maintained in all such cases.

HISTORY: 1962 Code Section 32-1709; 1952 Code Section 32-1709; 1942 Code Section 5129-1; 1934 (38) 1603; 1941 (42) 119; 1951 (47) 445; 1953 (48) 40.



SECTION 39-37-120. Enforcement; promulgation of rules and regulations.

The Department of Agriculture shall enforce the provisions of this chapter and shall from time to time, after inquiry and public hearing, adopt and promulgate rules and regulations to supplement and give full effect to the provisions of this chapter. The Department of Health and Environmental Control shall establish and enforce sanitary regulations pertaining to the manufacture and distribution of frozen desserts, including the sanitary condition of (a) buildings, ground and equipment where frozen desserts are manufactured, (b) persons in direct physical contact with frozen desserts during manufacture, (c) containers in which frozen desserts are held or shipped and (d) premises, buildings, surroundings and equipment where frozen desserts are sold. Such rules and regulations shall be filed and open for public inspection at the principal office of the Department and shall have the force of law.

HISTORY: 1962 Code Section 32-1710; 1952 Code Section 32-1710; 1942 Code Section 5129-1; 1934 (38) 1603; 1941 (42) 119; 1953 (48) 40.



SECTION 39-37-130. Penalties; disposition of fines and penalties.

Any person violating any of the provisions of this chapter is guilty of a misdemeanor and, upon conviction thereof, must be fined not less than two hundred dollars nor more than five hundred dollars. All fines and penalties imposed and recovered for the violation of any of the provisions of this chapter must be paid to the Department of Agriculture then paid by the Department into the State Treasury.

HISTORY: 1962 Code Section 32-1711; 1952 Code Section 32-1711; 1942 Code Section 5129-1; 1934 (38) 1603; 1941 (42) 119; 1984 Act No. 465, Section 7.






CHAPTER 39 - EGGS AND BABY CHICKS

SECTION 39-39-110. Definitions.

As used in this chapter:

(1) "Ambient temperature" means the atmospheric temperature surrounding or encircling shell eggs.

(2) "Candle" means to determine the interior quality of eggs based on the use of a candling light as defined in the federal standards.

(3) "Consumer" means a person using eggs for food and includes restaurants, hotels, cafeterias, hospitals, state institutions, and other establishments serving food to be consumed or produced on the premises but does not include the armed forces or other federal agency or institution.

(4) "Eggs" means the shell eggs of a domesticated chicken, turkey, duck, goose, or guinea hen.

(5) "Label" means the display of any printed, graphic, or other method of identification on the shipping container or on the immediate container including, but not limited to, an individual consumer package of eggs.

(6) "South Carolina eggs" means eggs produced in this State.

(7) "Producer" means a person engaged in the business of producing and marketing eggs laid on his farm.

(8) "Retailer" means a person, firm, or corporation selling or offering for sale eggs to consumers in this State.

(9) "Distributor" means a person offering for sale or distributing eggs in this State to a retailer, cafe, restaurant, or other establishment serving eggs to the public or to an institutional user. It includes a person distributing eggs to his own retail outlet but does not include a person engaged to haul or transport eggs nor a producer.

(10) "Wholesaler" means a person engaged in the business of buying or receiving eggs from producers or other persons on his own account and selling or transferring eggs to other wholesalers, processors, retailers, or other persons and consumers. A wholesaler further means a person engaged in producing eggs from his own flock and disposing of a portion of this production on a graded basis.

(11) "Person" means any individual, partnership, association, business trust, corporation, or organized group of persons, whether incorporated or not.

(12) "Sell" means to offer for sale, expose for sale, have in possession for sale, exchange, barter, or trade.

HISTORY: 1962 Code Section 66-621; 1955 (49) 316; 1972 (57) 2820; 1994 Act No. 379, Section 1, eff May 10, 1994; 2005 Act No. 23, Section 1, eff upon approval (became law without the Governor's signature on March 24, 2005).



SECTION 39-39-120. Egg seller licenses; information to be included on application.

All wholesalers, distributors, commission merchants, brokers, and dealers who desire to sell or offer eggs for sale in this State shall first file for a license with the Commissioner of Agriculture, upon forms furnished by the commissioner, stating the name of the firm or person desiring to offer eggs for sale either by themselves or by their agent, together with the address of the firm or person and the type or kind of eggs to be offered for sale. The license must be issued at no cost and in a form prescribed by regulations promulgated by the department.

HISTORY: 1962 Code Section 66-622; 1955 (49) 316; 1994 Act No. 379, Section 1, eff May 10, 1994; 2005 Act No. 23, Section 1, eff upon approval (became law without the Governor's signature on March 24, 2005).



SECTION 39-39-121. Wholesaler and distributor licenses; grounds for suspension or revocation; transfer; exception.

(A) A person may not engage in business as a wholesaler or as a distributor without first obtaining a license from the commissioner. A license issued pursuant to this article must not be suspended or revoked except for health and sanitation reasons or for violations of this article and until the affected licensee is provided with reasonable notice and an opportunity for hearing, pursuant to the South Carolina Administrative Procedures Act. Licenses issued pursuant to this article are valid until suspended or revoked and are not transferable with respect to persons or location. There is no fee for this license.

(B) Shell egg handlers registered under the United States Department of Agriculture Egg Surveillance Inspection Program are exempt from the provisions of subsection (A) of this section.

HISTORY: 2005 Act No. 23, Section 1, eff upon approval (became law without the Governor's signature on March 24, 2005).



SECTION 39-39-122. Maintenance of records and invoices of egg purchases and sales; facility inspections.

Wholesalers, distributors, and retailers shall maintain records and invoices of their egg purchases for a period of at least ninety days. These records and invoices must show the person or firm to whom the sale was made, the address of the person or firm, and the kind and quantity of eggs involved in the sale, except that this section does not require the filing of a copy of the invoice of a sale to a consumer. The commissioner or his authorized representative may enter, during regular business hours, the place of any producer, wholesaler, retailer, retail establishment, institution, institutional user, warehouse, cold storage house, or other storage places, trucks, or carriers where eggs are stored and inspected.

HISTORY: 2005 Act No. 23, Section 1, eff upon approval (became law without the Governor's signature on March 24, 2005).



SECTION 39-39-130. Shell egg standards, grades and weight classes.

The South Carolina standards, grades, and weight classes for shell eggs are the same as the United States standards, grades, and weight classes for shell eggs and their supplements and revisions as published by the United States Department of Agriculture, except as modified or rejected by regulations promulgated by the Commissioner of Agriculture.

HISTORY: 1962 Code Section 66-623; 1955 (49) 316; 1994 Act No. 379, Section 1, eff May 10, 1994; 2005 Act No. 23, Section 1, eff upon approval (became law without the Governor's signature on March 24, 2005).



SECTION 39-39-135. Refrigeration.

(A) Shell egg producers shall refrigerate eggs upon gathering the eggs. Eggs must be graded and packed within a reasonable period of time from gathering.

(B) After washing, processing, and packaging, eggs must be transported, stored, and displayed at ambient temperatures not to exceed forty-five degrees Fahrenheit until sold at retail or used by a commercial establishment or public institution.

HISTORY: 2005 Act No. 23, Section 1, eff upon approval (became law without the Governor's signature on March 24, 2005).



SECTION 39-39-140. Labeling requirements; conformity to U.S. Department of Agriculture standards; classification to be included in advertising.

(A) In order to protect the producer, the distributor, and the consumer, all eggs sold in this State must be labeled so as to designate their quality, size, and weight class.

(B) The department shall establish standards for the grading, classification, and marking of shell eggs bought and sold by a person in this State.

(C) The standards, on the date of the sale to the consumer, must conform to the minimum standards promulgated by the United States Department of Agriculture as defined in the "United States Standards, Grades and Weight Classes for Shell Eggs", authorized pursuant to 7 U.S.C. Section 1624.

(D) The standards of quality of the United States Department of Agriculture are adopted as the standards of quality for the enforcement of this article. An egg described by the United States Department of Agriculture as being inedible is considered inedible pursuant to the provisions of this article.

(E) At the time of packing and candling of each case of eggs, the producer or dealer shall affix a label not less than two inches by four inches or not less than eight square inches on one end of each case. On this label must be printed or stamped, legibly in letters not less than one-fourth of an inch in size, the date when the eggs were packed and candled or the expiration date, which may not exceed forty-five days from the date packed, the size and grade of the eggs, and either the name and address of the packer or the USDA assigned plant number or a state approved plant identification code. The name of the state of origin may be given. If eggs are sold in cartons, the cartons must show the date packed or the expiration date, which may not exceed forty-five days from the date packed, and the grade and size, together with either the name and address of the packer or the USDA assigned plant number or a state approved plant identification code. The state of origin also may be given.

(F) Abbreviations of words in the classification or in designating the grade and size are prohibited. The information pertaining to the grade and size must be shown in legible letters not less than one-fourth of an inch in size. The information pertaining to the name and address of the packer or the USDA assigned plant number or a state approved plant identification code and the date packed or expiration date must be given legibly. All wording on egg cases and egg cartons must be in English and must be approved by the Department of Agriculture before using.

(G) Words or phrases tending to obscure or nullify the proper classification of eggs are prohibited. Each word of the classification, including the name of the state of origin, must appear in the same size type and color in a printed advertisement. Abbreviations of a word in the classification or in designating the size and grade to which eggs belong are prohibited. A person advertising eggs for sale, at retail or wholesale, in newspapers, by window displays, or otherwise shall set forth in the advertisement the classification as to size and grade of the eggs offered for sale. The classification must be set forth in letters equal in size to those advertising the eggs for sale.

HISTORY: 1962 Code Section 66-624; 1955 (49) 316; 1994 Act No. 379, Section 1, eff May 10, 1994; 2005 Act No. 23, Section 1, eff upon approval (became law without the Governor's signature on March 24, 2005).



SECTION 39-39-141. Bulk retail sales; display of placards and information thereon; exceptions as to eggs in cartons; placards in restaurants.

(A) All eggs offered for sale at retail in open cases, boxes, or other containers from which eggs are sold in bulk to consumers must be classified properly in accordance with this subsection. A heavy cardboard or placard, not less than eight by eleven inches, must be displayed conspicuously at all times on or over each receptacle containing eggs offered for sale, setting forth in letters not less than one inch in height, plainly and legibly, the classification as to the quality, weight, and the expiration date.

(B) The name of the state of origin of eggs may appear on the placard.

(C) The placard is not required if eggs are packed in properly labeled cartons. The eggs are required to meet the standard as noted on the placard.

(D) Restaurants, hotels, or other eating places shall display conspicuously a placard at all times on or over each receptacle containing eggs to be used in food preparation.

HISTORY: 2005 Act No. 23, Section 1, eff upon approval (became law without the Governor's signature on March 24, 2005).



SECTION 39-39-150. Unlawful acts.

It is unlawful to:

(1) offer eggs for sale at retail in open cases, boxes, or other containers from which eggs are sold in bulk to consumers and fail to display conspicuously on the case, box, or other container a plainly written designation showing the correct grade and weight class to which the eggs conform. The designation must be of the kind and in the manner required by regulations of the Department of Agriculture;

(2) use the word "nulaid", "country", "hennery", "day-old", " select", "selected", "certified", "best", "nearby", "fresh-laid", or a similar descriptive term which the Commissioner of Agriculture, by regulation, prohibits in connection with the advertising or selling of eggs;

(3) use the words "South Carolina" in connection with the advertisement and sale of eggs not produced in this State;

(4) use the word "fresh" in connection with the advertisement and sale of eggs not produced in this State unless those eggs meet or exceed the quality standard designated "Grade A";

(5) offer eggs for sale that are not stored properly in a refrigerated state at the temperature specified in Section 39-39-135.

HISTORY: 1962 Code Section 66-626; 1955 (49) 316; 1972 (57) 2820; 1977 Act No. 128 Sections 1, 2; 1994 Act No. 379, Section 1, eff May 10, 1994; 2005 Act No. 23, Section 1, eff upon approval (became law without the Governor's signature on March 24, 2005).



SECTION 39-39-160. Enforcement; promulgation of rules and regulations.

The Commissioner of Agriculture is charged with the enforcement of this chapter and is authorized to promulgate regulations necessary to carry out its provisions and purposes.

HISTORY: 1962 Code Section 66-627; 1955 (49) 316; 1994 Act No. 379, Section 1, eff May 10, 1994; 2005 Act No. 23, Section 1, eff upon approval (became law without the Governor's signature on March 24, 2005).



SECTION 39-39-170. Exemptions.

The following are exempt from this chapter:

(1) persons who buy or sell eggs to be used exclusively for hatching purposes;

(2) shipments of eggs in interstate commerce;

(3) persons who sell eggs at a roadside stand near the farm on which the eggs were produced.

HISTORY: 1962 Code Section 66-628; 1955 (49) 316; 1972 (57) 2820; 1994 Act No. 379, Section 1, eff May 10, 1994; 2005 Act No. 23, Section 1, eff upon approval (became law without the Governor's signature on March 24, 2005).



SECTION 39-39-180. Penalties.

(A) A civil action may be brought by the Commissioner of Agriculture in a court of competent jurisdiction to recover a civil penalty of not less than:

(1) one hundred nor more than two hundred dollars for a first violation;

(2) two hundred fifty nor more than five hundred dollars for a second violation within two years from the date of the first violation;

(3) one thousand nor more than five thousand dollars for a third violation within two years of the first violation.

(B) The commissioner or his designee may conduct an administrative hearing and, upon notice and an opportunity to be heard, may assess a civil penalty of not less than:

(1) one hundred nor more than two hundred dollars for a first violation;

(2) two hundred fifty nor more than five hundred dollars for a second violation within two years from the date of the first violation;

(3) one thousand nor more than five thousand dollars for a third violation within two years of the first violation.

(C) A person violating this chapter is guilty of a misdemeanor and, upon conviction, must be fined not less than two hundred nor more than five hundred dollars or imprisoned not more than ninety days, or both, in the discretion of the court.

HISTORY: 1962 Code Section 66-629; 1955 (49) 316; 1994 Act No. 379, Section 1, eff May 10, 1994; 2005 Act No. 23, Section 1, eff upon approval (became law without the Governor's signature on March 24, 2005).






CHAPTER 41 - GASOLINE, LUBRICATING OILS AND OTHER PETROLEUM PRODUCTS

SECTION 39-41-5. Short title; purpose.

This chapter is known as the "South Carolina Gasoline, Lubricating Oils, and Other Petroleum Products Act". This chapter promotes and protects the public health, safety, and welfare by ensuring that petroleum products:

(1) are labeled and posted in a manner consistent with the principal of truth-in-labeling;

(2) meet or exceed minimum standards of quality as set out in the American Society of Testing and Materials Manual.

HISTORY: 1994 Act No. 469, Section 1, eff July 14, 1994.



SECTION 39-41-10. "Petroleum" and "petroleum product" defined.

"Petroleum" or "petroleum product" as used in this article means gasoline, gasohol, kerosene, diesel fuels, jet fuels, fuel oil no. 1 through 4, or a similar product of petroleum or a product which may be acceptable for use as a petroleum product or oxygenated compound blends of the products but does not include compressed natural gas or propane when dispensed or sold as a motor vehicle fuel.

HISTORY: 1962 Code Section 66-401; 1952 Code Section 66-401; 1942 Code Section 6585; 1932 Code Section 6585; Civ. C. '22 Section 3495; 1913 (28) 204; 1933 (38) 267; 1934 (38) 1398; 1936 (39) 1615; 1941 (42) 119; 1981 Act No. 130, Section 1; 1994 Act No. 469, Section 2, eff July 14, 1994.



SECTION 39-41-70. Inspection of petroleum products.

All petroleum products sold or offered for sale in this State and to be used in this State for power, illuminating or heating purposes, shall be subject to inspection and testing to determine their safety and value for power, illuminating or heating purposes. The Department of Agriculture may at any time or place have collected samples of any petroleum product offered for sale and have them tested and analyzed. The inspection of petroleum products as authorized in this article shall be under the direction of the Commissioner of Agriculture, who may make all necessary regulations for the inspection of such petroleum products, employ all necessary chemists and enforce standards as to safety, purity, value for power and heating purposes or absence of objectionable substances and luminosity, when not in conflict with the provisions of this article, and which he may deem necessary to provide the people of the State with satisfactory petroleum products.

HISTORY: 1962 Code Section 66-407; 1952 Code Section 66-407; 1942 Code Section 6575; 1932 Code Section 6575; Civ. C. '22 Section 3485; 1913 (28) 204; 1933 (38) 257; 1936 (39) 1615; 1941 (42) 119; 1981 Act No. 130, Section 5.



SECTION 39-41-80. Promulgation of rules and regulations as to standards and testing methods.

The Commissioner of Agriculture is authorized to promulgate rules and regulations prescribing standards for petroleum products and methods for testing same.

HISTORY: 1962 Code Section 66-408; 1952 Code Section 66-408; 1942 Code Section 6576; 1932 Code Section 6576; Civ. C. '22 Section 3486; 1913 (28) 204; 1936 (39) 1615; 1941 (42) 119; 1963 (53) 286.



SECTION 39-41-90. Tests of safety and value of petroleum products complained of; sale forbidden of petroleum product found unsafe or of inferior quality.

Whenever a complaint is made to the Department of Agriculture in regard to power, illuminating or heating qualities of any petroleum product sold in this State, the Commissioner shall cause a sample of such petroleum product complained of to be procured and have it thoroughly analyzed and tested as to safety or value for power or heating purposes or illuminating qualities. If such analysis or other tests shall show that the petroleum product is either unsafe or of inferior quality for power, heating or illuminating purposes, its sale shall be forbidden and reports of the result shall be sent to the person making the complaint and to the manufacturer of such petroleum product.

HISTORY: 1962 Code Section 66-409; 1952 Code Section 66-409; 1942 Code Section 6581; 1932 Code Section 6581; Civ. C. '22 Section 3491; 1913 (28) 204; 1936 (39) 1615; 1941 (42) 119; 1981 Act No. 130, Section 6.



SECTION 39-41-150. Issuance of rules and regulations.

The Commissioner of Agriculture may issue such rules and regulations as may be necessary for carrying out the provisions of this article and such rules and regulations shall have the effect of law.

HISTORY: 1962 Code Section 66-415; 1952 Code Section 66-415; 1942 Code Sections 6578, 6585; 1932 Code Sections 6578, 6585; Civ. C. '22 Sections 3488, 3495; 1913 (28) 204; 1933 (38) 267; 1934 (38) 1398; 1936 (39) 1615; 1941 (42) 119.



SECTION 39-41-160. Penalties for fraudulent violations of article or regulations.

A person who fraudulently commits the following violations is guilty of a misdemeanor and, upon conviction, must be fined not less than one hundred nor more than one thousand dollars or imprisoned not less than thirty nor more than sixty days for each offense:

(1) brands or labels a package, a barrel, a pump, a tank, or other vessel;

(2) uses a label a second time;

(3) keeps a petroleum product used for illuminating, heating, or power purposes not marked and branded in accordance with the regulations of the Commissioner of Agriculture;

(4) violates this article or a regulation adopted by the Commissioner of Agriculture for its enforcement.

HISTORY: 1962 Code Section 66-416; 1952 Code Section 66-416; 1942 Code Section 6582; 1932 Code Section 6582; Civ. C. '22 Section 3492; 1913 (28) 204; 1936 (39) 1615; 1941 (42) 119; 1994 Act No. 469, Section 5, eff July 14, 1994.



SECTION 39-41-170. Penalties for selling petroleum product without a label.

If any person shall sell or offer for sale any petroleum product used for illuminating, heating or power purposes, before first having it labeled and tagged as required by the regulations adopted by the Commissioner of Agriculture, he shall be guilty of a misdemeanor and, on conviction, be fined not exceeding three hundred dollars and such oils and fluids shall be forfeited and sold and the proceeds thereof shall go to the common school fund of the State.

HISTORY: 1962 Code Section 66-417; 1952 Code Section 66-417; 1942 Code Section 6583; 1932 Code Section 6583; Civ. C. '22 Section 3493; 1913 (28) 204; 1936 (39) 1615; 1941 (42) 119.



SECTION 39-41-180. Penalties for altering or erasing labels.

If any manufacturer or dealer of such gasoline, illuminating or heating fluids shall, with intent to deceive or defraud, alter or erase the label or tag to indicate a different flash test, specific gravity or quantity than is indicated by the label or stamp attached to the vessel, he shall, on conviction, be fined not exceeding fifty dollars for every such offense.

HISTORY: 1962 Code Section 66-418; 1952 Code Section 66-418; 1942 Code Section 6583; 1932 Code Section 6583; Civ. C. '22 Section 3493; 1913 (28) 204; 1936 (39) 1615; 1941 (42) 119.



SECTION 39-41-185. Labeling of petroleum product dispensers.

(A) A motor fuel retail dealer may not transfer, sell, dispense, or offer petroleum products for sale in South Carolina unless every dispenser is posted clearly with the complete registered brand name for the petroleum products being dispensed including the amount of alcohol, ethanol, and methanol, if any, and the octane number. The dispenser labeling must be in the same size and type lettering for all parts of the brand name including that portion of the brand name disclosing alcohol content and amount.

(B) The labeling must be conspicuous and legible to a customer when viewed from the driver's position of a motor vehicle positioned in front of the dispenser.

(C) Kerosene dispensers must be labeled as either 1-K or 2-K. 2-K dispensers must display the following in lettering at least one inch in height: "Not suitable for use in nonflue-connected heaters".

HISTORY: 1994 Act No. 469, Section 1, eff July 14, 1994.



SECTION 39-41-190. General penalties for violation of article or rules and regulations.

A person who fails to comply with this article for which no other penalty is provided specifically, fails to comply with regulations authorized by Section 39-41-150, or hinders or obstructs the Commissioner of Agriculture or his authorized representative in the enforcement of this article is guilty of a misdemeanor and, upon conviction in a court of competent jurisdiction, must be fined not less than one hundred dollars nor more than one thousand dollars or imprisoned not less than thirty nor more than sixty days.

HISTORY: 1962 Code Section 66-419; 1952 Code Section 66-419; 1942 Code Section 6585; 1932 Code Section 6585; Civ. C. '22 Section 3495; 1913 (28) 204; 1933 (38) 267; 1934 (38) 1398; 1936 (39) 1615; 1941 (42) 119; 1994 Act No. 469, Section 6, eff July 14, 1994.



SECTION 39-41-195. Penalties for conveyance of motor fuel in violation of this chapter.

(A) If a person or his agent or employee conveys, or offers to convey, motor fuel in violation of this chapter, the person is subject to an administrative fine or a stop-sale order, or both, in the discretion of the Commissioner of Agriculture.

(B) An administrative fine must not be assessed for an amount greater than one thousand dollars unless the violation:

(1) threatens public health or safety;

(2) is committed knowingly or intentionally; or

(3) reflects a continuing and repetitive pattern of disregard for the requirements of this article.

(C) An administrative fine fully assessed by the commissioner for an amount greater than one thousand dollars may be assessed for an amount not in excess of ten thousand dollars.

HISTORY: 1994 Act No. 469, Section 1, eff July 14, 1994.



SECTION 39-41-200. Applicability of article to retailers.

The provisions of this article shall not apply to a retail dealer in petroleum products, unless such retail dealer shall sell or offer to sell petroleum products of a manufacturer, wholesaler or jobber who refuses to comply with the provisions of this article.

HISTORY: 1962 Code Section 66-420; 1952 Code Section 66-420; 1942 Code Section 6586; 1932 Code Section 6586; Civ. C. '22 Section 3496; 1913 (28) 204; 1981 Act No. 130, Section 12.



SECTION 39-41-210. Reports.

The Commissioner of Agriculture shall include in his report to the General Assembly an account of the operations and expense under this article.

HISTORY: 1962 Code Section 66-421; 1952 Code Section 66-421; 1942 Code Section 6580; 1932 Code Section 6580; Civ. C. '22 Section 3490; 1913 (28) 204; 1936 (39) 1615; 1941 (42) 119.



SECTION 39-41-220. Inspection of alcohol sold as motor fuel or sold for purpose of producing motor fuel.

Ethyl, methyl, and any other alcohol sold or offered for sale as motor fuel or to be blended with gasoline for the purpose of producing motor fuel are subject to inspection, sampling, and testing by the Department of Agriculture. Gasohol is defined as a blend of gasoline and at least ten percent ethyl alcohol. The department may limit the total oxygenates in the motor fuel blends consistent with industry practices and acceptable consumer motoring performance.

HISTORY: 1980 Act No. 506, Section 14; 1980 Act No. 518, Section 7; 1987 Act No. 203 Section 1, eff June 30, 1987.



SECTION 39-41-230. Regulations as to alcohol used in motor fuels; alcohol to be anhydrous.

The Department of Agriculture shall promulgate regulations under the provision of Sections 1-23-10 et seq. to ensure the quality of methyl or ethyl alcohol used as motor fuels or in blends with other motor fuel. Alcohol blended with gasoline to produce gasohol shall be anhydrous.

HISTORY: 1980 Act No. 518, Section 7; 1980 Act No. 506, Section 14.



SECTION 39-41-235. Sale of not already preblended petroleum products; sale of not already preblended diesel fuel; blender of record status and registration; Renewable Identification Number system used; violation deemed unfair trade practice; wholesaler responsibilities; liability; notice.

(A) Regardless of other products offered, every terminal, as defined in Section 12-28-110(56), located within the State, every terminal operator as defined in Section 12-28-110(58), must offer for sale all grades of petroleum products that are not already preblended with ethanol and that are suitable for subsequent blending of the product with ethanol. Every supplier as defined in Section 12-28-110(53), permissive supplier as defined in Section 12-28-110(43), refiner as defined in Section 12-28-110(49), or any other person or entity who is involved in the bulk transfer of motor fuel as defined in Section 12-28-110(8) are responsible for ensuring that every terminal located in this State and every terminal operator are delivered the products set forth in this section.

(B) Regardless of other products offered, every terminal, as defined in Section 12-28-110(56), located within the State, every terminal operator as defined in Section 12-28-110(58), must offer for sale all grades of diesel fuel that are not already preblended to produce biodiesel or a biodiesel blend and that are suitable for subsequent blending to produce biodiesel or biodiesel blends. Every supplier as defined in Section 12-28-110(53), permissive supplier as defined in Section 12-28-110(43), refiner as defined in Section 12-28-110(49), or any other person or entity who is involved in the bulk transfer of motor fuel as defined in Section 12-28-110(8) are responsible for ensuring that every terminal located in this State and terminal operator in this State are delivered the products set forth in this section.

(C) A terminal or terminal operator shall not offer for sale an unblended product that omits any additive found in a product preblended with ethanol. A terminal or terminal operator shall not offer for sale an unblended product that does not contain a comparable amount of any additive found in a product preblended with ethanol. Every supplier, permissive supplier, refiner, or any other person or entity who is involved in the bulk transfer of motor fuel are responsible for ensuring that the products set forth in this statute are delivered to every terminal and every terminal operator located in this State with which they have a contract.

(D) No person or entity shall take an action to deny a distributor, as defined in Section 12-28-110(17), or retailer, as defined in Section 12-28-110(52) who is doing business in this State and who has registered with the Internal Revenue Service on Form 637 (M) from being the blender of record afforded them by the acceptance by the Internal Revenue Service of Form 637 (M).

(E) A distributor or retailer and a refiner must utilize the Renewable Identification Number (RIN) system. Nothing in this section may be construed to imply a market value for the RINs.

(F) A violation of this article is deemed an unfair trade practice, and each violation is a separate offense. A person or entity violating the provisions of this article is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars for each violation. It shall not be a violation of this article when compliance is hindered by any catastrophic event outside the control of the person or entity such as a natural disaster, severe weather event, act of God, or acts of terrorism, fire, war, or riot.

(G) Wholesalers purchasing gasoline, gasoline blending stock, or diesel are responsible for ensuring that their activities result in gasolines and diesels that meet the standards promulgated by the Commissioner of Agriculture. Refiners, suppliers, and permissive suppliers shall not be liable for fines, penalties, injuries, or damages arising out of the subsequent blending of gasoline, gasoline blending stock, or diesel pursuant to this section. An entity that does not blend the product at issue has no duty with respect to blending and shall not be liable for fines, penalties, injuries, or damages arising out of blending that does not meet those standards. A refiner, supplier, wholesaler, or retailer is not liable for damages caused by the use of incompatible motor fuel dispensed at a retail site if all of the following applies:

(1) the incompatible fuel meets the standards promulgated by the Commissioner of Agriculture;

(2) the incompatible fuel is selected by a person other than the retailer, including an employee or agent of the retailer; and

(3) the incompatible fuel is dispensed from a motor fuel dispenser that correctly labels the type of fuel dispensed.

For the purposes of this subsection, a motor fuel is incompatible with a motor according to the manufacturer of the motor.

(H) An entity that purchases an unblended product and subsequently blends that product with ethanol or biodiesel shall provide notice to the purchasing entity's consumers, at the pump or another prominent location near the pump, identifying the entity that performed the blending.

HISTORY: 2010 Act No. 147, Section 2, eff April 15, 2010, subsections (A) and (B) eff 60 days after approval by the Governor (Governor's veto overridden April 15, 2010); 2012 Act No. 185, Section 1, eff June 7, 2012.



SECTION 39-41-240. Standards for testing petroleum products.

Quality and safety standards for testing of gasoline, gasohol, diesel fuel, kerosene, fuel oil and petroleum products shall be the specifications promulgated by the American Society for Testing and Materials unless other standards are promulgated by the Commissioner of Agriculture in accordance with Section 39-41-80.

HISTORY: 1981 Act No. 130, Section 13.



SECTION 39-41-250. Registration of gasoline, gasohol and alcohol-gasoline mixtures by octane index; forms; use of index; octane standards.

All gasoline, gasohol and alcohol-gasoline mixtures for gasoline type engines that are sold, offered or exposed for sale or distribution in South Carolina shall be registered by each identifying brand name or grade designation and the corresponding minimum guaranteed Octane Index. Prescribed registration forms will be provided by the Department of Agriculture. The Octane Index, the average of the Research Octane Number and the Motor Octane Number, (R+M)/2, shall be the designated number for registration, delivery invoices, bills of lading, delivery tickets, posting on dispensing pumps and for advertising purposes, when so stated. The minimum Octane Index guarantee for premium grade gasoline, gasohol and alcohol-gasoline mixtures shall be ninety-one. The minimum Octane Index guarantee for regular grade gasoline, gasohol and alcohol-gasoline mixtures shall be eighty-seven. Gasoline, gasohol and alcohol-gasoline mixtures having Octane Indices below eighty-seven must be registered and labeled as sub-standard or sub-regular.

HISTORY: 1981 Act No. 130, Section 13.



SECTION 39-41-255. Retail outlets shall post self-service pump gasoline prices.

Every retail motor fuel outlet shall post in a conspicuous place the self-service pump price for each type of gasoline it has available; provided, that such posted price must include either the cash or the credit price but need not include both such prices. The manner in which the prices are posted must not conflict with any state or local laws or ordinances that regulate the size, use, or placement of billboards or signs. The posting on the pump price mechanism of the price of the type of gasoline available at that pump shall satisfy the requirement of this section.

HISTORY: 1993 Act No. 161, Section 4, eff sixty days after approval (approved June 15, 1993); 1994 Act No. 497, Part II, Section 97, eff June 29, 1994.



SECTION 39-41-260. Aboveground storage of flammable and combustible liquids.

(A) The storage, handling, and use of flammable and combustible liquids shall comply with the applicable provisions of the National Fire Protection Association Pamphlet No. 30, 1987 Edition, and all referenced publications in this pamphlet and the National Fire Protection Association Pamphlet No. 30A, 1987 Edition, and all referenced publications in this pamphlet except for the aboveground storage of flammable and combustible liquids at service stations as provided by this section.

(B) A maximum of thirty thousand gallons aggregate capacity of flammable or combustible liquids, or both, may be stored aboveground at service stations. No single storage tank shall exceed twelve thousand gallons liquid capacity. Service stations with an aboveground storage tank in excess of twelve thousand gallons liquid capacity on June 12, 1990 are exempt from this section.

(C) All aboveground storage tanks located at service stations must be enclosed by an eight-foot high industrial type chain link fence with barbed wire barricade with a minimum of two means of emergency access located at opposite ends of the enclosure. Each access must be at least thirty-six inches wide and must be locked at all times except when entering or exiting. There must be a minimum working distance of at least five feet between the tank and the fence. The area inside the fence and diked area must at all times be clear of trash, combustible storage, and vegetation. Existing service stations on the effective date of this provision with aboveground storage tanks that are enclosed with a fence constructed as referenced above are allowed to continue operating with the existing working distance between the tanks and the fence.

(D) All aboveground storage tanks located at service stations with thirty thousand gallons aggregate storage capacity must be located a minimum of fifty feet from the nearest occupied building on the property, a minimum of fifty feet from a dispenser, a minimum of fifty feet from the nearest side of a public way, and a minimum of one hundred feet from a property line which is or can be built upon including the opposite side of a public way. All aboveground storage tanks located at service stations with twelve thousand gallons aggregate storage capacity must be located a minimum of thirty-seven feet from the nearest occupied building on the property, a minimum of thirty-seven feet from a dispenser, a minimum of thirty-seven feet from the nearest side of a public way, and a minimum of forty feet from a property line which is or can be built upon including the opposite side of a public way. Service stations with twelve thousand gallons aggregate storage capacity shall not have a storage tank in excess of four thousand gallons liquid capacity.

(E) All service stations that have aboveground storage tanks that contain flammable or combustible liquids, or both, shall have a minimum of three hundred thousand dollars of public liability insurance.

(F) Scaled plans for the renovation or construction of a service station that utilizes aboveground storage of flammable or combustible liquids, or both, must be submitted to the State Fire Marshal or his designee by registered receipt mail for approval before beginning construction. The State Fire Marshal or his designee shall approve or deny the plans within sixty calendar days or they are automatically considered approved. The plans must contain the following information:

(1) site plan;

(2) spill containment plan;

(3) piping layout with valves and fitting details;

(4) normal and emergency ventilation design;

(5) tank capacity and design standard;

(6) electrical plan;

(7) tank and piping support details;

(8) on site fire protection equipment; and

(9) tank location with respect to other tanks and dike.

(G) All feeder lines from aboveground tanks to dispensers located at service stations must be located underground and covered with a minimum of three feet of earth cover or eighteen inches of well tamped earth cover plus six inches of reinforced concrete or eight inches of asphaltic concrete.

(H) Piping must be equipped with a fifty-two valve that cuts off the flow of liquid when the dispensing pump is not operating, as well as a quick shut-off device at the tank that will shut off the flow of product.

(I) All horizontal tanks located at service stations must be installed on steel supports welded to the tank not to exceed six inches in height or placed on concrete support cradles, and all vertical tanks must be installed on gravel with a minimum of six inches reinforced concrete footing. Footing is to be larger than the diameter of the tank.

(J) Two single portable tanks of six hundred sixty gallon capacity or less of Class II or Class III combustible liquid are allowed at service stations and are exempt from the requirements of this section.

(K) All aboveground tanks located at service stations must be clearly labeled with appropriate placards as to the contents of volume and kept free of scale and painted.

(L) A means must be provided to enable determination of liquid level in aboveground tanks located at service stations without requiring a person to climb atop the tank. Provisions must be made to either automatically shut off fuel delivery into the aboveground tank when the liquid level in the tank reaches ninety-five percent of capacity or to sound an audible alarm. This provision shall not apply to horizontal tanks of four thousand gallons or less and vertical tanks of two thousand gallons or less which must be filled with a hand held hose.

(M) Regardless of whether a suction or submersible pump system is used, a listed emergency shut-off valve must be installed in accordance with Section 4-3.6 of the National Fire Protection Association Pamphlet No. 30A, 1987 Edition, at each dispenser connected to an aboveground storage tank located at a service station.

(N) Fill connections located at service stations for tank vehicle unloading operations must be located at least twenty-five feet from aboveground tanks, dispensers, building, and property lines. A check valve, gate valve, and quick connector or a dry break valve must be installed in the piping at a point where connection and disconnection is made for remote tank vehicle unloading. The devices must be protected from tampering and physical damage. Means must be provided to prevent or contain spillage during fuel delivery operations. This provision shall not apply to horizontal tanks of four thousand gallons or less, and vertical tanks of two thousand gallons or less. Fill connections at existing service stations on the effective date of this provision are exempt from the distance requirement referenced above.

(O) Unattended service station installations in accordance with Section 8-5 of the National Fire Protection Association Pamphlet No. 30A, 1987 Edition, are permitted only when the dispensing device is a card lock or key lock type dispenser.

(P) Aboveground storage of flammable or combustible liquids at service stations is prohibited in municipalities with a population of twenty-five thousand persons or greater as determined by the most recent official United States Census, except as otherwise provided in subsection (J) of this section.

HISTORY: 1989 Act No. 76, Section 4, eff May 10, 1989; 1990 Act No. 582, Section 1, eff June 12, 1990.



SECTION 39-41-270. Application of aboveground storage provisions.

The provisions of Section 39-41-260 of the 1976 Code, as amended by Section 1 of Act No. 582 of 1990, apply to all service stations constructed on or after the effective date of this act (June 12, 1990). Also, all existing service stations on the effective date of this act must comply with the revised provisions of Section 39-41-260 within two years of the effective date of this act, except that existing service stations with aboveground storage tanks are not required to comply with the provisions of Section 39-41-260(D) and existing service stations with an aboveground storage tank in excess of twelve thousand gallons liquid capacity on the effective date of this act are exempt from the provisions of Section 39-41-260(B). An imminent hazard to life shall be addressed immediately as referenced in Section 23-9-150 of the 1976 Code. For the purposes of this section and of Section 39-41-260, the term "service station" does not include any utility storage tank facilities which service utility operations, including vehicles, locomotives, or equipment.

HISTORY: 1990 Act No. 582, Section 2, eff June 12, 1990; 1994 Act No. 388, Section 1, eff May 10, 1994.



SECTION 39-41-280. Enforcement of aboveground storage provisions.

The Division of State Fire Marshal or his designee shall enforce the provisions of Section 39-41-260 of Act 582 of 1990.

HISTORY: 1990 Act No. 582, Section 3, eff June 12, 1990.



SECTION 39-41-290. Dispensing gasoline to disabled persons at self service gas stations.

(A) An owner or operator shall conduct the operations of a motor vehicle fuel service station so that the holder of a placard or disabled person's license plate provided for in Section 56-3-1960 shall have, upon request, gasoline or other motor vehicle fuel dispensed by an employee of the station at the self-service pump and be allowed to purchase the gasoline or other fuel at the price otherwise charged for gasoline or other fuel purchased on a self-service basis if the holder of the placard or license plate is driving the motor vehicle into which the gasoline is to be dispensed.

(B) This section applies to an owner or operator of a station which sells gasoline or other fuel at one price when an employee of the station dispenses the gasoline or other fuel into a motor vehicle and at a lower price when the customer dispenses the gasoline or other fuel on a self-service basis.

(C) This section does not apply to any motor vehicle fuel station, convenience store, or other facility that offers gasoline or other fuel for sale to the public solely by means of remotely controlled pumps operated by a cashier and does not offer refueling service or to any such facility during those business hours when the facility does not offer refueling service to the public as a continuing business practice.

(D) An owner or operator who violates this section is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than one hundred dollars or imprisoned for a period not to exceed thirty days.

HISTORY: 1991 Act No. 79, Section 1, eff 90 days after approval (approved May 27, 1991).



SECTION 39-41-295. Motor fuel dispensing at unattended service stations; automatic shutoff; fire extinguishers.

Notwithstanding Section 39-41-260, or any other provision of law, motor fuel, as defined in Section 12-28-110(39), may be dispensed at an unattended service station if the dispensing device has an automatic shut-off valve that is activated when the sale of the motor fuel reaches thirty gallons. In addition, the dispensing device shall be equipped with emergency controls pursuant to Chapter 22, Section 2204.3.3 of the International Fire Code. The service station shall be equipped with a 2A-20B-C fire extinguisher within seventy-five feet of the pump as required in Chapter 22, Section 2205.5 of the International Fire Code.

HISTORY: 2006 Act No. 370, Section 1, eff June 9, 2006.



SECTION 39-41-310. Unauthorized substitution of type of lubricating oil from that ordered for motor vehicles.

It shall be unlawful for any person to fill with a spurious or substitute article an order for lubricating oil for internal combustion engines of automobiles, autotrucks or tractors, if such oil ordered is designated by a trademark or distinctive trade name unless and until it is explained to the person giving the order that the article offered is not the article that he ordered and the purchaser shall thereupon elect to take the substitute article that is being offered to him.

HISTORY: 1962 Code Section 66-441; 1952 Code Section 66-441; 1942 Code Section 1322; 1932 Code Section 1322; 1928 (35) 1219.



SECTION 39-41-320. Display of false trademark or trade name of lubricating oil.

It shall be unlawful for any person to display on any can, drum or other container in which lubricating oil for internal combustion engines of automobiles, autotrucks or tractors is kept for sale, or from which it is poured or drawn for sale, a trademark or trade name which is not the distinctive designation of the oil actually contained therein.

HISTORY: 1962 Code Section 66-442; 1952 Code Section 66-442; 1942 Code Section 1322; 1932 Code Section 1322; 1928 (35) 1219.



SECTION 39-41-330. Sale of oil specially designated from container not containing trademark or trade name.

It shall be unlawful for any person to fill any order from a consumer for a lubricating oil for internal combustion engines of automobiles, autotrucks or tractors that is designated by a trademark or distinctive trade name unless, at the time of sale, the oil is poured, drawn or taken for delivery from a can, drum or other container or bottle rack marked in such a manner as to be legible and clearly visible to the purchaser with the trademark or distinctive trade name by which the oil is designated.

HISTORY: 1962 Code Section 66-443; 1952 Code Section 66-443; 1942 Code Section 1322; 1932 Code Section 1322; 1928 (35) 1219.



SECTION 39-41-340. Sale of oil without trademark or trade name and which is not labeled as unbranded.

It shall be unlawful for any person to fill an order from a consumer for lubricating oil for internal combustion engines of automobiles, autotrucks or tractors with oil that is not designated by a trademark or distinctive trade name unless, at the time of sale, the oil is poured, drawn or taken for delivery from a can, drum or other container or bottle rack marked in such manner as to be legible and clearly visible to the purchaser with the words "Unbranded Lubricating Oil."

HISTORY: 1962 Code Section 66-444; 1952 Code Section 66-444; 1942 Code Section 1322; 1932 Code Section 1322; 1928 (35) 1219.



SECTION 39-41-350. Display of name of oil unless oil is for sale.

It shall be unlawful for any person to display any sign, label or other designating mark which describes any lubricating oil for internal combustion engines of automobiles, autotrucks or tractors not actually on sale in bona fide quantities at the place of business where such sign, label or other designated mark is displayed.

HISTORY: 1962 Code Section 66-445; 1952 Code Section 66-445; 1942 Code Section 1322; 1932 Code Section 1322; 1928 (35) 1219.



SECTION 39-41-360. Penalties.

Any person violating any of the provisions of this article shall, for each offense, be guilty of a misdemeanor and punishable, for the first offense, by a fine of not less than twenty dollars nor more than one hundred dollars or by imprisonment for not less than ten days nor more than thirty days, and for any subsequent offense, by a fine of not less than one hundred dollars nor more than three hundred dollars or by imprisonment for not less than thirty days nor more than ninety days.

HISTORY: 1962 Code Section 66-447; 1952 Code Section 66-447; 1942 Code Section 1322; 1932 Code Section 1322; 1928 (35) 1219.



SECTION 39-41-510. Deception in storage or sale.

No person shall store or sell, offer or expose for sale any liquid fuels, lubricating oils, greases or other similar products in any manner whatsoever which may deceive, tend to deceive or have the effect of deceiving the purchaser of such products as to the nature, quality or quantity of the products so sold, exposed or offered for sale.

HISTORY: 1962 Code Section 66-461; 1952 Code Section 66-461; 1942 Code Section 1322; 1933 (38) 443.



SECTION 39-41-520. Use of distributing devices of one manufacturer for products of another.

No person shall keep, expose, offer for sale or sell any liquid fuels, lubricating oils, greases or other similar products from any container, tank, pump or other distributing device other than those manufactured or distributed by the manufacturer or distributor indicated by the name, trademark, symbol, sign or other distinguishing mark or device appearing upon such tank, container, pump or other distributing device in which such products are sold, offered for sale or distributed.

HISTORY: 1962 Code Section 66-462; 1952 Code Section 66-462; 1942 Code Section 1323; 1933 (38) 443.



SECTION 39-41-530. Imitation of recognized buildings or equipment of another.

No person shall disguise or camouflage his buildings or equipment by imitating the design, symbol or trade name of equipment under which recognized brands of liquid fuels, lubricating oils and similar products are generally marketed.

HISTORY: 1962 Code Section 66-463; 1952 Code Section 66-463; 1942 Code Section 1323; 1933 (38) 443.



SECTION 39-41-540. Sale under false trademark or trade name.

No person shall expose or offer for sale or sell under any trademark, trade name, name or other distinguishing mark any liquid fuels, lubricating oils, greases or other similar products other than those manufactured or distributed by the manufacturer or distributor marketing such products under such trade name, trademark, name or other distinguishing mark.

HISTORY: 1962 Code Section 66-464; 1952 Code Section 66-464; 1942 Code Section 1323; 1933 (38) 443.



SECTION 39-41-550. Mixing, blending or compounding products.

No person shall mix, blend or compound the liquid fuels, lubricating oils, greases or similar products of a manufacturer or distributor with the products of any other manufacturer or distributor or adulterate them and expose or offer for sale or sell such mixed, blended or compounded products under the trade name, trademark, name or other distinguishing mark of either of such manufacturers or distributors or as the adulterated products of either such manufacturer or distributor. But nothing herein shall prevent the lawful owner thereof from applying its own trademark, trade name or symbol to any such product or material.

HISTORY: 1962 Code Section 66-465; 1952 Code Section 66-465; 1942 Code Section 1323; 1933 (38) 443.



SECTION 39-41-560. Aiding or assisting in violations of article.

No person shall aid or assist any other person in violating any of the provisions of this article by depositing or delivering into any tank, pump, receptacle or other container any liquid fuels, lubricating oils, greases or other like products other than those intended to be stored therein, as indicated by the name of the manufacturer or distributor or the trademark, trade name, name or other distinguishing mark of the product displayed in the container itself, or on the pump or other distributing device used in connection therewith or shall by any other means aid or assist another in the violation of any of the provisions of this article.

HISTORY: 1962 Code Section 66-466; 1952 Code Section 66-466; 1942 Code Section 1323; 1933 (38) 443.



SECTION 39-41-570. Penalties.

Every person violating any of the provisions of this article shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than one thousand dollars and by imprisonment not to exceed twelve months or by either or both in the discretion of the trial judge.

HISTORY: 1962 Code Section 66-467; 1952 Code Section 66-467; 1942 Code Section 1323; 1933 (38) 443.






CHAPTER 43 - LIQUEFIED PETROLEUM GASES [REPEALED]



CHAPTER 45 - PAINT, PAINT OIL AND TURPENTINE [REPEALED]



CHAPTER 47 - ANHYDROUS AMMONIA [REPEALED]



CHAPTER 49 - ELECTRIC STORAGE BATTERIES

SECTION 39-49-10. "Rental battery" defined.

As used in this chapter the words "rental battery" shall mean an electric storage battery loaned, rented or furnished for temporary use by any person engaged in the business of buying, selling, repairing or recharging electric storage batteries.

HISTORY: 1962 Code Section 66-501; 1952 Code Section 66-501; 1942 Code Section 1159; 1932 Code Section 1159; 1926 (34) 979; 1933 (38) 256; 1939 (41) 452.



SECTION 39-49-20. Identifying batteries as "rental."

Any such person may mark any such battery belonging to him with the word "rental" or any other word of similar meaning, printed or stamped upon or attached to such battery, together with such words as shall identify such battery as the property of the person so marking it. It shall be unlawful for any person to so mark any such battery which is not the property of such person.

HISTORY: 1962 Code Section 66-502; 1952 Code Section 66-502; 1942 Code Section 1159; 1932 Code Section 1159; 1926 (34) 979; 1933 (38) 256; 1939 (41) 452.



SECTION 39-49-30. Alteration of "rental" indicator shall be unlawful.

It is unlawful for any person to remove, deface, alter or destroy the word "rental" on any rental battery or any other word, mark or character printed, painted or stamped upon or attached to any rental battery to identify it as belonging to or being the property of any person.

HISTORY: 1962 Code Section 66-503; 1952 Code Section 66-503; 1942 Code Section 1159; 1932 Code Section 1159; 1926 (34) 979; 1933 (38) 256; 1939 (41) 452.



SECTION 39-49-40. Unauthorized sale, delivery or rental of marked battery.

It is unlawful for any person other than the owner thereof to sell, dispose of, deliver, rent or give to any other person any rental battery marked by the owner thereof as provided by Section 39-49-20.

HISTORY: 1962 Code Section 66-504; 1952 Code Section 66-504; 1942 Code Section 1159; 1932 Code Section 1159; 1926 (34) 979; 1933 (38) 256; 1939 (41) 452.



SECTION 39-49-50. Unlawful recharge or repair of marked battery of another.

It is unlawful for any person engaged in the business of buying, selling, repairing or recharging electric storage batteries to recharge or repair any rental battery not owned by such person and marked by the owner thereof as provided by Section 39-49-20.

HISTORY: 1962 Code Section 66-505; 1952 Code Section 66-505; 1942 Code Section 1159; 1932 Code Section 1159; 1926 (34) 979; 1933 (38) 256; 1939 (41) 452.



SECTION 39-49-60. Unauthorized retention of marked battery of another; demand for possession.

It is unlawful for any person to retain in his possession for a longer period than ten days, without the written consent of the owner, any rental battery marked as such by the owner, as provided by Section 39-49-20. Demand must be made on any person who so retains a rental battery in his possession at least five days before a prosecution can be instituted. Proof of a registered letter having been sent to the person so offending at his last known address shall be accepted as conclusive evidence of such demand.

HISTORY: 1962 Code Section 66-506; 1952 Code Section 66-506; 1942 Code Section 1159; 1932 Code Section 1159; 1926 (34) 979; 1933 (38) 256; 1939 (41) 452.



SECTION 39-49-70. Sale of rebuilt electric storage batteries not marked as "Rebuilt."

Whoever assembles or rebuilds an electric storage battery for use on automobiles, in whole or in part, out of secondhand or used material such as containers, separators, plates, groups or other battery parts and sells it or offers it for sale in the State without the word "Rebuilt" moulded into the side of the container in letters which are at least one inch high and five eighths of an inch wide shall be guilty of a misdemeanor.

HISTORY: 1962 Code Section 66-507; 1952 Code Section 66-507; 1942 Code Section 1159-1; 1933 (38) 482.



SECTION 39-49-80. Penalties.

Any person, including any officer, agent, employee or member of any firm or corporation violating any of the provisions of Sections 39-49-10 to 39-49-60 shall be guilty of a misdemeanor and upon conviction thereof shall be sentenced to pay a fine not exceeding one hundred dollars or be imprisoned for a term not exceeding thirty days, at the discretion of the court.

HISTORY: 1962 Code Section 66-508; 1952 Code Section 66-508; 1942 Code Section 1159; 1932 Code Section 1159; 1926 (34) 979; 1933 (38) 256; 1939 (41) 452.






CHAPTER 51 - ANTI-FREEZE

SECTION 39-51-10. Short title.

This chapter shall be known as the "South Carolina Antifreeze Law of 1975".

HISTORY: 1975 (59) 567.



SECTION 39-51-20. Definitions.

As used in this chapter.

(a)(1) "Antifreeze" means any substance or preparation sold, distributed or intended for use as the cooling liquid, or to be added to the cooling liquid, in the cooling system of internal combustion engines of motor vehicles to prevent freezing of the cooling liquid or to lower its freezing point.

(2) "Antifreeze-coolant" or "antifreeze and summer coolant" or "summer coolant" means any substance as defined in (a) (1) above which also is sold, distributed or intended for raising the boiling point of water or for the prevention of engine overheating whether or not used as a year-round cooling system fluid. Unless otherwise stated, the term "antifreeze" includes "antifreeze", "antifreeze-coolant", "antifreeze and summer coolant", and "summer coolant".

(b) "Person" means any individual, partnership, association, firm, or corporation.

(c) "Distribute" means to hold with intent to sell, offer for sale, to sell, barter or otherwise supply to the consumer.

(d) "Package" means (1) a sealed retail package, drum or other container designed for the sale of antifreeze directly to the consumer or (2) a container from which the antifreeze may be installed directly by the seller into the cooling system, but does not include shipping containers containing properly labeled inner containers.

(e) "Label" means any display of written, printed, or graphic matter on, or attached to, a package, or to the outside individual container or wrapper of the package.

(f) "Labeling means (1) the labels and (2) any other written, printed or graphic matter accompanying a package.

HISTORY: 1975 (59) 567.



SECTION 39-51-30. Commissioner of Agriculture shall administer chapter.

This chapter shall be administered by the Commissioner of Agriculture of South Carolina hereinafter referred to as the "Commissioner".

HISTORY: 1975 (59) 567.



SECTION 39-51-40. Application for registration for anti-freeze; issuance of or refusal to issue certificate of registration.

On or before the first day of January of each year, and before any antifreeze may be distributed, the manufacturer, packager, or person whose name appears on the label shall make application to the Commissioner on forms provided by him for registration for each brand of antifreeze which he desires to distribute. The application shall be accompanied by specimens or facsimiles of its labeling, an inspection fee of fifty dollars for each product, and a properly labeled sample of the antifreeze. The Commissioner may inspect, test, or analyze the antifreeze and review the labeling. If the antifreeze is not adulterated or misbranded the Commissioner shall issue a certificate of registration, authorizing the distribution of such antifreeze in this State for the permit year. If the antifreeze is adulterated or misbranded, the Commission shall refuse to register the antifreeze, and he shall return the application to the applicant, stating how the antifreeze or labeling is not in conformity. All inspection fees received by the Commissioner shall be remitted to the general funds of the State.

HISTORY: 1975 (59) 567.



SECTION 39-51-50. Anti-freeze deemed adulterated.

Antifreeze shall be deemed to be adulterated:

(a) If, in the form in which it is sold and directed to be used, it would be injurious to the cooling system in which it is installed, or if, when used in such cooling system, it would make the operation of the engine dangerous to the user.

(b) If its strength, quality, or purity falls below the standard of strength, quality, or purity under which it is sold or offered for sale.

HISTORY: 1975 (59) 567.



SECTION 39-51-60. Anti-freeze deemed misbranded.

Antifreeze shall be deemed to be misbranded:

(a) If it does not bear a label which, (1) specifies the identity of the product, (2) states the name and place of business of the registrant, (3) states the net quantity of contents, in terms of liquid measure, separately and accurately in a uniform location upon the principal display panel, and (4) contains a statement warning of any hazard of substantial injury to human beings which may result from the intended use or reasonably foreseeable misuse of the antifreeze.

(b) If the product is to be diluted with another substance for use and the label on a container of less than five gallons, or the labeling for a container of five gallons or more, does not contain a statement or chart showing the appropriate amount, percentage, proportion or concentration of the antifreeze to be used to provide (1) claimed protection from freezing at a specified degree of temperature, (2) claimed protection from corrosion, or (3) claimed increase of boiling point or protection from overheating.

(c) If its labeling contains any claim that it has been approved or recommended by the Commissioner.

(d) If its labeling is false, deceptive, or misleading.

HISTORY: 1975 (59) 567.



SECTION 39-51-70. Promulgation of rules and regulations; cooperation with agencies of this State and with other states.

(a) The Commissioner, after due notice to interested persons, is authorized to promulgate such rules, regulations, and standards of antifreeze strength and nomenclature as may be necessary to administer this chapter. Notice of the proposed regulation shall give interested parties adequate notice and opportunity to be heard.

(b) The Commissioner is directed, consistent with the purposes of this chapter, to so enforce this chapter so as to achieve as much uniformity as possible with the requirements of the several states and to cooperate with and enter into agreements with any other agency of this State, or any other state regulating antifreeze.

HISTORY: 1975 (59) 567.



SECTION 39-51-80. Inspection; analysis of antifreeze.

The Commissioner, or his authorized agent, shall have the right to have access at reasonable hours to all places and property where antifreeze is stored, or distributed, or offered, or intended to be offered for sale, including the right to inspect and examine all antifreeze there found, and to take reasonable samples of such antifreeze for analysis together with specimens of labeling. All samples so taken shall be properly sealed and sent to the laboratory of the State Department of Agriculture for examination together with all labeling appertaining thereto. It shall be the duty of the Commissioner to examine promptly all samples received and report the results of such examination to the owner and registrant of the antifreeze.

HISTORY: 1975 (59) 567.



SECTION 39-51-90. Unlawful acts.

It shall be unlawful to:

(a) Distribute any antifreeze which has not been registered in accordance with Section 39-51-40 or whose labeling is different from that accepted for registration; provided, that registration is not required for the orderly disposal within a reasonable period of stocks of discontinued brands of antifreeze not adulterated or otherwise misbranded which were properly registered in the immediately preceding registration period.

(b) Distribute any antifreeze which is adulterated or misbranded.

(c) Refuse to permit entry or inspection or to permit the acquisition of a sample of the antifreeze as authorized by Section 39-51-80.

(d) Dispose of any antifreeze that is under "withdrawal from distribution" order in accordance with Section 39-51-100.

(e) Distribute any antifreeze unless it is in the registrant's or manufacturer's unbroken package or is installed by the seller in the cooling system of the purchaser's vehicle directly from the registrant's or manufacturer's package and the label on such package if less than five gallons, or the labeling of such package if five gallons or more, does not bear the information required by Section 39-51-60 (a), (b), (c) and (d); provided, that the Commissioner may by regulation establish labeling and other reasonable requirements for the sale of a properly registered antifreeze from a bulk container into a container supplied by or for the purchaser.

(f) Use the term "ethylene glycol" in connection with the name of a product which contains other glycols unless it is qualified by the word "base", "type", or some such word, and unless the product meets the following requirements:

(1) Contains a minimum ethylene glycol content of seventy-five percent by regulation weight.

(2) Contains a minimum total glycol content of ninety-three percent by weight.

(3) Specific gravity is corrected to give reliable freezing point readings on a commercial ethylene glycol type hydrometer.

(4) The freezing points of mixtures containing equal volumes of the antifreeze and water shall not be above -32 F.

(g) Refill any container bearing a registered label other than a customer's container, without first obtaining permission from the registrant.

(h) Refuse, when requested, to permit a purchaser to see the container from which antifreeze is drawn for installation into the purchaser's vehicle.

HISTORY: 1975 (59) 567.



SECTION 39-51-100. Issuance of stop sale or withdrawal from distribution order; release of antifreeze upon compliance with chapter; procedure for condemnation.

(a) When the Commissioner finds any antifreeze being distributed in violation of Section 39-51-90 or any rule of the Department of Agriculture, he may issue and enforce a written or printed "stop sale" or "withdrawal from distribution" order, warning the distributor not to dispose of any of the lot of antifreeze in any manner until written permission is given by the Commissioner or the court. Copies of such orders shall also be sent by registered mail to the registrant and to the person whose name and address appears on the labeling of the antifreeze. The Commissioner shall release for distribution the lot of antifreeze so withdrawn when the provisions of Section 39-51-90 and applicable rules are complied with. If compliance is not obtained within thirty days, the Commissioner may begin proceedings for condemnation.

(b) Any lot of antifreeze not in compliance with such provisions and regulations shall be subject to seizure upon complaint of the Commissioner, or any of his agents, to the circuit court in the county in which such antifreeze is located. In the event the court finds the antifreeze to be in violation of this chapter, it may then order the condemnation of such antifreeze and it shall be disposed of in any manner consistent with the rules and regulations of the Commissioner and the laws of the State; provided , however, that in no instance shall the disposition of such antifreeze be ordered by the court without first giving twenty days' notice, by registered mail at his last known address, to the owner, if he is known to the Commissioner and to the registrant, if the antifreeze is registered, at the address shown on the label or on the registration certificate, so that such persons may apply to the court for the release of such antifreeze or for permission to process or relabel such antifreeze so as to bring it into compliance with this chapter.

(c) Nothing in this chapter shall be construed as requiring the Commissioner to institute legal proceedings whenever he believes that the public interest will be best served by a suitable notice of warning in writing to the registrant or the person whose name and address appears in the label.

HISTORY: 1975 (59) 567.



SECTION 39-51-110. Commissioner may require disclosure of formula of antifreeze.

The Commissioner may, if required for the analysis of antifreeze for the purposes of registration, require the applicant to furnish a statement of the formula of such antifreeze, unless the applicant can furnish other satisfactory evidence that such antifreeze is not adulterated or misbranded. Such statement need not include inhibitor or other minor ingredients which total less than five percent by weight of the antifreeze, and if over five percent, the composition of the inhibitor and such other ingredients may be given in generic terms. All statements, pertaining to the formula furnished under this section, shall be privileged and confidential and shall not be made public or open to the inspection of any person other than the Commissioner. No such statement shall be subject to subpoena nor shall the same be exhibited or disclosed before any agency or court by virtue of any order or subpoena of an agency or court unless with the consent of the applicant furnishing such statement to the Commissioner. Any person who violates the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined in an amount not to exceed fifty dollars for a first offense and in an amount not to exceed one hundred dollars for each subsequent offense.

HISTORY: 1975 (59) 567.



SECTION 39-51-120. Penalties.

Except where otherwise provided by this chapter, any person who violates the provisions of this chapter shall be deemed guilty of a misdemeanor and shall be punished by a fine of not more than one hundred dollars or by imprisonment for thirty days, or both. For a second or subsequent violation such person shall be subject to imprisonment for not more than sixty days, or a fine of not more than two hundred dollars, or both.

HISTORY: 1975 (59) 567.






CHAPTER 53 - PRODUCTS MADE BY BLIND PERSONS

SECTION 39-53-10. Definitions.

As used in this chapter unless the context otherwise requires:

(1) A "blind-made product" shall be one which in its manufacture and packaging involves not less than seventy-five percent of blind workers of the total personnel engaged in the direct labor of manufacturing and packaging of the product.

(2) A "blind person" shall be one who has visual acuity not to exceed twenty-two hundredths in the better eye with correcting lenses or visual acuity greater than twenty-two hundredths but with a limitation in the fields of vision such that the widest diameter of the visual field subtends an angle no greater than twenty degrees.

HISTORY: 1962 Code Section 71-300.2; 1972 (57) 2463.



SECTION 39-53-20. Exceptions to Section 39-53-10.

The provisions of Section 39-53-10 shall not apply to the sale, or the offer to sell, merchandise or products known as "blinds," nor to persons whose given individual names are "Blind."

HISTORY: 1962 Code Section 71-300.3; 1972 (57) 2463.



SECTION 39-53-30. Falsely representing products to be blind-made products shall be unlawful.

It shall be unlawful for any person to sell, or offer to sell, any merchandise or other products, which are represented to be blind-made products, unless the merchandise or other products have been actually made or manufactured by blind persons.

HISTORY: 1962 Code Section 71-300.1; 1972 (57) 2463.



SECTION 39-53-40. Commission for the Blind shall verify articles sold.

The Commission for the Blind (Commission) shall verify that every article sold by any person meets the prescribed standards set forth herein and that such article be listed with the Commission.

HISTORY: 1962 Code Section 71-300.4; 1972 (57) 2463.



SECTION 39-53-50. Certain information shall be submitted by vendors of blind-made products; removal of inferior merchandise from sale.

Each applicant shall submit at the time of initial application, and at least annually thereafter, or whenever required by the Commission, a list and description itemizing each finished product including the sale price, and source of production, which he intends to sell as a "blind-made product." The Commission may request the vendor to submit individual items or the manufacturing site for examination. The Commission may also require a registered vendor to remove inferior merchandise from sale to the public. Failure to comply with such a requirement will result in suspension of the permit.

HISTORY: 1962 Code Section 71-300.5; 1972 (57) 2463.



SECTION 39-53-60. Vendors organized to sell blind-made products shall not stock merchandise not made by blind.

Vendors organized to sell blind-made products shall not carry in stock or sell merchandise which is not made or identified as having been made by blind persons. Such vendors shall not be eligible for registration or license under this chapter.

HISTORY: 1962 Code Section 71-300.6; 1972 (57) 2463.



SECTION 39-53-70. Official labels for blind-made products.

To facilitate identification of products made by blind persons, any person engaged in the manufacture, distribution or sale of blind-made products shall apply to the Commission for a permit to use an official label approved by the Commission to identify each product made by a blind person.

HISTORY: 1962 Code Section 71-300.7; 1972 (57) 2463.



SECTION 39-53-80. Investigation of applicants by Commission.

Each person making application shall be investigated by the Commission and required to provide such information, in such form as the Commission may require, to determine if such person is engaged in the manufacture or distribution of blind-made products.

HISTORY: 1962 Code Section 71-300.8; 1972 (57) 2463.



SECTION 39-53-90. Blind-made products shall be labeled.

Any blind craftsman or any person registered with the Commission who is engaged in the manufacture or distribution of blind-made products shall be required to imprint or otherwise affix labels thereto containing the words "made or manufactured by a blind workman," or similar words, to which shall be added the name of the manufacturer, the place of manufacture and such other information as the Commission may prescribe. No blind-made products shall be sold unless the product is identified by such label or imprint. Any person may request in writing for a hearing before the Commission.

HISTORY: 1962 Code Section 71-300.9; 1972 (57) 2463.



SECTION 39-53-100. Sale representatives shall carry credentials.

Sale representatives calling upon the public to sell or deliver blind-made products shall carry an identification as prescribed by the Commission indicating the name and address of the organization, the name of the individual representative, a description of the individual and a photograph and the registration number indicating that this is a sales permit for products made by a blind craftsman.

HISTORY: 1962 Code Section 71-300.10; 1972 (57) 2463.



SECTION 39-53-110. Licensing of nonresidents from states having similar requirements.

The Commission may register and license without investigation, nonresident persons purporting to manufacture blind-made products, provided it has received proof that such person is approved by the state of his residence and has requirements substantially similar to those prescribed in this chapter.

HISTORY: 1962 Code Section 71-300.10:1; 1972 (57) 2463.



SECTION 39-53-120. Applications by nonresidents from states not having similar requirements.

In the absence of such provision in another state the applicant shall furnish written evidence from the agency for blind in the state of origin, or from other sources acceptable to the Commission, a notarized statement or affidavit that the product to be sold is in fact blind-made and otherwise meets the requirements set forth in this chapter.

HISTORY: 1962 Code Section 71-300.10:2; 1972(57) 2463.



SECTION 39-53-130. Persons exempt from payment of fees.

No fee shall be charged for the registration and licensing of an individual blind person who manufactures and sells products of his own labor.

HISTORY: 1962 Code Section 71-300.10:3; 1972 (57) 2463.



SECTION 39-53-140. Annual registration fee; renewal of license.

An annual fee of ten dollars shall be charged and collected at the time of registration of any other person. All such registrations shall be valid for one year from the date of issue and requests for renewal shall be submitted at least sixty days prior to its due date. Licenses not renewed as set forth herein may have their renewal date delayed at least two hundred and thirty days.

HISTORY: 1962 Code Section 71-300.10:4; 1972 (57) 2463.



SECTION 39-53-150. Suspension of license.

Upon receipt of evidence indicating noncompliance with the requirements of this chapter, the Commission may suspend the vendor's registration and license. A hearing on the suspension shall be held within ten days after official notice and decision shall be rendered within twenty days after the hearing. During the period of suspension the vendor shall desist from further sales of blind-made products.

HISTORY: 1962 Code Section 71-300.10:5; 1972 (57) 2463.



SECTION 39-53-160. Soliciting money contributions by licensed vendor is prohibited.

Use of registration and license to solicit or receive money contributions by any person selling blind-made products is prohibited and such person shall have his license to sell such products suspended for ninety days for an initial offense and indefinitely for a second or subsequent offense.

HISTORY: 1962 Code Section 71-300.10:6; 1972 (57) 2463.



SECTION 39-53-170. Chapter shall not be applicable to certain organizations.

The provisions of this chapter shall not apply to, nor in any way prevent, any civic or service organization from selling products, the net proceeds of which are intended for the benefit of the blind.

HISTORY: 1962 Code Section 71-300.10:7; 1972 (57) 2463.



SECTION 39-53-180. Penalties.

Any person who violates the provisions of this chapter shall be deemed guilty of a misdemeanor and, upon conviction, shall be punished by a fine not to exceed one hundred dollars or by imprisonment for a term not to exceed thirty days.

HISTORY: 1962 Code Section 71-300.10:8; 1972 (57) 2463.






CHAPTER 54 - ASSISTIVE TECHNOLOGY WARRANTY ACT

SECTION 39-54-10. Short title.

This chapter may be cited as the "Assistive Technology Warranty Act".

HISTORY: 1998 Act No. 403, Section 1, eff June 8, 1998.



SECTION 39-54-20. Definitions.

As used in this chapter:

(1) "Assistive technology device" or "device" means an item or piece of equipment or product system with a retail cost to a consumer of three hundred dollars or more that a consumer purchases or accepts transfer of in this State which is used to increase, maintain, or improve the functional capacities of an individual with a disability. "Assistive technology device" or "device" includes, but is not limited to, manual wheelchairs, motorized wheelchairs, motorized scooters, and other mobility aids for moving, walking, standing, sitting, and positioning; telephone communication devices for the hearing impaired; augmentative communication devices; assistive listening devices, systems, and other aids that enhance an individual's ability to hear; voice synthesized computer modules, optical scanners, talking software, Braille printers, and other devices that enhance a sight impaired individual's ability to communicate; home, vehicle, and workplace modifications, prosthetics, and orthotics; and any other assistive device that enables a person with a disability to communicate, see, hear, or maneuver. As used in this chapter, assistive technology device or devices do not include contact lenses, glasses, or dental prostheses.

(2) "Assistive technology device dealer" means a person who is in the business of selling assistive technology devices.

(3) "Assistive technology device lessor" means a person who leases an assistive technology device to a consumer or who holds the lessor's rights under a written lease.

(4) "Collateral costs" means expenses incurred by a consumer in connection with the repair of a nonconformity, including the costs of obtaining an alternative assistive technology device if not already provided for in the warranty.

(5) "Consumer" means an individual or a public or private agency including, but not limited to, a school district:

(a) who purchases an assistive technology device from an assistive technology device dealer or manufacturer for purposes other than resale;

(b) to whom the assistive technology device is transferred for purposes other than resale, if the transfer occurs before the expiration of an express warranty applicable to the assistive technology device;

(c) who may enforce the warranty; or

(d) who leases an assistive technology device from an assistive technology device lessor under a written lease.

"Consumer" also means the parent or guardian of a person who is a consumer under subitems (a) through (d).

(6) "Demonstrator" means an assistive technology device used primarily for the purpose of demonstration to the public.

(7) "Early termination cost" means an expense or obligation that an assistive technology device lessor incurs as a result of both the termination of a written lease before the termination date set forth in that lease and the return of an assistive technology device to a manufacturer under Section 39-54-40(B)(2). "Early termination cost" includes a penalty for prepayment under a finance arrangement.

(8) "Early termination savings" means an expense or obligation that an assistive technology device lessor avoids as a result of both the termination of a written lease before the termination date set forth in that lease and the return of an assistive technology device to a manufacturer under Section 39-54-40(B)(2). "Early termination savings" includes an interest charge that the assistive technology device lessor would have paid to finance the assistive technology device or, if the assistive technology device lessor does not finance the assistive technology device, the difference between the total amount for which the lease obligates the consumer during the period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination.

(9) "Loaner" means an assistive device, provided free of charge to the consumer, for use by the consumer, while the original assistive technology device is being repaired, that need not be new, identical to, or have functional capabilities equal to or greater than those of the original assistive device, but that meets all of the following conditions:

(a) The loaner is in good working order.

(b) The loaner performs, at a minimum, the most essential functions of the original assistive device, in light of the disabilities of the consumer.

(c) Any differences between the loaner and the original assistive device do not create a threat to the consumer's health or safety.

(10) "Manufacturer" means a person and any agent of that person who manufactures or assembles assistive technology devices. "Manufacturer" includes an importer, a distributor, factory branch, distributor branch, and warrantor of the manufacturer's assistive technology devices, but does not include an assistive technology device, dealer, or assistive technology device lessor. As used in this chapter, manufacturer does not include a person licensed to provide healthcare services pursuant to Title 40, nor is any warranty made, either express or implied, as a seller, or otherwise, of products used in the delivery of healthcare services by persons licensed to provide healthcare services pursuant to Title 40.

(11) "Nonconformity" means a condition or defect that substantially impairs the intended purpose or safety of an assistive technology device and that is covered by an express warranty applicable to the assistive technology device or to a component of the assistive technology device. "Nonconformity" does not include a condition or defect that is the result of a consumer's abuse, misuse, negligence, or unauthorized modification or alteration of the assistive technology device. Nonconformity also does not include a condition that can be resolved through routine fittings or a condition wherein the consumer undergoes physical change which renders the assistive technology device unsuitable for use by the consumer.

(12) "Reasonable attempt to repair" means if within the term of an express warranty applicable to a new assistive technology device or within one year after first delivery of the assistive technology device to a consumer, whichever is sooner:

(a) any nonconformity within the warranty that is subject to repair at least two times for any reason by the manufacturer, assistive technology device lessor, or any of the manufacturer's authorized assistive technology device dealers for continuous nonconformity of the product; or

(b) the assistive technology device is out of service for an aggregate of at least thirty days because of warranty nonconformities.

HISTORY: 1998 Act No. 403, Section 1, eff June 8, 1998.



SECTION 39-54-30. Manufacturers' warranties.

A manufacturer who sells an assistive technology device to a consumer, either directly or through an assistive technology device dealer, shall furnish the consumer with an express written warranty for the assistive technology device. At a minimum, the warranty shall guarantee that there are no defects in parts or performance. The duration of the express written warranty must be not less than one year after the first delivery of the assistive technology device to the consumer. In the absence of an express written warranty from the manufacturer, the assistive technology device shall be considered to have been expressly warranted by the manufacturer as if the manufacturer had explicitly furnished the warranty to the consumer as required by this section. All other requirements in this section will govern the product that is statutorily considered expressly warranted. Assistive technology dealers and lessors shall have the right to reimbursement or compensation from the manufacturer or other prior parties in the sales or distribution chain. It is expressly understood that assistive technology devices that are sold in an "as is" condition, and is so stated on the bill of sale, carry no warranty unless one is specifically stated on the bill of sale.

HISTORY: 1998 Act No. 403, Section 1, eff June 8, 1998.



SECTION 39-54-40. Warranty repairs; replacements; refunds; disclosure of defect to subsequent purchaser or lessor.

(A) If an assistive technology device does not conform to an applicable express warranty and the consumer (1) reports the nonconformity to the manufacturer, the assistive technology device lessor, or any of the manufacturer's authorized assistive technology device dealers and (2) makes the assistive technology device available for repair before one year after first delivery of the assistive technology device to the consumer, the nonconformity must be repaired at the manufacturer's expense to correct the nonconformity regardless of whether the repairs are made after expiration of the warranty rights period. If in any subsequent proceeding it is determined that the repair did not qualify under this chapter and the manufacturer was not otherwise obligated to repair the assistive technology device, the consumer is liable to the manufacturer for costs of repair actually made by the manufacturer.

(B) If after a reasonable attempt to repair, the nonconformity is not repaired, the manufacturer shall accept return of the assistive technology device and:

(1) at the direction of a consumer, as defined in Section 39-54-20(5)(a), (b), or (c), the manufacturer shall do one of the following:

(a) replace the assistive technology device with a comparable assistive technology device and refund collateral costs; or

(b) refund to the consumer and to any holder of a perfected security interest in the consumer's assistive technology device, as their interest may appear, the full purchase price paid plus any finance charges, the amount paid by the consumer at the point of sale, and collateral costs; or

(2) at the direction of a consumer, as defined in Section 39-54-20(5)(d), the manufacturer shall do the following:

(a) refund to the assistive technology device lessor and to any holder of a perfected security interest in the assistive technology device, as their interest may appear, the current value of the written lease. For purposes of this subitem, the current value of the written lease equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination plus the assistive technology device dealer's early termination costs and the value of the assistive technology device at the lease expiration date if the lease sets forth that value, less the assistive technology device lessor's early termination savings; and

(b) return to the consumer the amount the consumer paid under the written lease plus collateral costs.

(C) To receive a comparable new assistive technology device or a refund due under subsection (B)(1), a consumer, as defined in Section 39-54-20(5)(a), (b), or (c), shall offer to transfer possession of the assistive technology device having the nonconformity to the manufacturer of that assistive technology device. No later than thirty days after that offer, the manufacturer shall provide the consumer with a comparable new assistive technology device or a refund. When the manufacturer provides the new assistive technology device or refund, the consumer shall return the assistive technology device having the nonconformity to the manufacturer, along with any endorsements necessary to transfer legal possession to the manufacturer. A consumer transferring possession of an assistive technology device under this subsection shall transfer possession in the same manner and method that the consumer obtained the device, and if the nonconformity occurs within the warranty period, the manufacturer shall bear the cost of transferring possession of the device.

(D) To receive a refund due under subsection (B)(2):

(1) a consumer, as defined in Section 39-54-20(5)(d), shall offer to return the assistive technology device having the nonconformity to the manufacturer of that assistive technology device. No later than thirty days after that offer, the manufacturer shall provide the refund to the consumer. When the manufacturer provides the refund, the consumer shall return the assistive technology device having the nonconformity to the manufacturer; or

(2) an assistive technology device lessor, as defined in Section 39-54-20(3) shall offer to transfer possession of the assistive technology device having the nonconformity to the manufacturer of that assistive technology device. No later than thirty days after that offer, the manufacturer shall provide the refund to the assistive technology device lessor. When the manufacturer provides the refund, the assistive technology device lessor shall provide any endorsements necessary to transfer legal possession to the manufacturer and all costs due to the consumer as defined in Section 39-54-20(5)(d).

No person may enforce the lease against the consumer after the consumer receives the refund due under subsection (B)(2).

(E) No assistive technology device returned by a consumer or assistive technology device lessor in this State under subsection (B) or by a consumer or assistive technology device lessor in another state under a similar law of that state may be sold or leased again in this State unless full disclosure of the reasons for return is made to a prospective buyer or lessee.

HISTORY: 1998 Act No. 403, Section 1, eff June 8, 1998.



SECTION 39-54-50. Availability of other consumer rights and remedies; damages.

(A) This chapter must not be considered to limit rights or remedies available to a consumer under any other law or contract.

(B) A waiver by a consumer of rights under this chapter is void.

(C) In addition to pursuing another remedy, a consumer may bring an action to recover for damages caused by a violation of this chapter. The court shall award a consumer who prevails in the action twice the amount of pecuniary loss together with costs, disbursements, and reasonable attorney fees and any equitable relief that the court determines is appropriate.

HISTORY: 1998 Act No. 403, Section 1, eff June 8, 1998.



SECTION 39-54-60. Exceptions.

This chapter does not apply to:

(1) Hearing aid specialists licensed to fit and sell hearing aids pursuant to Chapter 25 of Title 40. Nothing in this chapter is in lieu of or shall conflict with or supersede Chapter 25 of Title 40 and the rights of those persons licensed under Chapter 25 of Title 40 or regulations promulgated pursuant to Chapter 25 of Title 40.

(2) Speech pathologists and audiologists licensed to fit and dispense hearing aids pursuant to Chapter 67 of Title 40. Nothing in this chapter is in lieu of or shall conflict with or supersede Chapter 67 of Title 40 and the rights of those persons licensed under Chapter 67 of Title 40 or regulations promulgated pursuant to Chapter 67 of Title 40.

(3) Any medical device, surgical device, or organ implanted or transplanted to the consumer.

HISTORY: 1998 Act No. 403, Section 1, eff June 8, 1998.






CHAPTER 55 - CEMETERIES [REPEALED]



CHAPTER 57 - BUSINESS OPPORTUNITY SALES ACT

SECTION 39-57-10. Short title.

This chapter may be cited as the South Carolina Business Opportunity Sales Act.

HISTORY: 1980 Act No. 474, Section 1.



SECTION 39-57-20. "Business opportunity" defined; exceptions.

As used in this chapter "business opportunity" means the sale or lease of any products, equipment, supplies, or services which are sold to the purchaser for the purpose of enabling the purchaser to start a business, for which the purchaser is required to pay the seller a fee which exceeds two hundred fifty dollars, and in which the seller represents:

(1) that he will provide locations or assist the purchaser in finding locations for the use or operation of vending machines, racks, display cases or other similar devices, or currency-operated amusement machines or devices, on premises neither owned nor leased by the purchaser or seller; or

(2) that he will purchase any or all products made, produced, fabricated, grown, bred, or modified by the purchaser using in whole or in part, the supplies, services, or chattels sold to the purchaser; or

(3) that he guarantees that the purchaser will derive income from the business opportunity which exceeds the price paid for the business opportunity; or that he will refund all or part of the price paid for the business opportunity, or repurchase any of the products, equipment, supplies, or chattels supplied by the seller, if the purchaser is unsatisfied with the business opportunity; or

(4) the seller will provide a sales program or marketing program which will enable the purchaser to derive income from the business opportunity which exceeds the price paid for the business opportunity; provided, that this subsection does not apply to the sale or a marketing program made in conjunction with the licensing of a registered trademark or service mark.

"Business opportunity" does not include the sale of ongoing businesses when the owner of those businesses sells or intends to sell any portion thereof; provided, a business is not considered an ongoing business unless it has filed income tax returns with the South Carolina Department of Revenue for at least one year; nor does it include the sale of assets or substantially all of the assets of an ongoing business; nor does it include payment for the not-for-profit sale of sales demonstration equipment, material or samples, or where the payment is made for product inventory sold to the purchaser at a bona fide wholesale price; nor does it include the sale or lease of any products, equipment, supplies, or services where the seller has a net worth on a consolidated basis, according to its most recent audited financial statement, of not less than ten million dollars.

HISTORY: 1980 Act No. 474, Section 2; 1986 Act No. 415, eff May 13, 1986; 1988 Act No. 604, Section 1, eff June 1, 1988; 1993 Act No. 181, Section 849, eff July 1, 1993.



SECTION 39-57-30. Written disclosure document required of seller; contents of document.

At least forty-eight hours prior to the time the purchaser signs a business opportunity contract, or at least forty-eight hours prior to the receipt of any consideration by the seller, whichever occurs first, the seller shall provide the prospective purchaser a written document, the cover sheet of which is entitled in at least 10-point bold face capital letters "DISCLOSURES REQUIRED BY SOUTH CAROLINA LAW".

Under this title shall appear the statement in at least 10-point type that "The State of South Carolina has not reviewed and does not approve, recommend, endorse or sponsor any business opportunity. The information contained in this disclosure has not been verified by the State. If you have any questions about this investment, see an attorney before you sign a contract or agreement." Nothing except the title and required statement shall appear on the cover sheet. The disclosure document shall contain the following information:

(1) The name of the seller, whether the seller is doing business as an individual, partnership, or corporation, the names under which the seller has done, is doing or intends to do business, and the name of any parent or affiliated company that will engage in business transactions with purchasers or who takes responsibility for statements made by the seller.

(2) The names, addresses and titles of the seller's officers, directors, trustees, general partners, general managers, principal executives, and any other persons charged with responsibility for the seller's business activities relating to the sale of business opportunities.

(3) The length of time the seller has:

(a) Sold business opportunities;

(b) Sold business opportunities involving the product, equipment, supplies or services currently being offered to the purchaser.

(4) A full and detailed description of the actual services that the business opportunity seller undertakes to perform for the purchaser.

(5) A copy of a financial statement not older than thirteen months of the seller, updated to reflect any material changes in the seller's financial condition which shall either be an audited statement or shall be stated under penalty of perjury by the seller or his authorized agent.

(6) If training of any type is promised by the seller, the disclosure statement must set forth a complete description of the training and the length of the training. If a fee is to be charged for such training, the seller shall set forth in detail an itemization of all costs to be covered by the fee.

(7) If the seller promises services to be performed in connection with the placement of the equipment, product or supplies at various locations, the disclosure statement shall set forth the full nature of those services as well as the nature of the agreements to be made with the owners or managers of these locations where the purchaser's equipment, product or supplies will be placed.

(8) If the business opportunity seller is required to secure a bond or establish a trust deposit pursuant to Section 39-57-40, the document shall state either:

(a) "As required by South Carolina law, the seller has secured a bond issued by _ (name and address of surety company) __________ a surety company authorized to do business in this State. Before signing a contract to purchase this business opportunity, you should check with the surety company to determine the bond's current status." or

(b) "As required by South Carolina law, the seller has established a trust account ___ (number of account) __________ with ___ (name and address __________ of bank or savings institution __________. Before signing a contract to purchase this business opportunity, you should check with the bank or savings institution to determine the current status of the trust account."

(9) The following statement:

"If the seller fails to deliver the product, equipment or supplies necessary to begin substantial operation of the business within forty-five days of the delivery date stated in your contract, you may notify the seller in writing and demand that the contract be cancelled."

(10) If the seller makes any statement concerning sales or earnings, or range of sales or earnings that may be made through this business opportunity, the document must disclose:

(a) The total number of purchasers of business opportunities involving the product, equipment, supplies or services being offered who to the seller's knowledge have actually received earnings in the amount or range specified, within three years prior to the date of the disclosure statement.

(b) The total number of purchasers of business opportunities involving the product, equipment, supplies or services being offered within three years prior to the date of the disclosure statement.

HISTORY: 1980 Act No. 474, Section 3.



SECTION 39-57-40. Surety bond or trust account requirements.

If the business opportunity seller makes any of the representations set forth in Section 39-57-20 (3), the seller must either have obtained a surety bond issued by a surety company authorized to do business in this State or have established a trust account with a licensed and insured bank or savings institution located in the State. The amount of the bond or trust account shall be an amount not less than fifty thousand dollars. The bond or trust account shall be in favor of the State. Any person who is damaged by any violation of this chapter or by the seller's breach of the contract for the business opportunity sale or of any obligation arising therefrom may bring an action against the bond or trust account to recover damages suffered; provided, however, that the aggregate liability of the surety or trustee shall be only for actual damages and in no event shall exceed the amount of the bond or trust account.

HISTORY: 1980 Act No. 474, Section 4.



SECTION 39-57-50. Registration and filing information with Secretary of State; penalty for failure to file.

(A) The seller of every business opportunity shall file with the Secretary of State a copy of the disclosure statement required by Section 39-57-30 before placing an advertisement or making other representations to prospective purchasers in this State and shall update this filing as a material change in the required information occurs, but no less than biennially. If the seller is required by Section 39-57-40 to provide a bond or establish a trust account, he contemporaneously shall file with the Secretary of State a copy of the bond or a copy of the formal notification by the depository that the trust account is established. The Secretary of State shall charge a nonrefundable filing fee of one hundred dollars for processing and maintaining the information filed by the seller.

(B) The Secretary of State shall maintain a record of all sellers registering under this chapter and shall assign a registration number to each. The seller must be advised in writing of the assigned registration number, and advertisements, pamphlets, or brochures used in the promotion of the business opportunity by the seller must include the assigned registration number in the following manner: "S.S. Reg. No. __________."

(C) A person who fails to file is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days. Each day a person fails to file constitutes a separate offense.

HISTORY: 1980 Act No. 474, Section 5; 1988 Act No. 604, Section 2, eff June 1, 1988; 1992 Act No. 501, Part II Section 9E, eff July 1, 1992.



SECTION 39-57-55. Registration periods for biennial licenses; proration of fees during conversion to biennial cycle; renewals.

(A) Licenses required by Chapter 57 of Title 39 to be registered biennially must be assigned registration periods as provided in this section.

(1) Upon the first reregistration of the licenses by the South Carolina Secretary of State's Office after the effective date of biennial licensure, a biennial registration period must be implemented as follows:

(a) Licensees whose license numbers end in:

(i) an even number and expire between July 1, 1992, and December 31, 1992, shall obtain a biennial registration;

(ii) an even number and expire between January 1, 1993, and June 30, 1993, shall reregister their licenses for one year. At the end of that time they shall reregister their license for two years and biennially after that time;

(iii) an odd number and expire between July 1, 1992, and December 31, 1992, shall register their licenses for one year. At the end of that time they shall register their license for two years and biennially after that time;

(iv) an odd number and expire between January 1, 1993, and June 30, 1993, shall obtain a biennial registration;

(v) "A" through "L" and expire between July 1, 1992, and June 30, 1993, shall obtain a biennial registration;

(vi) "M" through "Z" and expire between July 1, 1992, and June 30, 1993, shall obtain a one-year registration and obtain a biennial registration after that time.

(b) Licenses issued in South Carolina for the first time between:

(i) July 1, 1992, and December 31, 1992, which end in an even number must be issued for a biennial registration period;

(ii) between July 1, 1992, and December 31, 1992, which end in an odd number must be issued for one year. At the end of that time the license must be renewed for two years and biennially after that time;

(iii) January 1, 1993, and June 30, 1993, which end in an even number must be issued for one year. At the end of that time the license must be renewed for two years and biennially after that time;

(iv) January 1, 1993, and June 30, 1993, which end in an odd number must be issued biennially;

(v) July 1, 1992, and June 30, 1993, and issued license numbers which end in "A" through "L" must be issued biennially;

(vi) between July 1, 1992, and June 30, 1993, and which end in "M" through "Z" must be issued for one year and renewed biennially after that time.

(2) Registrations are valid until the last day of the month in which the registration expires. The license fees charged during the conversion process must be prorated for the length of the license issued.

(B) After June 30, 1993, licensees must be registered and licensed for twenty-four consecutive months, and the registrations expire on the last day of the twenty-fourth month. The registration and licensing of every licensee must be renewed biennially upon application by the holder and by payment of fees required by law to take effect on the first day of the month following the expiration of the registration and licensing to be renewed. This section does not prevent the Secretary of State's Office from refusing to issue a license.

HISTORY: 1992 Act No. 501, Part II Section 9A, eff July 1, 1992.



SECTION 39-57-60. Seller prohibited from certain representations and acts.

Business opportunity sellers shall not:

(1) Represent that the business opportunity provides income or earning potential of any kind unless the seller has documented data to substantiate the claims of income or earning potential and discloses this data to the prospective purchaser at the time such representations are made;

(2) Use the trademark, service mark, trade names, logotype, advertising or other commercial symbol of any business which does not either control the ownership interest in the seller or accept responsibility for all representations made by the seller in regard to the business opportunity, unless it is clear from the circumstances that the owner of the commercial symbol is not involved in the sale of the business opportunity;

(3) Make or authorize the making of any reference to its compliance with this article in any advertisement or other contact with prospective purchasers other than by setting forth the registration number as provided in Section 39-57-50(b);

(4) Identify any person as having profited from the business opportunity offered without providing a current address of such person, a description of the circumstances under which the profit was earned and disclosure of any interest held by such person in the business opportunity offered by seller.

HISTORY: 1980 Act No. 474, Section 6.



SECTION 39-57-70. Business opportunity contracts to be in writing; terms to be included.

(a) Every business opportunity contract shall be in writing and a copy shall be given to the purchaser at the time he signs the contract.

(b) Every contract for a business opportunity shall include the following:

(1) The terms and conditions of payment;

(2) A detailed description of the services that the business opportunity seller undertakes to perform for the purchaser;

(3) The seller's principal business address and the name and address of its agent in the State authorized to receive service of process;

(4) The approximate delivery date of any product, equipment or supplies the business opportunity seller is to deliver to the purchaser.

HISTORY: 1980 Act No. 474, Section 7.



SECTION 39-57-80. Purchaser may void contract; actions for damages; jurisdiction to enjoin violation; remedies not exclusive; violations constitute unfair trade practice.

(a) If a business opportunity seller uses any untrue or misleading statements in the sale of a business opportunity, or fails to give the disclosures required by Section 39-57-30, or fails to deliver the equipment, supplies or products necessary to begin substantial operation of the business within forty-five days of the delivery date stated in the business opportunity contract, or if the contract does not comply with the requirements of Section 39-57-70, then, within one year of the date of the contract, upon written notice to seller, the purchaser may void the contract and shall be entitled to receive from the business opportunity seller all sums paid to the business opportunity seller. Upon receipt of such sums, the purchaser shall make available to the seller at purchaser's address or at the places at which they are located at the time notice is given, all products, equipment or supplies received by the purchaser. The purchaser, however, shall not be entitled to unjust enrichment by exercising the remedies provided in this subsection.

(b) Any purchaser injured by a violation of this chapter or by the business opportunity seller's breach of a contract or any obligation arising therefrom may bring an action for recovery of damages, including reasonable attorneys' fees.

(c) Upon complaint of any person that a business opportunity seller has violated this chapter, the court of common pleas shall have jurisdiction to enjoin the defendant from further violations.

(d) The remedies provided herein shall be in addition to any other remedies provided for by law or in equity.

(e) The violation of any provisions of this chapter shall constitute an unfair trade practice under Section 39-5-20 of the 1976 Code.

HISTORY: 1980 Act No. 474, Section 8.






CHAPTER 59 - FRANCHISE AGREEMENTS RELATING TO RETAIL AND REPURCHASE OF FARM IMPLEMENTS, ETC.

SECTION 39-59-10. Definitions.

As used in this chapter:

(1) "Current Model" means a model listed in the wholesaler's, manufacturer's, or distributor's sales manual or any supplements to the manuals.

(2) "Current Net Price" means the price listed in the wholesaler's, manufacturer's, or distributor's current price list or catalog in effect at the time the contract is cancelled or discontinued, less any applicable trade and cash discounts.

(3) "Retailer" means any person engaged in the business of selling and retailing farm implements, machinery, utility and industrial, and yard and garden equipment, attachments or repair parts. The term also includes any person engaged in such business, his heirs, personal representative, or his guardian or the major stockholder of the business.

(4) "Inventory" means farm implements, machinery, utility and industrial, and yard and garden equipment, attachments, or repair parts.

(5) "Net Cost" means the price the retailer paid for the merchandise to the wholesaler, manufacturer, or distributor, less all applicable discounts allowed, plus the freight costs from the wholesaler, manufacturer, or distributor location to the retailer's location plus reasonable cost to assemble or disassemble.

HISTORY: 1984 Act No. 326.



SECTION 39-59-20. Repurchase of inventory upon termination of franchise agreement.

Whenever any retailer enters into a franchise agreement, evidenced by a written contract, or oral contract with a wholesaler, manufacturer, or distributor wherein the retailer agrees to maintain an inventory and the contract is terminated, the wholesaler, manufacturer, or distributor shall repurchase the inventory as provided in this chapter. The retailer may keep the inventory if he desires. If the retailer has any outstanding debts to the wholesaler, manufacturer, or distributor, then the repurchase amount may be credited to the retailer's account.

HISTORY: 1984 Act No. 326.



SECTION 39-59-30. Repurchase of inventory within ninety days; handling costs.

The wholesaler, manufacturer, or distributor shall repurchase the inventory previously purchased from him and held by the retailer within ninety days of the date of termination of the contract by either party. The wholesaler, manufacturer, or distributor shall pay one hundred percent of the net cost of all new, unsold, undamaged, and complete farm implements, machinery, utility, and industrial equipment, and attachments, ninety percent of the current net price of all new, unused, undamaged repair parts, and eighty-five percent of the new price of superseded parts. The wholesaler, manufacturer, or distributor shall pay the retailer five percent of the current net price on all new, unused, and undamaged repair parts returned to cover the cost of handling, packing, and loading. The wholesaler, manufacturer, or distributor may perform the handling, packing, and loading in lieu of paying the five percent for the services.

HISTORY: 1984 Act No. 326.



SECTION 39-59-40. Repurchase amount due within thirty days; title to inventory.

The wholesaler, manufacturer, or distributor shall make payment of the full repurchase amount to the retailer not later than thirty days after the receipt of inventory as provided for in Section 39-59-30. Upon payment of the repurchase amount to the retailer, the title and right of possession to the repurchased inventory shall transfer to the wholesaler, manufacturer, or distributor.

HISTORY: 1984 Act No. 326.



SECTION 39-59-50. Limitations upon repurchase of certain inventory.

The provisions of this chapter do not require the repurchase from a retailer of:

(1) Any repair part with a limited storage life or otherwise subject to deterioration, such as gaskets or batteries, but not industrial "press on" or industrial pneumatic tires;

(2) Any single repair part which is priced as a set of two or more items;

(3) Any repair part which because of its condition is not resalable as a new part without repackaging or reconditioning;

(4) Any inventory for which the retailer is unable to furnish evidence, satisfactory to the wholesaler, manufacturer, or distributor, of clear title, free and clear of all claims, liens, and encumbrances;

(5) Any inventory which the retailer desires to keep, provided the retailer has a contractual right to do so;

(6) Any farm implements, machinery, utility, and industrial equipment, and attachments which are not in new, unused, undamaged, complete condition;

(7) Any repair parts which are not in new, unused, undamaged condition;

(8) Any farm implements, machinery, utility, and industrial equipment, yard, and garden equipment, or attachments which were purchased thirty-six months or more prior to notice of termination of the contract;

(9) Any inventory which was ordered by the retailer on or after the actual receipt of the date of notification of termination of the contract;

(10) Any inventory which was acquired by the retailer from any source other than the wholesaler, manufacturer, or distributor.

HISTORY: 1984 Act No. 326.



SECTION 39-59-60. Liability for failure to make timely repurchase of inventory.

If any wholesaler, manufacturer, or distributor fails or refuses to repurchase any inventory covered under the provisions of this chapter within the time periods established in Section 39-59-30, he is civilly liable for one hundred percent of the current net price of the inventory, plus any freight charges paid by the retailer, the retailer's reasonable attorney's fees, court costs, and interest on the current net price computed at the legal rate of interest from the ninety-first day after contract termination.

HISTORY: 1984 Act No. 326.



SECTION 39-59-70. Repurchase of inventory upon death or incapacity of retailer.

In the event of the death or incapacity of the retailer or the majority stockholder of a corporation operating as a retailer, the wholesaler, manufacturer, or distributor shall repurchase, at the option of the heir or retailer, as defined in item (3) of Section 39-59-10, the inventory from the heir or retailer, of the retailer or majority stockholder as if the wholesaler, manufacturer, or distributor had terminated the contract. The heir or retailer has one year from the date of the death of the retailer or majority stockholder to exercise his option under this chapter. Nothing in this chapter requires the repurchase of any inventory if the heir or retailer and wholesaler, manufacturer, or distributor enter into a new contract to operate the retail dealership.

HISTORY: 1984 Act No. 326.



SECTION 39-59-80. Security interests in inventory.

The provision of this chapter may not be construed to affect in any way any security interest which the wholesaler, manufacturer, or distributor may have in the inventory of the retailer, and any repurchase is not subject to the provisions of Chapter 6 of Title 36. The retailer, wholesaler, manufacturer, or distributor may furnish a representative to inspect all parts and certify their acceptability when packed for shipment.

HISTORY: 1984 Act No. 326.



SECTION 39-59-90. Audit of books or records.

The wholesaler, manufacturer, or distributor has no more than ninety days to audit the books or records regarding any pay-offs, floor plans material or goods and to make any collections from them. If the retailer is involved in any promotional contest or promotion scheme, the wholesaler, manufacturer, or distributor has no more than ninety days to audit any books or records in order to determine compliance with the regulations of the contest or scheme in order to make any collections from them. The ninety day period shall run concurrently with the time period provided for in Section 39-59-30.

HISTORY: 1984 Act No. 326.



SECTION 39-59-100. Warranty claims.

All warranty claims made by the retailer to the wholesaler, manufacturer, or distributor, for labor and parts must be paid within thirty days following their approval. All warranty claims must be either approved or disapproved within thirty days after their receipt, and any claim not specifically disapproved in writing within thirty days after the receipt must be construed to be approved and payment must follow within thirty days. Any part that is subject to a warranty claim and the retailer is required by the manufacturer to hold a part or parts for inspection, the inspection must be accomplished within sixty days from the date of the filing of the subject claim, otherwise the retailer has the right to scrap such parts without prejudicing the claim.

HISTORY: 1984 Act No. 326.



SECTION 39-59-110. Indemnification of retailer.

A wholesaler, manufacturer, or distributor shall fully indemnify and hold harmless its retailer against any losses, including but not limited to: court costs and reasonable attorney's fees, or damages arising out of complaints, claims, or lawsuits including, but not limited to, strict liability, negligence, misrepresentation, warranty (express or implied), or rescission of the sale where the complaint, claim, or lawsuit relates to the manufacture, assembly, or design of new items covered by this chapter, parts or accessories, or other functions by the manufacturer, beyond the control of the dealer.

HISTORY: 1984 Act No. 326.



SECTION 39-59-120. Legal remedy for violation of chapter.

Notwithstanding the terms, provisions, or conditions of any dealer agreement or franchise or the terms or provisions of any waiver, and any other legal remedies available, any person who is injured in his business or property by a violation of this chapter by the commission of any unfair and deceptive trade practices, or because he refuses to accede to a proposal for an arrangement which, if consummated, is in violation of this chapter, may bring a civil action in a court of competent jurisdiction in this State to enjoin further violations, to recover the damages sustained by him together with the costs of the suit, including a reasonable attorney's fee.

HISTORY: 1984 Act No. 326.



SECTION 39-59-130. Limitations period.

Any civil action commenced under the provisions of this chapter must be brought within four years after the cause of action has accrued. The cause of action shall not accrue until the discovery by the aggrieved party of the facts constituting a violation of the provisions of this chapter.

HISTORY: 1984 Act No. 326.






CHAPTER 61 - MOTOR CLUB SERVICES ACT

SECTION 39-61-10. Short title.

This chapter is known and may be cited as the "Motor Club Services Act".

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988.



SECTION 39-61-20. Definitions.

As used in this chapter:

(a) "Administrator" means the Administrator of the Department of Consumer Affairs.

(b) "Club" means a person engaged in selling, furnishing, or making available to members, either as principal or agent, motor club services. This definition does not include an entity that enters into a service contract with a club licensed under this chapter for the provision of emergency road service and towing service to the customers of the entity.

(c) "Club representative" means any individual in this State designated by the club who acts or aids in any manner in the solicitation, negotiation, or renewal of service contracts. This definition does not include any individual performing only work of a clerical nature in the office of a club or providing an application to a potential club member.

(d) "Insurance service" means any act by a club to sell or furnish to a member insurance benefits, including, but not limited to, accidental injury and death benefits when the insurance is issued only by an insurance company duly authorized to do business in this State.

(e) "Motor club service" means the rendering, furnishing, or procuring of, or reimbursement for, any of the following: towing service, bail and arrest bond service, emergency road service, claim adjustment service, legal service, theft service, map service, emergency travel expense service, community traffic safety service, license service, merchandise and discount service, travel, touring, and travel information service, guaranteed hotel/motel rates service, new car pricing service, financial service, check cashing service, personal property registration service, credit card service, insurance service, and buying and selling service to any member of the club.

(f) "Service contract" means any written agreement whereby any club, for a consideration, promises to render, furnish, or procure for any member a motor club service.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988; 2012 Act No. 127, Section 1, eff March 13, 2012.



SECTION 39-61-30. Deposit of cash, securities, or bonds.

A club may not render or agree to render a motor club service without first depositing and thereafter continuously maintaining the amount of fifty thousand dollars in cash or securities approved by the Administrator or, in lieu thereof, a bond in the amount of fifty thousand dollars executed by a surety company authorized by the laws of this State to transact business within this State. The bond must be executed to the State of South Carolina and must be for the use of the State and for any members who may have a cause of action against the club.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988.



SECTION 39-61-40. Security; required assurances.

The security:

(a) Must be for the protection, use, and benefit of all persons whose applications for membership in a motor club have been accepted by the club or its representatives.

(b) Shall assure that the club faithfully furnishes and renders to members any and all of the motor club services furnished, sold, or offered for sale by it.

(c) Shall assure that the club complies with and abides by all the provisions of this chapter and all the regulations of the Administrator prescribed, published, adopted, and promulgated under authority of this chapter.

(d) Shall assure that the club pays all fines and penalties that may become due to the State from the club and by virtue of the provisions of this chapter.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988.



SECTION 39-61-50. Suits by aggrieved members; aggregate liability.

If any member is defrauded or aggrieved by any misconduct, wrongful act, misrepresentation, or failure of the club to render its services or fulfill its contractual obligations, the member may bring suit on the security in his own name, but the aggregate liability of the surety for all suits may, in no event, exceed the amount of the bond.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988.



SECTION 39-61-60. Submission and approval of club name.

The name of the club must be submitted to the Administrator with its application for a certificate of authority, and the Administrator shall approve any name so submitted unless the proposed name is deceptively similar to that of any other club licensed or qualified to do business in this State or unless the name is likely to confuse or mislead the public.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988.



SECTION 39-61-70. Application for, and issuance of, certificate of authority; fee.

(a) No club may offer, issue, or renew a motor club service contract in this State without first obtaining from the Administrator a certificate of authority so to act. A certificate of authority must be issued by the Administrator to the club upon submission of items (1) through (6) of this subsection (a) in a form satisfactory to the Administrator. The applicant shall submit:

(1) A formal application for the certificate in the form and detail the Administrator requires, executed under oath by its president and secretary or two other principal officers of the club or other persons the Administrator may require.

(2) A certified copy of its charter or articles of incorporation and its bylaws, if any.

(3) If a corporation, a certified copy of the certificate of authority or good standing certificate from the Secretary of State.

(4) A copy of its most recent financial statement prepared in accordance with generally accepted accounting principles and certified by two principal officers of the applicant or, in the event the applicant is not a corporation, other persons as the Administrator may require.

(5) An explanation of its plan of doing business and copies of the following:

(i) Its application for membership.

(ii) The proposed membership certificate or identification card and any proposed addendum thereto.

(iii) Any individual insurance policy or group certificate to be offered.

(iv) Any service contract to be issued.

(6) Any other relevant information requested by the Administrator.

(b) No certificate of authority may be issued by the Administrator until the club has paid an initial certificate of authority fee of five hundred dollars.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988.



SECTION 39-61-80. Certificates of authority permanent unless suspended or revoked; renewal requirements.

Certificates of authority issued hereunder are permanent unless revoked or suspended as provided in this chapter. No certificate of authority may be renewed by the Administrator until the club has:

(a) Paid an annual certificate of authority renewal fee of five hundred dollars by October thirty-first.

(b) Filed a copy of its most recent financial statement prepared in accordance with generally accepted accounting principles and certified by two principal officers of the club or, in the event the applicant is not a corporation, other persons as the Administrator may require.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988.



SECTION 39-61-90. Service of process.

(a) Serving of process in any action, rule, order, or legal proceeding may be made on any club not domiciled in this State having a certificate of authority to transact business in this State by mailing two copies of the process to the Administrator by registered or certified mail. One copy, certified by the Administrator or his deputy as having been served upon him, is considered sufficient evidence, and service upon the Administrator or his deputy as attorney is considered valid service upon the club.

(b) When legal process is served upon the Administrator as attorney for a club not domiciled in this State, he shall forthwith forward one of the duplicate copies of the process served on him to the club. The Administrator shall give immediate notice of process to the club by telephone. As a condition of valid and effective service and of the duty of the Administrator in the premises, the plaintiff in each process shall pay to the Administrator at the time of service the sum of ten dollars, which the plaintiff may recover as taxable costs in the case if he prevails in the suit. The Administrator shall keep a record of all processes, which shall show the day and hour of service and where and by whom served.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988.



SECTION 39-61-100. Cease and desist orders; revocation or suspension of certificate of authority.

(A) The department may file a request for a contested case hearing with the Administrative Law Court for an order requiring the club to cease and desist or an order revoking, suspending, or vacating the certificate of authority of a club, if the Administrative Law Court finds, after a hearing, that the club:

(1) has violated or failed to comply with any provisions of this chapter or regulations promulgated pursuant to the authority of this chapter;

(2) has obtained a certificate of authority through wilful misrepresentation or fraud;

(3) has engaged in fraudulent or deceptive practices;

(4) has wilfully, orally or in writing, misrepresented the terms, benefits, privileges, and provisions of any service contract issued or to be issued by it or any other club;

(5) is unable to meet its obligations as determined by generally accepted accounting principles;

(6) has, after notice to the club of an alleged occurrence of any of items (1) through (5) of this section, refused without just cause to submit relevant information to the administrator with respect to the motor club services within this State.

(B) Instead of revocation, suspension, or refusal to continue a certificate of authority for a violation or violations of items (1) through (6) of subsection (A) of this section, the administrative law judge may assess an administrative penalty of not less than one hundred nor more than one thousand dollars for each violation. An accumulation of these penalties may not exceed five thousand dollars for matters commenced in any calendar year. These penalties may be assessed in connection with orders to cease and desist.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988; 1991 Act No. 142, Section 25, eff July 1, 1991; 2005 Act No. 128, Section 9, eff July 1, 2005.



SECTION 39-61-110. Requirements of service contracts.

No service contract may be issued or delivered in this State unless it contains:

(a) The exact corporation or other name of the club.

(b) The exact location of its home office or any business office to which inquiries may be made.

(c) The motor club services contracted for.

(d) The territory wherein motor club services contracted for are to be rendered.

(e) The duration of the service contract.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988.



SECTION 39-61-120. Registration of club representatives; termination of representative's authority; fee.

(a) No individual may act as a club representative in this State without the club having registered the individual with the Administrator within thirty days of the date of designation as a club representative. Registration as a club representative must be made to the Administrator upon forms prescribed and furnished by him. The registration is permanent, subject to revocation or suspension as provided in this chapter.

(b) The club representative shall furnish information concerning his identity, business address, personal history, business experience, and other information that the Administrator considers pertinent and germane. A club representative:

(1) Must be at least eighteen years of age.

(2) Must be a trustworthy person of good repute.

(3) Shall have received training from the club or must have otherwise qualified by experience in the business of clubs rendering motor club services.

(c) Any willful misrepresentation of any information required to be disclosed in any registration is subject to the sanctions provided for in this chapter.

(d) Upon termination of any club representative's authority to act on behalf of the club, the club shall notify the Administrator in writing within thirty days of termination.

(e) The fee to be paid to the Administrator at the time registration is made and annually on or before April thirtieth for the renewal is twenty dollars.

HISTORY: 1987 Act No. 155, Section 6; 1987 Act No. 56, Section 4, eff April 28, 1987.



SECTION 39-61-130. Sanctions for noncompliance by club representative; contested case hearing.

Upon satisfactory evidence that a club representative has violated or failed to comply with a provision of this chapter or regulation promulgated pursuant to the authority of this chapter, the administrator may issue an order requiring the club representative to cease and desist from engaging in the violation or may revoke or suspend the club representative's authority. A club representative aggrieved by an action of the administrator taken pursuant to this provision may file a request for a contested case hearing with the Administrative Law Court.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988; 2005 Act No. 128, Section 10, eff July 1, 2005.



SECTION 39-61-140. Restrictions on advertising.

No club may make reference to its certificate of authority or approval from the Administrator or the State in advertising, circular, contract, or a membership card nor may it advertise or describe its services in a manner which would lead the public to believe that it is an insurance company, association, or exchange.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988.



SECTION 39-61-150. Services subject exclusively to this chapter.

The offering of motor club services is subject solely and exclusively to the provisions of this chapter and the offering of services by any authorized club is not considered transacting business as an insurance company, association, or exchange, except as otherwise provided herein.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988.



SECTION 39-61-160. Authority of administrator.

The Administrator shall administer this chapter and may promulgate regulations, subject to Act 176 of 1977 (the Administrative Procedures Act) necessary to carry out its provisions.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988.



SECTION 39-61-170. Violations; penalties.

Any person who violates the provisions of this chapter is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than five hundred dollars or imprisonment for not more than three months, or both.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988.



SECTION 39-61-180. Sale of insurance by club representatives; license requirements.

A club representative is not required to be a licensed insurance agent in connection with the sale of accidental injury and death benefits or other insurance covering a motor club service, which is issued in conjunction with and as a part of a motor club service contract but must be licensed to sell any other type of insurance.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988.



SECTION 39-61-190. Incidental services.

Nothing contained in this chapter prohibits a club from offering services which augment or are incidental to any service offered by the club or any other services which are of assistance and are beneficial to members and are feasible for the club to render.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988.



SECTION 39-61-200. Attorney's fees.

Any person who brings a civil suit for damages suffered because of any violation of any provision of this chapter, or any regulation promulgated by its authority, and who prevails in the suit, may be awarded reasonable attorney's fees.

HISTORY: 1987 Act No. 155, Section 6, eff January 1, 1988.






CHAPTER 63 - TEXTILE FIBER PRODUCTS

SECTION 39-63-10. Definitions.

As used in this chapter:

(1) "Fabric" means any material woven, knitted, felted, or otherwise produced from, or in combination with, any natural or manufactured fiber, yarn, or substitute.

(2) "Fiber" or "textile fiber" means a unit of matter which is capable of being spun into a yarn or made into a fabric by bonding or by interlacing in a variety of methods including weaving, knitting, braiding, felting, twisting, or webbing, and which is the basic structural element of textile products.

(3) "Household textile articles" means articles of wearing apparel, costumes and accessories, draperies, floor coverings, furnishings, beddings, and other textile goods of a type customarily used in a household.

(4) "Textile fiber product" means:

(a) any fiber, whether in the finished or unfinished state, used or intended for use in household textile articles;

(b) any yarn or fabric, whether in the finished or unfinished state, used or intended for use in household textile articles;

(c) any household textile article made in whole or in part of yarn or fabric.

(5) "Yarn" means a strand of textile fiber in a form suitable for weaving, knitting, braiding, felting, webbing, or otherwise fabricating into a fabric.

HISTORY: 1987 Act No. 110 Section 1, eff May 26, 1986.



SECTION 39-63-20. Identification in advertisements of textile products as made in United States or imported.

(A) A person who advertises a textile fiber product for sale in a printed advertisement distributed in this State which identifies the product by picture or description shall state in the advertisement in a clear and conspicuous manner whether the textile fiber product was processed or manufactured in the United States of America, imported, or both.

(B) This section does not apply to advertisements in interstate commerce regulated by the Textile Fiber Products Identification Act, 15 USC, Sections 70 et seq.

HISTORY: 1987 Act No. 110 Section 1, eff May 26, 1987.






CHAPTER 65 - PAYMENT OF POST-TERMINATION CLAIMS TO SALES REPRESENTATIVES

SECTION 39-65-10. Definitions.

As used in this chapter:

(1) "Commissions" means compensation accruing to a sales representative for payment by a principal, the rate of which is expressed as a percentage of the amount of orders or sales or as a specified amount of each order or sale.

(2) "Person" means an individual, corporation, partnership, association, estate, or trust.

(3) "Principal" means a person who:

(a) manufactures, produces, imports, or distributes a tangible product for wholesale;

(b) contracts with a sales representative to solicit orders for the product; and

(c) compensates the sales representative, in whole or in part, by commission.

(4) "Sales representative" means a person who:

(a) contracts with a principal to solicit wholesale orders;

(b) is compensated, in whole or in part, by commission;

(c) does not place orders or purchase for his own account or for resale; and

(d) does not sell or take orders for the sale of products to the ultimate consumer.

HISTORY: 1988 Act No. 489, eff May 2, 1988.



SECTION 39-65-20. Principal to pay commissions.

When a contract between a sales representative and a principal is terminated for any reason, the principal shall pay the sales representative all commissions that have or will accrue under the contract to the sales representative according to the terms of the contract.

HISTORY: 1988 Act No. 489, eff May 2, 1988.



SECTION 39-65-30. Principal's civil liability.

A principal who fails to comply with the provisions of Section 39-65-20 is liable to the sales representative in a civil action for:

(1) all amounts due the sales representative plus punitive damages in an amount not to exceed three times the amount of commissions due the sales representative; and

(2) attorney's fees actually and reasonably incurred by the sales representative in the action and court costs.

HISTORY: 1988 Act No. 489, eff May 2, 1988.



SECTION 39-65-40. Frivolous action; sales representative's liability.

Where the court determines that an action brought by a sales representative against a principal under this chapter is frivolous, the sales representative is liable to the principal for attorney's fees actually and reasonably incurred by the principal in defending the action and court costs.

HISTORY: 1988 Act No. 489, eff May 2, 1988.



SECTION 39-65-50. Nonresident principals subject to personal jurisdiction.

A principal who is not a resident of this State who contracts with a sales representative to solicit orders in this State is deemed to be doing business in this State for purposes of the exercise of personal jurisdiction over nonresidents under Part 8, Chapter 2, Title 36.

HISTORY: 1988 Act No. 489, eff May 2, 1988.



SECTION 39-65-60. Effect of chapter on other rights and remedies.

Nothing in this chapter invalidates or restricts any other right or remedy available to a sales representative or precludes a sales representative from seeking to recover in one action on all claims against a principal.

HISTORY: 1988 Act No. 489, eff May 2, 1988.



SECTION 39-65-70. Effect of waiver of chapter provisions in contract.

A provision in any contract between a sales representative and a principal purporting to waive any provision of this chapter, whether by expressed waiver or by a contract subject to the laws of another state, is void.

HISTORY: 1988 Act No. 489, eff May 2, 1988.



SECTION 39-65-80. Restrictions on actions.

Any person bringing an action under the provisions of this chapter may not bring an action under the provisions of Section 41-10-10.

HISTORY: 1988 Act No. 489, eff May 2, 1988.






CHAPTER 69 - MOLD LIEN AND RETENTION

SECTION 39-69-10. Short title.

This chapter is known and may be cited as the "South Carolina Mold Lien and Retention Act".

HISTORY: 1997 Act No. 7, Section 1, eff March 31, 1997.



SECTION 39-69-20. Definitions.

As used in this chapter:

(1) "Customer" means any individual or entity who causes a molder to fabricate, cast, or otherwise make a die, mold, form, or pattern or who provides a molder with a die, mold, form, or pattern to manufacture, assemble, cast, fabricate, or otherwise make a product for a customer.

(2) "Molder" means an individual or entity who fabricates, casts, or otherwise makes or uses a die, mold, form, or pattern for the purpose of manufacturing, assembling, casting, fabricating, or otherwise making a product for a customer. A "molder" includes, but is not limited to, a tool or die maker.

(3) "Within three years following the last use" must be construed to include any period following the last use of a die, mold, form, or pattern regardless of whether or not that period precedes the effective date of this chapter.

HISTORY: 1997 Act No. 7, Section 1, eff March 31, 1997.



SECTION 39-69-30. Customer's rights and title to dies, molds, forms and patterns; failure to claim possession; written notice of intent to transfer rights and title to molder.

(A) In the absence of any agreement to the contrary, the customer has all rights and title to any die, mold, form, or pattern in the possession of the molder.

(B) If a customer does not claim possession from a molder of a die, mold, form, or pattern within three years following the last use, all rights and title to any die, mold, form, or pattern are transferred by operation of law to the molder for the purpose of destroying or otherwise disposing of the die, mold, form, or pattern, consistent with this section.

(C) If a molder chooses to have all rights and title to any die, mold, form, or pattern transferred to the molder by operation of law, the molder shall send written notice by registered mail to the chief executive officer of the customer or, if the customer is not a business entity, to the customer at the customer's last known address indicating that the molder intends to terminate the customer's rights and title by having all such rights and title transferred to the molder by operation of law pursuant to this section. The notice must include a statement of the customer's rights as set forth in subsection (D) of this section.

(D)(1) If a customer does not respond in person or by mail to claim possession of the particular die, mold, form, or pattern, or does not make other contractual arrangements with the molder for storage of the die, mold, form, or pattern, within sixty days following the date the notice was sent pursuant to subsection (C), the molder must send a second written notice, in the same manner described in subsection (C). If a customer does not respond in person or by mail to claim possession of the particular die, mold, form, or pattern, or does not make other contractual arrangements with the molder for storage of the die, mold, form, or pattern, within sixty days following the date the second notice was sent, all rights and title of the customer, except patents and copyrights, are transferred by operation of law to the molder. Thereafter, the molder may destroy or otherwise dispose of the particular die, mold, form, or pattern, as the molder's own property, without any risk of liability to the customer.

(2) This section must not be construed in any manner to affect any right of the customer under federal patent or copyright law or federal law pertaining to unfair competition.

HISTORY: 1997 Act No. 7, Section 1, eff March 31, 1997.



SECTION 39-69-40. Molders' liens; written notice of lien; failure to pay amount due.

(A) Molders have a lien, dependent on possession, on all dies, molds, forms, or patterns in their hands belonging to a customer for the balance due them from the customer for any manufacturing or fabrication work, and in the value of all material related to the work. The molder may retain possession of the die, mold, form, or pattern until the charges are paid.

(B) Before enforcing the lien, notice in writing must be given to the customer, whether delivered personally or sent by registered mail to the last-known address of the customer. This notice must state that a lien is claimed for the damages set forth in or attached to the writing for manufacturing or fabrication work contracted or performed for the customer. This notice also must include a demand for payment.

(C) If the molder has not been paid the amount due within sixty days after the notice has been received by the customer as provided in subsection (B), the molder may sell the die, mold, form, or pattern at a public auction.

HISTORY: 1997 Act No. 7, Section 1, eff March 31, 1997.



SECTION 39-69-50. Sale of dies, molds, forms, or patterns; written notice; publication; sale in excess of lien.

(A) Before a molder may sell a die, mold, form, or pattern, the molder shall notify the customer by registered mail, return receipt requested. The notice must include the following information:

(1) the molder's intention to sell the die, mold, form, or pattern thirty days after the customer's receipt of the notice;

(2) a description of the die, mold, form, or pattern to be sold;

(3) the time and place of the sale;

(4) an itemized statement for the amount due.

(B) If there is not a return of the receipt of the mailing or if the postal service returns the notice as being nondeliverable, the molder shall publish notice of the molder's intention to sell the die, mold, form, or pattern in a newspaper of general circulation in the customer's last known place of business. The notice must include a description of the die, mold, form, or pattern.

(C)(1) If the sale is for a sum greater than the amount of the lien, the excess must be paid to a prior lienholder known to the molder at the time of the sale and any remainder to the customer, if the customer's address is known, or the State Treasurer for deposit in the general fund if the customer's address is unknown to the molder at the time of the sale.

(2) A sale must not be made under this section if it would be in violation of any right of a customer under federal patent or copyright law.

HISTORY: 1997 Act No. 7, Section 1, eff March 31, 1997.



SECTION 39-69-60. Enforcement of chapter; regulations.

The Department of Labor, Licensing and Regulation shall enforce the provisions of this chapter and promulgate regulations necessary and appropriate for this purpose.

HISTORY: 1997 Act No. 7, Section 1, eff March 31, 1997.






CHAPTER 73 - STATE COMMODITY CODE

SECTION 39-73-10. Definitions.

As used in this chapter:

(1) "Administrator" means the South Carolina Secretary of State.

(2) "Board of Trade" means a person or group of persons engaged in buying or selling a commodity or receiving it for sale on consignment, whether the person or group of persons is characterized as a board of trade, exchange, or other form of marketplace.

(3) "CFTC Rule" means a rule, regulation, or order of the Commodity Futures Trading Commission in effect on the effective date of this chapter and their amendments unless the administrator, within ten days following the effective date of an amendment disallows its application to this chapter by regulation.

(4) "Commodity" means, except as otherwise specified by the administrator, an agricultural, a grain, or a livestock product or by-product, a metal or mineral, including a precious metal, a gem, or gemstone whether characterized as precious, semi-precious, or otherwise, a fuel whether liquid, gaseous, or otherwise, a foreign currency, and other goods, articles, products, or items. It does not include:

(a) a numismatic coin whose fair market value is at least fifteen percent higher than the value of the metal it contains;

(b) real property or a timber, an agricultural, or a livestock product grown or raised on real property and offered or sold by the owner or lessee of the property; or

(c) a work of art offered or sold by art dealers at public auction or offered or sold through a private sale by the owner.

(5) "Commodity Contract" means an account, an agreement, or a contract for the purchase or sale, primarily for speculation or investment purposes and not for use or consumption by the offeree or purchaser of one or more commodities, whether for immediate or subsequent delivery or whether delivery is intended by the parties, and whether characterized as a cash contract, deferred shipment or deferred delivery contract, forward contract, futures contract, installment or margin contract, leverage contract, or otherwise. A commodity contract offered or sold, in the absence of evidence to the contrary, is presumed to be offered or sold for speculation or investment purposes. A commodity contract does not include a contract or an agreement which requires and under which the purchaser receives, within twenty-eight calendar days from the payment in good funds of a portion of the purchase price, physical delivery of the total amount of each commodity to be purchased under the contract or agreement.

(6) "Commodity Exchange Act" means the act of Congress known as the Commodity Exchange Act, as amended, unless the administrator within ten days following the effective date of an amendment, disallows the application to this chapter by regulation.

(7) "Commodity Futures Trading Commission" means the independent regulatory agency established by Congress to administer the Commodity Exchange Act.

(8) "Commodity merchant" means any of the following as defined or described in the Commodity Exchange Act or by CFTC Rule:

(a) futures commission merchant;

(b) commodity pool operator;

(c) commodity trading advisor;

(d) introducing broker;

(e) leverage transaction merchant;

(f) an associated person of item (a), (b), (c), (d), or (e);

(g) floor broker;

(h) other person, other than a futures association, required to register with the Commodity Futures Trading Commission.

(9) "Commodity option" means an account, an agreement, or a contract giving a party the right but not the obligation to purchase or sell one or more commodities or one or more commodity contracts, or all of the foregoing, whether characterized as an option, privilege, indemnity, bid, offer, put, call, advance guaranty, decline guaranty, or otherwise. It does not include an option traded on a national securities exchange registered with the United States Securities and Exchange Commission.

(10) "Financial institution" means a bank, savings institution, or trust company organized under, or supervised pursuant to the laws of the United States or its states.

(11) "Offer" includes every offer to sell, offer to purchase, or offer to enter into a commodity contract or commodity option.

(12) "Person" means an individual, a corporation, a partnership, an association, a joint-stock company, a trust where the interests of the beneficiaries are evidenced by a security, an unincorporated organization, a government, or a political subdivision of a government. It does not include a contract market designated by the Commodity Futures Trading Commission, a clearinghouse of it, a national securities exchange registered with the Securities and Exchange Commission, or an employee, an officer, or a director of the contract market, clearinghouse, or exchange acting solely in that capacity.

(13) "Precious metal" means the following in either coin, bullion, or other form:

(a) silver;

(b) gold;

(c) platinum;

(d) palladium;

(e) copper;

(f) other items the administrator may specify by regulation.

(14) "Sale" or "sell" includes every sale, contract of sale, contract to sell, or disposition for value.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-20. Commodity transactions under commodity contract or option restricted.

Except as otherwise provided in Section 39-73-30 or Section 39-73-40 no person may sell or purchase or offer to sell or purchase a commodity under commodity contract or under commodity option or offer to enter into or enter into as seller or purchaser a commodity contract or a commodity option.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-30. Purchasers or sellers as to whom prohibition not applicable.

(A) The prohibitions in Section 39-73-20 do not apply to transactions offered by and in which any of the following persons, or an employee, an officer, or a director of them acting solely in that capacity, is the purchaser or seller:

(1) a person registered with the Commodity Futures Trading Commission as a futures commission merchant or as a leverage transaction merchant whose activities require registration;

(2) a person registered with the Securities and Exchange Commission as a broker-dealer whose activities require registration;

(3) a person affiliated with, and whose obligations and liabilities under the transaction are guaranteed by, a person referred to in item (1) or (2);

(4) a person who is a member of a contract market designated by the Commodity Futures Trading Commission, or clearinghouse of it;

(5) a financial institution;

(6) a person registered under the laws of this State as a securities broker-dealer whose activities require registration.

(B) The exemptions in this section do not apply to a transaction or an activity prohibited by the Commodity Exchange Act or a CFTC Rule.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-40. Transactions as to which prohibition not applicable.

(A) The prohibitions in Section 39-73-20 do not apply to:

(1) an account, an agreement, or a transaction within the exclusive jurisdiction of the Commodity Futures Trading Commission as granted under the Commodity Exchange Act;

(2) a commodity contract for the purchase of one or more precious metals which requires, and under which the purchaser receives, within twenty-eight calendar days from the payment in good funds of a portion of the purchase price, physical delivery of the quantity of the precious metals purchased by the payment. For purposes of this paragraph physical delivery is deemed to have occurred if, within the twenty-eight-day period, the quantity of precious metals purchased by the payment is delivered, whether in specifically segregated or fungible bulk forms into the possession of a depository other than the seller which is:

(a) a financial institution;

(b) a depository the warehouse receipts of which are recognized for delivery purposes for a commodity on a contract market designated by the Commodity Futures Trading Commission;

(c) a storage facility licensed or regulated by the United States or its agencies, or

(d) a depository designated by the administrator. The depository or other person which itself qualifies as a depository or a qualified seller shall issue and the purchaser shall receive a certificate, a document of title, confirmation, or other instrument evidencing that the quantity of precious metals has been delivered to the depository and is being and will continue to be held by the depository on the purchaser's behalf, free and clear of all liens and encumbrances other than liens of the purchaser, tax liens, liens agreed to by the purchaser, or liens of the depository for fees and expenses, which previously have been disclosed to the purchaser;

(3) a commodity contract solely between persons engaged in producing, processing, using commercially, or handling as merchants, each commodity subject to the contract or a by-product of it; or

(4) a commodity contract under which the offeree or the purchaser is a person referred to in Section 39-73-30, an insurance company, an investment company as defined in the Investment Company Act of 1940, or an employee pension and profit-sharing or benefit plan other than a self-employed individual retirement plan or individual retirement account.

(B) For purposes of item (2) of subsection (A) a qualified seller is a person who:

(1) is a seller of precious metals and has a tangible net worth of at least five million dollars or has an affiliate who unconditionally has guaranteed the obligations and liabilities of the seller, and the affiliate has a tangible net worth of at least five million dollars;

(2) has stored precious metals with one or more depositories on behalf of customers for at least the previous three years;

(3) before an offer and annually files with the administrator a sworn notice of intent to act as a qualified seller under item (2) of subsection (A) containing:

(a) the seller's name and address and names of its directors, officers, controlling shareholders, partners, principals, and other controlling persons;

(b) the address of its principal place of business, state and date of incorporation or organization, and the name and address of the seller's registered agent in this State;

(c) a statement that the seller, or a person affiliated with the seller who has guaranteed the obligations and liabilities of the seller has a tangible net worth of at least five million dollars;

(d) depository information, including:

(i) the name and address of the depository or depositories that the seller intends to sue;

(ii) the name and address of each depository where the seller has stored precious metals on behalf of customers for the previous three years;

(iii) independent verification from each depository named in sub-subitem (ii) that the seller has in fact stored precious metals on behalf of the seller's customers for the previous three years and a statement of total deposits made during this period;

(e) financial statements for the seller or the person affiliated with the seller who has guaranteed the obligations and liabilities of the seller for the past three years, audited by an independent certified public accountant, with the accountant's report;

(f) a statement describing the details of all civil, criminal, or administrative proceedings currently pending or adversely resolved against the seller or its directors, officers, controlling shareholders, partners, principals, or other controlling persons during the past ten years, including:

(i) civil litigation and administrative proceedings involving securities or commodities violations or fraud;

(ii) criminal proceedings;

(iii) denials, suspensions, or revocations of securities or commodities, licenses, or registrations;

(iv) suspensions or expulsions from membership in or associations with self-regulatory organizations registered under the Securities Exchange Act of 1934 or the Commodities Exchange Act;

(v) a statement that there were no proceedings.

(4) notifies the administrator within fifteen days of material changes in the information provided in the notice of intent;

(5) annually furnishes to each purchaser for whom the seller is then storing precious metals, and to the administrator a report by an independent certified public accountant of the accountant's examination of the seller's precious metals storage program.

(C) The administrator, upon request by the seller, may waive one or more of the exemption requirements in subsection (B), conditionally or unconditionally.

(D) The administrator, by order, may deny, suspend, revoke, or place limitations on the authority to engage in business as a qualified seller under item (2) of subsection (A) if the administrator finds that the order is in the public interest and that the person, the person's officers, directors, partners, agents, servants, or employees, a person occupying a similar status or performing similar functions, or a person who directly or indirectly controls or is controlled by the seller, or his affiliates or subsidiaries:

(1) has filed a notice of intention under subsection (C) with the administrator or the designee of the administrator which was incomplete in material respect or contained a statement which was, in light of the circumstances under which it was made, false or misleading with respect to a material fact;

(2) within the last ten years, has pled guilty or nolo contendere to, or been convicted of a crime indicating a lack of fitness to engage in the investment commodity business;

(3) has been enjoined permanently or temporarily by a court of competent jurisdiction from engaging in or continuing conduct or a practice which injunction indicates a lack of fitness to engage in the investment commodities business;

(4) is the subject of an order of the administrator denying, suspending, or revoking the person's license as a securities broker-dealer, sales representative, or investment advisor;

(5) is the subject of one or more of the following orders which currently are effective and which were issued within the last five years:

(a) an order by a securities agency or an administrator of another state, Canadian province or territory, the Securities and Exchange Commission, or the Commodity Futures Trading Commission entered after notice and opportunity for hearing, denying, suspending, or revoking the person's registration as a futures commission merchant, commodity trading adviser, commodity pool operator, securities broker-dealer, sales representative, or investment adviser, or the substantial equivalent of the foregoing;

(b) suspension or expulsion from membership in, or association with, a self-regulatory organization registered under the Securities Exchange Act of 1934 or the Commodity Exchange Act;

(c) a United States Postal Service fraud order;

(d) a cease and desist order entered after notice and opportunity of hearing by the administrator or a securities agency or an administrator of another state, Canadian province or territory, the Securities and Exchange Commission, or the Commodity Futures Trading Commission;

(e) an order entered by the Commodity Futures Trading Commission denying, suspending, or revoking registration under the Commodity Exchange Act.

(6) has engaged in an unethical or a dishonest act or practice in the investment commodities or securities business; or

(7) has failed reasonably to supervise sales representatives or employees.

(E) If the public interest or the protection of investors so requires, the administrator, by order, summarily may deny or suspend the exemption for a qualified seller. Upon the entry of the order the administrator promptly shall notify the person claiming the status that an order has been entered, the reasons for it, and that within thirty days after the receipt of a written request the matter will be set for hearing. Section 39-73-355 applies with respect to subsequent proceedings.

(F) If the administrator finds that an applicant or a qualified seller is no longer in existence, has ceased to do business, is subject to an adjudication of mental incompetence or to the control of a committee, conservator, or guardian, or cannot be located after reasonable search, he, by order, may deny or revoke the exemption for a qualified seller.

(G) The administrator may promulgate regulations prescribing the terms and conditions of transactions and contracts covered by this chapter which are not within the exclusive jurisdiction of the Commodity Futures Trading Commission as granted by the Commodity Exchange Act exempting and conditionally or unconditionally and otherwise implementing this chapter for the protection of purchasers and sellers of commodities.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-50. Commodity merchant required to be registered, temporarily licensed, or exempt; board of trade must be designated.

(A) No person may engage in a trade or business or otherwise act as a commodity merchant unless he:

(1) is registered or temporarily licensed with the Commodity Futures Trading Commission for each activity constituting the person as a commodity merchant and the registration or temporary license has not expired or been suspended or revoked; or

(2) is exempt from registration by virtue of the Commodity Exchange Act or of a CFTC Rule.

(B) No board of trade may trade or provide a place for the trading of a commodity contract or commodity option required to be traded on or subject to the rules of a contract market designated by the Commodity Futures Trading Commission unless the board of trade has been so designated for the commodity contract or commodity option and the designation has not been vacated, suspended, or revoked.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-60. Prohibited acts.

No person, directly or indirectly, in or in connection with the purchase or sale of, the offer to sell, the offer to purchase, the offer to enter into, or the entry into of, a commodity contract or commodity option subject to Sections 39-73-20, 39-73-310, or 39-73-40(A)(2) or (4), may:

(1) cheat or defraud or attempt to cheat or defraud a person or employ a device, a scheme, or an artifice to defraud a person;

(2) make a false report, enter a false record, or make an untrue statement of a material fact or omit to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading;

(3) engage in a transaction, an act, a practice, or a course of business, including without limitation a form of advertising or solicitation which operates or would operate as a fraud or deceit upon a person; or

(4) misappropriate or convert the funds, security, or property of a person.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-70. Agency, vicarious, and joint and several liability.

(A) The act, omission or failure of an official, an agent, or another person acting for an individual, an association, a partnership, a corporation, or a trust within the scope of his employment or office is deemed the act, omission or failure of the individual, association, partnership, corporation, or trust as well as of the official, agent, or other person.

(B) Every person who directly or indirectly controls another person liable under this chapter, every partner, officer, or director of the other person, every person occupying a similar status or performing similar functions, every employee of the other person who materially aids in the violation also is liable jointly and severally with and to the same extent as the other person, unless the person who also is liable by virtue of this section sustains the burden of proof that he did not know and in exercise or reasonable care could not have known of the existence of the facts by reason of which the liability is alleged to exist.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-80. Chapter not to impair other state securities laws.

Nothing in this chapter impairs, derogates, or otherwise, affects the authority or powers of the administrator under state securities law or the application of this chapter to a person or transaction subject to state securities law.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-90. Construction and implementation of chapter; no private right of action created.

This chapter may be construed and implemented to effectuate its general purpose to protect investors, to prevent and prosecute illegal and fraudulent schemes involving commodity contracts, and to maximize coordination with federal and other states' laws and the administration and enforcement of them. This chapter does not create rights or remedies upon which actions may be brought by private persons against persons who violate this chapter.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-310. Authority of administrator to investigate; publication of information concerning violation; powers and procedures regarding investigations; court order to compel compliance.

(A) The administrator may make investigations, within or without this State, as it finds necessary or appropriate to:

(1) determine whether a person has violated or is about to violate this chapter or a regulation of the administrator; or

(2) aid in enforcement of this chapter.

(B) The administrator may publish information concerning a violation of this chapter or a regulation of the administrator.

(C) For purposes of an investigation or a proceeding under this chapter the administrator or an officer or employee designated by regulation may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence, and require the production of books, papers, correspondence, memoranda, agreements, or other documents or records which the administrator finds to be relevant or material to the inquiry.

(D)(1) If a person does not give testimony or produce the documents required by the administrator or a designated employee pursuant to an administrative subpoena, the administrator or designated employee may apply for a court order compelling compliance with the subpoena or the giving of the required testimony.

(2) The request for order of compliance may be addressed to:

(a) the circuit court of Richland County or the circuit court of the county where service may be obtained on the person refusing to testify or produce if the person is within this State; or

(b) the appropriate court of the state having jurisdiction over the person refusing to testify or produce if the person is outside this State.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-315. Action by administrator to prevent violation or imminent violation.

(A) If the administrator believes, whether or not based upon an investigation conducted under Section 39-73-310, that a person has engaged or is about to engage in an act or a practice constituting a violation of this chapter or a related regulation, the administrator may:

(1) issue a cease and desist order;

(2) issue an order imposing a civil penalty of not more than ten thousand dollars for a single violation or one hundred thousand dollars for multiple violations in a single proceeding or a series of related proceedings; or

(3) initiate the actions specified in subsection (B).

(B) The administrator may institute one or more of the following actions in the appropriate courts of this State or in the appropriate courts of another state in addition to legal or equitable remedies otherwise available:

(1) a declaratory judgment;

(2) an action for a prohibitory or mandatory injunction to enjoin the violation and to ensure compliance with this chapter or a regulation or order of the administrator;

(3) an action for disgorgement;

(4) an action for appointment of a receiver or conservator for the defendant or the defendant's assets.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993); 1994 Act No. 327, Section 1, eff April 20, 1994.



SECTION 39-73-320. Legal, equitable, and special remedies available to court for enforcement.

(A)(1) Upon a proper showing by the administrator that a person has violated or is about to violate this chapter or a regulation or order of the administrator, the court may grant appropriate legal or equitable remedies.

(2) Upon a showing of a violation of this chapter or a regulation or order of the administrator, the court, in addition to traditional legal and equitable remedies, including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions, and writs of prohibition or mandamus, may grant the following special remedies:

(a) imposition of a civil penalty of not more than ten thousand dollars for a single violation or one hundred thousand dollars for multiple violations in a single proceeding or a series of related proceedings;

(b) disgorgement;

(c) declaratory judgment;

(d) restitution to investors wishing restitution;

(e) appointment of a receiver or conservator for the defendant or the defendant's assets.

(3) Appropriate remedies when the defendant is shown only about to violate this chapter or a regulation or order of the administrator is limited to:

(a) temporary restraining order;

(b) temporary or permanent injunction;

(c) writ of prohibition or mandamus; or

(d) order appointing a receiver or conservator for the defendant or the defendant's assets.

(B) The court may not require the administrator to post a bond in an official action under this chapter.

(C)(1) Upon a proper showing by the administrator or securities or commodity agency of another state that a person, other than a government or governmental agency or instrumentality, has violated, or is about to violate, the commodity code of that state or a regulation or order of the administrator or securities or commodity agency of that state, the court may grant appropriate legal and equitable remedies.

(2) Upon showing of a violation of the securities or commodity act of the foreign state or a regulation or order of the administrator or securities or commodity agency of the foreign state, the court, in addition to traditional legal or equitable remedies, including temporary restraining orders, permanent or temporary prohibitory or mandatory injunctions, and writs of prohibition or mandamus, may grant the following special remedies:

(a) disgorgement;

(b) appointment of a receiver, conservator, or ancillary receiver or conservator for the defendant or the defendant's assets located in this State.

(3) Appropriate remedies when the defendant is shown only about to violate the securities or commodity act of the foreign state or a regulation or order of the administrator or securities or commodity agency of the foreign state is limited to:

(a) temporary restraining order;

(b) temporary or permanent injunction;

(c) writ or prohibition or mandamus; or

(d) order appointing a receiver, conservator, or ancillary receiver or conservator for the defendant or the defendant's assets located in this State.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993); 1994 Act No. 327, Section 2, eff April 20, 1994.



SECTION 39-73-325. Penalties for willful violation; for unknowing violation; reference to Attorney General for criminal proceedings.

(A) A person who wilfully violates a regulation or order of the administrator under this chapter, upon conviction, must be fined not more than twenty thousand dollars, or imprisoned not more than ten years, or both, for each violation.

(B) A person convicted of violating a regulation or order under this chapter may be fined but must not be imprisoned if the person proves he had no knowledge of the rule or order.

(C) The administrator may refer evidence available concerning violations of this chapter or a regulation or order of the administrator to the Attorney General or the appropriate solicitor who, with or without a reference from the administrator, may institute the appropriate criminal proceedings under this chapter.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-330. Secretary of State to administer chapter; confidential or public nature of information; use of information for personal gain.

(A) This chapter must be administered by the South Carolina Secretary of State.

(B) The administrator and his employees may not use information filed with or obtained by the administrator which is not public information for personal gain or benefit and may not conduct securities or commodity dealings based upon the information, even though public, if there has not been sufficient time for the securities or commodity markets to assimilate the information.

(C)(1) Except as provided in item (2), all information collected, assembled, or maintained by the administrator is public information and is available for examination by the public.

(2) The following information is confidential and an exception to item (1):

(a) information obtained in private investigations pursuant to Section 39-73-310;

(b) information made confidential by the Freedom of Information Act;

(c) information obtained from federal agencies which must not be disclosed under federal law.

(3) The administrator in his discretion may disclose information made confidential under subsection (C)(2)(a) to persons identified in Section 39-73-335(A).

(4) This chapter does not create or derogate a privilege which exists at common law, by statute, or otherwise when documentary or other evidence is sought under subpoena directed to the administrator or his employees.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-335. Cooperation with other jurisdictions; joint action.

(A) To encourage uniform application and interpretation of this chapter and securities regulation and enforcement in general, the administrator and his employees may cooperate, including bearing the expense of the cooperation, with the securities agencies or administrator of another jurisdiction, the Canadian province or territory, or other agencies administering this chapter, the Commodity Futures Trading Commission, the Securities and Exchange Commission, a self-regulatory organization established under the Commodity Exchange Act or the Securities Exchange Act of 1934, a national or an international organization of commodities or securities officials or agencies, and a governmental law enforcement agency.

(B) The cooperation authorized by subsection (A) includes, but is not limited to:

(1) making joint examinations or investigations;

(2) holding joint administrative hearings;

(3) filing and prosecuting joint litigation;

(4) sharing and exchanging personnel;

(5) sharing and exchanging information and documents;

(6) formulating and adopting mutual regulations, statements of policy, guidelines, proposed statutory changes, and releases;

(7) issuing and enforcing subpoenas at the request of the agency administering this chapter in another jurisdiction, the securities agency of another jurisdiction, the Commodity Futures Trading Commission, or the Securities and Exchange Commission if the information sought also is subject to lawful subpoena for conduct occurring in this State.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-340. Authority to promulgate regulations, forms, and orders; publication; insulation from liability for acts or omissions done in good faith in conformity with regulation, order or form.

(A) In addition to specific authority granted elsewhere in this chapter, the administrator may make, amend, rescind regulations, forms, and orders as are necessary to carry out this chapter. The regulations or forms must include, but are not limited to, regulations defining terms, whether or not used in this chapter. The definitions must not be inconsistent with this chapter. For the purpose of regulations or forms the administrator may classify commodities and commodity contracts, persons, and matters within the administrator's jurisdiction.

(B) Unless specifically provided in this chapter, no regulation, form, or order may be adopted, amended, or rescinded unless the administrator finds that action is:

(1) necessary or appropriate in the public interest or for the protection of investors;

(2) consistent with the purposes fairly intended by the policy and provisions of this chapter.

(C) Regulations and forms of the administrator must be published.

(D) A provision of this chapter imposing liability does not apply to an act done or omitted in good faith in conformity with a regulation, order, or form adopted by the administrator, notwithstanding that the regulation, order, or form may be amended, rescinded, or determined by judicial or other authority to be invalid.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-345. Engaging in prohibited conduct constitutes appointment of administrator to accept service of process.

When a person, including a nonresident of this State, engages in conduct prohibited or made actionable by the chapter or a regulation or order of the administrator, the engaging in the conduct constitutes the appointment of the administrator as the person's attorney to receive service of lawful process in a noncriminal proceeding against the person, a successor, or personal representative, which grows out of that conduct and which is brought under the chapter or a regulation or order of the administrator with the same force as if served personally.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-350. Applicability of sections 39-73-20, 39-73-50, and 39-73-60 to persons who sell, buy, or offer to sell or buy commodities in state; when offer to sell or buy is made or accepted in state.

(A) Sections 39-73-20, 39-73-50, and 39-73-60 apply to persons who:

(1) sell or offer to sell when an offer to:

(a) sell is made in this State; or

(b) buy is made and accepted in this State;

(2) buy or offer to buy when an offer to:

(a) buy is made in this State; or

(b) sell is made and accepted in this State.

(B) For the purpose of this section, an offer to sell or buy is made in this State, whether or not either party is then present in this State, when the offer:

(1) originates from this State; or

(2) is directed by the offeror to this State and received at the place to which it is directed, or at a post office in this State for a mailed offer.

(C) For the purpose of this section, an offer to buy or sell is accepted in this State when acceptance:

(1) is communicated to the offeror in this State;

(2) previously has not been communicated to the offeror, orally or in writing, outside this State, and acceptance is communicated to the offeror in this State, whether or not either party is then present in this State, when the offeree directs it to the offeror in this State, reasonably believing the offeror to be in this State and it is received at the place to which it is directed or at a post office in this State for a mailed acceptance.

(D) An offer to sell or to buy is not made in this State when one or both of the following exist:

(1) The publisher circulates or there is circulated on his behalf in this State a bona fide newspaper or other publication of general, regular, and paid circulation which is not published in this State or which is published in this State but has had more than two-thirds of its circulation outside this State during the past twelve months.

(2) A radio or television program originating outside this State is received in this State.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-355. Administrative proceedings; notice; hearing; order.

(A) The administrator shall commence an administrative proceeding under this chapter by entering a notice of intent to do a contemplated act or a summary order. The notice of intent or summary order may be entered without notice, and without opportunity for hearing and need not be supported by findings of fact or conclusions of law but must be in writing.

(B) Upon entry of a notice of intent or summary order, the administrator promptly shall notify all interested parties that the notice or summary order has been entered and its reasons. If the proceeding is pursuant to a notice of intent, the administrator shall inform all interested parties of the date, time, and place set for the hearing on the notice. If the proceeding is pursuant to a summary order, the administrator shall inform all interested parties that they have thirty business days from the entry of the order to file a written request for a hearing on the matter with the administrator and that the hearing will be scheduled to commence within thirty business days after the receipt of the written request.

(C) If the proceeding is pursuant to a summary order, the administrator, whether or not a written request for a hearing is received from an interested party, may set the matter down for hearing on the administrator's own motion.

(D) If no hearing is requested and none is ordered by the administrator, the summary order automatically becomes a final order after thirty business days.

(E) If a hearing is requested or ordered, the administrator, after notice of a hearing to and an opportunity for a hearing for all interested persons, may modify or vacate the order or extend it until final determination.

(F) No final order or order after hearing may be returned without:

(1) appropriate notice to all interested persons;

(2) opportunity for hearing by all interested persons;

(3) entry of written findings of fact and conclusions of law.

(G) Every hearing in an administrative proceeding under this chapter is public unless the administrator grants a request joined in by all the respondents that the hearing be conducted privately.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-360. Judicial review.

(A) A person aggrieved by a final order of the administrator may obtain a review of the order in court by filing, within sixty days after the entry of the order, a written petition requesting the order be modified or set aside in whole or in part. A copy of the petition for review must be served upon the administrator.

(B) Upon the filing of a petition for review, except where the taking of additional evidence is ordered by the court pursuant to subsection (E) or (F), the court shall have exclusive jurisdiction of the matter, and the administrator may not modify or set aside the order, in whole or in part.

(C) The filing of a petition for review under subsection (A), unless specifically ordered by the court, does not operate as a stay of the administrator's order, and the administrator may enforce or ask the court to enforce the order pending the outcome of the review proceedings.

(D) Upon receipt of the petition for review, the administrator shall certify and file in the court a copy of the order and the transcript or record of the evidence upon which it was based. If the order became final by operation of law under Section 39-73-355(D), the administrator shall certify and file in court the summary order and evidence of its source upon the parties to it and an affidavit certifying that no hearing has been held and the order became final pursuant to Section 39-73-355(D).

(E) If the aggrieved party or the administrator applies to the court for leave to adduce additional evidence and shows to the satisfaction of the court there were reasonable grounds for failure to adduce the evidence in the hearing before the administrator or other good cause, the court may order the additional evidence to be taken by the administrator under conditions the court considers proper.

(F) If new evidence is ordered taken by the court, the administrator may modify the findings and order by reason of the additional evidence and shall file in the court the additional evidence with modified or new findings or order.

(G) The court shall review the petition based upon the original record before the administrator as amended under subsections (E) and (F). The findings of the administrator as to the facts, if supported by competent, material, and substantive evidence, are conclusive. Based upon this review, the court may affirm, modify, enforce, or set aside the order, in whole or in part.

(H) The judgment of the court is subject to review by the court.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-365. Burden of proof as to exemptions.

It is not necessary to negate the exemptions of this chapter in a complaint, information, indictment, a writ, or a proceeding brought under this chapter. The burden of proof of the exemption is upon the party claiming it.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).



SECTION 39-73-370. Defense, in case based on failure to make physical delivery, of factors beyond seller's control, where delivery completed within reasonable time.

It is a defense in a complaint, information, indictment, a writ, or a proceeding brought under this chapter alleging a violation of Section 39-73-20 based solely on the failure in an individual case to make physical delivery within the applicable time under Section 39-73-10(5) or Section 39-73-40(A)(2) if:

(1) failure to make physical delivery was due solely to factors beyond the control of the seller, the seller's officers, directors, partners, agents, servants, or employees, persons occupying a similar status or performing similar functions, persons who directly or indirectly control or are controlled by the seller, or the seller's affiliates, subsidiaries, or successors;

(2) physical delivery was completed within a reasonable time under the applicable circumstances.

HISTORY: 1993 Act No. 68, Section 1, eff 200 days after approval (approved May 14, 1993).






CHAPTER 75 - REGROOVED AND REGROOVABLE TIRES

SECTION 39-75-10. Definitions.

As used in this chapter, the term:

(1) "Regroovable tire" means a tire, either original tread or retread, designed and constructed with sufficient tread material to permit renewal of the tread pattern or the generation of a new tread pattern in a manner which conforms to this chapter.

(2) "Regrooved tire" means a tire, either original tread or retread, on which the tread pattern has been renewed or a new tread has been produced by cutting into the tread of a worn tire to a depth equal to or deeper than the molded original groove depth.

HISTORY: 2000 Act No. 300, Section 1, eff May 26, 2000.



SECTION 39-75-20. Requirements applicable to sale of regrooved or regroovable tires.

(A) Except as permitted in subsection (B) of this section, a person shall not sell, offer for sale, or introduce or deliver for introduction into commerce regrooved tires produced by removing rubber from the surface of a worn tire tread to generate a new tread pattern. A person who regrooves tires and leases them to owners or operators of motor vehicles and a person who regrooves his own tires for use on motor vehicles is considered to be a person delivering for introduction into commerce within the meaning of this section.

(B) A regrooved tire may be sold, offered for sale, or introduced for sale or delivered for introduction into commerce only if it conforms to each of the following requirements:

(1) The tire being regrooved is a regroovable tire.

(2) After regrooving, cord material below the grooves must have a protective covering of tread material at least 3/32 -inch thick.

(3) After regrooving, the new grooves generated into the tread material and residual original molded tread groove which is at or below the new regrooved depth must have a minimum of ninety linear inches of tread edges for each linear foot of the circumference.

(4) After regrooving, the new groove width generated into the tread material must be a minimum of 3/16 -inch and a maximum of 5/16 -inch.

(5) After regrooving, all new grooves cut into the tread must provide unobstructed fluid escape passages.

(6) After regrooving, the tire must not contain any of the following defects, as determined by a visual examination of the tire either mounted on the rim or dismounted:

(a) cracking which extends to the fabric;

(b) groove cracks or wear extending to the fabric; or

(c) evidence of ply, tread, or sidewall separation.

(7) If the tire is siped by cutting the tread surface without removing rubber, the tire cord material may not be damaged as a result of the siping process, and a sipe may not be deeper than the original or retread groove depth.

(C) A person shall not sell, offer for sale, or introduce for sale or deliver for introduction into commerce a regroovable tire that has been siped by cutting the tread surface without removing rubber if the tire cord material is damaged as a result of the siping process, or if the tire is siped deeper than the original or retread groove depth.

HISTORY: 2000 Act No. 300, Section 1, eff May 26, 2000.



SECTION 39-75-30. Labeling of tire designed for regrooving.

A tire designed and constructed for regrooving shall be labeled on one sidewall with the word "REGROOVABLE".

HISTORY: 2000 Act No. 300, Section 1, eff May 26, 2000.



SECTION 39-75-40. Applicability of chapter.

This chapter does not apply to regrooved or regroovable tires intended solely for export outside the United States, which tires must be labeled or tagged for export; nor does it apply to tires intended solely for agricultural use or for off the road industrial use.

HISTORY: 2000 Act No. 300, Section 1, eff May 26, 2000.



SECTION 39-75-50. Sale of nonconforming tires; penalty.

Any person who knowingly sells, offers for sale, or delivers for introduction into this State regrooved tires not in conformity with this chapter is guilty of a misdemeanor and, upon conviction, shall be imprisoned not more than one year or fined not more than five thousand dollars, or both.

HISTORY: 2000 Act No. 300, Section 1, eff May 26, 2000.









Title 40 - Professions and Occupations

CHAPTER 1 - PROFESSIONS AND OCCUPATIONS

SECTION 40-1-10. Extent of regulation.

(A) The right of a person to engage in a lawful profession, trade, or occupation of choice is clearly protected by both the Constitution of the United States and the Constitution of the State of South Carolina. The State cannot abridge this right except as a reasonable exercise of its police powers when it is clearly found that abridgement is necessary for the preservation of the health, safety, and welfare of the public.

(B) No statute or regulation may be imposed under this article upon a profession or occupation except for the exclusive purpose of protecting the public interest when the:

(1) unregulated practice of the profession or occupation can harm or endanger the health, safety, or welfare of the public and the potential for harm is recognizable and not remote or dependent upon tenuous argument;

(2) practice of the profession or occupation has inherent qualities peculiar to it that distinguish it from ordinary work or labor;

(3) practice of the profession or occupation requires specialized skill or training and the public needs and will benefit by assurances of initial and continuing professional and occupational ability; and

(4) public is not effectively protected by other means.

(C) If the General Assembly determines that a particular profession or occupation should be regulated or that a different degree of regulation should be imposed on the regulated profession or occupation, it shall consider the following degrees of regulation in the order provided and only shall regulate the profession or occupation to the degree necessary to fulfill the need for regulation:

(1) If existing common law and statutory causes of civil action or criminal prohibitions are not sufficient to eradicate existing harm or prevent potential harm, the General Assembly first may consider making statutory changes to provide stricter causes for civil action and criminal prosecution.

(2) If it is necessary to determine the impact of the operation of a profession or occupation on the public, the General Assembly may consider implementing a system of registration.

(3) If the public requires a substantial basis for relying on the professional services of the practitioner, the General Assembly may consider implementing a system of certification.

(4) If adequate regulation cannot be achieved by means less than licensing, the General Assembly may establish licensing procedures.

(D) In determining the proper degree of regulation, if any, the General Assembly shall determine:

(1) whether the practitioner, if unregulated, performs a service to individuals involving a hazard to the public health, safety, or welfare;

(2) what the opinion of a substantial portion of the people who do not practice the particular profession, trade, or occupation is on the need for regulation;

(3) the number of states which have regulatory provisions similar to those proposed;

(4) whether there is sufficient demand for the service for which there is no regulated substitute, and this service is required by a substantial portion of the population;

(5) whether the profession or occupation requires high standards of public responsibility, character, and performance of each individual engaged in the profession or occupation, as evidenced by established and published codes of ethics;

(6) whether the profession or occupation requires such skill that the public generally is not qualified to select a competent practitioner without some assurance that the practitioner has met minimum qualifications;

(7) whether the professional or occupational associations do not adequately protect the public from incompetent, unscrupulous, or irresponsible members of the profession or occupation;

(8) whether current laws which pertain to public health, safety, and welfare generally are ineffective or inadequate;

(9) whether the characteristics of the profession or occupation make it impractical or impossible to prohibit those practices of the profession or occupation which are detrimental to the public health, safety, and welfare;

(10) whether the practitioner performs a service for others which may have a detrimental effect on third parties relying on the expert knowledge of the practitioner.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-20. Definitions.

As used in this title unless the context requires a different meaning:

(1) "Administrator" means the individual to whom the director has delegated authority to administer the programs of a specific board or of a professional or occupational group for which the department has regulatory authority or has delegated authority to administer the programs of a specific board;

(2) "Authorization to practice" or "Practice authorization" means the approval to practice the specified profession, engage in the specified occupation, or use a title protected under this article, which has been granted by the applicable board. This authorization is granted in the form of a license, permit, certification, or registration;

(3) "Board" or "Commission" means the group of individuals charged by law with the responsibility of licensing or otherwise regulating an occupation or profession within the State. Except as otherwise indicated, "board" is used in this article to refer to both boards and commissions;

(4) "Department" means the Department of Labor, Licensing and Regulation;

(5) "Director" means the Director of the Department of Labor, Licensing and Regulation or the director's official designee;

(6) "Licensee" means a person granted an authorization to practice pursuant to this article and refers to a person holding a license, permit, certification, or registration granted pursuant to this article;

(7) "Licensing act" means the individual statute or regulations, or both, of each regulated profession or occupation which include, but are not limited to, board governance, the qualifications and requirements for authorization to practice, prohibitions, and disciplinary procedures;

(8) "Person" means an individual, partnership, or corporation;

(9) "Profession" or "occupation" means a profession or occupation regulated or administered, or both, by the department pursuant to this article.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-30. Authorization to practice.

It is unlawful for a person to engage in a profession or occupation regulated by a board or commission administered by the Department of Labor, Licensing and Regulation without holding a valid authorization to practice as required by statute or regulation.

An authorization to practice issued pursuant to this title is valid for up to two years and is renewable on renewal dates as established by the Director of Labor, Licensing and Regulation with the consent of each applicable regulatory board.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-40. Purpose of division; domain.

(A) The purpose of the Division of Professional and Occupational Licensing, South Carolina Department of Labor, Licensing and Regulation, is to protect the public through the regulation of professional and occupational licensees and the administration of boards charged with the regulation of professional and occupational practitioners.

(B) The following boards and the professions and occupations they license or otherwise regulate must be administered by the Department of Labor, Licensing and Regulation pursuant to this article:

Board of Accountancy

Board of Architectural Examiners

Athletic Commission

Auctioneers Commission

Board of Barber Examiners

Accessibility Committee of the Building Codes Council

Building Code Council

Board of Chiropractic Examiners

Contractors' Licensing Board

Board of Cosmetology

Board of Dentistry

Engineers and Land Surveyors Board

Environmental Certification Board

Board of Registration for Foresters

Board of Funeral Service

Board of Registration for Geologists

Manufactured Housing Board

Board of Medical Examiners

Modular Buildings Board of Appeals

Board of Nursing

Long Term Health Care Administrators Board

Board of Occupational Therapy

Board of Examiners in Opticianry

Board of Examiners in Optometry

Board of Pharmacy

Board of Physical Therapy Examiners

Pilotage Commission

Board of Podiatry Examiners

Board of Examiners for Licensure of Professional Counselors and Marital and Family Therapists

Board of Examiners in Psychology

Board of Pyrotechnic Safety

Real Estate Appraisers Board

Real Estate Commission

Residential Builders Commission

Board of Social Work Examiners

Board of Examiners in Speech-Language Pathology and Audiology

Board of Veterinary Medical Examiners

(C) Each regulatory board within the department is a separate board.

(D) The Department of Labor, Licensing and Regulation is a member of the Governor's executive cabinet and must be headed by a director who must be appointed by the Governor with the advice and consent of the Senate, subject to removal from office by the Governor pursuant to Section 1-3-240(B). The director shall supervise the department under the direction and control of the Governor and shall exercise other powers and perform other duties as the Governor requires.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-45. Public and consumer members of boards and panels.

The department, in consultation with currently serving board members, the Office of the Governor, members of professional and industry associations, and the general public shall encourage public and consumer membership and participation on all boards and panels associated with the department. Public and consumer membership may not include current or former, active or inactive members of the profession or occupation being regulated. Public and consumer members have the same rights and responsibilities as professionally or occupationally-related board members and shall participate fully in all discussions, deliberations, decisions, and votes of the board or panel on which they serve unless otherwise prohibited by statute or regulation.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-50. Authority of department; record of board proceedings; roster of licensees; fee structures.

(A) The department is responsible for all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities of the boards and commissions enumerated in Section 40-1-40.

The director shall employ and supervise personnel necessary to effectuate the provisions of this article for each board provided for in Section 40-1-40. When hiring a person charged with evaluating or administering professional qualifications or licensing standards, the director must select from a list of three candidates submitted by the appropriate licensing board. However, a candidate whose name is submitted to the director must be chosen from a list of all candidates found to be qualified by the Human Management Office of the department. The authority to remove an employee of the department is vested with the Director of the Department of Labor, Licensing and Regulation.

The director shall establish compensation for personnel assigned to the boards as the director considers necessary and appropriate for the administration of this article. Compensation and necessary expenses incurred in the performance of duties by personnel assigned to the board must be paid as an expense of the board in the administration of this article.

The director shall enter into contracts and agreements the director considers necessary or incidental to carry out the provisions of this article to provide for all services required by each board.

Board members must be compensated for their services at the usual rate for mileage, subsistence, and per diem as provided by law for members of state boards, committees, and commissions and may be reimbursed for actual and necessary expenses incurred in connection with and as a result of their work as members of the board. The director, within the limits set by the Comptroller General, shall establish reimbursement standards for travel and other expenses incurred by a board member in the performance of the board member's official duties. Compensation and reimbursements paid to board members under this subsection must be paid as an expense of the board in the administration of this article and the board's chapter and must be paid from the fees received by the board pursuant to the provisions of this article or in a manner prescribed by the Department of Labor, Licensing and Regulation.

The director shall maintain a separate account for funds collected on behalf of a board and shall indicate the expenses allotted to the board. The director shall adjust fees for revenue-funded boards in accordance with Section 40-1-50 (D).

The director annually shall prepare a report to the Governor and the General Assembly indicating those regulated trades, occupations, and professions that do not meet the spirit and intent of Section 40-1-10.

The director may perform any additional administrative functions requested by the boards.

(B) The department shall keep a record of the proceedings of each board and shall maintain a registry of all applications for licensure, permitting, certification, and registration. The registry shall include the name, age, and last known address of each applicant, the place of business of the applicant, the education, experience, and other qualifications of the applicant, type of examination required, whether or not an authorization to practice was granted, the date of the action of the department, and other information considered necessary by the board.

Except as otherwise required by law, the record of a board's proceedings and its registry of applicants must be open to public inspection, and a copy of the registry must be provided upon request and payment of a fee.

Records of a board and its registry are prima facie evidence of its proceedings, and a copy certified by the administrator or the director under seal is admissible as evidence with the same force and effect as the original.

(C) The department may prepare and publish a roster for each respective board containing the names and places of business of persons licensed under this article. A copy of the roster must be provided upon request and upon payment of a fee which may not exceed the cost of printing and distribution of the roster.

(D) Initial fees for revenue-funded boards must be established by each board and shall serve as the base for necessary administrative adjustments. Each board, on at least a biennial basis, shall provide the director with a statement of anticipated expenditures, program changes, and other information as may be used in determining fees for the next biennial period.

Fees for revenue-funded boards must be assessed, collected, and adjusted on behalf of each board by the department in accordance with this article. Fees may be adjusted biennially to ensure that they are sufficient but not excessive to cover expenses including the total of the direct and indirect costs to the State for the operations of each respective board. Fees must be deposited in accounts established for each respective board.

The following steps must be used in the development and analysis of fee structures:

(1) Determine current financial position of the program. Each month, the department's administrative section shall prepare statements reflecting monthly revenue collection activity and related program expenses for each board program. The financial standing of a board program must be reviewed each biennium for boards that renew biennially, annually for boards that renew on an annual basis, and more frequently if indicators evidence a significant financial fluctuation of more than ten percent variance between a program's revenue and related expenses;

(2) Project future activity and related costs of the program. By reviewing historical volume information and adjusting trends to reflect changes in the industry, changes in the program, indicators from the board members to the staff, and general economic indicators, project program activity including, but not limited to, renewals and new applicants for the upcoming two to three years. Based on these population projections, forecast program revenues using the current fee structure. With input from the board and the staff, analyze related program direct board costs for the upcoming two to three years, based on historical trends, changes in program requirements, changes to expenditure centers, and changes in staffing requirements. To these direct costs, add the program's proportionate share of other related costs of the program including, but not limited to, administration of exams, agency administration, and information systems to arrive at the total program cost;

(3) Determine the projected financial position of the program, propose changes where necessary, and compare the total projected revenue at the current fees to the total projected costs of the program over the next two to three years. If the current fees and the projected program activity do not support the projected program's expenses, develop alternative fee structures which would ensure the program's continuing financial stability as required by law;

(4) Present findings to the director and staff for discussion, revision, evaluation, and adoption. While developing fee analyses, maintain communications with staff and agency management to ensure all necessary factors are evaluated and cost savings, efficiencies, and alternative cost reduction scenarios are pursued. Present fee analyses to board staff and management for discussion and revision where necessary. Propose alternatives to the director for consideration when preparing to adopt proposed fee schedules to achieve a structure sufficient to support the program.

Fees for a board funded by general appropriations must be set by the General Assembly and deposited into the general fund. All fees are nonrefundable.

(E) Where appropriate, the director shall adopt the necessary procedures to implement the biennial renewal of authorizations to practice in a manner as to ensure that the number of renewals is reasonably evenly distributed throughout each two-year period. During any transition, fees must be proportionate to the biennial fee.

(F) A board may elect to delegate to the department the authority to issue an authorization to practice to an applicant whose proof of qualifications falls within established guidelines set by the board.

A board may elect to delegate to the department the authority to deny an authorization to practice to an applicant who has committed an act that would be grounds for disciplinary action under this article or the licensing act of the board, who has failed to comply with a final order of a board, or who has failed to demonstrate the basic qualifications or standards for practice authorization contained in the board's licensing act. The applicant may appeal the denial to the board which has final regulatory decision-making authority for reconsideration. The board may uphold the denial, order issuance of the authorization to practice, or order issuance of the authorization to practice upon conditions set by the board. If the administrative decision is upheld, the applicant may reapply at the end of a twelve-month period.

(G) The department shall suspend the practice authorization issued by a board administered by this article to a person who submits a check, money draft, or similar instrument for payment of a fee which is not honored by the financial institution named. The suspension becomes effective ten days following delivery by certified mail of written notice of the dishonor and the impending suspension to the person's address. Upon notification of suspension, the person may reinstate the authorization to practice upon payment of the fee and penalties required under statute or regulation. This suspension is exempt from the Administrative Procedures Act.

(H) The department shall revoke the authorization to practice of a person found to be in violation of the Family Independence Act as it relates to child support enforcement requirements.

(I) The department may prepare an annual report for submission to the Governor.

It is the duty of the director to notify and seek approval of the board or commission at least thirty days in advance of filing with Legislative Council as required by Section 1-23-30 of any proposed changes in any rules or regulations which may affect the practice or service of the respective licensing board or commission.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-60. Officers of boards; meetings.

(A) A board annually shall elect from among its members a chairman, vice-chairman, and other officers as the board determines necessary. The board shall adopt rules and procedures reasonably necessary for the performance of its duties and the governance of its operations and proceedings.

(B) A board shall meet at least two times a year and at other times upon the call of the chairman or a majority of the board.

(C) A majority of the members of a board constitutes a quorum; however, if there is a vacancy on the board, a majority of the members serving constitutes a quorum.

(D) A board member is required to attend meetings or to provide proper notice and justification of inability to do so. Unexcused absences from meetings may result in removal from the board as provided for in Section 1-3-240.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-70. Powers and duties of boards.

The powers and duties of regulatory boards include, but are not limited to:

(1) determining the eligibility of applicants for examination and licensure;

(2) examining applicants for licensure including, but not limited to:

(a) prescribing the subjects, character, and manner of licensing examinations;

(b) preparing, administering, and grading the examination or assisting in the selection of a contractor for the preparation, administration, or grading of the examination;

(3) establishing criteria for issuing, renewing, and reactivating the authorizations to practice of qualified applicants, including the issuance of active or permanent, temporary, limited, and inactive licenses, or other categories as may be created;

(4) adopting a code of professional ethics appropriate to the profession or occupation which it licenses or regulates;

(5) evaluating and approving continuing education course hours and programs;

(6) conducting hearings on alleged violations of this article and regulations promulgated under this article;

(7) resolving consumer complaints, where appropriate and possible;

(8) disciplining persons licensed under this article in a manner provided for in this article;

(9) promulgating regulations which have been submitted to the director, at least thirty days in advance of filing with Legislative Council as required by Section 1-23-30.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-80. Investigations.

(A) If the director has reason to believe that a person has violated a provision of this article or a regulation promulgated under this article or the licensing act or regulation of a board or that a licensee has become unfit to practice the profession or occupation or if a person files a written complaint with the board or the director charging a person with the violation of a provision of this article or a regulation promulgated under this article, the director may initiate an investigation.

(B) In conducting the investigation, the director may subpoena witnesses, compel their attendance, take evidence, and require the production of any matter which is relevant to the investigation including, but not limited to, the existence, description, nature, custody, condition, and location of books, documents, or other tangible items and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of material evidence. Upon failure to obey a subpoena or to answer questions propounded by the director, the director may apply to an administrative law judge for an order requiring the person to comply.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-90. Disciplinary action proceedings.

(A) The results of an investigation must be presented to the board. If from these results it appears that a violation has occurred or that a licensee has become unfit to practice the profession or occupation, the board, in accordance with the Administrative Procedures Act, may take disciplinary action authorized by Section 40-1-120. No disciplinary action may be taken unless the matter is presented to and voted upon by the board. The board may designate a hearing officer or hearing panel to conduct hearings or take other action as may be necessary under this section.

(B) For the purpose of a proceeding under this article, the department may administer oaths and issue subpoenas for the attendance and testimony of witnesses and the production and examination of books, papers, and records on behalf of the board or, upon request, on behalf of a party to the case. Upon failure to obey a subpoena or to answer questions propounded by the board or its hearing officer or panel, the board may apply to an administrative law judge for an order requiring the person to comply with the subpoena.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-100. Equitable relief; immunity.

(A) When the board has reason to believe that a person is violating or intends to violate a provision of this article or a regulation promulgated under this article, in addition to all other remedies, it may order the person immediately to cease and desist from engaging in the conduct. If the person is practicing a profession or occupation without being licensed under this article, is violating a board order, a provision of this article, or a regulation promulgated under this article, the board also may apply, in accordance with the rules of the Administrative Law Court, to an administrative law judge for a temporary restraining order.

No board member or the Director of the Department of Labor, Licensing and Regulation or another employee of the department may be held liable for damages resulting from a wrongful temporary restraining order.

(B) The board may seek from an administrative law judge other equitable relief to enjoin the violation or intended violation of this article or a regulation promulgated under this article.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-110. Additional grounds for disciplinary action.

In addition to other grounds contained in this article and the respective board's chapter:

(1) A board may cancel, fine, suspend, revoke, or restrict the authorization to practice of an individual who:

(a) used a false, fraudulent, or forged statement or document or committed a fraudulent, deceitful, or dishonest act or omitted a material fact in obtaining licensure under this article;

(b) has had a license to practice a regulated profession or occupation in another state or jurisdiction canceled, revoked, or suspended or who has otherwise been disciplined;

(c) has intentionally or knowingly, directly or indirectly, violated or has aided or abetted in the violation or conspiracy to violate this article or a regulation promulgated under this article;

(d) has intentionally used a fraudulent statement in a document connected with the practice of the individual's profession or occupation;

(e) has obtained fees or assisted in obtaining fees under fraudulent circumstances;

(f) has committed a dishonorable, unethical, or unprofessional act that is likely to deceive, defraud, or harm the public;

(g) lacks the professional or ethical competence to practice the profession or occupation;

(h) has been convicted of or has pled guilty to or nolo contendere to a felony or a crime involving drugs or moral turpitude;

(i) has practiced the profession or occupation while under the influence of alcohol or drugs or uses alcohol or drugs to such a degree as to render him unfit to practice his profession or occupation;

(j) has sustained a physical or mental disability which renders further practice dangerous to the public;

(k) violates a provision of this article or of a regulation promulgated under this article;

(l) violates the code of professional ethics adopted by the applicable licensing board for the regulated profession or occupation or adopted by the department with the advice of the advisory panel for the professions and occupations it directly regulates.

Each incident is considered a separate violation.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-115. Term of board jurisdiction.

A board has jurisdiction over the actions committed or omitted by current and former licensees during the entire period of licensure. The board has jurisdiction to act on any matter which arises during the practice authorization period.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-120. Sanctions.

(A) Upon a determination by a board that one or more of the grounds for discipline exists, in addition to the actions the board is authorized to take pursuant to its respective licensing act, the board may:

(1) issue a public reprimand;

(2) impose a fine not to exceed five hundred dollars unless otherwise specified by statute or regulation of the board;

(3) place a licensee on probation or restrict or suspend the individual's license for a definite or indefinite time and prescribe conditions to be met during probation, restriction, or suspension including, but not limited to, satisfactory completion of additional education, of a supervisory period, or of continuing education programs;

(4) permanently revoke the license.

(B) A decision by a board to discipline a licensee as authorized under this section must be by a majority vote of the total membership of the board serving at the time the vote is taken.

(C) A final order of a board disciplining a licensee under this section is public information.

(D) Upon a determination by a board that discipline is not appropriate, the board may issue a nondisciplinary letter of caution.

(E) A board may establish a procedure to allow a licensee who has been issued a public reprimand to petition the board for expungement of the reprimand from the licensee's record.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-130. Board's authority to sanction.

A board may deny an authorization to practice to an applicant who has committed an act that would be grounds for disciplinary action under this article or the licensing act of the respective board. A board must deny authorization to practice to an applicant who has failed to demonstrate the qualifications or standards for licensure contained in the respective board's licensing act. The applicant shall demonstrate to the satisfaction of the board that the applicant meets all the requirements for the issuance of a license.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-140. Effect of prior criminal convictions.

A person may not be refused an authorization to practice, pursue, or engage in a regulated profession or occupation solely because of a prior criminal conviction unless the criminal conviction directly relates to the profession or occupation for which the authorization to practice is sought. However, a board may refuse an authorization to practice if, based upon all information available, including the applicant's record of prior convictions, it finds that the applicant is unfit or unsuited to engage in the profession or occupation.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-150. Voluntary surrender of authorization to practice.

A licensee who is under investigation for a violation provided for in Section 40-1-110 or the licensing act of the applicable board for which disciplinary action may be taken may voluntarily surrender authorization to practice to the board. The voluntary surrender invalidates the authorization to practice at the time of its relinquishment, and no person whose authorization to practice is surrendered voluntarily may practice the profession or occupation unless the board, by a majority vote, reinstates the license. A person practicing a regulated profession or occupation during the period of voluntary surrender is considered an illegal practitioner and is subject to the penalties provided by this article. The surrender of an authorization to practice may not be considered an admission of guilt in a proceeding under this article and does not preclude the board from taking disciplinary action against the licensee as provided for in this article or the board's licensing act including, but not limited to, imposing conditions that must be met before the board reinstates the license.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-160. Appeal.

A person aggrieved by a final action of a board may appeal the decision to the Administrative Law Court in accordance with the Administrative Procedures Act and the rules of the Administrative Law Court. Service of a petition requesting a review does not stay the board's decision pending completion of the appellate process.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-170. Costs of investigation and prosecution.

(A) In an order issued in resolution of a disciplinary proceeding before a board, a licensee found in violation of the applicable licensing act may be directed to pay a sum not to exceed the reasonable costs of the investigation and prosecution of the case in addition to other sanctions.

(B) A certified copy of the actual costs, or a good faith estimate of costs where actual costs are not available, signed by the director, or the director's designee, is prima facie evidence of reasonable costs.

(C) Failure to make timely payment in accordance with the order results in the collection of costs in accordance with Section 40-1-180.

(D) The board may conditionally renew or reinstate for a maximum of one year the license of an individual who demonstrates financial hardship and who enters into a formal agreement to reimburse the board within that one-year period for the unpaid costs.

(E) This section does not apply to a regulated profession or occupation if a specific provision in the applicable licensing act provides for recovery of costs in an administrative disciplinary proceeding.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-180. Failure to pay costs or fines; remittance of funds collected.

(A) All costs and fines imposed pursuant to this article and the respective boards' licensing acts are due and payable immediately upon imposition or at the time indicated by final order of the board. Unless the costs and fines are paid within sixty days after the order becomes final, the order becomes a judgment and may be filed and executed upon in the same manner as a judgment in the court of common pleas, and the board may collect costs and attorneys' fees incurred in executing the judgment. Interest at the legal rate accrues on the amount due from the date imposed until the date paid.

(B) All fines and costs collected under this section must be remitted by the department to the State Treasurer and deposited in a special fund established for the department to defray the administrative costs associated with investigations and hearings under this article.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-190. Privileged communications.

(A) A communication, whether oral or written, made by or on behalf of a person, to the director or board or a person designated by the director or board to investigate or hear matters relating to discipline of a licensee, whether by way of complaint or testimony, is privileged and no action or proceeding, civil or criminal, may be brought against the person, by or on whose behalf the communication is made, except upon proof that the communication was made with malice.

(B) Nothing in this article may be construed as prohibiting the respondent or the respondent's legal counsel from exercising the respondent's constitutional right of due process under the law or as prohibiting the respondent from normal access to the charges and evidence filed against the respondent as part of due process under the law.

(C) Notwithstanding the provisions of this section, a final order of a board disciplining a licensee is public information as provided for in Section 40-1-120.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-200. Unlawful practice.

A person who practices or offers to practice a regulated profession or occupation in this State in violation of this article or who knowingly submits false information for the purpose of obtaining a license is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than one year or fined not more than fifty thousand dollars.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-210. Civil proceedings before Administrative Law Court.

The department, in addition to instituting a criminal proceeding, may institute a civil action through the Administrative Law Court, in the name of the State, for injunctive relief against a person violating this article, a regulation promulgated under this article, or an order of the board. For each violation the administrative law judge may impose a fine of no more than ten thousand dollars.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-220. Severability.

If a provision of this article or the application of a provision of this article to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this statute which can be given effect without the invalid provision or application, and to this end the provisions of this statute are severable.

HISTORY: 1996 Act No. 453, Section 2.



SECTION 40-1-610. Continuing education exemption.

A person whose profession or occupation is regulated by this title is exempt from completing continuing education requirements for his profession or occupation while serving on active military duty.

HISTORY: 2013 Act No. 45, Section 3, eff June 7, 2013.



SECTION 40-1-620. License fee exemption.

A person whose profession or occupation is regulated by this title may not be assessed, and is exempt from being required to pay, a license fee for his profession or occupation for a calendar year in which he serves any period of active military duty.

HISTORY: 2013 Act No. 45, Section 3, eff June 7, 2013.



SECTION 40-1-630. Temporary professional licenses; application.

(A) A board or commission that regulates the licensure of a profession or occupation under Title 40 may issue a temporary professional license for a profession or occupation it regulates to the spouse of an active duty member of the United States Armed Forces if the member is assigned to a duty station in this State pursuant to the official active duty military orders of the member.

(B)(1) A person seeking a temporary professional license under subsection (A) shall submit an application to the board or commission from which it is seeking the temporary license on forms the board or commission shall create and provide. In addition to general personal information about the applicant, the application must include proof that the:

(a) applicant is married to a member of the United States Armed Forces who is on active duty;

(b) applicant holds a valid license issued by another state, the District of Columbia, a possession or territory of the United States, or a foreign jurisdiction for the profession for which temporary licensure is sought;

(c) applicant holds the license in subitem (b) in "good standing" as evidenced by a certificate of good standing from the state, possession or territory of the United States, or foreign jurisdiction that issued the license;

(d)(i) applicant submitted at his expense to a fingerprint-based background check conducted by the State Law Enforcement Division to determine if the applicant has a criminal history in this State and a fingerprint-based background check conducted by the Federal Bureau of Investigation to determine if the person has other criminal history, and the official results of these checks must be provided to the board or commission to which application for temporary licensure is made; and

(ii) the provisions of this subitem only apply if a similar background check is required to obtain ordinary licensure in the profession or occupation for which temporary licensure is sought by the applicant; and

(e) spouse of the applicant is assigned to a duty station in this State pursuant to the official active duty military orders of the member.

(C) A temporary license issued under this section expires one year from the date of issue and may not be renewed.

HISTORY: 2013 Act No. 45, Section 3, eff June 7, 2013.



SECTION 40-1-640. Consideration of education, training, and experience completed by an individual as a member of the military.

(A) A professional or occupational board or commission governed by this title may accept the education, training, and experience completed by an individual as a member of the Armed Forces or Reserves of the United States, National Guard of any state, the Military Reserves of any state, or the Naval Militias of any state and apply this education, training, and experience in the manner most favorable toward satisfying the qualifications for issuance of the requested license or certification or approval for license examination in this State, subject to the receipt of evidence considered satisfactory by the board or commission.

(B) Nothing in this section may be construed to require the issuance of a license or certificate to an applicant who does not otherwise meet the stated eligibility standards, criteria, qualifications, or requirements for licensure, or certification, nor may the provisions be construed to automatically allow issuance of any license or certificate without testing or examination, without proper consideration by the licensing and examination board, or without proper verification that the applicant is not subject to pending criminal charges or disciplinary actions, has not been convicted of any offense prohibiting licensure or certification, and has no other impairment that would prohibit licensure or certification in this State.

HISTORY: 2013 Act No. 45, Section 3, eff June 7, 2013.






CHAPTER 2 - ACCOUNTANTS

SECTION 40-2-5. Purpose of chapter.

It is the policy of this State, and the purpose of this chapter, to promote the reliability of information used for guidance in financial transactions or for accounting or for assessing the financial status or performance of commercial, noncommercial, and governmental enterprises. The public interest requires that persons professing special competence in accountancy or offering assurance of the reliability or fairness of presentation of such information shall have demonstrated their qualifications, and that persons who have not demonstrated and maintained such qualifications not be permitted to represent themselves as having special competency or offering such assurance; that the conduct of persons licensed as having special competence in accountancy be regulated in all aspects of their professional work; that a public authority competent to prescribe and assess the qualifications and to regulate the conduct of licensees be established; and that the use of titles with a capacity or tendency to deceive the public of the status or competence of the persons using such titles be prohibited.

HISTORY: 2004 Act No. 289, Section 1.



SECTION 40-2-10. South Carolina Board of Accountancy created; membership; terms; filling of vacancies.

(A) There is created the South Carolina Board of Accountancy which is responsible for the administration and enforcement of this chapter. The board shall consist of nine members appointed by the Governor, all of whom must be residents of this State; five of whom must be licensed certified public accountants, two of whom must be licensed public accountants or licensed accounting practitioners, and two of whom must be members of the public who are not engaged in the practice of public accounting, have no financial interest in the profession of public accounting, and have no immediate family member in the profession of public accounting. As used in this section, "immediate family member" is defined in Section 8-13-100(18). Members are appointed for terms of four years and serve until their successors are appointed and qualify. Vacancies must be filled by the Governor for the unexpired portions of the term. The Governor shall remove a member of the board in accordance with Section 1-3-240.

(B) The board shall elect annually from among its members a chairman, a vice chairman, and a secretary. The board shall meet at least two times a year at places fixed by the chairman. Meetings of the board must be open to the public except those concerned with investigations under Sections 40-2-80 and 40-2-90 and except as necessary to protect confidential information in accordance with board regulations or state law. A majority of the board members in office constitutes a quorum at any meeting of the board. A board member shall attend meetings or provide proper notice and justification of inability to attend. Unexcused absences from meetings may result in removal from the board as provided for in Section 1-3-240.

(C) The board shall have a seal which must be judicially noticed. In any court proceeding, civil or criminal, arising out of or founded upon any provision of this chapter, copies of any records certified as true copies under the seal of the board are admissible in evidence as proving the contents of these records.

(D) All monies collected by the Department of Labor, Licensing and Regulation from fees authorized to be charged by this chapter must be received and accounted for by the Department of Labor, Licensing and Regulation and must be deposited in the State Treasury. The budget of the board must include adequate funds for the expenses of administering the provisions of this chapter, which may include, but is not limited to, the costs of conducting investigations, of taking testimony, and of procuring the attendance of witnesses before the board or its committees; all legal proceedings undertaken for the enforcement of this chapter; participation in national efforts to regulate the accounting profession, and educational and licensing programs for the benefit of the public, the licensees and their employees. Initial fees must be established by the board and shall serve as the basis for necessary adjustments in accordance with Section 40-1-50(D).

(E) The board may appoint committees or persons, to advise or assist it in the administration and enforcement of this chapter, as it sees fit.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-20. Definitions.

As used in this chapter:

(1) "AICPA" means the American Institute of Certified Public Accountants or successor organizations.

(2) "Attest" means providing the following financial statement services:

(a) an audit or other engagement to be performed in accordance with the Statements on Auditing Standards (SAS);

(b) a review of a financial statement to be performed in accordance with the Statements on Standards for Accounting and Review Services (SSARS);

(c) an examination of prospective financial information to be performed in accordance with the Statements on Standards for Attestation Engagements (SSAE); or

(d) any engagement to be performed in accordance with Public Company Accounting Oversight Board (PCAOB) Auditing Standards.

(3) "Board" means the South Carolina Board of Accountancy.

(4) "Client" means a person or entity that agrees with a licensee or licensee's employer to receive any professional service.

(5) "Compilation" means providing a service to be performed in accordance with Statements on Standards for Accounting and Review Services (SSARS) that presents in the form of financial statements, information representative of management (owners) without undertaking expression of any assurance on the statements.

(6) "Department" means the Department of Labor, Licensing and Regulation.

(7) "Direct" means the person supervised in the usual line of authority or is in a staff position reporting to the supervisor. Direct supervision means a clear-cut personal connection to the employee being supervised, marked by a firsthand knowledge and association.

(8) "Experience" means providing any type of service or advice involving the use of accounting, attest, compilation, management advisory, financial advisory, tax, or consulting skills whether gained through employment in government, industry, academia, or public practice.

(9) "Firm" means a sole proprietorship, a corporation, a partnership or any other form of organization registered under this chapter. "Firm" includes a person or persons practicing public accounting in the form of a proprietorship, partnership, limited liability partnership, limited liability company, or professional corporation or association.

(10) "License" means authorization to practice as issued under this chapter.

(11) "Licensee" means the holder of a license.

(12) "Manager" means a licensee in responsible charge of an office.

(13) "NASBA" means the National Association of State Boards of Accountancy.

(14) "Peer review" means a study, appraisal, or review of one or more aspects of the professional work of a licensee of the board or a firm registered with the board that performs attest or compilation services by a person or persons who hold certificates and who are not affiliated with the certificate holder or certified public accountant firm being reviewed.

(15) "Practice of accounting" means:

(a) Issuing a report on financial statements of a person, firm, organization, or governmental unit or offering to render or rendering any attest or compilation service. This restriction does not prohibit any act of a public official or public employee in the performance of that person's duties or prohibit the performance by a nonlicensee of other services involving the use of accounting skills, including the preparation of tax returns, management advisory services, and the preparation of financial statements without the issuance of reports on the financial statement; or

(b) using or assuming the title "Certified Public Accountant" or the abbreviation "CPA" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the person is a certified public accountant.

(16) "Professional" means arising out of or related to the specialized knowledge or skills associated with licensees.

(17) "Report", when used with reference to financial statements, means an opinion, report, or other form of language that states or implies assurance as to the reliability of a financial statement and that also includes or is accompanied by a statement or implication that the person or firm issuing it has special knowledge or competency in accounting or auditing. This statement or implication of special knowledge or competency may arise from use by the issuer of the report of names or titles indicating that the person or firm is an accountant or auditor. The term " report" includes any form of language which disclaims an opinion when the form of language is conventionally understood to imply positive assurance as to the reliability of the financial statements referred to or special competency on the part of the person or firm issuing such language, or both; and it includes any other form of language that is conventionally understood to imply such assurance or such special knowledge or competency, or both.

(18) "Resident manager" means a responsible party for a firm.

(19) "Registration" means an authorization to practice as a firm issued under this chapter.

(20) "State" means any state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, and Guam; except that "this State" means the State of South Carolina.

(21) "Substantial equivalency" is a determination by the Board of Accountancy or its designee that the education, examination, and experience requirements contained in the statutes and administrative rules of another jurisdiction are comparable to, or exceed the education, examination, and experience requirements contained in Section 40-2-245(A)(1), or that an individual licensee's education, examination, and experience qualifications are comparable to or exceed the education, examination, and experience requirements contained in Section 40-2-245(A)(2). In ascertaining substantial equivalency as used in this chapter, the board or its designee shall take into account the qualifications without regard to the sequence in which experience, education, or examination requirements were attained.

(22) "Supervision" means having jurisdiction, oversight, or authority over the practice of accounting and over the people who practice accounting.

(23) "Home office" means the location specified by the client as the address to which an attest or compilation service is directed.

(24) "Principal place of business" means the office location designated by the licensee for purposes of substantial equivalency and reciprocity.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1; 2008 Act No. 351, Sections 1, 2.



SECTION 40-2-30. Licensing or registration requirement; form for issuance of report by person other than CPA or PA; use of titles CPA and PA; exemption.

(A) It is unlawful for a person to engage in the practice of accountancy as regulated by this board without holding a valid license or registration or without qualifying for a practice privilege pursuant to Section 40-2-245.

(B) Only licensed certified public accountants or public accountants or individuals qualifying for a practice privilege pursuant to Section 40-2-245 may issue a report on financial statements of a person, firm, organization, or governmental unit or offer to render or render any attest or compilation service as defined, except as provided in Section 40-2-340. This restriction does not prohibit an act of a public official or public employee in the performance of that person's duties or prohibit the performance by any nonlicensee of other services involving the use of accounting skills, including the preparation of tax returns, management advisory services, and the preparation of financial statements without the issuance of reports on the financial statements.

(C) Persons, other than certified public accountants or public accountants, may prepare financial statements and issue nonattest transmittals or information thereon which do not purport to be in compliance with the Statements on Standards for Accounting and Review Services (SSARS). Transmittals using the following language must not be considered the unlicensed practice of accountancy:

"I (we) have prepared the accompanying (financial statements) of (name of entity) as of (time period) for the (period) then ended. This presentation is limited to preparing in the form of financial statements information that is the representation of management (owners).

I (we) have not audited or reviewed the accompanying financial statements and accordingly do not express an opinion or any other form of assurance on them."

(D) Only a person holding a valid license as a certified public accountant or qualifying for a practice privilege under Section 40-2-245 shall use or assume the title "Certified Public Accountant" or the abbreviation "CPA" or any other title, designation, words, letters, abbreviation, sign, card, or device indicating that the person is a certified public accountant.

(E) A firm may not provide attest services or assume or use the title "Certified Public Accountants", "Public Accountants" or the abbreviation "CPAs" and "PAs", or any other title, designation, words, letters, abbreviation, sign, card, or device indicating the firm is a CPA firm unless:

(1) the firm holds a valid registration issued under this chapter or is exempt from the registration requirement by operation of subsection (I);

(2) ownership of the firm is in accordance with Section 40-2-40(C) and implementing regulations promulgated by the board, unless the firm is exempt from the registration requirement by operation of subsection (I); and

(3) owners who are not certified public accountants must be permitted to use the titles "principal", "partner", "owner", "officer", "member", or "shareholder" but must not hold themselves out to be certified public accountants.

(F) A person must not assume or use the title "Public Accountant" or the abbreviation "PA" or any other title, designation, words, letters, abbreviation, sign, card, or device indicating that the person is a public accountant unless that person holds a valid registration issued under this chapter.

(G) Only a person or firm holding a valid license or registration issued under this chapter, an individual qualifying for practice privileges under Section 40-2-245, or a firm exempt from the registration requirement by operation of subsection (I) shall assume or use any title or designation likely to be confused with the titles "Certified Public Accountant" or "Public Accountant" or use a similar abbreviation likely to be confused with the abbreviations "CPA" or "PA". The title "Enrolled Agent" or "EA" may only be used by individuals designated by the Internal Revenue Service.

Persons or firms that are not licensed or registered, individuals qualifying for practice privileges under Section 40-2-245, and firms exempt from the registration requirement by operation of subsection (I) may use designations granted by national accrediting organizations so long as those designations do not imply qualification to render any attest or compilation service.

(H) This section does not apply to a person or firm holding a certification, designation, degree, or license granted in a foreign country entitling the holder to engage in the practice of public accountancy or its equivalent in that country; whose activities in this State are limited to the provision of professional services to persons or firms who are residents of, governments of, or business entities of the country in which the person holds the entitlement; who performs no attest or compilation services and who issues no reports with respect to the financial statements of any other persons, firms, or governmental units in this State; and who does not use in this State any title or designation other than the one under which the person practices in their country, followed by a translation of the title or designation into the English language, if it is in a different language, and by the name of the country.

(I)(1) Firms that do not have an office in this State, and that do not perform the services described in Section 40-2-20(2)(a) (audits), (c) (examinations), or (d) (services under PCAOB Auditing Standards) for a client having its home office in this State, may engage in the practice of accounting, without obtaining a registration pursuant to Section 40-2-40, as specified in this subsection.

(2) A firm described in subsection (I)(1) may perform services described in Section 40-2-20(2)(b) or (5) for a client having its home office in this State, may engage in the practice of accounting, as specified in this section, and may use the title "CPA" or "CPA firm" only if the firm:

(a) has the qualifications described in Section 40-2-40(C) and Section 40-2-255(C); and

(b) performs these services through an individual with practice privileges under Section 40-2-245.

(3) A firm described in subsection (I)(1) that is not subject to the requirements of subsection (I)(2) may perform other professional services within the practice of accounting while using the title "CPA" or "CPA firm" in this State only if the firm:

(a) performs these services through an individual with practice privileges under Section 40-2-245; and

(b) can lawfully do so in the state where these individuals with practice privileges have their principal place of business.

(4) Notwithstanding any other provision of this section, it is not a violation of this section for a firm that does not hold a valid permit under Section 40-2-40 and which does not have an office in this State to provide its professional services or to engage in the practice of accounting so long as it complies with the requirements of subsection (I)(2) or (3), whichever is applicable.

HISTORY: 1996 Act No. 453, Section 1; 1998 Act No. 325, Section 2; 2004 Act No. 289, Section 1; 2008 Act No. 351, Section 3.



SECTION 40-2-35. Requirements for license to practice; fulfilling education, examinations, and experience requirements.

(A) The board shall grant a license to practice as a certified public accountant to persons who make application and demonstrate:

(1) at least one hundred fifty semester hours of college education, including a baccalaureate or higher degree conferred by a college or university acceptable to the board, with the total educational program including an accounting concentration or equivalent; and

(2) a passing score on a standardized test of accounting knowledge, skills, and abilities approved by the board and comparable to the Uniform Certified Public Accountant Examination prepared by the American Institute of Certified Public Accountants; and

(3) a passing score on an examination in professional ethics as approved by the board and an affidavit by the candidate acknowledging that he or she has read the statute and regulations governing the practice of accountancy in South Carolina and subscribes both to the spirit and letter of the statute and regulations and agrees to observe them faithfully in the performance of his or her professional work; and

(4) appropriate experience, which may include:

(a) at least one year of accounting experience satisfactory to the board in public, governmental, or private employment under the direct supervision and review of a certified public accountant or public accountant licensed to practice accounting in some state or territory of the United States or the District of Columbia; or

(b) at least five years' experience teaching accounting in a college or university recognized by the board; or

(c) any combination of experience determined by the board to be substantially equivalent to the foregoing; and

(5) evidence of good moral character, which means lack of a history of dishonest or felonious acts.

(B) To meet the educational requirement as part of the one hundred fifty semester hours of education, the applicant must demonstrate successful completion of:

(1) at least thirty-six semester hours of accounting in courses that are applicable to a baccalaureate, masters, or doctoral degree and which cover financial accounting, managerial accounting, taxation, and auditing, of which at least twenty-four semester hours must be taught at the junior level or above; and

(2) at least thirty-six semester hours of business courses that are applicable to a baccalaureate, masters, or doctoral degree and which may include macro and micro economics, finance, business law, management, computer science, marketing, and accounting hours not counted in item (1).

(C) The board shall accept a transcript from a college or university accredited by the Southern Association of Colleges and Schools or another regional accrediting association having the equivalent standards or an independent senior college in South Carolina certified by the State Department of Education for teacher training, and accounting and business programs accredited by the American Assembly of Collegiate Schools of Business (AACSB) or any other accrediting agency having equivalent standards. Official transcripts signed by the college or university registrar and bearing the college or university seal must be submitted to demonstrate education and degree requirements. Photocopies of transcripts must not be accepted.

(D) An applicant may apply for examination by submitting forms approved by the board. In order for an application to be considered a completed application, all blanks and questions on the application form must be completed and answered and all applicable documentation must be attached and:

(1) the application must be accompanied by the submission of photo identification, fingerprints, or other identification information as considered necessary to ensure the integrity of the exam administration;

(2) application fees must accompany the application. Fees for the administration of the examination must recover all costs for examination administration. The fees required for each examination must be published to applicants on the application form. If a check in payment of examination fees fails to clear the bank, the application is considered incomplete and the application must be returned to the candidate;

(3) the applicant must have on record with the board official transcripts from a college or university approved by the board demonstrating successful completion of one hundred twenty semester hours credit, including:

(a) at least twenty-four semester hours of accounting in courses that are applicable to a baccalaureate, masters, or doctoral degree and which cover financial accounting, managerial accounting, taxation, and auditing; and

(b) at least twenty-four semester hours of business courses that are applicable to a baccalaureate, masters, or doctoral degree and which may include macro and micro economics, finance, business law, management, computer science, marketing, and accounting hours not counted in item (a).

(E) A candidate must pass all sections of the examination provided for in Section 40-2-35(A) in order to qualify for a certificate.

(1) Upon the implementation of a computer-based examination, a candidate may take the required test sections individually and in any order. Credit for any test section passed is valid for eighteen months from the actual date the candidate took that test section, without having to attain a minimum score on any failed test section and without regard to whether the candidate has taken other test sections.

(a) A candidate must pass all four test sections of the Uniform CPA Examination within a rolling eighteen-month period, which begins on the date that the first test section is passed. The board by regulation may provide additional time to an applicant on active military service. The board also may accommodate any hardship which results from the conditions of administration of the examination.

(b) A candidate cannot retake a failed test section in the same examination window. An examination window refers to a three-month period in which candidates have an opportunity to take the CPA examination. If all four test sections of the Uniform CPA Examination are not passed within the rolling eighteen-month period, credit for any test section passed outside the eighteen-month period expires and that test section must be retaken.

(2) A candidate may arrange to have credits for passing sections of the examination under the jurisdiction of another state or territory of the United States transferred to this State. Credits transferred for less than all sections of the examination are subject to the same conditional credit rules as if the examination had been taken in South Carolina.

(F) An applicant may demonstrate experience as follows:

(1) Experience may be gained in either full-time or part-time employment. Two thousand hours of part-time accounting experience is equivalent to one year. Experience may not accrue more rapidly than forty hours per week.

(2) The five years of teaching experience provided for in Section 40-2-35(A)(4)(b) consists of five years of full-time teaching of accounting courses at a college or university accredited by the Southern Association of Colleges and Schools or another regional accrediting association having equivalent standards or an independent senior college in South Carolina certified by the State Department of Education for teacher training.

(a) In order for teaching experience to qualify as full-time teaching, the applicant must have been employed on a full-time basis as defined by the educational institution where the experience was obtained; however, teaching less than twelve semester hours per year, or the equivalent in quarter hours, must not be considered as full-time teaching experience.

(b) Experience credit for teaching on a part-time basis qualifies on a pro rata basis based upon the number of semester hours required for full-time teaching at the educational institution where the teaching experience was obtained.

(c) Teaching experience may not accrue more rapidly than elapsed chronological time.

(d) An applicant must not be granted credit for full-time teaching completed in less than one academic year.

(e) An applicant must not be granted more than one full-time teaching year credit for teaching completed within one calendar year.

(f) Teaching experience must not be granted for teaching subjects outside the field of accounting. Subjects considered to be outside the field of accounting include, but are not limited to, business law, finance, computer applications, personnel management, economics, and statistics.

(g) Of the five years of full-time teaching experience, credit for teaching accounting principles courses or fundamental accounting (below intermediate accounting) may not exceed two full-time teaching years and the remaining three full-time teaching years' experience must be obtained in teaching courses above accounting principles.

(h) Accounting courses considered to be above accounting principles include, but are not limited to, intermediate accounting, advanced accounting, auditing, income tax, financial accounting, management accounting, and cost accounting.

(i) Experience other than public accounting experience counts only in proportion to duties which, in the opinion of the board, contribute to competence in public accounting.

(j) The board may require other information as it considers necessary to determine the acceptability of experience including, but not limited to, review of work papers and other work products, review of time records, and interviews with applicants and supervisors.

HISTORY: 2004 Act No. 289, Section 1; 2008 Act No. 351, Section 4.



SECTION 40-2-40. Grant or renewal of registration to practice as firm; qualifications for registration; changes in identities of partners or officers.

(A) The board shall grant or renew registration to practice as a firm to applicants that demonstrate their qualifications in accordance with this section.

(B)(1) The following must hold a registration issued pursuant to this section:

(a) a firm with an office in this State performing attest services as defined in Section 40-2-20(2) or engaging in the practice of accounting;

(b) a firm with an office in this State that uses the title "CPA" or "CPA firm"; or

(c) a firm that does not have an office in this State but performs attest services described in Section 40-2-20(2)(a) (audits), (c) (examinations), or (d) (services under PCAOB Auditing Standards) for a client having a home office in this State.

(2) A firm not subject to subsection (B)(1) may be exempted from the registration requirement provided for in Section 40-2-30(I).

(C) Qualifications for registration as a certified public accountant firm are as follows:

(1) A super majority, sixty-six and two-thirds percent of the ownership of the firm in terms of financial interests and voting rights must belong to certified public accountants currently licensed in some state. The noncertified public accountant owner must be actively engaged as a member of the firm or its affiliated entities in providing services to the firm's clients. Ownership by investors or commercial enterprises is prohibited.

(2) Partners, officers, shareholders, members, or managers whose principal place of business is in this State, and who perform professional services in this State, must hold a valid license issued pursuant to this section. An individual who has practice privileges under Section 40-2-245 who performs services for which a firm permit is required pursuant to Section 40-2-245(D) must not be required to obtain a license from this State pursuant to Section 40-2-35.

(3) For firms registering under subsection (B)(1)(a) or (b), there must be a designated resident manager in charge of each office in this State who must be a certified public accountant licensed in this State.

(4) Noncertified public accountant owners must not assume ultimate responsibility for any financial statement, attest, or compilation engagement.

(5) Noncertified public accountant owners shall abide by the code of professional ethics adopted pursuant to this chapter.

(6) Owners shall at all times maintain ownership equity in their own right and must be the beneficial owners of the equity capital ascribed to them. Provision must be made for the ownership to be transferred to the firm or to other qualified owners if the noncertified public accountant ceases to be actively engaged in the firm.

(D) Registration must be initially issued and renewed annually. Applications for registration must be made in such form, and in the case of applications for renewal, between such dates as the board by regulation may specify, and the board shall grant or deny any such application after filing in proper form.

(E) An applicant for initial issuance or renewal of a registration to practice pursuant to this chapter shall register each office of the firm within this State with the board and shall demonstrate that all attest and compilation services rendered in this State are under the charge of a person holding a valid license issued pursuant to this section or the corresponding provision of prior law or of some other state.

(F) The board shall charge a fee for each application for initial issuance or renewal of a registration issued pursuant to this section.

(G) An applicant for initial issuance or renewal of a registration to practice pursuant to this chapter shall list on the application all states in which the firm has applied for or holds registration and shall list any past denial, revocation, or suspension of a registration by any other state.

(H) Each holder of or applicant for a registration issued pursuant to this section shall notify the board in writing, within thirty days after its occurrence, of any change in the identities of partners, officers, shareholders, members, or managers whose principal place of business is in this State, any change in the number or location of offices within this State, any change in the identity of the licensee in charge of these offices, and any issuance, denial, revocation, or suspension of a registration by any other state.

(I) A firm that falls out of compliance with the provisions of this section due to changes in firm ownership or personnel, after receiving or renewing a permit, shall take corrective action to bring the firm back into compliance as quickly as possible. The board may grant a reasonable period of time for a firm to take this corrective action. Failure to bring the firm back into compliance within a reasonable period as defined by the board shall result in the suspension or revocation of the firm permit.

HISTORY: 1996 Act No. 453, Section 1; 2000 Act No. 274, Section 2; 2004 Act No. 289, Section 1; 2008 Act No. 351, Section 5.



SECTION 40-2-70. Powers and duties of board.

In addition to the powers and duties provided in Section 40-1-70, the board may:

(1) determine the eligibility of applicants for examination and licensure;

(2) examine applicants for licensure including, but not limited to:

(a) prescribing the subjects, character, and manner of licensing examinations;

(b) preparing, administering, and grading the examination or assisting in the selection of a contractor to prepare, administer, or grade the examination;

(c) charging, or authorizing a third party administering the examination to charge, each applicant a fee in an adequate amount to cover examination costs;

(3) establish criteria for issuing, renewing, and reactivating authorizations for qualified applicants to practice, including issuing active or permanent, temporary, limited, and inactive licenses or other categories as may be created;

(4) adopt a code of professional ethics appropriate to the profession;

(5) evaluate and approve continuing education course hours and programs;

(6) conduct hearings on alleged violations of this chapter and regulations promulgated under this chapter;

(7) participate in national efforts to regulate the accounting profession;

(8) discipline licensees or registrants in a manner provided for in this chapter;

(9) project future activity of the program based on historical trends and program requirements, including the cost of licensure and renewal, conducting investigations and proceedings, participating in national efforts to regulate the accounting profession, and providing educational programs for the benefit of the public and licensees and their employees;

(10) issue safe harbor language nonlicensees may use in connection with financial statements, transmittals, or financial information which does not purport to be in compliance with the Statements on Standards for Accounting and Review Services (SSARS);

(11) promulgate regulations that have been submitted to the director at least thirty days in advance of filing with the Legislative Council as required by Section 1-23-30, including, but not limited to, a schedule of fees for examination, licensure, and regulation;

(12) promulgate standards for peer review.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-80. Investigations of complaints or other information suggesting violations.

(A) The department, upon receipt of a complaint or other information suggesting violation of this chapter or of regulations promulgated pursuant to this chapter, shall conduct an appropriate investigation to determine whether there is probable cause to institute proceedings. An investigation under this section is not a prerequisite to conducting proceedings if a determination of probable cause can be made without investigation. In aid of investigations, the administrator of the board may issue subpoenas to compel witnesses to testify or to produce evidence, or both.

(B) The board may designate persons of appropriate competency to assist in an investigation.

(C) The results of an investigation must be presented to the board.

(D) For the purpose of an investigation under this section, the department may administer oaths and issue subpoenas for the attendance and testimony of witnesses and the production and examination of books, papers, and records on behalf of the board or, upon request, on behalf of a party to the case. Upon failure to obey a subpoena or to answer questions propounded by the board or its hearing officer or panel, the board may apply to the Administrative Law Court for an order requiring compliance with the subpoena.

(E) The testimony and documents submitted in support of the complaint or gathered in the investigation must be treated as confidential information and must not be disclosed to any person except law enforcement authorities and, to the extent necessary in order to conduct the investigation, the subject of the investigation, persons whose complaints are being investigated, and witnesses questioned in the course of the investigation.

(F) The board may review the publicly available professional work of licensees, and all professional work submitted to the State, on a general and random basis, without any requirement of a formal complaint or suspicion of impropriety. If as a result of a review the board discovers reasonable grounds for a more specific investigation, the board may proceed under subsections (A) through (E).

(G) If the department receives information indicating a possible violation of state or federal law, the department may provide that information, to the extent the department considers necessary, to the appropriate state or federal law enforcement agency or regulatory body.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-90. Report of violations to board; hearing; notice to accused licensee or registrant.

(A) If the Department of Labor, Licensing and Regulation or the board has reason to believe that a licensee or registrant has violated a provision of this chapter or a regulation promulgated pursuant to this chapter or that a licensee has become unfit to practice as a certified public accountant, a public accountant, or an accounting practitioner the department shall present its evidence to the board and the board may, in accordance with the Administrative Procedures Act, take action as authorized by law. The board may designate a hearing officer or panel to conduct hearings or take other action as may be necessary.

(B) The board shall notify the accused licensee or registrant in writing not less than thirty days before the hearing with a copy of the formal charges attached to the notice. The notice must be served personally or sent to the charged licensee or registrant by certified mail, return receipt requested, directed to his or her last mailing address furnished to the board. The post office registration receipt signed by the licensee or registrant, his or her agent, or a responsible member of his or her household or office staff, or if not accepted by the person to whom addressed, the postal authority stamp showing the notice refused, is prima facie evidence of service of the notice.

(C) The licensee or registrant has the right to be present and present evidence and argument on all issues involved, to present and to cross examine witnesses, and to be represented by counsel, at the licensee's or registrant's expense. For the purpose of these hearings, the board may require by subpoena the attendance of witnesses and the production of documents and other evidence and may administer oaths and hear testimony, either oral or documentary, for and against the accused licensee. All investigations, inquiries, and proceedings undertaken pursuant to this chapter are confidential, except as otherwise provided for.

(D) Every communication, whether oral or written, made by or on behalf of any complainant to the board or its agents or any hearing panel or member pursuant to this chapter, whether by way of complaint or testimony, is privileged against liability. No action or proceeding, civil or criminal, lies against any person by whom or on whose behalf such communication has been made, except upon proof that the communication was made with malice.

(E) Nothing contained in this section may be construed to prevent the board from making public a copy of its final order in any proceeding, as authorized or required by law.

HISTORY: 2004 Act No. 289, Section 1.



SECTION 40-2-100. Cease and desist order for conduct violating chapter; temporary restraining orders; injunctions.

(A) If the board has reason to believe that a person is violating or intends to violate a provision of this chapter or a regulation promulgated pursuant to this chapter, in addition to all other remedies, it may order the person immediately to cease and desist from engaging in the conduct. If the person is practicing accountancy without being licensed pursuant to this chapter, is violating an order of the board, a provision of this chapter, or a regulation promulgated pursuant to this chapter, the board also may apply, in accordance with the rules of the Administrative Law Court for a temporary restraining order. A board member or the Director of the Department of Labor, Licensing and Regulation or another employee of the department may not be held liable for damages resulting from a wrongful temporary restraining order.

(B) The board may seek from the Administrative Law Court other equitable relief to enjoin the violation or intended violation of this chapter or a regulation promulgated pursuant to this chapter.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-110. Revocation, suspension, or probation of licensees; revocation of registration or limitation of scope of practice of firm.

(A) After notice and hearing pursuant to the Administrative Procedures Act, the board may revoke, suspend, refuse to renew, reprimand, censure, or limit the scope of practice of a licensee and impose an administrative fine not exceeding ten thousand dollars per violation. The board also may place a licensee on probation, require a peer review as the board may specify, or require satisfactory completion of a continuing professional education program as the board may specify, all with or without terms, conditions, and limitations, for any one or more of the following reasons:

(1) conviction of a felony, or of any crime with an element of dishonesty or fraud, under the laws of the United States, of this State, or of any other state if the acts involved constitute a crime under state laws;

(2) conduct reflecting adversely upon the licensee's fitness to perform services as a licensee;

(3) use of a false, fraudulent, or forged statement or document or committal of a fraudulent, deceitful, or dishonest act or omission of a material fact in obtaining licensure pursuant to this chapter;

(4) intentional use of a false or fraudulent statement in a document connected with the practice of the individual's profession or occupation;

(5) obtaining fees or assistance in obtaining fees under fraudulent circumstances;

(6) failure to comply with established professional standards, including standards set by federal or state law or regulation;

(7) violation of the code of professional ethics adopted by the board or of the AICPA Professional Standards: Code of Professional Conduct;

(8) failure to respond to requests for information or to cooperate in investigations on behalf of the board;

(9) engagement or aid of another, intentionally or knowingly, directly or indirectly, in unlicensed practice of accounting;

(10) failure to disclose or disclaim the appropriate license status of a person or entity not holding a license but associated with financial statements;

(11) engagement in advertising or other forms of solicitation or use of a firm name in a manner that is false, misleading, deceptive, or tending to promote unsupported claims;

(12) the revocation, suspension, reprimand, or other discipline of the right to practice by the licensee in any other state or by a federal agency for a cause other than the failure to pay an annual registration fee.

(B) After notice and hearing, as provided in Section 40-2-90, the board shall revoke the registration of a firm if at any time it does not meet the requirements prescribed by Section 40-2-40 and also may revoke, suspend, refuse to renew, reprimand, censure, or limit the scope of practice of a registrant and impose an administrative fine not to exceed ten thousand dollars per violation for any of the causes enumerated in subsection (A) or for:

(1) the revocation or suspension or refusal to renew the license to practice of a member of a firm;

(2) the revocation, suspension, reprimand, or other discipline of the right to practice by the firm in any other state or by a federal agency for a cause other than the failure to pay an annual registration fee;

(3) the failure to notify the board in writing, within thirty days after its occurrence, of any revocation, suspension, reprimand, or other discipline of the right to practice by the licensee in any other state or by a federal agency.

(C) A final order of the board disciplining a licensee under this section is public information.

(D) Upon a determination by the board that discipline is not appropriate, the board may issue a nondisciplinary letter of caution.

(E) The board may establish a procedure to allow a licensee who has been issued a public reprimand to petition the board for expungement of the reprimand from the licensee's record.

(F) Licensees of this State offering or rendering services or using their "Certified Public Accountant' title in another state are subject to disciplinary action in this State for an act committed in another state for which the licensee would be subject to discipline.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-130. Denial of authorization to practice.

The board may deny an authorization to practice to an applicant who has committed an act that would be grounds for disciplinary action under this chapter. The board must deny authorization to practice to an applicant who has failed to demonstrate the qualifications or standards for licensure required by this chapter. The applicant shall demonstrate to the satisfaction of the board that the applicant meets all the requirements for the issuance of a license.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-140. Effect of prior criminal conviction on authorization to practice.

A person may not be refused an authorization to practice, pursue, or engage in accounting solely because of a prior criminal conviction unless the criminal conviction directly relates to accounting for which the authorization to practice is sought. However, the board may refuse an authorization to practice if, based upon all information available, including the applicant's record of prior convictions, the board finds that the applicant is unfit or unsuited to engage in accounting.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-150. Surrender of license to practice while under investigation for violation; reinstatement.

A licensee who is under investigation for a violation provided for in this chapter or Section 40-1-110 may voluntarily surrender his or her authorization to practice to the board. The voluntary surrender invalidates the authorization to practice at the time of its relinquishment, and no person whose authorization to practice is surrendered voluntarily may practice accountancy unless the board, by a majority vote, reinstates the license. A person practicing accountancy during the period of voluntary surrender is considered an illegal practitioner and is subject to the penalties provided by this chapter. The surrender of an authorization to practice must not be considered an admission of guilt in a proceeding under this chapter and does not preclude the board from taking disciplinary action against the licensee as provided for in this chapter including, but not limited to, imposing prerequisite conditions for board reinstatement of the license.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-160. Appeal.

A person aggrieved by a final action of the board may appeal the decision to the Administrative Law Court in accordance with the Administrative Procedures Act and the rules of the Administrative Law Court. Service of a petition requesting a review does not stay the board's decision pending completion of the appellate process.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-170. Costs of investigation and prosecution.

(A) In an order issued in resolution of a disciplinary proceeding before the board, a licensee found in violation of the applicable licensing act may be directed to pay a sum not to exceed the reasonable costs of the investigation and prosecution of the case in addition to other sanctions.

(B) A certified copy of the actual costs, or a good faith estimate of costs where actual costs are not available, signed by the director, or the director's designee, is prima facie evidence of reasonable costs.

(C) Failure to make timely payment in accordance with the order results in the collection of costs in accordance with Section 40-1-180.

(D) The board may conditionally renew or reinstate for a maximum of one year the license of an individual who demonstrates financial hardship and who enters into a formal agreement to reimburse the board within that time period for the unpaid costs.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-180. Unpaid costs become judgment.

(A) All costs and fines imposed pursuant to this chapter are due and payable immediately upon imposition or at the time indicated by final order of the board. Unless the costs and fines are paid within sixty days of the date they are due, the order becomes a judgment and may be filed and executed upon in the same manner as a judgment in the court of common pleas, and the board may collect costs and attorney's fees incurred in executing the judgment. Interest at the legal rate accrues on the amount due from the date imposed until the date paid. All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180 and subject to the collection and enforcement provisions of the Setoff Debt Collection Act.

(B) All fines and costs collected under this chapter must be remitted by the department to the State Treasurer and deposited in a special fund established for the department to defray the administrative costs associated with investigations and hearings under this chapter.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-190. Disclosure of information communicated by client; ownership of statements, records, and working papers created by licensee; furnishing copies of working papers to clients.

(A) Except by permission of the client for whom a licensee performs services or the heirs, successors, or personal representatives of a client, a licensee under this chapter must not voluntarily disclose information communicated by the client relating to and in connection with services rendered. This information is confidential. However, nothing in this chapter may be construed to prohibit the disclosure of information requiring disclosure by the standards of the public accounting profession in reporting on the examination of financial statements or to prohibit disclosures in court proceedings, investigations or proceedings under this chapter, in ethical investigations conducted by private professional organizations, in the course of peer reviews, in performing services for that client on a need to know basis by other active persons of the organization, or in the business of persons in the entity needing this information for the sole purpose of assuring quality control.

(B) Subject to the provisions of this section, all statements, records, schedules, working papers, and memoranda created by a licensee or on behalf of a registrant, incident to, or in the course of, rendering services to a client except the reports submitted by the licensee to the client and except for records that are part of the client's records, are and remain the property of the licensee in the absence of an expressed agreement between the licensee and the client to the contrary. No statement, record, schedule, working paper, or memorandum may be sold, transferred, or bequeathed without the consent of the client or the client's personal representative or assignee, to anyone other than one or more surviving partners, stockholders, members or new partners, new stockholders, or new members of the registrant, or any combined or merged firm or successor in interest to the licensee. Nothing in this section may be construed to prohibit temporary transfer of work papers or other material necessary in the course of carrying out peer reviews or as otherwise interfering with the disclosure of information pursuant to this section.

(C) A licensee shall furnish to a client or former client, upon request and reasonable notice:

(1) a copy of the licensee's working papers, to the extent that the working papers include records that would ordinarily constitute part of the client's records and are not otherwise available to the client; and

(2) accounting or other records belonging to, or obtained from or on behalf of, the client that the licensee removed from the client's premises or received for the client's account; the licensee may make and retain copies of these documents of the client when based on work completed by the licensee.

(D) Nothing in this section requires a licensee to keep paper work beyond the period prescribed in any other applicable law.

HISTORY: 1996 Act No. 453, Section 1; 1998 Act No. 325, Section 3; 2000 Act No. 274, Section 3; 2001 Act No. 92, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-200. Violations; penalty.

A person or firm who knowingly violates a provision of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned for not more than one year, or both.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-210. Cease and desist order for violation of licensing requirement; injunctions and restraining orders; penalty.

If the board believes that a person or firm has engaged, or is about to engage, in an act or practice which constitutes or will constitute a violation of Section 40-2-30, the board may issue a cease and desist order. The board may also apply to the Administrative Law Court pursuant to Section 40-1-210 for an order enjoining these acts or practices, and upon a showing by the board that the person or firm has engaged or is about to engage in these acts or practices, the division shall grant an injunction, restraining order, or other order as may be appropriate. For each violation, the Administrative Law Court may impose a fine of no more than ten thousand dollars.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-240. Licensing of persons licensed in another state.

(A) The board may issue a license to a holder of a certificate, license, or permit issued under the laws of any state or territory of the United States or the District of Columbia or any authority outside the United States upon a showing of substantially equivalent education, examination, and experience upon the condition that the applicant:

(1) received the designation, based on educational and examination standards substantially equivalent to those in effect in this State, at the time the designation was granted; and

(2) completed an experience requirement, substantially equivalent to the requirement provided for in Section 40-2-35(F), in the jurisdiction which granted the designation or has engaged in four years of professional practice, outside of this State, as a certified public accountant within the ten years immediately preceding the application; and

(3) passed a uniform qualifying examination in national standards and an examination on the laws, regulations, and code of ethical conduct in effect in this State acceptable to the board; and

(4) listed all jurisdictions, foreign and domestic, in which the applicant has applied for or holds a designation to practice public accountancy or in which any applications have been denied; and

(5) demonstrated completion of eighty hours of qualified CPE within the last two years; and

(6) filed an application and pays an annual fee sufficient to cover the cost of administering this section.

(B) Each holder of a certificate issued under this section shall notify the board in writing within thirty days after its occurrence of any issuance, denial, revocation, or suspension of a designation or commencement of a disciplinary or enforcement action by any jurisdiction.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-245. Requirements to practice if licensed out of state.

(A) An individual whose principal place of business is outside this State is presumed to have qualifications substantially equivalent to this state's requirements and may exercise all the privileges of licensees of this State without the need to obtain a license under Section 40-2-35 if the individual:

(1) holds a valid license as a certified public accountant from any state which requires, as a condition of licensure, that an individual:

(a) has at least 150 semester hours of college education including a baccalaureate or higher degree conferred by a college or university;

(b) achieves a passing grade on the Uniform Certified Public Accountant Examination; and

(c) possesses the appropriate experience pursuant to Section 40-2-35(4)(a); or

(2) holds a valid license as a certified public accountant from any state that does not meet the requirements of subsection (A)(1) but such individual's CPA qualifications are substantially equivalent to those requirements. An individual who passed the Uniform CPA Examination and holds a valid license issued by any other state before January 1, 2012, may be exempt from the education requirement in subsection (A)(1)(a) for purposes of this item.

(B) Notwithstanding any other provision of law, an individual who offers or renders professional services, whether in person or by mail, telephone, or electronic means pursuant to this section is granted practice privileges in this State and no notice, fee, or other submission may be required of the individual. The individual is subject to the requirements of subsection (C).

(C) An individual licensee or holder of a permit to practice in another state exercising the privilege afforded under this section and the firm that employs that licensee simultaneously consents, as a condition of exercising this privilege:

(1) to the personal and subject matter jurisdiction and disciplinary authority of the board;

(2) to comply with the provisions of this section and the regulations promulgated pursuant to this section;

(3) that in the event the license or permit to practice from the state of the individual's principal place of business is no longer valid, to cease offering or rendering professional services in this State individually and on behalf of a firm; and

(4) to have an administrative notice of hearing served on the board in the individual's principal state of business in any action or proceeding by this board against the licensee.

(D) An individual who qualifies for practice privileges under this section who performs any of the following services for an entity with its home office in this State may only perform these services through a firm that has obtained a registration issued under Section 40-2-40:

(1) a financial statement audit or other engagement to be performed in accordance with the Statements on Auditing Standards;

(2) an examination of prospective financial information to be performed in accordance with the Statements on Standards for Attestation Engagements; or

(3) an engagement to be performed in accordance with Public Company Accounting Oversight Board Auditing Standards.

(E) A licensee of this State offering or rendering services or using his or her CPA title in another state is subject to disciplinary action in this State for an act committed in another state for which the licensee would be subject to discipline for an act committed in the other state. The board shall investigate any complaint made by the board of accountancy of another state.

HISTORY: 2004 Act No. 289, Section 1; 2008 Act No. 351, Section 6.



SECTION 40-2-250. Renewal of licenses; reinstatement of lapsed licenses.

(A) A licensee shall file an application for renewal on or before January first of each calendar year.

(B) The application for renewal of a license must include:

(1) current information concerning practice status;

(2) a verified continuing education report;

(3) renewal fee.

(C) The verified report of continuing education must document forty hours of acceptable continuing education each calendar year. Not more than twenty percent of the required hours may be in personal development subjects. A licensee is not required to report continuing education for the year in which the initial license was obtained. The board by regulation may provide for the carryover of excess hours of continuing education not to exceed twenty hours a year. No carryover is allowed from a year in which continuing education was not required.

(D) A license not renewed on or before January first is considered revoked. Continued practice after January fifteenth must be sanctioned as unlicensed practice of accounting.

(E) Renewal applications filed or completed after January fifteenth are subject to a reinstatement fee in the amount of five hundred dollars. A person may not practice on a revoked license.

(F) A certified public accountant or public accountant whose license has lapsed or has been inactive for:

(1) fewer than three years, the license may be reinstated by applying to the board, submitting proof of completing forty continuing education units for each year the license has lapsed or has been inactive, and paying the reinstatement fee;

(2) three or more years, the license may be reinstated upon completion of six months of additional experience, and one hundred and twenty hours of continuing education;

(3) an indefinite period and has active status outside of this State may reinstate the license by submitting an application under Section 40-2-240.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-255. Renewal of registration; peer reviews.

(A) A registrant shall file an application for renewal on or before January first of each calendar year.

(B) The application for renewal of a registration shall include:

(1) current information concerning ownership;

(2) current information concerning the identity of the licensee in charge of the office;

(3) renewal fee.

(C) As a condition of renewal of registration, an applicant who engages in attest or compilation services, or both, must provide evidence of satisfactory completion of peer review no more frequently than once every three years. Peer review must be conducted in a manner as the board specifies by regulation. This review must include a verification that individuals in the firm, who are responsible for supervising attest or compilation services, or both, and who sign or authorize someone to sign the accountant's report on the financial statements on behalf of the firm, meet the competency requirements set out in the professional standards for these services and these regulations must:

(1) include reasonable provision for compliance by an applicant that can show that it has, within the preceding three years, undergone a peer review that is a satisfactory equivalent to peer review as generally required pursuant to this subsection;

(2) require, with respect to peer reviews, that they be subject to oversight by a body established or sanctioned by the board, which shall periodically report to the board on program review effectiveness under its charge and provide to the board a listing of firms that have participated in a peer review program;

(3) require, with respect to peer review, that the peer review processes be operated and that work and documents be maintained in a manner designed to preserve confidentiality of documents furnished or generated in the course of the review.

(D) A registration not renewed on or before January first is considered revoked. Continued practice after January fifteenth must be sanctioned as unlicensed practice of accounting.

HISTORY: 2004 Act No. 289, Section 1.



SECTION 40-2-270. "Emeritus" status.

(A) A licensee who is retired and does not perform or offer to perform for compensation one or more kinds of services involving the use of accounting or auditing skills, including issuance of reports on financial statements or of one or more kinds of management advisory, financial advisory, or consulting services or the preparation of tax returns or the furnishing of advice on tax matters, may apply to the board for permission to place the word "Emeritus" adjacent to the licensee's " Certified Public Accountant" title or "Public Accountant" title on any document or device on which the "Certified Public Accountant" or "Public Accountant" title appears.

(B) A license in "emeritus" status must be renewed annually with no fee required. A license in "emeritus" status may not be reinstated as an active license.

(C) A licensee holding a license in "emeritus" status may apply for licensure under Section 40-2-35 as if the licensee was a new applicant and never sat for the exam.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-330. Severability.

If a provision of this chapter or the application of a provision of this chapter to a person or entity or in any circumstances is held invalid, the remainder of the chapter and the application of the provision to others or in other circumstances must not be affected thereby.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-335. Performance according to professional standards; misleading professional or firm names.

(A) Licensed certified public accountants/public accountants performing or supervising the performance of attest or compilation services must provide those services in accordance with professional standards.

(B) A person holding a license or firm holding a registration under this chapter must not use a professional or firm name or designation that is misleading about the legal form of the firm, or about the persons who are partners, officers, members, managers, or shareholders of the firm or about any other matter; however, names of one or more former owners, partners, members, managers, or shareholders may be included in the name of a firm or its successor.

HISTORY: 2004 Act No. 289, Section 1.



SECTION 40-2-340. Disclaimer.

An accounting practitioner or firm of accounting practitioners is permitted to associate his or the firm's name with compiled financial statements as defined by Professional Standards for Accounting and Review Services, provided the following disclaimer is used:

"I (we) have compiled the accompanying balance sheet of XYZ Company as of December 31, XXXX, and the related statements of income, retained earning and cash flows for the year then ended, in accordance with statements on Standards for Accounting and Review Services issued by the American Institute of Certified Public Accountants. A compilation is limited to presenting, in the form of financial statements, information that is the representation of management (owners). I (we) have not audited or reviewed the accompanying financial statements and I am (we are) prohibited by law from expressing an opinion on them."

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-510. Persons considered to be engaged in practice.

A person, firm, or professional association not exempt under Section 40-2-530 is considered to be engaged in the practice of offering to render and rendering to the public the services which are regulated by this article if the person, firm, or professional association:

(1) offers to prospective clients in South Carolina to perform for compensation one or more of these services:

(a) the development, recording, analysis, or presentation of financial information including, but not limited to, the preparation of financial statements; or

(b) advice or assistance in regard to accounting controls, systems, and procedures; and

(2) in any manner holds himself or itself out to the public in South Carolina as skilled in one or more of the types of services described in item (1).

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-520. Unlicensed practice.

(A) No professional association, person, or partnership, other than a person or partnership holding a permit to practice issued pursuant to this article, may engage in the practice defined in Section 40-2-510 unless he or it plainly indicates on all signs, cards, letterheads, advertisements, and directories used to disclose his or its practice or business that he or it does not hold a license to practice under this article.

(B) No professional association, person, or partnership, other than a person or partnership holding a permit to practice issued pursuant to this article, may assume or use the title or designation "Accounting Practitioner" or any other title, designation, words, letters, abbreviation, sign, card, or device tending to indicate that the person is an accounting practitioner or that the partnership is composed of accounting practitioners or that the person, partnership, or professional association is authorized under this article to engage in the practice defined under Section 40-2-510.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-530. Exemptions.

Nothing contained in this article:

(1) applies to a certified public accountant or public accountant who holds a license to practice issued under the law of South Carolina and no provision of this article applies to a partnership of certified public accountants or public accountants which holds a permit to practice issued under South Carolina authority;

(2) applies to a person, firm, or professional association which plainly indicates on all signs, cards, letterheads, advertisements, and directories used to disclose his or its practice or business that he or it does not hold a license to practice under this article;

(3) prohibits a person from serving as an employee of a person, partnership, or professional association if the employee does not engage in the practice defined in Section 40-2-510 on his own account;

(4) prohibits a person, partnership, or professional association from offering to prepare or from preparing a tax return with respect to taxes imposed by a governmental authority, whether federal, state, or local, and this article does not prevent a person from advising clients in connection with tax matters;

(5) prohibits a person, partnership, or professional association holding a license or permit issued by another state, territory, or the District of Columbia, which authorizes the person, partnership, or professional association to engage in the other jurisdiction in the type of practice described in Section 40-2-510, from temporarily practicing in this State as an incident to his or its regular practice outside of this State if the temporary practice is conducted in conformity with the rules of ethical conduct promulgated by the board;

(6) applies to the affixing of the signature or name of an officer, employee, partner, or principal of an organization to a statement or report in reference to the financial affairs of the organization with wording designating the position, title, or office which he holds in the organization, and the provisions of this article do not apply to an act of a public official or public employee in the performance of his duties;

(7) applies to the offering or rendering of data processing services by mechanical or electronic means or to the offering or rendering of services in connection with the operation, sale, lease, rental, or installation of mechanical or electronic bookkeeping or data processing equipment or to the sale, lease, rental, or installation of this equipment.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-540. Authority of board.

The South Carolina Board of Accountancy shall examine, license, and discipline accounting practitioners. The board may charge a reasonable fee for examinations, not exceeding the fee charged for certified public accountants' examinations.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-550. Applicant qualifications.

In order to be eligible for licensing under this article as an accounting practitioner, an applicant may not hold another license granted under this chapter and must:

(1) not have any history of dishonest or felonious acts;

(2) be a resident of this State or have a place of business in this State, or as an employee, be regularly employed in this State;

(3) be at least eighteen years of age; and

(4) meet these requirements:

(a) pass an examination approved by the board, which is designed to test the applicant's basic knowledge of the subjects described in Section 40-2-510(1) and which may consist of parts of the examination administered to certified public accountant applicants or another examination as the board may prescribe; and

(b) have a bachelor's degree with a major in accounting as determined by the board from a four-year college or university accredited by the Southern Association of Colleges and Schools or from a college or university having equivalent standards as determined by the board;

(5) surrenders, if licensed and holds a current annual permit to practice in this State as a certified public accountant or public accountant, his license and permit to practice as a certified public accountant or public accountant upon being licensed as an accounting practitioner.

HISTORY: 1996 Act No. 453, Section 1; 2001 Act No. 92, Section 2; 2004 Act No. 289, Section 1.



SECTION 40-2-560. Issuance of licenses.

(A) Licenses must be issued by the board to persons satisfying the requirements of Section 40-2-550 upon the payment of a license fee in an amount to be determined by the board.

(B) A licensee must file an application for renewal in accordance with Section 40-2-250.

(C) A partnership, firm, or registrant must file an application in accordance with Section 40-2-255.

(D) Partnerships, without payment of a permit fee, which meet the following standards:

(1) at least one general partner must be an accounting practitioner of this State in good standing;

(2) each partner must be lawfully engaged in the practice, as defined in Section 40-2-520, in a state of the United States;

(3) each resident manager in charge of an office must be an accounting practitioner of this State in good standing.

HISTORY: 1996 Act No. 453, Section 1; 2000 Act No. 274, Section 4; 2004 Act No. 289, Section 1.



SECTION 40-2-570. Disciplinary action.

(A) After notice and hearing pursuant to Section 40-2-310 the board may revoke a license or permit as accounting practitioner issued under this article; suspend a license or permit for a period of not more than five years; reprimand, censure, or limit the scope of practice of a license or permit holder; impose an administrative fine not exceeding ten thousand dollars; or place a license or permit holder on probation, all with or without terms, conditions, and limitation for any one or more of these reasons:

(1) fraud or deceit in obtaining a license or permit;

(2) cancellation, revocation, or suspension of, or refusal to renew authority to engage in the practice of public accountancy in another state, territory of the United States, or the District of Columbia for any cause;

(3) revocation or suspension of the right to practice before a state or federal agency;

(4) dishonesty, fraud, or gross negligence in the practice of public accounting or in filing or failure to file the license or permit holder's own income tax return;

(5) violation of a provision of this article or Article 1 or a regulation promulgated by the board under the authority granted by this chapter;

(6) violation of a rule of professional conduct promulgated by the board under the authority granted by this chapter;

(7) conviction of a felony or any crime, an element of which is dishonesty or fraud, under the laws of the United States, of this State, or another state if the acts involved would have constituted a crime under the laws of this State. The record of conviction or a copy of the record, certified by the clerk of court or the judge in whose court the conviction is had, is conclusive evidence of the conviction and "conviction" shall include a plea of guilty or a plea of nolo contendere;

(8) performance of a fraudulent act while holding a license or permit under this article; or

(9) conduct reflecting adversely upon the license or permit holder's fitness to engage in the practice of public accountancy.

(B) In lieu of or in addition to a remedy specifically provided in subsection (A), the board may require one or more of these requirements of a license or permit holder:

(1) a quality review conducted in a fashion as the board may require; or

(2) satisfactory completion of continuing professional education programs as the board may specify.

A "quality review" means a study, appraisal, or review of one or more aspects of the professional work of a person or firm in the practice of public accountancy by a person or persons who hold certificates or licenses and who are not affiliated with the person or firm being reviewed.

(C) In a proceeding in which a remedy imposed by subsections (A) and (B) is imposed, the board also may require the respondent license or permit holder to pay the costs of the proceeding.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-580. Initiation of proceedings; procedures.

The board may initiate proceedings under this article on its own motion or on the complaint of a person, and the procedures provided in Article 1 for these proceedings are applicable and binding in procedures under this article.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-590. Violations; penalty.

A person who violates a provision of this article is guilty of a misdemeanor and, upon conviction, must be fined not less than fifty dollars or more than two hundred dollars or imprisoned not less than twenty days or more than sixty days. Each violation constitutes a separate offense and each day's violation constitutes a separate offense.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.



SECTION 40-2-600. Partnerships between public accountants and accounting practitioners.

Nothing contained in this article may be construed to prohibit the formation of partnerships by and between public accountants and accounting practitioners if all members of the partnerships and all resident managers of offices of the partnerships are licensed under this chapter as public accountants or accounting practitioners and if the partnerships apply for an annual permit in the manner prescribed in this article for other partnerships.

HISTORY: 1996 Act No. 453, Section 1; 2004 Act No. 289, Section 1.






CHAPTER 3 - ARCHITECTS

SECTION 40-3-5. Applicability of professional licensing statutes.

Unless otherwise provided in this chapter, Article 1, Chapter 1 applies to architects; however, if there is a conflict between this chapter and Article 1, Chapter 1, the provisions of this chapter control.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-10. Board of Architectural Examiners created.

(A) There is created the Board of Architectural Examiners under the administration of the Department of Labor, Licensing and Regulation. The purpose of this board is to regulate the practice of architecture in South Carolina.

(B) The Board of Architectural Examiners consists of six persons. One must be a professor of architecture in a university or college controlled by the State who also must be an architect registered in the State of South Carolina, four must be architects engaged in the practice of architecture in this State, and one must be a representative of the general public. Members serve terms of five years and until their successors are appointed and qualify. No member may serve more than two consecutive full terms, except the professor of architecture member. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term.

(C) Nominations for appointment to the board may be submitted to the Governor from the board or any individual, group, or association.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-20. Definitions.

(1) "Architect" means an individual who, by reason of the individual's general knowledge of the principles of architecture acquired by professional education and practical experience, is qualified to engage in the practice of architecture as attested by the individual's registration as an architect.

(2) "Board" means the Board of Architectural Examiners.

(3) "Firm" means a business entity functioning as a partnership, limited liability partnership, professional association, professional corporation, business corporation, limited liability company, or other firm association which practices or offers to practice architecture.

(4) "Full authority" means that amount of authority granted to a regularly employed individual in unrestricted, unchecked, and unqualified command of the architectural practice of a firm.

(5) "Individual" means a single human being.

(6) "Practice of architecture" means a service or creative work requiring architectural education, training, and experience and the application of the principles of architecture and related technical disciplines to the professional services or creative work as consulting, evaluating, planning, designing, specifying, coordinating of consultants, administration of contracts, and reviewing of construction for the purpose of assuring compliance with the specifications and design, in connection with a building or site development.

(7) "Professional degree" means the successful completion of a National Architectural Accrediting Board accredited degree in architecture.

(8) "Responsible charge" means direct control and personal supervision of the practice of architecture.

(9) "Emeritus architect" means an architect who has been registered for ten consecutive years or longer and who is sixty-five years of age or older and who has retired from active practice.

(10) "Retired from active practice" means not engaging or offering to engage in the practice of architecture as defined in this section.

(11) "Intern Architect" means a person who:

(a) has completed a NAAB accredited first professional degree and is eligible in all respects for licensure through examination;

(b) is currently enrolled in and actively participating in the Intern Development Program or who has completed the Intern Development Program; and

(c) is employed by a firm which is lawfully engaged in the practice of architecture in this State.

A person may use the title "Intern Architect" only in connection with the person's employment with the firm in which the person is an intern. The title may not be used to advertise or offer to the public that the person is performing or offering to perform architectural services, and the person may not include himself in any listing of architects or in any listing of persons performing architectural services. The person may use a business card identifying himself as an 'Intern Architect', if the business card also includes the name of the architectural firm in which the person is an intern.

HISTORY: 1998 Act No. 424; 2002 Act No. 366, Section 1; 2008 Act No. 307, Section 1.



SECTION 40-3-30. Licensing, certificate of authorization, and registration requirements.

(A) No individual may engage in the practice of architecture without a license issued in accordance with this chapter. An individual is considered to engage in the practice of or offer to engage in the practice of architecture who in any manner represents himself to be an architect or who performs or holds himself out as able to perform any architectural service or other services recognized by educational authorities as architecture.

(B) Only an individual licensed under this chapter may use the title "architect". An individual assuming the title of architect or engaging in the practice of architecture in this State must be skilled in the principles of design and construction so that the individual may be entrusted with the design and review of construction of buildings without undue risk to the public safety. Before assuming the title "architect" or undertaking the work, the individual shall have a certificate of registration from the board.

(C) A firm offering to engage in the practice of architecture in this State must have a certificate of authorization issued by the board before undertaking architectural work. Each firm must employ one or more architects registered in this State who are designated as being in full authority and responsible charge of the architectural practice. Additionally, all personnel of the firm who act in its behalf as architects in this State must be registered under this chapter and must hold a current registration. If there is a change in ownership, management, or the architect in responsible charge during the year, the change must be filed with the board within thirty days.

(D) It is unlawful for an individual or firm to engage in the practice of architecture in this State, to use the title "architect", or to use or display any title, sign, word, card, advertisement, or other device or method to indicate that the individual or firm engages in or offers to engage in the practice of architecture or is an architect, without being registered as an architect or firm.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-50. Administrative support for board; fees.

(A) The Department of Labor, Licensing and Regulation shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities of the board in accordance with Section 40-1-50.

(B) Fees for examination, licensure, renewal, and other assessments must be established by the board in regulation. Applicants must be notified of the fee amount before payment.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-60. Adoption of rules governing board proceedings; officers; promulgation of regulations; seal.

The board may adopt rules governing its proceedings and shall elect a chairman, vice-chairman, and secretary who shall serve a term of one year. The board may promulgate regulations necessary to carry out the provisions of this chapter and shall adopt a seal with which all its official documents must be sealed.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-70. Additional powers and duties of board.

In addition to the powers and duties provided for in this chapter, the board has those powers and duties set forth in Section 40-1-70.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-80. Investigation of fitness to practice or complaint charging violation; power of board to issue subpoenas and administer oaths.

(A) If the director of the Department of Labor, Licensing and Regulation or the board has reason to believe that an individual or firm has become unfit to engage in the practice of architecture or has violated a provision of this chapter or a regulation promulgated under this chapter or if an individual files a written complaint with the board or the director of the Department of Labor, Licensing and Regulation, charging an individual or firm with the violation of a provision of this chapter or a regulation promulgated under this chapter, the director or board may initiate an investigation.

(B) The board or a member of the board may issue subpoenas to compel the attendance of witnesses and the production of documents and also may administer oaths, take testimony, hear proofs, and receive exhibits in evidence for all purposes required in the discharge of duties under this chapter.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-90. Hearings.

Any hearing that is conducted as a result of an investigation must be conducted in accordance with Section 40-1-90.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-100. Enjoining violations of chapter.

In addition to other remedies provided in this chapter or Article 1, Chapter 1, the board in accordance with Section 40-1-100 also may issue a cease and desist order or may petition an administrative law judge for a temporary restraining order or other equitable relief to enjoin a violation of this chapter.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-110. Restriction of authorization to practice.

The board may cancel, fine, suspend, revoke, or restrict the authorization to practice architecture of an individual who has had a license to practice a profession or occupation regulated under Title 40 canceled, revoked, or suspended or who has otherwise been disciplined.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-115. Jurisdiction over actions of licensees.

The board has jurisdiction over the actions of licensees and former licensees as provided in Section 40-1-115.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-120. Fines; public knowledge of finding of guilt.

(A) The board may impose a civil fine of up to two thousand dollars for each violation of a provision of this chapter or a regulation promulgated under this chapter; however, the total fines may not exceed ten thousand dollars.

(B) A final order of the board finding that a registrant is guilty of any offense charged in a formal accusation becomes public knowledge except for a final order dismissing the accusation or imposing a private reprimand.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-130. Grounds for denial of license.

As provided for in Section 40-1-130, the board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-140. Denial of license based on prior criminal record.

A license may be denied based on a person's prior criminal record only as provided in Section 40-1-140.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-150. Surrender of license.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license in accordance with Section 40-1-150.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-160. Appeal.

A person aggrieved by a final action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-170. Costs.

A person found in violation of this chapter or regulations promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-180. Collection of costs and fines.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 1988 Act No. 440, Section 7; 1992 Act No. 446, Section 13; 1998 Act No. 424, Section 1.



SECTION 40-3-190. Confidentiality of investigations and proceedings.

Investigations and proceedings conducted under this chapter are confidential and all communications are privileged as provided in Section 40-1-190.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-200. Penalty.

A person who engages in or offers to engage in the practice of architecture in this State in violation of this chapter or who knowingly submits false information for the purpose of obtaining a license is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than one year or fined not more than fifty thousand dollars.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-210. Petition for injunctive relief.

The Department of Labor, Licensing and Regulation, on behalf of the board and in accordance with Section 40-1-120, may petition an administrative law judge, in the name of the State, for injunctive relief against a person violating this chapter.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-230. Registration certificate not transferable; review of applications for admission to practice; license qualifications.

(A) The privilege of engaging in the practice of architecture is a personal privilege based upon the qualifications of the individual and evidenced by the person's registration certificate which is not transferable.

(B) The board shall review the applications of all applicants for admission to practice architecture. The review shall consist of an inquiry into the record, character, education, experience, knowledge, and qualifications of the applicant. An applicant approved by the board as qualified must take the National Council of Architectural Registration Boards Architect Registration Examination (A.R.E.).

(C) To be licensed as an architect, an individual must:

(1) have a professional degree in architecture from a school or college program accredited by the National Architectural Accrediting Board (NAAB) or the Canadian Architectural Certification Board (CACB). The school or program must be accredited by NAAB or CACB not later than two years after the applicant's graduation. Foreign-educated applicants who do not hold an accredited degree from either accrediting body may have their educational credentials evaluated by an organization approved by the board to determine if their foreign degree is equivalent to the required professional degree in architecture. Additionally, foreign-educated applicants must satisfy National Council of Architectural Registration Boards' general educational requirements;

(2) have satisfactorily completed the training requirements established by the National Council of Architectural Registration Boards (NCARB) for the Intern Development Program (IDP). Changes in the program subsequently adopted by the board do not affect those persons currently enrolled in a previously adopted IDP program;

(3) have attained a passing score on all subject areas of the NCARB Architect Registration Examination (A.R.E.). Subject areas may include, but are not limited to, predesign, site design, building design, structural technology, materials and methods of construction, mechanical, plumbing, electrical, acoustical, life safety systems, and construction documents and services.

(D) An applicant may not be licensed as an architect if the individual has been convicted of a felony or a crime of moral turpitude, misstated or misrepresented any fact in connection with the application, violated any of the rules of registrant conduct set forth in the law or regulations, or practiced architecture without being registered. However, if an applicant has committed any of these acts, the board may register the applicant on the basis of suitable evidence of reform.

HISTORY: 1998 Act No. 424, Section 1; 2002 Act No. 366, Section 2.



SECTION 40-3-240. Application for licensure; examination; credits from other jurisdictions.

(A) An application for licensure must be made on board application forms. A completed application signed and sworn to by the applicant must be filed with the board office and must be accompanied by all applicable fees. No application may be considered until the fees have been paid. Application fees are nonrefundable.

(B) The Architectural Registration Examination must be administered in a format and manner prescribed by the National Council of Architectural Registration Boards (NCARB) to all applicants for initial licensure. Applicants must pass all subject areas within the time prescribed by the National Council of Architectural Registration Boards (NCARB). Scores for the individual subject areas must not be averaged.

(C) An applicant must satisfy the requirements of Section 40-3-230(C)(1) and must be currently enrolled and actively participating in the Intern Development Program in order to be approved by the board to take the Architectural Registration Examination. Once an applicant has been approved to take the examination, any subsequent changes in the education or experience requirements do not affect the applicant's eligibility to take the examination.

(D) The board may accept transfer credits for individual subject areas of the examination passed by the applicant from another jurisdiction.

HISTORY: 1998 Act No. 424, Section 1; 2005 Act No. 69, Section 1; 2008 Act No. 307, Section 2.



SECTION 40-3-250. Renewal of license.

(A) An individual and firm licensed under this chapter shall satisfy license renewal requirements as established by the board in regulation, which must include continuing education requirements for individuals. An individual shall complete a minimum of twelve continuing education hours annually in topics related to safeguarding health, safety, and welfare. Emeritus architects are not required to meet continuing education requirements. Individuals and firms annually shall pay the required renewal fee on a date set by the board in order to continue practicing architecture in South Carolina.

(B) Both individual and firm certificates may be renewed at any time within one year from the date of expiration upon payment of the established fee and a penalty of fifty dollars during the first thirty days and an additional one hundred dollars thereafter during the year.

(C) If an individual or firm fails to renew within one year from the date of expiration, the certificate may be reissued upon submission of a new application accompanied by the application fee and approval by the board.

(D) Emeritus architects who wish to return to active practice shall complete continuing education requirements for each exempted year not to exceed two years. Applicable fees also must be paid.

(E) Registrants must comply with continuing education audit deadlines and requirements.

HISTORY: 1998 Act No. 424, Section 1; 2000 Act No. 296, Section 1; 2002 Act No. 366, Section 3; 2008 Act No. 307, Section 3.



SECTION 40-3-255. South Carolina Architecture Education and Research Fund established.

(A) The department, at the board's request, may allocate up to ten dollars of each renewal fee to the South Carolina Architecture Education and Research Fund, which must be established as a separate and distinct account and used exclusively for:

(1) advancement of education and research for the benefit of individuals and firms licensed under this chapter and for architectural interns;

(2) analysis and evaluation of factors which affect the architecture profession in this State; and

(3) dissemination of the results of the research.

(B) The board shall submit to the Chairmen of the House and Senate Labor, Commerce and Industry Committees by August first of each year a report on how the funds were expended for the preceding fiscal year.

HISTORY: 2002 Act No. 366, Section 4.



SECTION 40-3-260. Registration of architects registered in another state, territory, or foreign country.

An architect registered in another state, territory, or foreign country, having standards of registration equal to those in this State, may be registered upon a satisfactory showing of character and record only.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-270. Certificate of authority.

(A) A firm desiring a certificate of authorization shall file with the board an application on forms provided by the board and pay an application fee. Before a certificate of authorization may be issued to an out-of-state business or professional corporation, the corporation must be approved to transact business in this State. A copy of the approved certificate of authority issued by the State must be filed with the board application.

(B) A firm must maintain on file in the board office the name of the individual in full authority and responsible charge and written evidence of authority. Failure to provide accurate and timely information may constitute a violation of this subsection.

(C) For the purpose of this chapter, a sole proprietorship means a business in which one or more registered architects are engaged as employees; however, the practice must be conducted under the name registered with the board as an individual (i.e., John Doe, Architect). Any other practice name, i.e., Doe & Company, or Doe & Associates, requires a certificate of authorization to practice.

(D) If a South Carolina firm seeks to register under a name referring to persons rather than a trade name, the persons referred to in the firm's name must be licensed as individual architects, engineers, land surveyors, or landscape architects in this State.

(E) If an out-of-state firm seeks to register under a name referring to persons rather than a trade name, the persons referred to in the firm's name must be licensed as individual architects, engineers, land surveyors, or landscape architects in this State or in another state or jurisdiction.

(F) The requirement to obtain a certificate of authorization applies to associations for one or more projects but does not apply to an out-of-state firm or individual retained by a registered South Carolina architect as a consultant only.

(G) A registered architect practicing in his name who does not employ a registered architect is not required to obtain a certificate of authority.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-280. Seal.

(A) Every architect and firm practicing in this State shall have a seal containing the name, the place of business, and the words "Registered Architect, State of South Carolina" with which they shall seal all drawings, prints, and specifications for use in their profession.

(B) The seal of the individual architect in responsible charge, as well as the seal of the firm, must appear on each print of the drawings and the index sheet, or sheets, of each set of specifications offered to secure a building permit and one record set for use on the construction site. The required seal identification may be a rubber stamp impression placed on original drawings and specification copy. The architect in responsible charge shall affix his signature over his seal. An electronic seal and signature may be used in lieu of an original seal and signature by applicable policy or regulation.

HISTORY: 1998 Act No. 424, Section 1; 2008 Act No. 307, Section 4.



SECTION 40-3-290. Exceptions from coverage of chapter.

(A) Nothing in this chapter prohibits a general contractor or a home builder from the preparation and use of details and shop drawings, assembly or erection drawings, or graphic descriptions used to detail or illustrate a portion of the work required to construct the project in accordance with the plans and specifications prepared or to be prepared under the requirements of this chapter.

(B) Nothing in this chapter prevents or affects the practice of any other legally recognized profession.

(C) If the drawings and specifications are signed by the authors with the true title of their occupations, this chapter does not apply to the preparations of plans and specifications for:

(1) a building which is to be used for farm purposes only;

(2) a building less than three stories high and containing fewer than five thousand square feet of total floor area except buildings of assembly, institutional, educational, and hazardous occupancies as defined by the Standard Building Code, regardless of area;

(3) a detached single-family or two-family dwelling, as defined in Group R3 of the Standard Building Code, regardless of size, with each unit having a grade level exit and sheds, storage buildings, and garages incidental to the dwelling;

(4) alterations to a building to which this chapter does not apply, if the alterations do not increase the areas and capacities beyond the limits of this chapter or affect the structural safety of the building.

(D) Nothing in this chapter prevents or affects the practice of engineering, as defined in Chapter 22 of Title 40, or architectural work incidental to the practice of engineering.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-300. Prohibition on entering into contract for professional services on any basis other than direct negotiations; exceptions.

An architect may not enter into a contract for professional services on any basis other than direct negotiation thereby precluding participation in any system requiring a comparison of compensation. However, an architect may state compensation to a prospective client in direct negotiation where architectural services necessary to protect the public health, safety, and welfare have been defined.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-310. Service of process on nonresident architect.

(A) Service of a notice provided for by law upon a nonresident architect who has been admitted to the practice of architecture or upon a resident architect who, having been admitted, subsequently becomes a nonresident or after due diligence cannot be found at his usual abode or place of business in this State, may be made by leaving with the administrator of the board a copy of the notice and any accompanying documents and by sending to the architect by certified mail an attested copy, with an endorsement on the copy of the service upon the administrator, addressed to the architect at his last known address.

(B) The return receipt for the certified mail must be attached to and made a part of the return of service of the notice by the board. The chairman of the board before which there was pending a proceeding in which notice has been given, as provided in this section, may order a continuance as may be necessary to afford the architect reasonable opportunity to appear and defend. The administrator shall keep a record of the day of the service of the notice and any accompanying documents.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-320. Issuance of building permits.

The building official or other authority charged with the responsibility of issuing building or other similar permits of any county, municipality, or other subdivision, before issuing the permit, must be in possession of a sealed set of plans and specifications for which the seal of a registered architect is required and to verify that the architect who sealed the architectural plans and specifications is an architect registered in South Carolina.

HISTORY: 1998 Act No. 424, Section 1.



SECTION 40-3-325. Architect immunity.

A licensed architect under the provisions of this chapter is immune from liability for volunteer architectural services provided during an emergency in the same manner as a licensed engineer is immune for volunteer engineering services as provided in Section 40-22-295. This section does not provide immunity from liability for persons merely registered in this State pursuant to Section 40-3-260.

HISTORY: 2012 Act No. 280, Section 2, eff June 26, 2012.



SECTION 40-3-330. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 1998 Act No. 424, Section 1.






CHAPTER 5 - ATTORNEYS-AT-LAW

SECTION 40-5-10. Inherent power of Supreme Court to regulate practice of law; other powers cumulative.

The inherent power of the Supreme Court with respect to regulating the practice of law, determining the qualifications for admission to the bar and disciplining, suspending and disbarring attorneys at law is hereby recognized and declared. The authority conferred on that court in Sections 40-5-10 to 40-5-60 shall be deemed as cumulative thereto.

HISTORY: 1962 Code Section 56-96; 1957 (50) 553.



SECTION 40-5-20. Supreme Court empowered to promulgate rules and regulations concerning practice of law; establishment of South Carolina State Bar.

The Supreme Court may from time to time prescribe, adopt, promulgate and amend such rules and regulations as it may deem proper (a) defining and regulating the practice of law, (b) determining the qualifications and requirements for admission to the practice of law, (c) prescribing a code of ethics governing the professional conduct of attorneys at law, (d) prescribing the procedure for disciplining, suspending, disbarring and reinstating attorneys at law, (e) organizing and governing an association to be known as the South Carolina State Bar which shall be composed of the attorneys at law of the State, and which shall act as an administrative agency of the Supreme Court of South Carolina for the purpose of improving the administration of justice, and (f) fixing an annual license fee for the practice of law in this State, the payment of which shall entitle but not require any attorney to be a member in the South Carolina State Bar and providing for the collection and the disbursement of such license fees. At such time as the South Carolina State Bar is established all offices, appointments or official duties heretofore delegated or given to the South Carolina Bar Association or any officer of the same by statute or appointment of the State of South Carolina or any branch thereof shall be vested in the South Carolina State Bar and its officers.

HISTORY: 1962 Code Section 56-97; 1957 (50) 553; 1967 (55) 338.



SECTION 40-5-40. Supreme Court empowered to appoint boards to examine applicants, investigate complaints, and hear disciplinary proceedings; subpoena powers.

The Supreme Court may appoint boards or committees to examine all applicants for admission to the bar, and boards or committees to act as administrative agencies of the court for the purpose of investigating and reporting the violation of such rules and regulations as are adopted by the court and to hear all causes involving discipline, disbarment, suspension or reinstatement of attorneys and to make recommendations thereon to the Supreme Court. Such hearings shall be had under such procedure as may be established by the court. Any such administrative agency created by the Supreme Court shall have the power of subpoena for the purpose of aiding it in hearing cases of discipline, suspension or disbarment.

HISTORY: 1962 Code Section 56-98; 1957 (50) 553.



SECTION 40-5-50. Filing of rules and regulations; effective date; conflict with other laws.

All rules and regulations promulgated and adopted under the terms of Sections 40-5-20 and 40-5-40 shall be filed with the clerk of the Supreme Court and shall not be effective until the lapse of three months after they are so filed. Upon such rules and regulations becoming effective, they shall supersede all laws or parts of laws in conflict therewith to the extent of the conflict.

HISTORY: 1962 Code Section 56-99; 1957 (50) 553.



SECTION 40-5-60. General Assembly not precluded from prohibiting practice of law by any class.

Nothing in Sections 40-5-10 to 40-5-50 shall preclude the General Assembly from prohibiting the practice of law in this State by any class of individuals.

HISTORY: 1962 Code Section 56-100; 1957 (50) 553.



SECTION 40-5-70. Additional provisions concerning Supreme Court rules and rules of the State Board of Law Examiners.

The justices of the Supreme Court may pass such rules as may be necessary to carry into effect the provisions of this chapter and from time to time amend such rules as occasion may require. The State Board of Law Examiners may also make rules for its conduct and government, not inconsistent with the provisions of law and subject to the approval of the Supreme Court.

HISTORY: 1962 Code Section 56-101; 1952 Code Section 56-101; 1942 Code Section 318; 1932 Code Section 318; Civ. P. '22 Section 274; Civ. C. '12 Section 3914; 1910 (26) 750.



SECTION 40-5-80. Citizen may prosecute or defend own cause.

This chapter may not be construed so as to prevent a citizen from prosecuting or defending his own cause, if he so desires.

HISTORY: 1962 Code Section 56-102; 1952 Code Section 56-102; 1942 Code Section 326; 1932 Code Section 326; Civ. P. '22 Section 282; Civ. C. '12 Section 3922; Civ. C. '02 Section 2819; G. S. 2167; R. S. 2295; 1721 (7) 173; 1868 (14) 97; 2002 Act No. 307, Section 2.



SECTION 40-5-210. State Board of Law Examiners.

There is hereby created a State Board of Law Examiners. The Board of Law Examiners shall be appointed by the Supreme Court and shall have such duties as the court shall prescribe. The number of members of the board and the terms of the members shall be set by the Supreme Court. To be eligible for appointment to the board, a person must be actively engaged in the practice of law in South Carolina and must have been an active member of the South Carolina Bar for at least seven years. Members shall be eligible for reappointment. Should a vacancy occur, the court shall fill the vacancy for the unexpired term. At least one member from each congressional district must be appointed by the Supreme Court.

HISTORY: 1962 Code Section 56-111; 1952 Code Section 56-111; 1942 Code Section 314; 1932 Code Section 314; Civ. P. '22 Section 270; Civ. C. '12 Section 3910; 1910 (26) 750; 1969 (56) 49; 2002 Act No. 307, Section 1.



SECTION 40-5-220. License granted only by Supreme Court; applications for licensure.

No original license to practice as an attorney, solicitor or counsellor shall be granted except by the Supreme Court. All applications for admission to the bar in the State shall be made by petition to the Supreme Court.

HISTORY: 1962 Code Section 56-113; 1952 Code Section 56-113; 1942 Code Sections 313, 314; 1932 Code Sections 313, 314; Civ. P. '22 Sections 269, 270; Civ. C. '12 Sections 3909, 3910; Civ. C. '02 Section 2812; G. S. 2161; R. S. 2288; 1878 (16) 472; 1910 (26) 750.



SECTION 40-5-230. Effect of article on disciplinary powers of courts.

Nothing in this article contained shall be construed to deprive the courts of this State of the power, as at present existing, of disbarring or otherwise punishing members of the bar.

HISTORY: 1962 Code Section 56-128; 1952 Code Section 56-128; 1942 Code Section 319; 1932 Code Section 319; Civ. P. '22 Section 275; Civ. C. '12 Section 3915; 1910 (26) 750.



SECTION 40-5-310. Practicing law or soliciting legal cause of another without being enrolled as member of South Carolina Bar.

No person may either practice law or solicit the legal cause of another person or entity in this State unless he is enrolled as a member of the South Carolina Bar pursuant to applicable court rules, or otherwise authorized to perform prescribed legal activities by action of the Supreme Court of South Carolina. The type of conduct that is the subject of any charge filed pursuant to this section must have been defined as the unauthorized practice of law by the Supreme Court of South Carolina prior to any charge being filed. A person who violates this section is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years, or both.

HISTORY: 1962 Code Section 56-141; 1952 Code Section 56-141; 1942 Code Section 312; 1932 Code Section 312; Civ. P. '22 Section 268; Civ. C. '12 Section 3908; Civ. C. '02 Section 2811; G.S. 2159; R. S. 2287; 1721 (7) 173; 1995 Act No. 7, Part II, Section 59; 2009 Act No. 38, Section 1.



SECTION 40-5-320. Practice of law by corporations and voluntary associations unlawful.

(A) It is unlawful for a corporation or voluntary association to:

(1) practice or appear as an attorney at law for a person other than itself in a court in this State or before a judicial body;

(2) make it a business to practice as an attorney at law for a person other than itself in a court or judicial body;

(3) hold itself out to the public as being entitled to practice law, render or furnish legal services, advise or to furnish attorneys or counsel, or render legal services in actions or proceedings;

(4) assume to be entitled to practice law or to assume, use, or advertise the title of lawyer, attorney, attorney at law, or equivalent terms in any language as to convey the impression that it is entitled to practice law or to furnish legal advice, services, or counsel; or

(5) advertise that it has, owns, conducts, or maintains a law office or an office for the practice of law or for furnishing legal advice, services, or counsel, either alone or together with, by, or through a person, whether a duly and regularly admitted attorney at law, or not.

(B) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 56-142; 1952 Code Section 56-142; 1946 (44) 2575; 1993 Act No. 184 Section 224.



SECTION 40-5-330. Attorney may not argue more than two hours without court permission.

No attorney, solicitor or counsellor shall be allowed to occupy more than two hours of the time of the court in the argument of any cause, unless he shall first obtain the special permission of the court to do so.

HISTORY: 1962 Code Section 56-143; 1952 Code Section 56-143; 1942 Code Section 325; 1932 Code Section 325; Civ. P. '22 Section 281; Civ. C. '12 Section 3921; Civ. C. '02 Section 2818; G. S. 2166; R. S. 2294; 1868 (14) 97.



SECTION 40-5-340. Penalties for purchasing claims for suit.

If any attorney, solicitor or counsellor shall enter into any speculating practices, by purchasing or procuring to be purchased any note or other demand for the purpose of putting the same in suit, when otherwise the owner or holder thereof would not sue upon it, such attorney, solicitor or counsellor shall pay a fine of one hundred dollars and shall thereafter be incapable of practicing as such in any court until restored by the Supreme Court.

HISTORY: 1962 Code Section 56-144; 1952 Code Section 56-144; 1942 Code Section 324; 1932 Code Section 324; Civ. P. '22 Section 280; Civ. C. '12 Section 3920; Civ. C. '02 Section 2817; G. S. 2165; R. S. 2293; 1868 (14) 97.



SECTION 40-5-350. Soliciting legal business unlawful.

It is unlawful for a person or his agent, employee, or anyone acting on his behalf to:

(1) solicit or procure through solicitation, either directly or indirectly, legal business; or

(2) solicit or procure through solicitation a retainer, written or oral, or an agreement authorizing an attorney to perform or render legal services.

A person who violates a provision of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 56-145; 1952 Code Section 56-145; 1946 (44) 2575; 1993 Act No. 184, Section 225.



SECTION 40-5-360. Splitting fees with lay persons unlawful.

It is unlawful for a person, partnership, corporation, or association to divide with or receive from, or to agree to divide with or receive from, an attorney or group of attorneys, whether practicing in this State or elsewhere, any portion of a fee or compensation charged or received by an attorney or any valuable consideration or reward as an inducement for placing or in consideration of having placed in the hands of an attorney, or in the hands of another person a claim or demand of any kind for the purpose of collecting the claim or bringing an action on the claim or of representing the claimant in the pursuit of any civil remedy for the recovery of the claim. This section does not apply to an agreement between attorneys to divide between themselves the compensation to be received.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 56-146; 1952 Code Section 56-146; 1946 (44) 2575; 1993 Act No. 184 Section 226.



SECTION 40-5-370. Furnishing advice or service to debtor in debt pooling plan involving deposit for distribution to creditors as practice of law violation constitutes misdemeanor; penalty.

The furnishing of advice or services for compensation to a debtor in connection with a debt pooling plan pursuant to which the debtor deposits funds for the purpose of distributing them among his creditors shall be deemed to be the practice of law. Any person, other than one licensed to practice law in this State, who furnishes or offers to furnish such advice or services for compensation shall be guilty of a misdemeanor and upon conviction shall be subject to a fine of five hundred dollars.

HISTORY: 1962 Code Section 56-147; 1963 (53) 556.



SECTION 40-5-380. Pro bono work by attorneys employed by the State.

An attorney employed by any executive agency of the State may, with the permission of his agency head, represent without fees indigent clients referred by a pro bono program organized, sponsored, or endorsed by the South Carolina Bar. The pro bono service must be at no cost to the State, and may not conflict with the attorney's official duties or the interests of the State. The attorney shall use compensatory or annual leave for pro bono services performed during normal working hours. Practice by attorneys employed by the General Assembly or the Judicial Department shall be governed by such policies and rules as may be adopted by their respective employer.

HISTORY: 1989 Act No. 154, Section 1.



SECTION 40-5-390. Nonrefundable flat fee.

In any criminal case, an attorney may charge a nonrefundable flat fee.

HISTORY: 2003 Act No. 25, Section 2.



SECTION 40-5-510. Removal, suspension, and imprisonment of attorneys for contempt or disorderly conduct.

Attorneys, solicitors and counsellors may be removed or suspended and also, in aggravated cases, imprisoned, not exceeding twenty-four hours, by the several courts in which they have been admitted to practice, if, in the presence of such court, they are guilty of any disorderly conduct causing an interruption of business or amounting to an open and direct contempt to the court, its authority or person.

HISTORY: 1962 Code Section 56-151; 1952 Code Section 56-151; 1942 Code Section 322; 1932 Code Section 322; Civ. P. '22 Section 278; Civ. C. '12 Section 3918; Civ. C. '02 Section 2815; G. S. 2163; R. S. 2291; 1868 (14) 97.



SECTION 40-5-520. Additional causes of removal or suspension; hearing required.

Any attorney, solicitor or counsellor may be removed or suspended who shall be guilty of any deceit, malpractice or misbehavior, but not until a copy of the charges against him shall have been delivered to him by the clerk of the court in which the proceedings shall be had and an opportunity shall have been given him of being heard in his defense.

HISTORY: 1962 Code Section 56-152; 1952 Code Section 56-152; 1942 Code Section 323; 1932 Code Section 323; Civ. P. '22 Section 279; Civ. C. '12 Section 3919; Civ. C. '02 Section 2816; G. S. 2164; R. S. 2292; 1868 (14) 97.






CHAPTER 6 - AUCTIONEERS

SECTION 40-6-05. Application of Chapter 1; conflicts.

Unless otherwise provided for in this chapter, Article 1, Chapter 1 of Title 40 applies to auctioneers regulated by the Department of Labor, Licensing and Regulation. However, if there is a conflict between this chapter and Article 1, Chapter 1 of Title 40, the provisions of this chapter control.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-10. Auctioneers' Commission created; membership and qualifications; compensation.

(A) There is created the South Carolina Auctioneers' Commission composed of five members to be appointed by the Governor in accordance with Section 40-1-50. The Governor shall consider nominations from any individual, group, or association. The terms of the members are for three years and until their successors are appointed and qualify. A vacancy must be filled in the manner of the original appointment for the unexpired portion of the term only.

(B) At least three members of the commission must be licensed auctioneers and must be active in the auction profession. At least one member must not be connected with the auction business. A majority of the members of the commission constitute a quorum; however, if there is a vacancy on the commission, a majority of the members serving constitutes a quorum and any action taken by the commission must be by a positive majority vote of the members constituting a quorum. The members shall elect from among themselves a chairman who serves for one year and until a successor is elected and qualifies. The members of the commission shall receive the same per diem, mileage, and subsistence provided by law for members of state boards, committees, and commissions.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-20. Definitions.

For the purposes of this chapter:

(1) "Absolute auction" means the sale of real or personal property at auction whereby every item offered from the block is sold to the highest bidder without reserve and without the requirements of a minimum bid or other conditions which limit the sale other than to the highest bidder.

(2) "Auction" means the sale of goods or real estate by means of exchanges between an auctioneer and a member of an audience, the exchanges consisting of a series of invitations for offers made by the auctioneer, offers by members of the audience, and the acceptance by the auctioneer of the highest or most favorable offer.

(3) "Auction firm" means any business entity which engages in the business of conducting or offering to conduct auctions.

(4) "Auctioneer" means a person who conducts or offers to conduct auctions, including apprentice auctioneers.

(5) "Business entity" means a partnership, limited liability partnership, corporation, limited liability company, or other business association, excluding a sole proprietorship.

(6) "Commission" means the South Carolina Auctioneers' Commission.

(7) "Estate auction" means the sale at auction of property of a specified deceased person or the property of a specified living person's estate. Estate auctions may contain property other than that of the specified living or deceased person. The inclusion of additional property must be included in all advertising and auction announcements.

(8) "Fund" means the Auctioneer Recovery Fund established pursuant to Section 40-6-330.

(9) "Owner" means the bona fide owner of the property being offered for sale. In the case of a partnership, owner means a general partner in the partnership that owns the property being offered for sale; in the case of a limited partnership, the partnership must have filed a certificate of limited partnership as required by Section 33-42-210, and owner means a general partner as named in the filing required. In the case of a corporation, owner means a director of the corporation that owns the property being offered for sale, and the corporation must be authorized by the Secretary of State to conduct business in the State.

(10) "Sole proprietorship" means an auction business owned in its entirety by an auctioneer.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-50. Administrative support; authority vested in commission; license fees.

(A) The Department of Labor, Licensing and Regulation shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities of the commission in accordance with Section 40-1-50.

(B) The commission is the sole licensing authority for all licenses issued pursuant to this chapter and has the authority to discipline licensees.

(C) A person licensed as an auctioneer shall pay an annual license fee to the commission. Funds derived under this chapter must be paid to the State Treasurer who shall keep them in the manner provided for other agencies and commissions of the State. The commission shall establish license and examination fees by regulation.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-60. Adoption of rules and regulations.

The commission may adopt rules governing its proceedings and may promulgate regulations necessary to carry out the provisions of this chapter.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-70. Initiation of investigation of fitness.

If the Director of the Department of Labor, Licensing and Regulation or the commission has reason to believe that an individual or firm has become unfit to engage in the conducting of auctions or has violated a provision of this chapter or a regulation promulgated under this chapter or if an individual files a written complaint with the commission or the director of the Department of Labor, Licensing and Regulation, charging an individual or firm with the violation of a provision of this chapter or a regulation promulgated under this chapter, the commission must approve the initiation of an investigation.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-80. Power to administer oaths and subpoena witnesses for purpose of investigation; taking evidence; compelling compliance.

For the purpose of an investigation or proceeding under this chapter, the commission or its designated agent may administer oaths and upon its own motion or upon request of any party, shall subpoena witnesses, compel their attendance, take evidence, and require the production of any matter which is relevant to the investigation, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible items and the identity and location of persons having knowledge of relevant facts or any other matter reasonably calculated to lead to the discovery of material evidence. Upon failure to obey a subpoena or to answer questions propounded by the commission or its designated agent and upon reasonable notice to all persons affected, the department may apply to the Administrative Law Court for an order compelling compliance.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-90. Hearings.

Any hearing that is conducted as a result of an investigation must be conducted in accordance with Section 40-1-90.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-100. Cease and desist order; petition for temporary restraining order; temporary injunction.

(A) In addition to other remedies provided for in this chapter or Chapter 1 of Title 40, the commission in accordance with Section 40-1-100 may issue a cease and desist order or may petition an administrative law judge for a temporary restraining order or other equitable relief to enjoin a violation of this chapter or a regulation promulgated under this chapter.

(B) If the commission has reason to believe that a person is violating or intends to violate a provision of this chapter or a regulation promulgated under this chapter, it may, in addition to all other remedies, order the person to desist immediately and refrain from the conduct. The commission may apply to an administrative law judge for an injunction restraining the person from the conduct. The judge may issue a temporary injunction ex parte not to exceed ten days and, upon notice and full hearing, may issue any other order in the manner it considers proper. No bond may be required of the commission by the judge as a condition to the issuance of an injunction or order contemplated by the provisions of this section.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-110. Grounds for action against licensee or one otherwise acting as auctioneer; licensee adjudged mentally incompetent.

(A) In addition to the grounds of misconduct provided for in Section 40-1-110, the commission may take action, pursuant to Section 40-6-210, against a licensee or a person who has unlawfully assumed to act in the capacity as an auctioneer if the person or licensee is found by the commission to have:

(1) violated this chapter or a regulation promulgated under this chapter; or

(2) engaged in a continued and flagrant course of misrepresentation or made false promises or authorized an agent of the licensee to make misrepresentations or false promises;

(3) failed to account for or to pay over within a reasonable time, not to exceed thirty days, money belonging to another which has come into the licensee's possession through an auction sale;

(4) used misleading or untruthful advertising;

(5) engaged in conduct in connection with a sales transaction, which demonstrates bad faith or dishonesty;

(6) knowingly used false bidders, cappers, or pullers or knowingly made a material false statement or representation;

(7) been convicted of a felony or an act involving fraud or moral turpitude. Forfeiture of a bond or a plea of nolo contendere is the equivalent of a conviction;

(8) wilfully failed to properly and fully complete an application or made a false statement or gave false information in connection with an application for a license or renewal or reinstatement of a license or an investigation by the commission or the commission's designated agent;

(9) failed to maintain or to deposit in a trust or escrow account in an insured bank or savings and loan association within three business days funds received for another person through sale at auction, unless otherwise required by law;

(10) failed to pay a fine assessed or ordered by the commission under Section 40-6-210;

(11) wilfully failed to properly make a disclosure or to provide documents or information required by this chapter or the commission;

(12) demonstrated lack of financial responsibility;

(13) knowingly performed an act, which substantially assists a person to conduct an auction illegally;

(14) practiced during the time his license has lapsed or been suspended or revoked.

(B) In addition to other remedies and actions incorporated in this chapter, the license of a licensee adjudged mentally incompetent by a court of competent jurisdiction must be suspended automatically by the commission until the licensee is adjudged competent by a court of competent jurisdiction.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-115. Jurisdiction of commission.

The commission has jurisdiction over the actions of licensees and former licensees as provided in Section 40-1-115.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-120. Revocation, suspension, or restriction of license; final order of guilt as public knowledge; civil fines.

(A) The commission, in addition to the authority granted to it pursuant to Section 40-1-120, may deny, suspend, revoke, or restrict a license and may assess a fine in accordance with Section 40-6-210. The authority of the commission to revoke or suspend a license for violation of this chapter or a regulation promulgated under this chapter includes the authority to place a licensee on probation upon conditions to be determined by the commission.

(B) A final order of the commission finding that a licensee is guilty of any offense charged in a formal accusation becomes public knowledge except for a final order dismissing the accusation or imposing a private reprimand.

(C) The commission may impose a civil fine of up to five thousand dollars for each violation of a provision of this chapter or a regulation promulgated under this chapter; however, the total fines may not exceed ten thousand dollars.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-130. Grounds for disciplinary action as basis for denial of licensure.

The commission may deny licensure to an applicant based on the same grounds for which the commission may take disciplinary action against a licensee as provided in Section 40-1-130.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-140. Prior criminal record as grounds for denial of licensure.

A license may be denied based on a person's prior criminal record as provided for in Section 40-1-140.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-150. Surrender of license.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license in accordance with Section 40-1-150.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-160. Appeal.

A person aggrieved by a final action of the commission may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-170. Costs.

A person found in violation of this chapter or regulations promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-180. Payment of costs and fines.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-190. Confidentiality; privileged communications.

Investigations and proceedings conducted under the provisions of this chapter are confidential and all communications are privileged as provided for in Section 40-1-190.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-200. Penalties.

A person who violates the provisions of this chapter is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than one year or fined not more than one thousand dollars.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-210. Petition for injunctive relief.

The Department of Labor, Licensing and Regulation, on behalf of the commission and in accordance with Section 40-1-210, may petition an administrative law judge in the name of the State, for injunctive relief against a person violating this chapter.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-220. Eligibility requirements for license as apprentice auctioneer; conduct of auction and review of records.

(A) To be licensed as an apprentice auctioneer, an individual must:

(1) be eighteen years of age or older;

(2) submit a written application on a form approved by the commission naming a licensed auctioneer to serve as the supervisor of the apprentice along with the required fee;

(3) achieve a passing score on a written examination approved by the commission testing the applicant's understanding of the law relating to auctioneers and auctions, ethical practices for auctioneers, and the mathematics applicable to the auctioneer business. The examination may not be taken more than one time during any six-month period following the second failure of the examination;

(4) provide a criminal history conviction record from the South Carolina Law Enforcement Division and affirm that the applicant has not been convicted of a felony or any other crime involving fraud or moral turpitude during the preceding five years;

(5) provide a credit record satisfactory to the commission which must be obtained by the commission. A fee of ten dollars must be paid to the commission for the credit investigation.

(B) No apprentice auctioneer may enter into an agreement to conduct an auction or conduct an auction without the express written approval of the supervisor of the apprentice auctioneer. The supervisor shall review, at regular intervals, the records that the apprentice auctioneer is required to maintain to ensure they are current and accurate.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-230. Eligibility requirements for license as auctioneer, purebred livestock auctioneer, or tobacco auctioneer.

(A) To be licensed as an auctioneer, an individual must:

(1) be eighteen years of age or older;

(2) submit a written application on a form approved by the commission along with the required fee;

(3) have satisfactorily completed:

(a) one year of apprenticeship; or

(b) eighty hours of classroom instruction in a course in auctioneering at an institution approved by the commission, or the substantial equivalent and achieve a passing score on a written examination approved by the commission testing the applicant's understanding of the law relating to auctioneers and auctions, ethical practices for auctioneers, and the mathematics applicable to the auctioneer business. The examination may not be taken more than one time during any six-month period following the second failure of the examination;

(4) provide a criminal history conviction record from the South Carolina Law Enforcement Division and affirm that the applicant has not been convicted of a felony or any other crime involving fraud or moral turpitude during the preceding five years;

(5) provide a credit record satisfactory to the commission and pay a ten dollar fee to the commission to obtain the credit report.

(B) To be licensed as a purebred livestock auctioneer, an individual must:

(1) be eighteen years of age or older;

(2) submit a written application on a form approved by the commission along with the required fee;

(3) have satisfactorily completed:

(a) one year of apprenticeship; or

(b) eighty hours of classroom instruction in a course in auctioneering at an institution approved by the commission, or the substantial equivalent;

(4) provide a criminal history conviction record from the South Carolina Law Enforcement Division and affirm that the applicant has not been convicted of a felony or any other crime involving fraud or moral turpitude during the preceding five years;

(5) provide a credit record satisfactory to the commission and pay a ten dollar fee to the commission to obtain the credit report.

(C) To be licensed as a tobacco auctioneer, an individual must:

(1) be eighteen years of age or older;

(2) submit a written application on a form approved by the commission along with the required fee;

(3) have satisfactorily completed:

(a) one year of apprenticeship; or

(b) eighty hours of classroom instruction in a course in auctioneering at an institution approved by the commission, or the substantial equivalent;

(4) provide a criminal history conviction record from the South Carolina Law Enforcement Division and affirm that the applicant has not been convicted of a felony or any other crime involving fraud or moral turpitude during the preceding five years;

(5) provide a credit record satisfactory to the commission and pay a ten dollar fee to the commission to obtain the credit report.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-235. Requirements for license as auction firm.

(A) To be licensed as an auction firm, a business entity must:

(1) submit an application on forms approved by the commission, along with the required fee;

(2) provide the commission with an authorization by the South Carolina Secretary of State's office to transact business in this State;

(3) if owned or managed by a:

(a) licensed auctioneer, provide the commission with the name of the auctioneer and written evidence of the auctioneer's authority to make the decisions affecting the manner in which the firm does business; or

(b) person not licensed as an auctioneer under this chapter, achieve a passing score on a written examination approved by the commission intended to demonstrate a thorough understanding of the law relating to the conduct of the auction business and other matters the commission considers appropriate.

(B) A sole proprietorship is exempt from auction firm licensure, as provided for in subsection (A).

(C) Licensed real estate brokers-in-charge and real estate firms are exempt from auction firm licensure, as provided for in subsection (A), if they employ a licensed auctioneer to handle those aspects of the transactions peculiar to the auctioneer profession.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-240. Term of licenses; renewal; proof of continuing education; lapsed license.

(A) All licenses issued under this chapter must be issued by the commission and are valid from July first of the year issued or from the date issued, whichever is later, through the following June thirtieth unless revoked or suspended pursuant to this chapter. Any license other than an apprentice license may be renewed annually. An apprentice license may be renewed one time. No examination is required for renewal of a license if the application for renewal is made within ninety days of the expiration of the license.

(B) When a licensee applies for renewal, the licensee shall submit proof with the renewal form, in a form acceptable to the commission, that the licensee has acquired commission-approved continuing education of at least four hours within the previous twelve months. Continuing education is not required of apprentice auctioneers and auction firm license holders unless the owner or manager is a licensed auctioneer.

(C) The renewal of a lapsed license is not retroactive and does not limit the authority of the courts or the commission to take disciplinary action against a licensee who engages in the auction profession without a current license.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-250. License required.

Unless exempt from licensure under Section 40-6-370, no person shall sell or offer to sell goods or real estate at auction in this State or perform an act for which an auctioneer or apprentice auctioneer license is required unless the person holds a currently valid license issued under this chapter.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-260. List of licensees.

The commission shall publish at least once a year a list of names and addresses of all persons and firms holding valid apprentice auctioneer, auctioneer, or firm licenses.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-270. Licensing of auctioneers licensed in another state.

(A) A person who holds a valid auctioneer license in another state may apply for and be issued a license under this chapter if the requirements of the state of licensure were, on the date of initial licensure, substantially equivalent to the requirements of this chapter.

(B) An applicant under this section shall submit an application and other documentation and proof of eligibility for licensure as required by the commission in regulation.

(C) A license issued pursuant to this section is valid from the date of issuance to the following June thirtieth and may be renewed from year to year unless suspended or revoked pursuant to this chapter or a regulation promulgated under this chapter.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-280. "Absolute" auctions.

It is unlawful to conduct or advertise that an auction is "absolute" if minimum opening bids are required or other conditions are placed on the sale which limit the sale other than to the highest bidder.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-290. Written agreements between owner and auctioneer; records; possession of pocket card license.

(A) No licensee may conduct an auction in this State without first having a written agreement with the owner of any property to be sold. The agreement shall contain the terms and conditions upon which the licensee received the goods for sale. The licensee shall provide the owner with a signed copy of the agreement and shall keep at least one copy for three years from the date of the agreement. A written agreement is not required for a sale at auction if the sale is made at an auction house or similar place where members of the public are generally offered the opportunity to present goods for sale. Copies of all contracts must be made available to the commission or its designated agent upon request.

(B) A licensee shall maintain accurate records upon receipt of goods for auction and before their sale, which shall include the name and address of the person who employed the licensee to sell the goods at auction and the name and address of the owner of the goods to be sold. These records must be open for inspection by the commission or its designated agent upon request.

(C) A licensee shall have his pocket card license in his possession at each auction he conducts.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-300. Trust or escrow accounts; bank name and account number as requirement for issuance or renewal of license; notification of changes; records of transactions.

(A) A licensee who handles the proceeds of an auction shall maintain a trust or escrow account with an insured bank or savings and loan association and shall deposit in this account within three business days all funds received for the benefit of another person, unless otherwise required by law or the owner or consignor of the property auctioned is paid within three business days.

(B) Upon issuance or renewal of a license, the licensee must provide the commission with the name of the bank and the account number of the trust or escrow account in which the funds of others are maintained and authorization permitting the examination of the account by the commission or its authorized representative, unless the licensee has provided certification to the commission that funds are paid within three business days. A licensee must notify the commission by certified mail, return receipt requested, of a change of bank, account number, or location of the trust or escrow account and, at that time, shall complete the required authorization for examination of the account by the commission or its authorized representative.

(C) A licensed auctioneer or licensed apprentice auctioneer in this State who works directly for a licensed auction firm or who works directly for another licensed auctioneer who maintains an active escrow account may use that escrow account and number in all applications for licensure or renewal, if the escrow account is used solely for the purpose of holding funds of others in relation to auctions.

(D) A licensee shall maintain complete records for at least three years showing the deposit, maintenance, and withdrawal of trust or escrow funds. These records must be open for inspection by the commission or its designated agent periodically, upon request, and without prior notice.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-310. Estate auction requirements.

No property other than the property of a specified deceased person or the property of a specified living person's estate may be sold at auction if the auction is conducted or advertised only as an "estate auction". However, property other than those of the specified estate may be sold at the sale if all advertisements of the sale specify which items do not belong to the estate.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-320. Licensing by municipalities prohibited.

Notwithstanding any other provision of law, municipalities may not enact ordinances to provide for the licensing of auctioneers.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-330. Auctioneer Recovery Fund; maintenance and contributions; use of excess funds.

(A) There is created the Auctioneer Recovery Fund to be maintained by the department for the payment of claims to persons injured by licensees under this chapter. Monies in the fund must be held and carried forward by the State Treasurer separate from the general fund. At least one hundred thousand dollars for recovery and guaranty purposes must be maintained in the fund. Fund monies may be invested and reinvested by the State Treasurer in interest bearing accounts, interest accruing to the fund. Sufficient liquidity must be maintained so that there are monies available to satisfy claims processed through the commission. Expenditures from the fund must be made in accordance with this chapter without legislative appropriation. Warrants for expenditures must be drawn by the Comptroller General pursuant to claims approved and signed by the director of the department.

(B) When monies, including principal and interest, are less than forty-five thousand dollars at the end of the fiscal year after payment of claims and expenses, an individual or firm licensee shall pay, in addition to the license fees required under this chapter, a fund contribution fee to be determined by the commission. After the fund is initially established, a new applicant for individual or firm licensure also shall pay a fund contribution fee. However, any fee assessed under this subsection may not exceed fifty dollars a year.

(C) The commission may use contents of the fund in excess of one hundred thousand dollars to:

(1) promote education and research in the auctioneer profession in order to benefit persons licensed under this chapter and to improve the efficiency of the profession;

(2) underwrite educational seminars, training centers, and other forms of educational projects for the use and benefit of licensees;

(3) sponsor, contract for, or underwrite education and research projects in order to advance the auctioneers profession in South Carolina.

(D) If monies, including principal and interest, in the fund exceed one hundred twenty-five thousand dollars at the end of the fiscal year after payment of claims, expenses, and educational program funding, the amount in excess must be deposited in the state general fund.

(E) Persons licensed as auctioneers pursuant to Section 40-6-230(B) or (C) are exempt from contributing to the fund.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-340. Claims against fund; notification of licensee; investigation.

(A) A person aggrieved by the conduct of a licensee may file a claim against the fund if the:

(1) facts giving rise to the claim are based on a specific violation of this chapter or regulations promulgated under this chapter;

(2) claimant has made demand upon the licensee by certified mail, return receipt requested, for actual damages, and the demand has been refused or ignored;

(3) claimant is not licensed under this chapter or a party jointly responsible for the claim;

(4) the claim is filed no later than one year from the date of discovery of the loss.

(B) The claim must be made under oath and upon a form the commission prescribes and shall contain:

(1) name and address of the claimant;

(2) name and address of the licensee and his last known working address;

(3) a detailed statement of the events precipitating the loss and documents and other evidence supporting the claim;

(4) amount of monies sought and evidence supporting this amount;

(5) copies of complaints and other legal process initiated, if any;

(6) disclosure of partial satisfaction received, offered, or otherwise available from the licensee, including a bond, an insurance policy, or another source of funds.

(C) Upon receiving a claim in proper form, the commission shall forward the claim by certified mail, return receipt requested, to the last known address of the licensee. The licensee, within thirty days, shall file a verified answer to the claim. If no answer is filed within thirty days, the licensee is in default, and the commission shall schedule a hearing on the claim. If the licensee fails to timely answer, the commission shall investigate the claim for not more than sixty days and promptly schedule a hearing on the claim. The licensee, commission, and claimant may present evidence and question and cross-examine witnesses as parties to the hearing.

(D) Failure of the claimant to comply with this section is a waiver of rights under this section.

(E) No claim may be made against or paid from the fund in connection with a licensee who is licensed pursuant to Section 40-6-230 (B) or (C).

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-350. Hearing by commission; compromise of claim; suspension of license pending repayment; subrogation.

(A) Claims made against the fund pursuant to Section 40-6-340, must be heard by the commission and if ordered, must be paid in accordance with Section 40-6-360. Subject to commission approval, a claim may be compromised; however, the commission is not bound by the compromise or any stipulation of the licensee.

(B) Upon payment of a claim, the license of the person against whom the claim was made must be suspended immediately or revoked, as the commission determines. The licensee must not be issued another license until he repays the fund the monies paid on the claim against him, including interest at the rate of eight percent a year. Nothing in this section prevents the commission or any other authority from pursuing other remedies at law or equity.

(C) A claimant receiving monies from the fund shall subrogate his rights relative to the claim to the commission to the extent of monies paid, including interest, and shall cooperate with the commission in the prosecution of the subrogated claim. Amounts recovered against the licensee or other responsible parties must be deposited into the fund, less costs and expenses of collection.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-360. Limitations on payments from fund.

Payments from the fund are limited as follows:

(1) Only the claimant's actual damages may be paid from the fund. No claimant may recover punitive, special, or consequential damages or attorney's fees.

(2) The fund is not liable for more than ten thousand dollars for each transaction, regardless of the number of persons aggrieved.

(3) The liability of the fund may not exceed in the aggregate twenty thousand dollars for one licensee in one calendar year.

(4) A party aggrieved and awarded payment by a final commission decision has a vested right for payment. Claims against the fund must be made in the same order as the awards were authorized. If claims against the fund exceed the monies in the fund, the commission shall satisfy unpaid claims as soon as sufficient monies are deposited. An award is not a claim against the State if it cannot be paid due to a lack of monies in the fund.

(5) Notwithstanding item (4), if the maximum liability of the fund is insufficient to pay in full the valid claims of aggrieved persons whose claims relate to the same transaction or to the same licensee, the amount for which the fund is liable must be distributed among the claimants on a pro rata basis. The commission may join in one action claims having a common factual basis so that an equitable distribution from the fund may be achieved.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-370. Exceptions from applicability of chapter.

This chapter applies to all auctions held in this State except:

(1) auctions conducted by the owner of all of the goods being offered unless the owner's regular course of business includes engaging in the sale of goods or real estate by means of auction or unless the owner originally acquired the goods for the purpose of resale;

(2) auctions conducted by or under the direction of a public authority unless conducted by a person or entity engaged in the business of organizing, arranging, or conducting auction sales for compensation or a person or entity licensed pursuant to this chapter or in any other jurisdiction to conduct auctions;

(3) auctions conducted pursuant to a judicial order;

(4) sales required by law to be at auction unless conducted by a person or entity engaged in the business of organizing, arranging, or conducting auction sales for compensation or a person or entity licensed pursuant to this chapter or in any other jurisdiction to conduct auctions;

(5) auctions conducted on behalf of a charitable, civic, or religious organization if the person conducting the sale receives no compensation unless conducted by a person or entity engaged in the business of organizing, arranging, or conducting auction sales for compensation or a person or entity licensed pursuant to this chapter or in any other jurisdiction to conduct auctions;

(6) auctions of motor vehicles among motor vehicle dealers if conducted by an auctioneer licensed under this chapter;

(7) auctions by a trustee pursuant to a valid power of sale.

HISTORY: 2000 Act No. 318, Section 1.



SECTION 40-6-380. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 2000 Act No. 318, Section 1.






CHAPTER 7 - BARBERS AND BARBERING

SECTION 40-7-5. Conflicts between this chapter and Article 1, Chapter 1.

Unless otherwise provided for in this chapter, Article 1, Chapter 1 applies to barbers; however, if there is a conflict between this chapter and Article 1, Chapter 1, the provisions of this chapter control.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-10. Establishment of State Board of Barber Examiners; membership.

The State Board of Barber Examiners is established and consists of five members appointed by the Governor with the advice and consent of the Senate for terms of four years and until successors are appointed and qualify. Four members must be licensed barbers who have been engaged in the practice of barbering for at least five years in this State, and of these members at least two must be licensed as master haircare specialists. One member must be a member from the general public not connected with the practice of barbering. Nominations for the member from the general public may be submitted to the Nominations Committee by an individual, group, or association. The Nominations Committee shall give consideration to these nominations, and the appointment of this member must be made in accordance with Section 40-1-45. The member from the general public has all the rights and privileges of the other board members except the lay member may not participate in the examination of an applicant for a license. The Governor may remove a member in accordance with Section 1-3-240 and shall appoint a member to fill the unexpired portion of the term. A majority vote is required to exercise any function of the board.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-20. Definitions.

As used in this chapter:

(1) "Practice of barbering" means any one or a combination of:

(a) shaving or trimming a beard, cutting the hair, or hairstyling;

(b) giving facial or scalp massages or treatments with oils, creams, lotions, or other preparations, either by hand or mechanical appliances;

(c) singeing, shampooing, or dyeing the hair or applying hair tonics or chemicals to wave, relax, straighten, or bleach the hair;

(d) applying cosmetic preparations, antiseptics, powders, oils, clays, and lotions to the scalp, neck, or face;

(e) cutting, shaping, fitting, styling, and servicing hair pieces, toupees, and wigs.

(2) "Hair braiding" means the weaving or interweaving of natural human hair for compensation without cutting, coloring, permanent waving, relaxing, removing, or chemical treatment and does not include the use of hair extensions or wefts.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-30. Licensure requirement.

No person may engage in the practice of barbering unless the person is licensed in accordance with this chapter.

HISTORY: 1997 Act No. 137, Section 1; 2005 Act No. 52, Section 2.



SECTION 40-7-50. Department of Labor, Licensing and Regulation to provide all administrative and fiscal operations and activities of board; board to establish fees by regulations.

(A) The Department of Labor, Licensing and Regulation shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities of the board in accordance with Section 40-1-50.

(B) The board shall establish in regulation fees for:

(1) examination, licensure, renewal, and reinstatement fees for student barbers, barber assistants, barber apprentices, registered barbers, master haircare specialists, barber instructors, and any other category of barber authorized by this chapter;

(2) the inspection, registration, renewal, and registration reinstatement of barbershops and barber schools and colleges.

The board may prorate the annual license fee as provided for in regulation. All licenses and registration must be renewed as of June thirtieth of each year. All fees must accompany applications, license renewals, license reinstatements, and barbershop inspections, registration, and renewals.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-60. Adoption of rules; seal; regulations.

The board may adopt rules governing its proceedings as provided for in Section 40-1-60 and shall adopt a seal for the authentication of its orders and records. The board may promulgate regulations necessary to carry out the provisions of this chapter including, but not limited to, regulations for the sanitary management of barbershops and barber schools which must be approved by the Department of Health and Environmental Control and which must be furnished by the board to the owner or manager of each barbershop or barber school in the State.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-70. Additional powers and duties.

In addition to the powers and duties provided for in this chapter, the board has those powers and duties set forth in Section 40-1-70.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-80. Investigation of complaints and violations of chapter.

The Department of Labor, Licensing and Regulation on behalf of the board shall investigate complaints and violations of this chapter as provided for in Section 40-1-80.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-90. Results of investigation to be presented to board; hearing.

The results of an investigation must be presented to the board and any subsequent hearing must be conducted in accordance with Section 40-1-90.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-100. Issuance of cease and desist order, or petition for temporary restraining order or other equitable relief.

In addition to other remedies provided for in this chapter or Article 1, Chapter 1, the board in accordance with Section 40-1-100 may issue a cease and desist order or may petition an administrative law judge for a temporary restraining order or other equitable relief to enjoin a violation of this chapter.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-110. Disciplinary action.

The board may take disciplinary action against a barber permittee or licensee as provided for in Section 40-1-110 and based upon grounds enumerated in that section.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-115. Jurisdiction of board.

The board has jurisdiction over the actions of licensees and permittees and former licensees and permittees as provided for in Section 40-1-115.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-120. Additional disciplinary action.

In addition to the sanctions the board may impose against a person pursuant to Section 40-1-110, the board also may take disciplinary action against a person as provided for in Section 40-1-120.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-130. Denial of permit or licensure on same grounds as potential disciplinary action.

As provided for in Section 40-1-130, the board may deny a permit or licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee or permittee.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-140. Denial of permit or licensure based on prior criminal record.

A permit or license may be denied based on a person's prior criminal record only as provided for in Section 40-1-140.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-150. Voluntary surrender of license.

A licensee or permittee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license or permit in accordance with Section 40-1-150.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-160. Appeal.

A person aggrieved by a final action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-170. Investigation and prosecution costs.

A person found in violation of this chapter or regulations promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-180. Costs and fines subject to collection and enforcement provisions of Section 40-1-180.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-190. Confidentiality of investigations and proceedings.

Investigations and proceedings conducted under this chapter are confidential, and all communications are privileged as provided for in Section 40-1-190.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-200. Practicing barbering in violation of chapter; knowing submission of false information for purpose of obtaining license; penalties.

A person who practices or offers to practice barbering in this State in violation of this chapter or who knowingly submits false information for the purpose of obtaining a license is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than one year or fined not more than five thousand dollars.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-210. Petition for injunctive relief.

The department, on behalf of the board and in accordance with Section 40-1-120, may petition an administrative law judge, in the name of the State, for injunctive relief against a person violating this chapter.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-230. Barber assistant; requirements for licensure; certificate of registration for registered barber apprentice, registered barber, or master haircare specialist.

(A) The board shall issue a license to practice as a barber assistant to a person who:

(1) is at least sixteen years of age;

(2) has passed a physical examination prescribed by the Department of Health and Environmental Control;

(3) has been issued a student permit and completed six weeks' training as a barber assistant under the supervision of a registered barber who is qualified to train an assistant barber as provided for in Section 40-7-290;

(4) has been examined by the board and has been determined to be qualified to give shampoos and manicures.

A barber assistant only may work under the direct supervision of a licensed registered barber.

The board may promulgate regulations for the purpose of examination, supervision, and licensing of these persons.

A barber assistant employed as of February 1, 1976, may within sixty days obtain a barber assistant license without further training or examination by paying the required fee.

(B) The board shall issue a certificate of registration as a registered barber apprentice to a person who:

(1) is at least sixteen years of age and has achieved a ninth grade education or its equivalent;

(2) has passed a physical examination prescribed by the Department of Health and Environmental Control;

(3) has completed at least nine months' course of fifteen hundred hours in a reliable barber school or college approved by the board; or twelve months' training under the personal supervision of a registered barber who has been examined by the board and who has been determined to be qualified to train student barbers under laws governing barber training in this State;

(4) has passed the examination prescribed by the board;

(5) has submitted the applicable fees established by the board in regulation.

(C) The board shall issue a certificate of registration as a registered barber to a person who:

(1) is at least seventeen years of age;

(2) has passed a physical examination as prescribed by the board;

(3) has practiced as a registered apprentice for twelve months under the direct supervision of a registered barber, and this practice must have included at least one thousand nine hundred twenty hours, proof of which must be submitted to the board by affidavit of three registered barbers or by other methods of proof that the board may prescribe;

(4) has passed the registered barber examination prepared and conducted by the board to determine if the applicant has:

(a) the requisite skill to perform properly all the duties associated with the practice of barbering including, but not limited to, the ability of the applicant in the preparation of tools, shaving, haircutting, and all the duties and services incident to them;

(b) sufficient knowledge concerning diseases of the face, skin, and scalp.

(D) The board shall issue a certificate of registration as a master hair care specialist to:

(1) a cosmetologist licensed under Chapter 13 who has:

(a) satisfied educational requirements prescribed by the board in regulation;

(b) passed the examination required by the board.

(2) a person who after July 1, 1985, meets the requirements of subsection (C) and has passed a written and practical examination conducted by the board to determine the person's ability to use chemicals to wave, relax, straighten, or bleach the hair;

(3) a cosmetologist licensed under Chapter 13 who has two or more years' experience working as a cosmetologist and after successfully completing a practical examination prescribed and conducted by the board. The examination shall include a basic tapered haircut.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-240. Applications for examination; frequency of examinations.

(A) An applicant for an examination shall apply to the board on forms approved and furnished by the board, and the application shall contain proof under the applicant's oath of the particular qualifications of the applicant. The applicant shall submit the required fee with the application. An application for examination must be submitted to the board at least fifteen working days before the applicant takes the examination.

(B) The board shall conduct examinations of applicants for certificates of registration to practice as registered barbers and of applicants for certificates of registration to practice as registered apprentices not fewer than four times a year, at such times and places as is prescribed by the board. The examination of applicants for certificates of registration as registered barbers and registered apprentices shall include practical demonstrations and oral and written tests as the board may prescribe.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-250. Renewal of master haircare specialist license; reinstatement of certificate of registration for registered barbers and registered apprentices.

(A) A person who is licensed as a master haircare specialist on May 13, 1986, may have this license renewed annually upon payment of the required license fee.

(B) A registered barber or a registered apprentice whose certificate of registration has expired may have the certificate reinstated immediately upon payment of the required reinstatement fee. A registered barber who does not engage in the practice of barbering for three years or less may renew the certificate of registration upon payment of a reinstatement fee. If more than three years have elapsed, the person must pass an examination and pay the reinstatement fee.

(C) A registered apprentice who has submitted proof of the apprenticeship for the purpose of becoming licensed as a registered barber must take the examination before the next July first and the apprentice license may not be renewed.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-255. Hair braiding practitioner registration; training; term and renewal of registration.

(A) Only those individuals who are licensed to practice barbering or cosmetology or who are registered to practice hair braiding in this State may engage in the practice of hair braiding or perform hair braiding services in this State.

(B) All implements used in connection with hair braiding must be disposable or must be sanitized in a disinfectant approved for hospital use or approved by the Environmental Protection Agency for commercial use.

(C) To practice hair braiding in this State an individual shall:

(1) apply to the board for registration in a manner prescribed by the board;

(2) provide satisfactory proof of successful completion of a one-day, six-hour board-approved hair braiding course;

(3) pass an examination administered by the board; and

(4) pay a twenty-five dollar registration fee.

(D) The hair braiding course shall include instruction regarding:

(1) sanitation and sterilization including:

(a) universal sanitation and sterilization precautions;

(b) how to distinguish between disinfectants and antiseptics; and

(c) how to sanitize hands and disinfect tools used in the practice of hair braiding;

(2) disorders and diseases of the scalp, including:

(a) how to distinguish between these disorders and diseases; and

(b) when hair braiding services can be performed on a client with disorders or diseases of the scalp;

(3) where and when an individual may legally practice hair braiding; and

(4) the procedures, fees, and requirements for renewal of a hair braiding registration.

(E) Registration to practice hair braiding is valid for two years or until the end of the biennial licensure renewal cycle in which the registration is first issued, whichever occurs first. The holder of a registration to practice hair braiding shall renew his or her registration by paying the renewal fee.

(F) An individual currently engaging in the practice of hair braiding on the effective date of this act has one year from the effective date to complete the registration requirements as provided for in this section.

HISTORY: 2005 Act No. 52, Section 1.



SECTION 40-7-260. Only licensed master haircare specialist may use chemicals to wave, relax, straighten, or bleach hair.

No person may use chemicals to wave, relax, straighten, or bleach the hair in a barber shop unless a license as a master haircare specialist has been issued to the person by the board.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-270. Temporary master haircare specialist license without examination; requirements.

A registered barber who has used chemicals to wave, relax, straighten, or bleach the hair before July 1, 1985, may receive a temporary master haircare specialist license without the examination required in Section 40-7-230(D)(2) by notifying the board and certifying sixty hours of on-the-job experience with chemical applications.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-280. Restrictions on giving shampoos and manicures.

No person may give shampoos or manicures in a barber shop unless a license as a barber assistant has been issued to him by the Board of Barber Examiners.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-285. Practice by cosmetologist, esthetician, or manicurist in barbershop.

Notwithstanding the provisions of Section 40-7-280 or any other provision of law, a person licensed as a cosmetologist, esthetician, or manicurist pursuant to Chapter 13 of this title may practice, within the scope authorized by the person's license, in a barbershop registered in accordance with this chapter.

HISTORY: 2008 Act No. 353, Section 2, Part 17A.1.



SECTION 40-7-290. Requirements for barbers who train students.

(A) A barber training a student in a shop must have had three years' experience as a registered barber and must have been examined by the board and determined to be qualified to train a student barber. A barber found qualified after examination must be issued an instructor's license.

(B) A registered barber may train no more than two students at a time if each student has a chair at all times.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-300. Practicing barbers from other states; requirements for receiving certificate of registration to practice in state.

A person who has practiced barbering in another state or country which has licensing requirements which meet or exceed the requirements of this chapter, as determined by the board, and who moves into this State, before practicing barbering in South Carolina shall submit to the board:

(1) notarized statements from previous employers establishing that the person has been licensed and actively has practiced barbering for the preceding calendar year;

(2) a letter from the licensing board of the state or country from which the person is moving verifying that the person is licensed and in good standing with the board of that state or country;

(3) a certificate that the person has read, understands, and will abide by the provisions of this chapter and regulations promulgated under this chapter;

(4) a completed application for a certificate of registration upon a form provided by the board.

Upon receipt of these documents, the board shall issue the person a certificate of registration to practice barbering in this State.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-310. Display of certificate of registration.

A holder of a certificate of registration for any category of barbering authorized by this chapter shall display in a conspicuous place adjacent to or near the person's work chair.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-320. Barbershops to be registered; posting of copy of inspection rating and regulations.

(A) A barbershop must be registered with the board. Applications for registration and inspection of new shops must be made at least fifteen working days before opening the shop. No new shop may be operated until all fees are paid and the shop has passed inspection.

(B) A copy of the inspection rating and copy of the regulations for the sanitary management of a barbershop, as provided for in Section 40-7-60, must be posted in a conspicuous place in each barbershop or barber school.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-330. Inspection of barbershop or barber schools.

A member of the board or the board's agents, assistants, and inspectors may enter upon and inspect a barbershop or barber school at any time during business hours in the performance of the duties conferred or imposed by this chapter.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-340. Special certificates for inmates in custody of State Department of Corrections.

(A) Notwithstanding any other provision of this chapter, the board may issue special certificates of registration as an apprentice barber to an inmate in the custody of the State Department of Corrections who:

(1) complies with Section 40-7-230(B), having completed the required number of hours in a barber school or college approved by the board; and

(2) has been sentenced:

(a) under the Youthful Offender Act and has served at least nine months of the sentence; or

(b) to a determinant sentence and is eligible for release or parole consideration within one hundred twenty days.

(B) These certificates are valid for one hundred twenty days and may be renewed at the discretion of the board.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-350. Barber colleges and teachers to be registered.

A barber college and teachers at a barber college must be registered with the board. These teachers must have had three years' experience as practicing barbers and shall have passed successfully a teacher's examination as prescribed by the board.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-360. Chapter not applicable to services for immediate family.

This chapter does not apply to a person who performs the service of a barber for members of the person's immediate family.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-370. Operation of barbershop by registered apprentice prohibited.

No registered apprentice, registered under the provisions of this chapter, may operate a barbershop in this State.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-380. Board members prohibited from ownership interest in barber colleges or companies servicing barbershops.

It is unlawful for a member, inspector, or employee of the board to own an interest in a barber college or a company which deals in sales or services to barbershops.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-390. Persons exempt from chapter.

These persons are exempt from this chapter while engaged in the proper discharge of their professional duties:

(1) persons authorized under the laws of this State to practice medicine and surgery;

(2) commissioned medical or surgical officers of the United States Army, Navy, or Marine hospital service;

(3) registered nurses;

(4) students in schools, colleges, and universities who practice barbering only upon students in the school, college, or university premises for the purpose of earning part of their school expenses;

(5) undertakers;

(6) persons authorized by state law to practice cosmetology only when they are practicing in salons or schools of cosmetology.

HISTORY: 1997 Act No. 137, Section 1.



SECTION 40-7-400. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable."

HISTORY: 1997 Act No. 137, Section 1.






CHAPTER 8 - SOUTH CAROLINA PERPETUAL CARE CEMETERY ACT

SECTION 40-8-10. Short title.

This chapter may be cited as the "South Carolina Perpetual Care Cemetery Act".

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-20. Perpetual Care Cemetery Board; creation.

For the purposes of administering this chapter, there is established a South Carolina Perpetual Care Cemetery Board with the power and duty to promulgate regulations, approved by the Director of the Department of Labor, Licensing and Regulation, to carry out this chapter as provided for by Section 40-1-10.

Cemeteries, burial grounds, and any agreement or contract which has for a purpose the furnishing or delivering of a person, property, or merchandise of any nature in connection with the final disposition of a dead human body, must be subject to sufficient regulation by the State to ensure that sound business practices are followed by all entities subject to this chapter.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-30. Definitions.

As used in this chapter, unless otherwise stated or unless the context clearly indicates otherwise:

(1) "Administrator" means the individual, appointed by the director, to whom the director has delegated authority to administer the programs of the South Carolina Perpetual Care Cemetery Board.

(2) "Authorization to operate" or "operation authorization" means the approval to operate a cemetery, which has been granted by the South Carolina Perpetual Care Cemetery Board. This authorization is granted in the form of a license.

(3) "Board" means the South Carolina Perpetual Care Cemetery Board.

(4) "Cared-for" means the physical appearance including, but not limited to, shrubs and trees pruned and trimmed, flower beds weeded, drives maintained, and lawns mowed when needed equivalent to once a week during grass growing season with ample rainfall.

(5) "Cemetery" means a place used, dedicated, or designated for cemetery purposes including any one or combination of:

(a) perpetual care cemeteries;

(b) burial parks for earth interment;

(c) mausoleums;

(d) columbariums.

(6) "Cemetery company" means a legal entity that owns or controls cemetery lands or property and conducts the business of a cemetery, including all cemeteries owned and operated by cemetery sales organizations or cemetery management organizations or any other entity.

(7) "Columbarium" means a structure or building substantially exposed aboveground intended to be used for the interment of the cremated remains of a deceased person.

(8) "Department" means the Department of Labor, Licensing and Regulation.

(9) "Director" means the Director of the Department of Labor, Licensing and Regulation, or the director's official designee.

(10) "Grave space" means a space of ground in a cemetery intended to be used for the interment in the ground of the remains of a deceased person.

(11) "Human remains" or "remains" means the body of a deceased person and includes the body in any stage of decomposition.

(12) "Licensee" means a person granted an authorization to operate pursuant to this chapter and refers to a person holding a license granted pursuant to this chapter.

(13) "Mausoleum" means a structure or building substantially exposed aboveground, intended to be used for the entombment of the remains of a deceased person.

(14) "Memorial" means a bronze marker set approximately level with the turf for the purpose of identification, or interchanged to mean upright markers in garden sections which are plotted and specified for the use of upright markers. The term "marker" is interchanged with the term "memorial" in this chapter.

(15) "Merchandise" means items used in connection with grave space, niches, mausoleum crypts, granite, memorials, grave liners, and vaults; however, merchandise shall expressly exclude caskets and cremation urns, burial clothing, facilities used for preparation, viewing, and automotive equipment and transportation. Items expressly excluded under the definition of merchandise in this provision must be governed by Chapter 7 of Title 32.

(16) "Outer burial container" means the following:

(a) Category I--Protective Outer Burial Container--An outer burial container (vault) in which a casket or similar burial device is placed for in-ground interment and is designed and constructed to support the weight of the earth and standard cemetery maintenance equipment and to prevent the grave from collapsing while resisting the entrance of water or any other element found in the soil in which it is interred.

(b) Category II--Nonprotective Outer Burial Container--A nonsealing outer burial container (grave liner) in which a casket or similar burial device is placed for in-ground interment and is designed and constructed to support the weight of the earth and standard cemetery maintenance equipment and to prevent the grave from collapsing.

(17) "Perpetual care" means the maintenance and the reasonable administration of the cemetery grounds and buildings in keeping with a cemetery properly maintained using a care and maintenance trust fund. In the event that a cemetery offers perpetual care for some designated sections of its property but does not offer perpetual care to other designated sections, the cemetery must be considered a perpetual care cemetery for the purposes of this chapter.

(18) "Person" means an individual, entity, corporation, partnership, joint venture, or association.

(19) "Trust institution" means a state or national bank, state or federal savings and loan association, or trust company authorized to act in a fiduciary capacity in this State.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-35. Cemetery contract disclosure requirements.

The cemetery contract must disclose to the consumer:

(1) the type of outer burial container being purchased (a Category I, Protective Outer Burial Container, or a Category II, Nonprotective Outer Burial Container);

(2) that the outer burial container either has a warranty or that it does not have a warranty; and

(3) if the outer burial container purchased in advance of need is not available at the time of need, the cemetery shall make available to the purchaser or his representative an outer burial container of equal or greater value. The purchaser or his representative is entitled to approve any substitutions.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-40. Licensure requirements, "Perpetual Care" and "No Perpetual Care" designations.

No entity may engage in the business of operating a perpetual care cemetery company, except as authorized by this chapter, without first obtaining a license from the board. A license issued under this chapter is not transferable or assignable and a licensee may not develop or operate a perpetual care cemetery authorized by this chapter under a name or a location other than that contained in the license.

No entity may hold itself out to be a perpetual care cemetery without an authorization to operate as such by the South Carolina Perpetual Care Cemetery Board.

Those cemeteries which furnish perpetual care to some portions and no perpetual care to other portions shall identify the appropriate sections of the cemetery at application and shall designate each section by a sign on the premises. Portions designated "Perpetual Care" may not be changed to "No Perpetual Care" once the designation is made.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-50. Board membership.

The board consists of seven members appointed by the Governor. Three appointed members must be public members who have no financial interest in and are not involved in the management of a cemetery or funeral-related business, and four members must be owners or managers of cemeteries in this State who may be selected from nominees submitted by the South Carolina Cemetery Association. The Governor shall appoint members of the board in the manner provided in this section. Of the seven members, three of the initial board members must be appointed for a term of two years, two for a term of three years, and two for a term of four years. At the end of their respective terms, successors must be selected in the same manner and appointed for terms of four years and until their successors are appointed and qualify. Nominations for appointment for the four professional members must be received by the Governor from the South Carolina Cemetery Association. If the Governor does not approve the recommendations, the association shall provide the Governor with another list of nominees, and the Governor may select a nominee from the list provided or appoint another suitable candidate of his choice. The Governor may replace any board member at any time for cause. An appointment to fill a vacancy on the board is for the balance of the unexpired term in the manner of the original appointment.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-60. Election of chairman and vice chairman; expense reimbursements; meetings.

The board shall elect annually a chairman and vice chairman. Each member of the board shall receive the usual mileage, per diem, and subsistence as provided by law for members of state boards, committees, and commissions. All expenses of the board must be paid from fees received by the board.

The board shall meet at least semiannually and may hold special meetings at any time and place within the State at the call of the chairman or upon written request of at least four members.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-70. Board power and duties.

In addition to the powers and duties included in Sections 40-1-70 through 40-1-100, the board shall establish policies and procedures consistent with this chapter, shall have the full power to regulate the issuance of licenses, and shall discipline licensees in any manner permitted by this chapter or under the provisions of Sections 40-1-110 through 40-1-150.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-75. Seal.

The board shall have and use an official seal bearing the name of the board.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-80. License fees.

(A) The following fees must be assessed, collected, and adjusted on behalf of the board by the Department of Labor, Licensing and Regulation in accordance with this chapter and the provisions of Section 40-1-50(D):

(1) a license fee of eight hundred fifty dollars, annually;

(2) an application fee of two hundred fifty dollars.

(B) Notwithstanding subsection (A), the fees for a cemetery in existence on the effective date of this chapter, which consists of ten acres or less of land are as follows:

(1) a license fee of four hundred dollars, annually;

(2) an application fee of two hundred fifty dollars.

(C) The license period is from January first through December thirty-first.

(D) Failure to renew a license by the December thirty-first renewal date renders the license invalid. The license may be reinstated upon receipt of an application postmarked not later than January thirty-first. Delinquent renewal requests not postmarked on or before January thirty-first require that a new application be submitted under the guidelines in effect for the current period.

(E) All fees are nonrefundable.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-90. Application to establish cemetery; license change application incident to purchase of existing cemetery.

(A) A legal entity wishing to establish a cemetery shall file a written application for authority to do so with the board on forms prescribed and provided by the department.

(1) Upon receipt of the application and a nonrefundable application fee, the board shall cause an investigation to be made to establish the following criteria for approval of the application:

(a) creation of a legal entity to conduct a cemetery business and the proposed financial structure;

(b) establishment and maintenance of an irrevocable care and maintenance trust fund agreement with a trust institution doing business in this State, with an initial deposit of not less than fifteen thousand dollars and a bank cashier's or certified check attached for the amount and payable to the trustee with the trust executed by the applicant and accepted by the trustee, conditioned only upon the approval of the application;

(c) presentation of a plat of the land to be used for a cemetery showing the county or municipality and the names of roads and access streets or ways;

(d) designation by the legal entity, wishing to establish a cemetery, of a general manager who must be a person having had not less than two years' experience in the cemetery business;

(e) presentation of development plans sufficient to ensure the community that the cemetery shall provide adequate cemetery services and that the property is suitable for use as a cemetery.

(2) The board, after receipt of the investigating report and within ninety days after receipt of the application, shall grant or refuse to grant the authority to organize a cemetery.

(3) If the board intends to deny an application, it shall give written notice to the applicant of its intention to deny. The notice shall state a time and place for a hearing before the board and a summary statement of the reasons for the proposed denial. The notice of intent must be mailed by certified mail to the applicant at the address stated in the application at least fifteen days before the scheduled hearing date. Within thirty days of the hearing, the board must provide the applicant with its written decision regarding its intent to deny the application. An appeal from the board's decision must be made in accordance with the Administrative Procedures Act.

(4) If the board intends to grant the authority, it shall give written notice that the authority to organize a cemetery has been granted and that a license to operate must be issued upon the completion of the:

(a) establishment of the irrevocable care and maintenance trust fund and receipt by the board of a certificate from the trust institution certifying receipt of the initial deposit required under this chapter;

(b) development, ready for burial, of not less than two acres, certified by inspection of the board or its representative;

(c) presentation of a description, by metes and bounds, of the acreage tract of the proposed cemetery, with evidence, by title insurance policy or certificate or certification by an attorney at law, that the applicant is the owner in fee simple of the tract of land which must contain not less than thirty acres, and may not mortgage, lease, or encumber it. In counties with a population of less than thirty-five thousand inhabitants according to the latest official United States census, the tract needs to be only fifteen acres;

(d) submission to the board, for its approval, a copy of the cemetery company's policies and procedures as provided for in this chapter.

(B) If a person proposes to purchase or acquire control of an existing cemetery either by purchasing the outstanding capital stock of any cemetery company or the interest of the owner and thereby to change the control of the cemetery company, the person shall make application on a form prescribed and provided by the board for a license change. The application shall contain the name and address of the proposed new owner. The application for a license change must be accompanied by an initial application fee.

(C) The provisions of subsection (A)(4)(c) relating to the minimum acreage do not apply when the governing body of a municipality which is within fifteen miles of the corporate limits of the City of Charlotte, North Carolina, and in which the cemetery is to be located passes an ordinance authorizing a cemetery with less than thirty acres of land when a license establishes an irrevocable trust with a trust corpus of at least fifteen thousand dollars and five acres of land, and the dedication of fifteen percent of all future sales to deposit in the trust on a quarterly basis.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-100. Records; adoption and notification of use, care, management, and merchandise installation policies; service fees.

(A) A record must be kept of every lot owner and every burial in the cemetery showing the date of purchase, date of burial, name of the person buried and of the lot owner, and space in which the burial was made. Sales, trust funds, accounting records, and other records of the licensee must be available at the licensee's principal place of business at reasonable times during regular business hours for examination by the department. In addition, the owner of a perpetual care cemetery shall have the records of the care and maintenance fund examined annually by a licensed public accountant and shall submit a copy of the report to the board or its designee.

(B) A record must be kept of each written complaint received, action taken, and disposition of the complaint. These records must be available for examination by the chairman or other authorized representative of the board.

(C) The owner of a cemetery shall adopt and enforce policies and procedures for the use, care, control, management, restriction, and protection of the cemetery and its parts and subdivisions, the use of property within a cemetery, the introduction and care of plants or shrubs within the grounds, the conduct of persons and prevention of improper assemblages, and other purposes considered necessary by the owner of the cemetery for the proper conduct of the business of the cemetery and the protection of the premises and the principles on which the cemetery was organized. The owner may amend or abolish the policies and procedures pursuant to subsection (H). The regulations must be printed or typewritten plainly, posted conspicuously, and maintained, subject to inspection by the board or its designee, at the usual place for transacting the regular business of the cemetery. The owner must also include in this posting a statement explaining that it is acceptable to purchase memorials and merchandise from vendors other than the cemetery if the items meet the reasonable policies and procedures established for those items by the cemetery. However, a cemetery licensed under this chapter may not adopt policies or procedures in conflict with this chapter or in derogation of the contract rights of lot owners.

(D) The owner of a cemetery shall establish reasonable policies and procedures regarding the type material, design, composition, finish, specifications, and installation of merchandise to be used in the cemetery. However, a policy or procedure may not be promulgated which:

(1) requires the owner or purchaser of a lot to purchase a monument or marker or the actual installation of a monument or marker from the cemetery company;

(2) restricts the right of the owner or purchaser of a lot to purchase a monument or marker or the actual installation of a monument from the vendor of his choice;

(3) charges the owner or purchaser of a lot a fee for purchasing a monument or marker or the actual installation of a monument from a vendor or charges a vendor a fee for delivering or installing the monument;

(4) discriminates against an owner or a purchaser of a lot who has purchased a monument or services related to installation of a monument from a vendor.

(E) Subsection (D) does not prohibit the cemetery from charging the owner or purchaser of a lot a reasonable fee for services actually performed by the cemetery relating to the installation, care, and maintenance of a monument or marker including, but not limited to, the survey, recording, and supervision of the installation of the monument or marker, whether or not it is purchased from a cemetery or an outside vendor.

(F) These policies and procedures must be posted conspicuously and maintained, subject to inspection by the department, at the usual place for transacting the regular business of the cemetery. A cemetery owner may not prevent the use of merchandise purchased by a lot owner or his representative, agent, heirs, or assigns from any source if the merchandise meets cemetery regulations.

(G) When an internment right is sold, the cemetery must provide a written listing of the current charges associated with all merchandise, memorials, and services that are then required by the cemetery. The cemetery also shall provide a list of cemetery services for which there may be a later charge. When a monument, marker, or memorial is sold by a cemetery company, the cemetery shall provide on the sales contract an itemized statement of the fees charged for installation, care, and maintenance of the monument, marker, or memorial. Fees charged for installation, care, and maintenance of a monument, marker, or memorial must be shown on the statement as charges separate from its price, and the statement shall disclose the amount of fees to be placed in trust by the cemetery company. The board shall promulgate regulations for the disclosure of fees and services.

(H) Policies and procedures established, amended, or abolished by a cemetery pursuant to this section must be submitted to the board for its approval.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-110. Care and maintenance trust funds; merchandise accounts; financial reports; penalties.

(A) A cemetery company is not permitted to establish a perpetual care cemetery or to operate an already-established perpetual care cemetery without providing for the future care and maintenance of the cemetery, for which a trust fund must be established to be known as "The Care and Maintenance Trust Fund of (name of licensee)". If a perpetual care cemetery company refuses or otherwise fails to provide or maintain an adequate care and maintenance trust fund in accordance with the provisions of this chapter, the board, after thirty days, shall enforce compliance. The trust fund agreement shall contain the name, location, and address of both the licensee and the trustee, showing the date of the trust agreement and the deposit in the trust of the required funds. No person shall transfer the corpus of the care and maintenance trust fund without first obtaining written consent from the board.

(B) At the time of making a sale or receiving the initial deposit on the sale of grave space, niche, or mausoleum crypt, the cemetery company shall deliver to the person to whom the sale is made, or who makes the deposit, an instrument in writing which shall specifically state that the net income of the care and maintenance trust fund must be used solely for the care and maintenance of the cemetery, for reasonable costs of administering the care and maintenance, and for reasonable costs of administering the trust fund. This information must be included in the sales contract.

(C) A perpetual care cemetery shall deposit into the care and maintenance fund not less than forty dollars or a minimum of ten percent of the sale price, whichever is greater, per grave space and niche, and one hundred dollars per mausoleum crypt sold or a minimum of five percent of the sales price, whichever is greater. Also, for a memorial or grave marker for installation in a cemetery where perpetual care is promised or guaranteed, the cemetery shall transmit to the care and maintenance trust fund an amount equal to a minimum of eight cents per square inch of the memorial's or the marker's base. All deposits must be made within sixty days upon receipt of final payment.

(D) Within ninety days after the end of the calendar or fiscal year of the cemetery company, the trustee shall furnish adequate financial reports with respect to the care and maintenance trust fund on forms prescribed and provided by the board. The board shall require the trustee to make any additional financial reports the board considers advisable.

(E) The care and maintenance trust fund must be invested and reinvested by the trustee in the same manner as provided by law for the investment of other trust funds. The fees and other expenses of the trust fund may be paid from the corpus. To the extent that the net income is not sufficient to pay the fees and other expenses, they must be paid by the cemetery company.

(F)(1) Upon payment in full, a licensee receiving funds from the sale of merchandise for use in a cemetery in connection with the burial or commemoration of a deceased human being when the use of contracted merchandise is not requested or required immediately shall store or warehouse the contracted merchandise, or bond or deposit the funds in a merchandise account with a financial institution licensed to do business in this State. Notwithstanding any other provision of law, all funds deposited in the merchandise account must be held for the benefit of the purchaser of the merchandise. Any such merchandise account must be subject to Section 40-8-110(G).

The cemetery company shall maintain a record of each deposit into the account, identify the name of the purchaser, the amount of the actual costs to the seller, and the amount of money to be deposited, and maintain a copy of the contract for the merchandise. This section does not prohibit the licensee from commingling the deposits in a fund of this kind to manage and invest the funds.

(2) When a memorial, a mausoleum crypt, or other merchandise is sold in advance of need and not installed, delivered, or bonded until a later date, one hundred percent of the actual cost to the seller at the time of deposit must be placed in a merchandise account within sixty days after completion of the contract with interest to accrue and must not be withdrawn without the consent of the purchaser until the time of delivery or construction.

(3) The funds must be held in a merchandise account as to principal and income earned and must remain intact, until delivery of the merchandise is made by the cemetery company or other entity; however, any service fees charged by the administering financial institution may be deducted from the income. Upon delivery of the merchandise, the cemetery company or other entity shall certify these facts. Upon this certification, the amount of money on deposit to the credit of that particular contract, including principal and income, must be paid to the cemetery company or other entity.

(4) After payment in full and before delivery of merchandise, a purchaser may make written demand for a refund of the amount deposited in the merchandise account to the credit of the purchaser, and within ninety days of receipt of the written demand, the licensee shall deliver the merchandise or refund to the purchaser the amount on deposit to his credit. Upon the refund or delivery of merchandise, the cemetery company is relieved from further liability for this merchandise.

(G) The licensee, annually and within ninety days after the end of the calendar year, shall file a financial report, signed by a licensed accountant, of the merchandise account fund with the board on forms provided by the board setting forth the principal, investments, and payments made and the income earned and disbursed. The board may require the licensee to make additional financial reports the board considers advisable.

(H) The board may cause the examination of the business of a cemetery company or other entity writing contracts for the sale of the property or services described in this section. The written report of the examination must be filed in this office of the board. A person or an entity being examined shall produce the records of the company needed for the examination.

(I) A provision of a contract for the sale of merchandise described in this section which provides that the purchaser or beneficiary may waive this section is void.

(J) Cemetery owners shall have a full and complete schedule of charges for services provided by the cemetery plainly printed or typewritten, posted conspicuously, and maintained, subject to inspection and copying, at the usual place for transacting the regular business of the cemetery.

(K) A cemetery company or other entity failing to make required contributions to a care and maintenance trust fund or to a merchandise account fund is guilty of a misdemeanor and, upon conviction, must be punished pursuant to Section 40-8-190.

(L) If a report is not received within the required time, the board may levy and collect a penalty of not less than twenty-five dollars a day or more than one hundred dollars a day for each day of delinquency.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-120. Land requirements; conveyance and use of excess contiguous lands; transfer to municipality.

(A) A licensee shall set aside a minimum of thirty acres of land for use as a cemetery, except as may otherwise be provided in this chapter, and may not mortgage, lease, or encumber it.

(B) The fee simple title in any land owned by the licensee as a cemetery, which lands are contiguous, adjoining, or adjacent to the minimum acreage described in subsection (A), may be sold, conveyed, or disposed of by the licensee for use by the new owner for purposes other than as a cemetery if no bodies have been previously interred and if any title, interest, or burial right which may have been sold or contracted to be sold in this land are reconveyed to the licensee before the consummation of any conveyance.

(C) A licensee may convey and transfer to a municipality or county its real and personal property, together with monies deposited with the trustee, if the municipality or county accepts responsibility for maintenance and prior written approval of the board is obtained.

(D) The provisions of subsections (A) and (B) relating to a requirement for minimum acreage do not apply to those cemeteries in existence before the effective date of this chapter. If a cemetery owns or controls a total of less than the minimum acreage, this cemetery may not dispose of any of the lands.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-130. Mausoleum and below ground crypt construction deadlines; burial vault placement; coastal and lowland exception.

(A)(1) A cemetery company is required to start construction of that section of a mausoleum or bank of belowground crypts in which sales, contracts for sale, reservations for sales, or agreements for sales are being made within thirty-six months after the date of the first sale or refund the money. The construction of the mausoleum section or bank of belowground crypts must be completed within sixty months after the date of the first sale. Extensions for completion, not to exceed one year, may be granted by the board for good reasons shown.

(2) After construction has begun on the mausoleum section or bank of belowground crypts, the cemetery company shall certify the progress and expenditures and is entitled to withdraw funds from the mausoleum account to meet construction expenditures.

(3) If the mausoleum section or bank of belowground crypts is not completed within the time limits set out in this section, the board shall contract for and cause the project to be completed and paid for from the funds deposited to the project and the cemetery company must be liable for any shortage.

(4) In lieu of the payments to the mausoleum account the cemetery company may deliver to the board a performance bond in an amount and by surety companies acceptable to the board.

(B)(1) Burial vaults must be at least ten inches below the earth's surface. As used in this section, "burial vaults" includes caskets, grave liners, or other outer burial containers. It does not include markers, monuments, or crypts constructed in a mausoleum or columbarium.

(2) This section does not apply to cemeteries located in the coastal and lowland areas which are subject to tidal or surface flooding or have a high-level water table, except that where the water table is two feet or less from the surface, cemeteries not subject to tidal or surface flooding may place vaults level with the ground.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-140. Cemetery signs.

All cemeteries in this State shall display a sign at each entrance containing letters not less than six inches in height stating "Perpetual Care" or "Endowment Care" or "No Perpetual Care" or "No Endowment Care" depending upon which method of operation the cemetery is using.

Those cemeteries which furnish perpetual care to some portions and no perpetual care to other portions shall display these signs on the appropriate sections of the cemetery to which the sign applies. Portions designated "Perpetual Care" cannot be changed to "No Perpetual Care" once the designation is made.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-150. Disciplinary action; grounds.

In addition to grounds for disciplinary actions as set forth in Section 40-1-110, the board shall take disciplinary action against a licensee who:

(1) fails to pay the required fees;

(2) fails to make required reports;

(3) fails to remit to the care and maintenance trust fund or merchandise trust fund the required amounts;

(4) knowingly makes a false statement intended to influence or persuade;

(5) knowingly and continually makes flagrant misrepresentations or knowingly condones false promises by its cemetery agents or salesmen;

(6) wilfully violates this chapter or regulations promulgated by the board;

(7) acts in a fraudulent manner, whether of the same or a different character than specified in this section;

(8) fails to make required contributions to the care and maintenance trust fund or any other funds required to be established and maintained by this chapter.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-160. Dissemination of order finding basis for disciplinary action; fine.

Upon a determination by the board that one or more of the grounds for disciplining a licensee exist, as provided for in Sections 40-8-150 and 40-1-110, the board may, in addition to the actions provided for in Section 40-1-120, impose a fine not to exceed ten thousand dollars. All final orders which are made public must be mailed to local and state professional associations, all firms and facilities with which the respondent is associated, states where the person has a license known to the board, and to any other source to which the board wishes to furnish this information.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-170. Voluntary surrender of license.

A licensee who is under investigation for any of the grounds provided for in Section 40-8-150 for which the board may take disciplinary action may voluntarily surrender his license to the board in accordance with the provisions of Section 40-1-150.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-180. Appeal.

A person aggrieved by any action of the board may seek review of the decision in accordance with the provisions of Section 40-1-160.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-190. Punishment and fines for violation of chapter.

A person who operates a cemetery in this State in violation of this chapter or who knowingly submits false information to the board for the purpose of obtaining a license is guilty of a misdemeanor and, upon conviction, must be fined not less than two hundred fifty dollars or more than ten thousand dollars or imprisoned not less than thirty days or more than twelve months, or both.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-200. Certain cemeteries excepted from provisions of chapter.

The provisions of this chapter do not apply to governmental cemeteries, nonprofit cemeteries, church cemeteries, nature preserve cemeteries, or family burial grounds.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-210. Licensing of existing cemeteries.

(A) A perpetual care cemetery licensed by the South Carolina Cemetery Board and operating in good standing on June 30, 1990, may continue to operate and must be granted a license by the South Carolina Perpetual Care Cemetery Board.

(B) A perpetual care cemetery established between July 1, 1990, and the effective date of this chapter may continue to operate and must be granted a license by the South Carolina Perpetual Care Cemetery Board, provided an Irrevocable Care and Maintenance Trust Fund Agreement with a trust institution doing business in this State has been properly entered into by the perpetual care cemetery, and a copy of the same is on file with the board.

(C) Effective January 1, 2003, all perpetual care cemeteries must be operated in accordance with the provisions of this chapter.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-220. Disclosure of conditions for free burial rights; basic maintenance requirements; religious code isolation designations.

(A) A cemetery company which offers free burial rights to a person or group of persons, at the time of the offer, clearly shall state all conditions upon which the offer is made.

(B) Cemeteries must be maintained to present a cared-for appearance including, but not limited to, shrubs and trees pruned and trimmed, flower beds weeded, drives maintained, and lawns mowed when needed equivalent to once a week during grass growing season with ample rainfall.

(C) Cemetery companies may provide by their bylaws, regulations, contracts, or deeds the designations of parts of cemeteries for the specific use of persons whose religious code requires isolation.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-230. Severability.

If any provision of this chapter or the application of this chapter to any person or circumstances is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 2002 Act No. 322, Section 10A.



SECTION 40-8-240. Application of chapter to new public cemeteries.

Except as provided in Section 40-8-200, no person including a cemetery company is permitted to establish a new public cemetery unless it is a perpetual care cemetery that meets all requirements of this chapter.

HISTORY: 2002 Act No. 322, Section 10A.






CHAPTER 9 - CHIROPRACTORS AND CHIROPRACTIC

SECTION 40-9-10. Definitions.

As used in this chapter:

(a) "Chiropractic" is defined as that science and art which utilizes the inherent recuperative powers of the body and deals with the relationship between the nervous system and the spinal column, including its immediate articulations and the role of this relationship in the restoration and maintenance of health.

(b) "Chiropractic practice" is defined as the spinal analysis of any interference with normal nerve transmission and expression, and by adjustment to the articulations of the vertebral column and its immediate articulations for the restoration and maintenance of health and the normal regimen and rehabilitation of the patient without the use of drugs or surgery.

(c) "Analysis" is defined as physical examination, the use of x-ray and procedures generally used in the practice of chiropractic.

(d) Any machine used in "chiropractic practice" or "analysis" must first be approved by the South Carolina Board of Chiropractic Examiners.

(e) "Preceptorship" or "residency training program" means a clinical program of an approved college of chiropractic in which a chiropractic intern or resident practices chiropractic under the direct supervision of a licensed chiropractor.

(f) "Chiropractic preceptor" means a person licensed under this chapter who is approved by the board to supervise chiropractic students in the performance of chiropractic at a location other than the premises of a chiropractic college in which the student is enrolled. A chiropractic preceptor must:

(1) have been licensed to practice chiropractic in South Carolina for not less than five years;

(2) not have been publicly or privately sanctioned by a chiropractic licensure board in any state;

(3) sign a sworn statement that he or she has not knowingly violated state or federal rules or regulations including, but not limited to, those pertaining to the repayment of guaranteed federally funded student loans;

(4) receive written approval of the chiropractic college to serve as an adjunct faculty member for the purpose of an individual student's preceptorship or residency training program;

(5) supervise no more than one chiropractic student at a time at a location other than the premises of the chiropractic college in which the student is enrolled.

(g) "Direct supervision" means the chiropractic preceptor must be within the immediate patient treatment area and available to the student at all times.

HISTORY: 1962 Code Section 56-351; 1952 Code Section 56-351; 1942 Code Section 5250-6; 1932 (37) 1552; 1976 Act No. 745 Section 2; 2010 Act No. 230, Section 1, eff June 7, 2010.



SECTION 40-9-20. License required; students participating in a preceptorship or residency training program excepted.

(A) No person may practice chiropractic in this State without a license issued by the South Carolina Board of Chiropractic Examiners as provided in this chapter, except students participating in a preceptorship or residency training program may perform without a license chiropractic procedures under the direct supervision of a chiropractic preceptor. These procedures and this supervision must be practiced within the confines of the appropriate chiropractic college or office of a licensed chiropractor.

(B) No charges for professional service may be made to any patient or to his insurance company for any work performed on the patient by the students or by the licensed chiropractor on the college staff while supervising the students or by the licensed chiropractor in an office while supervising the students. However, the chiropractic college or the office of the licensed chiropractor may charge the patient for the actual costs and expenses it incurs for the use of its clinical property or facilities by the patient.

(C) This section does not apply to any chiropractic college which has failed to attain accredited status from the Council on Chiropractic Education or its successors or from the Commission on Accreditation of the Straight Chiropractic Academic Standards Association.

HISTORY: 1962 Code Section 56-352; 1952 Code Section 56-352; 1942 Code Sections 5250-1 to 5250-8; 1932 (37) 1552; 1976 Act No. 689 Section 1; 1979 Act No. 199 Section 31; 1980 Act No. 307, Section 2, 1985 Act No. 177, Section 1; 2010 Act No. 230, Section 2, eff June 7, 2010.



SECTION 40-9-25. Students may perform procedures.

A student enrolled in a preceptorship or residency training program may perform chiropractic procedures only if:

(a) the student has met all academic requirements for graduation from an accredited chiropractic college approved by the board; and

(b) the chiropractic procedures are performed only under the direct supervision of the student's chiropractic preceptor.

HISTORY: 2010 Act No. 230, Section 3, eff June 7, 2010.



SECTION 40-9-30. Board of Chiropractic Examiners; members; terms; removal; quorum and meetings; regulations; powers.

(A) There is created the South Carolina Board of Chiropractic Examiners consisting of nine members. One licensed chiropractor must be appointed by the Governor from each congressional district and must be a chiropractor residing and practicing in the district the chiropractor represents. The board shall certify in writing to the Governor the names of the two nominees who received the highest number of votes in each district's election conducted pursuant to Section 40-9-37. The Governor may reject any or all of the nominees upon satisfactory showing of the unfitness of those rejected. If the Governor declines to appoint any of the nominees submitted, additional nominees must be submitted in the same manner. One member of the board, who must be a licensed and practicing chiropractor, must be appointed by the Governor from the State at large, and one member, who may not be a member of the chiropractic or medical profession, must be appointed by the Governor from the State at large. The conduct of the balloting for the nominees for the board from the respective congressional districts is the responsibility of the Board of Chiropractic Examiners. Each chiropractic member must be a licensed and practicing chiropractor in South Carolina in good standing for a period of five years preceding the date of appointment to the board.

(B) All terms are for four years and until their successors are appointed and qualify. The Governor may remove a member of the board who is guilty of continued neglect of board duties, guilty of a misdemeanor or a felony, or who is found to be incompetent. No member may be removed without first giving the member an opportunity to refute the charges filed against that member who must be given a copy of the charges at the time they are filed.

(C) The South Carolina Board of Chiropractic Examiners shall meet at least twice a year at a time and place as determined by the board. The board shall hold elections for its officers each year. The board may call additional meetings when necessary for the transaction of board business. The board shall adopt regulations for its government, for judging the professional and ethical competence of chiropractors, including compliance with the code of chiropractic ethics, and for the discipline of chiropractors. A majority of the board constitutes a quorum for the transaction of business.

(D) The board may:

(1) establish suitable procedures for carrying out its duties pursuant to this chapter;

(2) execute certificates which must be accepted in the courts of this State and by an administrative law judge as provided under Article 5, Chapter 23, Title 1 as the best evidence of the minutes of the board and the best evidence of whether a person is registered under the requirements of this chapter;

(3) promulgate regulations not inconsistent with the law as may be necessary to carry out this chapter including, but not limited to, regulations concerning patient care and treatment, solicitation of patients, and advertising; however, the board may not prohibit or discriminate against advertising in any particular media;

(4) conduct investigations and cause the prosecution of all persons violating this chapter and have power to incur necessary expenses for this;

(5) keep a record of all its proceedings;

(6) fix the time for holding its meetings;

(7) examine, license, and renew the licenses of qualified applicants and certify applicants as to their ability and as to the degree of their practice of chiropractic as authorized under the laws of this State; however, the nonchiropractic member of the board may not participate in the examination of a license applicant on matters of technical or professional nature; the board shall use the National Board Examination of the National Board of Chiropractic Examiners in lieu of the state written examination for persons graduating from an approved chiropractic college pursuant to Section 40-9-40 after July 1, 1982;

(8) judge the professional and ethical competence of chiropractors, establish a code of chiropractic ethics, and provide for the discipline of chiropractors;

(9) order the revocation, suspension, or restriction of the license of a licensee to practice chiropractic or take other disciplinary action, including assessing a civil fine for a violation of this chapter;

(10) assess and collect costs from a licensee for investigating a complaint and conducting proceedings pursuant to this chapter.

HISTORY: 1962 Code Section 56-353; 1952 Code Section 56-353; 1942 Code Section 5250-1; 1932 (37) 1552; 1980 Act No. 307, Section 2; 1980 Act No. 351, Section 1; 1981 Act No. 99, Sections 2, 3, 4, 7; 1993 Act No. 45, Section 1; 1993 Act No. 181, Section 863; 2012 Act No. 222, Section 2, eff June 7, 2012.



SECTION 40-9-31. Procedures for revoking, suspending, or restricting a license or disciplining a licensee; appeal to Administrative Law Court; stay pending appeal.

(A) An action of the board relating to the revocation or suspension of a license or other action restricting a license or disciplining a licensee must be taken only after a written complaint of misconduct has been filed with the board in accordance with regulations promulgated by the board. After receiving a complaint a closed hearing must be held by an examiner selected by the board after thirty days' notice to the complainant and the licensee or their counsel. The Attorney General's office, upon request of the board, shall present the case for the complainant before the examiner. Upon receipt of the examiner's report, the board shall notify the complainant and the licensee and the licensee's counsel of the time and place at which the board will consider the report for the purpose of determining its action on the report; the notice must be given not less than ten days before the meeting. The complainant and the licensee and the licensee's counsel have the right to appear before the board at the meeting, submit briefs, and be heard in oral argument in opposition to or in support of the recommendations of the board. The Attorney General's office also has the right to appear before the board and submit briefs and be heard in oral argument. Upon its final review the board may either dismiss the complaint or find that the licensee is guilty of misconduct meriting sanction. The board shall file a final certified report of the proceedings before it with the secretary of the board who shall notify the complainant and the licensee and the licensee's counsel of this action. A decision of the board to revoke, suspend, or restrict a license or to limit or discipline a person engaging in the practice of chiropractic requires a majority vote of the membership of the board. The board's decision may be appealed to an administrative law judge as provided under Article 5 of Chapter 23 of Title 1, which shall hear the matter upon petition filed by the licensee with an administrative law judge as provided under Article 5 of Chapter 23 of Title 1, and served upon the secretary of the board within ten days from the date of delivery of the board's decision to the licensee. A decision by the board to revoke, suspend, or restrict a license or to limit or discipline a licensee or one who is found to be practicing chiropractic without complying with this chapter is not effective until the tenth day following the date of delivery of a written copy of the decision to the licensee. Service of a petition for a review of the decision stays the board's decision pending completion of the appellate process.

(B) If a licensee is found to have violated this chapter or a regulation promulgated under this chapter, in addition to or instead of taking action to revoke, suspend, or restrict the license of the licensee, the board may assess a civil fine of up to two thousand dollars for each violation, but the total fine may not exceed ten thousand dollars.

HISTORY: 1981 Act No. 99, Section 8; 1993 Act No. 45, Section 2; 1993 Act No. 181, Section 864.



SECTION 40-9-35. Compensation of members of the board.

Members of the board and persons authorized by the board, engaged in business for the board, shall receive for their services a per diem as determined by the board, and travel expenses as provided by law for state boards, committees and commissions. Such compensation shall be paid from board funds.

HISTORY: 1980 Act No. 307, Section 4.



SECTION 40-9-36. Executive Director.

The Director of the Department of Labor, Licensing, and Regulation, pursuant to Section 40-73-15 may appoint and employ a qualified person to serve as executive director, and shall fix his compensation and define his duties. The executive director of the board shall have the power to make contracts, with board approval, for the furtherance of the board's functions and the management of the office. The Director of the Department of Labor, Licensing, and Regulation may employ such other persons as may be necessary to carry on its work. The salaries of employees and necessary expenses incurred in the performance of their duties shall be paid out of funds held by the board.

HISTORY: 1980 Act No. 307, Section 5; 1993 Act No. 181, Section 865.



SECTION 40-9-37. Conduct of advisory election.

Each chiropractor, licensed pursuant to Chapter 9, Title 40, Code of Laws of South Carolina, 1976, and residing within the congressional district from which the appointment is to be made, shall be entitled to vote in the advisory election. A ballot shall be sent by certified mail to each licensed chiropractor residing in that congressional district from which the appointment is to be made. The ballot shall contain the name of each chiropractor licensed pursuant to this chapter and residing within the congressional district from which the appointment is to be made, as indicated by the records of the Board of Chiropractic Examiners or its predecessor. A space shall be provided for write-in votes for qualified candidates whose names do not appear on the ballot. The ballot shall specify the date by which the returned ballot must be received by the agency conducting the advisory election. The ballots shall be opened at 9:00 A.M. on the day following the date specified for the receipt of the ballots and the results shall be tabulated. The tabulated results shall be immediately forwarded to the Governor.

HISTORY: 1980 Act No. 351, Section 2; 2012 Act No. 222, Section 3, eff June 7, 2012.



SECTION 40-9-38. Vacancies.

Vacancies on the board shall be filled in the manner of the original appointment for the unexpired term.

HISTORY: 1981 Act No. 99, Section 5.



SECTION 40-9-39. Limitation on consecutive terms.

Notwithstanding any other provision of law, no appointive member of the above board shall be allowed to serve more than two full consecutive terms on the board; provided, however, that an appointive member who has served for the remainder of a former member's unexpired term shall be allowed to then serve two additional full terms.

HISTORY: 1981 Act No. 99, Section 6.



SECTION 40-9-40. Qualifications of applicants for licenses.

No person may be granted a license to engage in the practice of chiropractic unless he presents proof that he has at least two years of pre-professional college credits from a college or university accredited by the Southern Association of Colleges and Schools or an accrediting agency of equal status and recognition and that he is a graduate of a chiropractic college which is accredited by or has recognized candidate status with the Council on Chiropractic Education or with the Commission on Accreditation of the Straight Chiropractic Academic Standards Association or meets equivalent standards.

HISTORY: 1962 Code Section 56-354; 1952 Code Section 56-354; 1942 Code Section 5250-2; 1932 (37) 1552; 1944 (43) 1373; 1976 Act No. 689 Section 2; 1978 Act No. 632, Part II, Section 7; 1980 Act No. 307, Section 6; 1985 Act No. 177, Section 2.



SECTION 40-9-45. Prerequisite educational requirements for students of chiropractic colleges chartered by State.

All students of any chiropractic college chartered by the State shall have two years of preprofessional college credits from a college or university accredited by the Southern Association of Colleges and Secondary Schools or an accrediting agency of equal status and recognition prior to enrollment. Provided, that the educational qualifications required of students entering chiropractic colleges shall not apply to students enrolled prior to July 1, 1974.

HISTORY: 1976 Act No. 689 Section 4.



SECTION 40-9-50. Filing of credentials and payment of fee.

All applicants for a license examination shall file with the secretary of the board, on or before a specified date to be determined by the board, a completed application to be provided by the board, supported by proper credentials and the payment of a fee to be set by the board.

HISTORY: 1962 Code Section 56-355; 1952 Code Section 56-355; 1942 Code Section 5250-3; 1932 (37) 1552; 1980 Act No. 307, Section 7.



SECTION 40-9-60. Reexamination.

In case the applicant fails in the first examination, he shall be entitled to a second examination at the next regular meeting of the board.

HISTORY: 1962 Code Section 56-356; 1952 Code Section 56-356; 1942 Code Section 5250-3; 1932 (37) 1552.



SECTION 40-9-70. Reciprocal registration; fee.

The board shall have authority to grant licensure in accordance with item (8) of Section 40-9-30 by reciprocity to applicants from states having commensurate requirements as provided in this chapter and which also grant reciprocal privileges to licensees of this State provided that an applicant shall have been in practice in that state for at least one year.

HISTORY: 1962 Code Section 56-357; 1952 Code Section 56-357; 1942 Code Section 5250-4; 1932 (37) 1552; 1980 Act No. 307, Section 8.



SECTION 40-9-80. Annual renewal of license; discretion of board to fix or waive fee; forfeiture; reinstatement.

(a) The board may set and charge annually a fee for the renewal of a license and set the renewal fee for license holders not practicing in the State or for those inactive at a lower fee than for those practicing in the State. The board may waive the renewal fee for all licensees who are serving on active duty in the Armed Services of the United States at the time the fee is due.

(b) If the license renewal fee is not paid by the first of July of each year, or within sixty days from the mailing of notice by the board, whichever is later, the license shall automatically expire and be forfeited. Such license can only be reinstated upon payment of all sums due, and the board may assess such delinquent holder an additional sum not to exceed twenty-five percent of the amount due as a penalty.

HISTORY: 1962 Code Section 56-358; 1952 Code Section 56-358; 1942 Code Section 5250-3; 1932 (37) 1552; 1980 Act No. 307, Section 9.



SECTION 40-9-85. Volunteer chiropractor license authorizing care of needy and indigent.

(A) The South Carolina Board of Chiropractic Examiners is authorized to issue a special volunteer license for chiropractors who wish to devote their expertise exclusively to providing chiropractic care to the needy and indigent in South Carolina. The board will waive all application fees, examination fees, and annual registration fees for any chiropractor licensed in accordance with this section.

(B) The board shall promulgate regulations outlining the qualifications for the issuance of a special volunteer license.

HISTORY: 1994 Act No. 338, Section 1.



SECTION 40-9-90. Grounds for revocation or suspension of licenses.

Misconduct which constitutes grounds for a revocation, suspension or other restriction of a license or other discipline of a licensee shall be based upon a satisfactory showing to the board of any of the following:

(1) That any false, fraudulent or forged statement has been used, or any fraudulent, deceitful or dishonest act has been practiced by the holder of a license in connection with any of the licensing requirements.

(2) That the holder of a license is addicted to alcohol or drugs to such a degree as to render him unfit to practice chiropractic.

(3) That the holder of a license has been convicted of the illegal or unauthorized practice of chiropractic.

(4) That the holder of a license has knowingly performed any act which in any way assists an unlicensed person to practice chiropractic.

(5) That the holder of a license has sustained any physical or mental disability which renders further practice by him dangerous to the public.

(6) That the holder of a license has violated the code of ethics or regulations as adopted by the State Board of Chiropractic Examiners.

(7) That the holder of a license is guilty of engaging in any dishonorable, unethical or unprofessional conduct that is likely to deceive or harm the public.

(8) That the holder of a license is guilty of the use of any false or fraudulent statement in any document connected with the practice of chiropractic.

(9) That the holder of a license is guilty of obtaining fees or assisting in obtaining such fees under dishonorable, false or fraudulent circumstances.

(10) That the holder of a license has intentionally violated or attempted to violate, directly or indirectly, or is assisting in or abetting the violation or conspiring to violate any provisions or terms of the laws of chiropractic practice.

(11) That the holder of a license is guilty of the commission of any act, during the course of practice conducted pursuant to a license issued under this chapter, that constitutes fraud, dishonest dealing, illegality, incompetence or gross negligence.

In addition to all other remedies and actions provided for in this chapter, the license of any chiropractor adjudged mentally incompetent by any court of competent jurisdiction shall be automatically suspended by the board until he is adjudged by the court or in any other manner provided by law as being restored to mental competency.

HISTORY: 1962 Code Section 56-359; 1952 Code Section 56-359; 1942 Code Section 5250-5; 1932 (37) 1552; 1980 Act No. 307, Section 11.



SECTION 40-9-95. Investigations and proceedings.

For the purpose of any investigation or proceeding under the provisions of this chapter, the board or any person designated by it may administer oaths and affirmations, subpoena witnesses, take testimony, and require the production of any documents or records which the board deems relevant to the inquiry. In the case of contumacy by, or refusal to obey a subpoena issued to any person, an administrative law judge as provided under Article 5 of Chapter 23 of Title 1, upon application by the board, may issue an order requiring the person to appear before the board or the person designated by it and produce documentary evidence and to give other evidence concerning the matter under inquiry.

Whenever the board has sufficient evidence that any person is violating any provision of this chapter, it may, in addition to all other remedies, order such person to immediately desist and refrain from such conduct. The board may apply to an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 for an injunction restraining the person from such conduct. An administrative law judge as provided under Article 5 of Chapter 23 of Title 1 may issue a temporary injunction ex parte, and upon notice and full hearing may issue any other order in the matter it deems proper. No bond shall be required of the board by an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 as a condition to the issuance of any injunction or order contemplated by the provisions of this section.

HISTORY: 1980 Act No. 307, Section 12; 1993 Act No. 181, Section 866.



SECTION 40-9-97. Privileged communications; immunity.

Every communication, whether oral or written made by or on behalf of any person or firm to the board or any person designated by it to investigate or otherwise hear matters relating to the revocation, suspension or other restriction on a license or other discipline of a licensee, whether by way of complaint or testimony, shall be privileged; and no action or proceeding, civil or criminal, shall lie against any such person or firm by or on whose behalf such communication shall have been made by reason thereof, except upon proof that such communication was made with malice.

No provision of this chapter shall be construed as prohibiting the respondent or his legal counsel from exercising the respondent's constitutional right of due process under the law, nor to prohibit the respondent from normal access to the charges and evidence filed against him as a part of due process under the law.

HISTORY: 1980 Act No. 307, Section 12.



SECTION 40-9-110. Penalties.

It shall be unlawful for any person to practice chiropractic in violation of the provisions of this chapter, and any person violating any provisions thereof shall upon conviction be fined not more than five hundred dollars or imprisoned for a period not to exceed thirty days, or both, at the discretion of the court. Each violation shall constitute a separate offense. The provisions of this section shall apply to any person or firm aiding or abetting in any violation of this chapter.

HISTORY: 1962 Code Section 56-360; 1952 Code Section 56-360; 1942 Code Section 5250-7; 1932 (37) 1552; 1980 Act No. 307, Section 13.






CHAPTER 10 - FIRE PROTECTION SPRINKLER SYSTEMS ACT

SECTION 40-10-05. Application of Chapter 1; conflicts.

Unless otherwise provided for in this chapter, Chapter 1 of Title 40 applies to fire sprinkler systems regulated or administered, or both, by the South Carolina Department of Labor, Licensing and Regulation. If there is a conflict between this chapter and Chapter 1 of Title 40, the provisions of this chapter control.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-10. Administration of act.

The Fire Protection Sprinkler Systems Act must be administered by the South Carolina Contractor's Licensing Board which, in its authority over the fire sprinkler industry, shall protect the health, safety, and welfare of the public through the regulation of businesses and individuals who identify, assess, and provide work to individuals or other legal entities through the administration and enforcement of this chapter and any regulation promulgated under this chapter and Chapter 1 of Title 40. The purpose of this act is to assure the people of South Carolina that fire protection sprinkler systems are being installed and maintained by individuals or fire sprinkler contractors that are properly licensed and qualified to engage in the planning, sale, installation, repair, alteration, addition, maintenance, testing, or inspection of these systems.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-20. Definitions.

For purposes of this chapter:

(1) "Bid" means an offer to furnish labor, equipment, or materials or other services regulated by this chapter.

(2) "Board" means the South Carolina Contractor's Licensing Board.

(3) "Certification" means an individual who is registered with the department and who has been issued a certificate as a qualifying party for a fire sprinkler contractor.

(4) "Contractor" means an individual or entity licensed to engage in the planning, sale, installation, repair, alteration, addition, maintenance, or inspection of fire sprinkler systems.

(5) "Department" means the South Carolina Department of Labor, Licensing and Regulation.

(6) "Entity" means a sole proprietorship, partnership, limited liability partnership, limited liability company, association, joint venture, cooperative, corporation, or other legal entity authorized by law and approved by the board.

(7) "Fire sprinkler contractor" means an entity or individual approved by the board to engage in the planning, sale, installation, repair, alteration, addition, maintenance, or inspection of fire protection sprinkler systems or water spray systems, but does not include local building officials, fire inspectors, or insurance inspectors when acting in their official capacity.

(8) "Fire sprinkler system" means a system of overhead or underground piping, or both, to protect the interior or exterior of a building or structure from fire where the primary extinguishing agent is water and designed in accordance with fire protection engineering standards. The system includes the overhead and underground fire water mains, fire hydrants and hydrant mains, standpipes, and hose connection to sprinkler systems, supplied from a reliable, constant, and sufficient water supply, such as a gravity tank, fire pump, reservoir, or pressure tank, or connection by underground piping to a city main but does not include dual or multi-purpose water lines supplying fire systems or equipment, potable water, or process water, or both. The system is a network of specially sized or hydraulically designed piping installed in a building, structure, or area, generally overhead, and to which sprinklers are connected in a systematic pattern. The system includes a controlling valve and a device for actuating an alarm when the system is in operation. The system is usually activated by heat from a fire and discharges water over the fire area. Fire protection sprinkler systems include the following types: water based or wet-pipe systems, water foam systems, dry-pipe systems, preaction systems, residential systems, deluge systems, combined dry-pipe and preaction systems, non-freeze systems, and circulating closed loop systems.

(9) "Grandfather qualifying party" means an individual who qualified for certification to become a primary qualifying party for a fire protection sprinkler contractor before September 1, 1985, and who has not met the NICET Level III or IV Technician Certification requirement in "Fire Protection Engineering Technology Automatic Sprinkler System Layout" to qualify a fire sprinkler contractor as a primary qualifying party.

(10) "Individual" means a natural person, male or female.

(11) "Licensee" means a fire sprinkler contractor who has been issued a license by the department to engage in fire sprinkler system work.

(12) "Misconduct" means grounds for revocation, suspension, or other discipline of a licensee for violation of this chapter or a satisfactory showing that a licensee has had a license or other authorization to practice in a construction-related field denied, canceled, revoked, or suspended or disciplined in another state or federal jurisdiction.

(13) "NFPA" means the National Fire Protection Association.

(14) "NICET" means the National Institute for Certification in Engineering Technologies.

(15) "Permit" means a written document or certification from an authority or municipal jurisdiction to allow any entity or individual to engage in contracting within their area of authority or jurisdiction.

(16) "Primary qualifying party" means a full-time employee of a fire sprinkler contractor who holds a valid NICET Level III or IV Technician Certificate in "Fire Protection Engineering Technology Automatic Sprinkler System Layout" and who has been issued a qualifying party certificate by the board to qualify an entity as a fire sprinkler contractor. The individual has been designated by the licensee as the principle individual responsible for directing or reviewing fire sprinkler contractor work.

(17) "Qualifying party" means an individual who has received a NICET Level III or IV Technician Certification in "Fire Protection Engineering Technology Automatic Sprinkler System Layout" and who is an employee of a fire sprinkler contractor who has been issued a qualifying party certificate.

(18) "Revocation" means the cancellation or withdrawal of a license or certification or other authorization issued by the board either permanently or for a period specified by the board. An individual whose license or certification or other authorization has been permanently revoked by the board shall never again be eligible for a license or certification from the board.

(19) "Total cost of construction" means the actual cost incurred by the owner, all contractors, subcontractors, and other parties for labor, material, equipment, profit, and incidental expenses for the entire project. This does not include the cost of design services unless those services are included in a construction contract.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-40. Primary qualifying party; qualifications; transfer of certification; notice of loss of certain certifications.

(A) A fire sprinkler contractor may not engage in fire sprinkler system work unless the entity has in its employment a primary qualifying party who meets the requirements of this chapter and has been designated by the licensee as the principle individual responsible for directing or reviewing fire sprinkler contractor work.

(B) Upon meeting all requirements of this chapter, the qualifying party may be issued a qualifying party certificate and may qualify a fire sprinkler contractor to engage in fire sprinkler system work as the primary qualifying party. The primary qualifying party, along with the licensee, may be held responsible by the board for improper work or violations of this chapter. The degree of responsibility upon the primary qualifying party may be based upon his participation in the work or violation.

(C) To become a primary qualifying party, an individual must:

(1) meet all requirements of subsections (A) and (B);

(2) submit an affidavit verifying full-time employment in a responsible management position by the entity for whom the applicant will be the primary qualifying party;

(3) not take other employment that would diminish the ability to adequately supervise work performed by the licensee's employees or subcontractors; any employment conflict interpretations with this requirement must be determined by a majority vote of the board;

(4) perform his supervisory work duties from the office location in which the individual is listed as the primary qualifying party; and

(5) submit a notarized copy of his current NICET Level III or IV Technician Certification in "Fire Protection Engineering Technology Automatic Sprinkler System Layout" along with two government issued or department recognized ID cards containing his photograph, if applicable.

(D) If the primary qualifying party ceases to perform his duties, the licensee and the qualifying party must notify the department within fifteen days of the primary qualifying party's termination of employment. If the department is not notified within fifteen days, the department shall immediately cancel the license. If the licensee properly notifies the department within the prescribed timeframe, the license remains in good standing for six months from the date of the departure of the primary qualifying party. If a primary qualifying party is not replaced within the six-month period, the department shall immediately cancel the license. If the fire sprinkler contractor has another qualifying party in their employment that is listed with the department, that individual may be listed as the primary qualifying party.

(E) A qualifying party may transfer his certification to another fire sprinkler contractor when he becomes a new employee for that licensee. The new employer must send written notification of the new employment to the department within fifteen days of employment.

(F) No primary qualifying party for a licensed fire sprinkler contractor may serve as a primary qualifying party for another fire sprinkler contractor or as the primary qualifying party for any other main or branch office while serving as the primary qualifying party for the licensee.

(G) Any qualifying party that is listed as a qualifying party for a fire sprinkler contractor must keep his NICET Level III or IV Technician Certification current in "Fire Protection Engineering Technology Automatic Sprinkler System Layout".

(H) A fire sprinkler contractor may have an unlimited number of qualifying parties listed with the department under the licensee's license.

(I) If a qualifying party loses his NICET Level III or IV Technician Certification in "Fire Protection Engineering Technology Automatic Sprinkler System Layout", the licensee or the qualifying party must report the loss to the department within fifteen days. The notice requirements of subsection (D) apply.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-41. Licensing requirements.

(A) A person, firm, association, partnership, corporation, or other legal entity desiring to engage in work as a fire sprinkler contractor within this State shall submit an application to the department. The owner, partners, or president, the primary qualifying party, and all other qualifying parties must sign the application stating that the information contained in the application is true.

(B) To qualify for a license, the applicant shall:

(1) submit a completed application on a form approved by the department;

(2) employ a primary qualifying party holding a current NICET Level III or IV Technician Certification in 'Fire Protection Engineering Technology Automatic Sprinkler System Layout';

(3) submit an affidavit stating that the applicant's proposed primary qualifying party is a full-time employee in a responsible management or supervisory position who has a current NICET Level III or IV Technician Certification in "Fire Protection Engineering Technology Automatic Sprinkler System Layout" or submit a notarized copy of the applicant's primary qualifying party's NICET Level III or IV Certification in "Fire Protection Engineering Technology Automatic Sprinkler System Layout" along with a government issued ID card containing his photograph; and

(4) submit all fees.

(C) Each fire sprinkler contractor's main office or branch office must be separately licensed and have a primary qualifying party assigned exclusively to that location. The name of the branch office must be the same name that appears on the licensee's license.

(D) No license or certificate may be assigned to another individual or entity or branch office.

(E) Any change that varies from the applicant's original application must be reported to the department within fifteen days from the date of the change.

(F) All licenses may be on a biennial or other basis upon board approval.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-42. Renewal of license.

(A) Each licensee shall apply to the department for license renewal before the license expiration date on a form prepared by the department. Renewal applications not postmarked by the expiration date result in a lapse license cancellation. An entity that fails to renew and continues to engage in fire sprinkler work is practicing without a license and subject to the penalties prescribed in this chapter.

(B) A license not renewed after ninety days from the expiration date cannot be considered for renewal. An initial application form and fees and late renewal penalty must be submitted to obtain a new license. The licensee shall submit documentation of a current comprehensive general liability insurance policy for all license renewals.

(C) Any change that varies from the license's renewal application must be reported to the department within fifteen days from the date of the change.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-43. Engaging in fire sprinkler work; restrictions; contracts involving burglar alarm work.

(A) It is unlawful to engage in fire sprinkler work under a name other than the exact name that appears on the license issued pursuant to this chapter. "Engaging in fire sprinkler work" includes marketing, advertising, using site signs, submitting contracts, and performing work. This requirement does not include advertising on vehicles, which may use an abbreviated version of the license name so long as the advertising is not misleading.

(B) A licensed fire sprinkler contractor may be a subcontractor to another licensed fire sprinkler contractor who has the contract with a client to engage in fire sprinkler work.

(C) A licensed fire sprinkler contractor who has the contract for fire sprinkler work may subcontract water line installation to a licensed water and sewer lines contractor when the waterline work is outside a structure and is included in the fire sprinkler system.

(D) A licensed fire sprinkler contractor may subcontract fire sprinkler work regulated under this chapter to another licensed fire sprinkler contractor and must approve and be responsible for the work the subcontractor performed. Both fire sprinkler contractors may be held accountable by the board for improper work. A fire sprinkler contractor may not bid or perform any general or mechanical work that requires licensure.

(E) A fire sprinkler contractor may submit a bid for a project which includes fire/burglar alarm work if fifty percent or more of the work to be performed is fire sprinkler work. The fire/burglar alarm work must be subcontracted to a licensed fire/burglar alarm contractor. The fire sprinkler contractor is responsible for the work performed by the fire/burglar alarm contractor. Both licensees may be held accountable by the board for improper work. The determination of the cost of the work involved on a project must be determined by the total cost of construction involved in the bid or contract or work to be performed.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-44. Grandfathered primary qualifying parties.

(A) An individual who was grandfathered as a primary qualifying party for a fire sprinkler contractor cannot qualify another fire sprinkler contractor if the grandfathered primary qualifying party leaves the employment of the entity in which he was the original primary qualifying party.

(B) A grandfathered primary qualifying party for a fire sprinkler contractor may change his or her organizational style of business, and the grandfathered primary qualifying party may continue to qualify the licensed fire sprinkler contractor.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-45. Prohibited activities.

It is unlawful for a person to engage in the planning, sale, installation, repair, alteration, addition, maintenance, testing, or inspection of a fire sprinkler system, water based or wet pipe systems, or water foam systems in this State except in conformity with the provisions of this chapter.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-50. Fees; lapsed licenses; expiration date.

(A) The department shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities of the board in accordance with Section 40-1-50.

(B) All fees associated with the NICET Level III or IV Technician Certification in "Fire Protection Engineering Technology Automatic Sprinkler System Layout" or any other costs for certification are the responsibility of the fire sprinkler contractor and payable to the provider.

(C) All license fees must be submitted to the department.

(D) Initial license fees are:

(1) two hundred dollars for a fire sprinkler contractor license, which includes one qualifying party certificate;

(2) fifty dollars for each additional qualifying party certificate; and

(3) one hundred dollars for each branch office, which includes one primary qualifying party certificate.

(E) Renewal license fees are:

(1) two hundred dollars for a fire sprinkler business renewal, which includes one primary qualifying party certificate;

(2) fifty dollars for each additional qualifying party certificate; and

(3) one hundred dollars for each branch office, which includes one primary qualifying party certificate.

(F) A late renewal fee is due on the day following the expiration date of the license if practice continued and is:

(1) one hundred dollars for up to thirty days;

(2) one hundred fifty dollars up to sixty days;

(3) two hundred dollars for sixty-one to ninety days; and

(4) two hundred fifty dollars for ninety-one to one hundred twenty days.

(G) A license that has lapsed for more than one hundred twenty days may not be renewed. An initial application must be submitted.

(H) The replacement fee for a lost or destroyed certificate is ten dollars.

(I) The replacement fee for a lost or destroyed license is ten dollars.

(J) A fire sprinkler contractor license expires the last day of July in the licensure cycle established by the board.

(K) A ten dollar charge may be assessed for a qualifying party to transfer his qualification certificate to another licensee.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-60. Promulgation of rules and regulations.

The board may adopt rules governing its proceedings and may promulgate regulations necessary to carry out the provisions of this chapter.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-70. Powers and duties; complaints.

In addition to the powers and duties provided in Chapter 1, the board may:

(1) establish a time limit within which a complaint must be considered by the board;

(2) order an entity or individual found in violation of this chapter, Chapter 1, or regulations promulgated under this chapter to take remedial action;

(3) establish a procedure for receiving complaints that protects the anonymity of the person filing the complaint.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-80. Investigation of complaints.

The department shall investigate complaints and violations of this chapter as provided for in Section 40-1-80.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-90. Presentation of results of investigation; conduct of hearing.

The results of an investigation must be presented to the board and any subsequent hearing must be conducted in accordance with Section 40-1-90.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-100. Cease and desist orders; administrative penalties; appeals.

(A) The department may refer any reports of violations of this chapter, Chapter 1, or regulations promulgated under this chapter directly to the board or may issue administrative citations and cease and desist orders in person or by certified mail and may assess administrative penalties against an entity or individual, including unlicensed contractors, for these violations, as specified by the board.

(B) Separate citations may be issued and separate administrative penalties may be assessed for each violation; however, no more than two thousand five hundred dollars in administrative penalties may be assessed against an entity or an individual per day.

(C) Administrative penalties authorized under this section are separate from and in addition to all other remedies, either civil or criminal.

(D)(1) An administrative penalty assessed pursuant to this section may not exceed five hundred dollars for a first offense.

(2) A citation issued for a second offense in a five-year period must be referred to the board for action in accordance with Section 40-10-110.

(E) An entity or individual assessed an administrative penalty may appeal to the board within fifteen days of receipt of the citation. If an appeal is filed, the department shall schedule a hearing before the board, which shall make a determination in the matter. If no appeal is filed, the citation is deemed a final order and the administrative penalties must be paid within 30 days of receipt of the citation.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-110. Offenses warranting disciplinary actions; civil penalties; revocation or cancellation of license; work in progress.

(A) The board may impose any disciplinary action authorized by this chapter, Chapter 1, or any regulation promulgated under these chapters upon a licensee or qualifying party who is found guilty of any of the following:

(1) engaging in the fire sprinkler business without a primary qualifying party;

(2) failing or refusing to render service to a client as agreed between the parties and for which compensation has been paid or rendered in accordance with the agreement of the parties;

(3) failing to maintain the required certificate of comprehensive general liability insurance;

(4) obtaining a license or certificate by fraud or deceit or failing to disclose proper information on the license application, renewal, or qualifying party certificate application or renewal;

(5) performing substandard work or engaging in negligence, incompetence, or misconduct in the practice as a fire sprinkler contractor;

(6) abandoning a project or refusing to perform a project after submitting a contract on work without legal excuse for the abandonment or refusal;

(7) violating any provision of this chapter or a regulation promulgated under this chapter;

(8) being convicted in a court of competent jurisdiction of this or any other state, district, or territory of the United States, or of a foreign country of the offense of forgery, embezzlement, obtaining money under false pretenses, theft, extortion, or conspiracy to defraud or other like offense related to fire sprinkler system work;

(9) being convicted of a felony or pleading nolo contendere to any such offense; as used in this chapter, "felony" including any offense which, if committed in this State, would be deemed a felony, without regard to its designation elsewhere;

(10) aiding or abetting an entity or certificate holder to evade the provisions of this chapter by combining or conspiring with an improperly registered or licensed entity or certificate holder or allowing one's license to be used by any entity to evade the requirements of this chapter or, acting as agent, partner, or associate, of an unregistered or unlicensed entity or obtaining a building permit or permit application in the registrant's, qualifying party's, or licensee's name and listing the registrant, qualifying party, or licensee as the entity or individual that will engage or supervise any contracting work or activity when the registrant or licensee does not have a proper contract with the property owner or does not have a proper registration, license, or certificate to engage in the work or activity or performing work for an entity that is not properly licensed;

(11) failing to pay monies when due in excess of two hundred dollars for material or services rendered in connection with fire sprinkler system work without legal excuse or valid reason;

(12) hiring an entity to perform work that is not properly licensed;

(13) engaging or offering to engage in fire sprinkler system work or submitting a bid when not properly licensed or while a license is under suspension or revocation;

(14) discovering facts which if known at the time of the issuance or renewal of a license or certification would have been grounds to deny the issuance or renewal of the license or certification;

(15) failing to obtain a building permit if required by a local or state government before engaging in fire sprinkler system work;

(16) failing to take appropriate corrective action as directed by the department, hearing officer, or board to comply with the provisions of this chapter or any regulations promulgated under this chapter without valid justification within a reasonable period of time after receiving the written directive;

(17) failing to comply with an order of the board;

(18) failing to provide pertinent records and documents as requested by the department or board;

(19) failing to comply with a directive of the department or hearing officer;

(20) failing to meet the requirements for a renewal application;

(21) failing to work in accordance with plans, industry specifications, local or state building codes, or ordinances;

(22) failing to notify the department or board of the end of employment of the licensee's qualifying party within the applicable time;

(23) failing to obtain a substitute or a primary qualifying party as provided by this chapter;

(24) attempting to serve in the capacity of the primary qualifying party while serving a jail sentence;

(25) failing to notify the department of changes in information required in an original or renewal application;

(26) committing a wrongful or fraudulent act as a contractor, including the failure to pay subcontractors or suppliers after drawing payment for work or materials performed or provided by those subcontractors or suppliers;

(27) departing from an applicable building code or ordinance within the State or any of its political subdivisions;

(28) failing to maintain a business address accessible to the public;

(29) failing to properly prepare shop drawings;

(30) failing to submit shop drawings or fire sprinkler system specification sheets as required under this chapter;

(31) failing to properly test, size, or hydraulically calculate a fire sprinkler system;

(32) failing to have each branch office properly licensed;

(33) failing to have a primary qualifying party assigned to the licensee's main office or each branch office;

(34) failing to properly notify the proper authority having jurisdiction to inspect work.

(B) Disciplinary action may be taken against an entity or individual who the board determines to be responsible for violations of this chapter regardless of changes in corporate identity or federal employer identification subsequent to the violation. In determining responsibility, the board may consider, but is not limited to, an individual's:

(1) participation in management or supervision related to the violation;

(2) position as sole proprietor, partner, officer, or qualifying party.

(C) The board may, in addition to all other disciplinary actions, require a licensee, certificate holder, or other entity or individual to pay a civil penalty of up to five thousand dollars for each violation of this chapter or of a regulation promulgated under this chapter and may order an unlicensed contractor to cease and desist from violating a provision of this chapter.

(D) All costs, penalties, and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Chapter 1 and of Chapter 56, Title 12, the "Setoff Debt Collection Act".

(E) A license or certificate that is canceled by the department or revoked by the board must be returned to the department within fifteen days of notification by the department.

(F) A person whose license or certificate has been revoked is eligible for licensure no sooner than one year after the date of revocation or such other time, if ever, as ordered by the board. An applicant seeking licensure or certification after having his license or certificate revoked shall complete an application for initial licensure, meet all requirements for initial licensure or certification, and appear before the board in support of the application.

(G) The licensee may complete work in progress if the licensee's license is revoked or suspended in accordance with the following:

(1) no new work may be bid or started after revocation or suspension of a license upon proper notification by the department;

(2) unless otherwise directed by the board, the revocation, suspension, or restriction of a license or certificate becomes effective following the delivery to the licensee or qualifying party of a written decision of the board. Service of a petition for a review of the decision does not stay the board's decision pending completion of the appellate process in accordance with the Administrative Procedures Act.

(H) When a licensed contractor entity is dissolved for any reason, the department must cancel the entity's license.

(I) The board may revoke, suspend, or restrict an individual license or certification without effect to other licenses, license classifications, or certifications.

(J) It is a violation of this chapter for an entity to conduct work, submit a bid, or offer for any regulated fire sprinkler system work within this State on a project that requires licensure under this chapter if the entity is not properly licensed in accordance with this chapter.

(K) If more than one violation is committed during the course of a single project, these multiple violations must be treated as one offense.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-120. Disciplinary actions in another state or federal jurisdiction.

(A) Acts or omissions by a licensee causing the denial, revocation, suspension, or other discipline of a license, certification, or other authorization to practice in a construction related field in another state or federal jurisdiction supports the issuance of a formal complaint and the commencement of disciplinary proceedings in this State, if the disciplinary action in the other jurisdiction is based upon grounds that would constitute misconduct in this State.

(B) Proof of acts or omissions in another state of federal jurisdiction may be shown by the copy of the transcript of record of the disciplinary proceedings in the other state or federal jurisdiction or a copy of the final order, consent order, or similar order stating the basis for the action taken.

(C) The licensee or qualifying party may present mitigating testimony to the board regarding the disciplinary action taken in another state or federal jurisdiction or evidence that the acts or omissions committed in the other jurisdiction do not constitute misconduct in this State.

(D) Upon the filing of a complaint alleging that a licensee or qualifying party has been disciplined in another state or federal jurisdiction, the licensee or qualifying party must produce for the board copies of all transcripts, documents, and orders used, relied upon, or issued in the other jurisdiction. Failure to produce these items within ninety days of the board's request for them automatically results in the immediate temporary suspension of the entity's license or qualifying party's certificate in this State until such time as the items have been provided to the board.

(E) In addition to the sanctions the board may impose against a person pursuant to this chapter, the board may take disciplinary action against a person as provided for in Section 40-1-120.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-130. Basis for refusal to issue license.

(A) As provided in Section 40-1-130, the department may refuse to issue a license or certification to an applicant who has:

(1) had a fire sprinkler license or certification denied, suspended, revoked, or otherwise disciplined;

(2) engaged in work as a fire sprinkler contractor without a valid license as required under this chapter;

(3) submitted a bid without a valid license when one is required by law;

(4) committed an act that would be grounds for disciplinary action under this chapter;

(5) submitted false or misleading information;

(6) aided or abetted a person in the violation of a provision of this chapter or regulations promulgated under this chapter;

(7) been convicted of a crime involving unlawful breaking or entering, burglary, or larceny; or has a history of addiction to a narcotic drug; "conviction" means the entry of a plea of guilty or nolo contendere or a verdict rendered in open court by a judge or jury;

(8) any outstanding monetary judgments related to being a fire sprinkler contractor; or

(9) engaged in conduct that demonstrates bad faith, dishonesty, untrustworthiness, or incompetence as a fire sprinkler contractor.

(B) A license or certificate or registration may not be issued to an applicant:

(1) for a minimum of one year after the date of revocation of a similar license or certificate issued by this State or any other state or jurisdiction;

(2) who is presently under suspension by a professional licensing entity in this or any other state or jurisdiction; or

(3) who has unresolved complaints or charges pending against him before this or any other professional licensing board in this or any other state.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-140. Denial of license on basis of prior criminal record.

A license may be denied based on a person's prior criminal record only as provided in Section 40-1-140.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-150. Voluntary surrender of license.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter voluntarily may surrender the license in accordance with Section 40-1-150.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-160. Appeal.

A person aggrieved by a final action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-165. Licensing of former licensee who left State with unpaid debts.

Notwithstanding any other provision of law, a person who is or has been licensed pursuant to this chapter who leaves this State with unpaid debts and subsequently returns to the State and seeks to become licensed in this State again, or to do business again in this State under the authority of a still-valid license previously issued under this chapter, shall file with the board a signed, notarized statement listing:

(1) all outstanding debts the person, or any subsidiary of the person, owes with respect to having done business previously in this State; and

(2) all bankruptcies that the person, or a subsidiary of the person, has been involved in at any time and place. The board is authorized to refuse to issue a license to the person, and is also authorized to revoke the person's still-valid license, as the case may be, based upon the information contained in the signed notarized statement required by this section.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-170. Investigation and prosecution costs.

A person found in violation of this chapter or regulations promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-180. Collection of costs and fees.

All costs, fees, and fines provided in this chapter, except examination fees, must be paid to and collected by the department in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-190. Confidentiality.

Investigations and proceedings conducted under this chapter are confidential and all communications are privileged as provided in Section 40-1-190.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-200. Unauthorized practice; penalty; violations of chapter.

(A)(1) A person who practices or offers to practice in this State in violation of this chapter or who knowingly submits false information for the purpose of obtaining a license is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than one year or fined not more than five thousand dollars.

(2) The board may refer charges under this section by delivering evidence of a violation to a solicitor or a magistrate having jurisdiction.

(3) Upon conviction under this section, the fines and assessments imposed by a court must be administered pursuant to Sections 14-1-205, 14-1-206, 14-1-207, 14-1-208, and 14-1-209.

(B)(1) It is a violation of this chapter for an awarding authority, owner, contractor, or an agent of an authority, owner, or contractor to accept a bid, award a bid, sign or award a contract, allow an unlicensed contractor to begin work or issue or obtain any type of construction permit unless the bidder or fire sprinkler contractor has first obtained the proper license or certification as required by this chapter.

(2) Bids or contracts submitted by contractors may not be reconsidered or resubmitted to an awarding authority, contractor, or owner if the contractor was not licensed at the time the initial bid or contract was submitted or awarded.

(C) Contracts or written agreements for fire sprinkler system work within this State that have been accepted, approved, signed, or awarded by an awarding authority, owner, or contractor may not be reconsidered or submitted to an awarding authority, owner or contractor, if the entity that was awarded the project is not licensed at the time the contract or written agreement was submitted.

(D) An entity that is not licensed as required by this chapter must immediately withdraw his bid, offer, or contract and submit his resignation from the project. The entity may not benefit from a project in which the entity is in violation. The entity cannot submit another bid or perform work as a subcontractor to a licensed contractor on any project in which the entity has been in violation or obtain a license and go back on the same project in which he was in violation. If the contractor becomes licensed, the department may waive this requirement based upon the percentage of completion of the project or if it is determined to be detrimental to public interest.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-210. Injunctive relief.

The department, on behalf of the board and in accordance with Section 40-1-210, may petition an administrative law judge, in the name of the State, for injunctive relief against a person violating this chapter.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-220. Actions to enforce contract.

An entity that does not have a valid license as required by this chapter may not bring an action either at law or in equity to enforce the provisions of a contract. An entity that enters into a contract to engage in construction in a name other than the exact name that appears on its fire sprinkler contractor license may not bring an action either at law or in equity to enforce the provisions of a contract.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-230. Contractors or persons to whom chapter not applicable.

The provisions of this chapter do not apply to:

(1) licensed mechanical plumbing contractors holding a group four or five plumbing classification who install standpipe systems, including hose connections, hose cabinets, and related branch lines if they do not supply water to fire sprinkler systems. Under this exception for these systems, shop drawings must be submitted and approved by the State Fire Marshal's Office or his designee before installation, and the installation must comply with NFPA Standard 14;

(2) a manufacturer's factory trained and certified individual or entity performing maintenance or repair on fire pumps, fire pump control panels, and fire pump drivers; a manufacturer's factory trained and certified individual or entity shall contact the authority having jurisdiction to approve the work and witness any testing that is required by NFPA standards;

(3) licensed mechanical contractors holding a group four or five plumbing classification performing emergency repair work on a fire sprinkler system if the total cost of the labor does not exceed one thousand dollars per occurrence; the plumbing contractor shall contact the authority having jurisdiction to approve the work and witness any testing that is required by NFPA standards;

(4) persons engaged in emergency repair work of fire sprinkler systems on their own property or that of their full-time employer or persons engaged in the repair, maintenance, testing, or inspection of a fire sprinkler system, water spray system, or water foam system, who are employed by a public institution of the State, as defined in Section 59-103-5, to repair, maintain, test, or inspect fire sprinkler systems, water spray systems, or water foam systems on property owned by the public institution, provided that such work shall be conducted by persons under the direct control or supervision of a person holding certification in NICET Level III, Inspection and Testing of Water Based Systems; provided that the State Fire Marshal may review inspection and maintenance records upon request; and provided that the public institution shall remain responsible for the actions or omissions of its employees exempted under this subsection;

(5) an individual or entity who is certified by and has successfully passed the Department of Health and Environmental Control (DHEC) approved backflow prevention assembly training seminar and who holds a current Tester Certification Certificate to test backflow prevention assemblies. The backflow test must be conducted in accordance with applicable NFPA Standards. DHEC's certified tester assumes full responsibility and liability when testing the backflow prevention assembly; the appropriate people must be notified including, but not limited to, the fire department, fire marshal, customer/owner, building official, or insurance company, when the backflow prevention assembly is shut down for testing; if repairs to the backflow prevention assembly are necessary, any such repair must be made by a DHEC certified backflow prevention assembly tester;

(6) licensed water and sewer line contractors holding a group four or five classification limitation installing underground water mains, hydrant mains, fire pumps, and fire hydrants, or fire protection sprinkler system underground mains to a flanged outlet 1'- 0" above the finished floor in compliance with National Fire Protection Association Standard 24. The water and sewer line contractor shall use design or shop drawings approved by the State Fire Marshal's Office or his designee. Flushing and testing certificates must be delivered to the authority having jurisdiction and upon request to the performing licensed fire sprinkler contractor. General contractors in this license classification may not engage in water and sewer line work from the right-of-way to a residential structure unless the entity is a subcontractor to a licensee holding a plumbing classification;

(7) an individual who installs, repairs, trouble shoots, provides diagnostic analysis, or provides services in any manner to a backflow prevention assembly if the individual has current certification from the Department of Health and Environmental Control approved backflow assembly prevention training seminar and has completed some level of educational training or certification with backflow prevention assembly.

(8) properly licensed alarm and electrical contractors that connect to a fire sprinkler system for the purpose of monitoring the activation of the system.

HISTORY: 2005 Act No. 177, Section 1; 2007 Act No. 93, Section 1.



SECTION 40-10-240. Building code compliance.

(A) Fire protection sprinkler systems must be designed and installed in accordance with the state building codes as adopted by the South Carolina Building Codes Council and the state Fire Codes as adopted by the State Fire Marshal.

(B) The following supplemental design codes and standards must be followed when applicable: NFPA 1, NFPA 16(a), NFPA 214, and NFPA 230.

(C) An agency shall accept full and complete compliance with the latest edition of a nationally recognized code that it is charged by statute or regulation with enforcing, unless it has promulgated amendments to that code pursuant to state law.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-250. Fire Protection Sprinkler System Specification Sheet; completion of form; attachment to building permit applications.

(A) A "Fire Protection Sprinkler System Specification Sheet" must be completed for every fire protection sprinkler system, and submitted on a form approved by the State Fire Marshal's Office to the authority having jurisdiction. The completed form must contain the following information at a minimum:

(1) the available static and residual water pressure from a flow test conducted less than one year before submittal;

(2) the volume per minute of the available water flow and duration;

(3) the source of water supply;

(4) the NFPA hazard classifications and details of storage arrangement, if applicable;

(5) the occupancy use of the building, or the area to be sprinkled;

(6) the type of system to be installed;

(7) the applicable National Fire Protection Association standards to be followed for each component of the system;

(8) other state and local statutes, regulations, codes, or ordinances that must be followed;

(9) the name, address, title, and phone number of the person developing the fire sprinkler system specification sheet.

(B) The form must be completed by:

(1) a professional engineer licensed in this State bearing his professional seal and signature; or

(2) a fire sprinkler contractor licensed in this State with a qualifying party holding a NICET Level IV Technician Certification in "Fire Protection Engineering Technology Automatic Sprinkler System Layout" if a specific statute, regulation, or ordinance does not require the services of a licensed professional engineer. The qualifying party must be the individual completing the form, and he must place his name on the lower right hand corner on the first page of the form with the words "Qualifying Party" after his name and with his qualifying party certificate number.

(C) When applying for building permits or other required permits, the Fire Sprinkler System Specification Sheet completed in accordance with subsections (A) and (B) must be made part of the bid documents and must be submitted to the authority having jurisdiction, along with the architectural or engineering, or both, drawings and specifications. The completed Fire Sprinkler System Specification Sheet must accompany the shop drawings when they are submitted for review.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-260. Shop drawings; contents and review; certificates of occupancy.

(A) Shop drawings must be prepared for every fire sprinkler system and must meet the following requirements:

(1) shop drawings and the attached specification sheet must contain sufficient information to show compliance with the National Fire Protection Association standards required in the Fire Sprinkler Specification Sheet; and

(2) shop drawings must bear the authorized signature and license number of the fire sprinkler contractor licensed in this State who prepared the drawings;

(3) shop drawings for the exceptions listed in Section 40-10-230(1) must be submitted and approved by the State Fire Marshal's Office or his designee before installation. The installation must comply with NFPA Standard 14.

(B) Shop drawings must be reviewed in accordance with the following to determine compliance with the Fire Sprinkler Specification Sheet.

(1) If a licensed engineer prepared a Fire Sprinkler System Specification Sheet for the shop drawings, the shop drawings must be submitted to that licensed engineer. After determination of compliance with the Fire Sprinkler System Specification Sheet, the shop drawings must be submitted to the State Fire Marshal's Office or to his designee for further review in accordance with subsection (C). In no case must the seal of a licensed professional engineer be required on shop drawings.

(2) If a licensed fire sprinkler contractor prepared a Fire Sprinkler System Specification Sheet for the shop drawings, the shop drawings must be submitted to the State Fire Marshal's Office or to his designee for review and determination of compliance with the Fire Sprinkler System Specification Sheet.

(C) In addition to compliance review required by subsection (B), shop drawings for the fire sprinkler systems must be submitted as follows:

(1) areas of the State that do not have a local authority to provide the review must be submitted to the State Fire Marshal's Office for review;

(2) the local authority having jurisdiction, the awarding authority, or the state agency having jurisdiction over the project may also require that the fire protection sprinkler system shop drawings be submitted for review of any additional requirements or may require that the shop drawings be submitted to the State Fire Marshal's Office or to his designee for review;

(3) in lieu of performing its own review of shop drawings, the State Fire Marshal's Office may accept the shop drawing review of an insurance underwriter, a licensed engineer, a local authority having jurisdiction, or his designee, if the review meets the standards established by the State Fire Marshal's Office;

(4) within thirty calendar days from the receipt of shop drawings, the State Fire Marshal's Office must publish a letter approving the shop drawings or listing the corrective action necessary for approval. This letter must be sent to the fire sprinkler contractor or licensed engineer that submitted the shop drawings. Any response regarding corrective action must be reviewed and answered within thirty calendar days of receipt by the State Fire Marshal's Office. If a letter is not issued by the State Fire Marshal's Office within this time frame approving the shop drawings or addressing the required corrections response from the fire sprinkler or licensed engineer, the plans must be deemed approved.

(D) Before a certificate of occupancy may be issued, completed certificates must be delivered to the owner of the building and to the authority having jurisdiction in accordance with the following:

(1) A Certificate of Compliance certifying that the fire sprinkler system was designed in accordance with the "Fire Sprinkler System Specification Sheet" must be completed by the individual conducting the review pursuant to subsection (B).

(2) The licensed fire sprinkler contractor responsible for the installation of the fire sprinkler system must complete the contractors' Material and Test Certificate for Above Ground Piping in accordance with NFPA within thirteen days.

(3) The licensed fire sprinkler contractor responsible for the installation of the fire sprinkler system must complete the contractors' Material and Test Certificate for Under Ground Piping in accordance with NFPA within thirteen days.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-270. Comprehensive general liability insurance requirement.

(A) A license may not be issued unless the applicant files with the department evidence of a policy of comprehensive general liability insurance providing the minimum coverage of one hundred thousand dollars due to bodily injury, death, or destruction of property as the result of the negligent act or acts of the principal insured.

(B) Fire sprinkler contractor employees are not required to obtain a certificate of comprehensive general liability insurance.

(C) A licensee shall notify the department upon the cancellation by a licensee of its policy of liability insurance or the cancellation by the insurance carrier of the licensee's policy of insurance within ten days of the cancellation date. The cancellation does not affect any liability on the policy that accrued before cancellation. The license must be revoked if the licensee fails to obtain a new policy within sixty days of cancellation.

(D)(1) Upon failure of the licensee to notify the department of cancellation of his liability insurance, the license may be revoked and may not be reinstated until a proper insurance certificate has been submitted to the department for approval. If a new liability insurance policy is not obtained within sixty days of the cancellation, the person seeking licensure shall submit an initial application.

(2) The policy must be purchased from an insurer licensed by the Department of Insurance to do business in this State.

(3) The South Carolina Contractors' Licensing Board must be named as the certificate holder.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-280. Local authority; determination of compliance with chapter.

(A) Nothing in this chapter limits the power of the State or a municipality or county to regulate the quality of work performed by contractors through a system of permits, fees, and inspections that are designed to ensure compliance with, and aid in the implementations of, state and local laws for the protection of the public health and safety. Nothing in this chapter limits the power of the State or a municipality or county to adopt a system of permits requiring submission to and approval by the State or municipality, or county of plans and specifications for work to be performed by contractors before commencement of the work and requirements after the work is completed. The official authorized to issue building or other related permits or authorization to commence work must ascertain that the fire sprinkler contractor is licensed by requiring evidence of a valid fire sprinkler contractor license.

(B) Nothing in this chapter may alter or limit the State Fire Marshal's Office duties and responsibilities concerning fire sprinkler systems as provided in this chapter and in Sections 23-9-40 and 23-9-60.

(C) Private and public awarding entities and individuals are required to determine compliance with this chapter before awarding any contracts for fire sprinkler system work.

(D) This chapter applies to any fire sprinkler contractor performing work for the State or a municipality or county. Officials of the State or a municipality, or county are required to determine compliance with this chapter before awarding a contract for the planning, sale, installation, repair, alteration, addition, or inspection of a fire sprinkler system containing water spray or a water foam system.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-290. Bankruptcy.

A licensee who, voluntarily or involuntarily, is subjected to any provision of the laws of bankruptcy shall notify the board within fifteen days and provide any and all information pertinent to the bankruptcy that the board may require.

HISTORY: 2005 Act No. 177, Section 1.



SECTION 40-10-300. Severability.

If any section, subsection, paragraph, subparagraph, sentence, clause, phrase, or word of this act is for any reason held to be unconstitutional or invalid, such holding shall not affect the constitutionality or validity of the remaining portions of this act, the General Assembly hereby declaring that it would have passed this act, and each and every section, subsection, paragraph, subparagraph, sentence, clause, phrase, and word thereof, irrespective of the fact that any one or more other sections, subsections, paragraphs, subparagraphs, sentences, clauses, phrases, or words hereof may be declared to be unconstitutional, invalid, or otherwise ineffective.

HISTORY: 2005 Act No. 177, Section 1.






CHAPTER 11 - CONTRACTORS

SECTION 40-11-5. Application of chapter; conflict of laws.

Unless otherwise provided for in this chapter, Article 1, Chapter 1, Title 40 applies to licensed contractors; however, if there is a conflict between this chapter and Article 1, Chapter 1, Title 40, the provisions of this chapter control.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-10. South Carolina Contractor's licensing Board created; membership; terms; filling vacancies.

(A) There is created the South Carolina Contractor's Licensing Board under the administration of the Department of Labor, Licensing and Regulation. The purpose of this board is to protect the health, safety, and welfare of the public through the regulation of businesses and individuals who identify, assess, and provide contract work to individuals or other legal entities through the administration and enforcement of this chapter and any regulation promulgated under this chapter and Article 1, Chapter 1.

(B) The board consists of nine members appointed by the Governor, seven of whom must be licensed contractors. Of the seven contractors, one must have as the larger part of his business the construction of highways, one must have as the larger part of his business the construction of public utilities, one must have as the larger part of his business the construction of commercial, industrial, and institutional buildings, one must have as the larger part of his business the performance of heating, plumbing, or air conditioning work, one must have as the larger part of his business the performance of electrical work, and one must have as the larger part of his business the installation, servicing, and responding to burglar or fire alarm systems, and one must have as the larger part of his business the performance of fire sprinklers systems work. Two members must be consumer members representing the public at large. Nominations for appointment to the board may be submitted to the Governor by the board or an individual, group, or association.

(C) Members serve terms of five years and until their successors are appointed and qualify. A vacancy on the board must be filled in the manner of the original appointment for the remainder of the unexpired term.

HISTORY: 1998 Act No. 440, Section 1; 2005 Act No. 177, Section 2.



SECTION 40-11-20. Definitions.

For purposes of this chapter:

(1) "Board" means the South Carolina Contractors' Licensing Board.

(2) "Bid" means an offer to furnish labor, equipment, or materials or other services regulated by this chapter.

(3) "Certificate holder" means a qualifying party.

(4) "Contractor" means a general or mechanical contractor regulated under this chapter.

(5) "Construction manager" means an entity working for a fee whose duties are to supervise and coordinate the work of design professionals and multiple prime contractors, while allowing the design professionals and contractors to control individual operations and the manner of design and construction. Services provided by a construction manager may include:

(a) coordination, management, or supervision of design or construction;

(b) cost management, including estimates of construction costs and development of project budgets;

(c) scheduling, which may include critical path techniques, for all phases of a project;

(d) design review, including review of formal design submission and construction feasibility; and

(e) bid packaging and contractor selection. An owner, who performs construction management himself is not considered a construction manager for purposes of this chapter.

(6) "Department" means the Department of Labor, Licensing and Regulation.

(7) "Entity" means a sole proprietorship, partnership, limited liability partnership, limited liability company, association, joint venture, cooperative, corporation, or other legal entity authorized by law and approved by the board.

(8) "General construction" means the installation, replacement, or repair of a building, structure, highway, sewer, grading, asphalt or concrete paving, or improvement of any kind to real property.

(9) "General contractor" means an entity which performs or supervises or offers to perform or supervise general construction.

(10) "License classification" or "subclassification" means the type of construction for which a contractor may be licensed to do business.

(11) "License group" means the financial limitations for bidding and performing general or mechanical construction.

(12) "Licensee" means an entity which has been issued either a general or mechanical contractor's license by the department.

(13) "Licensed contractor" means an entity that is licensed by the South Carolina Contractor's Licensing Board to engage in general or mechanical contracting within the State.

(14) "Mechanical contractor" means an entity which performs or supervises, or offers to perform or supervise, mechanical construction.

(15) "Mechanical construction" means the installation, replacement, or repair of plumbing, heating, air conditioning, process piping, refrigeration, lightning protection equipment, or electrical components, fixtures, or devices of any kind, excluding burglar alarm work.

(16) "Individual" means a natural person.

(17) "Prime contractor" means an entity which contracts directly with an owner to perform general or mechanical construction.

(18) "Primary qualifying party" means a qualifying party who has been designated by a licensee as the principal individual responsible for directing or reviewing work performed by the licensee in a particular license classification or subclassification.

(19) "Public owner" means the State and any of its political subdivisions.

(20) "Qualifying party" means an individual who has been issued a certificate to qualify an entity for a license by way of examination in a license classification or subclassification.

(21) "Sole prime contractor" means the prime contractor for a project on which there is only one prime contractor.

(22) "Subcontractor" means an entity who contracts to perform construction services for a prime contractor or another subcontractor.

(23) "Total cost of construction" means the actual cost incurred by the owner, all contractors, subcontractors, and other parties for labor, material, equipment, profit, and incidental expenses for the entire project. This does not include the cost of design services unless those services are included in a construction contract.

(24) "Unlicensed contractor" means an entity performing or overseeing general or mechanical construction without a license.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-30. Licensing requirement.

No entity or individual may practice as a contractor by performing or offering to perform contracting work for which the total cost of construction is greater than five thousand dollars for general contracting or greater than five thousand dollars for mechanical contracting without a license issued in accordance with this chapter.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-50. License fees.

(A) The Department of Labor, Licensing and Regulation shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities of the board in accordance with Section 40-1-50.

(B) The following fees will apply:

(1) Biennial License Fee--$350.00

(2) Renewal Fee--$350.00

(3) Biennial Certificate Fee--$10.00

(4) Late Renewal Penalty:

(a) $100.00 for up to 30 days,

(b) $150.00 for 31 to 60 days,

(c) $200.00 for 61 to 90 days,

(d) an initial application is required after ninety days.

(5) Replacement of lost or destroyed certificate--$10.00

(6) Replacement of lost or destroyed license--$ 5.00

(7) Annual inactive certificate status fee--$10.00 per year for up to four years

(8) Annual inactive license status fee--$110.00 per year. For purposes of this item, "inactive license status" means the holding of a valid license by a contractor who is not actively submitting bids to perform work under that license.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-60. Rules and regulations; owner-prepared financial statement form.

The board may adopt rules governing its proceedings and may promulgate regulations necessary to carry out the provisions of this chapter. Regulations must be promulgated to establish the form an owner must use to submit an owner-prepared financial statement as provided in Section 40-11-260(A)(3)(c), (A)(4)(c), (B)(3)(c), and (B)(4)(c). The department must furnish the form to the licensees.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-70. Powers of board.

In addition to powers and duties provided in Article 1, Chapter 1, the board may:

(1) establish a time limit beyond which an initial complaint may not be considered;

(2) establish a procedure for receiving complaints which protects the anonymity of the person filing the complaint;

(3) order an entity or individual found in violation of this chapter or a regulation promulgated under this chapter to take remedial action;

(4) establish guidelines for identifying substandard construction work.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-80. Investigation of complaints and violations.

The Department of Labor, Licensing and Regulation shall investigate complaints and violations of this chapter as provided for in Section 40-1-80.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-90. Results of investigations to be presented to board; hearing.

The results of an investigation must be presented to the board and any subsequent hearing must be conducted in accordance with Section 40-1-90.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-100. Violations; administrative citations; cease and desist orders; administrative penalties; appeals.

(A) The department may refer any reports of violations of this chapter and Article 1, Chapter 1 of this title or any reports of violations of regulations promulgated under this chapter directly to the board or may issue administrative citations and cease and desist orders in person or by certified mail and may assess administrative penalties against any entity or individual, including unlicensed contractors, for violations of this chapter as specified by the board.

(B) Separate citations may be issued and separate administrative penalties may be assessed for each violation, however, no more than two thousand five hundred dollars in administrative penalties may be assessed against an entity or an individual per day.

(C) Administrative penalties authorized under this section are separate from and in addition to all other remedies, either civil or criminal.

(D) Administrative penalties assessed pursuant to this section may not exceed the following limits:

(1) for a first offense, not more than a five-hundred dollar penalty;

(2) for a second offense in a five-year period, the citation must be referred to the board for action in accordance with Section 40-11-110.

(E) An entity or individual assessed administrative penalties may appeal those penalties to the board within fifteen days of receipt of the citation. If an appeal is filed, the department shall schedule a hearing before the board, which shall make a determination in the matter. If no appeal is filed, the citation is deemed a final order and the administrative penalties must be paid within thirty days of receipt of the citation.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-110. Disciplinary action; conditions for imposing; civil penalties; reapplication after revocation or cancellation; completion of work in progress; revocation of individual license classification.

(A) The board may impose disciplinary action authorized by this chapter upon a licensee, certificate holder, or other entity or individual if the board finds any of these conditions:

(1) subsequent discovery of facts which if known at the time of issuance or renewal of a license or certificate would have been grounds to deny the issuance or renewal of a license or certificate;

(2) negligence, performing substandard work, incompetence, or misconduct;

(3) abandonment of a contract or refusal to perform after submitting a bid on work without legal excuse for the abandonment or refusal;

(4) fraud or deceit in obtaining a license or certification;

(5) violation of a provision of this chapter, Article 1, Chapter 1 of this title or a regulation promulgated under these chapters;

(6) misrepresentation of a material fact by an applicant in obtaining a license or certificate;

(7) conviction or entering a guilty plea or plea of nolo contendere in a court of competent jurisdiction of this or any other state, district, or territory of the United States or of a foreign country of the offense of forgery, embezzlement, obtaining money under false pretenses, theft, extortion, or conspiracy to defraud or other like offense regardless of whether an appeal has been sought;

(8) conviction or entering a guilty plea or plea of nolo contendere of a felony or a crime involving moral turpitude in connection with the performance of a contract for construction regardless of whether an appeal has been sought;

(9) aiding or abetting an unlicensed entity to evade the provisions of this chapter, combining or conspiring with an unlicensed entity, allowing one's license to be used by an unlicensed entity, or acting as agent, partner, or associate, or an unlicensed entity;

(10) entering into a contract with an unlicensed contractor for work to be performed for which a license is required;

(11) false, misleading, or deceptive advertising whereby a member of the public may be misled and injured;

(12) contracting or offering to contract or submitting a bid while a license is under suspension or probation;

(13) failure to obtain a building permit as required by a local or state government before engaging in construction;

(14) failure to take appropriate corrective action to comply with this chapter or a regulation promulgated under this chapter without valid justification within a reasonable period of time after receiving a written directive from the department;

(15) failure to maintain the net worth requirements for licensure;

(16) failure to comply with an order of the board;

(17) failure to provide pertinent records and documents as requested by the department or board;

(18) failure to maintain a business address accessible to the public;

(19) failure to comply with a directive of the department;

(20) failure to notify the department of changes in information required in an original or renewal application;

(21) contracting or offering to contract for construction work exceeding the limitations of a group or outside the classification or subclassification of a license;

(22) attempting to serve in the capacity of primary qualifying party while serving a jail sentence; or

(23) departure from an applicable building code of the State of South Carolina or any of its political subdivisions as determined by a court of competent jurisdiction.

(B) Disciplinary action may be taken against an entity or individual who the board determines to be responsible for violations of this chapter regardless of changes in corporate identity or federal employer identification subsequent to the violation. In determining responsibility, the board may consider, but is not limited to, an individual's:

(1) participation in management or supervision related to the violation;

(2) position as sole proprietor, partner, officer, or qualifying party.

(C) The board may, in addition to all other disciplinary actions, require a licensee, certificate holder, or other entity or individual to pay a civil penalty of up to five thousand dollars for each violation of this chapter or of a regulation promulgated under this chapter and may order an unlicensed contractor to cease and desist from violating a provision of this chapter.

(D) Upon presentation to the court of common pleas by the department of an affidavit for nonpayment of an administrative penalty under a citation which is a final order or a civil penalty assessed by the board pursuant to subsection (C), the court shall issue an order for judgment to be filed in the office of the Clerk of Court.

(E) A license or certificate that is canceled by the department or revoked by the board must be returned to the department within fifteen days of notification by the department.

(F) No sooner than one year after revocation of a license or certificate by the board, the entity or individual who held that license or certificate may apply for another. The applicant must meet all requirements for initial licensure or certification and must appear before the board to present evidence that his practice will not unreasonably endanger the public.

(G) If a license is canceled by the department, the licensee must apply for initial licensure.

(H) Work in progress may be completed by the licensee if the licensee's license is revoked or suspended; however,

(1) no new work may be bid or started after revocation or suspension of a license upon proper notification by the department,

(2) unless otherwise directed by the board, the revocation, suspension, or restriction of a license or certificate does not become effective until the tenth day following the delivery to the licensee or qualifying party of a written decision of the board. Service of a petition for a review of the decision does not stay the board's decision pending completion of the appellate process in accordance with the Administrative Procedures Act.

(I) Where a licensee's business is dissolved for whatever reason, that license must be canceled by the department.

(J) The board may revoke, suspend, or restrict an individual license classification or subclassification without effect to other license classifications or subclassifications.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-120. Other sanctions.

In addition to the sanctions the board may impose against a person pursuant to this chapter, the board may take disciplinary action against a person as provided for in Section 40-1-120.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-130. Denial of license or certificate.

(A) The department may refuse to issue a license or certificate to an applicant who:

(1) has failed to meet the minimum qualifications required by this chapter or regulations promulgated under this chapter;

(2) has had a license or certificate denied, suspended, revoked, or otherwise been disciplined;

(3) has engaged in contracting without a valid license as required under



SECTION 40-11-140. Prior criminal record.

A license may be denied based on a person's prior criminal record only as provided in Section 40-1-150.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-150. Voluntary surrender of license.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter voluntarily may surrender the license in accordance with Section 40-1-150.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-160. Appeal.

A person aggrieved by a final action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-170. Costs of investigation and prosecution.

A person found in violation of this chapter or regulations promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-180. Collection and enforcement of costs, fees, and fines.

All costs, fees, and fines provided in this chapter, except examination fees, must be paid to and collected by the department in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-190. Investigations and proceedings confidential; communications privileged.

Investigations and proceedings conducted under this chapter are confidential and all communications are privileged as provided in Section 40-1-190.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-200. Unlawful practice; penalty.

(A) A person who practices or offers to practice in this State in violation of this chapter or who knowingly submits false information for the purpose of obtaining a license is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than one year or fined not more than five thousand dollars.

(B) It is a violation of this chapter for an awarding authority, owner, contractor, or an agent of an authority, owner, or contractor to consider a bid, sign a contract, or allow a contractor to begin work unless the bidder or contractor has first obtained the licenses required by this chapter. Bids or contracts submitted by contractors may not be reconsidered or resubmitted to an awarding authority, contractor, or owner if the contractor was not properly licensed at the time the initial bid or contract was submitted.

(C) Charges under this section may be preferred by the board by delivering evidence of a violation to a solicitor or a magistrate having jurisdiction.

(D) Upon conviction under this section, the fines and assessments imposed by a court must be administered pursuant to Sections 14-1-205, 14-1-206, 14-1-207, 14-1-208, and 14-1-209.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-210. Injunctive relief.

The department, on behalf of the board and in accordance with Section 40-1-120, may petition an administrative law judge, in the name of the State, for injunctive relief against a person violating this chapter.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-230. Certification as qualifying party.

(A) To qualify for certification as a qualifying party, an applicant must:

(1) submit a completed application on a form approved by the board and pay all applicable examination fees to the examination provider;

(2) submit proof of having attained a grade of seventy percent or better on a technical examination where required for each classification or subclassification of licensure applied for; and

(3) attain a grade of seventy percent or better on an examination of South Carolina law regulating general and mechanical contracting.

An individual may only take an examination in a license classification or subclassification two times in a twelve-month period and thereafter only once in six months.

An individual may take an examination and be issued a certificate in any license classification or subclassification regardless of their current place of employment.

Upon fulfillment of all requirements of this subsection, the department shall issue a qualifying party a certificate which shall include the individual's full name, certificate number, and classifications or subclassification for which the individual is certified.

An applicant who has not been certified as a qualifying party for four or more consecutive years must take and pass the technical or Code of Laws examination, or both, as required by the board.

An individual may only serve as qualifying party for one licensee with the exception as provided in subsection (C).

(B) To become designated by an entity as a primary qualifying party, an individual must:

(1) hold a valid certificate issued pursuant to this chapter;

(2) submit an affidavit verifying employment from former or current employers for whom the applicant was employed full-time for at least two years within the previous five years in the license classification or subclassification for which application is made or submit additional proof of employment experience as approved by the board;

(3) submit proof of full-time employment in a responsible management position by the entity for whom the applicant will be the primary qualifying party.

A primary qualifying party may not take other employment that would conflict with the duties as primary qualifying party or diminish the ability to adequately supervise work performed by the licensee.

An individual desiring to be certified and serve as a primary qualifying party for a license group one, two, or three general contractor licensed pursuant to Section 40-11-410(A) must pass either the limited building contractor examination or the unlimited general contractor examination. Structures built by licensees for which the primary qualifying party has taken and passed the limited building contractor examination are restricted to three stories in height.

An individual desiring to be certified and serve as a primary qualifying party for a license group four or five general contractor licensed pursuant to Section 40-11-410(A) must pass the unlimited general contractor examination.

When a primary qualifying party ceases to serve as the primary qualifying party for a licensee, the licensee and the primary qualifying party shall notify the department in writing within fifteen days of the disassociation. If the licensee notifies the department within the prescribed time, the license remains in good standing for ninety days from the date the department receives notice of the disassociation. Failure to notify the department within fifteen days of a primary qualifying party's disassociation results in automatic license and certificate cancellation.

If, after properly notifying the department of disassociation, the licensee fails to designate a replacement primary qualifying party pursuant to the requirements of this chapter within ninety days, the department shall suspend the licensee's license until a primary qualifying party is designated pursuant to the requirements of this chapter.

(C) If a qualifying party desires to serve as primary qualifying party for two entities, both entities must engage in business from the same physical location. The qualifying party must:

(1) be involved in the operation of both entities on a daily basis;

(2) derive a livelihood from the operation of both entities;

(3) have ownership in both entities with at least fifty percent ownership in one of the entities.

(D) Building officials or other individuals who have or are able to meet the requirements of a qualifying party and are employed by an unlicensed entity that is actively associated with the construction industry may retain qualifying party status.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-240. Qualifications for licensure; required submissions.

(A) To qualify for licensure, an entity must:

(1) be organized or registered under applicable South Carolina law as a sole proprietorship, partnership, limited liability partnership, limited liability company, or a domestic or foreign corporation;

(2) have a certified qualifying party in full-time employment in a responsible management position; and

(3) meet all requirements for licensure as provided in this chapter.

(B) To qualify for a license, an entity must submit:

(1) a completed application on a form approved by the board;

(2) all required fees;

(3) a detailed statement of current financial condition as required by this chapter;

(4) reference from a bank or other financial institution on a form as prescribed by the department;

(5) the name and certificate number of the primary qualifying party for each classification or subclassification for which a license is desired;

(6) proof that the entity's primary qualifying party in each classification or subclassification is an employee in a responsible management position; and

(7) all documentation required by the department pursuant to the requirements of this chapter.

(C) A licensee may list additional qualifying parties.

(D) A change of an entity's name, organizational status, or federal employer identification number must be reported to the department within fifteen days. Failure to do so results in license cancellation fifteen days from the date of change and requires the new entity to submit an initial application and meet all requirements for licensure.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-250. Renewal of license; lapsed license.

(A) All licenses may be renewed biennially. A licensee shall apply to the department for license renewal by the expiration date on a form approved by the board. Renewal applications not postmarked by the expiration date result in a lapsed license. An entity which fails to renew and which continues to engage in construction is practicing without a license and is subject to the penalties prescribed in this chapter.

(B) A license which has lapsed may be renewed within ninety days from date of expiration by filing a renewal application and upon payment of renewal and late fees. An entity whose license is lapsed for failure to renew must submit an application and meet all qualifications for initial licensure to engage in construction.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-260. Financial statements; net worth requirements.

(A) An applicant for a general contractor's license or a general contractor's license renewal who performs or offers to perform contracting work for which the total cost of construction is greater than $5,000.00, and an applicant for license group revisions must provide an acceptable financial statement with a balance sheet date no more than twelve months before the date of the relevant application showing a minimum net worth for each license group as follows:

(1) Group One

(a) bids and jobs not to exceed $30,000.00 per job;

(b) required net worth of $6,000.00;

(c) on initial application, an owner-prepared financial statement with an affidavit of accuracy;

(d) on renewal, an owner-prepared financial statement with an affidavit of accuracy;

(2) Group Two

(a) bids and jobs not to exceed $100,000.00 per job;

(b) required net worth of $20,000.00;

(c) on initial application, an owner-prepared financial statement with an affidavit of accuracy;

(d) on renewal, an owner-prepared financial statement with an affidavit of accuracy;

(3) Group Three

(a) bids and jobs not to exceed $350,000.00 per job;

(b) on initial application, a financial statement compiled by a licensed certified public accountant or a licensed public accountant in accordance with Generally Accepted Accounting Principles (GAAP), including all disclosures required by GAAP indicating a required net worth of seventy thousand dollars;

(c) on renewal, an owner-prepared financial statement with an affidavit of accuracy indicating a required net worth of seventy thousand dollars, or a financial statement compiled by a licensed certified public accountant or a licensed public accountant in accordance with GAAP, including all disclosures required by GAAP, and indicating a required net worth of seventy thousand dollars;

(4) Group Four

(a) bids and jobs not to exceed $750,000.00 per job;

(b) on initial application, a financial statement compiled by a licensed certified public accountant or a licensed public accountant in accordance with GAAP, including all disclosures required by GAAP indicating a required net worth of one hundred fifty thousand dollars;

(c) on renewal, an owner-prepared financial statement with an affidavit of accuracy indicating a required net worth of one hundred fifty thousand dollars, or a financial statement compiled by a licensed certified public accountant or a licensed public accountant in accordance with GAAP, including all disclosures required by GAAP, and indicating a required net worth of one hundred fifty thousand dollars;

(5) Group Five

(a) bids and jobs unlimited;

(b) required net worth of $250,000.00;

(c) on initial application, a financial statement audited by a licensed certified public accountant or a licensed public accountant in accordance with GAAP, including all disclosures required by GAAP;

(d) on renewal, a financial statement reviewed by a licensed certified public accountant or a licensed public accountant in accordance with GAAP, including all disclosures required by GAAP;

(B) An applicant for a mechanical contractor's license or a mechanical contractor's license renewal who performs or offers to perform contracting work for which the total cost of construction is greater than five thousand dollars, and an applicant for license group revisions must provide an acceptable financial statement with a balance sheet date no more than twelve months before the date of the relevant application showing a minimum net worth for each license group as follows:

(1) Group One

(a) bids and jobs not to exceed $17,500.00 per job;

(b) required net worth of $3,500.00;

(c) on initial application, an owner-prepared financial statement with an affidavit of accuracy;

(d) on renewal, an owner-prepared financial statement with an affidavit of accuracy;

(2) Group Two

(a) bids and jobs not to exceed $30,000.00 per job;

(b) required net worth of $6,000.00;

(c) on initial application, an owner-prepared financial statement with an affidavit of accuracy;

(d) on renewal, an owner-prepared financial statement with an affidavit of accuracy;

(3) Group Three

(a) bids and jobs not to exceed $50,000.00 per job;

(b) on initial application, a financial statement compiled by a licensed certified public accountant or a licensed public accountant in accordance with Generally Accepted Accounting Principles (GAAP), including all disclosures required by GAAP indicating a net worth of ten thousand dollars;

(c) on renewal, an owner-prepared financial statement with an affidavit of accuracy indicating a required net worth of ten thousand dollars, or a financial statement compiled by a licensed certified public accountant or a licensed public accountant in accordance with GAAP, including all disclosures required by GAAP, and indicating a required net worth of ten thousand dollars;

(4) Group Four

(a) bids and jobs not to exceed $125,000.00 per job;

(b) on initial application, a financial statement compiled by a licensed certified public accountant or a licensed public accountant in accordance with GAAP, including all disclosures required by GAAP indicating a net worth of twenty-five thousand dollars;

(c) on renewal, an owner-prepared financial statement with an affidavit of accuracy indicating a required net worth of twenty-five thousand dollars, or a financial statement compiled by a licensed certified public accountant or a licensed public accountant in accordance with GAAP, including all disclosures required by GAAP, and indicating a required net worth of twenty-five thousand dollars;

(5) Group Five

(a) bids and jobs unlimited;

(b) required net worth of $100,000.00;

(c) on initial application, a financial statement audited by a licensed certified public accountant or a licensed public accountant in accordance with GAAP, including all disclosures required by GAAP;

(d) on renewal, a financial statement reviewed by a licensed certified public accountant or a licensed public accountant in accordance with GAAP, including all disclosures required by GAAP;

(C) In reviewing an entity's balance sheet to determine the net worth of the applicant or licensee, the board may consider:

(1) deviations from the standard accountant's report;

(2) notes to the financial statement;

(3) additional financial information submitted by the applicant or licensee for renewals;

(4) personal financial statements of an entity's principals for an entity with less than two year's operating experience.

(D) If a licensee desires to change to a higher license group as established in this section, the licensee must meet the financial statement and net worth requirements in the higher license group number as required in initial application.

(E) If the board has reasonable cause to believe that an entity has not maintained the minimum net worth for its group, the board may order the entity to submit additional financial information, and, if appropriate, may modify the entity's license to reflect the appropriate limitation group.

(F) Contractors licensed before April 1, 1999, must be licensed in the new group closest to their existing limitations until their license renewal date, at which time they must meet the financial requirements for license renewal set forth in this section.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-265. Contractors who leave the State with unpaid debts and subsequently return; notarized statement to board; board authority to deny or revoke license.

Notwithstanding any other provision of law, a person who is or has been licensed pursuant to the provisions of this chapter who leaves this State with unpaid debts and subsequently returns to the State and seeks to become licensed in this State again, or to do business again in this State under the authority of a still-valid license previously issued under this chapter, shall file with the board a signed, notarized statement listing (1) all outstanding debts the person, or any subsidiary of the person, owes with respect to having done business previously in this State and (2) all bankruptcies which the person, or any subsidiary of the person, has been involved in at any time and place. The board is authorized to refuse to issue a license to the person, and is also authorized to revoke the person's still-valid license, as the case may be, based upon the information contained in the signed, notarized statement required by this section.

HISTORY: 1998 Act No. 313, Section 1.



SECTION 40-11-270. Licensee confined to limitations of license group; licenses in more than one classification; use of unlicensed subcontractors.

(A) A licensee is confined to the limitations of the licensee's license group and license classifications or subclassifications as provided in this chapter.

(B) An entity may apply for and be licensed in more than one classification or subclassification if all qualifications for licensure prescribed by this chapter have been met. An applicant may apply for a license in more than one classification or subclassification on the same application form.

(C) Licensees may utilize the services of unlicensed subcontractors to perform work within the limitations of the licensee's license group and license classification or subclassification; provided, the licensee provides supervision. The licensee is fully responsible for any violations of this chapter resulting from the actions of unlicensed subcontractors performing work for the licensee.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-280. Change in license classification.

A licensee desiring a change in license classification or subclassification or license group shall apply for revision on a form approved by the board. Existing bidding limitations remain in effect until the revision has been approved by the department. The board may assess a penalty authorized by law against a licensee who undertakes or offers to undertake an improvement exceeding the limitations of the licensee's group.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-290. Licensure of applicant holding license in another state.

The board may grant a license or certificate to an applicant holding a license or certificate in good standing in another state whose requirements for licensure and certification are equal to or greater than those required by this chapter if the board has authorized an exam waiver agreement with the State. An applicant may exempt the technical examination required for certification if the applicant can verify passing an examination in another state which is essentially the same as the examination required by the department regardless of the absence of a reciprocal agreement with that state. An applicant for certification or licensure under this section may be required to pass the South Carolina Code of Laws examination and must comply with all other licensing and certification requirements of this chapter.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-300. Total cost of construction used to determine license group for project; work on project without required license.

(A) It is unlawful for an owner, a construction manager, a prime contractor, or another entity with contracting or hiring authority on a construction project to divide work into portions so as to avoid the financial or other requirements of this chapter as it relates to license classifications or subclassifications or license groups, or both. The total cost of construction must be used to determine the appropriate license group for a project.

(B) An entity or individual engaging in general or mechanical construction on a project without the required license or certificate must immediately withdraw from the construction project and may not act as a subcontractor on that construction project.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-310. Employee of entity barred from project subject to regulation or ownership by that entity.

No entity or employee of an entity who has the responsibility to regulate, inspect, approve, or certify construction shall engage in the construction of a project that is subject to regulation or ownership by that entity. This section does not apply to a member of the board when performing construction subject to this chapter or to contractors who are also performing construction management services for an owner.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-320. Construction managers; licensing requirements; complaint hearings; authority to assume role.

(A) A construction manager shall hold a South Carolina license in one or more of the following professional classifications:

(1) the general or mechanical contractor license classification and license group that would otherwise be applicable to a sole prime contractor working on the construction project;

(2) a registered engineer pursuant to Chapter 21 of this title who meets the financial requirements set forth in Section 40-11-260 that would otherwise apply to a sole prime contractor working on the construction project. The proper financial statement must be submitted at any time when requested by the board. Failure to submit a proper financial statement is considered a violation of this chapter;

(3) An architect pursuant to Chapter 3 who meets the financial requirements set forth in Section 40-11-260 that would otherwise apply to a sole prime contractor working on the construction project. The proper financial statement must be submitted at any time when requested by the board. Failure to submit a proper financial statement is considered a violation of this chapter.

(B) An architect or engineer licensed in South Carolina who is monitoring the execution of design plans or who is performing as an on-site representative for construction quality control or quality assurance, or both, for a project owner is not a construction manager for the purposes of this section.

(C) An entity acting as a construction manager shall file a letter with the department designating one license being used to qualify for the practice of construction management pursuant to the requirements of this chapter. Complaints filed against construction managers who have qualified themselves as architects or engineers must be referred by the department to the appropriate board having jurisdiction over them. Those boards may impose disciplinary action and civil penalties as set forth in this chapter, or as otherwise provided by law. All other complaints filed against construction managers with a general contractor's license designation must be heard by the board and disciplinary action must be brought pursuant to this chapter. An entity's authority to practice as a construction manager may be revoked or suspended without other effect to the license held by that entity.

(D) The authority to assume the role of construction manager is granted to an entity holding a general or mechanical contractor's license or an architect's license or engineer's registration pursuant to the laws of this State. This authority does not permit architects and engineers to assume the role of general or mechanical contractors as defined in Section 40-11-20 unless properly licensed pursuant to this chapter. Construction managers may not perform design work themselves unless properly licensed as an architect or professional engineer. Entities performing construction themselves or holding construction contracts in their own name must be treated as general contractors or mechanical contractors, as appropriate, rather than construction managers for the purposes of this chapter, and must be licensed pursuant to the requirements of this chapter to perform that work. Construction managers may hire or terminate the various design professionals and prime contractors with the direction and approval of an owner.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-330. Joint Venture Bid.

Two or more licensed contractors may combine bids and submit a "Joint Venture Bid" if the contract does not exceed the highest license group limitations of the members in the joint venture. An unlicensed contractor may not be a party to a joint venture.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-340. Qualifications for acting as sole prime contractor.

An entity licensed under the classifications or subclassifications in Sections 40-11-410(1), (2), or (3) may act as a sole prime contractor on a project if forty percent or more of the work as measured by the total cost of construction falls under one or more of the licensee's license classifications or subclassifications. An entity licensed under the classifications or subclassifications in Section 40-11-410(4) and (5) may act as sole prime contractor if fifty-one percent or more of the work falls under one or more of the licensee's license classifications or subclassifications.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-350. Evidence of license as prerequisite to issuance of building permit; reporting violations.

A building official, or other authority charged with issuing building or other similar permits, of a county, municipality, or subdivision of a county or municipality shall refuse to issue a permit for an undertaking which would classify the applicant as a contractor under this chapter unless the applicant has furnished evidence that the applicant is either licensed as required by this chapter or exempt from the requirements of this chapter. A building official, or other authority charged with issuing building or other similar permits, shall report to the department the name and address of an entity believed to have violated this chapter by bidding or contracting for work which is regulated under this chapter.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-360. Exemptions from application of chapter; content of posters to be distributed to building permit offices.

(A) This chapter does not apply to:

(1) an entity which installs fire sprinkler systems if the entity is licensed under Chapter 45 of Title 23, or burglar and fire alarm systems if the entity is licensed under Chapter 79 of Title 40;

(2) The installation of finished products, materials, or articles of merchandise that are not fabricated into and do not become a permanent fixed part of the structure. Work requiring licensure must be installed by a licensed contractor;

(3) Construction, alteration, improvement, or repair carried on within the limits of a site, the title to which is in the name United States of America or with respect to which federal law supersedes this chapter;

(4) Contractors performing construction work for the South Carolina Department of Transportation pursuant to that department's prequalification requirements with the exception of public/private partnerships performing work pursuant to Section 57-3-200;

(5) An owner of residential property who improves the property or who builds or improves structures or appurtenances on the property if he does the work himself, with his own employees, or with licensed contractors; provided that the structure, group of structures, or appurtenances, including the improvements, are intended for the owner's sole occupancy or occupancy by the owner's family and are not intended for sale or rent, and provided further, that the general public does not have access to this structure. In an action brought under this chapter, proof of the sale or rent or the offering for sale or rent of the structure by the owner-builder within two years after completion or issuance of a certificate of occupancy is prima facie evidence that the project was undertaken for the purpose of sale or rent and is subject to the penalties provided in this chapter. As used in this item, "sale" or "rent" includes an arrangement by which an owner receives compensation in money, provisions, chattel, or labor from the occupancy, or the transfer of the property or the structures on the property;

(6) An owner of nonowner-occupied property who improves the property or who builds or improves structures of less than five thousand square feet or other appurtenances on the property, either by himself or with the owner's employees, if all structural and mechanical work is performed by licensed contractors regardless of the cost of construction and if the property is not sold for two years after completion of the improvements. For purposes of this item, "structural" means foundation, pier, load-bearing partition, perimeter wall, internal wall exceeding ten feet in height, roof, floor, and any other work deemed by the board to be structural. "Mechanical" means work described in Section 40-11-410(5);

(7) An owner constructing a farm building or portable storage building with less than five thousand square feet of floor space and used only for livestock or storage;

(8) Public owners performing all or a portion of any work on a project themselves as long as the work performed falls within the limitations of a License Group 3 General Contractor or a License Group 4 Mechanical Contractor, as adjusted by an inflation factor reflecting the Department of Labor's Consumer Price Index.

(9) Renovations and maintenance projects of the South Carolina Department of Corrections whereby all labor is supplied from that department's own labor forces.

(10) The South Carolina Public Service Authority when performing maintenance and renovations to existing facilities and when performing work in accordance with Section 40-11-410(4)(n).

(B) The board shall distribute posters to each building permit office in the State requesting that the posters be placed in a conspicuous location to be read by applicants. The posters shall state the following:

"The South Carolina Contractor's Licensing Act requires general and mechanical construction to be performed by licensed contractors. Both the owner and the contractor are subject to penalties for violations of the law. Work performed on projects is exempt from this requirement only for the following reasons:

(1) The total cost of construction is less than $5,000.00;

(2) The property will be used solely by the owner and his immediate family as a residence for a period of at least two years;

(3) For nonresidential projects, work performed by the owner is limited to nonstructural and nonmechanical portions of the project, or;

(4) The project is a farm building or portable storage building less than five thousand square feet used only for livestock or storage.

All other work must be performed by properly licensed contractors. All persons directly employed by the owner to perform work on the project are subject to state and federal laws covering occupational safety, family and medical leave, workers' compensation, social security, income tax withholding, and minimum wage requirements. Work performed must comply with all applicable laws, ordinances, building codes, and zoning regulations."

HISTORY: 1998 Act No. 440, Section 1; 1999 Act No. 91, Sections 5, 6; 2008 Act No. 185, Section 1; 2008 Act No. 185, Section 2.



SECTION 40-11-370. License required to use term "licensed contractor"; engaging in construction under assumed name; enforcement of contract.

(A) It is unlawful to use the term "licensed contractor" or to perform or offer to perform general or mechanical construction without first obtaining a license as required by this chapter.

(B) It is unlawful to engage in construction under a name other than the exact name which appears on the license issued pursuant to this chapter. "Engaging in construction" includes marketing, advertising, using site signs, and submitting contracts. This requirement does not include advertising on vehicles, which may use an abbreviated version of the license name so long as the advertising is not misleading.

(C) An entity which does not have a valid license as required by this chapter may not bring an action either at law or in equity to enforce the provisions of a contract. An entity that enters into a contract to engage in construction in a name other than the name that appears on its license may not bring an action either at law or in equity to enforce the provisions of the contract.

HISTORY: 1998 Act No. 440, Section 1; 2001 Act No. 32, Section 1.



SECTION 40-11-380. Notification of bankruptcy of licensee.

A licensee who, voluntarily or involuntarily, is subjected to any provision of the laws of bankruptcy shall notify the board within fifteen days and provide any and all information pertinent to the bankruptcy that the board may require.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-390. Unlicensed entities engaging in general or mechanical construction prior to April 1, 1999.

An entity which, as of April 1, 1999, is engaging in general or mechanical construction without a license but in compliance with prior law, and which has been doing so for two years, shall receive a Group 1 license upon application and demonstration of financial status.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-400. Qualifying party certificates.

The department shall issue qualifying party certificates to an individual serving as a qualifying party. The department shall transfer qualifying party certification under the license classifications or subclassifications in effect as of March 31, 1999, to the license classifications or subclassifications created by this chapter so that no qualifying party shall have to meet additional requirements to continue certification under a particular license classification or subclassification. A certification transferred pursuant to this section remains in effect until it is canceled, revoked, or expires. This section does not allow a qualifying party to qualify for certification in a license classification or subclassification based on ancillary work included under the building license classification or subclassification. Qualifying party certification may be transferred only for those activities which are specifically included in both.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-410. License classifications and subclassifications.

The following license classifications are in effect:

(1) "General Contractors-Building" which includes commercial, industrial, institutional, modular, and all other types of building construction, including residential structures. This license classification includes all work under the subclassifications of Wood Frame Structures-Class II, Interior Renovation, Masonry, Pre-engineered Metal Buildings, General Roofing, and Structural Shapes.

Licensees under this classification may perform ancillary work, including grading, associated with the building or structure which the licensee has been engaged to construct. However, if a project includes work performed under a Mechanical Contractor subclassification or any of these license subclassifications, the licensee must have a license for this work or use a contractor licensed in the appropriate license classification or subclassification to perform the work: Swimming Pools, Bridges, Boring and Tunneling, Water and Sewer Lines, Pipe Lines, Railroad Lines, Specialty Roofing, Marine, Water and Sewer Plants, and Asphalt Paving.

(2) "General Contractors-Highway" which includes work under these subclassifications:

(a) "Bridges" which include bridge construction and repairs, railroad trestles and overpasses, and work under the subclassifications of Boring and Tunneling, Concrete, Marine, and Railroad Lines.

(b) "Concrete Paving" which includes the construction, rehabilitation and repair of concrete streets, roads, highways, driveways, parking lots, airport runways and aprons, and concrete work incidental thereto including, but not limited to, sidewalks, curbs, medians, and barrier walls. This subclassification also includes work under the subclassification of Grading.

(c) "Asphalt Paving" which includes asphalt paving, repairs and rehabilitation of streets, roads, highways, parking lots, airport runways and aprons, concrete including, but not limited to, curbs, gutters, and concrete or asphalt paving of storm sewers, and includes paving with sealers, geotextile fabrics, slurry seals, and surface treatments incidental thereto. This subclassification also includes work under the subclassification of Grading.

(d) "Grading" which includes the soil preparation and rehabilitation of streets, roads, highways, railroad beds, building sites, parking lots, and storm sewers. This subclassification also includes work under the subclassification of Highway Incidental.

(e) "Highway Incidental" which includes highway work for grooving, milling, rehabilitating, and installing guardrails, gutters, highway signs, pavement marking, and painting.

(3) "General Contractors-Public Utility" which includes work under these subclassifications:

(a) "Pipe Lines" which includes the construction, installation, alteration, maintenance, and repair of systems for the transmission or distribution of petroleum fuels, petroleum distillates, natural gas, chemicals, and slurries through pipeline from one station to another including all excavating, trenching, backfilling and installation of booster stations and equipment and installation and replacement of tanks connected to the system. This subclassification does not include the piping and tanks for the dispensing of any petroleum product at retail.

(b) "Water and Sewer Plants" which includes all classifications and subclassifications necessary for the construction of water treatment and wastewater treatment facilities. However, if a project includes work to be performed under any of these license subclassifications, the licensee must either have a license to perform this work or use a contractor licensed in the appropriate license classification or subclassification to perform the work: Bridges, Railroad Lines, Specialty Roofing, and Mechanical work.

(c) "Water and Sewer Lines" which includes construction work on water mains, water service lines, water storage tanks, sewer mains, sewer lines, lift stations, pumping stations and appurtenances to water storage tanks, lift stations, pumping stations, pavement patching, backfill, and erosion control as a part of construction, and which includes connection at the building of all lines to the appropriate lines contained in commercial structures, installation and repair of a project involving manholes, the laying of pipe for storm drains and sewer mains, all necessary connections, and excavation and backfilling, and concrete work incidental thereto.

Contractors in this license subclassification in license groups three, four, and five may install fire protection sprinkler system underground mains to a flanged outlet 1'-0" above the finished floor in compliance with National Fire Protection Association Standard 24. However, shop drawings must be submitted and approved by the State Fire Marshal with a copy of the approved drawings going to the licensed fire sprinkler contractor. Flushing and testing certificates must be delivered to the authority having jurisdiction and the performing licensed fire sprinkler contractor performing. General contractors in this license subclassification may not engage in water and sewer line work from the right-of-way to a residential structure unless the entity is a subcontractor to a licensee holding a plumbing subclassification.

(4) "General Contractors-Specialty" which includes work under these subclassifications:

(a) "Boring and Tunneling" which includes the construction of underground or underwater passageways with diameters in excess of ninety-six inches or lengths in excess of three hundred fifty feet by digging or boring through and under the earth's surface, including the bracing and compacting of passageways to make them safe for the purpose intended. This subclassification includes the preparation of ground surfaces at points of ingress and egress. Underground structures less than ninety-six inches in diameter or less than three hundred fifty feet in length are considered normal excavation.

(b) "Concrete" which includes all work in connection with concrete forming and placing; assembling of forms, molds, slipforms and pans; centering, trenching, excavating, backfill, and grading in connection with concrete construction; construction of sidewalks, driveways, curbs, medians, and barrier walls; and installing of embedded items essential to or comprising an integral part of concrete or concrete construction including reinforcing elements and accessories including, but not limited to, concrete chimneys, floors, piers, and foundations when using concrete rebar and other materials common to the concrete industry. This subclassification does not include the General Contractor-Highway- Bridge license subclassification or the construction of streets, roads, parking lots, and highways.

(c) "Interior Renovation" which includes installing, remodeling, renovations, and finishes of acoustical ceiling systems and panels, load-bearing and nonload-bearing drywall partitions, lathing and plastering, flooring (excluding carpet) and finishing, interior recreational surfaces, window and door installation, and installation of fixtures, cabinets, and millwork; and which also includes fireproofing, insulation, lining, painting, partitions, sandblasting, interior wall covering, and waterproofing. This subclassification does not include alterations to load-bearing portions of a structure.

(d) "Marine" which includes all water activities to construct seawalls, bulkheads, docks, piers, wharves, and other water structures including, but not limited to, pile driving, boat slips, and boardwalks. Licensees under this classification may perform ancillary work including fill and grading. This license subclassification does not include structures within the scope of the General Contractor-Building classification.

(e) "Masonry" which includes the installation, with or without the use of mortar or adhesives, of brick, concrete block, gypsum partition tile, pumice block, fire clay products, rough cut and dressed stone, marble panels or slate units, structural glazed tile or block, glass brick or block, solar screen tile or block, or other units and products common to the masonry industry.

(f) "Pre-engineered Metal Buildings" which includes the construction of pre-engineered metal buildings not exceeding forty feet in width with no single structural span exceeding forty feet in length, and consisting of no more than a concrete floor slab, metal frame, metal roof, metal sidewalls, and building insulation.

(g) "Railroad Lines" which includes the installation and repair of railroad lines, including setting ties, tie plates, rails, rail connectors, frogs, switch plates, switches, and signal markers. This subclassification does not include grading, trestles, or overpasses.

(h) "General Roofing" which includes the installation and repair of roofs and roof decking on commercial, industrial, and institutional structures requiring materials that form a water-tight and weather-resistant surface. This license subclassification is limited to shingles, clay and concrete tile, slate, wood-shake roofing, metal roofing, and asphalt-rolled roofing.

(i) "Specialty Roofing" which includes the installation and repair of roofs and roof decking on commercial, industrial, and institutional structures requiring materials that form a water-tight and weather-resistant surface. This license subclassification includes all work under the General Roofing license subclassification and other types of roofing not specifically included in the general roofing license subclassification.

(j) "Structural Framing" which includes the installation, repair, or alteration of metal or composite structural members for buildings or structures, including riveting, welding, and rigging. This subclassification also includes work under the subclassification of Structural Shapes.

(k) "Structural Shapes" which includes the installation, repair, or alteration of metal or composite shapes, tubing, pipes and bars, including minor field fabrication as may be necessary.

(l) "Swimming Pools" which includes the construction, service, and repair of all commercial and institutional swimming pools and spas, including concrete, gunite, plastic, vinyl-lined, and fiberglass pools and spas; pool decks, walkways, tiling, and coping; and the installation of all equipment, including pumps, filters, and chemical feeders, water and gas service lines from the point of service to the pool equipment, wiring from the pool equipment to the first readily accessible disconnect, pool piping, fittings, backflow prevention devices, waste lines, and other integral parts of a swimming pool or spa.

(m) "Wood Frame Structures" which include framing, roofing, siding, or flooring for wood-framed structures in excess of five thousand feet used for housing livestock, storage, or processing, when such structures are not used for habitation or office facilities.

(n) "Public Electrical Utility" which includes the installation, replacement, alteration, and repair of transmission lines on or off public rights-of-way, including erection of poles, guying systems, tower line erection, street lighting, and outside lighting of all voltages and all underground systems, including ducts for signal communication and similar installations, transformers, circuit breakers, capacitors, primary metering devices, and other related equipment not used in connection with this subclassification. A contract that contains electrical work above fifty volts must be performed by a licensed public utility-electrical or mechanical-electrical contractor. This subclassification does not cover athletic field lighting, stadium lighting, or lighting which is not on public easements or rights-of-way.

(o) "Boiler installation" which includes those who are qualified to install, repair, and service boilers and boiler piping including the boiler auxiliary equipment, controls, and actuated machinery and dryer rolls. To qualify for this subclassification, a person must pass a technical examination administered by the board or must be the holder of the American Society of Mechanical Engineers (ASME) "S" stamp or hold the National Board of Boiler and Pressure Vessel Inspectors (NBBPVI) "R" stamp and meet the requirements for licensure according to this chapter.

(p) "Glass and Glazing" which includes, but is not limited to, commercial, residential, industrial, institutional, modular, and all other types of glass and glazing construction. The construction is limited to selection, cutting, assembling, and installing all makes and kinds of glass for windows, sash and doors, metal frames, ornamental decorations, mirrors, and tub and shower enclosures. This license classification includes all work under the subclassifications of renovation, structural shapes, and architectural aluminum glazing systems which include aluminum entrance doors and frame systems, entrance and egress hardware, curtain wall systems, sliding doors/mall fronts, overhead glazing systems, and architectural window systems and accessories. Contractors engaged solely in residential construction must be licensed or registered with the South Carolina Residential Builders' Commission and are not required to have this classification. The board may require an applicant to pass an examination before licensure as provided by this chapter.

(5) "Mechanical Contractors" which includes work under these subclassifications:

(a) "Air Conditioning" which includes the installation, replacement, alteration, and repair of air conditioning equipment and systems which consist of a number of components necessary to produce conditioned air for environmental heating or cooling, or both, within buildings. Hot water or steam heating systems or components are not included under this classification.

(b) "Heating" which includes installation, replacement, alteration, and repair of heating equipment and systems in buildings which require the use of high or low pressure steam vapor or hot water including all piping, ducts, and mechanical equipment within, adjacent to, or connected with a building and the installation of necessary gas lines if any of this equipment is gas-fired.

(c) "Packaged Equipment" (air conditioning-heating packaged equipment limited to twenty-five tons cooling and five hundred thousand BTU/HR heating per unit) which includes the installation, replacement, alteration, or repair of air conditioning equipment and systems which consist of a number of components necessary to produce conditioned air for environmental heating or cooling, or both, within buildings, including types of heating systems and any size package equipment; and the installation, alteration, and repair of ventilation systems, including duct work, air filtering devices, water treatment devices, pneumatic or electrical controls, or control piping; thermal and acoustical insulation, vibration isolation materials and devices, liquid fuel piping and tanks, water and gas piping from service and heating circuits and air handling systems, including gas-fired furnaces and space heaters; and factory-assembled single package units and split type direct expansion equipment, including heat pumps. This subclassification does not include installing, replacing, altering, or repairing hot water or steam heating systems or components.

(d) "Electrical" which includes the installation, alteration, or repair of wiring-related electrical material and equipment used in the generating, transmitting, or utilization of electrical energy less than six hundred volts, including all overhead electrical wiring on public rights-of-way for signs and street decorations and all underground electrical distribution systems of less than six hundred volts serving private properties. This subclassification also includes, but is not limited to, installing, altering, and repairing, panels, controls, conductors, conduits, cables, devices, plates, electric ceilings, control wiring; and electric heating, lighting fixtures, lamps, general outside lighting, underground and overhead feeder distribution systems for services, and related components or work necessary to provide a complete electrical system and installing window or through-the-wall air conditioning units not to exceed three HP or three tons where no piping is necessary. Under this subclassification, general outside lighting is limited solely to within property lines and not on public easements or rights-of-way. A contract that contains electrical work above fifty volts must be performed by a contractor licensed under this subclassification or a licensed public electrical utility contractor. This license subclassification includes installing, altering, and repairing all lighting on private property, athletic fields, stadiums, parking lots, and the design, installation, and servicing of fire alarm systems.

(e) "Lightning Protection Systems" which includes installation, replacement, alteration, or repair of necessary lightning protection conduction, cables, rods, points, anchors, fastening devices, labels, ground clamps, braces, and all related component parts necessary for a complete lightning protection system.

(f) "Plumbing" which includes the installation, replacement, alteration, and repair of all plumbing including solar water heating when performed solely within property lines and not on public easements or rights-of-way except to make connections to water meters or sewer taps as allowed by the utility owner; and the installation, alteration, and repair of all piping, fixtures, and appliances related to water supply, including pressure vessels and tanks, and excluding municipal or related water supply systems; venting and sanitary drainage systems for all fluid and semi-fluid and organic wastes; roof leaders; water-conditioning equipment; piping and equipment for swimming pools; and installation of a system of pipes, fittings, fixtures, drains, and all necessary component parts upon the premises or in a building to supply water to buildings and to convey sewage or other waste products from buildings. If this equipment is gas-fired, the necessary gas lines may be installed under this subclassification used in connection with this subclassification. Plumbing contractors in license groups three, four, and five are not required to be licensed under Chapter 45, Title 23 to install standpipe systems, including water hose connections, water hose cabinets, and related branch lines if the water hoses do not supply water to automatic fire protection sprinklers.

(g) "Pressure and Process Piping" which includes the installation, maintenance, repair, alteration, or extension of a system of piping, tubing, vessels, containers, pumps, apparatus, and appurtenances in connection with pressure piping used for circulation, transporting, holding, or processing of gas, vapor, fluid, liquid, semi-liquid, or any combination of these. However, boilers, boiler piping, piping used to convey potable water, sanitary sewage, liquefied petroleum, manufactured or natural gas or refrigeration, air conditioning and comfort heating piping are not included in this subclassification.

(h) "Refrigeration" which includes the installation, replacement, alteration, and repair of refrigeration equipment and systems used for processing, storage, and display of food products and other perishable commodities and commercial, industrial, and manufacturing processes requiring refrigeration, excluding comfort air conditioning. This subclassification also includes work on systems including related equipment for temperature, safety, and capacity controls, thermal insulation, vibration isolation materials and devices, water treatment devices, construction and installation of walk-in refrigeration boxes, liquid fuel piping and tanks, water and gas piping from equipment to service connection, and testing and balancing of refrigeration equipment and systems. An entity licensed under the air conditioning subclassification may also do work under this subclassification.

HISTORY: 1998 Act No. 440, Section 1; 1999 Act No. 91, Section 7; 2001 Act No. 32, Sections 2, 3A; 2005 Act No. 59, Section 2.



SECTION 40-11-420. Requirements for obtaining building permit; list of licensed contractors performing work on project.

(A) Building permits, when required by law, must be obtained by the sole prime contractor in the name appearing on that entity's contractor's license.

(B) When there is more than one prime contractor working with a construction manager, the building permit must be obtained by the construction manager in the name appearing on that entity's professional license, and the construction manager must list on the building permit application the names and license numbers of all known licensed contractors performing work on the project. The construction manager must also be identified as such on the permit application by name, license number, and type of license he holds.

(C) If there is more than one prime contractor and no construction manager or if the owner is performing work pursuant to Section 40-11-360(A)(5),(6), or (7), the owner must obtain the building permit and must list on the building permit application the name and license number of all licensed contractors performing work on the project.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-430. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of the chapter are severable.

HISTORY: 1998 Act No. 440, Section 1.



SECTION 40-11-500. Citation of article.

This article may be cited as the "South Carolina Notice and Opportunity to Cure Nonresidential Construction Defects Act".

HISTORY: 2006 Act No. 371, Section 1.



SECTION 40-11-510. Definitions.

As used in this article:

(1) "Action" means a civil action in any forum, including an arbitration proceeding, for damages or indemnity asserting a claim for damages, injury, or loss arising out of an alleged defect, act, or omission relating to the design, construction, or condition of the alteration, modification, renovation, or repair of a nonresidential building or structure upon real estate including, but not limited to, utility systems, the boring, and equipping of wells, the preparation of plans, specification, and design drawings, and the work of making the real estate suitable as a site for the building or structure, surveying and staking, the grading, bulldozing, leveling, excavating, and filling of land including the furnishing of fill soil, the grading and paving of curbs and sidewalks and all asphalt paving, the construction of ditches and other drainage facilities, the laying of pipes and conduits for water, gas, electric, sewage, and drainage purposes, and the disposal of any construction and demolition debris, as defined in Section 44-96-40(6) including final disposal by a construction and demolition landfill of nonresidential property.

(2) "Claimant" means a person or entity who asserts a claim against a contractor, subcontractor, supplier, or design professional concerning an alleged defect, act, or omission relating to the design, construction, or condition of the alteration, modification, renovation, or repair of a nonresidential building or structure upon real estate including, but not limited to, utility systems, the boring, and equipping of wells, the preparation of plans, specifications, and design drawings and the work of making real estate suitable as a site for building or structure, surveying and staking, the grading, bulldozing, leveling, excavation, and filling of land including the furnishing of fill soil, the grading and paving of curbs and sidewalks and all asphalt paving, the construction of ditches and other drainage facilities, the laying of pipes and conduits for water, gas, electric, sewage, and drainage purposes, and the disposal of any construction and demolition debris, as defined in Section 44-96-40(6), including final disposal by a construction and demolition landfill of nonresidential property.

(3) "Construction defect" means a deficiency in or a deficiency arising out of the design, specifications, surveying, planning, supervision, or construction of nonresidential improvements that results from any of the following:

(a) defective material, products, or components used in the construction of nonresidential improvements;

(b) failure to substantially comply with applicable building codes in effect at the time of construction of nonresidential improvements;

(c) failure of the design of nonresidential improvements to meet the applicable professional standards of care and applicable building codes at the time of governmental approval of the design of nonresidential improvements;

(d) failure to construct nonresidential improvements in accordance with accepted trade standards for good and workmanlike construction at the time of construction; or

(e) failure to comply with applicable building codes. Substantial compliance with the applicable building codes in effect at the time of construction conclusively establishes construction in accordance with accepted industry trade standards with respect to all matters specified in those codes.

(4) "Contractor" means a person licensed or registered pursuant to the provisions of Chapter 11, Title 40, who is engaged in the business of designing, developing, or constructing nonresidential properties.

(5) "Design professional" means a person licensed or registered pursuant to the provisions of Title 40 as an architect, landscape architect, engineer, or surveyor.

(6) "Nonresidential property" means any property, building, structure, or improvement to real property that is not a dwelling as defined in Section 40-59-820.

(7) "Serve" or "service" means personal service or delivery by certified mail to the last known address of the addressee.

(8) "Subcontractor" means a contractor who performs work on behalf of another contractor in the construction of a nonresidential property who is licensed or registered pursuant to the provisions of Title 40.

(9) "Supplier" means a person who provides materials, equipment, or other supplies for the construction of a nonresidential property.

HISTORY: 2006 Act No. 371, Section 1.



SECTION 40-11-520. Stay of action or arbitration.

If the claimant files a civil action or initiates an arbitration before first complying with the requirements of this article, on motion of a party to the action, the court or arbitrator shall stay the action until the claimant has complied with the requirements of this article.

HISTORY: 2006 Act No. 371, Section 1.



SECTION 40-11-530. Notice of claim; contents; request for clarification.

(A) The claimant must serve a written notice of claim on the contractor, subcontractor, supplier, or design professional. The notice of claim must contain the following:

(1) a statement that the claimant asserts a construction defect;

(2) a description of the claim or claims in reasonable detail sufficient to determine the general nature of the construction defect; and

(3) a description of the results of the defect, if known.

(B) The contractor, subcontractor, supplier, or design professional must advise the claimant, within fifteen days of receipt of the claim, if the description of the claim or claims is not sufficiently stated and shall request clarification.

HISTORY: 2006 Act No. 371, Section 1.



SECTION 40-11-540. Time for filing responses; inspection of defect and access to make repairs; time for reaching settlement.

(A) The contractor, subcontractor, supplier, or design professional has sixty days from service of the initial notice of claim to inspect, offer to remedy, offer to settle with the claimant, or deny, in whole or in part, the claim regarding the defects. Within sixty days from the service of the initial notice of claim, the contractor, subcontractor, supplier, or design professional shall serve written notice on the claimant of the contractor's, supplier's, or design professional's election pursuant to this section. The claimant shall allow inspection of the construction defect at an agreeable time, during normal business hours, to any party, if requested pursuant to this section. The claimant shall give the contractor, subcontractor, supplier, or design professional reasonable access to the property for inspection and if repairs have been agreed to by the parties, reasonable access to effect repairs. Failure to respond within sixty days is considered a denial of the claim.

(B) The claimant shall serve a response to the contractor's, subcontractor's, supplier's, or design professional's offer within ten days of receipt of the offer.

(C) If the parties cannot agree to settle the dispute pursuant to this article within ninety days after service of the initial notice of claim on the contractor, subcontractor, supplier, or design professional, the claim is considered denied and the claimant may proceed with a civil action or other remedy provided by contract or by law.

(D) An offer of settlement, repair, or remedy pursuant to this section is not admissible as evidence in any proceeding.

HISTORY: 2006 Act No. 371, Section 1.



SECTION 40-11-550. Applicability to personal injury and death actions; indication of grant of stay on civil action cover sheet.

(A) This article does not apply to actions arising out of claims for personal injury, death, or both.

(B) South Carolina Court Administration is directed to develop a designation on the civil action cover sheet which indicates whether a stay has been granted for a civil action filed pursuant to this article.

HISTORY: 2006 Act No. 371, Section 1.



SECTION 40-11-560. Mechanic's liens.

Notwithstanding the provisions of this article, a person may file and perfect a mechanic's lien in accordance with Chapter 5 of Title 29 of the South Carolina Code, and nothing in this article shall affect or impair a person's ability to preserve and protect his right to file, perfect, or foreclose on a mechanic's lien.

HISTORY: 2006 Act No. 371, Section 1.



SECTION 40-11-570. Statute of limitations.

The claimant's written notice made pursuant to Section 40-11-530 tolls the applicable statute of limitations and statute of repose pursuant to Title 15, Chapter 3, and an applicable warranty period for one hundred twenty days after the date the written notice is served upon the contractor, subcontractor, supplier, or design professional.

HISTORY: 2006 Act No. 371, Section 1.






CHAPTER 13 - COSMETOLOGY AND COSMETOLOGISTS

SECTION 40-13-5. Application of chapter; conflict of laws.

Unless otherwise provided for in this chapter, Article 1, Chapter 1 applies to cosmetologists, nail technicians, and estheticians regulated or administered, or both, by the Department of Labor, Licensing and Regulation. If there is a conflict between this chapter and Article 1, Chapter 1, the provisions of this chapter control.

HISTORY: 1998 Act No. 427, Section 1; 2000 Act No. 222, Section 1.



SECTION 40-13-10. State Board of Cosmetology; membership; terms and vacancies; restrictions regarding member duties; advisory committee; members; compensation.

(A) A State Board of Cosmetology is created composed of seven members appointed by the Governor with the advice and consent of the Senate for terms of four years and until their successors are appointed and qualify. Vacancies are filled in the manner of original appointment for the unexpired portion of the term. Recommendations for appointment may be made by the board and other interested groups or persons. The recommendations must be submitted to the Governor not later than the thirty-first day of December of the year preceding the year in which appointments expire. Four members of the board must be experienced cosmetologists and must have been in the practice of cosmetology in this State for at least five years before appointment. One member must be from the public at large and not connected with the practice of cosmetology. One member must be an esthetician and one must be a nail technician.

It is unlawful for a member of the board or an inspector or employee of the board, or a spouse of a board member, inspector, or employee to own an interest in a cosmetology school or substantial interest in a company which deals in wholesale sales or services to beauty salons or schools.

The member of the board who is not connected with the practice of cosmetology has all rights and privileges of other members of the board except the member may not participate in the examination of an applicant for a license.

(B) There is created an Advisory Committee to the State Board of Cosmetology composed of six members appointed by the Governor with the advice and consent of the Senate for terms of four years and until their successors are appointed and qualify. Terms commence on April first. Vacancies on the committee must be filled in the manner of original appointment for the unexpired term.

The following associations or groups shall recommend one person to the Governor for appointment to the committee: the National Cosmetology Association of South Carolina, the South Carolina State Cosmetologist Association, the South Carolina Vocational Directors Association, the South Carolina Association of Cosmetology Schools, the South Carolina Beauty Supply Dealers, and the teachers of cosmetology in vocational or private schools. Recommendations must be submitted to the Governor not later than the thirty-first day of December of the year preceding the year in which appointments expire. The Governor may reject any person recommended for appointment upon a satisfactory showing that the person is unfit to serve. If a person is rejected, the group or association who recommended the person shall submit additional names to the Governor for consideration.

Committee members shall receive the same mileage, subsistence, and per diem as provided by law for members of state boards, committees, and commissions. The board shall meet with the committee quarterly to discuss problems, make recommendations, and hear reports of board policy affecting the industry. Special meetings may be called by the board upon sufficient notice. Accurate minutes of all meetings must be kept by the board as part of its public record.

HISTORY: 1998 Act No. 427, Section 1; 2000 Act No. 222, Section 2.



SECTION 40-13-20. Definitions.

As used in this chapter:

(1) "Beauty salon" or "salon" means a building or any place, or part of a place or building including, but not limited to, a rental booth, in which cosmetology is performed on the general public for compensation.

(2) "Cosmetology" means engaging in any of these practices or a combination of these practices when done for compensation either directly or indirectly:

(a) arranging, styling, thermal curling, chemical waving, pressing, shampooing, cutting, shaping, chemical bleaching, chemical coloring, chemical relaxing, or similar work, upon the hair, wig, or hairpiece of any person, by any means, with hands or mechanical or electrical apparatus or appliances;

(b) using cosmetic preparations, make-up, antiseptics, lotions, creams, chemical preparations on, or otherwise, or waxing, tweezing, cleansing, stimulating, manipulating, beautifying, or similar work on the scalp, legs, feet, face, neck, arms, hands; or

(c) manicuring or pedicuring the nails of a person or similar work.

(3) "Cosmetologist" means a person including, but not limited to, an independent contractor, not a student, who is licensed to practice cosmetology.

(4) "Cosmetology school", "beauty school", or "school" means a place or part of a place in which cosmetology or any of its practices are taught.

(5) "Esthetician" means a person including, but not limited to, an independent contractor, who is licensed to practice skin care, make-up, or similar work. Skin care is for the sole purpose of beautifying the skin.

(6) "Independent contractor" means a licensed practitioner who rents or leases a place or part of a place in a beauty salon.

(7) "Instructor" means a person who is licensed to teach cosmetology or any practices of cosmetology in accordance with this chapter.

(8) "Nail technician" means a person including, but not limited to, an independent contractor, who is licensed to practice manicuring or pedicuring the nails or similar work.

(9) "Student" means a person who is engaged in learning or acquiring the practices of cosmetology and, while learning, performs or assists in any of the practices of cosmetology in a school licensed under this chapter and under the instruction or immediate supervision of an instructor licensed under this chapter.

(10) "Approved school" means a cosmetology, esthetician, or nail technician school licensed by the Board of Cosmetology or the board's equivalent in the jurisdiction in which it is physically located. In states where licensure of a school is not required, a license may be issued, upon application and approval by the board.

HISTORY: 1998 Act No. 427, Section 1; 2000 Act No. 222, Sections 3 to 6.



SECTION 40-13-30. License required to operate school.

It is unlawful to operate a cosmetology school without a license or to violate any of the provisions of this chapter relating to schools; however, a school may be operated in and as part of an accredited high school, trade school, or industrial school, and a school so operated must be licensed by the board; however, it is exempt from executing a bond and entering into contracts with its students.

HISTORY: 1998 Act No. 427, Section 1; 2000 Act No. 222, Section 7.



SECTION 40-13-50. Administrative and fiscal activities to be provided by Department of Labor, Licensing and Regulation.

The Department of Labor, Licensing and Regulation shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities of the board in accordance with Section 40-1-50.

HISTORY: 1962 Code Section 56-455; 1952 Code Section 56-455; 1942 Code Section 5250-16; 1934 (38) 1349; 1948 (45) 2079; 1982 Act No. 388; 1998 Act No. 427, Section 1.



SECTION 40-13-60. Adoption of rules and regulations by board.

The board may adopt rules governing its proceedings and may promulgate regulations necessary to carry out the provisions of this chapter. Regulations relating to the sanitary management of salons and schools must not be promulgated until approved by the Department of Health and Environmental Control.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-70. Seal; additional powers and duties.

The board shall adopt and use a common seal for the authentication of its orders and records. In addition to the powers and duties provided for in this chapter, the board has those powers and duties set forth in Section 40-1-70.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-80. Authority to investigate complaints and violations.

The Department of Labor, Licensing and Regulation shall investigate complaints and violations of this chapter as provided for in Section 40-1-80.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-90. Investigation results; presentation to board; hearing procedures.

The results of an investigation must be presented to the board and any subsequent hearing must be conducted in accordance with Section 40-1-90.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-100. Injunctive orders and other equitable relief.

In addition to other remedies provided for in this chapter or Chapter 1, the board in accordance with Section 40-1-100 may issue a cease and desist order or may petition an administrative law judge for a temporary restraining order or other equitable relief to enjoin a violation of this chapter.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-110. Grounds for revocation, suspension, or restriction of license; penalties.

(A) In addition to the grounds for disciplinary action provided for in Section 40-1-110, the board may revoke, suspend, or restrict a license upon a satisfactory showing to the board that the holder of the license has:

(1) violated or failed to comply with any provision of this chapter, a regulation promulgated under this chapter, or an order of the board;

(2) permitted a person in one's employ or under one's supervision or control to practice as a cosmetologist, esthetician, or nail technician without that person being licensed as a cosmetologist, esthetician, or nail technician;

(3) obtained or attempted to obtain a license for money other than the required fee or any other thing of value or by fraudulent misrepresentation;

(4) practiced or attempted to practice cosmetology by fraudulent misrepresentation;

(5) wilfully failed to display a salon license as required by Section 40-13-300, a school license as required by Section 40-13-320, or a license as required by Section 40-13-280 or the sanitary regulations as required by Section 40-13-350;

(6) practiced or attempted to practice cosmetology in any place other than a licensed salon, except in case of an emergency including, but not limited to, illness, invalidism, or death when a licensed operator may perform services for a person in another place by appointment only;

(7) wilfully and continuously violated the reasonable regulations adopted by the board and approved by the Department of Health and Environmental Control for the sanitary management and operation of salons and schools;

(8) used a substance or device which is not labeled for cosmetic use.

(B) The holder of a license issued by the board found to have engaged in misconduct pursuant to subsection (A) is in violation of this chapter, regulations promulgated pursuant to this chapter, or an order of the board and is subject to a civil penalty in lieu of suspension or revocation of the license. The penalty may not exceed five hundred dollars.

(C) A school owner who fails to notify the board of his school's closing or fails to provide student records as specified in applicable regulations is guilty of a misdemeanor and, upon conviction, may be fined not more than two hundred dollars or imprisoned not more than thirty days, or both.

(D) The board shall permanently revoke the license of a person convicted of, or a person who pleads guilty or nolo contendere to, a violation under subsection (C) above.

HISTORY: 1998 Act No. 427, Section 1; 2000 Act No. 222, Sections 8, 9.



SECTION 40-13-115. Jurisdiction of board.

The board has jurisdiction over the actions of licensees and former licensees as provided for in Section 40-1-115.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-120. Disciplinary action authorized; procedures.

In addition to the sanctions authorized for misconduct pursuant to Section 40-13-110, the board may take disciplinary action against a person as provided for in Section 40-1-120.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-130. Denial of licensure on same grounds as for disciplinary actions.

As provided for in Section 40-1-130, the board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-140. Denial of license based on prior criminal record.

A license may be denied based on a person's prior criminal record only as provided for in Section 40-1-140.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-150. Voluntary surrender of license by licensee under investigation.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license in accordance with Section 40-1-150.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-160. Right of aggrieved party to seek review of board decision.

A person aggrieved by a final action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-170. Payment of costs by violator.

A person found in violation of this chapter or regulations promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-180. Collection of costs and fines.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-190. Confidentiality of investigations and other proceedings.

Investigations and proceedings conducted under this chapter are confidential and all communications are privileged as provided for in Section 40-1-190.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-200. Violations of chapter or submission of false information for licensing; revocation of license; penalty

(A) A person who practices or offers to practice cosmetology in this State in violation of this chapter or who knowingly submits false information for the purpose of obtaining a license is guilty of a misdemeanor and, upon conviction, may be fined not more than two hundred dollars or imprisoned not more than thirty days, or both, for a first offense and for a second or subsequent offense may be fined not more than five hundred dollars or imprisoned not more than six months, or both.

(B) The board permanently shall revoke the license of a person convicted of or who pleads guilty or nolo contendere to a violation under subsection (A).

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-210. Petition for injunctive relief by department.

The department, on behalf of the board and in accordance with Section 40-1-210, may petition an administrative law judge, in the name of the State, for injunctive relief against a person violating this chapter.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-230. Qualifications for licensure; cosmetologist; esthetician; nail technician.

(A) A license as a cosmetologist must be issued by the board to a person who:

(1) is at least sixteen years of age and possesses at least a tenth grade education or the equivalent as established by tests used in the public schools or tests approved by the board;

(2) has completed at least one thousand five hundred hours in classes in cosmetology in a reliable school approved by the board or is a registered master hair care specialist pursuant to Chapter 7 who has satisfied educational requirements established by the board in regulation; and

(3) has passed the examination prescribed by the board and pays the required fee.

(B) A license as an esthetician must be issued by the board to a person who:

(1) is at least sixteen years of age and possesses at least a tenth grade education or the equivalent as established by tests used in the public schools or tests approved by the board;

(2) has completed at least four hundred fifty hours in classes in skin care in a reliable school approved by the board or comparable training approved by the board; and

(3) has passed the examination prescribed by the board and pays the required fee.

(C) A license as a nail technician must be issued by the board to a person who:

(1) is at least sixteen years of age and possesses at least a tenth grade education or the equivalent as established by tests used in the public schools or tests approved by the board;

(2) has completed at least three hundred hours in classes in a reliable nail technician school approved by the board or comparable training approved by the board; and

(3) has passed the examination prescribed by the board and pays the required fee.

(D) Temporary permits to practice as a cosmetologist, esthetician, or nail technician may be issued in accordance with regulations promulgated by the board.

HISTORY: 1998 Act No. 427, Section 1; 2000 Act No. 222, Section 10.



SECTION 40-13-240. Examinations; applications; fees; frequency of exams; subject matter.

(A) Each applicant for an examination shall make application on board-approved forms. The application must be accompanied by the required examination fee.

(B) The board shall conduct examinations of applicants for licenses to practice as cosmetologists, estheticians, or nail technicians not less than three times each year, at times and places as the board may determine. The examination of applicants for any license under this chapter must be conducted pursuant to regulations promulgated by the board and shall include both practical demonstrations and written tests on subjects the board determines to be necessary. Examinations must be consistent with the prescribed curriculum and the practical and theoretical requirements of the profession of cosmetology as prescribed in this chapter.

HISTORY: 1998 Act No. 427, Section 1; 2000 Act No. 222, Section 11.



SECTION 40-13-250. Biennial renewal of licenses; expiration; reinstatement; reexamination; inactive licenses.

(A) The holder of an individual license issued by the board biennially, on such date as may be designated by the board, shall renew his license and pay the renewal fee and furnish proof to the board that he has completed continuing education approved by the board. A person who has held a license for at least fifteen consecutive years and is sixty years of age or older or who has held continuous licensure for at least thirty years, is fifty years of age, and who has not been disciplined by the board is exempt from taking continuing education courses. Upon approval by the board and submission of an attendance form prescribed by the board, a person may obtain continuing education credit by attendance at trade show cosmetology-related instructional programs.

(B) A license to practice or teach cosmetology which has not been renewed before the date designated by the board expires on that date. The holder of an expired license may have the license restored within three years of the date of the expiration upon payment of the required renewal fee and satisfactory proof of his or her qualifications to resume practicing. The reinstatement fee must be established by the board in regulation.

(C) If a license has been expired for more than three years, the board shall conduct reexamination of the applicant before issuing a new license. The examination may include practical demonstrations and written tests that the board determines to be necessary.

(D) A licensee may place a license on inactive status by completing and submitting a board-approved form to the board office. In order to maintain inactive status, a licensee must renew the license biennially by payment of the renewal fee as provided by regulation. The licensee may not receive any license or other authorization to practice during the inactive period. An individual seeking to reactivate a license shall complete an application, submit the required fee, and comply with continuing education requirements as provided by regulation.

(E) The holder of a license for a salon or a school shall renew the license biennially on a date set by the board by the payment of a renewal fee established by the board in regulation.

(F) Application for renewal of a school license must be accompanied by proof of continued validation of the applicant's surety bond.

HISTORY: 1998 Act No. 427, Section 1; 2000 Act No. 222, Section 12; 2006 Act No. 349, Section 1.



SECTION 40-13-260. Schools and salons to display appropriate signs; operation of school in conjunction with other businesses; effect of chapter on salons licensed on May 11, 1966.

Schools and salons shall display appropriate signs over the entrance to their establishments designating the nature of the establishment. No school may operate in conjunction with a salon or any other business or have doors which interconnect with salons or other businesses.

This chapter may not be construed to affect the operation of any beauty salon, licensed on May 11, 1966, located in a private residence insofar as provisions for separate toilet facilities and separate entrances are concerned.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-270. Reciprocity to nonresidents.

The board may grant to a resident of another state, the District of Columbia, or any other U.S. territory or commonwealth state full reciprocity with respect to practicing cosmetology, esthetics, or manicuring in this State when the person is properly licensed and registered under the laws of the other state, the District of Columbia, or the U.S. territory or commonwealth state and is otherwise qualified.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-280. Display of license near licensee's work chair.

A holder of a license under this chapter shall display the license in a conspicuous place adjacent to or near the licensees' work chair.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-290. Requirements and restrictions applicable to schools and salons; inspections.

(A) No school may be affiliated with or located at the same address as a salon operated for profit. All salons and schools shall have running hot and cold water and drainage in rooms used for salons or schools. The owner or manager of any salon or school shall not permit a person to sleep in, or use for residential purposes, a room used wholly or partly as a salon or school.

(B) The members of the board, or their authorized agents, may enter a salon or school at any reasonable time for purposes of inspection.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-300. Licensing of salons; issuance and display of license; license not transferrable.

A person, firm, corporation, or association may apply to the board for licensing of a salon by submitting an application on a form prescribed by the board and paying the initial license fee. Upon approval of a salon, a salon license must be issued and the license must be displayed in a conspicuous place. The license is valid only for the location named on it and it is not transferable. A salon shall comply with all provisions of this chapter applicable to salons and with regulations promulgated pursuant to this chapter.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-310. Minimum curriculum for schools and qualifications for instructors; instructor's license; fee; renewal.

A minimum curriculum for schools and minimum qualifications for instructors must be prescribed by the board in regulation. The board shall issue an instructor's license to a person who meets the prescribed qualifications upon payment of the fee for an instructor's examination and the license fee. The instructor's license must be renewed biennially upon the payment of a renewal fee by the instructor and upon proof to the board of the instructor having had advanced training approved by the board during the year.

HISTORY: 1998 Act No. 427, Section 1; 2000 Act No. 222, Section 13.



SECTION 40-13-320. Issuance and display of school license; license not transferrable.

Upon approval of a school by the board, a license must be issued and be displayed in a conspicuous place at the school. The license is valid only for the location named on it, and it is not transferable.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-330. Contracts between schools and students.

The owner, or an owner's designee, of a school shall enter into a board-approved written contract with each student before permitting the student to attend classes. The original contract must be retained by the school and a copy given to the student. The contract shall contain certification that the student is at least sixteen years of age or will have attained that age before completing the course of instruction and that the student possesses at least a tenth grade education, as certified by the school last attended, or the equivalent as established by tests used in public schools or approved by the board.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-340. Licensing of schools; submission of floor plan and student contract form; bond required; actions for breach of contract.

(A) A person, firm, corporation, or association may apply to the board for licensing of a school by submitting an application on a form prescribed by the board and paying the initial license fee. An applicant at the time of application shall submit a detailed floor plan and a true copy of the applicant's board-approved form for student contracts and enrollment. An applicant also shall furnish a bond to the board issued by a licensed bonding company doing business in this State. The bond must be in the sum of ten thousand dollars and must be conditioned upon the faithful performance of the terms and conditions of all contracts entered into between the owner or manager of the school and all persons enrolling in the school. Suit on the bond may be brought by any student injured by the breach of any of the conditions of the contract between the student and the owner or manager of the school.

(B) A licensed school shall comply with the provisions of this chapter applicable to the school and with regulations promulgated pursuant to this chapter.

(C) No license for a school may be issued unless the owner presents evidence satisfactory to the board that the owner has adequate school facilities and equipment and that each instructor holds a valid instructor's license.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-350. Sanitary regulations; copies to school owners and managers; posting in salons and schools.

A copy of sanitary regulations adopted by the board must be furnished by the board to the owner or manager of each salon or school in the State, and the copy must be posted in a conspicuous place in each salon and school.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-355. Board members prohibited from conducting or providing continuing education courses.

No member of the board may conduct or be a provider of continuing education courses.

HISTORY: 1998 Act No. 427, Section 1.



SECTION 40-13-360. Exemptions from chapter.

The following are exempt from this chapter while engaged in the proper discharge of their professional duties:

(1) a manufacturer's representative or sales person who demonstrates a product or technique for a promotional purpose;

(2) an educational activity conducted in connection with a monthly, annual, or other special program from which the general public is excluded, provided this exemption applies only to the specific days of the special program;

(3) a demonstration conducted by a manufacturer or a wholesaler for the purpose of exhibiting the technical application and use of a product; and

(4) an unlicensed person employed in a cosmetology salon whose duties are expressly confined to shampooing hair under the direct supervision of a cosmetologist.

HISTORY: 1998 Act No. 427, Section 1; 2008 Act No. 224, Section 1.



SECTION 40-13-370. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect with the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 1998 Act No. 427, Section 1.






CHAPTER 15 - DENTISTS, DENTAL HYGIENISTS, AND DENTAL TECHNICIANS

SECTION 40-15-10. State Board of Dentistry created.

The practice of dentistry and dental hygiene and the performance of dental technological work, as hereinafter defined, shall be under the supervision of a board to be known as the South Carolina State Board of Dentistry. The term "board" as used in this chapter shall mean the South Carolina State Board of Dentistry unless otherwise specified.

HISTORY: 1962 Code Section 56-636.1; 1968 (55) 2502.



SECTION 40-15-20. Membership of board; appointment, terms, elections, vacancies, and removal.

(A) There is created the State Board of Dentistry (board) to be composed of eleven members, one of whom shall be a lay member from the State at large, one of whom shall be a dentist from the State at large, one of whom shall be a dental hygienist from the State at large, one of whom shall be a dental hygienist from the State at large nominated pursuant to subsection (C) and seven of whom shall be dentists representing each congressional district. Dentists shall be licensed, practicing dentists and residents of the State and of the congressional district which they represent. The dental hygienists shall be licensed, practicing dental hygienists and residents of the State. The terms of the members shall be for six years and until successors are appointed and qualify. No member shall be allowed successive terms of office.

(B) The dentist at large, a dental hygienist at large and lay member shall be appointed by the Governor. All appointments to the board of the seven members of the board representing the congressional districts shall be made upon the recommendation of the board, which recommendation shall be based upon an annual election conducted by the board. This election shall be conducted on a rotating basis in the seven congressional districts in numerical order so that each year the licensed dentists residing in the subject district shall elect from among themselves a member of the board. The board at its regular annual meeting shall certify in writing to the Governor the name of the person winning the election and the name of the person the nominee replaces on the board. The Governor may reject any or all of the nominees upon satisfactory showing as to the unfitness of those rejected. If the Governor declines to appoint any of such nominees so submitted, additional nominees shall be submitted in the same manner. Vacancies shall be filled in a like manner by appointment by the Governor for the unexpired portion of the term.

(C) The board shall conduct an election to nominate a dental hygienist when such seat shall be vacant. This election shall provide for participation by all dental hygienists currently licensed and residing in South Carolina. The name of the nominee shall be forwarded to the Governor for appointment. The Governor may reject the nominee upon satisfactory showing as to the unfitness of the nominee. If the Governor declines to appoint any nominee so submitted, additional nominees shall be submitted in the same manner. Vacancies shall be filled in a like manner by appointment by the Governor for the unexpired portion of the term. No person shall be eligible for appointment who has a financial interest or serves as an officer in a business organized under the laws of this State to sell dental supplies, equipment, or appurtenances or who is officially connected with a school of dentistry or dental hygiene.

(D) Vacancies shall be filled in a like manner by appointment by the Governor for the unexpired portion of the term.

(E) All members of the board have full voting rights except that the lay member is exempt from voting on examinations for licensure and the dental hygienists are exempt from voting on examination for licensure for dentists.

(F) The Governor may remove any member of the board who has been guilty of continued neglect of his duties or who is found to be incompetent, unprofessional, or dishonorable. No member shall be removed without first giving him an opportunity to refute the charges filed against him. He shall be given a copy of the charges at the time they are filed.

HISTORY: 1962 Code Section 56-636.2; 1952 Code Sections 56-511, 56-512; 1942 Code Sections 5196, 5214, 5216; 1932 Code Sections 5196, 5214, 5216; 1922 (32) 844; 1934 (38) 1458; 1936 (39) 1364; 1938 (40) 1555; 1946 (44) 1553; 1964 (53) 2145; 1968 (55) 2502; 1981 Act No. 117, Sections 2, 3; 1982 Act No. 432, Section 1; 1988 Act No. 439, Section 2; 2012 Act No. 222, Section 4, eff June 7, 2012.



SECTION 40-15-30. Meetings of Board; officers; quorum; minutes.

The board shall hold at least one annual meeting, which shall be held between the fifteenth day of May and the fifteenth day of July each year. Each year the board shall elect a president and a vice-president from its membership and a secretary who shall not be required to be a dentist. The terms of such offices shall be for one year and until their successors are elected. Special meetings of the board may be called by the president or any three members of the board, at any time, upon giving five days written notice to the members thereof. Written notice may be waived by unanimous consent by the members. A majority of the board shall constitute a quorum for the transaction of all business coming before the board and all proceedings of the board shall be recorded in a permanently bound minute book.

HISTORY: 1962 Code Section 56-636.3; 1952 Code Section 56-514; 1942 Code Section 5197; 1932 Code Section 5197; 1922 (32) 844; 1964 (53) 2145; 1968 (55) 2502.



SECTION 40-15-40. Rules and regulations of board; committees; employees; expenses; examinations; records.

The board shall adopt rules and regulations not inconsistent with this chapter for its own organization and for the practice of dentistry and dental hygiene and the performance of dental technological work in this State, and for carrying out the provisions of this chapter, and may amend, modify and repeal any rules and regulations from time to time. The Director of the Department of Labor, Licensing, and Regulation, pursuant to Section 40-73-15, shall appoint such committees, special examiners, agents and employees as he may deem necessary or proper to carry out the provisions of this chapter, the expense thereof to be charged and paid as other expenditures of the board. The board shall hold at least one examination in each year for persons who desire to become licensed dentists or dental hygienists or registered dental technicians. A secretary shall keep a full record of all proceedings of the board, and a complete registry of all licensed dentists, licensed dental hygienists and registered dental technicians. A transcript of any entry in such record or registry certified by the secretary shall be competent evidence.

HISTORY: 1962 Code Section 56-636.4; 1968 (55) 2502; 1993 Act No. 181, Section 880.



SECTION 40-15-50. Bond and salary of Executive Director; per diem and mileage for board members; disposition of monies received by board; transfer of excess funds.

The executive director must be bonded in an amount as the Director of the Department of Labor, Licensing, and Regulation may fix for the faithful discharge of his duties as custodian of the monies paid to the board. He shall receive the salary as appropriated by the Director of the Department of Labor, Licensing, and Regulation. Each of the board members shall receive for each day actually engaged in the duties of his office per diem, mileage, and subsistence at the rate established by law for boards, commissions, and committees. All fees received by the board become the property of the state general fund and must be deposited to the account of the State Treasurer. The expenditures of the board must be from state appropriations. All fines must be deposited into a special account to be held by the State Treasurer for the purpose of the payment of administrative costs upon the approval of the Budget and Control Board. At any time the balance in the special account exceeds twenty thousand dollars, all funds in excess of that amount must be remitted to the general fund.

HISTORY: 1962 Code Section 56-636.5; 1952 Code Sections 56-515, 56-517, 56-520, 56-521, 56-523; 1942 Code Sections 5197, 5215, 5216, 5217; 1932 Code Sections 5197, 5215, 5216, 5217; 1922 (32) 844; 1936 (39) 1364; 1938 (40) 1555; 1943 (43) 208; 1946 (44) 1553; 1951 (47) 506; 1956 (49) 1841; 1968 (55) 2502; 1987 Act No. 170, Part II, Section 26; 1993 Act No. 181, Section 881.



SECTION 40-15-60. Immunity of board members, officers, and employees for official acts; seal.

No member of the board, or its director, its committees, special examiners, agents, and employees shall be held liable for acts performed in the course of official duties except where actual malice is shown. The board shall have a seal and the impression thereof shall be attached to official documents as requested and approved.

HISTORY: 1962 Code Section 56-636.6; 1952 Code Sections 56-518, 56-522; 1942 Code Sections 5195, 5213; 1932 Code Sections 5195, 5213; 1922 (32) 844; 1968 (55) 2502; 1982 Act No. 432, Section 2.



SECTION 40-15-70. "Practice of dentistry" defined.

A person is practicing dentistry who:

(1) uses the word "dentist", "dental surgeon", or the letters "D.D.S.", "D.M.D.", or other letters or titles in connection with his name which in any way represents him as engaging in the practice of dentistry or in the administration of any dental health program; or

(2) for a fee or other consideration:

(a) shall profess or indicate in any manner that he can or will attempt to perform dental procedures in the oral cavity and associated adjacent structures; or

(b) shall diagnose or treat or profess to diagnose or treat any diseases or lesions or conditions of the oral cavity and associated adjacent structures; or

(c) shall extract teeth, correct malpositions of the teeth or jaws, or take impressions, or construct, supply, repair, reline, or duplicate artificial teeth as substitutes for natural teeth, or adjust such substitutes, or do any practice included in the curricula of dental colleges accredited by the Commission on Dental Accreditation, or administer or prescribe drugs or therapy utilized in the treatment of dental or oral diseases, or shall use X ray for dental treatment or dental diagnostic purposes, or shall administer anesthetics, local or general, for dental procedures; or

(d) shall teach or profess to teach any phase of dental practice or related procedures.

HISTORY: 1962 Code Section 56-636.7; 1952 Code Section 56-532; 1942 Code Section 5194; 1932 Code Section 5194; 1922 (32) 844; 1968 (55) 2502; 1986 Act No. 363, Section 1.



SECTION 40-15-80. Practicing dental hygiene.

(A) Any person is considered to be practicing dental hygiene who engages in those clinical procedures primarily concerned with the performance of preventive dental services not constituting the practice of dentistry, including removing all hard and soft deposits and stains from the surfaces of human teeth, root planing, performing clinical examination of teeth and surrounding tissues, and charting of oral conditions for diagnosis by a dentist, and performing such other procedures as may be delegated by regulations of the board.

(B) In school settings, licensed dental hygienists may apply topical fluoride and may perform the application of sealants and oral prophylaxis under general supervision, with written permission of the student's parent or guardian.

(C) In hospitals, nursing homes, long term care facilities, rural and community clinics, health facilities operated by federal, state, county, or local governments, hospices, education institutions accredited by the Commission on Dental Accreditation that give instruction in dental hygiene, and in bona fide charitable institutions, licensed dental hygienists may apply topical fluoride and perform the application of sealants and oral prophylaxis under general supervision. Treatment may not occur in these settings unless medical emergency care is available within the facility.

(D) Licensed dental hygienists may provide oral hygiene instruction and counseling, perform oral screenings, and provide nutrition and dietary counseling without prior authorization.

(E) Upon certification by the board and when under the direct supervision of a practicing dentist, a licensed dental hygienist may administer local infiltration anesthesia.

(F) This section is not intended to establish independent dental hygiene practice.

(G) No person other than a licensed dentist or dental hygienist may use the title "dental hygienist", present themselves as being a dental hygienist, or perform oral prophylaxis. This does not preclude an expanded duty dental assistant from polishing restorations and supra-gingival tooth structure. Dental hygienists practicing under general supervision must maintain professional liability insurance.

HISTORY: 1962 Code Section 56-636.8; 1952 Code Section 56-553; 1942 Code Section 5200; 1932 Code Section 5200; 1922 (32) 844; 1968 (55) 2502; 1988 Act No. 439, Section 3; 1995 Act No. 106, Section 1; 1995 Act No. 110, Section 1; 2000 Act No. 298, Section 1.



SECTION 40-15-82. Procedures prohibited from delegation to dental hygienists.

The following functions and procedures must not be delegated to dental hygienists:

(1) dental examinations, dental diagnoses, and dental treatment planning;

(2) cutting or performing surgical procedures on hard and soft tissues;

(3) performing restorative, prosthetic, and orthodontic procedures and other procedures that require professional education and skill of the dentist;

(4) performing any intra-oral procedure that would affect the function or efficiency of an appliance which, when worn by the patient, would come in direct contact with hard or soft tissue;

(5) placing and carving permanent type restorations in or on teeth;

(6) making impressions and jaw relation records, other than study casts and opposing casts, that will be issued for construction of dental appliances, other than bleaching trays;

(7) making any and all corrections of malformation of teeth or the jaws;

(8) making decisions concerning drugs and their dosages and writing prescriptions or work authorizations, except pursuant to standing orders;

(9) administering general anesthesia or nitrous oxide analgesia;

(10) administering local anesthesia other than under direct supervision.

HISTORY: 2003 Act No. 45, Section 1.



SECTION 40-15-83. Patient recordkeeping requirements; penalty.

(A) Dentists shall retain their patient records for at least five years. These minimum recordkeeping periods begin to run from the last date of treatment. After these minimum recordkeeping periods, the records may be destroyed. If a dentist is employed by a corporation or another dentist, the corporation or employing dentist is responsible for maintaining the patient records for a period of five years. The practicing dentist shall have access to these patient records during that period. However, a dentist who works in a nonprofit dental clinic operated solely for the benefit of poor and indigent persons is not required to maintain records for patients seen in that setting. The owner or operator of a nonprofit dental clinic, for at least five years, shall retain patient records for persons treated at the clinic.

(B) A clinic, corporation, or dentist violating subsection (A) is subject to a civil penalty, to be imposed by the board, of up to ten thousand dollars for each violation.

HISTORY: 2000 Act No. 267, Section 2.



SECTION 40-15-85. Definitions.

For purposes of this chapter:

(1) "Direct supervision" means that a dentist is in the dental office, personally diagnoses the condition to be treated, personally authorizes the procedure, and before the dismissal of the patient, evaluates the performance of the auxiliary. This requirement does not mandate that a dentist be present at all times, but he or she must be on the premises actually involved in supervision and control.

(2) "General supervision" means that a licensed dentist or the South Carolina Department of Health and Environmental Control's public health dentist has authorized the procedures to be performed but does not require that a dentist be present when the procedures are performed.

(3) "Oral prophylaxis" means the removal of any and all hard and soft deposits, accretions, toxins, and stain from any natural or restored surfaces of teeth or prosthetic devices by scaling and polishing as a preventive measure for the control of local irritational factors.

HISTORY: 1986 Act No. 363, Section 2; 2000 Act No. 298, Section 2; 2003 Act No. 45, Section 2.



SECTION 40-15-90. "Dental technological work" defined.

The term "dental technological work" as used in this chapter is hereby defined as the extra-oral procedures of constructing, making, altering or repairing, relining or duplicating of dental prosthetic or orthodontic appliances. The persons performing dental technological work, other than dentists, shall be referred to as dental technicians.

HISTORY: 1962 Code Section 56-636.9; 1952 Code Section 56-622; 1946 (44) 2569; 1968 (55) 2502.



SECTION 40-15-95. "Orthodontic technological work" defined.

The term "orthodontic technological work" as used in this chapter is hereby defined as the extra-oral procedures of constructing, making, altering, repairing, or duplicating of orthodontic appliances. The persons performing orthodontic technological work, other than dentists, shall be referred to as orthodontic technicians. For the purposes of this chapter references to dental technicians or dental technological work include orthodontic technicians and orthodontic technological work unless specific reference is made to orthodontic technicians or orthodontic technological work.

HISTORY: 1986 Act No. 363, Section 3.



SECTION 40-15-100. Unlawful to practice dentistry without license.

It shall be unlawful for any person to engage in the practice of dentistry in this State without a license from the board, except as otherwise provided in this chapter.

HISTORY: 1962 Code Section 56-636.10; 1952 Code Section 56-531; 1942 Code Section 5193; 1932 Code Section 5193; 1922 (32) 844; 1968 (55) 2502.



SECTION 40-15-102. "Authorized" defined; general supervision restrictions; billing for services of hygienists.

(A) "Authorized" means the supervising dentist in a private office setting has personally approved the procedures to be performed and is responsible for the care provided to the patient.

(B) In a private dental office setting, a dental hygienist may only perform the following functions under general supervision:

(1) oral prophylaxis and assessment;

(2) fluoride treatment;

(3) oral hygiene instruction and education;

(4) exposure and process of radiographs as directed by standard office protocol.

(C) A dentist in a private office setting may authorize general supervision only upon meeting the following criteria:

(1) a new patient of record must be clinically examined by the authorizing dentist during the initial visit;

(2) an appointed patient must be examined by the authorizing dentist at a minimum of twelve-month intervals.

(3) an appointed patient must be notified in advance of the appointment that he or she will be treated by the dental hygienist under general supervision without the authorizing dentist being present or being examined by the authorizing dentist.

(D) A dentist authorizing treatment by a dental hygienist in school settings or nursing home settings is subject to the general supervision restrictions provided for in this section unless the dentist or dental hygienist is working in a public health setting with the Department of Health and Environmental Control, as provided for in Section 40-15-110.

(E) A dentist billing for services for treatment provided by a dental hygienist in a public health setting with the Department of Health and Environmental Control as provided for in Section 40-15-110, is the provider of services and is clinically responsible for the care and treatment of the patient.

HISTORY: 2003 Act No. 45, Section 3.



SECTION 40-15-105. Administration of certain anesthetic by dental hygienist or dental assistant.

Upon certification, as provided by the board in regulation, and when under direct supervision of a licensed dentist, a dental hygienist or an expanded duty dental assistant is authorized to monitor nitrous oxide inhalation conscious sedation (dental analgesia).

HISTORY: 1995 Act No. 109, Section 1; 2001 Act No. 11, Section 1.



SECTION 40-15-110. Exemptions from chapter.

(A) Nothing in this chapter may be construed to prevent:

(1) the practice of medicine by a licensed physician or the administration of anesthesia by those persons qualified by law to do so;

(2) the performance of official duties by commissioned dental or medical officers of the United States Army, Navy, Air Force, Veterans' Administration, or United States Public Health Service;

(3) a person from teaching or demonstrating dentistry or related procedures at a dental society meeting or at a dental convention or at an accredited dental college;

(4) a licensed dentist of another state or country from performing duties in connection with a specific case for which he is called into the State by a dentist licensed in this State;

(5) dental students from performing dental procedures under the supervision of instructors in any dental school in this State accredited by the commission;

(6) licensed dental hygienists or registered dental technicians from teaching in programs accredited by the Commission;

(7) a person from making roentgenograms or X-ray exposures under the supervision of a licensed dentist or prevents persons licensed to practice dental hygiene from performing an intra-oral dental hygiene procedure if it is performed under the direction and control of a licensed dentist present on the premises;

(8) a person from performing dental or orthodontic technological work if:

(a) the intra-oral procedures relative to such work are performed by a licensed dentist;

(b) the work is performed by or under the direction and control of a licensed dentist on his premises, or by or under the direction and control of a registered dental or orthodontic technician present on the premises; however, orthodontic work performed under the direction and control of a registered orthodontic technician is limited to orthodontic technological work; and

(c) the work is performed pursuant to a properly executed work authorization, as provided for in this chapter, if the work is to be done by or under the direction and control of a registered dental or orthodontic technician.

(9) a certified or qualified dental assistant or licensed dental hygienist from taking impressions for dental study casts under the direct supervision of a licensed dentist present on the premises;

(10) a licensed dental hygienist employed within or contracted through the public health system from providing education and primary preventive care that is reversible. Primary preventive care and education are defined as promotion and protection of health to avoid the occurrence of disease through community, school, and individual measures or improvements in lifestyle. These services are to be performed under the direction of the Department of Health and Environmental Control State Dental Coordinator or the department's designee but do not require that the director or a licensed dentist be present when any public health dental program services are provided. Public health dental program services include oral screenings using a Department of Health and Environmental Control approved screening system, oral prophylaxis, application of topical fluoride including varnish, and the application of dental sealants.

(B) A dentist licensed in another state teaching in a dental college in this State accredited by the commission is exempt from the licensure requirement unless he engages in the intramural or private practice of dentistry.

(C) Nothing in this chapter may be construed to require licensure for interns or residents enrolled in an intern or residency training program approved by the commission.

(D) Unlicensed personnel in a dental office may perform those tasks as authorized by the board and for which minimal training standards and qualifications are established by regulation. All tasks permitted to be performed by other than licensed personnel must be under the direct supervision of a dentist present on the premises and licensed in this State.

(E) The Department of Health and Environmental Control shall target services in a public health setting to under-served populations. A public health setting is defined as a hospital, nursing home, long term care facility, rural or community health clinic, health facility operated by federal, state, county, or local governments, hospice, an educational institution, a bona fide charitable institution, or a mobile delivery program operated in one of these settings under the direction of the Department of Health and Environmental Control. Mobile delivery programs are defined as those that are not confined to a single building and can be transported from place to place.

(F) Dental assistants may perform oral screenings utilizing the Department of Health and Environmental Control approved screening system in school and public health settings under direction of the Department of Health and Environmental Control public health dental program.

(G) Dental assistants employed within or contracted through the public health system may assist in the delivery of public health dental program services as defined in this section. Program activities are performed under the direction of the Department of Health and Environmental Control State Dental Coordinator or the department's designee but do not require that the coordinator be present when services are performed.

(H) Licensed dental hygienists and dental assistants within the public health system may perform other duties authorized by regulations of the State Board of Dentistry.

HISTORY: 1962 Code Section 56-636.11; 1952 Code Sections 56-501, 56-532; 1942 Code Sections 5194, 5218; 1932 Code Sections 5194, 5218; 1922 (32) 844; 1968 (55) 2502; 1986 Act No. 363, Section 4; 1986 Act No. 517, Section 1; 1988 Act No. 493; 2003 Act No. 45, Section 4.



SECTION 40-15-120. Penalties for practice of dentistry or dental hygiene without license and for performance of dental or orthodontic technological work by unregistered person.

(A) It is unlawful for a person to:

(1) practice or attempt or offer to practice dentistry or dental hygiene in the State without having been licensed by the board; or

(2) practice or attempt or offer to practice dentistry or dental hygiene, or perform dental technological work in the State during any period of suspension or revocation of his license or registration certificate; or

(3) perform dental technological work without being registered by the board or if unregistered, without performing the work under the direction and control of a registered dental technician present on the premises or under the direction and control of a licensed dentist and on the dentist's premises; or

(4) perform orthodontic technological work without being a registered dental or orthodontic technician or if unregistered, without performing the work under the direction or control of a registered dental or orthodontic technician and on the technician's premises, or under the direction and control of a licensed dentist and on the dentist's premises.

(B) A person violating subsection (A) is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than six months or both. Each day a violation occurs constitutes a separate offense.

HISTORY: 1962 Code Section 56-636.12; 1952 Code Sections 56-533, 56-621, 56-634; 1942 Code Section 5212; 1932 Code Section 5212; 1922 (32) 844; 1946 (44) 2569; 1968 (55) 2502; 1986 Act No. 363, Section 5; 1996 Act No. 29.



SECTION 40-15-125. Dental laboratory filling prescription originating in State as performing dental technology work in State; requirements; information to be provided to dentist.

A dental laboratory is considered to perform dental technological work in this State if the work product is prepared pursuant to a written prescription originating in this State, and in order for a dental laboratory to perform dental technological work that originated in this State:

(1) the laboratory work must be authorized by a person employed in that laboratory who is registered with the State Board of Dentistry pursuant to Sections 40-15-120, 40-15-240, and 40-15-170;

(2) the dental technological work must be based on a prescription issued by a dentist licensed and practicing in this State; and

(3) the laboratory shall return to the dentist who issued the prescription certification of:

(a) the country of origin where the dental technological work was performed, in whole or in part;

(b) a list of all materials, including the percentage of each ingredient used in the fabrication of the dental device; and

(c) the name, address, and certificate number of the person or organization authorized to manufacture the dental device.

HISTORY: 2008 Act No. 295, Section 1.



SECTION 40-15-130. Advertisement of services; display of name and licensed area of practice; practice under trade names.

Dentists may advertise their services so long as these public communications are not false, deceptive, or misleading and do not attempt to create any impression, unsupported by fact, of superior skills or qualifications of those who practice thereunder. Licensed dental specialists may announce their specialization and may advertise their services so long as the public communications are not false, deceptive, or misleading.

Every dentist practicing dentistry under a trade name and every dentist practicing as an employee of another licensed dentist or a partnership or of a professional association shall cause his name and licensed area of practice to be conspicuously displayed and kept so displayed in a conspicuous place at the entrance of the place where the practice is conducted.

Dentists may practice or continue to practice under trade names so long as the names are not false, deceptive, or misleading and do not attempt to create any impression of superior skills or qualifications of those who practice thereunder.

HISTORY: 1962 Code Section 56-636.13; 1952 Code Section 56-570; 1942 Code Section 5209; 1932 Code Section 5209; 1922 (32) 844; 1968 (55) 2502; 1986 Act No. 363, Section 6.



SECTION 40-15-135. Certain dental services to be performed only by licensed dentist.

(A) Only a dentist licensed pursuant to this chapter may control the use of dental equipment or material while the equipment or material is being used to provide dental services in a dental office, whether those services are provided by a dentist, a dental hygienist, a dental assistant, or a dental auxiliary.

(B) No person other than a dentist, licensed pursuant to this chapter may exercise control over:

(1) the selection of a course of treatment of a patient, the procedures or materials to be used as part of the course of treatment, or the manner in which the course of treatment is carried out by the licensee;

(2) the patient records of a dentist. However, if the dentist is employed by a corporation or another dentist, the corporation or employing dentist is responsible for keeping the records for a period of five years and the practicing dentist shall have access to those records;

(3) nothing in this section precludes an insurer or health maintenance organization from requiring pre-certification or authorization in regard to reimbursement for courses of treatment performed.

(C) A lease agreement, rental agreement, or other arrangement for the provision of dental equipment or dental materials in a dental office entered into by a licensed dentist with a person who is not a licensed dentist shall contain a provision whereby the dentist expressly maintains complete care, custody, and control of the equipment or material.

(D) This section does not, in any manner, affect the operation of an accredited teaching institution, a nonprofit dental clinic operated solely for the benefit of poor and indigent persons, or a state or federal operating clinic.

HISTORY: 2000 Act No. 267, Section 1.



SECTION 40-15-140. Examination of applicants for licenses or registration; issuance of licenses or certificates; reexamination.

It is the duty of the board to examine (or cause to be examined) all qualified applicants for a license to practice dentistry or dental hygiene or who desire to be registered as dental technicians in this State. No examination is required to be registered as an orthodontic technician. Prior to admittance to the examination or the registration of an orthodontic technician, each applicant shall produce evidence satisfactory to the board that he possesses good moral character. If the board refuses an applicant admission to the examination or registration as an orthodontic technician because of unsuitable moral character the board shall notify the applicant in writing and set forth in detail the reason supporting the board's decision. An applicant who holds a license or certificate from any jurisdiction shall certify that he has not violated any of the provisions of the Dental Practice Act governing his prior license or practice or operation. In addition, each applicant shall present the following:

(a) in the case of applicants to practice dentistry or dental hygiene, satisfactory evidence of graduation from a dental college or school of dental hygiene, respectively, accredited by the Commission.

(b) in the case of applicants who desire to be registered as dental technicians, a high school diploma, or its equivalent, and satisfactory evidence of successful completion of a full two-year course of study in a school for dental technological work acceptable to the board, or in lieu of the dental school program, the applicant must have performed dental technological work under the direct supervision of a licensed dentist or registered dental technician for a period of at least three years.

The application must be received by the board not less than forty-five days before the examination date. An application for registration as an orthodontic technician may be submitted at any time. Each applicant shall pay to the board a fee as prescribed by it by rules and regulations. Each applicant must satisfactorily pass the examination prepared by the board on subjects and operations pertaining to dentistry that are regularly taught in such accredited schools. The examination must be given either orally or in writing, or by requiring a practical demonstration of the applicant's skill, or by any combination of such methods as the board may in its discretion require. The board shall grade each examination and inform the applicant of the result within a reasonable time after the date thereof. The board shall issue a numbered license to each person who passes the dental or dental hygiene examination and a numbered certificate to each person who passes the dental technician examination and to each applicant to be registered as an orthodontic technician. All examination papers must be retained by the board for two years and upon request be available for inspection by a person examined.

Dentists and dental hygienists, and dental technicians who are validly licensed or registered in this State as of April 13, 1968, are exempt from reexamination except in instances where application for relicensing or reregistration is made following a period of suspension or revocation of a license or registration certificate, in which instances reexamination is discretionary with the board.

Dental examinations must be given annually by the board and dental hygienist and dental technician examinations must be given semiannually by the board.

HISTORY: 1962 Code Section 56-636.14; 1952 Code Sections 56-534 to 56-537, 56-551, 56-627, 56-628, 56-631; 1942 Code Sections 5198 to 5200; 1932 Code Sections 5198 to 5200; 1922 (32) 844; 1943 (43) 323; 1946 (44) 2569; 1956 (49) 1841; 1966 (54) 2672; 1968 (55) 2502; 1981 Act No. 117, Section 4; 1986 Act No. 363, Section 7; 1987 Act No. 182 Section 1.



SECTION 40-15-150. Filing false affidavit or diploma; misrepresentation or concealment.

Any person who, in order to influence action by the board:

(a) knowingly files a false or forged affidavit with the board;

(b) files as his own a diploma or license issued to another; or

(c) in any manner misrepresents or conceals his true name or former place of residence is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than six months or both.

HISTORY: 1962 Code Section 56-636.15; 1952 Code Section 56-569; 1942 Code Section 5208; 1932 Code Section 5208; 1922 (32) 844; 1968 (55) 2502; 1996 Act No. 295, Section 3.



SECTION 40-15-170. Reregistration; effect of foreign revocations.

The secretary of the board shall on or about the fifteenth day of October of each year send a reregistration application to the last address furnished the board of each person licensed or registered by the board. The failure to receive the application does not excuse a failure to reregister, as required by this chapter. An annual registration fee, to be set by the board, shall cover fully all costs and is payable by each licensed dentist and dental hygienist and each registered dental technician not later than the thirty-first of December. In setting the license fees for the year 1987-88, the board must set the license fees for each classification so that in the aggregate the revenues generated from all license fees for the year will equal one hundred fifteen percent of its total expenditures during the previous year. If reregistration is not completed by the thirty-first of December, the fee must be doubled. If the licensee or dental technician fails to reregister by the thirty-first of January of the following year, the secretary of the board shall notify the licensee or dental technician by registered mail at his last known address that failure to reregister by the first of March will result in the license or registration expiring as of the first of March. After the thirty-first of January, an additional five dollar penalty is added each day until the reregistration fee is paid. Any expired license may be reinstated or any dental technician may be reregistered by taking the licensure or dental technician examination or appearing in person before the board with a satisfactory explanation for the failure to reregister. An orthodontic technician may be reregistered by submitting a completed application or appearing in person before the board with a satisfactory explanation for the failure to reregister. It is the responsibility of each licensee or dental technician to keep the office of the secretary notified of his current mailing address.

If an individual's license to practice dentistry or dental hygiene is revoked by another state for cause this shall, in the discretion of the board, constitute grounds for revocation of his South Carolina license. The license of a dentist or dental hygienist who does not either reside or practice in South Carolina for a period of six successive years is considered inactive. The time spent in active service by any person in the armed forces or public health service of the United States or with the Veterans' Administration is not construed as absence from or failure to practice in the State. Relicensing after an absence of over six years may be made at the discretion of the board upon proof of high professional fitness and moral character.

HISTORY: 1962 Code Section 56-636.17; 1952 Code Section 56-568; 1942 Code Section 5205; 1932 Code Section 5205; 1922 (32) 844; 1966 (54) 2672; 1968 (55) 2502; 1986 Act No. 363, Section 8; 1990 Act No. 482, Section 1.



SECTION 40-15-172. Mobile dental facilities or mobile dental operations; registration; operating requirements.

(A)(1) An organization or dental practice utilizing a licensed dentist to operate one or more mobile dental facilities or portable dental operations shall register with the board by submitting an application in the form and manner required by the board and shall pay a registration fee, as established by the board in regulation. These fees must be adjusted in accordance with Chapter 1 of Title 40.

(2) If the ownership of a mobile dental facility or portable dental operation changes, a new registration must be obtained from the board.

(3) An applicant shall submit proof of registration with the Secretary of State, as may be required by law, authorizing the entity to do business in this State.

(B) A registrant, in addition to the other requirements of this section, shall ensure that:

(1) a dentist licensed to practice in this State is responsible at all times for services provided at a mobile dental facility or portable dental operation;

(2) dental services provided at a mobile dental facility or portable dental operation are provided by persons authorized by law to provide these services;

(3) each dentist and dental hygienist providing dental services in a mobile dental facility or portable dental operation displays his or her authorization to practice in this State in plain view of patients;

(4) dental and official records are maintained and available for inspection and copying upon request by the board;

(5) a confidential written or electronic record is maintained at a central office location or portable dental operation documenting each location where services are provided, including:

(a) the street address of the service location;

(b) the dates and times at each service location;

(c) the dental services provided to each patient by name;

(6) confidential written or electronic records, maintained in accordance with item (5), are available to the board on request and that costs for providing these records are borne by each mobile dental facility or portable dental operation;

(7) a written procedure for emergency or follow-up care for patients treated in the mobile dental facility or portable dental operation is kept where services are being provided and that this procedure includes prior arrangements for emergency or follow-up treatment in a medical or dental facility, as may be appropriate, located in the area where services are being provided;

(8) communication devices are available to enable immediate contact with appropriate persons in the event of a medical or dental emergency;

(9) the mobile dental facility or portable dental operation complies with all applicable federal, state, and local laws, regulations, and ordinances including, but not limited to, those concerning radiographic equipment, flammability, construction, sanitation, zoning, infectious waste management, universal precautions, OSHA guidelines, and federal Centers for Disease Control guidelines, and the registrant possesses all applicable county, state, and city licenses or permits to operate the unit at the location where services are being provided; and that carbon monoxide detection devices are installed and in proper working order in mobile dental facilities only;

(10) during or at the conclusion of each patient's visit to the mobile dental facility or portable dental operation, the patient, or patient's parent or guardian if the patient is a minor, is provided with an information sheet and that if the patient has provided consent to an institutional facility to assist in the patient's dental health records, the institution is provided with a copy of the information sheet. An institutional facility includes, but is not limited to, a long-term care facility or school, and that the information sheet includes the following:

(a) pertinent contact information as provided by this section;

(b) the name of the dentist and other dental staff who provided services and their license numbers, if applicable;

(c) a description of the treatment rendered, including billed service codes and, in the instance of fee for service patients, fees associated with treatment and tooth numbers when appropriate;

(d) a description of any dental needs either observed during a hygienist's screening or diagnosed during a dentist's evaluation;

(e) recommendation that the patient see another dentist if the mobile dental facility or the portable dental operation is unable to provide the follow-up treatment described in subitem (d);

(11) patient records are maintained by the registrant in a secure manner and that notice is given to the board not less than thirty days before any transfer of records from the registrant's possession.

(C) A violation of a provision of law or regulation regulating the practice of dentistry, dental hygiene, or the operation of mobile dental facilities or portable dental operations may result in disciplinary action as provided in this chapter.

(D) A person or entity that is not registered with the board in accordance with this section is not entitled to reimbursement or other compensation for any services provided in this State.

(E) For the purposes of this section "mobile dental facility or portable dental operation" means a facility or operation that is not confined to a single building and that can be transported from place to place.

HISTORY: 2006 Act No. 378, Section 1; 2007 Act No. 39, Section 1.



SECTION 40-15-175. Restricted instructor's licenses; limitations; renewal and revocation.

(A) The State Board of Dentistry may issue a restricted instructor's license to a dentist who:

(1) holds a valid license in another state;

(2) has not been refused a license or had a license revoked in this State, another state or territory of the United States, or the District of Columbia;

(3) passes an examination on jurisprudence as prescribed by the board; and

(4) is teaching dental medicine in South Carolina full-time at the Medical University of South Carolina College of Dental Medicine, an American Dental Association accredited dental auxiliary program at a technical college in this State, or at a board-recognized hospital based residency program situated in this State.

(B) A dentist with a restricted instructor's license is authorized to practice at or on behalf of the Medical University of South Carolina College of Dental Medicine, an American Dental Association accredited technical college, or at a board-recognized hospital based residency program situated in this State. The holder of a restricted instructor's license may practice general dentistry or in his or her area of specialty, but only in a clinic or office affiliated with the dental school, with a dental auxiliary program of a technical college, or with a hospital-based residency program. A restricted instructor's license issued to a faculty member under this section terminates immediately and automatically, without any further action by the board, if the holder ceases to be a faculty member at the dental school, at a dental auxiliary program of a technical college, or at a board-recognized hospital based residency program in this State.

(C) A restricted instructor's license must be renewed annually in accordance with procedures and fees as established by the board in regulation.

(D) A dentist holding a restricted instructor's license issued pursuant to this section is subject to the provisions of this chapter and regulations promulgated under this chapter unless otherwise provided for in this section. The board may revoke a restricted instructor's license for a violation of this chapter or regulations promulgated under this chapter or if the holder fails to supply the board, within ten days of its request, with information as to his or her current status and activities in the teaching program.

HISTORY: 1994 Act No. 507, Section 1; 2008 Act No. 207, Section 1.



SECTION 40-15-177. Restricted volunteer license for certain dentists and dental hygienists.

(A) The State Board of Dentistry may issue a restricted volunteer license to a dentist or dental hygienist who:

(1) has held the corresponding license in another state as a licensee in good standing;

(2) has passed an examination as prescribed by the board;

(3) has not failed the state's corresponding clinical examination within the past five years;

(4) must have at least five years of clinical practice in the field for which they are seeking the license.

(B) A person holding a restricted volunteer license under this section:

(1) must only practice in clinics prescribed by the board in regulation;

(2) only treat patients who have no insurance or who are not eligible for financial assistance for dental treatment;

(3) may not receive remuneration directly or indirectly for providing dental or dental hygiene services.

(C) A dentist with a restricted volunteer license issued under this section only may practice dentistry and perform dental procedures if:

(1) a dentist with an unrestricted license is available on the premises; or

(2) the dentist reviews every thirty days with a local licensed dentist in good standing the cases of all patients treated during the thirty-day period.

(D) A dental hygienist only may practice dental hygiene pursuant to this chapter and regulations promulgated under this chapter for dental hygienists and only under the direct supervision of a licensed dentist.

(E) A license issued under this section must be renewed annually in accordance with continuing education requirements and procedures as may be established by the board in regulation.

(F) A dentist or dental hygienist holding a restricted volunteer license issued pursuant to this section is subject to the provisions of this chapter and regulations promulgated under this chapter unless otherwise provided for in this section.

HISTORY: 1994 Act No. 507, Section 2.



SECTION 40-15-180. Complaint to board against dentist, dental hygienist, or dental technician; investigation; accusation; notice; hearing; confidentiality of proceedings; privileged communications.

(1) The board shall receive complaints by any person against a licensed dentist or dental hygienist, or against a registered dental technician, and shall require the same to be submitted to it in the form of an affidavit. Upon receipt of a complaint, the director, or such other person as the president may designate, shall investigate the allegations of the complaint and make a report to the board concerning his investigation. If the board shall then desire to proceed further it may, in its discretion, file a formal accusation charging the dentist, dental hygienist, or dental technician with a violation of a provision of this chapter. The accusation shall be signed by the president or vice-president on behalf of the board. When the accusation is filed, and the board shall set a date for a hearing thereon, the director of the board shall notify the accused in writing, not less than thirty days prior to the hearing date, of the date fixed for the hearing and a true copy of the accusation shall be attached to the notice. The accused may appear and show cause why his license should not be suspended or revoked. The accused shall have the right to be confronted with and to cross-examine the witnesses against him and shall have the right to counsel. In instances where a board member has made the initial investigation of a complaint, he shall not sit with the board at the hearing of such complaint.

(2) Such notice shall be sent to the accused by registered mail, return receipt requested, directed to his last mailing address furnished the board. The post office registration receipt signed by the accused, his agent, or a responsible member of his household or office staff, or, if not accepted by the person to whom addressed, the postal authorities' stamp thereon showing the same "Refused", shall be prima facie evidence of service of such notice.

(3) All investigations and proceedings undertaken under the provisions of this chapter shall be confidential.

(4) Every communication, whether oral or written, made by or on behalf of any complainant to the board or its agents, or any hearing panel or member thereon, pursuant to this act whether by way of complaint or testimony, shall be privileged, and no action or proceeding, civil or criminal, shall lie against any such person, firm, or corporation by or on whose behalf such communication shall have been made, by reason thereof.

HISTORY: 1962 Code Section 56-636.18; 1952 Code Sections 56-519, 56-575, 56-576, 56-633; 1942 Code Sections 5195, 5211; 1932 Code Sections 5195, 5211; 1922 (32) 844; 1946 (44) 2569; 1968 (55) 2502; 1982 Act No. 432, Section 3.



SECTION 40-15-185. Administration of oaths; subpoena power.

For the purpose of any investigation or proceeding under the provisions of this chapter, the board or any person designated by it may administer oaths and affirmations, subpoena witnesses, take evidence, and require the production of any documents or records which the board deems relevant to the inquiry. In the case of contumacy by or the refusal to obey a subpoena issued to any person, an administrative law judge as provided under Article 5 of Chapter 23 of Title 1, upon application of the board, may issue an order requiring the person to appear before the board or the person designated by it and produce documentary evidence and give other evidence concerning the matter under inquiry.

HISTORY: 1982 Act No. 432, Section 5; 1993 Act No. 181, Section 882.



SECTION 40-15-190. Grounds for discipline of dentist, dental hygienist, or dental technician.

(A) Misconduct which constitutes grounds for revocation, suspension, probation, reprimand, or other restriction of a license or certificate or a limitation or other discipline of a dentist, dental hygienist, or dental technician occurs when the holder of a license or certificate:

(1) has made a false, fraudulent, or forged statement or document or committed a fraudulent, deceitful, or dishonest act in connection with a licensure or registration requirement;

(2) has been convicted of a felony or other crime involving moral turpitude or controlled substances; forfeiture of bond or a plea of nolo contendere is equivalent to a conviction;

(3) is unable to practice dentistry or dental hygiene or to perform dental technological work with reasonable skill and safety to patients by reason of physical illness or disability, mental illness, or the illness of alcoholism or substance abuse;

(4) has employed or permitted an unlicensed or unregistered person to practice dentistry or dental hygiene or to perform dental technological work except as permitted under this chapter;

(5) has published, circulated, or made public in any manner, directly or indirectly, a false, fraudulent, deceptive, or misleading statement as to the skill or methods or practice of a dentist, dental hygienist, or dental technician;

(6) has instructed, advised, or required a patient to deal directly with an organization or individual performing dental technological work;

(7) has failed to provide and maintain reasonable sanitary facilities or conditions;

(8) has failed to provide adequate radiation safeguards;

(9) has violated the principles of ethics in the practice of dentistry as promulgated in the regulations of the State Board of Dentistry;

(10) has practiced fraud or deceit in the practice of dentistry or dental hygiene or in the performance of any dental technological work;

(11) has represented the care being rendered to a patient or the performance of dental technological work or the fees being charged for providing the care or work in a false or misleading manner;

(12) has used a false, fraudulent, deceptive, or misleading statement in a document including, but not limited to, claims for reimbursement from third parties connected with the practice of dentistry, dental hygiene, or dental technological work;

(13) has obtained a fee which is charged or a reimbursement from third parties or has assisted in obtaining the fees or reimbursement through dishonesty or under false or fraudulent circumstances;

(14) has failed to meet the standards of care in the practice of dentistry or dental hygiene or the performance of dental technological work;

(15) has violated any provision of this chapter regulating the practice of dentistry, dental hygiene, or dental technological work or the regulations promulgated by the board;

(16) has committed an act which would constitute battery upon a patient;

(17) has solicited or accepted dental technological work directly from the general public;

(18) has engaged in fraud, deceit, or misrepresentation in dealings with licensed dentists;

(19) has dispensed, prescribed, administered, or obtained drugs for any use or in any regimen other than one appropriate for the practice of dentistry.

(B) In investigating misconduct based upon subsection (A)(3), the board upon reasonable grounds may:

(1) require a licensee, registrant, or applicant to submit to a mental or physical examination by physicians designated by the board. The results of an examination are admissible in a hearing before the board, notwithstanding a claim of privilege under any other provision of law. A person who accepts the privilege of practicing dentistry or dental hygiene or performing dental technology in this State or who files an application for a license to practice dentistry or dental hygiene or to register as a dental technician in this State is deemed to have consented to submit to a mental or physical examination and to have waived all objections to the admissibility of the results in a hearing before the board upon the grounds of privileged communication. If a licensee, registrant, or applicant fails to submit to an examination when properly directed to do so by the board, unless the failure was due to circumstances beyond the person's control, the board shall enter an order automatically suspending or denying the license or registration pending compliance and further order of the board. A licensee, registrant, or applicant who is prohibited from practicing dentistry or dental hygiene or performing dental technological work under this subsection must be afforded at reasonable intervals an opportunity to demonstrate to the board the ability to resume or begin the practice of dentistry or dental hygiene or performing dental technological work with reasonable skill and safety to patients;

(2) obtain records specifically relating to the mental or physical condition of a licensee, registrant, or applicant that is the subject of an investigation authorized by item (1), and these records are admissible in a hearing before the board, notwithstanding any other provision of law. A person who accepts the privilege of practicing dentistry or dental hygiene or performing dental technological work in this State or files an application to practice dentistry or dental hygiene or to perform dental technological work in this State is deemed to have consented to the board obtaining these records and to have waived all objections to the admissibility of these records in a hearing before the board upon the grounds of a privileged communication. If a licensee, registrant, or applicant refuses to sign a written consent for the board to obtain these records when properly requested by the board, unless the failure was due to circumstances beyond the person's control, the board shall enter an order automatically suspending or denying the license or registration pending compliance and further order of the board. A licensee, registrant, or applicant who is prohibited from practicing dentistry or dental hygiene or performing dental technological work under this subsection must be afforded at reasonable intervals an opportunity to demonstrate to the board the ability to resume or begin the practice of dentistry or dental hygiene or performing dental technological work with reasonable skill and safety to patients.

HISTORY: 1962 Code Section 56-636.19; 1952 Code Sections 56-571 to 56-573, 56-632; 1942 Code Sections 5200, 5210; 1932 Code Sections 5200, 5210; 1922 (32) 844; 1936 (39) 1361; 1946 (44) 2569; 1968 (55) 2502; 1986 Act No. 363, Section 9; 1996 Act No. 274, Section 1.



SECTION 40-15-200. Disciplinary action by board; judicial review.

If the board is satisfied that the dentist, dental hygienist, or dental technician is guilty of an offense charged in the formal accusation provided for in this chapter, it may revoke or suspend the license or the registration certificate, reprimand the dentist, dental hygienist, or dental technician publicly or privately, or take other reasonable action short of revocation or suspension including, but not limited to, probation or requiring the person to undertake additional professional training subject to the direction and approval of the board, psychiatric evaluations, controlled substance restrictions, institutional practice under supervision, and other actions considered appropriate by the board. In addition to or instead of actions taken by the board affecting the license of a licensee or the registration certificate of a registrant, when it is established that the licensee or registrant has violated this chapter or any regulation promulgated by the board, the board may require the licensee or registrant to pay a civil penalty of up to ten thousand dollars and the costs of the disciplinary action. All penalties must be remitted to the general fund.

Any decision by the board to revoke, suspend, or otherwise restrict or limit a license or registration certificate or otherwise discipline a licensee or holder of a registration certificate must be by majority vote of the members of the board eligible to participate and is subject to review by an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 upon petition filed by the licensee or holder of a registration certificate with the court and a copy thereof served upon the director of the board within thirty days from the date of delivery of the board's decision to the licensee or holder of the registration certificate. The review is governed by Chapter 23 of Title 1.

HISTORY: 1962 Code Section 56-636.20; 1952 Code Section 56-577; 1942 Code Section 5211; 1932 Code Section 5211; 1922 (32) 844; 1968 (55) 2502; 1982 Act No. 432, Section 4; 1986 Act No. 363, Section 10; 1993 Act No. 181, Section 883; 1996 Act No. 295, Section 5.



SECTION 40-15-210. Appeal from suspension or revocation.

The person whose license or registration certificate has been suspended or revoked may, within thirty days, appeal from the action of the board in suspending or revoking the same to an administrative law judge as provided under Article 5 of Chapter 23 of Title 1. The board shall certify to an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 for its consideration a record of the hearing before the board.

HISTORY: 1962 Code Section 56-636.21; 1968 (55) 2502; 1974 (58) 2626; 1986 Act No. 363, Section 11; 1993 Act No. 181, Section 884.



SECTION 40-15-212. Unlawful dentistry, dental hygiene, or dental technological work; aiding and abetting; penalties.

A person who practices dentistry or dental hygiene or performs dental technological work, in violation of this chapter or who aids or abets a person in violating this chapter, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than two years, or both. Each day a violation occurs constitutes a separate offense.

HISTORY: 1996 Act No. 295, Section 1.



SECTION 40-15-215. Publication of final orders of board; public record of limitation or surrender of license; confidentiality of other information.

Any final order of the board finding that a dentist, dental hygienist, or dental technician is guilty of any offense charged in a formal accusation is public knowledge except for a final order dismissing the accusation or determining that a private reprimand is in order or unless stayed by an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 or the board. Any final order which is made public may be mailed to local and state dental associations and all hospitals in which the respondent has staff privileges, to states where the dentist, dental hygienist, or dental technician has a license or certificate as known to the board, or to any other agency the board considers appropriate. If a license or certificate is voluntarily limited or surrendered by the holder, a public record of the existence and duration of the limitation or surrender must be maintained by the board, and no further distribution of the information may be made. All information, investigations, and proceedings concerning the circumstances underlying an action by the holder of the license or certificate is privileged and confidential.

HISTORY: 1986 Act No. 363, Section 12; 1993 Act No. 181, Section 885.



SECTION 40-15-220. License to practice specialty.

A special license shall be required for the practice of each special area of dentistry recognized by the American Dental Association, in order for a dentist to hold himself out to the public as limiting his practice to, being a specialist in, or giving special attention to any special area of dentistry. No dentist shall announce or hold himself out to the public as limiting his practice to, or as being a specialist in or giving special attention to, any special area of dentistry without first having obtained a special license therefor from the board as herein provided. The volume of business performed in any limited area of dentistry and the restriction of a licensed dentist's activity to any one or more limited areas of dentistry shall not in themselves constitute a holding out to the public that the dentist is a specialist.

HISTORY: 1962 Code Section 56-636.22; 1952 Code Section 56-601; 1945 (44) 363; 1968 (55) 2502.



SECTION 40-15-230. Applicant for license to practice specialty must be licensed to practice dentistry.

Before an applicant can be licensed to practice a specialty, he must first have been licensed to practice dentistry in the State.

HISTORY: 1962 Code Section 56-636.23; 1952 Code Section 56-602; 1945 (44) 363; 1968 (55) 2502.



SECTION 40-15-240. Application for license to practice specialty.

Every person who desires to obtain a license to practice a specialty of dentistry shall apply therefor to the board in writing and upon blanks prepared and furnished for the purpose not less than forty-five days before the board meets.

HISTORY: 1962 Code Section 56-636.25; 1962 Code Section 56-605; 1952 Code Section 56-605; 1945 (44) 363; 1968 (55) 2502.



SECTION 40-15-250. Examinations for licensing as specialists.

Examinations for licensing as specialists are held annually or as the board may determine. The examinations must be theoretical and practical. The theoretical examinations shall include subjects represented in that recognized special area of dentistry in which the applicant desires to specialize. The examination must be given either orally or in writing, or by requiring a practical demonstration of the applicant's skill, or by any combination of the methods as the board may require. The fee for the examinations and special license is prescribed in the regulations of the board. Any applicant who fails to pass the examination may apply for a subsequent examination, in which case he shall pay to the secretary a fee prescribed in the regulations of the board for each subsequent examination. A diplomate of a national certifying board recognized by the American Dental Association may be granted a specialty license without examination by the board after satisfactory completion of the application and submission of fees applicable to other applicants. A dentist now holding a valid South Carolina specialty license is not required to be reexamined for that specialty license after April 13, 1968.

HISTORY: 1962 Code Section 56-636.26; 1952 Code Sections 56-606, 56-607; 1945 (44) 363; 1966 (54) 2672; 1968 (55) 2502; 1986 Act No. 363, Section 13.



SECTION 40-15-260. Issuance, recording, and reregistration of license to practice speciality.

The board, upon satisfactory proof that the applicant has satisfied the then current educational requirements as set forth by the American Dental Association for ethical announcement of a practice limited to that specialty and has complied with all requirements of the board, may issue a license to such a dentist authorizing him to hold himself out or announce to the public that he is a specialist in, limits his practice to, or gives special attention to such recognized special area of the dental profession. Such special license shall be reregistered in the same manner as provided in this chapter for a license to practice dentistry.

HISTORY: 1962 Code Section 56-636.24; 1952 Code Section 56-604; 1945 (44) 363; 1968 (55) 2502; 1981 Act No. 117, Section 5.



SECTION 40-15-265. Intern or resident authorized to provide treatment under supervision.

An intern or a resident enrolled in an oral surgery training program at an accredited institution of higher education is authorized to treat conditions required by the training program under the supervision of a licensed physician or licensed dentist. This treatment may include prescribing appropriate drugs or services, as provided by law, under the supervision of a licensed physician or licensed dentist. A pharmacist licensed in this State may fill a prescription issued by an intern or resident during the course of a training program provided in this section.

HISTORY: 2011 Act No. 35, Section 1, eff June 7, 2011.



SECTION 40-15-270. Reciprocity for dentists and dental hygienists licensed in other states.

The board may grant licenses to licensees of other states who are members of regional testing services of which the board is also a member without further examination and may make all necessary regulations and agreements for the reciprocal recognition of licenses issued by other states.

HISTORY: 1962 Code Section 56-636.27; 1952 Code Section 56-561; 1942 Code Section 5206; 1932 Code Section 5206; 1922 (32) 844; 1966 (54) 2672; 1968 (55) 2502; 1981 Act No. 117, Section 6.



SECTION 40-15-275. License by credentials; requirements.

(A) The board may issue a license by credentials to an applicant who has been licensed to practice dentistry in any state or territory of the United States if the applicant complies with the provisions of Regulation 39-1 B. and produces evidence satisfactory to the board that the applicant has:

(1) satisfactorily passed a state or regional clinical board examination approved by the board and a jurisprudence examination on the laws of this State and regulations as they relate to the practice of dentistry as approved by the board and administered in the English language;

(2) a current license to practice dentistry issued by another state or United States territory that is not revoked, suspended, or restricted;

(3) been actively practicing dentistry for a minimum of five years immediately preceding the date of application. "Actively practicing" means working a minimum of twelve hundred hours a year in a private practice or public health or military clinical setting or the combination of twelve hundred hours a year of clinical instructing at a Commission on Dental Accreditation approved dental school and private practice;

(4) completed seventy hours of continuing education over the past five years;

(5) not been the subject of any final or pending disciplinary action in the military or in any state or territory in which the applicant has held any other professional license;

(6) no felony convictions and no other criminal convictions that would affect the applicant's ability to render competent dental care;

(7) signed a release allowing the disclosure of information from the National Practitioner Data Bank and the verification of registration status with the federal Drug Enforcement Administration;

(8) agreed to submit to substance abuse testing if requested by the board;

(9) agreed, upon request of the board, to provide proof that the applicant has no physical or psychological impairment that would adversely affect his or her ability to practice dentistry with reasonable skill and safety.

(B) The board may conduct examinations and interviews to test the qualifications of an applicant and may require additional information to ascertain the applicant's ability to render competent dental care including, but not limited to, requiring substance abuse testing or proof that no physical or psychological impairment exists that would adversely affect the applicant's ability to practice dentistry with reasonable skill and safety. The board may refuse to issue a license by credentials to an applicant who the board determines is unfit to practice dentistry.

(C) If a licensee has not established an active practice in this State within two years of receiving a license by credentials, the license is automatically revoked.

(D) In order to provide the means of carrying out and enforcing the provisions of this section and the duties of the board, the board is authorized to charge and collect fees as established in regulation.

HISTORY: 2005 Act No. 92, Section 1.



SECTION 40-15-280. "Prescription" defined; form and contents of prescription.

"Prescription" means a written order for dental technological work which has been issued by a licensed dentist. A prescription must be in a form prescribed by the board in regulation and must contain:

(1) the name, address, and certificate number of the individual or organization to do the work;

(2) identification of the patient by name or number;

(3) the date on which the authorization was written;

(4) a description of the work to be done, with diagrams, if necessary;

(5) a specification of the type and quality of materials to be used;

(6) the dentist's signature, complete address, and state license number.

HISTORY: 1962 Code Section 56-636.28; 1968 (55) 2502; 2008 Act No. 295, Section 2.



SECTION 40-15-290. Work authorization required for work performed off dentist's premises; retention of copy; effect of failure to write and retain.

A dentist ordering dental technological work to be performed off his premises shall issue therefor a work authorization. A copy of each work authorization shall be retained in a file by the issuing dentist for a period of at least three years. The work authorization copy shall be available for inspection by the board, or its duly authorized agents, on the premises during such period. Any dentist who fails to write and retain the above written work authorization or refuses to allow the board, or its duly authorized agents, to inspect the same, will be subject to the revocation or suspension of his license as herein provided.

HISTORY: 1962 Code Section 56-636.29; 1968 (55) 2502.



SECTION 40-15-300. Possession of prosthetic or orthodontic model, impression, or appliance unlawful without work authorization.

No person other than a licensed dentist, a student in an accredited dental school, or the recipient patient shall have in his possession any prosthetic or orthodontic model, impression, or appliance on which dental technological work has been, is being, or will be performed without having in his possession a properly executed written work authorization therefor. The board has authority to inspect the premises of any person licensed or registered by the board to insure compliance with this section. Nothing in this section precludes a certified or qualified dental assistant or licensed dental hygienist from taking impressions for dental study casts under the direct supervision of a licensed dentist present on the premises.

HISTORY: 1962 Code Section 56-636.30; 1968 (55) 2502; 1986 Act No. 363, Section 14.



SECTION 40-15-310. Subwork authorizations for subcontractors.

If the person receiving a written work authorization from a licensed dentist engages another person to perform some of the dental technological work relative to such work authorization, he shall furnish a written subwork authorization with respect thereto. The subcontractor shall retain the subwork authorization and the issuer thereof shall retain a duplicate copy, attached to the work authorization received from a licensed dentist, for inspection by the board, or its duly authorized agents, on the premises for a period of three years.

HISTORY: 1962 Code Section 56-636.31; 1968 (55) 2502.



SECTION 40-15-320. Possession of prosthetic or orthodontic model, impression, or appliance without work authorization as prima facie evidence of violation.

Any dental prosthetic or orthodontic model, impression, or appliance in the possession of any person other than a dentist, a student at an accredited dental school, or recipient patient without a written work authorization and corresponding number or identification on the model, impression, or appliance must be impounded by the board and is prima facie evidence of violation of this chapter.

Nothing in this section precludes a certified or qualified dental assistant or licensed dental hygienist from taking impressions for dental study casts under the direct supervision of a licensed dentist present on the premises.

HISTORY: 1962 Code Section 56-636.32; 1968 (55) 2502; 1986 Act No. 363, Section 15.



SECTION 40-15-330. Return of appliance upon completion of dental technological work; retention of work authorization.

Upon completion of the dental technological work, the appliance shall be returned to the dentist by whom ordered or his office, the name or number of the written work authorization accompanying the invoice. Each work authorization or copy thereof shall be retained and filed by the person doing the dental technological work for a period of at least three years. The work authorization or copy thereof shall be available for inspection by the board, or its duly authorized agents, on the premises during such period.

HISTORY: 1962 Code Section 56-636.33; 1968 (55) 2502.



SECTION 40-15-340. Penalties for violations relating to work authorizations and for accepting dental technological work from general public.

(A) A person violating the provisions of this chapter relating to work authorizations is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than six months or both. Each day a violation occurs constitutes a separate offense.

(B) A person, other than a licensed dentist, who accepts dental technological work from the general public is considered to be practicing dentistry without a license and is subject to the penalties provided for in this chapter.

(C) The provisions of this chapter relating to work authorizations have no application where dental technological work is performed by or under the direction and control of a licensed dentist and on the licensed dentist's premises.

HISTORY: 1962 Code Section 56-636.34; 1968 (55) 2502; 1996 Act No. 295, Section 4.



SECTION 40-15-360. Pharmacists permitted to fill prescriptions of licensed dentists.

Licensed pharmacists of this State may fill prescriptions of licensed dentists in this State for any drug to be used in dental practice.

HISTORY: 1962 Code Section 56-636.36; 1952 Code Section 56-502; 1942 Code Section 5219; 1932 Code Section 5219; 1922 (32) 844; 1968 (55) 2502.



SECTION 40-15-370. Injunctions; Office of Attorney General as representative of board.

The board may, in its own name, maintain a suit for an injunction against any person violating any provision of this chapter. The suit shall be commenced and prosecuted before an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 in the same manner as other suits in equity. An injunction may be issued without proof of actual damage sustained by any person. An injunction shall not relieve a person from criminal prosecution for violation of any provision of this chapter. The Office of the Attorney General of South Carolina shall, if requested by the board, represent the board in connection with legal proceedings undertaken pursuant to this chapter.

HISTORY: 1962 Code Section 56-636.37; 1968 (55) 2502; 1993 Act No. 181, Section 886.



SECTION 40-15-380. Jurisdiction of Administrative Law Court to enjoin violators of chapter.

An administrative law judge as provided under Article 5 of Chapter 23 of Title 1 of this State is hereby vested with jurisdiction and power to enjoin any person violating this chapter in a proceeding brought by the board or by any citizen of this State.

HISTORY: 1962 Code Section 56-636.38; 1968 (55) 2502; 1993 Act No. 181, Section 887.






CHAPTER 18 - PRIVATE SECURITY AND INVESTIGATION AGENCIES

SECTION 40-18-20. Definitions.

As used in this chapter, unless the context otherwise requires, the term:

(A) "Private investigation business" means engaging in business or accepting employment to obtain or furnish information with reference to the:

(1) identity, habits, conduct, business, occupation, honesty, integrity, credibility, knowledge, trustworthiness, efficiency, loyalty, activity, movement, whereabouts, affiliations, associations, transactions, acts, reputation, or character of a person;

(2) location, disposition, or recovery of lost or stolen property;

(3) cause or responsibility for fires, libels, losses, accidents, damage, or injury to persons or property; or

(4) securing of evidence to be used in a criminal or civil proceeding, or before a board, an administrative agency, an officer, or investigating committee.

(B) "Security business" means the provision of personnel whose duties include watching over, protecting, or defending people or property against intrusion, damage, injury, or loss, and specifically includes, but is not limited to, the following authorities or responsibilities: to allow or refuse access to property or certain areas of property; detect, prevent, or report entry by unauthorized persons; observe for and react to hazards or hazardous situations; observe for and react to violations of law or policy; observe for and react to emergencies; observe for and react to thefts or other incidents; apprehend or report intruders or trespassers; and maintain order or discipline.

(1) "Contract security business" means engaging in the security business by providing private patrol, watchman, guard, security, or bodyguard service for a fee.

(2) "Proprietary security business" means employing security officers who are assigned to security duties on the employer's property.

(C) "Security officer" means a person who provides security service by performing any security function, as detailed in this chapter.

(D) "SLED" means the South Carolina Law Enforcement Division.

(E) "Uniform" means clothing displaying a badge, emblem, insignia, indicia, or print identifying the wearer as a security officer.

HISTORY: 2000 Act No. 372, Section 1.



SECTION 40-18-30. Powers and duties of South Carolina Law Enforcement Division (SLED).

(A) The Chief of SLED has the following powers and duties as they relate to the practice of security businesses:

(1) to determine the qualifications of applicants for licenses or registration under this chapter;

(2) to promulgate regulations necessary to carry out this chapter;

(3) to investigate alleged violations of this chapter and regulations promulgated by SLED;

(4) to establish and enforce standards governing the safety and conduct of persons licensed and registered under this chapter;

(5) to provide, with the advice and consent of the South Carolina Criminal Justice Academy, for the curriculum, training, and certification of training officers, and to approve the curriculum utilized by licensees for the training of their security officers to ensure that security officers have the requisite knowledge and skills necessary to carry out their duties in the private security business. The fee for the training of security company training officers must be determined by the designated training facility and be retained by the facility to defray the costs of conducting the training; and

(6) to certify and register company training officers.

(B) The Chief of SLED has the following powers and duties as they relate to the practice of private investigation businesses:

(1) to determine the eligibility of applicants for licenses and registration under this chapter;

(2) to investigate alleged violations of this chapter and regulations promulgated by SLED;

(3) to promulgate regulations necessary to carry out this chapter; and

(4) to require training necessary to provide for competent delivery of services to the public;

(C) SLED must keep a record of all information received from other states and the United States Department of Justice pertaining to criminal identification systems. SLED must cooperate with other jurisdictions in criminal identification.

(D) Fingerprint cards submitted to SLED pursuant to Sections 40-18-50, 40-18-60, 40-18-70, and 40-18-100 must be submitted by SLED to the Federal Bureau of Investigation to facilitate a national criminal records check of the applicant.

HISTORY: 2000 Act No. 372, Section 1; 2002 Act No. 339, Section 31; 2006 Act No. 317, Section 6; 2008 Act No. 335, Section 11.



SECTION 40-18-40. Licenses to operate security or private investigation business; transferability; surrender on termination of business or change of ownership.

Licenses to operate security or private investigation businesses are the property of SLED and are not transferable. Licenses must be surrendered immediately to SLED upon the termination of a business or upon a change of ownership, possession, or control of a corporation or business entity. The transfer of twenty-five percent or more of corporate stock is considered a change in ownership.

HISTORY: 2000 Act No. 372, Section 1.



SECTION 40-18-50. Contract security business license; application; bond; renewal; qualifications of licensees; display of license; arrest of licensee; exemptions.

(A) Any person engaged in the contract security business in an individual, self-employed capacity, or as an officer or principal of a corporation, or who furnishes security officers for a fee must make application in writing to SLED for a contract security business license and pay an annual license fee which must be set by regulation.

(1) If the applicant company is an association or corporation, the chief executive officer of the association or corporation must be the applicant or must designate in writing the corporate officer or principal who is the applicant.

(2) If the applicant company is a partnership, each partner must complete an application form.

(3) The application for license must be made, under oath, on a form approved by SLED. The application must state the applicant's full name, age, date and place of birth, current residence address, residence addresses for the past ten years, employment for the past ten years, including names and addresses of employers, the applicant's current occupation, including the name and address of the current employer, the date and place of any arrests, any convictions for violations of federal or state laws, and any additional information SLED may require. Each applicant must submit with the application one complete set of the applicant's fingerprints on forms specified and furnished by SLED and one color photograph of the applicant's full face, without head covering, taken within six months of the application.

(B) The applicant must post a ten thousand dollar bond with SLED in a form approved by the Attorney General in favor of the State. The bond must be issued by a surety insurer licensed to transact surety insurance in this State. The surety on the bond may cancel the bond upon giving thirty days' notice to SLED, and the surety is relieved of liability for a breach of condition after the effective date of the cancellation.

(C) SLED must grant a license to the applicant to conduct the security business stated in the application upon satisfaction of the competency and integrity of an applicant, or, if the applicant is an officer of an association, partnership, or corporation, upon satisfaction of the competency and integrity of any officers, principals, and partners. Licensure is for one year and application for renewal must be on a form approved by SLED. Issuance of the license authorizes establishment by the licensee of the number of branch offices the licensee considers feasible.

(D) SLED may grant a license to a person who:

(1) is a least twenty-one years of age;

(2) has a high school diploma or equivalent;

(3) is a citizen of the United States;

(4) has not been convicted of a felony or crime involving moral turpitude;

(5) is of good moral character;

(6) has not been discharged from military service with other than an honorable discharge;

(7) does not unlawfully use drugs;

(8) does not use alcohol to such a degree as to affect adversely his ability to perform competently the duties of a security company licensee, has not been adjudicated an incapacitated person without being restored to legal competency, and who has no physical or mental impairment which would prevent him from competently performing the duties of a security company licensee;

(9) has satisfied SLED that the applicant security business has or will have a competent certified training officer and an adequate training program with a curriculum approved by SLED, or that adequate training will be obtained from another approved source;

(10) has had at least two years of experience as a supervisor or administrator in industrial security with a licensed security business, a security program approved by SLED, or as a sworn member of a federal, state, county, or municipal law enforcement agency; and

(11) meets other qualifications SLED may establish by regulation.

(E) Immediately upon the receipt of the license certificate issued by SLED pursuant to this chapter, the licensee must post and at all times display the license in a conspicuous place at his place of business. A copy or duplicate of the license certificate must be conspicuously posted at each branch office. The licensee must immediately notify SLED of the address of each branch office opened or closed.

(F) Licensees must make business records available for inspection during normal business hours. The Chief of SLED or his designee may conduct inspections as necessary to ensure compliance with this chapter and SLED regulations.

(G) A licensee who is arrested must report the custodial arrest to SLED within seventy-two hours of the arrest.

(H) A person is exempt from the provisions of this section if he receives compensation for private employment on an individual, independent contractor basis as a patrolman, guard, or watchman and if he has full-time employment as a law enforcement officer with a state, county, or municipal law enforcement agency. For this exemption to be valid, the person must not be employed by another law enforcement officer.

(I) A person is exempt from the provisions in this section if:

(1) the person is employed solely as a nonuniformed, unarmed fire watchman, gatekeeper, or security officer;

(2) the person is without delegated or assigned arrest authority; and

(3) the employer is not a private investigation or security business.

HISTORY: 2000 Act No. 372, Section 1; 2002 Act No. 339, Section 32.



SECTION 40-18-60. Proprietary security business license; applications; qualifications of licensee; display of license; renewal; inspection of employment records; exemptions.

(A) An employer who utilizes a person who is armed, uniformed, or has been delegated arrest authority for work on the employer's premises in connection with the affairs of the employer must make application to SLED for a proprietary security business license and pay an annual license fee, set by SLED regulation.

(1) If the applicant is an association or corporation, the chief executive officer of the association or corporation must be the applicant or must designate in writing the corporate officer or principal who is the applicant.

(2) If the applicant is a partnership, all partners must complete an application form.

(3) The application for license must be made, under oath, on a form approved by SLED. The application must state the applicant's full name, age, date and place of birth, current residence address, residence addresses for the past ten years, employment for the past ten years, including names and addresses of employers, the applicant's current occupation with the name and address of the current employer, the date and place of any arrests, any convictions for violations of federal or state laws, and any additional information as SLED may require. Each applicant must submit with the application one complete set of the applicant's fingerprints on forms specified and furnished by SLED and one color photograph of the applicant's full face, without head covering, taken within six months of the application.

(B) SLED may grant a license to a person who:

(1) is at least twenty-one years of age;

(2) has a high school diploma or equivalent;

(3) is a citizen of the United States;

(4) has not been convicted of a felony or crime involving moral turpitude;

(5) is of good moral character;

(6) has not been discharged from military service with other than an honorable discharge;

(7) does not unlawfully use drugs;

(8) does not use alcohol to such a degree as to affect adversely his ability to perform competently the duties of a security company licensee, has not been adjudicated an incapacitated person without being restored to legal competency, and who has no physical or mental impairment which would prevent him from competently performing the duties of a security company licensee;

(9) has satisfied SLED that the applicant and company are financially responsible;

(10) has satisfied SLED that the person or company has or will have a competent, certified training officer and an adequate training program with a curriculum approved by SLED, or that adequate training will be obtained from another approved source; and

(11) has met other qualifications SLED may establish by regulation.

(C) SLED must grant a license to the applicant to employ security officers upon satisfaction of the competency and integrity of an applicant, or, if the applicant is an officer of an association, partnership, or corporation, upon satisfaction of the competency and integrity of the officers and principals.

(D) Immediately upon receipt of a license, the licensee must post and at all times display the license in a conspicuous location at his place of business and at each location where security personnel are posted.

(E) Issuance of the license authorizes the licensee to post persons performing the duties of security officers at each location of company property owned by the licensee. The licensee must immediately notify SLED of the address of each site where security officers are assigned and where assignments are discontinued.

(F) Licensure is for one year and application for renewal must be on a form approved by SLED.

(G) A licensee who is arrested must report the custodial arrest to SLED within seventy-two hours of the arrest.

(H) Licensees must make employment records available for inspection during normal business hours. The Chief of SLED or his designee may conduct inspections as necessary to ensure compliance with this chapter and SLED regulations.

(I) A person is exempt from the provisions of this section if he receives compensation for private employment on an individual, independent contractor basis as a patrolman, guard, or watchman and if he has full-time employment as a law enforcement officer with a state, county, or municipal law enforcement agency. For this exemption to be valid, the person must not be employed by another law enforcement officer.

(J) A person is exempt from the provisions of this section if:

(1) the person is employed solely as a nonuniformed, unarmed fire watchman, gatekeeper, or security officer;

(2) the person is without delegated or assigned arrest authority; and

(3) the employer is not a private investigation or security business.

HISTORY: 2000 Act No. 372, Section 1.



SECTION 40-18-70. Private Investigation License; applications; bond; renewal; display of license; qualifications of licensee; contract; reports to clients; arrest of licensee; inspections of business records; prior licensees.

(A) A person who desires to operate a private investigation business in this State must apply for a Private Investigation License from SLED and pay an annual license fee which must be set by SLED regulation.

(1) If the applicant is an association or corporation, the chief executive officer of the association or corporation must be the applicant or must designate in writing the corporate officer or principal who is the applicant.

(2) If the applicant is a partnership, all partners must complete an application form.

(3) The application for license must be made, under oath, on a form approved by SLED. The application must state the applicant's full name, age, date and place of birth, current residence address, residence addresses for the past ten years, employment for the past ten years, including names and addresses of employers, the applicant's current occupation with the name and address of the current employer, the date and place of any arrests, any convictions for violations of federal or state laws, excluding traffic violations, and any additional information as SLED requires. Each applicant must submit with the application one complete set of the applicant's fingerprints on forms specified and furnished by SLED and one color photograph of the applicant's full face, without head covering, taken within six months of the application.

(B) The applicant must post a ten thousand dollar bond with SLED in a form approved by the Attorney General in favor of the State. The bond must be issued by a surety insurer licensed to transact surety insurance in this State. The surety on the bond may cancel the bond upon giving thirty days' notice to SLED and is relieved of liability for a breach of condition after the effective date of cancellation.

(C) Upon receiving the application, bond, and license fee and upon satisfaction after investigation of the competency and integrity and qualifications of the applicant, SLED must grant a license to the applicant to conduct the private investigation business stated in the application. Licensure is for one year and application for renewal must be on a form approved by SLED. The initial and annual renewal license fee for conducting a private investigation business must be set by regulation.

(D) Issuance of a license authorizes the licensee to engage in the private investigation business and to operate branch offices. Immediately upon receipt of the license certificate issued by SLED pursuant to this chapter, the licensee must post and at all times display the license in a conspicuous place at his primary place of business. A copy or duplicate of the license certificate must be conspicuously posted at each branch office. The licensee must immediately notify SLED of the address of each branch office opened or closed.

(E) SLED may issue a license to a person who:

(1) is at least twenty-one years of age;

(2) has a high school diploma or equivalent;

(3) is a citizen of the United States;

(4) has not been convicted of a felony or a crime involving moral turpitude;

(5) is of good moral character;

(6) does not unlawfully use drugs;

(7) does not use alcohol to such a degree as to affect adversely his ability to perform competently the duties of a private investigator, has not been adjudicated an incapacitated person without being restored to legal competency, and who has no physical or mental impairment which would prevent him from competently performing the duties of a private investigator;

(8) has not been discharged from the military service with other than an honorable discharge;

(9) has at least three years' experience:

(a) as a private investigator employed by a licensed private investigation agency;

(b) as an investigator for a law firm, a government agency, a private corporation, a nonprofit organization, or in a capacity that SLED determines has provided the requisite investigative experience; or

(c) as a sworn officer with a federal, state, county, or municipal law enforcement agency.

(F) A private investigator licensed under this chapter must, prior to commencement of services or investigation ordered by a client, secure a contract signed by the client and the private investigator, on a form approved by SLED, describing in detail the services to be provided, fees to be charged, and an understanding by both parties concerning delivery of the written report. A client may waive the right to a written contract by signing a form approved by SLED.

(G) A private investigator licensed under the provisions of this chapter must provide to each client, in compliance with the contract describing the investigation or other services, and within a reasonable time of the conclusion of contracted work, a written report accurately detailing hours worked, activities accounting for time charged, and results of an investigation. This requirement is satisfied if the private investigator maintains in his files a waiver of written report signed by a client.

(H) A private investigator licensed under the provisions of this chapter must maintain for a period of three years copies of all written service contracts and investigation reports.

(I) Evidence of criminal activity discovered by a licensed or registered private investigator must be immediately reported to the Chief of SLED.

(J) A licensee who is arrested must report the custodial arrest to SLED within seventy-two hours of the arrest.

(K) Licensees must make business records available during normal business hours for inspection by the Chief of SLED or his designee.

(L) A person initially licensed as a private investigator before the effective date of this section, and who has maintained his license, is not required to meet the requirements contained in subsections (E)(1), (4), and (8).

HISTORY: 2000 Act No. 372, Section 1; 2002 Act No. 339, Sections 33, 34, 35.



SECTION 40-18-80. Security officer registration certificates; application; qualifications of applicants; report of arrests; exemptions.

(A) Persons performing the duties of security officers must also obtain valid security officer registration certificates. Except as provided in Section 40-18-90, a licensee may not authorize a person to perform the duties of a security officer unless that person holds a valid security officer registration certificate or has applied for a security officer registration certificate and meets the requirements of Section 40-18-80(A)(2). A contract or proprietary security business licensee must verify that each security officer immediately upon hiring possesses a valid security officer registration certificate or has applied for one. The licensee may apply and pay the fee for the security officer registration certificate or may require the person to be employed as a security officer to apply and pay the fee. For purposes of the penalties provisions of this chapter, the licensee and the person to be employed as a security officer are both responsible for ensuring that the person performing duties of a security officer is registered or has made application to be registered.

(1) The application must be made on forms approved by SLED and, under oath, the applicant must furnish the applicant's full name, age, date and place of birth, current residence address, residence addresses for the past ten years, employment for the past ten years, including names and addresses of employers, the applicant's current occupation with the name and address of the current employer, the date and place of any arrests, any convictions for violations of federal or state laws, and any additional information as SLED requires. The application must be accompanied by one set of fingerprints of the applicant and one photograph of the applicant in color, full face and without head covering, taken within six months prior to the application and certified results of a SLED-approved drug screen.

(2) Pending issuance of a registration certificate, a security officer may perform the duties of a security officer for up to twenty days after receipt by SLED of his application for registration; however, a person authorized to perform duties under this section has no arrest authority and must not carry a firearm until SLED issues a registration certificate. If SLED does not issue a registration certificate within twenty days of receipt of the application, a security officer must cease performing all security-related activities.

(3) Upon being satisfied of the suitability of the applicant for employment and the applicant's successful completion of an approved training program, SLED must register the employee and notify the licensee.

(4) SLED may issue or renew a registration certificate to a person who:

(a) is employed by a licensed security business;

(b) is at least eighteen years of age;

(c) is a citizen of the United States;

(d) has not been convicted of a felony or crime involving moral turpitude;

(e) is of good moral character;

(f) does not unlawfully use drugs;

(g) does not use alcohol to such a degree as to affect adversely his ability to perform competently the duties of a security company licensee, has not been adjudicated an incapacitated person without being restored to legal competency, and who has no physical or mental impairment which would prevent him from competently performing the duties of a security company licensee;

(h) has passed a SLED-approved pre-employment drug test;

(i) has not been discharged from the military service with other than honorable conditions; and

(j) has not been refused a license under this chapter for any reason other than minimum experience requirements and has not had a license under this chapter revoked or suspended.

(5) While on duty, a registered person must have his registration certificate in possession.

(6) A registered person who is arrested must report the arrest to SLED within seventy-two hours of the arrest.

(7) The licensee must notify SLED within ten days of the termination or hiring of a registered security officer.

(8) Registration is valid for one year; however, the registered person may perform the duties of a security officer only while employed by a person licensed under this chapter to provide security services or while working in a self-employed capacity provided that the officer is also a licensee.

(9) Application for renewal of registration must be made on a form approved by SLED.

(10) The initial and annual renewal registration fee for an employee registered in accordance with this section must be set by SLED by regulation.

(B) Within thirty days of the employment of a person who will perform the functions of a private investigator, a private investigator licensee, or the person to be employed as an investigator must make application to SLED for registration of the person to be employed as a private investigator. After thirty days, a licensee may not authorize a person to perform the duties of a private investigator unless that person holds a valid private investigator registration certificate or has applied for one. The licensee may apply and pay the fee for the private investigator registration certificate or may require the person to be employed as an investigator to apply and pay the fee. For purposes of the penalties provisions of this chapter, the licensee and the person to be employed as an investigator are both responsible for ensuring that the person performing duties of an investigator is registered or has made application to be registered.

(1) The application must be made under oath and must state the applicant's full name, age, date and place of birth, current residence address, residence addresses for the past ten years, employment for the past ten years, including names and addresses of employers, the applicant's current occupation with the name and address of the current employer, the date and place of any arrests, any convictions for violations of federal or state laws, and any additional information SLED may require. Each applicant must submit with the application one set of the applicant's fingerprints on forms specified and furnished by SLED and one color photograph of the applicant's full face, without head covering, taken within six months prior to the application.

(2) Pending issuance of a registration certificate, a person who does not possess a valid registration certificate must not perform the duties of a private investigator unless accompanied by a registered private investigator.

(3) SLED may issue a registration certificate to a person who:

(a) has a high school diploma or its equivalent;

(b) is at least eighteen years of age;

(c) is a citizen of the United States;

(d) has not been convicted of a felony or crime involving moral turpitude;

(e) is of good moral character;

(f) does not unlawfully use drugs;

(g) does not use alcohol to such a degree as to affect adversely his ability to perform competently the duties of a private investigator, has not been adjudicated an incapacitated person without being restored to legal competency, and who has no physical or mental impairment which would prevent him from competently performing the duties of a private investigator; and

(h) has not been discharged from the military service with other than honorable conditions.

(4) Upon receiving the application, SLED must, after investigation sufficient to verify the applicant's eligibility, integrity, and suitable background, grant registration to the applicant and so notify the employer. The registration is for a period of one year. Applications for renewal must be on a form approved by SLED.

(5) While performing the functions of a private investigator, a registered person must have his valid registration certificate or a copy in his possession.

(6) A registration certificate expires upon the registered investigator's termination of employment and is nontransferable to a different employer. The employer of a registered investigator must notify SLED within ten days of the termination of employment of any registered employee.

(7) Initial and renewal registration fees must be set by SLED by regulation.

(C) A person registered as a private investigator who is arrested must report the custodial arrest to SLED within seventy-two hours of the arrest.

(D) A person is exempt from the registration and licensing requirements of this section when the employer is not a private investigation business and the employee is exclusively employed by that employer. The exemption from registration and licensing requirements applies only to work performed for the exclusive employer. If the person, during the period of his exclusive employment, performs or is available to perform investigative work for a different employer or more than one employer, the person must obtain a private investigation license or registration pursuant to this section.

HISTORY: 2000 Act No. 372, Section 1.



SECTION 40-18-90. Use of temporary employees for special events; notice of use; fees.

Notwithstanding any other provision of this chapter, a person who holds a security business license may use temporary employees for special events without registering the temporary employees if the temporary employment does not exceed ten days in a calendar year and the employees have no arrest authority and are not armed during the employment. The names, addresses, and birth dates of the temporary employees, along with the identity and date of the special event for which they are to be employed, must be furnished to SLED at least five days prior to the commencement of the special event, along with a fee of five dollars for each temporary employee.

HISTORY: 2000 Act No. 372, Section 1.



SECTION 40-18-100. Security Weapons Permits; Security Concealed Weapons Permits.

(A) SLED may grant a Security Weapons Permit to carry a particular type of firearm to a person who is at least twenty-one years of age, is eligible to possess firearms, and is licensed or registered as a security officer. Application for the permit must be made on forms approved by SLED and the fee must be set by SLED regulation. An applicant must submit with the application one complete set of the applicant's fingerprints on forms specified or furnished by SLED. Fingerprint cards submitted to SLED pursuant to this section must be used to facilitate a national criminal records check, as required by Section 40-18-30. The permit is for one year and application for renewal must be on a form approved by SLED. The permit renewal must specifically reauthorize the type of firearm to be used by the permittee.

(B) No person may be issued a Security Weapons Permit and no permit may be renewed until the applicant or registered person has presented to SLED proof of proficiency, as determined by SLED, in the use of the type of firearm issued or authorized by his employer.

(C) A person issued a Security Weapons Permit in accordance with this section may only carry a firearm in an open and fully-exposed manner while in uniform and performing security duties or while in a vehicle enroute directly to or from a security post or place of assignment.

(D) SLED in its discretion may issue a Security Concealed Weapons Permit to a registered security officer to carry, whether concealed or not, a firearm about his person, even though he is not in uniform or on duty if SLED determines that the additional permit would enable the permittee to better perform his assigned duties. The authority conveyed by the permit may be restricted by SLED, and violation of these restrictions constitutes a violation of Section 40-18-130.

HISTORY: 2000 Act No. 372, Section 1; 2002 Act No. 339, Section 36.



SECTION 40-18-110. Authority and arrest powers of those licensed or registered under chapter.

A person who is registered or licensed under this chapter and who is hired or employed to provide security services on specific property is granted the authority and arrest power given to sheriff's deputies. The security officer may arrest a person violating or charged with violating a criminal statute of this State but possesses the powers of arrest only on the property on which he is employed.

HISTORY: 2000 Act No. 372, Section 1.



SECTION 40-18-120. Development of guidelines for reciprocal agreements with other states.

SLED may adopt guidelines which permit the Chief of SLED to enter into reciprocal agreements with other states for the recognition of registration certificates or licenses issued to security officers or private investigators in the reciprocal states.

HISTORY: 2000 Act No. 372, Section 1.



SECTION 40-18-130. Denial, suspension, revocation, or refusal to renew license or registration; grounds; appeals; civil penalties.

(A) SLED may deny, suspend, revoke, or refuse to renew a license or registration under this chapter upon finding that the applicant, licensee, or registered individual has:

(1) made a false statement or given false information in connection with an application for or renewal or reinstatement of a license or registration;

(2) made a false statement or given false information in connection with activities conducted pursuant to a license or registration issued under this chapter;

(3) violated any provision of this chapter;

(4) violated a regulation promulgated by SLED;

(5) violated a permit restriction;

(6) failed to cooperate with law enforcement agencies in the prosecution of a person arrested by a security officer on property where the security officer was working;

(7) been convicted of or plead guilty to a crime since becoming licensed or registered, or been charged with a crime which would, upon conviction, disqualify the person for licensing or registration;

(8) impersonated, permitted, or aided and abetted a person to impersonate a law enforcement officer or employee of the United States, this State or its political subdivision, or a municipal corporation since becoming licensed or registered;

(9) engaged in or permitted an employee to engage in the private investigation business or private security business in violation of the provisions of this chapter;

(10) willfully failed to render a client service as described in a written contract;

(11) knowingly violated or advised, encouraged, or assisted the violation of a court order or injunction in the course of business;

(12) committed an act which is a ground for denial of an application for license or registration under this chapter;

(13) given legal advice or falsely represented himself as an attorney or the agent of an attorney;

(14) issued, delivered, or uttered a simulation of process which might have led a person to believe that the simulation was a summons, warrant, writ, court process, or a pleading in a court proceeding;

(15) willfully obstructed an official investigation by a law enforcement officer; or

(16) harassed or threatened a client or witness to prevent him from providing evidence in a legal proceeding or investigation.

(B) For violations of this chapter or any regulation pertaining to this chapter, SLED may, in its discretion, impose a civil monetary penalty upon the holder of a license or registration certificate in lieu of suspension or revocation. Security company and private investigator company licensees are subject to a monetary penalty of not less than twenty-five dollars nor more than one thousand dollars for each offense. Registered security officers and registered private investigators are subject to a penalty of not less than twenty-five dollars nor more than five hundred dollars for each offense. SLED may, in its discretion, accept an offer in compromise or suspend payment of a fine or a monetary penalty imposed under this section.

(C) The decision to deny, suspend, revoke, or refuse to renew a license or registration must be in writing, signed by the Chief of SLED or his designee, and must state the grounds upon which the decision is based. The licensee or registered individual may, within thirty days after receipt of the decision, appeal the decision to the Administrative Law Court.

(D) If a monetary penalty imposed pursuant to this section is not paid or a hearing is not requested within thirty days of receipt of SLED's decision, SLED must revoke the license or registration certificate.

(E) A person must promptly surrender a license or registration certificate suspended or revoked under the provisions of this chapter.

(F) Pending suspension or revocation, no partner or person with a financial interest in the business may be issued a license for the business. No partner or person with a financial interest may be issued a license for the business for a period of one year after the date of suspension or revocation.

(G) A person whose license or registration certificate has been suspended or revoked is not eligible to receive a new license or registration for another location or business during the period of suspension or revocation.

(H) Notwithstanding any other provision of law, penalties paid pursuant to this section must be retained, expended, and carried forward by SLED to be applied to costs associated with regulation of the private security and private investigator businesses in this State.

HISTORY: 2000 Act No. 372, Section 1.



SECTION 40-18-140. Exceptions from application of chapter.

This chapter does not apply to:

(1) an officer or employee of the federal government, or of this State or a political subdivision of either, or of a municipal corporation while the employee or officer is engaged in the performance of official duties;

(2) a person or firm engaged as a consumer reporting agency, as defined by the Federal Fair Credit Reporting Act, when gathering, processing, or reporting information directly related to a credit rating or credit status;

(3) an attorney-at-law while in the performance of his duties; or

(4) a person, as defined by Section 38-1-20(29), licensed or authorized by the Director of Insurance to transact business within the State, when performing duties directly related to that license or authorization.

HISTORY: 2000 Act No. 372, Section 1.



SECTION 40-18-150. Violation of chapter; penalty.

A person who violates a provision of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than one year, or both.

HISTORY: 2000 Act No. 372, Section 1.






CHAPTER 19 - EMBALMERS AND FUNERAL DIRECTORS

SECTION 40-19-5. Application of chapter; conflicts of law.

Unless otherwise provided for in this chapter, Article 1, Chapter 1 applies to embalmers and funeral directors; however, if there is a conflict between this chapter and Article 1, Chapter 1, the provisions of this chapter control.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-10. Board of Funeral Service; creation; membership; conduct of business by positive majority vote.

There is created the South Carolina State Board of Funeral Service consisting of eleven members appointed by the Governor from the State at large for terms of three years and until their successors are appointed and qualify. Of the eleven members, two must be members from the general public not connected with a funeral service establishment, and the remaining members must have been licensed as funeral directors and embalmers for at least five years immediately preceding their appointment and must be actively employed or actively engaged in the funeral service profession. All members must have been residents of this State for not fewer than five years preceding the date of their appointment.

The South Carolina Funeral Directors Association may recommend six members, the South Carolina Morticians Association may recommend three members, and an individual or private or public group or organization may make recommendations. All recommendations must be made to the Governor before the second of July in each year the term of office of a member expires. Appointments are effective on August fifteenth. Vacancies must be filled in the manner of original appointment for the unexpired portion of the term. The board shall notify the South Carolina Funeral Directors Association and the South Carolina Morticians Association of any vacancies that occur.

Any business conducted by the board must be by a positive majority vote. For purposes of this subsection "positive majority vote" means a majority vote of the entire membership of the board, reduced by any vacancies existing at the time.

HISTORY: 1998 Act No. 380, Section 1; 2002 Act No. 322, Section 3.



SECTION 40-19-20. Definitions.

As used in this chapter:

(1) "Advertisement" means the publication, dissemination, circulation, or placing before the public an announcement or statement in a newspaper, magazine, or other publication in the form of a book, notice, circular, pamphlet, letter, handbill, poster, bill, sign, placard, card, label, or tag, or over radio or television. The term does not include funeral or death notices and obituaries.

(2) "Apprentice" means a person who is preparing to become licensed for the practice of embalming and funeral directing under the supervision and instruction of a person licensed for the practice in this State and who is registered with the board pursuant to Section 40-19-120.

(3) "Board" means the South Carolina State Board of Funeral Service.

(4) "Branch funeral home" means an establishment separate and apart from the licensed parent funeral home that has embalming facilities, a chapel, a lay-out room, or a sales room, or any combination of these.

(5) "Cremation" means the reduction of the dead body by intense heat to residue.

(6) "Crematory" means an establishment in which the dead body is reduced to residue by intense heat.

(7) "Disposition" means the final disposal of the body whether by earth interment, aboveground burial, cremation, burial at sea, or delivery to a medical institution for lawful dissection and experimentation or removal from the State pursuant to obtaining a burial transit permit.

(8) "Embalmer" means a person licensed by the board to disinfect and preserve or attempt to disinfect and preserve the dead human body, entirely or in part, by the use of application of chemicals, fluids, or gases, externally or internally, or both, by their introduction into the body by vascular or hypodermic injections, by direct application into the organs or cavities, or by other method and includes the restoration or attempted restoration of the appearance of the dead human body.

(9) "Embalming" means the disinfection of the dead human body by replacing certain body fluids with preserving and disinfecting chemicals.

(10) "Funeral director" means a person licensed by the board to engage for hire or profit in the profession of arranging, directing, or supervising funerals.

(11) "Funeral home", "funeral establishment", or "mortuary" means an establishment where the practice of funeral service and embalming is practiced. All of these establishments must include the following facilities:

(a) a chapel or parlor in which funeral services may be conducted;

(b) a preparation room equipped with a sanitary floor and necessary drainage, ventilation, necessary approved tables, hot and cold running water, and a sink separate from table drainage, instruments, and supplies for the preparation and embalming of dead human bodies;

(c) a room containing a displayed stock of at least six adult caskets and other necessary funeral supplies;

(d) at least one motor hearse for transporting casketed human remains.

(12) "Funeral merchandise" means that personal property used in connection with the conduct of funerals or with the transportation and final disposition of a dead human body including, but not limited to, caskets, cremation caskets, urns, and burial clothing. The term does not mean mausoleum crypts, interment receptacles preset in a cemetery, and columbarium niches.

(13) "Funeral service" or "funeral" means a period following death in which there are religious services or other rites or ceremonies with the body of the deceased present.

(14) "Graveside service" means a rite or ceremony held only at graveside, which is not generally construed as the committal service which follows a funeral.

(15) "Inspector" means an inspector employed by the Department of Labor, Licensing and Regulation.

(16) "Manager" means a licensed funeral director who has been licensed in this State for at least one year, who is a fulltime regular employee, and who is responsible for and has the binding authority from the owner for the day-to-day management of funeral establishments or crematories including compliance with all applicable laws governed by this chapter and Chapters 7 and 8 of Title 32.

(17) "Memorial service" means a gathering of persons for a program in recognition of a death without the presence of the body of the deceased.

(18) "Practice of funeral service" means:

(a) engaging in providing shelter, care, and custody of the human dead;

(b) the practice of preparing the human dead by embalming or other methods for burial or other disposition;

(c) arranging for the transportation of the human dead;

(d) making arrangements at or before the time of death, financial or otherwise, including arrangements for cremation, for providing these services, or the sale of funeral merchandise, whether for present or future use; provided, that no funeral director, embalmer, funeral company, cemetery, or related entity shall charge a fee for the assignment to the funeral director, embalmer, funeral company, cemetery, or related entity of an insurance policy providing burial expenses, excluding preneed contracts as provided in Section 32-7-35; and

(e) engaging in the practice or performing any functions of funeral directing or embalming as presently recognized by persons engaged in these functions.

(19) "Retail sales outlet" means an establishment wherein funeral merchandise is sold or provided, or both, to the general public. A retail sales outlet may not contain lay-out or chapel facilities and is restricted solely to the sale of funeral merchandise and may not handle or arrange for the handling or disposition, or both, of dead human remains and may not offer or execute preneed funeral contracts, except as authorized by Chapter 7, Title 32.

(20) "Owner" means a sole proprietor, partnership, limited partnership, corporation, limited liability corporation, or any business entity possessing authority and control over a funeral establishment.

HISTORY: 1998 Act No. 380, Section 1; 2002 Act No. 322, Section 4; 2007 Act No. 74, Section 2.



SECTION 40-19-30. Required licenses; permit restrictions regarding unlicensed persons; exemption.

It is unlawful for a person to engage in the practice of funeral service unless the person is licensed in accordance with this chapter. A person who engages or participates actively in directing or in the management of a funeral establishment is considered to be in the practice of funeral service.

No permit to operate a funeral home may be issued to a corporation, partnership, or individual when the name of an unlicensed person appears in the name of the corporation, partnership, or individually owned business. This prohibition does not apply to established funeral homes existing prior to July 1, 1969.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-50. Administrative and fiscal activities of board to be provided by Department of Labor, Licensing and Regulation.

The Department of Labor, Licensing and Regulation shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities of the board in accordance with Section 40-1-50.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-60. Adoption of rules and regulations.

The board may adopt rules governing its proceedings and may promulgate regulations necessary to carry out the provisions of this chapter.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-70. Powers and duties in addition to those in this chapter.

In addition to the powers and duties provided for in this chapter, the board also has those powers and duties set forth in Section 40-1-70.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-80. Inspector to be hired by board; qualifications.

The board shall employ an inspector who must be a licensed embalmer and funeral director with not fewer than five consecutive years' experience as a licensee under this chapter.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-90. Investigation results; presentation to board; procedures for hearing.

The results of an investigation must be presented to the board, and any subsequent hearing must be conducted in accordance with Section 40-1-90.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-100. Restraining orders and other equitable relief.

In addition to other remedies provided for in this chapter or Article 1, Chapter 1, the board in accordance with Section 40-1-100 may issue a cease and desist order or may petition an administrative law judge for a temporary restraining order or other equitable relief to enjoin a violation of this chapter.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-110. Unprofessional conduct; refusal to issue or renew license; suspension or revocation of license; probation.

The board may refuse to issue or renew or may suspend or revoke the license of a funeral director or embalmer or may place the licensee on probation after notice and a hearing for unprofessional conduct which includes:

(1) making misrepresentations or committing fraud while engaging in the practice of funeral service;

(2) using false or misleading advertising or using the name of an unlicensed person in connection with that of a funeral establishment;

(3) soliciting dead human bodies or soliciting the sale of funeral merchandise by a licensee or an agent, assistant, or employee of a licensee or of any establishment licensed or permitted under this chapter, whether the solicitation occurs after death or while death is impending, but not including general advertising;

(4) employing persons known as "cappers" or "steerers" or "solicitors" or other persons to obtain business for the licensee;

(5) employing directly or indirectly an apprentice, agent, assistant, employee, or other person, on a part or full-time basis, or on commission, for the purpose of calling upon individuals or institutions to influence them to cause dead human bodies to be turned over to a particular funeral establishment;

(6) directly or indirectly paying or offering to pay a commission by a licensee or a licensee's agents, assistants, or employees to secure business; however, compliance with Chapter 7 of Title 32 is not unprofessional conduct;

(7) aiding or abetting an unlicensed person to engage in the practice of funeral service;

(8) using any funeral merchandise previously sold without prior written permission of the person selecting or paying for the use of the merchandise;

(9) refusing to properly release a dead human body to the custody of the person or entity who has the legal right to effect a release;

(10) failing to secure a permit for removal or burial of a dead human body before interment or disposal;

(11) knowingly making a false statement on a certificate of death;

(12) violating applicable state laws relating to the prearrangement or prefinancing of a funeral;

(13) discriminating in services because of race, creed, color, or national origin;

(14) violating a state or federal law or municipal or county ordinance or regulation concerning funeral establishments or the practice of funeral service;

(15) permitting an unlicensed person to engage in the practice of funeral service.

(16) an embalmer, funeral director, funeral company, cemetery, or related entity charging a fee for assignment to the embalmer, funeral director, funeral company, cemetery, or related entity of an insurance policy providing burial expenses, excluding preneed contracts as provided in Section 32-7-35.

HISTORY: 1998 Act No. 380, Section 1; 2002 Act No. 322, Section 5; 2004 Act No. 188, Section 6; 2007 Act No. 74, Section 3.



SECTION 40-19-115. Jurisdiction of board.

The board has jurisdiction over the actions of licensees and former licensees as provided for in Section 40-1-115.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-120. Board authority to take disciplinary action.

In addition to the sanctions the board may impose against a person pursuant to this chapter, the board also may take disciplinary action against a person as provided for in Section 40-1-120.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-130. Grounds for denial of license may be same as for disciplinary action.

As provided for in Section 40-1-130, the board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-140. Denial of license based on prior criminal record.

A license may be denied based on a person's prior criminal record only as provided for in Section 40-1-140.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-150. Voluntary surrender of license by licensee being investigated.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter voluntarily may surrender the license in accordance with Section 40-1-150.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-160. Appeal.

A person aggrieved by a final action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-170. Costs of investigation and prosecution; authority to require payment by violator.

A person found in violation of this chapter or a regulation promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-180. Collection and enforcement provisions for costs and fines.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-190. Confidentiality of proceedings and communications.

Investigations and proceedings conducted under this chapter are confidential, and all communications are privileged as provided for in Section 40-1-190.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-200. Violations of chapter; submission of false licensing information; penalties.

A person who practices or offers to practice funeral service in this State in violation of this chapter or who knowingly submits false information for the purpose of obtaining a license is guilty of a misdemeanor and, upon conviction, must be fined not less than five hundred dollars or more than twenty-five hundred dollars or imprisoned for not more than six months, or both.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-210. Petition by department for injunctive relief.

The department, on behalf of the board and in accordance with Section 40-1-120, may petition an administrative law judge, in the name of the State, for injunctive relief against a person violating this chapter.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-230. Qualifications for license as embalmer or funeral director; examinations; conditions for licensure without examination; renewal of licenses.

(A) A person may be issued a license as an embalmer if the person:

(1) is at least eighteen years of age;

(2) has not been convicted of a violent crime or found guilty of a felony or crime of moral turpitude;

(3) has a high school education or the equivalent of a high school education, the equivalence to be determined by the board;

(4) has completed successfully a regular course in an embalming college accredited by the American Board of Funeral Service Education and approved by the board;

(5) has completed a minimum of twenty-four months of service pursuant to Section 40-19-240 as an apprentice under the direct supervision of a licensed embalmer actively engaged in the practice of embalming in this State;

(6) has passed an examination prescribed by the board.

(B) A person may be issued a license as a funeral director if the person:

(1) is at least eighteen years of age;

(2) has not been convicted of a violent crime or found guilty of a felony or crime of moral turpitude;

(3) has a high school education or the equivalent of a high school education and has a minimum of two years of successful attendance at an accredited academic college or successful completion of a regular course of not less than one year, twelve scholastic months, in an accredited mortuary college;

(4) has completed a minimum of twenty-four months of service pursuant to Section 40-19-240 as an apprentice funeral director under the direct supervision of a licensed funeral director actively engaged in the practice of funeral directing in this State;

(5) has passed an examination prescribed by the board.

(C) An applicant for licensure must be examined on subjects as are prescribed by the board and the examination must be by a standardized written test. The passing grade must be established by the board in regulation.

An application for examination must be upon a form furnished by the board and must be accompanied by a fee established by the board in regulation. An application for examination must be submitted at least thirty days before the date of the examination.

(D) No license may be issued or renewed for a period exceeding two years, and all licenses and renewals expire on the thirtieth day of June unless sooner revoked or canceled. The date of expiration may be changed by unanimous consent of the board and upon ninety days' written notice of the change to all persons licensed by the board.

(E) A person holding a license under this chapter may have the license renewed for a two-year period by applying within thirty days preceding or following the expiration of his license, upon forms provided by the board and payment of a renewal fee as established by the board in regulation. A person who fails to renew the license, at the discretion of the board, may have it renewed by making application and appearing before the board and paying a renewal and revival fee established by the board. The license of a person who is engaged actively in the military service of the United States may be held in abeyance for the duration of service, and the licensee may be relieved of the payment of renewal fees as the board considers justifiable and expedient.

(F) A permit for a crematory or a permit for a funeral establishment which operates a crematory may be renewed for a two-year period by applying within thirty days preceding or following the expiration of the permit, upon forms provided by the board, payment of a renewal fee as established by the board in regulation and passage of an inspection conducted by the board.

HISTORY: 1998 Act No. 380, Section 1; 2002 Act No. 322, Section 6.



SECTION 40-19-235. Licensure requirements of applicant holding valid license in another state.

A person holding a valid embalmer or funeral director license in another state or territory having substantially similar requirements to the requirements of this chapter may apply for a license to practice in this State by submitting the appropriate nonrefundable fee, an application on a board-approved form, and a board-certified statement from the state or territory in which the person holds the license and has successfully taken and passed that state law exam. The board may approve an applicant who presents evidence of licensure in another jurisdiction, even though that jurisdiction does not require substantially similar requirements, upon a showing that the applicant has engaged in the licensed practice of funeral service for at least five years and the applicant has achieved a passing score on an examination approved by the board.

HISTORY: 2002 Act No. 322, Section 1.



SECTION 40-19-240. Apprentices; application; certificate; periodic reporting; eligibility for licensure; sponsor limitations.

(A) A person desiring to become an apprentice funeral director or embalmer shall apply to the board on forms provided by the board. The applicant must be at least eighteen years of age, shall take the oath contained on the application form, and shall submit a fee established by the board in regulation. If the board is satisfied as to the qualifications of an applicant, the board shall issue a certificate of apprenticeship. If an apprentice wishes to engage in an apprenticeship with a person licensed as a funeral director or embalmer, a request must be submitted to the board. If permission is granted and the apprentice leaves the apprenticeship of the licensee in whose service the apprentice has been engaged, the licensee shall give the apprentice an affidavit showing the length of time served. The affidavit must be filed with the board. If the apprentice subsequently desires to continue the apprenticeship, the apprentice must apply to the board as provided for in this subsection.

(B) A certificate of apprenticeship must be signed by the apprentice, the licensee, and the manager of the establishment in which the apprenticeship is to be served and is renewable twenty-four months after registration for twelve months, by payment of a renewal fee established by the board in regulation. A certificate may not be renewed more than three times. The registration of an apprentice who is actually engaged in the military service may be held in abeyance for the duration of service, and the apprentice may be relieved of the payment of renewal fees and penalties.

(C) An apprentice quarterly shall report to the board on forms provided by the board indicating the work which has been completed during the preceding three months. The report must be certified by the licensee under whom the apprentice has served.

(D) Before an apprentice is eligible to receive a license for the practice of funeral service, evidence required by this chapter must be submitted to the board showing that the apprentice has completed successfully the educational requirements set forth in Section 40-19-230. Affidavits also must be submitted from the licensees under whom the apprentice worked showing that as an apprentice embalmer the apprentice has assisted in the embalming of at least fifty bodies or that as an apprentice funeral director the apprentice has assisted in conducting at least fifty funerals, during apprenticeship. Eligibility for licensure is determined by the board based upon the reports filed with the board pursuant to subsection (C).

(E) Only two apprentices at a time are permitted to register under any one person licensed as a funeral director or embalmer. Each sponsor for a registered apprentice must be actively connected with a funeral establishment.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-245. Student permits to engage in practice of funeral service.

(A) Upon registration with the South Carolina State Board of Funeral Service, the board shall issue a student permit authorizing the student to engage in the practice of funeral service if:

(1) the student is enrolled in an accredited mortuary science college or mortuary science college or a program in the process of seeking accreditation in South Carolina;

(2) the funeral service activities in which the student engages are in conjunction with the student's academic training; and

(3) the student's funeral service activities are under the supervision of a licensee designated by an accredited mortuary science college in South Carolina.

(B) The board shall promulgate regulations to implement the provisions of this section.

HISTORY: 1998 Act No. 404, Section 1.



SECTION 40-19-250. Continuing education program; persons exempt.

The board shall develop in regulation a continuing education program and each licensee must attend a minimum of three credit hours annually. This continuing education program must be offered, at a minimum, four times a year at locations easily accessible to participants and must be available through correspondence courses. This continuing education requirement does not apply to a person who is not the manager of record of a funeral home, funeral establishment, or mortuary if the person has been licensed for thirty or more years or is sixty years old or older.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-260. Business establishment; presence of funeral director required.

The practice of funeral service may be engaged in only at a licensed establishment. A licensed funeral director shall make arrangements with clients and must be at the place of the funeral and committal services.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-265. Permit requirements for funeral homes.

(A) A permit for a funeral home may be issued if the applicant:

(1) submits an application on a form approved by the board;

(2) submits to and successfully passes an inspection approved by the board;

(3) submits the applicable nonrefundable fee;

(4) designates a manager who meets the requirements of Section 40-19-20(16) and is current and in good standing with the board and lives within a radius of twenty-five miles of the establishment;

(5) possesses the necessary equipment or merchandise, or both, required by regulation;

(6) is in full compliance with Section 40-19-290.

(B) A permit for a branch funeral home may be issued if the applicant:

(1) submits an application on a form approved by the board;

(2) submits to and successfully passes an inspection approved by the board;

(3) submits the applicable nonrefundable fee;

(4) designates a manager who meets the requirements of Section 40-19-20(16) and is current and in good standing with the board and lives within a radius of twenty-five miles of the establishment;

(5) possesses the necessary equipment or merchandise, or both, required by regulation;

(6) is in full compliance with Section 40-19-290;

(7) provides the name of the parent funeral home.

(C) A permit for a retail sales outlet may be issued if the applicant:

(1) submits an application on a form approved by the board;

(2) submits to and successfully passes an inspection approved by the board;

(3) submits the applicable nonrefundable fee;

(4) is in full compliance with Section 40-19-290.

(D) A permit for a crematory may be issued if the applicant:

(1) submits an application on a form approved by the board;

(2) submits to and successfully passes an inspection approved by the board;

(3) submits the applicable nonrefundable fee;

(4) designates a manager who meets the requirements of Section 40-19-20(16) and is current and in good standing with the board and lives within a radius of twenty-five miles of the establishment;

(5) possesses the necessary equipment or merchandise, or both, required by regulation;

(6) is in full compliance with Section 40-19-290;

(7) provides evidence of employment of a factory trained operator.

(E) An application for a permit issued pursuant to this section must identify every person having the ability to direct the management or policies, or both, of the funeral establishment including, but not limited to, corporate officers employed, shareholders, partners, and other representatives of the corporation or business.

HISTORY: 2002 Act No. 322, Section 2.



SECTION 40-19-270. Permit for funeral establishment; funeral services in private residence, church, or lodge; inspection of premises; residence of funeral director; application for permits; partnership or corporation operating funeral establishment.

(A) No person shall conduct, maintain, manage, or operate a funeral establishment, crematory, or retail sales outlet unless a permit for each establishment, retail sales outlet, or crematory has been issued by the board and is displayed conspicuously in the funeral establishment crematory, or retail sales outlet.

(B) The board or its inspector or agents may enter the offices or premises of a funeral establishment, funeral home, mortuary, branch funeral home, retail sales outlet, or crematory to inspect the premises or observe the training provided to apprentices. Acceptance of a permit constitutes permission for entry to the premises as provided in this section without legal process.

(C) No permit to operate a funeral establishment or crematory may be issued unless the funeral establishment or crematory has a manager when the establishment or crematory is open for any type of funeral business or activity. The board must be notified within thirty days upon the death, resignation, or incapacity of the manager of a funeral establishment or crematory as provided for in Regulation 57-10(c) and may issue a temporary permit to another manager upon terms and conditions the board considers to be in the best interest of the community in which the establishment or crematory is located.

(D) An application for a funeral establishment, crematory, or retail sales outlet permit must be made on forms furnished by the board and must be filed with the board accompanied by a fee established by the board in regulation. All permits expire on June thirtieth of each odd-numbered year.

(E) When more than one person proposes to engage in the operation of a funeral establishment or crematory as a partnership or a corporation, one of the partners or corporation officers must be a licensed funeral director or the corporation or partnership must employ a full-time manager. No partner or corporate officer shall hold himself out through advertising or otherwise as being a licensee unless the person is licensed in accordance with this chapter.

HISTORY: 1998 Act No. 380, Section 1; 2002 Act No. 322, Section 7.



SECTION 40-19-280. Removal or embalming of body where information discloses death caused by crime or violence; notice to next-of-kin before body sent to funeral establishment; contract to pay insurance or benefits to funeral establishment; interference with public freedom of choice.

(A) No person licensed as a funeral director or embalmer shall remove or embalm a dead human body when the person has information indicating crime or violence of any sort in connection with the cause of death until permission first has been obtained from the coroner or medical examiner or some other qualified person acting in this capacity.

(B) No public officer or employee, the official of any public institution, physician, surgeon, or any other person having a professional relationship with a decedent may send or cause to be sent to a funeral establishment or to a person licensed for the practice of funeral service the remains of a deceased person without having first made due inquiry as to the desires of the next of kin and of the persons who may be chargeable with the funeral and expenses of the decedent, such as the person named in the decedent's United States Department of Defense Record of Emergency Data Form (DD Form 93), or its successor form, if the decedent died while serving in any branch of the United States Armed Services, as defined in 10 U.S.C. Section 1481. If any kin is found, authority and directions of the kin govern except in those instances where the deceased made prior arrangements in writing, such as the aforementioned Record of Emergency Data.

(C) No company, corporation, or association engaged in the business of paying or providing for the payment of the expenses of the funeral, disposition, or other similar expenses of the deceased members or of certificate holders, or engaged in the business of providing insurance upon the life of an individual, under which an obligation may arise to care for the remains of the insured, shall contract to pay or shall pay insurance or benefits, or part of insurance or benefits, to a funeral establishment, licensee, or individual in a manner which may deprive the representative, next of kin, or family of the deceased person from, or in any way control them in, procuring a funeral establishment, person licensed for the practice of funeral service, or other proper and competent person to perform funeral services and furnish supplies to care for the remains of the decedent.

(D) No person licensed as a funeral director or embalmer or anyone acting for a funeral director or embalmer shall have a part in a transaction or business which in any way interferes with the freedom of choice of the general public to choose a person licensed for the practice of funeral service or to choose a funeral establishment except where the body or a part of the body is given for anatomical purposes.

(E) It is unlawful for a person, partnership, corporation, or association who has not been licensed or registered as provided for in this chapter to transact, practice, or hold himself out as transacting or practicing funeral service or operating or maintaining a funeral establishment, crematory, or retail sales outlet within this State.

HISTORY: 1998 Act No. 380, Section 1; 2002 Act No. 322, Section 8; 2010 Act No. 221, Section 2, eff June 8, 2010.



SECTION 40-19-290. Disclosure of expenses related to services and merchandise; statements regarding legal requirements; disposition of payments received; investigations.

(A) The personnel of a funeral establishment or crematory shall make every reasonable attempt to fulfill the desires of the deceased and persons making arrangements both as to services and merchandise, and a full disclosure of all its available services and merchandise must be made before selection of the casket. Before the arrangements are completed, the licensee of the funeral service firm shall disclose fully what is included in the funeral and identify other related expenses such as cemeteries and florists.

(B) Statements of legal requirements or statements relative to the conditions under which embalming is required or advisable must be complete and factual. Representations as to legal requirements for embalming, the use of a casket or other receptacle, and the necessity, if any, of an interment receptacle in connection with a funeral must be truthful, and all legal or cemetery interment requirements must be disclosed.

(C) A funeral service establishment, crematory, or retail sales outlet shall have a card or brochure with each piece of funeral merchandise stating the price of the merchandise.

(D) The funeral establishment or crematory shall provide to the persons making the arrangements, at the time the arrangements are completed and before the time of rendering the service, a written statement signed by a representative of the funeral home and by the person authorizing the services showing to the extent then known:

(1) the price of the service that the persons have selected and what is included in the service;

(2) the price of each of the supplemental items of service and merchandise requested;

(3) the amount involved for each of the items for which the funeral service firm shall advance monies as an accommodation to the family; and

(4) the method of payment.

(E) All payments received by any establishment licensed under this chapter for funeral merchandise being purchased must be placed in a trust account in a federally insured institution until the merchandise is delivered for use as provided in the contract in accordance with the sales agreement or in the physical possession of the purchaser. Upon its own initiative or upon receipt of a complaint, the South Carolina Department of Consumer Affairs shall undertake investigations; review the books, records, and accounts of any establishment licensed under this chapter; subpoena witnesses; require audits and reports; and conduct hearings to determine if payments are being received in violation of the provisions of Chapter 7, Title 32.

HISTORY: 1998 Act No. 380, Section 1; 2002 Act No. 322, Section 9; 2004 Act No. 188, Section 7; 2009 Act No. 70, Section 2.



SECTION 40-19-300. Construction of chapter; limitations on authority of persons with fiduciary relationship with deceased; sale of burial vaults by operators of commercial cemeteries.

Nothing contained in this chapter may be construed to govern or limit the authority of an administrator or executor, trustee, or other person having a fiduciary relationship with the deceased. Further, nothing contained in this chapter may be construed to prohibit the sale of burial vaults by persons engaged in the business of operating a commercial cemetery.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-310. Chapter not applicable to preparation and burial of paupers and inmates of state institutions; effect of chapter on other board duties and responsibilities.

(A) The provisions of this chapter do not apply to the preparation and burial of dead bodies of paupers or of inmates of state institutions when the paupers or inmates are buried at the expense of the State.

(B) Nothing in this chapter alters the responsibilities of the board or limits the board in carrying out its duties and responsibilities as required in Chapters 7 and 8, Title 32.

HISTORY: 1998 Act No. 380, Section 1.



SECTION 40-19-320. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 1998 Act No. 380, Section 1.






CHAPTER 20 - SOUTH CAROLINA DIETETICS LICENSURE ACT

SECTION 40-20-5. Application of Article 1, Chapter 1.

Unless otherwise provided for in this chapter, Article 1, Chapter 1 applies to dietitians regulated or administered, or both, by the Department of Labor, Licensing and Regulation. If there is a conflict between this chapter and Article 1, Chapter 1, the provisions of this chapter control.

HISTORY: 2006 Act No. 392, Section 1.



SECTION 40-20-10. Citation of chapter.

This chapter may be cited as the "South Carolina Dietetics Licensure Act".

HISTORY: 2006 Act No. 392, Section 1.



SECTION 40-20-20. Definitions.

In addition to the definitions pursuant to Article 1, Chapter 1:

(1) "Dietetics" means the integration and application of dietary principles derived from the science of nutrition, biochemistry, physiology, food, and management and from behavioral and social sciences to achieve and maintain a healthy status. The primary function of dietetic practice is the provision of dietary nutrition care services.

(2) "Licensed dietitian" means an individual licensed in good standing to practice dietetics pursuant to the provisions of this chapter. For purposes of this chapter, "dietitian" is synonymous with " registered dietitian".

(3) "Nutrition care services" means any part or all of the following:

(a) assessing the nutritional needs of individuals and groups and determining resources and constraints in the practice setting;

(b) establishing priorities, goals, and objectives that meet nutritional needs and are consistent with available resources and constraints;

(c) providing nutritional counseling in health and disease;

(d) developing, implementing, and managing nutrition care systems;

(e) evaluating, making changes in, and maintaining appropriate standards of quality in food and nutrition services;

(f) transcribing a verbal order into patient records for co-signature by the ordering physician and implementing a physician's written and verbal orders which pertain to the practice of dietetics, if the practice of dietetics is specifically authorized by the medical director and the health care facility where the care is taking place. In the delivery of dietetic home care, this care must be authorized specifically by the physician sponsor;

(g) implementing nutrition related orders under a protocol approved by the medical staff of a licensed health care facility. "Nutrition care services" does not include the retail sale of food products or vitamins and minerals.

(4) "Panel" means the Panel for Dietetics under the Department of Labor, Licensing and Regulation.

(5) "Registered dietitian" means an individual who is registered by the Commission on Dietetic Registration of the American Dietetic Association as a registered dietitian.

HISTORY: 2006 Act No. 392, Section 1.



SECTION 40-20-30. Licensing requirement.

It is unlawful for a person not licensed under this chapter, or whose license has been suspended or revoked by the panel, to hold himself or herself out as a dietitian, licensed dietitian, alone or in combination, or use with the letters "LD" or any facsimile or combination in any words, letters, abbreviations, or insignia. An authorization to practice issued pursuant to this title is valid for up to two years and is renewable on dates as established by the director.

HISTORY: 2006 Act No. 392, Section 1.



SECTION 40-20-40. South Carolina Panel for Dietetics created; membership; term.

(A) There is created the South Carolina Panel for Dietetics under the administration of the Department of Labor, Licensing and Regulation composed of the following seven members to be appointed by the Governor with the advice and consent of the Senate:

(1) One member shall represent the public at large and must not be a dietitian, an agent or employee of a person engaged in the profession of dietetics, a licensed health care professional, an agent or employee of a health care institution, a health care insurer, or a health care professional school, a member of any allied health care profession, or the spouse of any of these individuals.

(2) One member must be employed by a hospital and recommended by the South Carolina Hospital Association.

(3) Five members must be dietitians licensed to practice in this State and recommended by the South Carolina Dietetic Association:

(a) one must be a professional whose primary practice is clinical dietetics;

(b) one must be a professional whose primary practice is community or public health dietetics;

(c) one must be a professional whose primary practice is consulting in dietetics;

(d) one must be a professional whose primary practice is in management of nutritional services;

(e) one must be an educator on the faculty of a college or university, specializing in the field of dietetics.

(B) Panel members shall serve for terms of two years and until their successors are appointed and qualify. Vacancies must be filled in the manner of the original appointment for the remainder of the unexpired term, and no member may serve more than two full two-year terms consecutively. The Governor may remove a member of the panel in accordance with Section 1-3-240. Members of the panel shall serve without compensation; however, members may receive mileage, subsistence, and per diem as provided by law for members of state boards, commissions, and committees.

HISTORY: 2006 Act No. 392, Section 1.



SECTION 40-20-50. Advice in development of regulations; conducting disciplinary hearings.

(A) The duties of the panel are to advise the department in the development of regulations, statutory revisions, and such other matters as the department may request in regard to the administration of this chapter.

(B) The panel shall also conduct hearings on alleged violations of this chapter and regulations promulgated under this chapter, mediate consumer complaints, where appropriate and possible, and discipline persons licensed under this chapter in any manner provided for in this chapter.

HISTORY: 2006 Act No. 392, Section 1.



SECTION 40-20-55. Administration of panel; fees.

(A) The panel must be administered by the department in accordance with Chapter 1 of Title 40. The department shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities.

(B) Fees must be assessed, collected, and adjusted on behalf of the panel by the department in accordance with this chapter and Section 40-1-50(D).

HISTORY: 2006 Act No. 392, Section 1.



SECTION 40-20-60. Application; contents.

An applicant for licensure as a dietitian shall file an application provided by the department and demonstrate by acceptable evidence that he or she:

(1) has successfully completed the requirements for current registration as a registered dietitian by the Commission on Dietetic Registration; or

(2) has passed an examination as prescribed by the department and has received a baccalaureate degree or a master's degree in human nutrition, nutrition education, foods and nutrition, public health nutrition, or an equivalent major course of study from a regionally accredited college or university as approved by the department.

HISTORY: 2006 Act No. 392, Section 1.



SECTION 40-20-70. Applicants educated outside of United States.

An applicant for licensure who has obtained his or her education outside of the United States and its territories must meet the requirements for current registration as a registered dietitian by the Commission on Dietetic Registration.

HISTORY: 2006 Act No. 392, Section 1.



SECTION 40-20-80. Renewal of license; late fees; inactive status; reinstatement and expiration.

(A) The panel may recommend additional requirements for license renewal to obtain evidence of a dietitian's continued competency. The department may provide for the late renewal of a license upon payment of a late fee.

(B) A license automatically reverts to inactive status if the licensee fails to timely comply with this subsection and only may be reinstated upon application and payment of any fees and after having met any additional requirements which the department may establish in regulation including, but not limited to, continuing competency requirements.

(C) A license which has been inactive for more than four years automatically expires if the person has not made application for renewal of the license. An expired license is null and void without any further action by the department.

HISTORY: 2006 Act No. 392, Section 1.



SECTION 40-20-100. Revocation or suspension of license; grounds; hearing.

(A) In addition to the provisions pursuant to Section 40-1-110, the panel may revoke or suspend a dietitian's license or impose any other reasonable limitation on a dietitian's practice if the dietitian engages in any of the following conduct and this conduct is likely to endanger the health, welfare, or safety of the public:

(1) using a false, fraudulent, or forged statement or engaging in a fraudulent, deceitful, or dishonest act in connection with any licensure requirement;

(2) having an addiction to alcohol or drugs to such an extent as to render the licensee unfit to practice dietetics;

(3) having been convicted for the illegal or unauthorized practice of dietetics;

(4) knowingly performing any act which in any way assists an unlicensed person to practice dietetics;

(5) having a physical or mental disability that renders further practice by the licensee dangerous to the public;

(6) violating the code of ethics for the profession of dietetics;

(7) engaging in any dishonorable, unethical, or unprofessional conduct that is likely to deceive or harm the public;

(8) using a false or fraudulent statement in any document connected with the practice of dietetics;

(9) intentionally violating or attempting to violate, directly or indirectly, or assisting in or abetting the violation of or conspiring to violate any provision of this chapter;

(10) committing an act, during the course of practice conducted pursuant to a license issued under this chapter, that constitutes fraud, dishonest dealing, illegality, incompetence, or gross negligence;

(11) engaging in any activity that is beyond the scope of practice of dietetics as set forth in this chapter.

(B) The suspension or revocation of a dietitian's license or the imposition of probationary conditions upon a dietitian may be recommended by the panel after a hearing is conducted.

HISTORY: 2006 Act No. 392, Section 1.



SECTION 40-20-110. Applicability of chapter.

This chapter does not apply to:

(1) a student enrolled in an approved academic program in dietetics who is engaging in the practice of dietetics, if the practice constitutes a part of a supervised course of study, and if the student is designated by a title which clearly indicates his status as a student or trainee;

(2) a dietitian who is serving in the Armed Forces or who is employed by any other federal agency and who is engaging in the practice of dietetics if this practice is related to the individual's military service or federal employment;

(3)(a) a person in a licensed healthcare profession providing diet, food, or nutrition information within the scope of his or her practice, except that the person may not represent himself or herself as a "dietitian";

(b) an employee of a physician or osteopath who works in the private office of and under the direction and supervision of a physician or osteopath, if that employee does not engage in the practice of dietetics or use the title "dietitian";

(4) a person who performs the activities and services of a nutrition educator in the employment of a federal, state, county, or municipal agency, or another political subdivision, or a chartered elementary or secondary school, or an accredited degree-granting educational institution if these activities and services are part of a salaried position;

(5) an employee of a state agency who is engaging in the practice of dietetics within the discharge of his or her official duties who is authorized to use the title "dietitian" and who is not registry-eligible or registered currently with the Commission on Dietetic Registration as of July 1, 2006;

(6) a nonresident registered dietitian practicing dietetics in this State for five days without a license or up to thirty days a year with licensure from another state if the requirements for licensure in the other state are substantially equal to the licensure requirements contained in this chapter;

(7) a person marketing or distributing food, food materials, or food supplements or a person who is engaging in an explanation of the use or preparation of these products or a person who is furnishing general nutrition information related to these products in connection with the marketing or distribution of these products, or is providing nutritional counseling in health, if that person does not represent himself or herself as a dietitian;

(8) a person providing weight control services through a program that does not allow program change to be initiated without prior approval by a licensed dietitian and the program has been reviewed by, and consultation is available from, a dietitian licensed in another state, which has licensure requirements at least as stringent as the requirements for licensure under this chapter, or a dietitian registered by the Commission on Dietetic Registration of the American Dietetic Association;

(9) any faith-based promotional health programs; or

(10) any act that can cause the prosecution, restriction, prevention, or control of any activity, service, or person except in violation of Section 40-20-130.

HISTORY: 2006 Act No. 392, Section 1.



SECTION 40-20-120. Direct third-party reimbursement.

Nothing in this chapter may be construed to require direct third-party reimbursement to persons licensed under this chapter.

HISTORY: 2006 Act No. 392, Section 1.



SECTION 40-20-130. Practice without a license; penalty.

(A) It is unlawful for a person not licensed under this chapter, or whose license has been suspended or revoked by the panel, to hold himself or herself out as a dietitian, licensed dietitian, alone or in combination, or use with the letters "LD" or any facsimile or combination in any words, letters, abbreviations, or insignia.

(B) A person who violates subsection (A) is guilty of a misdemeanor and, upon conviction, must be fined not more than three hundred dollars or imprisoned for not more than ninety days, or both.

HISTORY: 2006 Act No. 392, Section 1.






CHAPTER 22 - ENGINEERS AND SURVEYORS

SECTION 40-22-2. Purpose.

It is the policy of this State and the purpose of this chapter to encourage the development of professional engineers in this State and to promote the accountability for engineering practice in a global economy. The State recognizes the need for more qualified engineers to support the local and global economy and, to that end, encourages efforts to increase access to accredited education, the examinations, and the experience necessary and appropriate to protect the health, safety, and welfare of South Carolina citizens and to support licensure as the basis of accountability.

HISTORY: 2007 Act No. 58, Section 1.



SECTION 40-22-5. Application of Chapter 1; conflicts.

Unless otherwise provided for in this chapter, Article 1, Chapter 1 of Title 40 applies to those professions of engineering and surveying regulated by the Department of Labor, Licensing and Regulation. If there is a conflict between this chapter and Article 1, Chapter 1 of Title 40, the provisions of this chapter control.

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-10. Board of Registration for Professional Engineers and Land Surveyors: membership and qualifications; compensation; removal; meetings; liability.

(A) There is created the South Carolina State Board of Registration for Professional Engineers and Surveyors under the administration of the Department of Labor, Licensing and Regulation. The purpose of the board is to protect the health, safety, and welfare of the public by ensuring that only properly qualified and competent engineers and surveyors are licensed to practice, by promoting technical competency and ethical standards consistent with the Rules of Professional Conduct applicable to engineers and surveyors, and by appropriately disciplining those found in violation of laws governing engineering and surveying.

(B) The board shall consist of eight members appointed by the Governor, recommendations for appointment may be made by any individual or group, including the South Carolina Council of Engineering and Surveying Societies. Five members must be professional engineers; two members must be professional surveyors, at least one of whom must be actively engaged in the practice of surveying; and one member must be from the general public appointed in accordance with Section 40-22-40. Professional engineer and professional surveyor members must be selected from a list of qualified candidates submitted to the Governor by the South Carolina Council of Engineering and Surveying Societies. Members of the board shall serve for terms of five years and until their successors are appointed and qualify. No more than two engineers' terms shall expire in any calendar year; no more than one surveyor's term shall expire in any calendar year. In the event of a vacancy, the Governor shall appoint a person to fill the vacancy for the unexpired portion of the term.

(C)(1) Each engineering member of the board must be a citizen of the United States and a resident of South Carolina, must be licensed in this State, must have been engaged in the practice of engineering in this State for at least twelve years, and must have been in responsible charge of important engineering work for at least five years. Responsible charge of engineering teaching may be construed as responsible charge of important engineering work.

(2) Each surveyor member of the board must be a citizen of the United States and a resident of this State, must be licensed in this State, and must have been engaged in the practice of surveying in this State for at least twelve years.

(3) The public member of the board must be a citizen of the United States and a resident of this State for at least twelve consecutive years.

(D) Board members must be compensated for their services at the usual rate for mileage, subsistence, and per diem as provided by law for members of state boards, committees, and commissions and may be reimbursed for actual and necessary expenses incurred in connection with and as a result of their work as members of the board.

(E) The Governor may remove a member of the board pursuant to Section 1-3-240. Vacancies on the board must be filled for the unexpired portion of the term in the manner of the original appointment.

(F)(1) The board shall elect or appoint annually a chairman, a vice chairman, and a secretary.

(2) The board shall meet at least two times a year and at other times upon the call of the chairman or a majority of the board.

(3) A simple majority of the members of the board eligible to vote constitutes a quorum; however, if there is a vacancy on the board, a majority of the members serving constitutes a quorum.

(4) A board member is required to attend meetings or to provide proper notice and justification of inability to do so. Unexcused absences from meetings may result in removal from the board as provided for in Section 1-3-240.

(G) Neither the board nor any of its members, agents, or department employees are liable for acts performed in good faith during the course of their official duties.

(H)(1) Notwithstanding the provisions of this section, before January 1, 2008, the board shall assign numbers to the existing seats on the board. The terms of all members of the board serving on July 1, 2007, must be adjusted as of January 1, 2008, in accordance with this subsection.

(2) As of January 1, 2008, seats one and two must be filled by an engineer and the public member, respectively, and are for an initial term of two years. Seats three and four must be filled by an engineer and a surveyor, respectively, and are for an initial term of three years. Seats five and six must be filled by two engineers and are for an initial term of four years. Seats seven and eight are filled by an engineer and a surveyor and are for an initial term of five years. Upon expiration of the initial terms provided for in this subsection, members shall serve terms of five years in accordance with subsection (A).

HISTORY: 2000 Act No. 311, Section 1.



SECTION 40-22-20. Definitions.

As used in this chapter:

(1) "ABET" means the Accreditation Board for Engineering and Technology. "EAC" means the Engineering Accreditation Commission of ABET. "TAC" means the Technology Accreditation Commission of ABET.

(2) "Approved engineering curriculum" means an engineering program of four or more years determined by the board to be substantially equivalent to that of an EAC/ABET accredited curriculum.

(3) RESERVED.

(4) "Board" means the South Carolina State Board of Registration for Professional Engineers and Surveyors created pursuant to this chapter.

(5) "Branch office" means a place of business separate from the principal place of business where engineering services or surveying services are provided. A specific project or construction site office is not a branch office. Nothing contained in this chapter prevents a professional engineer or professional surveyor from undertaking an engineering or a surveying project anywhere in the State.

(6) "Current certificate of registration" means a license to practice which has not expired or has not been revoked and which has not been suspended or otherwise restricted by the board.

(7) "Department" means the Department of Labor, Licensing and Regulation.

(8) "Design coordination" includes the review and coordination of those technical submissions prepared by others, including as appropriate and without limitation, consulting engineers, architects, landscape architects, surveyors, and other professionals working under the direction of the engineer.

(9) "Direct responsibility", "direct supervisory control", "direct supervision", and "responsible charge" all mean that there is a clear-cut personal connection to the project or employee supervised, marked by firsthand knowledge and direct control and assumption of professional responsibility for the work.

(10) "Engineer" means a professional engineer as defined in this section.

(11) "Engineering surveys" include all minor survey activities required to support the sound conception, planning, design, construction, maintenance, operation, and investigation of engineered projects but exclude the surveying of real property for the establishment of land boundaries, rights-of-way, and easements and the independent surveys or resurveys of general land masses.

(12) "Engineer-in-training" means a person who has qualified for and passed the Fundamentals of Engineering examination as provided in this chapter and is entitled to receive a certificate as an engineer-in-training.

(13) "Firm" means a business entity functioning as a sole proprietorship, partnership, limited liability partnership, professional association, professional corporation, business corporation, limited liability company, joint venture, or other legally constituted organization which practices or offers to practice engineering or surveying, or both.

(14) "Fraud or deceit" means intentional deception to secure gain, through attempts deliberately to conceal, mislead, or misrepresent the truth in a manner that others might take some action in reliance or an act which provides incorrect, false, or misleading information on which others might rely.

(15) "GIS" means geographic information systems.

(16) "Good character" refers to a person of good moral character and one who has not been convicted of a violent crime, as defined in Section 16-1-60, or a crime of moral turpitude.

(17) "Gross negligence" means an act or course of action, or inaction, which denotes a lack of reasonable care and a conscious disregard or indifference to the rights, safety, or welfare of others and which does or could result in financial loss, injury, or damage to life or property.

(18) "Incompetence" means the practice of engineering or surveying by a licensee determined to be either incapable of exercising ordinary care and diligence or lacking the ability and skill necessary to properly perform the duties undertaken.

(19) "Surveyor-in-training" means a person who has qualified for and passed the Fundamentals of Surveying examination as provided in this chapter and is entitled to receive a certificate as a surveyor-in-training.

(20) "Licensed" means authorized by this board, pursuant to the statutory powers delegated by the State to this board, to engage in the practice of engineering, or surveying, or engineering and surveying, as evidenced by the board's certificate issued to the registered license holder.

(21) "Misconduct" means the violation of a provision of this chapter or of a regulation promulgated by the board pursuant to this chapter.

(22) "NCEES examination" means those written or electronic tests developed and administered by the National Council of Examiners for Engineering and Surveying for the purpose of providing one indication of competency to practice engineering.

(23) "Practice of engineering" means any service or creative work, the adequate performance of which requires engineering education, training, and experience in the application of special knowledge of the mathematical, physical, and engineering sciences to such services or creative work as consultation, investigation, expert technical testimony, evaluation, design and design coordination of engineering works and systems, design for development and use of land and water, performing engineering surveys and studies, and the review of construction for the purpose of monitoring compliance with drawings and specifications, any of which embraces such services or work, either public or private, in connection with any utilities, structures, buildings, machines, equipment, processes, work systems projects, and industrial or consumer products or equipment of control systems, communications, mechanical, electrical, hydraulic, pneumatic, or thermal nature, insofar as they involve safeguarding life, health, or property, and including such other professional services as may be necessary to the planning, progress, and completion of any engineering services. The mere execution, as a contractor, of work designed by a professional engineer or supervision of the construction of such work as a foreman or superintendent is not considered the practice of engineering. A person must be construed to practice or offer to practice engineering, within the meaning and intent of this chapter who:

(a) practices any branch of the profession of engineering;

(b) by verbal claim, sign, advertisement, letterhead, card, or in any other way represents himself to be a professional engineer or through the use of some other title implies that he is a professional engineer or that he is licensed under this chapter; or

(c) holds himself out as able to perform or does perform any engineering service or work or any other professional service designated by the practitioner or which is recognized as engineering.

(24) "Practice of TIER A surveying" means providing professional services including, but not limited to, consultation investigation, testimony evaluation, expert technical testimony, planning, mapping, assembling, and interpreting reliable scientific measurements and information relative to the location, size, shape, or physical features of the earth, the space above the earth, or part of the earth, and utilization and development of these facts and interpretation into an orderly survey map, site plan, report, description, or project. The practice of TIER A surveying consists of three separate disciplines: land surveying, photogrammetry, and geographic information systems. A surveyor may be licensed in one or more of the disciplines and practice is restricted to only the discipline or disciplines for which the land surveyor is licensed. The practice of TIER A surveying does not include the use of geographic information systems to create maps pursuant to Section 40-22-290, analyze data, or create reports. The scope of the individual disciplines are identified as follows:

(a) Land surveyor:

(1) locates, relocates, establishes, reestablishes, lays out, or retraces any property line or boundary of any tract of land or any road, right-of-way, easement, alignment, or elevation of any fixed works embraced within the practice of land surveying, or makes any survey for the subdivision of land;

(2) determines, by the use of principles of land surveying, the position for any survey monument or reference point; or sets, resets, or replaces such monument or reference; determines the topographic configuration or contour of the earth's surface with terrestrial measurements; conducts hydrographic surveys;

(3) conducts geodetic surveying which includes surveying for determination of geographic position in an international three-dimensional coordinate system, where the curvature of the earth must be taken into account when determining directions and distances; geodetic surveying includes the use of terrestrial measurements of angles and distances, as well as measured ranges to artificial satellites.

(b) A photogrammetric surveyor determines the configuration or contour of the earth's surface or the position of fixed objects on the earth's surface by applying the principles of mathematics on remotely sensed data, such as photogrammetry.

(c) A geographic information systems surveyor creates, prepares, or modifies electronic or computerized data including land information systems and geographic information systems relative to the performance of the activities described in subitems (a) and (b).

(d) An individual licensed only as a geodetic surveyor before July 1, 2004, determines the geographic position in an international three-dimensional coordinate system, where the curvature of the earth must be taken into account when determining directions and distances; geodetic surveying includes the use of terrestrial measurements of angles and distances, as well as measured ranges to artificial satellites. A geodetic surveyor is not authorized to perform the other services a land boundary surveyor is authorized to perform.

(25) "Practice of TIER B land surveying" includes all rights and privileges of the TIER A surveying discipline defined in Section 40-22-20(24)(a); and in addition to these rights and privileges, TIER B land surveying includes, for subdivisions, preparing and furnishing subdivision plans for sedimentation and erosion control and storm drainage systems, if the systems do not require the structural design of system components and are restricted to the use, where relevant, of any standards prescribed by local, state, or federal authorities. Regulations defining the scope of the additional powers granted to TIER B land surveyors must be promulgated by the board.

(26) "Private practice firm" means a firm as defined herein through which the practice of engineering or surveying would require a certificate of authorization as described in this chapter.

(27) "Private practitioner" means a person who individually holds himself out to the general public as able to perform, or who individually does perform, the independent practice of engineering or surveying.

(28) "Professional engineer" means a license holder who, by reason of his special knowledge of the mathematical and physical sciences and the principles and methods of engineering analysis and design, acquired by professional education and practical experience, is qualified to practice engineering as defined in this section, all as attested by his legal license and registration as a professional engineer in this State.

(29) "Professional surveyor" means a person who is qualified to practice any discipline of TIER A or TIER B surveying in this State, as defined in this section and as attested by his legal license and registration as a TIER A or TIER B professional surveyor in this State.

(30) "Professions of architecture, landscape architecture, and geology" mean those specified professions as defined by the laws of this State and applicable regulations.

(31) "Registered" means the engineer or surveyor is licensed and registered in the State.

(32) "Resident professional engineer" or "resident professional surveyor", with respect to principal office and branch office requirements, means a licensed practitioner who spends a majority of each normal workday in the principal or branch office.

(33) "Emeritus engineer" or "emeritus surveyor" means a professional engineer or surveyor who has been registered for fifteen consecutive years or longer and who is sixty-five years of age or older and who has retired from active practice.

(34) "Retired from active practice" means not engaging or offering to engage in the practice of engineering or surveying as defined in this section.

HISTORY: 2000 Act No. 311, Section 1.



SECTION 40-22-30. Practice without a license; penalties.

(A) In addition to those penalties provided for in Section 40-1-200 and in order to safeguard life, health, and property and to promote the public welfare, it is unlawful for a:

(1) person in a public or private capacity to practice or offer to practice engineering or surveying without being licensed pursuant to this chapter;

(2) person to use in connection with his name or otherwise assume, use, or advertise a title or description tending to convey the impression that he is a professional engineer or professional surveyor unless the person is licensed and registered pursuant to this chapter;

(3) firm in a public or private capacity to practice or offer to practice engineering or surveying without being licensed and holding a valid authorization to practice, as provided in Section 40-22-250;

(4) person or firm to knowingly submit false information to the board for the purpose of obtaining licensure.

(B) It is unlawful for an individual or firm to engage in the practice of TIER A surveying or the practice of TIER B surveying in this State, to use the title "surveyor", or to use or display any title, verbal claim, sign, advertisement, letterhead, card, or other device or method to indicate that the individual or firm engages in or offers to engage in the practice of TIER A or TIER B surveying without being registered as a surveyor or firm.

(C) It is unlawful for an individual or firm to engage in the practice of engineering in this State, to use the title "engineer", or to use or display any title, verbal claim, sign, advertisement, letterhead, card, or other device or method to indicate that the individual or firm engages in or offers to engage in the practice of engineering without being registered as an engineer or firm.

(D) A violation of this section is punishable pursuant to Section 40-22-200.

HISTORY: 1991 Act No. 99, Section 1; 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-40. Nomination of board member candidates from general public.

A board member candidate from the general public may be nominated by an individual, group, or association. The public member must be appointed to the board by the Governor in accordance with Section 40-1-45.

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-50. Duties of board; promulgation of examination, licensing, and registration fees; records; register of applications for certificates of authorization; roster.

(A) The Department of Labor, Licensing and Regulation shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities of the board.

(B) The board shall promulgate examination, licensing, and registration fees for professional engineers, engineers-in-training, professional surveyors, surveyors-in-training, and registered firms in regulation. If the board denies the issuance of a license to an applicant, once the processing of the application has commenced, the fee deposited must be retained as an application fee.

(C) The board shall keep a record of its proceedings, a register of all applications for individual licenses, and a register of all applications for certificates of authorization. The records of the board are prima facie evidence of the proceedings of the board set forth in the record. A transcript of the proceedings, certified by the administrator or the director under seal, is admissible in evidence with the same force and effect as the original.

(1) For professional licensure applications, the register shall state:

(a) the name, age, and residence of each applicant;

(b) the date and type of the application;

(c) the business address and telephone number of the applicant;

(d) the applicant's educational and other qualifications;

(e) whether or not an examination was required;

(f) whether the applicant was rejected;

(g) whether a license to practice was granted;

(h) the date of the action of the board; and

(i) other information considered necessary by the board.

(2) For applications requesting a certificate of authorization, the register shall state:

(a) the name and type of business entity;

(b) the date of application;

(c) the business address and telephone number;

(d) the address for service of due process;

(e) the date of action by the board;

(f) approval or rejection of the application; and

(g) other information considered necessary by the board.

(D) Annually the board shall prepare a roster or supplements to the roster containing the current names and places of business of all professional engineers and all professional surveyors. The roster and supplements to the roster also must provide a listing of business entities holding a valid certificate of authorization to practice engineering or surveying, or both, in this State.

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-60. Rules and regulations; seal.

(A) The board may adopt rules governing its proceedings and may promulgate regulations necessary to carry out the provisions of this chapter. The board shall adopt and have an official seal.

(B) The board may promulgate regulations defining the requirements for licensure for each of the surveying disciplines enumerated in Section 40-22-20(24).

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-70. Additional powers and duties.

In addition to the powers and duties provided in this chapter, the board has those powers and duties set forth in Section 40-1-70.

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-75. Waiver of licensing requirements during emergencies.

The board may waive all licensing and credentialing requirements under state law for the period of a declared public emergency. The board shall establish the conditions as may be appropriate to enable engineers properly licensed in other jurisdictions having like standards as those currently in effect in this State or jurisdictions that meet the NCEES Model Law standards to render services in the geographic areas identified in the order declaring the emergency.

HISTORY: 2007 Act No. 58, Section 1.



SECTION 40-22-80. Investigations of violations; subpoenas; administration of oaths and taking of testimony; charges.

(A) If the board or the director of the Department of Labor, Licensing and Regulation has reason to believe that a person has violated a provision of this chapter or a regulation promulgated under this chapter or if a person files a written complaint with the board or the director of the Department of Labor, Licensing and Regulation charging a person or a business with a violation of a provision of this chapter or a regulation promulgated under this chapter, the board may initiate an investigation.

(B) In accordance with Section 40-1-80, the board, under the hand of its chairman and the seal of the board, may issue subpoenas to compel the attendance of witnesses and the production of documents and also may administer oaths, take testimony, hear proofs, and receive exhibits in evidence for all purposes required in the discharge of duties under this chapter. Upon failure of an individual or firm to obey a subpoena or to answer questions propounded by the board, the board may apply to an administrative law judge for an order requiring the person or firm to comply.

(C) A person may prefer charges of fraud, deceit, gross negligence, incompetency, or misconduct against a registrant and charges of unlicensed practice against nonregistrants. The charges must be in writing, supported by affidavit of specific wrongdoing, and filed with the chairman of the board. All charges, unless dismissed by the board as unfounded, trivial, or otherwise without merit, must be investigated by the board to determine if a hearing is warranted.

(D) The board may not consider charges in a matter that would otherwise be precluded by prevailing statutes of limitation or repose.

HISTORY: 2000 Act No. 311, Section 1.



SECTION 40-22-90. Presentation of investigation results; hearing; notification of accused.

(A) The results of an investigation must be presented to the board. If from these results it appears that a violation has occurred or that a licensee has become unfit to practice engineering or surveying, the board, in accordance with the Administrative Procedures Act, may take disciplinary action authorized by Section 40-1-120.

(B) No disciplinary action may be taken unless the matter is presented to and voted upon by the board.

(C) The board may designate a hearing officer or hearing panel to conduct hearings or take other action as may be necessary under Section 40-1-90.

(D) If in the judgment of the board a hearing is warranted, the charges may be processed as provided for by the Administrative Procedures Act.

(1) The time and place for a hearing must be fixed by the board. The accused must be furnished a copy of the charges and a notice of the time and place of hearing. Notification must be personally serviced or served by certified mail, return receipt requested, at the last known address of the accused at least thirty days before the scheduled hearing date.

(2) The accused may appear personally and with counsel to cross-examine witnesses appearing against him and to produce evidence and witnesses in his own defense.

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-100. Cease and desist orders; application for temporary restraining order.

(A) As provided for in Section 40-1-100, when the board has reason to believe that a person is violating or intends to violate a provision of this chapter or a regulation promulgated under this chapter, in addition to all other remedies, it may order the person immediately to cease and desist from engaging in the conduct. If a person is practicing engineering and/or surveying without being licensed under this chapter, is violating a board order or a provision of this chapter or a regulation promulgated under this chapter, the board also may apply to an administrative law judge for a temporary restraining order, in accordance with the rules of the Administrative Law Court.

(B) No board member or director of the department or other employee of the department may be held liable for damages resulting from a wrongful temporary restraining order issued pursuant to Section 40-1-100.

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-110. Penalties; grounds.

(A) The board may seek administrative fines, pursuant to Section 40-1-120 or seek criminal penalties against a person or firm found guilty of unlicensed practice of engineering or surveying. In addition to the grounds provided for in Section 40-1-110, the board may cancel, suspend, refuse, revoke, or restrict a license as well as reprimand, fine, or require re-examination of an individual who is found guilty of:

(1) the practice of fraud or deceit in applying for or obtaining a certificate of registration;

(2) gross negligence, incompetency, or misconduct in the practice of engineering or surveying;

(3) a felony or misdemeanor which, in the judgment of the board, adversely affects the registrant's ability to perform satisfactorily within the licensed discipline;

(4) aiding or abetting any person in violation of a provision of this chapter or a regulation promulgated pursuant to this chapter;

(5) a violation of this chapter or a regulation promulgated by the board; and

(6) practicing in a registration category or tier for which the licensee has not been licensed by the board.

(B) The license of a person adjudged mentally incompetent is deemed automatically suspended upon the adjudication until the person is adjudged as being restored to mental competency by a court of competent jurisdiction or in any other manner provided by law.

HISTORY: 2000 Act No. 311, Section 1.



SECTION 40-22-115. Jurisdiction of board.

The board has jurisdiction over practice undertaken by nonlicensed individuals and firms and the actions committed or omitted by current and former licensees during the entire period of licensure. The board has jurisdiction to act on any matter which arises during the practice authorization period of licensed practitioners and firms as provided for in Section 40-1-115.

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-120. Civil fines and other penalties.

(A) If a majority of the board sustains the charges against the offending party, the board may levy a civil fine, as well as reprimand, suspend, refuse licensure, require requalification, or revoke the certificate of registration, as appropriate.

(B) The board may require the offending party to pay a fine of not more than one thousand dollars to the board for each violation of a provision of this chapter or a regulation promulgated by the board; however, the total of the fines imposed for these violations may not exceed twenty thousand dollars.

(C) A final order of the board disciplining a licensee under this chapter is public information in accordance with Section 40-1-120(C).

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-130. Grounds for denial of license.

As provided for in Section 40-1-130, the board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-140. Prior criminal record.

As provided for in Section 40-1-140, a license may not be denied solely based on a person's prior criminal record.

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-150. Voluntary surrender of license.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license to practice in accordance with and subject to the provisions of Section 40-1-150.

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-160. Appeal.

A person aggrieved by a final action of the board may seek review of the decision to the Administrative Law Court in accordance with Section 40-1-160.

HISTORY: 2000 Act No. 311, Section 1.



SECTION 40-22-170. Costs.

A person found in violation of this chapter or regulations promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-180. Payment of fines; interest.

(A) All fines are payable immediately upon imposition. Unless the fine is paid within sixty days after the order becomes final, the order constitutes a judgment and must be filed and execution issued on the judgment in the same manner as the judgment of a court of common pleas. Interest accrues on the amount of the fine from the date imposed until the date paid at the rate specified in Section 34-31-20(B).

(B) No registrant against whom a fine is levied is eligible for reinstatement until the fine has been paid in full.

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-190. Confidentiality of proceedings.

To the extent provided in Section 40-1-190, investigations and proceedings conducted under this chapter are confidential and all communications are privileged. Notwithstanding the provisions of this section, a final order of the board disciplining a licensee is public information as provided for in Section 40-1-120(C).

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-200. Violation of chapter; penalty.

A person who violates a provision of this chapter or a regulation promulgated pursuant to this chapter or who commits any of the following violations is guilty of a misdemeanor and, upon conviction, must be imprisoned for not more than six months or fined not less than five hundred dollars and not more than two thousand dollars for each violation, or both; however, the total imposed for these violations may not exceed ten thousand dollars:

(1) practices or offers to practice engineering or surveying in this State without being registered in accordance with this chapter;

(2) presents or attempts to use as his own the certificate of registration or the seal of another;

(3) gives false or forged evidence of any kind to the board or to a member of the board in obtaining a certificate of registration;

(4) falsely impersonates another registrant of like or different name; or

(5) attempts to use an expired or revoked certificate of registration.

HISTORY: 2000 Act No. 311, Section 1.



SECTION 40-22-210. Injunctions; rule to show cause.

To enforce this chapter or to restrain a violation of this chapter, the department, on behalf of the board, may petition an administrative law judge for an injunction in the name of the State as provided generally in civil cases. In these proceedings:

(1) It is not necessary to establish the absence of an adequate remedy of law.

(2) Board members are not personally liable for damages resulting from a wrongful injunction.

(3) The initial order of injunction must include a rule to show cause and is temporary pending the return to the rule.

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-220. Eligibility requirements for license as engineer.

(A) A person having the necessary qualifications prescribed in this chapter to entitle him to registration is eligible for licensure. A person must be certified as an engineer-in-training as a prerequisite to licensure.

(B) To be eligible for certification as an engineer-in-training, an applicant must be of good character and reputation and be able to effectively communicate in the English language. The minimum evidence satisfactory to the board that an applicant is qualified for certification as an engineer-in-training is:

(1) graduation in an EAC/ABET accredited engineering curriculum of four or more scholastic years and passing of NCEES examinations as required by the board; or

(2) graduation in a baccalaureate degree program and completion of an engineering curriculum found to be substantially equivalent to an engineering curriculum accredited by EAC/ABET or graduation in a TAC/ABET accredited engineering technology curriculum of four or more years from a school or college approved by the board as being in satisfactory standing and passing NCEES examinations as required by the board.

(C) To be eligible for licensure and registration as a professional engineer, an applicant must be of good character and reputation and be able to effectively communicate in the English language. When the evidence presented in the application does not appear conclusive to the board or does not warrant the issuing of a license, the applicant may be required to present further evidence for consideration by the board. The applicant also shall meet the requirements of the other pertinent sections of this chapter. The minimum evidence satisfactory to the board that an applicant is qualified for licensure as a professional engineer is:

(1) graduation in an EAC/ABET accredited engineering curriculum of four or more scholastic years from a school or college approved by the board as being in satisfactory standing and a specific record of an additional four or more years of progressive experience in engineering work of a character satisfactory to the board, indicating that the applicant is competent to practice engineering (in counting years of experience, the board may give one year credit for satisfactory completion of a Master's Degree in engineering or maximum credit of two years for satisfactory completion of the doctorate level degree in engineering), and passing examinations required by the board; or

(2) graduation in a baccalaureate degree program and completion of an engineering curriculum found to be substantially equivalent to an engineering curriculum accredited by EAC/ABET, a specific record after graduation of four or more years of progressive experience in engineering work of a character satisfactory to the board, indicating that the applicant is competent to practice engineering, passing a written or electronic examination designed to show knowledge and skill approximating that attained through graduation in an EAC/ABET accredited four-year engineering curriculum, and then passing the examinations required by the board.

HISTORY: 2000 Act No. 311, Section 1.



SECTION 40-22-222. Licensing of existing engineers; review process.

(A) Through June 30, 2020, individuals who have graduated in a TAC/ABET accredited engineering technology curriculum of four or more years and who have a specific record after graduation of eight or more years of experience in engineering work of a character satisfactory to the board, who are of good character and reputation, who can communicate effectively in the English language may take the NCEES Principles of Practice and the Fundamentals of Engineering examinations and become an associate engineer licensed for Category B practice. An associate engineer licensed for Category B practice as of July 1, 2006, may continue to practice under the conditions provided for in Regulation 49-202(B) or an identical successor regulation. As of July 1, 2020, Category B licensure ceases to exist.

(B) Through June 30, 2020, individuals who have graduated in a baccalaureate TAC/ABET accredited curriculum and who have successfully passed the NCEES Principles of Practice and Fundamentals of Engineering examinations, and who have completed eight or more years of qualifying experience as an engineer and who are otherwise qualified for licensure, may present their credentials for evaluation by a committee of Professional Engineers licensed in this State composed of no less than three practicing engineers, a member or former member of the board, and a professor of engineering. Applicants for licensure under this subsection must demonstrate sufficient rigor in their scope or depth of qualifying experience, such that the committee can determine that they can meet established standards of engineering practice. Only applicants who are approved under the review process may be licensed as professional engineers. Absent a showing of a change or qualifications to correct deficiencies identified in the review process, no application may be reviewed by the committee more than twice.

(C) For the purposes of this section "associate professional engineer" means a Category B license holder who is qualified to practice within the profession of engineering in the manner defined in this chapter, and as attested by his recognition and registration as an associate professional engineer in this State.

HISTORY: 2007 Act No. 58, Section 1.



SECTION 40-22-225. Eligibility requirements for license as surveyor.

(A) A person having the necessary qualifications prescribed in this chapter to entitle him for a license is eligible for licensure.

(B) To be eligible for certification as a surveyor-in-training, an applicant must be of good character and reputation and be able to effectively communicate in the English language. When the evidence presented in the application does not appear to the board conclusive nor warranting the issuing of a certificate of registration, the applicant may be required to present further evidence for the consideration of the board. The applicant also must meet the requirements of the other pertinent sections of this chapter. The minimum evidence satisfactory to the board that an applicant is qualified for certification as a surveyor-in-training is: graduation from a school or college of four or more years with a board-approved degree, an ABET commission accredited curriculum in a related field, or a substantially equivalent program, including not less than twelve semester hours or the equivalent in quarter hours of discipline-specific courses satisfactory to the board in each of the disciplines described in Section 40-22-20(24) for which the applicant is requesting licensure, a specific record of one or more years of progressive practical experience of a character satisfactory to the board and performed under a practicing registered professional surveyor and has passed the written or electronic examinations in the Fundamentals of Surveying as prescribed by the board.

(C) To be eligible for licensure and registration as a professional surveyor TIER A, an applicant must be of good character and reputation and be able to effectively communicate in the English language. When the evidence presented in the application does not appear to the board conclusive or does not warrant the issuing of a certificate of registration, the applicant may be required to present further evidence for the consideration of the board. The applicant also must meet the requirements of the other pertinent sections of this chapter. The minimum evidence satisfactory to the board that an applicant is qualified for licensure as a TIER A Professional Surveyor is: graduation from a school or college of four or more years with a board-approved degree, an ABET commission accredited curriculum in a related field, or a substantially equivalent program, including completed discipline-specific courses of not less than twelve semester hours or the equivalent in quarter hours satisfactory to the board in each of the disciplines described in Section 40-22-20(24) for which the applicant is requesting licensure, a specific record of four or more years of progressive practical experience of a character satisfactory to the board and performed under a practicing registered professional surveyor, and passing of the Fundamentals of Surveying examinations and the written or electronic examinations in the Principles and Practices of Surveying in the discipline for which the applicant is requesting licensure as prescribed by the board.

(D) To be eligible for licensure and registration as a professional land surveyor TIER B, an applicant must be of good character and reputation and be able to effectively communicate in the English language. The minimum evidence satisfactory to the board that an applicant is qualified for licensure as a TIER B Professional Land Surveyor is:

(1) graduation from a school or college of four or more years with a board-approved degree, including in the curriculum not less than fifteen semester hours or the equivalent in quarter hours of surveying, mapping, hydraulics, and hydrology courses satisfactory to the board, or a bachelor of engineering technology degree in an ABET commission accredited curriculum of surveying or engineering technology, including in the curriculum not less than twelve semester hours or the equivalent in quarter hours of surveying, mapping, hydraulics, and hydrology courses satisfactory to the board, a specific record of four or more years of progressive practical experience of a character satisfactory to the board and performed under a practicing registered surveyor, and passing of the Surveyor-in-Training Fundamentals of Surveying examinations and the written or electronic examinations in the Principles and Practices of Surveying as prescribed by the board.

(2) Persons registered as both Professional Land Surveyor and Professional Engineer are classified TIER B Professional Surveyors.

HISTORY: 2000 Act No. 311, Section 1.



SECTION 40-22-230. Application forms; references; written examinations; reexaminations; issuance of certificate of registration; reissuance of revoked certificate.

(A) Applications for licensure must be on forms prescribed and furnished by the board and must contain statements made under oath showing the applicant's education and a detailed summary of his technical work.

(1) The application for engineering licensure must contain no fewer than five references of whom three or more are licensed engineers having personal knowledge of the applicant's engineering experience. In addition, the application must contain references to verify each employment period. The board shall solicit comments from references furnished; these comments must be confidential and privileged information for use only by the board.

(2) The application for surveying licensure must contain no fewer than five references of whom three or more must be licensed surveyors having personal knowledge of the applicant's surveying experience. In addition, the application must contain references to verify each employment period. The board shall solicit comments from references furnished; these comments must be confidential and privileged information for use only by the board.

(B) When written examinations are required, they must be held at the time and place the board determines. Examinations must be given for the purpose of determining the qualifications of applicants for licensure separately in engineering and surveying.

(C) A person who holds a certificate of registration to engage in the practice of engineering or surveying issued on comparable qualifications from a state, territory, or possession of the United States, or of a foreign country, must be given comity consideration. The applicant is required to take such examinations as the board considers necessary to establish that his qualifications meet the requirements of this chapter and the regulations promulgated by the board; however, a surveying applicant must pass a written examination including questions of law, procedures, and practices pertaining to the practice of surveying in this State.

(D) A candidate who has failed an examination may apply for re-examination at the next examination date and must be re-examined with payment of an additional fee sufficient to cover the cost of re-examination to be determined by the board in regulation. A candidate for licensure who has failed the same topical examination two times shall provide evidence satisfactory to the board that the candidate has taken steps such as additional schooling, classes, seminars, or self-study to better prepare the candidate for a third examination on the same topical subject. The board may refuse further examination unless a candidate failing the same topical examination twice has shown evidence satisfactory to the board that measures have been taken to enhance the candidate's chances of success. A new application is required of a candidate having failed the same topical examination three times for a new determination by the board as to whether the candidate has the necessary experience and other qualifications for admittance to further examination.

(E) The board shall issue a certificate of registration upon payment of the registration fee as provided in this chapter to an applicant who, in the opinion of the board, has satisfactorily met all the requirements of this chapter. In the case of a professional surveyor, the certificate authorizes the practice of TIER A or TIER B surveying as applicable. A certificate of registration must state the full name of the licensee, have a serial number, and must be signed by the chairman and the secretary of the board under seal of the board.

(F) The issuance of a certificate of registration by the board is prima facie evidence that the person is licensed and is entitled to all the rights and privileges of a professional engineer or of a professional surveyor while the license remains unrevoked or unexpired.

(G) The board, for sufficient reason, may reissue a certificate of registration to a person whose license has been revoked if a majority of the members of the board vote in favor of reissuance. A new certificate of registration to replace a revoked license or a certificate which has become lost, destroyed, or mutilated may be issued, subject to the rules of the board, and a charge to be determined by the board in regulation must be made for the issuance.

HISTORY: 2000 Act No. 311, Section 1.



SECTION 40-22-240. Renewal of registration; fees and late fees; lapsed license; continuing professional competency requirement.

(A)(1) Every professional engineer and professional surveyor licensed under this chapter who decides to continue the practice of his profession shall, biennially during the month of June, pay the board a fee sufficient to support the costs of the board's operations, to be determined by the board in regulation, for which fee a renewal registration card for the ensuing registration year must be issued.

(2) The board shall assess a late renewal penalty of twenty percent of the biennial renewal fee against those persons who do not renew their license within one month of the biennial renewal date. The penalty must be assessed for each two months thereafter with a maximum grace period of three months following the biennial renewal date. A person not renewing his license within three months following the annual renewal date shall file a new application accompanied by the required application fee or, if he is in a position to do so, file a notarized affidavit with the board certifying that he has not been engaged in the practice of engineering or surveying in South Carolina during the period his license was not in a current condition, accompanied by the total amount of unpaid renewal fees and penalties.

(3) An individual whose license has lapsed due to nonpayment of the required renewal fee within three months of the due date is considered in the same category as a previously unlicensed person and, at the board's discretion, may be required to pass a written examination as a condition of relicensing.

(B) The board may promulgate regulations that as a condition of renewal or relicensure, a professional engineer must demonstrate continuing professional competency in engineering and a professional surveyor must demonstrate continuing professional competency in surveying. Any continuing professional competency requirement does not apply to a professional engineer or professional surveyor who has been continuously licensed in this State since January 1, 1969. Emeritus engineers and emeritus surveyors are not required to meet continuing education requirements.

(C) Emeritus engineers and emeritus surveyors who wish to return to active practice shall complete continuing education requirements for each exempted biennial renewal period not to exceed two renewal periods and shall submit applicable fees.

HISTORY: 2000 Act No. 311, Section 1.



SECTION 40-22-245. South Carolina Engineers and Surveyors Education and Research Fund; funding; report of expenditures.

(A) The board may allocate up to ten dollars of each renewal fee to the South Carolina Engineers and Surveyors Education and Research Fund, which must be established as a separate and distinct account and used exclusively for:

(1) advancement of education and research for the benefit of individuals and firms licensed under this chapter and for individuals in training to become licensed;

(2) analysis and evaluation of factors that affect the engineering and surveying professions in this State and activities that support initiatives of the board; and

(3) dissemination of the results of the research.

(B) The board shall submit to the chairman of the House and Senate Labor, Commerce and Industry Committees by August first of each year a report on how the funds were expended for the preceding fiscal year.

HISTORY: 2007 Act No. 58, Section 1.



SECTION 40-22-250. Certificate of authorization to practice as firm; conditions; application and registration fee; discipline.

(A) The practice of or offer to practice professional engineering or surveying through a firm is permitted only through entities holding a valid certificate of authorization issued by the board. For the purposes of this section a certificate of authorization is also required for a firm practicing in this State under a fictitious name. However, when an individual is practicing engineering or surveying in his name as individually licensed, that person is not required to obtain a certificate of authorization.

(B) The practice or offer to practice of engineering and surveying by individual professional engineers or professional surveyors licensed under this chapter through a firm offering engineering services or surveying services to the public is permitted if:

(1) one or more of the corporate officers, in the case of a corporation, or one or more of the principal owners, or a full-time employee, in the case of other firms, are designated as being responsible for the professional services regulated by this board and are licensed under this chapter;

(2) all personnel of the firm who act on behalf of the firm as professional engineers or surveyors in this State are licensed under this chapter; and

(3) the firm has been issued a certificate of authorization by the board as required by this section.

(C) Before the issuance of a certificate of authorization, the board must be in receipt of the firm's appropriate documentation issued by the Secretary of State.

(D) A firm desiring a certificate of authorization shall file with the board an application on forms provided by the board accompanied by the registration fee as provided in regulation. Each certificate of authorization must be renewed biennially beginning April 1, 2009. A renewal form provided by the board must be completed and submitted with the biennial registration fee, the fee being an amount as provided in regulation.

(E) Disciplinary action against a firm must be administered in the same manner and on the same grounds as disciplinary action against an individual. No firm is relieved of responsibility for conduct or acts of its agents, officers, or employees by reason of its compliance with this section, and an individual practicing engineering or surveying is not relieved of responsibility for professional services performed by reason of his employment or relationship with the firm.

(F) Nothing in this section may be construed to prohibit firms from joining together to offer engineering or surveying services to the public, if each separate entity providing the services in this State otherwise meets the requirements of this section. For firms practicing as a professional corporation under the laws of this State, the joint practice of engineering or surveying or both with the professions of architecture, landscape architecture, and geology is specifically approved by the board.

(G) If the requirements of this section are met, the board shall issue a certificate of authorization to the firm, and the firm may contract for and collect fees for professional engineering and or surveying services. The board, however, may refuse to issue a certificate or suspend or revoke an existing certificate for due cause. A person or firm aggrieved by an adverse determination of the board may file an appeal as provided for in this chapter.

(H) Nothing in this section may be construed to mean that a firm may practice or offer to practice engineering or surveying without meeting individual licensure.

HISTORY: 2000 Act No. 311, Section 1.



SECTION 40-22-260. Temporary licenses and certificates of authorization; branch offices.

(A) Upon application to and approval by the board and payment of the fee provided in regulation, the board shall grant a temporary license for engineering work on one specified project in this State for a period not to exceed one year to an engineer who has recently become a resident of this State, or is a nonresident having no established place of business in this State, who meets the qualification requirements for licensure in this State and who holds a valid license to practice in another state. An engineer may not renew a temporary certificate at its expiration date and may not apply for temporary licensure in connection with more than one specific project in any three-year period.

(B)(1) Upon approval by the board and payment of the fee provided in regulation, the board shall grant a temporary certificate of authorization to a firm for work on one specified project in this State for a period not to exceed one year.

(2) This temporary certificate may be granted only to an out-of-state firm if at least one of the principal officers of the firm is licensed under this chapter or has obtained a temporary registration license as provided by this chapter.

(3) The approval of a temporary certificate of authorization constitutes appointment of the Secretary of State as an agent of the applicant for service of process in an action or proceeding against the applicant arising out of any transaction or operation connected with or incidental to the practice of engineering.

(C) Professional engineers and professional surveyors engaged in practice through firms may maintain branch offices in addition to a principal place of business. Each principal place of business as well as each branch office providing services in this State must have a resident professional engineer in responsible charge of engineering work or a resident professional surveyor in responsible charge of the field and office surveying work provided. A professional engineer must supervise the engineering activities of each branch office and a professional surveyor must supervise the surveying activities of each branch office. The resident professional engineer or resident professional surveyor is considered in residence in only one place of business at a given time.

(D) For purposes of this subsection, "engaged in practice" means holding oneself out generally to the public as qualified and available to perform engineering or surveying services.

HISTORY: 2000 Act No. 311, Section 1.



SECTION 40-22-270. Individual seals; stamping on plans and specifications.

Each licensee and each firm practicing under a certificate of authorization shall obtain a seal of the design authorized by the board and must comply with the following:

(1) Individual seals must be under the personal custody and control of the licensee and bear the licensee's name, registration license number, and the legend "Professional Engineer" or "Professional Surveyor" except for licenses issued before July 1, 2001, which may have the legend "Registered Professional Engineer" or "Registered Land Surveyor". The seal also shall bear evidence of the license category for professional engineers and the tier designation for professional surveyors.

(2) Seals for firms practicing under a certificate of authorization must bear the firm's name and authorization number.

(3) Plans, specifications, plats, and reports prepared by a licensee or prepared under the licensee's direct supervision must be stamped with seals when filed with public authorities during the life of the licensee's certificate.

(4) Plans and specifications prepared by a licensee or prepared under the licensee's direct supervision must be stamped with seals when issued for use as job site record documents at construction projects within this State.

(5) It is unlawful to seal documents with a seal after the certificate of the licensee or the certificate of authorization in the case of firms named on the seal has expired or has been revoked or suspended unless the certificate has been renewed, reissued, or reinstated.

(6) Where individual seals are affixed to plans, specifications, plats, and reports, the licensee shall affix his signature and date under or across the face and beyond the circumference of the seal. The signature and date must not be applied in a manner that obliterates or renders illegible the licensee's license number or name.

(7) The clerk of court or the register of deeds for any county shall refuse to accept for filing or recording a map, plat, survey, or other document within the definition of surveying, dated after July 1, 1977, which does not have affixed to it the personal signature and prescribed impression seal of a professional surveyor. No charge may be made by a professional surveyor for the application of his impression seal.

(8) The building official, or other designated authority charged with the responsibility of issuing building or similar permits, shall refuse to issue a permit for any undertaking, the plans and specifications for which would require the seal of a professional engineer, unless the permit applicant has furnished satisfactory evidence that the documents were prepared by an engineer licensed as required by this chapter or that the documents are exempt from the requirements of this chapter. The building official, or designated authority charged with the responsibility of issuing building or similar permits, shall report to the board the name and address of a person who has or is suspected to have violated a provision of this chapter or a regulation promulgated pursuant to this chapter relating to the unlicensed practice of engineering.

HISTORY: 2000 Act No. 311, Section 1.



SECTION 40-22-280. Exceptions from application of chapter.

(A) This chapter may not be construed to prevent or to affect:

(1) the practice of any other regulated profession or trade where the practice of the profession or trade may legitimately overlap the professions regulated by this chapter;

(2) the work of an employee or other subordinate of a person holding a certificate of registration under this chapter;

(3) the engineering work of regular employees of the government of the United States officially performing their duties for their employer on federal lands within this State, in the practice of engineering for the government, and where specified by federal statute;

(4) the surveying work of regular employees of the government of the United States officially performing their duties for their employer on lands within this State, in the practice of surveying for the government, and where specified by federal statute;

(5) the work or practice of a regular employee of a public utility, a telephone utility, or an electrical utility by rendering to the employing company engineering service in connection with its facilities which are subject to regulation, supervision, and control in order to safeguard life, health, and property by the Public Service Commission of this State, so long as the person is actually and exclusively employed. Engineering work not related to the exemption in this item where the safety of the public is directly involved must be accomplished by or under the responsible charge of a professional engineer;

(6) the work or practice of a regular employee of an electric cooperative, when rendering to the employing cooperative engineering service in connection with its facilities which are subject to regulations and inspections of the Rural Electric Administration, if the person is actually and exclusively employed. Engineering work not related to the exemption in this item where the safety of the public is directly involved must be accomplished by or under the responsible charge of a professional engineer;

(7) the work or practice of a regular employee of a state authority which is licensed by and subject to the safety regulations of the Federal Energy Regulatory Commission and which sells and distributes electric power to consumers, so long as the person is actually and exclusively employed. Engineering work not related to the exemption in this item where the safety of the public is directly involved must be accomplished by or under the responsible charge of a registered professional engineer; and

(8) the work of a general contractor, specialty contractor, or material supplier in the preparation and use of shop drawings or other graphic descriptions used to detail or illustrate a portion of the work required to construct the project in accordance with plans and specifications prepared under the requirements of this chapter.

(9) the work or practice of a person rendering engineering services to a corporation that operates in South Carolina under a production certificate issued by the Federal Aviation Authority, provided that the general business of the corporation does not consist, either wholly or in part, of the rendering of engineering services to the general public. For purposes of this section, "engineering services" means design, construction, and maintenance of airplanes and airplane manufacturing equipment.

(B) If drawings and specifications are signed by the authors with the true title of their occupations, this chapter does not apply to the preparation of plans and specifications for:

(1) farm buildings not designed or used for human occupancy;

(2) buildings and structures less than three stories high and less than five thousand square feet in area, except that buildings of assembly, educational, hazardous, and institutional occupancies as defined by the International Code Series regardless of area are not exempt from the provisions of this chapter; and

(3) alterations to a building to which this chapter does not apply, if the alterations do not result in a change which would otherwise place the building under the application of this chapter.

(C) This subsection may not be construed to prejudice a law, ordinance, regulation, or other directive enacted by another political body or a requirement by a contracting authority which would otherwise require preparation of plans and specifications under the responsible charge of a professional engineer or professional surveyor.

HISTORY: 2000 Act No. 311, Section 1; 2013 Act No. 55, Section 1, eff June 7, 2013.



SECTION 40-22-290. TIER A surveying; exclusions.

The practice of TIER A surveying does not include:

(1) the creation of maps:

(a) prepared by private firms or government agencies for use as guides to motorists, boaters, aviators, or pedestrians;

(b) prepared for publication in a gazetteer or atlas as an education tool or reference publication;

(c) prepared for or by education institutions for use in the curriculum of any course of study or academic research;

(d) produced by any broadcast or print media firm as an illustrative guide to the geographic location of any event;

(e) prepared by lay persons for conversational or illustrative purposes, including advertising material and use guides;

(2) the transcription of existing documents or land records into geographic information systems/land information systems by manual or electronic means;

(3) the transcription of public record data into a cadastre (tax maps and associated records) and the maintenance of that cadastre by either manual or electronic means, including tax maps and zoning maps;

(4) the use of all documents or databases prepared by any federal agency and documents or databases using federal data by any person to prepare documents and databases including, but not limited to, federal and military versions of quadrangle topographic maps, military maps, and satellite imagery;

(5) the use of all civilian or commercial remotely-sensed satellite data;

(6) all maps and databases created by any firm, in either hardcopy or electronic form, by full-time employees of that firm, of features that are wholly contained within properties that the firm owns, leases, rents, or has exclusive use or shared easement to, are exempt from the definition of surveying. This exclusion includes public and private utility companies preparing inventory maps of their facilities as long as those maps and databases are not provided to anyone outside the company with any data that illustrates property ownership lines of property the firm does not own, lease, rent, or on which they have exclusive use or shared easement;

(7) the creation of maps and databases depicting the distribution of natural or cultural resources prepared by foresters, geologists, soil scientists, geophysicists, biologists, geographers, archeologists, historians, urban and regional planners, or other individuals qualified to prepare such maps as long as any property boundaries shown are either supplied by a professional surveyor or transcribed from public deed or plat records converted from tax maps or cadastre, or are clearly not intended to serve as legal property boundaries;

(8) the creation of all maps and geo-referenced databases depicting physical features and events prepared by any government agency where the access to that data is restricted by statute, including geo-referenced data generated by law enforcement agencies involving crime statistics and criminal activities;

(9) the work of any official or employee of a political subdivision of this State while in the performance of their official duties involving Emergency 911 mapping, land use mapping, property tax mapping, remote sensing and implementation, maintenance, creation, and distribution of mapping grade GIS data as part of a political subdivision's geographic information system.

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-295. Engineer immunity.

(A) A licensed engineer who voluntarily, without compensation, provides structural, electrical, mechanical, or other engineering services at the scene of a declared national or state emergency, at the request of the Governor, is not liable for any personal injury, wrongful death, property damage, or other loss caused by the licensed engineer's acts, errors, or omissions in performing the engineering services for a structure, building, piping, or other engineered system, either publicly or privately owned. Immunity from liability under this section is only effective as to services rendered during the thirty days following the event that gave rise to the declared state of emergency.

(B)(1) Any licensed engineer appointed pursuant to this section must not be held liable for any civil damages as a result of the providing of requested engineering services unless the damages result from providing, or failing to provide engineering services if the consequences of the services provided are proven by a preponderance of the evidence to be the result of gross negligence or recklessness.

(2) This section applies if the engineer does not receive payment other than as allowed in Section 8-25-40 for the appointed services and prescribed duties. However, if the engineer is an employee of the State, the engineer may continue to receive compensation from his employer.

(C) This section does not provide immunity from liability to persons providing services pursuant to Section 40-22-75.

HISTORY: 2012 Act No. 280, Section 3, eff June 26, 2012.



SECTION 40-22-300. Promulgation of regulations for practice by firms located in foreign countries.

The board shall promulgate regulations for the practice of engineering in this State by engineers and engineering firms located in foreign countries. In promulgating these regulations, the board must consider requirements prescribed by this chapter and other requirements as may be reasonably necessary to protect consumers of engineering services provided by cross-border practitioners.

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-310. Status of regulations promulgated pursuant to Chapter 21.

Except where inappropriate, regulations promulgated pursuant to Chapter 21, Title 40 of the 1976 Code are considered to be promulgated pursuant to Chapter 22.

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.



SECTION 40-22-320. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable as provided in Section 40-1-220.

HISTORY: 2000 Act No. 311, Section 1; 2007 Act No. 58, Section 1.






CHAPTER 23 - ENVIRONMENTAL CERTIFICATION BOARD

SECTION 40-23-5. Application of chapter; conflict of laws.

Unless otherwise provided in this chapter, Article 1 of Chapter 1, Title 40, applies to the Environmental Certification Board and its licensees regulated by the Department of Labor, Licensing and Regulation. If there is a conflict between this chapter and Chapter 1 of Title 40, the provisions of this chapter control.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-10. Environmental Certification Board; creation; membership; terms.

(A) There is created the South Carolina Environmental Certification Board composed of nine members appointed by the Governor. Of the nine members, one must be a licensed public water treatment operator and one must be a licensed public water distribution system operator; two must be licensed wastewater operators, one of whom must be certified in the physical chemical specialty; one must be a licensed well driller; one must be a member of the public at large; one must be a representative from the Land, Water, and Conservation Division of the Department of Natural Resources; one must be a member of the Department of Health and Environmental Control, designated by the Commissioner of the Department of Health and Environmental Control; and one must be a representative from a technical education or other higher education institution actively involved in operator training.

(B) The Water Environment Association of South Carolina may recommend two licensed public wastewater treatment operators, one of whom must be certified in biological specialty and one of whom must be certified in the physical chemical specialty; the South Carolina Section of the American Water Works Association may recommend one licensed public water treatment operator; the South Carolina Ground Water Association may recommend a licensed well driller; and the South Carolina Rural Water Association may recommend one licensed public water distribution system operator. Any individual, group, or association may nominate qualified individuals to the Governor for his consideration.

(C) Members shall serve terms of four years and until their successors are appointed and qualify. The Governor may reject any of the nominees that the Governor finds unacceptable. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-20. Definitions.

When used in this chapter:

(1) "Abate" or "abatement" refers to actions taken to ameliorate or correct conditions requiring remediation as defined in this section.

(2) "Accessible supervision" means the supervisor is on- site or immediately available to supervised persons via telephone, radio, or other electronic means.

(3) "Board" means the South Carolina Environmental Certification Board.

(4) "Bored" means a large diameter well, commonly greater than or equal to twenty-four inches in diameter, which is typically installed at a very shallow depth and constructed of rock, concrete, or ceramic material.

(5) "Certificate of Registration", " Certificate", or "License" means a serially numbered document issued by the board, containing the name of the person registered, certified, or licensed and the date of registration, certification, or licensing and certifying that the person named is authorized to practice a profession regulated by the board as specified on said document.

(6) "Coastal well" means an opening into the ground, which qualifies as a "well" of Type II, III, IV, or V construction as defined in this section, that is made by boring, drilling, jetting, driving, direct push technology, or any other method into unconsolidated materials, and that does not qualify as an environmental well.

(7) "Director" means the Director of Labor, Licensing and Regulation.

(8) "Direct push technology" means the creation of a man- made opening in the earth through the use of mechanical means wherein a tool is forced or hammered into the earth. Direct push technology includes but is not limited to cone penetrometers.

(9) "Environmental well" means an opening into the ground which qualifies as a "well" of Type I, II, III, IV, or V construction as defined in this section, that is made by boring, drilling, jetting, driving, direct push technology, or any other method for obtaining a sample of underground waters or soils for environmental or geological investigation or research or for environmental remediation, where the depth of the opening is reasonably likely to penetrate the water table.

(10) "Environmental systems operator" is a generic term for any occupation licensed by the board.

(11) "Human consumption" means water used for drinking, bathing, cooking, dishwashing, maintaining oral hygiene, or other similar uses.

(12) "Licensed activity" means any operation, function, or action of any kind in which one may not engage, or offer to engage, without a license issued pursuant to this chapter.

(13) "Licensee" means a person currently or previously authorized to practice a licensed activity pursuant to this chapter and includes a person holding a license, permit, certification, or registration granted pursuant to this chapter.

(14) "Operator" when used in reference to public water or wastewater treatment means a person employed in a public water treatment facility or public wastewater treatment plant whose duties include alteration of the physical, chemical, or bacteriological characteristics of water or wastewater. When used in reference to public water distribution, "operator" means a person employed in a public water distribution system whose duties include making process control and system integrity decisions about water quality or quantity that affect public health.

(15) "Person" means an individual, partnership, copartnership, cooperative, firm, company, public or private corporation, political subdivision, government agency, trust, estate, joint structure company, or any other legal entity or its legal representative, agent, or assigns.

(16) Reserved.

(17) Reserved.

(18) "Public wastewater treatment plant" means that portion of any system that treats domestic or industrial waste and that alters physical, chemical, or bacteriological characteristics before placing the waste into any receiving waters.

(19) "Public water distribution system" means that portion of a public water system that is utilized for the delivery of water for human consumption, whether bottled, piped, or delivered through some other constructed conveyance, up to the point of consumer or owner connection.

(20) "Public water system" means:

(a) any publicly or privately owned waterworks system which provides water, whether bottled, piped, or delivered through some other constructed conveyance, for human consumption, including the source of supply whether the source of supply is of surface or subsurface origin;

(b) all structures and appurtenances used for the collection, treatment, storage, or distribution of water delivered to point of meter of consumer or owner connection;

(c) any part or portion of the system, including any water treatment facility, which in any way alters the physical, chemical, radiological, or bacteriological characteristics of the water; however, a public water system does not include a water system serving a single private residence or dwelling. A separately owned system with its source of supply from another waterworks system must be a separate public water system. A connection to a system that delivers water by a constructed conveyance other than a pipe must not be considered a connection if:

(i) the water is used exclusively for purposes other than residential uses consisting of drinking, bathing, and cooking or similar uses;

(ii) the Department of Health and Environmental Control determines that alternative water sources to achieve the equivalent level of public health protection provided by the applicable State Primary Drinking Water Regulations is provided for residential or similar uses for drinking or cooking; or

(iii) the Department of Health and Environmental Control determines the water provided for residential or similar uses for drinking, cooking, and bathing is centrally treated or treated at the point of entry by the provider, a pass-through entity, or the user to achieve the equivalent level or protection provided by the applicable State Primary Drinking Water Regulations.

(21) "Public water system treatment facility" means that portion of a public water system that alters the physical, chemical, or bacteriological characteristics of water furnished to the public for human consumption, whether the source of supply is of surface or subterranean origin.

(22) "Remediation" means the correction, repair, restoration, or any other action taken in order to bring any condition or circumstance into compliance with a statute, standard, or regulation.

(23) "Rock well" means an opening into the ground, which qualifies as a "well" of Type I construction as defined in this section, that is made by boring, drilling, jetting, driving, direct push technology, or any other method into consolidated materials, and that does not qualify as an environmental well.

(24) "Safe Drinking Water Act" means Article 1, Chapter 55, Title 44.

(25) "Soil sampling" means the extraction of soils from beneath the surface of the earth by mechanical means for the purpose of environmental or geological investigation or research or for environmental remediation, where the depth of the opening is reasonably likely to penetrate the water table.

(26) "Well" means a manmade horizontal, vertical, or angled opening in the ground made by digging, boring, drilling, jetting, driving, direct push technology, or any other method through which water is injected or withdrawn from beneath the surface of the earth for the purpose of human consumption, irrigation, industrial or commercial processes, or construction of closed loop systems. The duration of, existence of, or use of any well is of no consequence for purposes of this definition. For purposes of this chapter, wells are categorized by the following types of construction:

(a) Construction Type I: open hole wells into bedrock aquifers;

(b) Construction Type II: screened, natural filter wells into unconsolidated aquifers;

(c) Construction Type III: screened, artificial filter wells into unconsolidated aquifers including, but not limited to, gravel pack filters;

(d) Construction Type IV: open hole wells into limestone aquifers;

(e) Construction Type V: bored wells;

(f) Construction Type VI: environmental wells of any other construction method.

(27) "Well drilling category" means the taxonomy of well drilling licenses according to the type of well a licensee is authorized to construct including, but not limited to, environmental wells, coastal wells, rock wells, and bored wells.

(28) "Exploration boring" means a borehole for the purpose of subsurface, mineral investigation, exploration, and mineral sampling that can be converted later to measure groundwater levels.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-30. Environmental systems operator licensure requirement.

It is unlawful for a person to practice as an environmental systems operator in this State without prior authorization through licensure in accordance with this chapter.

HISTORY: 2002 Act No. 185, Sections 1.



SECTION 40-23-40. Purpose of board.

The purpose of the Environmental Certification Board is to protect the general public through the regulation of persons engaged in occupations appointed by the legislature for regulation by the board. These occupations are referred to in this chapter, collectively, as "environmental systems operators".

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-60. Conducting election of officers and board meetings; rules and regulations promulgation.

The board shall conduct election of officers and board meetings as provided by Section 40-1-60. The board may adopt rules governing its proceedings and internal operations and may promulgate regulations and adopt standards as necessary to carry out the provisions of this chapter.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-70. Powers and duties.

In addition to the powers and duties provided in this chapter, the board has those powers and duties set forth in Section 40-1-10, et seq.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-80. Conduct of investigations.

Investigations pursuant to this chapter must be conducted as provided in Section 40-1-80.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-90. Investigation by board of initial complaints; authorizing department to issue formal complaint for disciplinary action.

Presentation of results of an investigation and proceedings pursuant to this chapter must be conducted as provided in Section 40-1-90. The board may receive complaints by any person against a licensee and may require the complaints to be submitted in writing, specifying the exact charge or charges and to be signed by the initial complainant. Upon receipt of an initial complaint, the board administrator, where appropriate, may refer the complaint to an investigator of the department, who shall investigate the allegations in the complaint. The results of any investigation must be reported to the board. If from these results it appears a violation has occurred or a licensee has become unfit to practice, the board may authorize the department to issue a formal complaint for disciplinary action as authorized by Section 40-1-120 or 40-23-120.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-95. Department referral of violations to board; administrative citations; cease and desist orders; protest hearings; appeals; disciplinary hearings; enforcement of contracts.

(A) The department may refer reports of violations of this chapter and Article 1, Chapter 1 or of any associated regulations, except for unlicensed practice violations, directly to the board pursuant to Section 40-23-90. In the alternative, the department may issue administrative citations and cease and desist orders, in person or by certified mail, and may assess administrative penalties against any person for a violation of this chapter.

(B)(1) The department may issue separate citations and assess separate administrative penalties for each violation. However, no more than two thousand dollars in administrative penalties may be assessed against a person a day pursuant to a single citation.

(2) Administrative citations may include an order to abate any existing violations, where possible and appropriate, by a date certain. Abatement, timely or otherwise, does not absolve the accused of professional misconduct or of other violation of law or terminate the board's jurisdiction to prosecute the accused on these grounds. However, the board or hearing officer may take timely abatement into consideration in determining an appropriate sanction, including reduction or elimination of a minimum sanction otherwise required by law.

(3) If within fifteen calendar days of a person's receipt of an administrative citation issued by the department, the person files a written protest of the citation with the board administrator, a protest hearing must be scheduled before the board or before a hearing officer appointed by the board. Timely filing of the protest stays imposition of the sanctions assessed by the citation until final order of the board. If no protest is timely filed, the citation is deemed a final order of the board and the administrative penalties must be paid within thirty days of receipt of the citation.

(4) If a citation is timely protested, the protesting party must be given no less than thirty days' notice of the place and date of the protest hearing. The hearing must be conducted in accordance with the Administrative Procedures Act hearing procedures under this title. Service of the notice of hearing shall be accomplished in the same manner as specified for pleadings by Section 40-23-90. Failure to appear may be deemed a default and an admission to the violations specified in the citation.

(5) After notice and hearing, the board or hearing examiner shall issue an order which may affirm, dismiss, or modify the citation. A party aggrieved by a final order from a protest hearing conducted by a hearing officer may appeal to the full board within fifteen calendar days of the party's receipt of a written order by a hearing. The notice of appeal must be in writing and served upon the administrator of the board. Appeals from the decision of the board are to an administrative law judge in accordance with Title 1, Chapter 23, Article 5.

(6) Nothing in this section is to be construed as limiting in any way the authority of the board or the department to seek other applicable remedies which are provided by this chapter or by any other provision of law including, but not limited to, civil penalties, injunctive relief, and criminal sanctions.

(C) A licensee who within any three-year period, or as otherwise provided by regulation, has accumulated at least three final, affirmed citations pursuant to this chapter and who is accused of any subsequent violations of this chapter or regulations promulgated under this chapter, upon receipt of a formal complaint and notice of hearing, shall appear before the board for a disciplinary hearing. The licensee is subject to all applicable sanctions that may be imposed under these proceedings. Further, in any circumstance where a citation is issuable pursuant to this chapter, except for prosecution for unlicensed practice, the department may elect to recommend the matter for disciplinary proceedings by formal complaint pursuant to Section 40-23-90.

(D) A person who, without a valid license as required by this chapter, engages in any activity requiring licensure by this chapter may not bring any action or raise a counter-claim, either at law or in equity, to enforce the provisions of any contract arising from, or in any way associated with, the performance of or commitment to perform, such activity. A sworn affidavit from department staff attesting to a person's unlicensed status is admissible without further foundation as a defense in a proceeding to enforce provisions of a contract associated with activities requiring a license by this chapter.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-100. Board authorized to seek remedies for violations; immunity; bonds.

In addition to all other remedies and immunities provided for in this chapter, the board and its members have the authority to seek remedies for violations of this chapter and regulations promulgated under this chapter, and have the associated immunities for its actions, as provided by Section 40-1-100. No bond may be required of the board by a judge as a condition to the issuance of an injunction or order contemplated by the provisions of this section.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-105. Recovery of payment for regulated services by unlicensed provider; limitations.

(A) If a person has made payment for services subject to regulation by this chapter, the person has a cause of action in magistrate's court or the court of common pleas, as appropriate, for recovery of the payment, plus reasonable costs and attorney's fees, if the person providing or offering to provide the services:

(1) at any point in the transaction, did not possess a valid license, registration, or certificate as required by this chapter; or

(2) failed to timely file a report, record, application, or other document required by law with respect to the construction or abandonment of wells.

(B) This section is to be construed in favor of recovery for the plaintiff.

(C) An action or claim to enforce the provisions of this section must be filed within three years of the date of completion of the services subject to regulation under this chapter.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-110. Disciplinary action; grounds.

(A) In addition to the grounds for disciplinary action provided in Section 40-1-110, the board may revoke, suspend, or otherwise restrict a licensee's right to practice or reprimand or otherwise discipline a licensee if, upon a satisfactory showing to the board, the licensee:

(1) has used a false, fraudulent, or forged statement or document or practiced a fraudulent, deceitful, or dishonest act in connection with any of the licensing, registration, or certificate requirements of the board;

(2) has practiced while under the influence of alcohol or drugs to such a degree as to affect adversely the licensee's ability to practice;

(3) uses alcohol or drugs to such a degree as to affect adversely the licensee's ability to practice;

(4) has knowingly performed an act which in any way assists a person to practice illegally;

(5) has sustained physical or mental impairment or disability which renders further practice by the licensee dangerous to the public;

(6) has violated the principles of ethics as adopted by the board in regulation;

(7) is guilty of obtaining fees or assisting in obtaining fees under deceptive, false, or fraudulent circumstances;

(8) is guilty of the use of intentionally false or fraudulent statements in a document connected with his work;

(9) is guilty of misrepresentation or the omission of a material fact in a transaction involving the public, the board, or any government entity with authority to regulate actions performed in the course of a licensed activity;

(10) is guilty of making a false or fraudulent representation or of engaging in a deceitful practice in offering, selling, or providing a product or service;

(11) is guilty of engaging in dishonorable, unethical, or unprofessional conduct that is likely to deceive, defraud, or harm the public;

(12) has been found by the board to lack the professional or ethical competence to practice a licensed activity;

(13) has engaged in substandard work or is guilty of gross negligence in the course of a licensed activity;

(14) has engaged in a pattern of failure to perform pursuant to an oral or written contract, in the course of a licensed activity or has failed to timely pay employees or suppliers;

(15) has failed to timely abate or remediate deficient or substandard work after receiving notice of deficient or substandard work from regulating authorities including, but not limited to, the board, the department, or the Department of Health and Environmental Control;

(16) has violated a provision of this chapter or of the State Safe Drinking Water Act or a regulation or standard adopted pursuant to this chapter or the State Safe Drinking Water Act;

(17) has knowingly violated a statute, regulation, or ordinance that in any way controls, regulates, limits, or affects the performance of an action associated with a licensed activity;

(18) failed to obtain a license before doing business in this State;

(19) has been convicted of, or has pled guilty or nolo contendere to, a felony or to any other crime involving fraud, moral turpitude, or drugs or to any criminal violation of any law that controls, regulates, limits, or affects the performance of any action associated with a licensed activity. For purposes of this section, "drugs" includes a substance whose possession, use, or distribution is governed by Section 44-53-110 through Section 44-53-580 or which is listed in the current edition of the Physician's Desk Reference;

(20) has incurred any disciplinary sanction including, but not limited to, a denial, revocation, suspension, or restriction of a license to practice a profession or occupation in any state or jurisdiction if the disciplinary action taken in the state or jurisdiction is based upon grounds that would constitute misconduct under this section or Section 40-1-110 ;

(21) has constructed or supervised the construction of any well in violation of the bonding requirements of this chapter.

(B) In addition to all other remedies and actions incorporated in this chapter, the certificate, registration, or license of a licensee adjudged mentally incompetent by a court of proper jurisdiction is deemed automatically suspended upon the adjudication until he is adjudged by a court of competent jurisdiction or in any manner provided by law as being restored to mental capacity.

(C) The license of a person who is convicted of, or who pleads guilty or nolo contendere to, a crime stated in item (19) of subsection (A) must be immediately suspended pending hearing and final action of the board. A license suspended under this subsection must be reinstated immediately upon the filing of a certificate that the conviction has been reversed. The reinstatement does not terminate a disciplinary action pending against the person.

(D) Acts or omissions by a licensee causing the imposition of a disciplinary sanction including, but not limited to, a denial, revocation, suspension, or restriction of a licensee to practice a profession or occupation in another state or jurisdiction supports the issuance of a formal complaint and the commencement of disciplinary proceedings under this chapter if the disciplinary action taken in another state is based on grounds that would constitute misconduct under this section or Section 40-1-110. Proof of these acts or omissions may be shown by a copy of the transcript of record of the disciplinary proceedings in another state or a copy of the final order, consent order, or similar order stating the basis for the action taken. For purposes of this section, a certified true copy of the documents is admissible evidence without further foundation.

No later than thirty days after a licensee's receipt of a formal complaint alleging that the licensee has been disciplined in another state or jurisdiction, the licensee must file an answer to the complaint with the administrator of the board, and include for the board copies of all transcripts, documents, and orders used, relied upon, or issued by the authority imposing the alleged discipline.

If the licensee fails to produce these items within thirty days of the board's formal complaint the board may suspend the individual's license until such time as the items have been supplied to the board.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-115. Board jurisdiction.

(A) The board has jurisdiction over the actions committed or omitted by current and former licensees during the entire period of licensure.

(B) The board has jurisdiction to act on any matter which arose prior to any licensee's period of licensure by the board where the matter reflects upon the licensee's fitness to practice in this State.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-120. Sanctions and other disciplinary actions.

In addition to any and all sanctions provided for in this chapter, the board has the authority to impose sanctions and take other actions as provided by Section 40-1-120 in all proceedings before the board. Further, the board may take any other appropriate disciplinary action against a licensee including, but not limited to, requiring the licensee to undertake additional professional training, requiring an increase in surety bonding or imposing other security requirements, or imposing any other appropriate discipline or reprimand, including any combination of these sanctions.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-130. Licensure denial.

The board may deny licensure to an applicant as provided by Section 40-1-130.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-140. Licensure denial; prior criminal record.

The board may deny licensure to an applicant based upon the applicant's prior criminal record as provided in Section 40-1-140.

HISTORY: 1962 Code Section 56-1544.13; 1966 (54) 2668; 1968 (55) 2439; 1969 (56) 179; 1972 (57) 2829; 1981 Act No. 157, Section 3; 1982 Act No. 459, Section 4; 1988 Act No. 621, Section 1; 2002 Act No. 185, Section 1.



SECTION 40-23-150. License; voluntary surrender.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license in accordance with Section 40-1-150. A voluntary surrender does not deprive the board of jurisdiction to pursue any pending or future disciplinary proceedings involving the licensee.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-160. Appeal.

A party aggrieved by a final action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-170. Costs.

A person found in violation of this chapter or regulations or standards promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-180. Costs and fines; collection and enforcement.

All costs and fines imposed pursuant to this chapter must be paid in accordance with, and are subject to, the collection and enforcement provisions of Section 40-1-180.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-190. Confidentiality of initial investigations; formal complaints open to public; communications privileged; respondent's due process rights preserved.

(A) Except as otherwise provided by law, all initial complaints, investigations, proceedings, records, and information relating to allegations of misconduct or incapacity are confidential and must not be disclosed to the public. A record published, released, or made public must not disclose the initial complainant's name or identity except by order of the board made with due consideration of the complainant's privacy. While the matter remains confidential, the members and staff of the department and the board must not reveal in any way the nature of the initial complaint except to persons directly involved in the matter and then only to the extent necessary for proper investigation and disposition of the matter.

(B) When a formal complaint is filed regarding an allegation of misconduct, the formal complaint and any answer become open to the public after the filing of the answer or if no answer is filed, thirty days after the service of the charges upon the licensee. Thereafter, except as otherwise provided by this chapter, all subsequent records and proceedings relating to the misconduct allegation are open to the public. If an allegation of incapacity is raised during the misconduct proceedings, all records, information, and proceedings relating to the allegation are confidential.

(C) However, the department or the board may disclose information to another government agency, including law enforcement officials, at any stage of the proceedings in order to protect the public or for the administration of justice.

(D) Each communication, oral or written, made by or on behalf of a complainant or by a person in the course of an investigation or hearing pursuant to this chapter to or by the department, the board, or their agent is privileged. A civil or criminal action or proceeding may not be brought against the person, by or on whose behalf the communication is made, except upon other proof that the communication was made with malice.

(E) Nothing in this chapter may be construed to prohibit the licensee respondent or the respondent's legal counsel from exercising the respondent's constitutional right of due process as provided by law or to prohibit the respondent from normal access to the charges made and evidence filed against the respondent as part of due process as provided by law.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-200. Unauthorized practice; penalty.

A person who practices or offers to practice in this State in violation of this chapter or a regulation promulgated under this chapter or who knowingly submits false information for the purpose of obtaining a license is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than one year or fined not more than one thousand dollars, or both.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-210. Civil penalties and injunctive relief.

In addition to initiating a criminal proceeding for a violation of this chapter, the board may seek civil penalties and injunctive relief in accordance with Section 40-1-210.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-220. Severability.

The severability provisions of Section 40-1-220 apply to any determination that a provision of this chapter, or the application of a provision of this chapter to a person or circumstance, is invalid.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-230. Issuance, renewal, and reinstatement of licenses; notification of address change; current licensees.

(A) The board may issue a license to an applicant if he satisfies all licensure requirements of this chapter. A license confers a personal right and is not transferable, and the issuance of a license is evidence that the person is entitled to all rights and privileges of a licensee while the license remains current and unrestricted. A license is the property of the State and upon suspension or revocation must be returned to the board immediately.

(B) A license issued under this chapter is renewable:

(1) as provided for in Section 40-1-30;

(2) upon the payment of a renewal fee; and

(3) upon the fulfillment of continuing education as determined by the board in regulation.

(C) The department may reinstate the license of a licensee who allows his license to lapse by failing to renew the license as provided in this section if the licensee:

(1) makes payment of a reinstatement fee and the current renewal fee;

(2) files an application for renewal within three hundred sixty-five days of the date on which the license expired; and

(3) demonstrates he complies with the current continuing education requirements of the prior licensing period or that he complies with the current continuing education requirements after the department renews his license, provided he does not engage in licensed activity until he has completed the continuing education requirement.

(D) A licensee shall ensure that the board administrator has the licensee's correct official mailing address of record and that the administrator is expressly and specifically notified in writing and in a timely manner of any change in the licensee's official mailing address.

(E) As of the effective date of this chapter, a person who possesses a current well driller license from the board is eligible to receive a:

(1) Class A well driller license if the licensee:

(a) files an application with the board for grandfather status within ninety days of the effective date of this section;

(b) provides proof that the applicant is in compliance with the bonding requirements of this chapter; and

(c) has conducted or supervised well drilling in the State for five or more years;

(2) Class B well driller license in one or more of the well drilling categories if the licensee:

(a) files an application with the board for grandfather status within ninety days of the effective date of this section;

(b) provides proof that the applicant is in compliance with the bonding requirements of this chapter;

(c) provides proof that he has for at least three years constructed or supervised at least twenty wells in each category for which licensure status is sought; or

(d) provides, in the case of persons who do not meet the minimum requirements for a Class B well driller, proof of construction or supervision of at least twenty-five wells in the category for which licensure status is sought and experience, training, and education suitable for practicing in the requested well drilling category.

HISTORY: 2008 Act No. 223, Section 1.



SECTION 40-23-240. Reciprocity agreements; licensure of person credentialed in another jurisdiction.

(A) The board may enter into a reciprocal agreement with another jurisdiction of the United States that credentials any licensed activities regulated by this chapter if the board finds the jurisdiction has substantially the same or higher licensure criteria as are required by this chapter.

(B) The board may license a person who is currently credentialed in another jurisdiction of the United States for licensed activities regulated by this chapter if the person demonstrates to the satisfaction of the board that he possesses credentials, education, and experience that are the substantial equivalent of the requirements of this chapter for the licensed activity in question.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-250. License as prerequisite to practice or offer to practice.

No person may practice or offer to practice any licensed activity regulated by this chapter or use any advertisement, business card, or letterhead or make any other verbal or written communication asserting or suggesting that the person is available to engage in any licensed activity or acquiesce in such a representation unless that person has fully complied with this chapter and holds a current license issued by the board authorizing the person to perform the licensed activity.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-260. Continuing education; code of ethics.

The board may establish continuing education requirements and a code of ethics in regulations. The absence of an adopted code of ethics does not prevent the board from finding a licensee is guilty of unethical or unprofessional conduct.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-270. Exceptions from application of chapter.

This chapter does not apply to:

(1) salaried employees performing duties for which they were trained and hired solely within a federal or state governmental agency;

(2) persons constructing, opening, or closing wells on their own property;

(3) persons constructing, opening, or closing exploration borings;

(4) persons licensed as contractors pursuant to Chapter 11 who drill a borehole for measuring groundwater levels, blasting, or short term dewatering for construction purposes.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-280. Requirements, proof, and initiation of claim on bond.

(A) If an applicant is required to provide proof of a bond in order to receive a license pursuant to this chapter, the bond must:

(1) be payable for losses because of defective construction or performance by the bond principal or the principal's agents operating in the course and scope of the principal's agency; and

(2) be cancelable only upon thirty days' written notice to the board; and

(3) provide that cancellation does not affect any liability on the bond that accrued before cancellation; and

(4) be subject to claims as authorized by subsection (B); and

(5) be approved by the board as to form, execution, and sufficiency of the surety.

(B) If proof of a bond is required for licensure by this chapter, the requirement may be satisfied by proof that:

(1) the applicant maintains a current bond in his own name that is in compliance with the requirements of subsection (A);

(2) the applicant is a bona fide employee of a corporation that maintains a current bond in the corporate name that is in compliance with the requirements of subsection (A); or

(3) the applicant is a bona fide employee of a licensed well driller who maintains a current bond in the employer licensee's name that is in compliance with the requirements of subsection (A).

(C) After a hearing the board may initiate claims on the bond of any licensee for the cost of remediation or abatement of deficiencies or losses found to be the responsibility of the licensee. Claims are limited to actual damages and may not include attorney's fees or consequential or punitive damages. Claims may also be initiated upon the bond by the Department of Health and Environmental Control for remediation of deficiencies or losses determined, in accordance with that agency's procedures, to be the responsibility of a licensee.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-300. Certification classifications.

(A) A person employed as an operator of a public water treatment facility must hold a water treatment operator license issued by the board in the certification class required by this section. The required certification class must be determined based upon the treatment group of the public water system treatment facility where the operator is employed, as established by the Department of Health and Environmental Control pursuant to Section 44-55-40(K). The certification class required for each treatment group is as follows:

(1) Group I treatment facilities require operators with at least a Class "E' ' certification.

(2) Group II treatment facilities require operators with at least a Class "D" certification.

(3) Group III treatment facilities require operators with at least a Class "C" certification.

(4) Group IV treatment facilities require operators with at least a Class "C" certification.

(5) Group V treatment facilities require operators with at least a Class "B' ' certification.

(6) Group VI treatment facilities require operators with at least a Class "A" certification.

(B)(1) To be licensed by the board as a Trainee Water Treatment Operator, an applicant must:

(a) be at least eighteen years of age;

(b) have completed high school or the equivalent; and

(c) submit an application on forms approved by the board and the prescribed fee.

(2) To be licensed by the board as a Class "E" Water Treatment Operator, an applicant must:

(a) hold a valid Trainee Operator license;

(b) pass an examination approved by the board;

(c) have completed at least six months of actual operating experience as an operator of a public water treatment facility; and

(d) submit an application on forms approved by the board and the prescribed fee.

(3) To be licensed by the board as a Class "D" Water Treatment Operator, an applicant must:

(a) hold a valid Class "E" operator certification;

(b) pass an examination approved by the board;

(c) have completed at least one year of actual operating experience as an operator of a public water treatment facility or the equivalent; and

(d) submit an application on forms approved by the board and the prescribed fee.

(4) To be licensed by the board as a Class "C" Water Treatment Operator, an applicant must:

(a) hold a valid Class "D" operator certification;

(b) pass an examination approved by the board;

(c) have completed at least two years of actual operating experience as an operator of a public water treatment facility or the equivalent; and

(d) submit an application on forms approved by the board and the prescribed fee.

(5) To be licensed by the board as a Class "B" Water Treatment Operator, an applicant must:

(a) hold a valid Class "C" operator certification;

(b) pass an examination approved by the board;

(c) have completed at least three years of actual operating experience as an operator of a public water treatment facility or the equivalent; and

(d) submit an application on forms approved by the board and the prescribed fee.

(6) To be licensed by the board as a Class "A" Water Treatment Operator, an applicant must:

(a) hold a valid Class "B" operator certification;

(b) pass an examination approved by the board;

(c) have completed at least four years of actual operating experience as an operator of a public water treatment facility or the equivalent; and

(d) submit an application on forms approved by the board and the prescribed fee.

(7) To be licensed as a Bottled Water Class Operator, an applicant must:

(a) pass an examination approved by the board;

(b) have completed high school or the equivalent; and

(c) submit an application on forms approved by the board and the prescribed fee.

HISTORY: 2002 Act No. 302, Section 1.



SECTION 40-23-305. Wastewater treatment operator licenses.

A person employed as an operator of a public wastewater treatment plant must hold a wastewater treatment operator license issued by the board in the certification class required by this section and the regulations of the board. The required certification class must be determined by the treatment group of the public wastewater treatment plant where the operator is employed, as established by the Department of Health and Environmental Control pursuant to Section 48-1-110. The board shall establish in regulations the certification class required for each treatment group of public wastewater treatment plants defined in Section 40-23-20.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-310. Water distribution system operator licenses.

(A) A person employed as an operator of a public water distribution system facility must hold a water distribution system operator license issued by the board in the certification class as required by this section. The required certification class must be determined based upon the distribution group of the public water distribution system facility where the operator is employed, as established by the Department of Health and Environmental Control pursuant to Section 44-55-40(L). The certification class required for each distribution group is as follows:

(1) Group I distribution facilities do not require a certified operator.

(2) Group II distribution facilities require operators with at least a Class "D" certification.

(3) Group III distribution facilities require operators with at least a Class "C" certification.

(4) Group IV distribution facilities require operators with at least a Class "B" certification.

(5) Group V distribution facilities require operators with at least a Class "A" certification.

(B)(1) To be licensed by the board as a Trainee Water Distribution System Operator, an applicant must:

(a) be at least eighteen years of age;

(b) have completed high school or the equivalent; and

(c) submit an application on forms approved by the board and the prescribed fee.

(2) To be licensed by the board as a Class "D" Water Distribution System Operator, an applicant must:

(a) hold a valid Trainee Operator license;

(b) pass an examination approved by the board;

(c) have completed at least one year of actual operating experience as an operator of a public water distribution system facility; and

(d) submit an application on forms approved by the board and the prescribed fee.

(3) To be licensed by the board as a Class "C" Water Distribution System Operator, an applicant must:

(a) hold a valid Class "D" operator certification;

(b) pass an examination approved by the board;

(c) have completed at least two years of actual operating experience as an operator of a public water distribution system facility or the equivalent; and

(d) submit an application on forms approved by the board and the prescribed fee.

(4) To be licensed by the board as a Class "B" Water Distribution System Operator, an applicant must:

(a) hold a valid Class "C" operator certification;

(b) pass an examination approved by the board;

(c) have completed at least three years of actual operating experience as an operator of a public water distribution system facility or the equivalent; and

(d) submit an application on forms approved by the board and the prescribed fee.

(5) To be licensed by the board as a Class "A" Water Distribution System Operator, an applicant must:

(a) hold a valid Class "B" operator certification;

(b) pass an examination approved by the board;

(c) have completed at least four years of actual operating experience as an operator of a public water distribution system facility or the equivalent; and

(d) submit an application on forms approved by the board and the prescribed fee.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-320. Well drilling licenses; categories; classes.

(A) Well drilling licenses must be issued in one of three well drilling categories--environmental wells, coastal wells, and rock wells--and in one of four classes--Class "D", Class "C", Class "B", and Class "A". However, a Class "A" licensee is authorized to practice in all three well drilling categories. No person may engage, or offer to engage, in the drilling of wells for which he does not possess a license of the proper well drilling category and class.

(B) To be licensed as a Class "D" environmental, coastal, or rock well driller, an applicant must:

(1) be at least eighteen years of age;

(2) pass a written examination approved by the board; and

(3) submit an application on forms approved by the board, and pay the prescribed fee.

(C) To be licensed as a Class "C" environmental, coastal, or rock well driller, an applicant must:

(1) pass a written examination approved by the board;

(2) submit an application on forms approved by the board, and pay the prescribed fee;

(3) complete at least one year of experience as an apprentice well driller, primarily spent in installing wells of the well drilling category for which Class "C" status is sought;

(4) possess the necessary drilling equipment or present to the board sufficient evidence to show the applicant has access to the use of this equipment at any time the applicant needs it; and

(5) furnish proof of a surety bond in accordance with Section 40-23-280 in an amount of at least twenty-five thousand dollars or in an amount as specified by the board in regulation. The board, by regulation, may establish bonding requirements in amounts greater or less than twenty-five thousand dollars if the board finds these amounts are in the public interest.

(D) To be licensed as a Class "B" environmental, coastal, or rock well driller, an applicant must:

(1) pass a written examination approved by the board;

(2) submit an application on forms approved by the board, and pay the prescribed fee;

(3) complete at least one year of experience as a Class "C" employee of a Class "B" or Class "A" well driller, primarily spent in installing wells of the well drilling category for which Class "B" status is sought;

(4) possess the necessary drilling equipment or present to the board sufficient evidence to show the applicant has access to the use of this equipment at any time the applicant needs it; and

(5) furnish proof of a surety bond in accordance with Section 40-23-280 in an amount of a least twenty-five thousand dollars or in an amount as specified by the board in regulation. The board, by regulation, may establish bonding requirements in amounts greater or less than twenty-five thousand dollars if the board finds these amounts are in the public interest.

(E) To be licensed as a Class "A" well driller, an applicant must:

(1) pass a written examination approved by the board;

(2) submit an application on forms approved by the board, and pay the prescribed fee;

(3) complete at least two years in practice as a Class "C" or Class "B" well driller in each of the three well drilling categories;

(4) possess the necessary drilling equipment or present to the board sufficient evidence to show the applicant has access to the use of this equipment at any time the applicant needs it; and

(5) furnish proof of a surety bond in accordance with Section 40-23-280 in an amount of at least twenty-five thousand dollars or in an amount as specified by the board in regulation. The board, by regulation, may establish bonding requirements in amounts greater or less than twenty-five thousand dollars if the board finds these amounts are in the public interest.

HISTORY: 2002 Act No. 185, Section 1.



SECTION 40-23-340. Well driller practice categories; restrictions.

(A)(1) A well driller authorized to practice as an environmental well driller may engage in the drilling of environmental wells of construction Types I through VI, inclusive, as these wells are defined by Section 40-23-20. However, these wells must be constructed in accordance with all applicable well construction requirements of the State Safe Drinking Water Act and associated regulations and any other applicable requirements of law.

(2) A well driller authorized to practice as a coastal well driller may engage in the drilling of wells, other than environmental wells, of construction Types II, III, IV, and V as these wells are defined by Section 40-23-20. However, these wells must be constructed in accordance with all applicable well construction requirements of the State Safe Drinking Water Act and associated regulations and any other applicable requirements of law.

(3) A well driller authorized to practice as a rock well driller may engage in the drilling of wells, other than environmental wells, of construction Type I as these wells are defined by Section 40-23-20. However, these wells must be constructed in accordance with all applicable well construction requirements of the State Safe Drinking Water Act and associated regulations and any other applicable requirements of law.

(4) A well driller authorized to practice as a bored well driller may engage in the drilling of wells, other than environmental wells, of construction Type V as these wells are defined by Section 40-23-20. However, these wells must be constructed in accordance with all applicable well construction requirements of the State Safe Drinking Water Act and associated regulations and any other applicable requirements of law.

(B)(1) A Class "D" well driller may not engage in the construction of wells that are not within the well drilling category for which the apprentice is licensed. Further, an apprentice may practice only as a bona fide employee of a Class "A" or Class "B" driller, and under accessible supervision of a Class "A", Class "B", or Class "C" driller who is licensed to practice in the same well drilling category of the Class "D" driller.

(2) A Class "C" well driller may not engage in the construction of or supervise the construction of wells that are not within the well drilling category for which the Class "C" driller is licensed. Further, a Class "C" driller may practice only as a bona fide employee and under the general supervision of a Class "A" or Class "B" driller who is licensed to practice in the same well drilling category of the Class "C" driller.

(3) A Class "B" well driller may not engage in the construction of or supervise the construction of wells that are not within the well drilling category for which the Class "B" well driller is licensed. A Class "B" driller is not required to practice as an employee of any other licensee, if the Class "B" driller is bonded in accordance with this chapter.

(4) A Class "A" well driller may engage in the construction of wells in all well drilling classes. A Class "A" driller is not required to practice as an employee of any other licensee if the Class "A" driller is bonded in accordance with this chapter.

HISTORY: 2002 Act No. 185, Section 1.






CHAPTER 25 - PRACTICE OF SPECIALIZING IN HEARING AIDS ACT

SECTION 40-25-10. Citation of Act.

This chapter may be cited as the "Practice of Specializing in Hearing Aids Act".

HISTORY: 1962 Code Section 56-745; 1971 (57) 1012; 1992 Act No. 312, Section 1.



SECTION 40-25-20. Definitions.

As used in this chapter, unless the context requires otherwise:

(1) "Department" means the Department of Health and Environmental Control.

(2) "Commission" means the State Commission for Hearing Aid Specialists.

(3) "License" means a license issued by the department under this chapter to hearing aid specialists.

(4) "Temporary permit" means a permit issued while the applicant is in training to become a licensed hearing aid specialist.

(5) "Hearing aid" means an acceptable wearable instrument or device designated or offered to aid or compensate for impaired human hearing and parts, attachments, or accessories, including earmold, but excluding batteries and cords.

(6) "Practice of specializing in hearing aids" means the measurement of human hearing by an audiometer and by other established means solely for fitting, making selections, adaptations, or sale of hearing aids. It also includes the making of impressions for earmolds.

(7) "Sell" or "sale" means the transfer of title or of the right to use by lease, bailment, or other contract, excluding wholesale transactions with distributors or specialists.

(8) "Hearing aid specialist" means an individual licensed under this chapter to engage in the practice of specializing in hearing aids.

(9) "Audiologist" means an individual licensed by the State Board of Examiners in Speech Pathology and Audiology as an audiologist.

(10) "Otolaryngologist" means a licensed physician specializing in ear, nose, and throat.

HISTORY: 1962 Code Section 56-745.1; 1971 (57) 1012; 1992 Act No. 312, Section 1.



SECTION 40-25-30. Powers and duties of Department of Health and Environmental Control.

The powers and duties of the department are to:

(1) authorize disbursements necessary to carry out this chapter;

(2) supervise issuance of licenses "by experience" and administer qualifying examinations to test the knowledge and proficiency of applicants licensed by examination;

(3) register persons who apply to the department and are qualified to engage in the practice of specializing in hearing aids;

(4) purchase and maintain or rent audiometric equipment and other facilities necessary to carry out the examination of applicants;

(5) issue and renew licenses;

(6) suspend or revoke licenses or require that refunds be made;

(7) designate the time and place for examining applicants;

(8) enforce this chapter;

(9) promulgate and publish regulations not inconsistent with the laws of this State and necessary to carry out this chapter, including the establishment of licensing fees;

(10) appoint or employ subordinate employees;

(11) retain funds received for administration of the program;

(12) require the periodic inspection of audiometric testing equipment and carry out the periodic inspection of facilities of persons who engage in the practice of specializing in hearing aids.

(13) appoint members of the commission and other individuals who are not audiologists to conduct and supervise the written and practical examinations;

HISTORY: 1962 Code Section 56-745.15; 1971 (57) 1012; 1992 Act No. 312, Section 1; 1994 Act No. 337, Sections 1, 5.



SECTION 40-25-40. Commission of Hearing Aid Specialists established; membership; terms; per diem and expenses.

(A) A Commission of Hearing Aid Specialists is established to guide, advise, and make recommendations to the department.

(B)(1) Members of the commission must be residents of the State. The commission consists of:

(a) five licensed hearing aid specialists, and each must be a principal dealer of a different manufacturer's hearing aid who are not audiologists;

(b) one otolaryngologist;

(c) one representative of the general public who is a user of a hearing aid, is not associated with a hearing aid specialist or manufacturer, and is not a member of the other groups or professions required to be represented on the commission;

(d) the State Health Officer or his designee.

(2) Each hearing aid specialist on the commission must have no less than five years experience under this chapter.

(C) Members of the commission in subsection (B)(1)(a) through (d) must be appointed by the Governor. Before appointing the member in subsection (B)(1)(d), the Governor shall invite recommendations from the South Carolina Hearing Aid Society, the Commission on Aging, the Department of Consumer Affairs, the Department of Education, the Department of Vocational Rehabilitation, the Board of Commissioners of the School for the Deaf and the Blind, and other agencies or organizations which might have knowledge of qualified citizens to serve on the commission. The term of each member is four years. Before a member's term expires the Governor shall appoint a successor to assume his duties at the expiration of the term. A vacancy must be filled in the manner of the original appointment. The members annually shall designate one member as chairman and another as secretary. No member of the commission who has served two or more full terms may be reappointed until at least one year after the expiration of his most recent full term of office.

(D) Commission members may receive per diem and mileage provided by law for members of state boards, committees, and commissions for each day actually spent in the duties of the commission. No member may receive more than fifteen days per diem in one fiscal year.

HISTORY: 1962 Code Section 56-745.16; 1971 (57) 1012; 1978 Act No. 460, Section 1; 1992 Act No. 312, Section 1; 1994 Act No. 337, Section 2; 2008 Act No. 273, Section 5.



SECTION 40-25-50. Duties of commission.

The commission shall:

(1) advise the department in all matters relating to this chapter;

(2) prepare the examinations required by this chapter for the department;

(3) assist the department in carrying out this chapter;

(4) keep a record of its proceedings and a register of persons licensed under this chapter;

(5) make a report each year to the Governor of all its official acts during the preceding year;

(6) meet not less than once each year at a place, day, and hour determined by the commission and meet at other times and places requested by the department.

HISTORY: 1962 Code Section 56-745.17; 1971 (57) 1012; 1992 Act No. 312, Section 1.



SECTION 40-25-60. License required; display of license; rights of licensees; application of chapter to corporations, partnerships and other organizations.

(A) No person may engage in the practice of specializing in hearing aids or display a sign or in another way advertise or represent himself as a person who engages in the practice of specializing in hearing aids after January 1, 1972, unless he holds an unsuspended, unrevoked license issued by the department under this chapter. The license number must be listed in an advertisement or a representation. The license must be posted conspicuously in his office or place of business. Duplicate licenses must be issued by the department to valid license holders operating more than one office without additional payment. A license under this chapter confers upon the holder the right to perform only those hearing tests necessary to select, fit, and sell hearing aids.

(B) Nothing in this chapter prohibits a corporation, partnership, trust, association, or like organization maintaining an established business address from engaging in the business of selling or offering for sale hearing aids at retail without a license, if it employs only properly licensed natural persons in the direct sale and fitting of the products.

HISTORY: 1962 Code Section 56-745.2; 1971 (57) 1012; 1992 Act No. 312, Section 1.



SECTION 40-25-70. Duties of licensees to purchasers of hearing aids.

(A) A person who engages in the practice of specializing in hearing aids shall deliver to a person supplied with a hearing aid a receipt which contains the licensee's signature and business address, the number of his license, specifications as to the make and model of the hearing aid furnished, and full terms of the sale clearly stated. If an aid which is not new is sold, the receipt and its container must be marked clearly as "used" or "reconditioned", whichever is applicable, with terms of guarantee, if any.

(B) The purchaser must be advised at the outset of his relationship with the hearing aid specialist that an examination or a representation is not an examination, diagnosis, or prescription by a person licensed to practice medicine in this State.

(C) A person engaged in the practice of specializing in hearing aids shall comply with federal regulations, 21 CFR 801, or related amendments to the regulations. He may not sell a hearing aid to a prospective user under eighteen years of age unless he presents to the dealer a written statement signed by a licensed physician stating that the patient's hearing loss has been evaluated medically, and the patient may be considered a candidate for a hearing aid. This evaluation must have taken place within the preceding six months.

HISTORY: 1962 Code Section 56-745.3; 1971 (57) 1012; 1992 Act No. 312, Section 1.



SECTION 40-25-80. Persons to whom chapter inapplicable; selling and fitting of hearing aids incorporated in eyeglasses.

(A) This chapter does not:

(1) prevent a person from engaging in the practice of measuring human hearing for the purpose of selection of hearing aids if the person or organization employing him does not sell hearing aids or their accessories except for earmolds used only for audiologic evaluation;

(2) apply to a physician or audiologist licensed to practice in South Carolina;

(3) apply to an audiologist or another person while he is engaged in the practice of recommending hearing aids if his practice is part of the academic curriculum of an accredited institution of higher education or part of a program conducted by a public, charitable institution or nonprofit organization which primarily is supported by voluntary contributions, if this organization does not sell hearing aids or accessories.

(B) On the selling and fitting of hearing aids located in the temples of glasses, licensees may not make facial measurements or adapt, fit, or adjust lenses or frames under this chapter, except for the replacement of temples by those incorporating hearing aid components, unless legally qualified to do so under other South Carolina statutes.

HISTORY: 1962 Code Section 56-745.4; 1971 (57) 1012; 1992 Act No. 312, Section 1; 1994 Act No. 337, Section 3.



SECTION 40-25-90. Applicants for whom examinations are not required.

For six months after January 1, 1972, an applicant for a license must be issued one without examination if the applicant:

(1) principally has been engaged as a hearing aid specialist for at least two years within a period of five years immediately before January 1, 1972;

(2) is a resident of South Carolina and is of good moral character;

(3) is twenty-one years of age or older;

(4) is free of contagious or infectious disease.

HISTORY: 1962 Code Section 56-745.5; 1971 (57) 1012; 1992 Act No. 312, Section 1.



SECTION 40-25-100. Issuance of licenses; fees; issuance of certificates to persons licensed in other states.

(A) The department shall register each applicant without discrimination or examination who satisfactorily passes the experience requirement in Section 40-25-90 or passes an examination in Section 40-25-110 and upon the applicant's payment of a fee set by the department through regulation shall issue to the applicant a license signed by the department. The license is effective for one year and expires one year after it is issued.

(B) When the commission determines that another state or jurisdiction has requirements equivalent to or higher than those in effect pursuant to this chapter and that the state or jurisdiction has a program equivalent to or stricter than the program for determining whether applicants pursuant to this chapter are qualified to dispense and fit hearing aids, the department may issue certificates of endorsement to applicants who hold current unsuspended and unrevoked certificates or licenses to fit and sell hearing aids in the other state or jurisdiction if the applicant is twenty-one years of age. Applicants for certificate of endorsement are not required to submit to or undergo a qualifying examination, other than the payment of fees pursuant to this chapter. The holder of a certificate of endorsement must be registered in the same manner as licensees. The fee for issuance of a license based upon an initial certificate of endorsement is the same as the fee for an initial license. Fees, grounds for renewal, and procedures for the suspension and revocation of certificates of endorsement and licenses are the same.

HISTORY: 1962 Code Section 56-745.6; 1971 (57) 1012; 1972 (57) 2333; 1992 Act No. 312, Section 1.



SECTION 40-25-110. Qualifications of applicants for examinations; conduct of examinations.

(A) An applicant may obtain a license by successfully passing a qualifying examination if he:

(1) is at least twenty-one years of age;

(2) has an education equivalent to a four-year course in an accredited high school.

(B) [Reserved]

(C) An applicant for license by examination shall appear at a time, place, and before persons the department may designate to be examined by means of written and practical tests in order to demonstrate that he is qualified to engage in the practice of specializing in hearing aids. The examination administered as directed by the department constituting standards for licensing must not be conducted so that college training is required to pass the examination. Nothing in this examination may imply that the applicant possess the degree of medical competence normally expected of physicians. If an applicant fails the practical portion of the examination, he may appeal to the commission.

(D) The department shall give examinations at least once a year.

HISTORY: 1962 Code Section 56-745.7; 1971 (57) 1012; 1992 Act No. 312, Section 1; 1994 Act No. 337, Section 4.



SECTION 40-25-120. Temporary permits.

(A) A person who fulfills the requirements regarding age and education in Section 40-25-110 may obtain a temporary permit upon application to the department. Previous experience or a waiting period is not required to obtain a temporary permit.

(B) Upon receiving an application under this section accompanied by a fee set by the department through regulation, the department shall issue a temporary permit which entitles the applicant to engage in the fitting and sale of hearing aids for one year. A person holding a valid hearing aid specialist license shall supervise and train the applicant, maintain adequate personal contact, and make quarterly reports to the department about the performance of the person holding the temporary permit.

(C) If a person who holds a temporary permit under this section has not passed successfully the licensing examination within one year from the date of issuance, the temporary permit, may be renewed or the applicant may be permitted to reapply at a later date.

HISTORY: 1962 Code Section 56-745.8; 1971 (57) 1012; 1992 Act No. 312, Section 1.



SECTION 40-25-130. Content of examination.

The qualifying examination in Section 40-25-110 must be designated to demonstrate the applicant's adequate technical qualifications by:

(1) tests of knowledge in the following areas as they pertain to the practice of specializing in hearing aids:

(a) basic physics of sound;

(b) anatomy and physiology of the ear;

(c) function of hearing aids;

(2) practical tests of proficiency in the following techniques as they pertain to the fitting of hearing aids:

(a) pure tone audiometry, including air conduction testing and bone conduction testing;

(b) live voice or recorded voice speech audiometry, including speech reception threshold testing and speech discrimination testing;

(c) masking when indicated;

(d) recording and evaluation of audiograms and speech audiometry to determine proper selection and adaptation of a hearing aid;

(e) taking earmold impressions.

HISTORY: 1962 Code Section 56-745.9; 1971 (57) 1012; 1992 Act No. 312, Section 1.



SECTION 40-25-140. Business addresses of licensees; notices mailed by department.

(A) A person who holds a license shall notify the department in writing of the regular address of the place where he engages or intends to engage in the practice of specializing in hearing aids.

(B) The department shall keep a record of the place of business of licensees.

(C) Notice required to be given by the department to a person who holds a license must be mailed to him by certified mail at the address of the last place of business of which he has notified the department.

HISTORY: 1962 Code Section 56-745.10; 1971 (57) 1012; 1992 Act No. 312, Section 1.



SECTION 40-25-150. Renewal of licenses; display at place of business; continuing education requirements; approval of continuation education training programs.

(A) A person who engages in the practice of specializing in hearing aids before the license expiration date shall pay to the department a fee set by the department through regulation for issuance or a renewal of his license. The license must be posted conspicuously in his office or place of business. Where more than one office is operated by the licensee, duplicate licenses must be issued by the department for posting in each location. A thirty-day grace period is allowed after the license expiration date during which licenses may be renewed on payment of a fee set by the department through regulation. After expiration of the grace period, the department may renew the certificates upon payment of a fee set by the department through regulation. No person who applies for renewal whose license has expired is required to submit to examination as a condition to renewal, if the renewal application is made within two years from the date of the expiration.

(B) A licensee or temporary permit holder shall maintain a progressing level of professional competence by participation during the previous year of licensing in educational programs designed to keep the licensee informed of changes, current practices, and developments pertaining to the fitting of hearing aids and rehabilitation as appropriate to hearing aid use.

(C) The licensee annually shall submit to the commission proof of having participated in a minimum of eight hours of continuing education during the previous year of licensing. The requirement may be fulfilled by attending and participating in training activities approved by the commission and those accredited by the International Hearing Society, unless disapproved by the commission.

(D) A person or organization desiring to conduct continuing education training programs shall submit the programs to the commission for approval before presentation. The commission shall develop procedures for submitting these requests and for approving or disapproving them.

(E) Failure to complete the minimum educational requirements results in a license suspension until the requirements are met. The commission, upon sufficient cause shown by the licensee, may allow the licensee to make up the necessary hours during the next year of licensing. The make-up allowance does not waive the full annual requirements for continued education.

HISTORY: 1962 Code Section 56-745.11; 1971 (57) 1012; 1982 Act No. 448, Section 1; 1986 Act No. 441; 1992 Act No. 312, Section 1.



SECTION 40-25-160. Complaints against licensees; hearing; suspension or revocation of license; grounds; refunds.

(A) A person wishing to make a complaint against a licensee under this chapter shall file a written complaint with the department within one year from the date of the action upon which the complaint is based. If the department determines the charges made in the complaint are sufficient to warrant a hearing to determine whether the license issued under this chapter must be suspended or revoked, it shall make an order fixing a time and place for hearing and require the licensee complained against to appear and defend against the complaint. The order and copy of the complaint must be served upon the licensee at least thirty days before the date set for hearing, personally or by registered mail sent to the licensee's last known address. Continuances or adjournment of hearing date must be made if for good cause. At the hearing the licensee complained against may be represented by counsel. The licensee complained against and the department may compel the attendance of witnesses by subpoenas issued by the department under its seal.

(B) A person registered under this chapter may have his license revoked or suspended for a fixed period or be required to make a refund by the department for:

(1) conviction of a felony or misdemeanor involving moral turpitude. The record of conviction or a certified copy, certified by the clerk of court or by the judge in whose court the conviction is had, is conclusive evidence of the conviction;

(2) procuring of license by fraud or deceit practiced upon the department;

(3) unethical conduct, including, but not limited to:

(a) obtaining a fee or making a sale by fraud or misrepresentation;

(b) knowingly employing directly or indirectly a suspended or unregistered person to perform work covered by this chapter;

(c) using or causing or promoting the use of advertising matter, promotional literature, or testimonial, guarantee, warranty, label, brand, insignia, or other representation, however disseminated or published, which is misleading, deceptive, or untruthful;

(d) advertising a particular model or type of hearing aid for sale when purchasers or prospective purchasers responding to the advertisement cannot purchase the advertised model or type, where it is established that the purpose of the advertisement is to obtain prospects for the sale of a different model or type than that advertised;

(e) representing that the service or advice of a person licensed to practice medicine will be used or made available in the selection, fitting, adjustment, maintenance, or repair of hearing aids when that is not true or using the words "doctor" or "clinic" or similar words, abbreviations, or symbols which tend to connote the medical profession when the use is not the case. No hearing aid specialist who is not a licensed audiologist may represent himself as a licensed audiologist in the practice of selling hearing aids;

(f) habitual intemperance;

(g) gross immorality;

(h) permitting another's use of a license;

(i) advertising a manufacturer's product or using a manufacturer's name or trademark which implies a relationship with the manufacturer that does not exist;

(j) directly or indirectly giving or offering to give or permitting or causing to be given money or anything of value to a person who advises another in a professional capacity as an inducement to influence him or have him influence others to purchase or contract to purchase products sold or offered for sale by a hearing aid specialist;

(k) stating or implying that the use of a hearing aid will restore or preserve hearing or prevent or retard progression of hearing impairment;

(4) conducting business while suffering from a contagious or infectious disease;

(5) engaging in the practice of specializing in hearing aids under a false name or alias with fraudulent intent;

(6) selling a hearing aid to a person who has not been given tests utilizing appropriate established procedures and instrumentation in fitting of hearing aids, except in cases of selling replacement hearing aids or where it is medically impossible to conduct routine testing;

(7) gross incompetence or negligence in fitting and selling hearing aids; or

(8) violating this chapter.

(C) If a refund must be made under this section, the department may suspend the license of the person required to make the refund until it is made.

HISTORY: 1962 Code Section 56-745.12; 1971 (57) 1012; 1992 Act No. 312, Section 1.



SECTION 40-25-170. Appeal.

(A) The final order of the department in proceedings for the suspension or revocation of certificates of registration are subject to review by the circuit court of Richland County, the county in which the registrant has his principal place of business, or the county in which the books and records of the department are kept. Other final orders of the department under this chapter are subject to review in the same courts.

(B) Appeals to the circuit court must be upon the original records before the department, and the court in its discretion may affirm, reverse, or modify an order made by the department.

HISTORY: 1962 Code Section 56-745.13; 1971 (57) 1012; 1992 Act No. 312, Section 1.



SECTION 40-25-180. Prohibited acts.

No person may:

(1) sell, barter, or offer to sell or barter a license;

(2) purchase or procure by barter a license with intent to use it as evidence of the holder's qualification to engage in the practice of specializing in hearing aids;

(3) alter a license with fraudulent intent;

(4) use or attempt to use as a valid license a license which has been purchased, fraudulently obtained, counterfeited, or materially altered;

(5) wilfully make a false statement in an application for license or application for renewal of license.

HISTORY: 1962 Code Section 56-745.14; 1971 (57) 1012; 1992 Act No. 312, Section 1.



SECTION 40-25-190. Penalties.

A person violating this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days.

HISTORY: 1962 Code Section 56-745.18; 1971 (57) 1012; 1992 Act No. 312, Section 1.






CHAPTER 26 - COMMERCIAL INSPECTORS

SECTION 40-26-10. Definitions.

When used in this chapter:

(1) "Board" means the State Licensing Board for Contractors (excluding mechanical contractors), the State Board of Architectural Examiners, or the State Board of Registration for Professional Engineers (excluding land surveyors), as is applicable to the person performing a commercial inspection.

(2) "Commercial inspection" means the rendering of a written or oral report, for compensation of any sort, as to the condition of the construction or improvements to a commercial structure, including, but not limited to, structural problems and conditions, visible damage, safety problems or deterioration, and equipment and systems that are visible and readily accessible. Commercial inspection does not include a contract or proposal for design, repair, renovation, or remodeling of the improvements to a commercial structure. The parties to an agreement for a commercial inspection may limit or expand the scope of the inspection by agreement.

(3) "Commercial inspector" means a natural person licensed, registered, or certified pursuant to Chapter 3 of this title or a natural person licensed as a general contractor pursuant to Chapter 11 of this title or a natural person licensed or registered as a professional engineer pursuant to Chapter 22 of this title, and who, for compensation of any sort, performs a commercial inspection.

(4) "Commercial structure" means a building, highway, sewer, improvement, reimprovement, or structure, or part thereof, which is not a residence as defined in Article 3 of Chapter 59 of Title 40.

HISTORY: 1994 Act No. 463, Section 4.



SECTION 40-26-20. Commercial inspectors must be licensed, registered, or certified; licenses for groups prohibited.

(A) No person may engage in or transact any commercial inspection business, or hold himself out to the public as a commercial inspector, or offer to engage in or transact any commercial inspection business in this State, unless the person is licensed, registered, or certified pursuant to Chapter 3 of this title or is licensed as a general contractor pursuant to Chapter 11 of this title or is licensed or registered as a professional engineer pursuant to Chapter 22 of this title.

(B) A person engaged in the business of performing commercial inspections on the date this chapter becomes effective who is not, on that date, qualified under the terms of this chapter to perform commercial inspections is allowed ninety days from such effective date to comply with the provisions of this chapter for the purpose of qualifying to perform commercial inspections.

(C) No license shall be issued under the provisions of this chapter to a partnership, association, corporation, firm, or group. However, nothing in this chapter precludes a person licensed pursuant to Chapter 3 of this title or licensed as a general contractor pursuant to Chapter 11 of this title or licensed or registered as a professional engineer pursuant to Chapter 22 of this title from performing commercial inspections for or on behalf of a partnership, association, corporation, firm, or group or from entering into contracts or enforcing contracts as a partnership, association, corporation, firm, or group.

HISTORY: 1994 Act No. 463, Section 4.



SECTION 40-26-30. Applicability of chapter.

The provisions of this chapter do not apply to:

(A) a person employed by the State of South Carolina or any political subdivision of the State as a code enforcement official when acting within the scope of that employment;

(B) a person inspecting a commercial structure exclusively for the use of a bank, savings and loan association, or credit union, unless otherwise required by federal law or regulation.

HISTORY: 1994 Act No. 463, Section 4.



SECTION 40-26-40. Disciplinary action for violations.

A violation of this chapter is considered a violation against the person's license, registration, or certification and subjects the person to disciplinary action by the board under which the person is licensed, registered, or certified.

HISTORY: 1994 Act No. 463, Section 4.



SECTION 40-26-50. Prohibited conduct; unlicensed inspectors prohibited from enforcing contract.

(A) Any person who is licensed, registered, or certified pursuant to Chapter 3 of this title or who is licensed as a general contractor pursuant to Chapter 11 of this title or who is licensed or registered as a professional engineer pursuant to Chapter 22 of this title and who performs a commercial inspection is prohibited from engaging in any of the following conduct:

(1) making a false or misleading statement in that portion of a written report that deals with professional qualifications or in any testimony concerning professional qualifications;

(2) any act or omission involving dishonesty, fraud, or misrepresentation with the intent to substantially benefit a commercial inspector or other person or with the intent to substantially injure another person;

(3) any act of fraud, misrepresentation, or deceit in the making of a commercial inspection;

(4) payment of a finder's fee or a referral fee to any person in connection with an inspection of a commercial structure;

(5) failure or refusal without good cause to exercise reasonable diligence in developing a commercial inspection report, preparing a report, or communicating a report;

(6) accepting a commercial inspection assignment when the employment itself is contingent upon the commercial inspector reporting a predetermined estimate, analysis, or opinion or when the fee to be paid is contingent upon the opinion, the conclusions, analysis, or report reached or upon the consequences resulting from such assignment;

(7) the performing of any improvement to a commercial structure upon which the commercial inspector performed a commercial inspection within the previous twelve months;

(8) committing an act, or acts, of malpractice, gross negligence, or incompetence in the performance of commercial inspections;

(9) practicing as a commercial inspector without a current license, registration, or certification issued pursuant to Chapter 3 of this title or issued pursuant to Chapter 11 of this title for a general contractor or issued pursuant to Chapter 22 of this title for a professional engineer;

(10) engaging in conduct that could result in harm or injury to the public.

(B) A commercial inspector who is not duly licensed, certified, or registered as required by this chapter may not bring any action either at law or in equity to enforce the provisions of any contract for a commercial inspection which he entered into in violation of this chapter.

HISTORY: 1994 Act No. 463, Section 4.



SECTION 40-26-60. Inspectors to determine applicable building code provisions.

When an inspection report includes a deficiency that is alleged to be a building codes violation, the inspector is responsible for determining the construction dates and building codes in effect at the time of construction and must conduct the inspection using the building codes in effect at the time of construction.

HISTORY: 1994 Act No. 463, Section 4.






CHAPTER 27 - JUNK DEALERS

SECTION 40-27-10. Record of purchases; nonferrous metals.

A person or entity buying junk other than junk that consists of nonferrous metals, as defined by Section 16-17-680, or vehicles shall keep a book that the person or entity shall keep open to the inspection of all persons, wherein the person or entity shall set down the name and address, city, and street of every person selling junk and an itemized statement of all junk bought from such persons and the purchase dates. A person or entity buying junk that consists of nonferrous metals, as defined by Section 16-17-680, is subject to the provisions of Section 16-17-680. A person or entity buying junk that consists of vehicles is subject to the provisions of Sections 56-5-5670 and 56-5-5945.

HISTORY: 1962 Code Section 56-751; 1952 Code Section 56-751; 1942 Code Section 7138; 1932 Code Section 7138; Civ. C. '22 Section 3954; 1913 (28) 209; 2009 Act No. 26, Section 4; 2012 Act No. 242, Section 3, eff December 15, 2012.



SECTION 40-27-20. Junk required to be kept for certain period of time and open for inspection.

A person or entity shall keep each article of junk purchased other than junk that consists of nonferrous metals, as defined by Section 16-17-680, and vehicles for a period of seventy-two hours following the purchase and shall keep the junk open to the inspection of all persons. A person or entity buying junk that consists of nonferrous metals, as defined by Section 16-17-680, is subject to the provisions of Section 16-17-680. A person or entity buying junk that consists of vehicles is subject to the provisions of Sections 56-5-5670 and 56-5-5945.

HISTORY: 1962 Code Section 56-752; 1952 Code Section 56-752; 1942 Code Section 7139; 1932 Code Section 7139; Civ. C. '22 Section 3955; 1913 (28) 209; 2012 Act No. 242, Section 4, eff December 15, 2012.



SECTION 40-27-40. Penalties.

A person violating a provision of this article shall be fined a sum not exceeding five hundred dollars or imprisoned not exceeding thirty days. Each violation constitutes a separate offense.

HISTORY: 1962 Code Section 56-753; 1952 Code Section 56-753; 1942 Code Section 7140; 1932 Code Section 7140; Civ. C. '22 Section 3956; Cr. C. '22 Section 295; 1913 (28) 209; 2009 Act No. 26, Section 6.



SECTION 40-27-110. "Motor vehicle junk yard" defined.

The term "motor vehicle junk yard" shall include any place of storage or deposit, whether in connection with another business or not, which displays, or in or upon which are displayed, to view from the public highway two or more unregistered motor vehicles which are unfit for reconditioning for use on the public highways, used parts of motor vehicles, old iron, metal, glass, paper, cordage or other waste, discarded or secondhand material which has been a part or is intended to be a part of any motor vehicles, the sum of which parts or material shall be equal in bulk to two or more motor vehicles.

HISTORY: 1962 Code Section 56-761; 1952 Code Section 56-761; 1942 Code Section 7140-1; 1939 (41) 176, 535; 1940 (41) 1632; 1941 (42) 49.



SECTION 40-27-120. Annual license fee.

In all counties of this State containing a city having more than seventy thousand population, according to the then most recent United States official census, there is hereby levied and imposed an annual license fee upon all motor vehicle junk yards which are located within fifty feet of the right of way of any state highway or county road or which shall be visible from any such highway or road, such license to be graduated according to the area occupied by each such motor vehicle junk yard at the rate of one hundred and fifty dollars per acre. Such license fee shall be due and payable on or before July first of each year.

HISTORY: 1962 Code Section 56-762; 1952 Code Section 56-762; 1942 Code Section 7140-1; 1939 (41) 176, 535; 1940 (41) 1632; 1941 (42) 49.



SECTION 40-27-130. Furnishing of list of junk yards to county treasurer.

The board of assessment and equalization in each such county shall furnish to the county treasurer on or before the first day of March in each year a list of all junk yards required to procure a license under this article and to pay the license fee herein imposed, together with the acreage of the area occupied by each such motor vehicle junk yard.

HISTORY: 1962 Code Section 56-763; 1952 Code Section 56-763; 1942 Code Section 7140-1; 1939 (41) 176, 535; 1940 (41) 1632; 1941 (42) 49.



SECTION 40-27-140. Payment of fee; issuance of license.

Such license fees shall be payable to the county treasurer of the county in which the motor vehicle junk yard shall be located. Upon receipt of such fees the county treasurer shall issue to the person paying it a receipt which shall constitute the license of such person to conduct such business for the current calendar year.

HISTORY: 1962 Code Section 56-764; 1952 Code Section 56-764; 1942 Code Section 7140-1; 1939 (41) 176, 535; 1940 (41) 1632; 1941 (42) 49.



SECTION 40-27-150. Collection of delinquent license fees.

In the case of any such motor vehicle junk yard for which no license fee has been paid on or before July first of the preceding year, the county treasurer shall issue his execution to the sheriff for the collection of the license fee due hereunder, together with the same costs and penalties as are provided by law in the case of county taxes, and the sheriff shall enforce such execution and collect it in the manner provided by law for the collection of executions for county taxes.

HISTORY: 1962 Code Section 56-765; 1952 Code Section 56-765; 1942 Code Section 7140-1; 1939 (41) 176, 535; 1940 (41) 1632; 1941 (42) 49.



SECTION 40-27-160. Notice to magistrate of nonpayment of license fee.

When the county treasurer shall issue his execution to the sheriff under the provisions of Section 40-27-150, he shall also notify the magistrate having jurisdiction over the territory in which such junk yard shall lie that the license fee herein imposed has not been paid by the person operating such junk yard and such magistrate shall institute proceedings under Section 40-27-170 for the enforcement of the provisions of this article.

HISTORY: 1962 Code Section 56-766; 1952 Code Section 56-766; 1942 Code Section 7140-1; 1939 (41) 176, 535; 1940 (41) 1632; 1941 (42) 49.



SECTION 40-27-170. Penalties.

Any person owning, operating or conducting a motor vehicle junk yard in any such county without obtaining a license, as herein provided, and paying the license fee herein levied and imposed on or before the time fixed in this article for the payment thereof shall be guilty of a misdemeanor and shall be punished by a fine of not more than one hundred dollars or imprisoned for not more than thirty days. Each day upon which any such violation occurs shall constitute a separate offense.

HISTORY: 1962 Code Section 56-767; 1952 Code Section 56-767; 1942 Code Section 7140-1; 1939 (41) 176, 535; 1940 (41) 1632; 1941 (42) 49.






CHAPTER 28 - LANDSCAPE ARCHITECTS

SECTION 40-28-5. Application of other provisions to this chapter.

Unless otherwise provided for in this chapter, Article 1, Chapter 1, Title 40 applies to the profession regulated under this chapter.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-10. Board of Landscape Architectural Examiners; creation; appointment of members; terms.

(A) There is created the Board of Landscape Architectural Examiners. The Department of Labor, Licensing and Regulation shall administer the provisions of this chapter.

(B) The Governor shall appoint a board of five licensed landscape architects and two members of the general public.

(C) A professional member of the board must be a licensed landscape architect who has been actively engaged in the practice of landscape architecture for a period of at least five years and who has been responsible for landscape architecture for at least three years. The two members of the public may not be engaged in the practice of landscape architecture, have no financial interest in the profession of landscape architecture, and have no immediate family member in the profession of landscape architecture.

(D) At the end of their respective terms, successors must be selected in the same manner and appointed for terms of four years and until their successors are appointed and qualify. The Governor may replace a board member for cause. An appointment to fill a vacancy on the board is for the balance of the unexpired term in the manner of the original appointment.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-20. Definitions.

In addition to the definitions provided in Section 40-1-20, as used in this chapter, unless the context indicates otherwise:

(1) "Board" means the Board of Landscape Architectural Examiners.

(2) "Department" means the Department of Labor, Licensing and Regulation.

(3) "Emeritus landscape architect" means a landscape architect who has been licensed for ten consecutive years or longer and who is sixty-five years of age or older and who is not engaging or offering to engage in the practice of landscape architecture as defined in this section.

(4) "Firm" means a business entity functioning as a sole proprietorship, partnership, limited liability partnership, professional association, professional corporation, business corporation, limited liability company, joint venture, or other legally constituted organization that practices or offers to practice landscape architecture.

(5) "Landscape architect" means a person licensed to practice landscape architecture in this State.

(6) "Landscape architecture" means the performance of professional services, such as consultation, investigation, research, planning, design, preparation of drawings and specifications, and responsible inspection in connection with the development of land areas where, and to the extent that, the dominant purpose of the services is the preservation, enhancement, or determination of proper site design, natural land features, planting, naturalistic and aesthetic values, the settings and approaches to structures or other improvements, the setting of grades and determining drainage and providing for drainage structures, and the consideration and determining of environmental problems. This practice includes the design of tangible objects, drainage structures and systems, and features as are incidental and necessary to an overall or ongoing landscape plan and site design, and the landscape architect may certify the design of the tangible objects, drainage structures and systems, features as to structural soundness and as to compliance with all requirements and standards of a government or subdivision of it. This practice does not include the design of structures, drainage structures and systems, and features which are not incidental and necessary to an overall landscape plan and site design and which have separate and self-contained purposes such as are ordinarily included in the practice of engineering or architecture and does not include the making of land surveys or final plats for official approval or recordation. Nothing contained in this definition precludes a duly licensed landscape architect from performing the services described in the first sentence of this definition in connection with the settings, approaches, or environment for buildings, structures, or facilities. Nothing contained in this chapter may be construed as authorizing a landscape architect to engage in the practice of architecture, engineering, or surveying as these terms are defined in Section 40-28-210 of this chapter, except that a landscape architect may prepare and certify all design, grading, drainage, and construction plans for roads and site-related projects which are incidental and necessary to an overall or ongoing landscape plan and site design.

(7) "Related field" means architecture, civil engineering, horticulture, or other field as determined appropriate by the board.

(8) "Responsible charge" means direct control and personal supervision of landscape architecture.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-30. Licensure; qualifications.

(A) In order to safeguard public welfare, health, and property and to promote public good, a person practicing or offering to practice landscape architecture privately or in public service must submit evidence that he is qualified to practice and must become licensed as provided in this chapter. It is unlawful for a person to practice landscape architecture or to use the term or title "Landscape Architect" unless duly licensed under the provisions of this chapter.

(B) To be licensed as a landscape architect in this State an applicant must be able to read and write the English language and:

(1) be a graduate of an accredited landscape architectural curriculum approved by the department and have had two years of varied landscape architectural experience under the supervision of a landscape architect licensed under this chapter or other qualified person, or experience approved by the board, and satisfactorily pass the written examination administered by the Council of Landscape Architectural Registration Boards or an equivalent examination;

(2) be a graduate of a nonaccredited curriculum or a four-year college with a degree in a related field, as considered appropriate by the board and have had at least five years of varied landscape architectural experience under the supervision of a landscape architect licensed under this chapter, or other qualified person, or experience approved by the board, and satisfactorily pass the written examination administered by the Council of Landscape Architectural Registration Boards or an equivalent examination;

(3) hold a license to practice landscape architecture issued upon examination by a legally constituted board of examiners of another state or the District of Columbia, or a territory or possession of the United States and if requirements of the state, district, territory, or possession in which the applicant is licensed are substantially equivalent to those of this State; or

(4) submit certification documents from the Council of Landscape Architectural Registration Boards (CLARB) verifying his qualifications for licensure, and an individual holding such a certification may be accepted at the discretion of the department.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-40. Application form for licensure.

The department shall prescribe and furnish an application for licensure that an applicant must use to apply for a license under this chapter.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-50. Seal of landscape architect.

A landscape architect, upon licensure, shall obtain a seal of the design authorized by the board, bearing the name of the licensee, number of certificate or license, and the legend "South Carolina Registered Landscape Architect" or "South Carolina Licensed Landscape Architect". The seal only may be used while the licensee's certificate or license is in full force and effect. Nothing in this chapter may be construed to authorize the use or acceptance of the seal of the landscape architect in lieu of the seal of an architect, engineer, or surveyor.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-60. Renewal of license; requirements; reinstatement of license after lapse; return to active practice of emeritus landscape architect.

(A) A license issued under this chapter must be renewed every two years on or before a date set by the department upon the payment of a renewal fee pursuant to Section 40-28-80 and evidence of twenty hours of continuing education as established by the board in regulation. An emeritus landscape architect is exempt from these continuing education requirements.

(B) A licensee who allows his or her license to lapse for less than one year by failing to renew the license in accordance with this section may be reinstated by the department upon satisfactory explanation by the licensee of failure to renew the license and upon payment of a reinstatement fee and the current renewal fee, as established by Section 40-28-80.

(C) If a license has lapsed for more than two years, the applicant must reapply for licensure. A person practicing as a landscape architect in this State during the time that his or her license has lapsed has engaged in unlicensed practice and is subject to penalties provided for in this chapter.

(D) An emeritus landscape architect who wishes to return to active practice shall complete continuing education requirements for an exempted renewal period, not to exceed a total of forty hours of continuing education and upon payment of a reinstatement fee and the current renewal fee, as established by Section 40-28-80.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-70. Landscape architecture firms; certificate of authorization; qualifications; application forms; disciplinary actions.

(A) The practice of or offer to practice landscape architecture through a firm is permitted only through entities holding a valid certificate of authorization issued by the board. For the purposes of this section, a certificate of authorization is also required for a firm practicing in this State under a fictitious name. However, when an individual is practicing landscape architecture in his name as individually licensed, that person is not required to obtain a certificate of authorization.

(B) The practice or offer to practice of landscape architecture by an individual licensed under this chapter through a firm offering landscape architecture services to the public is permitted if:

(1) one or more of the corporate officers, in the case of a corporation, or one or more of the principal owners, or a full-time employee, in the case of other firms, are designated as being responsible for the professional services regulated by the board and are licensed under this chapter;

(2) all personnel of the firm who act on behalf of the firm as landscape architects in this State are licensed under this chapter; and

(3) the firm has been issued a certificate of authorization by the board as required by this section.

(C) Before the issuance of a certificate of authorization, the board must be in receipt of the firm's appropriate documentation issued by the Secretary of State.

(D) A firm desiring a certificate of authorization shall file with the board an application on forms provided by the board accompanied by the registration fee as provided in Section 40-28-80. A certificate of authorization must be renewed biennially. A renewal form provided by the board must be completed and submitted with the biennial registration fee, the fee being an amount as provided in Section 40-28-80.

(E) A disciplinary action against a firm must be administered in the same manner and on the same grounds as disciplinary action against an individual. A firm may not be relieved of responsibility for the conduct or acts of its agents, officers, or employees by reason of its compliance with this section, and an individual practicing landscape architecture is not relieved of responsibility for professional services performed by reason of his employment or relationship with the firm.

(F) Nothing in this section may be construed to prohibit firms from joining together to offer landscape architectural services to the public, if each separate entity providing the services in this State otherwise meets the requirements of this section. For firms practicing as a professional corporation under the laws of this State, the joint practice of landscape architecture with the professions of architecture, engineering, surveying, and geology is specifically approved by the board.

(G) If the requirements of this section are met, the board shall issue a certificate of authorization to the firm, and the firm may contract for and collect fees for professional landscape architectural services. The board, however, may refuse to issue a certificate or suspend or revoke an existing certificate for due cause. A person or firm aggrieved by an adverse determination of the board may file an appeal as provided for in this chapter.

(H) Nothing in this section may be construed to mean that a firm may practice or offer to practice landscape architecture without meeting individual licensure.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-80. Administration of licensure program by Department of Labor, Licensing and Regulation; annual fees.

(A) The program for licensure of landscape architects must be administered by the Department of Labor, Licensing and Regulation in accordance with Section 40-1-50.

(B) The department annually shall prescribe reasonable fees, not to exceed the following prescribed limits, in an amount sufficient to pay for the costs of administering the provisions of this chapter in the following categories:

(1) Initial license fee $50.00

(2) Annual license renewal fee $100.00

(3) Initial certificate of authorization fee $200.00

(4) Annual certificate of authorization renewal fee $200.00

(5) Temporary license fee $100.00

(6) Initial examination fee--cost of exam $200.00

(7) Examination retake fee--cost of section(s) $100.00

(8) File transfer fee $ 50.00

(9) Duplicate license/certificate fee $ 25.00

(10) Late fee $ 20.00

An additional amount not to exceed one hundred dollars may be charged each out-of-state applicant in each of the above categories.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-90. Promulgation of regulations by board authorized.

The board may promulgate regulations necessary to carry out the provisions of this chapter.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-100. Power of board or department to seek injunctive relief.

In addition to the powers provided in Chapter 1, Title 40, the board or department may apply in the name of the State for relief by injunction to enforce the provisions of this chapter or to restrain a violation of this section. In these proceedings, the party seeking injunctive relief need not allege or prove that no adequate remedy at law exists or that substantial or irreparable damage would result from the continued violation. A member of the board or employee of the department may not be personally liable under this proceeding.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-110. Investigative procedures.

An investigation must be conducted in accordance with Section 40-1-80.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-120. Cease and desist orders and equitable relief.

Cease and desist orders and equitable relief may be obtained in accordance with Section 40-1-100.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-130. Grounds for disciplinary action.

In addition to the grounds provided in Section 40-1-110, a person holding a license or certificate under this chapter may be subject to discipline for:

(1) practicing in violation of the provisions of this chapter;

(2) obtaining the certificate or license by fraud or misrepresentation;

(3) aiding or abetting, in the practice of landscape architecture, a person not authorized to practice landscape architecture under the provisions of this chapter;

(4) being found guilty of fraud or deceit, negligence, wilful misconduct, or gross incompetence in the practice of landscape architecture; or

(5) affixing his seal to a plan, drawing, specification, or other instrument of service that has not been prepared by him or under his immediate and responsible direction or has permitted his name to be used for the purpose of assisting a person, not a landscape architect, to evade the provisions of this chapter.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-140. Board may impose sanctions for violations.

Upon determination by the board that one or more of the grounds for discipline exists, the board may impose a sanction pursuant to Sections 40-1-110 and 40-1-120.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-150. Denial of licensure.

The board may deny licensure to an applicant based on:

(1) the same grounds for which it may take disciplinary action against a licensee; and

(2) his prior criminal record as provided in Section 40-1-140.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-160. Voluntary surrender of license when under investigation for violation.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license to practice in accordance with and subject to the provisions of Section 40-1-150.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-170. Person found in violation to pay costs of investigation and prosecution.

A person found in violation of this chapter or a regulation promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case pursuant to Section 40-1-170.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-180. Payment of cost and fine for violation.

A cost and fine imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180. A person against whom a cost or fine is levied may not be eligible for the issuance or reinstatement of an authorization to practice until the cost or fine has been paid in full.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-190. Confidentiality of investigations and proceedings.

An investigation and proceeding conducted under this chapter is confidential and all communications are privileged as provided in Section 40-1-190.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-200. Department may institute civil action for injunctive relief, fine.

The department, in addition to instituting a criminal proceeding, may institute a civil action through the Administrative Law Court, in the name of the State, for injunctive relief against a person violating this chapter or a regulation promulgated under this chapter. For a violation the administrative law judge may impose a fine of no more than ten thousand dollars.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-210. Persons exempt from licensure requirements of chapter.

This chapter may not be construed to require a license under this chapter for:

(1) the practice of landscape architecture by a person who acts under the supervision of a licensed landscape architect or by an employee of a person lawfully engaged in the practice of landscape architecture and who in either event does not assume responsible charge of design or supervision;

(2) the practice of architecture by a duly licensed professional architect and the performing of landscape architectural work by a licensed architect or by an employee under supervision of a licensed architect, when this work is incidental to their practice;

(3) the practice of engineering by a duly licensed professional engineer and the performing of landscape architectural work by a licensed engineer or by an employee under supervision of a licensed engineer, when this work is incidental to their practice;

(4) the practice of surveying by a duly licensed professional surveyor and the performing of landscape architectural work by a licensed professional surveyor or by an employee under supervision of a licensed professional surveyor, when this work is incidental to their practice;

(5) the practice of landscape architecture by an employee of the United States or South Carolina Government while engaged within this State in the practice of landscape architecture for the government or projects sanctioned by or totally sponsored by the government;

(6) planning as customarily done by regional or urban planners;

(7) an arborist, forester, gardener, home builder, or horticulturist; and

(8) a nurseryman, general or landscape contractor, such practice to include design, planning, location, and arrangements of plantings or other ornamental features.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.



SECTION 40-28-220. Transfer of functions, powers, duties, responsibilities, and authority to board.

The functions, powers, duties, responsibilities, and authority statutorily exercised by the Department of Natural Resources concerning the registration and regulation of landscape architects are transferred to the board.

HISTORY: 2010 Act No. 249, Section 1, eff June 11, 2010.






CHAPTER 29 - UNIFORM STANDARDS CODE FOR MANUFACTURED HOUSING

SECTION 40-29-5. Applicability of professional licensing statutes.

Unless otherwise provided for in this chapter, Article 1, Chapter 1 of Title 40 applies to the regulation of manufactured home manufacturers, manufactured home retail dealers, manufactured home sales persons, and manufactured home contractors, installers, and repairers. If there is a conflict between this chapter and Article 1, Chapter 1 of Title 40, the provisions of this chapter control.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-10. Manufactured Housing Board; membership, duties and responsibilities.

(A) There is created the South Carolina Manufactured Housing Board. It is composed of ten members who must be residents of South Carolina appointed by the Governor in accordance with Section 40-1-45 for terms of four years and until their successors are appointed and qualify. The board shall include a manufactured home retail dealer owner, a representative of the fire and casualty insurance industry, a full-time employee of a fire department, a representative of the manufactured housing industry from a list of qualified candidates submitted to the Governor by the Manufactured Housing Institute of South Carolina, a representative of the banking and finance industry, a registered professional engineer, a licensed manufactured home contractor, installer, or repairer, one member from the general public who must not be associated with any of the other industries represented on the board other than as a minority stockholder, a member from the general public who currently resides in a manufactured home, and a manufactured home retail salesman. The State Fire Marshal shall serve on the board as a consultant and as an ex officio member without a vote. An individual, group, or association may nominate board members from the general public.

(B) The board shall annually elect by majority vote a chairman and vice-chairman from its membership. Not more than one individual associated with the manufactured housing industry may hold the position of chairman or vice-chairman at the same time.

(C) The board shall meet on a regular basis. The board shall provide notice to interested members of the public of its scheduled and special meetings. A member of the board may not participate in any proceeding before the board involving his licensed business.

(D) The board shall:

(1) invoke fines or adjust surety bonding or other approved security requirements for cause in accordance with this chapter;

(2) receive and resolve complaints from buyers of manufactured homes;

(3) adopt regulations relating to the construction, repair, modification, installation, tie down, and sale of all manufactured homes, which regulations must be uniform throughout the State and enforced by inspectors for the board;

(4) adopt by regulation the standards contained in the Construction and Safety Standards Act;

(5) adopt by regulation the manufactured home procedural and enforcement regulations of 24 C.F.R. 3282, as amended, promulgated by the Department of Housing and Urban Development pursuant to the Construction and Safety Standards Act;

(6) enter into cooperative agreements with federal agencies relating to manufactured housing and accept and use federal grants, matching funds, or other financial assistance to further the purposes of this chapter;

(7) adopt regulations for conducting hearings and the presentation of views, consistent with the regulations promulgated by the Department of Housing and Urban Development, 24 C.F.R. 3282.151 through 3282.156, as amended;

(8) provide for examinations for licensure under the classifications sought by the applicant and establish and collect fees;

(9) prescribe the form of license which must have the seal of the office printed on the license; and

(10) adopt a schedule of fees in regulation.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-20. Definitions.

Unless clearly indicated otherwise, as used in this chapter:

(1) "Authorized official" means a person acting on behalf of a manufactured home retail dealer.

(2) "Board" means the South Carolina Manufactured Housing Board.

(3) "Construction and Safety Standards Act" means the Federal Manufactured Housing Construction and Safety Standards Act of 1974, as amended.

(4) "Consumer" means a person who in good faith purchases a manufactured home or mobile home for purposes other than resale.

(5) "Defect" includes a defect in the performance, construction, components, or material of a manufactured home that renders the home or any part of it not fit for the ordinary use for which it was intended.

(6) "Established place of business" means the office, building, or display area where the exercise of the ordinary and regular functions of the business are conducted for the purpose of carrying on the business of the owner and where books, records, files, inventory, and equipment necessary to properly conduct the business are maintained.

(7) "Imminent safety hazard" means a hazard that presents an imminent and unreasonable risk of death or severe personal injury.

(8) "Install/installed" means the operations performed at the occupancy site which render a manufactured home fit for habitation. These operations include, but are not limited to, positioning, blocking, leveling, supporting, tying down, connecting utility systems, and assembling multiple or expandable units.

(9) "Manufactured home" means a structure, transportable in one or more sections which, in the traveling mode, is eight body feet or more in width or forty body feet or more in length or when erected on site is three hundred twenty or more square feet and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities and includes the plumbing, heating, air conditioning, and electrical systems contained in it.

(10) "Manufactured home apprentice retail salesperson" means an employee who works under the direct supervision of a retail dealer and who is authorized to offer for sale a manufactured home subject to the restrictions in this chapter.

(11) "Manufactured home contractor" means a person or entity, other than an employee of a licensed manufactured home retail dealer or a person licensed by the board or licensed by the South Carolina Contractor's Licensing Board to perform a particular function, who for valuable consideration engages in the installation, modification, alteration, or repair to the structural, mechanical, or electrical systems of a manufactured home.

(12) "Manufactured home installer" means a person or entity, other than an employee of a licensed manufactured home retail dealer or a person licensed by the board or licensed by the South Carolina Contractor's Licensing Board to perform a particular function, who for valuable consideration installs manufactured housing.

(13) "Manufactured home manufacturer" means a person, resident, or nonresident, who designs, constructs, or produces manufactured homes.

(14) "Manufactured home repairer" means a person or entity, other than an employee of a licensed manufactured home retail dealer or a person licensed by the board or licensed by the South Carolina Contractor's Licensing Board to perform a particular function, who for valuable consideration modifies, alters, or repairs the structural, mechanical, or electrical systems of a manufactured home.

(15) "Manufactured home retail dealer" means a person engaged in the business of buying, selling, offering for sale, or dealing in manufactured homes or offering for display manufactured homes for sale in South Carolina. A person who buys, sells, or deals in three or more manufactured homes in any twelve-month period or who offers or displays for sale three or more manufactured homes in a twelve-month period is considered a manufactured home retail dealer. "Selling" and "sale" include lease-purchase transactions.

(16) "Manufactured home retail salesman" means a person who is an employee or otherwise acts as an agent or representative of a manufactured home retail dealer and holds himself out as promoting, offering for sale, or selling the manufactured home retail dealer's goods or services.

(17) "New manufactured home" means a home that has not been previously titled and is still in the possession of the original retail dealer. If the home is later shipped to another retail dealer and sold to a consumer within two years of the date of manufacture, the home is still considered new and must continue to meet all state warranty requirements. However, if a home is shipped from the original retail dealer to another retail dealer and then sold to a consumer more than two years after the date of manufacture, the home must be sold as used for warranty purposes, and prior written notice of the "used" status of the manufactured home and how this status affects warranty requirements must be provided to the consumer.

(18) "Person" means an individual, natural person, firm, partnership, association, corporation, legal representative, or other recognized legal entity.

(19) "Secretary" means the Secretary of Housing and Urban Development (HUD).

(20) "Standard" means the appropriate standards adopted by the State of South Carolina and established by the Department of Housing and Urban Development pursuant to the Federal Manufactured Housing Construction and Safety Standards.

(21) "State Administrative Agency" or "SAA" means the agency of the State which has been approved to carry out the state plan and to enforce the National Manufactured Housing Construction and Safety Standards Act within South Carolina.

HISTORY: 2001 Act No. 61, Section 1; 2004 Act No. 197, Section 1; 2005 Act No. 175, Section 1; 2008 Act No. 272, Section 2.



SECTION 40-29-30. License requirement; administrative penalty; appeal.

(A) No person may engage in the business of selling, wholesale or retail, as a manufactured home retail dealer, manufactured home retail salesman, or manufactured home manufacturer in this State without being licensed by the board. No manufactured home contractor may install, modify, alter, or repair the structural, mechanical, or electrical systems of a manufactured home without holding a license issued or recognized by the board. No manufactured home installer may install manufactured housing without being licensed by the board. No manufactured home repairer may modify, alter, or repair the structural, mechanical, or electrical systems of a manufactured home without holding a license issued or recognized by the board. The license must authorize the holder to engage in the business permitted by the license. All license applications must be accompanied by the required fee and corporate surety bond or other security in the form as prescribed by the board.

(B) A person engaging in or offering to engage in any activity for which a license is required by this chapter without having first obtained the requisite license is subject to an administrative penalty. The person must be issued a citation directing him to appear before an agent of the board appointed to act as the administrative hearing officer. An administrative penalty not to exceed five hundred dollars for each violation may be imposed. The person to whom a citation has been issued may forfeit appearance by payment of the imposed administrative penalty. Upon appearance, if it is determined that an administrative penalty must be imposed, the person cited may appeal the decision to the board. The request for appeal must be served in writing within fifteen days after the ruling.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-40. Operations and activities provided by Department of Labor, Licensing and Regulation.

The Department of Labor, Licensing and Regulation shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities of the board in accordance with Section 40-1-50.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-50. Investigation of complaints and violations.

The Department of Labor, Licensing and Regulation shall investigate complaints and violations of this chapter as provided for in Section 40-1-80.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-60. Hearings before administrative hearing officer and board; penalties.

(A) A licensee who violates a provision of this chapter or regulation pertaining to warranty requirements, deposits, or recision of contracts shall appear upon citation by the board before an agent of the board appointed to act as administrative hearing officer for a hearing. Upon the finding of a violation, the hearing officer:

(1) may for a first offense, impose a fine of not more than five hundred dollars or suspend the license for not more than thirty days, or both;

(2) may for a second offense, impose a fine of not more than one thousand dollars or suspend the license for not more than sixty days, or both;

(3) may for a third offense, impose a fine of not more than two thousand dollars or suspend the license for not more than ninety days, or both;

(4) shall for a fourth or subsequent offense, present the violation to the board for disciplinary action pursuant to this chapter.

(B) The licensee must be given at least thirty days' notice of the time and place of the hearing and of the charges. A person aggrieved by a ruling of the administrative hearing officer may appeal to the board within fifteen days after the ruling. The request for appeal must be in writing. The board shall state in writing its findings and determinations in its decision in the matter on appeal.

Appeals from the decision of the board may be made to an administrative law judge pursuant to the Administrative Procedures Act.

(C) A licensee who violates any provision of this chapter or regulations promulgated by its authority or accumulates three or more warranty or contract violations which have not been corrected within the prescribed time upon citation of the board shall appear before the board for a hearing. The licensee must be given at least thirty days' notice of the time and place of the hearing and of the charges. A person aggrieved by a ruling of the board may appeal to an administrative law judge pursuant to the Administrative Procedures Act. Upon the finding of such a violation, the board may:

(1) impose a fine of not more than two thousand five hundred dollars or suspend or revoke the license or any combination thereof;

(2) order an increase in surety bonding or other approved security requirements.

(D) The board may conduct hearings and presentations of views consistent with regulations adopted by the United States Department of Housing and Urban Development and adopt regulations necessary to carry out this function.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-70. Equitable remedies.

In addition to other remedies provided for in this chapter or Chapter 1, the board in accordance with Section 40-1-100 may issue a cease and desist order or may petition an administrative law judge for a temporary restraining order or other equitable relief to enjoin a violation of this chapter.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-80. Suspension, revocation, restriction, or denial of license.

(A) The board may suspend for a determinate period, revoke, or restrict a license issued to a licensee or authorized official under the provisions of this chapter for:

(1) false, misleading, or deceptive advertising;

(2) knowingly contracting or performing a service beyond the scope of the license;

(3) misrepresentation or omission of a material fact by the applicant in obtaining a license;

(4) misrepresentation or omission of a material fact in a manufactured home transaction;

(5) failure to comply with the warranty requirements of this chapter or regulations of the board pursuant to those requirements;

(6) failure by a manufacturer or dealer to transfer good and sufficient title to the purchaser of a manufactured home;

(7) failing to have an established place of business;

(8) wilfully defrauding a retail buyer, to the buyer's damage through misrepresentation or misappropriation of funds belonging to the buyer;

(9) employment of fraudulent devices, methods, or practices in connection with compliance with the requirements of this chapter;

(10) having used unfair methods of competition or deceptive acts or practices;

(11) knowingly advertising or selling a used manufactured home as a new manufactured home;

(12) failing to obtain a license before doing business in this State;

(13) having knowingly failed or refused to account for or to pay funds or other valuables belonging to others which have come into the licensee's possession arising out of the sale of manufactured homes;

(14) failing to appear before the board upon due notice or to follow directives of the board;

(15) failing to comply with adopted state or federal standards in the manufacture, sale, installation, repair, modification, or delivery of manufactured housing;

(16) employing unlicensed retail salesmen or persons barred from participating in a business licensed by the board or knowingly contracting with an unlicensed manufactured home contractor, installer, or repairer;

(17) knowingly purchasing a manufactured home from an unlicensed manufacturer or knowingly selling or offering a manufactured home to an unlicensed manufactured home dealer;

(18) conviction of a felony within the prior seven years or other crime of moral turpitude.

(B) Any licensee whose license has been suspended or revoked, or any person who has applied for a license but whose application has been denied, is barred from participating in any manner in a business licensed by the board until that person has obtained a license or the person's license has been restored.

(C) No business licensed by the board may permit or allow a person identified in subsection (B) to participate in any manner in the business licensed by the board.

(D) Violations of this section are subject to the sanctions provided for in Section 40-29-60(C).

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-90. Jurisdiction of the board.

The board has jurisdiction over the actions of licensees and former licensees as provided for in Section 40-1-115.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-95. Financial responsibility requirements.

(A) The board shall consider the financial responsibility of an applicant as determined by this section and regulations promulgated by the board.

(B) A retail dealer applicant who fails to possess cash or cash equivalency in an amount equal to or greater than one hundred fifty thousand dollars or a credit score of less than seven hundred must appear before the board.

(C) Should the board license an applicant who is unable to meet the financial responsibility guidelines of this section or the regulations of the board, then the board may modify or restrict the activities of the licensee.

HISTORY: 2013 Act No. 97, Section 1, eff June 20, 2013.



SECTION 40-29-100. Sanctions and disciplinary action by the board.

In addition to the sanctions the board may impose against a person pursuant to Section 40-29-110, the board may take disciplinary action as provided for in Section 40-1-120.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-110. Grounds for denial of license.

As provided for in Section 40-1-130, the board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-120. Prior criminal record of license applicant.

A license may be denied based on a person's prior criminal record as provided for in Section 40-1-140.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-130. Investigation; voluntary surrender of license.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license in accordance with Section 40-1-150.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-140. Appeal.

A person aggrieved by a final action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-150. Costs of investigation and prosecution.

A person found in violation of this chapter or regulations promulgated under this chapter may be required by the board to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-160. Collection and enforcement of fines.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-170. Confidentiality of investigations, privilege, Freedom of Information Act.

Investigations conducted under the provisions of this chapter are confidential and all communications are privileged as provided for in Section 40-1-190. However, upon completion of the investigation, the findings of the board are subject to disclosure in accordance with the Freedom of Information Act.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-180. Violations threatening health or safety; criminal penalties.

A person who knowingly violates the provisions of this chapter or regulations promulgated thereunder and thereby threatens or injures the health or safety of a consumer is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than two years, or both.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-190. Term and expiration; requirements for licensure; real estate broker and lien-holder exceptions; denial; display; experience requirement for retail sales license; reciprocity.

(A) A person who violates any of the following provisions relating to manufactured homes or regulations promulgated by the board is liable for a civil penalty not to exceed one thousand dollars for each violation. Each violation constitutes a separate violation with respect to each manufactured home, except that the maximum penalty may not exceed one million dollars for a related series of violations occurring within one year from the date of the first violation. No person may:

(1) manufacture for sale, lease, sell, offer for sale or lease, or introduce or deliver, or import into the State a manufactured home which is manufactured on or after the effective date of the Construction and Safety Standards Act which does not comply with the standard;

(2) fail or refuse to permit access to or copying records, or fail to make reports or provide information or fail or refuse to permit entry or inspection as required by Sections 40-29-320 and 40-29-330;

(3) fail to furnish notification of a defect as required by 42 U.S.C. 5414;

(4) fail to issue a certification required by 42 U.S.C. 5415 or issue a certification to the effect that a manufactured home conforms to all applicable construction and safety standards if the person in the exercise of due care has reason to know that the certification is false or misleading in a material respect;

(5) fail to establish and maintain records, make reports, and provide information as the board reasonably may require to enable it to determine whether there is compliance with the Construction and Safety Standards Act; or fail to permit, upon request of a person duly authorized by the board, inspection of appropriate books, papers, records, and documents relative to determining whether a manufacturer, distributor, or dealer has acted or is acting in compliance with this chapter or with the Construction and Safety Standards Act;

(6) issue a certification pursuant to 42 U.S.C. 5403(a) if the person in the exercise of due care has reason to know that the certification is false or misleading in a material respect;

(7) fail to properly and prominently display the energy efficiency label required by Section 40-29-360.

(B) Subsection (A)(1) does not apply to:

(1) the sale or the offer for sale of a manufactured home after its first purchase in good faith for purposes other than resale.

(2) a person who establishes that he did not have reason to know in the exercise of due care that a manufactured home is not in conformity with the Construction and Safety Standards Act or a person who, before the first purchase, holds a certificate by the manufacturer or importer of a manufactured home to the effect that the manufactured home conforms to all applicable construction and safety standards, unless the person knows that the manufactured home does not so conform.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-200. License expiration; applicant requirements for license.

(A) All licenses expire June thirtieth of each even-numbered year following the date of issue, unless sooner revoked or suspended.

(B) An applicant for licensure shall:

(1) demonstrate financial responsibility as required by Section 40-29-95;

(2) for a retail dealer, provide a financial statement reviewed by a licensed certified public accountant;

(3) not have engaged illegally in the licensed classification;

(4) demonstrate familiarity with the regulations adopted by the board concerning the classification for which application is made;

(5) if a corporation, have complied with the laws of South Carolina regarding qualification for doing business in this State or have been incorporated in South Carolina and have and maintain a registered agent and a registered office in this State;

(6) submit proof of registration with the Department of Revenue and submit a current tax identification number;

(7) where applicable, pass an examination administered by the board or its designated test provider in the license classification for which application is made;

(8) where applicable, complete training as prescribed by the board.

(C) A manufactured housing license is not required for a licensed real estate salesman or licensed real estate broker who negotiates or attempts to negotiate for any legal entity the listing, sale, purchase, exchange, lease, or other disposition of a used manufactured or mobile home in conjunction with the listing, sale, purchase, exchange, lease, or other disposition of real estate upon which the used manufactured or mobile home is located.

(D) The holder of a lien on a manufactured home who sells, exchanges, or transfers by lease-purchase a repossessed manufactured home subject to the lien is not subject to the provisions of this chapter if the sale, exchange, or transfer is through a licensed manufactured home retail dealer. A sale by a lienholder conducted through the foreclosure process of Section 29-3-610, et seq. may not be subject to the provisions of this chapter.

(E) A license must be issued in only one person's name who may be the individual owner, stockholder, copartner, manufactured home retail salesman or other representative of a manufactured home manufacturer, manufactured home retail dealer, or other entity required to be licensed. It is the duty of a manufactured home retail dealer and manufactured home manufacturer to conspicuously display the licenses in the established place of business. Manufactured home retail salesmen and manufactured home contractors, installers, and repairers are required to carry their licenses on their persons at all times when they are doing business in this State, and they must be shown upon request.

(F) The board may deny a license to an applicant who submits an application meeting the requirements of this chapter if the applicant has been convicted in a court of competent jurisdiction of a violent crime as defined in Section 16-1-60, a felony directly related to any aspect of the business of manufactured housing, or a felony, an essential element of which is dishonesty, reasonably related to any aspect of the business of manufactured housing.

(G) No person may be issued a license as a manufactured home retail dealer unless the person can show proof satisfactory to the board of two years' experience in the manufactured home industry or other relevant experience acceptable to the board.

(H) Notwithstanding any other provision of law, the board may not grant reciprocity or issue a license to an applicant:

(1) whose license in another state is currently restricted in any way, including probationary or other conditions, or was surrendered in lieu of disciplinary action or was revoked;

(2) who has disciplinary action pending against him in another state; or

(3) who is currently under sentence, including probation or parole, for a violation of Section 16-1-60, a felony directly related to any aspect of the business of manufactured housing, or a felony, an essential element of which is dishonesty, reasonably related to any aspect of the business of manufactured housing.

(I)(1) An applicant may be granted an apprentice salesperson license for up to one hundred twenty days. An apprentice salesperson license may not be issued to an applicant if the applicant has ever been:

(a) denied any type of license issued pursuant to this chapter;

(b) subject to suspension or revocation of a license issued pursuant to this chapter; or

(c) subject to any disciplinary action taken in accordance with this chapter.

(2) An applicant is subject to all of the requirements of this chapter and regulations promulgated pursuant to this chapter, except that an applicant is not required to complete the training, testing, and bond requirements established for a regular retail salesperson license.

HISTORY: 2001 Act No. 61, Section 1; 2013 Act No. 97, Section 3, eff June 20, 2013.



SECTION 40-29-210. Examination; fees; training.

(A) As a condition of licensure, an applicant shall submit to an examination which must be conducted by the board or its designated test provider. The applicant must receive a passing grade on the examination, in accordance with a cut-score determination established by the department. An applicant who fails an examination may reapply.

(B) The department or test provider is authorized to collect and retain reasonable examination fees, to be promulgated in regulation. An applicant for an examination to be conducted by a test provider shall pay the fee directly to the test provider.

(C) No license may be issued to a manufactured home dealer unless the board is satisfied that the authorized official, stockholder, copartner, or manufactured home salesman authorized to sell by authority of the dealer license has passed the appropriate examination.

(D) No manufactured home retail dealer or salesperson, contractor, installer, or repairer may be issued a license until the person or representative of the entity successfully completes any training prescribed by the board.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-220. Obtaining license after lapse or more than six months of inactivity.

If a license lapses or is inactive for more than six months, in order to be relicensed, the applicant must meet all requirements for a new license. The applicant may be exempt from any required training if evidence of prior training can be provided.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-230. Surety bond; claims; release.

(A) At the time of making application, all applicants for a manufactured housing license shall furnish a corporate surety bond or other security in the form prescribed by the board for the license term in the following amounts:

(1) for a manufactured home manufacturer, seventy-five thousand dollars for each location;

(2) for a manufactured home retail dealer, thirty thousand dollars for each location;

(3) for a manufactured home retail salesman, fifteen thousand dollars;

(4) for a manufactured home contractor, installer, or repairer, five thousand dollars.

(B)(1) The surety bond or other approved security must be made payable to the board and claims may be initiated only through the complaint process provided by the board. Claims are limited to the reasons stated in this section and are for actual damages and do not include attorney's fees or punitive damages incurred by the consumer as a result of the complaint.

(2) At the beginning of each subsequent license renewal period, a continuation certificate or proof of surety bond coverage or other approved security through the license renewal period must be delivered to the board with the application and fee.

(3) The board, upon a finding of a violation by a licensee or that an applicant is unable to meet the financial responsibility guidelines, may further require the licensee to increase the amount of a surety bond or other approved security. An increase must be proportioned to the seriousness of the offense, the repeat nature of the licensee's violations, or related to the financial condition of an applicant. The total amount may not exceed an additional seventy-five thousand dollars for manufacturers, fifty thousand dollars for dealers, twenty thousand dollars for salespersons, and ten thousand dollars for manufactured home contractors, installers, and repairers. The board, after one year, may reduce an increased surety bond or other approved security when satisfied that violations have been cured by appropriate corrective action and that the licensee is otherwise in good standing. The bonds cannot be reduced below amounts provided in this section.

(4) The surety bond or other approved security may not be released by the board until all claims and complaints against the licensee have been finally resolved or until three years after the licensee has ceased doing business in South Carolina, whichever period is later.

(5) All liability on a surety bond or other approved security is applicable to the surety bond or other security in effect as of the date of the occurrence which gave rise to the liability. In the event that the total claims against a surety bond or other form of approved security exceed the coverage amount of the surety bond or other approved security, the proceeds of the surety bond or other approved security may be distributed pro rata to the claimants.

(6) The board may file claims against a licensee's surety bond or other approved security and indemnify a consumer for losses to the limit of the surety bond or other approved security for damages resulting from the licensee's violation of this chapter or regulations promulgated by its authority or from fraud, misrepresentation, making of false promises, or the refusal, failure, or inability to transfer good and sufficient legal title.

HISTORY: 2001 Act No. 61, Section 1; 2013 Act No. 97, Section 4, eff June 20, 2013.



SECTION 40-29-240. Claims for repair work not performed by manufacturer, dealer or installer; release of bond of licensee not conducting business.

(A) If repair work is required on the consumer's home and the manufacturer, dealer, or manufactured home contractor, installer, or repairer is unavailable to perform the repairs or has not performed within the guidelines issued by the board, the board, through its staff, shall direct the consumer to obtain at least three bids for performance of the work. The board shall select a bidder to perform the repair work. Payment from the surety bond or other approved security must be authorized by the board only after an affidavit releasing the manufacturer or dealer from further obligation for repair or replacement of the items for which work was conducted, is signed and delivered to the board office by the consumer.

(B) If reimbursement to a consumer for repairs, parts, or other work is requested in a complaint, the department, with the approval of the board, shall determine the reasonable value of the repairs, parts, or work. The consumer may not be reimbursed from the surety bond or other approved security in an amount more than the reasonable value of the repairs, parts, or work.

(C) If a licensee does not conduct business after issuance of his license and the posting of the applicable surety bond or other approved security, the board, upon receipt of satisfactory evidence that no business was conducted and upon surrender of the license, may release the licensee's surety bond or other approved security.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-250. Acts warranting consumer indemnity from security bond.

Each surety bond or other approved security issued for a manufactured home manufacturer, a manufactured home retail dealer, or a salesperson must be indemnity for a loss sustained by a consumer as a result of:

(1) a violation of a provision of this chapter or a regulation of the board;

(2) a violation of the written warranty or failure to fulfill warranty obligations as outlined in this chapter;

(3) fraud in the execution or performance of a contract;

(4) a misrepresentation in reference to the sale of a manufactured home;

(5) refusal, failure, or inability to transfer good and sufficient legal title to the consumer;

(6) a misappropriation of funds belonging to the consumer;

(7) an alteration to deceive the consumer as to the manufacture or construction of the product;

(8) a false and fraudulent representation or deceitful practice in selling, financing, or representing a product or service.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-260. Warranty requirements.

(A) A manufactured home manufacturer warrants the following on each new manufactured home sold in the State for one year from the date of completion of installation of the manufactured home for the consumer:

(1) all structural elements, plumbing systems, heating, cooling, and fuel burning systems, electrical systems, and any other components included are manufactured and installed free from defect in material and workmanship;

(2) the manufactured home complies with this chapter and regulations promulgated under this chapter;

(3) all appliances and equipment installed in the manufactured home must be free from defects in material and workmanship for one year, unless a valid warranty from the manufacturer or dealer of the appliances and equipment is furnished warranting against defects in materials and workmanship to the consumer for at least one year from date of delivery;

(4) appropriate corrective action must be taken within a reasonable period of time after the warranty violation has been communicated to the manufactured home manufacturer by the department or by the consumer;

(5) the warranty may not be voided as long as the installation of the manufactured home conforms to the standards adopted in this chapter;

(6) repair work performed under the one-year warranty is warranted for at least ninety days or until the end of the original one-year warranty, whichever is later.

(B) A manufactured home retail dealer warrants the following on each new manufactured home sold in the State for one year from the date of completion of installation of the manufactured home for the consumer:

(1) all changes, additions, or alterations made to the manufactured home by the manufactured home retail dealer are free from defects in materials and workmanship and do not bring the manufactured home out of compliance with the standards and that all appliances and equipment installed by the manufactured home retail dealer are free from defects in materials and workmanship unless a valid written warranty from the manufacturer or dealer of the appliances and equipment is furnished to the consumer warranting against a defect in materials or workmanship for a period of time customary in the industry for a warranty for the particular appliance or equipment;

(2) appropriate corrective action must be taken within a reasonable time after the warranty violation has been communicated to the manufactured home retail dealer by the department or by the consumer;

(3) repair work on changes, additions, or alterations authorized by the manufactured home manufacturer must be warranted for at least ninety days or until the end of the original one-year warranty, whichever is later;

(4) installation performed by the dealer of the manufactured home must be performed in compliance with applicable federal or state law regulations or standards for the installation of manufactured homes and during the course of installation and transportation of the manufactured home by the manufactured home retail dealer, defects do not occur;

(5) alterations or modifications made by a manufactured home retail dealer without authorization of the manufactured home manufacturer relieve the manufactured home manufacturer of warranty responsibility as to the items altered or modified and any damage resulting from the alteration or modification.

(C) For twelve months after completion of the work a manufactured home contractor warrants:

(1) all installations are performed in accordance with applicable state or federal law, regulations, or standards for the installation of manufactured homes;

(2) all modifications, alterations, or repairs are performed in compliance with applicable state or federal law, regulations, or standards;

(3) his performance will not cause defects in the home.

(D) For twelve months after completion of the work a manufactured home installer warrants that:

(1) all installations are performed in compliance with applicable state or federal law, regulations, or standards for the installation of manufactured homes;

(2) his performance will not cause defects in the home.

(E) For at least ninety days after completion of the work a manufactured home repairer warrants that:

(1) all modifications, alterations, and repairs are performed in compliance with applicable state or federal law, regulations, or standards for the modification or repair of manufactured homes;

(2) his performance will not cause defects in the home.

(F) Appropriate corrective action must be taken within a reasonable period of time after the warranty violation has been communicated to the manufactured home manufacturer, retail dealer, contractor, installer, or repairer by the department or by the consumer.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-270. Remedy of defects, imminent safety hazards.

A defect must be remedied within thirty days of receipt of the written notification of the warranty claim, unless additional time is granted by the board. Defects which constitute an imminent safety hazard to life and health must be remedied within five working days of receipt of the written notification of the warranty claim. An imminent safety hazard to life and health includes, but is not limited to:

(1) inadequate heating in freezing weather;

(2) failure of sanitary facilities;

(3) electrical shock;

(4) leaking gas; or

(5) major structural failure.

The board may suspend this five-day time period in the event of widespread defects or damage resulting from adverse weather conditions or other natural catastrophes.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-280. Moving exception to new home warranty, notice requirement.

If the new manufactured home is moved from the initial installation site during the term of the warranty period, the new home warranty does not apply to a defect or damage caused by the move. Conspicuous notice of this section must be given to the customer at the time of the sale.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-290. Board authority regarding Construction and Safety Standards Act.

The board may carry out the responsibilities of the Construction and Safety Standards Act as the state administrative agency for South Carolina.

HISTORY: 2001 Act No. 61, Section 1; 2004 Act No. 171, Section 1; 2005 Act No. 175, Section 2; 2008 Act No. 272, Section 3.



SECTION 40-29-300. Board oversight of consumer complaints; board inspection of manufacturers for compliance with federal regulations; life safety and fire prevention.

The board shall oversee the handling of manufactured home consumer complaints that may be due to electrical, mechanical, or structural defects or nonconformances to the Construction and Safety Standards Act standards and regulations. As part of this responsibility, the manufactured home manufacturers must be inspected and monitored for compliance with federal manufactured home standards and regulations. In conducting its responsibilities under this section, the board shall recognize the need for life safety requirements as a part of its general oversight function and shall receive advice in the life safety area from the State Fire Marshal to ensure that fire prevention is a part of the overall program under the terms of this chapter.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-310. Board entry for purpose of inspection.

The board, by its authorized representatives, may enter, at reasonable times, a factory, warehouse, or establishment in which manufactured homes are manufactured, stored, or held for sale for the purpose of ascertaining whether the requirements of the Construction and Safety Standards Act and the regulations of the board have been and are being met.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-320. Record keeping requirement; board inspection of records; standard form for purchase agreements.

Each manufacturer, distributor, and dealer of manufactured homes shall establish and maintain records, make reports, and provide information as the SAA administrator or the secretary may require to determine whether the manufacturer, distributor, or dealer has acted or is acting in compliance with this chapter or the Construction and Safety Standards Act and upon request of a person appointed by the administrator or the secretary shall permit the person to inspect appropriate books, papers, records, and documents relevant to determining whether the manufacturer, distributor, or dealer has acted or is acting in compliance with this chapter. Purchase agreements used by retail dealers for the sale of new or used manufactured homes must be standard and in a form prescribed by the board.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-325. Dealer license number required in certain advertisements.

Licensed manufactured housing retail dealers shall include their dealer license number on any print, Internet, or email advertisement by the retail dealer for the sale of a manufactured home located in South Carolina.

HISTORY: 2013 Act No. 97, Section 2, eff June 20, 2013.



SECTION 40-29-330. Policy and purpose to protect against hazards and provide safety.

Manufactured homes, and their integral parts, because of the manner of their construction, assembly, and use and that of their systems, components and appliances, including, but not limited to, heating, plumbing, and electrical systems, like other finished products having concealed vital parts, may present hazards to the life and safety of persons and to the safety of property unless properly manufactured. In the sale of manufactured homes, there is also the possibility of defects not readily ascertainable when inspected by purchasers. It is the policy and purpose of this State to provide protection to the public against those possible hazards and for that purpose to forbid the manufacture and sale of new manufactured homes which are not constructed so as to provide safety and protection to their owners and users and further to require that the business practices of the industry are fair and orderly.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-340. Manufactured homes to meet certain criteria and be certified.

No person may sell or offer for sale a manufactured home manufactured after June 15, 1976, unless its components, systems, and appliances meet the criteria of compliance with the Construction and Safety Standards Act and have been properly certified by the Department of Housing and Urban Development. For the sale of a previously owned manufactured home, the buyer and seller shall sign a form certifying both persons have determined at least two functioning smoke detectors are in the home.

HISTORY: 2001 Act No. 61, Section 1; 2010 Act No. 272, Section 1, eff upon approval (became law without the Governor's signature on June 28, 2010).



SECTION 40-29-350. Effect of HUD label on manufactured home unit; installation fees, requirements and standards.

A manufactured home unit bearing a label issued by the Department of Housing and Urban Development is acceptable as meeting the requirements of this chapter throughout the State. Municipalities and counties may establish a fee for inspection of installation not to exceed one hundred dollars. Installation must be in accordance with the manufacturer's installation manual or the regulations established by this chapter. No installation regulation or standard may be enforced except those adopted by the board in conformity with the Construction and Safety Standards Act or adopted by a local authority to comply with the provisions of federal law for flood plain management.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-360. Energy efficient labeling.

(A) The State Energy Office must produce energy efficiency labels and notices and provide these labels and notices to manufactured housing manufacturers upon request. The notices must state: "Notice. An energy efficient home will reduce the overall cost of home ownership. South Carolina law encourages citizens to purchase energy efficient manufactured homes by providing a tax incentive for the purchase of such a home. This home qualifies for an energy efficiency sales tax incentive. Buyers of energy efficient manufactured homes can save money not only on taxes, but should also have lower monthly utility bills than less efficient homes."

(B) Energy efficiency labels must be permanently affixed to the electrical panel and the notices must be affixed to the inside of the window closest to the front door. Energy efficiency labels and notices must be affixed by the manufacturer only on new homes and only at the place and time of production or manufacture. By affixing an energy efficiency label and notice, the manufacturer certifies that the manufactured home meets or exceeds the energy requirements provided for in Section 12-36-2110(B). Only the consumer may remove the notice.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-370. Electrical inspection.

In municipalities and counties where electrical inspections are provided, proof of inspection of electrical service from the meter base to the main panel of the home must be obtained by the homeowner and submitted to the supplier of electricity before an electrical connection may occur.

HISTORY: 2001 Act No. 61, Section 1.



SECTION 40-29-380. Severability.

If any section, subsection, paragraph, subparagraph, sentence, clause, phrase, or word of this chapter is for any reason held to be unconstitutional or invalid, such holding shall not affect the constitutionality or validity of the remaining portions of this chapter, the General Assembly hereby declaring that it would have passed this chapter, and each and every section, subsection, paragraph, subparagraph, sentence, clause, phrase, and word thereof, irrespective of the fact that any one or more other sections, subsections, paragraphs, subparagraphs, sentences, clauses, phrases, or words hereof may be declared to be unconstitutional, invalid, or otherwise ineffective.

HISTORY: 2001 Act No. 61, Section 1.






CHAPTER 30 - MASSAGE/BODYWORK PRACTICE ACT

SECTION 40-30-10. Short title.

This chapter may be cited as the Massage/Bodywork Practice Act.

HISTORY: 1986 Act No. 467, Section 3; 1996 Act No. 387, Section 1.



SECTION 40-30-20. Purpose.

The General Assembly recognizes that the practice of massage/bodywork is potentially harmful to the public in that massage/bodywork therapists must have a knowledge of anatomy, kinesiology, and physiology and an understanding of the relationship between the structure and the function of the tissues being treated and the total function of the body. Massage/bodywork is therapeutic, and regulations are necessary to protect the public from unqualified practitioners. It is, therefore, necessary in the interest of public health, safety, and welfare to regulate the practice of massage/bodywork in this State. However, restrictions must be imposed to the extent necessary to protect the public from significant and discernible danger to health and yet not in such a manner which will unreasonably affect the competitive market. Further, consumer protection for both health and economic matters must be afforded the public through legal remedies provided for in this chapter.

HISTORY: 1986 Act No. 467, Section 3; 1996 Act No. 387, Section 1.



SECTION 40-30-30. Definitions.

As used in this chapter:

(1) "Approved massage/bodywork school" means a facility that meets minimum standards for training and curriculum as determined by regulation of the department.

(2) "Department" means the Department of Labor, Licensing and Regulation.

(3) "Director" means the Director of the Department of Labor, Licensing and Regulation.

(4) "Hydrotherapy" means the use of water, vapor, or ice for treatment of superficial tissues.

(5) "Licensure" means the procedure by which an individual applies to the department and is granted approval to practice massage/bodywork.

(6) "Massage/bodywork therapy" means the application of a system of structured touch of the superficial tissues of the human body with the hand, foot, arm, or elbow whether or not the structured touch is aided by hydrotherapy, thermal therapy, a massage device, human hands, or the application to the human body of an herbal preparation.

(7) "Massage/bodywork therapist" means an individual licensed as required by this chapter, who administers massage/bodywork therapy for compensation.

(8) "Massage device" means a mechanical device that mimics or enhances the actions possible by the hands by means of vibration.

(9) "Panel" means the Panel for Massage/Bodywork under the Department of Labor, Licensing and Regulation.

(10) "Thermal therapy" means the use of ice or a heat lamp or moist heat on superficial tissues.

HISTORY: 1986 Act No. 467, Section 3; 1996 Act No. 387, Section 1; 2013 Act No. 41, Section 1, eff June 7, 2013.



SECTION 40-30-40. Panel for Massage/Bodywork.

(A) There is created the Panel for Massage/Bodywork under the Department of Labor, Licensing and Regulation. The panel consists of seven members appointed by the Governor. Six members must be licensed massage/bodywork therapists in good standing and must have been engaged in the practice of massage/bodywork for not fewer than three consecutive years before appointment to the panel. One member must represent the public at large and must not have a financial interest, direct or indirect, in the profession or practice of massage/bodywork therapy. A panel member must be a high school graduate or shall have received a graduate equivalency diploma and must be a citizen of the United States and a resident of this State for not fewer than five years. Nominations for appointment to the panel may be submitted to the Governor from any individual, group, or association.

(B) Members serve a term of four years and until their successors are appointed and qualify. A vacancy on the panel must be filled in the manner of the original appointment for the remainder of the unexpired term.

(C) Members of the panel must be compensated for their services at the usual rate for mileage, subsistence, and per diem as provided by law for members of state boards, committees, and commissions and must be reimbursed for actual and necessary expenses incurred in connection with and as a result of their service on the panel. Compensation and reimbursements paid to panel members pursuant to this subsection must be paid as an expense of the panel in the administration of this chapter.

(D) The Governor may remove a member of the panel in accordance with Section 1-3-240.

HISTORY: 1986 Act No. 467, Section 3; 1996 Act No. 387, Section 1; 1999 Act No. 26, Section 3; 2008 Act No. 273, Section 6; 2013 Act No. 41, Section 2, eff June 7, 2013.



SECTION 40-30-50. Duties of panel for Massage/Bodywork.

(A) The Panel for Massage/Bodywork shall:

(1) advise and recommend action to the department in the development of regulations, statutory revisions, and such other matters as the department may request in regard to the administration of this chapter;

(2) conduct hearings:

(a) on alleged violations of this chapter and regulations promulgated pursuant to this chapter;

(b) on licensure determination if not appropriate to be determined at the staff level;

(3) mediate consumer complaints if appropriate;

(4) recommend discipline for individuals licensed pursuant to this chapter in any manner provided for in this chapter.

(B) The panel may administer oaths and upon its own motion, or upon request of a party, shall subpoena witnesses, compel their attendance, take evidence, and require the production of matter that is relevant to the investigation including, but not limited to, the existence, description, nature, custody, condition, and location of books, documents, or other tangible items and the identity and location of individuals having knowledge of relevant facts or other matter reasonably calculated to lead to the discovery of material evidence. Upon failure to obey a subpoena or to answer questions propounded by the panel, the panel may apply pursuant to the Administrative Procedures Act to an administrative law judge for an order requiring the individual to appear before the panel and to produce documentary evidence and give other evidence concerning the matter under inquiry.

HISTORY: 1986 Act No. 467, Section 3; 1996 Act No. 387, Section 1; 2013 Act No. 41, Section 2, eff June 7, 2013.



SECTION 40-30-60. Employees; duties.

(A) The Director of the Department of Labor, Licensing and Regulation may employ and establish compensation for personnel the director considers necessary and appropriate for the administration of this chapter.

(B) The director shall prescribe duties, which may include, but are not limited to:

(1) maintaining and preserving records;

(2) receiving and accounting for all monies received by the panel;

(3) issuing necessary notices to licensees;

(4) determining the eligibility of applicants for examination and licensure;

(5) examining applicants for licensure including, but not limited to:

(a) prescribing the subjects, character, and manner of licensing examinations;

(b) preparing, administering, and grading the examination or contracting for the preparation, administration, or grading of the examination. Professional testing services may be utilized to formulate and administer any examinations required by the department;

(6) issuing and renewing licenses of qualified applicants;

(7) evaluating and approving continuing education course hours and programs;

(8) promulgating regulations to carry out this chapter including, but not limited to, establishing a code of ethics to govern the conduct and practices of individuals licensed pursuant to this chapter.

HISTORY: 1986 Act No. 467, Section 3; 1996 Act No. 387, Section 1; 2013 Act No. 41, Section 2, eff June 7, 2013.



SECTION 40-30-80. Fees.

The department shall charge and collect the following fees:

(1) massage/bodywork therapist application, not to exceed fifty dollars;

(2) massage/bodywork therapist initial licensure fee, not to exceed one hundred dollars;

(3) biennial massage/bodywork therapist licensure renewal fee, not to exceed two hundred dollars;

(4) massage/bodywork therapist reexamination fee, not to exceed two hundred fifty dollars;

(5) application and provisional massage/bodywork therapist licensure fee, not to exceed two hundred dollars;

(6) application and reactivation for inactive status of a massage/bodywork therapist license fee, not to exceed two hundred fifty dollars;

(7) renewal fee for inactive status, not to exceed two hundred fifty dollars;

(8) continuing education course provider fee, not to exceed one hundred dollars and continuing education course provider renewal fee, not to exceed fifty dollars.

HISTORY: 1986 Act No. 467, Section 3; 1996 Act No. 387, Section 1.



SECTION 40-30-90. Annual report.

The department shall prepare and submit to the Governor an annual report on the administration of this chapter.

HISTORY: 1986 Act No. 467, Section 3; 1996 Act No. 387, Section 1; 2013 Act No. 41, Section 3, eff June 7, 2013.



SECTION 40-30-100. Practice without license.

No person may practice massage/bodywork without a license issued in accordance with this chapter by the director; however, a person licensed by the State under this title or any other provision of law whose scope of practice overlaps with the practice of massage/bodywork is not also required to be licensed under this chapter unless the person holds himself out to be a practitioner of massage/bodywork. Nothing in this chapter may be construed to authorize a massage/bodywork therapist licensed under this chapter to practice physical therapy or chiropractic or to utilize chiropractic therapeutic modalities except where the scope of practice for massage/bodywork, as provided for in this chapter, overlaps with the practice of physical therapy or chiropractic.

HISTORY: 1996 Act No. 387, Section 1.



SECTION 40-30-110. Qualifications for license.

To be licensed by the department as a massage/bodywork therapist an individual:

(1) must be at least eighteen years of age and have received a high school diploma or graduate equivalency diploma;

(2) shall have completed a five hundred hour course of classroom study at an approved massage/bodywork school having a curriculum that meets the standards set forth in regulation by the department; and

(3) shall have received a passing grade on the National Certification Exam for Therapeutic Massage and Bodywork (NCETMB), National Certification Examination for Therapeutic Massage (NCETM), the Massage and Bodywork Licensing Examination (MBLEx), or any other examination provided for in regulation.

HISTORY: 1996 Act No. 387, Section 1; 2013 Act No. 41, Section 4, eff June 7, 2013.



SECTION 40-30-120. Application for license.

An application for licensure must be made in writing under oath on a form prescribed by the department and accompanied by all applicable fees.

HISTORY: 1996 Act No. 387, Section 1.



SECTION 40-30-130. Examination.

(A) An applicant who fails an examination may be reexamined as provided by the department in regulation.

(B) A licensing examination must be conducted so that the applicant is known to the department by number until the examination is completed and the proper grade determined. An accurate record of each examination must be made and filed with all examination papers with the director of the department and must be kept for reference and inspection for a period of not fewer than two years immediately following the examination.

HISTORY: 1996 Act No. 387, Section 1.



SECTION 40-30-140. Issuance of license.

(A) If an applicant satisfies the licensure requirements and pays the applicable fees as provided for in this chapter, the department shall issue a license to the applicant. A license is a personal right and not transferable and the issuance of a license is evidence that the licensee is entitled to all rights and privileges of a massage/bodywork therapist while the license remains current and unrestricted.

(B) A person licensed under this chapter shall display the license in a prominent and conspicuous place in the person's place of business and shall include the number of the license in an advertisement of massage/bodywork services appearing in a newspaper, airwave transmission, telephone directory, or other advertising medium.

(C) Only a person licensed under this chapter may use the title of "massage/bodywork therapist".

(D) Under conditions established by the department in regulation the department may issue a provisional license to applicants meeting these requirements.

(E) A duplicate license may be issued to a licensee by the department in accordance with regulations promulgated by the department and upon payment of a fee.

HISTORY: 1996 Act No. 387, Section 1.



SECTION 40-30-150. License from another state.

The department shall issue a license to a person who holds an active license in another state if the standards for licensure in that state are at least the substantial equivalent to the licensing standards provided for in this chapter, and the person satisfies any other requirements the department may prescribe in regulation.

HISTORY: 1996 Act No. 387, Section 1.



SECTION 40-30-160. Records and registry.

(A) The department shall keep a record of its proceedings and a registry of all applications for licensure. The register shall show the name, age, and last known address of each applicant, the place of business of the applicant, the education, experience, and other qualifications of the applicant, type of examination required, whether or not a license was granted, whether or not the applicant was denied a license, the date of the action of the department, and other information considered necessary by the department.

(B) The record of department proceedings and its registry of applications must be open to public inspection and a copy of the registry must be provided upon request and payment of a fee.

(C) Records of the department and its registry are prima facie evidence of its proceedings and a transcript certified by the director under seal is admissible as evidence with the same force and effect as the original.

HISTORY: 1996 Act No. 387, Section 1.



SECTION 40-30-170. Publication of roster.

Annually the department shall prepare and publish a roster containing the names and places of businesses of all persons licensed under this chapter. A copy of the roster must be provided upon request and upon payment of a fee.

HISTORY: 1996 Act No. 387, Section 1.



SECTION 40-30-180. Renewal of license.

(A) A person licensed under this chapter biennially must satisfy these license renewal requirements in order to continue practicing massage/body work therapy:

(1) pay a renewal fee in the amount, at the time, and in the manner as the department provides in regulation;

(2) complete continuing education requirements prescribed by the department in accordance with Section 40-30-190 and submit evidence of compliance; however, a massage/body work therapist who has proof of a "Certificate in Massage" issued prior to January 1, 1974, is exempt from continuing education requirements.

A massage/body work therapist's license automatically reverts to inactive status if the massage/body work therapist fails to timely comply with this subsection and only may be reinstated upon application and payment of any fees and after having met any additional requirements which the department may establish in regulation including, but not limited to, continuing education requirements.

(B) A license which has been inactive for more than four years automatically expires if the person has not made application for renewal of the license. An expired license is null and void without any further action by the department.

HISTORY: 1996 Act No. 387, Section 1; 1999 Act No. 26, Section 1.



SECTION 40-30-190. Promulgation of regulations.

The department shall promulgate regulations establishing:

(1) continuing education requirements and compliance procedures:

(a) for license renewal not to exceed twelve classroom hours per biennium;

(b) for license reinstatement not to exceed six classroom hours for each year the license was inactive;

(2) criteria for the approval of continuing education programs or courses including, but not limited to, correspondence courses.

HISTORY: 1996 Act No. 387, Section 1; 1999 Act No. 26, Section 2.



SECTION 40-30-200. Fitness to practice; investigation of complaints.

If the director has reason to believe that an individual licensed pursuant to this chapter has become unfit to practice massage/bodywork therapy or has violated a provision of this chapter or a regulation promulgated pursuant to this chapter or if a written complaint is filed with the director charging a licensee with the violation of a provision of this chapter or a regulation, the director shall initiate an investigation in accordance with procedures established by the department in regulation. If after investigation it appears that probable cause exists for a hearing, a time and a place must be set by the panel for a hearing to determine whether disciplinary action must be taken against the licensee. Notice must be given and the hearing conducted in accordance with the Administrative Procedures Act.

HISTORY: 1996 Act No. 387, Section 1; 2013 Act No. 41, Section 5, eff June 7, 2013.



SECTION 40-30-220. Cease and desist orders; temporary restraining orders.

(A) If the panel or the department has reason to believe that an individual is violating or intends to violate a provision of this chapter or a regulation promulgated pursuant to this chapter, in addition to all other remedies, the panel may order an individual to immediately cease and desist from engaging in the conduct. If the individual is practicing massage/bodywork without being licensed pursuant to this chapter the panel or the department also may apply to an administrative law judge for a temporary restraining order prohibiting the unlawful practice. The administrative law judge may issue a temporary restraining order ex parte and the panel or the department is not required to:

(1) post a bond;

(2) establish the absence of an adequate remedy at law;

(3) establish that irreparable damage would result from the continued violation.

A panel member, the Director of the Department of Labor, Licensing or Regulation, or any other employee of the department may not be held liable for damages resulting from a wrongful temporary restraining order.

(B) In accordance with the South Carolina Rules of Civil Procedure, the panel or the department also may seek from an administrative law judge other equitable relief to enjoin the violation or intended violation of this chapter or a regulation promulgated pursuant to this chapter.

HISTORY: 1996 Act No. 387, Section 1; 2013 Act No. 41, Section 6, eff June 7, 2013.



SECTION 40-30-230. Misconduct.

The following constitute misconduct and are grounds for the department denying initial licensure to or the panel taking disciplinary action against an individual who:

(1) used a false, fraudulent, or forged statement or document or committed a fraudulent, deceitful, or dishonest act in applying for licensure pursuant to this chapter;

(2) has had his or her license to practice massage/bodywork from another state or jurisdiction canceled, revoked, suspended, or otherwise restricted;

(3) has violated a provision of this chapter, a regulation promulgated pursuant to this chapter, or an order of the department or the panel;

(4) has intentionally or knowingly, directly or indirectly, aided or abetted in the violation or conspiracy to violate this chapter or a regulation promulgated pursuant to this chapter;

(5) has intentionally used a fraudulent statement in a document connected to the practice of massage/bodywork or has made false, deceptive, or misleading statements in the practice of massage/bodywork or in advertising;

(6) has obtained fees or assisted in obtaining fees under intentionally fraudulent circumstances;

(7) lacks the professional or ethical competence to practice massage/bodywork;

(8) has been convicted of or has pled guilty to or nolo contendere to a violent crime as defined in Section 16-1-60, during the previous five years has been convicted of or has pled guilty to or nolo contendere to a felony that directly relates to the practice or ability to practice massage/bodywork, or during the previous seven years has been convicted of or has pled guilty to or nolo contendere to a felony, an essential element of which is dishonesty, that reasonably relates to the ability to practice massage/bodywork;

(9) has practiced massage/bodywork while under the influence of alcohol or drugs or uses alcohol or drugs to such a degree as to render him or her unfit to practice massage/bodywork;

(10) has sustained a physical or mental disability, as determined by a physician that renders further practice by the licensee dangerous to the public.

HISTORY: 1996 Act No. 387, Section 1; 2013 Act No. 41, Section 6, eff June 7, 2013.



SECTION 40-30-240. Mental or physical examination; records; drug testing.

If investigating grounds for taking disciplinary action based upon an alcohol or drug addiction, as provided for in Section 40-30-230(10), or a physical or mental disability, as provided for in Section 40-30-230(11), the panel upon reasonable grounds may:

(1) require an applicant or licensee to submit to a mental or physical examination including a drug test by physicians designated by the panel. The results of an examination are admissible in a hearing before the panel, notwithstanding a claim of privilege pursuant to a contrary rule of law. An individual who accepts the privilege of practicing massage/bodywork in this State or who files an application for a license to practice massage/bodywork in this State is deemed to have consented to submit to a mental or physical examination including a drug test and to have waived all objections to the admissibility of the results in a hearing before the panel upon the grounds that the results constitute a privileged communication. If an applicant or licensee fails to submit to an examination when requested by the panel pursuant to this section, unless the failure was due to circumstances beyond the individual's control, the panel shall enter an order automatically denying or suspending the license pending compliance and further order of the panel. An applicant or licensee who is prohibited from practicing pursuant to this subsection must be afforded at reasonable intervals an opportunity to demonstrate to the panel the ability to resume or begin the practice of massage/bodywork with reasonable skill and safety to patients;

(2) obtain records of an examination required by item (1) specifically relating to the mental or physical condition of an applicant or licensee who is the subject of an investigation and these records are admissible in a hearing before the panel, notwithstanding any other provision of law. An individual who accepts the privilege of practicing massage/bodywork in this State or who files an application to practice massage/bodywork in this State is deemed to have consented to the panel obtaining these records and to have waived all objections to the admissibility of these records in a hearing before the panel upon the grounds that the records constitute a privileged communication. If a licensee or applicant refuses to sign a written consent for the panel to obtain these records when requested by the panel pursuant to this section, unless the failure was due to circumstances beyond the individual's control, the panel shall enter an order automatically denying or suspending the license pending compliance and further order of the panel. An applicant or licensee who is prohibited pursuant to this section from practicing massage/bodywork must be afforded at reasonable intervals an opportunity to demonstrate to the panel the ability to resume or begin the practice of massage/bodywork with reasonable skill and safety to patients.

HISTORY: 1996 Act No. 387, Section 1; 2013 Act No. 41, Section 6, eff June 7, 2013.



SECTION 40-30-250. Discipline.

(A) Upon a determination by the panel that one or more of the grounds for discipline exists, as provided for in Section 40-30-230, the panel may:

(1) issue a nondisciplinary letter of caution;

(2) issue a private reprimand;

(3) issue a public reprimand;

(4) impose a fine not to exceed five hundred dollars;

(5) place the licensee on probation, restrict the license, or suspend the license for a definite or indefinite time and prescribe conditions to be met during probation, restriction, or suspension, respectively including, but not limited to, satisfactory completion of additional education of a supervisory period or of continuing education programs as may be specified;

(6) permanently revoke the license.

(B) A decision by the panel to discipline a licensee as authorized pursuant to this section must be made by a majority vote of the total membership of the panel serving at the time the vote is taken.

(C) Except for a private reprimand, a final order of the department refusing to issue a license to an applicant or a final order of the panel disciplining a licensee pursuant to this section is public information.

HISTORY: 1996 Act No. 387, Section 1; 2013 Act No. 41, Section 6, eff June 7, 2013.



SECTION 40-30-260. Voluntary surrender of license.

A licensee who is under investigation for misconduct, as defined in Section 40-30-230, voluntarily may surrender his or her license to the department, invalidating the license at the time it is surrendered. An individual who voluntarily surrenders his or her license may not practice as a massage/bodywork therapist until the panel reinstates the individual's license. An individual practicing as a massage/bodywork therapist during the period of voluntary license surrender is deemed an illegal practitioner and is subject to the penalties provided in this chapter. Surrendering a license must not be considered an admission of guilt in a proceeding held pursuant to this chapter. However, surrendering a license does not preclude the panel from imposing conditions on the acceptance of the proffered license or from taking disciplinary action against the licensee.

HISTORY: 1996 Act No. 387, Section 1; 2013 Act No. 41, Section 6, eff June 7, 2013.



SECTION 40-30-270. Appeal.

An individual aggrieved by an action of the panel or the department may appeal the decision to an administrative law judge in accordance with the Administrative Procedures Act. Service of a notice of appeal does not stay the panel's or the department's decision pending completion of the appellate process.

HISTORY: 1996 Act No. 387, Section 1; 2013 Act No. 41, Section 6, eff June 7, 2013.



SECTION 40-30-280. Service of notice upon nonresident.

(A) Service of any notice provided for by law upon a nonresident licensed under this chapter or upon a resident who having been licensed, subsequently becomes a nonresident or after due diligence cannot be found at his usual abode or place of business in this State, may be made by leaving with the Director of the Department of Labor, Licensing and Regulation a copy of the notice and any accompanying documents. A copy of the notice, accompanying documents, and a certified copy of the service on the director must be mailed to the licensee at his last known address, return receipt requested. The director shall keep a record of the day of the service of the notice, and the return receipt must be attached to and made a part of the return of service of the notice by the department.

(B) A continuance may be given in any hearing under this chapter for which notice is given pursuant to this section so as to afford the licensee a reasonable opportunity to appear and be heard.

HISTORY: 1996 Act No. 387, Section 1.



SECTION 40-30-290. Costs and fines.

(A) All costs and fines imposed under Section 40-30-250 are due and payable immediately upon imposition. Unless the costs and fines are paid within sixty days after the order becomes final, the order constitutes a judgment and may be filed and executed upon in the same manner as a judgment in the court of common pleas, and the department may collect costs and attorney fees incurred in executing the judgment. Interest at the legal rate accrues on the amount due from the date imposed until the date paid.

(B) All fines and costs collected under this section must be remitted by the department to the State Treasurer and deposited in a special fund from which the department, upon approval of the State Budget and Control Board, must be reimbursed for the administrative costs associated with investigations and hearings under this chapter.

HISTORY: 1996 Act No. 387, Section 1.



SECTION 40-30-300. Privileged communications.

(A) Every communication, whether oral or written, made by or on behalf of an individual, to the director or the panel, whether by way of complaint or testimony, is privileged, and no action or proceeding, civil or criminal, may be brought against the individual, by or on whose behalf the communication is made, except upon proof that the communication was made with malice.

(B) Nothing in this chapter may be construed to prohibit the respondent or his or her legal counsel from exercising the respondent's constitutional right of due process under the law, including, but not limited to, the respondent's right to have normal access to the charges and evidence filed against him or her.

HISTORY: 1996 Act No. 387, Section 1; 2013 Act No. 41, Section 7, eff June 7, 2013.



SECTION 40-30-310. Violation of chapter; civil penalties.

(A) It is unlawful for an individual to:

(1) hold himself or herself out as a massage/bodywork therapist unless licensed pursuant to this chapter;

(2) allow an employed individual to practice massage/bodywork unless licensed pursuant to this chapter;

(3) present as his or her own the license of another;

(4) allow the use of his or her license by an unlicensed individual;

(5) give false or forged evidence to the department in obtaining a license pursuant to this chapter;

(6) falsely impersonate another license holder;

(7) use or attempt to use a license that has been revoked;

(8) otherwise violate a provision of this chapter or a regulation promulgated pursuant to this chapter.

(B) The department may institute civil action in the circuit court, in the name of the State, for injunctive relief against an individual violating a provision of this chapter or a regulation promulgated pursuant to this chapter or an order of the department or the panel. For each violation, the court may impose a fine of no more than one thousand dollars.

HISTORY: 1996 Act No. 387, Section 1; 2013 Act No. 41, Section 7, eff June 7, 2013.



SECTION 40-30-320. Instruction of massage/bodywork.

Nothing in this chapter may be construed to prevent the teaching of massage/bodywork in this State at an approved massage/bodywork school.

HISTORY: 1996 Act No. 387, Section 1.






CHAPTER 31 - NATUROPATHY

SECTION 40-31-10. Practice unlawful.

It shall be unlawful for any person whether heretofore licensed or not under the laws of this or any other State to practice naturopathy in this State.

HISTORY: 1962 Code Section 56-901; 1956 (49) 1624.



SECTION 40-31-20. Penalties.

Any person violating the provisions of this chapter shall, upon conviction, be guilty of a misdemeanor and be fined not exceeding five hundred dollars or be imprisoned for a period of not exceeding one year, or both, in the discretion of the court.

HISTORY: 1962 Code Section 56-902; 1956 (49) 1624.






CHAPTER 33 - NURSES

SECTION 40-33-5. Application of Chapter 1, Article 1; conflicts.

Unless otherwise provided for in this chapter, Article 1, Chapter 1, Title 40 applies to the profession of nursing. However, if there is a conflict between this chapter and Article 1, Chapter 1, Title 40, the provisions of this chapter control.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-10. State Board of Nursing; membership; seal; promulgation of regulations; powers and duties.

(A) There is created the State Board of Nursing composed of eleven members. Two must be licensed practical nurses from the State at large, and two must be lay members from the State at large. Seven must be registered nurses, each representing one congressional district, and at least one must be employed in a hospital setting and at least one must be licensed as an advanced practice registered nurse. When appointing members to the board, consideration should be given to including a diverse representation of principal areas of nursing including, but not limited to, hospital, acute care, advanced practice, community health, and nursing education. Registered nurse and licensed practical nurse members must be licensed in South Carolina, must be employed in nursing, must have at least three years of practice in their respective professions immediately preceding their appointment, and shall reside in the district they represent. Lay members must not be licensed or employed as a health care provider but shall represent the public at large as a consumer of nurse services. No member may serve as an officer of a professional health related state association. The chairman or designee of the State Board of Medical Examiners shall serve as an advisory nonvoting member to the board to provide consultation on matters requested by the Board of Nursing.

(B) Members shall serve terms of four years and until their successors are appointed and qualify. Board members must be appointed by the Governor with the advice and consent of the Senate. An individual, group, or association may nominate qualified persons and submit them to the Governor for consideration. Vacancies must be filled for the unexpired portion of a term by appointment of the Governor.

(C) The Governor may remove members pursuant to Section 1-3-240(C) or members who have been guilty of continued neglect of their duties or members who are found to be incompetent, unprofessional, or dishonorable. No members may be removed without first giving them the opportunity to refute the charges filed against them. The member must be given copies of the charges at the time they are filed.

(D) A board member, or person authorized and approved by the board, engaged in business for the board may receive for board service the usual per diem, mileage, and subsistence as provided by law. These expenses must be paid from the fees received by the board under this chapter.

(E) The board may have and use an official seal bearing the words: "State Board of Nursing for South Carolina". The board may promulgate regulations as it considers necessary for the purposes of carrying out the provisions of this chapter.

(F) The board shall meet at least quarterly for the purpose of transacting business. A majority of the members of the board constitutes a quorum; however, if there is a vacancy on the board, a majority of the members serving constitutes a quorum. A board member is required to attend meetings or to provide proper notice and justification of inability to do so. Unexcused absences from meetings may result in removal from the board as provided in Section 1-3-245.

(G) A chairman, a vice chairman, and a secretary comprise the officers of the board. The election of the chairman must be from the registered nurse members of the board, and the vice chairman and secretary must be elected from the members. Officers shall serve terms of one year and until their successors are elected. The administrator shall certify to the Governor the names of the officers elected for regular and unexpired terms.

(H) The Chairman of the State Board of Nursing, or the chairman's designee, shall serve as an advisory nonvoting member of the State Board of Medical Examiners to provide consultation on matters requested by the State Board of Medical Examiners. The Board of Medical Examiners shall send written notice at least ten days before meetings that the Board of Medical Examiners wants the chairman or designee of the State Board of Nursing to attend. The Chairman of the State Board of Nursing, or the chairman's designee, and the State Board of Medical Examiners shall meet at least twice a year and more often as necessary.

(I) In addition to the powers and duties enumerated in Section 40-1-70, the board may:

(1) publish advisory opinions and position statements relating to nursing practice procedures or policies authorized or acquiesced to by any agency, facility, institution, or other organization that employs persons authorized to practice under this chapter to comply with acceptable standards of nursing practice;

(2) develop minimum standards for continued competency of licensees continuing in or returning to practice;

(3) conduct surveys of educational enrollments and licensure and report to the public;

(4) conduct investigations and hearings concerning alleged violations of this chapter;

(5) develop minimum standards for nursing education programs;

(6) approve nursing education programs that meet the prescribed standards;

(7) deny or withdraw approval or limit new student admissions of nursing education programs that fail to meet the prescribed standards;

(8) use minimum standards as a basis for evaluating safe and effective nursing practice;

(9) examine, license, and renew the authorizations to practice of qualified applicants;

(10) join organizations that develop and regulate the national nursing licensure examinations and promote the improvement of the practice of nursing for the protection of the public;

(11) collect any information the board considers necessary, including social security numbers or alien identification numbers, in order to report disciplinary actions to national databanks of disciplinary information;

(12) establish guidelines to assist employers of nurses when errors in nursing practice can be handled through corrective action in the employment setting.

HISTORY: 2004 Act No. 225, Section 1; 2012 Act No. 222, Section 5, eff June 7, 2012.



SECTION 40-33-20. Definitions.

In addition to the definitions provided in Section 40-1-20, for purposes of this chapter:

(1) "Accreditation" means official authorization or status granted by an agency other than a state board of nursing.

(2) "Active license" means the status of a license that has been renewed for the current period and authorizes the licensee to practice nursing in this State.

(3) "Additional acts" means activities performed by a nurse that expand the scope of practice, as established in law. The following must be submitted in writing to the board for approval before a nurse implements additional acts:

(a) additional activity being requested;

(b) statement with rationale as to how the activity will improve client outcomes;

(c) documentation based on the literature review to support the nurse's performing the additional activity;

(d) qualification requirements, including educational background and experience needed;

(e) special training required, including theory and clinical practice. A nurse must successfully complete a course of "special education and training" acceptable to the board to perform additional acts;

(f) evaluation and follow-up procedures.

Additional acts that constitute delegated medical acts must be agreed to jointly by both the Board of Nursing and the Board of Medical Examiners and must be promulgated by the Board of Nursing in regulation.

(4) "Administration of medications" means the acts of preparing and giving drugs in accordance with the orders of a licensed, authorized nurse practitioner, certified nurse-midwife, clinical nurse specialist, or a physician, dentist, or other authorized licensed provider as to drug, dosage, route, and frequency; observing, recording, and reporting desired effects, untoward reactions, and side effects of drug therapy; intervening when emergency care is required as a result of drug therapy; appropriately instructing the patient regarding the medication; recognizing accepted prescribing limits and reporting deviations to the prescribing nurse practitioner, certified nurse-midwife, or clinical nurse specialist, physician, dentist, or other authorized licensed provider.

(5) "Advanced Practice Registered Nurse" or " APRN" means a registered nurse who is prepared for an advanced practice registered nursing role by virtue of additional knowledge and skills gained through an advanced formal education program of nursing in a specialty area that is approved by the board. The categories of APRN are nurse practitioner, certified nurse-midwife, clinical nurse specialist, and certified registered nurse anesthetist. An advanced practice registered nurse shall hold a doctorate, a post-nursing master's certificate, or a minimum of a master's degree that includes advanced education composed of didactic and supervised clinical practice in a specific area of advanced practice registered nursing. In addition to those activities considered the practice of registered nursing, an APRN may perform delegated medical acts.

(6) "Agreed to jointly" means the agreement by the Board of Nursing and Board of Medical Examiners on delegated medical acts which nurses perform and which are promulgated by the Board of Nursing in regulation.

(7) "Ancillary services" means services associated with the basic services provided to an individual in need of in-home care who needs one or more of the basic services and includes:

(a) homemaker-type services, including shopping, laundry, cleaning, and seasonal chores;

(b) companion-type services, including transportation, letter writing, reading mail, and escorting; and

(c) assistance with cognitive tasks, including managing finances, planning activities, and making decisions.

(8) "Approval" means the process by which the board evaluates nursing education programs, which must meet established uniform and reasonable standards.

(9) "Approved written guidelines" means specific statements developed by a certified registered nurse anesthetist and a supervising licensed physician or dentist or by the medical staff within the facility where practice privileges have been granted.

(10) "Approved written protocols" means specific statements developed collaboratively by a physician or the medical staff and a NP, CNM, or CNS that establishes physician delegation for medical aspects of care, including the prescription of medications.

(11) "Attendant care services" means those basic and ancillary services that enable an individual in need of in-home care to live in the individual's home and community rather than in an institution and to carry out functions of daily living, self-care, and mobility.

(12) "Authorized licensed provider" means a provider of health care services who is authorized to practice by a licensing board in this State where the scope of practice includes authority to order and prescribe drugs in treating patients.

(13) "Basic services" includes:

(a) getting in and out of a bed, wheelchair, motor vehicle, or other device;

(b) assistance with routine bodily functions including health maintenance activities, bathing and personal hygiene, dressing and grooming, and feeding, including preparation and cleanup.

(14) "Board" means the State Board of Nursing for South Carolina.

(15) "Board-approved credentialing organization" means an organization that offers a certification examination in a specialty area of nursing practice, establishes scope and standards of practice statements, and provides a mechanism for evaluating continuing competency in a specialized area of nursing practice which has been approved by the board.

(16) "Business days" means every day except Saturdays, Sundays, and legal holidays.

(17) "Cancellation" means the withdrawal or invalidation of an authorization to practice that was issued to an ineligible person either in error or based upon a false, fraudulent, or deceptive representation in the application process.

(18) "Certification" of a registered nurse means approval by an established body, other than the board, but recognized by the board, that recognizes the unique, minimal requirements of specialized areas of nursing practice. Certification requires completion of a recognized formal program of study and specialty board examination, if the specialty board exists, and certification of competence in nursing practice by the certifying agency.

(19) "Certified Nurse-Midwife" or "CNM" means an advanced practice registered nurse who holds a master's degree in the specialty area and provides nurse-midwifery management of women's health care, focusing particularly on pregnancy, childbirth, postpartum, care of the newborn, family planning, and gynecological needs of women.

(20) "Certified Registered Nurse Anesthetist" or " CRNA" means an advanced practice registered nurse who:

(a) has successfully completed an advanced, organized formal CRNA education program at the master's level accredited by the national accrediting organization of this specialty area and that is recognized by the board;

(b) is certified by a board-approved national certifying organization; and

(c) demonstrates advanced knowledge and skill in the delivery of anesthesia services.

A CRNA must practice in accordance with approved written guidelines developed under supervision of a licensed physician or dentist or approved by the medical staff within the facility where practice privileges have been granted.

(21) "Clinical Nurse Specialist" or "CNS" means an advanced practice registered nurse who is a clinician with a high degree of knowledge, skill, and competence in a practice discipline of nursing. This nurse shall hold a master's degree in nursing, with an emphasis in clinical nursing. These nurses are directly available to the public through the provision of nursing care to clients and indirectly available through guidance and planning of care with other nursing personnel. A CNS who performs delegated medical acts is required to have physician support and to practice within approved written protocols. A CNS who does not perform delegated medical acts is not required to have physician support or to practice within approved written protocols as provided in Section 40-33-34.

(22) "Competence" means the ability of a licensed nurse to perform safely, skillfully, and proficiently the functions within the role of the licensee. The role encompasses the possession and interrelation of essential knowledge, judgment, attitudes, values, skills, and abilities, which are varied and range in complexity. Competence is a dynamic concept, changing as the licensed nurse achieves a higher stage of development, responsibility, and accountability within the role.

(23) "Delegated medical acts" means additional acts delegated by a physician or dentist to the NP, CNM, or CNS and may include formulating a medical diagnosis and initiating, continuing, and modifying therapies, including prescribing drug therapy, under approved written protocols as provided in Section 40-33-34. Delegated medical acts must be agreed to jointly by both the Board of Nursing and the Board of Medical Examiners. Delegated medical acts must be performed under the general supervision of a physician or dentist who must be readily available for consultation.

(24) "Delivering" means the act of handing over to a patient medications as ordered by an authorized licensed provider and prepared by an authorized licensed provider.

(25) "Dentist" means a dentist licensed by the South Carolina Board of Dentistry.

(26) "Entity" means a sole proprietorship, partnership, limited liability partnership, limited liability corporation, association, joint venture, cooperative, company, corporation, or other public or private legal entity authorized by law.

(27) "Expanded role" of a registered nurse means a process of diffusion and implies multi-directional change. Expansion, as a process of role change, is undertaken to fill perceived needs in the health care system, and also to project new components or systems of health care. The authority base for practice from which the expanded role emanates is the body of knowledge that constitutes a nurse's preparation for practice. The expanded role of a registered nurse requires specialized knowledge, judgment, and skill, but does not require or permit medical diagnosis or medical prescription of therapeutic or corrective measures. The expanded role of a licensed practical nurse with special education and training includes performing delegated professional nursing activities, as authorized by the board under the direction and supervision of a registered nurse, but does not authorize violation of state law pertaining to medical or pharmacy practice.

(28) "Graduate Registered Nurse Anesthetist" or " GRNA" means a new graduate of an advanced organized formal education program for nurse anesthetists accredited by the national accrediting organization who must achieve certification within one year of graduation of program completion.

(29) "Graduate Registered Nurse-Midwife" or " GRNM" means a new graduate of an advanced organized formal education program for nurse-midwives accredited by the national accrediting organization. A GRNA is required to become certified within one year of graduation or program completion.

(30) "Health maintenance activities" include, but are not limited to, catheter irrigation, administration of medications, enemas and suppositories, and wound care, if these activities could be performed by an individual if the individual were physically and mentally capable.

(31) "Inactive license" means the official temporary retirement of a person's authorization to practice nursing upon the person's notice to the board that the person does not plan to practice nursing or the status of a license that does not currently authorize a licensee to practice nursing in this State.

(32) "Incompetence" means the failure of a nurse to demonstrate and apply the knowledge, skill, and care that is ordinarily possessed and exercised by other nurses of the same licensure status and required by the generally accepted standards of the profession. Charges of incompetence may be based upon a single act of incompetence or upon a course of conduct or series of acts or omissions that extend over a period of time and that, taken as a whole, demonstrate incompetence. It is not necessary to show that actual harm resulted from the act or omission or series of acts or omissions if the conduct is such that harm could have resulted to the patient or to the public from the act or omission or series of acts or omissions.

(33) "Individual in need of in-home care" means a functionally disabled individual in need of attendant care services because of impairment who requires assistance to complete functions of daily living, self-care, and mobility, including attendant care services.

(34) "Lapsed license" means the termination of a person's authorization to practice nursing due to the person's failure to renew his or her nursing license within the renewal period.

(35) "Letter of caution" means a written caution or warning about past or future conduct issued when it is determined that no misconduct has been committed or that only minor misconduct not warranting the imposition of a sanction has been committed. The issuance of a letter of caution is not a form of discipline and does not constitute a finding of misconduct unless the letter of caution specifically states that misconduct has been committed. The fact that a letter of caution has been issued must not be considered in a subsequent disciplinary proceeding against a person authorized to practice unless the caution or warning contained in the letter of caution is relevant to the misconduct alleged in the proceedings.

(36) "License" means a current document issued by the board authorizing a person to practice as an advanced practice registered nurse, a registered nurse, or a licensed practical nurse.

(37) "Licensed Practical Nurse" or "LPN" means a person to whom the board has issued an authorization to practice as a licensed practical nurse.

(38) "Misconduct" means violation of any of the provisions of this chapter or regulations promulgated by the board pursuant to this chapter or violation of any of the principles of nursing ethics as adopted by the board or incompetence or unprofessional conduct.

(39) "NCLEX" means the National Council Licensure Examination for Registered Nurses or Licensed Practical Nurses.

(40) "Nurse" means a person licensed as an advanced practice registered nurse, registered nurse, or licensed practical nurse pursuant to this chapter.

(41) "Nurse Practitioner" or "NP" means a registered nurse who has completed an advanced formal education program at the master's level acceptable to the board, and who demonstrates advanced knowledge and skill in assessment and management of physical and psychosocial health, illness status of persons, families, and groups. Nurse practitioners who perform delegated medical acts must have a supervising physician or dentist who is readily available for consultation and shall operate within the approved written protocols.

(42) "Nursing diagnosis" means a clinical judgment about a person, family, or community that is derived through a nursing assessment and the standard nursing taxonomy.

(43) "Orientation" means any introductory instruction into a new practice environment or employment situation where being a nurse is a requirement of employment or where the individual uses any title or abbreviation indicating that the individual is a nurse. Orientation is considered the practice of nursing in this State.

(44) "Person" means a natural person, male or female.

(45) "Physician" means a physician licensed by the South Carolina Board of Medical Examiners.

(46) "Practice of nursing" means the provision of services for compensation, except as provided in this chapter, that assists persons and groups to obtain or promote optimal health. Nursing practice requires the use of nursing judgment. Nursing judgment is the logical and systematic cognitive process of identifying pertinent information and evaluating data in the clinical context in order to produce informed decisions, which guide nursing actions. Nursing practice is provided by advanced practice registered nurses, registered nurses, and licensed practical nurses. The scope of nursing practice varies and is commensurate with the educational preparation and demonstrated competencies of the person who is accountable to the public for the quality of nursing care. Nursing practice occurs in the state in which the recipient of nursing services is located at the time nursing services are provided.

(47) "Practice of practical nursing" means the performance of health care acts that require knowledge, judgment, and skill and must be performed under the supervision of an advanced practice registered nurse, registered nurse, licensed physician, licensed dentist, or other practitioner authorized by law to supervise LPN practice. The practice of practical nursing includes, but is not limited to:

(a) collecting health care data to assist in planning care of persons;

(b) administering and delivering medications and treatments as prescribed by an authorized licensed provider;

(c) implementing nursing interventions and tasks;

(d) providing basic teaching for health promotion and maintenance;

(e) assisting in the evaluation of responses to interventions;

(f) providing for the maintenance of safe and effective nursing care rendered directly or indirectly;

(g) participating with other health care providers in the planning and delivering of health care;

(h) delegating nursing tasks to qualified others;

(i) performing additional acts that require special education and training and that are approved by the board including, but not limited to, intravenous therapy and other specific nursing acts and functioning as a charge nurse.

(48) "Practice of registered nursing" means the performance of health care acts in the nursing process that involve assessment, analysis, intervention, and evaluation. This practice requires specialized independent judgment and skill and is based on knowledge and application of the principles of biophysical and social sciences. The practice of registered nursing includes, but is not limited to:

(a) assessing the health status of persons and groups;

(b) analyzing the health status of persons and groups;

(c) establishing outcomes to meet identified health care needs of persons and groups;

(d) prescribing nursing interventions to achieve outcomes;

(e) implementing nursing interventions to achieve outcomes;

(f) administering and delivering medications and treatments prescribed by an authorized licensed provider;

(g) delegating nursing interventions to qualified others;

(h) providing for the maintenance of safe and effective nursing care rendered directly or indirectly;

(i) providing counseling and teaching for the promotion and maintenance of health;

(j) evaluating and revising responses to interventions, as appropriate;

(k) teaching and evaluating the practice of nursing;

(l) managing and supervising the practice of nursing;

(m) collaborating with other health care professionals in the management of health care;

(n) participating in or conducting research, or both, to enhance the body of nursing knowledge;

(o) consulting to improve the practice of nursing; and

(p) performing additional acts that require special education and training and that are approved by the board.

(49) "Private reprimand" means a statement by the board that a violation was committed by a person authorized to practice which has been declared confidential and which is not subject to disclosure as a public document.

(50) "Probation" means the issuance of an authorization to practice with terms and conditions imposed by the board. The holder of the authorization to practice on probation may petition the board for reinstatement to full, unrestricted practice upon compliance with all terms and conditions imposed by the board.

(51) "Public reprimand" means a publicly available statement of the board that a violation was committed by a person authorized to practice.

(52) "Readily available" means the physician must be in near proximity and is able to be contacted either in person or by telecommunications or other electronic means to provide consultation and advice to the nurse practitioner, certified nurse-midwife, or clinical nurse specialist performing delegated medical acts. When application is made for more than three NP's, CNM's, or CNS's to practice with one physician, or when a NP, CNM, or CNS is performing delegated medical acts in a practice site greater than forty-five miles from the physician, the Board of Nursing and Board of Medical Examiners shall each review the application to determine if adequate supervision exists.

(53) "Registered Nurse" means a person to whom the board has issued an authorization to practice as a registered nurse.

(54) "Restriction" means a limitation on the activities in which a licensee may engage under an authorization to practice, including revocation, suspension, or probation.

(55) "Revocation" means the cancellation or withdrawal of a license or other authorization issued by the board either permanently or for a period specified by the board before the person is eligible to reapply. A person whose license or other authorization has been permanently revoked by the board is permanently ineligible for a license or other authorization of any kind from the board.

(56) "Special education and training" means an organized advanced course of study acceptable to the board, required to expand a nurse's scope of practice. This educational training must be completed after graduation from one's basic nursing education program and includes both theory and clinical practice.

(57) "Supervision" means the process of critically observing, directing, and evaluating another's performance.

(58) "Suspension" means the temporary withdrawal of authorization to practice for either a definite or indefinite period of time ordered by the board. The holder of a suspended authorization to practice may petition the board for reinstatement to practice upon compliance with all terms and conditions imposed by the board.

(59) "State or jurisdiction in this country" means a state of the United States or the District of Columbia and does not include a territory or dependency of the United States.

(60) "Temporary permit" means a current time-limited document that authorizes the practice of nursing at the level for which one is seeking licensure.

(61) "Unlicensed assistive personnel" or "UAP" are persons not currently licensed by the board as nurses who perform routine nursing tasks that do not require a specialized knowledge base or the judgment and skill of a licensed nurse. Nursing tasks performed by a UAP must be performed under the supervision of an advanced practice registered nurse, registered nurse, or selected licensed practical nurse.

(62) "Unprofessional conduct" means acts or behavior that fail to meet the minimally acceptable standard expected of similarly situated professionals including, but not limited to, conduct that may be harmful to the health, safety, and welfare of the public, conduct that may reflect negatively on one's fitness to practice nursing, or conduct that may violate any provision of the code of ethics adopted by the board or a specialty.

(63) "Voluntary surrender" means the invalidation of a nursing license at the time of its surrender and thereafter. A person whose license is voluntarily surrendered may not practice nursing or represent oneself to be a nurse until the board takes action.

(64) "Volunteer license" means authorization of a retired nurse to provide nursing services to others through an identified charitable organization without remuneration.

HISTORY: 2004 Act No. 225, Section 1; 2005 Act No. 122, Section 1.



SECTION 40-33-25. Criminal records checks; dishonored check as evidence of act of moral turpitude.

(A) In addition to other requirements established by law and for the purpose of determining an applicant's eligibility for licensure to practice nursing, the department may require a state criminal records check, supported by fingerprints, by the South Carolina Law Enforcement Division, and a national criminal records check, supported by fingerprints, by the Federal Bureau of Investigation. The results of these criminal records checks must be reported to the department. The South Carolina Law Enforcement Division is authorized to retain the fingerprints for certification purposes and for notification of the department regarding criminal charges. Costs of conducting a criminal history background check must be borne by the applicant. The department shall keep information received pursuant to this section confidential, except that information relied upon in denying licensure may be disclosed as may be necessary to support the administrative action.

(B) In an investigation or disciplinary proceeding concerning a licensee, the department may require a state criminal records check, supported by fingerprints, by the South Carolina Law Enforcement Division, and a national criminal records check, supported by fingerprints, by the Federal Bureau of Investigation. The results of these criminal records checks must be reported to the department. The South Carolina Law Enforcement Division is authorized to retain the fingerprints for certification purposes and for notification of the department regarding criminal charges. Costs of conducting a criminal history background check must be borne by the department and may be recovered as administrative costs associated with an investigation or hearing pursuant to this chapter unless ordered by the board as a cost in a disciplinary proceeding. The department shall keep information received pursuant to this section confidential, except that information relied upon in an administrative action may be disclosed as may be necessary to support the administrative action.

(C) Notwithstanding any other provision of this section or any other provision of law, the dismissal of a prosecution of a fraudulent intent in drawing a dishonored check case by reason of want of prosecution or proof of payment of restitution and administrative costs must not be used as evidence of an act of moral turpitude for disciplinary purposes or for the purposes of disqualifying a person seeking licensure or renewal of licensure pursuant to this chapter.

HISTORY: 2008 Act No. 345, Section 1.



SECTION 40-33-30. Licensing requirement; use of title "nurse"; exceptions; establishment of policies to cover special health care needs.

(A) A person may not practice nursing without an active license issued in accordance with this chapter. A South Carolina license as an advanced practice registered nurse or registered nurse is required for a person located in another state to provide nursing services to a recipient located in this State at the time nursing services are provided. A licensee located in this State who provides nursing services to a recipient located in another state must be properly licensed in this State and comply with any applicable licensing requirements where the recipient of nursing services is located at the time the services are provided.

(B) It is unlawful for a person to practice as an advanced practice registered nurse, a registered nurse, or a licensed practical nurse in this State, or to use the abbreviation "APRN", "RN", or "LPN" or any variation or subdesignation of these, or use any title, sign, card, or device to indicate that the person is a nurse, or that the person is practicing as a nurse, within the meaning of this chapter, unless the person is actively licensed under the provisions of this chapter.

(C) A person may not use the word "nurse" as a title, or use an abbreviation to indicate that the person is practicing in this State as a nurse, unless the person is actively licensed as a nurse as provided for in this chapter. If the term "nurse" is part of a longer title, such as "nurse's aide", a person who is entitled to use that title shall use the entire title and may not abbreviate the title to " nurse". This does not prohibit the use of the title "nurse" by persons who hold a temporary permit pending licensure by endorsement from another jurisdiction, and it does not prohibit the use of the title "nurse" by persons enrolled in a board-approved refresher course for the purpose of obtaining an active South Carolina license.

(D) A provision of this chapter may not be construed to prohibit:

(1) gratuitous nursing care by friends or members of the family;

(2) the incidental care of the sick by domestic servants or persons primarily employed as housekeepers as long as they do not practice nursing within the meaning of this chapter;

(3) nursing assistance in case of an emergency;

(4) the practice of nursing by students enrolled in approved nurse education programs;

(5) the practice of nursing in this State by a legally qualified nurse of another state whose engagement requires the nurse to accompany and care for a patient temporarily residing in this State during the period of one engagement, not to exceed six months, if the person does not represent or hold herself or himself out as a nurse licensed to practice in this State;

(6) the practice of any legally qualified nurse of another state who is employed by the United States government or any bureau, division, or agency of the United States government, while in the discharge of official duties;

(7) care given to maternity patients, in the performance of their duties by licensed midwives trained and supervised under the authority of the South Carolina Department of Health and Environmental Control, so long as these midwives confine care to maternity patients only and do not claim to be licensed nurses or certified nurse-midwives;

(8) the practice of nursing by a licensed nurse of another state who is enrolled in a board-approved course of study or board-approved experimental or experiential project requiring nursing practice as a part of the educational program;

(9) a person not licensed under this chapter from providing attendant care services directed by or on behalf of an individual in need of in-home care; and

(10) performance of an act which a person would normally perform if the person were physically and cognitively able.

(E) The South Carolina Department of Health and Environmental Control may establish policies that authorize licensed registered nurses to provide health care under the direction of a physician licensed to practice medicine in this State and under the guidance of a registered pharmacist including, but not limited to, the dispensing of drugs for the treatment of tuberculosis and sexually transmitted diseases, HIV/AIDS, maternal and child care, children with special health care needs, family planning, immunizations, and any other public health program. The original diagnosis and treatment as prescribed by the physician must be maintained on the individual patient's records. The provisions of this chapter must not be construed to require the employment of registered pharmacists at local health clinics for the guidance of registered nurses in the dispensing of drugs in accordance with these provisions.

HISTORY: 2004 Act No. 225, Section 1; 2005 Act No. 122, Section 1.



SECTION 40-33-32. Initial licensure examination; foreign educated nurses.

(A) An applicant for initial licensure must pass the appropriate National Council Licensure Examination (NCLEX) prescribed by the board. The applicant shall comply with all application procedures established by the governing body of the NCLEX and by the board. Applications for licensure are valid for one year from the date of filing with the board. An applicant who fails to attain licensure during this period shall submit a new application with the prescribed fee.

(B) The board shall admit an applicant for licensure examination if the applicant:

(1) submits a completed application on a form provided by the board;

(2) submits a 2" x 2" photograph, signed and dated;

(3) submits the appropriate application fee;

(4) submits satisfactory proof of identity and age demonstrating that the applicant is eighteen years of age or older;

(5) submits a copy of the applicant's social security card or permanent resident card; a resident alien who does not have a social security number must have an alien identification number;

(6) has not committed any acts that are grounds for disciplinary action;

(7) has completed all requirements for graduation from an approved school of nursing or nursing education program approved by the state or jurisdiction in this country or territory or dependency of the United States in which the program is located.

(C) Credit may not be given in an initial application for an unapproved correspondence course or for experience gained through employment.

(D) The board shall accept applicants for the National Council Licensure Examination-PN who:

(1) have successfully completed an approved nursing education program for professional nursing within the past five years of the date of the application;

(2) have received an equivalent education from an approved nursing education program within the past three years of the date of the application.

(E) An applicant who does not pass the licensure examination on the first attempt may retake the examination not more frequently than once every forty-five days for up to one year from the first attempt. An applicant who does not pass the examination within one year of the first examination shall provide evidence satisfactory to the board of remediation approved by the board before reexamination. An applicant who has not passed the National Council Licensure Examination within three years of graduation must requalify to take the examination by enrolling in an approved nursing education program and demonstrating knowledge, skills, and ability of a graduate nurse.

(F) A foreign educated nurse who holds a license to practice in a jurisdiction outside a state or jurisdiction in this country or territory or dependency of the United States who applies for licensure as a nurse shall satisfy all the requirements of this section and the following:

(1) An applicant's general education and nursing education must be at a level required of graduates of nursing education programs in this State who are candidates for licensure as verified by a certificate of the Commission on Graduates of Foreign Nursing Schools or another board-approved credentials evaluation service. An applicant whose native language is not English shall submit evidence of passing the Test of English as First Language (TOEFL), Test of Written English (TWE), and Test of Spoken English (TSE) offered by TOEFL/TSE Services or another service approved by the board. An applicant whose education for nursing is not verified as equivalent may qualify for a license by completing a supplemental course as prescribed by the board to be covered in an approved nursing education program and, upon completion of the course, writing and passing the licensing examination.

(2) An applicant shall pass the appropriate National Council Licensure Examination and shall comply with all application procedures established by the governing body of the NCLEX and by the board. Applications for licensure are valid for one year from the date of filing with the board. An applicant who fails to attain licensure during this period shall submit a new application with the prescribed fee.

(3) An applicant shall submit verification of authorization to practice as a registered nurse, licensed practical nurse, or comparable title from the country of original licensure.

(4) A foreign educated applicant who does not become licensed within three years of first taking the examination shall requalify to take the National Council Licensure Examination (NCLEX) by enrolling in an approved nursing education program and demonstrating knowledge, skills, and ability of a graduate nurse.

HISTORY: 2004 Act No. 225, Section 1; 2008 Act No. 194, Section 1.



SECTION 40-33-33. Inactive status of certain licenses.

(A) When a licensed practical nurse becomes licensed as a registered nurse, the person's LPN license must be placed on inactive status.

(B) When a registered nurse becomes licensed as an advanced practice registered nurse, the person's RN license must be placed on inactive status. However, an APRN is authorized to practice as a RN while the person's APRN license is in good standing, unless otherwise specifically authorized by the board.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-34. Performance of delegated medical acts; qualifications; protocols; prescriptive authorization; anesthesia care.

(A) An advanced practice registered nurse applicant shall furnish evidence satisfactory to the board that the applicant:

(1) has met all qualifications for licensure as a registered nurse; and

(2) holds current specialty certification by a board-approved credentialing organization. New graduates shall provide evidence of certification within one year of program completion; however, psychiatric clinical nurse specialists shall provide evidence of certification within two years of program completion; and

(3) has earned a master's degree from an accredited college or university, except for those applicants who:

(a) provide documentation as requested by the board that the applicant was graduated from an advanced, organized formal education program appropriate to the practice and acceptable to the board before December 31, 1994; or

(b) graduated before December 31, 2003, from an advanced, organized formal education program for nurse anesthetists accredited by the national accrediting organization of that specialty. CRNA's who graduate after December 31, 2003, must graduate with a master's degree from a formal CRNA education program for nurse anesthetists accredited by the national accreditation organization of the CRNA specialty. An advanced practice registered nurse must achieve and maintain national certification, as recognized by the board, in an advanced practice registered nursing specialty;

(4) has paid the board all applicable fees; and

(5) has declared specialty area of nursing practice and the specialty title to be used must be the title which is granted by the board-approved credentialing organization or the title of the specialty area of nursing practice in which the nurse has received advanced educational preparation.

(B) An APRN is subject, at all times, to the scope and standards of practice established by the board-approved credentialing organization representing the specialty area of practice and shall function within the scope of practice of this chapter and must not be in violation of Chapter 47.

(C)(1) A licensed nurse practitioner, certified nurse-midwife, or clinical nurse specialist must provide evidence of approved written protocols, as provided in this section. A licensed NP, CNM, or CNS performing delegated medical acts must do so under the general supervision of a licensed physician or dentist who must be readily available for consultation.

(2) When application is made for more than three NP's, CNM's, or CNS's to practice with one physician or when a NP, CNM, or CNS is performing delegated medical acts in a practice site greater than forty-five miles from the supervising physician, the Board of Nursing and Board of Medical Examiners shall each review the application to determine if adequate supervision exists.

(D)(1) Delegated medical acts performed by a nurse practitioner, certified nurse-midwife, or clinical nurse specialist must be performed pursuant to an approved written protocol between the nurse and the physician and must include, but is not limited to:

(a) this general information:

(i) name, address, and South Carolina license number of the nurse;

(ii) name, address, and South Carolina license number of the physician;

(iii) nature of practice and practice locations of the nurse and physician;

(iv) date the protocol was developed and dates the protocol was reviewed and amended;

(v) description of how consultation with the physician is provided and provision for backup consultation in the physician's absence;

(b) this information for delegated medical acts:

(i) the medical conditions for which therapies may be initiated, continued, or modified;

(ii) the treatments that may be initiated, continued, or modified;

(iii) the drug therapies that may be prescribed;

(iv) situations that require direct evaluation by or referral to the physician.

(2) The original protocol and any amendments to the protocol must be reviewed at least annually, dated and signed by the nurse and physician, and made available to the board for review within seventy-two hours of request. Failure to produce protocols upon request of the board is considered misconduct and subjects the licensee to disciplinary action. A random audit of approved written protocols must be conducted by the board at least biennially.

(3) Licensees who change practice settings or physicians shall notify the board of the change within fifteen business days and provide verification of approved written protocols. NP's, CNM's, and CNS's who discontinue their practice shall notify the board within fifteen business days.

(E)(1) A NP, CNM, or CNS who applies for prescriptive authority:

(a) must be licensed by the board as a nurse practitioner, certified nurse- midwife, or clinical nurse specialist;

(b) shall submit a completed application on a form provided by the board;

(c) shall submit the required fee;

(d) shall provide evidence of completion of forty-five contact hours of education in pharmacotherapeutics acceptable to the board, within two years before application or shall provide evidence of prescriptive authority in another state meeting twenty hours in pharmacotherapeutics acceptable to the board, within two years before application;

(e) shall provide at least fifteen hours of education in controlled substances acceptable to the board as part of the twenty hours required for prescriptive authority if the NP, CNM, or CNS has equivalent controlled substance prescribing authority in another state;

(f) shall provide at least fifteen hours of education in controlled substances acceptable to the board as part of the forty-five contact hours required for prescriptive authority if the NP, CNM, or CNS initially is applying to prescribe in Schedules III through V controlled substances.

(2) The board shall issue an identification number to the NP, CNM, or CNS authorized to prescribe medications. Authorization for prescriptive authority is valid for two years unless terminated by the board for cause. Initial authorization expires concurrent with the expiration of the Advanced Practice Registered Nurse license.

(3) Authorization for prescriptive authority must be renewed after the applicant meets requirements for renewal and provides documentation of twenty hours acceptable to the board of continuing education contact hours every two years in pharmacotherapeutics. For a NP, CNM, or CNS with controlled substance prescriptive authority, two of the twenty hours must be related to prescribing controlled substances.

(F)(1) Authorized prescriptions by a nurse practitioner, certified nurse-midwife, or clinical nurse specialist with prescriptive authority:

(a) must comply with all applicable state and federal laws;

(b) is limited to drugs and devices utilized to treat common well-defined medical problems within the specialty field of the nurse practitioner or clinical nurse specialist, as authorized by the physician and listed in the approved written protocols. The Board of Nursing, Board of Medical Examiners, and Board of Pharmacy jointly shall establish a listing of classifications of drugs that may be authorized by physicians and listed in approved written protocols;

(c) do not include prescriptions for Schedule II controlled substances; however, Schedules III through V controlled substances may be prescribed if listed in the approved written protocol and as authorized by Section 44-53-300;

(d) must be signed by the NP, CNM, or CNS with the prescriber's identification number assigned by the board and all prescribing numbers required by law. The prescription form must include the name, address, and phone number of the NP, CNM, or CNS and physician and must comply with the provisions of Section 39-24-40. A prescription must designate a specific number of refills and may not include a nonspecific refill indication;

(e) must be documented in the patient record of the practice and must be available for review and audit purposes.

(2) A NP, CNM, or CNS who holds prescriptive authority may request, receive, and sign for professional samples, except for controlled substances in Schedule II, and may distribute professional samples to patients as listed in the approved written protocol, subject to federal and state regulations.

(G) Prescriptive authorization may be terminated by the board if a NP, CNM, or CNS with prescriptive authority has:

(1) not maintained certification in the specialty field;

(2) failed to meet the education requirements for pharmacotherapeutics;

(3) prescribed outside the scope of the approved written protocols;

(4) violated a provision of Section 40-33-110; or

(5) violated any state or federal law or regulations applicable to prescriptions.

(H)(1) Nothing in this section may be construed to require a CRNA to obtain prescriptive authority to deliver anesthesia care.

(2) A CRNA shall practice pursuant to approved written guidelines developed with the supervising licensed physician or dentist or by the medical staff within the facility where practice privileges have been granted and must include, but are not limited to:

(a) the following general information:

(i) name, address, and South Carolina license number of the registered nurse;

(ii) name, address, and South Carolina license number of the supervising physician, dentist, or the physician director of anesthesia services or the medical director of the facility;

(iii) dates the guidelines were developed, and dates the guidelines were reviewed and amended;

(iv) physical address of the primary practice and any additional practice sites;

(b) these requirements for providing anesthesia services:

(i) documentation of clinical privileges in the institutions where anesthesia services are provided, if applicable;

(ii) copy of job description;

(iii) policies and procedures that outline the pre-anesthesia evaluation, induction, intra-operative maintenance, and emergence from anesthesia.

(iv) evidence of outcome evaluation for anesthesia services.

(3) The original and any amendments to the approved written guidelines must be reviewed at least annually, dated and signed by the CRNA and physician or dentist, and must be made available to the board for review within seventy-two hours of request. Failure to produce the guidelines is considered misconduct and subjects the licensee to disciplinary action. A random audit of approved written guidelines must be conducted by the board at least biennially.

(4) A person who changes primary practice settings or physician or dentist shall notify the board of this change within fifteen business days and provide verification of approved written guidelines. A CRNA who discontinues his or her practice shall notify the board within fifteen business days.

(5) The physician or dentist responsible for the supervision of a CRNA must be identified on the anesthesia record before administration of anesthesia.

HISTORY: 2004 Act No. 225, Section 1; 2008 Act No. 194, Section 2.



SECTION 40-33-35. Licensing of applicant authorized to practice in other states.

An applicant for a license who currently holds or has held an authorization to practice nursing in another state or jurisdiction in this country or territory or dependency of the United States may be licensed by the board by endorsement, without examination, if the applicant:

(1) submits a completed application on a form provided by the board;

(2) submits one 2" x 2" photograph signed and dated;

(3) submits the appropriate application fee;

(4) submits satisfactory proof of identity and age demonstrating that the applicant is eighteen years of age or older;

(5) submits a copy of the applicant's social security card or permanent resident card; a resident alien who does not have a social security number must have an alien identification number;

(6) has not committed any acts that are grounds for disciplinary action;

(7) has completed all requirements for graduation from a nursing education program approved by the state or jurisdiction in this country or territory or dependency of the United States in which the program is located, as evidenced by a graduation transcript or other proof of education satisfactorily demonstrating graduation as determined by the board. The applicant's education must be equivalent to that required in this State at the time of the applicant's initial licensure in the other jurisdiction. An applicant shall comply with these educational requirements for basic RN licensure and satisfy the requirements of Section 40-33-34 to practice as an APRN;

(8) submits verification of current or prior authorization to practice as a nurse in another state or jurisdiction or territory or dependency of the United States and that a license:

(a) has been issued on the basis of passing the State Board Test Pool Examination before 1983 or the appropriate National Council Licensure Examination;

(b) was not issued on the basis of passing the State Board Test Pool Examination before 1983 or the appropriate National Council Licensure Examination, in which case the applicant shall demonstrate not fewer than three years of successful practice as a licensed nurse in another state or jurisdiction in this country without disciplinary action that resulted in restriction of practice, including probation;

(9) evidence of continued competency as provided in this chapter; and

(10) whose native language is not English, submits evidence of passing the Test of English as First Language (TOEFL), Test of Written English (TWE), and Test of Spoken English (TSE) offered by the TOEFL/TSE Services or another service approved by the board.

HISTORY: 2004 Act No. 225, Section 1; 2008 Act No. 194, Section 3.



SECTION 40-33-36. Issuance of licenses; temporary or limited licenses.

(A) The board shall examine all candidates for licensure as nurses, pass upon their qualifications to practice nursing in this State, and issue each successful applicant a license. A license is the property of the State and subject to return upon demand.

(B) A license must be issued in the person's legal name as verified by a birth certificate or other legal document acceptable to the board. If a licensee changes her or his name after a license has been issued, notification of the change must be filed with the board within fifteen business days, accompanied by a copy of the legal document that authorizes the change. A licensee's name may not be changed on a record in the office of the board without written authorization for the change and an adequate identification of the applicant.

(C) A statement verifying current license status may be secured from the board by a licensee who submits adequate identification and a written statement explaining the reason for the request, if the reason is satisfactory to the board.

(D)(1) The board may issue a temporary or limited license to practice nursing, in accordance with this subsection, or as may be provided for in regulation, to an applicant:

(a) for licensure as an advanced practice registered nurse, a registered nurse, or as a licensed practical nurse, if the applicant's preliminary credentials have been approved and whose fee has been paid;

(b) for licensure by endorsement as an advanced practice registered nurse, a registered nurse, or as a licensed practical nurse, for up to sixty days, unless further authorized by the administrator or designee, pending completion and approval of the application, if the applicant has filed an application, paid the fee, and has produced a valid license to practice in another jurisdiction;

(c) while participating in a refresher course for up to ninety days, unless further authorized by the administrator or designee, when the applicant is seeking reinstatement of a lapsed or an inactive license or licensure by endorsement and must submit evidence of nursing competence before returning to nursing practice.

(2) An applicant who has failed the licensing examination is not eligible for a temporary permit to practice nursing.

(3) The board or department may immediately cancel a temporary permit or license that was issued based upon false, fraudulent, or misleading information provided by an applicant.

HISTORY: 2004 Act No. 225, Section 1; 2008 Act No. 194, Section 4.



SECTION 40-33-37. Volunteer licenses.

(A) The board may issue a volunteer license without a fee to a retired nurse, upon written application, to donate nursing services through one specific charitable organization approved by the board if the nurse:

(1) has been granted inactive status and has practiced not less than twenty-five years or until age sixty-five after a minimum of fifteen years of practice;

(2) submits evidence of completing not less than twenty-five hours of initial training with the charitable organization; and

(3) has been on the official inactive status list for not more than ten years.

(B) A volunteer license is not transferable and authorizes the retired nurse to provide nursing services to others without remuneration of any kind. A separate application must be filed and a separate license must be issued for every charitable organization to which the retired nurse wishes to donate nursing services.

(C) A volunteer license may be renewed annually, except as otherwise provided in Section 40-1-50, upon application and satisfactory demonstration of continued competency or not less than twenty-five hours of service or additional training per year with the same charitable organization. A volunteer license may be renewed if the license has been renewed without interruption with the same charitable organization and all other qualifications have been met.

(D) The board may promulgate regulations to carry out the provisions of this section.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-38. Renewal of licenses.

(A) A license issued pursuant to this chapter may be renewed biennially or as otherwise provided by the board in regulation. A licensee who has not demonstrated continuing nursing competence, as required by this chapter, is not eligible for renewal or issuance of an active license.

(B) A licensee shall complete the renewal form and submit it to the board with the renewal fee. Upon receipt of the application and the fee, the board shall verify the accuracy of the application and renew the license for the applicable period. If a licensee fails to timely renew his or her license, the license is deemed lapsed at the close of the renewal period, and the licensee may not practice nursing in this State until the licensee is reinstated to practice. The board may reinstate the licensee on payment of a reinstatement fee, the current renewal fee, and demonstration of continued competency satisfactory to the board. The board may deny reinstatement based on evidence of misconduct.

(C) A licensee shall notify the board in writing within fifteen business days of any change of address.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-39. Identification badges.

A licensed nurse must clearly identify himself or herself as officially licensed by the board. A licensed nurse shall wear a clearly legible identification badge or other adornment at least one inch by three inches in size bearing the nurse's first or last name, or both, and title as officially licensed.

HISTORY: 2008 Act No. 345, Section 2.



SECTION 40-33-40. Demonstration of competency for initial and renewal of licenses.

(A) Demonstration of competency for initial licensure requires documented evidence of the following:

(1) graduation from an approved nursing education program; and

(2) successful completion of the NCLEX appropriate to the area of licensure and appropriate credentials for advanced practice registered nursing licensure, if applicable.

(B) Demonstration of competency for:

(1) renewal of an active license biennially requires documented evidence of at least one of the following requirements during the licensure period:

(a) completion of thirty contact hours from a continuing education provider recognized by the board;

(b) maintenance of certification or recertification by a national certifying body recognized by the board;

(c) completion of an academic program of study in nursing or a related field recognized by the board; or

(d) verification of competency and the number of hours practiced, as evidenced by employer certification on a form approved by the board;

(2) reinstatement from lapsed or inactive status of five years or less requires documented evidence of at least one of the following within the preceding two years:

(a) completion of thirty contact hours from a continuing education provider recognized by the board and successful completion of a course in legal aspects approved by the board;

(b) maintenance of certification or recertification by a national certifying body recognized by the board;

(c) completion of an academic program of study in nursing or a related field recognized by the board;

(d) verification of competency and the number of hours practiced, as evidenced by employer certification on a form approved by the board; or

(e) successful completion of a refresher course approved by the board;

(3) reinstatement from lapsed or inactive status of more than five years requires documented evidence of at least one of the following within the preceding two years:

(a) successful completion of a refresher course approved by the board; or

(b) successful completion of the NCLEX appropriate to the area of licensure.

(C) Demonstration of competency for reinstatement from lapsed or inactive status or licensure of a person who holds a current authorization to practice in another state or jurisdiction in this country or territory or dependency of the United States requires documented evidence of at least one of the requirements in subsection (B) during the preceding two years.

(D) Failure to comply with applicable continued competency requirements results in nonrenewal or denial of the application. A licensee shall maintain all documented evidence of compliance for at least four years. This documented evidence must be presented by the licensee within five business days of request by a representative of the department acting in its discretion or in accordance with a random audit of a sample of licensees. Failure to provide satisfactory documented evidence of compliance within the prescribed time results in the immediate temporary suspension or cancellation of the license pending compliance with all requirements for licensure and until order of the board.

HISTORY: 2004 Act No. 225, Section 1; 2008 Act No. 194, Section 5.



SECTION 40-33-41. Request for inactive status.

Upon request on a form provided by the board and payment of the applicable fee, the board shall place a person on the official inactive status if the person is currently licensed under this chapter and does not meet the minimum continued competency requirement for renewal or wishes to retire from practice temporarily. While on inactive status the person is not subject to the payment of any renewal fees and must not practice nursing in this State. To apply for reinstatement, the person shall submit an application, pay a reinstatement fee for the current period, and demonstrate continued competency as defined in regulation. The board may deny reinstatement based on evidence of unlawful acts, incompetence, unprofessional conduct, or other misconduct.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-42. Delegation of tasks to unlicensed assistive personnel.

(A) An advanced practice registered nurse, registered nurse, or licensed practical nurse is responsible for the delegation and supervision of nursing tasks to unlicensed assistive personnel. Tasks that may be assigned to unlicensed assistive personnel must be stated in the employers' policies, and the employer shall verify the training of this personnel and their competencies to perform the tasks.

(B) Tasks which may be delegated and performed under supervision may include, but are not limited to:

(1) meeting patients' needs for personal hygiene;

(2) meeting patients' needs relating to nutrition;

(3) meeting patients' needs relating to ambulation;

(4) meeting patients' needs relating to elimination;

(5) taking vital signs;

(6) maintaining asepsis;

(7) observing, recording, and reporting any of the tasks enumerated in the subsection.

(C) Subject to the rights of licensed physicians and dentists under state law, the administration of medications is the responsibility of a licensed nurse as prescribed by the licensed physician, dentist, other authorized licensed provider or as authorized in an approved written protocol or guidelines. Unlicensed assistive personnel must not administer medications, except as otherwise provided by law.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-43. Provision of medications in community residential facilities by selected unlicensed persons.

In community residential care facilities, the provision of medications may be performed by selected unlicensed persons with documented medication training and skill competency evaluation. The provision of medications by selected unlicensed persons is limited to oral and topical medications, and regularly scheduled insulin, and prescribed anaphylactic treatments under established medical protocol and does not include sliding scale insulin or other injectable medications. Licensed nurses may train and supervise selected unlicensed persons to provide medications and, after reviewing their competency evaluations, may approve selected unlicensed persons for the provision of medications.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-44. Exceptions to supervision requirements for licensed practical nurses.

Notwithstanding any other provision of law, requiring the practice of practical nursing to be performed under the direction of an advanced practice registered nurse, registered nurse, licensed physician, or licensed dentist, a licensed practical nurse may provide nursing care authorized for licensed practical nurses under this chapter without the on-site supervision of an advanced practice registered nurse, registered nurse, licensed physician, or licensed dentist in:

(1) home or residential settings, if a registered nurse has approved the plan of care;

(2) public schools and in institutions and facilities of the Department of Juvenile Justice and Department of Corrections, if the licensed practical nurse follows the policies, procedures, and guidelines of the employing entity and if a registered nurse is available on call by telecommunications.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-50. Administrative support of board activities; establishment of fees.

(A) The Department of Labor, Licensing and Regulation shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities of the board in accordance with Section 40-1-50.

(B) Initial fees must be established by the board in regulation and shall serve as the basis for necessary adjustments in accordance with Section 40-1-50(D) to ensure that they are sufficient, but not excessive, to cover expenses, including the total of the direct and indirect costs to the State for the operations of the board.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-70. Code of ethics.

Nurses shall conduct themselves in accordance with the code of ethics adopted by the board in regulation.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-80. Investigation of complaints and violations.

The department shall investigate complaints and violations of this chapter as provided in Section 40-1-80.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-90. Administration of oaths.

In addition to the powers and duties enumerated in Section 40-1-90, the presiding officer of the board may administer oaths when taking of testimony upon any and all matters pertaining to the business or duties of the board.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-100. Issuance of restraining orders and cease and desist orders.

Restraining orders and cease and desist orders may be issued in accordance with Section 40-1-100.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-110. Grounds for discipline of licensees.

(A) In addition to the grounds provided in Section 40-1-110, upon finding misconduct the board may cancel, fine, suspend, revoke, issue a public reprimand or a private reprimand, or restrict, including probation or other reasonable action such as requiring additional education and training, the authorization to practice of a person who has:

(1) violated a federal, state, or local law involving alcohol or drugs or committed an act involving a crime of moral turpitude. A conviction is not required to prove misconduct under this item. The board may receive evidence to reach an independent conclusion as to the commission of the violation; however, the determination may be used only in making the administrative decision regarding the proposed discipline;

(2) allowed another person to use the licensee's authorization to practice;

(3) wilfully or repeatedly followed a course of conduct that, by reasonable professional or ethical standards, renders the licensee incompetent to assume, perform, or be entrusted with the duties, responsibilities, or trusts which normally devolve upon a licensed nurse;

(4) had a license to practice nursing in another state suspended or revoked or had other disciplinary action taken by another state; in which case, the action by another state creates a rebuttable presumption that a South Carolina nursing license may be acted upon similarly. The finding may be based solely upon the record in the other state, and there is no requirement for a de novo hearing on the facts established in that proceeding. Other evidence is admissible to support or rebut this presumption. The licensee must produce a copy of all transcripts, documents, orders, or other items from the other state's proceedings upon request by the department. Failure to produce all requested items within ninety days of the request results in the immediate temporary suspension of the license until further order of the board;

(5) violated a provision of this chapter or a regulation or order of the board;

(6) failed to cooperate with an investigation or other proceeding of the board;

(7) failed to comply with a directive or order of the department or board;

(8) disseminated a patient's health or personal information acquired during the course of practice to persons not entitled by law or hospital or agency policy to disclosure of this information;

(9) falsified or altered, for the purpose of reflecting incorrect or incomplete information, any organization's records, including personnel records or patient records;

(10) misappropriated money, property, or drugs from an employer or patient;

(11) obtained or attempted to obtain a fee for patient service for one's self or for another through fraud, misrepresentation, or deceit;

(12) wilfully aided, abetted, assisted, or hired an individual to violate a provision of this chapter or a regulation of the board;

(13) obtained, possessed, administered, or furnished prescription drugs to a person including, but not limited to, one's self, except as directed by a person authorized by law to prescribe drugs;

(14) engaged in the practice of nursing when judgment or physical ability is impaired by alcohol, drugs, or controlled substances or has declined or been unsuccessful in accomplishing rehabilitation;

(15) sustained a physical or mental disability that renders further practice dangerous to the public;

(16) omitted, in a grossly negligent fashion, to record information concerning a patient that would be relevant to that patient's condition;

(17) indicated the witnessing of wastage of narcotics or controlled substances on record when the wastage was not witnessed or failed to obtain a witness to the wastage of narcotics or controlled substances;

(18) failed to make or keep accurate, intelligible entries in records as required by law, policy, or standards for the practice of nursing;

(19) obtained, or attempted to obtain, a license to practice nursing for one's self or for another through fraud, deceit, misrepresentation, or any other dishonesty in any phase of the licensing process including, but not limited to, the examination;

(20) practiced nursing without a valid, current South Carolina license or aided, abetted, or assisted another to practice nursing without a valid, current South Carolina license;

(21) practiced outside the scope of the license by assuming duties and responsibilities without adequate education as determined by the board;

(22) failed to report incompetent or unprofessional practice of a licensed nurse to the appropriate authorities, including the board;

(23) assigned unqualified persons to perform nursing care functions, tasks, or responsibilities or failed to effectively supervise persons to whom nursing functions are delegated or assigned;

(24) abandoned a patient after accepting the patient assignment and establishing a nurse-patient relationship and disengaged the nurse-patient relationship without giving reasonable notice to the appropriate personnel responsible for making arrangements for continuation of nursing care;

(25) failed to comply with best practice standards and recommendations to minimize transmission of infectious or communicable diseases;

(26) failed to timely notify the department of changes in information required in an original or renewal application.

(B)(1) Acts or omissions by a licensee or applicant causing the denial, revocation, suspension, or restriction of a license to practice in another state supports the issuance of a formal complaint and the commencement of disciplinary proceedings. This subsection applies only if the disciplinary action taken in another state is based on grounds that would constitute misconduct in this State. Proof of these acts or omissions may be shown by a copy of the transcript of record of the disciplinary proceedings in another state or a copy of the final order, consent order, or similar order stating the basis for the action taken.

(2) Upon filing an application or an initial complaint alleging that the applicant or licensee has been disciplined in another state, the applicant or licensee must produce copies of all transcripts, documents, and orders used, relied upon, or issued by the licensing authority in the other state. Failure to produce these items within ninety days of written request results in the denial of the individual's application or suspension of the individual's license to practice in this State until these items have been provided.

(3) The applicant or licensee may present mitigating testimony to the board or hearing panel regarding disciplinary action taken in another state or evidence that the acts or omissions committed in another state do not constitute misconduct under this chapter.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-111. Reporting misconduct; review of findings of board.

(A) An employer, including an agency, or supervisor of nurses, shall report any instances of the misconduct or the incapacities described in Section 40-33-110 to the State Board of Nursing not more than fifteen business days, excepting Saturdays, Sundays, and legal holidays, from the discovery of the misconduct or incapacity. A nurse supervisor who fails to timely report the misconduct or incapacity may be subject to disciplinary action and civil sanctions as provided for in Section 40-33-120. An employer who is not licensed by the board and who fails to timely report the misconduct or incapacity shall pay a civil penalty of one thousand dollars per violation upon notice of the board.

(B) The findings of the board, including the amount of the fine, are final unless within thirty days after receipt of their notice the employer submits a request in writing to the board for a review of the findings or the amount of the fine. If a request for review is made to the board, a final determination must be made after an opportunity for a hearing pursuant to the Administrative Procedures Act.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-115. Jurisdiction of the board.

The board has jurisdiction over the acts and omissions of current and former licensees as provided in Section 40-1-115.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-116. Mental or physical examinations; consent to submit; review hearing; admissibility of medical records.

(A) If the board finds that probable cause exists that a licensee or applicant may be addicted to alcohol or drugs or may have sustained a physical or mental disability that may render practice by the licensee or applicant dangerous to the public, the board, without a formal complaint or opportunity for hearing, may require a licensee or applicant to submit to a mental or physical examination by authorized practitioners designated by the board. The results of an examination are admissible in a hearing before the board, notwithstanding a claim of privilege under a contrary rule of law or statute. A person who accepts the privilege of engaging in the licensed practice of nursing in this State, or who files an application for a license to practice under this chapter, is deemed to have consented to submit to a mental or physical examination and to have waived all objections to the admissibility of the results in a hearing before the board upon the grounds that this constitutes a privileged communication. If a licensee or applicant fails to submit to an examination when properly directed to do so by the board, unless the failure was due to circumstances beyond the person's control, the board shall enter an order automatically suspending or denying the license pending compliance and further order of the board. A licensee or applicant who is required to submit to a mental or physical examination may request within twenty-four hours of receipt of the requirement a review by an administrative hearing officer appointed by the board or its designee. Filing of a written request for a review by an administrative hearing officer does not stay the time directed in which to submit to a mental or physical examination, and no stay may be issued, except as provided in this section. Upon proper written request, a review hearing must be conducted within forty-eight hours of receipt of the request. Failure to provide a review hearing within the prescribed time stays the time required to submit to a mental or physical examination until a decision is issued by the administrative hearing officer. The review hearing for purposes of this section must be limited to the issues of whether the person is a licensee or applicant, whether reasonable grounds exist to require a mental or physical examination, and whether the licensee or applicant has been informed that failure to submit to an examination will result in the entry of an order automatically suspending or denying the license pending compliance and further order of the board. The administrative hearing officer's decision is not subject to appeal. A licensee or applicant who is prohibited from practicing under this subsection must be afforded at reasonable intervals an opportunity to demonstrate to the board the ability to resume or begin the practice with reasonable skill and safety.

(B) The board upon probable cause may obtain records relating to the mental or physical condition of a licensee or applicant including, but not limited to, psychiatric records; and these records are admissible in a hearing before the board, notwithstanding any other provision of law. A person who accepts the privilege of engaging in the licensed practice of nursing in this State, or who files an application to practice under this chapter, is deemed to have consented to the board obtaining these records and to have waived all objections to the admissibility of these records in a hearing before the board upon the grounds that this constitutes a privileged communication. If a licensee or applicant refuses to sign a written consent for the board to obtain these records when properly requested by the board, unless the failure was due to circumstances beyond the person's control, the board shall enter an order automatically suspending or denying the license pending compliance and further order of the board. A licensee or applicant who is prohibited from practicing under this subsection must be afforded at reasonable intervals an opportunity to demonstrate to the board the ability to resume or begin the practice of nursing with reasonable skill and safety.

(C) An order requiring a licensee or applicant to submit to a mental or physical examination or an order requiring the submission of records relating to the mental or physical condition of a licensee or applicant is confidential and must not be disclosed, except to the extent necessary for the proper disposition of the matter before the board. An order automatically suspending or denying a license pending compliance and further order of the board is public information under the South Carolina Freedom of Information Act. A decision of an administrative hearing officer is confidential, unless an order automatically suspending or denying a license pending compliance and further order of the board has been issued, in which case the administrative hearing officer's decision and the order requiring an examination of records is public information under the South Carolina Freedom of Information Act.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-120. Fines and other discipline; effective date; stay or supersedeas.

(A) In addition to the powers and duties enumerated in Section 40-1-120, the board may issue private reprimands. The board may impose a fine of up to two thousand dollars for each violation of a provision of this chapter or of a regulation promulgated by the board, not to exceed a total of ten thousand dollars. Fines are payable immediately upon the effective date of discipline unless otherwise provided by the board. Interest accrues after fines are due at the maximum rate allowed by law. No licensee against whom a fine is levied is eligible for reinstatement until the fine has been paid in full.

(B) A decision by the board to revoke, suspend, or restrict a license or to limit or discipline a licensee becomes effective upon delivery of a copy of the decision to the licensee and a petition for review does not operate as a supersedeas or stay.

(C) No stay or supersedeas may be granted pending an appeal from a decision by the board to revoke, suspend, or restrict the license for six months or more. An appeal taken to an administrative law judge as provided under Article 5, Chapter 23, Title 1 has precedence on the calendar of an administrative law judge, is considered an emergency appeal if the board has revoked, suspended, or restricted a license for six months or more, and should be heard not later than thirty days from the date the petition is filed. The review is limited to the record established by the board hearing.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-130. Denial of licensure.

As provided in Section 40-1-130, the board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-140. Effect of criminal record.

As provided for in Section 40-1-140, a license may not be denied based solely on a person's prior criminal record.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-150. Surrender of license.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license to practice in accordance with and subject to the provisions of Section 40-1-150.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-160. Appeal; board decision not stayed pending appeal.

A person aggrieved by a final action of the board may seek review of the decision to the Administrative Law Court in accordance with Section 40-1-160. Service of a petition for review does not stay the board's decision pending completion of the appellate process.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-170. Costs.

A person found in violation of this chapter or regulations promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-180. Payment of costs and fines.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180. No person against whom a fine is levied is eligible for the issuance or reinstatement of an authorization to practice until the fine has been paid in full.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-190. Matters relating to complaint and proceeding privileged.

(A) No person connected with any complaint, investigation, or other proceeding before the board including, but not limited to, a witness, counsel, counsel's secretary, board member, board employee, court reporter, or investigator may mention the existence of the complaint, investigation, or other proceeding, disclose any information pertaining to the complaint, investigation, or other proceeding, or discuss any testimony or other evidence in the complaint, investigation, or proceeding, and then only to the extent necessary for the proper disposition of the complaint, investigation, or other proceeding.

(B) Every communication, oral or written, to the board, department, staff, counsel, or any other person acting on behalf of the board or department during the investigation, hearing, or adjudication of the disciplinary matters including, but not limited to, investigative reports concerning interviews and issues under investigation, correspondence, summaries, incident reports, computer printouts, and documents created during peer review proceedings are privileged and these persons are immune from liability.

(C) Information that has been declared confidential or personal under this chapter or other applicable law must not be disclosed, except to the extent necessary for the proper disposition of the matter before the board, and is protected in the same manner as provided in Section 40-71-20, or as otherwise provided by law.

(D) The identity of the initial complainant and any confidential informants or other witnesses who do not testify must not be disclosed to other parties, entities, or persons, and all information contained in confidential investigative files is privileged from disclosure for any reason whatsoever, except as provided for in subsection (E).

(E) Whenever the department receives information indicating a violation of state or federal law, the department may provide that information, to the extent the department considers necessary, to the appropriate state or federal law enforcement or regulatory body.

(F) No information in investigative files or disciplinary proceedings is required to be expunged pursuant to any other provision of state law.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-200. Unauthorized practice; penalty.

A person who practices or offers to practice nursing in this State in violation of this chapter or who knowingly submits false information for the purpose of obtaining a license is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than one year or fined not more than fifty thousand dollars. Each violation constitutes a separate offense. The provisions of this chapter apply to a person or entity aiding and abetting in a violation of this chapter.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-210. Civil action for injunctive relief.

The department, in addition to instituting a criminal proceeding, may institute a civil action through the Administrative Law Court, in the name of the State, for injunctive relief against a person violating this chapter, a regulation promulgated under this chapter, or an order of the board. For each violation the administrative law judge may impose a fine of not more than ten thousand dollars.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-220. Severability.

If a provision of this chapter or the application of a provision of this chapter to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this statute which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 2004 Act No. 225, Section 1.



SECTION 40-33-230. Licensure requirements for foreign-educated nurses.

Beginning January 1, 2007, the State Board of Nursing shall require foreign-educated candidates for licensing as registered nurses to pass:

(1) the National Council Licensure Examination (NCLEX); and

(2) an English language proficiency test that determines whether or not the license applicant is proficient in conversational English with regard to medical terminology and the skills required of a registered nurse.

HISTORY: 2005 Act No. 87, Section 5.



SECTION 40-33-1305. Purposes; financial support.

(A) The Nurse Licensure Compact is created and entered into by this State with all other states legally joining in the form substantially as set forth in this article.

(B) The purposes of this compact are to:

(1) facilitate the states' responsibility to protect the public's health and safety;

(2) ensure and encourage the cooperation of party states in the areas of nurse licensure and regulation;

(3) facilitate the exchange of information between party states in the areas of nurse regulation, investigation, and adverse actions;

(4) promote compliance with the laws governing the practice of nursing in each jurisdiction;

(5) through the mutual recognition of party state licenses, grant all party states the authority to hold nurses accountable for meeting all state practice laws in the states in which their patients are located at the time care is rendered.

(C) All costs associated with the financial support of the compact operation must be borne by the hiring agencies or agents.

HISTORY: 2005 Act No. 87, Section 2.



SECTION 40-33-1310. Definitions.

As used in this article:

(1) "Adverse action" means a home or remote state action.

(2) "Alternative program" means a voluntary, nondisciplinary monitoring program approved by a nurse licensing board.

(3) "Coordinated licensure information system" means an integrated process for collecting, storing, and sharing information on nurse licensure and enforcement activities related to nurse licensure laws that is administered by a nonprofit organization composed of and controlled by state nurse licensing boards.

(4) "Current significant investigative information" means:

(a) investigative information that a licensing board, after a preliminary inquiry, which includes notification and an opportunity for the nurse to respond, has reason to believe is not groundless and, if proved true, would indicate more than a minor infraction; or

(b) investigative information that indicates that the nurse represents an immediate threat to public health and safety regardless of whether the nurse has been notified and had an opportunity to respond.

(5) "Home state" means the party state that is the nurse's primary state of residence.

(6) "Home state action" means an administrative, civil, equitable, or criminal action permitted by the home state's laws that is imposed on a nurse by the home state's licensing board or another authority. This term includes the revocation or suspension of a nurse's license, placing a nurse on probation, or any other action that affects a nurse's authorization to practice.

(7) "Licensee" means a person licensed by the South Carolina Board of Nursing or the nurse licensing board of a party state.

(8) "Licensing board" means a party state's regulatory agency that is responsible for licensing nurses.

(9) "Multi-State licensure privilege" means current official authority from a remote state permitting the practice of nursing as either a registered nurse or a licensed practical or vocational nurse in that state. All party states have the authority, in accordance with existing state law, to take actions against a nurse's privilege including, but not limited to, revocation, suspension, probation, or any other action which affects a nurse's authorization to practice.

(10) "Nurse" means a registered nurse or licensed practical or vocational nurse as those terms are defined by each party state's practice laws.

(11) "Party state" means any state that has adopted this compact.

(12) "Remote state" means a party state, other than the home state, where the patient is located at the time nursing care is provided. In the case of the practice of nursing not involving a patient, the" term" means the party state where the recipient of nursing practice is located.

(13) "Remote state action" means:

(a) an administrative, civil, equitable, or criminal action permitted by the laws of a remote state that are imposed on a nurse by the remote state's nurse licensing board or other authority, including actions against a nurse's multi-state licensure privilege to practice in the remote state;

(b) cease and desist and other injunctive or equitable orders issued by a remote state or its nurse licensing board.

(14) "State" means a state, territory, or possession of the United States, the District of Columbia, or the Commonwealth of Puerto Rico.

(15) "State practice laws" means the laws and regulations of individual party states that govern the practice of nursing, define the scope of nursing practice, and create the methods and grounds for disciplining nurses. This term does not include the initial qualifications for licensure or the requirements necessary to obtain and retain a license, except for qualifications or requirements of the home state.

HISTORY: 2005 Act No. 87, Section 2.



SECTION 40-33-1315. Recognition of multistate licensure privilege; revocation or suspension of license; nonparty state license applicants.

(A) A license to practice registered nursing that is issued by a home state to a resident in that state must be recognized by each party state as authorizing a multi-state licensure privilege to practice as a registered nurse in each party state. A license to practice practical or vocational nursing that is issued by a home state to a resident in that state must be recognized by each party state as authorizing a multi-state licensure privilege to practice as a licensed practical or vocational nurse in each party state. In order to obtain or retain a license, an applicant must meet the home state's qualifications for licensure and license renewal and all other applicable state laws.

(B) A party state may, in accordance with that state's due process laws, revoke, suspend, or limit the multi-state licensure privilege of any licensee to practice in its state and may take any other actions under its applicable state laws that are necessary to protect the health and safety of its citizens. If a party state takes an action authorized in this subsection, it shall promptly notify the administrator of the coordinated licensure information system. The administrator shall promptly notify the home state of any actions taken by remote states.

(C) A licensee practicing in a party state shall comply with the state practice laws of the state in which the patient is located at the time care is rendered. The practice of nursing is not limited to patient care and includes all nursing practice as defined by the state practice laws of a party state. The practice of nursing in a party state shall subject a nurse to the jurisdiction of the nurse licensing board and the laws and the courts in that party state.

(D)(1) A registered nurse who has been granted multi-state licensing privileges by a party state may practice registered nursing in this State.

(2) A licensed practical nurse who has been granted multi-state licensing privileges by a party state may practice practical nursing in this State.

(3) A nurse who has been granted multi-state licensing privileges as provided for in subsection (D)(1) or (2) shall notify the board, on a standard form provided by the board, before commencing any nursing practice in this State, of the identity and location of the nurse's prospective practice location, the nurse's current address, and other contact information as requested. A nurse shall maintain at all times a current address and contact information during practice in this State.

(E) The compact does not effect additional requirements imposed by states for advanced-practice registered nursing. A multi-state licensure privilege to practice registered nursing granted by a party state must be recognized by other party states as a license to practice registered nursing if a license to practice registered nursing is required by state law as a precondition for qualifying for advanced-practice registered nurse authorization.

(F) A person who does not reside in a party state may continue to apply for nurse licensure in party states as provided for under the laws of each party state. If a license is granted to the person, the license does not grant the privilege to practice nursing in any other party state unless explicitly agreed to by that party state.

HISTORY: 2005 Act No. 87, Section 2.



SECTION 40-33-1320. Licensees to only be licensed in home state; change of primary state of residence.

(A) Upon receiving an application for a license, the licensing board in a party state shall ascertain through the coordinated licensure information system whether the applicant holds or has ever held a license issued by any other state, whether there are any restrictions on the applicant's multi-state licensure privilege, and whether any other adverse action by any state has been taken against the applicant's license.

(B) A licensee in a party state shall hold licensure in only one party state at a time. The license must be issued by the home state.

(C) A licensee who intends to change his or her primary state of residence may apply for licensure in the new home state in advance of the change. However, a new license must not be issued by a party state until after the licensee provides evidence of a change in his or her primary state of residence that is satisfactory to the new home state's licensing board.

(D) When a licensee changes his or her primary state of residence by moving between two party states and obtaining a license from the new home state, the license from the former home state is no longer valid.

(E) When a licensee changes his or her primary state of residence by moving from a nonparty state to a party state and obtains a license from the new home state, the license issued by the nonparty state is not affected and shall remain in full force if authorized under the laws of the nonparty state.

(F) When a licensee changes his or her primary state of residence by moving from a party state to a nonparty state, the license issued by the former home state converts to an individual state license that is valid only in the former home state. The license does not grant the multi-state licensure privilege to practice in other party states.

HISTORY: 2005 Act No. 87, Section 2.



SECTION 40-33-1325. Adverse actions affecting license; reporting to coordinated licensure information system.

(A) The licensing board of a remote state shall promptly report to the administrator of the coordinated licensure information system any remote state actions, including the factual and legal basis for the actions, if known. The licensing board of a remote state shall also promptly report any current significant investigative information yet to result in a remote state action. The administrator of the coordinated licensure information system shall promptly notify the home state of these reports.

(B) The licensing board of a party state may complete any pending investigation of a licensee who changes his or her primary state of residence during the course of the investigation. The licensing board of that state also may take appropriate action against a licensee and shall promptly report the conclusion of the investigation to the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the new home state of any action taken against a licensee.

(C) A remote party state may take adverse action that affects the multi-state licensure privilege to practice within that party state. However, only the home state may take adverse action that affects a license that was issued by the home state.

(D) For the purposes of imposing an adverse action, the licensing board of the home state shall give the same priority and effect to the reported conduct received from a remote party state as it would if the conduct had occurred in the home state. In so doing, the licensing board of the home state shall apply its own state laws to determine appropriate action to be taken against the licensee.

(E) The home state may take adverse action based upon the factual findings of the remote party state if each state follows its own procedures for imposing the adverse action.

(F) This compact does not prohibit a party state from allowing a licensee to participate in an alternative program instead of taking adverse action against the licensee. If required by the party state's laws, the licensee's participation in an alternative program is confidential information. A party state shall require a licensee who enters an alternative program to agree not to practice in any other party state during the term of the alternative program without prior authorization from the other party state.

HISTORY: 2005 Act No. 87, Section 2.



SECTION 40-33-1330. Actions by licensing board against licensee.

(A) If a licensing board finds current significant investigative information, the licensing board, after giving the licensee notice and an opportunity to respond, shall conduct a hearing and decide what adverse action, if any, to take against the licensee.

(B) If a licensing board finds current significant investigative information, the licensing board may take adverse action against the licensee without first providing the licensee notice or an opportunity to respond to the information. A hearing must be promptly commenced and determined.

HISTORY: 2005 Act No. 87, Section 2.



SECTION 40-33-1335. Powers of licensing board; recovery of investigative costs; subpoenas; cease and desist orders; regulations.

A party state nurse licensing board may:

(1) if otherwise permitted by state law, recover from licensees the costs of investigating and disposing of cases that result in adverse action;

(2) issue subpoenas for both hearings and investigations that require the attendance and testimony of witnesses and the production of evidence. Subpoenas issued by a nurse licensing board in a party state for the attendance and testimony of witnesses or the production of evidence from another party state must be enforced in the other party state by any court of competent jurisdiction according to the practice and procedure of that court. The issuing authority shall pay any witness fees, travel expenses, mileage, and other fees required by the laws of the party state where the witnesses or evidence are located;

(3) issue cease and desist orders to limit or revoke a licensee's authority to practice in the board's state;

(4) promulgate uniform regulations that are developed by the compact administrators.

HISTORY: 2005 Act No. 87, Section 2.



SECTION 40-33-1340. Creation of coordinated data base; reporting adverse action; sharing information with nonparty states.

(A) A party state shall participate in a cooperative effort to create a coordinated data base of all licensed registered nurses and licensed practical or vocational nurses. This system must include information on the licensure and disciplinary history of each licensee, as contributed by party states, to assist in the coordination of nurse licensure and enforcement efforts.

(B) Notwithstanding any other provision of law, a party state's licensing board shall promptly report to the coordinated licensure information system any adverse action taken against a licensee, action against multi-state licensure privileges, any current significant investigative information yet to result in adverse action, and any denials of applications for licensure and the reasons for the denials.

(C) Current significant investigative information must be transmitted through the coordinated licensure information system only to party state licensing boards.

(D) Notwithstanding any other provision of law, a party state's licensing board, which contributes information to the coordinated licensure information system, may designate information that must not be shared with nonparty states or disclosed to other entities or individuals without the express permission of the contributing party state.

(E) Any personally identifiable information obtained by a party state licensing board from the coordinated licensure information system must not be shared with nonparty states or disclosed to other entities or individuals except to the extent permitted by the laws of the party state contributing the information.

(F) Any information contributed to the coordinated licensure information system that is subsequently required to be expunged by the laws of the party state contributing the information must be expunged from the coordinated licensure information system.

(G) The compact administrators, acting jointly and in consultation with the administrator of the coordinated licensure information system, shall formulate necessary and proper procedures for the identification, collection, and exchange of information under this compact.

HISTORY: 2005 Act No. 87, Section 2.



SECTION 40-33-1345. Head of nurse licensing board designated administrator of compact for state; furnishing information on licensees; development of uniform rules and regulations.

(A) The administrator or head of the nurse licensing board of each party state or that person's designee must be the administrator of this compact for that state.

(B) To facilitate the administration of this compact, the compact administrator of each party state shall furnish to the compact administrators of all other party states information and documents concerning each licensee, including a uniform data set of investigations, identifying information, licensure data, and disclosable alternative program participation.

(C) Compact administrators shall develop uniform rules and regulations to facilitate and coordinate implementation of this compact. These uniform rules and regulations must be adopted by party states as authorized in this article.

HISTORY: 2005 Act No. 87, Section 2.



SECTION 40-33-1350. Immunity of officers and employees of party state licensing boards.

A party state or the officers, employees, or agents of a party state's nurse licensing board who act in accordance with this compact are not liable for any good faith act or omission committed while engaged in the performance of their duties under this compact. "Good faith" as used in this section does not include wilful misconduct, gross negligence, or recklessness.

HISTORY: 2005 Act No. 87, Section 2.



SECTION 40-33-1355. Compact; effective date; withdrawal; agreements with nonparty state; amendment.

(A) This compact becomes effective as to a state when the compact has been enacted into the laws of that state. A party state may withdraw from this compact by enacting a statute repealing the compact, but the withdrawal does not take effect until six months after the withdrawing state has given notice of the withdrawal to the compact administrators of all other party states.

(B) No withdrawal affects the validity or applicability of any report of adverse action taken by the licensing board of a state that remains a party to the compact if the adverse action occurred before the withdrawal.

(C) This compact does not invalidate or prevent a nurse licensure agreement or other cooperative arrangement between a party state and a nonparty state that is made in accordance with this compact.

(D) This compact may be amended by the party states; however, an amendment to this compact does not become effective and binding upon the party states unless and until it is enacted into the laws of all party states.

HISTORY: 2005 Act No. 87, Section 2.



SECTION 40-33-1360. Arbitration.

If there is a dispute that cannot be resolved by the party states involved, the following procedure must be used:

(1) The party states may submit the issues in dispute to an arbitration panel that consists of an individual appointed by the compact administrator in the home state, an individual appointed by the compact administrator in the remote states involved, and an individual appointed by the compact administrators of all the party states involved in the dispute.

(2) The decision of a majority of the arbitrators is final and binding.

HISTORY: 2005 Act No. 87, Section 2.



SECTION 40-33-1365. Construction; severability.

(A) This compact must be liberally construed so as to effectuate the purposes as stated in Section 40-43-1305(B).

(B) The provisions of this compact are severable and if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any party state or of the United States, or if the applicability of any of them to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability of it to any government, agency, person, or circumstance is not affected. If this compact is held contrary to the constitution of any party state, the compact remains in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to all severable matters.

HISTORY: 2005 Act No. 87, Section 2.






CHAPTER 35 - LONG TERM HEALTH CARE ADMINISTRATORS

SECTION 40-35-5. Applicability; conflicts of law.

Unless otherwise provided for in this chapter, Article 1, Chapter 1 applies to the regulation of nursing home administrators and residential care facility administrators; however, if there is a conflict between this chapter and Article 1, Chapter 1, the provisions of this chapter control.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-10. South Carolina Board of Long Term Health Care Administrators; membership; meetings.

(A) There is created the South Carolina Board of Long Term Health Care Administrators composed of nine members who must be appointed by the Governor, with the advice and consent of the Senate, for three-year terms and until their successors are appointed and qualify. Of the nine members:

(1) three must be qualified nursing home administrators licensed under this chapter; one must be from a proprietary nursing home; one must be from a nonproprietary nursing home; and one must be a qualified hospital administrator;

(2) three must be community residential care facility administrators, licensed under this chapter, at least one of whom must be from a community residential care facility with ten or fewer residents;

(3) one must be a consumer, sponsor, or family member of a consumer of nursing home services;

(4) one must be a consumer, sponsor, or family member of a consumer of community residential care services;

(5) one must be a voting member of the Long Term Care Committee of the Health and Human Services Coordinating Council who must be nominated by election of the committee from among its voting members. If the Governor does not accept the nomination, an additional nominee must be selected in the same manner.

The Commissioner of the Department of Health and Environmental Control, or his designee, also shall serve as a nonvoting member on the board, ex officio.

An individual, group, or association may submit the names of qualified individuals to the Governor for his consideration in making these appointments.

A vacancy must be filled in the manner of the original appointment for the unexpired portion of the term. A member may not serve more than two consecutive full terms.

(B) The board shall meet at least twice a year.

(C) Any business conducted by the board must be by a positive majority vote. For purposes of this subsection, "positive majority vote" means a majority vote of the entire membership of the board, reduced by any vacancies existing at the time.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-20. Definitions.

As used in this chapter:

(1) "Accredited college or university" means a college or university whose accreditation is recognized by the Council on Higher Education Accreditation and the United States Department of Education.

(2) "Board" means the South Carolina Board of Long Term Health Care Administrators.

(3) "Community residential care facility" means a facility defined for licensing purposes under law or pursuant to regulations for community residential care facilities by the Department of Health and Environmental Control, whether proprietary or nonprofit.

(4) "Community residential care facility administrator" means a person who has attained the required education and experience, is otherwise qualified, has been issued a license by the board, and is eligible to administer, manage, supervise, or be in administrative charge of a community residential care facility.

(5) "Consumer" means a person who is or has been a resident of a nursing home or community residential care facility.

(6) "Department" means the Department of Labor, Licensing and Regulation.

(7) "Habilitation center for persons with intellectual disability or persons with related conditions" means a facility which is licensed by the Department of Health and Environmental Control and that serves four or more persons with intellectual disability or persons with related conditions and provides health or rehabilitative services on a regular basis to individuals whose mental and physical conditions require services including room, board, and active treatment for their intellectual disability or related conditions.

(8) "Nursing home" means an institution or facility defined for licensing purposes under law or pursuant to regulations for nursing homes promulgated by the Department of Health and Environmental Control, whether proprietary or nonprofit including, but not limited to, nursing homes owned or administered by the State or a political subdivision of the State. The term does not include habilitation centers for persons with intellectual disability or persons with related conditions.

(9) "Nursing home administrator" means a person who has attained the requisite education and experience, is otherwise qualified, and has been issued a license by the board and is eligible to administer, manage, supervise, or be in administrative charge of a nursing home.

(10) "Practical experience in nursing home administration" means a minimum of thirty-six hours per week employment under the on-site supervision of a licensed nursing home administrator in a state licensed nursing home, and in the case of a beginning administrator, this includes providing, for a minimum of six months, supervision in at least two of these areas:

(a) business and fiscal management;

(b) a direct patient-care service including, but not limited to, nursing, physical therapy, occupational therapy, speech therapy, chaplaincy, social work, or activities;

(c) a supporting service including, but not limited to, dietary, maintenance, engineering, laundry, environmental services, or pharmacy.

(11) "Qualified intellectual disability professional" means a person who, by training and experience, meets the requirements of applicable federal law and regulations for a qualified intellectual disability professional, as determined by the Department of Disabilities and Special Needs.

(12) "Related health care administration" means the administration of a facility that provides direct nursing care on a twenty-four hour basis to persons who require health services because of illness, age, or chronic disability. This does not include administration of a continuing care retirement/residential care facility.

(13) "Sponsor" means a person who is financially or legally responsible for an individual currently residing in a nursing home or residential care facility.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-30. Supervision of facilities and centers by licensed administrators.

(A) A nursing home or community residential care facility within this State may not operate except under the supervision of an administrator licensed in accordance with this chapter.

(B) A habilitation center for persons with intellectual disability or persons with related conditions, funded in whole or in part by the Department of Disabilities and Special Needs, must be under the supervision of a licensed nursing home administrator or a qualified intellectual disability professional who has been determined by the department to have the requisite training and experience.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-40. Issuance of license; qualifications and requirements.

(A) The board shall issue a nursing home administrator license to a person who submits evidence satisfactory to the board that the person:

(1) is at least twenty-one years of age;

(2) has not been convicted of any criminal act that is relevant to the practice of nursing home administration, including financial misconduct or physical violence;

(3) is of reputable and responsible character and is of sound physical and mental health sufficient to perform the duties of a nursing home administrator;

(4)(a) has a baccalaureate degree in nursing home administration or related health care administration from an accredited college or university and one year of practical experience in nursing home administration or related health care administration;

(b) has a baccalaureate degree other than in health care administration from an accredited college or university and two years of practical experience in nursing home administration or related health care administration; or

(c) has a combination of education and experience as established by the board in regulation;

(5) has successfully completed the nursing home administrators' examination administered by the board; and

(6) has paid the applicable fees.

(B) The board shall issue a community residential care facility administrator license to a person who submits evidence satisfactory to the board that the person:

(1) is at least twenty-one years of age;

(2) has not been convicted of any criminal act that is relevant to the practice of community residential care facility administration, including financial misconduct or physical violence;

(3) is of reputable and responsible character and is of sound physical and mental health sufficient to perform the duties of a community residential care facility administrator.

(4)(a) has a minimum of an associate degree with at least one year of on- site work experience with supervisory and direct resident care responsibilities under the supervision of a licensed community residential care facility administrator; however, a person who has a health-related associate degree or higher is required to have only six months of on-site work experience with supervisory and direct resident care responsibilities under the supervision of a licensed community residential care facility administrator; or

(b) had at least three months of on-site work experience under the supervision of a licensed community residential care facility administrator and has a:

(i) health-related baccalaureate degree and at least two years' work experience, as defined by the board, in a health-related field other than in a community residential care facility; or

(ii) nonhealth-related baccalaureate degree with at least three years' work experience, as defined by the board, in a health-related field other than in a community residential care facility; or

(c) has a combination of education and experience as established by the board in regulation;

(5) has successfully completed the community residential care facility administrators' examination administered by the board and has paid the established fees.

(C) The board may establish qualifications in regulation for the issuance of a combined nursing home administrator and community residential care facility administrator license.

(D) An applicant for a nursing home administrator license or a community residential care facility administrator license shall undergo a state fingerprint review to be conducted by the State Law Enforcement Division to determine state criminal history and a federal fingerprint review to be conducted by the Federal Bureau of Investigation to determine other criminal history. In addition to the fingerprint fee, the results of the reviews must be furnished to the board by the applicant before initial licensure.

(E) An applicant for a nursing home administrator license or a community residential care facility administrator license shall provide a current credit report before initial licensure.

(F) An application must be submitted on forms prescribed by the department and developed in consultation with the board.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-45. Transferability of license; renewal and reinstatement; licensure of persons holding license in another jurisdiction.

(A) A nursing home administrator's license or a community residential care facility administrator's license is not transferable.

(B) A license must be renewed upon dates established by the department. A licensee must submit an application for renewal, payment of the renewal fee, and proof of compliance with continuing education requirements established by the board in regulation. If a license is not renewed in accordance with this subsection, the license lapses on the expiration date. Further practice may be sanctioned as unlicensed practice.

(C) A nursing home administrator or community residential care facility administrator previously licensed in this State whose license has lapsed for failure to renew on or before the expiration date of the license may seek reinstatement of the license within one year of the expiration date by submitting an application with the renewal fee, payment of a penalty as provided in the fee schedule, proof of compliance with continuing education requirements, and an affidavit that he or she has not engaged in practice as an administrator during the period in which the license was lapsed.

(D) If a license has lapsed for more than one year, the individual shall submit an initial application and satisfy the requirements of Section 40-35-40 to become relicensed.

(E) The board may deny renewal to an applicant who has committed an act that would be grounds for disciplinary action.

(F) The board may issue a nursing home administrator's license or a community residential care facility administrator's license to a person who holds a current license as a nursing home administrator or community residential care facility administrator from another jurisdiction if the board finds that the standards for licensure in the other jurisdiction are at least the substantial equivalent of those in this State and if the applicant has passed the national and South Carolina portions of the licensure examination and is otherwise qualified.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-50. Fees.

(A) Initial fees must be established by the board in regulation and shall serve as the basis for necessary adjustments in accordance with Chapter 1.

(B) Licensure application fees are nonrefundable.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-60. Rules and regulations.

The board may adopt rules governing its proceedings and may promulgate regulations necessary to carry out the provisions of this chapter.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-70. Additional powers and duties of the board.

In addition to the powers and duties provided for in this chapter, the board has those powers and duties set forth in Chapter 1.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-80. Investigation of complaints and violations.

The department on behalf of the board shall investigate complaints and violations of this chapter as provided for in Chapter 1.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-90. Disciplinary action in accordance with Administrative Procedures Act.

The board in accordance with the Administrative Procedures Act may take disciplinary action authorized by Chapter 1.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-100. Cease and desist orders; temporary restraining orders.

In addition to other remedies provided for in this chapter, the board in accordance with Chapter 1 also may issue a cease and desist order or may petition an administrative law judge for a temporary restraining order or other equitable relief to enjoin a violation of this chapter.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-110. Misconduct.

Misconduct, which constitutes grounds for revocation, suspension, or other restriction of a license or a limitation or other discipline of a licensee, is a satisfactory showing to the board of any grounds for disciplinary action stated in Chapter 1 or:

(1) acting in a manner inconsistent with the health or safety of the patients of the nursing home or community residential care facility;

(2) failing to ensure that the nursing home or community residential care facility in which he is an administrator complies with the provisions of law and regulations of the licensing or supervising authority or agency, whether federal, state, or local, having jurisdiction over the operation and licensing of the nursing home or community residential care facility;

(3) intentional or knowing, direct or indirect, violation of or the aiding and abetting in the violation of this chapter or a regulation promulgated under this chapter;

(4) failing to operate a nursing home or community residential care facility in a manner that ensures the safety, health, and welfare of the patients;

(5) use of a false, fraudulent, or forged statement in the practice of nursing home administration or community residential care facility administration;

(6) supervising or aiding an unlicensed person in the practice of nursing home administration or community residential care facility administration;

(7) permitting unauthorized disclosure of information relating to a patient in a nursing home or community residential care facility under his administration;

(8) use of alcohol, drugs, or controlled substances to such a degree as to adversely affect the ability to act as a nursing home administrator or community residential care facility administrator;

(9) a mental or physical disability or addiction which renders further practice dangerous to the public or to the patients of the nursing home or community residential care facility;

(10) conviction of, or pleading guilty or nolo contendere to, a felony, a crime involving the safety, health, or welfare of a patient, or any other crime involving moral turpitude. The license of a person who is convicted of, or who pleads guilty or nolo contendere to, such crime immediately may be suspended temporarily pending final disposition of a disciplinary proceeding to be commenced upon the conviction or the entry of the plea of guilty or nolo contendere. A person who is suspended must be reinstated immediately upon the filing of documentation, satisfactory to the board, that the conviction has been reversed. Reinstatement does not terminate a disciplinary action pending against the person. The license of a person may be suspended immediately pending final disposition of a disciplinary proceeding if the board has probable cause to believe that continued practice as a nursing home administrator or community residential care facility administrator by the licensee constitutes harm to the safety, health, or welfare of patients in a nursing home or community residential care facility.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-115. Jurisdiction.

The board has jurisdiction over the actions of licensees and former licensees as provided for in Chapter 1.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-120. Disciplinary action; civil penalties; documentation of participation in education or treatment program.

(A) The board may take disciplinary action against a person as provided for in Chapter 1.

(B) The board may assess civil penalties of not more than one thousand dollars per violation, not to exceed a total of ten thousand dollars.

(C) The board may require documented participation in education programs and in treatment for mental or physical impairments or addiction.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-130. Denial of licensure.

As provided for in Chapter 1, the board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 1962 Code Section 56-1714; 1970 (56) 2085; 1990 Act No. 605, Section 1; 1997 Act No. 66, Section 1; 2004 Act No. 293, Section 1.



SECTION 40-35-150. Voluntary surrender of license.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license in accordance with Chapter 1.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-160. Appeal.

A person aggrieved by a final action of the board may seek review of the decision in accordance with Chapter 1.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-170. Payment of investigation and prosecution costs.

A person found in violation of this chapter or a regulation promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Chapter 1.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-180. Payment of costs and fines.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Chapter 1 and to the collection provisions of the Department of Revenue for delinquent fines.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-190. Confidentiality of investigations and proceedings.

Investigations and proceedings conducted under this chapter are confidential, and all communications are privileged as provided for in Chapter 1.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-200. Licensure requirement; criminal and civil penalties for violation.

(A) It is unlawful for a person to administer, manage, or supervise, or be in administrative charge of a nursing home, community residential care facility, or habilitation center for persons with intellectual disability or persons with related conditions, unless the person is licensed in accordance with this chapter.

(B) It is unlawful for a person to act or serve in the capacity of a nursing home administrator or residential care facility administrator unless the person is licensed in accordance with this chapter.

(C) A person who violates subsection (A) or (B) is guilty of a misdemeanor and, upon conviction, must be fined not more than fifty thousand dollars or imprisoned not more than one year.

(D) A person who violates subsection (A) or (B) is subject to a civil penalty imposed by the board of not more than two hundred dollars per day, not to exceed a total of twenty thousand dollars and may be sanctioned in accordance with Section 40-35-130.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-210. Injunctive relief.

The department, at the written request of the board and in accordance with Chapter 1, may petition an administrative law judge, in the name of the State, for injunctive relief against a person violating this chapter.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-250. Construction of chapter.

The provisions of this chapter are intended to be consistent with the applicable federal and state law and must be so construed, whenever necessary, to achieve this consistency.

HISTORY: 2004 Act No. 293, Section 1.



SECTION 40-35-260. Severability.

In the event that any provision of this chapter is declared unconstitutional or invalid or that the application of any provision to any person or circumstance is held invalid, the applicability of the provision to other persons and circumstances and the constitutionality or validity of every other provision of this chapter is not affected.

HISTORY: 2004 Act No. 293, Section 1.






CHAPTER 36 - OCCUPATIONAL THERAPISTS

SECTION 40-36-5. Application of chapter; conflict of laws.

Unless otherwise provided for in this chapter, Article 1, Chapter 1 applies to occupational therapists and occupational therapy assistants regulated or administered, or both, by the Department of Labor, Licensing and Regulation. If there is a conflict between this chapter and Article 1, Chapter 1, Title 40, the provisions of this chapter control.

HISTORY: 1998 Act No. 356, Section 1.



SECTION 40-36-10. Board of Occupational Therapy; creation and purpose; membership.

(A) There is created the South Carolina Board of Occupational Therapy under the administration of the Department of Labor, Licensing and Regulation. The purpose of this board is to protect the public through the regulation of professionals who identify, assess, and provide treatment for individuals threatened by developmental deficits, the aging process, poverty and cultural differences, physical injury or illness, or psychological or social disability, through the administration and enforcement of this chapter and regulations promulgated under this chapter.

(B) The board consists of seven members to be appointed by the Governor with the advice and consent of the Senate. Five members must be occupational therapists with a minimum of three years' experience; one member must be an occupational therapy assistant with a minimum of one year's experience; and one member must be a lay member. All of the therapists and therapy assistant members must hold active and valid licenses in this State. Nominations for appointment to the board may be made to the Governor by an individual, group, or association. From a list of all licensed occupational therapists and occupational therapy assistants, the South Carolina Occupational Therapy Association may submit recommendations to the Governor of at least two names for each vacancy on the board to be filled by these licensees. Members shall serve terms of three years and until their successors are appointed and qualify. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term. The Governor may remove a member of the board as provided for in Section 1-3-240.

HISTORY: 1998 Act No. 356, Section 1.



SECTION 40-36-20. Definitions.

As used in this chapter:

(1) "ACOTE" means the Accreditation Council for Occupational Therapy Education.

(2) "AOTA" means the American Occupational Therapy Association.

(3) "Board" means the South Carolina Board of Occupational Therapy.

(4) "Direct supervision" means personal, daily supervision, and specific delineation of tasks and responsibilities by an occupational therapist and includes the responsibility for personally reviewing and interpreting the results of a supervisee on a daily basis.

(5) "NBCOT" means the National Board for Certification in Occupational Therapy.

(6) "Occupational therapist" means a person licensed to practice occupational therapy.

(7) "Occupational therapy" means the functional evaluation and treatment of individuals whose ability to cope with the tasks of living are threatened or impaired by developmental deficits, the aging process, poverty and cultural differences, physical injury or illness, or psychological or social disability. The treatment utilizes occupational, namely goal-oriented activities, to prevent or correct physical or emotional deficits or to minimize the disabling effect of these deficits in the life of the individual. Specific occupational therapy techniques include, but are not limited to, activities of daily living (ADL), the fabrication and application of splints, sensory-motor activities, the use of specifically designed crafts, guidance in the selection and use of adaptive equipment, exercises to enhance functional performance, prevocational evaluation and treatment and consultation concerning adaption of physical environments for the handicapped. These techniques are applied in the treatment of individual patients or clients, in groups, or through social systems.

(8) "Occupational therapy aide" means a person who has received on-the-job training in occupational therapy and is employed in an occupational therapy setting under the direct on-site supervision of a licensed occupational therapist or licensed occupational therapy assistant.

(9) "Occupational therapy assistant" means a person licensed to assist in the practice of occupational therapy under the supervision of an occupational therapist.

(10) "On-site" means the same premises while direct client treatment is being performed.

(11) "Student" means a person who is enrolled in an educational program approved by ACOTE or other AOTA endorsed accrediting body for occupational therapy.

(12) "Supervision" means personal and direct involvement of an occupational therapist in a supervisee's professional experience which includes evaluation of the supervisee's performance with respect to each client treated by the supervisee.

HISTORY: 1977 Act No. 139 Section 2; 1988 Act No. 552, Sections 1, 2; 1998 Act No. 356, Section 1.



SECTION 40-36-30. Required licenses; practice while license suspended or revoked; penalty.

No person may practice occupational therapy or may practice as an occupational therapy assistant without a license issued in accordance with this chapter. A person whose license has been suspended or revoked, who uses in connection with his name the words or letters "Occupational Therapist", "Licensed Occupational Therapist", "Occupational Therapist Registered", "Occupational Therapist Registered/Licensed", "O.T.", "L.O.T.", "O.T.R.", "O.T.R./L.", or "Occupational Therapy Assistant", "Certified Occupational Therapy Assistant", "Certified Occupational Therapy Assistant/Licensed", "O.T.A.", "L.O.T.A.", "C.O.T.A.", "C.O.T.A./L.", or any other letters, words, or insignia indicating that he is an occupational therapist or occupational therapy assistant, or who in any way, orally or in writing or in print or by sign directly or by implication, represents himself as an occupational therapist or occupational therapy assistant is deemed to be practicing occupational therapy or practicing as an occupational therapy assistant without being registered by the board and is guilty of a misdemeanor and, upon conviction for each offense, must be fined not less than one hundred dollars or more than five hundred dollars or be imprisoned for not less than thirty days or more than ninety days, or both. Each day's violation constitutes a separate offense.

HISTORY: 1977 Act No. 139 Section 3; 1998 Act No. 356, Section 1.



SECTION 40-36-50. Administrative and fiscal activities of board to be provided by Department of Labor, Licensing and Regulation; establishment of fees.

(A) The Department of Labor, Licensing and Regulation shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities of the board in accordance with Section 40-1-50.

(B) The board shall establish fees in regulation.

(C) The board may direct applicants to pay an examination fee directly to a third party who has contracted to administer the examination.

(D) All fees are nonrefundable and may be prorated to comply with biennial licensure.

HISTORY: 1977 Act No. 139 Section 5; 1988 Act No. 552, Section 3; 1998 Act No. 356, Section 1.



SECTION 40-36-60. Adoption of rules and regulations; seal.

The board may adopt rules governing its proceedings as provided for in Section 40-1-60 and may adopt an official seal bearing the words "South Carolina Board of Occupational Therapy". The board shall promulgate regulations necessary to carry out the provisions of this chapter including, but not limited to, promulgating in regulation a code of ethics.

HISTORY: 1977 Act No. 139 Section 6; 1982 Act No. 390, Section 1; 1994 Act No. 401, Section 1; 1998 Act No. 356, Section 1.



SECTION 40-36-70. Board regulation of licensing and discipline; additional powers and duties.

The board shall regulate the issuance of licenses and temporary licenses and shall discipline occupational therapists or occupational therapy assistants in any manner authorized by this chapter or Article 1, Chapter 1. In addition, the board has those powers and duties provided for in this chapter and as set forth in Section 40-1-70.

HISTORY: 1977 Act No. 139 Section 7; 1998 Act No. 356, Section 1.



SECTION 40-36-80. Investigation of complaints and violations.

The Department of Labor, Licensing and Regulation on behalf of the board shall investigate complaints and violations of this chapter as provided for in Section 40-1-80.

HISTORY: 1977 Act No. 139 Section 8; 1998 Act No. 356, Section 1.



SECTION 40-36-90. Investigation results; presentation to board; procedures for hearing.

The results of an investigation must be presented to the board, and any subsequent hearing must be conducted in accordance with Section 40-1-90.

HISTORY: 1998 Act No. 356, Section 1.



SECTION 40-36-100. Restraining orders and other equitable relief.

In addition to other remedies provided for in this chapter or Article 1, Chapter 1, the board in accordance with Section 40-1-100 may issue a cease and desist order or may petition an administrative law judge for a temporary restraining order or other equitable relief to enjoin a violation of this chapter.

HISTORY: 1998 Act No. 356, Section 1.



SECTION 40-36-110. Refusal to grant licenses; suspensions, revocations, or other restrictions; grounds.

In addition to other grounds provided in Section 40-1-110, the board, after notice and a hearing conducted in accordance with the Administrative Procedures Act, may restrict or refuse to grant a license to an applicant or may refuse to renew the license of a licensed person or may suspend, revoke, or otherwise restrict the license of a licensed person who:

(1) has been convicted of violating federal, state, or local laws relating to occupational therapy;

(2) violates a provision of this chapter or a regulation promulgated pursuant to this chapter or an order issued by the board;

(3) fraudulently or deceptively attempts to use, obtain, alter, sell, or barter a license or temporary license;

(4) has participated in the fraudulent procurement or renewal of a license or temporary license for himself or another person or has allowed another person to use the license;

(5) has committed fraud or deceit in the practice of occupational therapy including, but not limited to:

(a) misrepresenting an educational degree, training, credentials, or competence;

(b) using or promotion or causing the use of a misleading, deceiving, improbable, or untruthful advertising matter or promotional literature;

(c) wilfully making or filing a false report or record in the practice of occupational therapy;

(6) has committed an act of dishonest, immoral, or unprofessional conduct while engaging in the practice of occupational therapy including, but not limited to:

(a) engaging in illegal, incompetent, or negligent practice;

(b) providing services to a person who reasonably cannot be expected to benefit from the services;

(7) has been convicted or plead guilty or nolo contendere to a felony or crime involving moral turpitude or a violation of a federal, state, or local alcohol or drug law, whether or not an appeal or other proceeding is pending to have the conviction or plea set aside; or

(8) has been disciplined by a licensing or disciplinary authority of a state, country, or nationally recognized professional organization or convicted or disciplined by a court of a state or country for an act that would be grounds for disciplinary action under this section.

HISTORY: 1977 Act No. 139 Section 11; 1998 Act No. 356, Section 1.



SECTION 40-36-115. Jurisdiction of the board.

The board has jurisdiction over the actions of licensees and former licensees as provided for in Section 40-1-115.

HISTORY: 1998 Act No. 356, Section 1.



SECTION 40-36-120. Board authority to impose fines in addition to other sanctions; disciplinary actions.

In addition to the sanctions the board may impose pursuant to this chapter, the board may impose a fine up to two thousand dollars for each violation of a provision of this chapter, not to exceed ten thousand dollars. The board also may take disciplinary action against a person as provided for in Section 40-1-120.

HISTORY: 1977 Act No. 139 Section 12; 1982 Act No. 390, Section 3; 1988 Act No. 425, Section 1; 1988 Act No. 552, Section 4; 1994 Act No. 354, Section 1; 1994 Act No. 401, Section 2; 1998 Act No. 356, Section 1.



SECTION 40-36-130. Grounds for denial of license may be same as for disciplinary action.

As provided for in Section 40-1-130, the board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 1977 Act No. 139 Section 13; 1988 Act No. 552, Section 5; 1998 Act No. 356, Section 1.



SECTION 40-36-140. Denial of license based on prior criminal record.

A license may be denied based on a person's prior criminal record only as provided for in Section 40-1-140.

HISTORY: 1977 Act No. 139 Section 14; 1998 Act No. 356, Section 1.



SECTION 40-36-150. Voluntary surrender of license by licensee being investigated.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license in accordance with Section 40-1-150.

HISTORY: 1977 Act No. 139 Section 15; 1996 Act No. 225, Section 1; 1998 Act No. 356, Section 1.



SECTION 40-36-160. Appeal.

A person aggrieved by a final action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 1977 Act No. 139 Section 16; 1993 Act No. 181, Section 911; 1998 Act No. 356, Section 1.



SECTION 40-36-170. Costs of investigation and prosecution; authority to require payment by violator.

A person found in violation of this chapter or regulations promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 1977 Act No. 139 Section 17; 1998 Act No. 356, Section 1.



SECTION 40-36-180. Collection and enforcement provisions for costs and fines.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 1977 Act No. 139 Section 18; 1982 Act No. 390, Section 4; 1994 Act No. 354, Section 2; 1994 Act No. 401, Section 3; 1998 Act No. 356, Section 1.



SECTION 40-36-190. Confidentiality of proceedings and communications.

Investigations and proceedings conducted under this chapter are confidential, and all communications are privileged as provided for in Section 40-1-190.

HISTORY: 1977 Act No. 139 Section 19; 1998 Act No. 356, Section 1.



SECTION 40-36-200. Violations of chapter; submission of false information to board; penalty.

A person who practices or offers to practice as an occupational therapist or as an occupational therapy assistant in this State in violation of this chapter or who knowingly submits false information to the board for the purpose of obtaining a license or who violates any other provision of this chapter is guilty of a misdemeanor and, upon conviction for each offense, must be fined not more than fifty thousand dollars or be imprisoned not more than one year, or both.

HISTORY: 1998 Act No. 356, Section 1.



SECTION 40-36-210. Petition by department for injunctive relief.

The department, on behalf of the board and in accordance with Section 40-1-120, may petition an administrative law judge, in the name of the State, for injunctive relief against a person violating this chapter.

HISTORY: 1998 Act No. 356, Section 1.



SECTION 40-36-230. Applications for licensure as occupational therapist or assistant; license requirements.

(A) An applicant for licensure as an occupational therapist shall file a written application on forms provided by the board showing to the satisfaction of the board that the applicant:

(1) has graduated from an occupational therapy educational program approved by ACOTE or other AOTA endorsed accrediting body for occupational therapy or other educational program which the board considers to be substantially equivalent;

(2) has completed successfully a minimum of six months of supervised field work experience at an educational institution approved by the educational institution where the applicant met the academic requirements;

(3) has passed a board-approved certification exam for the occupational therapist; and

(4) is in good standing with NBCOT or other board-approved certification program.

(B) An applicant for licensure as an occupational therapy assistant shall file a written application on a form approved by the board showing to the satisfaction of the board that the applicant:

(1) has graduated from an occupational therapy assistant educational program approved by ACOTE or other AOTA endorsed accrediting body for occupational therapy or other educational program which the board considers to be substantially equivalent;

(2) has completed successfully a minimum of two months of supervised field work experience at a recognized educational institution or a training program approved by the educational institution where the applicant met the academic requirements;

(3) has passed a board-approved certification exam for the occupational therapy assistant; and

(4) is in good standing with NBCOT or other board-approved certification program.

HISTORY: 1998 Act No. 356, Section 1.



SECTION 40-36-240. Notarized application form; fee; exam scores; out-of-state applicant requirements; time period for completion of process.

(A) An applicant for licensure must submit a completed notarized application form, the required fee in the form of a check or money order, and an acceptable legal document indicating any name changes, if applicable.

(B) An applicant applying for licensure by examination must comply with subsection (A) and must have reported or sent directly to the board:

(1) examination scores from a board-approved testing service; or

(2) verification of current certification status from NBCOT or other board-approved certification program if it has been six months or longer since the applicant passed the NBCOT or other board-approved certification program exam.

(C) An applicant who is a graduate of an occupational therapy educational program approved by ACOTE or other AOTA endorsed accrediting body for occupational therapy and who has applied for the next scheduled board-approved certification examination following graduation must comply with subsections (A) and (B) and must have sent directly to the board confirmation of examination registration and eligibility to examine from NBCOT or other board-approved certification program.

(D) An applicant licensed in another state applying for license by endorsement must comply with subsection (A) and must have sent directly to the board:

(1) verification of all current permanent licenses in other states from each state;

(2) verification of current certification status from NBCOT or other board-approved certification program.

(E) If the requirements of this section have not been completed within one year, the application and credentials must be brought up to date and resubmitted with payment of the required fee.

(F) An occupational therapist and an occupational therapy assistant shall pass a written examination approved by the board for license to practice in this State except as otherwise provided for in this chapter. The examination must be administered under the auspices of a recognized professional testing service approved by the board. The testing service shall recommend a passing score on the examination for the board's approval. The board shall adopt a passing score for each administration of the examination. An examinee who fails to pass may retake the examination at the next examination date upon making new application for examination and payment of the examination fee.

HISTORY: 1998 Act No. 356, Section 1.



SECTION 40-36-250. Licensure without examination.

The board may license without examination a person who holds a current and valid license as an occupational therapist or as an occupational therapy assistant in another state if:

(1) the licensure requirements for that state are at least substantially equivalent to the licensing standards required in this chapter;

(2) the applicant currently is certified by and in good standing with NBCOT or other board-approved certification program;

(3) the applicant has submitted all applicable fees.

HISTORY: 1998 Act No. 356, Section 1.



SECTION 40-36-260. Time period licenses are valid; renewals, fees, and penalties; continuing education requirements; inactive status; reactivation.

(A) All licenses are valid for a period of time not to exceed two years, and it is the licensee's responsibility to renew the license on March fifteenth whether or not a notice is received. An occupational therapist or an occupational therapy assistant who first becomes licensed after December fourteenth in any year is not required to renew until March fifteenth of the year following the next year.

(B) A licensed occupational therapist and a licensed occupational therapy assistant before March sixteenth in every other year shall apply to the board for license renewal and pay the renewal fee provided for in regulation.

(C) As a condition of license renewal, a licensee must complete satisfactorily sixteen hours of continuing education per biennium as defined in regulation and must submit proof of completion on a form approved by the board and must be certified and in good standing with NBCOT or other board-approved certification program.

(D) Notwithstanding subsection (H), if a person's license lapses because the person did not satisfy the continuing education and certification requirements of subsection (C), the person must comply with subsection (C) before the board may renew the license.

(E) If a person does not renew a license by March fifteenth or if a license renewal application is not postmarked before March sixteenth, the board may charge a late renewal penalty as established in regulation if renewed before April sixteenth. If a person fails to renew a license and if a license renewal application is not postmarked before April sixteenth, the person's license automatically lapses as of April sixteenth. A person who fails to renew a license or who fails to submit a license renewal application postmarked before March sixteenth and who practices as an occupational therapist or occupational therapy assistant after March fifteenth is deemed to be practicing without a license and is subject to the penalties provided for in this chapter.

(F) A licensee who does not wish to renew an active license may select inactive status on the renewal form and return the form to the board. A licensee whose license is placed on inactive status may not practice occupational therapy while the license is inactive.

(G) An occupational therapist or occupational therapy assistant whose license has been inactive for fewer than three years may reactivate the license by applying to the board, submitting proof of completion of eight hours of continuing education for each year the license has been inactive, and paying the reactivation fee provided for in regulation.

An occupational therapist or occupational therapy assistant whose license has been inactive for three years or more shall complete, as provided for in regulation:

(1) supervised contact hours;

(2) additional education; and

(3) if necessary, an examination.

An occupational therapist or occupational therapy assistant whose license has been inactive for fewer than three years and who has active status outside of this State may reinstate the license by submitting proof of completion of eight hours of continuing education for each year the license has lapsed, official verification of all current licenses, and the reactivation fee provided for in regulation.

An occupational therapist or occupational therapy assistant whose license has been inactive for three years or more and who has active status outside of this State may reinstate the license by submitting evidence satisfactory to the board of not less than one thousand hours of out-of-state employment within the last year, official verification of all current licenses, and the reactivation fee provided for in regulation.

(H) To reactivate a lapsed license, the occupational therapist or occupational therapy assistant must comply with the requirements for reactivating an inactive license as provided for in subsection (G).

HISTORY: 1998 Act No. 356, Section 1; 1999 Act No. 29, Section 1.



SECTION 40-36-270. Certificate of licensure; temporary licenses; restrictions; renewals; notification of name and address changes.

(A) The board shall license as an occupational therapist or an occupational therapy assistant an applicant who proves to the satisfaction of the board fitness for licensure under the provisions of this chapter. The board shall issue to each licensee a certificate of licensure which is prima facie evidence that the person to whom it is issued has the right to represent himself or herself as a licensed occupational therapist or a licensed occupational therapy assistant subject to the provisions of this chapter.

(B) A temporary license may be granted to a person who has completed an educational program approved by ACOTE or other AOTA endorsed accrediting body for occupational therapy and who has applied to take the next scheduled board-approved certification examination following graduation or who has taken the examination and has not received the examination results. A temporary license authorizes the temporary licensee to practice occupational therapy under the direct supervision of a licensed occupational therapist, and the temporary license is valid until the date on which the results of the next qualifying examination are received by the board. The applicant shall submit to the board a completed supervisory form for each place of employment. Temporary licenses may be renewed once in the discretion of the board, upon good cause shown.

The board may issue a temporary license to a licensee whose occupational therapist or occupational therapy assistant license has been inactive or lapsed for three years or more and who has applied to reactivate the license. The temporary license is valid for one year from the date of issue, may not be renewed, and authorizes the temporary licensee to work under the on-site supervision of an occupational therapist licensed in this State in order to obtain the minimum number of contact hours required to reactivate the license. The licensee shall submit to the board a completed supervisory form for each place of employment. The fees for a temporary license must be established in regulation.

(C) An applicant who is not actively engaged in the profession may be required to:

(1) complete a certain number of hours of CEU's; and/or

(2) have supervised practice specified by the board; and/or

(3) pass a written examination approved by the board.

(D) A licensee shall notify the board of a change in name or mailing address within thirty days and, when requesting a name change on a license, shall submit legal documentation indicating the name change.

HISTORY: 1998 Act No. 356, Section 1.



SECTION 40-36-280. Persons excepted from application of chapter.

This chapter does not apply to a person:

(1) employed as an occupational therapist or occupational therapy assistant by an agency of the federal government if occupational therapy is provided solely under the direction or control of the federal government agency;

(2) who is enrolled in a course of study leading to a degree or certificate in occupational therapy in a program approved by the board if the occupational therapy activities and services constitute a part of a supervised course of study and if the person is designated by a title which clearly indicates a student or trainee status including "Occupational Therapy Student", "Occupational Therapy Assistant Student", "O.T.S.", "O.T.A.S.", or other designation approved by the board;

(3) fulfilling the supervised field work experience requirements of Section 40-36-230.

(4) licensed in this State by any other law and this chapter does not prohibit the person from engaging in the profession or occupation for which the person is licensed.

HISTORY: 1998 Act No. 356, Section 1.



SECTION 40-36-290. Responsibilities and duties of occupational therapists; records; discharge notes.

(A) An occupational therapist:

(1) has the ultimate responsibility for occupational therapy treatment outcomes and for all occupational therapy services performed under the therapist's supervision;

(2) at a minimum, shall provide supervision as required by this chapter;

(3) shall communicate regularly with a supervisee regarding assignments, plan of care, and any changes in the client's status and shall document this communication;

(4) shall reevaluate a client where therapy has been significantly interrupted before reassigning an occupational therapy assistant to the case;

(5) only shall assign to a supervisee those duties and responsibilities for which the supervisee has been trained specifically and for which the supervisee is qualified to perform;

(6) must be accessible to supervisee each working day;

(7) shall perform the initial evaluation of and establish the treatment plan for each client;

(8) shall make a consultation/reassessment visit every seven treatments or thirty days, whichever comes first.

(B) An occupational therapist is responsible for the occupational therapy record of a client. The occupational therapy record shall consist of:

(1) the initial evaluation including a written report signed and dated by the occupational therapist performing the evaluation;

(2) a plan of care, including:

(a) treatment to be rendered;

(b) frequency and duration of treatment;

(c) measurable goals.

Progress notes must be signed and dated by the person rendering treatment. When progress notes are written by an occupational therapy student or an occupational therapy assistant student or examination candidate, the notes are to be countersigned and dated by the occupational therapist or occupational therapy assistant who is providing supervision.

A discharge note containing a statement of the client's status at the last treatment session must be written, signed, and dated by the occupational therapist or occupational therapy assistant rendering services. In the case of the occupational therapy assistant, the occupational therapist must co-sign and consult on all discharge notes.

HISTORY: 1998 Act No. 356, Section 1.



SECTION 40-36-300. Responsibilities and duties of occupational therapy assistants and aides; restrictions.

(A) An occupational therapy assistant only shall assist in the practice of occupational therapy under the supervision of a licensed occupational therapist and shall:

(1) only accept those duties and responsibilities for which the assistant has been specifically trained and is qualified to perform;

(2) consult with the supervising occupational therapist every seven treatments or thirty days, whichever is first, for each client;

(3) inform the occupational therapist of any changes in a client that may require reevaluation or change in treatment;

(4) contribute to a client evaluation by gathering data, administering structured tests, and reporting observations but may not evaluate a client independently or initiate treatment before a licensed occupational therapist's evaluation.

(B) An occupational therapy aide may perform duties associated with nontreatment aspects of occupational therapy including, but not limited to, transporting clients, preparing treatment areas, attending to the personal needs of clients during treatment sessions, and clerical or housekeeping activities under the direct on-site supervision of a licensed occupational therapist or licensed occupational therapy assistant. When performing these duties, the occupational therapy aide must be clearly identified by using "O.T./Aide" or another designation approved by the board;

(C) An occupational therapy aide may not:

(1) perform an activity or task which requires licensure under this chapter;

(2) perform an activity or task which requires the exercise of the professional judgment of an occupational therapist; or

(3) develop or model client treatment plans or discharge plans.

(D) An occupational therapy student may perform duties or functions commensurate with the student's training and experience under the direct on-site supervision of a licensed occupational therapist.

HISTORY: 1998 Act No. 356, Section 1.



SECTION 40-36-310. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 1998 Act No. 356, Section 1.






CHAPTER 37 - OPTOMETRISTS

SECTION 40-37-5. Application of chapter; conflicts of law.

Unless otherwise provided for in this chapter, Chapter 1 of Title 40 applies to optometrists regulated by the Department of Labor, Licensing and Regulation. If there is a conflict between this chapter and Article 1, Chapter 1 of Title 40, the provisions of this chapter control.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-10. South Carolina Board of Examiners in Optometry; membership; terms; conduct of business by positive majority vote.

(A) There is created the South Carolina Board of Examiners in Optometry, which consists of seven members. Five members must be licensed optometrists appointed by the Governor upon nomination by all licensed optometrists in this State through an election conducted by the board. The Governor may reject any or all of those nominated upon satisfactory showing of the unfitness of those rejected. If the Governor declines to appoint any of the nominees submitted, additional nominees must be submitted in the same manner as the initial nominees. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term. Two members of the board must be members of the general public who do not derive their income or support from any optical or optical-related business and who are not related to an optometrist or a person engaged in an optical-related business. The members from the general public may be nominated by any individual, group, or association and must be appointed by the Governor in accordance with Chapter 1 of Title 40.

(B) The members of the board serve terms of four years and until their successors are appointed and qualify. No person may serve more than two consecutive four-year terms; however, a person appointed to fill an unexpired term may be reappointed for two additional four-year terms. The Governor may remove a member of the board in accordance with Section 1-3-240. No member may be removed without first giving the member an opportunity to refute the charges filed against the member, who must be given a copy of the charges at the time they are filed.

(C) Any business conducted by the board must be by a positive majority vote. For purposes of this subsection "positive majority vote" means a majority vote of the entire membership of the board, reduced by any vacancies existing at the time.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-20. Definitions.

As used in this chapter:

(1) "Board" means the South Carolina Board of Examiners in Optometry;

(2) "Contact lens" means any device placed in contact with the eye for the purpose of correcting vision, therapy, or cosmetic alteration;

(3) "Direct supervision" means supervision provided by a licensed optometrist who must:

(a) be present in the department or facility where the supervisee is performing services;

(b) be immediately available to assist the supervisee in the services being performed; and

(c) maintain continued involvement in appropriate aspects of each treatment;

(4) "Optical supplies" include, but are not limited to, contact lenses, ophthalmic lenses, ophthalmic frames;

(5) "Basic certified optometrist" means an optometrist without education or training in the use of pharmaceutical agents and licensed to practice optometry without the use of pharmaceutical agents;

(6) "Diagnostic certified optometrist" means an optometrist educated and trained in the use of pharmaceutical agents for diagnostic purposes only and licensed to practice optometry in conjunction with the use of pharmaceutical agents for diagnostic purposes only;

(7) "Therapeutic certified optometrist" means an optometrist educated and trained in the use of pharmacological agents for diagnostic and therapeutic purposes and licensed to practice optometry with the use of pharmacological agents for diagnostic and therapeutic purposes.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-30. Licensing requirement; practice of optometry.

(A) It is unlawful for a person to engage in the practice of optometry in this State without being licensed by the board, except as otherwise authorized by this chapter.

(B) A person is deemed to be practicing optometry within the meaning of this chapter if the person:

(1) displays a sign or in any way advertises as an optometrist;

(2) employs any means for the measurement of the powers of vision or the adaptation of lenses for the aid of vision;

(3) uses lenses in the testing of the eye in the sale of spectacles, eyeglasses, or lenses other than lenses actually sold;

(4) examines the human eye by the employment of any subjective or objective physical means to ascertain the presence of defects or abnormal conditions for the purpose of relieving them by the use of lenses, prisms, or other physical or mechanical means;

(5) practices orthoptics or prescribes contact lenses; or

(6) utilizes pharmaceutical agents for diagnostic and/or therapeutic purposes in the practice of optometry in accordance with this chapter.

(C) The possession of appliances for the examination of the eye, optical supplies, ophthalmic instruments, or optical equipment is prima facie evidence of practicing optometry and requires compliance with this chapter.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-40. Powers and duties of board; seal.

(A) The board shall:

(1) determine the eligibility of applicants for examination and licensure as optometrists;

(2) prescribe the subjects, character, and manner of licensing examinations;

(3) adopt a code of professional ethics appropriate to the profession of optometry;

(4) evaluate and set criteria for continuing education course hours and programs;

(5) conduct hearings on alleged violations by licensees of this chapter or regulations promulgated under this chapter;

(6) discipline persons licensed under this chapter; and

(7) promulgate regulations in accordance with the South Carolina Administrative Procedures Act.

(B) The board may adopt an official seal and may adopt bylaws governing its proceedings.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-50. Administration of board; assessment, collection and adjustment of fees.

(A) The board must be administered by the Department of Labor, Licensing and Regulation in accordance with Chapter 1 of Title 40. The department shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities.

(B) Fees must be assessed, collected, and adjusted on behalf of the board by the Department of Labor, Licensing and Regulation in accordance with this chapter and Section 40-1-50(D).

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-80. Investigation of complaints; administration of oaths; subpoena of documents.

For the purpose of conducting an investigation under this chapter, the department shall subpoena witnesses, take evidence, and require the production of any documents or records that the board considers relevant to the inquiry. The department shall administer oaths and issue subpoenas for the attendance and testimony of witnesses and the production and examination of books, papers, and records on behalf of the board or, upon request, on behalf of a party to a proceeding. Upon failure to obey a subpoena or to answer questions propounded by the board or its hearing officer or panel, the board may apply to an administrative law judge for an order requiring the person to comply. If a board member files a complaint, the board member must not participate in the capacity as a board member at the hearing of the complaint.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-90. Investigation results presented to board; disciplinary action.

The results of all investigations must be presented to the board. If from these results it appears that a violation has occurred or that a licensee has become unfit to practice optometry, the board, in accordance with the Administrative Procedures Act, may take disciplinary action. No disciplinary action may be taken unless the matter is presented to and voted upon by the board. The board may designate a hearing officer or hearing panel to conduct hearings or take other action as may be necessary under this section.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-100. Civil penalties and injunctive relief.

In addition to initiating a criminal proceeding for a violation of this chapter, the board may seek civil penalties and injunctive relief in accordance with Chapter 1 of Title 40.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-110. Grounds for discipline; suspension of license on finding of mental incompetence.

(A) In addition to the grounds for disciplinary action provided in Chapter 1 of Title 40, the board may revoke, suspend, reprimand, or otherwise restrict or limit the license of an optometrist or reprimand or otherwise discipline a licensee when it is established to the satisfaction of the board that the licensee:

(1) has been convicted of a felony or any crime involving moral turpitude; forfeiture of a bond or a plea of nolo contendere is considered a conviction;

(2) has knowingly performed an act that in any way assists a person to practice optometry illegally;

(3) has caused to be published or circulated, directly or indirectly, fraudulent, false, or misleading statements as to the skill or methods of practice of an optometrist;

(4) has failed to provide and maintain reasonable sanitary facilities;

(5) is guilty of obtaining fees or assisting in obtaining fees under deceptive, false, or fraudulent circumstances;

(6) has violated a provision of this chapter or regulations promulgated under this chapter;

(7) has been guilty of using third-party solicitation that is untruthful, deceptive, or coercive to obtain patronage.

(B) In addition to all other remedies and actions provided for in this chapter, the license of an optometrist adjudged mentally incompetent by a court of competent jurisdiction automatically must be suspended by the board until the optometrist is adjudged by a court of competent jurisdiction or in any other manner provided by law as being restored to mental competency.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-115. Jurisdiction.

The board has jurisdiction over the actions of licensees and former licensees as provided for in Chapter 1 of Title 40.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-120. Basis for disciplinary action.

The board may take disciplinary action against a person as provided for in this chapter or Chapter 1 of Title 40.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-150. Voluntary surrender of license.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license in accordance with Chapter 1 of Title 40.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-160. Appeal.

A person aggrieved by a final action of the board may seek review of the decision in accordance with Chapter 1 of Title 40.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-170. Assessment of investigation and prosecution costs.

A person found in violation of this chapter or regulations promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Chapter 1 of Title 40.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-180. Payment and collection of costs.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Chapter 1 of Title 40.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-190. Confidentiality.

Investigations and proceedings conducted under the provisions of this chapter are confidential and all communications are privileged as provided for in Chapter 1 of Title 40.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-200. Penalties for unlawful practice.

(A) It is unlawful for a person to practice optometry in violation of this chapter, and a person committing such a violation, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than two years, or both. Each violation constitutes a separate offense.

(B) In addition to the penalty provided in this section, optical supplies involved in the unlicensed practice of optometry in violation of this chapter must be confiscated and delivered to the law enforcement agency with jurisdiction where the violation occurred, and these supplies are considered contraband material as provided for in law.

(C) Penalties provided for in this chapter or in Article 1, Chapter 1 of Title 40 apply to a corporation, association, or person aiding and abetting in committing a violation.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-230. Denial of license.

As provided for in Chapter 1 of Title 40, the board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-235. Denial of license on basis of prior criminal record.

A license for optometry may be denied based on a person's prior criminal record as provided for in Chapter 1 of Title 40.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-240. Licensure requirements; display, renewal, and reinstatement of license.

(A) A person is qualified to receive authorization to practice as an optometrist if the person demonstrates to the satisfaction of the board that he or she:

(1) has submitted a written application in the form prescribed by the board;

(2) was graduated from an accredited school or college of optometry that required four years' attendance and that grants the degree of doctor of optometry, if the schools and courses are approved by the board;

(3) has satisfactorily passed all required examinations recognized or conducted by the board including, but not limited to, the examination of the National Board of Examiners in Optometry;

(4) demonstrates good moral character;

(5) has paid all applicable fees specified by the board.

(B) If an applicant satisfies all licensure requirements provided in this chapter, the board may issue an authorization to practice to the applicant. An authorization to practice is a personal privilege and not transferable, and the issuance of an authorization to practice is evidence that the person is entitled to all rights and privileges of a licensed optometrist while the authorization to practice remains current and unrestricted. However, the license is the property of the State and upon suspension or revocation immediately must be returned to the board.

(C) A licensee must display his or her license in a prominent and conspicuous place in the licensee's primary place of practice. Duplicates certified by the board must be displayed in any secondary places of practice.

(D)(1) Licenses issued under this chapter must be renewed every two years on or before a date approved by the board upon the payment of a renewal fee and providing documentation of a minimum of forty hours of continuing education courses or meetings.

(2) Continuing education instruction must be on subjects relative to optometry, exclusive of office management or administration, at board-approved and recognized educational seminars and courses or accredited institutions of learning. Four of the forty hours may be for courses directly related to mandated health care programs including, but not limited to, HIPAA, Medicare and Medicaid, and Ethics or Jurisprudence. Sixteen of the forty hours must be pharmacology or pathology related. Satisfactory proof of compliance with this requirement is a prerequisite for biennial license renewal.

(E) Any licensee who allows his or her license to lapse by failing to renew the license in accordance with this section may be reinstated by the board upon satisfactory explanation by the licensee of failure to renew the license and upon payment of a reinstatement fee and the current renewal fee, as established by the board. If a license has lapsed for more than one year, the board may impose further educational requirements for reinstatement. If a license has lapsed for more than two years, the person must reapply for licensure. A person practicing as an optometrist in this State during the time that his or her license has lapsed, has engaged in unlicensed practice and is subject to penalties provided for in this chapter.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-245. Licensure by endorsement; requirements.

An optometrist currently licensed and practicing at the therapeutic level in another jurisdiction may obtain a license by endorsement as an optometrist in this State. An applicant for licensure by endorsement must have:

(1) submitted a written application in the form prescribed by the board;

(2) graduated from an accredited school or college of optometry that required four years' attendance and that grants the degree of doctor of optometry, if the schools and courses are approved by the board;

(3) satisfactorily passed all required examinations recognized or conducted by the board including, but not limited to, the examination of the National Board of Examiners in Optometry;

(4) presented to the board evidence that all optometry licenses possessed by the applicant are current and in good standing;

(5) presented to the board proof that no professional licenses granted to the applicant in any other state have been suspended, revoked, or restricted for any reason except nonrenewal or for the failure to obtain the required continuing education; and

(6) paid all applicable fees specified by the board.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-280. Use of license by unlicensed person; delegation of tasks to supervised assistants.

(A) It is unlawful for a licensee to permit his or her license to be used by any unlicensed person, and it is unlawful for an unlicensed person to practice or attempt to practice or conduct business under the rights and privileges conferred upon another licensed person.

(B) Notwithstanding any other provision of law, an optometrist may delegate tasks to assistants working under his or her direct supervision. However, under no circumstances may an assistant be allowed to make a refraction for eyeglasses or prescribe contact lenses. Nothing in this section precludes an optometrist who is supervising an assistant from being absent from the practice for reasonable periods during the working day including, but not limited to, lunch or other customary, practice-related absences. Nothing in this section may be construed to interfere with the operation of offices in accordance with Section 40-37-325.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-290. Purchasing, prescribing, and administering pharmaceutical agents.

Notwithstanding any other provision of law, an optometrist may purchase, possess, administer, supply, and prescribe pharmaceutical agents, including oral and topically applied medications other than Schedule I and II controlled substances as defined in Section 44-53-110, for diagnostic and therapeutic purposes in the practice of optometry, except that:

(1) when prescribing oral and topically applied medications, an optometrist is limited to these oral pharmaceutical agents: antihistamines, antimicrobial, antiglaucoma, over-the-counter drugs, and analgesics for the treatment of ocular and ocular adnexal eye disease. An optometrist may only prescribe these medications for the treatment of ocular and ocular adnexal eye disease;

(2) when prescribing medications for the treatment of ocular and ocular adnexal disease, documentation in the patient's chart and appropriate consultations and referrals must be in accordance with the standard of care provided for in Section 40-37-310(E);

(3) when prescribing analgesics, the prescription must be limited to a seven-day supply;

(4) when prescribing topical steroids, if after twenty-one days of treatment it is necessary to continue this medication, the optometrist shall communicate and collaborate with an ophthalmologist;

(5) no medications may be given by injection or intravenously.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-300. Establishing pharmacy or selling pharmaceutical agents; dispensing contact lenses.

(A) An optometrist may not establish a pharmacy in an optometry office or sell pharmaceutical agents prescribed in treatment unless there is a licensed pharmacist on staff and present when these prescriptions are filled. However, nothing in this section or in any other provision of law prohibits a licensed optometrist from administering or supplying pharmaceutical agents to a patient, without charge for the pharmaceutical agents, to initiate appropriate treatment.

(B) Notwithstanding subsection (A) or any other provision of law, an optometrist may purchase, possess, administer, sell, prescribe, or dispense contact lenses, contact lens solutions, and topically applied dyes.

(C) For purposes of this chapter "supply" is limited to pharmaceutical agents given to a patient by an optometrist for the purpose of initiating treatment until the patient's prescription can be filled by a registered pharmacist.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-310. Referrals for treatment of eye diseases; glaucoma treatment; eye surgery.

(A) In the diagnosis and treatment of ocular and ocular adnexal eye disease, documentation in the patient's chart and appropriate consultations and referrals must be in keeping with the standards of care provided for in this section.

(B) In the diagnosis or treatment of eye disease, an optometrist, using judgment and that degree of skill, care, knowledge, and attention ordinarily possessed and exercised by optometrists in good standing under like circumstances, shall refer a patient to an appropriate medical or osteopathic doctor including, but not limited to, corneal, glaucoma, or retinal ophthalmological specialists when additional evaluation or treatment is necessary. However, an optometrist may refer a patient to another optometrist when additional evaluation or treatment is necessary or to a medical or osteopathic doctor as provided for in this section, and an optometrist may refer a patient to another optometrist for the purpose of fitting or dispensing eye glasses, contact lenses, or low vision aids. The South Carolina Board of Examiners in Optometry shall promulgate regulations for the maintenance of records of referrals by optometrists in accordance with this section.

(C) Notwithstanding subsection (B), in treating and managing glaucoma an optometrist must strive to achieve a stable range of intraocular pressures considered unlikely to cause further optic nerve damage in that patient. Once this range of pressures is selected based on conditions presented by the patient, the optometrist must enter this range in the patient's chart. If no measurable progress is achieved in realizing the selected range of pressures within sixty days of initiating treatment, the optometrist shall refer the patient to an ophthalmologist. However, when treating acute angle closure glaucoma, an optometrist immediately shall initiate treatment, after which, the optometrist shall make an appropriate referral to an ophthalmologist.

(D) An optometrist is prohibited from performing surgery. For purposes of this section surgery includes, but is not limited to, an invasive procedure using instruments that require closure by suturing, clamping, or other similar devices or a procedure in which the presence or assistance of a nurse anesthetist or an anesthesiologist is required. An optometrist is also prohibited from performing laser surgery. However, nothing in this section or any other provision of law may be construed to prohibit an optometrist from removing superficial ocular and ocular adnexal foreign bodies; removal of other foreign bodies must be referred to an ophthalmologist.

(E) An optometrist must be held to the same standard of care as persons licensed under Chapter 47, Title 40, Physicians, Surgeons, and Osteopaths, and shall maintain a minimum of one million dollars in malpractice insurance coverage.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-320. Publicizing office hours; mobile units; promulgation of regulations pertaining to optometry offices.

(A) An optometrist shall post in a conspicuous place the office hours that he or she will maintain. Office hours are those hours in which a licensed optometrist is actually present on the premises; however, this section does not prevent the office from being open for the purpose of accepting appointments or payments or performing other duties that by law do not require the presence of a licensed optometrist. Advertisements or any other public announcement of office hours must specify those hours in which a licensed optometrist is present on the premises.

(B) Mobile units may be used; however, the optometrist shall obtain a registration for the mobile unit from the board. A mobile unit must be limited to visiting and providing services to licensed health care facilities within this State.

(C) Notwithstanding the provisions of subsection (A), the board may promulgate regulations regarding optometrists' offices so as to provide for:

(1) adequate and appropriate office facilities for the practice of optometry;

(2) the proper handling of patient records; and

(3) appropriate sanitation for office facilities.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-325. Multiple offices; display of license.

Nothing in this chapter may be construed to limit the number or to prescribe or restrict the location of offices an individual optometrist or group of optometrists may operate. Every optometrist must display a separate certificate of licensure certified by the board in each location in which the optometrist practices. Duplicate certificates of licensure may be obtained from the board by filing an application on a form prescribed by the board and paying the prescribed fees.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-330. Use of optometrist's services authorized for agency and school-required examinations.

(A) Whenever it is required by law that a visual test of the eye must be made or optometric care of the eye is required of a person by a school or college or a state or county agency, the test or care may be given by an optometrist licensed in this State. When a person is required to furnish evidence of visual efficiency, a report of a licensed optometrist is sufficient evidence to comply with the requirement.

(B) All agencies of the State and its subdivisions and all commissions, clinics, and boards administering relief, public assistance, public welfare assistance, social security, or health services under the laws of this State shall accept the services of licensed optometrists for all services that they are licensed to perform relating to a person receiving benefits from such an agency or subdivision of the State. These agencies, or agents, officials, or employees of these agencies, including the public schools, may counsel with and advise the persons needing eye care as to the type of service needed and as to those qualified to render the service; however, no attempt may be made to guide an individual seeking vision or eye care to either an optometrist or a physician licensed under Chapter 47, Title 40, Physicians, Surgeons, and Osteopaths. The patient must be given free choice in selecting a specialist to serve the patient's vision or eye-care needs in examinations, vision screening, or other vision-related services. However, an exception must be made in emergency cases of obvious eye injury or disease where delay in obtaining the services of a physician licensed under Chapter 47, Title 40, Physicians, Surgeons, and Osteopaths, might endanger the patient's visual health. Additionally, in recognized instances of disease or anomalies disclosed in the original physical evaluation by an agency, these cases may be referred directly to specialists, ophthalmologists, or optometrists as considered appropriate by the evaluating agency.

(C) There may be no differential in the fee schedule for payment of vision or eye-care services, whether performed by an optometrist or a physician licensed under Chapter 47, Title 40, Physicians, Surgeons, and Osteopaths, that is, for like services common to both professions.

(D) No funds appropriated for vision or eye care may be used by an agency that practices discrimination between a licensed optometrist or a physician licensed under Chapter 47, Title 40, Physicians, Surgeons, and Osteopaths.

(E) Nothing in this section may prevent a nurse, school teacher, or welfare worker, employed in public service, from ascertaining the probable need of visual services, if the person does not attempt to diagnose, prescribe, or recommend a particular practitioner or system of practice.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-350. Exceptions from application of chapter.

(A) This chapter does not apply to:

(1) a bona fide student of optometry, medicine, or osteopathy in the clinic rooms or an approved program of an accredited school of optometry, medicine, or osteopathy;

(2) a commissioned officer in the armed services who is engaged in the practice of optometry in this State insofar as the practice is in the performance of the officer's military duties; or

(3) an individual licensed in another jurisdiction who is in this State to make a clinical demonstration before a professional society or association, convention, school or college, or agency of the government.

(B) Nothing in this chapter may be construed to apply to:

(1) a physician licensed under Chapter 47, Title 40, Physicians, Surgeons, and Osteopaths, in the due course of professional practice; or

(2) persons who sell as merchandise from an established place of business, ready-made eyeglasses or spectacles if the person does not aid the purchaser in the fitting of the eyeglasses or spectacles; or

(3) persons representing supply companies in the act of selling supplies or equipment to licensed eye-care providers.

(C) Nothing in this chapter precludes a licensed optician from practicing opticianry as defined by the laws of this State.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-360. Price of eyeglasses.

Nothing contained in this chapter or any other provision of law may be construed to restrict or set the price that may be charged for eyeglasses.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-370. Maintenance of laboratory.

Nothing in this chapter or any other provision of law may be construed to prevent an optometrist licensed under this chapter from maintaining and operating a laboratory required for private professional practice.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-390. Unlawful advertising practices.

(A) It is unlawful for a person, partnership, or corporation that provides optometric services to disseminate, directly or indirectly, or cause to be disseminated any untruthful, deceptive advertisement or representation concerning eye examinations, ophthalmic goods, ophthalmic services, or the practice of optometry. It is also unlawful for a person, partnership, or corporation to disseminate, directly or indirectly, or cause to be disseminated any untruthful, impossible, improbable, misleading, or deceptive advertisement or representation concerning the terms, guarantee, or warranty that relates to the procurement of ophthalmic goods or services.

(B) It is unlawful for a person, partnership, or corporation that provides optometric services to offer or give eye examinations as a premium or bonus with the purchase of merchandise or in any other manner to induce trade without offering the following information:

(1) if the offered examination fee is represented as being a reduced price, sale price, or discounted price, the offer must disclose whether the reduced price, sale price, or discounted price is from the offeror's regular selling price or must disclose any other price and its source if it serves as the standard from which the offeror represents the offered price as being a reduced price, sale price, or discounted price;

(2) if ophthalmic materials are offered in conjunction with a reduced examination fee, the offer must include complete price information regarding all ophthalmic materials;

(3) the date the offer terminates.

(C) It is unlawful for a person, partnership, or corporation to disseminate price information concerning ophthalmic goods and services without including whether an advertised price for:

(1) eyeglasses includes single vision or multi-focal lenses;

(2) contact lenses refers to hard or soft contact lenses;

(3) ophthalmic materials includes all dispensing fees;

(4) ophthalmic materials includes an eye examination;

(5) eyeglasses includes both frame and lenses; and

(6) ophthalmic materials carries restrictions on selection.

(D) Nothing in this chapter prevents a person from making truthful, nondeceptive claims of qualifications and professional affiliations.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-400. Immunity.

No member of the board, its committees, special examiners, agents, and employees may be held liable for acts performed in the course of official duties except where actual malice is shown.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-410. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 2005 Act No. 135, Section 1.



SECTION 40-37-420. Existing licensees; transition; time frame for fulfilling licensing requirements of chapter.

(A) An optometrist licensed for basic practice of optometry as of July 1, 2005, may continue to practice under the conditions provided for in this section, and regulations promulgated under this chapter, as of July 1, 2005, until September 30, 2008. A basic certified optometrist may:

(1) employ any means, other than the use of drugs, for the measurement of the powers of vision or the adaptation of lenses for the aid of vision;

(2) in the sale of spectacles, eyeglasses, or lenses, use lenses in the testing of the eye therefor other than lenses actually sold;

(3) examine the human eye by the employment of any subjective or objective physical means, without the use of drugs, to ascertain the presence of defects or abnormal conditions for the purpose of relieving them by the use of lenses, prisms, or other physical or mechanical means;

(4) practice orthoptics or prescribe or fit contact lenses;

(B)(1) An optometrist licensed for diagnostic practice of optometry as of July 1, 2005, may continue to practice under the conditions provided for in this section, and regulations promulgated under this chapter, as of July 1, 2005, until September 30, 2008, if the optometrist has:

(a) complied with the educational requirements promulgated by the board; and

(b) passed a pharmaceutical agent examination which must be approved by the board.

(2) Notwithstanding any other provision of law, a diagnostically certified optometrist may purchase, possess, and administer pharmaceutical agents including pharmaceutical agents for topical application, other than controlled substances as defined in Section 44-53-110, for diagnostic purposes in the practice of optometry. For the purposes of this subsection, "pharmaceutical agent" means: anesthetics, mydriatics, cycloplegics, miotics, dyes, and over-the-counter drugs. Miotics may be used only pursuant to the following restrictions:

(a) miotics may not be used for treatment purposes;

(b) miotics may be used only for emergency purposes involving the buildup of pressure within the eyeball and immediately upon this emergency use, the optometrist shall refer the patient to an ophthalmologist and file with the South Carolina Board of Examiners in Optometry a written report of the incident in the manner prescribed by the board by regulation; and the South Carolina Board of Examiners in Optometry shall ensure that the quality and quantity of miotics possessed by a diagnostically certified optometrist is consistent with the use of miotics only for emergency purposes involving the buildup of pressure within the eyeball.

(C) After September 30, 2008, no person may practice as an optometrist in this State if the person has not met all requirements of this chapter in effect at that time and as may be amended in the future. A basic and diagnostically licensed optometrist who wishes to be recertified after September 30, 2008, shall conform to the licensing requirements for a therapeutically-certified optometrist as provided for in regulation.

(D) A licensee under this chapter must indicate his or her category of licensure following his or her name or signature on all professional documents.

HISTORY: 2005 Act No. 135, Section 1.






CHAPTER 38 - OPTICIANS

SECTION 40-38-5. Application of chapter; conflict of laws.

Unless otherwise provided for in this chapter, Article 1, Chapter 1, Title 40 applies to opticians regulated by the Department of Labor, Licensing and Regulation under this chapter. If there is a conflict between this chapter and Article 1, Chapter 1, Title 40, the provisions of this chapter control.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-10. Board of Examiners in Opticianry; membership; nominations; terms; removal.

(A) There is created the South Carolina Board of Examiners in Opticianry which consists of seven members. Five members must be licensed opticians appointed by the Governor upon nomination by all licensed opticians in this State through an election conducted by the board. The Governor may reject any or all of those nominated upon satisfactory showing as to the unfitness of those rejected. If the Governor declines to appoint any of the nominees, additional nominees must be elected and submitted in the same manner as the initial nominees. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term. Two members must be members of the general public who do not derive their income or support from any optical or optical-related business or who are not related to an optician or a person engaged in an optical-related business. The members from the general public may be nominated by an individual, group, or association and appointed by the Governor in accordance with Section 40-1-45.

(B) The members of the board serve terms of four years and until their successors are appointed and qualify.

(C) The Governor may remove a member of the board in accordance with Section 1-3-240. No member may be removed without first giving the member an opportunity to refute the charges filed against the member, and the member must be given a copy of the charges at the time they are filed.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-20. Definitions.

As used in this chapter:

(1) "Optician" means one who prepares and dispenses lenses, spectacles, eyeglasses, and appurtenances to the intended wearers on prescriptions from licensed physicians or optometrists and in accordance with these prescriptions, mechanically interprets, measures, adapts, fits, and adjusts lenses, spectacles, eyeglasses, and appurtenances to the human face for the aid or correction of visual or ocular anomalies of the human eye;

(2) "Apprentice" means a qualified person registered by the board who is working under the supervision of a licensed optician, optometrist, or ophthalmologist and who is being trained in the practice of opticianry;

(3) "Board" means the South Carolina Board of Examiners in Opticianry; and

(4) "Direct supervision" means, with regard to a supervisee, the licensed optician must be on the premises at all times.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-30. Unlawful to practice opticianry without license.

It is unlawful for a person to practice as an optician without being licensed in accordance with this chapter. A person who displays a sign or in any way advertises himself to be an optician is deemed to be practicing opticianry within the meaning of this chapter.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-50. Administration of Board by Department of Labor, Licensing and Regulation.

The board must be administered by the Department of Labor, Licensing and Regulation in accordance with Article 1, Chapter 1, Title 40.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-60. Adoption of bylaws to govern board proceedings.

The board may adopt bylaws governing its own proceedings and promulgate regulations for the practice of opticianry and examination of applicants for the practice of opticianry.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-70. Board responsibilities regarding examinations, investigations, and prosecutions.

The board shall examine or provide for the examination of applicants for licenses in opticianry, investigate complaints, and investigate and prosecute violations of this chapter.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-80. Collection of evidence for investigations and other board proceedings.

For the purpose of conducting an investigation or proceeding under this chapter, the board or a person designated by the board may subpoena witnesses, take evidence, and require the production of documents or records which the board considers relevant to the inquiry.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-90. Participation in hearing by board member filing complaint or conducting investigation.

If a board member files a complaint or conducts the initial investigation of a complaint, the board member must not participate in the capacity as board member at the hearing of that complaint.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-100. Injunctive actions allowed by board.

The board may seek to enjoin violations of this chapter as provided for in Section 40-1-100.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-110. Grounds for license revocation, suspension, or limitations, or for disciplinary action against licensee.

(A) In addition to the grounds for disciplinary action provided in Section 40-1-110, the board may revoke, suspend, or otherwise restrict or limit the license of an optician or reprimand or otherwise discipline a licensee when it is established upon a satisfactory showing to the board that the licensee:

(1) has been convicted of a felony or crime involving moral turpitude. Forfeiture of a bond or a plea of nolo contendere is considered a conviction;

(2) has knowingly performed an act which in any way assists a person to practice opticianry illegally;

(3) has caused to be published or circulated directly or indirectly fraudulent, false, or misleading statements as to the skill or methods of practice of an optician;

(4) has failed to provide and maintain reasonable sanitary facilities;

(5) is guilty of obtaining fees or assisting in obtaining fees under deceptive, false, or fraudulent circumstances;

(6) has violated a provision of this chapter or a regulation promulgated under this chapter; or

(7) has been guilty of using third-party solicitation which is untruthful, deceptive, and coercive to obtain patronage.

(B) In addition to all other remedies and actions provided for in this chapter, the license of an optician adjudged mentally incompetent by a court of proper jurisdiction automatically must be suspended by the board until the optician is adjudged by a court of competent jurisdiction or in any other manner provided by law as being restored to mental competency.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-115. Jurisdiction of board.

The board has jurisdiction over the action of licensees and former licensees as provided for in Section 40-1-115.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-120. Disciplinary actions permitted by board; procedures.

In addition to the sanctions the board may take against a person pursuant to Section 40-38-110, the board may take disciplinary action against a person as provided for in Section 40-1-120.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-130. Denial of license on same grounds as for disciplinary actions.

As provided for in Section 40-1-130, the board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-140. Denial of license based on prior criminal record.

A license for opticianry may be denied based on a person's prior criminal record as provided for in Section 40-1-140.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-150. Voluntary surrender of license by licensee under investigation.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license in accordance with Section 40-1-150.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-160. Right of aggrieved person to seek review of board decision.

A person aggrieved by a final action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-170. Payment of investigation and prosecution costs by violator.

A person found in violation of this chapter or regulations promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-180. Collection of costs and fines.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-190. Confidentiality of proceedings under provisions of this chapter.

All investigations and proceedings undertaken under the provisions of this chapter are confidential and all communications are privileged as provided for in Section 40-1-190.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-200. Violations; penalty.

A person who violates a provision of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than fifty thousand dollars or imprisoned not more than one year. Each violation constitutes a separate offense. Penalties provided for in this chapter or in Article 1, Chapter 1, Title 40 may be imposed against a corporation, association, or person aiding and abetting in a violation.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-210. Additional civil penalties and injunctive relief.

In addition to initiating a criminal proceeding for a violation of this chapter, the board also may seek civil penalties and injunctive relief in accordance with Section 40-1-210.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-230. Examinations; applications; fees; competency examinations; contact lens examinations.

(A) A person desiring to be examined by the board must submit an application furnished by the board sixty days before the examination. The application must be accompanied by a fee established by the board in regulation and in accordance with Section 40-1-50(D).

(B) An applicant for examination shall pass the opticianry competency examination prepared by the American Board of Opticianry, or if that examination is not available, an opticianry competency examination prepared by the board. Examinations in dispensing and other practical areas of opticianry may be conducted by the board. The board may not require an examination that is substantially duplicative of the national examination if the national examination is available.

(C) An optician or applicant for licensure as a contact lens optician successfully shall complete a written qualifying contact lens examination prepared by the National Committee of Contact Lens Examination, or if that examination is not available, an equivalent examination prepared by the board.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-240. Qualifications for licensure as optician or contact lens optician.

(A) A person is qualified to receive a certificate of licensure as an optician if the person has:

(1) graduated from an accredited public or private high school or secondary school of equal grade approved by the board or has completed an equivalent course of study approved by the board.

(2)(a) received a certificate from a two-year school of opticianry approved by the board;

(b) a currently valid optician's license in another state;

(c) been engaged in opticianry for not less than two years in a state that does not license opticians; or

(d) had two years' apprenticeship under a South Carolina licensed optician, optometrist, or ophthalmologist. The board must approve in writing an apprenticeship before the apprenticeship commences, and the regulations of the board apply to the apprentice.

(3) satisfactorily passed an examination conducted or recognized by the board and shows proficiency in processing a lens, frame, or any other optical device or appurtenance in accordance with an optometrist's or physician's prescription. Processing does not mean those tasks and functions in surface grinding performed by persons who work in a wholesale laboratory.

Having met the requirements of this subsection and upon payment of a licensure fee established by the board in regulation, the board shall issue a certificate of licensure and shall enter the person in the board register as licensed to work as an optician.

(B) A person is qualified to receive a certificate of licensure as a contact lens optician who has:

(1) met all the requirements of subsection (A); and

(2) satisfactorily passed a written qualifying contact lens examination conducted or recognized by the board.

Having met the requirement of this subsection and upon payment of a licensure fee established by the board in regulation, the board shall issue a certificate of licensure and shall enter the person in the board register as licensed to work as a contact lens dispensing optician.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-250. Apprentices and apprenticeships; promulgation of regulations.

The board shall promulgate regulations for apprentice registration requirements and fees and for the regulation of apprentices and apprenticeships.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-260. Annual renewal of licenses and registrations; fees; revocation for default; reinstatement; continuing education requirements.

(A) A licensed optician or registered apprentice who desires to continue to be licensed or registered in this State annually, on or before the first day of October, shall pay a renewal fee, to be established by the board in regulation and in accordance with Section 40-1-50(D). In case of default in payment of the fee, the person's license or registration is automatically revoked if the board gives the licensee thirty days' notice in writing before the effective date of revocation. Deposit of the notice in the United States Postal Service addressed to the person at the person's last place of residence or business, registered with the board, with postage prepaid, constitutes legal service of the notice. No license or registration may be revoked for nonpayment of the renewal fee if within the thirty-day notice period the person pays a renewal fee and a penalty established by the board in regulation. A person whose license or registration has been revoked for failure to pay the renewal fee may apply to have it reinstated upon payment of all renewal fees and a penalty as established by the board in regulation. If the license or registration has been lapsed for more than two years, the person shall appear before the board, which shall determine if the license or registration should be reinstated and the terms under which the reinstatement is to be made. A person holding a license or registration in South Carolina not practicing in this State who wishes to keep the license or registration current, annually may pay an inactive license or registration fee established by the board in regulation. If the person decides to resume practice in this State, the person shall pay the fee being charged active practitioners in South Carolina at that time.

(B) An optician or apprentice annually shall attend a minimum of four hours of continuing education courses or meetings, one hour of which may be in office management or administration. The instruction must be on subjects relative to opticianry at board-approved and recognized educational seminars and courses or accredited institutions of learning. An optician holding a contact lens license must obtain one additional hour of continuing education courses or meetings, which must be in contact lens education at board-approved and recognized educational seminars and courses or accredited institutions of learning. Satisfactory proof of compliance with this subsection is a prerequisite for annual renewal.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-270. Fitting of contact lenses and professional determinations by opticians prohibited; exception.

Notwithstanding any other provision of law, with respect to contact lenses, an optician shall act upon receipt of and based on a prescription for the lenses by an ophthalmologist or optometrist. Nothing in this chapter may be construed to allow an optician to fit contact lenses or to make professional determinations as lenses to the specifications of these lenses unless under the supervision of an ophthalmologist or optometrist. If supervision is not direct and if the optician dispenses the contact lenses outside of the presence of the ophthalmologist or optometrist, the optician shall instruct the patient to return to the prescribing ophthalmologist or optometrist for verification of the fitting as soon as an appointment may be obtained.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-280. Ophthalmic dispensing of services and appliances; prescription required; exceptions.

The services and appliances related to ophthalmic dispensing must be dispensed, furnished, or supplied to the intended wearer or user only upon prescription issued by a physician or an optometrist; however, duplications, replacements, reproductions, or repetitions may be provided without prescription and are deemed to be ophthalmic dispensing, as if performed on the basis of a written prescription. Oral prescriptions are permitted if the optician maintains a written record. Contact lenses may be dispensed only in accordance with Section 40-38-270.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-290. Dispensing of spectacles to public from manufacturing or warehouse locations prohibited.

It is unlawful for an ophthalmic manufacturer, wholesale supply house, or any of their employees, whether licensed as an optician or unlicensed, to dispense spectacles to the public from its manufacturing or wholesale locations.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-300. Use of optician's license by unlicensed persons unlawful; assistants under supervision of opticians; delegation of tasks.

(A) It is unlawful for an optician to permit his license to be used by an unlicensed person, and it is unlawful for an unlicensed person to practice or attempt to practice or conduct optician business under the rights and privileges conferred upon another person who is a licensed optician.

(B) Notwithstanding any other provision of law, an optician may delegate tasks to assistants working under his direct supervision. However, under no circumstances may an assistant be allowed to perform a contact lens fitting. Nothing in this section precludes an optician who is supervising an assistant from being absent from the practice for reasonable periods during the working day including, but not limited to, lunch or other customary, practice-related absences; however, no contact lenses may be dispensed during the optician's absence.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-310. Unlawful advertising, sales, and pricing acts regarding ophthalmic goods and services; required disclosures.

(A) It is unlawful for a person to disseminate, directly or indirectly, or cause to be disseminated any untruthful, deceptive advertisement, or representation concerning eye examinations, ophthalmic goods, ophthalmic services, or the practice of opticianry. It is unlawful for a person, partnership, or corporation to disseminate, directly or indirectly, or cause to be disseminated any untruthful, impossible, improbable, misleading, or deceptive advertisement or representation concerning the terms, guarantee, or warranty which relates to the procurement of ophthalmic goods or services.

(B) It is unlawful for a person to offer or give eye examinations, eyeglasses, spectacles, lenses, or any part used in connection with them as a premium or bonus with merchandise or in any other manner to induce trade. This section does not prohibit giving ophthalmic products incidental to the use of the product being offered or the offering of a reduced price, sale, or discount on purchases.

These disclosures must be made with any offer:

(1) if the offered price is represented as being a reduced price, sale price, or discounted price, the offer shall disclose the reduced price, sale price, or discounted price is from the offeror's regular selling price or shall disclose any other price and its source which serves as the standard from which the offeror represents the offered price as being a reduced price, sale price, or discounted price;

(2) the date the offer terminates.

(C) It is unlawful for a person to disseminate price information concerning ophthalmic goods and services without including an advertised price for:

(1) eyeglasses includes single vision or multi-focal lenses;

(2) contact lenses refers to hard or soft contact lenses;

(3) ophthalmic materials includes all dispensing fees;

(4) ophthalmic materials includes an eye examination; and

(5) eyeglasses includes both frame and lenses.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-320. Use of third-party solicitations; restrictions.

Nothing in this chapter prevents opticians from using third-party solicitation which does not involve uninvited, in-person solicitation of persons who, because of their particular circumstances, may be vulnerable to undue influences.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-330. Regulations by board concerning employment, location and number of stores, advertising, and display of products prohibited.

The board has no authority to promulgate regulations governing the employment of opticians, the location of optical stores, the number of optical stores operated, the advertising of optical products or services, or the manner in which these products can be displayed.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-340. Advertising by dispensing optician under corporate name, trade name, or as successor to another optician.

Dispensing opticians may hold themselves out as doing business and may advertise under their corporate name, trade name, or as successor to another optician in the State, and the board may not promulgate regulations restricting these rights.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-350. Display of certificate of licensure; effect of failure to display certificate.

(A) A person to whom a certificate of licensure is granted under this chapter shall display it in a conspicuous place in the person's principal office or place of business or employment. A separate certificate of licensure as a contact lens optician granted by the board also must be displayed by an optician eligible to dispense contact lenses.

(B) A person who fails, neglects, or refuses to display the certificate of licensure is deemed to have forfeited the certificate, and it may not be restored except upon the payment of a reinstatement fee of twenty-five dollars.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-360. Service of required notices; prima facie evidence.

Notices required by this chapter may be sent by registered mail, return receipt requested, to the person's last mailing address furnished to the board. The post office registration receipt signed by the recipient, his agent, or a responsible member of his household or office staff or, if not accepted by the person to whom addressed, the postal authority stamp showing the notice refused is prima facie evidence of service of the notice.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-370. Persons excepted from application of chapter.

This chapter does not apply to:

(1) physicians licensed in this State for the practice of medicine or osteopathy;

(2) optometrists licensed under the laws of this State to practice optometry; or

(3) persons who sell as merchandise from an established place of business ready-made eyeglasses or spectacles if the person does not aid the purchaser in the fitting of the eye glasses or spectacles.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-380. Immunity.

No member of the board, its committees, special examiners, agents, and employees may be held liable for acts performed in the course of official duties except where actual malice is shown.

HISTORY: 1998 Act No. 426, Section 1.



SECTION 40-38-390. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 1998 Act No. 426, Section 1.






CHAPTER 39 - PAWNBROKERS

SECTION 40-39-10. Definitions.

The following definitions apply for purposes of this chapter:

(1) "Person" means an individual, partnership, corporation, joint venture, trust, association, or any other legal entity however organized.

(2) "Pawnbroker" means any person engaged in the business of lending money on the security of pledged goods, or engaged in the business of purchasing tangible personal property on condition that it may be redeemed or repurchased by the seller for a fixed price within a fixed period of time.

(3) "Pledged goods" means tangible personal property other than choses in action, title, securities, or printed evidences of indebtedness, which property is deposited with or otherwise actually delivered into the possession of a pawnbroker in the course of his business in connection with a pawn transaction.

(4) "Pawnshop" means the location at which or premises in which a pawnbroker regularly conducts business.

(5) "Month" means that period of time from one date in a calendar month to the corresponding date in the following calendar month, but if there is no corresponding date, then the last day of the following month, and when computations are made for a fraction of a month, a day is one-thirtieth of a month.

(6) "Administrator" means the administrator of the Department of Consumer Affairs.

(7) "Pawn transaction" means the pledging with a pawnbroker under this chapter of a single item of goods or tangible personal property as security for a loan of money. Items that are usually sold as a set are considered a single item and must be included in the same transaction, and a pledged item together with items that are accessories to the pledged item are considered a single item and must be included in the same transaction. A separate pawn transaction retains its separate character when it is renewed, unless the parties agree otherwise.

HISTORY: 1988 Act No. 491, Section 2.



SECTION 40-39-20. Department of Consumer Affairs to regulate pawnbrokers; certificate of authority to operate pawnbroker business; persons ineligible for certificate of authority.

All pawnbrokers conducting business in this State are under the authority of and regulated by the Department of Consumer Affairs, the administrator of which has the authority to promulgate regulations as he considers necessary to carry out the conditions and intent of this chapter. No person may carry on the business of a pawnbroker in any location in this State without first having obtained a Certificate of Authority for each location from the Department of Consumer Affairs. Upon receipt of the application for the Certificate of Authority, the Department of Consumer Affairs shall notify the law enforcement agency having jurisdiction where the applicant intends to do business. The law enforcement agency shall conduct a criminal background investigation of the applicant and upon its completion shall make the results of the investigation known to the administrator of the Department of Consumer Affairs along with its appropriate recommendation on the issuance of the Certificate of Authority.

A person convicted of a felony may not be issued a Certificate of Authority to carry on the business of a pawnbroker or in any manner engage in the business of a pawnbroker, except that any person who is in the business of a pawnbroker on July 1, 1988, and who has been convicted of a felony before this date may be issued a Certificate of Authority and upon receiving it may continue in the business of a pawnbroker but if this person is convicted of a felony on or after July 1, 1988, he may not thereafter be issued a Certificate of Authority or carry on the business of a pawnbroker after the date of this subsequent felony conviction.

HISTORY: 1988 Act No. 491, Section 2.



SECTION 40-39-30. Certificate of authority required for each business location; penalties.

No person may carry on the business of a pawnbroker in any location other than the one designated in his Certificate of Authority, under penalty of administrative fine, revocation of his Certificate of Authority, or other action by the administrator pursuant to regulation or criminal prosecution as set out in this chapter.

HISTORY: 1988 Act No. 491, Section 2.



SECTION 40-39-40. Unauthorized fees prohibited.

No pawnbroker may charge or collect any fees, costs, or assessments of any kind or nature other than those specifically allowed under this chapter.

HISTORY: 1988 Act No. 491, Section 2.



SECTION 40-39-50. Bond or evidence of financial responsibility required; proof of net worth; liability insurance.

Every person seeking a Certificate of Authority to carry on the business of a pawnbroker shall at the time of application for his certificate file with the Department of Consumer Affairs a bond in favor of the department to be executed by the person granted the certificate and by two responsible sureties or a surety company licensed to do business in this State in the penal sum of five thousand dollars to be approved by the administrator. The bond must be conditioned for the faithful performance of the duties and obligations pertaining to the business so authorized. In lieu of the above, other evidence of financial responsibility approved by the administrator must be submitted, including, but not limited to, letters of credit or certificates of deposit. Each applicant shall also file proof of his net worth which must be a minimum of thirty-five thousand dollars until that time as liability insurance covering the contents of the pawn location is secured by the pawnbroker. The amount of the liability insurance required must be set by regulations promulgated by the administrator.

HISTORY: 1988 Act No. 491, Section 2.



SECTION 40-39-60. Actions on bond.

If any person is aggrieved by the misconduct of any licensed pawnbroker and recovers judgment against him thereafter, he may, after the return unsatisfied, either in whole or in part, of any execution issued upon the judgment, maintain an action in his own name upon the bond of the pawnbroker in any court having jurisdiction of the amount claimed.

HISTORY: 1988 Act No. 491, Section 2.



SECTION 40-39-70. Record of loan and of goods pawned and pledged.

Every pawnbroker shall keep a record, at the time of any loan, containing an account and description of the goods, articles, or things pawned, pledged, or purchased, the amount of money loaned thereon, the time of pledging them, the charges, or the rate of interest to be paid on the loan, and the name and residence of the person pawning or pledging the goods, articles, or things.

HISTORY: 1988 Act No. 491, Section 2.



SECTION 40-39-80. Issuance of memorandum or note at time of pawning or pledging.

Every pawnbroker at the time of each loan shall deliver to the person pawning or pledging any articles, at no charge, a memorandum signed by the pawnbroker and the person pawning or pledging any articles containing the substance of the entry required by Section 40-39-70. If the memorandum is lost, the pledgor may receive a duplicate upon payment of a fee not exceeding three dollars. The administrator may prescribe the form to be used.

HISTORY: 1988 Act No. 491, Section 2.



SECTION 40-39-90. Books to be kept open for inspection.

Records kept by pawnbrokers pursuant to this chapter must at all reasonable times be open to the inspection by court officials, law enforcement officers, the administrator of the Department of Consumer Affairs, and their designees. Any loan records identifying any individual must be handled in a confidential manner at all times.

HISTORY: 1988 Act No. 491, Section 2.



SECTION 40-39-100. Charges on loans.

Pawnbrokers may charge interest on loans not exceeding the following amounts:

(1) at the rate of two dollars and fifty cents per thirty-day period for each ten dollars loaned for the first fifty dollars loaned;

(2) at the rate of two dollars per thirty-day period for each ten dollars loaned on that portion of the loan exceeding fifty dollars but not exceeding one hundred dollars;

(3) at the rate of one dollar and fifty cents per thirty-day period for each ten dollars loaned on that portion of the loan exceeding one hundred dollars but not exceeding two hundred dollars;

(4) at the rate of one dollar per thirty-day period for each ten dollars loaned on that portion of the loan exceeding two hundred dollars but not exceeding one thousand dollars;

(5) at the rate of fifty cents per thirty-day period for each ten dollars loaned on that portion of the loan exceeding one thousand dollars but not exceeding two thousand dollars.

No pawnbroker may separate or divide a pawn transaction into two or more transactions for the purpose or with the effect of obtaining a total pawn interest rate in excess of that authorized for an amount financed equal to the total of the amounts financed in the resulting transactions.

No pawnbroker may make a loan in excess of two thousand dollars. Every pawnbroker shall post these rates in a form which is prescribed by the administrator. The following statement must be included in the posted rate schedule:

"Consumers: All pawnbrokers operating in South Carolina are required by law to post a schedule showing the maximum rate of LOAN FINANCE CHARGES stated as dollars for each ten dollars for each thirty-day period that the pawnbroker intends to charge for various types of pawn transactions. The purpose of this requirement is to assist you in comparing the maximum rates that pawnbrokers charge, thereby furthering your understanding of the terms of pawn transactions and helping you to avoid the uninformed use of credit.

NOTE: Pawnbrokers are prohibited only from granting credit at rates higher than those specified above. A pawnbroker may be willing to grant you credit at rates that are lower than those specified, depending on the amount, terms, collateral, and your credit worthiness."

HISTORY: 1988 Act No. 491, Section 2.



SECTION 40-39-110. Vesting of title to pledged property.

If any loan remains unpaid for a period of sixty days from the due date or any renewal or extension thereof, the title of the borrower or pledgor to the property pledged to secure the loan shall vest in the pawnbroker, without advertising, sale, or accountability to the pledgor, if the pawn ticket or memorandum delivered to the borrower in accordance with Section 40-39-80, contains on the back thereof a notice to that effect, and if a printed or written notice of the impending forfeiture is mailed to the pledgor at the address given on the pawn ticket, at least ten days prior to the forfeiture date. This notice must contain a description of the article pledged, and the amount due thereon as of the date of the notice. No notice is required on loans of fifty dollars or less.

HISTORY: 1988 Act No. 491, Section 2.



SECTION 40-39-120. Fee for certificate of authority; revocation of certificate; renewal.

Each pawnbroker applying for a Certificate of Authority shall tender to the department a fee of two hundred seventy-five dollars plus all other applicable fees required by other agencies to process the application. The administrator may revoke any Certificate of Authority if the pawnbroker has violated this chapter or any regulation or order lawfully made pursuant to this chapter, or if facts or conditions exist which would clearly have justified the administrator in refusing to grant a Certificate of Authority had these facts or conditions been known to exist at the time the application for Certificate of Authority was made. The administrator may promulgate regulations for obtaining and revoking the Certificate of Authority. Certificates of Authority must be renewed on a yearly basis. Applications for renewal must be accompanied by a renewal fee of two hundred seventy-five dollars.

HISTORY: 1988 Act No. 491, Section 2.



SECTION 40-39-130. Pawnbrokers to comply with federal law; enforcement powers of administrator.

All pawnbrokers shall comply with the Federal Truth in Lending Act. The administrator has the administrative enforcement powers set forth in Section 108 of the Federal Truth in Lending Act.

HISTORY: 1988 Act No. 491, Section 2.



SECTION 40-39-140. Acceptance of property owned by third party.

No pawnbroker shall accept property from a pledgor upon which there is evidence of ownership by a third party without first taking reasonable steps to ascertain its true ownership. Any such item accepted for pawn by a pawnbroker must be returned on demand without fee to the third party owner.

HISTORY: 1988 Act No. 491, Section 2.



SECTION 40-39-150. Authority to impose administrative fines; penalties for violation of Sections 40-39-20 and 40-39-30.

(A) Upon finding that an action of a pawnbroker is in violation of the provisions of this chapter or of a law or regulation of this State or of the federal government or an agency of the state or federal government, the administrator may file a request with the Administrative Law Court for a contested case hearing in which the administrator may seek an order requiring the pawnbroker to cease and desist from the action.

(B) The administrative law judge also may impose administrative fines of up to seven hundred fifty dollars for each offense upon persons violating any of the provisions of this chapter up to a maximum of fifteen thousand dollars for the same set of transactions or occurrences. Each violation constitutes a separate offense. In addition, a person violating the provisions of Sections 40-39-20 and 40-39-30 is guilty of a misdemeanor and, upon conviction, must be punished by a fine not exceeding one thousand dollars or by imprisonment for a term not exceeding sixty days, or both. The administrative law judge may revoke or suspend a pawnbroker's certificate of authority in addition to the penalties provided in this section.

HISTORY: 1988 Act No. 491, Section 2; 1991 Act No. 142, Section 26; 2005 Act No. 128, Section 11.



SECTION 40-39-160. Violations of Sections 40-39-80, 40-39-100, 40-39-110, and 40-39-130; pledgor's cause of action against pawnbroker.

(1) If a pawnbroker violates Section 40-39-80, 40-39-100, 40-39-110, or 40-39-130, the pledgor has a cause of action to recover from the pawnbroker actual damages and the right in an action other than a class action to recover from the person violating these provisions a penalty in an amount to be determined by the court of not less than one hundred nor more than one thousand dollars. No action pursuant to this subsection may be brought more than one year after the scheduled or accelerated maturity of the debt.

(2) A pledgor is not obligated to pay a charge in excess of that allowed by this chapter, and has a right of refund of any excess charge paid within ten days of written demand. A refund may not be made by reducing the consumer's obligation by the amount of the excess charge unless the pawnbroker has notified the pledgor that the pledgor may request a refund and the pledgor has not so requested within ten days thereafter.

(3) In an action in which it is found that a pawnbroker has violated this chapter, the court shall award to the pledgor the costs of the action and to the pledgor's attorney reasonable fees. In determining attorney's fees the amount of recovery on behalf of the consumer is not controlling.

(4) Liability to the pledgor for violation of Section 40-39-130 is in lieu of and not in addition to his liability under the Federal Truth in Lending Act. No action with respect to the same violation may be maintained pursuant to both subsection (1) of this section and the Federal Truth in Lending Act.

HISTORY: 1988 Act No. 491, Section 2.






CHAPTER 41 - PEDDLERS AND HAWKERS, HORSE TRADERS, AND FORTUNETELLERS

SECTION 40-41-10. License required of peddlers and hawkers.

No person shall as a hawker or peddler expose for sale or sell any goods, wares and merchandise in any county in this State unless he has received and is ready to produce and exhibit a license from the clerk of the court of common pleas of such county so to sell or expose for sale goods, wares and merchandise in such county.

HISTORY: 1962 Code Section 56-1201; 1952 Code Section 56-1201; 1942 Code Section 7120; 1932 Code Section 7120; Civ. C. '22 Section 3927; Civ. C. '12 Section 2618; Civ. C. '02 Section 1742; G. S. 1338; R. S. 1451; 1876 (16) 64; 1893 (21) 407.



SECTION 40-41-20. Issuance and term of license.

Such clerk shall issue licenses to hawkers and peddlers, to be good in his county until the last day of December next after the date of their issue, upon receiving from the applicant such fee therefor as the governing body of the county shall establish as the license fee for hawkers and peddlers in such county. Each license shall specify the sum paid therefor and the privileges granted thereby.

HISTORY: 1962 Code Section 56-1202; 1952 Code Section 56-1202; 1942 Code Section 7121; 1932 Code Section 7121; Civ. C. '22 Section 3938; Civ. C. '12 Section 2619; Civ. C. '02 Section 1743; R. S. 1452; 1893 (21) 408; 1935 (39) 472; 1938 (40) 1655; 1939 (41) 10, 212, 444; 1940 (41) 1704.



SECTION 40-41-30. Amount of fee fixed by governing body of county.

The governing body of each county shall fix and establish such license fees in its county at their first meeting in January of every year except as otherwise provided herein. Should the governing body of any county fail to fix such license fee at the designated meeting herein provided for, such fee may be fixed at any subsequent, regular or specifically called meeting of such governing body.

HISTORY: 1962 Code Section 56-1203; 1952 Code Section 56-1203; 1942 Code Section 7121; 1932 Code Section 7121; Civ. C. '22 Section 3938; Civ. C. '12 Section 2619; Civ. C. '02 Section 1743; R. S. 1452; 1893 (21) 408; 1935 (39) 472; 1938 (40) 1655; 1939 (41) 10, 212, 444; 1940 (41) 1704.



SECTION 40-41-40. Sale of medicines and the like from place to place without license unlawful.

It shall be unlawful for any person to travel as a hawker or peddler from place to place in this State and to sell or offer for sale any medicine, drug or compound to be used as a curative without first paying to the clerk of court in each county in which such person seeks to sell such medicine, drug or compound a fee of one hundred dollars for the use of such county and procuring from him a license permitting such person to sell such medicine, drug or compound within such county. Such license shall be good for twelve months from the date thereof. The license fee herein provided for shall be payable fifty dollars at the time of issuance of such license and fifty dollars six months from the date of such license. Upon the payment of the initial fifty dollars such licensee shall be permitted to sell the articles mentioned for a period of six months.

HISTORY: 1962 Code Section 56-1207; 1952 Code Section 56-1207; 1942 Code Section 7125; 1932 Code Section 7125; Civ. C. '22 Section 3942; Civ. C. '12 Section 2623; Civ. C. '02 Section 1747; 1897 (22) 532; 1902 (23) 1101; 1929 (36) 134; 1930 (36) 1206; 1934 (38) 1272.



SECTION 40-41-50. Formulas of medicines and the like to be placed on packages or bottles.

Every package or bottle of any such medicine, drug or compound shall have plainly written or printed on it, in the English language, the formula of the contents thereof. Such formula shall be approved in writing by a regularly licensed practicing physician of this State and a copy of such approval shall be lithographed or printed on each package or bottle of such medicine, drug or compound.

HISTORY: 1962 Code Section 56-1210; 1952 Code Section 56-1210; 1942 Code Section 7125; 1932 Code Section 7125; Civ. C. '22 Section 3942; Civ. C. '12 Section 2623; Civ. C. '02 Section 1747; 1897 (22) 532; 1902 (23) 1101; 1929 (36) 134; 1930 (36) 1206; 1934 (38) 1272.



SECTION 40-41-60. License required for erection of lightning rods.

It shall be unlawful for any person to erect or place upon any building within the State any lightning rod without first procuring from the clerk of the court of each county wherein business is proposed to be done a license so to do, for which shall be paid the sum of fifty dollars per annum for each such county. But in cities and towns collecting licenses for this class of work, persons who are residents of such cities or towns and pay such city or town license shall be exempt from payment of such county license when such work is done in the city or town in which such person resides. Any person violating the provisions of this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one thousand dollars or imprisonment for not more than one year, in the discretion of the presiding judge.

HISTORY: 1962 Code Section 56-1211; 1952 Code Section 56-1211; 1942 Code Sections 7126, 7127; 1932 Code Sections 7126, 7127; Civ. C. '22 Sections 3943, 3944; Cr. C. '22 Section 294; 1920 (31) 1022; 1921 (32) 154.



SECTION 40-41-70. Sales prohibited within one-half mile of religious meeting.

It shall be unlawful for any itinerant trader or tradesman, other than an established dealer of the community, to offer for sale any goods, wares or merchandise within one half of a mile of any camp ground or other place of religious meeting, while meetings are in progress, outside any incorporated town or city, except with the permission of the trustees or other board of management of such meeting. But this section shall not apply to vendors of fresh fruit or vegetables or any farm product. Any person violating the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be fined in a sum not exceeding fifty dollars or be imprisoned not exceeding twenty days.

HISTORY: 1962 Code Section 56-1213; 1952 Code Section 56-1213; 1942 Code Section 1342; 1932 Code Section 1342; Cr. C. '22 Section 231; Cr. C. '12 Section 525; Cr. C. '02 Section 372; 1901 (23) 750.



SECTION 40-41-80. Inspection of licenses; arrest and trial.

Every magistrate and constable and the sheriff and all of his regular deputies shall, and every citizen may, demand and inspect the license of any hawker or peddler in his county who shall come under the notice of any of such persons, and any such officer shall, or such citizen may, arrest or cause to be arrested any hawker or peddler found without a good and valid license and bring such hawker or peddler before the nearest magistrate to be dealt with according to law.

HISTORY: 1962 Code Section 56-1216; 1952 Code Section 56-1216; 1942 Code Section 7122; 1932 Code Section 7122; Civ. C. '22 Section 3939; Civ. C. '12 Section 2620; Civ. C. '02 Section 1744; R. S. 1453.



SECTION 40-41-90. Exempt vendors and sales.

The provisions of this article, other than Sections 40-41-70 and 40-41-100 thereof, shall not extend to vendors of newspapers, magazines, vegetables, tobacco, provisions of any kind or agricultural products or to sales by sample by persons traveling for established commercial houses, but shall extend and apply to vendors of every other class and kind of goods, wares and merchandise and to sales by sample or otherwise by such hawkers and peddlers of stoves, ranges, clocks, lightning rods, sewing machines, pianos or organs.

HISTORY: 1962 Code Section 56-1217; 1952 Code Section 56-1217; 1942 Code Section 7123; 1932 Code Section 7123; Civ. C. '22 Section 3940; Civ. C. '12 Section 2621; Civ. C. '02 Section 1745; R. S. 1454; 1935 (39) 392.



SECTION 40-41-100. Penalties.

If any hawker or peddler sell or expose for sale any goods, wares or merchandise in any county in this State without having obtained a license for that purpose from the clerk of the court of common pleas of the county within which he is exposing for sale or selling such goods, wares and merchandise, as required by law, he shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not more than fifty dollars or imprisoned in the county jail not more than thirty days.

HISTORY: 1962 Code Section 56-1219; 1952 Code Section 56-1219; 1942 Code Section 1325; 1932 Code Section 1325; Cr. C. '22 Section 215; Cr. C. '12 Section 511; Cr. C. '02 Section 364; G. S. 1341; R. S. 294; 1876 (16) 64; 1893 (21) 408.



SECTION 40-41-210. Itinerant horse trading without license unlawful.

It shall be unlawful for any person to follow the business of horse trading in any of the counties of this State by traveling from place to place without first obtaining from the clerk of the court of the county in which they wish to follow their trade a license permitting them to do so. Such a license shall be issued by the clerks of the court of the counties of this State to any person applying for one upon payment by the applicant of the sum of one hundred dollars. The license shall specify the name of the applicant, his former residence and shall be for a period of one year from the issuance thereof. But this section shall not be effective in any county until the governing body of such county authorize, by resolution, the collection of such tax, nor shall it apply to livery or sales stable owners who have a permanent residence within the State.

Any person violating the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than one hundred dollars or imprisonment for not more than thirty days for each and every offense.

HISTORY: 1962 Code Section 56-1271; 1952 Code Section 56-1271; 1942 Code Section 1327; 1932 Code Section 1327; Cr. C. '22 Section 217; 1916 (29) 703; 1952 (47) 2162.



SECTION 40-41-220. Encamping and trading in animals or commodities by nomadic individuals without license unlawful.

It is unlawful for any nomadic individual, or bands of nomads, to encamp or to trade horses, mules, or other animals or commodities within any county of this State, without first obtaining a license from the clerk of the court. The license fee is three hundred dollars.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than one year, or both.

HISTORY: 1962 Code Section 56-1272; 1952 Code Section 56-1272; 1942 Code Section 1328; 1932 Code Section 1328; Cr. C. '22 Section 218; 1918 (30) 801; 1993 Act No. 184 Section 229.



SECTION 40-41-310. Licenses required for itinerant fortunetellers.

It shall be unlawful for any person to follow the business of fortunetelling in any of the counties of this State, by traveling from place to place, without first obtaining from the clerk of the court of the county in which he wishes to follow his trade, a license permitting him to so do. Such license shall be issued by the clerks of court of the counties of this State to any person applying for it upon payment by the applicant of the sum of one hundred dollars. The license shall specify the name of the applicant and his former residence and shall be for a period of one year from the issuance thereof. But this section shall not be effective in any county until the county board of commissioners of such county authorize, by resolution, the collection of such tax. Any person violating the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than one hundred dollars or imprisonment for not more than thirty days for each and every offense.

HISTORY: 1962 Code Section 56-1281; 1952 Code Section 56-1271; 1942 Code Section 1327; 1932 Code Section 1327; Cr. C. '22 Section 217; 1916 (29) 703; 1952 (47) 2162.



SECTION 40-41-710. Definitions; content of records; use of records to ascertain source of suspected stolen property.

(A) For purposes of this section, "retailer" means a retailer of a "transient business" or a "temporary business" as defined in Section 12-36-510.

(B) A retailer shall keep a record of the source of new merchandise the retailer offers for sale. The record may be a receipt or an invoice from the person who sold the merchandise to the retailer or any other documentation that establishes the source of the merchandise.

(1) The record or documentation must include:

(a) the physical address of the source;

(b) the date the merchandise was purchased by the retailer;

(c) the price paid for the merchandise;

(d) the quantity; and

(e) the name of source.

(2) The retailer shall keep the record at the same location as the new merchandise being offered for sale and shall maintain the record for one year after the merchandise is sold.

(C) Upon the request of a law enforcement officer, after forming a reasonable suspicion that the merchandise possessed by the retailer may have been stolen, the retailer shall produce the record of the source of new merchandise the retailer offers for sale.

(D) If the retailer fails to produce the requested record the officer may seize the merchandise and hold it in custody as evidence and the retailer may be punished as follows:

(1) Upon conviction for a first offense, the retailer is guilty of a misdemeanor and must be fined not more than five hundred dollars or imprisoned for not more than thirty days, or both.

(2) Upon conviction of a second offense, the retailer must be fined not less than one thousand nor more than five thousand dollars or imprisoned for not less than thirty days nor more than sixty days, or both.

(3) Upon conviction of a third offense, the retailer's Sales and Use Tax License must be revoked, and the retailer must be fined not less than one thousand nor more than five thousand dollars or imprisoned for not less than thirty days nor more than sixty days, or both.

(E) Merchandise confiscated pursuant to the provisions of this section may be disposed of in accordance with the provisions of Chapter 21, Title 27.

(F) The provisions of this section do not apply to a charitable organization offering merchandise for sale.

HISTORY: 1996 Act No. 264, Section 1.






CHAPTER 43 - SOUTH CAROLINA PHARMACY PRACTICE ACT

SECTION 40-43-10. Short title; purpose of chapter; severability.

This chapter may be cited as the "South Carolina Pharmacy Practice Act". The purpose of this chapter is to promote, preserve, and protect the public health, safety, and welfare by and through the effective control and regulation of the practice of pharmacy; the licensure of pharmacists; the licensure, permitting, control, and regulation of all sites or persons, in or out of this State, that distribute, manufacture, possess, or sell drugs or devices within this State, as may be used in the diagnosis, treatment, and prevention of injury, illness, and disease of a patient or other individual.

The practice of pharmacy shall center around the provision of pharmacy care services and assisting the patient to achieve optimal therapeutic outcomes.

If a provision of this chapter is declared unconstitutional or illegal, or the applicability of this chapter to a person, pharmacy, or circumstance is held invalid by a court of competent jurisdiction, the constitutionality or legality of the remaining provisions of this chapter and the application of this chapter to other persons, pharmacies, and circumstances are not affected and shall remain in full force and effect without the invalid provision or application.

HISTORY: 1998 Act No. 366, Section 1.



SECTION 40-43-20. License required.

Except as otherwise provided in this chapter, it is unlawful for an individual to engage in the practice of pharmacy unless currently licensed pursuant to this chapter.

HISTORY: 1998 Act No. 366, Section 1.



SECTION 40-43-30. Definitions.

For purposes of this chapter:

(1) "Administer" means the direct application of a drug or device pursuant to a lawful order of a practitioner to the body of a patient by injection, inhalation, ingestion, topical application, or any other means.

(2) "Biological safety cabinet" means a containment unit suitable for the preparation of low-to-moderate risk agents where there is a need for protection of the product, personnel, and environment, according to National Sanitation Foundation Standard 49.

(3) "Board" or "Board of Pharmacy" means the State Board of Pharmacy.

(4) "Brand name" means the proprietary or trade name placed upon a drug, its container, label, or wrapping at the time of packaging.

(5) "Chart order" means a lawful order from a practitioner for a drug or device for patients of a hospital or extended care facility, or such an order prepared by another person and signed by a practitioner either immediately or at another time, issued for a legitimate medical purpose within the practitioner's course of legitimate practice and including orders derived on behalf of a practitioner from a practitioner approved drug therapy management.

(6) "Class 100 environment" means an atmospheric environment which contains less than one hundred particles 0.5 microns in diameter per cubic foot of air.

(7) "Compounding" means the preparation, propagation, conversion, or processing of a drug or device, either directly or indirectly, by extraction from substances of natural origin or independently by means of chemical or biological synthesis, or the preparation, mixing, assembling, packaging, or labeling of a drug or device as the result of a practitioner's prescription drug order or initiative based on the practitioner/patient/pharmacist relationship in the course of professional practice, or for the purpose of, or as an incident to, research, teaching, or chemical analysis and not for sale or dispensing. Compounding also includes the preparation of drugs or devices in anticipation of prescription drug orders based on routine, regularly observed prescribing patterns. The term compounding does not include mixing, reconstituting, or other such acts that are performed in accordance with directions contained in approved labeling provided by the product's manufacturer and other manufacturer directions consistent with that labeling.

(8) "Confidential information" means information maintained in a patient's records or which is communicated to a patient as part of patient counseling, which is privileged and may be released only to the patient, to those practitioners and pharmacists where, in the pharmacist's professional judgment, release is necessary to protect the patient's health and well being, and to other persons or governmental agencies authorized by law to receive such confidential information.

(9) "Cytotoxic agent" means a drug that has the capability of killing living cells.

(10) "Deliver" or "delivery" means the actual, constructive, or attempted transfer of a drug or device from one person to another, whether or not for consideration.

(11) "Designated agent" means a person employed by an authorized practitioner to transmit, either orally or electronically, a prescription drug order on behalf of the authorized practitioner to the pharmacist. The authorized practitioner accepts the responsibility for the correct transmission of the prescription drug order.

(12) "Designated pharmacist" means an individual currently licensed by the Board of Pharmacy in this State who certifies internship training.

(13) "Device" means an instrument, apparatus, implement, machine, contrivance, implant, or other similar or related article, including any component part or accessory, which is required under federal law to bear the label: "Caution: Federal law restricts this device for sale by or on the order of a ___________", the blank to be filled with the word physician, dentist, veterinarian, or with the descriptive designation of any other practitioner licensed by the law of the State in which he practices to use or order the use of the device; or "Federal law prohibits dispensing without prescription"; or any products deemed to be a public health threat after notice and public hearing as designated by the board.

(14) "Dispense" means the transfer of possession of one or more doses of a drug or device by a licensed pharmacist or person permitted by law, to the ultimate consumer or his agent pursuant to a lawful order of a practitioner in a suitable container appropriately labeled for subsequent administration to, or use by, a patient. As an element of dispensing, the dispenser shall, before the actual physical transfer, interpret and assess the prescription order for potential adverse reactions or side effects, interactions, allergies, dosage, and regimen the dispenser considers appropriate in the exercise of his professional judgment, and the dispenser shall determine that the drug or device called for by the prescription is ready for dispensing. The dispenser shall also provide counseling on proper drug usage, either orally or in writing, as provided in this chapter. The actual sales transaction and delivery of a drug or device is not considered dispensing and the administration is not considered dispensing.

(15) "Distribute" means the delivery of a drug or device other than by administering or dispensing.

(16) "Drug" or "medicine" means:

(a) articles recognized as drugs in an official compendium, or supplement to a compendium, including, but not limited to, USP/NF designated from time to time by the board for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or other animals;

(b) articles intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in humans or other animals;

(c) articles, other than food, or nonprescription vitamins intended to affect the structure or a function of the human body or other animals; and

(d) articles intended for use as a component of any articles specified in item (a), (b), or (c) of this subsection.

(17) "Drug regimen review" includes, but is not limited to, the following activities:

(a) evaluation of prescription drug orders and pharmacy patient records for:

(i) known allergies;

(ii) rational therapy-contraindications;

(iii) reasonable dose and route of administration; and

(iv) reasonable directions for use.

(b) evaluation of prescription drug orders and pharmacy patient records for duplication of therapy.

(c) evaluation of prescription drug orders and pharmacy patient records for interactions:

(i) drug-drug;

(ii) drug-food;

(iii) drug-disease, if available; and

(iv) adverse drug reactions.

(d) evaluation of prescription drug orders and pharmacy patient records for proper utilization, including over-utilization or under-utilization, and optimum therapeutic outcomes.

(18) "Drug therapy management" is that practice of pharmacy which involves the expertise of the pharmacist in a collaborative effort with the practitioner and other health care providers to ensure the highest quality health care services for patients.

(19) "Enteral" means within or by way of the intestine.

(20) "Equivalent drug product" means a drug product which has the same established name and active ingredients to meet the same compendia or other applicable standards, but which may differ in characteristics such as shape, scoring configuration, packaging, excipient (including colors, flavors, preservatives), and expiration time. Pharmacists may utilize as a basis for the determination of generic equivalency Approved Drug Products with Therapeutic Equivalence Evaluations and current supplements published by the Federal Food and Drug Administration, within the limitations stipulated in that publication.

(21) "Extern" means an individual currently enrolled in an approved college or school of pharmacy who is on required rotations for obtaining a degree in pharmacy.

(22) "Generic names" mean the official compendia names or United States Adopted Names (USAN).

(23) "Health care provider" includes a pharmacist who provides health care services within the pharmacist's scope of practice pursuant to state law and regulation.

(24) "Institutional facility" means an organization whose primary purpose is to provide a physical environment for patients to obtain health care services and shall not include those places where physicians, dentists, veterinarians, or other practitioners, who are duly licensed, engage in private practice.

(25) "Institutional pharmacy" means the physical portion of an institutional facility that is engaged in the compounding, dispensing, and distribution of drugs, devices, and other materials, hereinafter referred to as "drugs", used in the diagnosis and treatment of injury, illness, and disease and which is permitted by the State Board of Pharmacy.

(26) "Institutional consultant pharmacist" means a pharmacist licensed in this State who acts as a consultant for institutional facilities.

(27) "Intern" means an individual who is currently registered by certificate in this State to engage in the practice of pharmacy while under the personal supervision of a pharmacist and is satisfactorily progressing toward meeting the requirements for licensure as a pharmacist.

(28) "Labeling" means the process of preparing and affixing a label which includes all information required by federal and state law to a drug container exclusive of the labeling by a manufacturer, packer, or distributor of a nonprescription drug or commercially packaged legend drug or device.

(29) "Manufacturing" of products means the production, preparation, propagation, conversion, or processing of a drug or device, either directly or indirectly, by extraction from substances of natural origin or independently by means of chemical or biological synthesis, or from bulk chemicals, and includes any packaging or repackaging of the substances or labeling or relabeling of its container, if these actions are followed by the promotion and marketing of the drugs or devices for resale to pharmacies, practitioners, or other persons.

(30) "Manufacturer" means a person engaged in the manufacture of prescription drugs or devices.

(31) "Medical order" means a lawful order of a practitioner which may or may not include a prescription drug order.

(32) "Nonprescription drug" means a drug which may be sold without a prescription and which is labeled for use by the consumer in accordance with the requirements of the laws of this State and the federal government.

(33) "Nonresident pharmacy" means a pharmacy located outside this State.

(34) "Parenteral" means a sterile preparation of drugs for injection through one or more layers of the skin.

(35) "Patient counseling" means the oral or written communication by the pharmacist to a patient or caregiver providing information on the proper use of drugs and devices.

(36) "Permit consultant pharmacist" means a pharmacist licensed in this State who acts as a consultant for a permit holder other than a pharmacy or institution.

(37) "Person" means an individual, sole-proprietorship, corporation, partnership, association, or any other legal entity including government.

(38) "Pharmacy care" is the direct provision of drug therapy and other pharmacy patient care services through which pharmacists, in cooperation with the patient and other health care providers, design, implement, monitor, and manage therapeutic plans for the purpose of improving a patient's quality of life. Objectives include cure of disease, elimination or reduction of a patient's symptomatology, arresting or slowing a disease process, or prevention of a disease or symptomatology. The process includes three primary functions:

(a) identifying potential and actual drug-related problems;

(b) resolving actual drug-related problems; and

(c) preventing potential drug-related problems.

(39) "Pharmacist" means an individual health care provider licensed by this State to engage in the practice of pharmacy. A pharmacist is a learned professional authorized to provide patient care services within the scope of his knowledge and skills.

(40) "Pharmacist-in-charge" means a pharmacist currently licensed in this State who accepts responsibility for the operation of a pharmacy in conformance with all laws pertinent to the practice of pharmacy and the distribution of drugs and who is in full and actual charge of the pharmacy and personnel.

(41) "Pharmacy" means a location for which a pharmacy permit is required and in which prescription drugs and devices are maintained, compounded, and dispensed for patients by a pharmacist. This definition includes a location where pharmacy-related services are provided by a pharmacist.

(42) "Pharmacy technician" means an individual other than an intern or extern, who assists in preparing, compounding, and dispensing medicines under the personal supervision of a licensed pharmacist and who is required to register as a pharmacy technician.

(43) "Poison" means:

(a) a drug, chemical, substance, or preparation which, according to standard works on medicine, materia medica, or toxicology, is liable to be destructive to adult human life in doses of sixty grains or less; or

(b) a substance recognized by standard authorities on medicine, materia medica, or toxicology as poisonous; or

(c) any other item enumerated in this chapter; or

(d) a drug, chemical, substance, or preparation which is labeled "Poison".

(44) "Practice of pharmacy" means the interpretation, evaluation, and dispensing of prescription drug orders in the patient's best interest; participation in drug and device selection, drug administration, prospective drug reviews, and drug or drug-related research; provision of patient counseling and the provision of those acts or services necessary to provide pharmacy care and drug therapy management; and responsibility for compounding and labeling of drugs and devices, (except labeling by a manufacturer, repackager, or distributor or nonprescription drugs and commercially packaged legend drugs and devices) proper and safe storage of drugs and devices and maintenance of proper records for them; or the offering or performing of those acts, services, operations, or transactions necessary in the conduct, operation, education, management, and control of pharmacy.

(45) "Practitioner" means a physician, dentist, optometrist, podiatrist, veterinarian, or other health care provider authorized by law to diagnose and prescribe drugs and devices.

(46) "Prescription drug" or "legend drug" means:

(a) a drug which, under federal law, is required, prior to being dispensed or delivered, to be labeled with any of the following statements:

(i) "Caution: Federal law prohibits dispensing without prescription";

(ii) "Caution: Federal law restricts this drug to use by, or on the order of, a licensed veterinarian";

(iii) "Rx only"; or

(b) a drug which is required by any applicable federal or state law to be dispensed pursuant only to a prescription drug order or is restricted to use by practitioners only;

(c) any drug products considered to be a public health threat, after notice and public hearing as designated by the board; or

(d) any prescribed compounded prescription is a prescription drug within the meaning of this act.

(47) "Prescription drug order" means a lawful order from a practitioner for a drug or device for a specific patient, issued for a legitimate medical purpose within the prescriber's course of legitimate practice and including orders derived from collaborative pharmacy practice.

(48) "Prospective drug use review" means a review of the patient's drug therapy and prescription drug order before dispensing the drug as part of a drug regimen review.

(49) "Significant adverse drug reaction" means a drug-related incident that may result in serious harm, injury, or death to the patient.

(50) "Sterile pharmaceutical" means a dosage form devoid of viable micro-organisms.

(51) "Therapeutically equivalent" means a drug product with the same efficacy and toxicity when administered to an individual as the originally prescribed drug as provided for in Section 39-24-40.

(52) "Wholesale distributor" means a person engaged in wholesale distribution of prescription drugs or devices including, but not limited to, manufacturers; repackagers; own-label distributors; private-label distributors; jobbers; brokers; warehouses including manufacturers' and distributors' warehouses, chain drug warehouses, and wholesale drug warehouses; independent wholesale drug traders; and retail pharmacies that conduct wholesale distributions. "Wholesale distributor" does not include:

(a) intracompany sales, being defined as a transaction or transfer between a division, subsidiary, parent, or affiliated or related company under the common ownership and control of a corporate entity;

(b) the purchase or other acquisition by a hospital or other health care entity that is a member of a group-purchasing organization of a drug for its own use from the group-purchasing organization or from other hospitals or health care entities that are members of such organizations;

(c) the sale, purchase, or trade of a drug or an offer to sell, purchase, or trade a drug by a charitable organization described in section 501(c)(3) of the Internal Revenue Code of 1986 to a nonprofit affiliate of the organization to the extent otherwise permitted by law;

(d) the sale, purchase, or trade of a drug or an offer to sell, purchase, or trade a drug among hospitals or other health care entities that are under common control. For purposes of this section, "common control" means the power to direct or cause the direction of the management and policies of a person or an organization, whether by ownership of stock, voting rights, by contract, or otherwise;

(e) the sale, purchase, or trade of a drug or an offer to sell, purchase, or trade a drug for emergency medical reasons. For purposes of this section, "emergency medical reasons" includes the transfer of legend drugs by a licensed pharmacy to another licensed pharmacy or a practitioner licensed to possess prescription drugs to alleviate a temporary shortage, except that the gross dollar value of the transfers may not exceed five percent of the total legend drug sales revenue of either the transferor or the transferee pharmacy during a consecutive twelve-month period;

(f) the sale, purchase, or trade of a drug, an offer to sell, purchase, or trade a drug, or the dispensing of a drug pursuant to a prescription; or

(g) the sale, purchase, or trade of blood and blood components intended for transfusion.

(53) "Revocation" means the cancellation or withdrawal of a license, permit, or other authorization issued by the board either permanently or for a period specified by the board before the person shall be eligible to apply anew. A person whose license, permit, or other authorization has been permanently revoked by the board shall never again be eligible for a license or permit of any kind from the board.

(54) "Certified pharmacy technician" means an individual who is a registered pharmacy technician and who has completed the requirements provided for in Section 40-43-82(B).

HISTORY: 1998 Act No. 366, Section 1; 1999 Act No. 76, Sections 1, 2; 2002 Act No. 314, Section 2.



SECTION 40-43-40. State Board of Pharmacy; creation; membership; terms; qualifications; vacancies; removal.

(A) There is created the State Board of Pharmacy to be composed of nine members, appointed by the Governor with advice and consent of the Senate, one of whom must be a lay member from the State at large, one of whom must be a pharmacist from the State at large, and seven of whom must be pharmacists representing each of the seven congressional districts. However, if no hospital pharmacist is selected to represent any of the seven congressional districts, the Governor shall appoint a hospital pharmacist as the pharmacist at large.

(B) The pharmacist at large and the lay member shall serve coterminously with the appointing Governor and until their successors are appointed and qualify. The board shall conduct an election to nominate three pharmacists from each congressional district to be submitted to the Governor for consideration for appointment. The Governor shall appoint one pharmacist to represent each congressional district from among the nominees submitted for that district. The election shall provide for participation by all pharmacists currently licensed and residing in the congressional district for which the nomination is being made. The pharmacists must be residents of the congressional district they represent, licensed, in good standing to practice pharmacy in this State, and actively engaged in the practice of pharmacy in this State. The members of the board representing the seven congressional districts shall serve terms of six years and until their successors are appointed and qualify. No member may serve more than two successive terms of office except that a member serving an unexpired term may be reelected and reappointed for two successive terms.

(C) Before December first in the year in which the term expires for a member representing a congressional district, a qualified pharmacist desiring to be a candidate for the board shall submit to the administrator of the board a biography and a petition bearing the signatures of a minimum of fifteen pharmacists practicing in that pharmacist's congressional district. The administrator shall prepare ballots for mailing to all pharmacists licensed and residing in the congressional district for which the nomination is being made. The ballots must be in a form so as to make tabulation quick and easy and shall contain the names of the nominees in alphabetical order. Enclosures to accompany the ballots shall include the envelope in which the ballot is to be sealed and an envelope addressed to the secretary of the board. The addressed envelope shall contain a statement headed "information required" on which must be typed or printed the name of the voter and a space for the voter's signature certifying that the voter:

(1) is the person whose name appears on the statement;

(2) is eligible to vote in this election;

(3) has personally cast the ballot.

(D) All ballots must be mailed by the administrator before January fifteenth to the last known mailing address of all pharmacists residing in the congressional district for which the nomination is being made and must be returned to the administrator postmarked before February fifteenth and received by the office before February twenty-fifth. The administrator of the board shall certify these ballots to be true and valid.

(E) Before March first, the board shall certify in writing to the Governor the name of the three persons winning the election and the name of the person the nominee replaces on the board, and the member, when appointed by the Governor, takes office the first of July of that year.

(F) Notwithstanding subsection (B), if a nominee is judged unfit by the Governor, the board must be informed and other nominees must be submitted in like manner.

(G) Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term.

(H) The Governor may remove a member of the board who is guilty of continued neglect of board duties or who is found to be incompetent, unprofessional, or dishonorable. No member may be removed without first giving the member an opportunity to refute the charges filed against that member.

HISTORY: 1998 Act No. 366, Section 1; 2012 Act No. 222, Section 6, eff June 7, 2012.



SECTION 40-43-50. Board meetings; quorum; chair and vice chair.

(A) The board is styled the "Board of Pharmacy" and shall meet in the City of Columbia or any other place in the State designated by the board at least three times a year. The board may meet additionally for administrative purposes at the call of the chairman or of two-thirds of its members.

(B) A simple majority of the appointed members of the board constitutes a quorum for the transaction of business. The board shall elect a chairman and a vice chairman.

HISTORY: 1998 Act No. 366, Section 1.



SECTION 40-43-60. Chief drug inspector; staff inspectors; duties; violation corrections or prosecution; duties of board; adulterated or misbranded drugs; destruction at owner's expense; seal of drugs and devices under control of licensee when license suspended or revoked; complimentary drug samples; optometric supplies.

(A) There must be an administrator of the Board of Pharmacy who must be a pharmacist licensed in the State of South Carolina and who must be the chief drug inspector. When a vacancy occurs, the position of administrator of the Board of Pharmacy shall be filled in accordance with Section 40-1-50.

(B) The Board of Pharmacy shall have its own staff of inspectors who must be pharmacists licensed in South Carolina and shall conduct all pharmacy inspections and investigations and shall report to and be supervised by the administrator of the Board of Pharmacy.

(C) The chief drug inspector, or his designee, shall visit biennially all permitted facilities in this State and inspect them to see that the laws relating to the licensing of pharmacists are obeyed and to see that all of the provisions of this chapter are obeyed and carried out by the permitted facilities and pharmacists of this State. If a violation of this chapter is discovered, the inspector either shall require the pharmacist or permit holder of the permitted facility in default immediately to correct the violation or shall prosecute the offender under the law, using his discretion after consulting with the board if considered necessary. The inspector or his designee may swear out warrants for offenders who violate the provisions of this chapter.

(D) The board shall:

(1) regulate the practice of pharmacy;

(2) regulate the sale and dispensing of drugs, poisons, and devices;

(3) regulate the supervision and training of pharmacy interns and technicians in pharmacies;

(4) investigate alleged violations of this chapter or any other law in the State pertaining to, or in connection with, persons licensed by the board or otherwise authorized by state laws to manufacture, sell, distribute, dispense, or possess drugs, medicines, poisons, or devices, or as related to misbranded or counterfeit drugs, or any regulations promulgated by the board under this chapter; conduct hearings when, in its discretion, it appears to be necessary; and bring violations to the notice of the prosecuting attorney of the court of competent jurisdiction in which a violation takes place or to the notice of the Attorney General;

(5) establish the minimum specifications for the physical facilities, technical equipment, environment, supplies, personnel, and procedures for the storage, compounding or dispensing, or both, of drugs or devices, and for the monitoring of drug therapy;

(6) confine at any time to prescription order only the dispensing of a drug found to be potentially dangerous to public safety if dispensed without prescription;

(7) seize any drugs and devices found by the board to constitute an imminent danger to the public health and welfare;

(8) promulgate regulations which the board, in its judgment, considers necessary for the carrying out of the purposes of this chapter;

(9) license in accordance with this chapter pharmacists who shall practice in this State and permit all facilities which possess or dispense drugs in this State, except as provided in subsections (H) and (I) of this section, and as otherwise provided for in this chapter and except as to those entities and persons authorized to obtain and possess drugs pursuant to Section 47-3-420(A)(1)(i) and to suspend, revoke, or cancel a license or permit in accordance with law;

(10) adopt rules of professional conduct for pharmacists which must be appropriate to the establishment and maintenance of a high standard of integrity and dignity in the profession; and

(11) to have such powers and authority as may be necessary and proper to accomplish the foregoing or as may be prescribed by law.

(E) The board may:

(1) join professional organizations and associations organized exclusively to promote the improvement of the standards of the practice of pharmacy for the protection of the health and welfare of the public or whose activities assist and facilitate the work of the board, or both;

(2) establish a bill of rights for patients concerning the health care services a patient may expect in regard to pharmacy care.

(F) Notwithstanding anything in this chapter to the contrary, whenever a duly authorized representative of the board finds, or has probable cause to believe, that a drug or device is adulterated or misbranded within the meaning of the Federal Food and Drug Act, the duly authorized representative of the board shall affix to the drug or device a tag or other appropriate marking giving notice that the drug or device is or is suspected of being adulterated or misbranded, has been detained or embargoed, and warning all persons not to remove or dispose of the drug or device by sale or otherwise until provision for removal or disposal is given by the board, its agent, or the court. No person shall remove or dispose of the embargoed drug or device by sale or otherwise without permission of the board or its agent or, after summary proceedings have been instituted, without permission from the court.

(1) When a drug or device detained or embargoed under this subsection has been declared by a representative to be adulterated or misbranded, the board shall, as soon as is practical, petition the court in which jurisdiction the article is detained or embargoed for an order for condemnation of the article. If the court determines that the drug or device so detained or embargoed is not adulterated or misbranded, the board shall direct the immediate removal of the tag or other marking.

(2) If the court finds the detained or embargoed drug or device is adulterated or misbranded, the drug or device, after entry of the decree, must be destroyed at the expense of the owner under the supervision of a board representative and all costs and fees, storage, and other proper expense shall be borne by the owner of the drug or device. When the adulteration or misbranding can be corrected by proper labeling or processing of the drug or device, the court, after entry of the decree and after costs, fees, and expenses have been paid and a good and sufficient bond has been posted, may direct that drug or device be delivered to the owner for labeling or processing under the supervision of a board representative. Expense of the supervision shall be paid by the owner. The bond shall be returned to the owner of the drug or device on representation to the court by the board that the drug or device is no longer in violation of the embargo and the expense of supervision has been paid.

(3) It is the duty of the Attorney General to whom the board reports any violation of this subsection to cause appropriate proceedings to be instituted in the proper court without delay and to be prosecuted in the manner required by law. Nothing in this subitem shall be construed to require the board to report violations whenever the board believes the public's interest will be adequately served in the circumstances by a suitable written notice or warning.

(G) The board may place under seal all drugs or devices that are owned by or in the possession, custody, or control of a licensee at the time the license is suspended or revoked or at the time the board refuses to renew the license. Except as otherwise provided in this section, drugs or devices so sealed shall not be disposed of until appeal rights under the Administrative Procedures Act have expired, or an appeal filed pursuant to that act has been determined. The court involved in an appeal filed pursuant to the Administrative Procedures Act may order the board, during the tendency of the appeal, to sell drugs that are perishable. The proceeds of the sale must be deposited with that court.

(H) Nothing in this chapter shall be construed to require a permit of or to prevent a licensed practitioner as defined under Section 40-43-30(45) from possessing or administering drugs or devices, or compounding drugs used for administration in the regular course of professional practice.

(I) This chapter does not require a permit of or prevent a licensed practitioner, as defined under Section 40-43-30(45), from dispensing drugs or devices that are the lawful property of the practitioner or a partnership or corporate entity which is fully owned by licensed practitioners or from dispensing a free complimentary trial supply of drugs owned by a person or institution authorized to possess medication under state or federal law for indigent patients with guidelines equal to or equivalent to Section 340B of the Public Health Service Act. Drugs or medicine dispensed must comply with the labeling requirements of state and federal laws and regulations.

(J) The possession of complimentary drug samples intended for distribution, and stock bottles and legend devices intended for remuneration or demonstration by manufacturer's representatives as allowed by the federal Food and Drug Administration and the actual distribution of them to pharmacists licensed to dispense and to practitioners in this State who are legally authorized to prescribe does not require a permit within the meaning of this chapter.

(K) A physician may dispense noncontrolled prescription drugs at an entity that provides free medical services for indigent patients if no pharmacist is available. All such drugs must be labeled as required by this chapter.

(L) Nothing in this chapter prohibits an optometrist from purchasing, possessing, administering, selling, prescribing, or dispensing either directly or through a licensed manufacturer contact lenses, contact lens solutions, and topically applied dyes or applies to the practice of opticianry.

(M) Nothing in this chapter may be construed to prevent, restrict, or in any manner interfere with the sale by a retail merchant of nonnarcotic nonprescription drugs which may be lawfully sold without a prescription under the United States Food, Drug, and Cosmetic Act (21 U.S.C. 301 et seq. as now or hereafter amended) or the laws of this State.

HISTORY: 1998 Act No. 366, Section 1; 1999 Act No. 76, Section 3; 2000 Act No. 340, Sections 1, 7; 2002 Act No. 314, Section 3.



SECTION 40-43-70. Federally qualified health centers.

(A) For purposes of this section:

(1) "Board" means the South Carolina Board of Pharmacy.

(2) "Federally qualified health center" or "FQHC" means an entity funded by the Bureau of Primary Health Care (BPHC) under Section 330 of the Public Health Service Act as amended by the Health Centers Consolidation Act of 1996.

(3) "Health center delivery site" means a physical location where a licensed practitioner duly employed by or under contract with an FQHC provides primary and preventative health care services to patients of that FQHC. An FQHC may have multiple health center delivery sites.

(B) This section does not prevent a licensed practitioner, as defined in Section 40-43-30(45), from dispensing a drug or device for a patient of an FQHC if:

(1) a drug dispensed by the FQHC is properly labeled in accordance with state and federal law;

(2) the patient is given a choice of receiving the drug or device from the FQHC or from another provider;

(3) as it pertains to an FQHC without a retail pharmacy, the FQHC must obtain and maintain an FQHC permit as designated by this section; and

(a) monthly shall conduct and submit to the Board of Pharmacy self inspections and maintain written checklists that are readily available to the Board of Pharmacy for on-site visits; and

(b) designate a pharmacist duly licensed by and in good standing with the Board of Pharmacy as a consultant pharmacist to be responsible for the duties stated in this section at the FQHC permit holder's location. A consultant pharmacist shall sign a new or renewal application along with the FQHC permit holder and agree in writing to assume the responsibilities of a consultant pharmacist. The consultant pharmacist shall perform and maintain written quarterly inspections that are readily available. The FQHC permit holder and consultant pharmacist shall notify the board in writing within ten days of a change of consultant pharmacist. A designation of an individual as a consultant pharmacist or delegation of duties to a consultant pharmacist by a holder of an FQHC permit may not relieve the permit holder of the FQHC permit holder's duties under state or federal laws or regulations;

(4) as it pertains to a health center delivery site established after January 1, 2011, by an FQHC without a retail pharmacy, as a condition of permitting by the board pursuant to item (3) of subsection (B), this FQHC must certify to the board that it made a good faith effort but was unable to reach an agreement with an existing retail pharmacy located within five miles of the FQHC health center delivery site pursuant to which the existing retail pharmacy would provide prescription drugs to all FQHC patients at the same cost, convenience, and efficacy provided by the proposed new FQHC health center delivery site;

(5) as it pertains to an FQHC with a permitted retail pharmacy:

(a) the FQHC's retail pharmacy must be permitted pursuant to Section 40-43-83;

(b) the FQHC must obtain and maintain an FQHC permit for its affiliated health center delivery sites without an on-site pharmacy; and

(i) those affiliated delivery sites will be subject to the inspection requirements outlined in item (3) of this subsection; and

(ii) the FQHC pharmacist may serve as the consultant pharmacist for the FQHC's affiliated delivery sites;

(c) with prior approval of the Board of Pharmacy, the FQHC pharmacist may serve as the pharmacist in charge for more than one pharmacy at a time and need not be physically present in the pharmacy to serve as its pharmacist in charge.

(C) The Board of Pharmacy shall promulgate regulations needed to effectuate the purposes of this section.

HISTORY: 2010 Act No. 194, Section 1, eff May 28, 2010.



SECTION 40-43-80. Qualifications of applicants for pharmacy license examination.

To obtain a license to engage in the practice of pharmacy, an applicant for licensure by examination shall:

(1) have submitted a written application in the form prescribed by the Board of Pharmacy;

(2) have received a Bachelor of Science in pharmacy or Doctor of Pharmacy degree from an accredited college or school of pharmacy or department of pharmacy of a university which is recognized by the board, the recognition to be established by the board on the basis of uniform and reasonable standards of educational requirements to be observed by a school or college of pharmacy or department of pharmacy of a university or have received the Foreign Pharmacy Graduate Equivalency Certification. The accrediting agency may include, but is not limited to, the American Council on Pharmaceutical Education. The school or college of pharmacy or department of pharmacy of universities referred to in this item must be examined and inspected by the Board of Pharmacy of South Carolina or its accrediting agency and approved by the board periodically to see that the school or college of pharmacy of the universities comply with the standards of the board and its accrediting agency as to the purpose of the college, the faculty, teaching load, size of classes, curriculum, and degrees, admission requirements, attendance, promotion and graduation, student load, instruction, library, administration, finance, physical plant, extra curricular activities, miscellaneous factors, and annual progress report.

(3) have completed an internship or other program that has been approved by the Board of Pharmacy or demonstrated to the board's satisfaction experience in the practice of pharmacy which meets or exceeds the minimum internship requirements of the board;

(4) have successfully passed the North American Pharmacist Licensure Examination (NAPLEX) and the Multistate Pharmacy Jurisprudence Examination (MPJE);

(5) have paid all the appropriate fees.

HISTORY: 1998 Act No. 366, Section 1; 2000 Act No. 340, Section 2.



SECTION 40-43-81. Transfer of pharmacist licenses from other jurisdictions; reciprocity required.

(A) In order for a pharmacist currently licensed in another jurisdiction to obtain a license as a pharmacist by license transfer in this State, an applicant shall:

(1) have submitted a written application in the form prescribed by the Board of Pharmacy;

(2) have possessed at the time of initial licensure as a pharmacist all qualifications necessary to have been eligible for licensure at that time in this State;

(3) have presented to the board proof of initial licensure by examination and proof that such license is in good standing;

(4) have presented to the board proof that any other license granted to the applicant by any other state has not been suspended, revoked, or otherwise restricted for any reason except nonrenewal or for the failure to obtain the required continuing education credits in any state where the applicant is currently licensed but not engaged in the practice of pharmacy;

(5) have paid the fees specified by the board;

(6) have passed the Multistate Pharmacy Jurisprudence Examination; and

(7) be interviewed by members of the board.

(B) No applicant is eligible for license transfer unless the state in which the applicant was initially licensed as a pharmacist also grants licensure transfer to pharmacists duly licensed by examination in this State, under like circumstances and conditions.

HISTORY: 1998 Act No. 366, Section 1; 2000 Act No. 340, Section 3.



SECTION 40-43-82. Pharmacy technicians; registration; approval of training programs; minimum requirements; pharmacists previously disciplined not eligible to be technicians; volunteers at free medical clinics.

(A)(1) The Board of Pharmacy shall register pharmacy technicians who are performing pharmacy functions under the supervision of a pharmacist.

(2) A registration is valid from July one through June thirtieth and is renewable on dates as prescribed by the department with the consent of the board. An application for renewal must be on a board approved form provided by the department and must be submitted and accompanied by an annual fee in an amount established in accordance with Section 40-1-50. A pharmacy technician who has failed to properly renew a registration before July first shall immediately cease practice and refrain from performing any duties as a pharmacy technician. Reinstatement of a registration must be granted upon the board receiving a renewal application and renewal and penalty fees.

(3) A pharmacy technician shall display his or her current registration in a conspicuous place in the primary pharmacy or drug outlet in which the technician is employed, so that the current registration is easily and readily observable by the public. A technician working in a pharmacy or drug outlet where the technician's registration is not posted must have his or her wallet registration card with him or her.

(B)(1) An individual may be certified by the board as a pharmacy technician if the individual has:

(a) worked for fifteen hundred hours under the supervision of a licensed pharmacist as a registered pharmacy technician or has completed a Board of Pharmacy approved pharmacy technician course as provided for in subsection (D); however, beginning July 1, 2004, to be certified as a pharmacy technician an individual must have worked for one thousand hours under the supervision of a licensed pharmacist as a technician and must have completed a Board of Pharmacy approved technician course as provided for in subsection (D);

(b) a high school diploma or equivalent; and

(c) passed the National Pharmacy Technician Certification Board exam or a Board of Pharmacy approved exam and has maintained current certification; and

(d) fulfilled continuing education requirements as provided for in Section 40-43-130(G).

(2) The pharmacist-in-charge shall verify compliance with the requirements of item (a) of subsection (B)(1) and maintained a record of this requirement in a readily retrievable manner for inspection.

(C) Notwithstanding any other provision of this chapter, a supervising pharmacist may authorize a certified pharmacy technician to:

(1) receive and initiate verbal telephone orders;

(2) conduct one time prescription transfers;

(3) check a technician's refill of medications if the medication is to be administered by a licensed health care professional in an institutional setting;

(4) check a technician's repackaging of medications from bulk to unit dose in an institutional setting.

(D) A formal academic pharmacy technician training program that leads to a certificate, diploma, or higher degree may be approved by the board if it includes at a minimum:

(1) introduction to pharmacy and health care systems;

(2) pharmacy law and ethics;

(3) pharmacy calculations;

(4) pharmacology;

(a) anatomy and physiology;

(b) therapeutic agents;

(c) prescription drugs;

(d) nonprescription drugs;

(5) pharmacy operations;

(a) drug distribution systems;

(b) records management and inventory control;

(c) ambulatory and institutional practice;

(6) compounding;

(a) aseptic technique;

(b) nonsterile compounding;

(7) general education;

(a) medical terminology;

(b) interpersonal relations;

(c) communications;

(d) computers/keyboarding;

(8) problem solving/critical thinking;

(9) experiential training (practical experience).

(E) A pharmacist whose license has been denied, revoked, suspended, or restricted for disciplinary purposes is not eligible to be registered as a pharmacy technician.

(F) Notwithstanding the requirements of this section or any other provision of law or regulation, an individual who works as an unpaid volunteer under the personal supervision of a licensed pharmacist or who handles legend drugs in a pharmacy department of a free medical clinic staffed by a licensed pharmacist may be registered as a pharmacy technician and may perform pharmacy functions as a pharmacy technician without payment of a registration fee or filing with the board; provided, that a register is maintained in the pharmacy department of the free medical clinic bearing the name of every such volunteer performing pharmacy functions as a pharmacy technician and documenting each volunteer's period of service. This special registration is valid only in the free medical clinic. The register must be kept for a period of three years. For the purposes of this section, "free medical clinic" means a permitted facility that provides medical services, including the dispensing of legend drugs and other medications, free of any charge to members of the public.

HISTORY: 1998 Act No. 366, Section 1; 2000 Act No. 297, Section 1; 2002 Act No. 314, Section 4.



SECTION 40-43-83. In-state facilities dealing with prescription drugs; out-of-state facilities in mail order pharmacy service; permits; registered agents; required pharmacist-in-charge; display of permit; penalty; refusal of permit if not in public interest.

(A) All facilities located within this State engaging in the manufacture, production, sale, distribution, possession, or dispensing of prescription drugs or devices and all facilities located outside of this State whose primary business is mail order pharmacy service engaging in the sale, distribution, or dispensing of prescription drugs or devices in this State must be permitted by the Board of Pharmacy, and annually shall renew the permit by June first. Where operations are conducted at more than one location, each location must be permitted by the Board of Pharmacy.

This subsection does not apply to a college or university athletic department that dispenses prescription drugs or devices.

(B) Each permittee located outside of this State who ships, mails, distributes, or delivers prescription drugs or devices in this State and every pharmacy located outside of this State who ships, mails, distributes, or delivers prescription drugs or devices in this State shall designate a registered agent in this State for service of process. Any such permittee or pharmacy who does not so designate a registered agent is deemed to have designated the Secretary of State of this State to be its true and lawful attorney, upon whom may be served all legal process in any action or proceeding against such permittee growing out of or arising from such delivery. A copy of any such service of process shall be mailed to such permittee or pharmacy by the board by certified mail, return receipt requested, postage prepaid, at the address such permittee has designated on its application for licensure in this State. If any such person is not permitted in this State, service on the Secretary of State only is sufficient service.

(C) The board shall determine and promulgate the permit classifications of all permits by regulation under this chapter and establish minimum standards for such permits.

(D) Each pharmacy shall have a pharmacist-in-charge; however, a college or university athletic department pharmacy is not required to have a pharmacist-in-charge. Whenever an applicable rule requires or prohibits action by a pharmacy, responsibility is that of the permit holder and the pharmacist-in-charge of the pharmacy, whether the ownership is a sole proprietor, partnership, association, corporation, or otherwise.

(E) The board may enter into agreements with other states or with third parties for the purpose of exchanging information concerning the permitting and inspection of entities located in this jurisdiction and those located outside this State.

(F) Permits issued under this section must be displayed in a conspicuous place in the permitted facility for which it was issued in such a manner that will enable an interested person to determine the name of the permittee, permit number, and permit expiration date. The permits are not transferable.

(G) This section must not be construed as precluding any person from owning or being a permit holder if all of the dispensing, compounding, and retailing of prescription drugs in it are under the supervision and direction of a licensed pharmacist.

(H) The Board of Pharmacy may deny or refuse to renew a permit if it determines that the granting or renewing of such permit would not be in the public interest. If an application is refused, the board shall notify the applicant in writing of its decision and the reasons for its decision.

(I) A permit is required for the sale, distribution, possession, or dispensing of drugs bearing the legend "Caution: Federal law prohibits dispensing without a prescription" including, but not limited to, pharmacies (institutional or community, public or private), nursing homes, hospitals, convalescent homes, extended care facilities, family planning clinics, public or private health clinics, infirmaries, wholesalers, correctional institutions, industrial health clinics, mail order vendors, and manufacturers within or outside this State.

(J) The board shall assess a civil penalty in the amount of fifty dollars for failure to display a permit as required by this section.

(K) The Department of Health and Environmental Control is exempt from the provisions of this section that require facilities distributing or dispensing prescription drugs to be permitted by the Board of Pharmacy and from the provisions of this section that require each pharmacy to have a pharmacist-in-charge; however, each health district in this State must have a permit to distribute or dispense prescription drugs.

HISTORY: 1998 Act No. 366, Section 1; 2000 Act No. 340, Section 8; 2002 Act No. 356, Section 1, Part II.H(1),(2); 2007 Act No. 49, Section 3.A.



SECTION 40-43-84. Internship and externship certificates; program requirements; intern and extern restrictions; requirements for supervisory site and pharmacist.

(A) All applicants for licensure by examination shall obtain one thousand five hundred hours of practical experience in the practice of pharmacy. The board shall establish certificate requirements for interns/externs and standards for internship, or any other experiential program necessary to qualify an applicant for licensure. The board shall issue an intern certificate to a qualified applicant. No intern/extern may receive credit for practical experience unless he has been issued a certificate by the board. Such certificate must be granted only to individuals who have been accepted by or graduated from an approved college of pharmacy, but no sooner than three months before beginning pharmacy school. No credit shall be given for internships worked more than three months before beginning pharmacy school or if the student does not matriculate. A foreign pharmacy graduate may secure a certificate of registration as a pharmacy intern upon presenting to the board proof of graduation from a pharmacy school located in a foreign country and a statement of his intent to complete the requirements of the Foreign Pharmacy Graduate Equivalency Examination (FPGEE).

(B) An intern/extern may not represent himself as a pharmacist. The board shall issue to an intern/extern a certificate for purposes of identification and verification of his role as an intern/extern. The internship certificate must be displayed in the pharmacy or site in which the experience is being gained. No individual who has not been issued a certificate by the board as an intern/extern shall take, use, or exhibit the title of intern/extern, or any other term of similar like or import.

(C) An intern/extern may engage in the practice of pharmacy if such activities are under the direct supervision of a licensed pharmacist. A pharmacist must be in continuous personal eye and voice contact with, and actually giving instructions to, the intern/extern during all professional activities throughout the entire period of the internship/externship. The pharmacist shall physically review the prescription drug order and the dispensed product before the product is delivered to the patient or the patient's agent. The pharmacist is responsible for the work of the intern/extern. A pharmacist may not supervise more than one intern at any one time.

Pharmacy interns/externs shall not be left in sole charge of a prescription department or other approved site at any time. Violation of this may result in cancellation of any and all internship/externship hours toward licensure that may have been accrued by the intern/extern, and may, in the discretion of the board, cause the board after sufficient notice to the pharmacy intern/extern, to revoke or suspend the internship certificate as provided above. The supervising pharmacist or designated pharmacist may also be subject to disciplinary action by the board.

An applicant for licensure, who is guilty of compounding or dispensing a prescription of a practitioner or selling legend drugs or medicines while not under the supervision of a licensed pharmacist may be refused licensure.

(D) All interns shall notify the board of any change of employment or residence address within ten days.

(E) Credit for claims of practical experience required under the pharmacy laws will not be recognized by the board unless such claims are corroborated by records on file in the board office, showing the beginning and ending of the practical experience claimed as supplied by the applicant during the training period and by the pharmacist who supervised the practical experience during the training period.

(F) The pharmacy, site, or program in which practical experience is being obtained shall have a current, valid pharmacy permit, as required by this chapter, and the designated pharmacist shall hold a current, valid license to practice pharmacy.

HISTORY: 1998 Act No. 366, Section 1; 1999 Act No. 76, Section 4.



SECTION 40-43-85. Notification form regarding internship; practical experience; experience gained outside State; credit for externship programs; requirements for site and supervising pharmacists.

(A) An intern shall notify the Board of Pharmacy within ten days after the beginning and again within ten days after the ending of each and every calendar year, if the intern is employed, and within ten days after the beginning of each new employment and within ten days after the ending of each employment, on forms provided by the board, of the identity of the internship site and of the designated pharmacist. This form must be certified by the designated pharmacist. The pharmacy intern is responsible for the submission of the appropriate forms within the time limits as set.

(B) An intern may gain practical experience toward licensure as a pharmacist in accordance with this section and as may otherwise be required by this chapter.

(C) Where practical experience is gained in a pharmacy, other site, or program located outside of the State, the board has the discretion to determine whether such experience meets the requirements of the board. The applicant shall submit from the secretary of the Board of Pharmacy of the state in which practical experience was gained certification of the validity of the supervising pharmacist's license and the pharmacy permit.

(D) A minimum of five hundred hours of practical experience must be obtained in a retail or institutional pharmacy. Approval of all experience gained is left to the discretion of the board after receiving a description of the experience by the intern and the designated pharmacist.

(E) Students enrolled in an approved program leading to a bachelor of science degree in pharmacy may receive practical experience credit for up to five hundred hours for participation in an externship program upon completion of the program. Hours earned must be certified by the college of pharmacy, none of which may be used to fulfill the requirement in subsection (D).

(F) Students enrolled in an approved doctor of pharmacy program consisting of six or more years of collegiate studies may receive practical experience credit for up to one thousand hours for practice related experiences upon completion of such program, the number of hours certified by the college of pharmacy, none of which shall be used to fulfill the requirements in subsection (D).

(G) A pharmacy, site, or program offering interns/externs practical experience toward licensure as a pharmacist shall conform to the best traditions of pharmacy, shall have available all necessary reference books, in addition to the official standards and current professional journals and periodicals, and must be operated at all times under the supervision of a licensed pharmacist as required by law. The designated pharmacist must signify willingness to train interns/externs desiring to obtain practical experience in accordance with this chapter. The pharmacy at which an intern/extern is being trained shall provide an environment that is conducive to the learning of the practice of pharmacy by an intern/extern. It is expected that the intern/extern will be exposed to all facets of the practice of pharmacy in that setting including, but not limited to:

(1) evaluation of prescription drug orders;

(2) preparation and labeling of drugs;

(3) dispensing of drugs;

(4) patient profile update and review;

(5) drug use review;

(6) patient counseling; and

(7) proper and safe storage of drugs.

(H) No more than forty hours per week of internship training may be allowed.

HISTORY: 1998 Act No. 366, Section 1; 1999 Act No. 76, Section 5.



SECTION 40-43-86. Facility requirements for pharmacies; presence of pharmacist-in-charge; consultant pharmacists; prescription drug orders; transferring of prescriptions; substitution of drugs; label requirements; patient records and counseling; policies and requirements for automated systems; unlawful practices; sales to optometrists and home medical equipment providers; code of ethics; sale of poisons and returned medications; permit fees; compounding regulations and restrictions.

(A) A pharmacy, at a minimum, shall:

(1) be of sufficient size to allow for the safe and proper storage of prescription drugs and for the safe and proper compounding and preparation of prescription drug orders;

(2) maintain an area designated for the provision of patient counseling services. This area must be designed to provide a reasonable expectation of privacy;

(3) maintain on file current drug reference materials. The references should enable the user to find information using the brand name, generic name, pharmacologic group, therapeutic group, and synonym;

(4) update drug monographs at least quarterly, which include the following prescribing information: actions, indications, contradictions, warning and precautions, drug interactions, adverse reactions, patient information, overdosage, administration, and dosage;

(5) update this product information at least quarterly:

(a) products grouped by dosage or strength;

(b) identical brand name products;

(c) distributor name;

(d) package sizes for all dosage forms;

(e) product identification;

(f) whether prescription or nonprescription;

(g) controlled substance schedule;

(h) combination products comparison;

(i) products with identical formulations.

(6) update new development information at least quarterly:

(a) significant recent drug therapy developments;

(b) information on investigational agents;

(c) recent new product information and product listing changes.

(7) maintain a copy of Equivalent Drug Product Evaluations or equivalent reference;

(8) have a current copy of the South Carolina Pharmacy Practice Act, South Carolina Controlled Substances Act and Regulations, South Carolina Drug Act, and South Carolina Board of Pharmacy Newsletter;

(9) maintain patient-oriented reference material for guidance in proper drug usage;

(10) maintain storage areas at temperatures which shall ensure the integrity of the drugs prior to their dispensing as stipulated by the USP/NF and/or the manufacturer's or distributor's labeling;

(11) have access to a sink with hot and cold running water that is in the compounding area;

(12) have a pharmacist who, while on duty, is responsible for the security of the pharmacy department including provision of effective control against theft or diversion of drugs or devices, or both;

(13) have secured its pharmacy by either a physical barrier with suitable locks or an electronic barrier, or both, to detect entry at a time the pharmacist, or a person authorized by the pharmacist on duty or the pharmacist-in-charge, is not present. The barrier must be approved by the Board of Pharmacy before being put into use;

(14) display, when the pharmacy department is closed or in the absence of the licensed pharmacist, a sign stating "Pharmacy Department Closed, Pharmacist Not On Duty" displayed during the absence of the licensed pharmacist;

(15) carry, utilize, and maintain according to manufacturer's specifications the equipment and supplies necessary to conduct a pharmacy in a manner that is in the best interest of the patients served and to comply with all state and federal laws;

(16) maintain the area and equipment in which prescriptions are compounded and dispensed in a clean and orderly condition and:

(a) the prescription department must be kept dry and well ventilated, free from obnoxious odors, and equipped with adequate lighting facilities;

(b) drugs, pharmaceuticals, and chemicals must be arranged in a neat, orderly manner, free from dust, insects, rodents, or any type of contamination;

(c) all outdated, damaged, defaced, or unlabeled drugs, pharmaceuticals, biologicals, and chemicals must be removed from active stock;

(d) pharmaceuticals and biologicals requiring refrigeration must be kept stored in a refrigerator at the specified temperature;

(e) all stocks and materials used in the compounding of prescriptions must be labeled and conform in purity and strength as required by law;

(f) the prescription counter area upon which prescriptions are compounded must be used for no other purpose than for compounding prescriptions;

(g) the prescription department shall maintain only such instruments, equipment, materials, drugs, pharmaceuticals, biologicals, chemicals, and medicines as are necessary in the compounding and dispensing of prescriptions and pharmaceutical preparations;

(h) all instruments, articles, and containers used in the compounding and dispensing of prescriptions and pharmaceutical preparations must be clean and free from all foreign substances;

(i) the sink, with hot water connection, of the prescription department must be used for no other purpose than for cleaning of instruments and materials used in the compounding and dispensing of prescriptions and medicines, or the cleansing of the hands of those preparing and compounding;

(j) all pharmacists, before compounding prescriptions, and supportive personnel assisting pharmacists, shall thoroughly cleanse their fingernails and wash their hands;

(k) the storing of drugs, medicines, pharmaceuticals, or consumable materials used in compounding and dispensing prescriptions and pharmaceutical preparations in the washroom or toilet of a pharmacy is prohibited.

(B)(1) No person may operate a pharmacy without a pharmacist-in-charge. The pharmacist-in-charge of a pharmacy must be designated in and sign the application for the pharmacy permit, and in each renewal thereof. A pharmacist may not serve as pharmacist-in-charge unless he is physically present in the pharmacy a sufficient amount of time to provide supervision and control. A pharmacist may not serve as pharmacist-in-charge for more than one pharmacy at any one time without written permission from the board.

Subsection (B)(1) does not apply to a college or university athletic department pharmacy.

(2) Each institutional pharmacy shall be directed by a pharmacist, hereinafter referred to as the pharmacist-in-charge who is licensed to engage in the practice of pharmacy in this State.

(3) The pharmacist-in-charge shall have the following responsibilities:

(a) assuring that all pharmacists, technicians, and interns employed at the pharmacy are currently licensed, certified, or registered and that interns and technicians wear proper identification while on duty;

(b) notifying the Board of Pharmacy immediately of any of the following changes:

(i) change of employment or responsibility as the pharmacist-in-charge;

(ii) change of ownership of the pharmacy;

(iii) change of address of the pharmacy; or

(iv) permanent closing of the pharmacy;

(c) making or filing any reports required by state or federal laws and regulations;

(d) responding to the Board of Pharmacy regarding any violations brought to the pharmacist-in-charge's attention.

(4) The pharmacist-in-charge must be assisted by a sufficient number of licensed pharmacists and registered pharmacy technicians as may be required to competently and safely provide pharmacy services.

(a) The pharmacist-in-charge shall maintain and file with the board of pharmacy, on a form provided by the board, a current list of all pharmacy technicians assisting in the provision of pharmacy services.

(b) The pharmacist-in-charge shall develop and implement written policies and procedures to specify the duties to be performed by pharmacy technicians. The duties and responsibilities of these personnel shall be consistent with their training and experience. These policies and procedures shall, at a minimum, specify that pharmacy technicians are to be personally supervised by a licensed pharmacist who has the ability to control and who is responsible for the activities of pharmacy technicians and that pharmacy technicians are not assigned duties that may be performed only by a licensed pharmacist. One pharmacist may not supervise more than three pharmacy technicians at a time; through June 30, 2006, at least one of these three technicians must be state-certified, and after June 30, 2006, at least two of these three technicians must be state-certified. If a pharmacist supervises only one or two pharmacy technicians, these technicians are not required to be state-certified. Pharmacy technicians do not include personnel in the prescription area performing only clerical functions, including data entry up to the point of dispensing, as defined in Section 40-43-30(14).

(c) For the purpose of dispensing by institutional pharmacies to institutional facility in-patients the pharmacist to technician ratio may not exceed a one to three employment ratio. The allowable employment ratio for a site is determined by comparing the number of pharmacists employed at the site to the number of pharmacy technicians employed at the site. The day to day operational pharmacist to technician personal supervision ratio is to be determined by the pharmacist-in-charge.

(5) The pharmacist-in-charge shall develop or implement, or both, a procedure for proper management of drug recalls which may include, where appropriate, contacting patients to whom the recalled drug products have been dispensed.

(6) The pharmacist-in-charge of an institutional pharmacy shall establish or implement, or both, written policies and procedures for provision of drugs to the medical staff and other authorized personnel whenever a licensed pharmacist is not physically present in an institutional facility by use of night cabinets and/or by access to the pharmacy. A licensed pharmacist must be on call at all times.

(a) In the absence of a pharmacist, only specifically authorized personnel shall have access by key or combination to the night cabinets. Such enclosures, which are to be located outside of the pharmacy, must be sufficiently secure to prevent access by unauthorized persons.

(b) The pharmacist-in-charge, in conjunction with the appropriate committee of the institutional facility, shall develop inventory listings of those drugs to be included in the cabinet and determine who may have access and ensure that:

(i) the drugs are properly labeled;

(ii) only prepackaged drugs are available, in amounts sufficient for immediate therapeutic requirements;

(iii) whenever access to the cabinet occurs, written practitioner's orders and proofs of use are provided;

(iv) all drugs therein are inventoried no less than once a week;

(v) a complete audit of all activity concerning the cabinet is conducted no less than once a month; and

(vi) written policies and procedures are established to implement the requirements of this section.

(c) If a drug is not available from floor supplies or night cabinets, and the drug is required to treat the immediate needs of a patient whose health would otherwise be jeopardized, the drug may be obtained from the pharmacy only by authorized personnel. Removal of a drug from the pharmacy must be recorded on a suitable form showing patient name, room number, name of drug, strength, amount, date, time, and signature of authorized personnel. The form must be left with the container from which the drug was removed and must be reviewed by a licensed pharmacist within seventy-two hours.

(d) For an institutional facility that does not have an institutional pharmacy, drugs may be provided for use by authorized personnel in emergency kits located at the facility. The kits must meet the following requirements:

(i) emergency kit drugs must be those drugs which may be required to meet the immediate therapeutic needs of patients and which are not available from any other authorized source in sufficient time to prevent risk of harm to patients by delay resulting from obtaining the drugs from the other sources;

(ii) all emergency kit drugs must be provided and sealed by a pharmacist;

(iii) the supplying pharmacist and the medical staff of the institutional facility shall jointly determine the drugs, by identity and quantity, to be included in emergency kits;

(iv) emergency kits must be stored in secured areas to prevent unauthorized access, and to ensure a proper environment for preservation of the drugs within them;

(v) the exterior of each emergency kit must be labeled to clearly indicate that it is an emergency drug kit for use in emergencies only. The label shall contain a listing of the drugs contained in the kit, including name, strength, and quantity of the contents, and the name, address, and telephone number of the supplying pharmacist;

(vi) drugs must be removed from emergency kits only pursuant to a valid medical order;

(vii) whenever an emergency kit is opened, the supplying pharmacist must be notified and the pharmacist shall restock and reseal the kit within a reasonable time to prevent risk of harm to patients; and

(viii) the expiration date of an emergency kit is the earliest date of expiration of a drug or device supplied in the kit. Upon the occurrence of the expiration date, the supplying pharmacist shall replace the expired drug or device.

(C) Except for a pharmacy, wholesaler, or a permitted facility that supplies only oxygen, every holder of a permit from the board shall designate a pharmacist duly licensed by the Board of Pharmacy as a consultant pharmacist to be responsible for the duties as stated in this chapter at the permit holder's location. The consultant pharmacist shall sign a new or renewal application along with the permit holder and agree in writing to assume the responsibilities of consultant pharmacist.

(1) The consultant pharmacist must be consistent with the accepted standards of professional conduct and practice and responsible for compliance with all applicable laws and regulations including:

(a) establishing as applicable to the permit, policies, and procedures for the procurement, storage, compounding, dispensing, and distribution of drugs;

(b) establishing and supervising the recordkeeping system for the purchase, sale, possession, storage, safekeeping, and return of drugs;

(c) facilitating drug recalls and the removal of outdated and adulterated drugs;

(d) supervising all employees of the permit holder whose duties relate to the procurement, compounding, sale, distribution, and storage of drugs;

(e) acting as a drug information resource for the staff by bringing new and current drug information to their attention and being available by phone for questions;

(f) performing written monthly inspections that are readily available.

(2) The outgoing consultant pharmacist and the permit holder shall notify the board in writing within ten days of a change of consultant pharmacist.

(3) No designation of an individual as a consultant pharmacist or delegation of duties to a consultant pharmacist by a holder of a pharmacy permit shall relieve the permit holder of any of the permit holder's duties under state or federal laws or regulations.

(4) Emergency medical services licensed by the Department of Health and Environmental Control are exempt from permit fees and the provisions of this section requiring a consultant pharmacist to perform the duties set forth in this chapter at the permit holder's location, and the medical director or a consultant pharmacist may perform the duties of the consultant pharmacist pursuant to this chapter.

(5) A facility supplying durable medical equipment is exempt from the provisions of this section requiring a consultant pharmacist to perform the duties set forth in this chapter at the permit holder's location, and a medical director, respiratory therapist, registered nurse, or consultant pharmacist may perform the duties of the consultant pharmacist pursuant to this chapter.

(D) In addition to the duties and responsibilities contained in this section, a consultant pharmacist for an institutional facility shall review the record of each institutional resident receiving medication for potential adverse reactions, allergies, interactions, and laboratory test modification and advise the physician of any recommended changes in the medication regimen. This review must be conducted monthly and documented on the resident's medical record.

(E) A prescription drug order shall contain at a minimum, the:

(1) full name and address of the patient;

(2) name, address, telephone number, and degree classification of the prescriber; license number, and Drug Enforcement Agency registration number of the prescribing practitioner where required by law;

(3) date of issuance;

(4) name, strength, dosage form, and quantity of drug prescribed;

(5) directions for use;

(6) number of refills authorized. No prescription marked "PRN" or any other nonspecified number of refills may be refilled more than two years beyond the date it was originally written. Nothing in this subsection abridges the right of a pharmacist to refuse to fill or refill a prescription; and

(7) a written order signed by the prescriber, which shall bear the name of the patient; name, strength, and quantity of the drug or device prescribed; directions for use; date of issue; and, either rubber stamped, typed, printed by hand, or typeset, the name, address, telephone number, and degree classification of the prescriber; and, if a controlled substance is prescribed, the prescriber's federal registration number;

(8) only one drug and set of instructions for each blank, if preprinted;

(9) a chart order is exempt from the requirements of this subsection.

(F) A prescription drug order must be issued for a legitimate medical purpose by a practitioner acting within the course of legitimate professional practice. The prescription drug order must be received at the pharmacy as it was originally transmitted. Each prescription drug order becomes part of a permanent record and must be readily retrievable. The institutional pharmacist must review the physician's drug order, or a direct copy, prior to dispensing any drug (except for emergency use). Electronically transmitted prescription drug orders shall meet these requirements:

(1) must be sent only to a pharmacy of the patient's choice;

(2) must be received at the pharmacy as it was originally transmitted by facsimile or computer and shall include the name and address of the practitioner, the phone number for verbal confirmation, the time and date of transmission, and the name of the pharmacy intended to receive the transmission, as well as any other information required by federal or state law;

(3) a pharmacist may dispense prescription drug orders transmitted electronically only when transmitted by an authorized practitioner or his designated agent;

(4) the pharmacist shall exercise professional judgment regarding the accuracy or authenticity of the transmitted prescription drug order consistent with existing federal or state laws and regulations;

(5) any alterations of electronic transfer of a prescription drug order or information constitutes an unlawful act which will be prosecuted by the Attorney General of this State;

(6) the prescribing practitioner may authorize his agent to transmit a prescription drug order orally or electronically to the pharmacy provided that the identity of the transmitting agent is included in the order.

(G)(1) The transfer of original prescription information for the purpose of dispensing refills is permissible between licensed or permitted pharmacies subject to these requirements:

(a) The transfer must be communicated directly between two pharmacists and not by one pharmacist accessing an information file containing data for several locations, unless all locations accessed are under common ownership or accessed pursuant to contractual agreement of the pharmacies.

(b) The transferring pharmacist shall void any remaining refills and so mark the face of the prescription retained by the transferring pharmacist or record information electronically.

(c) The transferring pharmacist shall record the name and address of the pharmacy to which the prescription was transferred and the name of the pharmacist receiving the prescription information on the reverse side of the transferred prescription or record information electronically.

(2) The transferring pharmacist shall record in writing the date of the transfer and the name of the pharmacist transferring the information or record information electronically.

(3) The transferring pharmacist shall record on the prescription transferred or record information electronically that the receiving pharmacist is authorized to dispense all remaining refills based on the original prescription, if such is the case.

(4) The pharmacist receiving the transferred prescription information shall record in writing or electronically the following:

(a) the word "transfer" on the face of the transferred prescription;

(b) any information required to be on a prescription, including:

(i) the date of issuance of the original prescription;

(ii) the date and time of transfer;

(iii) the pharmacy's name, address, and original prescription number from which the prescription information was transferred;

(c) the name of the transferring pharmacist;

(d) the manufacturer or brand name of drug dispensed; and

(e) documentation that the receiving pharmacist shall dispense refills based on the transferring pharmacist's certification under subsection (G)(3).

(5) The requirements of this section may be facilitated by use of a computer, data, or facsimile.

(6) All records pertinent to this section must be readily available.

(7) Both the original and transferred prescription drug order must be maintained for a period of two years from the date of last refill.

(8) The transfer must be in compliance with current state and federal laws on controlled substances.

(9) The transfer of prescription information for the purpose of dispensing authorized refills is permissible between pharmacies where all pharmacies are under common ownership and access prescription information through a common computerized data system, subject to subsection (G)(1)(c), (G)(2), (G)(5), (G) (6), (G)(7), and (G)(8).

(H)(1) Upon receiving a prescription for a brand name product, a registered pharmacist may in his professional judgment substitute an equivalent drug product as provided in this subsection.

(2) Every oral or written drug prescription shall provide an authorization from the practitioner as to whether or not an equivalent drug product may be substituted.

(3) A written prescription shall have two signature lines at opposite ends on the bottom of the form. Under the line at the left side shall be clearly printed the words "Dispense As Written". Under the line at the right side shall be clearly printed the words "Substitution Permitted". The practitioner shall communicate the instructions to the pharmacist by signing on the appropriate line. No written prescription is valid without the signature of the practitioner on one of these lines.

(4) An oral prescription from the practitioner shall instruct the pharmacist as to whether or not an equivalent drug product may be substituted. The pharmacist shall note the instructions on the file copy of the prescription and retain the prescription form for the period as prescribed by law.

(5) The pharmacist shall note the brand name or the manufacturer of the substituted drug dispensed on the file copy of a written or oral prescription or record this information electronically, or both. If a pharmacist substitutes a generic drug for a name brand prescribed drug when dispensing a prescribed medication, the brand name and the generic name of the drug and its manufacturer, with an explanation of "generic for" or similar language to indicate substitution has occurred, must appear on the prescription label and be affixed to the container or an auxiliary label, unless the prescribing practitioner indicated that the name of the drug may not appear upon the prescription label.

(6) Substitution may not occur unless the pharmacist advises the patient or the patient's agent that the practitioner has authorized substitution and the patient, or patient's agent, consents. A Medicaid recipient whose prescription is reimbursed by the South Carolina Medicaid Program is deemed to have consented to the substitution of a less costly equivalent generic drug product.

(I)(1) All drugs dispensed for use by inpatients of a hospital or other health care facility, where the drug is not in the possession of the ultimate user prior to administration, shall meet these requirements:

(a) The label of a single unit package of an individual-dose or unit-dose system of packaging of drugs shall include:

(i) the nonproprietary or proprietary name of the drug;

(ii) the route of administration, if other than oral;

(iii) the strength and volume, where appropriate, expressed in the metric system whenever possible;

(iv) the control number and expiration date;

(v) special storage conditions, if required.

(b) A log book must be maintained identifying the repackager, the name of the drug, the lot number, the manufacturer, the facility control number, the expiration date, the quantity, and the initials of the pharmacist.

(c) When a multiple-dose drug distribution system is utilized, including dispensing of single-unit packages, the drugs must be dispensed in a container to which is affixed a label containing the:

(i) patient's name;

(ii) date of dispensing;

(iii) nonproprietary or proprietary name of the drug dispensed, or both; and

(iv) strength, expressed in the metric system whenever possible.

(2) All drugs dispensed to inpatients for self-administration shall be labeled in accordance with item (4).

(3) If any drugs are added to parenteral solutions, these admixtures shall bear a distinctive label indicating:

(a) name of solution and volume of solution;

(b) patient's name;

(c) infusion rate;

(d) bottle sequence number or other system control method;

(e) name and quantity of each additive;

(f) date of preparation;

(g) beyond-use date and time of parenteral admixture;

(h) ancillary precaution labels; and

(i) identity of preparer and checking pharmacist.

(4) All drugs dispensed to ambulatory or outpatients shall contain a label affixed to the container in which the drug is dispensed including:

(a) the name and address of the pharmacy dispensing the drug;

(b) the name of the patient for whom the drug is prescribed;

(c) the name of the prescribing practitioner;

(d) such directions as may be stated on the prescription drug order;

(e) the date of dispensing;

(f) any cautions which may be required by federal or state law;

(g) the serial number of the prescription drug order;

(h) the name or initials of the dispensing pharmacist;

(i) the proprietary or generic name of the drug dispensed and its strength, if more than one strength of the drug is marketed;

(j) the brand name of the drug product dispensed or the generic name of the drug product dispensed and its manufacturer or labeler, either written in full or appropriately abbreviated;

(k) when dispensing a prescribed medication, if a pharmacist selects an equivalent drug product for a name-brand prescribed drug, the generic drug name must either be listed on the prescription label first followed by the name-brand prescribed drug, or this information must be affixed to the container on an auxiliary label.

(5) Drugs other than sample medication provided by a manufacturer to a prescriber for patient use shall meet all requirements of labeling.

(6) No radiopharmaceutical may be dispensed unless a label is affixed to the immediate container bearing:

(a) the standard radiation symbol;

(b) the words "Caution--Radioactive Material"; and

(c) the prescription number.

(7) No radiopharmaceutical may be dispensed unless a label is affixed to the outer or delivery container bearing the:

(a) standard radiation symbol;

(b) words "Caution--Radioactive Material";

(c) radionuclide and chemical form;

(d) activity and date and time of assay;

(e) volume if in liquid form;

(f) requested activity and the calibrated activity;

(g) prescription number;

(h) patient name or space for patient name. Where the patient's name is not available at the time of dispensing, a seventy-two hour exemption is allowed to obtain the name of the patient. No later than seventy-two hours after dispensing the radiopharmaceutical, the patient's name shall become a part of the prescription drug order to be retained for two years;

(i) name and address of the nuclear pharmacy;

(j) name of the practitioner; and

(k) lot number of the prescription.

(8) A package prepared by a pharmacist containing two or more drugs prescribed for a specific patient shall meet USP labeling requirements.

(J)(1) A pharmacy patient record system must be maintained by all pharmacies for patients for whom prescription drug orders are dispensed. The pharmacy patient record system shall provide for the immediate retrieval of information necessary for the dispensing pharmacist to identify previously dispensed drugs at the time a prescription drug order is presented for dispensing. The pharmacist shall make a reasonable effort to obtain, record, and maintain the:

(a) full name of the patient for whom the drug is intended;

(b) address and telephone number of the patient;

(c) patient's age or date of birth;

(d) patient's gender;

(e) list of all prescription drug orders obtained by the patient at the pharmacy during the two years immediately preceding the most recent entry showing the prescription number, name, and strength of the drug, the quantity and date received, the number of refills given, the date of each refill, the identity and quantity of each refill if different from the prescribed quantity, the identity of dispensing pharmacist and the name of the practitioner; and

(f) pharmacist comments relevant to the individual's drug therapy, including any other information peculiar to the specific patient or drug.

(2) The pharmacist shall make a reasonable effort to obtain information from the patient or the patient's agent regarding any known allergies, drug reactions, idiosyncrasies, and chronic conditions or disease states of the patient and the identity of any other drugs, including over-the-counter drugs, or devices currently being used by the patient which may relate to prospective drug review. This information shall be recorded in the patient's record.

(3) A pharmacy patient record must be maintained for a period of not less than two years from the date of the last entry in the profile record. This record may be a hard copy or a computerized form.

(K) A pharmacist shall review the pharmacy patient record and each prescription drug order presented for dispensing for purposes of promoting therapeutic appropriateness by identifying:

(1) over-utilization or under-utilization;

(2) therapeutic duplication;

(3) drug-disease contraindications;

(4) drug-drug interactions;

(5) incorrect drug dosage or duration of drug treatment;

(6) drug-allergy interactions;

(7) clinical abuse/misuse.

Upon recognizing any of the above, the pharmacist shall take appropriate steps to avoid or resolve the problem which shall, as appropriate, include consultation with the practitioner.

(L)(1) Upon receipt of a prescription drug order for a new medication and following review of the patient's pharmacy record, the pharmacist shall personally offer counseling to the patient or the patient's agent. Using his best professional judgment, the pharmacist's counseling shall include a discussion of those matters that the pharmacist considers appropriate for the patient or patient's agent in that particular situation.

The discussion must be in person, whenever practicable, or by telephone and shall include appropriate elements of patient counseling. The elements may include:

(a) the name and description of the drug;

(b) the dosage form, dose, route of administration, and duration of drug therapy;

(c) intended use of the drug and expected action;

(d) special directions and precautions for preparation, administration, and use by the patient;

(e) potentially serious side effects or interactions and therapeutic contraindications that may be encountered, including their avoidance, and the action required if they occur;

(f) techniques for self-monitoring drug therapy;

(g) proper storage;

(h) prescription refill information;

(i) action to be taken in the event of a missed dose; and

(j) pharmacist comments relevant to the individual's drug therapy, including any other information peculiar to the specific patient or drug.

(2) Alternative forms of patient information may be used to supplement patient counseling when appropriate including, but not limited to, written information leaflets, pictogram labels, or video programs.

(3) Patient counseling is not required for inpatients or emergency department patients of a hospital or institution where other licensed health care professionals are authorized to administer the drug.

(4) A pharmacist is not required to counsel a patient or caregiver when the patient or caregiver refuses the consultation.

(M) Significant adverse drug reactions must be reported to the prescriber immediately upon discovery. Appropriate entry on the patient's record also must be made.

(N) Records of dispensing, which are readily retrievable within twenty-four hours, for all drugs or devices are to be made and kept by pharmacies for two years and shall include, but are not limited to:

(1) quantity dispensed for original and refills, if different from original;

(2) date of dispensing;

(3) serial number or equivalent if an institution;

(4) the identification of the pharmacist responsible for dispensing;

(5) name and manufacturer of drug dispensed if drug product selection occurs; and

(6) records of refills to date.

(O)(1) An up-to-date policy and procedure manual must be maintained by the pharmacist-in-charge that explains the operational aspects of an automated system and shall:

(a) include examples of all required output documentation provided by the automated system;

(b) outline steps to be followed when the automated system is not operational due to scheduled or unscheduled system interruption;

(c) outline regular and routine backup file procedure and file maintenance;

(d) outline audit procedures, personnel code assignments, and personnel responsibilities;

(e) provide a quality assurance mechanism for data entry validation.

(2) The automated system shall have the capability of producing sight-readable information on all original and refill prescription drug orders. The term "sight-readable" means that an authorized individual must be able to examine the record and read the information from the cathode ray tube (CRT), microfiche, microfilm, printout, or other method acceptable to the Board of Pharmacy.

The automated system shall provide on-line retrieval (via CRT display or hard-copy printout) of original prescription drug order information. The information shall include, but is not limited to, the prescription drug order requirements and records of dispensing.

The automated system shall have the capability of producing a printout of any prescription drug order data. The system shall provide a refill-by-refill audit trail for any specified strength and dosage form of any drug. The audit trail must be by printout and shall include the name of the prescribing practitioner, name and location of the patient, quantity dispensed on each refill, date of dispensing of each refill, name or identification code of the dispensing pharmacist, and unique identifier of the prescription drug order.

A facility maintaining centralized prescription records must be capable of sending a requested printout to the pharmacy within seventy-two hours.

(3) To maintain the confidentiality of patient records, the system shall have adequate security and systems safeguards to prevent unauthorized access, modification, or manipulation of pharmacy patient records. Once the drug has been dispensed, any alterations in prescription drug order data must be documented including the identification of the pharmacist responsible for the alteration.

(4) In the event of an unscheduled system interruption, sufficient patient data and prescription drug order data must be available to permit reconstruction of such data within a two-hour time period for the pharmacist to dispense drugs with sound professional judgment.

An auxiliary system shall be established for the documentation of refills if the automated data processing system is inoperative for any reason and to ensure that all refills are authorized by the original prescription drug order and that the maximum number of refills is not exceeded.

The auxiliary system shall be in place to provide for the maintenance of all necessary patient drug information until the automated system becomes operational. However, nothing in this subsection shall preclude the pharmacist from using professional judgment for the benefit of a patient's health and safety.

When the automated system is restored to operation, the information regarding prescription drug orders dispensed and refilled during the inoperative period must be entered into the automated system.

Routine backup systems and procedures (hard copy, copy, disc, etc.) must be in place and operational to ensure against loss of patient data.

In the event that permanent dispensing information is lost due to unscheduled system interruption, the Board of Pharmacy must be notified within seventy-two hours of the loss or of the discovery of the loss.

(P) If a pharmacist receives a request for a prescription refill and the pharmacist is unable to obtain refill authorization from the prescriber, the pharmacist may dispense a one-time emergency refill of up to a seventy-two hour supply of the prescribed medication if:

(1) the prescription is not for a controlled substance;

(2) the medication is essential to the maintenance of life or to the continuation of therapy;

(3) in the pharmacist's professional judgment, continuing the therapy for seventy-two hours will produce no undesirable health consequences or cause physical or mental discomfort;

(4) the pharmacist properly records the dispensing; and

(5) the dispensing pharmacist notifies the prescriber of the emergency dispensing within seventy-two hours after the one-time emergency refill dispensing.

(Q) Machines used in the prescription drug distribution process must be under the control of and are the responsibility of a licensed pharmacist.

Drugs brought into an institutional facility by a patient may not be administered unless they can be identified. If such drugs cannot be administered, then according to pharmacy procedures specified in writing, the drugs must be turned into the pharmacy which shall package and seal them and return them to an adult member of the patient's immediate family, or store and return them to the patient upon discharge.

Investigational drugs which are used within an institutional facility must be stored in and dispensed from the pharmacy only.

All information with respect to investigational drugs must be maintained in the pharmacy.

All drug storage areas must be routinely inspected by pharmacy personnel to ensure that no outdated or unusable items are present, and that all stock items are properly labeled and stored.

A written stop-order policy or other system must be established by the institutional pharmacists-in-charge to ensure that drug orders are not inappropriately continued.

There must be a written policy and procedure for providing pharmacy services in the event of a disaster. This shall be reviewed annually by all pharmacy staff members and so documented.

(R)(1) It is unlawful for a person, except a pharmacist licensed under this chapter and pursuant to the regulations of the board of pharmacy to:

(a) take, use, or exhibit the title "pharmacist", "druggist", "pharmacy", "drugstore", "drugs", "prescriptions", or any other title, sign, display, or declaration that tends to lead the public to believe that the person is engaged in the business of selling, compounding, or dispensing any prescription drugs; or

(b) have charge of, engage in, or carry on, for himself or another, the dispensing, compounding, or sale of any prescription drugs anywhere within this State.

(2) Except as prescribed by this chapter, it is unlawful for a person to practice as a pharmacist or to advertise or represent himself by a title, sign, display, declaration, or other item to be a pharmacist or to engage in, conduct, carry on, or be employed in the dispensing, compounding, or retailing of any prescription drugs within this State.

(3) Notwithstanding any other provision of law or regulation, pharmacies and apothecaries are permitted to advertise the retail price of all drugs sold by prescription.

(4) Those merchants selling varieties of health and beauty needs, including that class of personal care products and nonprescription drugs which do not require a prescription for sale at retail, may use and display the term "drug-sundries" in advertising, if these conditions are met:

(a) the word "drug-sundries" is a hyphenated word;

(b) the word "drug-sundries" must appear all on one line;

(c) the two parts of the word must be of equal size lettering, of the same color, and the same style print or script; and

(d) no effort may be made to mislead the public that there is a full drug and prescription service available.

(5) Nothing in this section authorizes the board to promulgate regulations concerning the prices of goods or drugs sold by outlets, the hours that the business may be operated, or the hours of work of the employees of the businesses.

(S) Licensed pharmacists may sell pharmaceutical agents, other than controlled substances as defined in Section 44-53-110, to optometrists who are diagnostically certified by the South Carolina Board of Examiners in Optometry for diagnostic purposes in the practice of optometry in accordance with Section 40-37-105(A). For these purposes, "pharmaceutical agent" means anesthetics, mydriatics, cyclopegics, miotics, dyes, and over-the-counter drugs.

Licensed pharmacists may sell pharmaceutical agents, other than Schedule I and Schedule II controlled substances as defined in Section 44-53-110, to optometrists who are therapeutically certified by the South Carolina Board of Examiners in Optometry for diagnostic and therapeutic purposes in the practice of optometry in accordance with Section 40-37-105(B).

(T) Duties that must be performed by a licensed pharmacist or a pharmacy intern or extern within the practice of pharmacy, to exclude Home Medical Equipment providers, include, but are not limited to:

(1) the interpretation and evaluation of medical orders;

(2) participation in drug and device selection;

(3) provision of patient counseling;

(4) performing drug regimen reviews;

(5) provision of pharmacy care; and

(6) receiving telephone or verbal medical orders from licensed practitioners.

A licensed pharmacist shall supervise the activities of a pharmacy technician to ensure all activities are performed completely, safely, and without risk of harm to patients.

(U) Nonprescription drugs may be sold by any retailer in their original, unbroken prepackaged containers and no rule or regulation shall be adopted by the Board of Pharmacy which shall require the sale of nonprescription drugs by a licensed pharmacist or in a pharmacy. However, nonprescription drugs may also be dispensed and profiled by pharmacists pursuant to a practitioner's prescription, and when dispensed in this manner by a pharmacist, the drug must be treated in all respects as a prescription drug and all prescription drug counseling and labeling requirements shall apply.

(V) A manufacturer or wholesaler shall supply insulin only to persons or entities that can legally possess prescription drugs.

(W) The American Pharmaceutical Association Code of Ethics will be adopted as the code of ethics for pharmacists in this State.

(X)(1) Physicians who are in charge or who directly supervise the operation of emergency rooms may dispense legend drugs in order to meet the immediate needs of the patient. The amount dispensed may not exceed an amount equal to a seventy-two hour supply. Records of drugs dispensed must be maintained. A valid physician-patient relationship shall exist between the emergency room physician and the patient before dispensing legend drugs in the emergency room.

(2) Physicians who are in charge of or who directly supervise the operation of college and university athletics department training rooms may dispense in the training room prescription drugs owned by the facility in order to meet the needs of the student-athletes participating in athletic department activities or programs. College and university athletic departments are exempt from Section 40-43-83, as it relates to the Board of Pharmacy and the requirement that each pharmacy must have a pharmacist-in-charge. Records of drugs dispensed must be maintained and properly accounted for by the athletic department physician. A valid physician-patient relationship must exist between the athletics department physician and the student-athlete before dispensing prescription drugs in the athletics department training room. Drugs dispensed by the athletic department physician must be properly labeled in accordance with federal and state law.

(Y) It is unlawful for a person to deliver prescription drugs to any permitted facility, at any time when the facility is not open for business, unless shipments are received by an authorized employee of the facility or into a secure area, or both.

(Z) A current record showing disposition of all restricted pharmaceutical preparations, such as federal legend drugs, exempt class V, insulin, controlled substances, poisons and any other drugs so designated by the board, dispensed or sold to physicians, dentists, veterinarians, pharmacies, hospitals, or other persons authorized by law to possess drugs restricted to sale on prescription only, must be maintained for two years in the prescription files or in the records of the permitted facility showing the name of the person to whom dispensed or sold, the name, strength, and quantity dispensed or sold, and the date of the transaction.

Every pharmacist or other person selling nonlegend poison must be satisfied that the purchase is made for legitimate purposes and keep a book on file in which must be recorded every sale of the following articles: arsenic and its preparations, all metallic cyanides and cyanides of potassium, tartar emetic, corrosive sublimate, aconite and alkaloids, and their salts, and hydrocyanic acid. The record shall exhibit the name of the person to whom the poison was sold and the purpose of purchase stated. The book or file must be kept at all times subject to inspection of the coroner of the county and the solicitor or inspector of the Board of Pharmacy or any other person as either of them may designate.

These above-named poisons, and oxalic acid, chloroform, or any other poisonous articles that may be added to the list by the board, must be securely labeled "Poison" when sold in the permitted facility.

Nothing in this section may be construed to apply to the filling of prescriptions written by physicians.

(AA) No pharmacist or permit holder shall reuse, sell, or offer for sale a prescription or other medication intended for internal or external use which has been returned unless the pharmacist accepting the medication determines in his best professional judgment that the strength, potency, and stability of the medication have not been adversely affected or contaminated.

(BB) Applicants and licensees must pay fees for new and renewed permits, licenses, registrations, and certifications. Fees shall be established and adjusted, as provided by Section 40-1-50. Among other things provided in this chapter, fees may be established by regulation and assessed for a:

(1) new pharmacy permit for renewal;

(2) new nondispensing drug outlet permit or permit renewal;

(3) new medical gases or legend devices drug outlet permit or permit renewal;

(4) new nonresident pharmacy permit or permit renewal;

(5) new out-of-state wholesale distributor permit or permit renewal;

(6) relocation permit within the same city;

(7) six-year intern certificate;

(8) application for complete licensure examination;

(9) application for licensure by score transfer;

(10) application for licensure by licensure transfer;

(11) pharmacist's license or license renewal; and

(12) pharmacy technician registration or registration renewal.

(CC)(1) The provisions of this subsection only apply to the compounding of medication by pharmacies permitted in the State of South Carolina.

(2) The following are the minimum current good compounding practices for the preparation of medications by pharmacists licensed in the State for dispensing or administering, or both, to humans or animals:

(a) Pharmacists engaged in the compounding of drugs shall operate in conformance with applicable laws regulating the practice of pharmacy;

(b) Based on the existence of a pharmacist/patient/practitioner relationship and the presentation of a valid prescription, or in anticipation of prescription medication orders based on routine, regularly observed prescribing patterns, pharmacists may compound, for an individual patient medications that are commercially available in the market place;

(c) Pharmacists shall receive, store, or use drug substances for compounding that meet official compendia requirements, or of a chemical grade in one of the following categories: chemically pure (CP), analytical reagent (AR), American Chemical Society (ACS), or, if other than this, drug substances that meet the accepted standard of the practice of pharmacy;

(d) Pharmacists may compound drugs before receiving a valid prescription based on a history of receiving valid prescriptions that have been generated solely within an established pharmacist/patient/practitioner relationship, for all such products compounded at the pharmacy as required by the Board of Pharmacy;

(e) Pharmacists may not offer compounded medications to other pharmacies for resale; however, pharmacists may compound products based on an order from a practitioner for use by practitioners for patient use in institutional or office settings. Compounding pharmacies/pharmacists may advertise or otherwise promote the fact that they provide prescription compounding services, e.g., chemicals, devices, and information, when requested; however, they may not solicit business by promoting to compound specific drug products, e.g., like a manufacturer;

(f) The compounding of drugs in anticipation of receiving prescriptions without a historical basis or the distribution of compounded products without a patient/practitioner/pharmacist relationship is considered manufacturing.

(3) Pharmacists engaging in compounding shall maintain proficiency through current awareness and training. Continuing education shall include training in the art and science of compounding and the rules and regulations of compounding.

Pharmacy technicians may assist the pharmacist in compounding. The pharmacist is responsible for training and monitoring the pharmacy technician. The pharmacy technician's duties must be consistent with the training received.

Personnel engaged in the compounding of medications shall wear clean clothing appropriate to the operation being performed. Protective apparel, such as coats, jackets, aprons, gowns, hand or arm coverings, or masks must be worn as necessary to protect personnel from chemical exposure and medication or chemical contamination.

Only personnel authorized by the responsible pharmacist may be in the immediate vicinity of the drug compounding operation. A person shown at any time, either by medical examination or pharmacist determination, to have an apparent illness or open lesions that may adversely affect the safety or quality of a drug product being compounded must be excluded from direct contact with components, medication containers, closures, in-process materials, and medication products until the condition is corrected or determined by competent medical personnel not to jeopardize the safety or quality of the products being compounded. All personnel who assist the pharmacists in compounding procedures must be instructed to report to the pharmacist any health conditions that may have an adverse effect on drug products.

(4) Pharmacists engaging in compounding shall have a specifically designated and adequate area (space) for the orderly compounding of prescriptions that is maintained in a good state of repair for the placement of material and equipment. Sterile compounding must be performed in a separate area in compliance with Section 40-43-88.

Bulk medications and other chemicals or materials used in the compounding of medication must be stored in adequately labeled containers in a clean, dry, and temperature-controlled area or, if required, under proper refrigeration.

Adequate lighting and ventilation must be provided in all drug compounding areas. Potable water must be supplied under continuous positive pressure in a plumbing system free of defects that could contribute contamination to a compounded drug product. Adequate washing facilities, easily accessible to the compounding areas of the pharmacy, must be provided. These facilities shall include, but are not limited to, hot and cold water, soap or detergent, and air-dryers or single-use towels.

The area used for the compounding of drugs must be maintained in a clean and sanitary condition. It must be free of infestation by insects, rodents, and other vermin. Trash must be held and disposed of in a timely and sanitary manner. Sewage and other refuse in and from the pharmacy and immediate medication compounding areas must be disposed of in a safe and sanitary manner.

If sterile products are being compounded, the pharmacist shall comply with Section 40-43-88 as applicable to the procedure.

If radiopharmaceuticals are being compounded, the pharmacist shall comply with Section 40-43-87 as applicable to the procedure.

If drug products with special precautions for contamination, such as penicillin, are involved in a compounding procedure, appropriate measures, including either the dedication of equipment or meticulous cleaning of contaminated equipment before its use for the preparation of other drugs, must be utilized in order to prevent cross-contamination.

(5) Equipment and utensils used for compounding must be of appropriate design and capacity and stored in a manner to protect from contamination. In addition, all equipment and utensils must be cleaned and sanitized before use to prevent contamination that would alter the safety or quality of the drug product beyond that desired. The pharmacist is responsible for determining suitability for use. In the case of sterile compounding, the pharmacist shall comply with Section 40-43-88 as applicable to equipment and utensils.

Automatic, mechanical, electronic, or other equipment used in compounding must be routinely inspected, calibrated, if necessary, or checked to ensure proper performance.

The pharmacist shall ensure that the proper container is selected to dispense the finished compounded prescription, whether sterile or nonsterile.

(6) The pharmacist shall ensure that there are formulas and logs maintained either electronically or manually. Formulas must be comprehensive and include ingredients, amounts, methodology, and equipment, if needed, and special information regarding sterile compounding.

The pharmacist shall ensure that components used in compounding are accurately weighed, measured, or subdivided as appropriate at each stage of the compounding procedure to conform to the formula being prepared. Any chemical transferred to a container from the original container must be labeled with the same information as on the original container and the date of transfer placed on the label.

The pharmacist shall establish and conduct procedures so as to monitor the output of compounded prescriptions, i.e., capsule weight variation, adequacy of mixing, clarity, pH of solutions, and, where appropriate, procedures to prevent microbial contamination of medications purported to be sterile.

(7) The pharmacist shall label any excess compounded product so as to reference it to the formula used and the assigned control number and the estimated beyond-use date based on the pharmacist's professional judgment, appropriate testing, or published data. The product must be stored appropriately.

At the completion of compounding the prescription, the pharmacist shall examine the prescription for correct labeling.

(8) The pharmacist shall keep records of all compounded products for a period of time as other prescriptions as required by the Board of Pharmacy. These records must be readily available for authorized inspection during the retention period at the establishment. These records are subject to duplication by photocopying or other means of reproduction as part of the inspection.

(DD) Unprofessional conduct includes, but is not limited to, the following acts by a pharmacist, permit holder, pharmacy technician, or the owner of a permitted facility:

(1) publishing or circulating false, misleading, or otherwise deceptive statements concerning the practice of pharmacy;

(2) attempting to circumvent the patient counseling requirements, or discouraging the patient from receiving patient counseling concerning their prescription drug orders;

(3) divulging or revealing to unauthorized persons patient information or the nature of professional pharmacy services rendered without the patient's express consent, or without order or direction of a court. Authorized persons include:

(a) a patient, or patient's agent, or another pharmacist acting on behalf of a patient;

(b) the practitioner who issued the prescription drug order;

(c) certified/licensed health care personnel who are responsible for the care of the patient;

(d) an inspector, agent, or investigator of the Board of Pharmacy or any federal, state, county, or municipal officer whose duty is to enforce the laws of this State or the United States relating to drugs or devices and who is engaged in a specific investigation involving a designated person or drug;

(e) an agency of government charged with the responsibility of providing medical care for the patient upon written request by an authorized representative of the agency requesting the information;

(4) selling, giving away, or otherwise disposing of accessories, chemicals, or drugs or devices found in illegal drug traffic when the pharmacist knows or should have known of their intended use in illegal activities;

(5) engaging in conduct likely to deceive, defraud, or harm the public, or demonstrating a wilful or careless disregard for the health, welfare, or safety of a patient, or engaging in conduct which substantially departs from the standards of care ordinarily exercised by a pharmacist;

(6) selling a drug for which a prescription drug order from a practitioner is required without having received a prescription drug order for the drug;

(7) wilfully and knowingly failing to maintain complete and accurate records of all drugs received, dispensed, or disposed of in compliance with the federal laws and regulations and state laws and regulations;

(8) obtaining any remuneration by fraud, misrepresentation, or deception;

(9) using a system providing for the electronic transfer of information that infringes on a patient's freedom of choice as to the provider of pharmacy care.

(EE) Except as provided in subsection (S), it is unlawful for a person to possess, dispense, or distribute in this State, except on a prescription of a licensed practitioner, any drug or device, as defined in Section 39-23-20, bearing on its manufacturer's or distributor's original commercial container the legend, "Caution: Federal law prohibits dispensing without prescription", "Rx Only", "Caution: Federal law restricts this drug to use by, or on the order of, a licensed veterinarian", or "Caution: Federal law restricts device for sale by or on the order of a ____________".

A person who violates this subsection is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than two years, or both.

(FF) The Department of Health and Environmental Control is exempt from the provisions of this section that prohibit a pharmacist from serving as a pharmacist-in-charge unless he is physically present in the pharmacy and that prohibits a pharmacist from serving as a pharmacist-in-charge for more than one pharmacy at a time, so that one pharmacist-in-charge may be designated by the department to serve more than one health district.

HISTORY: 1998 Act No. 366, Section 1; 1999 Act No. 76, Sections 6 to 12; 2000 Act No. 340, Sections 4, 9 and 10; 2002 Act No. 314, Sections 5, 6, 7; 2002 Act No. 356, Section 1, Part II.H(3); 2004 Act No. 251, Section 1; 2005 Act No. 18, Section 1; 2007 Act No. 49, Section 3.B; 2008 Act No. 353, Section 2, Part 4.A.



SECTION 40-43-87. Nuclear/radiologic pharmacy practice; regulations set by Nuclear Regulatory Commission; revocation of materials license; inspections; hearings regarding violations of state or federal law; space and equipment requirements.

(A) Nuclear/radiologic pharmacy practice refers to a patient-oriented service that embodies the scientific knowledge and professional judgment required to improve and promote health through the assurance of the safe and efficacious use of radiopharmaceuticals and other drugs. Nuclear/radiologic pharmacies also shall adhere to the regulations established by the Nuclear Regulatory Commission as they pertain to the practice of nuclear pharmacy.

The pharmacist-in-charge of a nuclear pharmacy must be a qualified nuclear pharmacist. All personnel performing tasks in the preparation and distribution of radiopharmaceuticals and ancillary drugs must be under the direct supervision of a qualified nuclear pharmacist.

(B) Revocation of the radioactive materials license from the Department of Health and Environmental Control voids the pharmacy permit immediately and the permit must be returned to the board within ten days.

(C) Copies of all regulatory inspection reports must be made available upon request for board inspection.

(D) The nuclear pharmacist-in-charge shall notify the Board of Pharmacy by letter of the outcome of any hearings that are conducted pursuant to citations for violations of state or federal laws or regulations governing radioactive materials. Notification must be within thirty days of the date of the hearing.

(E) Space and equipment must be adequate to the scope of services required and provided. All nuclear pharmacy facilities shall have a radiopharmaceutical preparations/dispensing area, a radioactive material shipping/receiving area, and a radioactive waste decay area. Airflow hoods must be certified annually for operational efficiency in accordance with federal standards by a qualified technician and must be recertified each time the hood is moved. Certification must be attached to the front of the hood and shall state the date certification was granted. Prefilters must be changed in accordance with manufacturer's specifications. Changes must be documented by date and initials. Documentation must be retained for two years.

(F) For purposes of this section, "qualified nuclear pharmacist" means a pharmacist who holds a current license issued by the South Carolina Board of Pharmacy, and who is either certified as a nuclear pharmacist by the Board of Pharmaceutical Specialties, or meets minimal standards of training for status as an authorized user of radioactive material, as specified by the Nuclear Regulatory Commission.

HISTORY: 1998 Act No. 366, Section 1.



SECTION 40-43-88. Standards for preparation, labeling, and distribution of sterile products by pharmacies.

(A) The purpose of this section is to provide standards for the preparation, labeling, and distribution of sterile products by pharmacies, pursuant to or in anticipation of a prescription drug order for a patient in home health care.

(B) The pharmacy shall have a separate area designated for placement of the Class 100 laminar airflow hood, which must:

(1) be constructed so as to allow visual observation;

(2) not be a thruway for traffic;

(3) have walls, floor, ceiling, and work surfaces constructed of materials that are nonporous and do not produce particulate matter;

(4) be ventilated in a manner that will not interfere with the outward flow of air from the hood;

(5) not be used for unpacking bulk supplies;

(6) not be used for storage of bulk supplies and materials; and

(7) have an eye wash station and sink readily accessible to the area.

(C)(1) All sterile pharmaceuticals must be prepared within the airflow hood work surface.

(2) Work surfaces of the airflow hood must be cleaned with seventy percent isopropyl alcohol or an equivalent disinfectant every eight-hour work shift and as needed for microbial, drug, and particulate matter removal. This cleaning must be documented by date, time, and initials. Documentation must be retained for two years.

(3) The airflow hood must be certified by a qualified technician every twelve months and must be recertified each time the hood is moved for operational efficiency in accordance with federal standards. The certification must be attached to the front of the hood and shall state the date the certification was performed. Certification documents must be retained for two years.

(4) The sterile product preparation area must be cleaned and disinfected weekly with appropriate agents according to written policy and procedures. This must be documented by date and initials and retained for two years.

(5) Prefilters must be changed in accordance with manufacturer's specifications. Changes must be documented by date and initials and documentation must be retained for two years.

(6) Work surfaces inside the airflow hood must be clear of drugs, records, labels, and equipment unrelated to work in process.

(7) All solutions, additive and nonadditive, must be checked by a pharmacist before dispensing. The checking pharmacist's initials must appear on either the prescription or medical order, the patient's profile, a compounding record, or label. Only one system must be used. Initials may be computer produced or stamped for solutions containing noncontrolled additives.

(8) Sterile pharmaceuticals returned by an outpatient or the outpatient's agent must be destroyed. Supplies and equipment designed by the manufacturer for one time use may not be reused. Returned sterile pharmaceuticals containing controlled substances must be destroyed in accordance with federal and state requirements.

(9) A sink with hot and cold running water readily accessible to the sterile products preparation area with immediate availability of germicidal skin cleanser and either a warm air blower or nonshedding single-use towels for hand drying must be available to all personnel preparing sterile pharmaceuticals.

(10) Adverse drug reactions sustained by patients must be documented in the patient's profile. Significant untoward reactions must be reported to the Food and Drug Administration and the manufacturer.

(D)(1) Compounding shall involve aseptic manipulations that are properly and promptly executed.

(2) Closed system transfers must be used in compounding sterile pharmaceuticals, except for initial withdrawals from ampules.

(a) All container closures shall remain intact throughout the aseptic process, except for the penetration of sterile, pyrogen-free, and particulate matter-free needles or cannulas through the designated stopper or port.

(b) Ancillary devices used to facilitate the transfer, withdrawal, or delivery of sterile solutions must be sterile, free of pyrogen and particulate matter, and used in accordance with the manufacturer's labeled instructions.

(3) Compounded sterile pharmaceuticals must be stored immediately according to published and professional guidelines.

(4) Administration must be initiated in accordance with stability standards.

(5) If products are prepared from nonsterile ingredients, these products must be appropriately sterilized before dispensing.

(E) In addition to reference books currently required in a pharmacy, at least one current reference on compatibility and stability of sterile pharmaceuticals must be available.

(F) All sterile pharmaceuticals prepared for dispensing shall have an adhesive label affixed which shall contain the following:

(1) name, address, and telephone number of pharmacy for outpatients and name of facility for inpatients;

(2) if additive, the date solution was prepared. Nonadditive solutions must be dated if the manufacturer's protective cover is removed before dispensing;

(3) name of physician;

(4) name of patient;

(5) room number and bed of patient, if applicable;

(6) serial number of prescription or other identifying number;

(7) if additive solution, the name and amount of additive. If additives are identified by their generic name, the manufacturer must be identified on either the prescription, the patient's profile, or compounding record;

(8) name of basic solution;

(9) name or initials of individual preparing sterile pharmaceutical on either the prescription or medical order, the patient's profile, compounding record, or label. For solutions containing noncontrolled additives, the initials may be imprinted;

(10) expiration date and, if applicable, the expiration time of the solution in accordance with the manufacturer's specifications or research-supported standard of practice;

(11) frequency and rate of administration;

(12) precautionary statements, auxiliary labels, or warning labels in keeping with current standards or practice;

(13) special handling or storage requirements, or both;

(G) There must be a system for a pharmacist to be available twenty-four hours a day for a patient, nursing agency, or physician to which the pharmacy is providing services.

(H) A profile or medical record must be maintained for each patient. This profile must be maintained for two years after the last dispensing activity. It shall contain at a minimum:

(1) patient's name, address, telephone number and, if applicable, the patient's bed or room number;

(2) age or date of birth, weight, height, and sex of patient;

(3) identity of the health care agency, if applicable;

(4) itemization of sterile pharmaceuticals dispensed with prescription number or other identifying number, including date dispensed and the name and amount of additives;

(5) drug and food allergies;

(6) primary diagnosis;

(7) prescription and nonprescription drugs and home remedies the patient is receiving; and

(8) documentation by a pharmacist of the resolution of other potential drug related problems.

(I)(1) All cytotoxic solutions must be compounded in a Class II, biological safety cabinet. No other products may be compounded in this cabinet.

(2) Protective apparel must be worn by personnel compounding cytotoxic agents including gloves, closed front gowns with tight cuffs, and masks. Written procedures for handling spills of cytotoxic agents must be developed.

(3) There must be immediate access to emergency spill supplies wherever cytotoxic drugs are prepared.

(4) Prepared solutions must be identified with warning labels in accordance with state and federal requirements.

(5) Prepared solutions must be packaged for handling and delivery in a manner that minimizes the risk of rupture of the primary container and ensures the stability and potency of the solution.

(6) Documentation that personnel have been trained in the compounding, handling, and destruction of cytotoxic agents must be available. This documentation must be obtained annually.

(7) Documentation that personnel have been informed of the carcinogenic, mutagenic, and teratogenic nature of the cytotoxic agents handled must be available. This documentation must be updated annually by all personnel.

(8) Class II safety cabinets must be certified by a qualified technician every twelve months and must be recertified each time the hood is moved for operational efficiency. Earlier recertification may be required if dictated by federal or state requirements or manufacturer's specifications due to workload.

(J) All waste materials must be disposed of in accordance with federal, state, and local requirements.

(K) A policy and procedure manual must be available in the pharmacy. The manual shall include policies and procedures as applicable for the following:

(1) quality control;

(2) sterile technique;

(3) destruction of returned solutions;

(4) labeling of injectable solutions;

(5) drug recall procedures;

(6) investigational drugs;

(7) handling and disposal of hazardous waste;

(8) cytotoxic agents;

(9) maintenance of patient profiles; and

(10) material safety data sheets.

(L) When sterile pharmaceuticals are provided to home care patients, the dispensing pharmacy may supply a nurse with emergency drugs if a physician has authorized the use of these drugs by a protocol or prescription drug order for use in an emergency situation, e.g., anaphylactic shock.

(M) A licensed health care professional may possess noncontrolled prescribed legend drugs or devices such as water for injection, normal saline for IV, and heparin flush used in the administration of sterile pharmaceuticals.

(N) If appropriate, the pharmacist shall demonstrate or document the patient's training and competency in managing therapy provided by the pharmacist to the patient in the home environment. A pharmacist must be involved in the patient training process in any area that relates to drug compounding, labeling, administration, storage, stability, compatibility, or disposal. The pharmacist is responsible for seeing that the patient's competency in the above areas is reassessed on an ongoing basis.

(O) There must be a documented, ongoing, quality assurance control program that monitors patient care and pharmacy care outcomes, including but not limited to:

(1) routine performance of prospective drug use review and patient monitoring functions by a pharmacist;

(2) patient-monitoring plans that include written outcome measures and systems for routine patient assessment including, but not limited to, infection rates, rehospitalization rates, and the incidence of adverse drug reactions;

(3) documentation of patient training as specified in subsection (N);

(4) appropriate collaboration with other health care professionals.

HISTORY: 1998 Act No. 366, Section 1.



SECTION 40-43-89. Wholesale distributor permits and renewals; required information; changes; forms; personnel and facility requirements; recordkeeping; disposal of outdated, damaged, impure, or unsealed drugs; adherence to policies and procedures; inspections and audits; application of federal, state, and local laws; mail order prescription services; grounds for denial or suspension of permit.

(A)(1) The following information must be provided to the board with an application for a wholesale distributor permit, and for any subsequent permit renewals:

(a) name, full business address, and telephone number of the applicant;

(b) all trade or business names used by the applicant;

(c) addresses, telephone numbers, and the names of contact persons for the facility used by the applicant for storage, handling, and distribution of drugs;

(d) the type of ownership or operation, i.e., partnership, corporation, or sole proprietorship; and

(e) name of the owner and/or operator of the applicant, including:

(i) if a person, the name, address, and social security number or date of birth, or both, of the person;

(ii) if a partnership, the name, address, and social security number or date of birth, or both, of each partner, and the name of the partnership;

(iii) if a corporation, the name, address, social security number or date of birth, or both, and title of each corporate officer and director, the corporate names, the name of the state of incorporation, and the name of the parent company, if any; the name, address, and social security number of each shareholder owning ten percent or more of the voting stock of the corporation, including over-the-counter stock, unless the stock is traded on a major stock exchange and not over-the-counter;

(iv) if a sole proprietorship, the full name, address, and social security number or date of birth, or both, of the sole proprietor and the name of the business entity.

(2) Changes in any information in this subsection must be submitted to the Board of Pharmacy within thirty days of the change.

(3) Pursuant to Section 40-43-83(E) and Section 40-43-90, the information required for initial permitting or renewal of a permit of a wholesale distributor must be submitted on forms prepared by the Board of Pharmacy or by the National Association of Boards of Pharmacy which shall act as a clearinghouse of applications for the board and must be submitted to the board or NABP accompanied by the applicable fee.

(4) The board may suspend, revoke, deny, or refuse to renew the permit of wholesale drug distributors other than pharmacies dispensing or distributing drugs or devices directly to patients.

(B) The licensed wholesale distributor shall employ adequate personnel with the education and experience necessary to safely and lawfully engage in the wholesale distribution of drugs.

(C) All facilities where drugs are stored, warehoused, handled, held, offered, marketed, or displayed shall:

(1) be of suitable size and construction to facilitate cleaning, maintenance, and proper operations;

(2) have storage areas big enough to provide adequate lighting, ventilation, temperature, sanitation, humidity, space, equipment, and security conditions;

(3) have a quarantine area for storage of drugs that are outdated, damaged, deteriorated, misbranded, or adulterated, or that are in immediate or sealed secondary containers that have been opened;

(4) be maintained in a clean and orderly condition; and

(5) be free from infestation by insects, rodents, birds, or vermin of any kind.

(D)(1) All facilities used for wholesale drug distribution must be secure from unauthorized entry, access from outside the premises must be kept to a minimum and well controlled, the outside perimeter of the premises must be well lighted, and entry into areas where prescription drugs are held must be limited to authorized personnel.

(2) All facilities must be equipped with an alarm system to detect entry after hours.

(3) All facilities must be equipped with a security system that provides suitable protection against theft and diversion. When appropriate, the security system shall provide protection against theft or diversion that is facilitated or hidden by tampering with computers or electronic records.

(E) All drugs must be stored at appropriate temperatures and under appropriate conditions in accordance with requirements, if any, in the labeling of such drugs, or with requirements in the current edition of an official compendium.

If no storage requirements are established for a drug, the drug may be held at "controlled" room temperature, as defined in an official compendium, to help ensure that its identity, strength, quality, and purity are not adversely affected.

Temperature and humidity must be automatically documented by electronic recording devices.

The recordkeeping requirements in subsection (I) must be followed for all stored drugs.

(F) Upon receipt, each outside shipping container must be visually examined for identity and to prevent the acceptance of contaminated drugs or drugs that are otherwise unfit for distribution. This examination must be adequate to reveal container damage that would suggest possible contamination or other damage to the contents.

Each outgoing shipment must be carefully inspected for identity of the drug products and to ensure that there is no delivery of drugs that has been damaged in storage or held under improper conditions.

The recordkeeping requirements in subsection (I) must be complied with for all incoming and outgoing drugs.

(G)(1) Drugs that are outdated, damaged, deteriorated, misbranded, or adulterated must be quarantined and physically separated from other drugs until they are destroyed or returned to their supplier.

(2) A drug whose immediate or sealed outer or sealed secondary containers have been opened or used must be identified as such and must be quarantined and physically separated from other drugs until they are either destroyed or returned to the supplier.

(3) If the conditions under which a drug has been returned cast doubt on the drug's safety, identity, strength, quality, or purity, the drug must be destroyed or returned to the supplier unless examination, testing, or other investigation proves that the drug meets appropriate standards of safety, identity, strength, quality, and purity. In determining whether the conditions under which a drug has been returned cast doubt on the drug's safety, identity, strength, quality, or purity, the wholesale drug distributor shall consider, among other things, the conditions under which the drug has been held, stored, or shipped before or during its return and the condition of the drug and its container, carton, or labeling, as a result of storage or shipping.

(4) The recordkeeping requirements in subsection (I) must be complied with for all outdated, damaged, deteriorated, misbranded, or adulterated drugs.

(H)(1) Wholesale drug distributors shall establish and maintain inventories and records of all transactions regarding the receipt and distribution or other disposition of drugs. These records shall include:

(a) the source of the drugs, including the name and principal address of the seller or transferor, and the address of the location from which the drugs were shipped;

(b) the identity and quantity of the drugs received and distributed or disposed of; and

(c) the dates of receipt and distribution or other disposition of the drugs.

(2) Inventories and records must be made available for inspection and photocopying by any authorized official of any governmental agency charged with enforcement of this chapter for a period of two years following disposition of the drugs.

(3) Records described in this subsection that are kept at the inspection site or that can be immediately retrieved by computer or other electronic means must be readily available for authorized inspection during the retention period. Records kept at a central location apart from the inspection site and not electronically retrievable must be available for inspection within two working days of a request by an authorized official of any governmental agency charged with enforcement of this chapter.

(I) Wholesale drug distributors shall establish, maintain, and adhere to written policies and procedures which shall be followed for the receipt, security, storage, inventory, and distribution of drugs, including policies and procedures for identifying, recording, and reporting losses or thefts, and for correcting all errors and inaccuracies in inventories. Wholesale drug distributors shall include in their written policies and procedures:

(1) a procedure whereby the oldest approved stock of a drug product is distributed first. The procedure may permit deviation from this requirement if such deviation is temporary and appropriate;

(2) a procedure to be followed for handling recalls and withdrawals of drugs. The procedure must be adequate to deal with recalls and withdrawals due to:

(a) any action initiated at the request of the Food and Drug Administration or other federal, state, or local law enforcement or other government agency, including the Board of Pharmacy;

(b) any voluntary action by the manufacturer to remove defective or potentially defective drugs from the market; or

(c) any action undertaken to promote public health and safety by the replacing of existing merchandise with an improved product or new package design;

(3) a procedure to ensure that wholesale drug distributors prepare for, protect against, and handle any crisis that affects security or operation of any facility in the event of a strike, fire, flood, or other natural disaster, or other situations of local, state, or national emergency;

(4) a procedure to ensure that outdated drugs are segregated from other drugs and either returned to the manufacturer or destroyed. This procedure shall provide for written documentation of the disposition of outdated drugs which must be maintained for two years after disposition of the outdated drugs.

(J) Wholesale distributors shall establish and maintain a current list of officers, directors, managers, and other individuals in charge of wholesale drug distribution, storage, and handling, including a description of their duties and a summary of their qualifications.

(K) Wholesale distributors shall permit the Board of Pharmacy and authorized federal, state, and local law enforcement officials to enter and inspect their premises and delivery vehicles, and to audit their records and written operating procedures, at reasonable times and in a reasonable manner, to the extent authorized by law.

Wholesale distributors that deal in controlled substances shall register with the appropriate state-controlled substance authority and with the Drug Enforcement Administration, and shall comply with all applicable state, local, and DEA requirements.

(L) Wholesale distributors are subject to the provisions of any applicable federal, state, or local laws or regulations that relate to drug product salvaging or reprocessing.

(M) This chapter may not be construed to prevent licensed pharmacists from filling, as otherwise provided by law, prescriptions originating outside the boundaries of this State and official United States government prescriptions issued by authorized governmental officials.

(N)(1) A facility located outside this State, whose primary business is mail order prescription service, shall have a permit issued by the board to ship, mail, or deliver a controlled substance or dangerous drug or device into this State pursuant to a prescription of a licensed practitioner. The facility shall report to the board:

(a) information on the location, names, and titles of all principal corporate officers and pharmacists who are dispensing controlled substances or dangerous drugs or devices to residents of this State. The report must be updated annually and within thirty days of a change of permit holder or pharmacist-in-charge;

(b) that it complies with the applicable laws for operation in the state in which it is located and with the provisions of this section. The facility shall have a valid unexpired license, permit, or registration in compliance with the laws of the state in which it is located and must be constantly under the personal and immediate supervision of a licensed pharmacist. The facility shall submit to the board with its initial application and with each renewal application a copy of its most recent inspection report resulting from an inspection conducted by the regulatory or licensing agency of the state in which it is located. These inspections are deemed to meet all inspection requirements contained in this chapter;

(c) that it maintains its records of controlled substances or dangerous drugs or devices dispensed to patients in this State so that the records are readily retrievable.

(2) Nothing in this chapter requires that pharmacists employed by facilities located in other states and who are not engaged in the practice of pharmacy in this State be licensed in this State.

(3) If the state in which the facility is located does not establish, by statute or regulation, a ratio describing the number of auxiliary personnel that a pharmacist may supervise, or otherwise define the role of the pharmacist in the compounding and dispensing of prescription drugs, then that facility may not allow a pharmacist to supervise more than two pharmacy technicians at any time in the compounding and dispensing of prescription drugs.

(4) A pharmacy, as described in this section, during its regular hours of operation but not less than six days or forty hours a week, shall provide a toll-free telephone service to facilitate communication between patients in this State and a pharmacist at the pharmacy who has access to their records. This telephone number must be printed on a label affixed to the container for the substance, drug, or device.

(5) The board may deny, revoke, suspend, or otherwise take action against a facility permit issued under the provisions of this section for:

(a) failure to comply with the requirements of:

(i) this section;

(ii) portions of this chapter dealing with prescription drug orders, drug product selection, labeling, patient records, drug review, drug dispensing, patient counseling, emergency refills, and advertisements;

(iii) subchapter 1, Chapter 13, Title 21 (Federal Controlled Substance Act);

(iv) Chapter 2, Title 21 of the Code of Federal Regulations (Federal Controlled Substance Regulation);

(b) conduct which causes serious bodily or serious psychological injury to a resident of this State if the board has referred the matter to the regulatory or licensing agency under which the pharmacy operates in the state in which it is located and that agency fails to initiate an investigation within forty-five days of the referral. The board shall maintain a record of referrals pursuant to this item and action taken on them.

(6) A facility required to obtain a permit pursuant to this subsection but which has not been issued a permit, may not advertise its services in this State, and a resident of this State may not advertise the services for the facility.

(7) A permit issued pursuant to this section is not evidence that the pharmacy is doing business within this State.

(8) A permit issued pursuant to this section is not evidence that the pharmacy is doing business within this State.

HISTORY: 1998 Act No. 366, Section 1; 2002 Act No. 314, Section 8.



SECTION 40-43-90. Permit requirements for applicants; permits not transferrable or assignable.

(A) To obtain a permit, an applicant shall:

(1) submit an application in the form prescribed by the Board of Pharmacy at least forty-five days before the opening date of the facility;

(2) pass an inspection conducted by inspectors of the Board of Pharmacy or a pharmacist designee; and

(3) pay all required fees.

(B) Each facility shall apply individually and obtain a separate permit for each location.

(C) A permit issued by the board pursuant to this chapter is not transferable or assignable and expires annually on June thirtieth.

(D) A permit renewal application, including the required fee, must be submitted to the board before June first. If not postmarked before June first, a penalty of fifty dollars must be assessed. For permits not renewed by the expiration date, the board may charge an additional ten dollars a day until the permit is reinstated. A permit which has not been renewed before July first is a lapsed permit. A permit holder who allows a site to operate with a lapsed permit is in violation of Section 40-43-83.

(E) Upon the occurrence of any of the following, an existing permit is void and a new permit must be applied for:

(1) change of ownership:

(a) any change of ownership in the case of a sole proprietorship;

(b) a gain or loss of a partner in the case of a partnership;

(c) a change of ownership of fifty percent or more of stock in the case of a corporation;

(2) change of name; or

(3) change of location from one city to another.

HISTORY: 1998 Act No. 366, Section 1; 2002 Act No. 314, Section 9.



SECTION 40-43-91. Reports to Board of Pharmacy regarding thefts, convictions, changes in ownership or pharmacy employment, disasters, and accidents; return of permit; penalty for failure to comply.

(A) A permit holder shall report to the Board of Pharmacy within thirty working days of the discovery of the occurrence of:

(1) theft or loss of drugs or devices; or

(2) conviction of any employee of any state or federal drug law.

(B) All permit holders shall report to the Board of Pharmacy within ten working days of the discovery of the occurrence of any of the following:

(1) permanent closing;

(2) change of ownership, management, location, consultant pharmacists, or pharmacist-in-charge of a pharmacy;

(3) change in employment of pharmacists or pharmacy technicians within a pharmacy permitted by the board;

(4) disasters, accidents, destruction, or loss of records required to be maintained by state or federal law.

(C) Upon permanent closing a permittee shall return the permit to the board within thirty days.

(D) The board may assess a civil penalty of not more than one hundred dollars upon any individual who fails to comply with the rules as provided in this section.

(E) Any currently licensed pharmacist or pharmacy technician who changes his mailing address must notify the board in writing within ten days listing his name, license or registration number, and new mailing address.

(F) When a licensed pharmacist in the employ of or in charge of the pharmacy duties of a permitted facility within this State leaves the employ of or ceases to have charge of the pharmacy duties of the permitted facility, he shall notify the board in writing within ten days of the change, giving the name and address of the permitted facility at which he was last employed. When a licensed pharmacist or registered pharmacy technician within this State makes any change in employment from one permitted facility to another, he shall notify the board of the change within ten days, listing the name and address of the permitted facility at which he was last employed and of the facility to which he expects to move.

HISTORY: 1998 Act No. 366, Section 1; 2002 Act No. 314, Section 10.



SECTION 40-43-110. License expiration; license renewals; lapsed licenses.

(A) A license issued by the board pursuant to this chapter expires annually on April thirtieth.

(B) A pharmacist who wishes to renew his license in an active status must submit a renewal application to the board. If mailed, the board must receive the application before April first, including all required fees, data, and certification of acceptable continuing education. If not postmarked before April first, a penalty of fifty dollars must be assessed.

(C) A pharmacist who wishes to renew his license in an inactive status must submit a renewal application to the board. If mailed, the board must receive the application before April first, including all required fees and data; however, no continuing education is required. If not postmarked before April first a penalty of fifty dollars must be assessed. The license certificate must be prominently marked as an inactive license, and the holder may not practice pharmacy under any conditions in this or any state based on the South Carolina license. If the pharmacist wishes to reactivate the license, he shall complete the required continuing education for license renewal, plus an additional fifteen hours which must have been obtained during the calendar year immediately preceding the date of the reactivation application.

(D) A license which has not been renewed before May first is a lapsed license. A person who practices pharmacy with a license that has lapsed is practicing without a license. Reinstatement of a lapsed license must be granted upon evidence satisfactory to the board, subject to disciplinary actions for the failure to renew the license within the prescribed period, and payment of the renewal fee and a penalty of fifty dollars and any other required penalty.

(E) A pharmacist whose license has lapsed for three years or less may reinstate his license by applying to the board, submitting proof of completion of fifteen hours of acceptable continuing education for each year the license has been lapsed, and paying the renewal fee and any applicable penalty.

(F) A pharmacist whose license has lapsed for more than three years and who has been actively practicing pharmacy in another state may reinstate his license by applying to the board, submitting evidence of at least one thousand hours of out-of-state employment in the practice of pharmacy within the last three years, official verification of a current license in another state, proof of completion of sixty hours of acceptable continuing education, and paying the renewal fee and any applicable penalty.

(G) A pharmacist whose license has lapsed for more than three years and who has not been actively practicing pharmacy in another state may reinstate his license by applying to the board, demonstrating to the board evidence of at least one thousand hours of practice under the on-site supervision of a pharmacist licensed in this State, successfully passing the Multistate Pharmacy Jurisprudence Examination, submitting proof of completion of sixty hours of acceptable continuing education, and paying the renewal fee and any applicable penalty.

(H) An assistant pharmacist currently licensed has all the rights and privileges of a licensed pharmacist.

(I) The board may not issue temporary licenses.

HISTORY: 1998 Act No. 366, Section 1; 2002 Act No. 314, Section 11.



SECTION 40-43-130. Continuing education; topics; hours; carry over of hours; exemption period following examination; certificate of completion; authority to grant exemption for postgraduate degree work.

(A) Topics and formats of study for continuing education shall include subject matter designed to maintain the professional competence of pharmacists licensed to practice and to improve their professional skills in order to protect the public health and safety.

(B) Each licensed pharmacist, as a condition of an active status license renewal, shall complete fifteen hours (1.5 CEU's) of American Council on Pharmaceutical Education (ACPE) accredited continuing pharmacy education or continuing medical education (CME), Category I, or both, each license year. Of the fifteen hours, a minimum of six hours must be obtained through attendance at lectures, seminars, or workshops. At least fifty percent of the total number of hours required must be in drug therapy or patient management.

(C) All hours completed in any license year in excess of the requirement may be carried forward for credit in the next license year but may not be carried forward for more than one license year.

(D) Upon licensure in this State by examination or by license transfer, pharmacists are exempt from continuing education requirements for the first renewal period.

(E) A statement certifying completion of the required continuing education must be submitted as a part of the annual license renewal application, and no renewal of an active license may be issued without the certification. The board shall conduct an audit of continuing education credits of ten percent of the licensees, randomly selected, of the total number of active pharmacists.

(F) An exemption may be granted by the board for pharmacists enrolled in an approved pharmacy postgraduate degree program. Application must be made to the board and a current official transcript must be submitted to the board.

(G)(1) As a condition of registration renewal, a registered pharmacy technician shall complete ten hours of American Council on Pharmaceutical Education or CME I approved continuing education each year, beginning with the next renewal period after June 30, 2003. A minimum of four hours of the total hours must be obtained through attendance at lectures, seminars, or workshops.

(2) Topics and formats of study for continuing education must include subject matter designed to maintain the professional competence of pharmacy technicians registered with the board and to improve their professional skills in order to protect the public health and safety.

(3) Certification of completion of the required continuing education must be made on the annual registration renewal application, and no renewal may be issued without this certification. The board shall conduct an audit of continuing education credits of ten percent, randomly selected, of the total number of pharmacy technicians renewing.

(4) All hours completed in any registration year in excess of the requirements may be carried forward for credit in the next registration year but may not be carried forward for more than one registration year.

HISTORY: 1998 Act No. 366, Section 1; 2000 Act No. 340, Section 5; 2002 Act No. 314, Section 12.



SECTION 40-43-140. Grounds for suspension, revocation, denial, or refusal of board to renew permit or imposition of disciplinary action; penalties for persons distributing or delivering drugs or devices not in accordance with this chapter.

(A)(1) The board may suspend, revoke, deny, or refuse to renew the permit of a permittee or impose disciplinary action authorized by this chapter for:

(a) violations of any of the provisions of this chapter or any regulations promulgated pursuant to this chapter;

(b) retaining as an employee a person who wilfully or habitually violates any of the state or federal laws applicable to a permitted facility or its operation.

(2) A person who distributes or delivers drugs or devices to a person not permitted in accordance with this chapter is subject to a fine to be imposed by the board not to exceed one thousand dollars for each offense in addition to such other disciplinary action the board may take under this chapter. Each violation constitutes a misdemeanor punishable by a fine not to exceed five thousand dollars or imprisonment not to exceed one year, or both.

(3) Facilities requiring permits may not operate unless a permit has been issued by the board.

(4) Except where otherwise allowed by law, it is unlawful for a manufacturer or a wholesale distributor to distribute or deliver drugs or devices to any person in this State not permitted under this chapter.

(a) conviction for a violation of any federal, state, or local law relating to the practice of pharmacy, drug samples, wholesale or retail drug or device distribution, or illegal use of or distribution of controlled substances;

(b) the furnishing of false or fraudulent material in any application made in connection with drug or device manufacturing or distribution;

(c) suspension or revocation by federal, state, or local government of any permit or license currently or previously held by the applicant for the manufacture or distribution of any drugs or devices, including controlled substances;

(d) obtaining remuneration by fraud, misrepresentation, or deception;

(e) dealing with drugs or devices that they know or should have known are stolen drugs or devices.

HISTORY: 1998 Act No. 366, Section 1.



SECTION 40-43-150. Procedures for investigations, hearings, injunctive actions, and disciplinary actions; voluntary surrender of license; appeal.

(A) Investigations and hearings must be conducted in accordance with the provisions of Section 40-1-80.

(B) Restraining orders and cease and desist orders shall be issued in accordance with the provisions of Section 40-1-100.

(C) Upon determination by the board that one or more of the grounds for disciplining a licensee or permittee exists, as provided for in Section 40-1-110, the board may, in addition to the actions provided for in Section 40-1-120, impose a fine not to exceed an amount set by the board in regulation.

(D) A licensee or permittee who is under investigation for any of the grounds provided for in Section 40-1-110 for which the board may take disciplinary action must voluntarily surrender his license or permit to the board in accordance with Section 40-1-150.

(E) A person aggrieved by an action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 1998 Act No. 366, Section 1; 2000 Act No. 340, Section 6.



SECTION 40-43-160. Unlawful practice of pharmacy following hearing; fine; penalty.

(A) An individual who, after a hearing, shall be found by the board to have unlawfully engaged in the practice of pharmacy is subject to a fine to be imposed by the board not to exceed an amount set by the board in regulation for each offense.

(B) Each violation of this chapter or the regulations promulgated under this chapter pertaining to unlawfully engaging in the practice of pharmacy shall also constitute a misdemeanor and, upon conviction, is punishable as provided in Section 40-1-210.

HISTORY: 1998 Act No. 366, Section 1.



SECTION 40-43-170. State of Emergency; prerequisites to emergency refills; dispensing of medications by pharmacists not licensed in this State.

(A) When the Governor issues a "State of Emergency":

(1) A pharmacist may work in the affected county and may dispense a one-time emergency refill of up to a fifteen-day supply of a prescribed medication if:

(a) the pharmacist has all prescription information necessary in order to accurately refill the prescription and;

(b) in the pharmacist's professional opinion the medication is essential to the maintenance of life or to the continuation of therapy and;

(c) the pharmacist reduces the information to a written prescription marked "Emergency Refill", files the prescription as required by law and notifies the prescribing physician within fifteen days of the emergency refill and;

(d) the prescription is not for a controlled substance.

(2) A pharmacist not licensed in South Carolina but currently licensed in another state, may in a state of emergency dispense prescription medications in those affected counties without being licensed in South Carolina during the time that a state of emergency exists if:

(a) the pharmacist has some type of identification to verify current licensure in another state and;

(b) the pharmacist is engaged in a legitimate relief effort during an emergency situation.

(B) This disaster preparedness ends with the state of emergency.

HISTORY: 1998 Act No. 366, Section 1; 1999 Act No. 76, Section 13.



SECTION 40-43-180. Construction of chapter; third party payors not required to provide service or pay for services provided for in this chapter.

Nothing in this chapter may be construed to require a health maintenance organization, a self-funded plan, an accident and health insurer, or any other third party payor to provide services or to pay for services provided for in this chapter.

HISTORY: 1998 Act No. 366, Section 1.



SECTION 40-43-190. Protocol for pharmacists to administer influenza vaccines and certain medications without order of practitioner; informed consent; records.

(A)(1) The Board of Medical Examiners shall issue a written protocol for the administration of influenza vaccines by pharmacists without an order of a practitioner. The administration of influenza vaccines as authorized in this section must not be to persons under the age of eighteen years.

(2) The written protocol must further authorize pharmacists to administer without an order of a practitioner those medications necessary in the treatment of adverse events. These medications must be used only in the treatment of adverse events and must be limited to those delineated within the written protocol.

(3) The written protocol must be issued no later than January 1, 2011.

(B) The written protocol must provide that:

(1) A pharmacist seeking authorization to administer influenza vaccines as authorized in this section shall successfully complete a course of training accredited by the Accreditation Council for Pharmacy Education or a similar health authority or professional body approved by the Board of Pharmacy and the Board of Medical Examiners. Training must comply with current Centers for Disease Control guidelines and must include study materials, hands-on training, and techniques for administering influenza vaccines and must provide instruction and experiential training in the following content areas:

(a) mechanisms of action for influenza vaccines, contraindications, drug interactions, and monitoring after vaccine administration;

(b) standards for adult immunization practices;

(c) basic immunology and vaccine protection;

(d) vaccine-preventable diseases;

(e) recommended immunization schedules;

(f) vaccine storage management;

(g) biohazard waste disposal and sterile techniques;

(h) informed consent;

(i) physiology and techniques for vaccine administration;

(j) prevaccine and postvaccine assessment and counseling;

(k) immunization record management;

(l) management of adverse events, including identification, appropriate response, emergency procedures, documentation, and reporting;



SECTION 40-43-200. Joint Pharmacist Administered Influenza Vaccines Committee; meetings, quorum, and chairperson; duties of committee.

(A) There is created a Joint Pharmacist Administered Influenza Vaccines Committee as a committee to the Board of Medical Examiners which consists of seven members with experience regarding influenza vaccines. The committee is comprised of two physicians selected by the Board of Medical Examiners, two pharmacists selected by the Board of Pharmacy, and two advanced practice nurse practitioners selected by the Board of Nursing. One member of the Department of Health and Environmental Control designated by the commissioner of the department also shall serve on the committee. Members of the committee may not be compensated for their service on the board and may not receive mileage, per diem, and subsistence as otherwise authorized by law for members of state boards, committees, and commissions.

(B) The committee shall meet at least once annually and at other times as may be necessary. Five members constitute a quorum for all meetings. At its initial meeting, and at the beginning of each year thereafter, the committee shall elect from its membership a chairperson to serve for a one year term.

(C) The committee shall assist and advise the Board of Medical Examiners in establishing a written protocol for the purpose of authorizing pharmacists to administer influenza vaccines without an order of a practitioner as authorized by Section 40-43-190 and shall provide a suggested written protocol to the board no later than four months after the passage of this act.

HISTORY: 2010 Act No. 224, Section 1, eff July 1, 2010.






CHAPTER 45 - PHYSICAL THERAPISTS

SECTION 40-45-5. Application of chapter; conflicts of law.

Unless otherwise provided in this chapter, Article 1, Chapter 1 applies to the regulation of physical therapists and physical therapist assistants; however, if there is a conflict between this chapter and Article 1, Chapter 1, Title 40, the provisions of this chapter control.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-10. Board of Physical Therapy Examiners; creation and purpose; membership.

(A) There is created the State Board of Physical Therapy Examiners to license physical therapists and physical therapist assistants under the administration of the Department of Labor, Licensing and Regulation. The purpose of this board is to protect the public through regulation of professionals who identify, assess, and provide treatment for individuals with physical disabilities through the administration and enforcement of this chapter and any regulations promulgated under the chapter.

(B) The board consists of eleven members appointed by the Governor, seven of whom must be licensed physical therapists, with one from each congressional district, two of whom must be physical therapist assistants, and two from the general public. The South Carolina Physical Therapy Association, Inc. shall submit recommendations to the Governor of at least two names for each physical therapist and physical therapist assistant member. The Governor also shall consider nominations from any other individual, group, or association. The physical therapist and the physical therapist assistant member each must have had at least three years' experience before being appointed and while serving on the board be actively practicing in this State. Members shall serve terms of four years and until their successors are appointed and qualify. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term.

HISTORY: 1998 Act No. 360, Section 1; 2012 Act No. 222, Section 7, eff June 7, 2012.



SECTION 40-45-20. Definitions.

As used in this chapter:

(1) "Board" means the State Board of Physical Therapy Examiners.

(2) "On-site supervision" means supervision provided by a physical therapist or physical therapist assistant who must be:

(a) continuously on site and present in the department or facility where the supervisee is performing services;

(b) immediately available to assist the supervisee in the services being performed;

(c) maintain continued involvement in appropriate aspects of each treatment session in which a component of treatment is delegated to the supervisee.

(3) "Person" means an individual.

(4) "Physical therapist" means a person who has met all the conditions of this chapter and is licensed in this State to practice physical therapy.

(5) "Physical therapist assistant" means a person who is licensed by the board to assist a physical therapist in the practice of physical therapy and whose activities are supervised and directed by a physical therapist whose license is in good standing.

(6) "Physical therapy" means the care and services provided by or under the direction and supervision of a licensed physical therapist.

(7) "Physical therapy aide" means a nonlicensed person who helps the physical therapist or physical therapist assistant but whose duties do not require an understanding of physical therapy nor formal training in anatomical, biological, or physical sciences.

(8) "Student" or "physical therapy student" means an individual enrolled in a board-approved physical therapist or physical therapist assistant program while engaged in completing the clinical education requirement for graduation.

(9) "The practice of physical therapy" means the evaluation and treatment of human beings to detect, assess, prevent, correct, alleviate, and limit physical disability, bodily malfunction, and pain from injury, disease, and any other bodily or mental condition and includes the administration, interpretation, documentation, and evaluation of physical therapy tests and measurements of bodily functions and structures; the establishment, administration, evaluation, and modification of a physical therapy treatment plan which includes the use of physical, chemical, or mechanical agents, activities, instruction, and devices for prevention and therapeutic purposes; and the provision of consultation and educational and other advisory services for the purpose of preventing or reducing the incidence and severity of physical disability, bodily malfunction, and pain. The use of roentgen rays and radium for diagnostic or therapeutic purposes and the use of electricity for surgical purposes, including cauterization and colonic irrigations, are not authorized under the term "physical therapy" as used in this chapter, and nothing in this chapter shall be construed to authorize a physical therapist to prescribe medications or order laboratory or other medical tests.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-30. Required licenses; practice while license suspended or revoked; practice without license; penalties.

A person shall not engage in the practice of physical therapy without a license issued in accordance with this chapter. A person who practices as a physical therapist or as a physical therapist assistant without being licensed under this chapter or whose license has been suspended or revoked or who uses in connection with his name the words or letters "PT", "Licensed Physical Therapist", "Physical Therapist", "Physio Therapist", "Licensed Physical Therapist Assistant", "PTA", or any other letters, words, or insignia indicating or implying that he is a physical therapist or a physical therapist assistant or who in any other way, orally or in writing or in print or by sign directly or by implication, represents himself as a physical therapist or physical therapist assistant without being licensed by the board is subject to the penalties provided for in this chapter.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-50. Administrative and fiscal responsibilities of board to be provided by Department of Labor, Licensing and Regulation; establishment of fees.

(A) The Department of Labor, Licensing and Regulation shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities of the board in accordance with Section 40-1-50.

(B) The board shall establish fees in regulation.

(C) The board may direct applicants to pay an examination fee directly to a third party who has contracted to administer the examination.

(D) Fees are nonrefundable and may be prorated in order to comply with a biennial schedule.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-60. Adoption of rules and regulations; seal.

(A) The board may adopt rules governing its proceedings and may promulgate regulations necessary to carry out the provisions of this chapter including, but not limited to, promulgation of regulations for the practice of physical therapy, determining the qualifications and requirements for licensure, establishing a code of ethics binding on persons licensed under or subject to this chapter, and establishing disciplinary procedures.

(B) The board may have and use an official seal bearing the words "State Board of Physical Therapy Examiners in South Carolina".

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-70. Additional powers and duties of board.

In addition to the powers and duties provided in this chapter, the board has those powers and duties set forth in Section 40-1-70.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-80. Investigation of complaints and violations; advisors.

The Department of Labor, Licensing and Regulation shall investigate complaints and violations of this chapter as provided in Section 40-1-80. Nonboard members may serve as advisors to provide professional expertise to inspectors or investigators.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-90. Evidence authorized to be collected for investigative purposes.

For the purpose of an investigation or proceeding under this chapter, the board or a person designated by the board may subpoena witnesses, take evidence, and require the production of any documents or records which the board considers relevant to the inquiry.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-100. Restraining orders and other equitable relief.

In addition to other remedies provided in this chapter or Article 1, Chapter 1, the board in accordance with Section 40-1-100 also may issue a cease and desist order or may petition an administrative law judge for a temporary restraining order or other equitable relief to enjoin a violation of this chapter.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-110. Refusal to grant licenses; suspensions, revocations, or other restrictions; grounds; mental and physical exams allowed; evidentiary use of records; opportunity to demonstrate ability to practice.

(A) In addition to other grounds provided for in Section 40-1-110, the board, after notice and hearing, may restrict or refuse to grant a license to an applicant and may refuse to renew the license of a licensed person, and may suspend, revoke, or otherwise restrict the license of a licensed person who:

(1) requests, receives, participates, or engages directly or indirectly in the dividing, transferring, assigning, rebating, or refunding of fees received for professional services or profits by means of a credit or other valuable consideration including, but not limited to, wages, an unearned commission, discount, or gratuity with a person who referred a patient, or with a relative or business associate of the referring person;

(2) has treated or undertaken to treat human ailments otherwise than by physical therapy or has practiced physical therapy and failed to refer to a licensed medical doctor or dentist any patient whose medical condition should have been determined at the time of evaluation or treatment to be beyond the scope of practice of a physical therapist;

(3) knowingly aided, assisted, procured, or advised a person to practice physical therapy contrary to this chapter or to regulations promulgated by the board pursuant to this chapter or knowingly performed an act which aids, assists, procures, or advises an unlicensed person to practice physical therapy;

(4) in the absence of a referral from a licensed medical doctor or dentist, provides physical therapy services beyond thirty days after the initial evaluation and/or treatment date without the referral of the patient to a licensed medical doctor or dentist;

(5) changes, or in any way modifies, any specific patient care instructions or protocols established by an appropriate health care provider without prior consultation with and approval by the appropriate health care provider.

(B) An act or omission by a licensee causing the denial, revocation, suspension, or restriction of a license to practice physical therapy in another state is sufficient for the issuance of a formal complaint and the commencement of disciplinary proceedings as provided in this section. Proof of an act or omission may be shown by a copy of the transcript of record of the disciplinary proceedings in another state or a copy of the final order, consent order, or similar order stating the basis for the action taken. This subsection applies only when the disciplinary action taken in another state is based on grounds that would constitute grounds for disciplinary action under subsection (A) and Section 40-1-110.

Upon the filing of an initial complaint alleging that a licensee has been disciplined in another state, the licensee must submit to the board copies of all transcripts, documents, and orders used, relied upon, or issued by the licensing authority in the other state. Failure to submit these items within ninety days of the board's request for them results in the suspension of the individual's license to practice physical therapy in this State until the items have been provided to the board.

A licensee may present mitigating testimony to the board regarding disciplinary action taken in another state or evidence that the acts or omissions committed in another state do not constitute grounds for disciplinary action under subsection (A) and Section 40-1-110.

(C) A complaint may be made in writing to the board or may be made by the board on its own initiative.

(D) In enforcing this chapter, the board, upon reasonable grounds, may require a licensee or applicant to submit to a mental or physical examination performed by a physician designated by the board and including, but not limited to, urinalysis and blood work to determine the presence of drugs. The results of an examination are admissible in a hearing before the board, notwithstanding a claim or privilege under a contrary rule of law or statute. A person who accepts the privilege of practicing physical therapy in this State is deemed to have consented to submit to a mental or physical examination and to have waived all objections to the admissibility of the results in a hearing before the board upon the grounds that the same constitutes a privileged communication. If a licensee or applicant fails to submit to an examination when properly directed to do so by the board, unless the failure was due to circumstances beyond the person's control, the board shall enter an order automatically suspending or denying the license pending compliance and further order of the board. A licensee or applicant who is prohibited from practicing physical therapy under this subsection must be afforded at reasonable intervals an opportunity to demonstrate to the board the ability to resume or begin the practice of physical therapy with reasonable skill and safety to patients.

(E) In enforcing this chapter, the board upon reasonable grounds may obtain records relating to the mental or physical condition of a licensee or applicant including, but not limited to, psychiatric records; and these records are admissible in a hearing before the board, notwithstanding any other provision of law. A person who accepts the privilege of practicing physical therapy in this State or who files an application to practice physical therapy in this State is deemed to have consented to the board obtaining these records and to have waived all objections to the admissibility of these records in a hearing before the board upon the grounds that the same constitute a privileged communication. If a licensee or applicant refuses to sign a written consent for the board to obtain these records when properly requested by the board, unless the failure was due to circumstances beyond the person's control, the board shall enter an order automatically suspending or denying the license pending compliance and further order of the board. A licensee or applicant who is prohibited from practicing physical therapy under this subsection must be afforded reasonable opportunity to demonstrate to the board the ability to resume or begin the practice of physical therapy with reasonable skill and safety to patients.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-115. Jurisdiction of the board.

The board has jurisdiction over the actions of licensees and former licensees as provided in Section 40-1-115.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-120. Board authority to take disciplinary actions and impose civil penalties.

In addition to the sanctions the board may impose against a person pursuant to Section 40-45-110, the board may take disciplinary action against a person as provided in Section 40-1-120 and also may impose a civil penalty of not more than two thousand dollars for each violation of this chapter or of a regulation promulgated under this chapter, the total penalty not to exceed ten thousand dollars.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-130. Grounds for denial or restrictions of license may be same as for disciplinary action.

As provided in Section 40-1-130, the board may restrict or deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 1962 Code Section 56-1347; 1952 (47) 1967; 1971 (57) 405; 1982 Act No. 413, Section 13; 1996 Act No. 224, Section 1; 1998 Act No. 360, Section 1.



SECTION 40-45-140. Denial of license based on prior criminal record.

A license may be denied based on a person's prior criminal record only as provided in Section 40-1-140.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-150. Voluntary surrender of license by licensee being investigated.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license in accordance with Section 40-1-150.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-160. Appeal.

A person aggrieved by a final action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-170. Costs of investigation and prosecution; authority to require payment by violator.

A person found in violation of this chapter or a regulation promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-180. Collection and enforcement provisions for costs and fines.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-190. Confidentiality of proceedings and communications.

Investigations and proceedings conducted under this chapter are confidential, and all communications are privileged as provided in Section 40-1-190.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-200. Violations of chapter; submission of false information to the board; penalty.

A person who engages in the practice of or offers to engage in the practice of physical therapy in the State in violation of this chapter or who knowingly submits false information to the board for the purpose of obtaining a license or who violates any other provision of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than ninety days, or both. Each violation is a separate offense.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-210. Injunctive relief.

The department, on behalf of the board and in accordance with Section 40-1-120, may petition an administrative law judge, in the name of the State, for injunctive relief against a person violating this chapter.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-220. Qualifications of applicants for licensure; burden to demonstrate eligibility.

(A) To be eligible for licensure as a physical therapist an applicant must:

(1)(a) be a graduate of a physical therapy educational program approved by the board;

(b) pass an examination administered or approved by the board; and

(c) speak the English language as a native language or demonstrate an effective proficiency of the English language in the manner prescribed by and to the satisfaction of the board; or

(2)(a) provide satisfactory evidence that his or her education is equivalent to the requirements of physical therapists educated in United States educational programs as determined by the board. If the board determines that an applicant's education is not equivalent, it may require completion of additional course work before proceeding with the application process;

(b) speak the English language as a native language or demonstrate an effective proficiency of the English language in the manner prescribed by and to the satisfaction of the board;

(c) pass an examination administered or approved by the board;

(d) submit evidence satisfactory to the board on a form approved by the board of not less than one thousand clinical practice hours under the on-site supervision of a licensed physical therapist in this State or in a state with licensure requirements equal to or more stringent than this State.

(B) To be eligible for licensure as a physical therapist assistant an applicant must:

(1) be a graduate of a physical therapist assistant program approved by the board;

(2) pass an examination administered or approved by the board; and

(3) speak the English language as a native language or demonstrate an effective proficiency of the English language in the manner prescribed by and to the satisfaction of the board.

(C) The burden is upon the applicant to demonstrate to the satisfaction of the board and in the manner prescribed by the board that the applicant has the qualifications and is eligible for licensure.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-230. Notarized application form; fee; mastery of English language; submission of transcripts; accommodations for disabled applicants; time period for completion of process; examination requirements.

(A) An applicant must submit with an application for licensure:

(1) a completed notarized application form;

(2) the applicable fee in the form of a check or money order;

(3) legal documentation indicating a name change, if applicable;

(4) proof that the applicant can speak, write, and be tested in the English language if English is not the native language of country of origin.

(B) An applicant must arrange to have the official transcript sent directly to the board from the applicant's physical therapy school. An applicant who is a new graduate of an approved school applying for licensure by examination may submit verification directly from the applicant's physical therapy school with the registrar's seal stating that graduation requirements have been met if the official transcript is not yet available. A final transcript indicating the degree and date the degree was conferred must be on file before a permanent license may be issued.

(C) An applicant who is a graduate of a school that is not approved who is applying for licensure either by examination or endorsement must submit all items under subsection (A), must arrange to have an official transcript sent directly to the board, and also must submit an evaluation of educational credentials report.

(D) An applicant with a documented disability may request special accommodations to take the examination.

(E) An application for licensure must be completed within one year or the application and credentials must be brought up to date and resubmitted with payment of the applicable fee.

(F) An application must be received by the board in a completed form, and an applicant must be determined by the board to be eligible to take the examination before the applicant can register for the examination. An eligible applicant must receive notification regarding registration procedures.

(G) If an applicant fails the examination, whether or not taken in South Carolina, the applicant may take the examination a second time on payment of the examination fee and completion of an official application. If the applicant fails the examination for a second time, the applicant, in addition to the requirements for the previous examination, must take courses the board may require and furnish evidence of completing these courses.

(H) No person may be licensed under this chapter if the person has failed the examination three or more times, whether or not the exam was taken in South Carolina.

(I) The grade required for passing the examination must be established by the board.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-240. Licensure without examination.

(A) The board may license as a physical therapist or as a physical therapist assistant, without examination, on the payment of the applicable fee, an applicant who is a physical therapist or physical therapist assistant licensed under the laws of another state or territory, if the requirements for licensure in that state or territory were at the date of licensure equivalent to the requirements in effect at the time of application in this State.

(B) An applicant licensed in another state applying for licensure by endorsement must:

(1) submit a completed notarized application form;

(2) submit the applicable fee in the form of a check or money order;

(3) legal documentation indicating a name change, if applicable;

(4) have the official transcript sent directly to the board from the applicant's physical therapy school;

(5) submit an evaluation of educational credentials if a graduate of a nonapproved school;

(6) have the examination scores reported directly to the board from the Interstate Reporting Service or other recognized examination service;

(7) submit an official verification of a current license;

(8) submit proof that the applicant can speak, write, and be tested in the English language if English is not the native language of country of origin;

(9) submit evidence on a form approved by the board of one thousand clinical practice hours under the on-site supervision of a licensed physical therapist if the applicant is a graduate of a nonapproved school.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-250. Time period licenses are valid; renewals, fees, and penalties; continuing education requirements; inactive status.

(A) A license is valid for up to two years and must be renewed biennially. However, a physical therapist or a physical therapist assistant who first becomes licensed in the last quarter of the calendar year must be issued a license for the next licensing period.

(B) Before January first in every other year, a licensed physical therapist and physical therapist assistant shall renew the license and pay the renewal fee, whether or not a notice is received. If a license is not renewed or postmarked before January first, the board may charge a late renewal penalty as provided for in regulation beginning January first, for up to thirty days, for every day that the license is not renewed or postmarked.

(C) If a licensee fails to renew or postmark a renewal before January thirty-first the license automatically lapses. A person who fails to renew a license and practices as a physical therapist or physical therapist assistant after December thirty-first is practicing without a license and is subject to the penalties provided in this chapter.

(D) As a condition of license renewal, a licensee must satisfactorily complete 3.0 continuing education units each biennium as provided for in regulation and must submit proof of completion on a form approved by the board.

(E) Notwithstanding subsection (H)(1), if a person's license lapses because the person did not satisfy the continuing education requirements of subsection (D), the person must comply with subsection (D) before the board may renew the license.

(F) A licensee who does not wish to renew an active license may select inactive status on the renewal form and return the form to the board.

(G) A licensee shall notify the board of any change in name or mailing address within thirty days. If a name change on a license is requested, the licensee must submit legal documentation indicating the name change.

(H) A physical therapist or physical therapist assistant whose license has lapsed or has been inactive for:

(1) fewer than three years may reactivate the license by applying to the board, submitting proof of completing 1.5 continuing education units for each year the license has lapsed or has been inactive, and paying the reactivation fee;

(2) three or more years is required to complete supervised clinical practice hours, additional education, and completion of an examination as provided in regulation;

(3) fewer than three years and who has active status outside of this State may reinstate the license by submitting proof of completing 1.5 continuing education units for each year the license has lapsed, or has been inactive, official verification of a current license, and paying the reactivation fee;

(4) three or more years and who has active status outside of this State may reinstate the license by submitting evidence satisfactory to the board of not less than one thousand hours of out-of-state employment within the last year, official verification of a current license, and paying the reactivation fee.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-260. Certificate of licensure; provisional licenses; restrictions; limit on attempts to pass licensure examination.

(A) The board shall license as a physical therapist or a physical therapist assistant an applicant who proves to the satisfaction of the board fitness for licensure under the provisions of this chapter. The board shall issue to a licensee a certificate of licensure, which is prima facie evidence of the right of the person to represent himself or herself as a licensed physical therapist or as a licensed physical therapist assistant.

(B) The board may issue a provisional license to:

(1) an applicant for licensure as a physical therapist who has met all of the requirements for licensure under Section 40-45-230 except completing the clinical practice hours requirement pursuant to Section 40-45-220(A)(2)(d);

(2) a person whose physical therapist or physical therapist assistant license has been inactive or lapsed for three years or more and who has applied to reactivate the license;

(3) an applicant for licensure as a physical therapist or physical therapist assistant whose practice needs to be restricted, as determined by the board;

(4) an applicant for licensure as a physical therapist or physical therapist assistant who has met all of the requirements for licensure under Section 40-45-230 except for completing the official transcript requirement pursuant to Section 40-45-230(B).

A provisional license is valid for up to one year from the date of issue and may not be renewed. A physical therapist holding a provisional license issued pursuant to item (1), (2), or (3) must work under the on-site supervision of a physical therapist licensed in this State, and a physical therapist assistant holding a provisional license issued pursuant to items (1), (2), or (3) must work under the on-site supervision of a physical therapist or physical therapist assistant licensed in this State. A physical therapist and physical therapist assistant holding a provisional license issued pursuant to item (4) must work under the supervision of a physical therapist licensed in this State. A provisional licensee shall submit to the board a completed supervisory agreement form for each place of employment.

(C) The board may require an applicant who is not actively engaged in practice as a physical therapist or as a physical therapist assistant to comply with one or more of the following:

(1) complete a certain number of continuing education units;

(2) have supervised practice as specified by the board;

(3) pass a written examination approved by the board.

(D) The board must not issue a physical therapist or physical therapist assistant license to an applicant who has failed to achieve a passing score three or more times on a board-approved licensure examination.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-270. Persons exempt from licensure requirement.

The following are not required to be licensed:

(1) a "PT student" who is a student enrolled in a board-approved physical therapist program while engaged in completing the clinical education requirement for graduation under the on-site supervision of a physical therapist who is licensed to practice in this State;

(2) a "PTA" student who is a student enrolled in a board-approved physical therapist assistant program while engaged in completing the clinical education requirement for graduation under the on-site supervision of a physical therapist or physical therapist assistant who is licensed to practice in this State;

(3) a physical therapist or physical therapist assistant licensed in another state who is teaching or participating in special physical therapy education projects, demonstrations, or courses in this State;

(4) a physical therapist or physical therapist assistant solely employed by the United States Armed Services, United States Public Health Service, Veterans Administration, or another federal agency and practicing within the scope of employment.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-280. Physical therapy records; responsibility for records; contents; discharge notes.

(A) A physical therapist is responsible for the physical therapy record of a patient.

(B) Only a licensed physical therapist or physical therapist assistant, provisional licensed physical therapist or physical therapist assistant, or student physical therapist or physical therapist assistant shall document in a physical therapy record.

(C) A physical therapy record consists of:

(1) the initial evaluation which is a written report signed and dated by the physical therapist performing the evaluation. An initial evaluation by a provisional licensed physical therapist must be reviewed, cosigned, and dated by the on-site supervising physical therapist;

(2) a plan of care developed by a licensed physical therapist, including:

(a) treatment to be rendered;

(b) frequency and duration of treatment;

(c) measurable goals.

(3) clinical notes that must be signed and dated by the person rendering treatment. All clinical notes written by a physical therapist student or physical therapist assistant student are to be reviewed, cosigned, and dated by the physical therapist or physical therapist assistant who is supervising the appropriate level student. Clinical notes written by a provisional physical therapist or a physical therapist assistant licensee must be reviewed, cosigned, and dated by the on-site supervising physical therapist every eighth treatment day or every sixty calendar days, whichever comes first;

(4) a discharge note which is a statement of the patient's status at the last treatment session as written, signed, and dated by the physical therapist or physical therapist assistant rendering service. All discharge notes written by a physical therapist student, physical therapist assistant student, and provisional licensed physical therapist or physical therapist assistant are to be reviewed, cosigned, and dated by the supervising physical therapist.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-290. Physical therapy aides; permissible duties; restrictions.

(A) A physical therapy aide may provide departmental support to the on-site physical therapist and physical therapist assistant in the following areas subject to guidelines established in regulations:

(1) transporting patients;

(2) preparing, cleaning, and maintaining the treatment area and equipment;

(3) preparing patients for treatment;

(4) attending to the personal needs of patients during treatment sessions;

(5) clerical and housekeeping activities.

(B) A physical therapy aide may not perform:

(1) an activity which requires licensure under this chapter;

(2) an activity which requires the exercise of the professional judgment of a physical therapist;

(3) the interpretation of referrals, screenings, assessments, evaluations, or reassessments;

(4) the development or modification of treatment plans or discharge plans.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-300. Delegation and supervision of physical therapy tasks; responsibility for care; supervisor to be approved by board.

(A) A physical therapist is professionally and legally responsible for patient care given by a physical therapist assistant, physical therapy aide, physical therapist student, or physical therapist assistant student under the physical therapist's supervision. A physical therapist may delegate to and supervise selected acts, tasks, or procedures which fall within the practice of physical therapy but do not exceed the education or training of a physical therapist assistant, physical therapy aide, physical therapist student, or physical therapist assistant student.

(B) A physical therapist assistant shall function under the supervision of a licensed physical therapist. A person licensed under this chapter as a physical therapist assistant shall perform duties only after the initial evaluation of the patient is conducted by a licensed physical therapist. A patient plan of care may not be altered without the prior written, dated, and signed approval of a licensed physical therapist. A patient must be reevaluated and the plan of care must be reapproved by a physical therapist licensed in this State every eighth treatment day or every sixty calendar days, whichever comes first. The board may establish in regulation the number of physical therapist assistants a physical therapist may concurrently supervise except in hospitals licensed by the Department of Health and Environmental Control which may determine their own staffing ratios.

(C) A physical therapist student shall function under the on-site supervision of a licensed physical therapist.

(D) A physical therapist assistant student and a physical therapy aide shall function under the on-site supervision of a licensed physical therapist or licensed physical therapist assistant. The physical therapist is ultimately responsible for the licensed physical therapist assistant, the student physical therapist assistant, and the physical therapy aide.

(E) A supervisor must be a licensed physical therapist or physical therapist assistant who has been approved by the board to supervise provisional licensees, students, and aides based on the supervisor's training and work experience, which must be relevant to the work of those under the supervision and must be sufficiently extensive to enable the supervisor to direct and evaluate the work of a supervisee.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-310. Construction of chapter; authority not granted to practice other forms, branches, or methods of healing.

Nothing in this chapter may be construed as authorizing a licensed physical therapist or any other person to practice medicine, surgery, osteopathy, homeopathy, chiropractic, naturopathy, magnetic healing, or any other form, branch, or method of healing as authorized by the laws of this State. Nothing in this chapter shall be construed to restrict, inhibit, or limit the practice of chiropractic as now practiced in this State and as taught by accredited schools or colleges of chiropractic. Nothing in this chapter shall be construed to restrict, inhibit, or limit the practice of licensed nurse practitioners, licensed physicians assistants, certified athletic trainers, licensed massage therapists, exercise physiologists, or personal trainers. Moreover, nothing in this chapter shall be construed to restrict, inhibit, or limit in any way the practice of dentistry pursuant to Chapter 15 of Title 40 or the practice of medicine pursuant to Chapter 47 of Title 40.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-320. Construction of chapter; rights to payment of certain health plan benefits; effect on contractual agreements requiring doctor's prescription for therapy services; effect on workers' compensation.

(A) Nothing in this chapter may be construed to create a right in a physical therapist or physical therapist assistant to:

(1) have paid to a physical therapist or physical therapist assistant a benefit under:

(a) a self-funded plan providing benefits to residents of this State;

(b) accident and health insurance provided to residents of this State;

(c) a plan of operation established by a health maintenance organization licensed in this State; or

(2) have a claim against a third party payer, however situated.

(B) Nothing contained in this chapter may be construed to limit, enlarge, or otherwise affect any contractual agreement now in effect or entered into after the effective date of this act which provides that a person obtaining physical therapy services must have a prescription from a doctor of medicine licensed under Chapter 47 or from a person licensed to practice dentistry under Chapter 25 in order to be entitled to receive reimbursement for these therapy services.

(C) Nothing contained in this chapter may be construed to affect the provisions of Title 42 of the South Carolina Code of Laws relating to workers' compensation.

HISTORY: 1998 Act No. 360, Section 1.



SECTION 40-45-330. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 1998 Act No. 360, Section 1.






CHAPTER 47 - PHYSICIANS AND MISCELLANEOUS HEALTH CARE PROFESSIONALS

SECTION 40-47-5. Application of Chapter 1; conflict with other articles.

(A) Unless otherwise provided for in this chapter, Chapter 1, Title 40 applies to the profession or business regulated under this chapter. However, if there is a conflict between this chapter and Article 1, Chapter 1, Title 40, the provisions of this chapter control.

(B) Unless there is a conflict with other articles of this chapter, Article 1, Chapter 47, Title 40 applies to all programs administered through the State Board of Medical Examiners.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-10. State Board of Medical Examiners; appointment; terms and vacancies; powers and duties.

(A)(1) There is created the State Board of Medical Examiners to be composed of thirteen members, three of whom must be lay members, one of whom must be a doctor of osteopathic medicine, two of whom must be physicians from the State at large, and seven of whom must be physicians, each representing one of the seven congressional districts. All members of the board must be residents of this State, and each member representing a congressional district shall reside in the district the member represents. All physician members of the board must be licensed by the board, must be without prior disciplinary action or conviction of a felony or other crime of moral turpitude, and must be practicing their profession in this State. All lay members of the board must hold a baccalaureate degree or higher, must not have been convicted of a felony or a crime of moral turpitude, and must not be employed or have a member of their immediate family employed in a health or medically related field.

(2) The members of the board shall serve for terms of four years or until their successors are appointed and qualify. Members of the board may only serve three consecutive terms.

(3) All members of the board have full voting rights.

(4) The one lay member and one physician from the State at large must be appointed by the Governor, with the advice and consent of the Senate. Two lay members must be appointed by the Governor, with the advice and consent of the Senate, one upon the recommendation of the President Pro Tempore of the Senate and one upon the recommendation of the Speaker of the House of Representatives.

(5) The board shall conduct an election to nominate one physician from the State at large. The election must provide for participation by all physicians currently permanently licensed and residing in South Carolina. To nominate the physicians who will represent the seven congressional districts, the board shall conduct an election within each district. These elections must provide for participation by all permanently licensed physicians residing in the particular district. The board shall conduct an election to nominate the doctor of osteopathic medicine from the State at large, and this election must provide for participation by any physician currently permanently licensed in this State as a doctor of osteopathic medicine. The board shall certify in writing to the Governor the results of each election. The Governor may reject any or all of the nominees upon satisfactory showing of the unfitness of those rejected. If the Governor declines to appoint any of the nominees submitted, additional nominees must be submitted in the same manner following another election. Vacancies must be filled in the same manner of the original appointment for the unexpired portion of the term.

(6) Vacancies that occur when the General Assembly is not in session may be filled by an interim appointment of the Governor in the manner provided by Section 1-3-210.

(B) Public and lay members of boards and panels must be appointed in accordance with Section 40-1-45.

(C) Board members and persons authorized by the board to engage in business for the board must be compensated for their services at the usual rate for mileage, subsistence, and per diem as provided by law for members of state boards, committees, and commissions and may be reimbursed for actual and necessary expenses incurred in connection with and as a result of their work as members or persons acting on behalf of the board.

(D) The board annually shall elect from among its members a chairman, vice chairman, secretary, and other officers as the board determines necessary. The board may promulgate regulations reasonably necessary for the performance of its duties and the governance of its operations and proceedings, for the practice of medicine, for judging the professional and ethical competence of physicians, including a code of medical ethics, and for the discipline of persons licensed or otherwise authorized to practice pursuant to this chapter.

(E) The board shall meet at least four times a year and at other times upon the call of the chair or a majority of the board.

(F) A majority of the members of the board constitutes a quorum; however, if there is a vacancy on the board, a majority of the members serving constitutes a quorum.

(G) A board member is required to attend meetings or to provide proper notice and justification of inability to do so. The Governor may remove members from the board for absenteeism, as well as for other grounds provided for in Section 1-3-240.

(H) The Chairman of the State Board of Medical Examiners, or the chairman's designee, shall serve as an advisory nonvoting member of the State Board of Nursing to provide consultation on matters requested by the State Board of Nursing. The Board of Nursing shall send written notice at least ten days before meetings that the Board of Nursing wants the Chairman of the State Board of Medical Examiners, or the chairman's designee, to attend. The Chairman of the State Board of Medical Examiners, or the chairman's designee, and the State Board of Nursing shall meet at least twice a year and more often as necessary.

(I) In addition to the powers and duties enumerated in Section 40-1-70, the board may:

(1) publish advisory opinions and position statements relating to practice procedures or policies authorized or acquiesced to by any agency, facility, institution, or other organization that employs persons authorized to practice under this chapter to comply with acceptable standards of practice;

(2) develop minimum standards for continued competency of licensees continuing in or returning to practice;

(3) adopt rules governing the proceedings of the board and may promulgate regulations for the practice of medicine and as necessary to carry out the provisions of this chapter;

(4) conduct hearings concerning alleged violations of this chapter;

(5) use minimum standards as a basis for evaluating safe and effective medical practice;

(6) license and renew the authorizations to practice of qualified applicants;

(7) approve temporary licenses, limited licenses, and other authorizations to practice in its discretion as it considers in the public interest;

(8) join organizations that develop and regulate the national medical licensure examinations and promote the improvement of the practice of medicine for the protection of the public;

(9) collect any information the board considers necessary, including social security numbers or alien identification numbers, in order to report disciplinary actions to national databanks of disciplinary information as otherwise required by law;

(10) establish guidelines to assist employers of licensees when errors in practice can be handled through corrective action in the employment setting.

HISTORY: 2006 Act No. 385, Section 1; 2012 Act No. 222, Section 8, eff June 7, 2012.



SECTION 40-47-11. Medical Disciplinary Commission; qualifications of members; hearings; service as expert witnesses.

(A) There is created the Medical Disciplinary Commission of the State Board of Medical Examiners to be composed of thirty-five physician members appointed by the board and seven lay members appointed by the Governor. The physician members of the commission must be licensed physicians practicing their profession, and they must be without prior disciplinary action or conviction of a felony or other crime of moral turpitude. Five physician commissioners must be appointed from each of the seven congressional districts and must reside in the district, which they are appointed to represent. The members of the commission are limited to three consecutive terms. A member of the Board of Medical Examiners may not simultaneously serve as a commissioner. In case of a vacancy by way of death, resignation, or otherwise, the board shall appoint a successor to serve for the unexpired portion of the term. Where justice, fairness, or other circumstances so require, the board may appoint past commissioners to hear complaints in individual cases.

(B) All lay commissioners must hold a baccalaureate degree or higher, must not have been convicted of a felony or other crime of moral turpitude, and must not be employed or have a member of their immediate family employed in a health or medically related field. One lay commissioner must be appointed by the Governor from each of the seven congressional districts, with the advice and consent of the Senate. Each lay commissioner must be a registered voter and reside in the congressional district he represents throughout his term. Each lay commissioner initially appointed from each district shall serve for a term of three years and until his successor is appointed and qualified. Vacancies must be filled in the manner of the original appointment for the remainder of the unexpired portion of the term. The Governor may appoint a lay commissioner to serve a full term; however, a lay commissioner may not serve more than three consecutive terms.

(C) The commission is empowered to hear those formal complaints filed against practitioners authorized to practice under this chapter, unless otherwise provided in this chapter. These hearings must be conducted in accordance with the Administrative Procedures Act and with regulations promulgated by the Board of Medical Examiners and must be before a panel composed of not more than three physician commissioners and one lay commissioner. The panel is empowered to hear the matters complained of and to recommend findings of fact and conclusions of law to the board. The panel shall submit a certified report of its proceedings, including its findings of fact, conclusions of law, and mitigating and aggravating circumstances, for consideration by the board in rendering a final decision and shall file this report with the department.

(D) The physician members of the commission may serve as expert reviewers and witnesses in investigations and proceedings pursuant to this chapter. A physician commissioner who serves as an expert reviewer or witness in an investigation or proceeding may not serve on the hearing panel for that particular matter or related matters.

HISTORY: 2006 Act No. 385, Section 1; 2012 Act No. 222, Section 9, eff June 7, 2012.



SECTION 40-47-20. Definitions.

In addition to the definitions provided in Section 40-1-20, as used in this chapter unless the context indicates otherwise:

(1) "Active license" means the status of an authorization to practice that has been renewed for the current period and authorizes the licensee to practice in this State.

(2) "Administrative hearing officer" means a physician designated by the board or director.

(3) "Adverse disciplinary action" means a final decision by a United States or foreign licensing jurisdiction, a peer review group, a health care institution, a professional or medical society or association, or a court, which action was not resolved completely in the licensee's favor.

(4) "Agreed to jointly" means the agreement by the Board of Nursing and Board of Medical Examiners on delegated medical acts that nurses perform and that are promulgated by the Board of Nursing in regulation.

(5) "Approved written protocols" means specific statements developed collaboratively by the physician or the medical staff and the advanced practice registered nurse (NP, CNM, or CNS) that establish physician delegation for medical aspects of care, including the prescription of medications.

(6) "Approved written scope of practice guidelines" means specific statements developed by a physician or the medical staff and a physician assistant that establish physician delegation for medical aspects of care, including the prescription of medications.

(7) "Board" means the State Board of Medical Examiners for South Carolina.

(8) "Board-approved credentialing organization" means an organization that offers a certification examination in a specialty area of practice, establishes scope and standards of practice statements, and provides a mechanism approved by the board for evaluating continuing competency in a specialized area of practice.

(9) "Business days" means every day except Saturdays, Sundays, and legal holidays.

(10) "Cancellation" means the withdrawal or invalidation of an authorization to practice that was issued to an ineligible person either in error or based upon a false, fraudulent, or deceptive representation in the application process.

(11) "Certification" means approval by an established body, other than the board, but recognized by the board, that recognizes the unique, minimal requirements of specialized areas of practice. Certification requires completion of a recognized formal program of study and specialty board examination, if the specialty board exists, and certification of competence in practice by the certifying agency.

(12) "Criminal history" means a federal, state, or local criminal history of conviction or a pending charge or indictment of a crime, whether a misdemeanor or a felony, that bears upon a person's fitness or suitability for an authorization to practice with responsibility for the safety and well-being of others.

(13) "Delegated medical acts" means additional acts delegated by a physician or dentist to a physician assistant, respiratory care practitioner, anesthesiologist's assistant, or other practitioner authorized by law under approved written scope of practice guidelines or approved written protocols as provided by law in accordance with the applicable scope of professional practice. Delegated medical acts must be performed under the supervision of a physician or dentist who must be readily or immediately available for consultation in accordance with the applicable scope of professional practice.

(14) "Delegated medical acts to the APRN" means additional acts delegated by a physician or dentist to the Advanced Practice Registered Nurse (NP, CNM, or CNS) which may include formulating a medical diagnosis and initiating, continuing, and modifying therapies, including prescribing drug therapy, under approved written protocols as provided in Section 40-33-34 and Section 40-47-195. Delegated medical acts to the APRN (NP, CNM, or CNS) must be agreed to jointly by both the Board of Nursing and the Board of Medical Examiners. Delegated medical acts to the APRN (NP, CNM, or CNS) must be performed under the general supervision of a physician or dentist who must be readily available for consultation.

(15) "Dentist" means a dentist licensed by the South Carolina Board of Dentistry.

(16) "Disciplinary action" means a final decision and sanction imposed at the conclusion of a disciplinary proceeding.

(17) "Entity" means a sole proprietorship, partnership, limited liability partnership, limited liability corporation, association, joint venture, cooperative, company, corporation, or other public or private legal entity authorized by law.

(18) "Final decision" means an order of the board that concludes a license application proceeding or formal disciplinary proceeding.

(19) "Formal complaint" means a formal written complaint charging misconduct by a respondent in violation of this chapter, Chapter 1 of Title 40, or any other provision of law.

(20) "Immediately available" for the purpose of supervising unlicensed personnel means being located within the office and ready for immediate utilization when needed.

(21) "Inactive license" means the official temporary retirement of a person's authorization to practice upon the person's notice to the board that the person does not wish to practice.

(22) "Incompetence" means the failure of a licensee to demonstrate and apply the knowledge, skill, and care that is ordinarily possessed and exercised by other practitioners of the same licensure status and required by the generally accepted standards of the profession. Charges of incompetence may be based upon a single act of incompetence or upon a course of conduct or series of acts or omissions that extend over a period of time and that, taken as a whole, demonstrate incompetence. It is not necessary to show that actual harm resulted from the act or omission or series of acts or omissions if the conduct is such that harm could have resulted to the patient or to the public from the act or omission or series of acts or omissions.

(23) "Independent credentials verification organization" means an entity approved by the board to provide primary source verification of an applicant's identity, medical education, postgraduate training, examination history, disciplinary history, and other core information required for licensure in this State.

(24) "Initial complaint" means a brief statement that alleges misconduct on the part of a licensee.

(25) "Initial licensure" means the first authorization to practice issued to a person by a licensing authority in this State or any other state.

(26) "Lapsed license" means an authorization to practice that no longer authorizes practice in this State due to the person's failure to renew the authorization within the renewal period.

(27) "Letter of caution or concern" means a written caution or warning about past or future conduct issued when it is determined that no misconduct has been committed. The issuance of a letter of caution or concern is not a form of discipline and does not constitute a finding of misconduct. The fact that a letter of caution or concern has been issued must not be considered in a subsequent disciplinary proceeding against a person authorized to practice unless the caution or warning contained in the letter of caution or concern is relevant to the misconduct alleged in the proceedings.

(28) "License" means a current document authorizing a person to practice.

(29) "Licensed in good standing" means that one's authorization to practice has not been revoked and there are no restrictions or limitations currently in effect. Public reprimands issued less than five years from the date an application is received by the board are considered restrictions upon practice.

(30) "Limited license" means a current time-limited and practice-limited document that authorizes practice at the level for which one is seeking licensure.

(31) "Misconduct" means violation of any of the provisions of this chapter or regulations promulgated by the board pursuant to this chapter or violation of any of the principles of ethics as adopted by the board or incompetence or unprofessional conduct.

(32) "Osteopathic medicine" means a complete school of medicine and surgery utilizing all methods of diagnosis and treatment in health and disease and placing special emphasis on the interrelationship of the musculo-skeletal system to all other body systems.

(33) "Pending disciplinary action" means an action or proceeding initiated by a formal complaint.

(34) "Person" means a natural person, male or female.

(35) "Physician" means a doctor of medicine or doctor of osteopathic medicine licensed by the South Carolina Board of Medical Examiners.

(36) "Practice of Medicine" means:

(a) advertising, holding out to the public or representing in any manner that one is authorized to practice medicine in this State;

(b) offering or undertaking to prescribe, order, give, or administer any drug or medicine for the use of any other person;

(c) offering or undertaking to prevent or to diagnose, correct or treat in any manner, or by any means, methods, or devices, disease, illness, pain, wound, fracture, infirmity, defect, or abnormal physical or mental condition of a person, including the management or pregnancy and parturition;

(d) offering or undertaking to perform any surgical operation upon a person;

(e) rendering a written or otherwise documented medical opinion concerning the diagnosis or treatment of a patient or the actual rendering of treatment to a patient within this State by a physician located outside the State as a result of transmission of individual patient data by electronic or other means from within a state to such physician or his or her agent;

(f) rendering a determination of medical necessity or a decision affecting the diagnosis and/or treatment of a patient is the practice of medicine subject to all of the powers provided to the Board of Medical Examiners, except as provided in Section 38-59-25;

(g) using the designation Doctor, Doctor of Medicine, Doctor of Osteopathic Medicine, Physician, Surgeon, Physician and Surgeon, Dr., M.D., D.O., or any combination of these in the conduct of any occupation or profession pertaining to the prevention, diagnosis, or treatment of human disease or condition unless such a designation additionally contains the description of another branch of the healing arts for which one holds a valid license in this State that is applicable to the clinical setting; and

(h) testifying as a physician in an administrative, civil, or criminal proceeding in this State by expressing an expert medical opinion.

(37) "Practitioner" means a person who has been issued an authorization to practice in this State. The term does not include persons who have not been issued a license, registration, certification, or other authorization to practice in this State, except as provided by law for persons licensed in another state or jurisdiction.

(38) "Presiding officer" means the chairman of the hearing panel or a designee. When no chair of the hearing panel has been designated, the term includes the chairman or vice chairman of the board or a designee. A person designated to act on behalf of the chairman of the board or a hearing panel may not have been involved with the investigation or prosecution of the particular matter.

(39) "Private reprimand" means a statement by the board that misconduct was committed by a person authorized to practice which has been declared confidential and which is not subject to disclosure as a public document.

(40) "Probation" means the issuance of an authorization to practice conditioned upon compliance with terms and conditions imposed by a licensing board in this State or another state. The holder of the authorization to practice on probation may petition the board for reinstatement to full, unrestricted practice upon compliance with all terms and conditions imposed by the board.

(41) "Public reprimand" means a publicly available statement of the board that misconduct was committed by a person authorized to practice.

(42) "Reactivation" means the restoration to active status of an authorization from inactive status.

(43) "Readily available" means the physician must be in near proximity and is able to be contacted either in person or by telecommunications or other electronic means to provide consultation and advice to the practitioner performing delegated medical acts. When application is made for more than the equivalent of three full-time NPs, CNMs, or CNSs to practice with one physician, or when a NP, CNM, or CNS is performing delegated medical acts in a practice site greater than forty-five miles from the physician, the Board of Nursing and the Board of Medical Examiners shall review the application to determine if adequate supervision exists.

(44) "Reinstatement" means an action of the board in a disciplinary matter that authorizes the resumption of practice upon any terms or conditions ordered or agreed to by the board.

(45) "Relinquish" means to permanently cancel or invalidate an authorization instead of disciplinary proceedings or final decision by the board. A person whose authorization to practice has been relinquished to the board is permanently ineligible for a license or other authorization of any kind from the board. Relinquishment is irrevocable, an admission of any or all of the allegations of misconduct, and reported and treated as a permanent revocation.

(46) "Respondent" means a person charged with responding in a disciplinary or other administrative action.

(47) "Revocation" means the permanent cancellation or withdrawal of an authorization issued by the board. A person whose authorization has been permanently revoked by the board is permanently ineligible for an authorization of any kind from the board.

(48) "Significant disciplinary action" means a public decision in a disciplinary matter that involves substantial issues of professional or ethical competence or qualification to practice. The board may consider any actions taken by the original board or conduct considered relevant to the applicant's fitness for licensure to practice in this State.

(49) "State identification bureau" means an authorized governmental agency responsible for receiving and screening the results of criminal history records checks in this State or another state.

(50) "Supervision" means the process of critically observing, directing, and evaluating another person's performance, unless otherwise provided by law.

(51) "Suspension" means the temporary withdrawal of authorization to practice for either a definite or indefinite period of time ordered by the board. The holder of a suspended authorization to practice may petition the board for reinstatement to practice upon compliance with all terms and conditions imposed by the board.

(52) "Temporary license" means a current, time-limited document that authorizes practice at the level for which one is seeking licensure.

(53) "Unprofessional conduct" means acts or behavior that fail to meet the minimally acceptable standard expected of similarly situated professionals including, but not limited to, conduct that may be harmful to the health, safety, and welfare of the public, conduct that may reflect negatively on one's fitness to practice, or conduct that may violate any provision of the code of ethics adopted by the board or a specialty.

(54) "Voluntary surrender" means forgoing the authorization to practice by the subject of an initial or formal complaint pending further order of the board. It anticipates other formal action by the board and allows any suspension subsequently imposed to include this time.

(55) "Volunteer license" means authorization of a retired practitioner to provide medical services to others through an identified charitable organization without remuneration.

HISTORY: 2006 Act No. 385, Section 1; 2008 Act No. 411, Section 6.



SECTION 40-47-25. Rights and privileges of licensees.

Osteopathic physicians and surgeons licensed hereunder shall have the same rights and privileges as physicians and surgeons of other schools of medicine with respect to the treatment of cases, hospital privileges, and the holding of health offices or offices of public institutions. Physicians and surgeons licensed pursuant to this chapter must be licensed to practice medicine in all its branches regardless of whether the physician holds an M.D. or D.O. degree and has passed the United States Medical Licensing Examination (USMLE) or the Comprehensive Osteopathic Medical Licensing Examination (COMLEX--USA) examination sequence, or graduated from a college accredited by the Liaison Committee on Medical Education (LCME) or the American Osteopathic Association (AOA), Commission on Osteopathic College Accreditation (COCA), or successfully completed post-graduate training from the American Council for Graduate Medical Education (ACGME) approved or AOA-approved programs, or obtained American Board of Medical Specialties (ABMS) or AOA board certification, or on the basis of his or her race, color, creed, religion, sex, or national origin.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-30. Licensure requirement; excepted activities; physician licensed in another state.

(A) A person may not practice medicine in this State unless the person is twenty-one years of age and has been authorized to do so pursuant to the provisions of this article. Nothing in this article may be construed to:

(1) prohibit service in cases of emergency or the domestic administration of family remedies;

(2) apply to those who practice the religious tenets of their church without pretending a knowledge of medicine if the laws, rules, and regulations relating to contagious diseases and sanitary matters are not violated;

(3) prohibit licensed pharmacists from selling, using, and dispensing drugs in their places of business;

(4) allow under any circumstances, physicians' assistants or optometrists' assistants to make a refraction for glasses or give a contact lens fitting;

(5) prohibit a licensed physician from delegating tasks to unlicensed personnel in the physician's employ and on the premises if:

(a) the task is delegated directly to unlicensed personnel by the physician and not through another licensed practitioner;

(b) the task is of a routine nature involving neither the special skill of a licensed person nor significant risk to the patient if improperly done;

(c) the task is performed while the physician is present on the premises and in such close proximity as to be immediately available to the unlicensed person if needed;

(d) the task does not involve the verbal transmission of a physician's order or prescription to a licensed person if the licensed person requires the order or prescription to be in writing; and

(e) the unlicensed person wears an appropriate badge denoting to a patient the person's status. The unlicensed person shall wear a clearly legible identification badge or other adornment at least one inch by three inches in size bearing the person's first name at a minimum and staff position. The identification badge must be worn in a manner so that it is clearly visible to patients at all times;

(6) prohibit the practice of any legally qualified licensee of another state who is employed by the United States government or any department, bureau, division, or agency of the United States government, while in the discharge of official duties;

(7) prohibit students while engaged in training in a medical school approved by the board;

(8) prohibit practicing dentistry, nursing, optometry, podiatry, psychology, or another of the healing arts in accordance with state law;

(9) prohibit the practice of any legally qualified licensee of another state involved in the transport of patients to medical facilities or the lawful procurement of organs or other body parts for medical use.

(10) prohibit a physician from practicing in actual consultation with a physician licensed in this State concerning an opinion for the South Carolina physician's consideration in managing the care or treatment of a patient in this State.

(B)(1) A physician licensed in another state, territory, or other jurisdiction of the United States or of any other nation or foreign jurisdiction is exempt from the requirements of licensure in this State, if the physician:

(a) holds an active license to practice in the other jurisdiction;

(b) engages in the active practice of medicine in the other jurisdiction; and

(c) is employed or designated as the team physician by an athletic team visiting the State for a specific sporting event.

(2) A physician's practice pursuant to this section is limited to the members, coaches, and staff of the team by which the physician is employed or designated. A physician practicing in this State pursuant to this section does not have practice privileges in any licensed health care facility and is not authorized to issue orders or prescriptions or to order testing at a medical facility in this State.

(C) Nothing in this chapter may be construed to authorize a physician to delegate the performance of radiological services in violation of Chapter 74 of Title 44.

HISTORY: 2006 Act No. 385, Section 1; 2008 Act No. 411, Sections 1, 2.



SECTION 40-47-31. Limited and temporary licenses.

(A) Limited licenses may be issued for postgraduate medical residency training or for employment with a state agency, as approved by the board. A limited license entitles the licensee to apply for individual controlled substance registration through the Department of Health and Environmental Control. Each limited license is valid for one year or part of one year. Renewal may be considered upon approval of the board. A special limited license also may be issued to a physician licensed in another state for up to fourteen days not more than four times a year in order to authorize practice under supervision for training involving direct patient care or to explore potential employment relationships.

(B) Applicants for a limited license for medical residency training who are graduates of an approved medical school located in the United States or Canada must complete and submit an application and the appropriate application fee. A completed application must include the following:

(1) a copy of a contract in which the applicant has been offered a position in a medical residency training program accredited by the American Council for Graduate Medical Education or American Osteopathic Association or a fellowship or a letter from the institution stating the applicant has been recommended for a medical residency training program or a fellowship. The recommendation letter must be addressed and mailed directly to the board office from the institution;

(2) a certification of medical education form approved by the board to be completed by the dean, the president, or the registrar of the applicant's medical school or as approved by the board;

(3) a supervising physician form approved by the board to be completed by the chairman or residency director of the training program;

(4) letters of recommendation from licensed physicians recommending the applicant for a limited license in this State; and

(5) verification of licensure in other states, if applicable.

(C) An applicant for a limited license for medical residency training who is a graduate of a medical school located outside the United States or Canada may be considered on an individual basis. Such applicants shall complete and submit an application and the appropriate application fee. In addition to all other requirements, a completed application must include a copy of a current or permanent Educational Commission for Foreign Medical Graduates (ECFMG) certificate or documentation of successful completion of a Fifth Pathway program, or both. The board may waive this requirement if the applicant has a full-time academic faculty appointment at the rank of assistant professor or greater in a medical school in this State accredited by the American Council for Graduate Medical Education or the American Osteopathic Association. This requirement also may be waived if the applicant:

(1) has been licensed for five years or more without significant disciplinary action; and

(2) holds current certification by a specialty board recognized by the American Board of Medical Specialties or the American Osteopathic Association or another organization approved by the board.

(D) A physician in a medical residency training program in this State may apply for a permanent license at least ninety days before his or her limited license expires. No part of a limited license application may be applied to an application for a permanent license. Each application must be filed separately.

(E) A new application for a limited license for employment with a state agency may not be authorized after January 1, 2001. A current holder of a limited license for employment with a state agency may renew his or her limited license if no change of agency has occurred. A change in agency may be approved upon presentation to the board of a copy of a contract in which the limited license holder has been offered a position within the South Carolina Department of Corrections, the South Carolina Department of Health and Environmental Control, the South Carolina Department of Mental Health, or the South Carolina Department of Disabilities and Special Needs.

(F) A special limited license may be issued to a physician licensed in another state to authorize practice under supervision for training involving direct patient care or to explore potential employment relationships. The applicant must submit the following items:

(1) a completed application and payment of applicable fees; and

(2) a documentation from the supervising physician relating the purpose and dates requested.

(G) An emergency limited license may be issued to a physician actively licensed in another state who is in good standing in accordance with Section 40-47-160(B) and whose place of established practice has been the subject of an emergency disaster declaration by an appropriate federal or state authority. An emergency limited license is valid for one year and may be renewed upon approval of the board. This license must be limited to practice in this State while associated with a licensed physician in this State who holds an unrestricted, permanent license or while employed by a licensed healthcare facility in this State. The applicant must submit the following items:

(1) a completed application and payment of applicable fees; and

(2) such documentation as may be acceptable to the board under the circumstances to demonstrate eligibility for the limited license, including documentation of an existing license in good standing authorizing professional practice in the state which is subject to the emergency disaster declaration.

(H) A temporary license may be issued to an applicant who has met all requirements for the issuance of a permanent license, except such final verifications as may be required. A temporary license is valid for three months or more, if approved by the board. Renewal may be considered upon approval of the board.

(I) The board may not issue a limited or temporary license to a licensed physician of another state of the United States:

(1) whose license is currently revoked, suspended, restricted in any way, or on probationary status in that state; or

(2) who currently has disciplinary action pending in any state.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-32. Permanent licenses; requirements; examinations; post-graduate medical residency training requirements; fee.

(A) To obtain a permanent license to practice medicine in this State an applicant shall comply with the requirements of this section.

(B)(1) An applicant shall document to the satisfaction of the board graduation from a:

(a) medical school located in the United States or Canada that is accredited by the Liaison Committee on Medical Education or other accrediting body approved by the board;

(b) school of osteopathic medicine located in the United States or Canada accredited by the Commission on Osteopathic College Accreditation or other accrediting body approved by the board;

(c) medical school located outside the United States or Canada.

(2) An applicant who graduated from a medical school located outside of the United States shall:

(a)(i) possess a permanent Standard Certificate from the Education Commission on Foreign Medical Graduates (ECFMG); and

(ii) document a minimum of three years of progressive postgraduate medical residency training in the United States approved by the Accreditation Council for Graduate Medical Education (ACGME), American Osteopathic Association (AOA), or postgraduate training in Canada approved by the Royal College of Physicians and Surgeons, except that if an applicant has been actively licensed in another state for the preceding five years or more without significant disciplinary action, the applicant need only document one year of postgraduate residency training approved by the board; or

(b)(i) document successful completion of a Fifth Pathway program; and

(ii) complete a minimum of three years progressive postgraduate medical residency training in the United States approved by the ACGME or AOA or postgraduate training in Canada approved by the Royal College of Physicians and Surgeons or be board eligible or board certified by a specialty board recognized by the American Board of Medical Specialties (ABMS), the AOA, or another organization approved by the board;

(c) notwithstanding the provisions of this subsection, the board may waive the ECFMG or Fifth Pathway requirement if the applicant is to have a full-time academic faculty appointment at the rank of assistant professor or greater at a medical school in this State.

(C) An applicant shall document to the satisfaction of the board successful completion of:

(1) all parts of the National Board of Medical Examiners Examination in approved sequence;

(2) all parts of the National Board of Osteopathic Medical Examiners Examination in approved sequence;

(3) the Federation Licensing Exam (FLEX) based on standards established by the board;

(4) the United States Medical Licensing Examination (USMLE) based on standards established by the board;

(5) the Medical Council of Canada Qualifying Examination (MCCQE) in approved sequence;

(6) the Comprehensive Osteopathic Medical Licensing Examination (COMLEX--USA);

(7) a written state examination of another state medical, osteopathic, or composite board prior to 1976, and current certification by a specialty board recognized by the American Board of Medical Specialties, the American Osteopathic Association, or another organization approved by the board; or

(8) combinations of the FLEX, National Board of Medical Examiners, and USMLE acceptable to the Composite Committee of the USMLE and approved by the board. These combinations may be accepted only if taken before 1999.

(D) In addition to meeting all other licensure requirements, an applicant shall pass the Special Purpose Examination (SPEX) or the Composite Osteopathic Variable-Purpose Examination (COMVEX), unless the applicant can document within ten years of the date of filing a completed application to the board one of the following:

(1) National Board of Medical Examiners examination;

(2) National Board of Osteopathic Medical Examiners examination;

(3) FLEX;

(4) USMLE;

(5) MCCQE;

(6) SPEX;

(7) COMVEX;

(8) COMLEX--USA;

(9) ECFMG;

(10) certification, recertification, or a certificate of added qualification examination by a specialty board recognized by either the American Board of Medical Specialties (ABMS), the American Osteopathic Association (AOA), or another organization approved by the board; or

(11) one hundred fifty hours of Category I continuing medical education in the three years preceding the date of the application by an applicant who is currently certified by a specialty board recognized by the American Board of Medical Specialties, the American Osteopathic Association, or other organization approved by the board, which certification is not time limited and does not require recertification by examination. Such Category I continuing medical education must be approved by the American Medical Association or American Osteopathic Association, or other national organization approved by the board, as appropriate. Seventy-five percent of these hours must be related to the applicant's area of specialty. This is the only exception to the ten year requirement of this subsection that does not require an examination or reexamination.

(E) The additional examination required pursuant to subsection (D) must be waived if the applicant is to practice in a position within the South Carolina Department of Corrections, South Carolina Department of Health and Environmental Control, South Carolina Department of Mental Health, or the South Carolina Department of Disabilities and Special Needs. A license issued pursuant to this waiver is immediately invalid if the individual leaves that position or acts outside the scope of employment within the department. A change in agency may be approved upon presentation to the board of a copy of a contract in which the individual has been offered a position within the South Carolina Department of Corrections, the South Carolina Department of Health and Environmental Control, the South Carolina Department of Mental Health, or the South Carolina Department of Disabilities and Special Needs.

(F) In addition to the following standards, the board shall establish minimum standards of performance to be attained on examinations for an applicant to qualify for licensure:

(1) For FLEX examinations taken before June 1, 1985, the following standards apply:

(a) An applicant for permanent licensure shall obtain, in one sitting, a FLEX weighted average score of at least seventy-five on the examination.

(b) FLEX examinations taken before June 1, 1985, were administered in three days and the days were referred to as Day 1, Day 2, and Day 3. In case of failure, the results of the first three takings of each day must be considered by the board, and the board may consider the results from a fourth taking of any day; however, the applicant has the burden of presenting special and compelling circumstances why a result from a fourth taking should be considered. These circumstances may include, but are not limited to, the applicant's additional medical education or training, the applicant's score on the third taking, or other special or compelling circumstances. Under no circumstances may the board consider results received after the fourth taking of Day 1, Day 2, or Day 3, except that a subsequent taking may be considered by the board for an applicant who currently holds a certification, recertification, or a certificate of added qualification by a specialty board recognized by the ABMS, AOA, or another organization approved by the board.

(2) For FLEX examinations taken after June 1, 1985, the following standards apply:

(a) An applicant for permanent licensure shall obtain a score of seventy- five or more on both Component I and Component II. An applicant shall pass both components within five years of the first taking of any component of this examination.

(b) FLEX examinations taken after June 1, 1985, were administered as Component I and Component II. In case of failure, the results of the first three takings of each component must be considered by the board. The board may consider the results from a fourth taking of any component; however, the applicant has the burden of presenting special and compelling circumstances why a result from a fourth taking should be considered. These circumstances may include, but are not limited to, the applicant's additional medical education or training, the applicant's score on the third taking, or other special or compelling circumstances. Under no circumstances may the board consider results received after the fourth taking of Component I or Component II, except that a subsequent taking may be considered by the board for an applicant who currently holds a certification, recertification, or a certificate of added qualification by a specialty board recognized by the ABMS, AOA, or another organization approved by the board.

(3) For the United States Medical Licensing Examination or the Comprehensive Osteopathic Medical Licensing Examination, or the Medical Council of Canada Qualifying Examination, the applicant shall pass all steps within ten years of passing the first taken step. The results of the first three takings of each step examination must be considered by the board. The board may consider the results from a fourth taking of any step; however, the applicant has the burden of presenting special and compelling circumstances why a result from a fourth taking should be considered. These circumstances may include, but are not limited to, the applicant's additional medical education or training, the applicant's score on the third taking, or other special or compelling circumstances. Under no circumstances may the board consider results received after the fourth taking of any step, except that a subsequent taking may be considered by the board for an applicant who currently holds a certification, recertification, or a certificate of added qualification by a specialty board recognized by the ABMS, AOA, or another organization approved by the board.

(G) With respect to postgraduate medical residency training requirements, the following standards apply:

(1) Graduates of approved medical or osteopathic schools located in the United States or Canada shall document the successful completion of a minimum of one year of postgraduate medical residency training approved by the board.

(2) Graduates of medical schools located outside the United States or Canada shall document a minimum of three years of progressive postgraduate medical residency training approved by the board, except that these graduates who have completed at least two and one-half years of progressive postgraduate medical residency training in the program in which they are currently enrolled may be issued a license upon certification from the program of their good standing and expected satisfactory completion. These graduates who have been actively licensed in another state for the preceding five years or more without significant disciplinary action need only document one year of postgraduate residency training approved by the board. A foreign graduate may satisfy the three year postgraduate training requirement with at least one year of approved training in combination with certification by a specialty board recognized by the ABMS, AOA, or another national organization approved by the board.

(3) The board may accept a full-time academic appointment at the rank of assistant professor or greater in a medical or osteopathic school in the United States as a substitute for and instead of postgraduate medical residency training. Each year of this academic appointment may be credited as one year of postgraduate medical residency training for purposes of the board's postgraduate training requirements.

(4) For purposes of satisfying postgraduate medical residency training requirements, the board may accept postgraduate training in the United States approved by the Accreditation Council on Graduate Medical Education or the American Osteopathic Association or postgraduate training in Canada approved by the Royal College of Physicians and Surgeons.

(H) An applicant may be denied licensure if the individual has committed acts or omissions that are grounds for disciplinary action as provided for in Section 40-47-110. The board or department immediately may cancel an authorization that was issued based on false, fraudulent, or misleading information provided by an applicant.

(I) The board may grant or refuse licensure to licentiates of the National Board of Medical Examiners, the Medical Council of Canada, or of the National Board of Osteopathic Medical Examiners without further examination and may make and establish all necessary rules and regulations for the endorsement of licensure issued by other state boards having substantially equivalent requirements.

(J) An applicant for a permanent license shall document compliance with applicable continued competency requirements.

(K) An applicant shall file a completed application, with required supporting documentation, on forms provided by the department. Primary source verification of an applicant's identity, medical education, postgraduate training, examination history, disciplinary history, and other core information required for licensure in this State must be provided through an independent credentials verification organization approved by the board.

(L) A nonrefundable permanent license application fee must be submitted with the application. Applications will not be processed without the required fee.

(M) The board must not issue a permanent license to a licensed physician of another state of the United States:

(1) whose license is currently revoked, suspended, restricted in any way, or on probationary status in that state; or

(2) who currently has disciplinary action pending in any state.

HISTORY: 2006 Act No. 385, Section 1; 2008 Act No. 411, Sections 3, 4, and 5.



SECTION 40-47-33. Academic license; qualifications; responsibility of dean for compliance with practice limitations.

(A) The issuance of an academic license is initiated by a written request from the dean of the medical school outlining the candidate's credentials, proposed role at the academic institution, and the reasons for requesting an exception to the usual course of permanent licensure. The candidate shall meet the following requirements:

(1) The individual must have the rank of assistant professor or higher.

(2) The individual must have established academic credentials and a compelling reason to be invited by the dean.

(3) The academic license may be used only in the educational setting or in a training program associated with the medical school.

(4) Use of the academic license is limited to the designated practice site only. It is not for independent practice or "moonlighting" situations.

(B) In that an academic license is issued at the dean's request for his accommodation, the dean is professionally responsible under Section 40-47-110 for the academic licensee's compliance with the limitations of practice under an academic license.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-34. Special volunteer licenses; waiver of fees; restrictions; qualifications.

(A) The board shall waive all application fees, examination fees, and annual reregistration fees for an applicant who applies for a special volunteer license and who otherwise meets permanent licensure requirements if the applicant documents, to the satisfaction of the board, that practice is to be exclusively and totally devoted to providing medical care to the needy and indigent in this State. To be eligible for the waiver of these fees, an applicant shall acknowledge that there is no expectation of payment or compensation for any medical services rendered, or compensation or payment to the applicant, either direct or indirect, monetary or in-kind, for the provision of medical services. A special volunteer license entitles the licensee to apply for individual controlled substance registration through the Department of Health and Environmental Control.

(B) A special volunteer license may be issued to a qualified applicant upon approval by the board. Practice must be limited to each specific site and practice setting approved by the board. There must be no licensure or other fees associated with a special volunteer license.

(C) Requirements for a special volunteer license are as follows:

(1) satisfactory completion of a special volunteer license application, including documentation of medical or osteopathic school graduation and practice history;

(2) documentation of specific proposed practice location;

(3) documentation that the applicant previously has been issued an unrestricted license to practice medicine in South Carolina or in another state of the United States or Canada and that the applicant has never been the subject of any significant disciplinary action in any jurisdiction;

(4) documentation that the applicant shall only practice under the supervision of a supervising physician approved by the board. In order to ensure that public health, safety, and welfare are protected, the board shall review the proposed supervisory relationship to ensure that the physician supervisor is competent to supervise the special volunteer licensee. Factors the board shall consider include, but are not limited to, the training and practice experience of the supervising physician, the current nature and extent of the supervising physician's practice, the existence of any recent demonstration of the supervising physician's clinical competency, and the number of special volunteer licensees the physician proposes to supervise;

(5) documentation of the name of the supervising physician and that the physician has agreed to accept this supervisory responsibility. Supervising physicians shall possess an active, unrestricted permanent license to practice medicine in this State. An approved supervising physician physically must be on the premises whenever a special volunteer licensee is practicing medicine;

(6) documentation and acknowledgement that the applicant may not receive payment or compensation, either direct or indirect, or have any expectation of payment or compensation for medical services rendered, and the supervising physician may not receive compensation or payment as the result of the special volunteer licensee's provision of medical services.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-35. Licensure as expert medical witness; waiver of fee.

(A) The board may issue a license to a physician licensed in good standing in another state, who has been engaged to testify as an expert medical witness in an administrative, civil, or criminal proceeding in this State. The license only shall authorize practice in this State as an expert medical witness in a particular proceeding in this State. This license must be valid for the duration of the particular proceeding for which it is issued. This license must authorize only practice in this State that is related directly to the particular proceeding for which it is issued. A separate license must be obtained for each proceeding in which the applicant is engaged to testify as an expert medical witness in this State. The applicant shall submit the following items:

(1) a completed application and payment of applicable fees; and

(2) satisfactory documentation of the applicant's engagement as an expert witness in a particular proceeding in this State.

(B) The board may waive any part or all of a fee for this license for a physician to testify as an expert witness on behalf of a state, county, or municipal agency or office.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-36. Criminal history background checks; costs; confidentiality of information obtained.

(A) In addition to other requirements established by law and for the purpose of determining an applicant's eligibility for an authorization to practice, the department may require a criminal history background check of each applicant for an authorization to practice pursuant to this chapter. Each applicant may be required to furnish a full set of fingerprints and additional information required to enable a criminal history background check to be conducted by the State Law Enforcement Division or the State Identification Bureau of another state and the Federal Bureau of Investigation, if no disqualifying record is identified at the state level. Costs of conducting a criminal history background check must be borne by the applicant. The department shall keep information received pursuant to this section confidential, except that information relied upon in denying an authorization to practice may be disclosed as may be necessary to support the administrative action.

(B) In an investigation or disciplinary proceeding concerning a licensee, the department may require a criminal history background check of a licensee. A licensee may be required to furnish a full set of fingerprints and additional information required to enable a criminal history background check to be conducted by the State Law Enforcement Division or the State Identification Bureau of another state and the Federal Bureau of Investigation, if no pertinent information is identified at the state level. Costs of conducting a criminal history background check must be borne by the department and may be recovered as administrative costs associated with an investigation or hearing pursuant to this chapter, unless ordered by the board as a cost in a disciplinary proceeding. The department shall keep information received pursuant to this section confidential, except that information relied upon in an administrative action may be disclosed as may be necessary to support the administrative action.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-40. Continuing professional education.

The continued professional competency of a physician holding a permanent license must be demonstrated in the following manner:

(1) For renewal of a permanent license initially issued during a biennial renewal period, compliance with all educational, examination, and other requirements for the issuance of a permanent license is sufficient for the first renewal period following initial licensure.

(2) For renewal of an active permanent license biennially, documented evidence of at least one of following options during the renewal period is required:

(a) forty hours of Category I continuing medical education sponsored by the American Medical Association, American Osteopathic Association, or another organization approved by the board as having acceptable standards for courses it sponsors, at least thirty hours of which must be related directly to the licensee's practice area;

(b) certification of added qualifications or recertification after examination by a national specialty board recognized by the American Board of Medical Specialties or American Osteopathic Association or another approved specialty board certification;

(c) completion of a residency program or fellowship in medicine in the United States or Canada approved by the Accreditation Council on Graduate Medical Education or American Osteopathic Association;

(d) passage of the Special Purpose Examination or Comprehensive Osteopathic Medical Variable Purpose Examination; or

(e) successful completion of a clinical skills assessment program approved by the board, such as the Institute for Physician Evaluation or the Center for Personalized Education for Physicians.

(3) For reinstatement or reactivation of a permanent license from lapsed or inactive status of less than four years, documented evidence of at least one of the following options within the preceding two years is required:

(a) forty hours of Category I continuing medical education sponsored by the American Medical Association, American Osteopathic Association, or another organization approved by the board as having acceptable standards for courses it sponsors, at least thirty hours of which must be directly related to the licensee's practice area;

(b) certification of added qualifications or recertification after examination by a national specialty board recognized by the American Board of Medical Specialties or American Osteopathic Association or another approved specialty board certification;

(c) completion of a residency program or fellowship in medicine in the United States or Canada approved by the Accreditation Council on Graduate Medical Education or American Osteopathic Association;

(d) passage of the Special Purpose Examination or Comprehensive Osteopathic Medical Variable Purpose Examination; or

(e) successful completion of a clinical skills assessment program approved by the board, such as the Institute for Physician Evaluation or the Center for Personalized Education for Physicians.

(4) For reinstatement or reactivation of a permanent license from lapsed or inactive status of four years or more, documented evidence of at least one of the following options within the preceding two years is required:

(a) certification of added qualifications or recertification after examination by a national specialty board recognized by the American Board of Medical Specialties or American Osteopathic Association or another approved specialty board certification;

(b) completion of a residency program or fellowship in medicine in the United States or Canada approved by the Accreditation Council on Graduate Medical Education or American Osteopathic Association;

(c) passage of the Special Purpose Examination or Comprehensive Osteopathic Medical Variable Purpose Examination; or

(d) successful completion of a clinical skills assessment program approved by the board, such as the Institute for Physician Evaluation or the Center for Personalized Education for Physicians.

(5) For reinstatement or reactivation of a lapsed or an inactive status of a permanent license of a licensee who has been in active practice in another state, compliance with any of the requirements of this section within the preceding two years is sufficient.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-41. License renewal; notification of change of address or adverse disciplinary action in another jurisdiction.

(A) A license issued pursuant to this chapter may be renewed biennially or as otherwise provided by the board and department. A person who has not demonstrated continuing medical competence, as required by this chapter, is not eligible for issuance or renewal of an active license.

(B) A licensee shall complete the renewal form and submit the form to the board with the renewal fee. Upon receipt of the application and the fee, the department shall verify the accuracy of the application and renew the license for the applicable period. If a licensee fails to timely renew the license, the license is deemed lapsed at the close of the renewal period, and the licensee may not practice in this State until the licensee is reinstated to practice. The board may reinstate the licensee on payment of a reinstatement fee, the current renewal fee, and demonstration of continued competency satisfactory to the board. The board may deny reinstatement or take other action based on evidence of misconduct.

(C) A licensee shall notify the board in writing within fifteen business days of any change of residential address, office address, or office telephone number.

(D) A licensee shall notify the board within thirty days of any adverse disciplinary action by another United States or foreign licensing jurisdiction, a peer review group, a health care institution, a professional or medical society or association, a governmental agency, a law enforcement agency, including arrest, or a court, including indictment. Confidential information received from a licensee or other sources must continue to be maintained as confidential, except to the extent necessary for the proper disposition of the matter. Notification is not required in the case of:

(1) a nondisciplinary resignation by the licensee from a health care facility; however, a resignation occurring after an incident or occurrence which could result in the revocation or suspension of or other limitation upon the licensee's privileges must be reported;

(2) a minor disciplinary action regarding the licensee's privileges in a health care facility when the action taken does not involve the revocation or suspension of or other limitation upon the licensee's privileges to practice there;

(3) a disciplinary action resulting from the licensee's failure to meet recordkeeping standards in a health care institution;

(4) a disciplinary action resulting from the licensee's failure to attend meetings of a health care institution; or

(5) other disciplinary actions as defined by the board in regulation.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-42. Reactivation of inactive license.

A person with an inactive license to practice medicine in this State who wishes to resume active practice shall submit an application for reactivation including:

(1) a completed application form approved by the board;

(2) the applicable reactivation fee;

(3) documented evidence of compliance with applicable continued competency requirements;

(4) written verification of licensure and disciplinary history in all states in which a license has ever been issued; and

(5) a practice history, including any malpractice suits and judgments.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-43. Renewal of expired license.

A person submitting an application for renewal within one year after the expiration of the previous authorization period shall:

(1) submit a completed application on a form provided by the board;

(2) pay a renewal fee;

(3) pay a late fee of one hundred dollars for any part of each month during which the license was lapsed;

(4) provide evidence of compliance with applicable continued competency requirements; and

(5) provide a statement under oath relating any practice activity following the expiration of the previous renewal period. If unauthorized practice occurred following the expiration of the previous renewal period, a penalty of one thousand dollars must be imposed for any portion of each month in which unauthorized practice occurred. The penalty must be paid in full before the license may be renewed by the department unless otherwise provided by the board.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-44. Application for reinstatement of license.

In addition to compliance with all of the terms and conditions for reinstatement of a licensee required in a final order of the board, the licensee shall provide documented evidence of compliance with all other requirements for reactivation or renewal of authorization to practice before authorization may be issued. It is the licensee's responsibility to present clear and convincing evidence of rehabilitation that is satisfactory to the board. The board may require the licensee to personally appear in support of a petition for reinstatement or it may proceed upon information filed in the disciplinary matter or thereafter.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-45. Appeal; presumption of service of notice of board action; review of motions for continuance and other interlocutory relief.

A final action of the board relating to the granting, refusal, or cancellation of a license is subject to review by the Administrative Law Court as provided pursuant to Article 5 of Chapter 23 of Title 1 on the record of the board, as in certiorari, upon petition of the applicant or licensee within thirty days from receipt of official notice from the board of the action of which review is sought. Service of this notice conclusively must be presumed ten days after mailing by registered or certified mail to the applicant or licensee of the notice at the person's last known address. Motions for continuance and for other interlocutory relief are not subject to review by the Administrative Law Court until a final decision has been issued by the board.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-50. Administrative support; fees to cover costs of operation of board; maintenance of records.

(A) The Department of Labor, Licensing and Regulation shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities of the board in accordance with Section 40-1-50.

(B) Initial fees must be established by the board in statute or regulation and must serve as the basis for necessary adjustments in accordance with Section 40-1-50 to ensure that they are sufficient, but not excessive, to cover expenses, including the total of the direct and indirect costs to the State for the operations of the board.

(C) The administrator shall maintain a record of each formal complaint and of all final decisions on complaints, which must be retained permanently as part of the records of the board.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-70. Code of ethics.

A practitioner shall conduct himself or herself in accordance with the applicable codes of ethics adopted by the board in regulation.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-80. Investigation of complaints.

The department shall investigate complaints and violations as provided in Section 40-1-80.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-90. Administering oaths.

In addition to the powers and duties enumerated in Section 40-1-90, the presiding officer of the board may administer oaths when taking testimony upon any and all matters pertaining to the business or duties of the board.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-100. Restraining orders.

Restraining orders and cease and desist orders may be issued in accordance with Section 40-1-100.

HISTORY: 1962 Code Section 56-1357.1; 1956 (49) 1624; 1963 (53) 509; 1970 (56) 2371; 2006 Act No. 385, Section 1.



SECTION 40-47-110. Misconduct constituting grounds for disciplinary action; temporary suspensions; review of final actions; conduct subverting security or integrity of medical licensing examination process.

(A) In addition to the grounds provided in Section 40-1-110, upon finding misconduct that constitutes one or more of the grounds for disciplinary action the board may cancel, fine, suspend, revoke, issue a public reprimand or a private reprimand, or restrict, including probation or other reasonable action such as requiring additional education or training or limitation on practice, the authorization to practice of a person who has engaged in misconduct.

(B) "Misconduct" that constitutes grounds for disciplinary action is a showing to the board by the preponderance of evidence that a licensee has:

(1) used a false, fraudulent, or forged statement or document or practiced a fraudulent, deceitful, or dishonest act in connection with a licensing requirement;

(2) been convicted of, has pled guilty to, or has pled nolo contendere to a felony or other crime involving moral turpitude or drugs. For purposes of this item, "drugs" includes a substance whose possession, use, or distribution is governed by Article 3, Chapter 53 of Title 44, Narcotics and Controlled Substances, or which is listed in the current edition of the Physician's Desk Reference;

(3) violated a federal, state, or local law involving alcohol or drugs or committed an act involving a crime of moral turpitude. The board may receive evidence to reach an independent conclusion as to the commission of the violation; however, the determination may be used only in making the administrative decision;

(4) engaged in the habitual or excessive use or abuse of drugs, alcohol, or other substances that impair ability;

(5) attempted to practice when judgment or physical ability is impaired by alcohol, drugs, or other substances;

(6) been convicted of or sanctioned for illegal or unauthorized practice;

(7) knowingly performed an act that in any way assists an unlicensed person to practice;

(8) sustained a physical or mental impairment that renders further practice by the licensee dangerous to the public or that may interfere with the licensee's ability to competently and safely perform the essential functions of practice;

(9) engaged in dishonorable, unethical, or unprofessional conduct that is likely either to deceive, defraud, or harm the public;

(10) used a false or fraudulent statement in a document connected with the licensee's practice;

(11) obtained fees or assisted in obtaining fees under dishonorable, false, or fraudulent circumstances;

(12) intentionally violated or attempted to violate, directly or indirectly, or is assisting in or abetting the violation of or conspiring to violate the medical practice laws;

(13) violated the code of medical ethics adopted by the board or has been found by the board to lack the ethical or professional competence to practice;

(14) violated a provision of this chapter or a regulation or order of the board;

(15) failed to cooperate with an investigation or other proceeding of the board;

(16) failed to comply with an order, subpoena, or directive of the board or department;

(17) failed to prepare or maintain an adequate patient record of care provided;

(18) engaged in disruptive behavior or interaction, or both, with physicians, hospital personnel, patients, family members, or others that interferes with patient care or could reasonably be expected to adversely impact the quality of care rendered to a patient. This behavior may include, but is not limited to, inappropriate sexual behavior;

(19) engaged in behavior that exploits the physician-patient relationship in a sexual way. This behavior is nondiagnostic and nontherapeutic, may be written, verbal, or physical and may include expressions of thoughts and feelings or gestures that are sexual or that reasonably may be construed by a patient as sexual. This behavior includes sexual contact with patient surrogates or key third parties;

(20) failed to appear before the board after receiving a formal notice to appear;

(21) signed a blank prescription form;

(22) failed to report to the board any adverse disciplinary action by another United States or foreign licensing jurisdiction, a peer review body, a health care institution, by any professional or medical society or association, a board-approved credentialing organization, a governmental agency, a law enforcement agency, including arrest, or a court, including indictment, for acts or conduct similar to acts or conduct that would constitute grounds for disciplinary action as provided for in this section;

(23) failed to provide pertinent and necessary medical records to another physician or patient in a timely fashion when lawfully requested to do so by a patient or by a lawfully designated representative of a patient;

(24) improperly managed medical records, including failure to maintain timely, legible, accurate, and complete medical records; or

(25) provided false, deceptive, or misleading testimony as an expert witness in an administrative, civil, or criminal proceeding in this State.

(C) In addition to all other remedies and actions incorporated in this chapter, a licensee who is adjudged mentally incompetent by a court of competent jurisdiction automatically must be suspended by the board until the licensee is adjudged by a court of competent jurisdiction, or in another manner provided by law, as being restored to mental competency. The automatic suspension of a license pursuant to this section is public information under the Freedom of Information Act.

(D) A decision by the board to revoke, suspend, or restrict a license or to limit or discipline a licensee must be by majority vote of the board members serving, except that the board may delegate to the chairman or vice chairman of the board the authority to issue orders to temporarily suspend licenses or to seek from the Administrative Law Court an order temporarily suspending or restricting a license pending final decision by the board, as follows:

(1) when the chairman or vice chairman of the board determines that public health, safety, or welfare imperatively requires emergency action, and incorporates a finding to that effect in an order, a temporary suspension order may be issued without a prior hearing being afforded to the licensee, in which event the licensee may request by the close of the next business day after receipt of the order a review by the administrative hearing officer. The fact of suspension or restriction of a license, and the fact of any subsequent related action, is public information under the Freedom of Information Act after issuance of an order by the chairman or vice chairman, unless a review by the administrative hearing officer has been timely requested in writing. Filing a written request for a review by the administrative hearing officer does not stay the temporary suspension and no stay may be issued; however, the fact of the issuance of the temporary suspension order must not be made public until the time for requesting a review has passed or the administrative hearing officer issues an order after a review hearing. Upon proper written request, a review hearing must be held by the administrative hearing officer within three business days of the filing of the request for review, unless otherwise agreed by the parties. If the issuance of the temporary suspension order is not sustained by the administrative hearing officer, the matter must remain confidential and must not be made public, except to the extent the board considers it relevant to the final decision of the board; or

(2) the Department of Labor, Licensing and Regulation, acting through the Office of General Counsel or its designee, at the direction of the chairman or vice chairman of the board, may petition the Administrative Law Court for an order temporarily suspending or restricting a license pending final decision by the board. A hearing must be held by the Administrative Law Court within three business days of the filing of the petition, unless otherwise agreed by the parties. If an order temporarily suspending or restricting a license is not issued by the administrative law judge, the matter must remain confidential and must not be made public, except to the extent the board considers it relevant to the final decision of the board. The fact of suspension or restriction of a license, and the fact of any subsequent related action, is public information under the Freedom of Information Act after issuance of an order by the Administrative Law Court.

(E) Motions for continuance and for other interlocutory relief are not subject to review by the Administrative Law Court until a final decision has been issued by the board. A licensee against whom disciplinary action is taken in a final decision pursuant to this article has the right to review by the Administrative Law Court as provided in Section 40-1-160. If the board has revoked, suspended, or restricted a license in any manner for six months or more, including probation conditions, an appeal taken to the Administrative Law Court as provided in Section 40-1-160 has precedence on the court's calendar, is considered an emergency appeal, and should be heard not later than thirty days from the date the petition is filed. The review is limited to the record established by the board hearing. No stay or supersedeas may be granted by the administrative law judge or a reviewing court pending appeal from a final decision by the board to revoke, suspend, or restrict a license for six months or more.

(F)(1) If a person is found by the board to have engaged in conduct that subverts or attempts to subvert the security or integrity of the licensing examination process, the board may have the scores on the licensing examination withheld or declared invalid. The individual may be disqualified from practice or be subjected to the imposition of any other appropriate sanction provided by Section 40-47-120.

(2) Conduct that subverts or attempts to subvert the security or integrity of the medical licensing examination process includes, but is not limited to, conduct that violates the:

(a) security of examination materials including, but not limited to, the improper reproduction or reconstruction of any portion of the licensing examination; aiding in the improper reproduction or reconstruction of any portion of the licensing examination; or selling, distributing, buying, receiving, or having unauthorized possession of any portion of a future, current, or previously administered licensing examination;

(b) standard of test administration including, but not limited to, improperly communicating with any other examinee during the administration of a licensing examination; copying answers from another examinee or permitting one's own answers to be copied by another examinee during the administration of a licensing examination; or having in one's possession during the administration of a licensing examination any books, notes, other written or printed materials, or data of any kind other than the examination materials or other materials authorized by the board; and

(c) credentials process including, but not limited to, falsifying or misrepresenting educational credentials or other information required for admission to the licensing examination, impersonating an examinee, or having an impersonator take the licensing examination in one's behalf.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-111. Disciplinary action in another state.

(A) Acts or omissions by a licensee causing the denial, cancellation, revocation, suspension, or restriction of a license to practice in another state, which would constitute misconduct in this State, support the issuance of a formal complaint and the commencement of disciplinary proceedings.

(B) Proof of acts or omissions in another state may be shown by a copy of the transcript of record of the disciplinary proceedings in that state or a copy of the final order, consent order, or similar order stating the basis for the action taken.

(C) Upon the filing of an application or an initial complaint alleging that the applicant or licensee has been disciplined in another state, the applicant or licensee must provide to the department copies of all transcripts, documents, and orders used, relied upon, or issued by the licensing authority in the other state. Failure to provide these items within ninety days of a written request results in the denial of the individual's application or suspension of the individual's authorization to practice in this State until these items have been provided to the department and until further order of the board.

(D) The applicant or licensee may present mitigating testimony to the board or hearing officer or hearing panel regarding disciplinary action taken in another state or evidence that the acts or omissions committed in another state do not constitute misconduct in this State.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-112. Attending patient while under the influence of alcohol or drugs; penalty; suspension and disqualification from practice.

A person licensed or otherwise authorized by the Board of Medical Examiners who attends a patient while under the influence of alcohol or drugs is guilty of a misdemeanor and, upon conviction, may be fined not more than ten thousand dollars or imprisoned not more than one year. In addition, upon conviction, the license or authorization granted to the person must be suspended and the person must be disqualified from practicing in this State until he satisfies the board that he is qualified to resume practice. The provisions of this section are in addition to the remedies otherwise relating to physicians who may be addicted to the use of alcohol or drugs.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-113. Establishment of physician-patient relationship as prerequisite to prescribing drugs; unprofessional conduct.

(A) It is unprofessional conduct for a licensee initially to prescribe drugs to an individual without first establishing a proper physician-patient relationship. A proper relationship, at a minimum, requires that the licensee make an informed medical judgment based on the circumstances of the situation and on the licensee's training and experience and that the licensee:

(1) personally perform and document an appropriate history and physical examination, make a diagnosis, and formulate a therapeutic plan;

(2) discuss with the patient the diagnosis and the evidence for it, and the risks and benefits of various treatment options; and

(3) ensure the availability of the licensee or coverage for the patient for appropriate follow-up care.

(B) Notwithstanding subsection (A), a licensee may prescribe for a patient whom the licensee has not personally examined under certain circumstances including, but not limited to, writing admission orders for a newly hospitalized patient, prescribing for a patient of another licensee for whom the prescriber is taking call, prescribing for a patient examined by a licensed advanced practice registered nurse, a physician assistant, or other physician extender authorized by law and supervised by the physician, or continuing medication on a short-term basis for a new patient prior to the patient's first appointment.

(C) Prescribing drugs to individuals the licensee has never personally examined based solely on answers to a set of questions is unprofessional.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-114. Requiring professional competency, mental, or physical examination; request for review; obtaining records; confidentiality.

(A) If the board finds that probable cause exists that a licensee or applicant may be professionally incompetent, addicted to alcohol or drugs, or may have sustained a physical or mental disability that may render practice by the licensee or applicant dangerous to the public or is otherwise practicing in a manner dangerous to the public, the board, without a formal complaint or opportunity for hearing, may require a licensee or applicant to submit to a professional competency, mental, or physical examination by authorized practitioners designated by the board. The results of an examination are admissible in a hearing before the board, notwithstanding a claim of privilege under a contrary rule of law. A person who accepts the privilege of engaging in licensed practice in this State pursuant to this chapter, or who files an application for a license to practice pursuant to this chapter, is considered to have consented to submit to a professional competency, mental, or physical examination and to have waived all objections to the admissibility of the results in a hearing before the board upon the grounds that this constitutes a privileged communication. If a licensee or applicant fails to submit to an examination when properly directed to do so by the board, unless the failure was due to circumstances beyond the person's control, the board shall enter an order automatically suspending or denying the license pending compliance and further order of the board. A licensee or applicant who is required to submit to a professional competency, mental, or physical examination may request by the close of the next business day after receipt of the requirement a review by the administrative hearing officer. Filing a written request for a review by the administrative hearing officer does not stay the time directed in which to submit to a professional competency, mental, or physical examination, and no stay may be issued, except as provided in this section. Upon proper written request, a review hearing must be conducted within three business days of receipt of the request, unless otherwise agreed by the parties. Failure to provide a review hearing within the prescribed time stays the time required to submit to a professional competency, mental, or physical examination until a decision is issued by the administrative hearing officer. The review hearing for purposes of this section must be limited to the issues of whether the person is a licensee or applicant, whether reasonable grounds exist to require a professional competency, mental, or physical examination, and whether the licensee or applicant has been informed that failure to submit to an examination will result in the entry of an order automatically suspending or denying the license pending compliance and further order of the board. The administrative hearing officer's decision is not subject to appeal. A licensee or applicant who is prohibited from practicing pursuant to this subsection must be afforded at reasonable intervals an opportunity to demonstrate to the board the ability to resume or begin the practice with reasonable skill and safety.

(B) The board upon probable cause may obtain records relating to the professional competency or mental or physical condition of a licensee or applicant including, but not limited to, psychiatric records, which are admissible in a hearing before the board, notwithstanding any other provision of law. A person who accepts the privilege of engaging in licensed practice in this State pursuant to this chapter, or who files an application to practice pursuant to this chapter, is considered to have consented to the board obtaining these records and to have waived all objections to the admissibility of these records in a hearing before the board upon the grounds that this constitutes a privileged communication. If a licensee or applicant refuses to sign a written consent for the board to obtain these records when properly requested by the board, unless the failure was due to circumstances beyond the person's control, the board shall enter an order automatically suspending or denying the license pending compliance and further order of the board. A licensee or applicant who is prohibited from practicing under this subsection must be afforded at reasonable intervals an opportunity to demonstrate to the board the ability to resume or begin the practice of medicine with reasonable skill and safety.

(C) An order requiring a licensee or applicant to submit to a professional competency, mental, or physical examination or an order requiring the submission of records relating to the professional competency or mental or physical condition of a licensee or applicant is confidential and must not be disclosed, except to the extent necessary for the proper disposition of the matter before the board or administrative hearing officer. The fact of automatic suspension or denial of a license pending compliance and further order of the board is public information under the Freedom of Information Act. A review hearing and decision of an administrative hearing officer are confidential, unless an order automatically suspending or denying a license pending compliance and further order of the board has been issued, in which case the fact of suspension or denial of a license by the administrative hearing officer is public information under the Freedom of Information Act.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-115. Jurisdiction of the board.

The board has jurisdiction over the actions committed or omitted by current and former licensees as provided in Section 40-1-115.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-116. Initial complaint; informal conference; approval of agreement.

(A) An initial complaint may be made by any person or the administrator of the board or director of the department based upon information considered reliable. The initial complaint must be dated, signed by the person making the complaint or the administrator or director when appropriate, and must identify the subject of the complaint and contain a brief summary of the nature of the complaint. Initial complaints must be filed with the director, or his designee, who may cause an investigation to be made into the allegation of professional misconduct. If the initial complaint on its face does not demonstrate an allegation of misconduct pursuant to this chapter, an investigation may not ensue. If the initial complaint does not demonstrate an allegation of misconduct pursuant to this chapter after investigation, the initial complaint may be dismissed. The department shall notify in writing the person initially complaining of the reason for dismissing the initial complaint. Except as provided in Section 40-47-190, the identity of the person making the initial complaint must remain privileged and confidential and must not be disclosed for use in any administrative or judicial proceeding of any kind. If a formal complaint is authorized, the identity of the initial complainant must continue to remain privileged and confidential, and must not be disclosed during the conduct of formal proceedings, upon administrative or judicial review, or at any time after that for use in any administrative or judicial proceeding of any kind, unless the initial complainant testifies as a witness in the formal proceedings.

(B) Before authorization of a formal complaint, the department shall provide an opportunity for the respondent to have an informal conference concerning the alleged misconduct with representatives of the department, including a physician designated by the board. The respondent may be represented by counsel at the conference, and the department shall so inform the respondent. Communications during the informal conference must be confidential. The parties shall maintain the confidentiality of the informal conference and shall not rely on, or introduce as evidence in any proceedings, any oral or written communications having occurred during the informal conference, unless such communications are obtained by means other than the informal conference. An agreement reached by the respondent and department must be documented in writing and signed by the respondent and the department and may provide for formal or informal disposition of the allegations, with or without admitting and denying misconduct. An agreement is not final until it has been submitted to and approved by the board. An agreement marked private must be placed in the respondent's file within the department and maintained as confidential pursuant to Section 40-47-190(F).

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-117. Formal complaint; service; answer; formal hearing by panel; filing of report with board; board action; notice.

(A) A formal complaint must be issued by the Office of General Counsel after investigation upon a finding by one or more physicians designated by the board that probable cause exists to believe that professional misconduct may have been committed. Formal complaints must be captioned "In the Matter of (name of respondent)" and signed by an attorney assigned or designated by the Office of General Counsel. The department shall cause to be sent to the respondent or counsel, if any, by certified mail a formal complaint setting forth in summary fashion the alleged misconduct together with a notice requiring that the respondent file with the department an answer to the formal complaint and to serve a copy of the answer upon the attorney assigned or designated by the Office of General Counsel within thirty days after the notice and formal complaint are mailed. The notice mailed to the respondent must state that if the respondent fails to answer, judgment by default may be taken against the respondent. The answer must be signed by the respondent or counsel or by both and may be verified. If no answer has been filed by the respondent or counsel after thirty calendar days from the date of receipt by the respondent of the notice and formal complaint and no extension has been granted, the allegations of the formal complaint must be considered admitted, and the board may proceed and render a default judgment against the respondent.

(B)(1) After the respondent's answer has been filed, or the time within which the respondent was required to file the answer has expired, a formal hearing into the matter must be held by a panel of one lay member and not more than three physician members of the Medical Disciplinary Commission, none of which may reside or have a major part of their practice in the same county as the respondent. If the facts are not in dispute, the matter may be presented directly to the board for final decision without need for a panel hearing. The Office of General Counsel or its designee shall prepare and present the matter before the panel and board, as appropriate. Hearings must be held by the panel or board upon thirty days notice to the Office of General Counsel and the respondent or counsel.

(2) If the panel finds that the charges in the formal complaint are not supported by the evidence or do not merit taking disciplinary action, the panel shall make a certified report of the proceedings before it, including its findings of fact and conclusions of law, and shall file the report with the department.

(3) If the panel finds and determines that the respondent is guilty of misconduct, the panel shall submit a certified report of its proceedings, including its recommendation as to findings of fact, conclusions of law, and mitigating and aggravating circumstances for consideration by the board and shall file this report with the department together with a transcript of the testimony taken and the exhibits put into evidence before the panel. The panel may not recommend to the board whether a sanction should or should not be imposed.

(4) A copy of the panel's report must be served upon the Office of General Counsel and the respondent or counsel.

(5) In the event of a tie vote by the panel, the matter must be presented to the board for final decision upon separate reports submitted by each side of the tie vote.

(C) When the panel has filed its report, the department shall notify the respondent or counsel, if any, of the time and place at which the board will consider the report for the purpose of determining its action on the report, the notice must be given not less than thirty days before the meeting. The respondent and the Office of General Counsel have the right to appear before the board and to submit briefs and be heard in oral argument in opposition to or in support of the recommendations of the panel.

(D) Upon consideration of the panel's report and of the showing made to the board, the board may:

(1) refer the matter back to a panel for hearing;

(2) order a further hearing before the board; or

(3) proceed upon the certified report of the prior proceedings before the panel.

(E) Upon its final review, the board either may dismiss the complaint or find that the respondent is guilty of misconduct. If the formal complaint is dismissed, the department shall notify the respondent or counsel, if any, and the Office of General Counsel.

(F) If the board determines that the respondent is guilty of misconduct meriting sanction, the board shall issue a final order, including its findings of fact, conclusions of law, and decision of sanction, and shall file the report with the department, which promptly shall serve the respondent or counsel, if any, and the Office of General Counsel with a copy of the board's final order.

(G) Service of notices conclusively must be presumed thirty days after mailing by first class or certified mail to the respondent to the last address provided to the board by the respondent.

(H) When provision is made for the service of any notice, order, report, or other paper or copy of these upon any person in connection with any proceeding, service may be made upon counsel of record for the person, either personally or by first class or certified mail.

(I) Service of notice upon a respondent who cannot be found at the last known address provided by the respondent may be made by leaving with the director, or his designee, a copy of the notice and any accompanying documents along with proof of attempted service at the last known address. The board may set aside and reopen a proceeding upon satisfactory showing by the respondent of good cause as to why the respondent did not receive service of the notice.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-118. Discovery; exchange of information and evidence; depositions; prehearing motions.

(A) Discovery is not permitted in a medical disciplinary proceeding except as provided in this chapter. Within twenty days of an answer being filed, the Office of General Counsel, or its designee, and the respondent or counsel shall exchange the names and addresses of all persons known to have knowledge of the relevant facts. Except as provided in Section 40-47-190, the name and address of the initial complainant or a confidential informant must not be exchanged unless the person is expected to testify in the proceeding. The Office of General Counsel, or its designee, or the respondent or counsel may withhold information only with permission of the presiding officer, who shall authorize withholding of the information only for good cause shown, taking into consideration the materiality of the information possessed by the witness and the position the witness occupies in relation to the respondent. The presiding officer's review of the withholding request must be en camera, but the party making the request shall advise the opposing party of the request without disclosing the subject of the request. The presiding officer shall set a date for the exchange of the names and addresses of all witnesses the parties intend to call at the hearing.

(B) The Office of General Counsel, or its designee, and respondent or counsel shall exchange:

(1) notwithstanding Section 40-47-190, evidence relevant to the formal charges, documents to be presented at the hearing and statements of witnesses who will be called at the hearing, except evidence privileged pursuant to other state law. For purposes of this item, a witness statement is a written statement signed or otherwise adopted or approved by the person making it or a stenographic, mechanical, electrical, or other recording, or a transcription of any of these, which is a substantially verbatim recital of an oral statement by the person making it and contemporaneously recorded; and

(2) other material only upon good cause shown to the presiding officer of the panel.

(C) Copies of transcripts of testimony taken by a court reporter pursuant to this section may be obtained by the parties from the court reporter at the expense of the requesting party and are not required to be made available to the requesting party by the opposing party unless not otherwise available.

(D) Depositions are only allowed if agreed upon by the Office of General Counsel, or its designee, and the respondent or counsel, or if the presiding officer grants permission to do so based upon a showing of good cause. The presiding officer may place restrictions or conditions on the manner, time, and place of an authorized deposition. Depositions must be completed not later than fifteen days before a scheduled hearing. A deposition request filed less than fifteen days before a scheduled hearing must not be granted absent a showing of exceptional circumstances.

(E) A party may take the deposition de bene esse of a supporting witness who will be unavailable to testify at hearing without order of the presiding officer and as a matter of right under due process of law. Other parties must be notified and afforded the opportunity to participate in the deposition de bene esse upon not less than ten days notice, unless sooner ordered by the presiding officer or agreed to by all participating parties. The admissibility of a deposition de bene esse or portion of the deposition must be determined by the presiding officer or board not less than five days prior to the time it is to be offered into evidence.

(F) Prehearing motions must be made to the presiding officer in writing and must state the grounds for relief and the relief sought. Motions pertaining to the hearing must be filed not later than ten days before the hearing date, unless otherwise ordered by the presiding officer. Any party may file a written response to the motion within five days unless the time is extended or shortened by the presiding officer.

(G) Notwithstanding any other provision of this section, the Office of General Counsel, or its designee, shall provide the respondent with exculpatory evidence relevant to the formal charges.

(H) Both parties have a continuing duty to supplement information required to be exchanged under this section.

(I) If a party fails to disclose timely a witness's name and address, statements by the witness, or other evidence required to be disclosed or exchanged pursuant to this section, the panel or presiding officer may grant a continuance of the hearing, preclude the party from calling the witness or introducing the document, or take other action as may be appropriate. If the Office of General Counsel, or its designee, has not disclosed timely exculpatory material, the panel or presiding officer may require the matter to be disclosed and grant a continuance or take other action as may be appropriate.

(J) Disputes concerning depositions and the disclosure or exchange of information must be determined by the panel or presiding officer. Review of these decisions are not subject to an interlocutory appeal and must be challenged by filing objections to the panel's report within fifteen days from the service of the report. Failure to file objections to the panel report constitutes acceptance of the ruling on the issue.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-119. Information to be exchanged before hearing; admissibility; identification of relevant portions of information.

(A) Before the hearing the parties shall exchange:

(1) a final list of witnesses the party reasonably expects to testify at the hearing;

(2) a final list of all exhibits expected to be offered at the hearing, including a written report or summary from each expert witness expected to testify;

(3) a final list of all facts that the party intends to request be judicially noticed and the information supporting the judicial notice of the facts requested.

(B) A witness list or exhibit not exchanged before the hearing may be excluded from admission into evidence. The prehearing exchange may be amended upon motion and for good cause shown, unless the amendment would substantially prejudice any other party in the presentation of its case.

(C)(1) If at least twenty days written notice of the intention to offer the following documents is given to every party, accompanied by a copy of the document, the name of the author or maker of the document or other person who can establish its admissibility in evidence, a party may offer in evidence, without foundation or other proof:

(a) documents including, but not limited to, photographs, maps, drawings, blue prints, weather reports, business records, and communications;

(b) documents prepared by hospitals, doctors, dentists, registered nurses, and other health care providers; bills for drugs and medical appliances; property damages bills or estimates, if itemized, setting forth the charges for labor and materials; and reports of earnings and lost time prepared by an employer;

(c) the deposition of a witness;

(d) the written opinion of an expert, or the deposition of the expert if the expert's qualifications, the subject of the expert testimony, the basis of the expert's opinions and conclusions, and the expert's opinions are also submitted at least twenty days before the hearing;

(e) any other document not specifically covered by any of the foregoing provisions which is otherwise admissible under the rules of evidence.

(2) Upon ten days notice to the proponent of the document and all other parties, any other party may subpoena the author, maker, or other person identified by the proponent who can establish the admissibility in evidence of a document admissible under this rule at that party's expense and examine the author or maker as if under cross-examination. If the properly subpoenaed author, maker, or other person identified by the proponent who can establish the admissibility of the document in evidence fails to appear at the hearing, or is beyond the jurisdiction of the subpoena and fails to appear at the hearing, the document is not admissible unless otherwise provided by the rules of evidence.

(3) Except as provided in this chapter, the established rules of evidence as provided in S.C. Code Ann. Section 1-23-330 (1976) must be followed. The presiding officer may require the submitting party to identify the portions of voluminous records or depositions that are relevant and material.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-120. Sanctions; relinquishment of authorization to practice; issuance and notice of final orders.

(A) Upon determination by the board that one or more of the grounds for disciplinary action exists, the board may cancel, fine, suspend, revoke, issue a public reprimand or a private reprimand, or restrict, including probation or other reasonable action, such as requiring additional education or training or limitation on practice, the authorization to practice of a person who has engaged in misconduct.

(B) Upon ordering suspension, an action may be stayed upon terms and conditions as the board considers appropriate including, but not limited to, probation, payment of a fine, or other reasonable action, such as requiring additional education and training or limitation on practice.

(C) The board may require the licensee to pay a fine of up to twenty-five thousand dollars and the costs of the disciplinary action. Fines are payable immediately upon the effective date of discipline unless otherwise provided by the board. Interest accrues after fines are due at the maximum rate allowed by law. No licensee against whom a fine is levied is eligible for reinstatement until the fine has been paid in full. Fines must be deposited in a special fund established for the department to defray the administrative costs associated with investigations and hearings pursuant to this chapter.

(D) A person whose authorization to practice has been permanently revoked never may be readmitted to practice in this State. A person whose authorization to practice has been revoked shall surrender within fifteen days after the effective date of the revocation the wall certificate and wallet card to the board administrator. The wall certificate and wallet card must be destroyed by the board administrator.

(E) A licensee may relinquish an authorization to practice instead of further disciplinary proceedings, subject to acceptance by the board chairman as being in the public interest. This action must be taken in writing on a form approved by the board. This action is irrevocable by the licensee upon signature by the licensee. Relinquishment must be given the same effect as a revocation of an authorization to practice and must be considered a public action under the Freedom of Information Act.

(F) Final orders of the board in a disciplinary proceeding must be issued upon approval of the board. Final orders must be kept on file in the board's office and must be distributed as public orders of the board, except those designated as private reprimands or dismissals. Final orders, except those designated as private reprimands or dismissals, must be filed promptly with the Federation of State Boards of Medical Examiners and other national databases as required by law. A final order of the board, including those designated as private reprimands or dismissals, must be provided to the respondent.

(G) The fact of restriction of a licensee's right to practice and subsequent related action is public information under the Freedom of Information Act. Orders to cease and desist issued against unlicensed persons are public information under the Freedom of Information Act.

(H) If a person's license is suspended, reissued, or reinstated by the board for any reason, the board shall report that action to the licensee's last known employer and, if applicable, to any place where the person has been granted privileges to practice.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-130. Grounds for denial of licensure.

As provided in Section 40-1-130, the board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-140. Denial of license based on prior criminal record.

A license may be denied based on a person's prior criminal record only as provided in Section 40-1-140.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-150. Surrender of license; public disclosure.

A licensee under investigation for a violation of this chapter or a regulation promulgated pursuant to this chapter voluntarily may surrender the license to practice in accordance with and subject to the provisions of Section 40-1-150. A person whose license is voluntarily surrendered may not practice or represent oneself to be authorized to practice until the board takes final action in the pending disciplinary matter. The voluntary surrender of the license is subject to public disclosure in accordance with Chapter 4 of Title 30. The board may credit the time that an authorization has been surrendered toward any period of suspension or other restriction of practice.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-160. Appeal.

A respondent aggrieved by a final decision of the board may seek review of the decision to the Administrative Law Court in accordance with Section 40-1-160. Motions for continuance and for other interlocutory relief are not subject to review by the Administrative Law Court until a final decision has been issued by the board.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-170. Costs.

A person found in violation of this chapter or regulations promulgated pursuant to this chapter may be required to pay costs associated with the investigation and prosecution of the case, including appeals, in accordance with Section 40-1-170.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-180. Collection of fines and costs.

Costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180. No person against whom a fine is levied is eligible for the issuance or reinstatement of an authorization to practice until the fine has been paid in full.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-190. Disclosure of information relating to proceedings; public access; information relating to patients and witnesses.

(A)(1) A person connected with any complaint, investigation, or other proceeding before the board including, but not limited to, a witness, counsel, counsel's staff, board member, board employee, court reporter, or investigator may not mention the existence of the complaint investigation, or other proceeding, or disclose any information tending to identify the initial complainant or any witness or discuss testimony or other evidence in the complaint, investigation, or proceeding, except as otherwise provided in this section.

(2) Information may be disclosed to persons involved and having a direct interest in the complaint, investigation, or other proceeding to the extent necessary for the proper disposition of the complaint, investigation, or other proceeding. The name of the initial complainant must be provided to the licensee who is the subject of the complaint, investigation, or proceeding unless the board, hearing officer, or panel determines there is good cause to withhold that information.

(3) When the board receives information in any complaint, investigation, or other proceeding indicating a violation of state or federal law, the board may provide that information, to the extent the board considers necessary, to the appropriate state or federal law enforcement agency or regulatory body. The department may provide any information it considers necessary or appropriate to a substance abuse treatment program facility or monitoring program approved by the board, and this information must continue to be kept confidential and privileged from disclosure, except as provided by law.

(B) When a formal complaint is made regarding allegations of misconduct, the formal complaint and an answer must be available for public inspection and copying ten days after the answer is filed or if no answer is filed, ten days after the expiration of the time to answer. Once the formal complaint becomes available for public inspection and copying, subsequent records and proceedings relating to the misconduct allegations must be open to the public except as otherwise provided in this section.

(1) Patient records and identities must remain confidential unless the patient or legal representative of the patient consents in writing to the release of the records.

(2) If allegations of incapacity of a licensee due to physical or mental causes are raised in the complaint or answer, all records, information, and proceedings relating to those allegations of incapacity must remain confidential. Any order relating to the licensee's authorization to practice must be made public; however, the order must not disclose the nature of the incapacity.

(C) Once a proceeding becomes public as provided in this section, there is a presumption that any hearing, other proceeding, or record must remain public unless a party to the proceeding makes a showing on the record before the board, hearing officer, or panel that closure of the hearing or the record, in whole or in part, is essential to protect patients, witnesses, or the respondent from unreasonable disclosure of personal or confidential information. Public notice must be given of the request or motion to close any portion of a hearing or record, and the board, hearing officer, or panel shall provide an opportunity for a person opposing the closure to be heard prior to the decision on closure being made.

(D) Subject to the right of public access and utilizing the procedure regarding closure described in this section, a witness in a proceeding or a patient whose care is at issue in a proceeding may petition the board, hearing officer, or panel for an order to close the hearing or record, in whole or part, to protect the witness or patient from unreasonable disclosure of personal or confidential information; however, the identity of a minor or sexual battery victim must remain confidential without a motion being made.

(E) Upon a finding on the record that the health or safety or the personal privacy of a witness or patient would be put at risk unreasonably by the public disclosure of identifying information or of other personal information, the board, hearing officer, or panel may issue an order to protect the witness or patient from the harm shown to be probable from public disclosure.

(F) Information that has been declared confidential or personal pursuant to this chapter or another applicable law must not be disclosed, except to the extent necessary for the proper disposition of the matter before the board, and is protected in the same manner as provided in Section 40-71-20, or as otherwise provided by law.

(G) Except as provided in this section, the identity of confidential informants or other witnesses who do not testify must be kept confidential and must not be disclosed to other parties, entities, or persons, and all information contained in confidential investigative files is privileged from disclosure for any reason whatsoever.

(H)(1) The department shall make reasonable efforts to provide written acknowledgment of every initial complaint and the disposition of the matter. Although entitled to notice, an initial complainant is not a party to the proceeding and is not entitled to appeal or otherwise seek review of the dismissal or other disposition of the matter.

(2) For every unauthorized disclosure of confidential or personal information by a person in violation of this chapter, the department may issue an administrative citation and may assess an administrative penalty of up to five hundred dollars per violation, not to exceed a total of ten thousand dollars per matter. Upon disclosure of confidential or personal information in violation of this chapter, the department may refuse to provide further information to the violator.

(3) An entity or individual assessed administrative penalties may appeal those penalties to the board within ten days of receipt of the citation. If an appeal is filed, the department shall schedule a hearing before the board, which shall make a determination in the matter. If no appeal is filed, the citation is considered a final order and the administrative penalties must be paid within thirty days of receipt of the citation or other written demand.

(I) No information in investigative files or disciplinary proceedings is required to be expunged pursuant to any other provision of state law.

(J) Every communication, oral or written, to the board, department, staff, counsel, expert reviewers or witnesses, or any other person acting on behalf of the board or department during the investigation, hearing, or adjudication of the disciplinary matters including, but not limited to, investigative reports concerning interviews and issues under investigation, correspondence, summaries, incident reports, computer printouts, and documents created during peer review proceedings are privileged from disclosure. Those persons and entities making such communications are immune from liability.

(K) Nothing in this chapter may be construed as prohibiting the respondent or the respondent's counsel from exercising the respondent's right of due process under the law or as prohibiting the respondent from access to the evidence relevant to the formal charges, documents to be presented at the hearing, and statements of witnesses who will be called at the hearing.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-195. Supervising physicians; scope of practice guidelines.

(A) A licensee who supervises another practitioner shall hold a permanent, active, unrestricted authorization to practice in this State and be currently engaged in the active practice of their respective profession or shall hold an active unrestricted academic license to practice medicine in this State.

(B) Pursuant to this chapter, only licensed physicians may supervise another practitioner who performs delegated medical acts in accordance with the practitioner's applicable scope of professional practice authorized by state law. It is the supervising physician's responsibility to ensure that delegated medical acts to the APRN (NP, CNM, or CNS) or other practitioners are performed under approved written scope of practice guidelines or approved written protocol in accordance with the applicable scope of professional practice authorized by state law. A copy of approved written scope of practice guidelines or approved written protocol, dated and signed by the supervising physician and the practitioner, must be provided to the board by the supervising physician within seventy-two hours of request by a representative of the department or board.

(C) In evaluating a written guideline or protocol, the board and supervising physician shall consider the:

(1) training and experience of the supervising physician;

(2) nature and complexity of the delegated medical acts being performed;

(3) geographic proximity of the supervising physician to the supervised practitioner; when the supervising physician is to be more than forty-five miles from the supervised practitioner, special consideration must be given to the manner in which the physician intends to monitor the practitioner, and prior board approval must be received for this practice; and

(4) number of other practitioners the physician supervises. Reference must be given to the number of supervised practitioners, as prescribed by law. When the supervising physician assumes responsibility for more than the number of practitioners prescribed by law, special consideration must be given to the manner in which the physician intends to monitor, and prior board approval must be received for this practice.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-197. Supervision of Certified Registered Nurse Anesthetist.

The physician or dentist responsible for the supervision of a certified registered nurse anesthetist (CRNA) must be identified on the anesthesia record before administration of anesthesia.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-200. Practice without license or with license obtained by submitting false information; penalty.

A person who practices or offers to practice medicine in this State in violation of this chapter or who knowingly submits false information for the purpose of obtaining a license is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than one year or fined not more than fifty thousand dollars. Each violation constitutes a separate offense. The provisions of this chapter apply to a person or entity aiding and abetting in a violation of this chapter.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-210. Civil action for injunctive relief against person or entity violating chapter; fines.

The department, in addition to instituting a criminal proceeding, may institute a civil action through the Administrative Law Court for injunctive relief against a person or entity violating this chapter, a regulation promulgated pursuant to this chapter, or an order of the board. For each violation the administrative law judge may impose a fine of not more than ten thousand dollars.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-220. Severability.

If any section, subsection, paragraph, subparagraph, sentence, clause, phrase, or word of this act is for any reason held to be unconstitutional or invalid, such holding shall not affect the constitutionality or validity of the remaining portions of this act, the General Assembly hereby declaring that it would have passed this act, and each and every section, subsection, paragraph, subparagraph, sentence, clause, phrase, and word thereof, irrespective of the fact that any one or more other sections, subsections, paragraphs, subparagraphs, sentences, clauses, phrases, or words hereof may be declared to be unconstitutional, invalid, or otherwise ineffective.

HISTORY: 2006 Act No. 385, Section 1.



SECTION 40-47-500. Short title.

This article is known and may be cited as the "South Carolina Respiratory Care Practice Act".

HISTORY: 1986 Act No. 403, Section 2.



SECTION 40-47-510. Definitions.

As used in this article:

(1) "Board" means the Board of Medical Examiners of South Carolina.

(2) "Committee" means the Respiratory Care Committee which is established by this article as an advisory committee responsible to the board.

(3) "Respiratory care or respiratory therapy" means the allied health profession or specialty which provides educational, therapeutic, or diagnostic procedures utilized in the prevention, detection, and management of deficiencies or abnormalities, or both, of the cardiopulmonary systems.

(4) "Practice of respiratory care" may include, but is not limited to, the administration of pharmacologic, diagnostic, and therapeutic agents related to respiratory care procedures necessary to implement a treatment, disease prevention, pulmonary rehabilitative, or diagnostic regimen prescribed by a physician; transcription and implementation of written or verbal orders of a physician pertaining to the practice of respiratory care; observing and monitoring the signs and symptoms, general behavior, general physical response to respiratory care treatment and diagnostic testing including determination of whether such signs, symptoms, reactions, behavior, or general response exhibit abnormal characteristics and implementation, based on observed abnormalities or appropriate reporting, referral, respiratory care protocols or changes in treatment pursuant to the written or verbal orders of a person licensed to practice medicine under the laws of this State; or the initiation of emergency procedures under the regulations of the board or as otherwise permitted in this article. The practice of respiratory care may be performed in a clinic, hospital, skilled nursing facility, private dwelling, or other place considered appropriate or necessary by the board in accordance with the written or verbal order of a physician and must be performed under a qualified medical director.

(5) "Respiratory care practitioner" means a respiratory therapist or a respiratory therapy technician licensed to practice respiratory therapy who is a graduate of a school for respiratory therapy approved by the American Medical Association or a successor accrediting authority recognized as such by the board.

(6) "Medical director" means a physician licensed to practice medicine in South Carolina who has special interest and knowledge in the diagnosis, treatment, and assessment of respiratory problems. The practice of respiratory care or respiratory therapy must occur under the supervision of a qualified medical director. In the home care of cardiopulmonary patients, the existence of qualified physician sponsorship must be submitted and documented to the committee and approved by the board.

HISTORY: 1986 Act No. 403, Section 2; 1996 Act No. 223, Section 1. 1998 Act No. 280, Section 1.



SECTION 40-47-520. Licensing requirement.

Individuals practicing as respiratory therapists and respiratory therapy technicians employed to provide respiratory therapy procedures for inpatients, outpatients, and home patients must be licensed in accordance with this article.

HISTORY: 1986 Act No. 403, Section 2; 1998 Act No. 280, Section 2.



SECTION 40-47-530. Persons not subject to provisions of this article.

(A) This article does not affect:

(1) a person employed to provide respiratory care by the United States government if the person provides respiratory care solely under the direction or control of the organization by which the person is employed;

(2) a person actively pursuing a course of study leading to a degree or certificate in respiratory therapy in a program accredited by the American Medical Association or a successor accrediting authority recognized as such by the board if the activities and services constitute a part of a supervised course of study and if the person is designated by a title which clearly indicates the status of student;

(3) an individual or other health care professional who is licensed by the State or who has proven competency in one or more of the functions included in the definition of the practice of respiratory care as long as the person does not represent himself as a respiratory care practitioner. As it relates to respiratory care, individuals exempt pursuant to this section must provide proof of formal training for these functions which includes an evaluation of competence through a mechanism that is determined by the board and the committee to be both valid and reliable. The clinical assessment of artificial pressure adjuncts to the respiratory system may not be performed by any other person without proof of formal training and exemption by the board.

(4) a respiratory therapy student, active and in good standing, who may be employed and works under the direct supervision of a respiratory care practitioner and practices to the person's level of proven clinical competency as certified by a program approved by the American Medical Association or a successor accrediting authority recognized as such by the board;

(5) employees of durable medical equipment companies delivering and setting up respiratory equipment in an individual's home, pursuant to a written prescription by a physician, except that any instructions to the patient regarding the clinical use of the equipment, any patient monitoring, patient assessment or other procedures designed to evaluate the effectiveness of the treatment must be performed by a licensed respiratory care practitioner or other individual who is exempt by statute or regulation.

(B) Nothing in this article is intended to limit, preclude, or otherwise interfere with the practice of other persons and health providers formally trained and licensed by the appropriate agencies of this State.

HISTORY: 1986 Act No. 403, Section 2; 1996 Act No. 223, Section 2; 1998 Act No. 280, Section 3.



SECTION 40-47-540. Respiratory Care Committee created; membership.

There is created the Respiratory Care Committee as an advisory committee to the board which consists of nine members to be appointed by the board. Five of the members must be respiratory care practitioners with at least five years' experience each, one member must be a consumer, and three members must be physicians who are licensed to practice in South Carolina who have special interest and knowledge in the diagnosis, treatment, and assessment of respiratory problems. All of the respiratory care practitioners must be certified except for the first members of the committee, who must be certified as soon after their appointment as possible. All organizations, groups, or interested individuals may submit recommendations to the board of at least two individuals for each position to be filled on the committee.

HISTORY: 1986 Act No. 403, Section 2.



SECTION 40-47-550. Terms of committee members; appointment and removal; expenses.

The members shall serve for terms of four years and until their successors are appointed and qualify, except that initial terms of two practitioners, the consumer member, and one physician, are for two years. Vacancies must be filled in the manner of the original appointment for the unexpired portion of a term. The board, after notice and opportunity for hearing, may remove any member of the committee for neglect of duty, incompetence, revocation or suspension of certification, or other dishonorable conduct. Members of the committee shall receive mileage, subsistence, and per diem provided by law for members of state boards, commissions, and committees for each meeting attended. No member may serve more than one full four-year term consecutively, but he is eligible for reappointment two years from the date the full four-year term expires.

HISTORY: 1986 Act No. 403, Section 2.



SECTION 40-47-560. Committee meetings; election of officers; recommendation, review, and approval of regulations.

The committee shall meet at least twice each year and at other times as its regulations provide. The quorum for meetings consists of five members with no more than three of these being respiratory care practitioners. At its initial meeting the committee shall elect from its membership a chairman, vice-chairman, and a secretary to serve for one-year terms. The committee may recommend regulations regarding respiratory care necessary to perform its duties which must be reviewed and approved by the board prior to adoption.

HISTORY: 1986 Act No. 403, Section 2.



SECTION 40-47-570. Employment of additional staff by director.

The Director of the Department of Labor, Licensing, and Regulation, pursuant to Section 40-73-15, may employ additional staff as necessary for the performance of its duties under this article.

HISTORY: 1986 Act No. 403, Section 2; 1993 Act No. 181, Section 923.



SECTION 40-47-580. Requirement that board receive and account for monies and pay them to State Treasurer.

The board shall receive and account for all monies collected under the provision of this article and shall pay the monies to the State Treasurer for deposit in the state general fund.

HISTORY: 1986 Act No. 403, Section 2.



SECTION 40-47-590. Responsibilities of committee; investigatory powers of board.

(A) The committee shall evaluate the qualifications and supervise the examinations of applicants for licensure and shall make appropriate recommendations to the board.

(B) The board may issue subpoenas, examine witnesses, and administer oaths, and may investigate allegations of practices violating the provisions of this article.

(C) The committee:

(1) shall recommend regulations to the board relating to professional conduct to carry out the policy of this article including, but not limited to, professional licensure and the establishment of ethical standards of practice for persons holding a license to practice respiratory care or respiratory therapy in this State;

(2) shall conduct hearings and keep records and minutes necessary to carry out its functions;

(3) shall provide notice of all hearings authorized under this article pursuant to the Administrative Procedures Act;

(4) shall determine the qualifications and make appropriate recommendations regarding the issuance of licenses to qualified respiratory care practitioners;

(5) shall recommend to the board whether to issue or renew licenses under those conditions prescribed in this article;

(6) may recommend continuing professional education to the board;

(7) shall keep a record of its proceedings and a register of all persons licensed. The register shall show the name of every registrant and the registrant's last known place of employment and residence. The board annually shall compile and make available a list of respiratory care practitioners authorized to practice in this State. Any interested person may obtain a copy of this list upon application to the board and payment of an amount fixed by the board;

(8) shall make an annual report to the board containing an account of duties performed, actions taken, and appropriate recommendations;

(9) shall hear all disciplinary cases and recommend findings of fact, conclusions, and sanctions to the board. The board shall conduct a final order hearing at which it makes a final decision.

HISTORY: 1986 Act No. 403, Section 2; 1998 Act No. 280, Section 4.



SECTION 40-47-600. Requirements for certification of respiratory care practitioners.

An applicant for licensure as a respiratory care practitioner shall file a written application on forms provided by the board showing to the satisfaction of the committee and the board that the applicant has successfully passed the entry-level examination given by the National Board for Respiratory Care, Inc., or other examination or requirement as the committee may administer or approve.

HISTORY: 1986 Act No. 403, Section 2; 1988 Act No. 541, Section 1; 1992 Act No. 422, Section 1; 1998 Act No. 280, Section 5.



SECTION 40-47-610. Licensure of practitioners of other states; educational and examination requirements.

(A) The board may license as a respiratory care practitioner, upon payment of the fee set by the board, an applicant who is a respiratory therapist or a respiratory therapy technician of another state, territory, or the District of Columbia, if the requirements were substantially equal to the requirements of this State as determined by the board;

(B) The committee initially shall waive the professional education and examination requirements and issue a license to any person who can demonstrate to the committee, through evidence verified under oath, that the person was employed as or actively performing the duties of a respiratory care practitioner in South Carolina in November and December of 1998; however, within three years of applying for initial licensure, the person must have complied with the educational and examination requirements provided for in Section 40-47-600. The applicants shall produce proof of high school graduation or the equivalent and shall apply within ninety days after public notification by the department.

HISTORY: 1986 Act No. 403, Section 2; 1998 Act No. 280, Section 6.



SECTION 40-47-620. Issuance of license by board.

The board shall issue a license to any person who meets the requirements of this article upon payment of the license fee.

HISTORY: 1986 Act No. 403, Section 2; 1998 Act No. 280, Section 7l.



SECTION 40-47-625. Temporary licenses.

The board may issue a temporary license if all licensing requirements have been met.

HISTORY: 1988 Act No. 541, Section 2; 1998 Act No. 280, Section 8.



SECTION 40-47-630. Grounds for disciplinary action; recommendations of committee as to disciplinary action; appeal.

(A) The committee may recommend to the board that it revoke, suspend, issue a public or private reprimand, or impose any other reasonable limitation or practice where the unprofessional, unethical, or illegal conduct of the respiratory care practitioner is likely to endanger the health, welfare, or safety of the public. This conduct includes a license:

(1) using any false, fraudulent, or forged statement or engaging in any fraudulent, deceitful, or dishonest act in connection with any of the certifying requirements;

(2) having an addiction to alcohol or drugs to such a degree as to render the licensee unfit to practice respiratory care;

(3) having been convicted of the illegal or unauthorized practice of respiratory care;

(4) knowingly performing an act which in any way assists an unlicensed person to practice respiratory care;

(5) having sustained any physical or mental disability which renders further practice by the licensee dangerous to the public;

(6) having violated the code of ethics or regulations as adopted by the committee and the board;

(7) guilty of engaging in any dishonorable, unethical, or unprofessional conduct that is likely to deceive or harm the public;

(8) guilty of the use of any false or fraudulent statement in any document connected with the practice of respiratory care;

(9) having intentionally violated or attempted to violate, directly or indirectly, or assisting in or abetting the violation or conspiring to violate any provisions of this article;

(10) guilty of the commission of any act, during the course of practice conducted pursuant to a license issued under this article, that constitutes fraud, dishonest dealing, illegality, incompetence, or gross negligence.

(B) The suspension, revocation, reprimand, or imposition of probationary conditions upon a respiratory care practitioner may be recommended by the committee to the board after a hearing is conducted in accordance with the Administrative Procedures Act. A transcribed record of the hearing must be made.

(C) A respiratory care practitioner aggrieved by a decision of the committee or board under this section may appeal the decision to an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 on the record made before the committee or board.

HISTORY: 1986 Act No. 403, Section 2; 1993 Act No. 181, Section 924; 1998 Act No. 280, Section 9.



SECTION 40-47-640. Renewal and reinstatement of licenses.

(A) Licenses issued under this article are subject to annual renewal and expire unless renewed in the manner prescribed by the regulations of the committee. The committee may recommend additional requirements for license renewal which provide evidence of continued competency. The board may provide for the late renewal of a license upon payment of a late fee.

(B) An inactive license is subject to expiration and may be renewed as provided in this section, but renewal does not entitle the respiratory care practitioner, while the license remains inactive, to engage in the certified activity of respiratory therapy. If a certificate suspended on disciplinary grounds is reinstated, the respiratory care practitioner, as a condition of reinstatement, shall pay the renewal fee and any applicable late fee.

HISTORY: 1986 Act No. 403, Section 2; 1998 Act No. 280, Section 10.



SECTION 40-47-650. Fees.

The board and the committee shall prescribe fees in amounts recommended by the committee for:

(1) initial licensure, not to exceed two hundred dollars;

(2) renewal of license fee, not to exceed fifty dollars;

(3) late renewal fee, not to exceed double renewal fee.

The fees must be set in such an amount as to reimburse the State to the extent feasible for the cost of the services rendered by the board.

HISTORY: 1986 Act No. 403, Section 2; 1998 Act No. 280, Section 11.



SECTION 40-47-655. Limited license to practice respiratory care.

(A) Upon payment of a fee prescribed by the committee and approved by the board, the board may issue a limited license to practice respiratory care under the direct supervision of a licensed respiratory care practitioner to an applicant who presents written documentation, verified by oath, that the applicant is a graduate of or student of a respiratory care program approved by the American Medical Association or a successor accrediting authority recognized as such by the board. If a student, the applicant must be scheduled to graduate from this program within forty-five days of the date on which the limited license is to be issued.

(B) A limited license issued under this section is valid for a period of six months. Upon expiration of a limited license and payment of the fee prescribed by the committee and approved by the board, the board may renew the limited license once for a period of six months. A limited license must not be renewed more than twelve months from the date it was originally issued.

HISTORY: 1988 Act No. 337; 1988 Act No. 541, Section 3; 1996 Act No. 223, Section 3; 1998 Act No. 280, Section 12.



SECTION 40-47-660. Enforcement of article.

(A) It is unlawful for any person who is not licensed under this article to hold himself out as a respiratory care practitioner, respiratory therapist, or a respiratory therapy technician. A person who holds himself out or practices as a respiratory care practitioner without being licensed under this article, during a period of suspension, or after his certificate has been revoked by the board is guilty of a misdemeanor and, upon conviction, must be fined not more than three hundred dollars or imprisoned for not more than ninety days, or both.

(B) For the purpose of an investigation or proceeding under this article, the board or a person designated by it may administer oaths and affirmations, subpoena witnesses, take testimony, and require the production of documents or records which the board considers relevant to the inquiry. In the case of contumacy by, or refusal to obey a subpoena issued to a person, an administrative law judge as provided under Article 5 of Chapter 23 of Title 1, upon application by the board, may issue an order requiring the person to appear before the board or the person designated by it, produce documentary evidence, and give other evidence concerning the matter under inquiry.

When the board has sufficient evidence that a person is violating any provisions of this article, it may, in addition to all other remedies, order the person to immediately desist and refrain from this conduct. The board may apply to an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 for an injunction restraining the person from this conduct. An administrative law judge may issue a temporary injunction ex parte and upon notice and full hearing may issue any other order in the matter it considers proper. No bond may be required of the board by an administrative law judge as a condition to the issuance of any injunction or order contemplated by the provisions of this section.

(C) Every communication, whether oral or written, made by or on behalf of a person or firm to the board or any person designated by it to investigate or otherwise hear matters relating to the revocation, suspension, or other restriction on a license or other discipline of a licensee, whether by way of complaint or testimony, is privileged. No action or proceeding, civil or criminal, may lie against the person or firm for the communication except upon proof that the communication was made with malice.

(D) No provision of this article may be construed as prohibiting the respondent or his legal counsel from exercising the respondent's constitutional right of due process under the law nor prohibiting the respondent from normal access to the charges and evidence filed against him as a part of due process under the law.

HISTORY: 1986 Act No. 403, Section 2; 1993 Act No. 181, Section 925; 1998 Act No. 280, Section 13.



SECTION 40-47-700. Citation of article.

This article may be cited as the "Acupuncture Act of South Carolina".

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-705. Definitions.

For purposes of this article:

(1) "Acupuncture" means a form of health care developed from traditional and modern oriental concepts for health care that employs oriental medical techniques, treatment, and adjunctive therapies for the promotion, maintenance, and restoration of health and the prevention of disease. The practice of acupuncture does not include:

(a) osteopathic medicine and osteopathic manipulative treatment;

(b) "chiropractic" or "chiropractic practice" as defined in Section 40-9-10; or

(c) "physical therapy" as defined in Section 40-45-20 or therapies allowed as part of the practice of physical therapy.

(2) "Auricular (ear) detoxification therapy" means the insertion of disposable sterile acupuncture needles into the five auricular acupuncture points stipulated by the National Acupuncture Detoxification Association protocol for the sole purpose of treatment of chemical dependency, detoxification, and substance abuse.

(3) "Board" means the State Board of Medical Examiners.

(4) "Committee" means the Acupuncture Advisory Committee as established by this article as an advisory committee responsible to the board.

(5) "NADA" means the National Acupuncture Detoxification Association.

(6) "NCAAOM" means the National Certification Commission for Acupuncture and Oriental Medicine.

(7) "ACAOM" means Accreditation Commission for Acupuncture and Oriental Medicine.

(8) "Auricular therapy" means the insertion of disposable needles into and limited only to the ear, to treat a limited number of conditions.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-710. Acupuncture Advisory Committee; membership; terms; filling vacancies; removal of members; meeting schedule; officers.

(A) There is established the Acupuncture Advisory Committee to be composed of five members to be appointed by the Board of Medical Examiners for terms of four years and until their successors are appointed and qualify. Three members must be licensed to practice acupuncture under this article; one of whom has practiced acupuncture for a minimum of three years; one member must be licensed to practice medicine under this chapter and may be an acupuncturist; and one member must be from the State at large. The advisory committee members shall receive mileage, per diem, and subsistence as provided by law for members of state boards, committees, and commissions and have such responsibilities as provided for in this article and as the board may determine.

(B) Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term. The board, after notice and opportunity for hearing, may remove any member of the committee for negligence, neglect of duty, incompetence, revocation or suspension of license, or other dishonorable conduct. No member may serve more than two full four-year terms consecutively but may be eligible for reappointment four years from the date the last full four-year term expired.

(C) The committee shall meet at least two times yearly and at other times as may be necessary. Four members constitute a quorum. At its initial meeting, and at the beginning of each year thereafter, the committee shall elect from its membership a chairman, vice chairman, and secretary to serve for a term of one year.

(D) The committee shall receive and account for all monies under the provisions of this article and shall pay all monies collected to the board for deposit with the State Treasurer as provided for by law.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-715. Powers and duties.

(A) The committee may:

(1) recommend regulations to the board relating to professional conduct to carry out the provisions of this article including, but not limited to, professional certification and the establishment of ethical standards of practice for persons holding a license to practice as acupuncturists, auricular therapists, and auricular detoxification specialists in this State;

(2) recommend requirements to the board for continuing professional education acupuncturists, auricular therapists, and auricular detoxification specialists to the board;

(3) request and receive the assistance of state educational institutions or other state agencies and recommend to the board information of consumer interest describing the regulatory functions of the advisory committee and the procedures by which consumer complaints are filed with and resolved by the board. The board shall make the information available to the public and appropriate state agencies.

(B) The committee shall:

(1) conduct hearings and keep records and minutes necessary to carry out its functions;

(2) provide notice of all hearings authorized under this article pursuant to the Administrative Procedures Act;

(3) determine the qualifications and make recommendations regarding the issuance of licenses to qualified acupuncturists, auricular therapists, and auricular detoxification specialists;

(4) recommend to the board whether to issue or renew licenses under those conditions prescribed in this article;

(5) keep a record of its proceedings and a register of all licensees, including their names and last known places of employment and residence. The board shall annually compile and make available a list of acupuncturists, auricular therapists, and auricular detoxification specialists authorized to practice in this State. An interested person may obtain a copy of this list upon application to the board and payment of an amount sufficient to cover the cost of printing and mailing;

(6) report annually to the board on duties performed, actions taken, and recommendations made;

(7) hear disciplinary cases and recommend findings of fact, conclusions of law, and sanctions to the board. The board shall conduct a final hearing at which it shall make a final decision;

(8) perform such duties and tasks as may be delegated to the committee by the board.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-720. License to practice acupuncture; requirements and qualifications; temporary licenses.

(A) Each applicant for a license to practice acupuncture shall:

(1) submit a completed application as prescribed by the board;

(2) submit fees as provided for in Section 40-47-800;

(3) hold an active certification in acupuncture by the National Commission for the Certification of Acupuncturists and Oriental Medicine;

(4) be of good moral character;

(5) not have pled guilty or nolo contendere to or been convicted of a felony or crime of moral turpitude.

(B) The application must be complete in every detail before it may be approved. When the administrative staff of the board has reviewed the entire application for completeness and correctness, has found the applicant eligible, and the applicant has appeared before the committee or a designated board member, a temporary license may be issued. At the next committee meeting the entire application must be considered, and if qualified, the committee may recommend to the board that a permanent license be issued. If the committee declines to recommend issuance of a permanent license, the committee may extend or withdraw the temporary license.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-725. Licensing of current acupuncture practitioners.

(A)(1) An acupuncturist who is currently approved by the board to practice acupuncture in this State, who has remained in good standing, and who has successfully completed a nationally recognized clean needle technique course approved by the board must receive initial licensure under this article after submitting:

(a) a completed application as prescribed by the board;

(b) fees as provided for in Section 40-47-800.

(2) However, a license issued pursuant to subsection (A)(1) is only valid for two years. Thereafter for license renewal, the individual must hold an active certification from the National Commission for the Certification of Acupuncture and Oriental Medicine and satisfy the licensure and renewal requirements prescribed in this article.

(B) An individual who has continuously practiced acupuncture in this State since 1980, who has remained in good standing, must be issued a license and renewal licenses without meeting the requirements of this chapter after submitting:

(1) a completed application as prescribed by the board; and

(2) fees as provided for in Section 40-47-800.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-730. Licenses to perform auricular therapy; qualifications; temporary licenses.

(A) An applicant for a license to perform auricular therapy:

(1) must be twenty-one years of age;

(2) shall submit a completed application as prescribed by the medical board;

(3) shall submit fees as provided for in Section 40-47-800;

(4) shall provide evidence of certification as having been trained to utilize auricular points only, in addition to those utilized by a detoxification specialist;

(5) successful completion of a national certified program approved by the Acupuncture Advisory Committee and the State Board of Medical Examiners;

(6) successful completion of a Clean Needle Technique course approved by the board.

(B) The application must be complete in every detail before it may be approved. When the administrative staff of the board has reviewed the entire application for completeness and correctness, has found the applicant eligible, and the applicant has appeared before the committee or a designated board member, a temporary license may be issued. At the next committee meeting the entire application must be considered, and if qualified, the committee may recommend to the board that a permanent license be issued, if the committee declines to recommend issuance of a permanent license, the committee may extend or withdraw the temporary license.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-735. Licenses to perform auricular detoxification therapy; qualifications; temporary licenses.

(A) An applicant for a license to perform auricular detoxification therapy:

(1) must be at least twenty-one years of age;

(2) shall submit a completed application as prescribed by the board;

(3) shall submit fees as provided for in Section 40-47-800;

(4) shall have successfully completed a nationally recognized training program in auricular detoxification therapy for the treatment of chemical dependency detoxification and substance abuse, as approved by the board;

(5) shall have successfully completed a nationally recognized clean needle technique course approved by the board.

(B) The application must be complete in every detail before it may be approved. When the administrative staff of the board has reviewed the entire application for completeness and correctness, has found the applicant eligible, and the applicant has appeared before the committee or a designated board member, a temporary license may be issued. At the next committee meeting the entire application must be considered, and if qualified, the committee may recommend to the board that a permanent license be issued. If the committee declines to recommend issuance of a permanent license, the committee may extend or withdraw the temporary license.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-740. Licensing of current auricular therapists or auricular detoxification specialists.

(A) An auricular therapist or an auricular detoxification specialist who is currently approved by the board to practice in this State, who has remained in good standing, and who has successfully completed a nationally recognized clean needle technique course approved by the board must receive initial licensure under this article after submitting:

(1) a completed application as prescribed by the board;

(2) fees as provided for in Section 40-47-800.

(B) However, a license issued pursuant to subsection (A) is only valid for two years. Thereafter for license renewal the individual must have successfully passed a board-approved nationally recognized training program in auricular therapy or auricular detoxification and satisfy the licensure requirements prescribed in this article.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-745. Unauthorized practice; penalty; cease and desist orders and injunctions; privileged communications.

(A) It is unlawful for a person not licensed under this article to hold himself out as an acupuncturist, auricular therapist, or auricular detoxification specialist. The titles "Licensed Acupuncturist" (L.Ac.) and "Acupuncturist" may only be used by a person licensed to practice acupuncture pursuant to this article. Further, a person licensed to practice auricular therapy or auricular detoxification may not practice acupuncture or hold himself out as an acupuncturist. The title "Auricular Detoxification Specialist" (ADS) may only be used by a person licensed to practice auricular detoxification therapy pursuant to this article. Possession of a license as an auricular therapist or an auricular detoxification specialist does not, by itself, entitle a person to identify himself or herself as an acupuncturist. A person who holds himself out as an acupuncturist, auricular therapist, or auricular detoxification specialist without being licensed pursuant to this article, during a period of suspension, or after his or her license has been revoked by the board is guilty of a misdemeanor and, upon conviction, must be fined not more than three hundred dollars or imprisoned not more than ninety days, or both.

(B) For the purpose of any investigation or proceeding under this article, the board or a person designated by the board may administer oaths and affirmations, subpoena witnesses, take testimony, and require the production for any documents or records which the board considers relevant to the inquiry.

(C) If the board has sufficient evidence that a person is violating a provision of this article, the board, in addition to all other remedies, may order the person to immediately cease and desist from this conduct. The board may apply to an administrative law judge as provided under Article 5, Chapter 23 of Title 1 for an injunction restraining the person from this conduct. An administrative law judge may issue a temporary injunction ex parte and upon notice and full hearing may issue any other order in the matter it considers proper. No bond may be required of the board by an administrative law judge as a condition to the issuance of an injunction or order contemplated by the provisions of this section.

(D) Each communication, whether oral or written, made by or on behalf of a person or firm to the board or a person designated by the board to investigate or otherwise hear matters relating to the revocation, suspension, or other restriction on a license or other discipline of a license holder, whether by way of complaint or testimony, is privileged and exempt from disclosure for any reason except to the extent disclosed in proceedings before the board. No action or proceeding, civil or criminal, may lie against the person or firm for the communication except upon other proof that the communication was made with malice.

(E) No provision of this article may be construed as prohibiting the respondent or his legal counsel from exercising the respondent's constitutional right of due process under the law or prohibiting the respondent from normal access to the charges and evidence filed against him as part of due process under the law.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-750. Auricular therapy defined; supervision.

Auricular therapy may take place under the supervision of a licensed acupuncturist or a person licensed to practice medicine under this chapter. A treatment by an auricular therapist is strictly limited to inserting needles into the ear. Inserting needles anywhere else on the body is considered practicing acupuncture without a license.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-755. Auricular detoxification therapy defined; supervision.

Auricular detoxification therapy may take place under the direct supervision of a licensed acupuncturist or a person licensed to practice medicine under this chapter. A treatment by an auricular detoxification specialist is strictly limited to the five ear-point treatment protocol for detoxification, substance abuse, or chemical dependency as stipulated by NADA.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-760. Exempted activities.

This article does not apply to:

(1) the practice of acupuncture if it is an integral part of the program of study by students enrolled in an acupuncture education program under the direct clinical supervision of a licensed acupuncturist with at least five years of clinical experience and the program is accredited or is a candidate for accreditation or is actively seeking accreditation from ACAOM;

(2) a person employed as an acupuncturist or an auricular detoxification specialist by the United States Government if these services are provided solely under the direction or control of the United States Government.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-765. Grounds for revocation, suspension, or denial of license.

Misconduct constituting grounds for revocation, suspension, probation, reprimand, restrictions, or denial of a license must be found when an acupuncturist, auricular therapist, or auricular detoxification specialist:

(1) has knowingly allowed himself or herself to be misrepresented as a medical doctor;

(2) has filed or has had filed on his or her behalf with the board any false, fraudulent, or forged statement or documents;

(3) has performed any work assignment, task, or other activity which is outside the scope of practice of licensure;

(4) misuses alcohol or drugs to such a degree to render him or her unfit to practice;

(5) has been convicted of a felony or a crime involving moral turpitude or drugs;

(6) has sustained any physical or mental disability which renders further practice dangerous to the public;

(7) has engaged in any dishonorable or unethical conduct that is likely to deceive or harm patients;

(8) has used or made any false or fraudulent statement in any document connected with practice or licensure;

(9) has obtained or assisted another person in obtaining fees under dishonorable, false, or fraudulent circumstances;

(10) has violated or conspired with another person to violate any provision of this article;

(11) otherwise demonstrates a lack of the ethical or professional competence required to practice;

(12) has failed to refer to a licensed medical doctor or dentist, as appropriate, a patient whose medical condition should have been determined to be beyond their scope of practice; or

(13) continues to provide acupuncture, auricular detoxification therapy, or auricular therapy services to any patient who the licensee treats at least one time per month for three consecutive months, and has not demonstrated clinical improvement, unless the licensee provides the patient with written notice, on or before the expiration of the third month, that the patient may need to seek a medical diagnosis from a licensed medical doctor or dentist before continuing with acupuncture, auricular detoxification therapy, or auricular therapy services, unless the patient was referred to the licensee by a licensed medical doctor or dentist.

Upon a finding of misconduct, the board may impose any sanction that the board is otherwise authorized to impose for misconduct under this chapter.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-770. Inspections.

The board or a person designated by the board may make unscheduled inspections of any office or facility employing an acupuncturist or auricular detoxification specialist.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-775. Display of license.

A person who holds a license issued in accordance with this article and who is engaged in the active practice of acupuncture, or the active practice of auricular therapy or the active practice of auricular detoxification, shall display the license in an appropriate and conspicuous location in the person's place of practice.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-780. Renewal of licenses.

(A) An acupuncture license issued under this article must be renewed biennially if the person holding the license:

(1) submits a completed license renewal application as prescribed by the board;

(2) submits the applicable fees provided for in Section 40-47-800;

(3) is not in violation of this article at the time of application for renewal;

(4) fulfills requirements for continuing education and professional development, as prescribed by the board in regulation;

(5) remains actively certified by the NCCAOM.

(B) An auricular therapist or auricular detoxification specialist license issued under this article must be renewed biennially if the person holding the license:

(1) submits a completed license renewal application prescribed by the board;

(2) submits the applicable fees provided for in Section 40-47-800;

(3) is not in violation of this article or any regulation promulgated under this article at the time of application for renewal;

(4) fulfills requirements for continuing education and professional development as prescribed by the board in regulation;

(5) remains active in the practice of auricular therapy or auricular detoxification.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-785. Request for inactive status.

Under procedures and conditions established by the board, a license holder may request that his or her license be declared inactive. The licensee may apply for active status at any time and, upon meeting the conditions established by the board in regulation, may be declared active.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-790. Licensee not to hold himself or herself out as authorized to practice medicine.

No person licensed under this article may advertise or hold himself or herself out to the public as being authorized to practice medicine under this chapter.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-800. Licensing fees.

Fees for acupuncturist, auricular therapist, and auricular detoxification specialist licensure must be established and adjusted biennially in accordance with Section 40-1-50(D) to ensure that they are sufficient but not excessive to cover expenses including the total of the direct and indirect costs to the State for the operations of the committee:

(1) initial licensing fee;

(2) renewal of license fee;

(3) late renewal fee;

(4) reactivation application fee.

HISTORY: 2005 Act No. 10, Section 1.



SECTION 40-47-810. Third party reimbursement.

Nothing in this article may be construed to require third party reimbursement directly to an acupuncturist, auricular therapist, or auricular detoxification specialist for services rendered.

HISTORY: 2005 Act No. 10, Section 1.

SOUTH CAROLINA PHYSICIAN ASSISTANTS PRACTICE ACT



SECTION 40-47-905. Short title.

This article may be cited as the "South Carolina Physician Assistants Practice Act".

HISTORY: 2000 Act No. 359, Section 1.



SECTION 40-47-910. Definitions.

As used in this article:

(1) "Alternate physician supervisor" or "alternate supervising physician" means a South Carolina licensed physician currently possessing an active, unrestricted permanent license to practice medicine in South Carolina who accepts the responsibility to supervise a physician assistant's activities in the absence of the supervising physician and this physician is approved by the physician supervisor in writing in the scope of practice guidelines.

(2) "Board" means the Board of Medical Examiners of South Carolina.

(3) "Committee" means the Physician Assistant Committee as established by this article as an advisory committee responsible to the board.

(4) "Immediate consultation" means a supervising physician must be available for direct communication by telephone or other means of telecommunication.

(5) "NCCPA" means the National Commission on Certification of Physician Assistants, Inc., the agency recognized to examine and evaluate the education of physician assistants, or its successor organization as recognized by the board.

(6) "Physician assistant" means a health care professional licensed to assist in the practice of medicine with a physician supervisor.

(7) "Physician supervisor" or "supervising physician" means a South Carolina licensed physician currently possessing an active, unrestricted permanent license to practice medicine in South Carolina who is approved to serve as a supervising physician for no more than three full-time equivalent physician assistants. The physician supervisor is the individual who is responsible for supervising a physician assistant's activities.

(8) "Supervising" means overseeing the activities of, and accepting responsibility for, the medical services rendered by a physician assistant as part of a physician-led team in a manner approved by the board.

HISTORY: 2000 Act No. 359, Section 1; 2006 Act No. 244, Section 1; 2013 Act No. 28, Section 2, eff May 21, 2013.



SECTION 40-47-915. Application of article.

This article does not apply to a person:

(1) who is employed as a physician assistant by the United States Government, where such services are provided solely under the direction or control of the United States Government.

(2) pursuing a course of study leading to a degree or certificate to practice as a physician assistant in a program approved by the Commission on Accreditation of Allied Health Education Programs or its successor agency, where such activities and services constitute a part of a supervised course of study; however, the person must be clearly identified by a badge or other adornment with that person's name and the words "Physician Assistant-Student" clearly legible. The badge or adornment must be at least one inch by three inches in size.

HISTORY: 2000 Act No. 359, Section 1.



SECTION 40-47-920. Authority to employ staff.

The Director of the Department of Labor, Licensing and Regulation may employ additional staff as necessary for the performance of the department's duties under this article.

HISTORY: 2000 Act No. 359, Section 1.



SECTION 40-47-925. Physician Assistant Committee; membership; term; filling vacancies; meetings; duty to receive and account for monies collected under article.

(A) There is created the Physician Assistant Committee as an advisory committee to the board which consists of nine members to be appointed by the Board of Medical Examiners. Three of the members must be licensed physician assistants with a minimum of three years of patient care experience in this State. Two members must be consumers, and three members must be physicians who are licensed to practice in this State. Of the three physician members, at least one must regularly employ a physician assistant. One member of the Board of Medical Examiners shall serve on the committee ex officio. All organizations, groups, or interested individuals may submit recommendations to the board of at least two individuals for each position to be filled on the committee.

(B) The members shall serve for terms of four years and until their successors are appointed and qualify, except the initial term of two physician assistants, the consumer member, and one physician are for two years. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term. The board, after notice and opportunity for hearing, may remove any member of the committee for negligence, neglect of duty, incompetence, revocation or suspension of license, or other dishonorable conduct. Members of the committee shall receive mileage, subsistence, and per diem as provided by law for members of state boards, commissions, and committees for each meeting attended. No member may serve more than two full four-year terms consecutively, but may be eligible for reappointment four years from the date the last full four-year term expired.

(C) The committee shall meet at least two times yearly and at other times as may be necessary. A quorum for all meetings shall consist of five members. At its initial meeting, and at the beginning of each year thereafter, the committee shall elect from its membership a chairman, vice-chairman, and secretary to serve for a term of one year.

(D) The committee shall receive and account for all monies under the provisions of this article and shall pay all monies collected to the board for deposit with the State Treasurer as provided for by law.

HISTORY: 2000 Act No. 359, Section 1.



SECTION 40-47-930. Powers and duties of committee and board.

(A) The committee shall evaluate the qualifications and supervise the examinations of applicants for licensure and make recommendations to the board.

(B) The board may issue subpoenas, examine witnesses, and administer oaths and may investigate allegations of practices violating the provisions of this article.

(C) The committee:

(1) may recommend regulations to the board relating to professional conduct to carry out the provisions of this article including, but not limited to, professional certification and the establishment of ethical standards of practice for persons holding a license to practice as physician assistants in this State;

(2) shall conduct hearings and keep records and minutes necessary to carry out its functions;

(3) shall provide notice of all hearings authorized under this article pursuant to the Administrative Procedures Act;

(4) shall determine the qualifications and make recommendations regarding the issuance of licenses to qualified physician assistants;

(5) shall recommend to the board whether to issue or renew licenses under those conditions prescribed in this article;

(6) may recommend requirements to the board for continuing professional education of physician assistants to the board;

(7) shall keep a record of its proceedings and a register of all licensees, including their names and last known places of employment and residence. The board shall annually compile and make available a list of physician assistants authorized to practice in this State. An interested person may obtain a copy of this list upon application to the board and payment of an amount sufficient to cover the cost of printing and mailing;

(8) shall report annually to the board on duties performed, actions taken, and recommendations;

(9) shall hear disciplinary cases and recommend findings of fact, conclusions of law, and sanctions to the board. The board shall conduct a final hearing at which it shall make a final decision;

(10) shall perform such duties and tasks as may be delegated to the committee by the board.

HISTORY: 2000 Act No. 359, Section 1.



SECTION 40-47-935. Act and duties physician assistant authorized to perform; agency relationship to supervising physician.

Physician assistants may perform:

(1) medical acts, tasks, or functions with written scope of practice guidelines under physician supervision;

(2) those duties and responsibilities, including the prescribing and dispensing of drugs and medical devices, that are lawfully delegated by their supervising physicians. However, only physician assistants holding a permanent license may prescribe drug therapy as provided in this article.

A physician assistant is an agent of his or her supervising physician in the performance of all practice related activities including, but not limited to, the ordering of diagnostic, therapeutic, and other medical services.

HISTORY: 2000 Act No. 359, Section 1; 2006 Act No. 244, Section 2.



SECTION 40-47-938. Supervisory relationships.

(A) A physician currently possessing an active, unrestricted permanent license to practice medicine under the provisions of this chapter, who accepts the responsibility to supervise a physician assistant's activities, must enter into a supervisory relationship with a physician assistant licensed pursuant to this article, subject to approval of scope of practice guidelines by the board. The physician must notify the board, in writing, of the proposed supervisory relationship and include the proposed scope of practice guidelines for the relationship. Upon receipt of board approval, the physician assistant may begin clinical practice with the named supervising physician and alternate physicians.

(B) A supervising physician may determine that there are additional medical acts, tasks, or functions for which a physician assistant under the physician's supervision needs additional training or education to meet the needs of the physician's practice and that the physician would like to incorporate into the physician assistant's scope of practice guidelines. The physician must determine, in consultation with the physician assistant, the means of educating the physician assistant, which may include training under the direct supervision of the physician, education, or certification of proposed practices or other appropriate educational methods. The physician must notify the board in writing of the requested changes to the physician assistant's scope of practice guidelines and must provide documentation to the board of the competence of the physician assistant to perform the additional medical acts, tasks, or functions. Upon receipt of board approval of the requested changes, the physician assistant may incorporate these additional medical acts, tasks, or functions into practice.

(C) The board shall review and determine whether to approve these proposed scope of practice guidelines or requested changes to the scope of practice guidelines within ten business days after receipt of notice from the supervising physician as required by subsections (A) and (B). If the board needs additional information or clarification, a physician member of the board must contact the supervisory physician within ten business days of receipt of the physician's notice. If the board requests additional information or clarification to consider approval of scope of practice guidelines or changes to these guidelines, the supervising physician shall provide it in a timely manner; and upon receipt, a determination regarding approval must be made within ten business days.

HISTORY: 2013 Act No. 28, Section 1, eff May 21, 2013.



SECTION 40-47-940. Application for license; appearance before committee; temporary and permanent licenses.

(A) An application must be submitted to the board on forms supplied by the board. The application must be complete in every detail before licensure may be granted and must be accompanied by a nonrefundable fee. As part of the application process, the supervising physician and physician assistant must specify clearly in detail those medical acts, tasks, or functions for which approval is being sought. The specific medical acts, tasks, or functions must be included in the scope of practice guidelines, and the scope of practice guidelines must accompany the application.

(B) When a board member or board designee or the administrative staff of the board has reviewed the entire application for completeness and correctness and has determined the eligibility or appropriateness of the application a temporary authorization may be issued immediately. At the next board meeting the application may be recommended for approval for a permanent license or other authorization consistent with this article. If a temporary authorization is not considered appropriate, the application must be reviewed by the committee and may be recommended to the board for approval as presented to or modified by the committee.

HISTORY: 2000 Act No. 359, Section 1; 2006 Act No. 244, Section 3; 2013 Act No. 28, Section 3, eff May 21, 2013.



SECTION 40-47-945. Conditions for granting permanent license.

(A) Except as otherwise provided in this article, an individual shall obtain a permanent license from the board before the individual may practice as a physician assistant. The board shall grant a permanent license as a physician assistant to an applicant who has:

(1) submitted a completed application on forms provided by the board;

(2) paid the nonrefundable application fees established in this article;

(3) successfully completed an educational program for physician assistants approved by the Accreditation Review Commission on Education for the Physician Assistant or its predecessor or successor organization;

(4) successfully completed the NCCPA certifying examination and provide documentation that the applicant possesses a current, active, NCCPA certificate;

(5) certified that the applicant is mentally and physically able to engage safely in practice as a physician assistant;

(6) no licensure, certificate, or registration as a physician assistant under current discipline, revocation, suspension, probation, or investigation for cause resulting from the applicant's practice as a physician assistant;

(7) good moral character;

(8) submitted to the board other information the board considers necessary to evaluate the applicant's qualifications;

(9) appeared before a board member or board designee with all original diplomas and certificates and demonstrated knowledge of the contents of this article. A temporary authorization to practice may be issued as provided in Section 40-47-940 pending completion of this requirement and subject to satisfactory interview as provided below; and

(10) successfully completed an examination administered by the committee on the statutes and regulations regarding physician assistant practice and supervision.

(B) Not later than ninety days from the date a temporary authorization is issued, each applicant shall appear before a board member or board designee and demonstrate knowledge of the contents of this article. Failure to appear within the prescribed time automatically results in the immediate invalidation of the authorization to practice pending compliance and further order of the board. If approved, a permanent license may be issued immediately. If not approved, the application must be reviewed by the committee and may be recommended to the board for approval as presented to or modified by the committee.

(C) The supervising physician of a limited licensee physically must be present on the premises at all times when the limited licensee is performing a task.

HISTORY: 2000 Act No. 359, Section 1; 2006 Act No. 244, Section 4; 2013 Act No. 28, Section 4, eff May 21, 2013.



SECTION 40-47-950. Limited physician assistant license; conditions for issuance; duration; responsibilities of supervising physician.

(A) The board may issue a limited physician assistant license to an applicant who has:

(1) submitted a completed application on forms provided by the board;

(2) paid the nonrefundable application fees established by this regulation;

(3) successfully completed an educational program for physician assistants approved by the Accreditation Review Commission on Education for the Physician Assistant or its predecessor or successor organization;

(4) never previously failed two consecutive NCCPA certifying examinations and has registered for, or intends to register to take the next offering of, the NCCPA examination;

(5) certified that the applicant mentally and physically is able to engage safely in practice as a physician assistant;

(6) no licensure, certificate, or registration as a physician assistant under current discipline, revocation, suspension, probation, or investigation for cause resulting from the applicant's practice as a physician assistant;

(7) good moral character;

(8) submitted to the board any other information the board considers necessary to evaluate the applicant's qualifications;

(9) appeared before a board member or board designee with all original diplomas and certificates and demonstrated knowledge of the contents of this article; and

(10) successfully completed an examination administered by the committee on the statutes and regulations regarding physician assistant practice and supervision.

(B) A limited license is not renewable and is valid only until the results of a limited licensee's two consecutive NCCPA certifying examinations are reported to the board. When a limited licensee has failed two consecutive NCCPA certifying examinations, or fails one exam and does not take the NCCPA certifying examination at the next opportunity or, after applying for a limited license, fails to register for the next offering of the examination, the limited license immediately is void and the applicant is no longer eligible to apply for further limited licensure.

(C) The supervising physician of a limited licensee physically must be present on the premises at all times when the limited licensee is performing a task.

HISTORY: 2000 Act No. 359, Section 1; 2006 Act No. 244, Section 5; 2013 Act No. 28, Sections 5, 6, eff May 21, 2013.



SECTION 40-47-955. Scope of physician assistant's practice; physical presence requirements of supervising physician; practices in separate locations; granting of exceptions.

(A) The supervising physician is responsible for all aspects of the physician assistant's practice. Supervision must be continuous but must not be construed as necessarily requiring the physical presence of the supervising physician at the time and place where the services are rendered, except as otherwise required for limited licensees. The supervising physician shall identify the physician assistant's scope of practice and determine the delegation of medical acts, tasks, or functions. Medical acts, tasks, or functions must be defined in written scope of practice guidelines which must be appropriate to the physician assistant's ability and knowledge.

(B) Pursuant to scope of practice guidelines, a physician assistant may practice in a public place, a private place, or a facility where the supervising physician regularly sees patients, may make house calls, perform hospital duties, and perform any functions performed by the supervising physician if the physician assistant is also qualified to perform those functions.

(C) A physician assistant must have six months of clinical experience with the current supervising physician before being permitted to practice at a location off site from the supervising physician, except that a physician assistant who has at least two years continuous practice in the same specialty may practice at a location off site from the supervising physician after three months clinical experience with the supervising physician and upon request of the supervising physician. This three-month requirement may be waived for experienced physician assistants and supervisors upon recommendation of the committee and approval by the board. The off-site location may not be more than sixty miles of travel from the supervising physician or alternate supervising physician without written approval of the board. Notice of off-site practice must be filed with the administrative staff of the board before off-site practice may be authorized. The supervising physician or alternate must review, initial, and date the off-site physician assistant's charts periodically as provided in the written scope of practice guidelines, provided the supervising physician must review and verify the adequacy of clinical practice of ten percent of these charts monthly.

(D) A supervising physician may simultaneously supervise no more than three physician assistants providing clinical service at one time.

(E) Upon written request, and recommendation of the committee, the board may authorize exceptions to the requirements of this section.

HISTORY: 2000 Act No. 359, Section 1; 2006 Act No. 244, Section 6; 2013 Act No. 28, Section 7, eff May 21, 2013.



SECTION 40-47-960. Scope of practice guidelines; signature and filing requirements; contents.

A physician assistant practicing at all sites shall practice pursuant to written scope of practice guidelines signed by all supervisory physicians and the physician assistant. Copies of the guidelines must be on file at all practice sites. The guidelines shall include at a minimum the:

(1) name, license number, and practice addresses of all supervising physicians;

(2) name and practice address of the physician assistant;

(3) date the guidelines were developed and dates they were reviewed and amended;

(4) medical conditions for which therapies may be initiated, continued, or modified;

(5) treatments that may be initiated, continued, or modified;

(6) drug therapy, if any, that may be prescribed with drug-specific classifications; and

(7) situations that require direct evaluation by or immediate referral to the physician, including Schedule II controlled substance prescription authorization as provided for in Section 40-47-965.

HISTORY: 2000 Act No. 359, Section 1; 2013 Act No. 28, Section 8, eff May 21, 2013.



SECTION 40-47-965. Requirements for writing prescriptions for drugs, controlled substances, and medical devices.

(A) If the written scope of practice guidelines authorizes the physician's assistant to prescribe drug therapy:

(1) prescriptions for authorized drugs and devices shall comply with all applicable state and federal laws;

(2) prescriptions must be limited to drugs and devices authorized by the supervising physician and set forth in the written scope of practice guidelines;

(3) prescriptions must be signed by the physician assistant and must bear the physician assistant's identification number as assigned by the board and all prescribing numbers required by law. The preprinted prescription form shall include both the physician assistant's and physician's name, address, and phone number and shall comply with the provisions of Section 39-24-40;

(4) drugs or devices prescribed must be specifically documented in the patient record;

(5) the physician assistant may request, receive, and sign for professional samples of drugs authorized in the written scope of practice guidelines and may distribute professional samples to patients in compliance with appropriate federal and state regulations and the written scope of practice guidelines;

(6) the physician assistant may authorize prescriptions for an orally administered Schedule II controlled substance, as defined in the federal Controlled Substances Act, pursuant to the following requirements:

(a) the authorization to prescribe is expressly approved by the supervising physician as set forth in the physician assistant's written scope of practice guidelines;

(b) the physician assistant has directly evaluated the patient;

(c) the authority to prescribe is limited to an initial prescription and must not exceed a seventy-two hour supply;

(d) any subsequent prescription authorization must be in consultation with and upon patient examination and evaluation by the supervising physician, and must be documented in the patient's chart; and

(e) any prescription for continuing drug therapy must include consultation with the supervising physician and must be documented in the patient's chart;

(7) the physician assistant may authorize a medical order for parenteral administration of a Schedule II controlled substance, as defined in the federal Controlled Substances Act, pursuant to the following requirements:

(a) the authorization to write a medical order is expressly approved by the supervising physician as set forth in the physician assistant's written scope of practice guidelines;

(b) the physician assistant is providing patient care in a hospital setting, including emergency and outpatient departments affiliated with the hospital;

(c) an initial patient examination and evaluation has been performed by the supervising physician, or his delegate physician, and has been documented in the patient's chart; however, in a hospital emergency department, a physician assistant may authorize such a medical order if the supervising or delegate physician is unavailable due to clinical demands, but remains on the premises and is immediately available, and the supervising or delegate physician conducts the patient evaluation as soon as practicable and is documented in the patient's chart;

(d) the physician assistant has directly evaluated the patient; and

(e) the written medical order may not exceed a one-time administration within a twenty-four hour period.

(B) When applying for controlled substance prescriptive authority, the applicant shall comply with the following requirements:

(1) the physician assistant shall provide evidence of completion of sixty contact hours of education in pharmacotherapeutics acceptable to the board before application;

(2) the physician assistant shall provide at least fifteen contact hours of education in controlled substances acceptable to the board;

(3) every two years, the physician assistant shall provide documentation of four continuing education contact hours in prescribing controlled substances acceptable to the board;

(4) the physician assistant must have a valid Drug Enforcement Administration (DEA) registration and prescribe in accordance with DEA rules; and

(5) the physician assistant and supervising physician must read and sign a document approved by the board describing the management of expanded controlled substances prescriptive authority for physician assistants in South Carolina which must be kept on file for review. Within the two-year period, the physician assistant and the supervising physician periodically shall review this document and the physician assistant's prescribing practices to ensure proper prescribing procedures are followed. This review must be documented in writing with a copy kept at each practice site.

(C) A physician assistant's prescriptive authorization may be terminated by the board if the physician assistant:

(1) practices outside the written scope of practice guidelines;

(2) violates any state or federal law or regulation applicable to prescriptions; or

(3) violates a state or federal law applicable to physician assistants.

HISTORY: 2000 Act No. 359, Section 1; 2006 Act No. 244, Section 7; 2013 Act No. 28, Section 9, eff May 21, 2013.



SECTION 40-47-970. Limitations on permissible medical act, task, or function physician assistant may perform.

A physician assistant may not:

(1) perform a medical act, task, or function which has not been listed and approved on the scope of practice guidelines;

(2) prescribe drugs, medications, or devices not specifically authorized by the supervising physician and documented in the written scope of practice guidelines;

(3) prescribe, under any circumstances, controlled substances in Schedule II except as authorized in Section 40-47-965;

(4) perform a medical act, task, or function that is outside the usual practice of the supervising physician.

HISTORY: 2000 Act No. 359, Section 1; 2006 Act No. 244, Section 8; 2013 Act No. 28, Section 10, eff May 21, 2013.



SECTION 40-47-985. Inspection of office or facility employing physician assistant.

The board or a person designated by the board may make unscheduled inspections of any office or facility employing a physician assistant.

HISTORY: 2000 Act No. 359, Section 1.



SECTION 40-47-990. Identification as physician assistant; badge size and content.

A physician assistant must clearly identify himself or herself as a physician assistant to ensure that the physician assistant is not mistaken or misrepresented as a physician. A physician assistant shall wear a clearly legible identification badge or other adornment at least one inch by three inches in size bearing the physician assistant's name and the words "Physician Assistant".

HISTORY: 2000 Act No. 359, Section 1.



SECTION 40-47-995. Termination of supervisory relationship; notice to board.

If the supervisory relationship between a physician assistant and the supervising physician is terminated for any reason, the physician assistant and the supervising physician shall inform the board immediately in writing of the termination, including the reasons for the termination. The approval of the practice setting terminates coterminous with the termination of the relationship, and practice shall cease until new scope of practice guidelines are submitted by a supervising physician and are approved by the board.

HISTORY: 2000 Act No. 359, Section 1; 2013 Act No. 28, Section 11, eff May 21, 2013.



SECTION 40-47-1000. Unlicensed person holding himself out as physician assistant; penalty; investigation; desist and refrain order; injunction; privileged communications; due process rights of respondent protected.

(A) It is unlawful for a person who is not licensed under this article to hold himself out as a physician assistant. A person who holds himself out as a physician assistant without being licensed under this article, during a period of suspension, or after his license has been revoked by the board is guilty of a misdemeanor and, upon conviction, must be fined not more than three hundred dollars or imprisoned for not more than ninety days, or both.

(B) For the purpose of any investigation or proceeding under the provisions of this article, the board or a person designated by the board may administer oaths and affirmations, subpoena witnesses, take testimony, and require the production of any documents or records which the board considers relevant to the inquiry.

(C) If the board has sufficient evidence that a person is violating a provision of this article, the board, in addition to all other remedies, may order the person to immediately desist and refrain from this conduct. The board may apply to an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 for an injunction restraining the person from this conduct. An administrative law judge may issue a temporary injunction ex parte and upon notice and full hearing may issue any other order in the matter it considers proper. No bond may be required of the board by an administrative law judge as a condition to the issuance of any injunction or order contemplated by the provisions of this section.

(D) Investigations and disciplinary proceedings under this article must be conducted in accordance with the provisions of Article 1.

(E) No provision of this article may be construed as prohibiting the respondent or his legal counsel from exercising the respondent's constitutional right of due process under the law or prohibiting the respondent from normal access to the charges and evidence filed against him as a part of due process under the law.

HISTORY: 2000 Act No. 359, Section 1; 2006 Act No. 244, Section 10.



SECTION 40-47-1005. Misconduct mandating revocation or denial of license.

Misconduct constituting grounds for revocation, suspension, probation, reprimand, restrictions, or denial of a license must be found when a physician assistant:

(1) has knowingly allowed himself or herself to be misrepresented as a physician;

(2) has filed or has had filed on his or her behalf with the board any false, fraudulent, or forged statement or documents;

(3) has performed any work assignment, task, or other activity which is not on the physician assistant scope of practice guidelines;

(4) misuses alcohol or drugs to such a degree to render him or her unfit to practice as a physician assistant;

(5) has been convicted of a felony or a crime involving moral turpitude or drugs;

(6) has sustained any physical or mental disability which renders further practice dangerous to the public;

(7) has engaged in any dishonorable or unethical conduct that is likely to deceive or harm patients;

(8) has used or made any false or fraudulent statement in any document connected with practice or licensure as a physician assistant;

(9) has obtained or assisted another person in obtaining fees under dishonorable, false, or fraudulent circumstances;

(10) has violated or conspired with another person to violate any provision of this article; or

(11) otherwise demonstrates a lack of the ethical or professional competence required to act as a physician assistant.

HISTORY: 2000 Act No. 359, Section 1.



SECTION 40-47-1010. Renewal of license.

A license issued pursuant to this chapter may be renewed biennially or as otherwise provided by the board and department. A person who has not demonstrated continuing education, as required by this article, is not eligible for issuance or renewal of an authorization to practice.

HISTORY: 2000 Act No. 359, Section 1; 2006 Act No. 244, Section 11.



SECTION 40-47-1015. Fees for licensure.

(A) Fees for physician assistant licensure are established as follows:

(1) initial licensing fee, not to exceed five hundred dollars;

(2) renewal of license fee, not to exceed one hundred and fifty dollars;

(3) late renewal fee, not to exceed the renewal fee doubled;

(4) reactivation application fee, not to exceed two hundred dollars;

(5) change in supervisor fee, not to exceed one hundred and fifty dollars;

(6) additional primary supervisor for dual employment fee, not to exceed one hundred and fifty dollars.

(B) Fees may be adjusted biennially pursuant to Section 40-1-50 to ensure that they are sufficient but not excessive to cover expenses including the total of the direct and indirect costs to the State for the operations of the committee.

HISTORY: 2000 Act No. 359, Section 1; 2006 Act No. 244, Section 12.



SECTION 40-47-1020. Third party reimbursement to physician assistant.

Nothing in this article may be construed to require third party reimbursement directly to a physician assistant for services rendered.

HISTORY: 2000 Act No. 359, Section 1.



SECTION 40-47-1205. Short title.

This article may be cited as the "South Carolina Anesthesiologist's Assistants Practice Act".

HISTORY: 2001 Act No. 57, Section 1.



SECTION 40-47-1210. Definitions.

As used in this article:

(1) "Anesthesiologist" means a physician who has successfully completed an approved anesthesiology training program including, but not limited to, a program approved by the Accreditation Committee on Graduate Medical Education, American Osteopathic Association, or its equivalent or successor.

(2) "Anesthesiologist's assistant" means an allied health graduate of an accredited anesthesiologist's assistant program who is currently certified by the National Commission for Certification of Anesthesiologist's Assistants and who works under the direct supervision of an anesthesiologist who is immediately available in the operating suite and is physically present during the most demanding portions of the anesthetic including, but not limited to, induction and emergence.

(3) "Board" means the Board of Medical Examiners of South Carolina.

(4) "Committee" means the Anesthesiologist's Assistant Committee as established by this article as an advisory committee responsible to the board.

(5) "NCCAA" means the National Commission on Certification of Anesthesiologist's Assistants, Inc., the agency recognized to examine and evaluate the education of anesthesiologist's assistants, or its successor organization as recognized by the board.

(6) "Sponsoring anesthesiologist" means the physician specialist in anesthesiology who signs the anesthesiologist's assistant's application for licensure. The sponsoring anesthesiologist must be a South Carolina licensed physician currently possessing an active, unrestricted license to practice medicine in this State who practices in the medical specialty of anesthesiology, approved by the Accreditation Committee on Graduate Medical Education, or its equivalent or successor. The sponsoring anesthesiologist also may be the supervising anesthesiologist.

(7) "Supervising anesthesiologist" means a South Carolina licensed physician currently possessing an active, unrestricted license to practice medicine in South Carolina who practices in the medical specialty of anesthesiology and has successfully completed a residency in anesthesiology, approved by the Accreditation Committee on Graduate Medical Education, American Osteopathic Association, or its equivalent or successor.

(8) "Supervision" means medically directing and accepting responsibility for the anesthesia services rendered by an anesthesiologist's assistant in a manner approved by the board. The supervising anesthesiologist must be in the hospital and in the anesthetizing or operative area such that he can be immediately available to participate directly in the care of the patient with whom the anesthesiologist's assistant and the anesthesiologist are jointly involved.

HISTORY: 2001 Act No. 57, Section 1; 2006 Act No. 321, Sections 1, 7.



SECTION 40-47-1215. Application of this article.

This article does not apply to a person who is employed as an anesthesiologist's assistant by the United States Government, where such services are provided solely under the direction or control of the United States Government.

HISTORY: 2001 Act No. 57, Section 1.



SECTION 40-47-1220. Department of Labor staff.

The Director of the Department of Labor, Licensing and Regulation may employ additional staff as necessary for the performance of the department's duties under this article.

HISTORY: 2001 Act No. 57, Section 1.



SECTION 40-47-1225. Anesthesiologist's Assistant Committee.

(A) There is created the Anesthesiologist's Assistant Committee as an advisory committee to the Board of Medical Examiners which consists of nine members to be appointed by the board. Three of the members must be licensed anesthesiologist's assistants with a minimum of three years of patient care experience. Two members must be consumers and three members must be physicians who are licensed to practice in this State. Of the three physician members, at least one must regularly employ an anesthesiologist's assistant. One member of the Board of Medical Examiners shall serve on the committee ex officio, with full rights to participate and vote. All organizations, groups, or interested individuals may submit recommendations to the board of at least two individuals for each position to be filled on the committee.

(B) The members shall serve for terms of four years and until their successors are appointed and qualify, except the initial term of two anesthesiologist's assistants, the consumer member, and one physician are for two years. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term. The board, after notice and opportunity for hearing, may remove any member of the committee for negligence, neglect of duty, incompetence, revocation or suspension of license, or other dishonorable conduct. Members of the committee shall receive mileage, subsistence, and per diem as provided by law for members of state boards, commissions, and committees for each meeting attended. No member may serve more than two full four-year terms consecutively but may be eligible for reappointment four years from the date the last full four-year term expired.

(C) The committee shall meet at least two times yearly and at other times as may be necessary. A majority of the members currently serving, not less than two of whom must be physician members, constitutes a quorum. At its initial meeting, and at the beginning of each year thereafter, the committee shall elect from its membership a chairman, vice-chairman, and secretary to serve for a term of one year.

HISTORY: 2001 Act No. 57, Section 1.



SECTION 40-47-1230. Duties of Anesthesiologist's Assistant Committee.

(A) The committee shall evaluate the qualifications for licensure and make recommendations to the board.

(B) The committee:

(1) may recommend regulations to the board relating to professional conduct to carry out the provisions of this article including, but not limited to, professional certification and the establishment of ethical standards of practice for persons holding a license to practice as an anesthesiologist's assistant in this State;

(2) shall conduct hearings and keep records and minutes necessary to carry out its functions;

(3) shall provide notice of all hearings authorized under this article pursuant to the Administrative Procedures Act;

(4) shall determine the additional qualifications and make recommendations regarding the issuance of licenses to qualified anesthesiologist's assistants; however, these recommendations may not be less stringent than the requirements for national licensure;

(5) shall recommend to the board whether to issue or renew licenses under those conditions prescribed in this article;

(6) may recommend requirements to the board for continuing professional education of anesthesiologist's assistants;

(7) shall keep a record of its proceedings and a register of all licensees, including names and last known places of employment and residence. The board shall annually compile and make available a list of anesthesiologist's assistants authorized to practice in this State. An interested person may obtain a copy of this list upon application to the board and payment of an amount sufficient to cover the cost of printing and mailing;

(8) shall report annually to the board on duties performed, actions taken, and recommendations;

(9) shall hear disciplinary cases and recommend findings of fact, conclusions of law, and sanctions to the board. The board shall conduct a final order hearing at which it shall make a final decision;

(10) shall perform such duties and tasks as may be delegated to the committee by the board.

HISTORY: 2001 Act No. 57, Section 1.



SECTION 40-47-1235. Functions and duties of anesthesiologist's assistants.

Anesthesiologist's assistants may perform medical tasks and services within the framework of a written practice protocol developed for the anesthesiologist's assistant. Within this practice protocol the anesthesiologist's assistant, under the direction of the anesthesiologist may engage in these functions and duties:

(1) obtaining relevant preoperative health history by record or chart review and by direct contact with the patient in the preoperative period;

(2) presenting preoperative health information to the supervising anesthesiologist for the collaborative formulation of an anesthetic plan;

(3) performing initial acute cardio-pulmonary resuscitation in life-threatening situations as directed by a physician;

(4) initiating medically directed multi-parameter monitoring before anesthesia and in other acute care settings. Modalities that may be used include, but are not limited to, American Society of Anesthesiologists Standard Monitors, arterial and venous catheters, or any other current medically accepted modality. The anesthesiologist's assistant may obtain data from monitors or devices that are indicated and may initiate medically directed therapy. The anesthesiologist's assistant may administer drugs used in anesthetic practice by written protocol or as directed by the supervising anesthesiologist;

(5) using current advanced treatment modalities to effect the prescribed anesthetic plan during the procedure. These advanced treatment modalities may include, but are not limited to, basic and advanced airway interventions, including intubation of the trachea; administering intermittent vasoactive drugs, starting and adjusting vasoactive infusions, administering anesthetic, adjuvant, and accessory drugs; administering blood and blood products; and any other treatment modalities prescribed by the medically directing anesthesiologist and within the training and expertise of the anesthesiologist's assistant;

(6) supporting the patient upon emergence and recovery from an anesthetic by airway intervention or ventilatory support and administering any supportive medication and fluids;

(7) participating in administrative, educational, and research activities as appropriate.

An anesthesiologist's assistant may not present himself or herself as an anesthesiologist, any other type of physician, or a nurse anesthetist. The required nomenclature is: "Anesthesiologist's Assistant".

HISTORY: 2001 Act No. 57, Section 1.



SECTION 40-47-1240. Licensure of anesthesiologist's assistants.

Except as otherwise provided in this article, an individual must obtain a license in accordance with this article before the individual may practice as an anesthesiologist's assistant. The board shall grant a license as an anesthesiologist's assistant to an applicant who has:

(1) submitted a completed application on forms provided by the board;

(2) paid the nonrefundable application fees established in this article;

(3) certified that he or she is mentally and physically able to engage safely in practice as an anesthesiologist's assistant;

(4) submitted evidence to the board that the applicant has obtained a baccalaureate or higher degree from an institution of higher education accredited by an organization recognized by the Commission on Higher Education. This degree program must have included courses in these areas of study:

(a) general biology;

(b) general chemistry;

(c) organic chemistry;

(d) physics;

(e) calculus; and

(5) submitted evidence to the board that the applicant has obtained a graduate-level degree from a program accredited by the Commission on Accreditation of Allied Health Education Programs, or any of the commission's successor organizations, and the graduate degree program must have included the following:

(a) courses in the basic sciences of anesthesia, including general pharmacology, physiology, pathophysiology, anatomy, and biochemistry, and these courses must be presented as a continuum of didactic courses designed to teach students the foundations of human biological existence on which clinical correlations to anesthesia practice are based;

(b) pharmacology for the anesthetic sciences which must include instruction in the anesthetic principles of pharmacology, pharmacodynamics, pharmacokinetics, uptake and distribution, intravenous anesthetics and narcotics, and volatile anesthetics;

(c) physics in anesthesia; and

(d) fundamentals of anesthetic sciences, presented as a continuum of courses covering a series of topics in basic medical sciences with special emphasis on the effects of anesthetics on normal physiology and pathophysiology;

(6) submitted evidence satisfactory to the board that the applicant holds current certification from the National Commission for Certification of Anesthesiologist's Assistants and that the requirements for receiving the certification included passage of an examination to determine the individual's competence to practice as an anesthesiologist's assistant;

(7) no licensure, certificate, or registration as an anesthesiologist's assistant under current discipline, revocation, suspension, probation, or investigation for cause resulting from the applicant's practice as an anesthesiologist's assistant in any jurisdiction;

(8) appeared before a board member or board designee with his or her sponsoring anesthesiologist, presenting all original diplomas and certificates and demonstrated knowledge of the contents of this article; and

(9) submitted to the board any other information the board considers necessary to evaluate the applicant's qualifications.

HISTORY: 2001 Act No. 57, Section 1; 2006 Act No. 321, Section 2.



SECTION 40-47-1245. Sponsoring anesthesiologist; protocol delineating services provided by anesthesiologist's assistant.

An anesthesiologist who agrees to act as the sponsoring anesthesiologist of an anesthesiologist's assistant shall adopt a written practice protocol that delineates the service that the anesthesiologist's assistant is authorized to provide and the manner in which the anesthesiologist will supervise the anesthesiologist's assistant. The anesthesiologist shall base the provisions of the protocol on consideration of relevant quality assurance standards, including being present at the most important times of the case and timely review of the patient's anesthesia record at appropriate times during the course of the anesthetic procedure. The protocol must be reviewed by the anesthesiologist at least once a year.

HISTORY: 2001 Act No. 57, Section 1; 2006 Act No. 321, Section 3.



SECTION 40-47-1250. Supervision of anesthesiologist's assistants.

An anesthesiologist's assistant shall practice only under the supervision of a physician who is actively and directly engaged in the clinical practice of medicine and meets the definition of being a supervising anesthesiologist. An anesthesiologist may not supervise more than two anesthesiologist's assistants at any one time.

HISTORY: 2001 Act No. 57, Section 1; 2006 Act No. 321, Section 4.



SECTION 40-47-1255. Anesthesiologist's assistants to practice pursuant to written protocol.

An anesthesiologist's assistant practicing at all sites shall practice pursuant to written scope of practice protocols signed by all supervising anesthesiologists and the anesthesiologist's assistant. Copies of the protocols must be on file at all practice sites. The protocols shall include at a minimum the:

(1) name, license number, and practice addresses of the sponsoring anesthesiologist;

(2) name and practice address of the anesthesiologist's assistant;

(3) date the protocol was developed and dates it was reviewed or amended;

(4) situations that require direct evaluation by or immediate referral to the anesthesiologist.

HISTORY: 2001 Act No. 57, Section 1.



SECTION 40-47-1260. Limitations on practice of anesthesiologist's assistants.

An anesthesiologist's assistant may not:

(1) perform a task which has not been listed and approved on the scope of the practice protocol currently on file with the board;

(2) prescribe drugs, medications, or devices of any kind.

HISTORY: 2001 Act No. 57, Section 1.



SECTION 40-47-1265. Inspections.

The board or a person designated by the board may make unscheduled inspections of any office or facility employing an anesthesiologist's assistant.

HISTORY: 2001 Act No. 57, Section 1.



SECTION 40-47-1270. Identification of anesthesiologist's assistants.

An anesthesiologist's assistant must clearly identify himself or herself as an anesthesiologist's assistant to ensure that the anesthesiologist's assistant is not mistaken or misrepresented as a physician. An anesthesiologist's assistant shall wear a clearly legible identification badge or other adornment at least one inch by three inches in size bearing the anesthesiologist's assistant's name and the words "Anesthesiologist's Assistant". Patients in facilities utilizing anesthesiologist's assistants must be informed when an anesthesiologist's assistant will be involved in their anesthesia care.

HISTORY: 2001 Act No. 57, Section 1.



SECTION 40-47-1275. Termination of sponsoring relationship between anesthesiologist and assistant.

If the sponsoring relationship between an anesthesiologist's assistant and the sponsoring anesthesiologist is terminated for any reason, both the anesthesiologist's assistant and the sponsoring anesthesiologist shall inform the board immediately in writing of the termination, including the reasons for the termination. The approval of the practice setting terminates coterminous with the termination of the relationship, and practice shall cease until a new application is submitted by a sponsoring anesthesiologist and is approved by the board.

HISTORY: 2001 Act No. 57, Section 1; 2006 Act No. 321, Section 5.



SECTION 40-47-1280. Violations of this article.

(A) It is unlawful for a person who is not licensed under this article to hold himself out as an anesthesiologist's assistant. A person who holds himself out as an anesthesiologist's assistant without being licensed under this article, during a period of suspension, or after his license has been revoked by the board is guilty of a misdemeanor and, upon conviction, must be fined not more than three hundred dollars or imprisoned for not more than ninety days, or both.

(B) For the purpose of any investigation or proceeding under this article, the board or a person designated by the board may administer oaths and affirmations, subpoena witnesses, take testimony, and require the production of any documents or records which the board considers relevant to the inquiry.

(C) If the board has sufficient evidence that a person is violating a provision of this article, the board, in addition to all other remedies, may order the person to immediately desist and refrain from this conduct. The board may apply to an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 for an injunction restraining the person from this conduct. An administrative law judge may issue a temporary injunction ex parte and upon notice and full hearing may issue any other order in the matter it considers proper. No bond may be required of the board by an administrative law judge as a condition to the issuance of any injunction or order contemplated by the provisions of this section.

(D) No provision of this article may be construed as prohibiting the respondent or his legal counsel from exercising the respondent's constitutional right of due process under the law or prohibiting the respondent from normal access to the charges and evidence filed against him as a part of due process under the law.

HISTORY: 2001 Act No. 57, Section 1.



SECTION 40-47-1285. Grounds for disciplinary action.

Misconduct constituting grounds for revocation, suspension, probation, reprimand, restrictions, or denial of a license must be found when an anesthesiologist's assistant:

(1) has knowingly allowed himself or herself to be misrepresented as a physician;

(2) has filed or has had filed on his or her behalf with the board any false, fraudulent, or forged statement or documents;

(3) has performed any work assignment, task, or other activity which is not on the anesthesiologist's assistant's written practice protocol;

(4) misuses alcohol or drugs to such a degree to render him or her unfit to practice as an anesthesiologist's assistant;

(5) has been convicted of a felony or a crime involving moral turpitude or drugs;

(6) has sustained any physical or mental disability which renders further practice dangerous to the public;

(7) has engaged in any dishonorable or unethical conduct that is likely to deceive or harm patients;

(8) has used or made any false or fraudulent statement in any document connected with practice or licensure as an anesthesiologist's assistant;

(9) has obtained or assisted another person in obtaining fees under dishonorable, false, or fraudulent circumstances;

(10) has violated or conspired with another person to violate any provision of this article; or

(11) otherwise demonstrates a competence required to act as an anesthesiologist's assistant.

HISTORY: 2001 Act No. 57, Section 1.



SECTION 40-47-1290. License renewal.

An anesthesiologist's assistant's license must be renewed on or before the first of January of each licensure period. Upon payment of the nonrefundable renewal fee provided for in Section 40-47-1295 and submission of documentation that the anesthesiologist's assistant certificate issued by the National Commission for Certification of Anesthesiologist's Assistants, or its successor, is active and current, the board shall renew the anesthesiologist's assistant's license.

HISTORY: 2001 Act No. 57, Section 1.



SECTION 40-47-1295. Maximum fees.

(A) Fees for anesthesiologist's assistant licensure are established as follows:

(1) initial licensing fee, not to exceed one thousand dollars;

(2) renewal of license fee, not to exceed three hundred dollars;

(3) late renewal fee, not to exceed the renewal fee doubled;

(4) reactivation application fee, not to exceed three hundred dollars;

(5) change in supervisor sponsor fee, not to exceed three hundred dollars.

(B) Fees may be adjusted biennially in accordance with Section 40-1-50 to ensure that they are sufficient but not excessive to cover expenses including the total of the direct and indirect costs to the State for the operations of the committee.

HISTORY: 2001 Act No. 57, Section 1; 2006 Act No. 321, Section 6.



SECTION 40-47-1300. Third party reimbursement.

Nothing in this article may be construed to require third party reimbursement directly to an anesthesiologist's assistant for services rendered.

HISTORY: 2001 Act No. 57, Section 1.



SECTION 40-47-1510. Citation of article.

This article may be cited as the "South Carolina Registered Cardiovascular Invasive Specialist Act".



SECTION 40-47-1520. Definitions.

As used in this article:

(1) "Cardiologist" means a physician who has successfully completed an approved cardiology training program including, but not limited to, a program approved by the Accreditation Committee on Graduate Medical Education, or its equivalent or successor.

(2) "Cardiovascular Invasive Specialist" means a cardiovascular invasive specialist who is currently registered by Cardiovascular Credentialing International, has graduated from an accredited program of Cardiovascular Invasive Technology and who working under the direct supervision of a cardiologist performs procedures on patients resulting in accurate diagnosis and/or optimal treatment of congenital or acquired heart disease.

(3) "Supervising cardiologist" means a South Carolina licensed physician currently possessing an active, unrestricted license to practice medicine in South Carolina who practices in the medical specialty of cardiology and has successfully completed a residency in cardiology, approved by the Accreditation Committee on Graduate Medical Education, or its equivalent or successor.

(4) "Supervision" means medically directing and accepting responsibility for the cardiac services rendered by a registered cardiovascular invasive specialist in a manner provided for in law and the adopted protocol of the licensed facility. The supervising cardiologist must be in the facility and in the operative area such that he can be immediately available to participate directly in the care of the patient with whom the invasive cardiovascular specialist and the cardiologist are jointly involved.

HISTORY: 2005 Act No. 10, Section 6.B.



SECTION 40-47-1530. Registration requirement.

A person may not wilfully practice or offer to practice as a cardiovascular invasive specialist unless that person is registered by the department. A person who uses the title cardiovascular specialist in any advertisement, business card or letterhead, or billing document or who makes another verbal or written communication indicating that the person is a cardiovascular specialist or who acquiesces in that representation violates this section.

HISTORY: 2005 Act No. 10, Section 6.B.



SECTION 40-47-1540. Application for registration.

To be registered by the department as a cardiovascular invasive specialist, a person must:

(1) apply in writing to the department on a form available from the department;

(2) successfully complete an approved cardiology training program including, but not limited to, a program approved by the Accreditation Committee of Graduate Medical Education, or its equivalent or successor approved by the South Carolina Board of Medical Examiners;

(3) provide satisfactory evidence of current registration with Cardiovascular Credentialing International;

(4) provide satisfactory evidence that the applicant's practice protocol is in place, signed by each supervising cardiologist and by an appropriate representative of each licensed facility where practice is anticipated;

(5) pay a fee established by the department.

HISTORY: 2005 Act No. 10, Section 6.B.



SECTION 40-47-1550. Renewal; lapse of registration.

(A) Registration by the department as a cardiovascular invasive specialist must be renewed every two years. To renew a registration, a person shall:

(1) submit a complete application in writing;

(2) demonstrate continued competency including current registration with Cardiovascular Credentialing International and other requirements as provided by this article or regulation;

(3) pay a fee established by the department.

(B) A registration by the department as a cardiovascular invasive specialist automatically lapses if the registered person fails to make a timely and complete application for renewal or if the registered person fails to maintain current registration with Cardiovascular Credentialing International or another organization approved by the board.

HISTORY: 2005 Act No. 10, Section 6.B.



SECTION 40-47-1560. Authorized tasks and services; supervision by cardiologist; written protocols.

(A) Cardiovascular invasive specialists may perform medical tasks and services within the framework of a facility's written practice protocol developed for the cardiovascular invasive specialist. Within this practice protocol the registered cardiovascular invasive specialist, under the supervision of a cardiologist may engage in these functions and duties:

(1) perform baseline patient assessment;

(2) evaluate patient response to diagnostic or interventional maneuvers and medications during cardiac catheterization laboratory procedures;

(3) provide patient care and drug administration commonly used in the cardiac catheterization laboratory under the direction of a qualified physician and subject to the oversight of the facility;

(4) act as the first assistant during diagnostic and therapeutic catheterization procedures; and

(5) assist in advanced cardiac life support procedures.

(B) A cardiovascular invasive specialist shall practice only under the supervision of a physician who is actively and directly engaged in the clinical practice of medicine as a cardiologist.

(C) A cardiovascular invasive specialist practicing at all sites shall practice pursuant to written scope of the facility's practice protocols signed by all supervising cardiologists and the cardiovascular invasive specialists. Copies of the protocols must be on file at all practice sites. The protocols shall include at a minimum the:

(1) name, license number, and practice addresses of the supervising cardiologists;

(2) name and practice address of the cardiovascular invasive specialists;

(3) date the protocol was developed and dates it was reviewed or amended;

(4) situations that require direct evaluation by or immediate referral to a cardiologist.

HISTORY: 2005 Act No. 10, Section 6.B.



SECTION 40-47-1570. Administration of registration program; registry maintenance and availability; promulgation of regulations.

(A) The department is responsible for all administrative activities of the registration program. The department shall employ and supervise personnel necessary to effectuate the provisions of this article and shall establish fees sufficient, but not excessive, to cover expenses including direct and indirect costs to the State for the operations of this registration program. Fees must be adjusted as required by Title 40, Chapter 1.

(B) The department shall maintain a registry of all applications for registration and of all persons holding registration and shall make the roster of registered cardiovascular invasive specialists available on the department web site.

(C) The Board of Medical Examiners may promulgate regulations as necessary to effectuate this chapter.

HISTORY: 2005 Act No. 10, Section 6.B.



SECTION 40-47-1580. Investigations of unfitness to practice or unauthorized practice.

If the department has reason to believe that a person registered pursuant to this article has become unfit to practice as a registered cardiovascular invasive specialist or if a complaint is filed with the department charging the registered person with the violation of a provision of this article or if a complaint is filed with the department alleging that an unregistered person is fraudulently holding himself or herself out as registered, the department shall institute an investigation in accordance with the procedures of Chapter 40, Title 1 and this article.

HISTORY: 2005 Act No. 10, Section 6.B.



SECTION 40-47-1590. Hearing before Administrative Law Court; grounds for revocation, suspension, or other discipline.

(A) If, after investigation, it appears that the person registered pursuant to this article has become unfit to practice or has violated this article, the department shall file a petition with the Administrative Law Court, stating the facts and the particular statutes and regulations at issue.

(B) The Administrative Law Court, after opportunity for hearing, may order that the registration be revoked, suspended, or otherwise disciplined in accordance with Section 40-1-120 on the grounds that the registrant:

(1) used a false, fraudulent, or forged statement or document or committed a fraudulent, deceitful, or dishonest act or omitted a material fact in obtaining registration pursuant to this article;

(2) has had an authorization to practice a regulated profession or occupation in another state or jurisdiction canceled, revoked, or suspended, or has otherwise been disciplined by another jurisdiction;

(3) has lost or let lapse an underlying credential that served as the basis of registration;

(4) has intentionally used a false or fraudulent statement in a document connected with the practice of a registered cardiovascular invasive specialist;

(5) has obtained fees or assisted in obtaining fees under fraudulent circumstances; or

(6) has sustained a physical or mental disability or uses alcohol or drugs to such a degree as to render further practice as a registered cardiovascular invasive specialist dangerous to the public.

HISTORY: 2005 Act No. 10, Section 6.B.



SECTION 40-47-1600. Proscribed activities; identification badges and notification of involvement in cardiac care.

(A) A cardiovascular invasive specialist may not:

(1) perform a task which has not been listed and approved on the scope of the practice protocol currently on file with the facility;

(2) prescribe drugs, medications, or devices of any kind.

(B) A cardiovascular invasive specialist must clearly identify himself or herself to ensure that the cardiovascular invasive specialist is not mistaken or misrepresented as a physician. A cardiovascular invasive specialist must wear a clearly legible identification badge or other adornment at least one inch by three inches in size bearing the cardiovascular invasive specialist's name and the words "Registered Cardiovascular Invasive Specialist". Patients in facilities utilizing cardiovascular invasive specialists must be informed when a cardiovascular invasive specialist will be involved in their cardiac care.

HISTORY: 2005 Act No. 10, Section 6.B.



SECTION 40-47-1610. Injunctions; fines; actions by unregistered persons.

(A) The Administrative Law Court, after opportunity for hearing, may order injunctive relief against a person who, without possessing a valid certificate pursuant to this article, uses the title or term registered cardiovascular invasive specialist. For each violation the administrative law judge may impose a fine of no more than ten thousand dollars.

(B) A person who is not registered as required by this article may not bring an action either at law or in equity to enforce the provisions of a contract for providing services as a registered cardiovascular invasive specialist.

HISTORY: 2005 Act No. 10, Section 6.B.



SECTION 40-47-1620. Promulgation of regulations.

The Department of Labor, Licensing and Regulation shall promulgate regulations necessary to ensure implementation or the provisions of this article.

HISTORY: 2005 Act No. 10, Section 6.B.






CHAPTER 49 - PLUMBERS AND PLUMBING

SECTION 40-49-10. Certificate required to install sanitary plumbing.

It shall be unlawful for any person, be he master plumber, employing plumber or journeyman plumber, to install sanitary plumbing in any city or town having a population of fifteen thousand inhabitants or more, as fixed by the then most recent Federal census, until such person shall have made application to the local board of plumbing examiners, and shall have received from such board a certificate as to his qualifications to perform such work.

HISTORY: 1962 Code Section 56-1501; 1952 Code Section 56-1501; 1942 Code Section 7146; 1932 Code Section 7146; 1927 (35) 230.



SECTION 40-49-20. Local boards of plumbing examiners; appointment; vacancies.

In every such city or town there shall be a board of plumbing examiners, consisting of three members, one of whom shall be the health officer of the city or town, who shall be ex officio the chairman of such board. The second member of such board shall be a master plumber with not less than four years' experience and the third member shall be a journeyman plumber, with not less than four years' experience. Such second and third members of such board shall be appointed by the mayor of the city, if such city has a mayor and, if not, then by the governing body of such city or town. Each of such appointees shall hold office for the term of one year and until his successor is appointed as herein provided for. Upon the expiration of any term of office of such second and third member of any such board, his successor shall be appointed by the mayor or governing body, as hereinbefore provided and such successor shall hold office for the term of one year and until his successor is appointed. In the event of a vacancy on the board, caused by the death, resignation or removal from office of the second or third member, such vacancy shall be filled by appointment of such mayor or governing body as hereinbefore provided and such appointee shall hold office for the unexpired term of his predecessor.

HISTORY: 1962 Code Section 56-1502; 1952 Code Section 56-1502; 1942 Code Section 7147; 1932 Code Section 7147; 1927 (35) 230.



SECTION 40-49-30. Special provision as to membership of boards in cities of over 86,000.

Notwithstanding the provisions of Section 40-49-20, in every city with a population of over eighty-six thousand, according to the latest official United States census, there shall be a board of plumbing examiners consisting of five members as follows: Two master plumbers with at least four years' experience, one journeyman plumber with at least four years' experience, and two other members. The members of such board shall be appointed by the mayor of the city for terms of four years and until their successors are appointed and qualify; except, that of the members first appointed, one shall be appointed for a term of one year, one for a term of two years, one for a term of three years and two for terms of four years or until their successors are appointed and qualify. In the event of a vacancy on the board, such vacancy shall be filled by appointment of the mayor and such appointee shall hold office for the unexpired term of his predecessor and until his successor is appointed and qualifies. All other provisions of this article shall apply to any such city.

HISTORY: 1962 Code Section 56-1502.1; 1957 (50) 294.



SECTION 40-49-40. Meetings of board; records of successful applicants.

Each such board of examiners shall hold not more than two meetings per month. They shall elect from their number a secretary, who shall keep in a well-bound book the names of all persons to whom a certificate has been issued.

HISTORY: 1962 Code Section 56-1503; 1952 Code Section 56-1503; 1942 Code Section 7149; 1932 Code Section 7149; 1927 (35) 230.



SECTION 40-49-50. Compensation of members; disposition of surplus funds.

The examiners shall receive a compensation for each meeting as may be designated by the mayor or governing body of the city or town, to be paid out of the money received for the issuing of such certificates. The surplus, if any, shall be paid into the treasury of the city or town.

HISTORY: 1962 Code Section 56-1504; 1952 Code Section 56-1504; 1942 Code Section 7149; 1932 Code Section 7149; 1927 (35) 230.



SECTION 40-49-60. Examinations for certificates.

Each such board of examiners shall designate the time and place for the examination of all persons desiring to secure a certificate as herein provided for. Each such applicant shall be compelled to pass such examination as to his qualifications as such board may direct. Such examination shall be made in whole or in part in writing, and shall be of a practical and elementary character, but sufficiently strict to test the qualifications of the applicant.

HISTORY: 1962 Code Section 56-1505; 1952 Code Section 56-1505; 1942 Code Section 7148; 1932 Code Section 7148; 1927 (35) 230.



SECTION 40-49-70. Issuance of certificates; fees; annual renewal.

If satisfied as to the competency of an applicant the board shall issue a certificate to such applicant, authorizing him to engage in the business of installing sanitary plumbing and to install sanitary plumbing. The fee for the certificate to the master or employing plumber shall be five dollars and to journeymen plumbers the fee shall be two dollars. Such certificate shall be valid for the term of one year, but it may be renewed upon proper application to the board and payment of a fee of fifty cents.

HISTORY: 1962 Code Section 56-1506; 1952 Code Section 56-1506; 1942 Code Section 7148; 1932 Code Section 7148; 1927 (35) 230.



SECTION 40-49-80. Municipalities' duty to provide rules and regulations for construction of plumbing and sewerage.

All such cities or towns in this State shall provide by ordinance rules and regulations for the construction of all plumbing and sewerage placed in or on any building or the premises thereof in any such city or town, and no work of this character shall be done unless a permit is issued therefor, except that leaks may be repaired without securing such a permit.

HISTORY: 1962 Code Section 56-1507; 1952 Code Section 56-1507; 1942 Code Section 7150; 1932 Code Section 7150; 1927 (35) 230.



SECTION 40-49-90. Plumbing inspectors.

Each such city or town shall provide for the appointment or election of a plumbing inspector and an assistant, if necessary, but the inspector or inspectors must be practical plumbers, whose duty it shall be to see that all rules and regulations touching such sanitary plumbing are faithfully and diligently observed and executed.

HISTORY: 1962 Code Section 56-1508; 1952 Code Section 56-1508; 1942 Code Section 7150; 1932 Code Section 7150; 1927 (35) 230.



SECTION 40-49-100. Penalties.

Any person violating any provision of this article shall be guilty of a misdemeanor and shall, on conviction, be fined not less than five dollars nor more than one hundred dollars for each offense.

HISTORY: 1962 Code Section 56-1509; 1952 Code Section 56-1509; 1942 Code Section 7151; 1932 Code Section 7151; 1927 (35) 230.



SECTION 40-49-110. Article not applicable to plumbers licensed prior to 1927.

The provisions of this article shall not apply to any licensed plumber who has been issued a license prior to April 4, 1927.

HISTORY: 1962 Code Section 56-1510; 1952 Code Section 56-1510; 1942 Code Section 7146; 1932 Code Section 7146; 1927 (35) 230.



SECTION 40-49-210. Determination by county of areas requiring rules and regulations for construction of plumbing and sewerage.

In each county in this State with a population of more than one hundred fifty thousand, according to the most recent official United States census, the governing body of the county may determine the areas or sections in the county in which, by reason of density of settlement or population, rules and regulations for the construction of all plumbing and sewerage placed in or on any building or the premises thereof in such area or section are necessary for the protection of public health and safety and such body may, either by resolution or ordinance, provide and prescribe reasonable rules and regulations for the construction of all plumbing and sewerage placed in or on any building or the premises thereof in any such area or section which such body shall deem to be necessary and proper for the protection of public health and safety in any such area or section.

HISTORY: 1962 Code Section 56-1521; 1952 Code Section 56-1521; 1945 (44) 369; 1971 (57) 879.



SECTION 40-49-220. Local regulations to supercede county rules and regulations.

Should the governing body of any municipality, incorporated community or water, sewer or public service district in the county provide and prescribe such rules and regulations applicable to the territory comprised within such municipality, incorporated community or district, authority to provide and prescribe such reasonable rules and regulations, by resolution or ordinance, being hereby expressly granted and conferred, such rules and regulations shall be effective in such territory and the rules and regulations provided and prescribed by the governing body of the county shall not be of force in such territory.

HISTORY: 1962 Code Section 56-1522; 1952 Code Section 56-1522; 1945 (44) 369.



SECTION 40-49-230. Hearing as prerequisite to adoption of rules and regulations.

Whenever the governing body of any such county shall determine that such rules and regulations are necessary in any area or section of the county or whenever the council, commission or other governing body of any municipality, incorporated community or water, sewer or public service district in the county shall determine that such rules or regulations are necessary in the territory comprised within its limits, it shall hold a public hearing, after notice thereof (describing the area or section) shall have been published in a newspaper of general circulation in the county at least once a week for three successive weeks, for the purpose of considering the necessity of such rules and regulations, the type, coverage and contents thereof and the exact extent of the area or section proposed to be covered thereby. At such hearing any and all interested parties shall be entitled to appear and be heard. After such hearing shall have been had, and not before, such governing body may provide and prescribe by resolution or ordinance the rules and regulations applicable to such area or section or to such municipality, incorporated community or water, sewer or public service district, as the case may be, as herein authorized.

HISTORY: 1962 Code Section 56-1523; 1952 Code Section 56-1523; 1945 (44) 369.



SECTION 40-49-240. Printing copies of rules and regulations; notice of availability.

Whenever rules and regulations shall have been provided and prescribed hereunder, the governing body providing and prescribing them shall forthwith cause to be printed a sufficient number of copies thereof to furnish a copy to anyone applying therefor and shall cause to be published in a newspaper of general circulation in the county notice stating in substance that such rules and regulations have been provided and prescribed and giving the place at which copies thereof may be obtained.

HISTORY: 1962 Code Section 56-1524; 1952 Code Section 56-1524; 1945 (44) 369.



SECTION 40-49-250. Amendment or repeal of rules and regulations.

The governing body adopting any such rules and regulations may at any time amend or repeal any thereof after due notice and hearing as in the case of their original adoption.

HISTORY: 1962 Code Section 56-1525; 1952 Code Section 56-1525; 1945 (44) 369.



SECTION 40-49-260. Enforcement; penalties.

The plumbing inspector or other appropriate official or employee of the county health board shall see that all rules and regulations touching such sanitary plumbing are faithfully and diligently observed and executed. Any person wilfully failing or refusing to comply with any applicable rule or regulation provided and prescribed hereunder, after written notice of such rule or regulation and demand for compliance therewith, shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by a fine of not more than one hundred dollars or imprisonment of not more than thirty days. Each day, after conviction of any such failure or refusal to comply, that such failure or refusal shall continue shall constitute a separate offense, subject to like conviction and punishment.

HISTORY: 1962 Code Section 56-1526; 1952 Code Section 56-1526; 1945 (44) 369.



SECTION 40-49-270. Engaging in business of installing sanitary plumbing without a certificate unlawful.

It shall be unlawful for any person, be he master plumber, employing plumber or journeyman plumber, to engage in the business of installing sanitary plumbing or to install sanitary plumbing for compensation or hire until such person shall have made application for and shall have received a certificate which authorizes him to engage in such business or to install such sanitary plumbing, in accordance with the provisions of this article. Any person violating any provision of this article shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not exceeding one hundred dollars or imprisonment not exceeding thirty days for each offense.

HISTORY: 1962 Code Section 56-1527; 1952 Code Section 56-1527; 1945 (44) 369.



SECTION 40-49-280. County board of plumbing examiners.

In each county in which this article is applicable there shall be a county board of plumbing examiners, consisting of three members, one of whom shall be the county health officer, who shall be ex officio a member and the chairman of the board. The second member of the board shall be a master plumber with not less than four years' experience and the third member shall be a journeyman plumber with not less than four years' experience. Such second and third members of the board shall be appointed by the governing body of the county, or a majority thereof. Each of such appointees shall hold office for the term of one year and until his successor is appointed as herein provided for. Any vacancy in the appointed membership of this board shall be filled for the unexpired term in the manner of the original appointment.

HISTORY: 1962 Code Section 56-1528; 1952 Code Section 56-1528; 1945 (44) 369.



SECTION 40-49-290. Local boards of plumbing examiners.

The governing body of any municipality, incorporated community or water, sewer or public service district in any county which has under this article by resolution or ordinance provided and prescribed rules and regulations applicable to the territory comprised within such municipality, incorporated community or district may create by resolution or ordinance a city, town or district board of plumbing examiners, as the case may be, consisting of three members, one of whom shall be the county health officer, who shall be ex officio a member and the chairman of such board. The second member of any such board shall be a master or journeyman plumber with not less than four years' experience and the third member shall be a journeyman plumber with not less than two years' experience. Such second and third members of any such board shall be appointed by the governing body creating the board or a majority thereof. Each of such appointees shall hold office for the term of one year and until his successor is appointed as herein provided for and any vacancy in the appointed membership of the board shall be filled for the unexpired term in the manner of the original appointment. Any such board shall meet upon the call of the chairman and organize as soon as practicable after the making of the original appointments.

HISTORY: 1962 Code Section 56-1529; 1952 Code Section 56-1529; 1945 (44) 369.



SECTION 40-49-300. Meetings of board; record of successful applicants.

Each board of plumbing examiners created under the provisions of this article shall hold not more than two meetings per month. They shall each elect from their number a secretary, who shall keep in a well-bound book the names of all persons to whom a certificate has been issued by such board.

HISTORY: 1962 Code Section 56-1530; 1952 Code Section 56-1530; 1945 (44) 369.



SECTION 40-49-310. Compensation of members; disposition of surplus funds.

The members of each such board shall receive for each meeting a per diem as designated by the governing body which appointed them, to be paid out of the money received for the issuing of such certificate. The surplus, if any, shall be paid into the treasury of the county, municipality, incorporated community or district, as the case may be.

HISTORY: 1962 Code Section 56-1531; 1952 Code Section 56-1531; 1945 (44) 369.



SECTION 40-49-320. Examinations for certificates.

Each board of plumbing examiners created under this article shall designate the time and place for the examination of all persons desiring to secure a certificate as herein provided for. Each applicant shall be compelled to pass such examination as to his qualifications as such respective boards may direct. Such examinations shall be made in whole or in part in writing and shall be of a practical and elementary character, but sufficiently strict to test the qualifications of the applicant.

HISTORY: 1962 Code Section 56-1532; 1952 Code Section 56-1532; 1945 (44) 369.



SECTION 40-49-330. Issuance of certificates; fees; annual renewal.

If satisfied with the competency of such applicant, the appropriate board of plumbing examiners shall issue a certificate to such applicant, authorizing him to engage in the business of installing sanitary plumbing. The fee for the certificate to a master or employing plumber shall be five dollars and to a journeyman plumber two dollars. The certificate shall be valid for the term of one year, but it may be renewed upon proper application to the board which issued it and the payment of a fee of fifty cents.

HISTORY: 1962 Code Section 56-1533; 1952 Code Section 56-1533; 1945 (44) 369.



SECTION 40-49-340. Issuance of certificates without examination.

Every person who was engaged in the trade or business of installing sanitary plumbing on May 4, 1945 shall be entitled to his initial certificate under Section 40-49-330 provided application therefor is filed with and the fee provided in said section is paid to the board issuing it within sixty days after the date of the organization of such board. No person holding a certificate granted by a board of plumbing examiners created under Section 40-49-20 or under Section 40-49-280 shall be required to have a certificate under this article to engage in the business of installing sanitary plumbing or to install sanitary plumbing in any part or section of the county or in any municipality, incorporated community or water, sewer or public service district in the county.

HISTORY: 1962 Code Section 56-1534; 1952 Code Section 56-1534; 1945 (44) 369.



SECTION 40-49-350. Territorial extent of licenses.

No certificate issued under the provisions of this article shall authorize the holder thereof to engage in the business of installing sanitary plumbing or to install sanitary plumbing in any city or town in the county having a population of fifteen thousand inhabitants or more as fixed by the then most recent Federal census. No person holding only a certificate granted by a board of plumbing examiners created under Section 40-49-290 may engage in the business of installing sanitary plumbing or install sanitary plumbing outside of the territory comprised within the municipality or the incorporated community or water, sewer or public service district whose governing board created the board which granted such certificate.

HISTORY: 1962 Code Section 56-1535; 1952 Code Section 56-1535; 1945 (44) 369.



SECTION 40-49-360. Provisions, rules, regulations, ordinances, and certificates exempted.

Nothing in this article contained shall modify, restrict, impair or affect the provisions of Article 1 of this chapter or the validity and applicability of any rules or regulations relating to the construction of plumbing or sewerage promulgated by the county health board of any county in which this article is applicable or the validity and applicability of the ordinances of any municipality adopted under said Article 1 or of any rules and regulations promulgated thereunder or of any certificates issued thereunder.

HISTORY: 1962 Code Section 56-1536; 1952 Code Section 56-1536; 1945 (44) 369.






CHAPTER 51 - PODIATRISTS AND PODIATRY

SECTION 40-51-10. Terms "podiatry" or "podiatrist" and "chiropody" or "chiropodist" have identical meanings.

The terms "chiropody" or "chiropodist" or their derivatives and the terms "podiatry" or "podiatrist" or their derivatives shall convey and imply identical meanings.

HISTORY: 1962 Code Section 56-1543; 1960 (51) 1717.



SECTION 40-51-20. Definitions.

For the purposes of this chapter:

(1) "Podiatry" shall mean the diagnosis, medical and surgical treatment limited to ailments of the human foot, except the administration of an anaesthetic other than local.

(2) "Diagnosis" shall mean to ascertain a disease or ailment by symptoms and findings and does not confer the right to use X-ray other than for diagnosis.

(3) "Medical treatment" shall mean the application or prescribing of any therapeutic agent or remedy for the relief of foot ailments, except the medical treatment of any systemic disease causing manifestations in the foot.

(4) "Surgical treatment" shall mean the use of any cutting instrument to treat a disease, ailment, deformity or condition of the foot, but shall not confer the right to amputate the foot or toes.

HISTORY: 1962 Code Section 56-1543.1; 1952 Code Section 56-301; 1942 Code Section 5231-1; 1935 (39) 180; 1960 (51) 1717; 1971 (57) 288.



SECTION 40-51-30. Board of Podiatry Examiners; members; terms; removal; legal adviser.

(A) There is created the Board of Podiatry Examiners to be composed of five members, appointed by the Governor with the advice and consent of the Senate, one of whom must be a lay member from the State at large, one of whom must be a podiatrist from the State at large who shall serve as chairman, and three of whom must be podiatrists, one from each of these districts:

(1) the Upper District comprised of Oconee, Pickens, Anderson, Greenville, Spartanburg, Cherokee, Union, York, Chester, Fairfield, Lancaster, Newberry, Saluda, Edgefield, McCormick, Greenwood, Laurens, and Abbeville counties;

(2) the Central District comprised of Kershaw, Chesterfield, Marlboro, Darlington, Lee, Sumter, Clarendon, Richland, Calhoun, Orangeburg, Lexington, Aiken, Barnwell, and Allendale counties; and

(3) the Lower District comprised of Hampton, Jasper, Beaufort, Colleton, Charleston, Dorchester, Bamberg, Berkeley, Williamsburg, Georgetown, Florence, Horry, Marion, and Dillon counties.

(B) The podiatrist at large and the lay member serve coterminously with the appointing Governor and until their successors are appointed and qualify. The board shall conduct an election to nominate three podiatrists from each district to be submitted to the Governor for consideration for appointment. The Governor shall appoint one podiatrist to represent each district from among the nominees submitted for that district. The election shall provide for participation by all podiatrists currently licensed. The podiatrists elected must be residents of the district they represent, licensed, and in good standing to practice podiatry in this State and actively engaged in the practice of podiatry in this State. The elected members of the board representing the three districts shall serve a four-year term. No member may serve more than one consecutive term of office; however, a person appointed to fill an unexpired portion of a term if reelected and reappointed may serve one full term.

(C) Before January sixteenth in the year in which the term expires for a member representing a district, a qualified podiatrist desiring to be a candidate for the board must submit to the secretary of the board a biography and a statement indicating a desire to be a candidate for the board. The secretary, in conjunction with the Department of Labor, Licensing and Regulation, shall prepare ballots for mailing to all licensed podiatrists. The ballots must be in a form that makes tabulation quick and easy and shall contain the names of the nominees in alphabetical order. Enclosures to accompany the ballots shall include the envelope in which the ballot is to be sealed and an envelope addressed to the Department of Labor, Licensing and Regulation.

(D) Ballots must be mailed before April second to the last known mailing address of all licensed podiatrists and must be returned to the department postmarked before May second and received by the office before May eleventh. The secretary of the board shall certify in the presence of an employee of the Department of Labor, Licensing and Regulation who is not employed by the board that these ballots are true and valid.

(E) Before June second the board shall certify in writing to the Governor the names of the three persons winning the election and the name of the person on the board the nominees are being considered to replace.

(F) Notwithstanding subsection (B), if a nominee is judged unfit by the Governor, the board must be informed and other nominees must be submitted in like manner.

(G) Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term.

HISTORY: 1962 Code Section 56-1543.2; 1952 Code Section 56-302; 1942 Code Section 5231-5; 1935 (39) 180; 1960 (51) 1717; 1982 Act No. 393, Section 1; 1993 Act No. 28, Section 1; 1996 Act No. 241, Section 2.



SECTION 40-51-40. Regulations of board; continuing education.

The Board of Podiatry Examiners may promulgate regulations to carry out this chapter including, but not limited to, regulations establishing continuing education requirements.

HISTORY: 1962 Code Section 56-1543.3; 1952 Code Section 56-302; 1942 Code Section 5231-5; 1935 (39) 180; 1960 (51) 1717; 1996 Act No. 241, Section 3.



SECTION 40-51-50. License required.

It shall be unlawful for any person to profess to be a podiatrist or chiropodist or to practice or assume the duties incident to podiatry or chiropody without first obtaining from the State Board of Podiatry Examiners a podiatry license.

HISTORY: 1962 Code Section 56-1543.4; 1952 Code Section 56-303; 1942 Code Section 5231-2; 1935 (39) 180; 1960 (51) 1717.



SECTION 40-51-57. Preceptorships and residency programs.

(A) In addition to all licensing requirements provided for in this chapter, an applicant for licensure must have completed a one-year post-podiatric medical formal preceptorship or residency program approved by the American Association of Podiatric Physicians and Surgeons or the American Podiatric Medical Association.

(B) The board may issue limited licenses to podiatrists participating in approved preceptorship or residency programs.

HISTORY: 1996 Act No. 241, Section 1.



SECTION 40-51-60. Board to determine fee for practicing podiatry.

Any person desiring to enter into the practice of podiatry in this State shall pay a fee to be determined by regulation of the board.

HISTORY: 1962 Code Section 56-1543.5; 1952 Code Section 56-304; 1942 Code Section 5231-4; 1935 (39) 180; 1960 (51) 1717; 1973 (58) 368; 1981 Act No. 77 Section 1; 1982 Act No. 393, Section 2.



SECTION 40-51-65. License required to practice; examination; qualifications; temporary license.

It is unlawful for any person to practice podiatric medicine in this State without obtaining first a license from the board.

The board shall conduct an examination of any applicant who submits satisfactory evidence that he has:

(a) received four years of high school training;

(b) completed at least three years of pre-podiatry training at a recognized college;

(c) received a diploma or certificate of graduation from a recognized college of podiatric medicine which has been accredited by the Council on Podiatric Medical Education.

HISTORY: 1982 Act No. 393, Section 3; 1988 Act No. 654.



SECTION 40-51-70. Board to make regulations governing examinations and meetings.

The board may make such regulations as it may deem necessary to conduct its examinations and meetings. It shall provide such books, blanks, and forms as may be necessary to conduct such examinations and shall preserve and keep a complete record of all its transactions.

HISTORY: 1962 Code Section 56-1543.6; 1952 Code Section 56-305; 1942 Code Sections 5231-7, 5231-9; 1935 (39) 180; 1960 (51) 1717; 1982 Act No. 393, Section 4.



SECTION 40-51-80. Examinations.

For the purposes of examination the board shall use the National Board of Podiatry Examination and may use other written or oral or written and oral examinations as the board considers necessary; however, a written examination administered by the board must be a nationally recognized examination or must be administered by at least one other state. The board shall offer the required examinations at least twice annually. A successful applicant who has completed all requirements is eligible for a certificate to practice podiatric medicine.

HISTORY: 1962 Code Section 56-1543.7; 1952 Code Section 56-306; 1942 Code Section 5231-8; 1935 (39) 180; 1960 (51) 1717; 1982 Act No. 393, Section 5; 1996 Act No. 241, Section 4.



SECTION 40-51-100. Fees for examinations; reexamination.

Each applicant before being allowed to take the examination, must pay to the board a fee to be fixed by the board at an amount which, with other available resources of the board, will fully cover the cost of the examination, including compensation and expenses of members of the examining board. In case the application is denied and examination is refused the fee shall be returned to the applicant. Any applicant who fails to pass an examination shall be entitled to a reexamination within six months upon payment of the original examination fee, but only two such reexaminations shall be permitted under the privilege of the original application.

HISTORY: 1962 Code Section 56-1543.9; 1952 Code Section 56-308; 1942 Code Section 5231-10; 1935 (39) 180; 1960 (51) 1717; 1973 (58) 368; 1981 Act No. 77 Section 2; 1982 Act No. 393, Section 6.



SECTION 40-51-110. Reciprocity.

Upon payment of a fee to be determined by regulation of the board, a license may be issued to a podiatrist or a chiropodist moving to this State from a state maintaining requirements for the practice of podiatry or chiropody equal to the standard in this State and extending the same reciprocal privileges to podiatrists or chiropodists in this State.

HISTORY: 1962 Code Section 56-1543.10; 1952 Code Section 56-309; 1942 Code Section 5231-14; 1935 (39) 180; 1960 (51) 1717; 1981 Act No. 77 Section 3; 1982 Act No. 393, Section 7; 1996 Act No. 241, Section 5.



SECTION 40-51-120. Designation of licensed persons.

Any person to whom a license is granted under the provisions of this chapter shall be entitled to be known as a licensed podiatrist or chiropodist and any other podiatrist or chiropodist who may later practice in the State shall be privileged to use the title which his diploma from his podiatry or chiropody college may have granted.

HISTORY: 1962 Code Section 56-1543.11; 1952 Code Section 56-310; 1942 Code Section 5231-3; 1935 (39) 180; 1960 (51) 1717.



SECTION 40-51-130. Display of licenses.

A license must be conspicuously displayed at the place of practice within thirty days of its issue.

HISTORY: 1962 Code Section 56-1543.12; 1952 Code Section 56-311; 1942 Code Section 5231-12; 1935 (39) 180; 1960 (51) 1717; 1996 Act No. 241, Section 6.



SECTION 40-51-140. Annual renewal of licenses; continuing education requirements.

A person licensed to practice podiatry must pay an annual renewal license fee which must be established in regulation by the board, annually must complete twelve hours of continuing medical education through a program approved by the South Carolina Board of Podiatry Examiners, and must submit documentation to the board of completion of this education. If the renewal fee is not accompanied with the appropriate continuing education documentation, the license may not be renewed and is considered late and subject to the penalties promulgated by the board in regulation. This continuing education requirement takes effect and applies to licenses being renewed beginning in 1997. If the renewal fee is not paid within two months after the date of notification by the secretary that the fee is due, the license of the person failing to pay shall be considered late and a penalty imposed as determined by regulation. After an additional sixty days a nonrenewed license must be suspended or revoked and must be reissued only by a majority vote of the Board of Podiatry Examiners and upon payment of a late fee and penalties established by the board.

HISTORY: 1962 Code Section 56-1543.13; 1952 Code Section 56-312; 1942 Code Section 5231-11; 1935 (39) 180; 1960 (51) 1717; 1981 Act No. 77 Section 4; 1982 Act No. 393, Section 8; 1996 Act No. 241, Section 7.



SECTION 40-51-150. Grounds for revocation of licenses.

The State Board of Podiatry Examiners may revoke the license to practice podiatry or chiropody of any person who, while holding such license, obtains a fee or a promise or obligation to pay a fee by fraud, or is guilty of gross negligence, ignorant or wilful malpractice in the practice of podiatry or chiropody, violation of any provisions of this chapter or any immoral or dishonorable conduct.

HISTORY: 1962 Code Section 56-1543.14; 1952 Code Section 56-313; 1942 Code Section 5231-6; 1935 (39) 180; 1960 (51) 1717.



SECTION 40-51-160. Procedure for denying or revoking licenses.

(A) The Board of Podiatry, if it has just cause, shall notify a licensee not less than thirty days before a scheduled hearing of its intention to suspend or revoke the license of the licensee. The notice must specify the alleged grounds for suspension or revocation and offer the licensee reasonable opportunity to be heard in answer to the allegations. The decision to suspend or revoke the license must be by majority vote of the total membership of the board. A decision of the board to revoke or suspend a license is subject to review by an administrative law judge as provided under Article 5 of Chapter 23 of Title 1.

(B) A decision to suspend or revoke a license by the board is effective upon delivery of a copy of the decision to the licensee, and a petition for review by an administrative law judge is not a supersedeas. The grounds for revocation or suspension of a license are a satisfactory showing to the board that a holder of a license:

(1) used a false, fraudulent, or forged statement or document or practiced a fraudulent, deceitful, or dishonest act in connection with a licensing requirement;

(2) has been convicted of a felony or other crime involving moral turpitude, drugs, or gross immorality;

(3) is addicted to alcohol or drugs to such a degree as to render the podiatrist unfit to practice podiatry;

(4) has been convicted of the illegal or unauthorized practice of podiatry;

(5) has knowingly performed an act which in any way assists an unlicensed person to practice podiatry;

(6) has sustained a physical or mental disability which renders further practice by the podiatrist dangerous to the public;

(7) has engaged in advertising for the practice of podiatry in a manner that is deceptive or untruthful;

(8) is guilty of the performance of dishonorable, unethical, or unprofessional conduct that is likely to deceive, defraud, or harm the public;

(9) is guilty of the use of a false or fraudulent statement in a document connected with the practice of podiatry;

(10) is guilty of obtaining fees or assisting in obtaining fees under dishonorable, false, or fraudulent circumstances; or

(11) has violated or attempted to violate, directly or indirectly, or is assisting in or abetting the violation or conspiring to violate a provision or term of this chapter or a regulation promulgated under this chapter.

(C) In addition to all other remedies and actions incorporated in this chapter, the license of a person adjudged mentally incompetent by a court of competent jurisdiction is automatically suspended by the board until the person is adjudged by a court of competent jurisdiction or in any other manner provided by law as being restored to mental competency.

(D) In enforcing subsections (B)(3) and (6), the board upon just cause may require a licensee or applicant to submit to a mental or physical examination by a physician mutually agreed to by the licensee or applicant and the board. If agreement is not reached, an administrative law judge may appoint a physician to conduct the examination. The results of an examination are admissible in a hearing before the board, notwithstanding a claim of privilege under any other provision of law. A person who accepts the privilege of practicing podiatry in this State or who files an application for a license to practice podiatry in this State is deemed to have consented to submit to a mental or physical examination and to have waived all objections to the admissibility of the results in a hearing before the board upon the grounds of a privileged communication. If a licensee or applicant fails to submit to an examination when properly directed by the board, unless the failure was due to circumstances beyond the person's control, the board shall enter an order automatically suspending or denying the license pending compliance and further order of the board. A licensee or applicant who is prohibited from practicing podiatry under this subsection must be afforded at reasonable intervals an opportunity to demonstrate to the board the ability to resume or begin the practice of podiatry with reasonable skill and safety to patients.

(E) In enforcing subsections (B)(3) and (6), the board upon just cause may obtain records relating to the mental or physical condition of a licensee or applicant including, but not limited to, psychiatric records. These records are admissible in a hearing before the board, notwithstanding any other provision of law, if there is a prior showing that the past mental or physical condition of the licensee or applicant relates to a condition which may render the licensee or applicant unfit to practice podiatry. A person who accepts the privilege of practicing podiatry in this State or who files an application to practice podiatry in this State is deemed to have consented to the board obtaining these records and to have waived all objections to the admissibility of these records in a hearing before the board upon the grounds of a privileged communication. If a licensee or applicant refuses to sign a written consent for the board to obtain these records when properly requested by the board, unless the failure was due to circumstances beyond the person's control, the board shall enter an order automatically suspending or denying the license pending compliance and further order of the board. A licensee or applicant who is prohibited from practicing podiatry under this subsection must be afforded at reasonable intervals an opportunity to demonstrate to the board the ability to resume or begin the practice of podiatry with reasonable skill and safety to patients.

(F) The board may impose a fine of up to five hundred dollars for each violation of this chapter or of a regulation promulgated under this chapter; however, the total fine may not exceed five thousand dollars. All fines must be remitted to the State Treasurer and deposited in a special fund from which the board must be reimbursed upon the approval of the State Budget and Control Board for administrative costs associated with each complaint or alleged violation. At any time the revenue in this fund exceeds twenty thousand dollars, all funds in excess of twenty thousand dollars must be remitted to the general fund. Fines are payable immediately upon the effective date of the board's action imposing the fine. Interest accrues after fines are due at the maximum rate allowed by law. The license of a person against whom a fine is imposed may not be reinstated until the fine has been paid in full.

HISTORY: 1962 Code Section 56-1543.15; 1952 Code Section 56-314; 1942 Code Section 5231-6; 1935 (39) 180; 1960 (51) 1717; 1988 Act No. 467, Section 1; 1993 Act No. 181, Section 926; 1996 Act No. 241, Section 8.



SECTION 40-51-170. Disposition of funds; assessments, fees, and licenses to equal appropriations and allocations.

All revenues and income from licenses, examination fees, other fees, sale of commodities and services, and income derived from any other board source or activity shall be remitted to the State Treasurer as collected, when practicable, but at least once each week, and shall be credited to the General Fund of the State. All assessments, fees or licenses shall be levied in an amount sufficient to at least equal the amount appropriated in the annual General Appropriations Act for the board, plus any additional funds allocated by the Budget and Control Board for implementation of the State's Personnel Compensation Plan.

HISTORY: 1962 Code Section 56-1543.16; 1952 Code Section 56-315; 1942 Code Section 5231-7; 1935 (39) 180; 1960 (51) 1717; 1982 Act No. 393, Section 9.



SECTION 40-51-180. Use of license fees.

All license fees received by the board shall be used to defray the necessary expenses of maintaining the board.

HISTORY: 1962 Code Section 56-1543.17; 1952 Code Section 56-316; 1942 Code Section 5231-11; 1935 (39) 180; 1960 (51) 1717.



SECTION 40-51-190. Annual report of board.

The board shall report annually in accordance with the provisions of Chapter 73, Title 40 of the 1976 Code.

HISTORY: 1962 Code Section 56-1543.18; 1952 Code Section 56-317; 1942 Code Section 5231-9; 1935 (39) 180; 1960 (51) 1717; 1982 Act No. 393, Section 10.



SECTION 40-51-200. Acts considered prima facie evidence of practicing podiatry.

It shall be deemed prima facie evidence of the practice of podiatry or chiropody or of holding one's self out as a practitioner within the meaning of this chapter for any person to treat in any manner the human foot by medical, mechanical or surgical methods or electrical means or in any sign or advertisement to use the word "chiropodist" or "registered chiropodist" or "podiatrist," or "foot specialist" or "foot correctionist" or "foot expert" or "practapedist" or "podiatrist" or any other term or letters indicating that he is a podiatrist or chiropodist.

HISTORY: 1962 Code Section 56-1543.19; 1952 Code Section 56-318; 1942 Code Section 5231-15; 1935 (39) 180; 1960 (51) 1717.



SECTION 40-51-220. Penalties.

Any person who shall practice or attempt to practice podiatry or chiropody in this State without having complied with the provisions of this chapter shall be guilty of a misdemeanor and upon conviction thereof shall be fined not less than two hundred dollars nor more than five hundred dollars or imprisoned for not less than ninety days, nor more than one year, or both.

HISTORY: 1962 Code Section 56-1543.21; 1952 Code Section 56-320; 1942 Code Section 5231-16; 1935 (39) 180; 1960 (51) 1717.



SECTION 40-51-230. Exemptions.

This chapter shall not apply to licensed physicians or surgeons in this State, to osteopaths licensed by the State Board of Medical Examiners, nor to surgeons of the Army, Navy, Air Force, and Public Health Service when in actual performance of their official duties.

HISTORY: 1962 Code Section 56-1543.22; 1952 Code Section 56-321; 1942 Code Section 5231-17; 1935 (39) 180; 1960 (51) 1717.



SECTION 40-51-240. Fitting and sale of shoes and arch supports.

No part of this chapter shall be deemed to prohibit the fitting or sale of shoes or arch supports, excepting those shoes or arch supports or other mechanical devices or prosthetics that involve foot casting or impressions or fabricating for the feet, except by written prescription of a duly licensed medical doctor or chiropodist.

HISTORY: 1962 Code Section 56-1543.23; 1952 Code Section 56-322; 1942 Code Section 5231-18; 1935 (39) 180; 1960 (51) 1717.



SECTION 40-51-260. Right of recipients of government aid or services to choose podiatrists.

No agency of the State, county or municipality, nor any commission or clinic, nor any board administering relief, social security, health insurance or health service under the laws of the State of South Carolina shall deny to the recipients or beneficiaries of their aid or services the freedom to choose the provider of care or service which are within the scope of practice of a duly licensed podiatrist as defined in this chapter.

HISTORY: 1962 Code Section 56-1543.25; 1971 (57) 491.



SECTION 40-51-270. Board member not to serve as officer in state podiatry association.

No member of the board may serve as an officer in any state podiatry association during his tenure on the board.

HISTORY: 1982 Act No. 393, Section 11.






CHAPTER 53 - POLYGRAPH EXAMINERS ACT

SECTION 40-53-10. Short title.

This chapter shall be known, and may be cited, as the Polygraph Examiners Act.

HISTORY: 1962 Code Section 56-1543.51; 1972 (57) 2724.



SECTION 40-53-20. Declaration of purpose; construction.

It is the purpose of this chapter to regulate all persons who purport to be able to detect deception or to verify truth of statements through the use of instrumentation such as lie detectors, polygraphs, deceptographs, and similar or related devices and instruments without regard to the nomenclature applied thereto. This chapter shall be liberally construed to apply to all such persons and instruments.

HISTORY: 1962 Code Section 56-1543.52; 1972 (57) 2724.



SECTION 40-53-30. Definitions.

In this chapter, unless the context requires a different meaning:

(1) "Internship" means the study of polygraph examinations and of the administration of polygraph examinations by a trainee under the personal supervision and control of a polygraph examiner in accordance with a course of study prescribed by the South Carolina Law Enforcement Division at the commencement of internship;

(2) "Person" means any natural person, firm, association, copartnership, or corporation;

(3) "Polygraph examiner" means any person who purports to be able to detect deception or verify truth of statements through instrumentation or the use of a mechanical device;

(4) "The Division" means the South Carolina Law Enforcement Division;

(5) "Active Investigative Experience" means experience as a detective or an investigator where the act of interrogation or debriefing is practiced on a case-by-case basis.

HISTORY: 1962 Code Section 56-1543.53; 1972 (57) 2724; 1985 Act No. 99 Section 2.



SECTION 40-53-40. Minimum requirements for instruments.

Any instrument used to test or question individuals for the purpose of detecting deception or verifying truth of statements shall record visually, permanently and simultaneously: (1) the subject's cardiovascular pattern and (2) respiratory pattern. Patterns of other physiological changes in addition to (1) and (2) may also be recorded. The use of any instrument or device to detect deception or to verify truth of statements which does not meet these minimum instrumentation requirements is hereby prohibited and the operation or use of such equipment shall be subject to penalties and may be enjoined in the manner hereinafter provided.

HISTORY: 1962 Code Section 56-1543.54; 1972 (57) 2724.



SECTION 40-53-50. Division to issue regulations and prescribe forms; disposition of fees.

(a) The Division shall issue regulations not inconsistent with the provisions of this chapter for the administration and enforcement of this chapter and shall prescribe forms which shall be issued in connection therewith.

(b) All fees collected under the provisions of this chapter shall be paid to the Treasurer of the State of South Carolina.

HISTORY: 1962 Code Section 56-1543.55; 1972 (57) 2724.



SECTION 40-53-60. License required.

It shall be unlawful for any person, including a city, county or State employee, to administer polygraph or other examinations utilizing instrumentation for the purpose of detecting deception or verifying truth of statements or to attempt to hold himself out as a polygraph examiner or to refer to himself by any other title which would indicate or which is intended to indicate or calculated to mislead members of the public into believing that he is qualified to apply instrumentation to detect deception or to verify truth of statements without first securing a license as herein provided.

HISTORY: 1962 Code Section 56-1543.56; 1972 (57) 2724.



SECTION 40-53-70. Qualifications of licensees.

A person is qualified to receive a license as an examiner if he:

(1) is at least twenty-one years of age;

(2) is a citizen of the United States;

(3) establishes that he is a person of honesty, truthfulness, integrity, and moral fitness;

(4) has not been convicted of a felony or a misdemeanor involving moral turpitude;

(5) holds a baccalaureate degree from a college or university accredited by the American Association of Collegiate Registrars and Admissions Officers or is a graduate of an accredited high school and has five consecutive years of active investigative experience immediately preceding his application;

(6) is a graduate of a polygraph examiners' course approved by the division and satisfactorily has completed not less than six months of internship training. However, if the applicant is not a graduate of an approved polygraph examiners' course, satisfactory completion of not less than twelve months of internship training may satisfy this item;

(7) has passed an examination conducted by the division or under its supervision to determine his competency to obtain a license to practice as an examiner;

(8) before the issuance of a license, furnishes to the division evidence of a surety bond, insurance policy, or other surety acceptable to the division. The surety bond, insurance policy, or other surety acceptable to the division must be five thousand dollars and conditioned that the obligor will pay to the extent of the face amount of the surety bond, insurance policy, or other surety acceptable to the division judgments which may be recovered against the licensee by reason of wrongful or illegal acts committed by him in the course of his examinations. To retain licensure a surety bond, insurance policy, or other surety acceptable to the division must be maintained, and a change in coverage must be reported to the division within thirty days.

HISTORY: 1962 Code Section 56-1543.57; 1972 (57) 2724; 1991 Act No. 152, Section 1.



SECTION 40-53-80. Licensing of persons practicing as polygraph examiners on July 7, 1972.

On July 7, 1972, any person who is actually engaged in the occupation, business, or profession of a polygraph examiner and who is using for that purpose the instrumentation prescribed in Section 40-53-30 shall, upon application within ninety days after July 7, 1972 and payment of the required license fee, be issued a polygraph examiner's license which shall be effective no longer than one year from date of issuance, provided, however, that the Division may require such applicant to submit satisfactory proof that he is so engaged. The applicant must also satisfy the requirements of Section 40-53-70(a), (d) and (h).

HISTORY: 1962 Code Section 56-1543.58; 1972 (57) 2724.



SECTION 40-53-90. Application for license.

Applications for original licenses shall be made to the Division in writing under oath on forms prescribed by the Division and shall be accompanied by the required fee, which is not refundable. Any such application shall require such information as in the judgment of the Division will enable it to pass on the qualifications of the applicant for a license.

HISTORY: 1962 Code Section 56-1543.59; 1972 (57) 2724.



SECTION 40-53-100. Nonresident applicants.

(a) Each nonresident applicant for an original license or a renewal license shall file with the Division an irrevocable consent that actions against such applicant may be filed in any appropriate court of any county of this State in which the plaintiff resides or in which some part of the transaction occurred out of which the alleged cause of action arose and that process on any such action may be served on the applicant by leaving two copies thereof with the Division. Such consent shall stipulate and agree that such service shall be valid and binding for all purposes. The Division shall send one copy of the process to the applicant at the address shown on the records of the applicant by registered or certified mail.

(b) Nonresident applicants must satisfy the requirements of Section 40-51-70.

HISTORY: 1962 Code Section 56-1543.60; 1972 (57) 2724.



SECTION 40-53-110. Licensing of person licensed under laws of another state or territory.

An applicant who is a polygraph examiner licensed under the laws of another state or territory of the United States may be issued a license without examination by the Division, in its discretion, upon payment of a fee of fifty dollars and the production of satisfactory proof that:

(a) He is at least twenty-one years of age;

(b) He is a citizen of the United States;

(c) He is of good moral character;

(d) The requirements for licensing of polygraph examiner in such particular state or territory of the United States were at the date of the applicant's licensing therein substantially equivalent to the requirements now in force in this State;

(e) The applicant had lawfully engaged in the administration of polygraph examinations under the laws of such state or territory for at least two years prior to his application for license hereunder;

(f) Such other state or territory grants similar reciprocity to license holders of this State; and

(g) He has complied with Section 40-53-100.

HISTORY: 1962 Code Section 56-1543.61; 1972 (57) 2724.



SECTION 40-53-120. Internship license.

(a) Upon approval by the Division, it shall issue an internship license to a trainee provided he applies for such license and pays the required fee within ten days prior to the commencement of his internship. The application shall contain such information as may be required by the Division.

(b) An internship license shall be valid for the term of twelve months from the date of issue. Such license may be extended or renewed for any term not to exceed six months upon good cause shown to the Division.

(c) A trainee shall not be entitled to hold an internship license after the expiration of the original twelve-month period and a six-month extension until twelve months after the date of expiration of the last internship license held by such trainee.

HISTORY: 1962 Code Section 56-1543.62; 1972 (57) 2724.



SECTION 40-53-130. Fees.

Fees for an original polygraph examiner's license, internship license, duplicate license, and fees for renewal and extension of the licenses must be set by the Division by regulation.

HISTORY: 1962 Code Section 56-1543.63; 1972 (57) 2724; 1985 Act No. 99 Section 3.



SECTION 40-53-140. Display of license.

A license or duplicate license must be prominently displayed at the place of business of the polygraph examiner or at the place of internship. Each license shall be signed by the Chief of the Division and shall be issued under the seal of the Division.

HISTORY: 1962 Code Section 56-1543.64; 1972 (57) 2724.



SECTION 40-53-150. Licensee required to give notice of change of business location.

Notice in writing shall be given to the Division by the licensed examiner of any change of principal business location within thirty days of the time he changes the location. A change of business location without notification to the Division shall automatically suspend the license theretofore issued.

HISTORY: 1962 Code Section 56-1543.65; 1972 (57) 2724.



SECTION 40-53-160. Renewal of license.

A polygraph examiner's license must be issued for one year and, unless suspended or revoked, must be renewed annually as prescribed by the division upon evidence of a current surety bond, insurance policy, or other surety acceptable to the division of five thousand dollars. A polygraph examiner whose license has expired within two years after its expiration may obtain a renewal license without examination by making a renewal application and satisfying Section 40-53-70(2), (3), and (4). However, a polygraph examiner whose license expired while he was in the federal service on active duty with the armed forces of the United States, or the National Guard called into service or training, or in training or education under the supervision of the United States preliminary to induction into the military service, may have his license renewed without examination if within two years after termination of service, training, or education, except under a condition other than honorable, he furnishes the division with an affidavit to the effect that he has been so engaged, and that his service, training, or education has been terminated. He also shall comply with Section 40-53-70(2), (3) and (4).

HISTORY: 1962 Code Section 56-1543.66; 1972 (57) 2724; 1991 Act No. 152, Section 2.



SECTION 40-53-170. Allegation and proof of valid license required in action or counterclaim relating to agreement or service for which license is required.

No action or counterclaim shall be maintained by any person in any court in this State with respect to any agreement or service for which a license is required by this chapter without alleging and proving that such person had a valid license at the time of making such agreement or performing such services.

HISTORY: 1962 Code Section 56-1543.67; 1972 (57) 2724.



SECTION 40-53-180. Grounds for refusal to issue, suspension, or revocation of license.

The Division may refuse to issue or may suspend or revoke a license on any one or more of the following grounds:

(a) Failing to inform a subject to be examined as to the nature of the examination;

(b) Failing to inform a subject to be examined that his participation in the examination is voluntary;

(c) Material misstatement in the application for original license or in the application for any renewal license under this chapter;

(d) Wilful disregard or violation of this chapter or of any regulation or rule issued pursuant thereto, including, but not limited to, wilfully making a false report concerning an examination for polygraph examination purposes;

(e) If the holder of any license has been adjudged guilty of the commission of a felony or misdemeanor involving moral turpitude;

(f) Making any wilful misrepresentation or false promises or causing to be printed any false or misleading advertisement for the purpose of directly or indirectly obtaining business or trainees;

(g) Having demonstrated unworthiness or incompetency to act as a polygraph examiner as defined by this chapter;

(h) Allowing one's license under this chapter to be used by any unlicensed person in violation of the provisions of this chapter;

(i) Wilfully aiding or abetting another in the violation of this chapter or any regulation or rule issued pursuant thereto;

(j) Where the license holder has been adjudged as a habitual drunkard or mentally incompetent as provided for in the 1976 Code;

(k) Failing, within a reasonable time, to provide information requested by the Division as the result of a formal complaint to the Division which would indicate a violation of this chapter; or

(l) Failing to inform the subject of the results of the examination if so requested.

HISTORY: 1962 Code Section 56-1543.68; 1972 (57) 2724.



SECTION 40-53-190. Liability of licensee for acts of other polygraph examiner or trainee.

Any unlawful act or violation of any of the provisions of this chapter on the part of any polygraph examiner or trainee shall not be cause for revocation of the license of any other polygraph examiners by whom the offending examiner or trainee may have been employed, unless it shall appear to the satisfaction of the Division that the polygraph examiner-employer has wilfully or negligently aided or abetted the illegal actions or activities of the offending polygraph examiner or trainee.

HISTORY: 1962 Code Section 56-1543.69; 1972 (57) 2724.



SECTION 40-53-210. Notice of impending refusal to issue, suspension, or revocation of license; hearing.

(a) When there is a cause to refuse an application or to suspend or revoke the license of any polygraph examiner, the Division shall, not less than thirty days before refusal, suspension, or revocation action is taken, notify such person by certified mail at the last address supplied to the Division by such person of such impending refusal, suspension, or revocation, the reasons therefor, and of his right to an administrative hearing for the purpose of determining whether or not the evidence is sufficient to warrant the refusal, suspension, or revocation action proposed to be taken by the Division.

If within twenty days after such notice has been deposited in the United States mail such person has not made a written request to the Division for an administrative hearing, the Division is authorized to suspend or revoke the polygraph examiner's license without a hearing. Upon receipt by the Division of a written request of such person within the twenty-day period as set out above, an opportunity for an administrative hearing shall be afforded as early as is practicable. In no case shall the hearing be held less than ten days after written notification thereof, including a copy of the charges, shall have been given the person by certified mail sent to the last address supplied to the Division by the applicant or licensee. The administrative hearing in such cases shall be before the Division Chief.

(b) The Division shall conduct the administrative hearings and it is authorized to administer oaths and issue subpoenas for the attendance of witnesses and the production of relevant books, papers and documents. On the basis of the evidence submitted at the hearing, the Division shall take whatever action it deems necessary in refusing the application or suspending or revoking the license.

HISTORY: 1962 Code Section 56-1543.71; 1972 (57) 2724.



SECTION 40-53-220. Appeal.

Any person dissatisfied with the action of the Division in refusing his application or suspending or revoking his license or any other action of the Division may appeal by filing a petition within thirty days thereafter in the circuit court in the county where the person resides, and the court shall set the matter for hearing upon ten days' written notice to the Division. The court in which the petition of appeal is filed shall determine whether or not a cancellation or suspension of a license shall be abated until the hearing shall have been consummated with final judgment thereon or whether any other action of the Division should be suspended pending hearing and enter its order accordingly. The court shall provide the attorney representing the Division with a copy of the petition and order. The Division shall be represented in such appeals by the Attorney General or his designated assistants.

HISTORY: 1962 Code Section 56-1543.72; 1972 (57) 2724.



SECTION 40-53-230. Surrender of license upon revocation or suspension.

Upon the revocation or suspension of any license, the licensee shall forthwith surrender his license to the Division, and failure of a licensee to do so shall be a violation of this chapter and upon conviction shall subject such licensee to the penalties hereinafter set forth.

HISTORY: 1962 Code Section 56-1543.73; 1972 (57) 2724.



SECTION 40-53-240. Injunctions.

If any person violates any provisions of this chapter, the Division may, in the name of the State of South Carolina, through the Attorney General, apply in any circuit court of competent jurisdiction for an order enjoining such violation or for an order enforcing compliance with this chapter. Upon the filing of a verified petition in the court, the court, if satisfied by affidavit or otherwise that the person has violated this chapter, may issue a temporary injunction without notice or bond enjoining such continued violation and if it is established that the person has violated or is violating this chapter, the court may enter a decree perpetually enjoining the violation or enforcing compliance with this chapter. Proceedings under this section shall be in addition to, and not in lieu of, all other remedies and penalties provided by this chapter.

HISTORY: 1962 Code Section 56-1543.74; 1972 (57) 2724.



SECTION 40-53-250. Penalties.

Any person who violates any provision of this chapter or any person who falsely states or represents that he has been or is a polygraph examiner or trainee or that he is qualified to apply instrumentation to the detection of deception or verification of truth of statements shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars or by imprisonment in the county jail for a term of not to exceed six months, or both.

HISTORY: 1962 Code Section 56-1543.75; 1972 (57) 2724.






CHAPTER 54 - DEALERS IN PRECIOUS METALS

SECTION 40-54-10. Definitions.

As used in this chapter:

(1) "Dealer" means any person, corporation, or partnership who buys precious metal or precious or semiprecious stones or gems from the general public, whether in bulk or in manufactured form, with an intent to obtain a monetary profit for himself or for a principal.

(2) "Precious metal" means any article made in whole or in part of gold, silver, or platinum.

(3) "Precious or semiprecious stone or gem" means any stone or gem that is rare or costly or any stone or gem that is of lower value than those classified as precious.

(4) "Local law enforcement agency" means the chief of police for businesses located within the corporate limits of a municipality and the county law enforcement agency for businesses located outside the corporate limits of a municipality.

(5) "Permanent place of business" means a fixed premises either owned by the dealer or leased by him. One year's lease is a presumption of permanency.

(6) "Places proposed to do business" means the counties or municipalities in which the dealer intends to purchase precious metals or precious or semiprecious stones or gems or both precious metals and precious or semiprecious stones or gems.

(7) "Purchase" means the acquisition of precious metal or precious or semiprecious stones or gems or both precious metal and precious or semiprecious stones or gems for a consideration of cash, goods, or other precious metals or precious or semiprecious stones or gems or both precious metals and precious or semiprecious stones or gems. Trade-ins are covered by the provisions of this chapter unless the item traded was purchased directly from the dealer allowing the trade.

HISTORY: 1981 Act No. 147 Section 1; 1988 Act No. 413, Section 1.



SECTION 40-54-20. Permit required; form; contents of application; investigation; issuance; term; fee; denial, suspension, or revocation.

No dealer as defined herein shall operate in the State of South Carolina unless he first obtains a permit to engage in the business of purchasing precious metals from the local law enforcement agency and operates only from a permanent place of business. No dealer shall operate upon public property nor from a vehicle, flea market, hotel room or similar temporary location.

The form of the permit to engage in the business of purchasing precious metals shall be prescribed by the State Law Enforcement Division and all applicants for a permit under this chapter, whether a person, firm or corporation, shall file a written sworn application signed by the applicant if an individual, by all the partners if a partnership, and by the president if a corporation, with the local law enforcement agency showing:

(a) The names of the persons managing, supervising or conducting the applicant's business in any places proposed to carry on business; the addresses of such persons; the driver's license number of such persons; the capacity in which such persons will act, that is, whether as proprietor, agent or otherwise; the name and address of the person, firm or corporation for whose account the business will be carried on, if any; and if a corporation, the state of incorporation.

(b) The permanent places of business and other places in the State of South Carolina where it is proposed to carry on the applicant's business and the places where the applicant has carried on the business of purchasing precious metals within one year preceding the date of such application.

(c) Such other reasonable information as to the identity of the persons managing, supervising or conducting the applicant's business as the local law enforcement agency may deem proper to fulfill the purposes of this chapter.

(d) A statement of the nature, character and quality of the precious metals to be purchased in the business.

Upon receipt of such application for a permit, the local law enforcement agency shall cause an investigation of such person's business and personal background to be made. Such investigation shall be limited to information pertinent to the purpose of this chapter. If, as a result of the investigation, the background is found to be unsatisfactory, the permit shall be denied. The permit shall be denied or issued within thirty days from the date of application. Upon the issuance of the permit, the local law enforcement agency shall notify the State Law Enforcement Division of the locations where the permit holder proposes to carry on his business. The permit issued under this chapter shall be valid for a period of one year from the date issued and the annual fee shall be fifty dollars to provide for the administrative costs. If the dealer intends to operate from more than one location within the State, then separate permits shall be issued for each place of business; provided, however, only one annual fee shall be collected.

The permits under this chapter shall be in addition to and not in lieu of other business licenses.

A permit may be denied, suspended or revoked at any time if the local law enforcement agency discovers that the information on the application is inaccurate or the dealer or applicant does not comply with the requirements of this act. The permit holder shall notify, within ten days, the local law enforcement agency if any substantive changes occur in the permanent place of business in the persons managing, supervising or conducting the applicant's business, or in the places the permit holder intends to do business.

HISTORY: 1981 Act No. 147 Section 1.



SECTION 40-54-30. Permit to be posted.

A permit issued under this chapter shall be posted conspicuously at all places of business named therein.

HISTORY: 1981 Act No. 147 Section 1.



SECTION 40-54-40. Dealer to keep records of certain purchases; identification of seller required; seller's identity not to be publicized.

Every dealer shall keep a book in which must be written at the time of any purchase of precious metal or precious or semiprecious stones or gems made from the general public, whether in bulk or manufactured form, the date of purchase, amount of money or other property exchanged for the metal, stones, or gems, the name, sex, race, age, address, and driver's license number of the person selling the items, articles, or things bought, and the number and nature and brand name of the items, articles, or things. Descriptions must include size, weight, patterns, or engraving or any unusual identification marks. If the seller does not have a driver's license, some other positive identification bearing his photograph and an identifying number may be substituted. If the seller cannot produce a driver's license or other positive identification, the dealer may not buy any merchandise from him. Every dealer shall, at the time of purchase, obtain the signature of the seller as part of the recording of the transaction.

The record book must be kept for three years and at all reasonable times must be open to the inspection of any judicial or law enforcement officials or their designees.

The local law enforcement agency may not reveal a seller's identity supplied under this section except to other law enforcement agencies and prosecuting officials or pursuant to the valid order of a court or in the course of any criminal investigation or prosecution.

HISTORY: 1981 Act No. 147 Section 1; 1988 Act No. 413, Section 2.



SECTION 40-54-50. Purchases from minors; retention period of precious metals purchased; goods subject to inspection.

(A) No dealer may purchase any precious metal from a minor unless accompanied by his parent or guardian with appropriate identification.

(B) All precious metals purchased by a dealer shall be held by the dealer at his permanent place of business or at another suitable location in the State of South Carolina without being resold, melted or altered in any manner, for a period of seven days from the purchase date. All goods required to be held under this section shall at all reasonable times be open to inspection by any law enforcement agency.

HISTORY: 1981 Act No. 147 Section 1.



SECTION 40-54-60. Permit required for possession of certain equipment.

Possession of equipment which has been used, or is being used for the melting, crushing or altering of the precious metals is unlawful unless possessed by a dealer with a valid permit as provided in Section 40-54-20.

HISTORY: 1981 Act No. 147, Section 1.



SECTION 40-54-70. Civil liability of dealer to owner for knowingly purchasing stolen metal; reimbursement to dealer by owner under certain conditions.

Any dealer buying precious metal with knowledge that the metal has been stolen shall be liable to the lawful owner of such metal in an amount triple the fair market value of the stolen items, computed at the time of the theft, and shall be liable for a reasonable attorney's fee as the court in its discretion may award. This shall be a civil remedy and in addition to any other remedies provided by the law. Provided, any dealer, having purchased precious metal in compliance with the provisions of this chapter, such metal subsequently being shown to have been stolen by a member of the immediate family of the rightful owner, may demand reimbursement from the owner equal to the amount paid for the metal before returning the metal to the owner.

HISTORY: 1981 Act No. 147, Section 1.



SECTION 40-54-80. Penalties.

Any dealer violating the provisions of this chapter shall be deemed guilty of a misdemeanor and upon conviction, for a first offense, shall be fined not more than five hundred dollars or imprisoned not more than ninety days, or both. A second offense conviction shall be punishable by a fine of not more than two thousand dollars or imprisonment not more than one year, or both. A third or subsequent offense conviction shall be punishable by a fine of not more than five thousand dollars or imprisonment not more than three years, or both. A dealer convicted of a second offense shall be ineligible for a permit to conduct business in precious metals in this State for at least two years and a dealer convicted of a third or subsequent offense shall not be eligible for a permit for a least five years.

HISTORY: 1981 Act No. 147 Section 1.



SECTION 40-54-90. Chapter preempts local ordinances regulating business of purchasing precious metals.

The provisions of this chapter shall regulate the business of purchasing precious metals in this State and shall preempt any ordinances passed by political subdivisions purporting to regulate such business.

HISTORY: 1981 Act No. 147 Section 1.



SECTION 40-54-100. Exempt transactions.

This chapter shall not apply to the following specific transactions:

(1) a transaction between dealers of precious metals where the selling dealer has already complied with the seven day holding period, nor shall they apply to transactions between coin dealers and coin collectors occurring at regularly scheduled numismatic conventions.

(2) the purchase of manufactured items bought directly from the manufacturer or his authorized representatives.

(3) the purchase of bulk precious metals brought directly from the commodity exchanges, banks, dealers or licensed brokers.

HISTORY: 1981 Act No. 147 Section 1.






CHAPTER 55 - PSYCHOLOGISTS

SECTION 40-55-20. State Board of Examiners in Psychology.

There is hereby created a State Board of Examiners in Psychology to be composed of three clinical psychologists, two counseling psychologists, one school psychologist, one psychologist who is licensed in experimental, social, industrial/organizational or community psychology, and one lay member.

HISTORY: 1962 Code Section 56-1543.102; 1968 (55) 2412; 1982 Act No. 430, Section 1.



SECTION 40-55-30. Appointment of members of board; terms; vacancies.

All members of the board shall be appointed by the Governor. The South Carolina Psychological Association, the South Carolina Academy of Professional Psychologists, the South Carolina Association of School Psychologists and any individual, group, or association may nominate qualified individuals to the Governor for his consideration. The board shall publish widely in the State notice of all pending vacancies to the board.

Members of the board shall be appointed for terms of five years each and until their successors are appointed and qualify. No member of the board shall be eligible for reappointment for a period of four years following the completion of his term.

Any vacancy shall be filled for the unexpired term only. The Governor may receive recommendations from any individual, group, or association for any vacancy.

HISTORY: 1962 Code Section 56-1543.103; 1968 (55) 2412; 1982 Act No. 430, Section 2.



SECTION 40-55-40. Powers and duties of board.

The board shall:

(a) Annually elect a chairman and such other officers as it may deem necessary;

(b) Hold at least one regular meeting each year and such additional meetings as called by the chairman or upon written request of any two members;

(c) Adopt a seal which must be affixed to all licenses issued;

(d) Adopt from time to time such rules and regulations as it may deem necessary for the performance of its duties;

(e) Make an annual report according to the provisions of Chapter 73 of Title 40, Code of 1976; and

(f) Prescribe, pursuant to the Administrative Procedures Act, fees for application for examination, initial license, renewal of license, and late renewal.

Each member of the board may receive for his services and expenses such per diem and mileage as is provided by law for members of state boards, commissions, and committees.

All revenues and income from licenses, examination fees, other fees, sale of commodities and services, and income derived from any board source or activity shall be remitted to the State Treasurer as collected, when practicable, but at least once each week, and shall be credited to the General Fund of the State. All assessments, fees, or licenses shall be levied in an amount sufficient to at least equal the amount appropriated in the annual general appropriation act for the board, plus any additional funds allocated by the Budget and Control Board for implementation of the State's Personnel Compensation Plan.

HISTORY: 1962 Code Section 56-1543.104; 1968 (55) 2412; 1982 Act No. 430, Section 3.



SECTION 40-55-50. Acts constituting practice as psychologist.

(A) A person practices as a psychologist within the meaning of this chapter when that person holds himself or herself out as a psychologist or applies the principles, methods, or procedures of psychology in the conduct of any of the following activities:

(1) Assessment of individual, family, or group behavioral, emotional, and/or intellectual functioning for the purpose of one or more of the following:

(a) diagnosing mental disorders;

(b) identifying psychological or neuropsychological aspects of other dysfunctions, diseases, or disabilities;

(c) evaluating mental or emotional status including intelligence and aptitude;

(d) identifying personality characteristics;

(e) identifying psychological factors influencing well-being;

(f) selecting, placing, or referring into treatments, programs, or settings;

(g) evaluating the effectiveness of treatments, programs, or settings;

(h) preventing mental disorders or maladaptive behavior related to other dysfunction, disease, or disability.

For purposes of this section, "assessment" refers to, but is not limited to, one or more of the following practices insofar as they involve the application of psychological principles, methods, or procedures: observation, description, testing, appraisal, evaluation, screening, test interpretation, interviewing, diagnosis of mental disorders, neuropsychological testing, psychological testing or evaluation or psycho-educational testing or evaluation, or a combination of any of these for any of the purposes identified in this item.

(2) Engaging in a therapeutic relationship with an individual, family, or group for the purpose of one or more of the following:

(a) improving the quality of mental health or social adjustment, or both;

(b) reducing, preventing, modifying, or eliminating maladaptive or undesired behaviors, cognitions, emotions, or psychological or physical characteristics;

(c) treating diagnosed mental disorders, whether treatment is focused on behavioral manifestations of the disorder, the environmental context of the disorder, or underlying causal processes;

(d) improving individual performance;

(e) modifying cognitions, emotions, or behaviors, or a combination of these, in order to influence psychological well-being;

(f) psychological research; or

(g) any combination of subitems (a) through (f).

For purposes of this section, a "therapeutic relationship", except as provided for in Section 40-55-90, refers to, but is not limited to, one or more of the following practices insofar as they involve the application of psychological principles, methods, or procedures: psychotherapy, psychoanalysis, therapy, family therapy, marital therapy, couples therapy, play therapy, counseling, rehabilitation, intervention, hypnotherapy, biofeedback, behavior therapy, behavior modification, psychological counseling, human potential psychology, vocational counseling, school counseling, growth psychology, alcohol or substance abuse counseling, or both, or remediation, or a combination of any of these for any of the purposes identified in this item.

(3) Engaging in a psychological consulting relationship with an individual organization, group or community, or a combination of these, for the purpose of:

(a) designing or delivering psychological programs or services, or both;

(b) evaluating psychological programs or services.

For purposes of this section a "psychological consulting relationship" refers to, but is not limited to, one or more of the following practices insofar as they predominately involve the application of psychological principles, methods, or procedures: consulting, intervention, program evaluation, organizational psychology, environmental psychology, community psychology, and experimental psychology.

(B) A person not otherwise exempt from this chapter is engaged in the practice of psychology when performing any of the activities enumerated in subsection (A), regardless of whether or not payment is received for the services.

Specifically excluded from psychological practice within the meaning of this chapter are the physical, chemical, and nonbehavioral aspects of Chapter 47. Nothing in this chapter shall prohibit or limit a licensed physician in the practice of his profession as provided by law.

(C) A person is deemed to be practicing as a psychologist within the meaning of this chapter if the person engages in any of the activities enumerated in subsection (A) electronically within this State including, but not limited to, by means of the internet, phone lines, and personal computer modems.

HISTORY: 1962 Code Section 56-1543.105; 1968 (55) 2412; 1998 Act No. 396, Section 4.



SECTION 40-55-55. Licensure requirement.

It is unlawful for a person to engage in the practice of psychology in this State without obtaining a license from the board, except as otherwise authorized by this chapter.

HISTORY: 1998 Act No. 396, Section 1.



SECTION 40-55-60. Code of ethics; limits of psychological practice; list of licensed psychologists.

The board may adopt the code of ethics for psychologists to govern the practices and conduct of psychologists licensed under this chapter. Whenever important aspects of a case fall outside the boundaries of the psychologist's competence, the psychologist shall consult appropriate specialists. A psychologist may not attempt to diagnose, prescribe for, treat, or advise a client with reference to complaints which are outside the limits of psychological practice as determined by the board. The board shall determine areas of specialization of the applicant to practice psychology and inform the applicant of its decision. The board shall publish a list of licensed psychologists which indicates areas of practice authorized by the board.

HISTORY: 1962 Code Section 56-1543.106; 1968 (55) 2412; 1988 Act No. 484, Section 1; 1994 Act No. 391, Section 1.



SECTION 40-55-70. Use of titles incorporating word "psychologist," or similar words; activities of unlicensed persons not prohibited.

It shall be unlawful for any person not licensed under this chapter to present himself or be presented to the public by any title incorporating the name "psychologist," "psychological," or "psychology," except that any psychological scientist employed by a recognized research laboratory, school, college, university, or governmental agency may represent himself by the academic or research title conferred by the administration of such firm, institution or agency; and except that a person may represent himself or have himself represented as a psychologist, providing he is a member of the American Psychological Association or of a regional association affiliated therewith or is eligible for such membership. Provided, nothing in this section shall be construed as permitting such persons to offer their services to the public or to accept remuneration for psychological services rendered to persons or organizations other than those firms, institutions or agencies from which they receive their salaries unless they have been licensed under this chapter. Provided, further, psychologists may receive fees for lectures presented outside their regular employment setting without being licensed.

Visiting lecturers from other states may also employ their academic or research titles or the designation "psychologist" providing that they are members of or eligible for membership in professional associations as stated in this section. Students of psychology, psychology interns and other persons preparing for the profession of psychologist in recognized training institutions or facilities may be designated by titles such as "psychological trainee," "psychological intern," and other terms clearly indicating their training status. Psychologically trained individuals who do not meet requirements for licensing as provided in Section 40-55-80 are permitted to render psychological services when under the direct supervision of a licensed psychologist who assumes professional responsibility for the competence of services rendered and who keeps the board informed of the nature and extent of such services under his supervision.

HISTORY: 1962 Code Section 56-1543.107; 1968 (55) 2412.



SECTION 40-55-80. Application for license; qualifications of applicants.

To be licensed as a psychologist a person shall make application to the Board of Examiners in Psychology upon forms and in such manner as prescribed by the board. A candidate for licensure shall furnish the board with:

(1) references of individuals having personal knowledge of the candidate's professional experience and competency and the board may not require more than three references unless there are mitigating circumstances;

(2) satisfactory evidence that the candidate has obtained a doctoral degree in psychology from:

(a) an institution of higher education that is:

(i) regionally accredited by an accrediting body recognized by the United States Department of Education; or

(ii) authorized by provincial statute or royal charter to grant doctoral degrees; and

(b) a program accredited by the American Psychological Association or the Canadian Psychological Association or designated as a psychology program by the designation committee of the National Register of Health Service Providers in Psychology and the Association of State and Provincial Psychology Boards (ASPPB); or

(c) an institution of higher education that is:

(i) regionally accredited by an accrediting body recognized by the United States Department of Education; or

(ii) authorized by provincial statute or royal charter to grant doctoral degrees; and

(d) a program that includes at least three years of full-time graduate study not including predoctoral internship as specified in the ASPPB Agreement of Reciprocity and includes instruction in the scientific and professional subject areas specified by the ASPPB Agreement of Reciprocity. Competence must be demonstrated by appropriate course work in each content area as determined by the Board of Examiners in Psychology;

(3) satisfactory evidence that the candidate is competent in psychology as shown by passing written and oral examinations as required by the board;

(4) satisfactory evidence that the candidate has completed two years of supervised experience as approved by the board and specified in the ASPPB Agreement of Reciprocity;

(5) satisfactory evidence that the candidate has not engaged in unethical practices;

(6) satisfactory evidence that the candidate has not within the preceding six months failed an examination given by the board;

(7) a copy of a criminal history record if the applicant has been convicted or plead guilty or nolo contendere to any criminal offense excluding traffic violations; and

(8) documentation of any disciplinary action taken against the applicant while the applicant was participating in a psychology internship program or other psychology-related training program, or during previous psychology-related employment.

HISTORY: 1962 Code Section 56-1543.108; 1968 (55) 2412; 1980 Act No. 499; 1981 Act No. 87 Section 1; 1982 Act No. 430, Section 4; 1994 Act No. 391, Section 2; 1998 Act No. 396, Section 5.



SECTION 40-55-85. Board to promulgate regulations for continuing education requirements.

The board shall promulgate regulations in accordance with the provisions of Chapter 23 of Title 1 (Administrative Procedures Act) implementing the requirements for continuing education which must be met by each person licensed as a psychologist under the provisions of this chapter. Each applicant for license renewal shall present evidence satisfactory to the board that he has met the continuing education requirements as set by the regulations.

HISTORY: 1990 Act No. 441, Section 1.



SECTION 40-55-90. Exemptions.

(A) This chapter does not require these persons to obtain a license pursuant to this chapter:

(1) a licensed member of another profession who is regulated by the Department of Labor, Licensing and Regulation and who is rendering services of a psychological nature, if the person:

(a) is acting within the scope of practice, as set out by the law regulating the practice;

(b) acts in a manner consistent with the code of ethics of the respective profession; and

(c) does not represent himself to be a psychologist or his services to be psychological;

(2) a member of the clergy of an organized religious society or denomination functioning in a ministerial capacity, if the person does not represent himself to be a psychologist or his services to be psychological;

(3) a matriculated intern or student, enrolled in a recognized training program engaging in activities defined as the practice of psychology if the intern or student does not represent himself by the title of "psychologist"; however, the intern or student may refer to himself as "psychology-trainee", "psychology-intern", or "psychology-resident", if performing activities under the supervision of a psychologist licensed in this State, in accordance with regulations promulgated by the board;

(4) an individual pursuing board approved postdoctoral training or experience in professional psychology who is performing appropriately supervised activities;

(5) a person certified as a school psychologist by the South Carolina Department of Education if the person's practice is restricted to regularly salaried employment within a setting under the purview of the South Carolina Department of Education and as specified by the terms of employment. This person may not describe himself or his services by any title or description which states or implies that the person holds a license as otherwise required by this chapter;

(6) a person certified as a school psychologist by the South Carolina Department of Education who provides contract services of a psychological nature to public schools or private schools or any federal or state agency as authorized by the certification. This person may not describe himself or his services by any title or description which states or implies that the person holds a license as otherwise required by this chapter;

(7) a person certified as a school guidance counselor or social worker by the South Carolina Department of Education who provides counseling services or school social work services consistent with the person's certification and training and as specified by the terms of employment. Such practice is restricted to regularly salaried employment within a setting under the purview of the South Carolina Department of Education. This person may not describe himself or his services by any title or description which states or implies that the person holds a license as otherwise required by this chapter;

(8) a person employed by a private school as a guidance counselor or social worker who provides services consistent with the person's training. This person may not describe himself or his services by any title or description which states or implies that the person holds a license as otherwise required by this chapter;

(9) a government employee of this State or a federal government employee providing services of a psychological nature within the scope of employment. This person may not describe himself or his services by any title or description which states or implies that the person holds a license as otherwise required by this chapter;

(10) a South Carolina Department of Alcohol and Other Drug Abuse Services employee who:

(a) holds a certification credential from the South Carolina Association of Alcohol and Drug Abuse Counselors or is a counselor in the process of obtaining such a credential who is currently under the supervision of a South Carolina Association of Alcohol and Drug Abuse Counselors' certified counselor;

(b) is employed in a position that is directly or indirectly funded through the South Carolina Department of Alcohol and Other Drug Abuse Services or its local contract providers; and

(c) provides services of a psychological nature within the scope of his or her employment but does not in any way describe himself or herself or his or her services by any title or description which states or implies that he or she holds a license as otherwise required by this chapter;

(11) a college student personnel counselor in an accredited college or university performing services consistent with the person's training and occupational role in the institution. This person may not describe himself or his services by any title or description which states or implies that the person holds a license as otherwise required by this chapter;

(12) an individual including, but not limited to, an educator, day care provider, hospital worker, member of a police or fire department, or other community worker providing, within the person's normal scope of employment, emotional support, guidance, nurturance, or crisis management intervention to persons in need;

(13) a person employed by any entity whose professional employment is funded through an agency of the State and who provides services of a psychological nature within the scope of employment if the person does not describe himself or his services by any title or description which states or implies that the person holds a license as otherwise required by this chapter;

(14) a registered nurse.

(B) Nothing in this chapter is intended to prevent an individual from providing, on a voluntary basis, emotional support, nurturance, or crisis management intervention to persons in need.

(C) This chapter is for the regulation of the practice of psychology only and does not prevent human resource professionals, business consultants, and other persons from providing advice and counseling in their organizations or affiliated groups or to their companies and employees of their companies or from engaging in activities performed in the course of their employment.

HISTORY: 1962 Code Section 56-1543.109; 1968 (55) 2412; 1982 Act No. 430, Section 5; 1998 Act No. 396, Section 6.



SECTION 40-55-100. Examinations.

Examinations of applicants for a license to practice psychology shall be conducted by the board at least once a year. The examinations shall be written or oral or both. In any written examination such applicant shall be designated by a number instead of his name so that his identity shall not be disclosed to the members of the board until the examination papers have been graded. The board shall establish a passing score for the written examination. A candidate shall be held to have passed the oral examination upon the affirmative vote of a majority of board members currently serving. Any unsuccessful candidate shall receive written evaluation of his performance on the oral examination.

HISTORY: 1962 Code Section 56-1543.110; 1968 (55) 2412; 1982 Act No. 430, Section 6.



SECTION 40-55-110. Waiver of examination.

At its discretion the board may at any time waive the assembled examination and grant the appropriate license upon payment of the required fee to any person who meets the requirement of Section 40-55-80 and who is qualified by educational and professional attainments to the satisfaction of the board if it deems such action to be in the public interest. The board may also in its discretion grant a license without an assembled examination to any person residing or employed in the State who at the time of application is licensed or certified by a similar board of another state whose standards, in the opinion of the board, are not lower than those required by this chapter, or who has been practicing psychology in another state and has qualifications not lower than those required by this chapter, and is able to satisfy the board that to grant him a license would be in the public interest, or who has been certified by the American Board of Examiners in Professional Psychology. A person or firm of consultants not licensed in this State and nonresidents of this State who wishes to perform practices under the provisions of this chapter for a period not to exceed sixty days within a calendar year, must petition the board for a temporary permit to perform such practices. If the petitioner is licensed or certified in another state deemed by the board to have standards equivalent to those set forth in this chapter, a permit will be issued for a fee to be fixed by the board.

HISTORY: 1962 Code Section 56-1543.111; 1968 (55) 2412; 1978 Act No. 644, Part II, Section 4.



SECTION 40-55-120. Statement of patient rights and procedures for complaints.

All psychologists subject to this chapter must provide patients with a statement of their rights and procedures to file a complaint as prescribed by the board.

HISTORY: 1998 Act No. 396, Section 2.



SECTION 40-55-130. Complaint to board against licensed psychologist; investigation; accusation; notice; hearing; confidentiality of proceedings; privileged communications.

(A) The board shall receive complaints by any person against a licensed psychologist. Upon receipt of a complaint the chairman or the chairman's designee shall investigate the allegations of the complaint and make a report to the board concerning the investigation. If the board proceeds further, it may file a formal accusation charging the psychologist with a violation of a provision of this chapter. The accusation must be signed by the chairman or other officer on behalf of the board. When the accusation is filed, and the board sets a date for a hearing, the chairman shall notify the accused in writing, not less than thirty days before the hearing date, of the date fixed for the hearing and a true copy of the accusation must be attached to the notice. The accused may appear and show cause why his license should not be suspended, revoked, or restricted. The accused has the right to be confronted with and to cross-examine the witnesses against him and has the right to counsel. In instances where a board member has made the initial investigation of a complaint, the board member shall not sit with the board at the hearing of that complaint.

(B) Notice required by subsection (A) must be sent to the accused by certified mail, return receipt requested, directed to the last mailing address furnished to the board. The post office registration receipt signed by the accused, the accused's agent, or a responsible member of the accused's household or office staff or if not accepted by the person to whom addressed, the postal authority's stamp showing the notice "Refused", is prima facie evidence of service of the notice.

(C) All investigations and proceedings undertaken under the provisions of this chapter are confidential.

(D) Every communication, whether oral or written, made by or on behalf of a complainant to the board or its agents, or to a hearing panel or member of a hearing panel, pursuant to this section whether by way of complaint or testimony, is privileged; and no action or proceeding, civil or criminal, may be brought against a person by whom or on whose behalf the communication was made.

HISTORY: 1962 Code Section 56-1543.113; 1968 (55) 2412; 1982 Act No. 430, Section 7; 1994 Act No. 391, Section 3.



SECTION 40-55-140. Immunity of board members, officers and employees for official acts; administration of oaths; subpoena power; final orders.

No member of the board, or its committees, special examiners, agents and employees shall be held liable for acts performed in the course of official duties except where actual malice is shown. For the purpose of any investigation or proceeding under the provisions of this chapter, the board or any person designated by it may administer oaths and affirmations, subpoena witnesses, take evidence, and require the production of any documents or records which the board deems relevant to the inquiry. In the case of contumacy by, or refusal to obey a subpoena issued to any person, an administrative law judge as provided under Article 5 of Chapter 23 of Title 1, may issue an order requiring the person to appear before the board or the person designated by it and produce documentary evidence and to give other evidence concerning the matter under inquiry.

Any final order of the board finding that a psychologist is guilty of any offense charged in a formal accusation shall become public knowledge except for a final order dismissing the accusation or determining that a private reprimand is in order. All final orders which are made public shall be mailed to local and state psychological associations, and all hospitals with which the respondent is associated, states where the psychologist has a license as known to the board, and to any other source that the board wishes to furnish this information.

HISTORY: 1962 Code Section 56-1543.114; 1968 (55) 2412; 1982 Act No. 430, Section 8; 1993 Act No. 181, Section 927.



SECTION 40-55-150. Revocation or suspension of license or other disciplinary action; grounds.

(A) The board may revoke, suspend, or restrict the license or permit of a psychologist or reprimand a psychologist when it is established that the psychologist is guilty of misconduct. Misconduct is a satisfactory showing to the board that a license or permit holder:

(1) has used a false, fraudulent, or forged statement or document or has practiced a fraudulent, deceitful, or dishonest act in connection with a license requirement;

(2) has been convicted of a felony or other crime involving moral turpitude. Forfeiture of a bond or a plea of nolo contendere must be considered the equivalent of a conviction;

(3) practiced psychology while under the influence of alcohol or drugs to such a degree as to adversely affect the license or permit holder's ability to practice psychology;

(4) uses alcohol or drugs to such a degree as to adversely affect the license or permit holder's ability to practice psychology;

(5) has knowingly performed an act which in any way assists a person to practice psychology illegally;

(6) has caused to be published or circulated directly or indirectly a fraudulent, false, or misleading statement as to the skill or methods of practice of a psychologist;

(7) has sustained physical or mental impairment or disability which renders further practice by the license or permit holder dangerous to the public;

(8) has violated the principles of ethics as adopted by the board and published in its regulations;

(9) has engaged in conduct that is deceptive, fraudulent, or harmful to the public;

(10) is guilty of obtaining fees or assisting in obtaining fees under deceptive, false, or fraudulent circumstances;

(11) is guilty of the use of an intentionally false or fraudulent statement in a document connected with the practice of psychology;

(12) has been found by the board to lack the professional competence to practice psychology;

(13) has violated a provision of this chapter regulating the practice of psychology.

(B) In addition to all other remedies and actions incorporated in this chapter, the license of a psychologist adjudged mentally incompetent by a court of competent jurisdiction must be automatically suspended by the board until the psychologist is adjudged by a court of competent jurisdiction or in any other manner provided by law as being restored to mental competency.

HISTORY: 1962 Code Section 56-1543.115; 1968 (55) 2412; 1982 Act No. 430, Section 9; 1994 Act No. 391, Section 4.



SECTION 40-55-160. Disciplinary action by board; appeal.

If the board shall be satisfied that the psychologist is guilty of any offense charged in the formal accusation provided for in this chapter, it shall thereupon revoke or suspend his license, reprimand, or otherwise take any other reasonable action short of revocation or suspension, such as requiring the licensee to undertake additional professional training subject to the direction and supervision of the board. The board may also impose such restraint upon the licensee as circumstances warrant until the licensee demonstrates to the board adequate professional competence. In all cases where disciplinary action is taken by the board, written notice of such action shall then be mailed by the secretary of the board to the accused at his last known address as provided to the board.

Any decision by the board to revoke, suspend, or otherwise restrict the license shall be by majority vote and shall be subject to review by an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 upon petition filed by the licensee with an administrative law judge thereof served upon the secretary of the board within thirty days from the date of delivery of the board's decision to the licensee. Such review shall be limited to the record established by the board's hearing.

HISTORY: 1962 Code Section 56-1543.116; 1968 (55) 2412; 1978 Act No. 644, Part II, Section 4; 1982 Act No. 430, Section 10; 1993 Act No. 181, Section 928.



SECTION 40-55-170. Penalties; injunctions.

(A) A person who practices or offers to practice psychology without being licensed as required by this chapter is guilty of a felony and, upon conviction, must be fined not more than fifty thousand dollars or imprisoned not more than one year. Upon reasonable investigation, the board shall refer all complaints which involve possible criminal violations of this chapter to the solicitor in the county where the violation occurred. A resident of the county in which a violation occurred may initiate injunction procedures to prevent the violation from continuing.

(B) Pursuant to Section 40-1-210, the board may in its own name maintain a suit for an injunction against a person who violates a provision of this chapter. The suit must be commenced and prosecuted before an administrative law judge as provided under Article 5, Chapter 23, Title 1. An injunction may be issued without proof of actual damage sustained by a person. An injunction may be issued in addition to any other sanctions provided for in this chapter and the injunction does not relieve a person from criminal prosecution as provided for in subsection (A). The South Carolina Department of Labor, Licensing and Regulation shall, if requested by the board, represent the board in connection with legal proceedings undertaken pursuant to this chapter.

HISTORY: 1962 Code Section 56-1543.117; 1968 (55) 2412; 1982 Act No. 430, Section 11; 1994 Act No. 391, Section 5; 1998 Act No. 396, Section 7.



SECTION 40-55-180. Areas of specialization.

The board shall determine areas of specialization of the applicant to practice psychology from one or more of the following areas: (1) clinical, (2) counseling, (3) industrial/organizational, (4) community, (5) school, (6) social, and (7) experimental psychology. The board shall inform the applicant of its decision and instruct the applicant to limit his professional activity and advertisement to the area assigned him.

HISTORY: 1982 Act No. 430, Section 12.



SECTION 40-55-190. Health insurer not required to provide or pay for services.

Nothing in this chapter may be construed to require a health maintenance organization, a self-funded plan, an accident and health insurer, or any other third party payor to provide services or to pay for services provided for in this chapter. If payment or reimbursement for these services is provided by a health maintenance organization, a self-funded plan, an accident and health insurer, or any other third party payor, the provisions of Section 38-71-200 apply.

HISTORY: 1998 Act No. 396, Section 3.






CHAPTER 56 - STATE BOARD OF PYROTECHNIC SAFETY

SECTION 40-56-1. Policy and purpose.

It is the policy of this State, and the purpose of this chapter, to promote the safety of the public and the environment by effective regulation of pyrotechnics. Public safety requires that persons who handle pyrotechnics have demonstrated their qualifications, that they adhere to reliable safety standards, and that the sites where pyrotechnics are manufactured, stored, and sold adhere to reliable safety standards. It is neither the policy of this State nor the purpose of this chapter to place undue restrictions upon entry into the business of handling pyrotechnics.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-5. Applicability.

Unless otherwise provided for in this chapter, Chapter 1, Title 40 applies to the Board of Pyrotechnic Safety and licensees regulated under this chapter. If there is a conflict between this chapter and Chapter 1, the provisions of this chapter control.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-10. State Board of Pyrotechnic Safety.

(A) The State Board of Pyrotechnic Safety is composed of seven members appointed by the Governor. One appointee must be employed by a local fire authority, one must be a pyrotechnics retailer, one must be a pyrotechnics wholesaler, one must be a law enforcement representative, and three must be members of the public who shall not possess any pecuniary interest in any entity engaged in a business directly involving the sale of pyrotechnics. A seat on the board that remains vacant for sixty days must be filled through an appointment by the Chairman of the House Labor, Commerce and Industry Committee, and the Chairman of the Senate Labor, Commerce and Industry Committee.

(B) The terms of office for members are for four years and until their successors are appointed and qualified. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term.

(C) The board shall meet at least annually and not more than once per month. All meetings must be scheduled at the call of the chairman. The board shall elect from its members a chairman, vice chairman, and other officers as it considers necessary to serve for terms of one year and until their successors are elected and qualified. All members shall receive mileage, per diem, and subsistence as provided by law for members of state boards, committees, and commissions for days on which they are transacting official business, to be paid by the board.

(D) The department's Office of State Fire Marshal shall provide administrative support as required by the board to perform its prescribed functions. The State Fire Marshal is an official consultant and is authorized to attend all meetings.

HISTORY: 1979 Act No. 190 Section 8A; 1980 Act No. 519, Part II, Section 5; 1982 Act No. 466, Part II, Section 45; 1991 Act No. 248, Section 6; 1992 Act No. 425, Section 1; 1993 Act No. 181, Section 929; 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-20. Definitions.

As used in this chapter:

(1) "APA" means the American Pyrotechnics Association.

(2) "Board" means the State Board of Pyrotechnic Safety.

(3) "Consumer fireworks" means any small firework device designed to produce visible effects by combustion and which must comply with the construction, chemical composition, and labeling regulations of the U.S. Consumer Product Safety Commission, as set forth in Title 16, Code of Federal Regulations, parts 1500 and 1507 and APA Standard 87-1. Some small devices designed to produce audible effects are consumer fireworks, including, but not limited to, whistling devices, ground devices containing 50 mg or less of explosive materials, and aerial devices containing 130 mg or less of explosive materials. Consumer fireworks are classified as fireworks UN0336, and UN0337 by the U.S. Department of Transportation at 49 C.F.R. 172.101. This term does not include fused setpieces containing components which together exceed 50 mg of salute powder. Consumer fireworks are further defined as those classified by the U.S. Department of Transportation hazard classification 1.4G. These fireworks were formerly known as "Class C Fireworks".

(4) "CPSC" means the U.S. Consumer Product Safety Commission.

(5) "Department" means the Department of Labor, Licensing and Regulation.

(6) "Display fireworks" means large fireworks designed primarily to produce visible or audible effects by combustion, deflagration, or detonation. This term includes, but is not limited to, salutes containing more than 2 grains (130 mg) of explosive materials, aerial shells containing more than 40 grams of pyrotechnic compositions, and other display pieces which exceed the limits of explosive materials for classification as "consumer fireworks". Display fireworks are classified as fireworks UN0333, UN0334, or UN0335 by the U.S. Department of Transportation at 49 C.F. R. 172.101. This term also includes fused setpieces containing components which together exceed 50 mg of salute powder. Display fireworks are further defined as those classified by the U.S. Department of Transportation as hazard classification 1.3G. These fireworks were formerly known as "Class B Fireworks".

(7) "DOT" means the U.S. Department of Transportation.

(8) "Fireworks" means any composition or device designed to produce a visible or an audible effect by combustion, deflagration, or detonation, and which meets the definition of "consumer fireworks" or "display fireworks" as defined by this section.

(9) "Licensee" means a person, firm, or entity that has been issued a license by the board under the provisions of this chapter to manufacture, sell, or store fireworks.

(10) "NFPA" means National Fire Protection Association.

(11) "Pyrotechnics" means any composition or device designed to produce visible or audible effects for entertainment purposes by combustion, deflagration, or detonation.

(12) "Small bottle rocket" is a consumer firework with a motor less than one-half inch in diameter and three inches in length, a stabilizing stick less than fifteen inches in length, and a total pyrotechnic composition not exceeding 20 grams in weight.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-30. Noncompliance with chapter unlawful.

It is unlawful for a person to engage in the manufacturing, storage, or sale of pyrotechnics unless in compliance with this chapter.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-35. License required for manufacture, sale, or storage of fireworks; exceptions.

(A) Except as otherwise provided for in this section, a person, firm, or entity that manufactures, sells, or stores fireworks shall obtain a license issued by the board pursuant to this chapter. General license requirements are as follows:

(1) A license may not be issued to anyone under the age of eighteen.

(2) An application for licensure must be submitted on forms prescribed by the board accompanied by applicable fees.

(3) A license is required for each physical address or site at which fireworks are manufactured, sold, or stored.

(4) A copy of the appropriate license issued by the South Carolina Department of Revenue for retail sales of fireworks must accompany each application for a retail fireworks sales license.

(5) Initial license applications and applications for license renewal may be approved only after an authorized agent of the board inspects the buildings and facilities where fireworks are to be manufactured, sold, or stored for compliance with the current codes and standards.

(6) All licenses and permits only may be issued for one calendar year.

(7) Licenses must be prominently displayed at the licensee's place of business approved for the manufacture, sale, or storage of fireworks.

(8) Licenses issued by the board are nontransferable.

(B) A license is not required for the:

(1) manufacture, sale, storage, transportation, handling, or a combination of these, including, but not limited to, railroad torpedoes, automotive, aeronautical, and marine flares and smoke signals;

(2) transportation, storage, handling, or use of fireworks, or a combination of these, by the Armed Forces of the United States;

(3) transportation, handling, or use of fireworks, or a combination of these, by the State Fire Marshal, his employees, or a commissioned law enforcement officer acting within his official capacity; or

(4) fireworks deregulated by the U.S. Department of Transportation.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-50. Administrative support.

The Department of Labor, Licensing and Regulation shall provide all administrative, fiscal, investigative, inspection, clerical, secretarial, and license renewal operations and activities of the board pursuant to Chapter 1.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-70. Duties of board.

(A) It is the duty and responsibility of the board to promulgate, pursuant to the Administrative Procedures Act, regulations relating to pyrotechnics in this State, including the manufacture, sale, storage, and fire safety of these products. These regulations must be adjusted using the procedures in Chapter 34, Title 1.

(B) The board may conduct hearings on alleged violations by licensees of this chapter or regulations promulgated pursuant to this chapter and may discipline these licensees.

(C) The board also shall recommend to the General Assembly legislation it considers necessary for the safety and control of the sale of pyrotechnics.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-80. Investigations; inspections; confiscation of illegal fireworks; board may compel attendance of witnesses.

(A) The Department of Labor, Licensing and Regulation shall investigate complaints and violations of this chapter as provided for in Chapter 1.

(B) During reasonable business hours, the department or its authorized agent may enter the premises or vehicle of a person engaged in the manufacture, sale, or storage of pyrotechnics to inspect, investigate, or examine the property or installation it considers necessary. When an emergency exists, as declared by the department, the inspector may enter the premises of a person and take necessary action for public safety including, but not limited to, the evacuation of the area where the emergency exists.

(C) A fire chief and his inspector, a sheriff and his deputy, a chief of police and his officer, and an agent of SLED may inspect a building, facility, or vehicle where fireworks may be manufactured, stored, or sold and records of manufacturing, storage, sales, and purchases that must be maintained.

(D) An official named in this section who has the authority to inspect may confiscate illegal fireworks being manufactured, offered for sale, stored, or possessed.

(E) The board may compel the attendance of witnesses to testify in relation to a matter within its jurisdiction.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-100. Issuance of cease and desist order, or petition for temporary restraining order or other equitable relief.

In addition to other remedies provided for in this chapter, the board pursuant to Chapter 1 may issue a cease and desist order or may petition the Administrative Law Court for a temporary restraining order or other equitable relief to enjoin a violation of this chapter or a regulation promulgated pursuant to this chapter.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-115. Jurisdiction of board.

The board has jurisdiction over the actions of licensees and former licensees as provided for in Chapter 1.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-120. Discipline.

(A) Upon a determination by the board that grounds for discipline exist, the board is authorized to:

(1) issue a public reprimand;

(2) impose a civil penalty not to exceed two thousand five hundred dollars;

(3) place a licensee on probation or restrict or suspend a license for a definite or indefinite time period and prescribe conditions to be met during this period including, but not limited to, satisfactory completion of additional education, or a supervisory period; or

(4) revoke the license.

(B) The board may take disciplinary action against a person for:

(1) the grounds stated in Chapter 1; or

(2) a condition found as a result of an inspection, examination, or investigation provided for in Section 40-56-80 that is hazardous to public safety.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-130. License denial based on same grounds for discipline.

The board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-140. License denial based on prior criminal record.

A license may be denied based on a person's prior criminal record only as provided for in Chapter 1.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-150. Voluntary surrender of license.

A licensee under investigation for a violation of this chapter or a regulation promulgated pursuant to this chapter may voluntarily surrender the license pursuant to Chapter 1.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-160. Review of board decision.

A person aggrieved by a final action of the board may seek review of the decision pursuant to Chapter 1.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-170. Payment of investigation and prosecutions costs.

A person found in violation of this chapter or a regulation promulgated pursuant this chapter may be required to pay costs associated with the investigation and prosecution of the case pursuant to Chapter 1.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-180. Payment of costs and fines.

All costs and fines imposed pursuant to this chapter must be paid in accordance with, and are subject to, the collection and enforcement provisions of Chapter 1.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-190. Confidentiality of investigations and proceedings.

Investigations and proceedings conducted under the provisions of this chapter are confidential, and all communications are privileged as provided for in Chapter 1.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-200. Penalties; fire codes and regulations adopted by State Fire Marshal.

(A) A person required by this chapter to obtain a license to do business in this State, who has not obtained a license or who operates while his license is suspended or revoked or who violates a provision of this chapter or a regulation promulgated pursuant to this chapter, is guilty of a misdemeanor and, upon conviction, must be fined not less than one thousand dollars and not more than two thousand dollars or imprisoned for not less than ninety days and not more than one year.

(B) This chapter does not repeal, amend, or otherwise affect fire codes and regulations adopted by the State Fire Marshal.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-210. Civil penalties and injunctive relief.

In addition to initiating a criminal proceeding for a violation of this chapter, the board may seek civil penalties and injunctive relief as provided for in Chapter 1.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-220. Facilities must comply with regulations; consumer fireworks must comply with federal standards; small bottle rocket sale and use not legal; no sale of fireworks to anyone under sixteen.

(A) All facilities for the manufacturing, sales, or storage of fireworks must comply with regulations established by the board.

(B) All consumer fireworks must comply with standards set by the U.S. Department of Transportation and the CPSC for consumer fireworks. The board may request fireworks be tested by a CPSC certified testing group to see that these standards are met.

(C) Retail sale and use of small bottle rockets are not legal within South Carolina.

(D) Fireworks may not be sold to anyone under the age of sixteen.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-230. Insurance.

(A) An application for a retail fireworks sales license must be accompanied by evidence that the applicant holds a policy that:

(1) provides public liability insurance coverage for retail sales activities at the location for the permitted sale period;

(2) is issued by an insurance company authorized to do business in this State; and

(3) provides coverage in the following minimum amounts:

(a) one million dollars for injuries or damage to any one person in one accident or occurrence;

(b) one million dollars for injuries to two or more persons in any accident or occurrence; and

(c) one million dollars combined single-limit coverage for any one accident or occurrence.

(B) A policy, except those policies issued for fewer than ninety days' use for seasonal permits, by its original term or an endorsement, must obligate the insurer to not cancel, suspend, or nonrenew the policy without thirty days' written notice of the proposed cancellation, suspension, or nonrenewal being given to the board. The insured immediately shall give notice to the board if liability insurance is canceled, suspended, or nonrenewed.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-240. Wholesale licenses; display fireworks.

(A) A person may not store display fireworks in this State unless the person has obtained a wholesale license from the board.

(B) Only licensed wholesalers shall sell or provide fireworks for displays.

(C) All buildings and structures used to store display fireworks must meet regulations established by the board.

(D) These license holders also must comply with U.S. Bureau of Alcohol, Tobacco, and Firearms regulations.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-250. Orders of board to remove or correct hazardous condition; administrative citations and administrative penalties.

(A) If the board or its designee finds a condition as a result of an inspection, that is hazardous to the public safety or a violation of this chapter or regulations promulgated pursuant to this chapter, the board shall issue an order in writing to remove or correct the condition. If a person fails to comply with the terms of the order, the board may issue administrative citations and may assess administrative penalties against any licensee.

(B) Administrative penalties authorized under this section are separate from and in addition to all other remedies, either civil or criminal.

(C) Administrative penalties assessed pursuant to this section may not exceed two thousand five hundred dollars for each violation.

(D) An entity or individual assessed administrative penalties by citation under this section may appeal the citation to the Board of Pyrotechnic Safety within fifteen days of receipt of the citation. The appeal must be filed in writing. If an appeal is filed, the board shall schedule a hearing, which shall make a determination in the matter. If no appeal is filed, the citation is deemed a final order, and the administrative penalties must be paid within thirty days of receipt of the citation.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-260. Report to board of any fire or explosion.

An owner, manager, or operator of any location regulated by this chapter shall report to the board within twenty-four hours of any fire or explosion of which the person has knowledge, with as complete detail as possible, together with evidence as he has obtained after investigation of the fire or explosion. No reports filed pursuant to this section may be disclosed unless disclosure is in compliance with the requirements of Chapter 4, Title 30 of the 1976 Code.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.



SECTION 40-56-270. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter, which can be given effect without the invalid provisions, or application, and to this end the provisions of this chapter are severable.

HISTORY: 2010 Act No. 196, Section 1, eff June 1, 2010.






CHAPTER 57 - REAL ESTATE BROKERS, SALESMEN, AND PROPERTY MANAGERS

SECTION 40-57-5. Applicability of chapter; conflicts of laws.

Unless otherwise provided for in this chapter, Article 1, Chapter 1, Title 40 applies to real estate brokers, salesmen, and property managers; however, if there is a conflict between this chapter and Article 1, Chapter 1, Title 40, the provisions of this chapter control.

HISTORY: 1997 Act No. 24, Section 1.



SECTION 40-57-10. South Carolina Real Estate Commission created; purpose.

There is created the South Carolina Real Estate Commission under the administration of the Department of Labor, Licensing and Regulation. The purpose of this commission is to regulate the real estate industry so as to protect the public's interest when involved in real estate transactions.

HISTORY: 1997 Act No. 24, Section 1.



SECTION 40-57-20. Valid licensure requirement for real estate brokers, salesmen, and property managers.

It is unlawful for an individual to act as a real estate broker, real estate salesman, or real estate property manager or to advertise as such without a valid license issued by the department.

HISTORY: 1997 Act No. 24, Section 1.



SECTION 40-57-30. Definitions.

For purposes of this chapter:

(1) "Associated licensee" means a licensee who is affiliated with a broker-in-charge or property manager-in-charge.

(2) "Branch office" means a suboffice of a company in which full-service real estate activities are conducted and at which a broker-in-charge or property manager-in-charge is licensed to conduct real estate transactions.

(3) "Broker" means an individual who for a fee, salary, commission, or other valuable consideration or who with the intent or expectation of receiving compensation:

(a) negotiates or attempts to negotiate the listing, sale, purchase, exchange, lease, or other disposition of real estate or the improvements thereon;

(b) auctions or offers to auction real estate;

(c) solicits a referral in order to conduct activities set forth in this section;

(d) offers advisory services as a real estate consultant or counselor;

(e) offers to act as an agent representing a principal in a real estate transaction;

(f) advertises or otherwise holds himself out to the public as being engaged in any of the foregoing activities.

(4) "Broker-in-charge" means the broker who is designated as having responsibility over the actions of all associated licensees and also has the responsibility and control over and liability for any real estate trust accounts.

(5) "Client" means a person with whom a licensee has established an agency relationship.

(6) "Commission" means the group of individuals charged by law with the responsibility of licensing or otherwise regulating the practice of real estate within the State of South Carolina.

(7) "Customer" means a person with whom a licensee has not established an agency relationship.

(8) "Department" means the Department of Labor, Licensing and Regulation.

(9) "Licensee" means an individual currently licensed under this chapter.

(10) "Office" means the principal office location where a broker-in-charge or a property manager-in-charge is licensed to conduct real estate business.

(11) "Property manager" means an individual who for a fee, salary, commission, or other valuable consideration or who with the intent or expectation of receiving compensation:

(a) negotiates or attempts to negotiate the rental or leasing of real estate or improvements thereon;

(b) lists or offers to list and provide services in connection with the leasing or rental of real estate or improvements thereon;

(c) advertises or otherwise holds himself out to the public as being engaged in any of the foregoing activities.

(12) "Property manager-in-charge" means the property manager who is designated as having the responsibility over the actions of associated property managers and also the responsibility and control over and liability for real estate trust accounts.

(13) "Real estate" means land, buildings, and other appurtenances, including all interests in land, whether corporeal, incorporeal, freehold, or nonfreehold, whether the real estate is situate in or outside of this State.

(14) "Real estate transaction" means an activity involving the sale, purchase, exchange, or lease of real estate.

(15) "Salesman" means a licensee associated with a broker-in-charge who, for compensation, engages in or participates in an activity included in item (3).

(16) "Trust account" means an escrow account or properly designated bank account established and maintained by a broker-in-charge or a property manager-in-charge to safeguard funds belonging to parties to a real estate transaction.

HISTORY: 1997 Act No. 24, Section 1.



SECTION 40-57-40. Membership; terms of appointment.

(A) The South Carolina Real Estate Commission consists of ten members elected or appointed as follows:

(1) seven members who are professionally engaged in the active practice of real estate, one elected from each of the seven congressional districts by a majority of house members and senators, representing the house and senate districts located within each of the congressional districts;

(2) two members representing the public who are not professionally engaged in the practice of real estate, each appointed by the Governor with the advice and consent of the Senate;

(3) the nine elected and appointed members shall elect from the State at large one additional member who must be in the active practice of real estate.

(B) Commission members serve a term of four years and until their successors are elected or appointed and qualify. A vacancy on the commission must be filled in the manner of the original election or appointment for the remainder of the unexpired term.

(C) Before entering upon the discharge of the duties of the office, a member's election or appointment must be certified by and the member shall take and file with the Secretary of State, in writing, an oath to perform the duties of the office as a member of the commission and to uphold the Constitutions of this State and the United States.

(D) A member's term commences on the date election or appointment is certified by the Secretary of State.

(E) A member may be removed from office in accordance with Section 1-3-240.

HISTORY: 1997 Act No. 24, Section 1; 2012 Act No. 279, Section 10, eff June 26, 2012.



SECTION 40-57-50. Election of officers; seal; rules and procedures.

The commission annually shall elect from its total membership a chairman, vice-chairman, and other officers the commission determines necessary. The commission may adopt an official seal and shall adopt rules and procedures reasonably necessary for the performance of its duties and the governance of its operations and proceedings.

HISTORY: 1997 Act No. 24, Section 1.



SECTION 40-57-60. Powers and duties of commission.

The commission shall set general policy with regard to administering and enforcing this chapter and regulations promulgated under this chapter. Powers and duties include, but are not limited to:

(1) determining the standards for qualifications and eligibility of applicants for licensure;

(2) conducting disciplinary hearings on alleged violations of this chapter and regulations promulgated under this chapter and deciding disciplinary actions as provided in this chapter for those found to be in violation;

(3) recommending changes in legislation and promulgating regulations governing the real estate industry relative to the protection of the safety and welfare of the public;

(4) establishing a fee schedule through regulation.

HISTORY: 1997 Act No. 24, Section 1; 2004 Act No. 218, Section 27.



SECTION 40-57-65. Annual report.

The commission shall submit to the department an annual report in accordance with guidelines established by the department.

HISTORY: 1997 Act No. 24, Section 1.



SECTION 40-57-70. Application and license fees; reinstatement penalty; allocation of fees; annual report.

(A) All fees relevant to the licensure and regulation of real estate brokers, salesmen, and property managers must be established in accordance with Section 40-1-50(D) and promulgated through regulation prior to implementation.

(B) For each active license and inactive license not renewed by its expiration date, the department may assess a reinstatement penalty of twenty-five dollars per month for each month or part of a month for a period not to exceed six months during which the license may be reinstated.

(C) All application and license fees are payable to the department in advance and must accompany an examination application or a license application. Application fees are nonrefundable.

(D)(1) The department may allocate up to ten dollars of each license renewal fee to the South Carolina Real Estate Commission Education and Research Fund which must be established as a separate and distinct account within the office of the State Treasurer. The funds collected must be deposited in this account and used exclusively for:

(a) the advancement of education and research for the benefit of those licensed under this chapter and for the improvement and increased efficiency of the real estate industry in this State;

(b) the analysis and evaluation of factors which affect the real estate industry in this State; and

(c) the dissemination of the results of the research.

(2) The commission shall submit to the Chairmen of the House and Senate Labor, Commerce and Industry Committees by August first of each year a report on how the funds were expended for the preceding fiscal year.

HISTORY: 1997 Act No. 24, Section 1; 2004 Act No. 218, Section 26.



SECTION 40-57-80. Qualifications for licensure.

To be eligible for licensure, an applicant shall:

(1) have attained the age of twenty-one if applying for a license as a broker, broker-in-charge, or property manager-in-charge;

(2) have attained the age of eighteen if applying for a license as a salesman or property manager;

(3) submit to a credit report which shall indicate creditworthiness satisfactory to the commission. If notified of unsatisfactory credit, the applicant has sixty days to respond;

(4) have graduated from high school or hold a certificate of equivalency;

(5) submit proof of completion of education and, if applicable, experience requirements as specified in this chapter;

(6) pass the applicable examination.

HISTORY: 1997 Act No. 24, Section 1.



SECTION 40-57-90. Application for examination or licensure; form and fees.

An application for examination or licensure must be made in writing on a form prescribed by the department and must be accompanied by all applicable fees.

HISTORY: 1997 Act No. 24, Section 1; 1999 Act No. 18, Section 1.



SECTION 40-57-100. Educational requirements conditional to application for licensure.

(A) As a condition for and before applying to take a license examination, an applicant for a salesman, broker, or property manager license shall provide proof of having met these educational requirements within the last five years:

(1) For a salesman's license, completion of sixty hours of classroom instruction in fundamentals of real estate principles and practices or evidence submitted to the department of a Juris Doctor, Bachelor of Laws degree, or a baccalaureate degree with a major in real estate from an accredited college or university. Within one year following licensure, a salesman shall provide proof of satisfactory completion of thirty hours of post-licensing instruction in advanced real estate principles and practices. Failure to complete the post-licensing education within one year will result in cancellation of the license;

(2) For a broker's license, completion of one hundred fifty hours, ninety hours of which may be the hours required for a salesman's license, of classroom instruction in advanced real estate principles and practices and related topics, and three years of experience with a salesman's license or evidence submitted to the department of a Juris Doctor, Bachelor of Laws degree, or a baccalaureate degree with a major in real estate from an accredited college or university or the commission may accept proof of related education and at least five years of experience immediately preceding license application in business activities equivalent to or closely related to real estate transactions;

(3) For a property manager's license, completion of thirty hours of classroom instruction in property management principles and practices or evidence submitted to the department of a Juris Doctor, Bachelor of Laws degree, or a baccalaureate degree with a major in real estate from an accredited college or university.

(B) As a condition of licensure, an applicant shall submit to an examination which must be conducted by the department or a designated test provider at a time and place specified by the department.

The applicant must receive a passing grade on the examination, in accordance with a cut-score determination established by the department.

An applicant who fails an examination may be reexamined within the six-month period following initial examination. If an applicant passes one part of a two-part examination and fails the other, the applicant may be reexamined on the failed portion within the succeeding six-month period.

An applicant who passes the examination must apply for a license within one year, or the applicant must reapply for and retake the examination.

An individual who, at the time of application, holds a real estate license in another state or jurisdiction or whose real estate license in another state or jurisdiction expired not more than six months before application is required to pass only the state portion of the examination to qualify for licensure.

The department or test provider is authorized to collect and retain reasonable examination fees. An applicant for an examination to be conducted by a test provider shall pay the fee directly to the test provider.

HISTORY: 1997 Act No. 24, Section 1; 1999 Act No. 18, Section 1.



SECTION 40-57-110. Issuance and classification of license; revocation; inactive status.

(A) The department shall issue licenses in the classifications of broker, salesman, or property manager to individuals who qualify under and comply with the requirements of this chapter. No individual may be licensed in more than one classification at the same time. The license must be in the form and size as the department prescribes and is not transferable.

(B) The department may issue a designated broker-in-charge license to a broker or one qualified to be licensed as a broker and may issue a designated property manager-in-charge license to a licensed property manager or one qualified to be licensed as a property manager upon application on a form prescribed by the department and accompanied by applicable fees; however, no broker-in-charge or property manager-in-charge license may be issued to or renewed for an applicant unless the applicant:

(1) has an ownership interest in the applicant's company; or

(2) is actively engaged in the operation and management of the company.

(C) Applicants also must submit to a credit report which must indicate creditworthiness satisfactory to the department. If notified of unsatisfactory credit, the applicant shall have sixty days to respond.

(D) An individual holding an active broker or salesman license must be licensed under a broker-in-charge who is licensed by the department and may not be licensed during the same period with more than one broker-in-charge. When a licensee becomes disassociated with a broker-in-charge for any reason, the broker-in-charge immediately shall notify the department by letter and furnish a forwarding address.

(E) An individual holding an active property manager license must be licensed under a property manager-in-charge or broker-in-charge who is licensed by the department or must be designated as a property manager-in-charge. A property manager may not be licensed during the same period with more than one property manager-in-charge or broker-in-charge. When a licensee becomes disassociated with a broker-in-charge or property manager-in-charge for any reason, the broker-in-charge or property manager-in-charge immediately shall notify the department by letter and furnish a forwarding address.

(F) After revocation of a license, a new license may not be issued to the same individual within a period of one year from the date of revocation or at any time thereafter except upon an affirmative vote of a majority of the members of the commission. A person seeking licensure after revocation shall:

(1) submit to the commission satisfactory proof that the person is trustworthy, has a good reputation for honesty and fair dealing, and is competent to transact the business of a real estate licensee;

(2) submit proof of educational qualifications as set forth in this chapter if the proof of educational qualifications on file is more than five years old;

(3) pass the applicable examination; and

(4) meet any other qualifications and conditions which apply to individuals applying for a license who have never been licensed.

(G) A licensee may place a license on inactive status by informing the department in writing. To maintain an inactive license status, the license must be renewed in the same manner as provided for active license renewals. Upon proper compliance with the renewal requirements, a license may remain on inactive status for an indefinite period of time. An individual seeking to reactivate a license shall apply for the same license classification which was placed on inactive status, pay the appropriate fee, and meet the continuing education requirements as prescribed.

(H) A license must be renewed in accordance with procedures established by the department pursuant to Section 40-1-50(E). It is the licensee's responsibility to renew the license whether or not notice is received.

(I) A license which has not been renewed by its date of expiration is lapsed and may be reinstated within six months following expiration upon payment of applicable fees plus penalties as provided for in Section 40-57-70.

(J) A license which has lapsed and has not been reinstated by the last day of the sixth month following expiration must be canceled.

HISTORY: 1997 Act No. 24, Section 1.



SECTION 40-57-120. Reciprocity.

(A) The commission may enter into reciprocal agreements with real estate regulatory authorities of other jurisdictions which provide for waivers of education requirements or examinations if the commission considers the education and examination requirements of another jurisdiction to be substantially equivalent to the requirements of this chapter.

(B) An individual applying for a license by reciprocity shall submit an application, license fee, and certification of licensure from the real estate regulatory authority of the jurisdiction where the current or previous license was held and shall comply with additional requirements as may be established by the commission. The applicant also shall provide copies of the records of any disciplinary actions taken against the applicant.

(C) A nonresident real estate salesman license may not be granted to an applicant unless that applicant is affiliated with a resident or nonresident broker-in-charge licensed by the commission. If a nonresident licensee terminates the affiliation with a broker-in-charge licensed by the commission, the license of the nonresident is canceled unless the licensee places the license on inactive status or affiliates with another broker-in-charge licensed by the commission.

(D) A nonresident is not required to maintain a place of business in this State if the nonresident maintains an active place of business in the state of domicile. A nonresident applicant shall file an irrevocable consent that suits and actions may be commenced against the applicant in the proper court in a judicial circuit of the state in which a cause of action may arise or in which the plaintiff may reside, by the service of process or pleading, authorized by the laws of this State, on the chairman of the commission or any authorized assistant or deputy appointed by the Director of the Department of Labor, Licensing and Regulation. The consent shall stipulate that the service of process or pleading must be taken and held in all courts to be as valid and binding as if service had been made upon the applicant in South Carolina. If the process or pleadings mentioned in this chapter are served upon the chairman of the commission or any authorized assistant or deputy appointed by the Director of the Department of Labor, Licensing and Regulation, it must be by duplicate copies, one of which must be filed in the office of the commission and the other immediately forwarded by the commission by registered or certified mail to the applicant against whom the process or pleadings are directed, at the last known address of the applicant as shown by the records of the commission.

(E)(1) A resident licensee who becomes a nonresident must notify the commission in writing, within sixty days, of the change in residency and comply with nonresident requirements or place his license on inactive status to avoid cancellation of the license.

(2) A nonresident licensee who becomes a resident of South Carolina must notify the commission in writing, within sixty days, of the change in residency and comply with the requirements of this chapter or place his license on inactive status to avoid cancellation of the license.

(3) Failure to notify the commission of the change in residency and compliance with the requirements of this subsection is a violation of this chapter and subject to the penalties provided for in Section 40-57-150.

(F) A nonresident applicant or licensee must comply with all requirements of commission regulations and of this chapter. The commission may adopt regulations necessary for the regulation of nonresident licensees.

HISTORY: 1997 Act No. 24, Section 1; 1999 Act No. 18, Section 1.



SECTION 40-57-130. Conditions of renewal of license; continuing education; exemptions.

(A) As a condition of active license renewal, a broker or salesman shall provide proof of satisfactory completion biennially of eight hours of continuing education in courses approved by the department and taught by instructors approved by the department. The eight hours shall include a minimum of two hours of instruction in current federal and state law affecting brokers and salesmen.

(B) The following are exempt from the biennial continuing education required by subsection (A):

(1) a broker or salesman who successfully completes a post-licensing course is exempt for the period during which the course was taken;

(2) a broker or salesman while on inactive status; however, the eight-hour requirement must be completed and proof submitted with an application to return to active status;

(3) instructors of approved courses if they request in writing continuing education credit for time spent teaching or developing approved continuing education courses;

(4) a nonresident broker or salesman who has successfully satisfied the continuing education requirements of the jurisdiction of residence;

(5) a broker or salesman upon reaching the age of sixty-five years with a minimum of twenty-five years of licensure.

(C) Brokers or salesmen taking more than the required number of hours during a two-year period may not carry forward any excess hours to another renewal period.

(D) A broker or salesman who fails to complete the continuing education requirements required by this section by the date of license renewal may renew by submitting applicable fees but must immediately be placed on inactive status and may not engage in the practice of real estate while on inactive status. The license may be reactivated upon proof of completion of required continuing education and payment of applicable fees.

HISTORY: 1997 Act No. 24, Section 1.



SECTION 40-57-135. Duties of broker-in-charge, property manager-in-charge, and licensees; policies and recordkeeping; management of residential multiunit rental locations; unlicensed employees.

(A) The duties of the broker-in-charge or property manager-in-charge are to:

(1) adequately supervise employees or associated licensees to ensure their compliance with this chapter and maintain real estate trust accounts when required by law;

(2) review and approve all forms of listing agreements, agency agreements, offers, sale contracts, purchase contracts, leases, options, contract addenda, or other routinely used contractual documents;

(3) maintain adequate, reasonable, and regular contact with associated licensees engaged in real estate transactions so as to prevent or curtail practices by a licensee which would violate any provision of this chapter, Title 40, Chapter 1, the Interstate Land Sales Practices Act, or the Vacation Time Sharing Plans Act;

(4) instruct employees and associated licensees on the proper handling of trust funds;

(5) be available to the public during normal business hours in order to discuss or resolve complaints and disputes which arise during the course of real estate transactions in which the broker-in-charge or property manager-in-charge or an associated licensee is involved;

(6) ensure that accurate and complete records, as required by this chapter, are maintained for real estate trust accounts;

(7) ensure that backup copies are maintained for computerized real estate trust accounts. Backup copies must be maintained on a data storage medium which is separate from the medium which contains the source documents;

(8) establish and maintain a written office policy in accordance with Section 40-57-137(B).

(B)(1) A broker-in-charge or property manager-in-charge, when taking possession of funds belonging to another in connection with a real estate transaction, shall establish and maintain control of and responsibility for an active real estate trust account so designated in the company name for which the respective broker-in-charge's or property manager-in-charge's license is issued; however, the brokers-in-charge or property managers-in-charge of a real estate company with multiple offices may utilize one central trust account.

(2) All monies received by a property manager-in-charge as agent for his principal in a real estate transaction must be deposited in a separate real estate trust account so designated within forty-eight hours of receipt, excluding Saturdays, Sundays, and bank holidays; except that rent monies received by a licensee who also is directly employed by the owner of rental property may be placed in an operating or other similar account, but otherwise must be properly accounted for as provided for in this section.

(3) All monies received by a property manager-in-charge in connection with a real estate rental including, but not limited to, security deposits, pet deposits, damage deposits, and advance rentals (except earned rental proceeds) shall remain in the trust account until the lease or rental transaction expires or is terminated, at which time the monies must be disbursed in accordance with the contract which directs the property manager-in-charge to hold the monies, and a full accounting must be made to the landlord or tenant as appropriate. Earned rental proceeds must be disbursed to the landlord within a reasonable time after clearance of the deposit by the bank.

(4) All monies received by a broker-in-charge as agent for a principal in a real estate sales or exchange transaction must be deposited as follows in a separate real estate trust account so designated:

(a) cash monies or certified funds must be deposited within forty-eight hours of receipt, excluding Saturday, Sunday, and bank holidays;

(b) checks must be deposited within forty-eight hours, excluding Saturday, Sunday, and bank holidays, after acceptance of an offer by the parties to the transaction;

(c) all monies received by a broker-in-charge in connection with a real estate sales or exchange transaction and deposited in the real estate trust account shall remain in the trust account until consummation or termination of the transaction, at which time the monies must be disbursed in accordance with the contract which directs the broker-in-charge to hold the monies, and a full accounting must be made to the principal.

(5) If a dispute arises between buyer and seller concerning the entitlement to and disposition of an earnest money deposit, and the dispute is not resolved by reasonable interpretation of the contract by the parties to the contract, the deposit must be held in the trust account until the dispute is resolved by:

(a) a written agreement which directs the disposition of monies and is signed by all parties claiming an interest in the trust monies. The agreement must be separate from the contract which directs the broker-in-charge or property manager-in-charge to hold the monies;

(b) filing of an interpleader action in a court of competent jurisdiction; by filing such an action, the escrow agent may deposit the earnest money with the court, according to the rules and procedures governing interpleader actions;

(c) order of a court of competent jurisdiction;

(d) voluntary mediation.

(6) All trust accounts maintained by brokers-in-charge or property managers-in-charge must be located in an insured financial institution authorized to conduct business in South Carolina.

(7) A broker-in-charge or property manager-in-charge, when required by this chapter to establish and maintain a real estate trust account, also shall maintain, in his designated principal place of business, a recordkeeping system consisting of:

(a) a journal or an accounting system which records the chronological sequence in which funds are received and disbursed for real estate sales. For funds received, the journal or accounting system must include the date of receipt, the name of the party from whom the money was received, the name of the principal, identification of the property, the date of deposit, the depository, the payee, and the check numbers, dates, and amounts. A running balance must be maintained for each entry of a receipt or disbursement. The journal or accounting system must provide a means of reconciling the accounts;

(b) a journal or an accounting system containing, for property management, the same information as stated in subitem (a) except that the required running balance may be determined at the time of reconciliation;

(c) a separate record for each tenant identifying the unit, the unit owner, amount of rent, due date, security deposit, and all receipts with dates when managing property. There also must be maintained an owner's ledger for all properties owned by each owner showing receipts and disbursements applicable to each property managed. All disbursements must be documented by bids, contracts, invoices, or other appropriate written memoranda;

(d) trust account deposit documents shall identify the broker-in-charge or property manager-in-charge and the buyer or tenant unless other appropriate written memoranda are maintained;

(e) a general ledger identifying security deposits;

(f) a monthly reconciliation of each separate account except where there has been no deposit or disbursement during that month. The reconciliation must include a written worksheet comparing the reconciled bank balance with the journal balance and with the ledger total to ensure agreement.

(8) All cash monies or certified funds received by a licensee in connection with a real estate transaction in which the licensee is engaged for his broker-in-charge or property manager-in-charge immediately must be delivered to the broker-in-charge or property manager-in-charge, except for checks received as escrow or security deposits for sales or lease agreements, which must be delivered to the broker-in-charge or property manager-in-charge as soon as the sales or lease agreement is ratified by both parties.

(9) A broker-in-charge or property manager-in-charge may not commingle monies or other property of the principal with the broker-in-charge or property manager-in-charge's own money or property, except that a broker-in-charge or property manager-in-charge may maintain a clearly identified amount of his own funds in the trust account to cover bank service charges in order to avoid the closing of the account when no client's monies are on deposit.

(10) Monies received by a broker-in-charge or property manager-in-charge which must be deposited in a trust account may be deposited in an interest-bearing account. Interest earned on these monies may be retained by the broker-in-charge or property manager-in-charge only if:

(a) the depositor or owner of such monies has been informed of their right to ownership of the interest but relinquishes to the broker-in-charge or property-manager-in-charge by written agreement said right of ownership; and

(b) if such agreement is part of a preprinted form, the language must be conspicuous.

(11) Records required by this chapter must be maintained for a minimum of five years and the broker-in-charge or property manager-in-charge shall furnish a copy of the records to a representative of the department upon request. Accounting records that may be requested include, but are not limited to, journals, ledgers, folios, client subaccounts, tenant accounts, canceled checks, deposit slips, and bank statements.

(12) A licensee may form a corporation allowing the licensee's broker-in- charge to pay commission to that corporation; however, for the corporation to receive compensation, all principals of the corporation shall have an active real estate license under that same broker-in-charge.

(C) A licensed broker-in-charge or property manager-in-charge shall establish and maintain a specific office location which must be accessible by the public during reasonable business hours.

(1) A broker-in-charge or property manager-in-charge, in addition to the principal office location, may maintain one or more branch offices under the same company name at a different location. Each branch office must be managed by a broker-in-charge or property manager-in-charge who shall comply with the requirements of subsection (A).

(2) A licensee may not conduct real estate business under any other name or at any address other than the one for which his license is issued. The broker-in-charge or property manager-in-charge shall notify the department by mail within ten days of any change of office name and/or address and enclose appropriate fees.

(3) In the event of the death or medical incapacitation of a broker-in-charge or property manager-in-charge which precludes him from carrying out duties as required in this chapter, the department may permit an associated licensee to act as broker-in-charge or property manager-in-charge for up to six months.

(4) A licensee may not advertise, market, or offer to conduct a real estate transaction involving real estate owned in whole or in part by another person without first obtaining a written listing agreement from the owner and when advertising or marketing in any medium including site signage, a licensee clearly shall identify the full name of the company with which the licensee is affiliated. Brokers-in-charge who are members of a multiple listing service must be allowed to make their company listings available for any cooperative marketing or advertising program, subject to the rules and regulations of the multiple listing service and with the consent of the owner. Consent may be contained and obtained from the owner through the listing agreement.

(5) When operating under a trade or franchise name, a licensee clearly shall reveal the identity of the franchisee or holder of the trade name. Notwithstanding another provision of law, a real estate licensee may use any public information from a local government source to contact an individual by telephone, mail, electronic mail, or other means for the purpose of selling or marketing real property and real property services. This section does not apply to state government agencies.

(6) A licensee clearly shall reveal his license status in a personal transaction involving the purchase, sale, exchange, rental, lease, or auction of real estate. A licensee meets the requirements of this section by disclosing in underlined capital letters on the first page of the contract his license status in the real estate sales contract, exchange, rental, or lease agreement. Monies received in a personal rental transaction must be deposited in the licensee's personal trust account and do not have to be deposited in the broker's trust account, unless the real property is managed by the broker's company.

(7) Every broker-in-charge or property manager-in-charge shall maintain for a minimum of five years and shall furnish to the department upon request a written copy of a:

(a) lease;

(b) contract of sale;

(c) listing contract or agency agreement;

(d) option contract;

(e) management agreement;

(f) residential property condition disclosure statement;

(g) closing statement;

(h) policy on agency representation;

(i) fair housing policy.

(8) The department may license the same person as broker-in-charge or property manager-in-charge of more than one company or branch office if the broker-in-charge or property manager-in-charge making the request acknowledges in writing that he understands the duties and can fully assume the responsibility to ensure full compliance with this chapter by each office and the associated licensees.

(D) No licensee either directly or indirectly may buy for his own account or for a corporation or any other business in which he holds an interest or for a close relative, real estate listed with him or real estate for which he has been approached by the seller or prospective buyer to act as agent, without first making his true position clearly known in writing to all parties involved. Upon request of the department, the licensee shall provide evidence of having made this disclosure.

(1) With regard to offers to purchase real estate, a licensee shall:

(a) upon receipt, prepare all offers in writing and promptly present them to the seller;

(b) upon obtaining a written acceptance of an offer, promptly deliver true, executed copies to all parties;

(c) ensure that all of the terms and conditions of the transaction are included in the offer to purchase;

(d) ensure that changes or modifications made during negotiation are in writing and initialed and dated by both parties before proceeding with the transaction.

(2) Every licensee shall ensure that, at closing, both the buyer and the seller in a real estate transaction receive a complete and detailed closing statement properly accounting for all funds paid, received, and expended in connection with the transaction.

(3) A licensee may not allow or create an unreasonable delay in the closing of a transaction or act in a manner which causes failure or termination of a transaction due solely to a dispute among participating licensees concerning the division of a commission.

(4) A listing or buyer's representation agreement must be in writing and must set forth all material terms of the parties' agency relationship including, but not limited to:

(a) a description of the agent's duties or services to be performed for the principal including, but not limited to, an explanation of the office policy regarding dual agency and designated agency, if offered by the brokerage;

(b) the amount of compensation to be paid or the method to be used in calculating the amount of compensation to be paid;

(c) an explanation of how and when the agent earns his compensation;

(d) an explanation of how compensation will be divided among participating or cooperating brokers, if applicable;

(e) the amount of retainer fees, deposits, or any other money which is collected before the agent's performance of any services on behalf of the principal and an explanation of whether or not, and if so, under what conditions such monies are refundable or payable to or on behalf of the principal;

(f) the duration of the agency relationship, setting forth specific dates for the beginning and ending of the relationship;

(g) the signature of all parties.

(h) a listing or buyer's representation agreement may not contain a provision requiring a party signing the agreement to notify the licensee of his intention to cancel the agreement after the definite expiration date;

(i) a listing or buyer's representation agreement must be clearly defined if intended to be either an "exclusive agency" listing or buyer's representation agreement or "exclusive right to sell" listing or "exclusive right to buy" buyer's representation agreement;

(j) a listing or buyer's representation agreement must clearly specify any exception or variation in amount of commission to be paid and circumstances which would apply;

(k) a copy of the listing or buyer's representation agreement must be given to the seller or buyer at the time of, or directly following, signing; and

(l) a buyer's representation agreement must provide a price or price range for property of interest to the buyer and a listing agreement must state the price of the listed property.

(5) Reserved.

(E) The management of each residential multi-unit rental location must be provided by an on-site licensee or an off-site licensee if there is no on-site staff.

(1) The department may permit multiple multi-unit rental property locations to be managed by one licensee.

(2) An unlicensed employee of the owner of a multi-unit rental property or an unlicensed individual who works under the supervision of a licensee is permitted to perform only the following duties:

(a) maintenance;

(b) clerical or administrative support;

(c) collection of rents which are made payable to the owner or real estate company;

(d) showing rental units to prospective tenants;

(e) furnishing published information;

(f) providing applications and lease forms;

(g) receiving applications and leases for submission to the owner or the licensee for approval.

(3) Reserved.

(F) Licensees who manage residential and commercial property shall do so under a written management agreement which shall set forth, at a minimum, the:

(1) names and signatures of authorized parties to the agreement;

(2) property identification;

(3) method of compensation to the licensee;

(4) term, including definite expiration date; however, the contract shall contain a clause in underlined capital letters on the first page of the contract to provide for compensation in the event the licensee has secured a tenant during the original term of the management agreement. In addition to this requirement, a management agreement may not contain any automatic renewal clause or provision, unless the management agreement also contains a clause or provision that allows either party to cancel the management agreement for any or no cause with thirty days' notice after the original definite expiration date;

(5) terms and conditions of tenant rental or lease arrangements; however, the management agreement may not contain a provision binding the property under a future listing agreement if the property is to be sold in the future. A separate listing agreement is required.

(G) For all types of real estate transactions, including leases and sales, an unlicensed employee of the owner or an unlicensed individual working under the supervision of a licensee may not:

(1) discuss, negotiate, or explain a contract, listing, buyer agency, lease, agreement, or other real estate document;

(2) vary or deviate from the rental price or other terms and conditions previously established by the owner or licensee when supplying relevant information concerning the rental of property;

(3) approve applications or leases or settle or arrange the terms and conditions of a lease;

(4) indicate to the public that the unlicensed individual is in a position of authority which has the managerial responsibility of the rental property;

(5) conduct or host an open house or manage an on-site sales office;

(6) show real property;

(7) answer questions regarding company listings, title, financing, and closing issues, except for information that is otherwise publicly available;

(8) discuss, negotiate, or explain a contract, listing, buyer agency, lease, agreement, or other real estate document;

(9) be paid solely on the basis of real estate activity including, but not limited to, a percentage of commission or any amount based on the listing or sales compensation or commission;

(10) negotiate or agree to compensation or commission including, but not limited to, commission splits, management fees, or referral fees on behalf of a licensee;

(11) engage in an activity requiring a real estate license as required and defined by this chapter.

HISTORY: 1997 Act No. 24, Section 1; 2000 Act No. 285, Sections 1 to 3; 2004 Act No. 218, Sections 1 to 12.



SECTION 40-57-137. Real estate brokerage company duties to client; agency relationship; applicability of common law.

(A) A real estate brokerage company that provides services through an agency agreement for a client is bound by the duties of loyalty, obedience, disclosure, confidentiality, reasonable care, diligence, and accounting as set forth in this chapter. The following are the permissible agency relationships a licensee may establish:

(1) seller agency;

(2) buyer agency;

(3) disclosed dual agency; or

(4) subagency.

(B) The broker-in-charge of a real estate brokerage company shall adopt a written company policy that identifies and describes the types of real estate brokerage agency relationships in which associated licensees may engage. The written policy shall include:

(1) the company's policy regarding cooperation with subagents or buyer agents, or both, and whether the broker offers compensation to these agents;

(2) the scope of services provided to the company's clients;

(3) the scope of services provided to the company's customers;

(4) when and how associated licensees shall explain and disclose their agency relationships with any interested parties to a potential transaction; the explanation and disclosure shall always comply with the minimum requirements set forth in this chapter;

(5) when and how an associated licensee shall explain to clients the potential for the licensee to later act as a disclosed dual agent in specific transactions, as permitted by this chapter;

(6) the company's policy on compliance with state and federal fair housing laws.

(C) On reaching a written agreement to provide brokerage services for a seller of real estate, a seller's agent shall:

(1) perform the terms of the written brokerage agreement made with the seller;

(2) in accordance with subsection (A), promote the interest of the seller by performing agency duties which include:

(a) seeking a sale at the price and terms stated in the brokerage agreement or at a price and terms acceptable to the seller, except that the licensee is not obligated to seek additional offers to purchase unless the brokerage agreement provides otherwise while the property is subject to a contract of sale;

(b) presenting in a timely manner all offers and counteroffers to and from the seller, even when the property is subject to a contract of sale;

(c) disclosing to the seller all relevant facts concerning the transaction which are actually known to the licensee or, if acting in a reasonable manner, should have been known to the licensee, except as directed otherwise in this section;

(d) advising the seller to obtain expert advice on matters that are beyond the expertise of the licensee;

(e) accounting in a timely manner, as required by this chapter, for all money and property received in which the seller has or may have an interest;

(3) exercise reasonable skill and care in discharging the licensee's agency duties;

(4) comply with all provisions of this chapter and with any regulations adopted by the department;

(5) comply with all applicable federal, state, or local laws, rules, regulations, and ordinances related to real estate brokerage, including laws which relate to fair housing and civil rights;

(6) preserve confidential information provided by the seller during the course of and following the agency relationship that might have a negative impact on the seller's real estate activity unless:

(a) the seller to whom the confidential information pertains grants consent to disclose the information; or

(b) disclosure is required by law; or

(c) disclosure is necessary to defend the licensee against an accusation of wrongful conduct in a proceeding before the commission or before a professional association or professional standards committee.

No cause of action may arise against a licensee for disclosing confidential information in compliance with subsection (C)(6)(a), (b), or (c).

(D) A licensee acting as a seller's agent may offer alternative properties to prospective buyers. A licensee acting as a seller's agent also may list for sale competing properties.

(E) A licensee acting as a seller's agent may not offer a subagency relationship to other brokers or offer to compensate another broker who represents a buyer without the knowledge and consent of the seller client.

(F) A licensee who represents a seller shall treat all prospective buyers honestly and may not knowingly give them false or misleading information about the condition of the property which is known to the licensee or, when acting in a reasonable manner, should have been known to the licensee. Notwithstanding another provision of law, no cause of action may be brought against a seller's agent that has truthfully disclosed to a buyer any known material defect including, but not limited to, moisture or mold problems and conditions. No cause of action may be brought against a real estate licensee by a seller for information contained in reports or opinions prepared by an engineer, land surveyor, geologist, wood destroying inspection control expert, termite inspector, mortgage broker, home inspector or other home inspection expert, or other similar reports. A seller's agent is not obligated to discover latent defects in property or to advise the agent's clients on matters outside the scope of the agent's real estate expertise. A seller's agent, the company, and the broker-in-charge are not liable to a buyer for providing the buyer with false or misleading information if that information was provided to the licensee by his client and the licensee did not know or have reasonable cause to suspect the information was false or incomplete.

(G) Nothing in this chapter limits the obligation of the buyer to inspect the physical condition of the property which the buyer may purchase.

(H) On reaching a written agreement to provide brokerage services to a potential buyer of real estate, a buyer's agent shall:

(1) perform the terms of the written brokerage agreement made with the buyer;

(2) in accordance with subsection (A), promote the interest of the buyer by performing the buyer's agent's duties which include:

(a) seeking property at the price and terms stated in the brokerage agreement or at a price and terms acceptable to the buyer, except that the licensee is not obligated to seek additional properties unless the brokerage agreement provides otherwise for a buyer once the buyer becomes a party to a contract of sale;

(b) presenting in a timely manner all offers and counteroffers to and from the buyer;

(c) disclosing to the buyer all relevant facts concerning the transaction which are actually known to the licensee or, if acting in a reasonable manner, should have been known to the licensee, except as directed otherwise in this section. Nothing in this chapter shall limit a buyer's obligation to inspect the physical condition of the property which the buyer may purchase;

(d) advising the buyer to obtain expert advice on material matters that are beyond the expertise of the licensee;

(e) accounting in a timely manner, as required by this chapter, for all money and property received in which the buyer has or may have an interest;

(3) exercising reasonable skill and care in discharging the buyer's agent's agency duties;

(4) complying with all provisions of this chapter and with any regulations promulgated by the department;

(5) complying with all applicable federal, state, or local laws, rules, regulations, and ordinances related to real estate brokerage, including laws which relate to fair housing and civil rights;

(6) preserving confidential information provided by the buyer during the course of or following the agency relationship that might have a negative impact on the buyer's real estate activity unless:

(a) the buyer to whom the confidential information pertains, grants consent to disclose the information; or

(b) disclosure is required by law; or

(c) disclosure is necessary to defend the licensee against an accusation of wrongful conduct in a proceeding before the commission or before a professional association or professional standards committee.

No cause of action may arise against a licensee for disclosing confidential information in compliance with subsections (H)(6)(a), (b), or (c).

(I) A licensee acting as a buyer's agent may offer properties which interest his buyer client to other potential buyers.

(J) A licensee acting as a buyer's agent may not offer a subagency relationship to other brokers or offer to compensate another broker who represents a seller without the knowledge and consent of the buyer client.

(K) A licensee who represents a buyer shall treat all prospective sellers honestly and may not knowingly give them false or misleading information about the buyer's ability to perform the terms of a transaction. A buyer's agent is not obligated to discover latent defects in property or to advise his clients on matters outside the scope of his real estate expertise. Notwithstanding another provision of law, no cause of action may be brought against a buyer's agent that has truthfully disclosed to a buyer known material defects including, but not limited to, moisture or mold problems and conditions. No cause of action may be brought against a real estate licensee by a buyer for information contained in reports or opinions prepared by an engineer, land surveyor, geologist, wood destroying inspection control expert, termite inspector, mortgage broker, home inspector or other home inspection expert, or other similar reports. A buyer's agent, his company, and the broker-in-charge are not liable to a seller for providing the seller with false or misleading information if that information was provided to the licensee by his client and the licensee did not know or have reasonable cause to suspect the information was false or incomplete.

(L) A licensee who represents one party to a real estate transaction may provide assistance to other parties to the transaction by performing ministerial acts such as writing and conveying offers, and providing information and aid concerning other professional services not related to the real estate brokerage services being performed for a client. Performing ministerial acts does not create an agency relationship.

(M)(1) A licensee may act as a disclosed dual agent only with the prior informed and written consent of all parties. The informed consent must be evidenced by a dual agency agreement, promulgated by the commission, and must be signed by the buyer before writing an offer and by the seller before signing the sales contract. The agreement must specify the transaction in which a licensee is serving as dual agent and must state that:

(a) in acting as a dual agent, a licensee represents clients whose interests may be adverse and that agency duties are limited;

(b) the dual agent may disclose information gained from one party to another party if the information is relevant to the transaction, except if the information concerns:

(i) the willingness or ability of a seller to accept less than the asking price;

(ii) the willingness or ability of a buyer to pay more than an offered price;

(iii) confidential negotiating strategy not disclosed in an offer as terms of a sale; or

(iv) the motivation of a seller for selling property or the motivation of a buyer for buying property.

(c) the clients may choose to consent to disclosed dual agency or may reject it; and

(d) the clients have read and understood the agency agreement and the agency disclosure form and acknowledge that their consent to dual agency is voluntary.

(2) A broker-in-charge and his affiliated licensees in the broker's main office may conduct business with a client in any of the broker's branch offices as a customer or client without creating a dual agency relationship, so long as the branch offices each have a separate broker-in-charge and do not share the same broker-in-charge or real estate licensees as the main office.

(N) A subagent is a designated broker and all associated licensees engaged by a broker of another company to act as agent for his client. A subagent owes the same duties and responsibilities to the client as the client's primary broker pursuant to subsections (C) and (H).

(O)(1) Prospective buyers and sellers of unlisted real estate who do not choose to establish an agency relationship with a licensee but who use the services of the licensee are considered customers. A licensee may offer the following services to a customer including, but not limited to:

(a) identify and show property for sale, lease, or exchange;

(b) provide real estate statistics and information on property;

(c) provide pre-printed real estate form contracts, leases, and related exhibits and addenda;

(d) act as a scribe in the preparation of real estate form contracts, leases, and related exhibits and addenda;

(e) locate a list of architects, engineers, surveyors, inspectors, lenders, insurance agents, attorneys, and other professionals; and

(f) identify schools, shopping facilities, places of worship, and other similar facilities on behalf of any of the parties in a real estate transaction.

(2) A licensee offering services to a customer shall:

(a) timely present all offers to and from the parties involving the sale, lease, and exchange of property;

(b) timely account for all money and property received by the broker on behalf of a party in a real estate transaction;

(c) provide a meaningful explanation of agency relationships in real estate transactions;

(d) provide an explanation of the scope of services to be provided by the licensee; and

(e) be fair and honest and provide accurate information in all dealings.

(3) Nothing in this section limits the seller's and buyer's responsibility to conduct an inspection of the property.

(4) A licensee offering services to a customer may not knowingly give a party in a real estate transaction false information; however, the licensee is not liable to a party for providing false information to the party if the real estate licensee did not have actual knowledge that the information was false and discloses to the party the source of the information. Nothing in this subsection limits an obligation of a seller under applicable law to disclose to prospective buyers all adverse material facts actually known by the seller pertaining to the physical condition of the property or limits the obligation of prospective buyers to inspect and to familiarize themselves with potentially adverse conditions related to the physical condition of the property, improvements located on the property, and the area in which the property is located. No cause of action arises on behalf of a person against a real estate licensee for revealing information in compliance with this subsection. No licensee is liable for failure to disclose a matter other than those matters enumerated in this subsection. Violations of this subsection do not create liability on the part of the real estate licensee absent a finding of fraud on the part of the licensee.

(5) Notwithstanding another provision of law, no cause of action may be brought against a real estate licensee who has truthfully disclosed to a customer known material defects including, but not limited to, moisture or mold problems and conditions. No cause of action may be brought against a real estate licensee by a customer for information contained in any reports or opinions prepared by an engineer, land surveyor, geologist, wood destroying inspection control expert, termite inspector, mortgage broker, home inspector or other home inspection expert, or other similar reports. A real estate licensee may not be the subject of an action and no action may be instituted against a real estate licensee by a customer for information contained in the form prescribed by Chapter 50, Title 27 unless the real estate licensee is signatory to that opinion or report.

(P)(1) A broker-in-charge may assign, through the adoption of a company policy, different licensees affiliated with the broker-in-charge as designated agents to exclusively represent different clients in the same transaction. Any company policy adopted to fulfill the requirements of this subsection must contain provisions reasonably calculated to ensure each client is represented in accordance with the requirements of this chapter.

(2) A broker-in-charge may personally, or through the broker's duly authorized real estate licensed representative, specifically designate, in a written agency agreement obtained in accordance with this chapter, one or more affiliated licensees who will be acting as agent of the buyer client or seller client to the exclusion of all other affiliated licensees. Buyers and sellers shall consent to enter into designated agency relationships. The informed consent must be evidenced by a designated agency agreement, promulgated by the commission, and must be signed by the buyer before writing the offer and by the seller before signing the sales agreement. The designated agency agreement must include language informing the buyer and seller of the obligations of the broker-in-charge and affiliated agents under this section. The designated agency agreement shall include language informing the buyer and seller of the obligations of the broker-in-charge and affiliated agents under this section.

(3) If a buyer client of a designated agent wants to view a property that was personally listed by the broker-in-charge, the broker-in-charge shall act as a dual agent with the written consent of the buyer and seller, as required by subsection (M).

(4) A designated agent of a seller client has the duties and obligations set forth in subsections (C) through (G). A designated agent of a buyer client has the duties and obligations set forth in subsections (H) through (K).

(5) In a transaction where both buyer and seller are represented by designated agents and the designated agents are supervised by the same broker-in-charge, the broker-in-charge shall act as a dual agent pursuant to subsection (M). The broker-in-charge is not required to complete a dual agency agreement under this provision. Consent must be contained in the designated agency agreement.

(6) A designated agent may disclose to the designated agent's broker-in- charge, or his licensed representative, confidential information of a client for the purpose of seeking advice or assistance for the benefit of the client in regard to a transaction.

(7) If a buyer client of a real estate licensee in a designated agent role wants to view and make an offer to purchase a property owned by a seller client of the same real estate licensee, the real estate licensee must act as a dual agent with the written consent of the buyer and seller, as required by subsection (M).

(8) If a broker-in-charge appoints different designated agents in accordance with subsection (P)(1), the broker-in-charge, all remaining affiliated licensees, and the real estate brokerage firm must be deemed to be dual agents, except for the designated licensees and those licensees in the firm's branch offices so long as those branch offices have a separate broker-in-charge. The broker-in-charge is not required to complete a dual agency agreement under this provision. Consent must be contained in the designated agency agreement.

(9) When designated agents are appointed in accordance with subsection (P)(1), the broker-in-charge, the clients, and the designated agents must be considered to possess only actual knowledge and information; there may be no imputation of knowledge or information between and among the broker-in- charge, the designated agents, and the clients. Designated agents must not disclose, except to the designated agent's broker-in-charge, information made confidential by written request or instruction of the client whom the designated agent is representing, except information allowed to be disclosed by this section or required to be disclosed by this section. Unless required to be disclosed by law, the broker-in-charge of a designated agent may not reveal confidential information received from either the designated agent or the client with whom the designated agent is working. For the purposes of this section, confidential information is information the disclosure of which has not been consented to by the client and that could harm the negotiating position of the client.

(10) The designation of one or more of a broker-in-charge's affiliated licensees as designated agents does not permit the disclosure by the broker-in-charge or affiliated licensees of any information made confidential by an express written request or instruction by a party before or after the creation of the designated agency. The broker-in-charge and affiliated licensees shall continue to maintain this confidential information unless the party from whom the confidential information was obtained permits its disclosure by written agreement or disclosure is required by law. No liability is created as a result of a broker-in-charge and affiliated licensee's compliance with this subsection.

(Q) The provisions of this section which are inconsistent with applicable principles of common law supersede the common law, and the common law may be used to aid in interpreting or clarifying the duties described in this section. Except as otherwise stated, nothing in the section precludes an injured party from bringing a cause of action against licensees, their companies, or their brokers-in-charge.

(R) The payment or promise of payment of compensation to a real estate licensee by a seller, buyer, landlord, or tenant does not determine whether an agency relationship has been created between any real estate licensee and a seller, buyer, landlord, or tenant.

HISTORY: 1997 Act No. 24, Section 1; 2004 Act No. 218, Sections 13 to 17.



SECTION 40-57-139. Duty of licensee to provide agency disclosure form.

(A) A licensee shall provide at the first practical opportunity to all buyers and sellers with whom the licensee has substantive contact:

(1) a meaningful explanation of agency relationships in real estate transactions that are offered by that brokerage;

(2) an agency disclosure form prescribed by the commission.

(B) A licensee who becomes a seller's agent shall provide an agency disclosure form to the seller at the time the listing is obtained and signed. Acknowledgement of receipt of the form must be contained in the listing agreement.

(C) A licensee who becomes a buyer's agent shall provide an agency disclosure form to the buyer at the time an agency agreement is signed. Acknowledgement of receipt of the form must be contained in the buyer agency agreement.

(D) A licensee who becomes a disclosed dual agent shall provide to both buyer and seller an agency disclosure form in accordance with Section 40-57-137 after buyer has completed and signed a buyer agency agreement and seller has completed and signed a listing agreement. Acknowledgement of receipt of the form by buyer and seller must be contained in their separate agency agreements.

(E) A licensee who has substantive contact with a potential buyer or seller shall provide to the potential buyer or seller an agency disclosure form at the first substantive contact. At the time of contact, it is presumed that the potential buyer or seller is to be a customer of the licensee as defined by this chapter and that the licensee shall offer services to a customer as defined by Section 40-57-137(O) only until the potential buyer or seller requests representation; however, before ratification of the real property sales agreement, the real estate licensee must represent either the buyer or seller in an agency capacity in order to be in compliance with this chapter.

(F) If first contact occurs over the telephone or other electronic means, including the Internet and electronic mail, a licensee shall provide a buyer with the agency disclosure form at the first substantive contact or a copy of the form may be sent by electronic means, including the Internet and electronic mail.

(G) For all real estate transactions, no agency relationship between a buyer, seller, landlord, or tenant and a brokerage company and its affiliated licensees exists unless the buyer, seller, landlord, or tenant and the brokerage company and its affiliated licensees agree, in writing, to the agency relationship. No type of agency relationship may be assumed by a buyer, seller, landlord, tenant, or licensee or created orally or by implication. A licensee must not be considered to have an agency relationship with a party or have agency obligations to a party but is responsible only for exercising reasonable care in the discharge of the licensee's specified duties, as provided in this chapter, and, in the case of a client, as specified in the agency agreement.

(H) If a licensee with an existing or prior agency agreement with either a customer or a client enters into a new agency agreement with the customer or client, the licensee shall timely disclose that fact and the new agency relationship to all licensees, customers, or clients involved in the contemplated real estate transaction.

(I) The agency disclosure requirements of this section do not apply if:

(1) the transaction is regarding the rental or lease of residential or commercial property;

(2) the communication from the licensee is a solicitation of business; or

(3) the transaction is regarding the sale of property by auction.

HISTORY: 1997 Act No. 24, Section 1; 2004 Act No. 218, Section 18.



SECTION 40-57-140. Effect of termination, expiration, completion or performance of agency agreements; accounting and confidentiality; conflicts of interest.

(A) A real estate broker and all associated licensees owe no duty or obligation to a client following termination, expiration, completion, or performance of an agency agreement or closing of the real property transaction, whichever occurs first, except the duties of:

(1) accounting in a timely manner for all money and property related to and received during the relationship; and

(2) keeping confidential all information received during the course of the engagement which was made confidential by request or instructions from the client, except as provided for in Sections 40-57-137(C)(6) and 40-57-137(H)(6) unless:

(a) the client permits the disclosure by written agreement;

(b) the disclosure is required by law; or

(c) the information becomes public from a source other than the broker.

(B) Notwithstanding another provision to the contrary contained in this chapter, if a conflict arises between a broker's duty to keep the confidence of a client and the duty not to give customers false information, the broker's duty not to give false information to customers prevails and governs the broker's actions. No cause of action arises on behalf of a person against a broker-in-charge or affiliated licensees for revealing information in compliance with this subsection.

(C) A broker-in-charge and his affiliated licensees in the broker's main office may conduct business with a previous client of the broker's branch offices as a customer or client, so long as the branch offices have a separate broker-in-charge and do not share the same broker-in-charge as the main office.

HISTORY: 1997 Act No. 24, Section 1; 2004 Act No. 218, Section 19.



SECTION 40-57-145. Grounds for denial of issuance of license or for disciplinary action.

(A) In addition to Section 40-1-110, the commission may deny issuance of a license to an applicant or may take disciplinary action against a licensee who:

(1) makes a substantial misrepresentation involving a real estate transaction;

(2) makes false promises of a character likely to influence, persuade, or induce;

(3) pursues a continued and flagrant course of misrepresentation or makes false and misleading promises through associated licensees or through any medium of advertising or otherwise;

(4) in the practice of real estate demonstrates bad faith, dishonesty, untrustworthiness, or incompetency in a manner as to endanger the interest of the public;

(5) represents or attempts to represent a real estate broker other than his broker-in-charge or property manager-in-charge without the express knowledge and written consent of the employing broker-in-charge or property manager-in-charge;

(6) guarantees or authorizes and permits any associated licensee to guarantee future profits from the resale of real estate;

(7) makes a dual set of contracts, written or otherwise, by stating a sales price higher than the actual sales price in an effort to obtain a larger loan from a lender or lending institution or for the purpose of misinforming a governmental agency or any other reason;

(8) is convicted of violating the federal and state fair housing laws, forgery, embezzlement, breach of trust, larceny, obtaining money or property under false pretense, extortion, fraud, conspiracy to defraud, or any other offense classified as a felony or involving moral turpitude, or pleading guilty or nolo contendere to any such offense in a court of competent jurisdiction of this State, any other state, or any federal court;

(9) fails to report to the department in writing by certified mail, within ten days, notice of conviction of a crime provided for in item (8);

(10) fails, within a reasonable time, to account for or to remit any monies coming into his possession which belong to others;

(11) pays a commission or compensation to an unlicensed individual for activities requiring a license under this chapter. Notwithstanding this section, a licensee may not pay or offer to pay a referral fee or finder's fee to an unlicensed individual that is not a party in the real estate transaction;

(12) violates any provision of law relating to a buyer's freedom of choice in choosing an attorney, insurance agent, title insurance agent, or any other service provider to facilitate the buyer's real estate transaction;

(13) fails to disclose in accordance with Section 40-57-139 the party or parties for whom the licensee will be acting as an agent in a real estate transaction;

(14) receives compensation in a real estate transaction or directly resulting from a real estate transaction from more than one party except with the full knowledge and written consent of all parties;

(15) represents more than one party in a real estate transaction without the full written knowledge and consent of all parties the licensee represents as provided in Section 40-57-137(M);

(16) acts in the dual capacity of agent and undisclosed principal in a real estate transaction;

(17) accepts deposit money which is to be delivered to the licensee's principal in a real estate transaction without informing the payor and having the payor acknowledge in writing who will hold the money received by the licensee;

(18) issues a check in connection with his real estate business which is returned for insufficient funds or closed account;

(19) fails to disclose in accordance with Section 40-57-137 any material facts concerning a real estate transaction;

(20) violates any provision of this chapter or a regulation promulgated under this chapter;

(21) violates a rule or order of the commission.

(22) induces a party to break a contract of sale or lease, listing agreement, or buyer agency agreement;

(23) engages in a practice or takes action inconsistent with the agency relationship that other real estate licensees have established with their clients;

(24) fails upon probable cause of an investigator of the commission to make all records required to be maintained under this chapter available to the commission for inspection and copying by the commission or fails to appear upon probable cause for an interview with an investigator of the commission.

(B) If after an investigation, charges of a violation are brought against a licensee, the broker-in-charge or property manager-in-charge must be notified of the charges.

HISTORY: 1997 Act No. 24, Section 1; 2004 Act No. 218, Sections 20, 21; 2006 Act No. 352, Section 1.



SECTION 40-57-150. Investigation of violations of law; surrender of license; disciplinary action.

(A) Investigations must be conducted in accordance with Section 40-1-80.

(B) A restraining order must be obtained in accordance with Section 40-1-100.

(C)(1) Whenever the department has reason to believe that a violation of this chapter has occurred, an investigation must be initiated within thirty days.

(2) A hearing on the charges must be at the time and place designated by the commission and must be conducted in accordance with the Administrative Procedures Act.

(3) The commission shall render a decision and shall serve, within ninety days, notice, in writing, of the commission's decision to the licensee charged. The commission also shall state in the notice the date upon which the ruling or decision becomes effective.

(4) The department shall maintain a public docket or other permanent record in which must be recorded all orders, consent orders, or stipulated settlements.

(D) A licensee may voluntarily surrender his license in accordance with Section 40-1-150.

(E)(1) The commission may impose disciplinary action in accordance with Section 40-1-120.

(2) Upon determination by the commission that one or more of the grounds for discipline exists, as provided for in Section 40-1-110 or Section 40-57-140, the commission may impose a fine of not less than one hundred or more than one thousand dollars for each violation. The commission may recover the costs of the investigation and the prosecution as provided for in Section 40-1-170.

(3) Nothing in this section prevents a licensee from voluntarily entering into a consent order with the commission wherein violations are not contested and sanctions are accepted.

HISTORY: 1997 Act No. 24, Section 1; 2004 Act No. 218, Sections 22 and 23.



SECTION 40-57-170. Notice of hearing; due diligence; continuance.

(A) Service of a notice provided for by law upon a nonresident licensed under this chapter or upon a resident who, having been licensed, subsequently becomes a nonresident or after due diligence cannot be found at his usual abode or place of business in this State, may be made by leaving with the Director of the Department of Labor, Licensing and Regulation a copy of the notice, and accompanying documents. A copy of the notice, any accompanying documents, and a certified copy of the service on the director must be mailed to the licensee at his last known address, return receipt requested. The director shall keep a record of the day of the service of the notice and the return receipt must be attached to and made part of the return of service of the notice by the commission.

(B) A continuance may be given in a hearing under this chapter for which notice is given pursuant to this section so as to afford the licensee a reasonable opportunity to appear and be heard.

HISTORY: 1997 Act No. 24, Section 1.



SECTION 40-57-180. Powers of department; actions against owners and agents; commission to establish and publish education standards.

(A) The department may not be involved in the resolution of disputes between licensees over the payment or division of commission.

(B) A resident licensee may pay a part of his commission on a cooperative basis to a licensee of another state or jurisdiction if that licensee does not conduct in this State any of the negotiations for which a fee, compensation, or commission is paid.

(C) The department may conduct periodic inspections of the offices of licensees in order to assist with and to ensure compliance with this chapter.

(D) It is the responsibility of a licensee to keep on file with the department a current mailing address.

(E) No cause of action may arise against an owner of real estate or licensed real estate agent of any party to a transaction for failure to disclose in a transaction:

(1) that the subject real estate is or was occupied by an individual who was infected with a virus or any other disease which has been determined by medical evidence as being highly unlikely to be transmitted through occupancy of a dwelling place either presently or previously occupied by the infected individual;

(2) that the death of an occupant of a property has occurred or the manner of the death;

(3) any off-site condition or hazard that does not directly impact the property being transferred; or

(4) any psychological impact that has no material impact on the physical condition of the property being transferred.

(F) Nothing in subsection (E) precludes an action against an owner of real estate or agent of the owner who makes intentional misrepresentations in response to direct inquiry from a buyer or prospective buyer with regard to psychological impacts, offsite conditions, or stigmas associated with the real estate.

(G) The commission shall establish and publish standards relevant to the approval and conduct of education required by this chapter.

(1) The department shall review, approve, and regulate education courses required by this chapter and providers and instructors of these courses including, but not limited to, accredited colleges, universities, private business entities, organizations, schools, associations, and institutions. Notwithstanding another rule or regulation, all Certified Commercial Investment Member (CCIM) designation courses approved by the CCIM institute and all Graduate Realtor Institute (GRI) designation courses approved by the National Association of Realtors must be approved for post-licensing and continuing education credit upon application accompanied by applicable fees.

(2) The department may deny, reprimand, fine, suspend, or revoke the approval of an education provider or instructor if the department finds that the education provider or instructor has violated or failed to satisfy the provisions of this chapter or the regulations and standards promulgated pursuant to this chapter.

(3) Application by providers seeking approval to offer and conduct educational instruction or application by instructors must be made on a form prescribed by the department and accompanied by applicable fees not less than sixty days before a course offering and must be approved by the department before the commencement of any instruction. Instructors that hold the Certified Commercial Investment Member (CCIM) designation conferred by the CCIM Institute are approved for instruction in all commercial real estate courses upon application accompanied by the applicable fees.

(4) If an application for provider, instructor, or course is not approved, the reason must be detailed and the applicant must be given thirty days to respond.

(5) Upon approval, certificates must be issued to providers, courses, and instructors to be renewed biennially.

(6) Approved courses must be taught by approved instructors who are qualified and have demonstrated knowledge of the subject matter to be taught as well as the ability to teach.

(7) Approved instructors shall attend instructor development workshops sponsored by the department or provide evidence of equivalent hours of continuing education that increases their knowledge of the subject content in their area of expertise or their teaching techniques.

(8) The commission must allow for electronic delivery including, but not limited to, the Internet, videoconference, or other interactive electronic means, of all courses approved for continuing education.

HISTORY: 1997 Act No. 24, Section 1; 2004 Act No. 218, Sections 24, 25; 2005 Act No. 141, Section 10; 2008 Act No. 412, Section 3.



SECTION 40-57-190. Costs of investigation and prosecution of violations.

Payment and collection of costs associated with investigations and prosecution of violations under this chapter must comply with Section 40-1-170.

HISTORY: 1997 Act No. 24, Section 1.



SECTION 40-57-200. Imposition of costs; collection.

Imposition and collection of all costs and fines imposed pursuant to this chapter must comply with Section 40-1-180.

HISTORY: 1997 Act No. 24, Section 1.



SECTION 40-57-210. Applicability of law of privileged communications.

The provisions of Section 40-1-190 pertaining to privileged communications, whether written or oral, made by or on behalf of a person apply.

HISTORY: 1997 Act No. 24, Section 1.



SECTION 40-57-220. Acting as a real estate professional without license; failure to renew or register license; penalties.

(A) It is unlawful for a person to act as a real estate broker, real estate salesman, or property manager or to advertise or assume to act as such without first having obtained a license issued by the Real Estate Commission. A person violating this subsection is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

(B) A real estate broker, salesman, or property manager who fails to renew or register his license annually and continues to engage in such business is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than six months, or both.

HISTORY: 1997 Act No. 24, Section 1.



SECTION 40-57-230. Civil actions.

A civil action may be brought for violations of this chapter as provided for violations of Title 40, Chapter 1, Article 1 in accordance with Section 40-1-210.

HISTORY: 1997 Act No. 24, Section 1.



SECTION 40-57-240. Persons, agencies, and instrumentalities not subject to law respecting real estate brokers, salesmen, and property managers.

This chapter does not apply to:

(1) the sale, lease, or rental of real estate by an unlicensed owner of real estate who owns any interest in the real estate if the interest being sold, leased, or rented is identical to the owner's legal interest;

(2) an attorney at law acting within the scope of his duties involved in the legal representation of his client/owner;

(3) agencies and instrumentalities of the state or federal government and their employees acting within the scope of their official duties;

(4) foresters registered under Chapter 27, Title 48, if the sale of any land is merely incidental to the sale of timber on the land;

(5) court-appointed receivers and trustees while acting within the scope of their appointment.

HISTORY: 1997 Act No. 24, Section 1.



SECTION 40-57-250. Severability.

If a provision of this chapter or the application of a provision of this chapter to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end, the provisions of this chapter are severable.

HISTORY: 1997 Act No. 24, Section 1.






CHAPTER 58 - LICENSING OF MORTGAGE BROKERS ACT

SECTION 40-58-10. Citation of chapter; mortgage loan broker requirements.

(A) This chapter may be cited as the Licensing of Mortgage Brokers Act.

(B) A person may not broker a mortgage loan as defined in this chapter unless the broker of the mortgage loan:

(1) is an exempt person as defined by Section 40-58-20(16); or

(2) has complied with the provisions of this chapter.

HISTORY: 2009 Act No. 67, Section 5.



SECTION 40-58-20. Definitions.

As used in this chapter:

(1) "Act as a mortgage broker" means to act, for compensation or gain, or in the expectation of compensation or gain, either directly or indirectly, by: (i) soliciting, processing, placing, or negotiating a mortgage loan for a borrower from a mortgage lender or depository institution or offering to process, place, or negotiate a mortgage loan for a borrower from a mortgage lender or depository institution, (ii) engaging in tablefunding of a mortgage loan, or (iii) acting as a loan correspondent, as that term is defined in 24 C.F.R. Part 202 et seq., whether those acts are done by telephone, by electronic means, by mail, or in person with the borrowers or potential borrowers. "Act as a mortgage broker" also includes bringing a borrower and lender together to obtain mortgage loan or rendering a settlement service as described in 12 U.S.C. 2602(3) and 24 C.F.R. Part 3500. 2(b).

(2) "Act as a mortgage lender" means to engage in the business of making or servicing mortgage loan for compensation or gain, or in the expectation of compensation or gain, either directly or indirectly, including soliciting, processing, placing, or negotiating a mortgage loan.

(3) "Administrator" means the Administrator of the Department of Consumer Affairs (department) or the administrator's designees.

(4) "Advertising" means a commercial message in a medium that promotes, either directly or indirectly, a mortgage loan transaction.

(5) "Affiliate" means a company that controls, is controlled by, or is under common control with another company, as set forth in the Bank Holding Company Act of 1956 (12 U.S.C. Section 1841 et seq.). For purposes of this item, the term "control" means ownership of all of the voting stock or comparable voting interest of the controlled person.

(6) "Borrower" means a natural person in whose dwelling a security interest is or is intended to be retained or acquired if that person's ownership interest in the dwelling is or is to be subject to the security interest.

(7) "Branch manager" means the natural person who is in charge of and who is responsible for the business operations of a branch office of a licensee.

(8) "Branch office" means an office of the licensee that is separate and distinct from the licensee's principal office.

(9) "Clerical or support duties" mean administrative functions after the receipt of an application by a licensed mortgage originator or broker, such as gathering information, requesting information, word processing, sending correspondence, or assembling files, and may include:

(a) The receipt, collection, and distribution common for the processing or underwriting of a residential mortgage loan; or

(b) Any communication with a borrower to obtain the information necessary for the processing or underwriting of a loan, to the extent that such communication does not include taking a residential mortgage loan application, offering or negotiating loan rates or terms, or counseling consumers about residential mortgage loan rates or terms.

(10) "Control", except as provided in item (5), means the power, directly or indirectly, to direct the management or policies of a company, whether through ownership of securities, by contract, or otherwise. A person is presumed to have "control" of a company if that person: (i) is a director, general partner or executive officer, (ii) directly or indirectly has the right to vote ten percent or more of a class of a voting security or has the power to sell or direct the sale of ten percent or more of a class of voting securities, (iii) in the case of an LLC, is the managing member, or (iv) in the case of a partnership, has the right to receive upon dissolution, or has contributed, ten percent or more of the capital.

(11) "Depository institution" has the same meaning as in Section 3 of the Federal Deposit Insurance Act (12 U.S.C. Section 1811 et. seq.), and includes a credit union.

(12) "Dwelling" means the same as the term in Section 226.2(a)19 of Title 12 of the Code of Federal Regulations and the Federal Reserve Board's Official Staff Commentary to that section.

(13) "Employee" means a natural person who has an employment relationship, acknowledged by both the natural person and the mortgage broker, and is treated like an employee for purposes of compliance with the federal income tax laws.

(14) "Escrow account" means an account that a mortgage lender establishes or controls on behalf of a borrower to pay taxes, insurance premiums including flood insurance, or other charges with respect to a mortgage loan, including charges that the borrower and mortgage lender have voluntarily agreed that the mortgage lender collects and pays. The definition encompasses an account established for this purpose. For purposes of this item, the term "escrow account" excludes an account that is under the borrower's total control.

(15) "Escrow funds" means money entrusted to a mortgage lender by a borrower for the purpose of payment of taxes and insurance or other payments to be made in connection with the servicing of a mortgage loan.

(16) "Exempt person" means:

(a) an employee of a licensee whose responsibilities are limited to clerical or support duties for the employer and who does not solicit borrowers, accept applications, or negotiate the terms of loans on behalf of the employer;

(b) a depository institution or a subsidiary that is wholly owned and controlled by the depository institution and regulated by a federal banking agency or an institution regulated by the Farm Credit Administration. This chapter does not apply to the exempt persons described in this subitem;

(c) an officer, registered loan originator, or employee of an exempt person described in subitem (b) of this section when acting in the scope of employment for the exempt person;

(d) a person who offers or negotiates terms of a mortgage loan with or on behalf of an immediate family member of the individual;

(e) an individual who offers or negotiates terms of a mortgage loan secured by a dwelling that served as the person's residence;

(f) a natural person who sells residential real estate and who lends or services, in one calendar year, no more than five purchase money notes secured by mortgages, deeds of trust, or other security instruments on the real estate sold as security for the purchase money obligation, unless the United States Department of Housing and Urban Development or a court of competent jurisdiction determines that this exemption is not in compliance with the SAFE Act pursuant to Section 1508 of Title V of The Housing and Economic Recovery Act of 2008, Public Law 110-289;

(g) an employee whose employment as a processor or underwriter is undertaken pursuant to the direction and supervision of a licensee or exempt person except when the processor or underwriter is working as an independent contractor;

(h) an attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a mortgage lender, a mortgage broker, or other mortgage loan originator or by an agent of the mortgage lender, mortgage broker, or other mortgage loan originator;

(i) an attorney who works for a mortgage lender, pursuant to a contract, for loss mitigation efforts or third party independent contractor who is HUD-certified, Neighborworks-certified, or similarly certified, who works for a mortgage lender, pursuant to a contract, for loss mitigation efforts; or

(j) a manufactured home retailer and its employees if performing only clerical or support duties in connection with the sale or lease of a manufactured home and the manufactured home retailer and its employees receive no compensation or other gain from a mortgage lender or a mortgage broker for the performance of the clerical or support duties.

(17) "Federal banking agencies" means the Board of Governors of the Federal Reserve System, the Comptroller of the Currency, the Director of the Office of Thrift Supervision, the National Credit Union Administration, and the Federal Deposit Insurance Corporation.

(18) "Financial services or financial services related business" means pertaining to securities, commodities, banking, insurance, consumer lending, or real estate including, but not limited to, acting as or being associated with a bank or savings association, credit union, mortgage lender, mortgage servicer, mortgage broker, real estate broker, real estate salesperson or agent, closing agent, title company, or escrow agent.

(19) "Immediate family member" means a spouse, child, sibling, parent, grandparent, or grandchild including stepparents, stepchildren, stepsiblings, and adoptive relationships.

(20) "Individual servicing a mortgage loan" means an employee of a mortgage lender licensed in this State, that:

(a) collects or receives payments including payments of principal, interest, escrow amounts, and other amounts due on existing obligations due and owing to the licensed mortgage lender for a mortgage loan when:

(i) the borrower is in default; or

(ii) the borrower is in reasonably foreseeable likelihood of default;

(b) works with the borrower and the licensed mortgage lender, collects data, and makes decisions necessary to modify, either temporarily or permanently, certain terms of those obligations; or

(c) otherwise finalizes collection through the foreclosure process.

(21) "Licensee" means a person who is licensed pursuant to this chapter.

(22) "Loan commitment" or "commitment" means a statement, written or electronic, by the mortgage lender setting forth the terms and conditions upon which the mortgage lender is willing to make a particular mortgage loan to a particular borrower.

(23) "Loan originator" means a natural person who, in exchange for compensation or gain or in the expectation of compensation or gain as an employee of a licensed mortgage broker, solicits, negotiates, accepts, or offers to accept applications for mortgage loans, including electronic applications, or includes direct contact with, or informing mortgage loan applicants of, the rates, terms, disclosures, and other aspects of the mortgage loan. The definition of "loan originator" does not include an exempt person described in item (16) of this section or a person solely involved in extensions of credit relating to timeshare plans, as that term is defined in Section 101(53D) of Title 11, United States Code. The definition of loan originator does not apply to an individual servicing a mortgage loan as that term is defined in this chapter until July 31, 2011, unless the United States Department of Housing and Urban Development or a court of competent jurisdiction determines before that time that those individuals servicing mortgage loans are "loan originators" as that term is defined in the SAFE Act pursuant to Section 1508 of Title V of The Housing and Economic Recovery Act of 2008, Public Law 110-289. Solely acquiring and reviewing a credit report does not constitute acting as a loan originator.

(24) "Make a mortgage loan" means to close a mortgage loan, advance funds, offer to advance funds, or make a commitment to advance funds to a borrower under a mortgage loan.

(25) "Managing principal" means a natural person who meets the requirements of Section 40-58-50(B) and who agrees to be primarily responsible for the operations of a licensed mortgage broker.

(26) "Mortgage broker" means a person who acts as a mortgage broker, as that term is defined in item (1) of this section.

(27) "Mortgage lender" means a person who acts as a mortgage lender as that term is defined in item (2) of this section or engages in the business of servicing mortgage loans for others or collecting or otherwise receiving mortgage loan payments directly from borrowers for distribution to another person. This definition does not include engaging in a tablefunded transaction.

(28) "Mortgage loan" means a loan made to a natural person primarily for personal, family, or household use, primarily secured by a mortgage, deed of trust, or other security interest on residential real property or security interest arising under an installment sales contract or equivalent security interest against the borrower's dwelling and: (i) located in South Carolina, (ii) negotiated, offered, or otherwise transacted within this State, in whole or in part, or (iii) made or extended within this State.

(29) "Nationwide Mortgage Licensing System and Registry" means a mortgage licensing system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators of licensees licensed pursuant to this chapter.

(30) "Nontraditional mortgage product" means a mortgage product other than a thirty-year fixed rate mortgage loan.

(31) "Person" means a natural person, partnership, limited liability company, limited partnership, corporation, association, or other group engaged in joint business activities, however organized.

(32) "Processor or underwriter" means an employee of a mortgage broker, mortgage lender, or exempt person who performs clerical or support duties at the direction of and subject to the supervision and instruction of a licensee or exempt person and may include direct contact with applicants but does not include soliciting, negotiating, accepting, or offering to accept applications that include personal identifying information as defined in Section 16-13-510(D) for mortgage loans including electronic applications or informing applicants of the rates, terms, disclosures, and other aspects of the mortgage loan.

(a) For purposes of this item only, clerical or support duties may include after the receipt of an application: (i) the receipt, collection, distribution, and analysis of information common for the processing or underwriting of a mortgage loan, and (ii) communication with a consumer to obtain the information necessary for the processing or underwriting of a mortgage loan, to the extent that the communication does not include offering or negotiating loan rates or terms or counseling consumers about mortgage loans.

(b) A person engaging solely in loan processor or underwriter activities may not represent to the public, through advertising or other means of communicating or providing information including the use of business cards, stationery, brochures, signs, rate lists, or other promotional items that the person may or will perform any of the activities of a loan originator.

(c) A processor or underwriter who is an independent contractor may not engage in the activities of a processor or underwriter unless the independent contractor processor or underwriter obtains and maintains a license as provided by rule or regulation pursuant to Section 40-58-100.

(33) "Registered loan originator" means a natural person who meets the definition of loan originator and is an employee of a depository institution or a subsidiary that is wholly owned and controlled by the depository institution and regulated by a federal banking agency or an institution regulated by the Farm Credit Administration and is registered with and maintains a unique identifier through the Nationwide Mortgage Licensing System and Registry.

(34) "Residential real property" means real property located in the State of South Carolina upon which there is located or is to be located one or more single-family dwellings or dwelling units that are to be occupied as the owner's dwelling, and includes real estate and residential manufactured home (land/home) transactions.

(35) "RESPA" means the Real Estate Settlement Procedures Act of 1974, 12 U.S.C. Section 2601 et seq. and regulations adopted pursuant to it by the Department of Housing and Urban Development.

(36) "Soliciting, processing, placing, or negotiating a mortgage loan" means, for compensation or gain or in the expectation of compensation or gain, either directly or indirectly, accepting or offering to accept an application for a mortgage loan, assisting or offering to assist in the processing of an application for a mortgage loan, soliciting or offering to solicit a mortgage loan, or negotiating or offering to negotiate the terms or conditions of a mortgage loan.

(37) "Tablefunding" means a settlement at which a loan is funded by a contemporaneous advance of loan funds and an assignment of the loan to the person advancing the funds.

(38) "TILA" means the Truth in Lending Act, 15 U.S.C. Section 1601 et seq. and regulations adopted pursuant to it by the Board of Governors of the Federal Reserve System.

(39) "Unique identifier" means a number or other identifier assigned by protocols established by the Nationwide Mortgage Licensing System and Registry.

(40) "Qualified loan originator" means a natural person who acts as a loan originator exclusively for a mortgage broker licensee and who is not an employee of the mortgage broker. Unless otherwise indicated, a qualified loan originator is subject to the requirements of a loan originator under this chapter.

HISTORY: 2009 Act No. 67, Section 5; 2010 Act No. 287, Section 1, eff June 29, 2010.



SECTION 40-58-30. Mortgage brokers and loan originators to be licensed; exceptions.

(A) A person may not act as a mortgage broker in this State without first being licensed with the administrator. A person, required to be licensed pursuant to this chapter, may not do business without a license under any name or title, or circulate or use advertising, including electronic means, or make a representation or give information to any person, which indicates or reasonably implies activity within the scope of this chapter unless that person has a license.

(B) It is unlawful for a person to employ, to compensate, or to appoint as its agent a loan originator unless the loan originator is licensed pursuant to this chapter. The license of a loan originator is not effective during any period when that person is not employed by a mortgage broker licensed pursuant to this chapter. When a loan originator ceases to be employed by a licensed mortgage broker, the loan originator and the mortgage broker by whom that person was employed shall notify promptly the administrator in writing. The mortgage broker's notice must include a statement of the specific reason or reasons for the termination of the loan originator's employment. The reason for termination is confidential information and must not be released to the public. A loan originator must not be employed simultaneously by more than one mortgage broker. If a licensed loan originator changes employment, a new license must be issued and a fee of twenty-five dollars must be paid for issuance of the new license.

(C) Notwithstanding subsection (A) of this section, the provisions of this chapter do not apply to an exempt person.

(D) Independent contractors, including processors and underwriters, must be separately licensed.

HISTORY: 2009 Act No. 67, Section 5.



SECTION 40-58-40. Surety bonds; determination of amount; uses.

A mortgage broker shall post and maintain a surety bond in an amount determined by the administrator that is based on the total dollar amount of mortgage loans originated in a calendar year pursuant to the following: (1) dollar volume of mortgage loans from $0 to $49,999,999 surety bond of $25,000, (2) dollar volume of mortgage loans from $50,000,000 to $99,999,999 surety bond of $40,000, (3) dollar volume of mortgage loans greater than $100,000,000 surety bond of $55,000. In no case will the surety bond be less than the amount of twenty-five thousand dollars. The surety bond must be executed by a surety company authorized by the laws of this State to transact business within this State. The surety bond must be in a form satisfactory to the administrator, must be executed to the administrator, and must be for the use of the State for the recovery of expenses, fines, and/or fees levied pursuant to this chapter and for consumers who have losses or damages as a result of noncompliance with this chapter by the mortgage broker. The full amount of the surety bond must be in effect at all times. The license of a licensee expires upon the termination of the bond by the surety company, unless a new bond has been filed with the administrator before the termination of the previous bond. In the event that the license expires based on bond termination, all licensed activity must cease and the person must apply for a license pursuant to Section 40-58-50.

HISTORY: 2009 Act No. 67, Section 5.



SECTION 40-58-50. Application for licensure; applicant work experience and education requirements; exceptions; license required for qualified loan originator.

(A) An application to become licensed as a mortgage broker or loan originator must be in writing, under oath, and in a form prescribed by the administrator. The application must contain any information the administrator deems necessary including the name and complete business and residential address or addresses, and social security number or if applicable Employer Identification Number (EIN) of the applicant. If the applicant for a mortgage broker license is a partnership, association, limited liability company, corporation, or other form of business organization, the names and complete business and residential addresses of each member, director, and principal officer and a list of all employees who engage in direct brokerage activity including, but not limited to, loan originators.

(B)(1) The application for a mortgage broker license must include an affirmation of financial solvency noting bonding requirements required by the administrator and the descriptions of the business activities, credit history, financial responsibility, educational background, and general character and fitness of the applicant and any partner, officer, or director, a person occupying a similar status or performing similar functions, or a person directly or indirectly controlling the applicant as required by this chapter, including consent to a national and state criminal history record checks and a set of the applicant's fingerprints in a form acceptable to the administrator. The application must be accompanied by a nonrefundable fee, payable to the department, of five hundred fifty dollars, in addition to the actual cost of obtaining credit reports and national and state criminal history record checks by the Federal Bureau of Investigation (FBI) and the South Carolina Law Enforcement Division (SLED). Using the information supplied by the administrator to SLED, the applicant must undergo a state criminal record checks, supported by fingerprints, by SLED, and a national criminal record checks, supported by fingerprints, by the FBI. The results of these criminal record checks must be reported to the administrator. The South Carolina Law Enforcement Division is authorized to retain the fingerprints for certification purposes and for notification of the administrator regarding criminal charges. The administrator shall keep all information pursuant to this section privileged, in accordance with applicable state and federal guidelines.

(2) An applicant for a mortgage broker's license must have at least three years' experience in financial services or financial services related business or other experience or competency requirements the administrator may impose before an initial license is issued.

(a) Instead of a showing of three years' experience, an applicant may show proof of three years' employment with a federally insured depository institution, or a VA-, FHA-, or HUD-approved mortgagee.

(b) Instead of one of the required year's experience, an applicant may show proof of the equivalent of six or more semester hours of satisfactorily completed course work in real estate finance, real estate law, or similar course work counting toward the successful completion of a degree that is baccalaureate level or more advanced with a major or minor in finance, accounting, business administration, real estate finance, economics, or similar baccalaureate or more advanced degree, approved by the administrator or the administrator's designee, from an accredited college or university.

(3) If the applicant is a partnership, limited liability company (LLC), or corporation, at least one partner, member-manager, or principal officer shall have the experience required for the applicant. Each applicant shall identify the person meeting the experience requirement to serve as the applicant's managing principal. The managing principal shall operate the business under his full charge, control, and supervision. The managing principal also may serve as the branch manager of a licensee branch office. Each main and branch office of a mortgage broker licensed pursuant to this chapter must have a branch manager who meets the experience requirements of subsection (B)(2). The mortgage broker licensee must designate a managing principal in writing and notify the administrator of any changes in managing principal. The managing principal and each branch manager must meet the requirements in subsection (C) of this section.

(C) The application for a loan originator license must designate the employing mortgage broker and must include descriptions of the business activities, credit history, financial responsibility, educational background, and general character and fitness of the applicant as required by this chapter, including consent to a national and state criminal history record checks and a set of the applicant's fingerprints in a form acceptable to the administrator. The application must be accompanied by a nonrefundable fee, payable to the department, of fifty dollars, in addition to the actual cost of obtaining credit reports and national and state criminal history record checks by the FBI and SLED. Using the information supplied by the administrator to SLED, the applicant must undergo a state criminal record checks, supported by fingerprints, by SLED, and a national criminal record checks, supported by fingerprints, by the FBI. The results of these criminal record checks must be reported to the administrator. The South Carolina Law Enforcement Division is authorized to retain the fingerprints for certification purposes and for notification of the administrator regarding criminal charges. The administrator shall keep all information pursuant to this section privileged, in accordance with applicable state and federal guidelines. Additionally, the applicant must:

(1) complete satisfactorily a prelicensing educational course of at least twenty hours and a written examination approved pursuant to 12 U.S.C. 5101 et seq.;

(2) have never had a loan originator license revoked in any governmental jurisdiction;

(3) have not been convicted of, or pled guilty or nolo contendere to, a felony in a domestic, foreign, or military court: (i) during the ten-year period preceding the date of application for licensing, or (ii) at any time if the felony involved an act of fraud, dishonesty, breach of trust, or money laundering; and

(4) be at least eighteen years of age and otherwise comply with this chapter.

(D) Any sole proprietor, general partner, member or manager of a limited liability company, or officer of a corporation who meets individually the requirements of subsection (C) of this section, upon payment of the applicable fee, meets the qualifications for licensure as a loan originator subject to the provisions of Section 40-58-60 of this chapter.

(E)(1) A person may not act as a qualified loan originator in this State without first being licensed with the administrator. It is unlawful for a person to employ, to compensate, or to appoint as its agent a qualified loan originator unless the qualified loan originator is licensed pursuant to this chapter. The license of a qualified loan originator is not effective during any period when that person is not supervised pursuant to an exclusive written contract by a mortgage broker licensed pursuant to this chapter. When a qualified loan originator ceases to be supervised by a licensed mortgage broker, the qualified loan originator and the mortgage broker shall notify promptly the administrator in writing. The mortgage broker's notice must include a statement of the specific reason or reasons for the termination of the qualified loan originator's exclusive written contract. The reason for termination is confidential information and may not be released to the public.

(2) An application to become licensed as a qualified loan originator must be in writing, under oath, and in a form prescribed by the administrator. The application must contain any and all information in Sections 40-58-50(A) and (C) and be accompanied by a nonrefundable annual licensing fee of one hundred dollars. Additionally, the applicant must:

(a) meet the requirements of Section 40-58-50(C);

(b) meet the surety bond requirement of a mortgage broker pursuant to Section 40-58-40. Principal on the surety is the qualified loan originator;

(c) act as an agent for a single mortgage broker licensee, who:

(i) is responsible for supervising the qualified loan originator as required by this chapter and in accordance with a plan of supervision approved by the administrator in the administrator's sole discretion;

(ii) signs the license application of the applicant; and

(iii) is jointly and severally liable with the qualified loan originator for any claims arising from the qualified loan originator's mortgage origination activities.

(3) Pursuant to Section 40-58-110, a qualified loan originator license expires on December thirty-first and must be renewed pursuant to that section and accompanied by a nonrefundable annual licensing fee of one hundred dollars.

(4) Each office location of a qualified loan originator is a branch office of the supervising mortgage broker licensee, and must be operated as any other branch office pursuant to this chapter.

(5) In addition to the activities prohibited by other provisions of state or federal law, it is unlawful for a qualified loan originator to:

(a) be compensated on a basis that is dependent upon the interest rate, fees, or other terms of the loan originated, provided that this section does not prohibit compensation based on the principal balance of the loan;

(b) offer loans other than fixed-term, fixed-rate, fully amortizing mortgage loans originated for a single mortgage lender with substantially equal monthly mortgage payments and without a prepayment penalty;

(c) handle borrower or other third-party funds in connection with the origination of mortgage loans.

(6) Unless otherwise indicated, a qualified loan originator is subject to the requirements of a loan originator under this chapter.

HISTORY: 2009 Act No. 67, Section 5; 2010 Act No. 287, Section 2, eff June 29, 2010.



SECTION 40-58-55. (Reserved).

HISTORY: 2009 Act No. 67, Section 5.



SECTION 40-58-60. Issuance of license; contents and posting; issuance as indication of approval of contracts by State or state agency; correction of errors; advertising.

(A) Upon the filing of an application for a license, if the administrator finds that the financial responsibility, experience, character, and general fitness of the applicant, and of the members if the applicant is a partnership, association, or limited liability company, and of the officers and directors if the applicant is a corporation, are such as to command the confidence of the community and to warrant belief that the business may be operated honestly, fairly, and efficiently according to the purposes of this chapter and in accordance with all applicable state and federal laws, it shall license the applicant and issue a license. If the administrator does not so find, it shall refuse to license the applicant and shall notify him of the denial.

(B) Upon the receipt of the license, the licensee is authorized to engage in the business for which the license was issued.

(C) Each license issued to a licensee must state the address at which the business is to be conducted and must state fully the name of the licensee and the date of the license. A license must be posted prominently in each place of business of the licensee. The license is not transferable or assignable.

(D) Issuance of a license does not indicate approval or acceptance of any contract, agreement, or other document submitted in support of the application. A licensee may not represent that its services or contracts are approved by the State or a state agency.

(E) If the information contained in any document filed with the administrator is or becomes inaccurate or incomplete in a material respect, the licensee promptly shall file a correcting amendment to the information contained in the document.

(F) All advertisements of mortgage loans must comply with the Truth in Lending Act, 15 U.S.C. 1601 et seq. and the South Carolina Consumer Protection Code, Title 37.

HISTORY: 2009 Act No. 67, Section 5.



SECTION 40-58-65. Maintenance, availability, and examination of records; mortgage loan logs; official place of business; notice to close branch office or to cease business in State.

(A) A mortgage broker licensed pursuant to this chapter must maintain at his usual place of business books, records, and documents pertaining to the business conducted, to enable the administrator to determine compliance with this chapter, and shall include a mortgage loan log that contains these specific data elements: (i) credit score of the borrower, (ii) adjustable or fixed type of loan, (iii) term of the loan, (iv) annual percentage rate of the loan, and (v) appraised value of the collateral. Each licensee shall submit its mortgage loan log data and the data identified in 12 C.F.R. Part 203 et seq., in a form determined by the administrator by March thirty-first of each year. The licensee shall pay a fine of one hundred dollars a day for late or incomplete data submissions. Data collected by the administrator pursuant to this section is confidential and may be released only in composite form. The administrator shall prepare and make available to the public a report based on the above data. The report must be available by June thirtieth of each year. The mortgage loan log must be completed with information known at the time of review by the administrator and must include loans in process, closed loans, turndowns, denials, and withdrawals. A mortgage broker with two or more licensed offices may consolidate the records at any one of the licensed offices so long as the administrator is notified of the location of the records. The records must be available for examination to the administrator or his designee upon request. Books and records must be maintained for at least three years. A licensee's records may be maintained electronically, if approved by the administrator, so long as they are readily accessible for examination by the administrator.

(B) A mortgage broker doing business in this State shall maintain a sufficient physical presence in this State and his records must be maintained at the licensed location in this State. At a minimum, the broker shall maintain an official place of business open during regular business hours, staffed by one or more licensees who have the authority to contract on behalf of the broker and to accept service on behalf of the broker. If the official place of business is not open for business within the hours of 8:30 a.m. until 5:00 p.m., Monday through Friday, the broker shall notify the administrator in writing.

(C) A licensed mortgage broker with an official place of business within South Carolina also may maintain one or more branch offices if the:

(1) mortgage broker notifies the administrator in writing seven days before the opening of a branch office of the location of the branch office, the branch manager for each branch location, and that all records from the branch office are stored in a main or branch location in this State which is staffed by one or more licensees during regular business hours;

(2) records of any pending mortgage loan application or records in which a loan closing is still in process are made available at the mortgage broker's main or branch location as provided in item (1) to the administrator within seven business days of a written request delivered by facsimile transmission, mail, or hand delivery by the administrator;

(3) broker notifies the administrator in writing within seven business days of closing a branch office;

(4) mortgage broker licensee is responsible and accountable for the activities of all licensed locations, branch managers, and loan originators. Compliance reviews must include examination of all facts and circumstances of branch operations to ensure this responsibility and accountability.

(D) The administrator may examine the books and records of a mortgage broker and other documents and records to determine whether there has been substantial compliance with this chapter. Unless there is reason to believe a violation of this chapter has occurred, examinations must be limited to one each year. Records and information obtained by the administrator during an examination are confidential and the administrator must certify that it is in compliance with the Right to Financial Privacy Act (RFPA).

(E) The administrator may cooperate and share information with an agency of this State, other states, or the federal government. The administrator may accept or participate in examinations conducted by one of these agencies.

(F) If the mortgage broker fails to notify the administrator of the existence or closing of a branch office, the actual operating hours of the main or branch offices where records are kept, or the whereabouts of its records, the broker is subject to penalties as set forth in Section 40-58-80.

(G) A mortgage broker licensee who ceases doing business in this State must notify the administrator at least seven days in advance. The notification must include a withdrawal plan that includes a timetable for disposition of the business, the location of the books, records, and accounts until the end of the retention period, and certification of the proper disposal of those records.

(H) A mortgage broker licensee may develop, maintain, and test disaster recovery plans for all records that are maintained.

HISTORY: 2009 Act No. 67, Section 5.



SECTION 40-58-67. Continuing professional education requirements.

(A)(1) Licensees must complete at least eight hours of continuing professional education annually. Continuing education credit may be granted only for the year in which the class is taken and may not be granted for the same course in successive years. The continuing professional education completed must be reported to the administrator annually. Course providers must maintain records of attendees for two years after the course.

(2) Documentation of courses completed must be maintained by the mortgage broker for all licensees and shall consist of a certificate of completion issued by the provider of the course showing the recommended number of hours of continuing professional education. This documentation is subject to inspection by the administrator for up to two years after the date of the course.

(B) If a licensee fails to complete his continuing professional education prior to renewal, his license shall expire and the licensee shall pay a penalty of one hundred dollars in order to renew the license.

(C) All prelicensing education, continuing education, and written examinations must be approved through the Nationwide Mortgage Licensing System and Registry pursuant to 12 U.S.C. 5101 et seq. before credit may be awarded. Applicants and licensees that successfully complete education or testing approved through the Nationwide Mortgage Licensing System and Registry shall fulfill the requirements of this State.

HISTORY: 2009 Act No. 67, Section 5.



SECTION 40-58-70. Prohibited activities.

In addition to the activities prohibited by other provisions of state or federal law, it is unlawful for a person in the course of a mortgage loan transaction to:

(1) misrepresent the material facts or make false promises likely to influence, persuade, or induce an applicant for a mortgage loan or a mortgagor to take a mortgage loan. This includes presenting the broker in the guise of a lender or pursuing a course of misrepresentation through agents or otherwise;

(2) intentionally misrepresent or conceal a material factor, term, or condition of a transaction to which he is a party, pertinent to an applicant for a mortgage loan or a mortgagor;

(3) engage in a transaction, practice, or course of business which is unconscionable, as provided in Section 37-5-108, or which operates a fraud upon a person in connection with the making of or purchase or sale of a mortgage loan;

(4) fail to use due diligence and make reasonable efforts in procuring a mortgage loan on behalf of a borrower;

(5) collect any allowable third party fees excluding appraisals or credit reports before a conditional mortgage loan commitment is obtained by the mortgage broker;

(6) influence or attempt to influence through coercion, extortion, or bribery the development, reporting, result, or review of a real estate appraisal sought in connection with a mortgage loan. This item does not prohibit a mortgage broker or mortgage lender from asking the appraiser to do one or more of the following:

(a) consider additional appropriate property information;

(b) provide further detail, substantiation, or explanation for the appraiser's value conclusion; or

(c) correct errors in the appraisal report;

(7) fail to pay reasonable fees within a reasonable time to a licensed third party for services that are:

(a) requested from the third party in writing by the mortgage broker or an employee of the mortgage broker; and

(b) performed by the third party in connection with the origination or closing of a mortgage loan for a customer or mortgage lender;

(8) advertise mortgage loans, including rates, margins, discounts, points, fees, commissions, or other material information, including material limitations on the loans, unless the person is able to make the mortgage loans as advertised available to qualified applicants;

(9) fail to provide disclosures as required by state or federal law or collect any fee prior to providing required disclosures;

(10) fail to comply with this chapter or any other state or federal law including rules and regulations applicable to a business regulated by this chapter;

(11) falsely advertise or misuse names in violation of 18 U.S.C. Section 709 or state law; or

(12) use any trade name or insignia of membership in any organization of which the licensee is not a member or advertise falsely through any material including, but not limited to, any business card, stationery, or signage concerning a designation or certification of special education, credentials, trade organization membership, or business.

HISTORY: 2009 Act No. 67, Section 5.



SECTION 40-58-75. Mortgage broker fee agreements disclosing charges.

(A) Within three business days of the receipt of an application for a mortgage loan, the broker must provide a mortgage broker fee agreement that discloses the total estimated charges to the borrower for the mortgage loan and an itemization of the charges provided if required under, federal or state law. The disclosure is considered delivered when deposited with United States Postal Service for first class delivery.

(B) A person may not earn, charge, or collect a mortgage broker or processing fee unless the person meets the requirements of this chapter, is authorized to conduct mortgage brokerage services by this chapter, or is exempt from the requirements of this chapter.

(C) All fees earned for services rendered as a mortgage broker must be disclosed to the applicant by the mortgage broker as required by federal or state law.

(D) A mortgage broker fee agreement must be in writing and include the current name, address, and telephone number of the mortgage broker's branch office, the account number, if any, the date of the agreement, the name of the borrower or proposed borrower, signature of the borrower and mortgage broker, the amount of any fees, and the nature of services provided to the borrower. A copy of the completed agreement must be provided to the borrower by the mortgage broker. The mortgage broker agreement may provide for a signed acknowledgement by the borrower of receipt of a copy of the agreement. If a mortgage broker co-brokers mortgage loans, the mortgage broker agreement must contain a statement advising the applicant that the loan may be co-brokered. Within three days of making a final decision to co-broker a loan, the broker must provide the applicant with written notice of co-brokering, including the name and street and mailing address of the co-broker as well as which broker is to be contacted regarding progress of the mortgage broker's services provided to the applicant. Each broker in a co-brokering arrangement must be licensed with the administrator.

(E) Additional disclosure requirements exist and must be complied with pursuant to Chapter 10 and Chapter 23, Title 37.

HISTORY: 2009 Act No. 67, Section 5.



SECTION 40-58-78. Mortgage broker fee agreement requirements; penalty for violations; unintentional violations.

(A) A mortgage broker fee agreement with a mortgage broker or loan originator must contain an explicit statement that:

(1) the mortgage broker or loan originator is acting as the agent of the borrower in providing brokerage services to the borrower;

(2) when acting as agent for the borrower, it owes to that borrower a duty of utmost care, honesty, and loyalty in the transaction, including the duty of full disclosure of all material facts. If the mortgage broker or loan originator is authorized to act as an agent for any other person, the mortgage broker fee agreement must contain a statement of that fact and identification of that person;

(3) a detailed description of the services the mortgage broker or loan originator agrees to perform for the borrower, and a good faith estimate of any fees the mortgage broker or loan originator will receive for those services, whether paid by the borrower, the institutional lender, or both; and

(4) a clear and conspicuous statement of the conditions under which the borrower is obligated to pay for the services rendered under the agreement.

(B) If a mortgage broker or loan originator violates the provisions of subsection (A), the borrower may recover from the mortgage broker or loan originator charged with the violation:

(1) a penalty in an amount determined by the court of not less than one thousand five hundred dollars and not more than seven thousand five hundred dollars for each loan transaction;

(2) fees paid by the borrower to the mortgage broker or loan originator for services rendered by the agreement; and

(3) actual costs, including attorney's fees, for enforcing the borrower's rights under the agreement.

(C) A mortgage broker or loan originator charged with the violation must not be held liable in an action brought under this section for a violation if the mortgage broker or loan originator charged with the violation shows by a preponderance of evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid the error.

HISTORY: 2009 Act No. 67, Section 5.



SECTION 40-58-80. Denial, suspension, revocation, or nonrenewal of license; grounds; administrative penalty; cease and desist orders; investigation or examination of loans; notification of national registry.

(A) The administrator, by order, may deny, suspend, revoke, or refuse to issue or renew a license of a licensee or applicant pursuant to this chapter or may restrict or limit the activities relating to mortgage loans of a licensee or a person who owns an interest in or participates in the business of a licensee, if the administrator finds that both:

(1) the order is in the public interest; and

(2) any of the following circumstances apply to the applicant, licensee, or any partner, member, manager, officer, director, loan originator, managing principal, or other person occupying a similar status or performing similar functions or a person directly or indirectly controlling the applicant or licensee. The person:

(a) has filed an application for license that, as of its effective date or as of a date after filing, contained a statement that, in light of the circumstances under which it was made, is false or misleading with respect to a material fact;

(b) has violated or failed to comply with any provision of this chapter or order of the administrator;

(c) has been convicted of, or pled guilty or nolo contendere to, a felony, or, within the past ten years, a misdemeanor involving financial services or financial services related business, or an offense involving breach of trust or fraudulent or dishonest dealing, or money laundering in a domestic, foreign, or military court;

(d) is enjoined permanently or temporarily by a court of competent jurisdiction from engaging in or continuing any conduct or practice involving financial services or financial services related business;

(e) is the subject of an order of the administrator denying, suspending, or revoking that person's license;

(f) is the subject of an order entered by the authority of a governmental entity with jurisdiction over the financial services or financial services related industry denying or revoking that person's license;

(g) does not meet the qualifications or the financial responsibility, character, or general fitness requirements, or bond or capital requirements, pursuant to this chapter;

(h) has been the executive officer or controlling shareholder or owned a controlling interest in a financial services or financial services related business that has been subject to an order or injunction described in subitem (d), (e), or (f) of this item;

(i) has failed to pay the proper filing or renewal fee pursuant to this chapter or any fine or fee imposed by any governmental entity. However, the administrator may enter only a denial order pursuant to this subitem, and the administrator shall vacate the order when the deficiency is corrected; or

(j) has falsely certified attendance or completion of hours at an approved education course.

(B) The administrator, by order, summarily may postpone or suspend the license of a licensee pending final determination of a proceeding pursuant to this section. Upon entering the order, the administrator shall notify promptly the applicant or licensee that the order has been entered, the reasons for the order, and the procedure for requesting a hearing before the Administrative Law Court. If a licensee does not request a hearing and the administrator does not request a hearing, the order remains in effect until it is modified or vacated by the administrator.

(C) The administrator, by order, may impose an administrative penalty upon a licensee or any partner, member, officer, director, or other person occupying a similar status or performing similar functions on behalf of a licensee for a violation of this chapter. The administrative penalty may not exceed ten thousand dollars for each violation. The administrator may impose an administrative penalty that may not exceed ten thousand dollars for each violation of this chapter by a person other than a licensee or exempt person.

(D) In addition to other powers pursuant to this chapter, upon finding that an action of a person is in violation of this chapter, the administrator may order the person to cease and desist from the prohibited action. If the person subject to the order fails to request a contested case hearing in accordance with Section 40-58-90, or if the person requests the hearing and it is denied or dismissed, and the person continues to engage in the prohibited action in violation of the administrator's order, the person is subject to an administrative penalty that may not exceed twenty-five thousand dollars for each violation of the administrator's order. The penalty provision of this section is in addition to and not instead of another provision of law for failure to comply with an order of the administrator.

(E) Unless otherwise provided, all actions and hearings pursuant to this chapter are governed by Chapter 23, Title 1.

(F) When a licensee is accused of any act, omission, or misconduct that subjects the licensee to disciplinary action, the licensee, with the consent and approval of the administrator, may surrender the license and the rights and privileges pertaining to it and is not eligible to receive, or to submit an application for, licensure for a period of time established by the administrator.

(G) If the administrator has reasonable grounds to believe that a licensee or other person has violated this chapter or that facts exist that would be the basis for an order against a licensee or other person, the administrator, either personally or by a person duly designated by the administrator, at any time may investigate or examine the loans and business of the licensee and examine the books, accounts, records, and files of the licensee or other person relating to the complaint or matter under investigation. The reasonable cost of this investigation or examination must be charged against the licensee. The administrator may require the licensee or other person to submit a consent to a national and state fingerprint-based criminal history record check and a set of that person's fingerprints in a form acceptable to the administrator in connection with an examination or investigation. Refusal to submit the requested criminal history record check or a set of fingerprints is grounds for disciplinary action.

(H) The administrator may subpoena documents and witnesses, and compel their production and attendance, to examine under oath all persons whose testimony the administrator considers relative to the person's business, and require the production of books, papers, or other materials.

(I) The administrator may conduct routine examinations of the books and records of a licensee to determine compliance with this chapter.

(J) The administrator may cooperate and share information with an agency of this State, other states, or the federal government. The administrator may accept or participate in examinations conducted by one of these agencies.

(K) In addition to the authority described in this section, the administrator may require a person to pay to a borrower or other natural person amounts received by the person or its employees in violation of this chapter.

(L) If the administrator finds that the managing principal, branch manager, or loan originator of a licensee had knowledge of, or reasonably should have had knowledge of, or participated in any activity that results in the entry of an order suspending or withdrawing the license of a licensee, the administrator may prohibit the branch manager, managing principal, or loan originator from serving as a branch manager, managing principal, or loan originator for the period of time the administrator considers necessary.

(M) A person who wilfully violates a provision of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than six months, or both, for each offense. Each violation is considered a separate offense.

(N) Orders issued by the administrator or by the Administrative Law Court pursuant to this chapter must be reported by the administrator to the Nationwide Mortgage Licensing System and Registry.

(O) Nothing in this chapter limits a statutory or common law right of a person to bring an action in a court for an act or the right of the State to punish a person for a violation of a law.

HISTORY: 2009 Act No. 67, Section 5.



SECTION 40-58-90. Request for contested case hearing before Administrative Law Court.

(A) A person aggrieved by an administrative order issued by the administrator may request a contested case hearing before the Administrative Law Court in accordance with the court's rules of procedure. If the person fails to request a contested case hearing within the time provided in the court's rules of procedure, the administrative order becomes final and the administrator may bring an action to enforce its order pursuant to Chapter 23, Title 1. This section does not limit utilization of or the scope of judicial review available under other means of review, redress, relief, or trial de novo provided by law. A preliminary, procedural, or intermediate action or ruling of the Administrative Law Court is reviewable immediately if review of the final decision of the Administrative Law Court would not provide an adequate remedy.

(B) Contested case proceedings are instituted by filing a request for a contested case hearing with the Administrative Law Court according to the rules of procedure of the Administrative Law Court. Copies of the request for a contested case hearing must be served upon the administrator and all parties of record. The final decision of the administrative law judge may be appealed as provided in Chapter 23, Title 1.

HISTORY: 2009 Act No. 67, Section 5.



SECTION 40-58-100. Authority to promulgate regulations.

The administrator may promulgate regulations necessary to effectuate the purposes of this chapter.

HISTORY: 2009 Act No. 67, Section 5.



SECTION 40-58-110. License application and renewal fees; term of license; late renewals.

(A)(1) In addition to the initial nonrefundable license application fee of five hundred fifty dollars required by Section 40-58-50, first time mortgage broker licensees also shall pay a one-time, nonrefundable processing fee of two hundred dollars. Thereafter, a mortgage broker licensee shall pay an annual nonrefundable renewal fee of five hundred fifty dollars. A mortgage broker licensee shall pay an initial nonrefundable fee of one hundred fifty dollars and, thereafter, a nonrefundable renewal fee of one hundred fifty dollars for each branch location.

(2) The initial nonrefundable license fee is fifty dollars for a loan originator license, and fifty dollars, nonrefundable, for a renewal license. In addition, all licensees must pay the cost of obtaining credit reports and national and state criminal history record checks as the administrator may require. The broker shall notify the administrator in writing ten days before opening a new location or changing the address of a licensed location. A fee of twenty-five dollars is required when the licensee notifies the administrator of a change in address for a licensed location.

(B)(1) The term of each license is one year. Licenses issued pursuant to this chapter expire on December thirty-first annually or another date that the administrator may determine and must be renewed in accordance with the provisions of this section.

(2) The renewal period for all licensees is from November first through December thirty-first annually or on any other dates that the administrator may determine.

(3) Applications received after December thirty-first, or any other date the administrator may determine, are late and late fees apply.

(C) If a license of a licensed mortgage broker is not renewed before the dates in subsection (B), five hundred dollars in addition to the renewal fee pursuant to subsection (A) must be assessed as a late fee to any renewal. If a license of a licensed loan originator is not renewed before the dates in subsection (B), one hundred dollars in addition to the renewal fee pursuant to subsection (A) of this section must be assessed as a late fee to any renewal. If a licensee fails to renew his license within thirty days after the date the license expires or otherwise maintain a valid license, the administrator shall require the licensee to comply with the requirements for the initial issuance of a license pursuant to this chapter, in addition to paying any fee that has accrued. All renewal applications must contain information required by the administrator. All funds collected by the department pursuant to this chapter must be used to implement the provisions of this chapter and are nonrefundable.

HISTORY: 2009 Act No. 67, Section 5.



SECTION 40-58-120. Maintenance of records; composite annual report; confidentiality.

(A) A licensee shall maintain records in conformity with generally accepted accounting principles and practices in a manner that will enable the administrator to determine whether the licensee is complying with this chapter. The recordkeeping system of a licensee is sufficient if he makes the required information reasonably available.

(B) On or before March thirty-first each year a licensee shall file with the administrator a composite annual report in the form prescribed by the administrator relating to all mortgage loans made or brokered by him. The licensee shall pay a fine of one hundred dollars each day for late or incomplete annual reports.

(C) The report must include, but is not limited to, the volume and amounts of first and second lien mortgage loans originated by licensee and closed in the name of another party and the volume and amounts of first and second lien mortgage loans originated and closed in the name of the licensee.

(D) The annual report also must include the total gross revenue earned in this State under this license.

(E) Information contained in annual reports is confidential and may be published only in composite form.

HISTORY: 2009 Act No. 67, Section 5.



SECTION 40-58-130. Participation in Nationwide Mortgage Licensing System Registry.

(A) The administrator may participate in the Nationwide Mortgage Licensing System and Registry and may take all actions necessary and appropriate to that end including, but not limited to, the following:

(1) facilitating and participating in the establishment and implementation of the Nationwide Mortgage Licensing System and Registry;

(2) entering into agreements and contracts including cooperative, coordinating, and information sharing agreements;

(3) contracting with third parties to process, maintain, and store information collected by the Nationwide Mortgage Licensing System and Registry;

(4) authorizing the Nationwide Mortgage Licensing System and Registry to collect fingerprints on the administrator's behalf in order to receive national and state criminal history background record checks from the FBI and SLED and furnishing the fingerprints to SLED to retain for certification purposes and for notification of the administrator regarding subsequent criminal charges which may be reported to SLED, or the FBI, or both in accordance with Section 40-58-50;

(5) authorizing the Nationwide Mortgage Licensing System and Registry to collect credit reports on the administrator's behalf for all licensees;

(6) requiring persons that must be licensed by this chapter to utilize the Nationwide Mortgage Licensing System and Registry;

(7) requiring all applicants and licensees to pay all applicable funds provided for in this chapter through the Nationwide Mortgage Licensing System and Registry;

(8) providing information to and receiving information from the Nationwide Mortgage Licensing System and Registry;

(9) authorizing a third party to collect funds associated with licensure on behalf of the administrator; and

(10) authorizing the Nationwide Mortgage Licensing System and Registry to collect and disburse consumer complaints.

(B) Persons required to be licensed pursuant to this chapter shall pay all applicable fees to utilize the Nationwide Mortgage Licensing System and Registry and consent to utilizing the Nationwide Mortgage Licensing System and Registry to obtain fingerprint-based criminal history background record checks and credit reports.

(C) The administrator shall provide licensees with written notice sent to the address of record on file with the administrator through the United States Postal Service the date the Nationwide Mortgage Licensing System and Registry will be available for their use. Licensees have one hundred and twenty days from the date the system is available for use to enter all their licensing information into the Nationwide Mortgage Licensing System and Registry. All filings required by the administrator pursuant to this chapter after the date the system is available for use must be made through the Nationwide Mortgage Licensing System and Registry.

(D) All licensees licensed through the Nationwide Mortgage Licensing System and Registry must use the unique identifier assigned in all advertising and on all mortgage loan documents.

(E) Notwithstanding another provision of law, the Nationwide Mortgage Licensing System and Registry is not intended to and does not replace or affect the administrator's authority to grant, suspend, revoke, or deny a license required pursuant to this chapter.

HISTORY: 2009 Act No. 67, Section 5.






CHAPTER 59 - RESIDENTIAL HOME BUILDERS

SECTION 40-59-5. Application of Chapter 1; conflicts.

Unless otherwise provided for in this chapter, Article 1, Chapter 1 of Title 40 applies to any entities or individuals regulated by the Department of Labor, Licensing and Regulation. If there is a conflict between this chapter and Article 1, Chapter 1 of Title 40, the provisions of this chapter control.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-10. South Carolina Residential Builders Commission; membership; oath.

(A) There is created the South Carolina Residential Builders Commission which must be composed of eight persons who have been residents of the State for at least five years and two of whom must be consumers not engaged in the business of residential building, four of whom have been actively engaged in residential building for a period of at least five years before the date of their appointment, and who must be recommended to the Governor by the South Carolina Home Builders Association, and one of whom has been actively engaged in residential specialty contracting for a period of at least five years before the date of appointment. One member must be appointed from each congressional district, and one must be appointed from the State at large. Members of the commission must be appointed by the Governor with the advice and consent of the Senate for a term of four years or until their successors are appointed and qualify. A vacancy occurring by reason of death, resignation, removal for cause, or otherwise must be filled for the remainder of the unexpired term in the manner of the original appointment. The Governor may remove any member of the commission in accordance with Section 1-3-240.

(B) Before entering upon the discharge of the duties of his office, each member of the commission shall take and file with the Secretary of State, in writing, an oath to perform properly the duties of his office as a member of the commission and to uphold the Constitution of this State and the United States.

(C) Commission members from the general public may be nominated by an individual, group, or association and must be appointed by the Governor in accordance with Section 40-1- 45.

HISTORY: 2002 Act No. 359, Section 1; 2012 Act No. 279, Section 11, eff June 26, 2012.



SECTION 40-59-20. Definitions.

As used in this chapter unless the context clearly indicates otherwise:

(1) "Commission" means the South Carolina Residential Builders Commission.

(2) "Department" means the Department of Labor, Licensing and Regulation.

(3) "Director" means the Director of the Department of Labor, Licensing and Regulation.

(4) "Firm" means a business entity functioning as a sole proprietorship, partnership, limited liability partnership, professional association, professional corporation, business corporation, limited liability company, joint venture or other legally constituted organization which practices or offers to practice residential building or residential specialty contracting.

(5) "License" means a license, registration, or certification issued in accordance with this chapter.

(6) "Residential builder" means one who constructs, superintends, or offers to construct or superintend the construction, repair, improvement, or reimprovement of a residential building or structure which is not over three floors in height and which does not have more than sixteen units in any single apartment building, when the cost of the undertaking exceeds five thousand dollars. Anyone who engages or offers to engage in such undertaking in this State is considered to have engaged in the business of residential building.

(7) "Residential specialty contractor" means an independent contractor who is not a licensed residential builder, who contracts with a licensed residential builder, general contractor, or individual property owner to do construction work, repairs, improvement, or reimprovement which requires special skills and involves the use of specialized construction trades or craft, when the undertakings exceed two hundred dollars and are not regulated by the provisions of Chapter 11. Residential specialty contracting includes the following areas of contracting and other areas as the commission may recognize by regulation:

(a) plumbers;

(b) electricians;

(c) heating and air conditioning installers and repairers;

(d) vinyl and aluminum siding installers;

(e) insulation installers;

(f) roofers;

(g) floor covering installers;

(h) masons;

(i) dry wall installers;

(j) carpenters;

(k) stucco installers;

(l) painters/wall paperers.

(8) As used in this chapter, the terms defined in Section 40-1-20 have the same meaning as stated in that section.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-25. Roofing contract cancellation for insurance coverage denial.

(A)(1) A person who enters into a written contract for goods or services related to a roofing system with a party who will be paid from proceeds of a property and casualty insurance policy and who subsequently receives written notice from the insurer that all or part of the claim or contract is not a covered loss under the policy may cancel the contract prior to midnight on the fifth business day after the insured has received the written notice of the denial of coverage.

(2) This section applies to the following persons performing goods or services related to a roofing system:

(a) a licensed residential builder;

(b) a registered residential specialty contractor; and

(c) a person or firm who engages or offers to engage in the business of residential building or residential specialty contracting without first having registered with the commission or procured a license from the commission.

(3) Cancellation must be evidenced by the insured giving written notice of cancellation to the builder or contractor at the address provided in the contract. Notice of cancellation, if given by mail, must be effective upon deposit into the United States mail, postage prepaid and properly addressed to the builder or contractor. Notice of cancellation need not take a particular form and shall be sufficient if it indicates, by any form of written expression, the intention of the insured not to be bound by the contract.

(4) For purposes of this subsection, "roof system" means a roof covering, roof sheathing, roof weatherproofing, roof framing, roof ventilation system, or insulation.

(B) Before entering a contract as provided in subsection (A), the builder or contractor shall:

(1) provide the insured a statement in boldface type of a minimum size of ten points, in substantially the following form:

"You may cancel this contract at any time before midnight on the fifth business day after you have received written notification from your insurer that all or any part of this claim or contract is not a covered loss under the insurance policy. This right to cancel is in addition to any other rights of cancellation which may be found in state or federal law or regulation. See attached notice of cancellation form for an explanation of this right"; and

(2) provide each insured a fully completed form, in duplicate, prominently captioned "NOTICE OF CANCELLATION", which must be attached to the contract but easily detachable, and which must contain in boldface type of a minimum size of ten points the following statement:

"NOTICE OF CANCELLATION

If you are notified by your insurer that all or any part of the claim or contract is not a covered loss under the insurance policy, you may cancel the contract by mailing or delivering a signed and dated copy of this cancellation notice or any other written notice to (insert name of contractor) at (insert address of contractor's place of business) any time prior to midnight on the fifth business day after you have received such notices from your insurer.

I HEREBY CANCEL THIS TRANSACTION

_____________________________________

DATE

_____________________________________

SIGNATURE OF INSURED"

(C) In circumstances in which payment may be made from the proceeds of a property and casualty insurance policy, a builder or contractor shall not require any payments from an insured until the five-day cancellation period has expired. If, however, the builder or contractor has performed any emergency services, acknowledged by the insured in writing to be necessary to prevent damage to the premises, the builder or contractor must be entitled to collect the amount due for the emergency services at the time they are rendered. A provision in a contract as provided in subsection (A) that requires payment of any fee for anything except emergency services must not be enforceable against an insured who has canceled a contract under this section.

(D)(1) A builder or contractor shall not represent or negotiate, or offer or advertise to represent or negotiate, on behalf of an owner or possessor of residential real estate on any insurance claim in connection with the repair or replacement of roof systems.

(2) Notwithstanding item (1), or any other provision of state law, an owner is not prevented from consulting with a builder, contractor, or other person of his choice to provide an evaluation of the condition of his roof system and using the evaluation he receives in the negotiation for the repair or replacement of his roof system.

(E)(1) A builder or contractor shall not advertise or promise to pay or rebate all or any portion of any insurance deductible as an inducement to the sale of goods or services.

(2) A person who violates a provision of this subsection is guilty of a misdemeanor. The violation is grounds for suspension or revocation of licenses issued pursuant to this chapter.

(3) As used in this subsection, the term "promise to pay or rebate" means:

(a) granting any allowance or offering any discount against the fees to be charged, including, but not limited to, an allowance or discount in return for displaying a sign or other advertisement at the insured's premises; or

(b) paying the insured or any person directly or indirectly associated with the property any form of compensation, gift, prize, bonus, coupon, credit, referral fee, or other item of monetary value for any reason.

HISTORY: 2013 Act No. 77, Section 1, eff July 1, 2013.



SECTION 40-59-30. License requirement; enforcement of contracts; restraining orders.

(A) A person or firm who engages or offers to engage in the business of residential building or residential specialty contracting without first having registered with the commission or procured a license from the commission, which has not expired or been revoked, suspended, or restricted or who knowingly presents to, or files with, the commission false information for the purpose of obtaining a license or registering with the commission is guilty of a misdemeanor and, upon conviction, must be fined not less than five hundred dollars or more than ten thousand dollars or imprisoned for not less than thirty days, or both.

(B) Notwithstanding Section 29-5-10, or another provision of law, a person or firm who first has not procured a license or registered with the commission and is required to do so by law may not file a mechanics' lien or bring an action at law or in equity to enforce the provisions of a contract for residential building or residential specialty contracting which the person or firm entered into in violation of this chapter.

(C) Pursuant to Article 5, Chapter 23, Title 1, the commission may petition an administrative law judge to issue a temporary restraining order enjoining a violation of this chapter, pending a full hearing to determine whether the injunction must be made permanent.

HISTORY: 2002 Act No. 359, Section 1; 2009 Act No. 40, Section 4.



SECTION 40-59-50. Compensation of members; chairman; bylaws and seal; administrator and staff; meetings; roster of licensees.

(A) The members of the commission must be compensated for their services at the regular per diem, mileage, and subsistence rates as provided by law for members of state boards, committees, and commissions and must be reimbursed for actual and necessary expenses incurred in connection with, and as a result of, their work on the commission. Compensation paid and costs and expenses incurred must be paid only from the fees received by the commission pursuant to the provisions of this chapter.

(B) The commission, at its first meeting after appointment, shall organize by electing a chairman and a vice-chairman and other officers as the commission considers appropriate who shall serve for a term of one year and until their successors are appointed and qualify. The commission shall adopt bylaws for the governance of its proceedings and shall adopt a commission seal on which shall appear the words "South Carolina Residential Builders Commission".

(C) The Director of the Department of Labor, Licensing and Regulation, pursuant to Section 40-1-50, may employ an administrator to serve at the discretion of the director of the department. The duties of the administrator must be prescribed by the director.

(D) The director may also employ clerical and stenographic assistance and other personnel as may be necessary to effectuate the provisions of this chapter. The compensation of all employees of the commission must be fixed by the director and paid from the fees received by the commission pursuant to the provisions of this chapter.

(E) The Department of Labor, Licensing and Regulation shall administer the commission as a revenue funded commission in accordance with Section 40-1-50.

(F) The commission shall meet quarterly and at other times as the chairman may designate; however, the commission shall meet within thirty days after appointment for the purpose of organizing and transacting business. Four members of the commission constitute a quorum at all meetings. The administrator shall keep records of each meeting as required by the commission.

(G) A roster including the names and places of business of the residential builders and residential specialty contractors licensed or registered by the commission during the preceding year must be prepared annually by the commission and forwarded to and filed with the clerk of court for each county.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-60. Additional commission operations.

In addition to the commission operations provided in this chapter, the commission may act in accordance with those set forth in Section 40-1-60.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-70. Promulgation of regulations.

The commission may promulgate regulations as may be necessary to effectuate the provisions of this chapter.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-80. Investigation of complaints; initial complaints.

The Department of Labor, Licensing and Regulation shall investigate complaints and violations of this chapter as provided for in Section 40-1-80. A person, including the commission, may file an initial complaint against a licensee or registrant. The complaint must be in writing and sworn to by the person filing the complaint.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-90. Hearing before commission; notice; appearance; order; appeal.

Charges, unless dismissed without hearing by the commission as unfounded or trivial, must be heard by the commission in an open hearing. A copy of the charges and a notice of the time and place of the hearing must be served on the respondent at least thirty days before the fixed date for the hearing. At the hearing the respondent may appear personally or be represented by counsel and may cross-examine witnesses against him and produce evidence and witnesses in his defense. After the commission issues its order, the respondent has thirty days to file with the commission written notice of his intention to appeal to an administrative law judge from the order of the commission. An appeal from an order of the commission is governed by the provisions of Article 3, Chapter 23 of Title 1, the Administrative Procedures Act.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-100. Cease and desist order; temporary restraining order.

In addition to other remedies provided for in this chapter or Chapter 1, Title 40, the commission in accordance with Section 40-1-100 may issue a cease and desist order or may petition an administrative law judge for a temporary restraining order or other equitable relief to enjoin a violation of this chapter.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-105. Administrative citations and penalties; appeal.

(A) The department may refer reports of violations of this chapter and Article 1, Chapter 1 or any reports of violations of regulations promulgated under this chapter directly to the commission or may issue administrative citations and cease and desist orders in person or by certified mail and may assess administrative penalties against an entity or individual, including unlicensed persons, for violations of this chapter as specified by the commission.

(B) Separate citations may be issued and separate administrative penalties may be assessed for each violation; however, no more than two thousand five hundred dollars in administrative penalties may be assessed against an entity or an individual per day.

(C) Administrative penalties authorized under this section are separate from and in addition to all other remedies, either civil or criminal, and these penalties may not exceed the following limits:

(1) for a first offense, not more than a five-hundred dollar penalty;

(2) for a second offense in a five-year period, the citation must be referred to the commission for action in accordance with Sections 40-59-90 and 40-59-110.

(D) An entity or individual assessed administrative penalties may appeal those penalties to the commission within ten days of receipt of the citation. If an appeal is filed, the department shall schedule a hearing before the commission, which shall make a determination in the matter. If no appeal is filed, the citation is deemed a final order and the administrative penalties must be paid within thirty days of receipt of the citation or other written demand.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-110. Revocation, suspension, or restriction of license; misconduct; determination of compliance with applicable professional standards.

In addition to the grounds provided for in Section 40-1-110, the commission, upon a majority vote, may revoke, suspend, or restrict the license or registration of a licensee or registrant who the commission finds has committed fraud or deceit in obtaining a license or registration under this chapter or has engaged in misconduct in the practice of residential building or residential specialty contracting. For purposes of this section, misconduct includes a violation of Section 40-59-25, or a pattern of repeated failure by a residential builder or residential specialty contractor to pay labor or material bills. For purposes of disciplinary matters, or otherwise, compliance with the construction standards adopted by the commission is prima facie evidence of compliance with applicable professional standards.

HISTORY: 2002 Act No. 359, Section 1; 2013 Act No. 77, Section 2, eff July 1, 2013.



SECTION 40-59-115. Jurisdiction over actions of licensees and former licensees.

The commission has jurisdiction over the actions of licensees and former licensees as provided for in Section 40-1-115.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-120. Fines.

Upon a determination by the commission that one or more of the grounds for discipline of a licensee exists, as provided in Section 40-59-110 or 40-1-110, the commission, in addition to the actions provided for in Section 40-1-120, may impose a fine of not more than two thousand five hundred dollars per offense.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-130. Grounds for denial of license.

As provided for in Section 40-1-130, the commission may deny licensure to an applicant based on the same grounds for which the commission may take disciplinary action against a licensee.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-140. Prior criminal record.

A person may be denied licensure or registration based on a person's prior criminal record only as provided for in Section 40-1-140.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-150. Voluntary surrender of license.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license in accordance with Section 40-1-150.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-160. Appeal.

A person aggrieved by a final action of the commission may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-170. Costs.

A person found in violation of this chapter or regulations promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-180. Collection and enforcement.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-190. Confidentiality.

Investigations and proceedings conducted under the provisions of this chapter are confidential and all communications are privileged as provided for in Section 40-1-190.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-200. Penalties.

A person who knowingly violates the provisions of this article or regulations promulgated pursuant to this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than two years, or both.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-210. Cease and desist orders; penalties; injunction.

(A) In addition to all other remedies provided by law, when it appears to the commission, either upon complaint or otherwise, that a person or combination of persons has engaged, or is engaging, in an act of contracting, practice, or transaction which constitutes a violation of this chapter or any regulation or order of the commission, whether or not the person is properly licensed or registered with the commission, the commission may:

(1) serve upon the person not licensed or registered under the chapter, by certified mail or by personal service, a cease and desist order requiring the person to cease and desist from engaging in the act, practice, or transaction immediately upon receipt of the order. If the person fails to comply with the order, the director or a designee may file an action with an administrative law judge for enforcement of the cease and desist order or file an action pursuant to item (2) for wilful violation of the order. If the administrative law judge finds that the person wilfully failed to obey a valid cease and desist order, the court shall impose a civil penalty of not less than two hundred fifty dollars and not more than two thousand dollars for each violation. Any amount collected as a civil penalty must be remitted pursuant to subsection (B);

(2) apply, on its behalf, through the Attorney General, the Director of the Department of Consumer Affairs, the county attorney, or solicitor of the county in which the violation is alleged to have been committed, to the court of common pleas of that county for an injunction restraining the person from further violation. Upon a proper showing, a temporary restraining order, a preliminary injunction, or a permanent injunction may be granted without bond. Process in the action may be served upon the defendant in any county of this State where the defendant transacts business or is found.

(B) In actions brought under item (2) of subsection (A), each violation of this chapter or regulation or order of the commission constitutes a separate offense, and the court may impose a civil penalty not to exceed two thousand dollars for each violation which is in addition to all other penalties provided by law.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-220. Licenses and certificates of registration; application; qualifications; bonds; examinations; reciprocity.

(A) All residential builders must be licensed, and all residential specialty contractors must be registered, by the commission for a period established by the commission in regulation. Licensees and registrants must pay an annual fee established by the department and based upon the department's costs in carrying out the provisions of this chapter.

(B) An applicant for a license or certificate shall file with the commission a written application on a form as may be prescribed by the commission. The application must be accompanied by the payment of all applicable fees required by the commission. A prerequisite for taking the examination for a residential builder's license is a minimum of one year of actual experience under the supervision of a licensed residential builder, or other appropriately licensed professional who is engaged in residential building construction involving the trades or crafts for which the license is desired, or other education or experience or a combination of these as may be approved by the commission. The commission, in examining an applicant, may consider the following qualifications of the applicant:

(1) experience;

(2) ability;

(3) character;

(4) financial condition;

(5) equipment;

(6) workers' compensation insurance; and

(7) other pertinent information the commission may require.

(C) The commission shall issue a residential builder's license if, as a result of examination, the commission finds that the applicant is qualified to engage in residential building in South Carolina, and the applicant submits an executed bond in the form and with a surety approved by the commission in the sum of not less than fifteen thousand dollars or proof of financial responsibility acceptable to the commission.

(D) The commission shall issue a residential specialty contractor's license for which the applicant is qualified if, as a result of examination, the commission finds that the applicant is qualified to engage in residential specialty contracting in South Carolina. When the cost of an undertaking performed by a residential specialty contractor for an individual property owner exceeds five thousand dollars, the residential specialty contractor must obtain an executed bond with a surety in an amount approved by the commission.

(E) An applicant who fails the examination must be given the opportunity to be reexamined after payment of an additional examination fee; however, if the applicant fails the examination three times, the applicant shall wait twelve months before being examined again. A record must be made and preserved by the commission of each examination of an applicant and the findings of the commission pertaining to the examination. A certified copy of the record must be furnished to an applicant requesting the record upon the payment of a fee to the commission that reasonably reflects the cost of furnishing the record to the applicant.

(F) A license may be granted by the commission without examination to those applicants who are licensed in good standing in other states which are determined by the commission to have comparable examinations.

HISTORY: 2002 Act No. 359, Section 1; 2004 Act No. 289, Section 3.



SECTION 40-59-230. Renewal; continuing education; notification of change of circumstances.

(A) Unless otherwise provided under the provisions of this chapter, the commission shall annually renew all licenses upon the applicant's submission to the commission of the completed renewal application, proof of financial responsibility or bond, acceptable to the commission and payment of all applicable fees. If a license has been in inactive status for more than three years, the person shall file a new application as in the case of the issuance of an original license and is required to take and successfully complete the examination.

(B) As a condition of license renewal, the commission may require by regulation a licensee to satisfactorily complete continuing education through a program approved by the commission.

(C) A licensee must notify the commission in writing within thirty days of any change in the information required to be on file with the commission including, but not limited to, the licensee's current mailing address.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-240. Residential specialty contractors; classification; examination; county and municipal business license ordinances; bonds.

(A) The commission by regulation shall classify residential specialty contractors in a manner consistent with established usage and procedure in the construction business and may limit the field and scope of the operations of a residential specialty contractor to those in which he is to be registered or certified. Residential specialty contractor registrations and certificates issued by the commission may not be for more than three of the classifications recognized by the commission. Residential specialty contractors registered or certified or wishing to be registered or certified for more than three classifications must be examined and licensed as residential builders.

(B) Residential specialty contractors must be qualified and experienced in the particular areas of the contracting vocation in which they intend to, and do, engage. The commission, by regulation, may require examination in these areas.

(C) Residential specialty contractors are not exempt from complying with county and municipal business license ordinances or other regulatory ordinances. A county or municipality may require a residential specialty contractor to be examined and licensed in accordance with standards adopted by the county or municipality; however, if a residential specialty contractor has passed an examination in his area of contracting and approved by the commission, no additional examination may be required by a county or municipality.

(D) When the total cost of materials and labor for an undertaking performed by a residential specialty contractor for an individual property owner exceeds five thousand dollars, the residential specialty contractor shall obtain an executed bond with a surety in an amount approved by the commission and shall furnish a signed original to the commission.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-250. Credit report; factors indicating reputation for timely performance; outstanding judgments.

(A) A person applying to the commission for licensure as a residential builder or registration as a residential specialty contractor must submit to a credit report. In addition to the information provided by the credit report, the commission may determine from the written application, the personal references provided by the applicant, written communications or complaints to the commission, and from any other reliable, documented sources whether an applicant for licensure as a residential builder or an applicant for registration as a residential specialty contractor has a reputation for the prompt payment of labor and material bills and for the timely completion of other contracts into which the applicant may have entered.

(B) The commission shall require the applicant to list on application and renewal forms any outstanding judgments issued against him or any entities with whom the applicant was associated for the past five years.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-260. Exception for projects by property owner for personal use; exemption disclosure statement; notice filed with register of deeds.

(A) This chapter does not apply to an owner of residential property who improves the property or who builds or improves structures or appurtenances on the property if:

(1) the owner does the work himself, with his own employees, or with licensed contractors or registered entities or individuals;

(2) the structure, group of structures, or appurtenances, including the improvements, are intended for the owner's sole occupancy or occupancy by the owner's family and are not intended for sale or rent; and

(3) the general public does not have access to this structure.

(B) In an action brought under this chapter, proof of the sale or rent or the offering for sale or rent of the structure by the owner-builder within two years after completion or issuance of a certificate or occupancy is prima facie evidence that the project was undertaken for the purpose of sale or rent, unless otherwise approved by the commission, and is subject to the penalties provided in this chapter. As used in this section, "sale" or "rent" includes an arrangement by which an owner receives compensation in money, provisions, chattel, or labor from the occupancy, or the transfer of the property or the structures on the property. This section does not exempt a person who is employed by the owner and who acts in the capacity of a builder or a specialty contractor of any kind.

(C) To qualify for exemption under this section, an owner must personally appear and sign the building permit application. The local permitting agency shall provide the person with a disclosure statement, provided by the department, in substantially the following form:

"Disclosure Statement

State law requires residential construction to be done by licensed residential builders and specialty contractors. You have applied for a permit under an exemption to that law. The exemption allows you, as the owner of your property, to act as your own builder even though you do not have a license. You must supervise the construction yourself. You may build or improve a one-family or two-family residence. The building must be for your own use and occupancy. It may not be built for sale or rent. If you sell or rent a building you have built yourself within two years after the construction is complete, the law will presume that you built it for sale or rent, which is a violation of this exemption. You may not hire an unlicensed person as your residential builder or specialty contractor. It is your responsibility to make sure that people employed by you have licenses required by state law and by county or municipal licensing ordinances. Your construction must comply with all applicable laws, ordinances, building codes, and zoning regulations."

(D) At the time an owner personally appears and signs the building permit application as required by subsection (C) of this section, the local permitting agency shall provide the owner with all forms necessary to comply with subsection (E) of this section.

(E) If a residential building or structure has been constructed by an owner under the exemption provided for in this section, the owner of the residential building or structure must promptly file as a matter of public record a notice with the register of deeds, indexed under the owner's name in the grantor's index, stating that the residential building or structure was constructed by the owner as an unlicensed builder. Failure to do so revokes the statutory exemption.

(F) Nothing in this chapter may be construed to authorize an owner of a residential building or structure to hire a person or entity that is not licensed or registered in accordance with this chapter.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-270. Applicability of Chapter 11; exemption of mechanical contractor.

This chapter does not apply to a person licensed under Chapter 11 for the purpose of undertaking the construction, or superintending of construction, of a building or the improvement, reimprovement, or repair of any building. A residential builder who is licensed pursuant to this chapter is not required to be licensed as a general contractor or mechanical contractor under Chapter 11 in order to engage in residential building as defined in Section 40-59-10. A mechanical contractor is exempt from this chapter relating to residential specialty contractors when engaged in contracting in the classification in which he is licensed to perform mechanical contracting. The commission is the exclusive licensing and registration entity for persons who engage solely in residential building and in residential specialty contracting.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-280. Proof of licensure as condition of issuance of local building permit; reports of violations.

The building official, or other authority charged with the duty of issuing building or similar permits, of any incorporated municipality or subdivision of the municipality or county shall refuse to issue a permit for an undertaking which requires licensure or registration under this chapter unless the applicant has furnished evidence that he is either licensed or registered in accordance with this chapter or exempt from the requirements of this chapter. The building official, or other authority charged with the duty of issuing building or similar permits, also shall report to the commission the name and address of an person who, in his opinion, has violated this chapter by accepting or contracting to accomplish work requiring licensure or registration under this chapter when the person has not produced evidence of licensure or registration or exemption from this chapter.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-290. Severability.

If any section, subsection, paragraph, subparagraph, sentence, clause, phrase, or word of this chapter is for any reason held to be unconstitutional or invalid, such holding shall not affect the constitutionality or validity of the remaining portions of this chapter, the General Assembly hereby declaring that it would have passed this chapter, and each and every section, subsection, paragraph, subparagraph, sentence, clause, phrase, and word thereof, irrespective of the fact that any one or more other sections, subsections, paragraphs, subparagraphs, sentences, clauses, phrases, or words hereof may be declared to be unconstitutional, invalid, or otherwise ineffective.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-300. Construction of low-income housing using volunteer labor by 501(c)(3) eleemosynary organization without presence of "qualifier".

Notwithstanding any other provision of law, a 501(c)(3) eleemosynary organization may construct a residential home with volunteer labor without the presence of a qualifier if the home without consideration is to be transferred to or made available for the use of an underprivileged or low-income family or individual. "Qualifier" for purposes of this provision means a builder or specialty contractor licensed to perform the particular work being done on the site. The cost of the building permit must be borne by the 501(c)(3) organization.

HISTORY: 2003 Act No. 83, Section 2.



SECTION 40-59-400. Definitions.

For purposes of this article:

(1) "Branch office" means a place of business separate from the principal place of business where building services are offered or provided. A specific project or construction site office is not a branch office.

(2) "Commission" means the South Carolina Residential Builders Commission established in Article 1.

(3) "Firm" means a business entity functioning as a sole proprietorship, partnership, limited liability partnership, professional association, professional corporation, business corporation, limited liability company, joint venture, or other legally constituted organization which offers or provides building services through licensed residential builders, residential specialty contractors, or home inspectors.

(4) "Private practice firm" means a firm through which the practice of residential building, residential specialty contracting, or home inspecting requires a residential business certificate of authorization as described in this chapter.

(5) "Resident licensee" means a licensed practitioner who spends a majority of each normal workday working out of a principal or branch office and who is in responsible charge of the office and the building services provided from that office including, but not limited to, responsibility for applying for permits for the firm.

(6) "Responsible charge" means the direction of building services by a residential builder, residential specialty contractor, or home inspector to the extent that successful completion of the building services is dependent on the personal supervision, direct control, and final decisions by the qualified registrant to the extent that the qualified registrant assumes professional responsibility for the building services.

HISTORY: 2000 Act No. 324, Section 1.



SECTION 40-59-410. Residential business certificate of authorization as requirement for firm to engage in residential home building, residential specialty contracting, and home inspecting.

(A) The practice or offer to practice residential building, residential specialty contracting, or home inspecting through a firm is authorized only through entities holding a residential business certificate of authorization issued by the commission. For the purposes of this section, a residential business certificate of authorization is also required for any firm practicing in this State under a fictitious name. However, when an individual is practicing residential home building, residential specialty contracting, or home inspecting in his name as individually licensed, or if an individual has at least fifty-one percent of the ownership interest and is the sole resident licensee for the firm, that person or entity is not required to be issued a residential business certificate of authorization.

(B) The practice or offer to practice residential home building, residential specialty contracting, or home inspecting as defined in this chapter by an individual residential home builder, residential specialty contractor, or home inspector licensed or registered under this chapter through a firm offering residential building, residential specialty contracting, or home inspecting services to the public is authorized if:

(1) one or more of the corporate officers in the case of a corporation, or one or more of the principal owners in the case of a firm, or one or more employees are designated as the resident licensee in responsible charge of each principal or branch office for the building services regulated by the commission and are licensed under the provisions of this chapter;

(2) the firm has obtained an executed surety bond approved by the commission in the sum of fifteen thousand dollars initially and as subsequently provided by regulation; and

(3) the firm has been issued a residential business certificate of authorization by the commission. Nothing in this section may be construed to mean that a license or registration to practice residential home building, residential specialty contracting, or home inspecting may be held by a firm.

(C) Approval of firms seeking to incorporate or register to do business in this State under this section must be conditioned upon proper filing with the Secretary of State of the articles of incorporation and revisions to the articles, as certified by the Secretary of State. This section may not be construed to require an additional filing with the Secretary of State not otherwise required by law.

(D) A firm desiring a residential business certificate of authorization shall file with the department an application on forms provided by the department accompanied by all applicable fees. Each residential business certificate of authorization must be renewed by July first of the licensing period. A renewal form provided by the department must be completed and submitted with all applicable fees. The initial application fee and annual renewal fee are one hundred dollars and as subsequently provided by regulation. Information to be provided on the application and renewal forms shall include the names and addresses of all officers and directors of the firm or officers and partners of the partnership who are licensed or registered to practice residential home building, residential specialty contracting, or home inspecting in this State, including those in responsible charge of all principal and branch offices providing building services in the State.

(E) Disciplinary action against a firm must be administered in the same manner and on the same grounds as disciplinary action against an individual under this chapter and Section 40-1-110. No firm is relieved of responsibility for conduct or acts of its agents, officers, or employees by reason of its compliance with this section, and no individual practicing residential home building, residential specialty contracting, or home inspecting is relieved of responsibility for professional services performed by reason of his employment or relationship with the firm.

(F) Nothing in this section may be construed to prohibit firms from joining together to offer residential home building, residential specialty contracting, or home inspecting services to the public, if each separate entity providing the services in this State otherwise meets the requirements of this section. For firms practicing as a professional corporation under the laws of this State, the joint practice of residential home building, residential specialty contracting, or home inspecting with other professions is approved by the commission.

(G) If the requirements of this section are met, the commission shall issue a residential business certificate of authorization to the firm, and the firm may engage or offer to engage in the business of residential home building, residential specialty contracting, or home inspecting. The commission, however, may refuse to issue a certificate or may suspend or revoke an existing certificate for due cause. A person or organization aggrieved by an adverse determination of the commission may seek judicial review in accordance with this chapter.

(H) Residential home builders, residential specialty contractors, or home inspectors engaged in practice through firms involving the practice of residential building, residential specialty contracting, or home inspecting may maintain branch offices as well as a principal place of business.

Each principal place of business as well as each branch office must have a resident residential builder, residential specialty contractor, or home inspector in responsible charge of the field and office building work or services provided. A residential home builder must supervise the residential home building aspects of the principal or branch office and may also supervise the residential specialty contracting from that location. A residential specialty contractor may supervise residential specialty contracting services of the principal or branch office as long as the services are within the scope of residential specialty contracting in the classifications for which the individual is authorized to engage. A home inspector may supervise home inspecting services of the principal or branch office as long as the services are within the scope of home inspecting for which the individual is authorized to engage. The resident residential home builder, residential specialty contractor, or home inspector is considered in responsible charge of only one place of business at a given time.

For purposes of this subsection,"engaged in practice" means holding oneself out generally to the public as qualified and available to perform residential building, residential specialty contracting, or home inspecting services.

(I) Nothing contained in this chapter prevents an authorized residential builder or residential specialty contractor from undertaking a residential building project anywhere in the State.

HISTORY: 2000 Act No. 324, Section 1.



SECTION 40-59-500. Definitions.

As used in this article:

(1) "Administrator" means the Executive Director for the South Carolina Residential Builders Commission provided for under Section 40-59-50.

(2) "Commission" means the South Carolina Residential Builders Commission.

(3) "Director" means the Director of the Department of Labor, Licensing and Regulation.

(4) "Home inspection" means the rendering of a written or oral report in exchange for compensation of any sort, regarding the condition of the construction or improvements to a residence including, but not limited to, structural problems or conditions, damage, safety problems, deterioration, equipment, and systems that are visible and readily accessible. Home inspection does not include a contract or proposal for repair, renovation, or remodeling of the improvements to a residence. The parties to a home inspection may limit or expand the scope of the inspection by agreement.

(5) "Home inspector" means an individual who, for compensation of any sort, engages in the business of home inspection.

(6) "Residence" means a structure including, but not limited to, condominiums and townhouses intended to be used or in fact used primarily for living quarters which is not over three floors in height and which does not have more than sixteen units.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-510. Administration; roster of licensed home inspectors.

The administrator is authorized to administer the provisions of this article. The administrator shall keep a register of all applicants for licensure, including the date of application and the name, qualifications, place of business, and place of residence of the applicant and the status of the license application. The administrator also shall maintain a roster including the name, place of business, residence, and business telephone number of each licensed home inspector. A copy of the roster must be available to anyone upon a written request to the commission. The commission may charge a reasonable fee for complying with a request for a roster. The amount of the fee must be established by the commission in regulation.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-520. Licensing requirement; licensing of business entity.

(A) No person may engage in or transact any home inspection business or hold himself out to the public as a home inspector or offer to engage in or transact any home inspection business in this State unless the person is licensed by the commission.

(B) No license may be issued under this article to a partnership, association, corporation, firm, or group. However, nothing in this article precludes a licensed home inspector from performing home inspections for or on behalf of a partnership, association, corporation, firm, or group or from entering into contracts or enforcing contracts as a partnership, association, corporation, firm, or group.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-530. Exceptions.

This article does not apply to a person:

(1) employed by the State or any political subdivision of the State as a code enforcement official when acting within the scope of that employment;

(2) inspecting a home exclusively for the use of a bank, savings and loan association, or credit union unless otherwise required by federal law or regulation;

(3) licensed, registered, or certified pursuant to Chapter 3 or a person duly licensed as a general contractor pursuant to Chapter 11 or a person duly licensed pursuant to Article 1 of Chapter 59 or a person duly licensed or registered as a professional engineer pursuant to Chapter 22. Notwithstanding the exemption from licensure under this article, the provisions of this article relating to the conduct of a person in the performance of a home inspection shall apply to that person. A violation of this article is considered a violation against the person's license and subjects the person to disciplinary action by the licensing board under which the person is licensed;

(4) who is duly licensed under the provisions of Section 46-13-55 for the purpose of issuing CL100 Wood Infestation Reports, provided such inspection is limited solely to the requirement of the CL100 report.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-540. Application; examination; regulations establishing minimum standards.

(A) A person desiring to be licensed as a home inspector shall submit written application to the commission on forms as the commission prescribes. Upon the submission of a completed application form and the payment of the fee required by the commission, the applicant is entitled to take the home inspector licensing examination as prescribed by the commission. Upon successful completion of the examination, the commission shall issue the applicant a license authorizing the applicant to engage in the business of home inspection in this State. The issuance of a license is evidence that the licensee is entitled to all the rights and privileges of a licensed home inspector while the license remains active.

(B) The commission shall promulgate regulations to establish the minimum qualifications and uniform criteria for the granting of a home inspector license.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-550. Display of license; address changes; renewal; inactive status.

(A) The licensee shall display the license in the manner prescribed by the commission.

(B) The licensee shall inform the commission of any change in his business or home address.

(C) A license must be renewed before July first of each year for a period of one year upon payment of the renewal fee and upon compliance with this article. If the home inspector has not complied with any provision of this article during the year, the licensee shall submit a new application as in the case of the issuance of an original license.

(D) The commission may provide for the late renewal of a license upon payment of a late fee in an amount established by the commission in regulation.

(E) A licensee who does not intend to engage in the business of home inspection for at least one year may request upon written notice to the commission that his license be placed in inactive status. While in inactive status, the person is not subject to payment of any renewal fees and may not perform home inspections in this State. When the person desires to resume the performance of home inspections, he shall file an application for license renewal, pay the renewal fee, and demonstrate continuing competence as defined by the commission in regulation. If a license has been in inactive status for more than three years, the person shall submit a new application as in the case of the issuance of an original license and shall take and successfully complete the examination.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-560. Inspection reports; form; disclosure of scope and limitations.

(A) An inspection report issued by a licensed home inspector under this chapter must be on a form approved by the commission. For purposes of this section, a form that contains the same information as the commission-approved form is considered to have met the requirements of this section.

(B) Nothing in this section may require a home inspector to inspect every item contained in the commission-approved form, and nothing in this section may limit a home inspector from performing a home inspection beyond the scope of information contained in the commission-approved form. A home inspector shall indicate on the inspection report which items, if any, were not inspected.

(C) A home inspector shall disclose the scope and limitations, if any, of each inspection before performing a home inspection.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-570. "Advertisement" defined.

"Advertisement" means any form of public notice, however disseminated. An advertisement by a licensed home inspector shall include the name, business name, address, and license number of the licensee. The use of any false, misleading, unfair, or deceptive practice in any advertisement is grounds for disciplinary action as provided for under this chapter.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-580. Denial, suspension, or revocation; civil penalties; hearing; appeal.

(A) The commission may deny, refuse to renew, temporarily suspend, or revoke a license or issue a civil penalty under this section if the licensee or applicant for licensure:

(1) makes a false or misleading statement in that portion of a written report that deals with professional qualification or in any testimony concerning professional qualifications;

(2) engages in an act or omission involving dishonesty, fraud, or misrepresentation with the intent to substantially benefit a home inspector or other person or with the intent to substantially injure another person;

(3) engages in an act of fraud, misrepresentation, or deceit in the making of a home inspection;

(4) pays a finder's fee or a referral fee to a person in connection with an inspection of a residence;

(5) fails or refuses without good cause to exercise reasonable diligence in developing a home inspection report, preparing a report, or communicating a report;

(6) accepts a home inspection assignment when the employment itself is contingent upon the home inspector reporting a predetermined estimate, analysis, or opinion or when the fee to be paid is contingent upon the opinion, the conclusions, analysis, or report reached or upon the consequences resulting from the assignment;

(7) performs work or improvement to a residence upon which the home inspector performed a home inspection within the previous twelve months;

(8) employs fraud, deceit, or misrepresentation in obtaining or attempting to obtain a license or renewal of a license;

(9) commits an act or acts of malpractice, gross negligence, or incompetence in the performance of home inspections;

(10) practices as a licensed home inspector without a current license;

(11) engages in conduct that could result in harm or injury to the public;

(12) engages in an act or practice violative of any of the provisions of this article or a regulation promulgated by the commission under this article or aids, abets, or assists a person in such violation.

(B) The commission may impose a civil penalty for violations of any provision of this article or a regulation promulgated by the commission, as follows:

(1) for a first violation, a penalty in an amount not to exceed one hundred dollars;

(2) for a second violation, a penalty in an amount not to exceed two hundred dollars; and

(3) for a third and any subsequent violation, a penalty in an amount not to exceed one thousand dollars.

Civil penalties collected by the commission must be remitted to the State Treasurer for deposit in the state's general fund.

(C) The denial, refusal to renew, temporary suspension, or revocation of a license or the issuance of a civil penalty under this section may be ordered by a decision of a majority of the commission after a hearing held in accordance with Article 3, Chapter 23 of Title 1, the Administrative Procedures Act. A decision of the commission to deny, refuse to renew, temporarily suspend, or revoke a license or impose a civil penalty is subject to review by an administrative law judge as provided under Article 5, Chapter 23 of Title 1.

(D) An individual may apply to the commission for reinstatement of a revoked license if the revocation has been in effect for at least one year. The license may be granted upon an affirmative vote by a majority of the commission.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-590. Restrictions; appraisals and real estate activities.

A home inspector is prohibited from engaging in real estate appraisal activity unless the inspector meets the requirements of Chapter 60. Further, a home inspector is prohibited from engaging in any real estate activity regulated under Chapter 57 unless the inspector meets the requirements of that chapter.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-600. Penalties; actions to enforce contract; injunction.

(A) The administrator is authorized to use the powers granted to him pursuant to this chapter to enforce the provisions of this article.

(B) A home inspector who is not otherwise exempt from this article who undertakes or attempts to undertake the business of home inspection without first obtaining a license or who knowingly presents, or files with, the commission false information for the purpose of obtaining a license is guilty of a misdemeanor and:

(1) for the first offense, upon conviction, must be fined not more than one hundred dollars or imprisoned for not more than thirty days, or both;

(2) for a second offense, upon conviction, must be fined not more than two hundred dollars or imprisoned for not more than ninety days, or both.

(3) for a third and subsequent offense, upon conviction, the person must be fined not more than one thousand dollars or imprisoned not more than one hundred eighty days, or both.

(C) A home inspector who does not have a license as required by this article may not bring an action either at law or in equity to enforce the provisions of a contract for home inspection which he entered into in violation of this article.

(D) If it appears to the commission that a home inspector has violated, or is about to violate, a provision of this article, the commission may in its own name petition an administrative law judge to issue a temporary restraining order enjoining the violation of this article, pending a full hearing to determine whether or not the injunction must be made permanent.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-610. Regulations.

The commission is authorized to promulgate regulations to administer the provisions of this article.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-620. Applicability of building code in effect at time of construction.

When an inspection report includes a deficiency that is alleged to be a building codes violation, the inspector is responsible for determining the construction dates and building codes in effect at the time of construction and must conduct the inspection using the building codes in effect at the time of construction.

HISTORY: 2002 Act No. 359, Section 1.



SECTION 40-59-810. Short Title.

This article may be cited as the "South Carolina Notice and Opportunity to Cure Construction Dwelling Defects Act".

HISTORY: 2003 Act No. 82, Section 1.



SECTION 40-59-820. Definitions.

As used in this article:

(1) "Action" means any civil lawsuit or action or arbitration proceeding for damages or indemnity asserting a claim for injury or loss to a dwelling or personal property caused by an alleged defect arising out of or related to the design, construction, condition, or sale of the dwelling or a remodel of a dwelling.

(2) "Claimant" means a homeowner, including a subsequent purchaser, who asserts a claim against a contractor, subcontractor, supplier, or design professional concerning a defect in the design, construction, condition, or sale of a dwelling or in the remodel of a dwelling.

(3) "Construction defect" means a deficiency in or a deficiency arising out of the design, specifications, surveying, planning, supervision, or observation of construction or construction of residential improvements that results from any of the following:

(a) defective material, products, or components used in the construction of residential improvements;

(b) violation of the applicable codes in effect at the time of construction of residential improvements;

(c) failure of the design of residential improvements to meet the applicable professional standards of care at the time of governmental approval of the design of residential improvements; or

(d) failure to construct residential improvements in accordance with accepted trade standards for good and workmanlike construction at the time of construction. Compliance with the applicable codes in effect at the time of construction conclusively establishes construction in accordance with accepted trade standards for good and workmanlike construction, with respect to all matters specified in those codes.

(4) "Dwelling" means a single-family house or duplex or a multifamily unit not to exceed sixteen units and not to exceed three stories in height, and which is intended for residential use. A dwelling includes the systems and other components and improvements that are part of a single or multifamily unit at the time of construction.

(5) "Serve" or "service" means personal service or delivery by certified mail to the last known address of the addressee.

HISTORY: 2003 Act No. 82, Section 1.



SECTION 40-59-830. Stay of action until compliance with article.

If the claimant files an action in court before first complying with the requirements of this article, on motion of a party to the action, the court shall stay the action until the claimant has complied with the requirements of this article.

HISTORY: 2003 Act No. 82, Section 1.



SECTION 40-59-840. Notice of claim; timing; contents; request for clarification.

(A) In an action brought against a contractor or subcontractor arising out of the construction of a dwelling, the claimant must, no later than ninety days before filing the action, serve a written notice of claim on the contractor. The notice of claim must contain the following:

(1) a statement that the claimant asserts a construction defect;

(2) a description of the claim or claims in reasonable detail sufficient to determine the general nature of the construction defect; and

(3) a description of any results of the defect, if known.

The contractor or subcontractor shall advise the claimant within fifteen days of receipt of the claim if the construction defect is not sufficiently stated and shall request clarification.

HISTORY: 2003 Act No. 82, Section 1.



SECTION 40-59-850. Contractor's election to inspect, remedy, settle, or deny claim; inspection of construction defect; response to contractor's offer; admissibility.

(A) The contractor or subcontractor has thirty days from service of the notice to inspect, offer to remedy, offer to settle with the claimant, or deny the claim regarding the defects. The claimant shall receive written notice of the contractor's or subcontractor's, as applicable, election under this section. The claimant shall allow inspection of the construction defect at an agreeable time to both parties, if requested under this section. The claimant shall give the contractor and any subcontractors reasonable access to the dwelling for inspection and if repairs have been agreed to by the parties, reasonable access to affect repairs. Failure to respond within thirty days is deemed a denial of the claim.

(B) The claimant shall serve a response to the contractor's offer, if any, within ten days of receipt of the offer.

(C) If the parties cannot settle the dispute pursuant to this article, the claimant may proceed with a civil action or other remedy provided by contract or by law.

(D) Any offers of settlement, repair, or remedy pursuant to this section, are not admissible in an action.

HISTORY: 2003 Act No. 82, Section 1.



SECTION 40-59-860. Claims for personal injury or death; designation for stay on Civil Action Cover Sheet.

(A) Nothing in this article applies to actions arising out of claims for personal injury or death, or both.

(B) Court Administration must develop a designation on the Civil Action Cover Sheet which indicates whether a stay has been granted for a civil action filed pursuant to the South Carolina Notice and Opportunity to Cure Construction Defects Act.

HISTORY: 2003 Act No. 82, Section 1.






CHAPTER 60 - SOUTH CAROLINA REAL ESTATE APPRAISER LICENSE AND CERTIFICATION ACT

SECTION 40-60-5. Citation and application of chapter; conflict with Article 1, Chapter 1, Title 40.

(A) This chapter may be cited as the "South Carolina Real Estate Appraiser License and Certification Act".

(B) Unless otherwise provided for in this chapter, Article 1, Chapter 1 of Title 40 applies to real estate appraisers; however, if there is a conflict between this chapter and Article 1, Chapter 1 of Title 40, the provisions of this chapter control.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-10. South Carolina Real Estate Appraisers Board.

(A) There is created the South Carolina Real Estate Appraisers Board under the administration of the Department of Labor, Licensing and Regulation. The purpose of this board is to regulate the real estate appraisal industry so as to protect the public's interest regarding real estate appraisal transactions.

(B) The South Carolina Real Estate Appraisers Board consists of seven members who must be residents of this State and appointed by the Governor with the advice and consent of the Senate and with consideration given to appropriate geographic representation and to areas of appraisal expertise as follows:

(1) One member must be a public member who may not be connected in any way with the practice of real estate appraisal, real estate brokerage, or mortgage lending. The member from the general public may be nominated by an individual, group, or association and must be appointed by the Governor in accordance with Section 40-1-45.

(2) One member must be a licensed real estate broker who is not a real estate appraiser.

(3) One member must be actively engaged in mortgage lending, representing supervised financial institutions, who is not a real estate licensee or a real estate appraiser and who also must not be connected in any way with the brokerage of real estate, the appraisal of real estate, or the review of real estate appraisals.

(4) Four members must be licensed or certified appraisers, actively engaged in real estate appraisal for at least three years, at least two of whom must be certified general appraisers. In appointing real estate appraisers to the board, the Governor, while not automatically excluding other appraisers, shall give preference to real estate appraisers whose primary source of income is derived from appraising real estate and not real estate brokerage.

(C) Members shall serve terms of three years and until their successors are appointed and qualified.

(D) Members of the board are entitled to per diem, subsistence, and mileage as is provided by law for members of state boards, committees, and commissions.

(E) The board shall meet at least once each calendar quarter, or as often as necessary, and shall remain in session as long as the chairman considers it necessary to give full consideration to the business before the board.

(F) The board annually shall elect from its total membership a chairman, vice-chairman, and other officers the board determines necessary. The board may adopt an official seal and shall adopt rules and procedures reasonably necessary for the performance of its duties and the governance of its operations and proceedings.

(G) A board member is required to attend meetings or to provide proper notice and justification of his or her inability to do so. The Governor may remove a member of the board pursuant to Section 1-3-240.

(H) Vacancies on the board must be filled for the unexpired portion of the term in the manner of the original appointment.

(I) In addition to the powers and duties provided in Section 40-1-70, the board may:

(1) determine the standards and qualifications for issuance of permits, licenses, and certifications;

(2) conduct disciplinary hearings on alleged violations of this chapter and regulations promulgated under this chapter and decide disciplinary actions as provided in this chapter for those found to be in violation;

(3) recommend changes in legislation and promulgate regulations pursuant to this chapter;

(4) approve and regulate educational courses, providers, and instructors;

(5) establish standards for real estate appraisals consistent with the standards recognized by the Appraisal Standards Board.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-20. Definitions.

In addition to the definitions provided in Section 40-1-20, as used in this chapter unless the context requires otherwise:

(1) "Analysis" means a study of real estate or real property other than one estimating value.

(2) "Appraisal" as a noun means the act or process of developing an opinion of value for or in expectation of compensation, fee, or other consideration; as an adjective, "appraisal" means of or pertaining to appraising and related functions including, but not limited to, appraisal practice and appraisal services.

(3) "Appraisal assignment" or "valuation assignment" means an engagement for which an appraiser is employed or retained to act, or would be perceived by third parties or the public as acting, as a disinterested third party in rendering an unbiased analysis, opinion, or conclusion that estimates the value of real estate.

(4) "Appraisal Foundation" means the Appraisal Foundation established on November 30, 1987, as a not-for-profit corporation under the laws of Illinois, containing the Appraisal Standards Board, Appraiser Qualifications Board, a board of trustees, and other advisory bodies.

(5) "Appraisal report" means any communication, written or oral, of an appraisal. The testimony of an appraiser dealing with the appraiser's analyses, conclusions, or opinions concerning identified real estate or real property is considered to be an oral appraisal report.

(6) "Appraisal subcommittee" means the designees of the heads of the federal financial institutions regulatory agencies established by the Federal Financial Institutions Examination Council Act of 1978 (12 U.S.C. Section 3301, et seq.), as amended, as well as the Secretary of the Department of Housing and Urban Development, or his designee, under the Department of Housing and Urban Development Reform Act of 1989 (12 U.S.C. Section 1708(e)).

(7) "Appraiser" means a person who holds a permit, license, or certification issued by the board that allows the person to appraise real property.

(8) "Appraiser apprentice" means an individual authorized by permit to assist a state certified appraiser in the performance of an appraisal if the apprentice is actively and personally supervised by the certified appraiser.

(9) "Board" means the South Carolina Real Estate Appraisers Board established pursuant to the provisions of this chapter.

(10) "Complex residential property appraisal" means one in which the property to be appraised, the form of ownership, or market conditions are atypical.

(11) "Evaluation" means an analysis, opinion, or conclusion that relates to the nature, quality, or utility of identified real estate and does not estimate value.

(12) "Federally-related transaction" means any real estate-related financial transaction which a federal financial institution regulatory agency engages in, contracts for, or regulates.

(13) "Independent appraisal assignment" means an engagement for which an appraiser is employed or retained to act, or would be perceived by third parties or the public as acting, as a disinterested third party in rendering an unbiased analysis, opinion, or conclusion related to the nature, quality, value, or utility of identified real estate or identified real property.

(14) "Market analysis" means a study of real estate market conditions for a specific type of property.

(15) "Mass appraisal" means the process of valuing a universe of properties as of a given date using standard methodology, employing common data, and allowing for statistical testing.

(16) "Mass appraiser" means any appraiser who is employed in the office of a tax assessor to appraise real property for ad valorem tax purposes and who is licensed or certified as a mass appraiser.

(17) "Noncomplex residential property appraisal" means one in which the property to be appraised, the form of ownership, and market conditions are those which are typically found in the subject market.

(18) "Person" means an individual, corporation, partnership, or association, foreign and domestic.

(19) "Real estate" means an identified parcel or tract of land including improvements, if any.

(20) "Real estate appraisal activity" means the act or process of valuing real estate or real property and preparing an appraisal report.

(21) "Real property" means the interests, benefits, and rights inherent in the ownership of real estate.

(22) "Residential appraisal" is an appraisal of a vacant or improved parcel of land that is devoted to or available for use as a one to four family abode including, but not limited to, a single family home, apartment, or rooming house.

(23) "Specialized services" means services other than independent appraisal assignments which are performed by an appraiser. Specialized services may include marketing studies, financing studies, and feasibility studies, valuations, analyses, opinions, and conclusions given in connection with activities including, but not limited to, real estate brokerage, mortgage banking, real estate counseling, and real estate tax counseling.

(24) "Standards of professional appraisal practice"or " USPAP" means the National Uniform Standards of Professional Appraisal Practice as adopted by the Appraisal Standards Board of the Appraisal Foundation and adopted by the board.

(25) "State certified general appraiser" means an appraiser authorized to engage in the appraisal of all types of real property.

(26) "State certified general mass appraiser" means an appraiser authorized to engage in all types of real estate mass appraisal activity for ad valorem purposes.

(27) "State certified residential appraiser" means an appraiser authorized to engage in the appraisal of one to four residential units without regard to transaction value or complexity and nonresidential appraisals with a transaction value less than two hundred fifty thousand dollars.

(28) "State certified residential mass appraiser" means an appraiser authorized to engage in the mass appraisal of one to four residential units without regard to value or complexity and nonresidential appraisals with a transaction value less than two hundred fifty thousand dollars.

(29) "State licensed appraiser" means an appraiser authorized to engage in the appraisal of noncomplex one to four residential units having a transaction value less than one million dollars and complex one to four residential units and nonresidential appraisals having a transaction value less than two hundred fifty thousand dollars.

(30) "State licensed mass appraiser" means an appraiser authorized to engage in the mass appraisal of noncomplex one to four residential units having a transaction value less than one million dollars and complex one to four residential units and nonresidential appraisals having a transaction value less than two hundred fifty thousand dollars.

(31) "Timberland" means forestland that is producing or is capable of producing timber as a crop.

(32) "Valuation" means an estimate of the value of real estate or real property.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-30. License requirement; exceptions.

It is unlawful for an individual to assume or use a title, designation, or abbreviation likely to create the impression that the person is a real estate appraiser or to engage in appraisal activity or advertise as an appraiser without a valid license issued by the department. However, nothing in this chapter may be construed to apply to:

(1) a real estate licensee licensed in accordance with Chapter 57 of Title 40 who performs a market analysis or gives an opinion as to the price of real estate on the condition that the market analysis or opinion is not referred to as an appraisal. Before performing a market analysis, the real estate licensee must disclose to the requesting party: "This market analysis may not be used for the purposes of obtaining financing in a federally-related transaction";

(2) a forester registered pursuant to Chapter 27 of Title 48 who appraises or evaluates standing or growing timber or timberland located in this State and issues an appraisal or evaluation on the timber or timberland; however, when an appraisal or evaluation is to be used in a federally-related transaction, the registered forester must be licensed or certified under this chapter if required by federal law.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-31. Qualifications.

To qualify as an appraiser, an applicant shall:

(1) have attained the age of eighteen years;

(2) have graduated from high school or hold a certificate of equivalency to become an apprentice or licensed appraiser, have an associate degree or equivalent as promulgated by the board through regulation to become a certified residential appraiser, have a Bachelor's Degree or equivalent as promulgated by the board through regulation to become a certified general appraiser;

(3) submit proof of completion of qualifying education and, if applicable, experience requirements as specified in this chapter;

(4) submit certificates of licensure from all jurisdictions where presently or previously certified;

(5) pass an examination, if applicable. An applicant who does not become licensed within five years after passing the licensure examination must retake the examination. An applicant who does not become certified within two years after passing the certified residential or certified general examination must retake the examination.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-32. Application forms.

An application for examination, permit, licensure, or certification must be completed in writing on a form prescribed by the department.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-33. Educational and applicable experience requirements.

In addition to the requirements of Section 40-60-31, an applicant for a permit, license, or certification shall provide proof of having met the following educational and applicable experience requirements:

(1) To qualify as an appraiser apprentice, an applicant shall:

(a) furnish evidence that the applicant will be supervised by an appraiser who is state certified by the board;

(b) furnish evidence that the applicant has successfully completed within the past five years at least seventy-five classroom hours of courses approved by the board.

(2) To qualify as a state licensed appraiser, an applicant shall:

(a) furnish evidence that the applicant has successfully completed within the past five years one hundred fifty hours of education required for licensure by the board in approved appraisal courses;

(b) demonstrate two thousand hours of appraisal experience since January 1, 1992, but in not less than twenty-four months. Experience may include, but is not limited to, fee and staff appraisal, ad valorem tax appraisal not to exceed forty percent of the total hours claimed, review appraisal, appraisal analysis, highest and best use analysis, and feasibility analysis/ study. The verification for experience credit claimed by an applicant must be by affidavit on forms prescribed by the board;

(c) pass an examination approved by the board. The only prerequisite to sit for the examination is completion of the educational requirements.

(3) To qualify as a state certified residential appraiser, an applicant shall:

(a) furnish evidence that the applicant has successfully completed within the past five years two hundred hours of education required for residential certification by the board in approved appraisal courses;

(b) demonstrate two thousand five hundred hours of appraisal experience since January 1, 1992, but in not less than twenty-four months. Experience may include, but is not limited to, fee and staff appraisal, ad valorem tax appraisal not to exceed forty percent of the total hours claimed, review appraisal, appraisal analysis, highest and best use analysis, and feasibility analysis/study. The verification for experience credit claimed by an applicant must be by affidavit on forms prescribed by the board;

(c) pass an examination approved by the board. The only prerequisite to sit for the examination is completion of the educational requirements.

(4) To qualify as a state certified general appraiser an applicant shall:

(a) furnish evidence that the applicant has successfully completed within the past five years three hundred hours of education required for general certification by the board in approved appraisal courses;

(b) demonstrate three thousand hours of appraisal experience since January 1, 1992, but in not less than thirty months and of which at least fifty percent must be in nonresidential appraisal work. Experience may include, but is not limited to, fee and staff appraisal, ad valorem tax appraisal not to exceed forty percent of the total hours claimed, review appraisal, appraisal analysis, highest and best use analysis, and feasibility analysis/study. The verification for experience credit claimed by an applicant must be by affidavit on forms prescribed by the board;

(c) pass an examination approved by the board. The only prerequisite to sit for the examination is completion of the educational requirements;

(5) To qualify as a licensed mass appraiser, certified mass appraiser, or certified general mass appraiser, the applicant shall satisfy the requirements enumerated in this section, and any other applicable provisions of this chapter to qualify, respectively, as a licensed appraiser, certified residential appraiser, and certified general appraiser, with the exception that one hundred percent of the required experience hours for the mass appraiser designations may be in the area of mass appraisals.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-34. Identification numbers; requirements relating to appraiser apprentice and appraiser supervising apprentice; temporary permits for appraisers licensed in another state; retaining copies of appraisals; issuance of license following revocation.

(A) The board shall prescribe the form of a permit, license, and certificate containing an identification number that the appraiser shall use when signing appraisal reports. When an appraiser advertises or executes contracts or other instruments, the appraiser's name, appraiser classification, and number assigned by the board must be printed or typed adjacent to the appraiser's signature.

(B) The appraiser apprentice performing fee appraisal work or seeking to establish experience for a state licensed or state certified designation shall:

(1) perform appraisal assignments only under the direct supervision of a state certified appraiser;

(2) maintain a log containing the following for each assignment:

(a) date of appraisal;

(b) address of appraised property;

(c) description of work performed;

(d) number of points claimed for the assignment;

(e) name and address of the client; and

(f) name and certification number of supervising appraiser;

(3) sign all appraisal reports for which the appraiser acts as primary appraiser;

(4) maintain complete copies of all appraisals.

(C) The appraiser apprentice performing mass appraisal work seeking to establish credit for a licensed or certified mass appraiser designation shall:

(1) perform appraisal assignments only under the direct supervision of a state certified residential or state certified general real estate appraiser, mass or otherwise;

(2) maintain a log on a form provided by the board.

(D) The appraiser supervising an apprentice fee appraiser shall:

(1) personally review appraisal reports prepared by the apprentice and sign and certify the report as being independently and impartially prepared in compliance with the National USPAP and applicable statutory requirements;

(2) provide a copy of final appraisal documents to any participating apprentice;

(3) directly supervise no more that three apprentice appraisers at any one given time.

(E) The appraiser supervising an appraiser apprentice performing mass appraisal work shall personally review and approve all work performed by the apprentice to ensure that the work is prepared in compliance with the National USPAP and applicable statutory requirements.

(F) The board may issue to an appraiser who is licensed or certified in another state a temporary permit, which is only effective for one specific appraisal assignment. If the appraisal is not completed within six months from the date of the permit, the board may grant an extension upon request from the appraiser. The appraiser shall place the following notation on all statements of qualification, contracts, or other instruments: "Practicing in the State of South Carolina under Temporary Permit No.".

(G) Licenses, certifications, and apprentice permits expire biennially on June 30. As a condition of renewal, an appraiser shall provide evidence satisfactory to the board of having met the continuing education requirements established by this chapter. An appraiser apprentice may maintain the permit for five years provided continuing education requirements are satisfied.

(H) Permits, licenses, or certifications not renewed by date of expiration are no longer valid but may be reinstated within twelve months after expiration upon proper application, payment of renewal fee, a late penalty, as established in the fee schedule, and proof of having met continuing education requirements as prescribed.

(I) A permit, license, or certification that has expired and has not been reinstated by the last day of the twelfth month following expiration must be canceled. All qualifications and conditions that apply to individuals applying for a permit, license, or certification who have not been previously licensed must be met.

(J) A license or certification may be placed on inactive status by informing the board in writing and must be renewed in the same manner as provided for active renewal.

(K) A fee appraiser must retain for five years the original or exact copy of each appraisal report prepared or signed by the appraiser and all supporting data assembled and formulated by the appraiser in preparing each appraisal report. The five-year period for retention of records is applicable to each engagement of the services of the appraiser and commences on the date of delivery of each appraisal report to the client. The appraiser must retain the work file for a period of at least two years after final disposition of appeals of all judicial proceedings in which the appraiser provided testimony related to the assignment, whichever period expires last.

(L) An appraiser who has had a permit, license, or certification revoked by the board must not be issued a new permit, license, or certification within two years after the date of the revocation or at any time thereafter except upon an affirmative vote of a majority of the board. A person seeking a permit, license, or certification after revocation shall meet all qualifications and conditions that apply to individuals applying for a permit, license, or certification who have not been previously permitted, licensed, or certified.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-35. Continuing education requirements; exceptions.

(A)(1) For renewal of an active permit, license, or certification, an appraiser shall present evidence biennially of satisfactory completion by the applicant of twenty-eight classroom hours of instruction in courses or seminars that have been approved by the board.

(2) For renewal of an active license or certification, assessors and other staff responsible for the assessment of property for ad valorem taxation purposes shall receive seven hours of instruction each year in the laws applicable to assessment for ad valorem taxation, methods of valuing property, administration of the assessor's office and records of the assessor's office, and other functions related to the assessor's office. This instruction shall be received from the Department of Revenue or other providers or courses approved by the Department of Labor, Licensing and Regulation. This instruction shall satisfy fourteen of the twenty-eight classroom hours required for renewal.

(B) A permit, license, or certification of an appraiser that has been suspended may not be reissued until the applicant presents evidence of completion of the continuing education required by this section.

(C) An appraiser who fails to complete the continuing education requirements by the date of license renewal may renew by submitting applicable fees but must immediately be placed on inactive status and may not engage in appraising while on inactive status. The appraiser seeking to activate shall pay the applicable fee and meet the continuing education required by this section.

(D) Appraisers may request to receive credit for continuing education for a course that has not been preapproved by the board. However, credit may be granted only if the appraiser provides satisfactory proof of course qualification, and the board finds that the course meets the criteria set for continuing education courses with regard to subject matter, course length, instructor qualification, and student attendance.

(E) The following are exempt from the continuing education requirements:

(1) instructors of approved courses if they request in writing continuing education credit for time spent teaching or developing approved continuing education courses;

(2) nonresident appraisers who have successfully satisfied the continuing education requirements of the jurisdiction of residence.

HISTORY: 2006 Act No. 257, Section 1; 2010 Act No. 204, Section 1, eff June 7, 2010.



SECTION 40-60-36. Approval of courses, educational providers and instructors; instructor workshops.

(A) The board shall establish and publish standards relevant to the approval and conduct of appraiser education required by this chapter.

(B) The department shall review, approve, and regulate educational courses required by this chapter and providers and instructors of these courses including, but not limited to, accredited colleges, universities, private business entities, organizations, schools, associations, individuals, and institutions.

(C) The department may deny, reprimand, fine, suspend, or revoke the approval of an education provider or instructor if the department finds that the education provider or instructor has violated or failed to satisfy the provisions of this chapter or the regulations and standards promulgated pursuant to this chapter.

(D) Application by providers seeking approval to offer and conduct educational instruction or application by instructors must be made on a form prescribed by the department and accompanied by applicable fees not less than sixty days before a course offering and must be approved by the department before the commencement of any instruction.

(E) If an application for provider, instructor, or course is not approved, the reason must be detailed, and the applicant must be given thirty days to respond.

(F) Upon approval, certificates must be issued to providers, courses, and instructors to be renewed biennially.

(G) Approved courses must be taught by approved instructors who are qualified and have demonstrated knowledge of the subject matter to be taught as well as the ability to teach.

(H) Approved instructors shall attend biennial instructor development workshops sponsored by the department whenever possible or provide evidence of equivalent hours of continuing education that increases their knowledge of either the subject content in their area of expertise or their teaching techniques.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-37. Reciprocal agreements with appraiser regulatory authorities; consent of nonresident appraiser to South Carolina court jurisdiction.

(A) The board may enter into reciprocal agreements with appraiser regulatory authorities of other jurisdictions which provide for waivers of education, examination, and experience requirements if the board considers the education and examination requirements of another jurisdiction to be substantially equivalent to the requirements of this chapter.

(B) A nonresident applicant shall file an irrevocable consent that suits and actions may be commenced against the applicant in the proper court in a judicial circuit of the State in which a cause of action may arise or in which the plaintiff may reside by the service of process or pleading, authorized by the laws of the State, on the Director of the Department of Labor, Licensing and Regulation. The consent must stipulate that the service of process or pleading must be taken and held in all courts to be as valid and binding as if service had been made upon the applicant in South Carolina. If the process or pleadings mentioned in this chapter are served upon the Director of the Department of Labor, Licensing and Regulation, it must be by duplicate copies, one of which must be filed in the office of the board and the other immediately forwarded by the board by registered or certified mail to the applicant against whom the process or pleadings are directed, at the last known address of the applicant as shown by the records of the board.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-38. Adoption of and conformity to national standards of professional appraiser practice.

The board shall adopt the standards and amendments to these standards of professional appraisal practice, as promulgated by the Appraisal Standards Board of the Appraisal Foundation. All appraiser apprentices and state licensed and certified appraisers shall conform their professional conduct to the National USPAP and its amendments, as promulgated by the Appraisal Standards Board.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-39. Conformity of education and other requirements to those established by federal statutes and regulations.

The board is authorized to waive or to modify any experience, examination, or education requirements established for appraisers in this chapter in order to bring those requirements into conformity with any requirements established by federal statutes and regulations relating to state licensure of appraisers as established by federal financial institutions regulatory agencies, as defined in Title XI of the U.S. Code, or the Department of Housing and Urban Development, or other similar agencies.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-40. Appraiser contact information; notification of change of address or telephone number; service of notice.

(A) Each licensee and apprentice must maintain on file with the board a current street address at which they may be found.

(B) Each licensee and apprentice must notify the board in writing within fifteen days of any change in residential address, office address, or office telephone number.

(C) Service of any notice upon a licensee who cannot be found at the last known address provided by the licensee may be made by leaving with the director, or designee, a copy of the notice and any accompanying documents along with proof of attempted service at the last known address. The board may set aside and reopen a proceeding upon satisfactory showing by the licensee of good cause as to why the licensee did not receive service of the notice.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-50. Administrative support; lists of licensed and certified real estate appraisers; fees.

(A) The Department of Labor, Licensing and Regulation shall provide all administrative, fiscal, investigative, inspection, clerical, secretarial, and license renewal operations and activities of the board in accordance with Section 40-1-50.

(B) The board periodically shall transmit to the appraisal subcommittee as defined in Section 40-60-20(6), a roster of individuals who have become state licensed real estate appraisers and state certified real estate appraisers and shall collect and transmit any information or fees established under Public Law 101-73, Title XI, Real Estate Appraisal Reform Amendments. The board may collect a processing fee necessary to carry out its duties under this subsection.

(C) Initial fees must be established by the board in statute or regulation and shall serve as the basis for necessary adjustments in accordance with Section 40-1-50 to ensure that they are sufficient, but not excessive, to cover expenses, including the total of the direct and indirect costs to the State for the operations of the board.

(D) Application and license fees are payable to the department in advance and must accompany an examination application or a license application. Initial fees for exam, permit, license, or certificate must be paid by certified funds. Fees are nonrefundable.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-70. Code of ethics.

Appraisers shall conduct themselves in accordance with a code of ethics adopted by the board.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-80. Investigation of complaints and violations; stays; appeal.

(A) The department shall investigate complaints and violations of this chapter as provided in Section 40-1-80.

(B) If a complaint filed with the board involves an appraisal report that varies from a sales, lease, or exchange price, the board may decline to conduct an investigation.

(C) The board is prohibited from conducting an investigation based solely on a dispute over the value of property for ad valorem tax purposes.

(D) No stay or supersedeas may be granted for more than six months pending appeal from a decision by the board to revoke, suspend, or otherwise restrict a permit, license, or certification.

(E) A person aggrieved by a final action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-90. Power to administer oaths.

In addition to the powers and duties enumerated in Section 40-1-90, the presiding officer of the board may administer oaths when taking testimony upon any and all matters pertaining to the business or duties of the board.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-100. Restraining orders and cease and desist orders.

Restraining orders and cease and desist orders may be issued in accordance with Section 40-1-100.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-110. Grounds for denying license or taking disciplinary action.

In addition to the grounds provided in Section 40-1-110, the board may deny licensure to an applicant or may take disciplinary action against an appraiser who:

(1) fails to meet the minimum qualifications for a permit, license, or certification established by or pursuant to this chapter;

(2) procures or attempts to procure a permit, license, or certification by knowingly making a false statement, submitting false information, or making a material misrepresentation in an application filed with the board, or procures or attempts to procure a permit, license, or certification through fraud or misrepresentation;

(3) performs an act in the practice of real estate appraising that constitutes dishonest, fraudulent, or improper conduct;

(4) engages in the business of real estate appraising under an assumed or fictitious name;

(5) pays a finder's fee or a referral fee in connection with an appraisal of real estate or real property in this State;

(6) makes a false or misleading statement in that portion of a written appraisal report that deals with professional qualifications or in any testimony concerning professional qualifications;

(7) violates the confidential nature of governmental records to which an appraiser gained access through employment or engagement as an appraiser by a governmental agency;

(8) violates any of the standards for the development or communication of real estate appraisals as promulgated by the board in regulation;

(9) fails or refuses without good cause to exercise reasonable diligence in developing an appraisal, preparing an appraisal report, or communicating an appraisal;

(10) exhibits negligence or incompetence in developing an appraisal, in preparing an appraisal report, or in communicating an appraisal;

(11) accepts an independent appraisal assignment or valuation assignment when the employment itself or fee to be paid was contingent upon the appraiser's reporting a predetermined estimate, analysis, valuation, opinion, or conclusion or upon the award, recovery, or consequences resulting from the appraisal assignment;

(12) fails to retain records in accordance with this chapter or regulations promulgated pursuant to this chapter;

(13) fails upon reasonable request of an investigator of the board to make all records required to be maintained under this chapter available to the board for inspection and copying by the board or fails to appear upon reasonable request for an interview with an investigator of the board;

(14) demonstrates bad faith, dishonesty, untrustworthiness, or incompetency to act as an appraiser in a manner so as to endanger the interests of the public;

(15) performs or attempts to perform any real estate appraisal activity on property located in another state without first having complied with that state's laws regarding real estate appraisal activity;

(16) performs or attempts to perform, if licensed or certified as a mass appraiser, any appraisal other than those for ad valorem tax purposes and directly related to the assessor office employment duties of the mass appraiser;

(17) has been convicted of a felony or a crime involving moral turpitude or pleaded guilty or nolo contendere to any such offense;

(18) fails to report to the department in writing by certified mail, within ten days, notice of conviction of a crime provided for in item (17);

(19) has had a license to practice a regulated profession or occupation in this State, another state or jurisdiction canceled, revoked, suspended, or otherwise disciplined;

(20) issues a check to the board that is returned for insufficient funds or closed account;

(21) fails to comply with or obey a final order of the board or has failed to comply with an order, subpoena, or directive of the board or department;

(22) violates any provision of this chapter or any regulation promulgated under this chapter;

(23) has knowingly performed an act that in any way assists an unlicensed person to practice;

(24) has failed to cooperate with an investigation or other proceeding of the board;

(25) has failed to appear before the board after receiving a formal notice to appear.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-115. Board jurisdiction.

The board has jurisdiction over the actions committed or omitted by current and former licensees as provided in Section 40-1-115.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-120. Fines and penalties; delivery of notice of revocation or suspension; consent orders.

(A) In addition to the powers and duties enumerated in Section 40-1-120, the board may impose a fine of up to two thousand dollars to be paid for each violation of the provisions of this chapter or of the regulations promulgated by the board, but the total penalty or fine for violations may not exceed ten thousand dollars, and may require payment of the costs of the disciplinary action. Fines are payable immediately upon the effective date of discipline unless otherwise provided by the board. Interest accrues after fines are due at the maximum rate allowed by law. No licensee against whom a fine is levied is eligible for reinstatement until the fine has been paid in full.

(B) A decision by the board to revoke, suspend, or otherwise restrict a license or to limit or otherwise discipline a licensee becomes effective upon delivery of a copy of the decision to the licensee and a petition for review does not operate as a supersedeas or stay.

(C) Nothing in this section prevents a licensee from voluntarily entering into a consent order with the board wherein violations are not contested and sanctions are accepted.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-130. Grounds for denial of license or discipline.

As provided in Section 40-1-130, the board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-140. License denial based on prior criminal record.

A license may be denied based on a person's prior criminal record, only as provided for in Section 40-1-140.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-150. Voluntary surrender of license.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license to practice in accordance with and subject to the provisions of Section 40-1-150. A person whose license is voluntarily surrendered may not practice or represent himself or herself to be authorized to practice until the board takes final action in the pending disciplinary matter. The voluntary surrender of a license is subject to public disclosure in accordance with Chapter 4 of Title 30. The time that an authorization has been surrendered may be credited, in the board's discretion, toward any period of suspension or other restriction of practice.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-160. Appeal.

A respondent aggrieved by a final decision of the board may seek review of the decision to the Administrative Law Court in accordance with Section 40-1-160. Motions for continuance and for other interlocutory relief are not subject to review by the Administrative Law Court until a final decision has been issued by the board.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-170. Investigation and prosecution costs.

A person found in violation of this chapter or regulations promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case, including appeals, in accordance with Section 40-1-170.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-180. Collection of costs and fines.

Costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-190. Confidentiality of investigations and proceedings; privileged communications.

Investigations and proceedings conducted under this chapter are confidential, and all communications are privileged as provided for in Section 40-1-190.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-200. Advertising or engaging in business of appraising without license; penalties.

(A) It is unlawful for a person, directly or indirectly, to engage in or conduct the business of or to advertise or hold himself out as engaging in or conducting the business of or to act in the capacity of, an appraiser within this State without first obtaining a permit, license, or certification as provided in this chapter.

(B) A person acting as an appraiser within the meaning of this chapter without a permit, license, or certification is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than six months, or both.

(C) An appraiser who fails to renew a license or certification and who continues to engage in appraisal activities or business is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than six months, or both.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-210. Injunctive relief; fine.

The department, in addition to instituting a criminal proceeding, may institute a civil action through the Administrative Law Court, in the name of the State, for injunctive relief against a person or entity violating this chapter, a regulation promulgated under this chapter, or an order of the board. For each violation the administrative law judge may impose a fine of not more than ten thousand dollars.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-220. Continuation of existing licenses.

A person who is licensed as a licensed appraiser, licensed mass appraiser, state certified residential appraiser, certified mass appraiser, state certified general appraiser, or certified general mass appraiser on December 31, 2007, may continue licensure in that category without meeting the requirements of Section 40-60-31 and Section 40-60-33, so long as the person is otherwise authorized to hold such license.

HISTORY: 2006 Act No. 257, Section 1.



SECTION 40-60-230. Severability.

If any section, subsection, paragraph, subparagraph, sentence, clause, phrase, or word of this act is for any reason held to be unconstitutional or invalid, such holding shall not affect the constitutionality or validity of the remaining portions of this act, the General Assembly hereby declaring that it would have passed this section, and each and every section, subsection, paragraph, subparagraph, sentence, clause, phrase, and word thereof, irrespective of the fact that any one or more other sections, subsections, paragraphs, subparagraphs, sentences, clauses, phrases, or words hereof may be declared to be unconstitutional, invalid, or otherwise ineffective.

HISTORY: 2006 Act No. 257, Section 1.






CHAPTER 61 - SANITARIANS

SECTION 40-61-10. Definitions.

As used in this chapter:

(1) "Board" means the South Carolina State Board of Examiners for Registered Environmental Sanitarians.

(2) "Environmental sanitarian" means a person trained and qualified to carry out educational, inspectional, and supervisory duties in environmental health and control programs and who is registered.

(3) "Environmental health and control programs" means programs for achieving and maintaining conditions to insure an environment that is conducive to health, comfort, safety, and well-being and provides adequate protection to the public.

(4) "Certificate of registration" means a serially numbered document issued by the board certifying that the person named therein has been duly registered by the board as a registered sanitarian, containing the name of the person registered and the date of registration, and authenticated by the signatures as determined by the board.

HISTORY: 1962 Code Section 56-1546.2; 1962 (52) 1918; 1984 Act No. 512, Part II, Section 58A.



SECTION 40-61-20. State Board of Examiners for Registered Environmental Sanitarians; composition; responsibilities; removal of members; vacancies.

There is created the South Carolina State Board of Examiners for Registered Environmental Sanitarians composed of six members appointed by the Governor, one of whom is the executive officer of the Department of Health and Environmental Control or his designee, three environmental sanitarians who are qualified by education and experience to be registered environmental sanitarians, and two public members who are not environmental sanitarians or do not have any pecuniary interests in any entity engaged in the business of environmental sanitarians. All members of the board must be residents of the State and serve for terms of four years and until their successors are appointed and qualify. Members of the board are eligible for reappointment but cannot serve more than two consecutive terms.

The board is responsible for examining applicants for registered environmental sanitarians, investigating complaints, and investigating and prosecuting violations of this chapter.

The board may promulgate regulations to carry out the provisions of this chapter.

The Governor may remove any member of the board who has been guilty of continued neglect of his duties or who is found to be incompetent, unprofessional, or dishonorable. No member must be removed without first giving him an opportunity to refute the charges filed against him. He must be given a copy of the charges at the time they are filed.

Vacancies on the board are filled in the same manner as the original appointment for the unexpired portion of the term.

HISTORY: 1962 Code Section 56-1546.1; 1962 (52) 1918; 1984 Act No. 512, Part II, Section 58A.



SECTION 40-61-30. Qualification of board members; board meetings; register of applications for certification; allowances to board members.

The members of the board shall qualify by taking an oath of office before a notary public or other officer authorized to administer oaths in this State.

The board shall meet at least once each year and at such other times as its bylaws provide. A quorum for the meetings consists of four members. At its initial meeting the board shall elect from its membership a chairman, a vice-chairman, and a secretary to serve for one-year terms. The board may adopt bylaws and rules of procedure necessary to perform its duties.

If a board member is disqualified and his absence results in the lack of a quorum or an adequate number of members to perform official functions, the Governor may deputize an individual to replace him during the period of disqualification. The deputized individual shall take the same oath as required of other members of the board.

The board shall have a seal and the impression thereof must be attached to all official documents issued by it.

The board shall keep a record of its proceedings and a register of all applications for certificates of registration which shows:

(a) The name, age, and residence of each applicant.

(b) His educational and other qualifications.

(c) Whether an examination was required.

(d) Whether the applicant was rejected.

(e) Whether a certificate of registration was granted.

(f) The date of the action of the board.

(g) Other information as may be deemed necessary by the board.

The records of the board are prima facie evidence of the proceedings of the board set forth therein and a transcript thereof, duly certified by the secretary under seal, is admissible in evidence with the same force and effect as if the original were produced.

Each member may be allowed the usual mileage, per diem, and subsistence as provided by law for members of state boards, committees, and commissions for each day actually engaged in the duties of his office, including a reasonable number of days for the preparation and reviewing of examinations in addition to the time actually spent in conducting examinations.

HISTORY: 1962 Code Section 56-1546.3; 1962 (52) 1918; 1984 Act No. 512, Part II, Section 58A.



SECTION 40-61-40. Powers of board in connection with investigations and proceedings; desist orders and injunctions.

For the purpose of any investigation or proceeding under this chapter, the board or any person designated by it may administer oaths and affirmations, subpoena witnesses, take evidence, and require the production of any documents or records which the board considers relevant to the inquiry. In the case of contumacy by, or refusal to obey a subpoena issued to any person, an administrative law judge as provided under Article 5 of Chapter 23 of Title 1, upon application of the board may issue an order requiring the person to appear before the board or the person designated by it and produce documentary evidence and to give other evidence concerning the matter under inquiry.

Whenever the board has reason to believe that any person is violating or intends to violate any provision of this chapter, it may, in addition to all other remedies, order the person to immediately desist and refrain from such conduct. The board may apply to an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 for an injunction restraining the person from such conduct. An administrative law judge may issue ex parte a temporary injunction not to exceed ten days and upon notice and full hearing may issue any other order in the matter it deems proper. No bond is required of the board by an administrative law judge as a condition to the issuance of any injunction or order contemplated by the provisions of this section.

HISTORY: 1962 Code Section 56-1546.4; 1962 (52) 1918; 1984 Act No. 512, Part II, Section 58A; 1993 Act No. 181, Section 941.



SECTION 40-61-50. Remission of revenues; assessment of fees; annual report.

All revenues and income from certificates, examination fees, other fees, sale of commodities, and services and income derived from any board source or activity must be remitted to the State Treasurer as collected, when practicable, and credited to the general fund of the State. All assessments fees, or certificates must be levied in an amount sufficient to at least equal the amount appropriated in the annual general appropriation act for the board plus any additional funds allocated by the Budget and Control Board for implementation of the state's personnel compensation plan.

The annual report required by Act 165 of 1979 must be made by the board in accordance with the provisions of that act.

HISTORY: 1962 Code Section 56-1546.5; 1962 (52) 1918; 1984 Act No. 512, Part II, Section 58A.



SECTION 40-61-60. Requirements for certificate of registration.

The board must issue a certificate of registration to all applicants who certify to the board under oath that the applicant is a graduate with a baccalaureate degree from an accredited college or university, who has satisfactorily completed at least twelve semester hours or its equivalent of academic work in the basic natural sciences, or pass a written or oral examination as prescribed by the board. Any person desiring to be examined by the board must make application and pay a fee to the board in the manner prescribed by the board.

HISTORY: 1962 Code Section 56-1546.6; 1962 (52) 1918; 1984 Act No. 512, Part II, Section 58A.



SECTION 40-61-70. Annual renewal of certificates.

The board shall renew annually certificates upon payment of a fee and completion of any required continuing education courses.

HISTORY: 1962 Code Section 56-1546.7; 1962 (52) 1918; 1984 Act No. 512, Part II, Section 58A.



SECTION 40-61-80. Complaints and proceedings against registered environmental sanitarians.

The board shall receive complaints by any person against a registered environmental sanitarian and shall require a complaint to be submitted in written form specifying the exact charge. Upon receipt of the complaint, the chairman or his designee shall investigate the allegations in the complaint and make a report to the board concerning his investigation. If the board desires to proceed further, it may file a formal accusation charging the registered environmental sanitarian with a violation of a provision of this chapter. The accusation must be signed by the chairman on behalf of the board. When the accusation is filed the board shall set a date and place for hearing thereon and the board must notify the accused in writing not less than thirty days prior to the hearing and a copy of the accusation must be attached to the notice. The accused may appear and show cause why his license should not be suspended or revoked.

The accused has the right to be confronted with and to cross-examine the witnesses against him and he has the right to counsel. For the purposes of such hearing, the board may require by subpoena the attendance of witnesses, the production of documents, may administer oaths and hear testimony, either oral or documentary, for and against the accused. In instances where a board member has made the initial investigation or complaint, he may not sit with the board at the hearing of the complaint.

The notice must be sent to the accused by registered mail, return receipt requested, directed to his last mailing address furnished by the board. The post office registration receipt signed by the accused, his agent, or a responsible member of his household or office staff, or, if not accepted by the person to whom addressed, the postal authority stamp showing the notice refused is prima facie evidence of service of the notice.

All investigations and proceedings undertaken under the provisions of this chapter are confidential.

Every communication, whether oral or written, made by or on behalf of any complainant to the board or member thereof, pursuant to this chapter, whether by way of complaint or testimony, is privileged; and no action or proceeding, civil or criminal, shall lie against any person by whom or on whose behalf the communication is made, except upon proof that the communication was made with malice.

No part of this chapter is construed as prohibiting the respondent or his legal counsel from exercising the respondent's constitutional right of due process under the law nor to prohibit the respondent from normal access to the charges and evidence filed against him as a part of due process under the law.

HISTORY: 1962 Code Section 56-1546.8; 1962 (52) 1918; 1984 Act No. 512, Part II, Section 58A.



SECTION 40-61-90. Revocation, suspension, or restriction of certificate; misconduct.

The board may revoke, suspend, or otherwise restrict the certificate of any registered environmental sanitarian or reprimand or otherwise discipline him when it is established that the license holder is guilty of misconduct as defined in this chapter.

Misconduct, which constitutes grounds for revocation, suspension, or restriction of a certificate or a limitation on, reprimand, or other discipline of a registered environmental sanitarian, is a satisfactory showing to the board:

(1) That any false, fraudulent, or forged statement or document has been used, and any fraudulent, deceitful, or dishonest act has been practiced by the holder of a license or certificate in connection with any of the registration requirements.

(2) That the holder of a certificate has been convicted of a felony or any other crime involving moral turpitude. Forfeiture of a bond or a plea of nolo contendere is considered the equivalent of a conviction.

(3) That the holder of a certificate practiced environmental sanitation while under either the influence of alcohol or drugs to such a degree as to adversely affect his ability to practice environmental sanitation.

(4) That the holder of a certificate uses alcohol or drugs to such a degree as to adversely affect his ability to practice environmental sanitation.

(5) That the holder of a certificate has knowingly performed any act which substantially assists a person to practice environmental sanitation illegally.

(6) That the holder of a certificate intentionally has caused to be published or circulated directly or indirectly any fraudulent, false, or misleading statements as to the skill or methods of practice of any environmental sanitarian.

(7) That the holder of a certificate has sustained any physical or mental impairment or disability which renders further practice by him dangerous to the public.

(8) That the holder of a certificate has violated the code of ethics as adopted by the board and published in its regulations.

(9) That the holder of a certificate has engaged in conduct that is deceptive, fraudulent, or harmful to the public.

(10) That the holder of a certificate is guilty of obtaining fees or assisting in obtaining such fees under deceptive, false, or fraudulent circumstances.

(11) That the holder of a certificate is guilty of the use of any intentionally false or fraudulent statement in any document connected with the practice of environmental sanitation.

(12) That the holder of a certificate has been found by the board to lack the professional competence to practice environmental sanitation.

(13) That the holder of a certificate has violated any provision of this chapter regulating the practice of environmental sanitation.

(14) That the holder of a certificate has been guilty of using a solicitor or peddlers, cappers, or steerers to obtain patronage.

In addition to all other remedies and actions incorporated in this chapter, the certificate of a registered environmental sanitarian adjudged mentally incompetent by any court of proper jurisdiction is automatically suspended by the board until he is adjudged by a court of competent jurisdiction to be mentally competent.

HISTORY: 1962 Code Section 56-1546.9; 1962 (52) 1918; 1984 Act No. 512, Part II, Section 58A.



SECTION 40-61-100. Reciprocity.

Reciprocity with those states having an act for the registration of sanitarians whose provisions are equivalent as determined by the board may be entered into by the board under the appropriate bylaws and rules of procedure as may be prescribed by the board.

HISTORY: 1962 Code Section 56-1546.10; 1962 (52) 1918; 1984 Act No. 512, Part II, Section 58A.



SECTION 40-61-110. Disciplinary action; publication and review of board decision.

If the board is satisfied that the registered environmental sanitarian is guilty of any offense charged in the formal accusation provided for in this chapter, it must revoke, suspend, reprimand, or otherwise take any other reasonable action short of revocation or suspension, such as requiring the sanitarian to undertake additional professional training subject to the direction and supervision of the board. The board may also impose such restraint upon the sanitarian as circumstances warrant until the sanitarian demonstrates to the board adequate professional competence. In all cases where disciplinary action is taken by the board, written notice of the action must then be mailed by the secretary of the board to the accused at his last known address as provided to the board.

Any final order of the board finding that a registered environmental sanitarian is guilty of any offense charged in a formal accusation shall become public knowledge except for a final order dismissing the accusation or determining that a private reprimand is in order. All final orders which are made public must be mailed to local and state associations, and all registered environmental sanitarians with which the respondent is associated, states where the registered environmental sanitarian has a certificate as known to the board, and to any other source that the board wishes to furnish this information.

Any decision by the board to revoke, suspend, or otherwise restrict the certificate must be by majority vote and is subject to review by an administrative law judge as provided under Article 5 of Chapter 23 of Title 1 upon petition filed by the sanitarian with an administrative law judge and a copy served upon the secretary of the board within thirty days from the date of delivery of the board's decision to the sanitarian. The review is limited to the record established by the board's hearing.

HISTORY: 1962 Code Section 56-1546.11; 1962 (52) 1918; 1984 Act No. 512, Part II, Section 58A; 1993 Act No. 181, Section 942.



SECTION 40-61-120. Requirement of certificate.

It is unlawful for any person to practice as a registered environmental sanitarian or represent himself as a registered environmental sanitarian unless the person has fully complied with the provisions of this chapter and has been issued a current certificate of registration.

HISTORY: 1962 Code Section 56-1546.12; 1962 (52) 1918; 1984 Act No. 512, Part II, Section 58A.



SECTION 40-61-130. Penalties.

Any person violating the provisions of this chapter is guilty of a misdemeanor and upon conviction must be fined not more than one hundred dollars or be imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 56-1546.13; 1962 (52) 1918; 1984 Act No. 512, Part II, Section 58A.



SECTION 40-61-140. Persons entitled to certificate without examination.

The board must issue a certificate of registration without examination of any person who on June 30, 1983, was a registered sanitarian duly registered with the South Carolina Board of Examiners for Registered Sanitarians.

The board must also issue a certificate of registration to any individual who is working in environmental health and control programs in the State on the effective date of this chapter who is not a registered environmental sanitarian who makes application to the board and takes the examination prior to July 1, 1985.

HISTORY: 1984 Act No. 512, Part II, Section 58B.






CHAPTER 63 - SOCIAL WORKERS

SECTION 40-63-5. Application of chapter; conflict of laws.

Unless otherwise provided for in this chapter, Article 1, Chapter 1 of Title 40 applies to the Board of Social Work Examiners administered by the Department of Labor, Licensing and Regulation. If there is a conflict between this chapter and Article 1, Chapter 1 of Title 40, the provisions of this chapter control.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-10. State Board of Social Work Examiners; membership; oath; expense reimbursements.

(A) There is created the State Board of Social Work Examiners to be composed of seven members appointed by the Governor, with the advice and consent of the Senate, including one lay member, two licensed baccalaureate social workers, two licensed master social workers, and two licensed independent social workers (clinical or advanced practice). All members must be residents of this State and the social workers must have been in the active practice of social work for at least five years before appointment. The terms of the members are for four years and until their successors are appointed and qualify. Members of the board are eligible for reappointment. The board shall have powers and duties as stated in Section 40-1-70. The board may promulgate regulations to carry out the provisions of this chapter. The Governor may remove a member in accordance with Section 1-3-240. No member may be removed without an opportunity to refute the charges filed against him. He must be given a copy of the charges at the time they are filed. Vacancies on the board must be filled in the manner of the original appointment for the unexpired portion of the term.

(B) The members of the board shall qualify by taking an oath of office before a notary public or other officer authorized to administer oaths in this State.

(C) Members may receive for their services mileage, expenses, subsistence, and per diem as provided by law for members of state boards, committees, and commissions.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-20. Definitions.

As used in this chapter:

(1) "Advanced Practice Social Worker" means a person duly licensed to practice independent advanced practice social work under this act.

(2) "Advanced Practice Supervision" means an interactional professional and educational relationship between an advanced practice supervisor and a social worker that provides evaluation and direction over the supervisee's practice of advanced practice social work and promotes continued development of the social worker's knowledge, skills, and abilities to engage in the practice of advanced practice social work in an ethical and competent manner.

(3) "Approved Advanced Practice Supervisor" means a licensed advanced practice social worker who has met the qualifications as determined by the board.

(4) "Approved Clinical Supervisor" means a licensed clinical social worker who has met the qualifications as determined by the board.

(5) "Approved Provider of Continuing Education" means an individual, group, professional association, school, institution, organization, or agency approved by the board to conduct educational program(s).

(6) "Baccalaureate Social Worker" means a person duly licensed to practice baccalaureate social work under this act.

(7) "Board" means the South Carolina Board of Social Work Examiners.

(8) "Case Management" means a procedure to plan, provide, and monitor services from a variety of resources on behalf of and in collaboration with a client.

(9) "Client" means the individual, couple, family, group, organization, or community that seeks or receives social work services.

(10) "Clinical Social Worker" means a person duly licensed to practice clinical social work under this act.

(11) "Clinical Supervision" means an interactional professional and educational relationship between a clinical supervisor and a social worker that provides evaluation and direction over the supervisee's practice of clinical social work and promotes continued development of the social worker's knowledge, skills, and abilities to engage in the practice of clinical social work in an ethical and competent manner.

(12) "Consultation" means a problem solving process in which expertise is offered to an individual, group, organization, or community.

(13) "Continuing Education" means education and training, which are oriented to maintain, improve, or enhance social work practice.

(14) "Continuing Education Contact Hour" means a sixty ( 60) minute clock hour of instruction, not including breaks or meals.

(15) "Counseling" means a method used by social workers to assist individuals, couples, families, and groups in learning how to solve problems and make decisions about personal, health, social, educational, vocational, financial, and other interpersonal concerns.

(16) "Director" means the Director of the Department of Labor, Licensing and Regulation.

(17) "Examination" means a standardized test of social work knowledge, skills, and abilities approved by the board.

(18) "Independent Social Worker--Advanced Practice" means a person duly licensed to practice Independent Social Work--Advanced Practice under this act.

(19) "Independent Social Worker--Clinical Practice" means a person duly licensed to practice Independent Social Work--Clinical Practice under this act.

(20) "License" means an authorization to practice social work issued by the board pursuant to this chapter.

(21) "Licensee" means an individual who has met the requirements for licensure under this chapter and has been issued a license to practice as a social worker.

(22) "Masters Social Worker" means a person licensed to engage in the practice of Masters Social Work.

(23) "Practice of Baccalaureate Social Work" means the professional application of social work theory, knowledge, methods, principles, values, and ethics and the professional use of self to restore or enhance social, psychosocial, or biopsychosocial functioning of individuals, couples, families, groups, organizations, and communities. The practice of Baccalaureate Social Work is a basic generalist practice that includes assessment, planning, intervention, evaluation, mediation, case management, information and referral, counseling, advocacy, supervision of employees, consultation, client education, research, community organization, and the development, implementation, and administration of policies, programs, and activities. Baccalaureate Social Workers are not qualified to diagnose and treat mental illness nor provide psychotherapy services. Baccalaureate Social Work is practiced only in organized settings such as social, medical, or governmental agencies and may not be practiced independently or privately.

(24) "Practice of Independent Social Work--Advanced Practice" means the professional application of social work theory, knowledge, methods, principles, values, and ethics, and the professional use of self to community and organizational systems (systemic and macrocosm issues) and other indirect (nonclinical) services. The Advanced Practice of Social Work includes activities such as community organization and development, social planning and policy development, administration of social work policies, programs and activities, outcome evaluation, client education, research, nonclinical supervision of employees and nonclinical consultation, nonclinical assessment and referral, mediation, expert testimony, and advocacy. A Licensed Independent Social Worker--AP may not practice clinical social work independently. The Independent Social Worker--AP may engage in the activities included under the practice of Masters Social Work. The practice of Independent Social Work--Advanced Practice may include private practice.

(25) "Practice of Independent Social Work--Clinical Practice" means the professional application of social work theory, knowledge, methods, principles, values, and ethics, and the professional use of self to restore or enhance social, psychosocial, or biopsychosocial functioning of individuals, couples, families, groups, and direct clinical needs of organizations and communities. The practice of Clinical Social Work requires the application of specialized clinical knowledge and advanced clinical skills in the areas of assessment, diagnosis, and treatment for mental, emotional, and behavioral disorders, and conditions. Treatment methods include the provision of individual, marital, couple, family, and group counseling and psychotherapy. The practice of independent clinical social work includes case management, information and referral, mediation, client education, supervision of employees, consultation, research, advocacy, outcome evaluation, and expert testimony. The practice of Independent Social Work--Clinical Practice may include private practice. A Licensed Independent Social Worker--CP may not practice advanced practice social work independently. The Independent Social Worker--CP may engage in the activities included under the practice of Masters Social Work.

(26) "Practice of Masters Social Work" means the application of social work theory, knowledge, methods, and ethics, and the professional use of self to restore or enhance social, psychosocial, or biopsychosocial functioning of individuals, couples, families, groups, organizations, and communities. Masters Social Work Practice requires the application of specialized knowledge and advanced practice skills in the areas of assessment, treatment planning, implementation and evaluation, case management, information and referral, mediation, client education, counseling, advocacy, supervision of employees, consultation, research, community organization and development, administration of social work policies, programs and activities, and outcome evaluation. The practice of Masters Social Work may include the practice of Clinical Social Work under clinical supervision within a recognized, organized setting such as social, medical, and governmental agencies. LMSW's may engage only in supervised practice in such agencies and may not practice privately or independently.

(27) "Private Practice" means the provision of clinical or advanced social work services by a Licensed Independent Social Worker who assumes responsibility for the nature and quality of the services provided to the client in exchange for direct payment or third-party reimbursement.

(28) "Psychotherapy" means the use of treatment methods utilizing a specialized, formal interaction between an appropriately Licensed Social Worker and an individual, couple, family, or group in which a therapeutic relationship is established, maintained, and sustained to understand unconscious processes, intrapersonal, interpersonal, and psychosocial dynamics, and the diagnosis and treatment of mental, emotional, and behavioral disorders, conditions, and addictions.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-30. License as prerequisite to practice or offer to practice; providing social work services through telephone or electronic means.

(A) No individual shall offer social work services or use the designation "Social Worker", "Licensed Baccalaureate Social Worker", "Licensed Masters Social Worker", "Licensed Independent Social Worker--Clinical Practice", "Licensed Independent Social Worker--Advanced Practice", or the initials "LBSW", "LMSW", or "LISW" or any other designation indicating licensure status or hold themselves out as practicing social work or as a Baccalaureate Social Worker, Masters Social Worker, or Independent Social Worker unless licensed in accordance with this chapter.

(B) A person providing social work services to a client in this State, through telephonic, electronic, or other means, regardless of the location of the social worker, who is not licensed in this State, is practicing without a license.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-40. General public board members; nominations; appointments.

Board members from the general public may be nominated by an individual, group, or association and must be appointed by the Governor in accordance with Section 40-1-45, the section encouraging public and consumer membership on the boards administered by the Department of Labor, Licensing and Regulation.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-50. Powers and duties of board.

(A) In addition to the powers and duties enumerated in Section 40-1-50, the board shall:

(1) at the first meeting of the board in each calendar year, elect a president and vice-president from its membership. A majority of the appointed members of the board constitutes a quorum. Regular meetings must be held four times a year. Special meetings may be held upon the call of the president or any two members of the board.

(2) have a seal and the impression must be attached to all official documents issued by it. The board shall keep a full record of all its proceedings and maintain a complete registry of all Licensed Social Workers.

(B) The board may promulgate regulations necessary to carry out the provisions of this chapter.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-60. Adoption of rules governing board proceedings.

The board may adopt rules governing its proceedings.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-70. Board promulgation of regulations.

In addition to the powers and duties provided in this chapter, the board has those powers and duties set forth in Section 40-1-70.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-80. Power to subpoena witnesses, take evidence, and require production of documents.

For the purpose of conducting an investigation or proceeding under this chapter, the board or a person designated by the board may subpoena witnesses, take evidence, and require the production of any documents or records which the board considers relevant to the inquiry.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-90. Investigation and hearing for violation or unfitness to practice; notice; rights to license; privileged communications.

(A) If the Department of Labor, Licensing and Regulation or the board has reason to believe that a person has violated a provision of this article or a regulation promulgated under this article or that a licensee has become unfit to practice as a social worker or if a person files a written complaint with the board or the director, the director of the department may initiate an investigation. The results of an investigation must be presented to the board. If it appears that a violation has occurred or that a licensee has become unfit to practice as a Licensed Social Worker, the board may, in accordance with the Administrative Procedures Act, take action as authorized by law. The board may designate a hearing officer or panel to conduct hearings or take other action as may be necessary.

(B) The board shall notify the accused licensee in writing not less than thirty days before the hearing and a copy of the accusation must be attached to the notice. The notice must be served personally or sent to the accused licensee by registered mail, return receipt requested, directed to his last mailing address furnished to the board. The post office registration receipt signed by the accused licensee, his agent, or a responsible member of his household or office staff, or, if not accepted by the person to whom addressed, the postal authority stamp showing the notice refused, is prima facie evidence of service of the notice.

(C) The accused licensee has the right to be present and present evidence and argument on all issues involved, to present and to cross-examine witnesses, and to be represented by counsel, at the accused licensee's expense. For the purpose of these hearings, the board may require by subpoena the attendance of witnesses and the production of documents and other evidence and may administer oaths and hear testimony, either oral or documentary, for and against the accused licensee. All investigations, inquiries, and proceedings undertaken under this chapter must be confidential, except as hereinafter provided.

(D) Every communication, whether oral or written, made by or on behalf of any complainant to the board or its agents or any hearing panel or member, pursuant to this chapter, whether by way of complaint or testimony, is privileged and no action or proceeding, civil or criminal, lies against any person by whom or on whose behalf such communication has been made, except upon proof that such communication was made with malice.

(E) No person connected with a complaint, investigation, or other proceeding before the board including, but not limited to, any witness, counsel, counsel's secretary, board member, board employee, court reporter, or investigator may mention the existence of the complaint, investigation, or other proceeding or disclose any information pertaining to the complaint, investigation, or proceeding, except to persons involved and having a direct interest in the complaint, investigation, or other proceeding, and then only to the extent necessary for the proper disposition of the complaint, investigation, or other proceeding. However, when the board receives information in a complaint, investigation, or other proceeding before it indicating a violation of a state or federal law, the board may provide that information, to the extent the board considers necessary, to the appropriate state or federal law enforcement agency or regulatory body. Nothing contained in this section may be construed to prevent the board from making public a copy of its final order in any proceeding, as authorized or required by law.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-100. Equitable relief; cease and desist order; temporary restraining order.

(A) In addition to other remedies provided for in this chapter or Chapter 1, Title 40, the board in accordance with Section 40-1-100 may issue a cease and desist order or may petition an administrative law judge for a temporary restraining order or other equitable relief to enjoin a violation of this chapter.

(B) If the board has reason to believe that a person is violating or intends to violate a provision of this chapter, it may, in addition to all other remedies, order the person to desist immediately and refrain from the conduct. The board may apply to an administrative law judge, as provided under Article 5 of Chapter 23 of Title 1, for an injunction restraining the person from the conduct. The judge may issue a temporary injunction ex parte not to exceed ten days and, upon notice and full hearing, may issue any other order in the matter it considers proper. No bond may be required of the board by the judge as a condition to the issuance of an injunction or order contemplated by the provisions of this section.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-110. Grounds for disciplinary action; misconduct; mental incompetence.

(A) The board may revoke, suspend, publicly reprimand, or otherwise restrict the practice or discipline a licensee when it is established that the licensee is guilty of misconduct as defined in this chapter.

(B) Misconduct, which constitutes grounds for revocation, suspension, or restriction of practice or limitation on, reprimand, or other discipline of a licensee is a satisfactory showing to the board that:

(1) a false, fraudulent, or forged statement or document has been used or a fraudulent, deceitful, or dishonest act has been practiced by the licensee in connection with a license requirement;

(2) the licensee has been convicted of a felony or any other crime involving moral turpitude. Forfeiture of a bond or a plea of nolo contendere is considered the equivalent of a conviction;

(3) the licensee violated a regulation, directive, or order of the board;

(4) the licensee has knowingly performed an act which in any way assists a person to practice social work illegally;

(5) the licensee has caused to be published or circulated directly or indirectly a fraudulent, false, or misleading statement as to the skill or methods of practice of a social worker;

(6) the licensee practiced social work while under either the influence of alcohol or drugs to such a degree as to adversely affect his ability to practice;

(7) the licensee uses alcohol or drugs to such a degree as to adversely affect the licensee's ability to practice social work;

(8) the licensee has sustained any physical or mental impairment or disability which renders further practice by the licensee dangerous to the public;

(9) the licensee has violated the principles of professional ethics or standards of conduct as adopted by the board and promulgated in regulations;

(10) the licensee is guilty of obtaining fees or assisting in obtaining fees under deceptive, false, or fraudulent circumstances;

(11) the licensee is guilty of the use of any intentionally false or fraudulent statement in any document connected with the practice of social work;

(12) the licensee has been found by the board to lack the professional competence to practice social work;

(13) the licensee has engaged in sexual contact with a current client or with a former client during a period of three years after the termination of the therapeutic relationship;

(14) the licensee has compromised the validity or security of licensure examinations required or recognized by the board;

(15) the licensee has engaged in unprofessional conduct as determined by the board.

(C) In addition to all other remedies and actions incorporated in this chapter, the license of a social worker adjudged mentally incompetent by a court of competent jurisdiction is automatically suspended by the board until the licensee is adjudged competent by a court of competent jurisdiction.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-120. Revocation or suspension of license; fines.

Upon a determination by the board that one or more of the grounds for discipline of a licensee exists, as provided for in Section 40-63-100 or 40-1-110, the board may impose sanctions as provided in Section 40-1-120, including suspension, restriction, or revocation of a license and may impose a fine of not more than five thousand dollars for each violation.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-130. Licensure denial; grounds.

As provided for in Section 40-1-130, the board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-140. Prior criminal record.

As provided for in Section 40-1-140, a license may not be denied based solely on a person's prior criminal record.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-150. Voluntary surrender of license.

As provided for in Section 40-1-150, a licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-160. Appeal.

As provided for in Section 40-1-160, a person aggrieved by a final action of the board may seek review of the decision.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-170. Costs of investigation and prosecution.

As provided for in Section 40-1-170, a person found in violation of this chapter or regulations promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-180. Costs and fines; collection and enforcement.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-190. Disclosure of client information.

No licensee, or any of his or her employees or associates, shall disclose information which he or she may have acquired during the course of service, except:

(1) as mandated by Section 63-7-310, requiring certain professionals to report suspected child abuse and neglect, and Section 43-35-85, requiring certain professionals to report suspected abuse, neglect, or exploitation of a vulnerable adult;

(2) to prevent a clear and immediate danger to a person or persons, in cases where the information is necessary to prevent the client from causing harm to himself or herself or to others;

(3) where the licensee is a defendant in a civil, criminal, or disciplinary action arising from the course of service to the client in which case confidences may be disclosed only in the course of that action;

(4) where the client is a party in a criminal or civil proceeding, and the client introduces his mental condition as an element of a claim or defense;

(5) where there is a waiver of confidentiality previously obtained in writing, such information may be disclosed in accordance with the terms of the waiver. Competent clients, or their personal representatives, may consent to the release of confidences. In circumstances where more than one person receives services conjointly, each client who is legally competent to execute a waiver must agree to the waiver referred to in this subsection. Without a waiver from each client legally competent to execute a waiver, no confidences may be disclosed under this subsection;

(6) where otherwise required by law or an order signed by a judge of a court of competent jurisdiction.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-200. Unauthorized practice; penalty.

(A) A person who practices or offers to practice as a social worker in this State in violation of this chapter or a regulation promulgated under this chapter or who knowingly submits false information to the board for the purpose of obtaining a license is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

(B) A person violating any other provision of this chapter or a regulation promulgated under this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-210. Civil penalties; injunctive relief.

In addition to initiating a criminal proceeding for a violation of this chapter, the board may seek civil penalties and injunctive relief in accordance with Section 40-1-210, providing for civil actions through the Administrative Law Court for injunctive relief as provided in other sections of this chapter.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-220. Licensure requirements; Baccalaureate Social Worker.

To be licensed as a Baccalaureate Social Worker, an applicant must:

(1) have submitted a written application in the form prescribed by the board;

(2) be at least twenty-one years of age;

(3) be of good moral character;

(4) have received a baccalaureate degree in social work from a program accredited by a nationally recognized accrediting body for social work programs, or from a social work program whose standards are at least equivalent to the minimum standards required by the nationally recognized accrediting body approved by the board;

(5) have successfully passed an examination prescribed by the board;

(6) have paid all applicable fees specified by the board.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-230. Licensure requirements; Masters Social Worker.

To be licensed as a Masters Social Worker, an applicant must:

(1) have submitted a written application in the form prescribed by the board;

(2) be at least twenty-one years of age;

(3) be of good moral character;

(4) have received a masters or doctorate degree in social work from a program accredited by a nationally recognized accrediting body for social work programs, or from a social work program whose standards are at least equivalent to the minimum standards required by the nationally recognized accrediting body as approved by the board;

(5) have successfully passed an examination prescribed by the board;

(6) have paid all applicable fees specified by the board.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-240. Licensure requirements; Independent Social Worker-Clinical Practice.

(A) To be licensed as an Independent Social Worker--Clinical Practice, an applicant must:

(1) have submitted a written application in the form prescribed by the board;

(2) be at least twenty-one years of age;

(3) be of good moral character;

(4) have received a masters or doctorate degree in social work from a program accredited by a nationally recognized accrediting body for social work programs, or from a social work program whose standards are at least equivalent to the minimum standards required by the nationally recognized accrediting body as approved by the board;

(5) course work content from a program accredited by a nationally recognized accrediting body for social work programs or from a social work program whose standards are at least equivalent to the minimum standards required by the nationally recognized accrediting body as approved by the board shall include forty-five academic contact hours each of:

(a) psychopathology;

(b) psychodiagnostics;

(6) demonstrate to the board the satisfactory completion of three thousand hours of social work practice under clinical supervision, which meets the following criteria, or demonstrate to the board's satisfaction equivalent supervised experience in the practice of Clinical Social Work. The board may review extraordinary circumstances related to supervised practice. Supervised practice under clinical supervision shall meet the following requirements:

(a) must have occurred after licensure as a Masters Social Worker and over a minimum two-year and maximum four-year period;

(b) must include face-to-face meetings between the approved clinical supervisor and the supervisee for a minimum of one hundred hours of direct clinical supervision equitably distributed;

(c) be documented by a plan for clinical supervision, filed with the board before beginning the period of supervision, (properly amended by submission of a notice of the end of supervision and a termination evaluation if a supervisory change is made) and submitted to the board with a termination evaluation at the end of the supervisory period;

(7) have obtained fifteen academic contact hours or twenty continuing education contact hours in professional ethics during the course of the professional supervision period, or have completed a board sponsored specialty course in professional ethics;

(8) have successfully passed an examination prescribed by the board;

(9) have paid all applicable fees specified by the board.

(B) To be licensed as an Independent Social Worker--Advanced Practice, an applicant must:

(1) have submitted a written application in the form prescribed by the board;

(2) be at least twenty-one years of age;

(3) be of good moral character;

(4) have received a masters or doctorate degree in social work from a program accredited by a nationally recognized accrediting body for social work programs, or from a social work program whose standards are at least equivalent to the minimum standards required by the nationally recognized accrediting body as approved by the board;

(5) course work content shall include ninety academic contact hours of course work in advanced social work practice with communities and organizations;

(6) demonstrate to the board the satisfactory completion of three thousand hours of social work practice under advanced practice supervision, which meets the following criteria, or demonstrate to the board's satisfaction equivalent supervised experience in the practice of advanced practice social work. The board may review extraordinary circumstances related to supervised practice. Supervised practice under advanced practice supervision shall meet the following requirements:

(a) must have occurred after licensure as a Masters Social Worker and over a minimum two-year and maximum four-year period;

(b) must include face-to-face meetings between the approved advanced practice supervisor and the supervisee for a minimum of one hundred hours of direct advanced practice supervision equitably distributed;

(c) be documented by a plan for advanced practice supervision, filed with the board before beginning the period of supervision, (properly amended by submission of a notice of the end of supervision and a termination evaluation if a supervisory change is made) and submitted to the board with a termination evaluation at the end of the supervisory period;

(7) have obtained fifteen academic contact hours or twenty continuing education contact hours in professional ethics during the course of the professional supervision period, or have completed a board sponsored specialty course in professional ethics;

(8) have successfully passed an examination prescribed by the board;

(9) have paid all applicable fees specified by the board.

(C) The qualifications for an Approved Advanced Practice Supervisor are that the licensee must:

(1) be a Licensed Independent Social Worker--Advanced Practice;

(2) have successfully passed an examination prescribed by the board;

(3) have a minimum of four thousand five hundred hours of advanced practice earned over a period of not less than three years beyond receipt of an LISW-AP;

(4) have obtained forty-five academic contact hours or forty-five continuing education contact hours in supervision.

(D) The qualifications for a Clinical Practice Supervisor are that the licensee must:

(1) be a Licensed Independent Social Worker--Clinical Practice;

(2) have successfully passed an examination prescribed by the board;

(3) have a minimum of four thousand five hundred hours of clinical practice earned over a period of not less than three years beyond receipt of an LISW-CP;

(4) have obtained forty-five academic contact hours or forty-five continuing education contact hours in supervision.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-250. Issuance of license; display; indication of title on documents; renewal; lapse.

(A) If an applicant satisfies all licensure requirements required in this chapter, the board may issue a license to the applicant. A license is a personal right and not transferable, and the issuance of a license is evidence that the person is entitled to all rights and privileges of a licensed social worker while the license remains current and unrestricted. However, the license is the property of the State and upon suspension or revocation immediately must be returned to the board.

(B) A licensee under this chapter must display the license in a prominent and conspicuous place in the primary place of practice.

(C) A licensee under this chapter must indicate his or her category of licensure following his or her name or signature on all professional documents.

(D) Licenses issued under this chapter must be renewed every two years upon the payment of a renewal fee and upon the fulfillment of continuing education as determined by the board in regulation.

(E) Any licensee who allows his license to lapse by failing to renew the license as provided in this section may be reinstated by the board upon satisfactory explanation by the licensee of his failure to renew his license and upon payment of a reinstatement fee and the current renewal fee to be determined by the board. If a license has lapsed for more than one year, the board may impose further educational requirements for reinstatement. If a license has lapsed for more than two years, the person must reapply for licensure. Any person practicing as a social worker during the time that his license has lapsed has engaged in unlicensed practice and is subject to penalties provided for in Section 40-63-30.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-260. Applicants licensed in another jurisdiction; licensure; equivalent designations recognized.

(A) In order for a social worker currently licensed in another jurisdiction to obtain a license as a social worker in this State, the applicant must:

(1) have submitted a written application in the form prescribed by the board;

(2) be at least twenty-one years of age;

(3) be of good moral character;

(4) have received a baccalaureate, masters, or doctorate degree in social work from a program accredited by a nationally recognized accrediting body for social work programs, or from a social work program whose standards are at least equivalent to the minimum standards required by the nationally recognized accrediting body as approved by the board;

(5) have successfully passed an examination prescribed by the board;

(6) have presented to the board evidence that all social work licenses possessed by the applicant are current and in good standing;

(7) have presented to the board proof that no professional licenses granted to the applicant in any other state have been suspended, revoked, or restricted for any reason except nonrenewal or for the failure to obtain the required continuing education; and

(8) have paid all applicable fees specified by the board.

(B) An applicant for licensure under this section is only eligible for licensure at the equivalent designation recognized in the jurisdiction in which he or she is currently licensed.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-270. Patient notification; professional disclosure and statement of rights; prescribing or dispensing medications.

(A) A licensee shall make available to each client a copy of a statement of professional disclosure. The statement of professional disclosure shall include the licensee's address and telephone number, fee schedule, educational training, and areas of specialization. All social workers subject to this chapter must provide the client with a statement of their rights and procedures to file a complaint prescribed by the board.

(B) No licensee may engage in prescribing or in dispensing medications.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-280. Promulgation of regulations; standards of conduct; practice of impaired licensees.

The Board of Social Work Examiners may promulgate regulations setting forth standards of conduct for persons licensed by the board and may establish regulations pertaining to the practice of impaired licensees.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-290. Persons exempt from licensure requirement.

Nothing in this chapter prevents:

(1) members of the clergy and licensed, registered, certified, or qualified professionals including, but not limited to, physicians, elementary or secondary teachers, nurses, psychologists, licensed professional counselors, licensed marriage and family therapists, and licensed psychoeducation specialists and attorneys from practicing their professions and delivering similar services within the scope of their respective practices provided they do not hold themselves out to the public by any title or description as being social workers;

(2) employees of licensed hospitals in this State from performing services commonly within the definition of social work if the services are performed within the course of and scope of their employment as an employee of the hospital, and the employee is not identified in any way as a social worker;

(3) persons from rendering services that are the same as or similar to those within the scope of practice provided for in this chapter if the person receives no remuneration from any source for the rendering of the service and the person is not identified in any way as a social worker;

(4) students who are engaged in field placements or other closely supervised practice while enrolled in accredited programs of study leading to social work degrees from practicing social work;

(5) employees of the State of South Carolina from performing services commonly within the definition of social work if the services are performed within the course of and scope of their employment with the State, and if he has been specifically trained to perform these services and the employee is not identified in any way as a social worker;

(6) social workers so licensed in another jurisdiction may, after notice to the board, practice within the scope of their licenses during or immediately following a declared or recognized emergency for a period not to exceed sixty days.

HISTORY: 2002 Act No. 189, Section 1.



SECTION 40-63-300. Severability.

If any section, subsection, paragraph, subparagraph, sentence, clause, phrase, or word of this chapter is for any reason held to be unconstitutional or invalid, such holding shall not affect the constitutionality or validity of the remaining portions of this chapter, the General Assembly hereby declaring that it would have passed this chapter, and each and every section, subsection, paragraph, subparagraph, sentence, clause, phrase, and word thereof, irrespective of the fact that any one or more other sections, subsections, paragraphs, subparagraphs, sentences, clauses, phrases, or words hereof may be declared to be unconstitutional, invalid, or otherwise ineffective.

HISTORY: 2002 Act No. 189, Section 1.






CHAPTER 65 - SOIL CLASSIFIERS

SECTION 40-65-5. Application of other provisions to this chapter.

Unless otherwise provided for in this chapter, Article 1, Chapter 1, Title 40 applies to professional soil classifiers regulated pursuant to this chapter.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-10. Administration of chapter; department is agency of licensure; appointment and membership of advisory council; qualifications of council members.

(A) The department shall serve as the agency of licensure for professional soil classifiers and shall administer the provisions of this chapter.

(B) The department shall appoint an advisory council of five qualified professional soil classifiers, who must have the qualifications required in Section 40-65-30, to recommend licensure for those applicants eligible to become licensed soil classifiers and to recommend certification for those applicants eligible to become a soil-classifier-in-training. Each member of the council must be a professional soil classifier who has been actively engaged in the practice of soil classifying for a period of at least ten years and must have been in responsible charge of soil classification for at least six years.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-20. Definitions.

In addition to the definitions provided in Section 40-1-20, as used in this chapter, unless the context or subject matter indicates otherwise:

(1) "Department" means the Department of Labor, Licensing and Regulation.

(2) "Kind of soil" means a group of natural bodies that has a discrete combination landscape, morphological, chemical, and physical properties.

(3) "Practice of soil classifying" and "practice of professional soil classifying" means any service or work, the adequate performance of which requires education in the physical, chemical, biological, and soil sciences, training and experience in the application of the special knowledge of these sciences to soil classification, soil classification by accepted principles and methods, investigation, evaluation and consultation on the effect of measured, observed, and inferred soil properties upon various uses, the preparation of soil descriptions, maps and reports and interpretive drawings, maps and reports of soil properties and the effect of soil properties upon various uses, and the effect of various uses upon kinds of soil, any of which embraces this service or work, either public or private, incidental to the practice of soil classifying.

A person is construed to practice or offer to practice soil classifying within the meaning and intent of this chapter if the person, by verbal claim, sign, advertisement, letterhead, card or use of some other title, represents himself to be a soil classifier; however, this does not mean or include the practice of soil classifying by persons exempt under the provisions of Section 40-65-40 or the work ordinarily performed by persons who sample and test soil for fertility status or construction materials and engineering surveys and soundings to determine soil properties influencing the design and construction of engineering and architectural projects. Notwithstanding the provisions of this paragraph, a person must not be construed to practice soil classifying unless he offers soil classifying services to or performs soil classifying for the public.

(4) "Responsible charge" means direct control and personal supervision of soil classification.

(5) "Soil" means all of the groups of natural bodies occupying the unconsolidated portion of the earth's surface capable of supporting plant life and having properties due to the combined effect of climate and living organisms, as modified by topography and time, upon parent materials.

(6) "Soil classification" means plotting the boundaries and describing and evaluating the kinds of soil as to their behavior and response to management under various uses.

(7) "Soil classifier" and "professional soil classifier" means a person who, by reason of his special knowledge of the physical, chemical, and biological sciences applicable to soils as natural bodies and of the methods and principles of soil classification as acquired by soil education and soil classification experience in the formation, morphology, description, and mapping of soils, is qualified to practice soil classifying, who has been licensed by the Department of Labor, Licensing and Regulation, and who has passed an examination in the fundamental soil and related subjects as provided for in this chapter.

(8) "Soil-classifier-in-training" means a person who complies with the requirements for education and character and who has passed an examination in the fundamental soil and related subjects as provided for in this chapter.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-30. Licensure as professional soil classifier; certification as soil-classifier-in-training; qualifications.

(A) A person must not practice or offer to practice professional soil classifying in this State unless the person is licensed to practice under the provisions of this chapter.

(B) To be eligible for licensure as a professional soil classifier or to be certified as a soil-classifier-in-training, an applicant must be of good character and reputation and shall submit a written application to the department containing information the department may require.

(C) To be licensed as a professional soil classifier an applicant must have:

(1) fifteen or more semester hours of approved soil courses as recognized by the department;

(2) successfully passed an examination in the principles and practice of soil classifying as prescribed by the department;

(3) completed two or more years of training under the supervision of a registered or licensed soil classifier or someone who meets the minimum academic and experience requirements of a licensed soil classifier; and

(4) one of the following additional qualifications:

(a) a bachelor's degree or equivalent in a curriculum approved by the department and two years or more of experience of a grade and character which indicates to the department that the applicant is competent to practice soil classifying;

(b) a bachelor's degree or equivalent in one of the natural sciences and six years or more of experience in soil classifying work of a character and grade which indicates to the department that the applicant is competent to practice soil classifying;

(c) a soil-classifier-in-training certificate with two years' or more experience as a soil-classifier-in-training of a grade and character which indicates to the department that the applicant is competent to practice soil classifying; or

(d) employment as an extension specialist, researcher, or teacher of soils in a college or university and has two or more years of soil classifying experience of a character and grade which indicates to the department that the applicant is competent to practice soil classifying.

(D) To be certified as a soil-classifier-in-training, which certification is valid for two years, an applicant must have:

(1) a bachelor's degree or equivalent in a curriculum approved by the department and have passed an examination in the fundamentals of soil classification; or

(2) completed a curriculum not approved by the department, have passed an examination in the fundamentals of soil classification, and have four years of soil classification experience, of which two years must be under the supervision of a registered or licensed soil classifier or someone who meets the minimum academic and experience requirements of a licensed soil classifier.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-32. Application form for licensure or certification.

Applications for licensure as a professional soil classifier and for certification as a soil-classifier-in-training must be on forms prescribed and furnished by the department.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-34. Examinations.

Examinations must be held at such times and places as the department determines.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-36. Issuance of license; prima facie evidence; issuance of certification; fees; limitations; examinations; reciprocity.

(A)(1) The department shall issue a license upon payment of the license fee, pursuant to subsection (C), to an applicant who in the opinion of the department has met the requirements of this chapter.

(2) The issuance of a license by the department is prima facie evidence that the person named is entitled to all rights and privileges of a professional soil classifier during the term for which the license is valid if the license has not been revoked or suspended.

(B) The department shall issue a certificate as a soil-classifier-in-training upon payment of the certificate fee, pursuant to subsection (C), to an applicant who in the opinion of the department has met the requirements of this chapter.

(C)(1) The application for a license as a professional soil classifier or for certification as a soil-classifier-in-training shall be on a form prescribed and furnished by the department, shall contain statements made under oath showing the applicant's education, a detailed summary of his experience, and references as required by this chapter, and shall be accompanied by an application fee established by the department of not less than five nor more than twenty-five dollars.

(2) Licenses shall be established by the department subject to the following limitations:

(a) The license fee for professional soil classifiers shall be in an amount not less than twenty nor more than one hundred dollars.

(b) The certification fee for soil-classifier-in-training certification or enrollment shall be established by the department in an amount not less than ten nor more than fifty dollars.

(c) Should the department deny the issuance of a license to an applicant, the fee paid shall be retained as an application fee.

(3) Examinations shall be held at such times and places as the department shall determine. Examinations required on fundamental soil subjects may be taken at any time prescribed by the department. The final examinations may not be taken until the applicant has completed a period of soil classifying experience as provided in this chapter. The passing grade on any examination shall not be less than seventy percent. A candidate failing one examination may apply for reexamination, which may be granted upon payment of a fee established by the department of not less than ten nor more than twenty-five dollars. Any candidate for registration having an average grade of less than fifty percent may not apply for reexamination for a period of one year from the date of such examination.

(D) An applicant otherwise qualified shall be admitted to registration as a professional soil classifier without examination if he holds a certificate of registration in the practice of soil classifying awarded on the basis of comparable qualifications and issued to him by a proper authority of another state, possession, or territory of the United States and who in the opinion of the department meets the requirements of this chapter.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-38. Renewal of license; requirements; reinstatement of license after lapse.

(A) A licensee shall file an application for renewal every two years on or before a date designated by the department. The application for renewal must include:

(1) current contact information;

(2) renewal fee;

(3) acceptable continuing education promulgated by the department in regulation, upon consultation with the advisory council; and

(4) other information the department may request.

(B) A licensee who allows a license to lapse by failing to renew, as provided for in subsection (A), may reinstate the license within three years from the date the license lapsed by filing a reinstatement application and paying the required fees. After three years from the date the licensed lapsed, the person must apply for a new license, meeting all requirements for licensure in effect at the time of applying.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-40. Exemptions.

This chapter must not be construed to prevent or affect:

(1) Persons engaged solely in teaching soil science or engaged solely in soil science research.

(2) Officers and employees of the United States, the State, and units of local government who practice soil science solely in the capacity of their office or employment.

(3) Officers and employees of companies engaged in the practice of soil science, when the officers and employees practice soil science solely in the capacity of their employment and who do not offer their services to the public for hire.

(4) The work of an employee or subordinate of a person holding a Professional Soil Classifier license under this chapter provided this work does not include final soil classifying decisions and is done under the supervision of and verified by a person holding a Professional Soil Classifier license.

(5) A professional wetlands specialist who applies soil science to make wetland delineations or determinations.

(6) A person who conducts soil sampling solely for the purpose of determining plant nutrient and lime application rates for gardening and for agricultural, horticultural, silvicultural, or related purposes.

(7) A person who practices another licensed trade or profession within the scope of that license.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010; 2012 Act No. 111, Section 1, eff February 1, 2012.



SECTION 40-65-45. Persons eligible without examination.

An applicant otherwise qualified shall be admitted to registration as a professional soil classifier without examination if he holds a certificate of registration in the practice of soil classifying awarded on the basis of comparable qualifications and issued to him by a proper authority of another state, possession, or territory of the United States and who in the opinion of the department meets the requirements of this chapter.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-50. Administration of program of soil classifiers.

The department shall administer the program of soil classifiers in accordance with Section 40-1-50, this chapter, and regulations promulgated pursuant to this chapter.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-60. Power of department to promulgate regulations, including code of ethics for licensees.

In addition to the powers provided for in Chapter 1, the department may promulgate regulations pursuant to the Administrative Procedures Act including, but not limited to, a code of ethics for licensees.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-70. Power of department to seek injunctive relief.

In addition to the powers provided for in Chapter 1, the department may apply in the name of the State for relief by injunction to enforce the provisions of this chapter or to restrain any violation of this chapter. In these proceedings it is not necessary to allege or prove either that an adequate remedy at law does not exist or that substantial or irreparable damage would result from the continued violation. The director, employees, or agents of the department may not be held personally liable for bringing an action pursuant to this section.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-80. Investigative procedures; who may file complaint

Investigations must be conducted in accordance with Section 40-1-80. Any person may file a complaint, which must be in writing, alleging fraud, deceit, gross negligence, incompetence, misconduct, or violation of the code of ethics against a licensee or a person holding a certification.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-100. Cease and desist orders and equitable relief.

Cease and desist orders and equitable relief may be obtained in accordance with Section 40-1-100.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-110. Grounds for disciplinary action.

In addition to the grounds provided in Section 40-1-110, the advisory council may cancel, fine, suspend, revoke, or restrict the license or certification to practice soil classifying of a person who is guilty of:

(1) the practice of fraud or deceit in obtaining a license or certification;

(2) any gross negligence, incompetence, or misconduct in the practice of soil classifying;

(3) any felony or crime involving moral turpitude or violation of the code of ethics promulgated by the department in regulation.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-120. Appeal of advisory council decision.

A person aggrieved by a decision of the advisory council may file an appeal in accordance with the Administrative Procedures Act.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-130. Grounds for denial of licensure or certification.

As provided in Section 40-1-130, the department may deny licensure or certification to an applicant based on the same grounds for which the advisory council may take disciplinary action against a licensee or a holder of certification.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-140. Criminal record grounds for denial of license or certification.

A license or certification may be denied based on a person's prior criminal record only as provided in Section 40-1-140.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-150. Voluntary surrender of license or certification when under investigation for violation.

A licensee or a person holding a certification under investigation for a violation of this chapter or a regulation promulgated pursuant to this chapter may voluntarily surrender the license or certification in accordance with and subject to the provisions of Section 40-1-150.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-170. Person found in violation to pay costs of investigation and prosecution.

A person found in violation of this chapter or regulations promulgated pursuant to this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-180. Payment of cost and fine for violation.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180. No person against whom a cost or fine is levied is eligible for the issuance or reinstatement of a license or certification until the cost or fine has been paid in full.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-190. Confidentiality of investigations.

Investigations conducted pursuant to this chapter are confidential and all communications are privileged as provided in Section 40-1-190.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-200. Penalties.

A person who practices or offers to practice professional soil classifying in this State without being licensed in accordance with the provisions of this chapter or a person, firm, partnership, organization, association, corporation, or other entity using or employing the words "soil classifier" or "professional soil classifier", or any modification or derivative of these terms, in its name or form of business or activity, except as authorized in this chapter, or any person presenting or attempting to use the license of another, or any person who shall give any false or forged evidence of any kind to the department in obtaining or attempting to obtain a license or any person who shall falsely impersonate a licensee of like or different name, or any person who attempts to use an expired or revoked or nonexistent license, or who practices or offers to practice when not qualified, or any person who falsely claims that he is licensed under this chapter, or any person, partnership, corporation, or other entity who violates a provision of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than three months. Each violation constitutes a separate offense. It is the duty of all constituted officers of the State and all political subdivisions of the State to enforce the provisions of this chapter and to prosecute any person violating this chapter.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-210. Department may institute civil action for injunctive relief, fine.

The department, in addition to instituting a criminal proceeding, may institute a civil action through the Administrative Law Court, in the name of the State, for injunctive relief against a person violating this chapter, a regulation promulgated under this chapter, or an order of the advisory council. For each violation an administrative law judge may impose a fine of no more than ten thousand dollars.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.



SECTION 40-65-220. Severability.

If a provision of this chapter or the application of a provision of this chapter to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this statute which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 2010 Act No. 249, Section 2.A, eff June 11, 2010.






CHAPTER 67 - SPEECH PATHOLOGISTS AND AUDIOLOGISTS

SECTION 40-67-5. Application of chapter; conflicts of laws.

Unless otherwise provided for in this chapter, Article 1, Chapter 1, Title 40 applies to speech-language pathologists and audiologists. However, if there is a conflict between this chapter and Article 1, Chapter 1, Title 40, the provisions of this chapter control.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-10. Creation of Board of Examiners in Speech-Language Pathology and Audiology; purpose of board; membership; vacancies; oath.

(A) There is created the Board of Examiners in Speech-Language Pathology and Audiology under the administration of the Department of Labor, Licensing and Regulation. The purpose of this board is to protect the public through the regulation of professionals who identify, assess, and provide treatment, including dispensing and fitting appropriate devices to promote communication, for individuals with communication disorders through the administration and enforcement of this chapter and any regulations promulgated under this chapter.

(B) The Board of Examiners in Speech-Language Pathology and Audiology consists of five members: two speech-language pathologists, two audiologists, and one lay member. Each speech-language pathologist and audiologist must hold active and valid licenses issued under this chapter.

(C) All members must be appointed by the Governor with the advice and consent of the Senate. Nominations for appointment to the board may be submitted to the Governor from a group, individual, or association and must be considered in accordance with Section 40-1-45. Members shall serve terms of four years and until a successor has been appointed and qualifies.

(D) A vacancy on the board must be filled for the remainder of the unexpired term in the manner of the original appointment.

(E) The Governor may remove a member of the board in accordance with Section 1-3-240.

(F) Each member of the board, before entering upon the discharge of the duties of the office, shall take and file with the Secretary of State, in writing, an oath to perform properly the duties of the office as a member of the board and to uphold the Constitution of this State and the United States.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-20. Definitions.

As used in this chapter:

(1) "ASHA" means the American Speech-Language Hearing Association.

(2) "Audiologist" means an individual who practices audiology.

A person represents himself to be an audiologist when he holds himself out to the public by any title or description of services which incorporates the words "audiologist", "audiology", "acoustician", "auditory integrative trainer", "hearing clinician", "hearing therapist", or any similar variation of these terms or any derivative term or uses terms such as "hearing", "auditory", "acoustic", "aural", or "listening" in combination with words such as "communicologist", "correctionist", "specialist", "pathologist", "therapist", "conservationist", "center", "clinic", "consultant", or "otometrist" to describe a function or service he performs.

(3) "Audiology" or "audiology service" means screening, identifying, assessing, diagnosing, habilitating, and rehabilitating individuals with peripheral and central auditory and vestibular disorders; preventing hearing loss; researching normal and disordered auditory and vestibular functions; administering and interpreting behavioral and physiological measures of the peripheral and central auditory and vestibular systems; selecting, fitting, programming, and dispensing all types of amplification and assistive listening devices including hearing aids, and providing training in their use; providing aural habilitation, rehabilitation, and counseling to hearing impaired individuals and their families; designing, implementing, and coordinating industrial and community hearing conservation programs; training and supervising individuals not licensed in accordance with this chapter who perform air conduction threshold testing in the industrial setting; designing and coordinating infant hearing screening and supervising individuals not licensed in accordance with this chapter who perform infant hearing screenings; performing speech or language screening, limited to a pass-fail determination; screening of other skills for the purpose of audiological evaluation; and identifying individuals with other communication disorders.

(4) "The practice of audiology" means the rendering of or the offering to render any audiology service to an individual, group, organization, or the public.

(5) "Board" means the South Carolina State Board of Examiners in Speech-Language Pathology and Audiology.

(6) "Director" means the Director of the Department of Labor, Licensing and Regulation.

(7) "License" means an authorization to practice speech-language pathology or audiology issued by the board pursuant to this chapter and includes an authorization to practice as a speech-language pathology intern, an audiology intern, and a speech-language pathology assistant.

(8) "Licensee" means an individual who has met the requirements for licensure under this chapter and has been issued a license for speech language pathology or audiology or for speech language pathology or audiology intern or speech-language pathology assistant.

(9) "Intern" means an individual who has met the requirements for licensure as a speech-language pathology or audiology intern under this chapter and has been issued this license by the board.

(10) "Person" means an individual, organization, or corporation, except that only individuals can be licensed under this chapter.

(11) "Speech-language pathologist" means an individual who practices speech-language pathology.

A person represents himself to be a speech-language pathologist when he holds himself out to the public by any title or description of services incorporating the words "speech pathologist", "speech pathology", "speech therapy", "speech correction", "speech correctionist", "speech therapist", "speech clinic", "speech clinician", "language pathology", "language pathologist", "logopedics", "logopedist", "communicology", "communicologist", "aphasiologist", "voice therapy", "voice therapist", "voice pathologist", "voice pathology", "voxologist", "language therapist", "phoniatrist", "cognitive communication therapist clinician", or any similar variation of these terms or any derivative term, to describe a function or service he performs. "Similar variations" include the use of words such as "speech", "voice", "language", or "stuttering" in combination with other words which imply a title or service relating to the practice of speech-language pathology.

(12) "Speech-language pathology" or "speech-language pathology service" means screening, identifying, assessing, interpreting, diagnosing, rehabilitating, researching, and preventing disorders of speech, language, voice, oral-pharyngeal function, and cognitive/communication skills; developing and dispensing augmentative and alternative communication systems and providing training in their use; providing aural rehabilitation and counseling services to hearing impaired individuals and their families; enhancing speech-language proficiency and communication effectiveness; screening of hearing, limited to a pass-fail determination; screening of other skills for the purpose of speech-language evaluation; and identifying individuals with other communication disorders.

(13) "The practice of speech-language pathology" means the rendering of or the offering to render any speech-language pathology services to an individual, group, organization, or the public.

(14) "Speech-language pathology assistant" means an individual who provides speech-language pathology services as prescribed, directed, and supervised by a speech-language pathologist licensed under this chapter. A person represents himself to be a speech-language pathology assistant when he holds himself out to the public by any title or description of services incorporating the words "speech aid", "speech-language support personnel", "speech assistant", "communication aid", "communication assistant", "speech pathology technician", or any similar variation of these terms, to describe a function or service he performs.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-30. Licensure requirement for practice of speech-language pathology and audiology; supervision of interns and assistants.

No person may practice speech-language pathology or audiology without a license issued in accordance with this chapter. A speech-language pathology intern or assistant may only practice under the direct supervision of a speech-language pathologist, and an audiology intern may only practice under the direct supervision of an audiologist as specified by the board.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-50. Assessment, collection, and adjustment of fees.

(A) These fees must be assessed, collected, and adjusted on behalf of the board by the Department of Labor, Licensing and Regulation in accordance with this chapter and Section 40-1-50(D):

(1) initial license fee - $220.00;

(2) initial intern license fee - $110.00;

(3) biennial license renewal fee - $220.00;

(4) annual intern license fee - $110.00;

(5) reinstatement fee - $50.00 for renewals received after March 31 but before May 1;

(6) replacement fee - $10.00 for replacing a license;

(7) initial inactive license status fee - $100.00;

(8) biennial inactive license renewal fee - $100.00;

(9) roster fee - $15.00;

(10) initial speech-language pathology assistant fee - $50.00;

(11) biennial speech-language pathology assistant license renewal fee - $100.00;

(12) change in supervising Speech-Language Pathologist or Audiologist fee - $25.00 for changes during a license period.

(B) All fees are nonrefundable.

(C) A check which is presented to the board as payment for a fee which the board is permitted to charge under this chapter and which is returned unpaid may be cause for denial of a license or for imposing a sanction authorized under this chapter or Section 40-1-50(G).

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-60. Election of chairman, vicechairman and other officers; meetings; quorum; adoption of rules and procedures; seal; positive majority vote.

(A) The board annually shall elect from among its members a chairman, vicechairman, and other officers as the board determines necessary.

(B) The board shall meet quarterly and at other times upon the call of the chairman or a majority of the board.

(C) Three members of the board constitute a quorum; however, if there is a vacancy on the board, a majority of the members serving constitutes a quorum.

(D) The board shall adopt rules and procedures reasonably necessary for the performance of its duties and the governance of its operations and proceedings.

(E) The board may have and use an official seal bearing the name of the board.

(F) Any business conducted by the board must be by a positive majority vote. For purposes of this subsection, "positive majority vote" means a majority vote of the entire membership of the board, reduced by any vacancies existing at the time.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-70. Additional powers and duties of board.

In addition to the powers and duties enumerated in Sections 40-1-70 through 40-1-100, the board shall:

(1) regulate the issuance of speech-language pathology and audiology licenses;

(2) promulgate regulations and establish policies and procedures necessary to carry out this chapter; and

(3) discipline licensees in any manner permitted by this chapter or under Sections 40-1-110 through 40-1-150.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-80. Investigations; subpoena authority, taking evidence, and requiring production of documents or records.

For the purpose of conducting an investigation or proceeding under this chapter, the board or a person designated by the board may subpoena witnesses, take evidence, and require the production of any documents or records which the board considers relevant to the inquiry.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-100. Restraining orders and cease and desist orders.

Restraining orders and cease and desist orders must be issued in accordance with Section 40-1-100.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-110. Actions warranting disciplinary action.

In addition to grounds for disciplinary action as set forth in Section 40-1-110 and in accordance with Section 40-67-120, the board may take disciplinary action against a licensee who:

(1) violates federal, state, or local laws relating to speech-language pathology or audiology;

(2) violates a provision of this chapter or an order issued under this chapter or a regulation promulgated under this chapter;

(3) fraudulently or deceptively attempts to use, obtain, alter, sell, or barter a license;

(4) aids or abets a person who is not a licensed audiologist or speech-language pathologist in illegally engaging in the practice of audiology or speech-language pathology within this State;

(5) participates in the fraudulent procurement or renewal of a license for himself or another person or allows another person to use his license;

(6) commits fraud or deceit in the practice of speech-language pathology or audiology including, but not limited to:

(a) misrepresenting an educational degree, training, credentials, competence, or any other material fact;

(b) using or promoting or causing the use of any misleading, deceiving, improbable, or untruthful advertising matter, promotional literature, testimonial guarantee, warranty, label, brand, insignia, or any other representation;

(c) wilfully making or filing a false report or record in the practice of audiology or speech-language pathology or in satisfying requirements of this chapter;

(d) submitting a false statement to collect a fee or obtaining a fee through fraud or misrepresentation;

(7) commits an act of dishonest, immoral, or unprofessional conduct while engaging in the practice of speech-language pathology or audiology including, but not limited to:

(a) engaging in illegal, incompetent, or negligent practice of speech-language pathology or audiology;

(b) providing professional services while mentally incompetent or under the influence of alcohol or drugs;

(c) providing services or promoting the sale of devices, appliances, or products to a person who cannot reasonably be expected to benefit from the services, devices, appliances, or products;

(d) diagnosing or treating individuals for speech or hearing disorders by mail or telephone unless the individual had been previously examined by the licensee and the diagnosis or treatment is related to the examination;

(8) is convicted of or pleads guilty or nolo contendere to a felony or crime involving moral turpitude or a violation of a federal, state, or local alcohol or drug law, whether or not an appeal or other proceeding is pending to have the conviction or plea set aside;

(9) is disciplined by a licensing or disciplinary authority of another state, country, or nationally recognized professional organization or convicted of or disciplined by a court of any state or country for an act that would be grounds for disciplinary action under this section;

(10) fails to obtain informed consent when performing an invasive procedure or fails to obtain informed written consent when engaging in an experimental procedure;

(11) violates the code of ethics promulgated in regulation by the board.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-115. Jurisdiction of the board.

The board has jurisdiction over the actions of licensees and former licensees as provided for in Section 40-1-115.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-120. Imposition of fine.

Upon a determination by the board that one or more of the grounds for discipline of a licensee exists, as provided for in Sections 40-67-110 or 40-1-110, the board, in addition to the actions provided for in Section 40-1-120, may impose a fine of not more than one thousand dollars.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-130. Denial of licensure on grounds of possible disciplinary action.

The board may deny licensure to an applicant based on the grounds for which the board may take disciplinary action against a licensee.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-140. Denial of licensure on grounds of prior criminal record.

A license may be denied based on a person's prior criminal record as provided for in Section 40-1-140.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-150. Voluntary surrender of license.

A licensee who is under investigation for any of the grounds provided for in Section 40-67-110 or Section 40-1-110 voluntarily may surrender his license to the board in accordance with Section 40-1-150.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-160. Appeal.

A person aggrieved by an action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-170. Payment of investigation and prosecution costs.

A person found in violation of this chapter or regulations promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-180. Collection and enforcement of costs and fines.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-190. Privileged communications.

Communications made in connection with an investigation or hearing relevant to a complaint against a licensee are privileged as provided for in Section 40-1-190.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-200. Submission of false information for purpose of obtaining a license; penalties.

(A) A person who practices or offers to practice speech-language pathology or audiology in this State in violation of this chapter or a regulation promulgated under this chapter or who knowingly submits false information to the board for the purpose of obtaining a license is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

(B) A person violating any other provision of this chapter or a regulation promulgated under this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-210. Civil and injunctive relief.

In addition to initiating a criminal proceeding for a violation of this chapter, the board also may seek civil and injunctive relief pursuant to Section 40-1-210.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-220. Period of licensure; qualifications for licensure; inactive licensure.

(A) A license must be issued independently in either speech-language pathology or audiology. A license is valid for two years; however, an intern license only is valid for one year. A license application received after December 31 is valid for the next licensure period.

(B) To be licensed by the board as a speech-language pathologist or audiologist an individual must:

(1)(a) have earned a post-graduate degree in speech language pathology or audiology from a school or program determined by the board to be equivalent to those accredited by the Council on Professional Standards of the American Speech-Language Hearing Association (ASHA);

(b) passed an exam approved by the board; and

(c) completed supervised professional employment which is a minimum of thirty hours a week of professional employment in speech-language pathology or audiology for at least nine months whether or not for wages or other compensation under the supervision of a speech-language pathologist or audiologist licensed under this chapter; or

(2) meet ASHA's Standards for Certificate of Clinical Competence, or its equivalent as approved by the board, in speech-language pathology or audiology in effect at the time of application; or

(3) have a current ASHA Certificate of Clinical Competence or its equivalent as approved by the board.

(C) A speech-language pathology or audiology intern license must be issued to an applicant who has satisfied the requirement of subsection (B)(1)(a) and who has not passed the examination required by subsection (B)(1)(b) or who lacks the supervised professional employment as required by subsection (B)(1)(c), or both.

A person who has been issued a license as an intern who has not met the requirement of subsection (B)(1)(b) must pass an examination approved by the board within twelve months of the issuance of the intern license.

(D) To be licensed as a speech-language pathology assistant, an applicant must have earned a bachelors degree in speech-language pathology and must submit an application which includes a supervisory agreement and an on-the-job training plan, both of which must comply with requirements established by the board in regulation. Speech-language pathologists who use a speech-language pathology assistant in their practices must comply with guidelines promulgated by the board in regulation.

(E) A person requesting inactive licensure must:

(1) hold a valid unrestricted license issued by this board at the time that inactive licensure is requested.

(2) agree not to practice speech-language pathology or audiology while holding an inactive license. An inactive license may be renewed for up to eight years.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-230. Notarized application for licensure; fee and documentation of eligibility.

An individual applying for a license as a speech-language pathologist or audiologist must file a notarized application with the board. Each application must be accompanied by the appropriate fee and documentation of eligibility as prescribed by the board.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-240. Issuance of license upon satisfaction of all requirements; personal right; display of license; title; duplicate license.

(A) If an applicant satisfies all licensure requirements as provided for in this chapter, the board shall issue a license to the applicant. A license is a personal right and not transferable, and the issuance of a license is evidence that the person is entitled to all rights and privileges of a speech-language pathologist or an audiologist, or of an assistant or intern while the license remains current and unrestricted. However, the license is the property of the State and upon suspension or revocation immediately must be returned to the board.

(B) A person licensed under this chapter must display the document in a prominent and conspicuous place in the person's place of business or place of employment.

(C) Only a person licensed under this chapter may use the title of "speech-language pathologist" or "audiologist" or "speech-language pathology assistant".

(D) A duplicate license may be issued by the board in accordance with Section 40-67-50.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-250. Issuance of license to person holding current license in another state.

The board may issue a license to a person who holds a current speech-language pathology or audiology license in another state if the standards for licensure in that state are at least the substantial equivalent to the licensing standards provided for in this chapter, and the person satisfies any other requirements the board may prescribe including, but not limited to, continuing education requirements.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-260. License renewal; conditions; continuing education; records.

(A) As a condition of license renewal, a speech-language pathologist or audiologist must satisfactorily complete sixteen hours per license of approved continuing education per license period.

(B) As a condition of an intern license renewal, a speech-language pathologist or audiologist must satisfactorily complete eight hours per license of approved continuing education per license period.

(C) As a condition of an assistant license renewal, a speech-language pathology assistant must satisfactorily complete eight hours of approved continuing education per license period.

(D) Continuing education must be reported on forms and in the time and manner specified by the board in regulation.

(E) Each licensee must maintain records of continuing education hours earned for a period of four years, and these records must be made available to the director or the director's designee upon request for audits that the board may conduct annually.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-270. Renewal periods; renewal fee; evidence of continuing education; reinstatement of license.

(A) A speech-language pathology or audiology license and a speech-language pathology assistant license must be renewed biennially and expire on March 31 of the second year. A speech-language pathology or audiology intern license may only be renewed for one twelve-month period for the purpose of completing the supervised professional employment required by Section 40-67-220(B)(1)(c).

(B) To renew a license the individual shall:

(1) pay a renewal fee as provided for in Section 40-67-50;

(2) submit evidence of compliance with continuing education requirements as provided for in Section 40-67-260.

(C) A license which was not renewed by March 31 is invalid and only may be reinstated upon receipt of a renewal application postmarked before May 1 and accompanied by the biennial license fee and the reinstatement fee. A renewal request not postmarked before May 1 only may be reinstated upon receipt of an application for licensure submitted under the license requirements in effect at the time the renewal request is submitted and accompanied by the biennial license fee and reinstatement fee.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-280. Activation of inactive license.

To activate an inactive license an individual must submit evidence attesting to satisfactory completion of sixteen hours of approved continuing education for each two years inactive licensure.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-290. Promulgation of code of ethics.

The Board of Examiners in Speech-Language Pathology and Audiology may promulgate regulations setting forth a code of ethics for persons licensed by the board.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-300. Limits on applicability of chapter.

This chapter does not apply to:

(1) A speech-language pathologist or audiologist employed by a state or federal agency or a political subdivision of the State while engaged in the discharge of official duties; however, federal and state or political subdivision employees or employees of a political subdivision of the State who are licensed by this board are subject to the provisions of this chapter.

(2) Students of speech-language pathology or audiology enrolled in a course of study at an accredited university or college whose activities constitute a part of the course of study.

(3) Hearing aid specialists licensed to fit and sell hearing aids pursuant to Chapter 25. Nothing in this chapter is in lieu of or shall conflict with or supersede Chapter 25 and the rights of those licensed under Chapter 25.

(4) Registered nurses and licensed practical nurses or other certified technicians trained to perform audiometric screening tests in industrial operations and whose work is under the supervision of a company physician, otological consultant, or licensed audiologist.

(5) A person licensed by the State under this title or any other provision of law whose scope of practice overlaps with the practice of speech-language pathology or audiology is not also required to be licensed under this chapter unless the person holds himself out to be a practitioner of speech-language pathology or audiology.

HISTORY: 1997 Act No. 96, Section 1.



SECTION 40-67-350. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 1997 Act No. 96, Section 1.






CHAPTER 68 - REGULATION OF PROFESSIONAL EMPLOYER ORGANIZATIONS

SECTION 40-68-10. Definitions.

As used in this chapter:

(1) "Applicant" means a business seeking to be licensed under this chapter or seeking the renewal of a license under this chapter.

(2) "Client company" means a person that contracts with a licensee and is assigned employees by the licensee under that contract.

(3) "Administrator" means the administrator of the Department of Consumer Affairs.

(4) "Controlling person" means:

(a) an officer or director of a corporation seeking to offer professional employer services, a shareholder holding ten percent or more of the voting stock of a corporation seeking to offer professional employer services, or a partner of a partnership seeking to offer professional employer services;

(b) an individual who possesses, directly or indirectly, the power to direct or cause the direction of the management or policies of a company seeking to offer professional employer services through the ownership of voting securities, by contract or otherwise, and who is actively involved in the day-to-day management of the company; or

(c) an individual employed, appointed, or authorized by a business seeking to offer professional employer services to enter into a contractual relationship with a client company on behalf of the business.

(5) "Department" means the South Carolina Department of Consumer Affairs.

(6) "Insured health benefit plan", for the purposes of this chapter, means a plan offered by an insurer licensed by the Department of Insurance.

(7) "Licensee" means a person licensed under this chapter as a professional employer organization to provide professional employer services. The term includes a professional employer services group licensed under Section 40-68-80.

(8) "Person" means an individual, association, corporation, partnership, or other private legal entity.

(9) "Professional employer services" means an arrangement by which employees of a licensee are assigned to work at a client company and in which employment responsibilities are shared by the licensee and the client company. The employee's assignment is intended to be of a long-term or continuing nature, rather than temporary or seasonal in nature, and a majority of the work force at a client company worksite or a specialized group within that work force consists of assigned employees of the licensee. Professional employer services does not include temporary employees.

(10) "Professional employer organization" means an individual business entity that offers professional employer services.

(11) "Professional employer organization group" means a combination of professional employer services companies that operates under a group license issued under Section 40-68-80.

(12) "Assigned employee" means a person performing services for a client company as affected by a contract between a licensee and client company in which employment responsibilities are shared.

(13) "Entire work force" means all persons engaged by a client company and are employees as defined in Title 42 including persons considered employees under Sections 42-1-400, 42-1-410, and 42-1-420.

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1.



SECTION 40-68-20. Department to adopt regulations; Administrative Procedures Act to govern; licensee governed by chapter and regulations.

The department shall adopt regulations necessary to administer this chapter. Regulations must be adopted in compliance with the Administrative Procedures Act. A licensee is governed and controlled by this chapter and the regulations adopted by the department.

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1.



SECTION 40-68-30. License required; application and fee; information required as to each member of group; ineligibility for license for year after denial or revocation of license; exceptions.

(A) A person may not engage in or offer professional employer services in this State without holding a license issued under this chapter. A person that desires a professional employer organization license shall file with the department a written application accompanied by an application fee of one hundred dollars for each controlling person. In addition, the application fee is two hundred dollars for each professional employer organization, and three hundred dollars for each professional employer organization group.

(B) The department may require an applicant for a license to provide information and certifications to determine whether the applicant meets the licensing requirements of this chapter and also whether individuals affiliated with the applicant are qualified to serve as controlling persons.

(C) A licensee or controlling person shall notify the department within thirty days of any felony conviction or civil judgment entered against the licensee or controlling person.

(D) An application for a professional employer organization group license under Section 40-68-80 must provide the information required by this chapter for each member of the group. An applicant or licensee is ineligible for a license for one year after the date of final departmental action on the denial or revocation of a license applied for or issued under this chapter. This restriction does not apply to a denial or revocation of a license if the basis of the action was:

(1) an inadvertent error or omission in the application if that error or omission is promptly corrected;

(2) the experience documented to the department was insufficient at the time of the previous application;

(3) the department was unable to complete the criminal background investigation required under Section 40-68-40 because of insufficient information received from a local, state, or federal law enforcement agency; or

(4) that one or more of the controlling persons affiliated with the applicant or licensee was determined by the department to be unsuitable, if that unsuitable controlling person has in fact ceased to be a controlling person of the applicant or licensee.

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1.



SECTION 40-68-40. Qualifications to serve as controlling person; background investigation; fingerprinting; effect of conviction of crime; designating agent for service of process; minimum net worth requirement.

(A) To be qualified to serve as a controlling person of a licensee under this chapter, a person must be at least eighteen years of age, be of good moral character, and have educational, managerial, or business experience relevant to:

(1) operation of a business entity offering professional employer services; or

(2) services as a controlling person of a professional employer organization.

For the purposes of this subsection, "good moral character" means a personal history of honesty, trustworthiness, fairness, a good reputation for fair dealing, and respect for the rights of others and for the laws of this State and nation.

(B) The department shall conduct a background investigation of each individual applicant and of each controlling person of each applicant and require fingerprinting of each applicant and each controlling person to determine whether the applicant or controlling person is qualified under this chapter. The department may deny an application for the issuance or renewal of a license if it finds that a controlling person is not qualified under this chapter. The investigation shall include:

(1) the submission of fingerprints for processing through appropriate local, state, and federal law enforcement agencies; and

(2) examination by the department, if necessary, of police or other law enforcement records maintained by local, state, or federal law enforcement agencies.

(C) Conviction of a crime does not automatically disqualify a controlling person, require the revocation of a license, or require the denial of an application for a new or renewed license.

(D) A licensee shall maintain a registered agent for the service of process in this State.

(E) An applicant for an original or renewal license must demonstrate a net worth of at least fifty thousand dollars. The applicant shall demonstrate the net worth to the department by providing the department with the applicant's audited financial statement. The net worth requirement also may be satisfied through guarantees, letters of credit, or other security acceptable to the department in a combined total amount of at least fifty thousand dollars. A guaranty is not acceptable to satisfy this subsection unless the applicant submits sufficient evidence to satisfy the department that the guarantor has adequate resources to satisfy the obligations of the guaranty. For applicants operating a professional employer organization or professional employer organization group on or before January 1, 1991, the net worth requirement will be satisfied by the documentation of a positive net worth.

(F) A document submitted to establish net worth must reflect the net worth as of a date not earlier than six months before the date on which the application is submitted, and must be prepared by a certified public accountant. Information supplied regarding net worth is proprietary and confidential and is exempt from disclosure to third parties.

(G)(1) An applicant and any controlling person must have at least two years of other related industry experience as approved by the department before the initial license is issued.

(2) Notwithstanding subsection (G)(1), an applicant for a nonresident restricted license under Section 40-68-90 may be issued a license without the necessary two years' experience.

(3) However, all licensees filed before September 30, 2005, may act as professional employment organizations after that date without regard to the experience requirement of this subsection if they maintain compliance with the continuing professional education requirements of Section 40-68-45 and otherwise comply with this chapter.

HISTORY: 1993 Act No. 169, Section 1; 1994 Act No. 466, Section 2; 2005 Act No. 112, Section 1.



SECTION 40-68-45. Continuing professional education.

(A)(1) Effective for license years beginning after September 30, 2005, key management personnel of all licensees must complete at least eight hours of continuing professional education annually.

(2) For purposes of this subsection:

(a) if the licensee is a sole proprietorship or partnership, "key personnel" means any controlling person, as defined in this chapter, of that licensee.

(b) if the licensee is a corporation, "key personnel" means any person who both:

(i) possesses the power to direct or cause the direction of the management of a company seeking to offer professional employment services in this State; and

(ii) is directly responsible for the day-to-day management of the company's operations in this State.

(3) The holder of a nonresident restricted license under Section 40-68-90 is not required to complete the continuing education required by this subsection.

(4) Up to eight hours of continuing professional education may be carried forward from one year to the next year; for the license year beginning September 30, 2005, up to eight hours of continuing professional education taken in the preceding twelve months may be carried forward.

(B)(1) Continuing professional education must be reported to the department annually on a form approved by the department showing the date and title of the courses taken, the teacher or sponsor of the course, and the hours of continuing professional education claimed for the course. If the course is taught in a classroom setting, fifty minutes of classroom contact equals one hour of continuing professional education. Course sponsors shall maintain records of attendees for two years after the course.

(2) Documentation of attendance at the courses or correspondence courses must be maintained by the licensee and must consist of a certificate of completion issued by the teacher or sponsor of the course showing the number of hours of continuing professional education completed. This documentation is subject to inspection by the department for up to two years after the date of the course. Courses offered by the National Association of Professional Employer Organizations, the Carolina Chapter of Professional Employer Organizations, the department, or other approved courses related to employment, are considered qualified courses for continuing professional education. The department shall offer continuing professional education courses to assist licensees and controlling persons in obtaining the continuing professional education required by this chapter.

(3) The department shall appoint four licensees or controlling persons and one representative of the department to a panel for two-year terms to approve any courses questioned as to their qualifications as continuing professional education. The panel may conduct its meetings via conference call. The department shall develop a questionnaire to ascertain the interest and background of potential members of this panel.

(4) If a licensee fails to complete his continuing professional education in a timely manner, his license expires and the licensee shall pay a penalty not in excess of one hundred dollars in order to renew the license. If a controlling person, who is not an owner or officer, of a licensee fails to complete his continuing professional education in a timely manner, he may not continue as a controlling person. However, the licensee or controlling person may request an administrative hearing to appeal the expiration of his license, or controlling person status, respectively, for failure to complete continuing professional education requirements. A license may be renewed without penalty within thirty days after its expiration if the licensee completes his professional education requirement. If a licensee fails to complete his professional education requirement within thirty days after the expiration of his license, he shall, in addition to paying the penalty provided for in this subsection, complete his professional education requirements prior to filing a new initial application for a license.

HISTORY: 2005 Act No. 112, Section 1.



SECTION 40-68-50. License fees; biennial assessment fee; submission of financial data to ensure compliance.

(A) An applicant for an original or renewal license shall pay a fee to the department on the issuance of the license or license renewal. License fees are assessed as follows:

(1) in the first year of the biennium:

(a) two thousand dollars for a resident professional employer organization;

(b) four thousand dollars for a resident professional employer organization group;

(c) two thousand dollars for a nonresident professional employer organization. However, if the state of residency of the nonresident professional employer organization imposes a greater fee for licensing nonresident applicants, the greater fee must be assessed. The maximum fee that may be charged is five thousand dollars for a nonresident professional employer organization;

(d) four thousand dollars for each nonresident professional employer organization group. However, if the state of residency of the nonresident professional employer organization group imposes a greater fee for licensing nonresident applicants, the greater fee must be assessed. The maximum fee that may be charged is ten thousand dollars for each nonresident professional employer organization group;

(2) in the second year of the biennium:

(a) one thousand dollars for each resident professional employer organization;

(b) three thousand five hundred dollars for each resident professional employer organization group;

(c) one thousand dollars for a nonresident professional employer organization. However, if the state of residency of the nonresident professional employer organization imposes a greater fee for licensing nonresident applicants, the greater fee must be assessed. The maximum fee that may be charged is two thousand five hundred dollars for a nonresident professional employer organization;

(d) three thousand five hundred dollars for each nonresident professional employer organization group. However, if the state of residency of the nonresident professional employer organization group imposes a greater fee for licensing nonresident applicants, the greater fee must be assessed. The maximum fee that may be charged is five thousand dollars for each nonresident professional employer organization group;

(3) for renewal licenses:

(a) fifteen hundred dollars for a professional employer organization;

(b) three thousand dollars for a professional employer organization group;

(c) fifteen hundred dollars for a nonresident professional employer organization. However, if the state of residency of the nonresident leasing company imposes a greater fee for licensing nonresident applicants, the greater fee must be assessed. The maximum fee that may be charged is three thousand seven hundred fifty dollars for a nonresident professional employer organization;

(d) three thousand dollars for each nonresident professional employer organization group. However, if the state of residency of the nonresident professional employer organization group imposes a greater fee for licensing nonresident applicants, the greater fee must be assessed. The maximum fee that may be charged is seven thousand five hundred dollars for each nonresident professional employer organization group.

(B) In addition to the license fee, the department may levy a biennial assessment for each professional employer organization and each professional employer organization group sufficient to cover all costs for regulation of the profession pursuant to this chapter and other applicable provisions of law. The biennial assessment fee is:

(1) due and payable upon initial licensure and subsequent renewals and one year before the expiration of any licensure period; and

(2) based on the gross South Carolina payroll, excluding tips and gratuities, of a professional employer organization's or professional employer organization group's clients during the period beginning nine quarters before and ending one quarter before each assessment;

(3) calculated in accordance with the following table:

Amount of Gross Assessment Fee

South Carolina Payroll Due

less than $500,000 $ 500

$500,001-$1,000,000 $ 750

$1,000,001-$2,500,000 $ 1,000

$2,500,001-$5,000,000 $ 1,250

$5,000,001-$10,000,000 $ 1,750

$10,000,001-$15,000,000 $ 2,250

$15,000,001-$25,000,000 $ 3,000

$25,000,001-$50,000,000 $ 3,750

over $50,000,000 $ 4,000

(C) In order to ensure compliance with the requirements of subsection (B), each licensee annually shall submit a statement of total gross South Carolina payroll, excluding tips and gratuities, along with copies of all South Carolina Unemployment Compensation tax returns for the preceding calendar year.

(D) The total licensure fee and biennial assessments during a licensure period must not exceed:

(1) eight thousand seven hundred fifty dollars for a professional employer organization license; or

(2) ten thousand dollars for a professional employer organization group license issued under Section 40-68-90.

(E) The department may change the anniversary date of the first biennium, as established in regulation 28-910(3)(d), so that approximately one-half of the applications for renewal licenses will be due on or before September 30 of the biennium and the other half on or before March 30 of the following year.

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1.



SECTION 40-68-55. Acceptance of affidavit or certification of approval.

The department may by regulation provide for the acceptance of an affidavit or certification of a bonded, independent, and qualified assurance organization that has been approved by the department for certifying qualifications of a professional employer organization or professional employer organization group in lieu of those requirements of Sections 40-68-30 and 40-68-40 or any other requirements of a licensee under this chapter as determined by the department. In the regulation the department may establish a fee structure for the acceptance not to exceed the fees in Section 40-68-50. Professional employer organizations or professional employer organization groups are subject to any assessment under Section 40-68-50(B). This section does not relieve a professional employer organization or professional employer organization group of any notice or disclosure obligations under this chapter to an insurer, client, or employee, or of any other requirement of this chapter not expressly waived by regulation of the department.

HISTORY: 2005 Act No. 112, Section 1.



SECTION 40-68-60. Terms of agreement to be established in writing; notice and delivery of notice to assigned employees; posting of notice by client company; notice or knowledge of injury.

(A) A licensee shall establish the terms of a professional employer organization services agreement by a written contract between the licensee and the client company. The licensee shall give written notice of the agreement as it affects assigned employees to each employee assigned to a client company in the manner provided in this section.

(B) A written explanation of the agreement must be provided to each assigned employee by delivering it to the employee personally within ten days after executing the agreement. The explanation must state, substantially, the terms of the agreement between the licensee and client company and include the same notice that is required to be posted in the client company's place of business.

(C) The client company shall post in each of its places of business in a conspicuous place that is in clear and unobstructed view of the assigned employees a notice stating, substantially, the following:

"We are operating under and subject to the Workers' Compensation Act of South Carolina. In case of accidental injury or death to an employee, the injured employee, or someone acting on his or her behalf, shall notify immediately (insert name of professional employer organization, address, and telephone number) or (name of client company, address, and telephone number). Failure to give immediate notice may be the cause of serious delay in the payment of compensation to you or your beneficiaries and may result in failure to receive any compensation benefits".

(D) As between the client company, the professional employer organization, and the employee, the notice to or acknowledgment of the occurrence of an injury on the part of the client company or the professional employer organization is notice to or knowledge on the part of the professional employer organization and its workers' compensation insurer or the client company and its workers' compensation insurer, or both.

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1.



SECTION 40-68-70. Requirements of contract between licensee and client company; investigation of client company's work force; securing workers' compensation insurance coverage; licensee considered employer of assigned employees.

(A) A contract between a licensee and a client company must provide that the licensee:

(1) reserves the right of direction and control over employees assigned to a client company;

(2) assumes responsibility for the payment of wages to the assigned employees without regard to payments by the client to the licensee;

(3) assumes responsibility for the payment of payroll taxes and collection of taxes from payroll on assigned employees;

(4) retains the right to hire, fire, discipline, and reassign the assigned employees;

(5) retains the right of direction and control over the adoption of employment and safety policies and the management of workers' compensation claims, claim filings, and related procedures on joint agreement by the client company and the licensee; and

(6) agrees that:

(a) notice to or acknowledgment of the occurrence of an injury on the part of the client company is notice to or knowledge on the part of the licensee and its workers' compensation insurer;

(b) for the purposes of Title 42, the jurisdiction of the client company is the jurisdiction of the licensee and its workers' compensation insurer;

(c) the licensee and its workers' compensation insurer is bound by and subject to the awards, judgments, or decrees rendered against them under the provisions of Title 42; and

(d) insolvency, bankruptcy, or discharge in bankruptcy of the licensee or client company does not relieve the licensee, client company, their respective workers' compensation insurers from payment of compensation for disability or death sustained by an employee during the life of a workers' compensation insurance policy; and

(7) with a client company, in the contract, shall specify whether the licensee, the client company, or both, are securing workers' compensation liability.

(B) A licensee, who secures workers' compensation insurance for a client company before the execution of the contract and on an annual basis, shall conduct a good faith investigation of the client company's business. The investigation must determine if the client company engages any nonassigned employees, including those considered employees under Title 42, in any part of the client company's trade, business, or occupation. Upon a determination that a client company's entire work force includes nonassigned employees, the contract must require the client company to secure and maintain workers' compensation insurance.

(C) Upon the failure or neglect of a client company to secure and maintain workers' compensation insurance, the licensee and its workers' compensation carrier agree and are liable to pay to a worker employed in the work of the client company compensation under Title 42 which the licensee would have been liable to pay if the worker had been employed by the licensee as provided in Section 40-68-120.

(D) A licensee's workers' compensation insurer providing coverage to a client company's assigned employees must be provided the information derived from the licensee's investigation of the client company's business.

(E) The licensee is the employer of the employees assigned to a client company. The rights and remedies granted by Title 42 to an employee when he and the licensee have accepted the provisions of Title 42 to pay and accept compensation exclude all other rights as provided in Section 42-1-540. This chapter does not affect the rights, duties, or liabilities of licensees, client companies, or employees under federal law.

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1.



SECTION 40-68-75. Responsibilities of client company with respect to workers' compensation insurance; penalties and liabilities for violation.

(A) An employer subject to the provisions of Title 42 who contracts with a professional employer organization or professional employer organization group continues to be subject to the provisions of Title 42 and shall comply with Title 42 with regard to procuring and maintaining workers' compensation insurance for nonassigned employees. For purposes of construction, the term "employees" in Section 42-1-360 includes both assigned and nonassigned employees.

(B) A client company who refuses or neglects to provide workers' compensation insurance coverage to its nonassigned employees must be fined one thousand dollars a day for each nonassigned employee for each day the client company refuses or neglects to provide workers' compensation insurance. In this event, the client company is liable during the continuance of the refusal or neglect to an employee either for compensation under Title 42 or in an action at law instituted by the employee or his personal representative against the client company to recover damages for personal injury or death by accident. In the action at law, the client company may not be permitted to defend upon any of the grounds mentioned in Section 42-1-510 and Section 42-1-540 does not apply. The fine provided in this section must be assessed by the Workers' Compensation Commission in an open hearing with the right of review and appeal as in other cases.

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1.



SECTION 40-68-80. Licensing of multiple companies owned by same entity as professional employer organization group; joint liability.

A group of at least two but not more than five professional employer organizations that are majority-owned by the same entity may be licensed as a professional employer organization group. A professional employer organization group may satisfy the reporting and financial requirements of the chapter on a consolidated basis. As a condition of the issuance of a professional employer organization group license, each person that is a member of the group must guarantee payment of all financial obligations of other members of the group.

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1.



SECTION 40-68-90. Nonresident company or group; restricted license; appointment of entity for receipt of legal process.

(A) The department may issue a restricted license to a nonresident professional employer organization or professional employer organization group for limited operation within this State under the following conditions if the:

(1) applicant's state of residence provides for licensing of professional employer organizations, the applicant is licensed and in good standing in its state of residence, and the applicant's state of residence grants a similar privilege for restricted licensing to professional employer organizations or professional employer organization groups that are residents in South Carolina;

(2) applicant does not maintain an office, sales force, or representatives in this State, and it does not solicit clients that are residents in this State; and

(3) applicant does not have more than forty leased employees working in this State.

(B) An applicant for a restricted license is exempt from the requirements of Section 40-68-40(F).

(C) An applicant for a nonresident or restricted license shall file on a form approved by the department an appointment of a recognized and approved entity as its attorney to receive service of legal process issued against it in this State.

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1.



SECTION 40-68-100. Duty to issue license to qualified applicants; issuance within prescribed time; time license is valid; renewal.

The department shall issue a license to an applicant that meets the requirements of this chapter. The license must be issued not later than the ninetieth day after the date on which the completed application is filed with the department. A license issued by the department under this chapter is valid for two years. The department shall renew a license on receipt of a renewal application approved by the department and payment of the required renewal fees.

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1.



SECTION 40-68-110. Disclosure by licensee of information as to insurance or benefit plans for benefit of assigned employees; other reports may be required by regulation.

(A) A licensee shall disclose to the department, each client company, and its assigned employees information relating to any insurance or benefit plan provided for the benefit of its assigned employees. Benefit plan information must be provided to the assigned employees and the assigned employees shall sign a statement disclosing they have read and understand the benefit plan information prior to enrollment of assigned employees into the plan. The information must, at a minimum, include:

(1) the type of coverage;

(2) the identity of each insurer for each type of coverage;

(3) the amount of benefits provided for each type of coverage and to whom or on whose behalf benefits are to be paid;

(4) the policy limits on each insurance policy;

(5) whether the coverage is fully insured, partially insured, or fully self-funded; and

(6) other information, such as full disclosure of deductibles or co- payments.

(B) With respect to any insurance or benefit plan provided by a licensee for the benefit of its assigned employees, the licensee shall provide to the assigned employees the name and address of the insurance agent or broker responsible for securing the policy of insurance on behalf of the licensee.

(C) The licensee shall disclose to the department whether the coverage is fully insured, partially insured, or fully self-funded. This provision does not in any way endorse or approve the sponsoring of partially insured or self-funded benefit plans by a licensee, as these plans may not be sponsored, offered, endorsed, or otherwise proffered by a licensee.

(D) The licensee shall notify the client company and the department in writing about a discontinuance and replacement, if any, of any health plan or workers' compensation insurance coverage no later than ten business days after the discontinuance and before offering any replacement policy.

(E) The administrator by regulation may require the filing by licensees of other reports necessary to the implementation of this chapter.

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1.



SECTION 40-68-120. Licensee's obtaining of workers' compensation coverage; licensee-sponsored and client-sponsored benefit plans for assigned employees; unemployment taxes; notification of start and end of relationship with client company.

(A) A licensee may elect to obtain workers' compensation insurance coverage in the same manner as any other employer as provided for in this subsection:

(1) An insurer issuing the policy must be licensed in this State to write such policies.

(2) An insurer issuing a policy of workers' compensation insurance to a licensee may not plead as a defense:

(a) that the client company is not subject to Title 42. The insurer is estopped to deny coverage;

(b) lack of an employment relationship between a person engaged in an employment as defined in Title 42 and the client company;

(c) breach of contract by the licensee or client company. The insurer is not entitled to plead as a defense to an employee's claim for benefits any defects in the performance of a contract between the licensee and client company.

(3) No policy of insurance against liability arising under Title 42 may be issued to a licensee unless the policy contains the agreement of the insurer that the insurer will promptly pay to the persons entitled to them all benefits conferred by Title 42 and all installments of the compensation that may be awarded or agreed upon and that the obligation is not affected by default of the licensee or client company or by default in giving notice required by the policy or otherwise.

(4) A policy of insurance issued to a licensee is, and must be construed as, a direct promise by the insurer to the person entitled to compensation enforceable in his name.

(5) The insurer agrees that:

(a) notice to or acknowledgment of the occurrence of an injury on the part of the client company is notice to or knowledge on the part of the licensee and its workers' compensation insurer;

(b) for purposes of Title 42, the jurisdiction of the client company is the jurisdiction of the licensee and its workers' compensation insurer;

(c) the licensee and its workers' compensation insurer, in all things, are bound by and subject to the awards, judgments, or decrees rendered against them under the provisions of Title 42; and

(d) insolvency, bankruptcy, or discharge in bankruptcy of the licensee or client company does not relieve the workers' compensation insurer from the payment of compensation for disability or death sustained by an employee during the life of a workers' compensation insurance policy issued to the licensee.

(6) No agreement by an employee to pay a portion of a premium paid by the licensee or client company to an insurer or to contribute to a benefit fund or department maintained by a licensee or client company for the purpose of providing insurance under Title 42 is valid, and any licensee or client company who makes a deduction for the purpose from the pay of an employee entitled to benefits under Title 42 is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars plus reimbursement to the employee of the deductions.

(7) When a person referred to as a licensee undertakes to provide assigned employees to a client company, the licensee is liable to pay a worker employed by the client company compensation under Title 42 which the licensee would have been liable to pay if the worker had been immediately employed by the licensee. When the licensee is liable to pay compensation under this section, it is entitled to indemnity from a client company who would have been liable to pay compensation to the worker independently of this section and have a cause of action for indemnity. This section must be construed to require that a licensee's workers' compensation carrier is liable to pay compensation to the client company's entire work force with the licensee and carrier's right to indemnity from the client company.

(B) If workers' compensation coverage is obtained, that insurance must comply with the applicable provisions of the insurance laws of this State.

(C) A licensee is entitled to the same rights to obtain all types of insurance coverage, including endorsements obtained by other business entities doing business in this State.

(D) For companies who have obtained workers' compensation insurance coverage in the residual (assigned risk) market, the first three years that a client company has a contract with a licensee, the licensee shall pay workers' compensation insurance premiums based on the experience modification rate of the client company. The South Carolina Department of Insurance shall adopt regulations to implement this subsection. This subsection applies only to the residual (assigned risk) market.

(E) The licensee must categorize leased employees according to their classification within a client company.

(F) A licensee and client company both are deemed an employer and may sponsor and maintain benefit plans for assigned workers. An employee health benefit plan sponsored by a licensee for the benefit of assigned employees must be an insured health benefit plan offered by an insurer licensed under Title 38. The employee health benefit plans provided by a licensed insurance provider, including the use of third party administrators, must comply with the applicable provisions of the insurance laws of this State and other federal law, including The Employment Retirement Income Security Act (ERISA), 29 USC Section 101, et seq. No licensee may maintain, sponsor, offer, endorse, or otherwise proffer self-insured, self-funded, or other plans for health benefits, that are not licensed with the Department of Insurance.

(G) Notwithstanding subsection (F), a client company may include assigned employees in a benefit plan sponsored and maintained solely by the client company for its own employees, as long as the benefit plan complies with Title 38 and federal law including ERISA.

(H) A professional employer organization or professional employer organization group is responsible for the payment of unemployment taxes pursuant to law.

(I) Licensees, within thirty days, shall notify the South Carolina Department of Employment and Workforce and the department of the start and termination of the licensee's relationship with a client company.

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1.



SECTION 40-68-130. Form and content of licenses and notices; display.

(A) The department by regulation shall determine the form and content of:

(1) the licenses issued under this chapter; and

(2) notices required to be posted under this section.

(B) The license issued under this chapter must be posted in a conspicuous place in the principal place of business in this State of the licensee. The licensee shall display, in a place that is in clear and unobstructed public view, a notice stating that the business operated at the location is licensed and regulated by the department and that any questions or complaints should be directed to the department.

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1.



SECTION 40-68-140. Name under which business may be conducted; change of name or location of primary office or records; addition of business offices; license not assignable.

(A) A licensee may not conduct business under a name other than that specified in the license. A license issued under this chapter is not assignable. A licensee may not conduct business under any fictitious or assumed name without prior written authorization from the department. The department may not authorize the use of a name that is so similar to that of a public office or agency or to that of another licensee that the public may be confused or misled by its use. A licensee may not conduct business under more than one name unless it has obtained a separate license for each name.

(B) A licensee may change its licensed name at any time by notifying the department and paying a fee for each change of name. The department by regulation shall set the fee for each name change in an amount not to exceed fifty dollars. A licensee may change its name on renewal of the license without the payment of the name change fee.

(C) A licensee must notify the department in writing of:

(1) a change in the location of its primary business office;

(2) the addition of more business offices; or

(3) a change in the location of business records maintained by the licensee.

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1.



SECTION 40-68-150. Prohibited acts; operation without license; wrongful use of title or representation of being licensed; use of forged or false information to obtain license or in disciplinary proceeding; use of expired or revoked license; penalties.

(A) A person may not:

(1) engage in professional employer services without holding a license under this chapter as a professional employer organization or a professional employer organization group;

(2) use the name or title "staff leasing services company", "licensed staff leasing services company", "licensed staff leasing services group", or "professional employer organization", "licensed professional employer organization", "licensed professional employer organization group", "professional employer organization group", "staff leasing services group", or otherwise represent that it is licensed under this chapter, unless the entity holds a license issued under this chapter;

(3) represent as the person's own the license of another person or represent that a person is licensed if the person does not hold a license;

(4) give false or forged evidence to the department in connection with obtaining or renewing a license or in connection with disciplinary proceeding under this chapter;

(5) use or attempt to use a license that has expired or been revoked;

(6) offer an employee a self-funded, self-insured, or other employee benefit plan not licensed under Title 38, unless the program is maintained by the client company individually for the sole benefit of participating co-employees of the client company; or

(7) misrepresent that any self-funded, self-insured, or unlicensed benefit plans are licensed under Title 38 or otherwise in compliance with ERISA.

(B) A person who voluntarily violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than one year or fined not more than fifty thousand dollars, or both.

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1.



SECTION 40-68-155. Investigation of complaints.

When a complaint is filed against a licensee with the department regarding any insurance issue, the Department of Insurance shall investigate the complaint.

HISTORY: 2005 Act No. 112, Section 1.



SECTION 40-68-160. Disciplinary action; grounds; sanctions; notice, hearing, and appeal; reinstatement.

(A) For the purposes of this section, " conviction" includes a plea of guilty or nolo contendere or a finding of guilt.

(B) The department may take disciplinary action against a licensee, or a person engaging in professional employer services without a license, on any of the following grounds:

(1) the conviction of a licensee or a controlling person of a licensee of bribery, fraud, or intentional or material misrepresentation in obtaining, attempting to obtain, or renewing a license;

(2) the conviction of a licensee or a controlling person of a licensee of a crime that relates to the operation of a professional employer organization or the ability of the licensee or a controlling person of a licensee to operate a professional employer organization;

(3) the conviction of a licensee or a controlling person of a licensee of a crime that relates to the classification, misclassification, or under-reporting of employees under the South Carolina Workers' Compensation Act;

(4) the conviction of a licensee or a controlling person of a licensee of a crime that relates to the establishment or maintenance of a self-insurance program, whether health insurance, workers' compensation insurance, or other insurance;

(5) the conviction of a licensee or a controlling person of a licensee of a crime that relates to fraud, deceit, or misconduct in the operation of a professional employer organization;

(6) engaging in professional employer services without a license;

(7) transferring or attempting to transfer a license issued pursuant to this chapter;

(8) violating this chapter or an order or regulation issued by the department pursuant to this chapter;

(9) failing to notify the department, in writing, of the civil judgment or felony conviction of a controlling person not later than the thirtieth day after the date on which the judgment or conviction is entered;

(10) failing to cooperate with an investigation, examination, or audit of the licensee's records conducted by the licensee's insurance company or its designee, as provided by the insurance contract or as authorized by law by the South Carolina Department of Insurance;

(11) failing to notify the department and the South Carolina Department of Insurance not later than the thirtieth day after the effective date of a change in ownership, principal business address, or the address of accounts and records;

(12) failing to correct a tax filing or payment deficiencies within a reasonable time as determined by the department;

(13) refusing, after reasonable notice, to meet reasonable health and safety requirements within the licensee's control and made known to the licensee by a federal or state agency;

(14) failing to correct a delinquency in the payment of the licensee's insurance premiums within a reasonable time;

(15) failing to correct a delinquency in the payment of an employee benefit plan premiums or contributions within a reasonable time;

(16) knowingly or without sufficient inquiry, maintaining, sponsoring, offering, endorsing, or otherwise proffering self-insured, self-funded, or other employee benefit plans that are not licensed by the Department of Insurance;

(17) knowingly making a material misrepresentation to an insurance company, to the department, or other governmental agency;

(18) adverse final action by a state or federal regulatory agency for violations within the scope or control of the licensee;

(19) failure to inform the department in writing within thirty days of an adverse final action by a state or federal regulatory agency; or

(20) in case of a professional employer organization or group that has qualified for licensing pursuant to Section 40-68-55, the failure to notify the department within thirty days of any change in the status of its certification with the independent and qualified assurance organization.

(C) Upon finding that a licensee has violated one or more provisions of this section, the department may:

(1) deny an application for a license;

(2) revoke, restrict, suspend, or refuse to renew a license;

(3) impose an administrative penalty in an amount not less than one thousand dollars for each violation, but not more than fifty thousand dollars;

(4) issue a reprimand;

(5) issue a cease and desist order; or

(6) place the licensee on probation for a period and subject to conditions and restrictions that the department specifies.

(D) On revocation, or suspension of a license, the licensee immediately shall return the license to the department and may not:

(1) solicit any new clients; or

(2) enter into or execute any additional contracts for professional employer services.

(E) Disciplinary action, a denial of an application for a new or renewal license, a revocation or suspension of a license, or a determination that a controlling person is unqualified may occur subject to the Administrative Procedures Act, with notice to, and an opportunity for a hearing by, the affected applicant, licensee, or controlling person. All contested hearings pursuant to this section are before the Administrative Law Court.

(F) If a license is revoked or renewal is denied, the affected licensee may request a reinstatement hearing after a minimum of one year. The department may reinstate or renew the license only if the cause of the nonrenewal or revocation has been corrected.

(G) A licensee who is found to be engaged in unlawful conduct may be assessed the reasonable costs necessary to the investigation, disciplinary proceedings, court proceedings, or other actions to enforce the provisions of this chapter.

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1; 2005 Act No. 128, Section 15.



SECTION 40-68-165. Enforcement by Attorney General.

The department or the Attorney General may file an action in circuit court to enforce the provisions of this chapter.

HISTORY: 2005 Act No. 112, Section 1.



SECTION 40-68-170. Fees to be used to implement provisions of chapter.

All fees collected by the department under this chapter must be used to implement the provisions of this chapter.

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1.



SECTION 40-68-180. Other applicable license requirements; licensed, registered, or certified employee considered employee of client company or of licensee; Employment Security Law unaffected.

This chapter does not exempt a client of a licensee or an assigned employee from any other license requirements imposed under local, state, or federal law. An employee who is licensed, registered, or certified under law and who is assigned to a client company is an employee of the client company for the purpose of that license, registration, or certification, but otherwise remains the employee of the licensee as provided in this chapter. Nothing in this chapter affects the South Carolina Employment Security Law (Sections 41-27-10 through 41-41-50).

HISTORY: 1993 Act No. 169, Section 1; 2005 Act No. 112, Section 1.






CHAPTER 69 - VETERINARIANS

SECTION 40-69-5. Application of Chapter 1; conflicts.

Unless otherwise provided for in this chapter, Article 1, Chapter 1 of Title 40 applies to licensed veterinarians and veterinary technicians regulated by the Department of Labor, Licensing and Regulation. If there is a conflict between this chapter and Article 1, Chapter 1 of Title 40, the provisions of this chapter control.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-10. State Board of Veterinary Medical Examiners; membership and qualifications; removal.

(A) There is created the State Board of Veterinary Medical Examiners to be composed of ten members, one of whom must be a consumer member from the State at large, one of whom must be a licensed veterinary technician practicing in this State, one of whom must be a veterinarian from the State at large, and seven of whom must be veterinarians representing each of the seven congressional districts. Each veterinarian and veterinary technician must be a resident of the State, licensed by the State, and currently practicing with at least five years of clinical experience. Each veterinarian representing a congressional district must reside in the district that he represents. The consumer member must be a resident of this State. The terms of the members are for six years and until their successors are appointed and qualify. The chairman may vote only in the case of a tie vote by the board.

(B) The veterinarian at large, the veterinary technician, and the consumer member must be appointed by the Governor. The board shall conduct an election to nominate two veterinarians from each congressional district. The election must provide for participation by all veterinarians currently licensed and residing in the respective nominating district. The South Carolina Veterinary Technician Association shall submit up to two names to the Governor as recommendations for the veterinary technician member. The Governor shall also consider nominations from any other individual, group, or association. The names of the nominees must be forwarded to the Governor by the board and the Governor may appoint one of the nominees as the member; however, the Governor may reject any or all of the nominees upon satisfactory showing of the unfitness of those rejected. If the Governor declines to appoint any of the nominees submitted, additional nominees must be submitted in the same manner. All appointments by the Governor must be made with the advice and consent of the Senate. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term.

(C) The Governor may remove a member of the board based on grounds provided for in Section 1-3-240. No member may be removed without first giving the member an opportunity to refute the charges filed against that member, and the member must be given a copy of the charges at the time they are filed.

(D) If a board member is disqualified and the member's absence results in the lack of a quorum or an adequate number of members to perform official functions, the Governor may appoint an individual to replace the member during the period of disqualification. This individual shall meet the same qualifications as the member being replaced and shall take the same oath as required of other members of the board.

HISTORY: 2006 Act No. 294, Section 1; 2012 Act No. 279, Section 12, eff June 26, 2012.



SECTION 40-69-20. Definitions.

As used in this chapter, unless the context clearly indicates otherwise:

(1) "Animal" means an animal that is not a human and includes fowl, birds, reptiles, and fish which are wild or domestic, living or dead.

(2) "Board" means the South Carolina State Board of Veterinary Medical Examiners.

(3) "Direct supervision" means that a veterinarian currently licensed to practice veterinary medicine in this State is available on the premises and within immediate vocal communication of the supervisee.

(4) "Emergency clinic" means a facility having as its primary function the receiving, treatment, and monitoring of emergency patients during its specified hours of operation.

(5) "Emergency hospital" means a facility whose primary function is the receiving, treatment, and monitoring of emergency patients during its specified hours of operation and includes the confinement of emergency patients.

(6) "Immediate supervision" means that a licensed veterinarian is within direct eyesight and hearing range.

(7) "Indirect supervision" means the supervising licensed veterinarian is available for immediate voice contact by telephone, radio, or other means, and shall provide consultation and review of cases at the veterinary facility.

(8) "Investigative Review Committee" (IRC) means an investigative review panel appointed by the board chairman, in consultation with the other members of the board. The IRC must be comprised of four members who are former board members or other experienced licensed veterinarians. The board chairman must appoint the Chairman of the IRC. Veterinarian members of the IRC must have a current license issued pursuant to this chapter to be eligible to serve. The IRC shall review any complaint against a licensed veterinarian or veterinary technician and make a recommendation as to whether the board should proceed with formal action. The board must consider the recommendation of the IRC, but the final determination whether to proceed with formal action must be made by the board.

(9) "License" means any permit, approval, registration, or certificate issued by the board.

(10) "Licensed veterinarian" means a person who is licensed pursuant to this chapter to practice veterinary medicine in this State.

(11) "Licensed veterinary technician" means a person who has received a degree in animal health technology from an American Veterinary Medical Association accredited school offering a program in animal health technology and who has been licensed to practice in this State. This person must be knowledgeable in the care and handling of animals, in the basic principles of normal and abnormal life processes, and in routine laboratory and clinical procedures. The performance of the licensed veterinary technician must be under the supervision of a veterinarian licensed to practice in this State.

(12) "Mobile facility" means a vehicle with special medical or surgical facilities or a vehicle suitable only for making house or farm calls.

(13) "Practice of veterinary medicine" means to:

(a) diagnose, prescribe, or administer a drug, medicine, biologic, appliance, or application or treatment of whatever nature for the cure, prevention, or relief of a wound, fracture, or bodily injury or disease of an animal;

(b) perform a surgical operation, including cosmetic surgery, upon an animal;

(c) perform a manual procedure for the diagnosis or treatment for sterility or infertility of an animal, including embryo transplants;

(d) offer, undertake, represent, or hold oneself out as being qualified to diagnose, treat, operate, or prescribe for an animal disease, pain, injury, deformity, or physical condition;

(e) use words, letters, or titles in such connection or under such circumstances as to induce the belief that the person using them is engaged in the practice of veterinary medicine.

(14) "School of veterinary medicine" means a veterinary school or college that offers the D.V.M. or equivalent degree and whose course of study conforms to the standards required for accreditation by the American Veterinary Medical Association and approved by the board.

(15) "Telemedicine" is an audio, video, or data communication of medical information.

(16) "Temporary license" means temporary permission to practice veterinary medicine or animal technology issued pursuant to this chapter.

(17) "Therapeutic options or alternate therapies" means, but is not limited to, the veterinary practice of acupuncture, manipulation and adjustment, magnetic field therapy, holistic medicine, homeopathy, herbology/naturopathy, massage, and physical therapy.

(18) "Veterinarian" means a person who has received a doctor's degree or equivalent in veterinary medicine.

(19) "Veterinary aide" means a nurse, attendant, intern, technician, or other employee of a veterinarian, other than a licensed veterinary technician.

(20) "Veterinary medicine" includes veterinary surgery, obstetrics, dentistry, and all other branches or specialties of veterinary medicine.

(21) "Veterinary student preceptee" means a person who is a student enrolled and in good standing in a recognized college of veterinary medicine. The student's presence in a practice may be as part of a normal preceptorship program of the college or as an informal arrangement between the student and a veterinarian licensed by the board.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-30. License requirement; representation as being engaged in practice without being licensed; penalty.

A person may not practice veterinary medicine without a license issued in accordance with this chapter. A person who uses in connection with his name the words or letters "D.V.M.", "V.M.D.", "Doctor of Veterinary Medicine", "Veterinary Medical Doctor", or other letters, words, or insignia indicating or implying that one is engaged in the practice of veterinary medicine or who in any other way, orally or in writing or in print or by sign directly or by implication, represents oneself as engaged in the practice of a veterinary medicine without being licensed by the board is subject to the penalties provided for in this chapter.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-40. Board officers and meetings; quorum.

In addition to the powers and duties enumerated in Section 40-1-50, the board, at the first board meeting in each calendar year, shall elect from the veterinarian members a chairman, vice chairman, and any other officer it considers necessary. The board shall meet at least twice a year and upon the call of the chairman or any two members of the board. Action of the board may be taken at regular or special meetings, and a majority of the appointed members of the board constitutes a quorum.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-50. Administration as revenue funded board.

The board must be administered by the Department of Labor, Licensing and Regulation as a revenue funded board in accordance with Section 40-1-50.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-60. Rules and regulations.

The board may adopt rules governing its proceedings and internal operations, and may promulgate regulations necessary to carry out the provisions of this chapter.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-70. Powers and duties.

The board shall regulate the issuance of licenses and temporary licenses and shall discipline veterinarians and veterinary technicians in any manner authorized by this chapter. The powers and duties of this board include, but are not limited to:

(1) determining the eligibility of applicants for examination and licensure;

(2) examining applicants for licensure including, but not limited to:

(a) prescribing the subjects, character, and manner of licensing examinations;

(b) preparing, administering, and grading the examination or assisting in the selection of a contractor for the preparation, administration, or grading of the examination.

(3) establishing criteria for issuing, renewing, and reactivating authorizations to practice to qualified applicants, including the issuance of active or permanent, temporary, limited, and inactive licenses, or other categories as may be created;

(4) adopting the American Veterinary Medical Association Code of Professional Ethics and any additional standard of professional conduct the board deems appropriate;

(5) evaluating and approving continuing education course hours and programs;

(6) conducting hearings on alleged violations of this chapter and regulations promulgated under this chapter;

(7) resolving consumer complaints, where appropriate and possible;

(8) disciplining persons licensed under this chapter in a manner provided for in this chapter;

(9) promulgating regulations which have been submitted to the Director of the Department of Labor, Licensing and Regulation at least thirty days in advance of filing with the Legislative Council pursuant to Section 1-23-30;

(10) adopting and enforcing regulations for selling and dispensing prescriptions and controlled veterinary drugs, pharmaceuticals, and biologics in accordance with federal and state laws; and

(11) adopting and enforcing regulations setting minimum standards for all facilities where veterinary medicine is practiced.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-80. Powers incident to conducting investigations.

As provided in Section 40-1-80, for the purpose of conducting an investigation under this chapter, the board or a person designated by the board may subpoena witnesses, take evidence, and require the production of documents or records which the board considers relevant to the inquiry.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-90. Procedures for handling complaints.

(A) The department may receive complaints against a licensee from any person, including the board, and shall require the complaints to be submitted in writing and to be signed by the complainant. The person who is the subject of the complaint must be provided a notice of the complaint including the substance of the allegations within five days after the department begins its investigation. The department shall investigate the allegations in the complaint to the extent that there is a potential violation of this chapter. The department must submit its investigative findings to the IRC, as provided for in Section 40-69-20(8), along with any other additional information related to the investigation requested by any IRC member. The IRC must review the investigation and recommend to the board whether to proceed with formal action. If the board desires to proceed further, it may direct the department to file a formal complaint charging the licensee with a violation of this chapter or a regulation promulgated pursuant to this chapter. If the department files a formal complaint, the department must make the formal complaint and any answer filed by the licensee available for public inspection. The licensee must be provided a copy of the formal complaint prior to making any complaint available for public inspection. The board administrator shall notify the licensee in writing not less than sixty days before the disciplinary hearing. The formal complaint and the hearing notice must be served personally or sent to the licensee by mail, return receipt requested, directed to the last mailing address furnished to the board. The post office receipt signed by the licensee, the licensee's agent, or a responsible member of the licensee's household or office staff or if not accepted by the person to whom addressed, the postal authority stamp showing the notice refused is prima facie evidence of service of the notice. Informal disposition may be made of any complaint, formal or otherwise, by stipulation or consent agreement. No stipulation or consent agreement is final until it has been submitted to and approved by the board.

(B) A licensee has the right to be present and present evidence and argument on all issues involved, to present and to cross-examine witnesses, and to be represented by counsel at the licensee's expense. For the purpose of these hearings, the board may require by subpoena the attendance of witnesses and the production of documents and other evidence and may administer oaths and hear testimony, either oral or documentary, for and against the licensee.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-100. Cease and desist orders, temporary restraining orders, and other equitable relief.

In addition to other remedies provided for in this chapter or Section 40-1-100, the board may issue a cease and desist order or may petition an administrative law judge for a temporary restraining order or other equitable relief to enjoin a violation of this chapter.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-110. Grounds for revocation, suspension, or refusal to renew license; mental or physical examinations.

(A) In addition to other grounds provided in Section 40-1-110, the board, after notice and a hearing conducted in accordance with the Administrative Procedures Act, may restrict or refuse to grant a license to an applicant or may refuse to renew the license of a licensed person or may suspend, revoke, or restrict a veterinarian or veterinary technician who has:

(1) violated this chapter or a regulation promulgated by the board;

(2) used a false, fraudulent, or forged statement or document or performed a fraudulent, deceitful, or dishonest act by the holder of a license in connection with a license requirement;

(3) failed to display a license;

(4) caused to be published or circulated directly or indirectly a fraudulent, false, or misleading statement as to the skill or methods of practice of a licensee;

(5) misrepresented the inspection of food for human consumption;

(6) used a false or fraudulent statement in a document connected with the practice of veterinary medicine;

(7) obtained fees or assisted in obtaining fees under deceptive, false, or fraudulent circumstances;

(8) failed to provide and maintain facilities as directed by regulation of the board;

(9) refused to allow the board or an authorized representative of the board to inspect the business premises of the licensee during regular business hours;

(10) circulated knowingly untrue, fraudulent, misleading, or deceptive advertising;

(11) engaged in unprofessional or unethical conduct in violation of the American Veterinary Medical Association Code of Professional Ethics or any other standards of professional conduct defined in this chapter or prescribed by regulations of the board;

(12) engaged in conduct determined by the board to be incompetent or negligent in the practice of veterinary medicine;

(13) made a false statement in an oath or affidavit which is required by this chapter;

(14) had another state revoke a license to practice veterinary medicine in that state, pursuant to a disciplinary proceeding;

(15) been convicted on a charge of cruelty to animals;

(16) been convicted of a federal or state law relating to narcotic drugs;

(17) a physical or mental impairment or disability which renders practice dangerous to the public;

(18) performed an act which in any way assists a person to practice in violation of this chapter;

(19) used a controlled substance for other than specific treatment of an animal patient in an illegal manner;

(20) has employed or permitted a person who does not hold a license to practice veterinary medicine in this State to perform work which, under this chapter, can lawfully be done only by a person holding a license to practice veterinary medicine;

(21) practiced veterinary medicine while under the influence of alcohol or any drug to such a degree as to adversely affect the performance of a veterinarian's professional obligations and duties;

(22) been adjudged mentally incompetent by a court of competent jurisdiction; upon notice of a legal determination of incompetency, an individual's license is automatically suspended until the individual is adjudged legally competent;

(23) failed to report, as required by law, or made a false report of a contagious or infectious disease;

(24) been convicted of a felony or a crime involving moral turpitude; forfeiture of a bond or a plea of nolo contendere is considered the equivalent of a conviction;

(25) been disciplined by a licensing or disciplinary authority of a state, country, or nationally recognized professional organization or convicted or disciplined by a court of a state or country for an act that would be grounds for disciplinary action under this section;

(26) has engaged in a pattern or practice of violations of this chapter or regulations promulgated under this chapter.

(B) In enforcing Subsection (A), items (16), (17), (19), (21), or (22), the board upon reasonable grounds may require a licensee or applicant to submit to a mental or physical examination by physicians designated by the board. The results of an examination are admissible in a hearing before the board, notwithstanding a claim of privilege under a contrary rule of law or statute. For purposes of this section, a person who accepts the privilege of practicing veterinary medicine in this State or who files an application for a license to practice veterinary medicine in this State is deemed to have consented to submit to a mental or physical examination and to have waived all objections to the admissibility of the results in a hearing before the board upon the grounds that the same constitutes a privileged communication. If a licensee or applicant fails to submit to an examination when properly directed to do so by the board, unless the failure was due to circumstances beyond the person's control, the board shall enter an order automatically suspending or denying the license pending compliance and further order of the board. A licensee or applicant who is prohibited from practicing veterinary medicine under this subsection must be afforded at reasonable intervals an opportunity to demonstrate to the board the ability to resume or begin the practice of veterinary medicine with reasonable skill and safety to patients.

(C) In enforcing subsection (A), items (16), (17), (19), (21), or (22), the board upon reasonable grounds may obtain records relating to the mental or physical condition of a licensee or applicant including, but not limited to, psychiatric records; and these records are admissible in a hearing before the board, notwithstanding any other provision of law. For purposes of this section, a person who accepts the privilege of practicing veterinary medicine in this State, or who files an application to practice veterinary medicine in this State, is deemed to have consented to the board obtaining these records and to have waived all objections to the admissibility of these records in a hearing before the board upon the grounds that the same constitutes a privileged communication. If a licensee or applicant refuses to sign a written consent for the board to obtain these records when properly requested by the board, unless the failure was due to circumstances beyond the person's control, the board shall enter an order automatically suspending or denying the license pending compliance and further order of the board. A licensee or applicant who is prohibited from practicing veterinary medicine under this subsection must be afforded at reasonable intervals an opportunity to demonstrate to the board the ability to resume or begin the practice of veterinary medicine with reasonable skill and safety to patients.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-115. Board jurisdiction.

The board has jurisdiction over the actions of licensees and former licensees as provided for in Section 40-1-115.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-120. Sanctions.

Upon a determination by the board, after a disciplinary hearing conducted pursuant to the requirements of this chapter, that one or more of the grounds for discipline of a licensee exists, the board may impose sanctions as provided in Section 40-1-120, including imposing a fine of not more than one thousand dollars for each violation.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-130. Denial of licensure.

As provided for in Section 40-1-130, the board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-140. Prior criminal record.

A license may be denied based on a person's prior criminal record only as provided for in Section 40-1-140.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-150. Voluntary surrender of license.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license in accordance with Section 40-1-150.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-160. Appeal.

A person aggrieved by a final action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-170. Assessment of costs.

A person found in violation of this chapter or a regulation promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-180. Collection and enforcement of costs.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-190. Complainant's rights; disciplinary hearings; release of information while proceeding pending; final order, contents and public inspection.

(A) The board shall provide written acknowledgement of every initial complaint and notify the initial complainant in writing of the disposition of the matter. Although entitled to notice, an initial complainant is not a party to the proceeding and is not entitled to appeal or otherwise seek review of the dismissal or other disposition of the matter. The complainant has the right to be present at any disciplinary hearing but may only participate as a witness. The disciplinary hearing must be open to the public. The board may deliberate in executive session but must not take any final action during the executive session.

(B) Except as otherwise provided in this chapter, a person connected with any complaint, investigation, or other proceeding before the board, including, but not limited to, the complainant, any witness, counsel, counsel's secretary, board member, board employee, court reporter, or investigator, must not mention the existence of the complaint, investigation, or other proceeding, disclose any information pertaining to the complaint, investigation, or other proceeding, or discuss any testimony or other evidence in the complaint, investigation, or other proceeding, except to persons involved and having a direct interest in the complaint, investigation, or other proceeding, and then only to the extent necessary for the proper disposition of the complaint, investigation, or other proceeding. This prohibition does not apply to any matter contained in a formal complaint and answer made available for public inspection by this chapter or any matter or document disclosed in a public hearing. However, whenever the board receives information in any complaint, investigation, or other proceeding before it indicating a violation of state or federal law, the board may provide that information, to the extent the board considers necessary, to the appropriate state or federal law enforcement agency or regulatory body.

(C) The board must make its final order, finding that a licensee has violated a provision of this chapter, available for public inspection. The final order must include any facts or circumstances necessary to explain or support the board's findings and describe any sanction imposed. The board's final order must not identify a complainant or witness involved in any disciplinary proceeding alleging sexual misconduct by the licensee upon request of the complainant or witness.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-200. Filing false information to obtain license; penalty.

(A) A person who practices or offers to practice veterinary medicine or veterinary technology in violation of this chapter, or who knowingly presents to or files false information with the board for the purpose of obtaining a license, is guilty of a misdemeanor and, upon conviction, must be fined not less than five hundred dollars or more than twenty-five hundred dollars or imprisoned for not less than thirty days. Each act of unlawful practice constitutes a separate offense.

(B) A person performing acts as a licensed veterinary technician in compliance with this chapter may not be deemed to be engaging in the practice of veterinary medicine.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-210. Cease and desist orders; temporary injunctions; immunity of board members and employees.

(A) If the board has reason to believe that a person is violating or intends to violate a provision of this chapter, it may, in addition to all other remedies, order the person to immediately desist and refrain from that conduct.

(B) The board may apply to an administrative law judge, as provided under Article 5, Chapter 23, Title 1, for an injunction restraining the person from that conduct. An administrative law judge may issue a temporary injunction ex parte and upon notice and full hearing may issue any other order in the matter as it considers proper. A bond may not be required of the board by an administrative law judge as a condition to the issuance of an injunction or order contemplated by the provisions of this section.

(C) A member of the board or its committees, special examiners, agents, and employees may not be held liable for acts performed in the course of official duties, except where actual malice is shown. For the purpose of an investigation or proceeding under the provisions of this chapter, the board or any person designated by it may administer oaths and affirmations, subpoena witnesses, take evidence, and require the production of documents or records which the board considers relevant to the inquiry.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-215. Exception as to "floating" teeth in equine; administration of anesthesia.

The board shall not issue a cease and desist notice to an individual who has been hired solely for the act of "floating" teeth in an equine. If that animal requires sedation or anesthesia, a licensed professional holding a Drug Enforcement Administration and South Carolina drug license must administer the controlled substance in accordance with state and federal law.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-220. Application for veterinary license examination; conduct and evaluation of examination.

(A) An applicant for a veterinary license examination shall submit to the board, on or before a specified date to be determined by the board, a completed application on forms prescribed by the board and supported by proper credentials and the payment of a fee to be set by the board in regulation.

(B) Fees must not be returned under any circumstances, regardless of whether the applicant is accepted for examination, fails the examination, withdraws an application, or is issued or denied a license. If an applicant fails to take the examination for a legitimate reason, the board may allow the applicant to take the examination at a later date without having to pay another fee.

(C) After the board accepts the application and finds that the applicant is otherwise qualified to meet the requirements necessary to practice veterinary medicine, the applicant may be examined by the board at its next scheduled examination date. The board shall give notice to the applicant of the exact time and place of the examination.

(D) The board shall conduct examinations of all applicants, and the board may examine a veterinary applicant who submits satisfactory evidence that the applicant:

(1) is a graduate of a school or college of veterinary medicine accredited by the American Veterinary Medical Association or holds a certificate issued by the Education Commission of Foreign Veterinary Graduates or credentials issued by a credentialing entity approved by the board; and

(2) has paid the required fee.

(E) The board, except as otherwise provided for in this chapter, shall require the applicant to take a written examination to test the applicant's knowledge of and proficiency in subjects and techniques commonly taught in veterinary schools, or the board may accept the results of the written examinations conducted by the National Board of Veterinary Examiners or other nationally recognized examination organizations approved by the board. The board may administer an additional examination to determine an applicant's familiarity with applicable state law.

(F) The board shall establish a minimum passing grade for each examination given by the board. If the applicant makes the minimum passing grade on the examination as established by the board and the board finds that the applicant is otherwise worthy, competent, and qualified, the board shall issue the applicant a license to practice veterinary medicine in this State.

(G) The examination of applicants for licenses to practice veterinary medicine must be conducted in accordance with regulations promulgated by the board.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-230. Application for veterinary technician license examination; qualifications; conduct and evaluation of examination.

(A) An applicant for a veterinary technician license examination shall submit to the board, on or before a specified date to be determined by the board, a completed application on forms prescribed by the board and supported by proper credentials and the payment of a fee to be set by the board in regulation.

(B) Fees must not be returned under any circumstances, regardless of whether the applicant is accepted for examination, fails the examination, withdraws the application, or is issued or denied a license. If an applicant fails to take the examination for a legitimate reason, the board may allow the applicant to take the examination at a later date without having to pay another fee.

(C) After the board accepts the application and finds that the applicant is otherwise qualified to meet the requirements necessary to practice veterinary technology, the applicant may be examined by the board at its next scheduled examination date. The board shall give notice to the applicant of the exact time and place of the examination.

(D) The board shall conduct examinations of all applicants, and the board may examine an applicant who submits satisfactory evidence that the applicant:

(1) is at least eighteen years of age;

(2) is a graduate of an American Veterinary Medical Association accredited school of animal technology;

(3) has paid the required fee; and

(4) has provided other documents as the board may require.

(E) The examination of an applicant for licensure must be conducted in accordance with regulations promulgated by the board. The board shall require the applicant to take a written examination in subjects relating to veterinary technology as the board may require. The board shall accept the Veterinary Technician National Examination or other nationally recognized examinations approved by the board. The board may administer an additional examination to determine an applicant's familiarity with applicable state law.

(F) The board shall establish a minimum passing grade for each examination given and shall hold at least one examination annually. Each applicant is entitled to at least one reexamination.

(G) A person previously issued a certificate to work as a veterinary technician before August 2, 1981, by the South Carolina State Board of Veterinary Medical Examiners, upon payment of the required fee must be issued a certificate by the board.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-240. Temporary veterinary and veterinary technology licenses.

(A) The board may issue a temporary license to practice veterinary medicine or veterinary technology to an applicant if the applicant has satisfied:

(1) the qualifications and requirements of Section 40-69-220 or Section 40-69-230, as applicable;

(2) filed an application, including any other required documentation, to take the examination;

(3) paid a temporary license fee which must be set by the board in regulation, in addition to the examination fee; and

(4) has been granted a degree from an accredited veterinary college or degree in veterinary technology.

(B) A temporary license entitles the holder to practice only until the board has acted upon the application for a permanent license after the applicant successfully completes the next regularly scheduled examination. A temporary license is not renewable. Only one temporary license may be issued to a person. The board may renew a temporary license of a person who is unable to attend the examination because of illness, accident, or other reasonable condition beyond the person's control until the board is able to act on the application after the person completes the required examination.

(C) A temporary license entitles the holder to practice with supervision in accordance with the following:

(1) A veterinarian holding a current and valid license and who has been practicing for a period of not less than sixty days in another state, postgraduation, may practice with indirect supervision as defined in this chapter.

(2) A veterinarian who has been granted a degree from a veterinary college but who cannot provide evidence of sixty days of clinical practice, postgraduation, may practice with direct supervision as defined in this chapter.

(3) A veterinary technician holding a current and valid license in another state may practice with direct or indirect supervision at the discretion of the licensed veterinarian and in compliance with this chapter or as set forth in regulation.

(4) A veterinary technician who does not hold a current and valid license in another state may practice with direct supervision of a licensed veterinarian.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-250. Renewal and reinstatement; duplicate license; display of license; notification of change of name or address.

(A) A license issued pursuant to this chapter is valid for a period of time not to exceed two years. The license may be renewed in accordance with procedures promulgated by the board through regulation upon the payment of a renewal fee and upon fulfillment of continuing education, as required by the board through regulation. Failure to pay the renewal fee, including any late fees, before the first day of February of the renewal year renders the license void.

(B) A licensee who allows the license to lapse by failing to renew the license in accordance with this section may be reinstated by the board upon payment of renewal fees and satisfaction of continuing education requirements, if required, by the board through regulation. The board may assess a reinstatement fee and impose additional requirements for reinstatement as may be established by regulation.

(C) The board also may issue a duplicate license to replace one that has been lost or destroyed upon payment of a fee established in regulation. A duplicate license must have the word "Duplicate" typed or printed across the face of the license.

(D) A person licensed pursuant to this chapter must display the license in a prominent and conspicuous place in the person's primary place of practice.

(E) A licensee shall notify the board in writing of a change in name or mailing address within thirty days and, when requesting a name change on a license, shall submit legal documentation indicating the name change.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-260. Licensing of persons licensed to practice in another state.

(A) The board may issue a license to a qualified applicant who:

(1) is licensed to practice veterinary medicine in another state if the applicant furnishes satisfactory proof that he is a graduate of an approved veterinary college and is in good standing in his respective state; and

(2) has passed the National Board Examination and the Clinical Competency Test as prepared under the authority of the National Board Examination Committee for Veterinary Medicine (NBEC), or its predecessor organization, the National Board of Veterinary Medical Examiners, or any subsequent national licensing examination prepared under the authority of the NBEC or the American Association of Veterinary State Boards; and

(3) has passed the state licensing exam; and

(4) has completed thirty qualifying continuing education hours within the previous two years.

(B) A person may not be licensed under this section except upon proof that he has taken and passed a written examination in at least one of the states in which he is licensed.

(C) The board shall use the examination prepared by the National Board Examination Committee or other nationally recognized veterinary examinations approved by the board in lieu of a state written and practical examination. The board may administer an additional examination to determine an applicant's familiarity with applicable state law.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-270. Licensing requirement; exceptions.

(A) A person may not engage in the practice of veterinary medicine in this State without a current and valid license issued by the board pursuant to this chapter. Nothing in this chapter may be construed to prohibit:

(1) a person who is a regular student, technician, or instructor in a legally chartered educational institution from the performance of those duties and actions conducted as a responsibility in teaching and research or a veterinary student preceptee working under the direct supervision of a licensed veterinarian during a school vacation period or in a preceptorship program;

(2) a veterinarian holding a current and valid license in another state from acting as a consultant with a licensed veterinarian of this State;

(3) a veterinarian who is a member of the Armed Forces of the United States or who is an employee of the United States Department of Agriculture, the United States Public Health Service, or other federal agencies or the State of South Carolina or political subdivisions of this State from performing official duties in accordance with employment;

(4) a person or a regular employee from administering to the person's own animals, except when the ownership is so vested for the purpose of circumventing the provisions of this chapter or except when the employee is so employed for the purpose of circumventing the provisions of this chapter; however, the administration to the animals must be in compliance with all federal, state, and local laws;

(5) state or federal agencies, accredited schools, research institutions, foundations, corporations, or employees of these, which or who conduct experiments and scientific research using animals, if the research or testing is performed in compliance with all federal, state, and local laws;

(6) a person from performing artificial insemination to animals;

(7) initiation of prescribed emergency procedures in life threatening situations by a veterinary technician employed by a licensed veterinarian;

(8) a merchant from selling, at a regular place of business, medicines, feed, appliances, or other animal health products if all sales are done in compliance with all federal, state, and local laws and in accordance with regulations promulgated by the board.

(B) Nothing in this chapter limits or affects the practice of a person who is licensed in this State and who is acting within the scope of another licensed practice or profession.

(C) Nothing in this chapter affects the practice of qualified persons to whom a licensed veterinarian has delegated the performance of procedures, therapeutic options, and alternate therapies. The delegating veterinarian must verify the qualifications of these persons and their competencies before delegation. The delegating veterinarian remains responsible for the general care of the patient.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-280. Abandoned animals; notice to owner.

(A) An animal is considered abandoned when the animal has been placed in the custody of a licensed veterinarian for boarding, treatment, or other care and is unclaimed by its owner or the owner's agent and the owner or the owner's agent has not paid the charges for the boarding, treatment, or other care within ten days of notice of these charges being provided to the owner or the owner's agent in accordance with this section and no other payment agreement with the owner or the owner's agent has been reached.

(B) The notice required in subsection (A) must be given to the owner of the animal or the owner's agent at his last known address by registered mail or by certified mail, return receipt requested, and must contain a statement that if the animal is not claimed and if the charges are not paid within ten days after receipt of the notice, the animal may be sold, donated, turned over to the nearest humane society or animal shelter or otherwise disposed of as the person having custody of the animal considers proper.

(C) The owner of an abandoned animal is deemed to have relinquished all rights and claims to the animal by virtue of the abandonment.

(D) Providing notice to the owner or the owner's agent pursuant to this section relieves the custodian of the animal of any liability for the sale, donation, euthanasia, or other disposal of the animal.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-285. Liens for payment of fees.

A licensed veterinarian has a lien on each animal treated, boarded, or cared for while in the veterinarian's custody for payment of charges for treatment, board, or care of the animal. The veterinarian has the right to retain the animal until the charges are paid by the owner of the animal.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-290. Emergency clinics.

An emergency clinic or emergency hospital is a facility which advertises or otherwise purports to provide veterinary medical services during specified hours of operation or during periods when these services are not normally available through other facilities. Nothing contained in this chapter is intended to prohibit a facility from providing services of an emergency nature.

A licensed veterinarian must be in attendance at the emergency facility at all hours of operation and have sufficient staff always available to provide timely and appropriate care.

HISTORY: 2006 Act No. 294, Section 1.



SECTION 40-69-295. Mobile facilities.

Regardless of mode of transportation, a mobile facility must have a permanent base of operation with a published address and telephone facilities for making appointments or responding to emergency situations.

HISTORY: 2006 Act No. 294, Section 1.






CHAPTER 71 - LIABILITY OF MEMBERS OF PROFESSIONAL COMMITTEES

SECTION 40-71-10. Members of certain professional committees exempt from tort liability.

(A) "Professional society" as used in this chapter includes legal, medical, osteopathic, optometric, chiropractic, psychological, dental, accounting, pharmaceutic, and engineering organizations having as members at least a majority of the eligible licentiates in the area served by the particular society and any foundations composed of members of these societies. It also includes the South Carolina Law Enforcement Accreditation Council.

(B) There is no monetary liability on the part of, and no cause of action for damages arising against, a member of an appointed committee which is formed to maintain professional standards of a state or local professional society as defined in this section or a committee appointed by the Department of Mental Health, or a committee appointed by the Department of Health and Environmental Control to review patient medical and health records in order to study the causes of death and disease for any act or proceeding undertaken or performed within the scope of the functions of the committee if the committee member acts without malice, has made a reasonable effort to obtain the facts relating to the matter under consideration, and acts in the belief that the action taken by him is warranted by the facts known to him.

(C) No person acting pursuant to subsection (B) shall be subject to any monetary liability or cause of action for damages for any action for restraint of trade, violation of the South Carolina Unfair Trade Practices Act, or other action predicated upon unfair or illegal competition unless such person acted with malice.

(D) The provisions of this section do not affect the official immunity of an officer or employee of a public corporation.

HISTORY: 1978 Act No. 524; 1989 Act No. 158, Section 1; 2004 Act No. 296, Section 1; 2005 Act No. 32, Section 12; 2012 Act No. 275, Section 2, eff June 26, 2012.



SECTION 40-71-20. Confidentiality of certain proceedings, records and information; reporting accidents and incidents.

(A) All proceedings of and all data and information acquired by the committee referred to in Section 40-71-10 in the exercise of its duties are confidential unless a respondent in the proceeding requests in writing that they be made public. These proceedings and documents are not subject to discovery, subpoena, or introduction into evidence in any civil action except upon appeal from the committee action. Information, documents, or records which are otherwise available from original sources are not immune from discovery or use in a civil action merely because they were presented during the committee proceedings, nor shall any complainant or witness before the committee be prevented from testifying in a civil action as to matters of which he has knowledge apart from the committee proceedings or revealing such matters to third persons.

(B) Confidentiality provisions do not prevent committees appointed by the Department of Health and Environmental Control from issuing reports containing solely nonidentifying data and information.

(C) Nothing in this section affects the duty of a facility or activity licensed by the Department of Health and Environmental Control to report accidents or incidents pursuant to the department's regulations. Provided, however, anything reported pursuant to the department's regulations shall not be considered to waive any privilege or confidentiality provided in subsection (A).

HISTORY: 1979 Act No. 171 Section 1; 1989 Act No. 158, Section 2; 2006 Act No. 372, Section 1.



SECTION 40-71-30. Judicial review of documents claimed to be confidential; penalty against party found to be unreasonably asserting confidentiality.

When a party asserts a claim of confidentiality over documents pursuant to Section 40-71-20 and the party seeking the documents objects, the documents must be filed under seal with the circuit court having jurisdiction over the pending action and are subject to judicial review by the circuit court judge. If the court determines that any of the documents are not subject to confidentiality pursuant to Section 40-71-20 and are otherwise discoverable, the court shall provide the documents to the requesting party. In the event the court finds that a party acted unreasonably in unsuccessfully asserting the claim of confidentiality, the court shall assess attorney's fees against that party for any fees incurred by the requesting party in obtaining the documents.

HISTORY: 2005 Act No. 32, Section 13.






CHAPTER 75 - PROFESSIONAL COUNSELORS, MARRIAGE AND FAMILY THERAPISTS, AND LICENSED PSYCHO-EDUCATIONAL SPECIALISTS

SECTION 40-75-5. Application of Title 40, Chapter 1, Article 1.

Unless otherwise provided for in this chapter, Article 1, Chapter 1 of Title 40 applies to licensed professional counselors, marriage and family therapists, and psycho-educational specialists regulated by the Department of Labor, Licensing and Regulation. If there is a conflict between this chapter and Article 1, Chapter 1 of Title 40, the provisions of this chapter control.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-10. Board of Examiners for Licensure of Professional Counselors, Marriage and Family Therapists, and Psycho-Educational Specialists; membership.

(A) There is created the Board of Examiners for the Licensure of Professional Counselors, Marriage and Family Therapists, and Psycho-Educational Specialists composed of nine members appointed by the Governor. Of the nine members, seven must be professional members, one from each congressional district in the State. Of the professional members, three must be licensed professional counselors, one of whom must be a certified addictions counselor, three must be marriage and family therapists, and one must be a psycho-educational specialist. The remaining two members must be at large from the general public and must not be associated with, or financially interested in, the practice of professional counseling, marriage and family therapy, or psycho-educational services.

(B) The membership must be representative of race, ethnicity, and gender. The seven professional members must have been actively engaged in the practice of their respective professions or in the education and training of professional counselors, marriage and family therapists, or psycho-educational specialists for at least five years prior to appointment. Members may be licensed as a licensed professional counselor and a marriage and family therapist. Members are eligible for reappointment. Vacancies must be filled in the same manner as the original appointment for the unexpired portion of the term. Each member shall receive per diem, subsistence, and mileage as allowed by law for members of state boards, commissions, and committees for each day actually engaged in the duties of the office, including a reasonable number of days, as determined by board regulation, for preparation and reviewing of applications and examinations in addition to time actually spent in conducting examinations.

HISTORY: 1998 Act No. 396, Section 8; 2012 Act No. 222, Section 10, eff June 7, 2012.



SECTION 40-75-20. Definitions.

As used in this article:

(1) "Alcohol and drug counseling services" means those services offered for a fee as part of the treatment and rehabilitation of persons abusing or dependent upon or affected by alcohol or other drugs and of persons at risk of abusing alcohol or other drugs. The purpose of alcohol and drug counseling services is to help individuals, families, and groups to confront and resolve problems caused by the abuse or dependence upon alcohol or drugs.

(2) "Approved supervisor" means a licensee who has met the requirements for approval as a professional counselor supervisor or marriage and family therapy supervisor, as provided in regulation.

(3) "Assessment" in the practice of counseling and therapy means selecting, administering, scoring, and interpreting evaluative or standardized instruments; assessing, diagnosing, and treating, using standard diagnostic nomenclature, a client's attitudes, abilities, achievements, interests, personal characteristics, disabilities, and mental, emotional, and behavioral problems that are typical of the developmental life cycle; and the use of methods and techniques for understanding human behavior in relation to, coping with, adapting to, or changing life situations. A counselor may assess more serious problems as categorized in standard diagnostic nomenclature but only if the counselor has been specifically trained to assess and treat that particular problem. If a client presents with a problem which is beyond the counselor's training and competence, the counselor must refer that problem to a licensed professional who has been specifically trained to diagnose and treat the presenting problem. In all cases, ethical guidelines as established by the board must be followed.

(4) "Board" means the South Carolina Board of Licensed Professional Counselors and Marriage and Family Therapists.

(5) "Client" means a person or patient, whether an individual or a member of a group, a group, an agency or an organization, who receives in an office setting any treatment or service that falls within the scope of practice of a Licensed Professional Counselor or a Marriage and Family Therapist.

(6) "Consulting" means the application of scientific principles and procedures in counseling and human development to provide assistance in understanding and solving current or potential problems that the client may have in relation to a third party, individuals, groups, and organizations.

(7) "Director" means the Director of the Department of Labor, Licensing and Regulation.

(8) "Federally assisted program" means a program directly funded by the federal government, operated by the federal government, certified for Medicaid reimbursement, receiving federal block grant funds through a state or local government, licensed by the federal government, or exempt from paying taxes under a provision of the federal Internal Revenue Code.

(9) "Intern" means an individual who has met the requirements for licensure as a professional counselor intern or a marriage and family therapy intern under this article and has been issued a license by the board.

(10) "License" means an authorization to practice counseling or marriage and family therapy issued by the board pursuant to this article and includes an authorization to practice as a professional counselor intern or marriage and family therapy intern.

(11) "Licensee" means an individual who has met the requirements for licensure under this article and has been issued a license to practice as a professional counselor or professional counselor intern or a marriage and family therapist or marriage and family therapy intern.

(12) "Licensed professional counselor" means an individual who practices professional counseling.

(13) "Marriage and family therapy" means the assessment and treatment of mental and emotional disorders, whether cognitive, affective, or behavioral, within the context of marriage and family systems. Marriage and family therapy involves the application of psycho-therapeutic and family systems theories and techniques in the delivery of services to individuals, couples, and families for the purpose of treating diagnosed emotional, mental, behavioral, or addictive disorders.

(14) "Person" means an individual, organization, or corporation, except that only individuals can be licensed under this article.

(15) "Practice of marriage and family therapy" means the rendering of marriage and family therapy services to individuals, couples, and families, singly or in groups, whether these services are offered directly to the general public or through organizations, either public or private.

(16) "Practice of professional counseling" means functioning as a psycho-therapist and may include, but is not limited to, providing individual therapy, family counseling, group therapy, marital counseling, play therapy, couples counseling, chemical abuse or dependency counseling, vocational counseling, school counseling, rehabilitation counseling, intervention, human growth and development counseling, behavioral modification counseling, and hypnotherapy. The practice of professional counseling may include assessment, crisis intervention, guidance and counseling to facilitate normal growth and development, including educational and career development; utilization of functional assessment and counseling for persons requesting assistance in adjustment to a disability or handicapping condition; and consultation and research. The use of specific methods, techniques, or modalities within the practice of licensed professional counseling is restricted to professional counselors appropriately trained in the use of these methods, techniques, or modalities.

(17) "Referral" means evaluating and identifying needs of a client to determine the advisability of referral to other specialists, informing the client of this determination, and communicating as requested or considered appropriate with these referral sources.

(18) "Supervision" means the supervision of clinical services in accordance with standards established by the board under the supervision of an approved supervisor.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-30. Licensure requirement.

(A) It is unlawful for a person to practice as a professional counselor or a marriage and family therapist as defined within this article in this State without being licensed in accordance with this article. A professional counselor intern may practice only under the direct supervision of a licensed professional counselor supervisor. A marriage and family therapy intern may practice only under the direct supervision of a licensed marriage and family therapist supervisor, as approved by the board.

(B) A person is guilty of practicing without a license if the person represents himself or herself to be a marriage and family therapist by the use of any title or description of services which incorporates the words "licensed marital and family therapist", "licensed marriage and family therapist", "marital and family therapist", "marriage and family therapist", or "marriage and family counselor" to describe a function or service performed without being licensed by the board. However, members of other professions licensed in this State including, but not limited to, attorneys, physicians, psychologists, registered nurses, or social workers performing duties consistent with the laws of this State, their training, and any code of ethics of their profession are not considered to be practicing without a license if they do not represent themselves as being licensed pursuant to this article.

(C) A person is guilty of practicing without a license if the person represents himself or herself to be a professional counselor by the use of any title or description of services which incorporates the words "licensed professional counselor", "professional counselor", or "licensed counselor" without being licensed by the board. However, members of other professions licensed in this State including, but not limited to, attorneys, physicians, psychologists, registered nurses, or social workers performing duties consistent with the laws of this State, their training, and any code of ethics of their professions are not considered to be practicing without a license if they do not represent themselves as being licensed pursuant to this article.

(D) A person may not represent or advertise himself or herself as an addictions counselor without being certified by the South Carolina Association of Alcoholism and Drug Abuse Counselors Certification Commission or the National Association of Alcoholism and Drug Abuse Counselors Certification Commission or comparable certification issued through an international Certification Reciprocity Consortium/Alcohol and Other Drug Abuse approved certification board or comparable certification issued through a certification board that has been approved by the South Carolina Association of Alcoholism and Drug Abuse Counselors Certification Commission.

(E) A licensed professional counselor or a licensed marital and family therapist may not use the title of "psycho-therapist".

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-40. Nomination and appointment of board members; vacancies; replacements.

Board members from the general public may be nominated by an individual, group, or association and must be appointed by the Governor in accordance with Section 40-1-45. In case of a vacancy on the board, the chair, with the consent of a majority of the sitting board members, may appoint a temporary replacement for the vacated seat. The replacement shall serve until the Governor appoints a replacement for the vacated seat and the appointee qualifies. In all cases, the replacement appointed must fill the same professional or consumer capacity as the predecessor in office held.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-50. Election of officers; establishment and duties of standards committees.

(A) In addition to the powers and duties enumerated in Section 40-1-50, the board shall, at the first board meeting in each calendar year elect from the professional membership a president, a vice president, and any other officer it considers necessary. Regular meetings must be held upon the call of the president or any two members of the board. A majority of the members of the board constitutes a quorum.

(B)(1) The board shall establish the following standards committees:

(a) A licensed professional counselor standards committee composed of a minimum of two professional board members who are licensed professional counselors, one of whom must be a certified addictions counselor, and one member from the general public. The committee shall review and recommend the standards for professional counselors to the board.

(b) A marriage and family therapy standards committee composed of a minimum of two professional board members who are licensed marriage and family therapists and a member from the general public. The committee shall review and recommend the standards for marriage and family therapists to the board.

(2) Each standards committee shall:

(a) determine whether applicants meet the qualifications for licensure required by law;

(b) prepare or select, administer, and arrange for the grading of the examination;

(c) recommend to the board the issuance of a license to any qualified applicant who passes the examination designed to demonstrate professional competence;

(d) provide for other necessary matters relating to licensure.

(3) The board by majority vote shall approve all recommendations and decisions of a standards committee prior to implementation. No decision of the board which may affect the licensure of professional counselors or marriage and family therapists may become effective without a majority vote of the board.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-60. Adoption of rules and regulations.

The board may adopt rules governing its proceedings and internal operations, and may promulgate regulations necessary to carry out the provisions of this chapter.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-70. Additional powers and duties.

In addition to the powers and duties provided in this chapter, the board has those powers and duties set forth in Section 40-1-70.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-80. Investigations; subpoena of witnesses, taking of evidence, and requiring production of documents.

For the purpose of conducting an investigation or proceeding under this chapter, the board or a person designated by the board may subpoena witnesses, take evidence, and require the production of any documents or records which the board considers relevant to the inquiry.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-90. Complaints against licensees; investigation and proceedings.

(A) The board may receive complaints by any person against a licensee and may require the complaints to be submitted in writing specifying the exact charge or charges and to be signed by the complainant. Upon receipt of a complaint, the board administrator shall refer the complaint to a designated investigator of the South Carolina Department of Labor, Licensing and Regulation, who shall investigate the allegations in the complaint and make a report to the board concerning the investigation. If the board desires to proceed further, it may file a formal accusation charging the licensee with a violation of this chapter or a regulation promulgated pursuant to this chapter. The accusation must be signed by the president or vice president on behalf of the board. When the accusation is filed and the board has set a date and a place for a hearing on the accusation, the administrator shall notify the accused in writing not less than thirty days prior to the hearing and a copy of the accusation must be attached to the notice. The notice must be served personally or sent to the accused by registered mail, return receipt requested, directed to the last mailing address furnished to the board. The post office registration receipt signed by the accused, his agent, or a responsible member of his household or office staff, or, if not accepted by the person to whom addressed, the postal authority stamp showing the notice refused, is prima facie evidence of service of the notice.

(B) The accused has the right to be present and present evidence and argument on all issues involved, to present and to cross-examine witnesses, and to be represented by counsel, at the accused's expense. For the purpose of these hearings, the board may require by subpoena the attendance of witnesses and the production of documents and other evidence and may administer oaths and hear testimony, either oral or documentary, for and against the accused. All investigations, inquiries, and proceedings undertaken under this chapter must be confidential, except as hereinafter provided.

(C) Every communication, whether oral or written, made by or on behalf of any complainant to the board or its agents or any member of the board, pursuant to this chapter, whether by way of complaint or testimony, is privileged and no action or proceeding, civil or criminal, may lie against any person by whom or on whose behalf the communication is made, except upon proof that the communication was made with malice.

(D) No person connected with any complaint, investigation, or other proceeding before the board, including, but not limited to, any witness, counsel, counsel's secretary, board member, board employee, court reporter, or investigator may mention the existence of the complaint, investigation, or other proceeding or disclose any information pertaining to the complaint, investigation, or proceeding, except to persons involved and having a direct interest in the complaint, investigation, or other proceeding and then only to the extent necessary for the proper disposition of the complaint, investigation, or other proceeding. However, if the board receives information in any complaint, investigation, or other proceeding before it indicating a violation of a state or federal law, the board may provide that information, to the extent the board considers necessary, to the appropriate state or federal law enforcement agency or regulatory body. Nothing contained in this section may be construed so as to prevent the board from making public a copy of its final order in any proceeding, as authorized or required by law.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-100. Issuance of cease and desist orders or temporary restraining orders; injunction restraining conduct.

(A) In addition to other remedies provided for in this chapter or Chapter 1 of Title 40, the board in accordance with Section 40-1-100 may issue a cease and desist order or may petition an administrative law judge for a temporary restraining order or other equitable relief to enjoin a violation of this chapter or a regulation promulgated under this chapter.

(B) If the board has reason to believe that a person is violating or intends to violate a provision of this chapter or a regulation promulgated under this chapter, it may, in addition to all other remedies, order the person to desist immediately and refrain from the conduct. The board may apply to an administrative law judge for an injunction restraining the person from the conduct. The judge may issue a temporary injunction ex parte not to exceed ten days and, upon notice and full hearing, may issue any other order in the matter it considers proper. No bond may be required of the board by the judge as a condition to the issuance of an injunction or order contemplated by the provisions of this section.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-110. Revocation, suspension, reprimand, or restriction of licensee; grounds for discipline.

(A) The board may revoke, suspend, publicly or privately reprimand, or restrict a licensee or otherwise discipline a licensee when it is established to the satisfaction of the board that a licensee has:

(1) uttered a false or fraudulent statement or forged a statement or document or committed or practiced a fraudulent, deceitful, or dishonest act in connection with license requirements;

(2) been convicted of a felony or other crime involving moral turpitude. Forfeiture of a bond or a plea of nolo contendere is the equivalent of a conviction;

(3) violated a regulation, directive, or order of the board;

(4) knowingly performed an act which substantially assists a person to practice counseling or marriage and family therapy illegally;

(5) caused to be published or circulated directly or indirectly fraudulent, false, or misleading statements as to the skills or methods or practice of a license holder when malice is shown;

(6) failed to provide and maintain reasonable sanitary facilities;

(7) sustained physical or mental impairment or disability which renders practice dangerous to the public;

(8) violated the code of ethics adopted by the board in regulations;

(9) obtained fees or assisted in obtaining fees under deceptive, false, or fraudulent circumstances;

(10) used an intentionally false or fraudulent statement in a document connected with the practice of professional counseling or marriage and family therapy;

(11) been found by the board to lack the professional competence to practice;

(12) practiced during the time his license has lapsed or been suspended or revoked;

(13) practiced the profession or occupation while under the influence of alcohol or drugs or uses alcohol or drugs to such a degree as to render him unfit to practice his profession or occupation.

(B) In addition to other remedies and actions incorporated in this chapter, the license of a licensee adjudged mentally incompetent by a court of competent jurisdiction must be suspended automatically by the board until the licensee is adjudged competent by a court of competent jurisdiction.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-120. Sanctions.

Upon a determination by the board that one or more of the grounds for discipline of a licensee exists, as provided for in Section 40-75-110 or 40-1-110, the board may impose sanctions as provided in Section 40-1-120, including imposing a fine of not more than one thousand dollars for each violation.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-130. Denial of licensure.

As provided for in Section 40-1-130, the board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-140. Denial of license based on person's prior criminal record not permitted.

A license may not be denied based solely on a person's prior criminal record as provided for in Section 40-1-140.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-150. Voluntary surrender of license.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license in accordance with Section 40-1-150.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-160. Appeal.

A person aggrieved by a final action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-170. Payment of investigation and prosecution costs.

A person found in violation of this chapter or a regulation promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-180. Collection and enforcement of imposed costs and fines.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-190. Confidentiality of client communications; exceptions.

(A) No person licensed under this chapter, and no person's employees or associates, shall disclose any information which he or she may have acquired during the course of treatment, except in these instances:

(1) as mandated by Section 63-7-310, requiring certain professionals to report suspected child abuse and neglect and Section 43-35-85, requiring certain professionals to report suspected abuse, neglect, or exploitation of a vulnerable adult;

(2) to prevent a clear and immediate danger to a person or persons;

(3) if the licensee is a defendant in a civil, criminal, or disciplinary action arising from the course of treatment, in which case confidences may be disclosed only in the course of that action;

(4) if the client is a party in a criminal or civil proceeding, including a commitment proceeding;

(5) if a client introduces his mental condition as an element of a claim or defense;

(6) if there is a waiver of confidentiality previously obtained in writing, this information may be revealed only in accordance with the terms of the waiver. In circumstances where more than one person in a family receives treatment conjointly, each family member who is legally competent to execute a waiver must agree to the waiver referred to in this item. Without a waiver from each family member legally competent to execute a waiver, no confidences may be disclosed.

(B) All communications between clients and their licensed professional counselor or marriage and family therapist are considered privileged as provided in Section 19-11-95, protecting confidences between patients of mental illness or emotional condition and licensees under this chapter, and as provided in Section 19-11-100, providing limited protection for persons engaged in the gathering of information for journalistic or literary purposes. Additionally, a licensed professional counselor or a licensed marital and family therapist must maintain privileged communications and patient confidentiality as required of psycho-therapists. All records of treatments maintained by a licensed professional counselor or marriage and family therapist are confidential and must not be disclosed except under the circumstances provided for in this subsection.

(C) A person licensed under this chapter must comply with all applicable state and federal confidentiality laws. A person licensed under this chapter who is employed by, or serves as part of a federally assisted program as defined in the Public Health Service Act, Title 42, Code of Federal Regulation, Part 2 may not release the identity of any person in alcohol or drug abuse treatment except as provided in the Public Health Service Act, Title 42, Code of Federal Regulation.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-200. Violations of chapter; penalty.

(A) A person who practices or offers to practice as a counselor or therapist in this State in violation of this chapter or a regulation promulgated under this chapter or who knowingly submits false information to the board for the purpose of obtaining a license is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

(B) A person violating any other provision of this chapter or a regulation promulgated under this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than six months, or both.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-210. Civil penalties; injunctive relief.

In addition to initiating a criminal proceeding for a violation of this chapter, the board may seek civil penalties and injunctive relief in accordance with Section 40-1-210.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-220. Licensure as professional counselor or marriage and family therapist; requirements.

To be licensed by the board as a professional counselor or marriage and family therapist, an individual must:

(1) pay the appropriate fees and pass an examination approved by the board;

(2) complete forms prescribed by the board;

(3) successfully complete a minimum of forty-eight graduate semester hours during a master's degree or higher degree program and have been awarded a graduate degree as provided in regulation. All course work, including any additional core coursework, must be taken at a college or university accredited by the Commission on the Colleges of the Southern Association of Colleges and Schools, one of its transferring regional associations, the Association of Theological Schools in the United States and Canada, or a post-degree program accredited by the Commission on Accreditation for Marriage and Family Therapy Education or a regionally accredited institution of higher learning subsequent to receiving the graduate degree.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-230. Licensure as counselor supervisor or marriage and family therapist supervisor; requirements.

To be licensed as a counselor supervisor or marriage and family therapist supervisor, an individual must:

(1) be licensed in South Carolina in the discipline for which the supervisor license is sought;

(2) have been in the practice of counseling or marriage and family therapy for at least five years;

(3) have met the additional requirements prescribed by the board in regulation.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-240. Intern licenses.

A professional counselor intern or marriage and family therapy intern license must be issued to an applicant who has satisfied the educational requirements, as specified by the board in regulation, for licensure but who has not yet completed the supervision or experience requirements and has passed the examination required for licensure. An intern who has not completed the requirements for licensure within two years may apply to the board for an extension.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-250. Issuance of license; display; renewal.

(A) If an applicant satisfies all licensure requirements as provided for in this article, the board may issue a license to the applicant. A license is a personal right and not transferable, and the issuance of a license is evidence that the person is entitled to all rights and privileges of a licensed professional counselor or a marriage and family therapist, or of an intern, while the license remains current and unrestricted. However, the license is the property of the State and upon suspension or revocation immediately must be returned to the board.

(B) A person licensed under this chapter must display the license in a prominent and conspicuous place in the primary place of practice.

(C) Licenses issued under this chapter must be renewed every two years upon the payment of a renewal fee and upon the fulfillment of continuing education as determined by the board in regulation.

(D) A licensee who allows the license to lapse by failing to renew the license as provided in this section may be reinstated by the board upon payment of a reinstatement fee and the current renewal fee. The board, by regulation, may impose additional requirements for reinstatement.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-260. State reciprocity agreements; licensure of applicants licensed in other jurisdictions or educated in foreign countries.

(A) The board may enter into a reciprocal agreement with any state that credentials professional counselors and marriage and family therapists if the board finds that the state has substantially the same or higher licensure requirements.

(B)(1) The board may license an individual who is currently credentialed or meets the requirements of a licensed professional counselor or a licensed marriage and family therapist in another jurisdiction of the United States if the individual has met the same or higher requirements.

(2) The board shall delineate in regulation procedures for verifying an applicant's credentials from another jurisdiction.

(3) The board may not license an applicant who is under investigation in this or another jurisdiction for an act that would constitute a violation of this chapter until the investigation is complete. When deciding a case, the board shall determine what, if any, rules or discipline apply.

(C) The board may grant a license to practice professional counseling or marriage and family therapy to an applicant who has completed an educational program in a college or university in a foreign country if the applicant:

(1) meets all requirements of this article; and

(2) demonstrates to the satisfaction of the board that the applicant's experience, command of the English language, and completed academic program meet the standards of a relevant academic program of an accredited educational institution within the United States. If the requirements of this item are met, the applicant must be considered to have received the education from an accredited educational institution as required by this article.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-270. Statement of professional disclosure.

A licensee shall make available to each client a copy of a statement of professional disclosure. The statement of professional disclosure shall include the licensee's address and telephone number, fee schedule, educational training, and area of specialization. The professional disclosure statement shall also explicitly denote that sexual intimacy between a practitioner and a client is prohibited.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-280. Code of ethics; treatment for impaired practitioners; regulations.

The board may promulgate regulations setting forth a code of ethics for licensees and shall establish regulations pertaining to treatment for impaired practitioners.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-285. Application of article.

This article is for the regulation of the practice of licensed professional counselors and marriage and family therapists only and does not prevent human resource professionals, business consultants, and other persons from providing advice and counseling in their organizations or affiliated groups or to their companies and employees of their companies or from engaging in activities performed in the course of their employment.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-290. Persons not affected by article.

This article does not apply to:

(1) salaried employees performing duties for which they were trained and hired solely within a federal, state, county, or local:

(a) governmental agency;

(b) licensed mental health or alcohol or drug abuse facility;

(c) accredited academic institutions;

(d) licensed, formally accredited nonprofit agencies; or

(e) research institutions.

(2) persons pursuing a course of study in a regionally accredited educational or training facility as a formal part of a process to obtain a license associated with this article, if the services constitute a part of a supervised course of study;

(3) nonresidents, appropriately licensed or credentialed in their home state, who offer services within this State, if these services are performed for no more than five days a month, and no more than thirty days in any calendar year;

(4) volunteers accountable to a sponsoring agency;

(5) qualified members of other professionals licensed in this State including, but not limited to, attorneys, physicians, psychologists, registered nurses, or social workers performing duties consistent with the laws of this State, their training, and any code of ethics of their profession if they do not represent themselves as being licensed pursuant to this article;

(6) a minister, priest, rabbi, or clergy person of any religious denomination or sect, when the activities are within the scope of performance of his or her regular or specialized ministerial duties, and no fee is received by him or her; or when these activities are performed, with or without compensation, by a person under the auspices or sponsorship of an established church, denomination, or sect and when the person rendering services remains accountable to the established authority and does not hold himself or herself out to the public as possessing a license issued pursuant to this article;

(7) members of peer groups or self-help groups when engaging in or offering self-help assistance as part of peer support groups or self-help organizations including, but not limited to, Alcoholics Anonymous (AA) or Narcotics Anonymous (NA), AA or NA sponsorship, or other uncompensated alcohol or other drug abuse or dependent services;

(8) a person who holds a certification as an addictions counselor from the South Carolina Association of Alcoholism and Drug Abuse Counselor Certification Commission, the National Association of Alcoholism and Drug Abuse Counselor Certification Commission, or an International Certification Reciprocity Consortium approved certification board may perform alcohol and drug abuse counseling services if that person works under the direct supervision of a behavioral health professional who is employed in a position that is directly or indirectly funded through the South Carolina Department of Alcohol and Other Drug Abuse Services or its local contract provider programs; and

(9) a person who holds a certification as an addictions counselor from the South Carolina Association of Alcoholism and Drug Abuse Counselor Certification Commission, the National Association of Alcoholism and Drug Abuse Counselor Certification, an International Certification Reciprocity Commission approved certification board, the American Academy of Health Care Providers in the Addictive Disorders, the National Board for Certified Counselors, Inc., or any other equivalent, nationally recognized, and South Carolina Department of Alcohol and Other Drug Abuse Services approved association or accrediting body that includes similar competency-based testing, supervision, education, and substantial experience may perform alcohol and drug abuse counseling services in a methadone treatment facility. Persons employed in a methadone treatment facility who lack credentialing may work under the supervision of a credentialed counselor if the person is also enrolled in, and progressing toward, a certification, as referenced in this item, and may not represent or advertise himself as a licensed professional counselor or a licensed marriage and family therapist.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-295. Third party payors not obligated to provide or pay for services under this chapter.

Nothing in this article may be construed to require a health maintenance organization, a self-funded plan, an accident and health insurer, or any other third party payor to provide services or to pay for services provided for in this chapter.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-300. Licensure for alcohol and drug counselors.

The board shall establish licensure for alcohol and drug counselors consistent with regulations promulgated by the department and the South Carolina Department of Alcohol and Other Drug Abuse Services.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-310. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application and, to this end, the provisions of this chapter are severable.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-510. Board to administer provisions of article and issue licenses.

The Board of Examiners for the Licensure of Professional Counselors, Marriage and Family Therapists, and Psycho-educational Specialists shall administer the provisions of this article and is the sole authority for issuing licenses pursuant to this article.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-520. Licensed psycho-educational specialist practice; description.

(A) The practice of a licensed psycho-educational specialist is the utilization of a unique blend of training, incorporating skills and knowledge of psychology and education, to provide services addressing the educational, personal, and social needs of children and adolescents through assessment, intervention, consultation, counseling, information and referral, planning, training, and supervision in return for compensation. The practice of a licensed psycho-educational specialist includes:

(1) conducting psycho-educational assessments of individual needs using formal and informal psycho-educational measurement techniques including standardized measures of intelligence, aptitude, achievement, skills, development, personality traits, personal and social adjustment, interests, functional assessment, direct observation, interviews with parents, teachers, and other professionals, family histories, ecological data, criterion referenced measures, and curriculum-based assessment;

(2) interpreting assessment data and design and, when appropriate, providing interventions as indicated by the information;

(3) participating in instructional support and intervention teams;

(4) providing group and individual educational counseling for problems of learning, school adjustment, and academic performance;

(5) evaluating information and determining the need for referral to appropriate specialists and supportive services;

(6) providing consultation to clients, parents, teachers, school administrators, school systems, and professional colleagues;

(7) assisting in designing, planning, and developing instructional programs and curriculum;

(8) supervising the work of other licensed psycho-educational specialists.

(B) Whenever important aspects of a case fall outside the licensed psycho-educational specialist's competence, the specialist must obtain appropriate consultations and referrals. A licensed psycho-educational specialist must not attempt to diagnose, prescribe for, treat, or advise a client with reference to a complaint which is outside the scope of practice as provided for in this article.

(C) A licensed psycho-educational specialist employed by a school district may provide private sector services to students living within that district if the:

(1) parent, guardian, surrogate, or adult client is informed in writing, before services are provided, of the individual's eligibility for free services of the same kind from the school district;

(2) client is not a student assigned to any school to which the licensed psycho-educational specialist is assigned;

(3) parent, guardian, surrogate, or adult client is informed that the licensed psycho-educational specialist may not function as an independent evaluator;

(4) licensed psycho-educational specialist does not provide private sector services during hours of contracted employment with a school district;

(5) licensed psycho-educational specialist does not use his or her position within a school district to offer or promote private sector services;

(6) licensed psycho-educational specialist does not utilize tests, materials, or services belonging to the school district in providing private sector services.

(D) School districts employing licensed psycho-educational specialists on a contractual basis during the school year may require, upon contract renewal, notification of intent to perform psycho-educational services in the private sector.

(E) Persons whose practice is covered in this section shall use the title "Licensed Psycho-educational Specialist" in any advertisement, solicitation, or other written contract with members of the public. The term "South Carolina Department of Education Certified in School Psychology", along with the certificate number, must be used only in conjunction with the title "Licensed Psycho-educational Specialist", and only on letterhead, on business cards, and as a signature line in reports written for South Carolina Department of Education schools or private schools.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-530. Application procedures; qualifications.

An applicant for licensure shall complete procedures for application as prescribed by the Board of Examiners for the Licensure of Professional Counselors, Marriage and Family Therapists, and Licensed Psycho-educational Specialists. An applicant must furnish the board with satisfactory evidence that the applicant:

(1) holds from a regionally accredited institution of higher education whose program is approved by the National Association of School Psychologists or the American Psychological Association or from a degree program which the board finds to be substantially equivalent based on criteria established by the board in regulation:

(a) a master's degree plus thirty hours;

(b) a sixty hour master's degree;

(c) a specialist's degree, which must require sixty semester hours or ninety quarter hours; or

(d) a doctorate in school psychology;

(2) is certified by the South Carolina Department of Education as a school psychologist level II or III;

(3) has served successfully for at least two years as a certified school psychologist in a school psychology or comparable setting, at least one year of which must have been under the supervision of a licensed psycho-educational specialist;

(4) has made a satisfactory score, as prescribed by the board, on the Educational Training Service's School Psychology Examination.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-540. Regulations for continuing education; license renewal.

The board shall promulgate regulations in accordance with Chapter 23, Title 1 (Administrative Procedures Act) establishing requirements for continuing education which must be met by a person licensed as a licensed psycho-educational specialist. An applicant for license renewal shall present evidence satisfactory to the board that continuing education requirements have been met.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-550. Issuance of license to person furnishing satisfactory evidence to licensure board in another state.

Upon application, accompanied by the required fee, the board may issue a license to a person who has furnished evidence satisfactory to the board of licensure in another state, a territorial possession of the United States, the District of Columbia, or the commonwealth of Puerto Rico, if the requirements for licensure are equivalent to the requirements of this article, pursuant to the determination of the board.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-560. Use of Licensed Psycho-educational Specialist title.

(A) A person licensed pursuant to this article may use the title "Licensed Psycho-educational Specialist" and the letters "LPES" following his or her name.

(B) It is unlawful for a person who is not licensed in accordance with this article to use the title "Licensed Psycho-educational Specialist".

(C) A licensee shall display his or her license in a prominent place at each place of practice.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-570. Credential lines to be used for work done for school district or private school.

Notwithstanding the provisions of Chapter 55, Title 40, additional credential lines must be used to indicate legitimate qualifications of the licensee whenever the work being done is for use by a school district or private school. Credential lines shall follow the typed or printed name of the licensee. For South Carolina Department of Education school psychologists, level II, the credential line shall read "Licensed Psycho-educational Specialist, Certified by South Carolina Department of Education in School Psychology, Certification No. __________"; For Department of Education school psychologists, level III, the credential line shall read "Licensed School Psychologist, Certified by South Carolina Department of Education in School Psychology, Certification No. __________"; however, to use this credential line a level III school psychologist must be licensed by the South Carolina Board of Examiners in Psychology.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-580. Application of Article 1.

The provisions of Article 1 pertaining to the administrative responsibilities of licensure and regulatory requirements applicable to professional counselors and marriage and family therapists that are not inconsistent with this article also pertain to the licensure and regulation of licensed psycho-educational specialists.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-590. Code of ethics regulations.

The board shall promulgate regulations necessary to carry out the provisions of this article including a code of ethics for licensed psycho-educational specialists using as resources the code of ethics of the National Association of School Psychologists and other relevant organizations.

HISTORY: 1998 Act No. 396, Section 8.



SECTION 40-75-600. Payment of benefits and claims against third parties.

Nothing in this article may be construed to create a right in a psycho-educational specialist to:

(1) have paid to a licensed psycho-educational specialist a benefit under:

(a) a self-funded plan providing benefits to residents of this State;

(b) accident and health insurance provided to residents of this State;

(c) a plan of operation established by a health maintenance organization licensed in this State; or

(2) have a claim against a third party payer, however situated.

HISTORY: 1998 Act No. 396, Section 8.






CHAPTER 77 - GEOLOGIST

SECTION 40-77-5. Application of chapter; conflict of law.

Unless otherwise provided for in this chapter, Article 1, Chapter 1 of Title 40 applies to geologists regulated by the Department of Labor, Licensing and Regulation. If there is a conflict between this chapter and Article 1, Chapter 1 of Title 40, the provisions of this chapter control.

HISTORY: 1998 Act No. 354, Section 1.



SECTION 40-77-10. State Board of Registration for Geologists; member qualifications; term; vacancies; removal.

There is created the State Board of Registration for Geologists which shall administer the provisions of this chapter. The board shall consist of four registered professional geologists of varied geological backgrounds who have been engaged in the practice of geology for at least twelve years and have been in responsible charge of important geologic work for at least five years, which may include being in responsible charge of geologic teaching or research, and one lay member who is not a geologist. At all times, at least one member of the board must be an academic geologist, one member must be a salaried company geologist, one member must be an independent or consultant geologist, and one member must be a geologist from a state agency. Each member must be appointed by the Governor for a term of five years and until his successor possessing the same qualifications is appointed and qualifies. Vacancies in the membership of the board must be filled for unexpired terms by appointment by the Governor as provided in this section. The Governor may remove a member of the board in accordance with Section 1-3-240.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-20. Definitions.

As used in this chapter:

(1) "Board" means the State Board of Registration for Geologists.

(2) "Geologist" means a person with special knowledge of the science of geology, hydrology, geophysics, and related earth sciences and principles and methods of geological analysis acquired by professional education and practical experience.

(3) "Geologist-in-training" means a person who possesses the qualifications prescribed in Section 40-77-230 and who has been certified as a geologist-in-training.

(4) "Geology" means the science dealing with the earth and its history; investigation, prediction, and location of the materials and structures which compose it; the natural processes that cause change in the earth; and the applied science of utilizing knowledge of the earth and its constituent rocks, minerals, liquids, gases, and other materials for the benefit of mankind. This definition does not include a service or creative work, the adequate performance of which requires engineering education, training, and experience.

(5) "Public practice of geology" means the performance of geological service or work in the nature of consultation, investigation, surveys, evaluations, planning, mapping, and inspection of geologic work required for or supporting compliance with municipal, county, State of South Carolina, or federal regulations. The "public practice of geology" does not include the practice of engineering as defined in Chapter 21.

(6) "Registered professional geologist" means a person registered as a professional geologist by the board pursuant to Section 40-77-230.

(7) "Responsible charge of work" means the independent control and direction by the use of initiative, skill, and independent judgment of geological work or the supervision of geological work. Responsible charge of geologic teaching or research may be construed as responsible charge of important geological work.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-30. Submission of evidence of qualification to practice; requirement to register.

(A) In order to safeguard life, health, and property and to promote the public welfare, a person engaged in the public practice of geology or offering to engage in the public practice of geology is required to submit evidence that he is qualified to practice and must be registered. It is unlawful for a person to offer or engage in the public practice of geology in this State or to use in connection with his name or otherwise assume, use, or advertise any title or description tending to convey the impression that he is a registered professional geologist, unless he has been registered under the provisions of this chapter. The public practice of geology does not include the work ordinarily performed by persons who practice engineering as defined in Chapter 21.

(B) A person is construed to practice or offer to practice geology or the public practice of geology within the meaning and intent of this chapter who:

(1) practices in any branch of the profession of geology;

(2) by verbal claim, sign, advertisement, letterhead, card, or in any other way represents himself to be a registered professional geologist or through the use of some other title implies that he is a professional geologist, or

(3) holds himself out as able to perform or does perform any geological service or work or any other professional service designated by the practitioner or recognized by educational authorities as geology.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-50. Provision of staffing, fiscal, and licensing operations and activities by Department of Labor, Licensing and Regulation.

The Department of Labor, Licensing and Regulation shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities of the board in accordance with Section 40-1-50.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-60. Promulgation of rules and regulations; code of ethics.

The board may adopt rules governing its proceedings and may promulgate regulations necessary to carry out the provisions of this chapter. The board may establish by regulation a code of ethics binding on persons licensed under or subject to this chapter.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-70. Seal.

In addition to those powers and duties provided for in this chapter and in Section 40-1-70, the board shall adopt an official seal.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-80. Complaints and violations of chapter; investigation.

The Department of Labor, Licensing and Regulation shall investigate complaints and violations of this chapter as provided for in Section 40-1-80.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-90. Investigation results; procedures to conduct hearing.

The results of an investigation must be presented to the board and any subsequent hearing must be conducted in accordance with Section 40-1-90.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-100. Cease and desist order, temporary restraining order, and other equitable relief.

In addition to other remedies provided for in this chapter or Chapter 1, Title 40, the board in accordance with Section 40-1-100 may issue a cease and desist order or may petition an administrative law judge for a temporary restraining order or other equitable relief to enjoin a violation of this chapter.

HISTORY: 1986 Act No. 507, Section 1; 1993 Act No. 181, Section 956; 1998 Act No. 354, Section 1.



SECTION 40-77-110. Revocation of registration; grounds.

The board may revoke the registration of a registrant who has been declared mentally incompetent by a court of competent jurisdiction and has not subsequently been lawfully declared competent or who is found guilty of aiding or abetting any person in the violation of any provision of this chapter.

HISTORY: 1986 Act No. 507, Section 1; 1993 Act No. 181, Section 957; 1998 Act No. 354, Section 1.



SECTION 40-77-115. Jurisdiction of board.

The board has jurisdiction over the actions of licensees and former licensees as provided for in Section 40-1-115.

HISTORY: 1998 Act No. 354, Section 1.



SECTION 40-77-120. Sanctions and disciplinary actions.

In addition to the sanctions the board may take against a person pursuant to Section 40-38-110, the board may take disciplinary action against a person as provided for in Section 40-1-120.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-130. Denial of license; grounds same as for disciplinary actions.

As provided for in Section 40-1-130, the board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-140. Denial of license; prior criminal record.

A license may be denied based on a person's prior criminal record as provided for in Section 40-1-140.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-150. Voluntary surrender of license.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license in accordance with Section 40-1-150.

HISTORY: 1986 Act No. 507, Section 1; 1992 Act No. 434, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-160. Appeal.

A person aggrieved by a final action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-170. Payment of costs for investigation and prosecution.

A person found in violation of this chapter or regulations promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 1998 Act No. 354, Section 1.



SECTION 40-77-180. Collection and enforcement provisions.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-190. Confidentiality of proceedings; privileged communications.

Investigations and proceedings conducted under this chapter are confidential and all communications are privileged as provided for in Section 40-1-190.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-200. Unlicensed practice of geology; submission of false information; penalty.

A person who engages in or offers to engage in the practice or public practice of geology in this State without being licensed or who knowingly submits false information for the purpose of obtaining a license is in violation of this chapter and is guilty of a misdemeanor and, upon conviction, must be imprisoned for not more than three months or fined not less than one hundred dollars nor more than five hundred dollars.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-210. Injunctive relief.

The department, on behalf of the board and in accordance with Section 40-1-120, may petition an administrative law judge, in the name of the State, for injunctive relief against a person violating this chapter.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-230. Eligibility for registration; qualifications; certificate of registration.

(A) An applicant is eligible for registration as a registered professional geologist if the applicant:

(1) graduated in an approved geologic curriculum of four or more years with a minimum of thirty semester hours or forty-five quarter hours in geology or geophysics from a school or college approved by the board and furnishes a specific record of an additional five years or more of full-time experience as a geologist-in-training in geologic work or at least five years of geologic work germane to public practice satisfactory to the board indicating that the applicant is competent to practice geology and has passed written examinations required by the board. In counting years of experience the board may give credit, not in excess of one year, for each graduate degree in geology; or

(2) graduated in geology or a related science curriculum approved by the board of four years or more with a minimum of thirty semester hours or forty-five quarter hours in geology or geophysics in a school or college other than those approved by the board, furnishes a specific record of eight years or more of experience on geologic work of a character satisfactory to the board indicating that the applicant is competent to practice geology and has passed a written examination designed to measure knowledge and skill approximating that attained through graduation in an approved four-year geologic curriculum, and passes the examinations required of applicants in item (1).

(B) The minimum evidence that an applicant is qualified for registration as a geologist-in-training is proof that the applicant:

(1) graduated in an accredited geologic curriculum of four scholastic years or more with a minimum of thirty semester hours or forty-five quarter hours in geology or geophysics from a school or college approved by the board and passing a written examination required by the board; or

(2) graduated in a geologic or a related science curriculum of four scholastic years or more with a minimum of thirty semester hours or forty-five quarter hours in geology or geophysics from a school or college other than those approved by the board in item (1) with a specific record of five years or more of experience in geological work of a character satisfactory to the board or passing written examinations in geologic subjects designed to measure knowledge and skill approximating that attained through graduation in an approved geologic curriculum and passing the written examinations as required in item (1).

(C) The board shall issue a certificate of registration, upon payment of the registration fee, to an applicant who satisfactorily has met the requirements of this chapter. For a registered professional geologist, the certificate must authorize the practice of geology. For a geologist-in-training the registration card must be issued as the certificate of registration and must state that the applicant has been enrolled as a geologist-in-training. The registration cards must show the full name of the registrant, the board assigned serial number, and must be signed by the chairman of the board bearing the seal of the board.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-240. Establishment of fees; examinations.

(A) The board in regulation shall establish application, examination, reexamination, registration, and reregistration fees which must be paid at the time of each application or reapplication.

(B) If the board denies the issuance of a certificate of registration to an applicant the initial fee deposited must be retained as an application fee. A registration fee must be collected before issuance of a certificate of registration to a qualified applicant and a reregistration fee is due and payable in accordance with Section 40-1-50.

(C) When examinations are required on fundamental geological subjects ordinarily given in college curricula, the applicant may take that part of the examination before completing the requisite years of scholastic studies in geology. The examination must be prepared and conducted as prescribed by the board with special reference to the applicant's ability to ensure the safety of life, health, and property.

(D) When written examinations are required to practice geology in this State, the examinations must be held at a time and place determined by the board. Examinations must be held at least annually.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-250. Reexamination; continuing education authorized for license renewal.

(A) A candidate failing an examination may apply for reexamination at the next examination date and must be reexamined upon payment of the appropriate fee.

(B) The board may require continuing education as a condition of license renewal.

HISTORY: 1986 Act No. 507, Section 1; 1989 Act No. 168, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-260. University teaching and research considered work experience.

In considering the qualifications of applicants, full-time geologic teaching at the university level supported by research work may be considered as geologic work experience.

HISTORY: 1986 Act No. 507, Section 1; 1989 Act No. 168, Section 2; 1998 Act No. 354, Section 1.



SECTION 40-77-270. Registration eligibility of nonpracticing geologists.

A person having the necessary qualifications prescribed in this chapter is eligible for registration although the person may not be practicing the profession at the time of making application.

HISTORY: 1986 Act No. 507, Section 1; 1989 Act No. 168, Section 3; 1998 Act No. 354, Section 1.



SECTION 40-77-280. Persons licensed in other states or countries; reciprocity.

A person holding a license to practice geology, based on comparable licensing requirements by a state, territory, or possession of the United States, the District of Columbia, or of any foreign country and who, in the opinion of the board, otherwise meets the requirements of this chapter may, upon application, and payment of applicable fees be licensed without further examination.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-290. Seal.

Upon registration, each registered professional geologist shall obtain a seal of the design authorized by the board, bearing his name, assigned serial number, and the title "registered professional geologist". All drawings, reports, or other geologic papers or documents involving geologic work which have been prepared or approved by a registered professional geologist or a subordinate employee under the geologist's direction for the use of or for delivery to a person or for public record within this State must be signed by the registered professional geologist and impressed with his seal or the seal of a nonresident practicing under the provisions of this chapter.

HISTORY: 1986 Act No. 507, Section 1; 1989 Act No. 168, Section 4; 1998 Act No. 354, Section 1.



SECTION 40-77-300. Reinstatement of expired or suspended certificate; replacement certificates.

The board may reinstate a certificate of registration to a person whose registration has expired or has been suspended if three or more members of the board vote in favor of reinstatement. A new certificate of registration to replace a certificate revoked, lost, destroyed, or mutilated may be issued, subject to the regulations of the board, and payment of a fee determined by the board in regulation.

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-310. Activities not subject to chapter.

This chapter does not prevent or affect the:

(1) practice of another legally recognized profession or trade;

(2) practice of a person not a resident of and having no established place of business in this State, practicing or offering to practice in this State the profession of geology, when the practice does not exceed in the aggregate the number of days approved by the board for a calendar year, if the person legally is qualified by registration to practice the profession in another state or country, in which the requirements and qualifications for obtaining registration are not lower than those specified in this chapter. The person shall apply to the board in writing and after payment of a fee established by the board may be granted a written permit for a definite period of time to do a specific job. However, no right to practice geology accrues to the applicant with respect to other work not set forth in the permit;

(3) practice of a person not a resident of and having no established place of business in this State or who recently has become a resident of South Carolina, practicing or offering to practice geology in this State for the number of days approved by the board for a calendar year if the person files an application for registration and has paid the fee required, when the person legally is qualified by registration to practice geology in another state or country, in which the requirements and qualifications for obtaining registration are not lower than those specified in this chapter, and the practice may continue only for the time the board requires for the consideration of the application for registration;

(4) work of an employee, or a subordinate, of a person holding a certificate of registration under this chapter, or an employee of a person practicing lawfully under item (2) or (3), if the work does not include final designs or decisions and is done under the direct responsibility, checking, and supervision of a person holding a certificate of registration issued pursuant to this chapter or a person practicing lawfully pursuant to item (2) or (3);

(5) practice of officers and employees of the federal government while engaged within this State in the practice of geology for the federal government unless that practice contributes to or results in a state or federal permitted activity;

(6) practice of teaching or research in geology in South Carolina colleges or universities, if the work is confined to teaching or research and does not affect the public as stated in Section 40-77-20(5).

HISTORY: 1986 Act No. 507, Section 1; 1998 Act No. 354, Section 1.



SECTION 40-77-320. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 1986 Act No. 507, Section 1; 1993 Act No. 181, Section 958; 1998 Act No. 354, Section 1.






CHAPTER 79 - SOUTH CAROLINA ALARM SYSTEM BUSINESS ACT

SECTION 40-79-5. Conflict of law.

Unless otherwise provided for in this chapter, Article 1, Chapter 1 of Title 40 applies to the regulation of the alarm system business industry by the Department of Labor, Licensing and Regulation. If there is a conflict between this chapter and Article 1, Chapter 1 of Title 40, the provisions of this chapter control.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-10. Act to be administered under South Carolina Contractors Licensing Board.

The Alarm System Business Act must be administered under the South Carolina Contractors Licensing Board which, in its authority over the alarm system industry, shall protect the health, safety, and welfare of the public through the regulation of businesses and individuals who identify, assess, and provide work to individuals, through the administration and enforcement of this chapter and Chapter 1, Title 40 and any regulation promulgated under this chapter.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-20. Definitions.

(A) As used in this chapter:

(1) "Alarm business" means an entity that is licensed by the South Carolina Contractor's Licensing Board to engage in the burglar or fire alarm system business, or both.

(2) "Bid" means an offer to furnish labor, equipment or materials, or other services regulated by this chapter.

(3) "Board" means the South Carolina Contractor's Licensing Board.

(4) "Burglar alarm system business" means a person, firm, association, partnership, corporation, or other legal entity authorized by law and approved by the board that designs, installs, services, maintains, or alters burglar alarm systems and heat and smoke sensors installed within a burglar alarm system; a burglar alarm system detects intrusion, burglary, and breaking or entering but does not include home health care signaling devices.

(5) "Contractor" means an entity licensed to engage in the burglar or fire alarm system business.

(6) "Department" means the Department of Labor, Licensing and Regulation.

(7) "Entity" means a sole proprietorship, partnership, limited liability partnership, limited liability company, association, joint venture, cooperative, corporation, or other legal entity authorized by law and approved by the board.

(8) "Fire alarm system business" means an individual, firm, association, partnership, corporation, or other legal entity authorized by law and approved by the board that designs, installs, services, maintains, or alters fire alarm systems.

(9) "Individual" means a natural person.

(10) "Installs" means activity or work which involves the set-up, installation, or connection of alarm system equipment in any manner to a client's property.

(11) "Licensee" means an alarm business that has been issued a license by the board pursuant to this chapter.

(12) "Primary qualifying party" means a qualifying party who is an owner, partner, or officer of a burglar alarm system business, or a full-time employee holding a managerial or supervisory position within the alarm system business and who qualifies the licensee to engage in the burglar or fire alarm business and is registered as a qualifying party with the department in accordance with this chapter.

(13) "Qualifying party" means an individual, owner, partner, officer, or employee of an alarm system business who has met the necessary requirements of a qualifying party and is registered with the department in accordance with this chapter.

(14) "Registered" means an owner, partner, principle officer, qualifying party, or registered employee of an alarm business whose name and address has been listed or registered with the department as an individual who has access to a client's property or burglar alarm records that can reveal, but not be limited to, the type of burglar alarm system, burglar alarm security numbers or code, or any other information pertaining to the system that could compromise the client's burglar alarm system. This includes individuals who sell, install, or service a burglar alarm system at a client's residence and a full-time employee. Also included is a part-time employee that has access to customers' records or files.

(15) "Registered employee" means an individual of an alarm system business who has not met the requirements of a qualifying party and is employed more than thirty days in any given calendar year and is registered with the department in accordance with this chapter.

(16) "Administrative personnel" means an individual that performs daily office functions for the management of an alarm business.

(17) "Monitoring personnel" means an individual that performs daily office functions observing the operation and activation of alarm systems from a monitoring station.

(18) "Customer service personnel" means an individual working for a licensed alarm entity that provides support for customer problems, complaints, questions, and concerns involving an alarm system.

(19) "Alarm technician" means an individual that specializes in any activity or work related to the set-up or installation, repair, alteration, or connection of an alarm system to a client's property.

HISTORY: 2000 Act No. 367, Section 1; 2002 Act No. 358, Sections 6, 7.



SECTION 40-79-30. License requirement.

It is unlawful for a person to practice in the alarm system business in this State without being licensed in accordance with this chapter.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-40. Nomination of board members from general public.

Board members from the general public may be nominated by an individual, group or association, and must be appointed by the Governor in accordance with Section 40-1-45.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-50. Administrative support; license fees.

The Department of Labor, Licensing and Regulation shall provide all administrative, fiscal, investigative, clerical, secretarial, and license renewal operations and activities of the board in accordance with Section 40-1-50.

(1) All license fees must be submitted to the department every two years or for a period to be determined by the board.

(2) Initial license fees are:

(a) two hundred dollars for an alarm system business license, which includes one primary qualifying party certificate;

(b) fifty dollars for each branch office, which includes one primary qualifying party certificate;

(c) ten dollars for additional qualifying party license certificate.

(3) Renewal license fees are:

(a) two hundred dollars for an alarm system business renewal including one primary qualifying party certificate;

(b) fifty dollars for each branch office, which includes one primary qualifying party certificate;

(c) ten dollars for additional qualifying party license certificate.

(4) Late renewal fees must be added on the day following the expiration date of the license and are:

(a) one hundred dollars for up to thirty days;

(b) one hundred fifty dollars for up to sixty days;

(c) one hundred seventy-five dollars for up to ninety days.

A person who fails to renew within ninety days must apply for initial licensure to be reinstated.

(5) Replaced, lost, or destroyed license and certificate fees are:

(a) ten dollars for replacement of lost or destroyed license;

(b) ten dollars for replacement of lost or destroyed certificate.

(6) An applicant for examination shall pay the applicable examination fee directly to the provider.

HISTORY: 2000 Act No. 367, Section 1; 2002 Act No. 358, Section 1.



SECTION 40-79-60. Rules and regulations.

The board may adopt rules governing its proceedings and may promulgate regulations necessary to carry out the provisions of this chapter.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-70. Powers and duties of board.

In addition to the powers and duties provided in Section 40-1-70, the board may:

(1) establish a time limit beyond which an initial complaint may not be considered;

(2) order remedial action to be taken by an entity or individual found in violation of this chapter or a regulation promulgated pursuant to this chapter;

(3) establish procedures for receiving and investigating initial complaints which protect the anonymity of the person filing the initial complaint in appropriate situations;

(4) delegate the authority to the department to request any alarm business owner or registered employee to submit an updated criminal background check when there is reason to believe that a change in the individual's background record has occurred; and

(5) by regulation, establish requirements for the implementation of this chapter as the board considers necessary.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-80. Investigation of complaints and violations.

The South Carolina Department of Labor, Licensing and Regulation shall investigate complaints and violations of this chapter as provided for in Section 40-1-80.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-90. Presentation of investigation results; hearing.

The results of an investigation may be presented to the board and any subsequent hearing must be conducted in accordance with Section 40-1-90.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-100. Referral of reports of violations; administrative citations and penalties; appeals; cease and desist orders.

(A) The department may refer any reports of violations of this chapter and Article 1, Chapter 1 of this title or any reports of violations of regulations promulgated under this chapter directly to the board or may issue administrative citations and cease and desist orders in person or by certified mail and may assess administrative penalties against any entity or individual, including unlicensed contractors, for violations of this chapter as specified by the board.

(B) Separate citations may be issued and separate administrative penalties may be assessed for each violation; however, no more than two thousand five hundred dollars in administrative penalties may be assessed against an entity or an individual per day.

(C) Administrative penalties authorized under this section are separate from and in addition to all other civil or criminal remedies.

(D) Administrative penalties assessed pursuant to this section may not exceed these limits:

(1) for a first offense, not more than five hundred dollars;

(2) for a second offense in a five-year period, the citation must be referred to the board for action in accordance with Section 40-79-120.

(E) An entity or individual assessed administrative penalties may appeal those penalties to the board within fifteen days of receipt of the citation. If an appeal is filed, the department shall schedule a hearing before the board, which shall make a determination in the matter. If no appeal is filed, the citation is deemed a final order and the administrative penalties must be paid within thirty days of receipt of the citation.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-110. Grounds for disciplinary action; responsible entity or individual; civil penalties; return of canceled or revoked license; reapplication; completion of work in process; revocation or suspension effective; dissolution of business; revocation of individual license classification; unlicensed owner receiving bids prohibited.

(A) The board may impose disciplinary action authorized by this chapter and Section 40-1-110 or any regulation promulgated under this chapter, upon a licensee, branch office, qualifying party, or registered employee if found guilty of any of the following:

(1) permitting an employee to engage in an alarm system business when not properly certified or registered as a qualifying party or registered employee;

(2) wilfully failing or refusing to render service to a client as agreed between the parties and for which compensation has been paid and rendered in accordance with the agreement of the parties;

(3) failing to maintain the required Certificate of Comprehensive General Liability Insurance;

(4) obtaining a license or registration by fraud or deceit;

(5) engaging negligence, incompetence, or misconduct in the practice of the alarm business profession;

(6) abiding or abetting an unlicensed business or individual to evade the provisions of this chapter, Chapter 1, Title 40 or any regulation promulgated under this chapter;

(7) abandoning a job or refusing to perform a job after submitting a contract on work without a legal or a valid excuse, as determined by the board, for the abandonment or refusal;

(8) violating a provision of this chapter or a regulation promulgated under this chapter or any other applicable provision of law;

(9) misrepresenting a material fact by an applicant in obtaining a license or certificate;

(10) engaging in a wrongful or fraudulent act in the alarm business resulting in injury;

(11) conviction of a felony or a crime involving moral turpitude, or pleading nolo contendere to any such offense. A "felony" includes an offense committed in another jurisdiction which, if committed in this State, is a felony;

(12) failing to list any branch office with the department as required in this chapter;

(13) failing to pay monies when due in excess of five hundred dollars for materials or services rendered in connection with the operation of the alarm business;

(14) engaging or offering to engage in the alarm business or submitting a bid when not properly licensed or while a license is under suspension or in violation of a condition of probation;

(15) failing to obtain a permit if required by a local or state government agency before engaging in a project;

(16) failing to take appropriate corrective action to comply with the provisions of this chapter or any regulations promulgated under this chapter without valid justification within a reasonable period of time after receiving written directive;

(17) failing to comply with an order of the board;

(18) failing to work in accordance with engineering or architectural plans, industry specifications, or local or state building codes or ordinances;

(19) failing to provide pertinent records and documents as requested by the department or board;

(20) failing to comply with a directive of the department;

(21) failing to notify the board of the end of employment of the licensee's qualifying party or registered employee within the applicable time or failing to obtain a substitute qualifying party;

(22) allowing an individual to work in the licensee's alarm business who has access to a client's residence or business and cannot meet the criminal background check requirements of this chapter;

(23) committing a wrongful or fraudulent act as a contractor, including the failure to pay subcontractors or suppliers after drawing payment for work or materials performed or provided by those subcontractors or suppliers; or

(24) committing three or more violations of this chapter or regulations promulgated under this chapter within a three-year period; however, if more than one violation was committed during the course of a single project, these multiple violations must be treated for the purpose of this paragraph as one offense.

(B) Disciplinary action may be taken against an entity or individual that the board determines to be responsible for violations for this chapter regardless of changes in corporate identity or federal employer identification subsequent to the violation. In determining responsibility, the board may consider, but is not limited to, the following criteria:

(1) an individual's participation in management or supervision related to the violation; and

(2) an individual's position as sole proprietor, partner, officer, qualifying party, or registered employee.

(C) The board may, in addition to all other disciplinary actions, require a licensee, certificate holder, or other entity or individual to pay a civil penalty of up to five thousand dollars for each violation of this chapter or of a regulation promulgated under this chapter and may order unlicensed contractors to cease and desist from violating a provision of this chapter.

(D) Upon presentation to the court of common pleas by the department of an affidavit for non-payment of an administrative penalty under a citation which is a final order pursuant to Section 40-79-100 or a civil penalty assessed by the board pursuant to subsection (C), the court shall issue an order for judgment to be filed in the office of the clerk of court.

(E) A license or certificate that is canceled by the department or revoked by the board must be returned to the department within fifteen days of notification by the department.

(F) No sooner than one year after revocation of any license or certificate by the board, the entity or individual that held that license or certificate may apply for another. The applicant must meet all requirements for initial licensure or certification and must appear before the board to present evidence that his practice will not unreasonably endanger the public.

(G) If the department cancels a license, the licensee must apply for initial licensure.

(H) The licensee may complete work in progress if the licensee's license is suspended, canceled, or revoked; however, no new work may be bid or started after suspension or revocation of a license upon proper notification by the department.

(I) Unless otherwise directed by the board, the suspension, cancellation, revocation, or restriction of a license or certificate shall become effective following the delivery to the licensee or qualifying party of a written decision of the board. Service of a petition for a review of the decision does not stay the board's decision pending completion of the appellate process in accordance with the Administrative Procedures Act.

(J) If a licensee's business is dissolved, for whatever reason, the department shall cancel that license.

(K) The board may revoke, suspend, or restrict an individual license classification without effect to other license classifications.

(L) It is a violation of this chapter for an awarding authority, owner, contractor, or his agent to receive or consider any bids unless the bidder has first obtained the licenses required by this chapter.

HISTORY: 2000 Act No. 367, Section 1; 2002 Act No. 358, Section 2.



SECTION 40-79-115. Board jurisdiction.

The board has jurisdiction over the actions of licenses and former licensees as provided for in Section 40-1-115.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-120. Disciplinary action by board.

The board may take disciplinary action against a person as provided for in Section 40-1-120.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-130. Grounds for denial of license.

As provided for in Section 40-1-130, the board may deny a license, certification, or registration to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

(1) The department may refuse to issue a license or registration to any applicant who has:

(a) failed to meet the minimum qualifications set forth in this chapter or regulations promulgated under this chapter;

(b) had a license or registration denied, suspended, canceled, revoked, or otherwise disciplined;

(c) engaged in the alarm business without a valid license as required under this chapter;

(d) submitted a bid without a valid license when one is required by law;

(e) committed an act, which would be grounds for disciplinary action under this chapter;

(f) submitted false or misleading information;

(g) aided or abetted in the violation of this chapter or a regulation promulgated under this chapter;

(h) been convicted of a crime involving the sale, manufacture, distribution, or transportation of a controlled substance, drug, or narcotic in the last ten years, or involving unlawful breaking or entering, burglary, or larceny or of an offense involving moral turpitude in the last ten years. "Conviction" means the entry of a plea of guilty or nolo contendere or a verdict rendered in open court by a judge or jury; or

(i) any outstanding monetary judgments related to the alarm business.

(2) A license or registration may not be issued to any applicant who:

(a) had a similar license or certificate revoked by any federal, state, or local jurisdiction. Such an applicant is eligible to apply for licensure, in the board's discretion, or after not less than one year from the date of revocation;

(b) is presently under suspension or on probation by a professional licensing entity in this or any other state or jurisdiction;

(c) has unresolved complaints or charges pending against him before this or any other professional licensing board in this or any other state; or

(d) is currently under sentence, including probation or parole, for a felony, crime of moral turpitude, or other criminal violation committed while engaged in or related to any aspect of the business of contracting.

HISTORY: 2000 Act No. 367, Section 1; 2002 Act No. 358, Section 3.



SECTION 40-79-140. License denial based on prior criminal record.

A license may be denied based upon a person's prior criminal record only as provided for in Section 40-1-140.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-150. Voluntary surrender of license.

A license under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license in accordance with Section 40-1-150.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-160. Appeal.

A person aggrieved by a final decision of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-170. Payment of costs of investigation and prosecution.

A person found in violation of this chapter or regulations promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-180. Collection of costs, fees, and fines.

All costs, fees, and fines provided for in this chapter, except examination fees, must be paid to and collected by the department in accordance with and subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-190. Investigations may be confidential and communications privileged.

In addition to Section 40-1-190, investigations and proceedings conducted under the provisions of this chapter may be, in the board's discretion, confidential and all communications may be privileged against disclosure in appropriate situations, as determined by the board.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-200. Contracting without license; penalty; preferring of charges.

(A) An entity or individual who contracts or offers to contract in this State without a license issued pursuant to this chapter is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than one year or fined not more than five thousand dollars.

(B) Charges under this section may be preferred by the board by delivering evidence of a violation to a solicitor or a magistrate having jurisdiction.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-210. Civil penalties and injunctive relief.

In addition to initiating a criminal proceeding for a violation of this chapter, the board may seek civil penalties and injunctive relief in accordance with Section 40-1-210.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-220. Branch office and registered employee requirements.

(A) The following branch office requirements apply:

(1) The department shall issue a certificate to each branch burglar alarm office. This certificate authorizes the branch office to conduct business under the name of the licensed entity. The department may create the certificate as necessary. The licensed entity must apply for the certificate prior to opening the branch office and must not conduct business from this office until the application has been approved by the department and a license number has been issued for the branch office. The certificate must be posted within the branch office upon receipt from the department.

(2) Each branch office doing business in this State must have a primary qualifying party assigned to that location exclusively. This primary qualifying party may not be a primary qualifying party for any other business location. Any disciplinary action taken by the board affects all of the offices equally, unless otherwise stipulated by the board.

(3) All branch offices shall pay a separate license fee.

(4) Every branch office and the primary qualifying party must be registered with the department prior to opening the branch office. All registered employees who have access to the licensee's client records must be registered with the department within thirty working days of employment within the branch office.

(5) Each branch office must have a separate comprehensive general liability insurance policy or be listed on the home office policy in accordance with this chapter.

(B) The following qualifying party requirements apply:

(1) An alarm business, including a sole proprietorship, may not do business unless it has in its employment a primary qualifying party who meets the requirements of this chapter.

(2) Upon passing all required examinations and meeting all other requirements, the qualifying party must be issued a qualifying party certificate. Any number of employees may become qualified and may be listed as qualifying parties.

(3) If a qualifying party ceases to perform his duties or leaves employment of the licensee, the licensee and qualifying party must notify the department in writing within fifteen days. The licensee must obtain a substitute primary qualifying party within ninety days after the primary qualifying party ceases to perform his duties. If the licensee notifies the department within the prescribed time, the license shall remain in good standing until the prescribed time limit has expired. If the primary qualifier is not replaced within the time limit above, the license or certificate, or both, may be canceled by the department. If the licensee or qualifying party, or either, fails to notify the department within the required time, disciplinary action may be taken in accordance with this chapter.

(4) A qualifying party may transfer his qualifications to another alarm business when he becomes a new employee for that business. The new employer must send written notification of the qualifying party's new employment to the department within fifteen days of employment.

(5) No qualifying party for an alarm business may serve as a qualifying party for more than one licensee at a time and must be a full-time employee of the licensee.

(6) Any qualifying party that is not listed as a qualifying party for an alarm business for four consecutive years must pass any examinations required by the board in order to become certified.

(C) The following registered employee requirements apply:

(1) All employees of a licensed alarm business that meet the definition of registered, as provided in Section 40-79-20, must be registered on a form provided by the department. The licensee must conduct a criminal background check of any applicant for employment and report the results to the department in conjunction with the registration process. The department must be notified by the licensee of each employee required to be licensed within thirty days of employment along with the results of the criminal background check of the new employee. An employee must not have access to the burglar alarm client's records until the license applicant or licensed entity verifies that the employee has not been convicted of a crime listed in Section 40-79-130 and documents in the employee's personnel file that the individual meets the registration requirements set forth in this chapter. If the employee has been convicted of a crime listed in Section 40-79-130, in order to be registered the individual must appear before the board and present evidence satisfactory to the board, in its discretion, as to the individual's fitness and qualifications for registration.

(2) The department must be notified in writing by the licensee and registered employee of termination of employment for any registered employee within thirty days after termination. If the registered employee fails to notify the department within thirty days, the department shall immediately cancel the registration of the employee. Failure of the licensee and registered employee to notify the department of the termination of the employee within thirty days may result in disciplinary action for violation of this chapter.

(3) A licensee may employ, without registering under this section, administrative, monitoring, or customer service personnel working temporarily within this State for a period not to exceed thirty consecutive days. These employees must not have access to the alarm business system's client's records until the licensed entity verifies that the employee has not been convicted of a crime listed in Section 40-79-130 and documents in the employee's personnel file that the temporary administrative, monitoring, or customer service employee meets the registration requirements set forth in this chapter. These employees do not have to be registered with the department. Any administrative or customer service personnel working over thirty consecutive days must be registered in accordance with this chapter.

(4) A licensee may temporarily employ in this State, without registering under this section, an alarm technician who is registered in another state for a period not to exceed ninety days in any given calendar year if the licensed entity verifies that the employee has not been convicted of a crime listed in Section 40-79-130 and documents in the employee's personnel file that the temporary alarm technician meets the registration requirements set forth in this chapter. This employee does not have to be registered with the department. A temporary alarm technician working over ninety days in a calendar year must be registered in accordance with this chapter.

(5) Monitoring personnel for a licensed entity located within this State that are solely engaged in burglar alarm monitoring do not have to be registered with the department, if the licensed entity verifies that the employee has not been convicted of a crime listed in Section 40-79-130 and documents in the employee's personnel file that the employee meets the registration requirements set forth in this chapter.

HISTORY: 2000 Act No. 367, Section 1; 2002 Act No. 358, Section 4.



SECTION 40-79-230. Application for license; who must sign; what must be submitted.

(A) An entity desiring to carry on or engage in an alarm system business shall submit an application to the Department of Labor, Licensing and Regulation. The owner, partners, or president, as appropriate, must sign the application. The primary qualifying party must also sign the application.

(B) To qualify for a license, the applicant must:

(1) submit a completed application as prescribed by the board;

(2) satisfy the examination requirements prescribed by the board;

(3)(a) for burglar alarms, take the Level I training course and receive a certificate of completion from the National Training School; or

(b) for fire alarms, take the Level I training course and receive a certificate of completion from the National Training School or take the Level II training course and receive a certificate of completion from the National Institute for Certification in Engineering Technologies;

(4) submit proof that the applicant's primary qualifying party is a full- time employee in a management position;

(5) submit a criminal background check of the entity's principal officers, all qualifying parties, and registered employees. The background check must indicate that these individuals are at least eighteen years of age and have not been convicted of any criminal act or committed any acts which are grounds for the denial of a license under this chapter;

(6) submit all documentation required by the department pursuant to the requirements of this chapter;

(7) pay all fees;

(8) the applicant must submit a list of all qualifying parties, registered employees, and branch offices in order to be licensed by the department;

(9) upon the cancellation of an alarm license, the licensee must complete an initial application, pay the appropriate fees, and be issued a new license number; and

(10) the department may provide for an alarm system business license that permits the holder to participate in the burglar alarm system or fire alarm system business, or both.

HISTORY: 2000 Act No. 367, Section 1; 2002 Act No. 358, Section 8; 2006 Act No. 292, Section 1.



SECTION 40-79-240. License renewal; request for waiver by registered individual failing to qualify; licensees licensed as of January 1, 2001.

(A) A licensee shall apply to the department for license renewal every two years before the license expiration date on a form prescribed by the board. Renewal applications not postmarked by the expiration date result in a lapsed license. An entity which fails to renew and which continues to engage in the alarm business is deemed to be practicing without a license and subject to the penalties prescribed in this chapter.

(B) An alarm business license not renewed after ninety days from the expiration date must not be considered for renewal, and the license must be canceled. To obtain a license after a license is canceled, the applicant must complete an initial application form and pay the applicable fees. An examination is not required if the qualifying party otherwise satisfies the licensing requirements.

(C) All employees that are required to have a criminal background check must submit a new background check upon conviction of a crime.

A registered employee failing to qualify according to the requirements of this chapter may submit a request to the board within ten days of receipt of denial of renewal for consideration of a waiver for failure to meet the requirements of this chapter.

This individual must be allowed to continue to work under strict supervision of the alarm business until the board makes a decision on a timely waiver request.

(D) At the first renewal after enactment of this chapter, a licensee licensed as of January 1, 2001, shall elect to subsequently be licensed as a burglar alarm system business, fire alarm system business, or both. Upon the next renewal, an applicant must meet all qualifications for licensure in both businesses, including examination, in order to be licensed in both alarm businesses.

(E) An alarm licensee must submit documentation of a current comprehensive general liability insurance policy with each license renewal in an amount provided for in Section 40-79-250.

(F) A license, certification, or registration may be canceled upon subsequent discovery of facts which if known at the time of issuance of renewal could have been grounds to deny the issuance of renewal, pending review by the board.

HISTORY: 2000 Act No. 367, Section 1; 2002 Act No. 358, Section 5.



SECTION 40-79-250. Liability insurance.

(A) Alarm business employees are not required to obtain a Certificate of Comprehensive General Liability Insurance unless required by regulation.

(B) No alarm license may be issued unless the applicant files with the department evidence of a policy of comprehensive general liability insurance providing for the following minimum coverage: one hundred thousand dollars due to bodily injury, death, or destruction of property as the result of the negligent act or acts of the principal insured.

(C) An alarm licensee shall notify the department upon the cancellation by a licensee of its policy of liability insurance or the cancellation by the insurance carrier of the licensee's policy of insurance within fifteen days of the date of cancellation. The cancellation does not affect any liability on the policy, which accrued prior to the date of cancellation. A new policy must be obtained by the alarm business within thirty days of cancellation.

(D) Upon failure of the licensee to notify the department of cancellation of his liability insurance, the license may be canceled and may not be reinstated until a proper insurance certificate has been submitted to the department for approval. An initial application must be filed after thirty days of cancellation of the insurance policy. Examinations are not required if the qualifying party otherwise meets the requirements of this chapter.

(E) The policy must be purchased from an insurer or licensed agent authorized to do business in this State.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-260. Issuance of license to applicants licensed in another state.

(A) The board may grant a license or certificate to an applicant holding a license in good standing in another state or jurisdiction whose requirements for licensure are equal to or greater than those set forth in this chapter as determined by the board.

(B) Applicants for reciprocal licensure may be required to successfully pass the South Carolina Code of Laws Examination regulating the alarm business and must comply with all other license and certificate requirements of this chapter.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-270. Restrictions on use of license.

(A) No licensee may conduct an alarm business under a name other than the name that appears on the license.

(B) Any licensed alarm business may be a subcontractor to another licensed alarm business who has the contract with a client to engage in alarm work.

(C) No license, certificate, or registration can be used by or loaned to another entity or individual.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-280. Duty of building officials to refuse permits and report violations; regulation by county or municipality.

(A) Building officials have a duty to refuse to issue a permit to an unlicensed person for work requiring licensure.

It is the duty of a building official, or other authority charged with the duty of issuing building or other similar permits, of any county, incorporated municipality or subdivisions of a county or municipality, to refuse to issue a permit for any undertaking which would classify the applicant as a contractor under this chapter unless the applicant has furnished evidence that he is either licensed as required by this chapter or exempt from these requirements. It is also the duty of the building official, or other authority charged with issuing building or other similar permits, to report to the department the name and address of any entity who, in his opinion, has violated this chapter by bidding or contracting for work which is regulated under this chapter.

(B) Nothing in this chapter prohibits or prevents a county or municipality from exercising its lawful duty to regulate businesses within its jurisdiction.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-290. Enforcement of contract by unlicensed alarm business.

Any alarm business that does not have a valid license, as required by this chapter, may not bring any action either at law or in equity to enforce the provisions of any contract entered into in violation of this chapter.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-300. Bankruptcy of licensee; dissolution of business.

(A) A licensee who, voluntarily or involuntarily, is subjected to any provision of the laws of bankruptcy, shall notify the board within fifteen days and provide any and all pertinent information as the board may require.

(B) Where a licensee's business is dissolved, for whatever reason, that license must be canceled.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-310. Exceptions from application of chapter.

The provisions of this chapter do not apply to:

(1) an entity that designs, sells, manufactures, or distributes alarm systems or products unless the entity sells, markets, services, or installs alarm systems at a client's residence or business;

(2) an entity that owns and installs an alarm system on property owned or leased for itself;

(3) any alarm device which is installed in a motor vehicle, aircraft, or boat;

(4) battery-powered or one hundred ten volt smoke detectors;

(5) a mechanical contractor who holds an electrical contractor's license and designs, installs, and services a fire alarm system;

(6) anyone that responds to burglar alarm or fire alarm systems; and

(7) camera, card access, or walk-through alarm systems.

HISTORY: 2000 Act No. 367, Section 1.



SECTION 40-79-320. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 2000 Act No. 367, Section 1.






CHAPTER 80 - SOUTH CAROLINA FIREFIGHTERS EMPLOYMENT AND REGISTRATION ACT

SECTION 40-80-10. Short title, definitions.

(A) This chapter may be cited as the "South Carolina Firefighters Employment and Registration Act".

(B) For purposes of this chapter:

(1) "Employer" means any fire department or other entity which puts an individual or employee in service as a firefighter or assigns any person to work or to official duties as a firefighter whether or not the firefighter receives financial compensation.

(2) "Employment date" means the date the fire chief certifies the firefighter is trained and prepared to perform firefighting duties.

(3) "Fire chief" means the highest ranking officer or official in charge of a fire department, whether or not called by some other title.

(4) "Fire department" means any organization providing rescue, fire suppression, and related activities including any public or government sponsored organizations engaged in rescue, fire suppression, and related activities.

(5) "Firefighter" means any person, male or female, paid or unpaid, who engages in rescue, fire suppression, or related activities under the supervision of a fire chief or fire department.

(6) "Firefighting duties" means duties relating to rescue, fire suppression, public safety, and related activities as assigned by a fire chief.

HISTORY: 2001 Act No. 60, Section 1.



SECTION 40-80-20. Criminal records check required for employment.

(A)(1) Prior to employment of a paid or volunteer firefighter, the fire chief or other employer must ensure that a prospective firefighter undergoes a criminal records check conducted by a law enforcement agency.

(2) The cost of the criminal records check may not exceed eight dollars.

(3) A criminal records check is not required for a firefighter employed as of June 30, 2001, if the firefighter is employed with the same fire department with which he was employed on June 30, 2001. Upon separation from the fire department where he was employed on June 30, 2001, a firefighter must comply with the provisions of Section 40-80-40 .

(B)(1) After June 30, 2001, a person may not perform firefighting duties in South Carolina if the person has been convicted of, or pled guilty to, or pled nolo contendere to:

(a) a felony;

(b) arson or another offense provided in Article 3, Chapter 11 of Title 16; or

(c) an offense involving a controlled substance as provided for in Chapter 53 of Title 44.

(2) The prohibition in item (1) of this subsection applies for a period of ten years after the conviction or plea of guilty or nolo contendere.

After the expiration of the ten-year period, a fire chief or other employer may determine whether to allow a person with a criminal record to perform firefighting duties; except no person may volunteer as a firefighter, be employed as a firefighter, or perform firefighting duties if he has been convicted of, pled guilty to, or pled nolo contendere to arson.

HISTORY: 2001 Act No. 60, Section 1; 2002 Act No. 224, Section 3; 2008 Act No. 309, Section 1.



SECTION 40-80-30. Registration, maintenance, and availability of information.

(A) No later than sixty days after the start of his employment date as a paid or volunteer firefighter, each firefighter must be registered with the Office of the State Fire Marshal by his fire chief or other employer. The criminal background check required by Section 40-80-20 must be conducted before registration.

(B) The Office of the State Fire Marshal must maintain a file on each registered firefighter in this State, that includes all information required to be kept by this chapter, and must assign a firefighter identification number to each registered firefighter which corresponds with the firefighter's social security number.

(C) Upon request the information in the file of an individual firefighter may be released in its entirety to a potential employer as defined in this chapter and may be used as a basis for employment. The requesting department or employer must maintain this information in a confidential manner.

(D) Any registered firefighter may at any time request and obtain a copy of his or her file. The fee for a copy of a firefighter's file is five dollars payable to the Office of the State Fire Marshal.

HISTORY: 2001 Act No. 60, Section 1.



SECTION 40-80-40. Background and registration requirements; federal employees excepted; firefighters serving more than one department; reinstatement.

(A) No person may be allowed to perform firefighting duties with a public fire department, organization, or employer of a county, municipality, special purpose district, or other political subdivision in this State on or after July 1, 2001, without first undergoing a criminal background check as required by Section 40-80-20 and being recommended for registration pursuant to Section 40-80-50.

(B) A firefighter employed by the United States Government and working in the course and scope of his official duties as a federal employee is not required to be registered under this chapter.

(C) A firefighter who works for or serves more than one fire department must be registered by each department.

(D) A firefighter previously registered with the Office of the State Fire Marshal, but not actively engaged with a fire department or as a firefighter for a period of six months, must apply for registration and must submit a criminal records check as required by Section 40-80-20. Firefighters that are being reinstated to their last registered department within a period of not more than three years are exempted from the provisions contained in this section.

HISTORY: 2001 Act No. 60, Section 1.



SECTION 40-80-50. Office of the State Fire Marshall; records and registration.

Upon recommendation of a fire chief or other employer, the Office of the State Fire Marshal must register each firefighter subject to the provisions of Sections 40-80-30 and 40-80-40. The Office of the State Fire Marshal must maintain as minimum information on each firefighter the complete name, the date of birth, the social security number, the South Carolina driver's license number, the employer, and the date of employment or membership. The Office of the State Fire Marshal must notify the chief of the employing fire department or other employer of the registration. This notification may be transmitted electronically or in written form. The fire chief must utilize forms as required and provided by the Office of the State Fire Marshal.

HISTORY: 2001 Act No. 60, Section 1.



SECTION 40-80-60. Notification of separation or becoming inactive.

If a firefighter becomes separated from employment or membership or becomes inactive, the fire chief or other employer within sixty days must notify the Office of the State Fire Marshal of the firefighter's separation or inactive status. Notification of separation of a firefighter from employment must be on a form as provided by the Office of the State Fire Marshal.

HISTORY: 2001 Act No. 60, Section 1.



SECTION 40-80-70. State of emergency exception.

Notwithstanding another provision of law, the provisions contained in this chapter do not apply to individuals engaged in firefighting duties during a declared state of emergency.

HISTORY: 2001 Act No. 60, Section 1.






CHAPTER 81 - STATE ATHLETIC COMMISSION

SECTION 40-81-10. Application of law.

Unless otherwise provided for in this chapter, Article 1, Chapter 1 of Title 40 applies to the State Athletic Commission administered by the Department of Labor, Licensing and Regulation. If there is a conflict between this chapter and Article 1, Chapter 1 of Title 40, the provisions of this chapter control. The Professional Boxing Safety Act of 1996 (15 U.S.C. Section 6301 et seq.) and all other federal laws pertaining to boxing are incorporated by reference and made a part of this chapter.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-20. Definitions.

For the purpose of this chapter:

(1) "Admissions" means the amount paid for seats to witness an event or exhibition or any fee charged for presenting an event or exhibition including, but not be limited to, complimentary tickets given in exchange for services. This term does not include admission for contestants, officials, representatives of the commission, and the media.

(2) "Administrator" means the individual whom the Director of the Department of Labor, Licensing and Regulation appoints to administer the State Athletic Commission program.

(3) "Announcer" means any person who is licensed by the commission and is designated by the promoter to introduce the participants and provide information to the public at the event or exhibition.

(4) "Bout" means the individual contest between two participants for a scheduled number of rounds.

(5) "Boxer" means a person who competes for a purse or compensation in boxing matches, contests, or exhibitions.

(6) "Boxing" means any form of event or exhibition in which a person delivers blows to another, with any part of the arm below the shoulder, including the hand, which may be reasonably expected to disable or inflict injury.

(7) "Combative sports" means any professional sport where participants intend and actually kick, punch, and use other techniques to injure or disable an opponent in an event or exhibition before an audience on a platform, a pad, or in an area surrounded by ropes or other markings.

(8) "Commission" means the State Athletic Commission.

(9) "Contestant" means any one who competes or participates in an event or exhibition regulated by the State Athletic Commission.

(10) "Department" means the Department of Labor, Licensing and Regulation.

(11) "Department representative" means the individual designated by the administrator, at the request of the director, to supervise an event or exhibition regulated by the State Athletic Commission.

(12) "Director" means the Director of the Department of Labor, Licensing and Regulation or the director's official designee.

(13) "Emergency medical technician" means a person who is certified by the Department of Health and Environmental Control pursuant to the Emergency Medical Services Act.

(14) "Event" means an occurrence, bout, or contest regulated by the State Athletic Commission in which any contestant displays or exhibits athletic skills in competition.

(15) "Exhibition" means an occurrence in which the participant shows, displays, or performs without striving to win.

(16) "Kickboxing" means any form of competition in which a person delivers blows with any part of the arm below the shoulder, including the hand and any part of the leg below the hip, including the foot.

(17) "License" means the written approval given, upon application, by the commission to a person, club, corporation, organization, or association to participate in or promote events or exhibitions regulated by the State Athletic Commission.

(18) "Manager" means a person who does any of the following:

(a) by contract with a person undertakes or has undertaken to represent in any way the interest in which a contestant is to participate and receive monetary or other compensation for his services without regard to the source of the compensation;

(b) directs or controls the professional activities of a contestant;

(c) receives or is entitled to receive a share of the gross purse or gross income of an event or exhibition;

(19) "Matchmaker" means a person who undertakes to obtain agreements between managers or contestants, or both, for the purpose of securing contestants for a boxing event or exhibition regulated by the State Athletic Commission.

(20) "Official" means the judges, referees, timekeepers, and other persons assigned by the administrator and necessary to conduct an event or exhibition.

(21) "Participant" means a person who acts as a promoter, boxer, wrestler, judge, referee, manager, contestant, trainer, second, timekeeper, announcer, or matchmaker in connection with an event or exhibition regulated by the State Athletic Commission.

(22) "Permit" means the written approval given, upon application, by the commission to a promoter to hold and conduct an event or exhibition regulated by the State Athletic Commission at a specific time, date, and location.

(23) "Person" means an individual, group of individuals, business, corporation, partnership, association, or collective entity.

(24) "Physician" means a person licensed to practice medicine or osteopathy in this State.

(25) "Professional kick boxer" means any form of competition in which a person delivers blows with any part of the arm below the shoulder, including the hand, and any part of the leg below the hip, including the foot, and the person is compensated with anything of value.

(26) "Promoter" means a person, club, corporation, organization, or association which promotes, advertises, presents, conducts, holds, or gives a boxing, kickboxing, mixed martial arts, or wrestling event or exhibition in this State.

(27) "Promoter"s representative' means a person who is designated in writing by the promoter to ensure compliance with this chapter and who has binding authority for all promoters.

(28) "Purse" means the total amount paid by a promoter to the contestants and officials for participating in an event or exhibition.

(29) "Ringside physician" is the physician responsible for examining the contestant before, during, and after each event or exhibition and who is present at ringside for the entire event or exhibition.

(30) "Second" means a person who is licensed by the commission to serve in the corner of a professional boxer during the bout.

(31) "Technical knockout" means a victory with immediate termination of the bout or match, ordered by the referee, when it appears that one boxer is unable to continue.

(32) "Toughman contest" or "off the street boxing" means a competition in which contestants who have no professional experience as boxers compete in a series of boxing matches. The term does not include an amateur contest or exhibition that complies with the provisions of Section 40-81-500.

(33) "Trainer" means any person who is licensed by the commission and trains individuals to compete in professional boxing or kickboxing events or exhibitions.

(34) "Mixed martial arts" means an event or exhibition, or part thereof, where the contestants are compensated and allowed to use any variation or combination of combative sports or fighting skills, which may include, but are not limited to, boxing, wrestling, kickboxing, or martial art skills.

(35) "Weapon" means anything that is not a part of the human body, excluding boxing gloves and equipment used in combative sports.

(36) "Wrestler" means a person who performs before, during, or after a wrestling event or exhibition which is in conjunction in any way with the event or exhibition or its script. These persons shall meet all qualifications for licensure and pay the prescribed fee.

(37) "Wrestling" means events or exhibitions choreographed such that two or more opponents struggle hand to hand in an attempt to force another down for the purpose of providing entertainment to spectators.

HISTORY: 2003 Act No. 28, Section 1; 2009 Act No. 57, Sections 1.A, 1.B.



SECTION 40-81-30. Licensure.

No person shall promote or participate in an event or exhibition without a license from the commission.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-40. Administration; review of administrator's decision.

(A) The director of the department shall appoint an administrator, who shall assign referees, judges, and other officials necessary to administer this chapter. The department shall employ and supervise personnel necessary to effectuate the provisions of this chapter.

(B) The department shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities of the commission and shall administer the commission as a revenue funded commission in accordance with Section 40-1-50.

(C) An applicant or licensee aggrieved by a decision of the administrator may request in writing a review of that decision by the commission.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-50. Creation of the Commission; appointment; compensation.

(A) There is created the State Athletic Commission consisting of nine members appointed by the Governor with the advice and consent of the Senate to regulate boxing, kickboxing, wrestling, mixed martial arts, and other combative sports in this State. One member must be appointed from each congressional district of the State and two from the State at large. One of the at-large appointments must be a physician licensed and in good standing in the State. The terms of the members are for four years and until their successors are appointed and qualified. Vacancies must be filled by the Governor for the remainder of an unexpired term. The commissioners of the State Athletic Commission may not have any financial interest, direct or indirect, in the promotion, management, or result of any boxing, kickboxing, mixed martial arts, or wrestling event or exhibition.

(B) Commission members must be compensated for their services at the usual rate for mileage, subsistence, and per diem as provided by law for members of state boards, committees, and commissions and may be reimbursed for actual and necessary expenses incurred in connection with and as a result of their work as members of the commission. Compensation and reimbursements paid to commission members under this subsection must be paid as an expense of the commission in the administration of this chapter and must be paid from the fees received by the commission pursuant to the provisions of this chapter or in a manner prescribed by the department.

HISTORY: 2003 Act No. 28, Section 1; 2009 Act No. 57, Section 2; 2012 Act No. 279, Section 13, eff June 26, 2012.



SECTION 40-81-60. Election of chairman and officers; meetings.

(A) The commission shall annually elect a chairman and other officers the commission may designate.

(B) The commission shall meet at least twice yearly at the call of the chairman. The chairman may call other meetings when considered necessary and shall do so on petition of a majority of the commission.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-70. Powers and duties.

(A) The commission shall:

(1) determine the eligibility of applicants for examination and licensure pursuant to the provisions of this chapter;

(2) examine applicants for licensure;

(3) promulgate an appropriate code of professional ethics;

(4) conduct hearings on alleged violations of this chapter and regulations promulgated under this chapter;

(5) discipline persons licensed under this chapter in a manner provided for in this chapter;

(6) promulgate regulations which must be submitted to the director at least thirty days before filing with the Legislative Council pursuant to Section 1-23-30.

(B) At the request of the director, the administrator shall designate the department representative at an event or exhibition.

(C) The department representative shall supervise events and exhibitions for the purpose of enforcing this chapter including, but not limited to:

(1) issuing licenses to contestants and participants according to the requirements of this chapter;

(2) investigating or inspecting all conditions or persons subject to permit or licensure;

(3) collecting unpaid fees.

(D) The commission designee in conjunction with the department representative shall review the Association of Boxing Commissions' National Registry or any other approved registry along with all additional appropriate information and approve or deny all pairing of contestants.

HISTORY: 2003 Act No. 28, Section 1; 2009 Act No. 57, Section 3.



SECTION 40-81-80. Investigations.

The department shall investigate complaints and conduct inspections of alleged violations of this chapter as provided for in Section 40-1-80.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-90. Disciplinary proceedings.

The commission may conduct disciplinary action proceedings as provided for in Section 40-1-90.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-100. Enforcement of licensing and permit requirements.

The commission may enforce the licensing and permitting requirements of this chapter as provided for in Section 40-1-100.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-110. Grounds for discipline.

The commission may take disciplinary action based upon any of the grounds provided for in Section 40-1-110.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-115. Jurisdiction.

The commission has jurisdiction over the actions of licensees and former licensees as provided for in Section 40-1-115.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-120. Disciplinary violations; sanctions.

(A) Upon a determination by the commission that one or more of the grounds for discipline exists, in addition to the actions provided for in Sections 40-1-120 and 40-1-130, the commission may:

(1) refuse to renew a license or revoke or suspend a license for all or any part of the unexpired portion of the license;

(2) impose a fine of not more than one thousand dollars for each violation.

(B) A sanction imposed or disciplinary action taken pursuant to this section may be appealed to an administrative law judge pursuant to the Administrative Procedures Act.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-130. Denial of Licensure.

The commission shall deny licensure to an applicant who has committed an act that would be grounds for disciplinary action under this chapter. The commission shall deny licensure to an applicant who has failed to demonstrate the qualifications or standards for licensure contained in this chapter. The applicant shall demonstrate to the satisfaction of the commission that the applicant meets all the requirements for the issuance of a license.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-140. Prior criminal conviction; licensure.

A license may be denied based on a person's prior criminal record only as provided for in Section 40-1-140.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-150. Voluntary surrender of license.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license in accordance with Section 40-1-150.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-160. Appeal.

A person aggrieved by a final action of the commission may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-170. Payment of costs.

A person found in violation of this chapter or a regulation promulgated pursuant to this chapter may be required to pay costs associated with the investigation, inspection, and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-180. Collection of costs and fines.

All costs and fines imposed pursuant to this chapter must be paid in accordance with and are subject to the collection and enforcement provisions of Section 40-1-180.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-190. Privileged communications in disciplinary actions; due process; final orders.

(A) A communication, whether oral or written, made by or on behalf of a person to the director or commission or a person designated by the director or commission to investigate or hear matters relating to discipline of a licensee, whether by way of complaint or testimony, is privileged and exempt from disclosure for any reason whatsoever, except to the extent disclosed in the course of the proceedings before the commission. No action or proceeding, civil or criminal, may be brought against the person, by or on whose behalf the communication is made, except upon other proof that the communication was made with malice.

(B) Nothing in this chapter may be construed to prohibit the respondent or the respondent's legal counsel from exercising the respondent's constitutional right of due process under the law or to prohibit the respondent from normal access to the charges and evidence filed against the respondent as part of due process under the law.

(C) Notwithstanding the provisions of this section, a final order of a commission disciplining a licensee is public information as provided for in Section 40-1-120.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-200. Penalty.

A person who violates the provisions of this chapter or a regulation promulgated pursuant to this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than two years, or both.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-210. Civil penalties and injunctive relief.

In addition to initiating a criminal proceeding for a violation of this chapter, the commission may seek civil penalties and injunctive relief in accordance with Section 40-1-210.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-220. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-230. Issuance of licenses.

The commission shall issue licenses pursuant to this chapter as follows:

(1) boxer;

(2) wrestler;

(3) manager;

(4) second;

(5) trainer;

(6) announcer;

(7) promoter;

(8) promoter's representative;

(9) referee;

(10) judge;

(11) timekeeper;

(12) matchmaker;

(13) professional kickboxer;

(14) mixed martial arts contestant.

HISTORY: 2003 Act No. 28, Section 1; 2009 Act No. 57, Section 4.



SECTION 40-81-240. Application for licensure.

(A) An application for licensure under this chapter must be submitted on an approved form, completed in its entirety. The application must be signed by the applicant. If any questions or requests for information on the application are left blank or incomplete, the commission must deny the application. In the case of a corporation or association, the application must be signed by its president or a representative who has binding authority for the corporation, association, or entity. An application for a license must be accompanied by proof of age acceptable to the commission.

(B) All licenses are valid from January 1 to December 31 of the year issued.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-250. Boxing events or exhibitions; compliance with federal law.

(A) In addition to the requirements of this chapter, all boxing events or exhibitions must be conducted in accordance with all applicable federal statutes and regulations including, but not limited to, 15 U.S.C. Section 6301 et seq.

(B) No boxing bout shall be more than twelve rounds in length.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-260. Boxing license; pre-fight physical.

(A) In order to be licensed as a boxer for an event or exhibition, an applicant:

(1) must be between the ages of 18 and 35, unless the commission by a supermajority vote waives this requirement as to an individual applicant over the age of 35;

(2) must not be listed on the Association of Boxing Commissions' National Suspension List;

(3) shall submit a completed application with payment of the prescribed fee;

(4) shall submit documentation, on a commission-approved form, that the applicant has undergone a comprehensive medical examination by a licensed physician subsequent to his last boxing match and not more than fifteen days before an event or exhibition in this State in which he plans or proposes to participate or compete. The examining physician shall indicate on the approved form that the applicant is physically able to participate or compete. The comprehensive physical examination must include a clinical, neurological, neurophysiological, and ophthalmologic examination, that may include, but is not limited to, an EEG, EKG, and CAT scan by a licensed physician. If, at the time of these examinations, there is any indication of brain injury, or for any other reason the physician considers appropriate, the applicant must undergo further neurological and neurophysiological examinations by a specialized physician including, but not limited to, a computerized tomography or medically equivalent procedure. The commission shall not issue a license to an applicant until all examinations are completed and the physician determines that the boxer is eligible to participate or compete;

(5) shall submit evidence that the applicant has been tested not more than one year before the scheduled event or exhibition and is not infected with the human immunodeficiency virus and shall show proof of immunity for Hepatitis B and Hepatitis C;

(6) shall submit any additional documentation required by federal law pertaining to boxing.

(B) A boxer shall submit to a pre-fight physical by a ringside physician and be found eligible to compete and not medically disqualified.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-265. Toughman contest or off the street boxing license.

In order to be licensed as a contestant in a toughman contest or off the street boxing, an applicant:

(1) shall be between the ages of 18 and 35;

(2) must not be now or have ever been licensed in any state or jurisdiction as a professional boxer. The promoter shall provide to the commission the Association of Boxing Commission's approved registry of fight records on all participants that indicate they are not nor have they ever been licensed in any state or jurisdiction as a professional boxer;

(3) shall submit a completed application with payment of the prescribed fee;

(4) shall submit documentation, on a commission-approved form, that the applicant has undergone a comprehensive medical examination by a licensed physician subsequent to his last toughman or off the street boxing match and not more than fifteen days before an event or exhibition in this State in which he plans or proposes to participate or compete. The examining physician shall indicate on the approved form that the applicant is physically able to participate or compete. The comprehensive physical examination must include a clinical, neurological, neurophysiological examination that may include, but is not limited to, an EEG, EKG, and CAT scan by a licensed physician;

(5) involved in off the street boxing tournaments shall be required to undergo an ophthalmology examination if he or she indicates on the application he or she has been knocked out in the last twelve months.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-270. Conditions applicable to promoter's representatives for female boxers.

In addition to meeting the requirements of Section 40-81-260, the promoter's representative for female boxers shall meet the following conditions:

(1) No applicant shall be contracted for or engage in a contest between male and female.

(2) Contests must be limited to four, six, eight, ten, or twelve rounds of two minutes' duration.

(3) Custom fitted mouthpieces must be used of the same variety required of male boxers.

(4) Gloves weighing not less than ten ounces must be worn.

(5) A physician approved breast protector must be used.

(6) Hair must be secured in a manner which will not interfere with the vision or safety of the contestant.

(7) Pre-fight physicals must be performed as provided in Section 40-81-490 and must include a negative pregnancy test.

(8) The annual physical examination shall include a pelvic examination. Before each event or exhibition, the examining physician shall perform an abdominal examination and breast examination.

(9) Promoters shall provide female boxers with adequate separate dressing rooms.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-280. Professional kickboxer and mixed martial arts contestant licensing requirements.

In order to be licensed as a professional kickboxer or mixed martial arts contestant for an event or exhibition, an applicant:

(1) must be between the ages of eighteen and thirty-five, unless the commission by a majority vote waives this requirement as to an individual applicant over the age of thirty-five;

(2) shall submit a completed application with payment of the prescribed fee; and

(3) shall submit documentation, on a commission-approved form, that the applicant has undergone a comprehensive physical examination by a licensed physician subsequent to his last match or fifteen days before an event or exhibition in this State. The examining physician shall indicate on the approved form that the applicant is physically able to participate or compete. The comprehensive physical exam shall include a clinical, neurological, neurophysiological, and ophthalmologic examination that may include, but is not limited to, an EEG, EKG, and CAT scan by a licensed physician. If, at the time of these examinations, there is any indication of brain injury, or for any other reason the physician considers appropriate, the applicant shall undergo further neurological and neurophysiological examinations by a specialized physician including, but not limited to, a computerized tomography or medically equivalent procedure. The commission shall not issue a license to an applicant until all examinations are completed and the physician determines that the kickboxer is eligible to participate or compete;

(4) shall submit evidence that the applicant has been tested not more than one year before the scheduled event or exhibition and is not infected with the human immunodeficiency virus and shall show proof of immunity for Hepatitis B and Hepatitis C; and

(5) shall submit any additional documentation required by the commission.

HISTORY: 2003 Act No. 28, Section 1; 2009 Act No. 57, Section 5.



SECTION 40-81-290. Conditions applicable to promoter's representative for female kick boxers.

In addition to meeting the requirements of Section 40-81-280, promoter's representative for female professional kick boxers shall meet the following conditions:

(1) A commission-approved breast protector must be used.

(2) Hair must be secured in a manner which will not interfere with the vision or safety of the contestant.

(3) Pre-fight physicals must be performed as provided in Section 40-81-490 and must include a negative pregnancy test.

(4) The annual physical examination must include a pelvic examination. Before each event or exhibition, the examining physician shall perform an abdominal examination and breast examination.

(5) Promoters shall provide female kick boxers with adequate separate dressing rooms.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-300. Wrestling license.

In order to be licensed as a wrestler, an applicant:

(1) shall submit a completed application with payment of the prescribed fee;

(2) shall submit documentation that the applicant has undergone an annual physical examination by a licensed physician and has been found physically able to participate.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-310. Manager licenses.

In order to be licensed as a manager, an applicant shall submit a completed application with payment of the prescribed fee.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-320. Licensure as a second.

In order to be licensed as a second, an applicant shall submit a completed application with payment of the prescribed fee.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-330. Trainer licenses.

In order to be licensed as a trainer, an applicant shall submit a completed application with payment of the prescribed fee.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-340. Announcer licenses.

In order to be licensed as an announcer, an applicant shall submit a completed application with payment of the prescribed fee.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-350. Promoter licenses.

In order to be licensed as a promoter, an applicant:

(1) shall submit a completed application with payment of the prescribed fee;

(2) may not have been convicted or pled guilty or nolo contendere to a felony, crime of moral turpitude, or other crime related to licensure.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-360. Duties of promoters.

(A) All promoters holding licenses and permits shall comply with all applicable city, county, state, and federal laws regarding licensure and events or exhibitions. Promoters shall pay the commission five percent of the total admissions received at the event or exhibition at the time and in the manner designated by the commission. Promoters shall pay the commission an amount equal to the out of pocket cost of event exhibition inspections and any related investigations made by the department.

(B) A licensed promoter is responsible for compliance and enforcement of this chapter, regulations, and policies of the commission.

(C) Promoters are responsible for maintaining order and security at events and exhibitions. Promoters of boxing events shall have an ambulance with appropriate medical equipment and personnel on site during the event or exhibition.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-370. Promoters' representatives.

Before a permit is issued, all promoters' representatives must be identified and licensed by the commission.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-380. Referee licenses.

In order to be licensed as a referee, an applicant:

(1) shall submit a completed application with payment of the prescribed fee;

(2) shall successfully pass a commission-approved written examination. A referee who has a license in good standing in this or any other state or jurisdiction may obtain a South Carolina license without taking and passing the commission-approved written examination;

(3) shall submit a statement annually from a licensed physician indicating that the applicant is physically able to perform the duties of a referee.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-390. Judge licenses.

In order to be licensed as a judge, an applicant:

(1) shall submit a completed application with payment of the prescribed fee;

(2) shall successfully pass a commission-approved written examination. A judge who has a license in good standing in this or any other state or jurisdiction may obtain a South Carolina license without taking and passing the commission-approved written examination.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-400. Timekeeper licenses.

In order to be licensed as a timekeeper, an applicant shall submit a completed application with payment of the prescribed fee.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-410. Matchmaker licenses.

In order to be licensed as a matchmaker, an applicant shall submit a completed application with payment of the prescribed fee.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-420. Event or exhibition permits.

In order to be issued an event or exhibition permit, a promoter currently licensed in this State shall:

(1) submit a completed application containing the information required by the commission including, but not limited to:

(a) the names and current license numbers of all participants, contestants, and promoters;

(b) evidence of medical, hospitalization, and life insurance in the sum of ten thousand dollars that covers every contestant;

(c) evidence that a surety bond or certified funds have been filed with the department in the amount equal to the total value of any purse offered;

(d) information from the Association of Boxing Commissions' National Registry which includes each boxer's ring history;

(e) evidence that each contestant has complied with the licensing requirements in Section 40-81-260 and Section 40-81-270;

(f) copies of the contracts between boxers, managers, and officials and copies of the contracts with the promoter covering all contestants, participants, and officials in the event or exhibition for which the permit is issued.

(2) In the case of a corporation, association, or entity the application must be signed by its president or a representative who has binding authority for the corporation, association, or entity.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-425. Additional requirements for toughman contest or off the street boxing permits; bonds.

In addition to the requirements of Section 40-81-420, in order to be issued an event or exhibition permit for a toughman contest or off the street boxing, a promoter currently licensed in this State shall assure that:

(1) kicking shall not be permitted in off the street boxing;

(2) no boxer shall participate in more than four bouts in the same calendar day or on successive days without specific approval of the duly authorized department representative. The ringside physician must check and record a boxer's blood pressure prior to each fight;

(3) no one shall be allowed to be licensed or participate in an off the street boxing tournament if they are now or have ever been licensed in any state or jurisdiction as a professional boxer. The promoter shall provide to the commission the Association of Boxing Commissions' approved registry of fight records on all participants that indicate they are not nor have they ever been licensed in any state or jurisdiction as a professional boxer;

(4) each bout shall be limited to three one-minute rounds;

(5) weight classes shall be as specified as follows:

A. Class I: 130--152 pounds;

B. Class II: 153--175 pounds;

C. Class III: 176--199 pounds;

D. Class IV: Super heavyweight--over 200 pounds.

(6) neutral corner men assigned by the promoter and approved in advance by a department representative shall work a particular corner and shall remain in that corner throughout the event;

(7) the corner men must use clean towels and clean mouthpieces for each bout;

(8) gloves of minimum weight of sixteen ounces, to be provided by the promoter, are required;

(9) all equipment must be inspected and approved by the department representative. All contestants must wear approved headgear and a protective athletic cup;

(10) no off the street boxing tournament shall be longer than two consecutive twenty-four hour periods;

(11) no person who has participated in professional boxing or kickboxing including trainers and sparring partners shall enter an off the street boxing tournament;

(12) in lieu of an accident policy and medical insurance policy, the promoter may provide a surety bond to the commission in the amount of ten thousand dollars. Such bond is to guarantee that the promoter pay for medical treatment for injuries received by participants and a payment of ten thousand dollars to the participant's heirs at law in the event of the participant's death. In addition, the promoter must provide to the commission a separate bond that is equal to the aggregate amount of the entire purse of the event and salary of all officials to include the ringside physician.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-430. Licensure fees.

The following licensure fees must be established by the department, in conjunction with the commission, and adjusted in accordance with Section 40-1-50(d):

(1) promoter;

(2) promoter's representative;

(3) referee;

(4) manager;

(5) wrestler;

(6) matchmaker;

(7) boxer;

(8) kickboxer;

(9) trainer;

(10) second;

(11) timekeeper;

(12) announcer;

(13) judge;

(14) event permit for boxing;

(15) event permit for wrestling;

(16) mixed martial arts contestant and event.

HISTORY: 2003 Act No. 28, Section 1; 2009 Act No. 57, Section 6.



SECTION 40-81-440. Deadline for permit applications; late fees.

Applications for permits received less than fifteen days before the event or exhibition may be denied and, if granted, are subject to a late fee of not less than twenty-five dollars or more than one hundred dollars per day.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-445. Mixed martial arts events; compliance with rules of professional organization or sanctioning body.

The department and commission shall require that mixed martial arts events comply with the rules of a recognized professional organization or sanctioning body recognized by the commission except where those rules conflict with the laws of this State in which case the laws of this State shall apply.

HISTORY: 2009 Act No. 57, Section 8.



SECTION 40-81-450. Administrative citations, cease and desist orders, and penalties.

(A) The department representative may issue administrative citations and cease and desist orders and may assess administrative penalties against a person for violations of this chapter and Chapter 1.

(B) Separate citations may be issued and separate administrative penalties may be assessed against a person for each violation; however, no more than two thousand five hundred dollars in administrative penalties may be assessed against a person per day.

(C) Administrative penalties authorized under this section are separate from and in addition to all other remedies, either civil or criminal.

(D) A person assessed administrative penalties may protest those penalties to the commission within ten working days of receipt of the citation. If a protest is filed, the department shall schedule a hearing upon not less than thirty days' notice before the commission, which shall make a determination in the matter. If no protest is filed, the citation is deemed a final order and the administrative penalties must be paid within thirty days of receipt of the citation or other written demand.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-460. Denial or suspension of boxing license.

(A) A boxer who sustains a succession of six defeats or a series of knockouts or technical knockouts in any state or jurisdiction may be subject to licensure denial or suspension.

(B) No boxer is permitted to box while under suspension from any boxing commission due to:

(1) a recent knockout, technical knockout, or series of consecutive losses;

(2) an injury, requirement for a medical procedure, or physician denial of certification;

(3) failure of a drug test; or

(4) the use of false aliases, or falsifying, or attempting to falsify, official identification cards or documents.

(C) The commission shall honor all suspensions listed on the Association of Boxing Commissions' National Suspension List. No participant shall be licensed in this State until the suspending jurisdiction has removed the suspension and the Association of Boxing Commissions' National Suspension List indicates that he is eligible to participate.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-470. Suspension of license required after knockout.

(A) After a knockout in a South Carolina event or exhibition, the commission shall suspend the boxer for not less than sixty days and require medical examinations as ordered by the ringside physician or the commission. All suspensions and required medical tests must be reported in accordance with federal law pertaining to boxing.

(B) After a technical knockout in a South Carolina event or exhibition, the commission shall suspend the boxer for not less than thirty days and require a medical examination as ordered by the ringside physician or the commission. All suspensions and required medical tests must be reported in accordance with federal law pertaining to boxing.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-480. Unlawful events or exhibitions.

Events or exhibitions in which weapons are used are unlawful in this State. A person violating this section is guilty of a misdemeanor and, upon conviction, must be punished in accordance with the provisions of Section 40-81-200.

HISTORY: 2003 Act No. 28, Section 1; 2009 Act No. 57, Section 7.



SECTION 40-81-490. Medical compliance required of promoter; ringside physicians; emergency medical technicians.

It is the responsibility of the promoter or the promoter's representative to ensure compliance with the following requirements:

(1) The ringside physician shall physically examine each contestant in a boxing event or exhibition not less than twenty-four hours before the event or exhibition and document the results of the examination on a form provided by the commission which must be filed with the commission. The ringside physician must be provided with the current Association of Boxing Commissions' Ringside Physicians Manual and shall follow its guidelines at the event or exhibition. The documentation shall indicate that the contestant is eligible to compete or participate. The ringside physician may examine a contestant at any time he feels it necessary and may direct the referee to halt a bout if in his opinion the contestant is unable to continue. The ringside physician may require a post fight evaluation of any contestant. A contestant who loses by knockout or technical knockout must be evaluated post fight by the ringside physician. The ringside physician must be certified to administer advanced cardiac life support and must be present at ringside during each bout of the event or exhibition. At least two certified emergency medical technicians must be present at ringside during each bout of the event or exhibition. In addition, the emergency medical technicians shall have proper medical equipment including, but not limited to, an ambulance that is present during the entire event or exhibition.

(2) No event or exhibition may proceed in violation of this section. Failure to comply imperatively requires emergency action and the summary suspension of the event or exhibition permit until full compliance with this section is attained.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-500. Exemptions.

This chapter does not apply to:

(1) an amateur boxing, wrestling, kickboxing, martial arts, or sparring exhibition, contest, or performance conducted by an institution of higher education or a secondary school if all participants are regularly enrolled students;

(2) amateur boxing or wrestling matches sanctioned by the Amateur Athletic Union or the United States Amateur Boxing Federation or other amateur associations or groups approved by the commission;

(3) schools or organizations under the auspices of the United States Olympic Committee; or

(4) events or exhibitions sponsored by USA Boxing--South Carolina Association, Inc.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-510. Substance abuse testing.

The commission has the authority to require a participant to submit to tests for the presence of unauthorized substances. The use of any drugs, alcohol, or stimulants, or injections in any part of the body, either before or during an event or exhibition, by or on behalf of any participant, is adequate grounds for disqualification of the license and the license of the person administering the same.

HISTORY: 2003 Act No. 28, Section 1.



SECTION 40-81-520. Nonprofit or charitable events and exhibitions.

Events or exhibitions sponsored, promoted, or conducted by nonprofit or charitable organizations are subject to this chapter and regulations promulgated under this chapter; however, the commission may reimburse all or part of any fees paid under Section 40-81-360 for good cause shown by the nonprofit or charitable organization.

HISTORY: 2003 Act No. 28, Section 1.






CHAPTER 82 - LIQUID PETROLEUM GAS

SECTION 40-82-5. Applicability and conflicts with Article 1, Chapter 1, Title 40.

Unless otherwise provided for in this chapter, Article 1, Chapter 1 of Title 40 applies to the Liquid Petroleum Gas Board and licensees regulated under this chapter. If there is a conflict between this chapter and Article 1, Chapter 1 of Title 40, the provisions of this chapter control.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-10. Board creation, composition, terms, meetings and affirmative vote requirements.

(A) There is created the Liquefied Petroleum Gas Board composed of seven members appointed by the Governor. One appointee must be a fireman, two must be liquefied petroleum gas dealers licensed under this chapter, one must be licensed under this chapter in any other classification, one must be a representative of the insurance industry, and two must be members of the public who do not possess a pecuniary interest in an entity engaged in a business directly involving liquefied petroleum gas. Board members from the general public may be nominated by an individual, group, or association and must be appointed by the Governor in accordance with Section 40-1-45.

(B) The chairman must be elected for a one-year term. Terms of office for members are for two years and until their successors are appointed and qualify. Vacancies must be filled in the manner of original appointment for the unexpired term. The board shall meet at least annually and not more than once a month. All meetings must be scheduled at the call of the chairman. All members shall receive mileage, per diem, and subsistence as provided by law for members of boards, committees, and commissions for days on which they transact official business, to be paid from the General Fund of the State. The department's Office of State Fire Marshal shall provide administrative support as required by the board to perform its prescribed functions. The State Fire Marshal is an official consultant and is authorized to attend all meetings.

(C) No action may be taken by the board except upon the affirmative vote of four members.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-20. Definitions.

As used in this chapter:

(1) "Containers" means all vessels including, but not limited to, tanks, cylinders, or pressure vessels used for storage of liquefied petroleum gases.

(2) "Contractor" means a person or company engaging in the installation, servicing, repairing, adjusting, disconnecting or connecting piping to bulk storage tanks, pumps, compressors and equipment for gas systems.

(3) "Cylinder exchange company" means a business which provides filled liquefied petroleum gas cylinders for purchase or exchange.

(4) "Dealer" means a person engaging in the installation of liquefied petroleum gas systems or in the manufacture, distribution, sale, storing, or transporting by tank truck, tank trailer, or container of liquefied petroleum gases or engaging in installing, servicing, repairing, adjusting, disconnecting, or connecting appliances to liquefied petroleum gas systems and containers.

(5) "Installer of appliances and equipment" means a person engaging in the business of installing, servicing, repairing, adjusting, disconnecting, or connecting appliances and equipment to liquefied petroleum gas systems or containers.

(6) "Liquefied petroleum gas" means material composed predominately of hydrocarbons or mixtures of hydrocarbons, including propane, propylene, butanes (normal butane or isobutane), and butylenes.

(7) "Reseller" means a person engaging in the resale of liquefied petroleum gas by filling cylinders of not more than one hundred pounds capacity of liquefied petroleum gas and who owns and operates this business separate and independent of a dealer except that the reseller may purchase liquefied petroleum gas from a dealer as an independent contractor.

(8) "Systems" means an assembly of equipment consisting of the container and any device which is connected to the container for the utilization of liquefied petroleum gas.

(9) "Transporter" means a person engaging in the transportation of liquefied petroleum gas for hire only in quantities greater than three thousand five hundred water gallons from pipeline terminals to bulk plants.

(10) "Utility gas plant" means a fuel gas distribution facility owned or operated by a public utility or municipal or local government authority that uses liquefied petroleum gas to supplement natural gas supplies when necessary.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-30. Unlawful acts without license; exemption.

It is unlawful for a person to engage in the manufacture, distribution, sale, storage, or transportation by tank truck, tank trailer, or cylinder of liquefied petroleum gases or engage in the installation, servicing, repairing, adjusting, or connecting of appliances to liquefied petroleum gas systems and containers in this State without being licensed in accordance with this chapter. A retail establishment which sells prefilled liquefied petroleum gas cylinders of twenty-five pounds or less is exempt from the requirements of this chapter.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-50. Department to provide administrative and other support of board operations and activities.

The Department of Labor, Licensing and Regulation shall provide all administrative, fiscal, investigative, inspectional, clerical, secretarial, and license renewal operations and activities of the board in accordance with Section 40-1-50.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-60. Rules and regulations.

The board may adopt rules governing its proceedings and internal operations and may promulgate regulations to enforce, administer, and implement this chapter.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-70. Board powers and duties.

(A) The board shall:

(1) ensure that the laws of this State governing liquefied petroleum gas are executed faithfully;

(2) institute proceedings for violations of laws relevant to liquefied petroleum gas;

(3) promulgate and enforce regulations setting forth minimum general standards covering the design, construction, location, installation, and operation of equipment for storing, handling, transporting by tank truck or tank trailer, and utilizing liquefied petroleum gases and specifying the odorization and degree of odorization of these gases. The regulations must be reasonably necessary for the protection of the health, welfare, and safety of the public and persons using these materials and must be in substantial conformity with the generally accepted standards of safety concerning liquid petroleum gas. The regulations must contain standards not less than those published by the National Fire Protection Association Pamphlet No. 54, National Fire Protection Association Pamphlet No. 58, with the exception of Section 4-2.2.1, 1992 Edition, and National Fire Protection Association Pamphlet No. 59 1992 Edition. The regulations must be adjusted to reflect revisions by the National Fire Protection Association.

(B) In addition to the powers and duties provided in this chapter, the board has those powers and duties set forth in Section 40-1-70.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-80. Investigating complaints and violations; inspections; compelling attendance of witnesses.

(A) The Department of Labor, Licensing and Regulation shall investigate complaints and violations of this chapter as provided for in Section 40-1-80.

(B) The State Fire Marshal or any of his agents may enter during reasonable business hours the premises of a person engaged in the liquefied petroleum gas industry in any of its phases to inspect properties or installations that relate in any way to the safe and proper operation of the business and may make investigations or examinations they consider necessary. When an emergency exists, as declared by the Office of State Fire Marshal, the inspector may enter the premises of a person and take necessary action for public safety including, but not limited to, the evacuation of the area in which the emergency exists.

(C) The board may compel the attendance of witnesses to testify in relation to a matter within its jurisdiction.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-90. Investigation results and hearings.

The results of an investigation must be presented to the board, and any subsequent hearing must be conducted in accordance with Section 40-1-90.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-100. Cease and desist orders; petitioning for equitable relief.

In addition to other remedies provided for in this chapter or Chapter 1, the board in accordance with Section 40-1-100 may issue a cease and desist order or may petition an administrative law judge for a temporary restraining order or other equitable relief to enjoin a violation of this chapter.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-115. Board jurisdiction.

The board has jurisdiction over the actions of licensees and former licensees as provided for in Section 40-1-115.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-120. Violations and disciplinary actions.

In addition to the sanctions the board may impose against a person pursuant to this chapter and Section 40-1-120, the board may take disciplinary action against a person if:

(1) a condition is found as a result of the inspection, examination, or investigation provided in Section 40-82-80 that is hazardous to the public safety;

(2) a condition is found in violation of other laws or regulations applicable to the liquefied petroleum gas industry;

(3) there is a violation of the South Carolina Container Law, as provided for in Regulation 19-304.4.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-130. Licensure denials.

The board may deny licensure to an applicant based on the same grounds for which the board may take disciplinary action against a licensee.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-140. Prior criminal record as ground for denying license.

A license may be denied based on a person's prior criminal record only as provided for in Section 40-1-140.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-150. Voluntary surrender of license.

A licensee under investigation for a violation of this chapter or a regulation promulgated under this chapter may voluntarily surrender the license in accordance with Section 40-1-150.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-160. Appeal.

A person aggrieved by a final action of the board may seek review of the decision in accordance with Section 40-1-160.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-170. Costs of investigation and prosecution.

A person found in violation of this chapter or a regulation promulgated under this chapter may be required to pay costs associated with the investigation and prosecution of the case in accordance with Section 40-1-170.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-180. Collection and enforcement regarding costs and fines.

All costs and fines imposed pursuant to this chapter must be paid in accordance with, and are subject to, the collection and enforcement provisions of Section 40-1-180.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-190. Confidentiality and privileged communications.

Investigations and proceedings conducted under the provisions of this chapter are confidential and all communications are privileged as provided for in Section 40-1-190.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-200. Criminal violations and penalties.

A person required by this chapter to obtain a license to do business in this State who has not obtained a license or who operates while his license is suspended or revoked or who violates a provision of this chapter or a regulation promulgated pursuant to this chapter, is guilty of a misdemeanor and, upon conviction, must be fined not less than one thousand dollars nor more than two thousand dollars or imprisoned for not less than ninety days nor more than one year.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-210. Civil penalties and injunctive relief.

In addition to initiating a criminal proceeding for a violation of this chapter, the board may seek civil penalties and injunctive relief in accordance with Section 40-1-210.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-220. License application requirements for various persons or entities; renewal.

(A) The board may issue a license to a dealer who presents to the Department of Labor, Licensing and Regulation a completed application giving satisfactory evidence:

(1) that the site has been approved;

(2) of insurance as required by this chapter;

(3) of principals or employees who have passed examinations required under this chapter;

(4) that all fees have been paid.

(B) The board may issue a license to an installer of appliances and equipment who presents to the Department of Labor, Licensing and Regulation a completed application with satisfactory evidence of:

(1) insurance as required by this chapter;

(2) equipment needed for safe installation;

(3) principals or employees who have passed examinations under this chapter;

(4) payment of all required fees.

(C) The board may issue a license to a reseller who presents a completed application to the Department of Labor, Licensing and Regulation giving satisfactory evidence:

(1) that the site has been approved;

(2) of insurance as required by this chapter;

(3) of principals or employees who have passed examinations required under this chapter;

(4) that all fees have been paid.

(D) The board may issue a license to a transporter who presents to the Department of Labor, Licensing and Regulation a completed application giving satisfactory evidence:

(1) of insurance as required by this chapter;

(2) of principals or employees who have passed examinations required under this chapter;

(3) that all fees have been paid.

(E) The board may issue a license to a utility gas plant which presents to the Department of Labor, Licensing and Regulation a completed application giving satisfactory evidence:

(1) that site has been approved;

(2) of insurance as required by this chapter;

(3) of principals or employees who have passed examinations required under this chapter;

(4) that all fees have been paid.

(F) The board may issue a license to a cylinder exchange facility who presents a completed application to the Department of Labor, Licensing and Regulation giving satisfactory evidence:

(1) of insurance as required by this chapter;

(2) satisfactory evidence of equipment needed for safe operation of the facility;

(3) of principals or employees who have passed examinations required under this chapter;

(4) that all fees have been paid.

(G) Each license must be renewed biennially and is valid through June 30 of the applicable year. A late fee of one hundred dollars may be charged to a licensee who fails to file a renewal application before July 1 in the applicable year. A licensee who fails to renew may be required to comply with the requirements of initial licensure.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-230. Examinations and equivalencies.

The Department of Labor, Licensing and Regulation shall administer, at the request of the board, examinations approved by the board. The board may also recognize other examinations or training programs as the equivalent.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-240. Dealer storage capacities and waiver.

(A) A dealer conducting business in the State:

(1) must have or have access to facilities with a storage capacity of a minimum of 30,000 water gallons located within close proximity to the area to be served; however, no more than two dealers may share the capacity of one 30,000 gallon tank;

(2) whose headquarters are outside of the State, must have storage capacity located in the State within close proximity to the area served in the State.

(B) The board may waive the minimum bulk storage facility requirement of subsection (A).

(C) If a dealer has access to another dealer's facility, for purposes of subsection (A)(1), the dealer must have a written agreement, signed by both parties, stipulating the terms, conditions, and available capacity. A current agreement must be submitted at the time of each license renewal, and the duration of the agreement must, at a minimum, coincide with the length of the licensing period.

HISTORY: 1999 Act No. 128, Section 1; 2003 Act No. 16, Section 1.



SECTION 40-82-250. General liability insurance.

A transporter of propane, utility gas plant, dealer, reseller, cylinder exchange company, or installer of appliances engaged in any of the activities provided for in Section 40-82-30 shall obtain general liability insurance in the amount of five hundred thousand dollars from a company licensed to conduct business in this State as a prerequisite to obtaining a license under this chapter. The general liability insurance must include manufacturer's or contractor's liability and product's liability insurance. The insurance carrier shall certify to the board through the Office of State Fire Marshal by a standard certificate of insurance executed by a licensed insurance agent that the required coverages are in effect and may not be canceled by the insurance carrier without at least thirty days notice to the board through the Office of State Fire Marshal by registered mail.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-260. Dealer ascertainment of reseller's license.

Before a dealer may sell liquefied petroleum gas to a person for resale to the public, the dealer shall ascertain that the person is licensed and certified by the board through the Office of the State Fire Marshal to resell the liquefied petroleum gas. A dealer wilfully violating this section is subject to penalties provided in this chapter.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-270. Notifying supplier concerning installation and servicing of system; notice regarding alterations or modifications.

(1) An installer or service worker shall notify the supplier of propane before beginning any work on the system supplied by a liquefied petroleum gas supplier. If more than one liquefied petroleum gas supplier has supplied gas to the container of the system, the last supplier of liquefied petroleum gas must be notified before any work is performed on the system.

(2) Any consumer, owner, end user, or person who alters or modifies in any way his liquefied petroleum gas equipment, gas burning appliance, or system installed by a licensed dealer shall, for informational purposes, notify the licensed dealer who next fills or otherwise services his liquefied petroleum gas system that such work has been performed. The licensed dealer shall notify their customers in writing at least once per year of the customer's statutory obligation of notification in regard to modifications to their propane appliances or systems. This notice should be provided in a separate and distinct disclosure and not a part of other safety literature given to customers.

HISTORY: 1999 Act No. 128, Section 1; 2010 Act No. 155, Section 2, eff upon approval (became law without the Governor's signature on May 13, 2010).



SECTION 40-82-280. Orders concerning hazardous conditions; penalties.

If a condition is found as a result of the inspection, examination, or investigation provided in Section 40-82-80 that is hazardous to the public safety, the board or the Office of the State Fire Marshal or an agent of the State Fire Marshal shall issue an order in writing to remove or correct the condition. If a person fails to comply with the terms of the order, the board may impose a fine, suspend the license, or refuse to renew or continue the license.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-290. Grounding electrical circuits or appliances.

Electrical circuits or electrical appliances including, but not limited to, radios, telephones, or other electrical apparatus may not be grounded to a liquefied petroleum gas system or appliance. A dealer or a dealer's agent finding a violation of this section shall request the owner of the property to remove the ground. If the owner fails to comply with this request, the dealer or the dealer's agent shall report the noncompliance immediately to the board through the Office of the State Fire Marshal.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-300. Safety cut-off valves on certain heating appliances.

(A) A heating appliance installed for use in a hotel, motel, tourist home, school, church, theater, auditorium, institutional building, hospital, nursing home, convalescent home, or other place of public assembly or rest must be equipped with a pilot having a one hundred percent safety cut-off valve of an automatic operating type. The pilot safety valve must have positive control of the flow of gas to the appliance burners in public places for sleeping purposes.

(B) A vented space heater equipped with a one hundred percent safety cut-off valve or an unvented space heater factory equipped with an oxygen depletion sensor pilot may be installed in sleeping quarters or bathrooms of residences and in areas of a manufactured home other than sleeping quarters or bathrooms:

(1) a vented space heater is vented to the outside in accordance with manufacturer's instructions;

(2) the aggregate input BTU rating of the appliance does not exceed twenty BTU's per hour per cubic foot of space in the room where the heater is placed;

(3) the required clearances are maintained; and

(4) the heater is securely anchored to the wall or floor.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-310. Reporting fires and explosions.

An owner, manager, or operator of a vehicle or equipment regulated by this chapter within twenty-four hours shall make a report to the board through the office of the State Fire Marshal of any fire or explosion in connection with the equipment or gas system which the person has serviced, installed, or performed other work upon of accidental or incendiary origin of which the person has knowledge, with as complete detail as possible, together with evidence as he has obtained after investigation of the discovery of the fire or explosion. Reports filed pursuant to this section are confidential and for the use of the board only pending investigation completion.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-320. Manufacturing by-products exempt.

The provisions of this chapter do not apply to liquefied petroleum gas used as a by-product in the manufacture of a product.

HISTORY: 1999 Act No. 128, Section 1.



SECTION 40-82-330. Severability.

If a provision of this chapter or the application of a provision to a person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

HISTORY: 1999 Act No. 128, Section 1.









Title 41 - Labor and Employment

CHAPTER 1 - GENERAL PROVISIONS

SECTION 41-1-10. Employers shall post certain labor laws.

Every employer shall keep posted in a conspicuous place a printed notice stating the provisions of the law relative to the employment of adult persons and children and the regulation of hours and working conditions. The Director of the Department of Labor, Licensing and Regulation or his designee shall furnish the printed form of such notice upon request.

HISTORY: 1962 Code Section 40-451; 1952 Code Section 40-451; 1942 Code Section 3253-13; 1936 (39) 1615; 1993 Act No. 181, Section 959, eff February 1, 1994; 2010 Act No. 137, Section 1, eff March 31, 2010.



SECTION 41-1-15. Establishment of drug prevention program in workplace; confidentiality of information concerning test results.

(A) Notwithstanding any other provision of the law, an employer may establish a drug prevention program in the workplace pursuant to Section 38-73-500(B) which shall include:

(1) a substance abuse policy statement that balances the employer's respect for individuals with the need to maintain a safe, productive, and drug-free environment. The intent of the policy shall be to help those who need it while sending a clear message that the illegal use of nonprescription controlled substances or the abuse of alcoholic beverages is incompatible with employment at the specified workplace; and

(2) notification to all employees of the drug prevention program and its policies at the time the program is established by the employer or at the time of hiring the employee, whichever is earlier.

(B) All information, interviews, reports, statements, memoranda, and test results, written or otherwise, received by the employer through a substance abuse testing program are confidential communications, but may be used or received in evidence, obtained in discovery, or disclosed in any civil or administrative proceeding.

(C) Employers, laboratories, medical review officers, insurers, drug or alcohol rehabilitation programs, and employer drug prevention programs, and their agents who receive or have access to information concerning test results shall keep all information confidential. Release of such information under any other circumstance shall be solely pursuant to a written consent form signed voluntarily by the employee tested or his designee unless the release is completed through disclosure by an agency of the State in a civil or administrative proceeding, order of a court of competent jurisdiction, or determination of a professional or occupational licensing board in a related disciplinary proceeding. The consent form must contain at a minimum:

(1) the name of the person who is authorized to obtain the information;

(2) the purpose of the disclosure;

(3) the precise information to be disclosed;

(4) the duration of the consent; and

(5) the signature of the person authorizing release of the information.

(D) Information on test results shall not be released for or used or admissible in any criminal proceeding against the employee.

HISTORY: 1997 Act No. 92, Section 2, eff June 10, 1997.



SECTION 41-1-20. Unlawful discrimination against union members.

Every person who shall discharge or discriminate in the payment of wages against any person because of his membership in a labor organization shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined not less than ten nor more than fifty dollars or be imprisoned not less than ten nor more than thirty days.

HISTORY: 1962 Code Section 40-453; 1952 Code Section 40-453; 1942 Code Section 3237; 1932 Code Section 1299; Cr. C. '22 Section 194; Cr. C. '12 Section 487; 1909 (26) 15; 1924 (33) 1096; 1934 (38) 1364; 1936 (39) 1615; 1941 (42) 119.



SECTION 41-1-30. Terminating authorized worker and replacing with unauthorized alien; wrongful termination action by discharged employee.

(A) There is a civil right of action for wrongful termination against an employer who discharges an employee authorized to work in the United States for the purpose of replacing that employee with a person the employer knows or should reasonably know is an unauthorized alien.

(B) An aggrieved employee must show all of the following:

(a) the replacement occurred within sixty days of the date of the employee's termination;

(b) the replacement worker was an unauthorized alien at the time of the replacement;

(c) the employer knew or reasonably should have known of the replacement worker's status; and

(d) the replacement worker filled duties and responsibilities the employee vacated.

(C) This section does not create an employment contract for either a public or private employer.

(D) An employee who brings a civil suit pursuant to this section is limited to the following recovery:

(1) reinstatement to his former position;

(2) actual damages; and

(3) lost wages.

(E) A cause of action does not arise against an employer who submits the necessary identifying information for all employees through the Systematic Alien Verification of Entitlement (SAVE) program, the E-Verify Program or a successor program used for verification of work authorization and operated by the United States Department of Homeland Security.

(F) Any cause of action arising pursuant to this section is equitable in nature and must be brought within one year of the date of the alleged violation.

(G) For any action brought pursuant to this section, the court may award attorney fees to the prevailing party.

(H) The provisions of this section do not apply to a private employer who terminates an employee to comply with the provisions of Chapter 8 of Title 41.

(I) This section takes effect ninety days after the effective date of the act.

HISTORY: 2008 Act No. 280, Section 12, eff 90 days after effective date of act (approved June 4, 2008).



SECTION 41-1-60. Certain transactions between carriers or shippers and labor organizations prohibited; penalties.

(1) The term "labor organization" means any organization of any kind, or any agency or employee representation committee or plan, in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work.

(2) It shall be unlawful for any carrier or shipper of property, or any association of such carriers or shippers, to agree to pay, or to pay, to or for the benefit of a labor organization, directly or indirectly, any charge by reason of the placing upon, delivery to, or movement by rail, or by a railroad car, of a motor vehicle, trailer, or container which is also capable of being moved or propelled upon the highways.

(3) It shall be unlawful for any labor organization to accept or receive from any carrier or shipper of property, or any association of such carriers or shippers, any payment described in item (2) hereof.

(4) Any person who agrees to pay, or who does pay, or who agrees to receive, or who does receive, any payment described in item (2) hereof shall be guilty of a misdemeanor and on conviction shall be fined not less than one hundred dollars nor more than one thousand dollars, or imprisoned for a period of not less than thirty days, nor more than one year, in the discretion of the court. Each act of violation, and each day during which such an agreement remains in effect, shall constitute a separate and distinct offense.

HISTORY: 1962 Code Section 40-457; 1962 (52) 1739.



SECTION 41-1-65. Employers granted immunity from liability for disclosure of information.

(A) As used in this section:

(1) "Employer" means any person, partnership, for profit or nonprofit corporation, limited liability corporation, the State and its political subdivisions and their agents that employ one or more employees. As used in this definition, "agent" means any former supervisor or the employer's designee.

(2) "Employee" means any person employed by an employer.

(3) "Evaluation" means a written employee evaluation which was conducted by the employer and signed by the employee, including any written employee response to the evaluation, before the employee's separation from the employer and of which the employee, upon written request, shall be given a copy.

(4) "Former employee" means an individual who was previously employed by an employer.

(5) "Job performance" includes, but is not limited to, attendance, attitude, awards, demotions, duties, effort, evaluations, knowledge, skills, promotions, and disciplinary actions.

(6) "Prospective employer" means any employer to which a prospective employee has made application, either oral or written, or forwarded a resume or other correspondence expressing an interest in employment.

(7) "Prospective employee" means any person who has made an application either oral or written or has sent a resume or other correspondence to a prospective employer indicating an interest in employment.

(B) Unless otherwise provided by law, an employer shall be immune from civil liability for the disclosure of an employee's or former employee's dates of employment, pay level, and wage history to a prospective employer.

(C) Unless otherwise provided by law, an employer who responds in writing to a written request concerning a current employee or former employee from a prospective employer of that employee shall be immune from civil liability for disclosure of the following information to which an employee or former employee may have access:

(1) written employee evaluations;

(2) official personnel notices that formally record the reasons for separation;

(3) whether the employee was voluntarily or involuntarily released from service and the reason for the separation; and

(4) information about job performance.

(D) This protection and immunity shall not apply where an employer knowingly or recklessly releases or discloses false information.

HISTORY: 1996 Act No. 281, Section 1, eff May 6, 1996.



SECTION 41-1-70. Liability of employer for dismissal or demotion of employee who complies with subpoena or serves on jury.

Any employer who dismisses or demotes an employee because the employee complies with a valid subpoena to testify in a court proceeding or administrative proceeding or to serve on a jury of any court is subject to a civil action in the circuit court for damages caused by the dismissal or demotion.

Damages for dismissal are limited to no more than one year's salary or fifty-two weeks of wages based on a forty-hour week in the amount the employee was receiving at the time of receipt of the subpoena.

Damages for demotion are limited to the difference for one year between the salary or wages based on a forty-hour week which the employee received before the demotion and the amount he receives after the demotion.

HISTORY: 1986 Act No. 320, eff February 20, 1986 and retroactive to January 1, 1984 (approved by the Governor on February 20, 1986).



SECTION 41-1-80. Prohibition against retaliation based upon employee's institution of, or participation in, proceedings under Workers' Compensation Law; civil actions.

No employer may discharge or demote any employee because the employee has instituted or caused to be instituted, in good faith, any proceeding under the South Carolina Workers' Compensation Law (Title 42 of the 1976 Code), or has testified or is about to testify in any such proceeding.

Any employer who violates any provision of this section is liable in a civil action for lost wages suffered by an employee as a result of the violation, and an employee discharged or demoted in violation of this section is entitled to be reinstated to his former position. The burden of proof is upon the employee.

Any employer shall have as an affirmative defense to this section the following: wilful or habitual tardiness or absence from work; being disorderly or intoxicated while at work; destruction of any of the employer's property; failure to meet established employer work standards; malingering; embezzlement or larceny of the employer's property; violating specific written company policy for which the action is a stated remedy of the violation.

The failure of an employer to continue to employ, either in employment or at the employee's previous level of employment, an employee who receives compensation for total permanent disability, is in no manner to be considered a violation of this section.

The statute of limitations for actions under this section is one year.

HISTORY: 1986 Act No. 451, eff May 26, 1986.



SECTION 41-1-85. Personnel action based on use of tobacco products outside of workplace prohibited.

The use of tobacco products outside the workplace must not be the basis of personnel action, including, but not limited to, employment, termination, demotion, or promotion of an employee.

HISTORY: 1990 Act No. 593, Section 2A, eff June 25, 1990.



SECTION 41-1-90. Requirement of notice that completion of training program does not guarantee employment.

Every employer in this State who requires prospective employees to complete a job training program conducted either by the employer or on behalf of the employer by an outside organization prior to consideration for employment shall give each prospective employee before beginning the training program a notice in the form prescribed by Section 41-1-100 if completion of the job training program does not guarantee the prospective employee regular employment on a permanent basis by the employer.

HISTORY: 1986 Act No. 332, Section 1, eff July 1, 1986.



SECTION 41-1-100. Form of notice required by Section 41-1-90.

The notice required by Section 41-1-90 shall appear on any printed matter promoting the job training program and on every application for enrollment in the program in substantially the following form: "Notice. Completion of this job training program does not guarantee you regular employment on a permanent basis by the employer who requires you to complete the program."

HISTORY: 1986 Act No. 332, Section 2, eff July 1, 1986.



SECTION 41-1-110. Conspicuous disclaimer of contract of employment created by handbook, personnel manual or other document issued by employer.

It is the public policy of this State that a handbook, personnel manual, policy, procedure, or other document issued by an employer or its agent after June 30, 2004, shall not create an express or implied contract of employment if it is conspicuously disclaimed. For purposes of this section, a disclaimer in a handbook or personnel manual must be in underlined capital letters on the first page of the document and signed by the employee. For all other documents referenced in this section, the disclaimer must be in underlined capital letters on the first page of the document. Whether or not a disclaimer is conspicuous is a question of law.

HISTORY: 2004 Act No. 185, Section 1, eff March 15, 2004.






CHAPTER 3 - DEPARTMENT AND DIRECTOR OF LABOR, LICENSING, AND REGULATION

SECTION 41-3-10. Director of department appointed by Governor; department to promulgate and enforce regulations.

A Director of the Department of Labor, Licensing and Regulation must be appointed by the Governor pursuant to the provisions of Section 40-1-40. The director means the chief administrative officer of the Department of Labor, Licensing and Regulation. The department is authorized to promulgate regulations for the department, and it is the duty of the department to administer and enforce the regulations and direct all inspections and investigations except as otherwise provided.

HISTORY: 1962 Code Section 40-1; 1952 Code Section 40-1; 1942 Code Section 3253-11; 1936 (39) 1615; 1941 (42) 119; 1993 Act No. 181, Section 960, eff February 1, 1994; 2010 Act No. 137, Section 2, eff March 31, 2010.



SECTION 41-3-30. Employees.

The Director of Labor, Licensing, and Regulation, or his designee, pursuant to Section 40-73-15, may employ such personnel and prescribe their duties, powers, and functions as he considers necessary and as may be authorized by the statute and for which funds have been authorized in the annual general appropriations act. The director or his designee may assign or transfer employees from one subdivision to another or may combine the clerical and inspection forces of two or more subdivisions, as he may consider necessary and advisable.

HISTORY: 1962 Code Section 40-3; 1952 Code Section 40-3; 1942 Code Section 3253-13; 1936 (39) 1615; 1993 Act No. 181, Section 961, eff February 1, 1994.



SECTION 41-3-40. Promulgation of regulations by director.

The Director of the Department of Labor, Licensing and Regulation, or his designee, shall promulgate regulations with reference to this title as shall be necessary properly to carry out the duties imposed upon the department.

HISTORY: 1962 Code Section 40-4; 1952 Code Section 40-4; 1942 Code Section 3253-13; 1936 (39) 1615; 1993 Act No. 181, Section 962, eff February 1, 1994; 1993 Act No. 181, Section 977, eff February 1, 1994; 2010 Act No. 137, Section 3, eff March 31, 2010.



SECTION 41-3-50. Inspections of work places, sites or areas.

The director of the department or his designee shall visit and inspect at reasonable hours, as often as practicable, all places, sites, or areas where employment comes under the jurisdiction of the department to enforce the provisions of Chapters 1 through 24.

HISTORY: 1962 Code Section 40-5; 1952 Code Section 40-5; 1942 Code Sections 3240, 3253-13; 1932 Code Section 3240; Civ. C. '22 Section 946; Civ. C. '12 Section 868; 1909 (26) 14; 1936 (39) 1615; 1972 (57) 2399; 1993 Act No. 181, Section 963, eff February 1, 1994; 2010 Act No. 137, Section 4, eff March 31, 2010.



SECTION 41-3-55. Determination of liability for violations at sites involving multiple employers or contractors.

At any construction site involving multiple employers or contractors, the department inspector when citing any such employer or contractor for a violation of any regulation or standard provided by law shall first determine which employer or contractor is in violation and such employer or contractor only shall be cited and held responsible for such violation.

HISTORY: 1979 Act No. 175 Section 2; 1993 Act No. 181, Section 964, eff February 1, 1994.



SECTION 41-3-60. Enforcement of labor and employment laws; appointment and duties of inspectors and assistants.

The Director of the Department of Labor, Licensing and Regulation or his designee shall enforce all laws of Chapters 1 through 24 in places, sites, or areas, which come under his jurisdiction, and appoint such assistants and inspectors as necessary to carry out his duties. The duties of such assistants and inspectors shall be prescribed by the director which come under his jurisdiction.

HISTORY: 1962 Code Section 40-6; 1952 Code Section 40-6; 1942 Code Section 3253-13; 1936 (39) 1615; 1972 (57) 2400; 1993 Act No. 181, Section 965, eff February 1, 1994; 2010 Act No. 137, Section 5, eff March 31, 2010.



SECTION 41-3-70. Representatives of employer and employees may accompany inspectors.

A representative of the employer and a representative authorized by his employees shall be given an opportunity to accompany the Director of the Department of Labor, Licensing, and Regulation or his designee, his assistant or inspector during the physical inspection of any workplace for the purpose of aiding such inspection. No employee shall suffer any loss of wages or other benefits which would normally accrue to him because of his participation in the walk-around inspection under this section. Where there is no authorized representative, the director or his designee, his assistant or inspector shall consult with a reasonable number of employees concerning matters of health and safety in the workplace.

HISTORY: 1962 Code Section 40-6.1; 1973 (58) 378; 1993 Act No. 181, Section 966, eff February 1, 1994.



SECTION 41-3-100. Furnishing of blanks and forms.

All blanks and forms required by the Director of the Department of Labor, Licensing and Regulation or his designee under provisions of Chapters 1 through 24 must be furnished by the director or his designee.

HISTORY: 1962 Code Section 40-10; 1952 Code Section 40-10; 1942 Code Section 3245; 1932 Code Section 3245; Civ. C. '22 Section 951; Civ. C. '12 Section 873; 1909 (26) 14; 1972 (57) 2400; 1993 Act No. 181, Section 968, eff February 1, 1994; 2010 Act No. 137, Section 6, eff March 31, 2010.



SECTION 41-3-110. Powers of Director generally.

The Director of the Department of Labor, Licensing, and Regulation or his designee may subpoena witnesses, documents, take and preserve testimony, examine witnesses, administer oaths and, under proper restrictions, enter any public institution of the State or any factory, store, workshop, laundry, public eating house or mine and interrogate any person employed therein or connected therewith or the proper officers of a corporation or he may file a written or printed list of interrogatories and require full and complete answers to them to be returned, under oath, within fifteen days of the receipt of such list.

HISTORY: 1962 Code Section 40-11; 1952 Code Section 40-11; 1942 Code Section 3253-13; 1936 (39) 1615; 1974 (58) 2328; 1993 Act No. 181, Section 969, eff February 1, 1994.



SECTION 41-3-120. Enforcement.

The Director of the Department of Labor, Licensing and Regulation or his designee shall enforce the provisions of Chapters 1 through 24 and prosecute all violations of law relating to those chapters before any court of competent jurisdiction.

HISTORY: 1962 Code Section 40-12; 1952 Code Section 40-12; 1942 Code Section 3253-13; 1936 (39) 1615; 1972 (57) 2517; 1981 Act No. 180 Section 2; 1993 Act No. 181, Section 970, eff February 1, 1994; 2010 Act No. 137, Section 7, eff March 31, 2010.



SECTION 41-3-130. Solicitors and prosecuting attorneys shall prosecute violations.

The solicitor of the circuit or the prosecuting attorney of the city court, upon the request of the Director of the Department of Labor Licensing, and Regulation or his designee, or any of his assistants or deputies, shall prosecute any violation of law which it is the duty of the director or his designee to enforce.

HISTORY: 1962 Code Section 40-13; 1952 Code Section 40-13; 1942 Code Section 3253-13; 1936 (39) 1615; 1993 Act No. 181, Section 971, eff February 1, 1994.



SECTION 41-3-140. Penalties for impeding Director in performance of his duties.

Any person who shall willfully impede or prevent the Director of the Department of Labor, Licensing, and Regulation or his designee, his agents or assistants, in the free and full performance of his duties shall, upon conviction, be fined not less than one hundred dollars or more than one thousand dollars or be imprisoned for not less than thirty days or more than six months, or both.

HISTORY: 1962 Code Section 40-14; 1952 Code Section 40-14; 1942 Code Section 3237; 1932 Code Section 1299; Cr. C. '22 Section 194; Cr. C. '12 Section 487; 1909 (26) 15; 1924 (33) 1096; 1934 (38) 1364; 1936 (39) 1615; 1941 (42) 119; 1972 (57) 2769; 1993 Act No. 181, Section 972, eff February 1, 1994.



SECTION 41-3-610. Commissioner of Labor to mean Director of Department of Labor, Licensing, and Regulation; Department of Labor to mean Division of Labor; division to mean subdivision; contested matters appealable to administrative law judge.

Wherever in any other chapter of Title 41 the term Commissioner of Labor appears or is used, it is considered to mean the Director of the Department of Labor, Licensing, and Regulation or his designee. Wherever in any other chapter of Title 41 the term Department of Labor appears or is used, it is considered to mean the Division of Labor, that is, a division of the Department of Labor, Licensing, and Regulation. Wherever in any other chapter of Title 41 the term division appears or is used with reference to a division of the former Department of Labor, it is considered to mean a subdivision of the Division of Labor. Any contested case or matter heard or decided by the former Commissioner of Labor, his designee, or any other employee of the former Department of Labor may be appealed to an administrative law judge as provided under Article 5 of Chapter 23 of Title 1.

HISTORY: 1993 Act No. 181, Section 977, eff February 1, 1994; 1994 Act No. 358, Section 1, eff May 3, 1994.






CHAPTER 7 - RIGHT TO WORK

SECTION 41-7-10. Denial of right to work for membership or nonmembership in labor organization declared to be against public policy.

It is hereby declared to be the public policy of this State that the right of persons to work must not be denied or abridged because of membership or nonmembership in a labor union or labor organization.

HISTORY: 1962 Code Section 40-46; 1954 (48) 1692; 2012 Act No. 197, Section 1, eff June 7, 2012.



SECTION 41-7-20. Agreement between employer and labor organization denying nonmembers right to work or requiring union membership unlawful.

Any agreement or combination between any employer and any labor organization whereby persons not members of such labor organizations shall be denied the right to work for such employer or whereby such membership is made a condition of employment, or of continuance of employment by such employer, or whereby any such union or organization acquires an employment monopoly in any enterprise, is hereby declared to be against public policy, unlawful and an illegal combination or conspiracy.

HISTORY: 1962 Code Section 40-46.1; 1954 (48) 1692.



SECTION 41-7-30. Labor organization membership as condition of employment.

(A) It is unlawful for an employer to require an employee, as a condition of employment, or of continuance of employment to:

(1) be or become or remain a member or affiliate of a labor organization or agency;

(2) abstain or refrain from membership in a labor organization; or

(3) pay any fees, dues, assessments, or other charges or sums of money to a person or organization.

(B) It is unlawful for a person or a labor organization to directly or indirectly participate in an agreement, arrangement, or practice that has the effect of requiring, as a condition of employment, that an employee be, become, or remain a member of a labor organization or pay to a labor organization any dues, fees, or any other charges; such an agreement is unenforceable.

(C) It is unlawful for a person or a labor organization to induce, cause, or encourage an employer to violate a provision of this section.

HISTORY: 1962 Code Section 40-46.2; 1954 (48) 1692; 2002 Act No. 357, Section 3, eff July 26, 2002.



SECTION 41-7-40. Deduction of labor organization membership dues from wages.

Nothing in this chapter precludes an employer from deducting from the wages of the employees and paying over to a labor organization, or its authorized representative, membership dues in a labor organization; however, the employer must have received from each employee, on whose account the deductions are made, a written assignment which must not be irrevocable for a period of more than one year or until the termination date of any applicable collective agreement or assignment, whichever occurs sooner. After one year, the employee has the absolute right to revoke the written assignment allowing for deduction of membership dues in a labor union.

HISTORY: 1962 Code Section 40-46.3; 1954 (48) 1692; 2002 Act No. 357, Section 4, eff July 26, 2002.



SECTION 41-7-50. Labor organization contract violating right to work provisions.

It shall be unlawful for any labor organization to enter into or seek to effect any agreement, contract or arrangement with any employer declared to be unlawful by Sections 41-7-20 or 41-7-30.

HISTORY: 1962 Code Section 40-46.4; 1954 (48) 1692.



SECTION 41-7-60. Applicability of right to work provisions.

The provisions of Sections 41-7-20 to 41-7-40 shall not apply to any contract, otherwise lawful, in force and effect on March 19, 1954, but they shall apply to all contracts thereafter concluded and to any renewal or extension of existing contracts.

HISTORY: 1962 Code Section 40-46.5; 1954 (48) 1692.



SECTION 41-7-70. Interference with right to work, compelling labor organization membership, picketing and the like made unlawful.

It shall be unlawful for any person, acting alone or in concert with one or more persons:

(1) By force, intimidation, violence or threats thereof, or violent or insulting language, directed against the person or property, or any member of the family of any person (a) to interfere, or attempt to interfere, with such person in the exercise of his right to work, to pursue or engage in, any lawful vocation or business activity, to enter or leave any place of his employment, or to receive, ship or deliver materials, goods or services not prohibited by law or (b) to compel or attempt to compel any person to join, or support, or refrain from joining or supporting any labor organization; or

(2) To engage in picketing by force or violence or in such number or manner as to obstruct or interfere, or constitute a threat to obstruct or interfere, with (a) free ingress to, and egress from, any place of employment or (b) free use of roads, streets, highways, sidewalks, railways or other public ways of travel, transportation or conveyance.

Nothing in this section shall be construed so as to prohibit peaceful picketing permissible under the National Labor-Management Relations Act of 1947 and the Constitution of the United States.

HISTORY: 1962 Code Section 40-46.6; 1954 (48) 1692.



SECTION 41-7-75. Director to ensure chapter compliance; right of entry.

(A) The Director of the South Carolina Department of Labor, Licensing and Regulation or his designee shall ensure compliance with this chapter and shall cooperate with an employee in the investigation and enforcement of a meritorious claim against an employer. Hearings may be held to satisfy the director as to the justice of any claim.

(B) Upon the filing of a complaint with the department, the director or his designee may enter a place of employment for the purpose of evaluating compliance with this chapter. Any effort of a person or entity to obstruct the director or his designee in the performance of duties under this chapter is a violation of this chapter and punishable accordingly.

(C) After a complaint has been filed, if the director or his designee is denied admission to a place of employment, a warrant may be obtained pursuant to Section 41-15-260.

HISTORY: 2002 Act No. 357, Section 1, eff July 26, 2002.



SECTION 41-7-80. Penalties.

An employer, labor organization, or other person who violates a provision of this chapter is guilty of a misdemeanor, and, upon conviction, must be punished by imprisonment for not less than ten days nor more than thirty days, a fine of not less than one thousand dollars but not more than ten thousand dollars, or both.

HISTORY: 1962 Code Section 40-46.7; 1954 (48) 1692; 2012 Act No. 197, Section 2, eff June 7, 2012.



SECTION 41-7-90. Remedy for violation of rights; relief which court may grant.

(A) A person whose rights are adversely affected by contract, agreement, assemblage, or other act or thing done or threatened to be done and declared to be unlawful or prohibited by this chapter may apply to a court having general equity jurisdiction for appropriate relief. The court may grant and issue a restraining and other appropriate orders including an injunction restraining and enjoining the performance, continuance, maintenance, or commission of any such contract, agreement, assemblage, act or thing, and may determine and award, as justice may require, actual damages, costs, and attorneys' fees sustained or incurred by a party to the action, and, in the discretion of the court or jury, treble damages and punitive damages in addition to the actual damages. The provisions of this section are cumulative and are in addition to all other remedies provided by law.

(B) Contemporaneously with the filing of an action in court, a person applying for relief pursuant to this section must file, with the director or his designee, a copy of the court pleadings, or an affidavit with the director stating the legal and factual basis for each claim and application for relief based on the available evidence at the time of the filing of the affidavit.

(C) The contemporaneous filing requirement of subsection (B) does not apply to a case in which the period of limitation may expire, or there is a good faith basis to believe it may expire on a claim stated in the complaint within ten days of the date of filing and, because of the time constraints, the plaintiff asserts that an affidavit could not be prepared, or a copy of the pleadings could not be provided. In such a case, the plaintiff has forty-five days after the filing of the court action to file a copy of the pleadings or an affidavit with the director.

HISTORY: 1962 Code Section 40-46.8; 1954 (48) 1692; 2012 Act No. 197, Section 3, eff June 7, 2012.



SECTION 41-7-100. Civil penalties; review and appeals.

(A) An employer, labor organization, or other person who violates the provisions of this chapter may be assessed by the Director of the Department of Labor, Licensing and Regulation a civil penalty of not more than ten thousand dollars for each offense.

(B) The director shall promulgate regulations establishing procedures for administrative review of civil penalties assessed under this chapter.

(C) An employer, labor organization, or other person aggrieved by a final action of the department may appeal the decision to the Administrative Law Court in accordance with the Administrative Procedures Act and the rules of the Administrative Law Court. Service of a petition requesting a review does not stay the department's decision pending completion of the appellate process.

HISTORY: 2002 Act No. 357, Section 2, eff July 26, 2002; 2012 Act No. 197, Section 4, eff June 7, 2012.



SECTION 41-7-110. Right-to-work notice posting by employer permitted; requirements of posting.

An employer, or a single employee of that employer with the permission of the employer, may post in a conspicuous place a notice containing the provisions of Sections 41-7-10, 41-7-20, 41-7-30, 41-7-40, 41-7-70, and 41-7-90 printed in at least fourteen point font. This notice must bear a title reading "Your Rights as a Worker in South Carolina" in at least forty-eight point font. The director or his designee shall furnish the printed form of this notice upon request or make it available electronically on the department's website.

HISTORY: 2012 Act No. 197, Section 5, eff June 7, 2012.



SECTION 41-7-130. Contemporaneous filings by labor organizations of documents required to be filed with Secretary of Labor.

A labor organization with members that work in South Carolina shall file with the department contemporaneously copies of the documents required to be filed with the Secretary of Labor, pursuant to 29 U. S.C. Sections 401, et seq. as amended.

HISTORY: 2012 Act No. 197, Section 6, eff June 7, 2012.






CHAPTER 8 - ILLEGAL ALIENS AND PRIVATE EMPLOYMENT

SECTION 41-8-10. Definitions.

As used in this chapter:

(A) "Agency" means any agency, department, board, commission, or political subdivision of this State that issues licenses for the purposes of operating a business in this State.

(B) "Director" means the Director of the Department of Labor, Licensing and Regulation or the director's designee.

(C) "License" means an agency permit, certificate, approval, registration, charter, or similar form of authorization that is required by law and that is issued by any agency or political subdivision of this State for the purpose of operating a business in this State, excluding professional licenses, but including employment licenses, articles of organization, articles of incorporation, a certificate of partnership, a partnership registration, a certificate to transact business, or similar forms of authorization issued by the South Carolina Secretary of State, and any transaction privilege tax license.

(D) "Political subdivision" includes counties, cities, towns, villages, townships, districts, authorities, and other public corporations and entities whether organized and existing under charter or general law.

(E) "Private employer" means any:

(1) person or entity that transacts business in this State, is required to have a license issued by an agency, department, board, commission, or political subdivision of this State that issues licenses for the purposes of operating a business in this State, and employs one or more employees in this State, as defined in Section 12-8-10;

(2) person or entity carrying on any employment and the legal representative of a deceased person or the receiver or trustee of any person; or

(3) person or entity for whom an individual performs a service or sells a good, of whatever nature, as an employee, as defined in Section 12-8-10.

(F) "Unauthorized alien" means an unauthorized alien as defined by 8 U.S.C. Section 1324a(h)(3).

HISTORY: 2008 Act No. 280, Section 19, eff June 4, 2008; 2011 Act No. 69, Section 8, eff January 1, 2012.



SECTION 41-8-20. South Carolina employment licenses; federal work authorization program; requirements for verification of new employees; assistance to employers; contractors and subcontractors.

(A) All private employers in South Carolina shall be imputed a South Carolina employment license, which permits a private employer to employ a person in this State. A private employer may not employ a person unless the private employer's South Carolina employment license and any other applicable licenses as defined in Section 41-8-10 are in effect and are not suspended or revoked. A private employer's employment license shall remain in effect provided the private employer complies with the provisions of this chapter.

(B) All private employers who are required by federal law to complete and maintain federal employment eligibility verification forms or documents must register and participate in the E-Verify federal work authorization program, or its successor, to verify the work authorization of every new employee within three business days after employing a new employee. A private employer who does not comply with the requirements of this subsection violates the private employer's licenses.

(C) The South Carolina Department of Employment and Workforce shall provide private employers with technical advice and electronic access to the E-Verify federal work authorization program's website for the sole purpose of registering and participating in the program.

(D) Private employers shall employ provisionally a new employee until the new employee's work authorization has been verified pursuant to this section. A private employer shall submit a new employee's name and information for verification even if the new employee's employment is terminated less than three business days after becoming employed. If a new employee's work authorization is not verified by the federal work authorization program, a private employer must not employ, continue to employ, or reemploy the new employee.

(E) To assist private employers in understanding the requirements of this chapter, the director shall send written notice of the requirements of this section to all South Carolina employers, and shall publish the information contained in the notice on its website. Nothing in this section shall create a legal requirement that any private employer receive actual notice of the requirements of this chapter through written notice from the director, nor create any legal defense for failure to receive notice.

(F) If a private employer is a contractor, the private employer shall maintain the contact phone numbers of all subcontractors and sub-subcontractors performing services for the private employer. The private employer shall provide the contact phone numbers or a contact phone number, as applicable, to the director pursuant to an audit or investigation within seventy-two hours of the director's request.

HISTORY: 2008 Act No. 280, Section 19, eff June 4, 2008; 2011 Act No. 69, Section 9, eff January 1, 2012.



SECTION 41-8-30. Employment of unauthorized alien.

A private employer who knowingly or intentionally employs an unauthorized alien violates the private employer's licenses.

HISTORY: 2008 Act No. 280, Section 19, eff June 4, 2008; 2011 Act No. 69, Section 10, eff January 1, 2012.



SECTION 41-8-40. Presumption of compliance.

For purposes of this chapter, a private employer who in good faith verifies the immigration status of a new employee pursuant to Section 41-8-20 must be presumed to have complied with the provisions of Section 41-8-20 and Section 41-8-30.

HISTORY: 2008 Act No. 280, Section 19, eff June 4, 2008; 2011 Act No. 69, Section 11, eff January 1, 2012.



SECTION 41-8-50. Violations; investigations; suspension and revocation of license.

(A) Upon receipt of a written and signed complaint against a private employer, or upon an investigation initiated by the director for good cause, if the director finds reasonable grounds exist that a private employer violated the provisions of Section 41-8-20 or Section 41-8-30, the director shall institute an investigation of the alleged violation. The director shall verify the work authorization status of the alleged unauthorized alien with the federal government pursuant to 8 U.S.C. Section 1373(c). A state, county, or local official must not attempt to independently determine if an alien is authorized to work in the United States.

(B) If, after completing the investigation, and after reviewing any information or evidence submitted by the private employer demonstrating compliance with the provisions of this chapter, the director determines that substantial evidence exists to support a finding that the private employer has committed a violation of Section 41-8-20 or Section 41-8-30, the director shall:

(1) notify the United States Immigration and Customs Enforcement of suspected unauthorized aliens employed by the private employer;

(2) notify state and local law enforcement agencies responsible for enforcing state immigration laws of the employment of suspected unauthorized aliens by the employer; and

(3) take appropriate action in accordance with subsection (D) of this section.

(C) The director must not bring an action against a private employer for any employee who has been employed for three business days or less at the time of the director's inspection or random audit. A second occurrence involving a violation of this section must be based only on an employee who is employed by the private employer after a first action has been brought for a violation of Section 41-8-20 or Section 41-8-30.

(D) Upon a finding of an occurrence involving a violation after an investigation pursuant to subsection (A), or after a random audit pursuant to Section 41-8-120(B), where the director considered all information or evidence gathered by the director and any information or evidence submitted by the private employer demonstrating compliance with the provisions of this chapter:

(1)(a) prior to July 1, 2012, for a first occurrence involving a violation of Section 41-8-20, the private employer shall, upon notification by the director of a violation of Section 41-8-20, swear or affirm in writing that the private employer has complied with the provisions of 8 U.S.C. Section 1324a from the effective date of this section to the time the private employer received notification from the director, and shall comply with the provisions of Section 41-8-20 within three business days. Failure to swear or affirm compliance in writing or failure to comply with Section 41-8-20 within three business days requires that the private employer be placed on probation for a period of one year, during which time the private employer shall submit quarterly reports to the director demonstrating compliance with the provisions of Section 41-8-20. The director shall provide appropriate assistance to the private employer to aid the private employer in complying with Section 41-8-20 within the three business day period. The director may extend the three business day period, as necessary, if the director determines that more time is required for compliance. Any subsequent occurrence involving a violation of Section 41-8-20 by the private employer must result in the suspension of the private employer's licenses for at least ten days, but not more than thirty days, by the director, except, if a private employer has not committed a violation of Section 41-8-20 within the previous three years, a subsequent occurrence must be treated as a first occurrence. If a private employer has ever committed a violation of Section 41-8-30, the private employer's licenses must be suspended for at least ten days but not more than thirty days for any violation or subsequent occurrence involving a violation of Section 41-8-20. The director shall verify the work authorization status of the employees with the federal government pursuant to 8 U.S.C. Section 1373(c) and notify the private employer of the results. The private employer shall immediately terminate an employee whose work authorization was not verified upon being notified by the director. The director shall notify federal, state, and local law enforcement officials of any suspected unauthorized aliens employed by the private employer;

(b) on or after July 1, 2012, for a first occurrence involving a violation of Section 41-8-20, the private employer shall, upon notification by the director of a violation of Section 41-8-20, immediately comply with the provisions of Section 41-8-20, and the private employer must be placed on probation for a period of one year, during which time the private employer shall submit quarterly reports to the director demonstrating compliance with the provisions of Section 41-8-20. Any subsequent occurrence involving a violation of Section 41-8-20 by the private employer must result in the suspension of the private employer's licenses for at least ten days but not more than thirty days by the director, except, if a private employer has not committed a violation of Section 41-8-20 within the previous three years, a subsequent occurrence must be treated as a first occurrence. If a private employer has ever committed a violation of Section 41-8-30, the private employer's licenses must be suspended for at least ten days but not more than thirty days for any violation or subsequent occurrence involving a violation of Section 41-8-20. The director shall verify the work authorization status of the employees with the federal government pursuant to 8 U.S.C. Section 1373(c) and notify the private employer of the results. The private employer shall immediately terminate an employee whose work authorization was not verified upon being notified by the director. The director shall notify federal, state, and local law enforcement officials of any suspected unauthorized aliens employed by the private employer;

(2) for a first occurrence involving a violation of Section 41-8-30, the private employer's licenses must be suspended, and must remain suspended for at least ten days but not more than thirty days. During the period of suspension, the private employer may not engage in business, open to the public, employ an employee, or otherwise operate. After the period of suspension, the private employer's licenses must be reinstated, permitting the private employer to engage in business and to employ an employee, if the private employer:

(a) demonstrates that the private employer has terminated the unauthorized alien; and

(b) pays a reinstatement fee equal to the cost of investigating and enforcing the matter, provided that the reinstatement fee must not exceed one thousand dollars;

(3) for a second occurrence involving a violation of Section 41-8-30, the private employer's licenses must be suspended, and must remain suspended for at least thirty days but not more than sixty days. During the period of suspension, the private employer may not engage in business, open to the public, employ an employee, or otherwise operate. After the period of suspension, the private employer's licenses must be reinstated, permitting the private employer to engage in business, open to the public, employ an employee, and otherwise operate, if the private employer:

(a) demonstrates that the private employer has terminated the unauthorized alien; and

(b) pays a reinstatement fee equal to the cost of investigating and enforcing the matter, provided that the reinstatement fee must not exceed one thousand dollars;

(4) for a third or subsequent occurrence involving a violation of Section 41-8-30, the private employer's licenses must be revoked, and the private employer may not engage in business, open to the public, employ an employee, or otherwise operate. For a third occurrence only, after ninety days, a private employer may petition the director for a provisional license. A provisional license permits a private employer to engage in business, open to the public, employ an employee, and otherwise operate. The director may grant the private employer permission to apply for a provisional license if the private employer:

(a) agrees to be on probation for a period of three years, during which time the private employer shall submit quarterly reports to the director demonstrating compliance with the provisions of Sections 41-8-20 and 41-8-30;

(b) demonstrates that the private employer has terminated the unauthorized alien; and

(c) pays a reinstatement fee equal to the cost of investigating and enforcing the matter, provided that the reinstatement fee must not exceed one thousand dollars.

For all other occurrences where a private employer's licenses are revoked, the private employer may not seek reinstatement of the private employer's licenses for a period of five years. After five years, the director may grant reinstatement of a private employer's licenses if the private employer:

(a) agrees to be on probation for a period of three years, during which time the private employer shall submit quarterly reports to the director demonstrating compliance with the provisions of Sections 41-8-20 and 41-8-30;

(b) demonstrates that the private employer has terminated the unauthorized alien; and

(c) pays a reinstatement fee equal to the cost of investigating and adjudicating the matter, provided that the reinstatement fee must not exceed one thousand dollars.

(5) If a private employer engages in business or employs a new employee during the period that the private employer's licenses are suspended, the private employer's licenses must be revoked, and must not be reinstated for a period of five years, and only upon a determination by the director that the private employer has complied with the provisions of item (4) of this subsection.

(E) For purposes of this chapter, it shall be a separate violation each time the private employer fails to verify the immigration status of a new employee as required by Section 41-8-20.

(F) In taking any disciplinary action for a violation of Section 41-8-20 or Section 41-8-30, the director shall base the director's determination on any evidence or information collected during the investigation or submitted for consideration by the employer, and shall consider the following factors, if relevant:

(1) the number of employees for whom the private employer has failed to verify their immigration status;

(2) the prior violations of this chapter by the private employer;

(3) the size of the private employer's workforce;

(4) any actions taken by the private employer to comply with federal immigration laws or with the provisions of this chapter;

(5) any actions taken by the private employer subsequent to the inspection or random audit to comply with the provisions of this chapter;

(6) the duration of the violation;

(7) the degree of the violation; and

(8) the good faith of the private employer.

(G) Reinstatement fees assessed in accordance with this section must be used to cover the administrative costs of implementing, investigating, and enforcing the provisions of this chapter.

(H) The director shall maintain a list of all private employers who have had their licenses disciplined pursuant to this chapter and shall publish the list on the agency's website. The director shall remove a private employer from the list who has committed only a first occurrence pursuant to Section 41-8-20 six months after the private employer's name has been published, if the private employer has not subsequently had their licenses disciplined pursuant to this chapter within the one year probation period.

(I) If a private employer continues to engage in business after the private employer's licenses have been revoked pursuant to this chapter, the director must seek an injunction from the Administrative Law Court to enjoin the private employer from continuing to operate the private employer's business for which the private employer's licenses were revoked or from employing new employees.

(J) The director shall notify the applicable licensing agency or political subdivision if the director determines that a private employer's license must be suspended or revoked pursuant to this section. The applicable agency or political subdivision immediately shall suspend or revoke the private employer's license.

(K) A license suspension or revocation pursuant to this section:

(1) does not constitute a dissolution, liquidation, or a winding down process; or a transfer, or other taxable event for tax purposes, including, but not limited to, taxes imposed or authorized by Title 12; and

(2) does not affect protections against personal liability provided in Title 33.

HISTORY: 2008 Act No. 280, Section 19, eff June 4, 2008; 2011 Act No. 69, Section 12, eff January 1, 2012.



SECTION 41-8-60. Review of disciplinary action.

A private employer may seek review of the director's disciplinary action pursuant to Section 41-8-50 with the Administrative Law Court, and the action must be brought in accordance with the provisions of Chapter 23, Title 1.

HISTORY: 2008 Act No. 280, Section 19, eff June 4, 2008; 2011 Act No. 69, Section 13, eff January 1, 2012.



SECTION 41-8-70. Filing false or fraudulent documents; penalty.

In addition to other penalties provided for by law, a person who knowingly makes or files any false, fictitious, or fraudulent document, statement, or report pursuant to this chapter is guilty of a felony and, upon conviction, must be fined within the discretion of the court or imprisoned for not more than five years, or both.

HISTORY: 2008 Act No. 280, Section 19, eff June 4, 2008.



SECTION 41-8-80. Local ordinances limiting enforcement of chapter.

A local government must not enact an ordinance or policy that limits or prohibits a law enforcement officer, local official, or local government employee from seeking to enforce the provisions of this chapter.

HISTORY: 2008 Act No. 280, Section 19, eff June 4, 2008.



SECTION 41-8-90. Equal enforcement of chapter.

The provisions of this chapter are enforceable without regard to race, religion, gender, ethnicity, or national origin.

HISTORY: 2008 Act No. 280, Section 19, eff June 4, 2008.



SECTION 41-8-100. Compliance with federal immigration requirements.

Nothing in this chapter shall be construed to abrogate a private employer's obligation to comply with federal immigration law, including the proper completing and maintaining of federal employment eligibility verification forms or documents.

HISTORY: 2008 Act No. 280, Section 19, eff June 4, 2008.



SECTION 41-8-110. Exemption from civil action for wrongful termination.

A private employer who terminates an employee to comply with the provisions of this chapter shall not be subject to a civil action for wrongful termination of the employee under Section 41-1-30 or as otherwise provided for by law.

HISTORY: 2008 Act No. 280, Section 19, eff June 4, 2008.



SECTION 41-8-120. Promulgation of regulations; statewide random auditing program.

(A) The director shall promulgate regulations in accordance with the provisions of Chapter 23, Title 1 to establish a procedure for administrative review of any disciplinary action against a private employer pursuant to this chapter.

(B) The director shall develop a statewide random auditing program to inspect private employers for compliance with the provisions of this chapter, and shall promulgate regulations in accordance with the provisions of Chapter 23 of Title 1 of the South Carolina Code of Laws governing the implementation of the audit program.

HISTORY: 2008 Act No. 280, Section 19, eff June 4, 2008; 2011 Act No. 69, Section 14, eff January 1, 2012.



SECTION 41-8-130. Right of entry and inspection by inspectors.

The director, his inspectors, agents, or designees, upon proper presentation of credentials to the owner, manager, or agent of the employer, may enter at reasonable times and have the right to question either publicly or privately any employer, owner, manager, or agent and the employees of the private employer and inspect, investigate, reproduce, or photograph original business records relevant to determining compliance with the provisions of this chapter.

HISTORY: 2008 Act No. 280, Section 19, eff June 4, 2008.



SECTION 41-8-140. Retention and use of funds collected.

All amounts collected pursuant to this chapter shall be retained by the director and must be used to fund the costs of implementing and enforcing the provisions of this chapter.

HISTORY: 2008 Act No. 280, Section 19, eff June 4, 2008.






CHAPTER 10 - PAYMENT OF WAGES

SECTION 41-10-10. Definitions.

As used in this chapter:

(1) "Employer" means every person, firm, partnership, association, corporation, receiver, or other officer of a court of this State, the State or any political subdivision thereof, and any agent or officer of the above classes employing any person in this State.

(2) "Wages" means all amounts at which labor rendered is recompensed, whether the amount is fixed or ascertained on a time, task, piece, or commission basis, or other method of calculating the amount and includes vacation, holiday, and sick leave payments which are due to an employee under any employer policy or employment contract. Funds placed in pension plans or profit sharing plans are not wages subject to this chapter.

HISTORY: 1986 Act No. 380, Section 1, eff April 21, 1986; 1990 Act No. 463, Section 1, eff May 7, 1990.



SECTION 41-10-20. Applicability of chapter.

This chapter applies to all employers in South Carolina except that Section 41-10-30 does not apply to:

(1) employers of domestic labor in private homes.

(2) employers employing fewer than five employees at all times during the preceding twelve months.

HISTORY: 1986 Act No. 380, Section 1, eff April 21, 1986.



SECTION 41-10-30. Notification to employees of wages and hours agreed upon; recordkeeping requirements; requirement of itemized statement of gross pay and deductions for each pay period.

(A) Every employer shall notify each employee in writing at the time of hiring of the normal hours and wages agreed upon, the time and place of payment, and the deductions which will be made from the wages, including payments to insurance programs. The employer has the option of giving written notification by posting the terms conspicuously at or near the place of work. Any changes in these terms must be made in writing at least seven calendar days before they become effective. This section does not apply to wage increases.

(B) Every employer shall keep records of names and addresses of all employees and of wages paid each payday and deductions made for three years.

(C) Every employer shall furnish each employee with an itemized statement showing his gross pay and the deductions made from his wages for each pay period.

HISTORY: 1986 Act No. 380, Section 1, eff April 21, 1986; 1990 Act No. 463, Section 2, eff May 7, 1990.



SECTION 41-10-40. Medium of payment; deposit of wages to employee's credit; prohibition against deductions in absence of written notice; time and place of payment.

(A) Every employer in the State shall pay all wages due in lawful United States money or by negotiable warrant or check bearing even date with the payday.

(B) An employer may deposit all wages due to the employee's credit at a financial institution which is doing business in the State and is insured by an agency of the federal government. When an employee's wages are paid by deposit at a financial institution, he must be furnished a statement of earnings and withholdings. Any wage deposit plan adopted by an employer shall entitle each employee to at least one withdrawal for each deposit, free of any service charge.

(C) An employer shall not withhold or divert any portion of an employee's wages unless the employer is required or permitted to do so by state or federal law or the employer has given written notification to the employee of the amount and terms of the deductions as required by subsection (A) of Section 41-10-30.

(D) Every employer in the State shall pay all wages due at the time and place designated as required by subsection (A) of Section 41-10-30.

HISTORY: 1986 Act No. 380, Section 1, eff April 21, 1986.



SECTION 41-10-50. Payment of wages due discharged employees.

When an employer separates an employee from the payroll for any reason, the employer shall pay all wages due to the employee within forty-eight hours of the time of separation or the next regular payday which may not exceed thirty days.

HISTORY: 1986 Act No. 380, Section 1, eff April 21, 1986; 1990 Act No. 463, Section 3, eff May 7, 1990.



SECTION 41-10-60. Unconditional payment of wages conceded due.

In case of a dispute over wages, the employer shall give written notice to the employee of the amount of wages which he concedes to be due and shall pay the amount without condition within the time set by this chapter. Acceptance by the employee of the payment does not constitute a release as to the balance of his claim.

HISTORY: 1986 Act No. 380, Section 1, eff April 21, 1986.



SECTION 41-10-70. Investigation of alleged violations; resolution of disputes.

Upon written complaint of any employee alleging a violation of this chapter, the Director of the Department of Labor, Licensing, and Regulation or his designee may institute an investigation of the alleged violation. If the Director of the Department of Labor, Licensing, and Regulation or his designee determines that a violation exists, he shall endeavor to resolve all issues by informal methods of mediation and conciliation.

HISTORY: 1986 Act No. 380, Section 1, eff April 21, 1986; 1990 Act No. 463, Section 4, eff May 7, 1990; 1993 Act No. 181 Section 977, eff February 1, 1994.



SECTION 41-10-80. Violations and penalties; civil actions by employees; administrative review of civil penalties.

(A) Any employer who violates the provisions of Section 41-10-30 must be given a written warning by the Director of the Department of Labor, Licensing, and Regulation or his designee for the first offense and must be assessed a civil penalty of not more than one hundred dollars for each subsequent offense.

(B) Any employer who violates the provisions of Section 41-10-40 must be assessed a civil penalty of not more than one hundred dollars for each violation. Each failure to pay constitutes a separate offense.

(C) In case of any failure to pay wages due to an employee as required by Section 41-10-40 or 41-10-50 the employee may recover in a civil action an amount equal to three times the full amount of the unpaid wages, plus costs and reasonable attorney's fees as the court may allow. Any civil action for the recovery of wages must be commenced within three years after the wages become due.

(D) The Director of the Department of Labor, Licensing, and Regulation or his designee shall promulgate regulations to establish a procedure for administrative review of any civil penalty assessed by the commissioner.

HISTORY: 1986 Act No. 380, Section 1, eff April 21, 1986; 1990 Act No. 463, Section 5, eff May 7, 1990; 1993 Act No. 181, Section 977, eff February 1, 1994.



SECTION 41-10-90. Actions for collection of penalties; deposit of amounts collected.

In each case where a civil penalty assessed under subsection (A) or (B) of Section 41-10-80 is not paid within sixty days the Director of the Department of Labor, Licensing, and Regulation or his designee shall bring an action against the assessed employer for collection of the penalty. Any amounts collected must be turned over to the State Treasurer for deposit in the general fund of the State.

HISTORY: 1986 Act No. 380, Section 1, eff April 21, 1986; 1993 Act No. 181, Section 977, eff February 1, 1994.



SECTION 41-10-100. Prohibition against private agreements which contravene chapter.

No provision of this chapter may be contravened or set aside by a private agreement.

HISTORY: 1986 Act No. 380, Section 1, eff April 21, 1986.



SECTION 41-10-110. Right of Commissioner of Labor to enter and to conduct investigation.

The Director of the Department of Labor, Licensing, and Regulation or his designee, his inspectors, agents, or designees, upon proper presentation of credentials to the owner, manager, or agent of the employer, may enter at reasonable times and have the right to question either publicly or privately any employer, owner, manager, or agent and the employees of the employer and inspect, investigate, reproduce, or photograph time records or payroll records for the purpose of determining that the provisions of this chapter are complied with.

HISTORY: 1986 Act No. 380, Section 1, eff April 21, 1986; 1993 Act No. 181, Section 977, eff February 1, 1994.






CHAPTER 11 - PAYMENT OF WAGES [REPEALED]



CHAPTER 13 - CHILD LABOR

SECTION 41-13-5. "Employer" defined.

As used in this article "employer" includes every person, firm, partnership, association, corporation, receiver or other officer of a court of this State, the State or any political subdivision thereof and any agent or officer of the above-mentioned classes employing any person in this State.

HISTORY: 1981 Act No. 180 Section 6.



SECTION 41-13-20. Oppressive child labor practices prohibited; Director of the Department of Labor, Licensing, and Regulation or his designee to promulgate regulations.

No employer in this State shall engage in any oppressive child labor practices. The Director of the Department of Labor, Licensing, and Regulation or his designee shall promulgate regulations pursuant to Sections 1-23-10 et seq. which will prohibit and prevent such oppressive child labor practices provided that such regulations shall not be more restrictive or burdensome than applicable federal laws or regulations.

HISTORY: 1962 Code Section 40-162; 1952 Code Section 40-162; 1942 Code Section 7031-1; 1932 Code Section 1471; Cr. C. '22 Section 415; Cr. C. '12 Section 424; 1911 (27) 30; 1937 (40) 531; 1981 Act No. 180 Section 7; 1993 Act No. 181, Section 977, eff February 1, 1994.



SECTION 41-13-25. Penalties for violating child labor regulations.

(A) As determined by the Director of the Department of Labor, Licensing and Regulation or the director's designee, an employer who violates a child labor regulation promulgated pursuant to this chapter must be given a written warning of the violation for a first offense or may be fined not more than one thousand dollars. For second or subsequent offenses, an employer may be fined not more than five thousand dollars for each offense. The director shall determine the amount of the penalty pursuant to procedures promulgated by the department in regulation for assessing penalties under this chapter. These regulations shall include the method for determining penalties based on the size of the business of the employer being charged, the gravity of the violation, the good faith of the employer, and the history of previous violations of the employer.

(B) The findings of the director, including the amount of the fine, are final unless within thirty days after receipt of their notice by certified mail the employer requests in writing to the director a review of the findings or the amount of the fine. If a request for review is made to the director, a final determination must be made after an opportunity for a hearing pursuant to the Administrative Procedures Act.

(C) The amount of the fine as finally determined may be recovered in a civil action brought in a court of competent jurisdiction and deposited in the state general fund.

HISTORY: 1981 Act No. 180 Section 8; 1989 Act No. 135, Section 1, eff June 8, 1989; 1993 Act No. 181, Section 977, eff February 1, 1994; 1998 Act No. 395, Section 1, eff June 9, 1998.



SECTION 41-13-30. Misrepresentation of age of child.

Any parent, guardian or other person having under his control any child who consents, suffers or permits the employment of his child or ward under the ages above provided or who knowingly or wilfully misrepresents the age of such child or ward to any person in order to obtain employment for such child or ward contrary to the provisions of Section 41-13-10 shall be guilty of a misdemeanor and for every offense shall, upon conviction thereof, be fined not less than ten dollars nor more than fifty dollars or be imprisoned not longer than thirty days, in the discretion of the court.

HISTORY: 1962 Code Section 40-163; 1952 Code Section 40-163; 1942 Code Section 7031-2; 1932 Code Section 1472; Cr. C. '22 Section 416; Cr. C. '12 Section 425; 1911 (27) 30.



SECTION 41-13-50. Enforcement.

The Director of the Department of Labor, Licensing, and Regulation or his designee and the inspectors and agents of the Division of Labor shall enforce the provisions of this chapter, make complaints against persons violating its provisions and institute prosecutions for violation thereof.

HISTORY: 1962 Code Section 40-165; 1952 Code Section 40-165; 1942 Code Section 7031-3; 1932 Code Section 1475; Cr. C. '22 Section 419; Cr. C. '12 Section 427; 1909 (26) 18; 1937 (40) 531; 1993 Act No. 181, Section 977, eff February 1, 1994.



SECTION 41-13-60. Inspection of factories and records for enforcement purposes.

The Commissioner and the inspectors and agents of the Department may enter and inspect at any time any place or establishment where minors are employed and may have access to all such records as may aid in the enforcement of this chapter.

HISTORY: 1962 Code Section 40-166; 1952 Code Section 40-166; 1942 Code Section 7031-3; 1932 Code Section 1475; Cr. C. '22 Section 419; Cr. C. '12 Section 427; 1909 (26) 18; 1937 (40) 531.






CHAPTER 14 - BOILER SAFETY ACT

SECTION 41-14-10. Citation and application of chapter.

This chapter may be cited as the "Boiler Safety Act" and, except as otherwise provided in this chapter, applies to all boilers.

HISTORY: 2005 Act No. 59, Section 1, eff upon approval (became law without the Governor's signature on May 18, 2005).



SECTION 41-14-20. Definitions.

For the purposes of this chapter:

(1) "API-ASME" means the American Petroleum Institute-American Society of Mechanical Engineers.

(2) "ASME" means the American Society of Mechanical Engineers.

(3) "Board" means the Contractors' Licensing Board.

(4) "Boiler" means a closed vessel in which water or other liquid is heated, steam or vapor is generated, or steam is superheated, or in which any combination of these functions is accomplished, under pressure or vacuum, for use externally to itself, by the direct application of energy from the combustion of fuels or from electrical, solar, or nuclear energy. The term "boiler" includes fired units for heating or vaporizing liquids other than water where these units are separate from processing systems and are complete within themselves. The term "boiler" is further defined to include any of the following terms:

(a) "heating boiler" means a steam or vapor boiler operating at pressures not exceeding 15 psig or a hot water boiler operating at pressures not exceeding 160 psig or temperatures exceeding 250 degrees Fahrenheit; or

(b) "high pressure, high temperature water boiler" means a water boiler operating at pressures exceeding 160 psig or temperatures exceeding 250 degrees Fahrenheit; or

(c) "power boiler" means a boiler in which steam or other vapor is generated at a pressure of more than 15 psig.

(5) "Department" means the Department of Labor, Licensing and Regulation.

(6) "Director" means the Director of the Department of Labor, Licensing and Regulation.

(7) "Owner" means the person or persons who own or operate any business operating a boiler required to be registered under this chapter.

HISTORY: 2005 Act No. 59, Section 1, eff upon approval (became law without the Governor's signature on May 18, 2005).



SECTION 41-14-30. Adoption of regulations for installation and inspection of new and existing boilers; conformity to nationwide engineering standards.

(A)(1) The department shall promulgate regulations for the safe installation and inspection of boilers in this State.

(2) All new installations shall conform to generally accepted nationwide engineering standards. Conformity with the most recent edition of the Boiler and Pressure Vessel Code or the ASME Code shall be accepted as conformity with generally accepted nationwide engineering standards.

(3) The department shall promulgate regulations for installation and inspection of boilers which were in use in this State prior to the implementation of the statewide building code. The regulations must be based upon, and at all times follow, generally accepted nationwide engineering standards and practices and may adopt applicable sections of the Inspection Code of the National Board of Boiler and Pressure Vessel Inspectors.

(B) The regulations and any subsequent regulations promulgated by the department must be adopted pursuant to the Administrative Procedures Act.

HISTORY: 2005 Act No. 59, Section 1, eff upon approval (became law without the Governor's signature on May 18, 2005).



SECTION 41-14-40. Construction and design standards for new boilers; special installation and operating permits.

(A) Any new boiler installed and operated in this State, unless otherwise exempted, must be designed and constructed in accordance with the ASME Code or a nationally recognized code of construction. Any new boiler installed in this State must be marked in accordance with the code of construction and must be registered with the National Board of Boiler and Pressure Vessel Inspectors. Copies of registration documents must be provided to the jurisdiction when requested.

(B) Only a boiler that conforms to the regulations of the department governing installation must be installed and operated in this State after twelve months from the date upon which the first regulations under this chapter pertaining to installation have become effective; however, the department may issue a special installation and operating permit for a boiler that is of special design or construction and that is not inconsistent with the spirit and safety objectives of the regulations. The department shall issue a special installation and operating permit after determining on the record and after an opportunity for inspection of the boiler or the plans for the boiler that the proponent of the special permit has demonstrated by a preponderance of the evidence that the special design or construction will provide an equivalent degree of safety to that of conformance with the regulations. The department shall accept comments from any interested party concerning the application for a special installation and operating permit. The permit so issued shall prescribe the conditions the owner or operator must maintain.

HISTORY: 2005 Act No. 59, Section 1, eff upon approval (became law without the Governor's signature on May 18, 2005).



SECTION 41-14-50. Computation of maximum allowable working pressure.

(A) The maximum allowable working pressure of a boiler carrying the ASME Code symbol must be determined by the applicable sections of the code under which it was constructed and stamped. Subject to the concurrence of the department, the boiler may be re-rated in accordance with the rules of a later edition of the ASME Code and in accordance with the rules of the National Board Inspection Code.

(B) The maximum allowable working pressure of a boiler which does not carry the ASME or the API-ASME Code symbol must be computed in accordance with the Inspection Code of the National Board of Boiler and Pressure Vessel Inspectors.

(C) This chapter must not be construed to prevent the use, the sale, or the reinstallation of a boiler referred to in this section if the boiler has been made to conform to the regulations of the department governing existing installations and has not been found upon inspection to be in an unsafe condition.

HISTORY: 2005 Act No. 59, Section 1, eff upon approval (became law without the Governor's signature on May 18, 2005).



SECTION 41-14-60. Boilers excepted or exempted from application of chapter.

(A) This chapter does not apply to:

(1) boilers under federal control or under regulations of Title 49 of the Code of Federal Regulations, Parts 192 and 193;

(2) hot water supply boilers equipped with ASME-National Board approved safety relief valves which are directly fired with oil, gas, or electricity when none of the following limitations are exceeded: heat input of 200,000 BTU per hour; water temperature of 210 degrees Fahrenheit; nominal water-containing capacity of 120 gallons;

(3) boilers in the care, custody, and control of research facilities and used solely for research purposes which require one or more details of noncode construction or which involve destruction or reduced life expectancy of those vessels so long as a timely inspection report is filed pursuant to Section 41-14-120;

(4) boilers operated and maintained for the production and generation of electricity so long as a timely inspection report is filed pursuant to Section 41-14-120;

(5) boilers operated and maintained as part of a manufacturing process so long as a timely inspection report is filed pursuant to Section 41-14-120;

(6) boilers that are subject to OSHA standards of compliance so long as a timely inspection report is filed pursuant to Section 41-14-120;

(7) boilers operated and maintained by a public utility or the Public Service Authority including, but not limited to, boilers operated and maintained for the production of electricity so long as a timely inspection report is filed pursuant to Section 41-14-120.

(B) The following boilers are exempt from the requirements of Sections 41-14-120 and 41-14-130:

(1) boilers that are located on farms and used solely for agricultural or horticultural purposes;

(2) heating boilers that are located in private residences or in apartment houses of less than six family units.

(C) All pressure vessels are exempt from regulation under this chapter.

HISTORY: 2005 Act No. 59, Section 1, eff upon approval (became law without the Governor's signature on May 18, 2005).



SECTION 41-14-70. Appointment of chief boiler administrator; duties.

(A) The director shall appoint a chief boiler administrator who has passed the same type of examination prescribed in Section 41-14-90.

(B) The director must be charged, directed, and empowered to:

(1) take action necessary for the enforcement of the laws and regulations of this State regulating the use of boilers;

(2) keep a complete record of the name of each boiler owner or user and his or her location, the type, dimensions, maximum allowable working pressure, age, and the last record inspection of all boilers; and

(3) publish and make available, upon request, copies of the department regulations.

HISTORY: 2005 Act No. 59, Section 1, eff upon approval (became law without the Governor's signature on May 18, 2005).



SECTION 41-14-80. Certification of special inspectors; examination.

(A) The director shall promulgate regulations for the certification of special inspectors. Before receiving his certificate of competency, each inspector shall satisfactorily pass the examination provided for in Section 41-14-90 or, in lieu of the examination, shall hold a commission or a certificate of competency as an inspector of boilers from a state that has a standard of examination substantially equal to that of this State or possess a commission as an inspector of boilers issued by the National Board of Boiler and Pressure Vessel Inspectors.

(B) The expenses or salary of special inspectors must not be paid by the State.

(C) The special inspectors may inspect all boilers insured or operated by their respective companies.

HISTORY: 2005 Act No. 59, Section 1, eff upon approval (became law without the Governor's signature on May 18, 2005).



SECTION 41-14-90. Requirements for examination.

The examination for chief boiler administrator or special inspectors must be in accordance with the requirements of the National Board of Boiler and Pressure Vessel Inspectors.

HISTORY: 2005 Act No. 59, Section 1, eff upon approval (became law without the Governor's signature on May 18, 2005).



SECTION 41-14-100. Discipline of certified inspectors; investigation of complaints and reports of violations; cease and desist orders and injunctions.

The board shall discipline certified inspectors in the manner authorized by Chapter 1, Title 40. The Department of Labor, Licensing and Regulation on behalf of the board shall investigate complaints and reports of violations of this chapter as provided for in Chapter 1, Title 40. In addition to other remedies provided for in this chapter, the board in accordance with Chapter 1, Title 40 may issue a cease and desist order or may petition the Administrative Law Court for equitable relief to enjoin a violation of this chapter.

HISTORY: 2005 Act No. 59, Section 1, eff upon approval (became law without the Governor's signature on May 18, 2005).



SECTION 41-14-110. Lost or destroyed certificates of competency.

If a certificate of competency is lost or destroyed, a duplicate certificate of competency must be issued without further examination.

HISTORY: 2005 Act No. 59, Section 1, eff upon approval (became law without the Governor's signature on May 18, 2005).



SECTION 41-14-120. Schedule and evidence of inspections; entry of premises where boiler being installed or repaired.

(A) Owners and operators of all boilers must file with the department evidence of timely inspection as provided in this section. Evidence of timely inspection may be in the form of a certification of insurance, which contains evidence that the boiler was inspected and approved or it may be an inspection report from a certified special inspector.

(B) The director or the chief boiler administrator shall give twenty-four hours' notice to enter any premises in the State where a boiler is being installed or repaired for the purpose of ascertaining whether the boiler is being installed or repaired in accordance with the provisions of this chapter.

(C)(1) After December 31, 2005, each boiler used, or proposed to be used in this State must be thoroughly inspected as to their installation and condition as follows:

(a) Annually, a certificate inspection must be conducted on power boilers and high pressure, high temperature water boilers and this inspection must be an internal inspection; however, if it is not possible to perform an internal inspection, the inspection must be as complete an inspection as possible. The boilers must also be externally inspected while under pressure, if possible.

(b) Biennially a certificate inspection must be conducted on low pressure steam or vapor heating boilers and an internal inspection must be conducted every four years where installation permits.

(c) Biennially a certificate inspection must be conducted on hot water heating and hot water supply boilers and an internal inspection must be conducted at the discretion of the inspector.

(2) A grace period of two months beyond the periods specified in items (a) and (b) of subsection (B)(1) may elapse between certificate inspections.

(3) The department may provide for longer periods between certificate inspection in its regulations.

(4) Pursuant to this chapter, the department has jurisdiction over the interpretation and application of the inspection requirements as provided for in regulations of the board. The person conducting the inspection during installation or repair shall certify as to the minimum requirements for safety as defined in the ASME Code. Inspection requirements of operating equipment must be in accordance with generally accepted practice and compatible with the actual service conditions, which must include all of the following:

(a) previous experience, based on records of inspection, performance, and maintenance;

(b) quality of inspection and operating personnel;

(c) provisions for related safe operation controls;

(d) interrelation with other operations.

(5) The department may permit variations in the inspection requirements based upon documentation of the actual service conditions by the owner or user of the operating equipment.

(C) The inspections required in this chapter must be made by a special inspector provided for in this chapter.

(D) If the inspector determines that a hydrostatic test is necessary, it must be made by the owner or user of the boiler.

HISTORY: 2005 Act No. 59, Section 1, eff upon approval (became law without the Governor's signature on May 18, 2005).



SECTION 41-14-130. Correction of deficiencies and temporary cessation of operation orders.

(A) If a report filed pursuant to this section shows that a boiler fails to comply with the regulations of the department, the department may issue a written order directing that the deficiencies be corrected and setting a date for correction.

(B) The department may issue a written order for the temporary cessation or operation of a boiler because of faulty installation or incorrect repair if the boiler has been determined after inspection to be hazardous or unsafe. Operations must not resume until the conditions are corrected to the satisfaction of the director or his designee.

HISTORY: 2005 Act No. 59, Section 1, eff upon approval (became law without the Governor's signature on May 18, 2005).



SECTION 41-14-140. Assessment of civil penalties; factors considered; penalty for failure to comply with written order.

(A) Any person or entity that fails to comply with the provisions of this chapter or the regulations promulgated pursuant to this chapter may be assessed a civil penalty of not more than five thousand dollars for each violation. When considering the assessment of penalties, consideration must be given to the good faith actions of and the history of prior violations by the person or entity as well as any other relevant circumstances.

(B) Any person or entity that fails to timely comply after written notice by the department of a violation is subject to a penalty of up to one hundred dollars per day for such noncompliance.

HISTORY: 2005 Act No. 59, Section 1, eff upon approval (became law without the Governor's signature on May 18, 2005).



SECTION 41-14-150. Fees.

A fee not to exceed fifty dollars per facility or per certificate filed with the department in the format prescribed by regulation may be assessed, collected, and adjusted by the Department of Labor, Licensing and Regulation in accordance with Chapter 1, Title 40.

HISTORY: 2005 Act No. 59, Section 1, eff upon approval (became law without the Governor's signature on May 18, 2005).






CHAPTER 15 - OCCUPATIONAL HEALTH AND SAFETY

SECTION 41-15-10. Repealed by 2010 Act No. 137, Section 8, eff March 31, 2010.

EDITOR'S NOTE

Former Section 41-15-10 was entitled "Locking of employees in buildings" and was derived from 1962 Code Section 40-251; 1952 Code Section 40-251; 1942 Code Section 7030-13; 1933 (38) 135.



SECTION 41-15-50. Repealed by 2010 Act No. 137, Section 8, eff March 31, 2010.

EDITOR'S NOTE

Former Section 41-15-50 was entitled "Light at entrance to elevator shafts required when elevator is in operation" and was derived from 1962 Code Section 40-255; 1952 Code Section 40-255; 1942 Code Section 1126-1; 1934 (38) 1217; 1993 Act No. 184, Section 232.



SECTION 41-15-80. Employers shall furnish safe place; compliance of employers and employees to certain rules.

(1) Each employer shall furnish to his employees employment and a place of employment which are free from recognized hazards that are causing or are likely to cause death or serious physical harm to his employees, and he shall comply with occupational safety and health rules and regulations promulgated under this chapter.

(2) Each employee shall comply with occupational safety and health rules, regulations and orders issued pursuant to this chapter which are applicable to his own actions and conduct.

HISTORY: 1962 Code Section 40-257.1; 1974 (58) 2328.



SECTION 41-15-90. Employers shall inform employees of protections and obligations; exceptions.

The Director of the Department of Labor, Licensing, and Regulation or his designee shall issue rules and regulations requiring that employers keep their employees informed of their protections and obligations under this chapter, including the provisions of applicable safety and health regulations, through the posting of notices or other appropriate means. The provisions of Section 41-15-80 and this section shall not apply to employers subject to the provisions of the Federal Railway Safety Act of 1970.

HISTORY: 1962 Code Section 40-257.2; 1974 (58) 2328; 1993 Act No. 181 Section 977, eff February 1, 1994.



SECTION 41-15-100. Exposure of employees to potentially harmful materials.

The Director of the Department of Labor, Licensing, and Regulation or his designee shall issue regulations requiring employers to monitor and measure an employee's exposure to potentially toxic materials or harmful physical agents and to maintain accurate records of such employee exposure. Such regulations shall provide employees or their representatives with an opportunity to observe such monitoring or measuring and to have access to the records thereof. Such regulations shall also make appropriate provision for each employee or former employee to have access to such records as will indicate his own exposure to toxic materials or harmful physical agents. Each employer shall promptly notify any employee who has been or is being exposed to toxic material or harmful physical agents in concentrations or at levels which exceed those prescribed by an applicable occupational safety and health standard promulgated under Sections 41-15-210 to 41-15-330, as amended, and shall inform any employee who is being thus exposed of the corrective action being taken.

Where appropriate, such regulations shall also prescribe the type and frequency of medical examinations or other tests which shall be made available, by the employer or at his cost, to employees exposed to such hazards in order to most effectively determine whether the health of such employees is adversely affected by such exposure. The results of the medical examinations or other tests shall be made available to the employer, the Commissioner, and at the request of the employee, to his physician.

In the event such medical examinations or other tests are in the nature of research, such examinations may be furnished at the expense of the Division of Labor. The results of such examinations or tests shall be furnished only to the Director of the Department of Labor, Licensing, and Regulation or his designee and, at the request of the employee, to his physician.

HISTORY: 1962 Code Section 40-258; 1973 (58) 355; 1993 Act No. 181 Section 977, eff February 1, 1994.



SECTION 41-15-210. Commissioner may promulgate, modify or revoke rules and regulations.

The Director of the Department of Labor, Licensing, and Regulation or his designee may promulgate, modify or revoke rules and regulations which will have full force and effect of law upon being properly certified and filed for the purpose of attaining the highest degree of health and safety protection for any and all employees working within the State of South Carolina, whether employed in the public or private sector.

HISTORY: 1962 Code Section 40-261; 1971 (57) 505; 1993 Act No. 181, Section 977, eff February 1, 1994.



SECTION 41-15-220. Notice and hearing; occupational safety and health standards not subject to Administrative Procedure Act; rebuttable presumptions created by publication of notice.

(A) Before the promulgation, modification, or revocation of a regulation issued pursuant to this article, the commissioner shall conduct a public hearing at which all interested persons, including employer and employee representatives, must be provided an opportunity to appear and present their comments orally or written, or both. Notice of the hearing must be published in the State Register and in at least three newspapers, at least one of which has circulation in upper, lower, and middle South Carolina, once a week for three weeks. The notice must contain the date, time, and place of the hearing and a brief description of the proposed regulation.

(B) Occupational safety and health standards promulgated pursuant to this article are not subject to the Administrative Procedures Act. After promulgation the department shall file a notice in the Legislative Council to be published in the State Register. This notice must refer to the federal occupational safety and health administration standards which have been repromulgated under this section and give specific notice of differences between the state and federal standard. Filing and publication of notice in the State Register give notice of the contents of the standard to a person subject to or affected by it.

(C) Publication of the notice creates a rebuttable presumption that the:

(1) standard to which it refers was promulgated under this section;

(2) notice was filed and made available for public inspection at the day and hour stated in it;

(3) copy on file in the Legislative Council is a true copy of the original.

HISTORY: 1962 Code Section 40-262; 1971 (57) 505; 1973 (58) 358; 1992 Act No. 377, Section 1, eff May 15, 1992.



SECTION 41-15-230. Effective dates.

Any rule or regulation promulgated, modified or revoked under this article may contain a provision delaying its effective date for such period (not in excess of ninety days) as the Commissioner determines may be necessary to insure that affected employers and employees will be informed of the existence, modification or revocation of the rule or regulation and of its terms and that employers affected are given an opportunity to familiarize themselves and their employees with the existence of the requirements of the rule or regulation.

HISTORY: 1962 Code Section 40-263; 1971 (57) 505.



SECTION 41-15-240. Temporary permits for variances.

Any affected employer may apply to the Director of the Department of Labor, Licensing, and Regulation or his designee for a temporary permit granting a variance from a rule or regulation or any provision thereof promulgated under this article. Affected employees shall be given notice by the employer of each such application and shall be furnished an opportunity to participate in any hearing which shall be directed at the request of the employer or by the Commissioner on his own motion. Such temporary permit shall be granted at the discretion of the Commissioner if sufficient evidence establishes that:

(a) He is unable to comply with a rule or regulation by its effective date because of unavailability of professional or technical personnel or of materials and equipment needed to come into compliance with the rule or regulation or because necessary construction or alteration of facilities cannot be completed by the effective date;

(b) He is taking all available steps to safeguard his employees against the hazard covered by the rule or regulation;

(c) He has an effective program for coming into compliance with the rule or regulation as quickly as practicable. Any temporary permit issued under this section shall prescribe the practices, means, methods, operations and processes which the employer must adopt and use while the permit is in effect and state in detail his program for coming into compliance with the rule or regulation.

No temporary permit may be in effect for longer than the period needed by the employer to achieve compliance with the rule or regulation or for one year, whichever is shorter, except that such an order may be renewed not more than twice (1) so long as the requirements of this paragraph are met and (2) if an application for a renewal is filed at least ninety days prior to the expiration date of the order. The form of the application itself for a temporary permit shall be as prescribed by the Commissioner.

HISTORY: 1962 Code Section 40-264; 1971 (57) 505; 1973 (58) 373; 1993 Act No. 181, Section 977, eff February 1, 1994.



SECTION 41-15-250. Permits for permanent variances.

Any affected employer may apply to the Commissioner for a permit for a permanent variance from a rule or regulation promulgated under this article. Affected employees and their bargaining representative, if any, shall be given notice by the employer of each such application and shall be furnished an opportunity to participate in a hearing. The Commissioner shall issue such permit if he determines on the record, after opportunity for an inspection where applicable and a hearing, that the proponent of a variance has demonstrated by a preponderance of the evidence that the conditions, practices, means, methods, operations or processes used or proposed to be used by an employer will provide employment and places of employment to his employees which are as safe and healthful as those which would prevail if he complied with the rule and regulation. The permit so issued shall prescribe the conditions the employer must maintain and the practices, means, methods, operations and processes which he must adopt and utilize to the extent they differ from the rule or regulation in question. Such a permit may be revoked or modified upon application by an employer, employee or by the Commissioner on his own motion, in the manner prescribed for its issuance under this section at any time after six months from its issuance.

HISTORY: 1962 Code Section 40-265; 1971 (57) 505; 1973 (58) 373.



SECTION 41-15-260. Interrogation; inspection; warrant for inspection; issuance; return; records of warrants issued.

(A) The Commissioner, his inspectors, compliance officers, agents or designees, upon proper presentation of credentials to the owner, manager or agent of the employer, shall enter at reasonable times and have the right to question either publicly or privately any such employer, owner, manager, agent or the employees of the employer and inspect, investigate, reproduce, photograph and sample all pertinent places, sites, areas, work injury records and such other records during regular working hours and at other reasonable times, and within reasonable limits, and in a reasonable manner when such comes under the jurisdiction of the Commissioner to enforce the occupational safety and health provisions of this title.

(B) If an inspector is denied admission for purposes of inspection, the Commissioner may seek a warrant as follows:

(1) Any circuit judge having jurisdiction where the inspection and investigation is to be conducted is empowered to issue administrative warrants upon proper showing of the need for such entry. Such inspection and investigation may include interviewing of employees, photographing, reproducing, sampling, and such other tests and acts as are necessary to carry out the purposes of the inspection and investigation.

(2) A warrant shall be issued only upon an affidavit of an officer or employee of the Division of Labor duly designated and having knowledge of the facts alleged, sworn to before the circuit judge establishing the grounds for issuing the warrant and certifying that request for permission to conduct the inspection has been made to the employer concerned and was refused and that the Director of the Department of Labor, Licensing, and Regulation or his designee has authorized the application for issuance of the warrant. If the circuit judge is satisfied that grounds for the application exist, he shall issue a warrant identifying the area, premises, building or conveyance to be inspected, the purpose of such inspection, and, where appropriate, the type of property to be inspected. The warrant shall be directed to a person authorized by the Director of the Department of Labor, Licensing, and Regulation or his designee to execute it. The warrant shall state the grounds for issuance with the supporting affidavit being made a part thereof. It shall command the person to whom it is directed to inspect the area, premises, building, or conveyance identified for the purpose specified. The warrant shall direct that it be served at a reasonable time. It shall designate the circuit judge to whom it shall be returned.

(3) A warrant issued pursuant to this section shall be served within ten days and returned within thirty days of its date of issue. The circuit judge who has issued a warrant under this section shall attach to the warrant a copy of the return and all papers filed in connection therewith and shall cause them to be filed with the court which issued such warrant.

(4) Any circuit judge authorized to issue warrants pursuant to this section shall keep a record along with a copy of the return warrant and supporting affidavit and documents for a period of three years from date of issuance of each warrant. The record shall be on a form prescribed by the Director of the Department of Labor, Licensing, and Regulation or his designee and reflect as to each warrant:

(a) Date and exact time of issue;

(b) Name of person to whom warrant issued;

(c) Name of person whose establishment or site is to be inspected;

(d) Reason for issuance of warrant;

(e) Date and time of return.

HISTORY: 1962 Code Section 40-266; 1971 (57) 505; 1973 (58) 358; 1979 Act No. 175 Section 1; 1993 Act No. 181, Section 977, eff February 1, 1994.



SECTION 41-15-270. Subpoenas, taking of testimony and the like.

The Director of the Department of Labor, Licensing, and Regulation or his designee may subpoena witnesses, documents, take and preserve testimony, examine witnesses, administer oaths and, upon proper presentation of credentials to the owner, manager or agent of the employer, enter any place, site or area where employment comes under the jurisdiction of the Commissioner and interrogate any person employed therein or connected therewith or the proper officers of a corporation or employer, or he may file a written or printed list of interrogatories and require full and complete answers to them to be returned under oath within fifteen days of the receipt of such list.

HISTORY: 1962 Code Section 40-267; 1971 (57) 505; 1974 (58) 2328; 1993 Act No. 181, Section 977, eff February 1, 1994.



SECTION 41-15-280. Citation for violation; notice in lieu of citation.

If, upon inspection or investigation, the Commissioner or his authorized representative ascertains that an employer has violated a requirement of any rule or regulation promulgated pursuant to this article, he shall with reasonable promptness issue a citation to the employer. Each citation shall be in writing and shall describe with particularity the nature of the violation or violations, including a reference to any statute or rule or regulation alleged to have been violated. The citation shall fix a reasonable time for the abatement of the violation. The Commissioner may prescribe procedures for the issuance of a notice in lieu of a citation with respect to de minimis violations which have no direct or immediate relationship to safety or health. Such notice shall have the effect of a recommendation to the employer; compliance will not be required.

Each citation issued under this section, or a copy or copies thereof, shall be prominently posted, as prescribed in regulations issued by the Commissioner, at or near each place a violation referred to in the citation occurred.

No citation may be issued under this section after the expiration of six months following the occurrence of any violation.

HISTORY: 1962 Code Section 40-268; 1971 (57) 505; 1973 (58) 371.



SECTION 41-15-290. Correction of dangerous conditions or practices; injunctions; mandamus.

(a) The court of common pleas of the county where the place of employment is located shall have jurisdiction, upon petition of the Director of the Department of Labor, Licensing, and Regulation or his designee, to restrain any conditions or practices in any place of employment which are such that a danger exists which could reasonably be expected to cause death or serious physical harm immediately or before the imminence of such danger can be eliminated through the enforcement procedures provided by law. Any order issued under this section may require such steps to be taken as may be necessary to avoid, correct, or remove such imminent danger and prohibit the employment or presence of any individual in locations or under conditions where such imminent danger exists, except individuals whose presence is necessary to avoid, correct, or remove such imminent danger or to maintain the capacity of a continuous process operation to resume normal operations without a complete cessation of operations, or where a cessation of operations is necessary to permit such to be accomplished in a safe and orderly manner.

(b) Upon the filing of any such petition the court of common pleas shall have jurisdiction to grant such injunctive relief or temporary restraining order pending the outcome of an enforcement proceeding pursuant to the law.

(c) Whenever and as soon as a safety specialist concludes that conditions or practices described in item (a) exist in any place of employment, he shall inform the affected employees and employers of the danger and that he is recommending to the Commissioner that relief be sought.

(d) If the Director of the Department of Labor, Licensing, and Regulation or his designee, or his authorized representative, arbitrarily or capriciously fails to seek relief under this section, any employee who may be injured or aggrieved by reason of such failure, or the representative of such employees, may bring an action against the Commissioner in the court of common pleas for the district in which the imminent danger is alleged to exist, or the employer has its principal office, or an affected employee resides, for a writ of mandamus to compel the Commissioner to seek such an order and for such further relief as may be appropriate.

HISTORY: 1962 Code Section 40-269; 1971 (57) 505; 1973 (58) 370; 1993 Act No. 181, Section 977, eff February 1, 1994.



SECTION 41-15-300. Notice of penalties.

If, after an inspection or investigation, the Commissioner issues a citation, he shall within a reasonable time after the termination of such inspection or investigation notify the employer by certified mail of the penalty, if any, assessed under Section 41-15-320.

HISTORY: 1962 Code Section 40-270; 1971 (57) 505.



SECTION 41-15-310. Appeal of Division of Labor decisions to administrative law judge.

(A) Within thirty days after receipt of a citation, notice of penalty, or notice of abatement issued by the Division of Labor pursuant to the authority of this chapter, any aggrieved party may request a contested case hearing before the Administrative Law Court in accordance with Articles 3 and 5 of Chapter 23, Title 1 and the Rules of the Administrative Law Court. The parties to the contested case are the Division of Labor and any aggrieved employer, employee, or employee representative who requests a contested case hearing.

(B) Hearings must be conducted according to the Rules of the Administrative Law Court.

(C) A party aggrieved by the decision of the Administrative Law Court may appeal the decision as provided in Sections 1-23-380 and 1-23-610.

(D) An individual, partnership, corporation, or other business entity is not required to be represented by an attorney when appearing in a contested case before the Administrative Law Court pursuant to this section, but may appear by an officer or an employee.

(E) All matters pending before the South Carolina Occupational Health and Safety Review Board on the effective date of this act must be transferred to the Administrative Law Court for adjudication, and the South Carolina Occupational Health and Safety Review Board shall no longer provide administrative review.

HISTORY: 1962 Code Section 40-271; 1971 (57) 507; 1973 (58) 375; 1974 (58) 2328; 1983 Act No. 113, Section 2; 1993 Act No. 181, Section 977, eff February 1, 1994; 2008 Act No. 188, Section 2, eff January 1, 2009.



SECTION 41-15-320. Penalties.

(a) Any employer who wilfully or repeatedly violates any occupational safety or health rule or regulation promulgated pursuant to this article may be assessed a civil penalty of not more than seventy thousand dollars for each violation.

(b) Any employer who has received a citation for a serious violation of an occupational safety or health rule or regulation promulgated pursuant to this article may be assessed a civil penalty of up to seven thousand dollars for each such violation.

(c) Any employer who has received a citation for a violation of an occupational safety or health rule or regulation or order promulgated pursuant to this article, and such violation is specifically determined not to be of a serious nature, may be assessed a civil penalty of up to seven thousand dollars for each such violation.

(d) Any employer who fails to correct a violation for which a citation has been issued under Section 41-15-280 within the period permitted for its correction (which period shall not begin to run until the date of the final order of the commissioner in the case of any review proceeding initiated by the employer in good faith and not solely for delay or avoidance of penalties), may be assessed a civil penalty of not more than seven thousand dollars for each day during which such failure or violation continues.

(e) Any employer who willfully violates any occupational safety or health rule or regulation promulgated pursuant to this article and that violation causes death to any employee shall be deemed guilty of a misdemeanor and, upon conviction, be punished by a fine of not more than ten thousand dollars or by imprisonment for not more than six months, or by both; except that if the conviction is for a violation committed after a first conviction of such person, punishment shall be by a fine of not more than twenty thousand dollars or by imprisonment for not more than one year, or by both.

(f) Any employer who violates any of the posting requirements, as prescribed under the provisions of this article, may be assessed a civil penalty of up to seven thousand dollars for each violation.

(g) Any person who gives advance notice of any inspection to be conducted under this article, without authority from the Director of the Department of Labor, Licensing, and Regulation or his designee, shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than one thousand dollars or by imprisonment for not more than six months, or both.

(h) Whoever knowingly makes any false statement, representation, or certification in any application, record, report, plan or other document filed or required to be maintained pursuant to this article shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not more than ten thousand dollars or by imprisonment for not more than six months, or both.

(i) For the purposes of this section, an occupational safety or health rule or regulation shall be deemed to be a rule or regulation promulgated by the Director of the Department of Labor, Licensing, and Regulation or his designee pursuant to Section 41-15-210 which requires conditions, or the adoption or use of one or more practices, means, methods, operations, or processes, necessary or appropriate to provide safe or healthful employment and places of employment.

(j) For the purposes of this section, a serious violation shall be deemed to exist in a place of employment if there is a substantial probability that death or serious physical harm could result from a condition which exists, or from one or more practices, means, methods, operations, or processes which have been adopted or are in use, in such place of employment unless the employer did not, and could not with the exercise of reasonable diligence, know of the presence of the violation.

(k) Except for items (e), (g) and (h) which establishes a misdemeanor over which the courts of general sessions have jurisdiction, all penalty assessments shall be made by the Commissioner.

(l) Any amounts collected under this section shall be turned over to the State Treasurer for deposit in the General Fund of the State.

HISTORY: 1962 Code Section 40-273; 1971 (57) 505; 1973 (58) 376; 1980 Act No. 443, Sections 1, 2; 1991 Act No. 25, Sections 1-5, eff April 24, 1991; 1993 Act No. 181, Section 977, eff February 1, 1994.



SECTION 41-15-330. Action when penalty is not paid within thirty days.

In each case where the penalty is not paid within thirty days, the Attorney General shall bring an action against the assessed employer. Any amounts collected shall be turned over to the State Treasurer for deposit in the General Fund of the State.

HISTORY: 1962 Code Section 40-274; 1971 (57) 505.



SECTION 41-15-510. Employees shall not be discriminated against for filing complaints, instituting proceedings or the like.

No person shall discharge or in any manner discriminate against any employee because such employee has filed any complaint or instituted, or caused to be instituted, any proceeding under or relating to statutes, rules or regulations regarding occupational safety and health, or testified, or is about to testify, in any such proceedings or because of the exercise by such employee on behalf of himself or others of any right afforded by such statutes, rules or regulations.

HISTORY: 1962 Code Section 40-453.2; 1973 (58) 379.



SECTION 41-15-520. Remedies of an employee charging discrimination.

A private sector employee believing that he has been discharged or otherwise discriminated against by any person in violation of Section 41-15-510 may, within thirty days after the violation occurs, file a complaint with the Director of the Department of Labor, Licensing and Regulation alleging the discrimination. Upon receipt of the complaint, the director shall within fifteen days forward the complaints that allege violations of Section 41-15-510 and violations of a federal statute other than 29 U.S.C.A. Section 660(c) to the United States Department of Labor Whistleblower Program. For other complaints, the director shall cause an investigation to be made as he deems appropriate. If upon such investigation the director determines the provisions of Section 41-15-510 have been violated, he shall institute an action in the appropriate court of common pleas against such person. In any such action the court of common pleas shall have jurisdiction for cause shown to restrain violations of Section 41-15-510 and order all appropriate relief including rehiring or reinstatement of the employee to his former position with back pay. A public sector employee believing that he has been discharged or otherwise discriminated against by any person in violation of Section 41-15-510 may proceed with a civil action pursuant to the provisions contained in Chapter 27, Title 8.

HISTORY: 1962 Code Section 40-453.3; 1973 (58) 379; 1993 Act No. 181, Section 977, eff February 1, 1994; 2011 Act No. 50, Section 1, eff June 14, 2011; 2012 Act No. 282, Section 1, eff June 29, 2012.






CHAPTER 16 - SOUTH CAROLINA ELEVATOR CODE

SECTION 41-16-10. Short title.

This chapter is known and may be cited as the "South Carolina Elevator Code".

HISTORY: 1985 Act No. 103, Section 1.



SECTION 41-16-20. Definitions.

As used in this chapter, except as otherwise expressly provided:

(1) "Facility" means any elevator, dumbwaiter, escalator, moving walk, handicap lift, or manlift subject to regulation under the provisions of this chapter and includes hoistways, rails, guides, and all other related mechanical and electrical equipment.

(2) "Alteration" means any change made to an existing facility, other than the repair or replacement of damaged, worn, or broken parts necessary for normal maintenance.

(3) "Department" means the South Carolina Division of Labor.

(4) "Commissioner" means the Commissioner of the South Carolina Division of Labor or his designee or representative.

(5) "Elevator" means a hoisting and lowering mechanism equipped with a car or platform which moves in guides in a substantially vertical direction and which serves two or more floors of a building or structure. The term elevator does not include a dumbwaiter, endless belt, conveyor, chain or bucket hoist, construction hoist, or other device used for the primary purpose of elevating or lowering building or other materials and not used as a means of conveyance for individuals, nor does it include tiering, piling, feeding, or other machines or devices giving service within only one story.

(6) "Dumbwaiter" means a hoisting and lowering mechanism equipped with a car which moves in guides in a substantially vertical direction, when the floor area does not exceed nine square feet and which is used exclusively for carrying materials.

(7) "Escalator" means a power-driven, inclined, continuous stairway used for raising or lowering passengers.

(8) "Moving walk" means a type of passenger-carrying device on which passengers stand or walk, and in which the passenger-carrying surface remains parallel to its direction in motion and is uninterrupted.

(9) "Manlift" means a device consisting of a power-driven endless belt, provided with steps or platforms and handholds attached to it for the transportation of persons from floor to floor.

(10) "Passenger elevator" means an elevator used to carry persons other than the operator and person necessary for loading and unloading.

(11) "Freight elevator" means an elevator used for carrying freight and on which only the operator and persons necessary for unloading and loading the freight are permitted to ride.

(12) "Dormant facility" means any elevator or dumbwaiter whose cables have been removed and whose car and counterweight rest at the bottom of the shaftway with all doors bolted shut to prevent entry. Hydraulic elevators and handicap lifts may be made dormant by resting the car at the bottom and bolting doors to prevent entry. Escalators, moving walks, or manlifts may be made dormant by barricading the entrances and disconnecting all power feed lines.

(13) "New installation" means a facility, the construction or relocation of which is begun, or for which an application for a new installation permit is filed, on or after the effective date of regulations relating to those permits adopted by the commissioner under authority of this chapter. All other installations are existing installations.

(14) "Inspector" means an inspector employed by the department for the purpose of administering this chapter.

(15) "Special inspector" means an inspector licensed by the commissioner and not employed by the department.

(16) "Provisions of this chapter" include regulations promulgated by the commissioner pursuant to this chapter.

(17) "Temporarily decommissioned facility" means a facility that is not in service at the present time but which is expected to be returned to service within three years and whose fuses are removed and power feed lines disconnected.

(18) "Handicap lift" means a lift whose sole purpose is the transportation of handicapped or disabled individuals.

HISTORY: 1985 Act No. 103, Section 1; 1993 Act No. 102, Sections 1-4, eff June 14, 1993; 1993 Act No. 181, Section 977, eff February 1, 1994.



SECTION 41-16-30. Applicability.

The provisions of this chapter do not apply to any facility installed in any single private dwelling residence or to facilities over which an agency of the federal government is asserting similar enforcement jurisdiction. Provisions of this chapter supersede similar provisions contained in building codes of this State or of any political subdivision of this State.

HISTORY: 1985 Act No. 103, Section 1.



SECTION 41-16-40. Issuance of regulations.

1. The commissioner shall promulgate regulations governing maintenance, construction, alteration, and installation of facilities and the inspection and testing of new and existing installations as necessary to provide for the public safety and to protect the public welfare. These regulations include, but are not limited to, regulations providing for:

a. Classifications of types of facilities.

b. Maintenance, inspection, testing, and operation of the various classes of facilities.

c. Construction of new facilities.

d. Alteration of existing facilities.

e. Minimum safety requirements for all existing facilities.

f. Control or prevention of access to facilities, temporarily decommissioned facilities, or dormant facilities.

g. The reporting of accidents and injuries arising from the use of facilities.

h. Qualifications for obtaining a special inspector's license, revocation of a special inspector's license, disqualification of special inspectors, and ethics of special inspectors.

i. The adoption of procedures for the issuance of variances.

j. The amount of fees charged and collected for inspection, permits, and licenses. Fees must be set at an amount sufficient to cover costs as determined from consideration of the reasonable time required to conduct an inspection, reasonable hourly wages paid to inspectors, and reasonable transportation and similar expenses.

2. Insofar as applicable, regulations adopted for facilities installed after January 1, 1986, must be based on the American National Standard Safety Code for Elevators, Dumbwaiters, Escalators, and Moving Walks, and supplements thereto, A.17.1. The commissioner shall promulgate regulations for facilities installed prior to January 1, 1986, according to the applicable provisions of the American National Standard Safety Code as he considers necessary. In promulgating regulations the commissioner may adopt the American National Standard Safety Code, or any part of it, by reference.

3. The commissioner shall furnish copies of the regulations promulgated by him to any person who requests them, without charge, or upon payment of a charge not to exceed the actual cost of printing of the regulations.

HISTORY: 1985 Act No. 103, Section 1; 1993 Act No. 102, Sections 5, 6, eff June 14, 1993.



SECTION 41-16-50. Enforcement powers of commissioner.

The commissioner is charged with the affirmative duty of administering and enforcing the provisions of this chapter.

HISTORY: 1985 Act No. 103, Section 1.



SECTION 41-16-60. Registration of facilities.

Within three months after the date of promulgation of regulations under this chapter relating to registration of facilities, the owner of every existing facility, whether or not dormant, shall register each facility with the commissioner, giving type, contract load and speed, name of manufacturer, its location, and the purpose for which it is used and any other information the commissioner may require. Registration must be made on a form to be furnished by the department upon request. Facilities, the construction of which are commenced subsequent to the date of promulgation of those regulations, must be registered in the manner prescribed by the commissioner.

HISTORY: 1985 Act No. 103, Section 1.



SECTION 41-16-70. Inspections.

All new and existing facilities, except dormant facilities, must be tested and inspected in accordance with the following schedule:

1. Every new or altered facility must be inspected and tested before the operating permit is issued.

2. Every existing facility registered with the commissioner must be inspected within one year after the effective date of the registration, except that the commissioner may, at his discretion, extend by regulation the time specified for making inspections.

3. Every facility must be inspected not less frequently than annually, except that the commissioner may adopt regulations providing for inspections of facilities at intervals other than annually.

4. The inspections required by items 1 to 3 of this section must be made only by inspectors or special inspectors. An inspection by a special inspector may be accepted by the commissioner in lieu of a required inspection by an inspector.

5. A report of every inspection must be filed with the commissioner by the inspector or special inspector, on a form approved by and containing all information required by the commissioner, after the inspection has been completed and within the time provided by regulation, but not to exceed thirty days. The report shall include all information required by the commissioner to determine whether the owner of the facility has complied with applicable regulations. For the inspection required by item 1, the report shall indicate whether the facility has been installed in accordance with the detailed plans and specifications approved by the commissioner and meets the requirements of the applicable regulations.

6. In addition to the inspections required by items 1 to 3, the commissioner may provide by regulation for additional inspections he considers necessary to enforce the provisions of this chapter.

HISTORY: 1985 Act No. 103, Section 1.



SECTION 41-16-75. Special inspector prohibited from inspecting certain elevators.

It is unlawful for a special inspector to perform elevator inspections under this chapter or regulations promulgated pursuant to it on an elevator on which he or his employer has a current service or warranty contract.

HISTORY: 1995 Act No. 124, Section 1, eff June 12, 1995.



SECTION 41-16-80. Alteration permits.

On and after the effective date of regulations relating to alterations, detailed plans of each facility to be altered must be submitted to the commissioner, together with an application for an alteration permit, on forms to be furnished or approved by the commissioner. Repairs or replacements necessary for normal maintenance are not alterations and may be made on existing installations with parts equivalent in material, strength, and design to those replaced, and no plans or specifications or application need be filed for the repairs or replacements. However, nothing in this section authorizes the use of any facility contrary to an order issued pursuant to Section 41-16-110.

HISTORY: 1985 Act No. 103, Section 1.



SECTION 41-16-90. Permits for new installations.

A permit must be issued by the commissioner before construction on a new installation is begun. The department shall issue a permit for relocation or installation, as applicable, if the plans and specifications indicate compliance with applicable regulations.

If the plans and specifications indicate a failure of compliance with applicable regulations, the department shall give notice of necessary changes to the person filing the application. After the changes have been made and approved, the department shall issue a permit.

Plans must be submitted in triplicate and must be accompanied by an application for the permit on a form to be furnished by the commissioner. The plans shall include:

1. Sectional plan of car and hoistway.

2. Sectional plan of machine room.

3. Sectional elevation of hoistway and machine room, including the pit, bottom, and top clearance of car, and counterweight.

4. Size and weight of guide rails, and guide rail bracket spacing.

5. Other information which the department may require.

HISTORY: 1985 Act No. 103, Section 1.



SECTION 41-16-100. Operating certificates.

Operating certificates must be issued by the commissioner to the owner of every facility when the inspection report indicates compliance with the applicable provisions of this chapter. However, no certificates may be issued if the fees required by Section 41-16-140 have not been paid. Certificates must be issued within thirty days after determination by the department that all deficiencies found upon inspection have been corrected and all fees have been paid. No facility may be operated after the thirty days or after any extension granted by the commissioner has expired, unless an operating certificate has been issued.

The operating certificate shall indicate the type of equipment for which it is issued and, in the case of elevators, shall state whether passenger or freight, and also shall state the contract load and speed for each facility. The certificate must be posted conspicuously in the car of an elevator or on or near a dumbwaiter, escalator, moving walk, handicap lift, or manlift.

HISTORY: 1985 Act No. 103, Section 1; 1993 Act No. 102, Section 7, eff June 14, 1993.



SECTION 41-16-110. Temporary or permanent injunction for imminently dangerous facility.

If the commissioner has reason to believe that the continued operation of a facility constitutes an imminent danger which could reasonably be expected to injure seriously or cause death to members of the public, the commissioner may apply to the circuit court in the county in which the imminently dangerous condition exists for a temporary order for the purpose of enjoining the imminently dangerous facility. Upon hearing, if considered appropriate by the court, a permanent injunction may be issued to ensure that the imminently dangerous facility be prevented or controlled. Upon the elimination or rectification of the imminently dangerous condition, the temporary or permanent injunction must be vacated.

HISTORY: 1985 Act No. 103, Section 1; 1993 Act No. 102, Section 8, eff June 14, 1993.



SECTION 41-16-120. Exceptions or variances.

The commissioner, pursuant to regulation, may grant exceptions and variances from the requirements of regulations promulgated for any facility. Exceptions or variances must be reasonably related to the age of the facility and may be conditioned upon a repair or modification of the facility considered necessary by the commissioner to assure reasonable safety. However, no exception or variance may be granted except to prevent undue hardship. These facilities are subject to orders issued pursuant to Section 41-16-110.

HISTORY: 1985 Act No. 103, Section 1.



SECTION 41-16-130. Access to facilities by inspectors.

Every owner of a facility subject to regulation by this chapter shall grant access to that facility to the commissioner and department personnel administering the provisions of this chapter. Inspections must be permitted at reasonable times, with or without prior notice.

HISTORY: 1985 Act No. 103, Section 1.



SECTION 41-16-140. Fees.

The commissioner shall promulgate regulations to charge and collect fees for inspection, permits, and licenses. Fees may be set by regulation not more than once each year. Fees established by the commissioner must be based upon the costs of administering the provisions of this chapter and shall give due regard to the time spent by department personnel in performing duties and to any travel expenses incurred.

In cases where the fees are not paid within sixty days, the Attorney General shall bring an action against the assessed owner or operator. Any amounts collected must be turned over to the State Treasurer for deposit in the general fund of the State. The State may be granted costs and attorneys' fees for such collection actions.

HISTORY: 1985 Act No. 103 Section 1; 1993 Act No. 102, Section 9, eff June 14, 1993.



SECTION 41-16-150. General duties of owner.

Every facility must be maintained by the owner in a safe operating condition and in conformity with the regulations promulgated by the commissioner.

HISTORY: 1985 Act No. 103 Section 1.



SECTION 41-16-160. Pre-emption of local regulation.

No political subdivision may make or maintain any ordinance, bylaw, or resolution providing for the licensing of special inspectors. Any ordinance, bylaw, or resolution relating to the inspection, construction, installation, alteration, maintenance, or operation of facilities within the limits of the political subdivision, which conflicts with this chapter or with regulations promulgated by the commissioner, is void. The commissioner, in his discretion, may accept inspections by local authorities in lieu of inspections required by Section 41-16-70, but only upon a showing by the local authority that applicable laws and regulations will be consistently and literally enforced and that inspections will be performed by special inspectors.

HISTORY: 1985 Act No. 103, Section 1.



SECTION 41-16-170. Criminal penalties.

In addition to any other penalty provided by law, any person who violates any of the provisions of this chapter is guilty of a misdemeanor, unless otherwise specifically provided in this chapter, and upon conviction must be punished by a fine of not more than five hundred dollars or by imprisonment for not more than ninety days, or by both, and by the immediate revocation for a period of three years of any permit or license issued under the provisions of this chapter.

HISTORY: 1985 Act No. 103, Section 1.



SECTION 41-16-180. Civil penalties.

1. Any owner, operator, or management company who fails to register a facility as required by Section 41-16-60 may be assessed a civil penalty of not more than five hundred dollars for each facility not registered.

2. Any owner, operator, or management company who fails to correct a violation of any safety standard promulgated pursuant to this chapter after being given written notice by the commissioner of the standard and of the time set for its correction may be assessed a civil penalty of not more than one thousand dollars for each such violation.

3. Any owner, operator, or installation contractor who begins alteration, relocation, or installation of a facility before permits are issued pursuant to Sections 41-16-80 or 41-16-90 may be assessed a civil penalty of not more than two times the applicable permit fee.

4. Any owner, operator, or management company who fails to report an accident which results in serious injury to any person other than an employee of the owner or operator may be assessed a civil penalty of not more than one thousand dollars.

5. Any owner, operator, or management company who operates a facility after an order of the commissioner declaring that facility dormant, temporarily decommissioned, or otherwise ineligible for an operating permit may be assessed a civil penalty of not more than two thousand dollars for each such violation.

6. All amounts collected under this section must be turned over to the State Treasurer for deposit in the general fund of the State.

7. Any owner, operator, management company, or contractor affected or aggrieved by (a) any act of the commissioner, (b) any citation issued by the commissioner, (c) any penalty assessed by the commissioner, or (d) any abatement period set by the commissioner may petition the commissioner within thirty days of notice of the act complained of for administrative review. The provisions of Article II (Administrative Procedures) of Act 176 of 1977, as amended, shall govern contested cases of this nature.

HISTORY: 1985 Act No. 103, Section 1; 1993 Act No. 102, Section 10, eff June 14, 1993.






CHAPTER 17 - CONCILIATION OF INDUSTRIAL DISPUTES

SECTION 41-17-10. Commissioner's duties as to investigation of industrial disputes and conciliation thereof.

The Director of the Department of Labor, Licensing, and Regulation or his designee or his agents shall (a) investigate industrial disputes or strikes or lockouts arising between employer and employees or capital and labor, (b) ascertain, as near as may be, the cause or causes of such industrial disputes or strikes or lockouts, (c) make a finding of fact in respect thereto, (d) endeavor, as far as possible, to remove misunderstandings or differences and to induce both sides to such an industrial dispute or strike or lockout to arrive at an agreement, (e) nominate, appoint or act as arbitrators when so requested by both sides to such a controversy and (f) in general, remove as far as possible the causes for industrial disputes or strikes or lockouts and induce an amicable settlement of them. Unless the Commissioner or his agents find it inadvisable so to do the finding of fact of the Commissioner or his agents as to all such disputes shall be reported to the Governor as soon as practicable in each case and annually to the General Assembly.

HISTORY: 1962 Code Section 40-301; 1952 Code Section 40-301; 1942 Code Sections 3253-18, 3253-19, 3253-21; 1932 Code Sections 6355, 6357; Civ. C. '22 Sections 5194, 5196; 1916 (29) 935; 1937 (40) 548; 1993 Act No. 181, Section 977, eff February 1, 1994.



SECTION 41-17-20. Conciliation committees.

When the Commissioner or his agents shall fail to induce both sides of such an industrial dispute or strike or lockout to arrive at an agreement, the Commissioner may appoint a committee of three as follows: One from capital, one from labor and one at large. The Commissioner shall be ex officio chairman of such committee. The duties of the committee shall be the same as those prescribed for the Commissioner in Section 41-17-10.

HISTORY: 1962 Code Section 40-302; 1952 Code Section 40-302; 1942 Code Section 3253-18; 1937 (40) 548.



SECTION 41-17-30. Chapter not applicable to railroad and express companies.

The provisions of this chapter shall not apply to any railroad corporation or express company doing business by rail or the receivers or trustees of any railroad corporation or express company doing business by rail or to any employee of any thereof.

HISTORY: 1962 Code Section 40-303; 1952 Code Section 40-303; 1942 Code Section 3253-18; 1937 (40) 548.



SECTION 41-17-40. Summoning and examining witnesses.

The Director of the Department of Labor, Licensing, and Regulation or his designee or his agents may summon and examine in public or in executive session any person concerned in any such strike or lockout or industrial dispute or any other person within the State and may compel them to testify.

HISTORY: 1962 Code Section 40-304; 1952 Code Section 40-304; 1942 Code Sections 3253-20, 3253-21; 1932 Code Sections 6356, 6357; Civ. C. '22 Sections 5195, 5196; 1916 (29) 935; 1937 (40) 548; 1993 Act No. 181, Section 977, eff February 1, 1994.



SECTION 41-17-50. Other powers of Commissioner in regard to investigations.

The Director of the Department of Labor, Licensing, and Regulation or his designee or his agents may compel the production of books or documents relating to questions in dispute; inspect property with respect to which there is a dispute with relation to an industrial dispute or strikes or lockout; examine into working conditions and sanitary conditions; and at all times have access to any property or premises necessary to any such inspection.

HISTORY: 1962 Code Section 40-305; 1952 Code Section 40-305; 1942 Code Section 3253-20; 1932 Code Section 6356; Civ. C. '22 Section 5195; 1916 (29) 935; 1937 (40) 548; 1993 Act No. 181, Section 977, eff February 1, 1994.



SECTION 41-17-60. Powers of Governor.

The Director of the Department of Labor, Licensing, and Regulation or his designee or his agents can be called into session and into the performance of their duties and functions under this chapter by the Governor.

HISTORY: 1962 Code Section 40-306; 1952 Code Section 40-306; 1942 Code Section 3253-22; 1932 Code Section 6359; Civ. C. '22 Section 5198; 1916 (29) 935; 1937 (40) 548; 1993 Act No. 181, Section 977, eff February 1, 1994.



SECTION 41-17-70. Hindering Commissioner in performance of duties.

Any person that hinders or obstructs the Director of the Department of Labor, Licensing, and Regulation or his designee or his agents in the full and free performance of their duties under this chapter shall be guilty of a misdemeanor for each and every such offense and upon conviction in a court of competent jurisdiction shall be fined not less than twenty-five dollars, nor more than one hundred dollars or sentenced to serve not more than thirty days upon the county chain gang.

HISTORY: 1962 Code Section 40-307; 1952 Code Section 40-307; 1942 Code Section 3253-18; 1937 (40) 548; 1993 Act No. 181, Section 977, eff February 1, 1994.






CHAPTER 18 - SOUTH CAROLINA AMUSEMENT RIDES SAFETY CODE

SECTION 41-18-10. Short title.

This chapter may be cited as the "South Carolina Amusement Rides Safety Code".

HISTORY: 1985 Act No. 103, Section 2; 1998 Act No. 283, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998).



SECTION 41-18-20. Legislative intent.

(A) The purpose of this chapter is to guard against personal injuries in the assembly, disassembly, and use of amusement devices at carnivals, fairs, and amusement parks to persons employed at or attending carnivals, fairs, and amusement parks and, in the event of a personal injury, to ensure to the injured party the possibility of financial recovery as against the owner of the carnival, fair, or amusement park where the injury occurred.

(B) It is the intent of this chapter that amusement devices must be designed, constructed, assembled or disassembled, maintained, and operated so as to prevent injuries.

HISTORY: 1985 Act No. 103, Section 2; 1998 Act No. 283, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998).



SECTION 41-18-30. Applicability; exceptions.

(A) This chapter applies to amusement devices at carnivals, fairs, and amusement parks where an admission or fee is customarily or usually charged located within the State or at other places open to the public and to the managers of these devices, to the persons employed in connection with these devices, and to their employees.

(B) This chapter does not apply to single passenger, coin-operated, manually, mechanically, or electrically operated rides, except where admission is charged for the use of the equipment, and this chapter may not be construed so as to limit the right of a person to conduct any hotel, restaurant, or eating place at an amusement park.

(C) This chapter does not apply to air-supported structures.

HISTORY: 1985 Act No. 103, Section 2; 1993 Act No. 144, Section 1, eff June 14, 1993; 1998 Act No. 283, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998).



SECTION 41-18-40. Definitions.

As used in this chapter, except as otherwise expressly provided:

(1) "Amusement device" means any mechanical device or combination of devices which carries or conveys passengers on, along, around, over, or through a fixed or restricted course or within a defined area for the purpose of giving its passengers amusement, pleasure, or excitement.

(2) "Amusement park" means a tract or area used principally as a permanent location for amusement devices or structures.

(3) "Director" means the Director of the South Carolina Department of Labor, Licensing and Regulation or the director's designee or representative.

(4) "Catapulting amusement ride" means an amusement ride whereby a person, or persons, riding in a safety car, or other suitable safety device, is attached to wire ropes or cables that may be attached to springs or other devices similar in design or use which are engineered to simulate bungee catapulting or reverse bungee jumping as defined in Section 52-19-50(5) whereby a person or passenger is released from a fixed position, thus catapulting or otherwise launching the jumper or passenger into the air or toward the ground.

(5) "Carnival" means an itinerant enterprise consisting principally of temporary amusement devices or mechanical rides operated to provide entertainment or amusement to the public.

(6) "Fair" means an enterprise principally devoted to the exhibition of the products of agriculture or industry and at which amusement devices or temporary structures are provided for use by the public.

(7) "Owner" means a person, corporation, partnership, or association who owns an amusement device or, in the event that the amusement device is leased, the lessee.

(8) "Permanent device" means a device which is used, or intended to be used, as an amusement device that is erected to remain a lasting part of the premises.

(9) "Temporary device" means a device which is used as an amusement device that is regularly relocated with or without disassembly.

(10) "Serious injury" means an injury that results in death or requires immediate in-patient hospitalization. A fracture or disfigurement is considered a serious injury even if no hospitalization is required. Notwithstanding the definition of serious injury, the owner or lessee of any amusement device under this section must maintain permanent records of all injuries sustained by participants utilizing the amusement. These records shall be open for inspection by any authorized representative of the department.

(11) "Safety coordinator" means a person suited by training or experience and designated by the owner or operator of an amusement park, fair, or carnival as being in charge of the safety of all amusement devices located at the park, fair, or carnival.

(12) "Department" means the South Carolina Department of Labor, Licensing and Regulation.

(13) "Special inspector" means an inspector licensed by the director and not employed by the department.

(14) "Catastrophic accident" means an incident resulting in fatality or three or more injuries resulting in hospitalization.

HISTORY: 1985 Act No. 103, Section 2; 1986 Act No. 514, Section 1, eff June 12, 1986; 1993 Act No. 144, Section 2, eff June 14, 1993; 1993 Act No. 181, Section 977, eff February 1, 1994; 1998 Act No. 283, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998); 1999 Act No. 90, Section 1, eff June 11, 1999; 2005 Act No. 60, Section 1, eff upon approval (became law without the Governor's signature on May 18, 2005).



SECTION 41-18-50. Permit required; transferability of permits.

No amusement device may be operated in the State without a permit issued by the director. A permit is not transferable and if a permit holder voluntarily discontinues operation of the amusement device, all rights secured under the permit are terminated.

HISTORY: 1985 Act No. 103, Section 2; 1998 Act No. 283, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998).



SECTION 41-18-60. Application for permit; duration of permit; revocation.

(A) Before commencement of the operation of a permanent or temporary device, the owner or lessee shall make written application to the director for a permit to operate. The permit is valid for a period of up to one year expiring on December thirty-first of the year issued.

(B) No temporary device may be used at any time or location unless prior notice of intent to use the device has been given to the director. Notice of planned schedules must:

(1) be in writing;

(2) identify the temporary device;

(3) state the intended dates and locations of use; and

(4) be mailed to the director at least seven days before the first intended date of use.

However, the director may waive the requirements enumerated in this subsection.

(C) A permit to operate must be issued to the owner or lessee of an amusement device when:

(1) written application has been made to the director;

(2) the amusement device has passed all required inspections;

(3) the liability insurance required by Section 41-18-90 has been met in the amount prescribed.

(D) The director may revoke a permit issued pursuant to this chapter if it is determined that an amusement device is:

(1) being operated without the inspections required by Sections 41-18-70 and 41-18-80;

(2) being operated without the insurance required by Section 41-18-90;

(3) being operated with a mechanical, electrical, structural, design, or other defect which presents an excessive risk of serious injury to passengers, bystanders, operators, or attendants;

(4) being operated without the required documentation or paperwork; or

(5) being operated in a manner contrary to the operating fact sheets.

(E) Any other violation of this chapter may result in a revocation, if written notice of noncompliance is served upon the owner specifying a violation of this chapter and directing the owner to correct the violations within the period specified by the director. If the owner and the department fail to agree that the violations referred to in this section have been corrected, the department shall give notice of and provide a hearing for the owner to determine whether compliance has been met. The Administrative Procedures Act governs contested cases of this nature and any other contested cases arising under this chapter.

(F) Nothing in this chapter prevents an owner whose permit to operate an amusement device has been revoked pursuant to this section from reapplying for a permit in accordance with this chapter, except as otherwise specifically provided in this chapter. Upon application to have a revoked permit reinstated under this section, the department shall inspect the amusement ride in question as promptly as practicable, but in no case more than seventy-two hours after the submission of the application.

HISTORY: 1985 Act No. 103, Section 2; 1993 Act No. 144, Section 3, eff June 14, 1993; 1998 Act No. 283, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998).



SECTION 41-18-70. Inspection requirement.

Before a permit may be issued as provided in Sections 41-18-50 and 41-18-60, an inspection of the amusement device must be made in compliance with the procedures set by the director. The inspection must have been conducted within one month before the permit application, unless the period is extended by operation of Section 41-18-80(E).

HISTORY: 1985 Act No. 103, Section 2; 1993 Act No. 144, Section 4, eff June 14, 1993; 1998 Act No. 283, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998).



SECTION 41-18-80. Inspection procedures.

(A) In the case of a permanent device, the amusement device must be inspected by the director or special inspector. Thereafter, as a requirement for the issuance of each subsequent permit, the amusement device must be inspected at least annually by the director or by a special inspector. The inspection shall at minimum comply with the requirements of the director. An affidavit of the annual inspection must be filed with the director.

(B) In the case of a temporary device, before first operation in the State each year, the amusement device must be inspected by the director or special inspector for the permit to be issued. Thereafter, the amusement device must be inspected at least annually by the director or a special inspector. The inspection must at minimum comply with the requirements of the director. An affidavit of the annual inspection must be filed with the director.

(C) In the case of an amusement device which is substantially rebuilt or substantially modified so as to change the structure, mechanism, or capacity of the device, the owner or lessee shall give written notice to the director who shall cause the device to be inspected before the time in which it is put into operation and who shall cause any current permit to be updated so as to include any modifications made to the device.

(D) In the event an operator is unable to secure an inspection within one year from the date of the previous inspection, the previous inspection is considered valid for purposes of this chapter for a period of thirty additional days, if the operator made an inspection request to any of those individuals qualified to make the inspection at least sixty days before the permit expiration date.

(E) Upon proper presentation of credentials, the director or his inspectors may enter unannounced and inspect amusement devices at reasonable times and in a reasonable manner and have the right to question any owner, manager, or agent of the owner, to inspect, investigate, photograph, and sample all pertinent places, areas, and devices, and to examine and reproduce all pertinent documents and records for the purpose of enforcing the provisions of this chapter. No fee may be charged for these unannounced inspections.

(F) No amusement device which fails to pass an inspection may be operated for public use until it has passed a subsequent inspection.

(G) Each sponsor of a fair or carnival and the owner of the land or their designees, upon which the fair or carnival is located, shall make a visual inspection of each amusement device at least once each week during the period the fair or carnival is operating. The director shall provide a checklist for this inspection. If an unsafe amusement device or condition is discovered, it must be immediately reported to the director.

(H) A special inspector shall have:

(1) at least five years' experience in amusement device maintenance and safety, and completion of approved courses in materials inspection and testing and in fasteners, or a four-year college degree in engineering or architecture with a minimum of twelve semester hours of course work in the area of mechanics and strength of materials and

(2) evidence of successful completion of an approved Rides Safety Inspection Course within the previous two calendar years.

HISTORY: 1985 Act No. 103, Section 2; 1986 Act No. 514, Section 2, eff June 12, 1986; 1993 Act No. 144, Section 5, eff June 14, 1993; 1998 Act No. 283, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998).



SECTION 41-18-90. Liability insurance requirement.

Before the Labor Division of the Department of Labor, Licensing and Regulation may issue a permit to the owner or lessee of an amusement device, the owner or lessee of the device shall furnish the Labor Division with proof that the owner or lessee has purchased insurance from an acceptable insurer in an amount not less than five hundred thousand dollars for each occurrence against liability for injury to persons arising out of the use of the amusement device and that the policy of liability is in effect. The amount of the deductible provision in the policy of insurance is dependent upon the owner's or the lessee's proof of financial responsibility and must be established by the Labor Division on a case-by-case basis. For purposes of this section, an acceptable insurer for a "permanent device" is an insurer which is either licensed by the Director of the Department of Insurance in this State or approved by the Department of Insurance as a nonadmitted surplus lines carrier for risks located in this State. For a "temporary device" an insurer shall meet either of these requirements or shall meet minimum financial requirements for admission as a licensed company in South Carolina and must be licensed in the "temporary device's" owner's or lessee's home state or must be an approved nonadmitted surplus lines carrier for risks located in that home state. Each policy, by its original terms or an endorsement, shall obligate the insurer that it will not cancel, suspend, or nonrenew the policy without thirty days' written notice of the proposed cancellation, suspension, or nonrenewal and a complete report of the reasons for the cancellation, suspension, or nonrenewal being given to the Labor Division. In the event the liability insurance is canceled, suspended, or nonrenewed, the insurer shall give immediate notice to the Labor Division. This section may not be construed to expand any of the rights granted the employees of the owners, operators, or lessees under the workers' compensation laws of this State.

HISTORY: 1985 Act No. 103, Section 2; 1986 Act No. 514, Section 3A, eff June 12, 1986; 1993 Act No. 181, Section 981, eff February 1, 1994; 1998 Act No. 283, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998).



SECTION 41-18-100. Discrimination; duties of owner or lessee in event of catastrophic accident or accident resulting in serious injury; inspection and correction of defects.

(A) The owner or amusement ride operator may deny any person entrance to the amusement ride based on the person's size, weight, or physical condition if the owner or amusement ride operator believes the entry may jeopardize the safety of the person desiring entry, riders, or other persons. Denial may not be based on color, race, sex, religion, or national origin.

(B) The owner or lessee of any amusement device which, during the course of its operation, is involved in an accident which results in a serious injury shall report the injury to the owner's or lessee's insurer.

(C) The owner or lessee of any amusement device which, during the course of its operation, is involved in an accident which results in a serious injury shall report the injury to the director immediately and in no case later than the close of business of the director's next business day. Any owner or lessee who becomes aware at a later date that a serious injury had occurred shall report it immediately and in no case later than the end of the next business day.

(D) When a catastrophic accident occurs involving the operation of an amusement device, the owner or lessee shall immediately shut down the device from further use. The device may not resume operation until the safety coordinator determines that the catastrophic accident was not caused by a mechanical or structural defect in the amusement device.

(E) If the safety coordinator determines that a catastrophic accident was caused by a mechanical failure or structural defect, the device must remain shut down until repairs are completed and the device is considered operational by a licensed architect, professional engineer, qualified inspector of an insurance underwriter, or other qualified inspector, each of whom must be approved by the director. An affidavit of the inspection and correction of defect must be filed with the director.

HISTORY: 1985 Act No. 103, Section 2; 1993 Act No. 144, Section 6, eff June 14, 1993; 1998 Act No. 283, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998).



SECTION 41-18-110. Notice to owners and operators of amusement devices.

Upon request, the director shall furnish to all owners, lessees, and operators of amusement devices notice of all rights and obligations under the provisions of this chapter upon receipt of permit applications.

HISTORY: 1985 Act No. 103, Section 2; 1993 Act No. 144, Section 7, eff June 14, 1993; 1998 Act No. 283, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998).



SECTION 41-18-120. Promulgation of regulations; fees.

The director may promulgate regulations consistent with this chapter guarding against personal injuries in the assembly, disassembly, and use of amusement devices at carnivals, fairs, and amusement parks to persons employed at or to persons attending the carnivals, fairs, and amusement parks and regarding enforcement of any other provision of this chapter. The director shall promulgate regulations to charge and collect reasonable fees for permits and for inspections and any other activity under this chapter as considered necessary by the director for the proper enforcement of this chapter. Fees may be set by regulation not more than once each year.

HISTORY: 1985 Act No. 103, Section 2; 1986 Act No. 514, Section 3, eff June 12, 1986; 1998 Act No. 283, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998).



SECTION 41-18-130. Duties of director.

The director is charged with the affirmative duty of administering and enforcing this chapter.

HISTORY: 1985 Act No. 103, Section 2; 1998 Act No. 283, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998).



SECTION 41-18-140. Pre-emption of local regulations.

No political subdivision may make or maintain any ordinance, bylaw, or resolution providing for any of the matters covered under and regulated by this chapter, and an ordinance, bylaw, or resolution relating to a matter covered under and regulated by this chapter is void.

HISTORY: 1985 Act No. 103, Section 2; 1998 Act No. 283, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998).



SECTION 41-18-150. Civil penalties.

(A) A person is subject to a civil penalty not to exceed two thousand dollars per device for each day of noncompliance with this subsection if the person knowingly and wilfully operates an amusement device without:

(1) the permit required by Sections 41-18-50 and 41-18-60;

(2) the inspections required by Sections 41-18-70 and 41-18-80;

(3) the insurance required by Section 41-18-90; or

(4) complying with any other provision of this chapter or regulation promulgated under this chapter.

(B) A person is subject to a civil penalty not to exceed two thousand dollars per device for each day of noncompliance with this subsection if the person operates an amusement device without:

(1) the permit required by Sections 41-18-50 and 41-18-60;

(2) the inspections required by Sections 41-18-70 and 41-18-80;

(3) the insurance required by Section 41-18-90; or

(4) complying with any other provision of this chapter or regulation promulgated under this chapter.

(C) The director may assess the penalties under this section and, in assessing penalties under subsection (A), shall give due consideration to the appropriateness of the penalty with respect to the size of the owner's or lessee's business, the good faith of the owner or lessee, and the owner's or lessee's history of previous violation.

(D) Revenue derived under this chapter must be remitted to the State Treasurer and deposited in the general fund.

HISTORY: 1985 Act No. 103, Section 2, eff January 1, 1986; 1993 Act No. 144, Section 8, eff June 14, 1993; 1998 Act No. 283, Section 1, eff upon approval (became law without the Governor's signature on April 8, 1998).



SECTION 41-18-160. Catapulting amusement ride permit requirements.

(A) A catapulting amusement ride must meet the following requirements before the Department of Labor, Licensing and Regulation may issue a permit:

(1) the ride must have been in operation in another state or country for more than five years in order to compile a safety record that must be reviewed by the department;

(2) the ride must have an exemplary safety record in the discretion of the department;

(3) the ride must have cables or wire ropes attached to the safety car in at least four places;

(4) the ride may not incorporate or use bungee cords anywhere within the design of the ride; and

(5) at no time may a safety car or other suitable safety device be attached directly to a spring which is stretched or elongated in the manner of a bungee cord from the top of a tower or fixed position above the safety car or other suitable device.

(B) The department may deny a permit for a catapulting amusement ride if one or more of the requirements in subsection (A) are not satisfied."

HISTORY: 2005 Act No. 60, Section 2, eff upon approval (became law without the Governor's signature on May 18, 2005).



SECTION 41-18-170. Miniature train amusement ride requirements.

A miniature train amusement ride must satisfy the following requirements before the Department of Labor, Licensing and Regulation may issue a permit or renewal permit:

(1) the ride must have a properly operating speedometer;

(2) the ride must have a device that allows the speed of the train to be regulated and the speed of the train must be set so as to only operate at or below the maximum speed recommended by the manufacturer;

(3) all drivers operating the ride must be trained to operate the ride in accordance with the manufacturer's operation recommendations; a training record for each driver must be maintained by the owner or operator of the ride as long as the driver is employed by or operates the train on behalf of the owner or operator; and each driver must be tested by the department before the driver is authorized to operate the train; a driver employed to operate the train, or who will operate the train on behalf of the owner or operator, subsequent to the department issuing the permit or renewal permit does not affect the validity of the permit, so long as the driver does not operate the train until the driver has been tested by the department; and

(4) the ride must be inspected mechanically, including, but not limited to, a speed test of the train to ensure that the train is operating in accordance with the requirements of item (2), and in accordance with this chapter or regulations promulgated pursuant to this chapter, but in no case less than an annual inspection.

HISTORY: 2012 Act No. 129, Section 2, eff March 13, 2012.



SECTION 41-18-300. Citation of article.

This article may be cited as the "South Carolina Rider Safety Act".

HISTORY: 2005 Act No. 30, Section 1, eff January 1, 2006.



SECTION 41-18-310. Definitions.

As used in this article:

(1) "Parent or guardian" means a parent, custodian, or guardian responsible for the control, safety, training, or education of a minor or a person who is disabled or incompetent.

(2) "Rider of a carnival or amusement device" or " rider" means a person who is:

(a) waiting in the immediate vicinity to get on a carnival or amusement device;

(b) getting on a carnival or amusement device;

(c) using a carnival or amusement device;

(d) getting off a carnival or amusement device; or

(e) leaving a carnival or amusement device and who is still in the immediate vicinity of the carnival or amusement device.

"Rider" does not include employees or agents of the owner of a carnival or amusement device while engaged in the duties of their employment.

(3) "Sign" means a symbol or language reasonably calculated to communicate information to riders or riders' parents or guardians including, but not limited to, placards, prerecorded messages, live public address, stickers, pictures, pictograms, guidebooks, brochures, video, verbal information, and visual signals. Lettering on signs used for this purpose must be at least two inches in height.

HISTORY: 2005 Act No. 30, Section 1, eff January 1, 2006.



SECTION 41-18-320. Compliance with safety rules; reports of injuries.

(A) A rider of a carnival or amusement device shall at a minimum:

(1) obey the posted rules and warnings and instructions for a carnival or amusement device issued by the owner of the carnival or amusement device or the owner's employee or agent; and

(2) refrain from acting in any manner that may cause or contribute to injuring the rider of a carnival or amusement device, or others, including:

(a) exceeding the limits of the rider's ability;

(b) interfering with safe operation of the carnival or amusement device;

(c) not engaging a safety mechanism provided on a carnival or amusement device;

(d) disconnecting or disabling a carnival or amusement safety device, except at the express instruction of the owner of the carnival or amusement device or the owner's agent or employee;

(e) altering or enhancing the intended speed, course, or direction of a carnival or amusement device;

(f) using, touching, or tampering with the controls of a carnival or amusement device designed solely to be operated by the owner of the carnival or amusement device or the owner's agent or employee;

(g) extending arms and legs beyond the carrier or seating area of a carnival or amusement device except at the express direction of the owner of the carnival or amusement device or the owner's agent or employee;

(h) throwing, dropping, or expelling an object from or toward a carnival or amusement device, except as permitted by the owner of the carnival or amusement device or the owner's agent or employee;

(i) getting on or off a carnival or amusement device, except at the designated time and area, if any, at the direction of the owner of the carnival or amusement device or the owner's agent or employee or in an emergency;

(j) not reasonably controlling the speed or direction of the rider or a carnival or amusement device that requires the rider to control or direct himself or the device; and

(k) overloading a carnival or amusement device beyond its designed capacity.

(B) A rider must not get on or attempt to get on a carnival or amusement device unless the rider, or the rider's parent or guardian on the rider's behalf, reasonably determines that, at a minimum, the rider:

(1) has sufficient knowledge to use, get on, and get off the carnival or amusement device safely without instruction or has requested and received before getting on the carnival or amusement device sufficient information to get on, use, and get off the device safely;

(2) has located, reviewed, and understood any signs in the vicinity of the carnival or amusement device and has satisfied any posted height or other restrictions or requirements;

(3) knows the range and the limits of his ability and knows that the requirements of the carnival or amusement device do not exceed those limits;

(4) is not under the influence of alcohol or any drug that affects his ability to safely use the carnival or amusement device or to obey the posted rules or warnings or instructions; and

(5) is authorized by the owner of the carnival or amusement device or the owner's agent or employee to get on the carnival or amusement device.

(C)(1) A rider, or a rider's parent or guardian on the rider's behalf, shall report in writing to the owner of the carnival or amusement device any injury sustained on a carnival or amusement device before leaving the owner's premises, including:

(a) the name, address, and phone number of the injured person;

(b) a full description of the incident, the injuries claimed, and any treatment received and the location, date, and time of the injury;

(c) the cause of the injury, if known; and

(d) the names, addresses, and phone numbers of any witnesses to the incident.

(2) If a rider, or a rider's parent or guardian on the rider's behalf, is unable to file a report because of the severity of the rider's injuries, the rider, or the rider's parent or guardian, shall file the report as soon as reasonably possible.

(3) The failure of a rider, or a rider's parent or guardian on the rider's behalf, to report an injury under this subsection has no effect on the rider' s right to commence a civil action.

HISTORY: 2005 Act No. 30, Section 1, eff January 1, 2006.



SECTION 41-18-330. Obligations of parents and guardians.

Parents or guardians of riders have a duty to ensure that the rider complies with all provisions of this article.

HISTORY: 2005 Act No. 30, Section 1, eff January 1, 2006.



SECTION 41-18-340. Detention by security officer for safety warning violation; defense in civil action for detention.

(A) A security or law enforcement officer may detain a person for a reasonable time in a reasonable manner for the purpose of conducting an investigation if the security or law enforcement officer has reasonable cause to believe that the person has violated any posted rules or warnings or instructions of the owner of the carnival or amusement device or the owner's agent or employee.

(B) In a civil action brought by a person resulting from a detention of a person by a security or law enforcement officer, it is a defense to that action that the security or law enforcement officer who detained the person had reasonable cause to believe that the person had violated a posted rule or warning or instruction of the carnival or amusement device owner, or of the owner's employee or agent, and that the security or law enforcement officer detained the person for a reasonable time in a reasonable manner for the purpose of conducting an investigation of the alleged violation.

HISTORY: 2005 Act No. 30, Section 1, eff January 1, 2006.



SECTION 41-18-350. Notice of safety warning compliance obligation; place of posting.

(A) The owner of a carnival or amusement device shall display signs that include this statement:

State law requires riders to obey all posted signs and warnings and instructions and to behave in a manner that will not cause or contribute to injuring themselves or others. Riders must report all injuries before leaving.

(B) The owner shall display these signs at:

(1) any station for reporting an injury;

(2) any first aid station; and

(3) either:

(a) any entrance or exit to or from the premises designated for riders; or

(b) any area or structure at which riders may purchase admission or obtain authority to use a carnival or amusement device.

HISTORY: 2005 Act No. 30, Section 1, eff January 1, 2006.



SECTION 41-18-360. Wilful violations; penalties.

A person who wilfully violates this article is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than two months or both.

HISTORY: 2005 Act No. 30, Section 1, eff January 1, 2006.






CHAPTER 19 - PERSONAL SERVICE CONTRACTS [REPEALED]



CHAPTER 21 - FUTURE VOLUNTEER FIREFIGHTERS ACT OF SOUTH CAROLINA

SECTION 41-21-110. Junior firefighters program.

(A) The Director of the Department of Labor, Licensing and Regulation, in cooperation with the State Firefighters Association, may establish a junior firefighters program, consistent with all applicable state and federal child labor laws, for the purpose of encouraging, educating, and training qualified youth to enter the fire service as a career. Notwithstanding any other provision of law, qualified youth under eighteen years of age shall be allowed to participate in training activities offered by local fire departments, the Office of the State Fire Marshall, and the Department of Labor, Licensing and Regulation. As used in this subsection, the term "qualified youth" means an uncompensated fire department or rescue squad member who is between fourteen and eighteen years of age.

(B) Participants in the junior firefighters program are not considered employees of the State and are not considered eligible for unemployment compensation upon termination from the program; however, participants are entitled to all other work benefits, including workers' compensation or its equivalent.

HISTORY: 2010 Act No. 159, Section 2, eff May 12, 2010.






CHAPTER 23 - AGRICULTURAL LABOR CONTRACTS [REPEALED]



CHAPTER 25 - PRIVATE PERSONNEL PLACEMENT SERVICES

SECTION 41-25-10. Short title.

This chapter may be cited as the "South Carolina Private Personnel Placement Services Act".

HISTORY: 1962 Code Section 40-441; 1968 (55) 2846; 1981 Act No. 107 Section 1; 1985 Act No. 149, Section 1.



SECTION 41-25-20. Definitions.

For the purposes of this chapter:

(a) "Secretary" means the Secretary of State or his designated representative.

(b) "Private Personnel Placement Service" includes any person who charges fees, whether direct or indirect, all or any part of which may be in consideration of the person providing information on employment opportunities, procuring or attempting to procure employment for applicants seeking employment, and for procuring or attempting to procure employees for employers seeking applicants, regardless of what the services are called, which must include, but not be restricted to, job listing services, employment information centers, executive search firms, outplacement services, career counseling services, consultants, or resume services that perform job market sourcing for applicants, corporate or private business services, and other professional consultants and all who market or advertise personnel services on a "third party" basis, unless covered under other provisions of law.

(c) "Private Personnel Placement Service" does not include:

(1) Any placement office conducted by an incorporated bar association, hospital, association of registered professional nurses, registered medical institution, or by an incorporated association or society of professional engineers, or by an incorporated association or society of land surveyors, or by an incorporated association or society of registered architects;

(2) Any organization operated by or under the exclusive control of a bona fide nonprofit educational, religious, charitable, or eleemosynary institution;

(3) Temporary help services;

(4) Any organization operated by a governmental authority.

(d) "Placement fee" means any thing of value, paid, or directed to be paid, including retainer fees for providing information on employment opportunities, for the service of procuring or attempting to procure employment for persons seeking employment, or for procuring or attempting to procure employees for employers seeking applicants, or charges by persons performing services as defined in item (b) of this section.

(e) "Person" means any individual, company, society, association, corporation, manager, contractor, subcontractor, partnership, bureau, agency, service, office, or the agent or employee of the foregoing.

(f) "Applicant" means anyone performing or seeking to perform work, service, or labor of any kind and who had for this purpose visited or been in contact with a Private Personnel Placement Service.

(g) "Employer" means any person who engages or who seeks to engage applicants for employment.

HISTORY: 1962 Code Section 40-431; 1968 (55) 2846; 1981 Act No. 107 Section 1; 1985 Act No. 149, Section 1; 1989 Act No. 147, Section 1, eff June 8, 1989.



SECTION 41-25-30. License required; application for license; fee; bond; claims against licensee; service of summons; place of operation of agency; no license to issue where previous application denied or license revoked.

(A) No person or firm may engage in the private personnel placement service business in South Carolina unless the person or firm has a current license for the business as provided in this chapter.

(B) An application for license must be made to the Secretary for each location. If the agency is owned by:

(1) an individual, the application must be made by him;

(2) a partnership, the application must be made by all of the partners;

(3) a corporation, an association, or a society, the application must be made by the president, vice-president, secretary, and treasurer and by a person owning twenty percent or more of the stock.

(C) Each application must be written and in a form prescribed by the Secretary and must contain:

(1) the name and address of the applicant;

(2) the name under which the agency is to be conducted;

(3) the street and number of the building or place where the business is to be conducted;

(4) the business or occupations engaged in by the applicant previously;

(5) whether the applicant has previously held or applied, whether granted or denied, for a private personnel placement service license within the United States or its possessions or territories;

(6) the name and address of the individual who actually will direct and operate the placement activities;

(7) the name and present address of the last employer of the individual;

(8) a verification from a newspaper of the greatest circulation in the county of the applicant's location that a public notification containing the information required in the application has been included in the newspaper on at least one occasion before the filing;

(9) a certification by a licensed member of the South Carolina Bar that all requirements of the laws of South Carolina have been met.

(D) The application must be accompanied by an application fee of two hundred dollars and a license fee of one hundred dollars and verification of a surety bond of three thousand dollars or other security equal to twenty-five thousand dollars in a form approved by the Attorney General and deposited with the Secretary. The Secretary shall issue a license after thirty days following receipt of the application unless there is a reason for the Secretary to believe on the basis of a complaint and investigation that the applicant is not in compliance with this chapter. The application for a license must be denied and the license fee refunded if the Secretary determines that the applicant is not in compliance. The application fee must not be refunded.

(E) The aggregate liability of the surety for all breaches of the bond may not exceed the sum of the bond. The surety on the bond may cancel the bond upon giving thirty days written notice to the Secretary and the Private Personnel Placement Service and is relieved of liability for a breach of condition occurring after the effective date of the cancellation. Failure to maintain a surety bond in force or have other security filed with the Secretary of twenty-five thousand dollars constitutes disqualification for retaining a license. The Secretary shall allow ten working days after notification to the licensee for requalification before revoking that license. The business may not operate until proof of surety bond, or other security of twenty-five thousand dollars, has been established with the Secretary.

(F) Licenses are issued for two years beginning January first through December thirty-first twenty-four months later unless turned in or revoked by the Secretary. Licenses must be renewed biennially.

(G) The Secretary shall mail annual license renewal forms to the last known address of each licensee by November first. If license renewal forms are not received by a licensee for any cause, the licensee shall request a license renewal form from the Secretary's office. Every licensee shall file a biennial license renewal in a form and manner suitable to the Secretary postmarked not later than the last day of December. The renewal form must be accompanied by a renewal fee of one hundred dollars. If license renewal forms are not received by the Secretary's office the first week of January, the Secretary shall notify the licensee in writing that the licensee shall pay a one hundred dollar late penalty and that the licensee has thirty days from the date of notice to comply with licensing requirements. If compliance is not met within the specified time, the Secretary shall deny license renewal, return the license fee, and notify that business to cease operation and make public notification of closure of the service in the newspaper of the greatest circulation in the county in which it is located.

(H) If a written complaint by a person to the Secretary reveals that a licensee or firm is not in compliance with Section 41-25-30, the Secretary shall notify the licensee or firm of the alleged violation in writing and allow thirty days from the date of notice for response to and compliance with this chapter. If no response is received within thirty days, the Secretary shall investigate the alleged violation, and if the licensee or firm is found to be in violation of this chapter, deny or revoke that license.

(I) All claims or suits brought against a licensee may be brought in the name of the person damaged upon the bond deposited with the Secretary and may be transferred and assigned as other claims for damages in civil suits. The amount of damages claimed by the plaintiff, and not the penalty designated in the bond, determines the jurisdiction of the court in which the action is brought. If a licensee has departed from the State with intent to defraud his creditors or to avoid the service of a summons in an action brought under this section, service must be made upon the surety. A copy of the summons must be mailed to the last known post office address of the residence of the licensee as shown by the records of the Secretary. The service is deemed to be made when not less than the number of days has intervened between the date of service and the return of the same as provided by law.

(J) No license may be granted to conduct a private personnel placement service in a residence or rooms used for living purposes, where boarders or lodgers are kept, where meals are served, where persons sleep, or, in connection with a building or premises, where intoxicating liquors are sold to be consumed on premises, except cafes and restaurants in office buildings.

However, if the licensee has maintained a South Carolina State Placement Service license for three consecutive years, or has attained the national CPC designation, including two years of service, the licensee may by licensed to operate from a private residence if desired but must be in accordance with other applicable federal, state, and local laws and zoning ordinances. In addition, a person who is handicapped or incapacitated for a period of time could be allowed a waiver for that period of time to work from a private residence.

(K) No license may be issued if the applicant has had a previous application which was denied or a license which has been revoked within the United States or its possessions or territories. No person may own, wholly or in part, nor manage a private personnel placement service who previously has been denied or had revoked his license to operate a private personnel placement service within the United States or its possessions or territories. The Secretary, depending upon the seriousness of the offense causing the denial or revocation of the license, after a suitable period of three months to one year, may allow the person, upon full compliance, to reapply for a license.

(L) If a licensee relocates its offices before filing the annual renewal notice, he shall submit a written notice of the change of address to the Secretary containing a notarized statement that the new location conforms to licensing requirements.

(M) If a licensee ceases to operate or goes out of business, he shall notify the Secretary in writing of the action and return the license to the Secretary.

(N) If a business is sold to a new owner, the previous owner shall notify the Secretary in writing of the action and return the license to the Secretary and state to whom the business is being sold. That business may not operate until the new owner has obtained a new license.

(O) Private Personnel Placement Services licenses are nontransferable absolutely and unconditionally.

HISTORY: 1962 Code Section 40-432; 1968 (55) 2846; 1981 Act No. 107 Section 1; 1985 Act No. 149, Section 1; 1989 Act No. 147, Section 2, eff June 8, 1989; 1992 Act No. 477, Section 1, eff June 17, 1992; 1992 Act No. 501, Part II Section 9F, eff July 1, 1992.



SECTION 41-25-35. Registration periods for biennial licenses; proration of fees during conversion to biennial cycle; renewals.

(A) Licenses required by this chapter to be registered biennially must be assigned registration periods as provided in this section.

(1) Upon the first reregistration of the licenses by the South Carolina Secretary of State's Office after the effective date of biennial licensure, a biennial registration period must be implemented as follows:

(a) Licenses whose license numbers end in:

(i) an even number and expire between July 1, 1992, and December 31, 1992, shall obtain a biennial registration;

(ii) an even number and expire between January 1, 1993, and June 30, 1993, shall reregister their licenses for one year. At the end of that time they shall reregister their license for two years and biennially;

(iii) an odd number and expire between July 1, 1992, and December 31, 1992, shall register their licenses for one year. At the end of that time they shall register their license for two years and biennially;

(iv) an odd number and expire between January 1, 1993, and June 30, 1993, shall obtain a biennial registration;

(v) "A" through "L" and expire between July 1, 1992, and June 30, 1993, shall obtain a biennial registration;

(vi) "M" through "Z" and expire between July 1, 1992, and June 30, 1993, shall obtain a one-year registration and obtain a biennial registration after that time;

(b) Licenses issued in South Carolina for the first time between:

(i) July 1, 1992, and December 31, 1992, which end in an even number must be issued biennially;

(ii) July 1, 1992, and December 31, 1992, which end in an odd number must be issued for one year. At the end of that time the license must be renewed for two years and biennially after that time;

(iii) January 1, 1993, and June 30, 1993, which end in an even number must be issued for one year. At the end of that time the license must be renewed for two years and biennially after that time;

(iv) January 1, 1993, and June 30, 1993, which end in an odd number must be issued biennially;

(v) July 1, 1992, and June 30, 1993, and issued license numbers which end in 'A' through 'L' must be issued biennially;

(vi) July 1, 1992, and June 30, 1993, and which end in "M" through "Z" must be issued for one year and renewed biennially after that time.

(2) Registrations are valid until the last day of the month in which the registration expires. The license fees charged during the conversion process must be prorated for the length of the license issued.

(B) After June 30, 1993, all licensees must be registered and licensed for twenty-four consecutive months, and the registrations expire on the last day of the twenty-fourth month. The registration and licensing of every licensee must be renewed biennially upon application by the holder and by payment of fees required by law to take effect on the first day of the month following the expiration of the registration and licensing to be renewed. This section does not prevent the Secretary of State's Office from refusing to issue a license.

HISTORY: 1992 Act No. 501, Part II Section 9A, eff July 1, 1992.



SECTION 41-25-40. Duties of licensees.

Every licensed private personnel placement service in the State shall:

(a) Openly and in a place accessible to applicants and employees alike, display the license.

(b) Make available to each applicant a copy of every contract between the private personnel placement service and the applicant which shall have printed on it or attached to it a copy of the fee and placement fee schedules.

(c) Guarantee, to the applicant through contractual agreement between the private personnel placement service and the applicant who pays a placement fee, every job placement for a minimum period of ninety calendar days. Should the position end in less than ninety calendar days, regardless of the cause for termination, the fee or service charge for services rendered must be adjusted to and shall not exceed the amount of the original fee prorated over ninety calendar days from the beginning date of employment. Should the applicant not report for work, regardless of the reason, there may be no fee charged to the applicant.

HISTORY: 1962 Code Section 40-433; 1968 (55) 2846; 1981 Act No. 107 Section 1; 1985 Act No. 149, Section 1.



SECTION 41-25-50. Prohibited activities or conduct of personnel agencies.

Any person who acts as a private personnel placement service in the State, or his employees may not:

(a) Knowingly induce or attempt to induce any employee it has placed to leave that employment unless it is requested to do so by the employee and he has first contacted the private personnel placement service.

(b) Knowingly publish or cause to be published any false, fraudulent, or misleading information, representation, promise, notice, or advertisement.

(c) Knowingly refer any employee or applicant for employment to a place where a strike or lockout exists without furnishing the employee or applicant with a written statement as to the existence of the strike or lockout, if the agency had knowledge of the facts.

(d) Knowingly send or cause to be sent any applicant to any place the private personnel placement service knows or reasonably should have known is maintained for immoral or illicit purposes.

(e) Impose a fee for the registration of an applicant.

(f) Impose a fee to an applicant for placement services or job referral or employment consulting services except when the services rendered result in that applicant accepting employment and establishes a confirmed starting date.

(g) Engage or attempt to engage in splitting or sharing, with an employer, an agent or other employee of an employer, or other person to whom private personnel placement service has been furnished, a payment received by a private personnel placement service from a person seeking employment or from an employer.

(h) Procure or attempt to procure the discharge of a person from his current employment.

(i) Advertise in any media, including a newspaper, trade publication, billboard, radio, television, card, printed notice, circular, contract, letterhead, or any other material made for public distribution, except an envelope, without stating the firm name and if the firm name does not include words identifying it as providing private personnel placement service then additional words must be used such as Personnel Agency, Personnel Consultant, Fee Paid, or other wording that establishes the identity as a Private Personnel Placement Service in the advertisement.

(j) Deleted.

(k) Use or cause to be used any fictitious name as a contact person for an applicant or employer or a name which is not the correct name of the private personnel placement service itself or the individual employee within the service who is handling the job order.

HISTORY: 1962 Code Section 40-434; 1968 (55) 2846; 1978 Act No. 553; 1981 Act No. 107 Section 1; 1985 Act No. 149, Section 1; 1992 Act No. 477, Section 2, eff June 17, 1992.



SECTION 41-25-60. Advertisements in South Carolina of firms located outside its jurisdiction.

Any person who acts as a private personnel placement service doing business in South Carolina but is located outside the jurisdiction of the other provisions of this chapter may not be allowed to advertise by any media, including a newspaper, trade publication, billboard, radio, television, card, printed notice, circular, contract, letterhead, or any other material made for public distribution, except an envelope, without clearly stating that the advertisement is by a firm providing private personnel placement services, stating the firm name, address, and using the words personnel placement service, personnel agency, consultants, fee paid, or other wording that establishes the identity as a private personnel placement service in the advertisement, if the firm name does not include such words.

HISTORY: 1962 Code Section 40-435; 1968 (55) 2846; 1981 Act No. 107 Section 1; 1985 Act No. 149, Section 1.



SECTION 41-25-70. Prohibited activities or conduct of employers or person seeking employment.

Any person or employer seeking employees or a person seeking employment shall not:

(a) Make any false statement or conceal any material fact for the purpose of obtaining employees, or employment, by or through a private personnel placement service.

(b) Engage or attempt to engage in the splitting or sharing of fees or payments for services of a private personnel placement service with any person to whom this chapter is applicable.

(c) Intentionally or knowingly refuse to pay any fee due to a private personnel placement service for placement services rendered.

HISTORY: 1962 Code Section 40-436; 1968 (55) 2846; 1981 Act No. 107 Section 1; 1985 Act No. 149, Section 1.



SECTION 41-25-80. Confidentiality of records and files.

Private personnel placement service information is confidential and must be considered and protected as follows:

All records and files of the private personnel placement service of all applicants, all customers, all job orders, which include their names, addresses, telephone numbers, and all related data for each, is confidential and belongs to the firm regardless of the medium on which it is recorded. The improper use or removal from the firm of all or any part of this data by a current or former employee is prohibited without written authority from the owner of the private personnel placement service and its use by a former employee is prohibited for a period of one hundred eighty days from the date of that person's separation from the firm.

HISTORY: 1962 Code Section 40-437; 1968 (55) 2846; 1981 Act No. 107 Section 1; 1985 Act No. 149, Section 1.



SECTION 41-25-90. Penalties.

Any person who knowingly violates Sections 41-25-30, 41-25-40, 41-25-50, 41-25-60, 41-25-70, or 41-25-80 is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or be imprisoned for not more than one year, or both. In addition, anyone convicted of the violations must be denied his right to operate as a private personnel placement service and shall immediately surrender his license to the Secretary.

Failure to surrender the license shall subject the licensee to a misdemeanor with the same penalty as above prescribed in this section with each day of noncompliance constituting a separate offense.

HISTORY: 1962 Code Section 40-438; 1968 (55) 2846; 1981 Act No. 107 Section 1; 1985 Act No. 149, Section 1.



SECTION 41-25-100. Liability for violations; remedies.

(a) A person who knowingly violates Sections 41-25-50, 41-25-60, 41-25-70, and 41-25-80 is liable to the person adversely affected by the violation for three times the amount of actual damages incurred plus court costs and reasonable attorneys' fees.

(b) In an action filed under this section, a plaintiff may seek and the court, in its discretion, may grant:

(1) An order enjoining the defendant in the suit from violating Sections 41-25-50, 41-25-60, 41-25-70, and 41-25-80;

(2) Any order necessary to restore to the person any property acquired by the defendant in the suit in violation of Sections 41-25-50, 41-25-60, 41-25-70, and 41-25-80; or

(3) Other relief that the court considers proper, including, if the court's judgment against the defendant in the suit is not satisfied within three months after the date of the final judgment, the appointment of a receiver, the revocation of a license or certificate authorizing the defendant in the suit to engage in business in this State, or an order enjoining the defendant in the suit from acting as a personnel service.

HISTORY: 1985 Act No. 149, Section 1.



SECTION 41-25-110. State agencies entitled to enforce chapter.

The provisions of this chapter may be enforced by any state agency having jurisdiction and authority to enforce this chapter, including, but not limited to:

(a) Secretary of State

(b) Division of Labor

(c) Attorney General

(d) Department of Consumer Affairs

(e) South Carolina Law Enforcement Division

(f) Circuit solicitors

(g) Local law enforcement agencies

(h) Any person who has been damaged by or has knowledge of any violation of the provisions of this chapter.

HISTORY: 1985 Act No. 149, Section 1; 1993 Act No. 181, Section 977, eff February 1, 1994.






CHAPTER 27 - EMPLOYMENT AND WORKFORCE--GENERAL PROVISIONS

SECTION 41-27-10. Short title.

Chapters 27 through 41 of this title shall be known and may be cited as the "South Carolina Department of Employment and Workforce".

HISTORY: 1962 Code Section 68-1; 1952 Code Section 68-1; 1942 Code Section 7035-81; 1936 (39) 1716; 1966 (54) 2640; 2010 Act No. 146, Section 11, eff March 30, 2010.



SECTION 41-27-20. Declaration of State public policy.

Without intending that this section shall supersede, alter or modify the specific provisions contained in Chapters 27 through 41 of this Title, but as a guide to the interpretation and application of Chapters 27 through 41 of this Title, the public policy of this State is declared to be as follows: Economic insecurity due to unemployment is a serious menace to health, morals and welfare of the people of this State; involuntary unemployment is therefore a subject of general interest and concern which requires appropriate action by the General Assembly to prevent its spread and to lighten its burden which so often falls with crushing force upon the unemployed worker and his family; the achievement of social security requires protection against this greatest hazard of our economic life; this can be provided by encouraging the employers to provide more stable employment and by the systematic accumulation of funds during periods of employment to provide benefits for periods of unemployment, thus maintaining purchasing power and limiting the serious social consequences of poor relief assistance. The General Assembly therefore declares that in its considered judgment the public good and the general welfare of the citizens of this State require the enactment of this measure, under the police powers of the State, for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own.

HISTORY: 1962 Code Section 68-38; 1952 Code Section 68-36; 1942 Code Section 7035-82; 1936 (39) 1716; 1941 (42) 369.



SECTION 41-27-30. Construction.

Nothing in Chapters 27 through 41 of this title must be construed to cause the department or the courts of this State in interpreting these chapters to be bound by interpretations as to liability or nonliability of employers by Federal administrative agencies, nor is it the intent of the General Assembly to require an identical coverage of employers under these chapters with coverage requirements pursuant to Section 3101 et seq. of the Federal Internal Revenue Code.

HISTORY: 1962 Code Section 68-39; 1952 Code Section 68-37; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1957 (50) 580; 2010 Act No. 146, Section 12, eff March 30, 2010.



SECTION 41-27-40. Amendments.

The General Assembly reserves the right to amend or repeal all or any part of Chapters 27 through 41 of this Title at any time and there shall be no vested private right of any kind against any such amendment or repeal. All the rights, privileges, and immunities conferred by such chapters or acts done pursuant thereto shall exist subject to the power of the General Assembly to amend or repeal such chapters at any time.

HISTORY: 1962 Code Section 68-40; 1952 Code Section 68-38; 1942 Code Section 7035-103; 1936 (39) 1716; 1939 (41) 487.



SECTION 41-27-110. Generally.

As used in Chapters 27 through 41 of this Title, unless the context clearly requires otherwise, the terms defined in the following sections shall have the meanings therein ascribed to them.

HISTORY: 1962 Code Section 68-2; 1952 Code Section 68-2; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369.



SECTION 41-27-120. Agricultural labor.

The term "agricultural labor" includes all service performed:

(1) On a farm, in the employ of any person, in connection with cultivating the soil or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training and management of livestock, bees, poultry, pigeons and fur-bearing animals and wildlife;

(2) In the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement or maintenance of such farm and its tools and equipment or in salvaging timber or clearing land of brush and other debris left by a hurricane, if a major part of such service is performed on a farm;

(3) In connection with the production or harvesting of any commodity defined as an agricultural commodity in Section 15(g) of the Federal Agricultural Marketing Act, as amended, or in connection with the ginning of cotton, or cleaning of seed, or in connection with the operation or maintenance of ditches, canals, reservoirs, or waterways used exclusively for supplying and storing water for farming purposes.

(4) In the employ of the operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing, or delivery to storage or to market or to a carrier for transportation to market in its unmanufactured state, any agricultural or horticultural commodity; but only if such operator produced more than one half of the commodity with respect to which such service is performed;

(5) In the employ of a group of operators of farms (or a cooperative organization of which such operators are members) in the performance of service described in paragraph (1) of this section, but only if such operators produced more than one half of the commodity with respect to which such service is performed;

(6) The provisions of paragraphs (4) and (5) shall not be deemed to be applicable with respect to services performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption; or

(7) On a farm operated for profit if such service is not in the course of the employer's trade or business or is domestic service in the private home of the employer.

(8) As used in this section the term "farm" includes stock, dairy, poultry, pigeons, fruit, fur-bearing animals and truck farms, plantations, ranches, nurseries, ranges, greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities and orchards.

HISTORY: 1962 Code Section 68-3; 1952 Code Section 68-3; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1971 (57) 950; 1972 (57) 2309; 1979 Act No. 100 Section 1.



SECTION 41-27-130. Annual payroll.

"Annual payroll" means the total amount of wages subject to the contribution provisions of Chapters 27 through 41 of this Title which are paid by an employer during a period of twelve consecutive months.

HISTORY: 1962 Code Section 68-4; 1952 Code Section 68-4; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1955 (49) 480.



SECTION 41-27-140. Average weekly wage.

The average weekly wage of an insured worker shall be determined by dividing his total wages paid for insured work in that quarter of his base period in which such wages were highest by thirteen.

HISTORY: 1962 Code Section 68-5; 1961 (52) 453.



SECTION 41-27-150. Base period.

(A) Except as provided in subsection (B), "base period" means the first four of the last five completed calendar quarters immediately preceding the first day of an individual's benefit year. However, in the case of a combined wage claim filed by an individual in accord with an arrangement entered into by the department pursuant to the provisions of Section 41-29-140(2), the base period is that applicable provided by the law of the paying state.

(B)(1) "Alternate base period" means for benefit years effective after May 31, 2010, if an individual does not have sufficient wages in the base period defined in subsection (A) to qualify for benefits, his base period must be the four calendar quarters completed most recently before the individual's benefit year if this period qualifies him for benefits, provided these quarters were not previously used to establish a prior valid benefit year.

(2) If the wage information for an individual's most recently completed calendar quarter is not available to the department from regular quarterly reports of systematically accessible wage information, the department promptly must contact the individual's employer to establish such wage information. The director shall establish rules necessary to implement this subsection.

(C) Wages that fall within the base period, if claims established under this section, must not be available for use in qualifying for a subsequent benefit year.

HISTORY: 1962 Code Section 68-6; 1952 Code Section 68-6; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1973 (58) 248; 2010 Act No. 146, Section 13, eff March 30, 2010; 2010 Act No. 234, Section 8, eff January 1, 2011.



SECTION 41-27-160. Benefit year.

"Benefit year" means the one-year period beginning with the day as of which an insured worker first files a request for determination of his insured status, and afterward the one-year period beginning with the day by which he next files this request after the end of his last preceding "benefit year"; provided, that in the case of a combined wage claim filed by an individual in accord with an arrangement entered into by the department pursuant to the provisions of Section 41-29-140(2), the benefit year is that applicable provided by the law of the paying state. The filing of a notice of unemployment is considered a request for determination of insured status if a current benefit year has not previously been established. A request for determination of insured status must be made pursuant to regulations as the department prescribes.

HISTORY: 1962 Code Section 68-7; 1952 Code Section 68-7; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1952 (47) 1977; 1954 (48) 1704; 1955 (49) 480; 1973 (58) 248; 2010 Act No. 146, Section 14, eff March 30, 2010.



SECTION 41-27-170. Benefits.

"Benefits" means the money payments payable to an individual as provided in Chapters 27 through 41 of this Title with respect to his unemployment.

HISTORY: 1962 Code Section 68-8; 1952 Code Section 68-8; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369.



SECTION 41-27-180. Claimant.

"Claimant" means an individual who has filed a request for a determination of insured status, a request for initiation of a claim series in a benefit year, a notice of unemployment, a certification for waiting-week credit, or a claim for benefits.

HISTORY: 1962 Code Section 68-9; 1955 (49) 480.



SECTION 41-27-190. Department.

"Department" means the South Carolina Department of Employment and Workforce.

HISTORY: 1962 Code Section 68-10; 1952 Code Section 68-9; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1946 (44) 1474; 2010 Act No. 146, Section 15, eff March 30, 2010.



SECTION 41-27-200. Contributions.

"Contributions" means the money payment required by Chapter 31, Article 1 to be made into the State unemployment compensation fund by an employer.

HISTORY: 1962 Code Section 68-11; 1952 Code Section 68-10; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1973 (58) 248.



SECTION 41-27-210. Employer.

"Employer" means:

(1) Any employing unit which during any calendar year prior to January 1, 1972, in each of twenty different weeks, whether or not such weeks were consecutive, had in employment four or more individuals, irrespective of whether the same individuals were employed in each such week. For the purpose of this section, active officers of a corporation shall be counted as in employment.

(2) Any employing unit, which, after December 31, 1971:

(a) In any calendar quarter in either the current or preceding calendar year paid for service in employment wages of fifteen hundred dollars or more; or

(b) For some portion of a day in each of twenty different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding year, had in employment at least one individual (irrespective of whether the same individual was in employment in each such day);

(3) Any individual or other legal entity which acquired substantially all of the business of another which at the time of such acquisition was an employer subject to Chapters 27 through 41 of this Title and continues such acquired business; provided, however, that if only a part of the business of another is acquired the employing unit acquiring such part shall not be deemed an employer unless such part, if conducted separately, would have been liable as an employer under such chapters.

(4) Any individual or other legal entity which acquired substantially all of the business of another employing unit, if the employment record of such employing unit subsequent to such acquisition, together with the employment record of the acquired business prior to such acquisition, both within the same calendar year, will be sufficient to constitute such employing unit an employer subject to Chapters 27 through 41 of this Title under item (2) of this section; provided, however, that if only a part of the business of another is acquired by an individual or other legal entity the employment record of such part prior to acquisition shall be considered and not the whole employment record of the business from which such part was acquired as if such part was conducted.

(5) Any employing unit for which:

(a) Service in employment as defined in Section 41-27-230(2)(a) is performed after December 31, 1971; or

(b) Service in employment as defined in Section 41-27-230(2)(b) is performed after December 31, 1977.

(6) Any employing unit for which service in employment as defined in Section 41-27-230(3) is performed after December 31, 1971.

(7) Any employing unit for which service in employment as defined in Section 41-27-230(5) is performed after December 31, 1977.

(8) Any employing unit for which service in employment as defined in Section 41-27-230(6) is performed after December 31, 1977.

(9) Any employing unit which has elected to become fully subject to Chapters 27 through 41 of this Title pursuant to Section 41-37-20.

(10)(a) In determining whether or not an employing unit for which service other than domestic service is also performed is an employer under paragraphs (2), (5), (6), or (7) of this section, the wages paid or the employment of an employee performing domestic service after December 31, 1977, shall not be taken into account.

(b) In determining whether or not an employing unit for which service other than agricultural labor is also performed is an employer under paragraphs (2), (5), (6), or (8) of this section, the wages paid or the employment of an employee performing service in agricultural labor after December 31, 1977, shall not be taken into account. If an employing unit is determined an employer of agricultural labor, such employing unit shall be determined an employer for purposes of paragraph (2) of this section.

(11) For purposes of paragraphs (2), (6), (7), and (8), employment includes service that would constitute employment but for the fact that the service is considered to be performed entirely within another state pursuant to an election provided by an arrangement entered into in accordance with Section 41-27-550 by the department and an agency charged with the administration of another state or federal unemployment compensation law.

(12) For purposes of paragraphs (2)(b), (4) and (7), if any calendar week includes both December thirty-first and January first, the days of that week up to January first shall be deemed one calendar week and the days beginning January first another such week.

(13) Any Native American tribe or tribal unit for which service in employment as defined in Chapters 27 through 41 of this title is performed.

(14) Any employing unit which is liable under the Federal Unemployment Tax Act, Section 3301 of the Internal Revenue Code of 1986, is a covered employer immediately upon having its first South Carolina employment, regardless of the number of employees working in South Carolina or the period for which they are employed.

HISTORY: 1962 Code Section 68-12; 1952 Code Section 68-11; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1945 (44) 377; 1955 (49) 480; 1961 (52) 166; 1966 (54) 2640; 1971 (57) 950; 1972 (57) 2309; 1973 (58) 248; 1977 Act No. 161 Section 1; 1981 Act No. 108 Section 1; 2002 Act No. 306, Section 2, eff June 5, 2002; 2010 Act No. 146, Section 16, eff March 30, 2010.



SECTION 41-27-220. Employing unit.

"Employing unit" means any individual or type of organization, including any partnership, association, trust, estate, joint-stock company, insurance company or corporation, whether domestic or foreign, or the receiver, trustee in bankruptcy, trustee or successor thereof or the legal representative of a deceased person, this State or any of its instrumentalities and subdivisions which has, or subsequent to January 1, 1935 has had, in its employ one or more individuals performing services for it within this State.

For the purpose of Chapters 27 through 41 of this Title, the following rule for the continuation of partnership shall apply:

(1) General rule. - An existing partnership shall be considered as continuing if it is not terminated.

(2) Termination.--(a) General Rule. - For purposes of item (1), a partnership shall be considered as terminated only if

(i) No part of any business, financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership, or

(ii) Within a twelve-month period there is a sale or exchange of fifty percent or more of the total interest in partnership capital and profits.

(b) Special Rules.

(i) Merger or consolidation. - In the case of the merger or consolidation of two or more partnerships, the resulting partnership shall, for purposes of this section, be considered the continuation of any merging or consolidating partnership whose members own an interest of more than fifty percent in the capital and profits of the resulting partnership.

(ii) Division of a partnership. - In the case of a division of a partnership into two or more partnerships, the resulting partnerships, other than any resulting partnership the members of which had an interest of fifty percent or less in the capital and profits of the prior partnership, shall, for purposes of this section, be considered a continuation of the prior partnership.

HISTORY: 1962 Code Section 68-13; 1952 Code Section 68-12; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1955 (49) 480; 1966 (54) 2640; 1973 (58) 248.



SECTION 41-27-230. Employment.

"Employment" means:

(1) Any service performed prior to January 1, 1978, which was employment as defined in this subsection prior to such date and, subject to the other provisions of this subsection, service performed after December 31, 1977, for wages under a contract of hire, written or oral, expressed or implied, including service in interstate commerce by:

(a) Any officer of a corporation; or

(b) Any individual who, under the usual common law rules applicable in determining the employer-employee relationship, has the status of an employee; or

(c) Any individual other than an individual who is an employee under subdivision (a) or (b) who performs services for remuneration for any employing unit:

(i) As an agent-driver or commission-driver engaged in distributing meat products, vegetable products, fruit products, bakery products, beverages (other than milk) or laundry or dry-cleaning services, for his principal;

(ii) As a traveling or city salesman, other than as an agent-driver or commission-driver, engaged upon a full-time basis in the solicitation on behalf of, and the transmission to, his principal (except for side-line sales activities on behalf of some other person) of orders from wholesalers, retailers, contractors, or operators of hotels, restaurants or similar establishments for merchandise for resale or supplies for use in their business operations; provided, that for purposes of subparagraph (1)(c), the term "employment" shall include services described in (i) and (ii) above performed after December 31, 1971, only if:

A. The contract of service contemplates that substantially all of the services are to be performed personally by such individual;

B. The individual does not have a substantial investment in facilities used in connection with the performance of the services (other than in facilities for transportation); and

C. The services are not in the nature of a single transaction that is not part of a continuing relationship with the person for whom the services are performed.

(2)(a) Service performed after December 31, 1971, by an individual in the employ of this State or any of its instrumentalities (or in the employ of this State and one or more other States or their instrumentalities) for a hospital or institution of higher education located in this State, or a political subdivision of this State which has elected to cover such service; provided, that such service is excluded from "employment" as defined in the Federal Unemployment Tax Act solely by reason of Section 3306(c)(7) of that act and is not excluded from "employment" under Section 41-27-230(4) of this Title.

(b) Service performed after December 31, 1977, in the employ of this State or any political subdivision thereof, or any instrumentality of any one or more of the foregoing which is wholly owned by this State and one or more other states or political subdivisions, or any service performed in the employ of any instrumentality of this State or any political subdivisions thereof, and one or more other states or political subdivisions; provided, that such service is excluded from "employment" as defined in the Federal Unemployment Tax Act by Section 3306(c)(7) of that act and is not excluded from "employment" under Section 41-27-230(4) of this Title.

(3) Service performed after December 31, 1971, by an individual in the employ of a religious, charitable, educational or other organization but only if the following conditions are met:

(a) The service is excluded from "employment" as defined in the Federal Unemployment Tax Act solely by reason of Section 3306(c)(8) of that act; and

(b) The organization had four or more individuals in employment in each of twenty different weeks, whether or not such weeks were consecutive, within either the current or preceding calendar year, regardless of whether they were employed at the same moment of time.

(4) For the purposes of paragraphs (2) and (3) the term "employment" shall not apply to service excluded from employment by reason of Section 41-27-260(10).

(5) Service performed after December 31, 1977, by an individual in agricultural labor as defined in Section 41-27-120 of this Title when:

(a) Such service is performed for a person who:

(i) During any calendar quarter in either the current or preceding calendar year paid remuneration in cash of twenty thousand dollars or more to individuals employed in agricultural labor (not taking into account service in agricultural labor performed before January 1, 1980, by an alien referred to in division (b) of this subparagraph); or

(ii) For some portion of a day in each of twenty different calendar weeks, whether or not such weeks were consecutive, in either the current or the preceding calendar year, employed in agricultural labor (not taking into account service performed before January 1, 1980, by an alien referred to in division (b) of this subparagraph), ten or more individuals regardless of whether they were employed at the same moment of time.

(b) Such service is not performed in agricultural labor if performed before January 1, 1980, by an individual who is an alien admitted to the United States to perform service in agricultural labor pursuant to Sections 214(c) and 101(a)(15)(H) of the Immigration and Nationality Act.

(c) For the purposes of this paragraph any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be treated as an employee of such crew leader:

(i) If such crew leader holds a valid certificate of registration under the Farm Labor Contractor Registration Act of 1963; or substantially all the members of such crew operate or maintain tractors, mechanized harvesting or cropdusting equipment, or any other mechanized equipment, which is provided by such crew leader; and

(ii) If such individual is not an employee of such other person within the meaning of paragraph (1) of this section.

(d) For the purposes of this paragraph, in the case of any individual who is furnished by a crew leader to perform service in agricultural labor for any other person who is not treated as an employee of such crew leader under (c); such other person and not the crew leader shall be treated as the employer of such individual, and such other person shall be treated as having paid cash remuneration to such individual in an amount equal to the amount of cash remuneration paid to such individual by the crew leader (either on his own behalf or on behalf of such other person) for the service in agricultural labor performed for such other person.

(e) For the purposes of this paragraph, the term "crew leader" means an individual who:

(i) Furnished individuals to perform service in agricultural labor for any other person;

(ii) Pays (either on his own behalf or on behalf of such other person) the individuals so furnished by him for the service in agricultural labor performed by them, and

(iii) Has not entered into a written agreement with such other farm operator under which such crew leader is designated as an employee of such other farm operator.

(6) Service performed after December 31, 1977, by an individual in domestic service, which includes all service for a person in the operation and maintenance of a private household, local college club or local chapter of a college fraternity or sorority as distinguished from service as an employee in the pursuit of an employer's trade, occupation, profession, enterprise or vocation, and such service is performed for a person who paid cash remuneration of one thousand dollars or more after December 31, 1977, in the current calendar year or the preceding calendar year to individuals employed in such domestic service in any calendar quarter.

(7) The term "employment" shall include the service of an individual who is a citizen of the United States, performed outside the United States after December 31, 1971 (except in Canada, and in the case of the Virgin Islands after December 31, 1971, and prior to January 1 of the year following the year in which the United States Secretary of Labor approves the unemployment compensation law of the Virgin Islands under Section 3304(a) of the Internal Revenue Code of 1954) in the employ of an American employer (other than service which is deemed "employment" under the provisions of Section 41-27-230(9) and Section 41-27-230(11) of this section or the parallel provisions of another State's law), if:

(a) The employer's principal place of business in the United States is located in this State; or

(b) The employer has no place of business in the United States, but,

(i) the employer is an individual who is a resident of this State; or

(ii) the employer is a corporation which is organized under the laws of this State; or

(iii) the employer is a partnership or a trust and the number of the partners or trustees who are residents of this State is greater than the number who are residents of any one other State; or

(c) None of the criteria of divisions (a) and (b) of this subparagraph are met but the employer has elected coverage in this State, or the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under the law of this State.

(d) An "American employer", for the purpose of this paragraph, means a person who is an individual who is a resident of the United States; or a partnership if two-thirds or more of the partners are residents of the United States; or a trust, if all of the trustees are residents of the United States; or a corporation organized under the laws of the United States or of any state.

(e) As used in this section, the term "United States" includes the states, the District of Columbia, the Commonwealth of Puerto Rico, and effective one day after the date on which the United States Secretary of Labor approves its unemployment compensation law under Section 3304(a) of the Internal Revenue Code of 1954, the term shall include the Virgin Islands.

(8) All service performed by an officer or member of the crew of an American vessel on or in connection with such vessel, if the operating office, from which the operations of such vessel operating on navigable waters within, or within and without, the United States are ordinarily and regularly supervised, managed, directed and control is within this State; and

(9) The term "employment" shall include an individual's entire service, performed within or both within and without this State, in the United States if:

(a) The service is localized in this State; or

(b) The service is not localized in any state but some of the service is performed in this State and:

(i) the base of operation or, if there is no base of operation, the place from which such service is directed or controlled is in this State; or

(ii) the base of operation or place from which such service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this State; or

(c) The service, wherever performed, is within the United States or Canada, if:

(i) such service is not covered under the unemployment compensation law of any other state or Canada; and

(ii) the place from which the service is directed or controlled is in this State.

(10) A service not covered under item (7) of this section and performed entirely without this State, with respect to no part of which contributions are required and paid under an unemployment compensation law of another state or of the federal government, is considered employment subject to Chapters 27 through 41 of this title if the individual performing such services is a resident of this State and the department approves the election of the employing unit for whom the services are performed that the entire service of the individual is considered employment subject to Chapters 27 through 41 of this title.

(11) Service shall be deemed to be localized within a state if the service is performed entirely within such state, or if the service is performed both within and without such state, but the service performed without such state is incidental to the individual's service within the state; for example, is temporary or transitory in nature or consists of isolated transactions.

HISTORY: 1962 Code Section 68-14; 1952 Code Section 68-13; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1957 (50) 580; 1971 (57) 950; 1972 (57) 2309; 1973 (58) 248. 1977 Act No. 161 Section 2; 2010 Act No. 146, Section 17, eff March 30, 2010.



SECTION 41-27-235. Employment by Native American tribes; benefits; contributions.

(A) The term "employment" means service performed in the employ of a Native American tribe, as defined in Section 3306(u) of the Federal Unemployment Tax Act (FUTA), if the service is excluded from "employment" as defined in FUTA solely by reason of Section 3306(C)(7), FUTA, and is not otherwise excluded from "employment" under this title.

(B) Benefits based on service in employment defined in this section are payable in the same amount, on the same terms, and subject to the same conditions as benefits payable on the basis of other service subject under this title.

(C)(1) Native American tribes or tribal units including subdivisions, subsidiaries, or business enterprises wholly owned by such tribes subject to this title shall pay contributions under the same terms and conditions as all other subject employers, unless they elect to pay into the state unemployment trust fund amounts equal to the amount of benefits attributable to service in the employ of the Native American tribe or tribal unit including all extended benefits paid for any reason.

(2) A Native American tribe or tribal unit that elects to pay a benefit attributable to service in their employ but fails to reimburse the required payment, including an interest and penalty assessment, within ninety days of the receipt of a bill, causes the Native American tribe to lose the option to make a payment in lieu of a contribution for the following tax year unless payment in full is received before the contribution rates for the next year are computed. The department shall notify the United States Internal Revenue Service and the United States Department of Labor of a tribe or tribal unit's failure to make a required payment within ninety days of a final notice of delinquency.

(3) A Native American tribe that loses the option to make payments in lieu of contributions shall have that option reinstated if, after a period of one year, all contributions have been paid on a timely basis and no contributions, payments in lieu of contributions, penalties, or interest remain outstanding.

HISTORY: 2002 Act No. 306, Section 1, eff June 5, 2002; 2004 Act No. 170, Section 1, eff February 18, 2004; 2010 Act No. 146, Section 18, eff March 30, 2010.



SECTION 41-27-240. Employment office.

"Employment office" means a free public employment office operated by this State or other office maintained for the purpose of serving applicants or claimants or maintained as a part of a state-controlled system of public employment offices.

HISTORY: 1962 Code Section 68-15; 1952 Code Section 68-14; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1971 (57) 950.



SECTION 41-27-250. Employment security administration fund.

"Employment security administration fund" means the employment security administration fund established by Chapters 27 through 41 of this Title, from which administrative expenses under such chapters shall be paid.

HISTORY: 1962 Code Section 68-16; 1952 Code Section 68-18; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1957 (50) 580.



SECTION 41-27-260. Exempted employment.

The term "employment" as used in Chapters 27 through 41 of this title does not include:

(1) labor engaged in the seafood industry, which is defined as persons employed in the commercial netting, catching, and gathering of seafood, and the processing of such seafood for the fresh market;

(2) casual labor not in the course of the employing unit's trade or business;

(3) service performed by an individual in the employ of his son, daughter, or spouse and service performed by a child under the age of eighteen in the employ of his father or mother;

(4) service performed in the employ of the United States Government or an instrumentality of the United States immune under the Constitution of the United States from the contributions imposed by Chapters 27 through 41 of this title, except that to the extent that the Congress of the United States permits states to require instrumentalities of the United States to make payments into an unemployment fund under a state unemployment compensation act, all of the provisions of Chapters 27 through 41 of this title are applicable to those instrumentalities and to services performed for those instrumentalities, in the same manner, to the same extent and on the same terms as to all other employers; provided, that if this State is not certified for a year by the Secretary of Labor or his successors under the Federal Internal Revenue Code, the payments required of those instrumentalities with respect to such year must be refunded by the department from the funds in the same manner and within the same period as is provided in Section 41-31-360 with respect to contributions erroneously collected;

(5) service performed after December 31, 1977, in the employ of a governmental entity referred to in Section 41-27-230(2)(b), if the service is performed by an individual in the exercise of his duties as:

(a) an elected official or as the appointed successor of an elected official;

(b) a member of a legislative body, or a member of the judiciary of a state or political subdivision;

(c) a member of the State National Guard or Air National Guard;

(d) an employee serving on a temporary basis in case of fire, storm, snow, earthquake, flood, or similar emergency; or

(e) in a position that, pursuant to the laws of this State, is designated as a major nontenured policymaking or advisory position, or a policymaking position the performance of the duties of which ordinarily does not require more than eight hours per week;

(6) service with respect to which unemployment compensation is payable under an unemployment compensation system established by an act of Congress; provided, that the department must enter into agreements with the proper agencies under such act of Congress, which agreements shall become effective ten days after publication of it in the manner provided in Section 41-29-130 for general rules, to provide reciprocal treatment to individuals who have after acquiring potential rights to benefits under Chapters 27 through 41 of this title, acquired rights to unemployment compensation under such act of Congress or who have, after acquiring potential rights to unemployment compensation under such act of Congress, acquired rights to benefits under Chapters 27 through 41 of this title;

(7) service other than service performed as defined in Section 41-27-230(3) performed in the employ of a corporation, community chest, fund or foundation, organized and operated exclusively for religious, charitable, scientific, testing for public safety, literary, or educational purposes, or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual, no substantial part of the activities of which is carrying on propaganda, or otherwise attempting to influence legislation, and which does not participate in, or intervene in (including the publishing or distributing of statements), a political campaign on behalf of a candidate for public office, provided, that service performed in the employ of an organization operated for the primary purpose of carrying on a trade or business for profit may not be exempt on the ground, that all of its profits are payable to one or more organizations exempt under this paragraph;

(8) service other than service performed as defined in Section 41-27-230(3) that is performed in a calendar quarter in the employ of an organization exempt from federal income tax under Section 501(a) (other than an organization described in Section 401(a)) or under Section 521 of the Federal Internal Revenue Code of 1954, if the remuneration for such service is less than fifty dollars;

(9) the term "employment" does not include:

(a) service performed in the employ of a school, college, or university, if the service is performed by:

(i) a student who is enrolled and is regularly attending classes at the school, college or university; or

(ii) the spouse of a student, if the spouse is advised, at the time the spouse commences to perform the service that the employment of the spouse to perform the service is provided under a program to provide financial assistance to the student by his school, college, or university, and the employment is not covered by a program of unemployment insurance;

(b) service performed by an individual under the age of twenty-two who is enrolled at a nonprofit or public educational institution that normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program, taken for credit at the institution, which combines academic instruction with work experience, if the service is an integral part of the program, and the institution has certified this to the employer, except that this subparagraph does not apply to service performed in a program established for or on behalf of an employer or group of employers;

(c) service performed in the employ of a hospital, if the service is performed by a patient of the hospital, as defined in Section 41-27-280;

(10) for the purposes of Section 41-27-230(2) and (3), "employment" does not include service performed:

(a) in the direct employ of a church, convention, or association of churches or an organization operated primarily for religious purposes and which is operated, supervised, controlled, or principally supported by a church, convention, or association of churches; or

(b) by an ordained, a commissioned, or a licensed minister of a church in the exercise of his ministry or by a member of a religious order in the exercise of duties required by the order; or

(c) in a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age, physical or mental deficiency, or injury or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be absorbed readily in the competitive labor market by an individual receiving rehabilitation or remunerative work; or

(d) before January 1, 1978, for a hospital in a state prison or other state correctional institution by an inmate of the prison or correctional institution and after December 31, 1977, by an inmate of a custodial or penal institution; or

(e) as part of an unemployment work-relief or work-training program assisted or financed in whole or in part by a federal agency, an agency or political subdivision of a state, or an individual receiving work relief or work training, unless a federal law, rule, or regulation mandates unemployment insurance coverage to individuals in a particular work-relief or work-training program; or

(f) by an inmate who participates in a project designated by the Director of the Bureau of Justice Assistance pursuant to Public Law 90-351;

(11) service performed by an individual under the age of eighteen in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution;

(12) service performed as a student nurse in the employ of a hospital or a nurses' training school by an individual enrolled and regularly attending classes in a nurses' training school chartered or approved pursuant to state law, and service performed as an intern in the employ of a hospital by an individual who has completed a four-year course in a medical school chartered and approved pursuant to state law;

(13) service performed by an individual for an employer as an insurance agent or as an insurance solicitor, if this service is performed by the individual for his employer for remuneration solely by way of commission;

(14) service performed by an individual for an employer as a real estate salesman or agent, if this service is performed by the individual for his employer for remuneration solely by way of commission;

(15) service performed in the employ of a foreign government, including service as a consular or other officer or employee or a nondiplomatic representative;

(16) "agricultural labor" as defined by Section 41-27-120 and when performed by students who are enrolled and regularly attending classes for at least five months during a particular year at a secondary school or at an accredited college, university, or technical school and also when performed by part-time persons who do not qualify as students pursuant to this section but who at the conclusion of their agricultural labor would not qualify for benefits pursuant to the provisions of the department;

(17) service performed as a member of a Native American tribal council or service in a fishing rights related activity of a Native American tribe by a member of the tribe for another member of the tribe or by a qualified Native American entity.

(18) Services performed by a direct seller, provided that:

(a) the individual:

(i) is engaged in the trade or business of selling or soliciting the sale of consumer products, including, but not limited to, services or other intangibles, to any buyer on a buy-sell basis, a deposit-commission basis, or any similar basis for resale by the buyer or any other person in the home or otherwise than in a permanent retail establishment; or

(ii) is engaged in the trade or business of selling or soliciting the sale of consumer products, including, but not limited to, services or other intangibles, in the home or otherwise than in a permanent retail establishment;

(b) substantially all the remuneration, whether or not paid in cash, for the performance of the services described in subitem (a) is directly related to sales or other output, including, but not limited to, the performance of services, rather than to the number of hours worked; and

(c) the services performed by the individual are performed pursuant to a written contract between the individual and the person for whom the services are performed and the contract provides that the individual will not be treated as an employee for federal and state tax purposes.

HISTORY: 1962 Code Section 68-25; 1952 Code Section 68-22; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1946 (44) 1474; 1957 (50) 480; 1961 (52) 166; 1962 (52) 2133; 1971 (57) 950; 1972 (57) 2309; 1973 (58) 248, 669; 1974 (58) 2224; 1976 Act No. 695 Section 1; 1977 Act No. 161 Section 7; 1981 Act No. 108 Section 2; 1982 Act No. 340, Section 5; 1994 Act No. 500, Section 3, eff August 25, 1994; 1995 Act No. 7, Part II, Section 60, eff July 1, 1995 (became law without the Governor's signature January 12, 1995); 2002 Act No. 306, Sections 3A, 3B, eff June 5, 2002; 2010 Act No. 146, Section 19, eff March 30, 2010; 2011 Act No. 3, Section 1, eff March 14, 2011; 2011 Act No. 63, Section 14, eff June 14, 2011.



SECTION 41-27-270. Fund.

"Fund" means the unemployment compensation fund established by Chapters 27 through 41 of this Title, to which all contributions required and from which all benefits provided under such chapters shall be paid.

HISTORY: 1962 Code Section 68-17; 1952 Code Section 68-15; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369.



SECTION 41-27-280. Hospital.

"Hospital" means an institution which has been licensed or approved by the South Carolina Department of Health and Environmental Control as a hospital.

HISTORY: 1962 Code Section 68-17.1; 1971 (57) 950.



SECTION 41-27-290. Institution of higher education.

"Institution of higher education," for the purpose of this section, means an educational institution which:

(1) Admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such a certificate;

(2) Is legally authorized in this State to provide a program of education beyond high school;

(3) Provides an educational program for which it awards a bachelor's or higher degree, or provides a program which is acceptable for full credit toward such a degree, a program of postgraduate or postdoctoral studies, or a program of training to prepare students for gainful employment in a recognized occupation; and

(4) Is a public or other nonprofit institution.

(5) Notwithstanding any of the foregoing provisions of this subsection, all colleges and universities in this State are institutions of higher education for purposes of this section.

HISTORY: 1962 Code Section 68-17.2; 1971 (57) 950.



SECTION 41-27-300. Insured work.

"Insured work" means employment for employers.

HISTORY: 1962 Code Section 68-18; 1955 (49) 480.



SECTION 41-27-310. Insured worker.

An "insured worker" is an individual who has been paid wages in his base period for insured work equal to or exceeding one and one-half times the total of his wages paid in the quarter of such base period in which his wages for insured work were highest; provided, however, that no individual shall qualify as an insured worker unless he has been paid at least four thousand four hundred fifty-five dollars in his base period for insured work and one thousand ninety-two dollars in that quarter of his base period in which such wages were highest.

This section must not be applied to individuals who were found qualified to receive unemployment benefits prior to enactment of this section.

HISTORY: 1962 Code Section 68-19; 1955 (49) 480; 1961 (52) 453; 1982 Act No. 340, Section 1; 2010 Act No. 234, Section 2, eff January 1, 2011.



SECTION 41-27-320. Payments in lieu of contributions.

"Payments in lieu of contributions" means the money payments to the unemployment compensation fund required by the provisions of Section 41-31-630.

HISTORY: 1962 Code Section 68-19.01; 1973 (58) 248.



SECTION 41-27-330. Secretary of Labor.

"Secretary of Labor" means the United States Secretary of Labor.

HISTORY: 1962 Code Section 68-19.1; 1971 (57) 950.



SECTION 41-27-340. Educational institution.

"Educational institution" means any educational institution except an institution of higher education as defined in Section 41-27-290 of this Title:

(1) In which participants, trainees or students are offered an organized course of study or training designed to transfer to them knowledge, skills, information, doctrines, attitudes or abilities from, by or under the guidance of instructors or teachers;

(2) Which is legally authorized in this State to provide a program of education; and

(3) Which offers a course of study or training which may be academic, technical trade, or preparation for gainful employment in a recognized occupation.

HISTORY: 1962 Code Section 68-19.2; 1972 (57) 2309; 1977 Act No. 161 Section 3.



SECTION 41-27-350. State.

State includes, in addition to the states of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and effective one day after the date on which the United States Secretary of Labor approves its unemployment compensation law under Section 3304(a) of the Internal Revenue Code of 1954, the term shall include the Virgin Islands.

HISTORY: 1962 Code Section 68-20; 1952 Code Section 68-16; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1961 (52) 166; 1977 Act No. 161 Section 4.



SECTION 41-27-360. Statewide average weekly wage.

"Statewide average weekly wage" means the amount computed by the department as of July first of each year that is the aggregate amount of wages, irrespective of the limitation on the amount of wages subject to contributions by reason of Section 41-27-380(2), reported by employers as paid during the first four of the last six completed calendar quarters before this date, divided by a figure representing fifty-two times the twelve-month average of the number of employees in the pay period containing the twelfth day of each month during the same four calendar quarters as reported by those employers.

HISTORY: 1962 Code Section 68-20.1; 1973 (58) 412; 2010 Act No. 146, Section 20, eff March 30, 2010.



SECTION 41-27-370. Unemployed.

(1) An individual is considered "unemployed" in a week during which he performs no services and with respect to which no wages are payable to him or in a week of less than full-time work if the wages payable to him with respect to that week are less than his weekly benefit amount. The department must prescribe regulations applicable to unemployed individuals, making such distinctions in the procedures as to total unemployment, part-total unemployment, partial unemployment of individuals attached to their regular jobs, and other forms of short-time work, as the department considers necessary.

(2) An individual is considered "unemployed" in a week during which no governmental or other pension, retirement or retired pay, annuity, or other similar periodic payment attributable to his employment is payable to him or, if that payment is payable to him with respect to those weeks, the amount of it is less than his weekly benefit amount. An eligible individual who is unemployed in a week and is receiving a government or other pension, retirement or retired pay, annuity, or other similar periodic payment attributable to his employment must be paid with respect to this week a benefit in an amount equal to his weekly benefit amount less the pension, retirement or retired pay, annuity, or other similar periodic payment payable to him with respect to such week. This benefit, if not a multiple of one dollar, must be computed to the next lower multiple of one dollar. The amount of benefits payable to an individual for a week that begins after the effective date of the applicable provision in the Federal Unemployment Tax Act and that begins in a period with respect to which this individual is receiving a governmental or other pension, retirement or retired pay, annuity, or other similar periodic payment based on the previous work of the individual must be reduced not below zero but by an amount equal to the amount of this pension, retirement or retired pay, annuity, or other payment which is reasonably attributable to such week. However, if the provisions of the Federal Unemployment Tax Act permit, the requirements of this subsection shall apply in the case of a pension, retirement or retired pay, annuity, or other similar periodic payment under a plan maintained, or contributed to, by a base period employer or chargeable employer.

In the event the individual has participated in a pension, retirement or retired pay, annuity, or other similar plan of the base period employer or chargeable employer by having made contributions to this plan, the weekly benefit amount payable to the individual for that week must be reduced, but not below zero, by:

(a) the prorated weekly amount of the pension after deductions of that portion of the pension that is directly attributable to the percentage of the contributions made to the plan by such individual; or

(b) no part of the pension if the entire contributions to the plan were provided by such individual, or by the individual and an employer, or any other person or organization, who is not a base period employer or chargeable employer; or

(c) the entire prorated weekly amount of the pension if subitem (a) or (b) does not apply.

This provision is effective for all weeks commencing on or after August 29, 1982.

For purposes of this subsection, social security benefits are not considered a governmental or other pension, retirement or retired pay, annuity, or other similar periodic payment attributable to the beneficiary's employment. As a result, the offset of social security will be reduced from fifty to zero percent based on the fact that individuals are required to contribute to social security.

(3) An individual may not be considered unemployed in a week in which the department finds that his unemployment is due to a vacation week with respect to which the individual is receiving or has received his regular wages. This subsection does not apply to a claimant whose employer fails to comply, in respect to the vacation period, with the requirements of a regulation or procedure of the department regarding the filing of a notice, report, information, or claim in connection with individual, group, or mass separation arising from the vacation.

(4) An individual may not be considered unemployed in a week, not to exceed two in any benefit year, in which the department finds his unemployment is due to a vacation week that is constituted a vacation period without pay by reason of a written contract between the employer and the employees or by reason of the employer's vacation policy and practice to his employees. This provision applies only if the department finds employment will be available for the claimant with the employer at the end of a vacation period as described in this section. This subsection is not applicable to a claimant whose employer fails to comply, in respect to this vacation period, with the requirements of a regulation or procedure of the department regarding the filing of a notice, report, information, or claim in connection with an individual, group, or mass separation arising from the vacation.

HISTORY: 1962 Code Section 68-21; 1952 Code Section 68-17; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1949 (46) 264; 1957 (50) 580; 1980 Act No. 519 Part II Section 8; 1981 Act No. 108 Section 3; 1983 Act No. 62 Section 1; 2000 Act No. 349, Section 1, eff June 14, 2000; 2010 Act No. 146, Section 21, eff March 30, 2010.



SECTION 41-27-380. Wages.

(A) "Wages" means remuneration paid for personal services, including commissions and bonuses, sums paid to an employee by an employer pursuant to an order of the National Labor Relations Board or by private agreement, consent, or arbitration for loss of pay by reason of discharge and cash value of all remuneration paid in any medium other than cash. The reasonable cash value of remuneration paid in a medium other than cash is estimated and determined pursuant to regulations prescribed by the department. "Wages" includes all tip income, including charged tips, received while performing a service that constitutes employment and are included in a written statement furnished to the employer. "Wages" does not include:

(1) the amount of a payment with respect to services performed on behalf of an individual in its employ provided by a plan or system established by an employing unit which makes provision for individuals in its employ generally or for a class or classes of individuals, including an amount paid by an employing unit for insurance or annuities or into a fund to provide for any such payment, because of:

(a) retirement;

(b) sickness or accident disability;

(c) medical and hospitalization expenses in connection with sickness or accident disability; or

(d) death, provided the individual is in its employ has not the:

(i) option to receive, instead of provisions for death benefits, part of payment or, if the death benefit is insured, part of the premiums or contributions to premiums paid by his employing unit; and

(ii) right, under a provision of the plan, system, or policy of insurance providing for a death benefit, to assign the benefit or receive a cash consideration in lieu of the benefit either upon his withdrawal from the plan or system providing for the benefit or upon termination of the plan, system, or policy of insurance or of his service with the employing unit;

(2) an amount received from this State or the Federal Government by a member of the South Carolina National Guard, the United States Naval Reserve, the Officers Reserve Corps, the Enlisted Reserve Corps, and the Reserve Corps of Marines as drill pay, including a longevity pay and allowance;

(3) the payment by an employing unit, without deduction from the remuneration of the individual in its employ, of the tax imposed upon an individual in its employ, pursuant to Section 3101 of the Federal Internal Revenue Code, only if the service is agricultural labor or domestic service in a private home of the employer;

(4) a payment, other than vacation pay or sick pay, made to an employee after the month in which he attains the age of sixty-five, if he did not work for the employer in the period for which payment is made;

(5) a remuneration paid in a medium other than cash for a service performed in an agricultural labor or domestic service.

(B) For the purpose of Chapter 31, Article 1 of this title, "wages" does not include that part of remuneration which, after remuneration equal to ten thousand dollars for the period of January 1, 2011, through December 31, 2011, twelve thousand dollars for the period of January 1, 2012, through December 31, 2014, and fourteen thousand dollars from January 1, 2015, has been paid in a calendar year to an individual by an employer or his predecessor or with respect to employment during any calendar year, is paid to the individual by the employer during the calendar year unless that part of the remuneration is subject to a tax under a federal law imposing a tax against which credit may be taken for contributions required to be paid into a state unemployment fund. For the purposes of this subsection, employment includes service constituting employment under any unemployment compensation law of another state.

HISTORY: 1962 Code Section 68-22; 1952 Code Section 68-19; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1949 (46) 383; 1952 (47) 1887; 1955 (49) 480; 1957 (50) 580; 1966 (54) 2640; 1971 (57) 950; 1977 Act No. 161 Sections 5, 6; 1981 Act No. 108 Section 4; 1983 Act No. 62 Section 2; 1985 Act No. 83 Section 1; 2010 Act No. 146, Section 22, eff March 30, 2010; 2010 Act No. 234, Section 3, eff January 1, 2011.



SECTION 41-27-390. Week.

"Week" means calendar week or a period of seven consecutive days that the department prescribes by regulation. The department likewise may determine that a week is considered "in", "within", or "during" that benefit year which includes the greater part of that week.

HISTORY: 1962 Code Section 68-23; 1952 Code Section 68-20; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1946 (44) 1474; 2010 Act No. 146, Section 23, eff March 30, 2010.



SECTION 41-27-410. Departmental administrative contingency assessment.

Effective January 1, 1986, the departmental administrative contingency assessment is an assessment of six one-hundredths of one percent to be assessed upon the wages as defined in Section 41-27-380(2) of all employers except those who have either elected to make payments in lieu of contributions as defined in Section 41-31-620 or are liable for the payment of contributions as defined in Section 41-31-620 or are liable for the payment of contributions and are classified as a state agency or any political subdivision or any instrumentality of the political subdivision as defined in Section 41-27-230(2).

HISTORY: 1986 Act No. 362, Section 1, eff April 3, 1986; 1999 Act No. 37, Section 1, eff June 1, 1999; 2011 Act No. 3, Section 2, eff March 14, 2011.



SECTION 41-27-510. Promulgation of regulations regarding unemployed individuals.

The department must promulgate regulations applicable to unemployed individuals, making distinctions in the procedures regarding total unemployment, part-total unemployment, partial unemployment of the individuals attached to their regular jobs and other forms of short-time work as the department considers necessary.

HISTORY: 1962 Code Section 68-24; 1952 Code Section 68-21; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369; 1946 (44) 1474; 1949 (46) 264; 2010 Act No. 146, Section 24, eff March 30, 2010.



SECTION 41-27-520. Included and excluded service.

If the services performed during one half or more of any pay period by an individual for the person employing him constitute employment, all the services of such individual for such period shall be deemed to be employment; but if the services performed during more than one half of any such pay period by an individual for the person employing him do not constitute employment, then none of the services of such individual for such period shall be deemed to be employment. As used in this section the term "pay-period" means a period of not more than thirty-one consecutive days for which a payment of remuneration is ordinarily made to the individual by the person employing him. This section shall not be applicable with respect to services performed in a pay period by an individual for the person employing him when any such service is excepted by item (8) of Section 41-27-260.

HISTORY: 1962 Code Section 68-26; 1952 Code Section 68-23; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369.



SECTION 41-27-525. Availability of benefits for persons seeking only part-time work.

If the majority of the weeks of work in an individual's base period includes part-time work, the individual shall not be denied unemployment benefits under any provisions of this act relating to availability for work, active search for work, or failure to accept work, solely because the individual is seeking only part-time work. The phrase "seeking only part-time work", as used in this subsection, means the individual claiming unemployment benefits is available for a number of hours per week that are comparable to the individual's part-time work experience in the base period.

HISTORY: 2010 Act No. 234, Section 7, eff January 1, 2011.



SECTION 41-27-530. Separate establishments deemed single employing unit.

All individuals performing services within this State for any employing unit which maintains two or more separate establishments within this State shall be deemed to be employed by a single employing unit for all the purposes of Chapters 27 through 41 of this Title.

HISTORY: 1962 Code Section 68-27; 1952 Code Section 68-24; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369.



SECTION 41-27-540. Individuals employed to assist agents or employees.

Each individual employed to perform or to assist in performing the work of any agent or employee of an employing unit shall be deemed to be employed by such employing unit for all the purposes of Chapters 27 through 41 of this Title, whether such individual was hired or paid directly by such employing unit or by such agent or employee, provided the employing unit had actual or constructive knowledge of the work.

HISTORY: 1962 Code Section 68-28; 1952 Code Section 68-25; 1942 Code Section 7035-99; 1936 (39) 1716; 1939 (41) 487; 1940 (41) 1630; 1941 (42) 358, 369.



SECTION 41-27-550. Reciprocal agreements.

The department may enter into agreements with the appropriate agencies of other states or the federal government whereby individuals performing services in this and other states for a single employing unit under circumstances not specifically provided for in Section 41-27-230 or under similar provisions in the unemployment compensation laws of such other states shall be deemed to be engaged in employment performed entirely within this State or within one of such other states and whereby potential rights to benefits accumulative under the unemployment compensation laws of one or more states or under the law of the federal government or both may constitute the basis for the payment of benefits through a single appropriate agency under terms which the department considers fair and reasonable as to all affected interests and will not result in a substantial loss to the fund, and the department may enter into agreements with appropriate agencies of other states or the federal government administering unemployment compensation laws to provide that contributions on wages for services performed by an individual in more than one state for the same employer may be paid to the appropriate agency of one state.

HISTORY: 1962 Code Section 68-29; 1952 Code Section 68-26; 1942 Code Section 7035-98; 1936 (39) 1716; 1939 (41) 487; 1946 (44) 1474; 1949 (46) 418; 2010 Act No. 146, Section 25, eff March 30, 2010.



SECTION 41-27-560. Prohibition of libel or slander actions.

A report, communication, or other similar matter, either oral or written from an employee or employer to the other or to the department or its agents, representatives, or employees that has been written, sent, delivered, or made in connection with the requirements and the administration of Chapters 27 through 41 of this title must not be made the subject matter or basis of a suit for slander or libel in a court of this State.

HISTORY: 1962 Code Section 68-30; 1952 Code Section 68-27; 1942 Code Section 7035-95; 1936 (39) 1716; 1939 (41) 487; 1946 (44) 1474; 2010 Act No. 146, Section 26, eff March 30, 2010.



SECTION 41-27-570. Defense of suits involving duties of Department.

In case of a suit to enjoin the collection of the contributions provided for in Chapters 27 through 41 of this title, to test the validity of those chapters or for another purpose connected with its duties, the department must be made a party to it and the Attorney General or counsel for the department shall defend the suit in accordance with the provisions of Section 41-27-580.

HISTORY: 1962 Code Section 68-31; 1952 Code Section 68-28; 1942 Code Section 7035-94; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1942 (42) 1648; 2010 Act No. 146, Section 27, eff March 30, 2010.



SECTION 41-27-580. Representation of Department in civil actions.

In a civil action to enforce the provisions of Chapters 27 through 41 of this title, the department and the State may be represented by a qualified attorney employed by the department and is designated by it for this purpose or, at the department's request, by the Attorney General.

HISTORY: 1962 Code Section 68-32; 1952 Code Section 68-29; 1942 Code Section 7035-97; 1936 (39) 1716; 1939 (41) 487; 2010 Act No. 146, Section 28, eff March 30, 2010.



SECTION 41-27-590. Prosecution of criminal actions.

(A) All criminal actions for violation of any provision of Chapters 27 through 41 of this title or of any rules or regulations issued pursuant thereto shall be prosecuted by the Attorney General of the State or at his request and under his direction by the solicitor of any circuit or any prosecuting attorney in any court of competent jurisdiction in the county in which the employer has a place of business or the violator resides.

(B) The department must refer all cases of significant claimant and/or employer fraud to the Attorney General to determine whether to prosecute the offender.

HISTORY: 1962 Code Section 68-33; 1952 Code Section 68-30; 1942 Code Section 7035-97; 1936 (39) 1716; 1939 (41) 487; 2010 Act No. 146, Section 116, eff March 30, 2010.



SECTION 41-27-600. Compromises.

The department may compromise a civil penalty or cause of action arising pursuant to a provision of Chapters 27 through 41 of this title instead of commencing suit on them and may compromise the case after suit on it commences. In these cases the department shall keep on file in its office the reasons for settlement by compromise; a statement on the amount of contribution imposed; the amount of additional contribution, penalty, or interest imposed by law in consequence of neglect or delinquency; and the amount actually paid pursuant to the terms of the compromise.

HISTORY: 1962 Code Section 68-34; 1952 Code Section 68-31; 1942 Code Section 735-100; 1936 (39) 1716; 1939 (41) 487; 2010 Act No. 146, Section 29, eff March 30, 2010.



SECTION 41-27-610. Place where failure to perform acts deemed to occur.

The failure to do an act required by or under the provisions of Chapters 27 through 41 of this title shall be deemed an act committed in part at the office of the department in Columbia.

HISTORY: 1962 Code Section 68-35; 1952 Code Section 68-32; 1942 Code Section 7035-101; 1936 (39) 1716; 1939 (41) 487; 2010 Act No. 146, Section 30, eff March 30, 2010; 2011 Act No. 3, Section 3, eff March 14, 2011.



SECTION 41-27-620. Department's certificate as prima facie evidence.

The certificate of the department to the effect that a contribution has not been paid, that a report has not been made, that information has not been furnished, or that records have not been produced or made available for inspection, as required pursuant to Chapters 27 through 41 of this title, is prima facie evidence of the alleged action.

HISTORY: 1962 Code Section 68-36; 1952 Code Section 68-33; 1942 Code Section 7035-101; 1936 (39) 1716; 1939 (41) 487; 2010 Act No. 146, Section 31, eff March 30, 2010.



SECTION 41-27-630. Liability of State and Department for payment of benefits.

A benefit is considered due and payable pursuant to Chapters 27 through 41 of this title only to the extent provided in those chapters and to the extent that money is available for them to the credit of the unemployment compensation fund and neither the State nor the department must be liable for an amount in excess of that sum.

HISTORY: 1962 Code Section 68-37; 1952 Code Section 68-35; 1942 Code Section 7035-102; 1936 (39) 1716; 1939 (41) 487; 2010 Act No. 146, Section 32, eff March 30, 2010.



SECTION 41-27-640. Extension of unemployment insurance coverage to political subdivisions mandated by P.L. 94-566.

Notwithstanding the provisions of this act, any extension of unemployment insurance coverage to political subdivisions in this State mandated by P.L. 94-566 shall be continued in effect at the option of the governing body of the political subdivision to the extent any part of the coverage mandated in P.L. 94-566 upon state and local government is either declared unconstitutional by the Supreme Court of the United States, or is repealed by an act of Congress. If P.L. 94-566 or the federal acts it amends is stayed pendente lite as to the employees of this State or one of its cities or counties by any court of competent jurisdiction, the coverage of all employees under this law is automatically stayed.

HISTORY: 1977 Act No. 161 Section 24.



SECTION 41-27-650. Department must work in conjunction with Department of Commerce and State Budget and Control Board on certain matters.

(A) The Department of Commerce and the Department of Employment and Workforce must work in conjunction to develop or procure computer hardware, software, and other equipment that are compatible with each other as needed to efficiently address the state's policy goals as set forth in Section 41-27-20. Once information technology is attained, the departments regularly must develop reports that address relevant workforce issues and make the reports available to workforce training entities, including, but not limited to, the State Board for Technical and Comprehensive Education, the Commission on Higher Education, and the State Agency of Vocational Rehabilitation. Additionally, the departments must respond promptly to inquiries for information made by education and workforce training entities.

(B) The department must work in conjunction with the State Budget and Control Board to coordinate its computer system with computer systems of other state agencies so that the department may more efficiently match unemployed persons with available jobs. The department must provide a progress report concerning implementation of this subsection to the Chairman of the Senate Labor, Commerce and Industry Committee, the Chairman of the House of Representatives Ways and Means Committee, the Department of Employment and Workforce Review Committee, and the Governor every three months until fully implemented.

(C) This section is not intended to restrict or hinder the development of an unemployment benefits system financed in whole or in part by the United States Department of Labor.

HISTORY: 2010 Act No. 146, Section 7, eff March 30, 2010.



SECTION 41-27-700. Department of Employment and Workforce Review Committee; creation.

There is created the Department of Employment and Workforce Review Committee which must exercise the powers and fulfill the duties described in this article.

HISTORY: 2010 Act No. 146, Section 118, eff March 30, 2010.



SECTION 41-27-710. Committee membership; organization; meetings; quorum

(A) The committee must be composed of nine members, three of whom must be members of the House of Representatives appointed by the Speaker, at least one of whom must be a member of the minority party; three of whom must be members of the Senate appointed by the President Pro Tempore, at least one of whom must be a member of the minority party; and three of whom shall be appointed by the Governor from the general public at large, of which one must represent businesses with fewer than fifty employees and one of whom must represent businesses with fewer than five hundred employees. A member of the general public appointed by the Governor may not be a member of the General Assembly.

(B) The committee must meet as soon as practicable after appointment and organize itself by electing one of its members as chairman and other officers as the committee considers necessary. Afterward, the committee at least annually shall meet and at the call of the chairman or a majority of the members. A quorum consists of five members.

(C) Unless the committee finds a person qualified to serve as the Executive Director of the Department of Employment and Workforce, the person may not be appointed.

(D) A member of the committee that misses three consecutive scheduled meetings at which a quorum is present must be removed from and replaced on the committee by the person that appointed that member.

(E) The committee must discharge its duties related to screening and nominating qualified individuals for appointment by the Governor in the manner provided in Chapter 20, Title 2.

HISTORY: 2010 Act No. 146, Section 118, eff March 30, 2010.



SECTION 41-27-720. Duties of committee.

The committee shall:

(1) nominate three qualified applicants for the Governor to consider in appointing the executive director. In order to be found qualified, the person must meet the minimum requirements as provided in Section 41-29-35. The committee must consider a person's experience and expertise in matters related to unemployment, workforce development, and economic development. A person may not be appointed to serve as the permanent executive director unless he is found qualified by the committee. If the Governor rejects all of the nominees, the committee must reopen the nominating process;

(2) screen Department of Employment and Workforce Appellate Panel candidates for qualifications. In order to be found qualified, the person must meet the minimum requirements as provided in Section 41-29-300(E). The committee must consider a person's experience and expertise in matters related to unemployment, workforce development, and economic development. A person may not be elected to serve on the Department of Employment and Workforce Appellate Panel unless he is found qualified by the committee;

(3) conduct an annual performance review of the executive director, which must be submitted to the General Assembly and the Governor. A draft of the executive director's performance review must be submitted to him, and the executive director must be allowed an opportunity to be heard before the committee before the final draft of the performance review is submitted to the General Assembly and the Governor;

(4) submit to the General Assembly and the Governor, on an annual basis, the committee's evaluation of the performance of the Department of Employment and Workforce. A proposed draft of the evaluation must be submitted to the Executive Director of the Department of Employment and Workforce before submission to the General Assembly and the Governor, and the Executive Director of the Department of Employment and Workforce must be given an opportunity to be heard before the committee before the completion of the evaluation and its submission to the General Assembly and the Governor;

(5) assist in developing an annual workshop of at least six contact hours concerning ethics and the Administrative Procedures Act for the executive director and employees of the Department of Employment and Workforce as the committee considers appropriate;

(6) make reports and recommendations to the General Assembly and the Governor on matters relating to the powers and duties set forth in this section;

(7) submit a letter to the General Assembly with the annual budget proposals of the Department of Employment and Workforce, indicating the committee has reviewed the proposals; and

(8) undertake additional studies or evaluations as the committee considers necessary.

HISTORY: 2010 Act No. 146, Section 118, eff March 30, 2010.



SECTION 41-27-725. Powers of committee; oaths and affirmations; depositions; subpoenas.

(A) The committee in the discharge of its duties may administer oaths and affirmations, take depositions, and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda, and other records considered necessary in connection with the committee's investigation.

(B) No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda, or other records before the committee on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture. However, no individual shall be prosecuted or subjected to any criminal penalty based upon testimony or evidence submitted or forfeiture for or on account of any transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that the individual so testifying shall not be exempt from prosecution and punishment for perjury and false swearing committed in so testifying.

(C) In case of contumacy by any person or refusal to obey a subpoena issued to any person, any circuit court of this State or circuit judge thereof within the jurisdiction of which the person guilty of contumacy or refusal to obey is found, resides, or transacts business, upon application by the committee may issue to the person an order requiring him to appear before the committee to produce evidence if so ordered or to give testimony touching the matter under investigation. Any failure to obey an order of the court may be punished as a contempt hereof. Subpoenas shall be issued in the name of the committee and shall be signed by the committee chairman. Subpoenas shall be issued to those persons as the committee may designate.

HISTORY: 2010 Act No. 146, Section 118, eff March 30, 2010.



SECTION 41-27-730. Expenses of committee and its members.

(A) The committee members are entitled to mileage, subsistence, and per diem as authorized by law for members of boards, committees, and commissions while in the performance of the duties for which they are appointed. These expenses must be paid from the general fund of the State on warrants duly signed by the chairman of the committee and payable by the authorities from which they are appointed, except as provided in subsection (B) of this section.

(B) The committee may request that it be reimbursed for expenses associated with its duties with funds from the employment security administration fund. The expenses of the committee must be advanced by a legislative body and the legislative body incurring this expense must be reimbursed by the State.

HISTORY: 2010 Act No. 146, Section 118, eff March 30, 2010.



SECTION 41-27-740. Staff support for committee.

(A) The committee must use clerical and professional employees of the Senate Labor, Commerce and Industry Committee and the House of Representatives Labor, Commerce and Industry Committee for its staff, who must be made available to the committee.

(B) The committee may employ or retain other professional staff, upon the determination of the necessity for other staff by the committee.

HISTORY: 2010 Act No. 146, Section 118, eff March 30, 2010.



SECTION 41-27-750. Comprehensive study of other states' unemployment and workforce agencies; report and recommendations.

The committee may conduct a comprehensive study of other states' unemployment and workforce agency structures, responsibilities, qualifications, and compensation. The committee may prepare and deliver this report along with its recommendations to the General Assembly and the Governor.

HISTORY: 2010 Act No. 146, Section 118, eff March 30, 2010.



SECTION 41-27-760. Candidates for Department of Employment and Workforce Appellate Panel; support pledges limited; violations.

(A) No candidate for or person intending to become a candidate for the Department of Employment and Workforce Appellate Panel may seek, directly or indirectly, the pledge of a member of the General Assembly's vote or contact, directly or indirectly, a member of the General Assembly or the review committee regarding screening for the Department of Employment and Workforce Appellate Panel, until the qualifications of all candidates for that office have been determined by the Department of Employment and Workforce Review Committee, and the review committee has formally released its report as to the qualifications of all candidates for the office to the General Assembly. For purposes of this section, "indirectly seeking a pledge" means the candidate, or someone acting on behalf of or at the request of the candidate, requests a person to contact a member of the General Assembly on behalf of the candidate before the review committee has formally released its report as to the qualifications of all candidates to the General Assembly. The prohibitions of this section do not extend to an announcement of candidacy by the candidate or statement by the candidate detailing the candidate's qualifications.

(B)(1) No member of the General Assembly may pledge or offer his pledge for his vote for a candidate until the qualifications of all candidates for the Department of Employment and Workforce Appellate Panel have been determined by the Department of Employment and Workforce Review Committee, and the review committee has formally released its report as to the qualifications of all candidates to the General Assembly. The formal release of the report of qualifications must occur no earlier than forty-eight hours after the names of all candidates found qualified by the review committee have been initially released to members of the General Assembly.

(2) No member of the review committee may pledge or offer his pledge to find a candidate qualified prior to the review committee's determination of qualifications.

(C) No member of the General Assembly may trade anything of value, including pledges to vote for legislation or for other candidates, in exchange for another member's pledge to vote for a candidate for the Department of Employment and Workforce Appellate Panel.

(D)(1) Violations of this section may be considered by the Department of Employment and Workforce Review Committee when it considers the candidate's qualifications.

(2) Violations of this section by members of the General Assembly must be reported by the review committee to the House or Senate Ethics Committee, as may be applicable.

(3) Violations of this section by incumbent appellate panelists seeking reelection must be reported by the Department of Employment and Workforce and the Department of Employment and Workforce Appellate Panel to the State Ethics Commission. A violation of this section is a misdemeanor and, upon conviction, the violator must be fined not more than one thousand dollars or imprisoned not more than ninety days, or both. Cases tried under this section may not be transferred from general sessions court pursuant to Section 22-3-545.

HISTORY: 2010 Act No. 234, Section 5, eff January 1, 2011.






CHAPTER 29 - EMPLOYMENT AND WORKFORCE - DEPARTMENT OF EMPLOYMENT AND WORKFORCE

SECTION 41-29-10. Unemployment Security provisions; administration by Department of Employment and Workforce.

Chapters 27 through 41 of this title shall be administered by the South Carolina Department of Employment and Workforce.

HISTORY: 1962 Code Section 68-51; 1952 Code Section 68-51; 1942 Code Section 7035-90; 1936 (39) 1716; 1941 (42) 369; 1946 (44) 1474; 1951 (47) 506; 2010 Act No. 146, Section 4, eff March 30, 2010.



SECTION 41-29-20. Department of Employment and Workforce; creation; executive director; appointment; removal; compensation.

There is hereby created the South Carolina Department of Employment and Workforce which must be managed and operated by an executive director nominated by the State Department of Employment and Workforce Review Committee and appointed by the Governor. The term of the executive director is conterminous with that of the Governor and until a successor is appointed pursuant to this act. The executive director is subject to removal by the Governor as provided in Section 1-3-240(B). The executive director shall receive compensation as established under the provisions of Section 8-11-160 and for which funds have been authorized in the general appropriations act. For the purposes of this chapter, "department" means the South Carolina Department of Employment and Workforce.

HISTORY: 1962 Code Section 68-52; 1952 Code Section 68-52; 1942 Code Section 7035-90; 1936 (39) 1716; 1941 (42) 369; 2010 Act No. 146, Section 5, eff March 30, 2010.



SECTION 41-29-25. Executive Director; discharge of duties.

(A) The executive director shall discharge his duties:

(1) in good faith;

(2) with the care an ordinarily prudent person in a like position would exercise under similar circumstances; and

(3) in a manner he reasonably believes to be in the best interests of the department. As used in this chapter, best interests means a balancing of the following:

(a) achieving the purposes of the department;

(b) preservation of the financial integrity of the department and its ongoing operations; and

(c) exercise of the powers of the department in accordance with good business practices and the requirements of applicable laws and regulations.

(B) In discharging his duties, the executive director is entitled to rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by:

(1) one or more officers or employees of the State whom the executive director reasonably believes to be reliable and competent in the matters presented; or

(2) legal counsel, public accountants, or other persons as to matters the executive director reasonably believes are within the person's professional or expert competence.

(C) The executive director is not acting in good faith if he has knowledge concerning the matter in question that makes reliance otherwise permitted by subsection (B) unwarranted.

(D) Nothing in this section gives rise to a cause of action against the executive director or any decision made by the executive director concerning departmental operations or development.

HISTORY: 2010 Act No. 146, Section 120, eff March 30, 2010.



SECTION 41-29-35. Executive Director; appointment.

(A) The Executive Director of the Department of Employment and Workforce must be appointed pursuant to the procedure set forth in Section 41-27-720.

(B) The committee must nominate three applicants found qualified to serve as executive director for the Governor's consideration. In making nominations to the Governor, the committee should consider race, gender, national origin, and other demographic factors to ensure nondiscrimination to the greatest extent possible as to all segments of the population of the State. The committee must also give due consideration to a person's ability, area of expertise, dedication, compassion, common sense, and integrity. If fewer than three applicants are found qualified to serve as executive director, the committee must resolicit for applicants and continue the screening process until three applicants are found qualified and nominated.

(1) A person may not be appointed to serve as permanent executive director unless the committee finds the person qualified.

(2) The Governor must transmit the name of his appointee to the Senate for advice and consent.

(3) If the Governor rejects all of the nominees, the committee must reopen the nominating process.

(C) For the committee to find a person qualified, he must have:

(1) a baccalaureate or more advanced degree from:

(a) a recognized institution of higher learning requiring face to face contact between its students and instructors prior to completion of the academic program;

(b) an institution of higher learning that has been accredited by a regional or national accrediting body; or

(c) an institution of higher learning chartered before 1962; and

(2) a background of substantial duration and expertise in business, labor and employment, employment benefits, human resource management, or five years' experience as a practicing attorney.

(D) The committee may find a person qualified although he does not have a background of substantial duration and expertise in one of the five enumerated areas contained in subsection (C)(2) of this section if two-thirds of the committee vote to qualify this candidate and provide written justification of their decision in the report as to the qualifications of the candidates.

HISTORY: 2010 Act No. 146, Section 119, eff March 30, 2010.



SECTION 41-29-40. Unemployment Compensation and Employment Service Divisions; directors.

There are created under the department two coordinate divisions, the South Carolina State Employment Service Division, and a division to be known as the Unemployment Compensation Division. Each division must be administered by a full-time salaried director, who is subject to the supervision and direction of the department. The department may appoint, fix the compensation of, and prescribe the duties of the directors of these divisions. The director of each division shall be responsible to the department for the administration of his respective division and has the power and authority as vested in him by the department.

HISTORY: 1962 Code Section 68-54; 1952 Code Section 68-54; 1942 Code Section 7035-90; 1936 (39) 1716; 1941 (42) 369; 2010 Act No. 146, Section 33, eff March 30, 2010; 2010 Act No. 234, Section 6, eff January 1, 2011.



SECTION 41-29-50. Appointment of advisory councils.

The executive director may appoint local or industry advisory councils, composed in each case of equal numbers of employer representatives and employee representatives, who may fairly be regarded as representatives because of their vocation, employment or affiliations, and of members representing the general public as the executive director designates. Local councils shall aid the department in formulating a policy and discussing problems relating to the administration of Chapters 27 through 41 of this title, and in assuring impartiality and freedom from political influence in the solution of those problems. Members of local advisory councils must serve without compensation, must receive per diem, mileage, and subsistence as provided by law for members of boards, commissions, and committees.

HISTORY: 1962 Code Section 68-55; 1952 Code Section 68-55; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 34, eff March 30, 2010.



SECTION 41-29-70. Employment of personnel.

Subject to the provisions of Chapters 27 through 41 of this title, the department may employ or retain on a contract basis other accountants, attorneys, experts necessary to perform the department's duties.

HISTORY: 1962 Code Section 68-57; 1952 Code Section 68-57; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 35, eff March 30, 2010.



SECTION 41-29-80. Classification of positions; salary schedules; personnel standards.

The department shall:

(1) classify all positions under Chapters 27 through 41 of this title except those exempted by the Federal Social Security Act or regulations of the Secretary of Labor or his successors; and

(2) establish salary schedules and minimum personnel standards. These standards must conform to the minimum standards prescribed under the provisions of Section 303(a)(1) of the Federal Social Security Act, as amended, and applicable state law and regulations.

HISTORY: 1962 Code Section 68-58; 1952 Code Section 68-58; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1957 (50) 580; 2010 Act No. 146, Section 36, eff March 30, 2010.



SECTION 41-29-110. Duties and powers of Department.

The department must promulgate regulations necessary to carry out the provisions of Chapters 27 through 41 of this title, employ personnel, make expenditures, require reports not otherwise provided for in these chapters, conduct investigations or take other action as it considers necessary or suitable to administer its duties and exercise its powers pursuant to the title.

HISTORY: 1962 Code Section 68-61; 1952 Code Section 68-61; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 37, eff March 30, 2010.



SECTION 41-29-120. Employment stabilization; report requirements; joint electronic filing.

(A)(1) The department, with the advice and aid of its advisory councils and through its appropriate divisions, shall take appropriate steps to:

(a) reduce and prevent unemployment;

(b) encourage and assist in adopting practical methods of vocational training, retraining, and vocational guidance;

(c) investigate, recommend, advise, and assist in establishing and operating, by a municipality, county, school district, and the State, of reserves for public works to be used in times of business depression and unemployment;

(d) promote the reemployment of unemployed workers throughout the State in every other way that is feasible; and

(e) promote the joint electronic filing of Employer Unemployment Insurance Benefits Payments and Reports in conjunction with South Carolina Business One Stop to provide employment units a single point of contact for reporting and paying state taxes.

(2) While pursuing these goals, the department also shall carry on and publish the results of statistical surveys, investigations, and research studies.

(B) The department may require from an employing unit for the department's cooperation with the Bureau of Labor Statistics of the United States Department of Labor or its successor agency the United States Bureau of Labor Statistics report to:

(1) assign industry codes to South Carolina employers under the ES-202 Covered Employment and Wages Program;

(2) collect employment information on multiple worksites for South Carolina employers under the ES-202 Covered Employment and Wages Program;

(3) collect monthly employment, hours, and earnings from South Carolina employers under the BLS-790 Current Employment Statistics Program;

(4) collect employment information from federal employers under the ES-202 Covered Employment and Wages Program; and

(5) collect occupational employment and wage information from South Carolina employers under the Occupational Employment Statistics Program.

(C) As used in this section, "employing unit" means an entity employing more than twenty individuals.

(D) The department must institute the following measures to the fullest extent possible under state and federal law:

(1) increase eligibility reviews and investigations as to violations of Sections 41-35-110 and 41-35-120 and enforce appropriate disqualifications and penalties;

(2) increase investigations of violations of Chapter 41, Title 41 and enforce appropriate penalties;

(3) increase investigations of violations of Article 3, Chapter 31, Title 41 and enforce appropriate penalties;

(4) keep detailed voting and attendance records at all department and appellate panel hearings and make them available to the General Assembly;

(5) keep detailed travel and expense records for department employees and appellate panelists and make them available to the General Assembly;

(6) continue to work with the South Carolina Budget and Control Board and Office of Research and Statistics to develop and continuously improve a customer service portal, to include increased interagency integration and data sharing, and keep the General Assembly regularly informed of its progress in upgrading its computer system through a possible multistate compact in cooperation with the federal government;

(7) report to the Chairman of the House Ways and Means Committee and the Chairman of the Senate Labor, Commerce and Industry Committee within five days of the effective date of this act as to the degree the department can accomplish or cannot accomplish each subitem in this subsection, and provide reasons why a subitem cannot be accomplished if the department cannot do so;

(8) report to the Chairman of the House Ways and Means Committee and the Chairman of the Senate Labor, Commerce and Industry Committee on the first day of each month in Fiscal Years 2010 and 2011 on the progress of each request; and

(9) take all other actions necessary and prudent to effectively and efficiently manage the state's unemployment benefits program.

HISTORY: 1962 Code Section 68-62; 1952 Code Section 68-62; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2002 Act No. 203, Section 1, eff April 10, 2002; 2010 Act No. 146, Section 38, eff March 30, 2010.



SECTION 41-29-140. Reciprocal agreements.

The department may enter an arrangement with the appropriate agency of another state or of the federal government with respect to the combination of wages:

(1) An agreement with the federal government where wages or services, upon the basis of which an individual may become entitled to benefits under an unemployment compensation law of the federal government, are considered wages for employment by an employer for the purpose of Sections 41-35-10 to 41-35-100 if the agency of the federal government agrees to reimburse the fund for the portion of benefits paid under Chapters 27 through 41 of this title on the basis of these wages or services as the department finds will be fair and reasonable and the department will reimburse the agency of the federal government with a reasonable portion of benefits paid under law of the federal government on the basis of employment or wages for employment by employers the department finds will be fair and reasonable to all affected interests.

(2) The department shall participate in an arrangement for the payment of compensation on the basis of combining an individual's wages and employment covered under Chapters 27 through 41 of this title with his wages and employment covered under the unemployment compensation law of another state approved by the United States Secretary of Labor in consultation with the state unemployment compensation agencies as reasonably calculated to assure the prompt and full payment of compensation in those situations and that includes provisions for:

(a) applying the base period of a single state law to a claim involving the combining of an individual's wages and employment covered under two or more state unemployment compensation laws; and

(b) avoiding the duplicate use of wages and employment by reason of this combining.

(3) This reimbursement is considered a benefit for the purpose of Section 41-35-50 and Article 1, Chapter 33 of this title. The department may make to another state or federal agency and receive from another state or federal agency reimbursement from or to the fund in accordance with and made pursuant to this section.

HISTORY: 1962 Code Section 68-64; 1952 Code Section 68-64; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1957 (50) 580; 1971 (57) 950; 1973 (58) 248; 2010 Act No. 146, Section 39, eff March 30, 2010.



SECTION 41-29-150. Records; inspection and copying; confidentiality; violation; penalty.

An employing unit must keep true and accurate work records containing information the department prescribes. These records must be open to inspection and subject to being copied by the department or its authorized representative at a reasonable time and as often as necessary. The department and the chairman of an appeal tribunal may require from an employing unit a sworn or unsworn report with respect to persons employed by it that he or it considers necessary for the effective administration of Chapters 27 through 41 of this title. Information obtained in this manner or from an individual pursuant to the administration of these chapters, except to the extent necessary for the proper administration of such chapters, shall be held confidential and may not be published or be open to public inspection, other than to the public employees in the performance of their public duties, in any manner revealing the individual's or employing unit's identity. However, a claimant or his legal representative at a hearing before an appeal tribunal must be supplied information from these records to the extent necessary for the proper presentation of his claim. An employee or member of the department who violates a provision of this section must be fined not less than twenty dollars or more than five hundred dollars, imprisoned for not longer than ninety days, or both.

HISTORY: 1962 Code Section 68-65; 1952 Code Section 68-65; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 40, eff March 30, 2010; 2011 Act No. 3, Section 4, eff March 14, 2011.



SECTION 41-29-160. Information generally confidential.

Except as otherwise provided in Chapters 27 through 41 of this Title information obtained from any employing unit or individual pursuant to the administration of such chapters and determinations as to the benefit rights of any individual shall be held confidential and shall not be disclosed or be open to public inspection in any manner revealing the individual's or employing unit's identity.

HISTORY: 1962 Code Section 68-66; 1952 Code Section 68-66; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369.



SECTION 41-29-170. Permitted disclosure of information.

(A) A claimant or his legal representative must be supplied with information from the records, to the extent necessary for the proper presentation of his claim in a proceeding pursuant to Chapters 27 through 41, subject to restrictions the department may prescribe by regulation.

(B)(1) Upon written request, the department may furnish information obtained through the administration of Chapters 27 through 42 including, but not limited to, the name, address, ordinary occupation, wages, and employment status of a covered worker or recipient of benefits and the recipient's rights to additional benefits pursuant to Chapters 27 through 41, to:

(a) an agency or agent of the United States charged with the administration of public works or assistance through public employment;

(b) a state agency similarly charged or charged with workforce development or training or with jobs recruitment;

(c) an agency or entity to which disclosure is permitted or required by federal statute or regulation or by state law; and

(d) any private or public person or organization when the disclosure is necessary to permit private or public contracting parties to assist in the operation and management of the department in instances where certain departmental functions may be delegated to private or public parties to increase the department's efficiency or quality of service to the public. The private or public person or organization shall use the information or records solely for the purpose for which the information was disclosed and shall be bound by the same rules of privacy and confidentiality as department employees.

(2) This disclosure is subject to restrictions the department may prescribe by regulation.

(C)(1) The State Employment Office must furnish, upon request of a public agency administering the Temporary Assistance to Needy Families (TANF) or child support programs, a state agency administering food stamp coupons, a state or federal agency administering the new hire directory, or a public housing authority, information in its possession relating to:

(a) an individual who is receiving, has received, or has applied for unemployment insurance;

(b) the amount of benefits being received;

(c) the current home address of these individuals;

(d) whether an offer of work has been refused and, if so, a description of the job and the terms, conditions, and rate of pay;

(e) in the case of requests from a public housing authority, a listing of the current employer and previous employers for the available preceding six calendar quarters;

(f) in the case of requests from the state or federal agency that issues food stamp coupons or the new hire directory, a listing of the current employer and address and previous employers and their addresses, including wage information, for the available preceding six calendar quarters.

The requesting agency is responsible for reimbursing the department for actual costs incurred in supplying the information. This information must be provided in the most useful and economical format possible.

HISTORY: 1962 Code Section 68-67; 1952 Code Section 68-67; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1977 Act No. 161 Section 8; 1995 Act No. 98, Section 3, eff June 12, 1995; 1997 Act No. 71, Section 42, eff June 10, 1997; 2002 Act No. 203, Section 2, eff April 10, 2002; 2010 Act No. 146, Section 41, eff March 30, 2010; 2011 Act No. 3, Section 5, eff March 14, 2011.



SECTION 41-29-180. Reports shall be kept to minimum.

The department shall endeavor, both for the relief of the clerical work of employers and its own office, to confine reporting to the minimum necessary for the proper administration of the law, and, except for necessary separation, low earnings, special reports or notices, or wage and employment reports required pursuant to Section 41-29-140.

HISTORY: 1962 Code Section 68-68; 1952 Code Section 68-68; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1972 (57) 2309; 2010 Act No. 146, Section 42, eff March 30, 2010; 2011 Act No. 3, Section 6, eff March 14, 2011.



SECTION 41-29-190. Witnesses, oaths, certifications, production of books and the like.

In the discharge of the duties imposed by Chapters 27 through 41 of this title, the department or a duly authorized representative of it may administer an oath and affirmation, take a deposition, certify to an official act and issue a subpoena to compel the attendance of a witness and the production of books, papers, correspondence, memoranda and other records considered necessary as evidence in connection with a disputed claim or the administration of Chapters 27 through 41 of this title.

HISTORY: 1962 Code Section 68-69; 1952 Code Section 68-69; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1966 (54) 2640; 2010 Act No. 146, Section 43, eff March 30, 2010.



SECTION 41-29-200. Self-incriminating testimony.

A person must not be excused from attending and testifying or from producing books, papers, correspondence, memoranda, or other records before the department, an appeal tribunal, or their duly authorized representative or in obedience to the subpoena of them in a cause or proceeding before the department or an appeal tribunal on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture. An individual must not be prosecuted or subjected to a penalty or forfeiture for or on account of a transaction, matter, or thing concerning which he is compelled, after having claimed his privilege against self incrimination, to testify or produce evidence, documentary or otherwise, except that the individual testifying must not be exempt from prosecution and punishment for perjury committed in testifying.

HISTORY: 1962 Code Section 68-70; 1952 Code Section 68-70; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1966 (54) 2640; 2010 Act No. 146, Section 44, eff March 30, 2010.



SECTION 41-29-210. Penalties for contumacy or failure to obey subpoena.

(1) In case of contumacy by a person or refusal to obey a subpoena issued to a person, a court of this State or judge of this State within the jurisdiction of which the person guilty of contumacy or refusal to obey is found, resides, or transacts business, upon application by the department or a duly authorized representative may issue to him an order requiring him to appear before the department or a duly authorized representative of the department to produce evidence if ordered to do so or to give testimony touching the matter under investigation or in question. Failure to obey an order of the court may be punished as a contempt of the order.

(2) A person who, without just cause, fails or refuses to attend and testify; to answer a lawful inquiry; or to produce books, papers, correspondence, memoranda and other records, if it is in his power to do this in accordance with a subpoena of the department or a duly authorized representative, must be punished by a fine of not less than twenty nor more than two hundred dollars or by imprisonment for not more than thirty days. Each failure to obey a subpoena constitutes a separate offense.

HISTORY: 1962 Code Section 68-71; 1952 Code Section 68-71; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1966 (54) 2640; 2010 Act No. 146, Section 45, eff March 30, 2010.



SECTION 41-29-220. Examination of returns or reports of national banks.

The department may request the Comptroller of the Currency of the United States to cause an examination of the correctness of a return or report of a national banking association rendered pursuant to the provisions of Chapters 27 through 41 of this title, and may in connection with this request transmit this report or return it to the Comptroller of the Currency of the United States as provided in Section 3305(c) of the federal Internal Revenue Code.

HISTORY: 1962 Code Section 68-72; 1952 Code Section 68-72; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1957 (50) 580; 2010 Act No. 146, Section 46, eff March 30, 2010.



SECTION 41-29-230. State and Federal cooperation.

(1) In the administration of Chapters 27 through 41 of this title, the department must cooperate with the United States Secretary of Labor to the fullest extent consistent with the provisions of these chapters, and act, through the promulgation of appropriate rules, regulations, administrative methods and standards, as necessary to secure to this State and its citizens all advantages available under the provisions of the Social Security Act that relate to unemployment compensation, the Federal Unemployment Tax Act, the Wagner-Peyser Act, and the Federal-State Extended Unemployment Compensation Act of 1970.

(2) In the administration of the provisions in Article 3 Chapter 35, of this title, which are enacted to conform with the requirements of the Federal-State Extended Unemployment Compensation Act of 1970, the department must act as necessary to:

(a) ensure that the provisions are interpreted and applied to meet the requirements of the federal act as interpreted by the United States Secretary of Labor; and

(b) secure to this State the full reimbursement of the federal share of extended benefits paid pursuant to this title that are reimbursable under the federal act.

HISTORY: 1962 Code Section 68-73; 1952 Code Section 68-73; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1957 (50) 580; 1971 (57) 950; 2010 Act No. 146, Section 47, eff March 30, 2010.



SECTION 41-29-240. Cooperation with Railroad Retirement Board and other Federal agencies.

The department may make the state's record relating to the administration of Chapters 27 through 41 of this title available to the Railroad Retirement Board and may furnish the Railroad Retirement Board, at the board's expense, copies of this record as the Railroad Retirement Board considers necessary for its purposes. The department may afford reasonable cooperation with an agency of the United States charged with the administration of an unemployment insurance law.

HISTORY: 1962 Code Section 68-74; 1952 Code Section 68-74; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 48, eff March 30, 2010.



SECTION 41-29-250. Publication of certain material; internet access.

The department must:

(A) print and make available for public distribution the text of Chapters 27 through 41 of this title and its:

(1) regulations;

(2) annual reports to the Governor and General Assembly; and

(3) other material the department considers relevant and suitable; or

(B) make the information required by subsection (A) available on its Internet website.

HISTORY: 1962 Code Section 68-75; 1952 Code Section 68-75; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 49, eff March 30, 2010; 2011 Act No. 3, Section 7, eff March 14, 2011.



SECTION 41-29-270. Emergency unemployment compensation system.

Notwithstanding the provisions of Chapters 27 through 41 of this title, the department may promulgate regulations necessary for the operation of an emergency unemployment compensation system in the event of an enemy attack or natural disaster, as declared by the President of the United States, that disrupts or endangers the department's usual procedures or facilities.

HISTORY: 1962 Code Section 68-77; 1957 (50) 580; 2010 Act No. 146, Section 50, eff March 30, 2010; 2011 Act No. 3, Section 8, eff March 14, 2011.



SECTION 41-29-280. Annual reports.

Not later than the fifteenth day of January annually, the department shall submit to the Governor and the General Assembly a report covering the administration and operation of Chapters 27 through 41 of this title during the preceding fiscal year and make recommendations for amendments to these chapters as the department considers proper. These reports must include a balance sheet of the money in the fund in which there must be provided, if possible, a reserve against the liability in future years to pay benefits in excess of the then current contributions, which reserves must be set up by the department in accordance with accepted actuarial principles on the basis of statistics of employment, business activity, and other relevant factors for the longest possible period.

HISTORY: 1962 Code Section 68-78; 1952 Code Section 68-78; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 51, eff March 30, 2010.



SECTION 41-29-290. Recommendations as to change in contribution or benefit rates.

When the department believes a change in contribution or benefit rates is necessary to protect the solvency of the fund, it promptly must inform the Governor and the General Assembly of this information and make recommendations regarding it.

HISTORY: 1962 Code Section 68-79; 1952 Code Section 68-79; 1942 Code Section 7035-91; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 52, eff March 30, 2010.



SECTION 41-29-300. Department of Employment and Workforce Appellate Panel; creation; purpose; powers; composition.

(A) There is created the Department of Employment and Workforce Appellate Panel within the Department of Employment and Workforce, which is separate and distinct from the department's divisions. The sole purpose of the panel is to hear and decide appeals from decisions of the department's divisions.

(B)(1) The panel initially must be comprised of the members of the South Carolina Department of Employment and Workforce serving on the day before the effective date of this act. These initial panel members may serve in that temporary capacity until their successors are elected pursuant to this section.

(2) The members of the appellate panel must be elected by the General Assembly, in joint session, for terms of four years and until their successors have been elected and qualified, commencing on the first day of July in each presidential election year. Initial elections for members of the appellate panel must be held before May 22, 2010. The seats on the appellate panel are designated as Seat 1, Seat 2, and Seat 3.

(3) The appellate panel must elect one of its members to be chairman. A vacancy must be filled by the Governor through a temporary appointment until the next session of the General Assembly, at which time a joint session of the General Assembly shall elect an appellate panelist to fill the unexpired term.

(4) The appellate panelists shall receive such compensation as may be established under the provisions of Section 8-11-160 and for which funds have been authorized in the general appropriations act but not to exceed compensation that is commensurate with their hearing duties.

(C) A party only may appeal from a decision of the department directly to the panel. A party only may appeal a decision of the panel to an administrative law court in the manner provided in Section 41-35-750.

(D) A quorum must consist of two panel members and is necessary to hear or decide an appeal under subsection (C). A decision of the panel must be rendered in writing and is subject to disclosure under the Freedom of Information Act.

(E)(1) The Department of Employment and Workforce Review Committee must screen a person and find him qualified before he may be elected to serve as a member of the appellate panel. The qualifications that each panelist must possess, include, but are not limited to:

(a) a baccalaureate or more advanced degree from:

(i) a recognized institution of higher learning requiring face-to-face contact between its students and instructors prior to completion of the academic program;

(ii) an institution of higher learning that has been accredited by a regional or national accrediting body; or

(iii) an institution of higher learning chartered before 1962; or

(b) a background of at least five years in any combination of the following fields of expertise:

(i) general business administration;

(ii) general business management;

(iii) management at the Department of Employment and Workforce, or its predecessor;

(iv) human resources management;

(v) finance; or

(vi) law.

(2) A member of the General Assembly may not be elected to serve as a panelist or appointed to be a panelist while serving in the General Assembly; nor shall a member of the General Assembly be elected or appointed to be a panelist for a period of two years after the member either:

(a) ceases to be a member of the General Assembly; or

(b) fails to file for election to the General Assembly in accordance with Section 7-11-15.

(3) When screening an appellate panel candidate and making its findings regarding the candidate, the South Carolina Department of Employment and Workforce Review Committee must give due consideration to a person's ability, area of expertise, dedication, compassion, common sense, and integrity.

(F)(1) A panelist is bound by the Code of Judicial Conduct, as contained in Rule 501 of the South Carolina Appellate Court Rules, and the State Ethics Commission is responsible for enforcement and administration of Rule 501 pursuant to Section 8-13-320. A panelist also must comply with the applicable requirements of Chapter 13, Title 8.

(2) A panelist and his administrative assistant annually must attend and successfully complete a workshop of at least three continuing education hours in ethics.

(G) Notwithstanding another provision of law, it shall be mandatory for a member of the Department of Employment and Workforce Appellate Panel to retire not later than the end of the fiscal year in which he reaches his seventy-second birthday.

HISTORY: 2010 Act No. 146, Section 1, eff March 30, 2010; 2010 Act No. 234, Section 9, eff January 1, 2011; 2011 Act No. 63, Section 18, eff June 14, 2011.



SECTION 41-29-310. Workforce Investment Act transferred to Department of Employment and Workforce.

The Workforce Investment Act program created by the Workforce Investment Act of 1988 and transferred to the Department of Commerce by Executive Order 2005-09 is transferred to the Department of Employment and Workforce on the effective date of this section.

HISTORY: 2010 Act No. 146, Section 2, eff March 30, 2010.






CHAPTER 33 - EMPLOYMENT AND WORKFORCE--FUNDS

SECTION 41-33-10. Creation and content of unemployment compensation fund.

There is established a special fund, to be known as the unemployment compensation fund, which must be administered separate and apart from all public monies or funds of the State. This fund must consist of:

(1) all contributions and payments in lieu of contributions collected under Chapters 27 through 41 of this title;

(2) interest earned on any money in the fund;

(3) property or securities acquired through the use of money belonging to the fund;

(4) earnings of those properties or securities;

(5) money credited to this State's account in the unemployment trust fund pursuant to Section 903 of the Social Security Act, as amended;

(6) money received from the federal government as reimbursements pursuant to Section 204 of the Federal-State Extended Compensation Act of 1970; and

(7) money received for the fund from another source. Money in the fund must be comingled and undivided.

HISTORY: 1962 Code Section 68-301; 1952 Code Section 68-301; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1957 (50) 580; 1969 (56) 268; 1973 (58) 248; 2010 Act No. 146, Section 53, eff March 30, 2010.



SECTION 41-33-20. Department to control fund.

Subject to the provisions of Chapters 27 through 41 of this title, the department is invested with the full power, authority, and jurisdiction over the fund, including all money, property, and securities belonging to it, and may perform any and all acts, whether or not specifically designated in this title, which are necessary or convenient in the administration of this title consistent with the provisions of those chapters.

HISTORY: 1962 Code Section 68-302; 1952 Code Section 68-302; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 54, eff March 30, 2010.



SECTION 41-33-30. State Treasurer shall handle fund and issue warrants upon it.

The State Treasurer is ex officio treasurer and custodian of the fund and shall administer it pursuant to the directions of the department and shall issue his warrants upon it pursuant to regulations promulgated by the department.

HISTORY: 1962 Code Section 68-303; 1952 Code Section 68-303; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 55, eff March 30, 2010.



SECTION 41-33-40. Three separate accounts; collections credited to clearing account.

All money in the fund must be comingled and undivided, but the State Treasurer shall maintain within the fund three separate accounts:

(a) a clearing account;

(b) an unemployment trust fund account; and

(c) a benefit account.

All money payable to the fund, upon receipt of the money by the department, must be forwarded to the State Treasurer who immediately shall credit it to the clearing account.

HISTORY: 1962 Code Section 68-304; 1952 Code Section 68-304; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 56, eff March 30, 2010.



SECTION 41-33-45. Annual reports; trend charts; cost analysis.

(A) The department shall report, by October first of each year, to the General Assembly, the Review Committee, and to the Governor the amount in the unemployment trust fund and make an assessment of its funding level.

(B)(1) The annual assessment report must contain a trend chart concerning the unemployment trust fund's annual balance each year for at least the previous five years. The chart must compare the ending balance for each year with the minimum reserves needed to withstand an average recession and a severe recession.

(2) The annual assessment report also must contain an analysis of the cost paid to beneficiaries and cost-shifting, if any, from companies without a negative balance in their account fund to companies with a negative balance in their fund account. The analysis must be conducted with accepted actuarial principles on the basis of statistics of employment, business activity, and other relevant factors for the longest possible period. The analysis also must include recommendations for adjusting the tax structure to address inequities that arise due to cost-shifting.

HISTORY: 1999 Act No. 73, Section 3, eff June 11, 1999; 2010 Act No. 146, Section 8, eff March 30, 2010.



SECTION 41-33-50. Transfer of funds to United States Secretary of the Treasury for Federal unemployment trust fund.

After clearance thereof, all moneys in the clearing account other than such as may have been refunded pursuant to Section 41-31-360 or item (6) of Section 41-27-260 shall be immediately deposited with the Secretary of the Treasury of the United States to the credit of the account of this State in the unemployment trust fund, established and maintained pursuant to Section 904 of the Social Security Act, as amended, any provisions of law in this State relating to the deposit, administration, release or disbursement of moneys in the possession or custody of this State to the contrary notwithstanding.

HISTORY: 1962 Code Section 68-305; 1952 Code Section 68-305; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369.



SECTION 41-33-60. Withdrawals from unemployment trust fund shall constitute benefit account.

The benefit account consists of all monies requisitioned from this state's account in the unemployment trust fund and no monies may be withdrawn from the unemployment trust fund for the payment of any interest accrued on advances granted to the State under Title XII of the Social Security Act for the purposes of this chapter, and this interest must be paid from sources other than the unemployment trust fund.

HISTORY: 1962 Code Section 68-306; 1952 Code Section 68-306; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1984 Act No. 406, Section 2.



SECTION 41-33-70. Deposit of moneys in clearing and benefit accounts.

Except as otherwise provided in Chapters 27 through 41 of this Title, moneys in the clearing and benefit accounts may be deposited in any depository bank in which general funds of the State may be deposited, but no public deposit insurance charge or premium shall be paid out of the fund. Moneys of the unemployment compensation fund when in the clearing account or benefit account shall not be commingled with other State funds but shall be maintained in separate accounts on the books of the depository bank or banks handling these accounts and shall be secured by such bank or banks by such securities or surety bond as are required by law of depositories of State funds and the collateral pledged shall be maintained in a separate custody account.

HISTORY: 1962 Code Section 68-307; 1952 Code Section 68-307; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369.



SECTION 41-33-80. Moneys shall be requisitioned from State's account in unemployment trust fund for payment of benefits and refunds.

Except as provided in Section 41-33-180, money must be requisitioned from this State's account in the unemployment trust fund solely for the payment of benefits or refunds pursuant to Section 41-31-360 or item (6) of Section 41-27-260 and in accordance with regulations prescribed by the department; except that money credited to this account pursuant to Section 903 of the Social Security Act, as amended, must be used exclusively as provided in Sections 41-33-130 to 41-33-160.

HISTORY: 1962 Code Section 68-308; 1952 Code Section 68-308; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1957 (50) 580; 2002 Act No. 306, Section 8, eff June 5, 2002; 2010 Act No. 146, Section 57, eff March 30, 2010.



SECTION 41-33-90. Requisitions by Department on State Treasurer.

The department shall from time to time issue its requisition for a lump sum amount for the payment of benefits or refunds upon the Comptroller General who shall draw his warrant on the State Treasurer in the form provided by law. The Treasurer shall pay this amount to the department by a check drawn on the benefit account, notwithstanding any provisions of law in this State relating to deposit, administration, release and disbursement of money in the possession or custody of this State to the contrary. The department in requisitioning lump sum withdrawals from the State Treasurer for the payment of individual benefit claims shall not exceed in any event the balance of funds in the benefit account, and the requisition must be in an amount estimated to be necessary for benefit payments for a period that the department may prescribe by regulation.

HISTORY: 1962 Code Section 68-309; 1952 Code Section 68-309; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 58, eff March 30, 2010.



SECTION 41-33-100. Deposit of amounts drawn by Department; security.

Such lump sum amounts when received by the department from the State Treasurer must be immediately deposited by the department in a benefit payment account maintained in the name of the department in that bank or public depository and under conditions the department determines necessary. The bank or public depository must be one in which general funds of the State may be deposited, but no public deposit insurance charge or premium shall be paid out of the fund or benefit payment account. The department shall require the bank or depository it selects as the depository of the benefit payment account security in an amount equal to the amount on deposit. This security must consist of securities or a surety bond required by law of depositories of state funds.

HISTORY: 1962 Code Section 68-310; 1952 Code Section 68-310; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 59, eff March 30, 2010.



SECTION 41-33-110. Representatives of Department shall sign checks; bonds of representatives.

The department shall delegate to designated representatives the authority to sign checks on the benefit payment account and the signature of one of the designated representatives must be required on each check. The department shall require the representative to give a bond in an amount the department determines for his faithful performance of his duties in connection with the benefit payment account in a form prescribed by law or approved by the Attorney General. Premiums for these bonds must be paid from the unemployment compensation administration fund. A duly authorized representative of the department may draw and issue its checks on the benefit payment account for the payment of individual benefit claims.

HISTORY: 1962 Code Section 68-311; 1952 Code Section 68-311; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 60, eff March 30, 2010.



SECTION 41-33-120. Payment of refunds.

A refund payable pursuant to Section 41-31-360 or item (6) of Section 41-27-260 may be paid from the clearing or benefit accounts upon requisition by the department to the Comptroller General, who shall draw his warrant in the usual form provided by law on the State Treasurer, who shall pay the refund from the proper account.

HISTORY: 1962 Code Section 68-312; 1952 Code Section 68-312; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 61, eff March 30, 2010.



SECTION 41-33-130. Appropriation or formal release not required for expenditures from benefit account or refunds from clearing account.

An expenditure of money in the benefit account and a refund from the clearing account must not be subject to a provision of law requiring a specific appropriation or other formal release by state officers of money in their custody. A warrant issued for the payment of a benefit and a refund must bear the signature of the department or a duly authorized agent for that purpose.

HISTORY: 1962 Code Section 68-313; 1952 Code Section 68-313; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1957 (50) 580; 2010 Act No. 146, Section 62, eff March 30, 2010.



SECTION 41-33-140. Withdrawal and use of money credited to State's account in unemployment trust fund.

Money credited to the account of this State pursuant to Section 903 of the Social Security Act, as amended, may not be withdrawn or used except for the payment of benefits and for the payment of expenses for the administration of Chapters 27 through 41 of this Title. Amounts credited to this State's account in the unemployment trust fund under Section 903 of the Social Security Act which are obligated for administration or paid out for benefits shall be charged against equivalent amounts which were first credited and which are not already so charged; except that no amount obligated for administration during a twelve-month period specified in Section 41-33-150 (3) may be charged against any amount credited during such a twelve-month period earlier than the twenty-fourth preceding such period.

HISTORY: 1962 Code Section 68-313.1; 1952 Code Section 68-313; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1957 (50) 580; 1959 (51) 286; 1964 (53) 2089; 1969 (56) 248; 1973 (58) 248.



SECTION 41-33-150. Appropriation law required for requisitions from unemployment trust fund for payment of administrative expenses; warrants.

Money credited to the account of this State in the unemployment trust fund by the Secretary of the Treasury of the United States pursuant to Section 903 of the Social Security Act, as amended, may be requisitioned and used for the payment of expenses incurred for the administration of Chapters 27 through 41 of this title pursuant to a specific appropriation by the General Assembly, provided that the expenses are incurred and the money is requisitioned after the enactment of an appropriation law which:

(1) specifies the purposes for which the money is appropriated and the amounts appropriated therefor;

(2) limits the period within which the money may be obligated to a period ending not more than two years after the date of the enactment of the appropriation law;

(3) limits the amount which may be obligated during any twelve-month period beginning on July first and ending on the next June thirtieth to an amount which does not exceed the amount by which (a) the aggregate of the amounts credited to the account of this State pursuant to Section 903 of the Social Security Act, as amended, during the same twelve-month period and the twenty-fourth preceding twelve-month periods, exceeds (b) the aggregate of the amounts obligated for administration and paid out for benefits and charged against the amounts credited to the account of this State during the twenty-five twelve-month periods; and

(4) an appropriation pursuant to this section also shall incorporate those requirements specified in Section 903(c) of the Social Security Act, as amended, as a condition of payment of expenses of administration.

HISTORY: 1962 Code Section 68-313.2; 1952 Code Section 68-313; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1957 (50) 580; 1959 (51) 286; 1964 (53) 2089; 1969 (56) 248; 1973 (58) 248; 1991 Act No. 167, Section 1, eff June 12, 1991.



SECTION 41-33-160. Disposition of money appropriated from unemployment trust fund for administrative expenses.

Money appropriated as provided in Section 41-33-150 for the payment of expenses of administration shall be requisitioned as needed for the payment of obligations incurred under such appropriation and, upon requisition, shall be deposited in the employment security administration fund from which such payment shall be made. Money so deposited shall, until expended, remain a part of the employment fund and, if it will not be expended, shall be returned promptly to the account of this State in the unemployment trust fund.

HISTORY: 1962 Code Section 68-313.3; 1952 Code Section 68-313; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1957 (50) 580; 1959 (51) 286; 1964 (53) 2089.



SECTION 41-33-170. Disposition of unused amounts in benefit payment account.

A balance of money requisitioned from the unemployment trust fund under Section 41-33-80 which remains unclaimed or unpaid in the benefit account and the benefit payment account after the expiration of the period for which those sums were requisitioned either must be deducted from an estimate for, and may be used for the payment of, a benefit during a succeeding period or, in the discretion of the department, must be redeposited with the Secretary of the Treasury of the United States to the credit of this State's account in the unemployment trust fund, as provided in Section 41-33-50.

HISTORY: 1962 Code Section 68-314; 1952 Code Section 68-314; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 63, eff March 30, 2010.



SECTION 41-33-180. Withdrawals from unemployment trust fund for certain Federal benefits.

Money also may be requisitioned from this State's account in the unemployment trust fund for the payment of benefits under an unemployment compensation, unemployment insurance, or unemployment benefit law administered by a bureau, department, division, agency, or instrumentality of the United States to which the department has made available its personnel and facilities for the taking, processing, determination, and paying of claims pursuant to Section 41-29-230. No money may be drawn from the unemployment trust fund for the purpose of paying benefits for or on behalf of the United States unless a provision first is made by law, agreement, or contract for the reimbursement of the money by the bureau, department, division, agency, or instrumentality of the United States for or on behalf of which the benefits have been paid.

HISTORY: 1962 Code Section 68-315; 1952 Code Section 68-315; 1945 (44) 45; 2010 Act No. 146, Section 64, eff March 30, 2010.



SECTION 41-33-190. Bank account for payment of certain Federal benefits.

The department may establish bank accounts other than the benefit payment account and deposit in them money requisitioned from the unemployment trust fund for the payment of benefits for or on behalf of the United States as provided in Section 41-33-180. All provisions of this article governing the deposit, administration, mode of check signing, and safeguarding of the benefit payment account must apply to an account established by the department under this section.

HISTORY: 1962 Code Section 68-316; 1952 Code Section 68-316; 1945 (44) 45; 2010 Act No. 146, Section 65, eff March 30, 2010.



SECTION 41-33-200. Disposition of unused funds withdrawn for certain Federal benefits.

A balance of money requisitioned from the unemployment trust fund under Section 41-33-180 which remains unclaimed or not disbursed in those accounts after the expiration of the period for which the sums were requisitioned either must be deducted from estimates for, and used in the payment of, benefits during succeeding periods or, in the discretion of the department, must be redeposited with the Secretary of the Treasury of the United States to the credit of this State's account in the unemployment trust fund, as provided in Section 41-33-50.

HISTORY: 1962 Code Section 68-317; 1952 Code Section 68-317; 1945 (44) 45; 2010 Act No. 146, Section 66, eff March 30, 2010.



SECTION 41-33-210. Management of funds upon discontinuance of unemployment trust funds.

The provisions of this article to the extent that they relate to the unemployment trust fund must be operative only so long as the Secretary of the Treasury of the United States continues to maintain for this State a separate book account of all funds deposited in the trust fund by this State for benefit purposes, together with this State's proportionate share of the earnings of the unemployment trust fund, from which no other state is permitted to make withdrawals. If and when the unemployment trust fund ceases to exist or a separate book account is no longer maintained, all money, properties, or securities in the trust fund belonging to the unemployment compensation fund of this State must be transferred to the treasurer of the unemployment compensation fund, who shall hold, invest, transfer, sell, deposit, and release the money, properties, or securities in a manner approved by the department in accordance with the provisions of Chapters 27 through 41 of this title. This money must be invested only in readily marketable bonds or other interest bearing obligations of the United States or of this State or a political subdivision of this State and these investments at all times must be made so that all the assets of the fund always must be readily convertible into cash when needed for the payment of benefits. The treasurer shall dispose of securities or other properties belonging to the unemployment compensation fund only under the direction of the department in accordance with the purposes and provisions of Chapters 27 through 41 of this title.

HISTORY: 1962 Code Section 68-318; 1952 Code Section 68-318; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 67, eff March 30, 2010.



SECTION 41-33-220. Liability of State Treasurer on bond.

The State Treasurer shall be liable on his official bond for the faithful performance of his duties in connection with the unemployment compensation fund under Chapters 27 through 41 of this Title. All sums recovered for losses sustained by the fund shall be deposited therein.

HISTORY: 1962 Code Section 68-319; 1952 Code Section 68-319; 1942 Code Section 7035-89; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369.



SECTION 41-33-410. Creation and contents of Department of Employment and Workforce administration fund.

There is hereby created in the State Treasury a special fund to be known as the Department of Employment and Workforce administration fund. The fund shall consist of any money appropriated by this State in accordance with Section 41-33-460; all money received from the United States, or any agency thereof, and all money received from any other source for the administration of Chapters 27 through 41 of this title; all money received from any agency of the United States or any other state as compensation for services or facilities supplied to such agency; all amounts received pursuant to any surety bond or insurance policy or from other sources for losses sustained by the Department of Employment and Workforce administration fund or by reason of damage to property, equipment, or supplies purchased from money in such fund; and all proceeds realized from the sale or disposition of any such property, equipment, or supplies which may no longer be necessary for the proper administration of Chapters 27 through 41 of this title. Notwithstanding any provision of this section, all money requisitioned and deposited in this fund pursuant to Section 41-33-160 shall remain part of the unemployment compensation fund and shall be used only in accordance with the conditions specified in Sections 41-33-130 to 41-33-160.

HISTORY: 1962 Code Section 68-331; 1952 Code Section 68-331; 1942 Code Section 7035-93; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1957 (50) 580; 2011 Act No. 3, Section 12, eff March 14, 2011.



SECTION 41-33-420. Deposit, administration and disbursement of fund.

All money in the Department of Employment and Workforce administration fund shall be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as are provided by law for other special funds in the State Treasury, except that money in this fund shall not be commingled with other state funds, but shall be maintained in a separate account on the books of a depository bank. They shall be secured by such bank or banks by such securities or surety bond as required by law of depositories of state funds.

HISTORY: 1962 Code Section 68-332; 1952 Code Section 68-332; 1942 Code Section 7035-93; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1957 (50) 580; 2011 Act No. 3, Section 12, eff March 14, 2011.



SECTION 41-33-430. Use of fund; requisitions and warrants.

Monies deposited or paid into the fund are appropriated and made available to the department. Money in this fund must be expended solely for the purpose of defraying the cost of the administration of Chapters 27 through 41 of this title and for no other purpose. A balance in the fund may not lapse at any time but continuously must be available to the department for expenditure consistent with Chapters 27 through 41 of this title. The department shall issue its requisition approved by the director or a designated individual, officer, or agent for payment of the costs of administration to the Comptroller General who shall draw his warrant in the usual form provided by law on the State Treasurer, who shall pay it by check on the Department of Employment and Workforce administration fund.

HISTORY: 1962 Code Section 68-333; 1952 Code Section 68-333; 1942 Code Section 7035-93; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1957 (50) 580; 2010 Act No. 146, Section 68, eff March 30, 2010; 2011 Act No. 3, Section 12, eff March 14, 2011.



SECTION 41-33-440. Expenditure of moneys in fund.

All monies in the Department of Employment and Workforce administration fund except money received pursuant to Section 41-33-160 shall be expended solely for the purposes and in the amounts found necessary by the Secretary of Labor, or his successors, for the proper and efficient administration of Chapters 27 through 41 of this title.

HISTORY: 1962 Code Section 68-334; 1952 Code Section 68-334; 1942 Code Section 7035-93; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1957 (50) 580; 2011 Act No. 3, Section 12, eff March 14, 2011.



SECTION 41-33-450. Liability of State Treasurer on bond.

The State Treasurer shall be liable on his official bond for the faithful performance of his duties in connection with the Department of Employment and Workforce administration fund.

HISTORY: 1962 Code Section 68-335; 1952 Code Section 68-335; 1942 Code Section 7035-93; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1957 (50) 580; 2011 Act No. 3, Section 12, eff March 14, 2011.



SECTION 41-33-460. State shall replace funds lost or improperly spent.

Money in the Department of Employment and Workforce administration fund, paid to this State under Title III of the Social Security Act and the Wagner-Peyser Act, found by the Secretary of Labor, or his successors, because of an action or contingency, to have been lost or expended for a purpose other than, or in an amount in excess of, those found necessary by the Secretary of Labor, for the proper administration of the department's employment and workforce program, it is the policy of this State that the money must be replaced by money appropriated for this purpose from the general funds of this State to the Department of Employment and Workforce administration fund for expenditures as provided in Section 41-33-430. Funds that have been expended by the department or its agents pursuant to a budget approved by the Secretary of Labor, pursuant to the general standards and limitations promulgated by the Secretary of Labor, before this expenditure, when proposed expenditures have not been specifically disapproved by the Secretary of Labor, must not be considered to require replacement.

HISTORY: 1962 Code Section 68-336; 1952 Code Section 68-336; 1942 Code Section 7035-93; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1957 (50) 580; 2010 Act No. 146, Section 69, eff March 30, 2010; 2011 Act No. 3, Section 12, eff March 14, 2011.



SECTION 41-33-470. Reports to State Budget and Control Board.

The department shall report to the State Budget and Control Board in the same manner as is required generally for the submission of financial requirements for the ensuing year and the board shall include in its request for general appropriations presented to the General Assembly at its next regular session a statement of the amounts required for any replacement required by Section 41-33-460.

HISTORY: 1962 Code Section 68-337; 1952 Code Section 68-337; 1942 Code Section 7035-93; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 70, eff March 30, 2010; 2011 Act No. 3, Section 12, eff March 14, 2011.



SECTION 41-33-610. Department of Employment and Workforce special administration fund.

(A) There is created in the State Treasury a special fund to be known as the Department of Employment and Workforce special administration fund, which must consist of all penalties and interest collected on contributions due pursuant to Sections 41-31-330 and 41-31-350 and interest collected on unpaid contributions pursuant to Section 41-31-370. Money in the fund must be deposited, administered, and disbursed pursuant to the provisions of Section 41-33-420 applicable to the Department of Employment and Workforce administration fund.

(B) Money deposited in the special administration fund is appropriated and made available to the department. Money in the fund must be expended solely for:

(1) replacements in the Department of Employment and Workforce administration fund as provided in Section 41-33-460;

(2) refunds pursuant to Section 41-31-360 of interest erroneously collected; and

(3) special, extraordinary, and incidental expenses incurred in the administration of Chapters 27 through 41 of this title not provided for in the Department of Employment and Workforce administration fund and for which federal funds are not granted by the federal government through the Secretary of Labor or its other agencies.

(C) A balance in the fund shall not lapse at any time, but must be continuously available to the department for expenditure consistent with Chapters 27 through 41 of this title. The department shall issue its requisition approved by its director or his designated officer or agent for the purposes set forth in this section to the Comptroller General who shall draw his warrant in the usual form provided by law on the State Treasurer, who shall pay it by check on the fund.

HISTORY: 1962 Code Section 68-332.1; 1969 (56) 268; 2010 Act No. 146, Section 71, eff March 30, 2010; 2011 Act No. 3, Section 12, eff March 14, 2011.



SECTION 41-33-710. Department of Employment and Workforce administrative contingency fund.

(A) There is created in the State Treasury a special fund to be known as the Department of Employment and Workforce administrative contingency fund, which consists of all assessments collected pursuant to Section 41-27-410. Money in the Department of Employment and Workforce administrative contingency fund must be deposited, administered, and disbursed in accordance with the provisions of Section 41-33-420 applicable to the Department of Employment and Workforce administration fund.

(B) Money deposited in the Department of Employment and Workforce administrative contingency fund is appropriate and made available to the department. Money in the fund must be expended to:

(1) assist with the reemployment of unemployed workers using the most efficient and effective means of service delivery;

(2) undertake a program or activity that furthers the goal of the department as provided in Chapter 42 of this title;

(3) supplement basic employment security services with special job search and claimant placement assistance designed to assist unemployment insurance claimants to obtain employment;

(4) provide employment services, like recruitment, screening, and referral of qualified workers to agricultural areas where those services have in the past contributed to positive economic conditions for the agricultural industry; and

(5) provide otherwise unobtainable information and analysis to the legislature and program managers about issues related to employment and unemployment.

(C) A balance in the fund does not lapse, but is continuously available to the department for expenditure consistent with Chapter 42 of this title. The department must issue its requisition approved by its director or his designated officer or agent for the purposes set forth in this section to the Comptroller General who shall draw his warrant in the usual form provided by law on the State Treasurer, who shall pay it by check on the fund.

HISTORY: 1986 Act No. 362, Section 14, eff April 3, 1986; 2010 Act No. 146, Section 72, eff March 30, 2010; 2011 Act No. 3, Section 12, eff March 14, 2011.



SECTION 41-33-810. Department of Employment and Workforce interest assessment fund.

(A) There is hereby created in the State Treasury a special fund to be known as the Department of Employment and Workforce interest assessment fund.

(B) The fund shall consist of all assessments collected pursuant to Section 41-31-55(A).

(C) All money in the interest assessment fund must be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as are provided by law for other special funds in the State Treasury, except that money in this fund shall not be commingled with other state funds, but shall be maintained in a separate account on the books of a depository bank. They shall be secured by such bank or banks by such securities or surety bond as required by law of depositories of state funds.

(D) All monies which are deposited or paid into the fund are appropriated and made available to the department. All monies in this fund shall be expended solely for the purpose of defraying the cost of interest on advances from the federal Unemployment Trust Fund as provided in the Social Security Act, Section 1202(b)(3)(A).

(E) Any balances in the fund shall not lapse at any time but shall be continuously available to the department for expenditure consistent with Chapters 27 through 41 of this title. The department shall issue its requisition approved by the executive director or any designated individual, officer, or agent for payment of such costs of interest to the Comptroller General who shall draw his warrant in the usual form provided by law on the State Treasurer, who shall pay it by check on the interest assessment fund.

HISTORY: 2011 Act No. 3, Section 12, eff March 14, 2011.



SECTION 41-33-910. Department of Employment and Workforce integrity fund.

(A) There is created in the State Treasury a special fund to be known as the Department of Employment and Workforce integrity fund.

(B) The fund shall consist of monetary penalties collected pursuant to Section 41-41-45(C)(3) for the purpose of promoting unemployment compensation integrity. The Department of Employment and Workforce integrity fund shall be used for the purpose of preserving the integrity of the unemployment compensation fund. These efforts may include, but are not limited to, identifying overpayments, verifying eligibility, determining status, and updating technology and educational tools to support integrity activities.

(C) All money collected in the integrity fund must be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as are provided by law for other special funds in the State Treasury, except that money in this fund must not be commingled with other state funds, but must be maintained in a separate account on the books of a depository bank. These funds must be secured by the bank by securities or surety bonds as required by law of depositories of state funds.

(D) All money that is deposited or paid into the fund is appropriated and made available to the department. All money in this fund must be expended solely for the purpose of promoting unemployment insurance integrity efforts by the department as provided in Section 41-41-45.

(E) All balances in this fund must not lapse at any time but must be continuously available to the department by expenditure consistent with Chapters 27 through 41 of this title. The department shall issue its requisition, which must be approved by the executive director or any designated officer, agent, or other individual for payment of the costs of interest to the Comptroller General who shall draw his warrant in the usual form provided by law on the State Treasurer, who shall pay it by check on the integrity fund.

HISTORY: 2013 Act No. 53, Section 4.A, eff October 1, 2013.






CHAPTER 35 - EMPLOYMENT AND WORKFORCE--BENEFITS AND CLAIMS THEREFOR

SECTION 41-35-10. Payment of benefits generally.

Benefits shall become payable from the fund to any individual who is unemployed and eligible for benefits. Except as provided in Section 41-35-20 benefits based on service in employment defined in Section 41-27-230 (2) and (3) shall be payable in the same amount, on the same terms, and subject to the same conditions as compensation payable on the basis of other service subject to Chapters 27 through 41 of this Title. All benefits shall be paid through employment offices, in accordance with such regulations as the department may prescribe.

HISTORY: 1962 Code Section 68-101; 1952 Code Section 68-101; 1942 Code Section 7035-83; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1971 (57) 950.



SECTION 41-35-20. Payment of benefits based on certain services in schools or institutions of higher education.

(1) Benefits based on service in an instructional, research, or principal administrative capacity in an institution of higher education as defined in Section 41-27-290 or educational institution as defined in Section 41-27-340 must not be paid to an individual for any week of unemployment which begins during the period between two successive academic years, or during a similar period between two regular terms, whether or not successive, or during a period of paid sabbatical leave provided for in the individual's contract, if the individual has a contract or a reasonable assurance that the individual will perform services in this capacity for both these academic years or both these terms.

(2) With respect to services performed after December 31, 1977, in any other capacity for an educational institution or institution of higher education, irrespective of whether the institution is a public, private, or nonprofit organization, benefits are not payable on the basis of these services to any individual for any week which commences during a period between two successive academic years or terms if the individual performs these services in the first of those academic years or terms and there is a reasonable assurance that the individual will perform these services in the second of those academic years or terms. However, if compensation is denied to any individual under this subsection and the individual was not offered an opportunity to perform these services for the educational institution or institution of higher education for the second of these academic years or terms, the individual is entitled to a retroactive payment of compensation for each week for which the individual filed a timely claim for compensation and for which compensation was denied solely by reason of this subsection.

(3) With respect to any services described in subsections (1) and (2), benefits are not payable on the basis of services in any such capacities to any individual for any week which commences during an established and customary vacation period or holiday recess if the individual performs these services in the period immediately before the vacation period or holiday recess, and there is a reasonable assurance that the individual will perform these services in the period immediately following the vacation period or holiday recess.

(4) With respect to any services described in subsections (1), (2), and (3) of this section, benefits are not payable on the basis of services in any such capacities to any individual who performed these services in an educational institution or institution of higher education while in the employ of an educational service agency. For purposes of this section, "educational service agency" means a governmental agency or governmental entity which is established and operated exclusively for the purpose of providing these services to one or more educational institutions.

(5) With respect to any services described in subsections (1), (2), and (3), benefits are not payable on the basis of services in any such capacities to any individual who performed these services for a private employer holding a contractual relationship with the educational institution and is providing the services to or on behalf of an educational institution or an institution of higher education, provided that the private employer notifies the Department of Employment and Workforce of the separation of an individual subject to this subsection.

(6) In this section "reasonable assurance" means a written, verbal, or implied agreement that the employee will perform services in the same capacity during the ensuing academic year or term.

HISTORY: 1962 Code Section 68-102; 1971 (57) 950; 1972 (57) 2309; 1977 Act No. 161 Section 9; 1982 Act No. 386; 1983 Act No. 62, Section 4; 1984 Act No. 406, Section 1; 1985 Act No. 83 Section 2; 1986 Act No. 361, Section 4, eff April 3, 1986; 2012 Act No. 262, Section 1, eff June 18, 2012.



SECTION 41-35-30. Payment of benefits in case of death.

(A) When a benefit due an individual has been unpaid at the time of death and the estate of the individual has not been administered in the probate court within sixty days after the time of death, the department may pay benefit amounts the deceased may have been entitled to:

(1) the surviving wife or husband and, if there is none;

(2) the minor children and, if there are none;

(3) the adult children and, if there are none;

(4) the parents of the deceased and, if there are none;

(5) a person dependent on the deceased.

(B) If there is no person within those classifications, the payments due the deceased must lapse and revert to the unemployment trust fund.

(C) Payment to a responsible adult with whom minor children are making their home, upon a written pledge to use the payment for the benefit of these minors, is considered proper and legal payment to the minor children without the requirement of formal appointment of a guardian.

HISTORY: 1962 Code Section 68-103; 1952 Code Section 68-103; 1942 Code Section 7035-83; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 73, eff March 30, 2010.



SECTION 41-35-40. Weekly benefit amount.

An insured worker's weekly benefit amount is fifty percent of his weekly average wage, as defined in Section 41-27-140, and the weekly benefit amount, if not a multiple of one dollar, must be computed to the next lower multiple of one dollar. However, no insured worker's weekly benefit amount may be less than forty-two dollars nor greater than sixty-six and two-thirds percent of the statewide average weekly wage most recently computed before the beginning of the individual's benefit year.

HISTORY: 1962 Code Section 68-104; 1952 Code Section 68-104; 1942 Code Section 7035-83; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1945 (44) 375; 1948 (45) 1762; 1955 (49) 480; 1961 (52) 453; 1973 (58) 412; 1983 Act No. 62 Section 5; 2010 Act No. 234, Section 4, eff January 1, 2011.



SECTION 41-35-50. Maximum potential benefits for year.

The maximum potential benefits of any insured worker in a benefit year are the lesser of:

(1) twenty times his weekly benefit amount;

(2) one-third of his wages for insured work paid during his base period.

If the resulting amount is not a multiple of one dollar, the amount must be reduced to the next lower multiple of one dollar, except that no insured worker may receive benefits in a benefit year unless, subsequent to the beginning of the next preceding benefit year during which he received benefits, he performed "insured work" as defined in Section 41-27-300 and earned wages in the employ of a single employer in an amount equal to not less than eight times the weekly benefit amount established for the individual in the preceding benefit year.

HISTORY: 1962 Code Section 68-105; 1952 Code Section 68-108; 1942 Code Section 7035-83; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1952 (47) 1936; 1955 (49) 480; 1969 (56) 268; 1971 (57) 950; 1972 (57) 2309; 1983 Act No. 62 Section 6; 2011 Act No. 63, Section 17, eff June 14, 2011.



SECTION 41-35-60. Weekly benefits for partial unemployment.

Each eligible individual who is unemployed in any week must be paid with respect to such week a benefit in an amount equal to his weekly benefit amount less that part of the wages (if any) payable to him with respect to such week which is in excess of one-fourth of his weekly benefit amount. Such benefit is not a multiple of one dollar must be computed to the next lower multiple of one dollar.

HISTORY: 1962 Code Section 68-107; 1952 Code Section 68-107; 1942 Code Section 7035-83; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1955 (49) 480; 1983 Act No. 62 Section 7.



SECTION 41-35-65. Wages paid for previously uncovered services.

With respect to weeks of unemployment beginning on or after January 1, 1978, wages for insured work shall include wages paid for previously uncovered services. For the purposes of this paragraph "previously uncovered services" means services which were not employment as defined in Section 41-27-230, and were not services covered pursuant to Section 41-37-20 at any time during the one-year period ending December 31, 1975; and which are:

(1) Agricultural labor as defined in Section 41-27-120, or domestic service as defined in Section 41-27-230(6); or

(2) Services performed by an employee of this State or a political subdivision thereof, as provided in Section 41-27-230(2); or

(3) Services performed by an employee of a nonprofit educational institution which is not an institution of higher education, as provided in Section 41-27-230(3); except to the extent that assistance under Title II of the Emergency Jobs and Unemployment Assistance Act of 1974 was paid on the basis of such services.

HISTORY: 1962 Code Section 68-108; 1977 Act No. 161 Section 10.



SECTION 41-35-66. Benefits for participants in sports or athletic events.

Benefits shall not be paid to any individual on the basis of any services substantially all of which consist of participating in sports or athletic events or training or preparing to so participate, for any week which commences during the period between two successive sport seasons (or similar periods) if such individual performed such services in the first of such seasons (or similar periods) and there is a reasonable assurance that such individual will perform such services in the later of such season (or similar periods).

HISTORY: 1962 Code Section 68-108.1; 1977 Act No. 161 Section 11.



SECTION 41-35-67. Benefits to aliens.

(1) Benefits shall not be paid on the basis of services performed by an alien unless such alien is an individual who was lawfully admitted for permanent residence at the time such services were performed, was lawfully present for purposes of performing such services or was permanently residing in the United States under color of law at the time such services were performed (including an alien who was lawfully present in the United States as a result of application of the provisions of Section 203(a)(7) or Section 212(d)(5) of the Immigration and Nationality Act).

(2) Any data or information required of individuals applying for benefits to determine whether benefits are not payable to them because of their alien status shall be uniformly required from all applicants for benefits.

(3) In the case of an individual whose application for benefits would otherwise be approved, no determination that benefits to such individual are not payable because of his alien status shall be made except upon a preponderance of the evidence.

HISTORY: 1962 Code Section 68-108.2; 1977 Act No. 161 Section 12.



SECTION 41-35-100. Preservation of benefit rights of persons in armed forces.

The department must promulgate regulations necessary to preserve the benefit rights of individuals who volunteer, enlist, or are called or drafted into a branch of the military, naval service, or an organization affiliated with the defense of the United States or this State. These regulations, with respect to these individuals, must supersede an inconsistent provision of Chapters 27 through 41 of this title, but where practicable must secure results reasonably similar to those provided in the analogous provisions of these chapters.

HISTORY: 1962 Code Section 68-112; 1952 Code Section 68-112; 1942 Code Section 7035-83; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1955 (49) 480; 2010 Act No. 146, Section 74, eff March 30, 2010.



SECTION 41-35-110. Conditions of eligibility for benefits.

An unemployed insured worker is eligible to receive benefits with respect to a week only if the department finds he:

(1) has made a claim for benefits with respect to that week pursuant to regulations prescribed by the department;

(2) has registered for work and after work has continued to report at an employment office, except that the department, by regulation, may waive or alter either or both of the requirements of this paragraph as to individuals attached to regular jobs; provided, that no regulation conflicts with Sections 41-35-10 or 41-35-30;

(3) is able to work and is available for work at his usual trade, occupation, or business or in another trade, occupation, or business for which he is qualified based on his prior training or experience; is available for this work either at a locality at which he earned wages for insured work during his base period or, if the individual has moved, to a locality where it may reasonably be expected that work suitable for him under the provisions of Section 41-35-120(3)(b) is available; and, in addition to having complied with subsection (2), is himself actively seeking work; provided, however:

(a) notwithstanding another provision of Chapters 27 through 41 of this title, an otherwise eligible individual may not be denied a benefit with respect to a week in which he is in training with the approval of the department by reason of the application of the provision of this section relating to availability for work and an active search for work;

(b) a claimant may not be eligible to receive a benefit or waiting period credit if engaged in self-employment of a nature to return or promise remuneration in excess of the weekly benefit amounts he would have received if otherwise unemployed over this period of time;

(c) no claimant shall be eligible to receive benefits or waiting period credit following the completion of a temporary work assignment unless the claimant shows that he informed the temporary employment agency that provided the assignment of the assignment's completion, has maintained on-going weekly contact with the agency after completion of the assignment, and that the agency has not provided a subsequent assignment for which the claimant's prior training or experience shows him to be fitted or qualified;

(4) has been unemployed for a waiting period of one week, but a week may not be counted as a week of unemployment for the purposes of this paragraph:

(a) unless it occurs within the benefit year that included the week with respect to which he claims payment of a benefit;

(b) if a benefit has been paid with respect to it; and

(c) unless the individual was eligible for a benefit with respect to it as provided in this section and Section 41-35-120, except for the requirements of this item (4) and of item (5) of Section 41-35-120;

(5) has separated, through no fault of his own, from his most recent bona fide employer; provided, however, the term "most recent bona fide employer" means the work or employer from which the individual separated regardless of work subsequent to his separation in which he earned less than eight times his weekly benefit amount; and

(6) participates in reemployment services, such as job search assistance services, if he is determined to be likely to exhaust regular benefits and need a reemployment service pursuant to a profiling system established by the department, unless the department determines:

(a) the individual has completed such services; or

(b) there is justifiable cause for the claimant's failure to participate in those services.

HISTORY: 1962 Code Section 68-113; 1952 Code Section 68-113; 1942 Code Section 7035-84; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1949 (46) 264; 1955 (49) 480; 1969 (56) 268; 1971 (57) 950; 1982 Act No. 340, Section 2; 1994 Act No. 497, Part II, Section 141, eff June 29, 1994; 2010 Act No. 146, Section 75, eff March 30, 2010.



SECTION 41-35-115. Service as witness or juror not to constitute disqualification for benefits.

Notwithstanding another provision of law, an individual otherwise eligible for a benefit may not be denied a benefit with respect to a week in which he is required by law to appear in court as a witness or juror. However, an unemployment benefit received by a person pursuant to Chapters 27 through 41 of this title must be reduced by any per diem received for service as a juror. The department must promulgate regulations necessary to implement the provisions of this section.

HISTORY: 1993 Act No. 21, Section 1, eff January 1, 1993; 2010 Act No. 146, Section 76, eff March 30, 2010.



SECTION 41-35-120. Disqualification for benefits.

An insured worker is ineligible for benefits for:

(1) Leaving work voluntarily. If the department finds he left voluntarily, without good cause, his most recent work prior to filing a request for determination of insured status or a request for initiation of a claim series within an established benefit year, with ineligibility beginning with the effective date of the request and continuing until he has secured employment and shows to the satisfaction of the department that he has performed services in employment as defined by Chapters 27 through 41 of this title and earned wages for those services equal to at least eight times the weekly benefit amount of his claim.

(2)(a) Discharge for misconduct connected with the employment. If the department finds that he has been discharged for misconduct connected with his most recent work prior to filing a request for determination of insured status or a request for initiation of a claim series within an established benefit year, with ineligibility beginning with the effective date of the request, and continuing for the next twenty weeks, in addition to the waiting period, with a corresponding and mandatory reduction of the insured worker's benefits to be calculated by multiplying his weekly benefit amount by twenty. For the purposes of this item, "misconduct" is limited to conduct evincing such wilfull and wanton disregard of an employer's interests as is found in deliberate violations or disregard of standards of behavior which the employer has the right to expect of his employee, or in the carelessness or negligence of such degree or recurrence as to manifest equal culpability, wrongful intent, or evil design, or to show an intentional and substantial disregard of the employer's interest or of the employee's duties and obligations to his employer. No finding of misconduct may be made for discharge resulting from an extreme hardship, emergency, sickness, or other extraordinary circumstance.

(b) If the department finds that he has been discharged for cause, other than misconduct as defined in item (2)(a), connected with his most recent work prior to filing a request for determination of insured status or a request for initiation of a claim series within an established benefit year, then the department must find him partially ineligible. The ineligibility must begin with the effective date of the request, and continuing not less than five nor more than the next nineteen weeks, in addition to the waiting period. A corresponding and mandatory reduction of the insured worker's benefits, to be calculated by multiplying his weekly benefit amount by the number of weeks of his disqualification, must be made. The ineligibility period must be determined by the department in each case according to the seriousness of the cause for discharge. Discharge resulting from substandard performance due to inefficiency, inability, or incapacity shall not serve as a basis for disqualification under either subitem (a) or (b) of this item.

(3)(a) Discharge for illegal drug use, and is ineligible for benefits beginning with the effective date of the request and continuing until he has secured employment and shows to the satisfaction of the department that he has performed services in employment as defined by Chapters 27 through 41 of this title and earned wages for those services equal to at least eight times the weekly benefit amount of his claim if the:

(i) company has communicated a policy prohibiting the illegal use of drugs, the violation of which may result in termination; and

(ii) insured worker fails or refuses to provide a specimen pursuant to a request from the employer, or otherwise fails or refuses to cooperate by providing an adulterated specimen; or

(iii) insured worker provides a blood, hair, or urine specimen during a drug test administered on behalf of the employer, which tests positive for illegal drugs or legal drugs used unlawfully, provided:

(A) the sample was collected and labeled by a licensed health care professional or another individual authorized to collect and label test samples by federal or state law, including law enforcement personnel; and

(B) the test was performed by a laboratory certified by the National Institute on Drug Abuse, the College of American Pathologists or the State Law Enforcement Division; and

(C) an initial positive test was confirmed on the specimen using the gas chromatography/mass spectrometry method, or an equivalent or a more accurate scientifically accepted method approved by the National Institute on Drug Abuse;

(iv) for purposes of this item, "unlawfully" means without a prescription.

(b) If an insured worker makes an admission pursuant to the employer's policy, which provides that voluntary admissions made before the employer's request to the employee to submit to testing may protect an employee from immediate termination, then the admission is inadmissible for purposes of this section as long as the:

(i) employer has communicated a written policy, which provides protection from immediate termination for employees who voluntarily admit prohibited drug use before the employer's request to submit to a test; and

(ii) employee makes the admission specifically pursuant to the employer's policy.

(c) Information, interviews, reports, and drug-test results, written or otherwise, received by an employer through a drug-testing program may be used or received in evidence in proceedings conducted pursuant to the provisions of this title for the purposes of determining eligibility for unemployment compensation, including administrative or judicial appeal.

(4) Discharge for gross misconduct, and is ineligible for benefits beginning with the effective date of the request and continuing until he has secured employment and shows to the satisfaction of the department that he has performed services in employment as defined by Chapters 27 through 41 of this title and earned wages for those services equal to at least eight times the weekly benefit amount of his claim if he is discharged due to:

(i) wilful or reckless employee damage to employer property that results in damage of more than fifty dollars;

(ii) employee consumption of alcohol or being under the influence of alcohol on employer property in violation of a written company policy restricting or prohibiting consumption of alcohol;

(iii) employee theft of items valued at more than fifty dollars;

(iv) failure to comply with applicable state or federal drug and alcohol testing and use regulations including, but not limited to, 49 C.F.R. part 40 and part 382 of the federal motor carrier safety regulations, while on the job or on duty, and regulations applicable for employees performing transportation and other safety sensitive job functions as defined by the federal government;

(v) employee committing criminal assault or battery of another employee or a customer;

(vi) employee committing criminal abuse of patient or child in his professional care;

(vii) employee insubordination, which is defined as wilful failure to comply with a lawful, reasonable order of a supervisor directly related to the employee's employment as described in an applicable written job description; or

(viii) employee wilful neglect of duty directly related to the employee's employment as described in an applicable written job description.

(5) Failure to accept work.

(a) If the department finds he has failed, without good cause:

(i)(A) either to apply for available suitable work, when so directed by the employment office or the department;

(B) to accept available suitable work when offered to him by the employment office or an employer; or

(C) to return to his customary self-employment, if any, when so directed by the department, the ineligibility begins with the week the failure occurred and continues until he has secured employment and shows to the satisfaction of the department that he has performed services in employment as defined in Chapters 27 through 41 of this title and earned wages for services equal to at least eight times the weekly benefit amount of his claim.

(b) In determining whether work is suitable for an individual, the department must consider, based on a standard of reasonableness as it relates to the particular individual concerned, the degree of risk involved to his health, safety, and morals, his physical fitness and prior training, his experience and prior earnings, his length of unemployment and prospects for securing local work in his customary occupation, and the distance of the available work from his residence.

(c) Notwithstanding another provision of Chapters 27 through 41 of this title, work is not considered suitable and benefits may not be denied under these chapters to an otherwise eligible individual for refusing to accept new work under any of the following conditions:

(i) if the position offered is vacant due directly to a strike, lockout, or other labor dispute;

(ii) if the wages, hours, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality; or

(iii) if, as a condition of being employed, the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organization.

(d) Notwithstanding another provision of Chapters 27 through 41 of this title, an otherwise eligible individual may not be denied a benefit for a week for failure to apply for, or refusal to accept, suitable work because he is in training with the approval of the department.

(e) Notwithstanding another provision of this chapter, an otherwise eligible individual may not be denied a benefit for a week because he is in training approved under Section 236(a)(1) of the Trade Act of 1974, nor may the individual be denied benefits by reason of leaving work to enter training, if the work left is not suitable employment, or because of the application to a week in training of provisions in this law or an applicable federal unemployment compensation law, relating to availability for work, active search for work, or refusal to accept work. For purposes of this subitem, "suitable employment" means, with respect to an individual, work of a substantially equal or higher skill level than the individual's past adversely affected employment, as defined for purposes of the Trade Act of 1974, and wages for the work at not less than eighty percent of the individual's average weekly wage as determined for the purposes of the Trade Act of 1974.

(6) Labor dispute. For a week in which the department finds that his total or partial unemployment is directly due to a labor dispute in active progress in the factory, establishment, or other premises at which he was last employed. This paragraph does not apply if it is shown to the satisfaction of the department that he:

(a) is not participating in, financing, or directly interested in the labor dispute;

(b) does not belong to a grade or class of workers of which, immediately before he became unemployed by reason of the dispute, there were members employed at the premises at which the dispute exists, any of whom are participating in or directly interested in the dispute. If separate branches of work, which are commonly conducted as separate businesses in separate premises, are conducted in separate departments of the same premises, each department for the purpose of this item is considered to be a separate factory, establishment, or other premises.

(7) Receiving benefits elsewhere. For a week in which, or a part of which, he has received or is seeking unemployment benefits under an unemployment compensation law of another state or of the United States. If the appropriate agency of the other state or of the United States finally determines that he is not entitled to unemployment benefits, this disqualification does not apply.

(8) Voluntary retirement. If the department finds that he voluntarily retired from his most recent work with the ineligibility beginning with the effective date of his claim and continuing for the duration of his unemployment and until the individual submits satisfactory evidence of having had new employment and of having earned wages of not less than eight times his weekly benefit amount as defined in Section 41-35-40. For the purpose of this section, "most recent work" means the work from which the individual retired regardless of any work subsequent to his retirement in which he earned less than eight times his weekly benefit amount.

HISTORY: 1962 Code Section 68-114; 1952 Code Section 68-114; 1942 Code Section 7035-85; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1945 (44) 258; 1947 (45) 252; 1949 (46) 384; 1955 (49) 480; 1961 (52) 453; 1969 (56) 268; 1971 (57) 950; 1973 (58) 268; 1976 Act No. 609; 1982 Act No. 323; 1982 Act No. 340, Sections 3, 4; 1983 Act No. 62 Section 8; 1984 Act No. 512, Part II, Section 69; 1985 Act No. 154, Section 6; 1985 Act No. 201, Part II, Section 53; 2005 Act No. 50, Section 3, eff May 3, 2005; 2010 Act No. 146, Section 77, eff March 30, 2010; 2012 Act No. 247, Section 1, eff June 18, 2012.



SECTION 41-35-125. Benefits for individuals unemployed as a result of domestic abuse.

(A)(1) Notwithstanding the provisions of Section 41-35-120, an individual is eligible for waiting week credit and for unemployment compensation if the department finds that the individual has left work voluntarily or has been discharged because of circumstances directly resulting from domestic abuse and:

(a) reasonably fears future domestic abuse at or en route to the workplace;

(b) needs to relocate to avoid future domestic abuse; or

(c) reasonably believes that leaving work is necessary for his safety or the safety of his family.

(2) When determining if an individual has experienced domestic abuse for the purpose of receiving unemployment compensation, the department must require him to provide documentation of domestic abuse such as police or court records or other documentation of abuse from a shelter worker, attorney, member of the clergy, or medical or other professional from whom the individual has sought assistance.

(3) Documentation or evidence of domestic abuse acquired by the department pursuant to this section must be kept confidential unless consent for disclosure is given, in writing, by the individual.

(B)(1) Notwithstanding the provisions of Section 41-35-120, an individual is eligible for waiting week credit and for unemployment compensation if the department finds that the individual was separated from employment due to compelling family circumstances.

(2) For the purposes of this subsection:

(a) "Immediate family member" means a claimant's spouse, parents, or dependent children.

(b) "Illness" means a verified illness that necessitates the care of the ill person for a period of time that exceeds the amount of time the employer will provide paid or unpaid leave.

(c) "Disability" means a verified disability which necessitates the care of the disabled person for a period of time longer than the employer is willing to grant paid or unpaid leave. Disability encompasses all types of disability, including mental and physical disabilities, permanent and temporary disabilities, and partial and total disabilities.

(d) "Compelling family circumstances" means:

(i) that a claimant was separated from employment with the employer because of the illness or disability of the claimant and, based upon available information, the department finds that it was medically necessary for the claimant to stop working or change occupations;

(ii) the claimant was separated from work due to the illness or disability of an immediate family member; and

(iii) the claimant's spouse was transferred or employed in another city or state, the family is required to move to the location of that job, the location is outside the commuting distance of the claimants previous employment, and the claimant separates from employment in order to move to the new location with his spouse.

HISTORY: 2005 Act No. 50, Section 1, eff May 3, 2005; 2010 Act No. 146, Section 78, eff March 30, 2010; 2010 Act No. 234, Section 10, eff January 1, 2011; 2011 Act No. 63, Section 10, eff June 14, 2011.



SECTION 41-35-126. Military relocation benefits.

Notwithstanding the provisions of Section 41-35-120, an individual is eligible for waiting week credit and for unemployment compensation if the department finds that the individual has left work voluntarily to relocate because of the transfer of a spouse who has been reassigned from one military assignment to another, provided that the separation from employment occurs within fifteen days of the scheduled relocation date.

HISTORY: 2007 Act No. 67, Section 1, eff June 7, 2007; 2010 Act No. 146, Section 79, eff March 30, 2010.



SECTION 41-35-130. Payments which shall not be charged to former employer.

(A) A benefit paid to a claimant for unemployment immediately after the expiration of disqualification for:

(1) voluntarily leaving his most recent work without good cause;

(2) discharge from his most recent work for misconduct; or

(3) refusal of suitable work without good cause must not be charged to the account of an employer.

(B) A benefit paid to a claimant must not be charged against the account of an employer by reason of the provisions of this subsection if the department determines under Section 41-35-120 that the individual:

(1) voluntarily left his most recent employment with that employer without good cause;

(2) was discharged from his most recent employment with that employer for misconduct connected with his work; or

(3) subsequent to his most recent employment refused without good cause to accept an offer of suitable work made by that employer if the employer furnishes the department with those notices regarding the separation of the individual from work or the refusal of the individual to accept an offer of work as is required by the law and regulations of the department.

(C) If a benefit is paid pursuant to a decision that is finally reversed in subsequent proceedings with respect to it, an employer's account must not be charged with a benefit paid.

(D) A benefit paid to a claimant for a week in which he is in training with the approval of the department must not be charged to an employer.

(E) Benefits paid as a result of a natural disaster declared by the President of the United States.

(F) Benefits paid as a result of declaration of emergency declared by the Governor must not be charged to an employer.

(G) The provisions of subsections (A) through (E), all inclusive, with respect to the noncharging of benefits paid must be applicable only to an employer subject to the payment of contributions.

(H) A benefit paid to a claimant during an extended benefit period, as defined in Article 3, Chapter 35, must not be charged to an employer; except that a nonprofit organization electing to become liable for payments in lieu of contributions in accordance with Section 41-31-620 must reimburse fifty percent of extended benefits attributable to services performed in its employ and that after January 1, 1979, the State or a political subdivision or instrumentality of it as defined in Section 41-27-230(2)(b) electing to become liable for payment in lieu of contributions in accordance with Section 41-31-620 must reimburse all extended benefits attributable to services performed in its employ.

(I) A nonprofit organization that elects to make a payment in lieu of a contribution to the unemployment compensation fund as provided in Section 41-31-620(2) or Section 41-31-810 is not liable to make those payments with respect to the benefits paid to an individual whose base period wages include wages for previously uncovered services as defined in Section 41-35-65 to the extent that the unemployment compensation fund is reimbursed for those benefits pursuant to Section 121 of P.L. 94-566.

(J) A benefit paid to an individual whose base period wages include wages for previously uncovered services as defined in Section 41-35-65 must not be charged against the account of an employer to the extent that the unemployment compensation fund is reimbursed for those benefits pursuant to Section 121 of P.L. 94-566.

(K) A benefit paid to an individual pursuant to Section 41-35-125 must not be charged to the account of a contributing employer.

(L) A benefit paid to an individual pursuant to Section 41-35-126 must not be charged to the account of a contributing employer.

(M)(1) For the purposes of this subsection, "most recent bona fide employer" means the work or employer from which an individual was discharged regardless of work subsequent to his discharge in which he earned less than eight times his weekly benefit amount.

(2) A benefit paid to a claimant must not be charged against the account of an employer if the department determines that the claimant's most recent bona fide employer discharged him for misconduct connected with his employment. This provision is applicable only to an employer subject to the payment of contributions.

HISTORY: 1962 Code Section 68-115; 1952 Code Section 68-115; 1942 Code Sections 7035-85, 7035-86; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1947 (45) 252; 1948 (45) 1761; 1971 (57) 950; 1975 (59) 77; 1977 Act No. 161 Section 13; 2005 Act No. 50, Section 4, eff May 3, 2005; 2007 Act No. 67, Section 2, eff June 7, 2007; 2010 Act No. 146, Section 80, eff March 30, 2010; 2011 Act No. 63, Section 11, eff June 14, 2011; 2012 Act No. 247, Section 2, eff June 18, 2012.



SECTION 41-35-135. Charge of overpaid benefits to employer's account.

(A) Notwithstanding any other provision of law, the department shall not relieve the charge benefits to an employer's account when it determines that the overpayment has been made to a claimant and it determines that both of the following conditions apply:

(1) the overpayment occurred because the employer was at fault for failing to respond timely or adequately to a written request of the department for information relating to an unemployment compensation claim; and

(2) the employer exhibits a pattern of failure to timely or adequately respond to requests from the department for information relating to unemployment compensation claims on three or more occasions, or three percent of requests made, within a single calendar year, whichever is greater, provided:

(a) if an employer uses a third-party agent to respond on its behalf to the department's request for information relating to an unemployment compensation claim, the agent's actions on behalf of the employer will be considered when determining a pattern of behavior;

(b) a response is considered untimely if it fails to meet the time as prescribed in the statute or in the regulations;

(c) a response is considered inadequate if it fails to provide sufficient facts to enable the department to make an accurate determination of benefits that do not result in an overpayment. However, a response may not be considered inadequate if the department fails to request the necessary information.

(B) In all cases where the department contacts, or attempts to contact, an employer via telephone concerning a claim for benefits, it must document the contact, or attempt to contact, the employer and provide the documentation to the employer upon request. The documentation must contain the name of the department's staff contacting, or attempting to contact, the employer, the date, time, and whether the department's staff spoke with the employer, and the name of the person with whom the department's staff spoke, if anyone.

(C) A written request for information may be made by electronic mail provided, the employer has opted for notice by electronic mail pursuant to Section 41-35-615.

(D) The department shall charge an employer's account that meets the conditions of subsection (A) for each week of unemployment compensation that is an overpayment until the department makes a determination that the individual is no longer eligible for unemployment compensation and stops making such payments.

(E) If the claim is a combined wage claim, the determination of not charging for the combined wage claim shall be made by the paying state. If the response from the employer does not meet the criteria established by the paying state for an adequate or timely response, the paying state promptly must notify the transferring state of its determination and the employer must be appropriately charged.

(F)(1) The department must waive the charging of benefits to an employer's account when the department finds the employer failed to timely or adequately respond due to good cause.

(2) For the purposes of this section, "good cause" may include, but is not limited to, an error made by the department that results in the employer's error, or a natural disaster, emergency, or similar event, or an illness on the part of the employer, the employer's agent of record, or the employer's staff charged with responding to inquiries. The burden is on the employer to establish good cause.

(G) Determinations of the department prohibiting the relief of charges pursuant to this section shall be subject to appeal pursuant to procedures contained in Chapter 35, Title 41.

(H) The department shall charge benefits to an employer's account pursuant to this section for any overpayment determined by the department after October 21, 2013.

HISTORY: 2013 Act No. 53, Section 2, eff June 7, 2013.



SECTION 41-35-140. Disclosure regarding child support obligations; deductions from benefits due.

(A) The department may require an individual filing a new claim for unemployment compensation to disclose, at the time of filing the claim, whether or not he owes child support obligations as defined under subsection (G), or, pursuant to an agreement between the department and the state or local child support enforcement agency, the state or local child support enforcement agency must notify the department whether a particular individual who has filed a new or continued claim for unemployment compensation, at the time of filing the claim, owes child support obligations, or if the state or local child support enforcement agency advises the department that the individual owes child support obligations and the individual is determined to be eligible for unemployment compensation, the department must notify the state or local child support enforcement agency enforcing the obligations that the individual has been determined to be eligible for unemployment compensation.

(B) The department must deduct and withhold from unemployment compensation payable to an individual who owes a child support obligation as defined under subsection (G):

(1) the amount specified by the individual to the department to be deducted and withheld under this section, if neither (2) nor (3) of this subsection (B) is applicable;

(2) the amount, if any, determined pursuant to an agreement submitted to the department under Section 454 (20)(B)(i) of the Social Security Act by the state or local child support enforcement agency unless item (3) is applicable; or

(3) An amount otherwise required to be deducted and withheld from unemployment compensation pursuant to legal process, as that term is defined in Section 462(e) of the Social Security Act properly served upon the department.

(C) An amount deducted and withheld under subsection (B) must be paid by the department to the appropriate state or local child support enforcement agency.

(D) An amount deducted and withheld under subsection (B) must be treated as if it were paid to the individual as unemployment compensation and paid by the individual to the state or local child support enforcement agency in satisfaction of the individual's child support obligation.

(E) For the purposes of subsections (A) through (D), the term "unemployment compensation" means compensation payable under this act, including amounts payable by the department pursuant to an agreement under federal law providing for compensation, assistance, or allowances concerning unemployment.

(F) This section applies only if appropriate arrangements have been made for reimbursement by the state or local child support enforcement agency for the administrative costs incurred by the department under this section which are by the state or local child support enforcement agency.

(G) The term "child support obligation" means for purposes of these provisions, attributable to a child support obligation enforced pursuant to a plan described in Section 454 of the Social Security Act and approved by the Secretary of Health and Human Services under Part D of Title IV of the Social Security Act.

(H) The term "state or local child support enforcement agency" as used in these provisions means an agency of this State or a political subdivision of this State operating pursuant to a plan described in subsection (G).

(I) This section is effective for weeks commencing on or after October 1, 1982.

HISTORY: 1983 Act No. 62 Section 9; 2010 Act No. 146, Section 81, eff March 30, 2010.



SECTION 41-35-310. "Extended benefit period" defined.

"Extended benefit period" means a period which

(1) Begins with the third week after a week for which there is a state "on" indicator; and

(2) Ends with either of the following weeks, whichever occurs later:

(a) The third week after the first week for which there is a state "off" indicator.

(b) The thirteenth consecutive week of such period. No extended benefit period may begin by reason of a state "on" indicator before the fourteenth week following the end of a prior extended benefit period which was in effect with respect to this State.

HISTORY: 1962 Code Section 68-125; 1971 (57) 950; 1983 Act No. 62 Section 10.



SECTION 41-35-320. Payment of extended unemployment security benefits when federally funded.

(1) For a week in which one hundred percent federal sharing funding is available, there is an "on" indicator for a week:

(a) beginning after March 7, 2009; and

(b) ending four weeks before the last week of unemployment for which one hundred percent federal sharing is available under Section 2005(a) of Public Law No. 111-5, or an amendment of this provision, without regard to the extension of federal sharing for certain claims as provided under Section 2005(c) of this law.

(2) There is a state "on" indicator for this State for a week in which the United States Secretary of Labor determines that for the period consisting of the most recent three months, the rate of total unemployment, seasonally adjusted, equaled or exceeded six and a half percent, and the average rate of total unemployment for the State, seasonally adjusted, as determined by the United States Secretary of Labor for this period equals or exceeds one hundred ten percent of the average unemployment for the State in one or more of the corresponding three-month periods ending in the three preceding calendar years.

(3)(a) Effective with respect to weeks beginning in a "high unemployment period", Section 41-35-440 must be applied by substituting:

(i) "eighty percent" for "fifty percent" in item (1)(a) of that section; and

(ii) "twenty;" for "thirteen" in item (1)(b) of that section.

(b) For the purpose of this section, a "high unemployment period" exists during a period in which an extended benefit period would be in effect by substituting "eight percent" for "six and a half percent" in subsection (2).

(4) There is a state "off" indicator for the purpose of this section when a condition of subsection (2) is not satisfied.

(5) Notwithstanding a provision of Section 41-35-380, an individual's "eligibility period" must include an eligibility period provided in Section 2005(b) of Public Law 111-5 and an amendment of this provision.

(6) The department shall implement procedures to allow retroactive claims, but these procedures must conform to conditions of federal funding.

HISTORY: 2009 Act No. 123, Section 1, eff October 29, 2009; 2011 Act No. 3, Section 13, eff March 14, 2011.



SECTION 41-35-330. "State 'on' indicator" and "State 'off' indicator" defined.

(A) There is a "state 'on' indicator" for this State for a week if the department determines, pursuant to the regulations of the United States Secretary of Labor, that for the period consisting of that week and the immediately preceding twelve weeks the rate of insured unemployment, not seasonally adjusted, under Chapters 27 through 41 of this title:

(1) equaled or exceeded one hundred twenty percent of the average of those rates for the corresponding thirteen week period ending in each of the preceding two calendar years; and

(2) equaled or exceeded five percent. With respect to benefits for weeks of unemployment beginning after July 1, 1977, the determination of whether there has been a "state 'on' or 'off' indicator" for this State beginning or ending an extended benefit period must be made under this section as if:

(a) subsection (A) did not contain item (1); and

(b) the word "five" contained in item (2) of this subsection were "six" except that, notwithstanding a provision of this section, a week for which there would otherwise be a "state 'on' indicator" for this State must continue to be such a week and must not be determined to be a week for which there is a "state 'off' indicator" for this State.

(B) There is a "state 'off' indicator" for this State for a week if, for the period consisting of that week and the immediately preceding twelve weeks, either items (1) or (2) of subsection (A) are not satisfied.

(C) This section applies to weeks beginning after September 25, 1982.

HISTORY: 1962 Code Section 68-127; 1971 (57) 950; 1975 (59) 77; 1977 Act No. 161 Section 15; 1983 Act No. 62 Section 11; 2010 Act No. 146, Section 82, eff March 30, 2010.



SECTION 41-35-340. "Rate of insured unemployment" defined.

For purposes of Section 41-35-330 "rate of insured unemployment" means the percentage derived by dividing the:

(1) average weekly number of individuals filing claims for regular state compensation in this State for weeks of unemployment with respect to the most recent thirteen consecutive week period, as determined by the department on the basis of its reports to the United States Secretary of Labor, by

(2) average monthly employment covered under Chapters 27 through 41 of this title for the first four of the most recent six completed calendar quarters ending before the end of this thirteen-week period.

HISTORY: 1962 Code Section 68-128; 1971 (57) 950; 1983 Act No. 62 Section 12; 2010 Act No. 146, Section 83, eff March 30, 2010.



SECTION 41-35-350. "Regular benefits" defined.

"Regular benefits" means benefits payable to an individual under Chapters 27 through 41 of this Title or under any other State law (including benefits payable to Federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. chapter 85) other than extended benefits and additional benefits.

HISTORY: 1962 Code Section 68-129; 1971 (57) 950; 1973 (58) 248.



SECTION 41-35-360. "Additional benefits" defined.

"Additional benefits" means benefits totally financed by a state payable to exhaustees by reason of conditions of high unemployment or by reason of other special factors under the provisions of any state law. If extended compensation is payable to an individual by this State and additional compensation is payable to him for the same week by another state, he may elect which of the two types of compensation to claim.

HISTORY: 1962 Code Section 68-129.1; 1973 (58) 248.



SECTION 41-35-370. "Extended benefits" defined.

"Extended benefits" means benefits (including benefits payable to Federal civilian employees and to ex-servicemen pursuant to 5 U.S.C. Chapter 85) payable to an individual under the provisions of this section for weeks of unemployment in his eligibility period.

HISTORY: 1962 Code Section 68-130; 1971 (57) 950.



SECTION 41-35-380. "Eligibility period" defined.

"Eligibility period" of an individual means the period consisting of the weeks in his benefit year which begin in an extended benefit period and, if his benefit year ends within such extended benefit period, any weeks thereafter which begin in such period.

HISTORY: 1962 Code Section 68-131; 1971 (57) 950.



SECTION 41-35-390. "Exhaustee" defined.

"Exhaustee" means an individual who, with respect to any week of unemployment in his eligibility period:

(1) Has received, prior to such week, all of the regular benefits that were payable to him under Chapters 27 through 41 of this Title or any other State law (including dependents' allowances and regular benefits payable to Federal civilian employees and ex-servicemen under 5 U.S.C. Chapter 85) in his current benefit year that includes such week; or

(2) Has received, prior to such week, all of the regular benefits that were available to him under Chapters 27 through 41 of this Title or any other State law (including dependents' allowances and regular benefits available to Federal civilian employees and ex-servicemen under 5 U.S.C. Chapter 85) in his current benefit year that includes such week, after the cancellation of some or all of his wage credits or the total or partial reduction of his right to regular benefits;

Provided, that, for the purposes of items (1) and (2), an individual shall be deemed to have received in his current benefit year all of the regular benefits that were payable to him, or available to him, as the case may be, even though (a) as a result of a pending appeal with respect to wages or employment, or both, that were not included in the original monetary determination with respect to his current benefit year, he may subsequently be determined to be entitled to more regular benefits; or (b) by reason of the seasonal provisions promulgated pursuant to Section 41-35-90, or the seasonal provisions of another State law, he is not entitled to regular benefits with respect to such week of unemployment (although he may be entitled to regular benefits with respect to future weeks of unemployment in the next season or off season, as the case may be, in his current benefit year), and he is otherwise an exhaustee within the meaning of this section with respect to his right to regular benefits under such State law seasonal provisions during the season or off season in which that week of unemployment occurs; or (c) having established a benefit year, no regular benefits are payable to him during such year because his wage credits were cancelled or his right to regular benefits was totally reduced as the result of the application of a disqualification; or

(3) His benefit year having ended prior to such week, he has insufficient wages or employment, or both, on the basis of which he could establish in any state a new benefit year that would include such week, or having established a new benefit year that includes such week, he is precluded from receiving regular benefits by reason of the provision in Section 41-35-50 which meets the requirement of Section 3304 (a) (7) of the Federal Unemployment Tax Act, or the similar provision in any other State law; and

(4)(a) Has no right for such week to unemployment benefits or allowances, as the case may be, under the Railroad Unemployment Insurance Act, the Trade Act of 1974, and such other Federal laws as are specified in regulations issued by the U. S. Secretary of Labor; and

(b) Has not received and is not seeking unemployment benefits under the unemployment compensation law of Canada or the Virgin Islands; but if the individual is seeking such benefits and the appropriate agency finally determines that the individual is not entitled to benefits under such law, the individual shall be considered an exhaustee if the other provisions of this definition are met: Provided, however, that the reference in this paragraph to the Virgin Islands shall be inapplicable effective on the day after the date on which the Secretary of Labor approves under Section 3304(a) of the Internal Revenue Code of 1954, an unemployment compensation law submitted to the Secretary by the Virgin Islands for approval.

HISTORY: 1962 Code Section 68-132; 1971 (57) 950; 1973 (58) 248; 1977 Act No. 161 Section 16.



SECTION 41-35-400. "State law" defined.

"State law" means the unemployment insurance law of any state, approved by the U.S. Secretary of Labor under Section 3304 of the Internal Revenue Code of 1954.

HISTORY: 1962 Code Section 68-133; 1971 (57) 950.



SECTION 41-35-410. Application of provisions relating to regular benefits.

Except when the result would be inconsistent with the other provisions of this section, as provided in the regulations of the department, the provisions of Chapters 27 through 41 of this title which apply to claims for, or the payment of, regular benefits must apply to claims for, and the payment of, extended benefits.

HISTORY: 1962 Code Section 68-134; 1971 (57) 950; 2010 Act No. 146, Section 84, eff March 30, 2010.



SECTION 41-35-420. Eligibility for extended benefits.

(A) An individual is eligible to receive extended benefits with respect to any week of unemployment in his eligibility period only if the department finds that with respect to that week:

(1) He is an "exhaustee" as defined in Section 41-35-390.

(2) He has satisfied the requirements of Chapters 27 through 41 of this title for the receipt of regular benefits that are applicable to individuals claiming extended benefits, including not being subject to a disqualification for the receipt of benefits.

(3) Except as provided in item (4), an individual must not be eligible for extended benefits for a week if:

(a) extended benefits are payable for that week pursuant to an interstate claim filed in a state under the interstate benefit payment plan; and

(b) no extended benefit period is in effect for that week in the State.

(4) Item (3) of subsection (A) does not apply with respect to the first two weeks for which extended benefits are payable, determined without regard to this subsection, pursuant to an interstate claim filed under the interstate benefit payment plan to the individual with respect to the benefit year.

(B)(1) Notwithstanding the provisions of Sections 41-35-410 and 41-35-420, effective for weeks beginning after March 31, 1981, an individual is disqualified from receipt of extended benefits if the department finds that during any week of his eligibility period he has failed either to apply for, or to accept an offer of, suitable work, as defined under item (4) of this subsection, to which he was referred by the department.

(2) Notwithstanding the provisions of Sections 41-35-410 and 41-35-420, effective for weeks beginning after March 31, 1981, an individual is disqualified from receipt of extended benefits if the department finds that during any week of his eligibility period he has failed to furnish evidence that he has actively engaged in a systematic and sustained effort to find work.

(3) This disqualification begins with the week in which the failure occurred and continues until he has been employed in each of four subsequent weeks, whether or not consecutive, and has earned remuneration equal to not less than four times his weekly extended benefit amount.

(4) For the purposes of this subsection, the term "suitable work" means work within the individual's capabilities to perform if:

(a) the gross average weekly remuneration payable for the work exceeds the sum of the individual's weekly extended benefit amount plus the amount, if any, of supplemental unemployment benefits, as defined in Section 501(c)(17)(D) of the Internal Revenue Code of 1954, payable to the individual for that week;

(b) the wages payable for the work equal the higher of the minimum wages provided by Section 6(a)(1) of the Fair Labor Standards Act of 1938, without regard to an exemption, or the state or local minimum wage;

(c) the position was offered to the individual in writing or was listed with the State Employment Service;

(d) the work otherwise meets the definition of "suitable work" for regular benefits contained in subsection (5)(b) of Section 41-35-120 to the extent that the criteria of suitability are not inconsistent with the provisions of this item; and

(e) the individual cannot furnish satisfactory evidence to the department that his prospects for obtaining work in his customary occupation within a reasonably short period of time are good. If the evidence is deemed satisfactory for this purpose, the determination of whether any work is suitable with respect to the individual must be made pursuant to the definition of suitable work contained in Section 41-35-120 without regard to the definition specified by this item (4).

(C) Notwithstanding a provision of item (d) of this subsection to the contrary, work may not be considered suitable for an individual if it is not consistent with Section 41-35-120(5)(b).

(D) For the purposes of item (2) of subsection (B), an individual must be treated as actively engaged in seeking work during a week if the individual:

(1) has engaged in a systematic and sustained effort to obtain work during the week;

(2) furnishes tangible evidence that he has engaged in an effort during the week.

(E) The Employment Service must refer any claimant entitled to extended benefits under this chapter to any suitable work that meets the criteria prescribed in item (4) of subsection (B).

(F) An individual must not be eligible to receive an extended benefit with respect to a week of unemployment in his eligibility period if he has been disqualified for regular or extended benefits under the chapter because he voluntarily left work, was discharged for cause, or failed to accept an offer of or apply for suitable work unless the disqualification imposed for these reasons has been terminated pursuant to specific conditions established under the South Carolina Employment Security Law requiring the individual to perform service for remuneration subsequent to the date of the disqualification.

If the disqualification imposed did not require the individual to perform service for remuneration subsequent to the date of the disqualification, the individual is ineligible for an extended benefit beginning with the effective date of the request for initiation of an extended benefit claim series and continuing until he secures employment and shows to the department's satisfaction that he has worked in each of at least four different weeks, whether or not those weeks are consecutive, and earned wages equal to at least four times the weekly benefit amount of his claim.

HISTORY: 1962 Code Section 68-135; 1971 (57) 950; 1981 Act No. 108 Section 10; 1983 Act No. 62 Section 13; 1993 Act No. 125, Section 1, eff June 14, 1993; 2010 Act No. 146, Section 85, eff March 30, 2010.



SECTION 41-35-430. Weekly extended benefit amount.

The weekly extended benefit amount payable to an individual for a week of total unemployment in his eligibility period shall be an amount equal to the weekly benefit amount payable to him during his applicable benefit year. For any individual who was paid benefits during the applicable benefit year in accordance with more than one weekly benefit amount, the weekly extended benefit amount shall be the average of such weekly benefit amounts.

HISTORY: 1962 Code Section 68-136; 1971 (57) 950.



SECTION 41-35-440. Total extended benefit amount.

(1) The total extended benefit amount payable to any eligible individual with respect to his applicable benefit year is the least of the following amounts:

(a) Fifty percent of the total amount of regular benefits which were payable to him under Chapters 27 through 41 of this title in his applicable benefit year.

(b) Thirteen times his weekly benefit amount which was payable to him under Chapters 27 through 41 of this title for a week of total unemployment in the applicable benefit year.

(2) Notwithstanding any other provision of Chapters 27 through 41 of this title, if the benefit year of any individual ends within an extended benefit period, the remaining balance of extended benefits that such individual would, but for this section, be entitled to receive in that extended benefit period, with respect to weeks of unemployment beginning after the end of the benefit year, must be reduced (but not below zero) by the product of the number of weeks for which the individual received any amounts as trade readjustment allowances within that benefit year, multiplied by the individual's weekly benefit amount for extended benefits.

HISTORY: 1962 Code Section 68-137; 1971 (57) 950; 1983 Act No. 62 Section 14.



SECTION 41-35-450. Announcement of "on" and "off" indicators; computation of rate of insured unemployment.

When an extended benefit period is to become effective in this State as a result of a "state 'on' indicator", or an extended benefit period is to be terminated in this State as a result of a "state 'off' indicator", the department must make an appropriate public announcement. A computation required by the provisions of Section 41-35-340 must be made by the department pursuant to regulations prescribed by the United States Secretary of Labor.

HISTORY: 1962 Code Section 68-138; 1971 (57) 950; 1983 Act No. 62 Section 15; 2010 Act No. 146, Section 86, eff March 30, 2010.



SECTION 41-35-610. Procedures must be pursuant to department regulations; duties of employers.

A request for determination of insured status, a request for initiation of a claim series in a benefit year, a notice of unemployment, a certification for waiting-week credit, and a claim for benefits must be made pursuant to regulations the department promulgates. An employer must post and maintain in places readily accessible to individuals in his service printed statements concerning regulations or related matters the department prescribes by regulation. An employer must supply those individuals copies of the printed statements or materials the department prescribes by regulation. These statements or materials must be supplied by the department to an employer without cost to the employer.

HISTORY: 1962 Code Section 68-151; 1952 Code Section 68-151; 1942 Code Section 7035-86; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1955 (49) 480; 1972 (57) 2309; 2010 Act No. 146, Section 87, eff March 30, 2010.



SECTION 41-35-615. Notice to employer by United States mail or electronic mail; designation of preferred method of notice; default; time for required response.

All notices given to an employer concerning a request for determination of insured status, a request for initiation of a claim series in a benefit year, a notice of unemployment, a certification for waiting-week credit, a claim for benefits, and any reconsideration of a determination must be made by United States mail or electronic mail. The employer may designate with the department its preferred method of notice. If an employer does not make a designation, then notices must be made by United States mail. The employer may not be required to respond to the notice until ten calendar days, or the next business day if the tenth day falls on a Saturday, Sunday, or state holiday, after the postmark on notices sent via United States mail or ten calendar days after the date a notice is sent via electronic mail.

HISTORY: 2010 Act No. 146, Section 115, eff March 30, 2010; 2011 Act No. 3, Section 14, eff March 14, 2011.



SECTION 41-35-620. Notice of determination of insured status.

(1) Written notice of a determination of insured status shall be furnished to the claimant promptly. Such notice shall include a statement as to whether the claimant is an insured worker, the amount of wages for insured work paid to him by each employer during his base period, and the employers by whom such wages were paid. For an insured worker the notice shall include also his benefit year, his weekly benefit amount, and the maximum amount of benefits that may be paid to him for his unemployment during such year; for a worker who is not insured, the notice shall include the reason for such determination.

(2) The claimant, his most recent employer, and any employer whose account may be affected by adjudication of the claim shall be promptly notified in writing of the initial determination, any amended initial determination, or redetermination and the reasons therefor.

HISTORY: 1962 Code Section 68-152; 1952 Code Section 68-152; 1942 Code Section 7035-86; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1955 (49) 480; 1972 (57) 2309.



SECTION 41-35-630. Determination of claim when labor dispute is involved; determinations involving multiple claimants; group appeals.

(A) In a case where the payment or denial of a benefit will be determined by the provisions of Section 41-35-120(6), the department must designate a special examiner to make an initial determination with respect to it. The determination of the examiner may be appealed in the same manner, within the same time, and through the same procedures as any other determination. The department may, upon written request by a group of workers or their authorized representative, allow one of a group representing a grade or class of workers similarly situated to file an appeal known as a "Group Test Appeal", and the decision of the appeal tribunal or the department regarding the disqualification of the group representative because of the application of Section 41-35-120(6) is binding on the entire group.

(B) When a determination involves multiple claimants and difficult issues of fact or law, the department may designate a special examiner to render the determination. A determination, which may be appealed in the same manner, within the same time, and through the same procedures as any other determination. The department must allow a claimant affected by this determination to join in one appeal and the decision of the appeal tribunal or the department is binding on all claimants who are parties to the consolidated appeal.

HISTORY: 1962 Code Section 68-153; 1952 Code Section 68-153; 1942 Code Section 7035-86; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1972 (57) 2309; 2010 Act No. 146, Section 88, eff March 30, 2010.



SECTION 41-35-640. Reconsideration of determinations.

(A) An initial determination may for good cause be reconsidered. A party entitled to notice of an initial determination may apply for a reconsideration not later than ten days after the determination was mailed to his last known address. Notice of the redetermination must be promptly given in the manner prescribed in this article with respect to notice of an initial determination.

(B) An initial determination must be reconsidered when the department finds an error in computation or of a similar character has occurred in connection with it or that wages of the claimant pertinent to the determination, but not considered in connection with it, have been newly discovered. However, this redetermination must not be made after one year from the date of the original determination. The reconsidered determination supersedes the original determination. Notice of this redetermination promptly must be given in the manner prescribed in this article with respect to notice of an original determination. Subject to the same limitations and for the same reasons, the department may reconsider a determination in a case where a final decision is rendered by an appeal tribunal, the department, or a court, and, after notice to and the expiration of the period for appeal by the persons entitled to notice of the final decision, may apply to the body or court that rendered the final decision and seek a revised decision. In the event that an appeal involving an original determination is pending on the date a redetermination is issued, the appeal, unless withdrawn, must be treated as an appeal from the redetermination.

HISTORY: 1962 Code Section 68-154; 1952 Code Section 68-154; 1942 Code Section 7035-86; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1955 (49) 480; 1972 (57) 2309; 1973 (58) 248; 1981 Act No. 108 Section 11; 2002 Act No. 203, Section 3, eff April 10, 2002; 2010 Act No. 146, Section 89, eff March 30, 2010.



SECTION 41-35-650. Notification of denial.

If subsequent to an initial determination or redetermination benefits with respect to any week for which a claim has been filed are denied for reasons other than matters included in the initial determination or redetermination, the claimant shall be promptly notified of the denial and the reasons therefor.

HISTORY: 1962 Code Section 68-155; 1952 Code Section 68-155; 1942 Code Section 7035-86; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1952 (47) 1884; 1972 (57) 2309.



SECTION 41-35-660. Appeals.

The claimant or any other interested party may file an appeal from an initial determination, redetermination, or subsequent determination not later than ten days after the determination was mailed to his last known address. The term "any other interested party" means the claimant's last or separating employer and any employer whose account may be affected by the adjudication of the claim. If an appeal is filed with respect to a matter other than the weekly benefit amount or maximum amount of benefits payable and the appeal tribunal affirms a determination allowing benefits, the benefits paid before the decision disallowing benefits shall not be recovered from any claimant regardless of any appeal which may subsequently be taken to the extent that these benefits are not charged to the account of any employer.

HISTORY: 1962 Code Section 68-156; 1952 Code Section 68-156; 1942 Code Section 7035-86; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1972 (57) 2309; 1973 (58) 248; 1975 (59) 330; 1981 Act No. 108 Section 12; 2002 Act No. 203, Section 4, eff April 10, 2002.



SECTION 41-35-670. Benefits shall be paid until determination, redetermination or decision has been modified or reversed.

(A) Notwithstanding another provision contained in this article, benefits must be paid pursuant to a determination, redetermination, or the decision of an appeal tribunal, the department, or a reviewing court upon the issuance of that determination, redetermination, or decision, regardless of the pendency of the period to apply for reconsideration, file an appeal, or petition for judicial review provided with respect to it or the pendency of such an application, filing, or petition, until the determination, redetermination, or decision has been modified or reversed by a subsequent redetermination or decision, in which event benefits must be paid or denied for weeks of unemployment afterward pursuant to the modifying or reversing redetermination or decision.

(B) If a determination or redetermination allowing a benefit is affirmed by the appeal tribunal or the department, or if a decision of an appeal tribunal allowing a benefit is affirmed by the department, those benefits must be paid promptly regardless of a further appeal that may be taken, and no injunction, supersedeas, stay, or other writ or process suspending the payment of the benefits must be issued by a court.

HISTORY: 1962 Code Section 68-157; 1952 Code Section 68-157; 1942 Code Section 7035-86; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1972 (57) 2309; 2010 Act No. 146, Section 90, eff March 30, 2010.



SECTION 41-35-680. Decision on appeal.

Unless an appeal is withdrawn, an appeal tribunal, after affording the parties reasonable opportunity for a fair hearing, after notice of not less than seven days, must make findings and conclusions promptly and on the basis of the findings and conclusions affirm, modify, or reverse the determination or redetermination within thirty days from the date of the hearing. Each party promptly must be furnished a copy of the decision, including the reasons for the decision. This must be considered the final decision of the department, unless within ten days after the date of mailing the decision a further appeal is initiated pursuant to Section 41-35-710.

HISTORY: 1962 Code Section 68-158; 1952 Code Section 68-158; 1942 Code Section 7035-86; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1972 (57) 2309; 1983 Act No. 56 Section 2; 2002 Act No. 203, Section 5, eff April 10, 2002; 2010 Act No. 146, Section 91, eff March 30, 2010.



SECTION 41-35-690. Exclusive procedure for appeals.

The procedure provided in this chapter for appeals from a determination or redetermination to the appeal tribunal and for appeals from the tribunal, first to the Department of Employment and Workforce Appellate Panel, as established by Section 41-29-300, and afterward to the administrative law court, pursuant to Section 41-29-300(C)(1), is the sole and exclusive appeal procedure.

HISTORY: 1962 Code Section 68-159; 1952 Code Section 68-159; 1942 Code Section 7035-86; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1972 (57) 2309; 2010 Act No. 146, Section 92, eff March 30, 2010.



SECTION 41-35-700. Appeal tribunals.

(A) To hear and decide appeal claims, the executive director must appoint one or more impartial appeal tribunals consisting of either:

(1) a referee, selected pursuant to Section 41-29-70; or

(2) a body consisting of three members, one of whom:

(a) must be a referee who must serve as chairman;

(b) one of whom must be a representative of employers; and

(c) the third of whom must be a representative of employees.

(B) Each of the latter two members shall serve at the pleasure of the executive director and shall be paid a per diem as fixed in the annual state appropriation act for boards, commissions, and committees for each day of active service on a tribunal plus necessary expenses, as fixed in the annual appropriation act. A person must not participate on behalf of the department in any case in which he is an interested party. The department may designate alternates to serve in the absence or disqualification of a member of an appeal tribunal. The chairman must act alone in the absence or disqualification of another member and his alternate. The hearings must not proceed unless the chairman of the appeal tribunal is present.

HISTORY: 1962 Code Section 68-160; 1952 Code Section 68-160; 1942 Code Section 7035-86; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 93, eff March 30, 2010.



SECTION 41-35-710. Appellate Panel review of appeal tribunal decision.

The Department of Employment and Workforce Appellate Panel may on its own motion affirm, modify, or set aside a decision of an appeal tribunal on the basis of evidence previously submitted in the case; direct the taking of additional evidence; or permit a party to the decision to initiate further appeals before it. The appellate panel must permit further appeals by a party to a decision of an appeal tribunal and by the examiner whose decision has been overruled or modified by an appeal tribunal. The appellate panel may remove to itself or transfer to another appeal tribunal the proceedings on a claim pending before an appeal tribunal. Proceedings removed to the appellate panel must be heard by a quorum pursuant to the requirements of Sections 41-35-690 and 41-35-720. The appellate panel promptly must notify a party to a proceeding of its findings and decision.

HISTORY: 1962 Code Section 68-161; 1952 Code Section 68-161; 1942 Code Section 7035-86; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1966 (54) 2640; 2010 Act No. 146, Section 94, eff March 30, 2010.



SECTION 41-35-720. Conduct of appealed claims.

The department must promulgate regulations establishing rules of procedure for proceedings, hearings, and appeals to the appellate panel and the appeal tribunals pursuant to Section 41-35-790. The rules of procedure must address the manner for determining the rights of each party to an appeal. The rules of procedure are not required to conform to common law or statutory rules of evidence and other technical rules of procedure. A full and complete record must be kept of all proceedings in connection with an appealed claim. Testimony at a hearing before an appeals tribunal on an appealed claim must be recorded but must not be transcribed unless the claim is appealed to the appellate panel.

HISTORY: 1962 Code Section 68-162; 1952 Code Section 68-162; 1942 Code Section 7035-86; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1966 (54) 2640; 2010 Act No. 146, Section 95, eff March 30, 2010.



SECTION 41-35-730. Fees of subpoenaed witnesses.

Witnesses subpoenaed pursuant to this article must be allowed fees and mileage at a rate fixed by the department, which must not exceed that allowed for witnesses by the administrative law court. These fees must be considered a part of the expense of administering Chapters 27 through 41 of this title.

HISTORY: 1962 Code Section 68-163; 1952 Code Section 68-163; 1942 Code Section 7035-86; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 96, eff March 30, 2010.



SECTION 41-35-740. Judicial review of department's decision.

A decision of the department, in the absence of an appeal from it as provided in this article, becomes final ten days after the date of notification or mailing of it, and judicial review is permitted only after a party claiming to be aggrieved by it has exhausted his administrative remedies as provided by Chapters 27 through 41 of this title. The department must be considered to be a party to a judicial action involving a decision and may be represented in the judicial action by a qualified attorney employed by the department and designated by the department for that purpose or, at the department's request, by the Attorney General.

HISTORY: 1962 Code Section 68-164; 1952 Code Section 68-164; 1942 Code Section 7035-86; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 2010 Act No. 146, Section 97, eff March 30, 2010.



SECTION 41-35-750. Procedure to obtain review.

Within thirty days from the date of mailing the department's decision, a party to the proceeding whose benefit rights or whose employer account may be affected by the department's decision may initiate an action in the administrative law court against the department for the review of its decision, in which action every other party to the proceeding before the department must be made a defendant. In this action a petition, which need not be verified but which must state the grounds on which a review is sought, must be served on the executive director or on a person designated by the department within the time specified by this section. Service is considered complete service on all parties, but there must be left with the person served as many copies of the petition as there are defendants, and the department promptly shall mail one copy to each defendant. With its answer the department must certify and file with the court all documents and papers and a transcript of all testimony taken in the matter and its findings of fact and decision. The department also may certify to the court questions of law involved in a decision by the department. In a judicial proceeding under this chapter, the findings of the department regarding facts, if supported by evidence and in the absence of fraud, must be conclusive and the jurisdiction of the administrative law court must be confined to questions of law. These actions, and the questions so certified, must be heard in a summary manner and must be given precedence over other cases. An appeal may be taken from the decision of the administrative law court pursuant to the South Carolina Appellate Court Rules and Section 1-23-610. It is not necessary in a judicial proceeding under this article to enter exceptions to the rulings of the department, and no bond is required for entering the appeal. Upon the final determination of the judicial proceeding, the department must enter an order in accordance with the determination. A petition for judicial review must not act as a supersedeas or stay unless the department orders a supersedeas or stay.

HISTORY: 1962 Code Section 68-165; 1952 Code Section 68-165; 1942 Code Section 7035-86; 1936 (39) 1716; 1939 (41) 487; 1941 (42) 369; 1999 Act No. 55, Section 43, eff June 1, 1999; 2002 Act No. 203, Section 6, eff April 10, 2002; 2006 Act No. 387, Section 20, eff July 1, 2006; 2010 Act No. 146, Section 98, eff March 30, 2010.



SECTION 41-35-760. Publication of department regulations on electronic website.

(A) The department must promulgate all regulations described in this chapter and regulations governing procedures at all proceedings, hearings, and appeals before the department or any member or employee of the department, including claims for benefit determinations, and all appeals of determinations regarding those claims, and publish all regulations on an electronic website.

(B) Regulations governing procedures at hearings and appeals before the department shall include, at a minimum:

(1) procedures for seeking a hearing, review, or appeal;

(2) procedures for notifying parties;

(3) evidentiary rules;

(4) procedures for making findings of fact and conclusions of law;

(5) procedures for making and maintaining an appropriate record of interviews and proceedings before the department; and

(6) procedures for seeking review or appeal of the department's decision.

(C) All regulations must be promulgated in accordance with the provisions of Chapter 23, Title 1 of the South Carolina Code of Laws.

HISTORY: 2010 Act No. 146, Section 99, eff March 30, 2010.






CHAPTER 37 - EMPLOYMENT AND WORKFORCE - EMPLOYER'S COVERAGE

SECTION 41-37-10. Period of coverage generally.

Except as provided in Section 41-37-20, any employing unit which is or becomes an employer subject to Chapters 27 through 41 of this Title within any calendar year shall be subject to such chapters during the whole of such calendar year.

HISTORY: 1962 Code Section 68-251; 1952 Code Section 68-251; 1942 Code Section 7035-88; 1936 (39) 1716; 1939 (41) 487.



SECTION 41-37-20. Election as to coverage.

(A) An employing unit not otherwise subject to Chapters 27 through 41 of this title, which files with the department its written election to become an employer subject to these chapters for not less than two calendar years, with the written approval of the election by the department, must become an employer subject to the same extent as all other employers as of the date stated in the approval and must cease to be subject to these chapters as of January first of a calendar year subsequent to the two calendar years if by the thirtieth day of April of that year it has filed with the department a written notice to that effect.

(B) An employing unit, for which services that do not constitute employment as defined in Chapters 27 through 41 of this title are performed, may file with the department a written election that services performed by an individual in its employment in one or more distinct establishments or places of business must be considered to constitute employment by an employer for the purposes of those chapters for not less than two calendar years. On the written approval of this election by the department, these services must be considered to constitute employment subject to those chapters from and after the date stated in the approval. These services cease to be considered employment subject to these chapters as of January first of a calendar year subsequent to those two calendar years if by the thirtieth day of April of that year the employing unit files with the department a written notice to that effect.

HISTORY: 1962 Code Section 68-252; 1952 Code Section 68-252; 1942 Code Section 7035-88; 1936 (39) 1716; 1939 (41) 487; 1952 (47) 1888; 1961 (52) 166; 1971 (57) 950; 1977 Act No. 161 Section 22; 2010 Act No. 146, Section 100, eff March 30, 2010.



SECTION 41-37-30. Termination of coverage.

Except as otherwise provided in Section 41-37-20:

(A) As of January 1, 1972, an employing unit must cease to be an employer subject to Chapters 27 through 41 of this title only if it files with the department by the thirtieth day of April of that year an application for termination of coverage and the department finds that there were no twenty different weeks within the preceding calendar year within which the employing unit had four or more individuals in employment subject to these chapters.

(B) As of January 1, 1973, an employing unit shall cease to be an employer subject to Chapters 27 through 41 of this title only if it files with the department by the thirtieth day of April of a calendar year an application for termination of coverage and the department finds that there were no twenty different weeks within the preceding calendar year within which the employing unit had at least one individual in employment subject to these chapters and that there was no calendar quarter within the preceding calendar year in which the employing unit paid fifteen hundred dollars or more in wages for service in employment, except that no employing unit for which service is performed in employment as defined in Section 41-27-230(3) may cease to be an employer subject to Chapters 27 through 41 of this title unless it files with the department by the thirtieth day of April of any calendar year an application for termination of coverage and the department finds that there were not twenty different weeks within the preceding calendar year within each of which the employing unit had four or more persons in employment.

(C) As of January 1, 1979, an employing unit, as defined in Section 41-27-230(5), must cease to be an employer subject to Chapters 27 through 41 of this title only if it files with the department by the thirtieth day of April of a calendar year an application for termination of coverage and the department finds that there were not twenty different weeks within the preceding calendar year within which the employing unit had at least ten individuals in employment subject to Chapters 27 through 41 of this title and that there was no calendar quarter within the preceding calendar year in which the employing unit paid twenty thousand dollars or more in wages for service in employment.

(D) As of January 1, 1979, an employing unit, as defined in Section 41-27-230(6), must cease to be an employer subject to Chapters 27 through 41 of this title only if it files with the department by the thirtieth day of April of a calendar year an application for termination of coverage and the department finds that there was no calendar quarter within the preceding calendar year in which the employing unit paid one thousand dollars or more in wages for service in employment.

(E) An employer who has rendered no employment and paid no wages in the State for a continuous period of one calendar year may submit an application for termination of coverage upon the resumption of employment in the State. However, when a successor employer acquired substantially all of the business of a predecessor employer and the experience rating reserve of the predecessor is transferred to the successor, the liability of the predecessor may be terminated at the end of the calendar year during which this succession occurred, provided that the predecessor did not within the calendar year subsequent to the date of succession render employment or pay wages sufficient to remain an employer as defined in Section 41-27-210.

(F) The provisions of this section must not be applicable to an employing unit for a service performed in employment as defined by Section 41-27-230(2).

For the purpose of this section, the two or more employing units mentioned in items (3) and (4) of Section 41-27-210 must be treated as a single employing unit.

HISTORY: 1962 Code Section 68-253; 1952 Code Section 68-253; 1942 Code Section 7035-88; 1936 (39) 1716; 1939 (41) 487; 1952 (47) 1888; 1956 (49) 1623; 1961 (52) 453; 1971 (57) 950; 1977 Act No. 161 Section 23; 2010 Act No. 146, Section 101, eff March 30, 2010.






CHAPTER 39 - EMPLOYMENT AND WORKFORCE - PROTECTION OF RIGHTS AND BENEFITS

SECTION 41-39-10. Validity of waiver of rights, employee's agreement to pay employer's contributions and the like.

No agreement by an individual to waive, release or commute his rights to benefits or any other rights under Chapters 27 through 41 of this Title shall be valid. No agreement by any individual in the employ of any person or concern to pay all or any portion of an employer's contributions, payments in lieu of contributions or reimbursement of benefits required under Chapters 27 through 41 of this Title from such employer shall be valid. No employer shall directly or indirectly make, require or accept any deduction from wages to finance the employer's contributions, payments in lieu of contributions, or reimbursement of benefits or require or accept any waiver of any right under Chapters 27 through 41 of this Title by any individual in his employ. Any employer or officer or agent of an employer who violates any provision of this section shall, for each offense, be fined not less than one hundred dollars nor more than one thousand dollars or be imprisoned for not more than six months or both.

HISTORY: 1962 Code Section 68-351; 1952 Code Section 68-351; 1942 Code Section 7035-95; 1936 (39) 1716; 1939 (41) 487; 1973 (58) 248.



SECTION 41-39-20. Validity of assignment, pledge or encumbrance of benefits; exemption of benefits.

No assignment, pledge, or encumbrance of any right to benefits which are or may become due or payable under Chapters 27 through 41 of this title is valid and such rights to benefits are exempt from levy, execution, attachment, or any other remedy whatsoever, provided for the collection of debt, except as provided for in Section 41-35-140 of this title. Benefits received by an individual, so long as they are not mingled with other funds of the recipient, are exempt from any remedy whatsoever for the collection of all debts except those incurred for necessaries furnished to such individual or his spouse or a dependent during the time when such individual was unemployed. No waiver of any exception provided for in this section is valid.

HISTORY: 1962 Code Section 68-352; 1952 Code Section 68-352; 1942 Code Section 7035-95; 1936 (39) 1716; 1939 (41) 487; 1983 Act No. 62 Section 16.



SECTION 41-39-30. Limitation on charging and amount of fees.

An individual claiming benefits may not be charged a fee in a proceeding under Chapters 27 through 41 of this title by the department or its representatives or by a court or an officer, except an attorney, of it. An individual claiming a benefit in a proceeding before the department or a court may be represented by an attorney or other duly authorized agent, but an attorney or agent must not charge or receive for this service more than an amount approved by the department. A person who violates a provision of this section, for each offense, must be fined not less than fifty dollars nor more than five hundred dollars, imprisoned for not more than six months, or both.

HISTORY: 1962 Code Section 68-353; 1952 Code Section 68-353; 1942 Code Section 7035-95; 1936 (39) 1716; 1939 (41) 487; 2010 Act No. 146, Section 102, eff March 30, 2010; 2011 Act No. 63, Section 12, eff June 14, 2011.



SECTION 41-39-40. Income tax withholding from unemployment compensation.

(A) As of January 1, 1997, an individual filing an initial claim for unemployment compensation must be advised at the time of the filing of the claim that:

(1) unemployment compensation is subject to federal and state income taxation;

(2) requirements exist pertaining to estimated tax payments;

(3) the individual may elect to have federal income tax deducted and withheld from the individual's payment of unemployment compensation at the rate specified in the Internal Revenue Code of 1986;

(4) the individual may elect to have South Carolina state income tax deducted and withheld from the individual's payment of unemployment compensation at the rate of seven percent;

(5) the individual is permitted to change a previously elected withholding of income tax at least once.

(B) Amounts deducted and withheld from unemployment compensation must remain in the Unemployment Trust Fund until transferred to the federal or state taxing authority as a payment of income tax. The date of transfer to the South Carolina Department of Revenue must be the same date as the transfer to the Internal Revenue Service.

(C) The department shall follow all procedures specified by the United States Department of Labor and the Internal Revenue Service pertaining to the deducting and withholding of income tax.

(D) Amounts must be deducted and withheld under this section only after amounts are deducted and withheld for overpayments of unemployment compensation, child support obligations, or other amount required to be deducted and withheld under this title.

HISTORY: 1996 Act No. 306, Section 1, eff May 6, 1996; 2010 Act No. 146, Section 103, eff March 30, 2010.






CHAPTER 41 - EMPLOYMENT AND WORKFORCE - OFFENSES, PENALTIES AND LIABILITIES

SECTION 41-41-10. False statements or representations, or failures to disclose material facts, to obtain or increase benefits.

Whoever makes a false statement or representation knowing it to be false or who knowingly fails to disclose a material fact to obtain or to increase any benefits or other payment under Chapters 27 through 41 of this Title or under an employment security or unemployment compensation law of any other state, the Federal Government, or of a foreign government, either for himself or for any other person, shall be punished by a fine of not less than twenty nor more than one hundred dollars or by imprisonment for not longer than thirty days and each such false statement or representation or failure to disclose a material fact shall constitute a separate offense.

HISTORY: 1962 Code Section 68-401; 1952 Code Section 68-401; 1949 (46) 262; 1955 (49) 480.



SECTION 41-41-20. Suspension of benefits to claimant making false statement or failing to disclose material fact; deduction from benefits.

(A) A claimant found by the department knowingly to have made a false statement or who knowingly failed to disclose a material fact when filing a compensable claim to establish his right to or increase the amount of his benefits is ineligible to receive benefits for any week for which the claim was filed and is ineligible to receive further benefits for not less than ten and not more than fifty-two consecutive weeks as determined by the department according to the circumstances of the case, these weeks to commence with the date of the determination.

(B) If the department finds that a fraudulent misrepresentation has been made by a claimant with the object of obtaining benefits under this chapter to which he was not entitled, in addition to any other penalty or prosecution provided under this chapter, the department may make a determination that there must be deducted from benefits to which the claimant might become entitled during this present benefit year or the next subsequent benefit year, or both, an amount not less than two times his weekly benefit amount and not more than his maximum benefit amount payable in a benefit year, as determined under Chapter 35. This deduction takes effect on the date of the determination. An appeal from this determination must be made in the manner prescribed in Article 5, Chapter 35.

HISTORY: 1962 Code Section 68-401.1; 1972 (57) 2309; 1973 (58) 248; 2002 Act No. 202, Section 1, eff April 10, 2002; 2010 Act No. 146, Section 104, eff March 30, 2010.



SECTION 41-41-30. False statements or representations, or failures to disclose material facts, to prevent or reduce payment of benefits or contributions.

Any employing unit or any officer or agent of an employing unit or any other person who makes a false statement or representation knowing it to be false or who knowingly fails to disclose a material fact to prevent or reduce the payment of benefits to any individual entitled thereto or to avoid becoming or remaining subject thereto or to avoid or reduce any contribution or other payment required from any employing unit under Chapters 27 through 41 of this Title shall be punished by a fine of not less than twenty nor more than one hundred dollars or by imprisonment for not longer than thirty days, and each such false statement or representation or failure to disclose a material fact shall constitute a separate offense.

HISTORY: 1962 Code Section 68-402; 1952 Code Section 68-402; 1949 (46) 262.



SECTION 41-41-40. Recovery of benefits paid to person not entitled thereto.

(A)(1) A person who has received a sum as benefits under Chapters 27 through 41 while conditions for the receipt of benefits imposed by these chapters were not fulfilled or while he was disqualified from receiving benefits is liable to repay the department for the unemployment compensation fund a sum equal to the amount received by him.

(2) If full repayment of benefits, to which an individual was determined not entitled, has not been made, the sum must be deducted from future benefits payable to him under Chapters 27 through 41, and the sum must be collectible in the manner provided in Sections 41-31-380 through 41-31-400 for the collection of past due contributions.

(3) The department may attempt collection of overpayments through the South Carolina Department of Revenue in accordance with Section 12-56-10, et seq. If the overpayment is collectible in accordance with Section 12-56-60, the department shall add to the amount of the overpayment a collection fee of not more than twenty-five dollars for each collection attempt to defray administrative costs.

(4) The department may attempt collection of overpayment through the federal Unemployment Compensation Treasury Offset Program (UCTOP). If the overpayment is collectible, the department shall add to the amount of the overpayment a collection fee not to exceed the administrative costs set by this program.

(5) Notwithstanding any other provision of this section, no action to enforce recovery or recoupment of any overpayment may begin after five years from the date of the final determination for nonfraudulent overpayments nor after eight years from the date of the final determination for fraudulent overpayments.

(B)(1) A person who is overpaid any amounts as benefits under Chapters 27 through 41 is liable to repay those amounts, except as otherwise provided by this subsection.

(2) Upon written request by the person submitted to the department within the statutory appeal period from the issuance of the determination of overpayment, the department may waive repayment if the department finds that the:

(a) overpayment was not due to fraud, misrepresentation, or wilful nondisclosure on the part of the person;

(b) overpayment was received without fault on the part of the person; and

(c) recovery of the overpayment from the person would be contrary to equity and good conscience.

(3) Decisions denying waiver requests are subject to the appeal provisions of Chapter 35.

(C) A person who has received a sum as benefits under the comparable unemployment law of any other state while conditions imposed by that law were not fulfilled or while he was disqualified from receiving benefits by that law is liable to repay the department for the corresponding unemployment compensation fund of the other state a sum equal to the amount received by him if the other state has entered into an Interstate Reciprocal Overpayment Recovery Agreement with the State and has furnished the department with verification of the overpayment as required by the agreement. Recovery of overpayments under this subsection are not subject to the provisions of subsections (A)(3) and (B).

(D) Upon the determination of fraudulent overpayments by the department, an employer from whose account the overpayment was debited must be credited for the amount of the overpayment regardless of the outcome of the action for recoupment or recovery of the overpayment. This section shall not apply to employers whose accounts are subject to the provisions of Sections 41-31-810 or 41-31-620.

HISTORY: 1962 Code Section 68-403; 1952 Code Section 68-403; 1949 (46) 262; 1957 (50) 580; 1972 (57) 2309; 1981 Act No. 108 Section 13; 1985 Act No. 154, Section 7; 1993 Act No. 181, Section 982, eff July 1, 1993; 2002 Act No. 202, Section 2, eff April 10, 2002; 2010 Act No. 146, Section 105, eff March 30, 2010; 2011 Act No. 63, Section 13, eff June 14, 2011; 2012 Act No. 247, Section 3, eff June 18, 2012.



SECTION 41-41-45. Improper unemployment compensation payments.

(A) Notwithstanding any other provision of law, if the department determines that an improper payment from its unemployment compensation fund or from any federal unemployment compensation fund was made to any individual due to a false statement or failure to disclose a material fact pursuant to Sections 41-41-10 and 41-41-20, the department will assess a monetary penalty of twenty-five percent of the amount of the overpayment.

(B) The notice of the determination or decision informing the individual of the overpayment must include:

(1) the claimant's appeal rights;

(2) the penalty amount;

(3) an explanation of the reason for the overpayment; and

(4) the reason the penalty has been applied.

(C) The recovered amounts shall be applied with priority to:

(1) the principal amount of the overpayment to the unemployment compensation fund;

(2) sixty percent of the monetary penalty to the unemployment compensation fund;

(3) the remaining forty percent of the monetary penalty to promote unemployment compensation integrity; and

(4) any remaining amounts to interest.

(D) Offset of future unemployment insurance benefits shall not be applied to the monetary penalty or interest associated with an overpayment.

(E) The monetary penalty will be assessed on any fraudulent overpayment determined by the department after October 21, 2013.

HISTORY: 2013 Act No. 53, Section 1, eff June 7, 2013.



SECTION 41-41-50. General penalty.

An employing unit or person who wilfully violates a provision of Chapters 27 through 41 of this title or an order, rule, or regulation under this title, the violation of which is made unlawful or the observance of which is required under the terms of these chapters, is liable to a penalty of one thousand dollars, to be recovered by the department in an appropriate civil action in a court of competent jurisdiction, and also is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not less than twenty dollars but not more than one hundred dollars or imprisonment for not longer than thirty days, and each day the violation continues is considered a separate offense.

HISTORY: 1962 Code Section 68-404; 1952 Code Section 68-404; 1949 (46) 262; 2010 Act No. 146, Section 106, eff March 30, 2010.






CHAPTER 42 - STATE EMPLOYMENT SERVICE

SECTION 41-42-10. South Carolina State Employment Service; division of Department of Employment and Workforce; free public employment offices; powers and duties of division

The department must create a division known as the "South Carolina State Employment Service" that must establish and maintain free public employment offices in a number and in places necessary for the proper administration of Chapters 27 through 42 of this title and for the purpose of performing duties within the purview of the act of Congress, entitled "An Act to Provide for the Establishment of a National Employment System and for Cooperation With the States in the Promotion of Such System, and for Other Purposes", approved June 6, 1933 (48 Stat. 113, U.S.C. Title 29, Section 49(c) as amended). All duties and powers formerly conferred on another department, agency, or officer of this State relating to the establishment, maintenance, and operation of free public employment offices are vested in this division.

HISTORY: 1981 Act No. 180 Section 1; 2010 Act No. 146, Section 107, eff March 30, 2010.



SECTION 41-42-20. Director; powers and duties; appointment of director and other officers and employees.

The division must be administered by a full-time salaried director, who shall cooperate with an official or agency of the United States having powers or duties under provisions of such act of Congress and shall do and perform all things necessary to secure to this State the benefits of that act of Congress in the promotion and maintenance of a system of public employment offices. The executive director shall appoint the director and other officers and employees of the State Employment Service.

HISTORY: 1981 Act No. 180 Section 1; 2010 Act No. 146, Section 108, eff March 30, 2010.



SECTION 41-42-30. Provisions of federal act establishing national employment system accepted by State; South Carolina Department of Employment and Workforce is cooperating state agency.

The provisions of the act of Congress mentioned in Section 41-42-10 are accepted by this State, in conformity with Section 4 of that act and this State will observe and comply with the requirements of the act. The department is designated and constituted the agency of this State for the purposes of that act.

HISTORY: 1981 Act No. 180 Section 1; 2010 Act No. 146, Section 109, eff March 30, 2010.



SECTION 41-42-40. Division authorized to enter into agreements; may accept contributions to unemployment compensation administration fund.

For the purpose of establishing and maintaining free public employment offices the division may enter into agreement with a political subdivision of this State or with a private nonprofit organization and as a part of such agreement the department may accept money, services, or quarters as a contribution to the unemployment compensation administration fund.

HISTORY: 1981 Act No. 180 Section 1; 2010 Act No. 146, Section 110, eff March 30, 2010.






CHAPTER 43 - SOUTH CAROLINA JOBS - ECONOMIC DEVELOPMENT FUND ACT

SECTION 41-43-10. Citation of chapter.

This chapter may be cited as the South Carolina Jobs - Economic Development Fund Act.

HISTORY: 1983 Act No. 145 Section 2.



SECTION 41-43-20. Definitions.

As used in this chapter unless the context otherwise requires:

(A) "Act" means the South Carolina Jobs - Economic Development Fund Act.

(B) "Authority" means the South Carolina Jobs - Economic Development Authority, which is a state-owned enterprise.

(C) "Administrative funds" means all monies, received by the authority from the general fund of the State or from the exercise of the power of taxation by the State or any of its political subdivisions which are designated specifically to be used for the payment of administrative expenses, and the earnings on the funds.

(D) "Bonds" means any evidence of indebtedness of the authority in any form including, but not limited to, notes, warrants, bonds, or any similar obligation evidenced in written, printed, or electronic means.

(E) "Program funds" means any monies, including, but not limited to, the proceeds from bond sales, the sale or disposition of any assets, or any other source available to the authority, other than administrative funds and the earnings on the funds.

(F) "Banks" means financial organizations organized, chartered, or holding an authorization certificate and subject to supervision by an agency or official of South Carolina or of the United States and authorized to make loans and receive deposits. It includes but is not limited to savings and loan associations and savings banks.

HISTORY: 1983 Act No. 145 Section 3; 1992 Act No. 404, Section 1, eff July 1, 1992.



SECTION 41-43-30. South Carolina Jobs - Economic Development Authority created; status; governance by Board of Directors; composition of board.

There is created the South Carolina Jobs-Economic Development Authority, a public body corporate and politic and an agency of the State, with the responsibility of effecting the public purposes of this act. The authority is governed by a Board of Directors (board) which consists of ten members.

HISTORY: 1983 Act No. 145 Section 4; 1991 Act No. 248, Section 6, effective January 1, 1992; 2012 Act No. 279, Section 14, eff June 26, 2012.



SECTION 41-43-40. Appointment and qualifications of directors; ex officio members; terms.

The Governor shall appoint, upon the advice and consent of the Senate, one director from each congressional district and one from the State at large, who serves as chairman. Directors must have experience in the fields of business, commerce, finance, banking, real estate, or foreign trade. At least two directors must have direct commercial lending experience. The Governor and the Chairman of the State Development Board shall serve ex officio and may designate persons to represent them at meetings of the authority.

Directors serve for terms of three years; however, directors initially appointed from the first and sixth congressional districts and the State at large serve for three years; directors initially appointed from the second and fifth congressional districts serve for two years; and directors initially appointed from the third and fourth congressional districts serve for one year. Thereafter, all directors serve for a term of three years and until their successors are appointed and qualify. All vacancies must be filled for the unexpired term in the manner of the original appointment. Directors are not personally liable for losses unless the losses are occasioned by the wilful misconduct of the directors. Directors may be removed by the Governor for cause or at will. A certificate of the appointment or reappointment of any director must be filed in the offices of the Secretary of State and the authority. The certificate is conclusive evidence of the due and proper appointment of a director.

HISTORY: 1983 Act No. 145 Section 5; 1991 Act No. 248, Section 6, effective January 1, 1992.



SECTION 41-43-50. Organization of board; disposition of net earnings; state to retain residual interest; retention of unexpended funds for subsequent years.

As soon as practicable after appointment, the board shall organize by choosing a vice-chairman, secretary, and such other officers as considered necessary.

The net earnings of the authority, beyond that necessary for retirement of its bonds or other obligations or to implement the purposes of this act, shall not inure to the benefit of any person other than the authority. Upon termination of the existence of the authority, title to all property, real and personal, owned by it, including net earnings, must vest in the State.

The authority shall retain unexpended funds at the close of the state fiscal year regardless of the source of the funds and expend the funds in subsequent fiscal years. Nothing contained in this chapter may be construed to imply that the authority may not receive state general appropriation funds or state general obligation bond proceeds.

HISTORY: 1983 Act No. 145 Section 6; 1992 Act No. 404, Section 2, eff July 1, 1992.



SECTION 41-43-60. Meetings of the board; telephonic meetings; quorum; majority vote required for action.

Meetings of the board shall be held at times and in places as the board determines. The board must meet at least one time in each calendar quarter. Meetings of the board may be held by means of conference telephone or any means of communication by which all persons participating in the meeting can hear each other at the same time and participation by such means constitutes presence in person at the meetings. A majority of the board then in office constitutes a quorum at any meeting. Approval of a majority of the board then in office is required to take action.

HISTORY: 1983 Act No. 145 Section 7.



SECTION 41-43-70. Functions and duties of the authority generally.

The authority shall promote and develop the business and economic welfare of this State, encourage and assist through loans, investments, research, technical and managerial advice, studies, data compilation and dissemination, and similar means, in the location of new business enterprises in this State and in rehabilitation and assistance of existing business enterprises and in the promotion of the export of goods, services, commodities, and capital equipment produced within the State, so as to provide maximum opportunities for creation and retention of jobs and improvement of the standard of living of the citizens of the State, and act in conjunction with other persons and organizations, public or private, in the promotion and advancement of industrial, commercial, agricultural, and recreational development in this State. In the promotion, development, and advancement of these programs, the authority must give consideration to the development of and assistance to small businesses in this State as may be defined by regulation of the authority.

HISTORY: 1983 Act No. 145 Section 8.



SECTION 41-43-80. Implementation of programs; delegation of authority; responsibility for programs.

The authority must implement the programs of this act as soon as practicable. The authority must exercise care in the performance of its duties and the selection of specific programs and business enterprises to receive its assistance. The authority may delegate its authority to implement the programs authorized to any governmental agency or financial institution. The authority must retain ultimate responsibility and provide proper oversight for the implementation.

HISTORY: 1983 Act No. 145 Section 9.



SECTION 41-43-90. Corporate and other powers of the authority.

The authority has the rights and powers of a body politic and corporate and body corporate of this State, including without limitation all the rights and powers necessary or convenient to manage the business and affairs of the authority and to take action it considers advisable, necessary, or convenient in carrying out its powers, including, but not limited to, the following rights and powers:

(A) Adopt bylaws, procedures, and regulations for the directors, officers, and employees and for the implementation and operation of the programs authorized by this act.

(B) Adopt and use a seal.

(C) Sue and be sued in its own name.

(D) Enter into such contracts, agreements, and instruments and make such offers to contract with such persons, partnerships, firms, corporations, agencies, or entities, whether public or private, considered desirable in furtherance of its purposes. With respect to any contract or agreement where the liability of the authority is limited to program funds, the authority may require public notice or bidding.

(E) Notwithstanding any provision of law or regulation to the contrary, and in accordance with its own procurement procedures and regulations as approved by the Budget and Control Board, which must, at a minimum, incorporate the provisions of Sections 11-35-5210 through 11-35-5270, inclusive, acquire, purchase, hold, use, improve, manage, lease, mortgage, pledge, sell, transfer, and dispose of any property, real, personal, or mixed, or any interest in any property, or revenues of the authority, including as security for notes, bonds, evidences of indebtedness, or other obligations of the authority. Except for the provisions of Sections 11-35-5210 through 11-35-5270, inclusive, in exercising the powers authorized in this chapter the authority is exempt from Title 11, Chapter 35. The authority has no power to pledge the credit and the taxing power of the State or any of its political subdivisions.

(F) Accept appropriations, gifts, grants, loans, or other aid from persons, partnerships, firms, corporations, agencies, or entities, whether public or private.

(G) Apply for and hold patents and collect royalties under such terms and conditions as the authority considers appropriate.

(H) Incur debt, including but not limited to the issuance of bonds, for any authorized purpose of the authority under the terms and conditions specified in this act.

(I) Reserved.

(J) Make commitments, guarantees, grants, or loans utilizing any of its program funds to or on behalf of persons, partnerships, firms, corporations, agencies, or entities, whether public or private, in accordance with the provisions of this chapter and under terms as are not inconsistent with any existing obligation, including any obligation imposed as a condition of the receipt of any such program funds.

(K) Create and establish funds, including reserve funds, and accounts as necessary in connection with the issuance of bonds or for any of its authorized purposes.

(L) Use program funds to purchase or provide for insurance as additional security for any bonds issued by the authority.

(M) Initiate counseling and management programs for business enterprises and provide business enterprises with technical assistance, advice, and information respecting development opportunities and programs and, in conjunction therewith, collect, maintain, and disseminate data and information.

(N) Employ and dismiss, at the will and pleasure of the authority, officers, agents, employees, consultants, and other providers of services as the authority considers necessary and appropriate and to fix and to pay their compensation. Employees of the authority or an entity established pursuant to Section 41-43-240 are not considered state employees except for eligibility for participation in the South Carolina Retirement System and the State Health Insurance Group Plans and pursuant to Chapter 78 of Title 15. The provisions of Article 5, Chapter 17 of Title 8, and Chapter 35 of Title 11 do not apply to the authority. The authority is responsible for complying with other state and federal laws covering employers. The authority may contract with the Division of Human Resource Management of the State Budget and Control Board to establish a comprehensive human resource management program.

(O) Fix, alter, charge, and collect reasonable tolls, fees, rents, charges, and assessments for the use of the facilities of, or for the services rendered by, the authority the rates to be at least sufficient to provide for payment of all expenses of the authority.

(P) Participate in and cooperate with any agency or instrumentality of the United States and with any agency or political subdivision of this State in the administration of any of the programs authorized by this act.

In exercising its powers, the authority shall operate in an economical and prudent manner and any powers granted by this act may be exercised by the adoption of a resolution at any regular or special meeting. A copy of any resolution certified by the chairman, vice-chairman, or secretary is conclusive evidence of the exercise of powers in accordance with this act.

HISTORY: 1983 Act No. 145 Section 10; 1992 Act No. 404, Section 3, eff July 1, 1992.



SECTION 41-43-100. Industrial development projects.

In addition to other powers vested in the authority by existing laws, the authority has all powers granted the counties and municipalities of this State pursuant to the provisions of Chapter 29 of Title 4, including the issuance of bonds by the authority and the refunding of bonds issued under that chapter. The authority may issue bonds upon receipt of a certified resolution by the county or municipality in which the project, as defined in Chapter 29 of Title 4, is or will be located, containing the findings set forth in Section 4-29-60 and evidence of a public hearing held not less than fifteen days after publication of notice in a newspaper of general circulation in the county in which the project is or will be located. The authority may combine for the purposes of a single offering bonds to finance more than one project. The interest rate of bonds issued pursuant to this section is not subject to approval by the State Budget and Control Board.

HISTORY: 1983 Act No. 145 Section 11; 1992 Act No. 404, Section 4, eff July 1, 1992.



SECTION 41-43-110. Issuance of bonds; utilization of proceeds.

(A) The authority may issue bonds to provide funds for any program authorized by this chapter. The bonds authorized by this chapter are limited obligations of the authority. The principal and interest are payable solely out of the revenues derived by the authority. The bonds issued do not constitute an indebtedness of the State or the authority within the meaning of any state constitutional provision or statutory limitation. They are an indebtedness payable solely from a revenue producing source or from a special source which does not include revenues from any tax or license. The bonds do not constitute nor give rise to a pecuniary liability of the State or the authority or a charge against the general credit of the authority or the State or taxing powers of the State and this fact must be plainly stated on the face of each bond. The bonds may be executed and delivered at any time as a single issue or from time to time as several issues, may be in such form and denominations, may be of such tenor, may be in coupon or registered form, may be payable in such installments and at such time, may be subject to terms of redemption, may be payable at such place, may bear interest at such rate payable at such place and evidenced in such manner, and may contain such provisions not inconsistent herewith, all of which are provided in the resolution of the authority authorizing the bonds. Subject to Budget and Control Board approval, any bonds issued under this section may be sold at public or private sale as may be determined to be most advantageous. The bonds may be sold at public or private sale and, if by private sale, the authority shall designate the syndicate manager or managers. The authority may pay all expenses, premiums, insurance premiums, and commissions which it considers necessary from proceeds of the bonds or program funds in connection with the sale of bonds. The interest rate of bonds issued pursuant to this section is not subject to approval by the State Budget and Control Board.

(B) The resolution under which the bonds are authorized to be issued or any security agreement, including an indenture or trust indenture to be entered into in connection therewith, may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limiting, provisions respecting the fixing and collection of obligations, the creation and maintenance of special funds, and the rights and remedies available, in the event of default, to the bondholders or to the trustee under such security agreement as the authority considers advisable. In making such agreements the authority does not have the power to obligate itself except with respect to program funds and cannot incur a pecuniary liability or a charge upon the general credit of the authority or of the State or against the taxing powers of the State. The resolution of the authority authorizing any bonds and any security agreement securing bonds may provide that, in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or security agreement, the payment and performance may be enforced by mandamus or by the appointment of a receiver in equity with power to charge and collect any obligations and to apply any revenues pledged in accordance with such proceedings or the provisions of the security agreement. Any security agreement may provide also that, in the event of default in payment or the violation of any agreement contained in the security agreement, it may be foreclosed by proceedings at law or in equity, and may provide that any trustee under the security agreement or the holder of any of the bonds secured thereby may become the purchaser at any foreclosure sale, if he is the highest bidder. No breach of any such agreement may impose any pecuniary liability upon the State or the authority or any charge upon the general credit of the authority or of the State or against the taxing power of the State.

Subject to the approval of the State Treasurer, the trustee under any security agreement, or any depository specified by the security agreement, may be such person or corporation as the authority may designate, notwithstanding that he may be a nonresident of South Carolina or incorporated under the laws of the United States or any of the states. Monies in the funds and accounts held by the trustee shall be invested or deposited by the trustee.

(C) Any bonds that are outstanding may at any time be refunded by the authority by the issuance of its refunding bonds in an amount as the authority considers necessary but not to exceed an amount sufficient to refund the principal of the bonds to be refunded, together with any unpaid interest thereon and any premiums, expenses, and commissions necessary to be paid. The refunding may be effected whether the bonds to be refunded have matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds for the payment of the bonds to be refunded, or by exchange of the refunding bonds for the bonds to be refunded. The holders of any bonds to be refunded cannot be compelled to surrender their bonds for payment or exchange prior to the date on which they are payable or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption. All refunding bonds issued under this section are payable in the same manner and under the same terms and conditions as are provided for the issuance of bonds.

(D) The proceeds from the sale of any bonds must be applied only for the purpose for which the bonds were issued. Any accrued interest received in any such sale must be applied to the payment of the interest on the bonds sold. If for any reason any portion of the proceeds is not needed for the purpose for which the bonds were issued, the unneeded portion of the proceeds must be applied to the payment of the principal of or the interest on the bonds.

HISTORY: 1983 Act No. 145 Section 12; 1992 Act No. 404, Section 5, eff July 1, 1992; 2004 Act No. 184, Section 4, eff March 15, 2004.



SECTION 41-43-120. Authority bonds to constitute lawful fiduciary investment.

It is lawful for executors, administrators, guardians, committees, and other fiduciaries to invest any monies in their hands in bonds issued pursuant to this act. Nothing contained in this section is construed as relieving any person from the duty of exercising reasonable care in selecting securities.

HISTORY: 1983 Act No. 145 Section 13.



SECTION 41-43-130. Bonds and income exempt from certain taxes; exemption of documents from transfer and stamp taxes.

The bonds and the income therefrom are exempt from all taxation in the State except for inheritance, estate, or transfer taxes. All security agreements and financing agreements made pursuant to this act are exempt from stamp and transfer taxes.

HISTORY: 1983 Act No. 145 Section 14.



SECTION 41-43-140. Insurance fund; use as security for holders of bonds.

The authority may create an insurance fund consisting solely of program funds which must be held as security for the holders of bonds issued under this act. Such funds shall be held in the custody of the State Treasurer, or with his approval may be held in the custody of one or more commercial banks or trust companies having a principal place of business in this State. The authority also may use program funds to purchase insurance to be pledged for the security of the holders of any bonds issued under this act.

In any case in which insurance is pledged as security, whether obtained through the insurance funds authorized to be created under this section or purchased with program funds, it must expressly state the limitation of the liability of the authority and further that neither the credit nor taxing power of the State or any political subdivision thereof is available to satisfy any obligations with respect thereto.

HISTORY: 1983 Act No. 145 Section 15.



SECTION 41-43-150. Antidiscrimination in administration of programs; persons and projects eligible for assistance.

(A) The programs established by this act are administered so as to ensure that each application for assistance is evaluated without regard to race, creed, sex, or national origin and that no person, firm, association, partnership, corporation, agency, or entity, or group thereof, receives disproportionate benefits from the programs.

(B) To qualify for assistance under the programs established pursuant to Sections 41-43-160, 41-43-170 and 41-43-190 the following conditions must be met:

(1) The recipient must be a person, firm, association, partnership, corporation, or other entity engaged in business.

(2) The assistance must be requested for use by a business enterprise located within the State.

(3) The recipient must be able to demonstrate to the authority that the assistance will result in creation or maintenance of employment within the State.

(4) The recipient and the project must meet any further requirements for eligibility as are set forth in this act with respect to the specific program under which assistance is requested.

(5) The recipient and the project must satisfy any applicable requirements set forth by the authority in its regulations.

(C) The authority may authorize assistance to an eligible recipient under the programs established pursuant to Sections 41-43-160, 41-43-170 and 41-43-190 only after it has made the following findings:

(1) The recipient is a responsible party.

(2) The number of jobs resulting from the assistance bears a reasonable relationship to the amount of program funds committed, taking into account factors such as the amount of dollars invested per employee at comparable facilities.

(3) The amount of program funds committed bears a reasonable relationship to the amount of private funds committed.

(4) The size and scope of the business being assisted is such that a definite benefit to the economy of the State may reasonably be expected to result from the project being financed.

(5) The terms of the agreements to be entered into in connection with the transaction are reasonable and proper, taking into account such factors as the type of program involved, the amount of program funds involved, and the number and type of jobs involved.

(6) The public interest is adequately protected by the terms of the agreements to be entered into in connection with the transaction.

In making its findings, the authority is entitled to rely upon its own investigation or upon such information and evidence furnished to it by recipient businesses or by lending institutions participating in programs established pursuant to the provisions of this act as the authority considers appropriate. Compliance by a recipient or any lending institution participating in any of the authority's programs under the provisions of this act with the terms of any agreement may be enforced by decree of a circuit court of this State. The authority may require as a condition of any loan to, or purchase of loans from, any national banking association or federally chartered savings and loan association or any nonresident seller, consent to the jurisdiction of the circuit courts of this State over any enforcement proceeding.

HISTORY: 1983 Act No. 145 Section 16.



SECTION 41-43-160. Loan programs; authorized purposes; authority's powers as to loans.

The authority may utilize any of its program funds to establish loan programs pursuant to this section for the purpose of reducing the cost of capital to business enterprises which meet the eligibility requirements of Section 41-43-150. Proceeds of loans under this section are utilized: (i) to acquire, by construction or purchase, land and buildings or other improvements thereon, machinery, equipment, office furnishings or other depreciable assets, or for research and design costs, legal and accounting fees, or other expenses in connection with the acquisition or construction thereof; or (ii) for the research, testing, and developing of new products, machinery, equipment, and industrial or commercial processes, and the initial marketing thereof. Loan proceeds also may be used to finance working capital. The authority shall require as a condition of each loan made pursuant to this section that the loan must be serviced by a loan administrator which meets criteria established by the authority.

The authority may make direct loans to any eligible business enterprises upon terms which require the proceeds of the loan to be used for qualified purposes and upon such other terms and conditions as the authority may require.

The authority may make loans to lending institutions upon terms and conditions which require each lending institution to disburse the loan proceeds for new loans to eligible businesses for qualified purposes in an aggregate principal amount of not less than the amount of the loan. The authority must require of each lender to which it has made a loan evidence satisfactory to it of the making of new loans which satisfy the requirements of this item and of the regulations of the authority. In this connection, the authority, through its agents, may inspect the books and records of such lender to verify that the requirements are being met.

The authority must require that each lender receiving a loan pursuant to this section issue and deliver to the authority evidence of its indebtedness to the authority which constitutes a general obligation of the lender. The evidence of indebtedness must bear a date, time of maturity, be subject to prepayment, and contain any other provisions consistent with this section and related to protecting the security of the authority's investment and the bonds issued by the authority in connection with such loan.

The authority may purchase, and make advance commitments to purchase, from lending institutions loans to eligible business enterprises. The purchase price for each loan which the authority purchases pursuant to this paragraph is not to exceed the total of the unpaid principal balance of the loan purchased plus accrued interest. The authority must require each lender from which the authority purchases, or commits to purchase, a loan to submit evidence satisfactory to the authority that the loan satisfies the conditions of this section and of the regulations of the authority. In this connection, the authority, through its agents, may inspect the books and records of a lender to verify that the conditions have been met.

The authority must require the recording of an assignment of each mortgage or secured loan purchased by it from a lender and need not notify the borrower of its purchase of the mortgage or secured loan. The authority is not required to inspect or take possession of the loan documents if the lender from which the loan document is purchased enters into a contract to service the loan and account for it to the authority.

The authority may: (i) renegotiate a loan in default, waive a default, or consent to the modification of the terms of a loan; (ii) forgive or forbear all or part of a loan; (iii) prosecute and enforce a judgment in any action, including but not limited to a foreclosure action; (iv) protect or enforce any right conferred upon it by law, or by any loan, contract, or other agreement. In connection with any action, the authority may bid for and purchase collateral or take possession of it, administer it, or pay the principal of and interest on any obligation incurred in connection with the collateral and dispose of and otherwise deal with the property securing the loan in default.

HISTORY: 1983 Act No. 145 Section 17; 1992 Act No. 404, Section 6, eff July 1, 1992.



SECTION 41-43-170. Guaranty fund authorized; purposes.

The authority is authorized to create a guaranty fund, consisting solely of program funds, which may be used to guarantee or insure or purchase insurance for loans of financial institutions to business enterprises which meet the eligibility requirements of Section 41-43-150. Such funds shall be held in the custody of the State Treasurer, or with his approval may be held in the custody of one or more commercial banks or trust companies having a principal place of business in this State.

Loans which qualify for a guaranty or insurance under this section must consist of:

(1) Loans to eligible business enterprises located in distressed areas as defined in Section 41-43-180 for any purpose for which a loan may be made pursuant to Section 41-43-160, including the provision of working capital;

(2) Loans used to finance export sales or production for export by eligible business enterprises as provided in Section 41-43-190.

HISTORY: 1983 Act No. 145 Section 18.



SECTION 41-43-180. Determination of economically distressed areas; criteria.

The authority must maintain a list of the most economically distressed areas of the State. Each area must be within or coexistent with the boundaries of one of the forty-six counties. The list must be determined in accordance with criteria set forth in the regulations of the authority. In formulating criteria, the authority must consider, but not be limited to, the following factors: rate of unemployment, per capita income, average wage rate, and chronic nature of economic problems.

HISTORY: 1983 Act No. 145 Section 19.



SECTION 41-43-190. Expert programs; purposes; criteria for assistance.

(A) Upon securing sufficient funds, the authority is directed to develop programs to encourage the export of goods, services, commodities, machinery, equipment, or other personal property to which value is added within the State. So as to assist the exporters in competing for international sales, the authority may use any of its program funds to provide low interest loans, including fixed rate loans, guarantees, insurance, including insurance against political and commercial risks, or other commitments for the benefit of eligible exporters. In furtherance of this direction, the authority may:

(1) Issue (a) direct loans, to eligible exporters and (b) loans to lending institutions in accordance with the provisions of Sections 41-43-160 and 41-43-170.

(2) Provide guarantees or insurance of up to ninety percent for:

(a) Line of credit extended by lending institutions to eligible exporters with specific unfilled orders from foreign buyers.

(b) Political and commercial risk on loans extended by lending institutions to foreign buyers for the purchase of property or services supplied by eligible exporters from this State.

(c) Loans extended by lending institutions to eligible exporters with specific unfilled orders from foreign buyers.

(3) Obtain guarantees and direct loans as the Export-Import Bank of the United States may make available for the purpose of facilitating programs authorized under this section.

(4) Allocate funds to administer the programs authorized under this section.

(5) Develop and implement other programs as it determines are necessary to improve the export potential for business enterprises located in the State.

In developing and implementing the programs described in this section, the authority may consider the advice and counsel of the Governor's Export Advisory Committee, created by executive order as an adjunct to the State Development Board, or any successor thereto, and allocate available resources in a manner as will ensure that priority consideration is given to the needs of small and medium size businesses.

(B) In addition to the findings and considerations required under Section 41-43-150, the following conditions must be met before an export transaction qualifies for assistance under this section:

(1) The goods, services, commodities, machinery, equipment, or other personal property must have value added to it in South Carolina.

(2) The exporter must be able to demonstrate to the satisfaction of the authority that the transaction complies with the applicable laws of this State, the United States, and the country of destination.

(3) The exporter and the foreign purchaser must not be related persons as determined pursuant to the provisions of Sections 267(b) and (c) and 707(b) of the Internal Revenue Code, as amended, nor members of the same controlled group of corporations, as defined in Section 1563(a) of the Internal Revenue Code, as amended, (except that "more than 50 percent" may be substituted for "at least 80 percent" each place it appears therein), nor may either the exporter or the foreign purchaser otherwise indirectly or constructively own or control the other.

(4) The foreign purchaser and the country in which it is located must otherwise be acceptable to the authority, taking into account factors such as the history of the trade relationship between the firms in this State and the purchaser or country of destination.

HISTORY: 1983 Act No. 145 Section 20.



SECTION 41-43-200. Collection and dissemination of information and data.

The authority is authorized to implement such programs as may be consistent with its purposes for the collection and dissemination of information and data useful to business enterprises in this State. The authority may collect and maintain information and undertake such studies and research programs as it deems necessary to facilitate the economic development and creation of jobs in this State. In connection with these programs, the authority must consult and coordinate its programs with those existing federal and state agencies and private economic development organizations.

HISTORY: 1983 Act No. 145 Section 21.



SECTION 41-43-210. Funds for administrative purposes.

All funds of the authority must be segregated or otherwise accounted for as administrative or program funds and deposited by the authority in a financial institution or institutions to be designated by the State Treasurer in accordance with policies established by the board of the authority. Funds of the authority must be paid out only upon warrants issued in accordance with policies established by the board of the authority. No warrants may be drawn or issued disbursing any of the funds of the authority except for a purpose authorized by this chapter.

HISTORY: 1983 Act No. 145 Section 22; 1992 Act No. 404, Section 7, eff July 1, 1992.



SECTION 41-43-220. Administrative funds not to be obligated except for administrative expenses.

The authority must not incur any obligations, other than obligations related to administrative expenses, payable out of administrative funds. All other obligations are payable solely from program funds which limitation is clearly stated on the face of any bonds and in the text of any other obligation or contract. However, program funds may be used to pay administrative expenses.

HISTORY: 1983 Act No. 145 Section 23; 1992 Act No. 404, Section 8, eff July 1, 1992.



SECTION 41-43-230. Disposition of property; authority not required to advertise or take bids.

The authority may dispose of any property acquired by it on terms and conditions considered appropriate. The authority is not required to advertise property or take bids thereon.

HISTORY: 1983 Act No. 145 Section 24; 1992 Act No. 404, Section 9, eff July 1, 1992.



SECTION 41-43-240. Creation of other corporations.

The authority is authorized to establish profit or not-for-profit corporations as it considers necessary to carry out the purposes of this chapter. Officials or employees of the authority may act as officials or employees without additional compensation of a corporation created pursuant to this section. A corporation established pursuant to this section is considered a "public procurement unit" for purposes of Article 19, Chapter 35 of Title 11.

The authority may make grants or loans to, or make guarantees for, the benefit of any not-for-profit corporation which the authority has caused to be formed whose Articles of Incorporation require that its directors be elected by members of the authority and all assets of which, upon dissolution, must be distributed to the authority if it is in existence or, if it is not in existence, then to the State of South Carolina.

These grants, loans, or guarantees may be made upon a determination by the authority that the receiving not-for-profit corporation is able to carry out the purposes of this act and on the terms and conditions imposed by the authority.

Any guarantee made by the authority shall not create an obligation of the State or its political subdivisions or be a grant or loan of the credit of the State or any political subdivision. Any guarantee issued by the authority must be a special obligation of it. Neither the State nor any political subdivision is liable on any guarantee nor may they be payable out of any funds other than those of the authority and any guarantee issued by the authority shall contain on its face a statement to that effect.

HISTORY: 1983 Act No. 145 Section 25; 1985 Act No. 201, Part II, Section 60; 1992 Act No. 404, Section 10, eff July 1, 1992.



SECTION 41-43-250. Protection of confidential information.

Any information submitted to or compiled by the authority in connection with the identity, background, finances, marketing plans, trade secrets, or any other commercially sensitive information of persons, firms, associations, partnerships, agencies, corporations, or other entities, is confidential, except to the extent that the person or entity consents to disclosure.

HISTORY: 1983 Act No. 145 Section 26.



SECTION 41-43-260. Annual audit and report.

The authority must be audited annually by the State Auditor or, upon his approval, may execute contracts with an independent certified public accounting firm. The authority must make an annual report to the State Budget and Control Board and the General Assembly on its programs and operations. The report must include information regarding the size of the businesses that have received assistance based on the number of employees employed and the amount of gross revenues generated during the preceding year. The report also must include the names of businesses that have received assistance and a good faith estimate of the number of jobs retained or created as a result of the authority's assistance.

HISTORY: 1983 Act No. 145 Section 27.



SECTION 41-43-270. Application of Administrative Procedures Act.

The authority must implement its programs in accordance with regulations promulgated under the provisions of Act 176 of 1977.

HISTORY: 1983 Act No. 145 Section 28.



SECTION 41-43-280. Chapter not to affect other provisions as to authority; when authority considered "agency," "state agency" or other form of state institution.

Neither this chapter nor anything contained in this chapter is construed as a restriction or limitation upon any powers which the authority might otherwise have under any laws of this State, but is construed as cumulative.

Notwithstanding any provision of law or regulation to the contrary, the authority shall continue to be an "agency" for purposes of Chapter 78 of Title 15, but the authority is not considered an "agency" or "state agency" or any other form of state institution for purposes of Sections 2-7-65 and 2-57-60.

HISTORY: 1983 Act No. 145 Section 29; 1992 Act No. 404, Section 11, eff July 1, 1992.



SECTION 41-43-290. Severability provision.

If a term or provision of a section of this chapter is found to be illegal or unenforceable, the remainder of this chapter nonetheless remains in full force and effect and the illegal or unenforceable term or provision is deleted and severed from this chapter.

HISTORY: 1992 Act No. 404, Section 12, eff July 1, 1992.



SECTION 41-43-300. South Carolina Jobs-Economic Development Authority; implementation of State Small Business Credit Initiative; capital assistance programs and other credit support programs; contracts with Business Development Corporation; designation of officer.

(A) The South Carolina Jobs-Economic Development Authority is designated, authorized, and directed to implement the State Small Business Credit Initiative within the State. The South Carolina Jobs-Economic Development Authority is authorized to apply for and receive the South Carolina Small Business Credit Initiative Allocation; to execute and deliver the requisite application, the State Small Business Credit Initiative Allocation Agreement for Participating States, and all other agreements, documents, certificates, and undertakings related thereto, on behalf of the State; to implement one or more Capital Assistance Programs and/or Other Credit Support Programs as permitted under and supported by the State Small Business Credit Initiative; and to contract with the Business Development Corporation of South Carolina in order to administer such programs.

(B) The Board of Directors of the South Carolina Jobs-Economic Development Authority may designate by resolution the appropriate officer, including, if so determined, the Executive Director of the South Carolina Jobs-Economic Development Authority, to execute and deliver, on behalf of the State, the application, the State Small Business Credit Initiative Allocation Agreement, and all other agreements, documents, certificates, and undertakings related thereto.

HISTORY: 2011 Act No. 30, Sections 2, 3, eff May 23, 2011.






CHAPTER 44 - PALMETTO SEED CAPITAL FUND LIMITED PARTNERSHIP

SECTION 41-44-10. Definitions.

<[This section is repealed upon certification that remaining investments of private sector limited partners have been liquidated. See Editor's Note at the beginning of this Chapter.]>

(A) The "Fund" means the Palmetto Seed Capital Fund Limited Partnership, a limited partnership, established and operated as described in Section 41-44-60.

(B) The "corporation" means the corporate general partner of the fund.

(C) "Qualified investment" means qualified stock or a qualified interest which stock or interest is purchased solely for cash.

(D) "Qualified stock" means a share or shares of stock in the Corporation if the stock, when purchased by the taxpayer, is authorized but unissued.

(E) "Qualified interest" means, in the case of the Corporation, a general partnership interest in the Fund, and in the case of all other persons, a limited partnership interest in the Fund.

(F) Reserved.

(G) Reserved.

(H) "Seed capital" means investments in either the common stock, preferred stock, or bonds convertible to either common or preferred stock, or options, warrants, or rights to receive any of the foregoing or any other similar investment in a South Carolina business.

(I) "South Carolina business" means a corporation, general partnership, limited partnership, joint venture, trust, proprietorship or any other similar entity or organization which is either established and operating or will be established to operate in South Carolina.

(J) "Pre-start-up business" means a South Carolina business which is in the process of developing a product or service and prior to such time as the product or service is offered for sale in the ordinary course of business.

(K) "Start-up business" means a South Carolina business which is in the first thirty-six months of providing goods or services in the ordinary course of business or any South Carolina business which qualified as a start-up business by this definition at the time it entered the fund's seed capital portfolio.

(L) "Less Developed Area" has the same meaning as set forth in Section 12-6-3360.

HISTORY: 1988 Act No. 643, Section 2, eff June 7, 1988; 1989 Act No. 3, Section 1, eff February 15, 1989; 1990 Act No. 505, Section 2, with subsection (B) eff May 29, 1990, and subsection (F) eff January 1, 1990; 1995 Act No. 76, Section 17, eff for taxable years beginning after 1995.



SECTION 41-44-20. Taxpayer credit.

<[This section is repealed upon certification that remaining investments of private sector limited partners have been liquidated. See Editor's Note at the beginning of this Chapter.]>

A taxpayer is entitled to a credit for qualified investments in the Palmetto Seed Capital Corporation or the Palmetto Seed Capital Fund Limited Partnership as determined under Section 12-6-3430.

HISTORY: 1988 Act No. 643, Section 2, eff June 7, 1988; 1995 Act No. 76, Section 18, eff for taxable years beginning after 1995.



SECTION 41-44-30. Tax credit, computation; corporation filing consolidated return; effect of merger, consolidation, or reorganization.

<[This section is repealed upon certification that remaining investments of private sector limited partners have been liquidated. See Editor's Note at the beginning of this Chapter.]>

Subject to Section 41-44-50, the amount of the credit that a taxpayer may receive under this chapter for a particular taxable year is equal to the lesser of:

(1) the taxpayer's state tax liability for that taxable year;

(2) the amount determined in Step Three of the following steps:

Step One: Add the consideration paid for all qualified investments of the taxpayer during the taxable year of the taxpayer.

Step Two: Multiply the amount determined in Step One by three-tenths.

Step Three: Add the product determined in Step Two to the credit carryover, if any, to which the taxpayer is entitled for the taxable year under Section 41-44-40; or

(3) one-half of all the qualified investments of the taxpayer multiplied by three-tenths.

A corporation which files or is required to file a consolidated return is entitled to the income tax credit allowed by this section on a consolidated basis. The tax credit may be determined on a consolidated basis regardless of whether or not the corporation entitled to the credit contributed to the tax liability of the consolidated group.

The merger, consolidation, or reorganization of a corporation where tax attributes survive does not create new eligibility in a succeeding corporation but unused credits may be transferred and continued by the succeeding corporation. In addition, a corporation may assign its rights to its unused credit to another corporation if it transfers all, or substantially all, of the assets of the corporation or all, or substantially all, of the assets of a trade or business or operating division of a corporation to another corporation.

HISTORY: 1988 Act No. 643, Section 2, eff June 7, 1988; 1994 Act No. 427, Section 4, eff for taxable years beginning after 1987 (approved by the Governor May 24, 1994).



SECTION 41-44-40. Credit carryover.

<[This section is repealed upon certification that remaining investments of private sector limited partners have been liquidated. See Editor's Note at the beginning of this Chapter.]>

If the amount of the credit determined under Section 41-44-30(2) exceeds the credit allowed under Section 41-44-30 for that taxable year, then the taxpayer may carry the excess over to the immediately succeeding taxable years. However, the credit carryover may not be used for any taxable year that begins on or after ten years from the date of the qualified investment. The amount of the credit carryover from a taxable year must be reduced to the extent that the carryover is used by the taxpayer to obtain a credit under this chapter for any subsequent taxable year.

HISTORY: 1988 Act No. 643, Section 2, eff June 7, 1988.



SECTION 41-44-50. Maximum amount of credits allowed.

<[This section is repealed upon certification that remaining investments of private sector limited partners have been liquidated. See Editor's Note at the beginning of this Chapter.]>

The total amount of credits allowed under this chapter may not exceed in the aggregate five million dollars for all taxpayers and all taxable years, excluding any allowable tax credits of the Corporation. The credit must be allowed to taxpayers in the order of the time of the purchase of the qualified investments.

HISTORY: 1988 Act No. 643, Section 2, eff June 7, 1988.



SECTION 41-44-60. Palmetto Seed Capital Corporation established.

<[This section is repealed upon certification that remaining investments of private sector limited partners have been liquidated. See Editor's Note at the beginning of this Chapter.]>

(A) A corporation must be formed in the manner provided in this chapter and by law to be the general partner of the Palmetto Seed Capital Fund Limited Partnership, and operated pursuant to the laws of this State. The articles of incorporation, bylaws, and any other agreement relating to the organization or operation of the corporation must comply with the provisions set forth in this section.

(B) The Governor shall cause the corporation to be formed, and he shall designate the incorporators. The initial board of directors must consist of three members, one of whom must be appointed by the Governor and two of whom must be appointed by the Secretary of Commerce. Members of the initial board of directors shall serve three-year terms. The initial board of directors must be representative of the State as a whole. The registered agent must be designated by the Governor. The corporation's existence begins upon filing of the articles of incorporation. The corporation's existence is perpetual, unless dissolved as provided herein. The corporation is authorized to issue shares of a number, class, and par or no-par value, as provided in its articles of incorporation. The general nature of the business of the corporation is to serve as general partner of the Palmetto Seed Capital Fund Limited Partnership, to provide financing to high growth oriented businesses, to provide seed capital to South Carolina businesses, and to undertake any acts appropriate or necessary to carry out the foregoing. The bylaws, the organizational minutes, the election of officers, the issuance of any stock of the corporation, and any other actions appropriate or necessary for the organization and operation of the corporation must be of that form and content as determined by the board of directors. Nothing contained in the chapter may prohibit the shareholders or board of directors of the corporation from altering, amending, or otherwise modifying the articles of incorporation, bylaws, or any other agreement governing the corporation as otherwise permitted pursuant to the laws of this State, except that the general nature of the business of the corporation may not be amended, altered, or otherwise modified or restricted, and except that the corporation may be dissolved, merged, or otherwise cease to exist pursuant to the appropriate vote of the board of directors and shareholders. The Governor may expend those discretionary funds as he has available and considers appropriate for the purpose of organizing the corporation and promoting the sale of the qualified investments.

(C) The directors of the Corporation need not be shareholders in the Corporation, and there must be not less than three nor more than seven directors, with the initial three directors selecting any additional directors as provided by the bylaws. After the terms of initial directors expire, successors must be chosen in the manner provided by the bylaws of the Corporation. Members of the initial board are eligible to succeed themselves. Directors shall receive no salary but may receive mileage, subsistence, and per diem provided by law for members of state boards, committees, and commissions. If a director is a full-time state employee, he may not receive per diem.

(D) The Corporation shall cause the Fund to be formed as a limited partnership established pursuant to Chapter 41 of Title 33. The partnership agreement relating to the organization and operation of the Fund must be of that form and content as determined by the board of directors of the Corporation. The Corporation must be the sole general partner of the Fund, and the initial limited partner must be a person or entity designated by the Corporation's board of directors. Additional limited partners may be admitted to the Fund in accordance with the terms of the partnership agreement.

(E) The fund shall raise funds to provide financing to high growth oriented businesses. A "high growth oriented business" for purposes of this chapter means a corporation, general partnership, limited partnership, joint venture, trust, proprietorship, or other similar entity or organization which is expected to experience significant sales growth over the subsequent five-year period. All investments made from investment monies raised by the fund, for which the tax credit provided by this chapter is allowed and for which the tax credit is made available by the fund in the prospectus or offering, must be made to provide seed capital to South Carolina businesses, this seed capital to be used primarily for the purpose of enhancing the production capacity of these businesses or their ability to do business in South Carolina. However, to the extent that the fund directly induces seed capital monies from outside the State to be invested in South Carolina businesses in which it is also investing, the fund may substitute up to two-thirds of these outside monies for its own capital in fulfillment of the requirements of this section. Seventy percent of these investment monies induced into the State or acquired by the fund for which the tax credit is allowed and available must be invested to provide seed capital financing of either start-up businesses or pre-start-up businesses. The remaining thirty percent may be invested as the general partner of the fund determines to provide capital to South Carolina businesses.

(F) No business may be transacted or indebtedness incurred except that as is incidental to the organization of the Corporation or the Fund or to obtaining subscriptions to or payment for either its qualified stock or qualified interests, until consideration for the five million dollars has been paid to the Corporation or to the Fund.

(G) All securities issued by either the Corporation or the Fund before dissolution pursuant to Section 6 of Act 187 of 2004 are considered exempt securities with regard to Section 35-1-201 of the Uniform Securities Act.

HISTORY: 1988 Act No. 643, Section 2, eff June 7, 1988; 1989 Act No. 3, Sections 2 and 3, eff February 15, 1989; 1990 Act No. 505, Section 3, eff May 29, 1990; 1993 Act No. 181, Section 983, eff July 1, 1993; 1994 Act No. 361, Section 8, eff May 3, 1994; 2005 Act No. 110, Section 6, eff January 1, 2006.



SECTION 41-44-70. Tax exemptions.

<[This section is repealed upon certification that remaining investments of private sector limited partners have been liquidated. See Editor's Note at the beginning of this Chapter.]>

(A) The Corporation, but not the shareholders thereof, is exempt from all state income taxes and also corporate license fees.

(B) Partners of the fund are allowed an exclusion from gross income as provided in Section 12-6-1120(8).

HISTORY: 1988 Act No. 643, Section 2, eff June 7, 1988; 1995 Act No. 76, Section 19, eff for taxable years beginning after 1995.



SECTION 41-44-80. Redemption of qualified investment.

<[This section is repealed upon certification that remaining investments of private sector limited partners have been liquidated. See Editor's Note at the beginning of this Chapter.]>

(A) If a qualified investment which is the basis for a credit under this chapter is redeemed by the Fund or the Corporation, within five years of the date it is purchased, the credit provided by this chapter for the qualified investment is disallowed, and any credit previously claimed and allowed with respect to the qualified investment so redeemed must be paid to the Department of Revenue with the appropriate return of the taxpayer covering the period in which the redemption occurred. When payments are made to the Department of Revenue under this section, the amount collected must be handled in the same manner as if no credit had been allowed.

(B) However, neither a distribution by the Fund nor dividends or other distributions by the Corporation are considered to be redemption of a qualified investment unless either the amount of qualified stock owned by the taxpayer or the qualified interest held by the taxpayer, after the distribution or dividend is less than the amount of qualified stock or qualified interest held by the taxpayer immediately prior to the distribution or dividend.

HISTORY: 1988 Act No. 643, Section 2, eff June 7, 1988; 1993 Act No. 181, Section 984, eff July 1, 1993.



SECTION 41-44-90. Procedure to receive tax credit.

<[This section is repealed upon certification that remaining investments of private sector limited partners have been liquidated. See Editor's Note at the beginning of this Chapter.]>

To receive the credit provided by this chapter, a taxpayer shall:

(1) claim the credit on the taxpayer's annual state income or premium tax return in the manner prescribed by the appropriate commission; and

(2) file with the appropriate commission and with the taxpayer's annual state income or premium tax return a copy of the form issued by the corporation as to the qualified investment by the taxpayer, which includes an undertaking by the taxpayer to report to the appropriate commission any redemption of the qualified investment within the meaning of Section 41-44-80.

HISTORY: 1988 Act No. 643, Section 2, eff June 7, 1988; 1990 Act No. 505, Section 4, approved May 29, 1990, and eff January 1, 1990.



SECTION 41-44-100. Forms.

<[This section is repealed upon certification that remaining investments of private sector limited partners have been liquidated. See Editor's Note at the beginning of this Chapter.]>

The corporation shall complete forms prescribed by the appropriate commission which must show as to each qualified investment in the fund:

(1) the name, address, and identification number of the taxpayer who purchased a qualified investment; and

(2) the nature of the qualified investment purchased by the taxpayer and the amount paid for it.

These forms must be filed with the appropriate commission on or before the fifteenth day of the third month following the month in which the qualified investment is purchased. Copies of the forms to be provided to the appropriate commission must be mailed to the taxpayer on or before the fifteenth day of the second month following the month in which the qualified investment is purchased.

HISTORY: 1988 Act No. 643, Section 2, eff June 7, 1988; 1990 Act No. 505, Section 5, approved May 29, 1990, and eff January 1, 1990.






CHAPTER 45 - COORDINATING COUNCIL FOR ECONOMIC DEVELOPMENT [REPEALED]






Title 42 - Workers' Compensation

CHAPTER 1 - GENERAL PROVISIONS

SECTION 42-1-10. Short title.

This title shall be known and cited as "The South Carolina Workers' Compensation Law". All references in this title to "workmen's compensation" shall mean "workers' compensation"; provided, however, all state agencies and departments and all political subdivisions of the State must exhaust the use of all current forms, stationery, and any other printed material before using, printing, or preparing any new forms, stationery, or printed material reflecting the change effected by this section.

HISTORY: 1962 Code Section 72-1; 1952 Code Section 72-1; 1942 Code Section 7035-1; 1936 (39) 1231; 1982 Act No. 303.



SECTION 42-1-20. Application of definitions.

When used in this Title, unless the context otherwise requires, the terms dealt with in Sections 42-1-30 to 42-1-190 shall include the categories or shall have the meanings severally ascribed to them in said sections.

HISTORY: 1962 Code Section 72-2; 1952 Code Section 72-2; 1942 Code Section 7035-2; 1936 (39) 1231.



SECTION 42-1-30. "Adoption" and "adopted" defined.

The term "adoption" or "adopted" means legal adoption prior to the time of the injury.

HISTORY: 1962 Code Section 72-3; 1952 Code Section 72-3; 1942 Code Section 7035-2; 1936 (39) 1231.



SECTION 42-1-40. "Average weekly wages" defined.

"Average weekly wages" means the earnings of the injured employee in the employment in which he was working at the time of the injury during the period of fifty-two weeks immediately preceding the date of the injury, including the subsistence allowance paid to veteran trainees by the United States Government if the amount of the allowance is reported monthly by the trainee to his employer. "Average weekly wage" must be calculated by taking the total wages paid for the last four quarters immediately preceding the quarter in which the injury occurred as reported on the Department of Employment and Workforce's Employer Contribution Reports divided by fifty-two or by the actual number of weeks for which wages were paid, whichever is less. When the employment, prior to the injury, extended over a period of less than fifty-two weeks, the method of dividing the earnings during that period by the number of weeks and parts thereof during which the employee earned wages shall be followed, as long as results fair and just to both parties will be obtained. Where, by reason of a shortness of time during which the employee has been in the employment of his employer or the casual nature or terms of his employment, it is impracticable to compute the average weekly wages as defined in this section, regard is to be had to the average weekly amount which during the fifty-two weeks previous to the injury was being earned by a person of the same grade and character employed in the same class of employment in the same locality or community.

When for exceptional reasons the foregoing would be unfair, either to the employer or employee, such other method of computing average weekly wages may be resorted to as will most nearly approximate the amount which the injured employee would be earning were it not for the injury.

Whenever allowances of any character made to an employee in lieu of wages are a specified part of a wage contract they are deemed a part of his earnings.

HISTORY: 1962 Code Section 72-4; 1952 Code Section 72-4; 1942 Code Section 7035-2; 1936 (39) 1231; 1943 (43) 91; 1944 (43) 1329; 1946 (44) 1390; 1949 (46) 247; 1964 (53) 1828; 1969 (56) 297; 1971 (57) 788; 1977 Act No. 121; 1983 Act No. 33 Section 1; 1996 Act No. 424, Section 1, eff June 18, 1996.



SECTION 42-1-50. "Average weekly wage in this State for the preceding fiscal year" defined.

As used in this Title, the term "average weekly wage in this State for the preceding fiscal year" shall mean the average weekly wage for that period determined by the Department of Employment and Workforce for employment covered by the employment security compensation law.

HISTORY: 1962 Code Section 72-8.1; 1974 (58) 2265; 1976 Act No. 532 Section 1.



SECTION 42-1-60. "Carrier" and "insurer" defined.

The term "carrier" or "insurer" means any person or fund authorized under Section 42-5-20 to insure under this Title and includes self-insurers.

HISTORY: 1962 Code Section 72-5; 1952 Code Section 72-5; 1942 Code Section 7035-2; 1936 (39) 1231.



SECTION 42-1-70. "Child", "grandchild", "brother" and "sister" defined.

The term "child" shall include a posthumous child, a child legally adopted prior to the injury of the employee and a stepchild or acknowledged illegitimate child dependent upon the deceased, but does not include married children unless wholly dependent upon him. "Grandchild" means a child of a child. "Brother" and "sister" include stepbrothers and stepsisters, half-brothers and half-sisters and brothers and sisters by adoption, but do not include married brothers nor married sisters unless wholly dependent upon the employee. "Child," "grandchild," "brother" and "sister" include only persons under eighteen years of age or wholly dependent upon the employee.

HISTORY: 1962 Code Section 72-6; 1952 Code Section 72-6; 1942 Code Section 7035-2; 1936 (39) 1231; 1955 (49) 459.



SECTION 42-1-80. "Commission" defined.

The term "Commission" means the South Carolina Workers' Compensation Commission created under the provisions of this title.

HISTORY: 1962 Code Section 72-7; 1952 Code Section 72-7; 1942 Code Section 7035-2; 1936 (39) 1231; 1986 Act No. 399, Section 1, eff May 6, 1986.



SECTION 42-1-90. "Commission" defined; reference to administrative or judicial department.

Whenever the word "Commission" is used in this Title, it shall refer to the administrative department in matters relating to administration and the judicial department in matters relating to the judicial function of the Commission.

HISTORY: 1962 Code Section 72-50.12; 1974 (58) 2251.



SECTION 42-1-100. "Compensation" defined.

The term "compensation" means the money allowance payable to an employee or to his dependents as provided for in this Title and includes funeral benefits provided in this Title.

HISTORY: 1962 Code Section 72-8; 1952 Code Section 72-8; 1942 Code Section 7035-2; 1936 (39) 1231.



SECTION 42-1-110. "Death" defined.

The term "death" as a basis for right to compensation means only death resulting from an injury.

HISTORY: 1962 Code Section 72-9; 1952 Code Section 72-9; 1942 Code Section 7035-2; 1936 (39) 1231.



SECTION 42-1-120. "Disability" defined.

The term "disability" means incapacity because of injury to earn the wages which the employee was receiving at the time of injury in the same or any other employment.

HISTORY: 1962 Code Section 72-10; 1952 Code Section 72-10; 1942 Code Section 7035-2; 1936 (39) 1231.



SECTION 42-1-130. "Employee" defined.

The term "employee" means every person engaged in an employment under any appointment, contract of hire, or apprenticeship, expressed or implied, oral or written, including aliens and also including minors, whether lawfully or unlawfully employed, but excludes a person whose employment is both casual and not in the course of the trade, business, profession, or occupation of his employer; and as relating to those employed by the State, the term "employee" includes all members of the South Carolina State and National Guard while performing duties in connection with the membership except duty performed pursuant to Title 10 and Title 32 of the United States Code; all volunteer state constables appointed pursuant to Section 23-1-60, while performing duties in connection with their appointments and authorized by the State Law Enforcement Division; and all officers and employees of the State, except those elected by the people, or by the General Assembly, or appointed by the Governor, either with or without the confirmation of the Senate; and as relating to municipal corporations and political subdivisions of the State, the term "employee" includes all officers and employees of municipal corporations and political subdivisions, except those elected by the people or elected by the council or other governing body of any municipal corporation or political subdivision, who act in purely administrative capacities and are to serve for a definite term of office. Any reference to an employee who has been injured or when the employee is dead, includes also his legal representative, dependents, and other persons to whom compensation may be payable.

Any sole proprietor or partner of a business whose employees are eligible for benefits under this title may elect to be included as employees under the workers' compensation coverage of the business if they are actively engaged in the operation of the business and if the insurer is notified of their election to be included. Any sole proprietor or partner, upon this election, is entitled to employee benefits and is subject to employee responsibilities prescribed in this title.

HISTORY: 1962 Code Section 72-11; 1952 Code Section 72-11; 1942 Code Section 7035-2; 1936 (39) 1231; 1943 (43) 91; 1969 (56) 297; 1974 (58) 2210, 2785; 1976 Act No. 547; 1985 Act No. 174, Section 1, eff June 24, 1985; 1996 Act No. 451, Section 2, eff June 18, 1996; 2002 Act No. 339, Section 37, eff July 2, 2002.



SECTION 42-1-140. "Employer" defined.

The term "employer" means the State and all political subdivisions thereof, all public and quasi-public corporations therein, every person carrying on any employment and the legal representative of a deceased person or the receiver or trustee of any person.

HISTORY: 1962 Code Section 72-12; 1952 Code Section 72-12; 1942 Code Section 7035-2; 1936 (39) 1231.



SECTION 42-1-150. "Employment" defined.

The term "employment" includes employment by the State, all political subdivisions thereof, all public and quasi-public corporations therein and all private employments in which four or more employees are regularly employed in the same business or establishment.

HISTORY: 1962 Code Section 72-13; 1952 Code Section 72-13; 1942 Code Section 7035-2; 1963 (39) 1231; 1972 (57) 2339; 1974 (58) 2265.



SECTION 42-1-160. "Injury" and "personal injury" defined.

(A) "Injury" and "personal injury" mean only injury by accident arising out of and in the course of employment and shall not include a disease in any form, except when it results naturally and unavoidably from the accident and except such diseases as are compensable under the provisions of Chapter 11 of this title. In construing this section, an accident arising out of and in the course of employment includes employment of an employee of a municipality outside the corporate limits of the municipality when the employment was ordered by a duly authorized employee of the municipality.

(B) Stress, mental injuries, and mental illness arising out of and in the course of employment unaccompanied by physical injury and resulting in mental illness or injury are not considered a personal injury unless the employee establishes, by a preponderance of the evidence:

(1) that the employee's employment conditions causing the stress, mental injury, or mental illness were extraordinary and unusual in comparison to the normal conditions of the particular employment; and

(2) the medical causation between the stress, mental injury, or mental illness, and the stressful employment conditions by medical evidence.

(C) Stress, mental injuries, heart attacks, strokes, embolisms, or aneurisms arising out of and in the course of employment unaccompanied by physical injury are not considered compensable if they result from any event or series of events which are incidental to normal employer/employee relations including, but not limited to, personnel actions by the employer such as disciplinary actions, work evaluations, transfers, promotions, demotions, salary reviews, or terminations, except when these actions are taken in an extraordinary and unusual manner.

(D) Stress, mental injuries, and mental illness alleged to have been aggravated by a work-related physical injury may not be found compensable unless the aggravation is:

(1) admitted by the employer/carrier;

(2) noted in a medical record of an authorized physician that, in the physician's opinion, the condition is at least in part causally-related or connected to the injury or accident, whether or not the physician refers the employee for treatment of the condition;

(3) found to be causally-related or connected to the accident or injury after evaluation by an authorized psychologist or psychiatrist; or

(4) noted in a medical record or report of the employee's physician as causally-related or connected to the injury or accident.

(E) In medically complex cases, an employee shall establish by medical evidence that the injury arose in the course of employment. For purposes of this subsection, "medically complex cases" means sophisticated cases requiring highly scientific procedures or techniques for diagnosis or treatment excluding MRIs, CAT scans, x-rays, or other similar diagnostic techniques.

(F) The word "accident" as used in this title must not be construed to mean a series of events in employment, of a similar or like nature, occurring regularly, continuously, or at frequent intervals in the course of such employment, over extended periods of time. Any injury or disease attributable to such causes must be compensable only if culminating in a compensable repetitive trauma injury pursuant to Section 42-1-172 or an occupational disease pursuant to the provisions of Chapter 11 of this title.

(G) As used in this section, "medical evidence" means expert opinion or testimony stated to a reasonable degree of medical certainty, documents, records, or other material that is offered by a licensed health care provider.

HISTORY: 1962 Code Section 72-14; 1952 Code Section 72-14; 1942 Code Section 7035-2; 1936 (39) 1231; 1957 (50) 262; 1996 Act No. 424, Section 2, eff June 18, 1996; 2007 Act No. 111, Pt I, Section 6, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-1-170. "Parent" defined.

The term "parent" includes stepparents and parents by adoption, parents-in-law and any person who for more than three years prior to the death of the deceased employee stood in the place of a parent to him, if dependent on the injured employee.

HISTORY: 1962 Code Section 72-16; 1952 Code Section 72-16; 1942 Code Section 7035-2; 1936 (39) 1231.



SECTION 42-1-172. Definitions.

(A) "Repetitive trauma injury" means an injury which is gradual in onset and caused by the cumulative effects of repetitive traumatic events. Compensability of a repetitive trauma injury must be determined only under the provisions of this statute.

(B) An injury is not considered a compensable repetitive trauma injury unless a commissioner makes a specific finding of fact by a preponderance of the evidence of a causal connection that is established by medical evidence between the repetitive activities that occurred while the employee was engaged in the regular duties of his employment and the injury.

(C) As used in this section, "medical evidence" means expert opinion or testimony stated to a reasonable degree of medical certainty, documents, records, or other material that is offered by a licensed and qualified medical physician.

(D) A "repetitive trauma injury" is considered to arise out of employment only if it is established by medical evidence that there is a direct causal relationship between the condition under which the work is performed and the injury.

(E) Upon reaching maximum medical improvement, the employee may be entitled to benefits pursuant to Section 42-9-10, 42-9-20, or 42-9-30. Medical benefits for compensable repetitive trauma injuries shall be as provided elsewhere in this title.

HISTORY: 2007 Act No. 111, Pt I, Section 7, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-1-175. "Surviving spouse" defined.

The term "surviving spouse" includes only the decedent's wife or husband living with or dependent for support upon the decedent at the time of the decedent's death or living apart from the decedent for justifiable cause or by reason of desertion by the decedent at such time.

HISTORY: 1983 Act No. 92 Section 1.



SECTION 42-1-310. Presumption of acceptance of provisions of Title.

Every employer and employee, except as stated in this chapter, shall be presumed to have accepted the provisions of this title respectively to pay and accept compensation for personal injury or death by accident arising out of and in the course of the employment and shall be bound thereby.

HISTORY: 1962 Code Section 72-101; 1952 Code Section 72-101; 1942 Code Section 7035-4; 1936 (39) 1231; 1996 Act No. 424, Section 3, eff June 18, 1996.



SECTION 42-1-315. Applicability of Title respecting work-related injuries to program participants.

The provisions of this Title apply to and include all participants in the Tech Prep or other structured school to work programs, whether compensated or not, for injuries by accident arising out of and in the course of their employment with a sponsoring employer.

HISTORY: 1996 Act No. 259, Section 1, eff April 1, 1996.



SECTION 42-1-320. Public entities and their employees cannot exempt themselves.

The State, its municipal corporations and political subdivisions thereof, and the employees of the State or its municipal corporations and political subdivisions are subject to this title.

HISTORY: 1962 Code Section 72-102; 1952 Code Section 72-102; 1942 Code Section 7035-8; 1936 (39) 1231; 1937 (40) 613; 1996 Act No. 424, Section 4, eff June 18, 1996.



SECTION 42-1-360. Exemption of casual employees and certain other employments from Title.

This title does not apply to:

(1) a casual employee, as defined in Section 42-1-130;

(2) any person who has regularly employed in service less than four employees in the same business within the State or who had a total annual payroll during the previous calendar year of less than three thousand dollars regardless of the number of persons employed during that period;

(3) a state and county fair association, unless the employer voluntarily elects to be bound by this title, as provided by Section 42-1-380;

(4) an agricultural employee, unless the agricultural employer voluntarily elects to be bound by this title, as provided by Section 42-1-380;

(5) a railroad, railroad employee, railway express company, or railway express company employee; nor may this title be construed to repeal, amend, alter, or affect in any way the laws of this State relating to the liability of a railroad or railway express company for an injury to a respective employee;

(6) a person engaged in selling any agricultural product for a producer of them on commission or for other compensation, paid by a producer, when the product is prepared for sale by the producer;

(7) a licensed real estate sales person engaged in the sale, leasing, or rental of real estate for a licensed real estate broker on a straight commission basis and who has signed a valid independent contractor agreement with the broker;

(8) a federal employee in this State;

(9) an individual who owns or holds under a bona fide lease-purchase or installment-purchase agreement a tractor trailer, tractor, or other vehicle, referred to as "vehicle", and who, under a valid independent contractor contract provides that vehicle and the individual's services as a driver to a motor carrier. For purposes of this item, any lease-purchase or installment-purchase of the vehicle may not be between the individual and the motor carrier referenced in this title, but it may be between the individual and an affiliate, subsidiary, or related entity or person of the motor carrier, or any other lessor or seller. Where the lease-purchase or installment-purchase is between the individual and an affiliate, subsidiary, or related entity or person of the motor carrier, or any other lessor or seller, the vehicle acquisition or financing transaction must be on terms equal to terms available in customary and usual retail transactions generally available in the State. This individual is considered an independent contractor and not an employee of the motor carrier under this title. The individual and the motor carrier to whom the individual contracts or leases the vehicle mutually may agree that the individual or workers, or both, is covered under the motor carrier's workers' compensation policy or authorized self-insurance if the individual agrees to pay the contract amounts requested by the motor carrier. Under any such agreement, the independent contractor or workers, or both, must be considered an employee of the motor carrier only for the purposes of this title and for no other purposes.

HISTORY: 1962 Code Section 72-107; 1952 Code Section 72-107; 1942 Code Section 7035-16; 1936 (39) 1231; 1937 (40) 153, 613; 1939 (41) 323; 1961 (52) 412; 1972 (57) 2339, 3073; 1974 (58) 2265; 2007 Act No. 111, Pt I, Section 8, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-1-380. Waiver of exemption by employer.

Any person employing employees in the State and exempted from the mandatory provisions of this Title may come in under the terms of this Title and receive the benefits and be subject to the liabilities of this Title by filing with the Commission a written notice of his desire to be subject to the terms and provisions of this Title. Any such person shall come under the provisions of this Title and be affected thereby thirty days after the date of such notice.

HISTORY: 1962 Code Section 72-109; 1952 Code Section 72-109; 1942 Code Section 7035-5; 1936 (39) 1231.



SECTION 42-1-390. Withdrawal of waiver of exemption by employer.

Any employer who, having elected to come under this title, being at that time exempt from this title, and subsequently desiring to withdraw from under its terms, may give notice in writing either to the Commission that he no longer is under the terms of this title or to his insurer who shall give notice in writing to the Commission that the employer is no longer under the terms of this title. If the insurer does not give the notice to the Commission as required by this section, the insurer shall pay a penalty of one thousand dollars to the Commission which shall be used by the Commission to offset the costs of administering the provisions of Title 42. In the case where the employer gives the notice to the Commission that he no longer is under the terms of this title, the Commission shall, in turn, within thirty days of receipt of the employer's notice, inform the employer, in writing, that he must provide written notification by a date certain to his employees of his withdrawal from the terms of this title; however, no employer is required to so notify his employees unless the Commission informs him he must do so, as required by this section. At the expiration of sixty days from the date of written notice to the Commission the employer no longer is liable under the terms of this title and may be permitted to set up any defense as he may be advised to any action brought against him for personal injury or death by accident to any employee.

HISTORY: 1962 Code Section 72-110; 1952 Code Section 72-110; 1947 (45) 548; 1988 Act No. 411, Section 1, eff March 28, 1988.



SECTION 42-1-400. Liability of owner to workmen of subcontractor.

When any person, in this section and Sections 42-1-420 and 42-1-430 referred to as "owner," undertakes to perform or execute any work which is a part of his trade, business or occupation and contracts with any other person (in this section and Sections 42-1-420 to 42-1-450 referred to as "subcontractor") for the execution or performance by or under such subcontractor of the whole or any part of the work undertaken by such owner, the owner shall be liable to pay to any workman employed in the work any compensation under this Title which he would have been liable to pay if the workman had been immediately employed by him.

HISTORY: 1962 Code Section 72-111; 1952 Code Section 72-111; 1942 Code Section 7035-22; 1936 (39) 1231.



SECTION 42-1-410. Liability of contractor to workmen of subcontractor.

When any person, in this section and Sections 42-1-420 to 42-1-450 referred to as "contractor," contracts to perform or execute any work for another person which is not a part of the trade, business or occupation of such other person and contracts with any other person (in this section and Sections 42-1-420 to 42-1-450 referred to as "subcontractor") for the execution or performance by or under the subcontractor of the whole or any of the work undertaken by such contractor, the contractor shall be liable to pay to any workman employed in the work any compensation under this Title which he would have been liable to pay if that workman had been immediately employed by him.

HISTORY: 1962 Code Section 72-112; 1952 Code Section 72-112; 1942 Code Section 7035-22; 1936 (39) 1231.



SECTION 42-1-415. Representation of coverage; reimbursement from Uninsured Employers' Fund.

(A) Notwithstanding any other provision of law, upon the submission of documentation to the commission that a contractor or subcontractor has represented himself to a higher tier subcontractor, contractor, or project owner as having workers' compensation insurance at the time the contractor or subcontractor was engaged to perform work, the higher tier subcontractor, contractor, or project owner must be relieved of any and all liability under this title except as specifically provided in this section. In the event that employer is uninsured, regardless of the number of employees that employer has, the higher tier subcontractor, contractor, project owner, or his insurance carrier shall in the first instance pay all benefits due under this title. The higher tier subcontractor, contractor, project owner, or his insurance carrier may petition the commission to transfer responsibility for continuing compensation and benefits to the Uninsured Employers' Fund. The Uninsured Employers' Fund shall assume responsibility for claims within thirty days of a determination of responsibility made by the commission. The higher tier subcontractor, contractor, or project owner must be reimbursed from the Uninsured Employers' Fund as created by Section 42-7-200 for compensation and medical benefits as may be determined by the commission. Any disputes arising as a result of claims filed under this section must be determined by the commission.

(B) To qualify for reimbursement under this section, the higher tier subcontractor, contractor, or project owner must collect documentation of insurance as provided in subsection (A) on a standard form acceptable to the commission. The documentation must be collected at the time the contractor or subcontractor is engaged to perform work and must be turned over to the commission at the time a claim is filed by the injured employee.

(C) The knowing and wilful falsifying of information contained in standard forms submitted pursuant to this section must be considered fraud and subjects the person responsible for filing the false documentation to the penalties for fraud as provided by law. Knowing and wilful failure to notify, by certified mail, the higher tier subcontractor, contractor, or project owner who originally was provided documentation of workers' compensation coverage of a lapse in coverage within five days after the lapse is considered fraud and subjects the contractor or subcontractor who represented himself as having workers' compensation insurance to the penalties for fraud provided by law. Additionally, a contractor or subcontractor who knowingly and wilfully falsely documents workers' compensation insurance or knowingly and wilfully fails to provide notice of lapse in workers' compensation coverage as specified in this section, or any contractor or subcontractor who refuses to reimburse the Uninsured Employers' Fund for a claim paid on its behalf shall suffer the revocation of his license or certificate as a contractor or residential home builder under applicable provisions of Title 40; provided, however, notwithstanding any other provision of law, the license or certificate of a contractor or residential home builder shall be revoked for a period of two years when the contractor or subcontractor knowingly and wilfully falsely documents workers' compensation insurance or knowingly or wilfully fails to provide notice of lapse in workers' compensation coverage as specified in this section. Upon expiration of the two-year revocation period, or when the license or certificate of any contractor or subcontractor is revoked for refusal to reimburse the Uninsured Employers' Fund for a claim paid on its behalf, the licensing entity of the contractor or subcontractor may reissue the license or certificate of the contractor or residential home builder in the same manner as any other revoked license.

(D) However, nothing in this section shall be construed to abrogate the immunity to tort liability of any subcontractor under this title or any higher tier subcontractor, contractor, or project owner who may be considered a statutory employer as provided by Sections 42-1-400, 42-1-410, 42-1-420, 42-1-430, and 42-1-450.

HISTORY: 1996 Act No. 442, Section 1, eff June 18, 1996; 1997 Act No. 65, Section 1, eff June 10, 1997.



SECTION 42-1-420. Liability of subcontractor to workmen of sub-subcontractor.

When a subcontractor in turn contracts with still another person, in this section and Sections 42-1-430 to 42-1-450 also referred to as a "subcontractor," for the performance or execution by or under such last subcontractor of the whole or any part of the work undertaken by the first subcontractor, the liability of the owner or contractor shall be the same as the liability imposed by Sections 42-1-400 and 42-1-410.

HISTORY: 1962 Code Section 72-113; 1952 Code Section 72-113; 1942 Code Section 7035-22; 1936 (39) 1231.



SECTION 42-1-430. Construction of Title when proceedings are against owner or contractor.

When compensation is claimed from or proceedings are taken against an owner or contractor then, in the application of this Title, reference to the owner or contractor shall be substituted for reference to the subcontractor, except that the amount of compensation shall be calculated with reference to the earnings of the workman under the subcontractor by whom he is immediately employed.

HISTORY: 1962 Code Section 72-114; 1952 Code Section 72-114; 1942 Code Section 7035-22; 1936 (39) 1231.



SECTION 42-1-440. Indemnity of principal contractor.

When the principal contractor is liable to pay compensation under any of Sections 42-1-400 to 42-1-450, he shall be entitled to indemnity from any person who would have been liable to pay compensation to the workmen independently of such sections or from an intermediate contractor, and have a cause of action therefor.

A principal contractor when sued by a workman of a subcontractor shall have the right to call in that subcontractor or any intermediate contractor or contractors as defendant or codefendant.

HISTORY: 1962 Code Section 72-115; 1952 Code Section 72-115; 1942 Code Section 7035-22; 1936 (39) 1231.



SECTION 42-1-450. Workman may recover from subcontractor.

Nothing in Sections 42-1-400 to 42-1-450 shall be construed as preventing a workman from recovering compensation under this Title from a subcontractor instead of from the principal contractor but he shall not collect from both.

HISTORY: 1962 Code Section 72-116; 1952 Code Section 72-116; 1942 Code Section 7035-22; 1936 (39) 1231.



SECTION 42-1-460. Contracts which are subject to Title.

Every contract of service between any employer and employee covered by this title, written or implied, in operation or made or implied prior to July 17, 1936, shall be presumed to continue, subject to the provisions of this title; and every such contract made subsequent to said date shall be presumed to have been made subject to the provisions of this title.

A like presumption shall exist equally in the case of all minors, unless notice of the same character be given by or to the parent or guardian of the minor.

HISTORY: 1962 Code Section 72-117; 1952 Code Section 72-117; 1942 Code Section 7035-6; 1936 (39) 1231; 1996 Act No. 424, Section 5, eff June 18, 1996.



SECTION 42-1-470. Coverage of prisoners and convicts generally.

Except as otherwise specifically provided in this article, this Title shall not apply to State, county or municipal prisoners and convicts.

HISTORY: 1962 Code Section 72-108.1; 1952 Code Section 72-108.1; 1942 Code Section 7035-16; 1936 (39) 1231; 1937 (40) 153, 613; 1939 (41) 323.



SECTION 42-1-480. Coverage for inmates of the State Department of Corrections.

Any inmate of the State Department of Corrections, as defined in this section, in the performance of his work in connection with the maintenance of the institution, any Department vocational training program, or with any industry maintained therein, or with any highway or public works activity outside the institution, who suffers an injury for which compensation is specifically prescribed in this Title, may, upon being released from such institution either upon parole or upon final discharge, be awarded and paid compensation under the provisions of this Title. If death results from such injury, death benefits shall be awarded and paid to the dependents of the inmate. The time limit for filing a claim under this section shall be one year from the date of death of the inmate or the date of his release either by parole or final discharge, and no inmate shall be eligible for benefits unless his injury is reported prior to his release from custody of the Department. If any person who has been awarded compensation under the provisions of this section shall be recommitted to an institution covered by this section, such compensation shall immediately cease, but may be resumed upon subsequent parole or discharge.

For purposes of this section, the term "inmate" includes any person sentenced to the South Carolina Department of Corrections and who is then in the jurisdiction of the Department, or any person sentenced to the county public works who has been transferred to the Department of Corrections for confinement. An inmate who has been sentenced to the Department of Corrections and who is temporarily transferred to the county public works, or to any other South Carolina law-enforcement authority, or to out-of-state authorities, is not considered to be in the "jurisdiction" of the South Carolina Department of Corrections for purposes of this section.

This section shall not apply to patients of the South Carolina Department of Mental Health or those persons who are confined within the jurisdiction of the county prisons, county jails, city jails or overnight lockups or to any inmate injured in a fight, riot, recreational activity or other incidents not directly related to his work assignment.

HISTORY: 1962 Code Section 72-11.1; 1971 (57) 788; 1972 (57) 2559.



SECTION 42-1-490. Payments to claimant-inmates of State Department of Corrections.

Payments for injuries as authorized in Section 42-1-480 shall be paid from the State Accident Fund from appropriations thereto in the manner claims are paid to state employees.

Notwithstanding any other provision of this title, no inmate shall be paid a lump-sum settlement for an injury, disfigurement or death benefit. Any such lump-sum benefit which might normally be paid to an inmate or another eligible person who is not an inmate shall be paid on a monthly basis not to exceed ten percent of the total amount in any month, in addition to any weekly benefits awarded.

HISTORY: 1962 Code Section 72-11.2; 1971 (57) 788; 1972 (57) 2559; 1993 Act No. 181, Section 985, eff July 1, 1993.



SECTION 42-1-500. County or municipal prisoners.

A county or municipality, by resolution of its governing body, may elect to cover prisoners in the custody of the county or municipality with workers' compensation benefits in accordance with the provisions of Sections 42-1-480 and 42-1-490. As used in this section, prisoners in the custody of the county include prisoners in the custody of the county sheriff. The appropriate officials shall make arrangements and necessary adjustments in their contributions or premiums to the State Accident Fund or other insurers as the fund or insurers determine necessary to provide compensation for county or municipal prisoners in appropriate cases. The provisions of this section permit workers' compensation coverage only to county or municipal prisoners performing work assigned by officials of the county or municipality or engaged in a vocational training program and, further, apply to these prisoners regardless of the length of the sentence to be served.

For the purposes of this section, when a county or municipality elects to cover its prisoners with workers' compensation benefits, the coverage also includes: (a) those prisoners who have been sentenced to the Department of Corrections and who are assigned to a county or municipality, and (b) those prisoners who have been sentenced to the Department of Corrections and who are being used for public service work or related activities while being supervised by the county or municipality.

HISTORY: 1962 Code Section 72-11.3; 1971 (57) 788; 1972 (57) 2559; 1991 Act No. 16, Section 1, eff April 9, 1991; 1993 Act No. 181, Section 986, eff July 1, 1993; 2005 Act No. 98, Section 1, eff June 1, 2005.



SECTION 42-1-505. Coverage of convicted persons under custody or supervision of Department of Probation, Parole, and Pardon Services.

The Department of Probation, Parole, and Pardon Services may elect to cover convicted persons under its custody or supervision with workers' compensation benefits in accordance with the provisions of this title. For purposes of this section, the Department is considered the employer for those persons under its custody or supervision performing public service employment.

HISTORY: 1986 Act No. 462, Section 8, eff June 3, 1986.



SECTION 42-1-520. Defenses which are available to employer operating under Title when employee is not so operating.

An officer of a corporation who elects not to operate under this title, shall, in any action to recover damages for personal injury or death brought against an employer accepting the compensation provisions of this title, proceed at common law and the employer may avail himself of the defenses of contributory negligence, negligence of a fellow servant, and assumption of risk, as such defenses exist at common law.

HISTORY: 1962 Code Section 72-119; 1952 Code Section 72-119; 1942 Code Section 7035-18; 1936 (39) 1231; 1996 Act No. 424, Section 12, eff June 18, 1996.



SECTION 42-1-540. Employee's rights and remedies under Title exclude all others against employer.

The rights and remedies granted by this Title to an employee when he and his employer have accepted the provisions of this Title, respectively, to pay and accept compensation on account of personal injury or death by accident, shall exclude all other rights and remedies of such employee, his personal representative, parents, dependents or next of kin as against his employer, at common law or otherwise, on account of such injury, loss of service or death.

Provided, however, this limitation of actions shall not apply to injuries resulting from acts of a subcontractor of the employer or his employees or bar actions by an employee of one subcontractor against another subcontractor or his employees when both subcontractors are hired by a common employer.

HISTORY: 1962 Code Section 72-121; 1952 Code Section 72-121; 1942 Code Section 7035-11; 1936 (39) 1231; 1974 (58) 2258.



SECTION 42-1-550. Rights against third persons prior to award.

When an employee, his personal representative or other person may have a right to recover damages for injury, loss of service or death from any person other than the employer, he may institute an action at law against such third person before an award is made under this Title and prosecute it to its final determination.

HISTORY: 1962 Code Section 72-122; 1952 Code Section 72-122; 1942 Code Section 7035-11; 1936 (39) 1231.



SECTION 42-1-560. Right to compensation not affected by liability of third party; rights and remedies against third party.

(a) The right to compensation and other benefits under this Title shall not be affected by the fact that the injury or death is caused under circumstances creating a legal liability in some person, other than the employer or another person exempt from liability under Section 42-1-540 to pay damages therefor, the person so liable being hereinafter referred to as the third party. The respective rights and interests of the injured employee, or, in the case of his death, his dependents and any person entitled to sue therefor, and of the employer or person, association, corporation or carrier liable for the payment of compensation and other benefits under this Title, hereinafter called the "carrier," in respect to the cause of action and the damages recovered shall be as provided by this section.

(b) The injured employee or, in the event of his death, his dependents, shall be entitled to receive the compensation and other benefits provided by this Title and to enforce by appropriate proceedings his or their rights against the third party; provided, that action against the third party must be commenced not later than one year after the carrier accepts liability for the payment of compensation or makes payment pursuant to an award under this Title, except as hereinafter provided. In such case the carrier shall have a lien on the proceeds of any recovery from the third party whether by judgment, settlement or otherwise, to the extent of the total amount of compensation, including medical and other expenses, paid, or to be paid by such carrier, less the reasonable and necessary expenses, including attorney fees, incurred in effecting the recovery, and to the extent the recovery shall be deemed to be for the benefit of the carrier. Attorney fees owed and payable by the carrier to the attorneys effecting the recovery shall be set by the Commission but shall not exceed one third of the total claim amount paid by the carrier to the injured employee. Such fees shall be paid from the funds recovered by the carrier. Any balance remaining after payment of necessary expenses and satisfaction of the carrier's lien shall be applied as a credit against future compensation benefits for the same injury or death and shall be distributed as provided in subsection (g) of this section. Notice of the commencement of the action shall be given within thirty days thereafter to the Industrial Commission, the employer and carrier upon a form prescribed by the Industrial Commission.

(c) If, prior to the expiration of the one-year period referred to in subsection (b), or within thirty days prior to the expiration of the time in which such action may be brought, the injured employee, or, in event of his death, the person entitled to sue therefor shall not have commenced action against or settled with the third party, the right of action of the injured employee, or, in event of his death, the person entitled to sue therefor shall pass by assignment to the carrier; provided, that the assignment shall not occur less than twenty days after the carrier has notified the injured employee or, in the event of his death, his personal representative or other person entitled to sue therefor in writing, by personal service or by registered or certified mail that failure to commence such action will operate as an assignment of the cause of action to the carrier. Prior to the expiration of ninety days after the assignment, the carrier shall give the Industrial Commission, the injured employee, or, in event of his death, his dependents and any other person entitled to sue therefor notice, upon a form prescribed by the Industrial Commission, that action has been or will be commenced against the third party. Failure to give this notice, or to commence the action at least thirty days prior to the expiration of the time within which such action may be brought, shall operate as a reassignment of the right of action to the injured employee, or, in event of his death, his personal representative or other person entitled to sue therefor, and the rights and obligations of the parties shall be as provided by subsection (b) of this section.

If the carrier as assignee recovers in an action (1) for injury, an amount in excess of the sum of the total of benefits paid or provided the injured employee and the reasonable expenses, including attorneys' fees, incurred in making such recovery, or (2) for death, an amount on behalf of the dependents of the employee in excess of the benefits paid the dependents, and the reasonable expenses, including attorneys' fees, incurred in making the recovery, the excess shall be applied as a credit against future compensation and other benefits for the same injury or death and shall be distributed in accordance with subsection (g) of this section.

(d) If the persons entitled to share in the proceeds of an action brought under subsections (b) or (c) for death of the employee include any person who was not a dependent of the deceased employee, such person's share of any recovery made in the action, less a rateable share of the reasonable expenses incurred in making the recovery, shall be paid to the person or to the personal representative of the deceased.

(e) The injured employee, or, in event of his death, his dependents, and the carrier may, by agreement approved by the Industrial Commission, or in event of a settlement made during actual trial of the action against the third party, approved by the presiding judge at the trial, provide for distribution of the proceeds of any recovery in the action different from that prescribed by subsection (b) or (c) of this section.

(f) If the third party, with notice or knowledge of the carrier's lien, and the employee, or, in the event of his death his personal representative or person entitled to sue therefor make a compromise settlement without the written consent of the carrier for an amount less than the total of the compensation to which he or they are entitled under this Title because of such injury or death, the settlement shall be invalid as against the carrier, which shall be entitled to maintain an action against the third party to recover the amount of compensation for which the carrier is liable under this Title, less the amount actually inuring to the benefit of the carrier from the proceeds of the settlement.

At the trial the fact of settlement shall be prima facie evidence that the injury was proximately caused by a breach of duty owed to the employee or a warranty given by the third party.

The carrier shall not unreasonably refuse to approve a proposed compromise settlement with the third party. The injured employee or his dependents may make written application to the Industrial Commission for a finding that a proposed compromise settlement with the third party is reasonable and fair to all parties. If the Industrial Commission, after such inquiry as it deems necessary, and after hearing if demanded by either the carrier, the injured employee or his dependents, finds the proposed settlement reasonable and fair, it shall be deemed to have been approved by the carrier.

Notwithstanding other provisions of this item, where an employee or his representative enters into a settlement with or obtains a judgment upon trial from a third party in an amount less than the amount of the employee's estimated total damages, the commission may reduce the amount of the carrier's lien on the proceeds of such settlement in the proportion that such settlement or judgment bears to the commission's evaluation of the employee's total cognizable damages at law. Any such reduction shall be based on a determination by the commission that such reduction would be equitable to all parties concerned and serve the interests of justice.

(g) When there remains a balance of five thousand dollars or more of the amount recovered from a third party by the beneficiary or carrier after payment of necessary expenses, and satisfaction of the carrier's lien and payment of the share of any person not a beneficiary under this Title, which is applicable as a credit against future compensation benefits for the same injury or death under either subsection (b) or subsection (c) of this section, the entire balance shall in the first instance be paid to the carrier by the third party. The present value of all amounts estimated by the Industrial Commission to be thereafter payable as compensation, with the present value to be computed in accordance with a schedule prepared by the Industrial Commission, shall be held by the carrier as a fund to pay future compensation as it becomes due, and to pay any sum finally remaining in excess thereof to the beneficiaries.

As soon as the Industrial Commission has fixed the amount to be held by the carrier in this fund, or determined that no future compensation will be due, the excess of the third party recovery over the total amount necessary for payment of necessary expenses, satisfaction of the carrier's lien, and payment of the share of any person not a beneficiary under this Title and creation of such fund, if any, shall be paid forthwith to the beneficiary but shall continue to constitute a credit against future compensation benefits for the same injury or death as to any compensation liability that may exist after the fund has been exhausted.

(h) If death results from the injury and if the employee leaves no dependents entitled to benefits under this Title, the carrier shall have a right of action against the third party for any amounts paid into the second-injury fund established by Section 42-1-380 and for reasonable funeral expenses and medical benefits actually paid by the carrier. The cause of action shall be in addition to any cause of action of the legal representative of the deceased. This right may be enforced in any action of law brought against the third party within two years after the death of the employee.

HISTORY: 1962 Code Section 72-126.1; 1969 (56) 622; 1974 (58) 2236; 1978 Act No. 522 Section 5.



SECTION 42-1-570. Amount of compensation shall not be admissible in suits against third parties.

The amount of compensation paid by the employer or the amount of compensation to which the injured employee or his dependents are entitled shall not be admissible as evidence in any action brought to recover damages.

HISTORY: 1962 Code Section 72-127; 1952 Code Section 72-127; 1942 Code Section 7035-11; 1936 (39) 1231.



SECTION 42-1-580. Effect of rights of third party against employer on employee's recovery.

When the facts are such at the time of the injury that a third person would have the right, upon payment of any recovery against him, to enforce contribution or indemnity from the employer, any recovery by the employee against the third person shall be reduced by the amount of such contribution of indemnity and the third person's right to enforce such contribution against the employer shall thereupon be satisfied.

HISTORY: 1962 Code Section 72-128; 1952 Code Section 72-128; 1942 Code Section 7035-13; 1941 (42) 1314.



SECTION 42-1-590. Compensability of injuries to illegally employed minor.

When an employer and employee have accepted the provisions of this Title, any injury to a minor while employed contrary to the laws of this State shall be compensable under this Title the same, and to the same extent, as if such minor employee was an adult.

HISTORY: 1962 Code Section 72-129; 1952 Code Section 72-129; 1942 Code Section 7035-11; 1936 (39) 1231.



SECTION 42-1-600. Suits by public employees.

Any employee of the State or any political subdivision or of any department thereof shall be entitled to bring suit against his employer for the recovery of the benefits to which he may be entitled under the terms and provisions of this Title and consent to such suit or suits is expressly given.

HISTORY: 1962 Code Section 72-130; 1952 Code Section 72-130; 1942 Code Section 7035-8; 1936 (39) 1231; 1937 (40) 613.



SECTION 42-1-610. Agreement or regulation shall not limit liability of employer.

No contract or agreement, written or implied, and no rule, regulation or other device shall in any manner operate to relieve any employer, in whole or in part, of any obligation created by this Title except as otherwise expressly provided in this Title.

HISTORY: 1962 Code Section 72-131; 1952 Code Section 72-131; 1942 Code Section 7035-7; 1936 (39) 1231.



SECTION 42-1-620. Agreements of employee to waive rights shall be invalid.

No agreement by an employee to waive his rights to compensation under this Title shall be valid.

HISTORY: 1962 Code Section 72-132; 1952 Code Section 72-132; 1942 Code Section 7035-24; 1936 (39) 1231.



SECTION 42-1-630. Situation in which provisions of Title shall not be admissible in trial.

Upon the trial of any action in tort for injuries not coming under the provisions of this Title no provisions of this Title shall be placed in evidence or be permitted to be argued to the jury.

HISTORY: 1962 Code Section 72-20; 1952 Code Section 72-20; 1942 Code Section 7035-16; 1936 (39) 1231; 1937 (40) 153, 613; 1939 (41) 323.



SECTION 42-1-640. Performance of statutory duty not excused by Title.

Nothing in this Title shall be construed to relieve any employer or employee from penalty for failure or neglect to perform any statutory duty.

HISTORY: 1962 Code Section 72-21; 1952 Code Section 72-21; 1942 Code Section 7035-14; 1936 (39) 1231.



SECTION 42-1-650. Limitation of actions after claim has been erroneously made under Title.

If any claim for compensation is made upon the theory that such claim, or the injury upon which the claim is based, is within the jurisdiction of the commission under the provisions of this title and if the commission, or the Supreme Court or court of appeals on appeal, shall adjudge that the claim is not within this title, the claimant, or if he dies his personal representative, shall have one year after the rendition of a final judgment in the case within which to commence an action at law.

HISTORY: 1962 Code Section 72-22; 1952 Code Section 72-22; 1942 Code Section 7035-27; 1936 (39) 1231; 1999 Act No. 55, Section 44, eff June 1, 1999.



SECTION 42-1-660. Immunity from liability on construction projects; exceptions.

No architect, engineer, land surveyor, landscape architect, or their employees or a corporation, partnership, or firm offering architectural services, engineering services, land surveyor services, or landscape architectural services who is retained to perform professional services on a construction project is liable in any action brought pursuant to Section 42-1-560 for any injury resulting from the employer's failure to comply with safety standards on a construction project for which compensation is recoverable under this title, unless responsibility for safety practices is specifically assumed by contract or by direct supervision or continual direction of the injured employee relative to the segment of the job which results in the injury.

The immunity provided by this section does not apply to the negligent preparation of design plans or specifications.

HISTORY: 1996 Act No. 320, Section 1, eff May 20, 1996.



SECTION 42-1-700. Specificity of description of injured or affected body parts; Employee's Notice of Claim and/or Request for Hearing (Form 50).

(A) Injured or affected body parts and conditions shall be set forth with as much specificity as possible on the commission's Employee's Notice of Claim and/or Request for Hearing form, hereinafter referred to as Form 50. A Form 50 shall not describe the injured body part(s) or condition(s) as "whole person", "whole body", "all body parts", or other similar language unless the injured employee died as a result of the accident. No hearing shall be held on a Form 50 which does not conform to the requirements of this subsection.

(B) Nothing in this section prohibits a commissioner from determining the compensability of a body part or condition not listed or described on a Form 50 if:

(1) the body part or condition is proved by a preponderance of the evidence to have arisen from the injury or injuries out of and in the course of employment as set forth on the Form 50;

(2) it is proven to the satisfaction of the commissioner that the employee had no knowledge of the injury or condition on the date of the completion of the Form 50. However, the employee is required to amend the Form 50 upon discovery of the injury or condition within a reasonable time period pursuant to regulation; or

(3) in the case of a represented employee, the body part or condition is set forth on the commission's Pre-Hearing Brief form, and such pre-hearing brief is timely filed with the commission and timely served upon the parties.

(C) A Form 50 must be signed by an attorney if the employee is represented, verifying that the contents of the form are accurate and true to the best of the attorney's knowledge. If the employee is not represented, the employee who signs a Form 50 must verify that the contents of the form are accurate and true to the best of the employee's knowledge.

HISTORY: 2007 Act No. 111, Pt I, Section 9, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-1-705. Employer's Answer to Request for Hearing (Form 51); specificity as to possible defenses.

(A) The commission's Employer's Answer to Request for Hearing form, hereinafter referred to as Form 51, must describe with as much specificity as possible the defenses to be relied upon by the defendants. A Form 51 shall not state that "all defenses apply" or other similar language, unless such is actually the case. A Form 51 which does not conform to the requirements of this subsection shall not be considered at a hearing.

(B) Nothing in this section prohibits a commissioner from considering a defense not listed on a Form 51 if:

(1) it is proven to the satisfaction of the commissioner that the defendants had no knowledge of the facts supporting the defense on the date of the completion of the Form 51; and

(2) in the case of represented defendants, the defense omitted on the Form 51 is set forth on the commission's Pre-Hearing Brief form, and such brief is timely filed with the commission and timely served upon the parties.

(C) A Form 51 must be signed by an attorney, verifying that the contents of the form are accurate and true to the best of the attorney's knowledge. If the employer is unrepresented and completes a Form 51, the employer must sign the form, verifying that the contents are accurate and true to the best of the employer's knowledge.

HISTORY: 2007 Act No. 111, Pt I, Section 10, eff July 1, 2007, applicable to injuries that occur on or after that date.






CHAPTER 3 - INDUSTRIAL COMMISSION

SECTION 42-3-10. Creation and departments of South Carolina Workers' Compensation Commission.

There is created the South Carolina Workers' Compensation Commission, hereinafter referred to as the Commission, composed of a judicial and administrative department and constituted and administered as provided for in this title.

HISTORY: 1962 Code Section 72-50; 1952 Code Section 72-51; 1942 Code Section 7035-54; 1936 (39) 1231; 1952 (47) 1925; 1964 (53) 1918; 1974 (58) 2251; 1980 Act No. 481; 1986 Act No. 399, Section 2, eff May 6, 1986.



SECTION 42-3-20. Membership, terms of office, vacancies and duties of Commission; chairman.

(A) The commission shall consist of seven members appointed by the Governor with the advice and consent of the Senate for terms of six years and until their successors are appointed and qualify. In the event the Governor does not fill a vacancy within sixty days after the vacancy occurs, the commission by majority vote shall deputize a person with suitable experience, training, and knowledge to serve as a deputy commissioner to serve until such time as the Governor fills the vacancy. As soon as the Governor appoints a replacement who is confirmed by the Senate, the deputy commissioner shall immediately cease to serve in that office. While serving as a deputy commissioner, the deputy commissioner has the power and authority to swear or cause the witnesses to be sworn and shall transmit all testimony and shall make a recommendation to the commission for an award. The commission must determine the award based upon testimony received by the deputy commissioner and may consider the deputy commissioner's recommendation.

(B) The Governor, with the advice and consent of the Senate, shall designate one commissioner as chairman for a term of two years, and the chairman may serve two terms during his six-year term but not consecutively. At the conclusion of a commissioner's two-year term as chairman, the Governor shall appoint another chairman. If the Governor does not appoint another chairman at the expiration of the two-year term, a majority of the commission shall elect from among their members an interim chairman who shall serve until the Governor appoints another chairman other than the one last appointed. A deputy commissioner is not eligible to serve as chairman.

(C) The commissioners shall hear and determine all contested cases, conduct informal conferences when necessary, approve settlements, hear applications for full commission reviews, and handle such other matters as may come before the department for judicial disposition. Full commission reviews shall be conducted by all commissioners, excluding the original hearing commissioner, or by three-member panels, excluding the original hearing commissioner, appointed by the chairman. The chairman, with approval of a majority of the other commissioners, shall determine which full commission reviews shall be assigned to panels. The decisions of three-member panels have the same force and effect as full commission reviews.

HISTORY: 1962 Code Section 72-50.1; 1952 Code Section 72-51; 1943 Code Section 7035-54; 1936 (39) 1231; 1952 (47) 1925; 1964 (53) 1918; 1974 (58) 2251; 1978 Act No. 522 Section 1; 1980 Act No. 481; 1981 Act No. 163; 1981 Act No. 178 Part II Section 15; 2007 Act No. 111, Pt I, Section 11, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-3-25. Chairman; executive director.

The chairman is the chief executive officer of the commission and shall execute the policies established by the commission in its capacity as the governing body of the judicial and administrative departments.

The executive director of the commission shall report to the chairman and be responsible to the commission.

HISTORY: 1980 Act No. 481; 2006 Act No. 327, Section 1, eff June 2, 2006.



SECTION 42-3-30. Promulgation of rules and regulations by Commission.

The Commission shall promulgate all regulations relating to the administration of the workers' compensation laws of this State necessary to implement the provisions of this title and consistent therewith.

HISTORY: 1962 Code Section 72-50.2; 1952 Code Section 72-59; 1942 Code Section 7035-57; 1936 (39) 1231; 1937 (40) 613; 1974 (58) 2251; 1980 Act No. 481.



SECTION 42-3-40. Salaries of commissioners.

The annual salary for the commissioners shall be eighty-five percent of the salary paid to the circuit judges of the State. The commissioners shall receive a subsistence allowance of thirty-five dollars a day while in the performance of their duties outside the Columbia office.

HISTORY: 1962 Code Section 72-50.3; 1952 Code Sections 72-51, 72-52; 1942 Code Sections 7035-54, 7035-55; 1936 (39) 1231; 1951 (47) 506; 1952 (47) 1925; 1964 (53) 1918; 1974 (58) 2251; 1978 Act No. 644 Part II Section 40; 1978 Act No. 522 Section 2; 1980 Act No. 481.



SECTION 42-3-60. Administrative assistant to commissioner.

Each commissioner shall be authorized to employ an administrative assistant to serve at the commissioner's pleasure.

HISTORY: 1962 Code Section 72-50.5; 1952 Code Section 72-54; 1942 Code Section 7035-55; 1936 (39) 1231; 1974 (58) 2251; 1980 Act No. 481; 2007 Act No. 111, Pt I, Section 12, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-3-80. Executive director of administrative department.

The administrative department of the commission shall be under the direction of the executive director. The director must be appointed by the commission, shall serve at its pleasure, and shall receive an annual salary not to exceed eighty-five percent of the salary paid to the commissioners.

The administrative director shall receive and be responsible for all files and records of the Industrial Commission and shall refer all claims to the judicial department for disposition and receive from that department reports, information and statistics as to the disposition of claims. He shall also be responsible for the referral to the South Carolina Vocational Rehabilitation Department of all industrially injured persons that need vocational counseling or vocational evaluation, personal adjustment, training and placement.

In the performance of his duties, the director is authorized to:

(a) With the approval of the chairman of the Commission, appoint and discharge, if necessary, all support personnel within the administrative department except division directors;

(b) Compile all statistics and reports concerning the administration of workers' compensation laws and the disposition of claims related thereto;

(c) Conduct administrative operations of the Commission in accordance with the provisions of this title and regulations promulgated thereunder.

HISTORY: 1962 Code Section 72-50.7; 1974 (58) 2251; 1980 Act No. 481; 2005 Act No. 85, Section 1, eff May 26, 2005; 2006 Act No. 327, Section 2, eff June 2, 2006.



SECTION 42-3-90. Divisions of administrative department.

There shall be established within the administrative department the following divisions, each headed by a division director recommended by the Administrative Director with the concurrence of the chairman and subject to the approval of the Commission.

(1) The Division of Coverage and Compliance,

(2) The Division of Claims and Statistics,

(3) The Division of Medical Services.

Each division shall perform such functions and duties as may be assigned to it by the director of the administrative department subject to the provisions of Section 42-3-25.

HISTORY: 1962 Code Section 72-50.8; 1974 (58) 2251; 1980 Act No. 481.



SECTION 42-3-100. Annual budget.

The commissioners shall annually prepare and the chairman shall annually submit to the State Budget and Control Board and the General Assembly a budget for the Industrial Commission.

HISTORY: 1962 Code Section 72-50.9; 1974 (58) 2251; 1980 Act No. 481.



SECTION 42-3-105. Commission's authority to double fines and penalties; penalties for noncompliance by uninsured employers.

The Worker's Compensation Commission is authorized to double the amount of fines and penalties assessed for each violation of the Workers' Compensation law, except that for employers found to be uninsured in violation of the Workers' Compensation law, the minimum amount of the penalty assessed shall be seven hundred fifty dollars a year of noncompliance and the maximum amount of the penalty shall be one thousand dollars a year of noncompliance. The commission is further authorized to retain and expend all revenues received as a result of these collections.

HISTORY: 2003 Act No. 61, Section 2, eff Aug. 19, 2003.



SECTION 42-3-110. Approval of expense and travel vouchers.

The commissioners of the judicial department and the director of the administrative department shall approve all expense and travel vouchers for their respective departments.

HISTORY: 1962 Code Section 72-50.10; 1952 Code Section 72-53; 1942 Code Section 7035-55; 1936 (39) 1231; 1974 (58) 2251; 1980 Act No. 481.



SECTION 42-3-120. Advisory committee.

There is hereby created the advisory committee for improvement of the workers' compensation laws of South Carolina, consisting of five members appointed by the Governor for terms of five years and until successors are appointed and qualify. One member shall be an attorney experienced in practice representing claimants, one member shall be an attorney experienced in practice representing defendants, one member shall be a representative of industry, one member shall be a representative of labor and one member shall be a representative of the general public. A chairman shall be elected by the committee. The committee shall meet at least quarterly to consider improvements in workers' compensation laws and monitor the effectiveness of existing law. Recommendations for changes in the law shall be recommended annually to the General Assembly. Committee members shall serve without compensation but shall receive mileage, subsistence and per diem as provided by law for boards, committees and commissions payable from an annual appropriation from the general fund of the State.

HISTORY: 1962 Code Section 72-50.11; 1974 (58) 2251; 1980 Act No. 481.



SECTION 42-3-130. Service of subpoenas; witness fees.

The county sheriffs and their respective deputies shall serve all subpoenas of the Commission or its deputies and shall receive the same fees as are provided by law for like services. Provided, however, if the witness is in another county, the subpoena may be served by any person authorized to serve subpoenas in the county where the action originated. Each witness who appears in obedience to such subpoena of the Commission shall receive for attendance the fees and mileage for witnesses in civil cases in courts of the county in which the hearing is held.

HISTORY: 1962 Code Section 72-50.13; 1952 Code Section 72-61; 1942 Code Section 7035-57; 1936 (39) 1231; 1937 (40) 613; 1974 (58) 2025, 2251; 1980 Act No. 481.



SECTION 42-3-140. Power of Commission to subpoena witnesses, administer oaths and examine books and records.

The Commission or any member thereof, or any person deputized by it, may, for the purpose of this Title, subpoena witnesses, administer or cause to be administered oaths and examine or cause to be examined such parts of the books and records of the parties to proceedings as relate to questions in dispute.

HISTORY: 1962 Code Section 72-50.14; 1952 Code Section 72-62; 1942 Code Section 7035-57; 1936 (39) 1231; 1937 (40) 613; 1974 (58) 2251; 1980 Act No. 481.



SECTION 42-3-150. Manner in which attendance of witnesses and production of books and records may be compelled.

The Commission in the discharge of its duties may administer oaths and affirmations, take depositions and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda and other records deemed necessary in connection with any proceeding under this title.

No person shall be excused from attending and testifying or from producing books, papers, correspondence, memoranda or other records before the Commission on the ground that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture. But no individual shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter or thing concerning which he is compelled, after having claimed his privilege against self-incrimination, to testify or produce evidence, documentary or otherwise, except that such individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying or from civil prosecution, penalties or forfeitures pursuant to the provisions of this Title.

In case of contumacy by any person or refusal to obey a subpoena issued to any person, the Commission may issue to such person an order requiring him to appear before the Commission to produce evidence if so ordered or to give testimony touching the matter under investigation. Any failure to obey an order of the Commission may be punished as a contempt thereof.

Any person who shall without just cause fail or refuse to attend and testify, to answer any lawful inquiry or to produce books, papers, correspondence, memoranda and other records, if it is in his power to do so in accordance with a subpoena of the Commission, shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than twenty nor more than two hundred dollars or by a term of imprisonment for not more than thirty days. Each failure to obey a subpoena shall constitute a separate offense. Subpoenas shall be issued in the name of the Commission and shall be signed by a commissioner. Subpoenas shall be issued to such persons as the Commission may designate.

In addition, the Commission may punish for contempt in the manner authorized by this section any person whose disorderly conduct in any Commission proceeding interferes with the orderly process of such proceeding.

HISTORY: 1962 Code Section 72-50.15; 1952 Code Section 72-63; 1942 Code Section 7035-57; 1936 (39) 1231; 1937 (40) 613; 1974 (58) 2251; 1978 Act No. 469 Section 1; 1978 Act No. 522, Section 4; 1980 Act No. 481.



SECTION 42-3-160. Manner in which depositions of witnesses shall be taken.

Any party to a proceeding pending under this Title or his attorney may cause the depositions of witnesses, either within or without the State, to be taken either by Commission or de bene esse. Such depositions shall be taken in accordance with and subject to the same provisions, conditions and restrictions as apply to the taking of like depositions in civil actions at law in the courts of common pleas and the same rules with respect to the giving of notice to the opposite party, the taking and transcribing of testimony and the transmission and certification thereof and matters of practice relating thereto shall apply. In any case in which testimony shall be taken by Commission, such Commission shall be issued, upon request of the party or his attorney, by some member of the Commission. The provisions of this section shall not be so construed as to prevent the Commission or any deputy commissioner from issuing commissions for the taking of testimony, even in the absence of any application therefor, when in its or his judgment it is deemed necessary or appropriate.

HISTORY: 1962 Code Section 72-50.16; 1952 Code Section 72-64; 1942 Code Section 7035-57; 1936 (39) 1231; 1937 (40) 613; 1974 (58) 2251; 1980 Act No. 481.



SECTION 42-3-170. Manner in which hearings shall be conducted.

Hearings before the Commission shall be open to the public and shall be stenographically reported and the Commission may contract for the reporting of such hearings. The Commission shall by regulation provide for the preparation of a record of the hearings and other proceedings.

HISTORY: 1962 Code Section 72-50.17; 1952 Code Section 72-65; 1942 Code Section 7035-56; 1936 (39) 1231; 1974 (58) 2251; 1980 Act No. 481.



SECTION 42-3-175. Failure to pay claims; sanctions; notice to Department of Insurance.

(A)(1) If a claimant brings an action before the commission to enforce an order authorizing medical treatment or payment of benefits and the commission determines that an insurer, a self-insured employer, a self-insured fund, or an adjuster, without good cause, failed to authorize medical treatment and/or pay benefits when ordered to do so by the commission, the insurer, the self-insured employer, the self-insured fund, or the adjuster must pay the claimant's attorneys' fees and costs of enforcing the order. The commission may impose sanctions for wilful disobedience of an order, including, but not limited to, a fine of up to five hundred dollars for each day of the violation.

(2) The commission must notify the Department of Insurance of an insurer's or an adjuster's failure to authorize and pay benefits for medical treatment. If the Director of the Department of Insurance or his or her designee determines that there has been a violation of any provision of Title 38, he may impose penalties for each violation, including, but not limited to, administrative penalties pursuant to Section 38-2-10.

(B)(1) If the commission discovers a pattern of an insurer failing to pay benefits pursuant to an award, as defined in item (2), the chairman must notify the Director of the Department of Insurance. The director or his or her designee must hold a hearing to determine if the insurer had good cause for nonpayment. If the director or his or her designee determines that nonpayment was intentional three or more times within a two-year period, the director may revoke the license of the insurer to do business in this State. If the director or his or her designee revokes the license of the insurer, he must take any steps he considers necessary for the protection of the insurer's policyholders in this State.

(2) For purposes of this section, a pattern is established upon an insurer's failure to pay an award at least three times within a two-year period by failing to pay:

(a) for individual claims;

(b) for a claim in which the claimant had to request enforcement of an award; or

(c) any combination of subitems (a) and (b).

(3) All fines collected pursuant to this section must be submitted to the general fund.

HISTORY: 2007 Act No. 111, Pt I, Section 13, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-3-180. Commission shall decide questions arising under Title.

All questions arising under this Title, if not settled by agreement of the parties interested therein with the approval of the Commission, shall be determined by the Commission, except as otherwise provided in this Title.

HISTORY: 1962 Code Section 72-50.18; 1952 Code Section 72-66; 1942 Code Section 7035-68; 1936 (39) 1231; 1974 (58) 2251; 1980 Act No. 481.



SECTION 42-3-185. Promulgation of policies or procedures implementing Section 42-15-90.

Any policies or procedures implementing the provisions of Section 42-15-90 shall become effective only when such implementation is accomplished by regulations promulgated in accordance with the Administrative Procedures Act, which proposed regulations shall have before promulgation received approval of the Judiciary Committees of the Senate and House of Representatives and also by concurrent Resolution of the General Assembly.

HISTORY: 1980 Act No. 481.



SECTION 42-3-190. Preparation and furnishing of forms and literature.

The Commission shall prepare, cause to be printed and upon request furnish, free of charge to any employee, such blank forms and literature as it shall deem requisite to facilitate or prompt the efficient administration of this Title.

HISTORY: 1962 Code Section 72-50.19; 1952 Code Section 72-67; 1942 Code Section 7035-58; 1936 (39) 1231; 1974 (58) 2251; 1980 Act No. 318, Section 4; 1980 Act No. 481.



SECTION 42-3-195. Commission to provide information and statistics; uses to which same may be put; confidentiality.

The commission shall cooperate with and provide information and statistics to the South Carolina Commissioner of Labor, which the Commissioner of Labor and his designees may use solely for the following limited purposes:

(1) scheduling inspections pursuant to Section 41-15-260 for compliance with occupational safety and health rules and regulations;

(2) statistical evaluation of hazards.

The information and statistics provided pursuant to this section are confidential and exempt from disclosure pursuant to the Freedom of Information Act, except that the Commissioner of Labor may reveal to the federal Occupational Safety and Health Administration, on a confidential basis, the results of statistical evaluations of hazards as long as no identifying information is revealed.

Upon trial of any action other than a workers' compensation claim, such information shall not be placed in evidence or be permitted to be argued to any court, jury, or other adjudicatory body.

HISTORY: 1993 Act No. 121, Section 1, eff June 14, 1993.



SECTION 42-3-210. Tabulation and publication of accident reports.

The Commission shall tabulate the accident reports received from employers in accordance with Sections 42-19-10 and 42-19-20 and shall publish them in the annual report of the Commission and as often as it may deem advisable, in such detailed or aggregated form as it may deem best. The name of the employer or employee shall not appear in such publications and the employers' reports shall be private records of the Commission and shall not be open for public inspection except for the inspection of the parties directly involved, and then only to the extent of such interest, including third party interests. These reports shall not be used as evidence by or against any employer in any suit at law brought by any employee for the recovery of damages, except by order of the court for good cause shown.

HISTORY: 1962 Code Section 72-50.21; 1952 Code Section 72-69; 1942 Code Section 7035-58; 1936 (39) 1231; 1974 (58) 2251; 1980 Act No. 481.



SECTION 42-3-220. Collection of fines and penalties; use of proceeds.

The Commission may, by civil action brought in its own name, enforce the collection of any fines or penalties provided by this Title and such fines and penalties shall be used for the purpose of paying salaries and expenses of the Commission.

HISTORY: 1962 Code Section 72-50.22; 1952 Code Section 72-70; 1942 Code Sections 7035-78, 7035-79; 1936 (39) 1231; 1974 (58) 2251; 1980 Act No. 481.



SECTION 42-3-230. Destruction of inactive files.

The commission may from time to time, as it may consider advisable, destroy any of its inactive files that are at least fifteen years old. The commission may maintain these files in either paper or electronic form. No files of the commission shall be considered inactive until the commission is satisfied that the files will be of no further use.

HISTORY: 1962 Code Section 72-50.23; 1952 Code Section 72-71; 1944 (43) 1207; 1974 (58) 2251; 1980 Act No. 481; 2007 Act No. 111, Pt I, Section 14, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-3-240. Annual reports.

The Commission shall publish annually for free distribution a report of the administration of this Title, together with such recommendations as the Commission deems advisable, and shall submit annually to the Governor and the General Assembly a report showing receipts, expenditures and disbursements of the Commission for the fiscal year terminating on June thirtieth preceding the time of such report.

HISTORY: 1962 Code Section 72-50.24; 1952 Code Section 72-73; 1942 Code Section 7035-55; 1936 (39) 1231; 1947 (45) 147; 1974 (58) 2251; 1980 Act No. 481.



SECTION 42-3-250. Commissioners bound by Code of Judicial Conduct; continuing education requirement.

(A) The commissioners are bound by the Code of Judicial Conduct, as contained in Rule 501 of the South Carolina Appellate Court Rules, and the State Ethics Commission is responsible for enforcement and administration of Rule 501 pursuant to Section 8-13-320. Commissioners must also comply with the applicable requirements of Chapter 13 of Title 8.

(B) Each year, the commissioners and their administrative assistants must attend a workshop of at least three continuing education hours concerning ethics and the Administrative Procedures Act.

HISTORY: 2005 Act No. 36, Section 1, eff April 15, 2005.






CHAPTER 5 - INSURANCE AND SELF-INSURANCE

SECTION 42-5-10. Employer shall secure payment of compensation; extent of liability.

Every employer who accepts the compensation provisions of this Title shall secure the payment of compensation to his employees in the manner provided in this chapter. While such security remains in force he or those conducting his business shall only be liable to any employee who elects to come under this Title for personal injury or death by accident to the extent and in the manner specified in this Title.

HISTORY: 1962 Code Section 72-401; 1952 Code Section 72-401; 1942 Code Section 7035-10; 1936 (39) 1231.



SECTION 42-5-20. Insurance or proof of financial ability to pay required.

Every employer who accepts the provisions of this title relative to the payment of compensation shall insure and keep insured his liability thereunder in any authorized corporation, association, organization, or mutual insurance association formed by a group of employers so authorized or shall furnish to the commission satisfactory proof of his financial ability to pay directly the compensation in the amount and manner and when due as provided for in this title. The commission may, under such rules and regulations as it may prescribe, permit two or more employers in businesses of a similar nature to enter into agreements to pool their liabilities under the Workers' Compensation Law for the purpose of qualifying as self-insurers. In the case of self-insurers the commission shall require the deposit of an acceptable security, indemnity, or bond to secure the payment of the compensation liabilities as they are incurred. The Industrial Commission shall have exclusive jurisdiction of group self-insurers under this section, and such group self-insurers shall not be deemed to be insurance companies and shall not be regulated by the Department of Insurance. Provided, further, that if any provision is made for the recognition of reinsurance of the self-insured fund, such provision shall expressly provide that the reinsurance agreement or treaty must recognize the right of the claimant to recover directly from the reinsurer and that such agreement shall provide for privity between the reinsurer and the workers' compensation claimant.

In lieu of submitting audited financial statements when an employer makes an application to self-insure with the commission, the commission shall accept the sworn statement or affidavit of an independent auditor verifying the financial condition of the employer according to the required financial ratios and guidelines established by regulation of the commission. The independent auditor must be a certified public accountant using generally acceptable accounting principles in the preparation of the financial statements of the employer.

HISTORY: 1962 Code Section 72-402; 1952 Code Section 72-402; 1942 Code Section 7035-70; 1936 (39) 1231; 1974 (58) 2214; 1994 Act No. 459, Section 2, eff June 16, 1994.



SECTION 42-5-25. Temporary workers' compensation coverage for applicant to approved self-insurance fund.

(A) An approved self-insurance fund may provide temporary coverage for an applicant if he:

(1) submits to the self-insurance division the required completed and signed forms, including, but not limited to, an application form with the same fee required for permanent membership in a self-insurance fund;

(2) qualifies for membership in the fund;

(3) qualifies under the by-laws of the fund;

(4) operates a business similar in nature to the businesses in the fund;

(5) is financially sound and meets or exceeds the minimum net worth requirements established for permanent membership in a self-insurance fund;

(6) notifies the division in writing on or before the coverage date.

(B) Upon receipt and review of the documents described in subsection (A), the division shall notify the fund within two business days whether temporary membership is granted. If the division does not notify the fund of its decision within two business days, temporary membership is deemed granted.

(C) Temporary coverage expires when the full commission approves the applicant or thirty days after the full commission rejects the applicant. The effective date on the certificate for self-insurance must show the original, temporary, coverage date.

HISTORY: 1992 Act No. 460, Section 1, eff June 15, 1992.



SECTION 42-5-30. Employer shall file evidence of compliance with Title.

Every employer accepting the compensation provisions of this title shall file with the Commission, in form prescribed by it, annually or as often as may be necessary evidence of his compliance with the provisions of Section 42-5-20 and all others relating thereto. In the event an employer shall insure his liability under this title with an insurance carrier, the insurance carrier shall be required to make the necessary filings.

HISTORY: 1962 Code Section 72-403; 1952 Code Section 72-403; 1942 Code Section 7035-71; 1936 (39) 1231; 1980 Act No. 318, Section 6.



SECTION 42-5-40. Penalty for failure to secure payment of compensation.

Any employer required to secure the payment of compensation under this title who refuses or neglects to secure such compensation shall be punished by a fine of one dollar for each employee at the time of the insurance becoming due, but not less than ten dollars nor more than one hundred dollars for each day of such refusal or neglect, and until the same ceases, and he shall be liable during continuance of such refusal or neglect to an employee either for compensation under this title or at law in an action instituted by the employee or his personal representative against such employer to recover damages for personal injury or death by accident and in any such action such employer shall not be permitted to defend upon any of the grounds mentioned in Section 42-1-510.

The fine provided in this section may be assessed by the commission in an open hearing with the right of review and appeal as in other cases. All fines collected pursuant to this section must be submitted to the general fund.

HISTORY: 1962 Code Section 72-404; 1952 Code Section 72-404; 1942 Code Section 7035-71; 1936 (39) 1231; 2007 Act No. 111, Pt I, Section 15, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-5-45. Penalty for failure of employer to secure payment of compensation.

Any employer required to secure payment of compensation under this title who wilfully refuses to secure such compensation shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars or by imprisonment for not less than thirty days nor more than six months, or both, in the discretion of the court.

HISTORY: 1980 Act No. 318, Section 2.



SECTION 42-5-50. Certificate of compliance.

Whenever an employer has complied with the provisions of Section 42-5-20 relating to self-insurance, the Commission shall issue to such employer a certificate, which shall remain in force for a period fixed by the Commission. But the Commission may, upon at least sixty days' notice and a hearing to the employer, revoke the certificate upon satisfactory evidence for such revocation having been presented. At any time after such revocation the Commission may grant a new certificate to the employer upon his petition.

HISTORY: 1962 Code Section 72-405; 1952 Code Section 72-405; 1942 Code Section 7035-72; 1936 (39) 1231.



SECTION 42-5-60. Insurance deemed subject to Title; approval of forms.

Every policy for the insurance of the compensation provided in this Title or against liability therefor shall be deemed to be made subject to provisions of this Title. No corporation, association or organization shall enter into any such policy of insurance unless its form shall have been approved by the Chief Insurance Commissioner of South Carolina.

HISTORY: 1962 Code Section 72-406; 1952 Code Section 72-406; 1942 Code Section 7035-75; 1936 (39) 1231; 1960 (51) 1646.



SECTION 42-5-70. Clauses required in insurance contracts.

All policies insuring the payment of compensation under this Title must contain a clause to the effect that, as between the employer and the insurer, the notice to or acknowledgment of the occurrence of the injury on the part of the insured employer shall be deemed notice or knowledge, as the case may be, on the part of the insurer, that jurisdiction of the insured for the purpose of this Title shall be jurisdiction of the insurer, that the insurer shall in all things be bound by and subject to the awards, judgments or decrees rendered against such insured employer and that insolvency or bankruptcy of the employer or discharge therein shall not relieve the insurer from the payment of compensation for disability or death sustained by an employee during the life of such policy or contract.

HISTORY: 1962 Code Section 72-407; 1952 Code Section 72-407; 1942 Code Section 7035-73; 1936 (39) 1231.



SECTION 42-5-80. Liability of insurer.

(A) No policy of insurance against liability arising under this title may be issued unless it contains the agreement of the insurer that it will promptly pay to the person entitled thereto all benefits conferred by this title, and all installments of the compensation that may be awarded or agreed upon, and that the obligation shall not be affected by any default of the insured or by any default in giving notice required by such policy or otherwise.

(B) Such agreement must be construed to be a direct promise by the insurer to the person entitled to compensation enforceable in his name.

(C) Any insurer who issues a policy of compensation insurance to an employer not subject to this title may not plead as a defense that the employer is not subject to this title and is estopped to deny coverage.

HISTORY: 1962 Code Section 72-408; 1952 Code Section 72-408; 1942 Code Section 7035-74; 1936 (39) 1231; 1988 Act No. 411, Section 2, eff March 28, 1988.



SECTION 42-5-130. Procedure upon withdrawal of carrier from State.

Upon the withdrawal of any insurance carrier that has any outstanding liability under this Title from doing business in this State the Chief Insurance Commissioner of South Carolina shall immediately notify the Commission and thereupon the Commission shall issue an award against such insurance carrier and commute the installments due any injured employee and immediately have such award docketed in the court of common pleas of the county in which the claimant resides and the Commission shall then cause suit to be brought on such judgment in the state of the residence of any such insurance carrier and the proceeds from such judgment, after deducting costs, if any, of the proceeding, shall be turned over to the injured employee, taking from such employee a proper receipt in satisfaction of his claim.

HISTORY: 1962 Code Section 72-413; 1952 Code Section 72-413; 1942 Code Section 7035-76; 1936 (39) 1231; 1937 (40) 613; 1960 (51) 1646.



SECTION 42-5-190. Tax on self-insurers.

Every employer carrying his own risk under the provisions of Section 42-5-20 shall report under oath to the commission the employer's actual cost incurred under the provisions of this title. The report must be made in the form prescribed by the commission by the fifteenth day of the third month following the close of the self-insurer's fiscal year. The commission shall assess against the actual cost incurred a maintenance tax computed by taking two and one-half percent of the actual cost of operating under the provisions of this title as determined by the commission. The assessments must be paid to the commission which shall retain in every fiscal year the greater of fifty percent or two million two hundred thousand dollars of the maintenance tax revenues and use these funds to pay the salaries and expenses of the commission. The balance of the maintenance tax revenues must be remitted to the State Treasurer for the credit of the general fund of the State. In the event of failure to pay the tax within fifteen days of the date set forth in this section, the commission may assess against the self-insurer a penalty of five percent of the unpaid tax. If the self-insurer fails to pay the tax and penalty within fifteen days of notice by the commission, interest must be added to the amount of the deficiency at the rate of five percent for each month or fraction of a month from the date the tax was due originally until the date the deficiency is paid and the commission may initiate proceedings to withdraw the privilege of self-insuring in this State. The total maximum interest to be charged may not exceed twenty-five percent. The penalty under this section is payable to the commission. Fifty percent of the interest must be retained by the commission and used by it as retained maintenance tax revenues are used and the balance of the interest must be remitted to the State Treasurer for the credit of the general fund of the State.

HISTORY: 1962 Code Section 72-419; 1952 Code Section 72-419; 1942 Code Section 7035-76; 1936 (39) 1231; 1937 (40) 613; 1953 (48) 112; 1960 (51) 1646; 1977 Act No. 16; 1989 Act No. 100, Section 2, eff May 22, 1989; 1989 Act No. 153, Section 1, eff June 8, 1989; 2013 Act No. 95, Section 1, eff July 1, 2013.



SECTION 42-5-200. Employee shall not pay any portion of insurance, self-insurance fund or other things required by Title.

No agreement by an employee to pay any portion of any premium paid by his employer to a carrier or to contribute to a benefit fund or department maintained by such employer for the purpose of providing compensation or medical services and supplies as required by this Title shall be valid, and any employer who makes a deduction for such purpose from the pay of any employee entitled to the benefits of this Title shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than five hundred dollars.

HISTORY: 1962 Code Section 72-421; 1952 Code Section 72-421; 1942 Code Section 7035-24; 1936 (39) 1231.



SECTION 42-5-210. Insurance carrier shall be subrogated to rights of employer.

When any employer is insured against liability for compensation with any insurance carrier and such insurance carrier shall have paid any compensation for which the employer is liable or shall have assumed the liability of the employer therefor, it shall be subrogated to all the rights and duties of the employer and may enforce any such rights in its own name or in the name of the injured employee or his personal representative; provided, however, that nothing in this section shall be construed as conferring upon insurance carriers any other or further rights than those existing in the employer at the time of the injury to his employee, anything in the policy of insurance to the contrary notwithstanding.

HISTORY: 1962 Code Section 72-422; 1952 Code Section 72-422; 1942 Code Section 7035-11; 1936 (39) 1231.



SECTION 42-5-220. Compromises by carrier must be approved.

No compromise settlement shall be made by the insurance carrier in the exercise of its right of subrogation without the approval of the Commission being first had and obtained.

HISTORY: 1962 Code Section 72-423; 1952 Code Section 72-423; 1942 Code Section 7035-11; 1936 (39) 1231.



SECTION 42-5-230. Manner in which notice to insurance carrier shall be given.

Whenever by this chapter or the terms of any policy contract any officer is required to give any notice to an insurance carrier, such notice may be given by delivery or by mailing, by registered letter properly addressed and stamped, to the principal office or general agent of such insurance carrier within this State or to its home office or to the secretary, general agent or chief officer thereof in the United States or the Chief Insurance Commissioner of South Carolina.

HISTORY: 1962 Code Section 72-424; 1952 Code Section 72-424; 1942 Code Section 7035-76; 1936 (39) 1231; 1937 (40) 613; 1960 (51) 1646.



SECTION 42-5-240. Penalties.

Any person who shall act or assume to act as agent for any such insurance carrier whose authority to do business in this State has been suspended, while such suspension remains in force, or shall neglect or refuse to comply with any of the provisions of Sections 42-5-110, 42-5-120, 42-5-140 and 42-5-150 obligatory upon such person or who shall wilfully make a false or fraudulent statement of the business or conditions of any such insurance carrier or a false or fraudulent return shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than one hundred dollars nor more than one thousand dollars or by imprisonment for not less than ten nor more than ninety days, or both such fine and imprisonment in the discretion of the court.

HISTORY: 1962 Code Section 72-425; 1952 Code Section 72-425; 1942 Code Section 7035-76; 1936 (39) 1231; 1937 (40) 613.



SECTION 42-5-250. Title not applicable to insurance for single catastrophe hazards.

This Title shall not apply to policies of insurance against loss from explosion of boilers or flywheels or other similar single catastrophe hazards. But nothing contained in this section shall be construed to relieve the employer from liability for injury or death of an employee as a result of such explosion or catastrophe.

HISTORY: 1962 Code Section 72-426; 1952 Code Section 72-426; 1942 Code Section 7035-75; 1936 (39) 1231.






CHAPTER 7 - FUNDS

SECTION 42-7-10. Establishment of State Accident Fund; contents.

(A) There is established as a separate agency of state government a separate fund to be known as the State Accident Fund, hereinafter referred to as the "fund" or "state fund" in this article. This fund consists of annual premium charges, recoveries from the Second Injury Fund, recoveries by subrogation and, subject to subsection (B) of this section, of all income or revenue derived from investing these funds. Receipts for the credit of the fund and expenditures from the fund must be handled in the manner provided by law governing all state funds.

(B) One-third of the investment income generated in Fiscal Year 1990-91 and two-thirds of the income generated in Fiscal Year 1991-92 must be credited to the state fund in those years respectively. Thereafter all such income must be credited to the state fund except that the State Treasurer may charge the state fund, and credit to the general fund, the customary investment management fee.

HISTORY: 1962 Code Section 72-451; 1952 Code Section 72-451; 1947 (45) 147; 1974 (58) 2237; 1989 Act No. 189, Part II, Section 22A, eff June 8, 1989 (became law without the Governor's signature); 1993 Act No. 181, Section 987, eff July 1, 1993.



SECTION 42-7-20. Administration of fund; director.

The State Accident Fund shall be administered by a director appointed by the Governor for a term of six years with the advice and consent of the Senate. The administration shall provide for employment of office and field personnel necessary for the proper conduct of the business of the fund, to the extent of appropriations therefor, including the determination of the amount of and the collection of annual charges, the issuance of certificates of compliance with this article, the investigation of claims, the adjustment and payment of claims and awards, the inspection of risks, study and investigation with respect to safety provisions with recommendations to employers as to means of preventing injuries, medical examination of employees, and the prosecution of subrogation rights against any third party. The director may inspect and audit records of employers for the purpose of determining or verifying the amount of annual charges against such employers.

HISTORY: 1962 Code Section 72-452; 1952 Code Section 72-452; 1947 (45) 147; 1974 (58) 2237; 1980 Act No. 509, Section 1; 1993 Act No. 181, Section 988, eff July 1, 1993.



SECTION 42-7-30. Legal representation for fund; extra legal services; fees and expenses.

Legal representation for the State Accident Fund shall be provided by a chief counsel and such staff attorneys as are necessary appointed by the director of the fund with the approval of the Attorney General. Any extra legal services that may be required must be performed by attorneys selected by the director also with the approval of the Attorney General. Fees and expenses for nonstaff attorneys must be approved by the director.

HISTORY: 1962 Code Section 72-453; 1952 Code Section 72-453; 1947 (45) 147; 1980 Act No. 509, Section 2; 1993 Act No. 181, Section 989, eff July 1, 1993.



SECTION 42-7-40. Application to State.

This article shall apply to the State including the State Guard and the National Guard.

HISTORY: 1962 Code Section 72-454; 1952 Code Section 72-454; 1947 (45) 147; 1993 Act No. 181, Section 990, eff July 1, 1993.



SECTION 42-7-50. Subdivisions of State may come under article.

Any county or municipality in the State or any agency or institution thereof shall have the option of participating under the provisions of this article but no county, municipality, agency or institution thereof shall be covered by the workers' compensation insurance provided in this article until payment of the annual charge provided in this Title shall have been made to the fund, nor shall any county, municipality, agency or institution thereof be covered by this insurance after the lapse of the period for which the annual charge has been paid. The director shall notify each county, municipality, agency or institution thereof at least thirty days before the expiration date of its coverage in order that the county, municipality, agency, or institution may keep its insurance in force continuously.

HISTORY: 1962 Code Section 72-455; 1952 Code Section 72-455; 1947 (45) 147; 1974 (58) 2237.



SECTION 42-7-60. Officers and employees covered by article.

Notwithstanding anything to the contrary contained in Section 42-1-130, the provisions of this article apply to all officers and employees of the State and of any county, municipality, or other political subdivision thereof or any agency or institution of the State which has elected to participate under this article under the provisions of Section 42-7-50.

In cases of officers or employees who are on a partial or total fee basis or whose official duties require only part time the director may fix, for the purpose of this article, the average weekly wage of this officer or employee, not in excess of forty dollars and collect charges from the employer of this officer or employee on the basis of the average weekly wage so fixed.

Any client of the state agency of Vocational Rehabilitation, while involved in a program of assessment or work adjustment as defined in this section, who suffers an injury for which compensation is specifically prescribed in this title, may be awarded and paid compensation under the provisions of this title. For purposes of this section, "a client involved in a program of assessment or work adjustment" is defined as any client performing work tasks which are part of the program of Vocational Rehabilitation services for the individual and who in turn receives wage payments from the agency for the work performed.

Students of high schools, state technical schools, and state-supported colleges and universities while engaged in work study, distributive education, or apprentice programs on the premises of private companies are also covered by the provisions of this title.

HISTORY: 1962 Code Section 72-456; 1952 Code Section 72-456; 1947 (45) 147; 1974 (58) 2237; 1982 Act No. 275; 1984 Act No. 424, Section 2.



SECTION 42-7-65. Average weekly wage designated for certain categories of employees.

Notwithstanding the provisions of Section 42-1-40, for the purpose of this title and while serving in this capacity, the total average weekly wage of the following categories of employees is the following:

(1) for all members of the State and National Guard, regardless of rank, seventy-five percent of the average weekly wage in the State for the preceding fiscal year, or the average weekly wage the service member would be entitled to, if any, if injured while performing his civilian employment, if the average weekly wage in his civilian employment is greater;

(2) for all voluntary firemen of organized voluntary rural fire units and voluntary municipal firemen, thirty-seven and one-half percent of the average weekly wage in the State for the preceding fiscal year;

(3) for all members of organized volunteer rescue squads, thirty-seven and one-half percent of the average weekly wage in the State for the preceding fiscal year;

(4) for all volunteer deputy sheriffs, thirty-seven and one-half percent of the average weekly wage in the State for the preceding fiscal year; and

(5) for all volunteer state constables appointed pursuant to Section 23-1-60, while performing duties in connection with their appointments and authorized by the State Law Enforcement Division, thirty-seven and one-half percent of the average weekly wage in the State for the preceding fiscal year.

The wages provided in items (2), (3), (4), and (5) of this section may not be increased as a basis for any computation of benefits because of employment other than as a volunteer. Persons in the categories provided by items (2), (3), (4), and (5) must be notified of the limitation on average weekly wages prescribed in this section by the authority responsible for obtaining coverage under this title.

"Volunteer firemen" and "rescue squad members" mean members of organized units whose membership is certified to the municipal clerk or chairman of the council of the municipality or county in which their unit is based by the chief officer of the unit concerned. A "volunteer deputy sheriff" is a volunteer whose membership is certified by the sheriff to the governing body of the county. No volunteer deputy sheriff may be included under the provisions of this title unless approved by the governing body of the county or municipality. A voluntary constable appointed pursuant to Section 23-1-60 must be included under the provisions of this title only while performing duties in connection with his appointment and as authorized by the State Law Enforcement Division. The workers' compensation premiums for these constables must be paid from the state general fund upon warrant of the Chief of the State Law Enforcement Division. Notwithstanding any other provision of law, voluntary firemen of organized volunteer fire units and members of organized volunteer rescue squads are covered under this title by the county governing body unless the governing body of the county opts out of the coverage.

The average weekly wage for inmates of the State Department of Corrections as defined in Section 42-1-480 is forty dollars a week. However, the average weekly wage for an inmate who works in a federally approved Prison Industries Enhancement Certification Program must be based upon the inmate's actual net earnings after any statutory reductions. The average weekly wage for county and municipal prisoners is forty dollars a week. The average weekly wage for students of high schools, state technical schools, and state-supported colleges and universities while engaged in work study, marketing education, or apprentice programs on the premises of private companies or while engaged in the Tech Prep or other structured school-to-work programs on the premises of a sponsoring employer is fifty percent of the average weekly wage in the State for the preceding fiscal year.

HISTORY: 1983 Act No. 33 Section 2; 1983 Act No. 92 Section 4; 1984 Act No. 424, Section 3; 1985 Act No. 174, Section 2, eff June 24, 1985; 1991 Act No. 16, Section 2, eff April 9, 1991; 1996 Act No. 259, Section 2, eff April 1, 1996; 1998 Act No. 419, Part II, Section 24A, eff July 1, 1998; 2002 Act No. 339, Section 38, eff July 2, 2002; 2005 Act No. 80, Section 1, eff upon approval (became law without the Governor's signature on May 31, 2005); 2005 Act No. 98, Section 2, eff June 1, 2005; 2010 Act No. 219, Section 1, eff June 7, 2010.



SECTION 42-7-67. Benefits for State and National Guard members.

For members of the South Carolina State and National Guard injured while so employed, the extent, duration, and termination of disability and medical benefits under this title must be determined by reference to the member's civilian employment, if any, without considering the member's military position. If the member does not have civilian employment, reference may be made to the member's military position.

HISTORY: 1985 Act No. 174, Section 3, eff June 24, 1985; 1990 Act No. 612, Part II, Section 15A, eff June 13, 1990 (became law without the Governor's signature); 1996 Act No. 451, Section 3, eff June 18, 1996.



SECTION 42-7-70. Rates and premiums.

The rates and premiums paid by employers insured in the fund must not be excessive, inadequate, or unfairly discriminatory. Employers may be grouped by classifications for the establishment of rates and minimum premiums, and classification rates may be modified to produce rates for individual employers in accordance with rating laws which establish standards for measuring any variations in hazards or expense provisions, or both, that can be demonstrated to have a probable effect upon losses or expenses. All premiums collected by the fund must be deposited by it in the State Treasurer to the credit of the State Accident Fund.

HISTORY: 1962 Code Section 72-457; 1952 Code Section 72-457; 1947 (45) 147; 1974 (58) 2237; 1993 Act No. 181, Section 991, eff July 1, 1993.



SECTION 42-7-75. State agencies required to pay workers' compensation premiums; State Treasurer's duties as to state accident fund.

All state agencies shall pay workers' compensation premiums according to Section 42-7-70, as determined by the State Accident Fund. Calculation of premiums for the Adjutant General's Office must exclude losses arising out of service as a member of the South Carolina State and National Guard. In lieu of premiums for those losses the Adjutant General shall pay, at the beginning of each premium year, the amount estimated by the fund to be required to cover actual workers' compensation benefits to guard members during the premium year. If the amount actually paid as benefits differs from the estimated pay out advanced under this paragraph, the difference must be debited or credited to the Adjutant General's account in the same manner that an actual adjusted premium is handled.

The State Treasurer and the Comptroller General shall pay from the general fund of the State to the State Accident Fund any necessary funds to cover actual benefit claims paid during any fiscal year, which exceed the amounts paid in for this purpose by the various agencies, departments, and institutions. The State Accident Fund shall certify quarterly to the Budget and Control Board the state's liability for the benefit claims actually paid to claimants who are employees of any agency or political subdivision of this State and who are entitled to such payment under state law. The amount certified must be remitted to the State Accident Fund.

If there are not sufficient funds in the State Accident Fund Trust Account to pay operating expenses and claims as they arise, the State Treasurer shall, from the general fund of the State, deposit in the account monthly sufficient funds to pay expenses and claims required by law to be paid, but the amount deposited may not exceed the amount of investment income which the account would have earned from its inception if all such earnings had been credited to the fund.

HISTORY: 1987 Act No. 170, Part II, Section 35, eff June 22, 1987 (became law without Governor's signature); 1989 Act No. 189, Part II, Section 22B(2), eff June 8, 1989 (became law without the Governor's signature); 1990 Act No. 612 Part II, Section 15B (became law on June 13, 1990, without the Governor's signature), applicable to claims occurring after June 30, 1985; 1993 Act No. 181, Section 992, eff July 1, 1993.



SECTION 42-7-80. Payment of awards; notice of intention to contest award.

When awards under this article are made by the Commission, the Commission shall transmit to the director of the fund an official copy of such award, which shall contain the name of the claimant or beneficiary, an itemized statement of the payments to be made and such other information as may be necessary to constitute a full record of the case. Upon receipt of such official award the director of the fund, if he approves the award, shall forward an official copy thereof to the Comptroller General who shall issue his warrant upon the State Treasurer in payment of the claim and retain the award as his voucher therefor. If the director intends to litigate or otherwise contest the award, he shall notify the Commission of such intention.

HISTORY: 1962 Code Section 72-458; 1952 Code Section 72-458; 1947 (45) 147; 1974 (58) 2237.



SECTION 42-7-90. Expenditures from fund.

From the State Accident Fund the following expenditures are authorized:

(1) for the payment of any award under this article made by the commission in connection with accidental injury or death of any official or employee of the State, any county or municipality therein, any political subdivision thereof or any agency or institution of the State or a county, municipality, or political subdivision thereof participating hereunder; or

(2) any other expenses authorized by law or approved by the Budget and Control Board.

HISTORY: 1962 Code Section 72-459; 1952 Code Section 72-459; 1947 (45) 147; 1976 Act No. 709 Part II Section 21; 1978 Act No. 628; 1993 Act No. 181, Section 993, eff July 1, 1993.



SECTION 42-7-100. Fund director may insure liability.

The fund director may, with the approval of the State Budget and Control Board, carry in a reliable insurance company or companies, such portion of the insurance liability as may be deemed advantageous.

HISTORY: 1962 Code Section 72-460; 1952 Code Section 72-460; 1947 (45) 147; 1974 (58) 2237.



SECTION 42-7-200. Workers' Compensation Uninsured Employers' Fund; claims; collection powers; reimbursement agreements; funding.

(A)(1) There is hereby established, within the office of the Second Injury Fund, the South Carolina Workers' Compensation Uninsured Employers' Fund. This fund is created to ensure payment of workers' compensation benefits to injured employees whose employers have failed to acquire necessary coverage for employees in accordance with provisions of this section. The fund must be administered by the Director of the Second Injury Fund, who shall establish procedures to implement this section, until June 30, 2013. Effective July 1, 2013, all functions within the Second Injury Fund related to the Uninsured Employers' Fund, including all allied, advisory, affiliated, or related entities, as well as the employees, funds, property, and all contractual rights and obligations associated with the Uninsured Employers' Fund, is transferred to the South Carolina Workers' Compensation Uninsured Employers' Fund, and all powers, duties, obligations, and responsibilities of the Second Injury Fund that relate to the Uninsured Employers' Fund are devolved upon the South Carolina Workers' Compensation Uninsured Employers' Fund in accordance with the State Budget and Control Board's plan for the closure of the Second Injury Fund. This item is effective until July 1, 2013.

(2) There is hereby established, within the office of the State Accident Fund, the South Carolina Workers' Compensation Uninsured Employers' Fund. This fund is created to ensure payment of workers' compensation benefits to injured employees whose employers have failed to acquire necessary coverage for employees in accordance with provisions of this section. The fund must be administered by the Director of the State Accident Fund, who shall establish procedures to implement this section. This item is effective as of July 1, 2013.

(B) When an employee makes a claim for benefits pursuant to Title 42 and the State Workers' Compensation Commission determines that the employer is subject to Title 42 and is operating without insurance or as an unqualified self-insurer, the commission shall notify the fund of the claim. The fund shall pay or defend the claim as it considers necessary in accordance with the provisions of Title 42.

(C) When the fund is notified of a claim, the fund may place a lien on the assets of the employer by way of lis pendens or otherwise so as to protect the fund from payments of costs and benefits. If the fund is required to incur costs or expenses or to pay benefits, the fund has a lien against the assets of the employer to the full extent of all costs, expenses, and benefits paid and may file notice of the lien with the clerk of court or register of deeds of any county in which the employer has assets in the same manner as the filing of South Carolina tax liens and with the Secretary of State in the same manner as utilized under Title 36 (Uniform Commercial Code). Any of the employer's assets sold or conveyed during the litigation of the claim must be sold or conveyed subject to the lien.

(D) The fund has all rights of attachment set forth in Section 15-19-10 and has the right to proceed otherwise in the collection of its lien in the same manner as the Department of Revenue is allowed to enforce a collection of taxes generally pursuant to Section 12-49-10, et seq. When all benefits due the claimant, as well as all expenses and costs of litigation, have been paid, the fund shall file notice of the total of all monies paid with the clerk of court in any county in which the employer has assets and with the Secretary of State. This notice constitutes a judgment against the employer and has priority as a first lien in the same manner as liens of the Department of Revenue, subject only to the lien of the Department of Revenue pursuant to Section 12-49-10, et seq. If the employer files for bankruptcy or otherwise is placed into receivership, the fund becomes a secured creditor to the assets of the employer in the same manner as the Department of Revenue has priority for unpaid taxes, subject only to the lien of the Department of Revenue. The fund otherwise has all rights and remedies afforded the Department of Revenue as set forth in Section 12-54-10, et seq.

(E) Nothing in this section precludes the South Carolina Workers' Compensation Uninsured Employers' Fund from entering into an agreement for the reimbursement of expenses, costs, or benefits paid by the fund. If an agreement is entered into subsequent to the filing of a lien, the lien may be canceled by the fund. Provided, however, an agreement between the fund and an employer under this section may provide that in the event the employer breaches the terms or conditions of the agreement, the fund may file or reinstate a lien, as the case may be. For purposes of this section, the term "costs" includes reasonable administrative costs which must be set by the director of the fund, subject to the approval of the Workers' Compensation Commission.

(F) To establish and maintain the South Carolina Workers' Compensation Uninsured Employers' Fund, there must be earmarked from the collections of the tax on insurance carriers and self-insured persons provided for in Sections 38-7-50 and 42-5-190 an amount sufficient to establish and annually maintain the fund at a level of not less than two hundred thousand dollars. In addition, the State Treasurer may deposit to the account of the fund monies authorized to be paid to the Workers' Compensation Commission under Section 42-9-140 upon determination additional funds are needed for the operation of the fund.

(G) When an employee makes a claim for benefits pursuant to Title 42 and the records of the South Carolina Workers' Compensation Commission indicate that the employer is operating without insurance, the South Carolina Workers' Compensation Uninsured Employers' Fund or any person designated by the director may subpoena the employer or its agents and require the production of any documents or records which the fund considers relevant to its investigation of the claim. The subpoena shall be returnable at the office of the fund or any place designated by it. In the case of refusal to obey a subpoena issued to any person or agent of any employer, a court of common pleas upon application of the fund may issue an order requiring the person or agent of an employer to appear at the fund and produce documentary evidence or give other evidence concerning the matter under inquiry.

HISTORY: 1982 Act No. 286; 1987 Act No. 155, Section 22, eff January 1, 1988; 1989 Act No. 54, Section 1, eff April 24, 1989; 1990 Act No. 589, Section 2, eff June 12, 1990; 1993 Act No. 181, Section 994, eff July 1, 1993; 1994 Act No. 459, Section 1, eff June 16, 1994; 2007 Act No. 111, Pt II, Section 4, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-7-210. Transfers from general fund to State Accident Fund authorized.

Notwithstanding the amounts annually appropriated as "Workers' Compensation Insurance" to cover Workers' Compensation benefit claims paid to employees of the state government who are entitled under state law, the State Treasurer and the Comptroller General are hereby authorized and directed to pay from the general fund of the State to the State Accident Fund such funds as are necessary to cover actual benefit claims paid and expenses relating to the operations of the agency during the current fiscal year which exceed the amounts paid in for this purpose by the various agencies, departments, and institutions. The State Accident Fund must certify quarterly to the Budget and Control Board the state's liability for such benefit claims actually paid to claimants who are employees of the State of South Carolina and entitled under state law. The amount so certified must be remitted to the State Accident Fund.

HISTORY: 2002 Act No. 356, Section 1, Pt IX.K, eff July 1, 2002.



SECTION 42-7-310. Establishment, purpose, administration, funding and staff of Second Injury Fund.

(a) There is hereby established, under the Budget and Control Board, the Second Injury Fund for the purpose of making payments in accordance with the provisions of Section 42-9-400, Section 42-9-410, and this section. The fund shall be administered by a director appointed by the State Budget and Control Board. The State Treasurer shall be the custodian of the fund, and all monies and securities in the fund shall be held in a separate and distinct trust account by the State Treasurer.

(b) Disbursements from the fund shall be made with the approval of the director by forwarding a disbursement voucher, along with an itemized statement of payments and such other information as may be necessary to justify payment, to the Comptroller General who shall issue his warrant upon the State Treasurer in payment of the disbursement request.

Agreements to reimburse an employer or his carrier for compensation or medical benefits as provided in Section 42-9-400 or 42-9-410 shall be forwarded to the commission for approval. If approved and unappealed, such agreements shall be binding in the same manner as other orders, decisions, or awards of the commission.

When awards are made under Section 42-9-400 or 42-9-410 by the commission, it shall transmit to the director of the fund an official copy of such awards which shall contain the name of the employer, carrier, and employee to whom benefits were originally paid, an itemized statement of payments, and such other information as may be necessary to constitute a full record of the case. Upon the receipt of such official award, the director of the fund, if he approves the award, shall forward a disbursement voucher, along with an official copy, to the Comptroller General who shall issue his warrant upon the State Treasurer in payment of the claim. If the director intends to litigate or otherwise contest the award, he shall notify the commission of such intention. Any questions or controversies arising under this subsection shall be decided by the commission in the procedural manner now provided under this title.

(c) The original funding of the Second Injury Fund shall be in a manner as follows:

(1) From the State Accident Fund, the State Treasurer is hereby authorized and directed to transfer one hundred thousand dollars to be deposited in the Second Injury Fund.

(2) The State Treasurer is hereby authorized and directed to deposit in the Second Injury Fund one third of the workers' compensation premium tax.

(3) The State Treasurer shall deposit to the account of the Second Injury Fund the money authorized paid to the Workers' Compensation Commission under Section 42-9-140.

(d) The funding of the Division of the Second Injury Fund on a continuing basis is by:

(1) deposits to the account of the fund by the State Treasurer of those monies authorized to be paid to the Workers' Compensation Commission under Section 42-9-140; and

(2) equitable assessments upon each carrier which, as used in this section, includes all insurance carriers, self-insurers, and the State Accident Fund. Each carrier shall make payments to the fund in an amount equal to that proportion of one hundred thirty-five percent of the total disbursement made from the fund during the preceding fiscal year less the amount of net assets in the fund as of June thirtieth of the preceding fiscal year which the normalized premium of each carrier bore to the normalized premium of all carriers during the preceding calendar year. Each insurance carrier, self-insurer, and the State Accident Fund shall make payment based upon workers' compensation normalized premiums during the preceding calendar year. The charge to each insurance carrier is a charge based upon normalized premiums. An employer who has ceased to be a self-insurer shall continue to be liable for any assessments into the fund on account of any benefits paid by him during such calendar year. Any assessment levied or established in accordance with this section constitutes a personal debt of every employer or insurance carrier so assessed and is due and payable to the Second Injury Fund when payment is called for by the fund. In the event of failure to pay any assessment upon the date determined by the fund, the employer or insurance carrier immediately may be assessed a penalty in an amount not exceeding ten percent of the unpaid assessment. If the employer or insurance carrier fails to pay the assessment and penalty, they shall be barred from any recovery from the fund on all claims without exception until the assessment and penalty are paid in full. The director may file a complaint for collection against the employer or insurance carrier in a court of competent jurisdiction for the assessment, penalty, and interest at the legal rate, and the employer/carrier is responsible for attorney's fees and costs. The penalty and interest under this subsection are payable to the Second Injury Fund. At the time of the filing of the complaint, the fund also shall notify the South Carolina Department of Insurance and the South Carolina Workers' Compensation Commission, and these government agencies shall take the appropriate legal and administrative action immediately.

(3) "Normalized premium" is defined as gross paid losses before salvage and subrogation times a factor representing normalized expenses. Normalized expenses include taxes, licenses, fees, general expenses, profit, contingencies, and other expenses as reported on the Insurance Expense Exhibit of the NAIC Annual Statement blank. This normalized expense factor shall be computed annually by the Workers' Compensation Commission by August first of each year and must be based upon aggregate expense information obtained from the Department of Insurance derived from insurers' most recently filed annual statements.

(e) The director shall be authorized to employ necessary staff for administering the fund, and the monies necessary for administration of the fund shall be paid out of the fund. In furtherance of this purpose, the Attorney General shall appoint a member of his staff to represent the fund in all proceedings brought to enforce claims against the fund.

HISTORY: 1962 Code Section 72-602; 1972 (57) 2578; 1973 (58) 623; 1974 (58) 2237; 1976 Act No. 615; 1977 Act No. 24 Section 1; 1982 Act No. 276; 1988 Act No. 295, eff February 2, 1988; 1993 Act No. 181, Section 995, eff July 1, 1993; 2000 Act No. 364, Section 1, eff June 14, 2000; 2003 Act No. 73, Section 21, eff June 25, 2003; 2007 Act No. 111, Pt II, Section 2, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-7-320. Termination of Second Injury Fund; schedule.

(A) Except as otherwise provided in this section, on and after July 1, 2013, the programs and appropriations of the Second Injury Fund are terminated. The State Budget and Control Board must provide for the efficient and expeditious closure of the fund with the orderly winding down of the affairs of the fund so that the remaining liabilities of the fund are paid utilizing assessments, accelerated assessments, annuities, loss portfolio transfers, or such other mechanisms as are reasonably determined necessary to fund any remaining liabilities of the fund. The Department of Insurance and the Workers' Compensation Commission may submit comments and suggestions to be considered by the State Budget and Control Board in planning for the closure of the fund. The State Budget and Control Board shall cause all necessary actions to be taken to provide appropriate staffing of the fund until such time as the staff services are no longer required to administer the obligations of the fund. The fund's administrative costs, including employee salaries and benefits, shall be paid from the Second Injury Fund Trust if the interest from the trust becomes insufficient to pay these obligations.

(B) After December 31, 2011, the Second Injury Fund shall not accept a claim for reimbursement from any employer, self-insurer, or insurance carrier. The fund shall not consider a claim for reimbursement for an injury that occurs on or after July 1, 2008.

(1) An employer, self-insurer, or insurance carrier must notify the Second Injury Fund of a potential claim by December 31, 2010. Failure to submit notice by December 31, 2010, shall bar an employer, self-insurer, or insurance carrier from recovery from the fund.

(2) An employer, self-insurer, or insurance carrier must submit all required information for consideration of accepting a claim to the Second Injury Fund by June 30, 2011. Failure to submit all required information to the fund by June 30, 2011, so that the claim can be accepted, compromised, or denied shall bar an employer, self-insurer, or insurance carrier from recovery from the fund.

(3) Insurance carriers, self-insurers, and the State Accident Fund remain liable for Second Injury Fund assessments, as determined by the State Budget and Control Board, in order to pay accepted claims. The fund shall continue reimbursing employers and insurance carriers for claims accepted by the fund on or before December 31, 2011.

HISTORY: 2007 Act No. 111, Pt II, Section 5, eff July 1, 2007, applicable to injuries that occur on or after that date.






CHAPTER 9 - COMPENSATION AND PAYMENT THEREOF

SECTION 42-9-5. Basis for award.

Any award made pursuant to this title must be based upon specific and written detailed findings of fact substantiating the award.

HISTORY: 2007 Act No. 111, Pt I, Section 16, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-9-10. Amount of compensation for total disability; what constitutes total disability.

(A) When the incapacity for work resulting from an injury is total, the employer shall pay, or cause to be paid, as provided in this chapter, to the injured employee during the total disability a weekly compensation equal to sixty-six and two-thirds percent of his average weekly wages, but not less than seventy-five dollars a week so long as this amount does not exceed his average weekly salary; if this amount does exceed his average weekly salary, the injured employee may not be paid, each week, less than his average weekly salary. The injured employee may not be paid more each week than the average weekly wage in this State for the preceding fiscal year. In no case may the period covered by the compensation exceed five hundred weeks except as provided in subsection (C).

(B) The loss of both hands, arms, shoulders, feet, legs, hips, or vision in both eyes, or any two thereof, constitutes total and permanent disability to be compensated according to the provisions of this section.

(C) Notwithstanding the five-hundred-week limitation prescribed in this section or elsewhere in this title, any person determined to be totally and permanently disabled who as a result of a compensable injury is a paraplegic, a quadriplegic, or who has suffered physical brain damage is not subject to the five-hundred-week limitation and shall receive the benefits for life.

(D) Notwithstanding the provisions of Section 42-9-301, no total lump sum payment may be ordered by the commission in any case under this section where the injured person is entitled to lifetime benefits.

HISTORY: 1962 Code Section 72-151; 1952 Code Section 72-151; 1942 Code Sections 7035-32, 7035-34; 1936 (39) 1231; 1937 (40) 613; 1941 (42) 221; 1953 (48) 103; 1966 (54) 2753; 1972 (57) 2339; 1974 (58) 2265; 1976 Act No. 532 Section 3; 1978 Act No. 500 Section 1; 1984 Act No. 417; 1986 Act No. 389, eff April 29, 1986; 2007 Act No. 111, Pt I, Section 17, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-9-20. Amount of compensation for partial disability.

Except as otherwise provided in Section 42-9-30, when the incapacity for work resulting from the injury is partial, the employer shall pay, or cause to be paid, as provided in this chapter, to the injured employee during such disability a weekly compensation equal to sixty-six and two-thirds percent of the difference between his average weekly wages before the injury and the average weekly wages which he is able to earn thereafter, but not more than the average weekly wage in this State for the preceding fiscal year. In no case shall the period covered by such compensation be greater than three hundred forty weeks from the date of injury. In case the partial disability begins after a period of total disability, the latter period shall not be deducted from a maximum period allowed in this section for partial disability.

HISTORY: 1962 Code Section 72-152; 1952 Code Section 72-152; 1942 Code Section 7035-33; 1936 (39) 1231; 1937 (40) 613; 1953 (48) 103; 1966 (54) 2753; 1972 (57) 2339; 1974 (58) 2265; 1976 Act No. 532 Section 4; 1977 Act No. 70.



SECTION 42-9-30. Schedule of period of disability and compensation.

In cases included in the following schedule, the disability in each case is considered to continue for the period specified and the compensation paid for the injury is as specified:

(1) for the loss of a thumb sixty-six and two-thirds percent of the average weekly wages during sixty-five weeks;

(2) for the loss of a first finger, commonly called the index finger, sixty-six and two-thirds percent of the average weekly wages during forty weeks;

(3) for the loss of a second finger, sixty-six and two-thirds percent of the average weekly wages during thirty-five weeks;

(4) for the loss of a third finger, sixty-six and two-thirds percent of the average weekly wages during twenty-five weeks;

(5) for the loss of a fourth finger, commonly called the little finger, sixty-six and two-thirds percent of the average weekly wages during twenty weeks;

(6) the loss of the first phalange of the thumb or any finger is considered to be equal to the loss of one half of such thumb or finger and the compensation must be for one half of the periods of time above specified;

(7) the loss of more than one phalange is considered the loss of the entire finger or thumb; provided, however, that in no case shall the amount received for more than one finger exceed the amount provided in this schedule for the loss of a hand;

(8) for the loss of a great toe, sixty-six and two-thirds percent of the average weekly wages during thirty-five weeks;

(9) for the loss of one of the toes other than a great toe, sixty-six and two-thirds percent of the average weekly wages during ten weeks;

(10) the loss of the first phalange of any toe is considered to be equal to the loss of one half of such toe and the compensation must be for one half the periods of time above specified;

(11) the loss of more than one phalange is considered as the loss of the entire toe;

(12) for the loss of a hand, sixty-six and two-thirds percent of the average weekly wages during one hundred and eighty-five weeks;

(13) for the loss of an arm, sixty-six and two-thirds percent of the average weekly wages during two hundred twenty weeks;

(14) for the loss of a shoulder, sixty-six and two-thirds percent of the average weekly wages during three hundred weeks;

(15) for the loss of a foot, sixty-six and two-thirds percent of the average weekly wages during one hundred forty weeks;

(16) for the loss of a leg, sixty-six and two-thirds percent of the average weekly wages during one hundred ninety-five weeks;

(17) for the loss of a hip, sixty-six and two-thirds percent of the average weekly wages during two hundred eighty weeks;

(18) for the loss of an eye, sixty-six and two-thirds percent of the average weekly wages during one hundred forty weeks;

(19) for the complete loss of hearing in one ear, sixty-six and two-thirds percent of the average weekly wages during eighty weeks; and for the complete loss of hearing in both ears, sixty-six and two-thirds percent of the average weekly wages during one hundred sixty-five weeks, and the commission, by regulation, shall provide for the determination of proportional benefits for total or partial loss of hearing based on accepted national medical standards;

(20) total loss of use of a member or loss of vision of an eye is considered as equivalent to the loss of the member or eye. The compensation for partial loss of or for partial loss of use of a member or for partial loss of vision of an eye is the proportion of the payments provided in this section for total loss as such partial loss bears to total loss;

(21) for the loss of use of the back in cases where the loss of use is forty-nine percent or less, sixty-six and two-thirds percent of the average weekly wages during three hundred weeks. In cases where there is fifty percent or more loss of use of the back, sixty-six and two-thirds percent the average weekly wages during five hundred weeks. The compensation for partial loss of use of the back shall be such proportions of the periods of payment herein provided for total loss as such partial loss bears to total loss, except that in cases where there is fifty percent or more loss of use of the back the injured employee shall be presumed to have suffered total and permanent disability and compensated under Section 42-9-10(B). The presumption set forth in this item is rebuttable;

(22) for the total or partial loss of, or loss of use of, a member, organ, or part of the body not covered in this section and not covered under Section 42-9-10 or 42-9-20, sixty-six and two-thirds of the average weekly wages not to exceed five hundred weeks. The commission, by regulation, shall prescribe the ratio which the partial loss or loss or partial loss of use of a particular member, organ, or body part bears to the whole man, basing these ratios on accepted medical standards and these ratios determine the benefits payable under this subsection;

(23) proper and equitable benefits must be paid for serious permanent disfigurement of the face, head, neck, or other area normally exposed in employment, not to exceed fifty weeks. Where benefits are paid or payable for injury to or loss of a particular member or organ under other provisions of this title, additional benefits must not be paid under this item, except that disfigurement also includes compensation for serious burn scars or keloid scars on the body resulting from injuries, in addition to any other compensation.

The weekly compensation payments referred to in this section all are subject to the same limitations as to maximum and minimum as set out in Section 42-9-10.

HISTORY: 1962 Code Section 72-153; 1952 Code Section 72-153; 1942 Code Section 7035-34; 1936 (39) 1231; 1937 (40) 613; 1941 (42) 221; 1972 (57) 2339; 1974 (58) 2265; 1982 Act No. 343; 1988 Act No. 412, eff March 28, 1988; 2007 Act No. 111, Pt I, Section 18, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-9-35. Evidence of preexisting injury or condition.

(A) The employee shall establish by a preponderance of the evidence, including medical evidence, that:

(1) the subsequent injury aggravated the preexisting condition or permanent physical impairment; or

(2) the preexisting condition or the permanent physical impairment aggravates the subsequent injury.

(B) The commission may award compensation benefits to an employee who has a permanent physical impairment or preexisting condition and who incurs a subsequent disability from an injury arising out of and in the course of his employment for the resulting disability of the permanent physical impairment or preexisting condition and the subsequent injury. However, if the subsequent injury is limited to a single body part or member scheduled in Section 42-9-30, except for total disability to the back as provided in Section 42-9-30(21), the subsequent injury must impair or affect another body part or system in order to obtain benefits in addition to those provided for in Section 42-9-30.

(C) As used in this section, "medical evidence" means expert opinion or testimony stated to a reasonable degree of medical certainty, documents, records, or other material that is offered by a licensed health care provider.

(D) The provisions of this section apply whether or not the employer knows of the preexisting permanent disability.

(E) On and after the effective date of this section, an employee who suffers a subsequent injury which affects a single body part or member injury set forth in Section 42-9-30 is limited to the recovery set forth in that section.

HISTORY: 2007 Act No. 111, Pt I, Section 19, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-9-40. Compensation for hernia.

In all claims for compensation for hernia or rupture, resulting from injury by accident arising out of and in the course of the employee's employment, it must be definitely proven to the satisfaction of the Commission:

(1) That there was an injury resulting in hernia or rupture;

(2) That the hernia or rupture appeared suddenly;

(3) That it was accompanied by pain;

(4) That the hernia or rupture immediately followed an accident; and

(5) That the hernia or rupture did not exist prior to the accident for which compensation is claimed.

All hernia or rupture, inguinal, femoral or otherwise, so proven to be the result of an injury by accident arising out of and in the course of the employment shall be treated in a surgical manner by a radical operation. If death results from such operation, the death shall be considered as a result of the injury and compensation paid in accordance with the provisions of Section 42-9-290. In nonfatal cases if it is shown by special examination, as provided in Section 42-15-80, that the injured employee has a disability resulting after the operation, compensation for such disability shall be paid in accordance with the provisions of this Title.

In case the injured employee refuses to undergo the radical operation for the cure of the hernia or rupture, no compensation will be allowed during the time such refusal continues. If, however, it is shown that the employee has some chronic disease or is otherwise in such physical condition that the Commission considers it unsafe for the employee to undergo such operation, the employee shall be paid compensation in accordance with the provisions of this Title.

HISTORY: 1962 Code Section 72-154; 1952 Code Section 72-154; 1942 Code Section 7035-2; 1936 (39) 1231.



SECTION 42-9-60. Injury or death occasioned by intoxication or willful intention of employee; burden of proof.

No compensation shall be payable if the injury or death was occasioned by the intoxication of the employee or by the wilful intention of the employee to injure or kill himself or another. In the event that any person claims that the provisions of this section are applicable in any case, the burden of proof shall be upon such person.

HISTORY: 1962 Code Section 72-156; 1952 Code Section 72-156; 1942 Code Section 7035-15; 1936 (39) 1231; 2007 Act No. 111, Pt I, Section 20, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-9-90. Increase in compensation which is not paid when due.

If any installment of compensation payable in accordance with the terms of an agreement approved by the Commission without an award is not paid within fourteen days after it becomes due, as provided in Section 42-9-230, or if any installment of compensation payable in accordance with the terms of an award by the Commission is not paid within fourteen days after it becomes due, as provided in Section 42-9-240, there shall be added to such unpaid installment an amount equal to ten per cent thereof, which shall be paid at the same time as, but in addition to, such installment, unless such nonpayment is excused by the Commission after a showing by the employer that owing to conditions over which he had no control such installment could not be paid within the period prescribed for the payment.

HISTORY: 1962 Code Section 72-159; 1952 Code Section 72-159; 1942 Code Section 7035-21; 1936 (39) 1231.



SECTION 42-9-110. Persons conclusively presumed to be wholly dependent.

A surviving spouse or a child shall be conclusively presumed to be wholly dependent for support on a deceased employee.

HISTORY: 1962 Code Section 72-161; 1952 Code Section 72-161; 1942 Code Section 7035-42; 1936 (39) 1231; 1983 Act No. 92 Section 2.



SECTION 42-9-120. Determination and requirements of other cases of dependency.

In all other cases questions of dependency, in whole or in part, shall be determined in accordance with the facts as the facts may be at the time of the accident; but no allowance shall be made for any payment in lieu of board and lodging or services and no compensation shall be allowed unless dependency existed for a period of three months or more prior to the accident.

HISTORY: 1962 Code Section 72-162; 1952 Code Section 72-162; 1942 Code Section 7035-42; 1936 (39) 1231.



SECTION 42-9-130. Division of death benefit when there is more than one dependent.

If there is more than one person wholly dependent, the death benefit shall be divided among them and the persons partly dependent, if any, shall receive no part thereof. If there is no one wholly dependent and more than one person partially dependent, the death benefit shall be divided among them according to the relative extent of their dependency.

HISTORY: 1962 Code Section 72-163; 1952 Code Section 72-163; 1942 Code Section 7035-42; 1936 (39) 1231.



SECTION 42-9-140. Payment when deceased employee leaves no dependents or partial dependents.

(A) If the deceased employee leaves no dependents, the employer shall pay the commuted amounts provided for in Section 42-9-290 for whole dependents, less burial expenses which must be deducted from those commuted amounts, to his surviving nondependent children.

(B) If the deceased employee leaves no dependents or nondependent children, the employer shall pay the commuted amounts provided for in Section 42-9-290 for whole dependents, less burial expenses which must be deducted from those commuted amounts, to his father and mother, irrespective of age or dependency.

(C) If the deceased employee leaves a partial dependent or dependents as defined in Section 42-9-120, the employer shall pay compensation to those dependents, in accordance with Section 42-9-290, and the remainder of the commuted amounts provided for in Section 42-9-290, less burial expenses, which must be deducted from the commuted amounts, to his nondependent children. If no children survive the deceased employee, then the remainder must be paid to his father and mother, irrespective of age or dependency.

(D) If the deceased employee leaves no dependents or nondependent children or mother or father, then his employer shall pay to the deceased's personal representative the actual costs for burial expenses and the administration of the deceased's estate, and to the commission the commuted amounts provided for dependents under Section 42-9-290, to be expended in accordance with Section 42-9-400.

(E) If the deceased employee leaves partial dependents as defined in Section 42-9-120 and no children or mother or father, then his employer shall pay to that partial dependent in accordance with provisions found in Section 42-9-290 and shall pay to the deceased's personal representative the actual cost of burial expenses and the administration of the deceased's estate, and to the commission the remaining compensation, commuted as provided under Section 42-9-290, to be expended in accordance with Section 42-9-400.

(F) If amounts are payable to the mother and father of the deceased employee pursuant to subsections (B) and (C), upon the motion of either parent or any other potential party of interest based upon the decedent having died intestate, the commission may deny or limit either or both parent's entitlement for a share of the benefits if the commission determines, by a preponderance of the evidence, that the parent or parents failed to reasonably provide support for the decedent as defined in Section 63-5-20 and did not otherwise provide for the needs of the decedent during his or her minority.

(G) Payment as prescribed in this section releases the employer from all death benefit liability.

HISTORY: 1962 Code Section 72-165; 1952 Code Section 72-165; 1942 Code Section 7035-43; 1936 (39) 1231; 1944 (43) 1299; 1955 (49) 459; 1972 (57) 2339; 1974 (58) 2237; 1989 Act No. 58, Section 1, eff April 26, 1989; 1996 Act No. 370, Section 2, eff May 29, 1996.



SECTION 42-9-150. Employees with permanent disability or injury from service in Armed Forces or previous employment; entitlement to compensation; additional benefits.

If an employee has a permanent disability or has sustained a permanent injury that resulted from serving in the United States Armed Forces or in another employment other than that in which he receives a subsequent permanent injury by accident, such as specified in Section 42-9-30 or the second paragraph of Section 42-9-10, he shall be entitled to compensation only for the degree of disability which would have resulted from the later accident if the earlier disability or injury had not existed, except that such employee may receive further benefits if his subsequent injury qualifies for additional benefits under Section 42-9-35.

HISTORY: 1962 Code Section 72-166; 1952 Code Section 72-166; 1942 Code Section 7035-36; 1936 (39) 1231; 1974 (58) 2235; 2007 Act No. 111, Pt I, Section 21, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-9-160. Amount of compensation for employee injured while drawing compensation for previous disability in same employment.

If an employee receives an injury for which compensation is payable while he is still receiving or entitled to compensation for a previous injury in the same employment, he shall not at the same time be entitled to compensation for both injuries, unless the later injury be a permanent injury such as specified in Section 42-9-30 or the second paragraph of Section 42-9-10, but he shall be entitled to compensation for that injury and from the time of that injury which will cover the longest period and the largest amount payable under this Title.

HISTORY: 1962 Code Section 72-167; 1952 Code Section 72-167; 1942 Code Section 7035-37; 1936 (39) 1231.



SECTION 42-9-170. Permanent injury after sustaining another permanent injury in same employment; entitlement to compensation; extension of period of payment.

(A) If an employee receives a permanent injury as specified in Section 42-9-30 or the second paragraph of Section 42-9-10 after having sustained another permanent injury in the same employment, he is entitled to compensation for both injuries, but the total compensation must be paid by extending the period and not by increasing the amount of weekly compensation, and in no case exceeding five hundred weeks. If an employee previously has incurred permanent partial disability through the loss of a hand, arm, shoulder, foot, leg, hip, or eye and by subsequent accident incurs total permanent disability through the loss of another member, the employer's liability is for the subsequent injury only, except that the employee may receive further benefits as provided by Sections 42-7-310, 42-9-400, and 42-9-410 if his subsequent injury qualifies for additional benefits provided in those sections. This subsection is effective until June 30, 2008.

(B) If an employee receives a permanent injury as specified in Section 42-9-30 or the second paragraph of Section 42-9-10 after having sustained another permanent injury in the same employment, he is entitled to compensation for both injuries, but the total compensation must be paid by extending the period and not by increasing the amount of weekly compensation, and in no case exceeding five hundred weeks. If an employee previously has incurred permanent partial disability through the loss of a hand, arm, shoulder, foot, leg, hip, or eye and by subsequent accident incurs total permanent disability through the loss of another member, the employer's liability is for the subsequent injury only, except that the employee may receive further benefits as provided under the provisions of Section 42-9-35. This subsection is effective on July 1, 2008.

HISTORY: 1962 Code Section 72-168; 1952 Code Section 72-168; 1942 Code Section 7035-38; 1936 (39) 1231; 1974 (58) 2235; 2007 Act No. 111, Pt I, Section 22, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-9-190. No compensation to injured employee refusing suitable employment.

If an injured employee refuses employment procured for him suitable to his capacity and approved by the Commission he shall not be entitled to any compensation at any time during the continuance of such refusal.

HISTORY: 1962 Code Section 72-170; 1952 Code Section 72-170; 1942 Code Section 7035-35; 1936 (39) 1231.



SECTION 42-9-200. Dates on which compensation shall commence.

No compensation shall be allowed for the first seven calendar days of disability resulting from an injury, except the benefits provided for in Section 42-15-60; but, if the injury results in disability of more than fourteen days, compensation shall be allowed from the date of the disability.

HISTORY: 1962 Code Section 72-171; 1952 Code Section 72-171; 1942 Code Section 7035-31; 1936 (39) 1231; 1937 (40) 613; 1953 (48) 103; 1974 (58) 2265.



SECTION 42-9-210. Deduction from compensation of payments made by employer when not due and payable.

Any payments made by an employer to an injured employee during the period of his disability, or to his dependents, which by the terms of this Title were not due and payable when made may, subject to the approval of the Commission, be deducted from the amount to be paid as compensation; provided, that in the case of disability such deductions shall be made by shortening the period during which compensation must be paid and not by reducing the amount of the weekly payment.

HISTORY: 1962 Code Section 72-172; 1952 Code Section 72-172; 1942 Code Section 7035-45; 1936 (39) 1231.



SECTION 42-9-220. Manner in which compensation shall be paid.

Compensation under this Title shall be paid periodically, promptly and directly to the person entitled thereto, unless otherwise specifically provided.

HISTORY: 1962 Code Section 72-173; 1952 Code Section 72-173; 1942 Code Section 7035-21; 1936 (39) 1231.



SECTION 42-9-230. Date on which compensation payable under agreement shall become due.

The first installment of compensation payable under the terms of an agreement is due on the fourteenth day after the employer has knowledge of the injury or death, on which date all compensation due must be paid. Thereafter, compensation must be paid in installments weekly, except when the commission determines that payment in installments should be made monthly or at some other period.

Installments paid weekly must be paid on the same day of the week, installments paid monthly must be paid on the same day of the month, and installments paid on some period other than weekly or monthly must be paid on the same day of each period.

HISTORY: 1962 Code Section 72-174; 1952 Code Section 72-174; 1942 Code Section 7035-21; 1936 (39) 1231; 1989 Act No. 59, Section 1, eff April 24, 1989.



SECTION 42-9-240. Date on which compensation payable under award shall become due.

The first installment of compensation payable under the terms of an award by the Commission or under the terms of a judgment of a court upon an appeal from such an award shall become due seven days from the date of such an award or from the date of such a judgment of the court, on which date all compensation then due shall be paid, including interest from the original date of the award at the maximum legal rate. Thereafter compensation shall be paid in installments weekly, except when the Commission determines that payment in installments shall be made monthly or in some other manner.

HISTORY: 1962 Code Section 72-175; 1952 Code Section 72-175; 1942 Code Section 7035-21; 1936 (39) 1231; 1972 (57) 2135.



SECTION 42-9-250. Payment of compensation monthly or quarterly instead of weekly.

The Commission, upon application of either party, may in its discretion, having regard to the welfare of the employee and the convenience of the employer, authorize compensation to be paid monthly or quarterly instead of weekly.

HISTORY: 1962 Code Section 72-176; 1952 Code Section 72-176; 1942 Code Section 7035-46; 1936 (39) 1231.



SECTION 42-9-260. Notice to Commission when payments have begun; suspension or termination of payments.

(A) When an employee has been out of work due to a reported work-related injury or occupational disease for eight days, an employer may start temporary disability payments immediately and may continue these payments for up to one hundred fifty days from the date the injury or disease is reported without waiver of any grounds for good faith denial. Upon making the first payment, the employer immediately shall notify the commission, in accordance with a form prescribed by the commission, that payment of compensation has begun.

(B) Once temporary disability payments are commenced, the payments may be terminated or suspended immediately at any time within the one hundred fifty days if:

(1) the employee has returned to work; however, if the employee does not remain at work for a minimum of fifteen days, temporary disability payments must be resumed immediately; or

(2) the employee agrees that he is able to return to work and executes the proper commission form indicating that he is able to return to work; or

(3) a good faith investigation by the employer reveals grounds for denial of the claim; or

(4) the employee has been released by the treating physician to work without restriction and the employer offers comparable employment; or

(5) the employee has been released by the treating physician to limited duty work and the employer provides limited duty work consistent with the terms upon which the employee has been released; or

(6) the employee refuses medical treatment, as provided in Section 42-15-60, or refuses an examination or evaluation, as provided in Section 42-15-80, and the termination or suspension of benefits continues until the refusal ceases or the commission determines the refusal is justified pursuant to either Section 42-15-60 or 42-15-80.

(C) An employee whose disability payments have been terminated or suspended pursuant to this section may request a hearing to have the payments reinstituted. The hearing must be held within sixty days of the date of the employee's request for a hearing.

(D) If an employee has been declared as having reached maximum medical improvement, the employer may request a hearing to address the termination of temporary disability payments. The hearing must be held within sixty days of the date of the employer's request for a hearing.

(E) An employer may request a hearing at any time to address termination or reduction of temporary disability payments.

(F) After the one-hundred-fifty-day period has expired, the commission shall provide by regulation the method and procedure by which benefits may be suspended or terminated for any cause, but the regulation must provide for an evidentiary hearing and commission approval prior to termination or suspension unless such prior hearing is expressly waived in writing by the recipient or the circumstances identified in Section 42-9-260(B)(1) or (B)(2) are present. Further, the commission may not entertain any application to terminate or suspend benefits unless and until the employer or carrier is current with all payments due.

(G) Failure to comply with this section shall result in a twenty-five percent penalty imposed upon the carrier or employer computed on the amount of benefits withheld in violation of this section, and the amount of the penalty must be paid to the employee in addition to the amount of benefits withheld. However, the penalty does not apply if the employer or carrier has terminated or suspended benefits when the employee has returned to any employment at the same or similar wage.

HISTORY: 1962 Code Section 72-177; 1952 Code Section 72-177; 1942 Code Section 7035-21; 1936 (39) 1231; 1974 (58) 2265; 1982 Act No. 415; 1988 Act No. 410, eff March 28, 1988; 1996 Act No. 424, Section 6, eff June 18, 1996.



SECTION 42-9-270. Notice of final payment; penalty for failure to give notice.

Within sixteen days after final payment of compensation has been made the employer shall send to the Commission a notice, in accordance with a form prescribed by the Commission, stating that such final payment has been made, the total amount of compensation paid, the name of the employee and of any other person to whom compensation has been paid, the date of the injury or death and the date to which compensation has been paid. If the employer fails to so notify the Commission within such time, the Commission shall assess against such employer a civil penalty in the amount of twenty-five dollars.

HISTORY: 1962 Code Section 72-178; 1952 Code Section 72-178; 1942 Code Section 7035-21; 1936 (39) 1231.



SECTION 42-9-280. Payment of unpaid balance of compensation when employee dies.

When an employee receives or is entitled to compensation under this Title for an injury covered by the second paragraph of Section 42-9-10 or 42-9-30 and dies from any other cause than the injury for which he was entitled to compensation, payment of the unpaid balance of compensation shall be made to his next of kin dependent upon him for support, in lieu of the compensation the employee would have been entitled to had he lived. But if the death is due to a cause that is compensable under this Title and the dependents of such employee are awarded compensation therefor, all right to unpaid compensation provided by this section shall cease and determine.

HISTORY: 1962 Code Section 72-179; 1952 Code Section 72-179; 1942 Code Section 7035-40; 1936 (39) 1231.



SECTION 42-9-290. Amount of compensation for death of employee due to accident.

If death results proximately from an accident and within two years of the accident or while total disability still continues and within six years after the accident, the employer shall pay or cause to be paid, subject, however, to the provisions of the other sections of this title, in one of the methods provided in this chapter, to the dependents of the employee wholly dependent upon his earnings for support at the time of the accident, a weekly payment equal to sixty-six and two-thirds percent of his average weekly wages, but not less than seventy-five dollars a week so long as this amount does not exceed his average weekly wages; if this amount does exceed his average weekly wages, the amount payable may not be less than his average weekly wages nor more than the average weekly wage in this State for the preceding fiscal year, for a period of five hundred weeks from the date of the injury, and burial expenses up to but not exceeding twenty-five hundred dollars. If the employee leaves dependents, only partly dependent upon his earnings for support at the time of the injury, the weekly compensation to be paid must equal the same proportion of the weekly payments for the benefit of persons wholly dependent as the amount contributed by the employee to such partial dependence bears to the annual earnings of the deceased at the time of his injury. When weekly payments have been made to an injured employee before his death, the compensation to dependents begins from the date of the last of such payments but does not continue more than five hundred weeks from the date of the injury. Compensation under this title to aliens not residents (or about to become nonresidents) of the United States or Canada is the same in amount as provided for residents, except that dependents in any foreign country are limited to a surviving spouse and child or children or, if there be no surviving spouse or child, to a surviving father or mother whom the employee has supported, either wholly or in part, for a period of three years before the date of the injury, and except that the commission may, at its option, or upon the application of the insurance carrier, commute all future installments of compensation to be paid to such aliens by paying or causing to be paid to them one-half of the commuted amount of future installments of compensation as determined by the commission.

The provisions of this section may not be construed to prohibit lump-sum payments to surviving spouses. Provisions for lump-sum settlement may be retroactive.

Any death benefits to which a child through the age of eighteen years of an employee is entitled under this section vest with the child at the date of death of the employee and continue to be paid to the beneficiary subject to the five-hundred-week limitation regardless of his age.

If at the date of death of the employee, the employee has a child nineteen years of age or older enrolled as a full-time student in an accredited educational institution, the child is entitled to death benefits in the same manner as though he were under nineteen and shall receive benefits, subject to the five-hundred-week limitation, until the age of twenty-three. However, if a student's enrollment ends, except for normal breaks and vacations in accordance with schedules of the school, the child no longer is considered a dependent. When all the deceased employee's children are no longer dependent, the remainder of that portion of the award must be paid to a surviving spouse or other full dependent, or if there be none, the remainder of that portion of the award must be paid in the same manner as provided in this section for cases where the employee is survived by no full dependents.

Any dependent child mentally or physically incapable of self-support must be paid benefits for the full five-hundred-week period regardless of age.

In cases where benefits are payable to a surviving spouse and dependent children, the surviving spouse shall receive not less than one-half of the benefits paid if there are two or more children.

HISTORY: 1962 Code Section 72-180; 1952 Code Section 72-180; 1942 Code Section 7035-41; 1936 (39) 1231; 1937 (40) 613; 1953 (48) 103; 1955 (49) 462; 1967 (55) 894; 1972 (57) 2339; 1974 (58) 2265; 1976 Act Nos. 532 Section 5, 560 Section 2; 1982 Act No. 294; 1984 Act No. 390; 1988 Act No. 390, eff March 21, 1988; 1989 Act No. 57, Section 1, eff April 24, 1989; 1989 Act No. 58, Section 2, eff April 26, 1989; 1990 Act No. 517, Section 1, eff May 30, 1990.



SECTION 42-9-301. Lump-sum payments.

Whenever any weekly payment has been continued for not less than six weeks, the liability therefor may, when the employee so requests and the commission deems it not to be contrary to the best interest of the employee or his dependents, or when it will prevent undue hardship on the employer or his insurance carrier, without prejudicing the interest of the employee or his dependents, be redeemed, in whole or in part, by the payment by the employer of a lump sum which shall be fixed by the commission, but in no case to be less than ninety percent of, nor to exceed, the commutable value of the future installments commuted so as not to exceed six percent nor to be less than two percent. The commission, however, in its discretion, may at any time in the case of a minor who has received permanently disabling injuries, either partial or total, provide that he be compensated, in whole or in part, by the payment of a lump sum, the amount of which shall be fixed by the commission but in no case to be less than ninety percent of, nor to exceed, the commutable value of the future installments which may be due under this title. Upon a finding by the commission that a lump sum payment should be made, the burden of proof as to the abuse of discretion in such finding shall be upon the employer or carrier in any appeal proceedings.

HISTORY: 1983 Act No. 92 Section 5.



SECTION 42-9-310. Trustees may administer lump-sum settlements.

Whenever the Commission considers it expedient, any lump sum subject to the provisions of Section 42-9-301 must be paid by the employer to some suitable person or corporation appointed by a court of competent jurisdiction in the county wherein the accident occurred, as trustee, to administer it for the benefit of the person entitled thereto, in the manner provided by the Commission. When the amount to be paid under this section is in excess of one hundred dollars, the trustee is required to give sufficient bond approved by the probate court or clerk of the court of common pleas. The receipt of the trustee for the amount as paid discharges the employer or anyone else who is liable therefor.

HISTORY: 1962 Code Section 72-182; 1952 Code Section 72-182; 1942 Code Section 7035-48; 1936 (39) 1231; 1988 Act No. 313, Section 1, eff February 24, 1988.



SECTION 42-9-320. Persons who may receive and receipt for payments; discharge of liability of employer on receipt.

Whenever payment of compensation is made to a surviving spouse for her or his use or, for her or his use and the use of a child or children, the written receipt of the surviving spouse shall acquit the employer.

Whenever payment is made to any person eighteen years of age or over, the written receipt of the person shall acquit the employer. When an infant or minor under the age of eighteen is entitled to receive not more than ten thousand dollars as compensation for injuries, or as a distributive share by virtue of this title, the father, mother, or natural guardian upon whom the infant or minor is dependent for support may receive and receipt for the monies to the same extent as a guardian of the person and property of the infant or minor duly appointed by the court and the release or discharge of the father, mother, or natural guardian is a full and complete discharge of all claims or demands of the infant or minor.

Whenever any payment of over ten thousand dollars is made to a minor under eighteen years of age, it must be made to some person or corporation appointed by the probate court as a guardian and the receipt of the guardian shall acquit the employer.

HISTORY: 1962 Code Section 72-183; 1952 Code Section 72-183; 1942 Code Section 7035-50; 1936 (39) 1231; 1962 (52) 1697; 1979 Act No. 36; 1983 Act No. 92 Section 2; 1985 Act No. 16, Section 3, eff March 19, 1985.



SECTION 42-9-330. Exercise of rights for incompetent or infant employees.

If an injured employee is mentally incompetent or is under eighteen years of age at the time when any right or privilege accrues to him under this Title, his guardian, trustee or committee may in his behalf claim and exercise such right or privilege.

HISTORY: 1962 Code Section 72-184; 1952 Code Section 72-184; 1942 Code Section 7035-51; 1936 (39) 1231.



SECTION 42-9-340. Effect of payment in good faith to junior dependents.

Payment of death benefits by an employer in good faith to a dependent subsequent in right to another dependent shall protect and discharge the employer, unless and until such dependent prior in right shall have given notice of his claim. In case the employer is in doubt as to the respective rights of rival claimants, he may apply to the Commission to decide between them.

HISTORY: 1962 Code Section 72-185; 1952 Code Section 72-185; 1942 Code Section 7035-50; 1936 (39) 1231.



SECTION 42-9-350. Payment of compensation of employee working for several employers at time of injury.

Whenever an employee for whose injury or death compensation is payable under this Title shall, at the time of the injury, be in joint service of two or more employers subject to this Title, such employers shall contribute to the payment of such compensation in proportion to their wages liability to such employee. But nothing in this section shall prohibit any reasonable arrangement between such employers for a different distribution as between themselves of the ultimate burden of compensation.

HISTORY: 1962 Code Section 72-186; 1952 Code Section 72-186; 1942 Code Section 7035-53; 1936 (39) 1231.



SECTION 42-9-360. Assignments of compensation; exemptions from claims of creditors and taxes.

(A) No claim for compensation under this title shall be assignable and all compensation and claims therefor shall be exempt from all claims of creditors and from taxes.

(B) It shall be unlawful for an authorized health care provider to actively pursue collection procedures against a workers' compensation claimant prior to the final adjudication of the claimant's claim. Nothing in this section shall be construed to prohibit the collection from and demand for collection from a workers' compensation insurance carrier or self-insured employer. Violation of this section, after written notice to the provider from the claimant or his representative that adjudication is ongoing, shall result in a penalty of five hundred dollars payable to the workers' compensation claimant.

(C) Any person who receives any fee or other consideration or any gratuity on account of services so rendered, unless the consideration or gratuity is approved by the commission or the court, or who makes it a business to solicit employment for a lawyer or for himself in respect of any claim or award for compensation is guilty of a misdemeanor and, upon conviction, must, for each offense, be fined not more than five hundred dollars or imprisoned not more than one year, or both.

(D) Payment to an authorized health care provider for services shall be made in a timely manner but no later than thirty days from the date the authorized health care provider tenders request for payment to the employer's representative, unless the commission has received a request to review the medical bill.

HISTORY: 1962 Code Section 72-187; 1952 Code Section 72-187; 1942 Code Section 7035-24; 1936 (39) 1231; 1996 Act No. 424, Section 7, eff June 18, 1996.



SECTION 42-9-370. Preferences or priorities of rights of compensation.

All rights of compensation granted by this Title shall have the same preference or priority for the whole thereof against the assets of the employer as is allowed by law for any unpaid wages for labor.

HISTORY: 1962 Code Section 72-188; 1952 Code Section 72-188; 1942 Code Section 7035-23; 1936 (39) 1231.



SECTION 42-9-390. Voluntary settlements.

Nothing contained in this chapter may be construed so as to prevent settlements made by and between an employee and employer as long as the amount of compensation and the time and manner of payment are in accordance with the provisions of this title. The employer must file a copy of the settlement agreement with the commission if each party is represented by an attorney. If the employee is not represented by an attorney, a copy of the settlement agreement must be filed by the employer with the commission and approved by one member of the commission.

HISTORY: 1962 Code Section 72-191; 1952 Code Section 72-191; 1942 Code Section 7035-20; 1936 (39) 1231; 1986 Act No. 388, eff April 29, 1986; 2007 Act No. 111, Pt I, Section 23, eff July 1, 2007, applicable to injuries that occur on of after that date.



SECTION 42-9-400. Reimbursement from Second Injury Fund where disability substantially greater or caused by aggravation of preexisting impairment.

(a) If an employee who has a permanent physical impairment from any cause or origin incurs a subsequent disability from injury by accident arising out of and in the course of his employment, resulting in compensation and medical payments liability or either, for disability that is substantially greater and is caused by aggravation of the preexisting impairment than that which would have resulted from the subsequent injury alone, the employer or his insurance carrier shall pay all awards of compensation and medical benefits provided by this title; but such employer or his insurance carrier shall be reimbursed from the Second Injury Fund as created by Section 42-7-310 for compensation and medical benefits in the following manner:

(1) reimbursement of all compensation benefit payments payable subsequent to those payable for the first seventy-eight weeks following the injury;

(2) reimbursement of fifty percent of medical payments in excess of three thousand dollars during the first seventy-eight weeks following the injury and then reimbursement of all medical benefit payments payable subsequent to the first seventy-eight weeks following the injury; provided, however, in order to obtain reimbursement for medical expense during the first seventy-eight weeks following the subsequent injury, an employer or carrier must establish that his liability for medical payments is substantially greater by reason of the aggravation of the preexisting impairment than that which would have resulted from the subsequent injury alone.

(b) If the subsequent injury of such an employee shall result in the death of the employee, and it shall be determined that the death would not have occurred except for such preexisting permanent physical impairment, the employer or his insurance carrier shall in the first instance pay the compensation prescribed by this title; but he or his insurance carrier shall be reimbursed from the Second Injury Fund created by Section 42-7-310, for all compensation payable in excess of seventy-eight weeks.

(c) In order to qualify under this section for reimbursement from the Second Injury Fund, the employer must establish when claim is made for reimbursement thereunder, that the employer had knowledge of the permanent physical impairment at the time that the employee was hired, or at the time the employee was retained in employment after the employer acquired such knowledge. However, the employer may qualify for reimbursement hereunder upon proof that he did not have prior knowledge of the employee's preexisting physical impairment because the existence of the condition was concealed by the employee.

(d) As used in this section, "permanent physical impairment" means any permanent condition, whether congenital or due to injury or disease, of such seriousness as to constitute a hindrance or obstacle to obtaining employment or to obtaining reemployment if the employee should become unemployed.

When an employer establishes his prior knowledge of the permanent impairment, then there shall be a presumption that the condition is permanent and that a hindrance or obstacle to employment or reemployment exists when the condition is one of the following impairments:

(1) Epilepsy;

(2) Diabetes;

(3) Cardiac disease;

(4) Amputated foot, leg, arm, or hand;

(5) Loss of sight of one or both eyes or partial loss of uncorrected vision of more than seventy-five percent bilateral;

(6) Residual disability from Poliomyelitis;

(7) Cerebral Palsy;

(8) Multiple Sclerosis;

(9) Parkinson's disease;

(10) Cerebral vascular accident;

(11) Tuberculosis;

(12) Silicosis;

(13) Psychoneurotic disability following treatment in a recognized medical or mental institution;

(14) Hemophilia;

(15) Chronic Ostemyelitis;

(16) Ankylosis of joints;

(17) Hyperinsulinism;

(18) Muscular Dystrophy;

(19) Arteriosclerosis;

(20) Thrombophlebitis;

(21) Varicose veins;

(22) Heavy metal poisoning;

(23) Ionizing radiation injury;

(24) Compressed air sequelae;

(25) Ruptured intervertebral disc;

(26) Hodgkins disease;

(27) Brain damage;

(28) Deafness;

(29) Cancer;

(30) Sickle-Cell Anemia;

(31) Pulmonary disease;

(32) Intellectual disability provided the employee's intelligence quotient is such that he falls within the lowest percentile of the general population. However, it shall not be necessary for the employer to know the employee's actual intelligence quotient or actual relative ranking in relation to the intelligence quotient of the general population.

(e) The Second Injury Fund shall not be bound as to any question of law or fact by reason of any compensation agreement, settlement, award, and adjudication to which it was not a party, or in relation to which it was not notified at least twenty days prior to a hearing on liability that it might be subject to liability for the injury or death.

(f) An employer or his carrier must notify the Workers' Compensation Commission and the Director of the Second Injury Fund in writing of any possible claim against the fund as soon as practicable but in no event later than after the payment of the first seventy-eight weeks of compensation. This written notice must provide the:

(1) date of accident;

(2) employee's name;

(3) employer's name and address;

(4) insurance carrier's name, address, and the National Council on Compensation Insurance code; and

(5) insurance carrier's claim number, policy number, and policy effective date. The carrier claim number is the unique identifier a carrier uses throughout the life of a claim to report that claim to the National Council on Compensation Insurance. Failure to comply with the provisions of this subsection shall bar an employer or his carrier from recovery from the fund.

(g) If the employee has a permanent physical impairment, as defined in this section and the prerequisites for reimbursement have been met, and if it can be shown that the subsequent injury most probably would not have occurred "but for" the presence of the prior impairment, then reimbursement will be granted as provided in this section even if the subsequent injury does not cause the employer's liability for compensation and medical benefits to be substantially greater than that which would have resulted from the subsequent injury alone.

(h) When a third party is deemed to be an employer for the purposes of paying workers' compensation benefits, that third party will be entitled to reimbursement from the Second Injury Fund if either he or the employer of record have met the knowledge requirements outlined in this section, as well as all other requirements.

(i) The Second Injury Fund is entitled to a credit for sums recovered by the employer or his workers' compensation carrier from third parties, after the employer or his workers' compensation carrier have been reimbursed for the monies paid out by them and not reimbursed by the fund.

(j) The Second Injury Fund can enter into compromise settlements at the discretion of the director with approval of a majority of the Workers' Compensation Commission, provided a bona fide dispute exists.

(k) Any employer operating in violation of Section 42-5-20 is not eligible for reimbursement from the South Carolina Second Injury Fund.

(l) As a prerequisite to reimbursement from the fund, the insurer shall be required to certify that the medical and indemnity reserves have been reduced to the threshold limits of reimbursement and report in accordance with the National Council on Compensation Insurance Workers' Compensation Statistical Plan.

(m) The Second Injury Fund Director must quarterly submit to the National Council on Compensation Insurance information regarding Second Injury Fund accepted claims.

(n) The National Council on Compensation Insurance must submit a report of any discrepancies pursuant to regulations established by the Department of Insurance. The Department of Insurance is directed to establish regulations concerning Second Injury Fund discrepancies.

HISTORY: 1962 Code Section 72-601; 1972 (57) 2578; 1974 (58) 2237; 1976 Act No. 560 Section 1; 1982 Act No. 314, Section 1A; 1982 Act No. 438, Section 1; 1988 Act No. 309, Section 1, eff February 24, 1988; 1990 Act No. 589, Section 1, eff June 12, 1990; 2003 Act No. 73, Section 22, eff June 25, 2003; 2007 Act No. 111, Pt II, Section 3, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-9-410. Reimbursement from Second Injury Fund for employee who becomes totally and permanently disabled in a subsequent injury; notice of preexisting permanent impairment.

(a) When an employee shall become totally and permanently disabled under Section 42-9-10, because of the loss of a hand, arm, foot, leg or the vision of an eye in a subsequent injury under Section 42-9-150 or 42-9-170, he may receive from the employer compensation and medical care provided by this Title for total and permanent disability, and the employer shall be reimbursed a portion of the cost thereof from the Second Injury Fund as herein provided.

(b) If the loss of the member or eyesight is not caused or contributed to by any of the conditions defined as "permanent physical impairment" in Section 42-9-400, the employer shall be responsible to pay such compensation and provide such medical care as is required by Sections 42-9-150 or 42-9-170 and 42-15-60, and the employer shall thereafter be reimbursed by the Second Injury Fund for the cost of such further compensation and medical care as the injured employee shall receive under this chapter.

(c) If the loss of the member or eyesight is caused or contributed to by any of the conditions defined in Section 42-9-400 as "permanent physical impairment," the employer shall pay the compensation and medical expense for seventy-eight weeks as required by subsection (a) of Section 42-9-400 and thereafter the employer shall be reimbursed from the Second Injury Fund for such further compensation or medical expense as the employer shall provide for the employee under this chapter.

(d) In order to receive additional benefits from the Second Injury Fund as permitted by Sections 42-9-150 and 42-9-170, the employer shall establish that he had knowledge of the employee's preexisting permanent physical impairment prior to the time of the subsequent injury by accident, unless the employer can establish that he did not have prior knowledge of the employee's preexisting physical impairment because the existence of the condition was concealed by the employee.

HISTORY: 1962 Code Section 72-601.1; 1974 (58) 2237, 2758; 1982 Act No. 314, Section 1; 2003 Act No. 73, Section 23, eff June 25, 2003.



SECTION 42-9-430. Workers' compensation benefits.

Whenever a dispute arises between two or more parties as to which party is liable for the payment of workers' compensation benefits to an injured employee pursuant to the provisions of this title and there is no genuine issue of material fact as to the employee's employment, his average weekly wage, the occurrence of an injury, the extent of the injury, and the fact that the injury arose out of and in the course of the employment, the hearing commissioner may, in his discretion, require the disputing parties involved to pay benefits immediately to the employee and to share equally in the payment of those benefits until it is determined which party is solely liable, at which time the liable party must reimburse all other parties for the benefits they have paid to the employee with interest at the legal rate of interest provided in Section 34-31-20(A).

HISTORY: 1984 Act No. 276.



SECTION 42-9-440. Suspected false statements or misrepresentations to be reported to Insurance Fraud Division of Office of Attorney General.

The commission shall report all cases of suspected false statement or misrepresentation, as defined in Section 38-55-530(D), to the Insurance Fraud Division of the Office of the Attorney General for investigation and prosecution, if warranted, pursuant to the Omnibus Insurance Fraud and Reporting Immunity Act.

HISTORY: 1994 Act No. 497, Part II, Section 31B, eff July 1, 1994.






CHAPTER 11 - OCCUPATIONAL DISEASES

SECTION 42-11-10. "Occupational disease" defined.

(A) "Occupational disease" means a disease arising out of and in the course of employment that is due to hazards in excess of those ordinarily incident to employment and is peculiar to the occupation in which the employee is engaged. A disease is considered an occupational disease only if caused by a hazard recognized as peculiar to a particular trade, process, occupation, or employment as a direct result of continuous exposure to the normal working conditions of that particular trade, process, occupation, or employment. In a claim for an occupational disease, the employee shall establish that the occupational disease arose directly and naturally from exposure in this State to the hazards peculiar to the particular employment by a preponderance of the evidence.

(B) No disease shall be considered an occupational disease when it:

(1) does not result directly and naturally from exposure in this State to the hazards peculiar to the particular employment;

(2) results from exposure to outside climatic conditions;

(3) is a contagious disease resulting from exposure to fellow employees or from a hazard to which the workman would have been equally exposed outside of his employment;

(4) is one of the ordinary diseases of life to which the general public is equally exposed, unless such disease follows as a complication and a natural incident of an occupational disease or unless there is continuous exposure peculiar to the occupation itself which makes such disease a hazard inherent in such occupation;

(5) is any disease of the cardiac, pulmonary, or circulatory system not resulting directly from abnormal external gaseous pressure exerted upon the body or the natural entrance into the body through the skin or natural orifices thereof of foreign organic or inorganic matter under circumstances peculiar to the employment and the processes utilized therein; or

(6) is any chronic disease of the skeletal joints.

(C) As used in this section, "medical evidence" means expert opinion or testimony stated to a reasonable degree of medical certainty, documents, records, or other material that is offered by a licensed health care provider.

(D) No compensation shall be payable for any occupational disease unless the employee suffers a disability as described in Section 42-9-10, 42-9-20, or 42-9-30.

HISTORY: 1962 Code Section 72-251; 1952 Code Section 72-251; 1949 (46) 565; 2007 Act No. 111, Pt I, Section 24, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-11-20. "Disablement" and "disability" defined.

As used in this chapter, "disablement" means the event of an employee's becoming actually incapacitated, partially or totally, because of an occupational disease, from performing his work in the last occupation in which injuriously exposed to the hazards of such disease, "partial disability" means the physical inability to continue work in such occupation only and "total disability" means the physical inability to perform work in any occupation. The disablement and disability of an employee from an occupational disease shall be determined as provided in this chapter.

HISTORY: 1962 Code Section 72-252; 1952 Code Section 72-252; 1949 (46) 565.



SECTION 42-11-30. Presumptions; heart or respiratory disease as to firefighters; cardiac-related incident as to law enforcement officers; report of physical examination required.

(A) Notwithstanding the provisions of this chapter, for purposes of the South Carolina Workers' Compensation Law, any impairment or injury to the health of a firefighter caused by heart disease or respiratory disease resulting in total or partial disability or death is presumed to have arisen out of and in the course of employment, unless the contrary is shown by competent evidence, if the firefighter is at the time of such impairment or injury a bona fide member of a municipal, county, state, port authority, or fire control district fire department in this State. In order to be entitled to the presumption provided for in this section, any person becoming a member of a fire department after May 29, 1968, must be under the age of thirty-seven years and must have successfully passed a physical examination by a competent physician upon entering into such service or by July 1, 2012, a written report of which must have been made and filed before any alleged injury with the fire department, which examination failed to reveal any evidence of such condition or conditions, and the condition or conditions developed while actively engaged in fighting a fire or within twenty-four hours from the date of last service in the activity.

(B)(1) Notwithstanding the provisions of this chapter, for purposes of the South Carolina Workers' Compensation Law, a cardiac-related incident resulting in impairment or injury to a law enforcement officer resulting in total or partial disability, or death, is presumed to have arisen out of and in the course of employment if this impairment or injury developed while actively engaged in, or within twenty-four hours from the date of, a law enforcement incident involving unusual or extraordinary physical exertion, unless the contrary is shown by competent evidence. At the time of the incident, the law enforcement officer must be employed as a law enforcement officer of a municipal, county, state, port authority, or other law enforcement agency in this State. In order to be entitled to the presumption provided by this section, a person becoming a law enforcement officer, must be under thirty-seven years of age and upon entering into the service, must have successfully passed a physical examination which includes a risk factor assessment for coronary artery disease conducted by a competent physician who should counsel on risk factor reduction and consider current medical literature on evaluation and prevention of coronary artery disease in conducting the risk factor assessment. A written report of the examination must have been made and filed with the law enforcement agency, which examination must not have revealed evidence of cardiac impairment or injury. If the law enforcement officer is identified as being a high risk for coronary artery disease during the risk factor assessment and the law enforcement officer fails to undergo, at his own expense, additional medical tests related to discovery of coronary artery disease, he is not entitled to the presumption provided by this section.

(2) If a law enforcement agency cannot produce the report described in subitem (B)(1), the law enforcement officer may submit a written report of a physical examination conducted before July 1, 2012, which includes a risk factor assessment for coronary artery disease conducted by a competent physician who also shall counsel on risk factor reduction and consider current medical literature on evaluation and prevention of coronary artery disease in conducting the risk factor.

HISTORY: 1962 Code Section 72-251.1; 1968 (55) 2798; 2005 Act No. 108, Section 1, eff upon approval (became law without the Governor's signature on June 2, 2005); 2010 Act No. 126, Section 1, eff upon approval (became law without the Governor's signature on February 25, 2010).



SECTION 42-11-40. Occupational diseases shall be treated as injuries by accident.

When employer and employee are subject to the provisions of this Title, the disablement or death of an employee resulting from an occupational disease shall be treated as an injury by accident and the employee, or in case of death his dependents, shall be entitled to compensation as for an injury under this Title, except as otherwise provided in this chapter; and the practice and procedure prescribed in this Title shall apply to all proceedings under this chapter, except as otherwise provided in this chapter. In no case shall an employer be liable for compensation for an occupational disease unless such disease was contracted by the employee while in the employ of the employer as a direct result of the employment.

HISTORY: 1962 Code Section 72-253; 1952 Code Section 72-253; 1949 (46) 565.



SECTION 42-11-50. Limitation on compensation payable to employee disabled by both injury and occupational disease.

When an employee suffers disability from an occupational disease and also from an injury which is otherwise compensable under this Title, he shall not be entitled to receive compensation for both and benefits payable shall be limited to the cause which results in the longest period of disability, either as provided under this chapter or as provided for an injury by accident arising out of and in the course of employment. In no event shall compensation payable for disability or death exceed the maximum benefits provided under this Title.

HISTORY: 1962 Code Section 72-254; 1952 Code Section 72-254; 1949 (46) 565.



SECTION 42-11-60. Requirements for compensation for pulmonary diseases.

No compensation shall be payable for any pulmonary disease arising out of the inhalation of organic or inorganic dust or fumes unless the claimant suffers disability as described in Section 42-9-10 or Section 42-9-20 and shall not be compensable under Section 42-9-30; provided, however, in claims based on byssinosis the claimant must have been exposed to dust in his employment for a period of at least seven years.

HISTORY: 1962 Code Section 72-255; 1952 Code Section 72-255; 1949 (46) 565; 1977 Act No. 103 Section 1.



SECTION 42-11-70. Time in which disease must have been contracted.

Neither an employee nor his dependents shall be entitled to compensation for disability or death from an occupational disease, except that due to exposure to ionizing radiation, unless such disease was contracted within one year after the last exposure to the hazard peculiar to his employment which caused the disease, save that in the case of a pulmonary disease arising out of the inhalation of organic or inorganic dusts the period shall be two years.

HISTORY: 1962 Code Section 72-256; 1952 Code Section 72-256; 1949 (46) 565; 1963 (53) 143.



SECTION 42-11-80. Wilful misrepresentation by employee as to absence of disease; waivers.

If an employee, at the time of his employment, wilfully and falsely represents in writing that he has not previously suffered from the disease which is the cause of disability or death, no compensation shall be payable. If an employee who has previously suffered from an occupational disease desires to continue in an employment to which such a disease is a hazard, he may waive his right to receive further benefits for disablement or disability from such disease by written agreement approved by the Commission in accordance with such rules as it may promulgate.

HISTORY: 1962 Code Section 72-257; 1952 Code Section 72-257; 1949 (46) 565.



SECTION 42-11-90. Amount of compensation when noncompensable cause or disease affects occupational disease.

When an occupational disease prolongs, accelerates or aggravates or is prolonged, accelerated or aggravated by any other cause or infirmity not otherwise compensable, the compensation payable for disability or death shall be limited to the disability which would have resulted solely from the occupational disease if there were no other such cause or infirmity and shall be computed by the proportion which the disability from occupational disease bears to the entire disability.

HISTORY: 1962 Code Section 72-258; 1952 Code Section 72-258; 1949 (46) 565.



SECTION 42-11-100. Amount of compensation payable for disability; exceptions.

Compensation payable for disability from an occupational disease must be the same as that provided for an injury under this title. No compensation is payable:

(1) For the degree of disability resulting from noncompensable causes or the employee's refusal to use a safety appliance provided by and regularly required to be used by the employer or to obey a safety rule or regulation adopted and regularly enforced by the employer.

(2) For any disability resulting from the employee's intoxication or wilful intent to injure himself.

(3) For the time the employee refuses to accept suitable employment when ordered to do so by the Commission.

(4) After the disability terminates.

HISTORY: 1962 Code Section 72-259; 1952 Code Section 72-259; 1949 (46) 565; 1977 Act No. 103 Section 2; 1988 Act No. 677, Section 1, eff June 27, 1988.



SECTION 42-11-110. No presumptions; misconception of remedy.

There shall be no presumption that disablement from any cause or infirmity is the result of a occupational disease, nor that an occupational disease will result in disablement or disability. But when disability results from a disease which is compensable under other provisions of this Title, although not an occupational disease, the employee shall not be deprived of any benefits to which he may be entitled because he may have misconceived his remedy to be for an occupational disease.

HISTORY: 1962 Code Section 72-260; 1952 Code Section 72-260; 1949 (46) 565.



SECTION 42-11-120. Procedure for determining claims; reference of medical question to medical board.

The procedure for determining claims for benefits from an occupational disease shall be the same as that followed in determining other claims under this Title, save that if any medical question shall be in controversy the Commission may, upon its own motion, and shall, upon motion of either party to the proceeding, refer the question to the medical board as provided in this chapter for investigation and report. A medical question shall be deemed to include any issue concerning the existence, cause and duration of a disease or disability, the date of disablement, the degree of disability and the proportion thereof attributable to a noncompensable cause and any other matter necessarily pertinent thereto requiring the opinion of experts.

HISTORY: 1962 Code Section 72-261; 1952 Code Section 72-261; 1949 (46) 565.



SECTION 42-11-130. Membership of medical board.

The medical board employed to determine controverted medical questions shall consist of three members appointed by the Commission or hearing commissioner and selected from the medical advisory panel as follows: One to be named by the claimant and one to be named by the employer or his insurer as the case may be, and the third to be chosen by the Commission or hearing commissioner. But if within ten days after the hearing in which a controverted medical question is raised one or more of the parties have failed to nominate a member, the Commission or commissioner hearing the case shall nominate a member or members to complete the board to three members.

HISTORY: 1962 Code Section 72-262; 1952 Code Section 72-262; 1949 (46) 565; 1977 Act No. 103 Section 3.



SECTION 42-11-140. Fees and expenses of medical board.

The fees and expenses of the medical board shall be charged in accordance with a schedule adopted by the Commission upon the advice and recommendations of the medical advisory panel and such fees and expenses, along with such clinical and X-ray expenses as the medical board may require in order to properly complete its investigation in a particular case, shall be chargeable as cost to the losing party in the controversy, save that when the claimant is the losing party such fees, costs and expenses shall be borne by the Commission.

HISTORY: 1962 Code Section 72-263; 1952 Code Section 72-263; 1949 (46) 565.



SECTION 42-11-150. Procedure before medical board.

The medical board, upon referral to it of a medical question, shall notify the claimant and the employer or its insurer, as the case may be, to appear before the board at a time and place stated in the notice and shall examine the employee, if living, and may examine the body of the employee, if deceased. The medical board shall consider any testimony given before the Commission pertaining to the medical question and necessary to a proper determination thereof. The medical board shall, as soon as practical after it has completed its consideration of the case, report in writing its findings and conclusions on every medical question in controversy. Such report shall be a part of the record in the case and shall include a statement indicating the physician or physicians, if any, who appeared before it, the medical board, what, if any, medical reports and X-rays were considered by it and any other matters which it deems necessary to explain or substantiate its conclusions. The Commission upon receipt of the report shall send a copy thereof to the claimant and to the employer and his insurance carrier, if any.

HISTORY: 1962 Code Section 72-264; 1952 Code Section 72-264; 1949 (46) 565.



SECTION 42-11-160. Decisions on questions by medical board.

The decisions and award in the case shall conform to the findings and conclusions in such report insofar as it is restricted to medical questions, except that either party may, within ten days after receipt of a copy of the report, file written objection thereto with the Commission; provided, the report shall not be binding on the Commission if it be proven that the conclusion of the board upon a medical question be erroneous, due to fraud, undue influence, or mistake of law or material fact.

HISTORY: 1962 Code Section 72-265; 1952 Code Section 72-265; 1949 (46) 565; 1977 Act No. 103 Section 4.



SECTION 42-11-170. Membership of medical advisory panel.

The medical board shall be chosen from the medical advisory panel, composed of medical experts appointed by the Governor who shall be chosen from a list submitted by the executive committee of the South Carolina Medical Association, which list shall be approved by the Industrial Commission. The medical advisory panel shall include at least three doctors of medicine with no less than five years' specialization in the field of X-ray diagnosis and treatment, at least three doctors of medicine with no less than five years' specialization in pathology, at least three doctors of medicine with no less than five years' experience in the treatment and diagnosis of occupational diseases or who are specially qualified by training and experience as experts in the diagnosis and treatment of diseases in general and two doctors who are qualified for the treatment of pulmonary diseases. Members of the medical advisory panel shall serve for a term of two years and the Governor may from time to time fill vacancies in the membership thereof from its lists submitted to him as provided in this section.

HISTORY: 1962 Code Section 72-266; 1952 Code Section 72-266; 1949 (46) 565; 1977 Act No. 103 Section 5.



SECTION 42-11-180. Compensation of members of medical advisory panel.

Members of the medical advisory panel shall receive no compensation save that provided when they serve on a medical board. But when the panel is convened to give its advice and recommendations to the Commission, the members participating therein shall receive per diem allowances plus their reasonable maintenance and travel expenses to be paid by the Commission.

HISTORY: 1962 Code Section 72-267; 1952 Code Section 72-267; 1949 (46) 565; 1951 (47) 506.



SECTION 42-11-185. Medical examination in lieu of medical panel for occupationally related disease claims.

Notwithstanding the provisions of Section 42-11-120, in lieu of a medical panel in claims involving occupationally related diseases, at the election of either party or the hearing commissioner, the claimant shall be referred to a medical doctor or doctors who diagnose or treat occupational diseases and who are employed by or associated with one of the medical universities in South Carolina. The findings and testimony of such doctors shall be deemed advisory to, but not binding upon the hearing commissioner. Fees and expenses of such medical examinations shall be paid by the commission unless the claimant prevails in the controversy in which case such fees and expenses will be charged to the losing party.

HISTORY: 1978 Act No. 522 Section 3; 1978 Act No. 644 Part II Section 10.



SECTION 42-11-190. Promulgation of rules, regulations and schedules.

The Commission may, upon the advice and recommendations of the medical advisory panel:

(1) Make reasonable regulations regarding the conduct of hearings and investigations by medical boards and the fees and expenses to be allowed members of the panel for serving on such boards from time to time.

(2) Adopt a schedule of occupational diseases which shall include also a schedule of the processes or occupations giving rise to such diseases under the definitions given in Section 42-11-10.

HISTORY: 1962 Code Section 72-268; 1952 Code Section 72-268; 1949 (46) 565; 1988 Act No. 677, Section 2, eff June 27, 1988.



SECTION 42-11-200. Rejection of chapter.

Either employer or employee may reject the provisions of this chapter under the same terms and conditions as he may reject the other provisions of this Title.

HISTORY: 1962 Code Section 72-269; 1952 Code Section 72-269; 1949 (46) 565.






CHAPTER 13 - IONIZING RADIATION INJURY

SECTION 42-13-10. Definitions.

As used in this chapter:

(1) "Ionizing radiation" means any particulate or electromagnetic radiation capable of producing ions directly or indirectly in its passage through matter.

(2) "Ionizing radiation injury" means any harmful change in the human organism, including damage to or loss of a prosthetic appliance, arising out of and in the course of employment and caused by exposure to ionizing radiation.

(3) "Ionizing radiation disability" means any temporary or permanent, partial or total impairment of natural capability or a decrease in wage-earning capacity arising out of and in the course of employment and caused by exposure to ionizing radiation.

(4) "Permanent physical impairment" means any permanent condition, whether congenital or due to injury or disease, of such seriousness as to constitute a hindrance or obstacle to obtaining employment or to obtaining reemployment if the employee should become unemployed.

(5) "Death" means death resulting from an ionizing radiation injury.

HISTORY: 1962 Code Section 72-280; 1969 (56) 685.



SECTION 42-13-20. Employers and employees subject to chapter.

(a) The following shall constitute employers who shall be subject to the provisions of this chapter:

(1) Every person, partnership firm, association, trust, profit or nonprofit organization, corporation or legal representatives thereof, that has one or more employees in this State and is engaged in activities which involve the use or presence of ionizing radiation. Provided, however, that any employer who employs less than three employees may, at his option, elect not to be subject to the provisions of this chapter.

(2) The State, or any agency thereof, and each political subdivision of the State, or any agency thereof, or public or quasi-public corporation that has one or more employees and is engaged in activities which involve the use or presence of ionizing radiation.

(b) The following shall constitute employees who shall be subject to the provisions of this chapter:

(1) Every person, including a minor, whether lawfully or unlawfully employed, in the service of an employer subject to this chapter under any contract of hire or apprenticeship, express or implied, and all helpers and assistants of employees whether paid by the employer or employee, if employed with the knowledge, actual or constructive, of the employer.

(2) Every person performing service in the course of the trade, business, profession or occupation of an employer at the time of injury or disability, provided such person in relation to this service does not maintain a separate business, does not hold himself out to and render service to the public and is not himself an employer subject to this chapter.

HISTORY: 1962 Code Section 72-281; 1969 (56) 685.



SECTION 42-13-30. Effect of injury suffered outside State; effect of injury to employee of nonresident employer; effect of award under law of another state.

(a) If an employee of an employer subject to this chapter, while working outside the territorial limits of this State, suffers an ionizing radiation injury or disability, he, or in the event of his death, his dependents, shall be entitled to the same benefits under this chapter as if the injury or disability had occurred within this State.

(b) If an employee of an employer domiciled or residing outside of this State suffers an ionizing radiation injury or disability while working within the territorial limits of this State, he, or in the event of his death, his dependents, shall be entitled to the same benefits under this chapter as if his employer were domiciled or residing within this State.

(c) The payment or award of benefits under the workers' compensation provisions of another state to an employee or his dependents otherwise entitled to the benefits of this chapter, on account of an ionizing radiation injury or disability, or death, shall not be a bar to a claim for benefits under this chapter; provided, that such payment or award shall be credited against the benefits to which the employee or his dependents would have been entitled had claim been made solely under this chapter.

HISTORY: 1962 Code Section 72-282; 1969 (56) 685.



SECTION 42-13-40. Waiver by employee shall be invalid.

No agreement by an employee to waive his right to compensation shall be valid with regard to ionizing radiation injury or disability.

HISTORY: 1962 Code Section 72-283; 1969 (56) 685.



SECTION 42-13-50. Employer who is liable for awards; apportionment of liability.

The employer, in whose employment an employee was last exposed to ionizing radiation, shall be liable for all awards of compensation should such employee suffer an ionizing radiation injury, disability or death. If, however, such ionizing radiation injury, disability or death is attributable in part to exposure to ionizing radiation which such employee received in any previous employment, the employer who is made liable for all awards of compensation as provided by this section may appeal to the Industrial Commission which shall apportion such liability among the several employers in whose employ the employee was exposed to ionizing radiation. The method of apportionment shall be determined by the Commission.

HISTORY: 1962 Code Section 72-284; 1969 (56) 685.



SECTION 42-13-60. Time for filing claims.

(a) In cases involving radiation injury or disability the time for filing claims shall not begin to run until:

(1) The employee sustains such injury or disability, and

(2) The employee knows, or by the exercise of reasonable diligence should know, of the existence of the injury or disability and its possible relationship to his employment.

(b) The time for filing claims for benefits in the event of death shall not begin to run until the person entitled to file such claims knows, or by the exercise of reasonable diligence should know, the possible relationship of the death to the employment.

HISTORY: 1962 Code Section 72-285; 1969 (56) 685.



SECTION 42-13-70. Compensability of all forms of injury, disability or death.

All forms of ionizing radiation injury, disability or death shall be compensable under this chapter.

HISTORY: 1962 Code Section 72-286; 1969 (56) 685.



SECTION 42-13-80. Employee's right to medical services, appliances and supplies.

(a) For any ionizing radiation injury or disability, the employee shall be entitled to all medical services, appliances and supplies which are required by the nature of his injury or disability and which will relieve pain and promote and hasten his restoration to health and employment. The employer shall furnish such services, appliances and supplies and necessary replacements or repairs of such appliances unless the need for such replacements or repairs is due to lack of proper care by the employee.

(b) The Industrial Commission, on competent medical advice, shall have authority to determine the necessity, character and sufficiency of any medical services or medical rehabilitation furnished or to be furnished, and shall have authority to order a change of physician, hospital or rehabilitation facility when, in its judgment, such change is desirable or necessary.

HISTORY: 1962 Code Section 72-287; 1969 (56) 685.



SECTION 42-13-90. Employee's right to vocational rehabilitation services.

(a) An employee covered by this chapter who, for reasons of injury or medically determined restrictions on radiation exposure, and whose skills are not transferable to equivalent work not involving radiation exposure, shall be entitled to such vocational rehabilitation services, including retraining and job replacement, as may be reasonably necessary to restore him to suitable employment. If such services are not voluntarily offered and accepted, the Industrial Commission, on its own motion or upon application of the employee, after affording the parties an opportunity to be heard, may refer the employee to one or more qualified physicians or facilities for evaluation of the practicability of, the need for, and the kind of service, treatment or training necessary for and appropriate to render him fit for a remunerative occupation. Upon receipt and evaluation of such report, the Industrial Commission may order that the services and treatment recommended in the report, or such other rehabilitation treatment or service it may deem necessary, be provided at the expense of the employer. Vocational rehabilitation training, treatment or service required pursuant to this section shall not extend for a period of more than fifty-two weeks, except in unusual cases when by special order of the Industrial Commission, after affording the parties an opportunity to be heard, the period may be extended for an additional twenty-six weeks.

(b) Where rehabilitation services require residence at or near the facility or institution away from the employee's customary residence, reasonable cost of his board, lodging and travel shall be paid for by the employer.

(c) Refusal to accept rehabilitation services pursuant to order of the Industrial Commission shall result in loss of compensation for each week of the period of refusal.

HISTORY: 1962 Code Section 72-288; 1969 (56) 685.



SECTION 42-13-100. Certain settlements shall be invalid unless approved by Commission.

Any settlement which waives liability for possible subsequently appearing consequences of ionizing radiation injury or disability is invalid unless approved by the Industrial Commission.

HISTORY: 1962 Code Section 72-289; 1969 (56) 685.



SECTION 42-13-110. Powers of Commission.

The Industrial Commission is hereby authorized:

(1) To accept and administer loans, grants or other funds or gifts, conditional or otherwise, in furtherance of its function, from the Federal Government and other sources, public or private; and

(2) To require the keeping of radiation exposure records by employers covered under Section 42-13-20 of this chapter and the furnishing of such exposure records to the Industrial Commission or its successor organizations upon request.

HISTORY: 1962 Code Section 72-290; 1969 (56) 685.



SECTION 42-13-120. Application of other provisions of this Title.

All the provisions of the Workers' Compensation Act, Title 42, shall be applicable to this chapter except where they are specifically contrary thereto.

HISTORY: 1962 Code Section 72-291; 1969 (56) 685.



SECTION 42-13-130. Rejection of chapter.

Either employer or employee may reject the provisions of this chapter under the same terms and conditions as he may reject other provisions of this Title.

HISTORY: 1962 Code Section 72-292; 1969 (56) 685.






CHAPTER 15 - NOTICE OF ACCIDENT; FILING OF CLAIMS; MEDICAL ATTENTION AND EXAMINATION

SECTION 42-15-10. State law under which claim is authorized to be filed.

Any employee covered by the provisions of this Title is authorized to file his claim under the laws of the state where he is hired, the state where he is injured, or the state where his employment is located. If an employee shall receive compensation or damages under the laws of any other state, nothing contained in this section shall be construed to permit a total compensation for the same injury greater than that provided in this Title.

HISTORY: 1962 Code Section 72-121.1; 1974 (58) 2265; 1976 Act No. 532 Section 2.



SECTION 42-15-20. Notice to employer of accident or repetitive trauma.

(A) Every injured employee or his representative immediately shall on the occurrence of an accident, or as soon thereafter as practicable, give or cause to be given to the employer a notice of the accident and the employee shall not be entitled to physician's fees nor to any compensation which may have accrued under the terms of this title prior to the giving of such notice, unless it can be shown that the employer, his agent, or representative, had knowledge of the accident or that the party required to give such notice had been prevented from doing so by reason of physical or mental incapacity or the fraud or deceit of some third person.

(B) Except as provided in subsection (C), no compensation shall be payable unless such notice is given within ninety days after the occurrence of the accident or death, unless reasonable excuse is made to the satisfaction of the commission for not giving timely notice, and the commission is satisfied that the employer has not been prejudiced thereby.

(C) In the case of repetitive trauma, notice must be given by the employee within ninety days of the date the employee discovered, or could have discovered by exercising reasonable diligence, that his condition is compensable, unless reasonable excuse is made to the satisfaction of the commission for not giving timely notice, and the commission is satisfied that the employer has not been unduly prejudiced thereby.

HISTORY: 1962 Code Section 72-301; 1952 Code Section 72-301; 1942 Code Section 7035-25; 1936 (39) 1231; 1974 (58) 2265; 2007 Act No. 111, Pt I, Section 25, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-15-40. Time for filing claim; filing by registered mail.

The right to compensation under this title is barred unless a claim is filed with the commission within two years after an accident, or if death resulted from the accident, within two years of the date of death. However, for occupational disease claims the two-year period does not begin to run until the employee concerned has been diagnosed definitively as having an occupational disease and has been notified of the diagnosis. For the death or injury of a member of the South Carolina National Guard, as provided for in Section 42-7-67, the time for filing a claim is two years after the accident or one year after the federal claim is finalized, whichever is later. The filing required by this section may be made by registered mail, and the service within the time periods set forth in this section constitutes timely filing. For a "repetitive trauma injury" as defined in Section 42-1-172, the right to compensation is barred unless a claim is filed with the commission within two years after the employee knew or should have known that his injury is compensable but no more than seven years after the last date of injurious exposure. This section applies regardless of whether the employee was aware that his repetitive trauma injury was the result of his employment.

HISTORY: 1962 Code Section 72-303; 1952 Code Section 72-303; 1942 Code Section 7035-27; 1936 (39) 1231; 1955 (49) 319; 1974 (58) 2265; 1978 Act No. 522 Section 6; 1979 Act No. 194 Part III Section 6; 1990 Act No. 612, Part II, Section 15C, eff June 13, 1990 (became law without the Governor's signature); 2007 Act No. 111, Pt I, Section 26, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-15-50. Limitation of time on notice or claim of mentally incompetent person or minor.

No limitation of time provided in this Title for the giving of notice or making claim under this Title shall run against any person who is mentally incompetent or a minor dependent as long as he has no guardian, trustee or committee.

HISTORY: 1962 Code Section 72-304; 1952 Code Section 72-304; 1942 Code Section 7035-52; 1936 (39) 1231.



SECTION 42-15-55. Appointment of guardian ad litem for minors or mentally incompetent persons.

When a minor or mentally incompetent person is a party in a proceeding before the Workers' Compensation Commission of this State a guardian ad litem for the minor or mentally incompetent person may be appointed by a judge of probate, clerk of court, or master, if there is a master, of the county where the minor or mentally incompetent person resides or by any circuit judge or a member of the Workers' Compensation Commission.

HISTORY: 1986 Act No. 371, eff April 14, 1986.



SECTION 42-15-60. Time period medical treatment and supplies furnished; refusal to accept treatment; settled claims; total and permanent disability.

(A) The employer shall provide medical, surgical, hospital, and other treatment, including medical and surgical supplies as reasonably may be required, for a period not exceeding ten weeks from the date of an injury, to effect a cure or give relief and for an additional time as in the judgment of the commission will tend to lessen the period of disability as evidenced by expert medical evidence stated to a reasonable degree of medical certainty. In addition to it, the original artificial members as reasonably may be necessary must be provided by the employer. During any period of disability resulting from the injury, the employer, at his own option, may continue to furnish or cause to be furnished, free of charge to the employee, and the employee shall accept, an attending physician and any medical care or treatment that is considered necessary by the attending physician, unless otherwise ordered by the commission for good cause shown. The refusal of an employee to accept any medical, hospital, surgical, or other treatment or evaluation when provided by the employer or ordered by the commission bars the employee from further compensation until the refusal ceases and compensation is not paid for the period of refusal unless in the opinion of the commission the circumstances justified the refusal, in which case the commission may order a change in the medical or hospital service. If in an emergency, on account of the employer's failure to provide the medical care as specified in this section, a physician other than provided by the employer is called to treat the employee, the reasonable cost of the service must be paid by the employer, if ordered by the commission.

(B)(1) When a claim is settled on the commission's Agreement for Permanent Disability/Disfigurement Compensation form, the employer is not required to provide further medical treatment or medical modalities after one year from the date of full payment of the settlement unless the form specifically provides otherwise.

(2) Each award of permanency as ordered by the single commissioner or by the commission must contain a finding as to whether or not further medical treatment or modalities must be provided to the employee. If the employee is entitled to receive such benefits, the medical treatment or modalities to be provided must be set forth with as much specificity as possible in the single commissioner's order or the commission's order.

(3) In no case shall an employer be required to provide medical treatment or modalities in any case where there is a lapse in treatment of the employee by an authorized physician in excess of one year unless:

(a) the settlement agreement or commission order provides otherwise; or

(b) the employee has made reasonable attempts to obtain further treatment or modality from an authorized physician, but through no fault of the employee's own, is unable to obtain such treatment or modalities.

(C) In cases in which total and permanent disability results, reasonable and necessary nursing services, medicines, prosthetic devices, sick travel, medical, hospital, and other treatment or care shall be paid during the life of the injured employee, without regard to any limitation in this title including the maximum compensation limit. In cases of permanent partial disability, prosthetic devices shall be furnished during the life of the injured employee or for as long as such devices are necessary.

HISTORY: 1962 Code Section 72-305; 1952 Code Section 72-305; 1942 Code Section 7035-28; 1936 (39) 1231; 1972 (57) 2339; 1980 Act No. 445; 2007 Act No. 111, Pt I, Section 27, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-15-65. Compensation for damage to prosthetic device, eyeglasses, or hearing aid.

Damage to a prosthetic device of an injured employee as the result of an injury by accident arising out of and in the course of the employment entitles the employee to compensation ensuring that the prosthetic device is repaired or replaced.

Damage to eye glasses or a hearing aid used by an injured employee as the result of an injury by accident arising out of and in the course of the employment entitles the employee to compensation ensuring that the eye glasses or the hearing aid is repaired or replaced.

HISTORY: 1992 Act No. 329, Section 1, eff May 4, 1992.



SECTION 42-15-70. Liability of employer for medical treatment; effect of malpractice.

The pecuniary liability of the employer for medical, surgical and hospital service or other treatment required, when ordered by the Commission, shall be limited to such charges as prevail in the community for similar treatment of injured persons of a like standard of living when such treatment is paid for by the injured person and the employer shall not be liable in damages for malpractice by a physician or surgeon furnished by him pursuant to the provisions of this section, but the consequences of any such malpractice shall be deemed part of the injury resulting from the accident and shall be compensated for as such.

HISTORY: 1962 Code Section 72-306; 1952 Code Section 72-306; 1942 Code Section 7035-29; 1936 (39) 1231.



SECTION 42-15-80. Submission to physical examinations; admissibility of communications to physician; autopsy; role of rehabilitation professionals.

(A) After an injury and so long as he claims compensation, the employee, if so requested by his employer or ordered by the commission, shall submit himself to examination, at reasonable times and places, by a qualified physician or surgeon designated and paid by the employer or the commission. The employee has the right to have present at the examination any qualified physician or surgeon provided and paid by him. A fact communicated to or otherwise learned by any physician or surgeon who may have attended or examined the employee, or who may have been present at any examination, is not privileged, either in hearings provided for by this title or any action at law brought to recover damages against an employer who may have accepted the compensation provisions of this title. If the employee refuses to submit himself to or in any way obstructs the examination requested by and provided for by the employer, his right to compensation and his right to take or prosecute a proceeding under this title must be suspended until the refusal or objection ceases and compensation is not payable at any time for the period of suspension unless in the opinion of the commission the circumstances justify the refusal or obstruction. The employer or the commission may require in any case of death an autopsy at the expense of the person requesting it.

(B) The commission shall promulgate regulations establishing the role of rehabilitation professionals and other similarly situated professionals in workers' compensation cases with consideration given to these persons' duties to both the employer and the employee and the standards of care applicable to the rehabilitation professional or other similarly situated professional as the case may be.

HISTORY: 1962 Code Section 72-307; 1952 Code Section 72-307; 1942 Code Section 7035-30; 1936 (39) 1231; 2007 Act No. 111, Pt I, Section 28, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-15-90. Fees of attorneys and physicians and hospital charges shall be approved by Commission.

(A) Attorney fees, physician fees, and hospital charges for services under this title are subject to the approval of the commission, but a physician or hospital may not collect a fee from an employer or insurance carrier until the physician or hospital has made the reports required by the commission in connection with the case.

(B)(1) A person may not:

(a) receive a fee, gratuity, or other consideration for a service rendered pursuant to this title unless the fee, gratuity, or other consideration is approved by the commission or a court of competent jurisdiction; or

(b) make it a business to solicit employment for an attorney or himself with respect to a claim or award for compensation under this title.

(2) A violation of this section constitutes a misdemeanor and, upon conviction, each offense is subject to a fine of not more than five hundred dollars, imprisonment for not more than one year, or both.

(C)(1) The commission may adopt criteria to establish a new fee schedule or adjust an existing fee schedule to establish maximum allowable payments for medical services provided by medical practitioners exclusive of hospital inpatient services and hospital outpatient services and ambulatory surgery centers based in whole or in part on the requirements of a federally funded program, but if it adopts adjustments to an existing fee schedule, it must adopt these adjustments on an annual basis and the adjustments may not exceed the percentage change indicated by the federally funded program. The commission shall conduct an evidentiary hearing to review a proposed adjustment to increase or reduce these fees by more than ten percent annually to determine whether to:

(a) increase or reduce the proposed adjustment as the commission considers appropriate; or

(b) accept the proposed adjustment.

(2)(a) A decision of the commission to increase or reduce a fee schedule to establish maximum allowable payments for medical services provided by medical practitioners exclusive of hospital inpatient services and hospital outpatient services and ambulatory surgery centers by more than ten percent is reviewable by expedited appeal to the Administrative Law Court pursuant to the Administrative Procedures Act.

(b) On appeal, the court may:

(i) accept the increase or decrease;

(ii) impose a lesser increase or decrease;

(iii) revert the fee schedule as it was immediately prior to the annual adjustment;

(iv) adjust the appropriate conversion factors as necessary; or

(v) make other adjustments the court considers reasonable.

(c) The court shall issue a decision within ninety days after it receives the appeal.

(d) During the pendency of this appeal, the portion of the fee schedule under review must remain the same as it was immediately prior to the proposed changes, but all other portions of the fee schedule or conversion factors are effective and remain unchanged.

HISTORY: 1962 Code Section 72-19; 1952 Code Section 72-19; 1942 Code Section 7035-67; 1936 (39) 1231; 1980 Act No. 318, Section 3; 2012 Act No. 183, Section 1, eff June 7, 2012.



SECTION 42-15-95. Release of medical records; communication of medical history by health care provider.

(A) Any employee who seeks treatment for any injury, disease, or condition for which compensation is sought under the provisions of this title shall be considered to have given his consent for the release of medical records relating to such examination or treatment under any applicable law or regulation. All information compiled by a health care facility, as defined in Section 44-7-130, or a health care provider licensed pursuant to Title 40 pertaining directly to a workers' compensation claim must be provided to the insurance carrier, the employer, the employee, their respective attorneys or certified rehabilitation professionals, or the South Carolina Workers' Compensation Commission, within fourteen days after receipt of written request. A health care facility and a health care provider may charge a fee for the search and duplication of a medical record in accordance with regulations promulgated by the Workers' Compensation Commission. Fee schedules established through regulations of the Workers' Compensation Commission shall apply only to claims under Title 42. If a health care provider fails to send the requested information within thirty days after receipt of the request, the person or entity making the request may apply to the commission for an appropriate penalty payable to the commission, not to exceed two hundred dollars.

(B) A health care provider who provides examination or treatment for any injury, disease, or condition for which compensation is sought under the provisions of this title may discuss or communicate an employee's medical history, diagnosis, causation, course of treatment, prognosis, work restrictions, and impairments with the insurance carrier, employer, their respective attorneys or certified rehabilitation professionals, or the commission without the employee's consent. The employee must be:

(1) notified by the employer, carrier, or its representative requesting the discussion or communication with the health care provider in a timely fashion, in writing or orally, of the discussion or communication and may attend and participate. This notification must occur prior to the actual discussion or communication if the health care provider knows the discussion or communication will occur in the near future;

(2) advised by the employer, carrier, or its representative requesting the discussion or communication with the health care provider of the nature of the discussion or communication prior to the discussion or communication; and

(3) provided with a copy of the written questions at the same time the questions are submitted to the health care provider. The employee also must be provided with a copy of the response by the health care provider.

Any discussion or communication must not conflict with or interfere with the employee's examination or treatment.

Any discussions, communications, medical reports, or opinions obtained in accordance with this section will not constitute a breach of the physician's duty of confidentiality.

(C) Any discussions, communications, medical reports, or opinions obtained in violation of this section must be excluded from any proceedings under the provisions of this title.

HISTORY: 1980 Act No. 318, Section 1; 1989 Act No. 186, Section 1, eff June 8, 1989; 1990 Act No. 476, Section 1, eff May 14, 1990; 1994 Act No. 468, Section 5, eff July 14, 1994; 2007 Act No. 111, Pt I, Section 29, eff July 1, 2007, applicable to injuries that occur on or after that date.






CHAPTER 17 - AWARDS PROCEDURE

SECTION 42-17-10. Agreement as to compensation.

If more than seven days after the date of an injury or at any time in case of death, the employer and the injured employee or his dependents reach an agreement in regard to compensation under this title, a memorandum of the agreement in the form prescribed by the Commission, accompanied by a full and complete medical report shall be filed with the Commission within fifteen days after agreement has been reached by the parties for approval of the Commission; otherwise, such agreement shall be voidable by the employee or his dependents. All such agreements shall be subject to adjustment and correction as to the compensable rate if subsequent to filing with the Commission it is determined that such rate does not reflect the correct average weekly wage of the claimant. If approved by the Commission, the memorandum shall for all purposes be enforceable by a court's decree as specified in this title.

HISTORY: 1962 Code Section 72-351; 1952 Code Section 72-351; 1942 Code Section 7035-59; 1936 (39) 1231; 1980 Act No. 318, Section 5.



SECTION 42-17-20. Hearing before Commission on compensation payable.

If the employer and the injured employee or his dependents fail to reach an agreement in regard to compensation under this Title within fourteen days after the employer has knowledge of the injury or after a death or if they have reached such an agreement which has been signed and filed with the Commission and compensation has been paid or is due in accordance therewith and the parties thereto then disagree as to the continuance of any weekly payment under such agreement, either party may make application to the Commission for a hearing in regard to the matters at issue and for a ruling thereon. Immediately after such application has been received the Commission shall set a date for a hearing, which shall be held as soon as practicable, and shall notify the parties at issue of the time and place of such hearing. The hearing shall be held in the city or county in which the injury occurred, unless otherwise agreed to by the parties and authorized by the Commission.

HISTORY: 1962 Code Section 72-352; 1952 Code Section 72-352; 1942 Code Section 7035-60; 1936 (39) 1231; 1955 (49) 459.



SECTION 42-17-30. Commission may appoint doctor to examine injured employee; compensation.

The commission or any member thereof may, upon the application of either party or upon its own motion, appoint a disinterested and duly qualified physician or surgeon to make any necessary medical examination of any employee and to testify in respect thereto. The physician or surgeon must be allowed traveling expenses and a reasonable fee in accordance with a fee schedule set by the commission. The commission may allow additional reasonable amounts in extraordinary cases. The commission or any member thereof has the discretion to order either party to pay the fees and expenses of the physician or surgeon, or the commission or any member thereof may order the parties to share responsibility for payment of the fees and expenses.

HISTORY: 1962 Code Section 72-353; 1952 Code Section 72-353; 1942 Code Section 7035-66; 1936 (39) 1231; 1990 Act No. 407, Section 1, eff April 11, 1990.



SECTION 42-17-40. Conduct of hearing; award.

(A) The commission or any of its members shall hear the parties at issue and their representatives and witnesses and shall determine the dispute in a summary manner. The award, together with a statement of the findings of fact, rulings of law, and other matters pertinent to the questions at issue, must be filed with the record of the proceedings and a copy of the award must immediately be sent to the parties in dispute. The parties may be heard by a deputy, in which event he shall swear or cause the witnesses to be sworn and shall transmit all testimony to the commission for its determination and award.

(B) In the event any commissioner or any member of his family residing in the commissioner's household or any employee of the Workers' Compensation Commission receives an injury in the course of employment, the case must be heard and determined by the circuit court judge in the county in which the injury occurred. The clerk of court shall docket these cases in the file book for the court of common pleas and these cases must be heard in that court. These cases may be called up for trial out of their order by either party. An appeal from an order of the circuit court judge, pursuant to this subsection, shall be taken in the manner provided by the South Carolina Appellate Court Rules. If the order is not appealed, payment must be made as provided in Section 42-17-60. However, this subsection does not apply with respect to claims involving medical benefits only; for claims solely involving medical benefits, subsection (A) applies.

HISTORY: 1962 Code Section 72-354; 1952 Code Section 72-354; 1942 Code Section 7035-61; 1936 (39) 1231; 1989 Act No. 70, Section 1, eff May 10, 1989; 1999 Act No. 55, Section 45, eff June 1, 1999.



SECTION 42-17-50. Review and rehearing by Commission.

If an application for review is made to the Commission within fourteen days from the date when notice of the award shall have been given, the Commission shall review the award and, if good grounds be shown therefor, reconsider the evidence, receive further evidence, rehear the parties or their representatives and, if proper, amend the award.

Each application for commission review must be accompanied by a fee equal to that charged in circuit court for filing a summons and complaint in order to defray the costs of the review. If the commission determines at the conclusion of the review that the appeal was without merit, it may charge, in its sole discretion, the appellant an additional fee not to exceed two hundred fifty dollars.

HISTORY: 1962 Code Section 72-355; 1952 Code Section 72-355; 1942 Code Section 7035-62; 1936 (39) 1231; 1981 Act No. 178 Part II Section 38; 1989 Act No. 197, Section 2.



SECTION 42-17-60. Conclusiveness of award; appeals; payment of compensation during appeal; accrual of interest.

The award of the commission, as provided in Section 42-17-40, if not reviewed in due time, or an award of the commission upon the review, as provided in Section 42-17-50, is conclusive and binding as to all questions of fact. However, either party to the dispute, within thirty days from the date of the award or within thirty days after receipt of notice to be sent by registered mail of the award, but not after, whichever is the longest, may appeal from the decision of the commission to the court of appeals. Notice of appeal must state the grounds of the appeal or the alleged errors of law. In case of an appeal from the decision of the commission on questions of law, the appeal does not operate as a supersedeas and, after that time, the employer is required to make weekly payments of compensation and to provide medical treatment ordered by the commission involved in the appeal or certification until the questions at issue have been fully determined in accordance with the provisions of this title. Interest accrues on an unpaid portion of the award at the legal rate of interest as established in Section 34-31-20(B) during the pendency of an appeal.

HISTORY: 1962 Code Section 72-356; 1952 Code Section 72-356; 1942 Code Section 7035-63; 1936 (39) 1231; 1988 Act No. 677, Section 3, eff June 27, 1988; 1990 Act No. 439, Section 1, eff April 24, 1990; 2007 Act No. 111, Pt I, Section 30, eff July 1, 2007, applicable to injuries that occur on or after that date.



SECTION 42-17-70. Judgment on agreement or award.

Any party in interest may file in the court of common pleas of the county in which the injury occurred a certified copy of a memorandum of agreement approved by the Commission, an order or decision of the Commission, an award of the Commission unappealed from or an award of the Commission affirmed upon appeal, whereupon such court shall render judgment in accordance therewith and notify the parties. Such judgment shall have the same effect and all proceedings in relation thereto shall thereafter be the same as though such judgment had been rendered in a suit duly heard and determined by such court. But if the judgment debtor shall file a certificate duly issued by the Commission, showing compliance with Section 42-5-20, with the clerk of the court in the county in which such judgment is docketed, such clerk shall make upon the judgment roll an entry showing the filing of such certificate which shall operate as a discharge of the lien of such judgment and no execution shall be issued thereon. But if at any time there is default in the payment of any installment due under the award set forth in such judgment the court may, upon application for cause and after ten days' notice to the judgment debtor, order the lien of such judgment restored and execution or other proper process may be immediately issued thereon for past-due installments and for future installments as they may become due.

HISTORY: 1962 Code Section 72-357; 1952 Code Section 72-357; 1942 Code Section 7035-64; 1936 (39) 1231.



SECTION 42-17-80. Costs.

If the Commission or any court before whom any proceedings are brought under this Title shall determine that such proceedings have been brought, prosecuted or defended without reasonable grounds, it may assess the whole cost of the proceedings upon the party who has brought or defended them.

HISTORY: 1962 Code Section 72-358; 1952 Code Section 72-358; 1942 Code Section 7035-65; 1936 (39) 1231.



SECTION 42-17-90. Review of award on change of condition.

(A) On its own motion or on the application of a party in interest on the ground of a change in condition, the commission may review an award and on that review may make an award ending, diminishing, or increasing the compensation previously awarded, on proof by a preponderance of the evidence that there has been a change of condition caused by the original injury, after the last payment of compensation. An award is subject to the maximum or minimum provided in this title, and the commission immediately shall send to the parties a copy of the order changing the award. The review does not affect the award as regards any monies paid and the review must not be made after twelve months from the date of the last payment of compensation pursuant to an award provided by this title.

(B) A motion or application for change in condition involving a repetitive trauma injury must be made within one year from the date of the last compensation payment for the repetitive trauma injury. Any filing not made within this one-year period shall be considered untimely and shall not be reviewed.

(C) A motion or application for change in condition involving an occupational disease must be made within one year from the date of the last compensation payment for the occupational disease. Any filing not made within this one-year period shall be considered untimely and shall not be reviewed.

HISTORY: 1962 Code Section 72-359; 1952 Code Section 72-359; 1942 Code Section 7035-49; 1936 (39) 1231; 2007 Act No. 111, Pt I, Section 31, eff July 1, 2007, applicable to injuries that occur on or after that date.






CHAPTER 19 - RECORDS AND REPORTS

SECTION 42-19-10. Employers' records and reports of injuries.

Every employer shall keep a record of all injuries, fatal or otherwise, received by his employees in the course of their employment on forms approved by the commission.

If the injury requires minimal medical attention at a cost not to exceed an amount specified by regulation of the Workers' Compensation Commission, and does not cause more than one lost workday or permanency, the employer is not required to make a written report to the commission or the employer's insurance carrier, provided the employer maintains a record as prescribed by the commission and pays directly the incurred cost of the resulting medical attention.

All other injuries must be reported in writing to the commission according to the following guidelines:

(1) An injury for which there is no compensable lost time or permanency and the medical treatment does not exceed an amount specified by regulation of the Workers' Compensation Commission must be reported annually on a form and at a time prescribed by the commission.

(2) An injury involving compensable lost time, medical attention in excess of the limit established by commission regulation in (1) above, or the possibility of permanency must be reported within ten business days after the occurrence and knowledge of it, as provided in Section 42-15-20, on a form or in an electronic format prescribed by the commission.

However, for the injury of a South Carolina National Guard member as provided for in Section 42-7-67, the reporting periods must be counted from the date the employer, the South Carolina National Guard, has knowledge that the federal government has denied benefits to the injured guard member or that benefits or additional benefits may be due under the provisions of Title 42.

HISTORY: 1962 Code Section 72-501; 1952 Code Section 72-501; 1942 Code Section 7035-69; 1936 (39) 1231; 1955 (49) 459; 1980 Act No. 318, Section 7; 1989 Act No. 197, Section 1, eff June 20, 1989; 1990 Act No. 612, Part II, Section 15D, eff June 13, 1990 (became law without the Governor's signature); 1996 Act No. 424, Section 8, eff June 18, 1996.



SECTION 42-19-20. Employers' reports of termination or extension beyond sixty days of disability.

Upon the termination of the disability of an injured employee, or if the disability extends beyond a period of sixty days then also at the expiration of such period, the employer shall make a supplementary report to the Commission on blanks approved by the Commission for this purpose.

HISTORY: 1962 Code Section 72-502; 1952 Code Section 72-502; 1942 Code Section 7035-69; 1936 (39) 1231; 1980 Act No. 318, Section 8.



SECTION 42-19-30. Penalty for failure to make required reports.

Any employer or insurance carrier who refuses or neglects to submit required forms, records, and reports as may be necessary for the proper handling or adjudication of a claim is liable for a penalty of not less than ten dollars nor more than one hundred dollars for each refusal or neglect. The fine provided in this section may be assessed by the commission with the right of review and appeal as in other cases.

HISTORY: 1962 Code Section 72-503; 1952 Code Section 72-503; 1942 Code Section 7035-69; 1936 (39) 1231; 1980 Act No. 318, Section 9; 1981 Act No. 27, Section 1; 1986 Act No. 366, eff April 11, 1986.



SECTION 42-19-40. Records shall not be public.

The records of the Commission, in so far as they refer to accidents, injuries and settlements, shall not be open to the public, but only to parties satisfying the Commission of their interest in such records and of the right to inspect them.

HISTORY: 1962 Code Section 72-504; 1952 Code Section 72-504; 1942 Code Section 7035-69; 1936 (39) 1231.



SECTION 42-19-50. Penalty for failing to file report of insurance coverage.

Every insurance carrier providing coverage under the Workers' Compensation law shall file a report of coverage with the Industrial Commission within thirty days from the inception date of the policy on forms prescribed by the Commission.

Any insurance company who refuses or neglects to properly submit the required forms is liable for a penalty of not less than one hundred dollars and not more than two hundred fifty dollars for each day's refusal to so file. The fine provided for in this section may be assessed by the commission with the right to review and appeal as in other cases.

HISTORY: 1985 Act No. 180, Section 1, eff June 21, 1985.









Title 43 - Social Services

CHAPTER 1 - STATE DEPARTMENT AND BOARD OF SOCIAL SERVICES

SECTION 43-1-10. State Department of Social Services; subordinate divisions; director.

There is created the State Department of Social Services, referred to in this title as the state department or department, with such subordinate divisions as may be created or authorized by law. The state department shall be headed by a State Director of Social Services who shall be appointed by the Governor upon the advice and consent of the Senate. The director must possess sound moral character, superior knowledge of and experience in the field of children's services and other social services, and proven administrative ability. The director is subject to removal by the Governor pursuant to the provisions of Section 1-3-240.

HISTORY: 1962 Code Section 71-1; 1952 Code Section 71-1; 1942 Code Section 4996-1; 1937 (40) 496; 1972 (57) 2382; 1993 Act No. 181, Section 998, eff July 1, 1993.



SECTION 43-1-50. State Director of Social Services; selection; term; duties; salary; bond.

The chief executive officer and the administrative head of the state department is a State Director of Social Services, referred to in Chapters 1, 3, 5, 7, 9, 19, and 23 as the State Commissioner or commissioner, who shall hold office until his successor has been appointed and qualified. The director shall be vested with the duty and authority to oversee, manage, and control the operation, administration, and organization of the department subject only to the laws of this State and the United States. He shall receive such compensation as may be established under the provisions of Section 8-11-160 and for which funds have been authorized in the general appropriation act. The director may be required to furnish bond.

HISTORY: 1962 Code Section 71-5; 1952 Code Section 71-5; 1942 Code Section 4996-4; 1937 (40) 496; 1942 (42) 1596; 1947 (45) 489; 1972 (57) 2382; 1993 Act No. 181, Section 999, eff July 1, 1993.



SECTION 43-1-60. State Advisory Council and Committees.

The State Director may create:

(1) a State Advisory Council of Social Services to consider and advise with the department on its problems and the remedies therefor, such Council not to exceed fifteen members. The members of such Council shall serve without compensation or allowance for expenses;

(2) such advisory committees as are required by federal law or regulations regarding the programs which the department administers. These advisory committees, as are required by federal law or regulation, shall receive travel and per diem as provided under the law for state boards, commissions, or committees; and

(3) other committees the director may deem necessary for prudent administration of the programs administered by the department. Such committees may be reimbursed travel expenses as provided under the law and regulations for state employees but shall receive no per diem payment.

All subsistence and per diem authorized under the provisions of this section shall be paid from funds available to the Department of Social Services.

HISTORY: 1962 Code Section 71-6; 1952 Code Section 71-6; 1942 Code Section 4996-14; 1937 (40) 496; 1972 (57) 2382; 1976 Act No. 709 Part II Section 12; 1993 Act No. 181, Section 1000, eff July 1, 1993.



SECTION 43-1-70. Selection of other employees of State Department; compensation; bond.

The director may appoint and employ such other officers and employees as are authorized and may be necessary to perform the duties placed upon the department by law, and the director shall fix their compensation unless the General Assembly shall do so, but in no event shall the director expend any sums for purposes unauthorized by law. All such compensation shall be fixed by the state department, which shall submit to the State Budget and Control Board all proposed salaries not fixed by law, and the State Budget and Control Board shall pass upon such salaries so that the amounts paid shall be in keeping with the salaries paid to other state employees for similar service and duties. The director may require such officers and employees to furnish bonds in such amounts as it may determine. The selection of such officers and employees shall be made entirely upon the qualification and merit of the individuals so employed.

HISTORY: 1962 Code Section 71-7; 1952 Code Section 71-7; 1942 Code Section 4996-5; 1937 (40) 496; 1972 (57) 2382; 1993 Act No. 181, Section 1001, eff July 1, 1993.



SECTION 43-1-80. Powers, duties and purpose of State Department.

The State Department shall supervise and administer the public welfare activities and functions of the State as provided in Chapters 1, 3, 5, 7, 9, 19, and 23 and child protective services as referred to in Title 63, Chapter 7 or as otherwise authorized by law and may act as the agent of the State, cooperate with any federal agency for the purpose of carrying out matters of mutual concern, and administer any federal funds granted the State in the furtherance of the duties imposed upon the State Department. The Department shall study the various social problems confronting the State, inquiring into their causes and possible cures, making such surveys, gathering such statistics, and formulating such recommended public policies in connection thereto as may be in the interest of the State, and shall make such information available in published form. The Department may adopt all necessary rules and regulations and formulate policies and methods of administration, when not otherwise fixed by law, to carry out effectively the activities and responsibilities delegated to it. The aim of the Department shall be to promote the unified development of welfare activities and agencies of the State and local governments so that each agency and governmental institution may function as an integral part of a general system.

HISTORY: 1962 Code Section 71-8; 1952 Code Section 71-8; 1942 Code Sections 4996-2, 4996-6; 1937 (40) 496; 1986 Act No. 334, Section 3, eff March 10, 1986.



SECTION 43-1-90. State Department shall supervise administration of assistance; forms; rules and regulations.

The State Department shall supervise the administration of assistance under Chapters 1, 3, 5, 7, 9, 19 and 23. The State Department shall prescribe the form of and print and supply to county departments blanks of applications, reports, affidavits and such other forms as it may deem advisable. The State Department shall make rules and regulations necessary for the carrying out of the provisions of Chapters 1, 3, 5, 7, 9, 19 and 23 to the end that assistance be administered uniformly throughout the State, having regard to the varying conditions in different parts of the State, and that the spirit and purpose of Chapters 1, 3, 5, 7, 9, 19 and 23 may be complied with. All such rules and regulations made by the State Department shall be binding upon the county departments and shall be complied with by them.

HISTORY: 1962 Code Section 71-9; 1952 Code Section 71-9; 1942 Code Section 4996-23; 1937 (40) 496; 1941 (42) 265.



SECTION 43-1-100. State Department may investigate certain institutions or agencies.

The State Department may make investigations into the administration and affairs of any institution or agency, public or private, concerned with the care, custody or training of persons or the handling of problems of delinquency, dependency or defectiveness.

HISTORY: 1962 Code Section 71-10; 1952 Code Section 71-10; 1942 Code Section 4996-61; 1937 (40) 496; 1947 (45) 489.



SECTION 43-1-110. State Department may cooperate with Federal Government in administration of Federal Child Welfare Services.

The State Department may cooperate with the Federal Government, its agencies or instrumentalities, in the administration of Child Welfare Services as provided in Title V, Part 3, of the Federal Social Security Act relative to establishing, extending and strengthening services for the protection and care of homeless, dependent and neglected children and children in danger of becoming delinquent in predominantly rural areas and other areas of special need and may receive and expend all funds made available to the Department by the Federal Government, the State or its political subdivisions for such purposes.

HISTORY: 1962 Code Section 71-11; 1952 Code Section 71-11; 1942 Code Section 4996-59; 1937 (40) 496; 1947 (45) 489.



SECTION 43-1-115. County office performance audits.

The state department shall conduct, at least once every five years, a substantive quality review of the child protective services and foster care programs in each county and each adoption office in the State. The county's performance must be assessed with reference to specific outcome measures published in advance by the department. The quality review must assess the accuracy of program data being submitted by the county and examine data and other sources to determine the extent to which outcomes are being achieved. The department shall prepare a detailed narrative report, with supporting data, describing its findings. The state department shall submit the report within ninety calendar days after completion of the review to the Governor and to each member of the county legislative delegation, and the report shall be posted on the department's website. The reports are public information and upon request must be provided without charge to any member of the public within fifteen working days after the request is received. The failure of the state department to conduct the required quality review of any county office is considered nonfeasance in office by the state director and is cause for the state director's removal. This section is not intended to limit the department in the frequency or scope of reviews of county operations.

HISTORY: 1993 Act No. 101, Section 3, eff July 1, 1993; 2002 Act No. 166, Section 1, eff February 8, 2002.



SECTION 43-1-120. State Department may secure all possible Federal aid.

The State Department may take such action as it may deem necessary, from time to time, to enable the Department to secure for the State and its residents the full benefits available under the Social Security Act of Congress and any amendments thereof and under any other Federal legislation having for its purpose the improvement or extension of social and welfare assistance or services to the people of the United States. But nothing contained in this section shall be construed to authorize any action by the Department in violation of the law of this State.

HISTORY: 1962 Code Section 71-12; 1952 Code Section 71-12; 1942 Code Section 4996-56; 1937 (40) 496; 1947 (45) 489.



SECTION 43-1-135. State Department to administer Social Services Block Grant Program.

The State Department shall administer the Social Services Block Grant Program.

HISTORY: 2004 Act No. 263, Section 15.B, eff June 18, 2004.



SECTION 43-1-140. State Department shall keep proper records.

The State Department shall keep proper records, including such as may be required by the Federal Government through its appropriate agency or instrumentality, and report such information and data as required.

HISTORY: 1962 Code Section 71-13; 1952 Code Section 71-13; 1942 Code Section 4996-6; 1937 (40) 496.



SECTION 43-1-150. Rules and regulations governing use and disclosure of public assistance information.

The State Department shall promulgate regulations to comply with federal requirements on the use or disclosure of information concerning applicants or recipients of public assistance, including Medicaid.

When information concerning applicants or recipients of public assistance, including Medicaid, is furnished to or held by another agency or department of government, that agency or department is required to adopt regulations to comply with federal requirements on the use or disclosure of information concerning applicants or recipients of public assistance, including Medicaid.

HISTORY: 1962 Code Section 71-14; 1952 Code Section 71-14; 1942 Code Section 4996-23; 1937 (40) 496; 1941 (42) 265; 1990 Act No. 450, Section 1, eff May 7, 1990.



SECTION 43-1-160. Unauthorized use or disclosure of public assistance information; penalties.

No person shall use or disclose information concerning applicants or recipients of public assistance, including Medicaid, except for purposes connected with the administration of the applicable program or as authorized by state or federal regulations.

A person, firm, association, corporation, or other agency violating any provision of this section, upon conviction, must be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

HISTORY: 1962 Code Section 71-14.1; 1953 (48) 504; 1972 (57) 2382; 1990 Act No. 450, Section 2, eff May 7, 1990.



SECTION 43-1-170. Preparation and submission of annual budget.

The director shall have prepared and submit to the Governor and the General Assembly an annual budget, estimating the necessary funds for discharging the duties imposed upon the Department, after taking into consideration federal funds which have been or may be allotted to the State for such purpose.

HISTORY: 1962 Code Section 71-15; 1952 Code Section 71-15; 1942 Code Section 4996-6; 1937 (40) 496; 1993 Act No. 181, Section 1002, eff July 1, 1993.



SECTION 43-1-190. Depositories; security for deposits.

The director may select the depositories for its funds pending the clearing of assistance checks and require such security on such deposits as it shall deem practicable.

HISTORY: 1962 Code Section 71-17; 1952 Code Section 71-17; 1942 Code Section 4996-29; 1937 (40) 496; 1993 Act No. 181, Section 1003, eff July 1, 1993.



SECTION 43-1-200. Payment of salaries, expenses and assistance; lump sum requisitions.

The director shall designate and authorize the proper officers and employees of the state department to issue its requisition upon the Comptroller General for the payment of salaries or other expenses in the administration of Chapters 1, 3, 5, 7, 9, 19, and 23. The Comptroller General shall draw his warrant upon the State Treasurer as directed by such requisition, and the State Treasurer shall pay such warrants by check or otherwise. In paying assistance granted to recipients in accordance with Chapters 1, 3, 5, 7, 9, 19, and 23, the State Department may include in one lump requisition the total amount it will require to meet monthly payments from the various funds set up under the provisions of Chapters 1, 3, 5, 7, 9, 19, and 23 and disburse such assistance to the individual beneficiaries by its own checks, but attached to such lump sum requisition shall be a list of the beneficiaries and the amounts for each making up the total requisitioned.

HISTORY: 1962 Code Section 71-18; 1952 Code Section 71-18; 1942 Code Section 4996-29; 1937 (40) 496; 1993 Act No. 181, Section 1004, eff July 1, 1993.



SECTION 43-1-205. Program standards for treatment of perpetrators of domestic violence.

For an agency, entity, or organization to receive funds from the Department of Social Services for treatment programs for perpetrators of domestic violence, the agency, entity, or organization must comply with treatment program standards contained in the department's annual Battered Spouse State Plan. These standards must include, but are not limited to, these requirements:

(1) treatment services must be provided by persons with a minimum of a master's degree in social work, counseling, or another related field;

(2) each treatment program shall have at least one person providing supervision to paid and volunteer staff who:

(a) has a minimum of three years of experience working with both perpetrators and victims of domestic violence;

(b) has a minimum of one year of experience in group facilitation; and

(c) holds at least a master's degree in social work, counseling, or another related field.

HISTORY: 1999 Act No. 80, Section 1, eff July 1, 1999.



SECTION 43-1-210. Annual report and recommendations.

The director shall prepare and submit to the Governor and the General Assembly a full and detailed report of its activities and expenditures annually, including a statement of its personnel and the salaries paid, and shall likewise make such recommendations and suggestions as it shall deem advisable in the execution of its duties to the General Assembly.

HISTORY: 1962 Code Section 71-19; 1952 Code Section 71-19; 1942 Code Section 4996-6; 1937 (40) 496; 1993 Act No. 181, Section 1005, eff July 1, 1993.



SECTION 43-1-230. Restrictions on direct services provided by State Department under Title XX.

Notwithstanding any other provision of law, all direct services provided by the Department of Social Services and through agreement with other state departments or county departments under Title XX of Public Law 93-647 shall be subject to the same planning and contractual provisions required of private non-profit service providers.

HISTORY: 1977 Act No. 254.



SECTION 43-1-240. Coordination with First Steps to School Readiness initiative.

The State Department of Social Services in establishing priorities and funding for programs and services which impact on children and families during the first years of a child's life, within the powers and duties granted to it, must support, as appropriate, the South Carolina First Steps to School Readiness initiative, as established in Title 59, Chapter 152, at the state and local levels.

HISTORY: 1999 Act No. 99, Section 5, eff June 28, 1999.



SECTION 43-1-260. Community domestic violence coordinating councils; purpose; membership; revenue generation responsibility.

(A) The circuit solicitor shall facilitate the development of community domestic violence coordinating councils in each county or judicial circuit based upon public-private sector collaboration.

(B) The purpose of a domestic violence coordinating council is to:

(1) increase the awareness and understanding of domestic violence and its consequences;

(2) reduce the incidence of domestic violence in the county or area served; and

(3) enhance and ensure the safety of battered women and their children.

(C) The duties and responsibilities of a domestic violence coordinating council include, but are not limited to:

(1) promoting effective strategies of intervention for identifying the existence of domestic violence and for intervention by public and private agencies;

(2) establishing interdisciplinary and interagency protocols for intervention with survivors of domestic violence;

(3) facilitating communication and cooperation among agencies and organizations that are responsible for addressing domestic violence;

(4) monitoring, evaluating, and improving the quality and effectiveness of domestic violence services and protections in the community;

(5) providing public education and prevention activities; and

(6) providing professional training and continuing education activities.

(D) Membership on a domestic violence coordinating council may include, but is not limited to, representatives from magistrates court, family court, law enforcement, solicitor's office, probation and parole, batterer intervention programs or services, nonprofit battered women's program advocates, counseling services for children, legal services, victim assistance programs, the medical profession, substance abuse counseling programs, the clergy, survivors of domestic violence, local department of social services, and the education community. Members on the council shall develop memoranda of agreement among and between themselves to ensure clarity of roles and responsibilities in providing services to victims of domestic violence.

(E) Each coordinating council is responsible for generating revenue for its operation and administration.

HISTORY: 2003 Act No. 92, Section 12, eff January 1, 2004; 2006 Act No. 366, Section 1, eff June 9, 2006.



SECTION 43-1-710. Names of persons benefitting from assistance payments available to other state agencies.

The names of persons benefiting from assistance payments under the Department of Social Services programs must be available to other state agencies if not in conflict with federal regulations.

HISTORY: 2008 Act No. 353, Section 2, Pt 24A, eff July 1, 2009.



SECTION 43-1-715. Supplementing salary of employee of Department of Social Services.

No county shall supplement the salary of any Department of Social Services employee.

HISTORY: 2008 Act No. 353, Section 2, Pt 24B, eff July 1, 2009.



SECTION 43-1-720. Establishing and collecting accounts receivable.

The Department of Social Services shall establish and collect accounts receivable in accordance with appropriate and applicable federal regulations.

HISTORY: 2008 Act No. 353, Section 2, Pt 24C, eff July 1, 2009.






CHAPTER 3 - COUNTY DEPARTMENTS AND BOARDS OF SOCIAL SERVICES

SECTION 43-3-10. County departments and boards of social services; creation; membership; appointment; terms; vacancies; termination.

(A) There is created in each county of the State a county department of social services, referred to in Chapters 1, 3, 5, 7, and 9 as the county department, and in each county a county board of social services, referred to in Chapters 1, 3, 5, 7, and 9 as the county board, to be composed of not less than three nor more than nine members. Each county board serves in an advisory capacity to the director of the county department of social services. The members of each county board must be appointed by the Governor upon the recommendation of a majority, including the Senator, of the county legislative delegation. The terms of the members are for three years and until their successors have been appointed and qualify. In case of a vacancy caused by death, removal, resignation, or otherwise, the vacancy must be filled as provided in this section, but only for the unexpired term.

In Berkeley County, appointments made pursuant to this section are governed by the provisions of Act 159 of 1995.

In Dorchester County, appointments made pursuant to this section are governed by the provisions of Act 512 of 1996.

In Georgetown County, appointments made pursuant to this section are governed by the provisions of Act 515 of 1996.

(B) Notwithstanding the provisions of subsection (A), a county legislative delegation, in its sole discretion, has the authority, by written resolution, to terminate its respective county board of social services by a two-thirds vote, based on weighted voting percentages of the county legislative delegation.

HISTORY: 1962 Code Section 71-31; 1952 Code Section 71-31; 1942 Code Section 4996-7; 1937 (40) 496; 1957 (50) 616; 1970 (56) 2338; 1972 (57) 2382; 1975 (59) 333; 1976 Act No. 458; 1978 Act No. 488; 1993 Act No. 181, Section 1006, eff July 1, 1993; 2002 Act No. 246, Section 1, eff upon approval (became law without the Governor's signature on May 15, 2002); 2003 Act No. 4, Section 1, eff upon approval (became law without the Governor's signature on January 16, 2003).



SECTION 43-3-20. Compensation of members of county boards.

Members of the county boards shall receive the same mileage as is provided by law for state boards, committees and commissions for travel in attending meetings and a per diem, the total per diem not to exceed seventy-five dollars per year.

HISTORY: 1962 Code Section 71-32; 1952 Code Section 71-32; 1942 Code Section 4996-9; 1937 (40) 496; 1951 (47) 506; 1978 Act No. 506; 1993 Act No. 181, Section 1006, eff July 1, 1993.



SECTION 43-3-30. Chairman; meetings; quorum; rules of procedure.

The members of the respective county boards shall elect one of their members as chairman. Each county board shall meet not less than once a month on regular dates fixed by it unless the director shall designate other regular dates for the various county board meetings. A simple majority of the members shall constitute a quorum and may decide all matters. Each county board may adopt its own rules of procedure unless the state department shall promulgate uniform rules for all county boards to observe.

HISTORY: 1962 Code Section 71-33; 1952 Code Section 71-33; 1942 Code Section 4996-9; 1937 (40) 496; 1979 Act No. 21; 1993 Act No. 181, Section 1006, eff July 1, 1993.



SECTION 43-3-40. County directors; selection; salaries; duties.

(A) The director shall select a director for each county department, referred to in Chapters 1, 3, 5, 7, 9, 19, and 23 as the county director, to discharge the duties of such office and may select regional directors to oversee the county directors. The salaries of county directors and any regional directors shall be fixed by the director. In fixing these salaries the director shall consider the individual qualifications of the respective directors and the possibilities of their individual positions. The county director shall be the chief executive officer of the county department and shall perform duties as are directed by the director, regional director, or as directed by law.

(B) Regional and county directors serve at the pleasure of the Director of the State Department of Social Services.

HISTORY: 1962 Code Section 71-34; 1952 Code Section 71-34; 1942 Code Section 4996-10; 1937 (40) 496; 1942 (42) 1596; 1947 (45) 489; 1993 Act No. 181, Section 1006, eff July 1, 1993; 1995 Act No. 102, Part VII, Section 6, eff June 12, 1995.



SECTION 43-3-50. County advisory councils of social services.

Each county board may create a county advisory council of social services to consider and advise with the county board on its problems and the remedies therefor, such council not to exceed five members. Members of such councils shall serve without compensation or allowance for expenses.

HISTORY: 1962 Code Section 71-35; 1952 Code Section 71-35; 1942 Code Section 4996-14; 1937 (40) 496; 1972 (57) 2382; 1993 Act No. 181, Section 1006, eff July 1, 1993.



SECTION 43-3-60. Duties and powers of county directors.

The respective county directors shall act as the representatives of the director in administering such welfare activities within the county as are provided for by law or as are directed and required by the director when not otherwise provided for by law. Each of such county directors shall see that all laws are enforced for the protection and welfare of minors and the removal of moral menaces to the young and to safeguard and promote the health, education and general welfare of minors. Subject to the rules and regulations of the state department, each of the county directors may use any funds supplied by the county in which the county department operates for such purposes as may be directed by law, in addition to their other duties. Each county director shall serve as the agent of the state department in the performance of such functions as the director may delegate to it.

HISTORY: 1962 Code Section 71-36; 1952 Code Section 71-36; 1942 Code Section 4996-8; 1937 (40) 496; 1993 Act No. 181, Section 1006, eff July 1, 1993.



SECTION 43-3-65. Office space and facility service to be supplied for county Department of Social Services.

The governing authorities of each county shall provide office space and facility service, including janitorial, utility and telephone services, and related supplies, for its county Department of Social Services.

HISTORY: 1997 Act No. 155, Part II, Section 59A, eff July 1, 1997.



SECTION 43-3-70. Estimates of county expenses; authority to engage, and qualifications of, agents and employees.

Each county director shall submit to the state director at such times as the latter shall require the director's estimate of the necessary administrative expenses and expenditures in the county, which, when approved by the state director, shall be authority for the county director to engage such other agents and employees as may be necessary in executing the duties and activities delegated to the county director. All such agents and employees shall measure up to the standards fixed by the state director as to education, training, fitness and experience in social work.

HISTORY: 1962 Code Section 71-37; 1952 Code Section 71-37; 1942 Code Section 4996-10; 1937 (40) 496; 1993 Act No. 181, Section 1006, eff July 1, 1993.



SECTION 43-3-80. County budgets; records of activities and funds.

Each county director shall prepare and submit to the state director, as required by the latter, an estimated budget for carrying out the duties and functions delegated to the county director, and shall maintain an accurate record of the county department's activities and all funds received and expended by it.

HISTORY: 1962 Code Section 71-38; 1952 Code Section 71-38; 1942 Code Section 4996-11; 1937 (40) 496; 1993 Act No. 181, Section 1006, eff July 1, 1993.



SECTION 43-3-90. Standards of work, procedure and records of county directors.

The respective county directors shall maintain such standards of work, procedure and records as are required by the state director in the discharge of their functions or in the use of any funds provided by the state department.

HISTORY: 1962 Code Section 71-39; 1952 Code Section 71-39; 1942 Code Section 4996-12; 1937 (40) 496; 1993 Act No. 181, Section 1006, eff July 1, 1993.



SECTION 43-3-100. Records and accounts of county departments; inspection, supervision and audit.

The records and accounts of each county shall be maintained as prescribed by the director and shall be subject to inspection, supervision, and audit by the state department and in the same manner and with the same effect as may be provided by law for the examination of other public offices.

HISTORY: 1962 Code Section 71-40; 1952 Code Section 71-40; 1942 Code Section 4996-22; 1937 (40) 496; 1993 Act No. 181, Section 1006, eff July 1, 1993.



SECTION 43-3-110. Reports of county directors.

Each county director shall furnish such reports to the director as the latter shall require, including reports of all receipts and disbursements for assistance, which shall be made in such manner and upon such forms as the director may require. Each county director shall make an annual report of the county department's activities, receipts and disbursements to each member of the county legislative delegation, to the foreman of the county grand jury and to the clerk of court, who shall file such report in his office as a public record. Each county director shall furnish such reports and data as may be required by the state department or the federal government, through its appropriate agency or instrumentality, concerning conditions within its county, the county department's activities and functions and the administration of funds received by the county department.

HISTORY: 1962 Code Section 71-41; 1952 Code Section 71-41; 1942 Code Sections 4996-11, 4996-22; 1937 (40) 496; 1993 Act No. 181, Section 1006, eff July 1, 1993.






CHAPTER 5 - PUBLIC AID, ASSISTANCE AND RELIEF GENERALLY

SECTION 43-5-10. Implementation and administration of public welfare program; regulations.

The Department of Social Services shall be responsible for maintaining uniformity in the administration of public welfare throughout the State. The director shall be the only person authorized to determine and implement the policies of the department. The department shall issue regulations pursuant to Sections 1-23-10, et seq., whenever changes in federal laws and regulations supersede existing state statutes. In adopting regulations the department shall strive for clarity of language which may be readily understood by those administering aid and by those who apply for or receive aid.

HISTORY: 1978 Act No. 549; 1993 Act No. 181, Section 1007, eff July 1, 1993; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-15. Applications for assistance; manner and form.

Applications for assistance under the provisions of this chapter shall be made as provided in this chapter and when no such provision has been made in accordance with the manner and form prescribed by the department.

HISTORY: 1976 Code Section 43-5-10; 1962 Code Section 71-51; 1952 Code Section 71-51; 1942 Code Section 4996-15; 1937 (40) 496; 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-20. Payments to support needy child and eligible caretaker; counseling for recipient where aid not being used in best interests of child; appointment of protective payee.

(a) It is the intent of the General Assembly that all payments of aid to families with dependent children shall be utilized and managed in such manner as to support the needy child and his eligible caretaker. Such payments shall include current payments as well as any portion of past payments returned to a current or former recipient.

(b) Whenever the department has reason to believe that any payment of aid to dependent children is not being or may not be used in the best interests of the child, the department shall provide counseling to the recipient and shall provide that continued failure to so use such payments after counseling has begun may result in the appointment of a protective payee in accordance with Section 43-5-65.

HISTORY: 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-24. Provision of AFDC applicants with contraception and family planning information.

When an individual applies for assistance through the Aid to Families with Dependent Children Program, the Department of Social Services must provide the applicant with information on methods of contraception and family planning, excluding abortion counseling. The Department of Health and Environmental Control shall provide a brochure or some similar information packet on contraceptive methods and family planning to the Department of Social Services which the Department of Social Services can easily reproduce and distribute. Abortion must not be included in the brochure or information packet provided by the Department of Health and Environmental Control. If the applicant expresses an interest in scheduling an appointment with a local health department to obtain further information and counseling on contraceptive methods and family planning, the Department of Social Services shall assist the applicant in scheduling the appointment.

HISTORY: 1994 Act No. 471, Section 1, eff July 14, 1994; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-25. Willful use of payment for purpose not in best interests of child; protective payee.

Any person, other than a needy child, who wilfully and knowingly receives or uses any part of a payment of aid to dependent children for a purpose other than in the best interest of the needy children and any eligible caretaker is deemed guilty of a misdemeanor and, upon conviction, shall be fined not more than five hundred dollars or be imprisoned for not more than one year or both.

If such misuse occurs, a protective payee will be appointed in accordance with Section 43-5-65 to manage assistance funds intended for the otherwise eligible child.

HISTORY: 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-30. Overpayments and underpayments; recoupment or correction.

(a) If an overpayment or underpayment is made under the Family Independence Program, the department shall make every effort to correct payment. If the agency decides to terminate benefits to a client and payments are made pending an appeal of the agency's decision, these payments must be considered overpayment if the agency's decision is upheld.

(b) Overpayment means a financial assistance payment received which exceeds the amount for which the client was eligible. Underpayment means a financial assistance payment received which is less than the amount for which the client unit was eligible.

(c) The agency can recover an overpayment by:

(1) receiving a payment from the client or former client; or

(2) by reducing the amount of any future aid payable to the client. The adjustment in future aid shall not reduce the family's monthly income to less than ninety percent of the amount payable to a family of the same composition with no other income. If no payment is made for a month solely by reason of the recovery of an overpayment, that individual is still considered a recipient of assistance for that month for purposes of enrollment date.

(d) If an individual has received an overpayment and does not repay the agency and is no longer receiving aid so that future payments cannot be reduced, the agency shall make recovery by taking appropriate action under the laws of the State against the income or resources of the individual or family.

(e) Correction of underpayments of assistance must be made to current recipients and those who would be current recipients if the error causing the underpayment had not occurred. For the purposes of determining continued eligibility and amount of assistance, the retroactive corrective payments are not considered income or a resource in the month paid nor in the next following month.

HISTORY: 1978 Act No. 549; 1986 Act No. 323, Section 1, eff February 20, 1986; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-40. Unlawful publication or other use of records; penalty.

It is unlawful for a person to solicit, disclose, receive, make use of, authorize, knowingly permit, participate in, or acquiesce in the use of a list, name of, or any information concerning persons applying for or receiving public aid or assistance, directly or indirectly derived from the records, papers, files, or communications of the State or county departments of social services or acquired in the course of the performance of official duties, except for purposes directly connected with the administration of Chapters 1, 3, 5, 7, 9, 19, and 23 or of old age assistance, aid to the blind, aid to dependent children, or general relief and in accordance with the regulations of the department.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1976 Code Section 43-5-200; 1962 Code Section 71-69; 1952 Code Section 71-69; 1942 Code Section 4996-23; 1937 (40) 496; 1941 (42) 265; 1972 (57) 2382; 1978 Act No. 549; 1993 Act No. 184, Section 233, eff January 1, 1994; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-45. Notice by department of intended action.

The department shall provide timely and adequate notice in all cases of intended action to discontinue, terminate, suspend, or reduce an assistance grant except in those cases where adequate notice alone would be consistent with the requirements of state law or regulation.

"Timely notice" means notice which is mailed at least ten days before the intended change would be effective.

"Adequate notice" means notice which is mailed not later than the date of action.

Both timely and adequate notice shall include a statement of what action the agency intends to take, the reasons for the intended action, an explanation of the individual's right to request an administrative hearing on the propriety of the intended action and the circumstances under which assistance is continued if a hearing is requested.

HISTORY: 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-50. One-time grant in event assistance check lost, stolen or destroyed.

In the event that a recipient of aid to families with dependent children does not receive an assistance check, or if such check is lost, stolen, or destroyed after receipt but before it is cashed, the county office may authorize a one-time grant in the amount of the original check provided the recipient files an affidavit, under penalty of perjury, stating the facts of the loss, theft, destruction, or nonreceipt of the check and setting forth all material facts relative to its loss, theft, destruction, or nonreceipt. The affidavit shall further witness the recipient's understanding of his obligation, should the lost, stolen, destroyed, or nonreceived check come into his possession, to return such check immediately to the county office and that cashing or attempting to cash such check constitutes fraud.

HISTORY: 1978 Act No. 549; 1979 Act No. 76 Section 1; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-60. Assistance subject to future legislation; no claim against State.

All assistance granted under Chapters 1, 3, 5, 7, 9, 19, and 23 shall be deemed to be granted and to be held subject to the provisions of any amending or repealing act that may be passed and no recipient shall have any claim for compensation, or otherwise, by reason of his assistance being affected in any way by an amending or repealing act, nor shall he have any claim against the State for any failure upon the part of the General Assembly in any year to appropriate sufficient funds to pay grants previously made.

HISTORY: 1976 Code 43-5-210; 1962 Code Section 71-70; 1952 Code Section 71-70; 1942 Code Section 4996-28; 1937 (40) 496; 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-65. Application of eligibility.

(a) As a condition of eligibility, a needy family applying for Family Independence benefits shall complete an application of eligibility containing a written declaration of information as may be required to establish eligibility and amount of aid. The application shall include blanks, wherein must be stated the names of all children, adults, or minor parents applying for or receiving aid, their birthdates and Social Security numbers; their present place of residence; their income received from employment, the absent parent, governmental social insurance or aid programs, gifts, sale of real or personal property, interest, dividends, or from any other source; and any interest in property, real or personal.

Failure to provide this information shall result in a finding of ineligibility of benefits for Family Independence benefits. The department shall provide assistance as needed to complete the application and shall ensure that all applicants or recipients have or promptly apply for and obtain a Social Security number. No assistance may be granted to Family Independence applicants or recipients until a valid Social Security number has been provided to the department for each member of the family for whom aid is sought or when numbers are not available until there is proof that application for the Social Security number has been made. The department shall assist the applicant or recipient in obtaining a Social Security number through procedures adopted in cooperation with the Social Security Administration or the applicant or recipient may apply for a Social Security number at the Social Security Administration office. For purposes of state-funded or Title IV-E Foster Care, the application for the Social Security number must be made by the state or local department. The application for eligibility also shall provide that, as a condition of eligibility for aid, each applicant or recipient shall:

(1) Assign to the State any rights to support from any other person the applicant may have in his own behalf or in behalf of any other family member for whom the applicant is applying for or receiving aid and which have accrued at the time the assignment is executed or which may accrue in the future; however, by accepting public assistance for or on behalf of a child or children, or by making application for services under Title IV-D or through placement of a child or children in state-funded foster care or under Title IV-E, except where good cause as determined by the department exists, the recipient or applicant is considered to have made an assignment to the State Department of Social Services of any rights, title, and interest to any support obligation which is owed for the child or children or for the absent parent's spouse or former spouse who is the recipient or the applicant with whom the child is living, if and to the extent that a spousal support obligation has been established and the child support obligation is being enforced pursuant to Title IV-D of the federal Social Security Act. The assignment to the department is considered to have been made up to the amount of public assistance money or foster care board payments paid for or on behalf of the child or children for that period of time as the public assistance monies or foster care board payments are paid. The assignment consists of all rights and interest in any support obligation that the recipient may be owed past, present, or future by any person up to the amount of public assistance money paid to the recipient for or on behalf of the minor child or children or a child in foster care. The department is subrogated to the rights of the child or children or the person having custody of the child or children to collect and receive all support payments. The department has the right to initiate a support action in its own name or in the name of the recipient to recover payments ordered by the courts of this or any other state or to obtain a court order to initiate these payments including an action to determine the paternity of a child.

(2) Cooperate with the State in establishing the paternity of a child born out of wedlock with respect to whom aid is claimed and in obtaining support payments for the applicant and for a child with respect to whom the aid is claimed or in obtaining any other payments or property due the applicant of the child and that, if the relative with whom a child is living is found to be ineligible because of failure to comply with the requirements of items (1) and (2), aid for which the child is eligible must be provided in the form of protective payments. The department shall establish criteria in accordance with federal regulations to determine whether action to establish paternity and secure support is not in the best interest of a child.

(b) The term "protective payments" shall mean payments with respect to any dependent child which are made to another individual who, as determined in accordance with standards prescribed by the department, is interested in or concerned with the welfare of such child or relative, or are made on behalf of such child or relative directly to a person furnishing food, living accommodations, or other goods, services, or items to or for such child.

(c) Prior to determinations of eligibility, the department shall conduct a personal interview with the adult members of the family or with the caretaker relatives of the needy children.

(d) The department shall redetermine all elements of eligibility periodically but not less frequently than every twelve months. The department may require the family to complete a new application at the time of each redetermination.

(e) If the application is mailed to the family, it must be accompanied by an addressed envelope for its return. In no event may the acts of mailing to the recipient or the recipient's return of a completed application to the department be substituted in lieu of a personal interview.

(f) Each adult member of the family shall provide, under penalty of perjury the information necessary to complete the application. The applications used by the department shall contain a statement that the applicant or recipient understands that he has an obligation to report immediately to the department any changes of address, household composition, employment, loss of employment, or any other factor which may affect eligibility and that the declarations in the application are correct and complete to the best of the applicant's or recipient's knowledge or belief and are made under penalty of perjury. The statement shall clearly specify that failure to report changes in circumstances that may affect eligibility and grant amount within ten calendar days of the day on which the change becomes known to the recipient constitutes withholding of information and permits the department to recover any overpayment occasioned or caused by the withholding in accordance with Section 43-5-30. This application must be signed by the applicant or recipient of assistance or any person completing the application for an applicant or recipient unable to do so himself.

The person completing the application for an applicant or recipient unable to do so himself must sign a statement attesting to the fact that this section has been explained to the applicant and to the belief that the applicant understands.

HISTORY: 1978 Act No. 549; 1979 Act No. 76 Sections 2, 3; 1982 Act No. 460, Section 1; 1985 Act No. 70, eff May 2, 1985; 1986 Act No. 323, Section 2, eff February 20, 1986; 1995 Act No. 102, Part VI, Section 4, approved June 12, 1995 and takes effect ninety days after receipt of approval of a federal waiver authorizing the department to implement these provisions or ninety days after federal law permits implementation; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-70. Identification and proof of residence; verification of employment, income and other information; absence from State.

The department shall require that all persons applying for assistance shall provide acceptable identification and proof of residence and the department shall by regulation specify what constitutes adequate identification and proof of residence. The department shall require that all reports of employment or income be verified by letter or direct contact with the employer of the applicant or recipient and if the verification is made by letter, a stamped self-addressed envelope shall be enclosed and request for prompt return shall be made. The department shall verify all other information related to the eligibility in any case in which there is reason to believe that the applicant has falsified, misrepresented, or omitted any material facts such as age and number of children, real and personal property, including bank accounts and insurance policies or any other resources. No person shall be eligible for aid to families with dependent children unless he is a resident of the State.

If a recipient is or will be absent from the State for a period of thirty days or longer, the department shall consider the recipient ineligible for assistance.

It is not the intent of the General Assembly in enacting this section to create any durational residence requirement.

HISTORY: 1978 Act No. 549; 1979 Act No. 76 Section 4; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-75. Information from banks concerning applicant or recipient of aid.

The director or his authorized agent may, after signed authorization from the applicant or recipient, request and receive from any bank or other financial institution doing business in South Carolina information with respect to the transaction with any such institution of any applicant for or recipient of any form of aid or relief under this article and it shall be the duty of the officers and employees of such institution to furnish the information within ten working days to the department pursuant to the written request of the director.

HISTORY: 1978 Act No. 549; 1993 Act No. 181, Section 1008, eff July 1, 1993; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-95. Aid to eighteen-year-old full-time students who are in secondary school or other equivalent training.

Aid may be granted under the provisions of this section to or in behalf of an eligible child over the age of eighteen but not yet nineteen, if he is a full-time student in a secondary school, or in the equivalent level of vocational or technical training.

HISTORY: 1978 Act No. 549; 1986 Act No. 323, Section 3, eff February 20, 1986; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-120. Request for income tax return; use of information contained in return; notice to recipient; referral to authorities of violations of law.

(a) The Department of Revenue shall provide the director or his designees an abstract of the income tax return requested, or provide information concerning any item of income or expense, including support claimed to have been provided to dependent children or step-children, contained in the income tax return or disclosed by any investigation of the income or return of the applicant or recipient.

(b) The information obtained pursuant to this section shall be used or disclosed only for the purpose of enabling the department to verify or determine the eligibility of an applicant or recipient or to enable the Department of Revenue to determine whether tax fraud has been committed.

(c) The applicant or recipient whose income tax records have been requested from the Department of Revenue shall be notified by mail that such request has been made at the time of the request.

(d) Any violation or suspected violation of state or federal law determined under this section shall be referred to the appropriate state or federal law enforcement authorities.

(e) The director or his designees shall be subject to the provisions of Section 12-7-1680 of the 1976 Code regarding the confidentiality of state income tax records.

HISTORY: 1978 Act No. 549; 1993 Act No. 181, Section 1009, eff July 1, 1993; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-125. "Living with" defined; verification of child's residence.

The term "living with" means that the caretaker relative and the child maintain a common place of residence. The requirement shall be considered met if a home and family setting is maintained or is being established and the caretaker relative exercises responsibility for the care and control of the child even though the child or caretaker is temporarily absent from time to time. A child is considered to be "living with" the caretaker relative even though he is under the jurisdiction of the court or is in the legal custody of an agency that does not have physical possession of the child.

Temporary absences by either the caretaker relative or the child from the home for purposes such as vacationing, visiting, hospitalization, convalescing, and school attendance shall not constitute a break in the "living with" requirement. The temporary absence may not exceed thirty days; however, the department may extend the absence, in extenuating circumstances, for up to an additional sixty days if it is determined that a longer absence would serve the best interests of the family.

HISTORY: 1978 Act No. 549; 1979 Act No. 76 Section 7; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-130. Consideration of income of relative claiming aid to families with dependent children.

(a) The department shall, in determining need, take into consideration any income or resources of any relative claiming aid to families with dependent children, whose needs the department determines would be considered in determining the need of a child or relative claiming such aid, as well as any expense reasonably attributed to the earning of any such income.

(b) Income, as used in subsection (a), includes any benefit in cash which is in fact currently available to the individual or is received by him as a result of current or past labor or service, or business activities.

(c) To be considered in determining eligibility for, and amount of grant, income must, in fact, be currently available to the applicant or recipient. However, the applicant or recipient shall, as a necessary condition of determining eligibility:

(1) provide all information necessary to income determination;

(2) take all actions necessary to obtain unconditionally available income. Income shall be considered unconditionally available if the applicant or recipient has only to claim or accept such income, including any type of governmental benefits, social insurance, and private pension or benefits plan.

(d) The department shall require evidence which establishes the gross and net amount of income received and the time and frequency of receipt. Documents and records in the possession of the applicant or recipient together with a written statement made under penalty of perjury that such information is correct and complete to the best of the applicant or recipient's knowledge or belief constitute adequate sources of evidence in absence of conflicts. Such documents or records shall be returned promptly to the applicant or recipient after necessary copies have been made and placed in the case records.

HISTORY: 1978 Act No. 549; 1979 Act No. 76 Sections 8, 9; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-140. Annual notification of eligibility and reporting requirements; duty to report; failure to report; change in eligibility.

(a) It shall be the duty of the department to ensure that every applicant for or recipient of aid to families with dependent children be informed not less frequently than annually as to the provisions of eligibility and his responsibility for reporting all facts material to a correct determination of eligibility and amount of grant. After such information has been provided, the department shall require the recipient and caseworker to execute a formal acknowledgment, on a form prescribed for such purpose, describing what steps were taken to explain the eligibility and reporting requirements to the recipient and that such explanation was understood by the recipient.

(b) Each applicant for or recipient or payee of such aid to families with dependent children shall be responsible to report accurately and completely those facts required of him, pursuant to the explanation provided by the department.

(c) The failure of an applicant or recipient to report facts which may affect eligibility and grant determination within ten days of the date upon which the applicant or recipient became aware of such facts shall constitute a wilful withholding of such information and permit the department to recover any overpayment occasioned or caused by the wilful withholding. Such facts may include, but are not limited to, composition of household, address or any other factor which may affect eligibility, or failure or refusal to obtain unconditionally available income. If appropriate, recoupment proceedings may be initiated.

(d) When the department receives information that would result in a change in grant amount or eligibility, the department shall take action to adjust the grant or redetermine eligibility, consistent with notice requirements, within ten days of receipt of such information.

HISTORY: 1978 Act No. 549; 1979 Act No. 76 Sections 10, 11; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-145. Investigation of application.

Investigation of each application shall be made by the county departments as provided in Chapters 1, 3, 5, 7, 9, 19, and 23 or as required by the state department.

HISTORY: 1976 Code Section 43-5-20; 1962 Code Section 71-52; 1952 Code Section 71-52; 1942 Code Section 4996-15; 1937 (40) 496; 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-148. Date on which assistance shall begin.

Family Independence benefits shall begin on the date of application if the benefit group met all the eligibility conditions on that date. Payments for partial months must be prorated by the ratio of the days in the month to the date of application.

HISTORY: 1978 Act No. 549; 1986 Act No. 323, Section 4, eff February 20, 1986; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-150. Appeal to State department; proceedings; further appeals.

In the event an application is denied or the amount or terms of a grant or of any withdrawal or modification thereof be deemed inadequate or unjust by the applicant or recipient, the applicant or recipient or anyone acting in his behalf may demand a review of his case before the department by filing his written request for such review with the county department not more than sixty days after notice of its action shall have been received. The county department shall, within ten days, certify its records and data on the case and such additional information as it deems relevant to the department. The department shall promptly grant to the applicant or recipient an opportunity for a fair hearing upon the questions raised by the applicant or recipient. At this hearing any party in interest may appear and present any relevant facts. The department shall produce such further evidence as it may deem necessary and shall certify its findings and decision on the case back to the county department concerned. Appeals from the decision of the department may be made to an administrative hearing examiner pursuant to the Administrative Procedures Act.

HISTORY: 1976 Code Section 43-5-40; 1962 Code Section 71-54; 1952 Code Section 71-54; 1942 Code Section 4996-17; 1937 (40) 496; 1978 Act No. 549; 1993 Act No. 181, Section 1010, eff July 1, 1993; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-155. Appeal if application not acted upon within specified time.

If an application is not acted upon by the county department within the time limitations specified in Section 43-5-148 the applicant may appeal to the state department in the manner and form prescribed in Section 43-5-150.

HISTORY: 1976 Code Section 43-5-50; 1962 Code Section 71-55; 1952 Code Section 71-55; 1942 Code Section 4996-18; 1937 (40) 496; 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-160. Review by state department on own motion or request of applicant.

The state department may also, upon its own motion or at the request of the applicant, review any decision of a county department and may consider any application upon which a decision has not been made by the county department within a reasonable time.

HISTORY: 1976 Code Section 43-5-60; 1962 Code Section 71-56; 1952 Code Section 71-56; 1942 Code Section 4996-18; 1937 (40) 496; 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-165. Investigation, hearing, and decision by state department.

Upon any appeal under Section 43-5-150 or any review under Section 43-5-160, the state department may make such additional investigation as it may deem necessary and shall make such decision as to the granting of assistance and the amount of assistance to be granted the applicant as in its opinion is justified and in conformity with the provisions of Chapters 1, 3, 5, 7, 9, 19, and 23. As to any action taken by the state department under this section, the state department shall grant the applicant or recipient an opportunity for a fair hearing as provided under Section 43-5-150.

HISTORY: 1976 Code Section 43-5-70; 1962 Code Section 71-57; 1952 Code Section 71-57; 1942 Code Section 4996-18; 1937 (40) 496; 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-170. Subpoenas, oaths and examinations of witnesses.

The department may issue subpoenas for witnesses and compel their attendance and the production of papers and writings and the director and employees designated by him may administer oaths and examine witnesses under oath.

HISTORY: 1976 Code Section 43-5-80; 1962 Code Section 71-58; 1952 Code Section 71-58; 1942 Code Section 4996-17; 1937 (40) 496; 1978 Act No. 549; 1993 Act No. 181, Section 1011, eff July 1, 1993; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-175. Effect of state department's decision on county department.

All decisions of the state department shall be binding upon the county department involved and shall be complied with by such county department.

HISTORY: 1976 Code Section 43-5-90; 1962 Code Section 71-59; 1952 Code Section 71-59; 1942 Code Section 4996-18; 1937 (40) 496; 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-180. Charges and fees for representing applicants or recipients of assistance.

No person shall make any charge or receive any fee for representing the applicant or recipient of assistance in connection with the granting of any assistance provided for in Chapters 1, 3, 5, 7, 9, 19, and 23, except as to criminal proceedings and except upon appeal to the department, and then only in a reasonable amount and subject to the regulations of the department.

HISTORY: 1976 Code Section 43-5-110; 1962 Code Section 71-61; 1952 Code Section 71-61; 1942 Code Section 4996-27; 1937 (40) 496; 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-185. Public officers prohibited from attempting to influence decisions regarding applications for assistance; penalty.

Any public officer not charged with the administration of Chapters 1, 3, 5, 7, 9, 19, and 23 who attempts to influence a decision of the county department or state department respecting the application of any person for assistance or respecting the assistance to be paid or being paid shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine not exceeding five hundred dollars or imprisonment not exceeding six months, or both, in the discretion of the court. The giving of information within the personal knowledge of such officer, in writing, shall not constitute an offense under this section.

HISTORY: 1976 Code Section 43-5-120; 1962 Code Section 71-62; 1952 Code Section 71-62; 1942 Code Section 4996-27; 1937 (40) 496; 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-190. Payments to be exempt from taxes, levy or other process; payments to be inalienable and unassignable; bankruptcy.

All amounts paid or payable as assistance shall be exempt from any tax levied by the State or any subdivision thereof, shall be exempt from levy and sale, attachment or any other process whatsoever, and shall be inalienable and unassignable in advance in any form and, in case of bankruptcy, shall not pass to the trustee or other person acting on behalf of the creditors of the recipient of assistance.

HISTORY: 1976 Code Section 45-5-130; 1962 Code Section 71-63; 1952 Code Section 71-63; 1942 Code Section 4996-20; 1937 (40) 496; 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-200. Endorsement when recipient dies after issuance of check.

When a recipient dies after issuance but before delivery or negotiation of his assistance check for the month in which his death occurs, endorsement of such check without recourse by the county director of social services to the "spouse or nearest living relative" of the recipient shall be sufficient authority to the drawee bank to pay such check.

HISTORY: 1976 Code Section 43-5-150; 1962 Code Section 71-65; 1952 Code Section 71-65; 1947 (45) 489; 1972 (57) 2382; 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-220. Obtaining support payments from absent parents; amount; proceedings.

(a) Every applicant for family independence benefits who has a child by a parent who is alive but not living in the home at the time of approval for family independence must be immediately referred to the designated child support official of the department. The department shall be responsible for taking all steps necessary to identify, locate, and obtain support payments from absent parents.

(b) The department shall establish a scale of suggested minimum contributions to assist courts in determining the amount that an absent parent should be expected to pay toward the support of a dependent child. The scale shall include consideration of gross income, shall authorize expense deductions including deductions for taxes for determining net income, shall designate other available resources to be considered and shall specify the circumstances which should be considered in reducing liability on the basis of hardship. Copies of this scale shall be made available to courts, county attorneys, circuit solicitors, and to the public. It is intended that the scale formulated pursuant to this section be optional, and that no court or support official be required to use it.

(c) In all cases in which the whereabouts of the absent parent is known, the department shall, immediately upon approval of the application for assistance, notify the absent parent of the filing of the application and of his responsibility to complete and return a written statement of his current monthly income, his total income over the past twelve months, a description of real and personal property owned by him, together with an estimate of its value, the number of dependents for whom he is providing support, the amount he is contributing regularly toward the support of all children for whom application for aid to families with dependent children has been made, his Social Security number, his itemized monthly living expenses and such other information as the department determines to be pertinent in determining his ability to support his children.

The absent parent shall complete and return such statement to the department within ten days after notification by the department. The department may request the absent parent to report for a personal interview.

If the absent parent statement is not completed within ten days after notification, the department shall cause prompt personal service to be made. If the written statement is not completed and returned within ten days after personal service, the department shall immediately refer the matter for prosecution for nonsupport.

(d) When the department has obtained sufficient information concerning the absent parent, it shall immediately determine his ability to support his children and shall obtain a court order specifying an appropriate amount of support in accordance with the scale of suggested minimum contributions as provided in subsection (b). If the absent parent is residing out of the county, but within the State, and his whereabouts are known, the department shall obtain the court order in the court of competent jurisdiction as set forth in Section 14-21-830. Court orders of support shall in all cases specify that the payment of support shall be made directly to the department as reimbursement for assistance and not to the spouse of the absent parent. The support rights assigned to the State shall constitute an obligation owed to the State by the individual responsible for providing such support. Such obligation shall be deemed for collection purposes to be collectible under all applicable state and local processes. The amount of such obligations shall be:

(1) The amount specified in a court order which covers the assigned support rights;

(2) If there is no court order, an amount determined by the State in accordance with a formula approved by subsection (b);

(3) Any amounts collected from an absent parent under the plan shall reduce, dollar for dollar, the amount of his obligation. A debt which is a child support obligation assigned to the department under this section is not released by a discharge in bankruptcy under the Bankruptcy Act.

(e) Failure of the absent parent to comply with his support obligation shall be referred to the court having jurisdiction of the matter for appropriate proceedings.

(f) Nothing in this section shall be construed to relieve the department from complying with the provisions of Section 402 (a) (11) of the Social Security Act.

(g) Material falsification of information on the statement provided pursuant to Subsection (d) shall constitute a misdemeanor.

(h) In the case of an individual not otherwise eligible for collection services, a fee may be imposed in accordance with federal law, regulations, and guidelines.

(i) The department may submit to the Department of Revenue for collection and set off any debt for past-due support, including health care expenses, owed to the department or owed to an individual not otherwise eligible for collection services who has made application to the department. The debt for past-due support must be at least sixty days in arrears and is in excess of twenty-five dollars as provided in Section 12-7-2240. At the time of the submission, the department shall notify the debtor that his state tax refund will be subject to a debt for past-due support. The notice shall set forth the name of the debtor, the amount of the claimed debt, the intention to set off the refund against the debt, the taxpayer's opportunity to give written notice to contest the set off within thirty days of the date of mailing of the notice, the appropriate office of the department to which the application for a hearing must be sent, and the fact that failure to apply for a hearing in writing within the thirty-day period will be considered a waiver of the opportunity to contest the set off. If the debtor makes written application to contest the set off within thirty days of notification, the department shall provide an opportunity for a hearing and is responsible for refunding any monies wrongfully collected. If no application is made, the debtor's refund must be used to set off the amount owed. From the amount transferred from the Department of Revenue, the department shall reimburse the Department of Revenue for expenses incurred in administering this program. In the case of an individual not otherwise eligible for collection services, a fee must be imposed by the department to cover all costs. The department shall request that the Department of Revenue send to the department notice of the home address, corrected social security number, or additional Social Security numbers, if more than one is used, of any taxpayer whose name is submitted to the Department of Revenue under this subsection.

(j) The department may submit to the Internal Revenue Service and the State Department of Revenue, for federal and state tax refund offsets, the name of any obligor who is delinquent in paying court-ordered child support and who qualifies for submittal under federal or state law even if the obligor is in compliance with a court order requiring periodic payments toward satisfaction of the delinquency or even if the delinquent amount has been placed in abeyance by court order.

HISTORY: 1978 Act No. 549; 1979 Act No. 76 Section 12; 1982 Act No. 460, Sections 2-4; 1983 Act No. 103 Section 2; 1984 Act No. 356, Section 2; 1985 Act No. 69, eff May 2, 1985; 1985 Act No. 113, Section 2, eff May 24, 1985; 1993 Act No. 181, Section 1012, eff July 1, 1993; 1994 Act No. 513, Section 3, eff July 1, 1994; 1995 Act No. 18, eff April 4, 1995; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-222. Portion of child support payments to be paid to welfare recipients; department to be reimbursed.

From the amounts collected by the South Carolina State Department of Social Services for children and the parents of such children who are currently recipients of Aid to Families with Dependent Children (AFDC), pursuant to Section 43-5-220 of the 1976 Code, the department may distribute these amounts as follows:

(1) of amounts collected which represent monthly monetary support obligations, the first seventy-five dollars of the monthly payment must be paid to the AFDC family and thereafter must be increased up to the amount of the monthly support obligation;

(2) if the amount collected is in excess of the amounts required to be distributed under item (1), the excess must be retained by the department as reimbursement for AFDC payments made to the family for which the State has not been reimbursed. Of the amount retained by the department, the department shall determine the federal government's share so that the department may reimburse the federal government, if required, to the extent of its participation in the financing of the AFDC payment.

(3) if the amount collected is in excess of the amounts required to be distributed under (1) and (2) the family must be paid the excess.

(4) payments made to the family in item (1) may not be used in determining the amount paid, if any, in AFDC or other welfare benefits.

HISTORY: 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-225. Central registry of records; assistance of other agencies; availability of records.

(a) A central registry of records shall be maintained in the department showing as far as it is known with respect to any parent who has deserted or abandoned any child receiving aid to families with dependent children:

(1) the full and true name of such parent together with any known aliases;

(2) date and place of birth;

(3) physical description;

(4) social security number;

(5) occupation and any special skills he may have;

(6) military status and Veterans Administration or military service serial number;

(7) last known address and the date thereof;

(8) number of the driver's license;

(9) any further information that may be of assistance in locating the person.

(b) To effectuate the purposes of this section, the department shall request from all departments, commissions, boards or other agencies of the State or any of its political subdivisions such assistance and data as will enable the department and other public agencies to carry out their duties to locate deserting parents and to enforce their liability for the support of their children. The department shall utilize the "Parent Locator Service" pursuant to establishment in the Department of Health, Education and Welfare by filing in accordance with Section 453(b) of the Social Security Act.

(c) Any records established pursuant to the provisions of this Section shall be available only to public welfare offices, county attorneys, circuit solicitors, probation departments, the Attorney General, central registries in other states and courts having jurisdiction in support or abandonment proceedings or action and only for the purposes for which the records have been established.

HISTORY: 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-230. Public Welfare Cooperative Support Program Fund.

There is hereby created in the office of the State Treasurer a revolving fund to be designated as the Public Welfare Cooperative Support Program Fund which shall be used by the department in carrying out such purposes as it deems necessary. All monies in the funds are hereby appropriated to the department for such purposes and shall be paid without further appropriation under requisition or voucher drawn on the State Treasurer in the usual manner.

HISTORY: 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-235. Reimbursement of local entities for costs of child support collection and paternity determination program.

To the extent permitted by federal law, the department may enter into annual agreements with county governments, clerks of court, sheriffs, and other law enforcement entities having jurisdiction in that county to reimburse and to pay federal financial participation and incentives pursuant to the terms of the agreement to the appropriate contracting entity for a portion of the cost of developing and implementing a child support collection and paternity determination program for:

(1) securing support for persons receiving state public assistance and reimbursement of medical assistance from the legally responsible spouse or parent of assistance recipients;

(2) establishing paternity of children born out of wedlock who are receiving aid to families with dependent children and to secure support for them;

(3) all children who have sought assistance in securing support whether or not they are eligible for aid to families with dependent children and regardless of the economic circumstances. To the extent permitted by federal law, a fiscal incentive and federal financial participation must be paid to the department and provided to the entity providing the service for the collection and enforcement of child support obligations. These monies must be paid to the appropriate county treasurer or county finance office on a monthly basis and deposited into a separate account for the entity providing the service for the exclusive use by this entity for all activities related to the establishment, collection, and enforcement of child support obligations for the fiscal year in which the payments are earned and may be drawn on and used only by the entity providing the service for which the account was established. Monies paid to the contracting entity pursuant to this section may not be used to replace operating funds of the budget of the entity providing the service. Funds in the special account not encumbered for child support activities revert to the general fund of the county at the end of the fiscal year in which they were earned. Each local entity shall enter into a support enforcement agreement with the department as a condition of receiving the fiscal incentive and federal financial participation. To the extent that fiscal incentives are paid to the department and are not owed under the agreement to the contracting entity, these fiscal incentives must be reinvested in the department's Child Support Enforcement Program to increase collections of support at the state and county levels in a manner consistent with the federal laws and regulations governing incentive payments.

HISTORY: 1978 Act No. 549; 1988 Act No. 657, eff June 7, 1988; 1990 Act No. 478, Section 1, eff May 14, 1990; 1991 Act No. 124, Section 1, eff May 31, 1991; 1994 Act No. 497, Part II, Section 27B, eff July 1, 1994; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-240. Execution of cooperative support program agreement.

Any county desiring to obtain the benefits of appropriations from the Public Welfare Support Reimbursement Fund shall secure the formal joinder of the circuit solicitor and of the court having jurisdiction of support cases in that county in a joint plan and a cooperative support program agreement with the department and the execution of a cooperative support program agreement with the department. The execution of such agreement is hereby authorized.

HISTORY: 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-245. Time and forms for submission of plans for operating program; execution of contract upon approval.

(a) The department shall prescribe the time at and the form on which the counties and judicial districts shall submit to the department annual plans for the total staff and equipment needs and annual estimates of the expenditures of the county for the staffing and operations of the child support program for the coming agreement year.

(b) Upon approval of an annual plan and the estimated expenditures for an improved program, the department shall enter into a contract pursuant to Section 43-5-235.

HISTORY: 1978 Act No. 549; 1997 Act No. 133, Section 7, eff June 11, 1997.



SECTION 43-5-310. General assistance to handicapped or unfortunate persons who are unable to support themselves.

General assistance in the form of money payments shall be granted by the State Department to handicapped and unfortunate persons in need who are not eligible for other forms of assistance provided in Chapters 1, 3, 5, 7, 9, 19 and 23 and who are unable to support themselves because of physical or mental infirmity and would suffer unless so provided for. A recipient of such assistance must be unable to provide himself with the necessities of life, have insufficient means of his own for proper support and have no relative or other person able to provide and legally responsible for his maintenance or willing to provide therefor.

HISTORY: 1962 Code Section 71-131; 1952 Code Section 71-131; 1947 (45) 489.



SECTION 43-5-320. General assistance to certain persons who are essential to welfare of others.

General assistance in the form of money payments may be made to persons who are essential to the welfare of aged, blind, or disabled persons receiving other forms of public assistance and who are unable to support themselves and would suffer unless so provided for. A recipient of such assistance must be unable to provide himself with the necessities of life, have insufficient means of his own for proper support and have no relative or other person able to provide and who is legally responsible for his maintenance or willing to provide therefor.

HISTORY: 1962 Code Section 71-131.1; 1974 (58) 2608.



SECTION 43-5-330. Application for assistance.

Applications for assistance under this article shall be made to the county department of the county in which the applicant resides. The application shall be made in writing or reduced to writing in the manner and upon a form prescribed by the State Department.

HISTORY: 1962 Code Section 71-132; 1952 Code Section 71-132; 1942 Code Section 4996-54; 1937 (40) 496; 1947 (45) 489.



SECTION 43-5-340. Investigation of application; visit to applicant's home.

Whenever the county department receives an application for assistance under this article, an investigation and record shall promptly be made of the circumstances of the applicant in order to ascertain the facts supporting the application and in order to obtain such other information as may be required by the rules of the State Department. The investigation may include a visit to the home of the applicant if deemed necessary by the caseworker or supervisor.

HISTORY: 1962 Code Section 71-133; 1952 Code Section 71-133; 1942 Code Section 4996-54; 1937 (40) 496; 1947 (45) 489. 1982 Act No. 434.



SECTION 43-5-350. Grant of assistance; amount.

Upon the completion of the investigation the county department shall decide whether the applicant is eligible for assistance under the provisions of this article. The amount of assistance which any such person shall receive shall be determined by the county department with due regard to the resources and necessary expenditures and the conditions existing in each case, in accordance with the rules and regulations made by the State Department and, within available annual appropriations, shall be sufficient when added to all other income and support of the applicant to provide such person with a reasonable subsistence compatible with decency and health.

HISTORY: 1962 Code Section 71-134; 1952 Code Section 71-134; 1942 Code Section 4996-55; 1937 (40) 496; 1947 (45) 489.



SECTION 43-5-400. Definitions.

When used in this article and unless the specific context indicates otherwise:

(1) "Aid to dependent children or needy relative" means money payments with respect to or medical care in behalf of or any type of remedial care recognized under state law in behalf of a dependent child or dependent children, or a needy relative with whom any dependent child is living.

(2) "Dependent child" means a child under the age of eighteen years who has been deprived of parental support or care by reason of the death, continued absence from home or physical or mental incapacity of a parent and who is living with his father, mother, grandfather, grandmother, brother, sister, stepfather, stepmother, stepbrother, stepsister, uncle, aunt, first cousin, nephew or niece in a place of residence maintained by one or more of such relatives as his or their own home and who, if not granted aid, is likely to become a public charge or who would otherwise be deprived of proper support, care or training or a child under the age of twenty-one years who is attending high school or college or regularly attending a course of vocational or technical training. The term "dependent child" shall also include a child:

(a) who could meet the requirements of this section except for his removal from the home of a relative, specified in this section as a result of a judicial determination to the effect that continuation therein would be contrary to the welfare of the child;

(b) whose placement and care are the responsibility of the state agency; and

(c) who has been placed in a foster family home or child care institution as a result of such determination.

(3) The term "foster family home" or "child care institution" means a foster family home or child care institution for children which is licensed by the State.

HISTORY: 2008 Act No. 361, Section 4, eff June 16, 2008.



SECTION 43-5-410. Cooperation with federal government; administration of funds.

The State Department may cooperate with the Federal Government in the development of plans and policies for aid to dependent children. It shall administer all funds appropriated or made available for this purpose.

HISTORY: 2008 Act No. 361, Section 4, eff June 16, 2008.



SECTION 43-5-420. Application for aid.

Any person having knowledge that any child is dependent and that the interest of such child or of the public requires that such child be granted aid may bring such fact to the attention of the county department in the county in which the dependent child has residence or to the State Department by making application for aid on such blanks as the State Department shall prescribe and supply, furnishing such information as is required thereon and is necessary for the proper administration of these purposes.

HISTORY: 2008 Act No. 361, Section 4, eff June 16, 2008.



SECTION 43-5-430. Investigation and report.

The county department shall make an investigation and examination of the circumstances of such child. Such investigation and examination shall be made in accordance with rules prescribed by the State Department. A report of such investigation and examination shall be made in writing and shall become a part of the records of the county department.

HISTORY: 2008 Act No. 361, Section 4, eff June 16, 2008.



SECTION 43-5-440. Grant for aid; denial of aid; appeal.

If such child is found to be in need, the county department shall grant such aid as may be necessary for the support of such child in his own home or in the home of one of his relatives as set forth in this article, in a manner compatible with decency and health. In case application for aid for a dependent child is rejected by the county department, appeal may be made to the State Department as elsewhere provided in this article.

HISTORY: 2008 Act No. 361, Section 4, eff June 16, 2008.



SECTION 43-5-450. Amount of grants.

In granting aid for dependent children the amount granted shall not exceed thirty dollars per month for one child in any home, nor twenty-one dollars per month for each additional child in the same home, and shall not exceed thirty dollars per month for a needy relative with whom any dependent child is living.

Provided, the state agency shall with respect to any month disregard:

(1) all of the earned income of each dependent child receiving aid to families with dependent children who is a full-time student to part-time student who is not a full-time employee attending a school, college, or university, or a course of vocational or technical training designed to fit him for gainful employment; and

(2) in the case of earned income of a dependent child not included under item (1), a relative receiving such aid, and any other individual (living in the same home as such relative and child) whose needs are taken into account in making such determination, the first thirty dollars of the total of such earned income for such month plus one third of the remainder of such income for such month. Provided, further, that the provisions of this item shall not apply to earned income derived from participation on a project maintained under the programs established by Section 432(b)(2) and (3) of the Federal Social Security Act.

Provided, further, that within the limitations of the State appropriation the maximum amount per caretaker and per child may be increased not in excess of the amount which may hereafter be matched by the Federal Government.

HISTORY: 2008 Act No. 361, Section 4, eff June 16, 2008.



SECTION 43-5-460. Estimate of amount needed per county.

Each county department shall prepare, as required by the State Department, an estimate of the amount needed for dependent children in its county. Such estimate shall set forth the number of children being aided, with the amounts of grants to each individual child and such information or data as is necessary for the State Department to estimate the probable increase or decrease during the next ensuing period. A copy of such estimates from the various county departments shall be furnished each member of the legislative delegation of the respective counties.

HISTORY: 2008 Act No. 361, Section 4, eff June 16, 2008.



SECTION 43-5-470. Federal funds for aid to dependent children.

The State Treasurer shall receive and deposit in the State Treasury any Federal funds allotted to the State under Section 403 of Title IV of the Federal Social Security Act, or otherwise, for aid to dependent children. Such sums shall be kept by the State Treasurer in a dependent children's aid account.

HISTORY: 2008 Act No. 361, Section 4, eff June 16, 2008.



SECTION 43-5-580. Enforcement of support obligations of absent parents.

(a) Every applicant for Family Independence benefits who has a child or children whose parent is alive but not residing in the home must be referred to the Office of Child Support Enforcement within two working days of the furnishing of aid or the determination that an individual is a recipient of Family Independence benefits. The department is responsible for taking all steps necessary to identify, locate, and obtain support payments from absent parents.

(b) The department shall promulgate regulations which establish guidelines for minimum contributions which must be applied by the courts in determining the amount that an absent parent is expected to pay toward the support of a dependent child. Copies of the guidelines must be made available to courts, district attorneys, and to the public. The guidelines formulated pursuant to this section must be applied pursuant to the provisions of Section 63-17-470.

(c) Failure of the absent parent to comply with his support obligations must be referred to the court having jurisdiction of this matter for appropriate proceedings.

HISTORY: 1986 Act No. 511, Section 1, eff July 1, 1986; 1989 Act No. 195, Section 5, eff June 19, 1989; 1997 Act No. 133, Section 8, eff June 11, 1997.



SECTION 43-5-590. Powers and duties of Department of Social Services in accordance with approved child support plan.

In accordance with a child support plan approved by the federal government, the department has the power and its duty must be to:

(a) require as a condition of eligibility for assistance that the applicant or recipient:

(i) furnish his social security account number or, to the extent permitted by federal law, proof of making application for a social security account number if the applicant or recipient has no social security account number;

(ii) assign to the State the rights to support, including health care expenses, from any other person the applicant may have in his own behalf or in behalf of any other family member for whom the applicant is applying for or receiving aid and which have accrued at the time the assignment is executed or which may accrue in the future. By accepting public assistance for or on behalf of a child or children, by making application for services under Title IV-D, or through placement of a child or children in state-funded foster care or under Title IV-E, except where good cause as determined by the agency exists, the recipient or applicant is considered to have made an assignment to the State Department of Social Services of rights, title, and interest to a support obligation which is owed for the child or children or for the absent parent's spouse or former spouse who is the recipient or the applicant with whom the child is living, if and to the extent that a spousal support obligation has been established and the child and the child support obligation is being enforced pursuant to Title IV-D of the federal Social Security Act. The assignment to the department is considered to have been made up to the amount of public assistance money, including Medicaid payments, or foster care board payments paid for or on behalf of the child or children for that period of time as the public assistance monies or foster care board payments are paid. The assignment consists of all rights and interest in a support obligation that the recipient may be owed past, present, or future by a person up to the amount of public assistance money, including Medicaid payments, paid to the recipient for or on behalf of the minor child or children or a child in foster care. The department is subrogated to the rights of the child or children or the person having custody of the child or children to collect and receive all support payments. The department has the right to initiate a support action in its own name or in the name of the recipient to recover payments ordered by the courts of this or any other state or to obtain a court order to initiate these payments including an action to determine the paternity of a child. The clerk of court shall execute the necessary order substituting the department and changing the payee of the support to the department upon receipt by the clerk of the notice of assignment.

(iii) cooperate with the department in establishing the paternity of a child born out of wedlock with respect to whom aid is claimed, and in obtaining support payments for such applicant and for a child with respect to whom such aid is claimed, or in obtaining any other payments or property due such applicant of such child and that, if the relative with whom a child is living is found to be ineligible because of failure to comply with the requirements of items (a) and (b), any aid for which such child is eligible will be provided in the form of protective payments. The department shall establish criteria in accordance with federal regulations to determine whether action to establish paternity and secure support is not in the best interest of a child.

(b) Provide for protective payments for any child eligible for assistance when a caretaker relative is ineligible due to the caretaker relative's failure to comply with either subitems (1) or (2) of item (a) of this section.

(c) Provide that in any case in which the child support payments are collected for a child with respect to whom an assignment has been made pursuant to subitem (ii) of item (a) of this section the payment is made to the department for distribution pursuant to item (g) of this section except for those payments made for any month in which the amount collected is sufficient to make the family ineligible for assistance. The department shall pay the amounts to the recipient consistent with federal laws and regulations. Whenever a family ceases receiving public assistance the assignment pursuant to subitem (ii) of item (a) of this section converts to a nonpublic assistance assignment. However, the nonpublic assistance recipient may submit a written request to have the assignment terminated except with respect to the amount of any unpaid support obligation that has accrued under the assignment. From this amount the department shall attempt to collect the unpaid obligation and distribute the amounts consistent with federal laws and regulations. The department may not charge fees or recover costs from support collections and shall pay all amounts collected which represent monthly support payment and arrearage owed to the family. The department shall continue to provide all appropriate IV-D services and distribute any amounts collected consistent with federal laws and regulations except that the department may not require any formal application or impose an application fee but may recover costs consistent with federal laws and regulations pursuant to item (f) of this section.

(d) The department shall create a single and separate organizational unit which is responsible for developing and implementing a federally-approved state plan for child support. The unit shall maintain a parent locator service to locate absent relatives owing or allegedly owing child support, utilizing all sources of information and legally available records and the parent locator service of the federal Department of Health and Human Services by filing in accordance with Section 453(B) of the Social Security Act.

(e) Undertake either directly or pursuant to cooperative arrangements with appropriate courts or law enforcement officials to:

(i) establish paternity of children born out of wedlock with respect to whom an assignment pursuant to subitem (2) of item (a) of this section has been made or with respect to an individual not otherwise eligible pursuant to item (f) of this section;

(ii) secure support for a child with respect to whom such an assignment has been made from any legally responsible relative.

(f) The department shall provide that the support collection or paternity determination services made available to approved applicants for the Aid to Families With Dependent Children Program under this section be made available to an individual not receiving assistance under the program who files an application for the services with the department. For an individual not otherwise eligible for these services under the program, a fee and cost may be imposed by the department. The fee and cost must be an amount not to exceed the amount permitted by federal law. The fees and cost recoveries as would cause a reduction in the amount of federal matching funds must be retained by the department to offset, dollar for dollar, the federal reductions. When there is an assignment of the rights to support, the clerk of court shall execute the necessary order substituting the department and changing the payee of the support to the department upon receipt by the clerk of the notice of assignment.

(g) provide for bonus payments to recipients consistent with federal law from amounts collected periodically without any decrease in the amount of assistance;

(h) make incentive payments to political subdivisions consistent with federal law whenever the political subdivision enforces or collects support rights assigned to the department pursuant to subitem (2) of item (a) and item (f) of this section.

(i) construe and implement this section in order to comply with Title IV-D of the federal Social Security Act relating to child support and the establishment of paternity. The department shall take all steps necessary to implement a federally approved state plan for child support.

(j) to provide that in rendering services under the plan to individuals with respect to whom an assignment is effective under this section, the State represents the public interest in establishing and enforcing child support obligations and the assignment does not create an attorney-client relationship between the agency and the custodial parent, the child, or any other party.

HISTORY: 1986 Act No. 511, Section 1, eff July 1, 1986; 1989 Act No. 195, Section 6, eff June 19, 1989; 1990 Act No. 336, Sections 1, 2, eff February 20, 1990; 1990 Act No. 493, Section 1, eff May 29, 1990; 1990 Act No. 576, Section 1, eff June 11, 1990; 1992 Act No. 297, Section 1, eff March 26, 1992; 1995 Act No. 102, Part VI, Section 3, eff January 1, 1996; 1997 Act No. 71, Section 43, eff June 10, 1997.



SECTION 43-5-598. Definitions; new hire directory; employee to file report; access to information in directory.

(A) As used in this section:

(1) "Business day" means a day on which state offices are open for regular business.

(2) "Date of hire" means the first day the employee works for which the employee is entitled to compensation from the payor of income.

(3) "Department" means the Department of Social Services, or its designee.

(4) "Employer" includes a governmental entity and labor organization and means a person doing business in this State for whom an individual performs a service, of whatever nature, as the employee of the person and except that:

(a) if the person for whom the individual performs services does not have control of the payment of wages for the services, the term "employer" means the person having control of the payment of wages; and

(b) in the case of a person paying wages on behalf of a nonresident alien, individual, foreign partnership, or foreign corporation, not engaged in trade or business within the United States, the term "employer" means that person.

(5) "Labor organization" means an organization in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours of employment, or conditions of work. Hiring halls, which refer individuals for jobs with employers, are "labor organizations" to the extent that they exist pursuant to an agreement with an employer engaged primarily in the building and construction industry under Section 8(f)(3) of the National Labor Relations Act.

(6) "New hire" includes an individual newly employed or an individual who has been rehired who was separated for at least sixty consecutive days or has returned to work after being laid off, furloughed, separated, granted leave without pay, or terminated from employment for at least sixty consecutive days.

(B) By October 1, 1998, the department shall establish a state directory of new hires which shall contain information supplied in accordance with subsection (C) by employers on each new hire.

(C) Beginning October 1, 1998, an employer who hires an employee who resides or works in this State shall report the hiring of the employee to the state directory of new hires within twenty calendar days of the hiring of the employee. However, in the case of an employer transmitting reports magnetically or electronically, these reports must be transmitted semi-monthly, if necessary, not less than twelve nor more than sixteen days apart. The report submitted shall contain:

(1) the employer's name, address, and federal identification number assigned to the employer under Section 6109 of the Internal Revenue Code of 1986; and

(2) the employee's name, address, and social security number.

(D) For purposes of this section, an employer must not report information on an employee of a federal or state agency performing intelligence or counterintelligence functions if the head of the agency has determined that reporting pursuant to this section with respect to the employee could endanger the safety of the employee or compromise an ongoing investigation or intelligence mission.

(E) An employer that has employees who are employed in two or more states and that transmits reports magnetically or electronically may comply with subsection (C) by designating one state in which the employer has employees to which the employer will transmit the report required by subsection (C) and transmitting the report to that state. An employer that transmits reports pursuant to this subsection shall notify the Secretary of the United States Department of Health and Human Services in writing as to which state the employer designates for the purpose of sending reports.

(F) Each report required by subsection (C) must be made on a W-4 form or, at the option of the employer, an equivalent form and may be transmitted by first-class mail, facsimile, magnetically, or electronically. Magnetic and electronic submissions must be in a format prescribed by the department.

(G) If an employer fails to report the hiring of an employee pursuant to this section, the employer is subject to a civil penalty of no more than:

(1) twenty-five dollars for the second offense and every offense thereafter unless the employer can demonstrate good cause for not reporting the hiring; or

(2) five hundred dollars for each and every offense, if the failure is the result of a conspiracy between the employer and the employee not to supply the required report or to supply a false or incomplete report. Fines imposed pursuant to this subsection must be enforced as provided for in Section 63-3-530(A)(43) and distributed according to Section 63-17-520.

(H) Information must be entered into the data base maintained by the state directory of new hires within five business days of receipt from an employer pursuant to subsection (C).

(I) No later than May 1, 1998, the department shall conduct automated comparisons of the social security numbers reported by employers pursuant to subsection (C) and the social security numbers appearing in the records of the State Case Registry created pursuant to Section 43-5-610 for cases being enforced under the federally-approved child support program administered by the department.

(J) When an information comparison conducted under paragraph (I) reveals a match with respect to the social security number of an individual in the records of the State Case Registry, the state directory of new hires shall provide the department with the information reported by the employer pursuant to subsection (C).

(K) Within two business days after the date information regarding a newly hired employee is entered into the state directory of new hires, the department shall transmit a notice to the employer of the employee directing the employer to withhold from the income of the employee an amount equal to the monthly, or other periodic, child support obligation, including any past-due child support obligation, of the employee, unless the employee's income is not subject to withholding pursuant to Article 11, Chapter 17, Title 63.

(L) Within three business days after the date information regarding a newly hired employee is entered into the state directory of new hires, the state directory of new hires shall furnish the information to the national directory of new hires.

(M) The state directory of new hires shall include reports received from the Department of Employment and Workforce pursuant to Section 43-5-620. The state directory of new hires shall furnish these reports, on a quarterly basis, to the national directory of new hires by the dates, in the format, and containing the information the Secretary of the United States Department of Health and Human Services specifies in regulations.

(N) Information maintained in the state directory of new hires and national directory of new hires may be utilized for these purposes:

(1) The department shall use information received pursuant to subsection (I) to locate individuals for purposes of establishing paternity and establishing, modifying, and enforcing child support obligations and may disclose this information to a public or private agency that is under contract with the department to carry out these purposes.

(2) The department shall have access to information reported by employers pursuant to subsection (C) for purposes of verifying eligibility for these state administered programs:

(a) Temporary Assistance for Needy Families;

(b) Medicaid under Title XIX of the Social Security Act;

(c) food stamps;

(d) unemployment compensation benefits; and

(e) any state program under a plan approved under Title I, X, XIV, or XVI of the Social Security Act.

(3) The Department of Employment and Workforce shall have access to information reported by employers pursuant to subsection (C) for purposes of administering the employment security program.

(4) The Workers' Compensation Commission or its designee shall have access to information reported by employers pursuant to subsection (C) for purposes of administering the workers' compensation program.

(O) An employer who in good faith discloses information pursuant to this section is not subject to civil or criminal liability on account of the disclosure.

(P) This section remains in effect until the federal mandate requiring a mandatory new hire reporting program is repealed.

HISTORY: 1997 Act No. 71, Section 44, eff June 10, 1997; 1997 Act No. 133, Section 15, eff June 11, 1997; 1999 Act No. 100, Part II, Section 105, eff June 30, 1999; 2013 Act No. 53, Section 3, eff June 7, 2013.



SECTION 43-5-600. Applicability of legal process, brought to enforce child or spousal support obligations, to payments by State.

Monies due from or payable by this State, including any agency, instrumentality, or authority of the State, and due to any individual is subject, in like manner and to the same extent as if the State were a private person, to legal process brought for the enforcement against such individual of his legal obligations to provide support for a child or spouse; provided, however, that Section 41-35-140 shall control in cases concerning the South Carolina Department of Employment and Workforce.

HISTORY: 1986 Act No. 511, Section 1, eff July 1, 1986.



SECTION 43-5-610. Maintenance of central registry of records; availability of records.

(A) A State Case Registry must be maintained in the department that contains records with respect to:

(1) each case in which services are being provided by the department pursuant to Title IV-D of the Social Security Act; and

(2) each support order established or modified in the State after September 30, 1998.

(B) These records shall include standardized data elements for both parents or guardian including names, social security numbers and other uniform identification numbers, dates of birth, and case identification numbers, and contain other information as state and federal regulations may require.

(C) Any records maintained pursuant to this section are available only to the Child Support Enforcement Division of the Department of Social Services, public welfare offices, central registries in other states, the Federal Parent Locator Service, offices of the clerks of court, and courts having jurisdiction in support or abandonment proceedings or actions and only for the purposes for which the records have been maintained.

(D) This section remains in effect until the federal mandate requiring a state case registry is repealed.

HISTORY: 1986 Act No. 511, Section 1, eff July 1, 1986; 1997 Act No. 71, Section 45, eff June 10, 1997.



SECTION 43-5-620. Establishment of uniform system of information clearance and retrieval; information to be furnished by bureaus of employment security and motor vehicles; confidential or privileged information.

(a) The director or his designees, in writing, shall have access to all records and the departments, in cooperation with all other departments of the executive branch, shall establish a single uniform system of information clearance and retrieval, wherever possible.

(b) The bureau of employment security shall provide the department with a statement of earnings clearance upon the request of the department.

(c) Upon request of the department, the Department of Motor Vehicles shall provide information as to all vehicles owned by the applicant or recipient.

(d) With the exception of the access provided by subsections (b) and (c), the provisions of subsection (a) may not be construed to give the department access to information which would otherwise be considered privileged or confidential pursuant to state or federal law.

HISTORY: 1986 Act No. 511, Section 1, eff July 1, 1986; 1993 Act No. 181, Section 1015, eff July 1, 1993; 1996 Act No. 459, Section 65, eff June 5, 1996.



SECTION 43-5-630. Proration of intermittent income received by applicants for assistance.

For purposes of determining eligibility for assistance, the income received by individuals employed on a contractual basis may be prorated over the period of the contract or intermittent income received quarterly, semi-annually, or yearly may be prorated over the period covered by the income.

HISTORY: 1986 Act No. 511, Section 1, eff July 1, 1986.



SECTION 43-5-910. Short title; definitions.

This article may be cited as the "WIC Vendor Act" and unless the context otherwise requires:

(1) "Department" means the Department of Health and Environmental Control.

(2) "WIC" means the Special Supplemental Food Program for Pregnant and Breastfeeding Women, Infants, and Children.

(3) "Vendor" means any food store or pharmacy approved for participation in the WIC Program which has a valid WIC Vendor Agreement on file at the WIC Program office.

(4) "Person" means any individual, corporation, partnership, association, firm, trust, estate, or any other legal entity.

HISTORY: 1987 Act No. 11, Section 2, eff March 16, 1987.



SECTION 43-5-920. Administration.

The department is granted the authority and responsibility for the effective and efficient administration of the WIC Program within South Carolina, as may be delegated by the federal government pursuant to federal act and regulation.

HISTORY: 1987 Act No. 11, Section 2, eff March 16, 1987.



SECTION 43-5-930. Implementation and enforcement in general.

The department may promulgate and enforce regulations to govern the participation of vendors in the WIC Program including a point system to determine periods of disqualification; to impose other sanctions and civil penalties for violation of this article and regulations issued under it; and to prescribe any other policies or practice requirements to implement the purpose of this article.

HISTORY: 1987 Act No. 11, Section 2, eff March 16, 1987.



SECTION 43-5-940. Department's authority.

The department has the authority to:

(1) enter into agreements with vendors in order to provide supplemental foods for program participants;

(2) hold hearings, compel attendance of witnesses, and make findings and determinations;

(3) issue, revoke, and modify orders relating to the administration of the WIC Program;

(4) establish and impose disqualification periods for persons not meeting the terms of the WIC Vendor Agreement or violating regulations;

(5) establish and impose a point system to be used to determine the disqualification period;

(6) recover monies from any vendor who overcharges the department;

(7) settle or compromise any action or cause of action for the recovery of a penalty or monies under this article as it may consider advantageous to the State.

HISTORY: 1987 Act No. 11, Section 2, eff March 16, 1987.



SECTION 43-5-950. Criminal sanctions.

Any person who violates any of the provisions of this article, or any regulation, agreement, final determination, or order of the department is guilty of a misdemeanor and upon conviction must be punished by a fine of not less than five hundred dollars nor more than ten thousand dollars for each day's violation or be imprisoned for a period not to exceed one year, or both.

HISTORY: 1987 Act No. 11, Section 2, eff March 16, 1987.



SECTION 43-5-960. Civil sanctions.

Any person violating any of the provisions of this article or any regulation, agreement, final determination, or order of the department is subject to disqualification, or a civil penalty not to exceed five thousand dollars each day of the violation, or both.

HISTORY: 1987 Act No. 11, Section 2, eff March 16, 1987.



SECTION 43-5-970. Appeals.

A decision of the department imposing disqualification, penalties, or requiring a vendor to refund monies for overcharging may be appealed pursuant to the state Administrative Procedures Act and the department's Contested Cases Regulation.

HISTORY: 1987 Act No. 11, Section 2, eff March 16, 1987.



SECTION 43-5-1105. State welfare policy.

It is the policy of this State that personal responsibility and parental responsibility must be met if citizens are to attain independence. Further, it is the policy of this State that the welfare system must be based upon a reciprocal agreement between welfare recipients and taxpayers. There also must exist a common goal and vision between the parties, working together at the community level to make life better for all. It must assist families to become economically independent, provide tools to achieve and maintain self-sufficiency, and deter abuse of the system through fair and meaningful sanctions.

HISTORY: 1995 Act No. 102, Part I, Section 2, eff June 12, 1995.



SECTION 43-5-1110. Definitions.

As used in this article:

(1) "Family Independence" or "Aid to Families with Dependent Children" or "FI" or "AFDC" means cash payments or stipends paid to individuals who meet established eligibility criteria.

(2) "Department" means the South Carolina State Department of Social Services.

(3) "Welfare" means cash assistance payments through the Family Independence program formerly known as the Aid to Families with Dependent Children program which must be provided as a stipend to assist families to become employed.

HISTORY: 1995 Act No. 102, Part II, Section 1, eff June 12, 1995; 1997 Act No. 133, Section 9, eff June 11, 1997.



SECTION 43-5-1115. Employment and training for those receiving assistance.

It is the mandate of the General Assembly that the welfare system in South Carolina be restructured to assist families in poverty to become socially and economically independent. It is the purpose and goal of this legislation to establish the reform of the welfare system as a critical priority for the State and all of its agencies. Cooperation and innovation within and among all state agencies is necessary for the achievement of this goal. The office of the governor shall designate the lead agency for purposes of coordination and the avoidance, where practical, of duplication of services. The State Department of Social Services is mandated to fundamentally change its economic services operation to emphasize employment and training with a minor welfare component. To that end, the department shall expand its employment and training program statewide and shall, to the extent possible, coordinate with the existing resources of other state agencies when they are available and it is cost efficient to do so. The agency shall assist welfare recipients to maximize their strengths and abilities to become gainfully employed. Welfare assistance must be provided as a stipend to a family unit as long as there is satisfactory participation in required employment and training activities.

HISTORY: 1995 Act No. 102, Part III, Section 1, eff June 12, 1995.



SECTION 43-5-1120. Welfare agreements; leave from employment for family planning services; employment and training components of receiving assistance.

(A) To emphasize the reciprocal responsibility that exists between welfare recipients and the taxpayers who pay for welfare, an agreement must be signed by each adult AFDC recipient. If a minor mother is living in the home of her parents or guardian, the minor mother and her parent or guardian must sign the agreement. The agreement shall describe the actions the recipient must take to become employed and the time frames for completing these actions. The agreement also shall describe the services the department shall provide or coordinate to assist the recipient in becoming employed. The department shall place a major emphasis on job development and on maximizing employment opportunities within the State. Assistance must be provided by the department's job development specialists who shall work with the private business and industrial community to match welfare recipients with available jobs. Assistance also shall include job clubs, job coaches, financial planners, and personal, social, and work adjustment training specialists and authorizes the department to locate, identify, and contract for employment for and on behalf of AFDC recipients.

(B) An applicant who appears to be eligible for welfare assistance and who would be required to participate or who volunteers to participate in the department's employment and training program must be referred to an employment and training unit. An applicant referred must conduct an initial job search and shall provide evidence of this search by listing the employer contacted, the date of the visit with the employer, and the name and telephone number of the person with whom the applicant spoke. An applicant who does not provide this information must not be approved for assistance until the information is provided. An employment assessment must be conducted on an applicant who is unsuccessful in securing employment to determine if the applicant is job ready. An applicant who has been employed twelve out of the previous twenty-four months or who has graduated from high school or has obtained a GED must be enrolled in a job club or referred for evaluation or assessment or other services conducive to employment. Following participation in a job club, the applicant must conduct a job search for an additional period of no more than sixty days or until the applicant obtains employment, whichever occurs first. An applicant who is not job ready or a job-ready participant who is unsuccessful in the job search must be evaluated for barriers to employment. An individual agreement containing training and employment requirements must be developed for the participant. For purposes of this subsection "job club" means a group or individual job readiness training session where participants learn job finding and job retention skills.

(C) All services provided shall complement and maximize existing resources within state agencies and within the private business community. Services to be provided or coordinated by the department include, but are not limited to, assistance with child care and transportation, enrollment in literacy classes, adult education classes, General Equivalency Diploma classes, enrollment in technical schools, vocational training, work experience, and on-the-job training. Additionally, recipients shall participate in activities designed to assist them in job interviews and successful employment. The department shall provide information to applicants and recipients regarding the advantages of participation in the employment and training programs. The department also shall market its training and employment program to education and training program providers and to employers.

(D) The department through its training programs shall provide information about the value of family planning services to reproductive age participants and shall require training program placement staff to actively seek the participation of employers or potential employers in an agreement which permits an AFDC recipient time off from work, not to exceed four hours, at least once a year to voluntarily seek family planning services from a provider of the AFDC recipient's choice without fear of losing their job or of other reprisals.

HISTORY: 1995 Act No. 102, Part III, Section 2, eff June 12, 1995; 1997 Act No. 133, Section 10, eff June 11, 1997.



SECTION 43-5-1125. Sanctions for failing to comply with welfare agreement.

(A) To emphasize the necessity of each family achieving independence and self-sufficiency, if an AFDC recipient fails without good cause to comply with the employment and training requirements contained in the agreement entered into between the recipient and the State Department of Social Services, the department shall:

(1) grant a thirty-day conciliation period for the recipient to reconsider the decision not to comply with the terms of the agreement. During this thirty-day period, the recipient has the right to appeal the department's decision to impose sanctions. At the end of this thirty-day period if the conciliation/fair hearing decision was not in the recipient's favor, all AFDC benefits must be terminated. Benefits may be reinstated when the recipient agrees to comply according to the terms of the agreement and demonstrates willingness to comply by participating in the employment and training program for a period of thirty days;

(2) terminate all AFDC benefits if the recipient completes the training requirements contained in the agreement and then refuses an offer of employment.

(B) A recipient is not required to comply with the employment and training provisions of the agreement if the recipient is:

(1) a parent or caretaker relative with a child under one year of age; however, custodial parents under age twenty-five who have not completed their high school education are required to comply with these provisions regardless of the age of the child;

(2) at least six months pregnant and the pregnancy is verified by a qualified licensed health care provider;

(3) incapacitated and the incapacity is verified by a physician, and if the department considers it necessary, confirmed by an assessment performed by the Department of Vocational Rehabilitation, as a physical or mental impairment that prevents the recipient from engaging in gainful employment or participating in education or training;

(4) caring for an incapacitated person whose incapacity has been verified by a physician and, if the department considers it necessary, confirmed by an assessment performed by the Department of Vocational Rehabilitation;

(5) unable to participate because child care and reasonable transportation were not provided when needed for participation in employment and training programs.

HISTORY: 1995 Act No. 102, Part III, Section 11, approved June 12, 1995 and takes effect ninety days after receipt of approval of a federal waiver authorizing the department to implement these provisions or ninety days after federal law permits implementation; 1996 Act No. 452, Section 13, eff July 1, 1996.



SECTION 43-5-1130. County departmental goals for hiring welfare recipients.

To emphasize the importance of education, training, and employment in restructuring the welfare system, the department shall establish goals for the placement and retention of AFDC recipients in employment programs for each county welfare office. These goals must be reflected in the Employee Performance Evaluation of all appropriate department employees.

HISTORY: 1995 Act No. 102, Part III, Section 10, eff June 12, 1995.



SECTION 43-5-1135. State agency goals to recruit and employ welfare recipients.

Each agency which is a member of the South Carolina Retirement System shall establish recruitment and hiring goals which shall target ten percent of all jobs requiring a high school diploma or less to be filled with family independence or food stamp recipients. A question concerning receipt of family independence benefits or food stamps may be added to the state employment application for purposes of targeting these applicants. Each agency annually shall report to the South Carolina Department of Social Services the number of family independence and food stamp recipients employed in comparison to the established goal.

HISTORY: 1995 Act No. 102, Part III, Section 7, eff June 12, 1995; 1997 Act No. 133, Section 11, eff June 11, 1997; 1999 Act No. 100, Part II, Section 32, eff July 1, 1999.



SECTION 43-5-1140. Labor market and occupational information to be provided to department.

The Department of Employment and Workforce shall provide the department up-to-date labor market information to assist department employment and training staff in the development of recipient employment goals and training plans to be outlined in individual agreements. The Department of Employment and Workforce also, through contractual agreement, shall provide the South Carolina Occupational Information System to each of the department's local offices to assist with career counseling and career planning activities. To the extent possible, all other state agencies shall provide the department with access to appropriate economic and demographic data concerning AFDC applicants and recipients.

HISTORY: 1995 Act No. 102, Part III, Section 3, eff June 12, 1995.



SECTION 43-5-1145. Cash assistance payments paid as wage subsidy or tax credit.

To maximize employment opportunities for welfare recipients and to provide for additional job training and placement efforts, instead of making cash assistance payments to AFDC recipients, these payments or some portion of these payments may be paid as a wage subsidy or given as a tax credit to employers offering new jobs as a result of a new business or an expansion of an existing business, subject to the guidelines of the department.

HISTORY: 1995 Act No. 102, Part III, Section 5, eff June 12, 1995.



SECTION 43-5-1150. Job Training and Partnership Act incentive funds.

To expand available job training activities for AFDC recipients, the Governor may target future incentive funds under Title II-A of the Job Training and Partnership Act in such a way as to encourage the service delivery areas and local private industry councils to increase service levels and improve performance outcomes related to services to AFDC recipients.

HISTORY: 1995 Act No. 102, Part III, Section 9, eff June 12, 1995.



SECTION 43-5-1155. Entrepreneurial development.

The Department of Social Services shall seek funds for entrepreneurial development so that AFDC clients can create jobs and provide incentives for AFDC clients in their efforts to attain self-sufficiency and independence. The department shall identify markets for entrepreneurial development for AFDC clients, provide clients with job skills and opportunities to develop expertise in operating businesses, and allow clients to accrue savings, buy or earn stock in a business, or, over a period of time, purchase a business. In carrying out this program the department shall work in conjunction with public, community, and private sector entities including businesses, banks, and other institutions to develop strategies that provide financing, facilities, training, technical assistance, planning, and research to AFDC clients in their efforts to own their own businesses.

HISTORY: 1995 Act No. 102, Part III, Section 15, eff June 12, 1995; 1996 Act No. 452, Section 14, eff July 1, 1996.



SECTION 43-5-1160. Relocation assistance.

The department may provide, as appropriate, relocation assistance to families who live in communities where few job opportunities exist. Assistance may be provided to assist recipients in accessing jobs which maximize their skills and abilities.

HISTORY: 1995 Act No. 102, Part III, Section 4, eff June 12, 1995.



SECTION 43-5-1165. Teen parent independence initiative.

The department, as part of the employment and training program, shall provide special educational and related services for teen parents to assist them in becoming economically independent and to provide health information. This teen parent initiative must be staffed by department personnel familiar with school dropout programs, family planning programs which comply with existing law, and parent effectiveness training programs, and whenever possible and practical, the department shall coordinate with comparable staff of other state and local agencies in providing these services.

HISTORY: 1995 Act No. 102, Part III, Section 8, eff June 12, 1995.



SECTION 43-5-1170. Time limited welfare and exceptions.

To emphasize that welfare is temporary assistance in time of trouble, the department shall apply to the federal government for a waiver authorizing assistance in the Aid to Families with Dependent Children Program (AFDC) to be limited to no more than twenty-four months out of one hundred and twenty months and no more than sixty months in a lifetime except when:

(1) the head of household is permanently and totally disabled, whether physical or mental;

(2) the head of household is providing full-time care for a disabled individual in the home;

(3) the parent of the child for whom assistance is received is a minor under the age of eighteen who has not completed high school. Assistance must be provided for a period of up to twenty-four months after the minor parent attains the age of eighteen or completes high school, whichever occurs first;

(4) the individual is involved in an approved training program which will not be completed by the twenty-fourth month. However, no extension may be granted beyond the thirtieth month except with the express permission of the county director;

(5) the adult head of household is not the parent of the child and is not included in the assistance check;

(6) the adult head of household is providing a home for and caring for a child whom the department has determined to be abandoned by his or her parents and for whom the alternative placement is foster care;

(7) child care or transportation is not reasonably available;

(8) The recipient can establish by clear and convincing evidence to the department that the recipient has fully complied with the recipient's agreement with the department including:

(a) diligently seeking all available employment and following up on all employment opportunities known to the Department of Employment and Workforce or related state agencies for which the recipient is qualified;

(b) demonstrating a willingness to relocate as provided in Part III, Section 4;

(c) cooperating fully with all state agencies in order to strive to become gainfully employed; and the department is satisfied that no available employment reasonably exists for the recipient and that there is no other means of support reasonably available to the recipient's family. Every sixty days the department shall conduct a review of the recipient's compliance with the requirements of this item. Under this review, assistance provided pursuant to this item may only be extended for up to an additional twelve months. At the end of the twelve-month extension, assistance may only be provided with the express permission of the county director who must certify that the person is engaged in education, training, or other employment-related activities.

No sooner than sixty and no later than ninety days after an AFDC recipient's benefits are terminated under the time limits for the receipt of AFDC as provided for in this section, the department shall conduct an assessment of and make recommendations, as appropriate, for the health and well-being of the children in the care and custody of the former AFDC recipient.

HISTORY: 1995 Act No. 102, Part IV, Section 1, approved June 12, 1995 and takes effect ninety days after receipt of approval of a federal waiver authorizing the department to implement these provisions or ninety days after federal law permits implementation; 1996 Act No. 452, Section 15, eff July 1, 1996.



SECTION 43-5-1175. No increase in welfare with increase in number of children.

To encourage parents to plan for security and assume responsibility for their children, there must be no incremental increase in AFDC benefits to a family as a result of a child born to that parent ten or more months after the family begins to receive AFDC. This section does not apply if the department establishes that the child was conceived as a result of rape or incest. The State may provide benefits to a child born after ten months in the form of vouchers that may be used only to pay for particular goods and services specified by the State as needed for the child's mother to participate in education training and employment related activities.

HISTORY: 1995 Act No. 102, Part V, Section 1, approved June 12, 1995 and takes effect ninety days after receipt of approval of a federal waiver authorizing the department to implement these provisions or ninety days after federal law permits implementation.



SECTION 43-5-1180. Participation in work support required when child is one year old.

AFDC recipients must be encouraged to voluntarily participate in a work program when their youngest child reaches the age of six months, but in all cases the recipients must participate in a work program once their youngest child reaches age one.

HISTORY: 1995 Act No. 102, Part IV, Section 2, eff June 12, 1995.



SECTION 43-5-1185. Family skills training program.

As a condition of eligibility for Family Independence benefits, each adult recipient determined to be in need of family skills by his Family Independence case manager, and minor mother recipient must participate in a family skills training program which must include, but is not limited to, parenting skills, financial planning, and health information. Whenever possible and practical, the department shall coordinate with comparable staff of other state and local agencies in providing these services.

This program must include an alcohol and other drug assessment when it is determined by the department that an assessment is appropriate. The department shall coordinate with the Department of Alcohol and Other Drug Abuse Services to provide the proper assessment of the recipient and training of the department personnel who are to conduct the assessment. If the recipient is determined to be in need of alcohol and other drug abuse treatment, the department shall coordinate the services with the Department of Alcohol and Other Drug Abuse Services and shall include the individually determined terms and conditions of the treatment in the recipient's agreement with the department.

This program must include a family planning assessment if it is determined by the department that an assessment is appropriate. The department shall coordinate with the Department of Health and Environmental Control to provide the AFDC family with education, evaluation, and counseling, consistent with Medicaid regulations. State funds appropriated for family planning must not be used to pay for an abortion.

HISTORY: 1995 Act No. 102, Part III, Section 12, approved June 12, 1995 and takes effect ninety days after receipt of approval of a federal waiver authorizing the department to implement these provisions or ninety days after federal law permits implementation; 1997 Act No. 133, Section 12, eff June 11, 1997.



SECTION 43-5-1190. Eligibility denied on ground of alcohol or drug problem; treatment program required.

A Family Independence recipient who, while receiving FI benefits, has been identified as requiring alcohol and other drug abuse treatment service or who has been convicted of an alcohol related offense or a controlled substance violation or gives birth to a child with evidence of the effects of maternal substance abuse and the child subsequently is shown to have a confirmed positive test performed on a suitable specimen within twenty-four hours of birth, is ineligible for FI assistance unless the recipient submits to random drug tests and/or participates in an alcohol or drug treatment program approved by the Department of Alcohol and Other Drug Abuse Services. Upon completion of the program, if a subsequent random test or subsequent conviction for a controlled substance violation occurs, the recipient is ineligible for FI benefits. Benefits may be reinstated at a later time upon reapplication, if the recipient first undergoes a conciliation assessment, including review and/or modification of the prescribed individual treatment program and agreement, and then agrees to comply with its terms and demonstrates compliance for a period of not less than sixty days. Testing of a child's specimen pursuant to this section must be conducted by a medical laboratory certified by the College of American Pathologists or the National Institute of Drug Abuse for Forensic Urine Drug Testing.

HISTORY: 1995 Act No. 102, Part V, Section 2, approved June 12, 1995 and takes effect ninety days after receipt of approval of a federal waiver authorizing the department to implement these provisions or ninety days after federal law permits implementation; 1997 Act No. 133, Section 12, eff June 11, 1997.



SECTION 43-5-1195. Eligibility based on parent's support and employment revised.

To eliminate restrictions that break up families and to encourage the formation of new families, the department shall remove the requirement that a child be deprived of support from one or both parents to be eligible for assistance and shall remove the one hundred hour rule and the recent connection to the labor force rule.

HISTORY: 1995 Act No. 102, Part V, Section 5, approved June 12, 1995 and takes effect ninety days after receipt of approval of a federal waiver authorizing the department to implement these provisions or ninety days after federal law permits implementation.



SECTION 43-5-1200. Vehicle and other asset limits.

One licensed vehicle per licensed driver is exempt from the asset limit for Family Independence participants in work or training. The asset limit for all other assets is two thousand five hundred dollars.

HISTORY: 1995 Act No. 102, Part IV, Section 3, approved June 12, 1995 and takes effect ninety days after receipt of approval of a federal waiver authorizing the department to implement these provisions or ninety days after federal law permits implementation; 1997 Act No. 133, Section 13, eff June 11, 1997.



SECTION 43-5-1205. Interest income and dividends to be excluded.

In order to assist AFDC families in gaining financial independence and in building for the future, the Department of Social Services shall apply to the federal government for a waiver allowing the State to exclude interest income and dividends up to four hundred dollars in determining eligibility and payment amounts for Aid to Families with Dependent Children.

HISTORY: 1995 Act No. 102, Part IV, Section 6, approved June 12, 1995 and takes effect ninety days after receipt of approval of a federal waiver authorizing the department to implement these provisions or ninety days after federal law permits implementation.



SECTION 43-5-1210. Minor child's income to be excluded.

To remove the disincentive to employment that occurs when a family's AFDC payment is reduced because of a minor child's earnings and to encourage children in AFDC families to develop positive work attitudes, the State shall apply to the federal government for a waiver to exclude income earned by a minor child attending school when determining eligibility or payment amount for Aid to Families with Dependent Children.

HISTORY: 1995 Act No. 102, Part IV, Section 5, approved June 12, 1995 and takes effect ninety days after receipt of approval of a federal waiver authorizing the department to implement these provisions or ninety days after federal law permits implementation.



SECTION 43-5-1215. Welfare recipients under age eighteen must attend school.

Welfare recipients under the age of eighteen must be enrolled and maintain satisfactory attendance, as defined by the Department of Education, in school as a condition of eligibility for benefits.

HISTORY: 1995 Act No. 102, Part V, Section 3, approved June 12, 1995 and takes effect ninety days after receipt of approval of a federal waiver authorizing the department to implement these provisions or ninety days after federal law permits implementation.



SECTION 43-5-1220. Minor mother must live with minor's parents to receive welfare; exceptions.

(A) Minor mothers with a child born out of wedlock must live in the home of their parent or guardian to be eligible to receive AFDC benefits unless:

(1) the minor parent has no living parent or legal guardian whose whereabouts is known;

(2) no living parent or legal guardian of the minor parent allows the minor parent to live in his or her home;

(3) the minor parent lived apart from his or her own parent or legal guardian for a period of at least one year before either the birth of the dependent child or the parent's having applied for AFDC;

(4) the physical or emotional health or safety of the minor parent or dependent child would be jeopardized if they resided in the same residence with the minor parent's parent or legal guardian;

(5) there is otherwise good cause for the minor parent and dependent child to receive assistance while living apart from the minor parent's parent or legal guardian or another adult relative or an adult supervised supportive living arrangement.

(B) If a minor parent makes an allegation supporting the conclusion that subsection (A)(4) applies, the department shall determine whether it is justified. Circumstances justifying a determination of good cause as provided for in subsection (A)(5) include, but are not limited to, written statements from at least two corroborating persons showing that it is not in the best interest of the minor parent to live with his or her parents or legal guardian or in an adult supervised supportive living arrangement. When a minor parent and his or her dependent child are required to live with the minor parent's parent or legal guardian or another adult relative or in an adult supervised supportive living arrangement, AFDC must be paid, where possible, in the form of a protective payment. A minor parent applicant must be informed directly about AFDC eligibility requirements including his or her rights under this section. The applicant must be told of the exemptions and must be asked if one or more of the exemptions is applicable to the applicant. The department shall assist the minor in obtaining the necessary verification if one or more of these exemptions is alleged.

HISTORY: 1995 Act No. 102, Part V, Section 4, eff June 12, 1995.



SECTION 43-5-1225. Outreach and information programs.

In order to assure that all families working toward self sufficiency have access to all potential supportive services that will help ensure their success, the department, within existing revenues, may develop outreach and information programs which provide information and assistance on support services available to low income families including, but not limited to, information on earned income tax credits and medicaid eligibility.

HISTORY: 1995 Act No. 102, Part III, Section 16, eff June 12, 1995.



SECTION 43-5-1230. Family to be served as a whole.

To further strengthen the family unit and promote parental responsibility, emphasis must be placed on serving the family as a whole. Immunizations, school attendance, preventive health screenings, and pregnancy prevention programs as authorized by law for minor children must be monitored and encouraged.

HISTORY: 1995 Act No. 102, Part V, Section 6, approved June 12, 1995 and takes effect ninety days after receipt of approval of a federal waiver authorizing the department to implement these provisions or ninety days after federal law permits implementation.



SECTION 43-5-1235. Increased health care access through existing resources.

To assist AFDC families in directing their efforts to becoming economically stable and financially independent rather than diverting their resources to the care of children and family members with health and medical problems, the State, through coordination and cooperation among various agencies utilizing current resources, must:

(1) provide greater access to and place more emphasis on early and continuous prenatal care;

(2) eliminate as many barriers to good prenatal care as possible;

(3) establish teen parent initiatives dealing with school dropout programs and parent effectiveness training programs;

(4) promote counseling and education about early childhood health, especially the need for immunizations;

(5) foster better access to preventive health services through expanded hours of health care clinics;

(6) provide, as funding allows, school nurses to increase access to primary care and more effective identification and referral of health care among children.

HISTORY: 1995 Act No. 102, Part V, Section 9, eff June 12, 1995.



SECTION 43-5-1240. Transitional Medicaid and child care.

(A) Subject to federal waiver, the department shall provide transitional Medicaid and child care for a maximum of two years for AFDC clients who lose eligibility because of employment or who become employed after losing eligibility as a result of exceeding the twenty-four-month time limit provided for in Section 43-5-1170. For individuals who become employed after a period of ineligibility due to exceeding the twenty-four-month time limit provided for in Section 43-5-1170, earnings must be less than poverty and continued employment must be jeopardized by medical expenditures to be eligible for transitional Medicaid and child care in the second year.

(B) If a former recipient's employer offers or provides health insurance coverage for the former recipient and/or the former recipient's family at an out-of-pocket cost to the former recipient which is less than ten percent of the former recipient's wages after deducting Federal Income Collection Act contributions, no Medicaid coverage may be provided to a family member who could be covered under the employer-provided insurance plan.

HISTORY: 1995 Act No. 102, Part III, Section 18, eff June 12, 1995; 1996 Act No. 452, Section 16, eff July 1, 1996.



SECTION 43-5-1245. Federal child care funds must be sought.

All federal child care funds are needed to ensure that AFDC families can participate successfully in the AFDC program. The State should make every effort to obtain these funds.

HISTORY: 1995 Act No. 102, Part V, Section 10, eff June 12, 1995.



SECTION 43-5-1250. Endorsement of statewide mass transit network.

To promote independence and assist AFDC families in participating in the Department of Social Services employment and training program and in getting to their place of employment, reliable transportation services are needed. The department in conjunction with the Department of Public Safety shall endorse local efforts to develop a statewide network of mass transit systems.

HISTORY: 1995 Act No. 102, Part III, Section 17, eff June 12, 1995.



SECTION 43-5-1255. Adult education initiatives.

The Department of Social Services in conjunction with the Department of Education shall:

(1) ensure that existing continuing education and adult education programs are designed to advance AFDC clients in attaining self-sufficiency and that the location, scheduling, and other mechanics of these programs are structured so as to maximize access by AFDC clients;

(2) endorse and promote school-to-work transition programs to link at-risk secondary school students to the workplace and to appropriate work related post-secondary education.

HISTORY: 1995 Act No. 102, Part VII, Section 4, eff June 12, 1995.



SECTION 43-5-1260. Technical education partnership initiatives.

(A) The Department of Social Services in conjunction with the State Board for Technical and Comprehensive Education shall:

(1) work closely with businesses and industries in South Carolina to design curriculums to produce students with skills needed by these businesses and industries;

(2) develop specially designed curriculums that target and train AFDC clients in keeping with the clients' identified aptitudes, interests, and abilities for occupations identified by the Department of Employment and Workforce as the top growth occupations of the future.

(B) For the next three years the Department of Social Services and the State Board for Technical Education shall report before January first to the Governor and the General Assembly on the projects completed under this section, the number of AFDC families served, and shall evaluate their effectiveness in assisting AFDC families in becoming self-sufficient.

HISTORY: 1995 Act No. 102, Part VII, Section 5, eff June 12, 1995.



SECTION 43-5-1265. Simplification of application forms.

The Department of Social Services, with existing resources and personnel, shall develop simplified AFDC, Medicaid, and food stamp application forms and instructions which are understandable. If necessary, for compliance with federal regulations, the department shall apply to the federal government for waivers.

HISTORY: 1995 Act No. 102, Part VII, Section 1, eff June 12, 1995.



SECTION 43-5-1270. Information on absent parent required.

The State shall apply for a federal waiver to require AFDC and Medicaid applicants and recipients as an additional condition for receiving benefits to provide:

(1) the first and last name of the absent parent and putative father and any known licenses as defined in Section 63-17-1020 which might be subject to revocation; and

(2) at least two of the following subitems on each absent parent and each putative father named:

(a) date of birth;

(b) social security number;

(c) last known home address;

(d) last known employer's name and address;

(e) either of the absent parent's parent's name and address.

An applicant or recipient who fails to provide this information or who provides the names of two putative fathers, both of whom are excluded from paternity by genetic testing, is ineligible for assistance for himself or herself and the child for whom parental information was not provided unless the applicant or recipient asserts, and the department verifies, there is good cause for not providing this information. Good cause includes documentation of incest, rape, or the existence or the threat of physical abuse to the child or custodial parent.

Upon legal establishment of paternity of the child in question, AFDC benefits may be established or reinstated if all other eligibility requirements are met.

HISTORY: 1995 Act No. 102, Part V, Section 7, approved June 12, 1995 and takes effect ninety days after receipt of approval of a federal waiver authorizing the department to implement these provisions or ninety days after federal law permits implementation.



SECTION 43-5-1275. Electronic data interchange standards.

As applicable, all state agencies shall adopt Electronic Data Interchange Standards as set forth by the Budget and Control Board, Office of Research and Statistics Information Resource Planning and Management so that exchanges and sharing of information concerning AFDC clients and revenue sources are freely available. However, in the exchange and sharing of information all requirements for confidentiality of information must be maintained. For the next two years these state agencies shall report to the Budget and Control Board, Division of Information Resource Technology before January first on the agency's progress and compliance with this section and its utilization of the system created as a result of this action.

HISTORY: 1995 Act No. 102, Part VII, Section 3, eff June 12, 1995.



SECTION 43-5-1280. Review of federal and state procurement and purchasing regulations.

The Department of Social Services and the Department of Health and Human Services Finance Commission shall review and, to the extent possible, ensure that federal and state procurement and purchasing regulations do not unnecessarily delay services to AFDC clients and child care and transportation providers to AFDC clients.

HISTORY: 1995 Act No. 102, Part VII, Section 2, eff June 12, 1995.



SECTION 43-5-1285. Evaluation and reports.

On or about August 31, 1996, and every two years thereafter the Legislative Audit Council shall evaluate and report to the General Assembly on the success and effectiveness of the policies and programs created in this act. In conducting this evaluation the council shall identify the number of AFDC families and individuals no longer receiving welfare, the number of individuals who have completed educational, employment, or training programs under this act, the number of individuals who have become employed and the duration of their employment, and other data and information the council considers appropriate in reporting to the General Assembly on the effectiveness of this act.

HISTORY: 1995 Act No. 102, Part IX, Section 1, eff June 12, 1995.






CHAPTER 7 - MEDICAL AND HOSPITAL CARE

SECTION 43-7-20. State Department shall secure Federal funds.

The State Department shall secure Federal funds, when available, to assist in the program for medical and hospital care hereby authorized.

HISTORY: 1962 Code Section 71-142; 1959 (51) 390.



SECTION 43-7-50. Payments for professional services under State Medicaid Program shall be uniform within State.

For the purpose of computing the amount of reimbursement for professional services under the State Medicaid Program, all localities in the State of South Carolina shall be deemed "similar" by virtue of being within the State's boundaries and the amount of reimbursement for similar services rendered by professionals within the same specialty of medical or dental practice shall be equal regardless of place of residence or place of practice, so long as the place of practice is within the boundaries of the State of South Carolina. No agency of the State shall reimburse professionals, or cause professionals to be reimbursed, at rates of payment which vary as a result of geographic locations.

HISTORY: 1975 (59) 169.



SECTION 43-7-60. False claim, statement, or representation by medical provider prohibited; violation is a misdemeanor; penalties.

(A) For purposes of this section:

(1) "provider" includes a person who provides goods, services, or assistance and who is entitled or claims to be entitled to receive reimbursement, payment, or benefits under the state's Medicaid program. "Provider" also includes a person acting as an employee, representative, or agent of the provider.

(2) "false claim, statement, or representation" means a claim, statement, or representation made or presented in any form including, but not limited to, a claim, statement, or representation which is computer generated or transmitted or made, produced, or transmitted by an electronic means or device.

(B) It is unlawful for a provider of medical assistance, goods, or services to knowingly and wilfully make or cause to be made a false claim, statement, or representation of a material fact:

(1) in an application or request, including an electronic or computer generated claim, for a benefit, payment, or reimbursement from a state or federal agency which administers or assists in the administration of the state's medical assistance or Medicaid program; or

(2) on a report, certificate, or similar document, including an electronic or computer generated claim, submitted to a state or federal agency which administers or assists in the administration of the state's Medicaid program in order for a provider or facility to qualify or remain qualified under the state's Medicaid program to provide assistance, goods, or services, or receive reimbursement, payment, or benefit for this assistance, goods, or services.

For purposes of this subsection, each false claim, representation, or statement constitutes a separate offense.

(C) It is unlawful for a provider of medical assistance, goods, or services knowingly and wilfully to conceal or fail to disclose any material fact, event, or transaction which affects the:

(1) provider's initial or continued entitlement to payment, reimbursement, or benefits under the state's Medicaid plan; or

(2) amount of payment, reimbursement, or benefit to which the provider may be entitled for services, goods, or assistance rendered.

For purposes of this subsection, each fact, event, or transaction concealed or not disclosed constitutes a separate offense.

(D) A person who violates the provisions of this section is guilty of medical assistance provider fraud, a Class A misdemeanor and, upon conviction, must be imprisoned not more than three years and fined not more than one thousand dollars for each offense.

(E) In addition to all other remedies provided by law, the Attorney General may bring an action to recover damages equal to three times the amount of an overstatement or overpayment and the court may impose a civil penalty of two thousand dollars for each false claim, representation, or overstatement made to a state or federal agency which administers funds under the state's Medicaid program. Upon a finding that the provider has violated a provision of this section, the state agency which administers the Medicaid program may impose other administrative sanctions against the provider authorized by law. A civil or criminal action brought under this section may be filed or brought in either the county where the false claim, statement, or representation originated or in the county in which the false claim, statement, or representation was received by the Health and Human Services Finance Commission or other agency of the State responsible for administering the state's Medicaid Program.

HISTORY: 1994 Act No. 468, Section 1, eff July 14, 1994.



SECTION 43-7-70. False statement or representation on application for assistance prohibited; violation is a misdemeanor; penalties.

(A)(1) It is unlawful for a person to knowingly and wilfully to make or cause to be made a false statement or representation of material fact on an application for assistance, goods, or services under the state's Medicaid program when the false statement or representation is made for the purpose of determining the person's entitlement to assistance, goods, or services.

(2) It is unlawful for any applicant, recipient, or other person acting on behalf of the applicant or recipient knowingly and wilfully to conceal or fail to disclose any material fact affecting the applicant's or recipient's initial or continued entitlement to receive assistance, goods, or services under the state's Medicaid program.

(3) It is unlawful for a person eligible to receive benefits, services, or goods under the Medicaid program to sell, lease, lend, or otherwise exchange rights, privileges, or benefits to another person.

(B) A person who violates the provisions of this section is guilty of medical assistance recipient fraud, a Class A misdemeanor and, upon conviction, must be imprisoned not more than three years or fined not more than one thousand dollars, or both.

HISTORY: 1994 Act No. 468, Section 1, eff July 14, 1994.



SECTION 43-7-80. Provider required to keep separate accounts and records; violation is a misdemeanor; penalties.

(A) A provider of medical assistance, goods, or services under the state's Medicaid program who is required by state or federal law, regulation, or written policy to maintain separate accounts for patient funds and accurate records of those funds must maintain separate accounts and records of the accounts. It is unlawful for a provider, or a person acting as the provider's agent or employee, to transfer, remove, or encumber or cause to be removed, transferred, or encumbered patient funds for a purpose other than as authorized. Repayment or retransfer of patient funds or satisfaction of an encumbrance on them is not a defense under this section and repayment, retransfer, or satisfaction is admissible as relevant evidence only at sentencing, if the provider is found guilty of a violation of this section.

(B) A person who violates the provisions of this section is guilty of a Class A misdemeanor and, upon conviction, must be imprisoned not more than three years and fined not more than one thousand dollars.

(C) In addition to all other remedies under this section, the Attorney General may bring an action to recover damages equal to five thousand dollars for each violation of this section. Upon a finding that a provider has violated a provision of this section, the state agency which administers the Medicaid program also may take other administrative action authorized under relevant state or federal laws.

HISTORY: 1994 Act No. 468, Section 1, eff July 14, 1994.



SECTION 43-7-90. Enforcement of Sections 43-7-60 to 43-7-80.

The Attorney General has the authority and responsibility to investigate and initiate appropriate action for alleged or suspected violations of Sections 43-7-60 through 43-7-80.

HISTORY: 1994 Act No. 468, Section 1, eff July 14, 1994.



SECTION 43-7-210. Right to attach wages, fees and commissions of medical care recipients and persons liable for expenses.

Wages, fees and commissions due or to become due any person who has received medical care for himself or for a person whose medical expenses, he is obligated by law or has contracted to pay, exclusive of doctor's fees, which has been paid for by a county, may be attached as hereinafter set forth.

HISTORY: 1962 Code Section 71-145; 1964 (53) 2194.



SECTION 43-7-220. Petition for attachment; effective date of order.

The director of the county social services department or the chief administrator of any county operated hospital hereinafter referred to as petitioner, upon alleging in a verified petition, (a) that there was expended for the previous fiscal year in the county where the medical care was rendered, twenty-four percent of the total operating budget for such county, public funds for the hospitalization, medical care and treatment of persons in a sum in excess of twenty-four percent of the total operating budget for such county, (b) that the person or someone for whom he is legally responsible has received medical care, excluding doctor's fees, in a stated amount, (c) that the cost of this care has been paid by the county, (d) that the person is gainfully employed, (e) that the person is indebted to the county for the cost of medical care received, (f) that the name of the person's employer and the approximate amount of the person's average weekly gross wage, and (g) that the county has not been paid for the cost of the medical care rendered, may apply to the court of common pleas or any other court having concurrent jurisdiction in the county where the person is employed, for an order requiring the employer of such person, to withhold from his wages, fees or commissions due or to become due, a sum not to exceed fifteen percent of the average gross weekly wage earned by such person each week, and to pay whatever amount so collected over to the petitioner once a month until the amount found to be due has been paid in full. The order shall not become effective until twenty days after the order has been served on all respondents as hereinafter designated.

HISTORY: 1962 Code Section 71-145.1; 1964 (53) 2194; 1972 (57) 2382.



SECTION 43-7-230. Service of summons, petition and order on employee and employer; answers.

A duplicate copy of the summons, petition, and order shall be served on the person who is employed and his employer, who shall both be designated respondents. Each shall have twenty days in which to answer or otherwise plead.

HISTORY: 1962 Code Section 71-145.2; 1964 (53) 2194.



SECTION 43-7-240. Time for showing cause for dismissal; grounds for dismissal without prejudice.

Any or all respondents shall have twenty days from the service of the order to show cause why the order should not become effective or the action dismissed. The following shall constitute good and sufficient grounds for dismissing the action, but without prejudice to the petitioner:

(a) That in the discretion of the court, the imposition of the order would result in extreme hardship on the person due to some situation beyond his control.

(b) That any one of the allegations set forth in the petition as required by Section 43-7-220 above is false.

HISTORY: 1962 Code Section 71-145.3; 1964 (53) 2194.



SECTION 43-7-250. Production of payroll records and other information.

If doubt exists as to the amount the person earns, then on motion of petitioner the court shall require the employer to produce the payroll records of such person and to furnish any other information pertinent to the question.

HISTORY: 1962 Code Section 71-145.4; 1964 (53) 2194.



SECTION 43-7-260. Appeals.

Should any person be aggrieved by the order, he may appeal as in other cases brought in the court of common pleas, but such appeal shall not stay the order issued.

HISTORY: 1962 Code Section 71-145.5; 1964 (53) 2194.



SECTION 43-7-270. Return of money wrongfully withheld with interest and attorney's fee.

Should it be determined that the person receiving medical care is not indebted as alleged in the petition, any money withheld from him shall be returned together with six per cent interest and a reasonable attorney's fee as set by the court, provided an attorney has been employed by such person.

HISTORY: 1962 Code Section 71-145.6; 1964 (53) 2194.



SECTION 43-7-280. Deduction from payments for employer's services.

Every employer shall be allowed to deduct and retain from the amount of the payment, one dollar from each monthly payment made to petitioner to reimburse him for services rendered in the action.

HISTORY: 1962 Code Section 71-145.7; 1964 (53) 2194.



SECTION 43-7-410. Definitions.

(A) "Applicant" means an individual whose written application for Medicaid has been submitted to the agency determining Medicaid eligibility, but has not received final action. This includes an individual, living or deceased, whose application is submitted by a representative or a person acting responsibly for the individual.

(B) "Department" means the South Carolina Department of Health and Human Services.

(C) "Medicaid" means the medical assistance program authorized by Title XIX of the Social Security Act and administered by the department.

(D) "Person" means a natural person, company, association, partnership, corporation, or other legal entity.

(E) "Practitioner" means a physician or other health care professional licensed under state law to practice his profession.

(F) "Private insurer" means:

(1) a commercial insurance company offering health or casualty insurance to an individual or group, including an experienced-rated contract or indemnity contract;

(2) a profit or nonprofit prepaid plan offering either a medical service or full or partial payment for the diagnosis or treatment of an injury, disease, or disability;

(3) an organization administering a health or casualty insurance plan for a professional association, union, fraternal group, employer-employee benefit plan, or a similar organization offering these plans or services, including a self-insured or self-funded plan; or

(4) a group health plan, as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, a service benefit plan, or a health maintenance organization.

(G) "Provider" means an individual, firm, corporation, association, institution, or other legal entity which is providing, or is approved to provide, medical assistance to a recipient pursuant to the State Medical Assistance Plan and consistent with Title XIX of the Social Security Act-Medical Assistance, also known as Medicaid.

(H) "Recipient" means an individual determined to be eligible for a health service described in the State Medical Assistance Plan in accord with Title XIX of the Social Security Act-Medical Assistance, also known as Medicaid.

(I) "Third party" means an individual, entity, or program that is or may be liable by contract, agreement, or statute, to pay all or part of the medical cost of injury, disease, or disability of an applicant or recipient.

HISTORY: 1986 Act No. 516, Section 1, eff June 11, 1986; 1994 Act No. 481, Section 5, eff July 14, 1994; 2008 Act No. 348, Section 2, eff June 16, 2008.



SECTION 43-7-420. Assignment of rights to department; presumption of receipt of information regarding requirement for consequences or assignment.

(A) An applicant or recipient, only to the extent of the amount of the medical assistance paid by Medicaid, is considered to have assigned his right to recover an amount paid by Medicaid from a third party or private insurer to the department. This assignment shall not include rights to Medicare benefits. The applicant or recipient shall cooperate fully with the department in its efforts to enforce its assignment rights. The receipt of medical assistance by an applicant or recipient shall create a rebuttable presumption that the applicant or recipient received information regarding the requirements for and the consequences of assigning his right to recover from a third party or private insurer either from the department, or in the case of an applicant or recipient qualified by the Social Security Administration under Section 1634 of the Social Security Act, from the Social Security Administration.

(B) An applicant's and recipient's determination of, and continued eligibility for, medical assistance under Medicaid is contingent on his cooperation with the department in its efforts to enforce its assignment rights. Cooperation includes, but is not limited to, reimbursing the department from proceeds or payments received by the applicant or recipient from a third party or private insurer.

(C) An applicant or recipient is considered to have authorized all persons, including insurance companies and providers of medical care, to release to the department information needed to enforce the assignment rights of the department.

HISTORY: 1986 Act No. 516, Section 2, eff June 11, 1986; 2008 Act No. 348, Section 3, eff June 16, 2008.



SECTION 43-7-430. Subrogation of rights to department.

(A) The department automatically is subrogated, only to the extent of the amount of medical assistance paid by Medicaid, to the rights an applicant or recipient has to recover an amount paid by Medicaid from a third party or private insurer. The applicant or recipient shall cooperate fully with the department and shall do nothing after medical assistance is provided to prejudice the subrogation rights of the department.

(B) An applicant's and recipient's determination of, and continued eligibility for, medical assistance under Medicaid is contingent on his cooperation with the department in its efforts to enforce its subrogation rights. Cooperation includes, but is not limited to, reimbursing the department from proceeds or payments received by the recipient from a third party or private insurer.

(C) An applicant or recipient is considered to have authorized all persons, including insurance companies and providers of medical care, to release to the department information needed to enforce the subrogation rights of the department.

HISTORY: 1986 Act No. 516, Section 3, eff June 11, 1986; 2008 Act No. 348, Section 4, eff June 16, 2008.



SECTION 43-7-440. Enforcement and superiority of department's subrogation rights; provider assistance in identification of third parties liable for medical costs; ineffectiveness of certain insurance provisions.

(A) The department, to enforce its assignment or subrogation rights, may:

(1) intervene or join in an action or proceeding brought by the applicant or recipient against a third party, or private insurer, in state or federal court;

(2) commence and prosecute legal proceedings against a third party or private insurer who may be liable to an applicant or recipient in state or federal court, either alone or in conjunction with the applicant or recipient, his guardian, personal representative of his estate, dependent, or survivor;

(3) commence and prosecute a legal proceeding against a third party or private insurer who may be liable to an applicant or recipient, or his guardian, personal representative of his estate, dependent, or survivor;

(4) commence and prosecute a legal proceeding against an applicant or recipient;

(5) settle and compromise an amount due to the department under its assignment and subrogation rights. A representative or attorney retained by an applicant or recipient shall not be considered liable to the department for improper settlement, compromise, or disbursement of funds unless he has written notice of the department's assignment and subrogation rights prior to disbursement of funds; or

(6) reduce an amount due to the department by twenty-five percent if the applicant or recipient has retained an attorney to pursue the applicant's or recipient's claim against a third party or private insurer, that amount to represent the department's share of attorney fees paid by the applicant or recipient. Additionally, the department may share in other costs of litigation by reducing the amount due it by a percentage of those costs, the percentage calculated by dividing the amount due the department by the total settlement received from the third party or private insurer. A representative or attorney retained by an applicant or recipient shall not be considered liable to the department for improper settlement, compromise, or disbursement of funds unless he has written notice by certified mail of the department's assignment and subrogation rights prior to disbursement of funds.

(B) A provider or practitioner who participates in the Medicaid program shall cooperate with the department in the identification of all third parties whom they have reason to believe may be liable to pay all or part of the medical costs of the injury, disease, or disability of an applicant or recipient.

(C) A provision in the contract of a private insurer issued or renewed after June 11, 1986, which denies or reduces benefits because of the eligibility of the insured to receive assistance under Medicaid, is void. In enrolling a person or in making payments for benefits to a person or on behalf of a person, a private insurer may not take into account that the person is eligible for or receives medical assistance under a State Plan for Medical Assistance pursuant to Title XIX of the Social Security Act.

(D) An assignment or subrogation right of the department is superior to any right of reimbursement, subrogation, or indemnity of a third party or recipient. A representative or attorney retained by an applicant or recipient shall not be considered liable to the department for improper settlement, compromise, or disbursement of funds unless he has written notice of the department's assignment and subrogation rights prior to disbursement of funds. Where a third party has a legal liability to make a payment for medical assistance to or on behalf of a person, the State is considered to have acquired the rights of the person to payment by another party for the health care items or services, to the extent that payment was made under a State Plan for Medical Assistance pursuant to Title XIX of the Social Security Act for a health care item or service furnished to the person.

HISTORY: 1986 Act No. 516, Section 4, eff June 11, 1986; 1994 Act No. 481, Sections 6, 7, eff July 14, 1994; 2008 Act No. 348, Section 5, eff June 16, 2008.



SECTION 43-7-450. Claims or actions pending or brought before June 11, 1986.

Any claim or action pending or brought before June 11, 1986 may be completed and enforced as provided by law prior to June 11, 1986.

HISTORY: 1986 Act No. 516, Section 5, eff June 11, 1986.



SECTION 43-7-460. Recovery of medical assistance paid from estates of certain individuals.

(A) The department shall seek recovery of medical assistance paid under the Title XIX State Plan for Medical Assistance from the estate of an individual who:

(1) at the time of death was an inpatient in a nursing facility, intermediate care facility for persons with intellectual disability, or other medical institution, if the individual is required, as a condition of receiving a service in the facility under the state plan, to spend for the cost of medical care all but a minimal amount of the person's income required for personal needs; or

(2) was fifty-five years of age or older when the individual received medical assistance, but only for medical assistance consisting of a nursing facility service, home and community-based service, hospital or prescription drug service provided to an individual or a nursing facility, or receiving a home and community-based service.

(B) Recovery under this section may be made only after the death of the decedent's surviving spouse, if one exists, and only at a time when the decedent has no surviving child under age twenty-one or no child who is blind or permanently and totally disabled as defined in Title XVI of the Social Security Act.

(C) Recovery under this section must be waived by the department upon proof of undue hardship, asserted by an heir or devisee of the property claimed pursuant to 42 U.S.C. 1396p(b)(3) and in accordance with the guidance issued by the Secretary of the United States Department of Health and Human Services in the State Medicaid Manual as incorporated into the state plan. The department shall publish and maintain such guidance on the department's web site.

(D) Recovery of a medical assistance payment under this section applies to medical assistance paid after June 30, 1994.

(E) A claim against an estate under this section has priority as established in Section 62-3-805(a)(2)(ii).

(F) For purposes of this section:

(1) "Estate" means real property, personal property, and other assets included within the individual's estate as defined in Section 62-1-201(11).

(2) "State plan" means Title XIX State Plan for Medical Assistance in effect at the decedent's death.

(3) "Immediate family member" means a child, grandchild, parent, brother, or sister of the deceased.

(G) Notwithstanding subsection (A)(2) upon the enactment of an amendment to federal law which grants states the option to exempt home and community-based services or other noninstitutional Medicaid services from the estate recovery provisions mandated by Section 13612 of the federal Omnibus Budget Reconciliation Act of 1993, the department shall seek recovery of medical assistance paid under the Title XIX State Plan for Medical Assistance from the estate of an individual who:

(1) at the time of death was an inpatient in a nursing facility, intermediate care facility for persons with intellectual disability, or other medical institution if the individual is required, as a condition of receiving services in the facility under the state plan, to spend for costs of medical care all but a minimal amount of the person's income required for personal needs; or

(2) was fifty-five years of age or older when the individual received medical assistance but only for medical assistance consisting of nursing facility services.

HISTORY: 1994 Act No. 481, Section 4, eff July 14, 1994; 1995 Act No. 71, Section 2, eff June 12, 1995, and applies retroactively to July 1, 1994; 1997 Act No. 93, Section 1, eff June 10, 1997; 2008 Act No. 348, Section 6, eff June 16, 2008; 2011 Act No. 47, Section 7, eff June 7, 2011.



SECTION 43-7-465. Insurers providing coverage to persons receiving Medicaid; requirements for doing business in State.

A health insurer, including a self-insured plan, group health plan as defined in Section 607(1) of the Employee Retirement Income Security Act of 1974, service-benefit plan, managed-care organization, pharmacy benefit manager, or another party that is legally responsible by statute, contract, or agreement for payment of a claim for a health care item or service, as a condition of doing business in this State, shall:

(1) provide, with respect to an individual eligible for or receiving medical assistance under the state plan, on request of the single state agency, information to determine during what period the individual or his spouse or dependent may be, or may have been, covered by a health insurer and the nature of coverage provided or that may have been provided by the insurer in a manner prescribed by the secretary of the United States Department of Health and Human Services or by the single state agency. This information must include the insured's name, address, and the plan's identifying number;

(2) accept the state's right of recovery and the assignment to the State of an individual or another entity's right to payment for a health care item or service for which payment was made under the state plan;

(3) respond to an inquiry by the State regarding a claim for payment for a health care item or service submitted within three years of the date the item or service was provided;

(4) agree not to deny a claim submitted by the State solely on the basis of the date the claim was submitted, the type or format of claim form, or a failure to present proper documentation at the point of sale that provides the basis of the claim if:

(a) the claim is submitted by the State within the three-year period beginning on the date on which the item or service was furnished; and

(b) an action by the State to enforce its right with respect to the claim is commenced within six years of the state's submission of the claim.

HISTORY: 2008 Act No. 348, Section 1, eff June 16, 2008.






CHAPTER 21 - DIVISION AND ADVISORY COUNCIL ON AGING

SECTION 43-21-10. Division on Aging created; Advisory Council on Aging; membership, qualifications; appointment; election of chair; compensation and meetings of council; rules and procedures.

There is created in the Office of the Lieutenant Governor, the Division on Aging. The division must be supported by an Advisory Council on Aging consisting of one member from each of the ten planning and service areas under the Division on Aging and five members from the State at large. The director of the division shall provide statewide notice that nominations may be submitted to the director from which the Lieutenant Governor shall appoint the members of the council. The members must be citizens of the State who have an interest in and a knowledge of the problems of an aging population. In making appointments to the council, consideration must be given to assure that the council is composed of appointees who are diverse in age, who are able and disabled, and who are active leaders in organizations and institutions that represent different concerns of older citizens and their families. The chair must be elected by the members of the advisory council from its members for a term of two years and until a successor is elected. Members of the council shall serve without compensation but shall receive mileage and subsistence authorized by law for members of boards, commissions, and committees. The advisory council shall meet at least once each quarter and special meetings may be called at the discretion of the director of the division. Rules and procedures must be adopted by the council for the governance of its operations and activities.

HISTORY: 1962 Code Section 71-300.21; 1971 (57) 385; 1986 Act No. 428, Section 1, eff July 1, 1986; 1993 Act No. 181, Section 1016, eff July 1, 1993; 1995 Act No. 30, Section 1, eff April 10, 1995; 2008 Act No. 273, Section 7, eff June 4, 2008; 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-20. Terms of members; vacancies; termination of appointments.

The members of the advisory council shall serve for terms of four years and until their successors are appointed and qualify. The terms of the members expire on June thirtieth and all vacancies must be filled in the manner of the original appointment for the unexpired portion of the term only. No member may serve more than two consecutive terms.

The Lieutenant Governor may terminate a member of the council for any reason pursuant to the provisions of Section 1-3-240, and the reason for the termination must be communicated to each member of the council.

HISTORY: 1962 Code Section 71-300.22; 1971 (57) 385; 1986 Act No. 428, Section 2, eff July 1, 1986; 1993 Act No. 181, Section 1017, eff July 1, 1993; 1995 Act No. 30, Section 2; 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-40. Division shall be State agency to implement and administer aging programs of Federal Government; powers and duties generally.

The division shall be the designated state agency to implement and administer all programs of the federal government relating to the aging, requiring acts within the State which are not the specific responsibility of another state agency under the provisions of federal or state law. The division may accept and disburse any funds available or which might become available pursuant to the purposes of this chapter.

The division shall study, investigate, plan, promote, and execute a program to meet the present and future needs of aging citizens of the State, and it shall receive the cooperation of other state departments and agencies in carrying out a coordinated program.

It shall also be the duty of the division to encourage and assist in the development of programs for the aging in the counties and municipalities of this State. It shall consult and cooperate with public and voluntary groups, with county and municipal officers and agencies, and with any federal or state agency or officer for the purpose of promoting cooperation between state and local plans and programs, and between state and interstate plans and programs for the aging.

Without limiting the foregoing, the division is specifically authorized to:

(a) initiate requests for the investigation of potential resources and problems of the aging people of the State, encourage research programs, initiate pilot projects to demonstrate new services, and promote the training of personnel for work in the field of aging;

(b) promote community education in the problems of older people through institutes, publications, radio, television, and the press;

(c) cooperate with, encourage, and assist local groups, both public and voluntary, which are concerned with the problems of the aging;

(d) encourage the cooperation of agencies in dealing with problems of the aging and offer assistance to voluntary groups in the fulfillment of their responsibility for the aging;

(e) serve as a clearinghouse for information in the field of aging;

(f) appoint such committees as it deems necessary for carrying out the purposes of this chapter, such committee members to serve without compensation;

(g) engage in any other activity deemed necessary by the division to promote the health and well-being of the aging citizens of this State, not inconsistent with the purposes of this chapter or the public policies of the State;

(h) certify homemakers and home health aides pursuant to the Federal Omnibus Budget Reconciliation Act of 1987 and subsequent amendments to that act and through regulations promulgated in accordance with the Administrative Procedures Act establish and collect fees for the administration of this certification program. Fees collected must be placed on deposit with the State Treasurer. Accounting records must be maintained in accordance with the Comptroller General's policies and procedures. Unused fees may be carried forward to the next fiscal year for the same purpose;

(i) award grants and contracts to public and private organizations for the purpose of planning, coordinating, administering, developing, and delivering aging programs and services;

(j) designate area agencies on aging as required by the Older Americans Act;

(k) administer the Senior Citizens Center Permanent Improvement Fund established pursuant to Section 12-21-3441 and community services programs in accordance with Section 12-21-3590.

HISTORY: 1962 Code Section 71-300.24; 1971 (57) 385; 1992 Act No. 359, Section 1, eff May 4, 1992; 1993 Act No. 181, Section 1018, eff July 1, 1993; 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-45. Area agencies on aging; focal points; duties of focal points.

The Office of the Lieutenant Governor, Division on Aging, shall designate area agencies on aging and area agencies on aging shall designate focal points. Focal points shall provide leadership on aging issues in their respective communities and shall carry out a comprehensive service system for older adults or shall coordinate with a comprehensive service system in providing services for older adults. The area agencies on aging represent the regional level of the state aging network and the focal points represent the local level of the state aging network.

HISTORY: 1994 Act No. 336, Section 1, eff April 20, 1994; 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-50. Receipt of grants-in-aid, gifts or the like; title to property received.

The division may receive on behalf of the State any grant or grant-in-aid from government sources, or any grant, gift, bequest, or devise from any other source. Title to all funds and other property received pursuant to this section shall vest in the State unless otherwise specified by the grantor.

HISTORY: 1962 Code Section 71-300.25; 1971 (57) 385; 1993 Act No. 181, Section 1019, eff July 1, 1993; 2008 Act No; 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-60. Submission and contents of annual report.

The division shall submit an annual report to the Lieutenant Governor and to the General Assembly on or before January first of each year. The report shall deal with the present and future needs of the elderly and with the work of the division during the year.

HISTORY: 1962 Code Section 71-300.26; 1971 (57) 385; 1986 Act No. 428, Section 4, eff July 1, 1986; 1993 Act No. 181, Section 1020, eff July 1, 1993; 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-70. Employment of director.

The Lieutenant Governor may employ a director to be the administrative officer of the division who shall serve at his pleasure and who is subject to removal pursuant to the provisions of Section 1-3-240.

HISTORY: 1962 Code Section 71-300.27; 1971 (57) 385; 1986 Act No. 428, Section 5, eff July 1, 1986; 1993 Act No. 181, Section 1021, eff July 1, 1993; 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-80. Appointment and compensation of personnel and consultants.

The director shall appoint any other personnel and consultants considered necessary for the efficient performance of the duties prescribed by this chapter and shall fix the compensation therefore in accordance with the Human Resource Management Division of the State Budget and Control Board and Merit System requirements.

HISTORY: 1962 Code Section 71-300.28; 1971 (57) 385; 1986 Act No. 428, Section 6, eff July 1, 1986; 1993 Act No. 181, Section 1022, eff July 1, 1993; 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-100. Preparation and approval of budget.

The division shall prepare the budget for its operation which must be submitted to the Lieutenant Governor and to the General Assembly for approval.

HISTORY: 1962 Code Section 71-300.29; 1971 (57) 385; 1986 Act No. 428, Section 7, eff July 1, 1986; 1993 Act No. 181, Section 1023, eff July 1, 1993; 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-110. Annual appropriation.

The General Assembly shall provide an annual appropriation to carry out the work of the commission.

HISTORY: 1962 Code Section 71-300.30; 1971 (57) 385; 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-120. Coordinating council.

There is created the Coordinating Council to the Division on Aging to work with the division on the coordination of programs related to the field of aging, and to advise and make pertinent recommendations, composed of the following: the Director of the Department of Health and Environmental Control, the State Director of Social Services, the Director of the Department of Mental Health, the Superintendent of Education, the Director of the State Department of Labor, Licensing and Regulation, the Executive Director of the South Carolina State Department of Employment and Workforce, the Secretary of Commerce, the Commissioner of the State Department of Vocational Rehabilitation, the Director of the Clemson University Extension Service, the Director of the South Carolina Department of Parks, Recreation and Tourism, the Director of the South Carolina Retirement System, the Executive Director of the South Carolina Municipal Association, the Executive Director of the State Office of Economic Opportunity, the Executive Director of the South Carolina Association of Counties, the Commissioner of the Commission for the Blind, the Director of the Department of Health and Human Services, the Director of the Department of Alcohol and Other Drug Abuse Services, and the Chairperson of the Commission on Women.

The council shall meet at least once each six months and special meetings may be called at the discretion of the chairman or upon request of a majority of the members.

The chairman of the advisory commission and the director of the Division on Aging, who shall serve as secretary to the council, shall attend the meetings of the council.

The director of each agency or department making up the council shall serve as chairman of the council for a term of one year. The office of chairman is held in the order in which the membership of the council is listed in this section.

HISTORY: 1962 Code Section 71-300.31; 1971 (57) 385; 1972 (57) 2382; 1986 Act No. 428, Section 8, eff July 1, 1986; 1993 Act No. 181, Section 1024, eff July 1, 1993; 1994 Act No. 361, Section 8, eff May 3, 1994; 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-130. Long Term Care Council; membership; meetings; reports.

(A) There is created the Long Term Care Council (council) composed of the following voting members:

(1) the Lieutenant Governor or his designee;

(2) the director of the Department of Social Services;

(3) the director of the Department of Health and Environmental Control;

(4) the director of the Department of Mental Health;

(5) the director of the Department of Disabilities and Special Needs;

(6) the director of the Division on Aging;

(7) the director of the Department of Health and Human Services;

(8) the chairman of the Joint Legislative Health Care Planning and Oversight Committee, or his designee;

(9) the chairman of the Joint Legislative Committee on Aging, or his designee;

(10) one representative of each of the following groups appointed by the Lieutenant Governor annually:

(a) long term care providers;

(b) long term care consumers;

(c) persons in the insurance industry developing or marketing a long term care product.

(B) Each director serving as a council member may authorize in writing a designee to vote on his behalf at two meetings a year. Members appointed by the Lieutenant Governor to represent private groups serve without compensation.

(C) The council shall meet at least quarterly, provide for its own officers, and make an annual report to the General Assembly before January second each year. This report must include new council recommendations.

HISTORY: 1987 Act No. 174 Section 1, eff June 30, 1987; 1991 Act No. 37, Section 1, eff April 24, 1991; 1993 Act No. 181, Section 1025, eff July 1, 1993; 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-140. Purpose and duties of council.

The council has no authority to direct or require any implementing action from any member agency. The council shall identify future policy issues in long term care and may conduct research and demonstration activities related to these issues. Through close coordination of each member agency's planning efforts, the council shall develop recommendations for a statewide service delivery system for all health-impaired elderly or disabled persons, regardless of the persons' resources or source of payment. These recommendations must be updated annually as needed. The service delivery system must provide for:

(1) charges based on ability to pay for persons not eligible for Medicaid;

(2) coordination of community services;

(3) access to and receipt of an appropriate mix of long term care services for all health-impaired elderly or disabled persons;

(4) case management; and

(5) discharge planning and services.

The council, through its member agencies, shall study and make recommendations concerning the costs and benefits of: adult day care centers, in-home and institutional respite care, adult foster homes, incentives for families to provide in-home care, such as cash assistance, tax credits or deductions, and home-delivered services to aid families caring for chronically-impaired elderly relatives.

HISTORY: 1987 Act No. 174 Section 1, eff June 30, 1987; 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-150. Educational and informational program.

The Division on Aging, with the cooperation of the Long Term Care Council and the Department of Insurance, shall develop and implement a program to educate citizens concerning:

(a) the availability of long term care services;

(b) the lifetime risk of spending some time in a nursing home;

(c) the coverage available for long term care services through Medicare, Medicaid, and private insurance policies, and the limitations of this coverage; and

(d) the availability of home equity conversion alternatives, such as reverse annuity mortgages and sale-leaseback arrangements, in this State and the risks and benefits of these alternatives.

This program must be made a part of the Preretirement Education Program of the South Carolina Retirement Systems.

HISTORY: 1987 Act No. 165 Section 1, eff June 10, 1987; 1993 Act No. 181, Section 1026, eff July 1, 1993; 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-160. Eldercare Trust Fund created; funding; purpose; administration.

(A) There is created the Eldercare Trust Fund of South Carolina to be administered by the South Carolina Division on Aging.

(B) All monies received from the voluntary contribution system established in Section 12-7-2419 or any other contribution, gift, or bequest must be placed on deposit with the State Treasurer in an interest-bearing account.

(C) These funds must be used to award grants to public and private nonprofit agencies and organizations to establish and administer innovative programs and services that assist older persons to remain in their homes and communities with maximum independence and dignity.

(D) The Eldercare Trust Fund shall supplement and augment programs and services provided by or through state agencies but may not take the place of these programs and services.

(E) The South Carolina Division on Aging shall carry out all activities necessary to administer the fund.

HISTORY: 1992 Act No. 501, Part II Section 62B, eff July 1, 1992; 1993 Act No. 181, Section 1027, eff July 1, 1993; 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-170. Administration of Eldercare Trust Fund; powers of division.

In administering the Eldercare Trust Fund, the division may, but is not limited to:

(1) assess the critical needs of the frail elderly and establish priorities for meeting these needs;

(2) receive gifts, bequests, and devises for deposit and investment into the trust fund for awarding grants to public and private nonprofit organizations;

(3) solicit proposals for programs that are aimed at meeting identified service needs;

(4) provide technical assistance to public and private nonprofit organizations, when requested, in preparing proposals for submission;

(5) establish criteria for awarding grants; and

(6) enter into contracts for the awarding of grants to public and private nonprofit organizations.

HISTORY: 1992 Act No. 501, Part II Section 62B, eff July 1, 1992; 1993 Act No. 181, Section 1028, eff July 1, 1993; 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-180. Portion of fund available for disbursement.

Funds deposited in the trust fund and all earnings from the investment of these funds, after allowances for operating expenses, are available for disbursement upon authorization of the division. However, in any year in which more than two hundred thousand dollars is deposited in the trust fund, twenty-five percent of the amount over two hundred thousand dollars and earnings from the investment of these funds must be placed in a separate account. When the assets of this separate account exceed five million dollars, no further deposits are required to be made to the separate account and all future earnings from the investment of the monies in this separate account also are available for distribution upon authorization of the division.

HISTORY: 1992 Act No. 501, Part II Section 62B, eff July 1, 1992; 1993 Act No. 181, Section 1029, eff July 1, 1993; 1995 Act No. 10, Section 1, eff March 7, 1995; 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-190. Model legislature on aging issues.

There is created a model legislature on aging issues to be administered by the South Carolina Silver Haired Legislature, Inc. This model legislature shall:

(1) identify issues, concerns, and possible solutions for problems facing the aging population in South Carolina;

(2) make recommendations to the Lieutenant Governor and members of the General Assembly and to the Joint Legislative Committee on Aging;

(3) arrange educational forums to explore issues related to older South Carolinians;

(4) promote good government for all South Carolinians.

The participants must be sixty years of age or older and must be selected pursuant to procedures adopted by the South Carolina Silver Haired Legislature, Inc. in coordination with the state's network of aging programs.

The nonpartisan model legislature shall conduct its general assembly annually.

HISTORY: 1999 Act No. 84, Section 1, eff June 11, 1999; 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.



SECTION 43-21-200. Physicians trained in geriatrics or geropsychiatry; student loan repayment program; Physician Advisory Board created to review applicants.

(A) There is established within the Division of Aging the State Loan Repayment Program to reimburse student loan payments of a physician licensed or certified to practice in this State, who has completed a fellowship training program in geriatrics or geropsychiatry accredited by the Accreditation Council for Graduate Medical Education, is accepted into the program, and contracts with the division as provided in subsection (C) of this section.

(B)(1) To assist the division in selecting program participants, there is established the Physician Advisory Board to review applicants for the repayment reimbursement program. The board consists of five members, one each appointed by the division to represent:

(a) the South Carolina Medical Association;

(b) the South Carolina Commission on Higher Education;

(c) the Medical University of South Carolina;

(d) the School of Medicine of the University of South Carolina; and

(e) a fellow in geriatrics or geropsychiatry.

Board members serve at the pleasure of the division and without compensation, but may receive the mileage, subsistence, and per diem allowed by law for members of boards, committees, and commissions, to be paid from approved accounts of the division.

(2) The board shall meet as necessary to review program applications and from among these applications recommend program candidates to the division. No physician may participate in the program who has not been recommended by the board. In considering applications, the board shall consider demonstrable need and make every effort to select those who intend to continue to practice in this State after completing the program. In order of priority in considering applicants for the program, the board shall consider first South Carolina natives completing fellowship programs in this State, then out-of-state applicants completing fellowships in this State, then South Carolina natives completing out-of-state fellowship programs, and finally out-of-state applicants completing out-of-state fellowships.

(C)(1) A physician accepted for the program shall execute a contract with the division in which the physician agrees:

(a) to practice in this State for no fewer than five consecutive years immediately following completion of his or her fellowship;

(b) to accept Medicare and Medicaid patients;

(c) to accept reimbursement or contractual binding rates; and

(d) not to discriminate against patients based on the ability to pay.

(2) Upon execution of the contract, the division shall reimburse student loan payments made by the physician during the last completed calendar quarter. No more than four physicians a year may participate in the program unless sufficient funding is available to reimburse, in accordance with this section, more than four physicians a year. The total amount that may be reimbursed to one physician is thirty-five thousand dollars multiplied by the number of years of the fellowship completed, prorated for periods less than one year.

(D) If the division determines that the physician is not in compliance with the contract, it shall refer this matter to the Physicians Advisory Board, which shall recommend an appropriate penalty which may be imposed by the division for noncompliance, which must be an amount not to exceed three times the total of reimbursement received plus interest at the prime rate plus ten percent calculated from the date noncompliance was determined.

(E) The division shall prescribe the form of applications and the procedures for reimbursement and may require such information and documentation as it determines appropriate for these applications and reimbursements.

(F) The General Assembly, in the annual general appropriations act, shall appropriate the funds necessary for the operation of the State Loan Repayment Program.

HISTORY: 2005 Act No. 165, Section 1, eff upon approval (became law without the Governor's signature on June 14, 2005); 2008 Act No. 353, Section 2, Pt 25C, eff July 1, 2009.






CHAPTER 25 - COMMISSION FOR THE BLIND

SECTION 43-25-10. Commission for the Blind created; membership; qualifications and terms of members; meetings; officers; compensation.

There is created the South Carolina Commission for the Blind. The commission shall consist of seven members, one from each of the seven Congressional Districts, of whom three shall have a visual acuity not to exceed 20/200. The Governor shall, with the advice and consent of the Senate, appoint the members of the commission for terms of four years and until their successors are appointed and qualify. All vacancies must be filled in the manner of the original appointment for the unexpired portion of the term only. The members of the commission shall elect one of its members as chairman for a term of two years or until his successor has been elected. The chairman shall preside at the regular meetings of the commission to be held at least once each month. The chairman may call a meeting when he considers it necessary to be held at a time to be determined by the commission. The commission shall appoint a commissioner and other officers as the commission considers necessary, none of whom may be a member of the commission, and shall fix the compensation and prescribe the duties of these appointees. The members of the commission shall receive no salary but must be allowed the usual mileage, subsistence, and per diem as authorized by law for commissions, committees, and boards.

HISTORY: 1962 Code Section 71-291; 1966 (54) 2325; 1975 (59) 150; 2012 Act No. 279, Section 15, eff June 26, 2012.



SECTION 43-25-20. "Blindness" and "severe visual disability" as criteria for acceptance for services for persons who qualify.

For purposes of this chapter, "blindness" and "severe visual disability" are the criteria for acceptance for services for persons who qualify.

(1) "Blindness" is defined as that level of central visual acuity, 20/200 or less in the better eye with correcting glasses, or a disqualifying field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than twenty degrees and which is sufficient to incapacitate him for self-support, or an eighty per cent loss of visual efficiency resulting from visual impairment in more than one function of the eye, including visual acuity for distance and near, visual fields, ocular, mobility, and other ocular functions and disturbances.

(2) "Severe visual disability" is defined as any progressive pathological condition of the eye or eyes supported by acceptable eye examination, which in the opinion of the examiner may or will result in legal blindness within twenty-four months.

HISTORY: 1962 Code Section 71-292; 1966 (54) 2325; 1974 (58) 2090.



SECTION 43-25-30. Powers and duties of Commission.

The Commission shall:

(1) Promulgate rules and regulations as may be necessary to carry out the provisions of this chapter.

(2) Apply for, receive and expend moneys from all governmental agencies, both State and Federal; and accept gifts, grants, donations, devises and bequests made for providing aid to the visually handicapped, including expenses of administration. All such funds shall be paid into the State Treasury.

(3) Submit to the Governor and publish an annual report showing the total amount of money disbursed, the total number of blind and visually handicapped persons who received services, and such other information as may be deemed advisable.

(4) Maintain a complete register of persons whose vision, with correcting lenses, does not exceed 20/200 which shall also include the conditions, cause of loss of sight, capacity for educational and industrial training of each, and other pertinent facts.

(5) Maintain bureaus of information and industrial aid to assist the visually handicapped in finding employment and to teach them industries which may be followed in their homes, and to assist them in whatever manner may seem advisable to the Commission in disposing of the products of their home industry.

(6) Make inquiries concerning the cause of loss of sight, learn what proportion of these cases are preventable and inaugurate and cooperate with the State in any measure as may seem wise.

(7) Cooperate with the State Department of Health and Environmental Control in the adoption and enforcement of proper preventive measures.

(8) Establish, equip and maintain a center for vocational, industrial and other training and employ qualified instructors. The center shall provide for orientation and adjustment for the visually handicapped. Training in such centers shall be limited to persons deemed eligible by the Commission.

(9) Supervise and control all concession stands established and operated formerly by the State Department of Social Services and all concession stands established by the Commission.

(10) Have the authority to enter into contracts with owners of private property for the purpose of installing concession stands which shall be under the control of the Commission.

(11) Establish, supervise and render totally operative and effective prevention of loss of sight programs using such facilities in the State as the Commission may deem necessary including a mobile ophthalmological laboratory and office.

(12) Assist in the furtherance of the purposes of Sections 44-43-110 to 44-43-160 and 44-7-10.

HISTORY: 1962 Code Section 71-293; 1966 (54) 2325; 1972 (57) 2382.



SECTION 43-25-40. Commission shall establish application procedure; register of ophthalmologists; Commission shall pay examination costs.

The Commission shall designate the procedure to be followed and shall establish a register of ophthalmologists from which the applicant may select one to conduct a competent medical examination for determining the extent of his visual handicap. The Commission shall pay for such examination.

HISTORY: 1962 Code Section 71-294; 1966 (54) 2325.



SECTION 43-25-50. Eye examinations and medical and surgical treatment for visually handicapped persons; reports of results.

The Commission may arrange for the examination of the eyes of visually handicapped persons and may secure and pay for medical and surgical treatment for such persons whenever in the judgment of an ophthalmologist the eyes of such person may be benefited thereby. Whenever, upon examination by an ophthalmologist any person is found to have no vision or vision with glasses which is so defective as to prevent the performance of ordinary activities for which eyesight is essential, such examining ophthalmologist shall, within thirty days, report the results of the examination to the Commission.

HISTORY: 1962 Code Section 71-295; 1966 (54) 2325.



SECTION 43-25-60. Itinerant teachers shall assist in schools; visually handicapped pupils shall be reported to Commission.

The Commission may employ qualified itinerant teachers to assist teachers in public or private schools who are responsible for the teaching of visually handicapped students. The itinerant teacher shall assist the public or private school teacher by providing methods and materials for teaching such student. The State Department of Education shall report to the Commission the schools having visually handicapped students. All principals or heads of private schools shall report to the Commission the names of visually handicapped students in attendance.

HISTORY: 1962 Code Section 71-296; 1966 (54) 2325.



SECTION 43-25-70. Concession stands.

The Commission is empowered to operate concession stands in any State, county or municipal building and in any State park and shall negotiate with the proper agency or governing body regarding the establishment of a concession on such property. In buildings where a stand existed on May 25, 1940, the person who was then operating such a stand shall not be removed, but when such operator ceases to operate such stand the concession for further operation shall be granted to the Commission. No rental or other charge shall be required by the Commission for the granting of an operation permit. Any rental payment or commission charged by the owner of private property for the location of such a stand shall be collected from the operator of the stand by the Commission. No charge shall be made for the installation or operation of a concession stand or for the maintenance of equipment of a concession stand regardless of location.

HISTORY: 1962 Code Section 71-297; 1966 (54) 2325.



SECTION 43-25-80. Fund for treatment and training of visually handicapped.

Any sums appropriated by the General Assembly for treatment and training of the visually handicapped shall be kept by the State Treasurer in a fund for the treatment and training of the visually handicapped and shall be used to carry out the particular purpose assigned to it.

HISTORY: 1962 Code Section 71-298; 1966 (54) 2325.



SECTION 43-25-90. Right to and procedures at hearings and appeals; effect of appeal.

A person aggrieved by an action of the commission must be granted, upon request, a hearing before a hearing officer assigned by the commission. The hearing officer may not be a member of the commission. The hearing officer has the authority to conduct hearings, to issue subpoenas requiring the attendance of witnesses and the production of records and other documents, to administer oaths and to take testimony. An appeal may be taken from the decision of the hearing officer to the Commission for the Blind. The commission shall hold a hearing on the matter which must be attended by at least three members. An appeal may be taken from the decision of the commission to the Administrative Law Court as provided in Sections 1-23-380(B) and 1-23-600(D). The appellant, within thirty days after notice of the decision of the commission, shall serve notice of appeal upon the chairman of the commission, stating grounds upon which the appeal is founded and file the notice with the Administrative Law Court in accordance with its rules of procedure. The appeal acts as a supersedeas until it is finally determined.

HISTORY: 1962 Code Section 71-299; 1966 (54) 2325; 1975 (59) 150; 2006 Act No. 387, Section 21, eff July 1, 2006.



SECTION 43-25-100. Transfer of certain powers and duties of Division for the Blind to Commission.

The powers and duties of the Division for the Blind of the State Department of Social Services including, but not limited to, the distribution of talking book machines, vocational rehabilitation and other special services for the visually handicapped except those duties and responsibilities surrounding the administration of the State Federal Program of Aid to the Needy Blind shall be devolved upon the South Carolina Commission for the Blind.

HISTORY: 1962 Code Section 71-300; 1966 (54) 2325; 1972 (57) 2382.






CHAPTER 26 - OPERATION OF VENDING FACILITIES BY BLIND PERSONS

SECTION 43-26-10. Definitions.

For the purpose of this chapter:

(a) "Blind persons" means persons who are visually handicapped as defined in Section 43-25-20 of the 1976 Code.

(b) "License" means a written instrument issued by the Commission pursuant to this chapter authorizing a blind person to operate a vending facility on State, Federal or other property.

(c) "Public property" means any buildings or land owned, leased or occupied by any department or agency of the State or any instrumentality wholly owned by the State or by any county or municipality or other local governmental entity.

(d) "Vending facility" means such shelters, counters, shelving display and wall cases, refrigeration apparatus, heating or cooking apparatus, and other appropriate auxiliary equipment as is necessary for the vending of such articles as may be approved by the Commission. This definition specifically includes any manual or coin operated vending facilities, snack bars and cafeterias.

(e) "Commission" means the South Carolina Commission for the Blind.

(f) "Property custodian" means any person, officer or employee of a department, agency, board, commission, educational institution or any other branch of State, county, municipal or other local government who is charged with the responsibility of care, custody and control of public property.

HISTORY: 1978 Act No. 565 Section 1.



SECTION 43-26-20. Powers of Commission.

For the purpose of providing blind persons with remunerative employment, enlarging the economic opportunities of the blind, and assisting blind persons to become self-supporting, the Commission is authorized to promote the employment of blind persons, including the licensing and establishment of such persons as operators of vending facilities in or on public and other property. The Commission shall cooperate with the United States Government in the administration of the vending facility program for the blind on Federal property, and shall adopt such methods of operation and take such action as may be required to secure the full benefits of the Federal program.

HISTORY: 1978 Act No. 565 Section 2.



SECTION 43-26-30. Duties of Commission.

In carrying out this chapter, the Commission:

(a) Shall promulgate regulations governing:

1. Personal standards;

2. The protection of records and confidential information;

3. The eligibility for licensing of blind persons as vending facility operators;

4. Termination of licenses;

5. The title to vending facility equipment and the interests in stocks of merchandise;

6. Procedures for fair hearings; and

7. Such other regulations as may be necessary to carry out the purposes of this chapter.

(b) Shall appoint such personnel as may be necessary for the administration of the vending facility program.

(c) Shall make surveys to find locations where vending facilities may be properly and satisfactorily operated by blind persons.

(d) Shall furnish each vending facility established pursuant to this chapter with adequate, suitable equipment and shall be responsible for the maintenance and repair of such equipment to the operator without cost, and shall furnish each such facility with an adequate initial stock of merchandise.

(e) Shall provide such management and supervisory services as are deemed necessary by the Commission to assure that such vending facility will be operated in the most effective and productive manner possible without cost to the operator.

(f) Shall take such other action as may be necessary or appropriate to carry out the purposes of this chapter.

(g) May accept gifts and donations made unconditionally or subject to such conditions as the Commission may deem appropriate, for the purpose of carrying out this chapter, and may use, hold, invest or reinvest such gifts for such purposes.

HISTORY: 1978 Act No. 565 Section 3.



SECTION 43-26-40. Licenses for operation of vending facilities; hearing and termination.

In issuing licenses for the operation of vending facilities by blind persons, the Commission shall give preference to applicants who are in need of employment. Licenses shall be issued only to applicants who are "blind persons" within the meaning of this chapter, who are eighteen years of age or older and are residents of this State. All licenses shall be for one year, but the Commission may renew licenses upon application of the license holder prior to the expiration of the then existing license. A license may be terminated by the Commission when the commission is satisfied that the vending facility is not being operated in accordance with the regulations promulgated by it.

The Commission shall be responsible for securing on behalf of its licensees the issuance of any license or permit required by another State agency or political subdivision of the State for the conduct of such business; but any such license shall be issued free of charge to a qualified blind person licensed by the Commission.

A hearing shall be granted by the Commission if requested by the licensee. The license shall not be terminated unless a majority of all of the members of the Commission after the hearing vote to terminate it.

HISTORY: 1978 Act No. 565 Section 4.



SECTION 43-26-50. Options to establish vending facilities operated by blind persons.

(a) The property custodians for all public property shall:

1. Prior to granting a permit or renewing a permit for the sale of articles listed in Section 43-26-60, on or in the public property within their control, grant the Commission an option to establish a vending facility operated by a blind person for the sale of such articles in a manner as such custodian may deem necessary.

2. Cooperate with the Commission in surveys of property under its control to find suitable locations for the operation of vending facilities, and grant an option for the establishment of such facilities to the Commission as the needs are determined.

(b) The Commission shall, upon receipt of the notice of the option, determine the availability of blind persons capable and desirous of operating the vending facility in the manner proposed. The Commission shall notify the property custodian of its intent to exercise the option within thirty days of receipt thereof. Provided, however, that the actual establishment of the facility shall take place within a reasonable period of time.

(c) If the Commission determines not to exercise its option, it shall issue to the property custodian a certificate of this intent. No permit to any person, other than one licensed by the Commission, shall be issued or renewed for the sale of articles listed in Section 43-26-60 on or in public property in the absence of this certificate.

(d) If the Commission shall determine to exercise its option, the property custodian shall issue to the Commission free of charge a permit for the operation of a vending facility and cooperate with the Commission in the installation of such facility. No charge shall be made for the installation or operation of a vending facility.

(e) All contracts or permits entered into or issued after the effective date of this chapter shall be voidable if not in conformity with the provisions of this chapter.

HISTORY: 1978 Act No. 565 Section 5.



SECTION 43-26-60. Articles which may be sold at such facilities.

A vending facility operated pursuant to this chapter shall be used for the vending of newspapers, periodicals, confections, chewing gum, tobacco products, picture postcards, hot and cold beverages, hot and cold foods, both prepackaged and fresh, any or all of these articles, and such other articles as are approved by the Commission and by the property custodian in charge of the property whereon the vending facility is located.

HISTORY: 1978 Act No. 565 Section 6.



SECTION 43-26-70. Space for such facilities in new construction or remodeling of public buildings; costs.

When new construction, remodeling, leasing, acquisition and improvement of public property subject to this chapter is authorized, due consideration shall be given to planning and making available suitable space and facilities for vending facilities to be operated by blind persons. When existing public property is altered or remodeled at the request of the Commission to accommodate a vending facility, the cost of such alteration or remodeling shall be borne by the Commission.

HISTORY: 1978 Act No. 565 Section 7.



SECTION 43-26-80. Blind vendors may have guide dogs on public property.

Blind persons who are licensed by the Commission to operate vending facilities shall be allowed to have their guide dogs present with them while on public property, any state, county or municipal laws, regulations, ordinances to the contrary notwithstanding. Provided, however, that this section shall in no manner affect or limit the provisions of Chapter 33 of Title 43 of the 1976 Code.

HISTORY: 1978 Act No. 565 Section 8.



SECTION 43-26-90. Buildings not subject to chapter.

This chapter does not apply to hospitals, four-year institutions of higher learning and their branches, public elementary and secondary schools, technical education institutions, the South Carolina State Museum, property under the Patriots Point Development Authority jurisdiction, facilities devoted primarily to athletics, or to state, municipal, county, or civic center auditoriums and assembly halls. As many as two coin operated vending machines may be placed in buildings on the public property if the machines are not located in a building where there is a vending facility operated by the commission.

HISTORY: 1978 Act No. 565 Section 9; 2004 Act No. 205, Section 1, eff April 26, 2004; 2008 Act No. 353, Section 2, Pt 6A.1, eff July 1, 2008.



SECTION 43-26-100. Effect on existing vending facilities operated by the blind.

Notwithstanding any other provisions of this chapter, no vending facility operated by a blind person on public property, including technical education institutions, on the effective date of this chapter shall be terminated or closed without written approval of the Commission and such approval shall not be unreasonably withheld.

HISTORY: 1978 Act No. 565 Section 10.



SECTION 43-26-110. Existing facilities may not be sold until option to lease given to Commission.

Notwithstanding any other provisions of this chapter a vending facility operated on public property prior to the effective date of this chapter may continue to operate but may not be sold or subleased by the lessee until the Commission has been granted a thirty-day option to lease the facility.

HISTORY: 1978 Act No. 565 Section 11.






CHAPTER 28 - RESIDENTIAL CARE FACILITIES [REPEALED]



CHAPTER 29 - PROTECTIVE SERVICES FOR DEVELOPMENTALLY DISABLED AND SENILE PERSONS [REPEALED]



CHAPTER 30 - CLIENT-PATIENT PROTECTION [REPEALED]



CHAPTER 31 - VOCATIONAL REHABILITATION

SECTION 43-31-10. Short title.

This chapter shall be cited as "The Vocational Rehabilitation Act of South Carolina."

HISTORY: 1962 Code Section 71-271; 1957 (50) 114.



SECTION 43-31-20. Declaration of policy.

It is hereby declared to be the policy of this State to provide rehabilitation services to the extent needed and feasible, to eligible handicapped individuals throughout the State, to the end that they may engage in useful and remunerative occupations to the extent of their capabilities, thereby increasing their social and economic well-being and that of their families, and the productive capacity of this State and nation, also thereby reducing the burden of dependency on families and taxpayers.

HISTORY: 1962 Code Section 71-273; 1957 (50) 114.



SECTION 43-31-30. Definitions.

For the purposes of this chapter:

(1) The term "Agency" means the State Agency of Vocational Rehabilitation.

(2) The term "Commissioner" means the Commissioner of Vocational Rehabilitation appointed by the Agency.

(3) The term "vocational rehabilitation services" means diagnostic and related services (including transportation) incidental to the determination of eligibility for, and the nature and the scope of, services to be provided; training, guidance and placement services for physically handicapped individuals; and, in the case of any such individual found to require financial assistance with respect thereto, after full consideration of his eligibility for any similar benefit by way of pension, compensation, and insurance, any other goods and services necessary to render such individual fit to engage in a remunerative occupation (including remunerative homebound work), including the following physical restoration and other goods and services:

(a) Corrective surgery or therapeutic treatment necessary to correct or substantially modify a physical or mental condition which is stable or slowly progressive and constitutes a substantial handicap to employment, but is of such a nature that such correction or modification may reasonably be expected to eliminate or substantially reduce such handicap within a reasonable length of time;

(b) Necessary hospitalization in connection with surgery or treatment specified in paragraph (a) of this subsection;

(c) Such prosthetic devices as are essential to obtaining or retaining employment;

(d) Maintenance shall be furnished only in order to enable an individual to derive the full benefit of other vocational rehabilitation services being provided;

(e) Tools, equipment, initial stocks and supplies (including equipment and initial stocks and supplies for vending stands), books and training materials, to any or all of which the State may retain legal title; and

(f) Transportation (except where necessary in connection with determination of eligibility or nature and scope of services) and occupational licenses.

Such term also includes:

(g) The acquisition of vending stands or other equipment and initial stocks and supplies for use by severely handicapped individuals in any type of small business, the operation of which will be improved through management and supervision by the State Agency; and

(h) The establishment of public and other nonprofit rehabilitation facilities to provide services for physically handicapped individuals and the establishment of public and other nonprofit workshops for the severely handicapped.

(4) The term "physically handicapped individual" means any individual, except an individual qualifying under vocational rehabilitation of the blind, who is under a physical or mental disability which constitutes a substantial handicap to employment, but which is of such a nature that vocational rehabilitation services may reasonably be expected to render him fit to engage in a remunerative occupation, and persons who are severely handicapped and who are of employable age with a physical or mental disability so handicapping as to require that they be institutionalized or have the services of an attendant in order to provide themselves with their daily living requirements.

(5) The term "remunerative occupation" includes employment as an employee or self-employed; practice of a profession; homemaking, farm or family work for which payment is in kind rather than in cash; sheltered employment, and home industry or other homebound work of a remunerative nature.

(6) The term "rehabilitation facility" means a facility operated for the primary purpose of assisting in the rehabilitation of physically handicapped individuals:

(a) Which provides for one or more of the following types of services:

(i) testing, fitting, or training in the use of prosthetic devices,

(ii) prevocational or conditional therapy,

(iii) physical or occupational therapy,

(iv) adjustment training or

(v) evaluation or control of special disabilities; or

(b) Through which is provided an integrated program of medical, psychological, social, and vocational evaluation and services under competent professional supervision; provided, that the major portion of such evaluation and services is furnished within the facility and that all medical and related health services are prescribed by, or are under the formal supervision of, persons licensed to practice medicine or surgery in the State.

(7) The term "workshop" means a place where any manufacture or handiwork is carried on and which is operated for the primary purpose of providing remunerative employment to severely handicapped individuals who cannot be readily absorbed in the competitive labor market.

(8) The term "nonprofit," when used with respect to a rehabilitation facility or a workshop, means a rehabilitation facility and a workshop, respectively, owned and operated by a corporation or association, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual and the income of which is exempt from taxation under Section 501 (c) (3) of the Internal Revenue Code of 1954.

(9) "Establishment of a workshop or rehabilitation facility" means:

(a) In the case of a workshop, the expansion, remodeling, or alteration of existing buildings necessary to adapt such buildings to workshop purposes or to increase the employment opportunities in workshops, and the acquisition of initial equipment necessary for new workshops or to increase the employment opportunities in workshops; and

(b) In the case of a rehabilitation facility, the expansion, remodeling, or alteration of existing buildings, and initial equipment of such buildings, necessary to adapt such buildings to rehabilitation facility purposes or to increase their effectiveness for such purposes (subject, however, to such limitations as the Secretary of the Department of Health, Education, and Welfare may by regulations prescribe in order to prevent impairment of the objectives of, or duplication of, other Federal laws providing Federal assistance to states in the construction of such facilities) and initial staffing thereof (for a period not exceeding one year).

(10) The term "eligible physically handicapped individual," when used with respect to diagnostic and related services, training, guidance and placement, means any physically handicapped person, except a person qualifying under vocational rehabilitation for the blind, whose vocational rehabilitation or self-care rehabilitation is determined feasible by the Commissioner, and when used with respect to other vocational rehabilitation services means an individual meeting the above requirement who is also found by the Commissioner to require financial assistance with respect thereto, after full consideration of his eligibility for any similar benefit by the way of pension, compensation and insurance.

(11) The term "self care rehabilitation services" means such diagnostic, psychological, medical, surgical, physical restoration, guidance, training and related services including equipment and prosthetic appliances and training in their use needed to enable a severely handicapped person to dispense with or largely dispense with the need for institutional care or for the services of an attendant and to achieve, in so far as practicable, the ability for independent living.

(12) The term "eligible" or "eligibility" when used in relation to an individual's qualification for vocational rehabilitation services means a certification that (1) a physical or mental disability is present; (2) a substantial handicap to employment exists; and (3) vocational rehabilitation services may reasonably be expected to render the individual fit to engage in a gainful occupation.

HISTORY: 1962 Code Section 71-272; 1957 (50) 114; 1961 (52) 255; 1971 (57) 752, 884.



SECTION 43-31-40. State Agency of Vocational Rehabilitation; appointment and terms of members.

The Governor shall appoint a State Agency of Vocational Rehabilitation to be composed of seven members, and this agency shall provide for the administration of this chapter. The members of the agency shall consist of one member from each congressional district. The Governor, upon the advice and consent of the Senate, shall appoint the members. The members shall serve a term of seven years. The terms of office must always remain staggered so that the term of one member expires every year with appointments to fill unexpired terms caused by death, resignation, or disability.

HISTORY: 1962 Code Section 71-274; 1957 (50) 114; 2012 Act No. 279, Section 16, eff June 26, 2012.



SECTION 43-31-50. Chairman of Agency; meetings; compensation of members.

The Agency shall elect a chairman and shall meet quarterly in regular session and on call by the chairman when necessary for the transaction of Agency business. Agency members shall receive such per diem and mileage as is provided by law for members of boards, commissions and committees.

HISTORY: 1962 Code Section 71-275; 1957 (50) 114.



SECTION 43-31-60. Duties and powers of Agency generally.

The Agency shall provide the vocational rehabilitation services authorized by this chapter to every physically handicapped individual determined by the Commissioner to be eligible therefor, as defined by Section 43-31-30, subsection (10), and in carrying out the purposes of this chapter, the Agency is authorized, among other things:

(1) To cooperate with other departments, agencies and institutions, both public and private, in providing the services authorized by this chapter to disabled individuals, in studying the problems involved therein, and in establishing, developing and providing in conformity with the purposes of this chapter, such programs, facilities and services as may be necessary or desirable;

(2) To enter into reciprocal agreements with other states to provide for the services authorized by this chapter to residents of the states concerned;

(3) To conduct research and compile statistics relating to the provision of services to or the need of services by disabled individuals;

(4) To enter into contractual arrangements with the Federal Government and with other authorized public agencies or persons for performance of services related to vocational rehabilitation;

(5) To contract with schools, hospitals, and other agencies, and with doctors, optometrists, nurses, technicians and other persons, for training, physical restoration, transportation, and other vocational rehabilitation services;

(6) To take such action as may be necessary to enable the Agency to apply for, accept and receive for the State and its residents the full benefits available under the Vocational Rehabilitation Act of Congress and any amendments thereto, and under any other Federal legislation or program having as its purpose the providing of, improvement or extension of, vocational rehabilitation services.

The Agency shall not assume responsibility for permanent custodial care of any individual and shall provide rehabilitation services only for a period long enough to accomplish the rehabilitation objective or to determine that rehabilitation is not feasible through the services which can be made available to the individual being served.

HISTORY: 1962 Code Section 71-276; 1957 (50) 114; 1961 (52) 255; 1971 (57) 752.



SECTION 43-31-70. Appointment and qualifications of Commissioner of Vocational Rehabilitation.

The Agency shall appoint a Commissioner of Vocational Rehabilitation, in accordance with established personnel standards and on the basis of his education, training, experience and demonstrated ability. The Commissioner shall serve as secretary and executive officer of the Agency.

HISTORY: 1962 Code Section 71-277; 1957 (50) 114; 1971 (57) 752.



SECTION 43-31-80. Duties and powers of Commissioner generally.

In carrying out his duties under this chapter, the Commissioner:

(1) Shall, with the approval of the Agency, make regulations governing personnel standards, the protection of records and confidential information, the manner and form of filing applications, eligibility, and investigation and determination therefor, for vocational rehabilitation and other services, procedures for fair hearings and such other regulations as he finds necessary to carry out the purposes of this chapter;

(2) Shall, with the approval of the Agency, establish appropriate subordinate administrative units;

(3) Shall, with the approval of the Agency, appoint such personnel as he deems necessary for the efficient performance of the functions of the Agency;

(4) Shall prepare and submit to the Agency annual reports of activities and expenditures and, prior to each regular session of the legislature, estimates of sums required for carrying out this chapter and estimates of the amounts to be made available for this purpose from all sources;

(5) Shall make certification for disbursement, in accordance with regulations, of funds available, for carrying out the purposes of this chapter;

(6) Shall, with the approval of the Agency, take such other action as he deems necessary or appropriate to carry out the purposes of this chapter;

(7) May, with the approval of the Agency, delegate to any officer or employee of this Agency such of his powers and duties, except the making of regulations and the appointment of personnel, as he finds necessary to carry out the purposes of this chapter.

HISTORY: 1962 Code Section 71-278; 1957 (50) 114; 1971 (57) 752.



SECTION 43-31-90. Administration of chapter.

This chapter shall be administered under the general supervision and direction of the Agency by the Commissioner.

HISTORY: 1962 Code Section 71-279; 1957 (50) 114; 1971 (57) 752.



SECTION 43-31-100. Persons eligible for services; plan effective throughout State.

Pursuant to the policy declared in Section 43-31-20, the vocational rehabilitation services shall be provided under this chapter to persons throughout the State, and the vocational rehabilitation plan adopted pursuant to this chapter shall be in effect in all political subdivisions of the State.

HISTORY: 1962 Code Section 71-280; 1957 (50) 114.



SECTION 43-31-110. Services shall be available to disabled civil employees of United States.

Rehabilitation services provided under the State plan shall be available to any civil employee of the United States disabled while in the performance of his duty, on the same terms and conditions as apply to other persons.

HISTORY: 1962 Code Section 71-281; 1957 (50) 114.



SECTION 43-31-120. Vocational rehabilitation fund.

There is created a special fund, to be known as the vocational rehabilitation fund. The fund shall consist of all moneys appropriated by this State and all moneys received from the United States or any other source for such purpose, as provided by this chapter. All moneys in this fund shall be deposited, administered, and disbursed in the same manner and under the same conditions and requirements as provided by law for other public funds in the State Treasury. All moneys in this fund are appropriated and made available to the Agency, and shall be expended solely for the purposes of this chapter. Any balances in the fund shall not lapse at any time but shall be continuously available to the Agency for expenditure consistent with this chapter. The Agency, acting through the Commissioner, shall issue its requisition for payment of all costs of administering this chapter to the Comptroller General, who shall draw his warrant in the usual form provided by law on the State Treasurer, who shall pay it by check on the vocational rehabilitation fund.

HISTORY: 1962 Code Section 71-282; 1957 (50) 114; 1971 (57) 752.



SECTION 43-31-130. Acceptance and use of gifts, Federal grants and other funds.

(1) The Commissioner may, with the approval of the Agency, accept and use gifts made unconditionally by will or otherwise for carrying out the purposes of this chapter. Gifts made under such conditions as in the judgment of the Agency are proper and consistent with the provisions of this chapter may be so accepted and shall be held, invested, reinvested, and used in accordance with the condition of the gift.

(2) The acceptance of Federal funds and other funds, and their use for vocational rehabilitation, subject to such restrictions as may be imposed by the donor and not inconsistent with this chapter, is hereby authorized.

(3) Federal grants and donations for vocational rehabilitation services, unless otherwise restricted, shall be available for all vocational rehabilitation services provided under the State plan, and also for the purpose, whenever Federal funds are made available to the State under Section 3 of the Federal Vocational Rehabilitation Amendments of 1954, for the extension and improvement of vocational rehabilitation services, or under Section 4 of such act for projects for research, demonstrations, training and traineeships, and for the planning for and initiating expansion of vocational rehabilitation services under the State plan.

HISTORY: 1962 Code Section 71-283; 1957 (50) 114; 1971 (57) 752.



SECTION 43-31-140. Appropriations.

The General Assembly shall appropriate for vocational rehabilitation such sums as are necessary, along with available Federal and other funds, to carry out the purposes of this chapter.

HISTORY: 1962 Code Section 71-284; 1957 (50) 114.



SECTION 43-31-145. Consideration to be given similar benefits available to handicapped in meeting cost of rehabilitation; insurance carriers not to deny benefits.

As required by the Federal Vocational Rehabilitation Acts, and any amendments thereto, including rules and regulation issued pursuant to such acts, the State Agency of Vocational Rehabilitation shall give full consideration to any similar benefits available to a handicapped individual, including private, group or other insurance benefits, to meet, in whole or in part, the cost of any vocational rehabilitation services prior to expenditure of public funds. To the extent that an individual is eligible for other benefits, including private, group or other insurance benefits, such benefits shall be utilized insofar as possible. Insurance carriers shall not deny payment of benefits otherwise available solely on the basis that a handicapped individual has applied for, or has been deemed eligible to receive, vocational rehabilitation services as provided by the State Agency of Vocational Rehabilitation.

HISTORY: 1976 Act No. 675.



SECTION 43-31-150. Unlawful disclosure or use of information; records and communications are confidential and privileged.

It shall be unlawful, except for purposes directly connected with the administration of the vocational rehabilitation program, and in accordance with regulations, for any person to solicit, disclose, receive or make use of, or authorize, knowingly permit, participate in or acquiesce in the use of any list of, or names of, or any information concerning, persons applying for or receiving vocational rehabilitation, directly or indirectly derived from the records, papers, files, communications of the State or subdivisions or agencies thereof, or acquired in the course of the performance of official duties without the written consent of each such applicant and recipient. The records, papers, files and communications shall be regarded as confidential information and privileged.

HISTORY: 1962 Code Section 71-285; 1957 (50) 114; 1972 (57) 2398.



SECTION 43-31-160. Department of Vocational Rehabilitation to provide services to certain inmates.

In addition to the duties of the Department of Vocational Rehabilitation as set forth in Sections 43-31-20 and 43-31-60, the department shall provide services authorized by this chapter to individuals who have committed criminal offenses and are or have been incarcerated in the Department of Corrections when these individuals suffer from physical or mental disabilities that may constitute a substantial handicap to employment.

HISTORY: 2001 Act No. 96, Section 2, eff August 31, 2001.



SECTION 43-31-170. Training and experience requirements for counselors.

A counselor for the state agency of Vocational Rehabilitation shall have:

(1) a Master's degree in Rehabilitation Counseling;

(2) a Master's degree in the field of counseling with a graduate course in theories and techniques of counseling; or

(3) a Master's degree in any discipline and at least eighteen documented hours of coursework at the Master's level or above within thirty months of the date of hire including:

(a) one graduate course with a primary focus on the theories and techniques of counseling;

(b) three graduate courses, each with a primary focus on one of the following areas:

(i) occupational information;

(ii) job development and placement;

(iii) medical aspects of disabilities;

(iv) foundations of rehabilitation;

(v) psychological aspects of disabilities;

(vi) personal and vocational adjustment; and

(c) two graduate courses, each with a primary focus on one of the following areas:

(i) assessment;

(ii) research methodology;

(iii) vocational and career development;

(iv) community resources;

(v) case management;

(vi) delivery of rehabilitation services; or

(4) a current Certified Rehabilitation Counselor (CRC) certificate, regardless of degree.

HISTORY: 2006 Act No. 243, Section 1, eff March 15, 2006.






CHAPTER 33 - RIGHTS OF PHYSICALLY DISABLED PERSONS

SECTION 43-33-10. Declaration of policy.

It is the policy of this State to encourage and enable the blind, the visually handicapped, and the otherwise physically disabled to participate fully in the social and economic life of the State and to engage in remunerative employment.

HISTORY: 1962 Code Section 71-300.51; 1972 (57) 2617.



SECTION 43-33-20. Right of use of public facilities and accommodations of blind, other special need persons, and guide dog trainers.

(a) The blind, the visually handicapped, and the otherwise physically disabled have the same right as the able-bodied to the full and free use of the streets, highways, sidewalks, walkways, public facilities, and other public places;

(b) The blind, the visually handicapped, and the otherwise physically disabled are entitled to full and equal accommodations, advantages, facilities, and privileges of all common carriers, airplanes, motor vehicles, railroad trains, motor buses, street cars, boats or any other public conveyances or modes of transportation, hotels, lodging places, places of public accommodation, amusement or resort, and other places to which the general public is invited, subject only to the conditions and limitations established by law and applicable alike to all persons;

(c) Every handicapped person has the right to be accompanied by an assistance dog, especially trained for the purpose, in any of the places listed in item (b) of this section without being required to pay an extra charge for the assistance dog. Each handicapped person is liable for any damage done to the premises or facilities by the dog.

(d) Every person who is a trainer of an assistance or guide dog, while engaged in the training of an assistance or guide dog, has the same rights and privileges with respect to access to public facilities and accommodations as blind and disabled persons, including the right to be accompanied by an assistance or guide dog or assistance or guide dog in training, in any of the places listed in item (b) of this section without being required to pay an extra charge for the assistance dog. A person who uses premises or facilities accommodations accompanied by a dog under the authority of this item is liable for any damage done to the premises or facilities by the dog.

HISTORY: 1962 Code Section 71-300.52; 1972 (57) 2617; 1983 Act No. 57 Section 1; 1987 Act No. 147 Section 1, eff June 4, 1987; 2002 Act No. 204, Section 1, eff April 10, 2002.



SECTION 43-33-25. Use of motorized chairs or carts by handicapped on beaches.

For reasons set forth in Section 43-33-20, persons who are handicapped and who customarily use motorized wheelchairs or motorized carts for locomotion shall not be prohibited from using such wheelchairs or carts on the strand of the seacoast of this State.

HISTORY: 1980 Act No. 315.



SECTION 43-33-30. Duty of driver approaching blind pedestrian; failure of blind pedestrian to carry white cane or use guide dog.

The driver of a vehicle approaching a totally or partially blind pedestrian who is carrying a cane predominantly white or metallic in color (with or without a red tip) or approaching a handicapped pedestrian using an assistance dog shall take all necessary precautions to avoid injury to the pedestrian. Any driver who fails to take these precautions is liable in damages for any injury caused the pedestrian. A totally or partially blind pedestrian not carrying a cane or a handicapped pedestrian not using an assistance dog in any of the places, accommodations, or conveyances listed in Section 43-33-20, has all the rights and privileges conferred by law upon other persons. The failure of a totally or partially blind pedestrian to carry a cane or the failure of a handicapped pedestrian to use an assistance dog in any of these places, accommodations, or conveyances does not constitute negligence.

HISTORY: 1962 Code Section 71-300.53; 1972 (57) 2617; 1983 Act No. 57 Section 2; 1987 Act No. 147 Section 2, eff June 4, 1987.



SECTION 43-33-40. Unlawful interference with rights of blind or other physically disabled person.

(A) It is unlawful for a person or his agent to:

(1) deny or interfere with admittance to or enjoyment of the public facilities enumerated in Section 43-33-20; or

(2) interfere with the rights of a totally or partially blind or disabled person under Section 43-33-20.

(B) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 71-300.54; 1972 (57) 2617; 1993 Act No. 184 Section 234, eff January 1, 1994.



SECTION 43-33-50. White Cane Safety Day.

Each year, the Governor shall take suitable public notice of October fifteenth as White Cane Safety Day. He shall issue a proclamation in which:

(a) He comments upon the significance of the white cane;

(b) He calls upon the citizens of the State to observe the provisions of the White Cane Law and to take precautions necessary to the safety of the disabled;

(c) He reminds the citizens of the State of the policies with respect to the disabled herein declared and urges the citizens to cooperate in giving effect to them;

(d) He emphasizes the need of the citizens to be aware of the presence of disabled persons in the community and to keep safe and functional for the disabled the streets, highways, sidewalks, walkways, public buildings, public facilities, other public places, places of public accommodation, amusement and resort, and other places to which the public is invited, and to offer assistance to disabled persons upon appropriate occasions.

HISTORY: 1962 Code Section 71-300.55; 1972 (57) 2617.



SECTION 43-33-60. Policy regarding employment of blind and other physically disabled persons.

It is the policy of this State that the blind, the visually handicapped, and the otherwise physically disabled shall be employed in the State service, the service of the political subdivisions of the State, in the public schools, and in all other employment supported in whole or in part by public funds on the same terms and conditions as the able-bodied, unless it is shown that the particular disability prevents the performance of the work involved.

HISTORY: 1962 Code Section 71-300.56; 1972 (57) 2617.



SECTION 43-33-70. Right of blind and other physically disabled persons to equal access to housing accommodations.

(a) Blind persons, visually handicapped persons, and other physically disabled persons shall be entitled to full and equal access, as other members of the general public, to all housing accommodations offered for rent, lease, or compensation in this State, subject to the conditions and limitations established by law and applicable alike to all persons.

(b) "Housing accommodations" means any real property, or portion thereof, which is used or occupied or is intended, arranged, or designed to be used or occupied, as the home, residence or sleeping place of one or more human beings, but shall not include any accommodations, included within subsection (a) or any single-family residence the occupants of which rent, lease, or furnish for compensation not more than one room therein.

(c) Nothing in this section shall require any person renting, leasing, or providing for compensation real property to modify his property in any way or provide a higher degree of care for a blind person, visually handicapped person, or other physically disabled person than for a person who is not physically disabled.

(d) Every handicapped person who has an assistance dog, or who obtains an assistance dog, is entitled to full and equal access to all housing accommodations provided for in this section. Each handicapped person is not required to pay extra compensation for the dog but is liable for any damage done to the premises by the dog.

HISTORY: 1962 Code Section 71-300.57; 1972 (57) 2617; 1983 Act No. 57 Section 3; 1987 Act No. 147 Section 3, eff June 4, 1987.



SECTION 43-33-210. Definitions.

For the purposes of this article:

"Handicapped" shall mean any person who is visually impaired, legally blind, deaf or hearing-impaired, has a disability of incoordination or palsy resulting from brain, spinal or peripheral nerve damage, has an amputation of upper extremities, or is otherwise disabled in such a way as to interfere with his ability to use written or visual material.

"Visually impaired" shall mean any person with a visual acuity not exceeding 20/70 to 20/200 in his better eye with correcting lenses.

"Legally blind" shall mean any person with a visual acuity not exceeding 20/200 in his better eye with correcting lenses, or with a limitation in the field of vision such that the widest diameter of his visual field subtends an angle not greater than twenty degrees.

"Test" shall mean any written psychometric instrument designed to measure the aptitude, achievement or intelligence of a person being screened for employment or promotion.

"Agency" shall mean any State agency, department or institution.

HISTORY: 1976 Act No. 662 Section 1.



SECTION 43-33-220. Non-discrimination in psychometric testing by State agencies; technical assistance to agencies; special assistance or procedures for handicapped persons.

The provisions of this article shall apply to any State agency which utilizes psychometric tests in its personnel procedures. Any such agency shall administer test materials in such manner, form and procedure as will prevent discrimination to persons with physical handicaps as provided for in this article.

In all instances where needed, agencies shall secure appropriate technical assistance to administer their test materials. Technical assistance shall be provided, where possible, by appropriate State agencies, professional organizations who work with the physically handicapped and other interested private or public groups and organizations.

It shall be the responsibility of the handicapped person to make known his needs for special assistance or procedures to the agency in advance of his test.

HISTORY: 1976 Act No. 662 Section 2.



SECTION 43-33-230. Complaints.

Any applicant for employment or promotion may personally, or by his representative, file a written complaint of alleged violations of the provisions of this article with the agency concerned within ninety days of the alleged violations. The agency shall make a decision concerning the complaint and shall take such action as may be warranted within thirty days. If the agency and the complainant are unable to reach a satisfactory agreement, the complainant shall be informed of his right to appeal. The appeal shall be through the established grievance procedures in the case of permanent employees or to the State Personnel Division in the case of applicants for employment or those employees not on permanent status.

HISTORY: 1976 Act No. 662 Section 3.



SECTION 43-33-310. Legislative findings.

The General Assembly finds that by executive order in 1977 the Governor designated an eleemosynary corporation known as Advocacy for Handicapped Citizens, Inc., and located in Charleston, as the organization to perform the function of advocate for developmentally disabled citizens as required by Section 113 of Public Law 94-103, as amended by 95-602, and that organization has been adequately performing that function and has qualified for certain assistance under Section 113 of Public Law 94-103, as amended by 95-602, of the United States Congress.

It further finds that the Joint Legislative Committee created to study problems of the handicapped, pursuant to the mandate of the resolution which created the committee, proposed a concurrent resolution in 1978, which was adopted, to continue the designation of that organization as advocate for the developmentally disabled and such resolution included an expression of the desire of the General Assembly that the principal office be moved to Columbia by October 1, 1978. It further finds that the joint committee has determined, based on numerous hearings, that without intended criticism to the designated organization, the functions of protection and advocacy can be better performed by an organization with a statewide Board of Directors which can monitor and supervise the four regional offices in Charleston, Greenville, Columbia and Florence from a central office in Columbia. It is the purpose of this act to permanently establish as advocate under Section 113 of Public Law 94-103, as amended by 95-602, an eleemosynary corporation already formed under the corporate name, South Carolina Protection and Advocacy System for the Handicapped, Inc. It is the further purpose of this act to express the desire of the General Assembly that South Carolina Protection and Advocacy System for the Handicapped, Inc., exercise protection and advocacy functions not only for the developmentally disabled citizens of South Carolina but also for all other handicapped citizens of the State.

HISTORY: 1979 Act No. 48 Section 1.



SECTION 43-33-320. Transfer of functions from Advocacy for the Handicapped Citizens, Inc. to South Carolina Protection and Advocacy System for the Handicapped, Inc.

Effective April 1, 1979, all authority and state funds provided by law to the organization bearing the corporate name Advocacy for the Handicapped Citizens, Inc. must be transferred to the eleemosynary corporation bearing the corporate name South Carolina Protection and Advocacy System for the Handicapped, Inc. All records relating to the operations of the Advocacy for Handicapped Citizens, Inc., which involve responsibilities pursuant to Section 113 of Public Law 94-103, as amended by 95-602, also must be transferred.

HISTORY: 1979 Act No. 48 Section 2; 2005 Act No. 164, Section 21, eff June 10, 2005.



SECTION 43-33-330. Appointment of board.

The South Carolina Protection and Advocacy System for the Handicapped, Inc., is governed by a board consisting of a minimum of twelve members and a maximum of sixteen members. Four members must be appointed by the Governor, one member from each of the system's four regions. Eight members must be elected by the board upon recommendation by the system's nominating committee which shall consult with advocacy groups of the State representing persons with handicaps. Members shall serve for terms of four years and until their successors are appointed and qualify. Vacancies must be filled in the original manner for the unexpired portion of the term. A vacancy must be filled not later than sixty days after the date on which the vacancy occurs. Up to four members who serve as chair of advisory councils or committees to the system may be elected by the board to serve ex officio as considered appropriate to the needs of the system or as mandated by law. No appointed board member may serve more than two successive four-year terms.

The board may change its corporate name in the same manner as any other nonprofit corporation, and if the board changes its corporate name, the powers and duties of the South Carolina Protection and Advocacy System for the Handicapped, Inc., are considered to be the powers and duties of the successor nonprofit corporation.

HISTORY: 1979 Act No. 48 Section 3; 1989 Act No. 145, Section 1, eff June 5, 1989; 1991 Act No. 52, Section 1, eff May 27, 1991; 1996 Act No. 251, Section 1, eff April 1, 1996.



SECTION 43-33-340. Definitions.

As used in this article, unless the context requires otherwise

(1) "System" means the South Carolina Protection and Advocacy System for the Handicapped, Inc.

(2) "Developmental disability" means a severe, chronic disability of a person which:

(a) is attributable to a mental or physical impairment or combination of mental and physical impairments;

(b) is manifested before the person attains age twenty-two;

(c) is likely to continue indefinitely;

(d) results in substantial functional limitations in three or more of the following areas of major life activity: (i) self-care, (ii) receptive and expressive language, (iii) learning, (iv) mobility, (v) self-direction, (vi) capacity for independent living and (vii) economic sufficiency;

(e) reflects the person's need for a combination and sequence of special, interdisciplinary or generic care, treatment or other services which are of lifelong or extended duration and are individually planned and coordinated.

(3) "Developmentally disabled person" means a person who has a developmental disability and who receives or is entitled to receive treatment. services or habilitation within the State.

(4) "Handicapped person" means a person defined by Section 2-7-35.

(5) "Complaint" means an oral or written allegation by a developmentally disabled or handicapped person, the parent or legal guardian of such person, a state agency or any other responsible person to the effect that the developmentally disabled or handicapped person is being subjected to injury or deprivation with regard to his health, safety, welfare, rights or level of care.

(6) "Abuse" means the definition defined by Section 43-30-20.

(7) "Threatened abuse" means the definition defined by Section 43-30-20.

(8) "Ombudsman" means the office provided for pursuant to Section 43-38-10 et seq.

HISTORY: 1979 Act No. 48, Section 4; 1980 Act No. 465; 1993 Act No. 110, Section 7, eff three months after June 11, 1993.



SECTION 43-33-350. Powers and duties of System.

The system has the following powers and duties:

(1) It shall protect and advocate for the rights of all developmentally disabled persons, including the requirements of Section 113 of Public Law 94-103, Section 105 of Public Law 99-319, and Section 112 of Public Law 98-221, all as amended, and for the rights of other handicapped persons by pursuing legal, administrative, and other appropriate remedies to insure the protection of the rights of these persons.

(2) It may investigate complaints by or on behalf of any developmentally disabled or handicapped person.

(3) It may establish a priority for the delivery of protection and advocacy services according to the type, severity, and number of handicapping conditions of the person making a complaint or on whose behalf a complaint has been made.

(4) It may conduct team advocacy inspections of a facility providing residence to a developmentally disabled or handicapped person. Inspections must be completed by the system's staff and trained volunteers. Team advocacy inspections are unannounced visits to review the living conditions of a residential facility, including the plans of care for individuals in a residential care facility and a community mental health center day program. Only the coordinator of the team advocacy project or the coordinator's designee is authorized to perform reviews of plans of care. The designee must meet criteria developed by the Joint Legislative Committee on Mental Health and Mental Retardation, after consultation with the system and the South Carolina Association of Residential Care Homes. The system shall prepare a report based on the inspection which must be submitted to the Joint Legislative Committee on Mental Health and Mental Retardation, South Carolina Department of Health and Environmental Control, and State Department of Mental Health.

HISTORY: 1979 Act No. 48, Section 5; 1980 Act No. 465; 1988 Act No. 631, eff June 2, 1988; 1990 Act No. 381, Section 1, eff March 19, 1990; 1993 Act No. 133, Section 1, eff June 14, 1993.



SECTION 43-33-360. Interview of complainant.

Upon the receipt of a complaint, the System may interview the person making the complaint or the person on whose behalf the complaint is made.

HISTORY: 1979 Act No. 48, Section 6; 1980 Act No. 465.



SECTION 43-33-370. Authority of System upon receipt of written request to investigate complaint.

Upon (A) the receipt of a written request to investigate a complaint that has been signed by a developmentally disabled or handicapped person, his parent, legal guardian, any relative or a state agency; or upon (B) the receipt of a complaint of abuse or threatened abuse to a developmentally disabled or handicapped person who is not capable of giving informed consent for the System to investigate the complaint and who does not have a parent or legal guardian to sign a written request to investigate the complaint, the System may:

(1) Interview any member of the staff of the program or facility which is providing or did provide treatment, services or habilitation to the person making the complaint or on whose behalf the complaint is made.

(2) Inspect and copy any documents, records, files, books, charts or other writings which are maintained in the regular course of business by the program or facility and which bear upon the subject matter of the individual complaint, except for the individual medical, treatment or other personal records of other persons in the program or facility.

(3) Request the assistance of any rights protection or advocacy services provided by the program or facility.

(4) Refer a complaint to the ombudsman, law enforcement agencies or any other public or private programs or facilities, as it deems appropriate.

HISTORY: 1979 Act No. 48, Section 7; 1980 Act No. 465.



SECTION 43-33-380. Information not to be disclosed unless authorized in writing.

The System shall not disclose the name or identity of any person, complainant, witness or subject of a complaint or any information or writing relating thereto unless the person or his parent or legal guardian authorizes in writing the release of such information but the System may make such disclosures as may be necessary to protect or advocate for the rights of the developmentally disabled or handicapped person concerned.

HISTORY: 1979 Act No. 48 Section 8; 1980 Act No. 465.



SECTION 43-33-390. Immunity from civil and criminal liability for persons providing information in good faith.

Any person providing information to the System or who participates in judicial proceedings resulting therefrom, acting in good faith, shall be immune from civil and criminal liability which might otherwise result by reason of such actions. In all such civil or criminal proceedings good faith shall be rebuttably presumed.

HISTORY: 1979 Act No. 48 Section 9; 1980 Act No. 465.



SECTION 43-33-400. Cooperation with departments, officers, agencies and institutions; requests for System to provide protection and advocacy services; inspection and copying of records.

All departments, officers, agencies and institutions of the State shall cooperate with the System in carrying out its duties. Notwithstanding any other provision of law, all departments, officers, agencies and institutions of the State may, on the behalf of a developmentally disabled or handicapped person, request the System to provide protection and advocacy services. Notwithstanding any other provision of law, any program or facility shall permit the System to inspect and copy any record or documents provided for in 43-33-370(2).

HISTORY: 1979 Act No. 48 Section 10; 1980 Act No. 465.



SECTION 43-33-510. Short title.

This article may be cited as the South Carolina Bill of Rights for Handicapped Persons.

HISTORY: 1983 Act No. 124 Section 1.



SECTION 43-33-520. Guaranteed opportunities.

The opportunity to obtain housing, full and equal use of public accommodations, public services, and to make use of educational facilities without discrimination because of a handicap is guaranteed by this article and is a civil right.

HISTORY: 1983 Act No. 124 Section 2; 1996 Act No. 426, Section 8, eff June 18, 1996.



SECTION 43-33-530. Discrimination prohibited without reasonable justification.

No person may discriminate against a handicapped person with respect to public accommodations, public services, or housing without reasonable justification. No protection or right of access provided by law for handicapped persons is reduced or eliminated by the provisions of this section.

HISTORY: 1983 Act No. 124 Section 3; 1996 Act No. 426, Section 9, eff June 18, 1996.



SECTION 43-33-540. Injunctive relief or civil damages for persons discriminated against.

A handicapped person aggrieved by the discrimination prohibited by this article has the right to seek injunctive relief or civil damages, not to exceed five thousand dollars actual damages, plus his attorney's fee and costs, in the court of common pleas.

HISTORY: 1983 Act No. 124 Section 4.



SECTION 43-33-560. Handicap, handicapped, and mental impairment defined.

Notwithstanding Section 2-7-35, "handicap" and "handicapped" as used in this article mean a substantial physical or mental impairment, whether congenital or acquired by accident, injury, or disease, where the impairment is verified by medical findings and appears reasonably certain to continue throughout the lifetime of the individual without substantial improvement. This does not include an individual who is an alcohol, drug, narcotic, or other substance abuser or who is only regarded as being handicapped. The term "mental impairment" does not include mental illness.

HISTORY: 1983 Act No. 124 Section 6; 1996 Act No. 426, Section 10, eff June 18, 1996.



SECTION 43-33-570. Reasonable justification defined.

For purposes of this article, "reasonable justification" in the context of housing and public services must be determined in light of the following factors, among others: (1) safety; (2) efficiency; and (3) cost.

HISTORY: 1983 Act No. 124 Section 7; 1996 Act No. 426, Section 11, eff June 18, 1996.






CHAPTER 35 - ADULT PROTECTION

SECTION 43-35-5. Short title.

This chapter may be cited as the Omnibus Adult Protection Act.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993.



SECTION 43-35-10. Definitions.

As used in this chapter:

(1) "Abuse" means physical abuse or psychological abuse.

(2) "Caregiver" means a person who provides care to a vulnerable adult, with or without compensation, on a temporary or permanent or full or part-time basis and includes, but is not limited to, a relative, household member, day care personnel, adult foster home sponsor, and personnel of a public or private institution or facility.

(3) "Exploitation" means:

(a) causing or requiring a vulnerable adult to engage in activity or labor which is improper, unlawful, or against the reasonable and rational wishes of the vulnerable adult. Exploitation does not include requiring a vulnerable adult to participate in an activity or labor which is a part of a written plan of care or which is prescribed or authorized by a licensed physician attending the patient;

(b) an improper, unlawful, or unauthorized use of the funds, assets, property, power of attorney, guardianship, or conservatorship of a vulnerable adult by a person for the profit or advantage of that person or another person; or

(c) causing a vulnerable adult to purchase goods or services for the profit or advantage of the seller or another person through: (i) undue influence, (ii) harassment, (iii) duress, (iv) force, (v) coercion, or (vi) swindling by overreaching, cheating, or defrauding the vulnerable adult through cunning arts or devices that delude the vulnerable adult and cause him to lose money or other property.

(4) "Facility" means a nursing care facility, community residential care facility, a psychiatric hospital, or any residential program operated or contracted for operation by the Department of Mental Health or the Department of Disabilities and Special Needs.

(5) "Investigative entity" means the Long Term Care Ombudsman Program, the Adult Protective Services Program in the Department of Social Services, the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division, or the Medicaid Fraud Control Unit of the Office of the Attorney General.

(6) "Neglect" means the failure or omission of a caregiver to provide the care, goods, or services necessary to maintain the health or safety of a vulnerable adult including, but not limited to, food, clothing, medicine, shelter, supervision, and medical services and the failure or omission has caused, or presents a substantial risk of causing, physical or mental injury to the vulnerable adult. Noncompliance with regulatory standards alone does not constitute neglect. Neglect includes the inability of a vulnerable adult, in the absence of a caretaker, to provide for his or her own health or safety which produces or could reasonably be expected to produce serious physical or psychological harm or substantial risk of death.

(7) "Occupational licensing board" means a health professional licensing board which is a state agency that licenses and regulates health care providers and includes, but is not limited to, the Board of Long Term Health Care Administrators, State Board of Nursing for South Carolina, State Board of Medical Examiners, State Board of Social Work Examiners, and the State Board of Dentistry.

(8) "Physical abuse" means intentionally inflicting or allowing to be inflicted physical injury on a vulnerable adult by an act or failure to act. Physical abuse includes, but is not limited to, slapping, hitting, kicking, biting, choking, pinching, burning, actual or attempted sexual battery as defined in Section 16-3-651, use of medication outside the standards of reasonable medical practice for the purpose of controlling behavior, and unreasonable confinement. Physical abuse also includes the use of a restrictive or physically intrusive procedure to control behavior for the purpose of punishment except that a therapeutic procedure prescribed by a licensed physician or other qualified professional or that is part of a written plan of care by a licensed physician or other qualified professional is not considered physical abuse. Physical abuse does not include altercations or acts of assault between vulnerable adults.

(9) "Protective services" means those services whose objective is to protect a vulnerable adult from harm caused by the vulnerable adult or another. These services include, but are not limited to, evaluating the need for protective services, securing and coordinating existing services, arranging for living quarters, obtaining financial benefits to which a vulnerable adult is entitled, and securing medical services, supplies, and legal services.

(10) "Psychological abuse" means deliberately subjecting a vulnerable adult to threats or harassment or other forms of intimidating behavior causing fear, humiliation, degradation, agitation, confusion, or other forms of serious emotional distress.

(11) "Vulnerable adult" means a person eighteen years of age or older who has a physical or mental condition which substantially impairs the person from adequately providing for his or her own care or protection. This includes a person who is impaired in the ability to adequately provide for the person's own care or protection because of the infirmities of aging including, but not limited to, organic brain damage, advanced age, and physical, mental, or emotional dysfunction. A resident of a facility is a vulnerable adult.

(12) "Operated facility" means those facilities directly operated by the Department of Mental Health or the Department of Disabilities and Special Needs.

(13) "Contracted facility" means those public and private facilities contracted for operation by the Department of Mental Health or the Department of Disabilities and Special Needs.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993; 2004 Act No. 301, Section 1, eff September 8, 2004; 2006 Act No. 301, Section 2, eff May 23, 2006; 2010 Act No. 223, Sections 1 to 3, eff June 7, 2010.



SECTION 43-35-13. Nonmedical remedial treatment by spiritual means is not abuse or neglect of vulnerable adult.

No vulnerable adult may be considered to be abused or neglected for the sole reason that, in lieu of medical treatment, the vulnerable adult is being furnished nonmedical remedial treatment by spiritual means through prayer alone which the vulnerable adult has practiced freely in accordance with his religion.

HISTORY: 1995 Act No. 87, Section 1, eff June 12, 1995.



SECTION 43-35-15. Vulnerable Adults Investigations Unit; Long Term Care Ombudsman Program; Adult Protective Services Program; responsibilities; referral of reports.

(A) The Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division shall receive and coordinate the referral of all reports of alleged abuse, neglect, or exploitation of vulnerable adults in facilities operated or contracted for operation by the Department of Mental Health or the Department of Disabilities and Special Needs. The unit shall establish a toll free number, which must be operated twenty-four hours a day, seven days a week, to receive the reports. The unit shall investigate or refer to appropriate law enforcement those reports in which there is reasonable suspicion of criminal conduct. The unit also shall investigate vulnerable adult fatalities as provided for in Article 5, Chapter 35, Title 43. The unit shall refer those reports in which there is no reasonable suspicion of criminal conduct to the appropriate investigative entity for investigation. Upon conclusion of a criminal investigation of abuse, neglect, or exploitation of a vulnerable adult, the unit or other law enforcement shall refer the case to the appropriate prosecutor when further action is necessary. The South Carolina Law Enforcement Division may develop policies, procedures, and memorandum of agreement with other agencies to be used in fulfilling the requirements of this article. However, the South Carolina Law Enforcement Division must not delegate its responsibility to investigate criminal reports of alleged abuse, neglect, and exploitation to the agencies, facilities, or entities that operate or contract for the operation of the facilities. Nothing in this subsection precludes the Department of Mental Health, the Department of Disabilities and Special Needs, or their contractors from performing administrative responsibilities in compliance with applicable state and federal requirements.

(B) Except as otherwise provided in subsection (D), the Long Term Care Ombudsman Program shall investigate or cause to be investigated noncriminal reports of alleged abuse, neglect, and exploitation of vulnerable adults occurring in facilities. The Long Term Care Ombudsman Program may develop policies, procedures, and memoranda of agreement to be used in reporting these incidents and in furthering its investigations. The Long Term Care Ombudsman Program must not delegate its responsibility to investigate noncriminal reports of alleged abuse, neglect, and exploitation to the facilities or to the entities that operate or contract for the operation of the facilities. Nothing in this subsection precludes the Department of Mental Health, the Department of Disabilities and Special Needs, or their contractors from performing administrative responsibilities in compliance with applicable state and federal requirements. The Long Term Care Ombudsman Program shall refer reports of abuse, neglect, and exploitation to the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division if there is reasonable suspicion of criminal conduct.

(C) The Adult Protective Services Program in the Department of Social Services shall investigate or cause to be investigated noncriminal reports of alleged abuse, neglect, and exploitation of vulnerable adults occurring in all settings other than those facilities for which the Long Term Care Ombudsman Program is responsible for the investigation pursuant to this section. The Adult Protective Services Program may promulgate regulations and develop policies, procedures, and memoranda of agreement to be used in reporting these incidents, in furthering its investigations, and in providing protective services. The Adult Protective Services Program shall refer reports of abuse, neglect, and exploitation to the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division if there is reasonable suspicion of criminal conduct.

(D) Notwithstanding another provision of law, the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division shall refer reports of abuse, neglect, and exploitation involving residents committed to the Department of Mental Health pursuant to Chapter 48, Title 44 in which there is no reasonable suspicion of criminal conduct to the Department of Mental Health Client Advocacy Program for investigation.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993; 2006 Act No. 301, Section 3, eff May 23, 2006; 2010 Act No. 223, Section 4, eff June 7, 2010; 2012 Act No. 189, Section 1, eff June 7, 2012.



SECTION 43-35-20. Additional powers of investigative entities.

In addition to all other powers and duties that an investigative entity is given in this article, the investigative entity may:

(1) have access to facilities for the purpose of conducting investigations, as otherwise permitted by law;

(2) request and receive written statements, documents, exhibits, and other items pertinent to an investigation including, but not limited to, hospital records of a vulnerable adult which the hospital is authorized to release upon written request of the investigative entity without obtaining patient authorization;

(3) issue, through its director, administrative subpoenas for the purpose of gathering information and documents;

(4) institute proceedings in a court of competent jurisdiction to seek relief necessary to carry out the provisions of this chapter;

(5) require all persons, including family members of a vulnerable adult and facility staff members, to cooperate with the investigative entity in carrying out its duties under this chapter including, but not limited to, conducting investigations and providing protective services;

(6) require all officials, agencies, departments, and political subdivisions of the State to assist and cooperate within their jurisdictional power with the court and the investigative entity in furthering the purposes of this chapter;

(7) conduct studies and compile data regarding abuse, neglect, and exploitation;

(8) issue reports and recommendations.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993; 2006 Act No. 301, Section 4, eff May 23, 2006.



SECTION 43-35-25. Persons required to report abuse, neglect, or exploitation of adult; reporting methods.

(A) A physician, nurse, dentist, optometrist, medical examiner, coroner, other medical, mental health or allied health professional, Christian Science practitioner, religious healer, school teacher, counselor, psychologist, mental health or intellectual disability specialist, social or public assistance worker, caregiver, staff or volunteer of an adult day care center or of a facility, or law enforcement officer having reason to believe that a vulnerable adult has been or is likely to be abused, neglected, or exploited shall report the incident in accordance with this section. Any other person who has actual knowledge that a vulnerable adult has been abused, neglected, or exploited shall report the incident in accordance with this section.

(B) Except as provided in subsection (A), any other person who has reason to believe that a vulnerable adult has been or may be abused, neglected, or exploited may report the incident.

(C) A person required to report pursuant to this section is personally responsible for making the report; however, a state agency may make a report on behalf of an agency employee if the procedure the agency uses for reporting has been approved in writing by the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division or the investigative entity to which the report is to be made.

(D) A person required to report under this section must report the incident within twenty-four hours or the next working day. A report must be made in writing or orally by telephone or otherwise to:

(1) the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division for incidents occurring in facilities operated or contracted for operation by the Department of Mental Health or the Department of Disabilities and Special Needs;

(2) the Long Term Care Ombudsman Program for incidents occurring in facilities, except those facilities provided for in item (1); and

(3) the Adult Protective Services Program for incidents occurring in all other settings.

(E) If the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division or an investigative entity receives a report that is not within its investigative jurisdiction, the unit or investigative entity shall forward the report to the appropriate unit or investigative entity not later than the next working day.

(F) No facility may develop policies or procedures that interfere with the reporting requirements of this section.

(G) Provided the mandatory reporting requirements of this section are met, nothing in this section precludes a person also from reporting directly to law enforcement, and in cases of an emergency, serious injury, or suspected sexual assault law enforcement must be contacted immediately.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993; 2006 Act No. 301, Section 5, eff May 23, 2006.



SECTION 43-35-30. Photographing of visible trauma on abused adult.

A person required to report pursuant to this article or a person investigating a report may take or cause to be taken color photographs of the trauma visible on the vulnerable adult who is the subject of a report. A person required to report under this chapter as a member of the staff of a medical facility, public or private institution, school, facility, or agency immediately shall notify the person in charge or the designated agent of the person in charge who shall take or cause to be taken color photographs of visible trauma. The investigative entity or law enforcement, if indicated, may cause to be performed a radiological examination or medical examination of the vulnerable adult without consent. All photographs, x-rays, and results of medical examinations and tests must be provided to law enforcement or to the investigative entity upon request.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993.



SECTION 43-35-35. Reporting deaths where abuse or neglect suspected.

(A) A person required to report or investigate cases under this chapter who has reasonable suspicion to believe that a vulnerable adult died as a result of abuse or neglect shall report the death and suspected cause of death to the coroner or medical examiner. The coroner or medical examiner shall conduct an investigation and may conduct or order an autopsy. The coroner or medical examiner must report the investigative findings to the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division.

(B) All deaths involving a vulnerable adult in a facility operated or contracted for operation by the Department of Mental Health, the Department of Disabilities and Special Needs, or their contractors must be referred to the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division for investigation pursuant to Section 43-35-520.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993; 2006 Act No. 301, Section 6, eff May 23, 2006; 2010 Act No. 223, Section 5, eff June 7, 2010.



SECTION 43-35-40. responsibilities when a report is received; initiation of investigation; reports to local law enforcement or Vulnerable Adults Investigations Unit.

Upon receiving a report, the Long Term Care Ombudsman or Adult Protective Services promptly shall:

(1) initiate an investigation; or

(2) review the report within two working days for the purpose of reporting those cases that indicate reasonable suspicion of criminal conduct to local law enforcement or to the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division (SLED). A report to local law enforcement or SLED must be made within one working day of completing the review.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993; 2006 Act No. 301, Section 6, eff May 23, 2006; 2010 Act No. 223, Section 6, eff June 7, 2010.



SECTION 43-35-45. Warrant from family court to permit investigation of report; order for protective services; appointment of guardian and attorney; evaluation; hearing; review; semi-annual re-evaluation; payment for services.

(A) In investigating a report if consent cannot be obtained for access to the vulnerable adult or the premises, the investigative entity may seek a warrant from the family court to enter and inspect and photograph the premises and the condition of the vulnerable adult. The court shall issue a warrant upon a showing of probable cause that the vulnerable adult has been abused, neglected, or exploited or is at risk of abuse, neglect, or exploitation.

(B) At any time during or subsequent to an investigation where a vulnerable adult is at substantial risk to be or has been abused, neglected, or exploited and consent to provide services cannot be obtained, the Adult Protective Services Program may petition the family court for an order to provide protective services. In those cases requiring emergency protective services or emergency removal of the vulnerable adult from the place the adult is located or residing, the Adult Protective Services Program may seek ex parte relief. The court may expedite the ex parte proceeding to any extent necessary to protect the vulnerable adult. The family court may order ex parte that the vulnerable adult be taken into emergency protective custody without the consent of the vulnerable adult or the guardian or others exercising temporary or permanent control over the vulnerable adult, if the court determines there is probable cause to believe that by reason of abuse or neglect there exists an imminent danger to the vulnerable adult's life or physical safety. The court also may order emergency services or other relief as necessary to protect the vulnerable adult.

(C) Within ten days following the filing of a petition pursuant to this section the court must appoint a guardian ad litem and an attorney for the vulnerable adult; and within forty days of the petition being filed the court shall hold a hearing on the merits.

(D) Before the hearing on the merits the Adult Protective Services Program must conduct a comprehensive evaluation of the vulnerable adult. The evaluation must include, but is not limited to:

(1) the vulnerable adult's current address and with whom the vulnerable adult is residing;

(2) a list of all persons or agencies currently providing services to the vulnerable adult and the nature of these services;

(3) a summary of services, if any, provided to the vulnerable adult by the Adult Protective Services Program;

(4) if needed, a medical, psychological, social, vocational, or educational evaluation;

(5) recommendations for protective services which would serve the best interests of the vulnerable adult; however, when these services are to be provided by another state agency, these recommendations must be developed in consultation with the other agency.

A copy of the evaluation must be provided to the court, the guardian ad litem, and the attorney at least five working days before the hearing on the merits. Reasonable expenses incurred for evaluations required by this subsection must be paid by the Adult Protective Services Program which must seek reimbursement for these evaluations, where possible.

(E) At the hearing on the merits, the court may order the Adult Protective Services Program to provide protective services if it finds that:

(1) the vulnerable adult is at substantial risk of being or has been abused, neglected, or exploited and the vulnerable adult is unable to protect herself or himself; and

(2) protective services are necessary to protect the vulnerable adult from the substantial risk of or from abuse, neglect, or exploitation.

(F) Protective services ordered pursuant to this section must be provided in the least restrictive setting available and appropriate for the vulnerable adult and noninstitutional placement must be used whenever possible. Subsequently, if commitment to a treatment facility is required, the Adult Protective Services Program may initiate commitment proceedings.

(G) Any interested person, on behalf of the vulnerable adult, may file a motion for review of the court order issued pursuant to this section.

(H) Following a court order from the merits hearing to provide protective services to a vulnerable adult, the Adult Protective Services Program, at least every six months, must evaluate the vulnerable adult and submit a written report to the court, and any other parties required by the court, regarding the vulnerable adult's need for continued protective services as defined in this chapter.

(I) If the court determines that the vulnerable adult is financially capable of paying for services ordered pursuant to this section, then payment by or from the financial resources of the vulnerable adult may be ordered.

(J) In an action for exploitation or in which payment for protective services is in issue, upon its own motion or a motion of any party, the court may order that the vulnerable adult's financial records be made available on a certain day and time for inspection by the parties.

(K) Expenses incurred by the Adult Protective Services Program on behalf of a vulnerable adult that have not been reimbursed at the time of the vulnerable adult's death become a claim against the estate of the vulnerable adult.

(L) Payments for which a vulnerable adult is responsible or for which the Adult Protective Services Program is to be reimbursed only include payments to third parties and do not include personnel or operating expenses of the Adult Protective Services Program.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993.



SECTION 43-35-50. Abrogation of privilege for certain communications.

The privileged quality of communication between husband and wife or between a professional person and the person's patient or client, except that between attorney and client or priest and penitent, are abrogated and do not constitute grounds for failing to report or for the exclusion of evidence in any civil or criminal proceeding resulting from a report made pursuant to this chapter.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993.



SECTION 43-35-55. Protective custody by law enforcement officer; procedure; notification of protective services program; subsequent proceedings.

(A) A law enforcement officer may take a vulnerable adult in a life-threatening situation into protective custody if:

(1) there is probable cause to believe that by reason of abuse, neglect, or exploitation there exists an imminent danger to the vulnerable adult's life or physical safety;

(2) the vulnerable adult or caregiver does not consent to protective custody; and

(3) there is not time to apply for a court order.

(B) When a law enforcement officer takes protective custody of a vulnerable adult, the officer must transport the vulnerable adult to a place of safety which must not be a facility for the detention of criminal offenders or of persons accused of crimes. The Adult Protective Services Program has custody of the vulnerable adult pending the family court hearing to determine if there is probable cause for protective custody.

(C) A vulnerable adult who is taken into protective custody by a law enforcement officer, may not be considered to have been arrested.

(D) When a law enforcement officer takes protective custody of a vulnerable adult under this section, the law enforcement officer must immediately notify the Adult Protective Services Program and the Department of Social Services in the county where the vulnerable adult was situated at the time of being taken into protective custody. This notification must be made in writing or orally by telephone or otherwise and must include the following information:

(1) the name of the vulnerable adult, if known, or a physical description of the adult, if the name is unknown;

(2) the address of the place from which the vulnerable adult was removed by the officer;

(3) the name and the address, if known, of any person who was exercising temporary or permanent custody of or control over or who was the caregiver of the vulnerable adult at the time the adult was taken into protective custody;

(4) the address of the place to which the vulnerable adult was transported by the officer;

(5) a description of the facts and circumstances resulting in the officer taking the vulnerable adult into protective custody.

(E) The Department of Social Services is responsible for filing a petition for protective custody within one business day of receiving the notification required by subsection (D).

(F) The family court shall hold a hearing to determine whether there is probable cause for the protective custody within seventy-two hours of the Department of Social Services filing the petition, excluding Saturdays, Sundays, and legal holidays.

(G) Upon receiving notification that a vulnerable adult has been taken into protective custody the Adult Protective Services Program shall commence an investigation. After the hearing required by subsection (F), the Adult Protective Services Program may initiate or cause to be initiated a petition for services pursuant to Section 43-35-45.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993; 1994 Act No. 393, Section 1, May 17, 1994.



SECTION 43-35-60. Sharing of report information by investigative entities; public confidentiality.

Unless otherwise prohibited by law, a state agency, an investigative entity, and law enforcement may share information related to an investigation conducted as a result of a report made under this chapter. Information in these investigative records must not be disclosed publicly.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993.



SECTION 43-35-65. Notices to be displayed at facilities.

A facility as defined in Section 43-35-10 shall prominently display notices stating the duties of its personnel under this chapter and contact information, the text of which must be provided by the Long Term Care Ombudsman Program in consultation with the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993; 2006 Act No. 301, Section 7, eff May 23, 2006.



SECTION 43-35-70. Reports to occupational licensing boards.

The investigative entity shall report an alleged incident of abuse, neglect, or exploitation against a health care professional to the occupational licensing board by whom that person is licensed.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993.



SECTION 43-35-75. Immunity of person making report or participating in investigation in good faith.

(A) A person who, acting in good faith, reports pursuant to this chapter or who participates in an investigation or judicial proceeding resulting from a report is immune from civil and criminal liability which may otherwise result by reason of this action. In a civil or criminal proceeding good faith is a rebuttable presumption.

(B) It is against the public policy of South Carolina to change an employee's status solely because the employee reports or cooperates with an investigation or action taken under this chapter.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993.



SECTION 43-35-80. Action by Attorney General against person or facility for failure to exercise reasonable care; fine.

(A) Notwithstanding any regulatory or administrative penalty that may be assessed and in addition to a private civil cause of action that may be brought against a person or facility based on an action or failure to act that otherwise constitutes abuse, neglect, or exploitation under this chapter, the Attorney General, upon referral from the Long Term Care Ombudsman Program or the Vulnerable Adults Investigations Unit, may bring an action against a person who fails through pattern or practice to exercise reasonable care in hiring, training, or supervising facility personnel or in staffing or operating a facility, and this failure results in the commission of abuse, neglect, exploitation, or any other crime against a vulnerable adult in a facility. A person or facility which verifies good standing of the employee with the appropriate licensure or accrediting entity is rebuttably presumed to have acted reasonably regarding the hiring.

(B) In granting relief under this section, the court may assess a civil fine of not more than thirty thousand dollars or order injunctive relief, or both, and may order other relief as the court considers appropriate.

(C) Nothing in this section may be construed to create a private cause of action against one who fails through pattern or practice to exercise reasonable care as provided for in subsection (A).

(D) For the purposes of this section 'person' means any natural person, corporation, joint venture, partnership, unincorporated association, or other business entity.

(E) To the extent fines collected pursuant to this section exceed the cost of litigation, these fines must be credited to the Adult Protective Services Emergency Fund and may be carried forward from one fiscal year to the next.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993; 2006 Act No. 301, Section 8, eff May 23, 2006.



SECTION 43-35-85. Penalties.

(A) A person required to report under this chapter who knowingly and wilfully fails to report abuse, neglect, or exploitation is guilty of a misdemeanor and, upon conviction, must be fined not more than twenty-five hundred dollars or imprisoned not more than one year.

(B) Except as otherwise provided in subsections (E) and (F), a person who knowingly and wilfully abuses a vulnerable adult is guilty of a felony and, upon conviction, must be imprisoned not more than five years.

(C) Except as otherwise provided in subsections (E) and (F), a person who knowingly and wilfully neglects a vulnerable adult is guilty of a felony and, upon conviction, must be imprisoned not more than five years.

(D) A person who knowingly and wilfully exploits a vulnerable adult is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than five years, or both, and may be required by the court to make restitution.

(E) A person who knowingly and wilfully abuses or neglects a vulnerable adult resulting in great bodily injury is guilty of a felony and, upon conviction, must be imprisoned not more than fifteen years.

(F) A person who knowingly and wilfully abuses or neglects a vulnerable adult resulting in death is guilty of a felony and, upon conviction, must be imprisoned not more than thirty years.

(G) A person who threatens, intimidates, or attempts to intimidate a vulnerable adult subject of a report, a witness, or any other person cooperating with an investigation conducted pursuant to this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than three years.

(H) A person who wilfully and knowingly obstructs or in any way impedes an investigation conducted pursuant to this chapter, upon conviction, is guilty of a misdemeanor and must be fined not more than five thousand dollars or imprisoned for not more than three years.

(I) As used in this section, "great bodily injury" means bodily injury which creates a substantial risk of death or which causes serious, permanent disfigurement, or protracted loss or impairment of the function of any bodily member or organ.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993; 1999 Act No. 56, Section 1, eff June 1, 1999; 2010 Act No. 223, Section 7, eff June 7, 2010.



SECTION 43-35-90. Article not to affect authority of agencies.

This article is not intended to affect in any way the authority of any agency to act under state or federal law.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993.



SECTION 43-35-310. Council created; membership; filling vacancies.

(A) There is created the Adult Protection Coordinating Council under the auspices of the South Carolina Department of Health and Human Services and is comprised of:

(1) one member from the institutional care service provision system who is a consumer or a family member of a consumer of that system and one member from the home and community-based service provision system who is a consumer or a family member of a consumer of that system, both of whom must be appointed by the council for terms of two years; and

(2) these members who shall serve ex officio:

(a) Attorney General or a designee;

(b) Office on Aging, Executive Director, or a designee;

(c) Criminal Justice Academy, Executive Director, or a designee;

(d) South Carolina Department of Health and Environmental Control, Commissioner, or a designee;

(e) State Department of Mental Health, Director, or a designee;

(f) South Carolina Department of Disabilities and Special Needs, Director, or a designee;

(g) Adult Protective Services Program, Director, or a designee;

(h) South Carolina Department of Health and Human Services, Executive Director, or a designee;

(i) Police Chiefs' Association, President, or a designee;

(j) South Carolina Commission on Prosecution Coordination, Executive Director, or a designee;

(k) Protection and Advocacy for People with Disabilities, Inc., Executive Director, or a designee;

(l) South Carolina Sheriff's Association, Executive Director, or a designee;

(m) South Carolina Law Enforcement Division, Chief, or a designee;

(n) Long Term Care Ombudsman or a designee;

(o) South Carolina Medical Association, Executive Director, or a designee;

(p) South Carolina Health Care Association, Executive Director, or a designee;

(q) South Carolina Home Care Association, Executive Director, or a designee;

(r) South Carolina Department of Labor, Licensing and Regulation, Director, or a designee;

(s) executive director or president of a provider association for home and community-based services selected by the members of the council for terms of two years, or a designee;

(t) South Carolina Court Administration, Executive Director, or a designee;

(u) executive director or president of a residential care facility organization selected by the members of council for terms of two years, or a designee.

(B) Vacancies on the council must be filled in the same manner as the initial appointment.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993; 2012 Act No. 239, Section 1, eff June 18, 2012.



SECTION 43-35-320. Responsibilities of council.

The Adult Protection Coordinating Council shall coordinate the planning and implementation efforts of the entities involved in the adult protection system. Members shall facilitate problem resolution and develop action plans to overcome problems identified within the system. The council shall develop methods of addressing the ongoing needs of vulnerable adults, including increasing public awareness of adult abuse, neglect, and exploitation. The council shall remain abreast of new trends in adult protection from national clearinghouses and other appropriate entities. The Adult Protection Coordinating Council has no authority to direct or require implementing action from any member or entity.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993.



SECTION 43-35-330. Duties of council.

(A) Duties of the council are subject to the appropriation of funding and allocation of personnel sufficient to carry out the functions of the council. Staffing for the council must be provided by the South Carolina Department of Health and Human Services.

(B) Duties of the council are to:

(1) provide and promote coordination and communication among groups and associations which may be affected by the council's actions and recommended changes in the system;

(2) identify and promote training on critical issues in adult protection, facilitate arrangements for continuing education seminars and credits, when appropriate, and determine and target problem areas for training based on analysis of the data;

(3) coordinate data collection and conduct analyses including periodic monitoring and evaluation of the incidence and prevalence of adult abuse, neglect, and exploitation;

(4) assist with problem resolution and facilitate interagency coordination of efforts to address unmet needs and gaps in the system;

(5) promote and enhance public awareness;

(6) promote prevention and intervention activities to ensure quality of care for vulnerable adults and their families; and

(7) annually prepare a report of the council's activities and accomplishments for the calendar year and distribute the report to council members, the Chairman of the Medical Affairs Committee of the Senate, the Chairman of the Medical, Military and Municipal Affairs Committee of the House of Representatives, directors or chairs of member agencies or entities who have a designee serving on the council, and other interested parties as well as publishing the report on the department's website.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993; 2012 Act No. 239, Section 2, eff June 18, 2012.



SECTION 43-35-340. Officers; terms of office; quorum.

The chair of the council must be elected by a majority of the council membership for one two-year term. Other officers may be elected as needed in the same manner as the chair. A majority of the membership of the council constitutes a quorum for official business to be conducted.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993.



SECTION 43-35-350. Meetings.

Meetings of the council must be held at least quarterly at the call of the chair or may be called by a petition of two-thirds of the council membership.

HISTORY: 1993 Act No. 110, Section 1, eff three months after June 11, 1993.



SECTION 43-35-500. Definitions.

In addition to the definitions contained in Section 43-35-10, for purposes of this article:

(1) "Committee" means the Vulnerable Adult Fatalities Review Committee.

(2) "Meeting" means both in-person meetings and meetings through telephone conferencing.

(3) "Preventable death" means a death that reasonable medical, social, legal, psychological, or educational intervention may have prevented.

(4) "Provider of medical care" means a licensed health care practitioner who provides, or a licensed health care facility through which is provided, medical evaluation or treatment, including dental and mental health evaluation or treatment.

(5) "SLED" means the South Carolina Law Enforcement Division.

(6) "Unit" means the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division.

(7) "Working day" means Monday through Friday, excluding official state holidays.

HISTORY: 2006 Act No. 301, Section 9, eff May 23, 2006.



SECTION 43-35-510. Policy of State regarding health and safety of vulnerable adults.

It is the policy of this State that:

(1) Every vulnerable adult is entitled to live in safety and in health.

(2) Responding to deaths of vulnerable adults is a state and a community responsibility.

(3) When a vulnerable adult dies, the response by the State and the community to the death must include an accurate and complete determination of the cause of death, the provision of services to surviving family members, and the development and implementation of measures to prevent future deaths from similar causes and may include court action, including prosecution of persons who may be responsible for the death and family court proceedings to protect other vulnerable adults in the care of the responsible person.

(4) Professionals from disparate disciplines and agencies that have responsibilities for vulnerable adults and expertise that can promote safety and well-being of vulnerable adults should share their expertise and knowledge toward the goals of determining the causes of deaths of vulnerable adults, planning and providing services to nonoffending family members, and preventing future vulnerable adult deaths.

(5) A greater understanding of the incidence and causes of deaths of vulnerable adults is necessary if the State is to prevent future vulnerable adult deaths.

(6) Multi-disciplinary and multi-agency reviews of vulnerable adult deaths can assist the State in the investigation of vulnerable adult deaths, in the development of a greater understanding of the incidence and causes of vulnerable adult deaths and the methods for preventing such deaths, and in identifying gaps in services to vulnerable adults and families.

(7) Access to information regarding vulnerable adults and their families is necessary to achieve the mandates and purposes of this article.

(8) Competent investigative services must be sensitive to the needs of South Carolina's vulnerable adults and their families and not be unnecessarily intrusive and should be achieved through training, awareness, and technical assistance.

HISTORY: 2006 Act No. 301, Section 9, eff May 23, 2006.



SECTION 43-35-520. Investigations of deaths in facilities operated by the Department of Mental Health or the Department of Disabilities and Special Needs; death by natural causes in a veterans' nursing home.

The Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division, created pursuant to Section 23-3-810, shall, in addition to its investigation responsibilities under that section or Article 1, investigate cases of vulnerable adult fatalities in facilities operated or contracted for operation by the Department of Mental Health or the Department of Disabilities and Special Needs. Provided, that in a nursing home, as defined in Section 44-7-130, contracted for operation by the Department of Mental Health, the Vulnerable Adults Investigations Unit shall investigate those fatalities for which there is suspicion that the vulnerable adult died as a result of abuse or neglect, the death is suspicious in nature, or the death is referred by a coroner or medical examiner as provided in Section 43-35-35(A). In the event that a coroner rules that the death of an individual in a veterans' nursing home under the authority of the Department of Mental Health results from natural causes, the State Law Enforcement Division is not required to conduct an investigation regarding the individual's death.

HISTORY: 2006 Act No. 301, Section 9, eff May 23, 2006; 2010 Act No. 223, Section 8, eff June 7, 2010; 2012 Act No. 128, Section 2, eff March 13, 2012.



SECTION 43-35-530. Conduct of investigations.

Upon receipt of a report of a vulnerable adult death, as required by Section 17-5-555 or Section 43-35-35, the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division shall:

(1) investigate and gather all information on the vulnerable adult fatality pursuant to Section 43-35-520. The coroner or medical examiner immediately must request an autopsy if the unit determines that an autopsy is necessary. The autopsy must be performed by a pathologist with forensic training as soon as possible. The forensic pathologist must inform the unit of the findings within forty-eight hours of completion of the autopsy. If the autopsy reveals the cause of death to be pathological or an unavoidable accident, the case must be closed by the unit. If the autopsy reveals physical or sexual trauma, suspicious markings, or other findings that are questionable or yields no conclusion to the cause of death, the unit immediately must begin an investigation;

(2) request assistance of any other local, county, or state agency to aid in the investigation;

(3) upon receipt of additional investigative information, reopen a case for another coroner's inquest;

(4) upon receipt of the notification required by item (1), review agency records for information regarding the deceased vulnerable adult or family. Information available to the department pursuant to Section 43-35-570 and information that is public under Chapter 4, Title 30, the Freedom of Information Act, must be available as needed to the county coroner or medical examiner, the Long Term Care Ombudsman Program, the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division, and the Adult Protective Services Program of the Department of Social Services;

(5) report the activities and findings related to vulnerable adult deaths to the Vulnerable Adults Fatalities Review Committee; and

(6) develop a protocol for vulnerable adult death investigations.

HISTORY: 2006 Act No. 301, Section 9, eff May 23, 2006.



SECTION 43-35-540. Access to medical information.

Upon request of the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division and as necessary to carry out the unit's duties, the unit immediately must be provided:

(1) by a provider of medical care, access to information and records regarding a vulnerable adult whose death is being investigated by the unit or reviewed by the committee;

(2) access to all information and records maintained by any state, county, or local government agency including, but not limited to, birth certificates, law enforcement investigation data, county coroner or medical examiner investigation data, parole and probation information and records, and information and records of social services and health agencies that provided services to the vulnerable adult or family.

HISTORY: 2006 Act No. 301, Section 9, eff May 23, 2006.



SECTION 43-35-550. Subpoena of medical information.

When necessary in the discharge of the duties of the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division and upon application of the unit, the clerks of court shall issue a subpoena or subpoena duces tecum to any state, county, or local agency, board, or commission or to any representative of any state, county, or local agency, board, or commission or to a provider of medical care to compel the attendance of witnesses and production of documents, books, papers, correspondence, memoranda, and other relevant records to the discharge of the unit's duties. Failure to obey a subpoena or subpoena duces tecum issued pursuant to this section may be punished as contempt.

HISTORY: 2006 Act No. 301, Section 9, eff May 23, 2006.



SECTION 43-35-560. Vulnerable Adults Fatalities Review Committee; members; terms; meetings; administrative support.

(A) There is created a multi-disciplinary Vulnerable Adults Fatalities Review Committee composed of:

(1) the Director of the South Carolina Department of Social Services;

(2) the Commissioner of the South Carolina Department of Health and Environmental Control;

(3) the Executive Director of the South Carolina Criminal Justice Academy;

(4) the Chief of the South Carolina Law Enforcement Division;

(5) the Director of the South Carolina Department of Alcohol and Other Drug Abuse Services;

(6) the Director of the South Carolina Department of Mental Health;

(7) the Director of the South Carolina Department of Disabilities and Special Needs;

(8) the Director of the Office on Aging;

(9) the Executive Director of Protection and Advocacy for People with Disabilities, Inc.;

(10) two representatives from two county boards of disabilities and special needs established pursuant to Section 44-20-375;

(11) a county coroner or medical examiner;

(12) an attorney with experience in prosecuting crimes against vulnerable adults;

(13) a physician with experience in treating vulnerable adults, appointed from recommendations submitted by the South Carolina Medical Association;

(14) a solicitor;

(15) a forensic pathologist; and

(16) two members of the public at large, one of whom must represent a private nonprofit community residential care facility and one of whom must represent a public for profit community residential care facility, both of which must provide services to vulnerable adults.

(B) Those members enumerated in items (1) through (10) shall serve ex officio and may appoint a designee, who has administrative or program responsibilities for vulnerable adults, to serve in their place from their particular departments or agencies. The remaining members, including the coroner or medical examiner and solicitor, who shall serve ex officio, must be appointed by the Governor for terms of four years and until their successors are appointed and qualify.

(C) A chairman and vice chairman of the committee must be elected from among the members by a majority vote of the membership for a term of two years.

(D) Meetings of the committee must be held at least quarterly. A majority of the committee constitutes a quorum.

(E) Each ex officio member shall provide sufficient staff and administrative support to carry out the responsibilities of this article.

HISTORY: 2006 Act No. 301, Section 9, eff May 23, 2006.



SECTION 43-35-570. Purpose of Vulnerable Adult Fatalities Review Committee.

(A) The purpose of the Vulnerable Adult Fatalities Review Committee is to decrease the incidence of preventable vulnerable adult deaths by:

(1) developing an understanding of the causes and incidences of vulnerable adult deaths;

(2) developing plans for and implementing changes within the agencies represented on the committee which will prevent vulnerable adult deaths; and

(3) advising the Governor and the General Assembly on statutory, policy, and practice changes that will prevent vulnerable adult deaths.

(B) To achieve its purpose, the committee shall:

(1) meet with the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division no later than one month after the unit receives notification by the county coroner or medical examiner pursuant to Section 17-5-555 or Section 43-35-35 to review the investigation of the death;

(2) undertake annual statistical studies of the incidence and causes of vulnerable adult fatalities in this State. The studies shall include an analysis of community and public and private agency involvement with the decedents and their families before and subsequent to the deaths;

(3) consider training, including cross-agency training, consultation, technical assistance needs, and service gaps;

(4) educate the public regarding the incidences and causes of vulnerable adult deaths, the public role in preventing these deaths, and specific steps the public can undertake to prevent vulnerable adult deaths. The committee shall enlist the support of civic, philanthropic, and public service organizations in performing the committee's educational duties;

(5) develop and implement policies and procedures for its own governance and operation;

(6) submit to the Governor and the General Assembly an annual written report and any other reports prepared by the committee including, but not limited to, the committee's findings and recommendations for changes to any statute, regulation, policy, or procedure that the committee determines is needed to decrease the incidence of preventable vulnerable adult deaths. Annual reports must be made available to the public.

HISTORY: 2006 Act No. 301, Section 9, eff May 23, 2006.



SECTION 43-35-580. Meetings discussing individual cases closed; disclosure of information identifying vulnerable adult or family member.

(A) Meetings of the Vulnerable Adults Investigations Unit of the South Carolina Law Enforcement Division and of the Vulnerable Adult Fatalities Review Committee are closed to the public and are not subject to Chapter 4, Title 30, the Freedom of Information Act, when the unit and committee are discussing individual cases of vulnerable adult deaths.

(B) Except as provided in subsection (C), meetings of the committee are open to the public and subject to the Freedom of Information Act when the committee is not discussing individual cases of vulnerable adult deaths.

(C) Information identifying a deceased vulnerable adult or a family member, guardian, or caretaker of a deceased vulnerable adult, or an alleged or suspected perpetrator of abuse or neglect upon a vulnerable adult may not be disclosed during a public meeting and information regarding the involvement of any agency with the deceased vulnerable adult or family may not be disclosed during a public meeting.

(D) Violation of this section is a misdemeanor and, upon conviction, a person must be fined not more than five hundred dollars or imprisoned not more than six months, or both.

HISTORY: 2006 Act No. 301, Section 9, eff May 23, 2006.



SECTION 43-35-590. Confidential and public information.

(A) All information and records acquired by the unit and the committee in the exercise of their duties and responsibilities pursuant to this article are confidential, exempt from disclosure under Chapter 4, Title 30, the Freedom of Information Act, and only may be disclosed as necessary to carry out the unit's and committee's purposes and responsibilities.

(B) Statistical compilations of data that do not contain information that would permit the identification of a person to be ascertained are public records.

(C) Reports of the unit and the committee that do not contain information that would permit the identification of a person to be ascertained are public information.

(D) Except as necessary to carry out the unit's and committee's duties and responsibilities, unit personnel and members of the committee and persons attending meetings may not disclose what transpired at a meeting that is not public under Section 43-35-580 and may not disclose information, the disclosure of which is prohibited by this section.

(E) Members of the committee, persons attending a committee meeting, and persons who present information to the committee may not be required to disclose in any civil or criminal proceeding information presented in or opinions formed as a result of the meeting, except that information available from other sources is not immune from introduction into evidence through those sources solely because it was presented during proceedings of the committee or unit or because it is maintained by the committee or unit. Nothing in this subsection may be construed to prevent a person from testifying to information obtained independently of the committee or which is public information.

(F) Information, documents, and records of the unit and of the committee are not subject to subpoena, discovery, or the Freedom of Information Act, except that information, documents, and records otherwise available from other sources are not immune from subpoena, discovery, or the Freedom of Information Act through those sources solely because they were presented during proceedings of the unit or committee or because they are maintained by the unit or the committee.

(G) A person who knowingly violates a provision of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned for not more than six months, or both.

HISTORY: 2006 Act No. 301, Section 9, eff May 23, 2006.



SECTION 43-35-595. Promulgation of regulations.

The South Carolina Law Enforcement Division may promulgate regulations if necessary to carry out its responsibilities under this article.

HISTORY: 2006 Act No. 301, Section 9, eff May 23, 2006.






CHAPTER 38 - INVESTIGATION OF HEALTH FACILITIES BY OMBUDSMAN

SECTION 43-38-10. Facility defined.

For purposes of this chapter "facility" means public health centers and tuberculosis, mental, chronic disease and all other types of public or private hospitals and related facilities such as outpatient facilities, rehabilitation facilities, nursing homes, intermediate care facilities, residential care facilities, facilities for persons with developmental disabilities and community mental health centers, including facilities for alcoholics and narcotic addicts but shall not include general hospitals which treat acute injuries or illnesses.

HISTORY: 1980 Act No. 416, Section 1.



SECTION 43-38-20. Long Term Care Ombudsman Program authorized to investigate complaints; release and disclosure of information from medical records; issuance of report and recommendations.

The Long Term Care Ombudsman Program is authorized to investigate any problem or complaint on behalf of any interested party or any client, patient, or resident of any facility as defined in this chapter. In carrying out the investigation, he may request and receive written statements, documents, exhibits, and other items pertinent to the investigation. These items include medical records of a general hospital in which a client, patient, or resident has been treated during the period under investigation. General hospitals are authorized to release the medical records to the ombudsman upon his written request without the necessity of patient authorization. Any files maintained by the ombudsman program shall be disclosed only at the discretion of the ombudsman having authority over the disposition of such files, except that the identity, disease, or illness of any complainant or resident of a long term care facility shall not be disclosed by such ombudsman unless:

(i) such complainant or resident, or his legal representative, consents in writing to such disclosure; or

(ii) such disclosure is required by court order. Following the investigation he may issue such report and recommendations as in his opinion will assist in improving the facility under investigation.

HISTORY: 1980 Act No. 416, Section 2; 1986 Act No. 531, eff June 18, 1986; 1993 Act No. 110, Section 8, eff three months after June 11, 1993.



SECTION 43-38-30. Cooperation of departments, officers and agencies required.

All departments, officers, agencies and employees of the State shall cooperate with the ombudsman in carrying out his duties pursuant to the provisions of this chapter.

HISTORY: 1980 Act No. 416, Section 3.



SECTION 43-38-40. Civil and criminal immunity for participants in judicial proceedings; presumption of good faith.

Any person required or permitted to report pursuant to this chapter or who participates in judicial proceedings resulting therefrom, acting in good faith, shall be immune from civil and criminal liability which might otherwise result by reason of such actions. In all such civil or criminal proceedings good faith shall be rebuttably presumed.

HISTORY: 1980 Act No. 416, Section 4.



SECTION 43-38-50. Exception as to County Homes.

This chapter does not apply to any county operated County Home which is operated exclusively from county funds.

HISTORY: 1980 Act No. 416, Section 5.



SECTION 43-38-60. Long Term Care Ombudsman Program to designate entities under Older American Act.

The Long Term Care Ombudsman Program may designate entities in accordance with the federal Older Americans Act.

HISTORY: 1993 Act No. 110, Section 4, eff three months after June 11, 1993.






CHAPTER 39 - MIDLANDS HUMAN RESOURCES DEVELOPMENT COMMISSION

SECTION 43-39-10. Midlands Human Resources Development Commission created.

There is hereby created the Midlands Human Resources Development Commission in Richland, Lexington, Newberry and Fairfield counties.

HISTORY: 1976 Act No. 567 Section 1.



SECTION 43-39-20. Commission to constitute corporate body.

The commission is declared to be a body politic and corporate and shall exercise and enjoy all the rights and privileges as such. Membership on the commission shall not be construed to be an office of honor or profit.

HISTORY: 1976 Act No. 567 Section 2.



SECTION 43-39-30. Composition of membership; authorization to increase total membership; apportionment of new seats.

(a) The commission shall be composed of twenty-one members and shall be so constituted that (1) one-third of the members of the commission are elected public officials, or their representatives, unless the number of such officials reasonably available or willing to serve is less than one-third of the membership of the commission; (2) at least one-third of the members are persons chosen in accordance with democratic selection procedures adequate to assure that they are representative of the poor in the areas served; and (3) the remainder of the members are officials or members of business, industry, labor, religious, welfare, education, or other major groups and interests in the areas served.

(b) The commission shall be authorized to increase the total membership, if necessary, to comply with the provisions of Section 43-39-80, or to meet additional federal requirements, provided, however, that any such increase shall be accomplished in multiples of three in order to retain the basic structure of the commission as provided for in subsection (a) of this section.

(c) In the event the commission membership is increased under the provisions of Section 43-39-80, the three new seats shall be apportioned by the commission among the participating counties, to include a seat for the petitioning group, according to federal regulatory measures promulgated under the Economic Opportunity Act of 1964 (PL 92-424), and the Headstart, Economic Opportunity, and Community Partnership Act of 1974 (PL 93-644).

HISTORY: 1976 Act No. 567 Section 3.



SECTION 43-39-40. Apportionment of membership between counties.

The twenty-one members of the commission shall be residents of the areas to which their membership is apportioned, and the total membership shall be divided among the participating counties as follows:

1. Richland County: nine members

2. Lexington County: six members

3. Newberry County: three members

4. Fairfield County: three members

The membership from each county must be constituted as provided for in Section 43-39-30.

HISTORY: 1976 Act No. 567 Section 4.



SECTION 43-39-50. Candidates meeting eligibility criteria confirmed by appointment of Governor.

After the candidates for nomination to the commission have met the eligibility criteria and have been selected for membership in accordance with the requirements of the Economic Opportunity Act of 1964 (PL 92-424), and the Headstart, Economic Opportunity, and Community Partnership Act of 1974 (PL 94-644), and the rules and regulations promulgated thereunder, they shall be confirmed as members of the commission by appointment of the Governor upon the recommendation of the respective county council of the four participating counties.

HISTORY: 1976 Act No. 567 Section 5.



SECTION 43-39-60. Terms of office.

The terms of office shall be for two years, provided that no public official shall continue to serve if he ceases to be a public official. No member of the commission selected under item (2) and item (3) of Section 43-39-30 shall serve for more than five consecutive years, nor more than a total of ten years.

HISTORY: 1976 Act No. 567 Section 6.



SECTION 43-39-70. Compensation; vacancies.

Members of the commission shall serve without compensation except as otherwise provided for by appropriate federal authorization. In the event of a vacancy on the commission it shall be filled for the remainder of the unexpired term by selection and appointment in the same manner as provided for the original appointments.

HISTORY: 1976 Act No. 567 Section 7.



SECTION 43-39-80. Commission shall establish procedures for petitions for additional membership.

The commission shall establish procedures under which community agencies or organizations and representative groups of the poor which feel themselves inadequately represented on the commission may petition for adequate membership. In this regard, the commission shall be governed by the federal regulations and guidelines promulgated under Public Law 92-424 and Public Law 93-644. If the commission finds that a petition for membership is meritorious and a seat is warranted, they shall increase the membership of the commission as provided for in Section 43-39-30(b) and (c).

HISTORY: 1976 Act No. 567 Section 8.



SECTION 43-39-90. Organization; election of officers; maintenance of current membership record.

Immediately upon appointment of the commission, it shall organize by electing one of its members as chairman, a second as vice-chairman, a third as secretary and a fourth as treasurer. The commission shall file and maintain a current record of its members with the offices of the Clerk of Court and with the respective legislative delegation in each county represented on the commission.

HISTORY: 1976 Act No. 567 Section 9.



SECTION 43-39-100. Powers.

The commission is empowered:

(a) to sue and be sued;

(b) to adopt, use and alter a corporate seal;

(c) to make bylaws for the management and regulation of its affairs;

(d) to appoint agents, employees and servants, to prescribe their duties, to fix their compensation, to determine if and to what extent they shall be bonded for the faithful performance of their duties;

(e) to undertake the improvement of communication and cooperation among existing and future programs administered by federal, State, county and municipal governmental agencies and private organizations designed to improve the health, education, welfare, housing or employment of the low income residents of the counties represented by the commission and, with the consent of such agencies and organizations, to coordinate the same;

(f) to enter into contracts and agreements for performance of its programs and duties with federal, State, county and municipal governmental agencies and subdivisions thereof, and private nonprofit organizations;

(g) to receive and expend funds for the performance of its duties in the administration of its programs from such governmental agencies and subdivisions thereof and private nonprofit organizations, as well as any other sources;

(h) to designate an executive committee from among the members of the commission to which may be delegated one or more duties and responsibilities of the commission and, from time to time, to appoint one or more subcommittees to advise and assist in the administration of its program and the performance of its duties; all committees designated should be represented by the three categories in the same proportion as the full commission;

(i) to maintain adequate accounts and records of its activities, receipts and expenses in conformance with requirements of any contract or agreement with any federal, State, county or municipal governmental agency, or subdivision thereof, or any private nonprofit organization;

(j) to acquire, own or hold in trust, preserve, restore, maintain or lease property, facilities and equipment reasonably necessary for the performance of its duties and the administration of its programs;

(k) to do such other things as may be necessary to perform the duties prescribed in this chapter.

HISTORY: 1976 Act No. 567 Section 10.



SECTION 43-39-110. Exemption from taxation.

All property of the commission shall be exempt from all ad valorem taxes levied by the counties represented on the commission or any municipality therein, or any division, subdivision or agency thereof directly or indirectly.

HISTORY: 1976 Act No. 567 Section 11.



SECTION 43-39-120. Fiscal year; audit; annual report.

The commission shall conduct its affairs on the fiscal year basis of July first to June thirtieth. As shortly after the close of its fiscal year as may be practicable, an audit of its affairs shall be made by a certified public accountant in good standing, to be designated by the commission. Copies of such audit, incorporated into an annual report of the commission, shall be filed with the legislative delegation and the county council of each participating county.

HISTORY: 1976 Act No. 567 Section 12.



SECTION 43-39-130. Regular and special meetings; quorum.

Any action required of the commission may be taken at any regular or special meeting, and at such meeting fifty percent of the total membership shall constitute a quorum.

HISTORY: 1976 Act No. 567 Section 13.






CHAPTER 41 - GLEAMNS HUMAN RESOURCES COMMISSION

SECTION 43-41-10. GLEAMNS Human Resources Commission created.

There is created the GLEAMNS Human Resources Commission in Greenwood, Laurens, Edgefield, Abbeville, McCormick, Newberry, and Saluda Counties.

HISTORY: 1976 Act No. 670 Section 1; 1982 Act No. 345, Section 2; 1993 Act No. 16, Section 2, eff March 23, 1993.



SECTION 43-41-20. Commission to constitute corporate body.

The commission is declared to be a body politic and corporate and shall exercise and enjoy all the rights and privileges as such. Membership on the commission shall not be construed to be an office of honor or profit.

HISTORY: 1976 Act No. 670 Section 2.



SECTION 43-41-30. Composition of membership; authorization to increase total membership; apportionment of new seats.

(A) The commission must be composed of twenty-one members in accordance with federal law appointed by the governing bodies of the counties enumerated in Section 43-41-40 and must be so constituted that:

(1) one-third of the members of the commission are elected public officials or their representatives, unless the number of these officials reasonably available or willing to serve is less than one-third of the membership of the commission;

(2) at least one-third of the members are persons chosen in accordance with democratic selection procedures adequate to assure that they are representative of the poor in the areas served; and

(3) the remainder of the members are officials or members of business, industry, labor, religious, welfare, education, or other major groups and interests in the areas served.

(B) The commission may increase in multiples of three in the total membership if necessary to comply with Section 43-41-80 or to meet additional federal requirements.

(C) If the commission membership is increased under Section 43-41-80, the three new seats must be apportioned by the commission among the participating counties, to include a seat for the petitioning group, according to federal regulatory measures promulgated under federal law.

HISTORY: 1976 Act No. 670 Section 3; 1982 Act No. 345, Section 3; 1993 Act No. 16, Section 3, eff March 23, 1993; 1999 Act No. 48, Section 1, eff June 1, 1999.



SECTION 43-41-40. Apportionment of membership between counties.

The twenty-one members of the commission must be apportioned among the participating counties as follows:

1. Greenwood County - three members

2. Laurens County - three members

3. Edgefield County - three members

4. Abbeville County - three members

5. McCormick County - three members

6. Newberry County - three members

7. Saluda County - three members

The membership from each county also must be constituted according to the formula provided for in Section 43-41-30 (A).

HISTORY: 1976 Act No. 670 Section 4; 1982 Act No. 345, Section 4; 1993 Act No. 16, Section 4, eff March 23, 1993.



SECTION 43-41-60. Terms of office.

The terms of office of members of the commission shall be for two years and until their successors are appointed and qualify. No member of the commission selected under item (2) and item (3) of Section 43-41-30(a) shall serve for more than five consecutive years nor more than a total of ten years.

HISTORY: 1976 Act No. 670 Section 6.



SECTION 43-41-70. Compensation; vacancies.

Members of the commission shall serve without compensation except as otherwise provided for by appropriate federal authorization. In the event of a vacancy on the commission it shall be filled for the remainder of the unexpired term by selection and appointment in the same manner as provided for the original appointments.

HISTORY: 1976 Act No. 670 Section 7.



SECTION 43-41-80. Commission shall establish procedures for petitions for additional membership.

The commission shall establish procedures under which community agencies or organizations and representative groups of the poor, which feel themselves inadequately represented on the commission, may petition for adequate membership on the commission. In this regard, the commission must be governed by the federal regulations and guidelines promulgated under federal law. If the commission finds that a petition for membership is meritorious and a seat is warranted, it shall increase the membership of the commission as provided for in Section 43-41-30(B) and (C).

HISTORY: 1976 Act No. 670 Section 8; 1993 Act No. 16, Section 5, eff March 23, 1993.



SECTION 43-41-90. Organization; election of officers; meetings; maintenance of current membership record.

The commission shall meet as soon as practicable after appointment and at its first meeting and annually thereafter shall elect a chairman, a vice chairman, a secretary and a treasurer. The commission shall meet at least quarterly and at such other times as may be designated by the chairman. Each member of the commission shall receive advance notification of each meeting in the manner the commission shall determine. The commission shall file and maintain a current record of its membership with the clerk of court and with the respective legislative delegations in each of the counties represented on the commission.

HISTORY: 1976 Act No. 670 Section 9.



SECTION 43-41-100. Powers.

The commission is empowered:

(a) to sue and be sued;

(b) to adopt, use and alter a corporate seal;

(c) to make bylaws for the management and regulation of its affairs;

(d) to appoint agents and employees, to prescribe their duties, to fix their compensation, to determine if and to what extent they shall be bonded for the faithful performance of their duties;

(e) to undertake the improvement of communication and cooperation among existing and future programs administered by federal, state, county and municipal governmental agencies and private organizations designed to improve the health, education, welfare, housing or employment of the low income residents of the counties represented by the commission and, with the consent of such agencies and organizations, to coordinate the same;

(f) to enter into contracts and agreements for performance of its programs and duties with federal, state, county and municipal governmental agencies and subdivisions thereof, and private nonprofit organizations;

(g) to receive and expend funds for the performance of its duties in the administration of its programs from such governmental agencies and subdivisions thereof and private nonprofit organizations, as well as any other sources;

(h) to designate an executive committee from among the members of the commission to which may be delegated one or more duties and responsibilities of the commission and, from time to time, to appoint one or more subcommittees to advise and assist in the administration of its programs and the performance of its duties; all such committees designated to have representation from the three categories enumerated in items (1), (2) and (3) of Section 43-41-30(a) in the same proportion as such categories are represented on the full commission;

(i) to maintain adequate accounts and records of its activities, receipts and expenses in conformance with requirements of any contract or agreement with any federal, state, county or municipal governmental agency, or subdivision thereof, or any private nonprofit organization;

(j) to acquire, own or hold in trust, preserve, restore, maintain, or lease property, facilities and equipment reasonably necessary for the performance of its duties and the administration of its programs;

(k) to do such other things as may be necessary to perform the duties prescribed in this chapter.

HISTORY: 1976 Act No. 670 Section 10.



SECTION 43-41-110. Exemption from taxation.

All property of the commission shall be exempt from all ad valorem taxes levied by the counties represented on the commission or any municipality therein, or any division, subdivision or agency thereof.

HISTORY: 1976 Act No. 670 Section 11.



SECTION 43-41-120. Fiscal year; audit; annual report.

The commission shall conduct its affairs on the fiscal year basis of April first to March thirty-first. As shortly after the close of its fiscal year as may be practicable an audit of its affairs shall be made by a certified public accountant in good standing to be designated by the commission. Copies of such audit, incorporated into an annual report of the commission, shall be filed with the legislative delegations and the governing bodies of each participating county.

HISTORY: 1976 Act No. 670 Section 12.



SECTION 43-41-130. Regular and special meetings; quorum.

Any action required of the commission may be taken at any regular or special meeting, and at such meeting fifty percent of the total membership of the commission shall constitute a quorum.

HISTORY: 1976 Act No. 670 Section 13.






CHAPTER 43 - DILLON-MARION HUMAN RESOURCES COMMISSION

SECTION 43-43-10. Dillon-Marion Human Resources Commission created.

There is hereby created the Dillon-Marion Human Resources Commission.

HISTORY: 1977 Act No. 13 Section 1.



SECTION 43-43-20. Commission to constitute corporate body.

The commission is declared to be a body politic and corporate and shall exercise and enjoy all the rights and privileges as such. Membership on the commission shall not be construed to be an office of honor or profit.

HISTORY: 1977 Act No. 13 Section 2.



SECTION 43-43-30. Composition of membership; authorization to increase total membership; apportionment of new seats.

(a) The commission shall be composed of eighteen members and shall be so constituted that (1) one-third of the members of the commission are elected public officials, or their representatives, unless the number of such officials reasonably available or willing to serve is less than one-third of the membership of the commission; (2) at least one-third of the members are persons chosen in accordance with democratic selection procedures adequate to assure that they are representative of the poor in the areas served; and (3) the remainder of the members are officials or members of business, industry, labor, religious, welfare, education, or other major groups and interests in the two counties served.

(b) The commission shall be authorized to increase the total membership, if necessary, to comply with the provisions of Section 43-43-80, or to meet additional federal requirements, provided, however, that any such increase shall be accomplished in multiples of three in order to retain the basic structure of the commission as provided for in subsection (a) of this section.

(c) In the event the commission membership is increased under the provisions of Section 43-43-80, the three new seats shall be apportioned by the commission among the participating counties, to include a seat for the petitioning group, according to federal regulatory measures promulgated under the Economic Opportunity Act of 1964, (PL 92-424), as amended, and the Headstart, Economic Opportunity, and Community Partnership Act of 1974 (PL 93-644).

HISTORY: 1977 Act No. 13 Section 3.



SECTION 43-43-40. Apportionment of membership between counties.

The eighteen members of the commission shall be residents of the areas to which their membership is apportioned, and the total membership shall be divided among the participating counties as follows:

1. Dillon County: nine members

2. Marion County: nine members

The membership from each county must be constituted as provided for in Section 43-43-30.

HISTORY: 1977 Act No. 13 Section 4.



SECTION 43-43-50. Candidates meeting eligibility criteria appointed by Governor upon recommendation of county councils.

After the candidates for nomination to the commission have met the eligibility criteria and have been selected for membership in accordance with the requirements of the Economic Opportunity Act of 1964 (PL 92-424), as amended, and the Headstart, Economic Opportunity, and Community Partnership Act of 1974 (PL 93-644), and the rules and regulations promulgated thereunder, they shall be confirmed as members of the commission by appointment of the Governor upon the recommendation of the respective county councils of the two participating counties.

HISTORY: 1977 Act No. 13 Section 5.



SECTION 43-43-60. Terms of office.

The terms of office shall be for two years, provided that no public official shall continue to serve if he ceases to be a public official. No member of the commission selected under item (2) and item (3) of Section 43-43-30 shall serve for more than five consecutive years, nor more than a total of ten years.

HISTORY: 1977 Act No. 13 Section 6.



SECTION 43-43-70. Compensation; vacancies.

Members of the commission shall serve without compensation except as otherwise provided for by appropriate federal authorization. In the event of a vacancy on the commission it shall be filled for the remainder of the unexpired term by selection and appointment in the same manner as provided for the original appointments.

HISTORY: 1977 Act No. 13 Section 7.



SECTION 43-43-80. Commission shall establish procedures for petitions for additional membership.

The commission shall establish procedures under which community agencies or organizations and representative groups of the poor which feel themselves inadequately represented on the commission may petition for adequate membership. In this regard, the commission shall be governed by the federal regulations and guidelines promulgated under Public Law 92-424, as amended, and Public Law 93-644. If the commission finds that a petition for membership is meritorious and a seat is warranted, they shall increase the membership of the commission as provided for in Section 43-43-30(b) and (c).

HISTORY: 1977 Act No. 13 Section 8.



SECTION 43-43-90. Organization; election of officers; maintenance of current membership record.

Immediately upon appointment of the commission, it shall organize by electing one of its members as chairman, a second as vice-chairman, a third as secretary and a fourth as treasurer. The commission shall file and maintain a current record of its members with the offices of the clerk of court and with the respective legislative delegation in each county represented on the commission.

HISTORY: 1977 Act No. 13 Section 9.



SECTION 43-43-100. Powers.

The commission is empowered:

(a) to sue and be sued;

(b) to adopt, use and alter a corporate seal;

(c) to make bylaws for the management and regulation of its affairs;

(d) to appoint agents, employees and servants, to prescribe their duties, to fix their compensation, to determine if and to what extent they shall be bonded for the faithful performance of their duties;

(e) to undertake the improvement of communication and co-operation among existing and future programs administered by federal, state, county and municipal governmental agencies and private organizations designed to improve the health, education, welfare, housing or employment of the low income residents of the counties represented by the commission and, with the consent of such agencies and organizations, to coordinate the same;

(f) to enter into contracts and agreements for performance of its programs and duties with federal, state, county and municipal governmental agencies and subdivisions thereof, and private nonprofit organizations;

(g) to receive and expend funds for the performance of its duties in the administration of its programs from such governmental agencies and subdivisions thereof and private nonprofit organizations, as well as any other sources;

(h) to designate an executive committee from among the members of the commission to which may be delegated one or more duties and responsibilities of the commission and, from time to time, to appoint one or more subcommittees to advise and assist in the administration of its program and the performance of its duties; all committees designated should be represented by the three categories in the same proportion as the full commission;

(i) to maintain adequate accounts and records of its activities, receipts and expenses in conformance with requirements of any contract or agreement with any federal, state, county or municipal governmental agency, or subdivision thereof, or any private nonprofit organization;

(j) to acquire, own or hold in trust, preserve, restore, maintain, or lease property, facilities and equipment reasonably necessary for the performance of its duties and the administration of its programs;

(k) to do such other things as may be necessary to perform the duties prescribed in this chapter.

HISTORY: 1977 Act No. 13 Section 10.



SECTION 43-43-110. Exemption from taxation.

All property of the commission shall be exempt from all ad valorem taxes levied by the counties represented on the commission or any municipality therein, or any division, subdivision or agency thereof directly or indirectly.

HISTORY: 1977 Act No. 13 Section 11.



SECTION 43-43-120. Fiscal year; audit; annual report.

The commission shall conduct its affairs on the fiscal year basis of July first to June thirtieth. As shortly after the close of its fiscal year as may be practicable an audit of its affairs shall be made by a certified public accountant in good standing, to be designated by the commission. Copies of such audit, incorporated into an annual report of the commission, shall be filed with the legislative delegation and the county council of each participating county.

HISTORY: 1977 Act No. 13 Section 12.



SECTION 43-43-130. Regular and special meetings; quorum.

Any action required of the commission may be taken at any regular or special meeting, and at such meeting fifty percent of the total membership shall constitute a quorum.

HISTORY: 1977 Act No. 13 Section 13.






CHAPTER 45 - COMMUNITY ECONOMIC OPPORTUNITY ACT OF 1983

SECTION 43-45-10. Citation of chapter.

This chapter is known and may be cited as "The Community Economic Opportunity Act of 1983".

HISTORY: 1983 Act No. 143 Section 1.



SECTION 43-45-20. Legislative findings and purpose.

The General Assembly finds that:

A. Poverty continues to be the lot of a substantial number of South Carolinians.

B. Rising energy costs, coupled with high unemployment, inflation, and high interest rates, have reduced significantly the real purchasing power of low-income and nearly poor individuals and families, particularly elderly handicapped individuals, to such levels that they are unable to acquire necessities of life.

C. The real income of households receiving public assistance payments as a primary source of income has diminished in proportion to the real incomes of other households in South Carolina.

D. Low-income households need a variety of forms of assistance to break the poverty cycle including financial support, equal access to health, education, housing, job training, and energy conservation services.

E. South Carolina can achieve full economic and social potential only if all individuals have the opportunity to contribute to the full extent of their capabilities and to participate in the workings of our society.

Therefore, it is the policy of South Carolina to provide an organizational framework through which a wide range of opportunities can be made available to assist low-income individuals in becoming self-sufficient so that they will be able to live in decency and dignity. It is the purpose of this chapter to insure that effective mechanisms are established at the local level to efficiently administer such federal funds as may be allocated to South Carolina for the purposes of carrying out Title VI of U.S. Public Law 97-35.

HISTORY: 1983 Act No. 143 Section 2.



SECTION 43-45-30. Administering agency; designation; duties and functions.

The Governor must designate a state administering agency to be responsible for the receipt and distribution of the federal funds as allocated to South Carolina for the implementation of Title VI, Public Law 97-35. The state administering agency shall develop and implement administrative procedures for carrying out the purposes of this chapter. The duties and responsibilities include, but are not limited to:

(A) Prescribing the procedures to be used in the selection of a community-based organization for each geographical service area identified herein.

(B) Reviewing and recommending for approval all work programs submitted by the selected community-based organizations.

(C) Recommending distribution formulas for funds made available to carry out the purposes of this chapter.

(D) Monitoring and evaluating community-based organizations with respect to goals, priorities, program performance, and fiscal activities.

HISTORY: 1983 Act No. 143 Section 3; 1994 Act No. 428, Section 1, eff May 30, 1994 (became law without the signature of the Governor).



SECTION 43-45-40. Geographical service areas.

For the federal fiscal year 1984, the geographic service areas must conform to the service areas of community-based organizations designated by the State to administer fiscal year 1983 funds under Title VI of U.S. Public Law 97-35. The community-based organizations so designated are exclusively eligible to administer the funds in fiscal year 1984, provided that the funds are at a sufficient level to permit the community-based organization to maintain the capacity to support projects which have a measurable impact on the causes of poverty in the service area. In subsequent federal fiscal years after 1984, the geographic service areas shall be those as are designated by the Governor and the Joint Appropriations Review Committee.

HISTORY: 1983 Act No. 143 Section 4.



SECTION 43-45-50. Community-based organization boards; composition; rules and procedures.

Each community-based organization shall administer any programs through a board of directors. The board is composed as follows:

A. One-third of the members of the board must be elected public officials currently holding office, or their designees, except that if the number of elected officials reasonably available and willing to serve is less than one-third of the membership of the board, membership on the board of appointive public officials may be counted in meeting the one-third requirement.

B. At least one-third of the members of the board must be persons chosen in accordance with democratic selection procedures adequate to assure that they are representative of the poor in the area served.

C. The remainder of the members of the board must be officials or members of business, industry, labor, religious, welfare, education, or other major groups and interests in the community.

D. No board may consist of less than nine members nor more than twenty-one members, and the total membership of each board must be divisible by three. Each member of the board selected to represent a specific geographic area within a community must reside in that area.

Rules governing elections and administrative procedures for selection of boards must be incorporated in the bylaws of the community-based organization and approved by the state administering agency.

HISTORY: 1983 Act No. 143 Section 5.



SECTION 43-45-60. Capabilities required of community-based organizations.

Each community-based organization must have the capability, as determined by the state administering agency, of carrying out:

A. Strengthening community capabilities for planning and coordinating federal, state, and other assistance through the efforts of local officials, organizations, and interested and affected citizens who are more responsive to local needs and conditions.

B. Better organization of services related to the needs of the poor so that these services may be made more effective in helping families and individuals.

C. Greater use subject to adequate evaluation of new types of services and innovative approaches in attacking causes of poverty so as to develop increasingly effective methods of employing available resources.

D. Development and implementation of all programs and projects designed to serve the poor or low-income areas with the maximum feasible participation of residents of the areas and members of groups served so as to best stimulate and take full advantage of capabilities for self-development and assure that those programs and projects are meaningful and utilized by intended beneficiaries.

E. Broadening of the resource-based programs directed to the amelioration of poverty so as to secure, in addition to the services and assistance of public officials, private, religious, charitable, and neighborhood organizations, and individual citizens, a more active role for business, labor, and professional groups in order to provide employment opportunities and otherwise influence the quantity and quality of services of concern to the poor.

F. Conform to such supplementary criteria as a state administering agency may prescribe to carry out the provisions of this chapter.

HISTORY: 1983 Act No. 143 Section 6.



SECTION 43-45-70. Authority of community-based organizations.

A community-based organization has authority under this chapter to receive and administer funds, to receive funds and contributions from private or local public sources to be used in support of a community-based program, and funds received under any federal or state assistance program. A community-based organization is empowered to transfer funds so received and to delegate powers to other agencies, subject to approval by and under such conditions as may be prescribed by the state administering agency.

HISTORY: 1983 Act No. 143 Section 7.



SECTION 43-45-80. Purposes for which funds may be utilized.

Each community-based organization which receives funds pursuant to this chapter must utilize the funds in the planning, administration, and evaluation of antipoverty programs designed to assist participants including, but not limited to, elderly and poor, to:

A. Secure and retain meaningful employment.

B. Attain an adequate education.

C. Make better use of available income.

D. Obtain and maintain adequate housing and a suitable living environment.

E. Obtain emergency assistance through loans or guarantees to meet the immediate and urgent individual and family needs, including the need for health services, nutritious food, housing, employment-related assistance, and energy assistance.

F. Remove obstacles and solve family problems which block the achievement of self-sufficiency.

G. Achieve greater participation in the affairs of the community.

H. Make more effective use of other programs related to the purposes of this chapter.

HISTORY: 1983 Act No. 143 Section 8.



SECTION 43-45-90. Definitions to be in conformity with federal guidelines.

The definition of low-income individuals and households must be in accord with the federal poverty guidelines as may be modified by the state administering agency.

HISTORY: 1983 Act No. 143 Section 9.






CHAPTER 47 - COUNTY HUMAN RESOURCES COMMISSION

SECTION 43-47-10. Authority to provide for commission; counties served by commission pursuant to state law.

A county by ordinance may provide for a human resources commission to serve that county. The provisions of this chapter do not apply to a county served by a human resources commission pursuant to state law.

HISTORY: 1993 Act No. 46, Section 1, eff May 13, 1993.



SECTION 43-47-20. Commission declared body politic and corporate; membership not office of honor or profit.

The commission is declared to be a body politic and corporate and may exercise all its rights and privileges. Membership on the commission is not an office of honor or profit.

HISTORY: 1993 Act No. 46, Section 1, eff May 13, 1993.



SECTION 43-47-30. Composition of commission.

(A) The commission must be composed of at least three members who reside in the county as follows:

(1) One-third of the members must be elected public officials, or their representatives.

(2) One-third of the members must be persons chosen in accordance with democratic selection procedures adequate to assure that they are representative of the poor in the areas served.

(3) One-third of the members must be officials or members of business, industry, labor, religious, welfare, education, or other major groups and interests in the area served.

(B) The commission may increase the total membership, if necessary, to comply with the provisions of Section 43-47-70 or to meet additional federal requirements if the increase is accomplished in multiples of three in order to retain the basic structure of the commission as provided for in subsection (A).

HISTORY: 1993 Act No. 46, Section 1, eff May 13, 1993.



SECTION 43-47-40. Selection and appointment of members.

After the candidates for nomination to the commission have met the eligibility criteria and have been selected for membership in accordance with the requirements of the Economic Opportunity Act of 1964, Public Law 92-424, as amended, and the Headstart, Economic Opportunity, and Community Partnership Act of 1974, Public Law 93-644, and the regulations promulgated under the acts, they must be confirmed as members of the commission by appointment of the members of the legislative delegation representing Anderson County. If other counties petition to join the commission, then the appointments to the commission must be by the members of the legislative delegations of the petitioning counties.

HISTORY: 1993 Act No. 46, Section 1, eff May 13, 1993.



SECTION 43-47-50. Term of office.

The terms of office are for two years, except no public official may continue to serve if he ends his term as a public official. No member of the commission selected under Section 43-47-30(A)(2) or (3) may serve for more than five consecutive years nor more than a total of ten years.

HISTORY: 1993 Act No. 46, Section 1, eff May 13, 1993.



SECTION 43-47-60. Compensation; filling of vacancies.

Members of the commission serve without compensation except as otherwise provided for by federal authorization. A vacancy must be filled for the remainder of the unexpired term by selection and appointment in the same manner as provided for the original appointment.

HISTORY: 1993 Act No. 46, Section 1, eff May 13, 1993.



SECTION 43-47-70. Petition for membership by inadequately represented groups; federal guidelines to govern; increase of membership for added seat.

The commission shall establish procedures under which community agencies or organizations and representative groups of the poor which feel themselves inadequately represented on the commission may petition for adequate membership. In this regard, the commission is governed by the federal regulations and guidelines promulgated under Public Law 92-424, as amended, and Public Law 93-644. If the commission finds that a petition for membership is meritorious and a seat is warranted, the membership must be increased as provided for in Section 43-47-30(B).

HISTORY: 1993 Act No. 46, Section 1, eff May 13, 1993.



SECTION 43-47-80. Election of officers; record of membership.

Immediately upon appointment of the commission, it shall organize by electing from its membership a chairman, a vice-chairman, a secretary, and a treasurer. The commission shall file and maintain a current record of its members with the office of the clerk of court and with the legislative delegation in the county.

HISTORY: 1993 Act No. 46, Section 1, eff May 13, 1993.



SECTION 43-47-90. Powers of commission.

The commission may:

(1) sue and be sued;

(2) adopt, use, and alter a corporate seal;

(3) make bylaws for the management and regulation of its affairs;

(4) appoint agents, employees, and servants, prescribe their duties, fix their compensation, and determine if and to what extent they must be bonded for the faithful performance of their duties;

(5) undertake the improvement of communication and cooperation among existing and future programs administered by federal, state, county, and municipal governmental agencies and private organizations designed to improve the health, education, welfare, housing, or employment of the low income residents of the county and, with the consent of the agencies and organizations, coordinate the services;

(6) enter into contracts and agreements for performance of its programs and duties with federal, state, county, and municipal governmental agencies and their subdivisions and private nonprofit organizations;

(7) receive and expend funds for the performance of its duties in the administration of its programs from the governmental agencies and their subdivisions and private nonprofit organizations, as well as any other sources;

(8) designate an executive committee from among the members of the commission to which may be delegated one or more duties and responsibilities of the commission and appoint one or more subcommittees to advise and assist in the administration of its program and the performance of its duties. All committees designated must be represented by the three categories in the same proportion as the full commission;

(9) maintain adequate accounts and records of its activities, receipts, and expenses in conformance with requirements of a contract or agreement with a federal, state, county, or municipal governmental agency, or its subdivision, or a private nonprofit organization. However, the commission must obtain competitive bids on all contracts, purchases, or leases which are greater than one thousand dollars;

(10) acquire, own, or hold in trust, preserve, restore, maintain, or lease property, facilities, and equipment reasonably necessary for the performance of its duties and the administration of its programs;

(11) do other things as may be necessary to perform the duties prescribed in this chapter.

HISTORY: 1993 Act No. 46, Section 1, eff May 13, 1993.



SECTION 43-47-100. Commission property exempt from ad valorem taxes.

All property of the commission is exempt from all ad valorem taxes levied by the county or its municipalities or divisions, subdivisions, or agencies, directly or indirectly.

HISTORY: 1993 Act No. 46, Section 1, eff May 13, 1993.



SECTION 43-47-110. Fiscal year; audit.

The commission shall conduct its affairs on the fiscal year basis of July first to June thirtieth. As shortly after the close of its fiscal year as may be practicable, an audit of its affairs must be made by a certified public accountant to be designated by the commission. Copies of the audit, incorporated into an annual report of the commission, must be filed with the legislative delegation of the county and the governing bodies of each county.

HISTORY: 1993 Act No. 46, Section 1, eff May 13, 1993.



SECTION 43-47-120. Action by regular or special meeting; quorum.

Action required of the commission may be taken at a regular or special meeting, and at the meeting fifty percent of the total membership constitutes a quorum.

HISTORY: 1993 Act No. 46, Section 1, eff May 13, 1993.









Title 44 - Health

CHAPTER 1 - DEPARTMENT OF HEALTH AND ENVIRONMENTAL CONTROL

SECTION 44-1-20. Department of Health and Environmental Control created under supervision of Board of Health and Environmental Control.

There is created the South Carolina Department of Health and Environmental Control which shall be administered under the supervision of the South Carolina Board of Health and Environmental Control. The board shall consist of eight members, one from each congressional district, and one from the State at large to be appointed by the Governor, upon the advice and consent of the Senate. The member who is appointed at large shall serve as the chairman of the board. The Governor may remove the chairman of the board pursuant to Section 1-3-240(B); however, the Governor only may remove the other board members pursuant to Section 1-3-240(C). The terms of the members shall be for four years and until their successors are appointed and qualify. All vacancies shall be filled in the manner of the original appointment for the unexpired portion of the term only. In making these appointments, race, gender, and other demographic factors should be considered to ensure nondiscrimination, inclusion, and representation to the greatest extent possible of all segments of the population of the State; however, consideration of these factors in making an appointment in no way creates a cause of action or basis for an employee grievance for a person appointed or for a person who fails to be appointed.

HISTORY: 1962 Code Section 32-0.1; 1973 (58) 685; 1993 Act No. 181, Section 1030; 2012 Act No. 222, Section 11, eff June 7, 2012.



SECTION 44-1-30. Meetings of Board; compensation of members.

The Board shall meet at least quarterly and the members shall receive such compensation for their services as is provided by law for members of boards and commissions.

HISTORY: 1962 Code Section 32-0.2; 1973 (58) 685.



SECTION 44-1-40. Selection, term and salary of director.

The board shall select a director for the department who shall serve a four-year term and who shall have such authority and perform such duties as may be directed by the board. The salary of the director shall be fixed by the board, upon approval of the State Budget and Control Board. For any vacancy occurring in the office of director on or after February 1, 1995, the board, after consultation with and approval by the Governor, must submit the name of its appointee to the Senate for the Senate's advice and consent. On or after February 1, 1995, the board may remove a director only after consultation with and approval by the Governor.

HISTORY: 1962 Code Section 32-0.3; 1973 (58) 685; 1993 Act No. 181, Section 1031.



SECTION 44-1-50. Administrative reviews; power to organize department.

The board may conduct such administrative reviews as may be required by law, as considered necessary by the board to render a final agency determination in matters involving the issuance, denial, renewal or revocation of permits, licenses, or other actions of the department which may give rise to a contested case pursuant to Chapter 23 of Title 1.

The board shall provide for the administrative organization of the department and shall consolidate and merge existing duties, functions, and officers of the former agencies as may be necessary for economic and efficient administration. Provided, however, that the board may appoint such advisory boards as it considers necessary to carry out the functions of Sections 44-1-10 to 44-1-70, and there shall be provided a compensation for their services as provided by the law for members of boards and commissions.

HISTORY: 1962 Code Section 32-0.4; 1973 (58) 685; 1993 Act No. 181, Section 1032; 2006 Act No. 387, Section 47, eff July 1, 2006.



SECTION 44-1-60. Appeals from department decisions giving rise to contested case; procedures.

(A) All department decisions involving the issuance, denial, renewal, suspension, or revocation of permits, licenses, or other actions of the department which may give rise to a contested case shall be made using the procedures set forth in this section.

(B) The department staff shall comply with all requirements for public notice, receipt of public comments and public hearings before making a department decision. To the maximum extent possible, the department shall use a uniform system of public notice of permit applications, opportunity for public comment and public hearings.

(C) The initial decision involving the issuance, denial, renewal, suspension, or revocation of permits, licenses, or other action of the department shall be a staff decision.

(D) In making a staff decision on any permit, license, certification or other approval, the department staff shall take into consideration all material comments received in response to the public notice in determining whether to issue, deny or condition such permit, license, certification or other approval. At the time that such staff decision is made, the department shall issue a department decision, and shall base its department decision on the administrative record which shall consist of the application and supporting exhibits, all public comments and submissions, and other documents contained in the supporting file for the permit, license, certification or other approval. The administrative record may also include material readily available at the department, or published materials which are generally available and need not be physically included in the same file as the rest of the record as long as such materials are specifically referred to in the department decision. The department decision need not be issued for routine permits for which no adverse public comments have been received.

(E)(1) Notice of a department decision must be sent by certified mail, returned receipt requested to the applicant, permittee, licensee, and affected persons who have requested in writing to be notified. Affected persons may request in writing to be notified by regular mail or electronic mail in lieu of certified mail. Notice of staff decisions for which a department decision is not required pursuant to subsection (D) must be provided by mail, delivery, or other appropriate means to the applicant, permittee, licensee, and affected persons who have requested in writing to be notified.

(2) The staff decision becomes the final agency decision fifteen calendar days after notice of the staff decision has been mailed to the applicant, unless a written request for final review accompanied by a filing fee is filed with the department by the applicant, permittee, licensee, or affected person.

(3) The filing fee must be in the amount of one hundred dollars unless the department establishes a fee schedule by regulation after complying with the requirements of Article 1, Chapter 23, Title 1. This fee must be retained by the department in order to help defray the costs of the proceedings and legal expenses.

(F) No later than sixty calendar days after the date of receipt of a request for final review, a final review conference must be conducted by the board, its designee, or a committee of three members of the board appointed by the chair. If the board declines in writing to schedule a final review conference or if a final review conference is not conducted within sixty calendar days, the staff decision becomes the final agency decision, and an applicant, permittee, licensee, or affected person requests pursuant to subsection (G) a contested case hearing before the Administrative Law Court. The department shall set the place, date, and time for the conference; give the applicant and affected persons at least ten calendar days' written notice of the conference; and advise the applicant that evidence may be presented at the conference. The final review conference must be held as follows:

(1) Final review conferences are open to the public; however, the officers conducting the conference may meet in closed session to deliberate on the evidence presented at the conference. The burden of proof in a conference is upon the moving party. During the course of the final review conference, the staff must explain the staff decision and the materials relied upon in the administrative record to support the staff decision. The applicant or affected party shall state the reasons for protesting the staff decision and may provide evidence to support amending, modifying, or rescinding the staff decision. The staff may rebut information and arguments presented by the applicant or affected party and the applicant or affected party may rebut information and arguments presented by the staff. Any final review conference officer may request additional information and may question the applicant or affected party, the staff, and anyone else providing information at the conference.

(2) After the final review conference, the board, its designee, or a committee of three members of the board appointed by the chair shall issue a written final agency decision based upon the evidence presented. The decision may be announced orally at the conclusion of the final review conference or it may be reserved for consideration. The written decision must explain the basis for the decision and inform the parties of their right to request a contested case hearing before the Administrative Law Court. In either event, the written decision must be mailed to the parties no later than thirty calendar days after the date of the final review conference. Within thirty calendar days after the receipt of the decision an applicant, permittee, licensee, or affected person desiring to contest the final agency decision may request a contested case hearing before the Administrative Law Court, in accordance with the Administrative Procedures Act. The court shall give consideration to the provisions of Section 1-23-330 regarding the department's specialized knowledge.

(3) Prior to the initiation of the final review conference, an applicant, permittee, licensee, or affected person must be notified of their right to request a transcript of the proceedings of the final review conference. If a transcript is requested, the applicant, permittee, licensee, or affected person making the request is responsible for all costs.

(G) An applicant, permittee, licensee, or affected person may file a request with the Administrative Law Court for a contested case hearing within thirty calendar days after:

(1) notice is mailed to the applicant, permittee, licensee, and affected persons that the board declined to hold a final review conference; or

(2) the sixty calendar day deadline to hold the final review conference lapses and no conference has been held; or

(3) the final agency decision resulting from the final review conference is received by the parties.

(H) Applicants, permittees, licensees, and affected persons are encouraged to engage in mediation during the final review process.

(I) The department may promulgate regulations providing for procedures for final reviews.

(J) Any statutory deadlines applicable to permitting and licensing programs administered by the department must be extended to all for this final review process. If any deadline provided for in this section falls on a Saturday, Sunday, or state holiday, the deadline must be extended until the next calendar day that is not a Saturday, Sunday, or state holiday.

HISTORY: 2006 Act No. 387, Section 48, eff July 1, 2006; 2010 Act No. 278, Section 1, eff July 1, 2010.



SECTION 44-1-70. Rules and regulations of Board shall be approved by General Assembly.

All rules and regulations promulgated by the Board shall be null and void unless approved by a concurrent resolution of the General Assembly at the session of the General Assembly following their promulgation.

HISTORY: 1962 Code Section 32-0.6; 1973 (58) 685.



SECTION 44-1-80. Duties and powers of Board as to communicable or epidemic diseases.

(A) The Board of Health and Environmental Control or its designated agents must investigate the reported causes of communicable or epidemic disease and must enforce or prescribe these preventive measures as may be needed to suppress or prevent the spread of these diseases by proper quarantine or other measures of prevention, as may be necessary to protect the citizens of the State. The Board of Health and Environmental Control or its designated agents shall declare, when the facts justify it, any place as infected and, in case of hydrophobia or other diseases transmitted from animals to man, must declare such animal or animals quarantined, and must place all such restrictions upon ingress and egress of persons or animals therefrom as may be, in its judgment, necessary to prevent the spread of disease from the infected locality.

(B)(1) Whenever the board learns of a case of a reportable illness or health condition, an unusual cluster, or a suspicious event that it reasonably believes has the potential to cause a public health emergency, as defined in Section 44-4-130, it is authorized to notify the appropriate public safety authority, tribal authorities, and federal health and public safety authorities.

(2) The sharing of information on reportable illnesses, health conditions, unusual clusters, or suspicious events between authorized personnel must be restricted to information necessary for the treatment, control, investigation, and prevention of a public health emergency. Restriction of access to this information to those authorized personnel for the protection of public health ensures compliance with all state and federal health information privacy laws.

(3) The board and its agents must have full access to medical records and nonmedical records when necessary to investigate the causes, character, and means of preventing the spread of a qualifying health event or public health emergency. For purposes of this item, "nonmedical records" mean records of entities, including businesses, health facilities, and pharmacies, which are needed to adequately identify and locate persons believed to have been potentially exposed or known to have been infected with a contagious disease.

(4) An order of the board given to effectuate the purposes of this subsection is enforceable immediately by the public safety authority.

(5) For purposes of this subsection, the terms qualifying health event, public health emergency, and public safety authority have the same meanings as provided in Section 44-4-130.

HISTORY: 1962 Code Section 32-36; 1952 Code Section 32-36; 1942 Code Section 5011; 1932 Code Section 5054; Civ. C. '22 Section 2362; Civ. C. '12 Section 1614; 1908 (25) 998; 2002 Act No. 339, Section 22, eff July 2, 2002.



SECTION 44-1-90. Board shall advise municipal and county authorities.

The State Board of Health and Environmental Control or its designated agents, when it is deemed necessary by the municipal officers of any town or city or the governing body of any county, may (a) visit cities, towns, villages or localities where disease is prevalent or threatened, (b) investigate and advise with the local authorities or persons as to such measures as may tend to prevent the spread of disease or to remove or abate causes that may tend to cause or intensify disease, (c) advise, when practicable or possible, as to measures of sanitation or hygiene and (d) investigate and advise as to all matters respecting water supply, sewage, drainage, ventilation, heating, lighting or other measures connected with public sanitation or safety.

HISTORY: 1962 Code Section 32-39; 1952 Code Section 32-39; 1942 Code Section 5013; 1932 Code Section 5056; Civ. C. '22 Section 2364; Civ. C. '12 Section 1617; 1908 (25) 998; 1972 (57) 2687.



SECTION 44-1-100. Assistance from peace and health officers.

All sheriffs and constables in the several counties of this State and police officers and health officers of cities and towns must aid and assist the Director of the Department of Health and Environmental Control and must carry out and obey his orders, or those of the Department of Health and Environmental Control, to enforce and carry out any and all restrictive measures and quarantine regulations that may be prescribed. During a state of public health emergency, as defined in Section 44-4-130, the director may request assistance in enforcing orders issued pursuant to this chapter and pursuant to Chapter 4, Title 44, from the public safety authority, as defined in Section 44-4-130, other state law enforcement authorities, and local law enforcement. The public safety authority may request assistance from the South Carolina National Guard in enforcing orders made pursuant to this chapter or pursuant to Chapter 4, Title 44.

HISTORY: 1962 Code Section 32-37; 1952 Code Section 32-37; 1942 Code Section 5011; 1932 Code Section 5054; Civ. C. '22 Section 2362; Civ. C. '12 Section 1614; 1908 (25) 998; 1993 Act No. 181, Section 1033; 2002 Act No. 339, Section 23, eff July 2, 2002.



SECTION 44-1-110. Duties of Department in regard to public health, in general.

The Department of Health and Environmental Control is invested with all the rights and charged with all the duties pertaining to organizations of like character and is the sole advisor of the State in all questions involving the protection of the public health within its limits.

It shall, through its representatives, investigate the causes, character, and means of preventing the epidemic and endemic diseases as the State is liable to suffer from and the influence of climate, location, and occupations, habits, drainage, scavengering, water supply, heating, and ventilation. It shall have, upon request, full access to the medical records, tumor registries, and other special disease record systems maintained by physicians, hospitals, and other health facilities as necessary to carry out its investigation of these diseases. No physician, hospital, or health facility, or person in charge of these records is liable in any action-at-law for permitting the examination or review. Patient-identifying information elicited from these records and registries must be kept confidential by the department and it is exempt from the provisions of Chapter 4 of Title 30. It shall supervise and control the quarantine system of the State. It may establish quarantine both by land and sea.

HISTORY: 1962 Code Section 32-2; 1952 Code Section 32-2; 1942 Code Section 4998; 1932 Code Section 4998; Civ. C. '22 Section 2309; Civ. C. '12 Section 1570; Civ. C. '02 Section 1085; G. S. 912; R. S. 957; 1878 (16) 729; 1892 (21) 19; 1916 (29) 958; 1972 (57) 2495; 1988 Act No. 336, Section 1.



SECTION 44-1-130. Department may establish health districts and district advisory boards of health.

The Department of Health and Environmental Control may divide the State into health districts and establish in these districts advisory boards of health which shall consist of representatives from each county in the district. Boards of health now existing in the districts shall have representation on the district advisory board. Counties not having local boards of health shall be represented by individuals appointed by the county legislative delegation. The number of members of a district advisory board shall be determined by the Department with due consideration to the population and community needs of the district. District advisory boards of health shall be subject to the supervisory and advisory control of the Department. District advisory boards are charged with the duty of advising the district medical director or administrator in all matters of sanitary interest and scientific importance bearing upon the protection of the public health.

The district medical director or administrator shall be secretary of the advisory board and the district advisory board shall elect annually from its membership a chairman.

HISTORY: 1962 Code Section 32-7; 1952 Code Section 32-7; 1942 Code Sections 5000, 5024; 1932 Code Sections 5000, 5039; Civ. C. '22 Sections 2311, 2349; Civ. C. '12 Sections 1572, 1605; Civ. C. '02 Sections 1087, 1108; G. S. 914; R. S. 959, 961; 1878 (16) 729; 1883 (18) 291, 292; 1885 (19) 319; 1892 (21) 20; 1970 (56) 2561.



SECTION 44-1-140. Department may promulgate and enforce rules and regulations for public health.

The Department of Health and Environmental Control may make, adopt, promulgate and enforce reasonable rules and regulations from time to time requiring and providing:

(1) For the thorough sanitation and disinfection of all passenger cars, sleeping cars, steamboats and other vehicles of transportation in this State and all convict camps, penitentiaries, jails, hotels, schools and other places used by or open to the public;

(2) For the sanitation of hotels, restaurants, cafes, drugstores, hot dog and hamburger stands and all other places or establishments providing eating or drinking facilities and all other places known as private nursing homes or places of similar nature, operated for gain or profit;

(3) For the production, storing, labeling, transportation and selling of milk and milk products, filled milk and filled milk products, imitation milk and imitation milk products, synthetic milk and synthetic milk products, milk derivatives and any other products made in semblance of milk or milk products;

(4) For the sanitation and control of abattoirs, meat markets, whether the same be definitely provided for that purpose or used in connection with other business, and bottling plants;

(5) For the classification of waters and for the safety and sanitation in the harvesting, storing, processing, handling and transportation of mollusks, fin fish and crustaceans;

(6) For the control of disease-bearing insects, including the impounding of waters;

(7) For the safety, safe operation and sanitation of public swimming pools and other public bathing places, construction, tourist and trailer camps and fairs;

(8) For the control of industrial plants, including the protection of workers from fumes, gases and dust, whether obnoxious or toxic;

(9) For the use of water in air humidifiers;

(10) For the care, segregation and isolation of persons having or suspected of having any communicable, contagious or infectious disease;

(11) For the regulation of the methods of disposition of garbage or sewage and any like refuse matter in or near any village, town or city of the State, incorporated or unincorporated, and to abate obnoxious and offensive odors caused or produced by septic tank toilets by prosecution, injunction or otherwise;

(12) For the thorough investigation and study of the causes of all diseases, epidemic and otherwise, in this State, the means for the prevention of contagious disease and the publication and distribution of such information as may contribute to the preservation of the public health and the prevention of disease; and

(13) For alteration of safety glazing material standards and the defining of additional structural locations as hazardous areas, and for notice and hearing procedures by which to effect these changes.

The Department may make separate orders and rules to meet any emergency not provided for by general rules and regulations, for the purpose of suppressing nuisances dangerous to the public health and communicable, contagious and infectious diseases and other danger to the public life and health.

HISTORY: 1962 Code Section 32-8; 1952 Code Section 32-8; 1942 Code Section 5002; 1932 Code Section 5002; Civ. C. '22 Section 2313; 1912 (27) 744; 1926 (34) 1015; 1947 (45) 115; 1968 (55) 3042; 1972 (57) 2687; 1973 (58) 297; 1977 Act No. 153 Sections 1, 2.



SECTION 44-1-143. Requirements for home-based food production operations.

(A) For the purposes of this section:

(1) "Home-based food production operation" means an individual, operating out of the individual's dwelling, who prepares, processes, packages, stores, and distributes nonpotentially hazardous foods for sale directly to a person.

(2) "Nonpotentially hazardous foods" are candy and baked goods that are not potentially hazardous foods.

(3) "Person" means an individual consumer.

(4) "Potentially hazardous foods" includes:

(a) an animal food that is raw or heat-treated; a plant food that is heat-treated or consists of raw seed sprouts; cut melons; cut leafy greens; cut tomatoes or mixtures of cut tomatoes not modified to prevent microorganism growth or toxin formation; garlic-in-oil mixtures not modified to prevent microorganism growth or toxin formation;

(b) certain foods that are designated as Product Assessment Required (PA) because of the interaction of the pH and Aw values in these foods. Below is a table indicating the interaction of pH and Aw for control of spores in food heat-treated to destroy vegetative cells and subsequently packaged:

Aw values pH values

4.6 or less >4.6--5.6 >5.6

(1) <0.92 non-PHF non-PHF non-PHF

(2) >0.92--0.95 non-PHF non-PHF PHF

(3) >0.95 non-PHF PHF PHF

Foods in item (2) with a pH value greater than 5.6 and foods in item (3) with a pH value greater than 4.6 are considered potentially hazardous unless a product assessment is conducted pursuant to the 2009 Federal Drug Administration Food Code.

(B) The operator of the home-based food production operation must take all reasonable steps to protect food items intended for sale from contamination while preparing, processing, packaging, storing, and distributing the items, including, but not limited to:

(1) maintaining direct supervision of any person, other than the operator, engaged in the processing, preparing, packaging, or handling of food intended for sale;

(2) prohibiting all animals, including pets, from entering the area in the dwelling in which the home-based food production operation is located while food items are being prepared, processed, or packaged and prohibiting these animals from having access to or coming in contact with stored food items and food items being assembled for distribution;

(3) prohibiting all domestic activities in the kitchen while the home-based food production operation is processing, preparing, packaging, or handling food intended for sale;

(4) prohibiting any person who is infected with a communicable disease that can be transmitted by food, who is a carrier of organisms that can cause a communicable disease that can be transmitted by food, who has an infected wound, or who has an acute respiratory infection from processing, preparing, packaging, or handling food intended for sale by the home-based food production operation; and

(5) ensuring that all people engaged in processing, preparing, packaging, or handling food intended for sale by the home-based food production operation are knowledgeable of and follow safe food handling practices.

(C) Each home-based food production operation shall maintain a clean and sanitary facility to produce nonpotentially hazardous foods including, but not limited to:

(1) department-approved water supply;

(2) a separate storage place for ingredients used in foods intended for sale;

(3) a properly functioning refrigeration unit;

(4) adequate facilities, including a sink with an adequate hot water supply to meet the demand for the cleaning and sanitization of all utensils and equipment;

(5) adequate facilities for the storage of utensils and equipment;

(6) adequate hand washing facilities separate from the utensil and equipment cleaning facilities;

(7) a properly functioning toilet facility;

(8) no evidence of insect or rodent activity; and

(9) department-approved sewage disposal, either onsite treatment or publicly provided.

(D) All food items packaged at the operation for sale must be properly labeled. The label must comply with federal laws and regulations and must include:

(1) the name and address of the home-based food production operation;

(2) the name of the product being sold;

(3) the ingredients used to make the product in descending order of predominance by weight; and

(4) a conspicuous statement printed in all capital letters and in a color that provides a clear contrast to the background that reads: "NOT FOR RESALE--PROCESSED AND PREPARED BY A HOME-BASED FOOD PRODUCTION OPERATION THAT IS NOT SUBJECT TO SOUTH CAROLINA'S FOOD SAFETY REGULATIONS."

(E) Home-based food operations only may sell, or offer to sell, food items directly to a person for his own use and not for resale. A home-based food operation may not sell, or offer to sell, food items at wholesale. Food produced from a home-based food production operation must not be considered to be from an approved source, as required of a retail food establishment pursuant to Regulation 61.25.

(F) A home-based food production operation is not a retail food establishment and is not subject to regulation by the department pursuant to Regulation 61.25.

(G) The provisions of this section do not apply to an operation with net earnings of less than five hundred dollars annually but that would otherwise meet the definition of a home-based food operation provided in subsection (A)(1).

(H) A home-based food production operation may apply for an exemption from inspection and label review by the South Carolina Department of Agriculture under Section 39-25-10, et seq., if its annual sales are less than fifteen thousand dollars. Exemption forms must be provided by the South Carolina Department of Agriculture.

HISTORY: 2012 Act No. 190, Section 1, eff June 7, 2012.



SECTION 44-1-145. Minimum cooking temperature for ground beef; exceptions.

(A) Notwithstanding any other provision of law, ground beef or any food containing ground beef prepared by a food service provider for public consumption must be cooked to heat all parts of the food to at least one hundred fifty-five degrees Fahrenheit (sixty-eight degrees Celsius), unless otherwise ordered by the immediate consumer.

(B) The food service provider, its business or its employees or agents, are not liable for any adverse affects to the purchaser or anyone else for providing a ground beef product cooked at an internal temperature less than one hundred fifty-five degrees Fahrenheit (sixty-eight degrees Celsius), if providing the product is at the request of the purchaser and if the food service provider has notified the purchaser in advance that a possible health risk may exist by eating the product. The notice must state that a possible health risk may exist in eating undercooked ground beef at an internal temperature less than one hundred fifty-five degrees Fahrenheit (sixty-eight degrees Celsius), and be given to the purchaser:

(1) in writing;

(2) as stated on the menu; or

(3) by visible sign warning.

(C) In order for an immediate consumer or purchaser, as used in this section, to request or order ground beef to be cooked to a temperature less than one hundred fifty-five degrees Fahrenheit (sixty-eight degrees Celsius), the individual must be eighteen years of age or older.

HISTORY: 2006 Act No. 338, Section 1, eff June 8, 2006.



SECTION 44-1-148. Resale for human consumption prohibited for fresh meat or fresh meat products if returned by a consumer.

Fresh meat or fresh meat products sold to a consumer may not be offered to the public for resale for human consumption if the fresh meat or fresh meat products have been returned by the consumer.

HISTORY: 2012 Act No. 173, Section 1, eff May 25, 2012.



SECTION 44-1-150. Penalty for violating rules of Department.

(A) Except as provided in Section 44-1-151, a person who after notice violates, disobeys, or refuses, omits, or neglects to comply with a regulation of the Department of Health and Environmental Control, made by the department pursuant to Section 44-1-140, is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or imprisoned for thirty days.

(B) A person who after notice violates a rule, regulation, permit, permit condition, final determination, or order of the department issued pursuant to Section 44-1-140 is subject to a civil penalty not to exceed one thousand dollars a day for each violation.

(C) Fines collected pursuant to subsection (B) must be remitted by the department to the State Treasurer for deposit in the state general fund.

(D) The term "notice" as used in this section means either actual notice or constructive notice.

(E) This section does not apply to fines levied under Section 44-1-140(8) or any other areas regulated by the South Carolina Occupational Health and Safety Act, Section 41-12-10 et seq.

HISTORY: 1962 Code Section 32-17; 1952 Code Section 32-17; 1942 Code Section 5002-1; 1932 Code Section 5003; Civ. C. '22 Section 2314; Cr. C. '22 Section 395; 1912 (27) 744; 1977 Act No. 148 Section 1; 1983 Act No. 144 Section 1; 2006 Act No. 364, Section 1, eff June 9, 2006.



SECTION 44-1-151. Penalties for violations involving shellfish.

Notwithstanding any other provision of law, all shellfish involved in any violation of law, including any regulation, regarding shellfish may be confiscated and disposed of at the discretion of the arresting officer. Any person convicted of a second offense of harvesting shellfish in any polluted area shall, upon such conviction, be fined not less than two hundred dollars and not more than five hundred dollars or imprisoned for not less than thirty days and not more than sixty days. Any person convicted of a third or subsequent offense of harvesting shellfish in any polluted area shall, upon such conviction, be fined not less than five hundred dollars and not more than one thousand or imprisoned for not less than sixty days and not more than ninety days. All equipment, including, but not limited to, vehicles, boats, motors, trailers, harvesting equipment, weapons, spotlights, bags, boxes, or tools, used or in any other manner involved in a first offense of harvesting shellfish in any polluted area may be impounded at the discretion of the arresting officer. The equipment impounded shall be delivered to the sheriff of the county in which the arrest was made and shall be retained by the sheriff. Such equipment may not be returned to the owner until the case has been finally disposed of. All equipment, including, but not limited to, vehicles, boats, motors, trailers, harvesting equipment, weapons, spotlights, bags, boxes, or tools, used or in any other manner involved in a second, third, or subsequent offense of harvesting shellfish in any polluted area shall be confiscated. All such confiscated equipment shall be sold at auction by the sheriff of the county in which such second, third, or subsequent offense took place and by a representative of the State Department of Health and Environmental Control, except for weapons, which, following confiscation, shall be disposed of in the manner set forth in Sections 16-23-50, 16-23-460, and 16-23-500.

HISTORY: 1983 Act No. 144 Section 2.



SECTION 44-1-152. Disposition of revenues from fines and forfeitures for violation of shellfish laws.

Notwithstanding any other provision of law, all revenue from any fine or any forfeiture of bond for any violation of any shellfish law or regulation provided by this title must be deposited monthly with the treasurer of the county in which the arrest for such violation was made. One-third of such revenue must be retained by the county treasurer to be used for the general operating needs of the county pursuant to the direction of the governing body of the county. Two-thirds of such revenue must be remitted quarterly to the state Department of Health and Environmental Control of which one-half is to be used in enforcing shellfish laws and regulations and one-half of such revenue must be remitted quarterly to the state's general fund. All monies derived from auction sales of confiscated equipment pursuant to Section 44-1-151 must be deposited, retained, remitted, and used in the same manner as provided in this section for all revenue derived from any fine or any violation of any shellfish law or regulation. A report of fines for forfeitures of bonds regarding shellfish violations must be sent to the state Department of Health and Environmental Control monthly by each magistrate and clerk of court in this State. A report of monies derived from auction of sales of confiscated equipment must be sent to the state Department of Health and Environmental Control monthly by each sheriff.

HISTORY: 1983 Act No. 144 Section 3; 2000 Act No. 245, Section 15.



SECTION 44-1-155. Release on bail of person apprehended by shellfish patrolman upon charge of violating health and sanitary aspects of shellfish, crab and shrimp laws or regulations.

When any person is apprehended by a shellfish patrolman upon a charge of violating the health and sanitary aspects of shellfish, crab and shrimp laws or regulations, such person upon being served with a summons by the patrolman may in lieu of being immediately brought before the proper judicial officer enter into a formal recognizance or deposit a proper sum of money in lieu of a recognizance or incarceration with the patrolman as bail which shall be not less than the minimum nor more than the maximum fine, but in no case to exceed one hundred dollars. The bail shall be turned over to the proper judicial officer. A receipt for the sum so deposited shall be given to the person by the patrolman. The summons duly served shall give the judicial officer jurisdiction to dispose of the matter. Upon receipt of bail the patrolman shall release the person so charged and he may appear in court at the time stated in and required by the summons.

HISTORY: 1962 Code Section 32-17.1; 1977 Act No. 148 Section 2.



SECTION 44-1-160. Prosecution of nuisance shall not be affected by rule-making power of Department.

Nothing contained in Section 44-1-140 shall in any way abridge or limit the right of any person to maintain or prosecute any proceedings, civil or criminal, against a person maintaining a nuisance.

HISTORY: 1962 Code Section 32-10; 1952 Code Section 32-10; 1942 Code Section 5002; 1932 Code Section 5002; Civ. C. '22 Section 2313; 1912 (27) 744; 1926 (34) 1015.



SECTION 44-1-165. Expedited Review Program established; promulgation of regulations; pilot programs; Expedited Review Fund.

(A) There is established within the Department of Health and Environmental Control the Expedited Review Program to provide an expedited process for permit application review. Participation in this program is voluntary and the program must be supported by expedited review fees promulgated in regulation pursuant to subsection (B)(1). The department shall determine the project applications to review, and the process may be applied to any one or all of the permit programs administered by the department.

(B)(1) Before January 1, 2009, the department shall promulgate regulations necessary to carry out the provisions of this section. The regulations shall include, but are not limited to, definitions of "completeness" for applications submitted, consideration of joint federal- state permitting activities, standards for applications submitted that advance environmental protection, and expedited process application review fees.

(2) Regulations promulgated pursuant to this section must not alter public notice requirements for any permits, certifications, or licenses issued by the department.

(C) Until such time as regulations are promulgated pursuant to subsection (B), the department shall conduct a pilot expedited review program to determine the most environmentally sound, cost efficient, and economically beneficial process for implementation of a statewide expedited review program. The department shall determine which permit programs, or subcomponents of a program, to include in the pilot program and also may establish pilot program expedited process application fees.

(D) There is created the Expedited Review Fund that is separate and distinct from the general fund of the State and all other funds. Fees established in regulation pursuant to subsection (B)(1) and assessed pursuant to subsection (C) must be credited to the fund and used for the costs of implementing the expedited review program. Interest accruing to the fund must be retained by the fund and used for the same purposes. Revenue in the fund not expended during a fiscal year, including fees generated pursuant to subsection (C), must be carried forward to the succeeding fiscal year and must be used for the same purposes.

(E) No later than January 1, 2008, the department shall report to the Board of Health and Environmental Control the department's findings on the implementation of the pilot expedited review program provided for in subsection (C).

HISTORY: 2006 Act No. 307, Section 1, eff May 24, 2006.



SECTION 44-1-170. Department shall supervise local boards of health.

The Department of Health and Environmental Control may direct and supervise the action of the local boards of health in incorporated cities and towns and in all townships in all matters pertaining to such local boards.

HISTORY: 1962 Code Section 32-12; 1952 Code Section 32-12; 1942 Code Section 5006; 1932 Code Section 5015; Civ. C. '22 Section 2326; Civ. C. '12 Section 1585; Civ. C. '02 Section 1001; 1901 (23) 733.



SECTION 44-1-180. Department may establish charges for health care.

The Department of Health and Environmental Control may establish charges for maintenance and medical care for all persons served in State health centers and other health facilities under the jurisdiction of the Department and by personnel of the Department and of the health units under its jurisdiction in homes and any other places where health services are needed. The terms "medical care" and "health services" include the services of physicians, dentists, optometrists, nurses, sanitarians, physical therapists, medical social workers, occupational therapists, health aides, speech therapists, X-ray technologists, dietitians, nutritionists, laboratory technicians, and other professional and subprofessional health workers. The charges, which may be adjusted from time to time, shall be reasonable and based on the total costs of the services rendered, including operating costs, depreciation costs, and all other elements of costs.

HISTORY: 1962 Code Section 32-18; 1969 (56) 773; 1970 (56) 2410.



SECTION 44-1-190. Department may investigate ability to pay and determine amount of charges; contracts for care and treatment.

The Department of Health and Environmental Control shall make such investigations as it deems necessary to determine which persons or which of the parents, guardians, trustees, committees or other persons or agencies legally responsible therefor are financially able to pay the expenses of the care and treatment, and may contract with any person or agency for the care and treatment of any person to the extent permitted by the resources available to the Department. The Department may require any county or State agency to furnish information which would be helpful to it in making the investigations. In arriving at the amount to be charged, the Department shall have due regard for the financial condition and estate of the person, his present and future needs and the present and future needs of his lawful dependents, and whenever considered necessary to protect him or his dependents, may agree to accept a sum less than the actual cost of services. No person shall be deprived of available health services solely because of inability to pay. No fees shall be charged for services which in the judgment of the Department should be made freely available in order to protect and promote the public health.

HISTORY: 1962 Code Section 32-19; 1969 (56) 773.



SECTION 44-1-200. Department may provide home health services.

The Department of Health and Environmental Control may provide home health services to those persons living in areas of the State in which adequate home health services are not available and may charge fees for such services. Home health services shall include care of the ill and disabled rendered at home including, but not limited to, bedside care, treatment and rehabilitation services. In order that it may provide such services, the department may employ the necessary personnel, including nurses, physical therapists, speech therapists, occupational therapists, medical social workers, home health aides, nutritionists, and supervisory personnel, and may purchase equipment and materials necessary to maintain an effective program. The Department shall, wherever possible, assist and advise nonprofit agencies or associations in the development of home health services programs and may enter into agreements with such agencies or associations specifying the type of assistance and advice it will provide.

HISTORY: 1962 Code Section 32-20; 1969 (56) 773.



SECTION 44-1-210. Disposition of moneys collected.

All fees and charges collected pursuant to Sections 44-1-180 to 44-1-200, including vital statistics fees as now provided by law, shall be deposited in the State Treasury and shall be used in the operation of the public health program of the bureau, division, district health unit or local county health department which performed the services for which the fees and charges were collected. An annual report shall be made to the State Budget and Control Board of the receipts and expenditures made under the provisions of Sections 44-1-180 to 44-1-200.

HISTORY: 1962 Code Section 32-21; 1969 (56) 773; 1970 (56) 2410.



SECTION 44-1-215. Retaining certain funds.

Notwithstanding Section 13-7-85, the Department of Health and Environmental Control may retain all funds generated in excess of those funds remitted to the general fund in fiscal year 2000-2001 from fees listed in Regulation R61-64 Title B.

HISTORY: 2007 Act No. 49, Section 4, eff June 5, 2007; Reenacted by 2008 Act No. 353, Section 2, Pt 5.A.1, eff July 1, 2008.



SECTION 44-1-220. Skilled and intermediate care nursing facilities licensed by Department shall furnish itemized statements of charges for services.

All skilled and intermediate care nursing facilities licensed by the Department of Health and Environmental Control shall be required to furnish an item-by-item billing for all charges to the patient or the person paying such bill, upon request by such patient or person. Items which remain unpaid are not required to be itemized again. Such requests for itemized billing shall remain in effect until further notification by the patient or person paying such bill. Provided, that the provision herein shall not apply to the contracted amount of a state or federal agency. Any amount above such contract shall be itemized as provided herein.

HISTORY: 1975 (59) 279.



SECTION 44-1-230. Consideration to be given to benefits available to individuals to meet costs of medical or health services.

The Department of Health and Environmental Control shall give consideration to any benefits available to an individual, including private, group or other insurance benefits, to meet, in whole or in part, the cost of any medical or health services. Such benefits shall be utilized insofar as possible; provided, however, the availability of such benefits shall not be the sole basis for determining eligibility for program services of the department. Insurance carriers shall not deny payment of benefits otherwise available to the insured solely on the basis that an individual has applied for, or has been deemed eligible to receive, or has received, services, or on the basis that payments have been made for services by the department.

HISTORY: 1977 Act No. 115.



SECTION 44-1-260. Early periodic screening, diagnosis, and treatment screening; referral for assistive technology evaluation; definitions.

Upon conducting an early periodic screening, diagnosis, and treatment screening (EPSDT), or another physical examination of a child from which it is determined that the child may benefit from the use of assistive technology, the department or person conducting the screening or examination may refer the child to an appropriate agency for an assistive technology evaluation. For purposes of this section, "assistive technology" means a device or service which is used to increase, maintain, or improve the functional capacities of an individual with a disability. An "assistive technology device" is an item, piece of equipment, or product system, whether acquired commercially, off the shelf, modified, or customized that is used to increase, maintain, or improve the functional capacities of an individual with a disability including, but not limited to, aids for daily living, augmentative communication devices, wheelchairs, and mobility aids, seating and positioning aids, computer aids, environmental controls, home and workplace modifications, prosthetics and orthotics, or aids for vision or hearing impairments. An "assistive technology service" is a service that directly assists an individual with a disability in the selection, acquisition, or use of an assistive technology device.

HISTORY: 1997 Act No. 78, Section 1.



SECTION 44-1-280. Coordination with First Steps to School Readiness initiative.

The Board and Department of Health and Environmental Control in establishing priorities and funding for programs and services which impact on children and families during the first years of a child's life, within the powers and duties granted to it, must support, as appropriate, the South Carolina First Steps to School Readiness initiative, as established in Title 59, Chapter 152, at the state and local levels.

HISTORY: 1999 Act No. 99, Section 6.



SECTION 44-1-290. Supplier of effluent for irrigation as public utility.

A corporation or person whose only purpose is furnishing, supplying, marketing, or selling treated effluent for irrigation purposes, shall not be considered a public utility for purposes of Title 58 by virtue of the furnishing, supplying, marketing, or selling of the treated effluent, provided that the effluent has not been permitted for consumption by the department or other regulatory agency.

HISTORY: 2007 Act No. 106, Section 2, eff January 1, 2008.



SECTION 44-1-300. Exemption from enforcement of regulation that would prohibit churches and charitable organizations from serving food to public.

The department shall not use any funds appropriated or authorized to the department to enforce Regulation 61-25 to the extent that its enforcement would prohibit a church or charitable organization from preparing and serving food to the public on their own premises at not more than one function a month or not more than twelve functions a year.

HISTORY: 2008 Act No. 353, Section 2, Pt 5C, eff July 1, 2009.






CHAPTER 2 - STATE UNDERGROUND PETROLEUM ENVIRONMENTAL RESPONSE BANK ACT

SECTION 44-2-10. Short title.

This chapter is known and may be cited as the State Underground Petroleum Environmental Response Bank Act of 1988.

HISTORY: 1988 Act No. 486, Section 2.



SECTION 44-2-20. Definitions.

When used in this chapter, the listed terms have the following meanings unless the context clearly requires otherwise:

(1) "Affiliate" means persons who are affiliates to each other if, directly or indirectly, either one controls or has the power to control the other or a third person controls or has the power to control both. Indicia of control include, but are not limited to, interlocking management or ownership, identity of interest among family members, shared facilities and equipment, common use of employees, or a business entity organized following the suspension, debarment, or exclusion of a person, under applicable regulation, where the person has the same or similar management, ownership, or principal employees as the suspended, debarred, or excluded person.

(2) "Bodily injury" means actual medically documented costs and medically documentable future costs of adverse health effects that have resulted from exposure to a release of petroleum or petroleum products from an underground storage tank. Bodily injury does not mean pain and suffering.

(3) "Committed funds" means that portion of the Superb Account reserved as a result of action by the Department of Health and Environmental Control to approve costs for planned site rehabilitation activities.

(4) "Compensation" means billing the Superb Account for costs associated with site rehabilitation after receiving prior approval from the department and in accordance with regulations promulgated pursuant to this chapter and criteria established by the department as authorized by this chapter. All compensation is considered committed funds.

(5) "Department" means the Department of Health and Environmental Control.

(6) "Familial relationship" means a connection or association by family or relatives, in which a family member or relative has a material interest. Family or relatives include father, mother, son, daughter, brother, sister, uncle, aunt, first cousin, nephew, niece, husband, wife, father-in-law, mother-in-law, son-in-law, daughter-in-law, brother-in-law, sister-in-law, stepfather, stepmother, stepson, stepdaughter, stepbrother, stepsister, half brother, half sister, grandparent, great grandparent, grandchild, great grandchild, step grandparent, step great grandparent, step grandchild, step great grandchild, or fiancée.

(7) "Financial relationship" means a connection or association through a material interest or sources of income which exceed five percent of annual gross income from a business entity.

(8) "Fund" means the funds provided for under this chapter and deposited in the Superb Account or the Superb Financial Responsibility Fund hereinafter created.

(9) "Occurrence" means an accident, including continuous or repeated exposure to conditions which results in a release from an underground storage tank.

(10) "Operator" means any person in control of, or having responsibility for the daily operation of an underground storage tank.

(11) "Orphan site" means a site where there has been a release from an underground storage tank but responsible party issues have not been resolved, and site rehabilitation has not been undertaken.

(12) "Owner" means:

(a) in the case of an underground storage tank system in use on November 8, 1984, or brought into use after that date, a person who owns an underground storage tank system used for storage, use, or dispensing of regulated substances;

(b) in the case of any underground storage tank system in use before November 8, 1984, but no longer in use on that date, a person who owned such an underground storage tank immediately before the discontinuation of its use; or

(c) a person who has assumed legal ownership of the underground storage tank through the provisions of a contract of sale or other legally binding transfer of ownership.

(13) "Person" means any individual, partner, corporation organized or united for a business purpose, or a governmental agency.

(14) "Petroleum" and "petroleum product" means crude oil or any fraction thereof which is liquid at standard conditions of temperature and pressure (60 degrees Fahrenheit and 14.7 pounds for each square inch absolute), including any such liquid which consists of a blend of petroleum and alcohol and which is intended for use as a motor fuel. The terms "petroleum" and "petroleum product" do not include any:

(a) hazardous substance as defined in Section 101(14) of the Federal Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (CERCLA);

(b) substance, other than used oils, regulated as a hazardous waste under Subtitle C of Title II of the Federal Resource Conservation and Recovery Act of 1976 (RCRA); or

(c) mixture of petroleum or a petroleum product containing any such hazardous substance or hazardous waste in greater than de minimis quantities.

(15) "Property damage" means a documented adverse physical impact to structures or property as a result of a release of petroleum or petroleum products from an underground storage tank. The total damage is limited to the difference between the original fair market value of the property or structure and the residual value or the depreciated replacement cost of the property or structure, whichever is less. The documented presence of petroleum or petroleum products at levels not posing an unacceptable risk to human health or environment shall not be grounds for a claim or suit.

(16) "Punitive damages" means damages awarded by a court to an injured party to punish the defendant for a serious wrong. This award only is in addition to actual damages awarded for bodily injury or property damage.

(17) "Regulated substance" means:

(a) a substance defined in Section 101(14) of CERCLA, but not including any substance regulated as a hazardous waste under Subtitle C of RCRA; and

(b) petroleum and petroleum products. The term "regulated substance" includes, but is not limited to, petroleum and petroleum-based substances comprised of a complex blend of hydrocarbons derived from crude oil through processes of separation, conversion, upgrading, and finishing, such as motor fuels, jet fuels, distillate fuel oils, residual fuel oils, lubricants, petroleum solvents, and used oils.

(18) "Related interest" means affiliated companies, principal owners of the client company, or any other party with which the client deals where one of the parties can influence the management or operation policies of the other.

(19) "Release" means any spilling, leaking, emitting, discharging, escaping, leaching or disposing from an underground storage tank into subsurface soils, groundwater, or surface water.

(20) "Site rehabilitation" means cleanup actions taken in response to a release from an underground, storage tank which includes, but is not limited to, investigation, evaluation, planning, design, engineering, construction, or other services put forth to investigate or clean up affected subsurface soils, groundwater, or surface water.

(21) "Site rehabilitation contractor" means any person who carries out site rehabilitation actions, including persons retained or hired by these persons to provide services related to site rehabilitation.

(22) "Substantial compliance" means that an underground storage tank owner or operator has demonstrated a good faith effort to comply with regulations necessary and essential in preventing releases, in facilitating their early detection, and in mitigating their impact on public health and the environment.

(23) "Third party claim" means a civil action brought or asserted by an injured party against an owner or operator of an underground storage tank for bodily injury or property damages resulting from a release of petroleum or petroleum products from an underground storage tank. The underground storage tank owner or operator, the owner of the property where the underground storage tank is located, a person to whom properties are transferred in anticipation of damage due to a release, employees or agents of an owner or operator, or employees or agents of the property owner must not be considered a third party.

(24) "Underground storage tank" means any one or combination of tanks, including underground pipes connected to it, which is used to contain an accumulation of regulated substance, and the volume of which is ten percent or more beneath the surface of the ground. The term does not include any:

(a) farm or residential tank of one thousand one hundred gallons or less capacity used for storing motor fuel for noncommercial purposes;

(b) tank used for storing heating oil for consumptive use on the premises where stored;

(c) septic tank;

(d) pipeline facility, including gathering line, regulated under the Federal Natural Gas Pipeline Safety Act of 1968 or the Federal Hazardous Liquid Pipeline Safety Act of 1979, or any pipeline facility regulated under state laws comparable to the provisions of these federal provisions of law;

(e) surface impoundment, pit, pond or lagoon;

(f) storm water or wastewater collection system;

(g) flow-through process tank;

(h) liquid trap or associated gathering lines directly related to oil or gas production and gathering operations;

(i) storage tank situated in an underground area, such as a basement, cellar, mineworking, drift, shaft, or tunnel, if the petroleum storage tank is situated upon or above the surface of the floor;

(j) hydraulic lift reservoirs, such as for automobile hoists and elevators, containing hydraulic oil; or

(k) any pipes connected to any tank which is described in subitems (a) through (j).

HISTORY: 1988 Act No. 486, Section 2; 1992 Act No. 501, Part II Section 43A; 1993 Act No. 164, Part II, Section 36A; 1994 Act No. 497, Part II, Section 80C; 1995 Act No. 145, Part II, Section 2A; 1995 Act No. 146, Section 8A.



SECTION 44-2-40. Superb Account and Superb Financial Responsibility Fund created; purposes and uses.

(A) There is created within the state treasury two separate and distinct accounts which are to be administered by the Department of Health and Environmental Control. The "Superb Account" and the "Superb Financial Responsibility Fund" are created to assist owners and operators of underground storage tanks containing petroleum and petroleum products to the extent provided for in this chapter but not to relieve the owner or operator of any liability that cannot be satisfied by the provisions of this chapter.

The Superb Account must be used for payment of usual, customary, and reasonable costs for site rehabilitation of releases from underground storage tanks containing petroleum or petroleum products.

The Superb Financial Responsibility Fund must be used for compensating third parties for actual costs for bodily injury and property damage caused by accidental releases from underground storage tanks containing petroleum or petroleum products. The Superb Financial Responsibility Fund must not be used for reimbursing claims for punitive damages.

Except for releases reported before July 1, 1994, sites where the underground storage tank, at the time of discovery and reporting of the release to the department, is not in substantial compliance with regulations promulgated pursuant to Section 44-2-50(A), are not eligible for compensation from the Superb Account, and no third party claims resulting from that release may be paid from the Superb Financial Responsibility Fund.

(B) The Superb Account is established to ensure the availability of funds for the rehabilitation of releases at sites contaminated with petroleum or petroleum products released from an underground storage tank and for administration of the underground storage tank regulatory program established in this chapter. The department shall use the fund to pay the usual, customary, and reasonable costs of site rehabilitation up to a maximum of one million dollars per occurrence as a result of a release from an underground storage tank containing petroleum or petroleum products for releases that were reported to the department before July 1, 1993, and in excess of twenty-five thousand dollars and up to a maximum of one million dollars per occurrence for site rehabilitation for releases reported to the department on or after July 1, 1993. The department shall use the fund to pay these costs of site rehabilitation by owners or operators who qualify for compensation. The department may use the fund to clean up a release at a site where the underground storage tank owner or operator does not qualify for compensation or a site which does qualify but the owner or operator is unwilling or unable to undertake site rehabilitation, and the department shall diligently pursue the recovery of any sum so incurred from the owner or operator responsible or from the United States government under any applicable federal law, unless the department finds the amount involved too small or the likelihood of success too uncertain. The fund must be further used for the payment of costs incurred by the department in providing field and laboratory services and other assistance by the department in the investigation of alleged contamination. This fund must not be used for the cleanup of any other pollutant. Funds in the Superb Account also may not be used to pay any liability claims against the owners or operators of underground storage tanks. The Superb Account must be credited with all fees, charges, commitments, and judgments allowable under this chapter. Charges against the Superb Account only may be made in accordance with the provisions of this chapter. Beginning November 1, 1994, the department shall transfer on a monthly basis one hundred thousand dollars of the funds generated by the environmental impact fee from the Superb Account to the Superb Financial Responsibility Fund until the balance of the Superb Financial Responsibility Fund reaches two million dollars. Subsequently, monthly transfers of one hundred thousand dollars from the Superb Account to the Superb Financial Responsibility Fund shall only occur when the balance of the Superb Financial Responsibility Fund becomes less than one million dollars, and the monthly transfers shall continue until the balance of the Superb Financial Responsibility Fund reaches two million dollars. Committed funds for site rehabilitation activity revert to uncommitted status after four months of initiation of commitment if no invoices for that commitment have been received by the department.

(C) The Superb Financial Responsibility Fund must be used to reimburse owners or operators who compensate third parties or compensate third parties directly, only for bodily injury and property damages caused by releases from underground storage tanks containing petroleum or petroleum products, exclusive of any legal costs of the parties, and only when there are judgments, settlements, alternative dispute resolution outcomes, or consent orders for damages for bodily injury or property damage, or both, that are approved by a court of competent jurisdiction within the State of South Carolina. To seek payment from the Superb Financial Responsibility Fund, the owner or operator must notify the department in writing by registered mail within sixty days of receipt of the third party claim or suit and must defend in good faith against the claim or suit. At its discretion, the department may intervene in the claim or suit to protect the Superb Financial Responsibility Fund. Intervention includes, but is not limited to, defending the claim, approving the claim, or participating in the settlement of the claim.

The costs of claim or suit intervention by the department must be recoverable from the Superb Financial Responsibility Fund. These intervention costs must not affect the per occurrence assurance amounts provided by the Superb Account or the Superb Financial Responsibility Fund.

The Superb Financial Responsibility Fund is not liable for any claims where no owner or operator exists.

The amount of money in the Superb Financial Responsibility Fund, the method of collection, or information regarding the administration of the fund is not admissible as evidence in a trial for damages potentially payable by the Superb Financial Responsibility Fund.

(D) The Superb Account and the Superb Financial Responsibility Fund shall provide combined coverage for site rehabilitation and third party claims, respectively, not to exceed one million dollars per occurrence. The estimated cost of site rehabilitation must be reserved from the combined coverage before payment of third party claims.

The underground storage tank owner or operator must be responsible for the first twenty-five thousand dollars per occurrence for releases of petroleum and petroleum products from underground storage tanks reported to the department subsequent to July 1, 1993.

Nothing in this chapter establishes or creates any liability or responsibility on the part of the department or the State as administrators of the Superb Account and the Superb Financial Responsibility Fund to pay any costs for site rehabilitation or third party claims from any source other than the Superb Account and the Superb Financial Responsibility Fund created by this chapter, and the department and the State as administrators of the Superb Account and the Superb Financial Responsibility Fund have no liability or responsibility to make payments for cleanup costs or third party claims if the funds are insufficient. If the funds are insufficient to make the payments at the time the claim is filed, these claims must be paid in the order of filing at such time as monies accrue in each account, respectively.

The one hundred dollar underground storage tank registration and annual renewal fee may be used by the department for the administration of the underground storage tank program established by this chapter and its activities as trustees of the Superb Account and the Superb Financial Responsibility Fund, exclusive of legal costs outlined in subsection (C).

HISTORY: 1988 Act No. 486, Section 2; 1990 Act No. 473, Section 1; 1991 Act No. 171, Part II, Section 18A; 1992 Act No. 501, Part II Section 43B; 1993 Act No. 164, Part II, Section 36B; 1994 Act No. 497, Part II, Section 80D; 1995 Act No. 145, Part II, Section 2B; 1997 Act No. 88, Section 1.



SECTION 44-2-50. Regulations to be promulgated; cost of rehabilitation.

(A) The department shall promulgate regulations relating to permitting, release detection, prevention, and correction applicable to all owners and operators of underground storage tanks as may be necessary to protect human health and the environment. The department in these regulations may distinguish between types and classes of underground storage tanks. The regulations promulgated pursuant to this section must include the following requirements for underground storage tanks:

(1) requirements for submitting a permit application and obtaining permits before the installation and operation of an underground storage tank;

(2) requirements for maintaining a leak detection system, an inventory control system together with tank testing, or a comparable system or method designed to identify releases in a manner consistent with the protection of human health and the environment;

(3) requirements for maintaining records of any monitoring or leak detection system or inventory control system or tank testing or comparable system;

(4) requirements for reporting of releases and corrective action taken in response to a release from an underground storage tank;

(5) requirements for taking corrective action in response to a release from an underground storage tank. The requirements mandated by this item, other than necessary abatement actions to eliminate any imminent threat to human health, safety, or the environment a release may pose, do not apply to a person who, without participating in the management of a petroleum or petroleum product underground storage tank and is otherwise not engaged in petroleum production, refining, and marketing, holds indicia of ownership primarily to protect that person's security interest in the tank. The indicia of ownership exemption includes persons who acquire title to the property through foreclosure or other means necessary to enforce the security interests and who, without participating in the management, are otherwise not engaged in petroleum production, refining, and marketing; and

(6) requirements for the closure of tanks to prevent future releases of regulated substances into the environment.

(B) The department shall keep an accurate record of costs and expenses incurred under the provisions of this chapter for the rehabilitation of sites contaminated with petroleum or petroleum products released from underground storage tanks and to make this record public on a quarterly basis, and, except as otherwise provided in Section 44-2-110, the department thereafter shall diligently pursue the recovery of any sum so incurred from the person responsible or from the United States government under any applicable federal law, unless the department finds the amount involved too small or the likelihood of success too uncertain. The department shall provide the forms necessary for an application for compensation of site rehabilitation costs to the Superb Account and for compensation of rehabilitation costs from the Superb Account. By March 10, 1996, the department shall submit to the General Assembly regulations addressing the following:

(1) General procedures that response action contractors must follow during site rehabilitation.

(2) General requirements that identify allowable costs for site rehabilitation activities, procedures for payment, provisions for auditing of claims paid, provisions for recovery of costs for ineligible or inappropriate activities, and procedures for addressing related disputes.

(3) Prioritizing expenditures from the Superb fund for site rehabilitation activities. This system for prioritizing releases must be based on available technical information and shall consider the potential risk to human health and the environment. Releases at sites that present an imminent threat to human health and the environment shall receive first priority for receiving Superb funds to eliminate the imminent threat. All other releases at sites must be prioritized based on the available technical information so that the appropriate level of assessment is performed at the site. The assessment should adequately define the extent and severity of contamination at each site so that a determination of appropriate actions can be made. A proper assessment includes, but is not limited to, the following:

(a) site specific geology;

(b) distance to drinking water sources or Wellhead Protection Areas;

(c) concentrations in soil and ground water;

(d) depth to ground water; and

(e) potential for an emergency situation, including fire or explosion hazard.

(4) Develop a system to determine the appropriate actions for releases at sites based on the results of the assessment. This system also shall determine standards in the soil and ground water. The standards must be based on the potential risk to human health and the environment and take into account the current and reasonably potential use of the ground water as drinking water. The standards shall provide that no additional site rehabilitation is required if site-specific concentrations in soil and ground water are below applicable standards.

(5) Procedures for determining site-specific corrective actions. If contaminant concentrations are above the standards set forth pursuant to item (4), a site-specific evaluation must be conducted utilizing site-specific risk assessment. The procedures to determine acceptable levels of risk must include, but not be limited to, the following:

(a) identification and elimination of sources of soil and ground water contamination;

(b) identification of transport mechanisms and exposure pathways;

(c) evaluation of exposure scenarios and potential receptors;

(d) consideration of land use and surrounding land use;

(e) evaluation of other appropriate scientific data;

(f) use of appropriate statistical procedures and modeling protocols;

(g) evaluation of the use of institutional and engineering controls; and

(h) consideration of technological limitations.

The regulations shall further provide that determination of completion of site rehabilitation must be based on achievement of corrective action standards.

(6) Procedures for coordinating all permits necessary to implement a corrective action plan.

(7) An appeals process for those owners or operators who are denied access to the Superb fund because they were found not to be in substantial compliance under Section 44-2-40(A).

(C) For purposes of enforcing this chapter and any regulations promulgated pursuant thereto, any representative or employee of the department is authorized:

(1) to enter at reasonable times any establishment or other place where an underground storage tank is located;

(2) to inspect and obtain samples of any regulated substance contained in the tank; and

(3) to copy any records, reports, information, or test results relating to the purpose of this chapter.

HISTORY: 1988 Act No. 486, Section 2; 1994 Act No. 497, Part II, Section 80E; 1995 Act No. 145, Part II, Section 2J; 1995 Act No. 146, Section 8B; 1997 Act No. 88, Section 2.



SECTION 44-2-60. Registration of underground storage tanks; environmental impact fee.

(A) The owner or operator of an underground storage tank which stores or is intended to store a regulated substance shall register the tank with the department. The owner or operator of the tank shall display a registration certificate listing all registered tanks at a facility and in plain view in the office or the kiosk of the facility where the tanks are registered. Upon application for a registration certificate, the owner or operator shall pay to the department an initial registration fee of one hundred dollars a tank; however, the department may prorate the initial registration fees on a daily basis for underground storage tanks installed on or after July 1, 1997. The owner or operator shall pay to the department an annual renewal fee of one hundred dollars a tank a year. Beginning January 1, 2012, the annual renewal fee for each tank will be as follows:

(1) 2012--two hundred dollars;

(2) 2013--three hundred dollars;

(3) 2014--four hundred dollars; and

(4) 2015--five hundred dollars.

The additional revenue generated from the tank fee increases listed above must be deposited into the Superb Account. No portion of the increases may be used by the department for administration of the program or for orphan sites as defined in Section 44-2-20(11).

When the Superb Account is credited with an additional thirty-six million dollars from the increase in tank fees, general appropriations, settlements, or other sources of funds including federal funds designated for cleanup, or declared insolvent, the tank registration fee shall revert to one hundred dollars annually for each tank beginning January first of the next year.

(B) No person may place a regulated substance and no owner or operator may cause a regulated substance to be placed into an underground storage tank for which the owner or operator does not hold a currently valid registration. The department may not issue a registration certificate until all past and present fees and penalties owed on a tank are paid. The department may not issue a registration certificate to any owner or operator who has not complied with all terms of a consent or final administrative order issued under Section 44-2-140.

(1) All fees are due to the department within thirty days of billing. The department shall issue a late notice, with no penalty due, to an underground storage tank owner or operator who has unpaid fees thirty days after billing. An owner or operator who fails to pay the fees within sixty days of the initial billing must pay a ten percent penalty in addition to the ten percent penalty for any fees remaining unpaid ninety days after the initial billing. An owner or operator with unpaid fees ninety days after the initial billing is subject to additional enforcement action as provided for in Section 44-2-140.

(2) The department may not disburse Superb Account or Superb Financial Fund monies to any person or persons for the rehabilitation of a petroleum or petroleum product release from any underground storage tank or underground storage tank system where all past and present fees and penalties owed on the applicable tank have not been paid.

(3) The funds generated by the registration and late penalty fees may be used by the department for administration of the provisions of this chapter and for administration of the underground storage tank regulatory program established by this chapter. The amount used for administration may not exceed the amount collected from funds received from federal grants specifically designated for administrative use, interest, the first one hundred dollars for tank registration and late penalty fees.

(C) In addition to the inspection fee of one-fourth cent a gallon imposed pursuant to Section 39-41-120, an environmental impact fee of one-half cent a gallon is imposed which must be used by the department for the purposes of carrying out the provisions of this chapter. This one-half cent a gallon environmental impact fee must be paid and collected in the same manner that the one-fourth cent a gallon inspection fee is paid and collected except that the monies generated from these environmental impact fees must be transmitted by the Department of Agriculture to the Department of Health and Environmental Control which shall deposit the fees as provided for in Section 44-2-40.

HISTORY: 1988 Act No. 486, Section 2; 1989 Act No. 189, Part II, Section 40B; 1990 Act No. 473, Section 2; 1992 Act No 501, Part II Section 43C; 1995 Act No 145, Part II, Section 2K; 1997 Act No. 88, Section 3; 2010 Act No. 177, Section 1, eff May 19, 2010.



SECTION 44-2-70. Financial responsibility of underground storage tank owners and operators.

(A) At the time the federal government mandates financial responsibility for underground storage tank owners or operators, the owner or operator of an underground storage tank containing petroleum or petroleum products shall maintain financial responsibility in the lesser amount of that required by the federal government or in the amount of twenty-five thousand dollars for site rehabilitation and for compensating third parties for property damage and bodily injury arising from the operation of petroleum underground storage tanks per occurrence with an annual aggregate of twenty-five thousand dollars. Financial responsibility requirements may be maintained through insurance, guarantee, surety bond, letter of credit, self-insurance, risk retention group, or any other method satisfactory to the department. No insurance policy, guarantee, surety bond, or any other financial responsibility mechanism which is executed to provide this or additional amounts of coverage shall contain any terms, endorsements, conditions, provisions, or other language that requires expenditures of funds from the Superb Account or the Superb Financial Responsibility Fund prior to or in lieu of payment by the mechanism, and no such financial responsibility mechanism which has previously been executed shall operate so as to require the expenditure of funds from the Superb Account or Superb Financial Responsibility Fund until funds provided by the financial responsibility mechanisms have been exhausted. The owner or operator shall demonstrate evidence of financial responsibility to the department.

(B) The department shall promulgate regulations specifying requirements for maintaining evidence of financial responsibility, consistent with the provisions of this chapter, for taking corrective action and compensating third parties for bodily injury and property damage caused by accidental releases arising from operating an underground storage tank. The funds established in Section 44-2-40, for the purposes of these regulations, are acceptable mechanisms for maintaining this financial responsibility by owners and operators of underground storage tanks above twenty-five thousand dollars.

(C) The funds established in Section 44-2-40, combined with the financial responsibility required by this section, may be used by owners and operators of underground storage tanks to demonstrate their compliance with any financial responsibility requirements promulgated under federal regulation.

HISTORY: 1988 Act No. 486, Section 2; 1990 Act No. 473, Section 3; 1992 Act No. 501, Part II Section 43D; 1995 Act No. 145, Part II, Section 2C.



SECTION 44-2-75. Insurance pools.

(A) Any person who owns an underground storage tank containing petroleum or petroleum products who is unable to demonstrate financial responsibility in the minimum amounts specified in Section 44-2-70(A) may establish an insurance pool in order to demonstrate this financial responsibility. The pool may purchase insurance or reinsurance on a group or individual basis, self-insure its members, or form, or join a purchasing group as defined in Section 38-87-20(10). Any contract establishing an insurance pool shall provide for:

(1) the election by pool members of a governing authority for the pool, which may be a board of directors, a majority of whom must be elected or appointed officials of pool members;

(2) a financial plan setting forth in general terms:

(a) the insurance coverages to be offered by the insurance pool, applicable deductible levels, and the maximum levels of claims which the pool will self-insure;

(b) the amount of cash reserves to be set aside for the payment of claims;

(c) the amount of insurance to be purchased by the pool to provide coverage over and above the claims which are not to be satisfied directly from the pool's resources; and

(d) the amount, if any, of aggregate excess insurance coverage to be purchased and maintained in the event that the insurance pool's resources are exhausted in a given fiscal period;

(3) a plan of management which provides for the following:

(a) the means of establishing the governing authority of the pool;

(b) the responsibility of the governing authority for fixing contributions to the pool, maintaining reserves, levying and collecting assessments for deficiencies, disposing of surpluses, and administration of the pool in the event of termination or insolvency;

(c) the basis upon which new members may be admitted to, and existing members may leave, the pool;

(d) the identification of funds and reserves by exposure areas; and

(e) those other provisions as are necessary or desirable for the operation of the pool.

(B) The formation and operation of an insurance pool under this section is subject to approval by the Director of the Department of Insurance who may, after notice and hearing, establish reasonable requirements by regulation for the approval and monitoring of these pools, including prior approval of pool administrators and provisions for periodic examinations of financial condition.

(C) The Department of Insurance may disapprove an application for the formation of an insurance pool and may suspend or withdraw approval whenever he finds that the applicant or pool:

(1) has refused to submit its books, papers, accounts, or affairs to the reasonable inspection of the Director of the Department of Insurance or his representative;

(2) has refused, or its officers or agents have refused, to furnish satisfactory evidence of its financial and business standing or solvency;

(3) is insolvent or is in such condition that its further transaction of business in this State is hazardous to its members and creditors in this State, and to the public;

(4) has refused or neglected to pay a valid final judgment against it within sixty days after its rendition;

(5) has violated any law of this State or has violated or exceeded the powers granted by its members;

(6) has failed to pay any fees, taxes, or charges imposed in this State within sixty days after they are due and payable, or within sixty days after final disposition or any legal contest with respect to liability therefor; or

(7) has been found insolvent by a court of any other state, or by the insurance commissioner or other proper officer or agency of any other state, and has been prohibited from doing business in that state.

HISTORY: 1988 Act No. 486, Section 2; 1993 Act No. 181, Sections 1034, 1035; 1995 Act No. 145, Part II, Section 2D.



SECTION 44-2-80. Release of regulated substance; containment, removal, and abatement.

(A) Any person who releases a regulated substance from an underground storage tank immediately shall undertake to contain, remove, and abate the release to the satisfaction of the department. However, the undertaking to contain, remove, or abate a release must not be considered an admission of responsibility for the release by the person taking the action. Notwithstanding this requirement, the department may undertake abatement measures and other site rehabilitation actions in response to a release and may contract and retain agents who shall operate under the discretion of the department if a responsible party is unwilling or unable to conduct site rehabilitation.

(B) The requirement to conduct site rehabilitation actions other than necessary abatement actions to eliminate any imminent threat to human health, safety, or the environment a release may pose, does not apply to a person who, without participating in the management of a petroleum or petroleum product underground storage tank and is otherwise not engaged in petroleum production, refining, and marketing, holds indicia of ownership primarily to protect that person's security interest in the tank. The indicia of ownership exemption includes persons who acquire title to the property through foreclosure or other means necessary to enforce the security interests and who, without participating in the management, are otherwise not engaged in petroleum production, refining, and marketing.

(C) A person who acquires title to any property on which an underground storage tank has been removed is not responsible for site rehabilitation actions other than necessary abatement actions to eliminate any imminent threat to human health, safety, or the environment. This exemption applies to the extent the release is eligible for compensation from the Superb Account if both of the following conditions are met:

(1) The person does not have or has not had any familial, financial, or related interest with the person who owned or operated the underground storage tanks that were previously in use at that property. The person must not be an affiliate of the owner or operator.

(2) The person allows for reasonable access by the underground storage tank owner or operator or the department to perform site rehabilitation activities.

HISTORY: 1988 Act No. 486, Section 2; 1995 Act No. 146, Section 8C; 1997 Act No. 88, Section 4.



SECTION 44-2-90. Accrued interest; prospective abolition of environmental interest fee; use of residual funds for site rehabilitation.

(A) Any interest accruing on the Superb Account and the Superb Financial Responsibility Fund must be credited to each respective account.

(B) The environmental impact fee established in Section 44-2-60(B) is abolished on December 31, 2026, provided that the environmental impact fees due for the month of December, 2026, must be paid by the end of January, 2027. Funds remaining in the Superb Account after this date, so long as available, must be used to pay the costs of site rehabilitation by owners or operators which were incurred before December 31, 2026, and to pay for site rehabilitation at orphan sites.

HISTORY: 1988 Act No. 486, Section 2; 1990 Act No. 473, Section 4; 1991 Act No. 171, Part II, Section 18B; 1992 Act No. 501, Part II, Section 43E; 1994 Act No. 497, Part II, Section 80F.



SECTION 44-2-110. Early detection incentive program.

All releases from underground storage tanks reported to the department any time from midnight on December 31, 1987, to midnight on June 30, 1993, regardless of whether the release occurred before or after January 1, 1988, are qualified for expenditure of funds from the Superb Account, provided that a written report is filed with respect to it. All usual, customary, and reasonable site rehabilitation costs are eligible and any funds expended must be absorbed at the expense of the Superb Account, as available, without recourse to reimbursement or recovery, subject to the following exceptions:

(1) The provisions of this section do not apply to a release at a site where the department has initiated an administrative or civil enforcement action before December 31, 1987.

(2) The provisions of this section do not apply to a release at a site where the department has been denied site access to implement the provisions of this chapter.

(3) The provisions of this section must not be construed to authorize or require compensation from the Superb Account for any costs expended at a release at a site which was either reported to the department or where rehabilitation commenced before December 31, 1987.

(4) The provisions of this section must not be construed to authorize or require compensation from the Superb Account for costs incurred at a release at a site reported to the department between January 1, 1990, and July 1, 1991, unless the costs are in excess of the minimum financial responsibility required of the owner under the applicable provision of Section 44-2-70(A) which was in effect at the time the release was reported.

For all releases reported during the time period established in this section, all site rehabilitation costs must be submitted to the department on or before September 30, 1994, to be considered for payment. After September 30, 1994, no costs will be allowed unless prior approval is obtained from the department. Requests for cost approval must be in accordance with regulations promulgated pursuant to this chapter and criteria established by the department as authorized by this chapter.

HISTORY: 1988 Act No. 486, Section 2; 1990 Act No. 473, Section 6; 1991 Act No. 171, Part II, Section 18C; 1992 Act No. 501, Part II, Section 43F; 1994 Act No. 497, Part II, Section 80G; 1995 Act No. 145, Part II, Section 2E.



SECTION 44-2-115. Eligibility requirements to be applied to favor eligibility; qualified site remains qualified until correction and compensation; petition for matter to be heard as contested case; reconsideration by mediation panel.

The department shall apply the eligibility requirements set forth in this chapter in a manner favoring eligibility. Once the department determines that a release at a site qualifies for compensation from the Superb Account, coverage for that release shall continue to be provided, notwithstanding the issuance of a no action letter, until corrective action is undertaken and the owner or operator is compensated by the Superb Account. If the department denies an owner's or operator's request for compensation from the Superb Account, the owner or operator may file a petition with an Administrative Law Judge for the matter to be heard as a contested case under the Administrative Procedures Act. Concurrently with the filing of a petition with the Administrative Law Judge, the owner or operator may request reconsideration of the department's denial by a mediation panel appointed by the director of the department. The mediation panel shall meet with the owner or operator and thereafter make a recommendation for settlement to the director or the director's designee. The mediation process must be completed within four weeks from denial of compensation. If a satisfactory settlement is not reached, the owner or operator may then proceed with the hearing before the Administrative Law Judge.

HISTORY: 1994 Act No. 497, Part II, Section 80A; 1995 Act No. 145, Part II, Section 2F.



SECTION 44-2-120. Use of contractors, subcontractors, and employees for rehabilitation or cleanup.

(A) The department shall promulgate regulations relating to the evaluation and approval of site rehabilitation contractors to perform work pursuant to this chapter. In doing so, the department, where appropriate, may utilize or incorporate national or state licensing or certification programs that may assist in this endeavor. The department in these regulations may distinguish between different types of site rehabilitation contractors. The regulations promulgated pursuant to this section shall include the following requirements for site rehabilitation contractors:

(1) requirements for minimum knowledge and experience relating to the performance of site rehabilitation activities;

(2) requirements for types and minimum amounts of liability insurance to be maintained by approved contractors;

(3) requirements for public notice of requests for approval applications, evaluation of applications, and subsequent publication of a list of approved contractors;

(4) requirements for actions to be taken in the event that an approved contractor fails to maintain the approval;

(5) requirements for use of an owner or operator's personnel or equipment in performing site rehabilitation activities.

(B) The approval of a site rehabilitation contractor pursuant to this section in no way shall establish liability or responsibility on the part of the department or the State of South Carolina in regards to the services provided by the contractor or circumstances which may occur as a result of such services.

(C) Nothing in this chapter may be construed to prohibit an owner or operator of an underground storage tank from conducting site rehabilitation or cleanup through contractors, subcontractors, or qualified personnel employed by them. However, the department may prohibit from participating in site rehabilitation under this chapter any contractor or subcontractor or person who:

(1) is not a South Carolina registered professional geologist or engineer, or is not bonded or insured for the full costs of site rehabilitation;

(2) has had administrative or civil enforcement action under the provisions of this chapter taken against him within the last three years;

(3) has demonstrated repeated noncompliance with requirements for compensation established by the department under Section 44-2-50(B);

(4) has demonstrated repeated inability to perform site rehabilitation in accordance with accepted industry standards;

(5) has failed to maintain the requirements necessary for approval as a site rehabilitation contractor under this section.

HISTORY: 1988 Act No. 486, Section 2; 1992 Act No. 501, Part II, Section 43G; 1995 Act No. 145, Part II, Section 2L.



SECTION 44-2-130. Compensation from Superb Account; other insurance or financial responsibility mechanism; deadline for submission; site rehabilitation not a state contract; criteria and restrictions; application, certification, approval, denial, appeal; records; rehabilitation plan; payments; federal government sites exempt.

(A) For releases reported subsequent to June 30, 1993, and so long as funds are available in the Superb Account and except as otherwise provided in Sections 44-2-40 and 44-2-110, an owner or operator or his agent is eligible for compensation for usual, customary, and reasonable costs incurred for site rehabilitation in excess of twenty-five thousand dollars or in excess of the amount recoverable from the financial responsibility mechanism provided for this purpose, whichever is less. If a liability insurance policy or any other financial responsibility mechanism which provides financial responsibility coverage for sudden or nonsudden release of petroleum or petroleum products from an underground storage tank has been executed for a site at which compensation from the Superb Account is sought, no funds may be expended from the Superb Account until the funds provided by the financial responsibility mechanism have been exhausted.

(B) For all releases reported after June 30, 1993, all site rehabilitation costs must be submitted to the department on or before September 30, 1994, to be considered for payment. After September 30, 1994, no costs will be allowed unless prior approval is obtained from the department. Requests for cost approvals must be in accordance with regulations promulgated pursuant to this chapter and criteria established by the department as authorized by this chapter.

(C)(1) No owner or operator or his agent is entitled to compensation from the Superb Account for site rehabilitation unless rehabilitation is conducted in accordance with criteria established by the department and regulations promulgated by the department pursuant to Section 44-2-50(B).

(2) No owner or operator or his agent is entitled to compensation from the Superb Account for the costs of repair or replacement of any tank or equipment.

(D) Compensation from the Superb Account by an owner or operator or his agent conducting site rehabilitation through his own personnel or through contractors or subcontractors is not considered a state contract for purposes of procurement or subject to state bid requirements.

(E)(1) An owner or operator of an underground storage tank or his agent seeking to qualify for compensation from the Superb Account for site rehabilitation shall submit a written application to the department. The written application must be on a form specified by the department and include certification that site rehabilitation is necessary, the tanks at the site have been registered in compliance with applicable law and regulations, and all registration fees have been paid. The department shall accept certification that the release at the site is in need of rehabilitation if the certification is provided jointly by the owner or operator and a South Carolina registered professional geologist or engineer, and if the certification is supported with geotechnical data which reasonably justifies the claim. Upon final determination the department shall provide written notice to the applicant of its findings including detailed reasons for any denial. Any denial of an application must be appealable to the Board of Health and Environmental Control. The department is exempt from this time frame for applications which are received within three months of the close of the grace period allowed in Section 44-2-110.

(2) The owner or operator responsible for conducting the site rehabilitation or his agents shall keep and preserve suitable records of hydrological and other site assessments, site plans, contracts, accounts, invoices, or other transactions related to the cleanup and rehabilitation and the records must be accessible to the department during regular business hours.

(F) An owner or operator of an underground storage tank or his agent seeking compensation from the Superb Account must submit to the department a written request consisting of a plan for site rehabilitation and an associated cost proposal in accordance with regulations established by the department. The department shall make payments as expeditiously as possible for invoices submitted in accordance with regulations. However, payment for any properly justified invoice after ninety days of receipt shall include interest compounded daily for the amount of approved costs at the same legal interest rate provided by Section 34-31-20(A). For invoices submitted to the department after July 1, 1994, no interest may be paid pursuant to this paragraph. Interest continues to accrue and must be paid for invoices submitted to the department before July 1, 1994, which meet the requirements of this paragraph.

(G) The provisions of this section do not apply to rehabilitation of a release at a site owned or operated by the federal government.

HISTORY: 1988 Act No. 486, Section 2; 1990 Act No. 473, Sections 5, 7-10; 1991 Act No. 171, Part II, Section 18D; 1992 Act No. 501, Part II, Section 43H; 1995 Act No. 145, Part II, Sections 2G, 2H, 2I.



SECTION 44-2-140. Enforcement of chapter or department order; penalties for violations.

(A) Whenever the department finds that any person is in violation of any provision of this chapter, any regulation promulgated under this chapter, or prior order of the department, the department may issue an order requiring the person to comply with the provision, regulation, or prior order, or the department may bring civil action for injunctive relief in an appropriate court of competent jurisdiction. An order issued by the department or court may include civil penalties as provided for in this chapter. The department immediately may suspend an underground storage tank permit to operate or registration certificate or may order other action as may be necessary and proper when it is determined that the operation of the underground storage tank constitutes an imminent hazard to human health or the environment. Following immediate permit or registration certificate suspension, all dispensing from the underground storage tank upon which this action was taken shall cease and the owner or operator shall properly empty the tank.

(B) Any person who violates any provision of this chapter, any regulation promulgated hereunder, or any order of the department issued under subsection (A) is subject to a civil penalty not to exceed ten thousand dollars for each tank for each day of violation.

(C) Any person who wilfully violates any provision of this chapter, any regulation promulgated hereunder, or any order of the department issued under subsection (A) is guilty of a misdemeanor and, upon conviction, must be fined not more than twenty-five thousand dollars per day of violation or imprisoned for not more than one year or both.

HISTORY: 1988 Act No. 486, Section 2; 1997 Act No. 88, Section 5.



SECTION 44-2-150. Superb Advisory Committee; establishment; purposes; composition; terms; officers; quorum; operating procedures; facilities; duties and responsibilities; reports.

(A) There is established a Superb Advisory Committee to study the implementation and administration of the Superb program, including the Superb Account, the Superb Financial Responsibility Fund, and the regulatory requirements applicable to underground storage tanks; to make recommendations to the department and the General Assembly on ways to improve the efficiency of the program and to maximize available funds; and to advise the department on administration of the program.

(B) The members of the committee must be appointed before August 1, 1994.

(C) The committee shall consist of fourteen members, appointed by the commissioner of the department as follows:

(1) one member representing the general public;

(2) two members representing environmental organizations;

(3) one member representing the South Carolina Petroleum Council;

(4) one member representing the South Carolina Petroleum Marketers Association;

(5) one member representing the South Carolina Service Station Dealers Association;

(6) one member representing the South Carolina Chamber of Commerce;

(7) one member representing the South Carolina Bankers Association;

(8) one member representing a business that specializes in the assessment or remediation, or both, of contamination resulting from leaking underground storage tanks;

(9) one member representing the South Carolina Department of Insurance;

(10) one member representing the Department of Health and Environmental Control;

(11) one member representing the State Budget and Control Board, Division of General Services;

(12) one member representing the Municipal Association of South Carolina; and

(13) one member representing the South Carolina Association of Counties.

(D) The committee shall have the following duties and responsibilities:

(1) to conduct an initial review of the management of the Superb Program and the Superb Financial Responsibility Fund and the availability of funds in the account and the fund and thereafter to monitor the management of the account and the fund;

(2) to determine the success of the Superb program in achieving its statutory purpose of providing a means for the investigation and cleanup of spills, leaks, and other discharges from underground storage tanks without delay, which determination shall include a list of all sites cleaned up pursuant to the Superb program;

(3) to review the administration of the Superb program and to determine the feasibility and desirability of maintaining or separating the function of environmental regulation from the function of administering the Superb Account and Superb Financial Responsibility Fund;

(4) to make recommendations on the development of regulations for prioritizing sites;

(5) to make recommendations on the development of regulations establishing reasonable site-specific cleanup goals and utilizing risk-based goals for corrective action;

(6) to review the financial solvency of the Superb Account and to examine and make recommendations regarding alternative funding mechanisms;

(7) to review the interaction between the Federal Trust Fund and the Superb Account;

(8) to review and provide recommendations on standards and procedures to reduce time and costs to achieve site cleanup in a high quality and efficient manner;

(9) to study and make recommendations regarding the feasibility of utilizing a competitive bidding process in any or all stages of the Superb program;

(10) to study and make recommendations regarding the feasibility of the State's contracting with private entities to provide services for the program, such as having private insurers process compensation applications;

(11) to make recommendations regarding actions the department could take to facilitate commercial lending activity involving Superb-qualified sites and;

(12) to make recommendations regarding the development of an appeals process for those owners or operators who are denied access to the Superb fund because they were found not to be in substantial compliance under Section 44-2-40(B).

(E) Members of the committee shall serve for terms of two years and until their successors are appointed and qualify. The committee shall selection a chairman and vice-chairman. The committee shall adopt operating procedures, including attendance requirements. A majority of the members constitute a quorum to do business. The committee shall meet on the call of the chairman or of a majority of the members; however, the committee shall meet at least monthly before the date that its initial report required by subsection (F) is due. The department shall provide the necessary staff and the administrative facilities and services to the committee and shall cooperate fully with the committee, including providing information necessary for the committee to perform its functions.

(F) Not later than December 16, 1994, the committee shall submit a report to the department and General Assembly addressing the issues identified in subsection (D) of this section. The report shall include recommendations for any statutory changes that the committee determines should be made in the Superb program and recommendations regarding regulations required to be promulgated pursuant to Section 44-2-50(B).

(G) Following its initial report, the committee shall submit to the department and the General Assembly by the end of each calendar year an annual report which, at a minimum, shall address the financial status and viability of the Superb Account and the Superb Financial Responsibility Fund, the number of sites successfully remediated pursuant to the Superb program, the number of sites remaining to be remediated, and any statutory or regulatory changes that the committee recommends.

HISTORY: 1994 Act No. 497, Part II, Section 80B.






CHAPTER 3 - LOCAL HEALTH BOARDS AND DISTRICTS

SECTION 44-3-10. Municipal corporations may maintain boards of health; supervisory control.

Municipal corporations of this State may establish and maintain a board of health which shall be authorized by the governing body of the municipality. The composition and method of selection of the board shall be within the discretion of the governing body of the municipality. The duties and powers of the board shall be designated by such governing body. However, the board and its employees shall function under the administration, control, guidance and direction of the Department of Health and Environmental Control. The rules and regulations or operational procedures of any board established hereunder shall not be in conflict with any rule, regulation, or procedure of the Department of Health and Environmental Control, and in the event of any conflict, the rules, regulations and procedures of the Department of Health and Environmental Control shall prevail. Municipal boards of health shall, when requested by the Department of Health and Environmental Control, make reports on their activities to the Department of Health and Environmental Control.

HISTORY: 1962 Code Section 32-61; 1952 Code Section 32-61; 1942 Code Sections 5027, 5028-1; 1932 Code Sections 1501, 5005; Civ. C. '22 Section 2316; Cr. C. '22 Section 449; Civ. C. '12 Section 1575; Cr. C. '12 Section 439; 1905 (24) 903; 1972 (57) 2288.



SECTION 44-3-110. Creation of Catawba Health District; appointment of district medical director.

There is hereby created the Catawba Health District consisting of Chester, Lancaster and York Counties. The Catawba Health District shall be a subdivision of the Department of Health and Environmental Control and shall be under the direction and control of the Department of Health and Environmental Control. The Director of the Department of Health and Environmental Control shall appoint, after consultation with the District Advisory Council, a district medical director whose duty it shall be to protect the public health in the district.

HISTORY: 1962 Code Section 32-481; 1973 (58) 226; 1993 Act No. 181, Section 1036.



SECTION 44-3-120. Creation and membership of Advisory Council.

There is also hereby created the Catawba Health District Advisory Council. Membership of the Advisory Council shall consist of sixteen members and shall be based upon population and community needs of the district. The initial membership shall consist of three members from Chester County, five members from Lancaster County and eight members from York County, who shall be appointed by the Governor upon the recommendation of the legislative delegations of the respective counties. The members of the Advisory Council shall serve for a term of four years or until their successors are appointed and qualify, except that eight of the sixteen members of the initial Board shall serve for an initial term of two years. The eight members having two-year terms shall be chosen by lot. Advisory Council members shall be appointed for terms commencing July 1, 1973.

HISTORY: 1962 Code Section 32-482; 1973 (58) 226.



SECTION 44-3-130. Powers and duties of Advisory Council.

The Catawba Health District Advisory Council shall be subject to the supervisory and advisory control of the Department of Health and Environmental Control. The District Advisory Council shall be charged with the duty of advising the district medical director in all matters of sanitary interest and scientific importance bearing upon the protection of the public health.

HISTORY: 1962 Code Section 32-483; 1973 (58) 226.



SECTION 44-3-140. Officers of Advisory Council.

The Advisory Council shall elect a chairman annually from its membership. The district medical director shall be secretary of the Advisory Council.

HISTORY: 1962 Code Section 32-484; 1973 (58) 226.



SECTION 44-3-150. Direction and control of county health departments.

The Chester County Health Department, the Lancaster County Health Department and the York County Health Department, including county health officers, medical directors and county administrators, shall be directly responsible to and under the direction and control of the district medical director who shall be responsible to and under the direction and control of the Director of the Department of Health and Environmental Control.

HISTORY: 1962 Code Section 32-485; 1973 (58) 226; 1993 Act No. 181, Section 1037.






CHAPTER 4 - EMERGENCY HEALTH POWERS

SECTION 44-4-100. Short title.

This act may be cited as the "Emergency Health Powers Act."

HISTORY: 2002 Act No. 339, Section 24, eff July 2, 2002.



SECTION 44-4-110. Legislative findings and intent.

The General Assembly finds that:

(1) the government must do more to protect the health, safety, and general well being of our citizens;

(2) new and emerging dangers, including emergent and resurgent infectious diseases and incidents of civilian mass casualties, pose serious and immediate threats;

(3) a renewed focus on the prevention, detection, management, and containment of public health emergencies is called for;

(4) emergency health threats, including those caused by chemical terrorism, radiological terrorism, bioterrorism, and epidemics, require the exercise of extraordinary government functions. Chemical terrorism and bioterrorism pose especial threats to the food supply of the State;

(5) this State must have the ability to respond, rapidly and effectively, to potential or actual public health emergencies;

(6) the exercise of emergency health powers must promote the common good;

(7) emergency health powers must be grounded in a thorough scientific understanding of public health threats and disease transmission;

(8) guided by principles of justice, it is the duty of this State to act with fairness and tolerance toward individuals and groups;

(9) the rights of people to liberty, bodily integrity, and privacy must be respected to the fullest extent possible consistent with the overriding importance of the public's health and security; and

(10) this act is necessary to protect the health and safety of the citizens of this State.

HISTORY: 2002 Act No. 339, Section 24, eff July 2, 2002.



SECTION 44-4-120. Purpose.

The purposes of this act are:

(1) to authorize the collection of data and records, the control of property, the management of persons, and access to communications as may be strictly necessary to accomplish the purposes of this act;

(2) to facilitate the early detection of a qualifying health event or public health emergency, and allow for immediate investigation of such an emergency by granting access to individuals' health information under specified circumstances;

(3) to grant state officials the authority to use and appropriate property as necessary for the care, treatment, and housing of patients, and for the destruction or decontamination of contaminated materials;

(4) to grant state officials the authority to provide care and treatment to persons who are ill or who have been exposed to infection, and to separate affected individuals from the population at large for the purpose of interrupting the transmission of infectious disease;

(5) to ensure that the needs of infected or exposed persons will be addressed to the fullest extent possible, given the primary goal of controlling serious health threats;

(6) to provide state officials with the ability to prevent, detect, manage, and contain emergency health threats without unduly interfering with civil rights and liberties; and

(7) to require the development of a comprehensive plan to provide for a coordinated, appropriate response in the event of a public health emergency.

HISTORY: 2002 Act No. 339, Section 24, eff July 2, 2002.



SECTION 44-4-130. Definitions.

As used in the chapter:

(A) "Biological agent" means a microorganism, virus, infectious substance, naturally occurring or bioengineered product, or other biological material that could cause death, disease, or other harm to a human, an animal, a plant, or another living organism.

(B) "Bioterrorism" means the intentional use or threatened use of a biological agent to harm or endanger members of the public.

(C) "Chemical agent" means a poisonous chemical agent that has the capacity to cause death, disease, or other harm to a human, an animal, a plant, or another living organism.

(D) "Chemical terrorism" means the intentional use or threatened use of a chemical agent to harm or endanger members of the public.

(E) "Chain of custody" means the methodology of tracking specimens for the purpose of maintaining control and accountability from initial collection to final disposition of the specimens and providing for accountability at each stage of collecting, handling, testing, storing, and transporting the specimens and reporting test results.

(F) "Commissioner" means the Commissioner of the Department of Health and Environmental Control.

(G) "Contagious disease" is an infectious disease that can be transmitted from person to person, animal to person, or insect to person.

(H) "Coroners, medical examiners, and funeral directors' ' have the same meanings as provided in Sections 17-5-5 and 40-19-10, respectively.

(I) "DHEC" means the Department of Health and Environmental Control or any person authorized to act on behalf of the Department of Health and Environmental Control.

(J) "Facility" means any real property, building, structure, or other improvement to real property or any motor vehicle, rolling stock, aircraft, watercraft, or other means of transportation.

(K) "Health care facility" means any nonfederal institution, building, or agency or portion thereof, whether public or private (for-profit or nonprofit) that is used, operated, or designed to provide health services, medical treatment, or nursing, rehabilitative, or preventive care to any person or persons. This includes, but is not limited to, ambulatory surgical facilities, health maintenance organizations, home health agencies, hospices, hospitals, infirmaries, intermediate care facilities, kidney treatment centers, long-term care facilities, medical assistance facilities, mental health centers, outpatient facilities, public health centers, rehabilitation facilities, residential treatment facilities, skilled nursing facilities, and adult daycare centers. The term also includes, but is not limited to, the following related property when used for or in connection with the foregoing: laboratories, research facilities, pharmacies, laundry facilities, health personnel training and lodging facilities, and patient, guest, and health personnel food service facilities, and offices and office buildings for persons engaged in health care professions or services.

(L) "Health care provider" means any person or entity who provides health care services including, but not limited to, hospitals, medical clinics and offices, special care facilities, medical laboratories, physicians, pharmacists, dentists, physician assistants, nurse practitioners, registered and other nurses, paramedics, firefighters who provide emergency medical care, emergency medical or laboratory technicians, and ambulance and emergency medical workers. This includes out-of-state medical laboratories, provided that such laboratories have agreed to the reporting requirements of South Carolina. Results must be reported by the laboratory that performs the test, but an in-state laboratory that sends specimens to an out-of-state laboratory is also responsible for reporting results.

(M) "Infectious disease" is a disease caused by a living organism or virus. An infectious disease may, or may not, be transmissible from person to person, animal to person, or insect to person.

(N) "Isolation" and "quarantine" mean the compulsory physical separation (including the restriction of movement or confinement) of individuals and/or groups believed to have been exposed to or known to have been infected with a contagious disease from individuals who are believed not to have been exposed or infected, in order to prevent or limit the transmission of the disease to others; if the context so requires, "quarantine" means compulsory physical separation, including restriction of movement, of populations or groups of healthy people who have been potentially exposed to a contagious disease, or to efforts to segregate these persons within specified geographic areas. "Isolation" means the separation and confinement of individuals known or suspected (via signs, symptoms, or laboratory criteria) to be infected with a contagious disease to prevent them from transmitting disease to others.

(O) "Protected health information" means any information, whether oral, written, electronic, visual, pictorial, physical, or any other form, that relates to an individual's past, present, or future physical or mental health status, condition, treatment, service, products purchased, or provision of care, and that reveals the identity of the individual whose health care is the subject of the information, or where there is a reasonable basis to believe such information could be utilized (either alone or with other information that is, or reasonably should be known to be, available to predictable recipients of such information) to reveal the identity of that individual.

(P) "Public health emergency" means the occurrence or imminent risk of a qualifying health condition.

(Q) "Public safety authority" means the Department of Public Safety, the State Law Enforcement Division, or designated persons authorized to act on behalf of the Department of Public Safety, the State Law Enforcement Division including, but not limited to, local governmental agencies that act principally to protect or preserve the public safety, or full-time commissioned law enforcement persons.

(R) "Qualifying health condition" means:

(1) a natural disaster; or

(2) an illness or health condition that may be caused by terrorism, epidemic or pandemic disease, or a novel infectious agent or biological or chemical agent and that poses a substantial risk of a significant number of human fatalities, widespread illness, or serious economic impact to the agricultural sector, including food supply.

(S) "Radioactive material" means a radioactive substance that has the capacity to cause bodily injury or death to a human, an animal, a plant, or another living organism.

(T) "Radiological terrorism" means the intentional use or threatened use of a radioactive material to harm or endanger members of the public.

(U) "Specimens" include, but are not limited to, blood, sputum, urine, stool, other bodily fluids, wastes, tissues, and cultures necessary to perform required tests, and environmental samples or other samples needed to diagnose potential chemical, biological, or radiological contamination.

(V) "Tests" include, but are not limited to, any diagnostic or investigative analyses necessary to prevent the spread of disease or protect the public's health, safety, and welfare.

(W) "Trial court" is the circuit court for the county in which the isolation or quarantine is to occur or to the circuit court for the county in which a public health emergency has been declared. If that court is unable to function because of the isolation, quarantine, or public health emergency, the trial court is a circuit court designated by the Chief Justice upon petition and proper showing by the Department of Health and Environmental Control.

HISTORY: 2002 Act No. 339, Section 24, eff July 2, 2002; 2008 Act No. 341, Section 1, eff June 11, 2008.



SECTION 44-4-300. Powers over dangerous facilities and materials.

After the declaration of a state of public health emergency, DHEC may exercise, in coordination with state agencies, local governments, and other organizations responsible for implementation of the emergency support functions in the State Emergency Operations Plan for handling dangerous facilities and materials, for such period as the state of public health emergency exists, the following powers over dangerous facilities or materials:

(1) to close, direct and compel the evacuation of, or to decontaminate or cause to be decontaminated, any facility of which there is reasonable cause to believe that it may endanger the public health; and

(2) to decontaminate or cause to be decontaminated, any material of which there is reasonable cause to believe that it may endanger the public health.

HISTORY: 2002 Act No. 339, Section 24, eff July 2, 2002.



SECTION 44-4-310. Use of health care facility or services in response to public health emergency.

DHEC, in coordination with the guidelines of the State Emergency Operations Plan, may, for such period as the state of public health emergency exists and as may be reasonable and necessary for emergency response, require a health care facility to provide services or the use of its facility if the services are reasonable and necessary to respond to the public health emergency as a condition of licensure, authorization, or the ability to continue doing business in the State as a health care facility. When DHEC needs the use or services of the facility to isolate or quarantine individuals during a public health emergency, the management and supervision of the health care facility must be coordinated with DHEC to ensure protection of existing patients and compliance with the terms of this act.

HISTORY: 2002 Act No. 339, Section 24, eff July 2, 2002.



SECTION 44-4-320. Powers and duties regarding safe disposal of human remains.

(A) DHEC must coordinate with coroners, medical examiners, and funeral directors, for such period as the state of public health emergency exists, to exercise, in addition to existing powers, the following powers regarding the safe disposal of human remains:

(1) to take possession or control of any human remains which cannot be safely handled otherwise;

(2) to order the disposal of human remains of a person who has died of an infectious disease through burial or cremation within twenty-four hours after death;

(3) to require any business or facility authorized to embalm, bury, cremate, inter, disinter, transport, and dispose of human remains under the laws of this State to accept any human remains or provide the use of its business or facility if these actions are reasonable and necessary for emergency response. When necessary during the period of time of the public health emergency, DHEC must coordinate with the business or facility on the management or supervision of the business or facility; and

(4) to procure, by order or otherwise, any business or facility authorized to embalm, bury, cremate, inter, disinter, transport, and dispose of human remains under the laws of this State as may be reasonable and necessary for emergency response, with the right to take immediate possession thereof.

(B) Where possible, existing provisions set forth in the State Emergency Operations Plan for the safe disposal of human remains must be used in a public health emergency. Where the State Emergency Operations Plan is not sufficient to handle the safe disposal of human remains for a public health emergency, DHEC, in coordination with coroners, medical examiners, and funeral directors, must adopt and enforce measures to provide for the safe disposal of human remains as may be reasonable and necessary for emergency response. These measures may be related to procedures including, but not limited to, death certificates, autopsies, embalming, burial, cremation, interment, disinterment, transportation, and disposal of human remains.

(C) All human remains prior to disposal must be clearly labeled with all available information to identify the decedent and the circumstances of death. Any human remains of a deceased person with an infectious disease must have an external, clearly visible tag indicating that the human remains are infected and, if known, the infectious disease.

(D) Every person in charge of disposing of any human remains must maintain a written record of each set of human remains and all available information to identify the decedent and the circumstances of death and disposal. If the human remains cannot be identified, prior to disposal, a qualified person must, to the extent possible, take fingerprints and one or more photographs of the human remains, and collect a DNA specimen. All information gathered under this paragraph must be promptly forwarded to DHEC. Identification must be handled by the agencies that have laboratories suitable for DNA identification.

HISTORY: 2002 Act No. 339, Section 24, eff July 2, 2002; 2008 Act No. 341, Section 2, eff June 11, 2008.



SECTION 44-4-330. Purchase and distribution of pharmaceutical agents or medical supplies; rationing and quotas.

(A) After the declaration of a public health emergency, DHEC may purchase and distribute antitoxins, serums, vaccines, immunizing agents, antibiotics, and other pharmaceutical agents or medical supplies that it considers advisable in the interest of preparing for or controlling a public health emergency, without any additional legislative authorization.

(B)(1) If a state of public health emergency results in a statewide or regional shortage or threatened shortage of any product covered by subsection (a), whether or not such product has been purchased by DHEC, DHEC may control, restrict, and regulate by rationing and using quotas, prohibitions on shipments, price fixing, allocation or other means, the use, sale, dispensing, distribution, or transportation of the relevant product necessary to protect the health, safety, and welfare of the people of the State. In making rationing or other supply and distribution decisions, DHEC must give preference to health care providers, disaster response personnel, and mortuary staff.

(2) During a state of public health emergency, DHEC may procure, store, or distribute any antitoxins, serums, vaccines, immunizing agents, antibiotics, and other pharmaceutical agents or medical supplies located within the State as may be reasonable and necessary for emergency response, with the right to take immediate possession thereof.

(3) If a public health emergency simultaneously affects more than one state, nothing in this section shall be construed to allow DHEC to obtain antitoxins, serums, vaccines, immunizing agents, antibiotics, and other pharmaceutical agents or medical supplies for the primary purpose of hoarding such items or preventing their fair and equitable distribution among affected states.

HISTORY: 2002 Act No. 339, Section 24, eff July 2, 2002.



SECTION 44-4-340. Destruction of property; civil proceedings.

To the extent practicable and consistent with the protection of public health, prior to the destruction of any property under this article, DHEC in coordination with the applicable law enforcement agency must institute appropriate civil proceedings against the property to be destroyed in accordance with the existing laws and rules of the courts of this State or any such rules that may be developed by the courts for use during a state of public health emergency. Any property acquired by DHEC through such proceedings must, after entry of the decree, be disposed of by destruction as the court may direct.

HISTORY: 2002 Act No. 339, Section 24, eff July 2, 2002.



SECTION 44-4-500. Control and treatment of infectious disease.

During a state of public health emergency, DHEC must use every available means to prevent the transmission of infectious disease and to ensure that all cases of infectious disease are subject to proper control and treatment.

HISTORY: 2002 Act No. 339, Section 24, eff July 2, 2002.



SECTION 44-4-510. Physical examinations or tests; isolation or quarantine of persons refusing examination.

(A)(1) During a state of public health emergency, DHEC may perform voluntary physical examinations or tests as necessary for the diagnosis or treatment of individuals.

(2) DHEC may isolate or quarantine, pursuant to the sections of this act and its existing powers under Section 44-1-140, any person whose refusal of physical examination or testing results in uncertainty regarding whether he or she has been exposed to or is infected with a contagious or possibly contagious disease or otherwise poses a danger to public health.

(B)(1) Physical examinations or tests may be performed by any qualified person authorized to do so by DHEC.

(2) Physical examinations or tests must not be reasonably likely to result in serious harm to the affected individual.

HISTORY: 2002 Act No. 339, Section 24, eff July 2, 2002.



SECTION 44-4-520. Vaccinations and treatment.

(A) During a state of public health emergency, DHEC may exercise the following emergency powers, in addition to its existing powers, over persons as necessary to address the public health emergency:

(1) to vaccinate persons as protection against infectious disease and to prevent the spread of contagious or possibly contagious disease;

(2) to treat persons exposed to or infected with disease; and

(3) to prevent the spread of contagious or possibly contagious disease, DHEC may isolate or quarantine, pursuant to the applicable sections of this act, persons who are unable or unwilling for any reason (including, but not limited to, health, religion, or conscience) to undergo vaccination or treatment pursuant to this section.

(B) Vaccinations or treatment, or both, must be provided only to those individuals who agree to the vaccinations or treatment, or both.

(C)(1) Vaccination may be performed by any qualified person authorized by DHEC.

(2) To be administered pursuant to this section, a vaccine must not be such as is reasonably likely to lead to serious harm to the affected individual.

(D)(1) Treatment must be administered by any qualified person authorized to do so by DHEC.

(2) Treatment must not be such as is reasonably likely to lead to serious harm to the affected individual.

HISTORY: 2002 Act No. 339, Section 24, eff July 2, 2002.



SECTION 44-4-530. Isolation and quarantine of individuals or groups; penalty for noncompliance.

(A) During a public health emergency, DHEC may isolate or quarantine an individual or groups of individuals. This includes individuals or groups who have not been vaccinated, treated, tested, or examined pursuant to Sections 44-4-510 and 44-4-520. DHEC may also establish and maintain places of isolation and quarantine, and set rules and make orders.

(B) DHEC must adhere to the following conditions and principles when isolating or quarantining individuals or groups of individuals:

(1) isolation and quarantine must be by the least restrictive means necessary to prevent the spread of a contagious or possibly contagious disease to others and may include, but are not limited to, confinement to private homes or other private and public premises;

(2) individuals isolated because of objective evidence of infection or contagious disease must be confined separately from quarantined asymptomatic individuals;

(3) the health status of isolated and quarantined individuals must be monitored regularly to determine if they require isolation or quarantine;

(4) if a quarantined individual becomes infected or is reasonably believed to be infected with a contagious or possibly contagious disease, he or she must be promptly removed to isolation;

(5) isolated and quarantined individuals must be immediately released when they pose no substantial risk of transmitting a contagious or possibly contagious disease to others;

(6) the needs of persons isolated and quarantined must be addressed in a systematic and competent fashion including, but not limited to, providing adequate food, clothing, shelter, means of communication with those in isolation or quarantine and outside these settings, medication, and competent medical care;

(7) premises used for isolation and quarantine must be maintained in a safe and hygienic manner and be designed to minimize the likelihood of further transmission of infection or other harms to persons isolated or quarantined; and

(8) to the extent possible, cultural and religious beliefs must be considered in addressing the needs of the individuals and establishing and maintaining isolation and quarantine premises.

(C) A person subject to isolation or quarantine must comply with DHEC's rules and orders, and must not go beyond the isolation or quarantine premises. Failure to comply with these rules and orders constitutes a felony and, upon conviction, a person must be fined not more than one thousand dollars or imprisoned not more than thirty days, or both.

(D)(1) DHEC may authorize physicians, health care workers, or others access to individuals in isolation or quarantine as necessary to meet the needs of isolated or quarantined individuals.

(2) No person, other than a person authorized by DHEC, shall enter isolation or quarantine premises. Failure to comply with this provision constitutes a felony and, upon conviction, a person must be fined not more than one thousand dollars or imprisoned not more than thirty days, or both.

(3) A person entering an isolation or quarantine premises with or without authorization of DHEC may be isolated or quarantined as provided for in this chapter.

(4) The public safety authority and other law enforcement officers may arrest, isolate, or quarantine an individual who is acting in violation of an isolation or quarantine order after the order is given to the individual pursuant to Section 44-4-540(B)(3) or after the individual is provided notice of the order. In a case where an individual is not the subject of an isolation or quarantine order under Section 44-4-540, law enforcement officers may provide written or verbal notice of the order. Law enforcement officers may arrest, isolate, or quarantine an individual who is acting in violation of isolation or quarantine rules after the rules are established and the individual is given written or verbal notice of the rules. An arrest warrant or an additional isolation or quarantine order is not required for arrest, isolation, or quarantine under Section 44-4-530(D)(4).

(E) An employer may not fire, demote, or otherwise discriminate against an employee complying with an isolation or quarantine order issued pursuant to Section 44-1-80, 44-1-110, 44-1-140, 44-4-520, 44-4-530, or 44-4-540; however, nothing in this section prohibits an employer from requiring an employee to use annual or sick leave to comply with such an order.

HISTORY: 2002 Act No. 339, Section 24, eff July 2, 2002; 2008 Act No. 341, Sections 3, 4, eff June 11, 2008.



SECTION 44-4-540. Isolation and quarantine procedures; order to show cause for not releasing.

(A) During a public health emergency, the isolation and quarantine of an individual or groups of individuals must be undertaken in accordance with the procedures provided in this section.

(B)(1) DHEC may temporarily isolate or quarantine an individual or groups of individuals through an emergency order signed by the commissioner or his designee, if delay in imposing the isolation or quarantine would significantly jeopardize DHEC's ability to prevent or limit the transmission of a contagious or possibly contagious disease to others.

(2) The emergency order must specify the following: (i) the identity of the individual or groups of individuals subject to isolation or quarantine; (ii) the premises subject to isolation or quarantine; (iii) the date and time at which isolation or quarantine commences; (iv) the suspected contagious disease, if known; and (v) a copy of Article V of this act and relevant definitions of this act.

(3) A copy of the emergency order must be given to the individual(s) or groups of individuals to be isolated or quarantined, or if impractical to be given to a group of individuals, it may be posted in a conspicuous place in the isolation or quarantine premises.

(4) Within ten days after issuing the emergency order, DHEC must file a petition pursuant to subsection (C) of this section for a court order authorizing the continued isolation or quarantine of the isolated or quarantined individual or groups of individuals.

(C)(1) DHEC may make a written petition to the trial court for an order authorizing the isolation or quarantine of an individual or groups of individuals.

(2) A petition under subsection (C)(1) must specify the following: (i) the identity of the individual or groups of individuals subject to isolation or quarantine; (ii) the premises subject to isolation or quarantine; (iii) the date and time at which isolation or quarantine commences; (iv) the suspected contagious disease, if known; and (v) a statement of compliance with the conditions and principles for isolation or quarantine of Section 44-4-530(B); and (vi) a statement of the basis upon which isolation or quarantine is justified in compliance with this article. The petition must be accompanied by a sworn affidavit of DHEC attesting to the facts asserted in the petition, together with any further information that may be relevant and material to the court's consideration.

(3) Notice to individuals or groups of individuals identified in the petition must be accomplished within twenty-four hours in accordance with the South Carolina Rules of Civil Procedure. If notice by mail or fax is not possible, notice must be made by personal service.

(4) A hearing must be held on any petition filed pursuant to this subsection within five days of filing of the petition. In extraordinary circumstances and for good cause shown, DHEC may apply to continue the hearing date on a petition filed pursuant to this section for up to ten days, which continuance the court may grant in its discretion giving due regard to the rights of the affected individuals, the protection of the public's health, the severity of the emergency, and the availability of necessary witnesses and evidence.

(5)(a) The court must grant the petition if, by a preponderance of the evidence, isolation or quarantine is shown to be reasonably necessary to prevent or limit the transmission of a contagious or possibly contagious disease.

(b) An order authorizing isolation or quarantine may do so for a period not to exceed thirty days.

(c) The order must: (i) identify the isolated or quarantined individuals or groups of individuals by name or shared or similar characteristics or circumstances; (ii) specify factual findings warranting isolation or quarantine pursuant to this act; (iii) include any conditions necessary to ensure that isolation or quarantine is carried out within the stated purposes and restrictions of this act; and (iv) served on affected individuals or groups of individuals in accordance with the South Carolina Rules of Civil Procedure. If notice by mail or fax is not possible, notice must be made by personal service.

(d) Prior to the expiration of an order issued pursuant to this item, DHEC may move to continue the isolation or quarantine for additional periods not to exceed thirty days each. The court must consider the motion in accordance with standards set forth in this item.

(D)(1) An individual or group of individuals isolated or quarantined pursuant to this act may apply to the trial court for an order to show cause why the individual or group of individuals should not be released. The court must rule on the application to show cause within forty-eight hours of its filing. If the court grants the application, the court must schedule a hearing on the order to show cause within twenty-four hours from issuance of the order to show cause. The issuance of the order to show cause does not stay or enjoin the isolation or quarantine order.

(2)(a) An individual or group of individuals isolated or quarantined pursuant to this act may request a hearing in the trial court for remedies regarding breaches to the conditions of isolation or quarantine. A request for a hearing does not stay or enjoin the isolation or quarantine order.

(b) Upon receipt of a request under this subsection alleging extraordinary circumstances justifying the immediate granting of relief, the court must fix a date for hearing on the matters alleged not more than twenty-four hours from receipt of the request.

(c) Otherwise, upon receipt of a request under this subsection, the court must fix a date for hearing on the matters alleged within five days from receipt of the request.

(3) In any proceedings brought for relief under this subsection, in extraordinary circumstances and for good cause shown, DHEC may move the court to extend the time for a hearing, which extension the court in its discretion may grant giving due regard to the rights of the affected individuals, the protection of the public's health, the severity of the emergency, and the availability of the necessary witnesses and evidence.

(E) A record of the proceedings pursuant to this section must be made and retained. In the event that, given a state of public health emergency, parties cannot personally appear before the court, proceedings may be conducted by their authorized representatives and be held via any means that allow all parties to fully participate.

(F) The court must appoint counsel to represent individuals or groups of individuals who are or who are about to be isolated or quarantined pursuant to the provisions of this act and who are not otherwise represented by counsel. Payment for these appointments must be made in accordance with other appointments for legal representation in actions arising outside of matters in this act, and is not the responsibility of any one state agency. Appointments last throughout the duration of the isolation or quarantine of the individual or groups of individuals. DHEC must provide adequate means of communication between such individuals or groups of individuals and their counsel. Where necessary, additional counsel for DHEC from other state agencies or from private attorneys appointed to represent state agencies, must be appointed to provide adequate representation for the agency and to allow timely hearings of the petitions and motions specified in this section.

(G) In any proceedings brought pursuant to this section, to promote the fair and efficient operation of justice and having given due regard to the rights of the affected individuals, the protection of the public's health, the severity of the emergency, and the availability of necessary witnesses and evidence, the court may order the consolidation of individual claims into groups of claims where:

(1) the number of individuals involved or to be affected is so large as to render individual participation impractical;

(2) there are questions of law or fact common to the individual claims or rights to be determined;

(3) the group claims or rights to be determined are typical of the affected individuals' claims or rights; and

(4) the entire group will be adequately represented in the consolidation.

(H) Notwithstanding the provisions of subsection (A), prior to the Governor declaring a public health emergency, as defined in Section 44-4-130, the isolation and quarantine of an individual or groups of individuals pursuant to Section 44-1-80, 44-1-110, 44-1-140, 44-4-520, 44-4-530, or 44-4-540 must be undertaken in accordance with the procedures provided in this section.

HISTORY: 2002 Act No. 339, Section 24, eff July 2, 2002; 2008 Act No. 341, Section 5, eff June 11, 2008.



SECTION 44-4-550. Specimen collection and testing.

(A)(1) DHEC may, for such period as the state of public health emergency exists, collect or cause to be collected specimens and perform tests on any person or animal, living or deceased, and acquire any previously collected specimens or test results that are reasonable and necessary to respond to the public health emergency.

(2) Specimens shall be collected only from those individuals who agree to have specimens collected or who agree to have tests performed.

(3) All specimens must be clearly marked.

(4) Specimen collection, handling, storage, and transport to the testing site must be performed in a manner that will reasonably preclude specimen contamination or adulteration and provide for the safe collection, storage, handling, and transport of the specimen.

(5) Any person authorized to collect specimens or perform tests must use chain of custody procedures to ensure proper recordkeeping, handling, labeling, and identification of specimens to be tested. This requirement applies to all specimens, including specimens collected using on-site testing kits.

(B) Any business, facility, or agency authorized to collect specimens or perform tests must provide such support as is reasonable and necessary to aid in a relevant criminal investigation.

HISTORY: 2002 Act No. 339, Section 24, eff July 2, 2002.



SECTION 44-4-560. Access to protected health information; disclosure.

(A) Access to protected health information of persons who have participated in medical testing, treatment, vaccination, isolation, or quarantine programs or efforts by DHEC during a public health emergency is limited to those persons having a legitimate need to:

(1) provide treatment to the individual who is the subject of the health information;

(2) conduct epidemiological research; or

(3) investigate the causes of transmission.

(B) Protected health information held by DHEC must not be disclosed to others without individual specific informed authorization except for disclosures made:

(1) directly to the individual;

(2) to the individual's immediate family members or life partners;

(3) to appropriate state or federal agencies or authorities when necessary to protect public health;

(4) to health care personnel where needed to protect the health or life of the individual who is the subject of the information;

(5) pursuant to a court order or executive order of the Governor to avert a clear danger to an individual or the public health; or

(6) to coroners, medical examiners, or funeral directors or others dealing with human remains to identify a deceased individual or determine the manner or cause of death.

HISTORY: 2002 Act No. 339, Section 24, eff July 2, 2002.



SECTION 44-4-570. Emergency powers regarding licensing of health personnel; appointment of in-state and out-of-state providers; liability of appointed providers for civil damages; appointment of emergency medical examiners or coroners; waiver of licensing fees and requirements; immunity.

(A) DHEC, in coordination with the appropriate licensing authority and the Department of Labor, Licensing and Regulation, may exercise, for such period as the state of public health emergency exists, in addition to existing emergency powers, the following emergency powers regarding licensing of health personnel:

(1) to require in-state health care providers to assist in the performance of vaccination, treatment, examination, or testing of any individual as a condition of licensure, authorization, or the ability to continue to function as a health care provider in this State;

(2) to accept the volunteer services of in-state and out-of-state health care providers consistent with Title 8, Chapter 25, to appoint such in-state and out-of-state health care providers as emergency support function volunteers, and to prescribe the duties as may be reasonable and necessary for emergency response; and

(3) to authorize the medical examiner or coroner to appoint and prescribe the duties of such emergency assistant medical examiners or coroners as may be required for the proper performance of the duties of the office.

(B)(1) The appointment of in-state and out-of-state health care providers pursuant to this section may be for a limited or unlimited time but must not exceed the termination of the state of public health emergency. DHEC may terminate the in-state and out-of-state appointments at any time or for any reason provided that any termination will not jeopardize the health, safety, and welfare of the people of this State.

(2) The appropriate licensing authority may waive any or all licensing requirements, permits, or fees required by law and applicable orders, rules, or regulations for health care providers from other jurisdictions to practice in this State.

(C)(1) Any health care provider appointed by the department pursuant to this section must not be held liable for any civil damages as a result of medical care or treatment including, but not limited to, trauma care and triage assessment, related to the appointment of the health care provider and the prescribed duties unless the damages result from providing, or failing to provide, medical care or treatment under circumstances demonstrating a reckless disregard for the consequences so as to affect the life or health of the patient.

(2) This subsection applies if the health care provider does not receive payment from the State other than as allowed in Section 8-25-40 for the appointed services and prescribed duties. However, if the health care provider is an employee of the State, the health care provider may continue to receive compensation from the health care provider's employer. This subsection applies whether the health care provider was paid, should have been paid, or expected to be paid for the services at the time of rendering the services from sources including, but not limited to, Medicaid, Medicare, reimbursement under the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. Section 512, et seq., or private health insurance.

(D)(1) The appointment of emergency assistant medical examiners or coroners pursuant to this section may be for a limited or unlimited time, but must not exceed the termination of the state of public health emergency. The medical examiner or coroner may terminate the emergency appointments at any time or for any reason, if the termination will not impede the performance of the duties of the office.

(2) The medical examiner or coroner may waive any or all licensing requirements, permits, or fees required by law and applicable orders, rules, or regulations for the performance of these duties.

(3) Any emergency assistant medical examiner or coroner appointed pursuant to this section is immune from civil liability for damages resulting from services relating to and performed during the period of appointment unless the damages result from providing, or failing to provide, services under circumstances demonstrating a reckless disregard for the consequences.

HISTORY: 2002 Act No. 339, Section 24, eff July 2, 2002; 2008 Act No. 341, Section 6, eff June 11, 2008.






CHAPTER 5 - STATE HEALTH PLANNING AND DEVELOPMENT ACT

SECTION 44-5-10. Short title.

This chapter may be cited as the "State Health Planning and Development Act".

HISTORY: 1962 Code Section 32-501; 1968 (55) 2400; 1979 Act No. 45.



SECTION 44-5-20. Definitions.

As used in this chapter:

(1) The "state health planning and development agency" or "state agency" means the Department of Health and Environmental Control.

(2) The "federal act" means Public Law 93-641, known as the National Health Planning and Resources Development Act of 1974 (Titles XV and XVI of the Public Health Services Act).

(3) "State program" means the state administrative program.

(4) "SHCC" means the South Carolina Statewide Health Coordinating Council.

(5) "The secretary" means the Secretary of the United States Department of Health, Education and Welfare.

(6) "Health systems agency" (HSA) means an entity which is organized, operated and designated in accordance with the federal act.

HISTORY: 1962 Code Section 32-502; 1968 (55) 2400; 1971 (57) 901; 1979 Act No. 45.



SECTION 44-5-40. Development of state program; collection of statistics and other data regarding health planning and development.

The state health planning and development agency shall develop, in compliance with the federal act, a state program for health planning and development for approval by the secretary. The state agency shall make statistical reports and other reports deemed essential to the determination of the level of health status of services in the State and may collect such information required by the federal act. The state agency shall coordinate with the Office of Cooperative Health Statistics of the Division of Research and Statistical Services and other agencies as appropriate in order to identify the data necessary for health planning and to develop the systems necessary to collect the data within the appropriate organizational structure. All possible efforts should be made by the state agency to use existing data systems in an effort to avoid duplication of effort. Where information necessary for health planning is collected by any person other than the state agency, such information, if requested, shall be made available to the state agency provided any reasonable mandates, guidelines or restrictions concerning confidentiality and dissemination of information which are applicable to this information as originally collected are not violated. A written explanation of how such data and reports will be used, and in what form and text the information will be disseminated, will be provided to those persons providing the information at least fifteen days prior to the general distribution of the information. The state agency shall be responsible for the functions prescribed for it by the federal act. The state agency shall consult with the Governor during the planning process in sufficient time for input and interaction prior to final consideration of the state health plan. It is the intent of this provision to have consultation and cooperation between the state agency and the Governor in the preparation and development of the state health plan.

HISTORY: 1962 Code Section 32-504; 1968 (55) 2400; 1979 Act No. 45.



SECTION 44-5-50. Statewide health coordinating council.

The Governor shall appoint a statewide health coordinating council to perform functions in compliance with provisions of the federal act for SHCC.

HISTORY: 1962 Code Section 32-505; 1968 (55) 2400; 1971 (57) 901; 1972 (57) 2382, 2392, 2616; 1979 Act No. 45.



SECTION 44-5-60. Meetings of Council.

The SHCC and any of its advisory committees shall conduct all of its business meetings in public and the SHCC shall meet at least once in each calendar quarter of a year.

HISTORY: 1962 Code Section 32-506; 1968 (55) 2400; 1979 Act No. 45.



SECTION 44-5-70. Compensation of Council members.

The SHCC members, while serving on business of the SHCC, shall receive the usual per diem, mileage and subsistence as provided by law for members of state boards, commissions and committees.

HISTORY: 1962 Code Section 32-507; 1968 (55) 2400; 1979 Act No. 45.



SECTION 44-5-80. Charge for cost of reproduction and handling of plans.

The state agency may levy a charge to cover costs of reproduction and handling to parties receiving copies of plans developed pursuant to this chapter.

HISTORY: 1962 Code Section 32-508; 1968 (55) 2400; 1979 Act No. 45.



SECTION 44-5-90. Cooperation of other state departments with state agency.

All agencies, departments and commissions of the State may cooperate with the state agency in its health planning and development functions. Any agency, department or commission of the State which has authority, designated by statute or regulation, to administer state or state-federal programs which involve related health functions shall cooperate with the state agency in its health planning and development functions so that these programs shall be properly considered in the overall state health plan and state medical facilities plan developed pursuant to this chapter.

HISTORY: 1962 Code Section 32-509; 1968 (55) 2400; 1979 Act No. 45.



SECTION 44-5-100. Adoption of rules and regulations.

The state agency, with the advice of the SHCC, shall adopt such regulations as are reasonable and necessary in order to effectuate the provisions of this chapter.

HISTORY: 1962 Code Section 32-510; 1968 (55) 2400; 1979 Act No. 45.






CHAPTER 6 - DEPARTMENT OF HEALTH AND HUMAN SERVICES

SECTION 44-6-5. Definitions.

As used in this chapter:

(1) "Department" means the State Department of Health and Human Services.

(2) "Division" means the Division of Research and Statistical Services of the State Budget and Control Board.

(3) "Costs of medical education" means the direct and indirect teaching costs as defined under Medicare.

(4) "Market basket index" means the index used by the federal government on January 1, 1986, to measure the inflation in hospital input prices for Medicare reimbursement. If that measure ceases to be calculated in the same manner, the market basket index must be developed and regulations must be promulgated by the commission using substantially the same methodology as the federal market basket uses on January 1, 1986. Prior to submitting the regulations concerning the index to the General Assembly for approval pursuant to the Administrative Procedures Act, the department shall submit them to the Health Care Planning and Oversight Committee for review.

(5) "Medically indigent" means:

(a) all persons whose gross family income and size falls at or below the federal Community Service Administration guidelines and who meet certain qualifying criteria regarding real property allowance, qualifying services, residency requirements, and other sponsorship, and migrant or seasonal farm workers who have no established domicile in any state; and

(b) all persons whose gross family income and size falls between one hundred percent and two hundred percent of the Community Service Administration guidelines who meet certain other qualifying criteria regarding real property allowance, qualifying services, residency requirements, and other sponsorship and whose medical bill is sufficiently large in relation to their income and resources to preclude full payment. For the purposes of this definition, the qualifying criteria for real property allowance shall permit ownership of up to fifty acres of farmland upon which the family has resided for at least twenty-five years.

(6) "Net inpatient charges" means the total gross inpatient charges, minus the unreimbursed cost of medical education and the unreimbursed cost of providing medical care to medically indigent persons. The cost of care provided by a hospital to meet its Hill-Burton obligation is not considered an unreimbursed cost of providing medical care to medically indigent persons.

(7) "South Carolina growth index" means the percentage points added to the market basket index to adjust for the South Carolina specific experience. The Health Care Planning and Oversight Committee shall complete a study which identifies and quantifies those elements which should be included in the growth index. The elements may include, but are not limited to: population increases, aging of the population, changes in the type and intensity of hospital services, technological advances, the cost of hospital care in South Carolina relative to the rest of the nation, and needed improvements in the health status of state residents. Based on the study, the department shall develop and promulgate regulations for the annual computation of the growth index. Prior to submitting the regulations concerning the index to the General Assembly for approval pursuant to the Administrative Procedures Act, the department shall submit them to the Health Care Planning and Oversight Committee for review. Until a formula for computing the South Carolina growth index is promulgated, the annual index must be six and six-tenths percent which is equal to the average percentage difference between South Carolina hospital expenditures and the federal market basket index for the previous ten years.

(8) "State resident" means a person who is domiciled in South Carolina. A domicile once established is lost or changes only when one moves to a new locality with the intention of abandoning his old domicile and intends to live permanently or indefinitely in the new locale.

(9) "Target rate of increase" means the federal market basket index as modified by the South Carolina growth index.

(10) "General hospital" means any hospital licensed as a general hospital by the Department of Health and Environmental Control.

HISTORY: 1985 Act No. 201, Part II, Section 19B; 1993 Act No. 181, Section 1038.



SECTION 44-6-10. Creation of commission; members; term; conflict of interests.

There is created the State Department of Health and Human Services which shall be headed by a Director appointed by the Governor, upon the advice and consent of the Senate. The director is subject to removal by the Governor pursuant to the provisions of Section 1-3-240.

HISTORY: 1983 Act No. 83 Section 2; 1993 Act No. 181, Section 1039.



SECTION 44-6-30. Duties and limitations.

The department shall:

(1) administer Title XIX of the Social Security Act (Medicaid), including the Early Periodic Screening, Diagnostic and Treatment Program, and the Community Long-Term Care System;

(2) be designated as the South Carolina Center for Health Statistics to operate the Cooperative Health Statistics Program pursuant to the Public Health Services Act;

(3) be prohibited from engaging in the delivery of services.

HISTORY: 1983 Act No. 83 Section 2; 1993 Act No. 181, Section 1040; 2004 Act No. 263, Section 15.A, eff June 18, 2004.



SECTION 44-6-40. Duties.

For all health and human services interagency programs provided for in this chapter, the department shall have the following duties:

(1) Prepare and approve state and federal plans prior to submission to the appropriate authority as required by law for final approval or for state or federal funding, or both.

Such plans shall be guided by the goal of delivering services to citizens and administering plans in the most effective and efficient ways possible.

(2) Compile and maintain in a unified, concise, and orderly form information concerning programs provided for in this chapter.

(3) Continuously review and evaluate programs to determine the extent to which they:

(a) meet fiscal, administrative, and program objectives; and

(b) are being operated cost effectively.

(4) Evaluate plans and programs in terms of their compatibility with state objectives and priorities giving specific attention to areas outlined in Section 44-6-70.

(5) Formulate for consideration and promulgation criteria, standards, and procedures that ensure assigned programs are administered effectively, equitably, and economically and in accordance with statewide policies and priorities.

(6) Inform the Governor and the General Assembly as to the effectiveness of the criteria, standards, and procedures promulgated pursuant to item (5) of this section.

(7) Develop in conjunction with other state agencies an information system to provide data on comparative client and fiscal information needed for programs.

(8) Develop a mechanism for local planning.

(9) Obtain from participating state agencies information considered necessary by the department to perform duties assigned to the department.

HISTORY: 1983 Act No. 83 Section 2; 1993 Act No. 181, Section 1041.



SECTION 44-6-45. Authority of commission to collect administrative fees associated with accounts receivable for those individuals or entities which negotiate repayment to agency.

The State Department of Health and Human Services may collect administrative fees associated with accounts receivable for those individuals or entities which negotiate repayment to the agency. The administrative fee may not exceed one and one-half percent of the amounts negotiated and must be remitted to the State Treasurer and deposited to the credit of the general fund of the State.

HISTORY: 1988 Act No. 658, Part II, Section 33; 1993 Act No. 181, Section 1042.



SECTION 44-6-50. Contracts with other agencies; program monitoring.

In carrying out the duties provided for in Section 44-6-30 the department shall:

(1) Contract for health and human services eligibility determination with performance standards regarding quality control as required by law or regulation.

(2) Contract for operation of certified Medicaid management information claims processing system. For the first year of its operation it shall contract for such system with the Department of Social Services.

(3) Contract for other operational components of programs administered under this chapter as considered appropriate.

(4) Monitor and evaluate all contractual services authorized pursuant to this chapter to assure effective performance. Any contract entered into under the provisions of this chapter must be in accordance with the provisions of the South Carolina Consolidated Procurement Code.

(5) Establish a procedure whereby inquiries from members of the General Assembly concerning the department's work and responsibility shall be answered as expeditiously and definitely as possible.

HISTORY: 1983 Act No. 83 Section 2; 1993 Act No. 181, Section 1043; 1995 Act No. 41, Section 1.



SECTION 44-6-70. Preparation of state plan and resource allocation recommendations.

A state plan must be prepared by the department for each program assigned to it and the department must also prepare resource allocation recommendations based on such plans. The resource allocation recommendations must be approved pursuant to state and federal law. The state plans must address state policy and priority areas of service with specific attention to the following objectives:

(a) Prevention measures as addressed in health and human services programs.

(b) Achievement of a balanced health care delivery system assuring that regulations, coverage, and reimbursement policies assure that while the most appropriate care is given, tailored to the client's needs, it is delivered in the most cost-effective manner.

(c) Simplification of paperwork requirements.

(d) Achievement of optimum cost effectiveness in administration and delivery of services provided quality of care is assured.

(e) Improvement of effectiveness of third party reimbursement efforts.

(f) Assurance of maximum utilization of private and nonprofit providers in administration and service delivery systems, provided quality of care is assured.

(g) Encouragement of structured volunteer programs in administration and service delivery.

HISTORY: 1983 Act No. 83 Section 2; 1993 Act No. 181, Section 1044.



SECTION 44-6-80. Annual and interim reports.

The department must submit to the Governor, the State Budget and Control Board, and the General Assembly an annual report concerning the work of the department including details on improvements in the cost effectiveness achieved since the enactment of this chapter and must recommend changes for further improvements.

Interim reports must be submitted as needed to advise the Governor and the General Assembly of substantive issues.

HISTORY: 1983 Act No. 83 Section 2; 1993 Act No. 181, Section 1045.



SECTION 44-6-90. Promulgation of regulations; other agencies to cooperate with Commission.

The department may promulgate regulations to carry out its duties.

All state and local agencies whose responsibilities include administration or delivery of services which are covered by this chapter shall cooperate with the department and comply with its regulations.

HISTORY: 1983 Act No. 83 Section 2; 1993 Act No. 181, Section 1046.



SECTION 44-6-100. Personnel of Commission; duties; compensation.

The department employees shall have such general duties and receive such compensation as determined by the director. The director shall be responsible for administration of state personnel policies and general department personnel policies. The director shall have sole authority to employ and discharge employees subject to such personnel policies and funding available for that purpose.

In all instances, the director shall serve as the chief administrative officer of the department and shall have the responsibility of executing policies, directives, and actions of the department either personally or by issuing appropriate directives to the employees.

The goal of the provisions of this section is to ensure that the department's business is conducted according to sound administrative practice, without unnecessary interference with its internal affairs. Public officers and employees shall be guided by this goal and comply with these provisions.

HISTORY: 1983 Act No. 83, Section 2; 1993 Act No. 181, Section 1047.



SECTION 44-6-132. Legislative findings and intent.

The General Assembly finds that:

(1) There are citizens who cannot afford to pay for hospital care because of inadequate financial resources or catastrophic medical expenses.

(2) Rising health care costs and the growth of the medically indigent population have increased the strains on the health care system with a growing burden on the hospital industry, health insurance companies, and paying patients.

(3) This burden has affected businesses, which are large purchasers of health care services through employee insurance benefits, and taxpayers in counties which support public hospitals, and it causes the cost of services provided to paying patients to increase in a manner unrelated to the actual cost of services delivered to them.

(4) Hospitals which provide the bulk of unreimbursed services cannot compete economically with hospitals which provide relatively little care to indigent persons.

(5) Because of the complexity of the health care system, any effort to resolve the problem of paying for care for medically indigent persons must be multifaceted and shall include at least four general principles:

(a) Funds must be made available to assure continued access to quality health care for medically indigent patients.

(b) Cost containment measures and competitive incentives must be placed into the health care system along with the additional funds.

(c) The cost of providing indigent care must be equitably borne by the State, the counties, and the providers of care.

(d) State residents must be guaranteed access to emergency medical care regardless of their ability to pay or county of residence.

It is the intent of the General Assembly to:

(1) assure care for the largest possible number of its medically indigent citizens within funds available by:

(a) expanding the number of persons eligible for Medicaid services, using additional state and county funds to take advantage of matching federal funds;

(b) creating a fund based on provider and local government contributions to provide medical assistance to those citizens who do not qualify for Medicaid or any other government assistance and who do not have the means to pay for hospital care; and

(c) mandating access to emergency medical care for all state residents in need of the care;

(2) Provide incentives for cost containment to providers of care to indigent patients by implementing a prospective payment system in the Medicaid and Medically Indigent Assistance Fund programs;

(3) monitor efforts to foster competition in the health care market place while being prepared to make adjustments in the system through regulatory intervention if needed;

(4) promote market reforms, as the single largest employer in the State, by structuring its health insurance program to encourage healthy lifestyles and prudent use of medical services; and

(5) reduce where possible or maintain the current rate schedules of hospitals to keep costs from escalating.

HISTORY: 1985 Act No. 201, Part II, Section 19 (preamble).



SECTION 44-6-135. Short title.

The following sections shall be known and may be cited as the "South Carolina Medically Indigent Assistance Act".

HISTORY: 1985 Act No. 201, Part II, Section 19A.



SECTION 44-6-140. Medicaid hospital prospective payment system; cost containment measures.

(A) To provide cost containment incentives for providers of care to Medicaid recipients, the department shall convert the Medicaid hospital reimbursement system from a retrospective payment system to a prospective payment system by October 1, 1985. The prospective payment system includes, at a minimum, the following elements:

(1) a maximum allowable payment amount established for individual hospital products, services, patient diagnoses, patient day, patient admission, or per patient, or any combination thereof. This payment must be based on hospital costs rather than hospital charges and must be adjusted at least every two years to reflect the most recent audited cost data available. The department shall set by regulation those circumstances under which a hospital may seek an exception. The maximum allowable payment amount must be weighted to allow for the costs of medical education and primary, secondary, or tertiary care considerations;

(2) payment on a timely basis to the hospital by the commission or patient or both, of the maximum allowable payment amount determined by the commission; and

(3) acceptance by the hospital of the maximum payment amount as payment in full, which includes any deductible or copayment provided for in the state Medicaid program.

(B) The department shall at the same time implement other cost containment measures which include, but are not limited to:

(1) utilization reviews for appropriateness of treatment and length of stay;

(2) preadmission certification of nonemergency admissions;

(3) mandatory outpatient surgery in appropriate cases;

(4) a second surgical opinion pilot study; and

(5) procedures for encouraging the use of outpatient services.

The department, to the fullest extent possible, shall utilize information required in this subsection in the form hospitals are presently submitting the information to other governmental agencies or in the form hospitals are presently utilizing the information within the hospital.

HISTORY: 1985 Act No. 201, Part II, Section 19C; 1989 Act No. 189, Part II, Section 35A; 1993 Act No. 181, Section 1048.



SECTION 44-6-146. County assessments for indigent medical care; penalties for failure to pay assessments in timely manner.

(A) Every fiscal year the State Treasurer shall withhold from the portion of the Local Government Fund allotted to the counties a sum equal to fifty cents per capita based on the population of the several counties as shown by the latest official census of the United States. The money withheld by the State Treasurer must be placed to the credit of the commission and used to provide Title XIX (Medicaid) services.

(B) County governments are assessed an additional thirteen million dollars annually for use as matching funds for Medicaid services. Of these funds, seven and a half million dollars must be deposited into the Medicaid Expansion Fund created by Section 44-6-155.

The department shall assess each county its share of the thirteen million dollars based on a formula which equally weighs the following factors in each county: property value, personal income, net taxable sales, and the previous two years of claims against the medically indigent assistance fund or program against county residents. If a trust fund has been established in a county to fund indigent care in the county, contributions on behalf of the county must be credited against the county assessment.

(C) Within thirty days of the first day of the state's fiscal year, and on the first day of the other three quarters, each county shall remit one-fourth of its total assessment to the department. The department shall allow a brief grace period during which late payments are not subject to interest or penalty.

Any county which fails to pay its assessment within the time allotted must pay, in addition to the assessment, a penalty of five percent of the assessment and interest at one and one-half percent per month from the date the assessment was originally due to the date of the payment of the assessment and penalty. The department may in its discretion waive or reduce the penalty or interest or any part thereof.

HISTORY: 1989 Act No. 189, Part II, Section 35B; 1991 Act No. 171, Part II, Section 22K; 1993 Act No. 181, Section 1049.



SECTION 44-6-150. Medically Indigent Assistance Program; reporting of charges for sponsored patients; duties of commission; duty to provide unreimbursed medical care to indigent persons.

(A) There is created the South Carolina Medically Indigent Assistance Program administered by the department. The program is authorized to sponsor inpatient hospital care for which hospitals shall receive no reimbursement. A general hospital equipped to provide the necessary treatment shall:

(1) admit a patient sponsored by the program; and

(2) accept the transfer of a patient sponsored by the program from a hospital which is not equipped to provide the necessary treatment.

In addition to or in lieu of an action taken affecting the license of the hospital, when it is established that an officer, employee, or member of the hospital medical staff has violated this section, the South Carolina Department of Health and Environmental Control shall require the hospital to pay a civil penalty of up to ten thousand dollars.

(B) Hospital charges for patients sponsored by the Medically Indigent Assistance Program must be reported to the Division of Research and Statistical Services pursuant to Section 44-6-170.

(C) In administering the Medically Indigent Assistance Program, the department shall determine:

(1) the method of administration including the specific procedures and materials to be used statewide in determining eligibility for the program;

(a) In a nonemergency, the patient shall submit the necessary documentation to the patient's county of residence or its designee to determine eligibility before admission to the hospital.

(b) In an emergency, the hospital shall admit the patient pursuant to Section 44-7-260. If a hospital holds the patient financially responsible for all or a portion of the inpatient hospital bill, and if the hospital determines that the patient could be eligible for the program, it shall forward the necessary documentation along with the patient's bill and other supporting information to the patient's county of residence or its designee for processing. A county may request that all hospital bills incurred by its residents sponsored by the program be submitted to the county or its designee for review.

(2) the population to be served, including eligibility criteria based on family income and resources. Eligibility is determined on an episodic basis for a given spell of illness. Eligibility criteria must be uniform statewide and may include only those persons who meet the program's definition of medically indigent;

(3) the health care services covered;

(4) a process by which an eligibility determination can be contested and appealed; and

(5) the program may not sponsor a patient until all other means of paying for or providing services have been exhausted. This includes Medicaid, Medicare, health insurance, employee benefit plans, or other persons or agencies required by law to provide medical care for the person. Hospitals may require eligible patients whose gross family income is between one hundred percent and two hundred percent of the federal poverty guidelines, to make a copayment based on a sliding payment scale developed by the department based on income and family size.

(D) Nothing in this section may be construed as relieving hospitals of their Hill-Burton obligation to provide unreimbursed medical care to indigent persons.

HISTORY: 1985 Act No. 201, Part II, Section 19C; 1986 Act No. 335, Section 1; 1989 Act No. 189, Part II, Section 35C; 1993 Act No. 130, Section 1; 1993 Act No. 181, Section 1050.



SECTION 44-6-155. Medicaid Expansion Fund.

(A) There is created the Medicaid Expansion Fund into which must be deposited funds:

(1) collected pursuant to Section 44-6-146;

(2) collected pursuant to Section 12-23-810; and

(3) appropriated pursuant to subsection (B).

This fund must be separate and distinct from the general fund. These funds are supplementary and may not be used to replace general funds appropriated by the General Assembly or other funds used to support Medicaid. These funds and the programs specified in subsection (C) are exempt from any budgetary cuts, reductions, or eliminations caused by the lack of general fund revenues. Earnings on investments from this fund must remain part of the separate fund and must not be deposited in the general fund.

(B) The department shall estimate the amount of federal matching funds which will be spent in the State during the next fiscal year due to the changes in Medicaid authorized by subsection (C). Based on this estimate, the General Assembly shall appropriate to the Medicaid Expansion Fund state funds equal to the additional state revenue generated by the expenditure of these federal funds.

(C) Monies in the fund must be used to:

(1) provide Medicaid coverage to pregnant women and infants with family incomes above one hundred percent but below one hundred eighty-five percent of the federal poverty guidelines;

(2) provide Medicaid coverage to children aged one through six with family income below federal poverty guidelines;

(3) provide Medicaid coverage to aged and disabled persons with family income below federal poverty guidelines;

(4) [reserved];

(5) [reserved];

(6) [reserved];

(7) provide up to two hundred forty thousand dollars to reimburse the Office of Research and Statistics of the State Budget and Control Board and hospitals for the cost of collecting and reporting data pursuant to Section 44-6-170;

(8) [reserved].

(D) Any funds not expended for the purposes specified in subsection (C) during a given year are carried forward to the succeeding year for the same purposes.

HISTORY: 1989 Act No. 189, Part II, Section 35D; 1991 Act No. 105, Sections 4, 5; 1993 Act No. 130, Section 2; 1993 Act No. 181, Section 1051; 1998 Act No. 419, Part II, Section 41C.



SECTION 44-6-160. Target rate of increase for net inpatient charges; excessive increases; penalties.

(A) By August first of each year, the department shall compute and publish the annual target rate of increase for net inpatient charges for all general hospitals in the State. The target rate of increase will be established for a twelve-month period from October first through September thirtieth of the following year. Once established, the target rate of increase must not be amended during the year except as provided in subsection (B) of this section. The department shall monitor the performance of the hospital industry to contain costs, specifically as evidenced by the annual rate of growth of net inpatient charges. If the department determines that the annual rate of increase in net inpatient charges for the hospital industry has exceeded the target rate of increase established for that year, the department shall appoint an expert panel for the purpose of analyzing the financial reports of each hospital whose net inpatient charges exceeded the target rate of increase. The panel's review shall take into consideration service volume, intensity of care, and new services or facilities. The panel shall consist of at least three members who have broad experience, training, and education in the field of health economics or health care finance. The panel shall report its findings and recommendations, including recommended penalties or sanctions, to the department. The department shall decide what, if any, penalty it will impose within three months of receiving all necessary data.

(B) The department may impose penalties or sanctions it considers appropriate. Penalties must be prospective. Financial penalties are limited to a reduction in a hospital's target rate of increase for the following year. Any reduction in a hospital's target rate of increase for the next year must not be greater than the amount the hospital exceeded the industry's target rate of increase for the previous year. Once a hospital is sanctioned, it must be reviewed annually until it succeeds in remaining below its target rate of increase.

HISTORY: 1985 Act No. 201, Part II, Section 19C; 1989 Act No. 189, Part II, Section 35E and K; 1993 Act No. 181, Section 1052.



SECTION 44-6-170. Collection and release of health care related data; confidentiality; regulations to be promulgated; Data Oversight Council; Health Data Analysis Task Force; hospitals to provide required information; violations and penalties.

(A) As used in this section:

(1) "Office" means the Office of Research and Statistics of the Budget and Control Board.

(2) "Council" means the Data Oversight Council.

(3) "Committee" means the Joint Legislative Health Care Planning and Oversight Committee.

(B) There is established the Data Oversight Council comprised of:

(1) one hospital administrator;

(2) the chief executive officer or designee of the South Carolina Hospital Association;

(3) one physician;

(4) the chief executive officer or designee of the South Carolina Medical Association;

(5) one representative of major third party health care payers;

(6) one representative of the managed health care industry;

(7) one nursing home administrator;

(8) three representatives of nonhealth care-related businesses;

(9) one representative of a nonhealth care-related business of less than one hundred employees;

(10) the executive vice president or designee of the South Carolina Chamber of Commerce;

(11) a member of the Governor's office staff;

(12) a representative from the Human Services Coordinating Council;

(13) the director or his designee of the South Carolina Department of Health and Environmental Control;

(14) the executive director or his designee of the State Department of Health and Human Services;

(15) the chairman or his designee of the State Health Planning Committee created pursuant to Section 44-7-180.

The members enumerated in items (1) through (10) must be appointed by the Governor for three-year terms and until their successors are appointed and qualify; the remaining members serve ex officio. The Governor shall appoint one of the members to serve as chairman. The office shall provide staff assistance to the council.

(C) The duties of the council are to:

(1) make periodic recommendations to the committee and the General Assembly concerning the collection and release of health care-related data by the State which the council considers necessary to assist in the formation of health care policy in the State;

(2) convene expert panels as necessary to assist in developing recommendations for the collection and release of health care-related data;

(3) approve all regulations for the collection and release of health care-related data to be promulgated by the office;

(4) approve release of health care-related data consistent with regulations promulgated by the office;

(5) recommend to the office appropriate dissemination of health care-related data reports, training of personnel, and use of health care-related data.

(D) The office, with the approval of the council, shall promulgate regulations in accordance with the Administrative Procedures Act regarding the collection of inpatient and outpatient information. No data may be released by the office except in a format recommended by the council and consistent with regulations. Before the office releases provider identifiable data the office must determine that the data to be released is for purposes consistent with the regulations as promulgated by the office and the release must be approved by the council and the committee. Provided, however, committee approval of the release is not necessary if the data elements and format in the release are substantially similar to releases or standardized reports previously approved by the committee. The council shall make periodic recommendations to the committee and the General Assembly concerning the collection and release of health care-related data by the State. Regulations promulgated by the office mandating the collection of inpatient or outpatient data apply to every provider or insurer affected by the regulation regardless of how the data is collected by the provider or insurer. Every effort must be made to utilize existing data sources.

(E) Information may be required to be produced only with respect to admissions of and treatment to patients after the effective date of the regulations implementing this section, except that data with respect to the medical history of the patient reasonably necessary to evaluation of the admission of and treatment to the patient may be required.

(F) The office shall convene a Health Data Analysis Task Force composed of technical representatives of universities and other private sector and public agencies including, but not limited to, health care providers and insurers to make recommendations to the council concerning types of analyses needed to carry out this section.

(G) All general acute care hospitals and specialized hospitals including, but not limited to, psychiatric hospitals, alcohol and substance abuse hospitals, and rehabilitation hospitals shall provide inpatient and financial information to the office as set forth in regulations.

All hospital-based and freestanding ambulatory surgical facilities as defined in Section 44-7-130, hospital emergency rooms licensed under Chapter 7, Article 3, and any health care setting which provides on an outpatient basis radiation therapy, cardiac catherizations, lithotripsy, magnetic resonance imaging, and positron emission therapy shall provide outpatient information to the office as set forth in the regulation. Other providers offering services with equipment requiring a Certificate of Need shall provide outpatient information to the office. Additionally, licensed home health agencies shall provide outpatient information to the office as set forth in the regulation.

Release must be made no less than semiannually of the patient medical record information specified in regulation to the submitting hospital and other information specified in regulation to the hospital's designee. However, the hospital's designee must not have access to patient identifiable data.

(H) If a provider fails to submit the health care data as required by this section or Section 44-6-175 or regulations promulgated pursuant to those sections, the Office of Research and Statistics may assess a civil fine of up to five thousand dollars for each violation, but the total fine may not exceed ten thousand dollars.

(I) A person, as defined in Section 44-7-130, seeking to collect health care data or information for a registry shall coordinate with the office to utilize existing data collection formats as provided for by the office and consistent with regulations promulgated by the office. With the exception of information that may be obtained from the Office of Vital Records, Department of Health and Environmental Control, in accordance with Section 44-63-20 and Regulation 61-19 and disease information required to be reported to the Department of Health and Environmental Control under Sections 44-29-10, 44-29-70, and 44-31-10 and Regulations 61-20 and 61-21 and notwithstanding any other provision of law, no hospital or health care facility or health care professional required by this section to submit health care data is required to submit data to a registry which has not complied with this section.

HISTORY: 1985 Act No. 201, Part II, Section 19C; 1989 Act No. 189, Part II, Section 35F; 1991 Act No. 105, Section 3; 1993 Act No. 130, Section 3; 1993 Act No. 181, Section 1053; 1995 Act No. 74, Section 1.



SECTION 44-6-175. Annual reports to be provided to Division of Research and Statistical Services.

(A) Annually, when a hospital submits its Medicare Cost Report to the Health Care Financing Administration, the hospital shall file a copy of the report with the Division of Research and Statistical Services of the State Budget and Control Board including the following information:

(1) information detailing its assets and liabilities; and

(2) a statement of income, expenses, profits, and losses.

(B) The division shall promulgate regulations to carry out this section.

HISTORY: 1994 Act No. 485, Section 1.



SECTION 44-6-180. Confidentiality of patient records; controlled dissemination of data; violations and penalties.

(A) Patient records received by counties, the department, or other entities involved in the administration of the program created pursuant to Section 44-6-150 are confidential. Patient records gathered pursuant to Section 44-6-170 are also confidential. The division shall use patient-identifiable data collected pursuant to Section 44-6-170 for the purpose of linking various data bases to carry out the purposes of Section 44-6-170. Linked data files must be made available to those agencies providing data files for linkage. No agency receiving patient-identifiable data collected pursuant to Section 44-6-170 may release this data in a manner such that an individual patient or provider may be identified except as provided in Section 44-6-170. Nothing in this section may be construed to limit access by a submitting provider or its designee to that provider's information.

(B) A person violating this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than one year, or both.

HISTORY: 1985 Act No. 201, Part II, Section 19C; 1989 Act No. 189, Part II, Section 35G; 1993 Act No. 130, Section 4; 1993 Act No. 181, Section 1054.



SECTION 44-6-190. Applicability of Administrative Procedures Act; compliance with Medicaid disclosure rules.

The department may promulgate regulations pursuant to the Administrative Procedures Act. Appeals from decisions by the department are heard pursuant to the Administrative Procedures Act, Administrative Law Judge, Article 5, Chapter 23 of Title 1 of the 1976 Code.

The department shall promulgate regulations to comply with federal requirements to limit the use or disclosure of information concerning applicants and recipients to purposes directly connected with the administration of the Medicaid program.

HISTORY: 1985 Act No. 201, Part II, Section 19C; 1990 Act No. 450, Section 3; 1993 Act No. 181, Section 1055.



SECTION 44-6-200. Falsification of information; penalties.

(A) A person who commits a material falsification of information required to determine eligibility for the Medically Indigent Assistance Program is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned for not more than one year, or both.

(B) Unless otherwise specified in this chapter, an individual or facility violating this chapter or a regulation under this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars for the first offense and not more than five thousand dollars for a subsequent offense.

HISTORY: 1985 Act No. 201, Part II, Section 19C; 1989 Act No. 189, Part II, Section 35H; 1993 Act No. 130, Section 5.



SECTION 44-6-220. Notice requirements on nursing home admission applications.

All applications for admission to a nursing home must contain a notice, to be signed by the applicant, stating:

"Eligibility for Medicaid-sponsored long-term care services is based on income and medical necessity. To qualify for assistance through the Medicaid program, a nursing home patient must need intermediate or skilled nursing care as determined through an assessment conducted by Medicaid program staff. The fact that a patient has already been admitted to a nursing home is not considered in this determination. It is possible that a patient could exhaust all other means of paying for nursing home care and meet Medicaid income criteria but still be denied assistance due to the lack of medical necessity.

"It is recommended that all persons seeking admission to a nursing home be assessed by the Medicaid program prior to admission. This assessment will provide information about the level of care needed and the viability of community services as an alternative to admission. The department may charge a fee, not to exceed the cost of the assessment, to persons not eligible for Medicaid-sponsored long-term care services."

HISTORY: 1987 Act No. 184 Section 5; 1993 Act No. 181, Section 1056.



SECTION 44-6-300. Child development services to be established.

The Department of Health and Human Services shall establish child development services in the following counties: Allendale, Bamberg, Barnwell, Calhoun, Cherokee, Chester, Chesterfield, Fairfield, Jasper, Lexington, Newberry, and Orangeburg. The services established in each county must provide at least thirty slots for the children of that county.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 3; 1993 Act No. 181, Section 1057.



SECTION 44-6-310. Expansion of existing child development services.

The Department of Health and Human Services shall expand existing child development services in the following counties: Beaufort, Charleston, Florence, Greenville, Hampton, and Richland. The services in each county must be expanded to provide at least twenty new slots but no more than sixty new slots for the children of each county.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 4; 1993 Act No. 181, Section 1058.



SECTION 44-6-320. Appropriations.

The establishment and expansion of the child development services mandated by Sections 44-6-300 and 44-6-310 must be accomplished within the limits of the appropriations provided by the General Assembly in the annual General Appropriations Act for this purpose and in accordance with the Department of Health and Human Services policies for child development services funded through Title XX.

HISTORY: 1989 Act No. 189, Part II, Section 43 sub 5; 1993 Act No. 181, Section 1059.



SECTION 44-6-400. Definitions.

As used in this article:

(1) "Department" means the Department of Health and Human Services.

(2) "Nursing home" means a facility subject to licensure as a nursing home by the Department of Health and Environmental Control and subject to the permit provisions of Article 2, Chapter 7 of Title 44 and which has been certified for participation in the Medicaid program or has been dually certified for participation in the Medicaid and Medicare programs.

(3) "Resident" means a person who resides or resided in a nursing home during a period of an alleged violation.

(4) "Survey agency" means the South Carolina Department of Health and Environmental Control or any other agency designated to conduct compliance surveys of nursing facilities participating in the Title XIX (Medicaid) program.

HISTORY: 1990 Act No. 449, Section 4; 1993 Act No. 181, Section 1060; 1998 Act No. 419, Part II, Section 45A.



SECTION 44-6-420. Enforcement actions; considerations; proportionality to violations.

When the department is notified by the survey agency that a nursing home is in violation of one or more of the requirements for participation in the Medicaid program, it may take enforcement action as follows:

(1) if the nursing home is dually certified for participation in both the Medicare and Medicaid programs, the department shall coordinate any enforcement action with federal authorities and shall defer to the actions of these federal authorities to the extent required by federal statute or regulation;

(2) if the nursing home is only certified for participation in the Medicaid program and is not certified for participation in the Medicare program, the department may take any enforcement action authorized under federal statute or regulation that would have been available for use by federal authorities if the nursing home had been dually certified;

Any enforcement actions taken solely by the department under item (2) must be proportionate to the scope and severity of the violations and also shall take into account the factors considered by federal authorities in similar enforcement actions. Dually certified nursing homes and nursing homes only certified for participation in the Medicaid program must be subjected to comparable enforcement actions for comparable violations.

HISTORY: 1990 Act No. 449, Section 4; 1993 Act No. 181, Section 1062; 1998 Act No. 419, Part II, Section 45B.



SECTION 44-6-470. Fines; use of funds collected.

Any use of funds collected by the department as a result of the imposition of civil monetary penalties or other enforcement actions must be for a purpose related to the protection of the health and property of residents of nursing homes that participate in the Medicaid program. These funds may be used for the cost of relocating residents to other nursing homes, if necessary, and also may be used to reimburse residents for personal funds lost as a result of violations of the requirements for participation in the Medicaid program by the nursing home. In addition, these funds may be used for other costs directly associated with enforcement or corrective measures at facilities found to be out of compliance with the requirements for participation in the Medicaid program or for any other purpose that enhances or improves the health and quality of life for residents. These requirements for the use of funds collected also apply to funds received by the department that are collected as the result of enforcement actions directed by federal authorities.

HISTORY: 1990 Act No. 449, Section 4; 1993 Act No. 181, Section 1066; 1998 Act No. 419, Part II, Section 45C.



SECTION 44-6-530. Federal jurisdiction.

Before instituting an action under this article, the Department of Health and Human Services shall determine if the Secretary of the United States Department of Health and Human Services has jurisdiction under federal law. In such cases, it shall coordinate its efforts with the secretary to maintain an action against the nursing home. In an action against a nursing home owned and operated by the State of South Carolina, the secretary has exclusive jurisdiction.

HISTORY: 1990 Act No. 449, Section 4; 1993 Act No. 181, Section 1069.



SECTION 44-6-540. Authority for rulemaking, and to ensure compliance with Medicaid participation.

The department is authorized to promulgate regulations, pursuant to the Administrative Procedures Act, to administer this article, and to ensure compliance with the requirements for participation in the Medicaid program.

HISTORY: 1990 Act No. 449, Section 4; 1998 Act No. 419, Part II, Section 45D.



SECTION 44-6-610. Citation of article.

This article may be cited as the "Gap Assistance Pharmacy Program for Seniors (GAPS) Act".

HISTORY: 2003 Act No. 59, Section 1, eff June 18, 2003; 2006 Act No. 233, Section 1, eff February 21, 2006.



SECTION 44-6-620. Definitions.

For purposes of this article:

(1) "Department" means the South Carolina Department of Health and Human Services.

(2) "Prescription drugs" means outpatient prescription drugs that have been approved by the United States Food and Drug Administration. "Prescription drugs" do not include experimental drugs and over-the-counter pharmaceutical products.

(3) "Program" means the Gap Assistance Pharmacy Program for Seniors (GAPS) created pursuant to this article.

(4) "Medicare Part D Prescription Drug Plan" means a Prescription Drug Plan that has been approved by the Centers for Medicare and Medicaid Services (CMS) to provide Medicare Part D prescription drugs to Medicare beneficiaries in South Carolina.

(5) "GAPS Participating Medicare Part D Prescription Drug Plan" means Prescription Drug Plans that have executed a contract with the department to provide prescription drug coverage to eligible individuals during the annual Medicare Part D coverage gap.

HISTORY: 2003 Act No. 59, Section 1, eff June 18, 2003; 2006 Act No. 233, Section 1, eff February 21, 2006.



SECTION 44-6-630. Creation of GAPS program; purpose.

(A) There is created within the Department of Health and Human Services the Gap Assistance Pharmacy Program for Seniors (GAPS) program. The purpose of this program is to coordinate, beginning January 1, 2006, with Medicare Part D Prescription Drug Plans to provide to low-income seniors in this State assistance with costs for prescription drugs during the annual Medicare Part D coverage gap.

(B) The program must provide assistance with prescription drugs that:

(1) have been approved by the United States Food and Drug Administration; and

(2) are included in the enrollee's selected GAPS participating Medicare Part D Plan formulary.

HISTORY: 2003 Act No. 59, Section 1, eff June 18, 2003; 2006 Act No. 233, Section 1, eff February 21, 2006.



SECTION 44-6-640. Administration of program; assistance of other agencies or organizations; enrollment fee.

(A) This program must be administered by the Department of Health and Human Services. The department may designate, or enter into contracts with, other entities including, but not limited to, other states, other governmental purchasing pools, and nonprofit organizations to assist in the administration of this program.

(B) The department may establish an enrollment fee that must be used to fund the administration of this program.

(C) When requested by the department, other state agencies shall provide assistance or information necessary for the administration of this program.

HISTORY: 2003 Act No. 59, Section 1, eff June 18, 2003; 2006 Act No. 233, Section 1, eff February 21, 2006.



SECTION 44-6-650. Eligibility; benefits.

(A) To be eligible to enroll in this program a person must:

(1) have attained the age of sixty-five years;

(2) be a resident of this State;

(3) be enrolled in a GAPS participating Medicare Part D Drug Plan;

(4) satisfy annual income, resources, and other criteria established by the department;

(5) pay the enrollment fee, if any, as established by the department.

(B) An enrollee is entitled to benefits under this program during the coverage gap when the enrollee's annual prescription drug costs have reached the point that standard Medicare Part D benefits are no longer available. The GAPS benefits terminate when the enrollee's annual out-of-pocket prescription drug expenses have reached the point that catastrophic Medicare Part D benefits become available.

HISTORY: 2003 Act No. 59, Section 1, eff June 18, 2003; 2006 Act No. 233, Section 1, eff February 21, 2006.



SECTION 44-6-660. Evaluation of cost effectiveness; annual report.

(A) The department shall maintain data to allow evaluation of the cost effectiveness of the program.

(B) Beginning with fiscal year 2006-2007, the department shall include in its annual report, a report on the GAPS program.

HISTORY: 2003 Act No. 59, Section 1, eff June 18, 2003; 2006 Act No. 233, Section 1, eff February 21, 2006.



SECTION 44-6-710. Treating application of person deemed ineligible because of Medicaid qualifying trust as undue hardship case.

If an applicant for Medicaid for nursing home care would be ineligible because a trust established for the applicant was deemed a Medicaid qualifying trust or resources in the trust were deemed an improper transfer of resources, the person's application must be treated as a case of undue hardship under federal law if all of the criteria in Section 44-6-720 are met. For the purposes of this section, 'Medicaid qualifying trust' has the same meaning as set forth in 42 U.S.C. Section 1396a(k).

HISTORY: 1993 Act No. 164, Part II, Section 74A.



SECTION 44-6-720. Requirements for qualifying for undue hardship waiver.

(A) To be considered for a waiver due to undue hardship, the applicant must meet all other applicable eligibility criteria for assistance. If the federal "transfer of resources" rule set forth in 42 U.S.C. Section 1396p(c), as amended, applies to the applicant, then no undue hardship waiver may be granted until the period of ineligibility has expired. For the purposes of this subsection, the maximum length of ineligibility is extended to sixty months from the date of any improper transfer.

(B) The trust established for the applicant must meet the following criteria:

(1) the applicant's monthly gross income from all sources, without reference to the trust, exceeds the income eligibility standard for Medicaid then in effect but is less than the average private pay rate for nursing home care for the State;

(2) the property used to fund the trust is limited to monthly unearned income owned by the applicant, including any pension payment;

(3) the applicant and the state Medicaid program are the sole beneficiaries of the trust;

(4) the entire income and corpus of the trust, or as much as may be distributed each month without violating federal requirements for federal financial participation, must be distributed each month for expenses related to the applicant's nursing home care that are approved under the Medicaid program, except that:

(a) an amount reasonably necessary to maintain the existence of the trust, as approved by the Medicaid program, may be retained in the trust; and

(b) deductions may be distributed from the trust to the same extent deductions from the income of a nursing home resident who is not a trust beneficiary are allowed under the Medicaid program, which shall include:

(i) monthly personal needs allowance;

(ii) payments to the beneficiary's community spouse or dependent family members as provided and in accordance with state and federal law;

(iii) specified health insurance costs and special medical services provided under Title XIX of the federal "Social Security Act", 42 U.S.C. Section 1396a(r), as amended; and

(iv) other deductions provided in regulations of the State Health and Human Services Finance Commission;

(5) upon the death of the beneficiary, a remainder interest in the corpus of the trust passes to the State Health and Human Services Finance Commission. The commission shall remit the state share of the trust to the general fund; and

(6) the trust is not subject to modification by the beneficiary or the trustee without the approval of the state Medicaid program.

HISTORY: 1993 Act No. 164, Part II, Section 74A.



SECTION 44-6-725. Promissory notes received by Medicaid applicant or recipient.

Any promissory note received by a Medicaid applicant or recipient or the spouse of a Medicaid applicant or recipient in exchange for assets which if retained by the applicant or recipient or his spouse would cause the applicant or recipient to be ineligible for Medicaid benefits, shall, for Medicaid eligibility purposes, be deemed to be fully negotiable under the laws of this State unless it contains language plainly stating that it is not transferable under any circumstances. A promissory note will be considered valid for Medicaid purposes only if it is actuarially sound, requires monthly installments that fully amortize it over the life of the loan, and is free of any conditional or self-canceling clauses.

HISTORY: 2008 Act No. 353, Section 2, Pt 4.B, eff July 1, 2009.



SECTION 44-6-730. Promulgation of regulations to implement article and comply with federal law; amendment of state Medicaid plan consistent with article.

The State Health and Human Services Finance Commission shall promulgate regulations as are necessary for the implementation of this article and as are necessary to comply with federal law. In addition, the commission shall amend the state Medicaid plan in a manner that is consistent with this article.

HISTORY: 1993 Act No. 164, Part II, Section 74A.



SECTION 44-6-910. Health facilities recognized and designated as providers for underserved patients; when hospital in urban area considered "rural".

(A) Federally Qualified Health Centers (FQHC's), Rural Health Clinics (RHC's), and Rural Hospitals are recognized and designated as essential community providers for underserved patients which include Medicaid and Medicare recipients, the underinsured, and the uninsured. These populations require more extensive services by community-based providers, and the FQHC's, RHC's, and Rural Hospitals have extensive experience and knowledge in providing quality, cost-effective care for these populations. The State shall include these essential community providers as contracted entities in any formulation of the state health care system. The inclusion of FQHC's, RHC's, and Rural Hospitals as contracted entities in the state health care system recognizes the importance of these providers to South Carolina and assures that the reimbursement to these essential community providers will be funded through cost-based reimbursement or a capitated fee based on reasonable costs.

(B) A hospital located in an urban area (MSA County), can be considered "rural" for the purposes of the Medicare Rural Hospital Flexibility Program if it meets the following criteria:

(1) enrolled as both a Medicaid and Medicare provider and accepts assignment for all Medicaid and Medicare patients;

(2) provides emergency health care services to indigent patients;

(3) maintains a twenty-four hour emergency room;

(4) staffs fifty or less acute care beds; and

(5) located in a county with twenty-five percent or more rural residents, as defined by the most recent United States decennial census.

HISTORY: 1994 Act No. 497, Part II, Section 82; 2004 Act No. 260, Section 1, eff July 6, 2004.



SECTION 44-6-1010. Pharmacy and Therapeutics Committee established; membership.

There is created within the Department of Health and Human Services the Pharmacy and Therapeutics Committee. The committee must consist of fifteen members appointed by the director and serving at the pleasure of the director of the department. The members must include eleven physicians and four pharmacists licensed to practice in South Carolina and actively engaged in providing services to the South Carolina Medicaid population. The physicians may include, but are not limited to, doctors who have experience in treating diabetes, cancer, HIV/AIDS, mental illness, and hemophilia and who practice in internal medicine, primary care, and pediatrics.

HISTORY: 2008 Act No. 353, Section 2, Pt 4.C.1, eff July 1, 2008.



SECTION 44-6-1020. Adoption of bylaws; election of chairman and vice chairman; compensation; meetings; public comment on clinical and patient care data from Medicaid providers.

The committee shall adopt bylaws that include, at a minimum, the length of membership. A chairman and a vice chairman shall be elected on an annual basis from the committee membership. Committee members must not be compensated for service to the committee. However, committee members may be reimbursed for actual and necessary expenses incurred by discharging committee duties in an amount not to exceed the mileage and subsistence amounts allowed by law for members of boards, commissions, and committees. The committee must meet at least quarterly and may meet at other times in the chairman's or the director's discretion. Committee meetings are subject to the provisions of the Freedom of Information Act. The department shall publish notice of regular business meetings of the committee at least thirty days before the meeting. However, the director or chairman may call special meetings of the committee and provide notice as soon as practical. The committee must provide for public comment, including comment on clinical and patient care data from Medicaid providers, representatives of the pharmaceutical industry, and patient advocacy groups. Proprietary information as defined in the trade secret law shall not be discussed. Trade secrets as defined in Section 30-4-40(a)(1) and relevant federal law must not be publicly disclosed.

HISTORY: 2008 Act No. 353, Section 2, Pt 4.C.1, eff July 1, 2008.



SECTION 44-6-1030. Recommendation of therapeutic classes of drugs to be included on preferred drug list.

The committee must recommend to the department therapeutic classes of drugs that should be included on a preferred drug list. For those recommended classes, the committee shall recommend the drug or drugs considered preferred within that class based on safety and efficacy. In determining safety and efficacy, the committee may consider all submitted public comment or clinical information including, but not limited to, scientific evidence, standards of practice, peer-reviewed medical literature, randomized clinical trials, pharmacoeconomic studies, and outcomes research data. The committee also shall recommend prior authorization criteria for nonpreferred drugs in the recommended therapeutic classes.

HISTORY: 2008 Act No. 353, Section 2, Pt 4.C.1, eff July 1, 2008.



SECTION 44-6-1040. Preferred drug list program; procedures to be included.

Any preferred drug list program implemented by the department must include:

(1) procedures to ensure that a request for prior authorization that has no material defect or impropriety can be processed within twenty-four hours of receipt;

(2) procedures to allow the prescribing physician to request and receive notice of any delays or negative decision in regard to a prior authorization;

(3) procedures to allow the prescribing physician to request and receive a second review of any denial of a prior authorization request; and

(4) procedures to allow a pharmacist to dispense an emergency, seventy-two hour supply of a drug requiring prior authorization without prior authorization if the pharmacist:

(a) has made a reasonable attempt to contact the physician and request that the prescribing physician secure prior authorization; and

(b) reasonably believes that refusing to dispense a seventy-two-hour supply would unduly burden the Medicaid recipient and produce undesirable health consequences.

HISTORY: 2008 Act No. 353, Section 2, Pt 4.C.1, eff July 1, 2008.



SECTION 44-6-1050. Prior authorization for drug; refills; appeals.

A grant of prior authorization for a drug is specific to the drug, rather than the actual prescription, and extends to all refills allowed pursuant to the original prescription and to subsequent prescriptions for the same drug at the same dosage provided the time allowed by the prior authorization has not expired. A Medicaid recipient who has been denied prior authorization for a prescribed drug is entitled to appeal this decision through the department's appeals process.

HISTORY: 2008 Act No. 353, Section 2, Pt 4.C.1, eff July 1, 2008.






CHAPTER 7 - HOSPITALS, TUBERCULOSIS CAMPS AND HEALTH SERVICES DISTRICTS

SECTION 44-7-10. Public hospitals may maintain eye banks.

Any State, county, district or other public hospital may purchase and provide the necessary facilities and equipment to establish and maintain an eye bank for restoration-of-sight purposes.

HISTORY: 1962 Code Section 32-750; 1956 (49) 1768.



SECTION 44-7-20. Disturbing patients with radios or musical instruments.

It shall be unlawful for any person to operate any radio or other musical instrument in such a manner that it annoys or disturbs any patient confined to a hospital or sanitarium. Any person violating the provisions of this section shall be guilty of a misdemeanor and, upon conviction thereof, shall be subject to a fine of not more than one hundred dollars or imprisonment of not more than thirty days.

HISTORY: 1962 Code Section 32-751; 1952 Code Section 32-751; 1942 Code Section 1396-1; 1939 (41) 410.



SECTION 44-7-30. Defrauding hospitals.

Any person who shall:

(1) At any hospital order and receive or cause to be furnished any food or accommodation based upon contract with intent to defraud the owner or proprietor of such hospital out of the value or price of such food or accommodation contract;

(2) Obtain credit at any hospital by the use of any false pretense or device or by fraudulently depositing at such hospital any baggage or property of less value than the amount of such credit or of the bill by such person incurred, unless credit be given by express agreement; or

(3) After obtaining creditor accommodation based upon contract at any hospital, surreptitiously remove his baggage or property therefrom;

Shall be guilty of a misdemeanor. Proof (a) that lodging, food or other accommodation based upon contract was obtained by false pretense or by false or fictitious show or pretense of baggage, (b) that a person absconded without paying or offering to pay for such food, lodging or other accommodation based upon contract or (c) that a person surreptitiously removed or attempted to remove his baggage shall be prima facie proof of the fraudulent intent mentioned in this section. Any person convicted of violating the provisions of this section shall pay a fine of not more than fifty dollars or be imprisoned for not more than thirty days, in the discretion of the magistrate.

The provisions of this section shall not include the fees of physicians and surgeons.

HISTORY: 1962 Code Section 32-752; 1952 Code Section 32-752; 1942 Code Section 1219; 1932 Code Section 1219; Cr. C. '22 Section 107; Cr. C. '12 Section 300; 1911 (27) 150; 1917 (30) 165; 1939 (41) 115; 1940 (41) 1885.



SECTION 44-7-40. Conveyance to Federal Government of lands for veterans' hospital.

The governing body of any county in this State in which the United States Government decides to locate or build a hospital for veterans may, by resolution passed by a majority vote of such body, convey to the United States Government in fee simple, free of all encumbrances, any lands now owned or hereafter acquired by it for the use and benefit of such veterans' hospital, such conveyance to be without consideration and as a gift to the United States Government. Such deed of conveyance if made under the provisions of this section shall be signed by such officer or officers of the county as the resolution duly passed by such governing body may prescribe or provide. A certified copy of such resolution shall be recorded with the deed of conveyance so made.

HISTORY: 1962 Code Section 32-754; 1952 Code Section 32-754; 1942 Code Section 5148; 1932 Code Section 5148; 1931 (37) 334.



SECTION 44-7-50. Modification of doctrines of charitable and sovereign immunity as they relate to hospitals and other medical facilities.

The doctrines of charitable and sovereign immunity as they relate to hospitals and other medical facilities in this State are hereby modified to the extent that any person sustaining an injury or dying by reason of the tortious act of commission or omission of agents, servants, employees or officers of a charitable hospital or medical facility or of a hospital or other medical facility operated or funded by the State, its agencies, departments, institutions, commissions, boards or political subdivisions may recover in any action brought against such hospital or other medical facility for such actual damages as he may sustain a sum not exceeding one hundred thousand dollars. Except as to licensed physicians and dentists, the judgment in an action under this section shall constitute a complete bar to any action by the claimant, by reason of the same subject matter, against the employee of the charitable or governmental entity whose act or omission gave rise to the claim; and a plaintiff, when bringing an action under the provisions of this section, shall only name as a party defendant the entity for which the employee was acting and shall not name the employee individually unless the entity for which the employee was acting cannot be determined at the time the action is instituted. In the event the employee is individually named under the conditions permitted above, the entity for which the employee was acting shall be substituted as the party defendant when it can be so reasonably determined. The provisions of this section shall in no way limit or modify the liability of a licensed physician or dentist.

HISTORY: 1977 Act No. 182 Section 3.



SECTION 44-7-60. Borrowing money by nonprofit public hospitals.

Notwithstanding any other provision of law, the governing board of any nonprofit public hospital in this State with the approval of the governing body of the county wherein such hospital is located which has borrowed money may continue to borrow money in the name of the hospital for general hospital purposes. "Borrowing money" as used herein shall include the authority to make notes or other evidences of debt and to secure payment thereof by placing a mortgage on any or all of its property, both real and personal.

HISTORY: 1978 Act No. 558.



SECTION 44-7-70. Report to State Board of Medical Examiners concerning action resulting in limitation upon physician's privilege to practice in health care facility.

(A) The medical staff chief or medical director of a health care facility, as defined in Section 44-7-130, shall report in writing to the State Board of Medical Examiners the results of and the circumstances concerning an action resulting in the revocation or suspension of or other limitation upon, a physician's privileges to practice in that health care facility. This report is not required in the case of:

(1) a nondisciplinary resignation by the physician; however, a resignation occurring after an incident or occurrence which could result in the revocation or suspension of or other limitation upon the physician's privileges must be reported;

(2) a minor disciplinary action regarding the physician's privileges in that health care facility when the action taken does not involve the revocation or suspension of or other limitation upon the physician's privileges to practice there;

(3) a disciplinary action resulting from the physician's failure to meet recordkeeping standards;

(4) a disciplinary action resulting from the physician's failure to attend meetings; or

(5) other disciplinary actions as defined by regulation promulgated by the State Board of Medical Examiners.

(B) The medical staff chief or medical director of a health care facility, as defined in Section 44-7-130, shall report in writing to the State Board of Medical Examiners and to the Board of Podiatry Examiners the results of and the circumstances concerning an action resulting in the revocation or suspension of or other limitation upon, a podiatrist's privileges to practice in that health care facility. This report is not required in the case of:

(1) a nondisciplinary resignation by the podiatrist; however, a resignation occurring after an incident or occurrence which could result in the revocation or suspension of or other limitation upon the podiatrist's privileges must be reported;

(2) a minor disciplinary action regarding the podiatrist's privileges in that health care facility when the action taken does not involve the revocation or suspension of or other limitation upon the podiatrist's privileges to practice there;

(3) a disciplinary action resulting from the podiatrist's failure to meet recordkeeping standards;

(4) a disciplinary action resulting from the podiatrist's failure to attend meetings; or

(5) other disciplinary actions as defined by regulation promulgated by the Board of Podiatry Examiners.

(C) A person making a report required by this section is immune from criminal and civil liability in making the report, if the report is made in good faith and without malice.

HISTORY: 1986 Act No. 317; 1996 Act No. 241, Section 9.



SECTION 44-7-77. Program to obtain voluntary acknowledgment of paternity of newborns.

The Department of Health and Environmental Control and the State Department of Social Services, in conjunction with the South Carolina Hospital Association, shall develop and implement a program to promote obtaining voluntary acknowledgments of paternity as soon after birth as possible and where possible before the release of the newborn from the hospital. A voluntary acknowledgment including those obtained through an in-hospital program shall contain the requirements of Section 63-17-60(A)(4) and the social security number, or the alien identification number assigned to a resident alien who does not have a social security number, of both parents, and must be signed by both parents. The signatures must be notarized. As part of its in-hospital voluntary acknowledgment of paternity program, a birthing hospital as part of the birth registration process, shall collect, where ascertainable, information which is or may be necessary for the establishment of the paternity of the child and for the establishment of child support. The information to be collected on the father or on the putative father if paternity has not been established includes, but is not limited to, the name of the father, his date of birth, home address, social security number, or the alien identification number assigned to a resident alien who does not have a social security number, and employer's name, and additionally for the putative father, the names and addresses of the putative father's parents.

HISTORY: 1994 Act No. 481, Section 11; 1994 Act No. 513, Section 4; 1995 Act No. 102, Part VI, Section 7; 1997 Act No. 71, Section 8; 1999 Act No. 100, Part II, Section 105.



SECTION 44-7-78. Authority to establish facilities, programs and services in other locations.

Notwithstanding any other provision of law, an entity that operates a health care facility as defined in Section 44-7-130(10) may develop and operate facilities, programs, and services in any location where such facilities, programs, or services support the entity or provide services to residents in the area, provided all other statutory and regulatory requirements are met, including the State Certification of Need and Health Facility Licensure Act, Article 3, Chapter 7, Title 44 and related regulations promulgated by the department.

HISTORY: 2000 Act No. 387, Part II, Section 48B.



SECTION 44-7-80. Definitions.

For the purposes of this article:

(1) "Nursing home" means a facility with an organized nursing staff to maintain and operate organized facilities and services to accommodate two or more unrelated persons over a period exceeding twenty-four hours, which is operated either in connection with a hospital or as a freestanding facility for the express or implied purpose of providing intermediate or skilled nursing care for persons who are not in need of hospital care.

(2) "Medicaid nursing home permit" means a permit to serve Medicaid patients in an appropriately certified nursing home.

(3) "Medicaid patient" means a person who is eligible for Medicaid (Title XIX) sponsored long-term care services.

(4) "Medicaid patient day" means a day of nursing home care for which a nursing home receives Medicaid reimbursement.

(5) "Department" means the Department of Health and Environmental Control.

HISTORY: 1987 Act No. 184 Section 1.



SECTION 44-7-82. Permit requirement.

No nursing home may provide care to Medicaid patients without first obtaining a permit in the manner provided in this article.

HISTORY: 1987 Act No. 184 Section 1.



SECTION 44-7-84. Determination and allocation of Medicaid nursing home patient days; application for permit; rules and regulations.

(A) In the annual appropriations act, the General Assembly shall establish the maximum number of Medicaid patient days for which the department is authorized to issue Medicaid nursing home permits. The State Department of Health and Human Services shall provide the number of Medicaid patient days available to the department within thirty days after the effective date of the annual appropriations act.

(B) Based on a method the department develops for determining the need for nursing home care for Medicaid patients in each area of the State, the department shall determine the distribution of Medicaid patient days for which Medicaid nursing home permits can be issued. Nursing homes holding a Medicaid nursing home permit must be allocated Medicaid days based on their current allocation and available funds. Requests for days must be submitted to the department no later than June fifteenth each year. The application must state the specific number of Medicaid patient days the nursing home will provide. If a nursing home requests fewer days than the previous year, those days first must be offered to the facilities within the same county currently holding a Medicaid nursing home permit. However, if Medicaid patient days remain available after being offered to those nursing homes currently holding a Medicaid patient days permit in that county, then existing nursing homes with a restricted Certificate of Need, within the same county, may apply for a Medicaid nursing home permit to receive the Medicaid patient days remaining available. Following the initial allocation of Medicaid patient days, any additional Medicaid patient days available must be credited to a statewide pool and must be available based on the percent of need indicated by the Community Long Term Care waiting list. If a nursing home has provided fewer Medicaid patient days than allowable under the Medicaid nursing home permit program, the department may issue a Medicaid nursing home permit for fewer days than requested in order to ensure that the nursing home will serve the minimum number of Medicaid patients. If a nursing home has its Medicaid patient days reduced, the freed days first must be offered to other facilities in the same county before being offered to other nursing homes in the State. In addition, a nursing home that fails to provide at least ten percent fewer days than the number stated in its permit is not eligible to receive additional Medicaid patient days the next year. The department shall analyze the performance of nursing homes that are under the permit minimum for a fiscal year, including utilization data from the State Department of Health and Human Services, anticipated back days, delayed payments, CLTC waiting list, and other factors considered significant by the department. Based on this analysis, if the department determines that the nursing home remains out of compliance, the nursing home must be fined by the same percentages as provided for in Section 44-7-90 and is subject to having its Medicaid patient days reduced. A nursing home which terminates its Medicaid contract must not be penalized for not meeting the requirements of this section if the nursing home was in compliance with its permit at the time of the cancellation. However, if the maximum number of Medicaid patient days authorized by the General Assembly is decreased, the nursing home may be required to absorb a proportionate decrease in its Medicaid patient days' allocation.

HISTORY: 1987 Act No. 184 Section 1; 1990 Act No. 612, Part II, Section 45; 1991 Act No. 171, Part II, Section 7; 1992 Act No. 501, Part II Section 53A; 1995 Act No. 145, Part II, Section 73A.



SECTION 44-7-88. Involuntary discharge or transfer of Medicaid nursing home patients prohibited; request for waiver of permit requirements.

Nursing home patients may not be involuntarily discharged or transferred due to their Medicaid status. If no Medicaid patients are waiting for admission to the nursing home, or if for some other reason a nursing home anticipates the possibility that the home cannot satisfy the Medicaid nursing home permit requirements, the home may request a waiver of the permit requirements from the department.

HISTORY: 1987 Act No. 184 Section 1.



SECTION 44-7-90. Violations of Sections 44-7-80 through 44-7-90; penalties.

(A) Based on reports from the State Department of Health and Human Services, the department shall determine each nursing home's compliance with its Medicaid nursing home permit. Violations of this article include:

(1) a nursing home exceeding by more than ten percent the number of Medicaid patient days stated in its permit;

(2) a nursing home failing to provide at least ten percent fewer days than the number stated in its permit;

(3) the provisions of any Medicaid patient days by a home without a Medicaid nursing home permit.

(B) Each Medicaid patient day above or below the allowable range is considered a separate violation. Fines for nursing homes out of compliance with their Medicaid Nursing Home Permit for years before July 1, 1995 are waived. After June 30, 1995, a nursing home that exceeds by more than ten percent the number of Medicaid patient days stated in its permit must be fined based on the number of Medicaid patient days exceeding the permit days times their daily Medicaid per diem times thirty percent. A nursing home that fails to provide at least ten percent fewer days than the number stated in its permit must be fined based on the number of Medicaid patient days under the permit days times their daily Medicaid per diem times thirty percent. A fine assessed against a nursing home must be deducted from the nursing home's Medicaid reimbursement. Appeals from this action must comply with the appropriate provisions of Chapter 23 of Title 1.

HISTORY: 1987 Act No. 184 Section 1; 1995 Act No. 145, Part II, Section 73B.



SECTION 44-7-110. Short title.

This article may be cited as the "State Certification of Need and Health Facility Licensure Act".

HISTORY: 1962 Code Section 32-761; 1952 Code Section 32-761; 1947 (45) 510; 1971 (57) 376; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1.



SECTION 44-7-120. Declaration of purpose.

The purpose of this article is to promote cost containment, prevent unnecessary duplication of health care facilities and services, guide the establishment of health facilities and services which will best serve public needs, and ensure that high quality services are provided in health facilities in this State. To achieve these purposes, this article requires:

(1) the issuance of a Certificate of Need before undertaking a project prescribed by this article;

(2) adoption of procedures and criteria for submittal of an application and appropriate review before issuance of a Certificate of Need;

(3) preparation and publication of a State Health Plan;

(4) the licensure of facilities rendering medical, nursing, and other health care.

HISTORY: 1962 Code Section 32-763; 1952 Code Section 32-763; 1947 (45) 510; 1971 (57) 376; 1979 Act No. 51 Section 1; 1981 Act No. 16, Section 1; 1988 Act No. 670, Section 1; 1992 Act No. 511, Section 1.



SECTION 44-7-130. Definitions.

As used in this article:

(1) "Affected person" means the applicant, a person residing within the geographic area served or to be served by the applicant, persons located in the health service area in which the project is to be located and who provide similar services to the proposed project, persons who before receipt by the department of the proposal being reviewed have formally indicated an intention to provide similar services in the future, persons who pay for health services in the health service area in which the project is to be located and who have notified the department of their interest in Certificate of Need applications, the State Consumer Advocate, and the State Ombudsman. Persons from another state who would otherwise be considered "affected persons" are not included unless that state provides for similar involvement of persons from South Carolina in its certificate of need process.

(2) "Ambulatory surgical facility" means a facility organized and administered for the purpose of performing surgical procedures for which patients are scheduled to arrive, receive surgery, and be discharged on the same day. The owner or operator makes the facility available to other providers who comprise an organized professional staff.

(3) "Board" means the State Board of Health and Environmental Control.

(4) Reserved.

(5) "Competing applicants" means two or more persons or health care facilities as defined in this article who apply for Certificates of Need to provide similar services or facilities in the same service area within a time frame as established by departmental regulations and whose applications, if approved, would exceed the need for services or facilities.

(6) "Community residential care facility" means a facility which offers room and board and provides a degree of personal assistance for two or more persons eighteen years old or older.

(7) "Day-care facility for adults" means a facility for adults eighteen years or older which offers in a group setting a program of individual and group activities and therapies. The program is directed toward providing community-based care for those in need of a supportive setting for less than twenty-four hours a day, thereby preventing unnecessary institutionalization, and shall provide a minimum of four and a maximum of fourteen hours of operation a day.

(8) "Department" means the Department of Health and Environmental Control.

(9) "The federal act" means Title VI of the United States Public Health Service Act (the Hill-Burton Construction Program); Title XVI of the United States Public Health Service Act (National Health Planning and Resources Development Act of 1974--Public Law 93-641); grants for all center and facility construction under Public Law 91-211 (community mental health centers' amendments to Title II, Public Law 88-164, Community Mental Health Centers Act); grants for all facility construction under Public Law 91-517 (developmental disabilities services and facilities construction amendments of 1970 to Part C, Title I, grants for construction of facilities for persons with intellectual disability--Public Law 88-164); and other federal programs as may exist or be enacted which provide for the construction of hospitals or related health facilities.

(10) "Health care facility" means acute care hospitals, psychiatric hospitals, alcohol and substance abuse hospitals, nursing homes, ambulatory surgical facilities, hospice facilities, radiation therapy facilities, rehabilitation facilities, residential treatment facilities for children and adolescents, intermediate care facilities for persons with intellectual disability, narcotic treatment programs, and any other facility for which Certificate of Need review is required by federal law.

(11) "Health service" means clinically related, diagnostic, treatment, or rehabilitative services and includes alcohol, drug abuse, and mental health services for which specific standards or criteria are prescribed in the State Health Plan.

(12) "Hospital" means a facility organized and administered to provide overnight medical or surgical care or nursing care of illness, injury, or infirmity and may provide obstetrical care, and in which all diagnoses, treatment, or care is administered by or under the direction of persons currently licensed to practice medicine, surgery, or osteopathy.

Hospital may include residential treatment facilities for children and adolescents in need of mental health treatment which are physically a part of a licensed psychiatric hospital. This definition does not include facilities which are licensed by the Department of Social Services.

(13) "Nursing home" means a facility with an organized nursing staff to maintain and operate organized facilities and services to accommodate two or more unrelated persons over a period exceeding twenty-four hours which is operated either in connection with a hospital or as a freestanding facility for the express or implied purpose of providing intermediate or skilled nursing care for persons who are not in need of hospital care.

(14) "Facility for chemically dependent or addicted persons" means a facility organized to provide outpatient or residential services to chemically dependent or addicted persons and their families based on an individual treatment plan including diagnostic treatment, individual and group counseling, family therapy, vocational and educational development counseling, and referral services.

(15) "Person" means an individual, a trust or estate, a partnership, a corporation including an association, joint stock company, insurance company, and a health maintenance organization, a health care facility, a state, a political subdivision, or an instrumentality including a municipal corporation of a state, or any legal entity recognized by the State.

(16) "Residential treatment facility for children and adolescents" means a facility operated for the assessment, diagnosis, treatment, and care of two or more "children and adolescents in need of mental health treatment" which provides:

(a) a special education program with a minimum program defined by the South Carolina Department of Education;

(b) recreational facilities with an organized youth development program; and

(c) residential treatment for a child or adolescent in need of mental health treatment.

(17) "Solely for research" means a service, procedure, or equipment which has not been approved by the Food and Drug Administration (FDA) but which is currently undergoing review by the FDA as an investigational device. FDA research protocol and any applicable Investigational Device Exemption (IDE) policies and regulations must be followed by a facility proposing a project "solely for research".

(18) "Children and adolescents in need of mental health treatment" in a residential treatment facility means a child or adolescent under age eighteen or a child or adolescent under age twenty-one who is a client of, committed to the custody of, or in the legal custody of an agency of the State of South Carolina who manifests a substantial disorder of cognitive or emotional process, which lessens or impairs to a marked degree that child's or adolescent's capacity either to develop or to exercise age-appropriate or age-adequate behavior. The behavior includes, but is not limited to, marked disorders of mood or thought processes, severe difficulties with self-control and judgment including behavior dangerous to self or others, and serious disturbances in the ability to care for and relate to others.

(19) "Intermediate care facility for persons with intellectual disability" means a facility that serves four or more persons with intellectual disability or persons with related conditions and provides health or rehabilitative services on a regular basis to individuals whose mental and physical conditions require services including room, board, and active treatment for their intellectual disability or related conditions.

(20) "Freestanding or mobile technology" means medical equipment owned or operated by a person other than a health care facility for which the total cost is in excess of that prescribed by regulation and for which specific standards or criteria are prescribed in the State Health Plan.

(21) "Like equipment with similar capabilities" means medical equipment in which functional and technological capabilities are identical to the equipment to be replaced; and the replacement equipment is to be used for the same or similar diagnostic, therapeutic, or treatment purposes as currently in use; and does not constitute a material change in service or a new service.

(22) "Facilities wherein abortions are performed" means a facility, other than a hospital, in which any second trimester or five or more first trimester abortions are performed in a month.

(23) "Radiation therapy facility" means a person or a health care facility which provides or seeks to provide mega-voltage therapeutic services to patients through the use of high energy radiation.

(24) "Birthing center" means a facility or other place where human births are planned to occur. This does not include the usual residence of the mother or any facility that is licensed as a hospital or the private practice of a physician who attends the birth.

(25) "Freestanding emergency service" also referred to as an off-campus emergency service, means an extension of an existing hospital emergency department that is an off-campus emergency service and that is intended to provide comprehensive emergency service. The hospital shall have a valid license and be in operation to support the off-campus emergency service. A service that does not provide twenty-four hour, seven day per week operation or that is not capable of providing basic services as defined for hospital emergency departments must not be classified as a freestanding emergency service and must not advertise or display or exhibit any signs or symbols that would identify the service as a freestanding emergency service.

HISTORY: 1962 Code Section 32-762; 1952 Code Section 32-762; 1947 (45) 510; 1952 (47) 2042; 1958 (50) 1634; 1959 (51) 356; 1961 (52) 550; 1964 (53) 2117; 1971 (57) 376; 1979 Act No. 51 Section 1; 1981 Act No. 16, Section 2; 1983 Act No. 68 Section 1; 1987 Act No. 184 Sections 2, 3; 1988 Act No. 527, Sections 1, 2; 1988 Act No. 670, Section 1; 1990 Act No. 501, Section 1; 1990 Act No. 612, Part II, Section 64; 1992 Act No. 511, Sections 2-5, 16; 1993 Act No. 164, Part II, Section 17A; 1995 Act No. 1, Section 5; 1998 Act No. 303, Section 1; 1998 Act No. 351, Section 1; 1999 Act No. 10, Section 1; 2000 Act No. 248, Section 3; 2010 Act No. 278, Sections 2, 3, eff July 1, 2010; 2011 Act No. 47, Sections 1, 8, 9, eff June 7, 2011; 2011 Act No. 61, Section 1, eff June 15, 2011.



SECTION 44-7-140. Department as sole agency for control of program.

The department is designated the sole state agency for control and administration of the granting of Certificates of Need and licensure of health facilities and other activities necessary to be carried out under this article.

HISTORY: 1962 Code Section 32-762.1; 1952 Code Section 32-762.1; 1951 (47) 132; 1971 (57) 376; 1979 Act No. 51 Section 1; 1988 Act No. 397, Section 4. 670, Section 1.



SECTION 44-7-150. Duties of department.

In carrying out the purposes of this article, the department shall:

(1) require reports and make inspections and investigations as considered necessary;

(2) to the extent that is necessary to effectuate the purposes of this article, enter into agreements with other departments, commissions, agencies, and institutions, public or private;

(3) adopt in accordance with Article I of the Administrative Procedures Act substantive and procedural regulations considered necessary by the department and approved by the board to carry out the department's licensure and Certificate of Need duties under this article, including regulations to deal with competing applications;

(4) accept on behalf of the State and deposit with the State Treasurer, any grant, gift, or contribution made to assist in meeting the cost of carrying out the purpose of this article and expend it for that purpose;

(5) The department may charge and collect fees to cover the cost of operating the Certificate of Need program, including application fees, filing fees, issuance fees, and nonapplicability/exemption determination fees. The department shall develop regulations which set fees as authorized by this article. The level of these fees must be determined after careful consideration of the direct and indirect costs incurred by the department in performing its various functions and services in the Certificate of Need program. All fees and procedures for collecting fees must be adopted pursuant to procedures set forth in the Administrative Procedures Act. Any fee collected pursuant to this section in excess of seven hundred fifty thousand dollars must be retained by the department and designated for the administrative costs of the Certificate of Need program. The first seven hundred fifty thousand dollars collected pursuant to this section must be deposited into the general fund of the State. Until fees are promulgated through regulation, all fees established as of January 1, 2009, remain in effect.

HISTORY: 1962 Code Section 32-764; 1952 Code Section 32-764; 1947 (45) 510; 1971 (57) 376; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1; 2010 Act No. 278, Section 4, eff July 1, 2010.



SECTION 44-7-160. Certificate of Need required under certain circumstances.

A person or health care facility as defined in this article is required to obtain a Certificate of Need from the department before undertaking any of the following:

(1) the construction or other establishment of a new health care facility;

(2) a change in the existing bed complement of a health care facility through the addition of one or more beds or change in the classification of licensure of one or more beds;

(3) an expenditure by or on behalf of a health care facility in excess of an amount to be prescribed by regulation which, under generally acceptable accounting principles consistently applied, is considered a capital expenditure except those expenditures exempted in Section 44-7-170(B)(1). The cost of any studies, surveys, designs, plans, working drawings, specifications, and other activities essential to the development, acquisition, improvement, expansion, or replacement of any plant or equipment must be included in determining if the expenditure exceeds the prescribed amount;

(4) a capital expenditure by or on behalf of a health care facility which is associated with the addition or substantial expansion of a health service for which specific standards or criteria are prescribed in the South Carolina Health Plan;

(5) the offering of a health service by or on behalf of a health care facility which has not been offered by the facility in the preceding twelve months and for which specific standards or criteria are prescribed in the South Carolina Health Plan;

(6) the acquisition of medical equipment which is to be used for diagnosis or treatment if the total project cost is in excess of that prescribed by regulation.

HISTORY: 1962 Code Section 32-765; 1952 Code Section 32-765; 1947 (45) 510; 1971 (57) 376; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1; 1992 Act No. 511, Section 6; 2010 Act No. 278, Section 5, eff July 1, 2010.



SECTION 44-7-170. Institutions and transactions exempt from article.

(A) The following are exempt from Certificate of Need review:

(1) the acquisition by a person of medical equipment to be used solely for research, the offering of an institutional health service by a person solely for research, or the obligation of a capital expenditure by a person to be made solely for research if it does not:

(a) affect the charges imposed by the person for the provision of medical or other patient care services other than the services that are included in the research;

(b) change the bed capacity of a health care facility; or

(c) substantially change the medical or other patient care services provided by the person.

A written description of the proposed research project must be submitted to the department in order for the department to determine if these conditions are met. A Certificate of Need is required in order to continue use of the equipment or service after the equipment or service is no longer being used solely for research;

(2) the offices of a licensed private practitioner whether for individual or group practice except as provided for in Section 44-7-160(1) and (6);

(3) the replacement of like equipment for which a Certificate of Need has been issued which does not constitute a material change in service or a new service.

(B) This article does not apply to:

(1) an expenditure by or on behalf of a health care facility for nonmedical projects for services such as refinancing existing debt, parking garages, laundries, roof replacements, computer systems, telephone systems, heating and air conditioning systems, upgrading facilities which do not involve additional square feet or additional health services, replacement of like equipment with similar capabilities, or similar projects as described in regulations;

(2) facilities owned and operated by the South Carolina Department of Mental Health and the South Carolina Department of Disabilities and Special Needs, except an addition of one or more beds to the total number of beds of the departments' health care facilities existing on July 1, 1988;

(3) educational and penal institutions maintaining infirmaries for the exclusive use of student bodies and inmate populations;

(4) any federal health care facility sponsored and operated by this State;

(5) community-based housing designed to promote independent living for persons with mental or physical disabilities. This does not include a facility defined in this article as a "health care facility";

(6) kidney disease treatment centers including, but not limited to, free standing hemodialysis centers and renal dialysis centers;

(7) health care facilities owned and operated by the federal government.

(C) Before undertaking a project enumerated in subsection (A), a person shall obtain a written exemption from the department as may be more fully described in regulation.

HISTORY: 1962 Code Section 32-766; 1952 Code Section 32-766; 1947 (45) 510; 1964 (53) 2117; 1965 (54) 472; 1968 (55) 2815; 1971 (57) 376; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1; 1992 Act No. 322, Section 1; 1992 Act No. 511, Section 7; 1998 Act No; 303, Sections 2, 3; 2003 Act No. 27, Section 1, eff upon approval (became law without the Governor's signature on May 15, 2003); 2010 Act No. 278, Section 6, eff July 1, 2010.



SECTION 44-7-180. Health planning committee; appointment, composition, terms, and allowances; State Health Plan; fees to cover costs of certificate of need program.

(A) There is created a health planning committee comprised of fourteen members. The Governor shall appoint twelve members, which must include at least one member from each congressional district. In addition, each of the following groups must be represented among the Governor's appointees: health care consumers, health care financiers, including business and insurance, and health care providers, including an administrator of a licensed for-profit nursing home. The chairman of the board shall appoint one member. The South Carolina Consumer Advocate or the Consumer Advocate's designee is an ex officio nonvoting member. Members appointed by the Governor are appointed for four-year terms, and may serve only two consecutive terms. Members of the health planning committee are allowed the usual mileage and subsistence as provided for members of boards, committees, and commissions. The committee shall elect from among its members a chairman, vice chairman, and such other officers as the committee considers necessary to serve a two-year term in that office.

(B) With the advice of the health planning committee, the department shall prepare a South Carolina Health Plan for use in the administration of the Certificate of Need program provided in this article. The plan at a minimum must include:

(1) an inventory of existing health care facilities, beds, specified health services, and equipment;

(2) projections of need for additional health care facilities, beds, health services, and equipment;

(3) standards for distribution of health care facilities, beds, specified health services, and equipment including scope of services to be provided, utilization, and occupancy rates, travel time, regionalization, other factors relating to proper placement of services, and proper planning of health care facilities; and

(4) a general statement as to the project review criteria considered most important in evaluating Certificate of Need applications for each type of facility, service, and equipment, including a finding as to whether the benefits of improved accessibility to each such type of facility, service, and equipment may outweigh the adverse affects caused by the duplication of any existing facility, service, or equipment.

The South Carolina Health Plan must address and include projections and standards for specified health services and equipment which have a potential to substantially impact health care cost and accessibility. Nothing in this provision shall be construed as requiring the department to approve any project which is inconsistent with the South Carolina Health Plan.

(C) Upon approval by the health planning committee, the South Carolina Health Plan must be submitted at least once every two years to the board for final revision and adoption. Once adopted by the board, the plan may later be revised through the same planning and approval process. The department shall adopt by regulation a procedure to allow public review and comment, including regional public hearings, before adoption or revision of the plan.

HISTORY: 1962 Code Section 32-768; 1952 Code Section 32-768; 1947 (45) 510; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1; 1992 Act No. 511, Section 8; 2010 Act No. 278, Section 7, eff July 1, 2010.



SECTION 44-7-190. Project Review Criteria; weighing of criteria.

(A) The department shall adopt, upon approval of the board, Project Review Criteria which, at a minimum, must provide for the determination of need for health care facilities, beds, services and equipment, including demographic needs, appropriate distribution, and utilization; accessibility to underserved groups; availability of facilities and services without regard to ability to pay; absence of less costly and more effective alternatives; appropriate financial considerations, including method of financing, financial feasibility, and cost containment; consideration of impact on health systems resources; site and building suitability; consideration of quality of care; and relevant special considerations as may be appropriate. The Project Review Criteria must be adopted as a regulation pursuant to the Administrative Procedures Act.

(B) The project review criteria promulgated in regulation must be used in reviewing all projects under the Certificate of Need process. When the criteria are weighted to determine the relative importance for the specific project, the department may reorder the relative importance of the criteria no more than one time after the project review meeting. When an application has been appealed, the department may not change the weighted formula.

HISTORY: 1962 Code Section 32-769; 1952 Code Section 32-769; 1947 (45) 510; 1951 (47) 506; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1; 2010 Act No. 278, Section 8, eff July 1, 2010.



SECTION 44-7-200. Application for Certificate of Need; notice; prohibited communications.

(A) An application for a Certificate of Need must be submitted to the department in a form established by regulation. The application must address all applicable standards and requirements set forth in departmental regulations, Project Review Criteria of the department, and the South Carolina Health Plan.

(B) Within twenty days before submission of an application, the applicant shall publish notification that an application is to be submitted to the department in a newspaper serving the area where the project is to be located for three consecutive days. The notification must contain a brief description of the scope and nature of the project. No application may be accepted for filing by the department unless accompanied by proof that publication has been made for three consecutive days within the prior twenty-day period and payment of the initial application fee has been received.

(C) Upon publication of this notice and until a contested case hearing is requested pursuant to Section 44-1-60(G):

(1) members of the board and persons appointed by the board to hold a final review conference on staff decisions may not communicate directly or indirectly with any person in connection with the application; and

(2) no person shall communicate, or cause another to communicate, as to the merits of the application with members of the board and persons appointed by the board to hold a final review conference on staff decisions.

A person who violates this subsection is subject to the penalties provided in Section 1-23-360.

(D) After receipt of an application with proof of publication and payment of the initial application fee, the department shall publish in the State Register a notice that an application has been accepted for filing. Within thirty days of acceptance of the application, the department may request additional information as may be necessary to complete the application. The applicant has thirty days from the date of the request to submit the additional information. If the applicant fails to submit the requested information within the thirty-day period, the application is considered withdrawn.

(E) After a Certificate of Need application has been filed with the department, state and federal elected officials are prohibited from communicating with the department with regard to the Certificate of Need application at any time. This prohibition does not include written communication of support or opposition to an application. Such written communication must be included in the administrative record.

HISTORY: 1962 Code Section 32-770; 1952 Code Section 32-770; 1947 (45) 510; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1; 1990 Act No. 471, Section 1; 1992 Act No. 511, Section 9; 2010 Act No. 278, Sections 9, 10, eff July 1, 2010.



SECTION 44-7-210. Certificate of Need review procedures.

(A) After the department has determined that an application is complete, affected persons must be notified in accordance with departmental regulations. The notification to affected persons that the application is complete begins the review period; however, in the case of competing applications, the review period begins on the date of notice to affected persons that the last of the competing applications is complete and notice is published in the State Register. The staff shall issue its decision to approve or deny the application no earlier than thirty calendar days, but no later than one hundred twenty calendar days, from the date affected persons are notified that the application is complete, unless a public hearing is timely requested as may be provided for by department regulation. If a public hearing is properly requested, the staff's decision must not be made until after the public hearing, but in no event shall the decision be issued more than one hundred fifty calendar days from the date affected persons are notified that the application is complete. The staff may reorder the relative importance of the project review criteria no more than one time during the review period. The staff's reordering of the relative importance of the project review criteria does not extend the review period provided for in this section.

(B) The department may not issue a Certificate of Need unless an application complies with the South Carolina Health Plan, Project Review Criteria, and other regulations. Based on project review criteria and other regulations, which must be identified by the department, the department may refuse to issue a Certificate of Need even if an application complies with the South Carolina Health Plan. In the case of competing applications, the department shall award a Certificate of Need, if appropriate, on the basis of which, if any, most fully complies with the requirements, goals, and purposes of this article and the State Health Plan, Project Review Criteria, and the regulations adopted by the department.

(C) On the basis of staff review of the application, the staff shall make a staff decision to grant or deny the Certificate of Need and the staff shall issue a decision in accordance with Section 44-1-60(D). Notice of the decision must be sent to the applicant and affected persons who have asked to be notified. The decision becomes the final agency decision unless a timely written request for a final review is filed with the department as provided for in Section 44-1-60(E).

However, a person may not file a request for final review in opposition to the staff decision on a Certificate of Need unless the person provided written notice to the department during the staff review that he is an affected person and specifically states his opposition to the application under review.

(D) The staff's decision is not the final agency decision until the completion of the final review process provided for in Section 44-1-60(F).

(E) A contested case hearing of the final agency decision must be requested in accordance with Section 44-1-60(G). The issues considered at the contested case hearing considering a Certificate of Need are limited to those presented or considered during the staff review.

(F) Notwithstanding any other provision of law, including Section 1-23-650(C), in a contested case arising from the department's decision to grant or deny a Certificate of Need application, grant or deny a request for exemption under Section 44-7-170, or the issuance of a determination regarding the applicability of Section 44-7-160, the following apply:

(1) each party may name no more than ten witnesses who may testify at the contested case hearing;

(2) each party is permitted to take only the deposition of a person listed as a witness who may testify at the contested case hearing, unless otherwise provided for by the Administrative Law Court;

(3) each party is permitted to serve only ten interrogatories pursuant to Rule 33 of the South Carolina Rules of Civil Procedure;

(4) each party is permitted to serve only ten requests for admission, including subparts; and

(5) each party is permitted to serve only thirty requests for production, including subparts.

The limitations provided for in this subsection are intended to make the contested case process more efficient, less burdensome, and less costly to the parties in Certificate of Need cases. Therefore, the Administrative Law Court may, by court order, lift these limitations beyond the parameters set forth in this subsection only in exceptional circumstances when failure to do so would cause substantial prejudice to the party seeking additional discovery.

(G) Notwithstanding any other provision of law, in a contested case arising from the department's decision to grant or deny a Certificate of Need application, grant or deny a request for exemption under Section 44-7-170, or the issuance of a determination regarding the applicability of Section 44-7-160, the Administrative Law Court shall file a final decision no later than eighteen months after the contested case is filed with the Clerk of the Administrative Law Court, unless all parties to the contested case consent to an extension or the court finds substantial cause otherwise.

HISTORY: 1962 Code Section 32-771; 1952 Code Section 32-771; 1947 (45) 510; 1971 (57) 376; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1; 1990 Act No. 471, Sections 2, 3; 1992 Act No. 511, Section 10; 1998 Act No. 303, Section 4; 2010 Act No. 278, Section 11, eff July 1, 2010.



SECTION 44-7-220. Administrative Law Court review of Certificate of Need decisions.

(A) A party who is aggrieved by the Administrative Law Court's final decision may seek judicial review of the final decision in accordance with Section 1-23-380.

(B) If the relief requested in the appeal is the reversal of the Administrative Law Court's decision to approve the Certificate of Need application or approve the request for exemption under Section 44-7-170 or approve the determination that Section 44-7-160 is not applicable, the party filing the appeal shall deposit a bond with the Clerk of the Court of Appeals within five calendar days after filing the petition to appeal. The bond must be secured by cash or a surety authorized to do business in this State in an amount equal to five percent of the total cost of the project or one hundred thousand dollars, whichever is greater, up to a maximum of one million five hundred thousand dollars. If the Court of Appeals affirms the Administrative Law Court's decision or dismisses the appeal, the Court of Appeals shall award to the party whose project is the subject of the appeal all of the bond and also may award reasonable attorney's fees and costs incurred in the appeal. If a party appeals the denial of its own Certificate of Need application or of an exemption request under Section 44-7-170 or appeals the determination that Section 44-7-160 is applicable and there is no competing application involved in the appeal, the party filing the appeal is not required to deposit a bond with the Court of Appeals.

(C)(1) Furthermore, if at the conclusion of the contested case or judicial review the Administrative Law Court or the Court of Appeals finds that the contested case or a subsequent appeal was frivolous, the Administrative Law Court or the Court of Appeals may award damages incurred as a result of the delay, as well as reasonable attorney's fees and costs, to the party whose project is the subject of the contested case or judicial review.

(2) As used in this subsection, "frivolous appeal" means any one of the following:

(a) taken solely for purposes of delay or harassment;

(b) where no question of law is involved;

(c) where the contested case or judicial review is without merit.

HISTORY: 1962 Code Section 32-772; 1952 Code Section 32-772; 1947 (45) 510; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1; 1990 Act No. 471, Section 4; 2010 Act No. 278, Section 12, eff July 1, 2010.



SECTION 44-7-225. State Health Plan in effect at application and at decision.

The department, the Administrative Law Court, and the Court of Appeals shall consider the South Carolina Health Plan in place at the time the application was filed and may consider the current South Carolina Health Plan when making its decision.

HISTORY: 2010 Act No. 278, Section 20, eff July 1, 2010.



SECTION 44-7-230. Limitation on Certificate of Need; capital expenditure; architectural plans; time limitation; Certificate of Need as not transferable.

(A) The Certificate of Need, if issued, is valid only for the project described in the application including location, beds and services to be offered, physical plant, capital or operating costs, or other factors as set forth in the application, except as may be modified in accordance with regulations. The department shall require periodic reports and make inspections to determine compliance with the Certificate of Need. Implementation of the project or operation of the facility or medical equipment that is not in accordance with the Certificate of Need application or conditions subsequently agreed to by the applicant and the department may be considered a violation of this article.

(B) In issuing a Certificate of Need, the department shall specify the maximum capital expenditure obligated under the certificate. The department shall prescribe the method used to determine capital expenditure maximums, establish procedures to monitor capital expenditures obligated under certificates, and establish procedures to review projects for which the capital expenditure maximum is exceeded or expected to be exceeded.

(C) Prior to any construction authorized by a Certificate of Need, final drawings and specifications prepared by an architect or engineer legally registered under the laws of this State must be submitted to the department for approval. All construction must be completed in accordance with approved plans and specifications and prior approval must be obtained from the department for any changes that substantially alter the scope of work, function of construction, or major items of equipment, safety, or cost of the facility during construction.

(D) A Certificate of Need is valid for one year from the date of issuance. A Certificate of Need must be issued with a timetable submitted by the applicant and approved by the department to be followed for completion of the project. The holder of the Certificate of Need shall submit periodic progress reports on meeting the timetable as may be required by the department. Failure to meet the timetable results in the revocation of the Certificate of Need by the department unless the department determines that extenuating circumstances beyond the control of the holder of the Certificate of Need are the cause of the delay. The department may grant two extensions of up to nine months each upon evidence that substantial progress has been made in accordance with procedures set forth in regulations. The board may grant further extensions of up to nine months each only if it determines that substantial progress has been made in accordance with the procedures set forth in regulations.

(E) A Certificate of Need is nontransferable. A Certificate of Need or rights thereunder may not be sold, assigned, leased, transferred, mortgaged, pledged, or hypothecated, and any actual transfer or attempt to make a transfer of this sort results in the immediate voidance of the Certificate of Need. The sale or transfer of the controlling interest or majority ownership in a corporation, partnership, or other entity holding, either directly or indirectly, a Certificate of Need, results in the transfer and voidance of a Certificate of Need.

HISTORY: 1962 Code Section 32-773; 1952 Code Section 32-773; 1947 (45) 510; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1; 1990 Act No. 471, Section 5; 1992 Act No. 511, Sections 11, 12; 2010 Act No. 278, Section 13, eff July 1, 2010.



SECTION 44-7-240. Construction program.

The department may establish a construction program providing for adequate facilities in this State and, insofar as possible, shall provide for the distribution of facilities and services throughout this State in such manner as to make all types of health services reasonably accessible to all persons in this State. The State Health Plan as required by this article may be used for purposes of establishing the relative need of projects for which applications are submitted under this construction program. Submittal of applications and review and approval of projects for which federal funds are requested must be in accordance with regulations adopted by the department and applicable federal act.

HISTORY: 1962 Code Section 32-774; 1952 Code Section 32-774; 1947 (45) 510; 1964 (53) 2117; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1; 1992 Act No. 511, Section 13.



SECTION 44-7-250. Department to establish and enforce basic standards.

The department shall establish and enforce basic standards for the licensure, maintenance, and operation of health facilities and services to ensure the safe and adequate treatment of persons served in this State.

HISTORY: 1962 Code Section 32-775; 1952 Code Section 32-775; 1947 (45) 510; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1.



SECTION 44-7-260. Requirements for licensure.

(A) If they provide care for two or more unrelated persons, the following facilities or services may not be established, operated, or maintained in this State without first obtaining a license in the manner provided by this article and regulations promulgated by the department:

(1) hospitals, including general and specialized hospitals;

(2) nursing homes;

(3) residential treatment facilities for children and adolescents;

(4) ambulatory surgical facilities;

(5) Reserved;

(6) community residential care facilities;

(7) facilities for chemically dependent or addicted persons;

(8) end-stage renal dialysis units;

(9) day-care facilities for adults;

(10) any other facility operating for the diagnosis, treatment, or care of persons suffering from illness, injury or other infirmity and for which the department has adopted standards of operation by regulation.

(11) intermediate care facilities for persons with intellectual disability;

(12) freestanding or mobile technology.

(13) facilities wherein abortions are performed.

(14) birthing centers.

(B) The licensing provisions of this article do not apply to:

(1) infirmaries for the exclusive use of the student bodies of privately-owned educational institutions which maintain infirmaries;

(2) community-based housing sponsored, licensed, or certified by the South Carolina Department of Disabilities and Special Needs. The Department of Disabilities and Special Needs shall provide to the Department of Health and Environmental Control the names and locations of these facilities on a continuing basis; or

(3) homeshare programs designated by the Department of Mental Health, provided that these programs do not serve more than two persons at each program location, the length of stay does not exceed fourteen consecutive days for one of the two persons, and the temporarily displaced person must be directly transferred from a homeshare program location. The Department of Mental Health shall provide to the Department of Health and Environmental Control the names and locations of these programs on a continuing basis.

(C) The department is authorized to investigate, by inspection or otherwise, any facility to determine if its operation is subject to licensure.

(D) Each hospital must have a single organized medical staff that has the overall responsibility for the quality of medical care provided to patients. Medical staff membership must be limited to doctors of medicine or osteopathy who are currently licensed to practice medicine or osteopathy by the State Board of Medical Examiners, dentists licensed to practice dentistry by the State Board of Dentistry and podiatrists licensed to practice podiatry by the State Board of Podiatry Examiners. No individual is automatically entitled to membership on the medical staff or to the exercise of any clinical privilege merely because he is licensed to practice in any state, because he is a member of any professional organization, because he is certified by any clinical examining board, or because he has clinical privileges or staff membership at another hospital without meeting the criteria for membership established by the governing body of the respective hospital. Patients of podiatrists and dentists who are members of the medical staff of a hospital must be coadmitted by a doctor of medicine or osteopathy who is a member of the medical staff of the hospital who is responsible for the general medical care of the patient. Oral surgeons who have successfully completed a postgraduate program in oral surgery accredited by a nationally recognized accredited body approved by the United States Office of Education may admit patients without the requirement of coadmission if permitted by the bylaws of the hospital and medical staff.

(E) No person, regardless of his ability to pay or county of residence, may be denied emergency care if a member of the admitting hospital's medical staff or, in the case of a transfer, a member of the accepting hospital's medical staff determines that the person is in need of emergency care. "Emergency care" means treatment which is usually and customarily available at the respective hospital and that must be provided immediately to sustain a person's life, to prevent serious permanent disfigurement, or loss or impairment of the function of a bodily member or organ, or to provide for the care of a woman in active labor if the hospital is so equipped and, if the hospital is not so equipped, to provide necessary treatment to allow the woman to travel to a more appropriate facility without undue risk of serious harm. In addition to or in lieu of any action taken by the South Carolina Department of Health and Environmental Control affecting the license of any hospital, when it is established that any officer, employee, or member of the hospital medical staff has recklessly violated the provisions of this section, the department may require the hospital to pay a civil penalty of up to ten thousand dollars.

HISTORY: 1962 Code Section 32-776; 1952 Code Section 32-776; 1947 (45) 510; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1; 1990 Act No. 501, Section 2; 1992 Act No. 511, Section 17; 1994 Act No. 359; 1995 Act No. 1, Section 6; 2008 Act No. 233, Section 1, eff May 21, 2008; 2010 Act No. 278, Sections 14, 15, eff July 1, 2010; 2011 Act No. 47, Section 10, eff June 7, 2011.



SECTION 44-7-261. Privately-owned education infirmaries.

Health care facilities licensed pursuant to Regulation 61-16, Minimum Standards for Licensing Hospitals and Institutional General Infirmaries, and designated as "privately-owned education infirmaries" may be established within the jurisdiction of a larger nonmedical institution which maintains and operates organized facilities and services to accommodate two or more nonrelated students, faculty, and staff with illness, injury, or infirmity for a period exceeding twenty-four hours for the diagnosis, treatment, and care of such persons and which provides medical, surgical, and professional nursing care, and in which all diagnoses, treatment, and care are performed under the direction of persons currently licensed to practice medicine and surgery in South Carolina. However, privately-owned education infirmaries also may care for patients who are not students, faculty, or staff when the privately-owned education infirmary has agreed to provide such care to this class or patients prior to January 1, 2007.

HISTORY: 2007 Act No. 95, Section 2, eff January 1, 2008.



SECTION 44-7-262. Minimum resident-staff ratios for nursing homes.

(A) As a condition of licensure, in addition to the number of licensed nursing personnel required by R61-17, or any other regulation, a nursing home must provide at a minimum these resident-staff ratios for staff who provide nursing care:

(1) 9 to 1 for shift 1;

(2) 13 to 1 for shift 2;

(3) 22 to 1 for shift 3.

In those facilities utilizing two twelve-hour shifts, the staffing ratios for shift one apply to the twelve-hour shift occurring primarily during the day, and the staffing ratios for shift three apply to the twelve-hour shift occurring primarily during the night.

(B) For purposes of this section:

(1) "Shift 1" means a work shift that occurs primarily during the daytime hours including, but not limited to, a 7:00 a.m. to 3:00 p.m. shift;

(2) "Shift 2" means a work shift that generally includes both daytime and evening hours including, but not limited to, a 3:00 p.m. to 11:00 p.m. shift;

(3) "Shift 3" means a work shift that occurs primarily during the nighttime hours including, but not limited to, an 11:00 p.m. to 7:00 a.m. shift.

HISTORY: 1998 Act No. 419, Part II, Section 46A.



SECTION 44-7-264. Nursing home or community residential care facility licensure; fingerprint-based criminal records check; prohibition of issuance of license or requirement of revocation for certain crimes.

(A) To obtain a license to operate a nursing home or a community residential care facility the person, or persons, required to sign the application for licensure pursuant to Section 44-7-270 shall undergo a state and national fingerprint-based criminal records check.

(B)(1) A nursing home license or community residential care facility license must not be issued to the applicant, and if issued, may be revoked, if the person or any one of the persons required to undergo a criminal records check pursuant to subsection (A) is required to register under the sex offender registry pursuant to Section 23-3-430 or has been convicted of:

(a) abuse, neglect, or exploitation of a child or vulnerable adult, as defined in Section 43-35-10;

(b) any violent crime, as defined in Section 16-1-60;

(c) any other drug related felony;

(d) forgery, embezzlement, or breach of trust with fraudulent intent, as classified in Section 16-1-90(E); or

(e) a criminal offense similar in nature to the crimes listed in this subsection committed in another jurisdiction or under federal law.

(2) This section does not prohibit obtaining licensure when a conviction or plea of guilty or nolo contendere for one of the crimes enumerated in this section has been pardoned. However, notwithstanding the entry of a pardon, the department may consider all information available, including the person's pardoned convictions or pleas and the circumstances surrounding them, to determine whether the applicant is unfit or otherwise unsuited for licensure for a community residential care facility.

(C) Criminal records checks required pursuant to this section must consist of a fingerprint-based records check conducted by the South Carolina Law Enforcement Division (SLED) for the state check and a fingerprint-based records check conducted by the Federal Bureau of Investigation (FBI) for the national check. An applicant shall submit with the criminal records check application one complete set of the applicant's fingerprints in a manner specified by SLED. Fingerprints submitted to SLED pursuant to this section must be collected in a manner specified by SLED and must be used to conduct a state criminal records check by SLED and to facilitate a national criminal records check by the FBI. SLED is authorized to retain the fingerprints for licensing purposes and for notification of the department regarding criminal charges. The actual cost of obtaining state and national criminal records checks by SLED and the FBI must be paid by the licensure applicant directly to the required entity as specified by SLED.

HISTORY: 2010 Act No. 207, Section 1, eff June 7, 2010.



SECTION 44-7-265. Freestanding or mobile technology regulations to be promulgated.

The department shall promulgate regulations for licensing freestanding or mobile technology. At a minimum, the regulations must include:

(1) standards for the maintenance and operation of freestanding or mobile technology to ensure the safe and effective treatment of persons served;

(2) a description of the professional qualifications necessary for personnel to operate the equipment and interpret the test results;

(3) minimum staffing requirements to ensure the safe operation of the equipment and interpret the test results; and

(4) that all freestanding or mobile technology must be in conformance with professional organizational standards.

HISTORY: 1992 Act No. 511, Section 18.



SECTION 44-7-270. Applications for license.

Applicants for a license shall file annually, or as may be provided for in regulation, applications under oath with the department upon prescribed forms. An application must be signed by the owner, if an individual or a partnership, or in the case of a corporation by two of its officers, or in the case of a government unit by the head of the governmental department having jurisdiction over it. The application must set forth the full name and address of the facility for which the license is sought, as applicable, and the full name and address of the owner, the names of the persons in control, and additional information as the department may require, including affirmative evidence of ability to comply with standards and regulations adopted by the department. Each applicant shall pay a license fee prior to issuance of a license as established by regulation. The department may charge an inspection fee.

HISTORY: 1962 Code Section 32-777; 1952 Code Section 32-777; 1947 (45) 510; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1; 2010 Act No. 278, Section 16, eff July 1, 2010.



SECTION 44-7-280. Issuance of license; expiration.

Licenses issued pursuant to this article expire one year after date of issuance or annually upon uniform dates, or as otherwise prescribed by regulation. Licenses must be issued only for the premises and persons named in the application and are not transferable or assignable. Licenses must be posted in a conspicuous place on the licensed premises.

HISTORY: 1962 Code Section 32-778; 1952 Code Section 32-778; 1947 (45) 510; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1; 2010 Act No. 278, Section 17, eff July 1, 2010.



SECTION 44-7-285. Change of ownership and control.

A health care facility, as defined in this article, shall notify the department within thirty calendar days of a change in ownership or in controlling interest of the health care facility or entity owning a health care facility, directly or indirectly, by purchase, lease, gift, donation, sale of stock, or comparable arrangement. Failure to notify the department of such change within the thirty-day period may result in an administrative action under Section 44-7-320.

HISTORY: 2010 Act No. 278, Section 21, eff July 1, 2010.



SECTION 44-7-290. Necessity of complying with article and regulations of department.

The department may not issue licenses for the operation of facilities or services subject to this article unless the facility and persons named in the application are found to comply with the provisions of this article and the department's regulations.

HISTORY: 1962 Code Section 32-779; 1952 Code Section 32-779; 1947 (45) 510; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1.



SECTION 44-7-295. Authority to enter facilities to investigate violations.

The department is authorized to enter at all times in or on the property of any facility or service, whether public or private, licensed by the department or unlicensed, for the purpose of inspecting and investigating conditions relating to a violation of this article or regulations of the department. The department's authorized agents may examine and copy any records or memoranda pertaining to the operation of a licensed or unlicensed facility or service to determine compliance with this article. However, if such entry or inspection is denied or not consented to and no emergency exists, the department is empowered to obtain a warrant to enter and inspect the property and its records from the magistrate in the jurisdiction in which the property is located. The magistrate may issue these warrants upon a showing of probable cause for the need for entry and inspection. The department shall furnish a written copy of the results of the inspection or investigation to the owner or operator of the property.

HISTORY: 2010 Act No. 223, Section 9, eff June 7, 2010; 2010 Act No. 278, Section 22, eff July 1, 2010.



SECTION 44-7-300. Plans and specifications.

Prior to commencing the construction or alteration of facilities required to be licensed by this department, plans and specifications must be submitted to the department for review and approval in accordance with regulations of the department. If construction has commenced without submittal of plans and specifications, an applicant for a license is required to submit certified drawings for review and approval prior to action upon the application for a license.

HISTORY: 1962 Code Section 32-780; 1952 Code Section 32-780; 1947 (45) 510; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1.



SECTION 44-7-310. Certain information not to be disclosed publicly.

Information received by the Office of Health Licensing of the department through inspection or otherwise which does not appear on the face of the license may not be disclosed publicly in a manner as to identify individuals or facilities except in a proceeding involving the licensure or certification of need of the facility or licensing proceedings against an employee of the facility or as ordered by a court of competent jurisdiction.

HISTORY: 1962 Code Section 32-781; 1952 Code Section 32-781; 1947 (45) 510; 1964 (53) 2117; 1979 Act No. 51 Section 1; 1983 Act No. 68 Section 2; 1984 Act No. 300; 1984 Act No. 512, Part II, Section 19C; 1988 Act No. 670, Section 1.



SECTION 44-7-315. Disclosure of information regarding facility or home.

(A) Information received by the Division of Health Licensing of the department, through inspection or otherwise, in regard to a facility or activity licensed by the department pursuant to this article or subject to inspection by the department, including a nursing home, a community residential care facility, or an intermediate care facility for persons with intellectual disability, must be disclosed publicly upon written request to the department. The request must be specific as to the facility or activity, dates, documents, and particular information requested. The department may not disclose the identity of individuals present in a facility licensed by the department pursuant to this article or subject to inspection by the department, including a nursing home, a community residential care facility, or an intermediate care facility for persons with intellectual disability. When a report of deficiencies or violations regarding a facility licensed by the department pursuant to this article or subject to inspection by the department, including a nursing home, a community residential care facility, or an intermediate care facility for persons with intellectual disability, is present in the department's files when a request for information is received, the department shall inform the applicant that it has stipulated corrective action and the time it determines for completion of the action. The department also shall inform the applicant that information on the resolution of the corrective action order is expected to be available upon written request within fifteen calendar days or less of the termination of time it determines for completion of the action. However, if information on the resolution is present in the files, it must be furnished to the applicant.

(B) Subsection (A) does not apply to information considered confidential pursuant to Section 40-71-20 and Section 44-30-60.

HISTORY: 1990 Act No. 376, Section 1; 1991 Act No; 164, Section 1; 2006 Act No. 372, Section 3, eff June 9, 2006; 2010 Act No. 223, Section 10, eff June 7, 2010; 2010 Act No. 278, Section 18, eff July 1, 2010; 2011 Act No. 47, Section 11, eff June 7, 2011.



SECTION 44-7-320. Denial, revocation, or suspension of license; penalties.

(A)(1) The department may deny, suspend, or revoke licenses or assess a monetary penalty, or both, against a person or facility for:

(a) violating a provision of this article or departmental regulations;

(b) permitting, aiding, or abetting the commission of an unlawful act relating to the securing of a Certificate of Need or the establishment, maintenance, or operation of a facility requiring certification of need or licensure under this article;

(c) engaging in conduct or practices detrimental to the health or safety of patients, residents, clients, or employees of a facility or service. This provision does not refer to health practices authorized by law;

(d) refusing to admit and treat alcoholic and substance abusers, the mentally ill, or persons with intellectual disability, whose admission or treatment has been prescribed by a physician who is a member of the facility's medical staff; or discriminating against alcoholics, the mentally ill, or persons with intellectual disability solely because of the alcoholism, mental illness, or intellectual disability;

(e) failing to allow a team advocacy inspection of a community residential care facility by the South Carolina Protection and Advocacy System for the Handicapped, Inc., as allowed by law.

(2) Consideration to deny, suspend, or revoke licenses or assess monetary penalties, or both, is not limited to information relating to the current licensing period but includes consideration of all pertinent information regarding the facility and the applicant.

(3) If in the department's judgment conditions or practices exist in a facility that pose an immediate threat to the health, safety, and welfare of the residents, the department immediately may suspend the facility's license and shall contact the appropriate agencies for placement of the residents. Within five calendar days of the suspension a preliminary hearing must be held to determine if the immediate threatening conditions or practices continue to exist. If they do not, the license must be immediately reinstated. Whether the license is reinstated or suspension remains due to the immediate threatening conditions or practices, the department may proceed with the process for permanent revocation pursuant to this section.

(B) Should the department determine to assess a penalty, deny, suspend, or revoke a license, it shall send to the appropriate person or facility, by certified mail, a notice setting forth the particular reasons for the determination. The determination becomes final thirty days after the mailing of the notice, unless the person or facility, within such thirty-day period, requests in writing a contested case hearing before the board, or its designee, pursuant to the Administrative Procedures Act. On the basis of the contested case hearing, the determination involved must be affirmed, modified, or set aside. Judicial review may be sought in accordance with the Administrative Procedures Act.

(C) The penalty imposed by the department for violation of this article or its regulations must be not less than one hundred nor more than five thousand dollars for each violation of any of the provisions of this article. Each day's violation is considered a subsequent offense.

(D) Failure to pay a penalty within thirty days is grounds for suspension, revocation, or denial of a renewal of a license. No license may be issued, reissued, or renewed until all penalties finally assessed against a person or facility have been paid.

(E) No Certificate of Need may be issued to any person or facility until a final penalty assessed against a person or a facility has been paid.

(F) All penalties collected pursuant to this article must be deposited in the state treasury and credited to the general fund of the State.

HISTORY: 1962 Code Section 32-781.1; 1971 (57) 376; 1979 Act No. 51 Section 1; 1981 Act No. 16, Section 3; 1987 Act No. 184 Section 4; 1988 Act No. 670, Section 1; 1990 Act No. 377, Section 1; 1992 Act No. 339, Section 1; 2010 Act No. 223, Section 11, eff June 7, 2010; 2010 Act No. 278, Section 19, eff July 1, 2010; 2011 Act No. 47, Section 12, eff June 7, 2011.



SECTION 44-7-325. Fee for search and duplication of medical record; time limits for compliance with request for record.

(A) A health care facility, as defined in Section 44-7-130, and a health care provider licensed pursuant to Title 40 may charge a fee for the search and duplication of a medical record, but the fee may not exceed sixty-five cents per page for the first thirty pages and fifty cents per page for all other pages, and a clerical fee for searching and handling not to exceed fifteen dollars per request plus actual postage and applicable sales tax. However, no fee may be charged for records copied at the request of a health care provider or for records sent to a health care provider at the request of the patient for the purpose of continuing medical care. The facility or provider may charge a patient or the patient's representative no more than the actual cost of reproduction of an X-ray. Actual cost means the cost of materials and supplies used to duplicate the X-ray and the labor and overhead costs associated with the duplication.

(B) Except for those requests for medical records pursuant to Section 42-15-95:

(1) A health care facility shall comply with a request for copies of a medical record no later than forty-five days after the patient has been discharged or forty-five days after the request is received, whichever is later.

(2) Nothing in this section may compel a health care facility to release a copy of a medical record prior to thirty days after discharge of the patient.

HISTORY: 1994 Act No. 468, Section 3.



SECTION 44-7-330. Power to sue.

The department, in accordance with the laws of this State governing injunctions and other processes, may maintain an action in the name of the State against any person or facility for violation of this article and regulations promulgated under this article. In charging any defendant in a complaint in an action, it is sufficient to charge that the defendant, upon a certain day and in a certain county, did violate any provision of this article or of the regulations promulgated without the necessity for showing irreparable harm.

HISTORY: 1962 Code Section 32-782; 1952 Code Section 32-782; 1947 (45) 510; 1950 (46) 2549; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1.



SECTION 44-7-340. Violation as misdemeanor; fines.

Any person or facility violating any of the provisions of this article or a regulation under this article is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars for the first offense and not more than five thousand dollars for a subsequent offense. Each day's violation after a first conviction constitutes a subsequent offense.

HISTORY: 1962 Code Section 32-783; 1952 Code Section 32-783; 1947 (45) 510; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1.



SECTION 44-7-345. Discrimination prohibited in admission of individuals to residential care facilities.

Community residential care facilities licensed pursuant to this article which receive public funds, including funds appropriated in Part I of the appropriation act, directly or indirectly, including those instances where payment of an optional state supplement from the South Carolina Department of Social Services is made to a resident, their designated representative payee, or guardian, rather than directly to a facility, may not deny admission or services to an individual on the basis of race, color, national origin, qualified handicap, sex, or age.

HISTORY: 1990 Act No. 612, Part II, Section 56.



SECTION 44-7-350. Community residential care facility.

The agency placing a client in a community residential care facility shall develop an individual plan of care in cooperation with the provider. The placing agency shall monitor the plan to the extent considered appropriate by the placement agency.

Prior to a community residential care facility being licensed for operation in an area which is outside incorporated areas of a county, the following conditions must be met:

(1) The governing body for the area must be given notice of the proposed location.

(2) Where the governing body objects to the proposed site for the facility, the arbitration procedures set forth in Act 449 of 1978 must be employed.

HISTORY: 1962 Code Section 32-784; 1952 Code Section 32-784; 1947 (45) 510; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1.



SECTION 44-7-360. Itemized billing.

Community residential care facilities are required to furnish an item-by-item billing for all charges to the resident or the person paying the bill, upon request by the resident or person paying the bill. Items which remain unpaid are not required to be itemized again. A request for itemized billing remains in effect until further notification by the resident or person paying the bill. The provisions of this section do not apply to the contracted amount of a state agency. Any amount above the contract must be itemized accordingly. Residents receiving an optional supplement from the State Department of Social Services must not be charged an amount greater than that set by that department.

HISTORY: 1962 Code Section 32-785; 1952 Code Section 32-785; 1947 (45) 510; 1971 (57) 267; 1976 Act No. 620 Section 1; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1.



SECTION 44-7-370. Residential Care Committee; Renal Dialysis Advisory Council.

(A) The South Carolina Department of Health and Environmental Control shall establish a Residential Care Committee to advise the department regarding licensing and inspection of community residential care facilities.

(1) The committee consists of the Long Term Care Ombudsman, three operators of homes with ten beds or less, four operators of homes with eleven beds or more, and three members to represent the department appointed by the commissioner for terms of four years.

(2) The terms must be staggered and no member may serve more than two consecutive terms. Any person may submit names to the commissioner for consideration. The advisory committee shall meet at least once annually with representatives of the department to evaluate current licensing regulations and inspection practices. Members shall serve without compensation.

(B) The Department of Health and Environmental Control shall appoint a Renal Dialysis Advisory Council to advise the department regarding licensing and inspection of renal dialysis centers. The council must be consulted and have the opportunity to review all regulations promulgated by the board affecting renal dialysis prior to submission of the proposed regulations to the General Assembly.

(1) The council is composed of a minimum of fourteen persons, one member recommended by the Palmetto Chapter of the American Nephrology Nurses Association; one member recommended by the South Carolina Chapter of the National Association of Patients on Hemodialysis and Transplants; three physicians specializing in nephrology recommended by the South Carolina Renal Physicians Association; two administrators of facilities certified for dialysis treatment or kidney transplant services; one member recommended by the South Carolina Kidney Foundation; one member recommended by the South Carolina Hospital Association; one member recommended by the South Carolina Medical Association; one member of the general public; one member representing technicians working in renal dialysis facilities; one member recommended by the Council of Nephrology Social Workers; and one member recommended by the Council of Renal Nutritionists. The directors of dialysis programs at the Medical School of the University of South Carolina and the Medical University of South Carolina, or their designees, are ex officio members of the council.

(2) Members shall serve four-year terms and until their successors are appointed and qualify. No member of council shall serve more than two consecutive terms. The council shall meet as frequently as the board considers necessary, but not less than twice each year. Members shall serve without compensation.

HISTORY: 1962 Code Section 32-786; 1952 Code Section 32-786; 1947 (45) 510; 1971 (57) 267, 376; 1976 Act No. 620 Section 2; 1979 Act No. 51 Section 1; 1988 Act No. 670, Section 1; 1993 Act No. 110, Section 9.



SECTION 44-7-380. Surgical technology and operating room circulators; definitions; requirements to practice; exceptions.

(A) As used in this section, "surgical technology" means intraoperative surgical patient care that involves:

(1) preparing the operating room for surgical procedures by ensuring that surgical equipment is functioning properly and safely;

(2) preparing the operating room and the sterile field for surgical procedures by preparing sterile supplies, instruments, and equipment using sterile technique;

(3) anticipating the needs of the surgical team based on knowledge of human anatomy and pathophysiology and how they relate to the surgical patient and the patient's surgical procedure; and

(4) as directed within the sterile field in an operating room setting, performing tasks including:

(a) passing supplies, equipment, or instruments;

(b) sponging or suctioning an operative site;

(c) preparing and cutting suture materials;

(d) transferring fluids or drugs;

(e) holding retractors; and

(f) assisting in counting sponges, needles, supplies, and instruments.

(B)(1) A person may not practice surgical technology in a health care facility unless the person meets one of the following requirements:

(a) has successfully completed an accredited educational program for surgical technologists and holds and maintains the Surgical Technologist Certification administered by the National Board of Surgical Technology and Surgical Assisting, or its successor; however, upon completion of an accredited education program for surgical technologists, graduates may practice for up to three months before completing certification by the National Board of Surgical Technology and Surgical Assisting, or its successor;

(b) has completed an appropriate training program for surgical technology in the United States Army, Navy, Air Force, Marine Corps, or Coast Guard or in the United States Public Health Service;

(c) provides evidence that the person was employed to practice surgical technology in a health care facility in this State prior to January 1, 2008; or

(d) is in the service of the federal government, to the extent the person is performing duties related to that service.

(2) A person qualified to practice as a surgical technologist pursuant to subsection (B)(1) remains qualified to practice regardless of a break in practice provided the continuing education required in subsection (D) is current.

(C) A person who does not meet the requirements of this section, may practice surgical technology in a health care facility if:

(1) after a diligent and thorough effort has been made, the health care facility is unable to employ a sufficient number of persons who meet the requirements of this section; and

(2) the health care facility makes a written record of its efforts made pursuant to item (1) and retains the record at the health care facility.

(D) A person who qualifies to practice surgical technology in a health care facility pursuant to subsection (B)(1)(a), (b), or (c) annually must complete fifteen hours of continuing education to remain qualified for employment.

(E) A health care facility that employs a person to practice surgical technology shall verify that the person meets the continuing education requirements of subsection (D) or that the person has held and maintained the Surgical Technologist Certification as required in subsection (B)(1)(a).

(F) A health care facility shall supervise each person employed by the health care facility to practice surgical technology according to the health care facility's policies and procedures to ensure that the person competently performs delegated tasks intraoperatively according to this section or other applicable provisions of law.

(G) This section does not prohibit a person licensed under another provision of law from performing surgical technology tasks or functions if the person is acting within the scope of his or her license.

HISTORY: 2007 Act No. 95, Section 1, eff January 1, 2008.



SECTION 44-7-385. Requirements for serving as operating room circulator.

(A) As used in this section, an "operating room circulator" means a registered nurse trained, educated, or experienced in perioperative nursing who is responsible for coordinating the nursing care and safety needs of a patient in the operating room and who also meets the needs of the operating room team members during surgery.

(B) An operating room circulator in a health care facility must be a licensed registered nurse educated, trained, and experienced in perioperative nursing.

(C) A surgical technologist may not serve as the circulator in the operating room of a health care facility; however, a person who is employed to practice surgical technology in a health care facility may assist in the performance of circulating duties:

(1) consistent with the person's education, training, and experience; and

(2) as assigned and supervised by a registered nurse circulator who must be present in the operating room for the duration of the surgical procedure.

HISTORY: 2007 Act No. 95, Section 1, eff January 1, 2008.



SECTION 44-7-390. No liability or cause of action against a hospital for certain acts or proceedings.

There is no monetary liability on the part of, and no cause of action for damages arising against, a hospital licensed under this article, its parent, subsidiaries, health care system, physician practices owned by the hospital (its parent or subsidiaries), directors, officers, agents, employees, medical staff members, external reviewers, witnesses, or a member of any committee of a licensed hospital, whether permanent or ad hoc, including the hospital's governing body, for any act or proceeding undertaken or performed without malice, made after reasonable effort to obtain the facts, and the action taken was in the belief that it is warranted by the facts known, arising out of or relating to:

(1) sentinel event investigations or root cause analyses, or both, as prescribed by the joint commission or any other organization under whose accreditation a hospital is deemed to meet the Centers for Medicare and Medicaid Services' conditions of participation;

(2) investigations into the competence or conduct of hospital employees, agents, members of the hospital's medical staff or other practitioners, relating to the quality of patient care, and any disciplinary proceedings or fair hearings related thereto, provided the medical staff operates pursuant to written bylaws that have been approved by the governing body of the hospital;

(3) quality assurance reviews;

(4) the medical staff credentialing process, provided the medical staff operates pursuant to written bylaws that have been approved by the governing body of the hospital;

(5) reports by a hospital to its insurance carriers;

(6) reviews or investigations to evaluate the quality of care provided by hospital employees, agents, members of the hospital's medical staff, or other practitioners; or

(7) reports or statements, including, but not limited to, those reports or statements to the National Practitioner Data Bank and the South Carolina Board of Medical Examiners, that provide analysis or opinion (including external reviews) relating to the quality of care provided by hospital employees, agents, members of the hospital's medical staff, or other practitioners.

HISTORY: 2012 Act No. 275, Section 1, eff June 26, 2012.



SECTION 44-7-392. Confidentiality of hospital proceedings, data, documents, and information.

(A)(1) All proceedings of, and all data, documents, records, and information prepared or acquired by, a hospital licensed under this article, its parent, subsidiaries, health care system, committees, whether permanent or ad hoc, including the hospital's governing body, or physician practices owned by the hospital (its parent or subsidiaries), relating to the following are confidential:

(a) sentinel event investigations or root cause analyses, or both, as prescribed by the joint commission or any other organization under whose accreditation a hospital is deemed to meet the Centers for Medicare and Medicaid Services' conditions of participation;

(b) investigations into the competence or conduct of hospital employees, agents, members of the hospital's medical staff or other practitioners, relating to the quality of patient care, and any disciplinary proceedings or fair hearings related thereto;

(c) quality assurance reviews;

(d) the medical staff credentialing process;

(e) reports by a hospital to its insurance carriers;

(f) reviews or investigations to evaluate the quality of care provided by hospital employees, agents, members of the hospital's medical staff, or other practitioners; or

(g) reports or statements, including, but not limited to, those reports or statements to the National Practitioner Data Bank and the South Carolina Board of Medical Examiners, that provide analysis or opinion (including external reviews) relating to the quality of care provided by hospital employees, agents, members of the hospital's medical staff, or other practitioners; or

(h) incident or occurrence reports and related investigations, unless the report is part of the medical record.

(2) The proceedings and data, documents, records, and information described in subsection (A)(1) may be shared with a parent corporation, subsidiaries, other hospitals in the health care system, directors, officers, employees, and agents of the hospital and if shared, remain confidential. These proceedings and data, documents, records, and information in subsection (A)(1) are not subject to discovery, subpoena, or introduction into evidence in any civil action unless the hospital and any affected person who is a party to such action waives the confidentiality in writing. Notwithstanding the foregoing, however, in the event an affected person asserts a claim in any civil action against a hospital, its parent, affiliates, directors, officers, agents, employees, or member of any committee of a licensed hospital, relating to any proceeding identified in subsection (A)(1), the hospital may, without consultation with the affected person, waive confidentiality in that civil action. Likewise, if a hospital asserts a claim in any civil action against an affected person relating to any proceeding identified in subsection (A)(1) in which the affected person was a party, the affected person may use information in the affected person's possession that is otherwise confidential under this section in that civil action.

(3) Data, documents, records, or information which are otherwise available from original sources are not confidential and are not immune from discovery from the original source under this section or use in a civil action merely because they were acquired by the hospital.

(4) This subsection does not make confidential the outcome of a practitioner's application for medical staff membership or clinical privileges, nor does it make confidential the list of clinical privileges requested by the practitioner or the list of clinical privileges that were approved. However, the practitioner's application for medical staff membership or clinical privileges, and all supporting documentation submitted or requested for the application are confidential. Nevertheless, the application itself may be obtained from the physician requesting privileges or the practice where the physician works as an employee or an independent contractor.

(5) If a practitioner is the subject of a disciplinary proceeding or fair hearing, this subsection does not, subject to the provisions of the medical staff bylaws, prohibit the practitioner from receiving data, documents, records, and information relating to this practitioner that is relevant to the proceeding or fair hearing, even if the data, documents, records, and information are otherwise confidential under this section. Such a disclosure to a practitioner in a disciplinary proceeding or fair hearing must not be considered a waiver of any privilege or confidentiality provided for in subsection (A)(1). The practitioner must not, however, without the written consent of the hospital, publish to any third party, other than legal counsel or a person retained for the purposes of representing the practitioner in a disciplinary proceeding or fair hearing, the data, documents, records, or information that were disclosed to him as part of the disciplinary proceeding or fair hearing.

(6) There is nothing in this section which makes any part of a patient's medical record confidential from the patient, including any redactions, corrections, supplements, or amendments to the patient's record, whether electronic or written.

(B) The confidentiality provisions of subsection (A) do not prevent committees appointed by the Department of Health and Environmental Control from issuing reports containing solely nonidentifying data and information.

(C) Nothing in this section affects the duty of a hospital licensed by the Department of Health and Environmental Control to report accidents or incidents pursuant to the department's regulations. However, anything reported pursuant to the department's regulations must not be considered a waiver of any privilege or confidentiality provided in subsection (A).

(D) Any data, documents, records or information that is reported to or reviewed by the joint commission or other accrediting bodies must not be considered a waiver of any privilege or confidentiality provided for in subsection (A).

(E) Any data, documents, records, or information of an action by a hospital to suspend, revoke, or otherwise limit the medical staff membership or clinical privileges of a practitioner that is submitted to the South Carolina Board of Medical Examiners pursuant to a report required by Section 44-7-70, or the National Practitioner Data Bank must not be considered a waiver of any privilege or confidentiality provided for in subsection (A).

(F) An affected person may file a civil action to assert a claim of confidentiality before a court of competent jurisdiction and file a motion to request the court to issue an order to enjoin a hospital from releasing data, documents, records, or information to the department, the South Carolina Board of Medical Examiners, the National Practitioner Data Bank, and the joint commission or other accrediting bodies that are not required by law or regulation to be released by a hospital. The data, documents, records, or information in controversy must be filed under seal with the court having jurisdiction over the pending action and are subject to judicial review. If the court finds that a party acted unreasonably in unsuccessfully asserting the claim of confidentiality under this subsection, the court shall assess attorney's fees against that party.

(G) For purposes of this section, an "affected person" means a person, other than a patient, who is a subject of a proceeding enumerated in subsection (A)(1).

HISTORY: 2012 Act No. 275, Section 1, eff June 26, 2012.



SECTION 44-7-394. Assertion and defense of confidentiality claims.

(A) If a hospital or affected person asserts a claim of confidentiality over documents pursuant to Section 44-7-392, and the party seeking the documents objects, then upon motion to the court having jurisdiction over the pending action the court shall review the documents under seal to determine if any of the documents are subject to discovery. The court may order production of the documents to the requesting party. If the court finds that a hospital or affected person acted unreasonably in unsuccessfully asserting the claim of confidentiality, the court may assess attorney's fees against that party for any fees incurred by the requesting party in obtaining the documents.

Further, a party to a medical or hospital malpractice case shall not offer testimony of a person who was a witness to the medical or hospital care that is the subject of the medical or hospital malpractice case if their testimony would be inconsistent with a prior written, electronic, video, or audio statement of fact submitted by the person and that is confidential under Section 44-7-392, unless such prior inconsistent statement of fact is first produced to all parties in the medical or hospital malpractice case. Upon request by a party, a privilege log shall be provided by a hospital to all parties in the medical or hospital malpractice case identifying any prior written, electronic, video, or audio statements of fact relating to the medical or hospital care that is the subject of the medical or hospital malpractice case that were given by a witness who is identified in discovery and may testify at trial. Upon motion of any party, a prior statement of fact, whether written, electronic, video, or audio, that is confidential under Section 44-7-392, may be reviewed by the court in camera to determine whether the prior statement of fact is inconsistent with the trial testimony offered in the medical or hospital malpractice case. If the court concludes that the prior statement of fact is inconsistent, the court shall order that the prior written statement of fact be produced to the moving party.

(B) For purposes of this section an "affected person" means a person, other than a patient, who is a subject of a proceeding enumerated in Section 44-7-392(A)(1).

(C) If the court orders a hospital or affected person to produce documents to a third party under this section, the hospital or affected person shall have the right to immediately appeal that order, and the filing of the appeal shall stay the enforcement of the order compelling the production.

HISTORY: 2012 Act No. 275, Section 1, eff June 26, 2012.



SECTION 44-7-500. Short title.

This article may be known and cited as the "Health Care Cooperation Act".

HISTORY: 1994 Act No. 437, Section 1.



SECTION 44-7-505. Findings.

The General Assembly makes the following findings:

(1) that the cost of improved health technology and scientific methods contributes significantly to the increasing cost of health care;

(2) that cooperative agreements among hospitals health care purchasers, and other health care providers would foster improvements in the quality of health care for South Carolinians, moderate cost increases, improve access to needed services in rural areas, and enhance the likelihood that rural hospitals can remain open;

(3) that federal and state antitrust laws may prohibit or discourage cooperative agreements that are beneficial to South Carolinians and that such agreements should be encouraged; and

(4) that competition as currently mandated by federal and state antitrust laws should be supplanted by a regulatory program to permit and encourage cooperative agreements between hospitals, health care purchasers, or other health care providers when the benefits outweigh the disadvantages caused by their potential adverse effects on competition.

HISTORY: 1994 Act No. 437, Section 1.



SECTION 44-7-510. Definitions.

As used in this article:

(1) "Affected persons" means a health care provider or purchaser:

(a) who provides or purchases the same or similar health care services in the geographic area served or to be served by the applicants for a certificate of public advantage: or

(b) who has notified the department of his interest in applications for certificates of public advantage and has a direct economic interest in the decision. Other than health insurers licensed in South Carolina, persons from other states who would otherwise be considered "affected persons" are not included unless that state provides for similar involvement of persons from South Carolina in a similar process in that state.

(2) "Certificate of public advantage" means the formal approval, including any conditions or modifications, by the department of a contract, business or financial arrangement, or other activities or practices between two or more health providers, health provider networks, or health care purchasers that might be construed to be violations of state or federal antitrust laws.

(3) "Cooperative agreement" means an agreement between two health providers, health provider networks, or purchasers or among more than two health care providers, health provider networks, or purchasers for the sharing, allocation, or referral of patients or the sharing or allocation of personnel, instructional programs, support services and facilities, medical, diagnostic or laboratory facilities, procedures, equipment, or other health care services traditionally offered by health care facilities or other health care providers or the acquisition or merger of assets among or by two or more health providers, health provider networks, or health care purchasers, provided the agreement does not involve price-fixing or predatory pricing or illegal tying arrangements.

(4) "Department" means the Department of Health and Environmental Control.

(5) "Health care provider" means a health care professional licensed, certified, or registered under the laws of this State, an organization licensed pursuant to Section 44-69-30 or Section 44-71-30, or a facility licensed pursuant to Section 44-7-260 or Section 44-89-40 to provide health care services or any other person as defined in Section 44-7-130(15) who provides health services in a freestanding or mobile facility.

(6) "Health care purchaser" means a person or organization that purchases health care services on behalf of an identified group of persons, regardless of whether the cost of coverage of services is paid for by the purchaser or by the person receiving coverage or services including, but not limited to:

(a) health insurers as defined by Section 38-71-920;

(b) employee health plans offered by self-insured employers;

(c) group health coverage offered by fraternal organizations, professional associations, or other organizations;

(d) state and federal health care programs; and

(e) state and local public employee health plans.

(7) "Health provider networks" means an organization of health care providers which offers health services to residents of this State. An organization may be a partnership, corporation including an association, a joint stock company, or any other legal entity recognized by the State.

(8) "Federal or state antitrust laws" means a federal or state law prohibiting monopolies or agreements in restraint of trade, including the Federal Sherman Act and Clayton Act, the Federal Trade Commission Act, and Chapters 3 and 5 of Title 39 of the 1976 Code.

HISTORY: 1994 Act No. 437, Section 1.



SECTION 44-7-520. Intent.

(A) It is the intent of this article to require the State to provide direction, supervision, regulation, and control over approved cooperative agreements through the department and the Attorney General. This state direction, supervision, regulation, and control of cooperative agreements will provide immunity for health care providers, health provider networks, or purchasers who participate in discussions or negotiations authorized by this article from civil liability and criminal prosecution under federal or state antitrust laws.

(B) A health care provider, health provider network, or health care purchaser may negotiate, enter into, and conduct business pursuant to a cooperative agreement without being subject to damages, liability, or scrutiny under any state antitrust law. In addition, conduct in negotiating and entering into a cooperative agreement for which an application for a certificate of public advantage is filed in good faith is immune from challenge or scrutiny under state antitrust laws, regardless of whether a certificate is issued. It is the intention of the General Assembly that this article immunizes covered activities from challenge or scrutiny under federal antitrust laws. Nothing in this subsection creates immunity for a person for conduct in negotiating or entering into a cooperative agreement for which an application for a certificate of public advantage is not filed.

HISTORY: 1994 Act No. 437, Section 1.



SECTION 44-7-530. Cooperative agreements.

A health care provider, health care purchaser, or health provider network may negotiate and enter into cooperative agreements with other health care providers or health provider networks or health care purchasers if the likely benefits resulting from the agreements outweigh any likely disadvantages resulting from the agreements. Parties to a cooperative agreement may apply to the department for a certificate of public advantage. The application must include an executed written copy of the cooperative agreement and describe the nature and scope of the cooperation in the agreement and any monetary or other consideration passing to a party under the agreement including change of ownership, merger, or other change in control of the assets of either party. Information obtained by the department under this section must be available to the public unless the department certifies the information as being proprietary. The department may make this certification where a person shows to the satisfaction of the department that the information should be proprietary. The department may require an application fee from the submitting parties sufficient to cover the cost of processing the application.

HISTORY: 1994 Act No. 437, Section 1.



SECTION 44-7-540. Publish; notice of receipt of application.

Upon receipt of an application, the department shall publish in the State Register notice of receipt of the application. The department shall review the application in accordance with the standards set forth in Section 44-7-560 and if requested by an affected person within thirty days of the department's receipt of a completed application, may hold a public hearing in accordance with regulations promulgated by the department. Within thirty days of receipt of the application, the department may request additional information as may be necessary to complete the application. The applicant has thirty days from the date of the request to submit the additional information. If the applicant fails to submit the requested information within the thirty-day period, the application is considered withdrawn. However, the department may grant one fifteen-day extension for the applicant to submit this information. The department shall grant or deny the application within sixty days after receipt of a completed application or from the date of the public hearing, if one is requested, and that decision must be in writing and must set forth the basis for the decision. The department shall furnish a copy of the decision to the applicants and any affected persons who have asked to be notified. The department shall publish its decisions in the State Register.

HISTORY: 1994 Act No. 437, Section 1.



SECTION 44-7-550. Review of application; advisement by the Attorney General; to the department to approve or deny application.

(A) Upon receipt of a completed application the department shall forward a copy of the application to the Attorney General. The Attorney General shall review the request not later than thirty days after receiving the completed application. The Attorney General may advise the department, in writing, to approve or deny the application. Failure by the Attorney General to notify the department within thirty days of receiving a completed application constitutes a recommendation for approval of the request. Advisement by the Attorney General to the department to deny a request shall set forth the reasons for the denial.

(B) Upon receipt of the advice of the Attorney General or at the end of the review period outlined in Section 44-7-540, the department shall issue an order approving or denying the application for a certificate of public advantage. Upon request from the applicant or an affected person, the department's order to approve or deny the application for the certificate is entitled to judicial review in accordance with the Administrative Procedures Act.

HISTORY: 1994 Act No. 437, Section 1.



SECTION 44-7-560. Issuance of a certificate of public advantage for a cooperative agreement.

(A) The department shall issue a certificate of public advantage for a cooperative agreement if it determines that:

(1) the applicants have demonstrated that the likely benefits resulting from the agreement outweigh the likely disadvantages from the agreement;

(a) in evaluating the benefits likely to result from the cooperative agreement, the department shall consider, but is not limited to:

(i) enhancement of the quality of health and health related care provided to South Carolina citizens;

(ii) preservation of health care providers close to communities traditionally served by those providers;

(iii) gains in the cost-efficiency of the services offered by the health care providers or purchasers involved;

(iv) improvements in the use of health care provider resources and equipment;

(v) avoidance or elimination or reduction of duplication of health care resources;

(vi) improvement in access to health care for citizens in the community;

(vii) support of the agreement by purchasers and payers in the health service area;

(viii) the extent of financial risk-sharing by the parties as a result of the agreement;

(ix) the provision or enhancement of health care services to Medicaid, indigent, or charity care patients by the parties to the agreement.

(b) In evaluating the disadvantages likely to result from the agreement, the department shall consider, but is not limited to:

(i) the likely adverse impact, if any, on the ability of the health care purchasers to negotiate optimal payment and service arrangements with the health care providers or health provider networks;

(ii) the extent of any reduction in competition among health care providers, purchasers, or other persons furnishing goods or services to or in competition with health care providers or purchasers that is likely to result directly or indirectly from the health care cooperative agreement;

(iii) the likely adverse impact, if any, on patients in the quality, availability, and price of health care services;

(iv) the extent to which the agreement may increase the costs of prices of health care at a hospital or other health care provider which is a party to the agreement;

(v) the extent to which services to Medicaid, indigent, or charity care patients are adversely impacted by the agreement; and

(2) reduction in competition likely to result from the agreement is reasonably necessary to obtain the benefits likely to result. In evaluating whether the reduction in competition is necessary to obtain the likely benefits, the department shall consider, but is not limited to:

(a) the availability of arrangements that:

(i) are less restrictive to competition and achieve the same benefits;

(ii) offer a more favorable balance of benefits over disadvantages attributable to a reduction in competition likely to result from the agreement.

(b) the ease with which health care providers or health care purchasers may obtain contracts with other health plans;

(c) the difficulty in establishing new competing health plans in the relevant geographic market, including the ability to offer services requiring a certificate of need or purchasing these services from another health care provider or health provider network; and

(d) the sufficiency of the number or type of providers under contract with the health plan available to meet the needs of plan enrollees.

(B) The department also may establish conditions for approval that are reasonably necessary to ensure that the cooperative agreement and the activities engaged under it are consistent with this article and its purpose to promote cooperation and limit health care costs, protect against abuse of private economic power, and to ensure that the activity is appropriately supervised and regulated by the State.

HISTORY: 1994 Act No. 437, Section 1.



SECTION 44-7-570. Monitoring and regulating agreements by the department.

(A) The department shall actively monitor and regulate agreements approved under this article and may request information whenever necessary to ensure that the agreements remain in compliance with the conditions of approval. The department shall charge an annual fee to cover the cost of monitoring and regulating these agreements, including certificates of public advantage. During the time the certificate is in effect, a report on the activities pursuant to the cooperative agreement must be filed with the department every two years so that the department shall determine that the cooperative agreement continues to comply with the terms of the certificate of public advantage. The department may revoke a certificate upon a finding that:

(1) the agreement is not in substantial compliance with the terms of the application or the conditions of approval; or

(2) the likely benefits resulting from the certified agreement no longer outweigh any disadvantages attributable to any potential reduction in competition resulting from the agreement; or

(3) the department's certification was obtained as a result of intentional material misrepresentation to the department or as the result of coercion, threats, or intimidation toward any party to the cooperative agreement.

(B) A decision by the department to revoke a certificate of public advantage is entitled to judicial review in accordance with the Administrative Procedures Act.

(C) Nothing in this article limits the authority of the Attorney General to initiate civil enforcement action or criminal prosecution upon the determination that health care providers, health provider networks, or health care purchasers have exceeded the scope of the certificate of public advantage approved by the department. A review by the Attorney General must be conducted according to the standards set forth in this article.

(D) The department shall promulgate regulations to implement the provisions of this article including any fees and application costs associated with the monitoring and oversight of cooperative agreements approved under this article.

HISTORY: 1994 Act No. 437, Section 1; 2008 Act No. 353, Section 2, Pt 5.B, eff July 1, 2009.



SECTION 44-7-580. Maintaining on file all cooperative agreements which certificates of public advantage remain in effect.

The department shall maintain on file all cooperative agreements for which certificates of public advantage remain in effect. A dispute among the parties to a cooperative agreement concerning its meaning or terms is governed by normal principles of contract or other applicable law. A party to a cooperative agreement who terminates the agreement shall notify the department within fifteen days of the termination. If all parties terminate their participation in the cooperative agreement, the department shall revoke the certificate of public advantage for the agreement.

HISTORY: 1994 Act No. 437, Section 1.



SECTION 44-7-590. Exemptions.

Nothing in this article exempts health care providers or purchasers from compliance with the provisions of Article 3 of this chapter concerning certificates of need.

HISTORY: 1994 Act No. 437, Section 1.



SECTION 44-7-610. Petition for establishment of public hospital or tuberculosis camp.

A petition may be presented to the legislative delegation of any county in this State, signed by two hundred residents or freeholders of such county or two thirds of the freeholders of any township, city or town, requesting the establishment and maintenance of a public hospital or tuberculosis camp in such county, township, city or town and specifying the maximum amount of money proposed to be expended in purchasing or building such hospital or tuberculosis camp.

HISTORY: 1962 Code Section 32-801; 1952 Code Section 32-801; 1942 Code Section 5136; 1932 Code Section 5136; 1925 (34) 239.



SECTION 44-7-620. Election.

Upon the filing of such petition, the county legislative delegation shall submit the question to the qualified electors of the county, township, city or town at a special election called for that purpose, first giving ninety days' notice thereof in one or more newspapers published in the county, township, city or town, if any be published therein, and by posting such notice, written or printed, in each township of the county in case of a county hospital or tuberculosis camp, or at three conspicuous places in the township, city or town in case of a township, city or town hospital or tuberculosis camp. Such election shall be held at the usual places in such county, township, city or town as provided for other elections, and the votes shall be canvassed in the same manner as in any election for officers for such county, township, city or town.

HISTORY: 1962 Code Section 32-802; 1952 Code Section 32-802; 1942 Code Section 5137; 1932 Code Section 5137; 1925 (34) 239.



SECTION 44-7-630. Filing results of elections and amount of bonds authorized.

The said legislative delegation shall file with the governing body of the county, if the election was for a county or township hospital or tuberculosis camp, or with the town council if the election was for a city or town hospital or tuberculosis camp, a detailed statement of the votes cast for the hospital or tuberculosis camp and, if a majority of the qualified voters at such election shall be in favor of building and maintaining such hospital or tuberculosis camp, the amount of bonds to be issued, and in such case such governing body or town council shall issue bonds of the county, township, city or town in the aggregate principal amount not to exceed the amount required for the purpose of building such hospital as voted for by the freeholders.

HISTORY: 1962 Code Section 32-803; 1952 Code Section 32-803; 1942 Code Sections 5137, 5138; 1932 Code Sections 5137, 5138; 1925 (34) 239.



SECTION 44-7-640. Sale, terms and execution of bonds.

Such bonds shall be issued and sold from time to time after their date to the highest bidder for cash at not less than par and in such denominations as the officials shall determine. They shall bear interest at a rate not exceeding five per cent per annum, payable semiannually, and to each bond shall be attached coupons for the semiannual interest from date to maturity. Such bonds shall be signed by the chairman of the governing body of the county or mayor of any town or city, and the lithographed signature shall be a sufficient signing of the coupons on the bonds.

HISTORY: 1962 Code Section 32-804; 1952 Code Section 32-804; 1942 Code Section 5139; 1932 Code Section 5139; 1925 (34) 239.



SECTION 44-7-660. Annual tax.

In order to meet the principal and interest of such bonds as they mature, the auditor of the county or the clerk of the council of any town or city shall annually levy upon all of the property of such county, township, city or town taxes not exceeding two mills and for a period of time not exceeding twenty years, the proceeds from such levy to be paid out by the proper officers for the retirement of the principal and interest on any bonds sold.

HISTORY: 1962 Code Section 32-806; 1952 Code Section 32-806; 1942 Code Section 5141; 1932 Code Section 5141; 1925 (34) 239.



SECTION 44-7-670. Selection and terms of trustees.

Should the majority of the qualified electors voting upon the question be in favor of such county, township, city or town hospital or tuberculosis camp, the county legislative delegation of such county shall proceed to appoint not more than seven nor less than three trustees to be chosen from citizens at large with reference to their fitness for such office, part of whom may be women, and all residents of the county, township, city or town, who shall constitute the trustees for such hospital or tuberculosis camp. The trustees shall hold their offices for two years or until their successors shall be appointed. Provided, that in Allendale County there may be appointed not more than nine trustees.

HISTORY: 1962 Code Section 32-807; 1952 Code Section 32-807; 1942 Code Section 5142; 1932 Code Section 5142; 1925 (34) 239; 1967 (55) 382.



SECTION 44-7-680. Oath of trustees; organization as board.

The trustees shall within ten days after their appointment qualify by taking the oath required of other officers of the State and organize as a board of hospital trustees by the election of one of their number as chairman and one as secretary and by the election of such other officers as they may deem necessary. But no bonds shall be required of them.

HISTORY: 1962 Code Section 32-809; 1952 Code Section 32-809; 1942 Code Section 5143; 1932 Code Section 5143; 1925 (34) 239.



SECTION 44-7-690. Treasurer.

The treasurer of the county, township, city or town in which the hospital or tuberculosis camp is located shall be the treasurer of the board of trustees. He shall receive and pay out all moneys under the control of the board as directed by it.

HISTORY: 1962 Code Section 32-810; 1952 Code Section 32-810; 1942 Code Section 5143; 1932 Code Section 5143; 1925 (34) 239.



SECTION 44-7-700. Compensation of treasurer and trustees.

The treasurer shall receive no compensation for his services, and no trustee shall receive compensation for his services, but he may receive reimbursement for any cash expenditures actually made for personal expenses incurred as such trustee.

HISTORY: 1962 Code Section 32-811; 1952 Code Section 32-811; 1942 Code Section 5143; 1932 Code Section 5143; 1925 (34) 239.



SECTION 44-7-710. Meetings of board; records.

The board of trustees shall hold meetings at least once each month and shall keep a complete record of all proceedings.

HISTORY: 1962 Code Section 32-812; 1952 Code Section 32-812; 1942 Code Section 5144; 1932 Code Section 5144; 1925 (34) 239.



SECTION 44-7-720. Powers of board.

The board of trustees when so organized shall adopt and promulgate such rules, regulations and bylaws for the government of the hospital or tuberculosis camp as may be deemed expedient for the economic and equitable conduct thereof. It shall have control of the expenditure of all moneys collected to the credit of the hospital or tuberculosis camp, the construction of any building or buildings and the care of the grounds, rooms and buildings purchased. It may also appoint a superintendent, an assistant superintendent and a matron, fix their compensation and do all things necessary to carry out the establishment and maintenance of the hospital or tuberculosis camp.

HISTORY: 1962 Code Section 32-813; 1952 Code Section 32-813; 1942 Code Section 5144; 1932 Code Section 5144; 1925 (34) 239.



SECTION 44-7-730. Prerequisites to construction of hospital.

No hospital building shall be erected or constructed until plans and specifications have been made therefor and adopted by the board of hospital trustees and bids advertised for according to the law and custom in regard to other county buildings.

HISTORY: 1962 Code Section 32-814; 1952 Code Section 32-814; 1942 Code Section 5144; 1932 Code Section 5144; 1925 (34) 239.



SECTION 44-7-740. Municipal jurisdiction.

The jurisdiction of the city or town in or near which a public hospital or tuberculosis camp is located shall extend over all land used for hospital or tuberculosis camp purposes outside the corporate limits, and all ordinances of such city or town shall be in full force and effect in and over the territory occupied by such public hospital or tuberculosis camp.

HISTORY: 1962 Code Section 32-815; 1952 Code Section 32-815; 1942 Code Section 5147; 1932 Code Section 5147; 1925 (34) 239.



SECTION 44-7-750. Beneficiaries of hospital.

Every hospital established under the provisions of this article shall be for the benefit of the inhabitants of such county, township, city or town and any persons falling sick or being injured or maimed within its limits. In order to render the hospital or tuberculosis camp of the greatest use to the greatest number, the board may exclude from the use of such hospital or tuberculosis camp any person who shall wilfully violate the rules and regulations made by the board of trustees. And the board may extend the privileges and use of such hospital to persons residing outside of such county, township, city or town upon such terms and conditions as may be prescribed from time to time by its rules and regulations.

HISTORY: 1962 Code Section 32-816; 1952 Code Section 32-816; 1942 Code Sections 5146, 5147; 1932 Code Sections 5146, 5147; 1925 (34) 239.



SECTION 44-7-760. Payment for service.

Every person who is financially able shall pay to the board of hospital trustees or such officers as it shall designate for such county or public hospital or tuberculosis camp such reasonable compensation as he is able to pay for occupying a bed in such hospital or camp or being nursed, cared for or maintained therein according to the rules and regulations of the board.

HISTORY: 1962 Code Section 32-817; 1952 Code Section 32-817; 1942 Code Section 5146; 1932 Code Section 5146; 1925 (34) 239.



SECTION 44-7-770. No discrimination shall be made between legal schools of medicine.

In the management of such hospital or tuberculosis camp no discrimination shall be made against any practitioner of any school of medicine recognized by the laws of this State, and all such legal practitioners shall have the privilege of treating patients in such hospital or tuberculosis camp.

HISTORY: 1962 Code Section 32-818; 1952 Code Section 32-818; 1942 Code Section 5147; 1932 Code Section 5147; 1925 (34) 239.



SECTION 44-7-780. Donations.

Any person desiring to make donations of money, personal property or real estate for the benefit of any such hospital or tuberculosis camp may vest title to the property so donated in any county, township, city or town, to be controlled when accepted by the board of hospital trustees according to the terms of the deed.

HISTORY: 1962 Code Section 32-820; 1952 Code Section 32-820; 1942 Code Section 5145; 1932 Code Section 5145; 1925 (34) 239.



SECTION 44-7-910. Authority to establish and maintain hospital.

Any city or town in this State having a population of not less than one thousand inhabitants and not more than five thousand, according to the 1940 census of the United States, may establish, construct, operate and maintain a municipal hospital, either within or without its corporate limits, and issue bonds and levy taxes for that purpose.

HISTORY: 1962 Code Section 32-841; 1952 Code Section 32-841; 1945 (44) 284.



SECTION 44-7-920. Petition and election on establishment and maintenance of hospital.

Before any such city or town may establish and build a hospital under the terms of this article, a petition, signed by a majority of the freeholders of such municipality, shall be presented to the city council, setting forth the purpose thereof and the amount of the bonded indebtedness to be incurred, if any, with the request that the question of the establishment and maintenance of a municipal hospital be submitted to the qualified electors of such municipality, either in a special election called for that purpose or at the time of the regular election of city officials. Upon receipt of such petition, the city council may, by ordinance or resolution setting forth the purposes of the election, the amount of the proposed bonded indebtedness to be incurred, if any, and any other pertinent facts, order an election for that purpose, first giving at least thirty days' notice of such election before the holding thereof, with the question or questions to be submitted, in one or more newspapers published in such city or town, if one be published therein and, if not, then in the newspaper published nearest to such city or town and having general circulation therein, and posting notices of the election in three conspicuous places in such city or town. Such election shall be held at the usual place or places in such city or town according to the law governing municipal elections therein, and the votes shall be canvassed and the results declared in the same manner as in the election of officers for such municipality.

HISTORY: 1962 Code Section 32-842; 1952 Code Section 32-842; 1945 (44) 284.



SECTION 44-7-930. Election and membership of board of trustees.

If a majority of the qualified voters at such election shall vote in favor of the establishment, construction, operation and maintenance of a municipal hospital, the council of the city or town shall elect a board of trustees of such hospital, consisting of three members, one of whom shall be elected for a term of three years, another for a term of two years and the other for a term of one year. Thereafter each member's successor shall be elected by the council for a term of three years. In the event of a vacancy by death, resignation or change of residence by any trustee from the limits of the city, the council shall immediately elect a trustee to fill the unexpired term.

HISTORY: 1962 Code Section 32-843; 1952 Code Section 32-843; 1945 (44) 284.



SECTION 44-7-940. Oath, organization and compensation of trustees.

The persons elected trustees of any such municipal hospital shall qualify by taking the oath of office required of other officials of the municipality and shall organize as a board of trustees of such hospital by the election of one of their number as chairman and one as secretary. The trustees of such hospital shall receive no compensation for their services as trustees, but may be reimbursed for any cash expenditures actually made for personal expenses incurred in the fulfillment of their duties of the office.

HISTORY: 1962 Code Section 32-844; 1952 Code Section 32-844; 1945 (44) 284.



SECTION 44-7-950. Meetings and records of board of trustees.

The board of trustees of any such hospital shall meet once each month for the transaction of business and oftener if necessary. It shall keep a complete record of all contracts, rules and regulations and of all proceedings of the board and also a record of all moneys received and all expenditures and disbursements made and shall file a copy of such records at the end of every month with the city clerk for review and approval by the city council.

HISTORY: 1962 Code Section 32-845; 1952 Code Section 32-845; 1945 (44) 284.



SECTION 44-7-960. Duties and compensation of treasurer.

The treasurer of the city or town in which the hospital is to be established shall serve as the treasurer of the hospital board of trustees, in addition to his regular duties, without additional compensation to himself unless the governing body of such city or town shall provide for and pay additional compensation. He shall receive and be responsible for all funds of the hospital delivered to him, and he shall pay out such funds as directed by the hospital board of trustees.

HISTORY: 1962 Code Section 32-846; 1952 Code Section 32-846; 1945 (44) 284.



SECTION 44-7-970. Issuance of bonds.

If a majority of the qualified voters in the election held for the establishment of a hospital shall also vote for the issuance of bonds in a designated sum recited in the petition calling for an election and in the notices of such election and stated on the ballots, for the purposes of purchasing the required real estate and constructing and equipping the hospital building or buildings, the city or town council may proceed to issue and sell municipal coupon bonds, in the name of the municipality, in a sum not exceeding that voted for in the election.

HISTORY: 1962 Code Section 32-847; 1952 Code Section 32-847; 1945 (44) 284.



SECTION 44-7-980. Terms, form and execution of bonds.

Such bonds shall mature serially over a period not exceeding thirty years from the date of their issue, shall bear interest at a rate not exceeding four per cent per annum, payable annually, shall be payable to bearer within or without the State and shall be in such form and denominations as the city council of such municipality may determine. The said bonds shall be signed by the mayor and the treasurer, and the seal of the issuing municipality shall be impressed thereon, but the coupons attached may be authenticated by only the lithographed or the facsimile signatures of the mayor and treasurer of such municipality. The bonds so executed shall be valid notwithstanding any change in officials occurring before delivery thereof.

HISTORY: 1962 Code Section 32-848; 1952 Code Section 32-848; 1945 (44) 284.



SECTION 44-7-990. Sale of bonds.

Such bonds shall be sold for not less than par and accrued interest, upon sealed bids, after notice of such sale by publication in some newspaper published in the city or town or having general circulation therein for at least fifteen days prior thereto. The award shall be given to the bidder offering the most advantageous terms for the purchase of such bonds, but the city or town council may reject any and all bids and reoffer the bonds for sale.

HISTORY: 1962 Code Section 32-849; 1952 Code Section 32-849; 1945 (44) 284.



SECTION 44-7-1000. Proceeds of bond issue.

The proceeds derived from the sale of such bonds shall be deposited with the city or town treasurer and shall be distributed by him upon direction of the hospital board of trustees for the purposes authorized herein.

HISTORY: 1962 Code Section 32-850; 1952 Code Section 32-850; 1945 (44) 284.



SECTION 44-7-1010. Payment of bonds; annual tax.

The full faith, credit and taxing power of any city or town issuing bonds hereunder for the purposes outlined in this article are hereby irrevocably pledged for the prompt payment of such bonds, with accrued interest thereon, as and when they become due. And the city or town council of such municipality shall levy annually a sufficient tax on all the taxable property within the limits of such city or town sufficient to pay such bonds, with interest accruing thereon, as they respectively become due, and the city or town clerk and treasurer shall collect such tax and apply the proceeds thereof to the payment of the bonds.

HISTORY: 1962 Code Section 32-851; 1952 Code Section 32-851; 1945 (44) 284.



SECTION 44-7-1020. Acquisition of property; memorials.

The board of trustees of any such hospital may acquire real estate by purchase or gift for hospital purposes in the name of the city or town and apply for and accept grants, gifts, contributions, trust funds or other property for and in the name of the hospital, may name the hospital in honor of any principal grantor or contributor to the same and may authorize and establish memorials in the hospital buildings or on the grounds in the name of any donor upon request.

HISTORY: 1962 Code Section 32-852; 1952 Code Section 32-852; 1945 (44) 284.



SECTION 44-7-1030. Employment of architect; construction contract.

The board of trustees may also employ an architect to execute necessary plans for a hospital building or buildings and to supervise the construction thereof, if deemed necessary, and may contract for the construction of such building or buildings after receiving bids therefor according to the prevailing custom of receiving bids and letting contracts to the lowest responsible bidder, but may reject any and all bids until a satisfactory bid has been submitted.

HISTORY: 1962 Code Section 32-853; 1952 Code Section 32-853; 1945 (44) 284.



SECTION 44-7-1040. Furnishings, equipment and supplies; maintenance.

The board of trustees of any such hospital may also purchase furnishings, equipment and supplies and may replace the same from time to time, and they shall be responsible for the maintenance, repairs and upkeep of the buildings and property.

HISTORY: 1962 Code Section 32-854; 1952 Code Section 32-854; 1945 (44) 284.



SECTION 44-7-1050. Jurisdiction of municipality when hospital outside its limits.

Should any municipal hospital authorized under the provisions of this article be built outside the corporate limits of the city or town, the jurisdiction of the municipal corporation shall extend over all land and property used for the hospital, and all ordinances of such city or town shall be in full force and effect in and over the territory so occupied.

HISTORY: 1962 Code Section 32-855; 1952 Code Section 32-855; 1945 (44) 284.



SECTION 44-7-1060. Promulgation of rules for operation of hospital; employment of staff.

The board of trustees shall adopt and promulgate such rules, regulations and bylaws for the operation and government of the hospital as may be deemed expedient and necessary for the economic and equitable conduct thereof and establish thereby procedure for receiving and discharging patients and the rates, fees and charges to be made and collected for beds in wards or in private rooms and for the use of facilities and classified services, and, if and when necessary, the trustees may bring court proceedings for the enforcement of rights and the collection of accounts. They may also employ a superintendent of the hospital and other employees, designate the approved staff of physicians and surgeons, nurses and technicians and generally do any and all things necessary to carry out the operation of an approved hospital.

HISTORY: 1962 Code Section 32-856; 1952 Code Section 32-856; 1945 (44) 284.



SECTION 44-7-1070. Persons who may be patients.

Any hospital established under the provisions of this article shall be primarily for the use and benefit of the inhabitants of the municipality owning and operating it, but in no event shall this article be construed as compelling such hospital to admit charity patients, it being the intent hereof that payment shall be made to the hospital for all patients according to the established rates, in order to operate the hospital, as far as possible, on a self-supporting basis. However, the board of trustees may admit nonresident patients from contributing districts, as hereinafter defined, upon the same rate basis as established for residents of the municipality, or they may admit nonresident patients from outside the municipality and outside contributing districts upon a higher rate basis than established and charged residents of the municipality and contributing districts, if such higher rates are deemed advisable and necessary to keep the hospital on a self-supporting basis. The board of trustees may also enter into contracts with any hospital benefit association permitted under the laws of this State to insure for hospital care and accept insured patients from within the municipality or from contributing districts or from other outside areas, if the facilities permit and beds are available. It may further authorize the admission and care of charity patients upon payment of approved charity rates by county or municipal governments or by payment from any charitable organization or eleemosynary corporation.

HISTORY: 1962 Code Section 32-857; 1952 Code Section 32-857; 1945 (44) 284.



SECTION 44-7-1080. Agreements with contributing districts as to use of hospital.

The board of trustees of any municipal hospital established under the provisions of this article may enter into agreement with the residents of any adjoining or nearby school district, including any portion of a school district outside the limits in which such city or town is located, to permit the residents of such district to use the hospital upon the same conditions, terms and rates as extended and established for residents of the municipality. This shall be accomplished by fixing a levy of taxes upon all property in the school district, or any determined portion thereof, such levy to be commensurate with any levy made by the municipality for the purposes of payment of any bonded indebtedness incurred in the building of the hospital, the interest thereon and any costs of operation and maintenance.

HISTORY: 1962 Code Section 32-858; 1952 Code Section 32-858; 1945 (44) 284.



SECTION 44-7-1090. Petition for agreement with adjoining district.

If the residents of any such school district, or portion thereof outside the city limits, desire to enter into such an agreement with the trustees of the hospital, they may petition the county legislative delegation of the county in which the district is located, setting forth the millage to be levied upon the property in the district and requesting the levy of such millage, such petition to be signed by a majority of the freeholders and also a majority of the qualified electors therein and to bear the approval of the board of trustees of the hospital.

HISTORY: 1962 Code Section 32-859; 1952 Code Section 32-859; 1945 (44) 284.



SECTION 44-7-1100. Tax levy by adjoining county.

Upon presentation of such petition, the county legislative delegation of the county in which the district is located may, by resolution, direct the auditor of the county to levy annually the additional millage upon all the taxable property in the district for the benefit of the hospital named in the petition, in the same manner and at the same time as all other county taxes are levied, and further direct the treasurer of the county in which the district is located to collect such taxes for the benefit of the named hospital and to transfer the resulting fund to the treasurer of the city or town in which the hospital is located.

HISTORY: 1962 Code Section 32-860; 1952 Code Section 32-860; 1945 (44) 284.



SECTION 44-7-1110. Cancellation of contributing agreement.

If at any time any such contributing agreement should become unsatisfactory, the hospital board of trustees may discontinue it at the end of any calendar year by giving prior notice to the county legislative delegation and the auditor of the county in which the school district is located, or a majority of the freeholders and a majority of the qualified electors in the district may petition the county legislative delegation to discontinue such agreement. In either such event the auditor of the county shall remove the special levy.

HISTORY: 1962 Code Section 32-861; 1952 Code Section 32-861; 1945 (44) 284.



SECTION 44-7-1120. Annual audit.

The city or town council of any such municipality shall have an annual audit made of the records of the hospital, the moneys received and the expenditure thereof, such audit to be filed in the clerk's office and to become a part of the permanent records of such city or town.

HISTORY: 1962 Code Section 32-862; 1952 Code Section 32-862; 1945 (44) 284.



SECTION 44-7-1130. Taxes shall pay deficits of hospital.

The council of any municipality building and operating a hospital under the terms of this article may levy annually upon all of the taxable property within the limits thereof a sufficient tax to supplement the costs of operation and maintenance of the hospital, should the hospital during any annual period fail to be self-supporting, such tax to be levied and collected in the same manner and at the same time as all other municipal taxes are levied and collected.

HISTORY: 1962 Code Section 32-863; 1952 Code Section 32-863; 1945 (44) 284.



SECTION 44-7-1140. Article is cumulative.

The powers conferred in this article are cumulative and in addition to all existing laws authorizing the building, operation and maintenance of hospitals, and none of them are hereby amended or repealed, it being the intent hereof to provide additional authority and powers and alternative methods and procedure for the establishment, operation and maintenance of hospitals as herein directed.

HISTORY: 1962 Code Section 32-864; 1952 Code Section 32-864; 1945 (44) 284.



SECTION 44-7-1310. Authorization for and trustees of city hospital commission.

The city council of any municipal corporation in the State containing more than five thousand inhabitants and less than ten thousand inhabitants, which has acquired, constructed or caused to be constructed a hospital, may establish a city hospital commission to operate and manage such hospital, may appoint or elect the trustees thereof and may fix by the ordinance establishing the commission the number of trustees thereof to be elected or appointed by the city council and their respective terms of office. In so doing it shall so provide that the original trustees when appointed shall serve originally for varying terms in office so that the term or terms of office of the several members of the commission may not expire at the same time. And upon the expiration of the term or terms of office of the trustees originally appointed the city council may appoint or elect their successors. And in the event of any vacancy by death, resignation or otherwise in the membership of any such commission the vacancy or vacancies may be filled by election or appointed by the city council for the unexpired term.

HISTORY: 1962 Code Section 32-871; 1952 Code Section 32-871; 1942 Code Section 7528-11; 1936 (39) 1358, 1375.



SECTION 44-7-1320. Officers, minutes and annual reports.

Any such commission shall select its chairman and secretary. Minutes of all its meetings shall be kept and be subject to the inspection of the city council or its representatives, and it shall submit reports to the city council annually or oftener if desired.

HISTORY: 1962 Code Section 32-872; 1952 Code Section 32-872; 1942 Code Section 7528-11; 1936 (39) 1358, 1375.



SECTION 44-7-1330. Powers and duties.

Any such city hospital commission shall have the control and management of the hospital and may select the employees and officers of the hospital, including its medical and surgical staff, and may fix the charges and fees to be paid for the services of the hospital and adopt such rules and regulations concerning its management as it may see fit.

HISTORY: 1962 Code Section 32-873; 1952 Code Section 32-873; 1942 Code Section 7528-11; 1936 (39) 1358, 1375.



SECTION 44-7-1340. Financial affairs.

Any such commission may provide for such compensation as may be necessary or advisable for the payment of any of its employees and officers in the conduct and management of the hospital, together with the expenses of the hospital, with authority to make such repairs or alterations from time to time as may be necessary and to construct or cause to be constructed or erected such additional buildings as may be necessary or advisable, all of which shall be paid for solely from the income of the hospital, which the commission may use for such purposes. The commission may accept gifts or legacies for the benefit of the hospital. But the commission may not bind the city to any obligation for the payment of any expenses in connection with the management, operation or construction of the hospital or for repairs, new buildings, construction or otherwise without first obtaining the consent and approval of the city council and shall incur no obligations that shall bind the city or city council in any way without first obtaining the consent thereto of such city council.

HISTORY: 1962 Code Section 32-874; 1952 Code Section 32-874; 1942 Code Section 7528-11; 1936 (39) 1358, 1375.



SECTION 44-7-1410. Short title.

This article may be referred to and cited as the "Hospital Revenue Bond Act."

HISTORY: 1962 Code Section 32-798.1; 1973 (58) 654.



SECTION 44-7-1420. Declaration of purpose.

It is hereby declared to be the policy of the State of South Carolina to promote the public health and welfare by providing means for the financing, refinancing, acquiring, enlarging, improving, constructing, equipping, and providing of hospital facilities to serve the people of the State and to make accessible to them modern and efficient hospital facilities at the lowest possible expense to those utilizing such hospital facilities.

The General Assembly hereby finds and declares that:

(1) There is a need to overcome existing and anticipated physical and technical obsolescence of existing hospital facilities, to provide additional modern and efficient hospital facilities in the State and to provide assistance to the extent herein provided in order that such hospital facilities may be made available at the lowest possible expense.

(2) Unless measures are adopted to alleviate such need, the shortage of such facilities will become increasingly more urgent and serious; and

(3) In order to meet such shortage and thereby promote the public health and welfare of the people of the State, it is necessary that assistance be afforded in the providing of adequate, modern and efficient hospital facilities in the State so that health and hospital care and services may be expanded, improved and fostered to the fullest extent practicable at the lowest possible expense.

(4) It is the purpose of this article to empower the governing bodies of the several counties of the State under the terms and conditions of this article to finance the acquisition, enlargement, improvement, construction, equipping and providing of such hospital facilities to the end that the public health and welfare of the people of the State will be promoted at the least possible expense to those utilizing such hospital facilities so provided. In this connection, such governing bodies shall function under the guidance of the State Budget and Control Board of South Carolina and the Department of Health and Environmental Control and shall be vested with all powers necessary to enable them to accomplish the purposes of this article, which powers shall be in all respects exercised for the benefits of the inhabitants of the State and to promote the public health and welfare of its citizens.

It is specifically found and declared that all action taken by any county in carrying out the purposes of this article will perform an essential governmental function.

HISTORY: 1962 Code Section 32-798; 1973 (58) 654.



SECTION 44-7-1430. Definitions.

In this article, the following terms have the following meanings, unless the context otherwise requires:

(a) "Authorizing issuer" means the county issuing bonds pursuant to Section 44-7-1640.

(b) "Bonds" or "revenue bonds" include notes, bonds, refunding bonds, and other obligations authorized to be issued by this article.

(c) "Cost" as applied to hospital facilities means the cost of construction or acquisition; the cost of acquisition of property, including rights in land and other property, both real and personal and improved and unimproved; the cost of demolishing, removing, or relocating any buildings or structures on land so acquired, including the cost of acquiring any land to which the buildings or structures may be moved or relocated; the cost of all machinery, fixed and movable equipment and furnishings; financing charges, interest prior to and during construction and, if considered advisable by the State Board, for a period of not exceeding two years after the estimated date of completion of construction; the cost of engineering and architectural surveys, plans, and specifications; the cost of consulting and legal services and other expenses necessary or incidental to determining the feasibility or practicability of constructing or acquiring the hospital facilities; the cost of administrative and other expenses necessary or incidental to the construction or acquisition of the hospital facilities, and the financing of the construction or acquisition of the hospital facilities, including reasonable provision for working capital and a reserve for debt service; the cost of issuing bonds under this article, including legal fees and printing costs, and the cost of reimbursing any hospital agency any amounts expended for items that would have been proper costs of the hospital facilities within the meaning of this definition had the expenditure been made directly by the county board.

"Cost" also includes monies necessary to refinance or to refund any indebtedness of any "hospital agency" or any "public agency" incurred at any time for the purpose of providing hospital facilities.

(d) "County board" means each of the governing bodies of the counties of the State, and in the event any hospital facilities are located in more than one county, the term "county board" relates to the governing bodies of the counties in which the hospital facilities are located.

(e) "Hospital agency" means any person, firm, corporation, association, or partnership whether for profit or not for profit, existing or created at any time and empowered to acquire, by lease or otherwise, operate, and maintain hospital facilities.

(f) "Hospital facilities" means any one or more buildings, structures, additions, extensions, improvements, or other facilities, whether or not located on the same or contiguous site or sites (and including existing facilities), machinery, equipment, furnishings, or other real or personal property suitable for health care or medical care; and includes, without limitation, general hospitals, chronic diseases, maternity, mental, tuberculosis, and other specialized hospitals; facilities for emergency care, intensive care, and self-care; clinics and outpatient facilities; clinical, pathological, and other laboratories, hospital research facilities; extended care facilities; skilled nursing home facilities; nursing home facilities; retirement home facilities; laundries; residences and training facilities for nurses, interns, physicians, and other staff members; food preparation and food service facilities; administration buildings, central service, and other administrative facilities; communication, computer, and other electronic facilities; fire-fighting facilities; pharmaceutical and recreational facilities; storage space, X-ray, laser, radiotherapy, and other apparatus and equipment; dispensaries; utilities; vehicular parking lots and garages; office facilities for hospital staff members and physicians; and including, without limiting any of the foregoing, any other health and hospital facilities customarily under the jurisdiction of or provided by hospitals, or any combination of the foregoing, with all necessary, convenient, or related interests in land, machinery, apparatus, appliances, equipment, furnishings, appurtenances, site preparation, landscaping, and physical amenities.

(g) "Intergovernmental loan agreement" means a loan agreement made by and between the authorizing issuer, as one party, and the project county, as the other party, to which bond proceeds are loaned to finance hospital facilities located in the jurisdiction of the project county and whereby the project county agrees to pay to the authorizing issuer or any assignee the sums required to meet the payment of the principal, interest, and redemption premium, if any, on any bonds, the proceeds of which will be used to finance hospital facilities in the jurisdiction of the project county.

(h) "Loan agreement" means any agreement made by and between any county board as one party and any hospital agency or public agency as the other party or parties by which the hospital agency or public agency agrees to pay to a county or to any assignee of the county the sums required to meet the payment of the principal, interest, and redemption premium, if any, on any bonds. If the county is also the public agency and the hospital facilities are under the jurisdiction of the county board, the loan agreement may be in the form of a resolution adopted by the county board.

(i) "Project county" means the county, other than the authorizing issuer, to which proceeds of the bonds are loaned to finance hospital facilities.

(j) "Public agency" means any county, city, town, or hospital district of the State existing or created at any time pursuant to the laws of the State authorized to acquire, by lease or otherwise, operate, and maintain hospital facilities.

(k) "State Board" means the State Budget and Control Board of South Carolina.

(l) "Trust indenture" means any agreement pursuant to which any bonds are issued. A trust indenture may also create a mortgage lien or security interest, or a mortgage lien and security interest, to secure bonds issued under the indenture.

(m) "Subsidiary loan agreement" means a loan agreement between a county and any hospital agency or public agency and includes an agreement between the authorizing issuer and a hospital agency or public agency with respect to hospital facilities located in the jurisdiction of the authorizing issuer.

HISTORY: 1962 Code Section 32-798.2; 1973 (58) 654; 1980 Act No. 430; 1984 Act No. 512, Part II, Section 35E; 1985 Act No. 78; 1987 Act No. 201 Section 2.



SECTION 44-7-1440. Powers of counties.

Subject to obtaining approvals from the State Board required by Section 44-7-1590 and from the Department of Health and Environmental Control, required by Section 44-7-1490, the several counties of the State functioning through their respective county boards shall be empowered:

(1) To enter into agreements with any hospital agency or public agency necessary or incidental to the issuance of bonds.

(2) To acquire and in connection with such acquisition, to enlarge or expand, whether by purchase, gift or lease, hospital facilities and in the case of hospital facilities located in more than one county, the facilities may be acquired jointly by the county boards of the counties wherein such hospital facilities shall be located.

(3) To enter into loan agreements with any hospital agency or public agency, prescribing the payments to be made by the hospital agency or public agency to the county or its assignee to meet the payments that shall become due on bonds, including terms and conditions relative to the acquisition and use of hospital facilities and the issuance of bonds.

(4) To issue bonds for the purpose of defraying the cost of providing hospital facilities and to secure the payment of such bonds as hereafter provided.

(5) To receive and accept from any public agency loans or grants for or in aid of the construction of hospital facilities or any portion thereof, and to receive and accept loans, grants, aid or contributions from any source of either money, property, labor or other things of value to be held, used and applied only for the purposes for which such loans, grants, aid and contributions are made.

(6) To mortgage any hospital facilities and the site thereof for the benefits of the holders of bonds issued to finance such hospital facilities.

(7) To issue bonds to refinance or to refund outstanding obligations, mortgages or advances heretofore or hereafter issued, made or given by a hospital or public agency for the cost of hospital facilities.

(8) To charge to each hospital and public agency utilizing this article any administrative costs and expenses incurred in the exercise of the powers and duties conferred by this article.

(9) To do all things necessary or convenient to carry out the purposes of this article.

(10) To make and execute contracts and agreements necessary or incidental to the exercise of its powers and duties under this article, with persons, firms, corporations, governmental agencies and others.

(11) To make the proceeds of any bonds available by way of a loan to a hospital or public agency pursuant to a loan agreement.

(12) To acquire by purchase, lease, gift or otherwise, or to obtain options for the acquisition of, existing hospital facilities and any property, real or personal, improved or unimproved, including interests in land in fee or less than fee for any hospital facilities, upon such terms and at such cost as shall be agreed upon by the owner and the county board.

(13) To arrange or contract with any county, city, town or other political subdivision or instrumentality of the State for the opening or closing of streets or for the furnishing of utility or other services to any hospital facilities.

(14) To enter into lease agreements with any hospital or public agency whereby the county board leases hospital facilities to such hospital or public agency, including hospital facilities located in more than one county.

(15) To pledge or assign any money, rents, charges, fees or other revenues, including any proceeds of insurance or condemnation awards, pursuant to any loan agreement to the payment of the bonds issued pursuant to such loan agreement.

HISTORY: 1962 Code Section 32-798.3; 1973 (58) 654.



SECTION 44-7-1450. Issuance, execution and terms of bonds; bond anticipation notes.

All bonds issued by a county board under authority of this article shall be limited obligations of its county, the principal, interest and redemption premiums, if any, on which shall be payable solely out of the moneys to be derived by such county pursuant to the loan agreement relating to the hospital facilities which the bonds are issued to finance (or refinance). Bonds and interest coupons issued under authority of this article shall never constitute an indebtedness of such county within the meaning of any State constitutional provision or statutory limitation and shall never constitute nor give rise to a pecuniary liability of the county or a charge against its general credit or taxing powers, and such fact shall be plainly stated on the face of each bond. Such bonds may be executed and delivered at any time as a single issue or from time to time as several issues, may be in such form and denominations, may be of such tenor, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding forty years from their date, may be subject to such terms of redemption, may be payable at such place or places, may have such conversion provision, may bear interest at such rate or rates (without regard to the limitations of Section 11-9-350 which shall not apply to any bonds) as the county board shall provide without limitation, may be payable at such place or places and evidenced in such manner, and may contain such provisions not inconsistent herewith, all of which shall be provided in the proceedings of the county board authorizing the bonds.

Any bonds issued under the authority of this article may be sold at public or private sale at such price and in such manner and from time to time as may be determined by the county board to be most advantageous, and the county board may pay, as a part of the cost of financing (or refinancing) any hospital facilities and out of the bond proceeds, all expenses, premiums and commissions which the county board may deem necessary or advantageous in connection with the authorization, sale and issuance thereof. All bonds issued under the authority of this article, except registered bonds which are registered otherwise than to bearer, and all interest coupons appurtenant thereto shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source. The proceedings authorizing the issuance of bonds may provide for the issuance, in the future, of further bonds on a parity with those initially issued.

Pending the issuance of bonds, bond anticipation notes may be issued, and to the end that a vehicle be provided therefor, the provisions of Sections 11-17-10 to 11-17-110, as now or hereafter amended, shall be applicable to such bond anticipatory borrowing.

HISTORY: 1962 Code Section 32-798.4; 1973 (58) 654.



SECTION 44-7-1460. Pledge of revenues to secure bonds; proceedings authorizing bonds.

The principal, interest and premium, if any, on any bonds shall be secured by a pledge of the revenues payable to the county pursuant to the loan agreement relating to the hospital facilities financed out of the bond proceeds and any bonds may be issued pursuant to a trust indenture, which may constitute a mortgage lien.

The proceedings under which bonds are authorized to be issued or any loan agreement or trust indenture may contain any agreements and provisions customarily contained in instruments providing for the issuance of, or securing bonds, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of the sums payable by the hospital agency or public agency to the county pursuant to the loan agreement, the maintenance and insurance of the hospital facilities, the creation and maintenance of special funds by the hospital agency or public agency, and the rights and remedies available in the event of default to the bondholders or to the trustee under such trust indenture, all as the county board shall deem advisable. Provided, however, that in making such agreement or provisions no county shall have the power to obligate itself except with respect to any security pledged, mortgaged or otherwise made available for the securing of the bonds, and the application of the revenues from the loan agreement, and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers.

The proceedings authorizing any bonds hereunder and any trust indenture in connection therewith, may provide that in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or trust indenture, such payment and performance may be enforced by mandamus or by the appointment of a receiver in equity with such powers as may be necessary to enforce the obligations thereof. No breach of any such agreement shall impose any pecuniary liability upon the county or any charge upon its general credit or against its taxing power.

The trustee or trustees under any trust indenture, or any depository specified by such trust indenture, may be such person or corporations as the county board shall designate, notwithstanding that they may be nonresidents of South Carolina or incorporated under the laws of the United States or the laws of other states of the United States.

HISTORY: 1962 Code Section 32-798.5; 1973 (58) 654.



SECTION 44-7-1470. Contracts for construction of hospital facilities.

Contracts for the construction of any hospital facilities may be let on such terms and under such conditions as the county board and the hospital agency or public agency may agree upon and may be let with or without advertisement or call for bids.

HISTORY: 1962 Code Section 32-798.6; 1973 (58) 654.



SECTION 44-7-1480. Criteria to be considered by county boards in undertaking hospital facilities.

In undertaking any hospital facilities pursuant to this article, the county board shall be guided by and shall observe the following criteria and requirements; provided, that the determination of the county board as to its compliance with such criteria and requirements shall be final and conclusive, subject only to challenge as provided in Section 44-7-1590:

(a) There is a need for the hospital facilities in the area in which the hospital facilities are to be located.

(b) No hospital facilities shall be provided for any hospital agency or public agency which is not financially responsible and capable of fulfilling its obligations under the loan agreement, including the obligations to make the payments required thereunder, to operate, repair and maintain at its own expense the hospital facilities and to discharge such other responsibilities as may be imposed under the loan agreement.

(c) Adequate provision shall be made for the payment of the principal of and the interest on the bonds and any necessary reserves therefor and for the operation, repair and maintenance of the hospital facilities at the expense of the hospital agency or public agency.

(d) The public facilities, including utilities, and public services necessary for the hospital facilities will be made available.

HISTORY: 1962 Code Section 32-798.7; 1973 (58) 654.



SECTION 44-7-1490. Approval of construction or other work on facilities required.

The county board shall not undertake the acquisition, construction, expansion, equipping or financing of any hospital facilities unless and until such approval of the Department of Health and Environmental Control for such undertaking as may be required under Article 3, Chapter 7, Title 44, shall have been obtained.

HISTORY: 1962 Code Section 32-798.8; 1973 (58) 654.



SECTION 44-7-1500. Public agencies authorized to enter into loan agreements with county board.

For the purposes of this article, public agencies are authorized and empowered to enter into loan agreements (including agreements of lease) with any county board to facilitate the financing, acquiring, constructing, improving, enlarging, expanding, equipping, providing, operating and maintaining of hospital facilities and pursuant to any such loan agreement to operate, repair and maintain any hospital facilities and to pay the cost thereof from any funds available for such purpose and the payments required therefor.

HISTORY: 1962 Code Section 32-798.9; 1973 (58) 654.



SECTION 44-7-1510. Investigations, studies and the like by county board.

The county board is authorized to make or cause to be made such investigations, surveys, studies, reports and reviews as in its judgment are necessary and desirable to determine the feasibility and desirability of the hospital facilities, the extent to which the hospital facilities will contribute to the health and welfare of the area in which they will be located, the powers, experience, background, financial condition, record of service and capability of the management of the hospital agency or public agency involved, the extent to which the hospital facilities otherwise conform to the criteria and requirements of this article, and such other factors as may be deemed relevant or convenient in carrying out the purposes of this article.

HISTORY: 1962 Code Section 32-798.10; 1973 (58) 654.



SECTION 44-7-1520. Provisions in loan agreement for completion of facilities, payments and additional bonds.

Every loan agreement shall contain a covenant obligating the hospital agency or public agency to effect the completion of the hospital facilities if the proceeds of the bonds prove insufficient, and each such loan agreement shall obligate the hospital agency or public agency to make payments which shall be sufficient (a) to pay the principal of and interest on the bonds issued for such hospital facilities, (b) to build up and maintain any reserves deemed by the county board to be advisable in connection therewith, and (c) to pay the costs of maintaining the hospital facilities in good repair and the cost of keeping it properly insured. The loan agreement may provide for the issuance of additional parity bonds as required in order to complete the hospital facility.

HISTORY: 1962 Code Section 32-798.11; 1973 (58) 654.



SECTION 44-7-1530. Provision in loan agreement for payments in lieu of taxes.

Every loan agreement made with a hospital agency which shall be a corporation created for profit, pursuant to which a public agency shall have acquired title to any hospital facilities, shall contain a provision requiring such hospital agency to make payments to the county or counties, school district or school districts, and other political units wherein the hospital facilities shall be located, in lieu of taxes, in such amounts as would result from taxes levied on the hospital facilities by such county or counties, school district or school districts, and other political unit or units, if the hospital facilities were owned by the hospital agency which is a corporation for profit, but with appropriate reductions similar to the tax exemptions, if any, which would be afforded to the hospital agency if it were the owner of the hospital facilities.

HISTORY: 1962 Code Section 32-798.12; 1973 (58) 654.



SECTION 44-7-1540. Additional provisions in loan agreement; guarantee agreement.

Any loan agreement may provide that the hospital facilities will be owned by the county and leased to the hospital agency or public agency, may provide the hospital agency or public agency with an option to purchase the hospital facility upon such terms and conditions as the county board and the hospital agency or public agency shall agree upon at a price which may be a nominal amount or less than the true value at the time of purchase, or may provide that the hospital facilities shall become the property of the hospital agency or public agency upon the acquisition thereof. In connection with any loan agreement, any county board may obtain and enter into a guaranty agreement whereby a party other than the hospital agency or public agency guarantees in whole or in part the obligations of the hospital agency or public agency under the loan agreement upon such terms and conditions as the county board may deem appropriate.

HISTORY: 1962 Code Section 32-798.13; 1973 (58) 654.



SECTION 44-7-1550. Use of proceeds from sale of bonds.

The proceeds from the sale of any bonds issued under authority of this article shall be applied only for the purpose for which the bonds were issued; provided, however, that any premium and accrued interest received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; and provided, further, that if for any reason any portion of the proceeds shall not be needed for the purpose for which the bonds were issued, such unneeded portion of the proceeds shall be applied to the payment of the principal of or interest on the bonds.

HISTORY: 1962 Code Section 32-798.14; 1973 (58) 654.



SECTION 44-7-1560. Refunding of bonds.

(1) Any bonds issued hereunder and at any time outstanding may at any time and from time to time be refunded by the county, but only with the approval of the State Board being first obtained, by the issuance of its refunding bonds in such amounts as the county board may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds to be refunded, together with any interest then or thereafter to become due (prior to the date when all outstanding bonds shall be paid) and any premium, expenses and commissions necessary to be paid in connection therewith.

(2) Any such refunding may be effected whether the bonds to be refunded have matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds for the payment of the bonds to be refunded, or by exchange of the refunding bonds for the bonds to be refunded thereby; provided, that the holders of any bonds to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable, or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption.

(3) Except as provided in paragraph (4) of this section, all refunding bonds issued under the authority of this article shall be payable in the same manner and under the same terms and conditions as are herein provided for the issuance of bonds. The power to issue refunding bonds herein granted includes the power to effect a refunding in advance of the maturity or earliest redemption date of the bonds being refunded; provided, that no refunding shall be effected more than eight years prior to the maturity or earliest redemption date of the bonds being refunded.

(4) Any loan agreement made for the purpose of securing refunding bonds may provide:

(a) That any leasehold estate granted thereby shall become effective as of the occasion of the termination of any existing leasehold estate;

(b) That prior to the time when lease rental payments become due, the then holder of any leasehold estate created by the loan agreement securing the outstanding bonds shall be unconditionally obligated to pay, as and when they become due and payable, amounts sufficient to pay the principal, interest and redemption premiums, if any, on the refunding bonds;

(c) For an irrevocable agreement on the part of the county to call for redemption on the earliest available redemption date all of the bonds to be refunded which do not mature prior to such date; and

(d) That the proceeds derived from the sale of the refunding bonds and any other funds that may be required shall be deposited forthwith in a trust account and invested in direct obligations of, or obligations guaranteed by, the United States of America, the corpus of which shall be applied to the payment of the principal, interest and redemption premium, if any, of the bonds being refunded. Any agreement between the county and the trustee of the trust account established pursuant to this paragraph may prescribe that income earned from investments of the corpus thereof be used or applied for any of the following purposes: (i) to the payment of the interest on the outstanding bonds; (ii) to the payment of interest on the refunding bonds until the redemption of the outstanding bonds; (iii) partially in accordance with (i) hereof and partially in accordance with (ii) hereof; and (iv) added in whole or in part to the corpus (and used in accordance with the provisions hereof relating to the use of corpus), with the balance of income, if any, being applied in accordance with any of (i), (ii) or (iii) hereof.

(5) In the exercise of the powers herein granted to effect advance refundings, any county board may, but shall not be required to, avail itself of any of the provisions of the Advanced Refunding Act [Sections 11-21-10 to 11-21-80].

HISTORY: 1962 Code Section 32-798.15; 1973 (58) 654.



SECTION 44-7-1570. Bonds as legal investments.

It shall be lawful for all executors, administrators, guardians, committees and other fiduciaries to invest any moneys in their hands in bonds issued under the provisions of this article.

HISTORY: 1962 Code Section 32-798.16; 1973 (58) 654.



SECTION 44-7-1580. Exemption from taxation.

The bonds authorized by this article and the income therefrom, all trust indentures and mortgages executed as security therefor, all loan agreements (including agreements of lease) made pursuant to the provisions hereof, and the revenues derived from any loan agreement thereof shall be exempt from all taxation in the State of South Carolina except for inheritance, estate or transfer taxes; and all trust indentures, mortgages and loan agreements made pursuant to the provisions of this article shall be exempt from South Carolina stamp and transfer taxes.

HISTORY: 1962 Code Section 32-798.17; 1973 (58) 654.



SECTION 44-7-1590. Procedure for approval by State Board of issuance of bonds.

(A) No bonds may be issued pursuant to the provisions of this article until the proposal of the county board to issue the bonds receives the approval of the state board. Whenever a county board proposes to issue bonds pursuant to the provisions of this article, it shall file its petition with the state board setting forth:

(1) a brief description of the hospital facilities proposed to be undertaken and the refinancing or refunding proposed;

(2) a statement setting forth the action taken by the Department of Health and Environmental Control in connection with the hospital facilities;

(3) a reasonable estimate of the cost of hospital facilities;

(4) a general summary of the terms and conditions of the proposed loan agreement; and

(5) such other information as the state board requires.

(B) Upon the filing of the petition the state board, as soon as practicable, shall conduct the review as it considers advisable, and if it finds that the proposal of the governing board is intended to promote the purposes of this article, it is authorized to approve the proposal. At any time following the approval, the county board may proceed with the issuance of the bonds in accordance with the proposal as approved by the state board. Notice of the approval of the proposal by the state board must be published at least once by the state board in a newspaper having general circulation in the county where the hospital facilities are or are to be located. The notice must set forth the action taken by the county board pursuant to Section 44-7-1480 and the action taken by the Department of Health and Environmental Control pursuant to Section 44-7-1490.

(C) Any interested party, within twenty days after the date of the publication of the notice, but not afterwards, may challenge the action so taken by the state board, the county board, or the Department of Health and Environmental Control, by action de novo in the court of common pleas in any county where the hospital facilities are to be located.

HISTORY: 1962 Code Section 32-798.18; 1973 (58) 654; 1994 Act No. 426, Section 2.



SECTION 44-7-1600. Provisions which resolution and loan agreement may contain; liability on bonds.

Any resolution authorizing or trust indenture providing for any bonds or any issue of bonds and any loan agreement may contain provisions, which shall be part of the contract with the holders of the bonds to be authorized, as to:

(1) Pledging all or any part of the revenues of any hospital facilities financed in whole or in part out of the proceeds of such bonds including revenues to be derived from a leasing of such hospital facilities, to secure the payment of the bonds issued to defray the cost, or any portion of the cost, of such hospital facilities; (2) the rentals, fees and other charges to be charged, and the amounts to be raised in each year thereby, and the use and disposition of the revenues; (3) the setting aside of reserves or sinking funds, and the regulation and disposition thereof; (4) limitations on the right of the county board or its agent to restrict and regulate the use of the hospital facilities; (5) limitations on the purpose to which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied; (6) limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the refunding of outstanding bonds; (7) the procedure, if any, by which the terms of any resolution, loan agreement or trust indenture may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given; (8) defining the acts of omissions to act which shall constitute a default in the duties of the county board to holders of its obligations and providing the rights and remedies of such holders in the event of a default; and (9) the mortgaging of any hospital facilities and the site thereof for the purpose of securing the bondholders.

Neither the members of any county board nor any person executing any bonds shall be liable personally on the bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

HISTORY: 1962 Code Section 32-798.19; 1973 (58) 654.



SECTION 44-7-1610. Revenues deemed trust funds.

All moneys received pursuant to the authority of this article, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this article and in any resolution or trust indenture pursuant hereto. Any officer with whom, or any bank or trust company with which, such moneys shall be deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes hereof, subject to such regulations as this article and the resolution authorizing the bonds of any issue or any trust indenture.

HISTORY: 1962 Code Section 32-798.20; 1973 (58) 654.



SECTION 44-7-1620. Enforcement of rights by bondholders and trustees.

Any holder of revenue bonds issued under the provisions of this article or any of the coupons appertaining thereto, and the trustee under any trust indenture, except to the extent the rights herein given may be restricted by any resolution authorizing the issuance of, or any such trust indenture securing, such bonds, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the State or granted hereunder or under such resolution or trust indenture, and may enforce and compel the performance of all duties required by this article or by such resolution or trust indenture to be performed by any county board or by any officer, employee or agent.

HISTORY: 1962 Code Section 32-798.21; 1973 (58) 654.



SECTION 44-7-1630. Provision for daily charge on persons using hospital.

Any loan agreement may contain a provision whereby the hospital agency or public agency agrees to impose a daily charge upon persons using the hospital facilities financed out of the bond proceeds (or any other hospital facilities owned or operated by the hospital agency or public agency) in an amount sufficient to produce revenues adequate to discharge the obligation of the hospital agency or public agency under the loan agreement; and further, that in the event the hospital agency or public agency shall fail to impose such daily room charge at the request of the county or its assignee, then and in that event the county or its assignee may proceed to compel by specific performance the imposition and collection of such a daily room charge and the use of the revenues derived therefrom to discharge the obligations of the hospital agency or public agency under the loan agreement.

HISTORY: 1962 Code Section 32-798.22; 1973 (58) 654.



SECTION 44-7-1640. Authorization to issue bonds with proceeds to be loaned to more than one hospital agency or public agency; procedures; bonds to be limited obligations.

(A) Notwithstanding any other provision of this article, the authorization of an issue of bonds the proceeds of which are loaned to more than one hospital agency or public agency to construct or acquire hospital facilities, whether or not the hospital facilities are located or will be located in the jurisdiction of one or more counties, may be governed by Sections 44-7-1640 through 44-7-1720 of this article. The governing body of the authorizing issuer may authorize an issue of bonds for hospital facilities located outside the jurisdiction of the authorizing issuer, provided, hospital facilities will be simultaneously financed under this article in the jurisdiction of the authorizing issuer pursuant to a subsidiary loan agreement. However, no proceeds may be used to acquire or construct hospital facilities in any project county unless an intergovernmental loan agreement is executed between the authorizing issuer and the project county and unless the county board of the project county consents to the intergovernmental loan agreement.

(B) All bonds issued by an authorizing issuer under authority of this article are limited obligations of the authorizing issuer and the project county. The principal, interest, and redemption premiums, if any, on the bonds are payable solely out of the monies to be derived by the authorizing issuer pursuant to one or more intergovernmental loan agreements between the authorizing issuer and the project county or subsidiary loan agreements between the authorizing issuer and a hospital agency or public agency relating to the hospital facilities in the jurisdiction of the authorizing issuer which the bonds are issued to finance or refinance or a subsidiary loan agreement between the project county and the hospital agency or public agency within the jurisdiction of the project county. Bonds and interest coupons issued under authority of this article do not constitute an indebtedness of the authorizing issuer or project county within the meaning of any state constitutional provision or statutory limitation and do not constitute nor give rise to a pecuniary liability of the authorizing issuer or project county or a charge against their general credit or taxing powers, and this fact must be plainly stated on the face of each bond.

HISTORY: 1962 Code Section 32-798.23; 1973 (58) 654; 1987 Act No. 201 Section 3.



SECTION 44-7-1650. Intergovernmental loan agreements.

The authorizing issuer and the project county are authorized and empowered to enter into an intergovernmental loan agreement to facilitate the financing of hospital facilities. An intergovernmental loan agreement obligates the project county to make payments to or on account of the authorizing issuer from payments received under one or more subsidiary loan agreements. The intergovernmental loan agreement is a limited obligation of the project county payable solely from the revenues derived under one or more subsidiary loan agreements. The intergovernmental loan agreement does not constitute an indebtedness of the project county within the meaning of any state constitutional provision or statutory limitation and does not constitute nor give rise to a pecuniary liability of the project county or a charge against its general credit or taxing powers, and this fact must be plainly stated in the intergovernmental loan agreement.

HISTORY: 1987 Act No. 201 Section 4.



SECTION 44-7-1660. Subsidiary loan agreements.

(A) Public agencies and hospital agencies are empowered and authorized to enter into subsidiary loan agreements. Prior to entering into a subsidiary loan agreement pursuant to this article, the county board of the project county or of the authorizing issuer, if the subsidiary loan agreement is between the authorizing issuer and a public agency or hospital agency located in its jurisdiction, shall comply with the following criteria and requirements with respect to hospital facilities located in its jurisdiction; however, the determination of the county board as to its compliance with the criteria and requirements is final and conclusive, subject only to challenge as provided in Section 44-7-1690:

(1) There is a need for the hospital facilities in the area in which the hospital facilities are to be located.

(2) No hospital facilities may be provided for any hospital agency or public agency which is not financially responsible and capable of fulfilling its obligations under the subsidiary loan agreement, including the obligations to make the payments required under the agreement, to operate, repair, and maintain at its own expense the hospital facilities, and to discharge other responsibilities as may be imposed under the subsidiary loan agreement.

(3) Adequate provision must be made for the payment of the principal of and the interest on the bonds and any necessary reserves for the payment and for the operation, repair, and maintenance of the hospital facilities at the expense of the hospital agency or public agency.

(4) The public facilities, including utilities, and public services necessary for the hospital facilities must be made available.

(5) The county board has given due consideration, upon the advice of counsel, to the impact, if any, of the bonds on the county's present or future financings.

(B) The county board may not enter into a subsidiary loan agreement to finance the acquisition, construction, expansion, equipping, or financing of any hospital facilities until approval of the agreement by the South Carolina Department of Health and Environmental Control as may be required under Article 3 of Chapter 7 of Title 44.

HISTORY: 1987 Act No. 201 Section 4.



SECTION 44-7-1670. Authorization for public agencies to enter into subsidiary loan agreements with county board; county not to obligate itself.

For the purposes of this article, public agencies may enter into one or more subsidiary loan agreements with a county board to facilitate the financing, acquiring, constructing, improving, enlarging, expanding, equipping, providing, operating, and maintaining of hospital facilities located within the jurisdiction of the county board and pursuant to the subsidiary loan agreement may operate, repair, and maintain hospital facilities and pay the costs of the operation, repair, and maintenance from any funds available for the purpose and the payments required for the operation, repair, and maintenance. However, in making the agreement no county may obligate itself except with respect to any security pledged, mortgaged, or otherwise made available for the securing of the bonds and the application of the revenues from the subsidiary loan agreement nor incur a pecuniary liability or a charge against its general credit or its taxing powers.

HISTORY: 1987 Act No. 201 Section 4.



SECTION 44-7-1680. Contents of subsidiary loan agreements.

The subsidiary loan agreement must contain the covenants stated in Section 44-7-1520 and may contain other terms and conditions permitted under this article for loan agreements.

HISTORY: 1987 Act No. 201 Section 4.



SECTION 44-7-1690. Notice of approval of loan agreement; filing requirements; challenge of approval of loan agreements.

Notice of the approval by a county board of any intergovernmental loan agreement or subsidiary loan agreement must be published at least once in a newspaper having general circulation in each county by the respective county board prior to the execution of such agreements. With respect to a subsidiary loan agreement, the notice must set forth the action taken by the county board and the South Carolina Department of Health and Environmental Control pursuant to Section 44-7-1660. The intergovernmental loan agreement and subsidiary loan agreement must be filed with the clerk of court of the authorizing issuer and the clerk of court of the project county prior to the issuance of the bonds authorized thereby.

Any interested party may, within twenty days after the date of the publication of the notice, challenge the action taken by the county board of the authorizing issuer or the project county in approving the intergovernmental loan agreement by action de novo in the court of common pleas of the project county or the authorizing issuer.

Any interested party may, within twenty days after the date of the publication of the notice, challenge the action taken by the county board in approving the subsidiary loan agreement or the Department of Health and Environmental Control with respect to the hospital facilities by action de novo in the court of common pleas in any county where the hospital facilities are to be located.

HISTORY: 1987 Act No. 201 Section 4.



SECTION 44-7-1700. Personal liability or accountability with respect to issuance of bonds.

Neither the members of the county board of the authorizing issuer or the project county nor any person executing any bonds, the intergovernmental loan agreement, or the subsidiary loan agreement is liable personally on the bonds nor subject to any personal liability or accountability by reason of the issuance of the bonds.

HISTORY: 1987 Act No. 201 Section 4.



SECTION 44-7-1710. Application of provisions of article to bonds whose proceeds are to be loaned to more than one hospital agency or public agency; authority of county board of authorizing issuer.

All of the provisions of this article, except item (b) of Section 44-7-1590, are applicable to the bonds authorized by Section 44-7-1640. The county board of the authorizing issuer may, on behalf of any project county which may subsequently be a party to an intergovernmental loan agreement, undertake all actions required by the county board under this article with respect to the issuance of the bonds and adoption of the petition to the State Board required by Section 44-7-1590.

HISTORY: 1987 Act No. 201 Section 4.



SECTION 44-7-1720. Article is cumulative; procedure for county board to carry out authorization granted by article.

This article must not be construed as a restriction or limitation upon any powers which a county might otherwise have under any laws of this State but must be construed as cumulative. The authorization granted in this article may be carried out by a county board acting at a regular or special meeting and without publication of the proceedings by a resolution to become effective upon its adoption at the meeting at which it is presented, notwithstanding any restriction, limitation, or other procedure, imposed upon the county board by any laws of this State.

HISTORY: 1987 Act No. 201 Section 4.



SECTION 44-7-1810. Creation of Pee Dee Regional Health Services District.

There is hereby created a body politic and corporate to be known as the Pee Dee Regional Health Services District composed of the counties of Chesterfield, Darlington, Dillon, Florence, Marion and Marlboro (hereinafter called the district) with an office in or near the city of Florence in Florence County as determined by the board.

HISTORY: 1962 Code Section 32-904.11; 1973 (58) 109.



SECTION 44-7-1820. Membership of board of directors.

The corporate powers and duties of the district shall be exercised and performed by a board of directors (hereinafter called the board) to be composed of four members from Florence County, three members from Darlington County, two members each from Chesterfield, Dillon, Marion and Marlboro Counties appointed by the Governor upon recommendation of the legislative delegations of the respective counties, including resident Senators if any.

HISTORY: 1962 Code Section 32-904.12; 1973 (58) 109.



SECTION 44-7-1830. Terms of office of members of board.

The term of office of the members of the board shall be six years. The initial terms however shall be adjusted in the following manner:

At the first meeting of the board, the initial terms of the eighteen representatives from the six counties shall be determined by lot with six of the members to serve a term of six years, six of the members to serve a term of four years, and six of the members to serve a term of two years. The Secretary of State shall be notified as to the terms established by lot.

The term of each member shall expire on the January first nearest to the end of the term of years for which he is appointed or as otherwise provided in the foregoing provisions; provided, that each member shall serve until his successor is appointed and qualified.

HISTORY: 1962 Code Section 32-904.13; 1973 (58) 109.



SECTION 44-7-1840. Meetings of board.

The board shall meet upon the call of its chairman, but not less frequently than one time in each three calendar month period.

HISTORY: 1962 Code Section 32-904.14; 1973 (58) 109.



SECTION 44-7-1850. Officers of board; compensation of members.

The board, at its initial meeting, shall elect one of its members as chairman, one as vice-chairman, and one as secretary.

The officers shall serve for a term of two years and until their successors are elected and qualify. Members of the board shall serve without compensation, but shall be reimbursed for actual expenses incurred while in the performance of authorized duties.

HISTORY: 1962 Code Section 32-904.15; 1973 (58) 109.



SECTION 44-7-1860. Powers and duties of board.

The board shall have the following powers and duties:

(1) Have perpetual succession.

(2) Adopt, use and alter a corporate seal.

(3) Make bylaws for the management and regulation of its affairs, and define a quorum for its meetings.

(4)(a) To acquire, by purchase or otherwise, any real property for any authorized use;

(b) To acquire by purchase or otherwise personal property deemed by it to be necessary and to dispose of such property when in its judgment, it is in the best interest of the district.

(5) Deposit and withdraw moneys realized from the sale of revenue bonds issued pursuant to provisions herein, and to expend the moneys in the manner prescribed by the proceedings authorizing the issuance of the revenue bonds.

(6) Deposit moneys derived from revenue producing facilities or services in any bank or trust company having an office within the district and withdraw the moneys for district purposes.

(7) Build, maintain and equip and operate regional health care facilities or any other hospital or health care related facility in its charge under such rules and regulations as the board may from time to time promulgate.

(8) Provide for the operation of its regional health care facilities or any other hospital or health care related facility in its charge.

(9) Exercise the power of eminent domain in accordance with Chapter 5, Title 28.

(10) Appoint personnel and prescribe the duties of such, fix their compensation and determine if and to what extent they shall be bonded for the faithful performance of their duties.

(11) Employ technical or professional services as may be desirable to the performance of the duties in the district.

(12) Apply for moneys from any source, public or private, made available by grant or loan or both for the purposes of the district. All Federal moneys accepted under such terms and conditions as are prescribed by the United States and as are consistent with State law, and all other moneys accepted under this section shall be accepted and expended by the board upon such terms and conditions as are prescribed by the State or other sources thereof.

(13) To take such action as may be necessary to carry out the purposes of this article.

HISTORY: 1962 Code Section 32-904.16; 1973 (58) 109.



SECTION 44-7-1870. Board may borrow money and make and issue bonds and notes.

The board may borrow money and make and issue negotiable bonds, notes and other evidences of indebtedness payable solely from the revenue derived from the operation or lease of any revenue-producing facility in its charge. The sums borrowed shall be used to pay costs incident to the purposes of this article. Neither the faith nor credit of the district shall be pledged to the payment of the principal and interest of the obligations, and there shall be on the face of such obligation a statement, plainly worded, to that effect. Neither the members of the board nor any person signing the obligation shall be personally liable thereon. The board may:

(1) Provide that such bonds, notes or other evidence of indebtedness be payable, both as to principal and interest, from the net revenues derived from the district of any revenue-producing facility, as such net revenues may be defined by the board;

(2) Covenant and agree that, upon its being adjudged in default as to the payment of any installment of principal and interest upon any obligation issued by it or in default as to the performance of any covenant or undertaking made by it, in such event the principal of all obligations of such issue may be declared forthwith due and payable, notwithstanding that any of them may not have then matured.

(3) Confer upon a corporate trustee the power to make disposition of the proceeds from all borrowing and also all revenues derived from the operation of the revenue-producing facility whose revenues are pledged for the payment of such obligations, in accordance with and in the order of priority prescribed by resolutions adopted by the board as an incident to the issuance of any notes, bonds or other evidences of indebtedness;

(4) Dispose of its obligations at public or private sale and upon such terms and conditions as it shall approve;

(5) Covenant and agree that any cushion fund established to further secure the payment of principal and interest of any obligation shall be a fixed amount;

(6) Covenant and agree that it will not enter into any agreements with any person or with the State, the United States or any of their political subdivisions for the furnishing of free services where such services are ordinarily charged for;

(7) Prescribe the procedure, if any, by which the terms of the contract with the holders of its obligations may be amended, the number of obligations whose holders must consent thereto, and the manner in which such consent shall be given; and

(8) Prescribe the evidences of default and conditions upon which all or any obligation shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived.

HISTORY: 1962 Code Section 32-904.17; 1973 (58) 109.



SECTION 44-7-1880. Disposition of revenues.

All revenues derived by the district from the operation of any revenue-producing facility which may not be required to discharge covenants made by it in issuing bonds, notes or other obligations as authorized herein shall be held, disposed of or expended by the board for purposes germane to the functions and purposes of the district.

HISTORY: 1962 Code Section 32-904.18; 1973 (58) 109.



SECTION 44-7-1890. Property and income of district shall be exempt from taxes.

Property and income of the district shall be exempt from all taxes levied by the State, county or any municipality, political subdivision or agency thereof, direct or indirect.

HISTORY: 1962 Code Section 32-904.19; 1973 (58) 109.



SECTION 44-7-1900. Powers granted shall not be diminished while district shall be indebted.

So long as the district shall be indebted to any person on any bonds, notes or other obligations issued pursuant to the authority of this article, provisions of this article and the powers granted to the district shall not be in any way diminished, and the provisions of this article shall be deemed a part of the contract between the district and the holders of such obligations.

HISTORY: 1962 Code Section 32-904.20; 1973 (58) 109.



SECTION 44-7-1910. Cooperation with other agencies; appointment of ex officio directors.

In carrying out its committed function of planning, establishing, financing, developing, constructing, enlarging, improving, maintaining, equipping, operating, regulating, protecting, policing or in other ways assisting in the development of nonprofit hospitals and health care related facilities, the district board will work closely with individual hospitals and other health care institutions. Where the district is assisting an individual hospital or institution in any of the ways identified herein, the chairman or president of the board of trustees of the hospital or institution and one other member of the board of trustees designated by the respective board shall be named ex officio members of the board of directors of the district. These ex officio members shall serve without vote for the duration of the contractual relationships of the respective institutions with the district, or until a successor is named and qualifies.

The board of directors of the district shall have the right and privilege of appointing other ex officio directors for the purpose of availing itself of specialized talents, knowledge or counsel. The term of appointment shall be as determined by the board of directors at its discretion.

HISTORY: 1962 Code Section 32-904.21; 1973 (58) 109.



SECTION 44-7-2010. Authority for counties to form regional health services districts.

Any county or group of contiguous counties, any municipality or group of contiguous municipalities located within their boundaries, or any county or group thereof, and any municipalities located within their boundaries, may form a health services district by enactment of the governing body of the county or municipality or by joint enactment of the governing bodies of the counties and municipalities desiring to create a health services district pursuant to the provisions of the South Carolina Education Improvement Act of 1984. The enactment shall designate the name of the health services district and shall declare it to be a body politic and corporate within the counties and municipalities so designated.

HISTORY: 1976 Act No. 490 Section 1; 1984 Act No. 512, Part II, Section 35B Section 1.



SECTION 44-7-2030. Members of board of directors; terms and vacancies.

The terms of office of the members of the board are for the length of time set forth in the enactment of the health services district but not to exceed six years. Initial terms must be established so that the terms of members of the board must expire on a staggered basis. Terms of board members must expire on a uniform date set forth in the enactment creating the health services district, provided, that each member shall serve until his successor is appointed and qualifies. Any vacancy shall be filled in the same manner as the original appointment for the unexpired portion of the term. A copy of the enactments of the respective counties or municipalities creating a health services district must be filed with the Secretary of State. The Secretary of State must be notified of the method established for staggering the terms of members of the board.

HISTORY: 1976 Act No. 490 Section 3; 1984 Act No. 512, Part II, Section 35B Section 3.



SECTION 44-7-2040. Meetings of board of directors.

The board shall meet upon the call of its chairman, but not less frequently than one time in each three calendar month period.

HISTORY: 1976 Act No. 490 Section 4.



SECTION 44-7-2050. Officers of board of directors; compensation; term of office.

The board, at its initial meeting, shall elect one of its members as chairman, one as vice-chairman, and one as secretary.

The officers shall serve for a term of two years and until their successors are elected and qualify. Members of the board shall serve without compensation, but shall be reimbursed for actual expenses incurred while in the performance of authorized duties.

HISTORY: 1976 Act No. 490 Section 5.



SECTION 44-7-2060. Powers and duties of board of directors.

The board shall have the following powers and duties:

(1) Have perpetual succession.

(2) Adopt, use and alter a corporate seal.

(3) Make bylaws for the management and regulation of its affairs, and define a quorum for its meetings.

(4)(a) To acquire, by purchase or otherwise, any real property for any authorized use;

(b) To acquire by purchase or otherwise personal property deemed by it to be necessary and to dispose of such property when in its judgment, it is in the best interest of the district.

(5) Deposit and withdraw moneys realized from the sale of revenue bonds issued pursuant to provisions herein, and to expend the moneys in the manner prescribed by the proceedings authorizing the issuance of the revenue bonds.

(6) Deposit moneys derived from revenue producing facilities or services in any bank or trust company having an office within the district and withdraw the moneys for district purposes.

(7) Build, maintain and equip and operate regional health care facilities or any other hospital or health care related facility in its charge under such rules and regulations as the board may from time to time promulgate.

(8) Provide for the operation of its regional health care facilities or any other hospital or health care related facility in its charge.

(9) Exercise the power of eminent domain in accordance with Chapter 5, Title 28 of the 1976 Code.

(10) Appoint personnel and prescribe the duties of such, fix their compensation and determine if and to what extent they shall be bonded for the faithful performance of their duties.

(11) Employ technical or professional services as may be desirable to the performance of the duties in the district.

(12) Apply for moneys from any source, public or private, made available by grant or loan or both for the purposes of the district. All federal moneys accepted under such terms and conditions as are prescribed by the United States and as are consistent with state law, and all other moneys accepted under this section shall be accepted and expended by the board upon such terms and conditions as are prescribed by the State or other sources thereof.

(13) To take such action as may be necessary to carry out the purposes of this article.

(14) Lease land or any hospital facility to any public or private hospital upon such terms, conditions and for such length of time as it may determine to be appropriate consistent with the purpose of providing health care services for the district.

(15) To exercise on behalf of the district all of the powers relating to the issuance of bonds granted to the governing bodies of counties under Article 11, Chapter 7, Title 44 of the 1976 Code (the Hospital Revenue Bond Act).

HISTORY: 1976 Act No. 490 Section 6; 1978 Act No. 519 Section 2.



SECTION 44-7-2070. Authority for board of directors to borrow money and issue bonds.

The board may borrow money and make and issue negotiable bonds, notes and other evidences of indebtedness payable solely from the revenue derived from the operation or lease of any revenue-producing facility in its charge. The sums borrowed shall be used to pay costs incident to the purposes of this article. Neither the faith nor credit of the district shall be pledged to the payment of the principal and interest of the obligations, and there shall be on the face of such obligation a statement, plainly worded, to that effect. Neither the members of the board nor any person signing the obligation shall be personally liable thereon. The board may:

(1) Provide that such bonds, notes or other evidence of indebtedness be payable, both as to principal and interest, from the net revenues derived from the district of any revenue-producing facility, as such net revenues may be defined by the board;

(2) Covenant and agree that, upon its being adjudged in default as to the payment of any installment of principal and interest upon any obligation issued by it or in default as to the performance of any covenant or undertaking made by it, in such event the principal of all obligations of such issue may be declared forthwith due and payable, notwithstanding that any of them may not have then matured.

(3) Confer upon a corporate trustee the power to make disposition of the proceeds from all borrowing and also all revenues derived from the operation of the revenue-producing facility whose revenues are pledged for the payment of such obligations, in accordance with and in the order of priority prescribed by resolutions adopted by the board as an incident to the issuance of any notes, bonds or other evidences of indebtedness;

(4) Dispose of its obligations at public or private sale and upon such terms and conditions as it shall approve;

(5) Covenant and agree that any cushion fund established to further secure the payment of principal and interest of any obligation shall be a fixed amount;

(6) Covenant and agree that it will not enter into any agreements with any person or with the State, the United States or any of their political subdivisions for the furnishing of free services where such services are ordinarily charged for;

(7) Prescribe the procedure, if any, by which the terms of the contract with the holders of its obligations may be amended, the number of obligations whose holders must consent thereto, and the manner in which such consent shall be given; and

(8) Prescribe the evidences of default and conditions upon which all or any obligation shall become or may be declared due before maturity, and the terms and conditions upon which such declaration and its consequences may be waived.

HISTORY: 1976 Act No. 490 Section 7.



SECTION 44-7-2080. Disposition and expenditure of revenues.

All revenues derived by the district from the operation of any revenue-producing facility other than revenues which may be required to discharge covenants made by it in issuing bonds, notes, or other obligations as authorized herein shall be held, disposed of, or expended by the board for purposes germane to the functions and purposes of the district. Any expenditure permitted by the provisions of this act pursuant to Section 44-7-2157 to be made by or on behalf of a district is considered an expenditure of operating and maintaining public hospitals and public facilities for a public purpose and no expenditure permitted by this act or any other provisions of law may be considered to be a lending of credit or a granting of public money or a thing of value or an aid of any individual, association, or corporation within the meaning of any constitution or statutory provision.

HISTORY: 1976 Act No. 490 Section 8; 1984 Act No. 512, Part II, Section 35B Section 8.



SECTION 44-7-2090. Obligations of districts not to be impaired.

So long as the district is indebted to any person on any bonds, notes, or other obligations issued pursuant to the authority of this act, the provisions of this act and the powers granted to the district are not in any way diminished, and the provisions of this act are considered a part of the contract between the district and the holders of these obligations.

All agreements and obligations undertaken and all securities issued by a district are exclusively an obligation of the district and do not create an obligation or debt of the State, any authorizing subdivision, or any other county or municipality within the meaning of any constitutional or statutory provision. The faith and credit of the State, any authorizing subdivision, or any other county or municipality must not be pledged for the payment of any securities issued by a district, nor is the State or any authorizing subdivision or any county or municipality liable in any manner for the payment of the principal of or interest on any securities of a district or for the performance of any pledge, mortgage, obligation, or agreement of any kind whatsoever, that may be undertaken by a district.

HISTORY: 1976 Act No. 490 Section 9; 1984 Act No. 512, Part II, Section 35B Section 9.



SECTION 44-7-2100. Board of directors; further duties; ex officio members.

In carrying out its committed function of planning, establishing, financing, developing, constructing, enlarging, improving, maintaining, equipping, operating, regulating, protecting, policing or in other ways assisting in the development of nonprofit hospitals and health care related facilities, the district board will work closely with individual hospitals and other health care institutions and be consistent with health plans developed under Public Law 93-641. Where the district is assisting an individual hospital or institution in any of the ways identified herein, the chairman or president of the board of trustees of the hospital or institution and one other member of the board of trustees designated by the respective board shall be named ex officio members of the board of directors of the district. These ex officio members shall serve without vote for the duration of the contractual relationships of the respective institutions with the district, or until a successor is named and qualifies.

The board of directors of the district shall have the right and privilege of appointing other ex officio directors for the purpose of availing itself of specialized talents, knowledge or counsel. The term of appointment shall be as determined by the board of directors at its discretion.

HISTORY: 1976 Act No. 490 Section 10.



SECTION 44-7-2110. Pee Dee Regional Health Services District continued.

The health services district created by Article 13 of Chapter 7 of Title 44 of the 1976 Code shall continue in existence under the provisions of such article, provided, however, that the county governing bodies of the counties named in such district shall, not later than January 1, 1977, reconstitute such district under the terms of this article and upon such reconstitution such health services districts shall exist under the terms of this article.

Each person serving on the board on March 2, 1976, shall continue to serve until his term expires unless the county he represents discontinues to be a part of the district in which case and at such time he shall cease to be a member of the board. The successor to a board member provided for in Article 13 of Chapter 7 of Title 44 shall be appointed as provided for in Section 44-7-2020 and have his initial term expire as provided for in Section 44-7-2030.

HISTORY: 1976 Act No. 490 Section 11.



SECTION 44-7-2115. Meaning of "health care facility" and "public hospital corporation."

For the purposes of the article:

(1) The term "health care facilities" means and includes those hospital facilities as defined in subsection (d) of Section 44-7-1430 of the 1976 Code;

(2) The term "public hospital corporation" means any public authority, corporation, or association or entity organized on a local or regional basis by or with the consent of any county or municipality (or any two or more counties or municipalities) and having the power to own or operate any health care facilities, including without limitation, any public corporation or authority heretofore or hereafter organized under the provisions of this article.

HISTORY: 1984 Act No. 512, Part II, Section 35C (11A).



SECTION 44-7-2120. Exemption of districts from State and local taxes.

All properties owned by a district, whether real, personal, or mixed, and the income from the properties, all securities issued by a district and the indentures and other instruments executed as security therefor, all leases made pursuant to the provisions of this article, and all revenues derived from these leases, and all deeds and other documents executed by or delivered to a district, are exempt from any and all taxation by the State or by any county, municipality, or other political subdivision of the State, including, but without limitation, license excise taxes imposed in respect of the privilege of engaging in any of the activities in which a district may engage. A district is not obligated to pay or allow any fees, taxes, or costs to the clerk of court, the Secretary of State, or the register of deeds in any county in respect of its incorporation, the amendment of its certificate of incorporation, or the recording of any document. The gross proceeds of the sale of any property owned by the district and used in the construction and equipment of any health care facilities for a district is exempt from all other and similar excise or sales taxes. It is the express intent of this section that any district authorized under this article incurs no tax liability to the State or any of its political subdivisions except to the extent that sales and use taxes may be payable on the purchases of goods or equipment by the district.

HISTORY: 1984 Act No. 512, Part II, Section 35C (11B); 1997 Act No. 34, Section 1.



SECTION 44-7-2125. Authority of public bodies to convey health care facilities and other property to districts.

Any municipality or county, any public hospital corporation, or any other public agency, authority, or body are authorized to transfer, convey to any district, with or without consideration any health care facilities or other properties, real or personal, and all funds and assets tangible or intangible, including ownership or operation of any health care facilities or properties and including funds presently held or to be held as a result of future appropriations, together with all liabilities relating to assets including hospital bonded indebtedness.

The transfer or conveyance must be authorized by an ordinance or resolution duly adopted by the governing body of the municipality or county or by the board of directors or other governing body of the public hospital corporation, or other public agency, authority, or body, as the case may be, and it is not necessary, any provision of law to the contrary notwithstanding, to obtain any certificate of need, assurance of need, or other similar permit for any transfer or conveyance. This exemption applies solely to the initial transfers following a reorganization and does in no event waive the requirement of a certificate of need after the initial transfers. In the event of the transfer of any health care facilities to the district, any hospital tax proceeds, other tax proceeds and other revenues apportioned or allocated to or for the benefit of the prior owner or operator of the health care facilities, or for the patient care at the health care facility must thereafter be paid to the district so long as the tax is levied or revenue is raised. Following the transfer, assets will not be revalued to alter public health care program reimbursement.

HISTORY: 1984 Act No. 512, Part II, Section 35C (11C).



SECTION 44-7-2130. Districts as county agencies for operation of health care facilities; receipt of proceeds of special hospital taxes levied by authorizing subdivisions.

A district constitutes an agency of the county to operate health care facilities and shall receive the proceeds from any special public hospital tax levied by the authorizing subdivisions. The reincorporation under Article 16, Chapter 7, Title 44 of the 1976 Code of any public hospital corporation that heretofore has been designated as the agency of a county to operate and maintain public hospital facilities in the counties in no way impairs or invalidates this designation and the reincorporated public hospital corporation shall continue as such just as if it had not been so reincorporated. Nothing in this section, however, limits any rights or powers otherwise conferred upon a district pursuant to any other provision of this article or of law.

HISTORY: 1984 Act No. 512, Part II, Section 35C (11D).



SECTION 44-7-2150. Incorporation of districts as public corporations.

Health Services Districts established pursuant to the provisions of Act 490 of 1976 may also incorporate as a public corporation in the manner provided by this article.

HISTORY: 1984 Act No. 512, Part II, Section 35D.



SECTION 44-7-2151. Meaning of "health care facility" and "public hospital corporation."

The terms "health care facilities" and "public hospital corporation" for purposes of this article have the same meanings as provided in Section 11A of Act 490 of 1976.

HISTORY: 1984 Act No. 512, Part II, Section 35D.



SECTION 44-7-2152. Application for incorporation; review and determination.

(a) In order to incorporate a district, any number of natural persons, not less than three, shall first file a written application with the governing body of any county or municipality, or any two or more counties and municipalities eligible to form a district, which application shall:

(1) recite the name of each county or municipality in the district with the governing body to which the application is being filed;

(2) contain a statement that the applicants propose to incorporate a district pursuant to the provisions of this article;

(3) state that each of the applicants is a duly qualified elector of the authorizing subdivision, or, if there is more than one, at least one subdivision thereof; and

(4) request that the governing body of the authorizing subdivision adopt a resolution declaring that it is wise, expedient, and necessary that the district be incorporated, approving its certificate of incorporation, and authorizing the applicants to proceed to incorporate the district by filing for record a certificate of incorporation in accordance with the provisions of this article.

(b) Each application must be accompanied by the certificate of incorporation of the district and by those other supporting documents the applicants may consider appropriate.

(c) As promptly as may be practicable after the filing of the application, the governing body of each authorizing subdivision with which the application is filed shall review the contents of the application and the accompanying certificate of incorporation and shall adopt a resolution either denying the application or declaring that it is wise, expedient, and necessary and thereby approving the incorporation of the district.

(d) Any public hospital or corporation may incorporate or reincorporate under the provisions of this article in the same manner as other authorities or hospitals are authorized to incorporate.

HISTORY: 1984 Act No. 512, Part II, Section 35D.



SECTION 44-7-2153. Content, execution, and filing of certificate of incorporation.

(1) Within forty days following the adoption of the authorizing resolution, the applicant shall proceed to incorporate the district by filing for record in the office of the Secretary of State a certificate of incorporation which shall comply with the requirements of this article and must be in the form and executed in the manner provided in this article.

(2) In addition to any other provisions required by this article, the certificate of incorporation of the district shall state:

(a) all information ordinarily included in the application for incorporation of corporations incorporated in this State;

(b) the name of each authorizing subdivision together with the date on which the governing body of the subdivision adopted the authorizing resolutions;

(c) the method by which the district may be dissolved and provisions relating to the vesting of title to its assets and properties upon its dissolution;

(d) any matters relating to the district that the incorporators may choose to insert that are not inconsistent with this article or with the laws of this State.

(3) The certificate of incorporation must be signed and acknowledged by each of the incorporators before a notary public.

(4) When the certificate of incorporation is filed for record, there must be attached to it:

(a) a certified copy of each authorizing resolution;

(b) a certificate by the Secretary of State that the name of the district is not identical to that of any other corporation organized under the laws of the State or so nearly similar thereto as to lead to confusion or uncertainty.

(5) Upon filing for record the certificate of incorporation and, the documents required by subsection (4), the district is incorporated and constitutes a public corporation under the name set forth in its certificate of incorporation. The Secretary of State shall record the certificate of incorporation in an appropriate manner.

(6) The Secretary of State, subject to the requirements of this article, shall prescribe the exact form of the certificate of incorporation.

HISTORY: 1984 Act No. 512, Part II, Section 35D.



SECTION 44-7-2154. Amendment of certificate of incorporation.

The certificate of incorporation of any district incorporated under the provisions of this article, as well as that of any public hospital or corporation reincorporated under the provisions of this article, may be amended only upon the board of the district adopting a resolution proposing an amendment which amendment is subject to approval of the governing body of each authorizing subdivision or may be amended upon the initiative of the governing body of each authorizing subdivision. All these duly approved amendments must be filed with the Secretary of State in the same manner as with the original certificate of incorporation.

HISTORY: 1984 Act No. 512, Part II, Section 35D.



SECTION 44-7-2155. Board of directors and officers.

The board of directors and officers of the district as selected in the manner specified in Act 490 of 1976 also constitute the board of directors and officers of the district when incorporated.

HISTORY: 1984 Act No. 512, Part II, Section 35D.



SECTION 44-7-2156. Absence of outstanding obligations as prerequisite for dissolution.

At any time when the district does not have any securities outstanding and when there are no other obligations assumed by the district that are then outstanding, the district may be dissolved in accordance with its articles of incorporation.

HISTORY: 1984 Act No. 512, Part II, Section 35D.



SECTION 44-7-2157. Additional powers of districts upon incorporation.

Upon incorporation, the district has the following powers which are in addition to those powers, duties, and authority conferred upon it by Act 490 of 1976:

(1) To lease or otherwise make available any health care facilities or other of its properties and assets under such terms and conditions as the board considers appropriate.

(2) To provide instruction and training for and to contract for the instruction and training of nurses, technicians, and other technical, professional, and paramedical personnel.

(3) To affiliate with and to contract to provide training and clinical experience for students of other institutions.

(4) To contract for the operation of any department, section, equipment, or holdings of the district and to enter into those contracts which, in its judgment, are in the best interest of the district.

(5) To assume any obligations of any entity that conveys and transfers to the district any health care facilities or other property or interests therein.

(6) To make any expenditure of any monies under its control that would be considered as ordinary and necessary expenses of the district within the meaning of state and federal taxation laws.

(7) To provide scholarships for students in training for work in the duties peculiar to health care.

(8) To enter into affiliation, cooperation, territorial management, or other similar agreements with other institutions for the sharing, division, allocation, or exclusive furnishing of services, referral of patients, management of facilities, and other similar activities.

Nothing contained in this article may be considered to affect or alter the existing laws as they relate to the rights, privileges, medical staff membership, or remedies of physician members of the medical staff of hospitals, hospital facilities, or health care facilities. No district has the power to levy taxes.

HISTORY: 1984 Act No. 512, Part II, Section 35D.



SECTION 44-7-2310. Agreements by public service districts furnishing clinical medical services.

The governing body of any public service district whose principal function is to furnish clinical medical services is authorized to enter into agreements with other political subdivisions, or with nonprofit providers of emergency health services or other health care, including specifically, but not limited to, emergency service agencies, rescue squads and sole provider health care facilities, to provide for joint programs and otherwise cooperate in the delivery of medical and medical related services and the more complete utilization of district property within the boundaries of the district. Such agreements may include provisions:

(1) To provide or assist in providing emergency ambulance service within the boundaries of the district.

(2) To provide emergency ambulance vehicles and emergency medical equipment and facilities to house such vehicles and equipment.

(3) To provide training for emergency medical technicians and facilities for the conduct of such training.

(4) To assist in delivery of medical care to indigent residents of the district or payment to other providers of medical care to indigent residents of the district not otherwise compensated for and within the limit of available funds.

(5) To the extent that lands or facilities of the district are not presently needed or utilized for the operation of a medical clinic or for providing other services authorized to be provided by the district, the district shall be authorized to make available to local governments, including counties, municipalities and other special service districts, those lands or facilities not currently required by the district, to be used by such local governments to provide public facilities and services considered desirable for and in the best interest of the area served by the district.

HISTORY: 1981 Act No. 14, Section 2.



SECTION 44-7-2410. Citation of article.

This article may be cited as the "Hospital Infections Disclosure Act".

HISTORY: 2006 Act No. 293, Section 1, eff May 31, 2006.



SECTION 44-7-2420. Definitions.

As used in this article:

(1) "Department" means the Department of Health and Environmental Control.

(2) "Hospital" means a facility organized and administered to provide overnight medical or surgical care or nursing care of illness, injury, or infirmity and may provide obstetrical care, and in which all diagnoses, treatment, or care is administered by or under the direction of persons currently licensed to practice medicine, surgery, or osteopathy and is licensed by the department as a hospital.

"Hospital" may include residential treatment facilities for children and adolescents in need of mental health treatment which are physically a part of a licensed psychiatric hospital. This definition does not include facilities that are licensed by the Department of Social Services.

(3) "Hospital acquired infection" means a localized or systemic condition that:

(a) results from adverse reaction to the presence of an infectious agent or agents or its toxin or toxins; and

(b) was not present or incubating at the time of admission to the hospital.

HISTORY: 2006 Act No. 293, Section 1, eff May 31, 2006.



SECTION 44-7-2430. Collection of data; reporting by individual hospitals; appointment of advisory committee; adoption of methodology for collecting and analyzing data.

(A)(1) Individual hospitals shall collect data on hospital acquired infection rates for the specific clinical procedures as recommended by the advisory committee and defined by the department, including the following categories:

(a) surgical site infections;

(b) ventilator associated pneumonia;

(c) central line related bloodstream infections; and

(d) other categories as provided under subsection (D).

(2) Hospitals also shall report completeness of certain selected infection control processes, as recommended by the advisory committee and defined by the department, according to accepted standard definitions.

(B)(1) Hospitals shall submit reports at least every six months on their hospital acquired infection rates to the department. Reports must be submitted in a format and at a time as provided for by the department. Data in these reports must cover a period ending not earlier than one month prior to submission of the report. These reports must be made available to the public at each hospital and through the department. The first report must be submitted before February 1, 2008. Subsequent reports must be submitted at least every six months on dates determined by the department. When compiling its reports, the department may combine data from multiple reporting periods in order to better demonstrate hospital acquired infection rates.

(2) If the hospital is a division or subsidiary of another entity that owns or operates other hospitals, or related facilities, the report must be for the specific division or subsidiary and not for the other entity.

(C)(1) The Board of Health and Environmental Control shall appoint an advisory committee that must have an equal number of members representing all involved parties. The board shall seek recommendations for appointments to the advisory committee from organizations that represent the interests of hospitals, consumers, businesses, purchasers of health care services, physicians, and other professionals involved in the research and control of infections.

(2) The advisory committee shall assist the department in the development of all aspects of the department's methodology for collecting, analyzing, and disclosing the information collected under this article, including collection methods, formatting, and methods and means for release and dissemination of this information.

(3) In developing the methodology for collecting and analyzing the infection rate data, the department and advisory committee shall consider existing methodologies and systems for data collection, such as the Centers for Disease Control and Prevention's National Healthcare Safety Network; however, the department's discretion to adopt a methodology is not limited or restricted to any existing methodology or system. The data collection and analysis methodology must be disclosed to the public prior to any public disclosure of hospital acquired infection rates.

(4) The department and the advisory committee shall evaluate on a regular basis the quality and accuracy of hospital information reported under this article and the data collection, analysis, and dissemination methodologies.

(D) The department may, after consultation with the advisory committee, require hospitals to collect data on hospital acquired infection rates in categories additional to those set forth in subsection (A).

HISTORY: 2006 Act No. 293, Section 1, eff May 31, 2006; 2010 Act No. 165, Section 1, eff May 11, 2010.



SECTION 44-7-2440. Annual reports and quarterly bulletins; contents; publicizing of reports.

(A) The department annually shall submit to the General Assembly a report summarizing the hospital reports submitted pursuant to Section 44-7-2430 and shall publish the annual report on its website. The first annual report must be submitted and published before February 1, 2009. Subsequent annual reports to the General Assembly must be submitted before April sixteenth of each year. The department may issue quarterly informational bulletins summarizing all or part of the information submitted in the hospital reports.

(B) All reports issued by the department must be risk adjusted.

(C) The annual report must compare the risk adjusted hospital acquired infection rates, collected under Section 44-7-2430, for each individual hospital in the State. The department, in consultation with the advisory committee, shall make this comparison as easy to comprehend as possible. The report also must include an executive summary, written in plain language, that must include, but is not limited to, a discussion of findings, conclusions, and trends concerning the overall state of hospital acquired infections in the State, including a comparison to prior years. The report may include policy recommendations, as appropriate.

(D) The department shall publicize the report and its availability as widely as practical to interested parties including, but not limited to, hospitals, health care providers, media organizations, health insurers, health maintenance organizations, purchasers of health insurance, consumer or patient advocacy groups, and individual consumers. The annual report must be made available to any person upon request and the department may charge a fee for such copies, not to exceed the actual cost of the copy of the report.

(E) No hospital report or department disclosure may contain information identifying a patient, employee, or licensed health care professional in connection with a specific infection incident.

(F) The department, after consultation with the advisory committee, may phase-in the reporting requirements of this section.

HISTORY: 2006 Act No. 293, Section 1, eff May 31, 2006; 2008 Act No. 353, Section 2, Pt 5.E.1, eff July 1, 2008; 2010 Act No. 165, Section 2, eff May 11, 2010.



SECTION 44-7-2450. Protection of patient confidentiality; reporting accidents or incidents.

(A) It is the intent of the General Assembly that a patient's right of privilege or confidentiality must not be violated in any manner. Patient social security numbers and any other information that could be used to identify an individual patient must not be released notwithstanding any other provision of law to the contrary.

(B) Nothing in this section affects the duty of a facility or activity licensed by the Department of Health and Environmental Control to report accidents or incidents pursuant to the department's regulations. However, anything reported pursuant to the department's regulations must not be considered to waive any privilege or confidentiality provided in subsection (A).

HISTORY: 2006 Act No. 293, Section 1, eff May 31, 2006.



SECTION 44-7-2460. Ensuring compliance with article and regulations; civil monetary penalties; promulgation of regulations.

(A) The department shall ensure and enforce compliance with this article and regulations promulgated pursuant to this article by the imposition of civil monetary penalties and as a condition of licensure or permitting under this chapter pursuant to Section 44-7-320.

(B) The department may promulgate regulations as necessary to carry out its responsibilities under this article.

HISTORY: 2006 Act No. 293, Section 1, eff May 31, 2006; 2010 Act No. 165, Section 3, eff May 11, 2010.



SECTION 44-7-2510. Short title.

This article may be cited as the "Infants and Toddlers with Disabilities Act".

HISTORY: 1989 Act No. 114, Section 2; 1991 Act No. 41, Section 2.



SECTION 44-7-2515. Purpose of article.

The purpose of this article is to provide early intervention services to infants and toddlers with disabilities in accordance with Subchapter IV, Chapter 33, Title 20, U.S. Code Annotated, contingent upon appropriation of federal funds for Subchapter IV.

HISTORY: 1991 Act No. 41, Section 2.



SECTION 44-7-2520. Definitions.

As used in this article unless the context otherwise requires:

(1) "Department" means the agency designated as lead agency by the Governor by Executive Order pursuant to Subchapter VIII, Chapter 33, Title 20, U. S. Code Annotated.

(2) "Infants and toddlers with disabilities" means children from birth through two years of age in need of early intervention services due to measurable delays in cognitive development, physical development, communication, psychosocial development, or self-help skills, or due to a diagnosed physical or mental condition that has a high probability of resulting in developmental delay.

(3) "Early intervention services" are services designed to meet the developmental needs of infants and toddlers with disabilities, provided in conformity with an individualized family service plan under public supervision by qualified personnel. They include, but are not limited to, family training, counseling and home visits, special instruction, speech pathology and audiology, occupational therapy, physical therapy, psychological services, service coordination, medical services only for diagnostic or evaluation purposes, early identification, screening and assessment services, health services necessary to enable the infant or toddler to benefit from the other early intervention services, and transportation services.

(4) "Council" means the State Interagency Coordinating Council which must be established in conformance with federal regulations.

HISTORY: 1989 Act No. 114, Section 2; 1991 Act No. 41, Section 2.



SECTION 44-7-2530. Duties of department; role of other publicly funded agencies.

(A) The department must:

(1) monitor programs and activities to ensure compliance with federal law and regulations;

(2) identify, facilitate, and coordinate all available resources within the State from federal, state, local, and private sources;

(3) develop procedures to ensure that services are provided to infants and toddlers with disabilities and their families in a timely manner pending the resolution of disputes among public agencies or service providers;

(4) develop procedures to ensure resolution of intraagency and interagency disputes;

(5) develop formal interagency agreements that, consistent with state law, define the financial responsibility of each agency for paying for early intervention services and procedures for resolving disputes.

(B) To ensure that all eligible infants and toddlers receive services, pending resolution of any dispute the department shall assign financial responsibility among agencies providing early intervention services.

(C) All publicly funded agencies shall continue to provide all services within their respective statutory responsibility to eligible infants and toddlers with disabilities.

HISTORY: 1989 Act No. 114, Section 2; 1991 Act No. 41, Section 2.



SECTION 44-7-2540. Interagency system to be developed.

(A) The State Interagency Coordinating Council shall advise and assist the department in developing a comprehensive interagency system to provide early intervention services for all eligible infants and toddlers with disabilities and their families.

(B) The comprehensive interagency system must implement:

(1) a timely, comprehensive, multidisciplinary assessment of the functioning of each infant and toddler with disabilities in the State, including the needs of their families relating to enhancing the child's development;

(2) a written individualized family service plan for each eligible infant or toddler with a disability;

(3) a comprehensive method of identifying infants and toddlers with disabilities;

(4) a public awareness program focusing on early identification of infants and toddlers with disabilities;

(5) access to a central directory which includes early intervention services, resources, and experts available in the State;

(6) a comprehensive system of personnel development for those who serve eligible infants and toddlers with disabilities;

(7) formal interagency agreements which:

(a) define the responsibility of each agency for providing and paying for early intervention services;

(b) coordinate programs so as to permit children and their families to move easily among agencies in the system;

(c) adopt uniform program, health, and safety standards;

(d) contain procedures for resolving disputes;

(8) procedural safeguards as required by federal and state law;

(9) a method for compiling data on the number of infants and toddlers with disabilities in the State in need of early intervention services, the number served, the types of disabilities, the types of services provided, and other information required by the federal government or needed to deliver services effectively.

(C) Early intervention services must be available through the comprehensive interagency system and provided by appropriate state agencies in accordance with time requirements of Subchapter VIII, Chapter 33, Title 20, U. S. Code Annotated, to effectuate the individual family service plan for each eligible infant or toddler.

HISTORY: 1989 Act No. 114, Section 2; 1991 Act No. 41, Section 2.



SECTION 44-7-2550. Regulations.

The department shall promulgate regulations necessary to carry out the purposes of this article. Through regulation or interagency agreement when appropriate the department may develop standards addressing the coordination and provision of early intervention services, including personnel qualifications and health, safety, and program standards for the facilities where the services are offered.

HISTORY: 1989 Act No. 114, Section 2; 1991 Act No. 41, Section 2.



SECTION 44-7-2560. Individualized family service plans.

(A) Based on the assessment provided for in Section 44-7-2540 an individualized family service plan must be developed by a multidisciplinary team of appropriate qualified personnel which also must include the parent, guardian, or other adult responsible for the child. The family also may choose an advocate to be present during the development of the plan. The plan must be written and explained in easily understandable language and must contain:

(1) a statement of the present levels of physical, cognitive, psychosocial, communication, and self-help skill development for the infant or toddler with disabilities;

(2) a statement of the health status and medical needs of the child and family to support the highest possible development of the child, including the names of the health care providers;

(3) with concurrence of the family, a statement of the family's resources relating to enhancing the child's development;

(4) a statement of the major outcomes expected to be achieved for the child and the family and the methods used to measure progress toward the outcomes;

(5) a statement of specific early intervention services necessary to meet the needs of the child and family, including the frequency, intensity, and method of delivering services and payment arrangement, if any;

(6) the projected dates for initiation of services and the anticipated duration of services;

(7) the name of the service coordinator. The service coordinator is responsible for the implementation of the plan and coordination with other agencies and persons;

(8) the steps necessary to support transition of the child to other programs, if appropriate.

(B) The individualized family service plan must be developed within the time established by the department after the child initially is referred and after the assessment is completed. With the parent's consent early intervention services may begin before completion of the assessment or plan, provided an interim plan is developed. The plan serves as the comprehensive plan for all agencies involved in providing early intervention services to the child and family. Services must be provided in a timely manner, as established by the department, pending resolution of disputes among public agencies or service providers. The plan must be evaluated at least once a year and reviewed with the family at three-month intervals or more frequently, if appropriate.

HISTORY: 1989 Act No. 114, Section 2; 1991 Act No. 41, Section 2.



SECTION 44-7-2570. Fees for services; insurance.

(A) Families must not be charged for early intervention services provided pursuant to this article.

(B) Nothing in this section relieves public or private insurance programs, or other persons or agencies required by law to provide or pay for early intervention services, from their financial or legal responsibilities.

(C) Pursuant to Subchapter VIII, Chapter 33, Title 20, U. S. Code Annotated, all financial resources from federal, state, local, and private sources must be coordinated to fund early intervention services. A joint funding plan must be submitted by the department to the Joint Legislative Committee on Children on or before August first of each year. The individual components of the plan as they relate to individual agencies must be incorporated annually into each affected agency's budget request.

HISTORY: 1989 Act No. 114, Section 2; 1991 Act No. 41, Section 2; 1996 Act No. 458, Part II, Section 53A; 1998 Act No. 419, Part II, Section 42.



SECTION 44-7-2590. Confidentiality of records and information; exceptions; penalties for unauthorized disclosure.

All information and reports related to children and families obtained pursuant to this article are confidential as provided in Subchapter VIII, Chapter 33, Title 20, U.S. Code Annotated. A person who disseminates or permits the unauthorized dissemination of the information or reports is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or imprisoned not more than thirty days, or both.

HISTORY: 1989 Act No. 114, Section 2; 1991 Act No. 41, Section 2.



SECTION 44-7-2600. Reports to Joint Legislative Committee on Children.

By August first of each year the department shall submit an annual report to the Joint Legislative Committee on Children regarding the status of the comprehensive interagency system, including new and existing resources and gaps in services.

HISTORY: 1989 Act No. 114, Section 2; 1991 Act No. 41, Section 2.



SECTION 44-7-2610. Local interagency coordinating councils.

(A) County or multicounty local interagency coordinating councils (ICC) representing each county in the State must be established. Membership on each council must consist of parents, providers, local agencies, and government agencies.

(B) The function of the local ICC will be to advise and assist the state council and the department in planning and implementing a system of early intervention services at the local community level.

(C) Each local ICC shall report to the state council on the status of early intervention services in its county.

(D) With prior approval by the department and the state council, local ICC's may enter into local interagency agreements. Local ICC's may give advice and assistance to local early intervention projects. No member of a local ICC may vote on a matter which directly would benefit the member financially or otherwise appear to be a conflict of interest under state law.

HISTORY: 1991 Act No. 41, Section 2.



SECTION 44-7-2910. Criminal record check for direct caregivers; definitions.

(A)(1) A direct care entity employing or contracting with a direct caregiver shall conduct a criminal record check as provided in this section prior to employing or contracting with the direct caregiver. A direct care entity may consider all information revealed by a criminal record check as a factor in evaluating a direct caregiver's application to be employed by or contract with the entity.

(2) An employment agency may not furnish employees to a direct care entity without conducting a criminal record check on each employee. An employee who works in multiple direct care settings must have a criminal record check on file at the location of the employment agency, the home office of his employer, or at the individual's primary place of employment.

(B) For purposes of this article:

(1) "Direct care entity" means:

(a) a nursing home, as defined in Section 44-7-130;

(b) a daycare facility for adults, as defined in Section 44-7-130;

(c) a home health agency, as defined in Section 44-69-20;

(d) a community residential care facility, as defined in Section 44-7-130;

(e) a residential program operated or contracted for operation by the Department of Mental Health or the Department of Disabilities and Special Needs;

(f) residential treatment facilities for children and adolescents;

(g) hospice programs.

(h) an in-home care provider, as defined in Section 44-70-20(3).

(2) "Direct caregiver" or "caregiver" means:

(a) a registered nurse, licensed practical nurse, or certified nurse assistant;

(b) any other licensed professional employed by or contracting with a direct care entity who provides to patients or clients direct care or services and includes, but is not limited to, a physical, speech, occupational, or respiratory care therapist;

(c) a person who is not licensed but provides physical assistance or care to a patient or client served by a direct care entity;

(d) a person employed by or under contract with a direct care entity who works within any building housing patients or clients;

(e) a person employed by or under contract with by a direct care entity whose duties include the possibility of patient or client contact.

For purposes of this article, a direct caregiver does not include a faculty member or student enrolled in an educational program, including clinical study in a direct care entity.

(C)(1) A direct caregiver applicant shall provide verification of residency for the twelve months preceding the date of the employment application. The direct care entity shall conduct a state criminal record check if the applicant has resided in South Carolina during that twelve-month period and can verify residency through:

(a) a driver's license or identification card issued by the State of South Carolina;

(b) rent, mortgage, or utility receipts in the applicant's name for a home within South Carolina;

(c) pay stubs in the applicant's name from a business located in South Carolina; or

(d) bank records in the applicant's name showing a deposit or checking account held in a South Carolina branch office of a bank.

(2) A direct care entity unable to verify South Carolina residency for a direct care applicant for the preceding twelve months shall conduct a state criminal record check on the applicant prior to employment and shall commence a federal criminal record check after employment. However, if the direct care entity can verify residency in another state for the preceding twelve months, the direct care entity may conduct only a state criminal record check in the applicant's resident state or jurisdiction where the applicant previously resided.

HISTORY: 2002 Act No. 242, Section 1, eff July 1, 2002; 2004 Act No. 264, Section 1, eff July 6, 2004; 2006 Act No. 301, Section 11, eff May 23, 2006; 2010 Act No. 207, Section 2, eff June 7, 2010; 2011 Act No. 18, Section 2, eff May 11, 2011.



SECTION 44-7-2920. Criminal record check procedures.

Criminal record checks required pursuant to this article must be conducted by the State Law Enforcement Division or by a private business, organization, or association which conducts background checks if that entity utilizes current criminal records obtained from the State Law Enforcement Division or the Federal Bureau of Investigation to determine any criminal record. An applicant shall submit with the application one complete set of the applicant's fingerprints on forms specified or furnished by the State Law Enforcement Division. Fingerprint cards submitted to the State Law Enforcement Division pursuant to this section must be used to facilitate a national criminal records check, as required by this section. The criminal record check is not required to be repeated as long as the person remains employed by or continues to contract with a direct care entity; however, if a person is not employed by or is not under contract for one year or longer with a direct care entity, the criminal record check must be repeated before resuming employment or contracting with a direct care entity. The fee charged by the Federal Bureau of Investigation, if any, for the fingerprint review must be paid by the individual direct caregiver or the direct care entity.

HISTORY: 2002 Act No. 242, Section 1, eff July 1, 2002; 2004 Act No. 264, Section 2, eff July 6, 2004.



SECTION 44-7-2930. Personnel records.

A direct care entity may furnish copies of personnel records of current or former direct caregivers to another direct care entity requesting this information. Information contained in the records may include, but is not limited to, disciplinary matters and any reasons for termination. A direct care entity releasing these records pursuant to this section is presumed to be acting in good faith and is immune from civil and criminal liability which otherwise may result by reason of releasing this information. A direct care entity receiving records pursuant to this section shall conduct its own criminal record check pursuant to this article.

HISTORY: 2002 Act No. 242, Section 1, eff July 1, 2002.



SECTION 44-7-2940. Department of Health and Environmental Control oversight of criminal record checks by direct care entities; license renewals.

The Department of Health and Environmental Control shall verify that a direct care entity is conducting criminal record checks as required in this article before the department issues a renewal license for the direct care entity. The department shall act as the channeling agency for any federal criminal record checks required by this article.

HISTORY: 2002 Act No. 242, Section 1, eff July 1, 2002.



SECTION 44-7-2950. Civil fines for violation of criminal record check requirements.

An individual who violates this article, or a regulation promulgated pursuant to this article, is subject to a civil fine of one hundred dollars for the first violation and five hundred dollars for each subsequent violation. A fine imposed pursuant to this section must be paid before a direct care entity's license is renewed. Fines collected pursuant to this section must be retained by the department to help offset the costs associated with carrying out the department's responsibilities under this article.

HISTORY: 2002 Act No. 242, Section 1, eff July 1, 2002.



SECTION 44-7-3110. Lease and sale of certain assets; terms and conditions.

The General Assembly authorizes and grants to the Board of Trustees of the Medical University of South Carolina authority to enter into reasonable agreements to transfer the management and operations of the Medical University Hospital to one or more private operators, including authority to:

(A) Lease certain Medical University Hospital land, together with all easements, rights, privileges, and appurtenances appertaining thereto, and all of the buildings, structures, fixtures, and other improvements existing and situated on that land, all as described in Section 44-7-3120; and

(B) Sell furniture, fixtures, equipment, accounts receivable, and other incidental assets associated with or employed in the operation of the Medical University Hospital on the land.

Provided, however, that the following terms and conditions must be observed and included and accepted in the agreements:

(1) The term of the lease and any extensions may not exceed a total aggregate period of thirty years.

(2) The leased premises may be used only for the operation of hospitals and clinics, and for other uses reasonably related to hospitals, clinics, and health care, provided that those operations and uses are consistent with all Joint Commission on Accreditation and Healthcare Organizations standards.

(3) Any private operator or operators chosen by the Medical University of South Carolina's Board of Trustees to operate the Medical University Hospital shall not transfer, sell, lease, or assign control of the Medical University Hospital, or of the entity operating or controlling the Medical University Hospital or of any of its related real estate or other assets, to any other private operator without the prior express written approval of the Medical University of South Carolina Board of Trustees and without compliance with the same terms and conditions provided in this article. Prior to any such transfer, sale, lease, or assignment of control, the Medical University of South Carolina shall have the right of first refusal and be given sufficient time to consider and decide whether to exercise the right of first refusal.

(4) Any private operator or operators chosen by the Medical University of South Carolina's Board of Trustees to operate the Medical University Hospital must provide indigent care in the same manner as is being provided by the Medical University of South Carolina through the operation of this Medical University Hospital and its clinical programs.

(5) The Medical University of South Carolina and the State of South Carolina must be protected from any tort liability arising from the private operation of the Medical University Hospital by the private operator, unless and except to the extent the tort liability is caused by or attributed to the Medical University of South Carolina or the State of South Carolina, or both. The agreement will require the operator of the Medical University Hospital to acquire and keep in effect sufficient insurance policies to provide a reasonable amount and type of coverage and naming the Medical University of South Carolina as an additional insured.

(6) The name and logo of the Medical University of South Carolina and its affiliates shall not be used by any private operator to market and promote health care services.

(7) The proceeds from this lease and from the sale of these assets must be used for the retirement of outstanding indebtedness incurred to finance Medical University Hospital facilities, and all other revenues and payments received from or in connection with this lease or sale must be dedicated solely for use of the Medical University of South Carolina's business and operations as the Board of Trustees of the Medical University of South Carolina may direct, subject to review by the appropriate bodies of state governments.

(8) All agreements, the manner in which all agreements are made and the implementation of all agreements must comply with all applicable laws.

(9) Access for any person or group to use the services of the Medical University Hospital and clinical services shall not be limited, restricted, denied, or allowed in a discriminatory manner that is prohibited by law; nor shall such access be denied based on lack of participation or membership in a particular health plan or network.

(10) The Medical University of South Carolina shall have access at all times to all records of all patients treated at the Medical University Hospital, and all patients shall have access at all times to their own records.

Provided, further, that the lease and sale may not be finalized until the Budget and Control Board is satisfied that the consideration paid by the private operator or operators for the agreements authorized by this article reflects a fair and reasonable value to the State of South Carolina, based upon either the net book value of the hospital, capitalization of income from operation of the hospital over a period of years, the net present value of future cash flow of the hospital, a direct comparison to a comparable transaction, or some other financially sound and general practiced method of business evaluation.

The Budget and Control Board is directed to cause the lease and purchase agreements regarding the Medical University Hospital to contain provisions requiring and ensuring compliance with the terms and conditions stated above. To assist the board in performing this function, the Medical University of South Carolina is required to provide, at its expense, any information, studies, evaluations, agreements, reports, or other data requested by the Budget and Control Board, including any such items with regard to University Medical Associates or any of its employees, officers, and affiliates. The approval requirement for the transaction authorized in this act shall be governed by the provisions of Section 1-11-65 of the 1976 Code, and compliance with the provisions of this act is exclusive and shall satisfy the approval requirements of any and all other statutory provisions requiring the review and/or approval of any agency, department, or division.

No lease or other agreement pursuant to this article shall be valid unless and until the provisions of this article have been complied with fully and the Budget and Control Board has certified that the provisions of this article have been complied with fully.

HISTORY: 1996 Act No. 390, Section 1.



SECTION 44-7-3120. Legal description of land and improvements.

The legal description of the land and improvements thereon referenced in Section 44-7-3110(A) is as follows:

All that certain property and parcels of land in Charleston County together with improvements thereon lying on the north side of Albert B. Sabin Street, between Ashley Avenue and Jonathan Lucas Street consisting of the MUSC Teaching Hospital and the MUSC Children's Hospital but saving and excepting the Clinical Sciences Building and the Storm Eye Institute;

Together with a rectangular parcel located on the south side of Albert B. Sabin Street containing certain fuel oil tanks;

Together with the Psychiatric Institute located on the west side of President Street and the playground area located to the rear of such institute but saving and excepting the auditorium, the lobby area, and the University Services Building.

The above referenced properties are as shown on a survey prepared by Forsburg Engineering & Surveying, Inc., to be recorded and reference is made thereto for a description of the metes and bounds thereof.

HISTORY: 1996 Act No. 390, Section 1.



SECTION 44-7-3130. Nature of University Medical Associates (UMA).

Notwithstanding any other provision of law to the contrary, University Medical Associates (UMA) is a public body as defined by Chapter 4, Title 30 (the Freedom of Information Act) for purposes of the act and the provisions of the act apply to records maintained by UMA.

HISTORY: 1996 Act No. 390, Section 1.



SECTION 44-7-3140. Employee grievances.

Upon approval of the proposed sale or lease of MUSC's facilities and assets to HCA, HCA shall take the steps necessary to create an employee grievance committee for the review of all employee disciplinary actions and terminations by HCA. The grievance procedure must provide that the final decision in any grievance involving a former MUSC employee rests with the board of directors of MUSC and that the final decision in grievances involving HCA employees rests with the official designated by HCA.

HISTORY: 1996 Act No. 390, Section 2.



SECTION 44-7-3150. Consultation required.

Notwithstanding any other provision of law, the Budget and Control Board must consult the South Carolina Commission on Higher Education prior to granting authorization to effectuate the transaction provided for in this article.

HISTORY: 1996 Act No. 390, Section 3.



SECTION 44-7-3160. Personal profiting prohibited.

Notwithstanding any other provision of law to the contrary, upon approval of the proposed lease and sale of Medical University of South Carolina facilities and assets, no one who is currently an employee of MUSC or UMA may personally profit from the transaction by accepting compensation or other financial incentives from the purchasing and/or leasing company if that individual played a substantial role in the negotiation process. As used in this section "substantial role" means a role where one is providing direct advice to the members of a negotiating team or being a member of a negotiating team.

HISTORY: 1996 Act No. 390, Section 4.



SECTION 44-7-3170. Shared participation permitted.

No condition of any lease or agreement shall restrict MUSC employees to shared participation with one company's health care third party providers.

HISTORY: 1996 Act No. 390, Section 5.



SECTION 44-7-3180. Valuation of purchase upon default or expiration of lease.

At the time of default by Columbia HCA or end of the lease, MUSC shall not be required to purchase the Medical Center as a going concern but rather at the appraised value of the tangible assets owned by the lessee as personal property inventory.

HISTORY: 1996 Act No. 390, Section 6.



SECTION 44-7-3190. Written consent requirement for discontinuation or transfer of inpatient clinical service.

Any discontinuation or transfer of any inpatient clinical service offered at the Medical Center shall be with the prior written consent of the MUSC Board of Trustees.

HISTORY: 1996 Act No. 390, Section 7.



SECTION 44-7-3200. UMA agreements subject to review and approval; agreements must not conflict.

All agreements between University Medical Associates and any of its servants, agents, and subsidiaries and partners are subject to review and approval by the Board of Trustees of the Medical University of South Carolina and the terms of any such agreements shall not conflict with the terms and conditions of the lease authorized by this section.

HISTORY: 1996 Act No. 390, Section 8.



SECTION 44-7-3210. Co-payment for members of the General Assembly.

Notwithstanding any other provision of law to the contrary, including any provision of the Annual General Appropriations Act for FY 1996-97, members of the General Assembly must pay any co-payment or deductible as may be applicable for receiving services at a hospital facility in this State whether or not their services are provided by the MUSC hospital or its successor in interest.

HISTORY: 1996 Act No. 390, Section 9.



SECTION 44-7-3220. Indigent patient services.

Notwithstanding any other provision of law to the contrary, upon approval of the proposed sale or lease of MUSC's facilities and assets, MUSC must maintain the current level of services currently offered to indigent patients at Charleston Memorial Hospital unless the MUSC Board of Trustees approves otherwise.

HISTORY: 1996 Act No. 390, Section 10.



SECTION 44-7-3230. Guarantee of financial obligations.

Notwithstanding any other provision of law to the contrary, any financial obligation under the agreements entered into by a subsidiary corporation must be unconditionally guaranteed by the ultimate parent corporation of the purchaser/tenant.

HISTORY: 1996 Act No. 390, Section 11.



SECTION 44-7-3410. Citation of article.

This article may be cited as the "Lewis Blackman Hospital Patient Safety Act".

HISTORY: 2005 Act No. 146, Section 1, eff upon approval (became law without the Governor's signature on June 8, 2005).



SECTION 44-7-3420. Definitions.

For purposes of this article:

(1) "Clinical staff" means persons who work in a hospital whose duties include the personal care or medical treatment of patients. "Clinical staff" includes, but is not limited to, credentialed physicians, physicians' assistants, nurses, nursing aides, medical technicians, therapists, and other individuals involved in the personal care or medical treatment of patients.

(2) "Clinical trainees" means persons who are receiving health care professional training in a hospital, either paid or unpaid, students or licensed professionals, whose training includes the personal care or medical treatment of patients. "Clinical trainees" includes, but is not limited to, resident physicians, medical students, nursing students, and other students and individuals in health care professional training in a hospital.

(3) "Credentialed caregiver" means a nurse practitioner or physician's assistant who is licensed to care for patients within his or her scope of practice.

(4) "Credentialed physician" means a licensed physician who has completed his or her postgraduate medical training who has medical staff privileges at a hospital.

(5) "Attending physician" means a licensed physician who has completed his or her postgraduate medical training and who has medical staff privileges at a hospital and who has primary responsibility for a patient's care while the patient is in the hospital.

(6) "Designee" means a credentialed physician or a credentialed caregiver whom a patient's attending physician has designated to care for the patient in the absence of the attending physician.

(7) "Medical student" means an individual enrolled in a program culminating in a degree in medicine.

(8) "Patient" means an individual who is being treated by a physician in a hospital and includes a patient's representative or an individual allowed by law to make health care decisions for a patient who is a minor or who is unable to consent to health care treatment for himself or herself, or both.

(9) "Resident physician" means an individual who is participating in any graduate medical education program and whose relationship to the patient is under the auspices of the medical education program.

(10) "Intern" means an individual who is an advanced student or graduate in medicine gaining supervised practical experience.

HISTORY: 2005 Act No. 146, Section 1, eff upon approval (became law without the Governor's signature on June 8, 2005).



SECTION 44-7-3430. Identification badges.

All clinical staff, clinical trainees, medical students, interns, and resident physicians of a hospital shall wear badges clearly stating their names, using at a minimum either first or last names with appropriate initials, their departments, and their job or trainee titles. All clinical trainees, medical students, interns, and resident physicians must be explicitly identified as such on their badges. This information must be clearly visible and must be stated in terms or abbreviations reasonably understandable to the average person, as recognized by the Department of Health and Environmental Control.

HISTORY: 2005 Act No. 146, Section 1, eff upon approval (became law without the Governor's signature on June 8, 2005); 2006 Act No. 364, Section 2, eff June 9, 2006.



SECTION 44-7-3440. Written information to be provided to patient.

Except in emergency admissions, a hospital shall provide to each patient prior to, or at the time of the patient's admission to the hospital for inpatient care or outpatient surgery, written information describing the general role of clinical trainees, medical students, interns, and resident physicians in patient care. The written information must also notify the patient that the attending physician is the person responsible for the patient's care while the patient is in the hospital and that the patient's attending physician may change during the patient's hospitalization depending on the type of care or services required for the patient. The written information must also contain the information described in Section 44-7-3450. The written material must also state generally whether medical students, interns, or resident physicians may be participating in a patient's care, may be making treatment decisions for the patient, or may be participating in or performing, in whole or in part, any surgery on the patient. This document must be separate from the general consent for treatment.

HISTORY: 2005 Act No. 146, Section 1, eff upon approval (became law without the Governor's signature on June 8, 2005).



SECTION 44-7-3450. Right of patient to contact attending physician; nurse's duty to assist; mechanism for resolution of patient's personal medical care concerns.

(A) If at any time a patient requests that a nurse call his or her attending physician regarding the patient's personal medical care, the nurse shall place a call to the attending physician or his or her designee to inform him or her of the patient's concern. If the patient is able to communicate with and desires to call his or her attending physician or designee, upon the patient's request, the nurse must provide the patient with the telephone number and assist the patient in placing the call. A nurse or other clinical staff to whom such a request is made or who receives multiple requests may notify his or her immediate supervisor for assistance.

(B) Each hospital must provide a mechanism, available at all times, through which a patient may access prompt assistance for the resolution of the patient's personal medical care concerns.

For purposes of this section, "mechanism" means a telephone number, beeper number, or other means of allowing a patient to independently access the patient assistance system and must not be construed as requiring a patient to request information or assistance in order to access the system; however, a clinical staff member or clinical trainee must promptly access the system on behalf of a patient if a patient requests such assistance. A description of this mechanism and the method for accessing it must be included in the written material described in Section 44-7-3440.

(C) The hospital must establish procedures for the implementation of the mechanism, providing for initiation of contact with administrative or supervisory clinical staff who shall promptly assess, or cause to be assessed, the urgent patient care concern and cause the patient care concern to be addressed.

HISTORY: 2005 Act No. 146, Section 1, eff upon approval (became law without the Governor's signature on June 8, 2005).



SECTION 44-7-3455. Mental and specialized alcohol or drug abuse treatment hospitals exemption.

The provisions of this article do not apply to hospitals owned or operated by the Department of Mental Health or by specialized hospitals licensed exclusively for treatment of alcohol or drug abuse and which are under contract with the Department of Alcohol and Other Drug Abuse Services.

HISTORY: 2005 Act No. 146, Section 1, eff upon approval (became law without the Governor's signature on June 8, 2005); 2007 Act No. 29, Section 1, eff upon approval (became law without the Governor's signature on May 16, 2007).



SECTION 44-7-3460. Administration and enforcement of article.

The Department of Health and Environmental Control shall administer and enforce the provisions of this article in accordance with procedures and penalties provided in law and regulation.

HISTORY: 2005 Act No. 146, Section 1, eff upon approval (became law without the Governor's signature on June 8, 2005).



SECTION 44-7-3470. Civil cause of action; other claim.

This article does not create a civil cause of action; however, this article must not be construed to preclude a claim that may have otherwise been asserted under common law or any other provision of law.

HISTORY: 2005 Act No. 146, Section 1, eff upon approval (became law without the Governor's signature on June 8, 2005).






CHAPTER 8 - COMMUNITY ORAL HEALTH COORDINATOR

SECTION 44-8-10. Targeted community program for dental health education, screening, and treatment referral in public schools; coordination of efforts; promulgation of regulations; Acknowledgment of Dental Screening.

The Department of Health and Environmental Control shall implement a targeted community program for dental health education, screening, and treatment referral in the public schools for children in kindergarten, third, seventh, and tenth grades or upon entry into a South Carolina school. The department shall target three to five counties of need. The program must seek collaboration from local school districts, other governmental entities, school nurses, and dentists to coordinate federal Medicaid assistance and any volunteer efforts to reduce costs to the State to the extent practicable. Program guidelines must be promulgated in regulations and must include procedures for screenings and for the issuance of an Acknowledgment of Dental Screening for a child indicating that the child has had the dental screening. These guidelines also must provide that the screenings required by this section be made by an authorized provider at no charge.

HISTORY: 2010 Act No. 235, Section 1, eff July 1, 2010.



SECTION 44-8-20. Definitions.

Unless a different meaning is required by the context:

(1) "Acknowledgment of Dental Screening" means a document designed to serve as official confirmation that a child has had a dental screening.

(2) "Authorized practitioner" means dentists, hygienists, certified dental assistants, physicians, and nurses, and anyone who has qualified under the department's training module.

(3) "Community oral health coordinator" means someone located in the county of need that will provide support to county health departments and school districts to strengthen the capacity to respond to the oral health needs of school children. They will assist in facilitating the removal of barriers to dental care, partnership development or enhancement, building or enhancing of dental safety net systems, oral health training and education, and strategic planning for accessing additional resources.

(4) "County of need" means any county in this State that is considered to be a dentally underserved area based on the most recent Oral Health Needs Assessment or any other data deemed appropriate by the department.

(5) "Department" means the South Carolina Department of Health and Environmental Control.

(6) "School" means any public school operating within the county, as defined by Section 59-1-120.

(7) "Screening" means a visual scan of the oral cavity and facial structures performed consistent with national standards as recognized and approved by the department.

HISTORY: 2010 Act No. 235, Section 1, eff July 1, 2010.



SECTION 44-8-30. Acknowledgement of Dental Screening; time limits for presentation to school.

In the target counties of need, no later than one hundred twenty calendar days following a child's start date to five year old kindergarten, third grade, seventh grade, tenth grade, or upon entry into a South Carolina school, the student shall present to the school an Acknowledgment of Dental Screening signed by an authorized practitioner.

HISTORY: 2010 Act No. 235, Section 1, eff July 1, 2010.



SECTION 44-8-40. Dental screening in school setting; notification to parents and community oral health coordinator of necessity of further professional attention; duties of coordinator.

When a dental screening is performed by an authorized practitioner in a school setting in one of the targeted counties of need, the practitioner shall issue an Acknowledgment of Dental Screening for the child. The school nurse or other school employee designated by the school district superintendent shall notify and advise the child's parent or guardian to seek further professional attention for the child if indicated by the screening. Upon receipt of written permission from the parent or guardian, the school also shall notify the community oral health coordinator who will serve as a facilitator if further attention is needed upon completion of the screening. The community oral health coordinator also shall maintain all records and data determined necessary by the department.

HISTORY: 2010 Act No. 235, Section 1, eff July 1, 2010.



SECTION 44-8-50. Parental exemption form; acceptance in place of Acknowledgment of Dental Screening.

A screening must be performed for students in the targeted counties of need unless a parent or guardian completes an exemption form provided to them by the school. The school shall accept a parental exemption form in place of the Acknowledgment of Dental Screening.

HISTORY: 2010 Act No. 235, Section 1, eff July 1, 2010.



SECTION 44-8-60. Implementation of chapter contingent on appropriation of adequate funds.

The initial and continued implementation of the provisions of this chapter is contingent upon the appropriation of adequate funding. There is no mandatory financial obligation to the Department of Health and Environmental Control, the Department of Education, or school districts within the counties chosen to participate if adequate funding is not appropriated or made available.

HISTORY: 2010 Act No. 235, Section 1, eff July 1, 2010.






CHAPTER 9 - STATE DEPARTMENT OF MENTAL HEALTH

SECTION 44-9-10. Creation of Department of Mental Health; jurisdiction.

There is hereby created the State Department of Mental Health which shall have jurisdiction over all of the State's mental hospitals, clinics and centers, joint State and community sponsored mental health clinics and centers and facilities for the treatment and care of alcohol and drug addicts, including the authority to name each facility.

HISTORY: 1962 Code Section 32-917; 1964 (53) 2078; 1969 (56) 653.



SECTION 44-9-20. Transfer of powers, duties, records and files from former Mental Health Commission.

All the powers and duties vested in the South Carolina Mental Health Commission immediately prior to March 26, 1964 are hereby transferred to and vested in the Department of Mental Health. All records, files and other papers belonging to the South Carolina Mental Health Commission shall be continued as part of the records and files of the Department of Mental Health.

HISTORY: 1962 Code Section 32-918; 1964 (53) 2078; 1993 Act No. 181, Section 1070.



SECTION 44-9-30. Creation of South Carolina Mental Health Commission; appointment and terms of members; removal; duties; expenses.

(A)(1) There is created the governing board for the State Department of Mental Health known as the South Carolina Mental Health Commission. The commission shall consist of seven members, one from each congressional district, appointed by the Governor, upon the advice and consent of the Senate.

(2) The Governor shall consider consumer and family representation when appointing members.

(B) The members serve for terms of five years and until their successors are appointed and qualify. The terms of no more than two members may expire in one year. The Governor may remove a member pursuant to the provisions of Section 1-3-240. A vacancy must be filled by the Governor for the unexpired portion of the term.

(C) The commission shall determine policies and promulgate regulations governing the operation of the department and the employment of professional and staff personnel.

(D) The members shall receive the same subsistence, mileage, and per diem provided by law for members of state boards, committees, and commissions.

HISTORY: 1962 Code Section 32-919; 1964 (53) 2078; 1967 (55) 699; 1991 Act No. 33, Section 1; 1993 Act No. 181, Section 1071; 2012 Act No. 222, Section 12, eff June 7, 2012.



SECTION 44-9-40. State Director of Mental Health; appointment and removal; powers and duties; qualifications.

The Mental Health Commission shall appoint and remove a State Director of Mental Health, who is the chief executive of the State Department of Mental Health. Subject to the supervision and control of the Mental Health Commission, the state director shall administer the policies and regulations established by the commission. The director must be a person of proven executive and administrative ability with appropriate education and substantial experience in the field of mental illness treatment. The director must appoint and remove all other officers and employees of the Department of Mental Health, subject to the approval of the Mental Health Commission.

HISTORY: 1962 Code Section 32-920; 1964 (53) 2078; 1967 (55) 699; 1985 Act No. 62; 1993 Act No. 181, Section 1072.



SECTION 44-9-50. Divisions of Department.

The Department of Mental Health may be divided into such divisions as may be authorized by the director of Mental Health and approved by the commission. One of the divisions must be a Division on Alcohol and Drug Addiction which shall have primary responsibility in the State for treatment of alcohol and drug addicts. One of the divisions must be a Division for Long Term Care which shall have primary responsibility for care and treatment of elderly persons with mental and physical disabilities to the extent that their needs are not met in other facilities either public or private.

HISTORY: 1962 Code Section 32-920.1; 1964 (53) 2078; 1969 (56) 653; 1976 Act No. 538; 1993 Act No. 181, Section 1073; 2008 Act No. 266, Section 2, eff June 4, 2008.



SECTION 44-9-60. Appointment of directors of hospitals; employment of personnel.

The director of the Department of Mental Health may appoint a director of each hospital. Each director must be knowledgeable in the treatment of the mentally ill and in hospital administration. The director of each hospital under the jurisdiction of the Department of Mental Health is responsible for the employment of all personnel at the hospital, subject to the approval of the director of the department. The director of the department may serve as director of one or more hospitals or other mental health facilities.

HISTORY: 1962 Code Section 32-920.2; 1964 (53) 2078; 1980 Act No. 479; 1993 Act No. 181, Section 1074; 2008 Act No. 266, Section 3, eff June 4, 2008.



SECTION 44-9-70. Administration of Federal funds; development of mental health clinics.

The State Department of Mental Health is hereby designated as the State's mental health authority for purposes of administering Federal funds allotted to South Carolina under the provisions of the National Mental Health Act, as amended. The State Department of Mental Health is further designated as the State agency authorized to administer minimum standards and requirements for mental health clinics as conditions for participation in Federal-State grants-in-aid under the provisions of the National Mental Health Act, as amended, and is authorized to promote and develop community mental health outpatient clinics. Provided, that nothing in this article shall be construed to prohibit the operation of outpatient mental health clinics by the South Carolina Medical College Hospital in Charleston. Provided, further, that nothing herein shall be construed to include any of the functions or responsibilities now granted the Department of Health and Environmental Control, or the administration of the State Hospital Construction Act (Hill-Burton Act), as provided in the 1976 Code of Laws and amendments thereto.

HISTORY: 1962 Code Section 32-920.3; 1964 (53) 2078.



SECTION 44-9-80. Utilization of Federal funds provided to improve services to patients.

Payments made to a mental health facility which are derived in whole or in part from Federal funds which become available after June 30, 1967, and which are provided with the stipulation that they be used to improve services to patients shall not be considered fees from paying patients under the terms of Act No. 1100 of 1964 but may be utilized by the State Department of Mental Health to improve South Carolina's comprehensive mental health program.

HISTORY: 1962 Code Section 32-920.3:1; 1967 (55) 719.



SECTION 44-9-90. Powers and duties of Mental Health Commission.

The commission shall:

(1) form a body corporate in deed and in law with all the powers incident to corporations;

(2) cooperate with persons in charge of penal institutions in this State for the purpose of providing proper care and treatment for mental patients confined in penal institutions because of emergency;

(3) inaugurate and maintain an appropriate mental health education and public relations program;

(4) collect statistics bearing on mental illness, drug addiction, and alcoholism;

(5) provide vocational training and medical treatment which must tend to the mental and physical betterment of patients and which is designed to lessen the increase of mental illness, drug addiction, and alcoholism;

(6) encourage the directors of hospitals and their medical staffs in the investigation and study of these subjects and of mental health treatment in general; and

(7) provide a statewide system for the delivery of mental health services to treat, care for, reduce, and prevent mental illness and provide mental health services for citizens of this State, whether or not in a hospital. The system must include services to prevent or postpone the commitment or recommitment of citizens to hospitals.

HISTORY: 1962 Code Section 32-922; 1952 Code Section 32-954; 1942 Code Section 6223; 1932 Code Section 6223; Civ. C. '22 Section 5074; Civ. C. '12 Section 3355; Civ. C. '02 Section 2248; G. S. 1585; R. S. 1780; 1827 (11) 322; 1871 (15) 672; 1915 (29) 147; 1920 (31) 704; 1938 (40) 1665; 1952 (47) 2042; 1979 Act No. 42 Section 1; 2000 Act No. 253, Section 1; 2008 Act No. 266, Section 4, eff June 4, 2008.



SECTION 44-9-100. Additional powers and duties of commission.

The commission may:

(1) prescribe the form of and information to be contained in applications, records, reports, and medical certificates provided for under this chapter, Chapter 11, Chapter 13, Article 1 of Chapter 15, Chapter 17, Chapter 22, Chapter 23, Chapter 24, Chapter 27, Chapter 48, and Chapter 52;

(2) require reports from the director of a state hospital relating to the admission, examination, diagnosis, discharge, or conditional discharge of a patient;

(3) investigate complaints made by a patient or by a person on behalf of a patient;

(4) adopt regulations not inconsistent with this chapter, Chapter 11, Chapter 13, Article 1 of Chapter 15, Chapter 17, Chapter 22, Chapter 23, Chapter 24, Chapter 27, Chapter 48, and Chapter 52 as it may find to be reasonably necessary for the government of all institutions over which it has authority and of state mental health facilities and the proper and efficient treatment of persons with a mental illness or substance abuse disorder;

(5) take appropriate action to initiate and develop relationships and agreements with state, local, federal, and private agencies, hospitals, and clinics as the commission considers necessary to increase and enhance the accessibility and delivery of emergency and all other types of mental health services.

HISTORY: 1962 Code Section 32-924; 1952 Code Section 32-954; 1942 Code Section 6223; 1932 Code Section 6223; Civ. C. '22 Section 5074; Civ. C. '12 Section 3355; Civ. C. '02 Section 2248; G. S. 1585; R. S. 1780; 1827 (11) 322; 1871 (15) 672; 1915 (29) 147; 1920 (31) 704; 1938 (40) 1665; 1952 (47) 2042; 1958 (50) 1634; 1979 Act No. 42 Section 2; 1993 Act No. 37, Section 1; 2000 Act No. 253, Section 2; 2008 Act No. 266, Section 5, eff June 4, 2008.



SECTION 44-9-110. Acceptance of gifts and grants by Commission.

The Mental Health Commission may accept on behalf of the Department of Mental Health or any of its facilities or services, gifts, bequests, devises, grants, donations of money or real and personal property of whatever kind, but no such gift or grant shall be accepted upon the condition that it shall diminish an obligation due the Department. The Commission may refuse to accept any such gift or grant and the acceptance of any such gift or grant shall not incur any obligation on the part of the State. Any gift or grant given to a specific facility or service shall be used for that facility or service only, or to its successor. The Commission may promulgate rules and regulations governing the disposition of such gifts and grants.

HISTORY: 1962 Code Section 32-923; 1971 (57) 473.



SECTION 44-9-120. Annual report of Commission.

The Commission shall submit an annual report to the Governor before the eleventh day of January of each year setting forth its activities, the financial affairs and the state and condition of the State mental health facilities and any other statistical information which is usually required of facilities of the type over which it has charge. The report shall include any recommendations which in the opinion of the Commission will improve the mental health program of the State. A copy of the report shall also be submitted to the General Assembly.

HISTORY: 1962 Code Section 32-927; 1952 Code Section 32-988; 1951 (47) 734; 1952 (47) 2042.



SECTION 44-9-160. Construction of certain references in Code.

Wherever in the 1976 Code reference is made to the State Hospital, it shall mean a state hospital; wherever reference is made requiring the signature of the superintendent of any mental health facility, it shall mean the superintendent or his designee; and wherever reference is made to the State Commissioner of Mental Health, it shall mean the State Director of the Department of Mental Health.

HISTORY: 1962 Code Section 32-920.4; 1964 (53) 2078; 1993 Act No. 181, Section 1075.






CHAPTER 10 - INTERSTATE HEALTHCARE COMPACT

SECTION 44-10-10. Short title.

This chapter may be referred to and cited as the "Interstate Healthcare Compact".

HISTORY: 2012 Act No. 221, Section 1, eff June 7, 2012.



SECTION 44-10-20. Compact enacted into law.

The Interstate Healthcare Compact is hereby enacted into law and entered into by this State with any other states legally joining the compact in a form substantially similar to the form contained in this chapter.

HISTORY: 2012 Act No. 221, Section 1, eff June 7, 2012.



SECTION 44-10-30. Definitions.

As used in this chapter:

(1) "Commission" means the Interstate Advisory Health Care Commission.

(2) "Effective date" means the date upon which this compact shall become effective for purposes of the operation of state and federal law in a member state, which shall be the later of:

(a) the date upon which this compact shall be adopted under the laws of the member state; and

(b) the date upon which this compact receives the consent of the United States Congress pursuant to Article I, Section 10 of the United States Constitution, after it is adopted by at least two member states.

(3) "Health care" means care, services, supplies, or plans related to the health of an individual and includes, but is not limited to:

(a) preventive, diagnostic, therapeutic, rehabilitative, maintenance, or palliative care and counseling, service, assessment, or procedure with respect to the physical or mental condition or functional status of an individual or that affects the structure or function of the body; and

(b) sale or dispensing of a drug, device, equipment, or other item pursuant to a prescription; and

(c) an individual or group plan that provides, or pays the cost of care, services, or supplies related to the health of an individual, except any care, services, supplies, or plans provided by the United States Department of Defense and United States Department of Veteran Affairs, or provided to Native Americans.

(4) "Member state" means a state that is a signatory to this compact and has adopted it under the laws of that state.

(5) "Member state base funding level" means a number equal to the total federal spending on health care in the member state during federal fiscal year 2010. On or before the effective date, each member state shall determine the member state base funding level for its state, and that number shall be binding upon that member state. The preliminary estimate of member state base funding level for the State of South Carolina is $11,144,000,000.

(6) "Member state current year funding level" means the member state base funding level multiplied by the member state current year population adjustment factor multiplied by the current year inflation adjustment factor.

(7) "Member state current year population adjustment factor" means the average population of the member state in the current year less the average population of the member state in federal fiscal year 2010, divided by the average population of the member state in federal fiscal year 2010, plus one. Average population in a member state shall be determined by the United States Census Bureau.

(8) "Current year inflation adjustment factor" means the total gross domestic product deflator in the current year divided by the total gross domestic product deflator in federal fiscal year 2010. The total gross domestic product deflator shall be determined by the Bureau of Economic Analysis of the United States Department of Commerce.

HISTORY: 2012 Act No. 221, Section 1, eff June 7, 2012.



SECTION 44-10-40. Pledge.

Member states shall take joint and separate action to secure congressional consent to this compact in order to return the authority to regulate health care to the member states consistent with the goals and principles articulated in this compact. Member states shall improve health care policy within their respective jurisdictions and according to the judgment and discretion of each member state.

HISTORY: 2012 Act No. 221, Section 1, eff June 7, 2012.



SECTION 44-10-50. Legislative power.

The legislature of each member state has the primary responsibility to regulate health care in their state.

HISTORY: 2012 Act No. 221, Section 1, eff June 7, 2012.



SECTION 44-10-60. State control.

Each member state, within its jurisdiction, may enact legislation to suspend the operation of all federal laws, rules, regulations, and orders regarding health care that are inconsistent with the laws, rules, regulations, and orders adopted by the member state pursuant to this compact. Federal and state laws, rules, regulations, and orders regarding health care will remain in effect unless a member state expressly suspends them pursuant to its authority under this compact. For any federal law, rule, regulation, or order that remains in effect in a member state after the effective date, that member state shall be responsible for the associated funding obligations in its State.

HISTORY: 2012 Act No. 221, Section 1, eff June 7, 2012.



SECTION 44-10-70. Funding.

(A) Each federal fiscal year, each member state shall have the right to federal monies up to an amount equal to its member state current year funding level for that federal fiscal year, funded by Congress as mandatory spending and not subject to annual appropriation, to support the exercise of member state authority under this compact. This funding shall not be conditional on any action of or regulation, policy, law, or rule being adopted by the member state.

(B) By the start of each federal fiscal year, Congress shall establish an initial member state current year funding level for each member state, based upon reasonable estimates. The final member state current year funding level shall be calculated, and funding shall be reconciled by the Congress based upon information provided by each member state and audited by the United States Government Accountability Office.

HISTORY: 2012 Act No. 221, Section 1, eff June 7, 2012.



SECTION 44-10-80. Interstate Advisory Health Care Commission.

(A) The Interstate Advisory Health Care Commission is established. The commission consists of members appointed by each member state through a process to be determined by each member state. A member state may not appoint more than two members to the commission and may withdraw membership from the commission at any time. Each commission member is entitled to one vote. The commission shall not act unless a majority of the members are present, and no action shall be binding unless approved by a majority of the commission's total membership.

(B) The commission may elect from among its membership a chairman. The commission may adopt and publish bylaws and policies that are not inconsistent with this compact. The commission shall meet at least once a year and may meet more frequently.

(C) The commission may study issues of health care regulation that are of particular concern to the member states. The commission may make nonbinding recommendations to the member states. The legislatures of the member states may consider these recommendations in determining the appropriate health care policies in their respective states.

(D) The commission shall collect information and data to assist the member states in their regulation of health care, including assessing the performance of various state health care programs and compiling information on the prices of health care. The commission shall make this information and data available to the legislatures of the member states. Notwithstanding any other provision in this compact, no member state shall disclose to the commission the health information of any individual, nor shall the commission disclose the health information of any individual.

(E) The commission shall be funded by the member states as agreed to by the member states. The commission shall have the responsibilities and duties as may be conferred upon it by subsequent action of the respective legislatures of the member states in accordance with the terms of this compact.

(F) The commission shall not take any action within a member state that contravenes any state law of that member state.

HISTORY: 2012 Act No. 221, Section 1, eff June 7, 2012.



SECTION 44-10-90. Congressional consent.

This compact shall be effective on its adoption by at least two member states and congressional consent. This compact shall be effective unless the United States Congress, in consenting to it, alters its fundamental purposes, which are to:

(1) secure the right of the member states to regulate health care in their respective states pursuant to this compact and to suspend the operation of any conflicting federal laws, rules, regulations, and orders within their states; and

(2) secure federal funding for member states that choose to invoke their authority under this compact.

HISTORY: 2012 Act No. 221, Section 1, eff June 7, 2012.



SECTION 44-10-100. Amendments.

Member states, by unanimous agreement, may amend this compact from time to time without prior congressional consent or approval and any amendment shall be effective unless, within one year, the Congress disapproves that amendment. Any state may join this compact after the date by adoption into law under its state constitution.

HISTORY: 2012 Act No. 221, Section 1, eff June 7, 2012.



SECTION 44-10-110. Withdrawal; dissolution.

A member state may withdraw from this compact by adopting a law to that effect, but no such withdrawal shall take effect until six months after the withdrawing member state has given notice of the withdrawal to the other member states. A withdrawing state shall be liable for any obligations that it may have incurred prior to the date on which its withdrawal becomes effective. This compact shall be dissolved upon the withdrawal of all but one of the member states.

HISTORY: 2012 Act No. 221, Section 1, eff June 7, 2012.



SECTION 44-10-120. Exemptions.

South Carolina's participation in the compact does not include the administration of Medicare (42 U.S.C. 1395, et seq.) or the Children's Health Insurance Program unless the General Assembly takes action that specifically authorizes inclusion of the Medicare program or the Children's Health Insurance Program in the compact.

HISTORY: 2012 Act No. 221, Section 1, eff June 7, 2012.






CHAPTER 11 - ORGANIZATION AND CONTROL OF STATE MENTAL HEALTH FACILITIES

SECTION 44-11-10. Facilities which shall be maintained; purposes thereof.

The following facilities shall continue in existence and shall be maintained for the following purposes:

(1) those inpatient facilities as authorized by the Department of Mental Health and funded by legislative appropriations, including facilities for the evaluation and treatment of mentally ill persons, facilities for the evaluation and treatment of chemically dependent persons, and long-term care facilities; and

(2) the mental health clinics for the diagnosis, treatment, and prevention of mental illness.

HISTORY: 1962 Code Section 32-931; 1952 Code Section 32-957; 1942 Code Section 6226; 1932 Code Section 6226; Civ. C. '22 Section 5078; 1920 (31) 704; 1952 (47) 2042; 1954 (48) 1732; 1958 (50) 1634; 1964 (53) 1873; 1965 (54) 600; 1967 (55) 317; 1969 (56) 716; 1995 Act No. 145, Part II, Section 76; 2000 Act No. 253, Section 3.



SECTION 44-11-30. Establishment, purpose and admission requirements of South Carolina Veterans Home.

The South Carolina Mental Health Commission, in mutual agreement with the authorities of the United States Veterans Administration, may establish South Carolina veterans homes to be located on grounds owned by the Department of Mental Health. The purpose of these homes is to provide treatment for South Carolina veterans who are mentally ill or whose physical condition requires long-term nursing care. Admission requirements to these homes are the same as any other facility operated by the department except that the patients at these facilities must be South Carolina veterans. The South Carolina Mental Health Commission is designated as the agency of the State to apply for and to accept gifts, grants, and other contributions from the federal government or from any other governmental unit for the operation and construction of South Carolina veterans homes. The South Carolina Mental Health Commission shall consult with the Division of Veterans Affairs, Office of the Governor, concerning the policies, management, and operation of the South Carolina veterans homes.

HISTORY: 1962 Code Section 32-1008; 1969 (56) 215; 1977 Act No. 41 Section 1; 1996 Act No. 350, Section 1.



SECTION 44-11-40. "South Carolina veterans" defined.

For the purpose of Section 4-11-30 "South Carolina veterans" means any ex-service South Carolina citizen who was discharged under other than dishonorable conditions and who served in any branch of the military or naval service of the United States.

HISTORY: 1962 Code Section 32-1009; 1969 (56) 215; 1977 Act No. 41 Section 2.



SECTION 44-11-60. Establishment of mental health clinics.

The Mental Health Commission shall establish mental health clinics throughout the State and shall supervise them.

HISTORY: 1962 Code Section 32-935; 1952 (47) 2042.



SECTION 44-11-70. Appointment and powers of marshals for facilities.

The Mental Health Commission may authorize the superintendents to employ suitable persons to act as marshals to keep intruders off and prevent trespass upon State mental health facilities. The marshals employed, in so far as State mental health facilities are concerned, shall be vested with all the powers and charged with all the duties of police officers generally. They may eject trespassers. They may without warrant arrest persons guilty of disorderly conduct or of trespass on State mental health facilities and have them tried in any court of competent jurisdiction.

HISTORY: 1962 Code Section 32-937; 1952 Code Section 32-979; 1942 Code Section 6243; 1932 Code Section 6243; Civ. C. '22 Section 5104; Civ. C. '12 Section 3371; Civ. C. '02 Section 2260; 1894 (21) 835; 1920 (31) 704; 1952 (47) 2042.



SECTION 44-11-75. Entering or refusing to leave state mental health facility following warning or request; penalty.

(A) It is unlawful for a person without legal cause or good excuse to enter on the premises of a state mental health facility after having been warned by the facility director or, in his absence, by the director's representative, in writing, within the six months preceding not to enter on the premises.

(B) It is unlawful for a person without legal cause or good excuse to fail or refuse immediately to leave the premises of a state mental health facility upon being ordered or requested to leave by the facility director or, in his absence, by the facility director's representative.

(C) A person violating subsection (A) or (B), upon conviction, must be fined not more than two hundred dollars or imprisoned not more than thirty days.

(D) A municipal court or magistrate's court has jurisdiction over violations of this section occurring within the respective limits of the municipality or magisterial district.

HISTORY: 1994 Act No. 351, Section 1.



SECTION 44-11-110. Easements and rights of way on grounds of facilities.

The Mental Health Commission may, by resolution recorded on the minutes of its meetings, grant easements, permits or rights of way on, over or under the grounds of the facilities, but none may be granted unless approved in writing by the Attorney General before delivery.

HISTORY: 1962 Code Section 32-941; 1952 Code Sections 32-981, 32-982; 1942 Code Section 6245; 1932 Code Section 6245; Civ. C. '22 Section 5107; Civ. C. '12 Section 3372; Civ. C. '02 Section 2261; 1894 (21) 835; 1920 (31) 704; 1941 (42) 188; 1942 (42) 1685; 1952 (47) 2042.






CHAPTER 13 - ADMISSION, DETENTION AND REMOVAL OF PATIENTS AT STATE MENTAL HEALTH FACILITIES

SECTION 44-13-05. Protective custody; procedures.

(A) Except as provided for in Sections 56-5-2930 and 56-5-2950, if a law enforcement officer observes a person conducting himself in a manner that causes the law enforcement officer to reasonably believe that the person is mentally ill or is suffering from chemical dependency and because of that condition poses a likelihood of serious harm to himself or others or if a criminal offense that carries a penalty of less than one year and that does not involve a victim who could seek a warrant for the person's arrest has occurred, the law enforcement officer may take the person into protective custody and transport the person to the local mental health center or a crisis stabilization program, if available in their jurisdictions, for examination and pre-admission screening and evaluation of psychiatric and chemical dependency emergencies.

(B) Upon arrival at the mental health center or a crisis stabilization program, if available in their jurisdictions, the law enforcement officer who took the person into protective custody pursuant to this section shall complete a written affidavit under oath pursuant to Section 44-17-410(1). If the person is subsequently the subject of a hearing, and if the law enforcement officer who completed the affidavit is given notice of the hearing pursuant to Section 44-17-550, the officer may, but is not required to, appear at the hearing.

(C) The local mental health center or a crisis stabilization program, if available in their jurisdictions, shall arrange for an examination of the person in protective custody by a licensed physician. The center or crisis stabilization program, if available in their jurisdictions, may detain the person for up to twenty-four hours for the purpose of psychiatric evaluation and examination by a licensed physician. If within twenty-four hours of being taken into protective custody the person is not examined by a licensed physician, or if upon examination the physician does not execute the certification provided for in Section 44-17-410(2), the person in protective custody must be released. If the physician examining the person completes the certification provided for in Section 44-17-410(2), the center or crisis stabilization program, if available in their jurisdictions, may continue to detain the person pending transportation by a law enforcement officer to the hospital designated by the certification, as provided for in Section 44-17-440.

(D) The taking of a person into protective custody pursuant to this section is not an arrest. The officer shall inform the person that he or she is being held in protective custody and is not under arrest. However, a law enforcement officer taking an individual into protective custody may use that kind and degree of force necessary, including reasonable precautions for self-protection.

(E) Except when a person is injured as a result of intentional injury, gross negligence, or a wanton disregard for their personal safety, a law enforcement officer, examining physician, or staff person of a mental health center or a designated facility who acts in accordance with this section is immune from civil liability.

(F) For purposes of this section, "crisis stabilization program" means a community-based psychiatric program providing short-term, intensive, mental health treatment in a nonhospital setting for persons who are experiencing a psychiatric crisis and who are either unable to safely function in their daily lives or are a potential threat to themselves or the community, with treatment available twenty-four hours a day, seven days a week.

(G) A law enforcement officer may transport a person as provided in this section to a local mental health center or a crisis stabilization program beyond the officer's jurisdiction if the law enforcement agency employing the officer has a written memo of understanding with the local mental health center or crisis stabilization program receiving the person taken into custody.

(H) For purposes of this section, "local mental health center or crisis stabilization program" includes such center or program in an adjoining county or if there is not such a center or program in an adjoining county, then such a center or program in the nearest location.

HISTORY: 2005 Act No. 120, Section 3, eff June 3, 2005.



SECTION 44-13-10. Detention of individual pending removal to facility.

Pending his removal to a State mental health facility an individual taken into custody or ordered to be admitted may be temporarily detained in his home, a licensed foster home or any other suitable facility under such reasonable conditions as the county governing body, supervisor or manager may fix, but he shall not, except because of and during an extreme emergency, be detained in a nonmedical establishment used for the detention of individuals charged with or convicted of penal offenses. The county governing body, supervisor or manager shall take such reasonable measures, including provision of medical care, as may be necessary to assure proper care of an individual temporarily detained under this section.

HISTORY: 1962 Code Section 32-1015; 1952 (47) 2042.



SECTION 44-13-20. Admission of resident ordered committed by foreign court.

Any individual, legally a resident of this State, ordered to be admitted to any mental health facility under the laws of any other state, may be admitted, upon satisfactory proof of residence, to care and treatment in any State mental health facility of this State. The orders of any court of competent jurisdiction of another state or of the District of Columbia authorizing admittance of such individual to a mental health facility shall have the same force and effect upon his transfer to this State as a lawful order of any court of competent jurisdiction in this State. A certified copy of such order shall be furnished the Department of Mental Health prior to the issuance by the Department of Mental Health of any authorization of transfer of such patient. Jurisdiction in all further matters relating to such mentally ill person shall vest in the judge of probate of the county in which the mental health facility, to which such person is admitted, is located, during his confinement therein, or the judge of probate of the county in which he is legally resident.

HISTORY: 1962 Code Section 32-1013; 1954 (48) 1732.



SECTION 44-13-30. Removal of patient or trainee who is not a citizen of this State.

Unless he was admitted pursuant to the Interstate Compact on Mental Health as set out in Section 44-25-20 or a supplementary agreement thereto, if any person admitted to a State mental health facility is not a citizen of this State, the superintendent of the facility concerned shall immediately notify the Department of Mental Health, and the Department of Mental Health shall notify the mental health commission or other appropriate agency of the state of which the patient or trainee is a citizen. If the state of his citizenship fails to provide for his removal within a reasonable time, the Department of Mental Health shall cause him to be delivered to the officials authorized by law to care for similar persons pending their commitment to state institutions of the state of his citizenship. The cost of these proceedings and conveyance from this State shall be borne by this State under reciprocity agreements made by the Department of Mental Health with the mental health authorities of other states. In entering upon such reciprocal agreements with other states, the Department of Mental Health shall provide that the requirements necessary to gain residence in this State shall not be less than those required for the acquisition of residence in the other contracting state. The Department of Mental Health may, however, in cases of undue hardship waive the requirements of residence, for cause.

HISTORY: 1962 Code Section 32-1024; 1952 Code Sections 32-972, 32-1008; 1942 Code Sections 6232, 6233; 1932 Code Sections 6232, 6233; Civ. C. '22 Sections 5085, 5086; Civ. C. '12 Sections 3368, 3369; 1902 (23) 1026; 1920 (31) 704; 1932 (37) 1365; 1952 (47) 2042; 1954 (48) 1732; 1959 (51) 325.



SECTION 44-13-40. Removal of alien patient or trainee.

If any person admitted to a State mental health facility is not a citizen of the United States, the superintendent of the facility concerned shall immediately notify the Department of Mental Health of the name of the person and all ascertainable information as to race, nativity, date of last arrival in the United States, the name of the vessel on which he arrived, the port at which he landed and the name of the transporting company. The Department of Mental Health shall transmit this information to the appropriate United States authorities and shall continue to provide care and treatment for the patient or trainee pending arrangements for his deportation.

HISTORY: 1962 Code Section 32-1025; 1952 Code Sections 32-972, 32-1009; 1942 Code Sections 6232, 6233; 1932 Code Sections 6232, 6233; Civ. C. '22 Sections 5085, 5086; Civ. C. '12 Sections 3368, 3369; 1902 (23) 1026; 1920 (31) 704; 1932 (37) 1365; 1952 (47) 2042.



SECTION 44-13-50. Return of patient to out-of-State mental health facility.

If a mentally ill patient from an out-of-State mental health facility is found to be in this State without permission and upon satisfactory identification of the patient and the request of such facility that the patient be returned, he may be taken into custody by proper public officials and transported directly to the out-of-State facility or may be detained in a State mental health facility until such time as transportation arrangements can be made or the patient's health will permit his return. The state requesting the return of the patient shall pay all costs of, and incidental to, the transportation and detention of the patient.

HISTORY: 1962 Code Section 32-1024.1; 1970 (56) 2496.



SECTION 44-13-60. Transfer of custody of infirm or harmless patient or trainee.

The Department of Mental Health shall investigate the case of each patient or trainee in a State mental health facility who is simply mentally or physically infirm or who is a harmless mental defective or harmless epileptic. When, in the opinion of the Department of Mental Health, the family, guardian, trustee, committee or other person legally responsible for the person is financially able to provide for his care, it shall, when in the opinion of the Department of Mental Health this is advisable, transfer the patient or trainee to the custody of that person. If all persons legally responsible for the patient or trainee are financially unable to provide for his care, the Department of Mental Health shall, when practicable, transfer the custody of the person to the county health authorities of the county of which the patient or trainee was a resident prior to admittance.

HISTORY: 1962 Code Section 32-1031; 1952 Code Sections 32-957, 32-964, 32-976; 1942 Code Sections 6226, 6249-1, 6249-3; 1932 Code Sections 1570, 1572, 6226; Civ. C. '22 Section 5078; Cr. C. '22 Sections 518, 520; Cr. C. '12 Sections 587, 589; Cr. C. '02 Sections 430, 432; R. S. 343, 345; 1884 (18) 827, 828; 1920 (31) 704; 1952 (47) 2042.



SECTION 44-13-70. Admission forms shall be kept by probate judges.

The judge of probate in each county shall keep an adequate supply of forms necessary for the admission or commitment of persons under this chapter, Chapter 9, Chapter 11, Article 1 of Chapter 15, Chapter 17, Chapter 23, Chapter 24, Chapter 27, and Chapter 52.

HISTORY: 1962 Code Section 32-1014; 1952 (47) 2042; 1958 (50) 1634; 1993 Act No. 20, Section 1.






CHAPTER 15 - LOCAL MENTAL HEALTH PROGRAMS, BOARDS AND CENTERS

SECTION 44-15-10. Establishment of local mental health programs and clinics authorized.

Any county, city, town, political subdivision, or any combination thereof, of over one hundred thousand population, and upon consent of the South Carolina Department of Mental Health, any city, county, town, or political subdivision, or combination thereof, with less than one hundred thousand population, may establish a community mental health services program and may establish clinics and staff them with persons specially trained in psychiatry and related fields. Such programs and clinics may be administered by a county, city, town, political subdivision or nonprofit corporation or a community mental health board established pursuant to this article.

HISTORY: 1962 Code Section 32-1034.21; 1961 (52) 110.



SECTION 44-15-20. Services for which funds may be granted.

The Department of Mental Health may, when funds are available for such purposes, make grants to assist counties, cities, towns, political subdivisions or any combinations thereof, or any nonprofit corporation, in the establishment and operation of local mental health programs to provide the following services:

(1) Collaborative and cooperative services with public health, education, welfare and other groups for programs of prevention of mental illness, intellectual disability and other psychiatric disabilities;

(2) Informational and educational services to the general public and lay and professional groups;

(3) Consultative services to schools, courts and health and welfare agencies, both public and private;

(4) Diagnostic and treatment services; and

(5) After care services for patients suffering from mental or emotional disorders, intellectual disability and other psychiatric conditions, particularly those who have received prior treatment in an in-patient facility.

HISTORY: 1962 Code Section 32-1034.22; 1961 (52) 110.



SECTION 44-15-30. Applications for grants by local units.

Any county, city, town, political subdivision, nonprofit corporation or community mental health board administering a mental health services program may apply for the assistance provided by this article by submitting annually to the Department of Mental Health its plan and budget for the next fiscal year together with the recommendations of the community mental health board. No program shall be eligible for such assistance unless its plan and budget have been approved by the Department.

HISTORY: 1962 Code Section 32-1034.23; 1961 (52) 110.



SECTION 44-15-40. Allocation of funds; review of expenditures.

At the beginning of each fiscal year the Department shall allocate available funds to the mental health programs for disbursement during the fiscal year in accordance with such approved plans and budgets. The Department shall, from time to time during the fiscal year, review the budgets and expenditures of the various programs, and if funds are not needed for a program to which they were allocated, it may, after reasonable notice and opportunity for hearing, withdraw such funds as are unencumbered and reallocate them to other programs. It may withdraw funds from any program which is not being administered in accordance with its approved plan and budget.

HISTORY: 1962 Code Section 32-1034.24; 1961 (52) 110.



SECTION 44-15-50. Grants for mental health services.

Grants may be made for expenditures for mental health services whether provided by operation of a local facility or through contract with other public or private agencies or individual persons.

HISTORY: 1962 Code Section 32-1034.25; 1961 (52) 110; 1966 (54) 2593; 1969 (56) 630; 1971 (57) 519; 1974 (58) 1980, 2331; 2000 Act No. 253, Section 4.



SECTION 44-15-60. Establishment and membership of community mental health boards.

Every county, city, town, or political subdivision, or combination of them, establishing a community mental health services program, before it may come within this article, shall establish a community mental health board to be made up of not less than seven nor more than fifteen members. Membership of the boards, so far as may be practicable, must be representatives of local health departments, medical societies, county welfare boards, hospital boards, and lay associations concerned with mental health as well as labor, business, and civic groups, and the general public. At least one member of the board must be a medical doctor licensed to practice medicine in this State. The members must be appointed by the Governor upon the recommendation of a majority of the members of the legislative delegations of the counties participating. The legislative delegations and the Governor shall consider consumer and family representation, including parents of emotionally disturbed children and adolescents, when recommending and appointing members to the board. By resolution a county legislative delegation may delegate to the governing body of the county they represent the authority to recommend board members to the Governor. The resolution is not revocable, and copies of the resolution must be sent to the Governor, the Department of Mental Health, and the governing bodies of the counties concerned. The number of members representing each county must be proportional to its population. The term of office of each member of the community mental health board is four years and until the member's successor is appointed. Vacancies must be filled for the unexpired term in the same manner as original appointments. A member of a board may be removed by the Governor pursuant to the provisions of Section 1-3-240. A person may serve consecutive terms.

In Berkeley County, appointments made pursuant to this section are governed by the provisions of Act 159 of 1995.

In Dorchester County, appointments made pursuant to this section are governed by the provisions of Act 512 of 1996.

In Georgetown County, appointments made pursuant to this section are governed by the provisions of Act 515 of 1996.

HISTORY: 1962 Code Section 32-1034.26; 1961 (52) 110; 1964 (53) 1875; 1979 Act No. 30; 1983 Act No. 100; 1991 Act No. 88, Section 2; 1992 Act No. 382, Section 1; 1993 Act No. 27, Section 1; 1993 Act No. 181, Section 1076.



SECTION 44-15-70. Powers and duties of community mental health boards.

Subject to the provisions of this article and the rules and regulations of the Department of Mental Health, each community mental health board shall:

(1) Be the administrative agency for the community mental health services program; and it shall be a body corporate in deed and in law with all the powers incident to corporation, including the power to purchase, lease or sell real and personal property;

(2) Employ personnel necessary to carry out the community mental health services program, who shall meet the job specifications as prescribed by the Department and its merit system;

(3) Review and evaluate community mental health services provided pursuant to this article and report its findings and recommendations to the Department, the administrator of the local program and, when indicated, the public;

(4) Recruit and promote local financial support for the program from private sources such as community chests, business, industrial and private foundations, voluntary agencies and other lawful sources, and promote public support for municipal and county appropriations;

(5) Promote, arrange and implement working agreements with other social service agencies, both public and private, and with other educational and judicial agencies;

(6) Advise the administrator of the local program on the adoption and implementation of policies to stimulate effective community relations; and

(7) Review the annual plan and budget of the local program and make recommendations thereon.

HISTORY: 1962 Code Section 32-1034.27; 1961 (52) 110; 1964 (53) 1875; 1974 (58) 2219.



SECTION 44-15-80. Powers and duties of Department.

In addition to the powers and duties already conferred by law, the Department of Mental Health shall:

(1) Promulgate rules and regulations governing the eligibility of community mental health programs to receive State grants, prescribing standards for qualification of personnel and quality of professional service and for in-service training and educational leave programs for personnel;

(2) Govern eligibility for service so that no person will be denied service on the basis of inability to pay and so that anyone who cannot afford to pay for necessary treatment at the rate customarily charged in available private practice shall be eligible to receive services from the community mental health clinic;

(3) Provide for establishment of fee schedules and reduction of balance due which shall be based upon ability to pay;

(4) Regulate fees for consultation and diagnostic services, which services may be provided to anyone without regard to his financial status when such person is referred by the courts, schools, health or welfare agencies;

(5) Promulgate such other rules and regulations as it deems necessary to carry out the purposes of this article;

(6) Review and evaluate local programs and the performance of all personnel and make recommendations thereon to community mental health boards and program administrators;

(7) Provide consultative staff service to communities to assist in ascertaining local needs and in planning and establishing community mental health programs; and

(8) Employ personnel, certified by the merit system as classified according to existing job classifications, including a State Director of Community Mental Health Services, to be under the supervision of the Director of the Department of Mental Health, to implement the provisions of this article.

(9) Require reports from the directors of community mental health programs relating to the intake, examination, diagnosis and file closing of any patient or client.

HISTORY: 1962 Code Section 32-1034.28; 1961 (52) 110; 1979 Act No. 42 Section 3; 1993 Act No. 181, Section 1077; 2000 Act No. 253, Section 5.



SECTION 44-15-90. Unexpended appropriations.

If any balances of appropriations for the program authorized by this article are unexpended during any fiscal year, the Department of Mental Health may carry such balances forward to the next fiscal year; provided, that not more than five per cent of the amount appropriated during any fiscal year shall be carried forward.

HISTORY: 1962 Code Section 32-1034.29; 1961 (52) 110.






CHAPTER 17 - CARE AND COMMITMENT OF MENTALLY ILL PERSONS

SECTION 44-17-310. Voluntary admission.

If in the judgment of the director of a state hospital the person is a proper subject for voluntary admission, the director of the hospital shall admit for treatment an individual who is eighteen years of age or over and applies for admission.

HISTORY: 1962 Code Section 32-951; 1952 Code Section 32-959; 1942 Code Section 6228; 1932 Code Section 6228; Civ. C. '22 Section 5081; 1920 (31) 704; 1952 (47) 2042; 1966 (54) 2259; 1974 (58) 2642; 1977 Act No. 99 Section 2; 1993 Act No. 39, Section 1.



SECTION 44-17-320. Discharge of voluntary patient by superintendent.

The superintendent of a hospital shall discharge any voluntary patient who has recovered or whose detention he determines to be no longer advisable.

HISTORY: 1962 Code Section 32-952; 1952 (47) 2042; 1974 (58) 2642.



SECTION 44-17-330. Discharge at request of patient or another person.

A voluntary patient who requests to be discharged or whose discharge is requested, in writing, by the patient's parent or legal guardian or other interested person must be discharged, except that:

(1) if the patient was admitted on the patient's own application and the request for discharge is made by a person other than the patient, discharge must be conditioned upon the agreement of the patient;

(2) if the director of the hospital, within three days, excluding Saturdays, Sundays, and legal holidays, after the patient or other interested person requests the patient's discharge, files with the probate court of the county in which the patient resided or was present immediately before admission a certificate that in the director's opinion, the patient desiring discharge is mentally ill and should be hospitalized, discharge may be postponed on application for as long as the court determines by order to be necessary for conducting proceedings for judicial admission, but in no event for more than fifteen days. Upon the filing of a certificate, the proceedings for judicial admission must be conducted pursuant to Sections 44-17-510 through 44-17-610.

HISTORY: 1962 Code Section 32-953; 1952 Code Section 32-959; 1942 Code Section 6228; 1932 Code Section 6228; Civ. C. '22 Section 5081; 1920 (31) 704; 1952 (47) 2042; 1974 (58) 2642; 1993 Act No. 40, Section 1.



SECTION 44-17-340. Written notice of right to release.

At the time of his admission to the hospital and once during the first six months of hospitalization and annually thereafter a voluntary patient shall be informed in writing of his right to release. The patient's spouse, parent, legal guardian or other interested person shall also be so informed and shall sign a statement to that effect which shall become a part of the patient's record. The patient shall also acknowledge deliverance of the notice in writing or an affidavit that he was so informed shall be attached to his record. Where no spouse, parent, legal guardian or other interested person is known to exist, documentation in the patient's record of this finding will be deemed to be in compliance with the notification requirements.

HISTORY: 1962 Code Section 32-954; 1974 (58) 2642; 1977 Act No. 99 Section 3.



SECTION 44-17-410. Emergency admission of person likely to cause serious harm; procedures; court review; assessment by examiners; initiation of emergency commitment procedures; hearing; right to counsel.

A person may be admitted to a public or private hospital, mental health clinic, or mental health facility for emergency admission upon:

(1) written affidavit under oath by a person stating:

(a) a belief that the person is mentally ill and because of this condition is likely to cause serious harm to himself or others if not immediately hospitalized;

(b) the specific type of serious harm thought probable if the person is not immediately hospitalized and the factual basis for this belief;

(2) a certification in triplicate by at least one licensed physician stating that the physician has examined the person and is of the opinion that the person is mentally ill and because of this condition is likely to cause harm to himself through neglect, inability to care for himself, or personal injury, or otherwise, or to others if not immediately hospitalized. The certification must contain the grounds for the opinion. A person for whom a certificate has been issued may not be admitted on the basis of that certificate after the expiration of three calendar days after the date of the examination;

(3) within forty-eight hours after admission, exclusive of Saturdays, Sundays, and legal holidays, the place of admission shall forward the affidavit and certification to the probate court of the county in which the person resides or, in extenuating circumstances, where the acts or conduct leading to the hospitalization occurred.

Within forty-eight hours of receipt of the affidavit and certification exclusive of Saturdays, Sundays, and legal holidays, the court shall conduct preliminary review of all the evidence to determine if probable cause exists to continue emergency detention of the patient. If the court finds that probable cause does not exist, it shall issue an order of release for the patient. Upon a finding of probable cause, the court shall make a written order detailing its findings and may order the continued detention of the patient.

With each affidavit and certification, the treatment facility shall provide the court with a designated examiner appointment form listing the names of two designated examiners at the treatment facility.

If the court appoints these two designated examiners, the examination must be performed at the treatment facility and a report must be submitted to the court within seven days from the date of admission. The court may appoint independent designated examiners who shall submit a report to the court within the time allotted above. In the process of examination by the designated examiners, previous hospitalization records must be considered. At least one of the examiners appointed by the court must be a licensed physician. The examiners' reports must include the grounds for the examiners' conclusions.

If the report of the designated examiners is that the patient is not mentally ill to the extent that involuntary treatment is required and reasons have been set forth in the report, the court shall dismiss the petition and the patient must be discharged immediately by the facility unless the designated examiners report that the patient is a chemically dependent person in need of emergency commitment and that procedures have been initiated pursuant to Section 44-52-50. In which case, emergency commitment procedures must be complied with in accordance with Chapter 52, and the facility shall transfer the patient to an appropriate treatment facility as defined by Section 44-52-10, provided that confirmation has been obtained from the facility that a bed is available; transportation must be provided by the department.

If the report of the designated examiners is that the patient is mentally ill and involuntary treatment is required, the court may order that the person be detained, appoint counsel for the patient if counsel has not been retained, and fix a date for a full hearing to be held pursuant to Section 44-17-570 within fifteen days from the date of admission. The court shall give notice of the hearing pursuant to Section 44-17-420.

The examiners' report must be available to the person's counsel before the full hearing. The person must be given the opportunity to request an independent designated examiner pursuant to Section 44-17-530.

If before the hearing, the designated examiners determine that the patient is no longer mentally ill to the extent that involuntary treatment is required, they shall cause a supplemental report to be submitted to the court. If the court receives a supplemental report at least forty-eight hours before the hearing stating that the patient is no longer mentally ill to the extent involuntary treatment is required, and setting forth the reasons for the examiners' conclusions, the court shall dismiss the petition and the patient must be discharged immediately by the facility.

HISTORY: 1962 Code Section 32-955; 1952 Code Section 32-958; 1942 Code Section 6227; 1932 Code Section 6227; Civ. C. '22 Section 5080; 1920 (31) 704; 1952 (47) 2042; 1954 (48) 1732; 1974 (58) 2642; 1977 Act No. 99 Section 4; 1986 Act No. 435; 1990 Act No. 383, Section 1; 1991 Act No. 30, Section 1; 1992 Act No. 296, Section 1; 2000 Act No. 253, Section 6; 2005 Act No. 120, Section 1, eff June 3, 2005.



SECTION 44-17-415. Physical examination report to accompany certification for emergency admission.

Any certification for an emergency admission of a person fifty-five years of age or older who, at the time of the petition, is a patient in a hospital or a resident of a nursing care facility pursuant to Section 44-17-410 must be accompanied by the results of the most recent physical examination, including appropriate laboratory work as contained in the medical record which must be furnished by the hospital or nursing care facility except as otherwise prohibited by federal law. The physician evaluating the mental condition of the patient shall take into consideration the results of the physical examination to ascertain how the mental and physical treatment needs of the person may best be provided.

HISTORY: 1987 Act No. 158 Section 1.



SECTION 44-17-420. Notice of hearing.

At least five days before the hearing scheduled by the court pursuant to Section 44-17-410(3), the clerk or other officer of the probate court shall give written notice of the hearing to the person, his counsel, the applicant, and other interested persons. The notice must include the date, time, and place of the hearing, the basis for the person's detention, conclusions and underlying facts, and the standard upon which he has been detained. The notice of hearing also must include a statement advising the recipient that the person may request the names of designated examiners and other persons who may testify in favor of his continued detention and the substance of their proposed testimony.

HISTORY: 1962 Code Section 32-956; 1974 (58) 2642; 1977 Act No. 99 Section 5; 1992 Act No. 365, Section 1.



SECTION 44-17-430. Examination under custody of person requiring immediate hospitalization when examination not otherwise possible.

If a person believed to be mentally ill and because of this condition likely to cause serious harm if not immediately hospitalized cannot be examined by at least one licensed physician pursuant to Section 44-17-410 because the person's whereabouts are unknown or for any other reason, the petitioner seeking commitment pursuant to Section 44-17-410 shall execute an affidavit stating a belief that the individual is mentally ill and because of this condition likely to cause serious harm if not hospitalized, the ground for this belief and that the usual procedure for examination cannot be followed and the reason why. Upon presentation of an affidavit, the judge of probate for the county in which the individual is present may issue an order requiring a state or local law enforcement officer to take the individual into custody for a period not exceeding twenty-four hours. The order expires seventy-two hours after it was issued, and if the person is not taken into custody within those seventy-two hours, the order is no longer valid. During the person's detention the person must be examined by at least one licensed physician as provided for in Section 44-17-410(2). The individual taken into custody has the right to representation by an attorney. If within the twenty-four hours the person in custody is not examined by a licensed physician or, if upon examination the physician does not execute the certification provided for in Section 44-17-410(2), the proceedings must be terminated and the individual in custody must be released immediately. Otherwise, proceedings must be held pursuant to Section 44-17-410(3).

HISTORY: 1962 Code Section 32-957; 1962 (52) 1703; 1974 (58) 2642; 1992 Act No. 296, Section 2; 2005 Act No. 120, Section 2, eff June 3, 2005.



SECTION 44-17-440. Custody and transport of person requiring immediate care; peace officer; friend or relative.

The certificate required by Section 44-17-410 must authorize and require a state or local law enforcement officer, preferably in civilian clothes, to take into custody and transport the person to the hospital designated by the certification. No person may be taken into custody after the expiration of three days from the date of certification. A friend or relative may transport the individual to the mental health facility designated in the application, if the friend or relative has read and signed a statement on the certificate which clearly states that it is the responsibility of a state or local law enforcement officer to provide timely transportation for the patient and that the friend or relative freely chooses to assume that responsibility. A friend or relative who chooses to transport the patient is not entitled to reimbursement from the State for the cost of the transportation. An officer acting in accordance with this article is immune from civil liability. Upon entering a written agreement between the local law enforcement agency, the governing body of the local government, and the directors of the community mental health centers, an alternative transportation program utilizing peer supporters and case managers may be arranged for nonviolent persons requiring mental health treatment. The agreement clearly must define the responsibilities of each party and the requirements for program participation.

HISTORY: 1962 Code Section 32-958; 1952 (47) 2042; 1954 (48) 1732; 1974 (58) 2642; 1982 Act No. 389; 1992 Act No. 296, Section 3; 1994 Act No. 290, Section 1.



SECTION 44-17-450. Preadmission screening and evaluation in psychiatric emergencies.

The Department of Mental Health, in conjunction with its local mental health centers acting as the preadmission facilities, must develop and maintain a preadmission screening and evaluation service for all psychiatric emergencies at the local community level utilizing available local resources for mentally ill persons. The preadmission screening services must act as the public mental health system's entry point in order (1) to provide to the examining physician information about accessible crisis intervention, evaluation, and referral services in the community; (2) to offer to mentally ill persons clinically appropriate alternatives to inpatient care, if any; and when necessary (3) to provide a means for involuntary commitment.

HISTORY: 1988 Act No. 397, Section 1.



SECTION 44-17-460. Examinations prior to emergency admissions to psychiatric facilities.

Prior to the emergency admission of any person to a psychiatric facility of the Department of Mental Health, the person must be examined by a licensed physician. The physician must inform the mental health center in the county where the person resides or where the examination takes place of the mental and physical treatment needs of the patient. The physician must consult with the center regarding the commitment/admission process and the available treatment options and alternatives in lieu of hospitalization at a state psychiatric facility.

The examining physician must complete a statement that he has consulted with the local mental health center prior to the admission of the person to a state psychiatric facility. If the physician does not consult with the center, he must state a clinical reason for his failure to do so. The statement must accompany the physician's certificate and written application for emergency commitment. The department, in its discretion, may refuse to admit a patient to its facility if the physician fails to complete the statement required by this section.

HISTORY: 1988 Act No. 397, Section 2.



SECTION 44-17-510. Petition for judicial commitment; certificate of designated examiner.

Proceedings for involuntary hospitalization by judicial procedure may be commenced by filing a written petition with the probate court of the county where he is present or where he is a resident by any interested person or the superintendent of any public or private mental institution in which he may be. The petition shall be served on the person and his attorney and if he has no attorney then on him and a member of his immediate family.

The petition shall be accompanied by a certificate of a designated examiner stating that he has examined the person and is of the opinion that he is mentally ill and should be hospitalized or a written statement by the petitioner that the person has refused to submit to an examination by a designated examiner. The certificate or the written statement shall state the underlying facts upon which the examiner or petitioner, if the person has refused to submit to an examination, bases his conclusions and not merely the conclusions themselves.

HISTORY: 1962 Code Section 32-959; 1952 Code Sections 32-961, 32-962; 1942 Code Section 6229; 1932 Code Section 6229; Civ. C. '22 Section 5082; Civ. C. '12 Sections 3358, 3359; Civ. C. '02 Sections 2251, 2252; 1894 (21) 825; 1920 (31) 704; 1924 (33) 1081; 1931 (37) 239; 1932 (37) 1471; 1935 (39) 85; 1952 (47) 2042; 1974 (58) 2642; 1977 Act No. 99 Section 6.



SECTION 44-17-520. Notice of petition and right to counsel.

Upon receipt of a petition the court shall give notice thereof to the proposed patient, to his legal guardian, if any, and to any other interested person. This notice shall also indicate the proposed patient's right to counsel.

HISTORY: 1962 Code Section 32-960; 1952 (47) 2047; 1974 (58) 2642.



SECTION 44-17-530. Appointment of counsel; examination and record thereof.

Within three days after the petition for judicial commitment set forth in Section 44-17-510 is filed, exclusive of Saturdays, Sundays, and legal holidays, the court shall appoint counsel to represent the person if counsel has not been retained and the court shall appoint two designated examiners, one of whom must be a licensed physician, to examine the person and report to the court their findings as to the person's mental condition and need for treatment. The examination must be made at a suitable place not likely to have a harmful effect upon the person's health. On a report of the designated examiners of refusal to submit to examination, the court shall order the person to submit to examination. If the person refuses to obey the court's order the court may require a state or local law enforcement officer to take the person into custody for a period not exceeding twenty-four hours during which time the person must be examined by the two designated examiners. The person's attorney must be notified before the person's confinement. If the examiners do not execute the certification provided for in this section within twenty-four hours, the proceeding must be terminated and the person must be released. An adequate record of the examination must be made and offered to the person's counsel. If the conclusions of the examination are that the person is mentally ill the underlying facts must be recorded as well as the conclusions. The person must be given the opportunity to request an additional examination by an independent designated examiner. If the court determines that the person is indigent the examination must be conducted at public expense.

HISTORY: 1962 Code Section 32-961; 1952 Code Section 32-961; 1942 Code Section 6229; 1932 Code Section 6229; Civ. C. '22 Section 5082; Civ. C. '12 Sections 3358, 3359; Civ. C. '02 Sections 2251, 2252; 1894 (21) 825; 1920 (31) 704; 1924 (33) 1081; 1931 (37) 239; 1932 (37) 1471; 1935 (39) 85; 1952 (47) 2042; 1974 (58) 2642. 1977 Act No. 99 Section 7; 1992 Act No. 296, Section 4.



SECTION 44-17-540. Hearing shall be held if examiners find mental illness.

If the report of the two designated examiners, other than the independent designated examiner, is to the effect that they are of the opinion that the person is not mentally ill to the extent that involuntary treatment is required, the court shall terminate the proceedings and dismiss the petition immediately upon receipt of the report. If the report of the two designated examiners, other than the independent designated examiner, is divided, the court may terminate the proceedings or may designate a third examiner, who must be a psychiatrist, and charge the three examiners to render a majority opinion within five days. If the report of the designated examiners is to the effect that they are of the opinion that the person is mentally ill and involuntary treatment is required, the court shall conduct a hearing. For persons admitted pursuant to Section 44-17-410, the hearing may be held on the same day as the designated examinations unless the person or his counsel objects. Upon objection by the person or his counsel, the court shall delay the hearing. For persons whose admission is sought under Section 44-17-510, the court immediately shall fix a date for and give notice of a hearing, to be held not less than five nor more than seven days, excluding Saturdays, Sundays, and legal holidays, from receipt of the report.

HISTORY: 1962 Code Section 32-962; 1952 Code Section 32-961; 1942 Code Section 6229; 1932 Code Section 6229; Civ. C. '22 Section 5082; Civ. C. '12 Sections 3358, 3359; Civ. C. '02 Sections 2251, 2252; 1894 (21) 825; 1920 (31) 704; 1924 (33) 1081; 1931 (37) 239; 1932 (37) 1471; 1935 (39) 85; 1952 (47) 2042; 1953 (48) 504; 1954 (48) 1732; 1974 (58) 2642; 1977 Act No. 99 Section 8; 1982 Act No. 412; 1991 Act No. 34, Section 1; 2000 Act No. 253, Section 7.



SECTION 44-17-550. Notice of hearing and rights.

Notice of the hearing must be given to the person, his counsel, and other interested persons at least five days before the hearing. Notice must include the time, date, and place of the hearing, the underlying facts, and the standards under which the person is sought to be committed. A copy of the designated examiners report must be provided to the person's counsel. The notice of hearing also must include a statement advising the recipient that the person may request the names of the designated examiners and other persons who may testify in favor of his commitment and the substance of their proposed testimony.

HISTORY: 1962 Code Section 32-963; 1974 (58) 2642; 1977 Act No. 99 Section 9; 1992 Act No. 365, Section 2.



SECTION 44-17-560. Removal of proceedings to another county.

The individual shall have the right to demand removal of the proceedings to any other county of the State when the convenience of the witnesses and the ends of justice so require. When the place of the proceedings is changed all other proceedings shall be had in the county to which the place of hearing is changed, unless otherwise provided by the consent of the parties in writing, duly filed, or order of the court. And the papers shall be filed or transferred accordingly.

HISTORY: 1962 Code Section 32-964; 1974 (58) 2642.



SECTION 44-17-570. Conduct of hearing.

All persons to whom notice is required may appear at the hearing, testify and, within the discretion of the court, present and cross-examine witnesses and the court may receive the testimony of any other person. The court may exclude all persons not necessary for the conduct of the proceedings. The person for whom the hearing is being held shall have the right to be present at the commitment hearing and such right may be waived only by him or his attorney. The court may in its discretion cause the hearing to be held in any suitable location in the State, without regard to whether the location is in the county of the court conducting the hearing, when the judge is satisfied that the health and welfare of the person concerned is best served by conducting the hearing in a location other than the probate court. The hearing shall be conducted in as informal a manner as may be consistent with orderly procedure and in a physical setting not likely to have a harmful effect on the mental health of the person. The court shall in receiving evidence follow the rules of evidence applicable to the probate courts of this State. If the person is indigent he shall have the right to a free transcript of the record of the proceedings.

HISTORY: 1962 Code Section 32-965; 1952 Code Section 32-961; 1942 Code Section 6229; 1932 Code Section 6229; Civ. C. '22 Section 5082; Civ. C. '12 Sections 3358, 3359; Civ. C. '02 Sections 2251, 2252; 1894 (21) 825; 1920 (31) 704; 1942 (33) 1081; 1931 (37) 239; 1932 (37) 1471; 1935 (39) 85; 1952 (47) 2042; 1974 (58) 2642; 1977 Act No. 99 Section 10.



SECTION 44-17-580. Hospitalization of person if court finds mental illness and other conditions.

(A) If, upon completion of the hearing and consideration of the record, the court finds upon clear and convincing evidence that the person is mentally ill, needs involuntary treatment and because of his condition:

(1) lacks sufficient insight or capacity to make responsible decisions with respect to his treatment; or

(2) there is a likelihood of serious harm to himself or others, the court shall order in-patient or out-patient treatment at a mental health facility, public or private, designated by the Department of Mental Health and may order out-patient treatment following in-patient treatment. If the court finds that the person is not mentally ill and not in need of involuntary treatment, the court shall dismiss the proceedings.

(B) If the court orders out-patient treatment and the respondent fails to adhere to the prescribed out-patient treatment order or program, the treatment facility shall report the failure to the court and the court upon notice to the respondent and his counsel shall order a supplemental hearing and may further order in-patient treatment in a designated facility as needed. The probate court issuing the order for out-patient treatment shall maintain jurisdiction over the person for the purpose of supplemental proceedings as set forth in this chapter and every order issued pursuant to this subsection must be so conditioned. An order for in-patient treatment at a mental health facility does not raise a presumption of incompetency and no rights may be denied a person unless specifically ordered by the court.

HISTORY: 1962 Code Section 32-966; 1952 Code Section 32-961; 1942 Code Section 6229; 1932 Code Section 6229; Civ. C. '22 Section 5082; Civ. C. '12 Sections 3358, 3359; Civ. C. '02 Sections 2251, 2252; 1894 (21) 825; 1920 (31) 704; 1924 (33) 1081; 1931 (37) 239; 1932 (37) 1471; 1935 (39) 85; 1952 (47) 2042; 1954 (48) 1732; 1974 (58) 2642; 1977 Act No. 99 Section 11; 2000 Act No. 253, Section 8; 2005 Act No. 120, Section 4, eff June 3, 2005.



SECTION 44-17-600. No admission shall be based on order more than thirty days after it has been rendered.

Any individual with respect to whom such order of hospitalization has been issued shall not be admitted to any public or private mental health facility or hospital on the basis thereof at any time after the expiration of thirty days following the date of the judicial order, unless the judge of probate issuing such order extends this date.

HISTORY: 1962 Code Section 32-968; 1954 (48) 1732; 1974 (58) 2642.



SECTION 44-17-610. Commitment to private, county, Veterans' Administration or other hospital.

Upon request by the individual, his relatives, spouse or guardian and agreement by the superintendent of the hospital concerned, the court may order the hospitalization of the patient in any private, county, Veterans' Administration or other suitable institution. Neither the State, any county nor any municipality shall be liable for any costs of or charges for sending an individual to a private institution or connected with or arising out of his being sent there.

HISTORY: 1962 Code Section 32-969; 1952 (47) 2042; 1974 (58) 2642.



SECTION 44-17-620. Appeal.

The petitioner or the person shall have the right to appeal from any order of the probate court issued pursuant to Section 44-17-580 to the court of common pleas of the county where the probate court is situated. The notice of intention to appeal together with the grounds for the appeal shall be filed in the probate court and the court of common pleas within fifteen days of the date of the order issued pursuant to Section 44-17-580. The appeal shall be heard by any circuit judge having jurisdiction in the county upon the record of the probate court. The judge may require that additional evidence be presented in the hearing if notice is given to both appellant and respondent.

The probate court shall be responsible for certifying the record on the proceedings before the probate court to the circuit court judge within thirty days of filing of the notice of intention to appeal. The circuit judge shall hold the hearing and render a decision affirming or reversing the order of the probate court within fifteen days of receipt of the record of the probate court.

The costs shall be borne by the applicant unless the court determines that he cannot afford them.

Any appeal from the order of the circuit judge shall be taken in the manner provided by the South Carolina Appellate Court Rules. An order of a circuit judge requiring release of the person shall be of force and effect unless it is reversed on appeal.

HISTORY: 1962 Code Section 32-970; 1952 (47) 2042; 1974 (58) 2642; 1977 Act No. 99 Section 12; 1999 Act No. 55, Section 46.



SECTION 44-17-630. Right to reexamination; notice.

A patient is entitled to a reexamination on the patient's own petition or that of any other interested person to the probate court of the county from which the patient was admitted. The treatment facility shall inform every patient and at least one other interested person of this right to petition for reexamination. Notice of this right must be given in writing upon admission to the hospital, once during the first six months of hospitalization, and every six months thereafter during the treatment of the patient. If no spouse, parent, legal guardian, or other interested person is known to exist, documentation in the patient's record of this finding is considered compliance with the notice requirement of this section.

Upon receipt of the petition the court shall conduct proceedings in accordance with this chapter, Chapter 9, Chapter 11, Chapter 13, Article 1 of Chapter 15, Chapter 17, and Chapter 27 of this title, except that the proceedings may not be required to be conducted if the petition is filed sooner than six months after the issuance of the order for treatment or sooner than three months after the holding of a hearing pursuant to this section. The costs must be borne by the petitioner unless the court determines that the petitioner cannot afford these costs.

HISTORY: 1962 Code Section 32-971; 1952 (47) 2042; 1974 (58) 2642; 1977 Act No. 99 Section 13; 1992 Act No. 323, Section 1.



SECTION 44-17-640. Admission to agency of the United States; jurisdiction retained.

If any person ordered to be admitted to an institution pursuant to this chapter, Chapter 9, Chapter 11, Chapter 13, Article 1 of Chapter 15, Chapter 17, and Chapter 27, is eligible for institutional care or treatment by any agency of the United States, the court, upon receipt of a certificate from the agency showing the facilities are available and that the person is eligible for care or treatment there, may order him to be placed in the custody of the agency for admittance. Jurisdiction shall be retained in the appropriate courts to inquire into the mental condition of the person admitted and to determine the necessity for continuance of his confinement. Every order of admittance issued pursuant to this section is so conditioned.

HISTORY: 1962 Code Section 32-973; 1974 (58) 2642; 1977 Act No. 99 Section 14.



SECTION 44-17-660. Payment of monies to state employees who are not performing their duties as state employees and are not full-time state employees.

Monies appropriated to implement the provisions of this article may be paid to a state employee if the employee is not performing his duties as a state employee and is not a full-time state employee.

HISTORY: 1986 Act No. 483.



SECTION 44-17-810. Release or discharge shall be upon own recognizance.

Unless in the opinion of the attending physician a person is incapable of caring for himself once released or discharged from a mental health facility, he shall be released or discharged upon his own recognizance. No other party shall sign for his release or discharge unless that party shall be the person who is to care for the released or discharged individual.

HISTORY: 1962 Code Section 32-985; 1974 (58) 2642.



SECTION 44-17-860. Unlawful taking of person from mental health facility without permission.

It shall be unlawful for any person, without prior authorization from the patient's attending physician, to take or cause to be taken any patient away from the grounds of any facility under the jurisdiction of the Department of Mental Health. Any person violating the provisions of this section shall be fined in a sum of not more than one thousand dollars or imprisoned for not exceeding one year, or both.

HISTORY: 1962 Code Section 32-989; 1974 (58) 2642.



SECTION 44-17-865. Department to notify law enforcement officials of patients absent without proper authorization.

If any person involuntarily committed to a facility under the jurisdiction of the Department of Mental Health is absent without proper authorization, the Department shall immediately notify by telephone the appropriate state and local law enforcement officials of such absence. Such notice shall also be confirmed in writing and mailed to such law enforcement officials within twenty-four hours after the absence is discovered.

HISTORY: 1980 Act No. 459, Section 2.



SECTION 44-17-870. Reconfinement of involuntarily committed patient who has left treatment facility without proper authorization.

If a patient involuntarily committed to a facility under the jurisdiction of the State Department of Mental Health is absent without proper authorization, a state or local law enforcement officer or employee of the department appointed pursuant to Section 44-11-70, upon the request of the facility superintendent or director or a designee and without the necessity of a warrant or a court order, may take the patient into custody and return the patient to a facility designated by the department. No person may be reconfined pursuant to this section after being continuously absent from the jurisdiction of the department for at least one year unless criminal charges are still pending against the patient or unless he was committed to a facility of the department pursuant to Chapter 24, Title 17.

HISTORY: 1962 Code Section 32-990; 1952 (47) 2042; 1954 (48) 1732; 1974 (58) 2642; 1977 Act No. 99 Section 19; 1980 Act No. 459, Section 1; 1992 Act No. 296, Section 5.



SECTION 44-17-890. Discharge or leave of absence during judicial proceeding.

Notwithstanding any other provisions of this chapter, no person with respect to whom proceedings for judicial confinement have been commenced shall be granted leave of absence, or discharged during the pendency of such proceedings unless ordered by the court upon the application of the patient or his legal guardian, parent, spouse or next of kin or upon the report of the superintendent of the facility that the person may be discharged with safety.

HISTORY: 1962 Code Section 32-992; 1974 (58) 2642; 1977 Act No. 99 Section 20.



SECTION 44-17-900. Officials not liable for release or discharge of patient.

Neither the superintendent of a mental health facility nor any other person legally participating in the release or discharge of a patient shall be liable either civilly or criminally on account of such participation.

HISTORY: 1962 Code Section 32-993; 1974 (58) 2642.






CHAPTER 20 - SOUTH CAROLINA INTELLECTUAL DISABILITY, RELATED DISABILITIES, HEAD INJURIES, AND SPINAL CORD INJURIES ACT

SECTION 44-20-10. Short title.

This chapter may be cited as the "South Carolina Intellectual Disability, Related Disabilities, Head Injuries, and Spinal Cord Injuries Act".

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-20. Purpose of chapter.

The State of South Carolina recognizes that a person with intellectual disability, a related disability, head injury, or spinal cord injury is a person who experiences the benefits of family, education, employment, and community as do all citizens. It is the purpose of this chapter to assist persons with intellectual disability, related disabilities, head injuries, or spinal cord injuries by providing services to enable them to participate as valued members of their communities to the maximum extent practical and to live with their families or in family settings in the community in the least restrictive environment available.

When persons with intellectual disability, related disabilities, head injuries, or spinal cord injuries cannot live in communities or with their families, the State shall provide quality care and treatment in the least restrictive environment practical.

In order to plan and coordinate state and locally funded services for persons with intellectual disability, related disabilities, head injuries, or spinal cord injuries, a statewide network of local boards of disabilities and special needs is established. Services will be delivered to clients in their homes or communities through these boards and other local providers.

It is recognized that persons with intellectual disability, related disabilities, head injuries, or spinal cord injuries have the right to receive services from public and other agencies that provide services to South Carolina citizens and to have those services coordinated with the services needed because of their disabilities.

South Carolina recognizes the value of preventing intellectual disability, related disabilities, head injuries, and spinal cord injuries through education and research and supports efforts to this end.

The State recognizes the importance of the role of parents and families in shaping services for persons with intellectual disability, related disabilities, head injuries, or spinal cord injuries as well as the importance of providing services to families to enable them to care for a family member with these disabilities.

Admission to services of the South Carolina Department of Disabilities and Special Needs does not terminate or reduce the rights and responsibilities of parents. Parental involvement and participation in mutual planning with the department to meet the needs of the client facilitates decisions and treatment plans that serve the best interest and welfare of the client.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-30. Definitions.

As used in this chapter:

(1) "Applicant" means a person who is believed to have intellectual disability, one or more related disabilities, one or more head injuries, one or more spinal cord injuries, or an infant at high risk of a developmental disability who has applied for services of the South Carolina Department of Disabilities and Special Needs.

(2) "Client" is a person who is determined by the Department of Disabilities and Special Needs to have intellectual disability, a related disability, head injury, or spinal cord injury and is receiving services or is an infant at risk of having a developmental disability and is receiving services.

(3) "Commission" means the South Carolina Commission on Disabilities and Special Needs, the policy-making and governing body of the Department of Disabilities and Special Needs.

(4) "County disabilities and special needs boards" means the local public body administering, planning, coordinating, or providing services within a county or combination of counties for persons with intellectual disability, related disabilities, head injuries, or spinal cord injuries and recognized by the department.

(5) "Day programs" are programs provided to persons with intellectual disability, related disabilities, head injuries, or spinal cord injuries outside of their residences affording development, training, employment, or recreational opportunities as prescribed by the Department of Disabilities and Special Needs.

(6) "Department" means the South Carolina Department of Disabilities and Special Needs.

(7) "Director" means the South Carolina Director of the Department of Disabilities and Special Needs, the chief executive director appointed by the commission.

(8) "Disabilities and special needs services" are activities designed to achieve the results specified in an individual client's plan.

(9) "High risk infant" means a child less than thirty-six months of age whose genetic, medical, or environmental history is predictive of a substantially greater risk for a developmental disability than that for the general population.

(10) "Least restrictive environment" means the surrounding circumstances that provide as little intrusion and disruption from the normal pattern of living as possible.

(11) "Improvements" means the construction, reconstruction of buildings, and other permanent improvements for regional centers and other programs provided by the department directly or through contract with county boards of disabilities and special needs, including equipment and the cost of acquiring and improving lands for equipment.

(12) "Intellectual disability" means significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior and manifested during the developmental period.

(13) "Obligations" means the obligations in the form of notes or bonds or contractual agreements issued or entered into by the commission pursuant to the authorization of this chapter and of Act 1377 of 1968 to provide funds with which to repay the proceeds of capital improvement bonds allocated by the State Budget and Control Board.

(14) "Regional residential center" is a twenty-four hour residential facility serving a multicounty area and designated by the department.

(15) "Related disability" is a severe, chronic condition found to be closely related to intellectual disability or to require treatment similar to that required for persons with intellectual disability and must meet the following conditions:

(a) It is attributable to cerebral palsy, epilepsy, autism, or any other condition other than mental illness found to be closely related to intellectual disability because this condition results in impairment of general intellectual functioning or adaptive behavior similar to that of persons with intellectual disability and requires treatment or services similar to those required for these persons.

(b) It is manifested before twenty-two years of age.

(c) It is likely to continue indefinitely.

(d) It results in substantial functional limitations in three or more of the following areas of major life activity: self-care, understanding and use of language, learning, mobility, self-direction, and capacity for independent living.

(16) "Residential programs" are services providing dwelling places to clients for an extended period of time with assistance for activities of daily living ranging from constant to intermittent supervision as required by the individual client's needs.

(17) "Revenues" or "its revenues" means revenue derived from paying clients at regional residential centers and community residences but does not include Medicaid, Medicare, or other federal funds received with the stipulation that they be used to provide services to clients.

(18) "State capital improvement bonds" means bonds issued pursuant to Act 1377 of 1968.

(19) "State board" shall mean the State Budget and Control Board as constituted pursuant to Chapter 11, Title 1.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-210. Creation of South Carolina Commission on Disabilities and Special Needs; membership; terms of office; removal; vacancies.

There is created the South Carolina Commission on Disabilities and Special Needs. The commission consists of seven members. One member must be a resident of each congressional district appointed by the Governor upon the advice and consent of the Senate. They shall serve for four years and until their successors are appointed and qualify. Members of the commission are subject to removal by the Governor pursuant to the provisions of Section 1-3-240. A vacancy may be filled by the Governor for the unexpired portion of the term.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011; 2012 Act No. 222, Section 13, eff June 7, 2012.



SECTION 44-20-220. Duties of Commission; per diem; appointment of Director of Disabilities and Special Needs; advisory committees.

The commission shall determine the policy and promulgate regulations governing the operation of the department and the employment of professional staff and personnel. The members of the commission shall receive subsistence, mileage, and per diem as may be provided by law for members of state boards, committees, and commissions. The commission shall appoint and in its discretion remove a South Carolina Director of Disabilities and Special Needs who is the chief executive officer of the department. The commission may appoint advisory committees it considers necessary to assist in the effective conduct of its responsibilities. The commission may educate the public and state and local officials as to the need for the funding, development, and coordination of services for persons with intellectual disability, related disabilities, head injuries, and spinal cord injuries and promote the best interest of persons with intellectual disability, related disabilities, head injuries, and spinal cord injuries. The commission is authorized to promulgate regulations to carry out the provisions of this chapter and other laws related to intellectual disability, related disabilities, head injuries, or spinal cord injuries. In promulgating these regulations, the commission must consult with the advisory committee of the division for which the regulations shall apply.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-230. Powers and duties of director.

Subject to the supervision, direction, and control of the commission, the director shall administer the policies and regulations established by the commission. The director may appoint and in his discretion remove all other officers and employees of the department subject to the approval of the commission.

HISTORY: 1990, Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-240. Creation of Department of Disabilities and Special Needs; divisions.

There is created the South Carolina Department of Disabilities and Special Needs which has authority over all of the state's services and programs for the treatment and training of persons with intellectual disability, related disabilities, head injuries, and spinal cord injuries. This authority does not include services delivered by other agencies of the State as prescribed by statute. The department must be comprised of an Intellectual Disability Division, an Autism Division, and a Head and Spinal Cord Injuries Division. The department may be divided into additional divisions as may be determined by the director and approved and named by the commission. Responsibility for all autistic services is transferred from the Department of Mental Health to the Department of Disabilities and Special Needs.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-250. Powers and duties of Department.

The department shall coordinate services and programs with other state and local agencies for persons with intellectual disability, related disabilities, head injuries, and spinal cord injuries. The department may negotiate and contract with local agencies, county boards of disabilities and special needs, private organizations, and foundations in order to implement the planning and development of a full range of services and programs for persons with intellectual disability, related disabilities, head injuries, and spinal cord injuries subject to law and the availability of fiscal resources. The department has the same right to be reimbursed for expenses in providing disabilities and special needs services through a contractual arrangement as it has to be reimbursed for expenses provided through direct departmental services. The department shall develop service standards for programs of the department and for programs for which the department may contract and shall review and evaluate these programs on a periodic basis.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-255. Ownership of property confirmed in Department of Disabilities and Special Needs; retention of subsequent sales proceeds.

(A) Upon execution of the deed as provided in subsection (B) of this section, ownership of the tract of real property in Richland County described in Section 1 of Act 1645 of 1972 is confirmed in the South Carolina Department of Disabilities and Special Needs as the successor agency to the South Carolina Department of Mental Retardation.

(B) The State Budget and Control Board shall cause to be executed and recorded an appropriate deed conveying the tract to the South Carolina Department of Disabilities and Special Needs.

(C) Proceeds of a subsequent sale of the tract that is the subject of this section may be retained by the South Carolina Department of Disabilities and Special Needs.

HISTORY: 2003 Act No. 29, Section 1, eff May 14, 2003; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-260. Research programs.

The department, with funds available for these purposes, may conduct research to determine the causes, proper treatment, and diagnosis of intellectual disability, related disabilities, head injuries, and spinal cord injuries and may use facilities and personnel under its control and management for carrying out the research so long as the rights of the client are preserved and prior consent is obtained pursuant to Section 44-26-180.

HISTORY: 1990 Act No. 496, Section 1; 1992 Act No. 366, Section 2; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-270. Administration of federal funds.

The department is designated as the state's intellectual disability, related disabilities, head injuries, and spinal cord injuries authority for the purpose of administering federal funds allocated to South Carolina for intellectual disability programs, related disability programs, head injury programs, and spinal cord injury programs. This authority does not include the functions and responsibilities granted to the South Carolina Department of Health and Environmental Control or to the South Carolina Department of Vocational Rehabilitation or the administration of the "State Hospital Construction and Franchising Act".

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-280. Contracts for expansion of service.

The department may negotiate and contract with an agency of the United States or a state or private agency to obtain grants to assist in the expansion and improvement of services to persons with intellectual disability, related disabilities, head injuries, or spinal cord injuries and may expend the grants under the terms and conditions of the award.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-290. Security guards; powers; bonds.

The director or his designee may employ at regional centers security guards who are vested and charged with the powers and the duties of peace officers. They may arrest felons and misdemeanants, eject trespassers, and, without warrant, arrest persons for disorderly conduct who are trespassers on the grounds of the regional center and have them tried in a court of competent jurisdiction. Officers so employed must be bonded and under the direct supervision of the South Carolina Law Enforcement Division and shall report directly to the director or his designee.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-300. Motor vehicle liability insurance for employees of Department.

The department may acquire motor vehicle liability insurance for employees operating department vehicles or private vehicles in connection with their official departmental duties to protect against liability.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-310. Sale of timber from forest lands; disposition of funds.

The department may sell timber from its forest lands with the proceeds from the sales to be deposited in the general fund of the State. Before a sale, the State Budget and Control Board shall consult with the State Forester to determine the economic feasibility of the sale, and a sale must not be made without the approval of the board.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-320. Acceptance of gifts, etc. by Department; policies and regulations.

The department or any of its programs may accept gifts, bequests, devises, grants, and donations of money, real property, and personal property for use in expanding and improving services to persons with intellectual disability, related disabilities, head injuries, and spinal cord injuries available to the people of this State. However, nothing may be accepted by the department with the understanding that it diminishes an obligation for paying care and maintenance charges or other monies due the department for services rendered. The commission may formulate policies and promulgate regulations governing the disposition of gifts, bequests, devises, grants, and donations. If they are given to a specific service program of the department they must remain and be used for that program only or to its successor program.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-330. Granting of easements, permits, or rights-of-way by Department.

The department may grant easements, permits, or rights-of-way on terms and conditions it considers to be in the best interest of the State, across, over, or under land held by the department for the construction of water, sewer, drainage, natural gas, telephone, telegraph, and electric power lines.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-340. Records and reports pertaining to client; confidentiality of information; waiver.

(A) A person, hospital, or other organization may provide information, interviews, reports, statements, written memoranda, documents, or other data related to the condition and treatment of a client or applicant to the department, and no liability for damages or other relief arises against the person, hospital, or organization for providing the information or material.

(B) All records pertaining to the identity of a person whose condition or treatment has been studied by the department are confidential and privileged information. However, upon the written request of the client, the client's or applicant's parent with legal custody, legal guardian, or spouse with the written permission of the client or applicant or under subpoena by a court of law, the department may furnish pertinent records in its possession to appropriate parties.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-350. Reimbursement to State for its fiscal outlay on behalf of Department; charge for services; hearing and review procedures; collection of claims.

(A) Reasonable reimbursement to the State for its fiscal outlay on behalf of services rendered by the department or any other agency authorized by the department to offer services to clients is a just obligation of the person with intellectual disability, a related disability, head injury, or spinal cord injury, his estate, or his parent or guardian under the conditions and terms provided in this section.

(B) The department or an agency authorized by the department to offer services to clients may charge for its services. However, no service may be denied a client or his parent or guardian because of inability to pay part or all of the department's or other agency's expenses in providing that service. Where federal reimbursement is authorized for services provided, the department initially shall seek federal reimbursement. No charge or combination of charges may exceed the actual cost of services rendered. The commission shall approve the procedures established to determine ability to pay and may authorize its designees to reduce or waive charges based upon its findings.

(C) Parents, guardians, or other responsible relatives must not be charged for regional center or community residential services provided by the department for their child or ward. However, a person receiving nonresidential services or his parent or guardian may be assessed a charge for services received, not to exceed cost. The department with the approval of the commission may determine for which services it charges.

(D) The department shall establish a hearing and review procedure so that a client or his parent or guardian may appeal charges made for services or may present to officials of the department information or evidence to be considered in establishing charges. The department may utilize legal procedures to collect lawful claims.

(E) The department may establish by regulation charges for other services it renders.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-355. Fee for Intermediate Care Facilities for persons with intellectual disability; proceeds to general fund.

The department shall assess and collect a fee on all Intermediate Care Facilities for the persons with intellectual disability, as defined in Section 44-7-130(19). Providers holding licenses on these facilities shall pay to the department a fee equal to eight dollars and fifty cents a patient day in these facilities. The department shall pay all proceeds from the fee into the general fund of the State.

HISTORY: 1993 Act No. 164, Part II, Section 17B; 1994 Act No. 497, Part II, Section 14; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-360. Midlands Center, Coastal Center, Pee Dee Center, and Whitten Center designated as independent school districts.

(A) The physical boundaries of Midlands Center, Coastal Center, Pee Dee Center, and Whitten Center are designated as independent school districts. These facilities may elect to participate in the usual activities of the districts, to receive state and federal aid, and to utilize other benefits enjoyed by independent school districts in general.

(B) The commission operates as the board of trustees for these districts for administrative purposes, including the receipt and expenditure of funds granted to these districts for any purpose.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-365. Closing regional centers to be authorized by law.

No regional center of the department may be closed except as authorized by the General Assembly by law in an enactment that specifies by name the regional center to be closed.

HISTORY: 2000 Act No. 343, Section 1; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-370. Notification of applicant qualifying for services; county programs; training programs.

(A) The department shall:

(1) notify applicants when they have qualified under the provisions of this chapter;

(2) establish standards of operation and service for county disabilities and special needs programs funded in part or in whole by state appropriations to the department or through other fiscal resources under its control;

(3) review service plans submitted by county boards of disabilities and special needs and determine priorities for funding plans or portions of the plans subject to available funds;

(4) review county programs covered in this chapter;

(5) offer consultation and direction to county boards;

(6) take other action not inconsistent with the law to promote a high quality of services to persons with intellectual disability, related disabilities, head injuries, or spinal cord injuries and their families.

(B) The department shall seek to develop and utilize the most current and promising methods for the training of persons with intellectual disability, related disabilities, head injuries, and spinal cord injuries. It shall utilize the assistance, services, and findings of other state and federal agencies. The department shall disseminate these methods to county boards and programs providing related services.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-375. County boards of disabilities and special needs; establishment; recognition.

(A) Before July 1, 1992, county boards of disabilities and special needs must be created within a county or within a combination of counties by ordinance of the governing bodies of the counties concerned. The ordinance must establish the number, terms, appointment, and removal of board members and provide for their powers and duties in compliance with state law and the process for appointing board members which existed on January 1, 1991, must be preserved in the ordinance. However, where the county legislative delegation or county council recommends board members to the appointing authority, the delegation may transfer its authority to recommend to the council or the council may transfer its authority to the delegation. If there is a transfer, preservation of the authority to recommend existing on January 1, 1991, is not required, and the new recommending authority must be contained in the ordinance.

(B) County boards of disabilities and special needs established before January 1, 1991, shall continue to exist, operate, and function as they existed on January 1, 1991, until created by ordinance pursuant to subsection (A).

(C) After June 30, 1992, the department shall recognize only county boards of disabilities and special needs that plan, administer, or provide services to persons with intellectual disability, related disabilities, head injuries, and spinal cord injuries within a county or combination of counties which are created or established pursuant to this section, including those whose members are appointed by the Governor. A county board of disabilities and special needs created by ordinance before January 1, 1991, is considered created pursuant to this section, provided the ordinance includes and complies with the provisions of subsection (A).

(D) A county board of disabilities and special needs is a public entity.

(E) In Dorchester County, appointments made pursuant to this section are governed by the provisions of Act 512 of 1996.

(F) In Georgetown County, appointments made pursuant to this section are governed by the provisions of Act 515 of 1996.

HISTORY: 1990 Act No. 496, Section 1; 1991 Act No. 32, Section 1; 1992 Act No. 381, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-378. Composition of board; tenure.

A county board of disabilities and special needs established pursuant to Section 44-20-375 must consist of not less than five members. If the board is created within a combination of counties, the number of members representing each county must be proportional to the county's population in relation to the total population of the counties served by the board. However, a county participating in a multicounty board must not have less than two members. The term of the members is four years and until their successors are appointed and qualify. Vacancies for unexpired terms must be filled in the same manner as the original appointments. A member may be removed by the appointing authority for neglect of duty, misconduct, or malfeasance in office after being given a written statement of reasons and an opportunity to be heard.

HISTORY: 1990 Act No. 496, Section 1; 1991 Act No. 32, Section 2; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-380. Funds for county boards of disabilities and special needs.

(A) County disabilities and special needs boards are encouraged to utilize lawful sources of funding to further the development of appropriate community services to meet the needs of persons with intellectual disability, related disabilities, head injuries, or spinal cord injuries and their families.

(B) County boards may apply to the department for funds for community services development under the terms and conditions as may be prescribed by the department. The department shall review the applications and, subject to state appropriations to the department or to other funds under the department's control, may fund the programs it considers in the best interest of service delivery to the citizens of the State with intellectual disability, related disabilities, head injuries, or spinal cord injuries.

(C) Subject to the approval of the department, county boards may seek state or federal funds administered by state agencies other than the department, funds from local governments or from private sources, or funds available from agencies of the federal government. The county boards may not apply directly to the General Assembly for funding or receive funds directly from the General Assembly.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-385. Additional powers and duties of county boards of disabilities and special needs.

Subject to the provisions of this chapter and the regulations of the department each county disabilities and special needs board:

(1) is the administrative, planning, coordinating, and service delivery body for county disabilities and special needs services funded in whole or in part by state appropriations to the department or funded from other sources under the department's control. It is a body corporate in deed and in law with all the powers incident to corporation including the power to incur debt insofar as that debt is payable from contract, grant, or other revenues and is not the debt of the State or its other political subdivisions. A county board may purchase and hold real and mortgage property and erect and maintain buildings. The department shall approve all debt of a county board to be paid in whole or in part from contract, grant, or other revenues provided by the State. However, the department has no responsibility for the debt so approved;

(2) shall submit an annual plan and projected budget to the department for approval and consideration of funding;

(3) shall review and evaluate on at least an annual basis the county disabilities and special needs services provided pursuant to this chapter and report its findings and recommendations to the department;

(4) shall promote and accept local financial support for the county program from private and other lawful sources and promote public support from municipal and county sources;

(5) shall employ personnel and expend its budget for the direct delivery of services or contract with those service vendors necessary to carry out the county intellectual disability, related disabilities, head injuries, and spinal cord injuries services program who meet specifications prescribed by the department;

(6) shall plan, arrange, implement, and monitor working agreements with other human service agencies, public and private, and with other educational and judicial agencies;

(7) shall provide the department records, reports, and access to its sponsored services and facilities the department may require and submit its sponsored services and facilities to licensing requirements of the department or to the licensing requirements of other state or local agencies having this legal authority;

(8) shall represent the best interest of persons with intellectual disability, related disabilities, head injuries, or spinal cord injuries to the public, public officials, and other public or private organizations.

HISTORY: 1991 Act No. 8, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-390. Initial intake and assessment service for person believed to be in need of services; service plans; residency requirements.

(A) In order to provide assistance to families and individuals the department shall provide an initial intake and assessment service to a person believed to be in need of services and who makes application for them. An assessment must be provided through diagnostic centers approved by the department. If upon completion of the assessment, the applicant is determined to have intellectual disability, a related disability, head injury, or spinal cord injury and be in need of services, he may become a client of the department and eligible for services. A service plan must be designated for each person assessed. A person determined to have intellectual disability, a related disability, head injury, or spinal cord injury and who chooses to become a client of the department, must be provided with the delivery or coordination of services by the department. A person determined not to have intellectual disability, a related disability, head injury, or spinal cord injury may be provided by the department with referral and assistance in obtaining appropriate services or further evaluation.

(B) Service plans must recommend the services to assist the individual in developing to the fullest potential in the least restrictive environment available. The department shall determine the "least restrictive environment" and may contract with individuals or organizations for a reasonable sum as determined by the department to provide the services. The department shall review service plans of its clients at least periodically according to standards prescribing the frequency to ensure that appropriate services are being provided in the least restrictive environment available. The parents, the legal guardian, the client, and other appropriate parties must be included in the review. The department shall develop standards prescribing the service plan review.

(C) No individual believed to have intellectual disability, a related disability, head injury, or spinal cord injury may be admitted to the services of the department until he has been examined at a diagnostic center of the department or a diagnostic center approved by the department and certified by the department on the basis of acceptable data to have intellectual disability, a related disability, head injury, or spinal cord injury or unless he is an infant at risk of a developmental disability and in need of the department's services.

(D) The applicant shall meet residency requirements in at least one of the following categories:

(1) The applicant or his spouse, parent, with or without legal custody, or legal guardian is domiciled in South Carolina.

(2) The applicant or his spouse, parent, with or without legal custody, or legal guardian lives outside South Carolina but retains legal residency in this State and demonstrates to the department's satisfaction his intent to return to South Carolina.

(3) The applicant or his spouse or parent, with or without legal custody, or legal guardian is a legal resident of a state which is an active member of the Interstate Compact on Mental Health and qualifies for services under it.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-400. Admission of person to services of Department for evaluation and diagnosis; form for application.

Upon the written request of the person, the person's parents, parent with legal custody, or lawful custodian or legal guardian and subject to the availability of suitable accommodations and services, a person with intellectual disability, a related disability, head injury, or spinal cord injury may be admitted to the services of the department for evaluation and diagnosis and shall remain in the residential services of the department for that period required to complete the diagnostic study. However, this period may not exceed thirty days except upon approval of the director or his designee. Individuals admitted under the provisions of this section are subject to the same regulations and departmental policies as regular admissions. The department may prescribe the form of the written application for diagnostic services.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-410. Requirement for admission to services.

A person who is determined to be eligible for services is subject to the following considerations regarding his order of admission to services and programs:

(1) relative need of the person for special training, supervision, treatment, or care;

(2) availability of services suitable to the needs of the applicant.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-420. Designation of service or program in which client is placed.

The director or his designee may designate the service or program in which a client is placed. The appropriate services and programs must be determined by the evaluation and assessment of the needs, interests, and goals of the client.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-430. Final authority over applicant eligibility, etc.

The director or his designee has the final authority over applicant eligibility, determination, or services and admission order, subject to policies adopted by the commission.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-440. Admission of client upon request of parent, spouse, lawful custodian or legal guardian, or upon request of applicant.

Subject to the availability of suitable services and programs and subject to the provisions of "Requirement for Admission to Services", "Order in which Person May be Admitted", and "Final Authority over Eligibility", the director or his designee may admit a client to the services of the department upon the written request of the parents of the person with intellectual disability, a related disability, head injury, or spinal cord injury, a parent with legal custody, spouse, lawful custodian or legal guardian, or the person with intellectual disability, a related disability, head injury, or spinal cord injury seeking to be admitted to the department's services if the person is twenty-one years of age or over and competent to make the decision. The department shall prescribe the form of the application for services.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-450. Proceedings for involuntary admission; petition; hearing; service of notice; guardian ad litem; right to counsel; report; termination of proceedings; order of admission; appeal; confinement in jail prohibited.

(A) Proceedings for the involuntary admission of a person with intellectual disability or a related disability to the services of the department may be initiated by the filing of a verified petition with the probate or the family court by:

(1) the spouse;

(2) a relative;

(3) the parents;

(4) a parent with legal custody;

(5) the legal guardian of the person;

(6) the person in charge of a public or private institution in which the individual is residing at the time;

(7) the director of the county department of social services of the county in which the person resides; or

(8) a solicitor or an assistant solicitor responsible for the criminal prosecution pursuant to Section 44-23-430(2).

Upon filing of the petition, the judge shall set a date for a hearing on it and ensure that the client has an attorney who represents him. The parents, parent with legal custody, spouse, guardian, or nearest known relative of the person alleged to have intellectual disability or a related disability and in whose behalf the petition has been made and in the discretion of the court, the individual alleged to have intellectual disability or a related disability and the department must be served by the court with a written notice of the time and place of the hearing, together with a written statement of the matters stated in the petition. If no parent, spouse, legal guardian, or known relative of the person alleged to have intellectual disability or a related disability is found, the court shall appoint a guardian ad litem to represent the person alleged to have intellectual disability or a related disability, and the notice must be served upon the guardian. If the parent, spouse, guardian, or known relative of the person alleged to have intellectual disability or a related disability is found, he must be notified of the right to an attorney at the hearing.

(B) The hearing on the petition may be in the courthouse or at the place of residence of the person alleged to have intellectual disability or a related disability or at another place considered appropriate by the court. The person alleged to have intellectual disability or a related disability does not need to be present if the court determines that the hearing would be injurious or detrimental to the person alleged to have intellectual disability or a related disability or if the person's mental or physical condition prevents his participation in the hearing. However, his attorney must be present.

(C) A report of the person in charge of the examination of the person alleged to have intellectual disability or a related disability at the diagnostic center referred to in "Requirement for Admission" must be submitted to the court at the hearing. The court may not render judgment in the hearing unless this report is available and introduced.

(D) If the court determines that the evidence presented by the examiners at the diagnostic center, along with other evidence presented to the court, is to the effect that the person does not in fact have intellectual disability or a related disability to an extent which would require commitment, it shall terminate the proceeding and dismiss the petition.

(E) If the person is found by the court to have intellectual disability or a related disability and be in need of placement in a facility or service program of the department, the court shall order that he be admitted to the jurisdiction of the department as soon as necessary services are available and include in the order a summary of the evidence presented and order of the court.

(F) The department shall inform the court as soon after the date of the order as practical that suitable accommodations and services are available to meet the needs of the person with intellectual disability or a related disability. Upon notification, the court shall direct the petitioner in these proceedings to transport the person with intellectual disability or a related disability to a program the department designates.

(G) A party to these proceedings may appeal from the order of the court to the court of common pleas, and a trial de novo with a jury must be held in the same manner as in civil actions unless the petitioner through his attorney waives his right to a jury trial. Pending a final determination of the appeal, the person with intellectual disability or a related disability must be placed in protective custody in either a facility of the department or in some other suitable place designated by the court. No person with intellectual disability or a related disability must be confined in jail unless there is a criminal charge pending against him.

HISTORY: 1990 Act No. 496, Section 1; 1997 Act No. 52, Section 1; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-460. Discharge of client; detention of voluntarily admitted client; venue for judicial admission; protective custody for client.

(A) A person admitted or committed to the services of the department remains a client and is eligible for services until discharged. When the department determines that a client admitted to services is no longer in need of them, the director or his designee may discharge him. When the only basis of the department's provision of services to a client is that he is a person with intellectual disability or a related disability and it is determined that he is no longer in that condition, the director or his designee shall discharge him as soon as practical. A client of the department who is receiving residential services may be released to his spouse, parent, guardian, or relative or another suitable person for a time and under conditions the director or his designee may prescribe.

(B) When a client voluntarily admitted requests discharge or the person upon whose application the client was admitted to the department's services requests discharge in writing, the client may be detained by the department for no more than ninety-six hours. However, if the condition of the person is considered by the director or his designee to be such that he cannot be discharged with safety to himself or with safety to the general public, the director or his designee may postpone the requested discharge for not more than fifteen days and cause to be filed an application for judicial admission. For the purpose of this section, the Probate Court or Family Court of the county in which the facility where the person with intellectual disability or a related disability resides is located is the venue for judicial admission. Pending a final determination on the application, the court shall order the person with intellectual disability or a related disability placed in protective custody in either a facility of the department or in some other suitable place designated by the court.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-470. Return of nonresident person with intellectual disability or related disability to agency of state of his residency; reciprocal agreements with other states; detention of person returned by out-of-state agency; expenses.

(A) The department may return a nonresident person with intellectual disability or a related disability admitted to a service or program in this State to the proper agency of the state of his residence.

(B) The department is authorized to enter into reciprocal agreements with the proper agencies of other states to facilitate the return to the state of their residence persons admitted or committed to services for persons with intellectual disability or a related disability in this State or other states.

(C) The department may detain a person with intellectual disability or a related disability returned to this State from the state of his commitment for not more than ninety-six hours pending order of the court in commitment proceedings in this State.

(D) The expense of returning persons with intellectual disability or a related disability to other states must be paid by this State, and the expense of returning residents of this State with intellectual disability or a related disability must be paid by the state making the return when interstate agreements to that effect have been negotiated.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-480. Placement of client out of home; payment for services.

When the department determines that the welfare of a client would be facilitated by his placement out of the home, the client must be evaluated by the department, and the least restrictive level of care possible for the client must be recommended and provided when available. The department shall determine which levels of care are more restrictive and is responsible for providing a range of placements offering various levels of supervision. The department may pay an individual or organization furnishing residential alternatives to clients under this section a reasonable sum for services rendered, as determined by the department.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-490. Placement of client in employment situation; sheltered employment and training programs; compensation of clients.

(A) When the department determines that a client may benefit from being placed in an employment situation, the department shall regulate the terms and conditions of employment, shall supervise persons with intellectual disability, a related disability, head injury, or spinal cord injury so employed, and may assist the client in the management of monies earned through employment to the end that the best interests of the client are served.

(B) The department may operate sheltered employment and training programs at its various facilities and in communities and may pay clients employed in these settings from earnings of the program or from other funds available for this purpose.

(C) Clients who receive job training and employment services from the department must be compensated in accordance with applicable state and federal laws and regulations.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-500. Order of confinement for client.

When a client is absent from a facility or program and there is probable cause the client may be in danger, the director or his designee may issue an order of confinement for the client. This order, when endorsed by the judge of the probate, family, or Circuit Court of the county in which the client is present or residing, authorizes a peace officer to take the client into custody for not more than twenty-four hours and to return him or cause him to be returned to the place designated by the director or his designee.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-510. Attendance of client in community based public school classes.

Placement of a person with intellectual disability, a related disability, head injury, or spinal cord injury in a program of the department does not preclude his attendance in community-based public school classes when the individual qualifies for the classes.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-710. Licensing of facilities and programs.

No day program in part or in full for the care, training, or treatment of a person with intellectual disability, a related disability, head injury, or spinal cord injury may deliver services unless a license first is obtained from the department. For the purpose of this article "in part" means a program operating for ten hours a week or more. Educational and training services offered under the sponsorship and direction of school districts and other state agencies are not required to be licensed under this article.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-720. Minimum standards of operation and license programs.

The department shall establish minimum standards of operation and license programs provided for in "Facilities and Programs must be Licensed".

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-730. Criteria for issuance of license.

In determining whether a license may be issued, the department shall consider if the program for which the license is applied conforms with the local and state service plans and if the proposed location conforms to use.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-740. Restrictions as to services; number of clients; form of application for license; term of license; license as not transferrable.

No day program may accept a person with intellectual disability, a related disability, head injury, or spinal cord injury for services other than those for which it is licensed. No program may serve more than the number of clients as provided on the license. An applicant for a license shall file an application with the department in a form and under conditions the department may prescribe. The license must be issued for up to three years unless sooner suspended, revoked, or surrendered. The license is not transferable and must not be assigned.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-750. Inspection of facilities; filing copy of bylaws, regulations, and rates of charges; inspection of records.

The department shall make day program inspections as it may prescribe by regulation. The day programs subject to this article may be visited and inspected by the director or his designees no less than annually and before the issuance of a license. Upon request, each program shall file with the department a copy of its bylaws, regulations, and rates of charges. The records of each licensed program are open to the inspection of the director or his designees.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-760. Disclosure of inspections; protection of names of clients.

Information received by the department through licensing inspections or as otherwise authorized may be disclosed publicly upon written request to the department. The reports may not identify individuals receiving services from the department.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-770. Denial, suspension or revocation of license; grounds.

The department shall deny, suspend, or revoke a license on any of the following grounds:

(1) failure to establish or maintain proper standards of care and service as prescribed by the department;

(2) conduct or practices detrimental to the health or safety of residents or employees of the day program. This item does not apply to healing practices authorized by law;

(3) violation of the provisions of this article or regulations promulgated under it.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-780. Notifying operator of program of deficiencies; time for correction; notice of impending denial, suspension or revocation of license; exception for immediate threat.

(A) The department shall give written notification to the governing board or if none, the operator of a program of deficiencies, and the applicant or licensee must be given a specified time in which to correct the deficiencies. If the department determines to deny, suspend, or revoke a license, it shall send to the applicant or licensee by certified mail a notice setting forth the reason for the determination. The denial, suspension, or revocation becomes final fifteen calendar days after the mailing of the notice, unless the applicant or licensee within that time gives written notice of his desire for a hearing. If the applicant or licensee gives that notice, he must be given a hearing before the department and may present evidence. On the basis of the evidence, the determination must be affirmed or set aside by the director, and a copy of the decision, setting forth the findings of fact and the reasons upon which it is based must be sent by registered mail to the applicant.

(B) If an existing program has conditions or practices which, in the department's judgment, provide an immediate threat to the safety and welfare of the person with intellectual disability, a related disability, head injury, or spinal cord injury served, the department may immediately suspend or revoke the license of the program. Notification of the program board or operator by certified mail of the license suspension or revocation also must include the reasons or conditions. A person operating a program which has had its license suspended or revoked must be punished as provided in "Injunctions; Penalties".

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-790. Promulgation of regulations governing hearings.

The procedures governing hearings authorized by "Notice of Deficiencies ..." must be in accordance with regulations promulgated by the department. The director may appoint a review team, including consumers, to assist in the collection of information pertinent to the hearing.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-800. Appeal of decision concerning deficiencies, licenses, etc.

An applicant or licensee who is dissatisfied with the decision of the department as a result of the hearing provided for by "Procedures Governing Disciplinary Hearings ..." may appeal to a South Carolina administrative law judge as provided in Article 5, Chapter 23, Title 1.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-900. Injunctions; sufficiency of complaint; fines and penalties.

(A) The department, in accordance with the laws of the State governing injunctions and other processes, may maintain an action in the name of the State against a person for establishing, conducting, managing, or operating a day program for the care, training, and treatment of a person with intellectual disability, a related disability, head injury, or spinal cord injury without obtaining a license as provided in this article. In charging a defendant in a complaint in the action, it is sufficient to charge that the defendant, upon a certain day and in a certain county, provided day program services without a license, without averring more particular facts concerning the charge.

(B) A person violating the provisions of this article is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars for a first offense and two thousand dollars for a subsequent offense. Each day the day program operates after a first conviction is considered a subsequent offense.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-1000. Licensing by department to be done in conjunction with licensing by agency having responsibility outside the department's jurisdiction; cooperative agreements.

Licensing by the department must be done in conjunction with and not in place of licensing by an agency having responsibilities outside the department's jurisdiction. However, nothing in this section prevents the department from entering into cooperative agreements or contracts with an agency which has or may have licensing responsibilities in order to accomplish the licensing of programs.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-1110. Department's authority as to State's disabilities and special needs services and programs.

The department has authority for all of the state's disabilities and special needs services and programs.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-1120. Raising of money for construction of improvements.

The commission may raise monies for the construction of improvements under the terms and conditions of this article.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-1130. Limitation on amount of state capital improvement bonds.

The aggregate of the outstanding principal amounts of state capital improvement bonds issued for the commission may not exceed twenty million dollars.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-1140. Improvements for residential regional center or community facility; application.

If the commission determines that improvements are required for a residential regional center or community facility, it may make application for them to the State Budget and Control Board. The application must contain:

(1) a description of the improvements sought and their estimated cost;

(2) the number of paying clients receiving services from the department, the amount of fees received from the clients during the preceding fiscal year, and the estimated amount to be received from them during the next succeeding fiscal year;

(3) the revenues derived from the paying clients during the preceding three fiscal years;

(4) a suggested maturity schedule, which may not exceed twenty years, for the repayment of monies to be made available to the commission for state capital improvement bonds;

(5) a statement showing the debt service requirements of other outstanding obligations.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-1150. Budget and Control Board's powers and duties concerning application for improvements.

The State Budget and Control Board may approve, in whole or in part, or may modify an application received from the commission. If it finds that a need for the improvements sought by the commission exists, it may contract to make available to the commission funds to be realized from the sale of state capital improvements bonds if it finds that the revenues for the preceding fiscal year, if multiplied by the number of years, which may not exceed twenty, contemplated by the suggested or revised maturity schedule for the repayment of the monies to be made available to the commission, result in the production of a sum equal to not less than one hundred twenty-five percent of the aggregate principal and interest requirement of all outstanding obligations and all obligations to be incurred by the commission.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-1160. Use of monies derived from revenues.

Upon receiving the approval of the State Budget and Control Board the commission shall obligate itself to apply all monies derived from its revenues to the payment of the principal and interest of its outstanding obligations and those to be issued and to deliver to the board its obligations.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 181, Section 1078; 2011 Act No. 47, Section 2, eff June 7, 2011.



SECTION 44-20-1170. Special funds; disposition of revenues; withdrawal of funds.

(A) Following the execution and delivery of its obligations, the commission shall remit to the State Treasurer all its revenues, including accumulated revenues not applicable to prior obligations, for credit to a special fund. The special fund must be applied to meet the sums due by the commission under its obligations. These monies from the special fund must be applied by the State Treasurer to the payment of the principal of and interest on outstanding state capital improvement bonds.

(B) If the accumulation of revenues of the commission in the special fund exceeds the payment due or to become due during the then current fiscal year and an additional sum equal to the maximum annual debt service requirement of the obligations for a succeeding fiscal year, the State Budget and Control Board may permit the commission to withdraw the excess and apply it to improvements that have received the approval of the board or to transfer the excess out of the special fund for contract awards to local disabilities and special needs boards for needed improvements at the local level and for nonrecurring prevention, assistive technology, and quality initiatives at the regional centers and local boards.

HISTORY: 1990 Act No. 496, Section 1; 1993 Act No. 164, Part II, Section 3; 1993 Act No. 181, Section 1078; 1994 Act No. 497, Part II, Section 5; 2011 Act No. 47, Section 2, eff June 7, 2011.






CHAPTER 21 - DEPARTMENT OF DISABILITIES AND SPECIAL NEEDS FAMILY SUPPORT SERVICES

SECTION 44-21-10. Legislative intent; intent of program; guiding principles.

(A) It is the intent of the General Assembly that individuals with intellectual disability or related disabilities or head injuries, spinal cord injuries, or similar disabilities and their families be afforded supports that emphasize community living and enable them to enjoy typical lifestyles. One way to do this is to recognize that families are the greatest resource available to individuals with intellectual disability or related disabilities or head injuries, spinal cord injuries, or similar disabilities and that families must be supported in their role as primary caregivers. The General Assembly finds that supporting individuals and families in their effort to care for themselves or their family members at home is more efficient, cost-effective, and sensitive than maintaining people with intellectual disability or related disabilities in out-of-home residential settings.

(B) The intent of the Family Support Services Program provided for in this chapter is to assist individuals with disabilities and their families who desire or choose to support a family member with intellectual disability or a related disability or head injury, spinal cord injury, or similar disability in their home. The program is not meant to create a hardship on a family by supplanting or diverting access from other appropriate or necessary services. It is recognized that persons with intellectual disability or related disabilities or head injuries, spinal cord injuries, or similar disabilities have the right to receive services from public and other agencies that provide services to South Carolina citizens and to have those services coordinated with the services needed because of their disabilities. It is the position of this State that children and adults have the right to live with their families. The individual's and family's circumstances and desires must be taken into account when considering the appropriate types of services or supports which can best meet the needs of the individual and family.

(C) In recognition of the importance of families, the following principles must be used as guidelines in developing services to support families:

(1) Families and individuals with intellectual disability or related disabilities or head injuries, spinal cord injuries, or similar disabilities are best able to determine their own needs and should be able to make decisions concerning necessary, desirable, and appropriate services.

(2) Individuals and families should receive the support necessary to care for themselves or their family member at home.

(3) Family support is needed throughout the lifespan of an individual with intellectual disability or related disabilities or head injuries, spinal cord injuries, or similar disabilities.

(4) Family support services should be sensitive to the unique needs, strengths, and values of the individuals and the family and should be responsive to the needs of the entire family.

(5) Family support should build on existing social networks and natural sources of support and should encourage community integration.

(6) Family support services should be provided in a manner that develop comprehensive, responsive, and flexible support to individuals and families as their needs evolve over time.

(7) Family support services should be coordinated across the numerous agencies likely to provide resources and services to individuals and families and should be provided equitably across the State.

(8) Family, individual, and community-based services should be based on the principles of sharing ordinary places, developing meaningful relationships, learning things that are useful, making choices, as well as promoting an individual's self-esteem.

(9) Family support services should be sufficient to enable families to keep their family members with intellectual disability or related disabilities or head injuries, spinal cord injuries, or similar disabilities at home or be sufficient to enable the individual with a disability to remain at home.

(10) Services provided through the Family Support Program must be coordinated closely with services received from public and other agencies and shall foster collaboration and cooperation with all agencies providing services to individuals with intellectual disability or related disabilities or head injuries, spinal cord injuries, or similar disabilities.

(D) The General Assembly recognizes that the South Carolina Department of Disabilities and Special Needs for several years has developed and maintained a family support program that provides support services to some families with members with intellectual disability. The success of this program demonstrates the need and value of family support services. More families in the State should be able to receive appropriate services and assistance needed to stabilize the family unit.

HISTORY: 1993 Act No. 38, Section 1; 1994 Act No. 344, Section 2; 2011 Act No. 47, Section 3, eff June 7, 2011.



SECTION 44-21-20. Definitions.

As used in this chapter:

(1) "Department" means the Department of Disabilities and Special Needs.

(2) "Family support" means goods and services needed by individuals or families to care for themselves or their family members with intellectual disability or related disabilities or head injuries, spinal cord injuries, or similar disabilities and to enjoy a quality of life comparable to other community members.

(3) "Family Support Program" means a coordinated system of family support services administered by the department directly or through contracts with private nonprofit or governmental agencies across the State, or both.

HISTORY: 1993 Act No. 38, Section 1; 1994 Act No. 344, Section 2; 2011 Act No. 47, Section 3, eff June 7, 2011.



SECTION 44-21-30. Authority to contract or make grants.

The department may contract with or make grants to agencies or individuals to provide for a Family Support Program in accordance with this chapter. Services and supports developed must be flexible to address individual and family needs.

HISTORY: 1993 Act No. 38, Section 1; 1994 Act No. 344, Section 2; 2011 Act No. 47, Section 3, eff June 7, 2011.



SECTION 44-21-40. Focus of Family Support Program.

The focus of the Family Support Program is supporting:

(1) families with children with intellectual disability or related disabilities or head injuries, spinal cord injuries, or similar disabilities, twenty-one years of age and younger;

(2) persons older than twenty-one years of age with intellectual disability or related disabilities or head injuries, spinal cord injuries, or similar disabilities who choose to live with their families;

(3) persons older than twenty-one years of age with intellectual disability or related disabilities or head injuries, spinal cord injuries, or similar disabilities who are residing in the community in an unsupported setting, not a state or federally funded program.

HISTORY: 1993 Act No. 38, Section 1; 1994 Act No. 344, Section 2; 2011 Act No. 47, Section 3, eff June 7, 2011.



SECTION 44-21-50. Contracted agency to assist families in assessing needs and preparing plan.

The contracted agency shall assist each individual or family for whom services will be provided in assessing its needs and shall prepare a written plan with the person and family. The needs and preferences of the individual and family will be the basis for determining what goods and services will be provided within the resources available.

HISTORY: 1993 Act No. 38, Section 1; 1994 Act No. 344, Section 2; 2011 Act No. 47, Section 3, eff June 7, 2011.



SECTION 44-21-60. Services included in Family Support Program.

The services in the Family Support Program include, but are not limited to, family support services coordination, information, referral, advocacy, educational materials, emergency and outreach services, and other individual and family-centered assistance services such as:

(1) respite care;

(2) personal assistance services;

(3) child care;

(4) homemaker services;

(5) minor home and work site modifications and vehicular modifications;

(6) specialized equipment and maintenance and repair;

(7) specialized nutrition and clothing and supplies;

(8) transportation services;

(9) health-related costs not otherwise covered;

(10) licensed nursing and nurses' aid services;

(11) family counseling, training, and support groups;

(12) financial assistance;

(13) emergency services;

(14) recreation and leisure needs.

HISTORY: 1993 Act No. 38, Section 1; 1994 Act No. 344, Section 2; 2011 Act No. 47, Section 3, eff June 7, 2011.



SECTION 44-21-70. Implementation contingent upon annual appropriations.

Implementation of this chapter and the Family Support Program is contingent upon annual appropriation of sufficient funding for the program and benefits. This chapter does not establish or authorize creation of an entitlement program or benefit.

HISTORY: 1993 Act No. 38, Section 1; 1994 Act No. 344, Section 2; 2011 Act No. 47, Section 3, eff June 7, 2011.



SECTION 44-21-80. Regional tertiary level developmental evaluation centers.

(A) The Department of Pediatrics of the Medical University of South Carolina, the University Pediatrics of the University Affiliated Program of the University of South Carolina, and the Children's Hospital of the Greenville Hospital System, are each hereby authorized, as agents of the State of South Carolina, to fulfill the role of Regional Tertiary Level Developmental Evaluation Centers providing comprehensive developmental assessment and treatment services for children with developmental disabilities, significant developmental delays, or behavioral or learning disorders.

(B) As developmental evaluation centers, the above named institutions shall provide a seamless continuum of developmental services, including medically necessary diagnostic and treatment services for the purpose of correcting or ameliorating physical or mental illnesses and conditions which, left untreated, would negatively impact the health and quality of life of South Carolina's children. Further, these centers shall work collectively with the teaching, training, and research entities of each institution, extending the state's efforts to prepare professionals to work in the field of developmental medicine, while lending expertise to the research efforts in this field.

(C) The developmental evaluation centers shall be involved in research, planning, and needs assessment of issues related to developmental disabilities and shall be committed to develop a regionalized system of community-based, family-centered care for children with developmental and behavioral disabilities. In so doing, the centers shall serve as primary points of entry for developmental evaluation services and as regional coordinators for the delivery of the services and are encouraged to affiliate with other providers thus enhancing the availability of high quality services for the children of South Carolina.

HISTORY: 1996 Act No. 458, Part II, Section 86; 2011 Act No. 47, Section 3, eff June 7, 2011.






CHAPTER 22 - RIGHTS OF MENTAL HEALTH PATIENTS

SECTION 44-22-10. Definitions.

As used in this chapter:

(1) [Reserved]

(2) "Director" means the Director of the Department of Mental Health.

(3) "Court" means probate court.

(4) "Department" means the State Department of Mental Health.

(5) "Facility" means a residential program operated by the department.

(6) "Independent examination" means an examination of a patient by a qualified employee of the department.

(7) "Individual plan of treatment" means a plan written by a multi-disciplinary team setting forth measurable goals and objectives in prescribing an integrated program of individual designed activities or therapies necessary to achieve the goals and objectives.

(8) "Major medical treatment" means a medical, surgical, or diagnostic intervention or procedure where a general anesthetic is used or which involves significant invasions of bodily integrity requiring an incision or producing substantial pain, discomfort, debilitation, or having a significant recovery period. It does not include a routine diagnosis or treatment such as the administration of medications or nutrition or the extraction of bodily fluids for analysis, dental care performed with local anesthetic, procedures which are provided under emergency circumstances, or the withdrawal or discontinuance of medical treatment which is sustaining life functions.

(9) "Mental disability" means a medically diagnosable, abnormal condition which is expected to continue for a considerable length of time, whether correctable or uncorrectable, which reasonably is expected to limit the person's functional ability.

(10) "Multi-disciplinary team" means persons drawn from or representing the professional disciplines or service areas included in the treatment plan.

(11) "Patient" means an individual undergoing treatment in the department; however, the term does not include a person committed to the department pursuant to Chapter 48 of Title 44.

(12) "Patient unable to consent" means a patient unable to appreciate the nature and implications of his condition and proposed health care, to make a reasoned decision concerning the proposed health care, or to communicate that decision in an unambiguous manner. This definition does not include a person under eighteen years of age, and this chapter does not affect the delivery of health care to that person unless he is married or has been determined judicially to be emancipated. A patient's inability to consent must be certified by two licensed physicians, each of whom has examined the patient. However, in an emergency the patient's inability to consent may be certified by a health care professional responsible for his care if the health care professional states in writing in the patient's record that the delay occasioned by obtaining certification from two licensed physicians would be detrimental to his health. A certifying physician or other health care professional shall give an opinion regarding the cause and nature of the inability to consent, its extent, and its probable duration.

(13) "Reasonably available" means that a person to be contacted may be contacted with diligent efforts by the attending physician or another person acting on behalf of the attending physician.

(14) "Treatment" means the attempted correction or facilitation of a mental illness or alcohol and drug abuse.

HISTORY: 1991 Act No. 127, Section 1; 1992 Act No. 279, Section 1; 1993 Act No. 181, Section 1079; 1998 Act No. 321, Section 5.



SECTION 44-22-20. Right to writ of habeas corpus.

Patients have the right to the writ of habeas corpus.

HISTORY: 1991 Act No. 127, Section 1.



SECTION 44-22-30. Right to counsel for involuntarily committed persons suffering from mental illness or chemical dependency.

Persons suffering from mental illness or chemical dependency have the right to be represented by counsel when involuntarily committed to the department pursuant to Sections 44-17-530 and 44-52-110.

HISTORY: 1991 Act No. 127, Section 1.



SECTION 44-22-40. Consent to electro-convulsive therapy or major medical treatment; determination of ability to give consent; who may give consent.

(A) A patient in need of electro-convulsive therapy or major medical treatment must be examined by a qualified physician to determine if the patient is able to consent to electro-convulsive therapy or major medical treatment. Where a patient is determined unable to consent to surgery or electro-convulsive therapy or major medical therapy or treatment, decisions concerning the need for treatment may be made by the following persons in the following order of priority:

(1) a guardian appointed by the court pursuant to Article 5, Part 3 of the South Carolina Probate Code, if the decision is within the scope of the guardianship;

(2) an attorney-in-fact appointed by the patient in a durable power of attorney executed pursuant to Section 62-5-501, if the decision is within the scope of his authority;

(3) a person given priority to make health care decisions for the patient by another statutory provision;

(4) a spouse of the patient unless the spouse and the patient are separated pursuant to one of the following:

(a) entry of a pendente lite order in a divorce or separate maintenance action;

(b) formal signing of a written property or marital settlement agreement;

(c) entry of a permanent order of separate maintenance and support or of a permanent order approving a property or marital settlement agreement between the parties;

(5) a parent of the patient or child eighteen years of age or older of the patient;

(6) a sibling or grandchild eighteen years of age or older of the patient or grandparent of the patient;

(7) other relative by blood or marriage who reasonably is believed by the health care professional to have a close personal relationship with the patient;

(8) a person given authority to make health care decisions for the patient by another statutory provision.

(B) If persons of equal priority disagree on whether certain health care should be provided to a patient who is unable to consent, an authorized person, a health care provider involved in the care of the patient, or another person interested in the welfare of the patient may petition the probate court for an order determining what care is to be provided or for appointment of a temporary or permanent guardian.

(C) Priority under this section must not be given to a person if a health care provider responsible for the care of a patient who is unable to consent determines that the person is not reasonably available, is not willing to make health care decisions for the patient, or is unable to consent as defined in Section 44-22-10(6).

(D) An attending physician or other health care professional responsible for the care of a patient who is unable to consent may not give priority or authority under subsection (A)(5) through (8) to a person if the attending physician or health care professional has actual knowledge that, before becoming unable to consent, the patient did not want that person involved in decisions concerning his care.

(E) This section does not authorize a person to make health care decisions on behalf of a patient who is unable to consent if, in the opinion of the certifying physicians, the patient's inability to consent is temporary, and the attending physician or other health care professional responsible for the care of the patient determines that the delay occasioned by postponing treatment until the patient regains the ability to consent will not result in significant detriment to the patient's health.

(F) This section does not affect the application of the Adult Health Care Consent Act, Sections 44-66-10 through 44-66-80, to a patient in need of health care.

HISTORY: 1991 Act No. 127, Section 1.



SECTION 44-22-50. Treatment suited to needs; least restrictive care and treatment.

(A) A patient receiving services for mental illness or alcohol and drug abuse shall receive care and treatment that is suited to his needs and which is the least restrictive appropriate care and treatment. The care and treatment must be administered skillfully, safely, and humanely with full respect for the patient's dignity and personal integrity.

(B) Persons who operate facilities of the department shall ensure that restrictions on a residential patient's liberty are confined to those minimally necessary to establish the therapeutic objectives for the patient. The department and the Department of Alcohol and Other Drug Abuse Services shall make every effort to ensure that no patient is admitted to a facility unless a prior determination has been made that residence in the facility is the least restrictive setting feasible for the patient.

(C) In cases of emergency admissions, when the least restrictive setting is not available, patients must be admitted to the nearest appropriate facility until the patient may be moved to the least restrictive setting.

(D) No patient may remain at a level of care that is more expensive and restrictive than is warranted to meet his needs when the appropriate setting is available.

(E) Patients have a right to the least restrictive conditions necessary to achieve the purposes of treatment. The facility shall make every attempt to move residents from:

(1) more to less structured living;

(2) larger to smaller facilities;

(3) larger to smaller living units;

(4) group to individual residences;

(5) segregated from the community to integrated into the community living;

(6) dependent to independent living.

HISTORY: 1991 Act No. 127, Section 1; 1993 Act No. 181, Section 1080.



SECTION 44-22-60. Explanation of rights with regard to admission to facility; individualized treatment plan.

(A) Before or when admitted to a facility, a patient or his guardian or parent must be provided with an explanation, in terms and language appropriate to the person's ability to understand, of the rights of the patient while under the care of the facility.

(B) Within six hours of admission a patient must be examined by a physician. Within fourteen days of admission, a patient or his parent or guardian must be provided with a written individualized plan of treatment formulated by a multi-disciplinary team and the patient's attending physician. Each patient or his parent or guardian shall participate in an appropriate manner in the planning of services. An interim treatment program based on the preadmission evaluation of the patient must be implemented promptly upon admission. An individualized treatment plan must contain:

(1) a statement of the nature and degree of the patient's mental illness or chemical dependency and his needs;

(2) if a physical examination has been conducted, the patient's physical condition;

(3) a description of intermediate and long-range treatment goals and, if possible, future available services;

(4) criteria for release to a less restrictive environment, including criteria for discharge and a description of services that may be needed after discharge;

(5) a statement as to whether or not the patient may be permitted outdoors on a daily basis and, if not, the reasons why. Treatment plans must be updated upon periodic review as provided in Section 44-22-70.

HISTORY: 1991 Act No. 127, Section 1; 1992 Act No. 279, Section 2.



SECTION 44-22-70. Assessment of patient; establishment and review of individualized treatment plan; discharge plan; notice of discharge.

(A) The individualized plan of treatment must be reviewed every thirty days by the multi-disciplinary team during the first two months of inpatient treatment. After two months of inpatient treatment, the plan must be reviewed every sixty days, except in long-term nursing care facilities the plan must be reviewed every ninety days. This section does not prohibit review of the plan on a more frequent basis.

(B) After review by the attending physician or multi-disciplinary team, if the results of the examination determine the conditions justifying confinement no longer exist, a notice of intent to discharge must be made immediately to the probate judge having jurisdiction. Notice must be given before discharge to a person who has made a written request to be notified.

(C) For patients committed after a hearing by the probate court for the involuntary inpatient treatment for mental illness or chemical dependency, an appropriate and comprehensive discharge plan must be developed. Planning for a patient's discharge must begin within seventy-two hours of admission, must include input from the patient, and must address community treatment, financial resources, and housing. The facility and community treatment staff must be involved in developing the discharge plan. Representatives of all entities which provide services pursuant to the plan must be consulted and informed about the plan. Based on available resources, the department shall make every effort to implement the discharge plan when the patient, in the opinion of the multi-disciplinary team, is ready for discharge.

HISTORY: 1991 Act No. 127, Section 1; 1992 Act No. 279, Section 3; 1992 Act No. 324, Section 1.



SECTION 44-22-80. Patients' rights.

Unless a patient has been adjudicated incompetent, no patient may be denied the right to:

(1) dispose of property, real and personal;

(2) execute instruments;

(3) make purchases;

(4) enter into contractual relationships;

(5) hold a driver's license;

(6) marry or divorce;

(7) be a qualified elector if otherwise qualified. The county board of voter registration in counties with department facilities reasonably shall assist patients who express a desire to vote to:

(a) obtain voter registration forms, applications for absentee ballots, and absentee ballots;

(b) comply with other requirements which are prerequisite for voting;

(c) vote by absentee ballot if necessary.

HISTORY: 1991 Act No. 127, Section 1.



SECTION 44-22-90. Communications with mental health professionals privileged; exceptions.

(A) Communications between patients and mental health professionals including general physicians, psychiatrists, psychologists, psychotherapists, nurses, social workers, or other staff members employed in a patient therapist capacity or employees under supervision of them are considered privileged. The patient may refuse to disclose and may prevent a witness from disclosing privileged information except as follows:

(1) communications between facility staff so long as the information is provided on a "need-to-know" basis;

(2) in involuntary commitment proceedings, when a patient is diagnosed by a qualified professional as in need of commitment to a mental health facility for care of the patient's mental illness;

(3) in an emergency where information about the patient is needed to prevent the patient from causing harm to himself or others;

(4) information related through the course of a court-ordered psychiatric examination if the information is admissible only on issues involving the patient's mental condition;

(5) in a civil proceeding in which the patient introduces his mental condition as an element of his claim or defense, or, after the patient's death, when the condition is introduced by a party claiming or defending through or as a beneficiary of the patient, and the court finds that it is more important to the interests of justice that the communication be disclosed than the relationship between the patient and psychiatrist be protected;

(6) when a competent patient gives consent or the guardian of a patient adjudicated as incompetent gives consent for disclosure;

(7) as otherwise authorized or permitted to be disclosed by statute.

(B) This does not preclude disclosure of information to the Governor's ombudsman office or to the South Carolina Protection and Advocacy System for the Handicapped, Inc.

HISTORY: 1991 Act No. 127, Section 1.



SECTION 44-22-100. Confidentiality of records; exceptions; violations and penalties.

(A) Certificates, applications, records, and reports made for the purpose of this chapter or Chapter 9, Chapter 11, Chapter 13, Chapter 15, Chapter 17, Chapter 20, Chapter 23, Chapter 24, Chapter 25, Chapter 27, or Chapter 52, and directly or indirectly identifying a mentally ill or alcohol and drug abuse patient or former patient or individual whose commitment has been sought, must be kept confidential, and must not be disclosed unless:

(1) the individual identified or the individual's guardian consents;

(2) a court directs that disclosure is necessary for the conduct of proceedings before the court and that failure to make the disclosure is contrary to public interest;

(3) disclosure is required for research conducted or authorized by the department or the Department of Alcohol and Other Drug Abuse Services and with the patient's consent;

(4) disclosure is necessary to cooperate with law enforcement, health, welfare, and other state or federal agencies, or when furthering the welfare of the patient or the patient's family;

(5) disclosure to a court of competent jurisdiction is necessary for the limited purpose of providing a court order to SLED in order to submit information to the federal National Instant Criminal Background Check System (NICS), established pursuant to the Brady Handgun Violence Prevention Act of 1993, Pub.L. 103-159, and in accordance with Article 10, Chapter 31, Title 23; or

(6) disclosure is necessary to carry out the provisions of this chapter or Chapter 9, Chapter 11, Chapter 13, Chapter 15, Chapter 17, Chapter 20, Chapter 23, Chapter 24, Chapter 25, Chapter 27, or Chapter 52.

(B) Nothing in this section:

(1) precludes disclosure, upon proper inquiry, of information as to a patient's current medical condition to members of the patient's family, or the Governor's Office of Ombudsman; or

(2) requires the release of records of which disclosure is prohibited or regulated by federal law.

(C) A person who violates this section is guilty of a misdemeanor, and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than one year, or both.

HISTORY: 1991 Act No. 127, Section 1; 1992 Act No. 279, Section 4; 1993 Act No. 181, Section 1081; 2013 Act No. 22, Section 2, eff August 1, 2013.



SECTION 44-22-110. Access to medical records; appeal of denial of access.

(A) A patient or the guardian of a patient has access to his medical records, and a person subject to a proceeding or receiving services pursuant to this chapter has complete access to his medical records relevant to this commitment if the access is allowed in the presence of professional mental health staff.

(B) Patients or guardians of patients may be refused access to:

(1) information in medical records provided by a third party under assurance that the information remains confidential;

(2) information in medical records if the attending physician determines in writing that the information is detrimental to the patient's treatment regimen. The determination must be placed in the patient's records and must be considered part of the restricted information.

(C) Patients and guardians denied access to medical records may appeal the refusal to the Director of the Department of Mental Health. The director of the residential program shall notify the patient or guardian of the right to appeal.

HISTORY: 1991 Act No. 127, Section 1; 1993 Act No. 181, Section 1082.



SECTION 44-22-120. Patients' rights; communication with outside; visitors; personal belongings and effects; clothing; religious practice; limits on rights made part of record and valid no more than 30 days.

(A) Except to the extent the director of the facility determines it is required by the medical needs or safety of the patient to impose restrictions, a patient may:

(1) communicate by sealed mail, telephone, or otherwise with persons, including official agencies, inside or outside the institution. Reasonable access to writing materials, stamps, and envelopes must be provided. Reasonable access to telephones including funds or means in which to use telephones must be provided. The head of a residential program determines what constitutes reasonable access;

(2) receive visitors including unrestricted visits by legal counsel, private physicians, or members of the clergy or an advocate of the South Carolina Protection and Advocacy System for the Handicapped, Inc., if the visits take place at reasonable hours or by appointment, or both. Each facility must have a designated area where patients and visitors may speak privately if they desire;

(3) wear his own clothes, have access to personal hygiene articles, keep and spend a reasonable sum of his own money, and keep and use his own personal possessions including articles for personal grooming not provided for by the facility unless the clothes or personal possessions are determined by a mental health professional to be dangerous or otherwise inappropriate to the treatment regimen. If clothing is provided by the facility, patients may select from neat, clean, seasonal clothing that allows the patient to appear normal in the community. To the extent staff determines a patient is able and willing to care for and maintain the patient's own clothing, the patient must be assisted in maintaining this clothing during the patient's stay in the facility;

(4) have access to secure individual storage space for his private use. Personal property of a patient brought into the hospital and placed in storage by the hospital must be inventoried. Receipts must be given to the patient and at least one other interested person. The personal property may be reclaimed only by the patient, his spouse, or his parent or guardian as long as he is living unless otherwise ordered by the court. If property belonging to a patient is not reclaimed within ninety days following the patient's discharge or death, the property may be utilized by the department for the benefit of other patients or programs ten days after written notice is sent to the individual or the individual's family at the last known address;

(5) follow religious practices. Religious practices may be prohibited by the facility director if they lead to physical harm to the patient or to others, harassment of other patients, or damage to property.

(B) All limitations imposed by the director of a residential program on the exercise of these rights by the patient and the reasons for the limitations must be made part of the clinical record of the patient. These limitations are valid for no more than thirty days.

HISTORY: 1991 Act No. 127, Section 1; 1992 Act No. 279, Sections 5, 6.



SECTION 44-22-130. Physical examination of involuntarily committed patient to rule out physical condition mimicking mental illness.

Patients involuntarily committed to a facility may have a physical examination to rule out physical conditions which may mimic mental illness.

HISTORY: 1991 Act No. 127, Section 1.



SECTION 44-22-140. Authorization of, and responsibility for, treatment and medication; guidelines for medication; rights with respect to refusal of treatment.

(A) The attending physician or the physician on call, or both, are responsible for and shall authorize medications and treatment given or administered to a patient. The attending physician's authorization and the medical reasons for it must be entered into the patient's clinical record. The authorization is not valid for more than ninety days. Medication must not be used as punishment, for the convenience of staff, or as a substitute to or in quantities that interfere with the patient's treatment program. The patient or his legal guardian may refuse treatment not recognized as standard psychiatric treatment. He may refuse electro-convulsive therapy, aversive reinforcement conditioning, or other unusual or hazardous treatment procedures. If the attending physician or the physician on call decides electro-convulsive therapy is necessary and a statement of the reasons for electro-convulsive therapy is entered in the treatment record of a patient who is considered unable to consent pursuant to Section 44-22-10(13), permission for the treatment may be given in writing by the persons in order of priority specified in Section 44-22-40(A)(1-8).

(B) Competent patients may not receive treatment or medication in the absence of their express and informed consent in writing except treatment:

(1) during an emergency situation if the treatment is pursuant to or documented contemporaneously by written order of a physician; or

(2) as permitted under applicable law for a person committed by a court to a treatment program or facility.

HISTORY: 1991 Act No. 127, Section 1.



SECTION 44-22-150. Restraint; seclusion; physical coercion.

(A) No patient residing in a mental health or alcohol and drug abuse facility may be subjected to mechanical restraint, seclusion, or a form of physical coercion or restraint unless the action is authorized in writing by the attending or on-call physician as being required by the medical needs of the patient and unless the use of the restraint is a last resort in treatment.

(B) Each use of a restraint or seclusion and justification for it, including a reasonably specific description of the actions by the patient that warranted restraint or seclusion, must be entered into the clinical record of the patient. These authorizations are not valid for more than twenty-four hours during which the patient's condition must be charted at fifteen-minute intervals. If the orders are extended beyond the twenty-four hours, the extension must have written authorization and justification by the attending physician and then only after he has interviewed and evaluated the patient on an individual basis. Within twenty-four hours a copy of the authorization and justification must be forwarded to the facility supervisor for review. Patients under mechanical restraint must have the restraints removed at least every two hours for motion and exercise. Mechanical restraint must be employed to lessen the possibility of physical injury and to ensure the least possible discomfort. In an emergency such as the occurrence of, or serious threat of, extreme violence, injury to others, personal injury, or attempted suicide, if the director of the facility or the attending physician is not available, designated staff may authorize, in writing, mechanical restraint, seclusion, or physical restraint as necessary. The use must be reported immediately to the director or attending physician who shall authorize its continuance or cessation and shall make a written record of the reasons for the use and of his review. The record and review must be entered into the patient's record. The facility must have written policies and procedures governing the use of mechanical restraints, seclusion, and physical restraints and clearly delineate, in descending order, the personnel who may authorize the use of restraints in emergency situations. The authorization must be posted on each ward.

(C) "Restraint" shall not include medical protective devices used as a regular part of medical, diagnostic, or surgical procedures, used to posturally support a patient, or used to obtain or maintain normative bodily functioning.

HISTORY: 1991 Act No. 127, Section 1; 1992 Act No. 279, Section 7; 2000 Act No. 253, Section 9.



SECTION 44-22-160. Employment within facility; compensation; right to refuse nontherapeutic employment.

(A) Each patient may refuse nontherapeutic employment within the facility. The department shall establish policies and guidelines to determine what constitutes therapeutic employment. The record and justification of each patient's employment must be sent immediately to the attending physician for review and entered into the patient's record. Patient employment must be compensated in accordance with the Fair Labor Standards Act.

(B) Personal living skills or household tasks not involving maintenance of the facility are not considered employment and are uncompensated.

HISTORY: 1991 Act No. 127, Section 1.



SECTION 44-22-170. Education of school-aged residents.

(A) The State Department of Education shall ensure that each school-aged resident of a state-owned, operated, or another designated facility shall receive an appropriate education geared toward the unique capabilities of that person.

(B) If a school-aged resident is unable to assemble in a public school setting, the Department of Education shall implement the appropriate course of instruction.

HISTORY: 1991 Act No. 127, Section 1.



SECTION 44-22-180. Exercise and exercise facilities; right to go outdoors.

Resident patients must have the right to daily physical exercise. The facility shall provide indoor and outdoor facilities for the exercise. Patients determined able to be outdoors on a daily basis pursuant to Section 44-22-60 must be allowed outdoors on a daily basis in the absence of contrary medical considerations or during inclement weather.

HISTORY: 1991 Act No. 127, Section 1, eff June 5, 1991.



SECTION 44-22-190. Finding employment for mentally disabled citizens.

The employment division of the South Carolina Department of Employment and Workforce and the Department of Vocational Rehabilitation shall work with the department in a coordinated effort to find employment for mentally disabled citizens. Services must include, but are not limited to, counseling, referral, timely notification of job listings, and other services of the employment division and the Department of Vocational Rehabilitation.

HISTORY: 1991 Act No. 127, Section 1.



SECTION 44-22-200. Move of patient to less restrictive setting; court approval required for move to more restrictive setting.

The head of a treatment facility may move a patient to a less restrictive setting without court approval if the move is consistent with the goals and objectives of the individualized treatment plan. The head of the treatment facility may not move a patient to a more restrictive setting without court approval.

HISTORY: 1991 Act No. 127, Section 1.



SECTION 44-22-210. Temporary leaves of absence.

(A) The head of a treatment facility or unit may permit the patient to leave the facility on a temporary leave of absence for no longer than ninety days.

(B) The head of the treatment facility or unit upon releasing a patient on a temporary leave of absence may impose conditions on the patient while he is absent from the facility as are proper and in the best interest of the patient and public welfare.

HISTORY: 1991 Act No. 127, Section 1; 1992 Act No. 279, Section 8.



SECTION 44-22-220. Grievances concerning patient rights; penalties for denial of patient rights.

(A) The department shall develop a system for documenting and addressing grievances concerning patient rights. Grievances concerning patient rights must be reviewed by the department and a determination made concerning whether or not corrective action is warranted. A copy of the written grievance must be forwarded to the Client Advocacy Program and Protection and Advocacy for People with Disabilities.

(B) The department shall develop procedures with time lines to process the grievances in a timely manner. The procedures must be made known to patients.

(C) A person who wilfully causes, or conspires with or assists another to cause, the denial to a patient of rights accorded to the patient under this chapter, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both. A person acting in good faith, either upon actual knowledge or information thought to be reliable, is immune from criminal liability under the provisions of this subsection.

HISTORY: 1991 Act No. 127, Section 1; 2008 Act No. 266, Section 6, eff June 4, 2008.






CHAPTER 23 - PROVISIONS APPLICABLE TO BOTH MENTALLY ILL PERSONS AND PERSONS OF INTELLECTUAL DISABILITIES

SECTION 44-23-10. Definitions.

When used in this chapter, Chapter 9, Chapter 11, Chapter 13, Articles 3, 5, 7, and 9 of Chapter 17, Chapter 24, Chapter 27, Chapter 48, and Chapter 52, unless the context clearly indicates a different meaning:

(1) "Attending physician" means the staff physician charged with primary responsibility for the treatment of a patient.

(2) "Conservator" means a person who legally has the care and management of the estate of one who is incapable of managing his own estate, whether or not he has been declared legally incompetent.

(3) "Department" means the South Carolina Department of Mental Health.

(4) "Designated examiner" means a physician licensed by the Board of Medical Examiners of this State or a person registered by the department as specially qualified, under standards established by the department, in the diagnosis of mental or related illnesses.

(5) "Director" means the director of the South Carolina Department of Mental Health.

(6) "Discharge" means an absolute release or dismissal from an institution or a hospital.

(7) "Guardian" or "legal guardian" means a person who legally has the care and management of the person of one who is not sui juris.

(8) "Hospital" means a public or private hospital.

(9) "Interested person" means a parent, guardian, spouse, adult next of kin, or nearest friend.

(10) "Leave of absence" means a qualified release from an institution or a hospital.

(11) "Licensed physician" means an individual licensed under the laws of this State to practice medicine or a medical officer of the government of the United States while in this State in the performance of official duties.

(12) "Likelihood of serious harm" means because of mental illness there is:

(a) a substantial risk of physical harm to the person himself as manifested by evidence of threats of, or attempts at, suicide or serious bodily harm;

(b) a substantial risk of physical harm to other persons as manifested by evidence of homicidal or other violent behavior and serious harm to them; or

(c) a very substantial risk of physical impairment or injury to the person himself as manifested by evidence that the person's judgment is so affected that the person is unable to protect himself or herself in the community and that reasonable provision for the person's protection is not available in the community.

(13) "Mental health clinic" means an institution, or part of an institution, maintained by the department for the treatment and care on an outpatient basis.

(14) "Nearest friend" means any responsible person who, in the absence of a parent, guardian, or spouse, undertakes to act for and on behalf of another individual who is incapable of acting for himself for that individual's benefit, whether or not the individual for whose benefit he acts is under legal disability.

(15) "Nonresident licensed physician" means an individual licensed under the laws of another state to practice medicine or a medical officer of the government of the United States while performing official duties in that state.

(16) "Observation" means diagnostic evaluation, medical, psychiatric and psychological examination, and care of a person for the purpose of determining his mental condition.

(17) "Officer of the peace" means any state, county, or city police officer, officer of the State Highway Patrol, sheriff, or deputy sheriff.

(18) "Parent" means natural parent, adoptive parent, stepparent, or person with legal custody.

(19) "Patient" means a person who seeks hospitalization or treatment under the provisions of this chapter, Chapter 9, Chapter 11, Chapter 13, Article 1 of Chapter 15, Chapter 17, Chapter 27, Chapter 48, and Chapter 52 or any person for whom such hospitalization or treatment is sought.

(20) "Person with a mental illness" means a person with a mental disease to such an extent that, for the person's own welfare or the welfare of others or of the community, the person requires care, treatment, or hospitalization.

(21) "Person with intellectual disability" means a person, other than a person with a mental illness primarily in need of mental health services, whose inadequately developed or impaired intelligence and adaptive level of behavior require for the person's benefit, or that of the public, special training, education, supervision, treatment, care, or control in the person's home or community or in a service facility or program under the control and management of the Department of Disabilities and Special Needs.

(22) "State hospital" means a hospital, or part of a hospital, equipped to provide inpatient care and treatment and maintained by the department.

(23) "State mental health facility" or "facility" means any hospital, clinic, or other institution maintained by the department.

(24) "State of citizenship" means the last state in which a person resided for one or more consecutive years, exclusive of time spent in public or private hospitals and penal institutions or on parole or unauthorized absence from such hospitals and institutions and of time spent in service in any of the Armed Forces of the United States; the residence of a person must be determined by the actual physical presence, not by the expressed intent of the person.

(25) "Treatment" means the broad range of emergency, outpatient, intermediate, and inpatient services and care that may be extended to a patient, including diagnostic evaluation and medical, psychiatric, psychological, and social service care and vocational rehabilitation and counseling.

HISTORY: 1962 Code Section 32-911; 1952 (47) 2042; 1954 (48) 1732; 1958 (50) 1634; 1960 (51) 1701, 1944; 1961 (52) 110, 550; 1965 (54) 570; 1966 (54) 2259; 1969 (56) 653; 1974 (58) 2642; 1977 Act No. 99 Section 1; 1986 Act No. 539, Section 3(1)(G); 1993 Act No. 181, Section 1083; 2008 Act No. 266, Section 7, eff June 4, 2008; 2011 Act No. 47, Section 4, eff June 7, 2011.



SECTION 44-23-20. Inapplicability to Whitten Center.

The provisions of this chapter, Chapter 9, Chapter 11, Chapter 13, Article 1 of Chapter 15, Chapter 17 and Chapter 27, shall not be construed as applying to Whitten Center.

HISTORY: 1962 Code Section 32-912; 1957 (50) 248; 1979 Act No. 60 Section 1.



SECTION 44-23-40. Appeal to court from rules and regulations.

Any person affected by the rules and regulations of the Department adopted pursuant to Section 44-9-100 shall have the right to appeal therefrom to any court of record.

HISTORY: 1962 Code Section 32-914; 1952 Code Section 32-985; 1942 Code Section 6223; 1932 Code Section 6223; Civ. C. '22 Section 5074; Civ. C. '12 Section 3355; Civ. C. '02 Section 2248; G. S. 1585; R. S. 1780; 1827 (11) 322; 1871 (15) 672; 1915 (29) 147; 1920 (31) 704; 1938 (40) 1665; 1952 (47) 2042; 1958 (50) 1634.



SECTION 44-23-210. Transfer of confined persons to or between mental health or intellectual disability facility.

A person confined in a state institution or a person confined in a state or private mental health or intellectual disability facility may be transferred to another mental health or intellectual disability facility if:

(1) the director of a state institution not under the jurisdiction of the Department of Mental Health requests the admission of a person confined there to a state mental health facility if the person is suspected of having a mental illness. If after full examination by two designated examiners, one of whom must be a licensed physician, the director of the mental health facility is of the opinion that the person has a mental illness, the director shall notify the director of the institution or the facility to which the person was admitted who shall commence proceedings pursuant to Sections 44-17-510 through 44-17-610;

(2) the director of a facility in which the patient resides determines that it would be consistent with the medical needs of the person, the Department of Mental Health may transfer or authorize the transfer of the patient from one facility to another. If the transfer is from a less restricted facility to a substantially more secure facility and the patient objects to the transfer, a hearing to give the patient a reasonable opportunity to contest the transfer must be held pursuant to Sections 44-17-540 through 44-17-570. When a patient is transferred, written notice must be given to the patient's legal guardian, attorney, parents, or spouse or, if none be known, to the patient's nearest known relative or friend. This section may not be construed to apply to transfers of a patient within a mental health facility; or

(3) the legal guardian, parent, spouse, relative, or friend of an involuntary patient submits a request for the transfer of the patient from one Department of Mental Health facility to another and the reasons for desiring the transfer and unless the Department of Mental Health reasonably determines that it would be inconsistent with the medical needs of the person, the transfer must be made. If the transfer is from a less restricted to a substantially more secure facility, item (2) governs.

HISTORY: 1962 Code Section 32-974; 1974 (58) 2642; 1977 Act No. 99 Section 15; 1993 Act No. 34, Section 1; 1993 Act No. 181, Section 1084; 2008 Act No. 266, Section 8, eff June 4, 2008; 2011 Act No. 47, Section 5, eff June 7, 2011.



SECTION 44-23-220. Admission of persons in jail.

No person who is mentally ill or who has an intellectual disability shall be confined for safekeeping in any jail. If it appears to the officer in charge of the jail that such a person is in prison, he shall immediately cause the person to be examined by two examiners designated by the Department of Mental Health or the Department of Disabilities and Special Needs, or both, and if in their opinion admission to a mental health or intellectual disability facility is warranted, the officer in charge of the jail shall commence proceedings pursuant to Sections 44-17-510 through 44-17-610, or Section 44-21-90. If hospitalization is ordered, the person shall be discharged from the custody of the officer in charge of the jail and shall be admitted to an appropriate mental health or intellectual disability facility.

HISTORY: 1962 Code Section 32-975; 1974 (58) 2642; 1993 Act No. 181, Section 1085; 2011 Act No. 47, Section 5, eff June 7, 2011.



SECTION 44-23-240. Causing unwarranted confinement.

Any person who wilfully causes, or conspires with or assists another to cause the unwarranted confinement of any individual under the provisions of this chapter, Chapter 9, Chapter 11, Chapter 13, Article 1, of Chapter 15, Chapter 17, or Chapter 27, shall be fined not exceeding one thousand dollars or imprisoned for not exceeding one year, or both.

HISTORY: 1962 Code Section 32-916; 1952 (47) 2042; 1974 (58) 2642; 2011 Act No. 47, Section 5, eff June 7, 2011.



SECTION 44-23-250. Signature of director of state mental health facility defined.

Whenever reference is made requiring the signature of the director of any state mental health facility, the reference means the director of the facility or the director's designee.

HISTORY: 1962 Code Section 32-916.1; 1967 (55) 317; 2008 Act No. 266, Section 9, eff June 4, 2008; 2011 Act No. 47, Section 5, eff June 7, 2011.



SECTION 44-23-410. Determining fitness to stand trial; time for conducting examination; extension; independent examination; competency distinguished.

(A) Whenever a judge of the circuit court or family court has reason to believe that a person on trial before him, charged with the commission of a criminal offense or civil contempt, is not fit to stand trial because the person lacks the capacity to understand the proceedings against him or to assist in his own defense as a result of a lack of mental capacity, the judge shall:

(1) order examination of the person by two examiners designated by the Department of Mental Health if the person is suspected of having a mental illness or designated by the Department of Disabilities and Special Needs if the person is suspected of having intellectual disability or having a related disability or by both sets of examiners if the person is suspected of having both mental illness and intellectual disability or a related disability. The examination must be made within thirty days after the receipt of the court's order and may be conducted in any suitable place unless otherwise designated by the court; or

(2) order the person committed for examination and observation to an appropriate facility of the Department of Mental Health or the Department of Disabilities and Special Needs for a period not to exceed fifteen days.

(B) Before the expiration of the examination period or the examination and observation period, the Department of Mental Health or the Department of Disabilities and Special Needs, as appropriate, may apply to a judge designated by the Chief Justice of the South Carolina Supreme Court for an extension of time up to fifteen days to complete the examination or the examination and observation.

(C) If the person or the person's counsel requests, the court may authorize the person to be examined additionally by a designated examiner of the person's choice. However, the court may prescribe the time and conditions under which the independent examination is conducted.

(D) If the examiners designated by the Department of Mental Health find indications of intellectual disability or a related disability but not mental illness, the department shall not render an evaluation on the person's mental capacity, but shall inform the court that the person is "not mentally ill" and recommend that the person should be evaluated for competency to stand trial by the Department of Disabilities and Special Needs. If the examiners designated by the Department of Disabilities and Special Needs find indications of mental illness but not intellectual disability or a related disability, the department shall not render an evaluation on the person's mental capacity, but shall inform the court that the person does "not have intellectual disability or a related disability" and recommend that the person should be evaluated for competency to stand trial by the Department of Mental Health. If either the Department of Mental Health or the Department of Disabilities and Special Needs finds a preliminary indication of a dual diagnosis of mental illness and intellectual disability or a related disability, this preliminary finding must be reported to the court with the recommendation that one examiner from the Department of Mental Health and one examiner from the Department of Disabilities and Special Needs be designated to further evaluate the person and render a final report on the person's mental capacity.

HISTORY: 1962 Code Section 32-977; 1974 (58) 2642; 1990 Act No. 419, Section 1; 1990 Act No. 431, Section 1; 1993 Act No. 181, Section 1086; 2006 Act No. 400, Section 1, eff September 29, 2006; 2011 Act No. 47, Section 5, eff June 7, 2011.



SECTION 44-23-420. Designated examiners' report.

(A) Within ten days of examination under Section 44-23-410(A)(1) or at the conclusion of the observation period under Section 44-23-410(A)(2), the designated examiners shall make a written report to the court which shall include:

(1) a diagnosis of the person's mental condition; and

(2) clinical findings bearing on the issues of whether or not the person is capable of understanding the proceedings against him and assisting in his own defense, and if there is a substantial probability that he will attain that capacity in the foreseeable future.

(B) The report of the designated examiners shall not contain any findings nor shall the examiners testify on the question of insanity should it be raised as a defense unless further examination on the question of insanity is ordered by the court.

(C) The report is admissible as evidence in subsequent hearings pursuant to Section 44-23-430.

HISTORY: 1962 Code Section 32-978; 1974 (58) 2642; 2006 Act No. 400, Section 2, eff September 29, 2006; 2011 Act No. 47, Section 5, eff June 7, 2011.



SECTION 44-23-430. Hearing on fitness to stand trial; effect of outcome.

Upon receiving the report of the designated examiners, the court shall set a date for and notify the person and his counsel of a hearing on the issue of his fitness to stand trial. If, in the judgment of the designated examiners or the superintendent of the facility if the person has been detained, the person is in need of hospitalization, the court with criminal jurisdiction over the person may authorize his detention in a suitable facility until the hearing. The person shall be entitled to be present at the hearings and to be represented by counsel. If upon completion of the hearing and consideration of the evidence the court finds that:

(1) the person is fit to stand trial, it shall order the criminal proceedings resumed; or

(2) the person is unfit to stand trial for the reasons set forth in Section 44-23-410 and is unlikely to become fit to stand trial in the foreseeable future, the solicitor responsible for the criminal prosecution shall initiate judicial admission proceedings pursuant to Sections 44-17-510 through 44-17-610 or Section 44-20-450 within fourteen days, excluding Saturdays, Sundays, and holidays, during which time the court may order the person hospitalized, may order the person to continue in detention if detained, or, if on bond, may permit the person to remain on bond; or

(3) the person is unfit to stand trial but likely to become fit in the foreseeable future, the court shall order him hospitalized up to an additional sixty days. If the person is found to be unfit at the conclusion of the additional period of treatment, the solicitor responsible for the criminal prosecution shall initiate judicial admission proceedings pursuant to Sections 44-17-510 through 44-17-610 or Section 44-20-450 within fourteen days, excluding Saturdays, Sundays, and holidays, during which time the person shall remain hospitalized.

Subject to the provisions of Section 44-23-460, persons against whom criminal charges are pending shall have all the rights and privileges of other involuntarily hospitalized persons.

Persons against whom criminal charges are pending but who are not involuntarily committed following judicial admission proceedings shall be released.

HISTORY: 1962 Code Section 32-979; 1974 (58) 2642; 1977 Act No. 99, Section 16; 1997 Act No. 52, Section 2; 2006 Act No. 400, Section 3, eff September 29, 2006; 2011 Act No. 47, Section 5, eff June 7, 2011.



SECTION 44-23-440. Finding of unfitness to stand trial shall not preclude defense on merits.

A finding of unfitness to stand trial under Section 44-23-430 does not preclude any legal objection to the prosecution of the individual which is susceptible of fair determination prior to trial and without the personal participation of the defendant.

If either the person found unfit to stand trial or his counsel believes he can establish a defense of not guilty to the charges other than the defense of insanity, he may request an opportunity to offer a defense on the merits to the court. The court may require affidavits and evidence in support of such request. If the court grants such request, the evidence of the State and the defendant shall be heard before the court sitting without a jury. If after hearing such petition the court finds the evidence is such as would entitle the defendant to a directed verdict of acquittal, it shall dismiss the indictment or other charges.

HISTORY: 1962 Code Section 32-981; 1974 (58) 2642; 1977 Act No. 99, Section 17; 2011 Act No. 47, Section 5, eff June 7, 2011.



SECTION 44-23-450. Reexamination of finding of unfitness.

A finding of unfitness to stand trial under Section 44-23-430 may be reexamined by the court upon its own motion, or that of the prosecuting attorney, the person found unfit to stand trial, his legal guardian, or his counsel. Upon receipt of the petition, the court shall order an examination by two designated examiners whose report shall be submitted to the court and shall include underlying facts and conclusions. The court shall notify the individual, his legal guardian, and his counsel of a hearing at least ten days prior to such hearing. The court shall conduct the proceedings in accordance with Section 44-23-430, except that any petition that is filed within six months after the initial finding of unfitness or within six months after the filing of a previous petition under this section shall be dismissed by the court without a hearing.

HISTORY: 1962 Code Section 32-982; 1974 (58) 2642; 1977 Act No. 99, Section 17; 2011 Act No. 47, Section 5, eff June 7, 2011.



SECTION 44-23-460. Procedure when superintendent believes person charged with crime no longer requires hospitalization.

When the superintendent of a hospital or intellectual disability facility believes that a person against whom criminal charges are pending no longer requires hospitalization, the court in which criminal charges are pending shall be notified and shall set a date for and notify the person of a hearing on the issue of fitness pursuant to Section 44-23-430. At such time, the person shall be entitled to assistance of counsel:

(1) if upon the completion of the hearing, the court finds the person unfit to stand trial, it shall order his release from the hospital; and

(2) if such a person has been hospitalized for a period of time exceeding the maximum possible period of imprisonment to which the person could have been sentenced if convicted as charged, the court shall order the charges dismissed and the person released; or

(3) the court may order that criminal proceedings against a person who has been found fit to stand trial be resumed, or the court may dismiss criminal charges and order the person released if so much time has elapsed that prosecution would not be in the interest of justice.

HISTORY: 1962 Code Section 32-983; 1974 (58) 2642; 1977 Act No. 99, Section 17; 2011 Act No. 47, Section 5, eff June 7, 2011.



SECTION 44-23-1080. Patients and prisoners denied access to alcoholic beverages, firearms, dangerous weapons and controlled substances.

No patient or prisoner under the jurisdiction of the South Carolina Department of Mental Health is allowed access to alcoholic beverages, firearms, dangerous weapons, or controlled substances as defined by Section 44-53-110. Any person who intentionally or negligently allows patients or prisoners of the department access to these items or who attempts to furnish these items to patients or prisoners of the department is guilty:

(1) in the case of alcoholic beverages or controlled substances, of a misdemeanor and, upon conviction, must be punished by a fine of not less than one hundred dollars nor more than ten thousand dollars or imprisonment for not less than thirty days nor more than ten years, or both; and

(2) in the case of firearms or dangerous weapons, of a felony and, upon conviction, must be punished by a fine of not less than one thousand dollars nor more than ten thousand dollars or imprisonment for not less than one year nor more than ten years, or both.

HISTORY: 1962 Code Section 32-1000.1; 1974 (58) 2642; 1984 Act No. 426, Section 1; 1988 Act No. 311, Section 1.



SECTION 44-23-1100. Disclosure of copies of completed forms retained by probate judges.

Any copies of completed forms retained by judges of probate shall be safeguarded in a confidential file, and the information therein contained shall not be disclosed except pursuant to Section 44-22-100.

HISTORY: 1962 Code Section 32-1023; 1952 (47) 2042; 1958 (50) 1634; 2000 Act No. 253, Section 10.



SECTION 44-23-1110. Charges for maintenance, care and services.

The Department of Mental Health shall establish the charges for maintenance and medical care for patients, other than beneficiary, of State mental health facilities. These charges shall be based upon the per capita costs per day of the services rendered, which may include costs of operation, costs of depreciation, and all other elements of cost, which may be adjusted from time to time as the Department of Mental Health considers advisable. It shall establish a reasonable scale of fees to be charged patients, other than beneficiary, served by the mental health clinics and shall retain these fees for use in defraying the expenses of the clinics.

HISTORY: 1962 Code Section 32-1026; 1952 Code Section 32-954; 1942 Code Section 6223; 1932 Code Section 6223; Civ. C. '22 Section 5074; Civ. C. '12 Section 3355; Civ. C. '02 Section 2248; G. S. 1585; R. S. 1780; 1827 (11) 322; 1871 (15) 672; 1915 (29) 147; 1920 (31) 704; 1938 (40) 1665; 1952 (47) 2042.



SECTION 44-23-1120. Liability of estate of deceased patient or trainee.

Upon the death of a person who is or has been a patient or trainee of a State mental health facility the executor or administrator and the judge of probate shall notify the Department of Mental Health in writing. If the decedent was cared for at the expense of the State during his confinement, the Department of Mental Health shall present a claim for the amount due, and this claim shall be allowed and paid as other lawful claims against the estate. The Department of Mental Health may waive the presentation of any claim when, in its opinion, an otherwise dependent person would be directly benefited by waiver.

HISTORY: 1962 Code Section 32-1027; 1952 Code Section 32-975; 1942 Code Section 6249-4; 1932 Code Section 2013; Cr. C. '22 Section 997; 1915 (29) 132; 1941 (42) 272; 1952 (47) 2042.



SECTION 44-23-1130. Contracts for care and treatment.

The Department of Mental Health shall make investigations and ascertain which of the patients or trainees of State mental health facilities or which of the parents, guardians, trustees, committees or other persons legally responsible therefor are financially able to pay the expenses of the care and treatment, and it may contract with any of these persons for a patient's or trainee's care and treatment. The Department of Mental Health may require any county or State agency which might have or might be able to obtain information which would be helpful to it in making this investigation to furnish this information upon request. In arriving at the amount to be paid the Department of Mental Health shall have due regard for the financial condition and estate of the patient or trainee, his present and future needs and the present and future needs of his lawful dependents, and whenever considered necessary to protect him or his dependents may agree to accept a monthly sum less than the actual per capita cost.

HISTORY: 1962 Code Section 32-1028; 1952 Code Section 32-974; 1942 Code Section 6249-4; 1932 Code Section 2013; Cr. C. '22 Section 997; 1915 (29) 132; 1941 (42) 272; 1952 (47) 2042.



SECTION 44-23-1140. Lien for care and treatment; filing statement; limitation of action for enforcement.

There is hereby created a general lien upon the real and personal property of any person who is receiving or who has received care or treatment in a State mental health facility, to the extent of the total expense to the State in providing the care, training or treatment. The Department of Mental Health shall send to the clerk of court or the register of deeds in those counties having such officer and the judge of probate of the county of the patient's or trainee's known or last known residence a statement showing the name of the patient or trainee and the date upon which the lien attaches, which shall be filed in the offices of the clerk of court or the register of deeds in those counties having such officer and the judge of probate in each county in which the patient or trainee then owns or thereafter acquires property, real or personal, and no charge shall be made for this filing. From the time of filing in either office, the statement shall constitute due notice of the lien against all property then owned or thereafter acquired by the patient or trainee. No action to enforce the lien may be brought more than one year after the patient's or trainee's death. This lien shall in no way affect the right of homestead.

HISTORY: 1962 Code Section 32-1029; 1952 (47) 2042; 1953 (48) 504; 1954 (48) 1732; 1956 (49) 1604; 1997 Act No. 34, Section 1.



SECTION 44-23-1150. Sexual misconduct with an inmate, patient, or offender.

(A) As used in this section:

(1) "Actor" means an employee, volunteer, agent, or contractor of a public entity that has statutory or contractual responsibility for inmates or patients confined in a prison, jail, or mental health facility. Actor includes individuals who supervise inmate labor details outside of an institution or who have supervisory responsibility for offenders on parole, probation, or other community supervision programs.

(2) "Victim" means an inmate or patient who is confined in or lawfully or unlawfully absent from a prison, jail, or mental health facility, or who is an offender on parole, probation, or other community supervision programs. A victim is not capable of providing consent for sexual intercourse or sexual contact with an actor.

(B) An actor is guilty of sexual misconduct when the actor, knowing that the victim is an inmate, offender, or patient voluntarily engages with the victim in an act of sexual intercourse, whether vaginal, oral, or anal, or other sexual contact for the purpose of sexual gratification.

(C)(1) When the sexual misconduct involves an act of sexual intercourse, whether vaginal, oral, or anal, the actor is guilty of the felony of sexual misconduct, first degree and, upon conviction, must be imprisoned for not more than ten years.

(2) When the sexual misconduct does not involve sexual intercourse but involves other sexual contact which is engaged in for sexual gratification, the actor is guilty of the felony of sexual misconduct, second degree and, upon conviction, must be imprisoned for not more than five years. The term sexual contact, as used in this subsection, refers to an intrusion of any part of a person's body or of any object into the "intimate parts", as defined in Section 16-3-651(d), of another person's body, or to the fondling of the "intimate parts" of another person's body, which is done in a manner not required by professional duties, but instead is done to demonstrate affection, sexually stimulate that person or another person, or harass that person.

(D) A person who knowingly or wilfully submits inaccurate or untruthful information concerning sexual misconduct as defined in this section is guilty of the misdemeanor of falsely reporting sexual misconduct and, upon conviction, must be imprisoned for not more than one year.

(E) A person who has knowledge of sexual misconduct who has received information in the person's professional capacity and fails to report it to the appropriate law enforcement authority, or a person who threatens or attempts to intimidate a witness is guilty of a misdemeanor and, upon conviction, must be fined not more then five hundred dollars or imprisoned for not more than six months, or both.

HISTORY: 1962 Code Section 32-1030; 1952 (47) 2042; 1960 (51) 1602; 1993 Act No. 184, Section 71; 1997 Act No. 136, Section 9; 2001 Act No. 68, Section 1, eff July 11, 2001.






CHAPTER 24 - COMMITMENT OF CHILDREN IN NEED OF MENTAL HEALTH TREATMENT

SECTION 44-24-10. Definitions.

As used in this chapter:

(1) "Child" means a person under the age of eighteen years.

(2) "Child in need of emergency admission" means a child who is in need of treatment, who poses an imminent danger of seriously harming himself or others if not immediately hospitalized, and for whom immediate hospitalization can be obtained only through an involuntary emergency admission.

(3) "Child in need of judicial admission" means a child who is in need of treatment and for whom treatment can be obtained only through an involuntary judicial admission.

(4) "Child in need of treatment" means a child in need of mental health treatment who manifests a substantial disorder of cognitive or emotional processes, which lessens or impairs to a marked degree that child's capacity either to develop or to exercise age appropriate or age adequate behavior. The behavior includes, but is not limited to, marked disorders of mood or thought processes, severe difficulties with self-control and judgment including behavior dangerous to self or others, or serious disturbances in the ability to care for and relate to others. The presence of epilepsy, intellectual disability, organic brain syndrome, physical or sensory handicaps, or brief periods of intoxication caused by alcohol or other substances is not sufficient to meet the criteria for a child in need of treatment but does not exclude a child otherwise determined to fulfill the above criteria.

(5) "Court" means the probate court unless otherwise specified.

(6) "Crisis stabilization" means a short term placement to enable a child who has lost control to regain control in order to be returned to his previous placement or to an appropriate treatment facility or program.

(7) "Department" means the State Department of Mental Health.

(8) "Diagnostic evaluation" means the systematic appraisal of a child's functional level in various domains such as educational, social, and psychological to determine the nature and extent of treatment or services which may be required to meet the needs of the child.

(9) "In-home intervention" means comprehensive, individualized in-home family services which are designed to intervene at times when there is a possibility that the child will have to be removed from the home to a more restrictive environment or to prepare a family for a child's transition back into the home.

(10) "Law enforcement officer" means a state, county, or city police officer, officer of the South Carolina Highway Patrol, sheriff, or deputy sheriff.

(11) "Outpatient counseling" means a regularly scheduled goal-oriented intervention by a competent professional responsive to the needs of the child, for the purposes of assisting the child in solving problems related to educational, vocational, emotional, familial, and social issues through cognitive and affective modes.

(12) "Psychiatric assessment and evaluation" means a systematic appraisal, in accordance with generally accepted medical practices, for the following purposes: specialized psychiatric review of physiological phenomena, psychiatric diagnostic evaluation, psychiatric therapeutic evaluative services, and assessment of the appropriateness of initiating or continuing the use of psychotropic medications in treatment of a child.

(13) "Residential treatment program or facility" means a structured, supportive, and therapeutic residential program for a child in need of treatment.

(14) "Treatment team" means persons drawn from or representing the professional disciplines or service areas included in the development and implementation of a treatment plan.

(15) "Twenty-four hour emergency assessment" means diagnostic evaluation capabilities when necessary to determine a child's clinical status and needs.

HISTORY: 1991 Act No. 88, Section 1.



SECTION 44-24-20. Voluntary admission; notification of guardian ad litem.

(A) If a child is found to be a proper subject for voluntary admission, the director of a treatment program or facility shall admit for treatment an individual who is:

(1) sixteen years of age or older and who applies for admission;

(2) under sixteen years of age if his parent or legal guardian applies for admission on his behalf.

(B) A governmental agency, acting as legal guardian, admitting a child voluntarily, shall notify the child's guardian ad litem within forty-eight hours. If a guardian ad litem has not been appointed, the agency shall petition the court for appointment within seventy-two hours.

HISTORY: 1991 Act No. 88, Section 1.



SECTION 44-24-30. Admission of child sixteen or older as inpatient; determination of voluntariness; appointment of guardian ad litem.

When a child sixteen years of age or older is admitted to an inpatient facility at the department, the probate court of the county in which the child resides or where the child applied for admittance shall appoint a guardian ad litem. The guardian ad litem shall review the case and report to the court whether, in the guardian ad litem's opinion, the child had applied voluntarily or if the application was involuntary. The review may not exceed seven days. During the review the guardian ad litem must have access to relevant information and must be able to interview the parents or guardian of the child. If the guardian ad litem suspects the application was involuntary, the guardian ad litem shall notify the court and facility where the child is held. After notification, the facility shall evaluate further the appropriateness of admission and report the findings to the court. After reviewing the opinion of the guardian ad litem and the facility, if the court determines the:

(1) application was voluntary or involuntary and no need for commitment exists, the child must be discharged immediately;

(2) application was voluntary and admission is necessary, there must be no further action before periodic review;

(3) application was involuntary and admission is necessary, the court shall order the facility to file, within three days exclusive of Saturdays, Sundays, and legal holidays after the date of the order, a petition for judicial admission and to retain the child pending a hearing which must be conducted within fifteen days of the filing of the petition;

(4) child is in need of alternative treatment other than admission to a facility, the local mental health center is responsible for coordinating appropriate services.

HISTORY: 1991 Act No. 88, Section 1; 1993 Act No. 84, Section 1.



SECTION 44-24-40. Discharge of voluntarily admitted child; grounds for not effecting discharge.

The director of a treatment program or facility immediately shall discharge to the parent, legal guardian, or agency a voluntarily admitted child who:

(1) is no longer in need of that treatment program or facility; or

(2) requests his own discharge or whose discharge is requested, in writing, by his parent or legal guardian, or other interested person, unless at least one of the following exists:

(a) the child was admitted on his application if sixteen years of age or older, and the request for discharge is made by a person other than the child, in which case, discharge is conditioned upon agreement of the child;

(b) the child, by reason of age, was admitted on the application of another person, in which case, discharge, before becoming sixteen years of age, is conditioned upon three days' notice, exclusive of Saturdays, Sundays, and legal holidays, being given to and consent being obtained from his parent or legal guardian;

(c) the director of the treatment program or facility, within three days, exclusive of Saturdays, Sundays, and legal holidays, after the child or other interested person requests the child's discharge, files with the court of the county in which the child resided or was present immediately before his admission, a petition for judicial commitment pursuant to Section 44-24-90.

HISTORY: 1991 Act No. 88, Section 1; 1993 Act No. 30, Section 1.



SECTION 44-24-50. Periodic notification to voluntarily admitted child, and parent or guardian, of right to release.

When admitted to the residential program or facility, thirty days after the date of admission, and every six months after, a voluntarily admitted child must be informed in writing of his right to release in language which is appropriate for his age. The child shall sign a statement to that effect which becomes a part of that child's record. The child's parent or legal guardian or other interested person must be informed also and shall sign a statement to that effect which becomes a part of the child's record.

HISTORY: 1991 Act No. 88, Section 1.



SECTION 44-24-60. Emergency admission of child to inpatient hospital.

(A) A child may be admitted to an inpatient hospital for emergency admission upon:

(1) written application under oath by an interested person stating:

(a) belief that the child is in need of treatment and in danger of harming himself or others as a result of his need for treatment;

(b) the specific type of serious harm thought probable if the child is not hospitalized immediately;

(c) the factual basis for this belief;

(d) the reason why the child cannot obtain treatment voluntarily.

(2) a certification in triplicate by a licensed physician stating that he has examined the child and is of the opinion that he is a child in need of treatment and in need of emergency admission. The certification must contain the grounds for the opinion.

(B) A child for whom a certificate has been issued must not be admitted on the basis of the certificate after the expiration of three calendar days after the date of his examination.

(C) Before the emergency admission of a child to a treatment program or facility of the department, the child must be examined by a licensed physician. The physician shall inform the mental health center in the county where the child resides or where the examination takes place of the mental and physical treatment needs of the child. The physician shall consult with the center regarding the commitment and admission process and the available treatment options and alternatives in lieu of hospitalization at a state psychiatric facility.

(D) The examining physician shall complete a statement that he has consulted with the local mental health center before the admission of the child to a state psychiatric facility. If the physician does not consult with the center, he shall state a clinical reason for his failure to do so. The statement must accompany the physician's certificate and written application for emergency commitment. The department, in its discretion, may refuse to admit a child to its facility if the physician fails to complete the statement required by this chapter.

(E) Within twenty-four hours after his admission, exclusive of Saturdays, Sundays, and legal holidays, the place of admission shall forward the application and certification to the court of the county in which the child resides or where the acts or conduct leading to his admission occurred.

(F) Within forty-eight hours of receipt of the application and certification exclusive of Saturdays, Sundays, and legal holidays, the court shall conduct a preliminary review of the evidence to determine if probable cause exists to continue the emergency detention of the child. If the court finds that probable cause does not exist, it shall issue an order of release for the child. Upon a finding of probable cause, the court shall make a written order detailing its findings and may order the continued detention of the child. The court shall appoint counsel for the child if he has not retained counsel and fix a date for a full hearing to be held within fifteen days from the date of his admission.

(G) With each application and certification, the place of admission also shall provide the court with an examiner appointment form listing the names of two examiners.

(H) If the court appoints these two examiners, the examination must be performed at the place of admission and a report must be submitted to the court within seven days from the date of admission. The court may appoint independent examiners who shall submit a report to the court within five days. In the process of the examination by the examiners, available previous treatment records must be considered. At least one of the examiners appointed by the court must be a licensed physician.

(I) The examiner's report must be available to the child's counsel before the full hearing.

HISTORY: 1991 Act No. 88, Section 1; 1993 Act No. 30, Sections 2, 3.



SECTION 44-24-70. Taking custody of child needing emergency admission.

If a child in need of emergency admission cannot be examined by a licensed physician pursuant to Section 44-24-60 because his whereabouts are unknown or for any other reason, the petitioner seeking commitment pursuant to Section 44-24-60 shall execute an affidavit stating that he believes the child is in need of emergency admission. The grounds for the belief must be included and a statement that the usual procedure for examination cannot be followed and the reason. Upon presentation of the affidavit, the court may require a law enforcement officer to take the child into custody and transport him for an examination by a licensed physician as provided for in Section 44-24-60. If within the twenty-four hours the child is not examined by a licensed physician or, if upon examination, the physician does not execute the certification provided in Section 44-24-60, the proceedings must be terminated and the child immediately released. Otherwise, proceedings must be held pursuant to Section 44-24-60.

HISTORY: 1991 Act No. 88, Section 1; 1993 Act No. 30, Section 4.



SECTION 44-24-80. Transportation of child to hospital; parent's or guardian's request to accompany child.

The certificate provided for in Section 44-24-60(A)(2) requires a law enforcement officer, preferably in civilian clothes, to take the child into custody and transport him to the hospital designated by the certification. Upon request, a law enforcement officer shall transport the child's parent, legal guardian, or other adult family member to accompany the child to the hospital. No child may be taken into custody after the expiration of three days from the date of certification. A friend or relative may transport the individual to the hospital designated in the application, if the friend or relative has read and signed a statement on the certificate which clearly states that it is the responsibility of a law enforcement officer to provide timely transportation for the patient and that the friend or relative freely chooses to assume the responsibility. A friend or relative who chooses to transport the patient is not entitled to reimbursements from the State for the cost of the transportation. No child may be subjected to mechanical restraints during transportation except upon the determination by the law enforcement officer that restraints are necessary to prevent the child's escape or harm to himself or others. An officer acting in accordance with this chapter is immune from civil liability.

HISTORY: 1991 Act No. 88, Section 1; 1993 Act No. 30, Section 5.



SECTION 44-24-90. Notification to child and guardian of petition; contents of petition; right to counsel; examination and conclusions.

(A) Proceedings for judicial admission to a treatment program or facility begin by an interested person filing a written petition with the court of the county where the child is present or where the child is a resident. The petition must state the factual basis of the person's belief that:

(1) the child is in need of treatment;

(2) treatment may be obtained only through an involuntary admission.

(B) The petition may be accompanied by a certificate of an examiner stating that he has examined the child and is of the opinion the child is a child in need of treatment. The certificate or written statement must contain the underlying facts upon which the examiner or petitioner bases his conclusions.

(C) Upon receiving a petition the court shall give the child and his legal guardian, the guardian ad litem, if one has been appointed, and other interested persons notice by certified mail of the petition and of the child's right to counsel. Every reasonable effort must be made to notify the child's natural parents of the petition.

(D) Within three days after a petition for judicial commitment is filed, exclusive of Saturdays, Sundays, and legal holidays, the court shall appoint counsel to represent the child if counsel has not been retained in the child's behalf. The court shall appoint two examiners, one of whom must be a licensed physician, to examine the child and report to the court their findings as to the child's mental condition and the need, if any, for treatment. If the child refuses examination, the court may require a law enforcement officer to take the child into custody and to transport him for examination by the two examiners. After the examination, the child must be released. A record of the examination must be made and offered to his counsel. If the conclusions of the examination are that the child is a child in need of treatment, the underlying facts must be recorded as well as the conclusion. The child or his guardian may request an additional examination by an independent examiner. The examination must be conducted at public expense.

HISTORY: 1991 Act No. 88, Section 1; 1993 Act No. 30, Section 6.



SECTION 44-24-100. Notice of hearing for emergency or judicial admission.

Notice of the hearing for an emergency admission or a judicial admission must be given to the child or his guardian, his counsel, and other interested persons at least five days before the hearing, exclusive of Saturdays, Sundays, and legal holidays. The notice must include the time, date, and place of the hearing, a clear statement in plain and simple language of the purpose of the proceedings, and the possible consequences to the individual for whom involuntary admission is sought and a copy of the petition or affidavit and supporting certificates of the examining physician.

HISTORY: 1991 Act No. 88, Section 1.



SECTION 44-24-110. Examiners' reports; disposition of child where report does not recommend judicial admission, recommends judicial admission, or is divided.

(A) The written reports filed with the court by the designated examiners must include, but are not limited to, questions relating to whether or not the child poses an imminent danger to himself or others, whether or not recent overt acts are indicative of a child in need of treatment, and whether or not a less restrictive placement is recommended and available.

(B) If the report of the examiners is that the child is not in need of judicial admission, the court shall dismiss the petition and the child must be discharged immediately by the place of admission if the child has been admitted to a treatment facility or program.

(C) If the report of the examiners is that the child is a child in need of judicial admission, the court may order that the child be detained at the place of his admission or in another treatment facility or program.

(D) If the report of the examiners is divided, the court may terminate the proceedings or shall designate a third examiner, who must be a psychiatrist or psychologist trained or experienced in the treatment of children, and order that the three examiners render a majority opinion within three days exclusive of Saturdays, Sundays, and legal holidays.

HISTORY: 1991 Act No. 88, Section 1; 1993 Act No. 30, Section 7.



SECTION 44-24-120. Removal of proceedings to another county.

The child or the child's guardian may request removal of the proceedings to another county of the State when the convenience of witnesses and the ends of justice require it. When the place of the proceedings is changed, all other proceedings must be held in the county to which the place of hearing is changed, unless otherwise provided by the filed consent of the parties in writing or order of the court. The papers must be filed or transferred accordingly.

HISTORY: 1991 Act No. 88, Section 1.



SECTION 44-24-130. Hearing; location; testimony; rules of evidence; transcript.

A person to whom notice is required may appear at the hearing, testify and, within the discretion of the court, present and cross-examine witnesses, and the court may receive the testimony of other persons. The court may hold the hearing in a suitable location in the State, without regard to whether the location is in the county of the court conducting the hearing, when the judge is satisfied that the health and welfare of the child concerned is best served by conducting the hearing in a location other than the court. The hearing may be conducted in an informal manner consistent with orderly procedure. The court shall follow the rules of evidence applicable to the probate courts in receiving evidence. The child or his legal guardian may have a free transcript of the record of the proceedings.

HISTORY: 1991 Act No. 88, Section 1.



SECTION 44-24-140. Determination after presentation of evidence.

(A) If the court finds, after presentation of all the evidence, that the child is not in need of judicial admission, the court shall order that he must be discharged if he has been hospitalized before the hearing.

(B) If upon completion of the hearing and consideration of the record the court finds upon clear and convincing evidence that the child is in need of judicial admission, the court may order treatment in the department or at another program or facility that agrees to accept the child.

HISTORY: 1991 Act No. 88, Section 1; 1993 Act No. 30, Section 8.



SECTION 44-24-150. Psychiatric evaluations of children; notification of victims.

(A) A family court may order that a child, who is otherwise before the court on another matter, be given a psychiatric evaluation by the appropriate community mental health center. The community mental health center shall schedule the child for the ordered evaluation as soon as possible and shall provide the family court with a written report of the results of the evaluation within five working days following the evaluation.

(B) If the community mental health center reports to the family court that the child is in need of an inpatient psychiatric evaluation, the family court may commit the child to a hospital designated by the department for a psychiatric evaluation. An order of commitment for psychiatric evaluation may not exceed fifteen days. Upon written request by the department to the court, the evaluation period may be extended for no more than an additional fifteen days. Upon notification by the department to the court that the evaluation has been completed, the court shall issue an order to implement the immediate discharge of the child from the hospital.

(C) If a psychiatric evaluation indicates a child is in need of judicial admission, the family court may:

(1) defer to the probate court for purposes of commitment to a range of services; or

(2) commit to a range of services utilizing the procedures and forms applicable to the probate court pursuant to Chapter 23 and Sections 44-24-90 through 44-24-140.

(D) Any victim of a child charged with a crime and held in detention who is ordered to a mental health facility for a psychiatric evaluation must be notified pursuant to Article 15, Chapter 3, Title 16 of the child's transfer to or discharge from a mental health facility.

HISTORY: 1991 Act No. 88, Section 1; 1993 Act No. 30, Section 9; 2005 Act No. 120, Section 5, eff June 3, 2005.



SECTION 44-24-160. Examination and review of child admitted to inpatient program; program of care and treatment.

A child admitted to an inpatient treatment program must be examined by a member of the professional staff of the program promptly after his admission and must be reviewed by the treatment team within seven days after admission. Promptly after the treatment team review, a formal program of care and treatment designed to meet the needs of the child must be instigated. Results of all examinations and an outline of the child's treatment program must be entered in his clinical record. Unless the child or his legal guardian consents in writing, no treatment may be given which is not recognized as standard mental health treatment.

HISTORY: 1991 Act No. 88, Section 1.



SECTION 44-24-170. Right to reexamination; notice of right; proceedings upon petition for reexamination.

(A) A child is entitled to have a reexamination on his own petition or that of another interested person to the court of the county from which he was admitted. The treatment program must inform every child and the child's guardian of the right to petition for reexamination. The notice must be given in writing upon admission to the program and once during the first month of treatment and six months thereafter during the treatment of the child in age appropriate language and in writing.

(B) Upon receipt of the petition the court shall conduct proceedings in accordance with applicable provisions of Sections 44-24-90 through 44-24-140. The proceedings are not required if the petition is filed sooner than six months after the issuance of the order for treatment or sooner than six months after the holding of a hearing pursuant to this section. The costs must be borne by the State.

HISTORY: 1991 Act No. 88, Section 1; 1993 Act No. 30, Section 10.



SECTION 44-24-180. Court review of case of child involuntarily admitted.

(A) A child in need of treatment admitted involuntarily to a mental health service which removes him from home, must have his case reviewed by the court within twenty days of admission and every six months. If the review determines the child is no longer in need of mental health services or alternative services, he must be discharged immediately.

(B) A child in need of treatment admitted involuntarily to a mental health service where he remains at home, must have the case reviewed sixty days after admission and every six months. If the review determines the child is no longer in need of mental health services or in need of alternative services, the child must be discharged immediately, or, if necessary, the court shall request the mental health center in which the child is being treated to refer the child to the proper alternative services for the child.

(C) The treatment team may petition the court for review after the initial review.

HISTORY: 1991 Act No. 88, Section 1.



SECTION 44-24-190. Notification to court when child moved to different program; court approval for move to more restrictive program; placement in crisis stabilization.

(A) No child who has been admitted involuntarily to a treatment facility or program may be moved from a less restrictive program to a more restrictive program without court approval. Court approval is not mandatory for moves from more restrictive to less restrictive programs. The court must be notified within twenty-four hours when a child is moved from one program to another.

(B) A child who has been admitted involuntarily to a treatment facility or program may be placed in community crisis stabilization without court approval for not more than five days. The head of the facility in which the child is placed shall inform the court within three days of placement. Court approval is mandatory to extend the period of crisis stabilization beyond the five days and for each successive five- day extension.

(C) If the child has not been returned to an appropriate treatment program or facility within ten days of being placed in crisis stabilization, the court shall hold a review hearing within fifteen days of the crisis stabilization placement to determine and order the appropriate program for the child.

HISTORY: 1991 Act No. 88, Section 1.



SECTION 44-24-200. Unauthorized absence of child from facility or residential program.

(A) If a child committed to an inpatient facility or a residential treatment program is absent without proper authorization, the facility or program director immediately shall notify the appropriate state and local law enforcement officials and the parent or legal guardian of the absence by telephone. The notice also must be confirmed in writing and mailed to the law enforcement officials, parent, or legal guardian within twenty-four hours after the absence is discovered.

(B) A law enforcement officer, upon the request of the facility director or his designee and without necessity of a warrant or a court order, may take the child into custody and return him to the program or facility.

HISTORY: 1991 Act No. 88, Section 1.



SECTION 44-24-210. Unlawful to remove child from inpatient facility or residential program without authorization.

It is unlawful for a person, without prior authorization from the child's attending physician or his designee, to take a child away or cause him to be taken away from the grounds of an inpatient facility or residential treatment program. A person violating the provisions of this section, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than one year, or both.

HISTORY: 1991 Act No. 88, Section 1.



SECTION 44-24-220. Requirement of discharge planning and continuity of service in community.

No child may be discharged by the department or private hospital without appropriate discharge planning. A member of the child's treatment team shall coordinate in advance with the child's parent or legal guardian as well as other service providers to ensure continuity in service for the child in the community.

HISTORY: 1991 Act No. 88, Section 1.



SECTION 44-24-230. Provision of community-based treatment as alternative to hospitalization.

In order to provide community-based treatment as an alternative to hospitalization, the department shall provide or cause to be provided a range of mental health programs for children in each mental health center recognized by the State. Based on available resources and to the extent funds are made available to the department by the General Assembly, the programs must include, but are not limited to:

(1) twenty-four hour emergency assessment;

(2) crisis stabilization;

(3) in-home intervention;

(4) therapeutic foster care;

(5) outpatient counseling, diagnostic evaluation, including psychological testing when required, and psychiatric assessment and evaluation;

(6) consultation with other agencies serving the child.

HISTORY: 1991 Act No. 88, Section 1.



SECTION 44-24-240. Agencies to participate in planning and provision of services; exchange of records.

Agencies providing services to children or holding legal custody of children are accountable within their legislative mandate to participate in the planning and service provision to a child determined to be in need of treatment. Agencies shall exchange and share records of services to the child and the child's background.

HISTORY: 1991 Act No. 88, Section 1; 1993 Act No. 30, Section 11.



SECTION 44-24-250. Consultation with parent or guardian; participation in or cooperation with treatment.

A parent or guardian of a child admitted to a treatment program or facility is entitled and expected to confer at reasonable intervals with the treating physician, psychologist, or other members of the treatment team concerning the child's condition, treatment, or diagnosis. The treatment facility may request that the parent or guardian of a child hospitalized or treated must be available for consultation and cooperation in connection with the treatment process. The treatment facility may request that the court, as part of the relief ordered in the commitment proceedings, order the guardian or parents to cooperate with the treatment process if they have been party to the action.

HISTORY: 1991 Act No. 88, Section 1.



SECTION 44-24-260. Child's right to communicate, consult, or visit with agency or person having custody, with counsel, or with private mental health service provider.

A child who is a patient of a treatment facility at all reasonable times may:

(1) communicate and consult with the agency or individual having legal custody of him;

(2) communicate, consult, and visit with legal counsel and private mental health service providers of his parent's or guardian's choice at his own expense. With the consent of the child, and upon request, legal counsel must be provided with copies of the child's treatment records.

HISTORY: 1991 Act No. 88, Section 1.



SECTION 44-24-270. Personal, civil, and property rights of child in treatment program.

(A) A child who is a patient of a treatment program has the right to:

(1) receive special education and vocational training in addition to other forms of treatment from the State Department of Education as required by law;

(2) participate in play, recreation, physical exercise, and outdoor activity on a regular basis, in accordance with his needs;

(3) keep and use his own clothing and personal possessions under appropriate supervision;

(4) participate in religious worship;

(5) receive assistance as needed in sending and receiving correspondence and in making telephone calls at his own expense;

(6) receive visitors, under appropriate supervision;

(7) have access to individual storage space for his own use.

(B) No right enumerated in subsection (A) may be restricted without a written statement in the child's treatment record by a member of the child's treatment team. This statement must indicate the detailed reason for the restrictions. A written restriction is effective for not more than sixty days and may be renewed only by the child's attending physician. Reason for renewal must be entered in the child's treatment records. Renewed restrictions may not exceed thirty days.

(C) Except as otherwise provided by law, no child may be denied the right to:

(1) hold a driver's license;

(2) marry or divorce.

(D) Unless adjudicated incompetent, no child may be denied any other rights specified by law.

HISTORY: 1991 Act No. 88, Section 1.



SECTION 44-24-280. Use of restraint, seclusion, or physical coercion; corporal punishment prohibited.

No child may be subjected to mechanical or chemical restraints, seclusion, or another form of physical coercion or restraint unless the action is authorized by a physician as being required to prevent a child from taking actions which are dangerous to himself or to others or prevent an imminent and substantial disruption of the therapeutic setting of the facility. The authorization for the action must be entered in the child's record within one hour of the action. The authorizations are not valid for more than eight hours unless approved by the facility director or his designee. No child in an inpatient treatment facility of the department may be subjected to corporal punishment.

HISTORY: 1991 Act No. 88, Section 1.






CHAPTER 25 - INTERSTATE COMPACT ON MENTAL HEALTH

SECTION 44-25-10. Compact enacted into law.

The Interstate Compact on Mental Health as set out in Section 44-25-20 is enacted into law and entered into by this State with all other states legally joining therein.

HISTORY: 1962 Code Section 32-1051; 1959 (51) 325.



SECTION 44-25-20. Terms of compact.

The contracting states solemnly agree that:

Article I.

The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

Article II.

As used in this compact:

(a) "Sending state" shall mean a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

(b) "Receiving state" shall mean a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

(c) "Institution" shall mean any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

(d) "Patient" shall mean any person subject to or eligible as determined by the laws of the sending state for institutionalization or other care, treatment or supervision pursuant to the provisions of this compact.

(e) "After-care" shall mean care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

(f) "Mental illness" shall mean mental disease to such extent that a person so afflicted requires care and treatment for his own welfare or the welfare of others or of the community.

(g) "Mental deficiency" shall mean mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself and his affairs, but shall not include mental illness as defined herein.

(h) "State" shall mean any state, territory or possession of the United States, the District of Columbia and the Commonwealth of Puerto Rico.

Article III.

(a) Whenever a person physically present in any party state shall be in need of institutionalization by reason of mental illness or mental deficiency, he shall be eligible for care and treatment in an institution in that state irrespective of his residence, settlement or citizenship qualifications.

(b) The provisions of paragraph (a) of this article to the contrary notwithstanding, any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion or portions thereof. The factors referred to in this paragraph shall include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof and such other factors as shall be considered appropriate.

(c) No state shall be obliged to receive any patient pursuant to the provisions of paragraph (b) of this article unless the sending state has given advance notice of its intention to send the patient, furnished all available medical and other pertinent records concerning the patient and given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if such authorities so wish and unless the receiving state shall agree to accept the patient.

(d) In the event that the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that he would be taken if he were a local patient.

(e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

Article IV.

(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it shall be determined that the patient should receive after-care or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state shall have reason to believe that after-care in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such after-care in such receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient and such other documents as may be pertinent.

(b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby and if the public safety would not be jeopardized thereby, the patient may receive after-care or supervision in the receiving state.

(c) In supervising, treating or caring for a patient on after-care pursuant to the terms of this article, a receiving state shall employ the same standards of visitation, examination, care and treatment that it employs for similar local patients.

Article V.

Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, he shall be detained in the state where found pending disposition in accordance with law.

Article VI.

The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any and all states party to this compact, without interference.

Article VII.

(a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

(b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any two or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

(c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs or responsibilities therefor.

(d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

(e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to institutionalization, care or treatment of the mentally ill or mentally deficient or any statutory authority pursuant to which such agreements may be made.

Article VIII.

(a) Nothing in this compact shall be construed to abridge, diminish or in any way impair the rights, duties and responsibilities of any patient's guardian on his own behalf or in respect of any patient for whom he may serve, except where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment, and the court which appointed the previous guardian shall upon being duly advised of the new appointment and upon the satisfactory completion of such accounting and other acts as such court may by law require, relieve the previous guardian of power and responsibility to whatever extent shall be appropriate in the circumstances; provided, however, that in the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state shall have the sole discretion to relieve a guardian appointed by it or continue his power and responsibility, whichever it shall deem advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person or persons previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

(b) The term "guardian" as used in paragraph (a) of this article shall include any guardian, trustee, legal committee, conservator or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

Article IX.

(a) No provision of this compact except article V shall apply to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, such person would be subject to incarceration in a penal or correctional institution.

(b) To every extent possible, it shall be the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

Article X.

(a) Each party state shall appoint a "compact administrator" who, on behalf of his state, shall act as general coordinator of activities under the compact in his state and who shall receive copies of all reports, correspondence and other documents relating to any patient processed under the compact by his state either in the capacity of sending or receiving state. The compact administrator or his duly designated representative shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

(b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

Article XI.

The duly constituted administrative authorities of any two or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned shall find that such agreements will improve services, facilities or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

Article XII.

This compact shall enter into full force and effect as to any state when enacted by it into law, and such state shall thereafter be a party thereto with any and all states legally joining therein.

Article XIII.

(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the compact. Such withdrawal shall take effect one year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to such state or sent out of such state pursuant to the provisions of the compact.

(b) Withdrawal from any agreement permitted by article VII (b) as to costs or from any supplementary agreement made pursuant to article XI shall be in accordance with the terms of such agreement.

Article XIV.

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the Constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be effected thereby. If this compact shall be held contrary to the Constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

HISTORY: 1962 Code Section 32-1052; 1959 (51) 325.



SECTION 44-25-30. Director of Mental Health and Director of Disabilities and Special Needs shall be compact administrators.

Pursuant to the compact, the State Directors of the Departments of Mental Health and Disabilities and Special Needs shall be the compact administrators for the mentally ill and persons with intellectual disability, or those with a related disability, respectively, and, acting jointly with like officers of other party states, shall have power to promulgate rules and regulations to carry out more effectively the terms of the compact. The compact administrators shall cooperate with all departments, agencies and officers of and in the government of this State and its subdivisions in facilitating the proper administration of the compact and any supplementary agreement or agreements entered into by this State and thereunder.

HISTORY: 1962 Code Section 32-1053; 1959 (51) 325; 1969 (56) 631; 1993 Act No. 181, Section 1087.



SECTION 44-25-40. Supplementary agreements with other states.

The compact administrator may enter into supplementary agreements with appropriate officials of other states pursuant to articles VII and XI of the compact. In the event that such supplementary agreements shall require or contemplate the use of any institution or facility of this State or require or contemplate the provision of any service by this State, no such agreement shall have force or effect until approved by the head of the department or agency under whose jurisdiction such institution or facility is operated or whose department or agency will be charged with the rendering of such service.

HISTORY: 1962 Code Section 32-1054; 1959 (51) 325.



SECTION 44-25-50. Family of proposed transferee shall be consulted; probate court shall approve transfer out of State.

The compact administrator shall consult with the immediate family of any proposed transferee and, in the case of a proposed transferee from an institution in this State to an institution in another party state, shall take no final action without approval of the probate court having jurisdiction of such transferee. Provided, that no person, a legal resident of this State, shall be transferred to another state without written consent of at least one of the following: His or her adult next of kin, committee, custodian or legal guardian; provided, further, that if there is no adult next of kin, committee, custodian or legal guardian, the compact administrator is authorized to initiate transfer proceedings.

HISTORY: 1962 Code Section 32-1055; 1959 (51) 325; 1964 (53) 1875.



SECTION 44-25-60. Payment of obligations.

The compact administrator, subject to the approval of the State Budget and Control Board, may make or arrange for any payments necessary to discharge any financial obligations imposed upon this State by the compact or by any supplementary agreement entered into thereunder.

HISTORY: 1962 Code Section 32-1056; 1959 (51) 325.






CHAPTER 26 - RIGHTS OF CLIENTS WITH INTELLECTUAL DISABILITY

SECTION 44-26-10. Definitions.

As used in this chapter:

(1) "Aversive stimuli" means a clinical procedure which staff apply, contingent upon the exhibition of maladapted behavior, startling, unpleasant, or painful stimuli or stimuli that have a potentially noxious effect.

(2) "Client" means a person who is determined by the South Carolina Department of Disabilities and Special Needs to have intellectual disability or a related disability and is receiving services or is an infant at risk of having intellectual disability or a related disability and is receiving services.

(3) "Client's representative" means the client's parent, guardian, legal counsel, or other person who acts on behalf or in the best interest of a person with intellectual disability or a related disability.

(4) "Director" means the South Carolina Director of Disabilities and Special Needs.

(5) "Court" means a probate court of appropriate jurisdiction unless specified otherwise.

(6) "Department" means the South Carolina Department of Disabilities and Special Needs.

(7) "Facility" means a residential setting operated, assisted, or contracted out by the department that provides twenty-four hour care and supervision.

(8) "Habilitation" means the attempt to remedy the delayed learning process to develop maximum growth potential by the acquisition of self-help, language, personal, social, educational, vocational, and recreational skills.

(9) "Intellectual disability" means significantly subaverage general intellectual functioning existing concurrently with deficits in adaptive behavior and manifested during the developmental period.

(10) "Intellectual disability professional" means a person responsible for supervising a client's plan of care, integrating various aspects of the program, recording progress, and initiating periodic review of each individual plan of habilitation.

(11) "Interdisciplinary team" means persons drawn from or representing the professional disciplines or service areas included in the individual habilitation plan.

(12) "Major medical treatment" means a medical, surgical, or diagnostic intervention or procedure proposed for a person with intellectual disability or a related disability, where a general anesthetic is used or which involves a significant invasion of bodily integrity requiring an incision, producing substantial pain, discomfort, debilitation, or having a significant recovery period. It does not include routine diagnosis or treatment such as the administration of medications or nutrition or the extractions of bodily fluids for analysis or dental care performed with a local anesthetic or a nonpermanent procedure designed for the prevention of pregnancy.

(13) "Plan of habilitation" means a written plan setting forth measurable goals or behaviorally stated objectives in prescribing an integrated program of individually designed activities or therapies necessary to achieve the goals and objectives.

(14) "Planned exclusionary time-out" means the technique of behavior modification in which a client is removed from the immediate environment to a physically safe, lighted, and normal temperature room for a specific period of time not to exceed one hour under the direct continued observation of staff.

HISTORY: 1992 Act No. 366, Section 1; 1993 Act No. 181, Section 1088; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-20. Right to writ of habeas corpus.

Clients have the right to a writ of habeas corpus.

HISTORY: 1992 Act No. 366, Section 1; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-30. Right to representation by counsel.

A person with intellectual disability has the right to be represented by counsel when involuntarily committed to the department pursuant to Section 44-20-450.

HISTORY: 1992 Act No. 366, Section 1; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-40. Determination of competency to consent to or refuse major medical treatment.

If a client resides in a facility operated by or contracted to by the department, the determination of that client's competency to consent to or refuse major medical treatment must be made pursuant to Section 44-66-20(6) of the Adult Health Care Consent Act. The department shall abide by the decision of a client found competent to consent.

HISTORY: 1992 Act No. 366, Section 1; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-50. Health care decisions of client found incompetent to consent to or refuse major medical treatment.

If the client is found incompetent to consent to or refuse major medical treatment, the decisions concerning his health care must be made pursuant to Section 44-66-30 of the Adult Health Care Consent Act. An authorized designee of the department may make a health care decision pursuant to Section 44-66-30(8) of the Adult Health Care Consent Act. The person making the decision must be informed of the need for major medical treatment, alternative treatments, and the nature and implications of the proposed health care and shall consult the attending physician before making decisions. When feasible, the person making the decision shall observe or consult with the client found to be incompetent.

HISTORY: 1992 Act No. 366, Section 1; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-60. Health care decisions of minor clients.

(A) If the client is a minor, the decisions concerning his health care must be made by the following persons in the following order of priority:

(1) legal guardian;

(2) parent;

(3) grandparent or adult sibling;

(4) other relative by blood or marriage who reasonably is believed by the health care professional to have a close personal relationship with the client;

(5) other person who reasonably is believed by the health care professional to have a close personal relationship with the client;

(6) authorized designee of the department.

(B) If persons of equal priority disagree on whether certain health care must be provided to a client who is a minor, a person authorized in subsection (A), a health care provider involved in the care of the client, or another person interested in the welfare of the client may petition the probate court for an order determining what care is to be provided or for appointment of a temporary or permanent guardian.

(C) Priority under this section must not be given to a person if a health care provider, responsible for the care of a client who is unable to consent, determines that the person is not reasonably available, is not willing to make health care decisions for the client, or is unable to consent as defined in Section 44-66-20(6) of the Adult Health Care Consent Act.

(D) In an emergency health care may be provided without consent pursuant to Section 44-66-40 of the Adult Health Care Consent Act to a person found incompetent to consent to or refuse major medical treatment or who is incapacitated solely by virtue of minority.

HISTORY: 1992 Act No. 366, Section 1; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-70. Human rights committees.

(A) Human rights committees must be established for each regional center and for each county/multicounty program to:

(1) review and advise the regional center or the county/multicounty board on the policies pertaining to clients' rights policies;

(2) hear and make recommendations to the regional center or county/multicounty board on research proposals which involve individuals receiving services as research participants pursuant to Section 44-20-260;

(3) review and advise the regional center or county/multicounty board on program plans for behavior management which may restrict personal freedoms or rights of clients;

(4) advise the regional center or county/multicounty board on other matters as requested pertaining to the rights of clients.

(B) Human rights committees must be appointed by the director or his designee. Each committee consists of not less than the following five persons, except employees or former employees of the regional center or county/multicounty board must not be appointed:

(1) a family member of a person with intellectual disability or a related disability;

(2) a client of the department, if appropriate;

(3) a representative of the community at large with expertise or a demonstrated interest in the care and treatment of persons with intellectual disability or related disabilities.

(C) The department shall establish policy and procedures for the operations of the committees.

(D) Members of the committees serve in an advisory capacity only and are exempt from liability.

HISTORY: 1992 Act No. 366, Section 1; 1993 Act No. 31, Section 1; 1993 Act No. 181, Section 1089; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-80. Appeal of decisions concerning services or treatment provided.

A client or his representative has the right to appeal decisions concerning the services or treatment provided by the department, county/multicounty board, or contracted service provider. A human rights committee established in Section 44-26-70 shall review and advise on grievances concerning applicants or clients receiving services. The department shall establish policies and procedures for the review of grievances and the appeal of decisions. The director has final authority.

HISTORY: 1992 Act No. 366, Section 1; 1993 Act No. 181, Section 1090; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-90. Rights of client not to be denied.

Unless a client has been adjudicated incompetent, he must not be denied the right to:

(1) dispose of property, real and personal;

(2) execute instruments;

(3) make purchases;

(4) enter into contractual relationships;

(5) hold a driver's license;

(6) marry or divorce;

(7) be a qualified elector if otherwise qualified. The county board of voter registration in counties with department facilities reasonably shall assist clients who express a desire to vote to:

(a) obtain voter registration forms, applications for absentee ballots, and absentee ballots;

(b) comply with other requirements which are prerequisite for voting;

(c) vote by absentee ballot if necessary;

(8) exercise rights of citizenship in the same manner as a person without intellectual disability or a related disability.

HISTORY: 1992 Act No. 366, Section 1; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-100. General rights of clients; limitations on rights.

(A) Except to the extent an interdisciplinary team of a residential program determines that it is required by the medical needs, safety, or habilitative goals of the client to impose restrictions, a client may:

(1) communicate by sealed mail, telephone, or otherwise with persons, including official agencies, inside or outside the institution. Reasonable access to writing materials, stamps, envelopes, and telephones, including reasonable funds or means by which to use telephones, must be provided;

(2) receive visitors. A facility must have a designated area where clients and visitors may speak privately;

(3) wear his clothes, have access to personal hygiene articles, keep and spend a reasonable sum of his money, and keep and use his personal possessions, including articles for personal grooming not provided for by the facility unless the clothes or personal possessions are determined by an intellectual disability professional or physician to be dangerous or otherwise inappropriate to the habilitation regimen. If clothing is provided by the facility, clients must have the opportunity to select from neat, clean, seasonal clothing that allows the client to appear normal in the community. The clothing must be considered to be the client's throughout his stay in the facility;

(4) have access to individual storage space for private use. Personal property of a client brought into the facility and placed in storage by the facility must be inventoried. Receipts must be given to the client and at least one other interested person. The personal property may be reclaimed only by the client or his guardian as long as he is living unless otherwise ordered by the court;

(5) follow or abstain from religious practices. Religious practices may be prohibited by the facility supervisor if they lead to physical harm to the client or to others, harassment of other clients, or damage to property.

(B) The department shall determine what constitutes reasonable access for the rights provided in this section. Limitations imposed on the exercise of the rights by the client and the reasons for the limitations must be made part of the client's record. The limitations are valid for no more than thirty days. The time may be extended an additional thirty days if, upon review, it is determined the client's safety or habilitation warrants limitations of the rights. If the department restricts rights, the reasons for the restriction and why the condition cannot be resolved in a less restrictive manner must be recorded in the client's record.

HISTORY: 1992 Act No. 366, Section 1; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-110. Right to daily physical exercise.

Clients have the right to daily physical exercise. Operators of a facility shall provide indoor and outdoor areas and equipment for this purpose. Clients determined able to be outdoors on a daily basis pursuant to Section 44-26-150 must be allowed this privilege in the absence of contrary medical considerations or during periods of inclement weather.

HISTORY: 1992 Act No. 366, Section 1; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-120. Access to medical and habilitative records; grounds for denial of access; appeal of denial of access; disclosure form.

(A) A client or his representative with the appropriate permission may have reasonable access to the client's medical and habilitative records. The requests must be made in writing.

(B) A client or his representative may be refused access to information in the medical and habilitative records if:

(1) provided by a third party under assurance that the information remains confidential;

(2) the attending physician has determined in writing that the information would be detrimental to the client's habilitation regimen. The determination must be placed in the client's records and is considered part of restricted information.

(C) A client or his representative refused access to medical or habilitative records may appeal the refusal to the department director. The director of the residential program shall notify the client or his representative of the right to appeal.

(D) Persons granted access to client records shall sign a disclosure form. Disclosure forms are considered part of a client's confidential record.

HISTORY: 1992 Act No. 366, Section 1; 1993 Act No. 181, Section 1091; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-130. Confidentiality of communications with, and records of clients; disclosure.

(A) Communications between clients and intellectual disability professionals, including general physicians, psychiatrists, psychologists, nurses, social workers, members of interdisciplinary teams, or other staff members employed in a client-therapist capacity or an employee under supervision of them are considered confidential. Certificates, applications, records, and reports made for the purpose of this chapter that directly or indirectly identify a client, as well as privileged communications, must be kept confidential and must not be disclosed by a person unless:

(1) the identified client or his representative consents;

(2) a court directs disclosure upon its determination that disclosure is necessary for the conduct of proceedings before it and that failure to make the disclosure is contrary to the public interest;

(3) disclosure is required for research conducted or authorized by the department;

(4) disclosure is necessary to cooperate with law enforcement, health, welfare, and other state agencies, schools, and county entities;

(5) disclosure is necessary to carry out this chapter.

(B) Nothing in this section precludes disclosure:

(1) upon proper inquiry, of information as to a client's current medical condition, to appropriate next of kin;

(2) if the information is used in an educational or informational capacity if the identity of the client is concealed;

(3) of information to the Governor's ombudsman office or the South Carolina Protection and Advocacy System for the Handicapped, Inc., as consistent with state law.

HISTORY: 1992 Act No. 366, Section 1; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-140. Clients to receive least restrictive appropriate care and habilitation available; exceptions.

(A) Clients receiving services for intellectual disability shall receive care and habilitation suited to their needs and in the least restrictive appropriate care and habilitation available. The care and habilitation must be administered skillfully, safely, and humanely with full respect for the client's dignity and personal integrity. The department shall make every effort, based on available resources, to develop services necessary to meet the needs of its clients.

(B) In emergency admissions when the least restrictive setting is not available a client must be admitted to the nearest proper facility until he may be moved to the least restrictive setting.

(C) In judicial or emergency admissions to the department every attempt must be made by the court to ensure a client's placement in the least restrictive alternative of services available.

(D) No client may remain at a level of care that is more restrictive than is warranted to meet his needs if alternative care is available. A residential program must attempt to move clients from:

(1) more to less structured living;

(2) larger to smaller facilities;

(3) larger to smaller living units;

(4) group to individual residence;

(5) segregated from the community to integrated into the community;

(6) dependent to independent living.

HISTORY: 1992 Act No. 366, Section 1; 1993 Act No. 31, Section 2; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-150. Clients to be informed of rights upon admission; written individualized plan of habilitation; review of plan; revision of, or changes in, plan.

(A) Before or at the time of admission to an intellectual disability residential program, a client or his representative must be provided with an explanation in terms and language appropriate to his ability to understand the client's rights while under the care of the facility.

(B) Within thirty days of admission a client or his representative must be provided with a written individualized plan of habilitation formulated by an interdisciplinary team and the client's attending physician. A client or his representative may participate in an appropriate manner in the planning of services. An interim habilitation program based on the preadmission evaluation of the client may be implemented promptly upon admission. The service plan must be developed with the active participation of the individual receiving the services to the extent he is able to participate meaningfully. Each individualized habilitation plan must contain:

(1) a statement of the nature and degree of the client's intellectual disability and the needs of the client;

(2) if a physical examination has been conducted, the client's physical condition;

(3) a description of intermediate and long-range habilitative goals and, if possible, future available services;

(4) a statement as to whether or not the client may be permitted outdoors on a daily basis and, if not, the reasons why.

(C) An intellectual disability professional shall review each client's individual records quarterly in relation to goals and objectives established in the habilitation plan. This review must be documented and entered into the client's record. The interdisciplinary team shall conduct a full review of the client's records and habilitation program annually.

(D) Included in a review must be a reassessment of the client's plan of habilitation. If the reassessment indicates a need for revisions in the client's plan of habilitation, the revisions must be implemented.

(E) A client or his representative shall receive an updated plan of habilitation, upon request, pursuant to Section 44-26-120.

(F) A client or his representative may request a change in the plan of habilitation. If a request for a change in the plan of habilitation is denied, a grievance may be filed by the client or his representative on his behalf. The request must be reviewed according to the grievance procedure pursuant to Section 44-26-80.

HISTORY: 1992 Act No. 366, Section 1; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-160. Mechanical, physical or chemical restraint of clients.

(A) No client residing in an intellectual disability facility may be subjected to chemical or mechanical restraint or a form of physical coercion or restraint unless the action is authorized in writing by an intellectual disability professional or attending physician as being required by the habilitation or medical needs of the client and it is the least restrictive alternative possible to meet the needs of the client. Emergency restraints require the written authorization of the attending physician or designated staff member and must be noted in the client's record.

(B) Each use of a restraint and justification for it must be entered into the client's record. The authorization is not valid for more than twelve hours during which the client's condition must be charted at thirty-minute intervals. If the orders are extended beyond the twelve hours, the extension must have written authorization by an intellectual disability professional or attending physician. Within twenty-four hours a copy of the authorization must be forwarded to the facility supervisor for review. Clients under a form of restraint must be allowed no less than ten minutes every two hours for motion and exercise. Mechanical restraint must be employed in a manner that lessens the possibility of physical injury and ensures the least possible discomfort.

(C) No form of restraint may be used for the convenience of staff, as punishment, as a substitute for a habilitation program or in a manner that interferes with the client's habilitation program.

(D) In an emergency such as a serious threat of extreme violence, injury to others, personal injury, or attempted suicide, if the attending physician or an intellectual disability professional is not available, staff may authorize mechanical restraint or physical restraint, in conjunction with state and federal regulations, when these means are necessary for as long as the behavior that warrants restraint persists. The use must be reported immediately to the attending physician or an intellectual disability professional who shall authorize its continuance or cessation and make a written record of the reasons for its use and his review. The records and review must be entered into the client's record. The facility must have written policies and procedures governing the use of mechanical and physical restraints.

(E) The client's family or his representative, or both, must be notified immediately of the use of restraints.

(F) The appropriate human rights committees must be notified of the use of emergency restraints.

(G) Documentation of less restrictive methods that have failed must be entered into the client's record when applicable.

HISTORY: 1992 Act No. 366, Section 1; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-170. Use of certain types of behavior modification.

(A) Behavior modification programs involving the use of aversive stimuli are discouraged and may be used only in extraordinary cases where all other efforts have proven ineffective. Clients must not be subjected to aversive stimuli in the absence of:

(1) prior written approval for the technique by the director;

(2) the informed consent of the client on whom the aversive stimuli is to be used or his representative. Each use of aversive stimuli and justification for it must be entered into the client's record;

(3) documentation of less restrictive methods that have failed must be entered into the client's record.

(B) Seclusion must not be used on clients with intellectual disability.

(C) Planned exclusionary time-out procedures may be utilized under close and direct professional supervision as a technique in behavior shaping.

(D) Behavior modification plans must be reviewed by the interdisciplinary team periodically for continued appropriateness.

HISTORY: 1992 Act No. 366, Section 1; 1993 Act No. 181, Section 1092; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-180. Informed consent required for participation in research; promulgation of regulations.

A client or his representative shall give informed consent in every case before participation in research conducted by, for, or in cooperation with the department. The department shall promulgate regulations to obtain informed consent and to protect the dignity of the individual.

HISTORY: 1992 Act No. 366, Section 1; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-190. Department of Education to develop and utilize most current methods of education and training of clients; rights of school-aged clients to appropriate education.

(A) The State Department of Education shall seek to develop and utilize the most current and promising methods for the education and training of people with intellectual disability. It shall utilize the assistance, service, and findings of other state and federal agencies.

(B) School-aged clients with intellectual disability have the right to an appropriate education regardless of the degree of retardation or accompanying disabilities as provided in Public Law 94-142, the Education of Handicapped Children Act. Placement of a school-aged person with intellectual disability in a facility of the department does not preclude his attendance in community-based public schools. It is the goal of each intellectual disability facility to effect a move of each resident client from facility-based educational programs to community-based public schools.

HISTORY: 1992 Act No. 366, Section 1; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-200. State Employment Services Division and State Agency of Vocational Rehabilitation to find employment for citizens with intellectual disability.

The South Carolina State Employment Service Division of the South Carolina Department of Employment and Workforce and the State Agency of Vocational Rehabilitation shall work together to find employment for citizens with intellectual disability. Services must include, but are not limited to, counseling, referral, timely notification of job listings, and other services of the division and the agency.

HISTORY: 1992 Act No. 366, Section 1; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-210. Penalties for denying client rights accorded under this chapter.

A person who wilfully causes, or conspires with or assists another to cause, the denial to a client of rights accorded to him under this chapter, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both. A person acting in good faith, upon actual knowledge or information thought by him to be reliable, is exempt from criminal liability.

HISTORY: 1992 Act No. 366, Section 1; 2011 Act No. 47, Section 6, eff June 7, 2011.



SECTION 44-26-220. Person making health care decision not subject to civil or criminal liability, nor liable for cost of care; health care provider not subject to civil or criminal liability or disciplinary penalty for relying on decision.

(A) A person who in good faith makes a health care decision as provided in this chapter is not subjected to civil or criminal liability on account of the substance of the decision.

(B) A person who consents to major medical treatment as provided in this chapter does not by virtue of that consent become liable for the costs of care provided to the client found incompetent to consent to or refuse treatment.

(C) A health care provider who in good faith relies on a health care decision made by a client or as authorized by this chapter is not subject to civil or criminal liability or disciplinary penalty on account of his reliance on the decision.

(D) This section does not affect a health care provider's liability arising from provision of care in a negligent manner.

HISTORY: 1992 Act No. 366, Section 1; 2011 Act No. 47, Section 6, eff June 7, 2011.






CHAPTER 27 - PATIENTS AT FEDERAL INSTITUTIONS

SECTION 44-27-10. Powers of Federal institution over patient.

When the individual is admitted to any institution operated by any agency of the United States within or without this State, he shall be subject to the rules and regulations of the agency. The superintendent of any institution operated by the agency and in which the individual is confined shall, with respect to the individual, be vested with the same powers as the superintendents of institutions or the Department of Mental Health within this State with respect to detention, custody, transfer, conditional discharge or discharge of patients.

HISTORY: 1962 Code Section 32-1003; 1952 (47) 2042; 1961 (52) 411.



SECTION 44-27-20. Jurisdiction and powers over person ordered admitted by foreign court.

An order of a court of competent jurisdiction of another state or of the District of Columbia authorizing admittance of an individual by any agency of the United States shall have the same force and effect as to the individual while in this State as in the jurisdiction in which is situated the court entering the order, and such court shall be deemed to have retained jurisdiction of the individual admitted for the purpose of inquiring into his mental condition and of determining the necessity for continuance of his confinement. Consent is hereby given to the application of the law of the state or district in which is located the court issuing the order for admittance with respect to the authority of the superintendent of any hospital or institution operated in this State by any agency of the United States to retain custody, transfer, conditionally discharge or discharge the individual confined.

HISTORY: 1962 Code Section 32-1005; 1952 (47) 2042.



SECTION 44-27-30. Transfer of individual to Federal agency.

Upon receipt of a certificate of an agency of the United States that facilities are available for the care or treatment of any individual confined pursuant to law in any State mental health facility and that such individual is eligible for care or treatment in an institution of the agency, the Department of Mental Health may cause his transfer to the agency of the United States for confinement. Upon effecting the transfer, the court ordering confinement, the legal guardian, spouse and parents or, if none be known, his nearest known relative or friend shall be notified thereof immediately by the Department of Mental Health. No person shall be transferred to an agency of the United States if he be confined pursuant to conviction of any felony or misdemeanor or if he has been acquitted of the charge solely on the ground of mental illness unless prior to transfer the court originally ordering his confinement shall enter an order for transfer after appropriate motion and hearing. Any person transferred as provided in this section to an agency of the United States shall be deemed to be confined by the agency pursuant to the original order of confinement.

HISTORY: 1962 Code Section 32-1006; 1952 (47) 2042.






CHAPTER 28 - SELF-SUFFICIENCY TRUST FUND; DISABILITY TRUST FUND; AID FOR DEVELOPMENTALLY DISABLED, MENTALLY ILL, AND PHYSICALLY HANDICAPPED PERSONS

SECTION 44-28-10. Establishment of Fund; purpose.

There is established the Self-Sufficiency Trust Fund, separate and distinct from the general fund, in the State Treasury. The purpose of the Self-Sufficiency Trust Fund is to provide a life-care planning option to meet the supplemental service needs of individuals with disabilities in order to enable parents and families to plan a more secure future for their disabled dependents without fear of loss of benefits or invasion of trust principal.

HISTORY: 1992 Act No. 385, Section 1.



SECTION 44-28-20. Definition of "self-sufficiency trust."

For the purpose of this chapter "a self-sufficiency trust" means a trust created by a nonprofit corporation exempt from federal income taxes pursuant to Section 501(c)(3) of the Internal Revenue Code of 1986 and organized for purposes of providing care or treatment of one or more developmentally disabled, mentally ill, or physically handicapped persons eligible for services of the South Carolina Department of Disabilities and Special Needs, State Department of Mental Health, or the State Agency of Vocational Rehabilitation.

HISTORY: 1992 Act No. 385, Section 1; 1993 Act No. 181, Section 1093.



SECTION 44-28-30. State Treasurer custodian of Trust Fund; agreement to specify supplemental care or treatment for each beneficiary.

(A) The State Treasurer is the custodian of the Self-Sufficiency Trust Fund and pursuant to an agreement with the trustee of a self-sufficiency trust may accept money from a self-sufficiency trust in the name of a beneficiary for deposit in the Self-Sufficiency Trust Fund. The treasurer shall maintain a separate account in the Self-Sufficiency Trust Fund for each named beneficiary and shall promptly credit the account of a beneficiary with money received from a self-sufficiency trust on behalf of that beneficiary.

(B) The agreement, naming one or more beneficiaries residing in this State who are developmentally disabled, mentally ill, or physically handicapped, must specify the supplemental care or treatment to be provided for each named beneficiary with the money deposited in the Self-Sufficiency Trust Fund.

HISTORY: 1992 Act No. 385, Section 1.



SECTION 44-28-40. Departments and Agency required to provide care or treatment using monies in Fund account; vouchers.

(A) The South Carolina Department of Disabilities and Special Needs, State Department of Mental Health, or the State Agency of Vocational Rehabilitation must provide care or treatment for a beneficiary from monies available from the beneficiary's account maintained in the Self-Sufficiency Trust Fund.

(B) Upon proper certification by the South Carolina Department of Disabilities and Special Needs, the State Department of Mental Health, or the State Agency of Vocational Rehabilitation, the State Treasurer shall process vouchers from the Self-Sufficiency Trust Fund accounts for services provided pursuant to this section.

HISTORY: 1992 Act No. 385, Section 1; 1993 Act No. 181, Section 1094.



SECTION 44-28-50. Receipt of monies from Fund not to reduce, impair, or diminish other benefits.

The receipt by a beneficiary of money from the Self-Sufficiency Trust Fund or of supplemental care or treatment provided with money from the fund may in no way reduce, impair, or diminish the benefits to which the beneficiary is otherwise entitled by law.

HISTORY: 1992 Act No. 385, Section 1.



SECTION 44-28-60. Money not usable for supplemental care and treatment to be returned to depositing trust; interest.

If the State Treasurer after consultation with the South Carolina Department of Disabilities and Special Needs, the State Department of Mental Health, or the State Agency of Vocational Rehabilitation determines that the money in the account of a named beneficiary cannot be used for supplemental care or treatment of the beneficiary in a manner consistent with the agreement or upon request of the trustee of the self-sufficiency trust, the remaining money in the account and any accumulated interest promptly must be returned to the self-sufficiency trust which deposited the money in the Self-Sufficiency Trust Fund.

HISTORY: 1992 Act No. 385, Section 1; 1993 Act No. 181, Section 1095.



SECTION 44-28-70. Crediting and allocation of interest.

The State Treasurer shall credit interest earned on the Self-Sufficiency Trust Fund to the fund and shall allocate the interest pro rata to the accounts of the named beneficiaries of the fund.

HISTORY: 1992 Act No. 385, Section 1.



SECTION 44-28-80. Departments and Agency to promulgate regulations for implementation and administration of Fund.

The South Carolina Department of Disabilities and Special Needs, the State Department of Mental Health, and the State Agency of Vocational Rehabilitation shall promulgate regulations necessary for the implementation and administration of the Self-Sufficiency Trust Fund.

HISTORY: 1992 Act No. 385, Section 1; 1993 Act No. 181, Section 1096.



SECTION 44-28-310. Establishment of Fund; purpose.

There is established the Disability Trust Fund, separate and distinct from the general fund, in the State Treasury. The purpose of the Disability Trust Fund is to provide supplemental services to meet the needs of low income and indigent individuals with disabilities.

HISTORY: 1992 Act No. 385, Section 1.



SECTION 44-28-320. Source of monies for Fund.

The State Treasurer may accept for deposit in the Disability Trust Fund:

(1) monies left to the Disability Trust Fund by donors of a self-sufficiency trust defined in Article 1 of this chapter at the death of the disabled beneficiary; and

(2) bequests and contributions from private donors, corporations, or foundations.

HISTORY: 1992 Act No. 385, Section 1.



SECTION 44-28-330. Use of monies in Fund.

Monies in the Disability Trust Fund must be expended solely to provide supplemental services to meet the need for care or treatment for low income or indigent individuals with developmental disabilities, mental illness, or physical handicaps.

HISTORY: 1992 Act No. 385, Section 1.



SECTION 44-28-340. Interest earned to be credited to Fund.

The State Treasurer shall credit earned interest on the Disability Trust Fund to the fund.

HISTORY: 1992 Act No. 385, Section 1.



SECTION 44-28-350. Receipt of monies from Fund not to reduce, impair, or diminish other benefits.

The receipt by a beneficiary of money from the trust fund or of supplemental care or treatment provided with money from the trust fund does not in any way reduce, impair, or diminish the benefits to which the beneficiary is otherwise entitled by law.

HISTORY: 1992 Act No. 385, Section 1.



SECTION 44-28-360. Departments and Agency required to provide care or treatment to eligible beneficiaries using monies from Fund.

The South Carolina Department of Disabilities and Special Needs, State Department of Mental Health, or State Agency of Vocational Rehabilitation must provide care or treatment for the beneficiary from monies available from the Disability Trust Fund. These agencies are responsible only for the beneficiaries that meet their individual eligibility criteria.

HISTORY: 1992 Act No. 385, Section 1; 1993 Act No. 181, Section 1097.



SECTION 44-28-370. Departments and Agency to promulgate regulations for implementation and administration of Fund.

The South Carolina Department of Disabilities and Special Needs, the State Department of Mental Health, and the State Department of Vocational Rehabilitation shall promulgate regulations necessary for the implementation and administration of the Disability Trust Fund.

HISTORY: 1992 Act No. 385, Section 1; 1993 Act No. 181, Section 1098.






CHAPTER 29 - CONTAGIOUS AND INFECTIOUS DISEASES

SECTION 44-29-10. Reporting deaths from contagious or infectious diseases and chemical or other terrorism; increased prescription rates of drugs for diseases caused by chemical terrorism or infectious agents.

(A) In all cases of known or suspected contagious or infectious diseases occurring within this State the attending physician must report these diseases to the county health department within twenty-four hours, stating the name and address of the patient and the nature of the disease. The county health department must report to the Department of Health and Environmental Control all such cases of infectious and contagious diseases as have been reported during the preceding month, these reports to be made upon blanks furnished by the Department of Health and Environmental Control. The Department of Health and Environmental Control must designate the diseases it considers contagious and infectious. The Department of Health and Environmental Control may also designate other diseases for mandatory reporting by physicians. Any physician who fails to comply with the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or be imprisoned for a period not exceeding thirty days.

(B) A health care provider, coroner, medical examiner, or any person or entity that maintains a database containing health care data must report all cases of persons who harbor any illness or health condition that may be caused by chemical terrorism, bioterrorism, radiological terrorism, epidemic or pandemic disease, or novel and highly fatal infectious agents and might pose a substantial risk of a significant number of human fatalities or incidents of permanent or long-term disability. The Department of Health and Environmental Control must designate reportable illnesses and health conditions as set forth in subsection (A).

(C) A pharmacist must report any unusual or increased prescription rates, unusual types of prescriptions, or unusual trends in pharmacy visits that may be caused by chemical terrorism, bioterrorism, radiological terrorism, epidemic or pandemic disease, or novel and highly fatal infectious agents and might pose a substantial risk of a significant number of human fatalities or incidents of permanent or long-term disability. Prescription-related events that require a report include, but are not limited to:

(1) an unusual increase in the number of prescriptions to treat fever, respiratory, or gastrointestinal complaints;

(2) an unusual increase in the number of prescriptions for antibiotics;

(3) an unusual increase in the number of requests for information on over- the-counter pharmaceuticals to treat fever, respiratory, or gastrointestinal complaints; and

(4) any prescription that treats a disease that is relatively uncommon and has bioterrorism potential.

(D) The reports of conditions must be made in the form and manner as prescribed by DHEC in regulations concerning infectious diseases. The reports must be made to the Bureau of Disease Control in the manner required in the regulations. When available, clinical information supporting the diagnoses, including results of specific diagnostic tests, must be included.

(E) For purposes of this section, the terms chemical terrorism, bioterrorism, and radiological terrorism have the same meanings as provided in Section 44-4-130.

HISTORY: 1962 Code Section 32-552; 1952 Code Section 32-552; 1942 Code Section 5031; 1932 Code Sections 1502, 5008; Civ. C. '22 Section 2319; Cr. C. '22 Section 450; Civ. C. '12 Section 1578; Cr. C. '12 Section 440; 1900 (23) 444; 1910 (26) 728; 1972 (57) 2496; 2002 Act No. 339, Section 25, eff July 2, 2002.



SECTION 44-29-15. Reporting requirements for laboratories testing for certain infectious or other diseases; civil penalty.

(A) A laboratory, within or outside the State, responsible for performing a test for any of the infectious or other diseases required by the Department of Health and Environmental Control to be reported pursuant to Section 44-29-10, shall report positive or reactive tests to the department. This includes, but is not limited to, all laboratories, within or outside the State, which collect specimens in South Carolina or which receive the initial order for testing from a practitioner, blood bank, plasmapheresis center, or other health care provider located in South Carolina. The department also may require that all results of certain, specifically identified laboratory tests be reported. All reports must be submitted within the time frame and in the form and manner designated by the department.

(B) Laboratories, within or outside the State, which perform tests as described in subsection (A) and which determine positive or reactive test results, shall, if required by the department, provide clinical specimens and isolates to the department or another laboratory designated by the department for further testing to determine incidence and other epidemiological information. These clinical specimens and isolates must be submitted within the time frame and in the form and manner designated by the department. The testing must be performed for epidemiological surveillance only; source consent is not required, and results are not required to be returned to the source patient or physician. The clinical specimens and isolates must be destroyed after tests are successfully completed, unless otherwise directed by the department.

(C) Persons and entities, which are required to report test results to the department pursuant to this section and which send clinical specimens and isolates out of state for testing, are responsible for ensuring that results are reported and clinical specimens and isolates are submitted to the department, or a laboratory designated by the department, as required under this section and related regulations.

(D) If a laboratory forwards clinical specimens and isolates out of state for testing, the originating laboratory retains the duty to comply with this section and related regulations, either by:

(1) reporting the results, providing the name and address of the testing laboratory, and submitting the clinical specimens and isolates to the department; or

(2) ensuring that the results are reported and that the clinical specimens and isolates are submitted to the department or another laboratory designated by the department.

(E) A person, laboratory, or other entity violating a provision of this section or related regulations is subject to a civil monetary penalty of not more than one thousand dollars for the first offense and not more than five thousand dollars for each subsequent offense. Each instance of noncompliance constitutes a separate violation and offense.

HISTORY: 2010 Act No. 166, Section 1, eff May 12, 2010.



SECTION 44-29-20. Transportation and handling of human remains infected by dangerous, contagious, or infectious disease.

Prior to transportation of human remains known to be infected by any dangerous, contagious, or infectious disease into, through, or out of this State or any city, town, or county within this State, the hospital, health or medical clinic, physician, medical facility, person, or other entity in possession of the human remains shall inform any funeral director, ambulance driver, or any other person or entity who is to transport the remains that the remains are infected by a dangerous, contagious, or infectious disease.

In the event that human remains as described above are not to be moved immediately but are to be operated on for purposes of autopsy or otherwise handled, any doctor, technician, or other person charged with the responsibility of handling the remains known to be infected by any dangerous, contagious, or infectious disease must be informed that the remains are so infected.

For the purpose of enforcing this section, the Department of Health and Environmental Control (department) shall make and distribute, at intervals considered necessary by the department, to all hospitals, health or medical clinics, other medical facilities, persons, or other entities who may normally be in possession of human remains a list declaring what diseases are regarded as dangerous, contagious, or infectious and shall classify these diseases and shall designate the diseases as are of so dangerous a character that transportation of human remains infected by them is forbidden except under conditions as prescribed by the department which it considers proper for the transportation of those remains.

HISTORY: 1962 Code Section 32-556; 1952 Code Section 32-556; 1942 Code Section 5046; 1932 Code Section 5024; Civ. C. '22 Section 2334; Civ. C. '12 Section 1588; Civ. C. '02 Section 1094; 1900 (23) 408; 1972 (57) 2496; 1985 Act No. 81, Section 1.



SECTION 44-29-30. Burying or burning of dead animals and poultry.

Whenever any animal or poultry shall die from any natural or other cause, except from being slaughtered or killed for the use of man, or the dead body thereof be found upon the premises of any person, be he the owner or tenant thereof, the owner of such dead animal or poultry, or the owner or tenant of the lands or premises upon which such dead bodies may be found, shall immediately burn or bury or cause to be burned or buried such dead animal or poultry. When buried, an animal shall be put not less than three feet and poultry not less than one foot under the ground. Any owner of any such dead animal or poultry, knowing that such dead animal or poultry is lying dead upon his premises, or any tenant on premises having such knowledge or having notice thereof, who refuses or fails to bury or burn such dead animal or poultry as aforesaid shall be guilty of a misdemeanor and, upon conviction thereof, shall be fined in a sum of not less than five dollars or more than one hundred dollars, or be imprisoned for a period of not more than thirty days.

HISTORY: 1962 Code Section 32-557; 1952 Code Section 32-557; 1942 Code Section 5046-1; 1932 Code Section 1492; Cr. C. '22 Sections 434, 437; Cr. C. '12 Section 444; Cr. C. '02 Section 332; 1900 (23) 447; 1912 (27) 704; 1967 (55) 231.



SECTION 44-29-40. Department of Health and Environmental Control shall have general supervision of vaccination, screening and immunization; statewide immunization registry.

(A) The Department of Health and Environmental Control shall have general direction and supervision of vaccination, screening, and immunization in this State. The Department of Health and Environmental Control has the authority to promulgate regulations concerning vaccination, screening, and immunization requirements.

(B) The department shall establish a statewide immunization registry and shall promulgate regulations for the implementation and operation of the registry. All health care providers shall report to the department the administration of any immunization in a manner and including such data as specified by the department. The department may make immunization information available to persons and organizations in accordance with state and federal disclosure and reporting laws. The department may seek enforcement of this section and issue civil penalties in accordance with Section 44-1-150.

HISTORY: 1962 Code Section 32-574; 1952 Code Section 32-574; 1942 Code Section 5038; 1932 Code Sections 5010, 7361; Civ. C. '22 Sections 2321, 4493; Civ. C. '12 Sections 1580, 3059; 1905 (24) 869, 871; 1972 (57) 2497; 2010 Act No. 210, Section 2, eff upon approval (became law without the Governor's signature on June 1, 2010).



SECTION 44-29-50. Violation of regulation relating to vaccination, screening or immunization.

Any person who shall fail, neglect or refuse to comply with any regulation of the Department of Health and Environmental Control relating to vaccination, screening or immunization shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars or be imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 32-578; 1952 Code Section 32-578; 1942 Code Section 5042; 1932 Code Section 1503; Cr. C. '22 Section 451; Cr. C. '12 Section 441; 1905 (24) 871; 1972 (57) 2523.



SECTION 44-29-60. Sexually transmitted diseases declared dangerous to public health; infection of another with sexually transmitted disease.

Sexually transmitted diseases which are included in the annual Department of Health and Environmental Control List of Reportable Diseases are declared to be contagious, infectious, communicable, and dangerous to the public health. Sexually transmitted diseases include all venereal diseases. It is unlawful for anyone infected with these diseases to knowingly expose another to infection.

HISTORY: 1962 Code Section 32-591; 1952 Code Section 32-591; 1942 Code Section 5044; 1932 Code Section 1493; Cr. C. '22 Section 438; 1919 (31) 30; 1988 Act No. 490, Section 3.



SECTION 44-29-70. Reports of cases of sexually transmitted diseases.

Any physician or other person who makes a diagnosis of or treats a case of a sexually transmitted disease and any superintendent or manager of a hospital, dispensary, health care related facility, or charitable or penal institution in which there is a case of a sexually transmitted disease shall report it to the health authorities according to the form and manner as the Department of Health and Environmental Control directs.

HISTORY: 1962 Code Section 32-593; 1952 Code Section 32-593; 1942 Code Section 5044-1; 1932 Code Section 1494; Cr. C. '22 Section 439; 1919 (31) 30; 1962 (52) 2180; 1988 Act No. 490, Section 4.



SECTION 44-29-80. Laboratories shall report positive tests and cooperate in preventing spread of sexually transmitted disease.

Any laboratory performing a positive laboratory test for a sexually transmitted disease shall make a report of the case or positive laboratory test for a sexually transmitted disease to the Department of Health and Environmental Control in the form and manner as the department directs and shall cooperate with the Department of Health and Environmental Control and local boards of health in preventing the spread of sexually transmitted diseases.

HISTORY: 1962 Code Section 32-593.1; 1962 (52) 1923; 1988 Act No. 490, Section 5.



SECTION 44-29-90. Examination, treatment and isolation of persons infected with venereal disease.

State, district, county, and municipal health officers, in their respective jurisdictions, when in their judgment it is necessary to protect the public health, shall make examination of persons infected or suspected of being infected with a sexually transmitted disease, require persons infected with a sexually transmitted disease to report for treatment appropriate for their particular disease provided at public expense, and request the identification of persons with whom they have had sexual contact or intravenous drug use contact, or both. The health officer may isolate persons infected or reasonably suspected of being infected with a sexually transmitted disease. To the extent resources are available to the Department of Health and Environmental Control for this purpose, when a person is identified as being infected with Human Immunodeficiency Virus (HIV), the virus which causes Acquired Immunodeficiency Syndrome (AIDS), his known sexual contacts or intravenous drug use contacts, or both, must be notified but the identity of the person infected must not be revealed. Efforts to notify these contacts may be limited to the extent of information provided by the person infected with HIV. Public monies appropriated for treatment of persons infected with a sexually transmitted disease must be expended in accordance with priorities established by the department, taking into account the cost effectiveness, curative capacity of the treatment, and the public health benefit to the population of the State.

HISTORY: 1962 Code Section 32-594; 1952 Code Section 32-594; 1942 Code Section 5044-2; 1932 Code Section 1495; Cr. C. '22 Section 440; 1919 (31) 30; 1988 Act No. 490, Section 6.



SECTION 44-29-100. Examination and treatment of prisoners for sexually transmitted disease; isolation and treatment after serving sentence.

Any person who is confined or imprisoned in any state, county, or city prison of this State may be examined and treated for a sexually transmitted disease by the health authorities or their deputies. The state, county, and municipal boards of health may take over a portion of any state, county, or city prison for use as a board of health hospital. Persons who are confined or imprisoned and who are suffering with a sexually transmitted disease at the time of expiration of their terms of imprisonment must be isolated and treated at public expense as provided in Section 44-29-90 until, in the judgment of the local health officer, the prisoner may be medically discharged. In lieu of isolation, the person, in the discretion of the board of health, may be required to report for treatment to a licensed physician or submit for treatment provided at public expense by the Department of Health and Environmental Control as provided in Section 44-29-90.

HISTORY: 1962 Code Section 32-595; 1952 Code Section 32-595; 1942 Code Section 5044-3; 1932 Code Section 1496; Cr. C. '22 Section 441; 1919 (31) 30; 1988 Act No. 490, Section 7.



SECTION 44-29-110. No discharge from confinement until cured of sexually transmitted disease; subsequent treatment.

No person suffering from any of the sexually transmitted diseases described in Section 44-29-60 may be discharged from confinement unless he is pronounced cured of the disease by a state, county, or municipal health officer or, if no cure is available, upon the recommendation of the Department of Health and Environmental Control. If any person is released before a complete cure of the sexually transmitted disease of which he is suffering, the department shall direct the individual as to whom to report for further treatment, and failure to report at the stated intervals as directed, in each instance, constitutes a violation of the provisions of Sections 44-29-60 to 44-29-140 and subjects him, upon conviction, to the penalty set forth in Section 44-29-140.

HISTORY: 1962 Code Section 32-595.1; 1952 Code Section 32-595.1; 1942 Code Section 5044-5; 1932 Code Section 1498; Cr. C. '22 Section 443; 1919 (31) 30; 1941 (42) 97; 1988 Act No. 490, Section 8.



SECTION 44-29-115. Procedure for isolation.

If the Department of Health and Environmental Control believes that a person must be isolated pursuant to Section 44-29-90, 44-29-100, or 44-29-110, it shall file a petition with the probate court of the county where the person is located or where the person resides. The complaint must state the specific harm thought probable and the factual basis for this belief. If the court, after due notice and hearing, is satisfied that the petition is well-founded, it may order that the person must be isolated.

Any person isolated pursuant to Section 44-29-90, 44-29-100, or 44-29-110 has the right to appeal to any court having jurisdiction for review of the evidence under which he was isolated.

A court may not order isolation for more than ninety days. If the department determines that the grounds for isolation no longer exist, it shall file a notice of intent to discharge with the court before the person isolated is released.

The person for whom isolation is sought must be represented by counsel at all proceedings and, if he cannot afford to hire an attorney, the court shall appoint an attorney to represent him. The attorney for the person isolated must have access to any documents regarding the isolation.

HISTORY: 1988 Act No. 490, Section 15.



SECTION 44-29-120. Serological blood tests for pregnant women.

Every physician attending a pregnant woman in the State for conditions relating to her pregnancy during the period of gestation or at delivery shall, in the case of every woman so attended, take or cause to be taken a sample of blood of such woman at the time of his first examination or within three days thereafter and shall submit such sample to an approved laboratory for a standard serological test for syphilis, rubella, Rh factor and a hemoglobin determination, if the latter test is not performed by the physician's staff. Such an approved laboratory must participate in an appropriate proficiency testing program approved by the Department of Health and Environmental Control. Every person, other than a physician, permitted by law to attend pregnant women in the State, but not permitted by law to take blood samples, shall cause a sample of blood of each such pregnant woman to be taken by a physician duly licensed to practice medicine and surgery, registered nurse, laboratory technician or other person authorized to take blood for blood tests and have such sample submitted to an approved laboratory for a standard serological test for syphilis, rubella, Rh factor and a hemoglobin determination, if the latter test is not performed by the physician's staff. Any person who violates any of the provisions of this section shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than one hundred dollars or imprisonment for not more than thirty days. The provisions of this section shall not apply to any person who submits a sworn affidavit stating that she objects to the tests herein required on grounds such tests conflict with her religious tenets or beliefs.

HISTORY: 1962 Code Section 32-596; 1952 Code Section 32-596; 1946 (44) 1542; 1972 (57) 2806.



SECTION 44-29-130. Adoption of regulations pertaining to sexually transmitted disease.

The Department of Health and Environmental Control shall promulgate regulations necessary to carry out the purposes of Sections 44-29-60 to 44-29-140, other than Section 44-29-120, including regulations providing for labor on the part of isolated persons considered necessary to provide in whole or in part for their subsistence and to safeguard their general health and regulations concerning sexually transmitted diseases as it considers advisable. All regulations so made are binding upon all county and municipal health officers and other persons affected by Sections 44-29-60 to 44-29-140.

HISTORY: 1962 Code Section 32-599; 1952 Code Section 32-599; 1942 Code Section 5044-4; 1932 Code Section 1497; Cr. C. '22 Section 442; 1919 (31) 30; 1988 Act No. 490, Section 9.



SECTION 44-29-135. Confidentiality of sexually transmitted disease records.

All information and records held by the Department of Health and Environmental Control and its agents relating to a known or suspected case of a sexually transmitted disease are strictly confidential except as provided in this section. The information must not be released or made public, upon subpoena or otherwise, except under the following circumstances:

(a) release is made of medical or epidemiological information for statistical purposes in a manner that no individual person can be identified;

(b) release is made of medical or epidemiological information with the consent of all persons identified in the information released;

(c) release is made of medical or epidemiological information to the extent necessary to enforce the provisions of this chapter and related regulations concerning the control and treatment of a sexually transmitted disease;

(d) release is made of medical or epidemiological information to medical personnel to the extent necessary to protect the health or life of any person;

(e) in cases involving a minor, the name of the minor and medical information concerning the minor must be reported to appropriate agents if a report of abuse or neglect is required by Section 63-7-310; or

(f) if a minor has Acquired Immunodeficiency Syndrome (AIDS) or is infected with Human Immunodeficiency Virus (HIV), the virus that causes AIDS, and is attending a public school in kindergarten through fifth grade, the department shall notify the superintendent of the school district and the nurse or other health professional assigned to the school the minor attends. This notification and information contained in the notification must not be recorded in the child's permanent record. However, if this information is in the child's permanent school record, the information must be purged from the child's record before the child enters the sixth grade.

HISTORY: 1978 Act No. 542 Section 2; 1988 Act No. 490, Section 10; 2011 Act No. 34, Section 1, eff June 7, 2011.



SECTION 44-29-136. Court orders for disclosure of records for law enforcement purposes; confidentiality safeguards.

(A) A portion of a person's sexually transmitted disease test results disclosed to a solicitor or state criminal law enforcement agency pursuant to Section 44-29-135(c) must be obtained by court order upon a finding by the court that the request is valid under Section 44-29-135(c) and that there is a compelling need for the test results. In determining a compelling need, the court must weigh the need for disclosure against both the privacy interest of the test subject and the potential harm to the public interest if disclosure deters future Human Immunodeficiency Virus-related testing and counselling or blood, organ, and semen donation. No information regarding persons other than the subject of the test results must be released. The court shall provide the department and the person who is the subject of the test results with notice and an opportunity to participate in the court hearing.

(B) No court may issue an order solely on the basis of anonymous tips or anonymous information. A person who provides information relied upon by a law enforcement agency or solicitor to obtain records under Section 44-29-135(c) shall sign a sworn affidavit setting forth the facts upon which he bases his allegations. This person shall appear and be subject to examination and cross-examination at the hearing to determine whether an order requiring disclosure should be granted.

(C) Pleadings pertaining to disclosure of test results must substitute a pseudonym for the true name of the subject of the test. The disclosure to the parties of the subject's true name must be communicated in documents sealed by the court. Court proceedings must be conducted in camera unless the subject of the test results requests a hearing in open court. All files regarding the court proceedings must be sealed unless waived by the subject of the test results.

(D) Upon issuance of an order to disclose the test results pursuant to Section 44-29-135(c), the court may impose appropriate safeguards against the unauthorized disclosure of the information including, but not limited to, specifying who may have access to the information, the purposes for which the information must be used, and prohibitions against further disclosure of the information.

HISTORY: 1990 Act No. 523, Section 1.



SECTION 44-29-140. Penalties pertaining to venereal disease.

Any person who violates any of the provisions of Sections 44-29-60 to 44-29-140, other than Section 44-29-120, or any regulation made by the Department of Health and Environmental Control pursuant to the authority granted by law, or fails or refuses to obey any lawful order issued by any state, county, or municipal health officer, pursuant to Sections 44-29-60 to 44-29-140, or any other law or the regulations prescribed by law, is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or be imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 32-600; 1952 Code Section 32-600; 1942 Code Section 5044-5; 1932 Code Section 1498; Cr. C. '22 Section 443; 1919 (31) 30; 1941 (42) 97; 1988 Act No. 490, Section 11.



SECTION 44-29-145. Penalty for exposing others to Human Immunodeficiency Virus.

It is unlawful for a person who knows that he is infected with Human Immunodeficiency Virus (HIV) to:

(1) knowingly engage in sexual intercourse, vaginal, anal, or oral, with another person without first informing that person of his HIV infection;

(2) knowingly commit an act of prostitution with another person;

(3) knowingly sell or donate blood, blood products, semen, tissue, organs, or other body fluids;

(4) forcibly engage in sexual intercourse, vaginal, anal, or oral, without the consent of the other person, including one's legal spouse; or

(5) knowingly share with another person a hypodermic needle, syringe, or both, for the introduction of drugs or any other substance into, or for the withdrawal of blood or body fluids from the other person's body without first informing that person that the needle, syringe, or both, has been used by someone infected with HIV.

A person who violates this section is guilty of a felony and, upon conviction, must be fined not more than five thousand dollars or imprisoned for not more than ten years.

HISTORY: 1988 Act No. 490, Section 1; 1990 Act No. 523, Section 2.



SECTION 44-29-146. Physicians and state agencies exempt from liability for disclosure of persons carrying Human Immunodeficiency Virus; "contact" defined.

A physician or state agency identifying and notifying a spouse or known contact of a person having Human Immunodeficiency Virus (HIV) infection or Acquired Immunodeficiency Syndrome (AIDS) is not liable for damages resulting from the disclosure.

"Contact" means the exchange of body products or body fluids by sexual acts or percutaneous transmission.

HISTORY: 1988 Act No. 490, Section 1.



SECTION 44-29-150. Staff of schools and child care centers to be evaluated for tuberculosis before initial hiring.

No person will be initially hired to work in any public or private school, kindergarten, nursery or day care center for infants and children until appropriately evaluated for tuberculosis according to guidelines approved by the Board of Health and Environmental Control. Re-evaluation will not be required for employment in consecutive years unless otherwise indicated by such guidelines.

HISTORY: 1962 Code Section 32-691; 1952 Code Section 32-691; 1942 Code Section 5033; 1932 Code Section 5044; Civ. C. '22 Section 2352; 1920 (31) 941; 1979 Act No. 53 Section 1.



SECTION 44-29-160. Health certificates for employees in schools and child care facilities.

Any person applying for a position in any of the public or private schools, kindergartens, nurseries, or day care centers for infants and children of the State shall, as a prerequisite to employment, secure a health certificate from a licensed physician certifying that such person does not have tuberculosis in an active stage.

HISTORY: 1962 Code Section 32-692; 1952 Code Section 32-692; 1942 Code Section 5034, 1932 Code Section 5045; Civ. C. '22 Section 2353; 1920 (31) 941; 1979 Act No. 53 Section 2.



SECTION 44-29-170. Form of certificate.

The physician shall make the aforesaid certificate on a form supplied by the Department of Health and Environmental Control, whose duty it shall be to provide such forms upon request of the applicant.

HISTORY: 1962 Code Section 32-693; 1952 Code Section 32-693; 1942 Code Section 5035; 1932 Code Section 5046; Civ. C. '22 Section 2354; 1920 (31) 941.



SECTION 44-29-180. School pupils and day care center children to be vaccinated or immunized; department to monitor immunization records of children in day care; exemptions and exclusions.

(A) No superintendent of an institution of learning, no school board or principal of a school, and no owner or operator of a public or private childcare facility as defined in Section 63-13-20 may admit as a pupil or enroll or retain a child or person who cannot produce satisfactory evidence of having been vaccinated or immunized so often as directed by the Department of Health and Environmental Control. Records of vaccinations or immunizations must be maintained by the institution, school, or day care facility to which the child or person has been admitted.

(B) The Department of Health and Environmental Control shall monitor the immunization status of each child who is enrolled or retained in a licensed child day care facility or a registered church or religious child day care facility. The monitoring of day care facilities shall consist of a review of the immunization or vaccination records to insure that required immunizations are complete as recommended and routinely provided by the Department of Health and Environmental Control for all infants and children.

(C) South Carolina Department of Health and Environmental Control Regulation 61-8, as amended, "Vaccination, Screening and Immunization Regarding Contagious Diseases", and its exemptions apply to this section.

(D) A South Carolina Certificate of Special Exemption signed by the school principal, authorized representative, or day care director may be issued to transfer students while awaiting arrival of medical records from their former area of residence or to other students who have been unable to secure immunizations or documentation of immunizations already received. A South Carolina Certificate of Special Exemption may be issued only once and is valid for only thirty calendar days from date of enrollment. At the expiration of this special exemption, the student must present a valid South Carolina Certificate of Immunization, a valid South Carolina Certificate of Medical Exemption, or a valid South Carolina Certificate of Religious Exemption.

(E) Registered family day care homes are exempt from requirements of this section.

HISTORY: 1962 Code Section 32-694; 1952 Code Section 32-694; 1942 Code Section 5040; 1932 Code Sections 5012, 7363; Civ. C. '22 Sections 2323, 4495; Civ. C. '12 Sections 1582, 3061; 1905 (24) 869, 871; 1972 (57) 2767; 1993 Act No. 35, Section 1.



SECTION 44-29-190. Penalty for violation of Section 44-29-180.

Any person who violates the provisions of Section 44-29-180 is guilty of a misdemeanor and, upon conviction, may be fined not more than two hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 32-696; 1952 Code Section 32-696; 1942 Code Section 5036; 1932 Code Section 5047; Civ. C. '22 Section 2355; Cr. C. '22 Section 445; 1920 (31) 941; 1972 (57) 2767; 1988 Act No. 490, Section 12.



SECTION 44-29-195. Head lice; prerequisites to return of student to school; voucher for treatment products.

(A) A student sent home from school for having pediculosis (head lice) only may return to school upon presentation of evidence of treatment and upon a physical screening conducted by the school nurse or other person designated by the principal indicating an absence of pediculosis.

(B) The department shall make available to eligible families, through the county health departments, products or vouchers for products for the treatment of pediculosis.

For purposes of this subsection, a family is eligible if a child in the family is a student in the public school system and the child receives Medicaid or free or reduced school meals.

HISTORY: 1998 Act No. 302, Section 1.



SECTION 44-29-200. Attendance of teachers or pupils with contagious or infectious diseases may be prohibited.

Any board of education, school trustees, or other body having control of a school, on account of the prevalence of any contagious or infectious diseases or to prevent the spread of disease, may prohibit or limit the attendance of any employee or student at any school or school-related activities under its control. The decision to prohibit or limit attendance must be based on sound medical evidence and must comply with the official procedures adopted by the board for this purpose. Before lifting a prohibition or restriction on attendance, the board may require a satisfactory certificate from one or more licensed physicians that attendance is no longer a risk to others attending school.

Any board acting in good faith and in compliance with the provisions of this section is not liable for damages which may result from its decision. Nothing in this section relieves a board from its responsibilities to provide a student with educational programs and services appropriate to his needs as required by Section 59-20-30.

HISTORY: 1962 Code Section 32-695; 1952 Code Section 32-695; 1942 Code Section 5032; 1932 Code Section 5043; Civ. C. '22 Section 2351; Civ. C. '12 Section 1607; Civ. C. '02 Section 1110; R. S. 965; 1883 (18) 292; 1972 (57) 2806; 1988 Act No. 490, Section 13.



SECTION 44-29-210. Physicians, licensed nurses and certain authorized public health employees participating in mass immunization projects exempt from liability; exceptions.

(A) If the Board of the Department of Health and Environmental Control or the Director of the Department of Health and Environmental Control approves in writing a mass immunization project to be administered in any part of this State in cooperation with an official or volunteer medical or health agency, any authorized employee of the agency, any physician who does not receive compensation for his services in the project, and any licensed nurse who participates in the project, except as provided in subsection (B), is not liable to any person for illness, reaction, or adverse effect arising from or out of the use of any drug or vaccine administered in the project by the employee, physician, or nurse. Neither the board nor the director may approve the project unless either finds that the project conforms to good medical and public health practice.

For purposes of this section, a person is considered to be an authorized employee of an official or volunteer medical or health agency if he has received the necessary training for and approval of the department for participation in the project.

(B) Nothing in this section exempts any physician, licensed nurse, or authorized public health employee participating in any mass immunization project from liability for gross negligence, and the provisions of this section do not exempt any drug manufacturer from any liability for any drug or vaccine used in the project.

HISTORY: 1976 Act No. 703, Sections 1, 2; 1988 Act No. 490, Section 14; 1993 Act No. 181, Section 1099; 2010 Act No. 210, Section 1, eff upon approval (became law without the Governor's signature on June 1, 2010).



SECTION 44-29-230. Testing required when health care worker exposed to bloodborne disease.

(A) While working with a person or a person's blood or body fluids, if a health care worker or emergency response employee is involved in an incident resulting in possible exposure to bloodborne diseases, and a health care professional based on reasonable medical judgment has cause to believe that the incident may pose a significant risk to the health care worker or emergency response employee, the health care professional may require the person, the health care worker, or the emergency response employee to be tested without his consent.

(B) The test results must be given to the health care professional who shall report the results and assure the provision of post-test counseling to the health care worker or emergency response employee, and the person who is tested. The test results also shall be reported to the Department of Health and Environmental Control in a manner prescribed by law.

(C) No physician, hospital, or other health care provider may be held liable for conducting the test or the reporting of test results under this section.

(D) For purposes of this section:

(1) "Person" means a patient at a health care facility or physician's office, an inmate at a state or local correctional facility, an individual under arrest, or an individual in the custody of or being treated by a health care worker or an emergency response employee.

(2) "Emergency response employee" means firefighters, law enforcement officers, paramedics, emergency medical technicians, medical residents, medical trainees, trainees of an emergency response employee as defined herein, and other persons, including employees of legally organized and recognized volunteer organizations without regard to whether these employees receive compensation, who in the course of their professional duties respond to emergencies.

(3) "Bloodborne diseases" means Hepatitis B or Human Immunodeficiency Virus infection, including Acquired Immunodeficiency Syndrome.

(4) "Significant risk" means a finding of facts relating to a human exposure to an etiologic agent for a particular disease, based on reasonable medical judgments given the state of medical knowledge, about the:

(a) nature of the risk;

(b) duration of the risk;

(c) severity of the risk;

(d) probabilities the disease will be transmitted and will cause varying degrees of harm.

(5) "Health care professional" means a physician, an epidemiologist, or infection control practitioner.

(6) "Health care worker" means a person licensed as a health care provider under Title 40, a person registered under the laws of this State to provide health care services, an employee of a health care facility as defined in Section 44-7-130(10), or an employee in a physician's office.

(E) The cost of any test conducted under this section must be paid by the:

(1) person being tested;

(2) State in the case of indigents; or

(3) public or private entity employing the health care worker or emergency response employee if the cost is not paid pursuant to subitems (1) and (2) above.

HISTORY: 1988 Act No. 490, Section 2; 1994 Act No. 468, Section 7.



SECTION 44-29-240. Protection of health care professionals rendering care; knowledge and disclosure of HIV or HBV status.

A person, upon whom an invasive, exposure-prone procedure, as defined by the Department of Health and Environmental Control, is scheduled to be performed, is encouraged to know his HIV antibody, HBsAG, and HBeAg status and disclose the status to the health care professionals rendering care so that precautionary measures may be taken. A person, upon whom an invasive, exposure-prone procedure is scheduled to be performed, who does not know his status, is encouraged to have his blood tested for the presence of HIV or HBV so as to protect the health care professionals rendering care.

HISTORY: 1996 Act No. 321, Section 2.



SECTION 44-29-250. Confidentiality of anonymous HIV test results; reporting requirements.

Notwithstanding any other provision of this chapter or a regulation promulgated under this chapter, a person who collects and anonymously submits a sample of the person's own body fluid or tissue for Human Immunodeficiency Virus (HIV) infection testing is not required to report a positive test result, and the test results are confidential. However, the person or laboratory performing the test on an anonymous sample shall report a positive HIV infection test result to the Department of Health and Environmental Control, as well as certification to the Department of Health and Environmental Control that counseling options, including community-based resources, and referrals to appropriate medical providers have been made or offered to the positive subject, but the report must not contain any information identifying the subject of the report or any information that may lead to the identification of the subject of the report.

HISTORY: 1996 Act No. 321, Section 1.






CHAPTER 30 - HEALTH CARE PROFESSIONAL COMPLIANCE ACT

SECTION 44-30-10. Short title.

This chapter may be cited as the "South Carolina Health Care Professional Compliance Act".

HISTORY: 1992 Act No. 403, Section 8; 1993 Act No. 181, Section 1100.



SECTION 44-30-20. Definitions.

As used in this chapter:

(1) "CDC" means the Centers for Disease Control of the Public Health Service.

(2) "CDC recommendations" means the July 12, 1991, CDC document (MMWR, Volume 40, No. RR-8) entitled "Recommendations for Preventing Transmission of Human Immunodeficiency Virus and Hepatitis B Virus to Patients During Exposure-Prone Invasive Procedures" or equivalent guidelines developed by the department and approved by the CDC and any appropriate supplements or revisions thereto.

(3) "Department" means the South Carolina Department of Health and Environmental Control.

(4) "Educational institutions" means the health professional schools of dentistry, medicine, and nursing and any other educational program or institution providing training for health care professionals.

(5) "Expert review panel" means a panel of experts in composition and function as defined in the CDC recommendations and appointed or approved by the department.

(6) "Health care professional" means a physician, physician's assistant, dentist, dental hygienist, registered nurse, licensed practical nurse, or podiatrist practicing or licensed to practice in South Carolina.

(7) "Licensing board" means these health professional licensing boards which are state agencies and which license and regulate specific health care professions: the State Board of Medical Examiners, the State Board of Nursing for South Carolina, the South Carolina State Board of Dentistry, and the State Board of Podiatry Examiners.

(8) "Public law" means Public Law 102-141, Section 633, enacted October 28, 1991, applicable to health care professionals.

(9) "State public health official" means the director of the department or the director's designee.

HISTORY: 1992 Act No. 403, Section 8; 1993 Act No. 181, Section 1100.



SECTION 44-30-30. Department to oversee implementation of PL 102-141, Section 633, and CDC recommendations; assistance to licensing boards to ensure compliance; expert review panel.

(A) The department is authorized to ensure and oversee the implementation of Public Law 102-141, Section 633, and applicable CDC recommendations and any appropriate supplements and revisions to the CDC recommendations which apply to health care professionals.

(B) The department shall provide consultation and assistance to licensing boards, as appropriate, to ensure compliance with CDC recommendations.

(C) The department shall appoint at least one or approve an existing expert review panel, consistent with the CDC recommendations in composition and function, whose recommendations must be considered requirements and must be binding upon the affected health care professionals.

HISTORY: 1992 Act No. 403, Section 8.



SECTION 44-30-40. Adoption of CDC recommendations by licensing boards; notice to health care professionals; disciplinary action regarding violations by health care professionals.

(A) By October 1, 1992, each licensing board shall adopt the CDC recommendations and shall communicate with its respective health care professionals by written notice of their adoption. This written notice must include information that noncompliance may subject the licensee to disciplinary proceedings before the licensing board. The notice must provide information regarding education and training in the areas of infection control, universal precautions, and disinfection and sterilization techniques.

(B) Each licensing board shall institute disciplinary or other action for violations by its respective health care professionals of the CDC recommendations and any other requirements adopted pursuant to this chapter.

HISTORY: 1992 Act No. 403, Section 8.



SECTION 44-30-50. Immunity from liability for members of review panels and licensing boards and consultants and persons providing information thereto.

No member of an expert review panel or licensing board and no person or organization providing consultation to an expert review panel or licensing board may be subject to civil or criminal liability for actions or omissions made during investigations or hearings or made in rulings or decisions when acting within the scope of official duties and while carrying out the responsibilities of this chapter. No other person providing written or oral information to an expert review panel or a licensing board may be subject to civil or criminal liability for actions taken or statements made in good faith during an investigation or hearing.

HISTORY: 1992 Act No. 403, Section 8.



SECTION 44-30-60. Confidentiality of expert review panel proceedings, records and information; notification of noncompliance; reports of accidents and incidents.

(A) An expert review panel is considered a professional committee pursuant to Chapter 71, Title 40, "Liability of Members of Professional Committees". Proceedings, records, and information acquired or produced by the panel are confidential pursuant to Section 40-71-20, except that the expert review panel may notify a person or entity charged with supervision or monitoring of the requirements set forth in Section 44-30-30(3) and must notify the appropriate licensing board and the department of any occurrence of noncompliance by the health care professional with the requirements of the expert review panel.

(B) Nothing in this section affects the duty of a facility or activity licensed by the department to report accidents or incidents pursuant to the department's regulations. Provided, however, anything reported pursuant to the department's regulations shall not be considered to waive any privilege or confidentiality provided in subsection (A).

HISTORY: 1992 Act No. 403, Section 8; 2006 Act No. 372, Section 2, eff June 9, 2006.



SECTION 44-30-70. Disciplinary action for violation of expert review panel recommendations or related regulations.

A health care professional who violates a recommendation of the expert review panel as set forth in Section 44-30-40 and related regulations is subject to disciplinary action by the appropriate licensing board. Nothing in this chapter prohibits the department from taking any action it considers necessary to protect the public health pursuant to Section 44-1-140.

HISTORY: 1992 Act No. 403, Section 8.



SECTION 44-30-80. Educational institutions providing training in preparation for licensure to certify they provide appropriate curricula.

An educational institution providing basic training programs for health care professionals in preparation for licensure in the State shall certify annually to the department that it provides curricula for infection control, universal precautions, and sterilization and disinfection techniques appropriate for health care professionals participating in its education programs.

HISTORY: 1992 Act No. 403, Section 8.



SECTION 44-30-90. Regulations; order authentication and contents.

The department and each licensing board shall promulgate regulations necessary to accomplish the purposes set forth in this chapter and to comply with public law no later than October 1, 1992. All orders for medication dispensed or treatment provided in a hospital shall be authenticated according to hospital policy. The orders shall be taken by personnel qualified by hospital medical staff rules and shall include the date, time, and name of persons who gave the order, and the signature of the person taking the order. The Department of Health and Environmental Control shall promulgate regulations consistent with this provision.

HISTORY: 1992 Act No. 403, Section 8; 1999 Act No. 85, Section 2.






CHAPTER 31 - TUBERCULOSIS

SECTION 44-31-10. Reports of physicians and administrative officers of hospitals and similar institutions.

Every attending physician and chief administrative officer having charge of any hospital, clinic, dispensary or other similar private or public institution in the State shall make a report in writing, on a form to be furnished by the Department of Health and Environmental Control, on every person known by the physician to have tuberculosis or on every patient in the care of such administrator. Such report shall be filed within twenty-four hours after the patient is known by the physician to have tuberculosis or after such patient comes into the care of the administrator.

The report shall contain the name, age, sex, race, occupation, place where last employed if known, and the address or previous address in the case of a patient reported on, and the reporting physician or officer shall also give evidence upon which the diagnosis of tuberculosis has been made, the part of the body affected, and the stage of the disease. All cases in which sputum, urine, feces, pus, or any other bodily discharge, secretion, or excretion contains the tubercle bacillus, shall be regarded as active infectious cases of tuberculosis.

HISTORY: 1962 Code Section 32-640; 1970 (56) 2044.



SECTION 44-31-20. Reports of bacteriological and pathological laboratories.

(1) All bacteriological and pathological laboratories rendering diagnostic service shall report to the Department of Health and Environmental Control, within twenty-four hours after diagnosis, the full name and other available data relating to the person whose sputa, gastric contents, or other specimens submitted for examination reveal the presence of tubercle bacilli. Such report shall include the name and address of the physician or of any other person or agency referring such positive specimen for clinical diagnosis.

(2) All reports and records of clinical or laboratory examination, for the presence of tuberculosis, shall be confidential and recorded in a register maintained by the Department of Health and Environmental Control.

HISTORY: 1962 Code Section 32-641; 1970 (56) 2044.



SECTION 44-31-30. Personnel of Department of Health and Environmental Control are authorized to inspect records and provide consultation services.

Authorized personnel of the Department of Health and Environmental Control may inspect all medical records of all public and private institutions and clinics where tuberculosis patients are treated, and shall provide consultation services to officers of State educational, correctional, and medical institutions regarding the control of tuberculosis and the care of patients or inmates having tuberculosis.

HISTORY: 1962 Code Section 32-642; 1970 (56) 2044.



SECTION 44-31-100. Legislative findings; purpose of article.

(A) The General Assembly finds that:

(1) Pulmonary tuberculosis is a life-threatening airborne disease. Tuberculosis has reemerged as an epidemic disease nationally. The number and types of cases in South Carolina each year, including drug-resistant tuberculosis, demonstrate that timely, effective public health intervention is necessary to prevent an epidemic and to protect the residents of this State.

(2) In order to limit the spread of tuberculosis, it is essential that persons with the disease are diagnosed and treated before they infect others. Diagnosis requires a variety of methodologies, including skin tests, x-rays, blood tests, and laboratory analysis of sputum samples.

(3) A person with tuberculosis who does not voluntarily submit to appropriate testing, treatment, or infection control methods poses an unreasonable risk of spreading the disease to those who come into contact with the person.

(4) Although the recommended course of treatment for tuberculosis varies somewhat from one individual to another, at a minimum, effective treatment requires a long-term regimen of multiple drug therapy. The development of the appropriate course of treatment for any one individual may require trying different combinations of drugs and repeated drug susceptibility testing. The course of treatment may require as long as several years to complete.

(5) A noninfectious person who begins a course of treatment for tuberculosis and fails to follow the recommended course through to completion is highly likely to become infectious. The person can infect others and possibly develop drug-resistant tuberculosis, which is more difficult to treat, and more likely to result in death. A person who is infectious with multi-drug resistant tuberculosis poses a significant risk of transmitting drug-resistant tuberculosis to other persons, unless appropriate treatment and infection control methods are followed. It is therefore critical that individuals with tuberculosis, whether infectious or not, complete a course of treatment to avoid relapse, infectiousness, and drug resistance.

(B) The purposes of this article are to:

(1) assure the timely diagnosis, treatment, and prevention of tuberculosis;

(2) provide appropriate individualized preventive and curative treatment to the people of South Carolina in the least restrictive setting; and

(3) protect the public from the spread of infectious tuberculosis.

HISTORY: 2011 Act No. 53, Section 1, eff June 14, 2011.



SECTION 44-31-105. Emergency order; contents; enforcement; hearings on release.

(A) If the Department of Health and Environmental Control determines that the public health or the health of any individual is endangered by a case of tuberculosis, or a suspected case of tuberculosis, the commissioner, or his or her designee, may issue an emergency order he or she considers necessary to protect the public health or the health of any person, and law enforcement shall aid and assist the department in accordance with Section 44-1-100.

(B) An emergency order issued pursuant to this section may include, but is not limited to:

(1) authorizing the emergency removal to and detention in a hospital or other treatment facility for examination of a person who is unable or unwilling to voluntarily submit to an examination by a physician or by the department for the purpose of determining whether the person is infected with active tuberculosis and presents a danger to himself or others;

(2) requiring compliance with an appropriate, prescribed course of medication for tuberculosis and contagion precautions;

(3) requiring compliance with a course of directly observed therapy in which the prescribed antituberculosis medication is administered under direct observation as specified by the department;

(4) authorizing the emergency removal to and isolation in a hospital or other treatment facility of a person who fails to comply with an emergency order issued by the department, fails to comply with a medically ordered treatment regimen, and presents a substantial risk and likelihood of exposure of active tuberculosis to other persons;

(5) requiring the emergency detention and isolation by a hospital of a hospital patient with active tuberculosis disease who is threatening or attempting to leave the hospital against medical advice.

(C) An emergency order issued pursuant to this section must include:

(1) an individualized assessment of the person's circumstances or behavior, or both, constituting the basis for the issuance of the order;

(2) the purposes of the isolation or detention;

(3) notice that the respondent has the right to request release from isolation and detention by contacting a person designated in the order; and

(4) in the absence of a court order, that the detention must not continue for more than thirty days.

(D) The probate court shall enforce the provisions of an emergency order issued pursuant to this section. If a person being isolated or detained pursuant to an emergency order requests release from isolation or detention, the department, within three working days of the request for release, shall file a petition in the probate court of the county in which the person is being held seeking continued isolation or detention. The probate court must schedule a hearing to review the request for continued isolation or detention within ten days of the filing of the petition.

HISTORY: 2011 Act No. 53, Section 1, eff June 14, 2011.



SECTION 44-31-110. Emergency order for commitment of person with active tuberculosis; petition; waiver of notice.

(A) When it is brought to the attention of a Department of Health and Environmental Control health officer that a person with active tuberculosis is unable or unwilling to conduct himself so as not to expose others to danger, the department shall issue an emergency order pursuant to Section 44-31-105 or file a petition in the probate court of the county in which the person resides or is situated seeking commitment of the person to a facility for isolation and treatment. In case of the absence of the health officer or the department's failure to act, any other interested person may petition the probate court for commitment of the person for isolation and treatment. A petition seeking commitment must be based on proper records and affidavits.

(B) The probate court may waive the requirement of notice to the person who is the subject of the emergency order or petition seeking commitment if the health officer demonstrates that the person is:

(1) hiding from the health department staff;

(2) evading attempts by health department staff or law enforcement to serve notice of the proceedings; or

(3) refusing to accept service of pleadings or motions.

HISTORY: 1962 Code Section 32-631; 1952 Code Section 32-631; 1948 (45) 1934; 2011 Act No. 53, Section 1, eff June 14, 2011.



SECTION 44-31-120. Commitment of tuberculosis patient; duration.

If the judge of probate, after notice and hearing, is satisfied that the petition is well founded, the judge may commit the person to a facility designated by the department, and the commitment continues until the department notifies the probate judge that the person is no longer a threat to the public's health.

HISTORY: 1962 Code Section 32-632; 1952 Code Section 32-632; 1948 (45) 1934; 1953 (48) 149; 1973 (58) 240; 2011 Act No. 53, Section 1, eff June 14, 2011.



SECTION 44-31-130. Appeal of commitment; no stay pending appeal available.

A person committed to a facility under the terms of this article has the right to appeal to a court having jurisdiction for review of the evidence under which the person was committed. The order of commitment must not be stayed pending appeal.

HISTORY: 1962 Code Section 32-633; 1952 Code Section 32-633; 1948 (45) 1934; 2011 Act No. 53, Section 1, eff June 14, 2011.



SECTION 44-31-140. Isolation or forcible detention.

If a person committed to a facility pursuant to this article leaves without permission or, in the opinion of the department, endangers the public, staff, or other patients, the department is empowered to isolate and forceably detain the person if necessary until such time as the person no longer poses a risk to others.

HISTORY: 1962 Code Section 32-634; 1952 Code Section 32-634; 1948 (45) 1934; 1953 (48) 149; 1972 (57) 2605; 2011 Act No. 53, Section 1, eff June 14, 2011.



SECTION 44-31-150. Detention in local detention facility limited.

A person committed under the provisions of this article who is detained solely for treatment or isolation in a facility designated by the department may not be committed to a local detention facility.

HISTORY: 1962 Code Section 32-637; 1952 Code Section 32-637; 1948 (45) 1934; 1953 (48) 149; 1972 (57) 2289; 2011 Act No. 53, Section 1, eff June 14, 2011.



SECTION 44-31-160. Report of leave without permission; judge to order sheriff to return patient to facility or secure prison facility.

If a person lawfully detained or committed pursuant to this article to a facility leaves the facility without permission of the attending physician, the department shall report this information to the judge of probate of the county from which the patient was committed, and the judge of probate shall call upon the sheriff of the county to return the patient to the facility or to a secure prison facility if necessary.

HISTORY: 1962 Code Section 32-635; 1952 Code Section 32-635; 1948 (45) 1934; 1953 (48) 149; 1972 (57) 2604; 2011 Act No. 53, Section 1, eff June 14, 2011.



SECTION 44-31-170. Requirement of certification of danger by two physicians for compulsory treatment; examination not compulsory treatment.

A person must not be required to take compulsory treatment under the provisions of this article until two physicians licensed to practice in this State certify that the person sought to be confined for treatment has tuberculosis in a contagious state and constitutes a danger to the health of others unless the person is hospitalized and given treatment. An examination conducted pursuant to Section 44-31-105 of a person with suspected tuberculosis is not compulsory treatment.

HISTORY: 1962 Code Section 32-636; 1952 Code Section 32-636; 1948 (45) 1934; 1973 (58) 259; 2011 Act No. 53, Section 1, eff June 14, 2011.



SECTION 44-31-190. Construction and application of article.

No provision of this article may be construed as interfering with the ordinary admission of tuberculosis patients to a facility through channels that have customarily been followed in the past, and this article applies only to cases that have proved to be beyond ordinary, reasonable methods of control. This article does not apply to persons suffering from mental illness; these persons must be treated by the Department of Mental Health.

HISTORY: 1962 Code Section 32-638; 1952 Code Section 32-638; 1948 (45) 1934; 1953 (48) 149; 1972 (57) 2605; 2011 Act No. 53, Section 1, eff June 14, 2011.



SECTION 44-31-200. Promulgation of regulations authorized.

The department may promulgate regulations to carry out the purposes and provisions of this chapter.

HISTORY: 2011 Act No. 53, Section 1, eff June 14, 2011.



SECTION 44-31-310. County authorities shall provide separate cells, rooms or places for tuberculous prisoners.

The county supervisors and governing bodies of the respective counties shall provide in the jails or places of confinement where prisoners are committed for keeping or sentenced to a term of imprisonment separate cells, rooms or places in which shall be confined all prisoners who may be committed for keeping or sentenced to a term of imprisonment who are affected with tuberculosis.

HISTORY: 1962 Code Section 32-651; 1952 Code Section 32-651; 1942 Code Section 5045; 1932 Code Section 1499; Cr. C. '22 Section 444; 1915 (29) 196.



SECTION 44-31-320. Examination of prisoners or inmates by physician.

The county supervisor or sheriff of any county, when a prisoner or inmate is placed in his custody who the official has reason to suspect is suffering with tuberculosis, shall have such prisoner or inmate examined by a physician and if such prisoner or inmate shall be pronounced by the examining physician as a tuberculous person, then the prisoner or inmate shall be placed in the separate cell, room or place provided for by Section 44-31-310.

HISTORY: 1962 Code Section 32-652; 1952 Code Section 32-652; 1942 Code Section 5045; 1932 Code Section 1499; Cr. C. '22 Section 444; 1915 (29) 196.



SECTION 44-31-330. Examination shall be within five days after commitment.

The jailer, keeper or warden of every place of confinement designated in this article shall have all prisoners and inmates who are suspected to be suffering with tuberculosis examined within five days after they have been committed.

HISTORY: 1962 Code Section 32-653; 1952 Code Section 32-653; 1942 Code Section 5045; 1932 Code Section 1499; Cr. C. '22 Section 444; 1915 (29) 196.



SECTION 44-31-340. Penal and charitable institutions shall provide separate places for tuberculous prisoners and inmates.

Superintendents and boards of directors of all State penal and charitable institutions shall provide separate places of confinement for all prisoners and inmates who have been pronounced by the physician in charge as tuberculous persons.

HISTORY: 1962 Code Section 32-654; 1952 Code Section 32-654; 1942 Code Section 5045; 1932 Code Section 1499; Cr. C. '22 Section 444; 1915 (29) 196.



SECTION 44-31-350. Association of prisoners on public works not prohibited.

Nothing in this article shall be so construed as to interfere with or prevent the county authorities from working or housing together all prisoners on public works as provided by law.

HISTORY: 1962 Code Section 32-656; 1952 Code Section 32-656; 1942 Code Section 5045; 1932 Code Section 1499; Cr. C. '22 Section 444; 1915 (29) 196.



SECTION 44-31-360. Penalty.

A person who violates the provisions of this article is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 32-657; 1952 Code Section 32-657; 1942 Code Section 5045; 1932 Code Section 1499; Cr. C. '22 Section 444; 1915 (29) 196; 1993 Act No. 184, Section 235.



SECTION 44-31-510. State Park Health Center transferred to Department of Health and Environmental Control; title to real property vested in State.

All powers, duties, personnel, funds and personal property of the State Park Health Center are hereby transferred to the Department of Health and Environmental Control. The title to all real property is hereby vested in the State of South Carolina, to be administered by the State Budget and Control Board.

HISTORY: 1962 Code Section 32-885.1; 1972 (57) 2807.



SECTION 44-31-520. Payment for medical care and hospitalization.

Patients who are able to pay for their medical care and hospitalization shall be required to do so.

HISTORY: 1962 Code Section 32-891; 1953 (48) 149.



SECTION 44-31-610. Creation, membership and duties of Tuberculosis Control Advisory Committee.

There is hereby created the Tuberculosis Control Advisory Committee to be appointed by the Governor, upon the recommendation of the Department of Health and Environmental Control.

The Committee shall consist of six members who shall serve for terms of two years and until their successors are appointed and qualify. The present chairman of the South Carolina Sanatorium Board shall be appointed as an original member of the Committee.

The other five members shall consist of: two practicing physicians (one from the South Carolina Thoracic Society and one from the South Carolina Medical Association); one representative from the South Carolina Department of Social Services; one representative from the South Carolina Vocational Rehabilitation Department; and one representative from the South Carolina Tuberculosis Association.

The Committee shall advise the Department of Health and Environmental Control in all matters relating to the control, prevention and treatment of tuberculosis and chronic respiratory diseases.

HISTORY: 1962 Code Section 32-11; 1968 (55) 2453.






CHAPTER 32 - BODY PIERCING

SECTION 44-32-10. Definitions.

As used in this chapter:

(1) "Body piercing" means the creation of an opening in the body of a human being so as to create a permanent hole for the purpose of inserting jewelry or other decoration. This includes, but is not limited to, piercing of an ear, lip, tongue, nose, or eyebrow. "Body piercing" for the purpose of this chapter does not include piercing an ear lobe with a disposable, single-use stud or solid needle that is applied using a mechanical device to force the needle or stud through the ear lobe.

(2) "Department" means the Department of Health and Environmental Control.

(3) "Body piercing facility" means any room, space, location, area, structure, or business, or any part of any of these places, where body piercing is practiced or where the business of body piercing is conducted.

(4) "Body piercing technician" means a person who practices body piercing and who meets the requirements of this chapter.

HISTORY: 2000 Act No. 249, Section 1.



SECTION 44-32-20. Sterilization, sanitation and safety standards; certificate of completion of blood-borne pathogens and body piercing infection control course; permits.

(A) The Department of Health and Environmental Control shall establish sterilization, sanitation, and safety standards for persons engaged in the business of body piercing. The department shall provide the necessary resources to support the development of these standards. The standards must be directed at establishment and maintenance of sterile conditions and safe disposal of instruments. The standards may be modified as appropriate to protect consumers from transmission of contagious diseases through cross-contamination of instruments and supplies.

(B) Prior to applying to the department for a permit, a body piercing facility must ensure that all body piercing technicians obtain a certificate attesting to the successful completion of a course in blood- borne pathogens and body piercing infection control as approved by the department; the body piercing facility must then apply for and obtain a permit issued by the department, who shall issue such permits, renewable annually, upon presentation of a certificate of each body piercing technician's initial and annual certification of successful completion of a course in blood-borne pathogens and body piercing infection control and payment of an annual permitting fee of three hundred dollars per body piercing facility.

HISTORY: 2000 Act No. 249, Section 1.



SECTION 44-32-30. Infection control precautions.

A body piercing technician must observe the following infection control precautions at all times:

(1) The technician must wash his hands thoroughly with water and a germicide soap approved by the department before and after each client's procedure.

(2) When necessary for the technician to perform a procedure on certain individuals who must undergo shaving of hair, either disinfected scissors or a single-use disposable razor must be used, and the skin must be cleaned with a germicidal solution approved by the department and used in accordance with the manufacturer's directions.

(3) The technician must always use single-use disposable gloves when setting up equipment and single-use disposable gloves when performing procedures on a client; these gloves must never be washed or reused in any manner and must be immediately replaced upon notice of a tear, any contamination, or other defect.

(4) All needles, instruments and other surgical equipment, and body piercing items or jewelry must be properly sterilized by autoclave and sterilely packaged and labeled with the date of sterilization and a sterile indicator.

(5) Prior to any direct contact with the client, the technician must sterilely place all sterile instruments and body piercing items or jewelry on a sterile disposable towel or drape to be used as a single sterile field throughout the procedure. Re-gloving with single-use sterile disposable surgical gloves must occur prior to initiation of the procedure, which is to be performed using strict sterile surgical techniques. Any nonsterile contact or contamination of the instruments, jewelry, or field must immediately result in cessation of the procedure and nonuse of all equipment until re-sterilized.

(6) The skin of the client must be scrubbed in a sterile surgical manner with a germicidal solution approved by the department and used in accordance with the manufacturer's direction.

(7) The use of gauze, alum, styptic pencils, or medical supplies deemed necessary to control bleeding is prohibited unless a separate disposable single-use sterile item is used on each client.

(8) The technician must dispose of single-use used needles and other disposable sharp supplies in safety puncture-proof containers as approved by the department; these used containers must be disposed of in a manner prescribed by the department.

(9) All used surgical equipment intended for reuse must be properly scrubbed clean of visible materials and soaked for a minimum of twenty minutes in a germicidal solution approved by the department and used in accordance with the manufacturer's direction prior to being re-sterilized by autoclave.

(10) Each body piercing facility must keep a written log for two years of autoclave use, to include (but not be limited to) date and time of use and sterilization spore test strip results done at least monthly.

(11) The technician must allow and cooperate with on-site inspections as deemed necessary by the department.

(12) A body piercing facility must include a room for the purpose of disinfecting and sterilization of equipment and this room must be physically separate from the room used for body piercing procedures to avoid cross-contamination of equipment.

HISTORY: 2000 Act No. 249, Section 1.



SECTION 44-32-40. Registration and permits; fees; additional charges.

(A) Every person engaged in the business of body piercing shall register by October 1, 2000, with the department. Upon completion of all the requirements of permitting, the body piercing facility shall receive a body piercing permit. A permitted facility shall:

(1) obtain a copy of the department's standards from the department, sign an acknowledgment upon receipt of the standards, and commit to meet the standards;

(2) provide the department with its business address and the address at which the permittee performs any activity regulated by this chapter;

(3) pay an annual permit fee of three hundred dollars to the department;

(4) post the body piercing facility permit in a conspicuous place on the premises of a licensed body piercing facility.

(B) The department may charge an additional amount if necessary to cover the cost of inspection.

(C) Fees established by this chapter must be used exclusively in support of activities pursuant to this chapter.

HISTORY: 2000 Act No. 249, Section 1.



SECTION 44-32-50. Body piercing technician requirements.

(A) A body piercing technician must be at least eighteen years old and shall possess a current Red Cross First Aid certification or an American Safety and Health Institute certification, or certification from a program that meets or exceeds the certification standards of the Red Cross First Aid or the American Safety and Health Institute, and Adult Cardiopulmonary Resuscitation (CPR) certification. The Red Cross First Aid certification must be renewed every three years, and the Adult CPR certification must be renewed annually. A body piercing technician must conspicuously display:

(1) the annual certificate of successful completion of a course in CPR and infection control as approved by the department; and

(2) the annual permit issued by the department.

(B) A body piercing technician must comply with all applicable federal Office of Safety and Health Administration requirements or guidelines.

(C) A body piercing technician must obtain a certificate attesting to the successful completion of a course in blood-borne pathogens and body piercing infection control as approved by the department.

HISTORY: 2000 Act No. 249, Section 1; 2008 Act No. 206, Section 2, eff May 14, 2008.



SECTION 44-32-60. Inspections; blood donor disqualification notice; verification of recipient's age; right of action.

(A) The department may conduct the following inspections of the locations at which permittees under this chapter conduct regulated activities:

(1) an initial inspection which must be successfully completed as a condition of permitting;

(2) an inspection after any complaint is filed with the department; and

(3) no-notice inspections which may be conducted by the department at any time without previous notification to the body piercing facility.

(B) Each body piercing location shall conspicuously display a clearly legible notice to patrons informing them of any disqualification which body piercing may confer upon a prospective blood donor according to the current and subsequent amendments to standards of the American Association of Blood Banks. This notice also must appear in any informed consent or release form which a body piercer uses. This informed consent or release form must be signed by the prospective client and must contain, at a minimum, aftercare suggestions for the specific piercing site.

(C) A body piercing technician shall verify by means of a picture identification that a recipient is at least eighteen years of age. For purposes of this section, "picture identification" means (a) a valid South Carolina driver's license; or (b) an official photographic identification card issued by the South Carolina Department of Revenue, a federal or state law enforcement agency, an agency of the United States Department of Defense, or United States Department of State. Proof that the defendant demanded, was shown, and reasonably relied upon proof of age is a defense to an action brought pursuant to this section.

(D) A person who has his or her body pierced while under the age of eighteen in violation of subsection (C) above may bring an action in the circuit court against the person convicted of the violation to recover actual damages and punitive damages plus costs of the action and attorney's fees.

HISTORY: 2000 Act No. 249, Section 1.



SECTION 44-32-70. Regulations; business license or permit.

(A) A department may adopt regulations that do not conflict with, or are more comprehensive than, the provisions of this chapter or with the standards adopted by the department and promulgated by regulations by the department.

(B) This chapter does not limit the department's ability to require a registrant to obtain any business license or permit that the department finds appropriate.

HISTORY: 2000 Act No. 249, Section 1.



SECTION 44-32-80. Revocation, suspension, or refusal to renew permit; probation.

The department may revoke, suspend, or refuse to issue or renew a permit pursuant to this chapter or may place a body piercing facility on probation upon proof that the operator of the facility under this chapter has:

(1) failed to maintain a business address or telephone number at which the facility may be reached during business hours;

(2) failed to maintain proper safety, sanitation, or sterilization procedures as established by law or by department regulations;

(3) obtained a body piercing facility license through fraud or deceit; or

(4) violated any applicable law or regulation.

HISTORY: 2000 Act No. 249, Section 1.



SECTION 44-32-100. Time for compliance.

On or after October 1, 2000, a person seeking to engage in the business of body piercing shall comply with the provisions of this chapter.

HISTORY: 2000 Act No. 249, Section 1.



SECTION 44-32-110. Physician or surgeon activities exempted.

This chapter does not restrict the activities of a physician or surgeon licensed pursuant to the laws of this State.

HISTORY: 2000 Act No. 249, Section 1.



SECTION 44-32-120. Minors or persons impaired by drugs, alcohol, or otherwise incapable of consenting; unhealthy skin surfaces; penalty.

(A) It is unlawful for a person to perform or offer to perform body piercing upon a person under the age of eighteen years, unless the body piercing is performed in the presence of, or as directed by a notarized writing by, the person's parent or legal guardian.

(B) This section does not apply to the body piercing of an emancipated minor.

(C) The minor upon whom body piercing is performed, or the parent or legal guardian of that minor or any other minor, is not liable for punishment pursuant to this section.

(D) Body piercing may not be performed upon a person impaired by drugs or alcohol. A person is considered incapable of consenting to body piercing and incapable of understanding body piercing procedures and aftercare suggestions.

(E) Body piercing may not be performed on skin surfaces having a rash, pimples, boils, infections, or evidence of unhealthy conditions.

(F) A person who violates a provision of this chapter is guilty of a misdemeanor and, upon conviction, must be fined up to two thousand five hundred dollars or imprisoned up to one year, or both.

(G) All fines collected must be remitted to the State Treasurer to be credited to the Department of Health and Environmental Control in a separate and distinct account to be used solely to carry out and enforce the provisions of this chapter.

HISTORY: 2000 Act No. 249, Section 1.






CHAPTER 33 - SICKLE CELL ANEMIA

SECTION 44-33-10. Sickle cell anemia education and prevention program.

The Department of Health and Environmental Control is hereby authorized to initiate a sickle cell education and prevention program based entirely upon voluntary cooperation of the individuals involved. The program shall provide:

(a) Laboratory testing of black citizens in the reproductive ages to determine the presence of the sickle cell gene;

(b) Counselling for persons identified as carriers of the sickle cell gene, for the purpose of preventing sickle cell anemia in the future offspring of such carriers;

(c) Referral of persons with sickle cell anemia, as necessary, so that they may obtain proper medical care and treatment;

(d) Basic education to the general public about sickle cell disease, so as to eradicate the stigma attached to this malady.

HISTORY: 1962 Code Section 32-562; 1972 (57) 3013.






CHAPTER 34 - TATTOOING

SECTION 44-34-10. Definitions.

As used in this chapter:

(1) "Department" means the Department of Health and Environmental Control.

(2) "Tattoo facility" means any room, space, location, area, structure, or business, or any part of any of these places, where tattooing is practiced or where the business of tattooing is conducted.

(3) "Tattoo artist" means a person who practices body tattooing and who meets the requirements of this chapter.

(4) "Tattoo or tattooing" means to indelibly mark or color the skin by subcutaneous introduction of nontoxic dyes or pigments.

HISTORY: 2004 Act No. 250, Section 1, eff June 17, 2004.



SECTION 44-34-20. Establishment of sterilization, sanitation, and safety standards; licensing; engaging in other retail business.

(A) The Department of Health and Environmental Control must establish by regulation sterilization, sanitation, and safety standards for persons engaged in the business of tattooing. The department must provide the necessary resources to support the development of these standards. The standards must be directed at establishment and maintenance of sterile conditions and safe disposal of instruments. The standards may be modified in accordance with the Administrative Procedures Act as appropriate to protect consumers from transmission of contagious diseases through cross-contamination of instruments and supplies.

(B) Prior to performing tattooing procedures, a tattoo facility must apply for and obtain a license issued by the department that shall be effective for a specified time period following the date of issue as determined by the department. To obtain a license, the tattoo facility must:

(1) obtain a copy of the department's standards and commit on the application to meet those standards;

(2) provide the department with its business address and the address at which the licensee would perform any activity regulated by this chapter;

(3) provide to the department a certificate of each tattoo artist's initial certification of successful completion of courses in bloodborne pathogens and tattoo infection control as approved by the department and a current American Red Cross First Aid Certificate and an Adult Cardiopulmonary Resuscitation (CPR) Certification obtained from the American Red Cross or the American Heart Association;

(4) remit to the department an initial and subsequently an annual license renewal fee of an amount set by the department;

(5) provide to the department a certified copy of an ordinance passed by the local governing body where the business will be located which authorizes the tattooing of persons within its jurisdiction;

(6) be in substantial compliance with department standards as determined by an initial license inspection conducted by the department.

(C) A tattoo facility may only provide tattooing and may not engage in any other retail business including, but not limited to, the sale of goods or performing any form of body piercing other than tattooing.

HISTORY: 2004 Act No. 250, Section 1, eff June 17, 2004.



SECTION 44-34-30. Infection control measures or standards; single-use items; logs of autoclave use; disinfecting and sterilizing room; flooring.

(A) A tattoo artist must comply with the following infection control measures or standards at all times:

(1) wash his hands thoroughly with water and a germicide soap approved by the department before and after each client's procedure;

(2) when necessary to perform a procedure on certain individuals who must undergo shaving of hair, use only a single-use disposable razor and clean the skin with a liquid germicidal solution approved by the department and used in accordance with the manufacturer's directions;

(3) use single-use sterile disposable gloves when setting up equipment and single-use sterile disposable gloves when performing procedures on a client; these gloves must never be washed or reused in any manner and must be immediately replaced upon notice of a tear, any contamination, or other defect;

(4) when conducting a procedure, use single-use disposable needles and injection equipment which are designated and sterilely packaged as single-use only, and these needles and injection equipment must never be cleaned or reused in any manner on another client;

(5) properly sterilize by autoclave all reusable instruments and other tattooing items other than inks and sterilely packaged and labeled with the date of sterilization and a sterile indicator;

(6) prior to any direct contact with the client, place in a sterile manner all sterile instruments on a sterile disposable towel or drape to be used as a single sterile field throughout the procedure. Regloving with single-use sterile disposable surgical gloves must occur prior to initiation of the procedure, which is to be performed using strict sterile surgical techniques. Any nonsterile contact or contamination of the instruments or field must immediately result in cessation of the procedure and nonuse of all equipment until resterilized;

(7) scrub the skin of the client in a sterile surgical manner with a liquid germicidal solution approved by the department and used in accordance with the manufacturer's direction; and

(8) dispose of single-use needles and other disposable sharp supplies in safety puncture-proof containers as approved by the department; these used containers must be disposed of in a manner prescribed by the department.

(B) The use of gauze, alum, styptic pencils, or medical supplies considered necessary to control bleeding is prohibited unless a separate disposable single-use sterile item is used on each client.

(C) The tattoo artist must not use stencils to transfer designs to skin or containers of ink or dye unless separate, disposable single-use stencils or containers are used on each recipient.

(D) Each tattoo facility must keep a current written log for the previous two years of autoclave use including, but not limited to, the date and time of use and results of sterilization spore test strip tests performed at least monthly.

(E) A tattoo facility must include a room for the purpose of disinfecting and sterilization of equipment, and this room must be physically separate from the room used for tattooing procedures to avoid cross contamination of equipment. Flooring in each room must be composed of material which is sanitizable.

HISTORY: 2004 Act No. 250, Section 1, eff June 17, 2004.



SECTION 44-34-40. Inspection costs; use of fees and monetary penalties.

(A) The department may charge an additional amount if necessary to cover the cost of inspection.

(B) Fees and monetary penalties established by this chapter must be used exclusively in support of activities pursuant to this chapter.

HISTORY: 2004 Act No. 250, Section 1, eff June 17, 2004.



SECTION 44-34-50. Tattoo artists; required certifications; on-site inspections.

(A) A tattoo artist must be at least twenty-one years old and must possess a certificate of successful completion, on an annual basis, of a course in blood borne pathology and tattoo infection control as approved by the department, a current American Red Cross First Aid Certification and Adult Cardiopulmonary Resuscitation (CPR) Certification obtained either from the American Red Cross or the American Heart Association. A tattoo artist must conspicuously display in a public area on the premises of the tattoo facility the certificates of successful completion of a course in CPR, first aid, blood borne pathogens, and tattoo infection control.

(B) A tattoo artist must comply with all applicable federal Office of Safety and Health Administration requirements or guidelines.

(C) The tattoo artist must allow and cooperate with on-site inspections and investigations as considered necessary by the department and must address by corrective action the noncompliance items as identified by the department.

HISTORY: 2004 Act No. 250, Section 1, eff June 17, 2004.



SECTION 44-34-60. Inspections and complaint investigations; display of license; verification of age and parental consent; actions by under-age recipients.

(A) The department may conduct unannounced inspections or complaint investigations of the locations at which tattooing, as applicable to this chapter, is being performed.

(B) Each tattoo facility location must conspicuously display in a public area on the premises of the licensed tattoo facility:

(1) a clearly legible notice to patrons informing them of any disqualification which tattooing may confer upon a prospective blood donor according to the current and subsequent amendments to standards of the American Association of Blood Banks. This notice also must appear in any informed consent or release form utilized by a tattoo artist. This informed consent or release form must be signed by the prospective client and must contain, at a minimum, aftercare suggestions for the specific tattoo site;

(2) the tattoo facility license issued by the department.

(C) A tattoo artist must verify by means of a picture identification that a recipient is at least eighteen years of age. For purposes of this section, "picture identification" means:

(1) a valid driver's license; or

(2) an official photographic identification card issued by the South Carolina Department of Revenue, a federal or state law enforcement agency, an agency of the United States Department of Defense, or the United States Department of State. Proof that the defendant demanded, was shown, and reasonably relied upon proof of age is a defense to an action brought pursuant to this section.

(D) A person who has his or her body tattooed while under the age of eighteen in violation of subsection (C) above may bring an action in the circuit court against the person convicted of the violation to recover actual damages and punitive damages plus costs of the action and attorney's fees.

HISTORY: 2004 Act No. 250, Section 1, eff June 17, 2004; 2010 Act No. 133, Section 1, eff March 30, 2010.



SECTION 44-34-70. Promulgation of regulations; business licenses and permits.

(A) The department must promulgate regulations as required by Section 44-34-20 and such other regulations as may be necessary but which do not conflict with the provisions of this chapter.

(B) This chapter does not limit the department's ability to require a potential licensee to obtain any business license or permit that the department finds appropriate.

HISTORY: 2004 Act No. 250, Section 1, eff June 17, 2004.



SECTION 44-34-80. Grounds for revocation, suspension, or refusal to issue or renew license.

The department may revoke, suspend, or refuse to issue or renew a license pursuant to this chapter and invoke a monetary penalty upon evidence as determined by the department that the licensee of the facility under this chapter has:

(1) failed to maintain a business address or telephone number at which the tattoo facility may be reached during business hours;

(2) failed to maintain proper safety, sanitation, or sterilization procedures as established by law or by department regulations;

(3) obtained a tattoo facility license through fraud or deceit; or

(4) violated any applicable law or regulation.

HISTORY: 2004 Act No. 250, Section 1, eff June 17, 2004.



SECTION 44-34-90. Applicability to physicians and surgeons.

This chapter does not restrict the activities of a physician or surgeon licensed pursuant to the laws of this State.

HISTORY: 2004 Act No. 250, Section 1, eff June 17, 2004.



SECTION 44-34-100. Unlawful acts; penalties.

(A) It is unlawful for a person to perform or offer to perform tattooing upon a person under the age of eighteen years.

(B) The minor upon whom tattooing is performed, or the parent or legal guardian of that minor, or any other minor is not liable for punishment pursuant to this section.

(C) Tattooing may not be performed upon a person impaired by drugs or alcohol. A person impaired by drugs or alcohol is considered incapable of consenting to tattooing and incapable of understanding tattooing procedures and aftercare suggestions.

(D) Tattooing may not be performed on skin surfaces having a rash, pimples, boils, keloids, sunburn, open lesions, infections, or manifest any evidence of unhealthy conditions.

(E) It is unlawful for a tattoo artist to tattoo any part of the head, face, or neck of another person.

(F) A person who violates a provision of this chapter is guilty of a misdemeanor and, upon conviction, must be fined up to two thousand five hundred dollars or imprisoned up to one year, or both.

(G) All licensing fees and monetary penalties collected must be remitted to the Department of Health and Environmental Control in a separate and distinct account to be used solely to carry out and enforce the provisions of this chapter.

HISTORY: 2004 Act No. 250, Section 1, eff June 17, 2004; 2010 Act No. 133, Section 2, eff March 30, 2010.



SECTION 44-34-110. Restrictions on location of tattoo facility; notice of intent to apply for license.

(A)(1) The department must not grant or issue a license to a tattoo facility, if the place of business is within one thousand feet of a church, school, or playground. This distance must be computed by following the shortest route of ordinary pedestrian or vehicular travel along the public thoroughfare from the nearest point of the grounds in use as part of the church, school, or playground.

(2) As used in this subsection:

(a) "Church" means an establishment, other than a private dwelling, where religious services are usually conducted.

(b) "School" means an establishment, other than a private dwelling where the usual processes of education are usually conducted.

(c) "Playground" means a place, other than grounds at a private dwelling that is provided by the public or members of a community for recreation.

(3) The restrictions in subsection (A)(1) do not apply to the renewal of licenses or to new applications for locations that are licensed at the time the new application is filed with the department.

(B) An applicant for license renewal or for a new license at an existing tattoo facility location shall pay a certification fee established by the department in regulation to determine if the exemptions provided for in subsection (A)(3) apply.

(C) A person who intends to apply for a license under this article must advertise at least once a week for three consecutive weeks in a newspaper circulated nearest to the proposed location of the business and most likely to give notice to interested citizens of the county, city, and community in which the applicant proposes to engage in business. The department shall determine which newspapers meet the requirements of this section based on available circulation figures and the proposed location of the business. However, if a newspaper is published in the county and historically has been the newspaper where the advertisements are published, the advertisements published in that newspaper meet the requirements of this subsection. The notice must be in the legal notice section of the paper, or in an equivalent section if the newspaper has no legal notice section, and must be in large type, cover a space one column wide and not less than two inches deep, and state the type of license applied for and the exact location at which the proposed business is to be operated.

HISTORY: 2004 Act No. 250, Section 1, eff June 17, 2004.






CHAPTER 35 - CANCER

SECTION 44-35-5. Short title.

Sections 44-35-10 through 44-35-100 may be cited as the Central Cancer Registry.

HISTORY: 1996 Act No. 352, Section 2.



SECTION 44-35-10. Formulation of plan for cancer prevention, detection, and surveillance programs.

The Department of Health and Environmental Control, in conjunction with hospitals and entities throughout the State, shall formulate a plan for cancer prevention, detection, and surveillance programs and for care of persons suffering from cancer to meet standards of care set forth by nationally recognized and approved accrediting bodies.

HISTORY: 1962 Code Section 32-611; 1952 Code Section 32-611; 1942 Code Section 5008; 1939 (41) 464; 1972 (57) 2498; 1996 Act No. 352, Section 2.



SECTION 44-35-20. Establishment, administration, and purpose of central cancer registry.

(A) There is established the South Carolina Central Cancer Registry and, to the extent funds are available, the Department of Health and Environmental Control shall administer this as a statewide population-based registry of cancer cases with a diagnosis date after December 31, 1995.

(B) The purpose of the registry is to provide statistical information that will reduce morbidity and mortality of cancer in South Carolina. This information must be used to guide cancer control effort in the State by assisting in prevention and early detection of cancer, extending the life of the cancer patient, identifying high-risk groups or areas in the State with cluster of cancer cases, and improving cancer treatment.

(C) The registry shall receive, compile, analyze, and make available epidemiological and aggregate clinical cancer case information collected from all health care providers who diagnose and/or treat cancer patients in this State. The registry shall meet national standards of completeness and timeliness of case reporting and quality of data. Annual reports of aggregate cancer data must be provided to reporting facilities and physicians in the State.

HISTORY: 1962 Code Section 32-612; 1952 Code Section 32-612; 1947 (45) 539; 1952 (47) 1875; 1996 Act No. 352, Section 2.



SECTION 44-35-30. Reporting requirements; applicable regulations.

(A) A provider who diagnoses and/or treats cancer patients and does not report to a regional cancer registry shall report specific case information to the registry in accordance with regulations promulgated by the Department of Health and Environmental Control. These regulations shall include, but are not limited to, the reportable case listing, data elements to be collected, the content and design of forms and reports required by this section, the procedures for disclosure of information gathered by the registry, and other matters necessary to the administration of this section. The regulations shall include these data elements:

(1) complete demographic information;

(2) occupational and industrial information to the extent available;

(3) date and confirmation of initial diagnosis;

(4) pathological information characterizing the cancer, including cancer site and cell type, stage of disease, and initial treatment information, to the extent available, in the medical record.

A provider participating in a regional registry is not required to report to the Central Cancer Registry. Reporting providers must not incur additional expense in providing information to the registry.

(B) Regional registries shall report data on behalf of providers in their area to the Central Cancer Registry.

HISTORY: 1962 Code Section 32-613; 1952 Code Section 32-613; 1947 (45) 539; 1952 (47) 1875; 1980 Act No. 303, Section 1; 1996 Act No. 352, Section 2.



SECTION 44-35-40. Confidentiality; data release protocol.

Information that could identify the cancer patient must be kept strictly confidential in accordance with the administrative policy of the Department of Health and Environmental Control. This information must not be open for inspection except by the individual patient or the patient's authorized representative. Procedures for the disclosure of confidential information to researchers for the purposes of cancer prevention, control, and research must be promulgated in regulations. The data release protocol developed in coordination with the South Carolina Budget and Control Board, Office of Research and Statistical Services, must be utilized by the registry to determine appropriate use and release of cancer registry data.

HISTORY: 1962 Code Section 32-614; 1952 Code Section 32-614; 1947 (45) 539; 1980 Act No. 303, Section 2; 1996 Act No. 352, Section 2.



SECTION 44-35-50. Coordination of collection and report of cancer data.

The registry shall coordinate, to the fullest extent possible, with the State Budget and Control Board, Office of Research and Statistical Services, for the complete, timely, and accurate collection and reporting of cancer data.

HISTORY: 1962 Code Section 32-615; 1952 Code Section 32-615; 1947 (45) 539; 1972 (57) 2289; 1980 Act No. 301, Section 1; 1996 Act No. 352, Section 2.



SECTION 44-35-60. Immunity from civil or criminal liability.

A provider or regional registry making a case report or providing access to cancer case information to the registry is immune from any civil or criminal liability that might otherwise be incurred or imposed.

HISTORY: 1962 Code Section 32-616; 1952 Code Section 32-616; 1947 (45) 539; 1972 (57) 2500; 1980 Act No. 303, Section 3; 1996 Act No. 352, Section 2.



SECTION 44-35-70. Acquisition of laboratories, hospitals, or other property.

The Department of Health and Environmental Control may, to the extent of and within the available funds which may be provided, acquire laboratories, hospitals, or other property, either real or personal, by gift, purchase, devise or otherwise, as the department considers advisable to afford proper treatment and care to cancer patients in this State and to carry out the intent and purpose of this chapter.

HISTORY: 1962 Code Section 32-617; 1952 Code Section 32-617; 1947 (45) 539; 1980 Act No. 303, Section 4; 1996 Act No. 352, Section 2.



SECTION 44-35-80. Discretionary aid to cancer patients.

The Department of Health and Environmental Control may furnish aid to cancer patients who are residents of this State to the extent of and within the available funds as the department considers proper. The department may administer this aid in any manner which, in its judgment and with the approval of the Cancer Control Advisory Committee, provided for in Section 44-35-90, will afford greater benefit for the prevention, detection, and control of cancer throughout the State.

HISTORY: 1962 Code Section 32-618; 1952 Code Section 32-618; 1947 (45) 539; 1996 Act No. 352, Section 2.



SECTION 44-35-90. Powers, duties, and purpose of Cancer Control Advisory Committee.

There is established within the Department of Health and Environmental Control the Cancer Control Advisory Committee. The department shall appoint the members of the committee which must consist of qualified physicians, researchers, other experts engaged professionally in cancer prevention and care in South Carolina, and health care consumers. The committee shall advise and make recommendations to the department about the formulation and implementation of a comprehensive cancer prevention and control program through its review of cancer control services throughout the State. The committee shall:

(1) advise the department on professional issues pertaining to cancer prevention, detection, care and surveillance;

(2) participate in the evaluation of cancer programs and services offered through the department;

(3) serve as advocates for the poor and underserved patients through support of the state-aid cancer clinics;

(4) assist the department in maintaining liaison with the community and other health care providers; and

(5) advise the department on the administration of available funds for the prevention, detection, care, and surveillance of cancer.

HISTORY: 1962 Code Section 32-619; 1952 Code Section 32-619; 1942 Code Section 5008; 1939 (41) 464; 1996 Act No. 352, Section 2.



SECTION 44-35-100. Suspension of reporting requirements.

The reporting requirements provided for in Section 44-35-30 are suspended if adequate funding is not provided to the Department of Health and Environmental Control.

HISTORY: 1962 Code Section 32-620; 1952 Code Section 32-620; 1942 Code Section 5008; 1939 (41) 464; 1972 (57) 2499; 1996 Act No. 352, Section 2.






CHAPTER 36 - ALZHEIMER'S DISEASE AND RELATED DISORDERS

SECTION 44-36-10. Establishment of Registry; purpose and functions; sources of data.

(A) There is established within the University of South Carolina School of Public Health the Alzheimer's Disease Registry to provide a central information data base on individuals with Alzheimer's disease or related disorders to assist in the development of public policy and planning.

(B) The functions of the registry include, but are not limited to:

(1) collecting data to evaluate the incidence, prevalence, and causes of Alzheimer's disease and related disorders in South Carolina;

(2) providing information for policy planning purposes; and

(3) providing nonidentifying data to support research on Alzheimer's disease and related disorders.

(C) In gathering data the registry shall rely upon, to the extent possible, data from existing sources; however, the registry may contact families and physicians of persons reported to the registry for the purpose of gathering additional data and providing information on available public and private resources. The registry is authorized to conduct follow-back studies, prospective studies of the progression and treatment of Alzheimer's disease and related disorders, and research on caregiving for individuals with Alzheimer's disease or a related disorder, on services used by individuals with Alzheimer's disease or a related disorder, and on causes of Alzheimer's disease and related disorders that examine risks associated with area of residence. Patient contact following data received from the State Budget and Control Board Office of Research and Statistics must be done in accordance with regulations approved by the South Carolina Data Oversight Council and promulgated by the Office of Research and Statistics. Caregivers must provide informed consent to participate in research on caregiving.

HISTORY: 1990 Act No. 532, Section 1; 1995 Act No. 75, Section 1; 2009 Act No. 31, Section 1, eff June 2, 2009.



SECTION 44-36-20. Advisory committee; membership; duties; prohibition against compensation.

(A) The School of Public Health shall appoint an advisory committee to assist in maintaining this registry which must include, but is not limited to, a representative of:

(1) South Carolina Alzheimer's Association chapters;

(2) American Association of Retired Persons, South Carolina Chapters;

(3) Clemson University;

(4) Department of Disabilities and Special Needs;

(5) Department of Health and Environmental Control;

(6) Department of Mental Health;

(7) Department of Social Services;

(8) Department of Health and Human Services;

(9) Medical University of South Carolina;

(10) National Association of Social Workers, South Carolina Chapter;

(11) South Carolina Adult Day Care Association;

(12) South Carolina Association of Area Agencies on Aging;

(13) South Carolina Association of Council on Aging Directors;

(14) South Carolina Association of Nonprofit Homes for the Aging;

(15) South Carolina Association of Residential Care Homes;

(16) South Carolina Health Care Association;

(17) South Carolina Home Care Association;

(18) South Carolina Hospital Association;

(19) South Carolina Medical Association;

(20) South Carolina Nurses' Association;

(21) Alzheimer's Disease and Related Disorders Resource Coordination Center, Office of the Governor, Division on Aging;

(22) University of South Carolina;

(23) South Carolina State University.

(B) The advisory committee shall assist the registry in:

(1) defining the population to be included in the registry including, but not limited to, establishing criteria for identifying patient subjects;

(2) developing procedures and forms for collecting, recording, analyzing, and disseminating data;

(3) developing protocols and procedures to be disseminated to and used by health care providers in identifying subjects for the registry;

(4) developing procedures for approving research projects or participation in research projects.

(C) Members of the advisory committee are not entitled to mileage, per diem, subsistence, or any other form of compensation.

HISTORY: 1990 Act No. 532, Section 1; 1993 Act No. 181, Section 1101; 1995 Act No. 75, Section 1.



SECTION 44-36-30. Confidentiality; release of identifying information upon consent.

(A) The School of Public Health and all persons to whom data is released shall keep all patient information confidential. No publication of information, biomedical research, or medical data may be made which identifies the patients. For purposes of maintaining this registry, the School of Public Health may access appropriate confidential data reported to the Office of Research and Statistics in accordance with Section 44-6-170.

(B) Except for use in collecting data on deaths from the Bureau of Vital Statistics, Department of Health and Environmental Control, no identifying information collected or maintained by the registry may be released unless consent is obtained from the subject or the subject's legal representative.

HISTORY: 1990 Act No. 532, Section 1; 1995 Act No. 75, Section 1.



SECTION 44-36-40. Immunity from liability for divulging confidential information.

Neither the registry or the School of Public Health nor a person, medical facility, or other organization providing or releasing information in accordance with this article may be held liable in a civil or criminal action for divulging confidential information unless the person or organization acted in bad faith or with malicious purpose.

HISTORY: 1995 Act No. 75, Section 1.



SECTION 44-36-50. Annual report requirement.

The registry shall submit an annual report to the Office of the Governor, Division on Aging, Alzheimer's Disease and Related Disorders Resource Coordination Center, the Department of Health and Environmental Control, and the Budget and Control Board, Division of Research and Statistics, Health Statistics.

HISTORY: 1995 Act No. 75, Section 1.



SECTION 44-36-310. Alzheimer's Disease and Related Disorders Resource Coordination Center created; purpose.

There is created in the Office of the Lieutenant Governor, Division on Aging, the Alzheimer's Disease and Related Disorders Resource Coordination Center to provide statewide coordination, service system development, information and referral, and caregiver support services to individuals with Alzheimer's disease and related disorders, their families, and caregivers.

HISTORY: 1994 Act No. 326, Section 1; 2012 Act No. 218, Section 1, eff June 7, 2012.



SECTION 44-36-320. Duties of Center.

The center shall:

(1) initiate the development of systems which coordinate the delivery of programs and services;

(2) facilitate the coordination and integration of research, program development, planning, and quality assurance;

(3) identify potential users of services and gaps in the service delivery system and expand methods and resources to enhance statewide services;

(4) serve as a resource for education, research, and training and provide information and referral services;

(5) provide technical assistance for the development of support groups and other local initiatives to serve individuals, families, and caregivers;

(6) recommend public policy concerning Alzheimer's disease and related disorders to state policymakers;

(7) submit an annual report to the Chairman of the Medical Affairs Committee of the Senate and the Chairman of the Medical, Military, Public and Municipal Affairs Committee of the House of Representatives in addition to publishing the report on the Lieutenant Governor's website.

HISTORY: 1994 Act No. 326, Section 1; 2012 Act No. 218, Section 1, eff June 7, 2012.



SECTION 44-36-330. Advisory council; membership; compensation of members.

(A) The Alzheimer's Disease and Related Disorders Resource Coordination Center must be supported by an advisory council appointed by the Lieutenant Governor including, but not limited to, representatives of:

(1) Alzheimer's Association Chapters;

(2) American Association of Retired Persons;

(3) Clemson University;

(4) Department of Disabilities and Special Needs;

(5) Department of Health and Environmental Control;

(6) Department of Mental Health;

(7) Department of Social Services;

(8) Department of Health and Human Services;

(9) Medical University of South Carolina;

(10) National Association of Social Workers, South Carolina Chapter;

(11) South Carolina Adult Day Care Association;

(12) South Carolina Association of Area Agencies on Aging;

(13) South Carolina Association of Council on Aging Directors;

(14) South Carolina Association of Nonprofit Homes for the Aging;

(15) South Carolina Association of Residential Care Homes;

(16) South Carolina Health Care Association;

(17) South Carolina Home Care Association;

(18) South Carolina Hospital Association;

(19) South Carolina Medical Association;

(20) South Carolina Nurses' Association;

(21) Statewide Alzheimer's Disease and Related Disorders Registry;

(22) University of South Carolina;

(23) South Carolina State University.

(B) Members of the advisory council are not entitled to mileage, per diem, subsistence, or any other form of compensation.

HISTORY: 1994 Act No. 326, Section 1; 1994 Act No. 326, Section 3; 2012 Act No. 218, Section 1, eff June 7, 2012.



SECTION 44-36-510. Short Title.

This article may be cited as the "Alzheimer's Special Care Disclosure Act"

HISTORY: 1996 Act No. 336, Section 2.



SECTION 44-36-520. Information respecting form of Alzheimer's care or treatment provided.

A nursing home, community residential care facility, or day care facility for adults licensed by the Department of Health and Environmental Control which offers to provide or provides an Alzheimer's special care unit or program must include in its policies and procedures and disclose to the responsible party seeking a placement within the Alzheimer's special care unit or program, the form of care or treatment provided that distinguishes it as being especially applicable to or suitable for persons with Alzheimer's disease. The information that distinguishes the form of care or treatment shall include criteria for admission, transfer, and discharge; care planning; staffing patterns; staff training; physical environment; resident and participant activities; family role in care; and unique costs to the resident or participant associated with specialized service delivery.

HISTORY: 1996 Act No. 336, Section 2.






CHAPTER 37 - CARE OF THE NEWLY BORN

SECTION 44-37-10. Report of infants with diseased eyes.

Should one or both eyes of an infant become reddened or inflamed at any time after birth, the midwife, nurse or person having charge of such infant shall report such condition at once to the county health department. Any person who fails to comply with the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than twenty-five dollars or imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 32-554; 1952 Code Section 32-554; 1942 Code Section 5043; 1932 Code Section 1489; Cr. C. '22 Section 433; Cr. C. '12 Section 443; Cr. C. '02 Section 331; 1896 (22) 225; 1973 (58) 239.



SECTION 44-37-20. Instillation of prophylactic to prevent blindness within one hour after birth.

Every doctor, midwife, nurse or other person attending the delivery at birth of a child in this State shall instill, or have instilled, into the eyes of the baby, within one hour after birth, some effective prophylactic approved by the Department of Health and Environmental Control, for prevention of blindness from ophthalmia neonatorum. A record of such administration or instillation shall be reported on the birth certificate, showing the time with respect to the birth and the kind of prophylactic administered.

HISTORY: 1962 Code Section 32-555; 1952 Code Section 32-555; 1942 Code Section 5043-1; 1939 (41) 159; 1954 (48) 1763.



SECTION 44-37-30. Neonatal testing of children; storage and availability of blood samples for future tests; confidentiality; religious exemption; violation and penalties.

(A) A child born in this State, except a child born of a parent who objects on religious grounds and indicates this objection before testing on a form promulgated in regulation by the Department of Health and Environmental Control, shall have neonatal testing to detect inborn metabolic errors and hemoglobinopathies.

(B) Information obtained as a result of the tests conducted pursuant to this section is confidential and may be released only to a parent or legal guardian of the child, the child's physician, and the child when eighteen years of age or older when requested on a form promulgated in regulation by the department.

(C) A blood sample obtained pursuant to this section is confidential and may be released only as the parent or legal guardian of the child from whom a blood sample was obtained, or the child when eighteen years of age or older, directs the department at the time of testing or at any time after that on a form promulgated in regulation by the department.

(D)(1) Unless otherwise directed pursuant to this subsection, a blood sample obtained pursuant to this section must be stored by the department at minus 20 centigrade and may be released for purposes of confidential, anonymous scientific study. The release of a blood sample must conform with regulations promulgated by the department. At the time of testing or at any time after that, on a form promulgated in regulation by the department, the parent or legal guardian of the child from whom a blood sample was obtained, or the child when eighteen years of age or older, may direct the department to:

(a) return a blood sample in its entirety and any test results not less than two years after the date of testing;

(b) destroy a blood sample in a scientifically acceptable manner not less than two years after the date of the testing; or

(c) store a blood sample at minus 20 centigrade but not release the blood sample for confidential, anonymous scientific study.

(2) A blood sample released for confidential, anonymous study pursuant to this section must not contain information which may be used to determine the identity of the donor. A blood sample released pursuant to this section may contain demographic or other statistical information. If scientific study identifies genetic information that may benefit the child, the department may notify confidentially the parent or legal guardian, or the child if eighteen years of age or older, of this information.

(E)(1) A blood sample that has not been stored at minus 20 centigrade before the effective date of this section must be destroyed in a scientifically acceptable manner six months from the effective date of this section unless a parent or legal guardian of a child from whom a blood sample was obtained, or the child if eighteen years of age or older, requests return of the blood sample on a form provided by the department.

(2) A blood sample stored at minus 20 centigrade pursuant to this section before the effective date of this section must be retained as prescribed in subsection (D) unless directed by the parent or legal guardian of the child from whom a blood sample was obtained to destroy or return the blood sample.

(F) The department shall promulgate regulations necessary for the implementation of this section. All forms must include information concerning the benefits of neonatal testing and storage of a blood sample.

(G) A person who violates this section or the regulations promulgated pursuant to this section or who provides or obtains or otherwise tampers with a blood sample collected pursuant to this section is guilty of a misdemeanor and, upon conviction, may be fined not more than fifty thousand dollars or imprisoned for not more than three years.

HISTORY: 1962 Code Section 32-655.1; 1965 (54) 641; 1978 Act No. 514, Section 1; 1986 Act No. 484, Section 1; 1994 Act No. 418, Section 1; 2002 Act No. 225, Section 2, eff May 1, 2002.



SECTION 44-37-40. Universal Newborn Hearing Screening and Intervention Act.

(A) This section may be cited as the "Universal Newborn Hearing Screening and Intervention Act".

(B) For purposes of this section:

(1) "Advisory council" means the Newborn Hearing Screening and Intervention Advisory Council.

(2) "Audiologist" means an individual licensed to practice audiology by the South Carolina Board of Examiners in Speech-Language Pathology and Audiology.

(3) "Audiologic evaluation" means an evaluation consisting of procedures to assess the status of the auditory system; to establish the site of an auditory disorder; the type and degree of hearing loss, and the potential effects of hearing loss on communication; and to identify appropriate treatment and referral options. Referral options for evaluation should include linkage to state Part C "Individuals with Disabilities Education Act" coordinating agencies or other appropriate agencies, medical evaluation, hearing aid/sensory aid assessment, audiologic rehabilitation treatment, national and local consumer, self-help, parent and education organizations, and other family centered services.

(4) "Auditory habilitation" means intervention which includes the use of procedures, techniques, and technologies to facilitate the receptive and expressive communication abilities of a child with hearing loss.

(5) "Birth admission" means the time after birth that the newborn remains in the hospital nursery before discharge.

(6) "Commissioner" means the Commissioner of the South Carolina Department of Health and Environmental Control.

(7) "Department" means the South Carolina Department of Health and Environmental Control.

(8) "Early intervention" means providing appropriate services for a child with hearing loss and ensuring that the family of the child is provided comprehensive, consumer-oriented information about the full range of family support, training, information services, and communication options and is given the opportunity to consider the full range of educational and program placements and options for this child.

(9) "Hearing loss" for newborns and neonates means failure to pass the brainstem auditory evoked response performed at the audiologic evaluation. Current hearing screening technology detects levels of hearing loss as low as 35 decibels.

(10) "Hearing screening" means newborn and infant hearing screening consisting of objective physiologic procedures to detect possible hearing loss and to identify newborns and infants who, after rescreening, require further audiologic and medical evaluations.

(11) "Infant" means a child twenty-nine days to twenty-four months old.

(12) "Medical intervention" means the process by which a physician provides medical diagnosis and direction for medical or surgical treatment options for hearing loss or related medical disorders associated with hearing loss.

(13) "Newborn" means a child up to twenty-eight days old.

(14) "Normal hearing" for newborns and infants is 0-15 decibels hearing level. Any hearing level greater than 15 decibels can adversely affect speech and language development. The greater the hearing level the greater the adverse impact on speech and language development.

(15) "Parent" means a natural parent, step-parent, adoptive parent, legal guardian, or other legal custodian of a child.

(16) Part C of "Individuals with Disabilities Education Act" means the federal "Early Intervention Program for Infants and Toddlers with Disabilities and Developmental Delay Act" which encourages exemplary practices that lead to improved teaching and learning experiences for children with developmental delay, and that can result in more productive independent adult lives, including employment.

(C)(1) Beginning no later than June 30, 2001, newborn hearing screenings must be conducted during birth admission on all newborns born in hospitals in this State using procedures recommended or approved by the department. However, when a newborn is delivered in a hospital with an average of less than one hundred deliveries a year, the screening is not required, but the parents must be given the information required pursuant to subsection (C)(3).

(2) Beginning no later than April 1, 2001, every hospital in this State shall provide educational information for the parents of newborns born in that hospital concerning the hearing screening procedure and the importance of the screening. Education may not be considered a substitute for the hearing screening.

(3) When a newborn is delivered in a hospital where the hearing screening is not required pursuant to subsection (C)(1) or somewhere other than a hospital, the parents must be instructed on the importance of a hearing screening and of having the screening performed within one month of the child' s birth date. Parents also must be given information to assist them in having the screening performed. The department shall determine the appropriate screening venue for newborns not receiving a hospital-conducted screening.

(D)(1) Newborns referred as a result of the screening process shall receive an audiologic evaluation by an audiologist and a medical evaluation by a physician or otolaryngologist, or both, as indicated.

(2) Newborns and infants referred as a result of the evaluation process shall receive medical intervention, audiologic habilitation, early intervention services, and augmentative hearing devices.

(3)(a) The department, upon consultation with the South Carolina Health Alliance, shall establish newborn hearing screening reporting procedures which must be followed by hospitals, audiologists, and early interventionists.

(b) The department also shall establish procedures to monitor and measure the effectiveness of newborn and infant hearing screening and intervention and shall report annually to the General Assembly and to participating hospitals.

(c) Subject to available appropriations, the department shall make reports required pursuant to this subsection available throughout the State, specifically to physicians whose practice includes the practice of obstetrics, neonatology, or the care of newborns and infants, to consumer groups, managed care organizations, other third party payers, and the media.

(E) The department shall establish the Newborn Hearing Screening and Intervention Advisory Council, consisting of representatives of agencies, professional disciplines, hospitals, and consumers to advise the department on matters related to the implementation of this section and duties of the department under this section.

(F) The department may promulgate regulations to the extent necessary to implement the provisions of this section.

(G) The department and the Department of Health and Human Services shall establish procedures for providing reimbursement for expenses incurred by entities providing newborn hearing screenings under this section.

(H) Responsibilities of the department under this section including, but not limited to, reimbursements authorized pursuant to subsection (G) must be funded from proceeds received by the State in the settlement agreement and related documents, between the State and leading United States tobacco manufacturers dated November 23, 1998.

HISTORY: 2000 Act No. 387, Part II, Section 48A.



SECTION 44-37-50. Shaking infant video and infant CPR information to be made available to parents and caregivers of newborn infants and adoptive parents.

(A) Every hospital in this State must make available to the parents of each newborn baby delivered in the hospital a video presentation on the dangers associated with shaking infants and young children. Every hospital also must make available information on the importance of parents and caregivers learning infant CPR. The hospital must request that the maternity patient, the father, or the primary caregiver view the video. Those persons whom the hospital requested to view the video shall sign a document prescribed by the Department of Health and Environmental Control stating that they have been offered an opportunity to view the video.

(B) The director, or his designee, of the Department of Health and Environmental Control must approve the video to be utilized by a hospital, pursuant to subsection (A). Upon the request of a hospital, the Director of the Department of Health and Environmental Control, or his designee, shall review a hospital's proposed video for possible approval. The Department of Health and Environmental Control may not require a hospital to use a video that would require the hospital to pay royalties for use of the video, restrict viewing in order to comply with public viewing or other restrictions, or be subject to other costs or restrictions associated with copyrights. The department must provide a copy of any approved video, at cost, to a hospital or any interested individual.

(C) The Department of Health and Environmental Control shall make available to all childcare facilities and childcare providers, regulated pursuant to Chapter 13, title 63, a video presentation on the dangers associated with shaking infants and young children. Childcare facilities, as defined in Section 63-13-20, shall include this video presentation in the initial and ongoing training of caregivers in the childcare facility. Caregivers in a registered family childcare home or church or religious childcare facility may participate in presentations offered pursuant to this subsection. The Department of Health and Environmental Control must provide a copy of any approved video, at cost, to a childcare facility or childcare provider or any interested individual.

(D) The Department of Health and Environmental Control shall establish a protocol for health care providers to educate parents or primary caregivers about the dangers associated with shaking infants and young children. The Department of Health and Environmental Control shall request family medicine physicians, pediatricians, and other pediatric health care providers to review these dangers with the parent or primary caregiver, who are present, of infants and young children up to the age of one at each well-baby visit.

(E) The Department of Social Services, Adoption Services must make available to all adopting parents a video presentation, approved by the Department of Health and Environmental Control, on the dangers associated with shaking infants and young children and the importance of parents and caregivers learning infant CPR. The department must request that the adopting parents view the video. The adopting parents must sign a document prescribed by the department stating that they have been offered an opportunity to view the video. This subsection only applies to adoptive placements administered by the Department of Social Services, Adoption Services.

(F) Nothing contained in this section may be construed to create any civil, criminal, or administrative cause of action or other liability against a health care facility or health care provider for any acts or omissions relating to compliance with this section.

HISTORY: 2007 Act No. 55, Section 1, eff January 1, 2008.



SECTION 44-37-60. Information on pertussis disease to be provided to parents of newborns.

(A) During the postpartum period and prior to discharge each hospital shall provide parents of newborns educational information on pertussis disease and the availability of a vaccine to protect against pertussis. This educational information must include, but is not limited to, information on the Center for Disease Control's recommendation that parents receive the tetanus, diphtheria, and pertussis vaccine during the postpartum period to protect their newborns from the transmission of pertussis.

(B) Nothing in this section requires a hospital to provide or pay for a vaccination against pertussis.

HISTORY: 2012 Act No. 191, Section 1, eff June 7, 2012.



SECTION 44-37-70. Required screening to detect congenital heart defects in newborns.

(A) The Department of Health and Environmental Control shall require each birthing facility licensed by the department to perform on every newborn in its care a pulse oximetry or other department-approved screening to detect critical congenital heart defects when the baby is twenty-four to forty-eight hours of age, or as late as possible if the baby is discharged from the hospital before reaching twenty-four hours of age. A department-approved screening must be based on standards set forth by the United States Secretary of Health and Human Services' Advisory Committee on Heritable Disorders in Newborns and Children, the American Heart Association, and the American Academy of Pediatrics. If a parent of a newborn objects, in writing, to the screening, for reasons pertaining to religious beliefs only, the newborn is exempt from the screening required by this subsection.

(B) The Department of Health and Human Services shall work with birthing facilities through its partnership with the Birth Outcomes Initiative to recommend policies for critical congenital heart defect screening. The Department of Health and Human Services shall provide reimbursement for services provided pursuant to this section.

(C) For purposes of this section, "birthing facility" means an inpatient or ambulatory health care facility licensed by the Department of Health and Environmental Control that provides birthing and newborn care services.

(D) The department with advice from the Birth Outcome Initiative Leadership Team under the Department of Health and Human Services shall promulgate regulations necessary to implement the provisions of this section. In promulgating the regulations, the department must consider the best practices in screening, current scientific guidelines and recommendations, and advances in medical technology.

HISTORY: 2013 Act No. 64, Section 3, eff September 11, 2013.






CHAPTER 38 - HEAD AND SPINAL CORD INJURIES

SECTION 44-38-10. Head and Spinal Cord Injury Information System created; purpose.

There is created the South Carolina Head and Spinal Cord Injury Information System to provide a central information surveillance system and registry for head and spinal cord injuries.

HISTORY: 1992 Act No. 457, Section 1.



SECTION 44-38-20. Definitions.

As used in this article:

(1) "Council" means the South Carolina Head and Spinal Cord Injury Information System Council established pursuant to this article.

(2) "Head injury" means an insult to the skull or brain, not of a degenerative or congenital nature, but one caused by an external physical force that may produce a diminished or altered state of consciousness which results in impairment of cognitive abilities or physical functioning and possibly in behavioral or emotional functioning. It does not include cerebral vascular accidents and aneurysms.

(3) "Spinal cord injury" means an acute, traumatic lesion of neural elements in the spinal canal resulting in any degree of sensory deficit, motor deficit, or major life functions. The deficit or dysfunction may be temporary or permanent.

(4) "System" means the South Carolina Head and Spinal Cord Injury Information System established pursuant to this article.

HISTORY: 1992 Act No. 457, Section 1; 1993 Act No. 159, Section 4.



SECTION 44-38-30. Head and Spinal Cord Injury Information System Council; establishment and purpose; composition; election of chairman; appointment of advisors; compensation and expenses.

(A) There is the South Carolina Head and Spinal Cord Injury Information System Council established for the purpose of overseeing the daily activities of the system which shall be under the Head and Spinal Cord Injury Division of the Department of Disabilities and Special Needs. The council is composed of the following ex officio members or their designees: the chairman, Developmental Disabilities Council, Office of the Governor, the chairman of the Joint Committee to Study the Problems of Persons with Disabilities, the State Director of the State Department of Mental Health, the Commissioner of the Department of Vocational Rehabilitation, the Director of the State Department of Disabilities and Special Needs, the Director of the South Carolina Department of Health and Environmental Control, the Director of the South Carolina Department of Health and Human Services, Dean of the University of South Carolina School of Medicine, the Dean of the Medical University of South Carolina, the Executive Director of the South Carolina Hospital Association, one representative from each of the head injury advocacy organizations, and one individual with a spinal cord injury. The council shall elect a chairman who may appoint such other nonvoting members who may serve in an advisory capacity to the council, including representatives from the private service delivery sector.

(B) Members of the council shall receive no compensation, including subsistence, per diem, or mileage for service on the council.

HISTORY: 1992 Act No. 457, Section 1; 1993 Act No. 181, Section 1102.



SECTION 44-38-40. Duties of council.

In carrying out the purposes of this article the council shall:

(1) determine and implement the most cost effective method:

(a) to collect, record, analyze, and disseminate data on the incidence and causes of head and spinal cord injuries;

(b) to gather such other data as needed from existing sources of the South Carolina Statewide Hospital Data System and the Trauma Registry of the Division of Emergency Medical Services;

(2) provide information for initiation of case management services and preventive programs for head and spinal cord injured persons in this State;

(3) develop and promote primary prevention programs related to preventing head and spinal cord injuries;

(4) perform other duties and functions as determined by the council to be necessary for implementation of this article.

HISTORY: 1992 Act No. 457, Section 1; 1993 Act No. 159, Section 4.



SECTION 44-38-50. Reporting of required information; follow up to persons entered in registry; gathering information from other states; approval of and participation in research activities.

The council shall develop:

(1) reporting forms and procedures for reporting the information required by this article;

(2) a system to provide follow up to individuals entered in the registry;

(3) procedures for gathering information from other states in which a South Carolina resident may be admitted for a head or spinal cord injury, or both; and

(4) procedures for approving research projects or participation in research activities.

HISTORY: 1992 Act No. 457, Section 1; 1993 Act No. 159, Section 4.



SECTION 44-38-60. Confidentiality of reports and records; nondisclosure under Freedom of Information Act.

(A) All reports and records made pursuant to this article and maintained by the system, any agency, hospital, institution, other facility, or person pursuant to this article are confidential and may not be disclosed under the Freedom of Information Act. Information must not be released except to:

(1) appropriate staff of the system;

(2) submitting hospitals or their designees;

(3) a person engaged in a research project approved pursuant to Section 44-38-50 except that no information identifying a subject of a report or a reporter may be made available to a researcher unless consent is obtained pursuant to this section;

(4) a member of the council except that no information identifying a subject of a report or a reporter may be made to the council unless consent is obtained pursuant to this section.

(B) The identity of a patient, physician, or hospital is confidential and may not be released, except that the identity of a patient may be released upon informed written consent of the patient, or the patient's legal guardian or legal representative; the identity of a physician may be released upon written consent of the physician; and the identity of a hospital may be released upon written consent of the hospital.

HISTORY: 1992 Act No. 457, Section 1; 1993 Act No. 159, Section 4.



SECTION 44-38-70. Council to submit annual report.

The council shall submit an annual report to the Joint Committee to Study Problems of Persons with Disabilities including, but not limited to, the incidence and status of head and spinal cord injuries in South Carolina, the administration of the system and recommendations for modifications in the system, and for improving the delivery of services to persons with these injuries.

HISTORY: 1992 Act No. 457, Section 1.



SECTION 44-38-80. Qualified immunity from liability for release of information in accordance with article.

No person, medical facility, or other organization providing or releasing information in accordance with this article may be held liable in a civil or criminal action for divulging confidential information unless the individual or organization acted in bad faith or with malicious purpose.

HISTORY: 1992 Act No. 457, Section 1; 1993 Act No. 159, Section 4.



SECTION 44-38-90. Penalty for intentional noncompliance with article.

A person subject to this article who intentionally fails to comply with reporting or confidentiality and disclosure requirements of this article is subject to a civil penalty of not more than one hundred dollars for a violation the first time a person fails to comply and not more than five thousand dollars for a subsequent violation.

HISTORY: 1992 Act No. 457, Section 1; 1993 Act No. 159, Section 4.



SECTION 44-38-310. Service Delivery System established.

There is established within the Department of Disabilities and Special Needs the South Carolina Head and Spinal Cord Injury Service Delivery System. The system shall operate as a division of the department to be known as the Head and Spinal Cord Injury Division. The department must develop, coordinate, and enhance the delivery of services to persons with head and spinal cord injuries. The department must coordinate case management services provided pursuant to this article with the Department of Vocational Rehabilitation. Services provided pursuant to this article supplement and do not supplant existing services or the development of new services.

HISTORY: 1993 Act No. 159, Section 1; 1993 Act No. 181, Section 1103.



SECTION 44-38-320. Definitions.

As used in this article:

(1) "System" means the South Carolina Head and Spinal Cord Injury Service Delivery System as established in this article;

(2) "State plan" means the plan developed by the State Department of Disabilities and Special Needs pursuant to this article for a comprehensive system of services for persons with head and spinal cord injuries.

(3) "Department" means the Department of Disabilities and Special Needs.

HISTORY: 1993 Act No. 159, Section 1; 1993 Act No. 181, Section 1103.



SECTION 44-38-330. Primary functions of system.

The primary functions of the system are planning, intake and referral, case management, and education and prevention. The department is responsible for these functions.

HISTORY: 1993 Act No. 159, Section 1; 1993 Act No. 181, Section 1103.



SECTION 44-38-340. Duties of department.

The department shall:

(1) develop a state plan for a comprehensive system of services for persons with head and spinal cord injuries, including short-term and long-term goals and objectives for implementing the plan;

(2) receive surveillance data from the South Carolina Head and Spinal Cord Injury Information System to use in developing and revising the state plan to meet the changing needs of this population;

(3) identify gaps in services for head and spinal cord injured persons and spearhead development of those services needed for the comprehensive system of service delivery;

(4) develop licensing, program, and contract guidelines to be used by case managers in working with service delivery agencies;

(5) in conjunction with other state agencies, prepare, coordinate, and advocate for state appropriations needed to fund and to develop services needed to implement the state plan;

(6) seek funding from other sources, private and federal, including, but not limited to, medicaid waivers and expansion of the medicaid program, to provide services outlined in the state plan;

(7) evaluate the state plan including, but not limited to, how well head and spinal cord injured persons are identified, referred, and served by the system and its impact on their quality of life, including reintegration and productivity in the community;

(8) promote public awareness through programs relating to head and spinal cord injury prevention, treatment, and rehabilitation;

(9) promote research on the causes, effects, prevention, treatment, and rehabilitation of head and spinal cord injuries.

(10) serve as the central and initial point for receiving referrals for case management services from the South Carolina Head and Spinal Cord Injury Information System and all other sources;

(11) determine a person's eligibility for case management services based on criteria provided in Section 44-38-370, conduct an assessment of services needed, and provide appropriate case management based on an individualized treatment plan designed to meet the specific needs of the person;

(12) develop policies and procedures to be used by the case managers to ensure, among other things, that a person with a head or spinal cord injury receives equal access to available services and that case management services maximize the person's self-determination and self-advocacy;

(13) develop training programs for case managers and other professionals to prepare and assist them in working with persons with head and spinal cord injuries;

(14) coordinate the delivery of services and ensure that services are appropriate and delivered in a timely manner;

(15) advocate for persons with head and spinal cord injuries to assist them in receiving equal access to services and services which promote independence and productivity.

HISTORY: 1993 Act No. 159, Section 1; 1993 Act No. 181, Section 1103.



SECTION 44-38-370. Eligibility criteria for case management services.

A person is eligible for case management services under this article when at the time of determining eligibility the person has a severe chronic limitation that:

(1) is attributed to a physical impairment, including head injury, spinal cord injury, or both, or a similar disability, regardless of the age of onset but not associated with the process of a progressive degenerative illness or disease, dementia, or a neurological disorder related to aging;

(2) is likely to continue indefinitely without intervention;

(3) results in substantial functional limitations in at least two of these life activities:

(a) self-care;

(b) receptive and expressive communication;

(c) learning;

(d) mobility;

(e) self-direction;

(f) capacity for independent living;

(g) economic self-sufficiency; and

(4) reflects the person's need for a combination and sequence of special interdisciplinary or generic care or treatment or other services which are of lifelong or extended duration and are individually planned and coordinated.

HISTORY: 1993 Act No. 159, Section 1; 1993 Act No. 181, Section 1103.



SECTION 44-38-380. Advisory Council to System.

(A) There is created an Advisory Council to the South Carolina Head and Spinal Cord Service Delivery System composed of:

(1) the following members or a designee, who shall serve ex officio:

(a) Chairperson for the Joint Legislative Committee for the Disabled;

(b) Director of the State Department of Disabilities and Special Needs;

(c) Commissioner of the State Agency for Vocational Rehabilitation;

(d) Director of the University Affiliated Program of the University of South Carolina;

(e) Director of the South Carolina Developmental Disabilities Council;

(f) Director of Special Education of the State Department of Education;

(g) Director of the Interagency Office of Disability Prevention;

(h) Director of the Continuum of Care for Emotionally Disturbed Children Division of the Governor's Office;

(i) Executive Director of the South Carolina Health and Human Services Finance Commission;

(j) Director of the State Department of Mental Health;

(k) Commissioner of the South Carolina Department of Health and Environmental Control;

(l) Commissioner of the South Carolina Commission for the Blind;

(2) the following members or a designee:

(a) President of the South Carolina Head Injury Association;

(b) President of the South Carolina Association of Independent Head Injury Groups;

(c) President of the South Carolina Spinal Cord Injury Association;

(d) Director of the South Carolina Disabilities Research Commission;

(3) the following members to be appointed by the Governor for four-year terms and until their successors are appointed and qualified:

(a) three health care providers knowledgeable in head injuries and spinal cord injuries;

(b) three consumers of case management services or family members or legal guardians of consumers of case management services.

(c) of those members first appointed, two of the health care providers and two of the consumers or family members of consumers shall serve four-year terms and one health care provider and one consumer or family member of a consumer shall serve two-year terms.

(B) The Governor, with recommendation from the Chairperson of the Joint Legislative Committee for the Disabled, shall appoint a primary or secondary consumer of services of the system as chairperson of the council for a two-year term; no person may serve more than one term as chairperson.

(C) Members of the Advisory Council shall serve at no expense to the State.

(D) The Advisory Council shall work with the State Department of Disabilities and Special Needs and the State Agency of Vocational Rehabilitation in carrying out their responsibilities under this article. In working with these agencies the council shall, but is not limited to:

(1) provide oversight for the implementation of the state plan and operation of the system;

(2) review budget matters related to the system and the responsibilities of the agencies within the system;

(3) monitor effectiveness of the state plan.

HISTORY: 1993 Act No. 159, Section 1; 1993 Act No. 181, Section 1103.



SECTION 44-38-390. Article does not establish entitlement program or benefit.

Nothing contained in this article may be construed to establish or authorize creation of an entitlement program or benefit.

HISTORY: 1993 Act No. 159, Section 1; 1993 Act No. 181, Section 1103.



SECTION 44-38-510. Spinal Cord Injury Research Board.

(A) The South Carolina Spinal Cord Injury Research Board is created for the purpose of administering the spinal cord injury research fund created pursuant to Section 14-1-211. The board is composed of seven members who must be residents of this State and appointed by the Governor upon recommendation of the President of the Medical University of South Carolina, as follows: two members who are medical doctors from the staff or faculty of the Medical University of South Carolina; two members who are medical doctors specializing or significantly engaged in treatment of spinal cord injuries in South Carolina; two members who have a spinal cord injury or who have a family member with a spinal cord injury; and one at-large member who is a medical doctor and a member of the South Carolina Medical Association.

(B) The terms of board members shall be four years, except that the Governor must stagger the initial appointments to the board so that one of the two members who are medical doctors from the staff or faculty of the Medical University of South Carolina shall be appointed for a two-year term; one of the two members who are medical doctors specializing or significantly engaged in treatment of spinal cord injuries in South Carolina shall be appointed for a two-year term; one of the two members who have a spinal cord injury or who have a family member with a spinal cord or head injury shall be appointed for a two-year term; and the at-large member who is a medical doctor and a member of the South Carolina Medical Association shall serve a three-year term. All subsequent appointments shall be for four-year terms.

(C) At the end of a term, a member shall continue to serve until a successor is appointed and qualifies. A member who is appointed after a term has begun shall serve the rest of the term and until a successor is appointed and qualifies. A member who serves two consecutive four-year terms shall not be reappointed for two years after completion of those terms.

(D) A majority of the membership of the board shall constitute a quorum.

(E) The board shall elect, by a majority vote, a chairman who shall be the presiding officer of the board, preside at all meetings, and coordinate the functions and activities of the board. The chairman shall be elected or reelected for each calendar year. The board shall have such other organization as deemed necessary and approved by the board.

(F) Meetings of the board shall be held at least twice a year but may be held more frequently as deemed necessary, subject to call by the chairman or by request of a majority of the board members. Board meetings shall concern, among other things, policy matters relating to spinal cord injury research projects and programs, research progress reports, authorization of projects and financial plans, and other matters necessary to carry out the intent of this section.

(G) No member of the board shall be subject to any personal liability or accountability for any loss sustained or damage suffered on account of any action or inaction of the board.

(H) Board members shall be reimbursed for ordinary travel expenses, including meals and lodging, incurred in the performance of duties.

(I) The board shall be attached to the Medical University of South Carolina for meetings, staff, and administrative purposes.

(J) The board shall set forth guidelines and standards for allocation of these funds.

(K) Nothing in this article prohibits the board from allocating funds for spinal cord research projects at other institutions other than MUSC as long as the receiving institution shares the research statistics with each medical institution in this State.

HISTORY: 2000 Act No. 390, Section 2.



SECTION 44-38-610. South Carolina Brain Injury Leadership Council.

There is created the South Carolina Brain Injury Leadership Council, within the Department of Disabilities and Special Needs, to provide statewide coordination in promoting support services to persons with brain injuries, their families, and caregivers, and to identify emerging issues and innovations, foster education and advocacy, and build consensus to support necessary policies and programs.

HISTORY: 2013 Act No. 63, Section 1, eff June 13, 2013.



SECTION 44-38-620. Duties of the Council.

The South Carolina Brain Injury Leadership Council shall:

(1) advise and make recommendations to the State on ways to improve services coordination regarding traumatic brain injury;

(2) encourage citizen participation through the establishment of public hearings and other types of community outreach programs;

(3) identify emerging issues and expand methods and resources to enhance statewide services;

(4) serve as a resource for education, research, and training and provide information and referral services;

(5) provide technical assistance for the development of support groups and other local initiatives to serve individuals, families, and caregivers;

(6) consult with federal, state, and local government agencies and with citizens' groups and other private entities to recommend public policy concerning brain injuries to state policymakers; and

(7) serve as the statewide advisory board for implementing the federal Traumatic Brain Injury Act and applying for federal traumatic brain injury funding.

HISTORY: 2013 Act No. 63, Section 1, eff June 13, 2013.



SECTION 44-38-630. Membership of Council; officers of council; compensation.

(A) The members of the South Carolina Brain Injury Leadership Council should have knowledge or expertise in the area of brain injury or related services. The council shall be comprised of representatives of the following agencies and organizations, shall be appointed by the director of the agency or organization and shall serve ex officio:

(1) South Carolina Department of Education;

(2) South Carolina Department of Health and Human Services;

(3) South Carolina Department of Mental Health;

(4) South Carolina Department of Social Services;

(5) South Carolina Department of Health and Environmental Control;

(6) South Carolina Vocational Rehabilitation Department;

(7) South Carolina Department of Disabilities and Special Needs;

(8) Head and Spinal Cord Injury Division within the South Carolina Department of Disabilities and Special Needs;

(9) Medical University of South Carolina;

(10) University Center for Excellence in Developmental Disabilities within the University of South Carolina School of Medicine;

(11) South Carolina Statewide Independent Living Council;

(12) South Carolina Developmental Disabilities Council;

(13) Protection and Advocacy for People with Disabilities, Inc.; and

(14) Brain Injury Association of South Carolina.

(B) Council members shall include persons who are survivors of traumatic brain injury, family members or legal guardians of these persons, health care professionals, representatives of service provider entities, or other interested parties knowledgeable about brain injuries. Membership shall meet requirements of the State Advisory Board designated by the federal Traumatic Brain Injury Act.

(C) Officers of the council shall be as follows: chairperson, vice chairperson, and secretary. Council officers are to be elected at the final quarterly council meeting of the year, and shall serve a two year term starting the next calendar year.

(D) Council members shall be appointed with consideration given to statewide geographic and demographic representation. When an appointed vacancy on the council exists, nominations to fill the vacancy may be received from members of the council by the secretary.

(E) Members and officers of the council are not entitled to mileage, per diem, subsistence, or any other form of compensation.

HISTORY: 2013 Act No. 63, Section 1, eff June 13, 2013.



SECTION 44-38-640. Authority to apply for grants.

The South Carolina Brain Injury Leadership Council shall have the authority to apply for grants for the purposes of carrying out the responsibilities and duties of the council.

HISTORY: 2013 Act No. 63, Section 1, eff June 13, 2013.






CHAPTER 39 - DIABETES INITIATIVE OF SOUTH CAROLINA

SECTION 44-39-10. Short title.

This chapter may be cited as the "Diabetes Initiative of South Carolina Act".

HISTORY: 1994 Act No. 497, Part II, Section 46A.



SECTION 44-39-20. Establishment of Diabetes Initiative of South Carolina Board; purpose; members; terms; filling vacancies; election of chair; meetings; expenses.

(A) There is established within the Medical University of South Carolina the Diabetes Initiative of South Carolina Board. The purpose of this board is to establish a statewide program of education, surveillance, clinical research, and translation of new diabetes treatment methods to serve the needs of South Carolina residents with diabetes mellitus. The provisions of this chapter and the initiatives undertaken by the board supplement and do not supplant existing programs and services provided to this population.

(B) The board consists of:

(1) the following officials or their designees:

(a) the President of the Medical University of South Carolina;

(b) the Dean of the University of South Carolina School of Medicine;

(c) the Director of the Department of Health and Environmental Control;

(d) the Director of the State Department of Health and Human Services;

(e) the President of the South Carolina Medical Association;

(f) the Vice President of the Southeastern Division of the American Diabetes Association;

(g) the President of the American Association of Diabetes Educators;

(h) the President of the South Carolina Academy of Family Physicians;

(i) the Head of the Office of Minority Health in the Department of Health and Environmental Control;

(j) the Governor of the South Carolina Chapter of the American College of Physicians;

(k) the Chair of the Division of Endocrinology at the Medical University of South Carolina;

(l) the President of the South Carolina Hospital Association;

(2) a representative of the Office of the Governor, to be appointed by the Governor; and

(3) six representatives appointed by the President of the Medical University of South Carolina, three of whom must be from the general public and one each from the Centers of Excellence Council, the Outreach Council, and the Surveillance Council, all of whom must be persons knowledgeable about diabetes and its complications.

(C) The board may elect nonvoting members and honorary members.

(D) A member of the board is elected for a three-year term. A vacancy on the board must be filled for the remainder of the unexpired term in the manner of original appointment.

(E) The board shall elect from its members a chair for a term of three years.

(F) The board shall meet at least quarterly or more frequently upon the call of the chairman. A member of the board not employed by the State or a political subdivision of the State must receive per diem, subsistence, and mileage as provided by law for members of state boards, commissions, and committees while engaged in the work of the board.

HISTORY: 1994 Act No. 497, Part II, Section 46A; 2008 Act No. 256, Section 1, eff June 4, 2008; 2010 Act No. 195, Section 1, eff May 28, 2010.



SECTION 44-39-30. Powers and duties of board.

The powers and duties of the Diabetes Initiative of South Carolina Board are to:

(1) annually assess the effects of diabetes mellitus in South Carolina, and the status of education, clinical research, and translation of new diabetes treatment methods in South Carolina;

(2) oversee all operations of the Center of Excellence Advisory Committees, and the Diabetes Outreach Council including:

(a) reviewing annual reports;

(b) establishing annual budgets;

(c) setting annual priorities;

(3) make annual budget requests to the General Assembly to support the activities of the Diabetes Initiative of South Carolina Board;

(4) conduct diabetes surveillance activities including:

(a) obtaining data and maintaining a statewide data base

(b) analyzing data and reviewing trends on mortality and morbidity in diabetes;

(c) developing means to and disseminating important data to professionals and the public;

(d) developing proposals for grant funding.

(5) submit an annual report to the Governor and the General Assembly;

(6) other activities necessary to carry out the provisions of this chapter.

HISTORY: 1994 Act No. 497, Part II, Section 46A.



SECTION 44-39-40. Establishment of Diabetes Center of Excellence; powers; duties; functions; advisory committee; council.

(A) A Diabetes Center of Excellence is established at the Medical University of South Carolina. The center shall develop and implement programs of professional education, specialized care, and clinical research in diabetes and its complications, in accordance with priorities established by the Diabetes Initiative of South Carolina Board. The Center of Excellence must submit an annual report to the Diabetes Initiative of South Carolina Board.

(B) The activities of the center must be overseen and directed by the Center of Excellence Advisory Committee. The council consists of members appointed by the president of the Medical University of South Carolina. The functions of the council include:

(1) reviewing programs in professional education, specialized care, and clinical research developed by the Center;

(2) assisting in the development of proposals for grant funding for the center's activities;

(3) preparing an annual report and budget proposal for submission to the Diabetes Initiative of South Carolina Board.

HISTORY: 1994 Act No. 497, Part II, Section 46A.



SECTION 44-39-50. Establishment of Diabetes Outreach Council; powers; duties; functions.

(A) There is created in the Medical University of South Carolina the Diabetes Outreach Council with three members appointed by the president of the university.

(B) The Diabetes Outreach Council shall oversee and direct efforts in patient education and primary care including:

(1) promoting adherence to national standards of education and care;

(2) ongoing assessment of patient care costs and reimbursement issues for persons with diabetes in South Carolina;

(3) preparing an annual report and budget proposal for submission to the Diabetes Initiative of South Carolina Board.

HISTORY: 1994 Act No. 497, Part II, Section 46A.






CHAPTER 40 - AGENT ORANGE INFORMATION AND ASSISTANCE PROGRAM

SECTION 44-40-10. Short title.

This chapter may be cited as the "South Carolina Agent Orange Information and Assistance Act".

HISTORY: 1986 Act No. 521, Section 1.



SECTION 44-40-20. Definitions.

As used in this chapter:

(1) "Agent Orange" means the herbicide composed primarily of trichlorophenoxyacetic acid (2, 4, 5 T) and dichlorophenoxyacetic acid (2, 4 D) and its contaminant tetrachlorodibenzo-para-dioxin (2, 3, 7, 8 dioxin, TCDD).

(2) "Chemical agent" means dioxin or other toxic substances found in certain defoliants, herbicides, pesticides, and similar chemical substances or causative agents.

(3) "Council" means the South Carolina Agent Orange Advisory Council.

(4) "Program" means the Agent Orange Information and Assistance Program.

(5) "Veteran" means a person who is a resident of this State and who served in the armed forces of the United States of America from the year 1959 through the year 1975.

HISTORY: 1986 Act No. 521, Section 1.



SECTION 44-40-30. Creation, purpose, and membership of South Carolina Agent Orange Advisory Council; compensation of voting members.

There is created the South Carolina Agent Orange Advisory Council to assist and advise the South Carolina Department of Health and Environmental Control in its duties and functions as provided in this chapter and to assist and advise the Veterans Affairs Division of the Governor's Office in its duties and functions as provided in Section 25-11-70. The council is composed of five voting members and five nonvoting ex officio members. The voting members must be veterans who served in Vietnam, Cambodia, Laos, or Thailand. Voting members are appointed by the Governor for terms of four years and until their successors are appointed and qualify. The Governor shall designate a chairman who shall serve for a term of two years. Vacancies on the council are filled by appointment in the same manner as the original appointment for the remainder of the unexpired term. Voting members of the council are paid the usual per diem, mileage, and subsistence as provided by law for members of boards, commissions, and committees. The following shall serve as ex officio members without voting rights:

(1) the Director of the Department of Health and Environmental Control;

(2) the Director of Veterans Affairs' Division or his designee;

(3) one faculty member of the Medical University of South Carolina with expertise in a field relevant to the purpose of the council;

(4) one faculty member of the University of South Carolina with expertise in a field relevant to the purpose of the council.

HISTORY: 1986 Act No. 521, Section 1; 1991 Act No. 248, Section 6; 1993 Act No. 181, Section 1104.



SECTION 44-40-40. Establishment, administration, and duties of Agent Orange Information and Assistance Program.

With the advice of council, the program shall:

(1) seek out, study, evaluate, and provide information regarding epidemiological, genetic, and other studies, investigations, and research that pertain to use of chemical agents, including Agent Orange, and adverse health conditions which may be associated with exposure to such agents;

(2) provide medical information to health professionals in the State regarding the detection, diagnosis, and treatment of acute and chronic symptoms which may be associated with exposure to chemical agents, including Agent Orange;

(3) monitor and report on the activities and policies of the United States Government and other states relating to the exposure of veterans to chemical agents, including Agent Orange;

(4) monitor existing programs for Vietnam veterans at the state or local level to determine if adequate services and resources exist, identify additional areas of concern, and make recommendations on behalf of Vietnam veterans to address these needs;

(5) provide, in cooperation with the health facilities of the University of South Carolina and the Medical University of South Carolina, genetic information, screening, and counseling to veterans who have concerns regarding the possible genetic effects which may be associated with exposure to chemical agents, including Agent Orange;

(6) establish, promote, and maintain a public information service on Agent Orange. The services shall include, but not be limited to, efforts to contact Vietnam veterans who may have been exposed to Agent Orange;

(7) maintain a central state registry of information on Vietnam veterans in South Carolina who may have been exposed to Agent Orange, dioxin, or other chemical substances. The registry also shall include information obtained under the provisions of Section 44-40-50.

HISTORY: 1986 Act No. 521, Section 1.



SECTION 44-40-50. Reporting of medical information at request of veteran or next of kin; confidentiality.

(A) At the request of a veteran, or his next of kin if the veteran is deceased, who believes that he may have been exposed to chemical agents, including Agent Orange, while serving in the armed forces of the United States, any physician or other health care provider who has the primary responsibility for treating the veteran must report the following information to the program:

(1) symptoms of the veteran which may be related to exposure to a chemical agent, including Agent Orange;

(2) diagnosis;

(3) methods of treatment prescribed;

(4) other information as determined by the program.

If there is no physician or other health care provider with the responsibility, the hospital treating the veteran shall make the report. If there is no health care provider or hospital treating the veteran, the veteran or his next of kin may submit the report directly to the program.

(B) The identity of a veteran about whom information is received by the program under this section is confidential information and may not be disclosed without the consent of the veteran or his personal representative. Summary data based on information received under this section is not confidential. No action or proceeding, civil or criminal, shall lie against any health care provider or hospital who provides information to the program pursuant to this section.

HISTORY: 1986 Act No. 521, Section 1.



SECTION 44-40-60. Annual report of council; authority of council to hold hearings.

With the cooperation of the Department of Health and Environmental Control and the Department of Veterans Affairs, the council:

(1) shall make an annual report to the General Assembly containing:

(a) a comprehensive review and summary analysis of the scientific literature on the effects of exposure to chemical agents, including Agent Orange;

(b) a summary of the activities undertaken to inform and assist veterans who may have been exposed to chemical agents, including Agent Orange;

(c) a description and interpretation of the results of any study undertaken pursuant to this chapter;

(d) other comments or recommendations the council considers appropriate.

(2) may hold hearings consistent with the purposes of this chapter.

To assist it in carrying out these functions, the council may contract for an evaluation of the performance of the Department of Health and Environmental Control and the Department of Veterans Affairs in implementing this chapter and may contract for the compilation and editing of the annual report.

HISTORY: 1986 Act No. 521, Section 1.






CHAPTER 41 - ABORTIONS

SECTION 44-41-10. Definitions.

As used in this chapter:

(a) "Abortion" means the use of an instrument, medicine, drug, or other substance or device with intent to terminate the pregnancy of a woman known to be pregnant for reasons other than to increase the probability of a live birth, to preserve the life or health of the child after live birth, or to remove a dead fetus.

(b) "Physician" means a person licensed to practice medicine in this State.

(c) "Department" means the South Carolina Department of Health and Environmental Control.

(d) "Hospital" means those institutions licensed for hospital operation by the department in accordance with Article 3, Chapter 7 of this title and which have also been certified by the department to be suitable facilities for the performance of abortions.

(e) "Clinic" shall mean any facility other than a hospital as defined in subsection (d) which has been licensed by the Department, and which has also been certified by the Department to be suitable for the performance of abortions.

(f) "Pregnancy" means the condition of a woman carrying a fetus or embryo within her body as the result of conception.

(g) "Conception" means the fecundation of the ovum by the spermatozoa.

(h) "Consent" means a signed and witnessed voluntary agreement to the performance of an abortion.

(i) "First trimester of pregnancy" means the first twelve weeks of pregnancy commencing with conception rather than computed on the basis of the menstrual cycle.

(j) "Second trimester of pregnancy" means that portion of a pregnancy following the twelfth week and extending through the twenty-fourth week of gestation.

(k) "Third trimester of pregnancy" means that portion of a pregnancy beginning with the twenty-fifth week of gestation.

(l) "Viability" means that stage of human development when the fetus is potentially able to live outside of the mother's womb with or without the aid of artificial life support systems. For the purposes of this chapter, a legal presumption is hereby created that viability occurs no sooner than the twenty-fourth week of pregnancy.

(m) "Minor" means a female under the age of seventeen.

(n) "Emancipated minor" means a minor who is or has been married or has by court order been freed from the care, custody, and control of her parents.

(o) "In loco parentis" means any person over the age of eighteen who has placed himself or herself in the position of a lawful parent by assuming obligations which are incidental to the parental relationship and has so served for a period of sixty days.

HISTORY: 1962 Code Section 32-681; 1974 (58) 2837; 1990 Act No. 341, Sections 2, 3; 1995 Act No. 1, Section 2.



SECTION 44-41-20. Legal Abortions.

Abortion shall be a criminal act except when performed under the following circumstances:

(a) During the first trimester of pregnancy the abortion is performed with the pregnant woman's consent by her attending physician pursuant to his professional medical judgment.

(b) During the second trimester of pregnancy the abortion is performed with the pregnant woman's consent by her attending physician in a hospital or clinic certified by the Department.

(c) During the third trimester of pregnancy, the abortion is performed with the pregnant woman's consent, and if married and living with her husband the consent of her husband, in a certified hospital, and only if the attending physician and one additional consulting physician, who shall not be related to or engaged in private practice with the attending physician, certify in writing to the hospital in which the abortion is to be performed that the abortion is necessary based upon their best medical judgment to preserve the life or health of the woman. In the event that the preservation of the woman's mental health is certified as the reason for the abortion, an additional certification shall be required from a consulting psychiatrist who shall not be related to or engaged in private practice with the attending physician. All facts and reasons supporting such certification shall be set forth by the attending physician in writing and attached to such certificate.

HISTORY: 1962 Code Section 32-682; 1974 (58) 2837.



SECTION 44-41-30. Persons from whom consent is required.

(A) Consent is required before the performance of an abortion from the pregnant woman in every case and in the case of a minor, it must be obtained pursuant to the provisions of Section 44-41-31.

(B) In the case of a woman who is under adjudication of mental incompetency by a court of competent jurisdiction, consent must be obtained from her spouse or a legal guardian if she is married; if she is not married, from one parent or a legal guardian.

(C) Notwithstanding the consent required in subsections (A) and (B) consent must be waived if:

(1) a physician determines that a medical emergency exists involving the life of or grave physical injury to the pregnant woman; or

(2) the pregnancy is the result of incest.

(D) In cases of incest the physician performing the abortion shall report the alleged incest to the local county department of social services or to a law enforcement agency in the county where the child resides or is found. Failure to report is a violation punishable under the child abuse laws of this State.

(E) Nothing in this section permits a physician to perform an abortion without first obtaining the consent of the pregnant woman if she is capable of giving consent.

HISTORY: 1962 Code Section 32-683; 1974 (58) 2837; 1990 Act No. 341, Section 4.



SECTION 44-41-31. Abortion upon minors; consent requirements; support obligations of parent or legal guardian who refuses to give consent for minor's abortion; penalty for false representation.

(A) No person may perform an abortion upon a minor unless consent is obtained in accordance with one of the following provisions:

(1) the attending physician or his agent or the referring physician or his agent has secured the informed written consent, signed and witnessed, of the pregnant minor and:

(a) one parent of the minor; or

(b) a legal guardian of the minor; or

(c) a grandparent of the minor; or

(d) any person who has been standing in loco parentis to the minor for a period not less than sixty days;

(2) the minor is emancipated and the attending physician or his agent has received the informed signed written consent of the minor; or

(3) the attending physician or his agent has obtained the informed signed written consent of the minor and has received the order of the court obtained by the minor pursuant to this chapter.

(B) If a parent or legal guardian refuses to give the informed written consent for the minor's abortion and there has been a judicial finding of refusal of consent, and the minor has a child or children as a result of that pregnancy, the duty imposed by law of supporting the child or children extends to the minor and jointly and severally to the refusing parent or legal guardian and the natural father until the minor reaches the age of eighteen years or is emancipated.

(C) Any person standing in loco parentis and who consents to the abortion of the minor as permitted in subsection (A)(1) of this section shall sign an affidavit indicating the nature and length of his or her relationship with the minor. The affidavit must state the penalties for wilfully or knowingly making a false representation. Anyone who knowingly or wilfully makes a false representation in the affidavit shall be guilty of a misdemeanor and, upon conviction, must be fined not more than three thousand dollars or imprisoned for not more than one year.

HISTORY: 1990 Act No. 341, Section 1.



SECTION 44-41-32. Petitioning court for right to obtain abortion without consent of parent or legal guardian.

Every minor has the right to petition the court for an order granting her the right to obtain an abortion without the consent required in Section 44-41-31(1). In seeking this relief the following procedures apply:

(1) The minor may prepare and file a petition in either the circuit or family court. The petition may be filed in the name of Jane Doe to protect the anonymity of the minor.

(2) The Adoption and Birth Parent Services Division of the Department of Social Services, upon request of the minor, must provide assistance to the minor in preparing and filing the petition. Preparation and filing of the petition must be completed within forty-eight hours after the request. The Department of Social Services shall promulgate regulations establishing the procedures to be followed in providing this assistance.

(3) Upon the filing of the petition, the court shall appoint a guardian ad litem for the minor, taking into consideration the preference of the minor. The minor may participate in court proceedings on her own behalf, but the court shall advise her that she has a right to court-appointed counsel and shall provide her with counsel upon her request.

(4) All proceedings pursuant to this section must be given precedence over other matters pending before the court.

(5) The court shall hold a hearing and rule on the merits of the petition within seventy-two hours of the filing of the petition. This time may be extended upon the request of the minor. The court shall consider the emotional development, maturity, intellect, and understanding of the minor; the nature and possible consequences of the abortion and of the alternatives to the abortion; and other evidence that the court may find useful in determining whether the minor should be granted the right on her own behalf to consent to the abortion or whether the abortion is in the best interest of the minor.

HISTORY: 1990 Act No. 341, Section 1.



SECTION 44-41-33. Court order granting or denying minor right to obtain abortion.

(A) The court shall enter a written order stating findings of fact and conclusions of law in support of its decision to:

(1) grant the minor the right on her own behalf to consent to the abortion if the court finds that the minor is mature and well-informed enough to make the abortion decision on her own;

(2) grant consent for the abortion if the court finds that the performance of the abortion would be in the minor's best interest; or

(3) deny the petition if the court finds that the minor is immature and that performance of the abortion would not be in the minor's best interest. If the father of the child born after the denial of the petition is identified by adjudication, he shall share in the expenses of the delivery and rearing of the child as determined by the court. Orders issued under this item shall specify that the minor shall have the right to counseling services, appropriate prenatal care, delivery, neonatal, and post-natal care, the cost of which may be paid by the State. Additionally, the State shall have subrogation rights against the father for payments made by the State on behalf of the child.

(B) The court shall immediately issue a written order to the minor, her guardian ad litem, attorney, or other person designated by the minor to receive notice on her behalf.

HISTORY: 1990 Act No. 341, Section 1.



SECTION 44-41-34. Appeals; hearings closed to public; records to be sealed; Supreme Court to adopt rules.

(A) A minor has the right to appeal to the Supreme Court a decision rendered pursuant to Section 44-41-33. She is entitled to an anonymous and expeditious appellate review which takes precedence over other matters pending before the court.

(B) A minor who declares she has insufficient funds to pursue the procedures provided in this section or in Section 44-41-32 must not be required to pay the costs associated with these procedures.

(C) The notice of intent to appeal must be filed with the court issuing the order described in Section 44-41-33 within seventy-two hours from the date the order is received. The record on appeal must be completed and the appeal must be perfected within ten days from the filing of the notice of intent to appeal. These filing requirements are not considered jurisdictional and may be extended by the Supreme Court upon request of the minor for good cause shown.

(D) All hearings conducted under Sections 44-41-32 and 44-41-34 must be closed to the public. All records related to these sections and Section 44-41-33 are not open to public examination and must be sealed by the court.

(E) The Supreme Court shall adopt rules governing the administration of the courts or practice and procedure before such courts necessary to carry out the provisions of Sections 44-41-32, 44-41-33, and 44-41-34.

HISTORY: 1990 Act No. 341, Section 1.



SECTION 44-41-35. Failure to obtain required consent.

Failure to obtain required consent constitutes prima facie evidence of interference with family relations in appropriate civil actions. The law of this State does not preclude the award of exemplary damages in an appropriate civil action relevant to violations concerning a minor. Nothing in this chapter may be construed to limit the common law rights of parents.

HISTORY: 1990 Act No. 341, Section 1.



SECTION 44-41-36. Penalty for failing to conform with requirements of Sections 44-41-10 through 44-41-36 when performing abortion on minor; justified reliance on representations of minors or other persons.

(A) A person who intentionally performs an abortion with knowledge that, or with reckless disregard as to whether, the person upon whom the abortion is to be performed is an unemancipated minor, and who intentionally or knowingly fails to conform to any requirement in Sections 44-41-10 through 44-41-36 is guilty of a misdemeanor and, upon conviction, must be fined not less than two thousand dollars nor more than ten thousand dollars or imprisoned for not more than three years, or both. No part of the minimum fine may be suspended. For conviction of a third or subsequent offense, the sentence must be imprisonment for not less than sixty days nor more than three years, none of which may be suspended.

(B) A physician or any person employed or connected with a physician, hospital, or health care facility performing abortions who acts in good faith is justified in relying on the representations of the unemancipated minor or of any other person providing the information required under this chapter. A physician or other person who furnishes professional services related to an act authorized or required by this chapter and who relies upon the information furnished pursuant to this chapter may not be held to have violated any criminal law or to be civilly liable for the reliance, provided that the physician or other person acted in good faith.

HISTORY: 1990 Act No. 341, Section 1.



SECTION 44-41-37. Disclosure of consent requirements when counseling or discussing abortion with minor; brochure for use in counseling pregnant minors.

A physician or other professional person or agency counseling or discussing with a minor the question of her obtaining an abortion shall fully inform her of the procedures she must follow under law to obtain an abortion without the consent required in Section 44-41-31(1).

The Adoption and Birth Parent Services Division of the Department of Social Services shall develop and distribute brochures to health and education professionals for use in counseling pregnant minors. This brochure shall include the following:

(1) how to access her local health department for prenatal care;

(2) how to access her local Adoption and Birth Parent Services Division of the Department of Social Services or any private not for profit adoption service;

(3) the parental consent requirement as outlined in this bill;

(4) the judicial by-pass procedure as referred in Sections 44-41-32, 44-41-33, and 44-41-34; and

(5) how to access her local mental health center for counseling services.

HISTORY: 1990 Act No. 341, Section 1.



SECTION 44-41-40. Certain hospitals or clinics may refuse to perform abortions.

No private or nongovernmental hospital or clinic shall be required to admit any patient for the purpose of terminating a pregnancy, nor shall such institutions be required to permit their facilities to be utilized for the performance of abortions. No cause of action shall arise against any such hospital or clinic for refusal to perform or to allow the performance of an abortion if the institution has adopted a policy not to admit patients for the purpose of terminating pregnancies; provided, that no hospital or clinic shall refuse an emergency admittance.

HISTORY: 1962 Code Section 32-684; 1974 (58) 2837.



SECTION 44-41-50. Medical employees shall not be required to aid in abortions; providing necessary aftercare following abortion.

(a) No physician, nurse, technician or other employee of a hospital, clinic or physician shall be required to recommend, perform or assist in the performance of an abortion if he advises the hospital, clinic or employing physician in writing that he objects to performing, assisting or otherwise participating in such procedures. Such notice will suffice without specification of the reason therefor.

(b) No physician, nurse, technician or other person who refuses to perform or assist in the performance of an abortion shall be liable to any person for damages allegedly arising from such refusal.

(c) No physician, nurse, technician or other person who refuses to perform or assist in the performance of an abortion shall because of that refusal be dismissed, suspended, demoted, or otherwise disciplined or discriminated against by the hospital or clinic with which he is affiliated or by which he is employed. A civil action for damages or reinstatement of employment, or both, may be prosecuted by any person whose employment or affiliation with a hospital or clinic has been altered or terminated in violation of this chapter.

(d) Any physician who performs an abortion shall also provide, for proper compensation, necessary aftercare for his patient unless released by the patient in writing. The extent of aftercare required shall be that care customarily provided by physicians in such cases in accordance with accepted medical practice.

HISTORY: 1962 Code Section 32-685; 1974 (58) 2837.



SECTION 44-41-60. Abortions shall be reported.

Any abortion performed in this State must be reported by the performing physician on the standard form for reporting abortions to the state registrar, Department of Health and Environmental Control, within seven days after the abortion is performed. The names of the patient and physician may not be reported on the form or otherwise disclosed to the state registrar. The form must indicate from whom consent was obtained or circumstances waiving consent.

HISTORY: 1975 (59) 187; 1978 Act No. 587 Section 4; 1990 Act No. 341, Section 5; 1995 Act No. 1, Section 12.



SECTION 44-41-70. Promulgation of rules and regulations for certification of hospitals and other facilities.

(a) The department shall promulgate and enforce regulations for the certification of hospitals as defined in Section 44-41-10(d) as suitable facilities for the performance of abortions.

(b) The department shall promulgate and enforce regulations for the licensing and certification of facilities other than hospitals as defined in Section 44-41-10(d) wherein abortions are to be performed as provided for in Section 44-41-20(a) and (b).

HISTORY: 1962 Code Section 32-686; 1974 (58) 2837; 1995 Act No. 1, Section 3.



SECTION 44-41-75. Licensing of certain abortion facilities; regulations.

(A) A facility in which any second trimester or five or more first trimester abortions are performed in a month must be licensed by the department to operate as an abortion clinic and must comply with the provisions of Article 3.

(B) The department shall promulgate regulations concerning sanitation, housekeeping, maintenance, staff qualifications, emergency equipment and procedures to provide emergency care, medical records and reports, laboratory, procedure and recovery rooms, physical plant, quality assurance, infection control, and information on and access to patient follow-up care necessary to carry out the purposes of this section.

HISTORY: 1995 Act No. 1, Section 1.



SECTION 44-41-80. Performing or soliciting unlawful abortion; testimony of woman may be compelled.

(a) Any person, except as permitted by this chapter, who provides, supplies, prescribes or administers any drug, medicine, prescription or substance to any woman or uses or employs any device, instrument or other means upon any woman, with the intent to produce an abortion shall be deemed guilty of a felony and, upon conviction, shall be punished by imprisonment for a term of not less than two nor more than five years or fined not more than five thousand dollars, or both. Provided, that the provisions of this item shall not apply to any woman upon whom an abortion has been attempted or performed.

(b) Except as otherwise permitted by this chapter, any woman who solicits of any person or otherwise procures any drug, medicine, prescription or substance and administers it to herself or who submits to any operation or procedure or who uses or employs any device or instrument or other means with intent to produce an abortion, unless it is necessary to preserve her life, shall be deemed guilty of a misdemeanor and, upon conviction, shall be punished by imprisonment for a term of not more than two years or fined not more than one thousand dollars, or both.

(c) Any woman upon whom an abortion has been performed or attempted in violation of the provisions of this chapter may be compelled to testify in any criminal prosecution initiated pursuant to subsection (a) of this section; provided, however, that such testimony shall not be admissible in any civil or criminal action against such woman and she shall be forever immune from any prosecution for having solicited or otherwise procured the performance of the abortion or the attempted performance of the abortion upon her.

HISTORY: 1962 Code Section 32-687; 1974 (58) 2837.



SECTION 44-41-85. Performance of partial-birth abortion by physician; felony; cause of action against physician.

(A) A physician who knowingly performs a partial-birth abortion and thereby kills a human fetus is guilty of a felony and, upon conviction, must be fined not less than five thousand dollars or imprisoned for not less than five years, or both. This section shall not apply to a partial-birth abortion that is necessary to save the life of a mother whose life is endangered by a physical disorder, a physical illness, or a physical injury if no other medical procedure would suffice for that purpose.

(B) As used in this section:

(1) the term "partial-birth abortion" means an abortion in which the person performing the abortion partially vaginally delivers a living fetus before killing the fetus and completing the delivery.

(2) the term "physician" means a physician, surgeon, or osteopath authorized to practice medicine in this State and licensed pursuant to Chapter 47 of Title 40. However, an individual who is not a physician, but who directly and knowingly performs a partial-birth abortion is also subject to the provisions of this section.

(C)(1) The father, if married to the mother at the time she receives a partial-birth abortion, and if the mother has not attained the age of eighteen years at the time of the abortion, the maternal grandparents of the fetus have a cause of action against the physician or other person unlawfully performing a partial-birth abortion and may obtain appropriate relief, unless the pregnancy resulted from the plaintiff's criminal conduct or the plaintiff consented to the abortion.

(2) Such relief includes, but is not limited to:

(a) actual damages which shall be trebled;

(b) punitive damages for all injuries, psychological and physical, occasioned by the violation of this section; and

(c) reasonable costs and attorney's fees.

(D) A woman upon whom a partial-birth abortion is performed may not be prosecuted for a violation of this section, for a conspiracy to violate this section, or for any other offense which is based on a violation of this section.

HISTORY: 1997 Act No. 11, Section 1.



SECTION 44-41-310. Short title.

This article may be cited as the "Woman's Right to Know Act".

HISTORY: 1995 Act No. 1, Section 8.



SECTION 44-41-320. Definitions.

As used in this article:

(1) "Medical emergency" means that condition which, on the basis of the physician's good faith judgment, so complicates a pregnancy as to necessitate an immediate abortion to avert the risk of her death or for which a delay will create serious risk of substantial and irreversible impairment of major bodily function.

(2) "Probable gestational age of the embryo or fetus" means what, in the judgment of the attending physician based upon the attending physician's examination and the woman's medical history, is with reasonable probability the gestational age of the embryo or fetus at the time the abortion is planned to be performed.

HISTORY: 1995 Act No. 1, Section 8.



SECTION 44-41-330. Conditions for performance; information requirements; waiting period; minors or mentally incompetent persons; retention of records.

(A) Except in the case of a medical emergency and in addition to any other consent required by the laws of this State, no abortion may be performed or induced unless the following conditions have been satisfied:

(1) The woman must be informed by the physician who is to perform the abortion or by an allied health professional working in conjunction with the physician of the procedure to be involved and by the physician who is to perform the abortion of the probable gestational age of the embryo or fetus at the time the abortion is to be performed. If an ultrasound is performed, an abortion may not be performed sooner than sixty minutes following completion of the ultrasound. The physician who is to perform the abortion or an allied health professional working in conjunction with the physician must inform the woman before the ultrasound procedure of her right to view the ultrasound image at her request during or after the ultrasound procedure.

(2) The woman must be presented by the physician who is to perform the abortion or by an allied health professional working in conjunction with the physician a written form containing the following statement: "You have the right to review printed materials prepared by the State of South Carolina which describe fetal development, list agencies which offer alternatives to abortion, and describe medical assistance benefits which may be available for prenatal care, childbirth, and neonatal care. You have the right to view your ultrasound image." This form must be signed and dated by both the physician who is to perform the procedure and the pregnant woman upon whom the procedure is to be performed.

(3) The woman must certify in writing, before the abortion, that the information described in item (1) of this subsection has been furnished her, and that she has been informed of her opportunity to review the information referred to in item (2) of this subsection.

(4) Before performing the abortion, the physician who is to perform or induce the abortion must determine that the written certification prescribed by item (3) of this subsection or the certification required by subsection (D) has been signed. This subsection does not apply in the case where an abortion is performed pursuant to a court order.

(B) Nothing herein limits the information provided by the physician who is to perform the abortion or allied health professional to the person upon whom the abortion procedure is to be performed.

(C) No abortion may be performed sooner than twenty-four hours after the woman receives the written materials and certifies this fact to the physician or the physician's agent.

(D) If the clinic or other facility where the abortion is to be performed or induced mails the printed materials described in Section 44-41-340 to the woman upon whom the abortion is to be performed or induced or if the woman obtains the information at the county health department and if the woman verifies in writing, before the abortion, that the printed materials were received by her more than twenty-four hours before the abortion is scheduled to be performed or induced, that the information described in item (A)(1) has been provided to her, and that she has been informed of her opportunity to review the information referred to in item (A)(2), then the waiting period required pursuant to subsection (C) does not apply.

(E) In the event the person upon whom the abortion is to be performed or induced is an unemancipated minor, as defined in Section 44-41-10, the information described in Section 44-41-330(A)(1) and (2) must be furnished and offered respectively to a parent of the minor, a legal guardian of the minor, a grandparent of the minor, or any person who has been standing in loco parentis to the minor for a period of not less than sixty days. The parent, legal guardian, grandparent, or person who has been standing in loco parentis, as appropriate, must make the certification required by Section 44-41-330(A)(3). In the event the person upon whom the abortion is to be performed is under adjudication of mental incompetency by a court of competent jurisdiction, the information must be furnished and offered respectively to her spouse or a legal guardian if she is married; if she is not married, from one parent or a legal guardian. The spouse, legal guardian, or parent, as appropriate, must make the certification required by Section 44-41-330(A)(3). This subsection does not apply in the case of an abortion performed pursuant to a court order.

(F) A clinic or other facility must maintain, for three years after the abortion is performed or induced, the woman's written verification that the information was so provided and the printed materials were so offered. In the case of an unemancipated minor or mentally incompetent person, the clinic or other facility is required to maintain a copy of the court order or the medical records and written consent for three years after the procedure is performed.

(G) This section does not apply if a clinic or other facility where abortions are performed or induced does not have, through no fault of the clinic or facility and if the clinic or facility can demonstrate through written evidence the unavailability of the materials described in Section 44-41-340.

HISTORY: 1995 Act No. 1, Section 8; 2008 Act No. 222, Section 1, eff May 14, 2008; 2010 Act No. 268, Section 1, eff June 24, 2010.



SECTION 44-41-340. Publication of materials regarding available assistance, etc.

(A) The South Carolina Department of Health and Environmental Control shall cause to be published the following printed materials:

(1) geographically indexed materials designed to inform the woman of public and private agencies and services available to assist a woman through pregnancy, upon childbirth, and while the child is dependent, including adoption agencies, which include a comprehensive list of the agencies available, a description of the services they offer, and a description of the manner, including telephone numbers, in which they may be contacted;

(2) materials designed to inform the woman of the probable anatomical and physiological characteristics of the embryo or fetus at two-week gestational increments from the time when a woman can be known to be pregnant to full term. Any photograph, drawing or other depiction must state in bold letters, which are easily legible, stating the magnification of the photograph, drawing or depiction if it is not the actual size of the embryo or fetus at the age indicated. The materials must be objective, nonjudgmental, and designed to convey only accurate scientific information about the embryo or fetus at the various gestational ages;

(3) materials designed to inform the woman of the principal types of abortion procedures and the major risks associated with each procedure, as well as the major risks associated with carrying a fetus to full-term;

(4) materials designed to inform the woman that medical assistance benefits may be available for prenatal care, childbirth, and neonatal care by providing the names, addresses, and phone numbers of appropriate agencies that provide or have information available on these benefits;

(5) materials designed to inform the woman of the mechanisms available for obtaining child support payments.

(6) a list of health care providers, facilities, and clinics that offer to perform ultrasounds free of charge. The list must be arranged geographically and shall include the name, address, hours of operation, and telephone number of each entity listed. A health care provider, facility, or clinic that would like to be included on this list may contact the department and provide the required information. The department must update this list annually before September first;

(7) a plainly worded explanation of how a woman may calculate the gestational age of her embryo or fetus;

(8) a scientifically accurate statement concerning the contribution that each parent makes to the genetic constitution of their biological child;

(9) forms for notifications, certifications, and verifications required by Section 44-41-330.

(B) The materials must be easily comprehendible and must be printed in a typeface large enough to be clearly legible.

(C) The materials required under this section must be available from the South Carolina Department of Health and Environmental Control upon request and in appropriate number to any person, facility, or hospital.

(D)(1) The materials required under this section must be available on the department's Internet website in a format suitable for downloading. The website must be capable of permitting the user to print a time and date stamped certification identifying when the materials are downloaded.

(2) The department's Internet website also must provide a link to the Internet website maintained by health care providers, facilities, and clinics that offer to perform ultrasounds free of charge that have requested to be placed on the list maintained by the department.

HISTORY: 1995 Act No. 1, Section 8; 2010 Act No. 268, Sections 2, 3 eff June 24, 2010.



SECTION 44-41-350. Penalties for noncompliance with this article.

A physician who performs an abortion when the physician knows or should know that the provisions of this article have not been complied with before the abortion is guilty of a misdemeanor and, upon conviction:

(1) for a first or second offense, must be fined not more than one thousand dollars. No term of imprisonment may be imposed for a first or second offense.

(2) for a third or subsequent offense, must be imprisoned not more than three years or fined not more than five thousand dollars, or both.

HISTORY: 1995 Act No. 1, Section 8.



SECTION 44-41-360. Preservation of anonymity of woman having abortion.

In every proceeding or action brought under this article, the court shall rule whether the anonymity of any woman upon whom an abortion is performed or attempted shall be preserved from public disclosure if she does not give her consent to such a disclosure. The court, upon motion of any person or upon its own motion, shall make such a ruling and, upon determining that her anonymity be preserved, shall issue orders to the parties, witnesses, and counsel, and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard her identity from public disclosure. Each order under this section must be accompanied by specific written findings explaining why the anonymity of the woman should be preserved from public disclosure, why the order is essential to that end, how the order is narrowly tailored to serve that interest, and why no reasonable, less restrictive alternative exists. This section may not be construed to conceal the identity of the plaintiff or of the prosecutrix or of witnesses from the defendant or to abridge or deny the defendant's ability to conduct discovery under applicable rules of court or the defendant's right to a trial by jury or to cross examination.

HISTORY: 1995 Act No. 1, Section 8.



SECTION 44-41-370. Applicability of article.

This article applies only to facilities in which any second trimester or five or more first trimester abortions are performed in a month.

HISTORY: 1995 Act No. 1, Section 8.



SECTION 44-41-380. Severability of provisions of article.

If any provision, word, phrase, or clause of Article 3, Chapter 41, Title 44 of the 1976 Code, or the application thereof to any person or circumstance is held invalid, such invalidity shall not affect the provisions, words, phrases, clauses, or applications of Article 3, Chapter 41, Title 44 which can be given effect without the invalid provision, word, phrase, clause, or application, and, to this end, the provisions, words, phrases, and clauses of Article 3, Chapter 41, Title 44 are declared to be severable.

HISTORY: 1995 Act No. 1, Section 10; 2010 Act No. 268, Section 4, eff June 24, 2010.






CHAPTER 43 - DISPOSITIONS OF HUMAN BODIES AND PARTS; POST-MORTEM EXAMINATIONS

SECTION 44-43-10. Applicability of implied warranties of merchantability and fitness.

The implied warranties of merchantability and fitness are not applicable to a contract for the sale, procurement, processing, distribution, or use of human tissues including, but not limited to, corneas, bones or organs, whole blood, plasma, blood products, or blood derivatives. Human tissue, whole blood, plasma, blood products, and blood derivatives must not be considered commodities subject to sale or barter, and the transplanting, injection, transfusion, or other transfer of these substances into the human body are considered a medical service.

HISTORY: 1962 Code Section 32-559; 1968 (55) 2670; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 1, eff May 6, 2009.



SECTION 44-43-20. Age restrictions for blood donors; parental permission.

(A) A person may lawfully donate blood if he is:

(1) at least seventeen years of age; or

(2) sixteen years of age and has the written consent of his parent or guardian.

(B) A person under eighteen years of age may not sell blood.

HISTORY: 1962 Code Section 32-560; 1971 (57) 71; 1976 Act No. 549, Section 1; 2006 Act No. 334, Section 1, eff June 2, 2006; 2008 Act No. 186, Section 1, eff March 31, 2008; 2009 Act No. 4, Section 1, eff May 6, 2009.



SECTION 44-43-30. Donor gift forms and accompanying information.

Whenever a person applies for the issuance, reissuance, or renewal of any class of driver's license, the Department of Motor Vehicles is authorized to furnish that person with a form, sufficient under the provisions of Article 5, the Revised Uniform Anatomical Gift Act, for the gift of all or part of the donor's body conditioned upon the donor's death and a document containing a summary description and explanation of the act. If a person who is legally authorized desires to execute such a gift, the department may provide that person with appropriate assistance and the presence of the legally required number of witnesses.

HISTORY: 1975 (59) 202; 1980 Act No. 347, Section 1; 1993 Act No. 181, Section 1105; 1996 Act No. 459, Section 66; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 1, eff May 6, 2009.



SECTION 44-43-40. Notification of donation on driver's license.

Donations and gifts of all or part of a person's body made at the time of application, issuance, reissuance, or renewal of a driver's license pursuant to this chapter must be noted on the person's driver's license. After a driver's license has been issued, reissued, or renewed, the department shall issue to each person who has notified the department that he is a donor under the Revised Uniform Anatomical Gift Act a suitable emblem embedded within the person's driver's license to indicate his status as a donor. The department is not the registry of anatomical gifts.

HISTORY: 1975 (59) 202; 1980 Act No. 347, Section 2; 1984 Act No. 412, Section 1; 1998 Act No. 289, Section 1; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 1, eff May 6, 2009.



SECTION 44-43-50. Immunity.

The Department of Motor Vehicles, its officers, and employees are immune from any civil liability for any acts or omissions in carrying out the provisions of Section 44-43-40.

HISTORY: 1984 Act No. 412, Section 2; 1993 Act No. 181, Section 1106; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 1, eff May 6, 2009.



SECTION 44-43-60. Citation of article.

This article may be cited as the Bone Marrow Donor Act.

HISTORY: 1992 Act No. 505, Section 1; 2006 Act No. 334, Section 1, eff June 2, 2006.



SECTION 44-43-70. Bone marrow donor programs established; purpose; dissemination of information; recruitment of donors.

(A) Bone marrow donor programs are established within the Medical University of South Carolina and within the University of South Carolina, School of Medicine. The purpose of each program is to educate citizens of the State about:

(1) the need for bone marrow donors;

(2) the procedures required to become registered as a potential bone marrow donor, including the procedures for determining the person's tissue type; and

(3) the medical procedures a donor must undergo to donate bone marrow.

(B) Special efforts must be made to educate and recruit minorities to volunteer as potential bone marrow donors. Dissemination of information and recruitment of bone marrow donors may be accomplished through use of the press, radio, and television, through the placement of educational materials in appropriate health care facilities, blood banks, and state and local agencies, and through any other means of public dissemination. The Medical University of South Carolina and the University of South Carolina, School of Medicine, in conjunction with the Department of Motor Vehicles, shall make educational materials available at all places where drivers' licenses are issued or renewed.

HISTORY: 1992 Act No. 505, Section 1; 1993 Act No. 181, Section 1107; 1996 Act No. 459, Section 67; 1998 Act No. 289, Section 2; 2006 Act No. 334, Section 1, eff June 2, 2006.



SECTION 44-43-80. Paid leaves of absence to employees to donate bone marrow.

(A) An employer may grant paid leaves of absence to an employee who seeks to undergo a medical procedure to donate bone marrow. As used in this section, "employer" means a person or entity that employs twenty or more employees at least at one site within this State and includes an individual, corporation, partnership, association, nonprofit organization, group of persons, state, county, city, or other governmental subdivision. "Employee" means a person who performs services for hire for an employer for an average of twenty or more hours a week and includes all individuals employed at a site owned or operated by an employer but does not include an independent contractor.

(B) The combined length of paid leaves of absence requested by an employee must be determined by the employee but may not exceed forty work hours unless the employer agrees to a longer period of time. The employer may require verification by a physician of the purpose and length of each paid leave of absence requested by the employee to donate bone marrow. If there is a medical determination that the employee does not qualify as a bone marrow donor, the paid leave of absence granted to the employee before that medical determination is not forfeited.

(C) An employer may not retaliate against an employee for requesting or obtaining a paid leave of absence as provided by this section.

(D) This section does not prevent an employer from providing a paid leave of absence for bone marrow donations in addition to leave allowed under this section. This section does not affect an employee's rights with respect to any other employment benefit.

HISTORY: 1992 Act No. 505, Section 1; 2006 Act No. 334, Section 1, eff June 2, 2006.



SECTION 44-43-300. Citation of article.

This article may be cited as the "Revised Uniform Anatomical Gift Act".

HISTORY: 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-305. Definitions.

As used in this article:

(1) "Adult" means an individual who is at least eighteen years of age.

(2) "Agent" means an individual:

(a) authorized to make health care decisions on the principal's behalf by a power of attorney for health care; or

(b) expressly authorized to make an anatomical gift on the principal's behalf by any other record signed by the principal.

(3) "Anatomical gift" means a donation of all or part of a human body to take effect after the donor's death for the purpose of transplantation, therapy, research, or education.

(4) "Decedent" means a deceased individual whose body or part is or may be the source of an anatomical gift.

(5) "Disinterested witness" means a witness other than the spouse, child, parent, sibling, grandchild, grandparent, or guardian of the individual who makes, amends, revokes, or refuses to make an anatomical gift, or another adult who exhibited special care and concern for the individual. The term does not include a person to which an anatomical gift could pass under Section 44-43-350.

(6) "Document of gift" means a donor card or other record used to make an anatomical gift. The term includes a statement or symbol on a driver's license, identification card, or donor registry.

(7) "Donor" means an individual whose body or part is the subject of an anatomical gift.

(8) "Donor registry" means a database that contains records of anatomical gifts and amendments to or revocations of anatomical gifts.

(9) "Driver's license" means a license or permit issued by the Department of Motor Vehicles to operate a vehicle, whether or not conditions are attached to the license or permit.

(10) "Eye bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.

(11) "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of an individual. The term does not include a guardian ad litem.

(12) "Hospital" means a hospital licensed, accredited, or approved under the laws of this State and includes a hospital operated by the United States or the State or its subdivisions, although not required to be licensed under state law.

(13) "Identification card" means an identification card issued by the Department of Motor Vehicles.

(14) "Know" means to have actual knowledge.

(15) "Minor" means an individual who is under eighteen years of age.

(16) "Organ procurement organization" means a person designated by the Secretary of the United States Department of Health and Human Services as an organ procurement organization.

(17) "Parent" means a parent whose parental rights have not been terminated.

(18) "Part" means an organ, an eye, or tissue of a human being. The term does not include the whole body.

(19) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

(20) "Physician" means an individual authorized to practice medicine or osteopathy under the law of any state.

(21) "Procurement organization" means an eye bank, organ procurement organization, or tissue bank.

(22) "Prospective donor" means an individual who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research, or education. The term does not include an individual who has made a refusal.

(23) "Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

(24) "Recipient" means an individual into whose body a decedent's part has been or is intended to be transplanted.

(25) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

(26) "Refusal" means a record created under Section 44-43-330 that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or part.

(27) "Sign" means, with the present intent to authenticate or adopt a record:

(a) to execute or adopt a tangible symbol; or

(b) to attach to or logically associate with the record an electronic symbol, sound, or process.

(28) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

(29) "Technician" means an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law. The term includes an enucleator.

(30) "Tissue" means a portion of the human body other than an organ or an eye. The term does not include blood unless the blood is donated for the purpose of research or education.

(31) "Tissue bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.

(32) "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.

HISTORY: 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-310. Applicability of article.

This article applies to an anatomical gift or amendment to, revocation of, or refusal to make an anatomical gift, whenever made.

HISTORY: 1962 Code Section 32-720; 1969 (56) 625; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-315. Parties authorized to make anatomical gifts.

Subject to Section 44-43-335, an anatomical gift of a donor's body or part may be made during the life of the donor for the purpose of transplantation, therapy, research, or education in the manner provided in Section 44-43-320 by:

(1) the donor, if the donor is an adult or if the donor is a minor and is at least sixteen years of age;

(2) an agent of the donor, unless the power of attorney for health care or other record prohibits the agent from making an anatomical gift;

(3) a parent of the donor, if the donor is less than sixteen years of age; or

(4) the donor's guardian.

HISTORY: 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-320. Methods of making anatomical gifts.

(A) A donor may make an anatomical gift:

(1) by authorizing a statement or symbol indicating that the donor has made an anatomical gift to be imprinted on the donor's driver's license or identification card;

(2) in a will;

(3) during a terminal illness or injury of the donor, by any form of oral or written communication addressed to at least two adults, at least one of whom is a disinterested witness; or

(4) as provided in subsection (B).

(B) A donor or other person authorized to make an anatomical gift under Section 44-43-315 may make a gift by a donor card or other record signed by the donor or other person making the gift or by authorizing that a statement or symbol indicating that the donor has made an anatomical gift be included on a donor registry. If the donor or other person is physically unable to sign a record, the record may be signed by another individual at the direction of the donor or other person and must:

(1) be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) state that it has been signed and witnessed as provided in item (1).

(C) Revocation, suspension, expiration, or cancellation of a driver's license or identification card upon which an anatomical gift is indicated does not invalidate the gift.

(D) An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the gift.

HISTORY: 1962 Code Section 32-711; 1969 (56) 625; 1998 Act No. 290, Section 2; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-325. Amendment or revocation of anatomical gift.

(A) Subject to Section 44-43-335, a donor or other person authorized to make an anatomical gift under Section 44-43-315 may amend or revoke an anatomical gift by:

(1) a record signed by:

(a) the donor;

(b) the other person; or

(c) subject to subsection (B), another individual acting at the direction of the donor or the other person if the donor or other person is physically unable to sign; or

(2) a later-executed document of gift that amends or revokes a previous anatomical gift or portion of an anatomical gift, either expressly or by inconsistency.

(B) A record signed pursuant to subsection (A)(1)(c) must:

(1) be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the donor or the other person; and

(2) state that it has been signed and witnessed as provided in item (1).

(C) Subject to Section 44-43-335, a donor or other person authorized to make an anatomical gift under Section 44-43-315 may revoke an anatomical gift by the destruction or cancellation of the document of gift, or the portion of the document of gift used to make the gift, with the intent to revoke the gift.

(D) A donor may amend or revoke an anatomical gift that was not made in a will by any form of communication during a terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(E) A donor who makes an anatomical gift in a will may amend or revoke the gift in the manner provided for amendment or revocation of wills or as provided in subsection (A).

HISTORY: 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-330. Refusal to make anatomical gift; documentation.

(A) An individual may refuse to make an anatomical gift of the individual's body or part by:

(1) a record signed by:

(a) the individual; or

(b) subject to subsection (B), another individual acting at the direction of the individual if the individual is physically unable to sign;

(2) the individual's will, whether or not the will is admitted to probate or invalidated after the individual's death; or

(3) any form of communication made by the individual while competent during the individual's terminal illness or injury addressed to at least two adults, at least one of whom is a disinterested witness.

(B) A record signed pursuant to subsection (A)(1)(b) must:

(1) be witnessed by at least two adults, at least one of whom is a disinterested witness, who have signed at the request of the individual; and

(2) state that it has been signed and witnessed as provided in item (1).

(C) An individual who has made a refusal may amend or revoke the refusal:

(1) in the manner provided in subsection (A) for making a refusal;

(2) by subsequently making an anatomical gift pursuant to Section 44-43-320 that is inconsistent with the refusal; or

(3) by destroying or cancelling the record evidencing the refusal, or the portion of the record used to make the refusal, with the intent to revoke the refusal.

(D) Except as otherwise provided in Section 44-43-335(H), in the absence of an express, contrary indication by the individual set forth in the refusal, an individual's unrevoked refusal to make an anatomical gift of the individual's body or part bars all other persons from making an anatomical gift of the individual's body or part.

HISTORY: 1962 Code Section 32-712; 1969 (56) 625; 1992 Act No. 306, Section 2; 1998 Act No. 289, Section 5; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-335. Amendment or revocation by person other than donor of anatomical gift made by donor.

(A) Except as otherwise provided in subsection (G) and subject to subsection (F), in the absence of an express, contrary indication by the donor, a person other than the donor is barred from making, amending, or revoking an anatomical gift of a donor's body or part if the donor made an anatomical gift of the donor's body or part under Section 44-43-320 or an amendment to an anatomical gift of the donor's body or part under Section 44-43-325 .

(B) A donor's revocation of an anatomical gift of the donor's body or part under Section 44-43-325 is not a refusal and does not bar another person specified in Section 44-43-315 or 44-43-340 from making an anatomical gift of the donor's body or part under Section 44-43-320 or 44-43-345.

(C) If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part under Section 44-43-320 or an amendment to an anatomical gift of the donor's body or part under Section 44-43-325, another person may not make, amend, or revoke the gift of the donor's body or part under Section 44-43-345.

(D) A revocation of an anatomical gift of a donor's body or part under Section 44-43-325 by a person other than the donor does not bar another person from making an anatomical gift of the body or part under Section 44-43-320 or 44-43-345.

(E) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under Section 44-43-315, an anatomical gift of a part is neither a refusal to give another part nor a limitation on the making of an anatomical gift of another part at a later time by the donor or another person.

(F) In the absence of an express, contrary indication by the donor or other person authorized to make an anatomical gift under Section 44-43-315, an anatomical gift of a part for one or more of the purposes set forth in Section 44-43-315 is not a limitation on the making of an anatomical gift of the part for any of the other purposes by the donor or any other person under Section 44-43-320 or 44-43-345.

(G) If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.

(H) If an unemancipated minor who signed a refusal dies, a parent of the minor who is reasonably available may revoke the minor's refusal.

HISTORY: 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-340. Parties authorized to make anatomical gift of decedent's body or part.

(A) Subject to subsections (B) and (C) and unless barred by Section 44-43-330 or 44-43-335, an anatomical gift of a decedent's body or part for purpose of transplantation, therapy, research, or education may be made by any member of the following classes of persons who is reasonably available, in the order of priority listed:

(1) an attorney-in-fact appointed by the decedent in a durable power of attorney executed pursuant to Section 62-5-501, if the decision is within the scope of his authority;

(2) a spouse of the decedent unless the spouse and the decedent are separated pursuant to one of the following:

(a) entry of a pendente lite order in a divorce or separate maintenance action;

(b) formal signing of a written property or marital settlement agreement;

(c) entry of a permanent order of separate maintenance and support or of a permanent order approving a property or marital settlement agreement between the spouse and the decedent;

(3) adult children of the decedent;

(4) parents of the decedent;

(5) adult siblings of the decedent;

(6) adult grandchildren of the decedent;

(7) grandparents of the decedent;

(8) an adult who exhibited special care and concern for the decedent;

(9) the persons who were acting as the guardians of the person of the decedent at the time of death; and

(10) any other person authorized or under obligation to dispose of the body.

(B) If there is more than one member of a class listed in subsection (A)(1), (3), (4), (5), (6), (7), or (9) entitled to make an anatomical gift, an anatomical gift may be made by a member of the class unless that member or a person to which the gift may pass under Section 44-43-350 knows of an objection by another member of the class. If an objection is known, the gift may be made only by a majority of the members of the class who are reasonably available.

(C) A person may not make an anatomical gift if, at the time of the decedent's death, a person in a prior class under subsection (A) is reasonably available to make or to object to the making of an anatomical gift.

HISTORY: 1962 Code Section 32-713; 1969 (56) 625; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-345. Gift of decedent's body or part; documentation; revocation.

(A) A person authorized to make an anatomical gift under Section 44-43-340 may make an anatomical gift by a document of gift signed by the person making the gift or by that person's oral communication that is electronically recorded or is contemporaneously reduced to a record and signed by the individual receiving the oral communication.

(B) Subject to subsection (C), an anatomical gift by a person authorized under Section 44-43-340 may be amended or revoked orally or in a record by any member of a prior class who is reasonably available. If more than one member of the prior class is reasonably available, the gift made by a person authorized under Section 44-43-340 may be:

(1) amended only if a majority of the reasonably available members agree to the amending of the gift; or

(2) revoked only if a majority of the reasonably available members agree to the revoking of the gift or if they are equally divided as to whether to revoke the gift.

(C) A revocation under subsection (B) is effective only if, before an incision has been made to remove a part from the donor's body or before invasive procedures have begun to prepare the recipient, the procurement organization, transplant hospital, physician, or technician knows of the revocation.

HISTORY: 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-350. Authorized recipients of anatomical gifts.

(A) An anatomical gift may be made to the following persons named in the document of gift:

(1) a hospital; accredited medical school, dental school, college, or university; organ procurement organization; or other appropriate person, for research or education;

(2) subject to subsection (B), an individual designated by the person making the anatomical gift if the individual is the recipient of the part;

(3) an eye bank or tissue bank.

(B) If an anatomical gift to an individual under item (2) of subsection (A) cannot be transplanted into the individual, the part passes in accordance with subsection (G) in the absence of an express, contrary indication by the person making the anatomical gift.

(C) If an anatomical gift of one or more specific parts or of all parts is made in a document of gift that does not name a person described in subsection (A), but identifies the purpose for which an anatomical gift may be used, the following rules apply:

(1) If the part is an eye and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate eye bank.

(2) If the part is tissue and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate tissue bank.

(3) If the part is an organ and the gift is for the purpose of transplantation or therapy, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(4) If the part is an organ, an eye, or tissue and the gift is for the purpose of research or education, the gift passes to the appropriate procurement organization.

(D) For the purpose of subsection (C), if there is more than one purpose of an anatomical gift set forth in the document of gift but the purposes are not set forth in any priority, the gift must be used for transplantation or therapy, if suitable. If the gift cannot be used for transplantation or therapy, the gift may be used for research or education.

(E) If an anatomical gift of one or more specific parts is made in a document of gift that does not name a person described in subsection (A) and does not identify the purpose of the gift, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (G).

(F) If a document of gift specifies only a general intent to make an anatomical gift by words such as "donor", "organ donor", or "body donor", or by a symbol or statement of similar import, the gift may be used only for transplantation or therapy, and the gift passes in accordance with subsection (G).

(G) For purposes of subsections (B), (E), and (F) the following rules apply:

(1) If the part is an eye, the gift passes to the appropriate eye bank.

(2) If the part is tissue, the gift passes to the appropriate tissue bank.

(3) If the part is an organ, the gift passes to the appropriate organ procurement organization as custodian of the organ.

(H) An anatomical gift of an organ for transplantation or therapy, other than an anatomical gift under item (2) of subsection (A), passes to the organ procurement organization as custodian of the organ.

(I) If an anatomical gift does not pass pursuant to subsections (A) through (H) or the decedent's body or part is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person under obligation to dispose of the body or part.

(J) A person may not accept an anatomical gift if the person knows that the gift was not effectively made under Section 44-43-320 or 44-43-345, or if the person knows that the decedent made a refusal under Section 44-43-330, that was not revoked. For purposes of the subsection, if a person knows that an anatomical gift was made on a document of gift, the person is deemed to know of any amendment or revocation of the gift or any refusal to make an anatomical gift on the same document of gift.

(K) Except as otherwise provided in item (2) of subsection (A), nothing in this article affects the allocation of organs for transplantation or therapy.

HISTORY: 1962 Code Section 32-714; 1969 (56) 625; 1998 Act No. 289, Section 6; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-355. Duty to send document of gift or refusal to hospital; sanctions.

(A) A person who finds or is in possession of a document of gift or of refusal that was executed by an individual who the person reasonably believes is dead or near death shall, if the individual is taken to a hospital, send the document of gift or refusal to the hospital.

(B) A person is not subject to criminal or civil liability for failing to discharge the duties imposed by this section but may be subject to administrative sanctions.

HISTORY: 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-360. Delivery of document of gift upon or after individual's death; examination and copying.

(A) A document of gift need not be delivered during the donor's lifetime to be effective.

(B) Upon or after an individual's death, a person in possession of a document of gift or a refusal to make an anatomical gift with respect to the individual shall allow examination and copying of the document of gift or refusal by a person authorized to make or object to the making of an anatomical gift with respect to the individual or by a person to which the gift could pass under Section 44-43-350.

HISTORY: 1962 Code Section 32-715; 1969 (56) 625; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-365. Search of South Carolina Organ and Tissue Donor Registry; examination to ensure medical suitability of part; minor donors; removal of part.

(A) When a hospital refers an individual at or near death to a procurement organization, the organization shall cause a reasonable search to be made of the records of the South Carolina Organ and Tissue Donor Registry to ascertain whether the individual has made an anatomical gift.

(B) A procurement organization must be allowed reasonable access to information in the records of the South Carolina Organ and Tissue Donor Registry to ascertain whether an individual at or near death is a donor.

(C) When a hospital refers an individual at or near death to a procurement organization, the organization may conduct any reasonable examination necessary to ensure the medical suitability of a part that is or could be the subject of an anatomical gift for transplantation, therapy, research, or education from a donor or a prospective donor. During the examination period, measures necessary to ensure the medical suitability of the part may not be withdrawn unless the hospital or procurement organization knows that the individual expressed a contrary intent.

(D) Unless prohibited by law other than this article, at any time after a donor's death, the person to which a part passes under Section 44-43-350 may conduct any reasonable examination necessary to ensure the medical suitability of the body or part for its intended purpose.

(E) Unless prohibited by law other than this article, an examination under subsection (C) or (D) may include an examination of all medical and dental records of the donor or prospective donor.

(F) Upon the death of a minor who was a donor or had signed a refusal, unless a procurement organization knows the minor is emancipated, the procurement organization shall conduct a reasonable search for the parents of the minor and provide the parents with an opportunity to revoke or amend the anatomical gift or revoke the refusal.

(G) Upon referral by a hospital under subsection (A), a procurement organization shall make a reasonable search for any person listed in Section 44-43-340 having priority to make an anatomical gift on behalf of a prospective donor. If a procurement organization receives information that an anatomical gift to any other person was made, amended, or revoked, it promptly shall advise the other person of all relevant information.

(H) Subject to Sections 44-43-350(I) and 44-43-405, the rights of the person to which a part passes under Section 44-43-350 are superior to the rights of all others with respect to the part. The person may accept or reject an anatomical gift in whole or in part. Subject to the terms of the document of gift and this article, a person that accepts an anatomical gift of an entire body may allow embalming, burial, or cremation, and use of remains in a funeral service. If the gift is of a part, the person to which the part passes under Section 44-43-350, upon the death of the donor and before embalming, burial, or cremation, shall cause the part to be removed without unnecessary mutilation.

(I) Neither the physician who attends the decedent at death nor the physician who determines the time of the decedent's death may participate in the procedures for removing or transplanting a part from the decedent.

(J) A physician or technician may remove a donated part from the body of a donor that the physician or technician is qualified to remove.

HISTORY: 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-370. Agreements or affiliations between hospitals and procurement organizations.

Each hospital in this State shall enter into agreements or affiliations with procurement organizations for coordination of procurement and use of anatomical gifts.

HISTORY: 1962 Code Section 32-716; 1969 (56) 625; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-375. Purchase or sale of part to be removed after individual's death; penalty; exception.

(A) Except as otherwise provided in subsection (B), a person that for valuable consideration, knowingly purchases or sells a part for transplantation or therapy if removal of a part from an individual is intended to occur after the individual's death commits a felony and, upon conviction, must be fined not more than fifty thousand dollars or imprisoned not more than five years, or both.

(B) A person may charge a reasonable amount for the removal, processing, preservation, quality control, storage, transportation, implantation, or disposal of a part.

HISTORY: 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-380. Falsification of document of gift or refusal for financial gain; penalty.

A person that, in order to obtain a financial gain, intentionally falsifies, forges, conceals, defaces, or obliterates a document of gift, an amendment or revocation of a document of gift, or a refusal commits a felony and, upon conviction, must be fined not more than fifty thousand dollars or imprisoned not more than five years, or both.

HISTORY: 1962 Code Section 32-717; 1969 (56) 625; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-385. Immunity.

(A) A person that acts in good faith in accord with the terms of this article, or under the anatomical gift laws of another state, is not liable for damages in any civil action or subject to prosecution in any criminal proceeding for his act. However, immunity from civil liability does not extend to cases of provable malpractice on the part of a physician, surgeon, or technician.

(B) Neither the person making an anatomical gift nor the donor's estate is liable for any injury or damage that results from the making or use of the gift.

(C) In determining whether an anatomical gift has been made, amended, or revoked under this article, a person may rely upon representations of an individual listed in Section 44-43-340 (A)(2), (3), (4), (5), (6), (7), or (8) relating to the individual's relationship to the donor or prospective donor unless the person knows that the representation is untrue.

HISTORY: 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-390. Validity and interpretation of document of gift; presumption of validity.

(A) A document of gift is valid if executed in accordance with:

(1) this article;

(2) the laws of the state or country where it was executed; or

(3) the laws of the state or country where the person making the anatomical gift was domiciled, has a place of residence, or was a national at the time the document of gift was executed.

(B) If a document of gift is valid under this section, the law of this State governs the interpretation of the document of gift.

(C) A person may presume that a document of gift or amendment of an anatomical gift is valid unless that person knows that it was not validly executed or was revoked.

HISTORY: 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-395. Resolution of conflict between anatomical gift and declaration or advance health care directive.

(A) For purposes of this section:

(1) "Advance health care directive" means a power of attorney for health care or a record signed or authorized by a prospective donor containing the prospective donor's direction concerning a health care decision for the prospective donor.

(2) "Declaration" means a record signed by a prospective donor specifying the circumstances under which a life support system may be withheld or withdrawn from the prospective donor.

(3) "Health care decision" means any decision regarding the health care of the prospective donor.

(B) If a prospective donor has a declaration or advance health care directive and the terms of the declaration or directive and the express or implied terms of a potential anatomical gift are in conflict with regard to the administration of measures necessary to ensure the medical suitability of a part for transplantation or therapy, the prospective donor's attending physician and prospective donor shall confer to resolve the conflict. If the prospective donor is incapable of resolving the conflict, an agent acting under the prospective donor's declaration or directive, or, if none or the agent is not reasonably available, another person authorized by law other than this article to make health care decisions on behalf of the prospective donor, shall act for the donor to resolve the conflict. The conflict must be resolved as expeditiously as possible. Information relevant to the resolution of the conflict may be obtained from the appropriate procurement organization and any other person authorized to make an anatomical gift for the prospective donor under Section 44-43-340. Before resolution of the conflict, measures necessary to ensure the medical suitability of the part may not be withheld or withdrawn from the prospective donor if withholding or withdrawing the measures is not contraindicated by appropriate end-of-life care.

HISTORY: 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-400. Body under jurisdiction of coroner; cooperation between coroner and procurement organization.

(A) A coroner shall cooperate with procurement organizations to maximize the opportunity to recover anatomical gifts for the purpose of transplantation, therapy, research, or education.

(B) A part may not be removed from the body of a decedent under the jurisdiction of a coroner for transplantation, therapy, research, or education unless the part is the subject of an anatomical gift. The body of a decedent under the jurisdiction of the coroner may not be delivered to a person for research or education unless the body is the subject of an anatomical gift. This subsection does not preclude a coroner from performing the medicolegal investigation upon the body or parts of a decedent under the jurisdiction of the coroner.

HISTORY: 1962 Code Section 32-719; 1969 (56) 625; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-405. Anatomical gifts from bodies under jurisdiction of coroner.

(A) Upon request of a procurement organization, a coroner shall release to the procurement organization the name, contact information, and available medical and social history of a decedent whose body is under the jurisdiction of the coroner. If the decedent's body or part is medically suitable for transplantation, therapy, research, or education, the coroner shall release post-mortem examination results to the procurement organization. The procurement organization may make a subsequent disclosure of the post-mortem examination results or other information received from the coroner only if relevant to transplantation or therapy.

(B) The coroner may conduct a medicolegal examination by reviewing all medical records, laboratory test results, x-rays, other diagnostic results, and other information that any person possesses about a donor or prospective donor whose body is under the jurisdiction of the coroner which the coroner determines may be relevant to the investigation.

(C) A person that has any information requested by a coroner pursuant to subsection (B) shall provide that information as expeditiously as possible to allow the coroner to conduct the medicolegal investigation within a period compatible with the preservation of parts for the purpose of transplantation, therapy, research, or education.

(D) If an anatomical gift has been or might be made of a part of a decedent whose body is under the jurisdiction of the coroner and a post-mortem examination is not required, or the coroner determines that a post-mortem examination is required but that the recovery of the part that is the subject of an anatomical gift will not interfere with the examination, the coroner and procurement organization shall cooperate in the timely removal of the part from the decedent for the purpose of transplantation, therapy, research, or education.

(E) If an anatomical gift of a part from the decedent under the jurisdiction of the coroner has been or might be made, but the coroner initially believes that the recovery of the part could interfere with the post-mortem investigation into the decedent's cause or manner of death, the coroner shall consult with the forensic pathologist and the procurement organization about the proposed recovery. After consultation, the coroner may allow the recovery.

(F) If the coroner or designee allows recovery of a part under subsection (D), or (E), the procurement organization, upon request, shall cause the physician or technician who removes the part to provide the coroner with a record describing the condition of the part, a biopsy, a photograph, and any other information and observations that would assist in the post-mortem examination.

HISTORY: 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-410. Construction of article.

In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it. This article must be liberally construed to effectuate the wishes of the donor.

HISTORY: 1998 Act No. 290, Section 1; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-415. Modification of Electronic Signatures in Global and National Commerce Act.

This article modifies, limits, and supersedes the Electronic Signatures in Global and National Commerce Act, 15 U.S.C. Section 7001, et seq., but does not modify, limit, or supersede Section 101(A) of that act, 15 U.S.C. Section 7001, or authorize electronic delivery of any of the notices described in Section 103(B) of that act, 15 U.S.C. Section 7003(B).

HISTORY: 2009 Act No. 4, Section 2, eff May 6, 2009.



SECTION 44-43-450. Short title.

This act may be cited as the Uniform Determination of Death Act.

HISTORY: 1984 Act No. 339, Section 1; 2006 Act No. 334, Section 1, eff June 2, 2006.



SECTION 44-43-460. When individual is deemed to be dead; standards applicable to determination.

An individual who has sustained irreversible cessation of circulatory and respiratory functions or irreversible cessation of all functions of the entire brain, including the brain stem, is dead. A determination of death must be made in accordance with accepted medical standards.

HISTORY: 1984 Act No. 339, Section 2; 2006 Act No. 334, Section 1, eff June 2, 2006.



SECTION 44-43-510. Board for distribution and delivery of dead human bodies; composition.

The faculty members of the departments of anatomy and surgery of the Medical University of South Carolina and the University of South Carolina, School of Medicine, or any other colleges or schools of this State authorized by law to teach medical science and issue diplomas, constitute a board for the distribution and delivery of dead human bodies as and for the purpose provided in this article.

HISTORY: 1962 Code Section 9-501; 1952 Code Section 9-501; 1942 Code Section 3443; 1932 Code Section 3443; Civ. C. '22 Section 1052; Civ. C. '12 Section 929; 1909 (26) 166; 1952 (47) 1875; 1998 Act No. 289, Section 7; 2006 Act No. 334, Section 1, eff June 2, 2006.



SECTION 44-43-520. Adoption of rules and regulations; records.

The board may adopt rules and promulgate regulations for its government and the proper discharge of its functions. The board shall keep a record of its proceedings and particularly of all bodies received and distributed. These records must be open at all times to the inspection of each member of the board and the Attorney General and the solicitor of each circuit in the State.

HISTORY: 1962 Code Section 9-502; 1952 Code Section 9-502; 1942 Code Sections 3443, 3444; 1932 Code Sections 3443, 3444; Civ. C. '22 Sections 1052, 1053; Civ. C. '12 Sections 929, 930; 1909 (26) 166; 2006 Act No. 334, Section 1, eff June 2, 2006.



SECTION 44-43-530. Dead bodies available to board; notification of availability.

Each officer, agent, and servant of every city in the State and of every almshouse, prison, morgue, hospital, jail, or other public institution in cities having charge or control of any dead human body that is required to be buried at the public expense and every officer or other person having charge or control of the body of any person upon whom the sentence of death for crime has been executed under the law shall notify the board, or the person or persons as may, from time to time, be designated by the board or the board's authorized officer or agent, whenever and as soon as a body comes to the person's possession, charge, or control and shall, without fee or reward, deliver the body and permit the board and its agents, and physicians and surgeons as may, from time to time, be designated by the board, to take and remove the body to be used for the advancement of medical science.

HISTORY: 1962 Code Section 9-503; 1952 Code Section 9-503; 1942 Code Section 3445; 1932 Code Section 3445; Civ. C. '22 Section 1054; Civ. C. '12 Section 931; 1909 (26) 166; 2006 Act No. 334, Section 1, eff June 2, 2006.



SECTION 44-43-540. Dead bodies not available to board.

Notice is not required to be given and a body must not be delivered if a person claiming to be, and satisfying the authorities in charge of the body that he is, of kin or related by marriage to the deceased claims the body for burial and pays the burial expenses; and notice is not required to be given for the body to be delivered if the deceased was a traveler who died suddenly.

HISTORY: 1962 Code Section 9-504; 1952 Code Section 9-504; 1942 Code Section 3445; 1932 Code Section 3445; Civ. C. '22 Section 1054; Civ. C. '12 Section 931; 1909 (26) 166; 2006 Act No. 334, Section 1, eff June 2, 2006.



SECTION 44-43-550. Distribution of bodies.

The bodies received must be distributed by the board to and among medical colleges and schools of the State and physicians and surgeons as the board may designate. The colleges and schools first must be supplied with bodies needed for lectures and demonstration. The remaining bodies must be distributed equitably among the physicians and surgeons; however, in equitable distribution of the bodies, the physicians and surgeons of the city where the death of the person took place have prior right to receive the body. The board, instead of by themselves or through their agents receiving and delivering bodies, may, from time to time, either directly or by their officers or agents, designate physicians and surgeons to receive the bodies and the number each shall receive. For the purpose of the distribution contemplated by this section, a body must be held, subject to the order of the board or its authorized agent, in the city where death occurs not less than twenty-four hours.

HISTORY: 1962 Code Section 9-505; 1952 Code Section 9-505; 1942 Code Section 3446; 1932 Code Section 3446; Civ. C. '22 Section 1055; Civ. C. '12 Section 932; 1909 (26) 166; 2006 Act No. 334, Section 1, eff June 2, 2006.



SECTION 44-43-560. Conveyance of bodies.

The board may employ a carrier or carriers for conveyance of bodies, which must be well enclosed in a suitable case and carefully deposited, free from public observation. Every carrier shall obtain a receipt by name or, if the person be unknown, by a description for each body delivered by the carrier and deposit the receipt with the board or its authorized agent. After the bodies have been sufficiently used for the purposes of instruction, the bodies must be decently and respectfully disposed of by the university, college, physicians, or surgeons, as the case may be, receiving them.

HISTORY: 1962 Code Section 9-506; 1952 Code Section 9-506; 1942 Code Section 3447; 1932 Code Section 3447; Civ. C. '22 Section 1056; Civ. C. '12 Section 933; 1909 (26) 166; 2006 Act No. 334, Section 1, eff June 2, 2006.



SECTION 44-43-580. Traffic in dead bodies; penalty; authorization to traffic in anatomical material and pathological specimens.

(A) It is unlawful for a person to sell or buy a dead human body or in any way to traffic in dead human bodies.

(B) A person who violates subsection (A) is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars or, in the discretion of the court, be imprisoned not more than one year; however, the board may, on the application of any person, empower that person to import into this State and traffic in anatomical material and pathological specimens as the board may designate.

HISTORY: 1962 Code Section 9-508; 1952 Code Section 9-508; 1942 Code Sections 1373, 3448; 1932 Code Sections 1373, 3448; Civ. C. '22 Section 1057; Cr. C. '22 Section 276; Civ. C. '12 Section 934; 1909 (26) 166; 2006 Act No. 334, Section 1, eff June 2, 2006.



SECTION 44-43-590. Penalties.

If a person fails or refuses to perform any duty imposed upon him by this article the person must, for every failure or refusal, be fined not less than one hundred or more than five hundred dollars.

HISTORY: 1962 Code Section 9-509; 1952 Code Section 9-509; 1942 Code Section 3448-1; 1932 Code Section 1500; Cr. C. '22 Section 448; Cr. C. '12 Section 403; 1909 (26) 166; 2006 Act No. 334, Section 1, eff June 2, 2006.



SECTION 44-43-710. Consent; who may give consent.

A pathologist or a licensed physician or surgeon may conduct a postmortem examination on a dead human body when consent is given in writing by the person prior to his death or when consent is given by the spouse of the deceased; but if the spouse at the time of death was living apart from the deceased, or, if there is no spouse surviving, the consent may be given by whichever one of the next of kin, as determined by law of this State, assumes custody of the body for burial purposes; however, the autopsy must not be performed under a consent given by a person if, before the autopsy is performed, any other next of kin objects in writing to the person by whom the autopsy is to be performed. If two or more persons assume custody of the body, consent of one of them is sufficient. If no next of kin assumes custody of the body for burial purposes, consent may be given by the person who assumes custody of the body for burial. If all of the next of kin are minors, the consent of a minor who is sixteen years of age or older is sufficient. A consent purporting to have been given by a person authorized to give consent is conclusively presumed to have been given by the person.

HISTORY: 1962 Code Section 32-558; 1967 (55) 370; 2006 Act No. 334, Section 1, eff June 2, 2006.



SECTION 44-43-720. Consent required for certain autopsies and postmortem examinations; use of body parts restricted; form of consent.

(A) Except for an autopsy or postmortem examination ordered by a coroner or medical examiner, no autopsy or postmortem examination may be performed unless the person authorizing the autopsy or postmortem examination has given informed consent to the procedure. The person giving the informed consent must be given the opportunity to give informed consent and authorize the procedure on a witnessed, written consent form using language understandable to the average lay person after face-to-face communication with a physician about the procedure. If the person authorizing the procedure is unable to consent in person, consent may be given through a recorded telephonic communication.

(B) In performing an autopsy or postmortem examination, no body parts, as defined in Section 44-43-320, removed from the body may be used for any purpose other than to determine the cause or manner of death unless the person authorizing the autopsy or postmortem examination has given informed consent to the procedure. The person giving the informed consent must be given the opportunity to give informed consent on a witnessed, written consent form using language understandable to the average lay person after face-to-face communication with a physician about the procedure. If the person authorizing the procedure is unable to consent in person, consent may be given through a recorded telephonic communication.

HISTORY: 1996 Act No. 419, Section 1; 2006 Act No. 334, Section 1, eff June 2, 2006.



SECTION 44-43-730. Right to have autopsy performed where patient dies in a hospital or health care facility.

If a patient dies in a hospital or a health care facility where invasive surgical procedures are performed, the person authorized to consent, as determined in accordance with Section 44-43-710, has the right to have an autopsy performed. The hospital or health care facility where invasive surgical procedures are performed, in writing, shall inform the person authorized to consent of this right. The notification must inform the person that if there is a charge for the autopsy the cost is to be paid by a private source.

HISTORY: 2010 Act No. 226, Section 2, eff July 1, 2010.



SECTION 44-43-910. Definitions.

As used in this article:

(1) "Hospital" means a hospital licensed, accredited, or approved under the laws of this State and includes a hospital operated by the United States or the State or its subdivisions, although not required to be licensed under state law.

(2) "Potential organ or tissue donor" means a person who has died or is dying.

(3) "Organ and Tissue Procurement Organization" means the organ procurement organization designated to perform organ recovery services in South Carolina by the United States Department of Health and Human Services which also has the capability to procure tissue.

HISTORY: 1991 Act No. 29, Section 1; 1998 Act No. 289, Section 8; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 3, eff May 6, 2009.



SECTION 44-43-920. Organ and tissue donor policies and continuing education.

A hospital shall establish policies on organ and tissue donation, as well as on related continuing education, in accordance with applicable federal and state laws and regulations.

HISTORY: 1991 Act No. 29, Section 1; 1998 Act No. 289, Section 8; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 3, eff May 6, 2009.



SECTION 44-43-930. Notification of organ procurement organization.

When death is imminent or has occurred, the hospital shall notify the organ procurement organization in a timely manner in accordance with applicable federal and state laws and regulations.

HISTORY: 1991 Act No. 29, Section 1; 1998 Act No. 289, Section 8; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 3, eff May 6, 2009.



SECTION 44-43-940. Collaboration in support of donation process.

All relevant hospital administration and staff shall collaborate with the organ and tissue procurement organization in a cooperative effort to support and promote the donation process.

HISTORY: 1991 Act No. 29, Section 1; 1998 Act No. 289, Section 8; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 3, eff May 6, 2009.



SECTION 44-43-945. Determination of appropriateness of donation; contacting person authorized to give consent.

(A) If upon referral of a potential organ or tissue donor, the organ and tissue procurement organization determines that the donation is not appropriate based on established medical criteria, this determination must be noted by hospital personnel on the patient's record. Within two hours of this determination and the deceased patient's next-of-kin designating a funeral director, the hospital shall notify the funeral director of this designation and when the body of the deceased will be made available to the funeral director.

(B) If the organ and tissue procurement organization determines that the patient is a suitable candidate for organ or tissue donation, a representative of the organ and tissue procurement organization shall contact the appropriate person authorized to consent to the donation pursuant to Section 44-43-340.

(C) Discretion and sensitivity to family circumstances and religious beliefs must be used in all contacts with family members regarding organ and tissue donation.

HISTORY: 1998 Act No. 289, Section 8; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 3, eff May 6, 2009.



SECTION 44-43-950. Consent.

As provided in Section 44-43-340, persons in the stated order of priority may give consent for organ or tissue donation.

HISTORY: 1991 Act No. 29, Section 1; 1992 Act No. 306, Section 7; 1998 Act No. 289, Section 8; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 3, eff May 6, 2009.



SECTION 44-43-960. Permission of, or referral by, medical examiner or coroner.

If a death is under the jurisdiction of the coroner or medical examiner, as provided in Section 17-5-530, written or verbal permission must be obtained by the organ and tissue procurement organization from the coroner or medical examiner before organ or tissue recovery. A coroner or medical examiner should refer to the designated organ and tissue procurement organization in South Carolina as a potential donor a person whose death occurs outside of a hospital.

HISTORY: 1991 Act No. 29, Section 1; 1998 Act No. 289, Section 8; 2001 Act No. 73, Section 6, eff July 20, 2001; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 3, eff May 6, 2009.



SECTION 44-43-970. Exclusive agency for receipt of referrals and donations.

(A) LifePoint, Inc. within the territory designated pursuant to federal law, is the exclusive agency to receive potential organ donor referrals and organ donations and tissue referrals and tissue donations so long as this entity remains and is certified by the Centers for Medicare and Medicaid Services and abides by the regulations of the Organ Procurement Transplantation Network and the United Network for Organ Sharing or its successor.

(B) LifePoint, Inc. annually by April first shall submit a report to the General Assembly concerning its activities and the incidence of organ and tissue donation.

HISTORY: 1991 Act No. 29, Section 1; 1998 Act No. 289, Section 8; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 3, eff May 6, 2009.



SECTION 44-43-985. Fees.

The organ and tissue procurement organization may not assess a charge, fee, or cost against another procurement agency for referral of an organ or tissue donor. However, reasonable charges for related services pursuant to contractual relationships are permissible.

HISTORY: 1998 Act No. 289, Section 8; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 3, eff May 6, 2009.



SECTION 44-43-1000. Documentation required in medical records of patients identified as potential donors.

The following must be documented in the medical records of patients identified as potential organ or tissue donors:

(1) why a family is not contacted to request organ or tissue donation;

(2) when a family is contacted to request organ or tissue donation and the outcome of the contact;

(3) disposition of a referral to a procurement agency, including acceptance or rejection by the agency. The appropriate procurement agency shall notify the referring hospital of the disposition;

(4) other documentation as may be required by federal or state law or regulation.

HISTORY: 1991 Act No. 29, Section 1; 1998 Act No. 289, Section 8; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 3, eff May 6, 2009.



SECTION 44-43-1010. Costs pertaining to donation paid by procurement agency.

All hospital and physician charges following declaration of death that pertain to organ and tissue donation must be paid by the appropriate procurement agency and must not be charged to the donor's estate. Procurement costs incurred by the agency must not be charged to the donor's estate.

HISTORY: 1991 Act No. 29, Section 1; 1998 Act No. 289, Section 8; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 3, eff May 6, 2009.



SECTION 44-43-1015. Death record reviews.

Each hospital shall work collaboratively with the organ and tissue procurement organization in conducting periodic death record reviews.

HISTORY: 1998 Act No. 289, Section 8; 2006 Act No. 334, Section 1, eff June 2, 2006; 2009 Act No. 4, Section 3, eff May 6, 2009.



SECTION 44-43-1310. Donate life South Carolina established; purpose.

There is established Donate Life South Carolina, an eleemosynary corporation, the resources of which must be used to promote and encourage organ and tissue donation and education and to assess and assist with the needs of transplant recipients in South Carolina. Donate Life may accept gifts, bequests, and grants from individuals, foundations, organizations, associations, and any other source. Donate Life supplements and augments services provided by state agencies and does not take the place of these services.

HISTORY: 1996 Act No. 262, Section 3; 2006 Act No. 334, Section 1, eff June 2, 2006; 2007 Act No. 92, Section 1, eff June 14, 2007.



SECTION 44-43-1320. Administration; board of directors.

(A) Donate Life South Carolina is to be administered by a board of directors appointed by the Governor, with the advice and consent of the Senate, and is composed of:

(1) one representative from a civic organization that promotes organ or tissue donation or both;

(2) four members representing organ and tissue recipients, families of recipients, and families of donors who are residents of South Carolina; of these four members, one each must represent the Lowcountry, Pee Dee, Midlands, and Piedmont regions of the State;

(3) one forensic pathologist who is a resident of and who is licensed to practice medicine in South Carolina;

(4) four at-large members who have demonstrated an interest in organ and tissue donation and education and who are residents of this State.

(B) Members shall serve terms of four years and until successors are appointed and qualify. A board member may be removed by the Governor in accordance with Section 1-3-240(B). Members may serve no more than two full terms, except that there is no limit to the number of terms that a forensic pathologist may serve. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term.

HISTORY: 1996 Act No. 262, Section 3; 1998 Act No. 289, Section 9; 2006 Act No. 334, Section 1, eff June 2, 2006; 2007 Act No. 92, Section 1, eff June 14, 2007.



SECTION 44-43-1330. Reimbursement of expenses of board numbers.

Board members are not entitled to per diem but may be reimbursed for mileage and all necessary and reasonable expenses incurred in the performance of their duties under this article.

HISTORY: 1996 Act No. 262, Section 3; 2006 Act No. 334, Section 1, eff June 2, 2006; 2007 Act No. 92, Section 1, eff June 14, 2007.



SECTION 44-43-1340. Authority of trust fund board; particular powers.

In administering this article, the board is authorized, but not limited to:

(1) develop and implement educational programs and campaigns to increase organ and tissue donation in South Carolina;

(2) make policy recommendations for the promotion of organ and tissue donation in South Carolina;

(3) assess the needs of transplant recipients and establish priorities and develop goals and objectives to assist transplant recipients who are residents of South Carolina;

(4) determine how the monies in the fund are to be disbursed;

(5) acquire and hold property;

(6) invest trust monies, including pooled investment funds maintained by the State;

(7) utilize local resources including volunteers when appropriate.

HISTORY: 1996 Act No. 262, Section 3; 2006 Act No. 334, Section 1, eff June 2, 2006; 2007 Act No. 92, Section 1, eff June 14, 2007.



SECTION 44-43-1350. Election of chairman; adoption of rules; meetings; quorum.

The board shall elect a chairman from among its members and shall adopt rules for the governance of its operations. The board shall meet at least semiannually. Six members constitute a quorum.

HISTORY: 1996 Act No. 262, Section 3; 2006 Act No. 334, Section 1, eff June 2, 2006; 2007 Act No. 92, Section 1, eff June 14, 2007.



SECTION 44-43-1360. Administration of article.

The board may employ a director and other staff as necessary to carry out the provisions of this article; however, administration of this article may not exceed twenty percent of the total funds credited to Donate Life South Carolina, excluding the administrative fee paid to the Department of Revenue pursuant to Sections 12-6-5065 and 56-1-143.

HISTORY: 1996 Act No. 262, Section 3; 2006 Act No. 334, Section 1, eff June 2, 2006; 2007 Act No. 92, Section 1, eff June 14, 2007.



SECTION 44-43-1370. Uses of resources.

Funds credited to Donate Life South Carolina, excluding the administrative fees paid to the Department of Revenue, may be used for, but are not limited to:

(1) administration of this article including, but not limited to, personnel and board expenses;

(2) development and promotion of organ and tissue donor public awareness educational programs in cooperation with LifePoint, Inc., and the United Network for Organ Sharing;

(3) encouraging the incorporation of organ and tissue donation education into the medical and nursing school curriculums of the Medical University of South Carolina and the University of South Carolina, School of Medicine; if funds are provided to a university for this educational purpose, the university annually shall conduct a survey to determine if attitudes of its students and graduates have been altered by the curriculum. The results of the survey must be submitted to Donate Life;

(4) a reserve fund in an interest-bearing account with five percent of the funds received by Donate Life annually to be placed in this account. No withdrawals may be made from this account until the minimum balance has reached one hundred thousand dollars and then these funds may only be used in years in which donations do not meet the average normal operating cost incurred by Donate Life and funds are needed to meet expenses. Once the balance in the reserve funds reaches one hundred thousand dollars, excess funds earned by interest and yearly allocations may be used at the discretion of the board to cover operating costs and to provide additional funds.

HISTORY: 1996 Act No. 262, Section 3; 2006 Act No. 334, Section 1, eff June 2, 2006; 2007 Act No. 92, Section 1, eff June 14, 2007.



SECTION 44-43-1380. Annual report of board to General Assembly.

Donate Life South Carolina board annually by February first shall submit a report to the General Assembly concerning its expenditures of funds, activities, and the incidence of organ and tissue donation.

HISTORY: 1996 Act No. 262, Section 3; 2006 Act No. 334, Section 1, eff June 2, 2006; 2007 Act No. 92, Section 1, eff June 14, 2007.



SECTION 44-43-1410. Donor registry established; membership; terms.

(A) There is established the South Carolina Organ and Tissue Donor Registry which must be exclusively administered by Donate Life South Carolina. The registry shall include individuals who have indicated a willingness to be an organ and tissue donor by a designation on a driver's license, state identification card, donor card, online, or any other donor registry form or any other document of gift.

(B) The purpose of the registry is to:

(1) facilitate the recovery of anatomical gifts for transplantation, therapy, research, and education;

(2) collect data to develop and evaluate the effectiveness of educational initiatives promoting organ and tissue donation.

HISTORY: 2007 Act No. 92, Section 2, eff June 14, 2007.



SECTION 44-43-1420. Development of procedures for obtaining donor registrants.

Donate Life South Carolina shall develop procedures for collecting organ and tissue donor registrants from existing databases including, but not limited to, obtaining donor information from the driver's license data bank maintained by the Department of Motor Vehicles. Donate Life also may develop other procedures including, but not limited to, establishing online donor registry enrollment.

HISTORY: 2007 Act No. 92, Section 2, eff June 14, 2007.



SECTION 44-43-1430. Registrant information.

Donate Life South Carolina shall maintain and update the following information which must be included in the registry on each registrant:

(1) full name, address, sex, birth date, and race;

(2) driver's license number or other unique identifying number; and

(3) other pertinent identifying personal information.

HISTORY: 2007 Act No. 92, Section 2, eff June 14, 2007.



SECTION 44-43-1440. Contents of procedures for administration of donor registry.

In developing procedures for the administration of the donor registry, Donate Life South Carolina shall specify:

(1) a process for updating information in the registry including a method whereby an individual may revoke his or her intent to be an organ and tissue donor;

(2) a method for making information available to organ procurement organizations seven days a week twenty-four hours a day;

(3) limitations on the use of and access to the registry.

HISTORY: 2007 Act No. 92, Section 2, eff June 14, 2007.



SECTION 44-43-1450. Confidentiality.

All information contained in the registry is confidential and only may be accessed by procurement organizations that are licensed, accredited, or regulated under federal or state law, and only for the purpose of identifying a potential donor. Identifying information on a registrant or donor may not be disclosed or used for any other purpose without the express written consent of the registrant, donor, or the person who made the anatomical gift.

HISTORY: 2007 Act No. 92, Section 2, eff June 14, 2007.






CHAPTER 44 - BIRTH DEFECTS

SECTION 44-44-10. Title of act.

This act may be cited as the "South Carolina Birth Defects Act".

HISTORY: 2004 Act No. 281, Section 1, eff May 11, 2004.



SECTION 44-44-20. Definitions.

For purposes of this chapter:

(1) "Birth defect" is defined as structural malformation, deformation, or disruption, present at birth, as determined before or after birth.

(2) "Department" means the South Carolina Department of Health and Environmental Control.

HISTORY: 2004 Act No. 281, Section 1, eff May 11, 2004.



SECTION 44-44-30. South Carolina Birth Defects Program established; public health monitoring and referral.

(A) There is established the South Carolina Birth Defects Program within the Department of Health and Environmental Control to promote increased understanding of birth defects, prevent and reduce birth defects, and assist families with children who have birth defects.

(B) As part of this program, the department shall conduct public health monitoring, make appropriate referrals and provide other interventions related to birth defects. Information obtained pursuant to this subsection must be used for:

(1) public health and epidemiology purposes in which incidence, distribution, causes, risk factors, and trends may be studied. This data may be published and made accessible for education and research purposes. This information must be released in aggregate form only without identifying information;

(2) referral for service and treatment purposes so that referrals of the individual child and family may be facilitated for optimal care. The department or its employees must not provide referral services or counseling for the purpose of pregnancy termination by induced abortion, nor use any funds under this program for services or counseling for the purpose of pregnancy termination by induced abortion. Referral information is confidential and must be maintained in accordance with Section 44-44-140.

HISTORY: 2004 Act No. 281, Section 1, eff May 11, 2004.



SECTION 44-44-40. Birth Defects Advisory Council established; membership; subject areas for recommendations; compensation.

(A) There is established the Birth Defects Advisory Council composed of at least thirteen members to be appointed by the commissioner of the department, with an odd total number of members. The members shall include at least one representative from each of the following organizations, upon the recommendation of the director of the respective organization:

(1) American Academy of Pediatrics, South Carolina Chapter, a board- certified physician in neonatal-perinatal medicine;

(2) American College of Obstetrics and Gynecology, South Carolina Chapter, a board-certified physician in maternal fetal medicine;

(3) Greenwood Genetic Center;

(4) University of South Carolina School of Medicine, a board-certified genetics professional who must be a physician or genetics counselor;

(5) Medical University of South Carolina, a board-certified physician in pediatric cardiology or a board-certified genetics professional;

(6) March of Dimes, South Carolina Chapter;

(7) South Carolina Perinatal Association;

(8) South Carolina Department of Disabilities and Special Needs;

(9) South Carolina Department of Health and Human Services;

(10) Parent of a child with a birth defect, recommended by a South Carolina family advocacy or disability organization;

(11) An adult who was born with a birth defect, recommended by a South Carolina family advocacy or disability organization;

(12) South Carolina Hospital;

(13) South Carolina Medical Association, a licensed physician specializing in genetics.

(B) The Birth Defects Advisory Council shall meet periodically, but at least annually, with staff from the department. The commissioner of the department or his designee must be a nonvoting ex officio advisory council member.

(C) The advisory council may make recommendations to the department concerning the following:

(1) the establishment of procedures for the birth defects program;

(2) the transition from the existing South Carolina Neural Tube Defects Prevention Program into an integrated system of comprehensive birth defects monitoring based at the department;

(3) the allocation of funding, cooperative agreements, and grants; and

(4) evaluation of the birth defects program.

(D) The members of the council shall serve in a voluntary capacity and are not entitled to compensation, mileage, per diem, or subsistence.

HISTORY: 2004 Act No. 281, Section 1, eff May 11, 2004.



SECTION 44-44-50. Monitoring birth defects.

The department shall conduct active monitoring of birth defects, with selection procedures, and internal policy to be established in conjunction with recommendations from the advisory council.

HISTORY: 2004 Act No. 281, Section 1, eff May 11, 2004.



SECTION 44-44-60. Utilization of data.

The Birth Defects Program shall concentrate on public health surveillance and monitoring birth defects. Data may be made available to persons or institutions outside the program for education, research, provision of services, and other purposes in accordance with program procedures.

HISTORY: 2004 Act No. 281, Section 1, eff May 11, 2004.



SECTION 44-44-70. Maintenance of central database; case ascertainment.

The department shall maintain a central database for the gathering of data from hospitalizations, specialty clinics, births, pregnancies, stillbirths, and pediatric deaths through age two, throughout the State, including border regions. The department shall establish procedures for active birth defect case ascertainment. The data system must be maintained to be accurate, timely, and dynamic, and the department shall institute procedures to make this system effective. The department may expand the age range for data collection as resources become available and if the department determines the additional data collection would benefit the program.

HISTORY: 2004 Act No. 281, Section 1, eff May 11, 2004.



SECTION 44-44-80. Access to health and medical records; confidentiality.

All hospitals, health providers, birth centers, clinics, medical records departments, third party payors, laboratories, universities, and other sources of birth defects information shall provide access to all health or medical records for the purpose of surveillance and identification of birth defects in accordance with procedures promulgated by the department in regulation. This access is protected by state and federal law concerning birth defects monitoring, and confidentiality must be maintained by the department in accordance with Section 44-44-140. Individually identifiable data may not be made available to the public.

HISTORY: 2004 Act No. 281, Section 1, eff May 11, 2004.



SECTION 44-44-90. Reports.

The department shall report annually, beginning within two years of this program becoming operational, to the General Assembly and the Governor and shall make copies of the report available to the public. The report may include data about birth defects in South Carolina including, but not limited to, analysis of incidence and trends and mortality and outcomes. The report must contain only aggregate data and may not identify any individual.

HISTORY: 2004 Act No. 281, Section 1, eff May 11, 2004.



SECTION 44-44-100. Use and disclosure of birth defects data.

Birth defects data may be used and disclosed for the purposes of scientific research concerning causation, prevention strategies, epidemiological analysis, environmental and geographic study, and other purposes authorized by the department.

HISTORY: 2004 Act No. 281, Section 1, eff May 11, 2004.



SECTION 44-44-110. Providing data to National Center for Birth Defects and Developmental Disabilities at the Centers for Disease Control and Prevention.

Data may be provided to the National Center for Birth Defects and Developmental Disabilities at the Centers for Disease Control and Prevention to enhance scientific, epidemiological, and investigative efforts and studies.

HISTORY: 2004 Act No. 281, Section 1, eff May 11, 2004.



SECTION 44-44-120. Agreements with other agencies.

The department may negotiate and enter into cooperative agreements and contracts with federal agencies, other states, universities, genetics centers, and other parties, as appropriate, in order to facilitate operation of the program.

HISTORY: 2004 Act No. 281, Section 1, eff May 11, 2004.



SECTION 44-44-130. Use of data to make treatment available to affected children and families.

Birth defects data must also be used to ensure that optimal treatment and services are available to any affected child and family. A family whose child is identified with a structural birth defect may be contacted by the department through the child's health care provider, or directly when necessary, in order to offer services. Family acceptance of referrals is voluntary. Referral procedures must be promulgated by the department in regulation.

HISTORY: 2004 Act No. 281, Section 1, eff May 11, 2004.



SECTION 44-44-140. Confidentiality; immunity of entities providing information; access records; penalty; parental access.

(A) All birth defects information collected by the department in the birth defects program is confidential and must be used solely for the purposes provided in this chapter.

(B) The department shall maintain confidentiality in regard to:

(1) data ascertainment;

(2) data and record retention;

(3) epidemiological study and reporting;

(4) research uses;

(5) referral for services for children and families;

(6) identifying data obtained from health and medical records; and

(7) data obtained from any source for any other use.

(C) An entity required to provide information to the department pursuant to Section 44-44-80 is not subject to liability for providing access and information or use and disclosure of protected health information. This access and reporting may not be considered a waiver, breach, or violation of a confidential relationship.

(D) Any use and disclosure of birth defects information must be governed by applicable confidentiality procedures of the department, using written confidentiality agreements and applicable laws. Information that is disclosed must be used only for purposes approved by the department.

(E) The program shall keep an accurate record of all persons allowed access to birth defects information for research or other authorized purposes. Records are not required to be kept on information shared with providers or families pursuant to the referral for services procedures in Section 44-44-130 and on data provided pursuant to Section 44-44-110 or Section 44-44-120. Records of access must be retained for six years and open to public inspection. Persons allowed access to data must be required to sign and maintain confidentiality agreements.

(F) A person who violates any of the confidentiality provisions of this chapter or an agreement entered into pursuant to this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one hundred eighty days.

(G) Nothing in this section prohibits publication of reports and statistical compilations without identifying information.

(H) A child's parent or legal guardian who wants to review information concerning their child from the birth defects information system may request access to their child's information from the department. The department shall disclose and discuss the database information and the nature of all uses of this information with the parent. A parent may request in writing, on a form provided by the department, removal of this information from the system and the child's data must be deleted. To the extent that an individual child's information may have been included in aggregate releases, that information must not be deleted.

HISTORY: 2004 Act No. 281, Section 1, eff May 11, 2004.



SECTION 44-44-150. Promulgation of regulations.

The department shall promulgate regulations necessary to carry out the provisions of this chapter.

HISTORY: 2004 Act No. 281, Section 1, eff May 11, 2004.



SECTION 44-44-160. Funding contingency.

Implementation of this chapter is contingent upon the appropriation of state general funds or the availability of financial support from other sources and must be operational within one year of adequate funding becoming available.

HISTORY: 2004 Act No. 281, Section 1, eff May 11, 2004.






CHAPTER 48 - SEXUALLY VIOLENT PREDATOR ACT

SECTION 44-48-10. Short title.

This chapter is known and may be cited as the "Sexually Violent Predator Act".

HISTORY: 1998 Act No. 321, Section 1; 2004 Act No. 176, Section 1, eff February 18, 2004.



SECTION 44-48-20. Legislative findings.

The General Assembly finds that a mentally abnormal and extremely dangerous group of sexually violent predators exists who require involuntary civil commitment in a secure facility for long-term control, care, and treatment. The General Assembly further finds that the likelihood these sexually violent predators will engage in repeated acts of sexual violence if not treated for their mental conditions is significant. Because the existing civil commitment process is inadequate to address the special needs of sexually violent predators and the risks that they present to society, the General Assembly has determined that a separate, involuntary civil commitment process for the long-term control, care, and treatment of sexually violent predators is necessary. The General Assembly also determines that, because of the nature of the mental conditions from which sexually violent predators suffer and the dangers they present, it is necessary to house involuntarily-committed sexually violent predators in secure facilities separate from persons involuntarily committed under traditional civil commitment statutes. The civil commitment of sexually violent predators is not intended to stigmatize the mentally ill community.

HISTORY: 1998 Act No. 321, Section 1; 2004 Act No. 176, Section 1, eff February 18, 2004.



SECTION 44-48-30. Definitions.

For purposes of this chapter:

(1) "Sexually violent predator" means a person who:

(a) has been convicted of a sexually violent offense; and

(b) suffers from a mental abnormality or personality disorder that makes the person likely to engage in acts of sexual violence if not confined in a secure facility for long-term control, care, and treatment.

(2) "Sexually violent offense" means:

(a) criminal sexual conduct in the first degree, as provided in Section 16-3-652;

(b) criminal sexual conduct in the second degree, as provided in Section 16-3-653;

(c) criminal sexual conduct in the third degree, as provided in Section 16-3-654;

(d) criminal sexual conduct with minors in the first degree, as provided in Section 16-3-655(A);

(e) criminal sexual conduct with minors in the second degree, as provided in Section 16-3-655(B);

(f) criminal sexual conduct with minors in the third degree, as provided in Section 16-3-655(C);

(g) engaging a child for a sexual performance, as provided in Section 16-3-810;

(h) producing, directing, or promoting sexual performance by a child, as provided in Section 16-3-820;

(i) assault with intent to commit criminal sexual conduct, as provided in Section 16-3-656;

(j) incest, as provided in Section 16-15-20;

(k) buggery, as provided in Section 16-15-120;

(l) violations of Article 3, Chapter 15, Title 16 involving a minor when the violations are felonies;

(m) accessory before the fact to commit an offense enumerated in this item and as provided for in Section 16-1-40;

(n) attempt to commit an offense enumerated in this item as provided by Section 16-1-80;

(o) any offense for which the judge makes a specific finding on the record that based on the circumstances of the case, the person's offense should be considered a sexually violent offense; or

(p) criminal solicitation of a minor, as provided in Section 16-15-342, if the purpose or intent of the solicitation or attempted solicitation was to:

(i) persuade, induce, entice, or coerce the person solicited to engage or participate in sexual activity as defined in Section 16-15-375(5); or

(ii) perform a sexual activity in the presence of the person solicited.

(3) "Mental abnormality" means a mental condition affecting a person's emotional or volitional capacity that predisposes the person to commit sexually violent offenses.

(4) "Sexually motivated" means that one of the purposes for which the person committed the crime was for the purpose of the person's sexual gratification.

(5) "Agency with jurisdiction" means that agency which, upon lawful order or authority, releases a person serving a sentence or term of confinement and includes the South Carolina Department of Corrections, the South Carolina Department of Probation, Parole and Pardon Services, the Board of Probation, Parole and Pardon Services, the Department of Juvenile Justice, the Juvenile Parole Board, and the Department of Mental Health.

(6) "Convicted of a sexually violent offense" means a person has:

(a) pled guilty to, pled nolo contendere to, or been convicted of a sexually violent offense;

(b) been adjudicated delinquent as a result of the commission of a sexually violent offense;

(c) been charged but determined to be incompetent to stand trial for a sexually violent offense;

(d) been found not guilty by reason of insanity of a sexually violent offense; or

(e) been found guilty but mentally ill of a sexually violent offense.

(7) "Court" means the court of common pleas.

(8) "Total confinement" means incarceration in a secure state or local correctional facility and does not mean any type of community supervision.

(9) "Likely to engage in acts of sexual violence" means the person's propensity to commit acts of sexual violence is of such a degree as to pose a menace to the health and safety of others.

(10) "Person" means an individual who is a potential or actual subject of proceedings under this act and includes a child under seventeen years of age.

(11) "Victim" means an individual registered with the agency of jurisdiction as a victim or as an intervenor.

(12) "Intervenor" means an individual, other than a law enforcement officer performing his ordinary duties, who provides aid to another individual who is not acting recklessly, in order to prevent the commission of a crime or to lawfully apprehend an individual reasonably suspected of having committed a crime.

HISTORY: 1998 Act No. 321, Section 1; 2004 Act No. 176, Section 1, eff February 18, 2004; 2004 Act No. 208, Section 15, eff April 26, 2004; 2012 Act No. 255, Section 11, eff June 18, 2012.



SECTION 44-48-40. Notification to team, victim and attorney general regarding release, hearing or parole; effective date of parole or release; immunity.

(A) If a person has been convicted of a sexually violent offense, the agency with jurisdiction must give written notice to the multidisciplinary team established in Section 44-48-50, the victim, and the Attorney General at least two hundred seventy days before:

(1) the person's anticipated release from total confinement, except that in the case of a person who is returned to prison for no more than two hundred seventy days as a result of a revocation of any type of community supervision program, written notice must be given as soon as practicable following the person's readmission to prison;

(2) the anticipated hearing on fitness to stand trial following notice under Section 44-23-460 of a person who has been charged with a sexually violent offense but who was found unfit to stand trial for the reasons set forth in Section 44-23-410 following a hearing held pursuant to Section 44-23-430;

(3) the anticipated hearing pursuant to Section 17-24-40(C) of a person who has been found not guilty by reason of insanity of a sexually violent offense; or

(4) release of a person who has been found guilty of a sexually violent offense but mentally ill pursuant to Section 17-24-20.

(B) If a person has been convicted of a sexually violent offense and the Board of Probation, Parole and Pardon Services or the Board of Juvenile Parole intends to grant the person a parole or the South Carolina Department of Corrections or the Board of Juvenile Parole intends to grant the person a conditional release, the parole or the conditional release must be granted to be effective one hundred eighty days after the date of the order of parole or conditional release. The Board of Probation, Parole and Pardon Services, the Board of Juvenile Parole, or the South Carolina Department of Corrections immediately must send notice of the parole or conditional release of the person to the multidisciplinary team, the victim, and the Attorney General. If the person is determined to be a sexually violent predator pursuant to this chapter, the person is subject to the provisions of this chapter even though the person has been released on parole or conditional release.

(C) The agency with jurisdiction must inform the multidisciplinary team, the victim, and the Attorney General of:

(1) the person's name, identifying factors, anticipated future residence, and offense history; and

(2) documentation of institutional adjustment and any treatment received.

(D) The agency with jurisdiction, its employees, officials, individuals contracting, appointed, or volunteering to perform services under this chapter, the multidisciplinary team, and the prosecutor's review committee established in Section 44-48-60 are immune from civil or criminal liability for any good-faith conduct under this act.

HISTORY: 1998 Act No. 321, Section 1; 2004 Act No. 176, Section 1, eff February 18, 2004, except subsection (A); 2010 Act No. 158, Section 1, eff November 8, 2010.



SECTION 44-48-50. Multidisciplinary team; appointments; review of records; membership.

The Director of the Department of Corrections must appoint a multidisciplinary team to review the records of each person referred to the team pursuant to Section 44-48-40. These records may include, but are not limited to, the person's criminal offense record, any relevant medical and psychological records, treatment records, victim's impact statement, and any disciplinary or other records formulated during confinement or supervision. The team, within thirty days of receiving notice as provided for in Section 44-48-40, must assess whether or not the person satisfies the definition of a sexually violent predator. If it is determined that the person satisfies the definition of a sexually violent predator, the multidisciplinary team must forward a report of the assessment to the prosecutor's review committee and notify the victim. The assessment must be accompanied by all records relevant to the assessment. Membership of the team must include:

(1) a representative from the Department of Corrections;

(2) a representative from the Department of Probation, Parole and Pardon Services;

(3) a representative from the Department of Mental Health who is a trained, qualified mental health clinician with expertise in treating sexually violent offenders;

(4) a retired judge appointed by the Chief Justice who is eligible for continued judicial service pursuant to Section 2-19-100; and

(5) an attorney with substantial experience in the practice of criminal defense law to be appointed by the Chief Justice to serve a term of one year.

The Director of the Department of Corrections or his designee appointed pursuant to item (1) shall be the chairman of the team.

HISTORY: 1998 Act No. 321, Section 1; 2004 Act No. 176, Section 1, eff February 18, 2004.



SECTION 44-48-60. Prosecutor's review committee; scope of review; membership requirements.

The Attorney General must appoint a prosecutor's review committee to review the report and records of each person referred to the committee by the multidisciplinary team. The prosecutor's review committee must determine whether or not probable cause exists to believe the person is a sexually violent predator. The prosecutor's review committee must make the probable cause determination within thirty days of receiving the report and records from the multidisciplinary team. The prosecutor's review committee must include, but is not limited to, a member of the staff of the Attorney General, an elected circuit solicitor, and a victim's representative. The Attorney General or his designee shall be the chairman of the committee. In addition to the records and reports considered pursuant to Section 44-48-50, the committee must also consider information provided by the circuit solicitor who prosecuted the person.

HISTORY: 1998 Act No. 321, Section 1; 2004 Act No. 176, Section 1, eff February 18, 2004.



SECTION 44-48-70. Petition for probable cause determination.

When the prosecutor's review committee has determined that probable cause exists to support the allegation that the person is a sexually violent predator, the Attorney General must file a petition with the court in the jurisdiction where the person committed the offense and must notify the victim that the committee found that probable cause exists. The Attorney General must also notify the victim of the time, date, and location of the probable cause hearing before the court. The petition, which must be filed within thirty days of the probable cause determination by the prosecutor's review committee, must request that the court make a probable cause determination as to whether the person is a sexually violent predator. The petition must allege that the person is a sexually violent predator and must state sufficient facts that would support a probable cause allegation.

HISTORY: 1998 Act No. 321, Section 1; 2004 Act No. 176, Section 1, eff February 18, 2004.



SECTION 44-48-80. Determination of probable cause; taking person into custody; hearing; evaluation.

(A) Upon filing of a petition, the court must determine whether probable cause exists to believe that the person named in the petition is a sexually violent predator. If the court determines that probable cause exists to believe that the person is a sexually violent predator, the person must be taken into custody if he is not already confined in a secure facility.

(B) Immediately upon being taken into custody pursuant to subsection (A), the person must be provided with notice of the opportunity to appear in person at a hearing to contest probable cause as to whether the detained person is a sexually violent predator. This hearing must be held within seventy-two hours after a person is taken into custody pursuant to subsection (A). At this hearing the court must:

(1) verify the detainee's identity;

(2) receive evidence and hear arguments from the person and the Attorney General; and

(3) determine whether probable cause exists to believe that the person is a sexually violent predator.

The State may rely upon the petition and supplement the petition with additional documentary evidence or live testimony.

(C) At the probable cause hearing as provided in subsection (B), the detained person has the following rights in addition to any rights previously specified:

(1) to be represented by counsel;

(2) to present evidence on the person's behalf;

(3) to cross-examine witnesses who testify against the person; and

(4) to view and copy all petitions and reports in the court file.

(D) If the probable cause determination is made, the court must direct that upon completion of the criminal sentence, the person must be transferred to a local or regional detention facility pending conclusion of the proceedings under this chapter. The court must further direct that the person be transported to an appropriate facility of the South Carolina Department of Mental Health for an evaluation as to whether the person is a sexually violent predator. The evaluation must be conducted by a qualified expert appointed by the court at the probable cause hearing. The expert must complete the evaluation within sixty days after the completion of the probable cause hearing. The court may grant one extension upon request of the expert and a showing of good cause. Any further extensions only may be granted for extraordinary circumstances.

HISTORY: 1998 Act No. 321, Section 1; 2004 Act No. 176, Section 1, eff February 18, 2004; 2010 Act No. 158, Section 2, eff May 12, 2010.



SECTION 44-48-90. Trial; trier of fact; continuation of trial; assistance of counsel; access of examiners to person; payment of expenses.

(A) The court must conduct a trial to determine whether the person is a sexually violent predator.

(B) Within thirty days after the determination of probable cause by the court pursuant to Section 44-48-80, the person or the Attorney General may request, in writing, that the trial be before a jury. If no request is made, the trial must be before a judge in the county where the offense was committed within ninety days of the date the court appointed expert issues the evaluation as to whether the person is a sexually violent predator, pursuant to Section 44-48-80(D), or, if there is no term of court, the next available date thereafter. If a request is made, the court must schedule a trial before a jury in the county where the offense was committed within ninety days of the date the court appointed expert issues the evaluation as to whether the person is a sexually violent predator, pursuant to Section 44-48-80(D), or, if there is no term of court, the next available date thereafter. The trial may be continued upon the request of either party and a showing of good cause, or by the court on its own motion in the due administration of justice, and only if the respondent will not be substantially prejudiced. The Attorney General must notify the victim, in a timely manner, of the time, date, and location of the trial. At all stages of the proceedings under this chapter, a person subject to this chapter is entitled to the assistance of counsel, and if the person is indigent, the court must appoint counsel to assist the person.

(C) Upon receipt of the evaluation issued by the court appointed expert as to whether the person is a sexually violent predator pursuant to Section 44-48-80(D), the person or the Attorney General may retain a qualified expert to perform a subsequent examination. All examiners are permitted to have reasonable access to the person for the purpose of the examination, as well as access to all relevant medical, psychological, criminal offense, and disciplinary records and reports. In the case of an indigent person who would like an expert of his own choosing, the court must determine whether the services are necessary. If the court determines that the services are necessary and the expert's requested compensation for the services is reasonable, the court must assist the person in obtaining the expert to perform an examination or participate in the trial on the person's behalf. The court must approve payment for the services upon the filing of a certified claim for compensation supported by a written statement specifying the time expended, services rendered, expenses incurred on behalf of the person, and compensation received in the case or for the same services from any other source.

HISTORY: 1998 Act No. 321, Section 1; 2004 Act No. 176, Section 1, eff February 18, 2004; 2010 Act No. 158, Section 3, eff May 12, 2010.



SECTION 44-48-100. Standard for determining predator status; control, care and treatment of person; release; mistrial procedures; persons incompetent to stand trial.

(A) The court or jury must determine whether, beyond a reasonable doubt, the person is a sexually violent predator. If a jury determines that the person is a sexually violent predator, the determination must be by unanimous verdict. If the court or jury determines that the person is a sexually violent predator, the person must be committed to the custody of the Department of Mental Health for control, care, and treatment until such time as the person's mental abnormality or personality disorder has so changed that the person is safe to be at large and has been released pursuant to this chapter. The control, care, and treatment must be provided at a facility operated by the Department of Mental Health. At all times, a person committed for control, care, and treatment by the Department of Mental Health pursuant to this chapter must be kept in a secure facility, and the person must be segregated at all times from other patients under the supervision of the Department of Mental Health. The Department of Mental Health may enter into an interagency agreement with the Department of Corrections for the control, care, and treatment of these persons. A person who is in the confinement of the Department of Corrections pursuant to an interagency agreement authorized by this chapter must be kept in a secure facility and must, if practical and to the degree possible, be housed and managed separately from offenders in the custody of the Department of Corrections. If the court or jury is not satisfied beyond a reasonable doubt that the person is a sexually violent predator, the court must direct the person's release. Upon a mistrial, the court must direct that the person be held at a local or regional detention facility until another trial is conducted. A subsequent trial following a mistrial must be held within ninety days of the previous trial, unless the subsequent trial is continued. The court or jury's determination that a person is a sexually violent predator may be appealed. The person must be committed to the custody of the Department of Mental Health pending his appeal.

(B) If the person charged with a sexually violent offense has been found incompetent to stand trial and is about to be released and the person's commitment is sought pursuant to subsection (A), the court first shall hear evidence and determine whether the person committed the act or acts with which he is charged. The hearing on this issue must comply with all the procedures specified in this section. In addition, the rules of evidence applicable in criminal cases apply, and all constitutional rights available to defendants at criminal trials, other than the right not to be tried while incompetent, apply. After hearing evidence on this issue, the court must make specific findings on whether the person committed the act or acts with which he is charged; the extent to which the person's incompetence or developmental disability affected the outcome of the hearing, including its effect on the person's ability to consult with and assist counsel and to testify on the person's own behalf; the extent to which the evidence could be reconstructed without the assistance of the person; and the strength of the prosecution's case. If, after the conclusion of the hearing on this issue, the court finds beyond a reasonable doubt that the person committed the act or acts with which he is charged, the court must enter a final order, appealable by the person, on that issue, and may proceed to consider whether the person should be committed pursuant to this chapter.

HISTORY: 1998 Act No. 321, Section 1; 2004 Act No. 176, Section 1, eff February 18, 2004; 2010 Act No. 158, Section 4, eff May 12, 2010.



SECTION 44-48-110. Periodic mental examination of committed persons; report; petition for release; hearing; trial to consider release.

A person committed pursuant to this chapter must have an examination of his mental condition performed once every year. The person may retain or, if the person is indigent and so requests, the court may appoint a qualified expert to examine the person, and the expert must have access to all medical, psychological, criminal offense, and disciplinary records and reports concerning the person. The annual report must be provided to the court which committed the person pursuant to this chapter, the Attorney General, the solicitor who prosecuted the person, and the multidisciplinary team. The court must conduct an annual hearing to review the status of the committed person. The committed person is not prohibited from petitioning the court for release at this hearing. The Director of the Department of Mental Health must provide the committed person with an annual written notice of the person's right to petition the court for release over the director's objection; the notice must contain a waiver of rights. The director must forward the notice and waiver form to the court with the annual report. The committed person has a right to have an attorney represent him at the hearing, but the committed person is not entitled to be present at the hearing. If the court determines that probable cause exists to believe that the person's mental abnormality or personality disorder has so changed that the person is safe to be at large and, if released, is not likely to commit acts of sexual violence, the court must schedule a trial on the issue. At the trial, the committed person is entitled to be present and is entitled to the benefit of all constitutional protections that were afforded the person at the initial commitment proceeding. The Attorney General must notify the victim of all proceedings. The Attorney General must represent the State and has the right to have the committed person evaluated by qualified experts chosen by the State. The trial must be before a jury if requested by either the person, the Attorney General, or the solicitor. The committed person also has the right to have qualified experts evaluate the person on the person's behalf, and the court must appoint an expert if the person is indigent and requests the appointment. The burden of proof at the trial is upon the State to prove beyond a reasonable doubt that the committed person's mental abnormality or personality disorder remains such that the person is not safe to be at large and, if released, is likely to engage in acts of sexual violence.

HISTORY: 1998 Act No. 321, Section 1; 2004 Act No. 176, Section 1, eff February 18, 2004.



SECTION 44-48-120. Petition for release; hearing ordered by court; examination by qualified expert; burden of proof.

(A) If the Director of the Department of Mental Health determines that the person's mental abnormality or personality disorder has so changed that the person is safe to be at large and, if released, is not likely to commit acts of sexual violence, the director must certify such determination in writing with the specific basis thereof, authorize the person to petition the court for release, and notify the Attorney General of the certification and authorization. The petition must be served upon the court and the Attorney General. The Attorney General must notify the victim of the proceeding.

(B) The court, upon receipt of the petition for release, must order a hearing within thirty days unless the Attorney General requests an examination by a qualified expert as to whether the petitioner's mental abnormality or personality disorder has so changed that the petitioner is safe to be at large and, if released, is not likely to commit acts of sexual violence, or the petitioner or the Attorney General requests a trial before a jury. The Attorney General must represent the State and has the right to have the petitioner examined by qualified experts chosen by the State. If the Attorney General retains a qualified expert who concludes that the petitioner's mental abnormality or personality disorder remains such that the petitioner is not safe to be at large and, if released, is likely to commit acts of sexual violence, the petitioner may retain a qualified expert of his own choosing to perform a subsequent examination. In the case of an indigent petitioner who would like an expert of his own choosing, the court must determine whether the services are necessary. If the court determines that the services are necessary and the expert's requested compensation for the services is reasonable, the court must assist the petitioner in obtaining the expert to perform an examination or participate in the hearing or trial on the petitioner's behalf. The court must approve payment for the services upon the filing of a certified claim for compensation supported by a written statement specifying the time expended, services rendered, expenses incurred on behalf of the petitioner, and compensation received in the case or for the same services from any other source. The burden of proof is upon the Attorney General to show beyond a reasonable doubt that the petitioner's mental abnormality or personality disorder remains such that the petitioner is not safe to be at large and, that if released, is likely to commit acts of sexual violence.

HISTORY: 1998 Act No. 321, Section 1; 2004 Act No. 176, Section 1, eff February 18, 2004; 2010 Act No. 158, Section 5, eff May 12, 2010.



SECTION 44-48-130. Grounds for denial of petition for release.

Nothing in this chapter prohibits a person from filing a petition for release pursuant to this chapter. However, if a person has previously filed a petition for release without the approval of the Director of the Department of Mental Health, and the court determined either upon review of the petition or following a hearing that the petitioner's petition was frivolous or that the petitioner's condition had not changed so that the petitioner continued to be a threat and, if released, would commit acts of sexual violence, the court must deny the subsequent petition unless the petition contains facts upon which a court could find the condition of the petitioner had so changed that a hearing was warranted. Upon receipt of a first or subsequent petition from a committed person without the director's approval, the court must, whenever possible, review the petition and determine if the petition is based upon frivolous grounds and, if so, must deny the petition without a hearing.

HISTORY: 1998 Act No. 321, Section 1; 2004 Act No. 176, Section 1, eff February 18, 2004.



SECTION 44-48-140. Restricted release of confidential information and records to agencies and Attorney General.

In order to protect the public, relevant information and records which otherwise are confidential or privileged must be released to the agency with jurisdiction and the Attorney General for the purpose of meeting the notice requirements of Section 44-48-40 and determining whether a person is or continues to be a sexually violent predator.

HISTORY: 1998 Act No. 321, Section 1; 2004 Act No. 176, Section 1, eff February 18, 2004.



SECTION 44-48-150. Evidentiary records; court order to open sealed records.

Psychological reports, drug and alcohol reports, treatment records, reports of the diagnostic center, medical records, or victim impact statements which have been submitted to the court or admitted into evidence under this chapter must be part of the record, but must be sealed and opened only on order of the court.

HISTORY: 1998 Act No. 321, Section 1; 2004 Act No. 176, Section 1, eff February 18, 2004.



SECTION 44-48-160. Registration of persons released from commitment.

A person released from commitment pursuant to this chapter must register pursuant to and comply with the requirements of Article 7, Chapter 3 of Title 23.

HISTORY: 1998 Act No. 321, Section 1; 2004 Act No. 176, Section 1, eff February 18, 2004.



SECTION 44-48-170. Involuntary detention or commitment; constitutional requirements.

The involuntary detention or commitment of a person pursuant to this chapter must conform to constitutional requirements for care and treatment.

HISTORY: 1998 Act No. 321, Section 1; 2004 Act No. 176, Section 1, eff February 18, 2004.






CHAPTER 49 - DEPARTMENT OF ALCOHOL AND OTHER DRUG ABUSE SERVICES

SECTION 44-49-10. Department established; functions, powers and duties; rules and regulations.

(A) There is established the Department of Alcohol and Other Drug Abuse Services. The department shall be vested with all the functions, powers, and duties, of the South Carolina Commission on Alcoholism and the South Carolina Commission on Alcohol and Drug Abuse and shall have full authority for formulating, coordinating and administering the state plans for controlling narcotics and controlled substances and alcohol abuse.

(B) All functions, powers, and duties of the commissioner of the narcotics and controlled substances section of the State Planning and Grants Division (Division of Administration in the Office of the Governor) are hereby transferred to the department, except those powers and duties related to the traffic of narcotics and controlled substances as defined in Section 44-53-130 which shall be vested in the State Law Enforcement Division.

(C) All rules and regulations promulgated by the commissioner of narcotics and controlled substances shall remain in effect until changed by the department.

(D) The department is authorized to establish a block grant mechanism to provide such monies as may be appropriated by the Legislature for this purpose to each of the agencies designated under Section 61-12-20(a). The distribution of these monies must be on a per capita basis according to the most recent United States Census. The agencies designated under Section 61-12-20(a) must expend any funds received through this mechanism in accordance with the county plans required under Section 61-12-20(b).

(E) The department is authorized to develop such rules and regulations not inconsistent with the provisions of this chapter as it may find to be reasonably appropriate for the government of the county plans called for in Section 61-12-20(b), and the financial and programmatic accountability of funds provided under this section and all other funds provided by the department to agencies designated under Section 61-12-20(a).

HISTORY: 1962 Code Sections 32-896, 32-1510.21; 1957 (50) 336; 1966 (54) 2182; 1971 (57) 800; 1974 (58) 2284; 1984 Act No. 512, Part II, Section 25; 1993 Act No. 181, Section 1108.



SECTION 44-49-20. Director of department; appointment; removal.

The Department of Alcohol and Other Drug Abuse Services shall be headed by a director appointed by the Governor, upon the advice and consent of the Senate. The director is subject to removal by the Governor pursuant to the provisions of Section 1-3-240.

HISTORY: 1962 Code Section 32-897; 1957 (50) 336; 1966 (54) 2182; 1993 Act No. 181, Section 1108.



SECTION 44-49-40. Powers and duties of department relating to narcotics and controlled substances.

(A) The department shall arrange for the exchange of information between governmental officials concerning the use and abuse of controlled substances.

(B) Results, information, and evidence received from the Department of Health and Environmental Control relating to the regulatory functions of this chapter and Article 3 of Chapter 53, including results of inspections conducted by such department, may be relied upon and acted upon by the department in conformance with its administration and coordinating duties under this Chapter and Article 3 of Chapter 53.

(C)(1) The department shall: Plan, coordinate and cooperate in educational programs for schools, communities and general public designed to prevent and deter misuse and abuse of controlled substances;

(2) Promote better recognition of the problems of misuse and abuse of controlled substances within the regulated industry and among interested groups and organizations;

(3) Assist the regulated industry, interested groups and organizations in contributing to the reduction of misuse and abuse of controlled substances;

(4) Consult with interested groups and organizations to aid them in solving administrative and organizational problems;

(5) Evaluate procedures, projects, techniques, and controls conducted or proposed as part of educational programs on misuse and abuse of controlled substances;

(6) Disseminate the results of research on misuse and abuse of controlled substances to promote a better public understanding of what problems exist and what can be done to combat them;

(7) Assist in the education and training of state and local law enforcement officials in their efforts to control misuse and abuse of controlled substances;

(8) Encourage research on misuse and abuse of controlled substances;

(9) Cooperate in establishing methods to assess accurately the effects of controlled substances and to identify and characterize controlled substances with potential for abuse;

(10) Cooperate in making studies and in undertaking programs of research to

(a) Develop new or improved approaches, techniques, systems, equipment and devices to strengthen the enforcement of Sections 44-49-10, 44-49-40 and 44-49-50 and Article 3 of Chapter 53;

(b) Determine patterns of misuse and abuse of controlled substances and the social effects thereof; and

(c) Improve methods for preventing, predicting, understanding and dealing with the misuse and abuse of controlled substances.

(D) The department may enter into contracts with public agencies, institutions of higher education, and private organizations or individuals for the purpose of conducting research, demonstrations, or special projects which bear directly on misuse and abuse of controlled substances.

(E) The department may enter into contracts for educational and research activities without performance bonds.

(F) The department is authorized to accept gifts, bequests, devises, contributions, and grants, public or private, including federal funds, or funds from any other source for use in furthering the purpose of the department. The department is authorized to administer the grants and contracts arising from the federal program entitled the Drug-Free Schools and Communities Act of 1986, P.L. 99-570.

HISTORY: 1962 Code Section 32-1510.23; 1971 (57) 800; 1993 Act No. 181, Section 1108.



SECTION 44-49-50. Cooperation; legal services.

It shall be the duty of all departments, officers, agencies, and employees of the State to cooperate with the Department of Alcohol and Other Drug Abuse Services in carrying out its functions. The Attorney General shall furnish such legal services as are necessary to the department.

HISTORY: 1962 Code Section 32-1510.22; 1971 (57) 800; 1993 Act No. 181, Section 1108.



SECTION 44-49-60. Adult alcoholic education program; supervisor.

The department shall appoint a supervisor of adult education for the prevention of alcoholism, who shall be responsible for activating and implementing an adequate alcoholic education program for the citizens of this State above high school age. The program shall be designed to prevent or reduce alcoholism in this State and to create a recognition and understanding of the problem.

In carrying out the provisions of this section the department and the supervisor of adult education for the prevention of alcoholism may consult and work in conjunction with groups such as Alcoholics Anonymous, the Yale Center of Alcohol Studies of Yale University, the Research Council on Problems of Alcohol of the American Association for the Advancement of Science, the South Carolina Medical Association, the department of Mental Health, the Christian Action Council, the Committee on Alcoholism of the South Carolina Conference of Social Work and other groups or agencies that are able to assist in the study, prevention, treatment and rehabilitation of alcoholics and in a scientific educational program on the problems of alcohol.

HISTORY: 1962 Code Section 32-902; 1954 (48) 1751; 1957 (50) 336; 1966 (54) 2182; 1993 Act No. 181, Section 1108.



SECTION 44-49-70. Department shall aid supervisor in effecting program.

The department shall furnish the supervisor of adult education for the prevention of alcoholism adequate ways and means to accomplish an effective educational program for the prevention of alcoholism in this State.

HISTORY: 1962 Code Section 32-900(b); 1954 (48) 1751; 1957 (50) 336; 1958 (50) 1990; 1966 (54) 2182; 1993 Act No. 181, Section 1108.



SECTION 44-49-80. Establishment of drug abuse treatment program.

The department shall establish a program to provide alcohol and drug abuse intervention, prevention, and treatment services for the public schools of the State. The department shall provide staff and support necessary to administer the program. Funds for this program must be annually appropriated by the General Assembly from the Education Improvement Act of 1984 Fund as it determines appropriate. The appropriated funds must be forwarded to the South Carolina Department of Alcohol and Other Drug Abuse Services from the Education Improvement Act of 1984 Fund in the manner the State Treasurer shall direct.

HISTORY: 1984 Act No. 512, Part II, Section 9, Division II, Subdivision B, SubPart 4, Section 1; 1993 Act No. 181, Section 1108.






CHAPTER 52 - ALCOHOL AND DRUG ABUSE COMMITMENT

SECTION 44-52-5. Statement of policy.

It is the policy of the State to assist individuals with chemical dependency problems in ways consistent with the dignity, rights, and responsibilities of all South Carolina citizens. Within available resources, it is the duty of the State, in coordination with its local counterparts, to treat, reduce, eliminate, and prevent the abuse of alcohol and drugs through a service delivery system structured to meet the needs of the clients in the most appropriate therapeutic setting, and to maximize their quality of life.

The State shall develop a public service system designed to provide a continuum of services for clients at the state and local level while considering the availability of services in the private sector.

HISTORY: 1986 Act No. 487, Section 1.



SECTION 44-52-10. Definitions.

(1) "Chemical dependency" means a chronic disorder manifested by repeated use of alcohol or other drugs to an extent that it interferes with a person's health, social, or economic functioning; some degree of habituation, dependence, or addiction may be implied.

(2) "Chemically dependent person in need of emergency commitment" means a person who is suffering from chemical dependency and, as a result of this condition, poses a substantial risk of physical harm to himself or others if not immediately provided with emergency care and treatment.

(3) "Patient" means a person who is under the care and treatment of a treatment facility as a chemically dependent person.

(4) "Treatment facility" means any facility licensed or approved by the Department of Health and Environmental Control equipped to provide for the care and treatment of chemically dependent persons including the Division of Alcohol and Drug Addiction Services of the South Carolina Department of Mental Health, and any other treatment facility approved by the Director of the Department of Mental Health.

(5) "Licensed physician" means an individual licensed under the laws of this State to practice medicine or a medical officer of the Government of the United States while in this State in the performance of his official duties.

(6) "Head of a treatment facility" means the individual in charge of a treatment facility or his designee.

(7) "Treatment" means the broad range of emergency, outpatient, inpatient services and care, including diagnostic evaluation, medical, psychiatric, psychological, or social service care, rehabilitation, and counseling which may be extended to a chemically dependent person.

(8) "Individualized treatment plan" means a plan developed during a patient's period of treatment in a treatment facility and which is specifically tailored to the individual patient's needs. Each plan shall clearly state:

(a) treatment goals and objectives based upon and related to a proper evaluation, which may be reasonably achieved within a designated time interval;

(b) treatment methods and procedures to be used to obtain these goals;

(c) identification of the types of professional personnel who shall carry out these procedures; and

(d) documentation of patient involvement.

(9) "Division" means the Division of Alcohol and Drug Addiction Services of the South Carolina Department of Mental Health.

(10) "Court" means the Probate Court.

(11) "Chemically dependent person in need of involuntary commitment" means a person who is suffering from chemical dependency as demonstrated by:

(a) recent overt acts or recent expressed acts of violence;

(b) episodes of recent serious physical problems related to the habitual and excessive use of drugs or alcohol, or both;

(c) incapacitation by drugs or alcohol, or both, on a habitual and excessive basis as evidenced by numerous appearances before the court within the preceding twelve months, repeated incidences involving law enforcement, multiple prior treatment episodes, or testimony by family or by members of the community known to the person relating to a lifestyle adversely affected by alcohol or drugs, or both.

HISTORY: 1986 Act No. 487, Section 2; 1987 Act No. 116, Sections 5 and 6; 1993 Act No. 181, Section 1109.



SECTION 44-52-20. Voluntary admission.

Any person who is sixteen years or older, appears to be and believes himself to be chemically dependent, may make written application for voluntary admission to a treatment facility. Application may be made on behalf of any person under sixteen years of age by the parent or legal guardian. Upon receipt of the application, the head of the treatment facility may receive the patient for observation and diagnosis. If evidence of chemical dependency is found, the patient may be given care and treatment at the facility. An individualized treatment plan must be developed for the person as soon as possible after admittance.

Any person voluntarily admitted to a treatment facility must be given notice of his rights under this chapter at the time of his admission. A voluntary patient must be informed that, upon a written request for release, the head of the treatment facility may initiate judicial proceedings for involuntary commitment.

HISTORY: 1986 Act No. 487, Section 2; 1987 Act No. 116 Section 1.



SECTION 44-52-30. Discharge of voluntary patient.

The head of the treatment facility may discharge a patient who has sufficiently improved so that the head of the treatment facility determines that hospitalization of the patient is no longer necessary.

The head of the treatment facility may also discharge any patient if to do so would, in his judgment, contribute to the most effective use of the facility in the care and treatment of chemically dependent persons.

HISTORY: 1986 Act No. 487, Section 2.



SECTION 44-52-40. Release of voluntary patient.

A voluntary patient, including a minor under the age of sixteen, who has admitted himself to a treatment facility, or a voluntary patient's personal representative, legal guardian, parent, spouse, or adult next of kin, or the parent or legal guardian of a minor on whose behalf admission to a treatment facility was requested, may request in writing release of the patient at any time after his admission. If the patient was admitted on his own application and the request for release is made by a person other than the patient, release may be conditional upon the consent of the patient.

The request for release may be submitted to the head of the treatment facility or to any staff person of the facility for transmittal to the head of the treatment facility. If the patient or another person on his behalf makes an oral request for release to any member of the staff, the patient must within twenty-four hours be given assistance in preparing a written request. The person to whom a written request is submitted shall deliver the request to the head of the treatment facility within twenty-four hours, Saturdays, Sundays, and legal holidays excluded.

Within forty-eight hours of delivery of the request for release to the head of the treatment facility, the head of the treatment facility must:

(a) release the patient; or

(b) initiate proceedings for involuntary commitment by filing with the court of the county where the patient is a resident or of the county where the patient is hospitalized, a petition alleging that the patient is a chemically dependent person in need of involuntary commitment. Upon the filing of the petition with the court, release of the patient may be postponed for the commencement of judicial proceedings under Section 44-52-70.

HISTORY: 1986 Act No. 487, Section 2.



SECTION 44-52-50. Procedure for emergency admission.

Any adult person who believes that a person is chemically dependent and in need of emergency care and treatment may complete a written affidavit under oath stating:

(1) that he believes the person is suffering from chemical dependency and, as a result of his condition, poses a substantial risk of physical harm to himself or others if not immediately provided with emergency care and treatment;

(2) the specific harm thought probable, and the factual basis for this belief;

(3) that he believes the person is incapable of exercising judgment concerning emergency care.

The affidavit must be accompanied by a written certificate of a licensed physician stating that he has examined the person within forty-eight hours prior to his admission, and is of the opinion, for stated reasons, that the person is a chemically dependent person and that the immediacy of the situation and consideration of safety do not allow initiation of judicial proceedings for involuntary commitment under Section 44-52-70.

If a person refuses to submit to an examination, or may not be examined because his whereabouts are unknown or for any other reason, the person seeking emergency admission shall execute a written affidavit stating that he believes the person to be chemically dependent, and because of this condition, poses a substantial risk of harm to himself or others if not immediately hospitalized, the grounds for the belief, and that the usual procedure for examination may not be followed and the reason therefor. Upon presentation of the affidavit, the court may issue an order requiring any law enforcement officer to take a person into custody for a period not exceeding twenty-four hours. The order expires seventy-two hours after it was issued, and if the person is not taken into custody within those seventy-two hours, the order is no longer valid. During the detention he must be examined by a licensed physician. If within the twenty-four hours the person in custody is not examined by a licensed physician or, if upon examination, the physician does not execute the certificate required, the proceedings must be terminated and the individual in custody must be immediately released.

The written certificate and affidavit shall authorize and require any law enforcement officer to transport the person to a treatment facility if confirmation has been obtained from the treatment facility that a bed is available. A person taken into custody for emergency admission may not be placed in a jail or other correctional facility except for protective custody purposes and only while awaiting transportation to a treatment facility. Any friend or relative may transport the person to a treatment facility, provided such friend or relative has read and signed a statement on the certificate which clearly states that it is the responsibility of a law enforcement officer to provide timely transportation for the person and that the friend or relative freely chooses to assume such responsibility. A friend or relative who chooses to transport the person shall not be entitled to reimbursement from the State for the cost of such transportation. Any officer acting in accordance with the provisions of this article shall be immune from civil liability.

A copy of the written certificate and affidavit must be personally served upon the person upon admission to the facility, and a copy must be maintained in the person's medical record at the facility. The person must be examined by a physician within twenty-four hours of admission, and may be given emergency treatment as the examining physician considers necessary. The facility shall make every reasonable effort to notify the person's next of kin regarding his admission to the facility.

HISTORY: 1986 Act No. 487, Section 2; 1988 Act No. 397, Section 3; 2005 Act No. 120, Section 6, eff June 3, 2005.



SECTION 44-52-60. Preliminary judicial review of emergency admission; patient's attorney's access to documents.

(A) Within forty-eight hours after admission, exclusive of Saturdays, Sundays, and legal holidays, the place of admission shall forward the certificate of the physician as required by Section 44-52-50, the affidavit, a designated examiner appointment form listing the names of two designated examiners at the treatment facility, and other information provided by the facility regarding the person's admission, to the court of the county where the person resides or where the acts leading to admission occurred.

(B) Within forty-eight hours of receipt of the documents and information from the treatment facility, the court shall conduct a preliminary review of all the evidence to determine if probable cause exists to continue the emergency detention of the patient. If the court finds that probable cause does not exist, it shall issue an order that the patient be discharged immediately from the facility. Upon a finding that probable cause exists to continue the emergency detention of the patient, the court shall make a written order detailing its findings and may order the continued detention of the patient.

(C) If continued detention of the patient is ordered, the court shall order the two designated examiners whose names were supplied by the treatment facility, or two independent examiners to examine the patient at the treatment facility. At least one of the examiners appointed by the court must be a licensed physician. The examiners must submit a report to the court within five days, exclusive of Saturdays, Sundays, and legal holidays.

(D) If the report of the examiners is that:

(1) the patient is not chemically dependent or is chemically dependent but no longer in need of emergency commitment and not likely to benefit from further treatment, the court shall dismiss the petition and the patient must be discharged immediately from the facility;

(2) the patient is chemically dependent, in need of involuntary hospitalization, and likely to benefit from further treatment, the court may order that the person be detained;

(3) the patient is not chemically dependent or is chemically dependent but no longer in need of emergency commitment and not likely to benefit from further treatment but that the patient is mentally ill and that procedures for emergency admission have been initiated pursuant to Section 44-17-410, then the court shall dismiss the petition and in compliance with emergency commitment procedures pursuant to Chapter 17, Article 5 the patient must be detained and the facility shall transfer the patient to an appropriate facility; transportation must be provided by the department;

(4) the two examiners conflict in their opinions, the court may designate a third examiner, who must be knowledgeable in the treatment of chemical dependency and charge the three examiners to render a majority opinion within forty-eight hours or the court may terminate the proceedings and the patient must be discharged immediately from the treatment facility.

(E) If the report of the examiners is that the patient is chemically dependent and in need of involuntary hospitalization, the court may order the patient be detained at the treatment facility pending the court hearing pursuant to Section 44-52-110. The court shall then appoint counsel for the patient if counsel has not been retained, and must fix a date for a full hearing within twenty days of the date of admission. The full hearing must be conducted pursuant to Sections 44-52-80 through 44-52-110.

(F) The attorney for the patient shall have access to the affidavit, certificate of the physician as required by Section 44-52-50, report of the examiners, order of the court, and any other documents regarding the emergency admission.

HISTORY: 1986 Act No. 487, Section 2; 1989 Act No. 38, Section 1; 1992 Act No. 296, Section 6.



SECTION 44-52-65. Transfer of patients under emergency commitment.

If any time during the period of emergency commitment as ordered by the court, the head of the treatment facility, with the responsible physician concurring, concludes that the patient is stabilized and no longer requires inpatient hospitalization, he may request that the court authorize transfer to a less restrictive setting pending the full court hearing conducted pursuant to Sections 44-52-80 through 44-52-110. Upon the consent of the court, the patient may be transferred to a community treatment program. The transfer must be conditioned upon the consent of the head of the receiving facility or program. Prior notice of transfer must be given to the patient and to those persons required to receive notice under Section 44-52-80.

HISTORY: 1987 Act No. 116 Section 7.



SECTION 44-52-70. Involuntary commitment; examination; report; commencement of judicial proceedings.

Judicial proceedings for the involuntary commitment of an individual may be initiated as follows: An adult person or head of a treatment facility under Section 44-52-40 may file a petition with the court in the county where the person is present or where he is a resident or of the county where the person is hospitalized pursuant to Section 44-52-40, under penalty of perjury, alleging that the person is chemically dependent and in need of involuntary commitment.

The petition must be accompanied by the certificate of a licensed physician stating that he has examined the individual within forty-eight hours before the filing of the petition, unless the individual has refused to submit to a medical exam in which case the fact of refusal must be alleged in the petition. The certificate of the physician shall state that in his opinion, based upon stated reasons, the person is chemically dependent and in need of involuntary commitment for care and treatment. If the person for whom involuntary commitment is sought is a patient of a treatment facility pursuant to Section 44-52-40, the petition shall so state.

The court shall order an examination of the individual for whom involuntary commitment is sought. At the direction of the court, the examination may be made by two designees, one of whom must be a licensed physician. The examination may be performed at a treatment facility or other suitable place, and a report must be submitted to the court within seven days of the date of the hearing.

On the report of the designees of refusal to submit to examination, the court shall order the person for whom involuntary commitment is sought to submit to an examination. If he refuses to obey the court order, the court may require a law enforcement officer to take him into custody for not exceeding twenty-four hours during which time he must be examined by the two designees. A person taken into custody for the purpose of examination may not be placed in a jail or other correctional facility except for protective custody purposes. If within the twenty-four hours the person in custody is not examined by a licensed physician, the proceedings must be terminated and the individual in custody must be immediately released. His attorney must be notified before his confinement. Upon completion of the examination by the designees, the person must be released.

If the reports of the designees are to the effect that the person for whom involuntary commitment is sought is not a chemically dependent person in need of involuntary commitment, the court shall terminate the proceedings. If the two examiners conflict in their opinions, the court shall terminate the proceedings or shall designate a third examiner, who must be knowledgeable in the treatment of chemical dependency and charge the three examiners to render a majority opinion before the date of the court hearing.

Upon the filing of the petition, the court shall fix a date for the hearing to be held not later than twenty days after the date of filing of the petition unless reasonable delay is sought for good cause shown.

The person for whom involuntary commitment is sought must be represented by counsel at all stages of the proceeding. If the individual cannot afford to hire an attorney, the court shall appoint an attorney to represent him.

HISTORY: 1986 Act No. 487, Section 2; 1987 Act No. 116, Section 2; 1989 Act No. 38, Section 2.



SECTION 44-52-80. Involuntary commitment; notice of hearing.

After the filing of the petition with the court, the court shall give notice of the hearing to the following persons:

(a) the individual for whom involuntary commitment is sought;

(b) the parent, spouse, personal representative, or legal guardian, if any;

(c) the person filing the petition;

(d) the attorney representing the individual for whom involuntary commitment is sought;

(e) the head of the treatment facility if the individual is in a treatment facility; and

(f) any other person the court determines shall have notice of the proceedings.

The notice shall include the date, time, and place of hearing, a clear statement in plain and simple language of the purpose of the proceedings, and the possible consequences to the individual for whom involuntary commitment is sought; a copy of the petition or affidavit and supporting certificates of the examining physician; and the right to the assistance of an attorney, and the appointment of an attorney if the individual named in the petition is unable to afford one.

HISTORY: 1986 Act No. 487, Section 2.



SECTION 44-52-90. Contents of report; background investigation; counsel to have access to reports.

The written reports filed with the court shall include, but not be limited to, questions relating to the chemical dependency alleged, whether or not the individual poses a substantial risk of physical harm to himself or others if allowed to remain at liberty, whether or not recent overt acts of the individual are indicative of his chemical dependency, whether or not a less restrictive placement is recommended and available, whether or not the individual is capable of understanding the need to accept treatment on a voluntary basis, and whether or not the individual is likely to benefit from the involuntary treatment.

The court may also order a background investigation by a county social worker or other competent investigator. The investigation shall cover the character, family relationships, past conduct, prior treatment episodes, prior episodes with law enforcement, and other relevant factors relating to the individual. The investigator shall submit a written report to the court within seven days of the hearing.

Counsel for the person for whom involuntary commitment is sought must have access to reports filed with the court before the hearing.

HISTORY: 1986 Act No. 487, Section 2; 1989 Act No. 38, Section 3.



SECTION 44-52-110. Involuntary commitment; conduct of hearing and effect of findings.

The individual for whom involuntary commitment is sought and all other persons required to receive notice may be present at the hearing. The court shall hear all relevant testimony, including the results of an examination or investigation required by the court. Counsel for the individual for whom involuntary commitment is sought must be allowed to present evidence and cross-examine witnesses. Opinions of court-ordered investigators or examiners may not be admitted into evidence unless the examiner or investigator is present to testify, except by agreement of the parties.

If the court finds, after presentation of all the evidence, that the individual is not a chemically dependent person in need of involuntary commitment, the court shall order that he be discharged if he has been hospitalized before the hearing.

If the court finds by clear and convincing evidence that the individual is a chemically dependent person in need of involuntary commitment and, after careful consideration of reasonable alternative dispositions, including, but not limited to, dismissal of the petition, voluntary outpatient care, or voluntary admission to a treatment facility, finds that there is no suitable alternative to involuntary commitment, the court shall make an order of commitment to the division for inpatient treatment. If the individual, his relatives, spouse, or guardian requests, and the head of the licensed treatment facility consents, the court may order commitment to another licensed treatment facility for inpatient treatment. The court shall not order the commitment to the division unless it determines that the division has a bed available and is able to provide adequate and appropriate treatment for him, and the treatment is likely to be beneficial. Neither the State, a county, nor a municipality is liable for costs of or may be charged for sending an individual to a licensed private treatment facility.

The treatment facility may request that the court, as part of relief ordered in the commitment proceedings, order the petitioner, if a family member, to cooperate with and participate in the treatment process.

Upon order of the court, a law enforcement officer shall deliver the patient to the treatment facility or, if the individual is already at the facility, authorize the facility to retain the patient for the required treatment period. Every patient subject to involuntary commitment by court order must be evaluated and an individualized treatment plan developed by the treatment facility as soon as practicable after admission.

HISTORY: 1986 Act No. 487, Section 2; 1987 Act No. 116, Section 3; 1989 Act No. 15, Section 1.



SECTION 44-52-120. Involuntary commitment; period of treatment.

A court ordered involuntary commitment for a chemically dependent person may not exceed a treatment period of ninety days' inpatient care. Court ordered treatment on an outpatient basis following inpatient treatment may not exceed a treatment period of one year.

If, after clinical review, the head of the treatment facility determines that the grounds for commitment no longer exist, or that further treatment is not likely to bring about significant improvement of the patient's condition, the head of the treatment facility shall file a notice of intent to discharge with the court, and serve a copy of the intent notice on those persons required to receive notice under Section 44-52-80. If no objection is received within five days of notification, the court shall issue an order of discharge. If a written objection is filed with the court, the court shall review the objection to determine whether a hearing must be conducted prior to issuing an order of discharge.

HISTORY: 1986 Act No. 487, Section 2; 1987 Act No. 116 Section 4.



SECTION 44-52-130. Transfer of patient.

A patient at a treatment facility, including those committed under court order pursuant to Section 44-52-110, may be transferred to another facility providing care and treatment for chemically dependent persons when the head of the treatment facility determines that it is consistent with the medical and treatment needs or both of the patient. The transfer must be conditioned upon the consent of the treatment facilities concerned. Prior notice of the transfer must be given to the patient, to the court, and to those persons required to receive notice under Section 44-52-80.

The head of the treatment facility may move a patient to a less restrictive setting without court approval if the move is consistent with the individualized treatment plan's goals and objectives. The head of the treatment facility may not move a patient to a more restrictive setting without court approval.

HISTORY: 1986 Act No. 487, Section 2; 1987 Act No. 116, Section 8.



SECTION 44-52-140. Release of patient for temporary leave of absence.

When the head of a treatment facility or unit considers it in the best interest of a patient he may permit the patient to leave the facility on a temporary leave of absence, which may be for a period of time as the head of the treatment facility or unit determines.

The head of the treatment facility or unit upon releasing a patient on a temporary leave of absence may impose conditions in relation to the patient while he is absent from the facility as are proper and in the best interest of the patient and the public welfare.

HISTORY: 1986 Act No. 487, Section 2.



SECTION 44-52-150. Reconfinement of involuntarily committed patient who has left treatment facility without permission.

If any patient involuntarily committed to a treatment facility is absent without permission a law enforcement officer may, upon written order of the head of the treatment facility and without the necessity of a warrant or court order, take the patient into custody and return him to the facility. No person may be reconfined pursuant to this section after being continuously absent from the jurisdiction of the Department for at least one year.

HISTORY: 1986 Act No. 487, Section 2.



SECTION 44-52-160. Violation of conditions of release; supplemental proceedings and recommitment.

If a person who was involuntarily committed violates the conditions of his release including a failure to adhere to an outpatient treatment program as ordered by the court, the court may, upon a written affidavit of the head of the treatment facility or the director of a treatment program under whose supervision the person was released, and upon notice to the person and his counsel, order a supplemental hearing and further order inpatient treatment. The probate court issuing the order shall maintain jurisdiction over the person for the purpose of supplemental proceedings.

If a person who violates the conditions of his release is in such a condition that he poses a substantial risk of physical harm to himself or others, the court may, upon a written affidavit of the head of the treatment facility or the director of a treatment program under whose supervision the person was released, order the patient to be returned to the treatment facility from which he was released pending the conduct of a supplemental hearing which must be held within seventy-two hours from the time of admission to the facility.

Any person with respect to whom further involuntary inpatient treatment is ordered as a result of the supplemental hearing, may be recommitted for a period of treatment not to exceed sixty days.

HISTORY: 1986 Act No. 487, Section 2.



SECTION 44-52-165. Patients receiving alcohol and drug addiction services prohibited from possessing alcohol, firearms, weapons or drugs; penalties; unlawful to allow such activity.

(A) It is unlawful for a patient receiving inpatient services in a program under the jurisdiction of the division in a treatment facility operated by the South Carolina Department of Mental Health to possess alcoholic beverages, firearms, dangerous weapons, or controlled substances as defined by Section 44-53-110. A patient who violates the provisions of this section while in a treatment facility is guilty, in the case of:

(1) alcoholic beverages, of a misdemeanor and, upon conviction, must be fined not less than one hundred nor more than two hundred dollars or imprisoned for not more than thirty days;

(2) controlled substances, of a misdemeanor and, upon conviction, must be punished in accordance with Section 44-53-370;

(3) firearms or dangerous weapons, of a felony and, upon conviction, must be fined not less than one thousand nor more than ten thousand dollars or imprisoned for not less than one year nor more than ten years, or both.

(B) A person who intentionally or negligently allows a patient, as defined in subsection (A), access to or possession of items in violation of that subsection or who attempts to furnish:

(1) alcoholic beverages or controlled substances, is guilty of a felony and, upon conviction, must be fined not less than one hundred nor more than ten thousand dollars or imprisoned not more than ten years, or both;

(2) firearms or dangerous weapons, is guilty of a felony and, upon conviction, must be fined not less than one thousand nor more than ten thousand dollars or imprisoned not less than one nor more than ten years, or both.

HISTORY: 1990 Act No. 389, Section 1; 1993 Act No. 184, Section 72.



SECTION 44-52-200. Authority of State Department of Mental Health.

The State Department of Mental Health may prescribe the form of applications, reports, records, and medical certificates provided for under this chapter, and the information required to be contained; require reports from the head of any treatment facility relating to the admission, examination, diagnosis, release, or discharge of any patient; visit each facility regularly; review the admission procedures of all new patients admitted between visits; provide care and treatment for involuntary admissions of chemically dependent persons; investigate by personal visit complaints made by any patient or by any person on behalf of a patient; and adopt regulations not inconsistent with the provisions of this chapter which it finds to be reasonably necessary for proper and efficient hospitalization and care of chemically dependent persons.

HISTORY: 1986 Act No. 487, Section 2.



SECTION 44-52-210. Comprehensive program for chemically dependent persons.

The Division shall establish a comprehensive and coordinated program of treatment for chemically dependent persons utilizing, to the extent financial resources allow, services of other state agencies, local facilities, and private treatment facilities. The program may include:

(1) emergency treatment provided by a physician affiliated with or part of the medical service of a general hospital;

(2) inpatient treatment; and

(3) outpatient treatment and follow-up treatment, or all of them.

The Division may contract for the use of any public or private facility as an approved treatment facility if the Division, subject to the approval of the Department of Mental Health, considers this to be an effective and economical course to follow.

HISTORY: 1986 Act No. 487, Section 2.






CHAPTER 53 - POISONS, DRUGS AND OTHER CONTROLLED SUBSTANCES

SECTION 44-53-10. General powers of Department of Health and Environmental Control regarding controlled substances.

The Department of Health and Environmental Control shall take cognizance of the interest of the public health as it relates to the sale of drugs and the adulteration thereof and shall make all necessary inquiries and investigations relating thereto. For such purpose it may appoint inspectors, analysts and chemists who shall be subject to its supervision and removal. The Department shall adopt such measures as it may deem necessary to facilitate the enforcement of this chapter. It shall prepare rules and regulations with regard to the proper method of collecting and examining drugs.

HISTORY: 1962 Code Section 32-1451; 1952 Code Section 32-1451; 1942 Code Section 5124; 1932 Code Section 5124; Civ. C. '22 Section 3451; Civ. C. '12 Section 2390; Civ. C. '02 Section 1578; 1898 (22) 804; 1972 (57) 2687.



SECTION 44-53-20. "Food" and "drug" defined.

The term "food" as used in Section 44-53-10 shall include every article used for food or drink by man, including all candies, teas, coffees and spirituous, fermented and malt liquors. The term "drug" as used in Section 44-53-10 shall include all medicines for internal or external use.

HISTORY: 1962 Code Section 32-1452; 1952 Code Section 32-1452; 1942 Code Section 5127; 1932 Code Section 5127; Civ. C. '22 Section 3454; Civ. C. '12 Section 2393; Civ. C. '02 Section 1581; 1898 (22) 804.



SECTION 44-53-30. Persons selling certain articles to furnish samples for analysis.

Every person offering or exposing for sale or delivering to a purchaser any drug or article of food or spirituous, fermented or malt liquor included under the provisions of Section 44-53-10, shall furnish to any analyst, or other officer or agent appointed hereunder who shall apply to him for the purpose and shall tender to him the value of the same, a sample sufficient for the purpose of analysis of any such drug, article of food or drink which is in his possession.

HISTORY: 1962 Code Section 32-1453; 1952 Code Section 32-1453; 1942 Code Section 5126; 1932 Code Section 5126; Civ. C. '22 Section 3453; Civ. C. '12 Section 2392; Civ. C. '02 Section 1580; 1898 (22) 804.



SECTION 44-53-40. Obtaining certain drugs, devices, preparations or compounds by fraud, deceit, or the like.

(A) It is unlawful for a person to obtain or attempt to obtain a drug or device as defined by Section 39-23-20, or any pharmaceutical preparation, chemical, or chemical compound that is restricted in regard to its sale at retail by:

(1) fraud, deceit, misrepresentation, or subterfuge;

(2) forgery or alteration of a prescription;

(3) falsification in any manner of any record of sale required by law;

(4) use of a false name or the giving of a false address;

(5) concealment of a material fact; or

(6) falsely assuming the title of or representing himself to be a person authorized by the laws of this State to possess such drugs, pharmaceutical preparations, chemicals, chemical compound, or devices.

(B) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than two years, or both for a first offense. Conviction for a second or subsequent offense, is a felony and the person must be fined not more than two thousand dollars or imprisoned not more than five years, or both.

A person must not be convicted of a criminal offense under this section unless it is shown by clear and convincing evidence that the drug, pharmaceutical preparation, chemical, chemical compound, or device would not have been obtained but for the fraud, deceit, misrepresentation, subterfuge, forgery, alteration, falsification, concealment, or other prohibited act allegedly practiced by the accused.

HISTORY: 1962 Code Section 32-1453.2; 1973 (58) 768; 1976 Act No. 679, Section 1; 1993 Act No. 184, Section 73.



SECTION 44-53-50. Sale of household and commercial laundry detergent and dishwashing detergent containing phosphorus prohibited.

(A) Except as otherwise provided in this section, a person may use, sell, manufacture, or distribute for use or sale in this State no cleaning agent that contains more than zero percent phosphorus by weight expressed as elemental phosphorus except for an amount not exceeding five-tenths of one percent. For the purposes of this section, "cleaning agent" means a household or commercial laundry detergent, dishwashing compound, household cleaner, household or commercial dishwashing detergent, metal cleaner, industrial cleaner, phosphate compound, or other substance that is intended to be used for cleaning purposes.

(B) A person may use, sell, manufacture, or distribute for use or sale a cleaning agent that contains greater than zero percent phosphorus by weight but does not exceed eight and seven-tenths percent phosphorus by weight that is a substance excluded from the zero percent phosphorus limitation of this section by regulations adopted by the Department of Health and Environmental Control which are based on a finding that compliance with this section would:

(1) create a significant hardship on the user; or

(2) be unreasonable because of the lack of an adequate substitute cleaning agent.

(C) This section does not apply to a cleaning agent that is:

(1) used in dairy, beverage, or food processing equipment;

(2) used in hospitals, veterinary hospitals, clinics, or health care facilities or in agricultural or dairy production or in the manufacture of health care supplies;

(3) used by industry for metal, fabric, or fiber cleaning or conditioning;

(4) manufactured, stored, or distributed for use or sale outside of this State;

(5) used in a laboratory, including a biological laboratory, research facility, chemical laboratory, or engineering laboratory; or

(6) used as a water softening chemical, antiscale chemical, or corrosion inhibitor intended for use in closed systems such as boilers, air conditioners, cooling towers, or hot water heating systems.

(D) The Department of Health and Environmental Control shall promulgate regulations to administer and enforce the provisions of this section. A cleaning agent held for sale or distribution in violation of this section may be seized by appropriate administrative or law enforcement personnel. The seized cleaning agents are considered forfeited.

(E) A person who knowingly sells, manufactures, or distributes any cleaning agent in violation of the provisions of this section shall receive a written warning from the Department of Health and Environmental Control for the first violation. For a subsequent violation, the person is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than one year. Each unlawful sale constitutes a separate violation.

(F) The provisions of this section may not restrict sale by a retailer of a household dishwashing detergent product from inventory existing and in stock at the retailer on July 1, 2012.

HISTORY: 1991 Act No. 108, Section 1; 1993 Act No. 63, Section 1; 2012 Act No. 120, Section 1, (subject to multiple effective dates, see editor's note).



SECTION 44-53-110. Definitions.

As used in this article and Sections 44-49-10, 44-49-40, and 44-49-50:

"Administer" means the direct application of a controlled substance, whether by injection, inhalation, ingestion, or any other means, to the body of a patient or research subject by:

(1) a practitioner (or, in his presence, by his authorized agent); or

(2) the patient or research subject at the direction and in the presence of the practitioner.

"Agent" means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor, or dispenser, except that this term does not include a common or contract carrier, public warehouseman, or employee of the carrier or warehouseman, when acting in the usual or lawful course of the carrier's or warehouseman's business.

"Bureau" means the Bureau of Narcotics and Dangerous Drugs, United States Department of Justice, or its successor agency.

"Commission" means the South Carolina Commission on Alcohol and Drug Abuse.

"Confidant" means a medical practitioner, a pharmacist, a pharmacologist, a psychologist, a psychiatrist, a full-time staff member of a college or university counseling bureau, a guidance counselor or a teacher in an elementary school or in a junior or senior high school, a full-time staff member of a hospital, a duly ordained and licensed member of the clergy, accredited Christian Science practitioner, or any professional or paraprofessional staff member of a drug treatment, education, rehabilitation, or referral center who has received a communication from a holder of the privilege.

"Controlled substance" means a drug, substance, or immediate precursor in Schedules I through V in Sections 44-53-190 , 44-53-210, 44-53-230, 44-53-250, and 44-53-270.

"Controlled substance analogue" means a substance that is intended for human consumption and that either has a chemical structure substantially similar to that of a controlled substance in Schedules I, II, or III or has a stimulant, depressant, analgesic, or hallucinogenic effect on the central nervous system that is substantially similar to that of a controlled substance in Schedules I, II, or III. Controlled substance analogue does not include a controlled substance; any substance generally recognized as safe and effective within the meaning of the Federal Food, Drug and Cosmetic Act, 21 U.S.C. 301 et seq.; any substance for which there is an approved new drug application; or, with respect to a particular person, any substance if an exemption is in effect for investigational use for that person under Section 505 of the Federal Food, Drug and Cosmetic Act, 21 U.S.C. 355.

"Counterfeit substance" means a controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name, or other identifying mark, imprint, number, or device, or any likeness thereof, of a manufacturer, distributor, or dispenser other than the person who, in fact, manufactured, distributed, or dispensed such substance and which, thereby, falsely purports or is represented to be the product of, or to have been distributed by, such other manufacturer, distributor, or dispenser.

"Cocaine base" means an alkaloidal cocaine or freebase form of cocaine, which is the end product of a chemical alteration whereby the cocaine in salt form is converted to a form suitable for smoking. Cocaine base is commonly referred to as "rock" or "crack cocaine".

"Deliver" or "delivery" means the actual, constructive, or attempted transfer of a controlled drug or paraphernalia whether or not there exists an agency relationship.

"Department" means the State Department of Health and Environmental Control.

"Depressant or stimulant drug" means:

(a) a drug which contains any quantity of barbituric acid or any of the salts of barbituric acid, or any derivative of barbituric acid which has been designated as habit forming by the appropriate federal agency or by the department;

(b) a drug which contains any quantity of amphetamine or any of its optical isomers, any salt of amphetamine or any salt of any optical isomer of amphetamine, or any other substance which the appropriate federal agency or the department, after investigation, has found to be capable of being, and by regulation designated as, habit forming because of its stimulant effect on the central nervous system; or

(c) lysergic acid diethylamide or mescaline, or any other substance which the appropriate federal agency or the department, after investigation, has found to have, and by regulation designates as having a potential for abuse because of its stimulant or depressant effect on the central nervous system or its hallucinogenic effect.

"Detoxification treatment" means the dispensing, for a period not in excess of twenty-one days, of a narcotic drug in decreasing doses to an individual in order to alleviate adverse physiological or psychological effects incident to withdrawal from the continuous or sustained use of a narcotic drug and as a method of bringing the individual to a narcotic drug-free state within this period.

"Director" means the Director of the Department of Narcotics and Dangerous Drugs under the South Carolina Law Enforcement Division.

"Dispense" means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling, or compounding necessary to prepare the substance for the delivery.

"Dispenser" means a practitioner who delivers a controlled substance to the ultimate user or research subject.

"Distribute" means to deliver (other than by administering or dispensing) a controlled substance.

"Distributor" means a person who so delivers a controlled substance.

"Drug" means a substance:

(a) recognized in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States, or official National Formulary, or any supplement to any of them;

(b) intended for use in the diagnosis, cure, mitigation, treatment, or prevention of disease in man and animals;

(c) other than food intended to affect the structure or any function of the body of man and animals; and

(d) intended for use as a component of any substance specified in subitem (a), (b), or (c) of this paragraph but does not include devices or their components, parts, or accessories.

"Drug problem" means a mental or physical problem caused by the use or abuse of a controlled substance.

"Holder of the privilege" means a person with an existing or a potential drug problem who seeks counseling, treatment, or therapy regarding such drug problem.

"Imitation controlled substance" means a noncontrolled substance which is represented to be a controlled substance and is packaged in a manner normally used for the distribution or delivery of an illegal controlled substance.

"Immediate precursor" means a substance which the appropriate federal agency or the department has found to be and by regulation has designated as being, or can be proven by expert testimony as being, the principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, or is a reagent, solvent, or catalyst used in the manufacture of controlled substances, the control of which is necessary to prevent, curtail, or limit such manufacture.

"Maintenance treatment" means the dispensing, for a period in excess of twenty-one days, of a narcotic drug in the treatment of an individual for dependence upon heroin or other morphine-like drugs.

"Manufacture" means the production, preparation, propagation, compounding, conversion, or processing of a controlled substance, either directly or indirectly by extraction from substances of natural origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling of its container, except that this term does not include the preparation or compounding of a controlled substance by an individual for his own use or the preparation, compounding, packaging, or labeling of a controlled substance:

(1) by a practitioner as an incident to his administering or dispensing of a controlled substance in the course of his professional practice; or

(2) by a practitioner, or by his authorized agent under his supervision, for the purpose of, or as an incident to, research, teaching, or chemical analysis and not for sale.

"Manufacturer" means any person who packages, repackages, or labels any container of any controlled substance, except practitioners who dispense or compound prescription orders for delivery to the ultimate consumer.

"Marijuana" means:

(1) all species or variety of the marijuana plant and all parts thereof whether growing or not;

(2) the seeds of the marijuana plant;

(3) the resin extracted from any part of the marijuana plant;

(4) every compound, manufacture, salt, derivative, mixture, or preparation of the marijuana plant, marijuana seeds, or marijuana resin.

"Marijuana" does not mean:

(1) the mature stalks of the marijuana plant or fibers produced from these stalks;

(2) oil or cake made from the seeds of the marijuana plant;

(3) any other compound, manufacture, salt, derivatives, mixture, or preparation of the mature stalks (except the resin extracted therefrom);

(4) the sterilized seed of the marijuana plant which is incapable of germination.

"Methamphetamine" includes any salt, isomer, or salt of an isomer, or any mixture or compound containing amphetamine or methamphetamine. Methamphetamine is commonly referred to as "crank", "ice", or "crystal meth".

"Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

(a) opium, coca leaves, and opiates;

(b) a compound, manufacture, salt, derivative or preparation of opium, coca leaves, or opiates;

(c) a substance (and any compound, manufacture, salt, derivative, or preparation thereof) which is chemically identical with any of the substances referred to in subitem (a) or (b). This term does not include decocainized coca leaves or extracts of coca leaves, which extracts do not contain cocaine or ecgonine.

"Noncontrolled substance" means any substance of chemical or natural origin which is not included in the schedules of controlled substances set forth in this article or included in the federal schedules of controlled substances set forth in Title 21, Section 812 of the United States Code or in Title 21, Part 1308 of the Code of Federal Regulations.

"Opiate" means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. It does not include, unless specifically designated as controlled under this article, the dextrorotatory isomer of 3-methoxy-n-methylmorphinan and its salts (dextromethorphan). It does include racemic and levorotatory forms.

"Opium poppy" means the plant of the species Papaver somniferum L., except the seed thereof.

"Paraphernalia" means any instrument, device, article, or contrivance used, designed for use, or intended for use in ingesting, smoking, administering, manufacturing, or preparing a controlled substance and does not include cigarette papers and tobacco pipes but includes, but is not limited to:

(1) metal, wooden, acrylic, glass, stone, plastic, or ceramic marijuana or hashish pipes with or without screens, permanent screens, hashish heads, or punctured metal bowls;

(2) water pipes designed for use or intended for use with marijuana, hashish, hashish oil, or cocaine;

(3) carburetion tubes and devices;

(4) smoking and carburetion masks;

(5) roach clips;

(6) separation gins designed for use or intended for use in cleaning marijuana;

(7) cocaine spoons and vials;

(8) chamber pipes;

(9) carburetor pipes;

(10) electric pipes;

(11) air-driven pipes;

(12) chilams;

(13) bongs;

(14) ice pipes or chillers.

"Peyote" means all parts of the plant presently classified botanically as Lophophora Williamsii Lemaire, whether growing or not; the seeds thereof; any extract from any part of such plant; and every compound, manufacture, salt, derivative, mixture, or preparation of such plant, its seeds, or extracts.

"Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.

"Practitioner" means:

(1) a physician, dentist, veterinarian, podiatrist, scientific investigator, or other person licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to, or to administer a controlled substance in the course of professional practice or research in this State;

(2) a pharmacy, hospital, or other institution licensed, registered, or otherwise permitted to distribute, dispense, conduct research with respect to, or to administer a controlled substance in the course of professional practice or research in this State.

"Production" includes the manufacture, planting, cultivation, growing, or harvesting of a controlled substance.

"Ultimate user" means a person who lawfully possesses a controlled substance for his own use or for the use of a member of his household or for administration to an animal owned by him or a member of his household.

HISTORY: 1962 Code Section 32-1510.27; 1971 (57) 800; 1972 (57) 2621; 1973 (58) 289; 1974 (58) 2284, 2855; 1975 (59) 104; 1976 Act No. 672, Section 1; 1980 Act No. 361, Section 1; 1982 Act No. 400, Section 1; 1982 Act No. 427, Section 1; 1987 Act No. 128 Section 2; 1990 Act No. 604, Section 5; 2000 Act No. 355, Section 2; 2005 Act No. 127, Section 2, eff June 7, 2005.



SECTION 44-53-120. Duties of State Law Enforcement Division.

The State Law Enforcement Division shall:

(1) Cooperate with Federal and other State agencies in discharging its responsibilities concerning traffic in narcotics and controlled substances and in suppressing the abuse of dangerous substances;

(2) Coordinate and cooperate in training programs on controlled substances law enforcement at the local and State levels;

(3) Cooperate with the Federal Bureau of Narcotics and Dangerous Drugs by establishing a centralized unit within the South Carolina Law Enforcement Division which shall accept, catalogue, file and collect statistics, including records of drug dependent persons and other controlled substance law offenders within the State, and make such information available for Federal, State, and local law-enforcement purposes; and collect and furnish statistics for other appropriate purposes;

(4) Coordinate and cooperate in programs of eradication aimed at destroying wild or illicit growth of plant species from which controlled substances may be extracted.

(5) promulgate regulations to provide uniform procedures for the seizure, inventory, reporting, auditing, handling, testing, storage, preservation for evidentiary use, and destruction or other lawful disposition of controlled substances.

HISTORY: 1962 Code Section 32-1510.23; 1971 (57) 800; 1992 Act No. 387, Section 1.



SECTION 44-53-130. Coordination of law enforcement.

The State Law Enforcement Division shall formulate a plan to coordinate the controlled substance enforcement effort from the local to the State level.

HISTORY: 1962 Code Section 32-1510.24; 1971 (57) 800.



SECTION 44-53-140. Certain communications and observations shall be privileged.

Whenever a holder of the privilege shall seek counselling, treatment, or therapy for any drug problem from a confidant, no statement made by such holder and no observation or conclusion derived from such confidant shall be admissible against such holder in any proceeding. The results of any examination to determine the existence of illegal or prohibited drugs in a holder's body shall not be admissible in any proceeding against such holder.

The privilege belongs to the holder and if he waives the right to claim the privilege the communication between the holder of the privilege and the confidant shall be admissible in evidence in any proceeding.

There is no privilege if the services of a confidant are sought to enable the holder of the privilege to commit or plan to commit a crime or a tort.

HISTORY: 1962 Code Section 32-1510.25; 1971 (57) 800; 1973 (58) 289.



SECTION 44-53-150. Study and review of penalties relating to marihuana.

Within one year after the date the Federal Commission on Marihuana and Drug Abuse submits its report to the President and the United States Congress, the permanent committee on narcotics and controlled substances shall conduct a comprehensive study and review of the penalties established in this article concerning offenses relating to the use and possession of marihuana.

HISTORY: 1962 Code Section 32-1510.26; 1971 (57) 800.



SECTION 44-53-160. Manner in which changes in schedule of controlled substances shall be made.

(A)(1) Annually, within thirty days after the convening of each regular session of the General Assembly, the department shall recommend to the General Assembly any additions, deletions, or revisions in the schedules of controlled substances enumerated in Sections 44-53-190, 44-53-210, 44-53-230, 44-53-250, and 44-53-270 which the department deems necessary. Except as otherwise provided in this section, the department shall not make any additions, deletions, or revisions in the schedules until after notice and an opportunity for a hearing is afforded to all interested parties. In making a recommendation to the General Assembly regarding a substance, the department shall consider the following:

(a) the actual or relative potential for abuse;

(b) the scientific evidence of the substance's pharmacological effect, if known;

(c) the state of current scientific knowledge regarding the substance;

(d) the history and current pattern of abuse;

(e) the scope, duration, and significance of abuse;

(f) the risk to public health;

(g) the potential of the substance to produce psychic or physiological dependence liability;

(h) whether the substance is an immediate precursor of a substance already controlled pursuant to this chapter; and

(i) whether the substance has an accepted or recognized medical use.

(2) After considering the factors listed in subsection (A)(1), the department shall make a recommendation to the General Assembly specifying to what schedule the substance should be added, deleted, or rescheduled, if the department finds that the substance has a potential for abuse.

(B) Except as otherwise provided in this section, during the time the General Assembly is not in session, the department may add, delete, or reschedule a substance as a controlled substance after providing notice and a hearing to all interested parties. The addition, deletion, or rescheduling of a substance pursuant to this subsection has the full force of law unless overturned by the General Assembly. Upon the addition, deletion, or rescheduling of a substance, the department shall forward copies of the change to the Chairmen of the Medical Affairs Committee and the Judiciary Committee of the Senate, the Medical, Military, Public and Municipal Affairs Committee, and the Judiciary Committee of the House of Representatives, and to the Clerks of the Senate and House, and shall post the schedules on the department's website indicating the change and specifying the effective date of the change.

(C) If a substance is added, deleted, or rescheduled as a controlled substance pursuant to federal law or regulation, the department shall, at the first regular or special meeting of the South Carolina Board of Health and Environmental Control within thirty days after publication in the federal register of the final order designating the substance as a controlled substance or rescheduling or deleting the substance, add, delete, or reschedule the substance in the appropriate schedule. The addition, deletion, or rescheduling of a substance by the department pursuant to this subsection has the full force of law unless overturned by the General Assembly. The addition, deletion, or rescheduling of a substance by the department pursuant to this subsection must be in substance identical with the order published in the federal register effecting the change in federal status of the substance. Upon the addition, deletion, or rescheduling of a substance, the department shall forward copies of the change to the Chairmen of the Medical Affairs Committee and the Judiciary Committee of the Senate, the Medical, Military, Public and Municipal Affairs Committee, and the Judiciary Committee of the House of Representatives, and to the Clerks of the Senate and House, and shall post the schedules on the department's website indicating the change and specifying the effective date of the change.

(D) The department shall exclude any nonnarcotic substance from a schedule if the substance may, under the federal Food, Drug, and Cosmetic Act and the laws of this State, be lawfully sold over the counter without a prescription.

(E) The department's addition, deletion, or rescheduling of a substance as a controlled substance is governed by this section and is not subject to the promulgation requirements of Title 1, Chapter 23.

HISTORY: 1962 Code Section 32-1510.28; 1971 (57) 800; 1974 (58) 2228; 2010 Act No. 273, Section 36, eff June 2, 2010; 2012 Act No. 140, Section 1, eff April 2, 2012.



SECTION 44-53-170. Nomenclature of controlled substances in schedules.

The controlled substances listed, or to be listed, in the schedules in Sections 44-53-190, 44-53-210, 44-53-230, 44-53-250 and 44-53-270 are included by whatever official, chemical or trade name designated as well as the common or usual name designated.

HISTORY: 1962 Code Section 32-1510.29; 1971 (57) 800.



SECTION 44-53-180. Tests for inclusion of substance in Schedule I.

The Department shall place a substance in Schedule I if it finds that the substance has:

(a) A high potential for abuse;

(b) No accepted medical use in treatment in the United States; and

(c) A lack of accepted safety for use in treatment under medical supervision.

HISTORY: 1962 Code Section 32-1510.30; 1971 (57) 800.



SECTION 44-53-190. Schedule I.

(A) The controlled substances listed in this section are included in Schedule I.

(B) Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters, and ethers, unless specifically excepted, whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation:

1. Acetylmethadol

2. Allylprodine

3. Alphacetylmethadol

4. Alphameprodine

5. Alphamethadol

6. Benzethidine

7. Betacetylmethadol

8. Betameprodine

9. Betamethadol

10. Betaprodine

11. Clonitazene

12. Dextromoramide

13. [Deleted]

14. Diampromide

15. Diethylthiambutene

16. Dimenoxadol

17. Dimepheptanol

18. Dimethylthiambutene

19. Dioxaphetyl butyrate

20. Dipipanone

21. Ethylmethylthiambutene

22. Etonitazene

23. Etoxeridine

24. Furethidine

25. Hydroxypethidine

26. Ketobemidone

27. Levomoramide

28. Levophenacylmorphan

29. Morpheridine

30. Noracymethadol

31. Norlevorphanol

32. Normethadone

33. Norpipanone

34. Phenadoxone

35. Phenampromide

36. Phenomorphan

37. Phenoperidine

38. Piritramide

39. Proheptazine

40. Properidine

41. Racemoramide

42. Trimeperidine

43. Propiram

44. Difenoxin

45. Alfentanyl

46. Tilidine

47. Alphamethylfentanyl (N-[1-(alpha-methyl-beta-phenyl) ethyl-4-piperidyl] propionanilide; 1-(1-methyl-2-phenylethyl-4-(N-pro-panilido) piperidine).

(C) Any of the following opium derivatives, their salts, isomers, and salts of isomers, unless specifically excepted, whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

1. Acetorphine

2. Acetyldihydrocodeine

3. Benzylmorphine

4. Codeine methylbromide

5. Codeine-N-Oxide

6. Cyprenorphine

7. Desomorphine

8. Dihydromorphine

9. Etorphine

10. Heroin

11. Hydromorphinol

12. Methyldesorphine

13. Methylhydromorphine

14. Morphine methylbromide

15. Morphine methylsulfonate

16. Morphine-N-Oxide

17. Myrophine

18. Nicocodeine

19. Nicomorphine

20. Normorphine

21. Pholcodine

22. Thebacon

23. Drotebanol

(D) Any material, compound, mixture, or preparation which contains any quantity of the following hallucinogenic substances, their salts, isomers, and salts of isomers, unless specifically excepted, whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

1. 3,4-methylenedioxy amphetamine

2. 5-methoxy-3,4-methylenedioxy amphetamine

3. 3,4-methylenedioxymethamphetamine (MDMA)

4. 3,4,5-trimethoxy amphetamine

5. Bufotenine

6. Diethyltryptamine (DET)

7. Dimethyltryptamine (DMT)

8. 4-methyl-2,5-dimethoxyamphetamine (STP)

9. Ibogaine

10. Lysergic acid diethylamide (LSD)

11. Marijuana

12. Mescaline

13. Peyote

14. N-ethyl-3-piperidyl benzilate

15. N-methyl-3-piperidyl benzilate

16. Psilocybin

17. Psilocyn

18. Tetrahydrocannabinol (THC)

19. 2,5-dimethoxyamphetamine

20. 4-bromo-2,5-dimethoxyamphetamine

21. 4-Methoxyamphetamine

22. Thiophene analog of phencyclidine

23. Parahexyl

24. Synthetic cannabinoids.--Any material, compound, mixture, or preparation that is not listed as a controlled substance in Schedule I through V, is not an FDA-approved drug, and contains any quantity of the following substances, their salts, isomers (whether optical, positional, or geometric), homologues, and salts of isomers and homologues, unless specifically excepted, whenever the existence of these salts, isomers, homologues, and salts of isomers and homologues is possible within the specific chemical designation:

a. Naphthoylindoles. Any compound containing a 3-(1-naphthoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the naphthyl ring to any extent. Including, but not limited to, JWH-015, JWH-018, JWH-019, JWH-073, JWH-081, JWH-122, JWH-200, JWH-210, JWH-398, AM-2201, WIN 55-212, AM-2201 (C1 analog), AM-1220.

b. Naphthylmethylindoles. Any compound containing a 1H-indol-3-yl-(1-naphthyl)methane structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the naphthyl ring to any extent.

c. Naphthoylpyrroles. Any compound containing a 3-(1-naphthoyl)pyrrole structure with substitution at the nitrogen atom of the pyrrole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the pyrrole ring to any extent and whether or not substituted in the naphthyl ring to any extent. Including, but not limited to, JWH-307, JWH-370, JWH-176.

d. Naphthylmethylindenes. Any compound containing a naphthylideneindene structure with substitution at the 3-position of the indene ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indene ring to any extent and whether or not substituted in the naphthyl ring to any extent.

e. Phenylacetylindoles. Any compound containing a 3-phenylacetylindole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent. Including, but not limited to, SR-18, RCS-8, JWH-203, JWH-250, JWH-251.

f. Cyclohexylphenols. Any compound containing a 2-(3-hydroxycyclohexyl)phenol structure with substitution at the 5-position of the phenolic ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not substituted in the cyclohexyl ring to any extent. Including, but not limited to, CP 47,497 (and homologues), cannabicyclohexanol, CP-55, 940.

g. Benzoylindoles. Any compound containing a 3-(benzoyl)indole structure with substitution at the nitrogen atom of the indole ring by an alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl, or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the phenyl ring to any extent. Including, but not limited to, AM-694, Pravadoline (WIN 48,098), RCS-4, AM-630, AM-1241, AM-2233.

h. 2,3-Dihydro-5-methyl-3-(4-morpholinylmethyl)pyrrolo [1,2,3-de]-1, 4-benzoxazin-6-yl]-1-napthalenylmethanone (WIN 55,212-2).

i. 9-(hydroxymethyl)-6,6-dimethy l-3-(2-methyloctan-2-yl)-6a,7,10,10a-tetrahydrobenzo[c]chromen-1-ol 7370 (HU-210, HU-211).

j. Adamantoylindoles. Any compound containing a 3-(1-adamantoyl)indole structure with substitution at the nitrogen atom of the indole ring by a alkyl, haloalkyl, alkenyl, cycloalkylmethyl, cycloalkylethyl, 1-(N-methyl-2-piperidinyl)methyl or 2-(4-morpholinyl)ethyl group, whether or not further substituted in the indole ring to any extent and whether or not substituted in the adamantyl ring system to any extent.

(E) Depressants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substance having a depressant effect on the central nervous system, including its salts, isomers, and salts of isomers if possible within the specific chemical designation:

(1) Mecloqualone;

(2) Methaqualone; or

(3) Gamma Hydroxybutyric Acid.

(F) Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers, and salts of isomers:

(1) Fenethylline;

(2) N-ethylamphetamine;

(3) Cathinone; or

(4) Substituted Cathinones.

Any compound (not being bupropion) structurally derived from 2-amino-1-phenyl-1-propanone by modification in any of the following ways:

(a) by substitution in the phenyl ring to any extent with alkyl, alkoxy, alkylenedioxy, haloalkyl or halide substituents, whether or not further substituted in the phenyl ring by one or more other univalent substituents;

(b) by substitution at the 3-position with an alkyl substituent;

(c) by substitution at the nitrogen atom with alkyl or dialkyl groups, benzyl or methoxybenzyl groups; or

(d) by inclusion of the nitrogen atom in a cyclic structure.

Including, but not limited to: Methylone, Mephedrone, 3,4-Methylenedioxypyrovalerone (MDPV), Butylone, Methedrone, 4-Methylethcathinone, Flephedrone, Pentylone, Pentedrone, Buphedrone.

HISTORY: 1962 Code Section 32-1510.31; 1971 (57) 800; 1974 (58) 2228; 1976 Act No. 672 Sections 2-4; 1978 Act No. 452 Section 1; 1981 Act No. 72, Section 1; 1982 Act No. 423 Sections 1, 2; 1985 Act No. 59 Sections 1-3; 2000 Act No. 355, Section 3; 2002 Act No. 267, Section 1, eff May 20, 2002; 2012 Act No. 140, Section 2, eff April 2, 2012.



SECTION 44-53-200. Tests for inclusion of substance in Schedule II.

The Department shall place a substance in Schedule II if it finds that:

(a) It has a high potential for abuse;

(b) It has a currently accepted medical use in treatment in the United States, or currently accepted medical use with severe restrictions; and

(c) Abuse may lead to severe psychic or physical dependence.

HISTORY: 1962 Code Section 32-1510.32; 1971 (57) 800.



SECTION 44-53-210. Schedule II.

(a) The controlled substances listed in this section are included in Schedule II.

(b) Any of the following substances except those narcotic drugs listed in other schedules whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by combination of extraction and chemical synthesis:

(1) Opium and opiate, and any salt, compound, derivative, or preparation of opium or opiate, excluding Apomorphine, Nalbuphine, Naloxone, and Naltrexone, and their respective salts;

(2) Any salt, compound, isomer, derivative, or preparation thereof which is chemically equivalent or identical with any of the substances referred to in paragraph (1), but not including the isoquinoline alkaloids of opium;

(3) Opium poppy and poppy straw;

(4) Coca leaves and any salt, compound, derivative, or preparation of coca leaves, and any salt, compound, derivative, or preparation thereof which is chemically equivalent or identical with any of these substances, but not including decocainized coca leaves or extractions which do not contain cocaine or ecgonine.

(c) Any of the following opiates, including their isomers, esters, ethers, salts, and salts of isomers, esters and ethers, unless specifically excepted, whenever the existence of such isomers, esters, ethers, and salts is possible within the specific chemical designation:

1. Alphaprodine

2. Anileridine

3. Bezitramide

4. Dihydrocodeine

5. Diphenoxylate

6. Fentanyl

7. Isomethadone

8. Levomethorphan

9. Levorphanol

10. Metazocine

11. Methadone

12. Methadone - Intermediate, 4-cyano-2-dimethylamino-4, 4-diphenyl butane

13. Moramide - Intermediate, 2-methyl-3-morpholino-1, 1-diphenylpropane-carboxylic acid

14. Pentazocine (to be administered by injection only)

15. Pethidine (meperidine).

16. Pethidine - Intermediate-A, 4-cyano-1-methyl-4-phenyl-piperidine

17. Pethidine - Intermediate-B, ethyl-4-phenylpiperidine-4-carboxylate

18. Pethidine - Intermediate-C, 1-methyl-4-phenylpiperidine-4-carboxylic acid

19. Phenazocine

20. Piminodine

21. Racemethorphan

22. Racemorphan

23. Dextropropoxyphene [alpha-(+)-4-dimethylamino-1, 2-diphenyl-3-methyl-2-propionoxybutane], in bulk form.

24. Sufentanil

(d) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system:

1. Amphetamine, its salts, optical isomers, and salts of its optical isomers.

2. Methamphetamine, its salts, and salts of isomers.

3. Phenmetrazine and its salts.

4. Methylphenidate.

(e) [Deleted]

(f) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system:

1. Amobarbital

2. Secobarbital

3. Pentobarbital

4. Phencyclidine

5. Phencyclidine immediate precursors:

(a) 1-phenylcyclohexylamine

(b) 1-piperidinocyclohexanecarbonitrile (PCC).

(g) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substance:

(1) Immediate precursor to amphetamine and methamphetamine:

(i) Phenylacetone, also known as phenyl-2-propanone; P2P; benzyl methyl ketone; methyl benzyl ketone.

HISTORY: 1962 Code Section 32-1510.33; 1971 (57) 800; 1973 (58) 349; 1974 (58) 2228, 2284; 1976 Act No. 672 Section 5; 1978 Act No. 452 Section 2; 1979 Act No. 118 Section 1; 1980 Act No. 388, Section 1; 1981 Act No. 72, Section 2; 1982 Act No. 423, Section 3; 1985 Act No. 59 Sections 4, 5; 1994 Act No. 456, Section 1.



SECTION 44-53-220. Tests for inclusion of substance in Schedule III.

The Department shall place a substance in Schedule III if it finds that:

(a) It has a potential for abuse less than the substances listed in Schedules I and II;

(b) It has a currently accepted medical use in treatment in the United States; and

(c) Abuse of the substance may lead to moderate or low physical dependence or high psychological dependence.

HISTORY: 1962 Code Section 32-1510.34; 1971 (57) 800.



SECTION 44-53-230. Schedule III.

(a) The controlled substances listed in this section are included in Schedule III.

(b) Any material, compound, mixture or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system:

1. Benzphetamine

2. Chlorphentermine

3. Clortermine

4. (Deleted)

5. Phendimetrazine

(c) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system:

1. any compound, mixture, or preparation containing amobarbital, secobarbital, pentobarbital or any salt thereof and one or more other active ingredients which are not listed in any schedule;

2. any suppository dosage form containing amobarbital, secobarbital, pentobarbital, or any salt of any of these drugs and approved by the United States Food and Drug Administration for marketing only as a suppository;

3. any substance which contains any quantity of a derivative or barbituric acid or any salt thereof;

4. Chlorhexadol;

5. Gamma Hydroxybutyric Acid, and its salts, isomers, and salts of isomers contained in a drug product for which an application has been approved under Section 505 of the Federal Food, Drug and Cosmetic Act;

6. Glutehimide;

7. Lysergic Acid;

8. Lysergic Acid Amide;

9. Methyprylon;

10. Sulfondiethylmethane;

11. Sulfonethylmethane;

12. Sulfonmethane.

(d) Nalorphene

(e) Any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, or any salts thereof:

1. Not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium.

2. Not more than 1.8 grams of codeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, non-narcotic ingredients in recognized therapeutic amounts.

3. Not more than 300 milligrams of dihydrocodeinone per 100 milliliters or not more than 15 milligrams per dosage unit, with a four-fold or greater quantity of an isoquinoline alkaloid of opium.

4. Not more than 300 milligrams of dihydrocodeinone per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, non-narcotic ingredients in recognized therapeutic amounts.

5. Not more than 1.8 grams of dihydrocodeine per 100 milliliters or not more than 90 milligrams per dosage unit, with one or more active, non-narcotic ingredients in recognized therapeutic amounts.

6. Not more than 300 milligrams of ethylmorphine per 100 milliliters or not more than 15 milligrams per dosage unit, with one or more active, non-narcotic ingredients in recognized therapeutic amounts.

7. Not more than 500 milligrams of opium per 100 milliliters or per 100 grams, or not more than 25 milligrams per dosage unit, with one or more active, non-narcotic ingredients in recognized therapeutic amounts.

8. Not more than 50 milligrams of morphine per 100 milliliters or per 100 grams with one or more active, non-narcotic ingredients in recognized therapeutic amounts.

HISTORY: 1962 Code Section 32-1510.35; 1971 (57) 800; 1974 (58) 2228, 2284; 1975 (59) 104; 1979 Act No. 118, Section 2; 1982 Act No. 423, Section 4; 2000 Act No. 355, Section 4.



SECTION 44-53-240. Tests for inclusion of substance in Schedule IV.

The Department shall place a substance in Schedule IV if it finds that:

(a) It has a low potential for abuse relative to the substances in Schedule III;

(b) It has a currently accepted medical use in treatment in the United States; and

(c) Abuse of the substance may lead to limited physical or psychological dependence relative to substances in Schedule III.

HISTORY: 1962 Code Section 32-1510.36; 1971 (57) 800.



SECTION 44-53-250. Schedule IV.

The controlled substances in this section are included in Schedule IV.

(a) Depressants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a depressant effect on the central nervous system, including its salts, isomers (whether position, geometric, or optical), and salts of such isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Alprazolam

(2) Barbital

(3) Bromazepam

(4) Camazepam

(5) Chloral Betaine

(6) Chloral Hydrate

(7) Chlordiazepoxide

(8) Clobazam

(9) Clonazepam

(10) Clorazepate

(11) Clotiazepam

(12) Cloxazolam

(13) Delorazepam

(14) Diazepam

(15) Estazolam

(16) Ethchlorvynol

(17) Ethinamate

(18) Ethyl Loflazepate

(19) Fludiazepam

(20) Flunitrazepam

(21) Flurazepam

(22) Halazepam

(23) Haloxazolam

(24) Ketazolam

(25) Loprazolam

(26) Lorazepam

(27) Lormetazepam

(28) Mebutamate

(29) Medazepam

(30) Meprobamate

(31) Methohexital

(32) Methylphenobarbital

(33) Nimetazepam

(34) Nitrazepam

(35) Nordiazepam

(36) Oxazepam

(37) Oxazolam

(38) Paraldehyde

(39) Petrichloral

(40) Phenobarbital

(41) Pinazepam

(42) Prazepam

(43) Temazepam

(44) Tetrazepam

(45) Triazolam.

(b) Stimulants. Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation which contains any quantity of the following substances having a stimulant effect on the central nervous system, including its salts, isomers (whether position, geometric, or optical), and salts of such isomers whenever the existence of such salts, isomers, and salts of isomers is possible within the specific chemical designation:

(1) Diethylpropion

(2) Mazindol

(3) Phentermine

(4) Pemoline, including organometallic complexes and chelates thereof

(5) Pipradol

(6) SPA [(-)-1-Dimethylamino-1, 2-diphenylethane].

(c) Any material, compound, mixture or preparation containing any quantity of the following substance, including its salts, isomers (whether position, geometric, or optical) and salts of such isomers whenever the existence of such salts, isomers, and salts of isomers is possible:

(1) Fenfluramine.

(d) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture or preparation which contains any quantity of the following substances, including its salts;

(1) [Blank]

(e) Unless specifically excepted or unless listed in another schedule, any material, compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, or any salts thereof:

(1) Not more than one milligram of difenoxin and not less than twenty-five micrograms of atropine sulfate per dosage unit.

(2) Dosage forms of Dextropropoxyphene [Alpha-(+)-4-dimethylamino-1, 2-diphenyl-3-methyl-2-propionoxybutane].

(f) Pentazocine hydrochloride and acetaminophen, pentazocine hydrochloride and aspirin, and pentazocine and naloxone hydrochloride (all for oral administration only).

(g) Butorphanol

HISTORY: 1962 Code Section 32-1510.37; 1971 (57) 800; 1974 (58) 2228; 1976 Act No. 672 Section 6; 1978 Act No. 452 Sections 3, 4; 1979 Act No. 118 Section 3; 1981 Act No. 72, Section 3; 1982 Act No. 423 Section 5; 1985 Act No. 59 Sections 6, 7; 1994 Act No. 456, Section 2; 2000 Act No. 355, Section 9.



SECTION 44-53-260. Tests for inclusion of substance in Schedule V.

The Department shall place a substance in Schedule V if it finds that:

(a) It has a low potential for abuse relative to the substances listed in Schedule IV;

(b) It has a currently accepted medical use in treatment in the United States; and

(c) Abuse of the substance may lead to limited physical dependence or psychological dependence relative to the substances listed in Schedule IV.

HISTORY: 1962 Code Section 32-1510.38; 1971 (57) 800.



SECTION 44-53-270. Schedule V.

(a) The controlled substances listed in this section are included in Schedule V.

(b) Any compound, mixture, or preparation containing limited quantities of any of the following narcotic drugs, which shall include one or more non-narcotic active medicinal ingredients in sufficient proportion to confer upon the compound, mixture, or preparation, valuable medicinal qualities other than those possessed by the narcotic drug alone:

(1) Not more than 200 milligrams of codeine per 100 milliliter or per 100 grams;

(2) Not more than 100 milligrams of dihydrocodeine per 100 milliliters or per 100 grams;

(3) Not more than 100 milligrams of ethylmorphine per 100 milliliters or per 100 grams;

(4) Not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit;

(5) Not more than 100 milligrams of opium per 100 milliliters or per 100 grams.

(6) Not more than one-half milligram of difenoxin and not less than twenty-five micrograms of atropine sulfate per dosage unit.

HISTORY: 1962 Code Section 32-1510.39; 1971 (57) 800; 1978 Act No. 452 Section 5; 1979 Act No. 118 Section 4; 1985 Act No. 59 Section 8.



SECTION 44-53-280. Promulgation of rules and regulations; requirement of professional license; expiration of registration; failure to renew registration; reinstatement; fees and penalties.

(A) The department may promulgate regulations and may charge reasonable fees relating to the license and control of the manufacture, distribution, and dispensing of controlled substances.

(B) No person engaged in a profession or occupation for which a license is required by law may be registered under this article unless the person holds a valid license of that profession or occupation.

(C) A class 20-28 registration, as provided for by the board in regulation, expires October first of each year. A registrant who fails to renew by October thirty-first must be penalized twenty-five dollars. If failure to renew continues beyond October thirty-first, the registrant must be notified, by certified mail return receipt requested, sent to the registrant's last known address, that continued failure to renew will result in the cancellation of the registration. The registration of a registrant who fails to renew by December thirty-first is canceled. However, registration may be reinstated upon payment of the renewal fees due and a penalty of one hundred dollars if the registrant is otherwise in good standing and presents a satisfactory explanation for failure to renew.

(D) All registrations other than class 20-28, as provided for by the board in regulation, expire on April first of each year. A registrant who fails to renew by April thirtieth must be penalized twenty-five dollars. If failure to renew continues beyond April thirtieth, the registrant must be notified, by certified mail return receipt requested, sent to the registrant's last known address, that continued failure to renew will result in cancellation of the registration. The registration of a registrant who fails to renew by June thirtieth is canceled. However, registration may be reinstated upon payment of the renewal fees due and a penalty of one hundred dollars if the registrant is otherwise in good standing and presents a satisfactory explanation for failure to renew.

(E) Refusal by the department to reinstate a canceled registration after payment of the renewal fee and penalty and presentation of an explanation constitutes a refusal to renew and the procedures under Section 44-53-320 apply.

(F) For class 20-28 registrants, initial registrations issued before July first expire October first of that same year, and initial registrations issued on or after July first expire October first of the following year. For classes other than class 20-28, initial registrations issued before January first expire April first of the following year, and initial registrations issued on or after January first expire April first of the following year.

HISTORY: 1962 Code Section 32-1510.40; 1971 (57) 800; 1974 (58) 2228; 1977 Act No. 73, Section 1; 1981 Act No. 79, Section 1; 1994 Act No. 457, Section 1.



SECTION 44-53-290. Requirement of and authority granted by registration; individuals exempt from registration; registration for maintenance and detoxification treatment.

(a) Every person who manufactures, distributes, or dispenses any controlled substance or who proposes to engage in the manufacture, distribution, or dispensing of any controlled substance, shall obtain a registration issued by the Department in accordance with its rules and regulations.

(b) Persons registered by the Department under this article to manufacture, distribute, dispense, or conduct research with controlled substances may possess, manufacture, distribute, dispense, or conduct research with those substances to the extent authorized by their registration and in conformity with the other provisions of this article.

(c) The following persons need not register and may lawfully possess controlled substances under this article:

(1) An agent or employee of any registered manufacturer, distributor, or dispenser of any controlled substance if he is acting in the usual course of his business or employment;

(2) A common or contract carrier or warehouseman, or an employee thereof, whose possession of any controlled substance is in the usual course of business or employment;

(3) An ultimate user or a person in possession of any controlled substance pursuant to a lawful order of a practitioner or in lawful possession of a Schedule V substance.

(d) The Department may, by regulation, waive the requirement for registration of certain manufacturers, distributors or dispensers if it finds it consistent with the public health and safety.

(e) A separate registration shall be required at each principal place of business or professional practice where the applicant manufactures, distributes or dispenses controlled substances.

(f) The Department is authorized to inspect the establishment of a registrant or an applicant for a registration in accordance with the rules and regulations promulgated by it.

(g) The Department may authorize persons engaged in research on the use and effects of controlled substances to withhold the names and other identifying characteristics of individuals who are the subjects of the research. Persons who obtain this authorization are not compelled in any civil, criminal, administrative, legislative, or other proceeding to identify the individuals who are the subjects of research for which the authorization was obtained.

(h) The Department may authorize the possession and distribution of controlled substances by persons engaged in research. Persons who obtain this authorization are exempt from State prosecution for possession and distribution of controlled substances to the extent of the authorization.

(i) Practitioners who dispense narcotic drugs to individuals for maintenance treatment or detoxification treatment shall obtain annually a separate registration for that purpose. The Board shall register an applicant to dispense but not prescribe narcotic drugs to individuals for maintenance treatment or detoxification treatment, or both,

(1) if the applicant is a practitioner who is otherwise qualified to be registered under the provisions of this article to engage in the treatment with respect to which registration has been sought;

(2) if the Board determines that the applicant will comply with standards established by the Board respecting security of stocks of narcotic drugs for such treatment, and the maintenance of records in accordance with Section 44-53-340 and the rules issued by the Board on such drugs; and

(3) if the Board determines that the applicant will comply with standards established by the Board after consultation with the South Carolina Methadone Council respecting the quantities of narcotic drugs which may be provided for unsupervised use by individuals in such treatment.

(j) Pursuant to the procedures set forth in Section 44-53-300, the department may issue a registration in Schedule V to a nurse practitioner certified to prescribe Schedule V controlled substances by the State Board of Nursing for South Carolina and to a physician's assistant certified to prescribe Schedule V controlled substances by the State Board of Medical Examiners. A nurse practitioner or a physicians' assistant registered by the department pursuant to this subsection may not acquire, possess, or dispense, other than by prescription, a controlled substance except as provided by law.

HISTORY: 1962 Code Section 32-1510.41; 1971 (57) 800; 1975 (59) 104; 1993 Act No. 124, Section 3.



SECTION 44-53-300. Granting of registration.

(a) The Department shall register an applicant to manufacture, distribute, or dispense controlled substances included in Sections 44-53-190, 44-53-210, 44-53-230, 44-53-250 and 44-53-270 if it determines that the issuance of such registration is consistent with the public interest. In determining the public interest, the following factors shall be considered:

(1) Maintenance of effective controls against diversion of controlled substances into other than legitimate medical, scientific, or industrial channels;

(2) Compliance with applicable state or federal law;

(3) Promotion and technical advances in the art of manufacturing these substances and the development of new substances;

(4) Prior conviction record of applicant under Federal and State laws relating to the manufacture, distribution or dispensing of such substances;

(5) Past experience in the manufacture, distribution, and dispensing of controlled substances and the existence in the establishment of effective controls against diversion;

(6) Such other factors as may be relevant to and consistent with the public health and safety; and

(7) Licensing by a federal agency.

(b) A registration granted under subsection (a) of this section shall not entitle a registrant to manufacture and distribute controlled substances in Schedule I or II other than those specified in the registration.

(c) Within the discretion of the Department, practitioners may be registered to dispense one or more controlled substances in Schedules II through V if they are authorized to dispense drugs under the law of this State. Such practitioners, properly registered with the Department to dispense controlled substances, may also conduct research with non-narcotic controlled substances in Schedules II through V without additional registration as a researcher, provided that prior to engaging in such research, the practitioner shall notify the Department in writing of the scope of such research and the name of the controlled substances to be utilized. Practitioners desiring to conduct research with Schedule I controlled substances or with narcotic controlled substances in Schedules II through V shall first obtain a separate researcher registration from the Department.

(d) The Department shall permit persons to apply for registration within sixty days after June 17, 1971 who own or operate any establishment engaged in the manufacture, distribution, or dispensing of any controlled substances prior to June 17, 1971 and who are registered by the State.

(e) Compliance by manufacturers and distributors with the provisions of the Federal law respecting registration (excluding fees) entitles them to be registered under this article.

HISTORY: 1962 Code Section 32-1510.42; 1971 (57) 800; 1981 Act No. 79, Sections 2, 3.



SECTION 44-53-310. Grounds for denial, revocation or suspension of registration; civil fine.

(a) An application for a registration or a registration granted pursuant to Section 44-53-300 to manufacture, distribute, or dispense a controlled substance, may be denied, suspended, or revoked by the Board upon a finding that the registrant:

(1) Has materially falsified any application filed pursuant to this article;

(2) Has been convicted of a felony or misdemeanor under any State or Federal law relating to any controlled substance;

(3) Has had his Federal registration suspended or revoked to manufacture, distribute, or dispense controlled substances; or

(4) Has failed to comply with any standard referred to in Section 44-53-290(i).

(b) The department may place a registrant who violates this article on probation or levy a civil fine of not more than two thousand five hundred dollars, or both. Fines generated pursuant to this section must be remitted to the State Treasurer for deposit to the benefit of the Department of Mental Health to be used exclusively for the treatment and rehabilitation of drug addicts within the department's addiction center facilities.

(c) The Department may suspend, deny, or revoke the registration of any registrant or applicant for the conviction of any felony or misdemeanor involving moral turpitude.

(d) The Department may suspend, deny, or revoke the registration of any registrant or applicant for violation of any of the rules and regulations issued by the Department relating to controlled substances.

(e) The Department may suspend, deny, or revoke the registration of any registrant or applicant if it finds that the security provided for the storage of controlled substances is inadequate to the extent that repeated diversions by theft have occurred.

(f) The Department may suspend, deny, or revoke the registration of any registrant or applicant upon a finding by the Department that the registrant or applicant has violated any statutory provision of this article.

HISTORY: 1962 Code Section 32-1510.43; 1971 (57) 800; 1974 (58) 2228; 1975 (59) 104; 1981 Act No. 79, Sections 4, 5; 1994 Act No. 497, Part II, Section 36L.



SECTION 44-53-320. Procedure for denial, revocation or suspension of registration; administrative consent order.

(a) Order to show cause.--Before denying, suspending or revoking a registration, or refusing a renewal of registration, the Department shall serve upon the applicant or registrant an order to show cause why registration should not be denied, revoked, or suspended, or why the renewal should not be refused. The order to show cause shall contain a statement of the basis therefor and shall call upon the applicant or registrant to appear before the Department at a time and place not less than thirty days after the date of service of the order, but in the case of a denial or renewal of registration the show cause order shall be served not later than thirty days before the expiration of the registration. These proceedings shall be conducted without regard to any criminal prosecution or other proceeding. Proceedings to refuse renewal of registration shall not abate the existing registration which shall remain in effect pending the outcome of the administrative hearing.

(b) The Department, without an order to show cause, may suspend any registration simultaneously with the institution of proceedings under Section 44-53-310, or where renewal of registration is refused if it finds that there is an imminent danger to the public health or safety which warrants this action. A failure to comply with a standard referred to in Section 44-53-290(i) may be treated under this subsection as grounds for immediate suspension of a registration granted under such section. The suspension shall continue in effect until withdrawn by the Board or dissolved by a court of competent jurisdiction.

(c) In the event the Department suspends or revokes a registration, all controlled substances owned or possessed by the registrant at the time of suspension or the effective date of the revocation order may be placed under seal. No disposition may be made of substances under seal until the suspension or revocation is withdrawn by the Department or dissolved by a court of competent jurisdiction, unless a court, upon application, orders the sale of perishable substances and the deposit of the proceeds of the sale with the court. Upon a revocation order becoming final, all such controlled substances shall be forfeited to the State.

(d) After proper hearing of either a formal or informal nature, the Department, upon its own motion or otherwise, may tender to any respondent in an action brought under subsection (a) of this section, an offer of an administrative consent order if it is found that such administrative consent order properly serves the interests of justice. Such order may contain total or partial revocation of a portion or all of the registration to be affected; assessment of a civil fine and a probationary registration period as provided in Section 44-53-310; terms of any probationary registration; and any other terms affecting such registration as may be agreed upon and consented to by the parties to the order. Such order shall become effective on the date signed by the administrative hearing officer designated by the department unless another date is specified within the order. Violation of such order by the respondent thereto at any time subsequent to the effective date of the order and prior to the expiration of the order or the probationary registration period set forth therein shall cause the registration affected by such order to be revoked, after notice of such revocation is mailed to the respondent at his last known address.

HISTORY: 1962 Code Section 32-1510.44; 1971 (57) 800; 1975 (59) 104; 1978 Act No. 546 Section 1.



SECTION 44-53-330. Copy of judgment shall be sent to licensing board upon conviction.

Upon the conviction of any person of the violation of any provision of this article, a certified copy of the judgment of conviction shall be sent by the clerk of the court to the licensing board by whom the convicted defendant has been licensed or registered to practice his profession or to carry on his business. Upon final order of the Department suspending, denying, modifying, or revoking the controlled substances registration of any registrant or applicant under this article, or upon the execution and approval of an administrative consent order provided for by Section 44-53-320, the Department shall forward a copy thereof to the licensing board by whom the affected registrant or applicant has been licensed or registered to practice his profession or carry on his business, if such licensing board be in existence.

HISTORY: 1962 Code Section 32-1510.45; 1971 (57) 800; 1981 Act No. 79, Section 6.



SECTION 44-53-340. Records and inventories of registrants.

Persons registered to manufacture, distribute, or dispense controlled substances under this article shall keep records and maintain inventories in conformance with the record-keeping and inventory requirements of Federal law and with any additional rules the Department issues.

HISTORY: 1962 Code Section 32-1510.46; 1971 (57) 800.



SECTION 44-53-350. Order forms for distribution of controlled substances.

(a) Controlled substances in Schedules I and II shall be distributed by a registrant to another registrant only pursuant to an order form prescribed by the Department. Compliance with the provisions of Federal law respecting order forms shall be deemed compliance with this section.

(b) Nothing contained in subsection (a) shall apply:

(1) To the administering or dispensing of such substances to a patient by a practitioner in the course of his professional practice, however, such practitioner shall comply with the requirements of Section 44-53-340;

(2) To the distribution or dispensing of such substances by a pharmacist to an ultimate user pursuant to a written prescription issued by a practitioner authorized to issue such prescription, however, such pharmacist shall comply with the requirements of Section 44-53-340.

HISTORY: 1962 Code Section 32-1510.47; 1971 (57) 800.



SECTION 44-53-360. Prescriptions.

(a) Except when dispensed directly by a practitioner, other than a pharmacist, to an ultimate user, or in emergency situations as prescribed by the Department by regulation, no controlled substance included in Schedule II may be dispensed without the written prescription of a practitioner. Prescriptions shall be retained in conformity with the requirements of Section 44-53-340. No prescription for a controlled substance in Schedule II may be refilled.

(b) A pharmacist may dispense a controlled substance included in Schedule III, IV, or V pursuant to either a written prescription signed by a practitioner, or a facsimile of a written, signed prescription, transmitted by the practitioner or the practitioner's agent to the pharmacy, or pursuant to an oral prescription, reduced promptly to writing and filed by the pharmacist. A prescription transmitted by facsimile must be received at the pharmacy as it was originally transmitted by facsimile and must include the name and address of the practitioner, the phone number for verbal confirmation, the time and date of transmission, and the name of the pharmacy intended to receive the transmission, as well as any other information required by federal or state law. Such prescription, when authorized, may not be refilled more than five times or later than six months after the date of the prescription unless renewed by the practitioner.

(c) No controlled substances included in any schedule may be distributed or dispensed for other than a medical purpose. No practitioner may dispense a Schedule II narcotic controlled substance for the purpose of maintaining the addiction of a narcotic dependent person outside of a facility or program approved by the Department of Health and Environmental Control. No practitioner may dispense a controlled substance outside of a bona fide practitioner-patient relationship.

(d) Unless specifically indicated in writing on the face of the prescription that it is to be refilled, and the number of times specifically indicated, no prescription may be refilled. The indication of "PRN" or "ad lib" or phrases, abbreviations, or symbols of like meaning shall not be construed as to exceed five refills or six months, whichever shall first occur. Preprinted refill instructions on the face of a prescription shall be disregarded by the dispenser unless an affirmative marking or other indication is made by the prescriber.

(e) Prescriptions for controlled substances in Schedule II with the exception of transdermal patches, must not exceed a thirty-one day supply. Prescriptions for Schedule II substances must be dispensed within ninety days of the date of issue, after which time they are void. Prescriptions for controlled substances in Schedules III through V, inclusive, must not exceed a ninety-day supply.

(f) Preprinted prescriptions for controlled substances in any schedule are prohibited.

(g) The Board shall, by rules and regulations, specify the manner by which prescriptions are filed.

(h) A prescription, in order to be effective in legalizing the possession of a controlled substance and eliminating the need for registration of the recipient, must be issued for legitimate medical purposes. The responsibility for the proper prescribing and dispensing of controlled substances is upon the prescribing practitioner, but a corresponding liability rests with the pharmacist who fills and ultimately dispenses the prescription. An order purporting to be a prescription issued to a drug dependent person, not in the course of generally accepted medical treatment, but for the purpose of providing the user with controlled substances sufficient to maintain his dependence upon the substance, or to provide him with quantities of controlled substances in great excess of normal dosage ranges as recommended by the manufacturer of the substance, is not a prescription within the meaning and intent of this article; and the person filling or dispensing such an order, as well as the person issuing it, shall be deemed in violation of this section.

(i) Excepting a mail order prescription dispensed in compliance with Chapter 43 of Title 40 for which the dispenser requires proper identification of the recipient, a prescription for a controlled substance in Schedules II through V may not be filled unless the dispenser knows the recipient or requires the recipient to produce a government issued photo identification, and the dispenser notes the identification source and number on the prescription, or in a readily retrievable log including:

(1) prescription number;

(2) date prescription filled;

(3) number and type of identification;

(4) initials of person obtaining and recording information.

HISTORY: 1962 Code Section 32-1510.48; 1971 (57) 800; 1974 (58) 2228; 1975 (59) 104; 1981 Act No. 79, Section 7; 2000 Act No. 355, Section 10; 2002 Act No. 365, Sections 2, 3, eff September 26, 2002; 2006 Act No. 396, Section 2, eff June 14, 2006; 2007 Act No. 71, Sections 1 to 3, eff June 13, 2007.



SECTION 44-53-365. Theft of controlled substance; penalty.

(A) It is unlawful for a person to take or exercise control over a controlled substance, the immediate precursor of a controlled substance, or ephedrine, pseudoephedrine, or phenylpropanolamine belonging to another person or entity with the intent to deprive the person or entity of the controlled substance, the immediate precursor, or ephedrine, pseudoephedrine, or phenylpropanolamine.

(B) A person who knowingly and intentionally violates subsection (A):

(1) for a first offense, is guilty of a felony and, upon conviction, must be imprisoned for not more than five years or fined not more than five thousand dollars, or both; and

(2) for a second or subsequent violation, is guilty of a felony and, upon conviction, must be imprisoned for not more than ten years or fined not more than ten thousand dollars, or both.

HISTORY: 2002 Act No. 365, Section 1, eff September 26, 2002; 2005 Act No. 127, Section 3, eff June 7, 2005.



SECTION 44-53-370. Prohibited acts A; penalties.

(a) Except as authorized by this article it shall be unlawful for any person:

(1) to manufacture, distribute, dispense, deliver, purchase, aid, abet, attempt, or conspire to manufacture, distribute, dispense, deliver, or purchase, or possess with the intent to manufacture, distribute, dispense, deliver, or purchase a controlled substance or a controlled substance analogue;

(2) to create, distribute, dispense, deliver, or purchase, or aid, abet, attempt, or conspire to create, distribute, dispense, deliver, or purchase, or possess with intent to distribute, dispense, deliver, or purchase a counterfeit substance.

(b) A person who violates subsection (a) with respect to:

(1) a controlled substance classified in Schedule I (b) and (c) which is a narcotic drug or lysergic acid diethylamide (LSD) and in Schedule II which is a narcotic drug is guilty of a felony and, upon conviction, for a first offense must be imprisoned not more than fifteen years or fined not more than twenty-five thousand dollars, or both. For a second offense, or if, in the case of a first conviction of violation of any provision of this subsection, the offender previously has been convicted of a violation of the laws of the United States or of any state, territory, or district relating to narcotic drugs, marijuana, depressant, stimulant, or hallucinogenic drugs, the offender must be imprisoned not less than five years nor more than thirty years, or fined not more than fifty thousand dollars, or both. For a third or subsequent offense, or if the offender previously has been convicted two or more times in the aggregate of a violation of the laws of the United States or of any state, territory, or district relating to narcotic drugs, marijuana, depressant, stimulant, or hallucinogenic drugs, the offender must be imprisoned not less than ten years nor more than thirty years, or fined not more than fifty thousand dollars, or both. Notwithstanding any other provision of law, a person convicted and sentenced pursuant to this item for a first offense or second offense may have the sentence suspended and probation granted and is eligible for parole, supervised furlough, community supervision, work release, work credits, education credits, and good conduct credits. Notwithstanding any other provision of law, a person convicted and sentenced pursuant to this subsection for a third or subsequent offense in which all prior offenses were for possession of a controlled substance pursuant to subsections (c) and (d), may have the sentence suspended and probation granted and is eligible for parole, supervised furlough, community supervision, work release, work credits, education credits, and good conduct credits. In all other cases, the sentence must not be suspended nor probation granted;

(2) any other controlled substance classified in Schedule I, II, or III, flunitrazepam or a controlled substance analogue, is guilty of a felony and, upon conviction, for a first offense must be imprisoned not more than five years or fined not more than five thousand dollars, or both. For a second offense, or, if, in the case of a first conviction of violation of any provision of this subsection, the offender previously has been convicted of a violation of the laws of the United States or of any state, territory, or district relating to narcotic drugs, marijuana, depressant, stimulant, or hallucinogenic drugs, the offender is guilty of a felony and, upon conviction, must be imprisoned not more than ten years or fined not more than ten thousand dollars, or both. For a third or subsequent offense, or, if the offender previously has been convicted two or more times in the aggregate of a violation of the laws of the United States or of any state, territory, or district relating to narcotic drugs, marijuana, depressant, stimulant, or hallucinogenic drugs, the offender is guilty of a felony and, upon conviction, must be imprisoned not less than five years nor more than twenty years, or fined not more than twenty thousand dollars, or both. Notwithstanding any other provision of law, a person convicted and sentenced pursuant to this item for a first offense or second offense may have the sentence suspended and probation granted, and is eligible for parole, supervised furlough, community supervision, work release, work credits, education credits, and good conduct credits. Notwithstanding any other provision of law, a person convicted and sentenced pursuant to this item for a third or subsequent offense in which all prior offenses were for possession of a controlled substance pursuant to subsections (c) and (d), may have the sentence suspended and probation granted, and is eligible for parole, supervised furlough, community supervision, work release, work credits, education credits, and good conduct credits. In all other cases, the sentence must not be suspended nor probation granted;

(3) a substance classified in Schedule IV except for flunitrazepam is guilty of a misdemeanor and, upon conviction, for a first offense must be imprisoned not more than three years or fined not more than three thousand dollars, or both. In the case of second or subsequent offenses, the person is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than six thousand dollars, or both. Notwithstanding any other provision of law, a person convicted and sentenced pursuant to this item for a first offense or second offense may have the sentence suspended and probation granted and is eligible for parole, supervised furlough, community supervision, work release, work credits, education credits, and good conduct credits. Notwithstanding any other provision of law, a person convicted and sentenced pursuant to this subsection for a third or subsequent offense in which all prior offenses were for possession of a controlled substance pursuant to subsections (c) and (d), may have the sentence suspended and probation granted and is eligible for parole, supervised furlough, community supervision, work release, work credits, education credits, and good conduct credits. In all other cases, the sentence must not be suspended nor probation granted;

(4) a substance classified in Schedule V is guilty of a misdemeanor and, upon conviction, for a first offense must be imprisoned not more than one year or fined not more than one thousand dollars, or both. In the case of second or subsequent offenses, the sentence must be twice the first offense. Notwithstanding any other provision of law, a person convicted and sentenced pursuant to this item for a first offense or second offense may have the sentence suspended and probation granted and is eligible for parole, supervised furlough, community supervision, work release, work credits, education credits, and good conduct credits. Notwithstanding any other provision of law, a person convicted and sentenced pursuant to this item for a third or subsequent offense in which all prior offenses were for possession of a controlled substance pursuant to subsections (c) and (d), may have the sentence suspended and probation granted and is eligible for parole, supervised furlough, community supervision, work release, work credits, education credits, and good conduct credits. In all other cases, the sentence must not be suspended nor probation granted;

(c) It shall be unlawful for any person knowingly or intentionally to possess a controlled substance unless the substance was obtained directly from, or pursuant to a valid prescription or order of, a practitioner while acting in the course of his professional practice, or except as otherwise authorized by this article.

(d) A person who violates subsection (c) with respect to:

(1) a controlled substance classified in Schedule I (b) and (c) which is a narcotic drug or lysergic acid diethylamide (LSD) and in Schedule II which is a narcotic drug is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than two years or fined not more than five thousand dollars, or both. For a second offense, the offender is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than five thousand dollars, or both. For a third or subsequent offense, the offender is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than ten thousand dollars, or both. Notwithstanding any other provision of law, a person convicted and sentenced pursuant to this item may have the sentence suspended and probation granted and is eligible for parole, supervised furlough, community supervision, work release, work credits, education credits, and good conduct credits;

(2) any other controlled substance classified in Schedules I through V is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than six months or fined not more than one thousand dollars, or both. For a second or subsequent offense, the offender is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than one year or fined not more than two thousand dollars, or both, except as provided in subsection (d)(4). Notwithstanding any other provision of law, a person convicted and sentenced pursuant to this item may have the sentence suspended and probation granted and is eligible for parole, supervised furlough, community supervision, work release, work credits, education credits, and good conduct credits;

(3) cocaine is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than three years or fined not more than five thousand dollars, or both. For a first offense, the court, upon approval of the solicitor, may require as part of a sentence, that the offender enter and successfully complete a drug treatment and rehabilitation program. For a second offense, the offender is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than seven thousand five hundred dollars, or both. For a third or subsequent offense, the offender is guilty of a felony and, upon conviction, must be imprisoned not more than ten years or fined not more than twelve thousand five hundred dollars, or both. Notwithstanding any other provision of law, a person convicted and sentenced pursuant to this item may have the sentence suspended and probation granted and is eligible for parole, supervised furlough, community supervision, work release, work credits, education credits, and good conduct credits;

(4) possession of more than: one gram of cocaine, one hundred milligrams of alpha- or beta-eucaine, four grains of opium, four grains of morphine, two grains of heroin, one hundred milligrams of isonipecaine, twenty-eight grams or one ounce of marijuana, ten grams of hashish, fifty micrograms of lysergic acid diethylamide (LSD) or its compounds, fifteen tablets, capsules, dosage units, or the equivalent quantity of 3, 4-methylenedioxymethamphetamine (MDMA), or twenty milliliters or milligrams of gamma hydroxybutyric acid or a controlled substance analogue of gamma hydroxybutyric acid, is prima facie guilty of violation of subsection (a) of this section. A person who violates this subsection with respect to twenty-eight grams or one ounce or less of marijuana or ten grams or less of hashish is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than thirty days or fined not less than one hundred dollars nor more than two hundred dollars. Conditional discharge may be granted in accordance with the provisions of Section 44-53-450 upon approval by the circuit solicitor to the magistrate or municipal judge. As a part of a sentence, a magistrate or municipal judge may require attendance at an approved drug abuse program. Persons charged with the offense of possession of marijuana or hashish under this item may be permitted to enter the pretrial intervention program under the provisions of Sections 17-22-10 through 17-22-160. For a second or subsequent offense, the offender is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than one year or fined not less than two hundred dollars nor more than one thousand dollars, or both. Notwithstanding any other provision of law, a person convicted and sentenced pursuant to this item may have the sentence suspended and probation granted and is eligible for parole, supervised furlough, community supervision, work release, work credits, education credits, and good conduct credits.

When a person is charged under this subsection for possession of controlled substances, bail shall not exceed the amount of the fine and the assessment provided pursuant to Section 14-1-206, 14-1-207, or 14-1-208, whichever is applicable. A person charged under this item for a first offense for possession of controlled substances may forfeit bail by nonappearance. Upon forfeiture in general sessions court, the fine portion of the bail must be distributed as provided in Section 14-1-205. The assessment portion of the bail must be distributed as provided in Section 14-1-206, 14-1-207, or 14-1-208, whichever is applicable.

(e) Any person who knowingly sells, manufactures, cultivates, delivers, purchases, or brings into this State, or who provides financial assistance or otherwise aids, abets, attempts, or conspires to sell, manufacture, cultivate, deliver, purchase, or bring into this State, or who is knowingly in actual or constructive possession or who knowingly attempts to become in actual or constructive possession of:

(1) ten pounds or more of marijuana is guilty of a felony which is known as "trafficking in marijuana" and, upon conviction, must be punished as follows if the quantity involved is:

(a) ten pounds or more, but less than one hundred pounds:

1. for a first offense, a term of imprisonment of not less than one year nor more than ten years, no part of which may be suspended nor probation granted, and a fine of ten thousand dollars;

2. for a second offense, a term of imprisonment of not less than five years nor more than twenty years, no part of which may be suspended nor probation granted, and a fine of fifteen thousand dollars;

3. for a third or subsequent offense, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of twenty-five thousand dollars;

(b) one hundred pounds or more, but less than two thousand pounds, or one hundred to one thousand marijuana plants regardless of weight, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of twenty-five thousand dollars;

(c) two thousand pounds or more, but less than ten thousand pounds, or more than one thousand marijuana plants, but less than ten thousand marijuana plants regardless of weight, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(d) ten thousand pounds or more, or ten thousand marijuana plants, or more than ten thousand marijuana plants regardless of weight, a term of imprisonment of not less than twenty-five years nor more than thirty years with a mandatory minimum term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of two hundred thousand dollars;

(2) ten grams or more of cocaine or any mixtures containing cocaine, as provided in Section 44-53-210(b)(4), is guilty of a felony which is known as "trafficking in cocaine" and, upon conviction, must be punished as follows if the quantity involved is:

(a) ten grams or more, but less than twenty-eight grams:

1. for a first offense, a term of imprisonment of not less than three years nor more than ten years, no part of which may be suspended nor probation granted, and a fine of twenty-five thousand dollars;

2. for a second offense, a term of imprisonment of not less than five years nor more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

3. for a third or subsequent offense, a mandatory minimum term of imprisonment of not less than twenty-five years nor more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(b) twenty-eight grams or more, but less than one hundred grams:

1. for a first offense, a term of imprisonment of not less than seven years nor more than twenty-five years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

2. for a second offense, a term of imprisonment of not less than seven years nor more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

3. for a third or subsequent offense, a mandatory minimum term of imprisonment of not less than twenty-five years and not more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(c) one hundred grams or more, but less than two hundred grams, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(d) two hundred grams or more, but less than four hundred grams, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of one hundred thousand dollars;

(e) four hundred grams or more, a term of imprisonment of not less than twenty-five years nor more than thirty years with a mandatory minimum term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of two hundred thousand dollars;

(3) four grams or more of any morphine, opium, salt, isomer, or salt of an isomer thereof, including heroin, as described in Section 44-53-190 or 44-53-210, or four grams or more of any mixture containing any of these substances, is guilty of a felony which is known as "trafficking in illegal drugs" and, upon conviction, must be punished as follows if the quantity involved is:

(a) four grams or more, but less than fourteen grams:

1. for a first offense, a term of imprisonment of not less than seven years nor more than twenty-five years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

2. for a second or subsequent offense, a mandatory minimum term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of one hundred thousand dollars;

(b) fourteen grams or more but less than twenty-eight grams, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of two hundred thousand dollars;

(c) twenty-eight grams or more, a mandatory term of imprisonment of not less than twenty-five years nor more than forty years, no part of which may be suspended nor probation granted, and a fine of two hundred thousand dollars;

(4) fifteen grams or more of methaqualone is guilty of a felony which is known as "trafficking in methaqualone" and, upon conviction, must be punished as follows if the quantity involved is:

(a) fifteen grams but less than one hundred fifty grams:

1. for a first offense, a term of imprisonment of not less than one year nor more than ten years, no part of which may be suspended nor probation granted, and a fine of ten thousand dollars;

2. for a second or subsequent offense, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of twenty-five thousand dollars;

(b) one hundred fifty grams but less than fifteen hundred grams, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of twenty-five thousand dollars;

(c) fifteen hundred grams but less than fifteen kilograms, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(d) fifteen kilograms or more, a term of imprisonment of not less than twenty-five years nor more than thirty years with a mandatory minimum term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of two hundred thousand dollars;

(5) one hundred tablets, capsules, dosage units, or the equivalent quantity, or more of lysergic acid diethylamide (LSD) is guilty of a felony which is known as "trafficking in LSD" and, upon conviction, must be punished as follows if the quantity involved is:

(a) one hundred dosage units or the equivalent quantity, or more, but less than five hundred dosage units or the equivalent quantity:

1. for a first offense, a term of imprisonment of not less than three years nor more than ten years, no part of which may be suspended nor probation granted, and a fine of twenty thousand dollars;

2. for a second offense, a term of imprisonment of not less than five years nor more than thirty years, no part of which may be suspended or probation granted, and a fine of forty thousand dollars;

3. for a third or subsequent offense, a mandatory minimum term of imprisonment of not less than twenty-five years nor more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(b) five hundred dosage units or the equivalent quantity, or more, but less than one thousand dosage units or the equivalent quantity:

1. for a first offense, a term of imprisonment of not less than seven years nor more than twenty-five years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

2. for a second offense, a term of imprisonment of not less than seven years nor more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

3. for a third or subsequent offense, a mandatory minimum term of imprisonment of not less than twenty-five years and not more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(c) one thousand dosage units or the equivalent quantity, or more, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of one hundred thousand dollars;

(6) one gram or more of flunitrazepam is guilty of a felony which is known as "trafficking in flunitrazepam" and, upon conviction, must be punished as follows if the quantity involved is:

(a) one gram but less than one hundred grams:

1. for a first offense a term of imprisonment of not less than one year nor more than ten years, no part of which may be suspended nor probation granted, and a fine of ten thousand dollars;

2. for a second or subsequent offense, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of twenty-five thousand dollars;

(b) one hundred grams but less than one thousand grams, a mandatory term of imprisonment of twenty years, no part of which may be suspended nor probation granted, and a fine of twenty-five thousand dollars;

(c) one thousand grams but less than five kilograms, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(d) five kilograms or more, a term of imprisonment of not less than twenty-five years, nor more than thirty years, with a mandatory minimum term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of two hundred thousand dollars;

(7) fifty milliliters or milligrams or more of gamma hydroxybutyric acid or a controlled substance analogue of gamma hydroxybutyric acid is guilty of a felony which is known as "trafficking in gamma hydroxybutyric acid" and, upon conviction, must be punished as follows:

(a) for a first offense, a term of imprisonment of not less than one year nor more than ten years, no part of which may be suspended nor probation granted, and a fine of ten thousand dollars;

(b) for a second or subsequent offense, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of twenty-five thousand dollars.

A person convicted and sentenced under this subsection to a mandatory term of imprisonment of twenty-five years, a mandatory minimum term of imprisonment of twenty-five years, or a mandatory minimum term of imprisonment of not less than twenty-five years nor more than thirty years is not eligible for parole, extended work release, as provided in Section 24-13-610, or supervised furlough, as provided in Section 24-13-710. Notwithstanding Section 44-53-420, a person convicted of conspiracy pursuant to this subsection must be sentenced as provided in this section with a full sentence or punishment and not one-half of the sentence or punishment prescribed for the offense.

The weight of any controlled substance in this subsection includes the substance in pure form or any compound or mixture of the substance.

The offense of possession with intent to distribute described in Section 44-53-370(a) is a lesser included offense to the offenses of trafficking based upon possession described in this subsection.

(8) one hundred tablets, capsules, dosage units, or the equivalent quantity, or more of 3, 4-methalenedioxymethamphetamine (MDMA) is guilty of a felony which is known as "trafficking in MDMA or ecstasy" and, upon conviction, must be punished as follows if the quantity involved is:

(a) one hundred dosage units or the equivalent quantity, or more, but less than five hundred dosage units or the equivalent quantity:

(i) for a first offense, a term of imprisonment of not less than three years nor more than ten years, no part of which may be suspended nor probation granted, and a fine of twenty thousand dollars;

(ii) for a second offense, a term of imprisonment of not less than five years nor more than thirty years, no part of which may be suspended nor probation granted, and a fine of forty thousand dollars;

(iii) for a third or subsequent offense, a mandatory minimum term of imprisonment of not less than twenty-five years nor more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(b) five hundred dosage units or the equivalent quantity, or more, but less than one thousand dosage units or the equivalent quantity:

(i) for a first offense, a term of imprisonment of not less than seven years nor more than twenty-five years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(ii) for a second offense, a term of imprisonment of not less than seven years nor more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(iii) for a third or subsequent offense, a mandatory minimum term of imprisonment of not less than twenty-five years and not more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(c) one thousand dosage units or the equivalent quantity, or more, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of one hundred thousand dollars.

(f) It shall be unlawful for a person to administer, distribute, dispense, deliver, or aid, abet, attempt, or conspire to administer, distribute, dispense, or deliver a controlled substance or gamma hydroxy butyrate to an individual with the intent to commit one of the following crimes against that individual:

(1) kidnapping, Section 16-3-910;

(2) trafficking in persons, Section 16-3-930;

(3) criminal sexual conduct in the first, second, or third degree, Sections 16-3-652, 16-3-653, and 16-3-654;

(4) criminal sexual conduct with a minor in the first, second, or third degree, Section 16-3-655;

(5) criminal sexual conduct where victim is legal spouse (separated), Section 16-3-658;

(6) spousal sexual battery, Section 16-3-615;

(7) engaging a child for a sexual performance, Section 16-3-810;

(8) petit larceny, Section 16-13-30 (A); or

(9) grand larceny, Section 16-13-30 (B).

(g) A person who violates subsection (f) with respect to:

(1) a controlled substance classified in Schedule I (b) or (c) which is a narcotic drug or lysergic acid diethylamide (LSD), or in Schedule II which is a narcotic drug is guilty of a felony and, upon conviction, must be:

(a) for a first offense, imprisoned not more than twenty years or fined not more than thirty thousand dollars, or both;

(b) for a second offense, or if in the case of a first conviction of a violation of any provision of this subsection, the offender previously has been convicted of a violation of the laws of the United States or of any state, territory, or district relating to narcotic drugs, marijuana, depressant, stimulant, or hallucinogenic drugs, imprisoned not less than five years nor more than thirty years, or fined not more than fifty thousand dollars, or both;

(c) for a third or subsequent offense, or if the offender previously has been convicted two or more times in the aggregate of a violation of the laws of the United States or of any state, territory, or district relating to narcotic drugs, marijuana, depressant, stimulant, or hallucinogenic drugs, imprisoned not less than fifteen years nor more than thirty years, or fined not more than fifty thousand dollars, or both.

Except in the case of conviction for a first offense, the sentence in this item must not be suspended and probation must not be granted;

(2) any other controlled substance or gamma hydroxybutyrate is guilty of a felony and, upon conviction, must be:

(a) for a first offense, imprisoned not more than fifteen years or fined not more than twenty-five thousand dollars, or both;

(b) for a second offense, or if in the case of a first conviction of a violation of any provision of this subsection, the offender previously has been convicted of a violation of the laws of the United States or of any state, territory, or district relating to narcotic drugs, marijuana, depressant, stimulant, or hallucinogenic drugs, imprisoned not more than twenty years or fined not more than thirty thousand dollars, or both;

(c) for a third or subsequent offense, or if the offender previously has been convicted two or more times in the aggregate of a violation of the laws of the United States or of any state, territory, or district relating to narcotic drugs, marijuana, depressant, stimulant, or hallucinogenic drugs, imprisoned not less than five years nor more than twenty-five years, or fined not more than forty thousand dollars, or both.

Except in the case of conviction for a first offense, the sentence in this item must not be suspended and probation must not be granted.

HISTORY: 1962 Code Section 32-1510.49; 1971 (57) 800, 2056; 1974 (58) 2284; 1979 Act No. 118 Section 5; 1981 Act No. 33 Sections 1, 2; 1984 Act No. 482, Section 1; 1988 Act No. 565, Section 1; 1990 Act No. 604, Sections 6, 7; 1993 Act No. 58, Section 1; 1993 Act No. 184, Sections 236-238; 1994 Act No. 497, Part II, Sections 36M, 36N; 1995 Act No. 7, Part I, Section 17; 1998 Act No. 372, Sections 1, 2, 5; 2000 Act No. 355, Sections 5 to 8; 2002 Act No. 267, Sections 2, 3, eff May 20, 2002; 2005 Act No. 127, Section 4, eff June 7, 2005; 2010 Act No. 273, Section 37, eff June 2, 2010; 2010 Act No. 289, Section 12, eff June 11, 2010; 2012 Act No. 255, Section 12, eff June 18, 2012.



SECTION 44-53-375. Possession, manufacture and trafficking of methamphetamine and cocaine base and other controlled substances; penalties.

(A) A person possessing less than one gram of methamphetamine or cocaine base, as defined in Section 44-53-110, is guilty of a misdemeanor and, upon conviction for a first offense, must be imprisoned not more than three years or fined not more than five thousand dollars, or both. For a first offense the court, upon approval of the solicitor, may require as part of a sentence, that the offender enter and successfully complete a drug treatment and rehabilitation program. For a second offense, the offender is guilty of a felony and, upon conviction, must be imprisoned not more than five years or fined not more than seven thousand five hundred dollars, or both. For a third or subsequent offense, the offender is guilty of a felony and, upon conviction, must be imprisoned not more than ten years or fined not more than twelve thousand five hundred dollars, or both. Notwithstanding any other provision of law, a person convicted and sentenced pursuant to this subsection may have the sentence suspended and probation granted and is eligible for parole, supervised furlough, community supervision, work release, work credits, education credits, and good conduct credits.

(B) A person who manufactures, distributes, dispenses, delivers, purchases, or otherwise aids, abets, attempts, or conspires to manufacture, distribute, dispense, deliver, or purchase, or possesses with intent to distribute, dispense, or deliver methamphetamine or cocaine base, in violation of the provisions of Section 44-53-370, is guilty of a felony and, upon conviction:

(1) for a first offense, must be sentenced to a term of imprisonment of not more than fifteen years or fined not more than twenty-five thousand dollars, or both;

(2) for a second offense or if, in the case of a first conviction of a violation of this section, the offender has been convicted of any of the laws of the United States or of any state, territory, or district relating to narcotic drugs, marijuana, depressant, stimulant, or hallucinogenic drugs, the offender must be imprisoned for not less than five years nor more than thirty years, or fined not more than fifty thousand dollars, or both;

(3) for a third or subsequent offense or if the offender has been convicted two or more times in the aggregate of any violation of the laws of the United States or of any state, territory, or district relating to narcotic drugs, marijuana, depressant, stimulant, or hallucinogenic drugs, the offender must be imprisoned for not less than ten years nor more than thirty years, or fined not more than fifty thousand dollars, or both.

Possession of one or more grams of methamphetamine or cocaine base is prima facie evidence of a violation of this subsection. Notwithstanding any other provision of law, a person convicted and sentenced pursuant to this subsection for a first offense or second offense may have the sentence suspended and probation granted, and is eligible for parole, supervised furlough, community supervision, work release, work credits, education credits, and good conduct credits. Notwithstanding any other provision of law, a person convicted and sentenced pursuant to this subsection for a third or subsequent offense in which all prior offenses were for possession of a controlled substance pursuant to subsection (A), may have the sentence suspended and probation granted and is eligible for parole, supervised furlough, community supervision, work release, work credits, education credits, and good conduct credits. In all other cases, the sentence must not be suspended nor probation granted.

(C) A person who knowingly sells, manufactures, delivers, purchases, or brings into this State, or who provides financial assistance or otherwise aids, abets, attempts, or conspires to sell, manufacture, deliver, purchase, or bring into this State, or who is knowingly in actual or constructive possession or who knowingly attempts to become in actual or constructive possession of ten grams or more of methamphetamine or cocaine base, as defined and otherwise limited in Section 44-53-110, 44-53-210(d)(1), or 44-53-210(d)(2), is guilty of a felony which is known as "trafficking in methamphetamine or cocaine base" and, upon conviction, must be punished as follows if the quantity involved is:

(1) ten grams or more, but less than twenty-eight grams:

(a) for a first offense, a term of imprisonment of not less than three years nor more than ten years, no part of which may be suspended nor probation granted, and a fine of twenty-five thousand dollars;

(b) for a second offense, a term of imprisonment of not less than five years nor more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(c) for a third or subsequent offense, a mandatory minimum term of imprisonment of not less than twenty-five years nor more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(2) twenty-eight grams or more, but less than one hundred grams:

(a) for a first offense, a term of imprisonment of not less than seven years nor more than twenty-five years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(b) for a second offense, a term of imprisonment of not less than seven years nor more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(c) for a third or subsequent offense, a mandatory minimum term of imprisonment of not less than twenty-five years and not more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(3) one hundred grams or more, but less than two hundred grams, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(4) two hundred grams or more, but less than four hundred grams, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of one hundred thousand dollars;

(5) four hundred grams or more, a term of imprisonment of not less than twenty-five years nor more than thirty years with a mandatory minimum term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of two hundred thousand dollars.

(D) Possession of equipment or paraphernalia used in the manufacture of cocaine, cocaine base, or methamphetamine is prima facie evidence of intent to manufacture.

(E)(1) It is unlawful for any person, other than a manufacturer, practitioner, dispenser, distributor, or retailer to knowingly possess any product that contains nine grams or more of ephedrine, pseudoephedrine, or phenylpropanolamine, their salts, isomers, or salts of isomers, or a combination of any of these substances. A person who violates this subsection is guilty of a felony known as "trafficking in ephedrine, pseudoephedrine, or phenylpropanolamine, their salts, isomers, or salts of isomers, or a combination of any of these substances" and, upon conviction, must be punished as follows if the quantity involved is:

(a) nine grams or more, but less than twenty-eight grams:

(i) for a first offense, a term of imprisonment of not more than ten years, no part of which may be suspended nor probation granted, and a fine of twenty-five thousand dollars;

(ii) for a second offense, a term of imprisonment of not less than five years nor more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(iii) for a third or subsequent offense, a mandatory minimum term of imprisonment of not less than twenty-five years nor more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(b) twenty-eight grams or more, but less than one hundred grams:

(i) for a first offense, a term of imprisonment of not less than seven years nor more than twenty-five years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(ii) for a second offense, a term of imprisonment of not less than seven years nor more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(iii) for a third or subsequent offense, a mandatory minimum term of imprisonment of not less than twenty-five years and not more than thirty years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(c) one hundred grams or more, but less than two hundred grams, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of fifty thousand dollars;

(d) two hundred grams or more, but less than four hundred grams, a mandatory term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of one hundred thousand dollars;

(e) four hundred grams or more, a term of imprisonment of not less than twenty-five years nor more than thirty years with a mandatory minimum term of imprisonment of twenty-five years, no part of which may be suspended nor probation granted, and a fine of two hundred thousand dollars.

(2) This subsection does not apply to:

(a) a consumer who possesses products:

(i) containing ephedrine, pseudoephedrine, or phenylpropanolamine in a manner consistent with typical medicinal or household use, as indicated by storage location, and possession of the products in a variety of strengths, brands, types, purposes, and expiration dates; or

(ii) for agricultural use containing anhydrous ammonia if the consumer has reformulated the anhydrous ammonia by means of additive so as effectively to prevent the conversion of the active ingredient into methamphetamine, its salts, isomers, salts of isomers, or its precursors, or the precursors' salts, isomers, or salts of isomers, or a combination of any of these substances; or

(b) products labeled for pediatric use pursuant to federal regulations and according to label instructions primarily intended for administration to children under twelve years of age; or

(c) products that the Drug Enforcement Administration and the Department of Health and Environmental Control, upon application of a manufacturer, exempts because the product is formulated in such a way as to effectively prevent the conversion of the active ingredient into methamphetamine, its salts, isomers, salts of isomers, or its precursors, or the precursors' salts, isomers, or salts of isomers, or a combination of any of these substances.

(3) This subsection preempts all local ordinances or regulations governing the possession of any product that contains ephedrine, pseudoephedrine, or phenylpropanolamine.

(F) Sentences for violation of the provisions of subsections (C) or (E) may not be suspended and probation may not be granted. A person convicted and sentenced under subsection (C) or (E) to a mandatory term of imprisonment of twenty-five years, a mandatory minimum term of imprisonment of twenty-five years, or a mandatory minimum term of imprisonment of not less than twenty-five years nor more than thirty years is not eligible for parole, extended work release as provided in Section 24-13-610, or supervised furlough as provided in Section 24-13-710.

(G) A person eighteen years of age or older may be charged with unlawful conduct toward a child pursuant to Section 63-5-70, if a child was present at any time during the unlawful manufacturing of methamphetamine.

HISTORY: 1987 Act No. 128 Section 1; 1990 Act No. 604, Section 8; 1993 Act No. 58, Section 2; 1993 Act No. 184, Section 74; 1995 Act No. 7, Part I, Section 18; 2005 Act No. 127, Section 5, eff June 7, 2005; 2010 Act No. 273, Section 38, eff June 2, 2010.



SECTION 44-53-376. Disposal of waste from production of methamphetamine; penalty; emergency or environmental response restitution; exemptions.

(A) It is unlawful for a person to knowingly cause to be disposed any waste from the production of methamphetamine or knowingly assist, solicit, or conspire with another to dispose of methamphetamine waste.

(B) A person who violates subsection (A) is guilty of a felony and, upon conviction for a first offense, must be imprisoned not more than five years or fined not more than five thousand dollars, or both. Upon conviction for a second or subsequent offense, a person must be imprisoned not more than ten years or fined not more than ten thousand dollars, or both.

(C) If a person is convicted of a violation of this section, in a manner that requires an emergency or environmental response, the person convicted must be required to make restitution to all public entities involved in the emergency response, to cover the reasonable cost of their participation in the emergency response. The convicted person shall make the restitution in addition to any other fine or penalty required by law.

(D) Exempt from the provisions of this section are the individuals, entities, agencies, law enforcement groups, and those otherwise authorized, who are lawfully tasked with the proper disposal of the waste created from methamphetamine production.

HISTORY: 2006 Act No. 275, Section 3, eff 6 months after approval (became law without the Governor's signature on May 4, 2006).



SECTION 44-53-378. Exposing child to methamphetamine.

(A) It is unlawful for a person who is eighteen years of age or older to:

(1) either directly or by extraction from natural substances, or independently by means of chemical processes, or both, unlawfully manufacture amphetamine, its salts, isomers, or salts of isomers, or methamphetamine, its salts, isomers, or salts of its isomers in the presence of a minor child; or

(2) knowingly permit a child to be in an environment where a person is selling, offering for sale, or having in such person's possession with intent to sell, deliver, distribute, prescribe, administer, dispense, manufacture, or attempt to manufacture amphetamine or methamphetamine; or

(3) knowingly permit a child to be in an environment where drug paraphernalia or volatile, toxic, or flammable chemicals are stored for the purpose of manufacturing or attempting to manufacture amphetamine or methamphetamine.

(B) A person who violates subsection (A)(1), (2), or (3), upon conviction, for a first offense must be imprisoned not more than five years or fined not more than five thousand dollars, or both. Upon conviction for a second or subsequent offense, the person must be imprisoned not more than ten years or fined not more than ten thousand dollars, or both.

HISTORY: 2008 Act No. 361, Section 5, eff June 16, 2008.



SECTION 44-53-380. Prohibited acts B; penalties.

(a) It shall be unlawful for any person:

(1) Who is subject to the requirements of Sections 44-53-280 to 44-53-360 to distribute or dispense a controlled substance in violation of Section 44-53-360;

(2) Who is a registrant to manufacture, distribute, or dispense a controlled substance not authorized by his registration to another registrant or other authorized person;

(3) To omit, remove, alter, or obliterate a symbol required by the Federal Controlled Substances Act or this article;

(4) To refuse or fail to make, keep, or furnish any record, notification, order form, statement, invoice, or information required under this article;

(5) To refuse any entry into any premises or inspection authorized by this article;

(6) Knowingly to keep or maintain any store, shop, warehouse, dwelling house, building, vehicle, boat, aircraft, or any place whatever, which is resorted to by persons using controlled substances in violation of this article for the purpose of using such substances, or which is used for the keeping or selling of the same in violation of this article; or

(7) Who is subject to the requirements of this article to fail to register as provided in Section 44-53-280 to manufacture, distribute, or dispense controlled substances prior to his engaging in such manufacturing, distribution, or dispensing.

(b) Any person who violates this section is punishable by a civil fine of not more than one thousand dollars; provided, that, if the violation is prosecuted by an information or indictment which alleges that the violation was committed knowingly or intentionally, and the trier of fact specifically finds that the violation was committed knowingly or intentionally, such person shall be deemed guilty of a felony and, upon conviction, shall be imprisoned for not more than five years, or fined not more than ten thousand dollars, except that if such person is a corporation it shall be subject to a civil penalty of not more than one hundred thousand dollars. Imposition of a civil penalty pursuant to this item shall not give rise to any disability or legal disadvantage based on conviction for a criminal offense.

HISTORY: 1962 Code Section 32-1510.50; 1971 (57) 800; 1975 (59) 104.



SECTION 44-53-390. Prohibited acts C; penalties.

(a) It is unlawful for a person knowingly or intentionally to:

(1) distribute as a registrant a controlled substance classified in Schedules I or II, except pursuant to an order form as required by Section 44-53-350;

(2) use in the course of the manufacture or distribution of a controlled substance a registration number which is fictitious, revoked, suspended, or issued to another person;

(3) acquire or obtain possession of a controlled substance by misrepresentation, fraud, forgery, deception, or subterfuge;

(4) furnish false or fraudulent material information in, or omit any material information from, any application, report, or other document required to be kept or filed under this article, or any record required to be kept by this article;

(5) make, distribute, or possess any punch, die, plate, stone, or other thing designed to print, imprint, or reproduce the trademark, trade name, or other identifying mark, imprint, or device of another or any likeness of any of the foregoing upon any drug or container or labeling so as to render the drug a counterfeit substance;

(6) distribute or deliver a noncontrolled substance or an imitation controlled substance:

(A) with the expressed or implied representation that the substance is a narcotic or nonnarcotic controlled substance, or with the expressed or implied representation that the substance is of such nature or appearance that the recipient of the distribution or delivery will be able to dispose of the substance as a controlled substance;

(B) when the physical appearance of the finished product is substantially similar to a specific controlled substance, or if in a tablet or capsule dosage form as a finished product it is similar in color, shape, and size to any controlled substances' dosage form, or its finished dosage form has similar, but not necessarily identical, markings on each dosage unit as any controlled substances' dosage form, or if its finished dosage form container bears similar, but not necessarily identical, markings or printed material as any controlled substances which is commercially manufactured and commercially packaged by a manufacturer or repackager registered under the provisions of Title 21, Section 823 of the United States Code. In any prosecution for unlawful delivery of a noncontrolled substance, it is no defense that the accused believed the noncontrolled substance to actually be a controlled substance.

(b) A person who violates this section is guilty of a felony and, upon conviction, must be imprisoned not more than five years, or fined not more than ten thousand dollars, or both. If such person is a corporation, it is subject to a civil penalty of not more than one hundred thousand dollars.

(c) The provisions of Section 44-53-390(a)(6) do not apply to any transaction in the ordinary course of professional practice of a practitioner registered to dispense controlled substances under this article, nor do they apply to a pharmacy acting in the normal course of business, or pursuant to the lawful order of a placebo prescription.

HISTORY: 1962 Code Section 32-1510.51; 1971 (57) 800; 1982 Act No. 427, Section 2; 1993 Act No. 184, Section 75.



SECTION 44-53-391. Unlawful to advertise for sale, manufacture, possess, sell or deliver, or to possess with intent to sell or deliver, paraphernalia.

(a) It shall be unlawful for any person to advertise for sale, manufacture, possess, sell or deliver, or to possess with the intent to deliver, or sell paraphernalia.

(b) In determining whether an object is paraphernalia, a court or other authority shall consider, in addition to all other logically relevant factors, the following:

(1) Statements by an owner or by anyone in control of the object concerning its use;

(2) The proximity of the object to controlled substances;

(3) The existence of any residue of controlled substances on the object;

(4) Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to persons whom he knows, or should reasonably know, intend to use the object to facilitate a violation of law; the innocence of an owner, or of anyone in control of the object, as to a direct violation of law shall not prevent a finding that the object is intended for use, or designed for use as drug paraphernalia;

(5) Instructions, oral or written, provided with the object concerning its use;

(6) Descriptive materials accompanying the object which explain or depict its use;

(7) National and local advertising concerning it use;

(8) The manner in which the object is displayed for sale;

(9) Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products;

(10) Direct or circumstantial evidence of the ratio of sales of the object to the total sales of the business enterprise;

(11) The existence and scope of legitimate uses for the object in the community;

(12) Expert testimony concerning its use.

(c) Any person found guilty of violating the provisions of this section shall be subject to a civil fine of not more than five hundred dollars except that a corporation shall be subject to a civil fine of not more than fifty thousand dollars. Imposition of such fine shall not give rise to any disability or legal disadvantage based on conviction for a criminal offense.

HISTORY: 1982 Act No. 400, Section 2.



SECTION 44-53-392. Weight of controlled substance.

Notwithstanding any other provision of this article, the weight of any controlled substance referenced in this article is the weight of that substance in pure form or any compound or mixture thereof.

HISTORY: 1990 Act No. 604, Section 9.



SECTION 44-53-395. Prohibited acts; penalties.

(A) It shall be unlawful:

(1) for any practitioner to issue any prescription document signed in blank. The issuance of such document signed in blank shall be prima facie evidence of a conspiracy to violate this section. The possession of prescription document signed in blank by a person other than the person whose signature appears thereon shall be deemed prima facie evidence of a conspiracy between the possessor and the signer to violate the provisions of this section;

(2) for any person other than a practitioner registered with the Department under this article to possess a blank prescription not completed and signed by the practitioner whose name appears printed thereon;

(3) for any person to withhold the information from a practitioner that such person is obtaining controlled substances of like therapeutic use in a concurrent time period from another practitioner.

(B) Any person who knowingly and intentionally violates this section a first time shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a term of imprisonment for not more than two years or by a fine of not more than two thousand dollars, or both. Any person who knowingly and intentionally violates this section a second or subsequent time shall be deemed guilty of a felony and upon conviction shall be punished by a term of imprisonment for not more than five years.

HISTORY: 1978 Act No. 546, Section 2.



SECTION 44-53-398. Sale of products containing ephedrine or pseudoephedrine; penalties; training of sales personnel.

(A) Nonprescription products whose sole active ingredient is ephedrine, pseudoephedrine, or phenylpropanolamine may be offered for retail sale only if sold in blister packaging. The retailer shall ensure that such products are not offered for retail sale by self-service but only from behind a counter or other barrier so that such products are not directly accessible by the public but only by an employee or agent of the retailer.

(B)(1) A retailer may not sell to an individual in any single day a nonprescription product or a combination of nonprescription products containing more than 3.6 grams of ephedrine, pseudoephedrine, or phenylpropanolamine; and a retailer may not sell to an individual in a thirty-day period a nonprescription product or a combination of nonprescription products containing more than nine grams of ephedrine, pseudoephedrine, or phenylpropanolamine.

(2) An individual may not purchase in any single day a nonprescription product or a combination of nonprescription products containing more than 3.6 grams of ephedrine, pseudoephedrine, or phenylpropanolamine; and an individual may not purchase in a thirty-day period a nonprescription product or a combination of nonprescription products containing more than nine grams of ephedrine, pseudoephedrine, or phenylpropanolamine.

(C) It is unlawful for a retailer to purchase any product containing ephedrine, pseudoephedrine, or phenylpropanolamine from any person or entity other than a manufacturer or a wholesale distributor registered by the United States Drug Enforcement Administration.

(D)(1) A retailer selling nonprescription products containing ephedrine, pseudoephedrine, or phenylpropanolamine shall require the purchaser to produce a government issued photo identification showing the date of birth of the person and require the purchaser to sign an electronic log showing the date and time of the transaction, the person's name and address, the type, issuing governmental entity, identification number, and the amount of the compound, mixture, or preparation. The retailer shall determine that the name entered in the log corresponds to the name on the identification and that the date and time entered are correct and shall enter in the log the name of the product and the quantity sold. The retailer shall ensure that the product is delivered directly into the custody of that purchaser. The log must include a notice to purchasers that entering false statements or misrepresentations in the log may subject the purchaser to criminal penalties.

(2) Before completing a sale of a product regulated by this section, the retailer electronically shall transmit the information entered in the log to a data collection system provided by the National Association of Drug Diversion Investigators, or a successor or similar entity. The system must collect this data in real time and generate a stop sale alert if the sale would result in a violation of subsection (B) or a federal quantity restriction, which must be assessed on the basis of sales or purchases made in any state to the extent that information is available in the data collection system. If the retailer receives a stop sale alert, the retailer must not complete the sale unless the retailer, upon notifying the purchaser the sale cannot be completed, reasonably fears bodily harm if he denies the sale due to the stop sale alert. A product regulated by this section may not be sold without being reported to the data collection system unless the system is experiencing temporary technical difficulties that prevent a retailer from reporting the information to the system, and in that case, the retailer shall enter the necessary information in a written log, which must subsequently be entered into the electronic log within three business days of each business day that the electronic log was not operational. A retailer using a written log under these circumstances is immune from liability during the time the system is temporarily disabled.

(3) Any information entered in the electronic log that is retained by a retailer, or information maintained by a retailer pursuant to subsection (J)(2), is confidential and not a public record as defined in Section 30-4-20(C) of the Freedom of Information Act. A retailer or an employee or agent of a retailer who in good faith releases information in a log to federal, state, or local law enforcement authorities is immune from civil liability for the release unless the release constitutes gross negligence or intentional, wanton, or wilful misrepresentation.

(E) Except as authorized by this section, it is unlawful for any person to possess, have under his or her control, manufacture, deliver, distribute, dispense, administer, purchase, sell, or possess with intent to distribute, any substance containing any amount of ephedrine, pseudoephedrine, or phenylpropanolamine or any of their salts, optical isomers, or salts of optical isomers which have been altered from their original condition so as to be powdered, liquefied, dissolved, solvated, or crushed. This subsection does not apply to any of the substances identified within this subsection which are possessed or altered for a legitimate medical purpose as directed by a person licensed under Title 40 and authorized to prescribe legend drugs.

(F) It is unlawful for a person to enter false statements or misrepresentations on the log required pursuant to subsection (D)(1).

(G) This section preempts all local ordinances or regulations governing the retail sale or purchase of nonprescription products containing ephedrine, pseudoephedrine, or phenylpropanolamine except such local ordinances or regulations that existed on or before December 31, 2004.

(H)(1) Except as otherwise provided in this section, it is unlawful for a retailer knowingly to violate subsection (A), (B)(1), (C), (D)(1), or (D)(2), and it is unlawful for a person knowingly to violate subsection (B)(2), (E), or (F).

(2) A retailer convicted of a violation of subsection (A) or (B)(1) is guilty of a misdemeanor and, upon conviction for a first offense, must be fined not more than five thousand dollars and, upon conviction for a second or subsequent offense, must be fined not more than ten thousand dollars.

(3) A retailer convicted of a violation of subsection (C) is guilty of a misdemeanor and, upon conviction for a first offense, must be imprisoned not more than one year or fined not more than one thousand dollars, or both and, upon conviction for a second or subsequent offense, must be imprisoned not more than three years or fined not more than five thousand dollars, or both.

(4) A retailer convicted of a violation of subsection (D)(1), (D)(2), or (J)(2) is guilty of a misdemeanor and, upon conviction for a first offense, must be fined not more than one thousand dollars and not less than five hundred dollars. Upon conviction for a second offense, a retailer must be fined not more than five thousand dollars and not less than one thousand dollars. Upon conviction for a third or subsequent offense, a person must be fined not more than ten thousand dollars and not less than five thousand dollars.

(5) A person convicted of a violation of subsection (B)(2) or (E) is guilty of a felony and, upon conviction for a first offense, must be imprisoned not more than five years and fined not more than five thousand dollars. The court, upon approval from the solicitor, may request as part of the sentence, that the offender enter and successfully complete a drug treatment program. For a second or subsequent offense, the offender is guilty of a felony and, upon conviction, must be imprisoned not more than ten years or fined not less than ten thousand dollars.

(6) A person convicted of a violation of subsection (F), upon conviction for a first offense, is guilty of a misdemeanor and must be fined not more than one thousand dollars and, upon conviction for a second or subsequent offense, is guilty of a felony and must be fined not more than five thousand dollars.

(7) It is an affirmative defense to a violation of subsection (A), (C), or (D)(1) if a retailer provided the training, maintained records, and obtained employee and agent statements of agreement required by subsection (I) for all employees and agents at the retail location where the violation occurred and at the time the violation occurred.

(8) It is an affirmative defense to completing a sale following receipt of a stop sale alert received pursuant to subsection (D)(2) if the retailer, upon notifying the purchaser the sale cannot be completed, reasonably fears bodily harm if he denies the sale due to the stop sale alert.

(I) A retailer shall provide training on the requirements of this section to all agents and employees who are responsible for delivering the products regulated by this section into the custody of purchasers or who deal directly with purchasers by obtaining payments for the products. A retailer shall obtain a signed, written agreement from each employee or agent that the employee or agent agrees to comply with the requirements of this section. The retailer shall maintain records demonstrating that these employees and agents have been provided this training and the documents executed by the retailer's employees and agents agreeing to comply with this section.

(J)(1) The following are exempt from the electronic log requirements of this section but shall maintain a written log containing the information required to be entered in the electronic log, as provided for in subsection (D)(1):

(a) a retailer that only sells single dose packages of nonprescription ephedrine, pseudoephedrine, or phenylpropanolamine;

(b) a pharmacy that does not have a compatible point of sale system.

(2) A retailer who maintains a written log pursuant to this subsection shall retain the written log for two years after which the log may be destroyed. The log must be made available for inspection within twenty-four hours of a request made by a local, state, or federal law enforcement officer.

(3) A retailer who violates the requirements of maintaining a written log as provided for in subsection (J)(2) is subject to the penalties provided for in subsection (H)(4).

(K) The sheriff or chief of police shall monitor and determine if retailers, other than licensed pharmacies, are in compliance with the provisions of this section by ensuring that a retailer:

(1) is entering all sales of a product regulated by this section in an electronic log as required by this section;

(2) if not maintaining an electronic log, is exempt as provided for in subsection (J)(1), and is continuing to maintain the written log as provided for in subsection (J);

(3) is not selling products regulated by this section.

(L) This section does not apply to:

(1) pediatric products labeled pursuant to federal regulation as primarily intended for administration to children under twelve years of age according to label instructions;

(2) products that the Board of Pharmacy, upon application of a manufacturer, exempts because the product is formulated in such a way as to effectively prevent the conversion of the active ingredient into methamphetamine or its salts or precursors; and

(3) a purchase of a single sales package containing not more than sixty milligrams of pseudoephedrine.

(M) For purposes of this section "retailer" means a retail distributor, including a pharmacy, where ephedrine, pseudoephedrine, or phenylpropanolamine products are available for sale and does not include an employee or agent of a retailer.

HISTORY: 2006 Act No. 275, Section 1, eff 6 months after approval (became law without the Governor's signature on May 4, 2006); 2010 Act No. 242, Section 1, eff July 1, 2010.



SECTION 44-53-400. Penalties in article in addition to those under other laws.

Any penalty imposed for violation of this article shall be in addition to, and not in lieu of, any civil or administrative penalty or sanction otherwise authorized by law.

HISTORY: 1962 Code Section 32-1510.52; 1971 (57) 800.



SECTION 44-53-420. Attempt and conspiracy; attempt to possess; penalties.

(A) Except as provided in subsection (B), a person who attempts or conspires to commit an offense made unlawful by the provisions of this article, upon conviction, be fined or imprisoned in the same manner as for the offense planned or attempted; but the fine or imprisonment shall not exceed one half of the punishment prescribed for the offense, the commission of which was the object of the attempt or conspiracy.

(B) A person who attempts to possess a substance made unlawful by the provisions of this article is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than thirty days, or both.

HISTORY: 1962 Code Section 32-1510.54; 1971 (57) 800; 2005 Act No. 127, Section 7, eff June 7, 2005.



SECTION 44-53-430. Appeals from orders of Department.

Any person may appeal from any order of the Department within thirty days after the filing of the order, to the court of common pleas of the county in which the aggrieved party resides or in which his place of business is located. The Department shall thereupon certify to the court the record in the hearing. The court shall review the record and the regularity and the justification for the order, on the merits, and render judgment thereon as in ordinary appeals in equity. The court may order or permit further testimony on the merits of the case, in its discretion such testimony to be given either before the judge or referee by him appointed. From such judgment of the court an appeal may be taken as in other civil actions.

HISTORY: 1962 Code Section 32-1510.55; 1971 (57) 800.



SECTION 44-53-440. Distribution to persons under eighteen.

Any person eighteen years of age or over who violates Section 44-53-370(a) by distributing a controlled substance classified in Schedule I (b) and (c) which is a narcotic drug or lysergic acid diethylamide (LSD) and in Schedule II which is a narcotic drug, or who violates Section 44-53-375(B) by distributing crack cocaine to a person under eighteen years of age is guilty of a felony and, upon conviction, must be imprisoned for not more than twenty years or fined not more than thirty thousand dollars, or both, and the sentence may not be suspended and probation may not be granted. Any person eighteen years of age or over who violates Section 44-53-370(a) and (b) by distributing any other controlled substance listed in Schedules I through V to a person under eighteen years of age is guilty of a misdemeanor and, upon conviction, must be imprisoned for not more than ten years or fined not more than ten thousand dollars, or both. Any violation of this section constitutes a separate offense.

HISTORY: 1962 Code Section 32-1510.56; 1971 (57) 800; 1974 (58) 2284; 1987 Act No. 128, Section 3.



SECTION 44-53-445. Distribution of controlled substance within proximity of school.

(A) It is a separate criminal offense for a person to distribute, sell, purchase, manufacture, or to unlawfully possess with intent to distribute, a controlled substance while in, on, or within a one-half mile radius of the grounds of a public or private elementary, middle, or secondary school; a public playground or park; a public vocational or trade school or technical educational center; or a public or private college or university.

(B) For a person to be convicted of an offense pursuant to subsection (A), the person must:

(1) have knowledge that he is in, on, or within a one-half mile radius of the grounds of a public or private elementary, middle, or secondary school; a public playground or park; a public vocational or trade school or technical educational center; or a public or private college or university; and

(2) actually distribute, sell, purchase, manufacture, or unlawfully possess with intent to distribute, the controlled substance within a one-half mile radius of the grounds of a public or private elementary, middle, or secondary school; a public playground or park; a public vocational or trade school or technical educational center; or a public or private college or university.

(C) A person must not be convicted of an offense pursuant to subsection (A) if the person is stopped by a law enforcement officer for the controlled substance offense within a one-half mile radius of the grounds of a public or private elementary, middle, or secondary school; a public playground or park; a public vocational or trade school or technical educational center; or a public or private college or university, but did not actually commit the controlled substance offense within a one-half mile radius of the grounds of a public or private elementary, middle, or secondary school; a public playground or park; a public vocational or trade school or technical educational center; or a public or private college or university.

(D)(1) A person who violates the provisions of this section is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars, or imprisoned not more than ten years, or both.

(2) When a violation involves only the purchase of a controlled substance, the person is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both.

(E) For the purpose of creating inferences of intent to distribute, the inferences set out in Sections 44-53-370 and 44-53-375 apply to criminal prosecutions under this section.

HISTORY: 1984 Act No. 504, Section 2; 1987 Act No. 128, Section 4; 1990 Act No. 579, Section 2; 1993 Act No. 184, Section 76; 1995 Act No. 83, Section 55; 2010 Act No. 273, Section 39, eff June 2, 2010.



SECTION 44-53-450. Conditional discharge; eligibility for expungement.

(A) Whenever any person who has not previously been convicted of any offense under this article or any offense under any state or federal statute relating to marijuana, or stimulant, depressant, or hallucinogenic drugs, pleads guilty to or is found guilty of possession of a controlled substance under Section 44-53-370(c) and (d), or Section 44-53-375(A), the court, without entering a judgment of guilt and with the consent of the accused, may defer further proceedings and place him on probation upon terms and conditions as it requires, including the requirement that such person cooperate in a treatment and rehabilitation program of a state-supported facility or a facility approved by the commission, if available. Upon violation of a term or condition, the court may enter an adjudication of guilt and proceed as otherwise provided. Upon fulfillment of the terms and conditions, the court shall discharge the person and dismiss the proceedings against him. Discharge and dismissal under this section shall be without court adjudication of guilt and is not a conviction for purposes of this section or for purposes of disqualifications or disabilities imposed by law upon conviction of a crime, including the additional penalties imposed for second or subsequent convictions. However, a nonpublic record shall be forwarded to and retained by the Department of Narcotic and Dangerous Drugs under the South Carolina Law Enforcement Division solely for the purpose of use by the courts in determining whether or not a person has committed a subsequent offense under this article. Discharge and dismissal under this section may occur only once with respect to any person.

(B) Upon the dismissal of the person and discharge of the proceedings against him pursuant to subsection (A), the person may apply to the court for an order to expunge from all official records (other than the nonpublic records to be retained as provided in subsection (A)) all recordation relating to his arrest, indictment or information, trial, finding of guilty, and dismissal and discharge pursuant to this section. If the court determines, after hearing, that the person was dismissed and the proceedings against him discharged, it shall enter the order. The effect of the order is to restore the person, in the contemplation of the law, to the status he occupied before the arrest or indictment or information. No person as to whom the order has been entered may be held pursuant to another provision of law to be guilty of perjury or otherwise giving a false statement by reason of his failure to recite or acknowledge the arrest, or indictment or information, or trial in response to an inquiry made of him for any purpose.

(C) Before a person may be discharged and the proceedings dismissed pursuant to this section, the person must pay a fee of three hundred fifty dollars if the person is in a general sessions court and one hundred fifty dollars if the person is in a summary court. No portion of the fee may be waived, reduced, or suspended, except in cases of indigency. If the court determines that a person is indigent, the court may partially or totally waive, reduce, or suspend the fee. The revenue collected pursuant to this subsection must be retained by the jurisdiction that heard or processed the case and paid to the State Treasurer within thirty days of receipt. The State Treasurer shall transmit these funds to the Prosecution Coordination Commission which shall then apportion these funds among the sixteen judicial circuits on a per capita basis equal to the population in that circuit compared to the population of the State as a whole based on the most recent official United States census. The funds must be used for drug treatment court programs only. The amounts generated by this subsection are in addition to any amounts presently being provided for drug treatment court programs and may not be used to supplant funding already allocated for these services. The State Treasurer may request the State Auditor to examine the financial records of a jurisdiction which he believes is not timely transmitting the funds required to be paid to the State Treasurer pursuant to this subsection. The State Auditor is further authorized to conduct these examinations and the local jurisdiction is required to participate in and cooperate fully with the examination.

HISTORY: 1962 Code Section 32-1510.57; 1971 (57) 800; 1974 (58) 2284; 2009 Act No. 36, Section 7, eff June 2, 2009; 2010 Act No. 273, Section 40, eff June 2, 2010.



SECTION 44-53-460. Reduced sentence for accommodation offenses.

Any person who enters a plea of guilty to or is found guilty of a violation of Section 44-53-370(a) or (c) may move for and the court shall grant a further hearing at which evidence may be presented by the person, and by the prosecution if it so desires, relating to the nature of the act on the basis of which the person has been convicted. If the convicted person establishes by clear and convincing evidence that he delivered or possessed with intent to deliver a controlled substance, except a controlled substance classified in Schedule I (b) and (c) which is a narcotic drug or lysergic acid diethylamide (LSD) and in Schedule II which is a narcotic drug, only as an accommodation to another individual and not with intent to profit thereby nor to induce the recipient or intended recipient of the controlled or counterfeit substance to use or become addicted to or dependent upon the substance, the court shall sentence the person as if he had been convicted of a violation of Section 44-53-370(c).

HISTORY: 1962 Code Section 32-1510.58; 1971 (57) 800; 1974 (58) 2284.



SECTION 44-53-470. "Second or subsequent offense" defined.

(A) An offense is considered a second or subsequent offense if:

(1) for an offense involving marijuana pursuant to the provisions of this article, the offender has been convicted within the previous five years of a first violation of a marijuana possession provision of this article or of another state or federal statute relating to marijuana possession;

(2) for an offense involving marijuana pursuant to the provisions of this article, the offender has at any time been convicted of a first, second, or subsequent violation of a marijuana offense provision of this article or of another state or federal statute relating to marijuana offenses, except a first violation of a marijuana possession provision of this article or of another state or federal statute relating to marijuana offenses;

(3) for an offense involving a controlled substance other than marijuana pursuant to this article, the offender has been convicted within the previous ten years of a first violation of a controlled substance offense provision, other than a marijuana offense provision, of this article or of another state or federal statute relating to narcotic drugs, depressants, stimulants, or hallucinogenic drugs; and

(4) for an offense involving a controlled substance other than marijuana pursuant to this article, the offender has at any time been convicted of a second or subsequent violation of a controlled substance offense provision, other than a marijuana offense provision, of this article or of another state or federal statute relating to narcotic drugs, depressants, stimulants, or hallucinogenic drugs.

(B) If a person is sentenced to confinement as the result of a conviction pursuant to this article, the time period specified in this section begins on the date of the conviction or on the date the person is released from confinement imposed for the conviction, whichever is later.

HISTORY: 1962 Code Section 32-1510.59; 1971 (57) 800; 2005 Act No. 127, Section 6, eff June 7, 2005; 2010 Act No. 273, Section 41, eff June 2, 2010.



SECTION 44-53-475. Financial transactions, monetary instruments, or financial institutions involving property or proceeds of unlawful activities in narcotic drugs or controlled substances; penalties.

(A)(1) Whoever, knowing that the property involved in a financial transaction represents the proceeds of, or is derived directly or indirectly from the proceeds of unlawful activity relating to narcotic drugs or controlled substances, conducts or attempts to conduct such a financial transaction which in fact involves the proceeds:

(a) with the intent to promote the carrying on of unlawful activity relating to narcotic drugs or controlled substances; or

(b) knowing that the transaction is designed in whole or in part to conceal or disguise the nature, location, sources, ownership, or control of the proceeds of the unlawful activity is guilty of a felony and, upon conviction, must be punished by a fine of not more than five hundred thousand dollars or twice the value of the property involved in the transaction, whichever is greater, or by imprisonment for not more than twenty years, or both.

(2) Whoever transports, transmits, or transfers, or attempts to transport, transmit, or transfer a monetary instrument or funds from a place in South Carolina to or through a place outside the United States or to a place in South Carolina from or through a place outside the United States:

(a) with the intent to promote the carrying on of unlawful activity relating to narcotic drugs or to controlled substances; or

(b) knowing that the monetary instrument or funds involved in the transportation represent the proceeds of the unlawful activity and knowing that the transportation is designed in whole or in part to conceal or disguise the nature, location, source, ownership, or control of the proceeds of the unlawful activity is guilty of a felony and, upon conviction, must be punished by a fine of five hundred thousand dollars or twice the value of the monetary instrument or funds involved in the transportation, whichever is greater, or by imprisonment for not more than twenty years, or both.

(3) Whoever, with the intent:

(a) to promote the carrying on of unlawful activity relating to narcotic drugs or to controlled substances; or

(b) to conceal or disguise the nature, location, source, ownership, or control of property believed to be the proceeds of the unlawful activity, conducts or attempts to conduct a financial transaction involving property represented by a law enforcement officer to be the proceeds of the unlawful activity, or property used to conduct or facilitate the unlawful activity is guilty of a felony and, upon conviction, must be punished by a fine of five hundred thousand dollars or twice the value of the property involved, whichever is greater, or by imprisonment for not more than twenty years, or both. For purposes of this subitem, the term "represented" means any representation made by a law enforcement officer or by another person at the direction of, or with the approval of, a state official authorized to investigate or prosecute violations of this section.

(B) Whoever conducts or attempts to conduct a transaction described in subsection (A)(1), or transportation described in subsection (A)(2), is liable to the State for a civil penalty of not more than the greater of:

(1) the value of the property, funds, or monetary instruments involved in the transaction; or

(2) ten thousand dollars.

(C) As used in this section:

(1) the term "conducts" includes initiating, concluding, or participating in initiating or concluding a transaction;

(2) the term "transaction" includes a purchase, sale, loan, pledge, gift, transfer, delivery, or other disposition and, with respect to a financial institution includes a deposit, withdrawal, transfer between accounts, exchange of currency, loan, extension of credit, purchase or sale of any stock, bond, certificate of deposit, or other monetary instrument, or any other payment, transfer, or delivery by, through, or to a financial institution, by whatever means effected;

(3) the term "financial transaction" means a transaction involving the movement of funds by wire or other means or involving one or more monetary instruments;

(4) the term "monetary instruments" means coin or currency of the United States or of any other country, travelers' checks, personal checks, bank checks, money orders, investment securities in bearer form or otherwise in that form that title to it passes upon delivery, and negotiable instruments in bearer form or otherwise in that form that title to it passes upon delivery;

(5) the term "financial institution" has the definition given that term in Section 5312(a)(2) of Title 31, United States Code, and the regulations promulgated thereunder.

(D) Nothing in this section supersedes any provision of law imposing criminal penalties or affording civil remedies in addition to those provided for in this section.

HISTORY: 1990 Act No. 604, Section 10.



SECTION 44-53-480. Enforcement.

(a) The South Carolina Law Enforcement Division shall establish within its Division a Department of Narcotics and Dangerous Drugs, which shall be administered by a director and shall be primarily responsible for the enforcement of all laws pertaining to illicit traffic in controlled and counterfeit substances. The Department of Narcotics and Dangerous Drugs, in discharging its responsibilities concerning illicit traffic in narcotics and dangerous substances and in suppressing the abuse of controlled substances, shall enforce the State plan formulated in cooperation with the Narcotics and Controlled Substance Section as such plan relates to illicit traffic in controlled and counterfeit substances.

As part of its duties the Department of Narcotics and Dangerous Drugs shall:

(1) Assist the Commission on Alcohol and Drug Abuse in the exchange of information between itself and governmental and local law-enforcement officials concerning illicit traffic in and use and abuse of controlled substances.

(2) Assist the Commission in planning and coordinating training programs on law enforcement for controlled substances at the local and State level.

(3) Establish a centralized unit which shall accept, catalogue, file and collect statistics and make such information available for Federal, State and local law-enforcement purposes.

(4) Have the authority to execute and serve search warrants, arrest warrants, administrative inspection warrants, subpoenas, and summonses.

(b) The Department of Health and Environmental Control shall be primarily responsible for making accountability audits of the supply and inventory of controlled substances in the possession of pharmacists, doctors, hospitals, health care facilities and other practitioners as well as in the possession of any individuals or institutions authorized to have possession of such substances and shall also be primarily responsible for such other duties in respect to controlled substances as shall be specifically delegated to the Department of Health and Environmental Control by the General Assembly. Drug inspectors and special agents of the Department of Health and Environmental Control as provided for in Section 44-53-490, while in the performance of their duties as prescribed herein, shall have:

(1) Statewide police powers;

(2) Authority to carry firearms;

(3) Authority to execute and serve search warrants, arrest warrants, administrative inspection warrants, subpoenas, and summonses;

(4) Authority to make investigations to determine whether there has been unlawful dispensing of controlled substances or the removal of such substances from regulated establishments or practitioners into illicit traffic;

(5) Authority to seize property; and

(6) Authority to make arrests without warrants for offenses committed in their presence.

(c) The Department of Health and Environmental Control may contract with the Board of Pharmaceutical Examiners for the Chief Drug Inspector of the Board of Pharmacy and his assistants, to enforce the provisions of this article with respect to inspections and audits which apply to pharmacists or pharmacies whether located in drugstores, hospitals or other health care facilities.

HISTORY: 1962 Code Section 32-1510.60; 1971 (57) 800; 1972 (57) 2396; 1974 (58) 2228; 1985 Act No. 143, Section 1; 1986 Act No. 404, Section 1.



SECTION 44-53-485. Handling of seized controlled substances; use of photographs or videotapes of substances at trial; admissibility of evidence.

(A) Controlled substances seized pursuant to this article must be inventoried, reported, audited, handled, tested, stored, preserved, or destroyed pursuant to procedures promulgated by the South Carolina Law Enforcement Division.

(B) The chief law enforcement official of the seizing agency, his designee, or the clerk of court, after one year following the conviction, guilty plea, plea by nolo contendere, or other disposition of the criminal case, may order the destruction or other lawful disposition of the substances unnecessary for evidentiary purposes in accordance with procedures promulgated by the division.

(C) The chief law enforcement official of the seizing agency or his designee, after a reasonable period of time following the seizure, may order the destruction or other lawful disposition of substances that do not come within the jurisdiction of court.

(D) When large amounts of substances are seized and storage is impractical, a law enforcement officer, only with the prior written approval and consent of the solicitor, may substitute photographs or videotapes of the substances at trial so long as a representative sample is analyzed for proof of the matter that the substances actually are present. When substitutions are used, the chief law enforcement official or his designee may authorize the destruction of the substances ten days following seizure.

(E) In all subsequent court proceedings following the disposition of the case, all evidence presented at the original proceedings is admissible through introduction of the certified record of the case.

HISTORY: 1992 Act No. 387, Section 2.



SECTION 44-53-490. Drug inspectors.

The Department of Health and Environmental Control shall designate persons holding a degree in pharmacy to serve as drug inspectors. Such inspectors shall, from time to time, but no less than once every three years, inspect all practitioners and registrants who manufacture, dispense, or distribute controlled substances, including those persons exempt from registration but who are otherwise permitted to keep controlled substances for specific purposes. The drug inspector shall submit an annual report by the first day of each year to the Department and a copy to the Commission on Alcohol and Drug Abuse specifying the name of the practitioner or the registrant or such exempt persons inspected, the date of inspection and any other violations of this article.

The Department may employ other persons as agents and assistant inspectors to aid in the enforcement of those duties delegated to the Department by this article.

HISTORY: 1962 Code Section 32-1510.61; 1971 (57) 800; 1974 (58) 2228.



SECTION 44-53-500. Procedure for issuance and execution of administrative inspection warrants.

(a) Issuance and execution of administrative inspection warrants shall be as follows:

(1) Any judge or magistrate of a court having jurisdiction where the inspection or seizure is to be conducted, may, upon proper oath or affirmation showing probable cause, issue warrants for the purpose of conducting administrative inspections authorized by this article or regulations thereunder, and seizures of property appropriate to such inspections. For the purposes of this section, "probable cause" means a valid public interest in the effective enforcement of this article or regulations sufficient to justify administrative inspection of the area, premises, building or conveyance in the circumstances specified in the application for the warrant;

(2) A warrant shall issue only upon an affidavit of an officer or employee duly designated and having knowledge of the facts alleged, sworn to before the judge or magistrate and establishing the grounds for issuing the warrant. If the judge or magistrate is satisfied that grounds for the application exist or that there is probable cause to believe they exist, he shall issue a warrant identifying the area, premises, building, or conveyance to be inspected, the purpose of such inspection, and, where appropriate, the type of property to be inspected, if any. The warrant shall identify the item or types of property to be seized, if any. The warrant shall be directed to a person authorized by Section 44-53-480(b) to execute it. The warrant shall state the grounds for issuance and the name of the person or persons whose affidavit has been taken in support thereof. It shall command the person to whom it is directed to inspect the area, premises, building, or conveyance identified for the purpose specified, and where appropriate, shall direct the seizure of the property specified. The warrant shall direct that it be served during normal business hours. It shall designate the judge or magistrate to whom it shall be returned;

(3) A warrant issued pursuant to this section must be executed and returned within ten days of its date. If property is seized pursuant to a warrant, the person executing the warrant shall give to the person from whom or from whose premises the property was taken a copy of the warrant and a receipt for the property taken or shall leave the copy and receipt at the place from which the property was taken. The return of the warrant shall be made promptly and shall be accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the person executing the warrant and of the person from whose possession or premises the property was taken, if they are present, or in the presence of at least one credible person other than the person executing the warrant. The clerk of the court, upon request, shall deliver a copy of the inventory to the person from whom or from whose premises the property was taken and to the applicant for the warrant; and

(4) The judge or magistrate who has issued a warrant under this section shall attach to the warrant a copy of the return and all papers filed in connection therewith and shall cause them to be filed with the court which issued such warrant.

(b) The Department of Health and Environmental Control is authorized to make administrative inspections of controlled premises in accordance with the following provisions:

(1) For the purposes of this article only, "controlled premises" means:

(a) Places where persons registered or exempted from registration requirements under this article are required to keep records, and

(b) Places including factories, warehouses, establishments, and conveyances where persons registered or exempted from registration requirements under this article are permitted to hold, manufacture, compound, process, sell, deliver, or otherwise dispose of any controlled substance.

(2) When so authorized by an administrative inspection warrant issued pursuant to this section an officer or employee designated by the Commission on Alcohol and Drug Abuse upon presenting the warrant and appropriate credentials to the owner, operator, or agent in charge, may enter controlled premises for the purpose of conducting an administrative inspection.

(3) When so authorized by an administrative inspection warrant, an officer or employee designated by the Department may:

(a) Inspect and copy records required by this article to be kept;

(b) Inspect, within reasonable limits and in a reasonable manner, controlled premises and all pertinent equipment, finished and unfinished material, containers and labeling found therein, and, except as provided in subsection (b)(5) of this section, all other things therein including records, files, papers, processes, controls, and facilities bearing on violation of this article; and

(c) Inventory any stock of any controlled substance therein and obtain samples of any such substance.

(4) This section shall not be construed to prevent entries and administrative inspections (including seizures of property) without a warrant:

(a) With the consent of the owner, operator or agent in charge of the controlled premises;

(b) In situations presenting imminent danger to health or safety;

(c) In situations involving inspection of conveyances where there is reasonable cause to believe that the mobility of the conveyance makes it impracticable to obtain a warrant;

(d) In any other exceptional or emergency circumstance where time or opportunity to apply for a warrant is lacking; and

(e) In all other situations where a warrant is not constitutionally required.

(5) Except when the owner, operator, or agent in charge of the controlled premises so consents in writing, no inspection authorized by this section shall extend to:

(a) Financial data;

(b) Sales data other than shipment data;

(c) Pricing data;

(d) Personnel data; or

(e) Research data.

HISTORY: 1962 Code Section 32-1510.62; 1971 (57) 800.



SECTION 44-53-520. Forfeitures.

(a) The following are subject to forfeiture:

(1) all controlled substances which have been manufactured, distributed, dispensed, or acquired in violation of this article;

(2) all raw materials, products, and equipment of any kind which are used, or which have been positioned for use, in manufacturing, producing, compounding, processing, delivering, importing, or exporting any controlled substance in violation of this article;

(3) all property which is used, or which has been positioned for use, as a container for property described in items (1) or (2);

(4) All property, both real and personal, which in any manner is knowingly used to facilitate production, manufacturing, distribution, sale, importation, exportation, or trafficking in various controlled substances as defined in this article;

(5) all books, records, and research products and materials, including formulas, microfilm, tapes, and data which are used, or which have been positioned for use, in violation of this article;

(6) all conveyances including, but not limited to, trailers, aircraft, motor vehicles, and watergoing vessels which are used or intended for use unlawfully to conceal, contain, or transport or facilitate the unlawful concealment, possession, containment, manufacture, or transportation of controlled substances and their compounds, except as otherwise provided, must be forfeited to the State. No motor vehicle may be forfeited to the State under this item unless it is used, intended for use, or in any manner facilitates a violation of Section 44-53-370(a), involving at least one pound or more of marijuana, one pound or more of hashish, more than four grains of opium, more than two grains of heroin, more than four grains of morphine, more than ten grains of cocaine, more than fifty micrograms of lysergic acid diethylamide (LSD) or its compounds, more than ten grains of



SECTION 44-53-530. Forfeiture procedures; disposition of forfeited items; disposition of proceeds of sales.

(a) Forfeiture of property defined in Section 44-53-520 must be accomplished by petition of the Attorney General or his designee or the circuit solicitor or his designee to the court of common pleas for the jurisdiction where the items were seized. The petition must be submitted to the court within a reasonable time period following seizure and shall set forth the facts upon which the seizure was made. The petition shall describe the property and include the names of all owners of record and lienholders of record. The petition shall identify any other persons known to the petitioner to have interests in the property. Petitions for the forfeiture of conveyances shall also include: the make, model, and year of the conveyance, the person in whose name the conveyance is registered, and the person who holds the title to the conveyance. The petition shall set forth the type and quantity of the controlled substance involved. A copy of the petition must be sent to each law enforcement agency which has notified the petitioner of its involvement in effecting the seizure. Notice of hearing or rule to show cause must be directed to all persons with interests in the property listed in the petition, including law enforcement agencies which have notified the petitioner of their involvement in effecting the seizure. Owners of record and lienholders of record may be served by certified mail, to the last known address as appears in the records of the governmental agency which records the title or lien.

The judge shall determine whether the property is subject to forfeiture and order the forfeiture confirmed. If the judge finds a forfeiture, he shall then determine the lienholder's interest as provided in this article. The judge shall determine whether any property must be returned to a law enforcement agency pursuant to Section 44-53-582.

If there is a dispute as to the division of the proceeds of forfeited property among participating law enforcement agencies, this issue must be determined by the judge. The proceeds from a sale of property, conveyances, and equipment must be disposed of pursuant to subsection (e) of this section.

All property, conveyances, and equipment which will not be reduced to proceeds may be transferred to the law enforcement agency or agencies or to the prosecution agency. Upon agreement of the law enforcement agency or agencies and the prosecution agency, conveyances and equipment may be transferred to any other appropriate agency. Property transferred must not be used to supplant operating funds within the current or future budgets. If the property seized and forfeited is an aircraft or watercraft and is transferred to a state law enforcement agency or other state agency pursuant to the provisions of this subsection, its use and retainage by that agency shall be at the discretion and approval of the Budget and Control Board.

If a defendant or his attorney sends written notice to the petitioner or the seizing agency of his interest in the subject property, service may be made by mailing a copy of the petition to the address provided and service may not be made by publication. In addition, service by publication may not be used for a person incarcerated in a South Carolina Department of Corrections facility, a county detention facility, or other facility where inmates are housed for the county where the seizing agency is located. The seizing agency shall check the appropriate institutions after receiving an affidavit of nonservice before attempting service by publication.

(b) If the property is seized by a state law enforcement agency and is not transferred by the court to the seizing agency, the judge shall order it transferred to the Division of General Services for sale. Proceeds may be used by the division for payment of all proper expenses of the proceedings for the forfeiture and sale of the property, including the expenses of seizure, maintenance, and custody, and other costs incurred by the implementation of this section. The net proceeds from any sale must be remitted to the State Treasurer as provided in subsection (g) of this section. The Division of General Services may authorize payment of like expenses in cases where monies, negotiable instruments, or securities are seized and forfeited.

(c) If the property is seized by a local law enforcement agency and is not transferred by the court to the agency, the judge shall order it sold at public auction by the seizing agency as provided by law. Notwithstanding any other provision of the law, proceeds from the sale may be used by the agency for payment of all proper expenses of the proceeding for the forfeiture and sale of the property, including the expenses of the seizure, maintenance, and custody and other costs incurred by the implementation of this section. The net proceeds from the sale must be disposed of as provided by this section.

(d) Any forfeiture may be effected by consent order approved by the court without filing or serving pleadings or notices provided that all owners and other persons with interests in the property, including participating law enforcement agencies, entitled to notice under this section, except lienholders and agencies, consent to the forfeiture. Disposition of the property may be accomplished by consent of the petitioner and those agencies involved. Persons entitled to notice under this section may consent to some issues and have the judge determine the remaining issues.

All proceeds of property and cash forfeited by consent order must be disposed of as provided in subsection (e) of this section.

(e) All real or personal property, conveyances, and equipment of any value defined in Section 44-53-520, when reduced to proceeds, any cash more than one thousand dollars, any negotiable instruments, and any securities which are seized and forfeited must be disposed of as follows:

(1) seventy-five percent to the law enforcement agency or agencies;

(2) twenty percent to the prosecuting agency; and

(3) five percent must be remitted to the State Treasurer and deposited to the credit of the general fund of the State.

(f) The first one thousand dollars of any cash seized and forfeited pursuant to this article remains with and is the property of the law enforcement agency which effected the seizure unless otherwise agreed to by the law enforcement agency and prosecuting agency.

(g) All forfeited monies and proceeds from the sale of forfeited property as defined in Section 44-53-520 must be retained by the governing body of the local law enforcement agency or prosecution agency and deposited in a separate, special account in the name of each appropriate agency. These accounts may be drawn on and used only by the law enforcement agency or prosecution agency for which the account was established. For law enforcement agencies, the accounts must be used for drug enforcement activities, or for drug or other law enforcement training or education. For prosecution agencies, the accounts must be used in matters relating to the prosecution of drug offenses and litigation of drug-related matters.

These accounts must not be used to supplant operating funds in the current or future budgets. Expenditures from these accounts for an item that would be a recurring expense must be approved by the governing body before purchase or, in the case of a state law enforcement agency or prosecution agency, approved as provided by law.

In the case of a state law enforcement agency or state prosecution agency, monies and proceeds must be remitted to the State Treasurer who shall establish separate, special accounts as provided in this section for local agencies.

All expenditures from these accounts must be documented, and the documentation made available for audit purposes and upon request by a person under the provisions of Chapter 4, Title 30, the Freedom of Information Act.

(h) The use of all property forfeited pursuant to Section 44-53-520 and retained by the law enforcement agency must be documented and the documentation available upon request by a person subject to the provisions of Chapter 4 of Title 30.

(i) An expenditure from these accounts must be made in accordance with the established procurement procedures of the jurisdiction where the account is established.

(j) A law enforcement agency may draw from the account an amount necessary to maintain a confidential financial account to be used in the purchase of information or evidence relating to an investigation, to purchase services, or to provide compensation in matters which are confidential and in support of law enforcement activity. The disbursement of funds from the confidential financial account must be made in accordance with procedures approved by the South Carolina Law Enforcement Division (division). All records of disbursement must be maintained and made available for audit purposes as provided in this section.

All expenditures from these accounts must be fully documented and audited annually with the general fund of the appropriate jurisdiction.

(k) In all cases where the criminal offense giving rise to the forfeiture of property described in Section 44-53-520 is prosecuted in a state court, the forfeiture proceeding must be accomplished in the court of common pleas for the jurisdiction where the items were seized.

HISTORY: 1962 Code Section 32-1510.64:1; 1973 (58) 429; 1979 Act No. 185 Section 1; 1980 Act No. 462, Section 1; 1984 Act No. 482, Section 4; 1986 Act No. 404, Section 3; 1990 Act No. 604, Section 2; 1992 Act No. 333, Section 3; 1995 Act No. 145, Part II, Section 45; 2006 Act No. 345, Section 5, eff June 12, 2006; 2009 Act No. 62, Section 1, eff upon approval (became law without the Governor's signature on June 3, 2009).



SECTION 44-53-540. Burden of proof.

(a) It shall not be necessary for the State to negate any exemption or exception set forth in this article in any complaint, information, indictment or other pleading or in any trial, hearing, or other proceeding under this article, and the burden of proof of any such exemption or exception shall be upon the person claiming its benefit.

(b) In the absence of proof that a person is the duly authorized holder of an appropriate registration or order form issued under this article, he shall be presumed not to be the holder of such registration or form, and the burden of proof shall be upon him to rebut such presumption.

HISTORY: 1962 Code Section 32-1510.65; 1971 (57) 800; 1974 (58) 2284.



SECTION 44-53-550. Prosecutions prior to effective date of article.

Prosecution occurring prior to June 17, 1971 is not affected or abated by this article. However, if the offense being prosecuted is similar to one set forth in Sections 44-53-370 to 44-53-470, then the penalties under Sections 44-53-370 to 44-53-470 shall apply if they are less than under prior law.

Offenses occurring prior to June 17, 1971 may be prosecuted under the statute then in force, but shall be subject to penalty limitations in this section.

HISTORY: 1962 Code Section 32-1510.66; 1971 (57) 800; 1974 (58) 2228.



SECTION 44-53-560. Transfer of agents from Department of Health and Environmental Control.

All agents of the Department of Health and Environmental Control who, sixty days after June 17, 1971, are either engaged in the enforcement of laws or regulations relating to controlled or counterfeit substances, except whose primary responsibility is making accountability audits, are hereby transferred to and shall be considered part of the Department of Narcotics and Dangerous Drugs under the South Carolina Law Enforcement Division.

HISTORY: 1962 Code Section 32-1510.67; 1971 (57) 800.



SECTION 44-53-570. Service of search warrants.

A search warrant relating to offenses involving controlled substances may be served at any time of the day or night if the magistrate or judge of any court of record of the State having jurisdiction over the area where the property sought is located is satisfied that there is probable cause to believe that grounds exist for the warrant and for its service at such time.

HISTORY: 1962 Code Section 32-1510.68; 1971 (57) 800.



SECTION 44-53-577. Illegal acts involving persons under seventeen years of age; penalties; separate offense.

(A) It is unlawful for any person at least seventeen years of age to knowingly and intentionally:

(1) use, solicit, direct, hire, persuade, induce, entice, coerce, or employ a person under seventeen years of age to violate Section 44-53-370 or 44-53-375(B);

(2) receive a controlled substance from a person under seventeen years of age in violation of this chapter; or

(3) conspire to use, solicit, direct, hire, persuade, induce, entice, coerce, or employ a person under seventeen years of age to violate Section 44-53-370 or 44-53-375(B).

(B) Any person who violates subsection (A)(1), (A)(2), or (A)(3) is guilty of a felony and, upon conviction, must be punished by a term of imprisonment of not less than five years nor more than fifteen years. A violation of this section constitutes a separate offense.

HISTORY: 1990 Act No. 604, Section 12.



SECTION 44-53-582. Return of monies used to purchase controlled substances.

All monies used by law enforcement officers or agents, in the line of duty, to purchase controlled substances during a criminal investigation must be returned to the state or local agency or unit of government furnishing the monies upon a determination by the court that the monies were used by law enforcement officers or agents, in the line of duty, to purchase controlled substances during a criminal investigation. The court may order a defendant to return the monies to the state or local agency or unit of government at the time of sentencing.

HISTORY: 1984 Act No. 482, Section 6; 1986 Act No. 404, Section 5; 2010 Act No. 273, Section 42, eff June 2, 2010.



SECTION 44-53-586. Return of seized items to innocent owners; notice of hearing or rule to show cause; continuation of liens of innocent persons.

(a) Any innocent owner or any manager or owner of a licensed rental agency or any common carrier or carrier of goods for hire may apply to the court of common pleas for the return of any item seized under the provisions of Section 44-53-520. Notice of hearing or rule to show cause accompanied by copy of the application must be directed to all persons and agencies entitled to notice under Section 44-53-530. If the judge denies the application, the hearing may proceed as a forfeiture hearing held pursuant to Section 44-53-530.

(b) The court may return any seized item to the owner if the owner demonstrates to the court by a preponderance of the evidence:

(1) in the case of an innocent owner, that the person or entity was not a consenting party to, or privy to, or did not have knowledge of, the use of the property which made it subject to seizure and forfeiture.

(2) in the case of a manager or an owner of a licensed rental agency, a common carrier, or a carrier of goods for hire, that any agent, servant, or employee of the rental agency or of the common carrier or carrier of goods for hire was not a party to, or privy to, or did not have knowledge of, the use of the property which made it subject to seizure and forfeiture.

If the licensed rental agency demonstrates to the court that it has rented the seized property in the ordinary course of its business and that the tenant or tenants were not related within the third degree of kinship to the manager or owner, or any agents, servants, or employees of the rental agency, then it is presumed that the licensed rental agency was not a party to, or privy to, or did not have knowledge of, the use of the property which made it subject to seizure and forfeiture.

(c) The lien of any innocent person or other legal entity, recorded in public records, shall continue in force upon transfer of title of any forfeited item, and any transfer of title is subject to the lien, if the lienholder demonstrates to the court by a preponderance of the evidence that he was not a consenting party to, or privy to, or did not have knowledge of, the involvement of the property which made it subject to seizure and forfeiture.

HISTORY: 1984 Act No. 482, Section 8; 1986 Act No. 404, Section 7.



SECTION 44-53-590. Penalty for use of property in manner which makes it subject to forfeiture.

Any person who uses property or a conveyance in a manner which would make the property or conveyance subject to forfeiture as provided for in Sections 44-53-520 or 44-53-530, except for innocent owners, rental agencies, lienholders, and the like as provided for in this article, is guilty of a misdemeanor and upon conviction must be imprisoned for not less than thirty days nor more than one year or fined not more than five thousand dollars, or both, in the discretion of the court. The penalties prescribed in this section are cumulative and must be construed to be in addition to any other penalty prescribed by any other provision of this article relating to controlled substances or harmful or illegal drugs.

HISTORY: 1984 Act No. 482, Section 10.



SECTION 44-53-610. Short title.

This article may be cited as the "South Carolina Controlled Substances Therapeutic Research Act of 1980".

HISTORY: 1980 Act No. 323, Section 1.



SECTION 44-53-620. Definitions.

As used in this article unless the context clearly indicates otherwise:

(a) "Director" means the Director of the Department of Health and Environmental Control;

(b) "Marijuana" means marijuana, all tetrahydrocannabinols or a chemical derivative of any tetrahydrocannabinol;

(c) "Practitioner" means a physician licensed to practice medicine in this State and licensed to prescribe and administer drugs which are subject to regulation under the provisions of Article 3, Chapter 53 of Title 44 of the 1976 Code.

HISTORY: 1980 Act No. 323, Section 3; 1993 Act No. 181, Section 1110.



SECTION 44-53-630. Establishment of therapeutic research program; regulations; limits as to patient eligibility.

(A) There is established in the Department of Health and Environmental Control a controlled substances therapeutic research program. The program shall be administered by the director. The program shall distribute to cancer chemotherapy and radiology patients and to glaucoma patients who are certified pursuant to this article marijuana under the terms and conditions of this article for the purpose of alleviating the patient's discomfort, nausea and other painful side effects of their disease or chemotherapy treatments. The department shall promulgate regulations necessary for the proper administration of this article and in such promulgation, the department shall take into consideration those pertinent regulations promulgated by the Drug Enforcement Agency, U. S. Department of Justice; Food and Drug Administration; the National Institute on Drug Abuse, and the National Institutes of Health.

(B) Except as provided in subsection (c) of Section 44-53-640, the controlled substances therapeutic research program shall be limited to cancer chemotherapy and radiology patients and glaucoma patients, who are certified to the patient qualification review advisory board by a practitioner as being involved in a life-threatening or sense-threatening situation and who are not responding to conventional controlled substances or where the conventional controlled substances administered have proven to be effective but where the patient has incurred severe side effects.

HISTORY: 1980 Act No. 323, Section 4; 1993 Act No. 181, Section 1111.



SECTION 44-53-640. Patient Qualification Review Advisory Board; membership; compensation; duties.

(a) The director shall appoint a Patient Qualification Review Advisory Board to serve at his pleasure. The Patient Qualification Review Advisory Board shall be comprised of:

(1) a physician licensed to practice medicine in South Carolina and certified by the American Board of Ophthalmology;

(2) a physician licensed to practice medicine in South Carolina and certified by the American Board of Internal Medicine and also certified in the subspecialty of medical oncology;

(3) a physician licensed to practice medicine in South Carolina and certified by the American Board of Psychiatry; and

(4) a pharmacologist holding a Doctoral degree or its equivalent.

Members of the board shall be paid the usual per diem, mileage and subsistence as provided by law for members of boards, commissions and committees.

(b) The department shall review all applicants for the controlled substances therapeutic research program and their licensed practitioners and certify their participation in the program.

(c) The department, in its discretion, may include other disease groups for participation in the controlled substances therapeutic research program after pertinent medical data have been presented by a practitioner to both the director and the department and after necessary approval is received by the appropriate federal agencies.

HISTORY: 1980 Act No. 323, Section 5; 1993 Act No. 181, Section 1112.



SECTION 44-53-650. Director to obtain and distribute marijuana.

(a) The director shall obtain marijuana through whatever means he deems most appropriate consistent with federal law.

(b) The director shall cause such analyzed marijuana to be transferred to various locations throughout the State that provide adequate security as set forth in federal and state regulations for the purpose of distributing such marijuana to the certified patient in such manner as is consistent with federal law. The patient shall not be required to pay for such marijuana but the director may charge for ancillary medical services provided by the department to compensate the department for the cost, if any, of securing such marijuana, and providing it to the patient.

HISTORY: 1980 Act No. 323, Section 6; 1993 Act No. 181, Section 1113.



SECTION 44-53-660. Annual report.

The director shall annually report to the General Assembly his opinion as to the effectiveness of this program and his recommendations for any changes thereto.

HISTORY: 1980 Act No. 323, Section 7; 1993 Act No. 181, Section 1114.



SECTION 44-53-710. Exclusive control over methodone vested in Department of Health and Environmental Control.

The South Carolina Department of Health and Environmental Control has exclusive control over the controlled substance methadone.

HISTORY: 1962 Code Section 32-1510.81; 1972 (57) 2642; 1980 Act No. 439, Section 1; 1993 Act No. 181, Section 1115; 2000 Act No. 355, Section 11.



SECTION 44-53-720. Restrictions on use of methadone.

Methadone and its salts are restricted to:

(1) use in treatment, maintenance, or detoxification programs as approved by the Department of Health and Environmental Control.

(2) dispensing by a hospital for analgesia, pertussis, and detoxification treatment as approved by the Department of Health and Environmental Control.

(3) dispensing by a retail pharmacy for analgesia as provided for by R. 61-4, Section 507.5.

HISTORY: 1976 Code Section 44-53-730; 1962 Code Section 32-1510.83; 1972 (57) 2642; 1980 Act No. 439, Section 1; 2000 Act No. 355, Section 12.



SECTION 44-53-730. Restrictions on sale and distribution of methadone.

No supplier, distributor, or manufacturer may sell or distribute methadone or its salts to an entity for use, except as provided for in Section 44-53-720.

HISTORY: 1976 Code Section 44-53-740; 1962 Code Section 32-1510.84; 1972 (57) 2642; 1980 Act No. 439, Section 1; 2000 Act No. 355, Section 13.



SECTION 44-53-740. Promulgation of rules and regulations.

The Board of the Department of Health and Environmental Control shall promulgate regulations necessary to carry out the provisions of this article.

HISTORY: 1976 Code Section 44-53-750; 1962 Code Section 32-1510.85; 1972 (57) 2642; 1980 Act No. 439, Section 1; 1993 Act No. 181, Section 1116; 2000 Act No. 355, Section 14.



SECTION 44-53-750. Autopsy on person dying while enrolled in program.

An autopsy shall be performed on any person on a methadone program who dies while enrolled in such program. A report concerning the autopsy shall be filed with the Department of Health and Environmental Control. Each person enrolling in such program shall be notified of the autopsy provision as a part of such person's consent which is required prior to admission to such program.

HISTORY: 1976 Code Section 44-53-760; 1962 Code Section 32-1510.86; 1972 (57) 2642; 1980 Act No. 439, Section 1.



SECTION 44-53-760. Admission of minors to programs.

Parental consent shall be obtained for all persons under eighteen years of age prior to admission to a methadone maintenance program; provided, that if any court of competent jurisdiction declares a person under eighteen years of age an emancipated minor, then such person may be admitted to the program without parental consent.

HISTORY: 1976 Code Section 44-53-770; 1962 Code Section 32-1510.87; 1972 (57) 2642; 1980 Act No. 439, Section 1.



SECTION 44-53-810. Legislative findings.

The General Assembly finds:

(1) that the future of this State rests in the hands of school children;

(2) the Drug Abuse Resistance Education Program taught in this State and in many schools nationally provides an effective and proven awareness of instilling drug resistance skills in our school children, and promoting the hope of a secure and healthy future for these children.

HISTORY: 1997 Act No. 155, Part II, Section 64B.



SECTION 44-53-820. Establishment of DARE Fund; purpose.

There is established the Drug Awareness Resistance Education (DARE) Fund, an eleemosynary corporation, the resources of which must be used to promote and encourage the Drug Awareness and Resistance Education Program in this State. The trust fund supplements and augments services provided by government agencies and does not take the place of these services.

HISTORY: 1997 Act No. 155, Part II, Section 64B.



SECTION 44-53-830. Board of directors; membership; terms.

(A) The DARE Fund is to be administered by a board of directors appointed by the Governor, with the advice and consent of the Senate, and is composed of:

(1) the Attorney General, ex officio, or his designee;

(2) two county sheriffs, who shall serve ex officio;

(3) two police chiefs;

(4) two local law enforcement officers assigned to the DARE Program; and

(5) two school principals.

Directors who are not elected officials serve by virtue of their position at the time of appointment.

(B) Members shall serve terms of four years and until successors are appointed and qualify. A board member may be removed by the Governor in accordance with Section 1-3-240(B). Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term.

HISTORY: 1997 Act No. 155, Part II, Section 64B.



SECTION 44-53-840. Board members to be reimbursed for expenses.

Board members are not entitled to per diem but may be reimbursed for mileage and all necessary and reasonable expenses incurred in the performance of their duties under this article.

HISTORY: 1997 Act No. 155, Part II, Section 64B.



SECTION 44-53-850. Powers of board.

In administering this article, the board is authorized, but not limited to:

(1) develop and implement educational programs and campaigns in support of the DARE Program in South Carolina;

(2) make policy recommendations for the DARE Program in South Carolina;

(3) assess the needs of DARE Programs;

(4) determine how the monies in the fund are to be disbursed;

(5) acquire and hold property;

(6) invest trust monies, including pooled investment funds maintained by the State;

(7) utilize local resources including volunteers when appropriate.

HISTORY: 1997 Act No. 155, Part II, Section 64B.



SECTION 44-53-860. Chairman; meetings; quorum.

The board shall elect a chairman from among its members and shall adopt rules for the governance of its operations. The board shall meet at least semiannually. Six members constitute a quorum.

HISTORY: 1997 Act No. 155, Part II, Section 64B.



SECTION 44-53-870. Director and staff; maximum administrative costs.

The board may employ a director and other staff as necessary to carry out the provisions of this article; however, administration of this article may not exceed twenty percent of the total funds credited to the trust fund, excluding the administrative fee paid to the Department of Revenue pursuant to Section 12-6-5080.

HISTORY: 1997 Act No. 155, Part II, Section 64B.



SECTION 44-53-880. Use of funds.

Funds credited to the trust fund, excluding the administrative fees paid to the Department of Revenue, may be used for, but are not limited to:

(1) administration of this article including, but not limited to, personnel and board expenses;

(2) development and promotion of the DARE Program in this State;

(3) a reserve fund in an interest-bearing account with five percent of the funds received by the trust fund annually to be placed in this account. No withdrawals may be made from this account until the minimum balance has reached one hundred thousand dollars and then these funds may be used only in years in which donations do not meet the average normal operating cost incurred by the trust fund and funds are needed to meet expenses. Once the balance in the reserve funds reaches one hundred thousand dollars, excess fund earned by interest and yearly allocations may be used at the discretion of the board to cover operating costs and to provide additional funds.

HISTORY: 1997 Act No. 155, Part II, Section 64B.



SECTION 44-53-890. Annual report.

The fund board annually by February first shall submit a report to the General Assembly concerning its expenditures of fund monies and activities.

HISTORY: 1997 Act No. 155, Part II, Section 64B.



SECTION 44-53-930. Retail sales shall be made only by registered pharmacists or assistant pharmacists; exception.

Sales at retail of hypodermic needles or syringes shall be made only by a registered pharmacist or registered assistant pharmacist through a permitted pharmacy as authorized by Section 40-43-370, except that syringes and hypodermic needles may be sold by persons lawfully selling veterinary medicines as authorized by item (8) of Section 40-69-220 if they register annually with the Department of Health and Environmental Control and pay such registration fee as may be required by the Department and they shall be subject to the provisions of Section 44-53-920.

HISTORY: 1975 (59) 188; 1980 Act No. 383, Section 1.



SECTION 44-53-950. Veterinarians and licensed durable medical equipment providers exception.

Nothing in this article applies to veterinarians in connection with the practice of their profession or to certified or licensed durable medical equipment providers when selling hypodermic needles and syringes to insulin dependent diabetics.

HISTORY: 1975 (59) 188; 2000 Act No. 239, Section 1; 2002 Act No. 365, Section 4, eff September 26, 2002.



SECTION 44-53-960. Penalties.

Any person who sells or purchases at retail any hypodermic needles or syringes, except in accordance with the terms of this article, shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than five hundred dollars or imprisoned for not more than sixty days.

HISTORY: 1962 Code Section 32-1510.123; 1974 (58) 2399.



SECTION 44-53-1110. Aromatic hydrocarbons shall not be used as intoxicants.

No person shall, for the purpose of causing a condition of intoxication, inebriation, excitement, stupefaction or the dulling of his brain or nervous system, intentionally smell or inhale the fumes from any substance containing aromatic hydrocarbons; provided, that nothing in this section shall be interpreted as applying to the inhalation of any anesthesia for medical or dental purposes.

HISTORY: 1962 Code Section 32-1510.91; 1972 (57) 2766.



SECTION 44-53-1120. Unlawful use or possession of aromatic hydrocarbons.

No person shall, for the purpose of violating Section 44-53-1110, use or possess for the purpose of so using, any substance containing aromatic hydrocarbons.

HISTORY: 1962 Code Section 32-1510.92; 1972 (57) 2766.



SECTION 44-53-1130. Penalties.

Any person who violates any provision of this article shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined in an amount not to exceed one hundred dollars or imprisoned for a term not to exceed thirty days.

HISTORY: 1962 Code Section 32-1510.93; 1972 (57) 2766.



SECTION 44-53-1210. Definitions.

The term "dangerous caustic or corrosive substance" means each and all of the acids, alkalis and substances named below:

(1) Hydrochloric acid and any preparation containing free or chemically unneutralized hydrochloric acid (HCL) in a concentration of ten per cent or more;

(2) Sulphuric acid and any preparation containing free or chemically unneutralized sulphuric acid (H2SO4) in a concentration of ten per cent or more;

(3) Nitric acid or any preparation containing free or chemically unneutralized nitric acid (HNO3) in a concentration of five per cent or more;

(4) Carbolic acid, otherwise known as phenol, and any preparation containing carbolic acid or phenol in a concentration of five per cent or more;

(5) Oxalic acid and any preparation containing free or chemically unneutralized oxalic acid (H2C2O4) in a concentration of ten per cent or more;

(6) Any salt or oxalic acid and any preparation containing any such salt in a concentration of ten per cent or more;

(7) Acetic acid or any preparation containing free or chemically unneutralized acetic acid (HC2H3O2) in a concentration of twenty per cent or more;

(8) Hypochlorous acid, either free or combined, including calx chlorinata, bleaching powder, chloride of lime, chlorinated soda, chlorinated potash and any preparation containing any of the aforesaid substances so as to yield a concentration of ten per cent or more of available chlorine;

(9) Potassium hydroxide and any preparation containing free or chemically unneutralized potassium hydroxide (KOH), including caustic potash and vienna paste, in a concentration of ten per cent or more;

(10) Sodium hydroxide and any preparation containing free or chemically unneutralized sodium hydroxide (NaOH), including caustic soda and lye, in a concentration of ten per cent or more;

(11) Silver nitrate, sometimes known as lunar caustic, and any preparation containing silver nitrate (AgNO3) in a concentration of five per cent or more;

(12) Ammonia water and any preparation yielding free or chemically uncombined ammonia (NH3), including ammonium hydroxide and "hartshorn," in a concentration of five per cent or more; and

(13) Any other alkali, acid, salt or preparation thereof having caustic or corrosive properties equivalent to those of any of the alkalis, acids, salts and preparations named above.

The term "misbranded parcel, package or container" means a retail parcel, package or container of any dangerous caustic or corrosive substance for household use, not bearing a conspicuous easily legible label or sticker, containing:

(1) The name of the article;

(2) The name and place of business of the manufacturer, packer, seller or distributor;

(3) The word "POISON" running parallel with the main body of reading matter on the label or sticker, on a clear plain background of a distinctly contrasting color, in uncondensed gothic capital letters, the letters to be not less than twenty-four-point size unless there is on the label no other type so large, in which event the type shall not be smaller than the largest type on the label; and

(4) Directions for treatment in case of accidental personal injury by the dangerous caustic or corrosive substance.

HISTORY: 1962 Code Section 32-1801; 1952 Code Section 32-1801; 1942 Code Section 5128-26; 1932 Code Section 1451; 1924 (33) 1127.



SECTION 44-53-1220. Sale or the like in misbranded parcel, package or container prohibited.

No person shall sell, barter, exchange, receive, hold, pack or display or offer for sale, barter or exchange in the State any dangerous caustic or corrosive substance in a misbranded parcel, package or container designed for household use.

HISTORY: 1962 Code Section 32-1802; 1952 Code Section 32-1802; 1942 Code Section 5128-26; 1932 Code Section 1451; 1924 (33) 1127.



SECTION 44-53-1230. Confiscation of misbranded parcels, packages or containers.

Any dangerous caustic or corrosive substance in a misbranded parcel, package or container for household use that is being sold, bartered or exchanged or held, displayed or offered for sale, barter or exchange shall be liable to be proceeded against in any magistrate's court and seized for confiscation in a manner provided by law. If such substance is condemned as misbranded by such court, it shall be disposed of by destruction or sale, as the court may direct, and, if sold, the proceeds less the actual costs and charges shall be paid over to the magistrate. But such substance shall not be sold contrary to the provisions of the laws of the State. Such proceedings shall conform as near as may be to the law providing for confiscating goods exposed for sale on Sunday.

But upon the payment of the costs of such proceedings and the execution and delivery of a good and sufficient bond to the effect that such substance will not be unlawfully sold or otherwise disposed of, the court may by order direct that such substance be delivered to the owner thereof.

HISTORY: 1962 Code Section 32-1803; 1952 Code Section 32-1803; 1942 Code Section 5128-26; 1932 Code Section 1451; 1924 (33) 1127.



SECTION 44-53-1240. Enforcement; approval of brands and labels.

The sheriff, deputy sheriffs and other peace officers shall enforce the provisions of this article and may approve and register such brands and labels intended for use under the provisions of this article as may be submitted to them for that purpose and as may in their judgment conform to the requirements of this article. But in any prosecution under this article the fact that any brand or label involved in the prosecution has not been submitted to the sheriff, a deputy sheriff or a peace officer to whom there is presented, or who in any way procures, satisfactory evidence of any violation of the provisions of this article shall cause appropriate proceedings to be commenced and prosecuted, without delay, for the enforcement of the penalties in such cases herein provided.

HISTORY: 1962 Code Section 32-1804; 1952 Code Section 32-1804; 1942 Code Section 5128-26; 1932 Code Section 1451; 1924 (33) 1127.



SECTION 44-53-1250. Penalties.

Any person violating the provisions of this article shall, upon conviction thereof, be punished by a fine of not more than one hundred dollars or by imprisonment for not more than ninety days, or by both such fine and imprisonment, in the discretion of the court.

HISTORY: 1962 Code Section 32-1805; 1952 Code Section 32-1805; 1942 Code Section 5128-26; 1932 Code Section 1451; 1924 (33) 1127.



SECTION 44-53-1310. Short title.

This article may be cited as the "Childhood Lead Poisoning Prevention and Control Act".

HISTORY: 1979 Act No. 78, Section 1; 2005 Act No. 142, Section 1, eff June 7, 2005.



SECTION 44-53-1320. Definitions.

As used in this article, unless the context requires otherwise:

(1) "Accessible surface" means any protruding interior or exterior surface that a child can mouth or chew including, but not limited to, an interior windowsill.

(2) "Child" or "children" means a person under six years of age.

(3) "Childcare facility" means a structure or portion of a structure in which children are present on a regular basis, including a structure used as a school, nursery, childcare facility, or other facility catering to the needs of children, including an outbuilding, fencing, or other structure used in conjunction with the structure.

(4) "Department" means the Department of Health and Environmental Control.

(5) "Dwelling" means a structure, all or part of which is designed or used for human habitation, including a primary residence, secondary residence, outbuilding, fencing, or other structure used in conjunction with the structure.

(6) "Dwelling unit" means a room, group of rooms, or other areas of a dwelling.

(7) "Friction surface" means an interior or exterior surface subject to abrasion or friction including, but not limited to, a window or stair tread.

(8) "Householder" means the occupant of a dwelling or dwelling unit or the occupant's agent, the owner of an unoccupied dwelling unit or the owner's agent, or the owner or occupant of a childcare facility or the owner's or occupant's agent.

(9) "Impact surface" means an interior or exterior surface subject to damage by repeated impact on contact including, but not limited to, doors and door jambs.

(10) "Lead-based hazard" means a condition that causes exposure to lead from lead-contaminated paint, lead-contaminated dust, bare lead-contaminated soil, or other lead-based substance that is deteriorated in accessible surfaces, friction surfaces, or impact surfaces that would result in adverse human health effects.

(11) "Lead-base substance" means paint, lacquer, glaze, or other material containing more than six hundredths of one percent (0.06 percent) lead by weight, or seven-tenths or more milligrams per square centimeter (0.7 mg/cm2) of lead in the dried paint film applied. Standards for lead-contaminated dust and lead-contaminated soil must be the same as those established by the United States Environmental Protection Agency.

(12) "Person" means an individual, firm, corporation, association, trust, or partnership.

(13) "Lead poisoning" means a blood lead level at an elevation hazardous to health as established by the Department of Health and Environmental Control.

HISTORY: 1979 Act No. 78, Section 2; 1993 Act No. 181, Section 1117; 2005 Act No. 142, Section 1, eff June 7, 2005.



SECTION 44-53-1350. Exemptions.

The provisions of this article do not apply to items that are exempt pursuant to federal law.

HISTORY: 1979 Act No. 78, Section 5; 2005 Act No. 142, Section 1, eff June 7, 2005.



SECTION 44-53-1360. Program for early diagnosis of cases of childhood lead poisoning; examinations; records.

(A) The department may establish a program for the early diagnosis of cases of childhood lead poisoning. The program must provide for systematic examination for lead poisoning of children at risk residing within the State. Examinations must be made by such means and at such intervals as the department determines to be medically necessary.

The program must give priority in examinations to those children residing, or who have recently resided, in areas where significant numbers of lead poisoning cases have been reported recently or where other reliable evidence indicates that significant numbers of lead poisoning cases may be found.

(B) When the department is notified of a case of lead poisoning, the department shall examine or refer for examination within thirty days all other children under six years of age, and other children as the department finds advisable to examine, residing or recently residing in the household of the victim or in all other dwelling units in the dwelling of the victim or in a childcare facility occupied by the victim, unless the parents or guardian of the child objects to the examination because it conflicts with his or her religious beliefs or practices.

The department shall maintain comprehensive records of all examinations conducted pursuant to this section. These records are strictly confidential and may not be released except as required by law or by court order.

HISTORY: 1979 Act No. 78, Section 6; 1993 Act No. 181, Section 1119; 2005 Act No. 142, Section 1, eff June 7, 2005.



SECTION 44-53-1370. Childhood lead poisoning prevention education program.

The department may institute a childhood lead poisoning prevention education program. The program shall emphasize the dangers and sources of lead poisoning and the methods of lead poisoning prevention and lead-based hazard remediation.

HISTORY: 1979 Act No. 78, Section 7; 2005 Act No. 142, Section 1, eff June 7, 2005.



SECTION 44-53-1380. Notification of incidents of lead poisoning.

(A) If a physician, hospital, public health nurse, or other diagnosing person or agency knows or has reason to believe that a child he or she examines or treats has or is suspected of having lead poisoning, the person shall notify the department within seven days. The department shall specify the procedure to be followed and shall provide the necessary forms.

(B) A laboratory doing business in this State shall notify the department of the results of any blood lead analyses conducted on children under six years of age; this notification must be submitted to the department within thirty days of completion of the analysis.

HISTORY: 1979 Act No. 78, Section 8; 1993 Act No. 181, Section 1120; 2005 Act No. 142, Section 1, eff June 7, 2005.



SECTION 44-53-1390. Investigation of lead poisoning case reports; right of entry.

When the department is notified of a lead poisoning case, the department, upon presentation of the appropriate credentials to the householder, and with the consent of the householder or his agent, may enter a dwelling, dwelling unit, or childcare facility at reasonable times and in a reasonable manner for the purpose of conducting a lead-based hazard investigation and may remove samples of objects necessary for laboratory analysis. If the householder refuses admission to the premises, the department may obtain an administrative warrant from a court of competent jurisdiction to investigate the premises. This section also applies to secondary residences and any other premises routinely occupied by the child.

HISTORY: 1979 Act No. 78, Section 9; 1993 Act No. 181, Section 1121; 2005 Act No. 142, Section 1, eff June 7, 2005.



SECTION 44-53-1400. Warrants for purpose of conducting investigation; oath or affirmation showing probable cause; contents of warrant.

The issuance and execution of an administrative warrant to investigate must be as follows:

(1) A judge or magistrate of a court having jurisdiction where the investigation is to be conducted, upon proper oath or affirmation showing probable cause, may issue warrants for the purpose of conducting investigations authorized by this article or regulations promulgated pursuant to this article and removing samples of objects from the premises appropriate to the investigations. For the purpose of this section, "probable cause" exists when the circumstances indicate there is reason to believe a child has been exposed or is at risk of being exposed to a lead-based hazard at the premises specified in the warrant.

(2) A warrant must be issued only upon an affidavit of a department employee designated and having knowledge of the facts alleged, sworn to before the judge or magistrate and establishing the grounds for issuing the warrant. If the judge or magistrate is satisfied that grounds for the application exist or that there is probable cause to believe they exist, the judge or magistrate shall issue a warrant identifying the area, premises, building, or conveyance to be investigated, the purpose of the investigation, and, where appropriate, the type of property to be investigated. The warrant must authorize the removal of samples of objects for laboratory analysis, where appropriate. The warrant must be directed to a designated department employee to execute it. The warrant must state the grounds for issuance and the name of the person or persons whose affidavit has been taken in support of the warrant. The warrant must command the person to whom it is directed to investigate the area, premises, building, or conveyance identified for the purpose specified and, where appropriate, authorize removal of samples of objects for laboratory analysis. The warrant must direct that it be served during reasonable hours and must designate the judge or magistrate to whom it must be returned.

(3) A warrant issued pursuant to this section must be executed and returned within ten days of the date of issuance.

(4) The judge or magistrate who has issued a warrant under this section shall attach to the warrant a copy of the return and all papers filed in connection with the warrant and shall cause these papers to be filed with the court which issued the warrant.

HISTORY: 1979 Act No. 78, Section 10; 2005 Act No. 142, Section 1, eff June 7, 2005.



SECTION 44-53-1430. Notice of identification of lead-based hazard; order that it be remediated; appeals.

(A) If a child resides in a dwelling or dwelling unit or is routinely present at a childcare facility in which a lead-based hazard has been identified, the department shall:

(1) post in or upon the dwelling, dwelling unit, or childcare facility, in a conspicuous place, notice of the existence of the hazard. The notice must not be removed until the department determines that the identified lead-based hazard has been remediated.

(2) give written notice of the existence of the lead-based hazard to the householder occupying the dwelling, dwelling unit, or childcare facility.

(3) give written notice of the existence of the lead-based hazard to the property owner and order that the hazard be remediated within a reasonable period of time.

(B) The property owner of a building subject to this article has the right to appeal the order of the department as a contested case.

HISTORY: 1979 Act No. 78, Section 13; 1993 Act No. 181, Section 1122; 2005 Act No. 142, Section 1, eff June 7, 2005.



SECTION 44-53-1440. Restriction on rental; existing occupants.

A person must not rent or offer for occupancy a dwelling or dwelling unit to be occupied by children which has been posted and ordered remediated of lead-based hazards until the identified hazards have been remediated. If the presence of the lead-based hazard becomes known when the dwelling or dwelling unit is already rented to a family with children, the family of the children must not be evicted for that reason.

HISTORY: 1979 Act No. 78, Section 14; 1993 Act No. 181, Section 1123; 2005 Act No. 142, Section 1, eff June 7, 2005.



SECTION 44-53-1450. Regulations.

The department may promulgate regulations as necessary to carry out the intent and provisions of this article.

HISTORY: 1979 Act No. 78, Section 15; 1993 Act No. 181, Section 1124; 2005 Act No. 142, Section 1, eff June 7, 2005.



SECTION 44-53-1460. Legal actions not affected.

Nothing in this article may be interpreted or applied in any manner to defeat or impair the right of a person, municipality, or other political entity to maintain an action or suit for damages sustained, or equitable relief of, for violation of an ordinance by reason of, or in connection with, a violation of this article.

HISTORY: 1979 Act No. 78, Section 16; 2005 Act No. 142, Section 1, eff June 7, 2005.



SECTION 44-53-1480. Penalties.

A person who knowingly violates a provision of this article or an order of the department issued pursuant to this article is guilty of a misdemeanor and, upon conviction, must be fined or imprisoned not more than the maximum allowed by the magistrates' courts in this State. Each day's violation constitutes a separate offense. Isolated lead-based hazard violations existing in dwellings, dwelling units, or childcare facilities must be considered separate violations.

HISTORY: 1979 Act No. 78, Section 18; 2005 Act No. 142, Section 1, eff June 7, 2005.



SECTION 44-53-1485. Civil penalties.

A person who violates a provision of this article or a final determination or order of the department issued pursuant to this article is subject to a civil penalty not to exceed one thousand dollars a day.

HISTORY: 2005 Act No. 142, Section 1, eff June 7, 2005.



SECTION 44-53-1490. Private causes of action; action by municipality.

(A) A violation of this article does not give rise to a private cause of action. However, this article does not prohibit a person from commencing an action for damages or injunctive relief pursuant to other law; and this article does not prohibit an action by a municipality or other governmental entity for damages or injunctive relief or an action authorized by other law or regulation.

(B) This section does not prohibit the introduction of evidence of failure to comply with the provisions of this article in establishing the appropriate standard of care in the other action.

HISTORY: 2005 Act No. 142, Section 1, eff June 7, 2005.



SECTION 44-53-1495. Funding contingency.

The provisions of this article are contingent upon the appropriation of state general funds or the availability of financial support from other sources.

HISTORY: 2005 Act No. 142, Section 1, eff June 7, 2005.



SECTION 44-53-1510. Definition of "anabolic steroid"; exceptions.

(A) The term "anabolic steroid" includes any of the following or any isomer, ester, salt, or derivative of the following that acts in the same manner on the human body:

(1) clostebol;

(2) dehydrochlormethyltestosterone;

(3) ethylestrenol;

(4) fluoxymesterone;

(5) mesterolone;

(6) methandienone;

(7) methandrostenolone;

(8) methenolone;

(9) methyltestosterone;

(10) nandrolone;

(11) norethandrolone;

(12) oxandrolone;

(13) oxymesterone;

(14) oxymetholone;

(15) stanozolol; and

(16) testosterone.

(B) Anabolic steroids that are expressly intended for administration through implants to cattle or other nonhuman species, and that are approved by the federal Food and Drug Administration for this use, are not considered anabolic steroids as defined by this article and are not governed by its provisions.

HISTORY: 1989 Act No. 115, Section 1.



SECTION 44-53-1520. Unprofessional conduct to dispense under certain circumstances.

It is unprofessional conduct, and is not a valid medical purpose, for a practitioner or veterinarian to prescribe, dispense, or administer an anabolic steroid, or a pharmacist to dispense an anabolic steroid, for the purpose of the hormonal manipulation that is intended to increase muscle mass, strength, or weight without a medical necessity to do so, or for the intended purpose of improving performance in any form of exercise, sport, or game.

HISTORY: 1989 Act No. 115, Section 1.



SECTION 44-53-1530. Possessing anabolic steroids without a prescription, or prescribing anabolic steroids, by non-practitioner, pharmacist, or veterinarian unlawful; penalties.

It is unlawful for any person who is not a practitioner, pharmacist, or veterinarian to knowingly or intentionally possess anabolic steroids as defined in this article unless the steroids were obtained directly from, or pursuant to a valid prescription or order of, a practitioner while acting in the course of his professional practice. It is unlawful for any person who is not a practitioner, pharmacist, or veterinarian to knowingly or intentionally prescribe, dispense, deliver, or administer anabolic steroids to a person. Any person who violates this article with respect to:

(1) prescription, dispensation, delivery, or administration of an anabolic steroid, or delivery of an anabolic steroid to a person for human use without any purpose other than a valid medical purpose, or the sale or delivery of an anabolic steroid to a person for human use without a valid prescription, or the prescription, dispensation, delivery, or administration of an anabolic steroid to a person by any person who is not a practitioner, pharmacist, or veterinarian, is guilty of a felony and, upon conviction, must be punished as follows:

(a) for a first offense, imprisoned for a term not to exceed five years or fined in an amount not to exceed five thousand dollars, or both;

(b) for a second or subsequent offense, imprisoned for a term not to exceed ten years or fined in an amount not to exceed ten thousand dollars, or both;

(2) possession of ten or fewer dosage units of anabolic steroids without a valid prescription is guilty of a misdemeanor and, upon conviction, must be punished as follows:

(a) for a first offense, imprisoned for a term not to exceed six months or fined in an amount not to exceed one thousand dollars;

(b) for a second or subsequent offense, imprisoned for a term not to exceed one year or fined in an amount not to exceed two thousand dollars, or both;

(3) possession of more than ten but fewer than one hundred dosage-units of anabolic steroids without a valid prescription is guilty of a misdemeanor and, upon conviction, must be punished as follows:

(a) for a first offense, imprisoned for a term not to exceed one year or fined in an amount not to exceed two thousand dollars, or both;

(b) for a second or subsequent offense, imprisoned for a term not to exceed two years or fined in an amount not to exceed three thousand dollars, or both;

(4) possession of more than one hundred dosage-units of anabolic steroids without a valid prescription is guilty of a felony and, upon conviction, must be punished as follows:

(a) for a first offense, imprisoned for a term not to exceed five years or fined in an amount not to exceed five thousand dollars, or both;

(b) for a second or subsequent offense, imprisoned for a term not to exceed ten years or fined in an amount not to exceed ten thousand dollars, or both.

HISTORY: 1989 Act No. 115, Section 1.



SECTION 44-53-1550. What constitutes a prior offense.

For purposes of determining whether or not a person has committed a second or subsequent offense under the provisions of this article, a violation of any other provision of this article or provision of law of the United States or any state, territory, or district, relating to an anabolic steroid, constitutes a prior offense.

HISTORY: 1989 Act No. 115, Section 1.



SECTION 44-53-1610. Citation of article.

This article may be cited as the "South Carolina Prescription Monitoring Act".

HISTORY: 2006 Act No. 396, Section 1, eff June 14, 2006.



SECTION 44-53-1620. Purpose.

This article is intended to improve the state's ability to identify and stop diversion of prescription drugs in an efficient and cost effective manner that will not impede the appropriate medical utilization of licit controlled substances.

HISTORY: 2006 Act No. 396, Section 1, eff June 14, 2006.



SECTION 44-53-1630. Definitions.

As used in this section:

(1) "Controlled substances" means those substances listed in Schedules II, III, and IV of the schedules provided for in Sections 44-53-210, 44-53-230, 44-53-250, and 44-53-270.

(2) "Dispenser" means a person who delivers a Schedule II-IV controlled substance to the ultimate user, but does not include:

(a) a licensed hospital pharmacy that distributes controlled substances for the purpose of inpatient hospital care or dispenses prescriptions for controlled substances at the time of discharge from the hospital;

(b) a practitioner or other authorized person who administers these controlled substances; or

(c) a wholesale distributor of a Schedule II-IV controlled substance.

(3) "Drug control" means the Department of Health and Environmental Control, Bureau of Drug Control.

(4) "Patient" means the person or animal who is the ultimate user of a drug for whom a prescription is issued or for whom a drug is dispensed, or both.

HISTORY: 2006 Act No. 396, Section 1, eff June 14, 2006.



SECTION 44-53-1640. Authority to establish and maintain prescription monitoring program; electronic submission of information by dispensers; exemptions.

(A) The Department of Health and Environmental Control, Bureau of Drug Control may establish and maintain a program to monitor the prescribing and dispensing of all Schedule II, III, and IV controlled substances by professionals licensed to prescribe or dispense these substances in this State.

(B)(1) A dispenser shall submit to drug control, by electronic means, information regarding each prescription dispensed for a controlled substance. The following information must be submitted for each prescription:

(a) dispenser DEA registration number;

(b) date drug was dispensed;

(c) prescription number;

(d) whether prescription is new or a refill;

(e) NDC code for drug dispensed;

(f) quantity dispensed;

(g) approximate number of days supplied;

(h) patient name;

(i) patient address;

(j) patient date of birth;

(k) prescriber DEA registration number;

(l) date prescription issued by prescriber.

(2) A dispenser shall submit the information required pursuant to subsection (B)(1) in accordance with transmission methods and protocols provided in the "ASAP Telecommunications Format for Controlled Substances, May 1995 Version", developed by the American Society for Automation in Pharmacy, and frequency established by drug control, but shall report at least every thirty days, between the 1st and the 15th of the month following the month the prescription was dispensed.

(3) Drug control may issue a waiver to a dispenser who is unable to submit prescription information by electronic means. The waiver may permit the dispenser to submit prescription information by paper form or other means if all information required pursuant to subsection (B)(1) is submitted in this alternative format.

HISTORY: 2006 Act No. 396, Section 1, eff June 14, 2006.



SECTION 44-53-1650. Confidentiality; persons to whom data may be released.

(A) Prescription information submitted to drug control is confidential and not subject to public disclosure under the Freedom of Information Act or any other provision of law, except as provided in subsections (C) and (D).

(B) Drug control shall maintain procedures to ensure that the privacy and confidentiality of patients and patient information collected, recorded, transmitted, and maintained is not disclosed, except as provided for in subsections (C) and (D).

(C) If there is reasonable cause to believe a violation of law or breach of professional standards may have occurred, drug control shall notify the appropriate law enforcement or professional licensure, certification, or regulatory agency or entity and shall provide prescription information required for an investigation.

(D) Drug control may provide data in the prescription monitoring program to the following persons:

(1) a practitioner or pharmacist who requests information and certifies that the requested information is for the purpose of providing medical or pharmaceutical treatment to a bona fide patient;

(2) an individual who requests the individual's own prescription monitoring information in accordance with procedures established pursuant to state law;

(3) a designated representative of the South Carolina Department of Labor, Licensing and Regulation responsible for the licensure, regulation, or discipline of practitioners, pharmacists, or other persons authorized to prescribe, administer, or dispense controlled substances and who is involved in a bona fide specific investigation involving a designated person;

(4) a local, state, or federal law enforcement or prosecutorial official engaged in the administration, investigation, or enforcement of the laws governing licit drugs and who is involved in a bona fide specific drug related investigation involving a designated person;

(5) the South Carolina Department of Health and Human Services regarding Medicaid program recipients;

(6) a properly convened grand jury pursuant to a subpoena properly issued for the records;

(7) personnel of drug control for purposes of administration and enforcement of this article;

(8) qualified personnel for the purpose of bona fide research or education; however, data elements that would reasonably identify a specific recipient, prescriber or dispenser must be deleted or redacted from such information prior to disclosure. Further, release of the information only may be made pursuant to a written agreement between qualified personnel and the department in order to ensure compliance with this Subsection.

HISTORY: 2006 Act No. 396, Section 1, eff June 14, 2006.



SECTION 44-53-1660. Contract for administration by other State agency or private vendor.

Drug control may contract with another agency of this State or with a private vendor, as necessary, to ensure the effective operation of the prescription monitoring program. A contractor shall comply with the provisions regarding confidentiality of prescription information in Section 44-53-1650 and is subject to the penalties specified in Section 44-53-1680 for unlawful acts.

HISTORY: 2006 Act No. 396, Section 1, eff June 14, 2006.



SECTION 44-53-1670. Promulgation of regulations.

Drug control may promulgate regulations setting forth the procedures and methods for implementing this article.

HISTORY: 2006 Act No. 396, Section 1, eff June 14, 2006.



SECTION 44-53-1680. Violations and penalties.

(A) A dispenser who knowingly fails to submit prescription monitoring information to drug control as required by this article, or who knowingly submits incorrect prescription information, is guilty of a misdemeanor, and upon conviction, must be fined not more than two thousand dollars or imprisoned not more than two years, or both.

(B) A person or persons authorized to have prescription monitoring information pursuant to this article who knowingly discloses this information in violation of this article is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than ten years, or both.

(C) A person or persons authorized to have prescription monitoring information pursuant to this article who uses this information in a manner or for a purpose in violation of this article is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than ten years, or both.

(D) Nothing in this chapter requires a pharmacist or practitioner to obtain information about a patient from the prescription monitoring program. A pharmacist or practitioner does not have a duty and must not be held liable in damages to any person in any civil or derivative criminal or administrative action for injury, death, or loss to person or property on the basis that the pharmacist or practitioner did or did not seek or obtain information from the prescription monitoring program. A pharmacist or practitioner acting in good faith is immune from any civil, criminal, or administrative liability that might otherwise be incurred or imposed for requesting or receiving information from the prescription monitoring program.

HISTORY: 2006 Act No. 396, Section 1, eff June 14, 2006.






CHAPTER 54 - DRUG DEALER LIABILITY ACT

SECTION 44-54-10. Short title.

This chapter may be cited as the "Drug Dealer Liability Act".

HISTORY: 1999 Act No. 62, Section 1.



SECTION 44-54-20. Purpose.

The purpose of this chapter is to provide a civil remedy for damages to persons in a community injured by an individual's use of illegal Controlled I substances. It establishes a cause of action against drug dealers for damages for monetary, noneconomic, and physical losses incurred as a result of an individual's use of an illegal controlled substance. This chapter will shift the cost of the damage caused by the marketing of illegal drugs to those who illegally profit from that market, as well as deter others from entering the illegal drug market by subjecting them to substantial monetary loss. This chapter will also provide an incentive for individual users to identify illegal drug marketers and recover from them the costs of their own drug treatment.

HISTORY: 1999 Act No. 62, Section 1.



SECTION 44-54-30. Definitions.

As used in this chapter, unless the context requires otherwise:

(1) "Illegal controlled substance" means a controlled substance as defined and covered by Chapter 53 of Title 44, Poisons, Drugs, and Other Controlled Substances, Section 44-53-10, et seq.

(2) "Individual user" means the individual whose use of an illegal controlled substance that is not obtained directly from or pursuant to a valid prescription or order of a licensed physician or practitioner is the basis of an action brought under this chapter.

(3) "Level one offense" means the illegal possession with intent to distribute less than four ounces or the illegal distribution of less than one ounce of an illegal controlled substance.

(4) "Level two offense" means the illegal possession with intent to distribute four ounces or more but less than eight ounces, or the illegal distribution of one ounce or more, but less than two ounces, of an illegal controlled substance.

(5) "Level three offense" means the illegal possession with intent to distribute eight ounces or more but less than sixteen ounces, or the illegal distribution of two ounces or more, but less than four ounces, of an illegal controlled substance.

(6) "Level four offense" means the illegal possession with intent to distribute sixteen ounces or more, or the illegal distribution of four ounces or more, of an illegal controlled substance.

(7) "Marketing of an illegal controlled substance" means the possession with intent to distribute or distribution of a specified illegal controlled substance which is a violation of Chapter 53 of Title 44, Poisons, Drugs, and Other Controlled Substances, Section 44-53-10, et seq.

(8) "Participate in the marketing of an illegal controlled substance" means to transport, import into this State, possess with intent to distribute, distribute an illegal controlled substance or offer to transport, import into this State, possess with the intent to distribute, or distribute an illegal controlled substance. "Participate in the marketing of an illegal controlled substance" does not include the purchase or receipt of an illegal controlled substance for personal use only.

(9) "Period of illegal use" means, in relation to the individual user of an illegal controlled substance, the time from the individual's first illegal use of an illegal controlled substance to the accrual of the cause of action.

(10) "Person" means a natural person, governmental entity, or corporation, partnership, firm, trust, or incorporated or unincorporated association, existing under or authorized by the laws of this State, another state, or a foreign country.

(11) "Place of illegal activity" means, in relation to the individual user of an illegal controlled substance, each county in which the individual illegally possesses or uses an illegal controlled substance during the period of the individual's use of an illegal controlled substance.

(12) "Place of participation" means, in relation to a defendant in an action brought under this chapter, each county in which the person participates in the marketing of illegal controlled substances during the period of the person's participation in the marketing of illegal controlled substances.

(13) "Conviction" means a conviction, guilty plea, or plea of nolo contendere and includes being convicted of a violation of a law of any other state or a city or county ordinance.

(14) "Prior convictions" means felonies and misdemeanors, prior convictions not classified at the time of conviction, federal or out-of-state convictions, circuit, magistrate, and municipal court convictions, and juvenile adjudications if the offenses would be felonies if committed by an adult.

HISTORY: 1999 Act No. 62, Section 1.



SECTION 44-54-40. Persons who may bring action; persons against whom actions may be brought; damages recoverable.

(A) Any one or more of the following persons may bring an action for damages caused by an individual's use of an illegal controlled substance against those persons enumerated in subsection (B) of this section:

(1) a parent, legal custodian, child, spouse, or sibling of the individual user;

(2) an individual who was exposed to an illegal controlled substance in utero;

(3) an employer of the individual user;

(4) a medical facility, insurer, employer, governmental entity, or other legal entity that funds a drug treatment program or other employee assistance program for or that otherwise expends money on behalf of the individual user; or

(5) a person injured as a result of the wilful, reckless, or negligent actions of an individual user.

(B) A person entitled to bring an action pursuant to subsection (A) of this section may seek damages from one or more of the following:

(1) a person who sold, administered, or furnished an illegal controlled substance to the individual user; or

(2) a person who knowingly participated in the marketing of an illegal controlled substance, if all of the following apply:

(a) The place of illegal activity by the individual user is within the municipality, county, or unincorporated area of the county in which the defendant's place of participation is situated.

(b) The defendant's participation in the marketing of illegal controlled substances was connected with the same type of illegal controlled substance used by the individual user, and the defendant has been convicted of an offense for that type of specified illegal controlled substance, which he committed in the same county as the individual user's place of use.

(c) The defendant participated in the marketing of illegal controlled substances at any time during the period in which the individual user used the illegal controlled substance.

(C) As used in paragraph B(2) of this section, "knowingly participated in the marketing of an illegal controlled substance" means an individual was convicted of possession with the intent to distribute or distribution of an illegal controlled substance in violation of Chapter 53 of Title 44, Poisons, Drugs, and Other Controlled Substances, Section 44-53-10, et seq.

(D) A person entitled to bring an action under this section may recover all of the following damages:

(1) economic damages including, but not limited to, the cost of treatment and rehabilitation, medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, support expenses, accidents or injury, and any other pecuniary loss proximately caused by the use of an illegal controlled substance;

(2) noneconomic damages including, but not limited to, physical and emotional pain and suffering, physical impairment, emotional distress, mental anguish, disfigurement, loss of enjoyment, loss of companionship, services, and consortium, and other nonpecuniary losses proximately caused by an individual's use of an illegal controlled substance;

(3) exemplary damages;

(4) reasonable attorney fees; and

(5) costs of suit including, but not limited to, reasonable expenses for expert testimony.

HISTORY: 1999 Act No. 62, Section 1.



SECTION 44-54-50. Actions by individual users; damages recoverable.

(A) An individual user is entitled to bring an action for damages caused by the use of an illegal controlled substance only if all of the following conditions are met:

(1) not less than six months before filing the action, the individual personally discloses to narcotics enforcement authorities all of the information known to the individual regarding the individual's sources of illegal controlled substances;

(2) the individual has not used an illegal controlled substance within thirty days before filing the action; and

(3) the individual does not use an illegal controlled substance during the pendency of the action.

(B) The individual user entitled to bring an action under this section may recover only the following damages:

(1) economic damages including, but not limited to, the cost of treatment, rehabilitation, and medical expenses, loss of economic or educational potential, loss of productivity, absenteeism, accidents or injury, and any other pecuniary loss proximately caused by the person's use of an illegal controlled substance;

(2) reasonable attorney fees; and

(3) costs of suit including, but not limited to, reasonable expenses for expert testimony.

(C) The individual user entitled to bring an action under this section may seek damages only from a person who distributed or possessed with the intent to distribute the illegal controlled substance actually used by the individual user.

HISTORY: 1999 Act No. 62, Section 1.



SECTION 44-54-60. Assignment of cause of action.

A cause of action authorized by this chapter shall not be assigned, either expressly, by subrogation, or by any other means, directly or indirectly, to any public or publicly funded agency or institution.

HISTORY: 1999 Act No. 62, Section 1.



SECTION 44-54-70. Responsibility for damages; level of offense.

Any person whose participation in the marketing of illegal controlled substances constitutes any of the following levels of offense shall be subject to a rebuttable presumption of responsibility in the following amounts:

(1) for a level one offense, twenty-five percent of the damages;

(2) for a level two offense, fifty percent of the damages;

(3) for a level three offense, seventy-five percent of the damages; or

(4) for a level four offense, one hundred percent of the damages.

HISTORY: 1999 Act No. 62, Section 1.



SECTION 44-54-80. Multiple parties to action; relief according to respective liabilities.

(A) Two or more persons may join in one action under this chapter as plaintiffs if their respective actions have at least one market for illegal controlled dangerous substances in common and if any portion of the period of use of an illegal controlled dangerous substance is concurrent with the period of use of an illegal controlled dangerous substance for every other plaintiff.

(B) Two or more persons may be joined in one action under this chapter as defendants, if those persons are liable to at least one plaintiff.

(C) A plaintiff need not participate in obtaining and a defendant need not participate in defending against all of the relief demanded. Judgment may be given for one or more plaintiffs according to their respective rights to relief and against one or more defendants according to their respective liabilities.

HISTORY: 1999 Act No. 62, Section 1.



SECTION 44-54-90. Joinder of claims and persons; recovery against person joined.

A person subject to liability under this chapter has a right of action for joinder of claims under South Carolina Rules of Civil Procedure, Rule 18, or for joinder of persons needed for just adjudication under South Carolina Rules of Civil Procedure, Rule 19, against another person subject to liability under this chapter. Joinder of persons may be enforced either in the original action or by a separate action brought for that purpose. A person may seek recovery in accordance with this chapter and as otherwise provided by law against a person against whom a defendant has asserted a joinder action.

HISTORY: 1999 Act No. 62, Section 1.



SECTION 44-54-100. Standard of proof; effect of conviction for distribution of controlled substance.

(A) Proof of liability in an action brought pursuant to this chapter shall be by a preponderance of the evidence.

(B)(1) A person against whom recovery is sought who has been convicted of the distribution of an illegal controlled dangerous substance under state law or under the Comprehensive Drug Abuse Prevention and Control Act of 1970, 21 U.S.C. Section 801, et seq., is precluded from denying participation in the marketing of an illegal controlled dangerous substance. Except as provided in paragraph (2) of this subsection, the provisions of this subsection shall not affect a person's burden of proving the elements required by the South Carolina Rules of Civil Procedure and applicable precedent setting case law.

(2) A conviction specified in paragraph (1) of this subsection shall also be prima facie evidence of the defendant's participation in the marketing of an illegal controlled substance used by the individual user, where the conviction was based upon the person's marketing of that same type of illegal controlled substance.

(C) The absence of a criminal conviction of a person pursuant to paragraph B(1) of this section against whom recovery is sought does not bar an action against that person in an action pursuant to any applicable rules of the South Carolina Rules of Civil Procedure.

HISTORY: 1999 Act No. 62, Section 1.



SECTION 44-54-110. Defenses; liability of law enforcement officer or agency.

(A) It is a defense to any action brought pursuant to this chapter that the person who possessed with the intent to distribute or distributed an illegal controlled substance did so under the authority of law as a licensed physician or practitioner, as an ultimate user of the illegal controlled substance pursuant to a lawful prescription, or as a person otherwise authorized by law.

(B) A law enforcement officer or agency, the State, or any person acting at the direction of a law enforcement officer or agency of the State is not liable for participating in the marketing of an illegal controlled substance, if the participation is in furtherance of an official investigation.

HISTORY: 1999 Act No. 62, Section 1.



SECTION 44-54-120. Seizure of property; injunctions.

A person authorized to file an action under this chapter may seek a seizure or injunction or other remedial action pursuant to the provisions of the South Carolina Rules of Civil Procedure, Rules 64 and 65, respectively, against all assets of a defendant sufficient to satisfy a potential award, except an asset named in or seized pursuant to a forfeiture action by the State or federal agency before a plaintiff commences an action pursuant to this chapter, unless the asset is released by the agency that seized it.

HISTORY: 1999 Act No. 62, Section 1.



SECTION 44-54-130. Prescription of cause of action

(A) Except as otherwise provided in this subsection, a cause of action prescribes in one year after a defendant furnishes the illegal controlled substance or a cause of action accrues under this chapter when a person who may recover has reason to know of the harm from the use of an illegal controlled substance that is the basis for the cause of action and has reason to know that the use of an illegal controlled substance is the cause of the harm.

(B) Prescription against a defendant is suspended until one year after the individual potential defendant is convicted of a criminal offense involving an illegal controlled substance or as otherwise provided by law.

HISTORY: 1999 Act No. 62, Section 1.



SECTION 44-54-140. Continuance pending completion of criminal investigation.

On motion by a governmental entity involved in an investigation or prosecution involving an illegal controlled substance, an action brought under this chapter shall be continued until the completion of the criminal investigation or prosecution that gave rise to the motion for a continuance of the action.

HISTORY: 1999 Act No. 62, Section 1.






CHAPTER 55 - WATER, SEWAGE, WASTE DISPOSAL AND THE LIKE

SECTION 44-55-10. Citation of article.

This article may be cited as the State Safe Drinking Water Act.

HISTORY: 1962 Code Section 32-1201; 1968 (55) 2436; 1976 Act No. 658; 1982 Act No. 459, Section 10; 2000 Act No. 322, Section 1.



SECTION 44-55-20. Definitions.

As used in this article:

(1) "Board" means the South Carolina Board of Health and Environmental Control which is charged with responsibility for implementation of the Safe Drinking Water Act.

(2) "Commissioner" means the commissioner of the department or his authorized agent.

(3) "Community water systems" means a public water system which serves at least fifteen service connections used by year-round residents or regularly serves at least twenty-five year-round residents. This may include, but is not limited to, subdivisions, municipalities, mobile home parks, and apartments.

(4) "Construction permit" means a permit issued by the department authorizing the construction of a new public water system or the expansion or modification of an existing public water system.

(5) "Contamination" means the adulteration or alteration of the quality of the water of a public water system by the addition or deletion of any substance, matter, or constituent except as authorized pursuant to this article.

(6) "Cross-connection" means any actual or potential connection or structural arrangement between a public water system and any other source or system through which it is possible to introduce into any part of the potable system any used water, industrial fluid, gas or substance other than the intended potable water with which the system is supplied. Bypass arrangements, jumper connections, removable sections, swivel or changeover devices, and other temporary or permanent devices through which or because of which backflow can or may occur are considered to be cross-connections.

(7) "Department" means the South Carolina Department of Health and Environmental Control, including personnel authorized and empowered to act on behalf of the department or board.

(8) "Human consumption" means water used for drinking, bathing, cooking, dish washing, and maintaining oral hygiene or other similar uses.

(9) "Noncommunity water system" means a public water system which serves at least fifteen service connections or regularly serves an average of at least twenty-five individuals daily at least sixty days out of the year and does not meet the definition of a community water system.

(10) "Nontransient noncommunity water system" means a public water system that is not a community water system and that regularly serves at least twenty-five of the same persons over six months per year.

(11) "Operating permit" means a permit issued by the department that outlines the requirements and conditions under which a person must operate a public water system.

(12) "Person" means an individual, partnership, copartnership, cooperative, firm, company, public or private corporation, political subdivision, government agency, trust, estate, joint structure company, or any other legal entity or its legal representative, agent, or assigns.

(13) "Public water system" means:

(a) any publicly or privately owned waterworks system which provides water, whether bottled, piped, or delivered through some other constructed conveyance for human consumption, including the source of supply whether the source of supply is of surface or subsurface origin;

(b) all structures and appurtenances used for the collection, treatment, storage, or distribution of water delivered to point of meter of consumer or owner connection;

(c) any part or portion of the system, including any water treatment facility, which in any way alters the physical, chemical, radiological, or bacteriological characteristics of the water; however, a public water system does not include a water system serving a single private residence or dwelling. A separately owned system with its source of supply from another waterworks system must be a separate public water system. A connection to a system that delivers water by a constructed conveyance other than a pipe must not be considered a connection if:

(i) the water is used exclusively for purposes other than residential uses consisting of drinking, bathing, and cooking or other similar uses;

(ii) the department determines that alternative water to achieve the equivalent level of public health protection provided by the applicable State Primary Drinking Water Regulations is provided for residential or similar uses for drinking and cooking; or

(iii) the department determines that the water provided for residential or similar uses for drinking, cooking, and bathing is centrally treated or treated at the point of entry by the provider, a pass-through entity, or the user to achieve the equivalent level of protection provided by the applicable State Primary Drinking Water Regulations.

(14) "State water system" means any water system that serves less than fifteen service connections or regularly serves an average of less than twenty-five individuals daily.

(15) "Transient noncommunity water system" means a noncommunity water system that does not regularly serve at least twenty-five of the same persons over six months a year.

(16) "Well" means a bored, drilled or driven shaft, or a dug hole, whose depth is greater than the largest surface dimension, from which water is extracted or injected. This includes, but is not limited to, wells used for water supply for irrigation, industrial and manufacturing processes, or drinking water, wells used for underground injection of waste for disposal, storage, or drainage disposal, wells used in mineral or geothermal recovery, and any other special process wells.

(17) "Well driller" means an individual, corporation, partnership, association, political subdivision, or public agency of this State who is licensed with the South Carolina Department of Labor, Licensing and Regulation for constructing wells and is in immediate supervision of and responsible for the construction, development, drilling, testing, maintenance, repair, or abandonment of any well as defined by this chapter. This term does include owners constructing or abandoning wells on their own property for their own personal use only, except that these owners are not required to be licensed by the Department of Labor, Licensing and Regulation for construction wells.

HISTORY: 1962 Code Section 32-1202; 1968 (55) 2436; 1976 Act No. 658; 1980 Act No. 319, Section 2; 1982 Act No. 459, Sections 5, 10; 1993 Act No. 181, Section 1126, eff July 1, 1994; 2000 Act No. 322, Section 1.



SECTION 44-55-30. Design and construction of public water system; regulations, procedures, or standards to be established by board.

In general, the design and construction of any public water system must be in accord with modern engineering practices for these installations. The board shall establish regulations, procedures, or standards as may be necessary to protect the health of the public and to ensure proper operation and function of public water systems. These regulations may prescribe minimum design criteria, the requirements for the issuance of construction and operation permits, operation and maintenance standards, and bacteriological, chemical, radiological, and physical standards for public water systems, and other appropriate regulations.

HISTORY: 1962 Code Section 32-1203; 1968 (55) 2436; 1976 Act No. 658; 1982 Act No. 459, Section 10; 2000 Act No. 322, Section 1.



SECTION 44-55-40. Application for construction permit; final inspection and approval; protection and maintenance of water system; classification of public water treatment facilities and distribution systems; certification of well drillers; well construction and operation regulations; public water system operating permit.

(A) Before the construction, expansion, or modification of any public water system, application for a permit to construct must be made to, and a permit to construct obtained from, the department.

(B) All applications for a permit to construct shall include such engineering, chemical, physical, radiological, or bacteriological data as may be required by the department and must be accompanied by engineering plans, drawings, and specifications prepared by or under the direct supervision of a person properly qualified to perform engineering work as provided in Chapter 22, Title 40 and must be signed or certified by a professional engineer as defined in Chapter 22, Title 40.

(C) Upon the completion of construction, modification, or extension to a public water system, arrangements must be made for a final inspection and approval before operation as prescribed by regulation. No new facility may be operated prior to approval by the department.

(D) Any public water system must be adequately protected and maintained so as to continuously provide safe and potable water in sufficient quantity and pressure and free from potential hazards to the health of the consumers. No person may install, permit to be installed, or maintain any unprotected cross-connection between a public water system and any other water system, sewer, or waste line or any piping system or container containing polluting substances. To facilitate the prevention and control of cross-connections, the department shall certify qualified individuals who are capable of testing cross-connection control devices to ensure their proper operation.

(E) Hand dug and bored wells constructed with casing materials of rock, concrete, or ceramic must not be used as a source of water for a public water system.

(F) In exercising its responsibility under this article, the department is authorized to investigate the public water system as often as the department considers necessary. Records of operation of public water systems must be kept on forms approved or furnished by the department, and this data must be submitted at such times and intervals as the department considers necessary. Samples of water must be collected and analyzed by the systems as required.

(G) The department may authorize variances or exemptions from the regulations issued pursuant to this section under conditions and in such manner as the board considers necessary and desirable; however, these variances or exemptions must be permitted under conditions and in a manner which is not less stringent than the conditions under, and the manner in which, variances and exemptions may be granted under the Federal Safe Drinking Water Act.

(H) The department or its authorized representative has the authority to enter upon the premises of any public water system at any time for the purpose of carrying out the provisions of this article.

(I) The department may issue, modify, or revoke any order to prevent any violation of this article after adequate notice and proper hearing as required by the Administrative Procedures Act.

(J) The department may hold public hearings and compel the attendance of witnesses; conduct studies, investigations, surveillance of laboratories, including certification programs, and research with respect to the operation and maintenance of any public water system; adopt and implement plans for the provision of drinking water under emergency circumstances; and issue, deny, revoke, suspend, or modify permits under such conditions as it may prescribe for the operation of any public water system; however, no permit may be revoked without first providing an opportunity for a hearing.

(K) The Commissioner of the Department of Health and Environmental Control shall classify all public water system treatment facilities giving due regard to the size, type, complexity, physical condition, source of supply, and treatment process employed by the public water system treatment facility and the skill, knowledge, and experience necessary for the operation of these facilities. Each treatment facility must be classified at the highest applicable level of the following classification system, with Group VII Treatment being the highest classification level:

Group I Treatment. A facility which provides disinfection treatment using a sodium hypochlorite or calcium hypochlorite solution as the disinfectant.

Group II Treatment. A facility which provides disinfection treatment using gaseous chlorine or chloramine disinfection or includes sequestering, fluoridation, or corrosion control treatment.

Group III Treatment. A facility treating a groundwater source which is not under the direct influence of surface water, utilizing aeration, coagulation, sedimentation, lime softening, filtration, chlorine dioxide, ozone, ultra-violet light disinfection, powdered activated carbon addition, granular activated carbon filtration or ion exchange, or membrane technology or that includes sludge storage or a sludge dewatering process.

Group IV Treatment. A facility treating a surface water source or a groundwater source which is under the direct influence of surface water, utilizing aeration, coagulation, clarification with a minimum detention time of two hours in the clarification unit, lime softening, rapid rate gravity filtration (up to four gallons per minute per square foot), slow sand filtration, chlorine dioxide, powdered activated carbon addition, or granular activated carbon filtration or ion exchange or that includes sludge storage or a sludge dewatering process. This classification also includes any treatment facility which does not provide filtration for a surface water source or a groundwater source which is under the direct influence of surface water.

Group V Treatment. A facility treating a surface water source or a groundwater source which is under the direct influence of surface water, utilizing high rate gravity filtration (greater than four gallons per minute per square foot), clarification with a detention time of less than two hours in the clarification unit, diatomaceous earth filtration, or ultraviolet light disinfection.

Group VI Treatment. A facility treating a surface water source or a groundwater source which is under the direct influence of surface water, utilizing direct filtration, membrane technology, or ozone.

Group VII Treatment. Drinking water dispensing stations and vending machines which utilize water from an approved public water system or bottled water plants which treat water from the distribution system of a public water system or from a groundwater source which is not under the direct influence of surface water.

(L) The Commissioner of the Department of Health and Environmental Control shall classify all public water distribution systems giving due regard to the size, type, and complexity of the public water distribution system and the skill, knowledge, and experience necessary for the operation of these systems. The classification must be based on:

Group I Distribution. Distribution systems associated with state and transient noncommunity water systems.

Group II Distribution. Distribution systems associated with community and nontransient noncommunity public water systems which have a reliable production capacity not greater than six hundred thousand gallons a day and which do not provide fire protection.

Group III Distribution. Distribution systems associated with community and nontransient noncommunity water systems which have a reliable production capacity greater than six hundred thousand gallons a day but not greater than six million gallons a day (MGD) or have a reliable production capacity not greater than six hundred thousand gallons a day and provide fire protection.

Group IV Distribution. Distribution systems associated with community and nontransient noncommunity water systems which have a reliable production capacity than six MGD, but not greater than twenty MGD.

Group V Distribution. Distribution systems associated with community and nontransient noncommunity water systems which have a reliable production capacity greater than twenty MGD.

(M) It is unlawful for a person to operate a public water treatment facility or distribution system classified in subsection (K) or (L) unless the operator-in-charge holds a valid certificate of registration issued by the South Carolina Environmental Certification Board in a grade corresponding to the classification of the public water treatment facility or distribution system supervised by the operator in charge. All public water treatment facilities classified in Group IV Treatment through Group VI Treatment of subsection (K) must have an operator of the appropriate grade certified by the South Carolina Environmental Certification Board on duty while the facility is in operation.

(N) Effective July 1, 1983, it is unlawful for a person to engage in the business of well drilling or represent himself or herself to the public as a well driller without obtaining certification from the South Carolina Environmental Certification Board or employing well drillers which are certified by the South Carolina Environmental Certification Board. Persons constructing or abandoning wells on their own property for their own personal use only are not required to be licensed by the Department of Labor, Licensing and Regulation.

(O) The board, to ensure that underground sources of drinking water are not contaminated by improper well construction and operation, may promulgate regulations as developed by the Advisory Committee established pursuant to Section 44-55-45, setting standards for the construction, maintenance, operation, and abandonment of any well except for wells where well construction, maintenance, and abandonment are regulated by the Groundwater Use Act of 1969, Sections 49-5-10 et seq.; the Oil and Gas Exploration, Drilling, Transportation, and Production Act, Sections 48-43-10 et seq.; or the Water Use Reporting and Coordination Act, Section 49-4-10 et seq. For these excepted wells, the board may promulgate regulations. The board shall further ensure that all wells are constructed in accordance with the standards. The board shall make available educational training on the standards to well drillers who desire this training.

(P) The owner of a public water system must possess a valid operating permit to operate a public water system in this State.

HISTORY: 1962 Code Section 32-1204; 1952 Code Section 32-1203; 1942 Code Section 5049; 1932 Code Section 5035; Civ. C. '22 Section 2345; Civ. C. '12 Section 1601; 1907 (25) 536; 1968 (55) 2436; 1976 Act No. 658; 1980 Act No. 319, Section 3; 1981 Act No. 157, Sections 5, 6; 1982 Act No. 459, Sections 6, 10; 1993 Act No. 181, Sections 1127, 1128; 2000 Act No. 322, Section 1.



SECTION 44-55-45. Advisory Committee to Board; membership; appointment; qualifications; terms.

An advisory committee to the board must be appointed for the purpose of advising the board during development or subsequent amendment of regulatory standards for the construction, maintenance, operation, and abandonment of wells subject to the jurisdiction of the board. The Advisory Committee is composed of eight members appointed by the board. Five members must be active well drillers; one member must be a registered professional engineer with experience in well design and construction; one member must be a consulting hydrogeologist with experience in well design and construction; and one member must be engaged in farming and shall represent the public at large. Three ex officio members shall also serve on the Advisory Committee, one of whom must be an employee of the Department of Health and Environmental Control, and appointed by the commissioner; and two of whom must be employees of the South Carolina Department of Natural Resources and appointed by the director.

The term of office of members of the Advisory Committee is for four years and until their successors are appointed and qualify. No member may serve more than two consecutive terms. The initial terms of office must be staggered and any member may be removed for cause after proper notification and an opportunity to be heard.

HISTORY: 1982 Act No. 459, Section 7; 1993 Act No. 181, Section 1129; 2000 Act No. 322, Section 1.



SECTION 44-55-50. Recreational activities in reservoirs.

(A) In establishing regulations, procedures, and standards under Section 44-55-30 and in exercising supervisory powers under Section 44-55-40 the board or department must not prohibit or fail to include provisions for recreational activities including boating, water skiing, fishing, and swimming in any reservoir without first making and publishing specific findings that these recreational activities would be injurious to the public health and assigning with particularity the factual basis and reasons for these decisions.

(B) If the board or department determines that these recreational activities would be injurious to the public health it shall cause to have published at least once a week for six consecutive weeks in a newspaper of general circulation in the county or area affected a summary of its findings. Any citizen of this State who objects to the findings of the board or department is entitled to request a public hearing, which the board or department shall conduct within thirty days after the request. The public hearing must be a formal evidentiary hearing where testimony must be recorded. After the hearing the board or department shall review its initial findings and shall within thirty days after the hearing affirm or reevaluate its findings in writing and give notice to known interested parties. The findings of the board or department may be appealed to the circuit court, which is empowered to modify or overrule the findings if the court determines the findings to be arbitrary or unsupported by the evidence. Notice of intention to appeal must be served on the board or department within fifteen days after it has affirmed or reevaluated its initial findings and copies also must be served on known interested parties.

(C) A public water system utilizing a fully owned and protected watershed as its water supply is exempt from this section.

HISTORY: 1962 Code Section 32-1204A; 1976 Act No. 658; 1982 Act No. 459, Section 10; 2000 Act No. 322, Section 1.



SECTION 44-55-60. Commissioner to issue emergency order where imminent hazard to public health considered to exist.

(A) An imminent hazard is considered to exist when in the judgment of the commissioner there is a condition which may result in a serious immediate risk to public health in a public water system.

(B) In order to eliminate an imminent hazard, the commissioner may, without notice or hearing, issue an emergency order requiring the water system to immediately take such action as is required under the circumstances to protect the public health. A copy of the emergency order must be served by certified mail or other appropriate means. An emergency order issued by the commissioner must be effected immediately and binding until the order is reviewed and modified by the board or modified or rescinded by a court of competent jurisdiction.

HISTORY: 1962 Code Section 32-1205; 1968 (55) 2436; 1976 Act No. 658; 1982 Act No. 459, Section 10; 1993 Act No. 181, Section 1130; 2000 Act No. 322, Section 1.



SECTION 44-55-70. Public notice of condition of violation in public water system.

A public water system shall, as soon as practicable, give public notice if it:

(1) is not in compliance with the State Primary Drinking Water Regulations;

(2) fails to perform required monitoring;

(3) is granted a variance for an inability to meet a maximum contaminant level requirement;

(4) is granted an exemption; or

(5) fails to comply with the requirements prescribed by a variance or exemption.

The board shall prescribe procedures for the public notice, including procedures for notification by publication in a newspaper of general circulation, notification to be given in the water bills of the systems, as long as a condition of violation exists, and other notification as is considered appropriate by the board.

HISTORY: 1962 Code Section 32-1206; 1952 Code Section 32-1205; 1942 Code Section 5049-1; 1932 Code Section 1448; Cr. C. '22 Section 396; Cr. C. '12 Section 404; 1907 (25) 536; 1931 (37) 254; 1933 (38) 87; 1968 (55) 2436; 1976 Act No. 658; 1982 Act No. 459, Section 10; 2000 Act No. 322, Section 1.



SECTION 44-55-80. Unlawful acts.

(A) It is unlawful for a person to fail to comply with:

(1) the provisions of this article or the regulations promulgated pursuant to this article;

(2) the conditions of any permit issued under this article; or

(3) any order of the department.

(B) It is unlawful for a person to render a public water system, or part or portion of a public water system, inoperable or unusable by means of contamination, vandalism, sabotage, or assault upon or detention of employees of the system or to misrepresent any fact related to the operation of a public water system.

HISTORY: 1962 Code Section 32-1207; 1976 Act No. 658; 1982 Act No. 459, Sections 8, 10; 2000 Act No. 322, Section 1.



SECTION 44-55-90. Penalties; injunctive relief.

(A) Any person wilfully violating the provisions of Section 44-55-80 is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars a day per violation or imprisoned for not more than one year, or both.

(B)(1) A violation of Section 44-55-80 by a person renders the violator liable to the State for a civil penalty of not more than five thousand dollars a day per violation.

(2) The department may administer penalties as otherwise provided for violations of this article, including any order, permit, regulation, or standard or may request the Attorney General to commence an action under this subsection in an appropriate court of the State to secure this penalty.

(C) The department may cause to be instituted a civil action in any court of applicable jurisdiction for injunctive relief to prevent violation of this article or any order issued pursuant to Sections 44-55-40, 44-55-60, and 44-55-70.

HISTORY: 1962 Code Section 32-1208; 1976 Act No. 658; 1981 Act No. 157, Section 7; 1982 Act No. 459, Section 10; 2000 Act No. 322, Section 1.



SECTION 44-55-100. Authority granted Department to carry out article.

To carry out the provisions and purposes of this article, the department may:

(1) enter into agreements, contracts, or cooperative arrangements, under the terms and conditions as it considers appropriate, with other state, federal, or interstate agencies, municipalities, educational institutions, local health departments, or other organizations or individuals;

(2) receive financial and technical assistance from the federal government and other public or private agencies;

(3) participate in related programs of the federal government, other states, interstate agencies, or other public or private agencies or organizations and collect and file such reports, surveys, inventories, data, and information which may be required by the federal Safe Drinking Water Act;

(4) establish and collect fees for collecting samples and conducting laboratory analyses as may be necessary.

HISTORY: 1962 Code Section 32-1209; 1976 Act No. 658; 1982 Act No. 459, Section 10; 2000 Act No. 322, Section 1.



SECTION 44-55-120. Drinking Water Trust Fund; Safe Drinking Water Advisory Committee; establishment of fees; compliance with Act a requisite for permit.

(A) In order to comply with the federal Safe Drinking Water Act, in addition to other fees authorized under this article, the department is authorized to collect an annual fee from each public water system. The schedule for the annual fee, established pursuant to this article, may not be increased except in accordance with the Administrative Procedures Act. Upon appropriation of additional state funds for this specific purpose or state funds not otherwise allocated for specific purposes to implement the provisions of the federal Safe Drinking Water Act, the department shall adjust the fee schedule by an equivalent amount.

(B) There is established in the treasurer's office an account entitled the Drinking Water Trust Fund which is separate and distinct from the Environmental Protection Fund established pursuant to Chapter 2, Title 48. The fees collected from the public water systems pursuant to this section must be deposited into the Drinking Water Trust Fund and must be provided to the department solely for purposes of implementing this chapter and the federal Safe Drinking Water Act. The fees must be established in accordance with fees which fund the Environmental Protection Fund pursuant to Chapter 2, Title 48.

(C) There is established a Safe Drinking Water Advisory Committee for the purpose of advising and providing an annual review to the department and General Assembly on the fee schedule and the use of revenues deposited in the Drinking Water Trust Fund. The Governor shall appoint the advisory committee which must be composed of one member representing water systems with fifty thousand or more service connections, one member representing water systems with at least twenty-five thousand but fewer than fifty thousand service connections, one member representing water systems with at least ten thousand but fewer than twenty-five thousand water service connections, one member representing water systems with at least one thousand but fewer than ten thousand service connections, one member representing water systems with fewer than one thousand service connections, and the Executive Director of the Office of Regulatory Staff and the Commissioner of the Department of Health and Environmental Control, or a designee.

(D) The department may deny a construction permit to any new system which is unable to demonstrate viability to comply with the Safe Drinking Water Act or where connection to an existing, viable water system is feasible. The department also may revoke or deny renewal of an operating permit to any existing water system which is unable to demonstrate its ability to continue compliance with this act.

(E) A water system may increase water rates to each service connection by an amount necessary to recover the cost of the safe drinking water fee without seeking approval of the public service commission. The total funds generated from rate increases to service connections for the purpose of paying the safe drinking water fee may not exceed the amount of the fee established pursuant to subsection (B).

HISTORY: 1993 Act No. 164, Part II, Section 75A, eff July 1, 1993; 2000 Act No. 322, Section 1; 2006 Act No. 318, Section 229, eff May 24, 2006.



SECTION 44-55-210. "Privy" and "watershed" defined.

The term "privy" as used in this article shall be understood to include any and all buildings which are not connected with a system of sewage or with septic tanks of such construction and maintenance as are approved by the State Department of Health and Environmental Control and which are used for affording privacy in acts of urination or defecation. For the purpose of this article the term "watershed" shall include the entire watershed of all streams, creeks and rivers that have a daily average flow of less than ten million gallons, but for watersheds of streams, creeks or rivers that have a daily average flow of more than ten million gallons, the watershed shall include only such drainage areas as lie within fifteen miles of the waterworks intake.

HISTORY: 1962 Code Section 32-1221; 1952 Code Section 32-1221; 1942 Code Section 5050; 1932 Code Section 5041; 1928 (35) 1310.



SECTION 44-55-220. Article applicable to all privies on watersheds of water supplies.

The provisions of this article shall apply to all residences, institutions and establishments and all privies, without regard to their distance from the homes of persons, which are located on the watershed of a public surface water supply.

HISTORY: 1962 Code Section 32-1222; 1952 Code Section 32-1222; 1942 Code Section 5050; 1932 Code Section 5041; 1928 (35) 1310.



SECTION 44-55-230. Privies shall be maintained in sanitary manner.

Every privy, located on property occupied by the owner or a tenant or by any person employed by the owner, shall be maintained in a sanitary manner and in accordance with rules and regulations prescribed by the Department of Health and Environmental Control and posted in a suitable form inside of the privy by an officer of the Department.

HISTORY: 1962 Code Section 32-1224; 1952 Code Section 32-1224; 1942 Code Section 5050; 1932 Code Section 5041; 1928 (35) 1310; 1972 (57) 2768.



SECTION 44-55-240. Persons responsible for condition of privies.

The person in charge of a dwelling, office building, establishment or institution shall be responsible for the sanitary maintenance of any privy which is used by his household, guests, customers, pupils, passengers, occupants, employees, workers or other persons.

HISTORY: 1962 Code Section 32-1225; 1952 Code Section 32-1225; 1942 Code Section 5050; 1932 Code Section 5041; 1928 (35) 1310; 1972 (57) 2768.



SECTION 44-55-250. Supervision over privies by Department of Health and Environmental Control.

The Department of Health and Environmental Control, through its officers and inspectors, shall exercise such supervision over the sanitary construction and maintenance of privies as may be necessary to enforce the provisions of this article.

HISTORY: 1962 Code Section 32-1226; 1952 Code Section 32-1226; 1942 Code Section 5050; 1932 Code Section 5041; 1928 (35) 1310.



SECTION 44-55-260. Entry onto premises for inspection; interference with inspector.

Duly authorized agents of the Department of Health and Environmental Control may enter upon any premises and into any buildings or institutions for the purposes of inspection as provided for or required by State laws or regulations of the Department pursuant to such laws, but the privacy of no person shall be violated. Any person who wilfully interferes with or obstructs the officers of the Department in the discharge of any of their duties under this article shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars or imprisoned not more than thirty days.

HISTORY: 1962 Code Section 32-1227; 1952 Code Section 32-1227; 1942 Code Section 5050; 1932 Code Section 5041; 1928 (35) 1310; 1972 (57) 2825.



SECTION 44-55-270. Closing illegal privies.

If an officer or an inspector of the Department of Health and Environmental Control shall find a privy which is not constructed in accordance with the provisions of this article or not being maintained in a sanitary manner and in accordance with the rules and regulations of the Department he shall securely fasten on the privy a notice reading, "Unsanitary, Unlawful To Use."

HISTORY: 1962 Code Section 32-1228; 1952 Code Section 32-1228; 1942 Code Section 5050; 1932 Code Section 5041; 1928 (35) 1310; 1972 (57) 3042.



SECTION 44-55-275. Exceptions to provisions regarding destruction of privies.

On the effective date of this section any provision of law or regulation relating to outdoor toilet facilities or privies which would require the destruction or discontinued use of such facilities shall not apply to facilities at campgrounds or parks used exclusively for religious purposes.

HISTORY: 1978 Act No. 561.



SECTION 44-55-280. Removal or defacing of notice prohibited.

No person shall remove or deface an official notice fastened on or in a privy by an officer of the Department of Health and Environmental Control.

HISTORY: 1962 Code Section 32-1229; 1952 Code Section 32-1229; 1942 Code Section 5050; 1932 Code Section 5041; 1928 (35) 1310.



SECTION 44-55-290. Enforcement by local health inspectors or units.

The Department of Health and Environmental Control shall designate as its agents local health inspectors of incorporated towns or cities for the enforcement of the terms of this article and the rules and regulations issued pursuant thereto within one mile outside the corporate limits of such town or city. Such local health inspectors shall enforce such rules and regulations as may be issued by the Department under the terms of this article. In counties having health units it shall be the duty of such health units to enforce the rules and regulations of the Department in the territory of such counties lying beyond the distance of one mile from the corporate limits of towns or cities having local health inspectors. Provided, that nothing herein shall affect the Richland County board of health from having concurrent jurisdiction with the designated local health inspectors to implement the rules and regulations within one mile of the boundary of a city or town.

HISTORY: 1962 Code Section 32-1230; 1952 Code Section 32-1230; 1942 Code Section 5050; 1932 Code Section 5041; 1928 (35) 1310; 1968 (55) 2684.



SECTION 44-55-300. Penalties.

Any person who violates any of the provisions of this article, other than Section 44-55-260, and any person who is responsible for the sanitary maintenance of a privy and who permits such privy, after an official notice reading, "Unsanitary, Unlawful To Use," has been fastened on it, to be used shall be guilty of a misdemeanor and fined not less than five dollars nor more than fifty dollars or imprisoned not exceeding thirty days.

HISTORY: 1962 Code Section 32-1231; 1952 Code Section 32-1231; 1942 Code Section 5050; 1932 Code Section 5041; 1928 (35) 1310.



SECTION 44-55-410. Required sewage closets.

In order to protect the public health, all persons engaged in manufacturing in this State and furnishing, by renting and otherwise, directly or indirectly, houses to their employees shall furnish to their employees occupying such houses sewage closets with necessary sewage connections for them.

HISTORY: 1962 Code Section 32-1241; 1952 Code Section 32-1241; 1950 (46) 2327.



SECTION 44-55-420. Supervision over construction and maintenance.

The construction of the sewage connections and the sanitary closets and the method of keeping such connections and closets in sanitary condition shall be under the supervision and control of the Department of Health and Environmental Control.

HISTORY: 1962 Code Section 32-1242; 1952 Code Section 32-1242; 1950 (46) 2327.



SECTION 44-55-430. Adoption of rules and regulations.

The Department of Health and Environmental Control may make rules and regulations necessary for the enforcement of the provisions of this article.

HISTORY: 1962 Code Section 32-1243; 1952 Code Section 32-1243; 1950 (46) 2327.



SECTION 44-55-440. Effect of compliance with former law.

In case a person subject to the provisions of this article shall have installed, prior to June 3, 1951, in his tenement or mill village an adequate sewage system with adequate water closets in compliance with the law as it then existed on the subject, such person shall be exempt from the provisions hereof, except the requirement of maintenance in compliance with the rules and regulations of the Department of Health and Environmental Control.

HISTORY: 1962 Code Section 32-1244; 1952 Code Section 32-1244; 1950 (46) 2327.



SECTION 44-55-450. Exemptions.

This article shall not apply to sawmills, manufacturing enterprises operating on a temporary basis or manufacturing firms operating under an order of court or in receivership.

HISTORY: 1962 Code Section 32-1245; 1952 Code Section 32-1245; 1950 (46) 2327.



SECTION 44-55-460. Penalties.

Any person refusing or neglecting to carry into effect the provisions of this article, to obey the rules and regulations as established by the Department of Health and Environmental Control or to obey any order issued by said Department relative to the provisions of this article shall, upon conviction, be fined in a sum not exceeding one hundred dollars or not less than twenty-five dollars, and each day of such violation shall constitute a separate offense.

HISTORY: 1962 Code Section 32-1246; 1952 Code Section 32-1246; 1950 (46) 2327.



SECTION 44-55-610. Application of article and local specifications, rules and regulations.

In each county in this State containing a city having a population of more than seventy thousand according to the official United States census, the construction, installation and use of septic tanks shall be regulated by the provisions of this article and specifications and rules and regulations adopted by the county board of health and shall be approved by the county board of health, whose certificate of approval shall be accepted by all agencies and the courts of this State as evidence of such approval and of installation in compliance with the provisions of this article and of such specifications, rules and regulations.

HISTORY: 1962 Code Section 32-1261; 1952 Code Section 32-1261; 1943 (43) 298.



SECTION 44-55-620. Specifications, rules and regulations for septic tanks and their installation.

The county board of health of any such county may promulgate specifications, rules and regulations governing septic tanks and their installation which shall accord with approved engineering standards in general and shall contain the following standards and requirements in particular:

(1) No septic tank shall be installed which has a net liquid capacity of less than five hundred gallons;

(2) The length of each tank shall be at least two but not more than three times the width;

(3) The uniform liquid depth of each tank shall be not less than two feet six inches; and

(4) The theoretical detention period of each tank shall be not less than twenty-four hours based upon the average daily flow.

HISTORY: 1962 Code Section 32-1262; 1952 Code Section 32-1262; 1943 (43) 298.



SECTION 44-55-630. Approval of and specifications for tanks with capacity of 1,000 gallons or more.

The plans for each septic tank having a capacity of one thousand gallons or more shall have the approval of the county health officer before the tank is installed. Each such tank shall have a second or effluent compartment not longer than one third the total length of the tank nor shorter than three feet and shall be equipped with a dosing chamber and siphon if a tile field or filter is used for secondary treatment of the tank effluent.

HISTORY: 1962 Code Section 32-1263; 1952 Code Section 32-1263; 1943 (43) 298.



SECTION 44-55-640. Installation of septic tanks.

Each septic tank shall be installed so as to receive the approval of the county board of health through a duly authorized agent.

HISTORY: 1962 Code Section 32-1264; 1952 Code Section 32-1264; 1943 (43) 298.



SECTION 44-55-650. Materials used in construction.

All septic tanks shall be constructed of such materials as shall be required by the rules and regulations and specifications promulgated by the county board of health.

HISTORY: 1962 Code Section 32-1265; 1952 Code Section 32-1265; 1943 (43) 298.



SECTION 44-55-660. Grease traps.

A grease trap shall be installed on the kitchen waste line preceding the septic tank when the tank serves a boardinghouse, cafe, restaurant, hotel or other public eating place. The grease trap shall have a theoretical detention period of at least thirty minutes.

HISTORY: 1962 Code Section 32-1266; 1952 Code Section 32-1266; 1943 (43) 298.



SECTION 44-55-670. Distribution pipe.

All septic tanks shall have a minimum of one hundred feet of distribution pipe laid and installed in the manner required by the specifications, rules and regulations promulgated by the county board of health.

HISTORY: 1962 Code Section 32-1267; 1952 Code Section 32-1267; 1943 (43) 298.



SECTION 44-55-680. Discharge of effluent into stream.

No septic tank effluent shall be discharged into any stream without special approval of the county board of health through a duly authorized agent.

HISTORY: 1962 Code Section 32-1268; 1952 Code Section 32-1268; 1943 (43) 298.



SECTION 44-55-690. Installation of temporary septic tanks.

The county board of health may permit and approve the installation of temporary septic tanks in the case of unusual, temporary or emergency conditions. Such temporary septic tank shall be constructed and installed in accordance with the specifications, rules and regulations promulgated by the county board of health relating to the use of such tanks, and the board may determine the period of time for which such temporary septic tank may be used.

HISTORY: 1962 Code Section 32-1269; 1952 Code Section 32-1269; 1943 (43) 298.



SECTION 44-55-700. Penalties.

The use, construction or installation of any septic tank in any such county without the prior approval of the county board of health as herein provided for shall be deemed a misdemeanor, punishable by a fine of not less than ten dollars nor more than fifty dollars or imprisonment of not less than five days nor more than twenty days, and each day during which such violation shall continue shall constitute a separate offense.

HISTORY: 1962 Code Section 32-1270; 1952 Code Section 32-1270; 1943 (43) 298.



SECTION 44-55-710. Validity of permits.

Septic tank permits issued prior to the effective date of this section under Title 44 of the 1976 Code shall continue to be valid unless the physical character of the property for which they were issued changes, provided the conditions of the original permit are met.

HISTORY: 1983 Act No. 71.



SECTION 44-55-810. Declaration of legislative purpose.

The General Assembly, having considered the problems associated with proper sewage disposal, finds that many mobile, modular and permanently constructed homes are being constructed, located, and installed in areas of this State which will not support an individual sewage disposal system, and further finds that this situation has resulted in the discharge of sewage to the ground or to adjacent waters. To correct this problem is the purpose of this article.

HISTORY: 1975 (59) 597.



SECTION 44-55-820. Electricity shall not be furnished unless sewage disposal method has been approved.

No private or public utility, municipality, or electric cooperative supplying power shall connect temporary or permanent power to a new site of any mobile, modular or permanently constructed building or facility until such time as the power supplier is presented with a certificate, license, or permit by the county or municipality when the proposed connection is to be made within the corporate limits thereof authorizing such connection. No such certificate, license, or permit shall be issued by the county or municipality without a permit from the county health department approving the method of sewage disposal; nor shall such permit, certificate or license be issued until evidence is presented that all other appropriate safety and health regulations, permits, codes and ordinances have been complied with. Such permits, certificates or licenses shall state the location of the approved site. The governing body of each county or municipality shall provide one office to issue evidence that all such requirements have been met by the applicant.

HISTORY: 1962 Code Section 32-1251; 1975 (59) 597.



SECTION 44-55-822. Preliminary tract evaluation; issuance of preliminary and final subdivision approval letters; determination of suitability for use of onsite wastewater systems.

(A)(1) The Department of Health and Environmental Control may issue a preliminary tract evaluation for tracts of land that may be developed in the future. For purposes of this section, a tract of land is any tract of land that is not yet divided into individual lots for the immediate or future purpose of building development. A preliminary tract evaluation will determine whether a tract of land is conceptually appropriate for the use of onsite wastewater systems. If the proposed subdivision is found to be suitable for onsite waste treatment systems, the department shall issue a preliminary subdivision approval letter.

(2) When conducting a preliminary tract evaluation, the department shall consider a variety of factors including, but not limited to, soil maps, boundary plat, and distance to the nearest sewer line. The department may determine what documents and other supporting materials must be submitted with an application for a preliminary tract evaluation. When making a determination on a preliminary tract evaluation, the department may receive and consider information and data on soil from registered soil classifiers and other site conditions from engineers.

(B)(1) The Department of Health and Environmental Control may issue a preliminary subdivision approval letter for subdivisions where the use of onsite wastewater systems is proposed as the method of sewage treatment and disposal. For purposes of this section, a subdivision is any tract of land divided into five or more lots for the immediate or future purpose of building development where onsite wastewater systems are to be considered except where all of the lots are five acres or larger, regardless of the number of lots.

(2) The department must not issue a final subdivision approval letter for a residential subdivision for which it has approval responsibility without first conducting a soil suitability test on each lot in the proposed subdivision. The suitability test must determine if the soil conditions on each lot meet the requirements of regulation to support the use of an onsite wastewater system. The department shall issue permits on each approved lot within the subdivision if all of the conditions for permitting have been met pursuant to regulation. Following the completion of the soil suitability test for each lot as submitted by the developer, the department shall issue a final subdivision approval letter indicating the approval or disapproval for each lot in the proposed subdivision.

(3) The department shall provide space on its "Application for Subdivision of Real Estate", or another applicable form in use, for the developer of the proposed subdivision to indicate the typical setback on the lots and the typical size house that is anticipated to be built in the proposed subdivision. Changes in the house size, addition of landscaping features, addition of structures, addition of impervious materials or other site alterations could jeopardize permitting a septic tank system for a proposed lot. If the septic permit application is denied for any reason, the department shall inform the subdivision lot owner if any corrective measures could be taken to remedy the problem and lead to the issuance of a septic tank permit.

HISTORY: 2007 Act No. 106, Section 1, eff January 1, 2008.



SECTION 44-55-825. Inspection and approval of permitted onsite wastewater treatment systems; installation pursuant to construction and operation permits; penalties.

(A) Notwithstanding any other provision of law, after the department has conducted soil suitability testing and has issued a permit for the installation of an onsite wastewater system, the department is required to conduct random final inspections and approvals of no less than three percent annually of the total number of installed systems during the preceding fiscal year.

(B) Any installed system not inspected within a specified time period designated by the department is deemed approved by the department. The department shall establish documentation and record requirements.

(C) Onsite wastewater systems must be installed pursuant to construction and operation permits issued by the department pursuant to regulation. Deviation from the installation design and conditions in onsite wastewater permits may be considered by the department to be a violation. Violation of an onsite wastewater system permit installation must be enforced in accordance with the following:

(1) First offense violations may be enforced under Section 44-1-150 or by suspension of the installer's license by a period not to exceed one year.

(2) Second offense violations may be enforced under Section 44-1-150 or by suspension of the installer's license by a period not to exceed three years.

(3) Third offense violations may be enforced under Section 44-1-150 or by permanent revocation of the installer's license.

HISTORY: 2007 Act No. 106, Section 1, eff January 1, 2008.



SECTION 44-55-827. Promulgation of regulations.

(A) The department shall promulgate regulations for the licensure of persons who contract or advertise to offer or provide services for installation, repair, modification, or final inspection and approval of onsite wastewater systems. These regulations must include:

(1) eligibility criteria to be licensed as an Onsite Wastewater Systems Contractor;

(2) a tiered licensing program defining various levels of competency and skill, including licenses that allow different combinations of installation, repair, modification, and final inspection and approval of onsite wastewater systems;

(3) a system for the department to monitor the quality of contractor installation, repair, modification, and final inspection and approval of onsite wastewater systems;

(4) minimum standards for training and continuing education for Onsite Wastewater Systems Contractors;

(5) bonding and insurance requirements for Onsite Wastewater Systems Contractors;

(6) the establishment and collection of administrative and licensing fees to cover the costs of this program; and

(7) enforcement guidelines and penalties for violations of the provisions of these regulations.

(B) The department shall promulgate regulations pursuant to the requirements for licensure of an Onsite Wastewater Systems Contractor, as provided for in subsection (A), items (1) through (7).

(C) Nothing in this chapter or regulations promulgated pursuant to this chapter affect the department's authority, under Section 44-1-140 and regulation, to issue permits for the installation and construction of individual onsite wastewater systems.

HISTORY: 2007 Act No. 106, Section 1, eff January 1, 2008.



SECTION 44-55-830. Permits shall be furnished seller of mobile home.

The purchaser or owner shall obtain the permit and provide to any person who sells a mobile home a copy of the certificate of health department approval required by Section 44-55-820 before placing such mobile home upon the new site for occupancy.

HISTORY: 1962 Code Section 32-1253; 1975 (59) 597.



SECTION 44-55-840. Penalties.

Any supplier or recipient of electrical service or any other person violating the provisions of this article shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars or be imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 32-1254; 1975 (59) 597.



SECTION 44-55-850. Construction.

The provisions of this article shall not be construed to increase or decrease the powers or jurisdiction of any agency responsible for issuance of permits or regulations relating to safety or health or the enforcement of codes and ordinances.

HISTORY: 1962 Code Section 32-1252; 1975 (59) 597.



SECTION 44-55-860. Lot not accessible to sewer line and not suitable for individual sewage disposal system.

Whenever any lot or parcel of land without improvement thereon upon which an owner intends to construct a building or place a mobile home is not accessible to a sewer line for a tap-on and the county board of health or other appropriate agency in which the lot or parcel of land is situated certifies that such lot or land is not suitable to accommodate a septic tank or other individual sewage disposal system, the board or agency shall state in writing to the owner within thirty days following inspection of the property the reason such septic tank or system cannot be used. At the same time the board or agency shall inform the owner of the property in detail of any corrective measures that may be taken to remedy the sewage problem.

HISTORY: 1981 Act No. 11, Section 1.



SECTION 44-55-1010. Counties may regulate collection and disposal of garbage.

Any county in this State may regulate the collection and disposal of garbage in accordance with the provisions of this article. The governing body of each county shall decide whether or not the county shall elect to come under the provisions of this article.

HISTORY: 1962 Code Section 32-1275; 1956 (49) 1837.



SECTION 44-55-1020. Article inapplicable to certain cities, towns and individuals.

The provisions of this article shall not apply to any incorporated city or town which regulates the collection and disposal of its garbage or to individuals who dispose of their own garbage in a manner satisfactory to the county health department.

HISTORY: 1962 Code Section 32-1276; 1956 (49) 1837.



SECTION 44-55-1030. Collection or disposal of garbage without license unlawful.

It shall be unlawful for any person to collect or dispose of garbage in any county electing to come under the provisions of this article without first obtaining a license from the governing body of the county under such terms and conditions as may be prescribed by the governing body and approved by the county health department.

HISTORY: 1962 Code Section 32-1277; 1956 (49) 1837.



SECTION 44-55-1040. Issuance of collection and disposal franchise.

The governing body of any county electing to come under the provisions of this article may call for bids for the right to collect and dispose of garbage or may issue to one or more persons on such terms as it shall fix the right or franchise to collect and dispose of garbage not inconsistent with the provisions of this article.

HISTORY: 1962 Code Section 32-1278; 1956 (49) 1837.



SECTION 44-55-1050. County health department shall enforce article.

The county health department shall exercise such supervision over the equipment used in and the manner of collecting and disposing of garbage as may be necessary to enforce the provisions of this article and may promulgate such Rules and regulations as may be necessary to carry out the provisions of this article.

HISTORY: 1962 Code Section 32-1279; 1956 (49) 1837.



SECTION 44-55-1060. Penalties.

Any person violating the provisions of this article shall, upon conviction, be fined not more than one hundred dollars or imprisoned for not more than thirty days. A violation of this article shall not be considered as a continuing offense, but each day that this article is violated shall be a separate and distinct offense.

HISTORY: 1962 Code Section 32-1280; 1956 (49) 1837.



SECTION 44-55-1210. Counties may engage in collection and disposal of solid wastes; service charges.

The governing body of any county may by ordinance or resolution provide that the county shall engage in the collection and disposal of solid waste. Such collection and disposal may be accomplished either by use of county employees and equipment or by contract with private agencies or municipalities of the county. Service charges may be levied against persons for whom collection services are provided whether such services are performed by the county, a municipality or a private agency.

HISTORY: 1962 Code Section 32-1280.1; 1974 (58) 1941.



SECTION 44-55-1220. Promulgation of rules and regulations.

The governing body of any county which engages in the collection and disposal of solid waste is authorized to promulgate such rules and regulations as it may deem necessary to carry out the functions authorized by this article. Provided, that no rule or regulation shall become effective until the tenth day after it has been both filed with the county clerk of court and published in a newspaper having general circulation in the county. Provided, further, that the governing body of any county may exercise the eminent domain procedures in Section 28-5-10 for the acquisition of land necessary for landfill purposes in disposing of such solid waste.

HISTORY: 1962 Code Section 32-1280.2; 1974 (58) 1941, 2809.



SECTION 44-55-1230. Penalties for violation of rules and regulations.

Any person violating the provisions of such rules and regulations shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars or imprisoned not more than thirty days.

HISTORY: 1962 Code Section 32-1280.3; 1974 (58) 1941.



SECTION 44-55-1310. Definitions.

As used in this article:

(1) "Passive soil-based on-site disposal system" means a nongravel, gravity-based, nonmechanical, soil absorption trench used to collect, treat, and discharge, or reclaim wastewater or sewage from a single family dwelling unit, without the use of communitywide sewers or a centralized treatment facility.

(2) "Department" means the South Carolina Department of Health and Environmental Control.

HISTORY: 2003 Act No. 49, Section 1, eff June 6, 2003.



SECTION 44-55-1320. Wastewater collection, treatment, discharge, or reclamation.

A passive soil-based on-site disposal system is authorized for use for collecting, treating, discharging, or reclaiming wastewater or sewage from a single family dwelling unit if the system complies with the requirements of this chapter and with such ordinances as a county or municipality may establish consistent with this chapter.

HISTORY: 2003 Act No. 49, Section 1, eff June 6, 2003.



SECTION 44-55-1330. System installation requirements.

A passive soil-based on-site disposal system installed in this State must comply with the following:

(1) The passive soil-based on-site disposal system must have been manufactured by a manufacturer which has provided the following information to the department:

(a) written confirmation that the manufacturer will provide to each property owner and the department a written warranty on each new passive soil-based on-site disposal system installed. The warranty must extend for a minimum of five years from the date of installation and must apply to manufacturer's design defects and any system failure to comply with manufacturer's performance standards for systems installed, used, and maintained according to manufacturer's specifications. The warranty must cover the costs of labor, materials, and installation for repair or replacement of the system, including the cost of pumping the septic tank when necessary. The warranty must qualify as an express warranty as defined under South Carolina law. Notwithstanding any other provision of statutory or case law, the warranty must automatically transfer to each subsequent owner of the property during the warranty period. The warranty may include such other terms consistent with this chapter and other applicable law; however, the warranty may not disclaim the implied warranties of merchantability or fitness for a particular purpose;

(b) financial assurance information as set forth in Section 44-55-1340;

(c) a system design and installation manual; and

(d) a plan for the manufacturer's certification of installation technicians. The manufacturer shall maintain a continuously updated list of certified installation technicians and shall make that list available to the department through its web site or by other appropriate means.

Within sixty days of receipt of the information required to be provided pursuant to this item, the department shall certify to the manufacturer in writing that the manufacturer has complied with the requirements of this item or shall notify the manufacturer in writing as to any information which the manufacturer has failed to submit in compliance with this item. If additional information is necessary, the manufacturer shall have an additional sixty days, from the receipt of the notice, to submit the additional information. The department shall certify in writing that the manufacturer has complied with the requirements of this item within sixty days of receipt of the manufacturer's additional information.

(2) A passive soil-based on-site disposal system must be installed only by certified installation technicians whom the manufacturer has submitted to the department and who are licensed by the department under Regulation 61-56. 1 as an installer. The manufacturer shall immediately notify the department when an installation technician's certification has expired or has otherwise been rescinded or revoked.

(3) A passive soil-based on-site disposal system must be sized and installed according to these minimum standards:

(a) The storage capacity of the system must be at least that available in a conventional gravel system below the invert. Each manufacturer shall provide its product's storage capacity as determined by a recognized third party testing company.

(b) The total trench area of the system, measured as the area bounded by the outermost limits of the system projected to the trench bottom and reported by a recognized third-party testing company, must be at least two-thirds of that required for a conventional gravel system. The system must not be less than three hundred square feet for soils in all classifications. In addition to the above requirement, the system must provide an open bottom area equal to at least one-half the total bottom area of a conventional gravel system or provide delivery of effluent over the entire projected trench bottom. The system also must have a reserve area at least equal to fifty percent of the size of the installed system.

(c) The absorption area must comply with all other appropriate separation distances, trench location, trench depth, and contour orientation as prescribed in Regulation 61-56. The permitting procedure for these systems will be the same as conventional systems to include site evaluation and final inspection.

(d) The entire absorption area must be shown on a set of "as built" diagrams prepared by the department at the time of final inspection to include information identifying the name of the installer, the name of the product manufacturer, and the type or model number of the installed product.

(e) Lateral trench runs must be as long as practical within the limits of the approved site so as to minimize the linear loading rate.

(4) Before installation, the property owner must be provided with a copy of the warranty described in item (1)(a), notification of the type of passive soil-based on-site disposal system to be installed on the property, the current telephone number of the passive soil-based on-site disposal system manufacturer, and notice that the manufacturer has complied with the financial assurance requirements set forth in Section 44-55-1340.

HISTORY: 2003 Act No. 49, Section 1, eff June 6, 2003.



SECTION 44-55-1340. Financial assurance; reports; review.

(A) The manufacturer of a passive soil-based on-site disposal system shall provide to the department evidence of financial assurance in the form of a bond, letter of credit, cash escrow, or other assurance acceptable to the department in the initial amount of one hundred thousand dollars, which must be available for payment of unsatisfied final judgments for warranty claims by the property owner if the manufacturer refuses to pay a legitimate warranty claim or claims or is financially unable to honor the warranty required after a court of competent jurisdiction or arbitrator has rendered a final judgment or decision against the manufacturer. The manufacturer shall deliver to the department evidence of the annually revised financial assurance amount based on the following formula on or before December 31 of the year preceding the year for which the financial assurance is required. A failure rate of three percent and a repair cost of two thousand five hundred dollars must be assumed until data are available from systems installed in this State that indicate a different failure rate or repair cost should be used for a particular system. The manufacturer is responsible for collecting and reporting the data used to calculate the number of systems installed in this State each year. The amount of financial assurance must be increased from the initial amount of one hundred thousand dollars, as necessary, based on the following formula:

FA=NxFxC

Where FA is the financial assurance amount in dollars;

N is the number of systems installed in this State over the previous five years; F is the failure rate of the system by percentage; and

C is the average cost of repair.

(B) The department may require an amount of financial assurance in excess of the amount calculated pursuant to the formula in subsection (A) if the department documents excessive, unsatisfied warranty claims which make the amount of financial assurance as calculated inadequate. The department may rescind approval of any product which the department documents as having a failure rate greater than that of a conventional gravel trench. The department must waive the financial assurance requirements calculated pursuant to the formula in subsection (A) if the failure rates do not exceed those of conventional gravel systems as set forth in subsection (D).

(C) Licensed septic tank contractors and manufacturers shall file monthly reports of all repairs of on-site wastewater systems with the department's Division of On-site Wastewater Management on a form provided by the department.

(D) The department shall conduct a review of all documented failures of on-site wastewater systems beginning five years after this act's effective date. Subsequent reviews may be conducted at more frequent intervals thereafter. If at any time after five years from this act's effective date, the department determines that the documented failure rates of any specific manufactured brand of passive soil-based on-site disposal system exceeds that of conventional gravel on-site wastewater systems, the department shall eliminate allowances for reduction in sizing as set forth in Section 44-55-1330(3)(b) for that specific system or product. A failing system must be defined as a passive on-site disposal system or conventional gravel system where wastewater has discharged to the surface of the ground or backed up into the dwelling.

HISTORY: 2003 Act No. 49, Section 1, eff June 6, 2003.



SECTION 44-55-1350. Alternative tile field product regulations.

The department shall promulgate regulations regarding alternative tile field products to include passive soil-based on-site disposal systems in accordance with the following:

(1) Regulations must conform to the requirements of Sections 44-55-1320 and 44-55-1330. When the department submits the proposed regulations to the General Assembly for approval in accordance with the Administrative Procedures Act, in addition to the information which must be filed pursuant to Section 1-23-120, the department shall include an explanation for each change proposed from the requirements of Sections 44-55-1320 and 44-55-1330.

(2) When the regulations promulgated by the department are approved by the General Assembly and become effective by publication in the State Register, the provisions of Section 44-55-1320 and Section 44-55-1330 are repealed and no longer have the force and effect of law.

HISTORY: 2003 Act No. 49, Section 1, eff June 6, 2003.



SECTION 44-55-1360. Violation.

A violation of a provision of this chapter is punishable in accordance with Sections 44-1-150, 48-1-320, 48-1-330, and 48-1-340, as applicable.

HISTORY: 2003 Act No. 49, Section 1, eff June 6, 2003.



SECTION 44-55-1410. Counties may operate water and sewer facilities.

(A) The governing body of each county of the State is authorized to acquire, construct, improve, enlarge, operate and maintain, within such county, facilities to provide water for industrial and private use and facilities for the collection, treatment and disposition of sewage, including industrial waste. No such facilities shall be provided by the county within the territory of any special purpose district or authority existing on March 7, 1973, authorized to provide such facilities or within the corporate limits of any incorporated municipality without the consent of the governing body of such municipality, special purpose district, or authority, as the case may be. Nothing herein contained is intended to authorize the levy of taxes.

(B) Every county governing body is authorized to adopt regulations with respect to the use of its water and sewage facilities, including regulations requiring connection thereto of properties to which such facilities are available.

(C) Every county governing body is authorized to place into effect and revise from time to time a schedule of rates and charges for the use of its water or sewer facilities.

(D) Every county governing body is authorized to enter into contracts in connection with the providing of water or sewer services, or both, and facilities with persons, private corporations, municipal corporations, public bodies, public agencies, special purpose districts, the State of South Carolina or any agencies thereof, and with the United States Government or any agencies thereof.

(E) Every county governing body is authorized to establish such departments, boards, commissions, and positions in the county as may be necessary or appropriate to provide water or sewer facilities, or both, and services and to prescribe the functions thereof from time to time, and further in conjunction with the governing bodies of other counties, to create such agencies, boards and authorities as may be necessary and proper to provide water or sewer services, or both, and facilities and to vest in any such agencies, boards or authorities as agents of the several counties, any powers vested by this article in the several counties.

HISTORY: 1975 (59) 268.



SECTION 44-55-1510. Prohibition of discharge of fumes of acids or similar substances.

In counties which have cities of sixty-five thousand inhabitants or over it is unlawful for a manufacturer of acids or other distillations of a corrosive nature or of acrid odor, offensive or dangerous to human or plant life, to discharge into the air fumes generated in the manufacture of these acids or other similar substances without first treating the fumes so as to render them innocuous, inoffensive, and harmless to human or plant life. A person who violates this section is guilty of a felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 32-1851; 1952 Code Section 32-1851; 1942 Code Section 1504; 1932 Code Section 1504; 1929 (36) 184; 1993 Act No. 184, Section 77.



SECTION 44-55-1520. Damages in civil actions.

In all cases of civil action in which the violation of any of the provisions of Section 44-55-1510 shall be pleaded, the limit of liability of the defendant shall be actual damages sustained by the plaintiff.

HISTORY: 1962 Code Section 32-1852; 1952 Code Section 32-1852; 1942 Code Section 1504; 1932 Code Section 1504; 1929 (36) 184.



SECTION 44-55-2310. Short title.

This article may be cited as the State Recreational Waters Act.

HISTORY: 1990 Act No. 551, Section 1.



SECTION 44-55-2320. Definitions.

As used in this article:

(1) "Board" means the Board of Health and Environmental Control.

(2) "Director" means the director of the department or his authorized agent.

(3) "Department" means the Department of Health and Environmental Control.

(4) "Person" means an individual, public or private corporation, political subdivision, governmental agency, municipality, industry, copartnership, association, firm, trust, estate, or any other legal entity. "Person" does not mean a church, synagogue, or religious organization.

(5) "Public swimming pool" means an artificial structure used to impound water to provide for such recreational uses as bathing, swimming, diving, wading, spraying, sliding, floating, rafting, or other similar usage which is not built in connection with a single family residence and the use of which is not confined to the family of the residence and its private guests, or which is not owned, constructed, operated, or maintained by a church, synagogue, or religious organization.

HISTORY: 1990 Act No. 551, Section 1; 1993 Act No. 181, Section 1131.



SECTION 44-55-2330. Promulgation of regulations.

The department shall promulgate regulations, standards, and procedures necessary to protect the health and safety of the public and to ensure proper design, construction, and operation of public swimming pools. The regulations may prescribe minimum design criteria, the requirements for the issuance of construction and operation permits, operation and maintenance standards, and bacteriological, chemical, and physical standards for public swimming pool waters.

HISTORY: 1990 Act No. 551, Section 1.



SECTION 44-55-2340. Permits; water quality.

(A) No person may construct, materially alter, or enlarge a public swimming pool until an application for a construction permit has been submitted to, and a construction permit is issued by, the department. An application submitted for a construction permit must be signed by the owner and include drawings, plans, and specifications prepared and signed by an architect or engineer registered in this State which demonstrate compliance with the design standards promulgated by the department. No newly constructed or altered public swimming pool may be placed into operation until the department has conducted a final inspection and issued written approval that the construction is completed satisfactorily.

(B) No person may operate an existing public swimming pool until he has obtained an annual operating permit from the department for the calendar year in which the pool is to be operated. All annual operating permits expire on the last day of the calendar year for which they are issued. An annual operating permit for a newly constructed pool is not required until the calendar year following the year in which the pool is constructed.

(C) The owner shall operate and maintain his public swimming pool in a manner to provide water quality which is bacteriologically, chemically, and physically safe for swimming or its other intended use and assure that it is free from potential safety hazards to the users. The owner shall keep records of operation on forms approved by the department and shall make the records available to the department upon request. The records must include information as specified in the regulations promulgated by the department.

HISTORY: 1990 Act No. 551, Section 1.



SECTION 44-55-2350. Permit fees.

The department may establish and collect fees for the construction permits and the annual operating permits required by Section 44-55-2340 unless prohibited by the General Assembly.

HISTORY: 1990 Act No. 551, Section 1.



SECTION 44-55-2360. Noncompliance unlawful.

It is unlawful for a person to fail to comply with the requirements of this article and regulations promulgated by the department including a permit or order issued by the board, director or department.

HISTORY: 1990 Act No. 551, Section 1; 1993 Act No. 181, Section 1132.



SECTION 44-55-2370. Violations; penalties; disposition of penalty monies.

(A) Whenever the department finds that a person is in violation of a permit, regulation, standard, or requirement under this article, the department, after written notice of violation, may issue an order requiring the person to comply with the permit, regulation, standard, or requirement or may request the Attorney General to commence an action under this subsection in the appropriate court. The department also may assess civil penalties as provided in this section for violations of the provisions of this article, including any order, permit, regulation, or standard.

(B) A person who fails to take appropriate corrective action after receiving written notice of the violation of a provision of Section 44-55-2360 is liable for a civil penalty not to exceed five hundred dollars a day for the first violation; one thousand dollars a day for the second violation; and three thousand dollars a day for the third or subsequent violations which occur during the same year. Fifty percent of the penalties collected must be retained and used in the implementation of the recreational waters program, thirty percent must be forwarded to the county in which the violations occur, and twenty percent must be forwarded to the state's general fund.

HISTORY: 1990 Act No. 551, Section 1.



SECTION 44-55-2380. Enforcement of regulations.

For purposes of enforcing this article and regulations promulgated pursuant to this article, an employee or duly authorized representative of the department may enter at reasonable times the premises of a public swimming pool. The department, upon receipt of information that a public swimming pool may present an imminent and substantial hazard to the health of persons using the pool, may issue an order directing the owner or operator of the swimming pool to take steps necessary to eliminate the hazard. The action may include temporary cessation of operation of the public swimming pool.

HISTORY: 1990 Act No. 551, Section 1.



SECTION 44-55-2390. Lifeguard coverage for public swimming pools; procedures for a variance.

(A) As a condition of obtaining and maintaining an operating permit, all Type "A" public swimming pools, as defined in Regulation 61-51, shall provide lifeguards, as defined in Regulation 61-51, in accordance with the following:

(1) A public swimming pool of three thousand square feet or fewer must have:

(a) one lifeguard for one through twenty-five patrons;

(b) two lifeguards for twenty-six through fifty patrons;

(c) three lifeguards for fifty-one through one hundred fifty patrons;

(d) four lifeguards for one hundred fifty-one through two hundred fifty patrons;

(e) one additional lifeguard for each one hundred patrons greater than two hundred fifty patrons.

(2) A public swimming pool of three thousand one square feet through six thousand square feet must have:

(a) two lifeguards for one through twenty-five patrons;

(b) three lifeguards for twenty-six through fifty patrons;

(c) four lifeguards for fifty-one through one hundred fifty patrons;

(d) five lifeguards for one hundred fifty-one through two hundred fifty patrons;

(e) one additional lifeguard for each one hundred patrons greater than two hundred fifty patrons.

(3) A public swimming pool of six thousand one square feet through nine thousand square feet must have:

(a) two lifeguards for one through twenty-five patrons;

(b) three lifeguards for twenty-six through fifty patrons;

(c) five lifeguards for fifty-one through one hundred fifty patrons;

(d) six lifeguards for one hundred fifty-one through two hundred fifty patrons;

(e) one additional lifeguard for each one hundred patrons greater than two hundred fifty patrons.

(4) A public swimming pool of greater than nine thousand square feet must have:

(a) three lifeguards for one through twenty-five patrons;

(b) four lifeguards for twenty-six through fifty patrons;

(c) six lifeguards for fifty-one through one hundred fifty patrons;

(d) seven lifeguards for one hundred fifty-one through two hundred fifty patrons;

(e) one additional lifeguard for each one hundred patrons greater than two hundred fifty patrons.

(B) All Type "E" public swimming pools, as defined in Regulation 61-51, shall submit to the Department of Health and Environmental Control a lifeguard coverage plan. Upon approval by the department, Type "E" public swimming pools shall provide lifeguards in accordance with their approved plan.

(C) A public swimming pool, as defined in this chapter, required to have only one lifeguard shall, at all times, have at least one additional pool staff employee present and available to make an emergency call if necessary.

(D) Any request for a variance from these provisions must be made in writing and must include a site-specific evaluation that demonstrates proof of equivalency with these provisions. The Department of Health and Environmental Control will consider the variance request and will provide written notice of its decision.

HISTORY: 2012 Act No. 159, Section 1, eff May 14, 2012.






CHAPTER 56 - SOUTH CAROLINA HAZARDOUS WASTE MANAGEMENT ACT

SECTION 44-56-10. Short title.

This chapter shall be cited as the "South Carolina Hazardous Waste Management Act".

HISTORY: 1978 Act No. 436 Section 1.



SECTION 44-56-20. Definitions.

Definitions as used in this chapter:

(1) "Board" means the South Carolina Board of Health and Environmental Control which is charged with responsibility for implementation of the Hazardous Waste Management Act.

(2) "Director" means the director of the department or his authorized agent.

(3) "Department" means the Department of Health and Environmental Control, including personnel thereof authorized by the board to act on behalf of the department or board.

(4) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking, or placing of any hazardous waste into or on any land or water so that such substance or any constituent thereof may enter the environment or be emitted into the air or discharged into any waters, including groundwater.

(5) "Generation" means the act or process of producing waste materials.

(6) "Hazardous waste" means any waste, or combination of wastes, of a solid, liquid, contained gaseous, or semisolid form which because of its quantity, concentration, or physical, chemical, or infectious characteristics may in the judgment of the department:

a. cause, or significantly contribute to an increase in mortality or an increase in serious irreversible, or incapacitating reversible illness; or

b. pose a substantial present or potential hazard to human health or the environment when improperly treated, stored, transported, or disposed of, or otherwise managed. Such wastes may include, but are not limited to, those which are toxic, corrosive, flammable, irritants, strong sensitizers, persistent in nature, assimilated, or concentrated in tissue, or which generate pressure through decomposition, heat, or other means. The term does not include solid or dissolved materials in domestic sewage, or solid dissolved materials in irrigation return flows, or industrial discharges which are point sources subject to NPDES permits under the Federal Water Pollution Control Act or the Pollution Control Act of South Carolina or source, special nuclear, or byproduct material as defined by the Atomic Energy Act of 1954.

(7) "Hazardous waste management" means the systematic control of the collection, source separation, storage, transportation, processing, treatment, recovery, and disposal of hazardous wastes.

(8) "Manifest" means the form used for identifying the quantity, composition, or origin, routing, and destination of hazardous waste during its transportation from the point of generation to the point of disposal, treatment, or storage.

(9) "Permit" means the process by which the department can ensure cognizance of, as well as control over the management of hazardous wastes.

(10) "Storage" means the actual or intended containment of wastes, either on a temporary basis or for a period of years, in such manner as not to constitute disposal of such hazardous wastes.

(11) "Transport" means the movement of hazardous wastes from the point of generation to any intermediate points and finally to the point of ultimate treatment, storage or disposal.

(12) "Treatment" means any method, technique, or process, including neutralization, designed to change the physical, chemical, or biological character or composition of any hazardous waste, so as to neutralize such waste or so as to render such waste nonhazardous, safer for transport, amenable for recovery, amenable for storage, reduced in volume, or suitable for final disposal.

(13) "Uncontrolled hazardous waste site" means any site where hazardous wastes or other hazardous substances have been released, abandoned, or otherwise improperly managed so that governmental response action is deemed necessary to remedy actual or potential damages to public health, the public welfare, or the environment.

For the purpose of this item the term "hazardous waste" does not include petroleum, including crude oil or fraction thereof; natural gas; natural gas liquids; liquified natural gas; synthetic gas usable for fuel; or mixtures of natural gas and such synthetic gas.

(14) "Response action" is any cleanup, containment, inspection, or closure of a site ordered by the director as necessary to remedy actual or potential damages to public health, the public welfare, or the environment.

HISTORY: 1978 Act No. 436 Section 2; 1983 Act No. 151 Part II Section 31A, B; 1984 Act No. 512, Part II, Section 74; 1985 Act No. 140, Sections 2, 3; 1993 Act No. 181, Section 1133.



SECTION 44-56-30. Promulgation of rules and regulations.

The board shall promulgate such regulations, procedures or standards as may be necessary to protect the health and safety of the public, the health of living organisms and the environment from the effects of improper, inadequate, or unsound management of hazardous wastes. Such regulations may prescribe contingency plans; the criteria for the determination of whether any waste or combination of wastes is hazardous; the requirements for the issuance of permits required by this chapter; standards for the transportation, containerization, and labeling of hazardous wastes consistent with those issued by the United States Department of Transportation; operation and maintenance standards; reporting and record keeping requirements; and other appropriate regulations.

HISTORY: 1978 Act No. 436 Section 3.



SECTION 44-56-35. Regulations establishing standards for location of hazardous waste treatment, storage, and disposal facilities.

The department shall promulgate regulations establishing standards for the location of hazardous waste treatment, storage, and disposal facilities to more effectively ensure long-term protection of human health and the environment. These standards shall be based solely upon the protection of human health and the environment.

The department shall have site suitability criteria promulgated and established no later than June 1, 1990.

Upon promulgation of these standards, any new facility shall comply with these standards prior to issuance of a Part B permit. For any existing facility, these new standards shall be incorporated and become a condition of any Part B permit. Failure to meet the site suitability standard regulations shall be deemed to be a failure to meet the conditions of the permit.

HISTORY: 1989 Act No. 196, Section 2.



SECTION 44-56-40. Powers of department.

To carry out the provisions and purposes of this chapter, the department is authorized to:

1. Enter into agreements, contracts, or cooperative arrangements, under such terms and conditions as it deems appropriate, with other state, federal or interstate agencies, municipalities, educational institutions, local health departments, or other organizations or individuals;

2. Receive financial and technical assistance from the federal government and private agencies;

3. Participate in related programs of the federal government, other states, interstate agencies or other public or private agencies or organizations and collect and file such reports, surveys, inventories, data and information which may be required by the Federal Resource Conservation and Recovery Act of 1976;

4. Establish and collect fees for collecting samples and conducting laboratory analyses as may be necessary upon request of affected persons.

HISTORY: 1978 Act No. 436 Section 13.



SECTION 44-56-50. Powers of commissioner.

Notwithstanding any other provision of this chapter, the director, upon receipt of information that the storage, transportation, treatment, or disposal of any waste may present an imminent and substantial hazard to the health of persons or to the environment, may take such action as he determines to be necessary to protect the health of persons or the environment. The action the director may take may include, but is not limited to:

1. Issuing an order directing the operator of the treatment, storage or disposal facility or site, or the custodian of the waste, which constitutes the hazard, to take such steps as are necessary to prevent the act or eliminate the practice which constitutes the hazard. Such action may include, with respect to a facility or site, permanent or temporary cessation of operation;

2. Requesting that the Attorney General commence an action enjoining such acts or practices. Upon a showing by the department that a person has engaged in such acts or practices, a permanent or temporary injunction, restraining order, or other order may be granted;

3. Issuing an order directing a response action by the department to eliminate the hazard and protect the public from exposure to the hazard; and

4. Requesting the Attorney General to commence an action to recover the costs of the response action from all parties liable under state or federal law.

HISTORY: 1978 Act No. 436 Section 10; 1985 Act No. 140, Section 4; 1993 Act No. 181, Section 1134.



SECTION 44-56-59. Findings; conclusions.

(A) The General Assembly finds:

(1) The existing commercial land disposal facility in South Carolina and available capacity in this State generally are limited resources;

(2) It is essential that the limited waste treatment and disposal capacity of the existing commercial facility and the State in general be preserved, ready and available to ensure that the needs of South Carolina are met first;

(3) The existing commercial land disposal facility as well as other hazardous waste treatment and disposal facilities must give preference to hazardous waste generators within the State for treatment and disposal of hazardous materials at licensed facilities in the State;

(4) The General Assembly and the Executive Branch have mandated restrictions on the importation of out-of-state wastes and on the capacity of existing hazardous waste landfills; and

(5) Reducing the amount of hazardous waste shipped to South Carolina commercial facilities will send a message to all states that South Carolina intends to reduce to the greatest extent possible the amount of hazardous waste treated and disposed of in this State.

(B) Based upon these findings, the General Assembly declares that:

(1) Landfilling is the least desirable method of managing hazardous waste and, in order to reduce potential risks to human health and the environment, reliance on landfilling must be reduced or eliminated when alternative disposal methods which are technologically and economically feasible are reasonably available within the State, through regional agreements between states, or through other means; and

(2) As this State reduces its reliance on landfilling through its waste minimization practices and other means, the amount of hazardous waste being shipped into this State for landfilling from locations outside of the State should be reduced and eliminated also.

HISTORY: 1990 Act No. 590, Section 1.



SECTION 44-56-60. Annual evaluation; permit requirements; disposal limits; preference for in-state generated waste.

(a)(1) In order to provide the General Assembly with the information it needs to accomplish the above goals, the Department of Health and Environmental Control shall evaluate annually the effects of new and existing waste management technologies, alternate methods of storage or disposal, recycling, incineration, waste minimization laws and practices, and other factors that tend to reduce the volume of hazardous waste. The results of the department's evaluation must be reported to the General Assembly not later than February first of each year, beginning in 1991, in a form that will permit the General Assembly to determine whether or not hazardous waste landfill capacity in this State should be reduced.

(2) No person may construct, substantially alter, or operate a hazardous waste treatment, storage, or disposal facility or site, nor may a person transport, store, treat, or dispose of hazardous waste without first obtaining a permit from the department for the facility, site, or activity. Beginning July 1, 1990, permitted hazardous waste disposal sites are restricted to a rate of land disposal by burial not to exceed one hundred twenty thousand tons of hazardous waste for the twelve-month period ending July 1, 1991. On July 1, 1991, permitted hazardous waste disposal sites are restricted to a rate of land disposal by burial not to exceed one hundred ten thousand tons of hazardous waste for each twelve-month period thereafter within the permitted area of the site.

(3) During a twelve-month period, the commissioner may allow land disposal by burial in excess of the limitation upon certification of the department that:

(A) disposal by land burial from a particular site in South Carolina is necessary to protect the health and safety of the people of this State; or

(B) at least one hundred ten thousand tons of hazardous waste disposed of by land burial in this State during the twelve-month period was generated in South Carolina.

During each twelve-month period, a person operating a hazardous waste disposal facility or site shall reserve at least the same capacity to dispose of hazardous waste generated in South Carolina that was disposed of by burial at that facility or site during the previous year excluding capacity that was used to dispose of hazardous waste pursuant to subitem (A). No more hazardous waste from out of state shall be buried in South Carolina than was buried in the previous twelve-month period.

Certification must be issued to the party seeking to use land disposal of the waste, and the certification must be presented to the operator of the facility at the time of disposal. The facility shall submit this certification with its regular report to the department of permitted activity at the disposal site.

(b) Any person who:

1. Owns or operates a facility required to have a permit under this section which facility is in existence on the effective date of this section;

2. Has complied with the requirements of Section 44-56-120; and

3. Has made an application for a permit under this section is deemed to have been issued the permit until such time as final administrative disposition of each application is made by the department, unless final administrative disposition of each application has not been made because of the failure of the applicant to furnish information reasonably required or requested in order to process the application.

(c) Before issuance of a permit, the Department shall require:

1. Evidence of liability coverage for sudden and nonsudden accidental occurrences in an amount the Department may determine necessary for the protection of the public health and safety, and the environment;

2. Evidence of financial assurance in the form and amount as the Department may determine to be necessary to ensure that, upon abandonment, cessation, or interruption of the operation of a facility or site, all appropriate measures are taken to prevent present and future damage to the public health and safety and to the environment. The Department shall assume continuing responsibility for environmental monitoring and for any response actions necessary to ensure the health and safety of the state's citizens for any hazardous waste disposal or treatment sites permitted under this chapter when the facilities, sites, or activities close and all responsibilities required of any other party by any state or federal law or regulation cease. The Department's responsibility for monitoring and response action is neither a limitation nor a termination of the liability of generators, transporters, or the operators of the facility under any provision of law or at common law.

3. Evidence of other financial assurance in such forms and amounts as the department determines to be necessary to ensure the adequate availability of funds for clean-up costs and restoration of environmental impairment arising from the facility.

HISTORY: 1978 Act No. 436 Section 4; 1983 Act No. 151 Part II Section 31C; 1984 Act No. 397, Section 4; 1985 Act No. 140, Section 5; 1989 Act No. 196, Section 6; 1990 Act No. 590, Section 2.



SECTION 44-56-70. Utilization of approved manifest systems.

All generators, transporters, and operators of hazardous waste storage, treatment, and disposal facilities shall utilize a manifest system as prescribed by the department to insure that all such hazardous waste generated is designated for storage, treatment, or disposal in storage, treatment, or disposal facilities, other than facilities on the premises where the waste is generated, which have been properly permitted for such purposes.

HISTORY: 1978 Act No. 436 Section 5; 1981 Act No. 96, Section 1.



SECTION 44-56-80. Requirements of department; disclosure of information obtained by department.

A. The department shall require:

1. the establishment and maintenance of such records;

2. the making of such reports;

3. the taking of such samples, and the performing of such tests or analyses;

4. the installing, calibrating, using, and maintaining of such monitoring equipment or methods;

5. the providing of such other information; as may be necessary to achieve the purposes of this chapter.

B. Information obtained by the department under this chapter shall be available to the public, unless the department certifies such information as being proprietary. The department may make such certification where any person shows, to the satisfaction of the department, that the information, or parts thereof, if made public, would divulge methods, production rates, processes, or other confidential information entitled to protection. Nothing in this subsection shall be construed as limiting the disclosure of information by the department to any officer, employee, or authorized representative of the State concerned with effecting this chapter, providing such person respects the proprietary nature of the information.

HISTORY: 1978 Act No. 436 Section 6.



SECTION 44-56-90. Inspections; obtaining samples.

(a) For the purpose of enforcing this chapter and Sections 44-56-160 through 44-56-190, or any regulations authorized pursuant thereto, any authorized representative or employee of the department may, upon presentation of appropriate credentials, at any reasonable time:

1. Enter any place where hazardous wastes are generated, stored, treated, or disposed of;

2. Inspect and copy any records, reports, information, or test results relating to the purpose of this chapter and Sections 44-56-160 through 44-56-190; and

3. Inspect and obtain samples from any person of any wastes including samples from any vehicles in which wastes are being transported, as well as samples of any containers or labels. The Department shall provide a sample of equal volume or weight to the owner, operator or agent in charge upon request. The Department shall also provide the owner, operator, or agent in charge a copy of the results of any analyses of such samples.

(b) For the purpose of implementing necessary governmental response actions as provided in Section 44-56-180, the Department or its authorized representative may, at any time, enter the premises of any publicly or privately owned property which it has determined to be an uncontrolled hazardous waste site. The owner or operator of such site shall cooperate fully with the department when such governmental response actions are taken.

HISTORY: 1978 Act No. 436 Section 7; 1983 Act No. 151 Part II Section 31D.



SECTION 44-56-100. Modification or revocation of orders to prevent violations of chapter.

The board may issue, modify or revoke any order to prevent any violation of this chapter.

HISTORY: 1978 Act No. 436 Section 8.



SECTION 44-56-110. Hearings.

The department may hold public hearings and compel the attendance of witnesses; conduct studies, investigations, and research with respect to the operation and maintenance of any hazardous waste treatment or disposal facilities or sites and issue, deny, revoke, suspend or modify permits under such conditions as it may prescribe for the operation of hazardous waste treatment or disposal facilities or sites; provided, however, that no permit shall be revoked without first providing an opportunity for a hearing.

HISTORY: 1978 Act No. 436 Section 9.



SECTION 44-56-120. Notification of department of identification and activity relating to hazardous wastes.

Not later than ninety days after final promulgation or revision of regulations under Section 44-56-30 identifying by its characteristics or listing any substance as hazardous waste subject to this chapter, any person generating or transporting such substance or owning or operating a facility for treatment, storage, or disposal of such substance shall file with the department a notification stating the location and general description of such activity and the identified or listed hazardous waste handled by such person. Not more than one such notification shall be required to be filed with respect to the same substance. No identified or listed hazardous waste subject to this chapter may be transported, treated, stored, or disposed of unless notification has been given as required under this section.

HISTORY: 1978 Act No. 436 Section 14.



SECTION 44-56-130. Unlawful acts.

After the promulgation of the regulations required under Section 44-56-30:

(1) It shall be unlawful for any person to generate, store, transport, treat, or dispose of hazardous wastes in this State without reporting such activity to the department as required by such regulations.

(2) It shall be unlawful for any person to generate, store, transport, treat, or dispose of hazardous wastes in this State without complying with the procedures described in such regulations.

(3) It shall be unlawful for any person to fail to comply with this chapter and rules and regulations promulgated pursuant to this chapter; to fail to comply with any permit issued under this chapter; or to fail to comply with any order issued by the board, director, or department.

(4) It is unlawful for any person who owns or operates a waste treatment facility within this State to accept any hazardous waste generated in any jurisdiction which prohibits by law the treatment of that hazardous waste within that jurisdiction or which has not entered into an interstate or regional agreement for the safe treatment of hazardous waste pursuant to the federal Comprehensive Environmental Response, Compensation and Liability Act. Written documentation demonstrating compliance with this item must be submitted to the department before the transportation of any hazardous waste into the State for treatment.

(5) It is unlawful for any person who owns or operates a waste storage facility within this State to accept any hazardous waste generated in any jurisdiction which prohibits by law the storage of that hazardous waste within that jurisdiction or which has not entered into an interstate or regional agreement for the safe storage of hazardous waste pursuant to the federal Comprehensive Environmental Response, Compensation and Liability Act. Written documentation demonstrating compliance with this item must be submitted to the department before the transportation of any hazardous waste into the State for storage.

(6) It is unlawful for any person who owns or operates a waste disposal facility within this State to accept any hazardous waste generated in any jurisdiction which prohibits by law the disposal of that hazardous waste within that jurisdiction or which has not entered into an interstate or regional agreement for the safe disposal of hazardous waste pursuant to the federal Comprehensive Environmental Response, Compensation and Liability Act. Written documentation demonstrating compliance with this item must be submitted to the department before the transportation of any hazardous waste into the State for disposal.

HISTORY: 1978 Act No. 436 Section 11; 1989 Act No. 196, Section 9; 1993 Act No. 181, Section 1135.



SECTION 44-56-140. Violations; penalties.

A. Whenever the department finds that any person is in violation of any permit, regulation, standard, or requirement under this Chapter, the department may issue an order requiring such person to comply with such permit, regulation, standard, or requirement, or the department may request that the Attorney General bring civil action for injunctive relief in the appropriate court; or, the department may request that the Attorney General bring civil enforcement action under subsection B of this section. Violation of any court order issued pursuant to this section shall be deemed contempt of the issuing court and punishable therefor as provided by law. The department may also invoke civil penalties as provided in this section for violations of the provisions of this chapter, including any order, permit, regulation or standard. Any person against whom a civil penalty is invoked by the department may appeal the decision of the department to the Court of Common Pleas in Richland County.

B. Any person who violates any provision of Section 44-56-130 shall be liable for a civil penalty not to exceed twenty-five thousand dollars per day of violation.

C. Any person who willfully violates any provision of Section 44-56-130 shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than twenty-five thousand dollars per day of violation or imprisoned for not more than one year or both, if the conviction is for a second or subsequent offense; the punishment shall be by a fine not to exceed fifty thousand dollars per day of violation, or imprisonment not to exceed two years, or both.

D. Each day of noncompliance with any order issued pursuant to this chapter, or noncompliance with any permit, regulation, standard or requirement pursuant to Section 44-56-130 shall constitute a separate offense.

E. The violations referred to in this section shall be reported by the department to the governing body of the county or municipality concerned within twenty-four hours.

HISTORY: 1978 Act No. 436 Section 12; 1981 Act No. 96, Section 2.



SECTION 44-56-160. Hazardous Waste Contingency Fund; disposition of fees collected and earnings and interest thereon.

(A) The Department of Health and Environmental Control is directed to establish a Hazardous Waste Contingency Fund to ensure the availability of funds for response actions necessary at permitted hazardous waste landfills and necessary from accidents in the transportation of hazardous materials and to defray the costs of governmental response actions at uncontrolled hazardous waste sites. The contingency fund must be financed through the imposition of fees provided in Sections 44-56-170 and 44-56-510 and annual appropriations which must be provided by the General Assembly.

(B) Of the fees collected pursuant to Section 44-56-170(C), (D), and (E), and credited to the contingency fund pursuant to Section 44-56-175:

(1) thirteen percent must be held separate and distinct within the fund in a permitted site fund for the purpose of response actions arising from the operation of the permitted land disposal facilities in this State;

(2) sixty-two percent must be held separate and distinct within the fund to defray the costs of governmental response actions at uncontrolled hazardous waste sites and for the purpose of response actions arising from accidents occurring within the State in the transportation of hazardous materials;

(3) five percent must be used to fund hazardous waste reduction and minimization activities of the department pursuant to Section 44-56-165;

(4) eighteen percent must be remitted to and expended by the Hazardous Waste Management Research Fund in accordance with Section 44-56-810;

(5) two percent must be returned to the governing body of a county in which a permitted commercial land disposal facility is located.

(C) From the fees imposed by Section 44-56-170(C) and (E) and credited to permitted sites pursuant to subsection (B), twenty-seven percent must be held separate and distinct within the fund for the purpose of being returned to the governing body of a county in which a permitted commercial land disposal facility is located. The funds returned to a county pursuant to this subsection or subsection (B) must be used by the local law enforcement, fire, health care, and emergency units to provide protection, assistance, and emergency preparedness for any contingency which might arise from the transportation and disposal site within the county. The county governing body, shall distribute the funds in an equitable manner to the involved local units including, but not limited to, municipalities and special purpose districts, as well as county entities. The State Treasurer shall disburse the funds quarterly to counties which contain commercial hazardous waste land disposal sites.

(D) From the fees imposed by Section 44-56-170(C) and (E) and credited to uncontrolled sites and transportation accidents pursuant to subsection (B), five percent must be returned to and used by the governing body of the Town of Pinewood to fund the Pinewood Hazardous Waste Contingency Fund as established in Section 44-56-163.

(E) All fees collected pursuant to Section 44-56-170(D) must be credited to the fund for uncontrolled sites and transportation accidents.

(F) Of the fees collected pursuant to Section 44-56-510 and credited to the contingency fund pursuant to Section 44-56-175:

(1) twenty-six percent must be credited to the fund for permitted sites; and

(2) seventy-four percent must be credited to the fund for uncontrolled sites and transportation accidents.

(G) Any interest accruing from the management of the funds held pursuant to this section must be credited to the Hazardous Waste Contingency Fund and is authorized for expenditure by the department to defray costs of governmental response actions at uncontrolled hazardous waste sites and for the purpose of response actions incidental to the transportation of hazardous materials, except earnings on the permitted site fund which must be credited to that fund, and earnings on the Pinewood Hazardous Waste Contingency Fund must be credited to that fund.

HISTORY: 1980 Act No. 517 Part II, Section 15A; 1983 Act No. 151 Part II Section 31E; 1985 Act No. 140, Section 6; 1987 Act No. 170, Part II, Section 29; 1989 Act No. 196, Section 7; 1992 Act No. 501, Part II Section 18A; 2008 Act No. 353, Section 2, Pt 5D, eff July 1, 2009.



SECTION 44-56-163. Pinewood Hazardous Waste Contingency Fund; Pinewood Development Fund.

(A) There is created a Pinewood Hazardous Waste Contingency Fund to ensure the availability of funds for response actions necessary at the hazardous waste landfill located adjacent to the Town of Pinewood. This contingency fund is financed pursuant to Section 44-56-160(D). The monies from this fund must be returned to the governing body of the Town of Pinewood which must be used by its law enforcement, fire, health care, and emergency units to provide protection, assistance, and emergency preparedness for any contingency which might arise from the transportation and disposal site within the municipality. The State Treasurer shall disburse the funds quarterly to the governing body of the Town of Pinewood. Any interest accruing from the management of the funds held pursuant to Section 44-56-160 or this section must be credited to this contingency fund.

(B) There is created the Pinewood Development Fund in the Office of the State Treasurer. This fund must be financed through fees provided in Sections 44-56-170 and 44-56-510 and credited to this fund pursuant to Section 44-56-175. This fund must be used for economic development in the Pinewood area in Sumter or Clarendon County within a five-mile radius of the Pinewood Hazardous Waste Landfill. All funds in the Pinewood Development Fund, including interest earned on the fund, must be remitted quarterly by the State Treasurer to the City of Pinewood and expended pursuant to this subsection.

HISTORY: 1992 Act No. 501, Part II Section 18B; 1993 Act No. 164, Part II, Section 96B.



SECTION 44-56-164. Pinewood Development Authority; creation; composition; purpose; powers.

(A) There is created the Pinewood Development Authority a body politic and corporate. The authority shall consist of these ex officio members:

(1) the chairman of the Sumter County Council or a council member designated by the chairman;

(2) the chairman of the Clarendon County Council or a council member designated by the chairman;

(3) one member of the Sumter County Council who represents the geographical area within which this fund may be used for economic development;

(4) one member of the Clarendon County Council who represents the geographical area within which this fund may be used for economic development.

(B) The authority shall approve, by a majority vote, the expenditure of funds from the Pinewood Development Fund, as created in Section 44-56-164(B) and may acquire and develop real and personal property and exercise all powers incidental to developing the Pinewood area pursuant to Section 44-56-164(B).

HISTORY: 1993 Act No. 164, Part II, Section 96A.



SECTION 44-56-165. Use of fees imposed under Section 44-56-170; hazardous waste reduction and minimization activities; enforcement of bans on certain acts.

The fees imposed under Section 44-56-170(C) and (E), and distributed in accordance with Section 44-56-160(B)(3) must be used to fund hazardous waste reduction and minimization activities of the department. Funding for this activity is not limited to the amount collected annually and may be supported by general appropriation of the General Assembly. Aqueous wastes which are hazardous only because of pH are exempt from this fee if they are generated and treated on site in a permitted wastewater treatment plant. In addition to funding hazardous waste reduction and minimization activities, the fees also must be used to enforce the bans set forth in Section 44-56-130(4), (5), and (6).

HISTORY: 1989 Act No. 196, Section 4; 1992 Act No. 501, Part II Section 18C.



SECTION 44-56-170. Hazardous Waste Contingency Fund: reports, fees and administration of fund.

(A) Each generator shall, no later than thirty days after the end of each calendar quarter, submit a written report to the Department including, but not limited to, the following information:

1. Effective October 1, 1985, certification that he has a program in place to reduce the volume or quantity and toxicity of such waste to the degree determined by the generator to be economically practicable;

2. Effective October 1, 1985, certification that the proposed method of treatment, storage, or disposal is that practicable method currently available to the generator which minimizes the present and future threat to human health and the environment;

3. the types and quantities of hazardous wastes generated;

4. the types and quantities of these wastes shipped for treatment and disposal by landfilling or other means of land disposal;

5. the types and quantities of these wastes remaining in storage at the end of the reporting period; and

6. a check made payable to the Department for the amount of fee imposed on these wastes by the provisions of paragraph (C.)

(B) Each owner/operator of a hazardous waste facility shall, no later than thirty days after the end of each calendar quarter, submit a written report to the Department including, but not limited to, the following information:

1. the types and quantities of hazardous wastes generated;

2. the types and quantities of hazardous wastes received at the facility during the reporting period;

3. the types and quantities of hazardous wastes treated, disposed of, and otherwise handled during the reporting period; and

4. a check made payable to the Department for the amount of fees imposed by paragraph (C) for any wastes generated by the facility and handled in such manner as prescribed by its provisions; by paragraph (D) and by paragraph (E.)

Each owner/operator of a hazardous waste facility is, no later than thirty days after the end of each calendar quarter, required to submit to the Department certification from any out-of-state generator that effective October 1, 1985:

(1) The generator has a program in place to reduce the volume or quantity and toxicity of such waste to the degree determined by the generator to be economically practicable; and

(2) The proposed method of treatment, storage, or disposal is that practicable method currently available to the generator which minimizes the present and future threat to human health and the environment;

(C) There is imposed a fee of thirty-four dollars a ton of hazardous wastes generated and disposed of in this State by landfilling or other means of land disposal.

(D) There is hereby imposed a fee of one dollar per ton of hazardous wastes in excess of fifty tons remaining in storage at the end of the reporting period.

(E) For all hazardous wastes generated outside of the State and received at a facility during the quarter each owner/operator of a hazardous waste land disposal facility shall remit to the department an amount equal to the per ton fee imposed on out-of-state waste by the state from which the hazardous waste originated but in any event no less than thirty-four dollars a ton.

(F)(1) There is imposed a fee of ten dollars a ton on the incineration of hazardous waste in this State whether the waste was generated within or outside of this State. Fees imposed by this subsection must be based on the amount of hazardous waste collected by the facility for incineration and must not include any nonhazardous materials added to the hazardous waste at the incineration facility for purposes of fuel blending. These fees must be collected by the facility at which it is incinerated and remitted to the State Treasurer to be placed into a fund separate and distinct from the state general fund entitled "Hazardous Waste Fund County Account".

(2)(a) This fee must be credited to the benefit of the county where the incineration of the hazardous waste generating the fee occurred. If the amount of funds credited to a particular county exceeds five hundred thousand dollars annually, the excess over five hundred thousand dollars must be credited to the general fund of the State.

(b) Effective July 1, 2000, the provisions of subitem (a) are no longer effective and the fee must be allocated in the following manner: fifty percent to the county where the incineration of the hazardous waste generating the fee occurred and fifty percent to the general fund of the State.

(3) Funds in each county's account must be released by the State Treasurer upon the written request of a majority of the county's legislative delegation and used for infrastructure within the economically depressed area of that county.

(4)(a) For purposes of this subsection, "county legislative delegation" includes only those members who represent the economically depressed areas of the county.

(b) For purposes of this subsection, "incineration" includes hazardous waste incinerators, boilers, and industrial furnaces.

(c) For the purpose of this subsection "infrastructure" means improvements for water, sewer, gas, steam, electric energy, and communication services made to a building or land which are considered necessary, suitable, or useful to an eligible project. These improvements include, but are not limited to:

(i) improvements to both public water and sewer systems;

(ii) improvements to public electric, natural gas, and telecommunication systems; and

(iii) fixed transportation facilities including highway, road, rail, water, and air.

HISTORY: 1980 Act No. 517 Part II, Section 15B; 1983 Act No. 151 Part II Section 31F; 1985 Act No. 140, Section 7; 1989 Act No. 196, Section 8; 1992 Act No. 501, Part II Section 18D-18F; 1999 Act No. 100, Part II, Section 63; 2000 Act No; 384, Section 6; 2000 Act No. 387, Part II, Section 80A; 2004 Act No. 257, Section 2, eff June 15, 2004.



SECTION 44-56-175. Crediting of fees imposed pursuant to Sections 44-56-170(C), (E), and (F) and 44-56-510.

(A) Of the fees imposed pursuant to Section 44-56-170(C) and (E):

(1) eighty-three percent must be credited to the Hazardous Waste Contingency Fund;

(2) two percent must be credited to the Pinewood Development Fund; and

(3) fifteen percent must be credited to the general fund.

(B) Of the fees imposed pursuant to Section 44-56-510:

(1) fifty-three percent must be credited to the Hazardous Waste Contingency Fund;

(2) twenty percent must be credited to the Pinewood Development Fund; and

(3) twenty-seven percent must be credited to the general fund.

(C) All fees imposed pursuant to Section 44-56-170(F) must be credited to the general fund.

HISTORY: 1992 Act No. 501, Part II Section 18G.



SECTION 44-56-180. Hazardous Waste Contingency Fund: suspension or reduction of fees on accumulation of fund.

(a) In determining the use of the fund for a particular governmental response action, the department shall consider the relative risk of danger to public health or welfare or the environment and the hazard potential of the substances involved including potential for fire, explosions, release of harmful air contaminants, direct human contact, contamination of surface water or groundwater including those used for drinking water supplies, and damages to sensitive ecosystems. With approval of the Hazardous Waste Management Select Oversight Committee, as established under Section 44-56-840, funds specified for governmental response actions must be available to the department for personnel and operating costs to implement its program for conducting these response actions. The department must, concurrent with taking a governmental response action, initiate the appropriate administrative action to exhaust any applicable liability insurance or other financial assurance mechanisms which have been provided by the responsible party and, where appropriate, funds available through P.L. 96-510. Use of the Fund for a response action is not stayed by any action for recovery. The department must initiate any legal actions which reasonably may result in recovery from the parties liable for the conditions necessitating the response action. Any funds recovered in relation to a response action from whatever source are to be placed in the Fund.

(b) The Department shall annually make a report to the General Assembly on the activities and response actions that have been carried out under the auspices of the Contingency Fund. The Department shall annually provide a report to the committees of each House with oversight of industry and natural resources on its program to identify and clean up uncontrolled hazardous waste sites. The appropriate committees shall have the authority to study the transportation and disposal of hazardous waste in South Carolina.

HISTORY: 1980 Act No. 517 Part II, Section 15C; 1983 Act No. 151 Part II Section 31G; 1985 Act No. 140, Section 8; 1993 Act No. 164, Part II, Section 61A.



SECTION 44-56-190. Hazardous Waste Contingency Fund: inconsistent regulations to be revised.

The Department is directed to revise and amend the necessary provisions of R. 61-79 (DHED) which are contrary or inconsistent with the provisions of Sections 44-56-160 through 44-56-190.

HISTORY: 1980 Act No. 517 Part II, Section 15D; 1983 Act No. 151 Part II Section 31H.



SECTION 44-56-200. Department of Health and Environmental Control may implement and enforce Public Law 96-510 relating to hazardous waste cleanup; owner defined.

(A) The Department of Health and Environmental Control is empowered to implement and enforce the Comprehensive Environmental Response, Compensation and Liability Act of 1980 (Public Law 96-510), and subsequent amendments to Public Law 96-510 as of the effective date of the amendments.

(B)(1) Subject to the provisions of Section 107 of Public Law 96-510 and its subsequent amendments which pursuant to this section are incorporated and adopted as the law of this State, the department is empowered to recover on behalf of the State all response costs expended from the Hazardous Waste Contingency Fund or from other sources, including specifically punitive damages in an amount at least equal to and not more than three times the amount of costs incurred by the State whether before or after the enactment of the Comprehensive Environmental Response, Compensation and Liability Act of 1980, and its subsequent amendments.

(2) For purposes of this section, "owner" does not include:

(a) a unit of state or local government which acquired ownership or control involuntarily through bankruptcy, tax delinquency, abandonment, or other circumstances in which the government involuntarily acquires title by virtue of its function as sovereign, including acquisitions made by a forfeited land commission pursuant to Chapter 59, Title 12. The exclusion provided under this paragraph shall not apply to any state or local government which voluntarily acquires a facility or has caused or contributed to the release or threatened release of a hazardous substance from the facility, and such a state or local government shall be subject to the provisions of this chapter in the same manner and to the same extent, both procedurally and substantively, as any nongovernmental entity.

(b) a person otherwise liable who can establish by a preponderance of the evidence that the release or threat of release of a hazardous substance and the damages resulting therefrom were caused solely by:

(i) an act of God;

(ii) an act of war;

(iii) an act or omission of a third party other than an employee or agent of the defendant, or than one whose act or omission occurs in connection with a contractual relationship, existing directly or indirectly, with the defendant (except where the sole contractual arrangement arises from a published tariff and acceptance for carriage by a common carrier by rail), if the defendant establishes by a preponderance of the evidence that (A) he exercised due care with respect to the hazardous substance concerned, taking into consideration the characteristics of such hazardous substance, in light of all relevant facts and circumstances, and (B) he took precautions against foreseeable acts or omissions of any such third party and the consequences that could foreseeably result from such acts or omissions.

HISTORY: 1981 Act No. 178 Part II Section 11; 1992 Act No. 267, Section 1; 2000 Act No. 258, Section 3.



SECTION 44-56-205. Facilities to give preference to waste generators within the State.

All hazardous waste treatment and disposal facilities in South Carolina shall give preference to hazardous waste generators within the State of South Carolina for treatment and disposal of hazardous materials at licensed facilities in the State.

HISTORY: 1989 Act No. 196, Section 5.



SECTION 44-56-210. Appointment for full-time health inspectors.

The Department of Health and Environmental Control, in its discretion, shall assign not more than two full-time health inspectors to serve at each commercial hazardous waste treatment, storage, and disposal facility located in South Carolina for the purpose of assuring the



SECTION 44-56-215. Assessment of fees against companies generating hazardous waste.

The department is authorized to assess each company generating hazardous waste a fee based on the amount of hazardous waste generated. A large quantity generator, as determined by Regulation 61-79.262, producing more than one hundred tons of hazardous waste per year shall be assessed an annual base fee of one thousand dollars per facility and a one dollar and fifty cents per ton fee for all hazardous waste the company generates. A large quantity generator producing one hundred tons or less of hazardous waste shall be assessed an annual fee of one thousand dollars. A small quantity generator shall be assessed an annual fee of five hundred dollars. Fees collected pursuant to this section shall not exceed an annual cost of fifteen thousand dollars per generator. Companies subject to fees required by Section 44-56-170(F)(1) are exempt from fees established by this section. The fees collected pursuant to this section shall be deposited to the Hazardous Waste Contingency Fund for response actions at uncontrolled hazardous waste sites.

HISTORY: 2008 Act No. 353, Section 2, Pt 5F.1, eff July 1, 2008.



SECTION 44-56-220. Information requirements of entity providing financial assurance for hazardous waste treatment or disposal facility or site.

(A) Upon written request of the department, the entity providing financial assurance for a hazardous waste treatment or disposal facility or site regulated under this chapter shall furnish to the department information concerning its financial integrity, as shall be specified in the department's request to permit the department to review the nature, degree, and sufficiency of the financial assurances submitted by such entity. Information pertaining to the financial integrity of any parent, subsidiary, or affiliated corporations may also be required, in the event such parent, subsidiary, or affiliated corporation provides, in whole or in part, the financial assurances required by the department. The information required by this subsection may include, but not be limited to, a certified audited financial statement, a balance sheet, and a profit and loss statement.

(B) If, in the judgment of the department, the information referred to in subsection (A) is not furnished within a reasonable time or if so furnished is not satisfactory to the department, the department shall give by written notice to such entity the particulars in which such information is insufficient to permit the department to review the nature, extent, and sufficiency of the required financial assurance and such entity shall have a reasonable time in which to comply with the requirements of such notice in the particulars therein mentioned.

(C) If it is desired for any reason to verify the information furnished under subsection (A) or (B), the department in person or by its agents shall make such examination of the records of and such inspections of the properties of the entities referred to in subsection (A) as shall be necessary to procure the information required. Upon sufficient notice, the department may require the production of the desired writings and records and the attendance and testimony under oath of the officers, accountants, or other agents of the parties having knowledge thereof at such place as the department may designate. The expense of the necessary examination or inspection for the procuring of the information must be paid by the party so examined or inspected. The expenses may be collected by suit or action, if necessary, except that if the examination and inspection and reports thereof disclose that a sufficient response had previously been made pursuant to the requirements of the department in regard thereto the expense of making the examination and inspection must be paid out of the funds of the department.

HISTORY: 1989 Act No. 196, Section 1.



SECTION 44-56-310. Definitions.

As used in this article:

(A) "Discharge" means leakage, seepage, or other release.

(B) "Hazardous materials" means all materials and substances defined as hazardous by any state or federal law or regulation.

(C) "Person" means any individual, partnership, corporation, association, or other entity.

HISTORY: 1984 Act No. 397, Section 1.



SECTION 44-56-320. Attempts to mitigate effects of discharge; immunity.

Any person who in good faith gratuitously provides assistance or advice in mitigating or attempting to mitigate the effects of an actual or threatened discharge of hazardous materials, or in preventing, cleaning up, or disposing of or in attempting to prevent, clean up, or dispose of any such discharge, is not subject to civil damages unless an injury or damages result from the gross negligence, recklessness, or intentional misconduct of such person.

HISTORY: 1984 Act No. 397, Section 2.



SECTION 44-56-330. Applicability.

The immunities provided in Section 44-56-320 apply only to any person:

(A) Whose act or omission did not cause the actual or threatened discharge and who would not otherwise be liable therefor, or

(B) Who renders such assistance or advice voluntarily and without compensation, or who is an employee of an industry, corporation, or group which renders such advice or assistance without compensation.

HISTORY: 1984 Act No. 397, Section 3.

DRYCLEANING FACILITY RESTORATION TRUST FUND



SECTION 44-56-405. Purpose.

The purpose of the South Carolina Drycleaning Facility Restoration Trust Fund is to collect and manage funds for the investigation and remediation of environmental contamination arising from the operation of eligible drycleaning facilities and eligible wholesale supply facilities. The Department of Revenue shall collect, and enforce the payment of surcharges and fees, which constitute the fund, as required by this article. The Department of Health and Environmental Control shall administer the fund to ensure that the sites that pose the greatest threat to human health and the environment are remediated first and that the remediation is accomplished in compliance with this article.

HISTORY: 2013 Act No. 30, Section 1, eff May 21, 2013.



SECTION 44-56-410. Definitions.

As used in this article:

(1) "Contaminated site" means any drycleaning facility or wholesale supply facility and surrounding area where drycleaning solvent has been deposited, stored, disposed of, released, placed, or otherwise come to be located; but does not include any consumer product in consumer use or any container. In order for a site to be a contaminated site it must have documented evidence of contamination from drycleaning solvent.

(2) "Department" means the Department of Health and Environmental Control.

(3) "Drycleaning facility" means a professional commercial establishment located in this State for the purpose of cleaning clothing and other fabrics utilizing a process that involves the use of drycleaning solvent. In the case of a retail establishment, the establishment is one that operates or has at sometime in the past operated in whole or in part for the purpose of cleaning clothing and other fabrics for members of the public, other drycleaning facilities, and dry drop-off facilities. In the case of a wholesale establishment, the establishment is one that operates or has at sometime in the past operated in whole or in part for the purpose of cleaning clothing and other fabrics for other drycleaning facilities or dry drop-off facilities. "Drycleaning facility" includes laundry facilities that are using or have used drycleaning solvent as part of their cleaning process but does not include textile mills, uniform rental and linen supply facilities, or drycleaning facilities owned or operated by a local, state, or federal government.

(4) "Drycleaning solvent" means nonaqueous solvents used in the cleaning of clothing and other fabrics and includes halogenated drycleaning fluids and nonhalogenated drycleaning fluids, and their breakdown products. "Drycleaning solvent" includes solvent that has been recycled for use at a drycleaning facility and applies only to those solvents used at a drycleaning facility or handled by a wholesale supply facility.

(5) "Dry drop-off facility" means a commercial retail business (including routes) that receives clothing and other fabrics, from customers, for drycleaning or laundering at an off-site drycleaning facility.

(6) "Employee" means a natural person employed and paid by the owner of a drycleaning facility for thirty-five or more hours a week for forty-five or more weeks a year and on whose behalf the owner contributes payments to the South Carolina Department of Employment and Workforce or Department of Revenue as required by law. Excluded from the meaning of the term "employee" are owners of drycleaning facilities and family members of owners, regardless of the level of consanguinity, if the family members are not employed and not compensated pursuant to the definition of the term "employee" contained in this item. Part-time employees who are employed and paid for fewer than thirty-five hours a week for fewer than forty-five weeks a year must not be deemed to be employees unless their hours and weeks of employment, when combined with the hours and weeks of employment of another or other part-time employee or employees, total thirty-five or more hours a week for forty-five or more weeks a year.

(7) "Existing drycleaning facility" means a drycleaning facility that started operation before November 24, 2004.

(8) "Former drycleaning facility" means a drycleaning facility that ceased to be operated as a drycleaning facility before July 1, 1995.

(9) "Fund" means Drycleaning Facility Restoration Trust Fund.

(10) "Halogenated drycleaning fluid" means any nonaqueous solvent formulated, in whole or in part, with ten percent or more by volume of any of the halogenated compounds including, but not limited to, chlorine, bromine, fluorine, or iodine. Halogenated drycleaning fluids include, but are not limited to, the known solvents perchloroethylene (also known as tetrachloroethylene or perc), n-propyl bromide, and any breakdown components of them.

(11) "New drycleaning facility" means a drycleaning facility that started operation on or after November 24, 2004.

(12) "Nonaqueous solvent" means any cleaning formulation designed to minimize swelling of fabric fibers and containing less than fifty-one percent of water by volume.

(13) "Nonhalogenated drycleaning fluid" means any nonaqueous solvent used in a drycleaning facility that contains less than ten percent by volume of any halogenated drycleaning fluid. Nonhalogenated drycleaning fluid includes petroleum based drycleaning solvents and any breakdown components of them.

(14) "Person" means an individual, partnership, corporation, association, trust, estate, receiver, company, limited liability company, or another entity or group.

(15) "Property owner" means a person who is vested with ownership, dominion, or legal or rightful title to the real property or who has a ground lease interest in the real property on which a drycleaning or wholesale supply facility is or has ever been located.

(16) "Release" means the accidental or intentional spilling, leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping, leaching, dumping, or disposing into the environment of drycleaning solvent.

(17) "Route" means a commercial business that receives by mobile means clothing and other fabrics, from customers, for drycleaning or laundering at an off-site drycleaning facility.

(18) "Wholesale supply facility" means a commercial establishment that supplies drycleaning solvent to drycleaning facilities.

HISTORY: 1995 Act No. 119, Section 1; 2004 Act No. 237, Section 2, eff May 24, 2004; 2009 Act No. 14, Section 1, eff May 6, 2009; 2013 Act No. 30, Section 1, eff May 21, 2013.



SECTION 44-56-420. Drycleaning Facility Restoration Trust Fund.

(A) There is created in the state treasury a separate and distinct account called the "Drycleaning Facility Restoration Trust Fund", revenue for which must be collected and enforced by the Department of Revenue, and the fund must be administered by the department and expended for the purposes of this article. However, the department may contract for the administration of the fund or any part of the administration of the fund. Judgments, recoveries, reimbursements, loans, surcharges and fees imposed and collected pursuant to this article except for administrative costs retained by the Department of Revenue, and other fees and charges related to the implementation of this article must be credited to the fund. Payments made out of the fund must be made in accordance with the provisions of this article. The State accepts no financial responsibility as a result of the creation of the fund. The creation of the fund creates no burden upon the State to provide monies for the fund by any mechanisms other than as provided in this article. The State may recover to the fund any disbursements from the fund which were not utilized in accordance with this article.

(B) The board of the Department of Health and Environmental Control shall establish a moratorium on administrative and judicial actions by the department concerning drycleaning facilities and wholesale supply facilities resulting from the release of drycleaning solvent to soil or waters of the State. This moratorium applies only to those sites deemed eligible as defined in Section 44-56-470. The board may review and determine the appropriateness of the moratorium as needed. The review by the board must include, but is not limited to, consideration of these factors:

(1) the solvency of the fund as described in this article;

(2) prioritization of the sites;

(3) public health concerns related to the sites;

(4) eligibility of the sites; and

(5) corrective action plans submitted to the department. After review, the board may suspend all or a portion of the moratorium if necessary.

(C) If incidents of contamination by drycleaning solvent related to the operation of an eligible contaminated site pose a threat to the environment or the public health, safety, or welfare, the department may expend monies available in the fund to provide for:

(1) the prompt investigation and assessment of the contaminated sites; however, the owner or operator of a drycleaning facility or wholesale supply facility or a property owner shall pay for the cost of the investigation and assessment up to the amount of the owner's, operator's, or property owner's deductible, and the department only shall provide monies that exceed the owner's, operator's, or property owner's deductible;

(2) the expeditious treatment, restoration, or replacement of potable water supplies;

(3) the remediation including the operation maintenance and monitoring of eligible contaminated sites, which consist of remediation of affected soil, groundwater, and surface waters, using the most cost-effective alternative that is reliable and feasible technologically and that provides adequate protection of the public health, safety, and welfare and minimizes environmental damage in accordance with the site selection;

(4) the expenses of administering the fund by the department including the employment of department staff to carry out the department's duties described in this article; however, the department may exclude five percent of the average annual collections of the fund or the amount required to fund four employees and the administrative costs associated with these employees, whichever is greater.

(D) The fund may not be used to:

(1) pay for activities in subsection (C) if the activities at a site are or were not related to the operation of a drycleaning facility or wholesale supply facility;

(2) pay for activities in subsection (C) if the activities are for a contaminated site that is proposed for listing or is listed on the State Priority List or on the National Priority List pursuant to the Comprehensive Environmental Response, Compensation, and Liability Act of 1980, as amended by the Superfund Amendments and Reauthorization Act of 1986, or any site that is required to obtain a permit pursuant to the Resource Conservation and Recovery Act, as amended;

(3) pay any costs associated with a fine, penalty, or action brought against the owner or operator of a drycleaning facility or wholesale supply facility or a property owner under local, state, or federal law;

(4) pay for activities in subsection (C) if the costs were incurred before July 1, 1995;

(5) pay any costs to landscape or otherwise artificially improve a contaminated site;

(6) pay for activities in subsection (C) where the costs were incurred before the actual date of the first payment of registration fees for the site pursuant to Section 44-56-440(B);

(7) pay any costs for work not approved by the department in accordance with this article or regulations promulgated pursuant to this article;

(8) pay for activities in subsection (C) at sites that are uniform rental and linen supply facilities unless the site was operated on or after July 1, 1995, as a drycleaning facility for garments or fabrics belonging to the public and has participated in the fund;

(9) pay for activities in subsection (C) at sites that are no longer operated as drycleaning facilities or coin-operated drycleaning facilities unless they qualify pursuant to Section 44-56-470(C);

(10) pay any costs that may be associated with, but are not integral to, site assessment and/or remediation; and

(11) pay for activities in subsection (C) at a drycleaning facility that has been contaminated as a result of a release by a wholesale supplier during the delivery of drycleaning solvent until it has first been remediated by the full amount of the wholesale supplier's insurance.

HISTORY: 1995 Act No. 119, Section 1; 2004 Act No. 237, Section 3, eff May 24, 2004; 2009 Act No. 14, Section 1, eff May 6, 2009; 2013 Act No. 30, Section 1, eff May 21, 2013.



SECTION 44-56-425. Applicability of article; Drycleaning Facility Exemption certificates.

(A) Notwithstanding another provision of this article, this article does not apply to a drycleaning facility that possesses a drycleaning facility exemption certificate issued by the Department of Revenue on or after July 1, 2009. A drycleaning facility exemption certificate may be issued by the Department of Revenue only if the drycleaning facility meets all of the following requirements:

(1) the drycleaning facility was in existence on July 1, 1995;

(2)(a) the drycleaning facility has only drycleaned with nonhalogenated drycleaning fluids; or

(b) the drycleaning facility drycleaned with halogenated drycleaning fluids and nonhalogenated drycleaning fluids and elected to remove the site from the requirements of this article by notification made to the Department of Revenue before October 1, 1995;

(3)(a) the drycleaning facility never participated in the fund through payment of any surcharges or fees imposed pursuant to this article; or

(b) paid an initial registration fee in 1995 and operated as an exempt drycleaning facility the following year and subsequent years up until 2009. A drycleaning facility described pursuant to subsection (A)(3)(b) of this section shall have any payments made after July 1, 2009, refunded by the Department of Revenue;

(4) the drycleaning facility requested a drycleaning facility exemption certificate from the Department of Revenue by December 31, 2009; and

(5) the department has verified that the drycleaning facility has met the requirements contained in items (1) through (4) for the issuance of the drycleaning facility exemption certificate to the drycleaning facility.

(B) If the ownership or operation of a drycleaning facility that possesses a drycleaning facility exemption certificate is transferred to another person after December 31, 2009, the new owner or operator shall request and must be provided an updated drycleaning facility exemption certificate from the Department of Revenue; otherwise the certificate remains current.

(C) The drycleaning facility exemption certificate authorized pursuant to this section only applies to the physical location at which the drycleaning took place and is not transferable to any other physical location.

(D)(1) This article does not apply to dry drop-off facilities where the clothing or other fabrics are cleaned only by a drycleaning facility that meets all of the following conditions:

(a) the drycleaning facility is owned or operated by the same person that owns or operates the dry drop-off facility and the drycleaning facility has been issued a drycleaning facility exemption certificate pursuant to this section;

(b) the owner or operator of the drycleaning facility, or related entity, does not own or operate a drycleaning facility that is required to participate in the fund through payment of surcharges or fees imposed pursuant to this article; and

(c) the owner or operator of the drycleaning facility, or related entity, does not own any property on which a drycleaning facility is protected by the moratorium pursuant to Section 44-56-420(B).

(2) This article does not apply to dry drop-off facilities where the clothing or other fabrics are cleaned only by a drycleaning facility that complies with subsection (D)(1), and the dry drop-off facility is not being operated at a property on which a drycleaning facility is protected by the moratorium pursuant to Section 44-56-420(B).

(3) If an owner or operator of a drycleaning facility, or related entity, who complies with subsection (D)(1), purchases the business of a drycleaning facility that participates in the fund, and the owner or operator uses that location only as a dry drop-off facility, this article will not apply to that dry drop-off facility if the drycleaning business was closed and not operating when it was purchased.

(E) A drycleaning facility that is in possession of a drycleaning facility exemption certificate is permanently barred from receiving monies from the fund, and the moratorium provided for in Section 44-56-420(B) does not apply.

(F) The department may direct the Department of Revenue in writing to allow a property owner to register if the property owner can demonstrate to the department that they have not been notified pursuant to Section 44-56-435(A) and did not have reason to know of this article for more than ninety days prior to requesting registration. The property owner registering pursuant to this subsection is liable for payment of all taxes or fees, including interest, from the later of July 1, 1995, or the date the drycleaning facility began operating; however, the registering property owner is not liable for penalties.

HISTORY: 1995 Act No. 119, Section 1; 2004 Act No. 237, Section 9, eff May 24, 2004; 2009 Act No. 14, Section 1, eff May 6, 2009; 1976 Code Section 44-56-485; 2013 Act No. 30, Section 1, eff May 21, 2013.



SECTION 44-56-430. Fund management.

(A) The department is required to report each January fifteenth the current financial position of the fund to the General Assembly. In addition, the department shall include projected information that would enable the General Assembly to determine the solvency of the fund. At a minimum this must include a five-year budget projection. This report also must review and comment on the adequacy of the current program in resolving contamination problems at both operating and closed drycleaning facilities and wholesale supply facilities in this State.

(B) The department shall promulgate regulations to establish priorities for assessment and remediation at eligible contaminated sites. The department shall provide for the assessment and remediation of eligible contaminated sites consistent with these regulations and other provisions of this article.

(C) The department shall administer the assessment and remediation portions of the program through direct payments to contractors actually accomplishing the site assessment and remediation and not through reimbursement to drycleaning or wholesale supply facility owners, operators, or property owners. All services related to site assessment and remediation must be preapproved by the department before performance in order to receive payment for services rendered.

(D) The department may not expend more than five hundred fifty thousand dollars from the fund annually to pay for the costs at any one contaminated site for the activities described in Section 44-56-420(C).

(E) The department in its sole discretion may use other funds to pay the cost of a cleanup if the department declares a contaminated site is an emergency and if the committed money in the fund exceeds the current balance or the amount committed to a contaminated site has reached the maximum allowable expenditure as required in subsection (D). However, once the fund has an available uncommitted balance, the department's other sources of money that paid for the approved emergency cleanup may be reimbursed for the costs incurred through annual payments that may not exceed five percent of the total fund's average annual balance. The fund may not obligate itself for more than it is estimated to generate through surcharges and fees.

(F) Nothing in this article subjects the department to liability for any action that may be required of the owner, operator, or person by a private party or a local, state, or federal governmental entity.

(G) Nothing in this article may restrict the department from temporarily postponing rehabilitation work on a site in order to make funds available to perform work on another contaminated site with a higher priority.

HISTORY: 2013 Act No. 30, Section 1, eff May 21, 2013.



SECTION 44-56-435. Duties of Department of Revenue.

(A) The Department of Revenue shall distribute registration forms to owners and operators of drycleaning and wholesale supply facilities and to property owners. The Department of Revenue shall use reasonable efforts to identify and notify owners, operators, and property owners of drycleaning and wholesale supply facilities of the registration requirements by certified mail, return receipt requested. The Department of Revenue shall provide to the department a copy of each applicant's registration materials within thirty working days of the receipt of the materials.

(B) The Department of Revenue shall administer, collect, and enforce the surcharges and fees in Sections 44-56-440, 44-56-450, and 44-56-460 in the manner that the sales and use taxes are administered, collected, and enforced under Chapter 36, Title 12, except that no timely payment discount or exemptions or exclusions are allowed. The provisions of Title 12 apply to the collection and enforcement of the surcharges and fees by the Department of Revenue.

(C) The Department of Revenue shall retain funds for the costs incurred to collect and enforce the fund that may include a part-time employee with the related expenses for audit purposes. The funds withheld must not exceed the actual costs to administer, collect, and enforce the fund. The proceeds of the registration fee and surcharges, after deducting the costs incurred by the Department of Revenue in auditing, collecting, distributing, and enforcing payment of the registration fee and the surcharges, must be remitted to the State Treasurer and credited to the fund. For the purposes of this article, the proceeds of the registration fee and the surcharges include all funds collected and received by the Department of Revenue, including interest and penalties on delinquent fees and surcharges.

(D) The Department of Revenue may establish audit procedures and assess delinquent registration fees and surcharges.

(E) The Department of Revenue, in addition to all other penalties authorized by this article and in addition to the provisions of Section 12-54-90, may revoke one or more certificates of registration of any owner or operator of a drycleaning facility for failure to remit any taxes, surcharges, or fees due by the owner or operator pursuant to this article or Title 12 or when the owner or operator fails, neglects, violates, or refuses to comply with the provisions of Section 44-56-440.

(F) The Department of Revenue shall create and update an annual report of all drycleaning facilities in the State. This report must identify those that have a drycleaning facility exemption certificate and must provide the status of the annual certificates of registration for those in the fund. The Department of Revenue shall publicize the report and distribute it as widely as practical on October thirtieth of each year to interested parties including, but not limited to, wholesale suppliers, dry cleaners, the department, and other interested parties.

HISTORY: 2013 Act No. 30, Section 1, eff May 21, 2013.



SECTION 44-56-440. Registration; fees; certificate of registration; purchase of solvent.

(A)(1) The owner or operator of a drycleaning facility shall register with and pay initial registration fees to the Department of Revenue for each drycleaning facility in operation, and pay annual or quarterly renewal registration fees as established by the Department of Revenue. The fee must be accompanied by a notarized certification from the owner or operator of the drycleaning facility, on a form provided by the Department of Revenue, certifying the number of employees employed by the owner or operator of the drycleaning facility for the twelve-month period preceding payment of the fee.

(2)(a) The property owner of the drycleaning facility may register the site if the owner or operator of the drycleaning facility does not register a site under the provisions of this section. Upon registration by the property owner, the owner or operator of the drycleaning facility must be notified by the Department of Revenue of the registration, and the owner or operator of the drycleaning facility shall comply with all applicable provisions of this article, including the payment of subsequent renewal fees imposed under subsection (B).

(b) The property owner shall obtain a notarized certification from the owner or operator of the drycleaning facility, on a form provided by the Department of Revenue, certifying the number of employees employed by the owner or operator of the drycleaning facility and his dry drop-off facilities for the twelve-month period preceding payment of the fee and shall remit the fee imposed pursuant to subsection (B). If the property owner is unable to obtain information as to the number of employees at the site, the property owner shall remit the fee imposed pursuant to subsection (B)(3) in order to register the site.

(B) An initial and annual registration fee for each drycleaning facility with:

(1) up to four employees is seven hundred fifty dollars;

(2) five to ten employees is one thousand five hundred dollars;

(3) eleven or more employees is two thousand two hundred fifty dollars.

A drycleaning facility that possesses a drycleaning facility exemption certificate issued pursuant to Section 44-56-425 is exempt from the fee imposed pursuant to this section.

(C) Each drycleaning facility registered in accordance with this section must be issued an annual drycleaner's certificate of registration by the Department of Revenue. The certificate of registration authorized pursuant to this section is valid beginning the first day of October following the registration and ending on the last day of the following September. In the case of a new drycleaning facility registered in accordance with this section, the certificate of registration authorized pursuant to this section is valid beginning on the day it is issued and ending on the last day of the following September.

(D) In order to purchase or receive drycleaning solvent from a wholesale supply facility or another drycleaning facility, a drycleaning facility shall provide the supplier of drycleaning solvent a copy of its current certificate of registration or drycleaning facility exemption certificate issued pursuant to Section 44-56-425, whichever is applicable.

(E) Drycleaning solvent only must be purchased from a solvent supplier who is registered pursuant to Section 44-56-460(B).

(1) A wholesale supply facility is prohibited from selling or transferring drycleaning solvent to any drycleaning facility not in possession of a current certificate of registration or a drycleaning facility exemption certificate issued pursuant to Section 44-56-425.

(2) A drycleaning facility is prohibited from selling or transferring drycleaning solvent to any other drycleaning facility not in possession of a current certificate of registration or a drycleaning facility exemption certificate issued pursuant to Section 44-56-425. This prohibition applies even if the same person owns or operates both drycleaning facilities.

(3) A drycleaning facility not in possession of a current certificate of registration or a drycleaning facility exemption certificate issued pursuant to Section 44-56-425, is prohibited from purchasing or receiving drycleaning solvent.

HISTORY: 2013 Act No. 30, Section 1, eff May 21, 2013.



SECTION 44-56-450. Environmental surcharge.

(A)(1) An environmental surcharge equal to one percent of the gross proceeds of sales of laundering and drycleaning services is imposed upon every owner or operator of a retail drycleaning facility or a dry drop-off facility.

Exempt from the environmental surcharge imposed in this section are:

(a) drycleaning facilities that possess a drycleaning facility exemption certificate issued pursuant to Section 44-56-425;

(b) dry drop-off facilities exempt pursuant to Section 44-56-425(D); and

(c) wholesale sales of drycleaning services provided to another drycleaning facility or a dry drop-off facility.

(2) At any time the uncommitted balance of the fund account exceeds five million dollars, the one percent of the gross proceeds of sales of drycleaning surcharge is suspended until that time the uncommitted balance of the trust fund account becomes less than one million dollars. The department is responsible for notifying the Department of Revenue when these amounts have been reached. The suspension of the environmental surcharge occurs at the end of the month in which the Department of Revenue is notified by the department. The lifting of the suspension occurs on the first day of the month following the month in which the Department of Revenue is notified by the department.

(B) The surcharge imposed by this section is due and payable on the twentieth day of each month for the preceding month. The Department of Revenue may authorize the quarterly, semiannual, or annual payment of this surcharge. The surcharge must be reported on forms and in the manner determined by the Department of Revenue.

HISTORY: 1995 Act No. 119, Section 1; 2004 Act No. 237, Section 4, eff May 24, 2004; 2009 Act No. 14, Section 1, eff May 6, 2009; 1976 Code Section 44-56-430; 2013 Act No. 30, Section 1, eff May 21, 2013.



SECTION 44-56-460. Surcharge on drycleaning solvent and halogenated drycleaning fluid.

(A) Beginning July 1, 1995, an environmental surcharge is assessed on the privilege of producing in, importing into, or causing to be imported into the State drycleaning solvent. A surcharge of ten dollars per gallon on halogenated drycleaning fluid and two dollars per gallon on nonhalogenated drycleaning fluid is levied on each gallon to be used for drycleaning purposes when imported into or produced in the State. Nonhalogenated drycleaning fluids purchased, produced, or transported in a nonliquid physical state must be assessed a surcharge of twenty cents per pound. Exempt from the surcharge imposed pursuant to this section are sales or distributions to, or purchases or receipts by, drycleaning facilities that possess a drycleaning facility exemption certificate issued pursuant to Section 44-56-425.

(B) A person producing in, importing into, or causing to be imported into this State drycleaning solvent for sale, use, or otherwise shall register with the Department of Revenue and become licensed for the purposes of remitting the surcharge pursuant to this section. The person shall register as a producer or importer of drycleaning solvent. Persons operating as a producer or importer of drycleaning solvent at more than one location only are required to have a single registration. The fee for registration is thirty dollars.

(C) The surcharge imposed by this section is due and payable on or before the twentieth day of the month succeeding the month of production, importation, or removal from a storage site. The surcharge must be reported on forms and in the manner determined by the Department of Revenue. The surcharge report must include the name, address, and quantity of solvent sold to each drycleaning facility during the month. This information is not subject to the Freedom of Information Act and is not available for distribution to the Drycleaning Advisory Council.

(D) All drycleaning solvent to be used for drycleaning purposes which are imported, produced, or sold in this State are presumed to be subject to the surcharge imposed by this section. An owner or operator of a drycleaning facility participating in the fund who has purchased drycleaning solvent for use, consumption, resale, or distribution in this State shall document that the surcharge imposed by this section has been paid or shall pay the surcharge directly to the Department of Revenue in accordance with subsection (C). The solvent dealer may pass the costs of the surcharge to any owner or operator of a drycleaning facility who has purchased drycleaning solvent for use, consumption, resale, or distribution in this State, except no surcharge may be imposed on drycleaning solvent supplied to a drycleaning facility that possesses a drycleaning facility exemption certificate issued pursuant to Section 44-56-425.

(E) The surcharge imposed by this section must be remitted to the Department of Revenue. The payment must be accompanied by the forms prescribed by the Department of Revenue.

(F) Drycleaning solvent exported out of State from the storage site at which the producer or importer holds it in this State is exempt from the surcharge authorized pursuant to this section. Anyone exporting drycleaning solvent on which the surcharge has been paid may apply for a refund or credit. A person who sells drycleaning solvent that is exempt from the collection of the surcharge pursuant to subsection (D) may apply for a credit or refund. The Department of Revenue may require information it considers necessary in order to approve the refund or credit.

(G) The Department of Revenue may authorize:

(1) a quarterly return and payment when the surcharge remitted by the licensee for the preceding quarter did not exceed one hundred dollars;

(2) a semiannual return and payment when the surcharge remitted by the licensee for the preceding six months did not exceed two hundred dollars;

(3) an annual return and payment when the surcharge remitted by the licensee for the preceding twelve months did not exceed four hundred dollars.

HISTORY: 1995 Act No. 119, Section 1; 2004 Act No. 237, Section 8, eff May 24, 2004; 2009 Act No. 14, Section 1, eff May 6, 2009; 1976 Code Section 44-56-480; 2013 Act No. 30, Section 1, eff May 21, 2013.



SECTION 44-56-470. Eligibility for funds.

(A) In order for the department to expend fund money, a wholesale supply facility or drycleaning facility must be deemed eligible under this section and stay in compliance with this article and regulations promulgated pursuant to this section to remain eligible. In order for the department to determine eligibility, the owner, operator, or the property owner shall submit a timely application on forms developed by the department for this purpose.

(B) A wholesale supply facility, new drycleaning facility, or existing drycleaning facility is deemed eligible under this section only if:

(1) the owner, operator, or property owner of the drycleaning facility, has registered with and has paid all annual fees, surcharges, and solvent fees as required by the Department of Revenue;

(2) the wholesale supply facility or drycleaning facility, is determined by the department to be in compliance with this article and department regulations governing drycleaning facilities or wholesale supply facilities;

(3) the drycleaning facility is covered by third-party liability insurance when and if the insurance becomes available at a reasonable cost, as determined by the Department of Insurance, and if the insurance covers liability for contamination that occurred both before and after the effective date of the policy;

(4) the owner, operator, or property owner of the wholesale supply facility or drycleaning facility submitted an application for determination of eligibility;

(5) the wholesale supply facility or drycleaning facility has not been operated in a grossly negligent manner at any time after November 18, 1980; and

(6) the owner, operator, or property owner of the wholesale supply facility or drycleaning facility submits documented evidence of contamination to the department within six months of discovery if discovery was after November 24, 2004.

(C) A former drycleaning facility is deemed eligible under this section when:

(1) the owner or operator submitting an application for determination of eligibility has an operating drycleaning facility in the fund and every drycleaning facility under their control since July 1, 1995, meets the requirements of subsection (B); and

(2) the owner or operator submits documented evidence of contamination to the department within six months of discovery.

(D) Deductibles will be set as follows:

(1) When an owner, operator, or property owner of a wholesale supply facility, existing drycleaning facility, or former drycleaning facility submits an application for determination of eligibility:

(a) by November 24, 2005, the deductible is one thousand dollars;

(b) after November 24, 2005 and before December 31, 2014, the deductible is twenty-five thousand dollars; and

(c) on or after December 31, 2014, no applications will be accepted.

(2) When an owner, operator, or property owner of a new drycleaning facility submits an application for determination of eligibility, the deductible is twenty-five thousand dollars.

(E) The department shall review the application for determination of eligibility and request any additional information within ninety days of the date of receipt of the application. The department shall notify the applicant regarding the department's determination of eligibility status within one hundred eighty days of the date the department deems the application complete.

(F) Eligibility under this section applies to the site where the drycleaning facility or wholesale supply facility is located. Eligibility is not affected by the subsequent conveyance of the ownership of the business or the property on which the business is located. The new owner or operator shall remain in compliance with this article and department regulations governing drycleaning facilities or wholesale supply facilities to maintain eligibility.

(G) A drycleaning facility or wholesale supply facility is permanently barred from receiving monies from the fund, and the moratorium described in Section 44-56-420(B) does not apply if:

(1) the owner, operator, or the property owner does not submit an application for determination of eligibility in accordance with subsection (B) or subsection (C);

(2) the owner, operator, or the property owner does not provide documented evidence of contamination to the department within six months of discovery if the discovery was after November 24, 2004;

(3) the owner, operator, or the property owner of a drycleaning facility or wholesale supply facility denies the department access to the property; or

(4) the owner, operator, or the property owner of a drycleaning facility misrepresents the number of employees upon which the registration fee described in Section 44-56-440 is based.

(H) A report of drycleaning solvent contamination at a drycleaning facility made to the department by a person in accordance with this article or department regulations governing drycleaning facilities may not be used directly as evidence of liability for the release in a civil or criminal trial arising out of the release.

HISTORY: 2013 Act No. 30, Section 1, eff May 21, 2013.



SECTION 44-56-480. Containment structures.

(A) Owners or operators of existing drycleaning facilities shall install dikes or other containment structures around each machine or item of equipment in which drycleaning solvent is used and around an area in which solvents or waste containing solvents are stored. Owners or operators of new drycleaning facilities shall install containment structures before the commencement of operations and before delivery of any drycleaning solvent to the drycleaning facility. Owners or operators of operating drycleaning facilities shall maintain all containment structures while the drycleaning facility remains in operation and shall certify every five years, that the conditions at their drycleaning facility meet the requirements of subsection (A) by completing a certification form as required by the department. The containment must meet the following criteria:

(1) dikes or containment structures around machines:

(a) for existing drycleaning facilities the dikes or containment structures must be capable of containing one-third of the total tank capacity of each machine that does not have a rigid and impermeable containment vessel capable of containing one hundred percent of the volume of the largest single tank in the machine or piece of equipment or one-third of the total tank capacity of each machine, whichever is greater;

(b) for new drycleaning facilities, the owners or operators shall install beneath each machine or item of equipment in which drycleaning solvent is used a rigid and impermeable containment vessel capable of containing one hundred percent of the volume of the largest single tank in the machine or piece of equipment or one-third of the total tank capacity of each machine, whichever is greater;

(2) dikes or containment structures around areas used for storage of solvents or waste containing solvents must be capable of containing one hundred percent of the volume of the largest container stored or retained in the containment structure;

(3) all diked containment areas must be sealed or otherwise made impervious to the drycleaning solvent in use at the drycleaning facility, including floor surfaces, floor drains, floor joints, and inner dike walls;

(4) to the extent practicable, an owner or operator of a drycleaning facility or property owner shall seal or otherwise render impervious those portions of all floor surfaces upon which any drycleaning solvent may leak, spill, or otherwise be released;

(5) containment devices must provide for the temporary containment of accidental spills or leaks until appropriate response actions are taken by the owner/operator to abate the source of the spill and remove the product from all areas on which the product has accumulated; and

(6) materials used in constructing the containment structure or sealing the floors must be capable of withstanding permeation by drycleaning solvent in use at the drycleaning facility for not less than seventy-two hours.

(B) The property owner or the owner or operator of a drycleaning facility or wholesale supply facility at which there is a spill of more than the federally mandated reportable quantity of drycleaning solvent outside of a containment structure, after July 1, 1995, shall report the spill to the department immediately upon the discovery of the spill and comply with existing emergency response regulations.

(C) Effective January 1, 2010, all halogenated solvents must be delivered by a closed-loop delivery system.

(D) Failure to comply with the requirements of this section constitutes gross negligence that may permanently bar the drycleaning facility from receiving monies from the fund, and the moratorium provided for in Section 44-56-420(B) does not apply to this drycleaning facility.

HISTORY: 2013 Act No. 30, Section 1, eff May 21, 2013.



SECTION 44-56-485. Regulations.

The department may promulgate regulations to carry out the provisions of this article.

HISTORY: 2013 Act No. 30, Section 1, eff May 21, 2013.



SECTION 44-56-490. Violations.

(A) If the department finds that a person is in violation of a provision of this article or a regulation promulgated pursuant to this article, the department may issue an order requiring the person to comply with this article or regulation promulgated pursuant to this article or the department may bring civil action for injunctive relief in an appropriate court of competent jurisdiction.

(B) A person who violates a provision of this article, a regulation promulgated pursuant to this article, or an order of the department issued pursuant to this article or regulation promulgated pursuant to this article is subject to a civil penalty not to exceed ten thousand dollars for each day of violation.

(C) A person who wilfully violates a provision of this article, a regulation promulgated pursuant to this article, or an order of the department issued pursuant to this article is guilty of a misdemeanor and, upon conviction, may be fined not more than twenty-five thousand dollars for each day of violation or imprisoned for not more than one year, or both.

(D) A wholesale supply facility selling or providing drycleaning solvent in violation of the provisions of Section 44-56-440 is subject to a civil penalty of up to ten thousand dollars for each violation. Each sale or transfer constitutes a separate violation.

(E) A drycleaning facility selling or providing solvent to another drycleaning facility in violation of the provisions of Section 44-56-440 is subject to a civil penalty of up to ten thousand dollars for each violation. Each sale or transfer constitutes a separate violation.

(F) A drycleaning facility purchasing or receiving drycleaning solvent in violation of the provisions of Section 44-56-440 is subject to a civil penalty of up to ten thousand dollars for each violation. Each purchase or receipt constitutes a separate violation.

(G) Failure to register as a producer or importer of drycleaning solvent pursuant to Section 44-56-460(B) before importing or producing drycleaning solvent into this State is a misdemeanor and, upon conviction, the person may be fined up to twenty-five thousand dollars or imprisoned up to thirty days.

HISTORY: 1995 Act No. 119, Section 1; 2009 Act No. 14, Section 1, eff May 6, 2009; 2013 Act No. 30, Section 1, eff May 21, 2013.



SECTION 44-56-495. Drycleaning Advisory Council; Department of Revenue participation on matters involving surcharges and fees.

(A) There is created the Drycleaning Advisory Council to advise the department on matters relating to regulations and standards that affect drycleaning and related industries.

(B) The council is composed of the following members:

(1) eight owners or operators of drycleaning facilities who are participating in this article;

(2) one representative of a wholesale supply facility;

(3) one representative of the drycleaners who have a Drycleaning Exemption Certificate issued by the Department of Revenue; and

(4) one representative from the department, who is an administrator.

(C) Members enumerated in subsections (B)(1) through (B)(3) are appointed by the board of the Department of Health and Environmental Control and shall serve terms of two years and until their successors are appointed. The chairman of the council is elected by the members of the council at the first meeting of each new term.

(D) An employee of the Department of Revenue shall attend meetings of the council to provide the council informal assistance as to matters involving the surcharges and fees that are imposed pursuant to this article and which are administered and collected by the Department of Revenue.

(E) The Department of Revenue may disclose to the department information on a return filed with the Department of Revenue pursuant to the provisions of Section 44-56-450.

The Department of Revenue and the department may not disclose to the members enumerated in subsections (B)(1) through (B)(3) or to the public specific information on a return filed with the Department of Revenue pursuant to the provisions of Section 44-56-450; however, the Department of Revenue and the department may provide these members available statistical information concerning the surcharge imposed pursuant to Section 44-56-450.

HISTORY: 1995 Act No. 119, Section 1; 2009 Act No. 14, Section 1, eff May 6, 2009; 2013 Act No. 30, Section 1, eff May 21, 2013.



SECTION 44-56-510. General provisions.

Any waste disposed of in a land disposal site permitted to receive hazardous waste for disposal and not assessed a fee under the provisions of Article 1 of this chapter must be assessed as follows:

(1) a fee of thirteen dollars and seventy cents a ton of wastes generated and disposed of in this State by landfilling or other means of land disposal;

(2) for all wastes generated outside of the State and received at a facility during the quarter, each owner/operator of a hazardous waste land disposal facility shall remit to the department a fee of thirteen dollars and seventy cents a ton.

HISTORY: 1985 Act No. 140, Section 9; 1992 Act No. 501, Part II Section 18H.



SECTION 44-56-710. Purpose.

The purpose of the voluntary cleanup program is to:

(1) enable the expansion, redevelopment or return to use of industrial and commercial sites whose redevelopment is complicated by real or perceived environmental contamination;

(2) provide an incentive to conduct response actions at a site by providing nonresponsible parties a covenant not to sue, contribution protection, and third party liability protection, or by providing responsible parties with a covenant not to sue for the work done in completing the response actions specifically covered in the contract and completed in accordance with the approved work plans and reports; and

(3) provide reimbursement to the department for oversight costs.

HISTORY: 2000 Act No. 258, Section 2; 2008 Act No. 342, Section 1, eff June 11, 2008.



SECTION 44-56-720. Definitions.

As used in this article:

(1) "CERCLA" means the Comprehensive Environmental Response, Compensation and Liability Act and its amendments, 42 U.S.C. 9601, et seq.

(2) "Contaminant" includes, but is not limited to, any element, substance, compound, or mixture, including disease-causing agents, which after release into the environment and upon exposure, ingestion, inhalation, or assimilation into any organism, either directly from the environment or indirectly by ingestion through food chains, will or may reasonably be anticipated to cause death, disease, behavioral abnormalities, cancer, genetic mutation, physiological malfunctions, including malfunctions in reproduction, or physical deformations, in organisms or their offspring; "contaminant" does not include petroleum, including crude oil or any fraction of crude oil, which is not otherwise specifically listed or designated as a hazardous substance under subparagraphs (A) through (F) of paragraph (14) of CERCLA, Section 101, 42 U.S.C. Section 9601, et seq. and does not include natural gas, liquefied natural gas, or synthetic gas of pipeline quality or mixtures of natural gas and such synthetic gas.

(3) "Contamination" means impact by a contaminant, petroleum, or petroleum product.

(4) "Department" means the South Carolina Department of Health and Environmental Control.

(5) "Nonresponsible party" means any party which is neither:

(i) a responsible party at the time the voluntary cleanup contract is signed, including lenders, economic development agencies, fiduciaries, trustees, executors, administrators, custodians, subsequent holders of a security interest; nor

(ii) a parent, subsidiary of, or successor to a responsible party.

(6) "Oversight costs" means those costs, both direct and indirect, incurred by the department in implementing the voluntary cleanup program.

(7) "Petroleum" and "petroleum product" means crude oil or any fraction of crude oil which is liquid at standard conditions of temperature and pressure (60 degrees Fahrenheit and 14.7 pounds for each square inch absolute), including any liquid which consists of a blend of petroleum and alcohol and which is intended for use as a motor fuel.

(8) "Property" means that portion of the site which is subject to the ownership, prospective ownership, or possessory or contractual interest of a responsible party or a nonresponsible party.

(9) "Response action" means any assessment, cleanup, inspection, or closure of a site as necessary to remedy actual or potential damage to public health, public welfare, or the environment.

(10) "Responsible party" means:

(a) the owner and operator of a vessel or a facility, as these terms are defined in CERCLA;

(b) any person who at the time of disposal of any hazardous substance owned or operated any facility at which such hazardous substances were disposed of, as these terms are defined in CERCLA;

(c) any person who by contract, settlement, or otherwise arranged for disposal or treatment or arranged with a transporter for transport for disposal or treatment of hazardous substances owned or possessed by such person, by any other party or entity, at any facility or incineration vessel owned or operated by another party or entity and containing such hazardous substances, as these terms are defined in CERCLA; and

(d) any person who accepts or accepted any hazardous substances for transport to disposal or treatment facilities, incineration vessels, or sites selected by such person, from which there is a release or a threatened release which causes the incurrence of response costs of a hazardous substance, as such terms are defined in CERCLA; and

(e) any person who owns or operates or who owned or operated an above ground or underground storage tank from which petroleum or petroleum products have been released or who owns and operates or who owned or operated a property on which a petroleum release has occurred; however, the exemptions of Section 44-2-80(B) and (C) apply.

(11) "Site" means all areas where a contaminant, petroleum, or petroleum product has been released, deposited, stored, disposed of, or placed or otherwise comes to be located; "site" does not include any consumer product in consumer use or any vessel.

(12) "Voluntary cleanup" means a response action taken under and in compliance with this article.

(13) "Voluntary cleanup contract" means a contract entered into between the department and a responsible or nonresponsible party to conduct a voluntary cleanup.

HISTORY: 2000 Act No. 258, Section 2; 2008 Act No. 342, Section 1, eff June 11, 2008.



SECTION 44-56-730. Site and participant eligibility.

(A) A site known or perceived to be impacted by a contaminant, petroleum, or a petroleum product is eligible for participation in the voluntary cleanup program unless the site is listed or proposed to be listed on the National Priorities List pursuant to CERCLA Section 105.

(B) A responsible party who is not subject to a department order or permit for assessment and remediation for a site is eligible to participate in the voluntary cleanup program for that site.

(C) All nonresponsible parties who demonstrate financial viability to meet their obligations under the contract and who will undertake or whose nonresponsible party lenders, signatories, parents, subsidiaries, and successors will undertake the expansion, redevelopment, or return to use of the property are eligible to participate in the voluntary cleanup program.

HISTORY: 2000 Act No. 258, Section 2; 2008 Act No. 342, Section 1, eff June 11, 2008.



SECTION 44-56-740. Requirements for contracts entered into by or on behalf of responsible parties.

(A)(1) A voluntary cleanup contract entered into by or on behalf of a responsible party shall contain at a minimum:

(a) submission of a work plan, health and safety plan, and provisions for written progress reports;

(b) a grant of access to perform and oversee response actions; and

(c) a legal description of the property.

(2) A voluntary cleanup contract shall stipulate that:

(a) the contract is not a release or covenant not to sue for any claim or cause of action against a responsible party who is not a signatory to the contract;

(b) the contract does not limit the right of the department to undertake future response actions;

(c) the contract becomes null and void if the responsible party submits information that is false or incomplete and that is inconsistent with the intent of the contract;

(d) the contract is not a release or covenant not to sue for claims against a responsible party for matters not expressly included in the contract; and

(e) the contract's covenant not to sue must be revoked for a responsible party, or its successors, for conducting activities at the site that are inconsistent with the terms and conditions of the voluntary cleanup contract, and these activities constitute cause to terminate the contract.

(3) After signing a voluntary cleanup contract, the responsible party shall prepare and submit the appropriate work plans and reports to the department. The department shall review and evaluate the work plans and reports for accuracy, quality, and completeness. If a work plan or report is not approved, the department shall notify the party concerning additional information or commitments needed to obtain approval.

(4) A voluntary cleanup contract executed on behalf of a responsible party inures to the benefit of the responsible party's signatories, parents, successors, assigns, and subsidiaries.

(5) A voluntary cleanup contract must give the responsible party the department's covenant not to sue for the work done in completing the response actions specifically covered in the contract and completed in accordance with the approved work plans and reports. The covenant not to sue must be contingent upon the department's determination that the responsible party successfully and completely complied with the contract.

(B)(1) Upon completion of the contract, the responsible party must submit a request to the department for a certificate of completion. If the department determines that a responsible party has successfully and completely complied with the contract and has successfully completed the voluntary cleanup approved under this article, the department shall certify that the action has been completed by issuing the party a certificate of completion. The certificate of completion shall:

(a) provide a covenant not to sue for the benefit of the responsible party, its signatories, parents, successors, and subsidiaries;

(b) indicate the proposed future land use and if a restrictive covenant is necessary for protection of health, safety, and welfare of the public, include a copy of the restrictive covenant entered into between the department and the responsible party and filed with the Register of Deeds or Mesne Conveyances in the appropriate county. A restrictive covenant remains in effect until a complete remediation is accomplished for unrestricted use; and

(c) include a legal description of the property and the name of the property's owner.

(2) If the department determines that the responsible party has not completed the contract satisfactorily, the department shall notify in writing the responsible party and the current owner of the property, if different from the responsible party who signed the contract, that the contract has not been satisfied and shall identify any deficiencies.

(3) The covenant not to sue is revoked for a party or successor who changes the land use from the use specified in the certificate of completion to one which requires a more comprehensive cleanup.

(C) The department shall charge for and retain all monies collected as oversight costs. The South Carolina Hazardous Waste Contingency Fund must be reimbursed for any funds expended from this fund pursuant to Section 44-56-200.

(D) Public participation procedures for a voluntary cleanup contract entered into by a responsible party shall follow the same guidelines for public participation as those for the State CERCLA program and not inconsistent with the National Contingency Plan.

(E)(1) The department or the responsible party may terminate a voluntary cleanup contract by giving thirty days advanced written notice to the other. The department may not terminate the contract without cause.

(2) The covenant not to sue must be revoked for a party or its successors, or both, for conducting activities at the site that are inconsistent with the terms and conditions of the voluntary cleanup contract, and these activities constitute cause to terminate the contract.

(3) If, after receiving notice that costs are due and owing, the responsible party does not pay the department oversight costs associated with the voluntary cleanup in a timely manner, the department may bring an action to recover the amount owed and all costs incurred by the department in bringing the action including, but not limited to, attorney's fees, department personnel costs, witness costs, court costs, and deposition costs.

(4) Termination of the contract does not affect any right the department has under any law to require additional response actions or recover costs.

(F) The department's decision to enter or not to enter into a contract is final and is not a contested case within the meaning of the South Carolina Administrative Procedures Act, Section 1-23-10, et seq.

HISTORY: 2000 Act No. 258, Section 2; 2008 Act No. 342, Section 1, eff June 11, 2008.



SECTION 44-56-750. Prerequisites to and provisions of contract entered into by or on behalf of nonresponsible party.

(A)(1) Before entering into a voluntary cleanup contract, the nonresponsible party must:

(a) submit a Phase One Environmental Site Assessment conducted in accordance with all appropriate inquiry standards of CERCLA, or other evidence of conducting all appropriate inquiry in accordance with CERCLA;

(b) identify a contact person, whose name, address, and telephone number must be updated throughout the term of the contract;

(c) provide a legal description of the property; and

(d) describe the plan for the expansion, redevelopment, and return to use of the property.

(2) Before entering into a voluntary cleanup contract, the nonresponsible party must certify to the department that:

(a) it is not a responsible party at the site;

(b) it is not a parent, successor, or subsidiary of a responsible party at the site;

(c) its activities will not aggravate or contribute to existing contamination on the site or pose significant human health or environmental risks; and

(d) it is financially viable to meet the obligations under the contract.

(B)(1) A voluntary cleanup contract entered into by or on behalf of a nonresponsible party shall contain at a minimum:

(a) an agreement to conduct the scope of work provided for in the contract and submission of a work plan prepared in accordance with the scope of work required by the department, health and safety plan, and provisions for written progress reports;

(b) a grant of access to perform and oversee response actions;

(c) a legal description of the property;

(d) a provision for the department to have the opportunity to inspect and to copy any and all documents or records in the nonresponsible party's custody, possession, or control which identifies or potentially identifies a responsible or potentially responsible party; and

(e) a provision that the department has an irrevocable right of access to the property once the property is acquired by the nonresponsible party. The right of access remains until a complete remediation is accomplished for unrestricted use.

(2) A voluntary cleanup contract shall stipulate that it:

(a) is not a release or covenant not to sue for any claim or cause of action against a party who is not a signatory to the contract;

(b) does not limit the right of the department to undertake future response actions;

(c) is not a release or covenant not to sue for claims against a party for matters not expressly included in the contract;

(d) does not release the nonresponsible party from liability for any contamination that the nonresponsible party causes or contributes to the site; and

(e) becomes null and void if the nonresponsible party submits information that is false or incomplete and that is inconsistent with the intent of the contract.

(3) After signing a voluntary cleanup contract, the nonresponsible party shall prepare and submit the appropriate work plans, health and safety plan, and reports to the department. The department shall review and evaluate the work plans and reports for accuracy, quality, and completeness. If a work plan or report is not approved, the department shall notify the party concerning additional information or commitments needed to obtain approval.

(4) A voluntary cleanup contract executed on behalf of a nonresponsible party must, in the department's sole discretion, provide a measurable benefit to the State, the community, or the department.

(5) After considering existing and future use or uses of the property, the department may approve submitted work plans or reports that do not require removal or remedy of all discharges, releases, and threatened releases at a site as long as the response action:

(a) is consistent and compatible with the proposed future use of the property;

(b) will not contribute to or exacerbate discharges, releases, or threatened releases;

(c) will not interfere with or substantially increase the cost of response actions to address the remaining discharges, releases, or threatened releases; and

(d) requires deed notices or restrictions, or both, determined appropriate by the department, to be placed on the property after completion of the work plan.

(6) A voluntary cleanup contract executed on behalf of a nonresponsible party inures to the benefit of the nonresponsible party's lenders, signatories, parents, subsidiaries, and successors. A voluntary cleanup contract executed on behalf of a nonresponsible party does not inure to the benefit of a responsible party.

(7) The voluntary cleanup contract may provide the nonresponsible party protection from claims for contribution under CERCLA Section 113, 42 U.S.C. Section 9613 and Section 44-56-200, et seq. of the 1976 Code regarding environmental conditions at the site before the signing of the contract. This protection may be granted at the conclusion of the period allowed for comment from the site's potentially responsible parties as identified through a reasonable search.

(C)(1) Upon completion of the contract, the nonresponsible party must submit a request to the department for a certificate of completion. If the department determines that a nonresponsible party has successfully and completely complied with the contract and has completed the voluntary cleanup approved under this article, the department shall certify that the action has been completed by issuing the party a certificate of completion. The certificate of completion shall:

(a) provide the department's covenant not to sue the nonresponsible party for liability for existing contamination, except for releases and consequences that the nonresponsible party causes. This liability protection must not be granted or must be revoked if a contract or letter of completion is acquired by fraud, misrepresentation, knowing failure to disclose material information, or failure to satisfactorily complete the approved work plan;

(b) indicate the proposed future land use and if a restrictive covenant is required, include a copy of the restrictive covenant to be entered into between the department and the nonresponsible party and record the restrictive covenant with the Register of Deeds or Mesne Conveyances in the appropriate county. A restrictive covenant remains in effect until a complete remediation is accomplished for unrestricted use; and

(c) include a legal description of the property and the name of the property's owner.

(2) If the department determines that the nonresponsible party has not completed the contract satisfactorily, the department shall notify in writing the nonresponsible party and the current owner of the property, if different from the nonresponsible party who signed the contract, that the contract has not been satisfied and shall identify any deficiencies.

(3) The covenant not to sue, liability protection, and contribution protection provided in this section shall be revoked, after reasonable notice and opportunity to cure as provided for by subsections (C)(2) and (F)(1) of this section, for a party or successor who changes the land use from the use specified in the certificate of completion to one which requires a more comprehensive cleanup.

(4) The covenant not to sue, liability protection, and contribution protection provided in this section may be revoked, after reasonable notice and opportunity to cure as provided for by subsections (C)(2) and (F)(1) of this section, for a party who fails to make material progress toward the expansion, redevelopment, or reuse of the property as provided for in the contract. These activities shall constitute cause to terminate the contract.

(D) The department shall charge for and retain all monies collected as oversight costs. The South Carolina Hazardous Waste Contingency Fund must be reimbursed for any funds expended from the fund pursuant to Section 44-56-200.

(E)(1) Upon signature of a voluntary cleanup contract by a nonresponsible party, the department shall provide notice and opportunity for public participation. Notification of the proposed contract must be placed in a newspaper in general circulation within the affected community. A comment period must be provided for thirty days from the date of newspaper publication. The public notice period must precede the department's scheduled date for execution of the contract. A public meeting must be conducted upon request to the department's Bureau of Land and Waste Management by twelve residents of South Carolina or an organization representing twelve or more residents of South Carolina. Under any other circumstances, a public meeting may be conducted at the department's discretion.

(2) Beginning with the thirty-day notice period and continuing through completion of the terms of the contract, the nonresponsible party must post a sign, in clear view from the main entrance to the property, stating the name, address, and telephone number of a contact person for information describing the property's response actions and reuse.

(F)(1) The department or nonresponsible party may terminate a voluntary cleanup contract by giving thirty days' advance written notice to the other. The department may not terminate the contract without cause.

(2) The covenant not to sue, liability protection, and contribution protection must be revoked for a party, or its successors, for conducting activities at the property that are inconsistent with the terms and conditions of the voluntary cleanup contract, and these activities constitute cause to terminate the contract.

(3) If, after receiving notice that costs are due and owing, the nonresponsible party does not pay to the department oversight costs associated with the voluntary cleanup contract in a timely manner, the department may bring an action to recover the amount owed and all costs incurred by the department in bringing the action including, but not limited to, attorney's fees, department personnel costs, witness costs, court costs, and deposition costs.

(4) Termination of the contract does not affect any right the department has under any law to require additional response actions or recover costs.

(G) The department's decision to enter or not to enter into a contract is final and is not a contested case within the meaning of the South Carolina Administrative Procedures Act, Section 1-23-10, et seq.

(H)(1) A nonresponsible party is not liable to any third party for contribution, equitable relief, or claims for damages arising from a release of contaminants, petroleum, or petroleum products that is the subject of a response action included in the nonresponsible party voluntary cleanup contract provided for in this section.

(2) This limitation of liability commences on the date of execution of the nonresponsible party voluntary cleanup contract by the department; however, this limitation must be withdrawn automatically if the nonresponsible party voluntary cleanup contract is lawfully terminated by any party. This limitation of liability applies only to:

(a) the parties to the nonresponsible party voluntary cleanup contract and to the nonresponsible party's lenders, signatories, parents, subsidiaries, and successors; and

(b) "existing contamination", as defined in the nonresponsible party voluntary cleanup contract.

This limitation of liability does not apply to any release caused by or attributable to the nonresponsible party or its lenders, signatories, parents, subsidiaries, or successors.

HISTORY: 2000 Act No. 258, Section 2; 2005 Act No. 123, Section 1, eff June 3, 2005; 2008 Act No. 342, Section 1, eff June 11, 2008.



SECTION 44-56-760. Review of program.

Beginning in the year 2010, the department shall review the voluntary cleanup program established pursuant to this article and report to the General Assembly on the activities of the program and, where applicable, make recommendations for any needed changes or improvements.

HISTORY: 2000 Act No. 258, Section 2; 2008 Act No. 342, Section 1, eff June 11, 2008.



SECTION 44-56-810. Creation of fund; purpose; financing and expenditures.

There is created within the State Treasury the Hazardous Waste Management Research Fund, separate and distinct from the general fund of the State, to ensure the availability of funds for the conduct of research related to waste minimization and reduction and for the development of more effective and efficient methods of conducting governmental response actions at uncontrolled hazardous waste sites. The fund must be financed in accordance with Section 44-56-160(B) and expended only in accordance with the provisions of this article.

HISTORY: 1989 Act No. 196, Section 3; 1992 Act No. 501, Part II Section 18I.



SECTION 44-56-820. Universities Research and Education Foundation authorized to expend monies from fund; purposes.

The South Carolina Universities Research and Education Foundation is authorized to expend monies in the Hazardous Waste Management Research Fund only as provided in this article. The foundation shall establish a comprehensive research program with a primary emphasis on improving current hazardous waste management practices including, but not limited to, waste minimization and reduction and the development of more effective and efficient methods of conducting governmental response actions at abandoned or uncontrolled hazardous waste sites. The fund must be used for research that will:

(1) have a direct and positive impact on waste minimization and reduction in this State;

(2) recommend strategies to deal effectively with major existing hazardous waste management problems in this State and to improve current hazardous waste management practices;

(3) provide research and recommendations on cost-effective hazardous waste management techniques and new or emerging technologies for use in the public and private sectors including, but not limited to, the development of more efficient and effective methods of cleaning up abandoned or uncontrolled hazardous waste sites;

(4) provide hazardous waste management education, training, and public information;

(5) assess the impact of existing and emerging hazardous waste management practices on the public health and environment;

(6) provide research and recommendations on other waste management practices that may be identified through research conducted pursuant to this section.

HISTORY: 1989 Act No. 196, Section 3; 1993 Act No. 164, Part II, Section 62A.



SECTION 44-56-830. Foundation to submit annual report to Select Oversight Committee.

The foundation shall submit an annual report to the Hazardous Waste Management Select Oversight Committee created pursuant to Section 44-56-840 fully accounting for the expenditures of the fund and the results realized from the research program.

HISTORY: 1989 Act No. 196, Section 3.



SECTION 44-56-840. Hazardous Waste Management Select Oversight Committee.

(A) There is created a Hazardous Waste Management Select Oversight Committee to monitor funds generated from the fees imposed under Section 44-56-170(C) and (E) and designated for the fund under Section 44-56-810. The committee shall oversee the research efforts and projects approved for funding by the foundation. Notwithstanding any other provision of law, the committee is composed of:

(1) the Governor or his designee;

(2) the chairman of the House Agriculture and Natural Resources Committee or his designee;

(3) the chairman of the Senate Agriculture and Natural Resources Committee or his designee;

(4) the chairman of the House Labor, Commerce and Industry Committee or his designee;

(5) the chairman of the Senate Labor, Commerce and Industry Committee or his designee;

(6) the Director of the Department of Health and Environmental Control or his designee;

(7) one member representing business and industry appointed by the Governor;

(8) one public member appointed by the Governor;

(9) one member representing environmental interests appointed by the Governor;

(10) the Lieutenant Governor or his designee.

(B) The chairman of the Select Oversight Committee must be elected from the membership of the committee.

(C) The committee shall meet quarterly and shall submit annually a report to the General Assembly on all funds monitored under the provisions of this section before March fifteenth. Staff support must come from existing staff assigned by the committee.

(D) Members of the committee shall receive the usual per diem, subsistence, and mileage that is provided by law for members of state boards, committees, and commissions. Per diem, subsistence, and mileage must be paid from the Hazardous Waste Management Research Fund.

HISTORY: 1989 Act No. 196, Section 3; 1993 Act No. 164, Part II, Section 62B; 1993 Act No. 181, Section 1136.






CHAPTER 59 - THE RIVER BASINS ADVISORY COMMISSIONS

SECTION 44-59-10. Definitions.

As used in this chapter:

(1) "River basins" means that land area designated as the Catawba/Wateree, Yadkin/Pee Dee River Basins by the North Carolina Department of Environmental and Natural Resources and the South Carolina Department of Health and Environmental Control.

(2) "Commissions" means the River Basins Advisory Commissions. The commissions shall be constituted as described below and there shall be a separate commission for each river basin.

HISTORY: 2004 Act No. 262, Section 1, eff July 6, 2004.



SECTION 44-59-20. River Basins Advisory Commissions established; purpose; authority.

(A) There is established the River Basins Advisory Commissions. The commissions shall be permanent bodies composed of members from the State of North Carolina and the State of South Carolina.

(B) The purpose of each commission shall be to:

(1) provide guidance and make recommendations to local, state, and federal legislative and administrative bodies, and to others as it considers necessary and appropriate, for the use, stewardship, and enhancement of the water, and other natural resources, for all citizens within the river basins;

(2) provide a forum for discussion of issues affecting the basin's water quantity and water quality, and issues affecting other natural resources;

(3) promote communication, coordination, and education among stakeholders within the river basins;

(4) identify problems and recommend appropriate solutions;

(5) undertake studies related to water quantity, water quality, and other natural resources in the basin based on existing data available from agencies located in either state;

(6) develop rules and procedures for the conduct of its business or as may be necessary to perform its duties and carry out its objectives including, but not limited to, calling meetings and establishing voting procedures. Rules and procedures developed pursuant to this item must be effective upon an affirmative vote by a majority of the commission members;

(7) establish standing and ad hoc committees, which must be constituted in a manner to ensure a balance between recognized interests and states. The commissions shall determine the purpose of each standing or ad hoc committee;

(8) determine the optimum approach to comprehensively and collaboratively provide recommendations for integrated river management including, but not limited to, the total assimilative capacity of the basin;

(9) seek, apply for, accept, and expend gifts, grants, donations, services, and other aid from public or private sources. The commissions may accept or expend funds only after an affirmative vote by a majority of the members of the commissions;

(10) exercise the powers of a body corporate, including the power to sue and be sued, and adopt and use a common seal and alter the same;

(11) enter into contracts and execute all instruments necessary or appropriate to achieve the purposes of the commissions;

(12) designate a fiscal agent;

(13) perform any lawful acts necessary or appropriate to achieve the purposes of the commissions.

(C) All of the authority granted to the River Basins Advisory Commissions shall be advisory in nature and in no way shall the commissions be construed to have any regulatory authority.

(D) The commissions shall have no authority to obligate or otherwise bind the State of North Carolina, the State of South Carolina, or any agency or subdivision of either state.

HISTORY: 2004 Act No. 262, Section 1, eff July 6, 2004.



SECTION 44-59-30. Staff support; agency cooperation.

(A) The North Carolina Department of Environmental and Natural Resources and the South Carolina Department of Health and Environmental Control shall provide staff support and facilities to each commission within the existing programs of the respective agencies.

(B) All agencies of the State of North Carolina and the State of South Carolina shall cooperate with the commissions and, upon request, shall assist each commission in fulfilling its responsibilities. The North Carolina Secretary of Environmental and Natural Resources and the Commissioner of the South Carolina Department of Health and Environmental Control or their designees shall each serve as the liaison between their respective state agencies and each commission.

HISTORY: 2004 Act No. 262, Section 1, eff July 6, 2004.



SECTION 44-59-40. Officers.

Members of each commission shall elect a chairman, vice chairman, and those other officers as they consider necessary with the chairmanship to be rotated between the States of North Carolina and South Carolina.

HISTORY: 2004 Act No. 262, Section 1, eff July 6, 2004.



SECTION 44-59-50. Catawba/Wateree Commission and Yankee/Pee Dee Commission; membership; terms; filing vacancies.

(A) The Catawba/Wateree Commission shall be composed of fifteen members who reside in counties which abut the Catawba/Wateree River Basin as follows:

(1) two members of the North Carolina House of Representatives, to be appointed by the Speaker of the North Carolina House of Representatives;

(2) two members of the North Carolina Senate, to be appointed by the President Pro Tempore of the North Carolina Senate;

(3) two members of the South Carolina House of Representatives, to be appointed by the Speaker of the South Carolina House of Representatives;

(4) two members of the South Carolina Senate, to be appointed by the President Pro Tempore of the South Carolina Senate;

(5) one member from South Carolina representing a water or sewer municipal utility to be appointed by the South Carolina legislative members of the commission;

(6) one person from a nonprofit land conservation trust operating within the North Carolina portion of the basin, appointed by the Governor of North Carolina;

(7) the President of Duke Power or his designee;

(8) the Chairman of the Bi-State Catawba River Task Force or his designee;

(9) the Chief Executive Officer of the Carolina's Partnership, Inc. or his designee;

(10) one person to represent the commissions referenced below, appointed jointly by the three chief executive officers of the commissions: the Lake Wylie Marine Commission established pursuant to Article 4 of Chapter 77 of the North Carolina General Statutes, the Mountain Island Lake Marine Commission established pursuant to Article 6 of Chapter 77 of the North Carolina General Statutes, and the Lake Norman Marine Commission established pursuant to Chapter 1089 of the 1969 North Carolina Session Laws;

(11) one member from a lake homeowner's association located on the Catawba/ Wateree River whose members reside in South Carolina, to be appointed by the President Pro Tempore of the South Carolina Senate.

(B) The Yadkin/Pee Dee Commission shall be composed of fifteen members who reside in counties which abut the Yadkin/Pee Dee River Basin as follows:

(1) two members of the North Carolina House of Representatives, to be appointed by the Speaker of the North Carolina House of Representatives;

(2) two members of the North Carolina Senate, to be appointed by the President Pro Tempore of the North Carolina Senate;

(3) two members of the South Carolina House of Representatives, to be appointed by the Speaker of the South Carolina House of Representatives;

(4) two members of the South Carolina Senate, to be appointed by the President Pro Tempore of the South Carolina Senate;

(5) one member from South Carolina representing a water or sewer municipal utility to be appointed by the South Carolina legislative members of the commission;

(6) one member from South Carolina representing the agricultural community to be appointed by the South Carolina legislative members of the commission;

(7) one person from a water or sewer municipal authority, appointed by the Governor of North Carolina;

(8) the President of Progress Energy or his designee;

(9) the President of Alcoa Power Generating, Incorporated (APGI) or his designee;

(10) the President of Weyerhaeuser or his designee;

(11) a representative of the land development industry, whose organization does business within the Yadkin/Pee Dee River Basin and who shall be appointed by the chairman of the commission.

(C) The legislative members of the commission may appoint as they consider necessary additional members to the commission to serve as advisory members.

(D) State legislative members appointed to the commission shall serve ex officio and shall have terms coterminous with their terms of office. All other members shall serve for a period of two years. Appointments to fill vacancies must be made for the remainder of the unexpired terms. Vacancies shall be filled in the same manner as the original appointment.

HISTORY: 2004 Act No. 262, Section 1, eff July 6, 2004.



SECTION 44-59-60. Compensation.

The members of the commissions shall serve without compensation.

HISTORY: 2004 Act No. 262, Section 1, eff July 6, 2004.



SECTION 44-59-70. Obtaining information from state officers and agencies.

The commissions may obtain information and data upon request from all state officers, agents, agencies, and departments of the States of North Carolina and South Carolina while in discharge of their duties.

HISTORY: 2004 Act No. 262, Section 1, eff July 6, 2004.






CHAPTER 61 - EMERGENCY MEDICAL SERVICES

SECTION 44-61-10. Short title.

This article may be cited as the "Emergency Medical Services Act of South Carolina".

HISTORY: 1962 Code Section 32-905.31; 1974 (58) 2370; 2004 Act No. 271, Section 1, eff July 16, 2004; 2010 Act No. 157, Section 1, eff May 11, 2010.



SECTION 44-61-20. Definitions.

As used in this article, and unless otherwise specified, the term:

(1) "Ambulance" means a vehicle maintained or operated by a licensed provider who has obtained the necessary permits and licenses for the transportation of persons who are sick, injured, wounded, or otherwise incapacitated.

(2) "Attendant" means a trained and qualified individual responsible for the operation of an ambulance and the care of the patients, regardless of whether the attendant also serves as driver.

(3) "Attendant-driver" means a person who is qualified as an attendant and a driver.

(4) "Authorized agent" means any individual designated to represent the department.

(5) "Board" means the governing body of the Department of Health and Environmental Control or its designated representative.

(6) "Certificate" means official acknowledgment by the department that an individual has completed successfully one of the appropriate emergency medical technician training courses referred to in this article in addition to completing successfully the requisite examinations, which entitles that individual to perform the functions and duties as delineated by the classification for which the certificate was issued.

(7) "Condition requiring an emergency response" means the sudden onset of a medical condition manifested by symptoms of such sufficient severity, including severe pain, that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect without medical attention, to result in:

(a) serious illness or disability;

(b) impairment of a bodily function;

(c) dysfunction of the body; or

(d) prolonged pain, psychiatric disturbance, or symptoms of withdrawal.

(8) "Department" means the administrative agency known as the Department of Health and Environmental Control.

(9) "Driver" means an individual who drives or otherwise operates an ambulance.

(10) "Emergency medical responder agency" means a licensed agency providing medical care at the EMT level or above, as a nontransporting emergency medical responder.

(11) "Emergency medical service system" means the arrangement of personnel, facilities, and equipment for the delivery of health care services under emergency conditions.

(12) "Emergency medical technician" (EMT) when used in general terms for emergency medical personnel, means an individual possessing a valid EMT, advanced EMT (AEMT), or paramedic certificate issued by the State pursuant to the provisions of this article.

(13) "Emergency transport" means services and transportation provided after the sudden onset of a medical condition manifesting itself by acute symptoms of such severity including severe pain that the absence of medical attention could reasonably be expected to result in the following:

(a) placing the patient's health in serious jeopardy;

(b) causing serious impairment to bodily functions;

(c) causing serious dysfunction of bodily organ or part; or

(d) a situation that resulted from an accident, injury, acute illness, unconsciousness, or shock, for example, required oxygen or other emergency treatment, required the patient to remain immobile because of a fracture, stroke, heart attack, or severe hemorrhage.

(14) "Immediate family" means a person's spouse. In the event there is no spouse, "immediate family" means a person's parents and children.

(15) "In-service training" means a course of training approved by the department that is conducted by the licensed provider for his personnel at his prime location.

(16) "Investigative Review Committee" means a professional peer review committee that is convened by the department when the findings of an official investigation against an entity or an individual regulated by the department may warrant suspension or revocation of a license or certification. This committee consists of the State Medical Control Physician, three regional EMS office representatives, at least one paramedic, and at least one emergency room physician who is also a medical control physician. Appointment is made to this committee by the Director of the Division of EMS and Trauma.

(17) "Legal guardian" means a person who is lawfully invested with the power, and charged with the obligation of, taking care of and managing the property and rights of a person who, because of age, understanding, or self-control, is considered incapable of administering his or her own affairs.

(18) "Legal representative" of a person is his personal representative, general guardian, or conservator of his property or estate, or the person to whom power of attorney has been granted.

(19) "License" means an authorization to a person, firm, corporation, or governmental division or agency to provide emergency medical services in the State.

(20) "Licensee" means any person, firm, corporation, or governmental division or agency possessing authorization, permit, license, or certification to provide emergency medical service in this State.

(21) "Moral turpitude" means behavior that is not in conformity with and is considered deviant by societal standards.

(22) "National Registry of Emergency Medical Technicians Registration" is given to an individual who has completed successfully the National Registry of Emergency Medical Technicians examination and its requirements.

(23) "Nonemergency ambulance transport" means services and transportation provided to a patient whose condition is considered stable. A stable patient is one whose condition reasonably can be expected to remain the same throughout the transport and for whom none of the criteria for emergency transport has been met. Prearranged transports scheduled at the convenience of the service or medical facility will be classified as a nonemergency transport.

(24) "Nonemergency ambulance transport service" means an ambulance service that provides for routine transportation of patients that require medical monitoring in a nonemergency setting including, but not limited to, prearranged transports.

(25) "Operator" means an individual, firm, partnership, association, corporation, company, group, or individuals acting together for a common purpose or organization of any kind, including any governmental agency other than the United States.

(26) "Patient" means an individual who is sick, injured, wounded, or otherwise incapacitated or helpless.

(27) "Permit" means an authorization issued for an ambulance vehicle which meets the standards adopted pursuant to this article.

(28) "Revocation" means that the department has permanently voided a license or certificate and the holder no longer may perform the function associated with the license, or certificate. The department will not reissue the license or certificate for a period of two years for a license or permit and four years for a certificate. At the end of this period the holder may petition for reinstatement.

(29) "Standards" means the required measurable components of an emergency medical service system having permanent and recognized value that provide adequate emergency health care delivery.

(30) "State Medical Control Physician" means a physician who shall be contracted with the department to oversee all medical aspects of the EMS Program. The contracted physician must both reside and be licensed to practice in this State. Duties of the State Medical Control Physician shall include, but not be limited to, the following:

(a) protocol development;

(b) establishment of the scope of practice for EMTs at all levels;

(c) provide recommendations for disciplinary actions in cases involving inappropriate patient care; and

(d) serve as Chairman of the State Medical Control Committee and the State Emergency Medical Services Advisory Council.

(31) "Suspension" means that the department has temporarily voided a license, permit, or certificate and the holder may not perform the function associated with the license, permit, or certificate until the holder has complied with the statutory requirements and other conditions imposed by the department.

HISTORY: 1962 Code Section 32-905.33; 1974 (58) 2370; 1981 Act No. 144, Section 1; 1996 Act No. 263, Section 2; 2004 Act No. 271, Section 1, eff July 16, 2004; 2010 Act No. 157, Section 1, eff May 11, 2010.



SECTION 44-61-30. Standards and regulations for improvement of emergency medical services; creation and membership of Emergency Medical Services Advisory Council.

(A) The Department of Health and Environmental Control, with the advice of the Emergency Medical Services Advisory Council and the State Medical Control Physician, shall develop standards and promulgate regulations for the improvement of emergency medical services (hereinafter referred to as EMS) in the State. All administrative responsibility for this program is vested in the department.

(B) The EMS Program shall include:

(1) the regulation and licensing of public, private, volunteer, or other type ambulance services; however, in developing these programs for regulating and licensing ambulance services, the programs must be formulated in such a manner so as not to restrict or restrain competition;

(2) inspection and issuance of permits for ambulance vehicles;

(3) the licensing of emergency medical responder agencies;

(4) training and certification of EMS personnel;

(5) development, adoption, and implementation of EMS standards and state plan;

(6) the development and coordination of an EMS communications system;

(7) designation of trauma centers and the categorization of hospital emergency departments; and

(8) the establishment of an electronic patient care reporting system to provide data to the National EMS Information System database for betterment of EMS across the nation.

(C) An Emergency Medical Services Advisory Council must be established composed of representatives of the Department of Health and Environmental Control, the South Carolina Medical Association, the South Carolina Trauma Advisory Council, the South Carolina Hospital Association, the South Carolina Heart Association, Medical University of South Carolina, University of South Carolina School of Medicine, South Carolina College of Emergency Physicians, South Carolina Emergency Nurses Association, Emergency Management Division of the Office of the Adjutant General, South Carolina Emergency Medical Services Association, State Board for Technical and Comprehensive Education, Governor's Office of Highway Safety, Department of Health and Human Services, four regional Emergency Medical Services councils, and one EMT first responder agency. Membership on the council must be by appointment by the board. Three members of the advisory council must be members of organized rescue squads operating in this State, three members shall represent the private emergency services systems, and three members shall represent the county emergency medical services systems. The advisory council shall serve without compensation, mileage, per diem, or subsistence.

HISTORY: 1962 Code Section 32-905.32; 1974 (58) 2370; 1975 (59) 201; 1981 Act No. 144, Section 2; 1996 Act No. 263, Section 3; 2002 Act No. 190, Section 7, eff March 12, 2002; 2004 Act No. 271, Section 1, eff July 16, 2004; 2010 Act No. 157, Section 1, eff May 11, 2010.



SECTION 44-61-40. Required licenses and permits; applications; requirement to retain medical control physician; renewals.

(A) A person, firm, corporation, association, county, district, municipality, or metropolitan government or agency, either as owner, agent, or otherwise, may not furnish, operate, conduct, maintain, advertise, or otherwise engage in or profess to engage in the business or service of providing emergency medical response or ambulance service, or both, without obtaining a license and ambulance permit issued by the department. Failure to furnish, operate, conduct, maintain, advertise, or otherwise engage in or profess to engage in the business or service of providing emergency medical response or ambulance service without the proper license or permit, or both, from the department results in a Class I civil penalty, as defined in Regulation 61-7(304).

(B) Applicants shall file license applications with the appropriate official of the department having authority over emergency services. At a minimum, license applications shall contain evidence of ability to conform to the standards and regulations established by the board and such other information as may be required by the department. If the application is approved, the license will be issued. If the application is disapproved, the applicant may appeal in a manner pursuant to Article 3, Chapter 23, Title 1.

(C) An applicant shall retain a medical control physician to maintain quality control of the patient care provided by the applicant's service. No medical control physician acting in good faith who participates in the review or evaluation of the services provided by the applicant to help improve the quality of patient care is liable for any civil damages as a result of any act or omission by the physician in the course of a review or evaluation.

(D) Applicants shall renew licenses and permits every two years.

HISTORY: 1962 Code Section 32-905.34; 1974 (58) 2370; 1996 Act No. 263, Section 4; 2004 Act No. 271, Section 1, eff July 16, 2004; 2010 Act No. 157, Section 1, eff May 11, 2010.



SECTION 44-61-50. Ambulance permits.

A vehicle must not be operated as an ambulance, unless its licensed owner applies for and receives an ambulance permit issued by the department for that vehicle. Prior to issuing an original permit for an ambulance, the vehicle for which the permit is issued shall meet all requirements as to vehicle design, construction, staffing, medical and communication equipment and supplies, and sanitation as set forth in this article or in the standards and regulations promulgated by the board. Absent revocation or suspension, permits issued for ambulances are valid for a period not to exceed two years.

HISTORY: 1962 Code Section 32-905.35; 1974 (58) 2370; 2004 Act No. 271, Section 1, eff July 16, 2004; 2010 Act No. 157, Section 1, eff May 11, 2010.



SECTION 44-61-60. Ambulance equipment requirements.

(A) Such equipment as deemed necessary by the department must be required of organizations applying for ambulance permits. Each licensee of an ambulance shall comply with regulations as may be promulgated by the board and shall maintain in each ambulance, when it is in use as such, all equipment as may be prescribed by the board.

(B) The transportation of patients and the provision of emergency medical services shall conform to standards promulgated by the board.

HISTORY: 1962 Code Section 32-905.36; 1974 (58) 2370; 2004 Act No. 271, Section 1, eff July 16, 2004; 2010 Act No. 157, Section 1, eff May 11, 2010.



SECTION 44-61-65. First responder licensing requirements

Organizations applying for emergency medical responder licensure must comply with equipment, training, and certification standards and other requirements promulgated by the department in regulation.

HISTORY: 1996 Act No. 263, Section 1; 2004 Act No. 271, Section 1, eff July 16, 2004; 2010 Act No. 157, Section 1, eff May 11, 2010.



SECTION 44-61-70. Suspension or revocation of license or permit; penalty.

(A) The department may enforce rules, regulations, and standards promulgated pursuant to this article. An enforcement action taken by the department may be appealed pursuant to Article 3, Chapter 23, Title 1.

(B) Grounds for an enforcement action against an authorization, license, or permit exist for violation of a regulation promulgated pursuant to this article. The department may suspend a license pending an investigation of an alleged violation or complaint. The department may impose a civil monetary penalty up to five hundred dollars per offense per day to a maximum of ten thousand dollars and revoke or suspend the provider's license or permit if the department finds that a service has:

(1) allowed uncertified personnel to perform patient care;

(2) falsified required forms or paperwork as required by the department;

(3) failed to maintain required equipment as evidenced by past compliance history;

(4) failed to maintain a medical control physician;

(5) failed to maintain equipment in working order; or

(6) failed to respond to a call within the response area of the service without providing for response by an alternate service.

(C) Whoever hinders, obstructs, or interferes with a duly authorized agent of the department while in the performance of his duties or violates a provision of this article or regulation of the board promulgated pursuant to this article is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not less than five hundred dollars and not more than five thousand dollars or by imprisonment for not less than ten days nor more than six months for each offense. Information pertaining to the license or permit is admissible in evidence in all prosecutions under this article if it is consistent with applicable statutory provisions.

(D) If a permitted ambulance or licensed emergency medical responder service fails inspection or loses points upon initial inspection, a civil monetary penalty must not be levied. Instead, a copy of the inspection report will be given to the service indicating deficiencies found and a request for a letter of compliance and a time period by which to correct the deficiencies will be issued. Upon reinspection, any deficiencies found will be assigned a point value and fine schedule or the permit will be revoked, or both. The fine schedule is found in Regulation 61-7.

HISTORY: 1962 Code Section 32-905.37; 1974 (58) 2370; 1981 Act No. 144, Section 3; 1993 Act No. 181, Section 1137; 2004 Act No. 271, Section 1, eff July 16, 2004; 2010 Act No. 157, Section 1, eff May 11, 2010.



SECTION 44-61-80. Emergency medical technician certificate; educational standards; examination; state criminal history background check; renewal; misconduct.

(A) All ambulance attendants shall obtain a valid emergency medical technician certificate unless an exception is granted pursuant to regulations promulgated by the department. A person who provides patient care that is within the scope of an emergency medical technician without obtaining proper certification from the department shall be sanctioned in accordance with a Class I civil penalty as defined in Regulation 61-7(304), unless an exception was granted as provided for in this subsection.

(B) The department shall develop and approve educational standards for the necessary classification of emergency medical technicians and approve the training program for the necessary classifications of emergency medical technicians.

(C) A person seeking EMT certification must pass the National Registry of Emergency Medical Technicians examination for the level of certification desired and meet other requirements established by the department. The department will make a determination of the applicant's qualifications and, if appropriate, issue a certificate to the applicant.

(D) A person seeking EMT certification or recertification must undergo a state criminal history background check, supported by fingerprints by the South Carolina Law Enforcement Division (SLED), and a national criminal history background check, supported by fingerprints by the Federal Bureau of Investigation (FBI). The results of these criminal history background checks must be reported to the department. SLED is authorized to retain the fingerprints for certification purposes and for notification of the department regarding criminal charges. The cost of the state criminal history background check must not exceed eight dollars and must be paid by the EMT or the EMS agency upon application for the state check. The cost of the national criminal history background check is established by the FBI and must be paid by the EMT or the EMS agency upon application for the national check. The state and national criminal history background checks are not required for an EMT employed as of July 1, 2008, until the EMT applies for recertification. The department may deny certification to applicants with certain past felony convictions and to those who are under felony indictment. Applications for certification of individuals convicted of or under indictment for the following crimes will be denied in all cases:

(1) felonies involving criminal sexual conduct;

(2) felonies involving the physical or sexual abuse of children, the elderly, or the infirm including, but not limited to, criminal sexual conduct with a minor, making or distributing child pornography or using a child in a sexual display, incest involving a child, or assault on a vulnerable adult;

(3) a crime in which the victim is a patient or resident of a health care facility, including abuse, neglect, theft from, or financial exploitation of a person entrusted to the care or protection of the applicant.

Applications from individuals convicted of, or under indictment for, other offenses not listed above will be reviewed by the department on a case by case basis.

(E) EMT certification is valid for a period not exceeding four years from the date of issuance and must be renewed by undergoing a state and national criminal history background check as provided for in subsection (D) and providing documentation to the department of current national registration for the appropriate level of certification and any other credential as required by the department. The national registry credential must be renewed in accordance with National Registry of Emergency Medical Technicians policies and procedures. An individual who was certified in this State before October 2006, and has continuously maintained certification, may continue to renew certification without a national registry credential if the individual has successfully completed all other requirements as established by the department in regulation.

(F) The department may take enforcement action against the holder of a certificate at any time it is determined that the holder no longer meets the prescribed qualifications set forth by the department or has failed to provide to patients emergency medical treatment of a quality deemed acceptable by the department or is guilty of misconduct. Misconduct means that, while holding a certificate, the holder:

(1) used a false, fraudulent, or forged statement or document or practiced a fraudulent, deceitful, or dishonest act in connection with the certification requirements or official documents required by the department;

(2) was convicted of or currently under indictment for a felony or another crime involving moral turpitude, drugs, or gross immorality;

(3) was addicted to alcohol or drugs to such a degree as to render him unfit to perform as an EMT;

(4) sustained a mental or physical disability that renders further practice by him dangerous to the public;

(5) obtained fees or assisted another in obtaining fees under dishonorable, false, or fraudulent circumstances;

(6) disregarded an appropriate order by a physician concerning emergency treatment or transportation;

(7) at the scene of an accident or illness, refused to administer emergency care based on the age, sex, race, religion, creed, or national origin of the patient;

(8) after initiating care of a patient at the scene of an accident or illness, discontinued care or abandoned the patient without the patient's consent or without providing for the further administration of care by an equal or higher medical authority;

(9) revealed confidences entrusted to him in the course of medical attendance, unless this revelation was required by law or is necessary in order to protect the welfare of the individual or the community;

(10) by action or omission and without mitigating circumstance, contributed to or furthered the injury or illness of a patient under his care;

(11) was careless, reckless, or irresponsible in the operation of an emergency vehicle;

(12) performed skills above the level for which he was certified or performed skills that he was not trained to do;

(13) observed the administration of substandard care by another EMT or other medical provider without documenting the event and notifying a supervisor;

(14) by his actions or inactions, created a substantial possibility that death or serious physical harm could result;

(15) did not take or complete remedial training or other courses of action as directed by the department as a result of an investigation or inquiry;

(16) was found to be guilty of the falsification of documentation as required by the department;

(17) breached a section of the Emergency Medical Services Act of South Carolina or a subsequent amendment of the act or any rules or regulations published pursuant to the act.

The department is further authorized to suspend a certificate pending the investigation of any complaint or allegation regarding the commission of an offense including, but not limited to, those listed above.

(G) All instructors of emergency medical technician training courses must be certified by the department pursuant to requirements established by the board; and all such training courses shall be supervised by certified instructors.

HISTORY: 1962 Code Section 32-905.38; 1974 (58) 2370; 1980 Act No. 420, Section 1; 1981 Act No. 144, Section 4; 1986 Act No. 527, Section 1; 2004 Act No. 271, Section 1, eff July 16, 2004; 2008 Act No. 304, Section 1, eff July 1, 2008; 2010 Act No. 157, Section 1, eff May 11, 2010.



SECTION 44-61-90. Records shall be kept by ambulance service licensees.

Each licensee shall maintain records that include approved patient care report forms, employee or member rosters or both, and training records. These records must be available for inspection by the department at any reasonable time and copies must be furnished to the department upon request.

HISTORY: 1962 Code Section 32-905.39; 1974 (58) 2370; 1981 Act No. 144, Section 5; 1996 Act No. 263, Section 5; 2004 Act No. 271, Section 1, eff July 16, 2004; 2010 Act No. 157, Section 1, eff May 11, 2010.



SECTION 44-61-100. Exemptions.

The following are exempted from the provisions of this article:

(A) ambulances owned and operated by the Federal Government;

(B) a vehicle or vehicles, including associated personnel, rendering assistance to community ambulances in the case of a catastrophe when licensed ambulances in the locality are insufficient to render the required services;

(C) the use of a privately or publicly owned vehicle, not ordinarily utilized in the transportation of persons who are sick, injured, or otherwise incapacitated and operating pursuant to Section 15-1-310 (Good Samaritan Act) in the prevention of loss of life and alleviation of suffering;

(D) the use of out-of-state ambulance services and personnel to assist with treatment and transport of patients during a disaster or catastrophe when licensed services in the locality are insufficient to render the required services.

HISTORY: 1962 Code Section 32-905.40; 1974 (58) 2370; 2004 Act No. 271, Section 1, eff July 16, 2004; 2010 Act No. 157, Section 1, eff May 11, 2010.



SECTION 44-61-110. Restriction on financial aid.

No financial grants or funds administered by the State for emergency medical services pertinent to this article shall be made available to counties or municipalities not in compliance with the provisions of this article.

HISTORY: 1962 Code Section 32-905.41; 1974 (58) 2370; 2004 Act No. 271, Section 1, eff July 16, 2004; 2010 Act No. 157, Section 1, eff May 11, 2010.



SECTION 44-61-120. Development of plan; guidelines for administration of epinephrine by paramedic emergency medical technicians.

The department shall develop a comprehensive statewide emergency medical services plan to implement and ensure the delivery of adequate emergency medical services to every citizen. This plan shall include guidelines for emergency medical technicians at all levels for the administration of epinephrine to a person suffering or believed to be suffering from anaphylaxis.

HISTORY: 1962 Code Section 32-905.42; 1974 (58) 2370; 2004 Act No. 271, Section 1, eff July 16, 2004; 2006 Act No. 320, Section 1, eff June 2, 2006; 2010 Act No. 157, Section 1, eff May 11, 2010.



SECTION 44-61-130. Authority of emergency medical technicians.

A certified emergency medical technician may perform any function consistent with his certification, according to guidelines and regulations that the board may prescribe. Emergency medical technicians, trained to provide advanced life support and possessing current Department of Health and Environmental Control certification while on duty with a licensed service, are authorized to possess limited quantities of drugs, including controlled substances, as may be approved by the Department of Health and Environmental Control for administration to patients during the regular course of duties of emergency medical technicians, pursuant to the written or verbal order of a physician possessing a valid license to practice medicine in this State; however, the physician must be registered pursuant to state and federal laws pertaining to controlled substances.

HISTORY: 1962 Code Section 32-905.43; 1974 (58) 2370; 1981 Act No. 144, Section 7; 2004 Act No. 271, Section 1, eff July 16, 2004; 2006 Act No. 320, Section 2, eff June 2, 2006; 2010 Act No. 157, Section 1, eff May 11, 2010.



SECTION 44-61-140. Chapter shall not affect present rescue units.

This article must not be construed as limiting presently operating rescue units from utilizing their existing equipment and performing the functions they are now allowed to do so long as they do not conflict with licensed agencies contained in Section 44-61-40(A).

HISTORY: 1962 Code Section 32-905.44; 1974 (58) 2370; 1981 Act No. 144, Section 8; 1996 Act No. 263, Section 6; 2004 Act No. 271, Section 1, eff July 16, 2004; 2010 Act No. 157, Section 1, eff May 11, 2010.



SECTION 44-61-160. Confidentiality of data; exceptions; penalty.

(A) The identities of patients and emergency medical technicians mentioned, referenced, or otherwise appearing in information and data collected or prepared by emergency medical services must be treated as confidential. The identities of these persons are not available to the public under the Freedom of Information Act nor are they subject to subpoena in any administrative, civil, or criminal proceeding, and they are not otherwise available except pursuant to court order. An individual in attendance at a proceeding must not be required to testify as to the identity of a patient except pursuant to court order. A person, medical facility, or other organization providing or releasing information in accordance with this article must not be held liable in a civil or criminal action for divulging confidential information unless the individual or organization acted in bad faith or with malicious purpose. However, the name of emergency medical technicians, and information and data collected or prepared by emergency medical services must be released to the patient upon his request. In the event the patient is incapacitated or deceased, the name of emergency medical technicians, information, and data collected or prepared by emergency medical services must be released to the patient's immediate family, the patient's legal guardian, or the patient's legal representative upon their request.

(B) The identity of a patient is confidential and must not be released except that the identity of a patient may be released upon consent of the patient, the patient's immediate family, the patient's legal guardian, or the patient's legal representative.

(C) An official investigation or inquiry shall be conducted by an Investigative Review Committee. The fact of suspension or restriction of a license, and the fact of any subsequent related action taken by the department is public information under the Freedom of Information Act after issuance of an administrative order.

(D) Except as otherwise provided in this section, patient information must not be released except to:

(1) appropriate staff of the department's Division of Emergency Medical Services and Trauma, the South Carolina Data Oversight Council, and State Budget and Control Board, Office of Research and Statistics;

(2) submitting hospitals or their designees;

(3) a person engaged in an approved research project, except that information identifying a subject of a report or a reporter must not be made available to a researcher unless consent is obtained pursuant to this section.

(E) For purposes of maintaining the database collected pursuant to this article, the department and the Office of Research and Statistics may access and provide access to appropriate confidential data reported in accordance with this section.

(F) A person subject to this article who intentionally fails to comply with reporting, confidentiality, or disclosure requirements of this article is subject to a civil penalty of not more than one hundred dollars for a first offense and not more than five thousand dollars for each subsequent violation.

(G) The department, or a person or entity licensed or certified under this section is required to disclose to the solicitor or his designee information received that could aid in the investigation or prosecution of criminal activity. This includes, but is not limited to, information concerning child abuse, felony driving under the influence, assaults, or other crimes regardless of whether the information is obtained before, during, or after treatment. All information received by the solicitor shall be held confidential by the solicitor or his designee unless such information is necessary for criminal investigation and prosecution.

(H) This section supersedes any other provision of law, with the exception of federal law, which may be contrary to requirements set forth in this section.

HISTORY: 2004 Act No. 271, Section 1, eff July 16, 2004; 2010 Act No. 157, Section 1, eff May 11, 2010.



SECTION 44-61-300. Short title.

This article may be cited as the "Children's Emergency Medical Services Act".

HISTORY: 1998 Act No. 323, Section 1; 2010 Act No. 157, Section 3, eff May 11, 2010.



SECTION 44-61-310. Definitions.

As used in this article:

(1) "Advanced life support" means an advanced level of prehospital, interhospital, and emergency service care which includes basic life support functions, cardiac monitoring, cardiac defibrillation, telemetered electrocardiography, administration of antiarrhythmic agents, intravenous therapy, administration of specific medications, drugs and solutions, use of adjunctive ventilation devices, trauma care, and other techniques and procedures authorized by the department pursuant to regulations.

(2) "Basic life support" means a basic level of prehospital care which includes patient stabilization, airway clearance, cardiopulmonary resuscitation, hemorrhage control, initial wound care and fracture stabilization, and other techniques and procedures authorized by the department pursuant to regulations.

(3) "Board" means the governing body of the Department of Health and Environmental Control or its designated representative.

(4) "Department" means the Division of Emergency Medical Services and Trauma within the Department of Health and Environmental Control.

(5) "Director" means the Director of the Department of Health and Environmental Control.

(6) "EMSC Program" means the Emergency Medical Services for Children Program established pursuant to this article and other relevant programmatic activities conducted by the department in support of appropriate treatment, transport, and triage of ill or injured children.

(7) "Emergency medical services personnel" means persons trained and certified or licensed to provide emergency medical care, whether on a paid or volunteer basis, as part of a basic life support or advanced life support prehospital emergency care service or in an emergency department or pediatric critical care or specialty unit in a licensed hospital.

(8) "Emergency medical technician" or "EMT" means, when used in general terms for emergency medical personnel, an individual possessing a valid, emergency medical technician (EMT), advanced emergency medical technician (AEMT), or paramedic certificate issued by the State pursuant to the provisions of this article.

(9) "Manager" means the person coordinating the EMSC Program within the Department of Health and Environmental Control.

(10) "Prehospital care" means the provision of emergency medical care or transportation by trained and certified or licensed emergency medical services personnel at the scene of an emergency and while transporting sick or injured persons to a medical care facility or provider.

HISTORY: 1998 Act No. 323, Section 1; 2010 Act No. 157, Section 3, eff May 11, 2010.



SECTION 44-61-320. Establishment of program.

There is established within the Department of Health and Environmental Control, Division of Emergency Medical Services, the Emergency Medical Services and Trauma for Children Program.

HISTORY: 1998 Act No. 323, Section 1; 2010 Act No. 157, Section 3, eff May 11, 2010.



SECTION 44-61-330. Scope of program; gathering of data.

(A) The EMSC Program must include, but is not limited to, the establishment of:

(1) initial and continuing education programs for emergency medical services personnel that include training in the emergency care of infants and children;

(2) guidelines for referring children to the appropriate emergency treatment facility;

(3) pediatric equipment guidelines for prehospital care and emergency department;

(4) guidelines for EMT, AEMT, and paramedic emergency medical technician certification for administering epinephrine to children suffering from a severe allergic reaction;

(5) guidelines for the voluntary designation of pediatric emergency departments;

(6) guidelines for pediatric trauma centers;

(7) an interhospital transfer system for critically ill or injured children;

(8) in conjunction with the South Carolina Data Oversight Council, the collection and analysis of statewide pediatric emergency and critical care medical services data from emergency and critical care medical services for the purpose of quality improvement by these facilities and services, subject to the confidentiality requirements of Section 44-61-350;

(9) injury prevention programs for parents;

(10) public education programs on accessing the emergency medical services system and what to do until the emergency medical services personnel arrive;

(11) guidelines for the appropriate response to children and their families before, during, and after a disaster;

(12) incorporation of pediatric disaster preparedness training into initial and continuing education programs for emergency medical services personnel;

(13) assistance with the development of disaster plan strategies that address pediatric surge capacity before, during, and after a disaster for both injured and noninjured children.

(B) In gathering statewide pediatric emergency and critical care medical services data, the department shall rely upon, to the extent possible, data from existing sources; however, the department may contact families and physicians for the purpose of gathering additional data and providing information on available public and private resources. Information requested from a physician's office must be obtained pursuant to Section 44-115-10. Patient contact following data received from the State Budget and Control Board, Office of Research and Statistics must be conducted in accordance with regulations approved by the South Carolina Data Oversight Council and promulgated by the Office of Research and Statistics.

HISTORY: 1998 Act No. 323, Section 1; 2006 Act No. 320, Section 3, eff June 2, 2006; 2010 Act No. 157, Section 3, eff May 11, 2010.



SECTION 44-61-340. Confidentiality of data; exceptions; penalty.

(A) The identities of patients and emergency medical technicians mentioned, referenced, or otherwise appearing in information or data collected or prepared by the EMSC Program must be treated as confidential. The identities of these persons are not available to the public under the Freedom of Information Act nor are they subject to subpoena in any administrative, civil, or criminal proceeding, and they are not otherwise available except pursuant to court order. An individual in attendance at a proceeding shall not be required to testify as to the identity of a patient except pursuant to court order. A person, medical facility, or other organization providing or releasing information in accordance with this article shall not be held liable in a civil or criminal action for divulging confidential information unless the individual or organization acted in bad faith or with malicious purpose. However, the name of emergency medical technicians, and information and data collected or prepared by emergency medical services must be released to the patient or the patient's legal guardian upon request. In the event the patient is incapacitated or deceased, the name of emergency medical technicians, information, and data collected or prepared by emergency medical services must be released to the patient's immediate family, the patient's legal guardian, or the patient's legal representative upon their request.

(B) The identity of a patient is confidential and shall not be released except that the identity of a patient may be released upon written consent of the patient, the patient's immediate family, the patient's legal guardian, or the patient's legal representative.

(C) Except as otherwise authorized in this section, patient information must not be released except to:

(1) appropriate staff of the Division of Emergency Medical Services and Trauma within the Department of Health and Environmental Control, South Carolina Data Oversight Council, and State Budget and Control Board, Office of Research and Statistics;

(2) submitting hospitals or their designees;

(3) a person engaged in an approved research project, except that no information identifying a subject of a report or a reporter may be made available to a researcher unless consent is obtained pursuant to this section.

(D) For purposes of maintaining the database collected pursuant to this article, the department and the Office of Research and Statistics may both access and provide access to appropriate confidential data reported in accordance with Section 44-61-160.

(E) A person subject to this article who intentionally fails to comply with reporting, confidentiality, or disclosure requirements of this article is subject to a civil penalty of not more than one hundred dollars for a first offense and not more than five thousand dollars for each subsequent violation.

(F) The department, or a person or entity licensed or certified under this section is required to disclose to the solicitor or his designee information received that could aid in the investigation or prosecution of criminal activity. This includes, but is not limited to, information concerning child abuse, felony driving under the influence, assaults, or other crimes regardless of whether the information is obtained before, during, or after treatment. All information received by the solicitor shall be held confidential by the solicitor or his designee unless such information is necessary for criminal investigation and prosecution.

HISTORY: 1998 Act No. 323, Section 1; 2010 Act No. 157, Section 3, eff May 11, 2010.



SECTION 44-61-350. Advisory Committee.

(A) There is established the Emergency Medical Services for Children Advisory Committee to advise the department on matters concerning preventative, prehospital, hospital, rehabilitative, and other post-hospital medical care for children.

(B) Committee members must be appointed by the board.

(C) The advisory committee is composed of a nurse with emergency pediatric experience, a physician with pediatric training, an emergency physician, an EMT/paramedic who is currently practicing, a ground level prehospital provider representative, an emergency medical services state agency representative, the EMSC Program principal investigator, the EMSC Program manager, and a family representative. All members must reside and, if applicable, be licensed or certified to practice in this State.

(D) Members of the advisory committee shall serve without compensation, mileage, per diem, or subsistence.

HISTORY: 2010 Act No. 157, Section 3, eff May 11, 2010.



SECTION 44-61-510. Definitions.

As used in this article:

(1) "Department" means the South Carolina Department of Health and Environmental Control.

(2) "Designation" means a formal determination by the department that a hospital or health care facility is capable of providing a specified level of trauma care services.

(3) "Emergency Medical Services Advisory Council" means the emergency medical services council created in Section 44-61-30(c).

(4) "Participating providers" means those providers that have been approved by the department for participation in the trauma system and include, but are not limited to, designated trauma centers, designated rehabilitation facilities, and designated fee for service physicians who provide trauma care within a designated facility.

(5) "State Trauma Advisory Council" means the state advisory council created in this article.

(6) "Trauma" means a major injury or wound to a living person caused by the application of an external force or by violence and the requiring immediate medical or surgical intervention to prevent death or permanent disability. For the purposes of this article, the definition of "trauma" must be determined by current national medical standards including, but not limited to, trauma severity scales.

(7) "Trauma care facility" or "trauma center" means a hospital that has been designated by the department according to the rules and regulations set forth by the department to provide trauma care services at a particular level.

(8) "Trauma registry" means a statewide database of information collected by the department including, but not limited to, the incidence, severity, and causes of trauma and the care and outcomes for certain types of injuries.

(9) "Trauma system" means an organized statewide and regional system of care for the trauma patient, including the department, emergency medical service providers, hospitals, in-patient rehabilitation providers, and other providers who have agreed to participate in and coordinate with and who have been accepted by the department in an organized statewide system.

(10) "Trauma System Fund" means the separate fund established pursuant to this article for the department to create and administer the State Trauma System.

(11) "Verification" means the department's inspection of a participating facility in order to determine whether the facility is capable of providing a designated level of trauma care.

HISTORY: 2004 Act No. 232, Section 1, eff May 11, 2004.



SECTION 44-61-520. Trauma care standards and regulations; revocation of designation; fines.

(A) The Department of Health and Environmental Control, with the advice of the Trauma Advisory Council, established pursuant to Section 44-61-530, may develop standards and promulgate regulations for the creation and establishment of a State Trauma Care System to promote access to trauma care for all residents of the State.

(B) In developing this system, the department shall take into consideration current recognized national standards for trauma care systems including, but not limited to, standards for trauma care cited in "Resources for Optimal Care of the Injured Patient" adopted by the American College of Surgeons' Committee on Trauma and the guidelines for trauma care systems adopted by the American College of Emergency Physicians.

(C) All authority and responsibility for the Trauma Care System is vested in the department and the department may:

(1) establish minimum standards for levels of designation as a trauma center, consistent with this article, through regulations promulgated by the department;

(2) require facilities applying for trauma center designation or other participation in the Trauma Care System to submit an application in a manner and form prescribed by the department;

(3) conduct on-site inspections and reviews of facilities seeking designation or participation in the Trauma Care System. As part of this process, the department may review or request records and other information it considers reasonably necessary to determine a facility's ability to comply with the minimum trauma care standards set by the department for a particular level or type of designation;

(4) when appropriate, designate applicant hospitals as trauma centers, which are authorized to provide a level of trauma care based on criteria established pursuant to this article;

(5) periodically verify, or inspect, or both, designated trauma centers and other participating providers to assure compliance with the provisions of this article and regulations promulgated pursuant to this article. Information received by the department through filed reports, inspections, or as otherwise authorized under this article must not be disclosed publicly in such a manner as to identify individuals or hospitals or other participating providers except in proceedings involving the denial, change, or revocation of a trauma center designation or type, the imposition of a fine, or the determination that a provider is no longer eligible to participate in the Trauma Care System;

(6) promote access to quality trauma care by encouraging facilities in all areas of the State to participate in the trauma system and to attempt to meet the minimum standards as established by the department pursuant to this article;

(7) oversee a continuing quality improvement system for the statewide Trauma Care System.

(D) Within one year of the effective date of regulations promulgated pursuant to this article, a trauma center designated prior to the effective date of this article, which wishes to remain a designated trauma center, must comply with the provisions of this article and submit an application and obtain approval by the department to maintain its status as a designated trauma center.

(E)(1) The department may immediately revoke or change a trauma center's designation if the trauma center fails to meet prescribed requirements for designation at a particular level or no longer meets established standards and criteria.

(2) The department may immediately determine that a participating facility or provider is no longer eligible for participation in the trauma system and remove that provider from the system or impose a fine, or both, if the facility or provider no longer meets established standards and criteria.

(F) The department may fine any provider or facility that displays an inaccurate trauma center designation or holds itself out to be a designated trauma care center or participating trauma care system provider without first obtaining the department's approval and meeting established criteria for participation or designation or provides false information to the department or otherwise violates the conditions of this article or regulations promulgated pursuant to this article. The department may also levy fines on any licensed emergency medical service provider found out of compliance with this or other related emergency medical service statutes or regulations. Maximum and minimum fine limits must be established in regulation.

(G) The Trauma Care Fund, established pursuant to Section 44-61-540, may retain fines collected pursuant to this article up to an amount of twenty-five thousand dollars per fiscal year. Amounts collected in excess of twenty-five thousand dollars per fiscal year must be deposited into the general fund of the State.

(H) An appeal of a department decision involving an application, the revocation or changing of a designation, or a decision involving fines imposed under this article are governed by the Administrative Procedures Act.

HISTORY: 2004 Act No. 232, Section 1, eff May 11, 2004.



SECTION 44-61-530. Trauma Advisory Council; membership.

(A) There is established the Trauma Advisory Council composed of, but not limited to, the following members to be appointed by the director of the department for terms of three years and members may be reappointed:

(1) a surgeon who oversees trauma care at each designated level, upon the recommendation of the South Carolina Chapter of the American College of Surgeons;

(2) a hospital administrator from each designated level, upon the recommendation of the South Carolina Hospital Association;

(3) a hospital administrator from a nondesignated facility, upon the recommendation of the South Carolina Hospital Association;

(4) an emergency physician representative from each designated level, upon the recommendation of the South Carolina Chapter of the College of Emergency Physicians;

(5) a trauma nurse coordinator from each designated level, upon the recommendation of the Trauma Association of South Carolina;

(6) the chairman of the South Carolina Department of Health and Environmental Control's Medical Control Committee;

(7) one public and one private field emergency medical services provider, upon the recommendation of the Emergency Medical Services Association;

(8) a physician, upon the recommendation of the South Carolina Medical Association;

(9) the chairman of the Committee on Trauma of the South Carolina Chapter of the American College of Surgeons;

(10) a rehabilitation center administrator, upon the recommendation of the South Carolina Hospital Association;

(11) the chairman of the Emergency Medical Services Advisory Council of the South Carolina Department of Health and Environmental Control;

(12) a representative from the South Carolina State Office of Rural Health;

(13) a third party payor representative, upon the recommendation of the Insurance Commissioner;

(14) a consumer representative appointed by the director;

(15) a representative from the South Carolina Department of Disabilities and Special Needs;

(16) a representative from the South Carolina Department of Health and Human Services;

(17) an orthopedic physician representative, upon the recommendation of the South Carolina Orthopedic Association; and

(18) a pediatric physician representative, upon the recommendation of the South Carolina Chapter of the American Academy of Pediatrics.

(B) The Chairman of the Trauma Advisory Council must be appointed by the director of the department from the membership of the council. The council members shall select a vice chairman from their membership. The council shall meet at least twice a year or at the call of the chairman. The council is authorized to create an executive committee made up of the chairman and vice chairman and no more than five other members from the membership of the council. The department's Emergency Medical Services Division shall provide staff support to the council.

(C) The Trauma Advisory Council shall act as an advisory body for trauma care system development and provide technical support to the department in areas of trauma care system design, trauma standards, data collection and evaluation, quality improvement, trauma system funding, and evaluation of the trauma care system and trauma care programs.

HISTORY: 2004 Act No. 232, Section 1, eff May 11, 2004; 2008 Act No. 230, Section 1, eff upon approval (became law without the Governor's signature on May 15, 2008).



SECTION 44-61-540. South Carolina State Trauma Care Fund established; administration; funding contingency.

(A) There is created the South Carolina State Trauma Care Fund. In addition to those monies appropriated to the fund in the general appropriations act, the fund may receive gifts, bequests, grants, fees, or other contributions or donations from public or private entities.

(B) The fund must be a separate and distinct fund for the payment of the Department of Health and Environmental Control's expenses in establishing, administering, and overseeing the Trauma Care System. After the payment of the department's operating expenses from the fund, the department may authorize and allocate the distribution of any remaining funds for any or all of the following purposes:

(1) distribution of financial aid to participating providers using a formula based on criteria and factors identified in regulations promulgated by the department pursuant to this article. All providers receiving funds must be located within this State;

(2) distribution of any remaining funds for grants for proposals related to trauma care in this State which may include, but are not limited to, research, injury prevention, education, and planning and development of related services under this article;

(3) other expenses or providers considered appropriate by the department related to the purposes of this article.

(C) If there is adequate funding in the State Trauma Care Fund, the department shall promulgate regulations to establish the distribution of funds in accordance with the purposes stated in subsection (B). The department is solely responsible for determining the priority of distributions and may use contracts with other agencies, including the Department of Health and Human Services, in the distribution of these funds.

(D) Money remaining in the fund at the end of a fiscal year carries forward to the next fiscal year for the purposes stated in this article. If the trauma system ceases to exist and money remains in the Trauma Fund, the remaining money must be distributed in accordance with this article.

(E) All of the department's duties pursuant to this article including the requirement to promulgate regulations are contingent upon adequate funding to cover the department's operating and administrative costs. If adequate funding does not exist in the State Trauma Care Fund, the department is not obligated to carry out any duties pursuant to this article.

HISTORY: 2004 Act No. 232, Section 1, eff May 11, 2004.



SECTION 44-61-550. Trauma Registry; confidentiality.

(A) The department may establish a trauma data collection and evaluation system, known as the "Trauma Registry". The Trauma Registry must be designed to include, but must not be limited to, trauma studies, patient care and outcomes, compliance with standards of verification, and types and severity of injuries in the State.

(B) The department may collect, as considered necessary and appropriate, data and information regarding patients admitted to a facility through the emergency department, through a trauma center, or directly to a special care unit. Data and information must be collected in a manner that protects and maintains the confidential nature of patient and staff identifying information.

(C) Records and reports made pursuant to this section must be held confidential within the department and must not be available to the public, admissible as evidence, or subject to discovery by subpoena. Information that identifies individual patients must not be disclosed publicly without the patient's consent.

(D) All data collection and data inquiry activity shall follow federally established Health Insurance Portability and Accountability Act guidelines.

HISTORY: 2004 Act No. 232, Section 1, eff May 11, 2004.



SECTION 44-61-610. Short title.

This article may be cited as the "Stroke System of Care Act of 2011" and is based on recommendations of the Stroke System of Care Study Committee provided for in Act 121 of 2009.

HISTORY: 2011 Act No. 62, Section 1, eff June 21, 2011.



SECTION 44-61-620. Legislative findings.

The General Assembly finds that:

(1) An effective system to support optimal stroke care is needed in our communities in order to treat stroke patients in a timely manner, improve the overall treatment of stroke patients, increase survival, and decrease the disabilities associated with stroke.

(2) There is a public health need for acute care hospitals in this State to become primary stroke centers to ensure the rapid triage, diagnostic evaluation, and treatment of patients suffering a stroke. There is also a need for a pre-hospital emergency transport system that identifies and transports potential stroke patients as quickly as possible to the most appropriate facility for stroke treatment.

(3) Primary stroke centers for the treatment of acute stroke should be established in as many acute care hospitals as possible. In addition, hospitals that do not have primary stroke center certification but use telemedicine or other means to facilitate acute or early stroke treatment should be integrated, along with primary stroke centers, within a system of care to evaluate, stabilize, and provide emergency and inpatient care to patients with acute stroke.

(4) It is in the best interest of the residents of South Carolina to establish a program to facilitate identification and development of stroke treatment capabilities throughout the State. This program will provide a system of stroke care that will include specific patient care and support services criteria that will ensure stroke patients receive safe and effective care in stroke care centers statewide.

(5) It is also in the best interest of the people of South Carolina to modify the state's emergency medical response system to ensure that potential stroke patients are quickly identified and transported to and treated in facilities that have the capability for providing timely and effective treatment for stroke patients.

HISTORY: 2011 Act No. 62, Section 1, eff June 21, 2011.



SECTION 44-61-630. Definitions.

As used in this article:

(1) "Department" means the South Carolina Department of Health and Environmental Control.

(2) "Director" means the Director of the South Carolina Department of Health and Environmental Control.

(3) "Joint Commission" means the Joint Commission, formerly known as the Joint Commission on Accreditation of Healthcare Organizations, a not-for-profit organization that accredits hospitals and other health care organizations.

HISTORY: 2011 Act No. 62, Section 1, eff June 21, 2011.



SECTION 44-61-640. Identification of hospitals as primary stroke centers and stroke enabled centers; certification by nationally recognized organizations; designation of acute stroke capable centers; notification of loss of recognition.

(A) The director shall identify hospitals that meet the criteria set forth in this article as primary stroke centers and stroke enabled centers through telemedicine.

(B) The department shall establish a process to recognize as "primary stroke centers" as many accredited acute care hospitals as apply and are certified as primary stroke centers by the Joint Commission or another nationally recognized organization that provides disease-specific certification or accreditation for stroke care, provided that each applicant continues to maintain this certification or accreditation and notifies the department in a timely manner of initial and subsequent certification or accreditation.

(C) As nationally recognized, disease-specific certification or accreditation programs become available at more comprehensive and less comprehensive levels, including, but not limited to, a designation for "acute stroke capable centers", the department may adopt and recognize those hospitals that have achieved the certification or accreditation.

(D) A hospital that no longer meets nationally recognized, evidenced-based standards for primary stroke centers, or other programs as they become recognized by the department, shall notify the department and the Stroke System of Care Advisory Council within thirty days.

HISTORY: 2011 Act No. 62, Section 1, eff June 21, 2011.



SECTION 44-61-650. Stroke System of Care Advisory Council; members; terms; responsibility; service without compensation; progress report.

(A) There is established a Stroke System of Care Advisory Council to be appointed by the director of the department. Representation on the council must be as geographically diverse as possible and composed of, but not limited to, knowledgeable and experienced individuals from the following areas:

(1) a hospital administrator, or designee, from a primary stroke center, upon the recommendation of the South Carolina Hospital Association;

(2) a hospital administrator, or designee, from a hospital with a stroke telemedicine program that is not a primary stroke center upon the recommendation of the South Carolina Hospital Association;

(3) a hospital administrator, or designee, from a hospital capable of providing emergent stroke care as levels of nationally recognized, disease-specific certification or accreditation programs become available, upon the recommendation of the South Carolina Hospital Association;

(4) a licensed neurologist from a primary stroke center, upon the recommendation of the South Carolina Medical Association;

(5) a licensed emergency department physician who also serves as an emergency medical services medical director from a hospital capable of providing emergent stroke care, upon the recommendation of the South Carolina Chapter of the College of Emergency Physicians;

(6) a licensed emergency medical services agency representative, upon the recommendation of the South Carolina Emergency Medical Services Advisory Council of the Department of Health and Environmental Control;

(7) a licensed emergency medical services agency representative, upon the recommendation of the South Carolina Emergency Medical Services Association;

(8) a licensed air ambulance representative, upon the recommendation of the South Carolina Association of Air Medical Services;

(9) a representative from a rehabilitation facility that provides comprehensive inpatient post-acute stroke services, upon the recommendation of the South Carolina Hospital Association;

(10) an acute stroke patient advocate; and

(11) a representative from the American Stroke Association.

(B) Members shall serve terms of three years and may be reappointed. Vacancies must be filled in the manner of the original appointment for the unexpired portion of the term. The director shall appoint the chairman of the council from the membership of the council, and council members may select a vice chairman from their membership. The council shall meet at least twice a year or at the call of the chairman.

(C) The Stroke Advisory Council is responsible for advising the department on the development and implementation of a statewide system of stroke care in accordance with this article.

(D) Members of the council shall serve without compensation, mileage, per diem, or subsistence.

(E) The director shall provide a formal progress report of the status of this statewide system of stroke care to the General Assembly no later than January 15, 2014.

HISTORY: 2011 Act No. 62, Section 1, eff June 21, 2011.



SECTION 44-61-660. List of stroke centers to be posted on website; distribution of standardized stroke-triage assessment tool; implementation of statewide system of stroke care.

(A)(1) The department, before June first of each year, shall distribute the list of primary stroke centers, stroke enabled centers through telemedicine, and other centers that meet the criteria for disease-specific certification or accreditation programs as they become available to each licensed emergency medical services provider in this State. This list must be posted on the department website and be continuously updated.

(2) For the purposes of this article, the department may include on its distribution list pursuant to subsection (A)(1) primary stroke centers in North Carolina and Georgia that are certified by the Joint Commission, or are otherwise designated by those states' departments of public health as meeting the criteria for primary stroke centers.

(B) The department, in consultation with the Stroke System of Care Advisory Council, shall adopt and distribute a nationally recognized, standardized stroke-triage assessment tool. The department must post the stroke-triage assessment tool on its website and provide a copy, which may be an electronic copy, of the stroke-triage assessment tool to each licensed emergency medical services provider before January 31, 2012. Each licensed emergency medical services provider must establish a stroke assessment and triage system that incorporates the department approved stroke-triage assessment tool.

(C) The department, through the Division of Heart Disease and Stroke Prevention and the Division of Emergency Medical Services, shall develop and implement the statewide system of stroke care in accordance with this article and shall give consideration to recommendations submitted by the Stroke Advisory Council.

(D) Each licensed emergency medical services provider must comply with all sections of this article before June 1, 2012.

HISTORY: 2011 Act No. 62, Section 1, eff June 21, 2011.



SECTION 44-61-670. Duties of department; confidentiality of health care information.

(A) The department, in consultation with the Stroke System of Care Advisory Council, shall:

(1) provide assistance for sharing information and data among health care providers on ways to improve the quality of care;

(2) facilitate the communication and analysis of health information and data among health care professionals providing care for individuals with stroke;

(3) collect data regarding the transition of care to community-based follow-up care in hospital outpatient, physician office, and ambulatory clinic settings for ongoing care after hospital discharge following acute treatment for a stroke;

(4) set expectations for hospitals and emergency medical services agencies to report data on the treatment of individuals with suspected stroke within the statewide system of stroke care; and

(5) establish a Stroke Registry Task Force, as a subcommittee of the Stroke System of Care Advisory Council, which shall maintain a statewide stroke registry database that compiles information and statistics on stroke care that align with the stroke consensus metrics developed and approved by the American Heart Association, American Stroke Association, Centers for Disease Control and Prevention, and the Joint Commission. The department shall utilize the stroke registry data platform of "Get With The Guidelines-Stroke" or another nationally recognized data set platform with confidentiality standards no less secure. To every extent possible, the department shall coordinate with national voluntary health organizations involved in stroke quality improvement to avoid duplication and redundancy.

(6) The Stroke Registry Task Force shall:

(a) analyze data generated by the statewide stroke registry database on stroke care;

(b) identify potential interventions to improve stroke care in geographic areas or regions of the State; and

(c) provide recommendations to the department and the General Assembly for the improvement of stroke care in the State.

(B) Except to the extent necessary to address continuity of care issues, health care information must not be provided in a format that contains individually identifiable information about a patient. The sharing of health care information containing individually identifiable information about patients must be limited to that information necessary to address continuity of care issues, and otherwise must be in accordance with, and subject to, the confidentiality provisions required by applicable state and federal law, including, but not limited to, the federal Health Insurance Portability and Accountability Act and regulations pursuant to that act.

HISTORY: 2011 Act No. 62, Section 1, eff June 21, 2011.



SECTION 44-61-680. Limitation of application of article.

This article is not a medical practice guideline and may not be used to restrict the authority of a hospital to provide services for which it has received a license under state law. The General Assembly intends that all patients be treated individually, based on each patient's needs and circumstances.

HISTORY: 2011 Act No. 62, Section 1, eff June 21, 2011.



SECTION 44-61-690. Regulations; duties contingent on funding and promulgation of regulations.

(A) The department has the authority to promulgate regulations to carry out the purposes of this article.

(B) All of the department's duties pursuant to this article are contingent upon adequate funding to cover the department's operating and administrative costs and upon the promulgation of regulations. If adequate funding does not exist, the department is not obligated to carry out any duties pursuant to this article. The department is not obligated to carry out any duties pursuant to this article until the applicable regulations have been promulgated.

HISTORY: 2011 Act No. 62, Section 1, eff June 21, 2011.






CHAPTER 63 - VITAL STATISTICS

SECTION 44-63-10. Duties of Department of Health and Environmental Control.

The Department of Health and Environmental Control shall prepare the necessary methods and forms for obtaining vital statistics.

HISTORY: 1962 Code Section 32-1101; 1952 Code Section 32-1101; 1942 Code Section 5007; 1932 Code Section 5014; Civ. C. '22 Section 2325; Civ. C. '12 Section 1584; Civ. C. '02 Section 1090; G. S. 918; R. S. 969; 1878 (16) 730; 1988 Act No. 341, Section 1.



SECTION 44-63-20. Establishment of bureau of vital statistics; system for registration of births and deaths.

The Department of Health and Environmental Control shall establish a bureau of vital statistics and provide an adequate system for the registration and certification of births, deaths, marriages, and divorces by formulating, promulgating, and enforcing regulations prescribing the method and form of making the registration and certification.

HISTORY: 1962 Code Section 32-1102; 1952 Code Section 32-1102; 1942 Code Section 5130; 1932 Code Section 5130; Civ. C. '22 Section 2393; Civ. C. '12 Section 1596; 1914 (29) 29; 1988 Act No. 341, Section 1.



SECTION 44-63-30. State registrar of vital statistics.

The Director of the Department of Health and Environmental Control is the state registrar of vital statistics and shall carry into effect the regulations and orders of the department. The department shall provide suitable apartments properly equipped with fireproof vaults and filing cases for the permanent preservation of all official records.

HISTORY: 1962 Code Section 32-1103; 1952 Code Section 32-1103; 1942 Code Section 5131; 1932 Code Section 5131; Civ. C. '22 Section 2394; 1914 (29) 29; 1988 Act No. 341, Section 1; 1993 Act No. 181, Section 1138.



SECTION 44-63-40. County registrars, deputy registrars and subregistrars.

The State Registrar must appoint the chief administrative officer of each county health department as the county registrar. All persons in the county required by law to file reports of birth, death, and fetal death must transmit these reports to the State Registrar at intervals prescribed by the State Registrar. The county registrar may appoint a deputy registrar who is vested with the right to carry on the duties of the office. The county registrar and deputy registrar must carry out the duties formerly carried out by local registrars without additional compensation. The county registrar must appoint a subregistrar for each hospital, nursing home, and other institution as required within the county whose duty it is to issue Burial-Removal-Transit Permits for deaths occurring at the hospitals, nursing homes, and other institutions. The county registrar must require the coroner of the county to issue Burial-Removal-Transit Permits for deaths occurring outside hospitals, nursing homes, or other institutions.

HISTORY: 1962 Code Section 32-1105; 1952 Code Section 32-1105; 1946 (44) 1543; 1970 (56) 2556; 1988 Act No. 341, Section 1; 2002 Act No. 272, Section 2, eff May 28, 2002.



SECTION 44-63-55. Certificate of birth resulting in stillbirth.

(A) The state registrar shall develop a form entitled " Certificate of Birth Resulting in Stillbirth" for distribution to all South Carolina delivering hospitals. The hospital shall provide and offer to complete this form, prior to discharge, for mothers whose delivery resulted in a fetal death of twenty completed weeks of gestation or more or a weight of three hundred fifty grams or more. The "Certificate of Birth Resulting in Stillbirth" must be filed with the county registrar within five days following the delivery. The "Certificate of Birth Resulting in Stillbirth" does not constitute proof of a live birth and does not replace the requirement to file a Report of Fetal Death as required in Regulation 61-19, Section 21.

(B) The person preparing the "Certificate of Birth Resulting in Stillbirth" pursuant to this section shall leave blank any reference to the stillborn's name if the parent or parents do not provide this information.

HISTORY: 2004 Act No. 203, Section 2, eff April 26, 2004.



SECTION 44-63-60. Certificates to be furnished by state registrar.

The state registrar, upon application by those entitled pursuant to Section 44-63-80, 44-63-82, 44-63-84, or 44-63-86, shall furnish a certificate under the seal of the department showing data from the records of births, deaths, marriages, and divorces registered with the department or a certified copy under seal of such records. Federal, state, local, and other public or private agencies must be furnished copies or data for statistical, health, or legal purposes upon such terms or conditions as prescribed by the state registrar except that upon request the Department of Social Services or its designee must be provided at no charge with a copy or certified copy of a certificate for the purpose of establishing paternity or establishing, modifying, or enforcing a child support obligation.

HISTORY: 1962 Code Section 32-1121; 1952 Code Section 32-1121; 1951 (47) 437; 1988 Act No. 341, Section 1; 1997 Act No. 71, Section 9.



SECTION 44-63-70. State registrar shall prescribe forms and furnish copies to county registrars and appropriate agencies.

The state registrar shall prescribe the proper forms for the certification and recording of all vital statistics in this State and shall furnish copies of these forms to all county registrars and appropriate agencies in the State having the responsibility for the registration, reporting, and certification of vital statistics, data, and information.

HISTORY: 1962 Code Section 32-1122; 1952 Code Section 32-1122; 1945 (44) 80; 1967 (55) 709; 1970 (56) 2552; 1988 Act No. 341, Section 1.



SECTION 44-63-72. Death certificates filed by licensed embalmers and funeral directors; contents.

When a licensed funeral director or a licensed embalmer files a death certificate:

(1) the licensed funeral director must provide his license number and his signature in the appropriate location on the death certificate;

(2) the licensed embalmer must provide his license number and either his name or signature in the appropriate location on the death certificate.

HISTORY: 2007 Act No. 74, Section 1, eff 30 days after approval by the Governor (approved June 13, 2007).



SECTION 44-63-74. Electronic filing and transmission of death certificates; electronic signatures; exemptions.

(A) Notwithstanding any other provision of law, death certificates must be electronically filed with the Bureau of Vital Statistics as prescribed by the State Registrar of Vital Statistics. Death certificates must be transmitted electronically between the funeral home director and the physician, coroner, or medical examiner certifying the cause of death in order to document the death certificate information prescribed by this chapter. Required signatures on death certificates must be provided by electronic signature. An individual who acts, without compensation, as a funeral director on behalf of a deceased family member or friend, physicians certifying fewer than twelve deaths per year, and funeral homes that perform fewer than twelve funerals per year are exempt from this requirement.

(B) For purposes of this section, an electronic signature shall be as defined pursuant to the Uniform Electronic Transactions Act, Chapter 6, Title 26.

HISTORY: 2012 Act No. 199, Section 1, eff September 1, 2012.



SECTION 44-63-75. Social security or alien identification numbers on birth, death, divorce and marriage application records.

(A) Social security numbers, or the alien identification numbers assigned to resident aliens who do not have social security numbers, must be included in the forms prescribed by the state registrar for:

(1) the recordation of birth, death, and divorce;

(2) the application of marriage.

(B) Social security numbers, or the alien identification numbers assigned to resident aliens who do not have social security numbers, must be recorded on birth and death certificates.

HISTORY: 1994 Act No. 513, Section 5; 1997 Act No. 71, Section 10; 1999 Act No. 100, Part II, Section 105.



SECTION 44-63-80. Certified copies of birth certificates; to whom issued; "South Carolina Family Respect" pamphlet to be included with certified copies.

Except as otherwise provided, certified copies of the original birth certificate or any new or amendatory certificate, exclusive of that portion containing confidential information, must be issued only by the state registrar and only to the registrant, if of legal age, his parent or guardian, or other legal representative, and upon request to the Department of Social Services or its designee for the purpose of establishing paternity or establishing, modifying, or enforcing a child support obligation. The registrar shall include a copy of the pamphlet "South Carolina Family Respect", as provided in Section 20-1-720, when it mails or sends the certified copy of the birth certificate. However, the certified copy of the birth certificate may not disclose the name of the father in any illegitimate birth unless the name of the father is entered on the certificate pursuant to Section 44-63-163 or Section 44-63-165. The short form certificate or birth card may be furnished only to the registrant, his parent or guardian, or other legal representative by the state or county registrar.

When one hundred years have elapsed after the date of birth, these records must be made available in photographic or other suitable format for public viewing.

HISTORY: 1962 Code Section 32-1122.1; 1970 (56) 2552; 1978 Act No. 587 Section 1; 1988 Act No. 341, Section 1; 1997 Act No. 71, Section 11; 2001 Act No. 4, Section 3, eff November 30, 2000.



SECTION 44-63-82. Matching of birth and death certificates.

To protect the integrity of vital records and to prevent the fraudulent use of birth certificates of deceased persons, the state registrar is authorized to match birth and death certificates and to post the fact of death to the appropriate birth certificate. Copies issued from birth certificates marked deceased must be similarly marked. In addition to those entitled to receive certified copies of birth certificates pursuant to Section 44-63-80, certified copies of birth certificates marked deceased may be issued to a member of the registrant's immediate family under such terms and conditions as may be prescribed by the state registrar.

HISTORY: 1988 Act No. 341, Section 1.



SECTION 44-63-84. Persons to whom death certificate may be issued.

Copies of death certificates may be issued to members of the deceased's family or their respective legal representatives. Upon request, the Department of Social Services or its designee must be provided with copies or certified copies of death certificates for the purpose of establishing paternity or establishing, modifying, or enforcing a child support obligation. Others who demonstrate a direct and tangible interest may be issued copies when information is needed for the determination of a personal or property right. Other applicants may be provided with a statement that the death occurred, the date, and county of death. However, when fifty years have elapsed after the date of death, these records become public records and any person may obtain copies upon submission of an application containing sufficient information to locate the record. For each copy issued or search of the files made, the state registrar shall collect the same fee as is charged for the issuance of certified copies or a search of the files for other records in his possession, except that the Department of Social Services or its designee may not be charged this fee.

When fifty years have elapsed after the date of death, these records must be made available in photographic or other suitable format for public viewing.

HISTORY: 1988 Act No. 341, Section 1; 1997 Act No. 71, Section 12.



SECTION 44-63-86. Persons to whom marriage certificates and reports of divorce may be issued.

Copies of marriage certificates and reports of divorce registered with the Department of Health and Environmental Control must be issued to the parties married or divorced, their adult children, a present or former spouse of either party married or divorced, their respective legal representative, or upon request to the Department of Social Services or its designee for the purpose of establishing paternity or establishing, modifying, or enforcing a child support obligation. Other applicants may be provided with a statement that the marriage or divorce occurred, the date, and county of the event.

HISTORY: 1988 Act No. 341, Section 1; 1997 Act No. 71, Section 13.



SECTION 44-63-90. Issuance of certificate where birth has not been registered.

When the birth of a person born in the State has not been registered, a certificate may be filed subject to these regulations prescribed by the state registrar of vital statistics. However, when it appears that an applicant for a certificate of birth cannot produce minimum prescribed documentation, satisfactory as to validity, to the state registrar, the applicant may be denied a certificate of birth and advised as to the reason for the denial. No delayed birth certificate may be registered for a deceased person.

HISTORY: 1962 Code Section 32-1123; 1952 Code Section 32-1123; 1944 (43) 1209; 1970 (56) 2552; 1988 Act No. 341, Section 1.



SECTION 44-63-100. Registering birth by way of petition for Delayed Certificate of Birth Established by Court Order.

(A) A petition may be filed in the South Carolina family court of petitioner's residence, or if petitioner no longer resides in South Carolina, in a court of competent jurisdiction in the state of petitioner's residence, for an order establishing a record of the name at birth, subsequent name changes, gender at birth, gender changes, date of birth, county of birth, and the full name of the mother prior to any marriages, and the full name of the biological father of the person whose birth is sought to be registered by way of a Delayed Certificate of Birth Established by Court Order.

(B) The petition must allege that the person for whom a delayed certificate of birth is sought was born in this State, that no record of birth exists, and that the petitioner has failed to produce the minimum required documentation to the State Registrar of Vital Statistics for an administrative establishment of a delayed birth certificate. A certification from the State Registrar of Vital Statistics must be attached to the petition stating that no birth record has been located in the records of this State. This certification must be dated less than two years before the petitions' filing date.

(C) The petitioner shall serve a certified copy of the filed petition on the State Registrar of Vital Statistics at least thirty days before a scheduled hearing. The court shall fix the time and place of the hearing on the petition for establishment of birth registration, and at least ten days' notice in writing must be given to the State Registrar of Vital Statistics.

(D) The court shall determine, and the order must include, the registrant's name at birth, subsequent name changes, gender at birth, gender changes, the date of birth, the county of birth, the full name of the mother prior to any marriages, the full name of the biological father, and additional findings as the court considers necessary. The order also must include a description of the evidence presented to the court. The order must be forwarded by the clerk of court to the State Registrar no later than thirty days following the month in which the order was entered by the court.

HISTORY: 1962 Code Section 32-1123.1; 1970 (56) 2552; 1986 Act No. 465; 1988 Act No. 341, Section 1; 2006 Act No. 324, Section 1, eff June 6, 2006.



SECTION 44-63-110. Fees.

For making, furnishing, or certifying any card, certificate, or certified copy of the record, for filing a record amendment according to the provisions of Section 44-63-60, 44-63-80, 44-63-90 or 44-63-100, or for searching the record, when no card, certificate, or certified copy is made, a fee in an amount as determined by the Board of the Department of Health and Environmental Control must be paid by the applicant, except that the Department of Social Services or its designee is not required to pay a fee when the information is needed for the purpose of establishing paternity or establishing, modifying, or enforcing a child support obligation. The amount of the fee established by the board may not exceed the cost of the services performed and to the extent possible must be charged on a uniform basis throughout the State. When verification of the facts contained in these records is needed for Veterans Administration purposes in connection with a claim, it must be furnished without charge to the Veterans Affairs Division of the Governor's Office or to a county veterans affairs officer upon request and upon the furnishing of satisfactory evidence that the request is for the purpose authorized in this chapter.

HISTORY: 1962 Code Section 32-1124; 1952 Code Section 32-1124; 1945 (44) 80; 1951 (47) 437; 1952 (47) 2146; 1956 (49) 2019; 1970 (56) 2552; 1978 Act No. 587 Section 2; 1979 Act No. 41 Section 2; 1979 Act No. 196 Section 1; 1988 Act No. 341, Section 1; 1993 Act No. 181, Section 1139; 1997 Act No. 71, Section 14.



SECTION 44-63-120. Disposition of fees received by State registrar.

The state registrar shall remit all fees received by him under the provisions of this chapter to the State Treasurer each month.

HISTORY: 1962 Code Section 32-1126; 1952 Code Section 32-1126; 1951 (47) 437; 1988 Act No. 341, Section 1.



SECTION 44-63-140. Supplementary or amended birth certificates for adopted children or adults.

Upon receipt of a certified Certificate of Adoption pursuant to Section 63-9-790:

(1) For a person born in this State, the state registrar shall prepare a supplementary Certificate of Birth in the name of the adoptee, free of any reference to or indication of the fact that the child was adopted and showing the adoptive parents as the real parents, except that an adoption of an adult must display the words "By Adoption" on the face of the amended certificate.

The state registrar shall furnish a copy of the amended certificate to the county registrar who shall file the amended certificate in lieu of the copy of the original birth certificate. The state registrar shall require the county registrar to return the copy of the original certificate recorded at the county office to the state office to be placed in the special sealed file. Periodically, the state registrar shall transmit copies of amendatory certificates to the county registrar in the county of birth.

(2) When adoption is decreed by a family court in this State of a person born in a foreign country who was not a United States citizen at birth and evidence of the date and place of birth submitted to the court and the court order setting forth the date and place of birth are attached to the Certificate of Adoption, the state registrar, when directed by the court order, shall prepare a "Certificate of Foreign Birth". The certificate, and any issued copy of the certificate, must be labeled "Certificate of Foreign Birth" and must show the actual country of birth. A statement also must be included on the certificate, and any issued copy of the certificate, that it is not evidence of United States citizenship for the person for whom it is issued.

(3) If the person was born in a foreign country and was a United States citizen at the time of birth, the state registrar may not prepare a "Certificate of Foreign Birth" but shall notify the adoptive parents of the procedure for obtaining a revised birth certificate for their child through the United States Department of State.

(4) For a person born in another state in the United States, the state registrar shall transmit the certified Certificate of Adoption to the state registrar in the state of birth.

(5) When adoption is decreed in a foreign country of a person born in that country and the procedures set forth in Section 63-9-910 are followed, upon receipt of the court order with its findings and the certificate of adoption, the state registrar shall prepare a "Certificate of Foreign Birth". The certificate, and any issued copy of the certificate, must be labeled "Certificate of Foreign Birth" and must state the actual country of birth. A statement also must be included on the certificate, and any issued copy of the certificate, that it is not evidence of United States' citizenship for the person for whom it is issued.

HISTORY: 1962 Code Section 32-1129; 1952 Code Section 32-1129; 1945 (44) 3; 1956 (49) 1735; 1987 Act No. 87 Section 2; 1988 Act No. 341, Section 1; 1997 Act No. 69, Section 2.



SECTION 44-63-150. Correction of mistakes in birth or death certificates.

Correction of mistakes in birth and death certificates may be made by the state registrar upon written application duly verified and sworn to by the appropriate person as required by regulation and upon receipt of supporting evidence when required by regulation. Certificates corrected more than one year after the event must be marked "amended". The state registrar shall certify the corrected certificate is the true certificate. Supporting affidavits of fact must be attached to the certificate corrected more than one year after the date of the event.

HISTORY: 1962 Code Section 32-1130; 1952 Code Section 32-1130; 1944 (43) 1209; 1970 (56) 2552; 1979 Act No. 41 Section 3; 1988 Act No. 341, Section 1.



SECTION 44-63-160. Amendment of birth record of legitimized child.

To amend a birth record of a child legitimized under the provisions of Section 20-1-60 or 20-1-70, the Bureau of Vital Statistics shall require an affidavit of both parents and a certified copy of the parents' marriage record. However, if either the mother or the reputed father is deceased, if another man is shown as the father of the child on the original birth certificate, or if the original birth certificate states that the mother was married, a new certificate may be prepared only when a determination of paternity is made by the family court. The original birth certificate and documents authorizing the amendment must be placed in a sealed file not to be subject to inspection except upon order of the family court.

HISTORY: 1962 Code Section 32-1130.1; 1970 (56) 2552; 1979 Act No. 41 Section 4; 1988 Act No. 341, Section 1.



SECTION 44-63-161. Unlawful acts; penalties.

(A) It is unlawful for a person:

(1) other than the Department of Health and Environmental Control and county health departments to issue copies or certified copies of birth and death certificates or a document purporting to be a birth or death certificate;

(2) to wilfully make a false statement in a certificate, record, or report required to be filed by this chapter or a regulation, or in an application for an amendment to or for a certified copy of the certificate, record, or report, or to wilfully supply false information intending that the information be used in the preparation or amendment of the certificate, record, or report;

(3) without lawful authority to wilfully make, sell, counterfeit, alter, amend, or mutilate a certificate, record, or report required to be filed by this chapter or a regulation or a certified copy of the certificate, record, or report;

(4) to wilfully obtain, possess, use, sell, furnish to another, or attempt to obtain, possess, use, sell, or furnish to another, for the purpose of deception, a certificate, record, report required to be filed by this chapter or a regulation, or a certified copy of these, including a certificate, record, or report or certified copy that has been counterfeited, altered, amended, or mutilated or a document purporting to be the certificate, record, or report;

(5) to wilfully violate a regulation or an order of the department relative to recording, reporting, or filing information for the Bureau of Vital Records.

(B) A person who violates a provision of item (1), (2), (3), or (4) of subsection (A) is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than five years, or both.

(C) A person who violates a provision of item (5) of subsection (A) is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both.

HISTORY: 1978 Act No. 587 Section 5; 1988 Act No. 341, Section 1; 2003 Act No. 64, Section 1, eff June 25, 2003.



SECTION 44-63-163. Birth certificate to be prepared after father is determined in paternity proceeding.

A certificate must be prepared for a child born in this State to reflect the name of the father determined by the court or an administrative agency of competent jurisdiction upon receipt of a certified copy of a court or administrative determination of paternity pursuant to Section 63-17-10. If the surname of the child is not decreed by the court, the request for the certificate must specify the surname to be placed on the certificate. When an amended certificate is prepared, the original certificate and certified copy of the court order must be placed in a sealed file not to be subject to inspection except by order of the family court.

HISTORY: 1988 Act No. 341, Section 1; 1997 Act No. 71, Section 20.



SECTION 44-63-165. Birth certificate of illegitimate child to be prepared when father acknowledges paternity.

A certificate must be prepared for a child born out of wedlock in this State to include the name of the father upon receipt of a sworn acknowledgment of paternity signed by both parents to include the surname by which the child is to be known. However, if the reputed father or the mother is deceased, if another man is shown as the father of the child on the original birth certificate or if the original birth certificate states that the mother was married, a new certificate may be prepared only when paternity has been determined or acknowledged pursuant to Article 1, Chapter 17, Title 63. A paternity acknowledgment must be provided to the State Department of Social Services from the appropriate state agency upon request at no charge for the purpose of establishing a child support obligation and otherwise a paternity acknowledgment is not subject to inspection except upon order of the Family Court.

HISTORY: 1988 Act No. 341, Section 1; 1995 Act No. 102, Part VI, Section 8; 2006 Act No. 324, Section 2, eff June 6, 2006.



SECTION 44-63-180. Persons who may register statistical record of birth.

Any individual born in this State prior to 1915 who has no official record of his birth may register a delayed birth certificate under the direction of the state registrar with the county health department in the county in which he was born. Nothing in this chapter makes the registration compulsory; however, a delayed birth certificate may not be registered for a deceased person as provided by Section 44-63-90.

HISTORY: 1962 Code Section 32-1142; 1970 (56) 2555; 1988 Act No. 341, Section 1.






CHAPTER 66 - ADULT HEALTH CARE CONSENT ACT

SECTION 44-66-10. Short title.

This chapter may be cited as the "Adult Health Care Consent Act".

HISTORY: 1990 Act No. 472, Section 1.



SECTION 44-66-20. Definitions.

As used in this chapter:

(1) "Health care" means a procedure to diagnose or treat a human disease, ailment, defect, abnormality, or complaint, whether of physical or mental origin. Health care also includes the provision of intermediate or skilled nursing care; services for the rehabilitation of injured, disabled, or sick persons; and the placement in or removal from a facility that provides these forms of care.

(2) "Health care provider" or "provider" means a person, health care facility, organization, or corporation licensed, certified, or otherwise authorized or permitted by the laws of this State to administer health care.

(3) "Health care professional" means an individual who is licensed, certified, or otherwise authorized by the laws of this State to provide health care to members of the public.

(4) "Patient" means an individual sixteen years of age or older who presents or is presented to a health care provider for treatment.

(5) "Person" includes, but is not limited to, an individual, a state agency, or a representative of a state agency.

(6) "Physician" means an individual who is licensed to practice medicine or osteopathy pursuant to Chapter 47, Title 40.

(7) "Treatment" means the broad range of emergency, outpatient, intermediate, and inpatient services and care that may be extended to a patient to diagnose and treat a human disease, ailment, defect, abnormality, or complaint, whether of physical or mental origin. Treatment includes, but is not limited to, psychiatric, psychological, substance abuse, and counseling services.

(8) "Unable to consent" means unable to appreciate the nature and implications of the patient's condition and proposed health care, to make a reasoned decision concerning the proposed health care, or to communicate that decision in an unambiguous manner. This term does not apply to minors, and this chapter does not affect the delivery of health care to minors unless they are married or have been determined judicially to be emancipated. A patient's inability to consent must be certified by two licensed physicians, each of whom has examined the patient. However, in an emergency the patient's inability to consent may be certified by a health care professional responsible for the care of the patient if the health care professional states in writing in the patient's record that the delay occasioned by obtaining certification from two licensed physicians would be detrimental to the patient's health. A certifying physician or other health care professional shall give an opinion regarding the cause and nature of the inability to consent, its extent, and its probable duration. If a patient unable to consent is being admitted to hospice care pursuant to a physician certification of a terminal illness required by Medicare, that certification meets the certification requirements of this item.

HISTORY: 1990 Act No. 472, Section 1; 1992 Act No. 306, Section 3; 2002 Act No. 351, Sections 2, eff July 20, 2002; 2013 Act No. 39, Section 2, eff January 1, 2014.



SECTION 44-66-30. Persons who may make health care decisions for patient who is unable to consent; order of priority; exceptions.

(A) Where a patient is unable to consent, decisions concerning his health care may be made by the following persons in the following order of priority:

(1) a guardian appointed by the court pursuant to Article 5, Part 3 of the South Carolina Probate Code, if the decision is within the scope of the guardianship;

(2) an attorney-in-fact appointed by the patient in a durable power of attorney executed pursuant to Section 62-5-501, if the decision is within the scope of his authority;

(3) a person given priority to make health care decisions for the patient by another statutory provision;

(4) a spouse of the patient unless the spouse and the patient are separated pursuant to one of the following:

(a) entry of a pendente lite order in a divorce or separate maintenance action;

(b) formal signing of a written property or marital settlement agreement;

(c) entry of a permanent order of separate maintenance and support or of a permanent order approving a property or marital settlement agreement between the parties;

(5) a parent or adult child of the patient;

(6) an adult sibling, grandparent, or adult grandchild of the patient;

(7) any other relative by blood or marriage who reasonably is believed by the health care professional to have a close personal relationship with the patient;

(8) a person given authority to make health care decisions for the patient by another statutory provision.

(B) If persons of equal priority disagree on whether certain health care should be provided to a patient who is unable to consent, an authorized person, a health care provider involved in the care of the patient, or any other person interested in the welfare of the patient may petition the probate court for an order determining what care is to be provided or for appointment of a temporary or permanent guardian.

(C) Priority under this section must not be given to a person if a health care provider responsible for the care of a patient who is unable to consent determines that the person is not reasonably available, is not willing to make health care decisions for the patient, or is unable to consent as defined in Section 44-66-20(6).

(D) An attending physician or other health care professional responsible for the care of a patient who is unable to consent may not give priority or authority under subsections (A)(5) through (8) to a person if the attending physician or health care professional has actual knowledge that, before becoming unable to consent, the patient did not want that person involved in decisions concerning his care.

(E) This section does not authorize a person to make health care decisions on behalf of a patient who is unable to consent if, in the opinion of the certifying physicians, the patient's inability to consent is temporary, and the attending physician or other health care professional responsible for the care of the patient determines that the delay occasioned by postponing treatment until the patient regains the ability to consent will not result in significant detriment to the patient's health.

(F) A person authorized to make health care decisions under subsection (A) of this section must base those decisions on the patient's wishes to the extent that the patient's wishes can be determined. Where the patient's wishes cannot be determined, the person must base the decision on the patient's best interest.

(G) A person authorized to make health care decisions under subsection (A) of this section either may consent or withhold consent to health care on behalf of the patient.

HISTORY: 1990 Act No. 472, Section 1; 1992 Act No. 306, Section 4.



SECTION 44-66-40. Provision of health care without consent where there is serious threat to health of patient, or to relieve suffering; person having highest priority to make health care decision.

(A) Health care may be provided without consent to a patient who is unable to consent if no person authorized by Section 44-66-30 to make health care decisions for the patient is available immediately, and in the reasonable medical judgment of the attending physician or other health care professional responsible for the care of the patient, the delay occasioned by attempting to locate an authorized person, or by continuing to attempt to locate an authorized person, presents a substantial risk of death, serious permanent disfigurement, or loss or impairment of the functioning of a bodily member or organ, or other serious threat to the health of the patient. Health care for the relief of suffering may be provided without consent at any time that an authorized person is unavailable.

(B) Health care decisions on behalf of a patient who is unable to consent may be made by a person named in Section 44-66-30 if no person having higher priority under that section is available immediately, and in the reasonable medical judgment of the attending physician or other health care professional responsible for the care of the patient, the delay occasioned by attempting to locate a person having higher priority presents a substantial risk of death, serious permanent disfigurement, loss or impairment of the functioning of a bodily member or organ, or other serious threat to the health of the patient.

HISTORY: 1990 Act No. 472, Section 1.



SECTION 44-66-50. Provision of health care without consent to relieve suffering, restore bodily function, or to preserve life, health or bodily integrity of patient.

Health care may be provided without consent to a patient who is unable to consent if no person authorized by Section 44-66-30 to make health care decisions for the patient is reasonably available and willing to make the decisions, and, in the reasonable medical judgment of the attending physician or other health care professional responsible for the care of the patient, the health care is necessary for the relief of suffering or restoration of bodily function or to preserve the life, health, or bodily integrity of the patient.

HISTORY: 1990 Act No. 472, Section 1.



SECTION 44-66-60. No authority to provide health care to patient who is unable to consent where health care is against religious beliefs of patient, or patients prior instructions.

(A) Unless the patient, while able to consent, has stated a contrary intent to the attending physician or other health care professional responsible for the care of the patient, this chapter does not authorize the provision of health care to a patient who is unable to consent if the attending physician or other health care professional responsible for the care of the patient has actual knowledge that the health care is contrary to the religious beliefs of the patient.

(B) This chapter does not authorize the provision of health care to a patient who is unable to consent if the attending physician or other health care professional responsible for the care of the patient has actual knowledge that the health care is contrary to the patient's unambiguous and uncontradicted instructions expressed at a time when the patient was able to consent.

(C) This section does not limit the evidence on which a court may base a determination of a patient's intent in a judicial proceeding.

HISTORY: 1990 Act No. 472, Section 1.



SECTION 44-66-70. Person who makes health care decision for another not subject to civil or criminal liability, nor liable for costs of care; health care provider not subject to civil or criminal liability.

(A) A person who in good faith makes a health care decision as provided in Section 44-66-30 is not subject to civil or criminal liability on account of the substance of the decision.

(B) A person who consents to health care as provided in Section 44-66-30 does not by virtue of that consent become liable for the costs of care provided to the patient.

(C) A health care provider who in good faith relies on a health care decision made by a person authorized under Section 44-66-30 is not subject to civil or criminal liability or disciplinary penalty on account of his reliance on the decision.

(D) A health care provider who in good faith provides health care pursuant to Sections 44-66-40 or 44-66-50 is not subject to civil or criminal liability or disciplinary penalty on account of the provision of care. However, this section does not affect a health care provider's liability arising from provision of care in a negligent manner.

HISTORY: 1990 Act No. 472, Section 1.



SECTION 44-66-75. Designating a family member with whom provider may discuss medical condition; exemptions.

(A) A health care provider or the provider's agent shall provide on the patient information form or by electronic health records, the opportunity for the patient to designate a family member or other individual they choose as a person with whom the provider may discuss the patient's medical condition and treatment plan.

(B) The authorization provided for in subsection (A):

(1) satisfies the requirements of Title 42 of the Code of Federal Regulations, relating to public health, and the privacy rule of the Health Insurance Portability and Accountability Act of 1996 (HIPAA);

(2) must present the question in bold print and capitalized, or by electronic means: "DO YOU WANT TO DESIGNATE A FAMILY MEMBER OR OTHER INDIVIDUAL WITH WHOM THE PROVIDER MAY DISCUSS YOUR MEDICAL CONDITION? IF YES, WHOM?"; and

(3) must specify that the patient may revoke or modify an authorization with regard to any family member or other individual designated by the patient in the authorization and that the revocation or modification must be in writing.

(C) A health care provider may disclose information pursuant to an authorization unless the provider has actual knowledge that the authorization has been revoked or modified.

(D) A health care provider who in good faith discloses information in accordance with an authorization signed by a patient pursuant to this section is not subject to civil liability, criminal liability, or disciplinary sanctions because of this disclosure.

(E) Nothing in this section may be construed to:

(1) require a health care provider to disclose information that he otherwise may withhold or limit;

(2) limit or prevent a provider from disclosing information without written authorization from the patient if this disclosure is otherwise lawful or permissible;

(3) prohibit a provider from receiving and using information relevant to the safe and effective treatment of the patient from family members; and

(4) conflict with an individual's health care power of attorney as provided for in the South Carolina Probate Code.

(F) Notwithstanding any other provision of this chapter, this section does not apply to nursing homes, as defined in Section 44-7-130 or a dentist, dental hygienist, or dental technician licensed or registered in Chapter 15, Title 40.

HISTORY: 2013 Act No. 39, Section 1, eff January 1, 2014.



SECTION 44-66-80. Other laws mandating or allowing testing or treatment without consent unaffected.

No provision in this chapter affects the ability of a state agency or health care provider working in conjunction with a state agency to conduct testing or provide treatment which is mandated or allowed by other provisions of law.

HISTORY: 1990 Act No. 472, Section 1.






CHAPTER 67 - LITTER CONTROL

SECTION 44-67-10. Short title.

This chapter may be cited as the "Litter Control Act of 1978".

HISTORY: 1978 Act No. 496 Section 1.



SECTION 44-67-20. Purpose; cooperation of State agencies.

The purpose of this chapter is to accomplish litter control throughout this State by delegating to the Department of Health and Environmental Control the authority to conduct a continuous program to control, prevent and eliminate open dumps and litter from the State to the maximum practical extent. Every other department of state government and all local governmental units and agencies of this State shall cooperate with the Department of Health and Environmental Control in the administration and enforcement of this chapter. The intent of this chapter is to supplement and to coordinate existing litter and open dump control, prevention and elimination efforts and not terminate existing efforts, nor, except as specifically stated, repeal or affect any law or regulation governing or prohibiting litter or the control and disposition of solid waste.

HISTORY: 1978 Act No. 496 Section 3.



SECTION 44-67-30. Definitions.

As used in this chapter unless the context indicates otherwise:

(1) "Department" means the Department of Health and Environmental Control;

(2) "Director" means the director of the department;

(3) "Disposable package or container" means all packages or containers defined as such by rules and regulations adopted by the department;

(4) "Litter" means all waste material including but not limited to disposable packages or containers, trash, garbage or refuse, but not including the wastes of the primary processes of mining, logging, sawmilling or farming;

(5) "Litter receptacle" means those containers adopted by the department which may be standardized as to size, shape, capacity and color and which may bear a state anti-litter symbol, as well as any other receptacle suitable for the depositing of litter;

(6) "Person" means an individual, partnership, copartnership, cooperative, firm, company, public or private corporation, political subdivision, agency of the State, trust, estate, joint structure company or any other legal entity or its legal representative, agent or assigns.

(7) "Vehicle" means every device capable of being moved upon a public highway and in, upon or by which any person or property is or may be transported or drawn upon a public highway, except devices moved by human or animal power or used exclusively upon stationary rails or tracks;

(8) "Watercraft" means any boat, ship, vessel, barge or other floating craft;

(9) "Public place" means any area that is used or held out for use by the public, whether owned or operated by public or private interests.

(10) "Open dump" means a land disposal site for solid waste which does not qualify as a sanitary landfill.

(11) "Solid waste" means any garbage, refuse, sludge from a waste treatment facility, water supply plant, or air pollution control facility and other discarded material, including solid, liquid, semisolid or contained gaseous material resulting from industrial, commercial, mining and agricultural operations and from community activities.

This term does not include solid or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to NPDES permits under the Federal Water Pollution Control Act, as amended, or the Pollution Control Act of South Carolina, as amended, or source, special nuclear, or byproduct material as defined by the Atomic Energy Act of 1954, as amended.

(12) "Sanitary landfill" means a method of disposing of solid waste on land without creating pollution, nuisances, environmental threats or hazards to public health and safety.

(13) "Board" means the South Carolina Board of Health and Environmental Control.

HISTORY: 1978 Act No. 496 Section 4; 1993 Act No. 181, Section 1141.



SECTION 44-67-40. Rules and Regulations.

The Board is authorized to promulgate rules and regulations necessary to carry out the provisions, purposes and intent of this chapter; provided, however, that until July 1, 1979, any contracts entered into pursuant to the provisions of this chapter shall not be subject to procedural rules and regulations of any state agency.

HISTORY: 1978 Act No. 496 Section 5.



SECTION 44-67-50. Enforcement.

The director may designate trained employees of the department to be vested with police powers to enforce and administer the provisions of this chapter and all rules and regulations adopted thereunder. The director shall also have authority to contract with other state and local governmental agencies having law enforcement capabilities for services and personnel reasonably necessary to carry out the enforcement provisions of this chapter. In addition, state highway patrol officers, enforcement officers of the Natural Resources Enforcement Division of the Department of Natural Resources , fire marshals and police officers, and those employees of the Department of Health and Environmental Control and the Parks, Recreation and Tourism Department vested with police powers all shall enforce the provisions of this chapter and all rules and regulations adopted thereunder and are hereby empowered to issue citations to or arrest, without warrant, persons violating any provision of this chapter or any of the rules and regulations adopted hereunder.

All of the foregoing enforcement officers may serve and execute all warrants, citations and other process issued to enforce the provisions of this chapter.

HISTORY: 1978 Act No. 496 Section 6; 1993 Act No. 181, Section 1142.



SECTION 44-67-60. Posting of provisions of chapter.

Pertinent portions of this chapter may be posted by the department along the public highways of this State and in all campgrounds and trailer parks, at all entrances to state parks, forest lands and recreational areas, at all public beaches and at other public places in this State where persons are likely to be informed of the existence and content of this chapter and the penalties for violating its provisions.

HISTORY: 1978 Act No. 496 Section 8.



SECTION 44-67-70. Gifts and grants; status as charitable contribution.

The department is authorized to solicit and accept grants or contributions from private and public sources to be used to carry out the provisions of this chapter. Notwithstanding any other provision of law, any contributions received by the department from private sources pursuant to this section shall be treated as a tax deductible charitable or benevolent contribution for income tax purposes.

HISTORY: 1978 Act No. 496 Section 9.



SECTION 44-67-80. Litter Control Account.

There is hereby created an account within the state general fund to be known as the "Litter Control Account". Grants and contributions received by the department pursuant to Section 44-67-70 shall be placed in this Litter Control Account. This account may be supplemented by the General Assembly through annual appropriation. The department may make such funds available to litter control organizations as it deems appropriate and the department shall be responsible for assuring that all entities receiving funds pursuant to the provisions of this chapter shall carry out the intent of this chapter. Utilization of funds appropriated by the General Assembly to the Litter Control Account shall be governed by line item categories in the annual general appropriation bill.

HISTORY: 1978 Act No. 496 Section 10.



SECTION 44-67-90. Funds for research and development.

The department may allocate funds annually to study research and development in the field of litter control as well as to study methods for the implementation in this State of such research and development. In addition, funds may be used for the development of public educational programs concerning litter problems and grants may be made available for these purposes to those persons deemed appropriate and qualified by the commissioner. Further, any monies received by the department may be used to match federal funds for the purpose of establishing or studying a resource recovery system.

HISTORY: 1978 Act No. 496 Section 11.



SECTION 44-67-100. Duties of department.

In addition to the direct support of tangible activities related to litter and open dump control, the department shall:

(1) Serve as the coordinating agency between the various industry and other organizations seeking to aid in the anti-litter and open dump closure effort;

(2) Cooperate with local governmental and other entities to accomplish coordination of local anti-litter and open dump closure efforts;

(3) Cooperate with local governmental and other entities to accomplish development of educational programs in the elementary and secondary school systems;

(4) Encourage, organize and coordinate voluntary local campaigns seeking to focus the attention of the public on the programs of this State to control and remove litter and open dumps;

(5) Investigate the availability of and apply for funds available from any private or public source to be used to implement the provisions of this chapter, and to coordinate and to make recommendations regarding the expenditure of all funds in the possession of private or public sources which are designated for litter control;

(6) Encourage industry and other organizations which are active in anti-litter efforts to provide active cooperation with the department so that additional effect may be given to the anti-litter and open dump closure campaign of this State;

(7) Hire temporary employees including, but not limited to, students enrolled in educational institutions in South Carolina to participate in summer work programs of litter and open dump control;

(8) Make demonstration grants to county and municipal governments and other state agencies;

(9) Seek contributions from public and private sources;

(10) Analyze the cost benefit or recycling and neutralizing litter and, whenever determined to be cost effective, promote such practices;

(11) Encourage the use of litter receptacles at public places and by commercial establishments where litter is a by product of the operations of such establishments.

HISTORY: 1978 Act No. 496 Section 12.



SECTION 44-67-110. Litter Control Officers.

The department may hire, train and equip individuals who shall be designated Litter Control Officers who shall first attend the police academy and upon graduation shall be vested with police powers as set forth in Section 44-67-50 and whose duties shall include:

(1) Educate and inform the public and commercial entities of provisions governing the regulation and control of solid wastes;

(2) Periodically investigate and file written reports of the investigation to the department on sanitary landfill operations;

(3) Investigate and file written reports of the investigation on all complaints citing violations of this chapter;

(4) Patrol and monitor the public highways in areas of responsibility to be designated by the department to police violation of this chapter;

(5) Issue citations for violations of this chapter;

(6) Institute and prosecute actions for violations of this chapter;

(7) Promote public awareness of the problems sought to be remedied by the provisions of this chapter.

HISTORY: 1978 Act No. 496 Section 13.



SECTION 44-67-120. Contracts with counties for litter removal by inmates.

The department shall contract with as many counties as funding permits for litter removal along public roads and beaches using prison inmates subsidized by the State on a per mile or per square mile basis. Participation by the counties shall be entirely voluntary. The rate of subsidy per mile or per square mile shall be negotiated between the department and the counties, if necessary, taking into account specified varying conditions that affect the cost of litter removal. The rates established shall not exceed the cost of doing the same work with civilian labor. The department shall contract initially with no more than three counties for a period of at least six months in a carefully designed and monitored experiment to determine the costs of litter removal under varying conditions. Upon completion of these experiments the board shall issue a written statement of the factors to be incorporated in determining the per mile or per square mile rate of subsidy and, subject to published alterations in this statement, shall negotiate all subsequent contracts on the basis of the factors specified in the statement.

HISTORY: 1978 Act No. 496 Section 14.



SECTION 44-67-130. Appropriation.

For the initial implementation of this chapter and to establish the "Litter Control Account" as prescribed in Section 44-67-80 there is hereby appropriated from the general fund of the State the amount of five hundred thousand dollars. Any unexpended balance of the amount herein appropriated which remains after July 1, 1979, shall revert to the general fund of the State.

HISTORY: 1978 Act No. 496 Section 19.






CHAPTER 69 - LICENSURE OF HOME HEALTH AGENCIES

SECTION 44-69-10. Short title.

This chapter may be cited as the "Licensure of Home Health Agencies Act".

HISTORY: 1978 Act No. 548 Section 1.



SECTION 44-69-20. Definitions.

As used in this chapter:

(1) "Board" shall mean the South Carolina Board of Health and Environmental Control.

(2) "Branch office" shall mean a location or site from which a home health agency provides services within a portion of the total geographic area served by the parent agency. The branch office is part of the home health agency and is located sufficiently close to share administration, supervision, and services in a manner that renders it unnecessary for the branch independently to meet the conditions of participation as a home health agency.

(3) "Department" shall mean South Carolina Department of Health and Environmental Control.

(4) "Home health agency" shall mean public, nonprofit, or proprietary organization, whether owned or operated by one or more persons or legal entities, which furnishes or offers to furnish home health services.

(5) "Home health services" shall mean those items and services furnished to an individual by a home health agency, or by others under arrangement with the home health agency, on a visiting basis, and except for subsection "e" below, in a place of temporary or permanent residence used as the individual's home as follows:

(a) Part-time or intermittent skilled nursing care as ordered by a physician and provided by or under the supervision of a registered nurse and at least one other service listed below;

(b) Physical, occupational or speech therapy;

(c) Medical social services, home health aide services and other therapeutic services;

(d) Medical supplies and the use of medical appliances;

(e) Any of the foregoing items and services which are provided on an outpatient basis under arrangements made by the home health agency with a hospital, nursing care facility, or rehabilitation center and the furnishing of which involves the use of equipment of such a nature that the items and services cannot be readily made available to the individual in his home, or which are furnished at such facility while the patient is there to receive such items or service, but not including transportation of the individual in connection with any such items or services.

(6) "License" shall mean a license issued by the Department.

(7) "Licensee" shall mean the individual, corporation, or public entity with whom rests the ultimate responsibility for maintaining approved standards for the home health agency.

(8) "Parent Home Health Agency" shall mean the agency that develops and maintains administrative controls of subunits or branch offices.

(9) "Physician" shall mean an individual currently licensed to practice medicine, surgery, or osteopathy in this State.

(10) "Registered Nurse" shall mean an individual who is currently licensed as such in this State.

(11) "Subunit" shall mean a semiautonomous organization, which serves patients in a geographic area different from that of the parent agency. The subunit by virtue of the distance between it and the parent agency is judged incapable of sharing administration, supervision, and services on a daily basis with the parent agency and must, therefore, independently meet the conditions of participation for home health agencies.

HISTORY: 1978 Act No. 548 Section 2.



SECTION 44-69-30. License for operation of home health agency.

No person, private or public organization, political subdivision, or other governmental agency shall establish, conduct, or maintain a home health agency or represent itself as providing home health services without first obtaining a license from the Department of Health and Environmental Control. This license is effective for a twelve-month period following the date of issue. A license issued under this chapter is not assignable or transferable and is subject to suspension or revocation at any time for failure to comply with this act. Subunits of parent home health agencies must be separately licensed.

The department may enter into public and private joint partnerships or enter into other appropriate cooperative agreements or arrangements or negotiate and effect these partnerships and agreements to include the sale of the entity and/or the transfer of licenses held by the department or its subdivisions to other qualified providers, if appropriate, when doing so would result in continued high quality patient care, continued provision of services to indigent patients, assurance of the employment of the department's home health employees, and provision of home care services adequate to meet the needs of the State. The department may facilitate the negotiation, contracting, or transfer of these activities through licensure and without requirement of a Certificate of Need as set out in Section 44-69-75 and without regard to the Procurement Code, Section 11-35-10, et. seq. However, a sale of the entity is subject to the provisions of the Procurement Code.

At least thirty days before entering any negotiations regarding a contractual agreement or a public/private partnership concerning the provision of home health services, the department shall place a public notice in a newspaper of general circulation for a period of no less than three consecutive days within the area where the services will be performed.

The department may establish requirements and conditions upon those entities joined in partnership or receiving transfer of the home care services, licensing, and Certificate of Need including, but not limited to, transfer of employees, coverage of indigent patients, and payments or contributions to the department to continue the provision of basic public health services as determined by the department. All agreements must be reviewed and approved by the board of the department. The department may monitor and enforce the contract or partnership provisions and/or conditions of transfer or any other conditions or requirements of agreements entered into pursuant to this section.

All funds paid to or received by the department pursuant to this section must be deposited in an account separate and distinct from the general fund entitled the Public Health Fund (PHF). The funds deposited in this fund must be used solely by the department to support basic public health services determined to be necessary by the department. The appropriation of the funds must be through the General Appropriations Act.

Notwithstanding any of the provisions of this section, the department may continue to provide public health services in the clinic, the home, and the community necessary to ensure the protection and promotion of the public's health.

HISTORY: 1978 Act No. 548 Section 3; 1983 Act No. 6 Section 1; 1995 Act No. 145, Part II, Section 116.



SECTION 44-69-40. Application for license.

A person desiring to obtain a license shall file with the Department an application on a form prescribed, prepared and furnished by the Department.

HISTORY: 1978 Act No. 548 Section 4.



SECTION 44-69-50. Fees.

Reasonable fees shall be established by the Board. Such fees shall be paid into the State Treasury or refunded to the applicant if the license is denied. Governmental home health agencies are exempt from payment of license fees.

HISTORY: 1978 Act No. 548 Section 5.



SECTION 44-69-60. Regulations.

The Department shall promulgate regulations which define standards for the care, treatment, health, safety, welfare and comfort of patients served by home health agencies and for the maintenance and operation of home health agencies which will promote safe and adequate care and treatment of the patients. These regulations shall include, but not be limited to, provisions for the geographical area to be served, giving consideration to underserved areas, provisions requiring the agency to have policies established by a professional group, including at least one physician and one registered nurse; provisions governing the services the agency provides; provisions for the supervision of services by a physician or registered nurse as appropriate and maintenance of clinical records on all patients, including a plan of treatment prescribed by a physician. The Department is authorized to issue, deny, suspend or revoke licenses in accordance with regulations promulgated pursuant to this section. Such regulations shall also include hearing procedures related to denial, suspension, or revocation of licenses.

HISTORY: 1978 Act No. 548 Section 6.



SECTION 44-69-70. Annual inspections.

Each home health agency for which a license has been issued shall be inspected by an authorized representative of the department at least once a year. Such inspections shall be for the purpose of ensuring that the provisions of this chapter are being followed. The department is directed to ensure by inspection that the licensee is providing quality care to its patients in accordance with the orders of the patient's physician.

HISTORY: 1978 Act No. 548 Section 7.



SECTION 44-69-75. Certificate of need; exemption of home health services providers.

(A) A home health agency shall obtain a certificate of need before licensure. Procedures for applying for a certificate must be in accordance with the "State Certification of Need and Health Facility Licensure Act". No certificate is required for home health agencies providing home health services before July 1, 1980.

(B) A continuing care retirement community licensed pursuant to Title 37, Chapter 11, may provide home health services and is exempt from subsection (A) if:

(1) the continuing care retirement community furnishes or offers to furnish home health services only to residents who reside in living units provided by the continuing care retirement community pursuant to a continuing care contract;

(2) the continuing care retirement community maintains a current license and meets applicable home health agency licensing standards;

(3) residents of the continuing care retirement community may choose to obtain home health services from other licensed home health agencies.

Staff from other areas of the continuing care retirement community may deliver the home health services, but at no time may staffing levels in any area of the continuing care retirement community fall below minimum licensing standards or impair the services provided.

If the continuing care retirement community includes charges for home health services in its base contract, it is prohibited from billing additional fees for those services. Continuing care retirement communities certified for Medicare or Medicaid, or both, must comply with governmental reimbursement requirements concerning charges for home health services.

For purposes of this subsection "resident", "living unit", and "continuing care contract" have the same meanings as provided in Section 37-11-20.

(C) Subsection (B) applies only to multi-level continuing care retirement communities which incorporate a skilled nursing facility.

(D) The continuing care retirement community shall not bill in excess of its costs. These costs will be determined on nonfacility-based Medicare and/or Medicaid standards.

HISTORY: 1980 Act No. 321; 1996 Act No. 381, Section 2.



SECTION 44-69-77. Sharing of administration, supervision, and services.

If a continuing care retirement community licensed pursuant to Title 37, Chapter 11 operates a home health agency licensed pursuant to this chapter and a nursing home licensed pursuant to Title 44, Chapter 7, Article 3, the department shall:

(1) allow the home health agency and nursing home to share administration, supervision, and services to the extent the department determines that sharing does not or will not reduce the care, treatment, health, safety, welfare, and comfort of patients served by the home health agency and the nursing home; and

(2) coordinate, to the extent feasible, annual licensing inspections.

HISTORY: 1996 Act No. 381, Section 1.



SECTION 44-69-80. Discrimination prohibited.

Home health agencies shall not discriminate based on age, sex, race, color, or source of payment in the recruitment, location of patient, acceptance or provision of goods and services to patients or potential patients, provided that payment offered is not less than the cost of providing services.

HISTORY: 1978 Act No. 548 Section 8.



SECTION 44-69-90. Rebates, kickbacks and fee-splitting prohibited.

Home health agencies shall not participate in, or offer, or imply an offer to participate in the practice known generally as rebate, kickbacks, or fee-splitting arrangements.

HISTORY: 1978 Act No. 548 Section 9.



SECTION 44-69-100. Penalties.

Any person who violates the provisions of this chapter shall be deemed guilty of a misdemeanor, and upon conviction shall be fined not to exceed five hundred dollars or imprisoned for a period not to exceed six months or both.

HISTORY: 1978 Act No. 548 Section 10.






CHAPTER 70 - LICENSURE OF IN-HOME CARE PROVIDERS ACT

SECTION 44-70-10. Short title.

This chapter may be cited as the "Licensure of In-Home Care Providers Act".

HISTORY: 2011 Act No. 18, Section 1, eff May 11, 2011.



SECTION 44-70-20. Definitions.

As used in this chapter:

(1) "Department" means the South Carolina Department of Health and Environmental Control.

(2) "In-home care" means care:

(a) primarily intended to assist an individual with an activity of daily living or in meeting a personal rather than a medical need, but not including skilled care or specific therapy for an illness or injury;

(b) given to assist an individual in an activity of daily living, such as walking, getting in and out of bed, bathing, dressing, feeding, using the toilet, preparing special diets, and supervising self-administered medication; and

(c) personal in nature but not mandating continuing attention or supervision from trained and licensed medical personnel.

(3) "In-home care provider" means a business entity, corporation, or association, whether operated for profit or not for profit, that for compensation directly provides or makes provision for in-home care services through its own employees or agents or through contractual arrangements with independent contractors or through referral of other persons to render in-home care services when the individual making the referral has a financial interest in the delivery of those services by those other persons who would deliver those services. An in-home care provider does not include:

(a) a home health agency or hospice or an entity licensed pursuant to Section 44-7-260; or

(b) an individual or agency who provides only a house cleaning service; or

(c) a direct care entity defined by Section 44-7-2910 (B)(1)(e), a direct caregiver or caregiver defined by Section 44-7-2910 (B)(2)(e), or an individual who provides a service or services defined by Section 44-21-60;

(d) an individual hired directly by the person receiving care or hired by his family; or

(e) a church or another religious institution recognized as a 501(c)(3) organization by the Internal Revenue Service that provides in-home care services without compensation or for a nominal fee collected to cover incidental expenses directly related to such care.

HISTORY: 2011 Act No. 18, Section 1, eff May 11, 2011.



SECTION 44-70-30. License required.

An in-home care provider must apply for and obtain a license issued by the department that is effective for a specified time period following the date of issue as determined by the department.

HISTORY: 2011 Act No. 18, Section 1, eff May 11, 2011.



SECTION 44-70-40. Regulations.

The department shall promulgate regulations for the licensure of in-home care providers. The department must include the following standards and procedures in developing regulations:

(1) license application and renewal procedures;

(2) criminal record checks for licensure applicants, which may include criminal offenses that preclude licensure;

(3) drug testing of licensure applicants;

(4) responsibilities and duties of a licensee, including requirements for bonding, record keeping, and reporting;

(5) fees the department may charge to process an application for a license, the issuance of a license, the renewal of a license, and the reinstatement of a revoked or suspended license;

(6) criteria that a licensee's employee, agent, independent contractor, or referral must satisfy before providing in-home care service. These criteria must include, but are not limited to, personal information, completion of a minimum education requirement, completion of minimum training and continuing education requirements, and screening for communicable diseases;

(7) standards for liability and other appropriate insurance coverage; and

(8) sanctions that the department may impose for a violation of this chapter, including the suspension or revocation of a license or the imposition of a monetary penalty. Sanctions imposed may be appealed pursuant to Section 44-1-60.

HISTORY: 2011 Act No. 18, Section 1, eff May 11, 2011.



SECTION 44-70-50. Prohibition on transfer or assignment of license; suspension or revocation.

A license to operate as an in-home care provider is:

(1) not transferable or assignable; and

(2) subject to suspension or revocation for failure to comply with a provision of this chapter or regulations promulgated by the department.

HISTORY: 2011 Act No. 18, Section 1, eff May 11, 2011.



SECTION 44-70-60. Criminal record check; drug test.

(A) Before becoming licensed as an in-home care provider, a person must undergo a criminal record check as provided for in regulations promulgated by the department pursuant to Section 44-70-40 and submit to a drug test.

(B) Before being employed as an in-home caregiver by a licensed in-home care provider, a person shall undergo a criminal record check as provided for in Section 44-7-2910 and submit to a drug test.

HISTORY: 2011 Act No. 18, Section 1, eff May 11, 2011.



SECTION 44-70-70. Random drug testing.

A licensed in-home provider and an individual employed as an in-home caregiver by a licensed in-home care provider are subject to random drug testing.

HISTORY: 2011 Act No. 18, Section 1, eff May 11, 2011.



SECTION 44-70-80. Use of fees collected.

Fees collected pursuant to this chapter must be retained by the department and credited to a separate and distinct account to be used exclusively by the department to carry out its responsibilities under this chapter.

HISTORY: 2011 Act No. 18, Section 1, eff May 11, 2011.






CHAPTER 71 - LICENSURE OF HOSPICE PROGRAMS

SECTION 44-71-10. Short title.

This chapter may be cited as the "Hospice Licensure Act".

HISTORY: 1983 Act No. 13 Section 1.



SECTION 44-71-20. Definitions.

As used in this chapter:

(1) "Board" means the South Carolina Board of Health and Environmental Control.

(2) "Department" means the South Carolina Department of Health and Environmental Control.

(3) "Hospice" means a centrally administered, interdisciplinary health care program. This program must provide a continuum of medically supervised palliative and supportive care for the terminally ill patient and the family including, but not limited to, outpatient and inpatient services provided directly or through written agreement. Inpatient services include, but are not limited to, services provided by a hospice in a licensed hospice facility.

Admission to a hospice program of care is based on the voluntary request of the hospice patient alone or in conjunction with designated family members.

(4) "Hospice facility" means an institution, place, or building in which a licensed hospice provides room, board, and appropriate hospice services on a twenty-four hour basis to individuals requiring hospice care pursuant to the orders of a physician.

(5) "Licensee" means the individual, corporation, or public entity with whom rests the ultimate responsibility for maintaining approved standards for the hospice or hospice facility.

HISTORY: 1983 Act No. 13 Section 2; 2000 Act No. 248, Section 4.



SECTION 44-71-30. License for operation of hospice.

No person, private or public organization, political subdivision, or other governmental agency may establish, conduct, or maintain a hospice or represent itself as a hospice without first obtaining a license from the department. This license is effective for a twelve-month period following the date of issue and must prescribe by county the geographic area authorized to be served. A license issued under this chapter is not assignable or transferable and is subject to suspension or revocation at any time for failure to comply with this chapter.

HISTORY: 1983 Act No. 13 Section 3.



SECTION 44-71-40. Application for license.

A person desiring to obtain a license must file with the department an application on a form prescribed, prepared, and furnished by the department.

HISTORY: 1983 Act No. 13 Section 4.



SECTION 44-71-50. Fees.

The department is authorized to establish reasonable fees to be used in the administration of the program.

HISTORY: 1983 Act No. 13 Section 5.



SECTION 44-71-60. Regulations.

The department shall promulgate regulations which define needs, services, and standards for the care, treatment, health, safety, welfare, and comfort of patients and their families served by hospices and for the maintenance and operation of hospices, including hospice facilities, which will promote safe and adequate care and treatment of the patients and their families.

HISTORY: 1983 Act No. 13 Section 6; 2000 Act No. 248, Section 5.



SECTION 44-71-65. Hospice to comply with department regulations; not subject to nursing home or community residential care facility licensure and regulation.

Notwithstanding any other provision of law, a hospice facility must comply with the regulations promulgated by the department pursuant to this chapter and is not subject to regulations pertaining to the licensure and regulation of nursing homes or community residential care facilities.

HISTORY: 2000 Act No. 248, Section 1.



SECTION 44-71-70. Authority to issue, deny, suspend or revoke licenses.

The department is authorized to issue, deny, suspend, or revoke licenses in accordance with regulations promulgated pursuant to this section. Such regulations must include hearing procedures related to denial, suspension, or revocation of licenses.

HISTORY: 1983 Act No. 13 Section 7.



SECTION 44-71-80. Annual inspections.

Each hospice for which a license has been issued must be inspected by an authorized representative of the department at least once a year for the purpose of ensuring that the provisions of this chapter are being followed.

HISTORY: 1983 Act No. 13 Section 8.



SECTION 44-71-90. Discrimination prohibited.

Hospices must not discriminate based on age, sex, race, color, religion, or source of payment, location of patient, acceptance or provision of goods and services to patients of potential patients.

HISTORY: 1983 Act No. 13 Section 9.



SECTION 44-71-95. Hospice services by health care facility.

Nothing in this chapter may be construed to prohibit a health care facility from providing hospice services through contractual arrangements with a licensed hospice operation.

HISTORY: 2000 Act No. 248, Section 2.



SECTION 44-71-100. Rebates, kickbacks and fee-splitting prohibited.

Hospices may not participate in, or offer, or imply an offer to participate in the practice known generally as rebate, kickbacks, or fee-splitting arrangements.

HISTORY: 1983 Act No. 13 Section 10.



SECTION 44-71-110. Penalties.

Any person who violates the provisions of this chapter is guilty of a misdemeanor and upon conviction shall be fined not to exceed five hundred dollars or imprisoned for a period not to exceed six months or both.

HISTORY: 1983 Act No. 13 Section 11.






CHAPTER 74 - RADIOLOGIC TECHNOLOGISTS

SECTION 44-74-10. Short title.

This chapter may be cited as the "Medical Radiation Health and Safety Act".

HISTORY: 1999 Act No. 101, Section 1.



SECTION 44-74-20. Definitions.

As used in this chapter:

(1) "Board" means the board of the South Carolina Radiation Quality Standards Association.

(2) "Certificate" means a certificate issued by the board or by an entity recognized by the board authorizing the certificate holder to use radioactive materials or equipment emitting ionizing radiation on humans for diagnostic or therapeutic purposes in accordance with the provisions of this chapter.

(3) "Licensed practitioner" means a person licensed to practice medicine, dentistry, podiatry, chiropractic, or osteopathy in this State.

(4) "Limited practice radiographer" means a person who conducts diagnostic radiology exams limited to the performance of specific procedures or applications of ionizing radiation to specific parts of the human body.

(5) "Limited chest radiographer" means a person who conducts diagnostic radiography exams of the chest only, not to include mammography.

(6) "Nuclear medicine technologist" means a person, other than a licensed practitioner, who prepares and administers radiopharmaceutical agents to humans for diagnostic and therapeutic purposes.

(7) "Podiatric limited practice radiographer" means a person who conducts diagnostic radiology exams limited to the performance of specific procedures or applications of ionizing radiation to specific parts of the human body, working under the supervision of a licensed podiatrist.

(8) "Radiation therapist" means a person, other than a licensed practitioner, who applies radiation to humans for therapeutic purposes.

(9) "Radiographer" means a person, other than a licensed practitioner, who applies radiation to humans for diagnostic purposes including, but not limited to, mammography, cardiovascular-interventional technology, and computed tomography.

(10) "Radiologic technologist" means a person who is a limited practice radiographer, radiographer, podiatric limited practice radiographer, limited chest radiographer, radiation therapist, or nuclear medicine technologist certified by the American Registry of Radiologic Technologists or who is certified by the South Carolina Radiation Quality Standards Association or who has obtained a certificate acceptable to the South Carolina Radiation Quality Standards Association.

(11) "Direct supervision" means a certified radiographer who:

(a) reviews the procedure in relation to the student's achievement;

(b) evaluates the condition of the patient in relation to the student's knowledge;

(c) is present during the conduct of the procedure;

(d) reviews and approves the procedure; and

(e) is present during student performance of any repeat of any unsatisfactory radiograph.

HISTORY: 1999 Act No. 101, Section 1.



SECTION 44-74-30. Prohibited conduct.

(A) No person, other than a licensed practitioner or a radiologic technologist possessing a certificate from the South Carolina Radiation Quality Standards Association may use ionizing radiation or equipment emitting or detecting ionizing radiation on humans for diagnostic or therapeutic purposes.

(B) No person knowingly may employ or designate as a radiologic technologist a person who does not hold a certificate issued by the South Carolina Radiation Quality Standards Association.

(C) No person holding a certificate issued by the South Carolina Radiation Quality Standards Association may use radioactive substances or equipment emitting or detecting ionizing radiation on humans for diagnostic or therapeutic purposes unless under the direction and supervision of a licensed practitioner and unless so directed by prescription of a licensed practitioner.

(D) No person who is not certified by the South Carolina Radiation Quality Standards Association shall take, use, or exhibit the title of "limited practice radiographer", "podiatric limited practice radiographer", "limited chest radiographer", "radiographer", "radiation therapist", or "nuclear medicine technologist", or any other title, sign, display, or declaration that tends to lead the public to believe that the person is authorized to apply ionizing radiation on humans for diagnostic or therapeutic purposes.

(E) No person, other than a licensed practitioner, may operate any x-ray machinery in the health care setting, including a hospital, a mobile or temporary health care setting, or the office of a person licensed to practice any health care profession pursuant to any chapter of Title 40 of the Code of Laws of South Carolina without possessing a current valid certificate from the South Carolina Radiation Quality Standards Association.

HISTORY: 1999 Act No. 101, Section 1.



SECTION 44-74-40. Certification requirements; certification without examination; chapter construction.

(A) A radiologic technologist who is certified by the American Registry of Radiologic Technologists is deemed to have met the qualifications for certification by the South Carolina Radiation Quality Standards Association and, upon application, must be issued an initial certification without examination.

(B) Nothing in this chapter limits, enlarges, or affects the practice of a licensed practitioner.

(C) A resident physician or a student enrolled in and attending a school or college of medicine, osteopathy, chiropractic, podiatry, radiologic technology, or a curriculum approved by the South Carolina Radiation Quality Standards Association who applies ionizing radiation to humans while under the supervision of a licensed practitioner or direct supervision of a certified radiologic technologist appropriately trained to supervise the specific procedure is not required to be certified under this chapter.

HISTORY: 1999 Act No. 101, Section 1.



SECTION 44-74-50. Reporting violators; actions on complaints; certificate display; exemptions.

(A) Any person employing or allowing a person to operate x-ray machinery without possessing a certificate must be reported to the South Carolina Department of Health and Environmental Control. The South Carolina Department of Health and Environmental Control must take appropriate action against the registrant of the x-ray machinery pursuant to regulations of the South Carolina Department of Health and Environmental Control. Reports of violations can be made to the South Carolina Department of Health and Environmental Control by members of the public, licensed health care professionals, hospitals, or the South Carolina Radiation Quality Standards Association. The South Carolina Department of Health and Environmental Control must act on these complaints within ninety days. A current copy of the operators' certificate must be reviewed by the South Carolina Department of Health and Environmental Control at the time of inspection. The registrant of the equipment must display the current operators' certificates in public view.

(B) Dentists and their auxiliaries who meet the requirements of the South Carolina Dental Practice Act are exempt from the provisions of this act.

HISTORY: 1999 Act No. 101, Section 1.



SECTION 44-74-60. Association registration; board composition, compensation and powers.

(A) The South Carolina Radiation Quality Standards Association must be registered with the South Carolina Secretary of State's Office as a nonprofit corporation and recognized as a tax exempt organization under Section 501(C) of the federal Internal Revenue Code.

(B) The board must be composed of thirteen members from the below listed trade associations as follows: one member shall be a representative from the South Carolina Society of Medical Assistants, Incorporated, who is also a certified limited practice radiographer and a certified medical assistant; one member shall be a consumer from the South Carolina Radiation Standards Association; two members shall be radiologic technologists from the South Carolina Society of Radiologic Technologists (SCSRT), one of whom is employed by a hospital and from the South Carolina Health Care Alliance; one member shall be a radiologic technologist educator from the SCSRT; one member shall be a radiologic technologist of nuclear medicine from the South Carolina Society of Nuclear Medicine; one member shall be a radiation therapist from the SCSRT; three members shall be medical doctors, one doctor shall be a licensed family physician from the South Carolina Academy of Family Physicians, one doctor shall be a licensed radiologist from the South Carolina Radiological Society, and one doctor shall be a medical doctor of another specialty from the South Carolina Medical Association; one member shall be a chiropractor from the South Carolina Chiropractic Association; one member shall be a podiatrist from the South Carolina Podiatric Medical Association; and one member shall be a nonvoting representative from the South Carolina Department of Health and Environmental Control, ex officio, and from the Radiological Health Branch.

(C) The members of the board shall be appointees from the above listed trade associations and the members of the board shall serve for a term to be established by the board. The members of the board shall serve without compensation. However, the board may establish rates for mileage, subsistence, and per diem to be paid to board members not to exceed the usual payments for mileage, subsistence, and per diem as provided by law for members of state boards, committees, and commissions.

(D) The board is authorized to:

(1) establish certification qualifications for each category of radiological technologist;

(2) conduct certification examinations;

(3) certify qualified radiological technologists;

(4) establish and collect fees necessary to conduct certification examinations and administer the board; and

(5) establish continuing education requirements and terms of re-certification.

HISTORY: 1999 Act No. 101, Section 1.






CHAPTER 75 - ATHLETIC TRAINERS' ACT OF SOUTH CAROLINA

SECTION 44-75-10. Short title.

This chapter may be cited as "The Athletic Trainers' Act of South Carolina".

HISTORY: 1984 Act No. 441, Section 1.



SECTION 44-75-20. Definitions.

As used in this chapter:

(a) "Athletic trainer" means a person with specific qualifications as set forth in Section 44-75-50 who, upon the advice and consent of a licensed physician, carries out the practice of care, prevention, and physical rehabilitation of athletic injuries, and who, in carrying out these functions, may use physical modalities, including, but not limited to, heat, light, sound, cold, electricity, or mechanical devices related to rehabilitation and treatment.

(b) "Certificate" means official acknowledgment by the department that an individual has successfully completed educational and other requirements referred to in this act which entitle that individual to perform the functions and duties of an athletic trainer.

(c) "Department" means the Department of Health and Environmental Control.

(d) "Board" means the Board of Health and Environmental Control.

HISTORY: 1984 Act No. 441, Section 2; 1992 Act No. 330, Section 1.



SECTION 44-75-30. Promulgation of regulations; establishment of Athletic Trainers' Advisory Committee.

(a) The department, with the advice of the Athletic Trainers' Advisory Committee, must develop standards and prescribe regulations for the improvement of athletic training services in the State. All administrative responsibility for this program is vested in the department.

(b) An Athletic Trainers' Advisory Committee is created consisting of nine members appointed by the board. Two members must be from the department, one must be from the State Board of Medical Examiners, four must be certified athletic trainers, and two must be from the general public who are not certified or licensed in any health care field and are not connected in any way with athletic trainers.

Membership on the committee is by appointment by the board. The terms of the members are for four years or until successors are appointed except that of those first appointed four are appointed to a term of two years.

The committee must meet at least once each year to review the standards and regulations for improving athletic training services and make recommendations to the department.

HISTORY: 1984 Act No. 441, Section 3; 1990 Act No. 522, Section 2.



SECTION 44-75-40. Necessity of certification; application; administrative procedures.

(a) No person may hold himself out as an athletic trainer or perform, for compensation, any activities of an athletic trainer as defined in Section 44-75-20 without obtaining certification.

(b) Any person desiring certification as an athletic trainer must apply to the department. The department must make a determination of the applicant's qualifications and issue the appropriate certificate to the applicant.

(c) A certificate so issued is valid for a period not to exceed two years from the date of issuance and may be renewed subject to any requirements of this chapter.

(d) The department must suspend or revoke a certificate so issued at any time it is determined that the holder no longer meets the prescribed qualifications set forth by the department or has failed to provide athletic training services of a quality acceptable by the department.

(e) Any person whose application is denied, suspended, or revoked is entitled to a hearing before the board if he submits a written request to the board. Proceedings for denial, revocation, or suspension of a certificate must be conducted consistent with Act 176 of 1977 (Administrative Procedures Act).

HISTORY: 1984 Act No. 441, Section 4.



SECTION 44-75-50. Requirements for certification.

An applicant for an athletic trainer certification must pass the National Athletic Trainers' Association Board of Certification, Inc., (BOC) examination and have met the athletic training curriculum requirements of a college or university and give proof by means of a certified transcript.

HISTORY: 1984 Act No. 441, Section 5; 1992 Act No. 330, Section 2; 2006 Act No. 356, Section 1, eff June 9, 2006.



SECTION 44-75-60. Reciprocity with other states.

A certificate may be issued to any qualified athletic trainer holding certification in any other state if such other state recognizes the certificate of this State in the same manner.

HISTORY: 1984 Act No. 441, Section 6.



SECTION 44-75-70. Fees.

The department may levy fees in an amount sufficient to administer the requirements of this chapter.

HISTORY: 1984 Act No. 441, Section 7.



SECTION 44-75-80. Exemption from certification.

Nothing in this chapter prevents:

(a) Licensed, registered, or certified professionals such as physicians, nurses, physical therapists, and chiropractors from practicing their professions if they do not hold themselves out to the public by any title or description as being athletic trainers.

(b) A person from rendering services that are the same as or similar to those within the scope of practice provided for in this chapter so long as he is otherwise now employed or employed in the future as a faculty or staff member at the school in question and does not represent himself to be an athletic trainer.

(c) The continued employment of persons employed on the effective date of this chapter by the State Department of Education, local boards of education, or private secondary or elementary schools for the treatment of injuries received by students participating in school sports activities.

(d) Any person from serving as a student-trainer or in any similar position if service is carried out under the supervision of a physician or certified athletic trainer.

HISTORY: 1984 Act No. 441, Section 8.



SECTION 44-75-90. Grandfather provision.

Any person actively engaged as an athletic trainer on the effective date of this chapter must be issued a certificate if he submits proof of two years' experience as an athletic trainer within the preceding five-year period, is approved by the department, and pays any required fee.

HISTORY: 1984 Act No. 441, Section 9.



SECTION 44-75-100. Applicability to employee of athletic organization.

For purposes of this chapter, a person is engaged as an athletic trainer if the person is employed on a salary or contractual basis by an educational institution, a hospital, rehabilitation clinic, professional athletic organization, or other bona fide athletic organization and performs the duties of athletic trainer as a major responsibility of this employment.

HISTORY: 1984 Act No. 441, Section 10; 1992 Act No. 330, Section 3.



SECTION 44-75-110. Hiring of certified athletic trainers by school districts.

Nothing in this chapter may be construed to require school districts to hire certified athletic trainers.

HISTORY: 1984 Act No. 441, Section 11.



SECTION 44-75-120. Penalties.

Any person violating the provisions of this chapter is guilty of a misdemeanor and upon conviction must be punished by a fine of not less than twenty-five nor more than two hundred dollars.

HISTORY: 1984 Act No. 441 Section 12.






CHAPTER 76 - AUTOMATED EXTERNAL DEFIBRILLATORS

SECTION 44-76-10. Short title.

This act may be cited as the "South Carolina Automated External Defibrillator Act".

HISTORY: 1999 Act No. 34, Section 1.



SECTION 44-76-20. Definitions.

For purposes of this chapter:

(1) "Automated external defibrillator" or "AED" means an automated external defibrillator which is a medical device heart monitor and defibrillator that:

(a) has received approval of its pre-market notification filed pursuant to the United States Code, Title 21, Section 360(k), from the United States Food and Drug Administration;

(b) is capable of recognizing the presence or absence of ventricular fibrillation or rapid ventricular tachycardia and is capable of determining, without intervention by an operator, whether defibrillation should be performed; and

(c) upon determining that defibrillation should be performed, automatically charges and requests delivery of an electrical impulse to an individual's heart.

(2) "Health care professional" means a licensed physician, surgeon, physician's assistant, nurse practitioner, or nurse.

(3) "Designated AED user" means a person identified by the person or entity acquiring an AED who has received training in the use of an AED pursuant to this chapter.

HISTORY: 1999 Act No. 34, Section 1.



SECTION 44-76-30. Training, maintenance, testing, use and reporting requirements for automated external defibrillators.

A person or entity that acquires an AED shall:

(1) require its designated AED users to have current training in CPR and AED use by the American Heart Association, American Red Cross, American Safety and Health Institute, or National Safety Council, or training from a program that meets or exceeds the training standards of these organizations;

(2) maintain and test the AED according to the manufacturer's operational guidelines and keep written records of maintenance and testing;

(3) employ or obtain a health care professional to serve as its AED liaison;

(4) have in place an AED program approved by its AED liaison which includes CPR and AED training, AED protocol or guidelines, AED deployment strategies, and an AED equipment maintenance plan;

(5) include in its AED protocol or guidelines that a person who renders emergency care or treatment to a person in cardiac arrest caused by ventricular fibrillation/tachycardia by using an AED must activate the emergency medical services system or 911 as soon as possible; and

(6) report any clinical use of the AED to the AED liaison.

HISTORY: 1999 Act No. 34, Section 1; 2008 Act No. 206, Section 3, eff May 14, 2008.



SECTION 44-76-40. Immunity from civil liability for use of automated external defibrillator.

(1) Any person or entity acting in good faith and gratuitously shall be immune from civil liability for the application of an AED unless the person was grossly negligent in the application.

(2) Any designated AED users meeting the requirements of Section 44-76-30(1) and acting according to the required training shall be immune from civil liability for the application of an AED unless the application was grossly negligent.

(3) A person or entity acquiring an AED and meeting the requirements of Section 44-76-30 or an AED liaison meeting the requirements of Section 44-76-30 shall be immune from civil liability for the application of an AED by any person or entity described in items (1) or (2) of this section.

(4) A prescribing physician shall be immune from civil liability for authorizing the purchase of an AED, unless the authorization was grossly negligent.

(5) Any person or entity, acting in good faith and gratuitously, that teaches or provides a training program for cardiopulmonary resuscitation that includes training in the use of an automated external defibrillator is immune from civil liability for providing this training for use if the:

(a) person or entity has provided the training in accordance with the guidelines and policies of a national training organization, as defined in Section 44-76-30(1);

(b) person providing the training is authorized to deliver that course or curriculum; and

(c) training delivery was not grossly negligent.

HISTORY: 1999 Act No. 34, Section 1; 2008 Act No. 206, Section 1, eff May 14, 2008.



SECTION 44-76-50. Applicability of chapter.

The provisions of this chapter do not apply to emergency medical services, a physician's office, or a health care facility as defined in Section 44-7-130(10).

HISTORY: 1999 Act No. 34, Section 1.






CHAPTER 77 - DEATH WITH DIGNITY ACT

SECTION 44-77-10. Short title.

This chapter may be cited as the Death With Dignity Act.

HISTORY: 1986 Act No. 341, Section 1; 1988 Act No. 586.



SECTION 44-77-20. Definitions.

As used in this chapter:

(1) "Declarant" means a person who has signed a declaration in accordance with Sections 44-77-40 and 44-77-50, in accordance with earlier, current, or future versions of this chapter, or in accordance with the law of another state if the declaration provided for by the law expresses an intent that is substantially the same as the intent of the declaration provided in Section 44-77-40.

(2) "Life-sustaining procedures" means any medical procedures or intervention which would serve only to prolong the dying process and where, in the judgment of the attending physician, death will occur whether or not the procedures are utilized. Life-sustaining procedures do not include the administration of medication or other treatment for comfort care or alleviation of pain. The declarant shall indicate in the declaration whether the provision of nutrition and hydration through medically or surgically implanted tubes is to be treated as a life-sustaining procedure. Pursuant to a lawfully executed declaration if the declarant fails to give instructions by initialing the appropriate statements concerning nutrition and hydration, nutrition and hydration necessary for comfort care or alleviation of pain will be provided.

(3) "Physician" means a person licensed to practice medicine.

(4) "Terminal condition" means an incurable or irreversible condition that, within reasonable medical judgment, could cause death within a reasonably short period of time if life-sustaining procedures are not used.

(5) "Active treatment" means the standard of reasonable professional care that would be rendered by a physician to a patient in the absence of a declaration including, but not limited to, hospitalization and medication.

(6) "Person" means an individual, partnership, committee, association, corporation, hospital, or other organization or group.

(7) "Permanent unconsciousness" means a medical diagnosis, consistent with accepted standards of medical practice, that a person is in a persistent vegetative state or some other irreversible condition in which the person has no neocortical functioning, but only involuntary vegetative or primitive reflex functions controlled by the brain stem.

HISTORY: 1986 Act No. 341, Section 2; 1988 Act No. 586; 1991 Act No. 149, Section 2.



SECTION 44-77-30. When life-sustaining procedures may be withheld.

If a person eighteen years of age or older adopts a declaration that is substantially in the form provided in Section 44-77-50, whether executed before or after an amendment is made to the form, and that on its face is duly executed, witnessed, and authenticated as provided in Section 44-77-40 or on its face is in compliance with the law of the state of the declarant's domicile at the time that the declaration is adopted, if the declaration provided for by the law expresses an intent that is substantially the same as the intent of the declaration provided in Section 44-77-40, and the person's present condition is certified to be terminal or to be in a state of permanent unconsciousness by two physicians who personally have examined the declarant, one of whom is the declarant's attending physician, and the other of whom is a physician other than the attending physician, then life-sustaining procedures may be withheld or withdrawn upon the direction and under the supervision of the attending physician. A certification based upon a diagnosis of permanent unconsciousness may not be made until the declarant has remained unconscious for at least ninety consecutive days, or at any time if the declarant has experienced massive destruction or atrophy of the cortex as evidenced by neurodiagnostic studies or gross inspection of the brain, or some other characteristic of the declarant's condition allows a diagnosis of permanent unconsciousness to be made with a high degree of medical certainty.

All patients with life-threatening conditions that are diagnosed as terminal or in a state of permanent unconsciousness must be administered active treatment for at least six hours following the diagnosis before the physician may give effect to a declaration.

HISTORY: 1986 Act No. 341, Section 3; 1988 Act No. 586; 1991 Act No. 149, Section 3.



SECTION 44-77-40. Validity of declaration.

A declaration is valid:

(1) which expresses substantially in the form set forth in Section 44-77-50 a desire of the declarant that no life-sustaining procedures be used to prolong dying if his condition is terminal or if he is permanently unconscious and states that the declarant is aware that the declaration authorizes a physician to withhold or withdraw life-sustaining procedures;

(2) which has been dated and signed by the declarant in the presence of an officer authorized to administer oaths under the laws of the state where the signing occurs and in the presence of two witnesses, one of whom may be the officer authorized to administer oaths, who state in an affidavit as set forth in Section 44-77-50 that, to the extent they have knowledge of their status, they are not related to the declarant by blood, marriage, or adoption, either as a spouse, lineal ancestor, descendant of the parents of the declarant, or spouse of any of them, not directly financially responsible for the person's medical care, not entitled to a portion of the estate of the declarant upon his decease under a will of the declarant then existing or as an heir by intestate succession, and not a beneficiary of a life insurance policy of the declarant, and who state that no more than one witness is an employee of a health facility in which the declarant is a patient and that no witness to the declaration is the attending physician or an employee of the attending physician or a person who has a claim against a portion of the estate of the declarant upon his decease at the time of the execution of the declaration;

(3) which, if the declarant is a patient in a hospital or a resident in a nursing care facility at the time the declaration is executed, has been witnessed by an ombudsman as designated by the State Ombudsman, Office of the Governor, with the ombudsman acting as one of the two witnesses and having the same qualifications as a witness as provided in this section. The intent of this item is to recognize that some residents in nursing care facilities may be so insulated from a voluntary decision-making role, by virtue of the custodial nature of their care, as to require special assurance that they are capable of wilfully and voluntarily executing a declaration; and

(4) which accompanying affidavit has been subscribed by the two witnesses and sworn to by at least one of the two witnesses in the presence of the declarant, and of each other, and of an officer authorized to administer oaths under the laws of the state where the signing occurs. A witness to a declaration who is also an officer authorized to administer oaths under the laws of this State may notarize the signature of the other witness of the declaration in the manner provided by Section 44-77-50.

HISTORY: 1986 Act No. 341, Section 4; 1988 Act No. 586; 1991 Act No. 149, Section 4.



SECTION 44-77-50. Form of declaration.

The declaration must be substantially in the following form with the procedure and requirements for revocation of the declaration appearing either in boldface print or in all upper case letters, the characters in either case being of at least the same size as used in the rest of the declaration:

STATE OF SOUTH CAROLINA DECLARATION

COUNTY OF ________ OF A DESIRE FOR A

NATURAL DEATH

I, __________, Declarant, being at least eighteen years of age and a resident of and domiciled in the City of __________, County of __________, State of South Carolina, make this Declaration this ___ day of __________, 19___.

I wilfully and voluntarily make known my desire that no life-sustaining procedures be used to prolong my dying if my condition is terminal or if I am in a state of permanent unconsciousness, and I declare:

If at any time I have a condition certified to be a terminal condition by two physicians who have personally examined me, one of whom is my attending physician, and the physicians have determined that my death could occur within a reasonably short period of time without the use of life-sustaining procedures or if the physicians certify that I am in a state of permanent unconsciousness and where the application of life-sustaining procedures would serve only to prolong the dying process, I direct that the procedures be withheld or withdrawn, and that I be permitted to die naturally with only the administration of medication or the performance of any medical procedure necessary to provide me with comfort care.

INSTRUCTIONS CONCERNING ARTIFICIAL NUTRITION AND HYDRATION

INITIAL ONE OF THE FOLLOWING STATEMENTS

If my condition is terminal and could result in death within a reasonably short time,

__________ I direct that nutrition and hydration BE PROVIDED through any medically indicated means, including medically or surgically implanted tubes.

__________ I direct that nutrition and hydration NOT BE PROVIDED through any medically indicated means, including medically or surgically implanted tubes.

INITIAL ONE OF THE FOLLOWING STATEMENTS

If I am in a persistent vegetative state or other condition of permanent unconsciousness,

__________ I direct that nutrition and hydration BE PROVIDED through any medically indicated means, including medically or surgically implanted tubes.

__________ I direct that nutrition and hydration NOT BE PROVIDED through any medically indicated means, including medically or surgically implanted tubes.

In the absence of my ability to give directions regarding the use of life-sustaining procedures, it is my intention that this Declaration be honored by my family and physicians and any health facility in which I may be a patient as the final expression of my legal right to refuse medical or surgical treatment, and I accept the consequences from the refusal.

I am aware that this Declaration authorizes a physician to withhold or withdraw life-sustaining procedures. I am emotionally and mentally competent to make this Declaration.

APPOINTMENT OF AN AGENT (OPTIONAL)

1. You may give another person authority to revoke this declaration on your behalf. If you wish to do so, please enter that person's name in the space below.

Name of Agent with Power to Revoke:___

Address:___

Telephone Number:___

2. You may give another person authority to enforce this declaration on your behalf. If you wish to do so, please enter that person's name in the space below.

Name of Agent with Power to Enforce:___

Address:___

Telephone Number:___

REVOCATION PROCEDURES

THIS DECLARATION MAY BE REVOKED BY ANY ONE OF THE FOLLOWING METHODS. HOWEVER, A REVOCATION IS NOT EFFECTIVE UNTIL IT IS COMMUNICATED TO THE ATTENDING PHYSICIAN.

(1) BY BEING DEFACED, TORN, OBLITERATED, OR OTHERWISE DESTROYED, IN EXPRESSION OF YOUR INTENT TO REVOKE, BY YOU OR BY SOME PERSON IN YOUR PRESENCE AND BY YOUR DIRECTION. REVOCATION BY DESTRUCTION OF ONE OR MORE OF MULTIPLE ORIGINAL DECLARATIONS REVOKES ALL OF THE ORIGINAL DECLARATIONS;

(2) BY A WRITTEN REVOCATION SIGNED AND DATED BY YOU EXPRESSING YOUR INTENT TO REVOKE;

(3) BY YOUR ORAL EXPRESSION OF YOUR INTENT TO REVOKE THE DECLARATION. AN ORAL REVOCATION COMMUNICATED TO THE ATTENDING PHYSICIAN BY A PERSON OTHER THAN YOU IS EFFECTIVE ONLY IF:

(a) THE PERSON WAS PRESENT WHEN THE ORAL REVOCATION WAS MADE;

(b) THE REVOCATION WAS COMMUNICATED TO THE PHYSICIAN WITHIN A REASONABLE TIME;

(c) YOUR PHYSICAL OR MENTAL CONDITION MAKES IT IMPOSSIBLE FOR THE PHYSICIAN TO CONFIRM THROUGH SUBSEQUENT CONVERSATION WITH YOU THAT THE REVOCATION HAS OCCURRED.

TO BE EFFECTIVE AS A REVOCATION, THE ORAL EXPRESSION CLEARLY MUST INDICATE YOUR DESIRE THAT THE DECLARATION NOT BE GIVEN EFFECT OR THAT LIFE-SUSTAINING PROCEDURES BE ADMINISTERED;

(4) IF YOU, IN THE SPACE ABOVE, HAVE AUTHORIZED AN AGENT TO REVOKE THE DECLARATION, THE AGENT MAY REVOKE ORALLY OR BY A WRITTEN, SIGNED, AND DATED INSTRUMENT. AN AGENT MAY REVOKE ONLY IF YOU ARE INCOMPETENT TO DO SO. AN AGENT MAY REVOKE THE DECLARATION PERMANENTLY OR TEMPORARILY.

(5) BY YOUR EXECUTING ANOTHER DECLARATION AT A LATER TIME.

______________________

Signature of Declarant

STATE OF ________ AFFIDAVIT

COUNTY OF ________

We, __________ and __________, the undersigned witnesses to the foregoing Declaration, dated the ___ day of __________, 19___, at least one of us being first duly sworn, declare to the undersigned authority, on the basis of our best information and belief, that the Declaration was on that date signed by the declarant as and for his DECLARATION OF A DESIRE FOR A NATURAL DEATH in our presence and we, at his request and in his presence, and in the presence of each other, subscribe our names as witnesses on that date. The declarant is personally known to us, and we believe him to be of sound mind. Each of us affirms that he is qualified as a witness to this Declaration under the provisions of the South Carolina Death With Dignity Act in that he is not related to the declarant by blood, marriage, or adoption, either as a spouse, lineal ancestor, descendant of the parents of the declarant, or spouse of any of them; nor directly financially responsible for the declarant's medical care; nor entitled to any portion of the declarant's estate upon his decease, whether under any will or as an heir by intestate succession; nor the beneficiary of a life insurance policy of the declarant; nor the declarant's attending physician; nor an employee of the attending physician; nor a person who has a claim against the declarant's decedent's estate as of this time. No more than one of us is an employee of a health facility in which the declarant is a patient. If the declarant is a resident in a hospital or nursing care facility at the date of execution of this Declaration, at least one of us is an ombudsman designated by the State Ombudsman, Office of the Governor.

____________________ Witness

____________________ Witness

Subscribed before me by __________, the declarant, and subscribed and sworn to before me by __________, the witnesses, this ___ day of __________, 19___.

____________

Signature

Notary Public for ____________________

My commission expires: ____________

SEAL

HISTORY: 1986 Act No. 341, Section 5; 1988 Act No. 586; 1991 Act No. 149, Section 5.



SECTION 44-77-65. Supplementation of declaration under prior or foreign law with artificial nutrition and hydration instructions.

A declarant whose declaration is executed in accordance with earlier versions of this chapter or in accordance with the law of another state may supplement that declaration by executing a document containing the provisions for "Instructions Concerning Artificial Nutrition and Hydration" as provided for in Section 44-77-50 which must be signed by the declarant and witnessed in accordance with this chapter.

HISTORY: 1991 Act No. 149, Section 9.



SECTION 44-77-70. Ineffectiveness of declaration during course of declarant's pregnancy.

If a declarant has been diagnosed as pregnant, the Declaration is not effective during the course of the declarant's pregnancy.

HISTORY: 1986 Act No. 341, Section 5B; 1988 Act No. 586.



SECTION 44-77-80. Revocation of declaration.

The Declaration may be revoked:

(1) by being defaced, torn, obliterated, or otherwise destroyed in expression of the declarant's intent to revoke by the declarant or by some person in the presence of and by the direction of the declarant. Revocation by destruction of one or more of multiple original declarations revokes all of the original declarations. The revocation of the original declarations actually not destroyed becomes effective only upon communication to the attending physician. The attending physician shall record in the declarant's medical record the time and date when the physician received notification of the revocation;

(2) by a written revocation signed and dated by the declarant expressing his intent to revoke. The revocation becomes effective only upon communication to the attending physician. The attending physician shall record in the declarant's medical record the time and date when the physician received notification of the written revocation;

(3) by an oral expression by the declarant of his intent to revoke the Declaration. The revocation becomes effective only upon communication to the attending physician by the declarant. However, an oral revocation made by the declarant becomes effective upon communication to the attending physician by a person other than the declarant if:

(a) the person was present when the oral revocation was made;

(b) the revocation was communicated to the physician within a reasonable time;

(c) the physical or mental condition of the declarant makes it impossible for the physician to confirm through subsequent conversation with the declarant that the revocation has occurred. The attending physician shall record in the declarant's medical record the time, date, and place of the revocation and the time, date, and place, if different, of when the physician received notification of the revocation. To be effective as a revocation, the oral expression clearly must indicate the declarant's desire that the declaration not be given effect or that life-sustaining procedures be administered;

(4) by a written, signed, and dated revocation or by an oral revocation by the declarant's designee, the designee's name and address being supplied in the declaration, expressing the designee's intent to permanently or temporarily revoke the declaration. The revocation becomes effective only upon communication to the attending physician by the designee. The attending physician shall record in the declarant's medical record the time, date, and place of the revocation and the time, date, and place, if different, of when the physician received notification of the revocation. A designee may revoke only if the declarant is incompetent to do so.

(5) by the declarant's execution of a subsequent declaration.

HISTORY: 1986 Act No. 341, Section 6; 1988 Act No. 586; 1991 Act No. 149, Section 6.



SECTION 44-77-85. Agent may be appointed to effectuate declaration.

The declarant may indicate in the declaration whether he wants to appoint an agent to act on his behalf in assuring that the declaration is given effect by petitioning the court of common pleas for an order directing providers to withhold or withdraw treatment as provided in the declaration. The authority of a person designated pursuant to this section is not affected by the subsequent appointment of a guardian or by the declarant's execution of a durable power of attorney before or after execution of the declaration. If the agent is not reasonably available, or is unable or unwilling to ensure that the declaration be given effect, an interested person may petition the court of common pleas for an order directing providers to withhold or withdraw treatment as provided in the declaration. Nothing in this section alters the self-executing nature of a declaration or requires that a court order be obtained or other affirmative action be taken to make the declaration valid or to bring about its implementation. This section does not apply to a declaration that has been revoked as provided in Section 44-77-80.

HISTORY: 1991 Act No. 149, Section 1.



SECTION 44-77-90. Reliance on declaration; presumption of good faith; immunity from liability.

After certification of a terminal condition or a state of permanent unconsciousness, any person who relies on a declaration which on its face appears to have been executed in accordance with the provisions of this chapter, of which he has no actual notice of revocation, and who withholds or withdraws or participates in the withholding or withdrawal of life-sustaining procedures from the terminally ill or permanently unconscious patient who executed the declaration, is presumed to be acting in good faith. A physician who in good faith certifies that a patient's condition is terminal or that the patient is permanently unconscious is not subject to liability merely on account of certification. Any person who in good faith and in accordance with the provisions of this chapter participates in the withholding or withdrawal of life-sustaining procedures from the patient is not subject to criminal or civil liability on account of the withholding or withdrawal. The immunity from civil liability does not extend to cases in which a physician deviates from standards of reasonable medical care in connection with the decision to withhold or withdraw.

HISTORY: 1986 Act No. 341, Section 7; 1988 Act No. 586; 1991 Act No. 149, Section 7.



SECTION 44-77-100. Substitution of willing physician or health care worker for one unwilling to effectuate declaration.

A physician or health care facility electing for any reason not to participate in the withholding or withdrawal of life-sustaining procedures in accordance with a declaration executed under this chapter shall make a reasonable effort to locate a physician or health care facility that will effectuate the declaration and has a duty to transfer the patient to that physician or facility. A failure by a physician to effectuate the declaration of a terminal patient constitutes unprofessional conduct if the physician fails or refuses to make reasonable efforts to effect the transfer of the patient to another physician who will effectuate the declaration. If a nurse or other employee of a health care facility informs the physician or health care facility that the employee does not wish to participate in the withholding or withdrawal of life-sustaining procedures from a declarant, the physician or health care facility shall make a reasonable effort to effectuate the declaration without the participation of the employee.

HISTORY: 1986 Act No. 341, Section 8; 1988 Act No. 586; 1991 Act No. 149, Section 10.



SECTION 44-77-110. Execution and consummation of declaration as not constituting suicide.

The execution and consummation of declarations made in accordance with Sections 44-77-40 and 44-77-50 do not constitute suicide for any purpose.

HISTORY: 1986 Act No. 341, Section 9; 1988 Act No. 586.



SECTION 44-77-120. Declaration as a condition for insurance, receipt of medical treatment, or admission to hospital or nursing home.

No person may be required to sign a declaration in accordance with Sections 44-77-40 and 44-77-50 as a condition for becoming insured under any insurance contract or for receiving any medical treatment or as a condition of being admitted to a hospital or nursing home facility.

HISTORY: 1986 Act No. 341, Section 10; 1988 Act No. 586.



SECTION 44-77-130. Chapter not to be construed to authorize or approve mercy killing.

Nothing in this chapter may be construed to authorize or approve mercy killing, or to permit any affirmative or deliberate act or omission to end life other than to permit the natural process of dying.

HISTORY: 1986 Act No. 341, Section 11; 1988 Act No. 586.



SECTION 44-77-140. No presumption as to intent to arise from absence of declaration; other legal rights not impaired.

The absence of a declaration by an adult patient does not give rise to a presumption as to his intent to consent to or refuse life-sustaining procedures. This chapter applies only to persons who have executed a declaration in accordance with this chapter. Nothing in this chapter impairs any other legal right or legal responsibility which a person may have to effect the withholding or withdrawal or the provision of life-sustaining procedures in any lawful manner.

HISTORY: 1986 Act No. 341, Section 12; 1988 Act No. 586; 1991 Act No. 149, Section 11; 1997 Act No. 23, Section 1.



SECTION 44-77-160. Penalties.

(A) If any person coerces or fraudulently induces another person to execute a declaration under this chapter, falsifies or forges a declaration, or wilfully conceals, cancels, obliterates, or destroys a revocation of a declaration, and the declarant dies as a result of the withdrawal of treatment or nontreatment in reliance on the declaration, that person is subject to prosecution in accordance with the criminal laws of this State.

(B) Nothing in this chapter prohibits any person from informing another person of the existence of this chapter, delivering to another person a copy of this chapter or a form of declaration, or counseling another person in good faith concerning the execution of a declaration.

(C) If any person wilfully conceals, cancels, defaces, obliterates, or damages the declaration of another without the declarant's consent or falsifies or forges a revocation of the declaration of another, that person breaches a duty owed to the declarant and is responsible for payment of any expenses or other damages incurred as a result of the wrongful act.

HISTORY: 1986 Act No. 341, Section 14; 1988 Act No. 586.






CHAPTER 78 - EMERGENCY SERVICES NON-RESUSCITATION ORDER

SECTION 44-78-10. Short title.

This chapter may be cited as the Emergency Medical Services Do Not Resuscitate Order Act.

HISTORY: 1994 Act No. 485, Section 2.



SECTION 44-78-15. Definitions.

As used in this chapter:

(1) "Do not resuscitate order for emergency services" means a document made in accordance with this article to prevent EMS personnel from employing resuscitative measures or any other medical process that would only extend the patient's suffering with no viable medical reason to perform the procedure;

(2) "EMS personnel" means emergency medical personnel certified by the South Carolina Department of Health and Environmental Control, and for purposes of this chapter, "EMS personnel" includes first responders who have completed a Department of Health and Environmental Control approved medical first responder program;

(3) "Health care provider" means a person licensed to practice medicine or osteopathy pursuant to Title 40, Chapter 47;

(4) "Palliative treatment" means the degree of treatment which must be provided to a patient in the routine delivery of emergency medical services, which assures the comfort and alleviation of pain and suffering to all extents possible, regardless of whether the patient has executed a document as provided for in this chapter;

(5) "Resuscitative treatment" means artificial stimulation of the cardiopulmonary systems of the human body, through either electrical, mechanical, or manual means including, but not limited to, cardiopulmonary resuscitation;

(6) "Terminal condition" means an incurable or irreversible condition that within reasonable medical judgment could cause death within a reasonably short period of time if life sustaining procedures are not used.

HISTORY: 1994 Act No. 485, Section 2.



SECTION 44-78-20. Terminal patient may request health care provider to execute "do not resuscitate order for emergency services"; conditions.

A patient who has a terminal condition or a surrogate for a patient with a terminal condition under the Adult Health Care Consent Act or an agent of a person with a terminal condition named by the patient in a Health Care Power of Attorney may request a health care provider responsible for the care of the patient to execute a "do not resuscitate order for emergency services" if the following conditions apply:

(1) the patient has a terminal condition;

(2) the terminal condition has been diagnosed by a health care provider and the health care provider's record establishes the time, date, and medical condition which gives rise to the diagnosis of a terminal condition.

HISTORY: 1994 Act No. 485, Section 2.



SECTION 44-78-25. Duties of EMS personnel when presented with "do not resuscitate order".

When called to render emergency medical services, EMS personnel must not use any resuscitative treatment if the patient has a "do not resuscitate order for emergency services" and the document is presented to the EMS personnel upon their arrival. EMS personnel must provide that degree of palliative care called for under the circumstances which exist at the time treatment is rendered.

HISTORY: 1994 Act No. 485, Section 2.



SECTION 44-78-30. Required form for "do not resuscitate order"; revocation procedure.

A document purporting to be a "do not resuscitate order" for EMS purposes must be in substantially the following form:

NOTICE TO EMS PERSONNEL

This notice is to inform all emergency medical personnel who may be called to render assistance to __________ he/she has a terminal condition which has been diagnosed by me and has specifically requested that no resuscitative efforts including artificial stimulation of the cardiopulmonary system by electrical, mechanical, or manual means be made in the event of cardiopulmonary arrest.

REVOCATION PROCEDURE

THIS FORM MAY BE REVOKED BY AN ORAL STATEMENT BY THE PATIENT TO EMS PERSONNEL OR BY MUTILATING, OBLITERATING, OR DESTROYING THE DOCUMENT IN ANY MANNER.

Date:__________

____________________

Patient's signature (or surrogate or agent)

____________________

Physician's signature

____________________

Physician's address

____________________

Physician's telephone number

HISTORY: 1994 Act No. 485, Section 2.



SECTION 44-78-35. Liability of health care provider or EMS personnel regarding "do not resuscitate order".

No health care provider or EMS personnel is liable for any damages or may be the subject of disciplinary proceedings or may be subject to civil or criminal liability due to:

(1) issuing a "do not resuscitate order for emergency medical services";

(2) good faith reliance on a "do not resuscitate order for emergency medical services" resulting in:

(a) the withholding of resuscitative treatment; or

(b) the withholding of resuscitative treatment already in progress once a duly executed "do not resuscitate order for emergency medical services" is identified;

(3) initiating resuscitative treatment on a "do not resuscitate patient" if EMS personnel were unaware of the existence of the order or if EMS personnel reasonably and in good faith believed the "do not resuscitate order" had been cancelled or revoked; or

(4) initiating resuscitative treatment on a "do not resuscitate patient" where in the best medical judgment of EMS personnel, the care was necessary to relieve pain or suffering or to provide comfort care to the patient.

HISTORY: 1994 Act No. 485, Section 2.



SECTION 44-78-40. Full resuscitative measures required in absence of order.

In the absence of a "do not resuscitate order for emergency medical services", EMS personnel shall give full resuscitative measures as are medically indicated in all cases.

HISTORY: 1994 Act No. 485, Section 2.



SECTION 44-78-45. Health care provider or EMS personnel must honor order or transfer care of patient.

A health care provider and an EMS personnel shall follow the request of the patient and must not provide resuscitative measures when the patient has a "do not resuscitate order for emergency medical services". A health care provider or EMS personnel who cannot honor the order must immediately transfer care of the patient to an EMS personnel or health care provider who will honor the order.

HISTORY: 1994 Act No. 485, Section 2.



SECTION 44-78-50. Chapter not condonation of mercy killing; minors ineligible for "do not resuscitate orders"; compliance with article not suicide.

(A) Nothing in this chapter may be construed to condone, authorize, or approve mercy killing or euthanasia or to permit any affirmative action or deliberate act to end life other than to allow the natural process of dying.

(B) No person under the age of eighteen years may request or receive a "do not resuscitate order for emergency medical services" as provided for in this article.

(C) The withholding of resuscitative measures pursuant to this article does not constitute suicide for any purpose.

HISTORY: 1994 Act No. 485, Section 2.



SECTION 44-78-60. Means of revocation of "do not resuscitate order".

A "do not resuscitate order for emergency services" may be revoked by an oral statement by the patient to EMS personnel or by mutilating, obliterating, or destroying the document in any manner.

HISTORY: 1994 Act No. 485, Section 2.



SECTION 44-78-65. Regulations to provide direction to emergency personnel in identifying patients having "do not resuscitate orders".

The South Carolina Department of Health and Environmental Control shall promulgate regulations necessary to provide direction to emergency personnel in identifying patients who have a "do not resuscitate order for emergency services".

HISTORY: 1994 Act No. 485, Section 2.






CHAPTER 79 - PHYSICAL FITNESS SERVICES ACT

SECTION 44-79-10. Short title.

This chapter may be cited as the Physical Fitness Services Act.

HISTORY: 1985 Act No. 165, Section 1.



SECTION 44-79-20. Definitions.

As used in this chapter:

(1) "Physical fitness services" means facilities or services for the development of physical fitness through exercise or weight control. The term includes the facilities and services of health or exercise centers, clubs, studios, or classes; health spas; weight control centers, clinics, or studios; figure salons; tanning centers; and athletic or sport clubs. It does not include rehabilitative therapy administered by a licensed physical therapist.

(2) "Customer" or "member" means a person who contracts for the use of physical fitness services.

(3) "Major facility" means swimming pool, whirlpool, tennis courts, racquet or handball courts, indoor or outdoor track, gymnasium with exercise equipment, calisthenic room, or similar collection of physical fitness equipment.

(4) "Major service" means locations which have offices, treatment rooms, or counseling rooms but no major facilities and other treatments, visits, or sessions to reduce and control weight.

(5) "Center" means any person or organization which, for profit, offers physical fitness services, whether at multiple outlets bearing the same name or a single outlet. Any subsidiary of a center, operating under the same name and offering such services, is a part of the center.

(6) "Outlet" means a separate location of a center which is not physically connected with another center but which uses the same name.

(7) "Administrator" means the administrator of the South Carolina Department of Consumer Affairs.

HISTORY: 1985 Act No. 165, Section 1; 1989 Act No. 69, Section 1.



SECTION 44-79-30. Credit contract requirements.

(A) Every prepaid or credit contract for physical fitness services of over three months' duration or over two hundred dollars in amount must conform to the following requirements:

(1) the contract must be in writing, and a copy must be given to the customer at the time he signs it;

(2) the contract shall state clearly the street address or location of the center and outlets which the member may use at the time the contract is executed and the major facilities or major services which each offers;

(3) the contract shall reveal the finance charge, if any, which the member agrees to pay;

(4) if the customer executes a promissory note in connection with the contract, the contract shall clearly indicate whether the promissory note is assignable paper and whether it may be discounted and sold to third parties. Assignment of the promissory note does not affect the right of the member to cancel the contract or the method by which the cancellation may be made;

(5) the contract must contain a right to cancel provision in the following language:

"CUSTOMER'S RIGHT TO CANCEL

(a) You may cancel this contract by sending notice of your wish to cancel to the center before midnight of the third business day after you sign the contract. 'Business day' means Monday through Friday excluding state holidays and federal holidays. This notice must be sent certified mail to the following:

______________________________

Within thirty days of receipt of this notice, the center shall return any payments made and any note or other evidence of indebtedness. If you use the seller's facilities or services, the center may deduct a reasonable fee from the payments being returned based on the actual fee paid divided on a pro rata share by the number of days used by the customer.

(b) In addition, you or your estate may also cancel the contract at any time by written notice to the center at the above address if the following circumstances occur:

(1) the customer's death;

(2) substantial physical disability, certified by a physician, which makes it permanently impossible for the customer to use the center's services;

(3) the customer's permanent relocation to a residence over fifty miles distant from an outlet operated by the center, if the center is unable to arrange for the customer's use of another center with equivalent major facilities and services.

The center may require presentation of information to substantiate that one of these circumstances has occurred.

If the contract is cancelled because of disability, death, or permanent change of residence, the center shall return any note or other evidence of indebtedness and unearned prepayments as follows: For each month that the contract was in effect, the center is entitled to the rate a month or a treatment which it would have charged if the contract had initially been one for the number of months or the number of treatments for which the contract was actually in effect. The rate is to be determined from a fee schedule in effect on the date of the contract.

(c) The right of cancellation shall affect only the financial obligations under the contract and customer's right to use the center's physical fitness services."

(6) services such as personal training, personal fitness testing, and daily visitor fees that are not subject to being refunded must be clearly stated in the contract;

(7) Any contractual provision allowing more liberal rights of cancellation than set forth in this chapter may be substituted for the notice required in this chapter.

(B) A contract is not required for personal training, private consultations, and fitness testing rendered on an hourly basis unless they are part of a package of over three hundred dollars.

HISTORY: 1985 Act No. 165, Section 1; 1992 Act No. 380, Section 1; 1994 Act No. 312, Section 1.



SECTION 44-79-40. Prohibited contractual provisions.

No contract for physical fitness services may:

(1) have a duration of longer than twenty-four months, nor a duration measured by the life of the customer, the life of the center, or any similar indefinite term; provided, however, if a center demonstrates financial responsibility to the administrator of the Department of Consumer Affairs and has been in operation for five or more years in this State, it may offer contracts for physical fitness services for a duration of up to thirty-six months if approved in writing by the administrator;

(2) waive the required provisions of this chapter;

(3) provide that a right of action or defense of the customer may be cut off by assignment of the contract to a third person.

HISTORY: 1985 Act No. 165, Section 1; 1986 Act No. 467, Section 2; 2008 Act No. 298, Section 1, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 44-79-50. Unenforceability of prohibited contractual provisions.

Any provision of any contract for physical fitness services which does not comply with this chapter is unenforceable against the member.

HISTORY: 1985 Act No. 165, Section 1.



SECTION 44-79-60. Permissible contractual provisions.

A contract for physical fitness services may contain clauses which:

(1) provide for extension of the term of the agreement for a period equal to a period of temporary disability or pregnancy of the customer, or for any other just or reasonable cause;

(2) specify that the written contract constitutes the entire agreement between the parties;

(3) provide for a renewal option, for a duration longer than one month but not more than twelve months, which to be enforceable must be exercised by the buyer in writing, or by payment by the buyer of part or all of the renewal price. A renewal option for a duration longer than one month may be exercised only near the expiration of any previous contract and for not more than twelve months;

(4) provide for an automatic renewal option, for a duration of no longer than one month, which to be enforceable must be disclosed in bold type of at least fourteen-point font on the front page of the contract and must be initialed by the customer. The customer will be given the ability to opt-in to the automatic renewal provision at the time the initial contract is executed by initialing an opt-in provision. Near the expiration of the initial contract, the facility shall notify the customer in writing at the customer's last known address of the automatic renewal option which the customer selected at the time the initial contract was executed. Price may not increase or decrease in an automatically renewed contract without written notice to the customer of at least thirty but not more than sixty days prior to the effective date of the change in price;

(5) specify that cancellation of a contract voids automatic renewal provisions.

HISTORY: 1985 Act No. 165, Section 1; 2008 Act No. 298, Section 2, eff upon approval (became law without the Governor's signature on June 12, 2008).



SECTION 44-79-70. Rights against successors to contract.

Any right of action or defense which the member may raise based on the contract for physical fitness services is preserved against any assignee or successor to the contract.

HISTORY: 1985 Act No. 165, Section 1.



SECTION 44-79-80. Financial responsibility requirements; certificates of authority.

(1) Every center which enters into prepaid or credit contracts for physical fitness services of over three months' duration or over two hundred dollars in amount shall maintain with the administrator a surety bond in a sum to be determined by the administrator based on the estimated future costs to service contracts sold, but not to exceed fifty thousand dollars.

(2) In lieu of the bond required in this section, the center may furnish under penalty of perjury information which reasonably demonstrates financial responsibility as will enable the center to satisfy the possible claims against the bond. In the event the center is controlled by, under common control with, or controls other corporations and the other corporation agrees in writing to satisfy the claims against a bond allowed under this section, the financial responsibility of the other corporation must be considered in determining the requirement for a bond. In determining whether the center has the requisite financial responsibility, the administrator may consider the operating and business history, reputation, and management within and without the State, as well as the operating and business history and reputation of any business controlled by, under common control with, or controlling the center. The provisions of subsections (1) and (2) of this section do not apply to physical fitness service facilities that have been in operation for five years or more on the effective date of this Chapter.

(3) Each center is required to notify the administrator upon substantial change of its financial status and to submit an annual report.

(4) No person may offer physical fitness services in this State without first obtaining a certificate of authority from the administrator. A certificate of authority must be issued by the administrator upon submission of items (a) through (f) of this section. The applicant must submit:

(a) A formal application for the certificate in such form and detail as the administrator requires.

(b) A certified copy of its charter or articles of incorporation and its bylaws, if any.

(c) If a corporation, a certified copy of the certificate of authority or good standing certificate from the Secretary of State of South Carolina.

(d) A copy of its membership agreement.

(e) A copy of any contract to be issued.

(f) A list of outlets at which physical fitness services will be offered.

(g) Any other relevant information required by the administrator.

(5) No certificate of authority may be issued by the administrator until the center pays an initial certificate of authority fee of fifty dollars an outlet. Certificates of authority may be renewed upon payment of an annual renewal fee of fifty dollars an outlet on or before December thirty-first.

(6) A copy of the Certificate of Authority required by this chapter must be posted conspicuously at every location where monies or contracts are received by the center.

(7) It is unlawful for any center or person acting on behalf of a center required to obtain and maintain a Certificate of Authority under this chapter to advertise, sell, or offer to sell the use of physical fitness services when a valid certificate is not on file with the administrator.

(8) The administrator may file a request for a contested case hearing with the Administrative Law Court to obtain a cease and desist order or an order revoking, suspending, or vacating the certificate of authority of a center, if the department determines that the center has violated or failed to comply with any provision of this chapter or regulation promulgated under the authority of this chapter or if the department shows that:

(a) a document or declaration required by subsection (4), items (a) through (g) were false or misleading; or

(b) by clear and convincing evidence the center or its agents, officers, or employees have engaged in false, fraudulent, or deceptive conduct in its dealings with customers.

(9) Instead of revocation, suspension, or refusal to continue a certificate of authority of a center, the administrative law judge may assess an administrative penalty for a violation of subsection (4) or (8) of this section not to exceed five hundred dollars for each violation, not to exceed five thousand dollars for matters commenced in any calendar year. These penalties may be assessed in connection with orders to cease and desist.

HISTORY: 1985 Act No. 165, Section 1; 1991 Act No. 142, Sections 27, 28; 1994 Act No. 312, Section 2; 2005 Act No. 128, Section 16, eff July 1, 2005.



SECTION 44-79-90. Promulgation of regulations.

The administrator shall administer this chapter and may promulgate regulations, subject to the Administrative Procedures Act, necessary to carry out its provisions.

HISTORY: 1985 Act No. 165, Section 1.



SECTION 44-79-100. Advertising disclosure requirements; providing of other information upon request.

(1) No center shall advertise physical fitness services which are not operating or available without clearly and conspicuously disclosing in the advertisement that such are not presently operating or available.

(2) No center shall advertise physical fitness services which are not operating or available in each and every outlet unless the advertisement clearly and conspicuously discloses the facilities or services which are not operating or available at each outlet.

(3) Substantiation for physical fitness services advertising claims, and information necessary to determine the amount of the bonds required by this chapter, must be provided upon request of a circuit solicitor, the Attorney General, or the Department of Consumer Affairs.

HISTORY: 1985 Act No. 165, Section 1.



SECTION 44-79-110. Exemptions.

The State of South Carolina and its political subdivisions and any not-for-profit corporations are exempt from the terms of this chapter.

HISTORY: 1985 Act No. 165, Section 1.



SECTION 44-79-120. Violations and penalties.

Any person who violates any provision of this chapter is guilty of a misdemeanor and upon conviction must be fined not less than five hundred dollars nor more than five thousand dollars or be imprisoned for no more than three years, or both.

A violation of any provision of this chapter is considered a violation of Section 39-5-20 of the South Carolina Unfair Trade Practices Act.

HISTORY: 1985 Act No. 165, Section 1.






CHAPTER 81 - BILL OF RIGHTS FOR RESIDENTS OF LONG-TERM CARE FACILITIES

SECTION 44-81-10. Short title.

This act may be cited as the "Bill of Rights for Residents of Long-Term Care Facilities".

HISTORY: 1985 Act No. 118, Section 1.



SECTION 44-81-20. Legislative findings.

The General Assembly finds that persons residing within long-term care facilities are isolated from the community and often lack the means to assert their rights fully as individual citizens. The General Assembly recognizes the need for these persons to live within the least restrictive environment possible in order to retain their individuality and personal freedom. The General Assembly further finds that it is necessary to preserve the dignity and personal integrity of residents of long-term care facilities through the recognition and declaration of rights safeguarding against encroachments upon each resident's need for self-determination.

HISTORY: 1985 Act No. 118, Section 2.



SECTION 44-81-30. Definitions.

As used in this chapter:

(1) "Long-term care facility" means an intermediate care facility, nursing care facility, or residential care facility subject to regulation and licensure by the State Department of Health and Environmental Control (department).

(2) "Resident" means a person who is receiving treatment or care in a long-term care facility.

(3) "Representative" means a resident's legal guardian, committee, or next of kin or other person acting as agent of a resident who does not have a legally appointed guardian.

HISTORY: 1985 Act No. 118, Section 3.



SECTION 44-81-40. Rights of residents; written and oral explanation required.

(A) Each resident or the resident's representative must be given by the facility a written and oral explanation of the rights, grievance procedures, and enforcement provisions of this chapter before or at the time of admission to a long-term care facility. Written acknowledgment of the receipt of the explanation by the resident or the resident's representative must be made a part of the resident's file. Each facility must have posted written notices of the residents' rights in conspicuous locations in the facility. The written notices must be approved by the department. The notices must be in a type and a format which is easily readable by residents and must describe residents' rights, grievance procedures, and the enforcement provisions provided by this chapter.

(B) Each resident and the resident's representative must be informed in writing, before or at the time of admission, of:

(1) available services and of related charges, including all charges not covered under federal or state programs, by other third party payers, or by the facility's basic per diem rate;

(2) the facility's refund policy which must be adopted by each facility and which must be based upon the actual number of days a resident was in the facility and any reasonable number of bed-hold days.

Each resident and the resident's representative must be informed in writing of any subsequent change in services, charges, or refund policy.

(C) Each resident or the resident's legal guardian has the right to:

(1) choose a personal attending physician;

(2) participate in planning care and treatment or changes in care and treatment;

(3) be fully informed in advance about changes in care and treatment that may affect the resident's well-being;

(4) receive from the resident's physician a complete and current description of the resident's diagnosis and prognosis in terms that the resident is able to understand;

(5) refuse to participate in experimental research.

(D) A resident may be transferred or discharged only for medical reasons, for the welfare of the resident or for the welfare of other residents of the facility, or for nonpayment and must be given written notice of not less than thirty days, except that when the health, safety, or welfare of other residents of the facility would be endangered by the thirty-day notice requirement, the time for giving notice must be that which is practicable under the circumstances. Each resident must be given written notice before the resident's room or roommate in the facility is changed.

(E) Each resident or the resident's representative may manage the resident's personal finances unless the facility has been delegated in writing to carry out this responsibility, in which case the resident must be given a quarterly report of the resident's account.

(F) Each resident must be free from mental and physical abuse and free from chemical and physical restraints except those restraints ordered by a physician.

(G) Each resident must be assured security in storing personal possessions and confidential treatment of the resident's personal and medical records and may approve or refuse their release to any individual outside the facility, except in the case of a transfer to another health care institution or as required by law or a third party payment contract.

(H) Each resident must be treated with respect and dignity and assured privacy during treatment and when receiving personal care.

(I) Each resident must be assured that no resident will be required to perform services for the facility that are not for therapeutic purposes as identified in the plan of care for the resident.

(J) The legal guardian, family members, and other relatives of each resident must be allowed immediate access to that resident, subject to the resident's right to deny access or withdraw consent to access at any time. Each resident without unreasonable delay or restrictions must be allowed to associate and communicate privately with persons of the resident's choice and must be assured freedom and privacy in sending and receiving mail. The legal guardian, family members, and other relatives of each resident must be allowed to meet in the facility with the legal guardian, family members, and other relatives of other residents to discuss matters related to the facility, so long as the meeting does not disrupt resident care or safety.

(K) Each resident may meet with and participate in activities of social, religious, and community groups at the resident's discretion unless medically contraindicated by written medical order.

(L) Each resident must be able to keep and use personal clothing and possessions as space permits unless it infringes on another resident's rights.

(M) Each resident must be assured privacy for visits of a conjugal nature.

(N) Married residents must be permitted to share a room unless medically contraindicated by the attending physician in the medical record.

(O) A resident or a resident's legal representative may contract with a person not associated with or employed by the facility to perform sitter services unless the services are prohibited from being performed by a private contractor by state or federal law or by the written contract between the facility and the resident. The person, being a private contractor, is required to abide by and follow the policies and procedures of the facility as they pertain to sitters and volunteers. The person must be selected from an approved list or agency and approved by the facility. All residents or residents' legal representatives employing a private contractor must agree in writing to hold the facility harmless from any liability.

HISTORY: 1985 Act No. 118, Section 4; 1992 Act No. 474, Section 1; 1994 Act No. 438, Section 1.



SECTION 44-81-50. Discrimination.

Each resident must be offered treatment without discrimination as to sex, race, color, religion, national origin, or source of payment.

HISTORY: 1985 Act No. 118, Section 5.



SECTION 44-81-60. Grievance procedures; review by department.

Each facility shall establish grievance procedures to be exercised by or on behalf of the resident to enforce the rights provided by this act. The department shall review and approve these grievance procedures annually. This act is enforced by the department. The department may promulgate regulations to carry out the provisions of this act.

HISTORY: 1985 Act No. 118, Section 6.



SECTION 44-81-70. Retaliation.

No facility by or through its owner, administrator, or operator, or any person subject to the supervision, direction, or control of the owner, administrator, or operator shall retaliate against a resident after the resident or the resident's legal representative has engaged in exercising rights under this act by increasing charges, decreasing services, rights, or privileges, or by taking any action to coerce or compel the resident to leave the facility or by abusing or embarrassing or threatening any resident in any manner.

HISTORY: 1985 Act No. 118, Section 7.






CHAPTER 87 - ASBESTOS ABATEMENT LICENSE

SECTION 44-87-10. Definitions.

As used in this chapter:

(1) "Asbestos abatement entity" means any individual, partnership, firm, association, corporation, sole proprietorship, or other business concern, as well as an employee or member of a governmental, religious, or social organization, that is involved in asbestos abatement.

(2) "Asbestos project" means an activity associated with abatement, including inspection, design, air monitoring, in-place management, encapsulation, enclosure, renovation, repair, removal, any other disturbance of regulated asbestos-containing materials, and demolition of a regulated facility.

(3) "Contractor" means an individual partnership, corporation, or other business concern that performs asbestos abatement for a facility owner which is not a permanent employee of the facility owner.

(4) "Department" means the South Carolina Department of Health and Environmental Control.

HISTORY: 1988 Act No. 431; 2005 Act No. 167, Section 1, eff June 7, 2005.



SECTION 44-87-20. Asbestos project licenses; fee; promulgation of forms and regulations.

(A) Asbestos abatement entities performing asbestos projects shall, before beginning work on a project, obtain an asbestos project license from the department. The license must be obtained for each project, and the fee for the license must be based on the square footage, linear footage, or volume of asbestos involved in the in-placement management, removal, encapsulation, enclosure, renovation, repair, or any other disturbance of regulated asbestos-containing materials.

(B) The department may prescribe appropriate license application forms and may require documentation to be attached to the application which is sufficient to verify that the appropriate fee is paid. The department may by regulation define special projects and prescribe alternate procedures and fees for licensing special projects.

HISTORY: 1988 Act No. 431; 2005 Act No. 167, Section 1, eff June 7, 2005.



SECTION 44-87-30. Asbestos project license for projects other than demolition.; forms and documentation requirements; regulations.

An asbestos abatement entity involved in an asbestos project other than a demolition shall obtain a license from the department. The department may prescribe license application forms and may require documentation to be attached to the application which is sufficient to verify that the appropriate fee is paid. The department by regulation may define categories and requirements for licensing of personnel who perform asbestos abatement work.

HISTORY: 1988 Act No. 431; 2005 Act No. 167, Section 1, eff June 7, 2005.



SECTION 44-87-40. Promulgation of regulations prescribing standards of performance; fees.

(A) The department may promulgate and enforce regulations to implement this chapter and to prescribe standards of performance for asbestos removal operations and criteria for obtaining the licenses required by this chapter.

(B) The department by regulation may establish fees sufficient to cover reasonable costs associated with the development, processing, and administration of the asbestos program. These costs may include, but are not limited to, staff, equipment, training, legal services, inspection and investigations, and enforcement activities.

HISTORY: 1988 Act No. 431; 2005 Act No. 167, Section 1, eff June 7, 2005.



SECTION 44-87-50. Civil penalty.

A person violating a provision of this chapter may be assessed a civil penalty by the department in an amount not exceeding ten thousand dollars for each violation.

HISTORY: 1988 Act No. 431; 2005 Act No. 167, Section 1, eff June 7, 2005.






CHAPTER 89 - LICENSING OF BIRTHING CENTERS

SECTION 44-89-10. Short title.

This act may be cited as the "Birthing Center Licensure Act".

HISTORY: 1987 Act No. 99 Section 1.



SECTION 44-89-20. Purpose.

The purpose of this chapter is to promote the health and safety of women and newborns by providing for the licensing and regulation of birthing centers.

HISTORY: 1987 Act No. 99 Section 2.



SECTION 44-89-30. Definitions.

As used in this chapter:

(1) "Birthing center" means a facility or other place where human births are planned to occur. This does not include the usual residence of the mother or any facility which is licensed as a hospital.

(2) "Board" means the South Carolina Board of Health and Environmental Control.

(3) "Certified Nurse-Midwife (CNM)" means a person educated in the discipline of nursing and midwifery, certified by examination by the American College of Nurse-Midwives, and licensed by the State Board of Nursing as a Registered Nurse.

(4) "Department" means the South Carolina Department of Health and Environmental Control.

(5) "Lay midwife" means an individual so licensed by the department.

(6) "Low risk" means normal, uncomplicated prenatal course as determined by adequate prenatal care and prospects for a normal, uncomplicated birth as defined by reasonable and generally accepted criteria of maternal and fetal health.

(7) "Midwifery" means the application of scientific principles in the care of "with woman" care during uncomplicated pregnancy, birth, and puerperium including care of the newborn, support of the family unit, and gynecologic health care.

(8) "Person" means a natural individual, private or public organization, political subdivision, or other governmental agency.

(9) "Physician" means a doctor of medicine or osteopathy with training in obstetrics or midwifery and licensed by the South Carolina State Board of Medical Examiners to practice medicine.

HISTORY: 1987 Act No. 99 Section 3.



SECTION 44-89-40. Licensing of birthing centers.

No person may establish, conduct, or maintain a birthing center without first obtaining a license from the department. The license is effective for a twelve-month period following the date of issue. A license issued under this chapter is not assignable or transferable and is subject to suspension or revocation at any time for failure to comply with this chapter or the regulations promulgated thereunder.

HISTORY: 1987 Act No. 99 Section 4.



SECTION 44-89-50. Fees.

A fee of two hundred dollars is charged for each license. The fees must be used in the funding of this program.

HISTORY: 1987 Act No. 99 Section 5.



SECTION 44-89-60. Reports from and investigations of centers; rules and regulations.

The department shall require reports from, regulate, investigate, and inspect all birthing centers and records of these facilities as necessary and promulgate regulations in accordance with the Administrative Procedures Act to carry out the purposes of this chapter. The regulations must include, but not be limited to, the following requirements:

(1) Births planned to occur at a birthing center must be restricted to low-risk births following normal, uncomplicated pregnancy.

(2) Birthing centers shall provide care by physicians, certified nurse-midwives, or licensed lay-midwives to childbearing women during pregnancy, birth, and puerperium.

(3) A physician must be on call and available to provide medical assistance at the birthing center at all times that it is serving the public.

(4) A physician shall make a written determination that the planned birth is low risk.

The regulations also must provide that any birthing center which is in operation at the time of promulgation of these regulations is given a reasonable period of time, not to exceed one year from the date of the promulgation, within which to comply with the regulations.

HISTORY: 1987 Act No. 99 Section 6.



SECTION 44-89-70. Disclosure of inspection information and reports prohibited; exceptions.

Information received by the department through inspection or as otherwise authorized must not be disclosed publicly in a manner as to identify individuals, facilities, or programs except in a proceeding involving the question of licensing or the revocation of a license or unless ordered to do so by a court of competent jurisdiction.

HISTORY: 1987 Act No. 99 Section 7.



SECTION 44-89-80. Denial, suspension, and revocation of license; penalties.

(A) The department upon proper notice and opportunity for hearing in accordance with the Administrative Procedures Act and department regulations may deny, suspend, or revoke licenses or assess a monetary penalty on any of the following grounds:

(1) failure to establish or maintain proper standards of care and service as prescribed by the department;

(2) conduct or practice detrimental to the health or safety of patients, families, or employees of any facility or programs. This provision does not apply to any healing practices authorized by law;

(3) violations of any provisions of this chapter or the regulations promulgated under this chapter.

(B) If an existing facility has conditions or practices which, in the department's judgment, provide an immediate threat to the safety and welfare of the patients served, the department may suspend immediately the license of the facility. After the suspension, proper notice and opportunity for hearing must be provided.

HISTORY: 1987 Act No. 99 Section 8.



SECTION 44-89-90. Appeals.

Any applicant or licensee who is aggrieved with a final decision of the department as a result of the hearing provided for by Section 44-85-80 may appeal to the appropriate court for judicial review pursuant to the Administrative Procedures Act.

HISTORY: 1987 Act No. 99 Section 9.



SECTION 44-89-100. Enforcement actions; criminal offenses; penalties.

The department, in accordance with the laws of the State governing injunctions and other processes, may maintain an action in the name of the State against any person for establishing, conducting, managing, or operating any birthing center without obtaining a license as provided in this chapter. In charging any defendant in a complaint in the action, it is sufficient to charge that the defendant, upon a certain day and in a certain county, did establish, conduct, manage, or operate the birthing center without a license, without averring any further or more particular facts concerning the charge.

Any person violating the provisions of this chapter or regulations promulgated under this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars for a first offense and five hundred dollars for each subsequent offense. Each day the facility or program operates without a license after notice is considered a subsequent offense.

HISTORY: 1987 Act No. 99 Section 10.






CHAPTER 93 - INFECTIOUS WASTE MANAGEMENT

SECTION 44-93-10. Short title.

This chapter may be cited as the "South Carolina Infectious Waste Management Act".

HISTORY: 1989 Act No. 134, Section 1.



SECTION 44-93-20. Definitions.

(A) "Infectious waste" or "waste" means:

(1) sharps;

(2) cultures and stocks of infectious agents and associated biologicals;

(3) human blood and blood products;

(4) pathological waste;

(5) contaminated animal carcasses, body parts, and bedding of animals intentionally exposed to pathogens; and

(6) isolation waste pursuant to the "Guidelines for Isolation Precautions in Hospitals", Centers for Disease Control.

Nothing in this chapter prohibits a generator of infectious wastes from designating and managing wastes in addition to those listed above as infectious wastes.

(B) "Infectious waste management" means the systematic control of the collection, source separation, storage, transportation, treatment, and disposal of infectious wastes.

(C) "Board" means the South Carolina Board of Health and Environmental Control which is charged with responsibility for implementation of the Infectious Waste Management Act.

(D) "Director" means the director of the department or his authorized agent.

(E) "Containment" means the packaging of infectious waste or the containers in which infectious waste is placed.

(F) "Department" means the Department of Health and Environmental Control, including personnel of the department authorized by the board to act on behalf of the department or board.

(G) "Dispose" means to discharge, deposit, inject, dump, spill, leak, or place any infectious waste into or on any land or water including groundwater so that the substance may enter the environment or be emitted into the air or discharged into any waters, including groundwater.

(H) "Facility" means a location or site within which infectious waste is treated, stored, or disposed of.

(I) "Generator" means the person producing infectious waste except waste produced in a private residence.

(J) "Generator facility" means a facility that treats infectious waste that is owned or operated by a combination or association of generators, a nonprofit professional association representing generators or a nonprofit corporation controlled by generators, nonprofit foundation of hospitals, or nonprofit corporations wholly owned by hospitals, if the waste is generated in this State and treatment is provided on a nonprofit basis.

(K) "Person" means an individual, partnership, co-partnership, cooperative, firm, company, public or private corporation, political subdivision, agency of the State, county, or local government, trust, estate, joint structure company, or any other legal entity or its legal representative, agent, or assigns.

(L) "Storage" means the actual or intended holding of infectious wastes, either on a temporary basis or for a period of time, in the manner as not to constitute disposing of the wastes.

(M) "Transport" means the movement of infectious waste from the generation site to a facility or site for intermediate storage.

(N) "Treatment" means a method, technique, or process designed to change the physical, chemical, or biological character or composition of infectious waste so as to sufficiently reduce or eliminate the infectious nature of the waste.

(O) "Expand" means an increase in the capacity of the facility or an increase in the quantity of infectious waste received by a facility that exceeds a permit condition.

HISTORY: 1989 Act No. 134, Section 1; 1993 Act No. 181, Section 1148.



SECTION 44-93-30. Regulations, procedures, and standards.

The department shall promulgate regulations, procedures, or standards necessary to carry out the provisions of this chapter and to protect the health and safety of the public, the health of living organisms and the environment from the effects of improper, inadequate, or unsound infectious waste management. The regulations must address, without limitation, criteria for determining whether waste is within the definition of infectious waste, standards for containment, storage, and treatment of infectious waste, report and recordkeeping requirements, procedures and requirements for registration as generators, facilities, and transporters of infectious waste, and for conditions and issuance of permits.

HISTORY: 1989 Act No. 134, Section 1.



SECTION 44-93-40. Department administrative and public health emergency infectious waste management powers.

(A) To carry out the provisions and purposes of this chapter, the department may establish and collect registration and permit fees in connection with the provisions of this chapter; conduct inspections, investigations, obtain samples, and conduct research with respect to the operation and maintenance of a site or facility in which infectious waste is generated or managed; and issue, deny, revoke, suspend, or modify registration, permits, or orders under such conditions as it may prescribe for the operation of infectious waste treatment facilities or sites. No permit or registration may be revoked without first providing an opportunity for a hearing as provided pursuant to Article 3, Chapter 23 of Title 1, the Administrative Procedures Act.

(B) After the declaration of a public health emergency, as defined in Section 44-4-130, the department may exercise, for such period as the state of public health emergency exists, the following powers, in addition to any existing powers it has, for the safe disposal of infectious waste:

(1) to adopt and enforce measures to provide for the safe disposal of infectious waste as may be reasonable and necessary for emergency response. These measures may include, but are not limited to, the collection, storage, handling, destruction, treatment, transportation, and disposal of infectious waste;

(2) to require any business or facility authorized to collect, store, handle, destroy, treat, transport, and dispose of infectious waste under the laws of this State, and any landfill business or other such property, to accept infectious waste or provide services or the use of the business, facility, or emergency. When necessary during the state of the public health emergency, the business or facility must coordinate with the department on the management or supervision of the business or facility; and

(3) to procure, by order or otherwise, any business or facility authorized to collect, store, handle, destroy, treat, transport, and dispose of infectious waste under the laws of this State and any landfill business or other such property as may be reasonable and necessary for emergency response, with the right to take immediate possession thereof.

HISTORY: 1989 Act No. 134, Section 1; 2002 Act No. 339, Section 26, eff July 2, 2002.



SECTION 44-93-50. Powers of commissioner.

The director, upon receipt of information that an aspect of infectious waste management, within a publicly or privately-owned property, may present an imminent or substantial hazard to the health of persons or to the environment, may take such action as he determines necessary to protect the health of persons or the environment. The action the director may take may include, but is not limited to:

(1) entering the premises at any time where the infectious waste is located in order to assess what actions may be necessary;

(2) issuing or modifying an order directing the person responsible for the waste to take the steps necessary to prevent the act or eliminate the practice which constitutes the hazard;

(3) commencing an action enjoining the acts or practices. Upon a showing by the department that a person has engaged in the acts or practices, a permanent or temporary injunction, restraining order, or other order may be granted;

(4) inspecting and obtaining samples from a person of any wastes, including samples from a vehicle in which wastes are being transported, as well as samples of a container or label. If available, upon request, the department shall provide a sample of equal volume or weight to the owner, operator, or agent in charge of the waste. The department also shall provide the owner, operator, or agent in charge with a copy of the results of an analysis of the samples once the results have been evaluated properly by the department to determine their validity.

HISTORY: 1989 Act No. 134, Section 1; 1993 Act No. 181, Section 1149.



SECTION 44-93-60. Storage of infectious waste.

(A) Storage of infectious waste must be in such a manner and location which affords protection from animals and weather conditions and which minimize exposure to the public.

(B) Infectious waste must be segregated from other waste at the point of origin and maintained in separate containers until it is treated.

(C) Infectious waste must be contained in approved disposable or reusable containers that are appropriate for the type and quantity of waste, must withstand handling, transfer, and transportation without impairing the integrity of the container, must be closed tightly and secured, and are compatible with selected storage and treatment processes.

(D) Sharps must be contained in rigid, puncture-resistant containers which are secured tightly to preclude loss of the contents.

(E) Containers of infectious waste must be labeled properly, clearly identifiable as infectious waste, and readily distinguishable from other waste.

(F) Infectious waste must be stored under conditions and for periods of time as provided pursuant to regulations.

HISTORY: 1989 Act No. 134, Section 1.



SECTION 44-93-70. Transportation of infectious waste.

(A) Infectious waste must be transported in such a manner that the integrity of the waste containers is maintained and that occupational hazards are minimized.

(B) No infectious waste may be received for transportation or transported into or within this State if it is not properly contained, identified, labeled, and manifested pursuant to department regulations.

HISTORY: 1989 Act No. 134, Section 1.



SECTION 44-93-80. Treatment and disposal of infectious waste.

(A) Infectious waste treated must be treated at a facility meeting the requirements of Section 44-93-120.

(B) Infectious waste must be treated as soon as practicable by one of the following treatment methods in accordance with the regulations promulgated under this chapter and any other applicable state or federal law and regulations:

(1) incineration;

(2) steam sterilization;

(3) chemical disinfectant; or

(4) any other department-approved treatment method.

(C) After treatment, the waste may be disposed of as any other waste if it is not subject to any other state or federal regulation.

(D) The following infectious waste may be disposed of pursuant to regulation before treatment:

(1) an approved liquid or semi-liquid waste may be discharged directly into a department-approved wastewater disposal system; and

(2) recognizable human anatomical remains may be disposed of by interment.

HISTORY: 1989 Act No. 134, Section 1.



SECTION 44-93-90. Registration of infectious waste generators; identification of generator on waste labels and containers.

(A) All in-state generators of infectious waste shall register with the department within ninety days after regulations are promulgated by the department.

(B) Pursuant to regulations, all generators of infectious waste shall place proper, clearly legible, generator identification on all labels and containers of infectious waste before transfer or transportation.

HISTORY: 1989 Act No. 134, Section 1.



SECTION 44-93-100. Generators exempt from provisions of chapter.

All in-state generators that produce less than fifty pounds of infectious waste a month are exempt from the provisions of this chapter except they shall comply with:

(1) the provisions of Section 44-93-90(A) of this chapter; and

(2) the management of the following infectious waste:

(a) sharps must be managed pursuant to this chapter and any regulations promulgated under this chapter;

(b) cultures and human blood and blood products must be managed pursuant to this chapter and any regulations promulgated under this chapter;

(c) products of conception, meaning fetal tissues and embryonic tissues resulting from implantation in the uterus, must be managed in accordance with requirements for pathological waste pursuant to this chapter and any regulations promulgated under this chapter;

(d) all other infectious waste may be disposed of as other solid waste.

HISTORY: 1989 Act No. 134, Section 1; 1995 Act No. 1, Section 4; 2002 Act No. 351, Section 1, eff July 20, 2002.



SECTION 44-93-110. Waste treatment, storage, or disposal facility prohibited from accepting certain infectious waste.

It is unlawful for a person who owns or operates a waste treatment, storage, or disposal facility within this State to accept any infectious waste generated in a jurisdiction which prohibits by law the treatment, storage, or disposal of that infectious waste within that jurisdiction.

HISTORY: 1989 Act No. 134, Section 1.



SECTION 44-93-120. Permit requirements.

Upon promulgation of regulations as specified in Section 44-93-30, no person may operate an infectious waste treatment or disposal facility or generator facility without first obtaining a permit as required by department regulations.

HISTORY: 1989 Act No. 134, Section 1.



SECTION 44-93-125. Permit to expand or construct facility; exceptions.

No person may expand or construct a new facility without a permit issued by the department. To obtain a permit, the applicant shall demonstrate the need for a facility or expansion. To determine if there is a need, infectious waste generated out-of-state may not be considered without department approval.

This section does not apply to:

(1) facilities owned by counties, municipalities, or public service districts which accept only infectious waste generated in this State;

(2) facilities that are owned or operated by the generator of the waste and this waste is generated in this State;

(3) generator facilities; or

(4) facilities currently operating under permits issued by the department, or to the renewal of existing permits issued by the department if there is no expansion of the capacity as prescribed in the conditions of the permit.

HISTORY: 1989 Act No. 134, Section 1.



SECTION 44-93-130. Refusal to issue or renew registration to transport, or permit to operate; rehabilitation.

(A) The director may refuse to issue or renew a registration to transport infectious waste or a permit to operate a facility if he finds that within five years of the application for a registration or permit, the applicant has been:

(1) convicted of a crime involving moral turpitude by a court of law and all appeals have been exhausted;

(2) convicted pursuant to a violation of this chapter or any other laws of this State pertaining to solid or hazardous waste punishable as a felony; or

(3) adjudicated in contempt of a court order pertaining to the enforcement of a provision of this chapter or any other state or federal laws governing hazardous waste.

(B) The director may issue a registration or permit if the person has affirmatively demonstrated rehabilitation. The director, in making this determination, shall consider whether:

(1) the person has established formal controls and environmental auditing programs which would enhance compliance and prevent the occurrence of future violations; and

(2) the personal conduct of the person after the conviction or adjudication as it relates to the provisions and purposes of this chapter and any subsequent recommendations of other persons since rehabilitation.

HISTORY: 1989 Act No. 134, Section 1; 1993 Act No. 181, Section 1150.



SECTION 44-93-140. Unlawful to fail to comply with statute or regulations.

Following the promulgation of the regulations required pursuant to Section 44-93-30, it is unlawful for a person to fail to comply with this chapter or with a procedure or requirement set forth in the regulations.

HISTORY: 1989 Act No. 134, Section 1.



SECTION 44-93-150. Enforcement; penalties.

(A) Whenever the department finds that a person is in violation of a permit, regulation, standard, or requirement under this chapter, the department may issue an order requiring the person to comply with the permit, regulation, standard, or requirement or the department may bring civil action for injunctive relief in the appropriate court; or, the department may request that the Attorney General bring civil or criminal enforcement action under subsection (B) or (C) of this section. Violation of a court order issued pursuant to this section is contempt of the issuing court and punishable as provided by law. The department also may invoke civil penalties as provided in this section for violations of the provisions of this chapter, including an order, permit, regulation, or standard. After exhaustion of administrative remedies, a person against whom a civil penalty is invoked by the department may appeal the decision of the department or board to the Court of Common Pleas.

(B) A person who violates a provision of Section 44-93-140 is liable for a civil penalty not to exceed ten thousand dollars a day of violation.

(C) A person who wilfully violates a provision of Section 44-93-140 is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars for each day of violation or imprisoned for not more than one year, or both. If the conviction is for a second or subsequent offense, the punishment must be by a fine not to exceed twenty-five thousand dollars for each day of violation or imprisonment not to exceed two years, or both.

(D) Each day of noncompliance with an order issued pursuant to this chapter or noncompliance with a permit, regulation, standard, or requirement pursuant to this chapter constitutes a separate offense.

HISTORY: 1989 Act No. 134, Section 1.



SECTION 44-93-160. Fees on commercial treatment of infectious waste; reports; penalties.

(A) There is a fee on the treatment of infectious waste in this State equal to thirty dollars a ton for the first one thousand five hundred tons in a month and eight dollars a ton in excess of one thousand five hundred tons a month on the pretreatment weight of infectious waste to be imposed upon facilities required to be permitted pursuant to this chapter.

(B) The owner or operator of a facility required to be permitted pursuant to this chapter treating infectious waste shall submit, not later than the tenth day of each month, to the Department of Health and Environmental Control:

(1) a report detailing the total weight of infectious waste received for treatment during the preceding month and its point of origin;

(2) a check made payable to the department for the fee due for the preceding month;

(3) in case of failure to file a return on or before the date prescribed by law or failure to pay a fee on or before the date prescribed by law, there must be added a penalty of twenty-five percent of the amount of fee due. The department may revoke a permit to operate for failure to pay any fees, penalties, or interest required by law. Upon payment the department may reinstate the permit to an operator of a permitted treatment facility treating infectious waste in this State. The penalty provided by this item may be reduced or waived by the department for reasonable cause.

(C) A person treating infectious waste who fails to remit the fee or penalty as provided by law must be charged interest at the rate of one percent a month. Interest must be calculated on the full amount of the fee or portion of it, exclusive of penalties, from the time the fee or penalty was due and paid in its entirety.

HISTORY: 1989 Act No. 134, Section 1; 1990 Act No. 612, Part II, Section 6A; 1994 Act No. 497, Part II, Section 30B; 1997 Act No. 155, Part II, Section 78A.



SECTION 44-93-165. Infectious Waste Program Fund; establishment; funding.

The department shall establish an Infectious Waste Program Fund to ensure the availability of funds to carry out the department's responsibilities under this chapter. This fund must be financed by the fees imposed pursuant to Section 44-93-160. From the revenue derived from the fees on infectious waste, an amount equal to eight dollars a ton for the first one thousand five hundred tons in a month must be deposited into the Infectious Waste Program Fund.

HISTORY: 1994 Act No. 497, Part II, Section 30A; 1997 Act No. 155, Part II, Section 78B.



SECTION 44-93-170. Infectious Waste Contingency Fund.

The department shall establish an Infectious Waste Contingency Fund to ensure the availability of funds for response actions necessary at permitted infectious waste treatment facilities and necessary from accidents in the transportation of infectious waste and to defray the cost of governmental response actions associated with infectious waste. After funding of the Infectious Waste Program Fund, as provided for in Section 44-93-165, the Infectious Waste Contingency Fund must be financed by the remaining fees imposed pursuant to Section 44-93-160. The fees credited to the Infectious Waste Contingency Fund must be allocated as follows: an amount equal to two-thirds of the fees must be deposited into the fund and an amount equal to one-third of the fees must be held in a separate and distinct account within the fund for the purpose of being returned to each county in which the fee imposed by Section 44-93-160 is collected. When the amount of fees held in the Infectious Waste Contingency Fund meets or exceeds three hundred fifty thousand dollars, all fees remaining after funding the Infectious Waste Program Fund must be placed in the account established for counties and distributed as provided for in this section. When the balance in the Infectious Waste Contingency Fund reaches $250,000 or less, all fees remaining after funding the Infectious Waste Program Fund must be retained by the contingency fund until the fund reaches $350,000. Interest earned by the funds must be credited to the general fund of the State. Proceeds of the county account returned to a county pursuant to this section must be released by the State Treasurer upon the written request of a majority of the legislative delegation of the recipient county.

HISTORY: 1989 Act No. 134, Section 1; 1990 Act No. 612, Part II, Section 6B; 1992 Act No. 501, Part II Section 20A; 1994 Act No. 497, Part II, Section 30C; 1996 Act No. 458, Part II, Section 103.



SECTION 44-93-180. Inspection of treatment facilities; fees.

The department shall assign as may be necessary a health inspector to serve at a commercial infectious waste treatment facility located in South Carolina for the purpose of assuring the protection of the health and safety of the public by monitoring the receipt, handling, treatment, and disposal of infectious waste at these sites. The department shall establish a fee schedule to cover the costs of implementing this inspection program. The fee must be collected from the commercial infectious waste facilities based upon the amount of infectious waste received.

HISTORY: 1989 Act No. 134, Section 1.



SECTION 44-93-190. Chapter inapplicable to treatment or disposal of hazardous waste.

This chapter does not apply to the treatment or disposal of hazardous waste regulated under the South Carolina Hazardous Waste Management Act.

HISTORY: 1989 Act No. 134, Section 1.



SECTION 44-93-210. Annual estimate of amount of infectious waste; infectious waste treatment facilities.

(A) Annually the department shall estimate and publish the amount of infectious waste it expects to be generated within this State during the succeeding calendar year. No permitted infectious waste treatment facility may treat more than the amount the department allows it to treat by permit.

(B) For purposes of this section, a permitted infectious waste treatment facility means a site where infectious waste is incinerated regardless of the number of incinerator units or the ownership of the units.

HISTORY: 1990 Act No. 612, Part II, Section 6C; 1996 Act No. 307, Section 1; 1997 Act No. 155, Part II, Section 78C.



SECTION 44-93-220. Monthly incineration limits for infectious waste from July through December, 1990.

From July through December, 1990, no more than fifteen hundred tons of infectious waste may be burned in any one month by a permitted commercial infectious waste incinerator facility in this State.

HISTORY: 1990 Act No. 612, Section 6D, Part II.



SECTION 44-93-230. Construction of infectious waste provisions.

The provisions of Sections 44-93-210 and 44-93-220 must be construed as separate provisions. If a provision is judged to be invalid by a court of law of this State, the court's decree shall apply only to the provision and action specified and shall have no effect on any other provision unless stated in the court's decree. The invalidity does not affect other provisions or applications of Sections 44-93-210 and 44-93-220 which may be given effect without the invalid provision or application and, pursuant to this requirement, the provisions of this section are severable.

HISTORY: 1990 Act No. 612, Part II, Section 6E.



SECTION 44-93-240. Fines for exceeding infectious waste incineration limits; disposition of money collected.

In the event the infectious waste tonnage limitations in any month are unlawfully exceeded, at a commercial waste incinerator facility, a five dollar per ton increase in the fees imposed pursuant to Section 44-93-160(A) is imposed retroactively on the excess tonnage burned in that month. The funds received from this fee increase must also be deposited in the Infectious Waste Contingency Fund established in Section 44-93-170. The fee increase imposed by this section is in addition to any other civil or criminal penalties which may be imposed by law for the tonnage violation.

HISTORY: 1990 Act No. 612, Part II, Section 6F.






CHAPTER 95 - CLEAN INDOOR AIR ACT

SECTION 44-95-10. Short title.

This chapter may be cited as the Clean Indoor Air Act of 1990.

HISTORY: 1990 Act No. 503, Section 1.



SECTION 44-95-20. Places where smoking is prohibited.

It is unlawful for a person to smoke or possess lighted smoking material in any form in the following public indoor areas except where a smoking area is designated as provided for in this chapter:

(1) public schools and preschools where routine or regular kindergarten, elementary, or secondary educational classes are held including libraries. Private offices and teacher lounges which are not adjacent to classrooms or libraries are excluded. However, this exclusion does not apply if the offices and lounges are included specifically in a directive by the local school board. This section does not prohibit school district boards of trustees from providing for a smoke-free campus;

(2) all other indoor facilities providing children's services to the extent that smoking is prohibited in the facility by federal law and all other childcare facilities, as defined in Section 63-13-20, which are licensed pursuant to Chapter 13, Title 63;

(3) health care facilities as defined in Section 44-7-130, except where smoking areas are designated in employee break areas. However, nothing in this chapter prohibits or precludes a health care facility from being smoke free;

(4) government buildings, except health care facilities as provided for in this section, except that smoking may be allowed in enclosed private offices and designated areas of employee break areas. However, smoking policies in the State Capitol and Legislative Office Buildings must be determined by the office of government having control over its respective area of the buildings. "Government buildings" means buildings or portions of buildings which are leased or operated under the control of the State or any of its political subdivisions, except those buildings or portions of buildings which are leased to other organizations or corporations;

(5) elevators;

(6) public transportation vehicles, except for taxicabs;

(7) arenas and auditoriums of public theaters or public performing art centers. However, smoking areas may be designated in foyers, lobbies, or other common areas, and smoking is permitted as part of a legitimate theatrical performance; and

(8) buildings, or portions of buildings, and the outside areas immediately contiguous to these buildings owned, leased, operated, or maintained by a public institution of higher learning, as defined in Section 59-103-5, that the governing board of the institution has designated as nonsmoking.

HISTORY: 1990 Act No. 503, Section 2; 1994 Act No. 289, Section 1; 1996 Act No. 445, Section 1; 2012 Act No. 188, Section 1, eff June 7, 2012.



SECTION 44-95-30. Designation of smoking and nonsmoking areas in places where smoking permitted.

In areas where smoking is permitted in Section 44-95-20, the owner, manager, or agent in charge of the premises or vehicle referenced in Section 44-95-20 shall conspicuously display signs designating smoking and nonsmoking areas alike, except that signs are not required in private offices.

HISTORY: 1990 Act No. 503, Section 3.



SECTION 44-95-40. Separation of smoking and nonsmoking areas; barriers; ventilation.

In complying with Section 44-95-30, the owner, manager, or agent in charge of the premises shall make every reasonable effort to prevent designated smoking areas from impinging upon designated smoke-free areas by the use of existing physical barriers and ventilation systems.

HISTORY: 1990 Act No. 503, Section 4.



SECTION 44-95-50. Penalty for violation of smoking restrictions.

A person who violates Section 44-95-20, 44-95-30 or 44-95-40 of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not less than ten dollars nor more than twenty-five dollars.

HISTORY: 1990 Act No. 503, Section 5.



SECTION 44-95-60. Mandatory nicotine or tobacco testing prohibited.

No person in this State is authorized to require any other person to submit to any form of testing to determine whether or not the person has nicotine or other tobacco residue in his body.

HISTORY: 1990 Act No. 503, Section 6.






CHAPTER 96 - SOUTH CAROLINA SOLID WASTE POLICY AND MANAGEMENT ACT

SECTION 44-96-10. Short title.

This chapter is known and may be cited as the "South Carolina Solid Waste Policy and Management Act of 1991".

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-20. Findings; purposes.

(A) The General Assembly finds that:

(1) Over three million eight hundred thousand tons of solid waste are generated in South Carolina each year.

(2) On the average, each South Carolinian currently produces approximately four and one-half pounds of solid waste each day.

(3) Unless steps are taken to reduce or recycle the amount of waste produced in this State, over five million tons of solid waste will be generated annually in South Carolina by the year 2000.

(4) Approximately eighty percent of the solid waste generated in South Carolina is landfilled.

(5) There are currently some seventy-nine permitted sanitary landfills in this State.

(6) Most of the permitted landfill capacity will be used within the next ten years. Twenty-three of forty-six counties have ten years or less of landfill space remaining.

(7) Siting of solid waste facilities is becoming increasingly difficult due to the opposition of local residents.

(8) The costs of solid waste management will increase significantly due to decreased landfill capacity and more stringent federal requirements for solid waste management facilities. More stringent federal and state requirements may also force a number of existing solid waste landfills to close.

(9) Insufficient and improper methods of managing solid waste can create hazards to public health, cause pollution of air and water resources, constitute a waste of natural resources, and create public nuisances.

(10) The economic growth and population growth of our State have required increased industrial production which, together with related commercial and agricultural operations to meet our needs, have resulted in increased amounts of discarded materials.

(11) The continuing technological progress and improvements in methods of manufacturing, packaging, and marketing of consumer products have resulted in an increasing amount of material discarded by the purchasers of these products, necessitating a statewide approach to assist local governments in improving solid waste management practices and to promote more efficient methods of solid waste management.

(12) The failure or inability to economically recover material and energy resources from solid waste results in the unnecessary waste and depletion of our natural resources, such that maximum resource recovery from solid waste and maximum recycling and reuse of these resources must be considered goals of the State.

(13) A coordinated statewide solid waste management program is needed to protect public health and safety, protect and preserve the quality of the environment, and conserve and recycle natural resources.

(14) The statewide solid waste management program should be implemented through the preparation of a state solid waste management plan and through the preparation by local governments of solid waste management plans consistent with the state plan and with this chapter.

(B) It is the purpose of this article to:

(1) protect the public health and safety, protect and preserve the environment of this State, and recover resources which have the potential for further usefulness by providing for, in the most environmentally safe, economically feasible and cost-effective manner, the storage, collection, transport, separation, treatment, processing, recycling, and disposal of solid waste;

(2) establish and maintain a cooperative state program for providing planning assistance, technical assistance, and financial assistance to local governments for solid waste management;

(3) require local governments to adequately plan for and provide efficient, environmentally acceptable solid waste management services and programs;

(4) promote the establishment of resource recovery systems that preserve and enhance the quality of air, water, and land resources;

(5) ensure that solid waste is transported, stored, treated, processed, and disposed of in a manner adequate to protect human health, safety, and welfare and the environment;

(6) promote the reduction, recycling, reuse, and treatment of solid waste, and the recycling of materials which would otherwise be disposed of as solid waste;

(7) encourage local governments to utilize all means reasonably available to promote efficient and proper methods of managing solid waste, which may include contracting with private entities to provide management services or operate management facilities on behalf of the local government, when it is cost effective to do so;

(8) promote the education of the general public and the training of solid waste professionals to reduce the generation of solid waste, to ensure proper disposal of solid waste, and to encourage recycling;

(9) encourage the development of waste reduction and recycling programs through planning assistance, technical assistance, grants, and other incentives;

(10) encourage the development of the state's recycling industries by promoting the successful development of markets for recycled items and by promoting the acceleration and advancement of the technology used in manufacturing processes that use recycled items;

(11) establish a leadership role for the State in recycling efforts by requiring the General Assembly, the Governor's Office, the Judiciary, and all state agencies to separate solid waste for recycling and by granting a preference in state procurement policies to products with recycled content;

(12) require counties to develop and implement source separation, resource recovery, or recycling programs, or all of the above, or enhance existing programs so that valuable materials may be returned to productive use, energy and natural resources conserved, and the useful life of solid waste management facilities extended;

(13) require local governments and state agencies to determine the full cost of providing storage, collection, transport, separation, treatment, recycling, and disposal of solid waste in an environmentally safe manner; and

(14) encourage local governments to pursue a regional approach to solid waste management.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-30. Applicability.

This chapter does not apply to hazardous waste regulated under the South Carolina Hazardous Waste Management Act, to infectious waste regulated under the South Carolina Infectious Waste Management Act, to radioactive waste regulated under the South Carolina Atomic Energy and Radiation Control Act, to the Southeast Interstate Radioactive Waste Compact, or to refuse as defined and regulated pursuant to the South Carolina Mining Act, including processed mineral waste, which will not have a significant adverse impact on the environment.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-40. Definitions.

As used in this chapter:

(1) "Beverage" means beer or malt beverages, mineral water, soda water, and similar carbonated soft drinks in liquid form, and all other liquids intended for human consumption, except for liquids marketed for and intended for consumption for medicinal purposes.

(2) "Beverage container" means the individual, separate, and sealed glass, aluminum or other metal, or plastic bottle, can, jar, or carton containing beverage intended for human consumption.

(3) "Collection" means the act of picking up solid waste materials from homes, businesses, governmental agencies, institutions, or industrial sites.

(4) "Compost" means the humus-like product of the process of composting waste.

(5) "Composting facility" means any facility used to provide aerobic, thermophilic decomposition of the solid organic constituents of solid waste to produce a stable, humus-like material.

(6) "Construction and demolition debris" means discarded solid wastes resulting from construction, remodeling, repair and demolition of structures, road building, and land clearing. The wastes include, but are not limited to, bricks, concrete, and other masonry materials, soil, rock, lumber, road spoils, paving material, and tree and brush stumps, but does not include solid waste from agricultural or silvicultural operations.

(7) "County solid waste management plan" means a solid waste management plan prepared, approved, and submitted by a single county pursuant to Section 44-96-80.

(8) "Degradable", with respect to any material, means that the material, after being discarded, is capable of decomposing to components other than heavy metals or other toxic substances after exposure to bacteria, light, or outdoor elements.

(9) "Department" means the South Carolina Department of Health and Environmental Control.

(10) "Discharge" means the accidental or intentional spilling, leaking, pumping, pouring, emitting, emptying, or dumping of solid waste, including leachate, into or on any land or water.

(11) "Disposal" means the discharge, deposition, injection, dumping, spilling or placing of any solid waste into or on any land or water, so that the substance or any constituent thereof may enter the environment or be emitted into the air or discharged into any waters, including groundwater.

(12) "Energy recovery" means the beneficial use, reuse, recycling, or reclamation of solid waste through the use of the waste to recover energy therefrom.

(13) "Facility" means all contiguous land, structures, other appurtenances and improvements on the land used for treating, storing, or disposing of solid waste. A facility may consist of several treatment, storage, or disposal operational units, including, but not limited to, one or more landfills, surface impoundments, or combination thereof.

(14) "For hire motor carrier" means a company operating a fleet of vehicles used exclusively in the transportation of freight for compensation.

(15) "Generation" means the act or process of producing solid waste.

(16) "Groundwater" means water beneath the land surface in the saturated zone.

(17) "Hazardous waste" has the meaning provided in Section 44-56-20 of the South Carolina Hazardous Waste Management Act.

(18) "Incineration" means the use of controlled flame combustion to thermally break down solid, liquid, or gaseous combustible wastes, producing residue that contains little or no combustible materials.

(19) "Industrial waste" means solid waste that results from industrial processes including, but not limited to, factories and treatment plants.

(20) "Infectious waste" has the meaning given in Section 44-93-20 of the South Carolina Infectious Waste Management Act.

(21) "Land-clearing debris" means solid waste which is generated solely from land-clearing activities, but does not include solid waste from agricultural or silvicultural operations.

(22) "Landfill" means a disposal facility or part of a facility where solid waste is placed in or on land, and which is not a land treatment facility, a surface impoundment, or an injection well.

(23) "Lead-acid battery" means any battery that consists of lead and sulfuric acid, is used as a power source, and has a capacity of six volts or more, except that this term shall not include a small sealed lead-acid battery which means a lead-acid battery weighing twenty-five pounds or less, used in non-vehicular, non-SLI (start lighting ignition) applications.

(24) "Lead-acid battery collection facility" means a facility authorized by the Department of Health and Environmental Control to accept lead-acid batteries from the public for temporary storage prior to recycling.

(25) "Local government" means a county, any municipality located wholly or partly within the county, and any other political subdivision located wholly or partly within the county when such political subdivision provides solid waste management services.

(26) "Materials Recovery Facility" means a solid waste management facility that provides for the extraction from solid waste of recoverable materials, materials suitable for use as a fuel or soil amendment, or any combination of such materials.

(27) "Motor oil" and "similar lubricants" mean the fraction of crude oil or synthetic oil that is classified for use in the crankcase, transmission, gearbox, or differential of an internal combustion engine, including automobiles, buses, trucks, lawn mowers and other household power equipment, industrial machinery, and other mechanical devices that derive their power from internal combustion engines. The terms include re-refined oil but do not include heavy greases and specialty industrial or machine oils, such as spindle oils, cutting oils, steam cylinder oils, industrial oils, electrical insulating oils, or solvents which are not sold at retail in this State.

(28) "Municipal solid waste landfill" means any sanitary landfill or landfill unit, publicly or privately owned, that receives household waste. The landfill may also receive other types of solid waste, such as commercial waste, nonhazardous sludge, and industrial solid waste.

(29) "Office" means the Office of Solid Waste Reduction and Recycling established within the Department of Health and Environmental Control pursuant to Section 44-96-110.

(30) "Owner/operator" means the person who owns the land on which a solid waste management facility is located or the person who is responsible for the overall operation of the facility, or both.

(31) "Person" means an individual, corporation, company, association, partnership, unit of local government, state agency, federal agency, or other legal entity.

(32) "Plastic bottle" means a plastic container intended for single use, which has a neck that is smaller than the body of the container, accepts a screw-type, snap cap, or other closure, and has a capacity of sixteen fluid ounces or more, but less than five gallons.

(33) "Plastic container" means any container having a wall thickness of not less than one one-hundredth of an inch used to contain beverages, foods, or nonfood products and composed of synthetic polymeric materials.

(34) "Recovered materials" means those materials which have known use, reuse, or recycling potential; can be feasibly used, reused, or recycled; and have been diverted or removed from the solid waste stream for sale, use, reuse, or recycling, whether or not requiring subsequent separation and processing. At least seventy-five percent by weight of the materials received during the previous calendar year must be used, reused, recycled, or transferred to a different site for use, reuse, or recycling in order to qualify as a recovered material.

(35) "Recovered Materials Processing Facility" means a facility engaged solely in the recycling, storage, processing, and resale or reuse of recovered materials. The term does not include a solid waste processing facility; however, solid waste generated by a recovered material processing facility is subject to all applicable laws and regulations relating to the solid waste. The term does not include facilities which thermally treat solid waste principally for volume reduction or for reduction of contaminants. Records must be kept documenting the amount by weight of materials that are received at the facility and used, reused, or recycled or transferred to another site for use, reuse, or recycling. Records must also be kept which clearly document the location of final disposition of the materials. Records must be made available for inspection by department personnel upon request.

(36) "Recyclable material" means those materials which are capable of being recycled and which would otherwise be processed or disposed of as solid waste.

(37) "Recycling" means any process by which materials which would otherwise become solid waste are collected, separated, or processed and reused or returned to use in the form of raw materials or products (including composting).

(38) "Region" means a group of counties in South Carolina which is planning to or has prepared, approved, and submitted a regional solid waste management plan to the department pursuant to Section 44-96-80.

(39) "Regional solid waste management plan" means a solid waste management plan prepared, approved, and submitted by a group of counties in South Carolina pursuant to Section 44-96-80.

(40) "Resource recovery" means the process of obtaining material or energy resources from solid waste which no longer has any useful life in its present form and preparing the waste for recycling.

(41) "Resource recovery facility" means a combination of structures, machinery, or devices utilized to separate, process, modify, convert, treat, or prepare collected solid waste so that component materials or substances or recoverable resources may be used as a raw material or energy source.

(42) "Reuse" means the return of a commodity into the economic stream for use in the same kind of application as before without change in its identity.

(43) "Rigid plastic container" means any formed or molded container, other than a bottle, intended for single use, composed predominantly of plastic resin, and having a relatively inflexible finite shape or form with a capacity of eight ounces or more, but less than five gallons.

(44) "Sanitary landfill" means a land disposal site employing an engineered method of disposing of solid waste on land in a manner that minimizes environmental hazards and meets the design and operation requirements of this chapter.

(45) "Secondary lead smelter" means a facility which produces metallic lead from various forms of lead scrap, including used lead-acid batteries.

(46) "Solid waste" means any garbage, refuse, or sludge from a waste treatment facility, water supply plant, or air pollution control facility and other discarded material, including solid, liquid, semi-solid, or contained gaseous material resulting from industrial, commercial, mining, and agricultural operations and from community activities. This term does not include solid or dissolved material in domestic sewage, recovered materials, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to NPDES permits under the Federal Water Pollution Control Act, as amended, or the Pollution Control Act of South Carolina, as amended, or source, special nuclear, or by-product material as defined by the Atomic Energy Act of 1954, as amended. Also excluded from this definition are application of fertilizer and animal manure during normal agricultural operations or refuse as defined and regulated pursuant to the South Carolina Mining Act, including processed mineral waste, which will not have a significant adverse impact on the environment.

(47) "Solid waste disposal facility" means any solid waste management facility or part of a facility at which solid waste is intentionally placed into or on any land or water and at which waste will remain after closure.

(48) "Solid waste management" means the systematic control of the generation, collection, source separation, storage, transportation, treatment, recovery, and disposal of solid waste.

(49) "Solid waste management facility" means any solid waste disposal area, volume reduction plant, transfer station, or other facility, the purpose of which is the storage, collection, transportation, treatment, utilization, processing, recycling, or disposal, or any combination thereof, of solid waste. The term does not include a recovered materials processing facility or facilities which use or ship recovered materials, except that portion of the facilities which is managing solid waste.

(50) "Solid Waste Management Grant Program" means the grant program established and administered by the Office of Solid Waste Reduction and Recycling pursuant to Section 44-96-130.

(51) "Solid Waste Management Trust Fund" means the trust fund established within the Department of Health and Environmental Control pursuant to Section 44-96-120.

(52) "Source reduction" means the reduction of solid waste before it enters the solid waste stream by methods such as product redesign or reduced packaging.

(53) "Source separation" means the act or process of removing a particular type of recyclable material from other waste at the point of generation or under control of the generator for the purposes of collection, disposition, and recycling.

(54) "Specific wastes" means solid waste which requires separate management provisions, including plastics, used oil, waste tires, lead-acid batteries, yard trash, compost, and white goods.

(55) "State solid waste management plan" means the plan which the Department of Health and Environmental Control is required to submit to the General Assembly and to the Governor pursuant to Section 44-96-60.

(56) "Storage" means the containment of solid waste, either on a temporary basis or for a period of years, in such manner as not to constitute disposal of such solid waste; provided, however, that storage in containers by persons of solid waste resulting from their own activities on their property, leased or rented property, if the solid waste in such containers is collected at least once a week, shall not constitute "storage" for purposes of this chapter. The term does not apply to containers provided by or under the authority of a county for the collection and temporary storage of solid waste prior to disposal.

(57) "Surface water" means lakes, bays, sounds, ponds, impounding reservoirs, springs, rivers, streams, creeks, estuaries, marshes, inlets, canals, the Atlantic Ocean within territorial limits, and all other bodies of surface water, natural or artificial, inland or coastal, fresh or salt, public or private.

(58) "Tire" means the continuous solid or pneumatic rubber covering encircling the wheel of a motor vehicle, trailer, or motorcycle as defined in Section 56-3-20(2), (4), and (13). It does not include an industrial press-on tire, with a metal or solid compound rim, which may be retooled.

(59) "Tire retailing business" means the retail sale of tires in any quantity for any use or purpose by the purchaser other than for resale.

(60) "Transport" means the movement of solid waste from the point of generation to any intermediate point and finally to the point of ultimate processing, treatment, storage, or disposal.

(61) "Transporter" means a person engaged in the off-site transportation of solid waste by air, rail, highway, or water.

(62) "Treatment" means any technique designed to change the physical, chemical, or biological character or composition of any solid waste so as to render it safe for transport, amenable to storage, recovery, or recycling, safe for disposal, or reduced in volume or concentration.

(63) "Used oil" means oil that has been refined from crude oil or synthetic oil and that has been used and, as a result of that use, is contaminated by physical or chemical impurities.

(64) "Used oil collection center" means a facility which, in the course of business, accepts used oil for subsequent disposal or recycling.

(65) "Used oil energy recovery facility" means a facility that burns more than six thousand gallons of used oil annually for energy recovery.

(66) "Used oil recycling facility" means a facility that recycles more than six thousand gallons of used oil annually.

(67) "Waste tire" means a tire that is no longer suitable for its original intended purpose because of wear, damage, or defect.

(68)(a) "Waste tire collection facility" means a permitted facility used for the storage of waste tires or processed tires before recycling, processing, or disposal.

(b) "Waste tire disposal facility" means a permitted facility where processed waste tires are placed on the land in a manner which constitutes disposal.

(c) "Waste tire processing facility" means a permitted facility where equipment is used to cut, shred, burn for volume reduction, or to otherwise alter whole waste tires. The term includes mobile waste tire processing equipment.

(d) "Waste tire recycling facility" means a permitted facility where waste tires are used as a fuel source or returned to use in the form of products or raw materials.

(69) "Waste tire hauler" means a person engaged in the picking up or transporting of waste tires for the purpose of storage, processing, or disposal.

(70) "Waste tire site" means an establishment, site, or place of business, without a collector or processor permit, that is maintained, operated, used, or allowed to be used for the disposal, storing, or depositing of unprocessed used tires, but does not include a truck service facility which meets the following requirements:

(a) all vehicles serviced are owned or leased by the owner or operator of the service facility;

(b) no more than two hundred waste tires are accumulated for a period of not more than thirty days at a time;

(c) the facility does not accept any tires from sources other than its own; and

(d) all waste tires are stored under a covered structure.

(71) "Waste tire treatment site" means a permitted site used to produce or manufacture usable materials, including fuel, from waste tires.

(72) "Waters of the State" means lakes, bays, sounds, ponds, impounding reservoirs, springs, wells, rivers, streams, creeks, estuaries, marshes, inlets, canals, the Atlantic Ocean within the territorial limits, and all other bodies of surface or underground water, natural or artificial, public or private, inland or coastal, fresh or salt, which are wholly or partially within or bordering the State or within its jurisdiction.

(73) "White goods" include refrigerators, ranges, water heaters, freezers, dishwashers, trash compactors, washers, dryers, air conditioners, and commercial large appliances.

(74) "Yard trash" means solid waste consisting solely of vegetative matter resulting from landscaping maintenance.

HISTORY: 1991 Act No. 63, Section 1; 1992 Act No. 449, Part V Section 4; 1992 Act No. 450, Section 3; 2000 Act No. 405, Section 1.



SECTION 44-96-50. State solid waste management policy and goals.

(A) It is the policy of this State to promote appropriate methods of solid waste management prior to utilizing the options of disposal in landfills, treatment or disposal by incineration or other treatment, storage, or disposal methods, and to assist local government with solid waste management functions. In furtherance of this state policy, it shall be preferable to reduce the production and generation of waste at the source and to promote the reuse and recycling of materials rather than the treatment, storage, or disposal of wastes by landfill disposal, incineration, or other management methods designed to handle waste after it enters the waste stream.

It is the policy of this State that the methods of management of solid waste shall protect public health, safety, and the environment by employing the best available technology which is economically feasible for the control of pollution and the release of hazardous constituents into the environment. Such methods shall be implemented in a manner to maximize the reduction of solid waste through source reduction, reuse, and recycling.

(B) It is the policy of this State to encourage research by private entities, by state agencies, and by state-supported educational institutions into the reduction of solid waste production and generation.

(C) It is the policy of this State to encourage a regional approach to solid waste management.

(D) It is the goal of this State to reduce, on a statewide per capita basis, the amount of municipal solid waste being generated to 3.5 pounds per day not later than June 30, 2005.

(E) It is the goal of this State to recycle, on a statewide basis, at least thirty-five percent, calculated by weight, of the municipal solid waste stream generated in this State no later than June 30, 2005.

(F) It is the goal of this State to continue setting new and revised solid waste recycling and waste reduction goals after June 30, 2005. These goals must be established in a manner so as to attempt to further reduce the flow of solid waste being disposed of in municipal solid waste landfills and solid waste incinerators.

(G) It is the policy of this State that each county or region make every effort to meet, on an individual basis, the state solid waste recycling and reduction goals and that each county or region, and municipalities located therein, which meet this goal be financially rewarded by the State.

(H) For the purposes of Sections 44-96-50 and 44-96-60, "municipal solid waste" includes, but is not limited to, wastes that are durable goods, nondurable goods, containers and packaging, food scraps, yard trimmings, and miscellaneous inorganic wastes from residential, commercial, institutional, and industrial sources including, but not limited to, appliances, automobile tires, old newspapers, clothing, disposable tableware, office and classroom paper, wood pallets, and cafeteria wastes. "Municipal solid waste" does not include solid wastes from other sources including, but not limited to, construction and demolition debris, auto bodies, municipal sludges, combustion ash, and industrial process wastes that also might be disposed of in municipal waste landfills or incinerators.

HISTORY: 1991 Act No. 63, Section 1; 2000 Act No. 405, Sections 2, 3.



SECTION 44-96-60. State solid waste management plan; revision of plan and annual report; State Solid Waste Advisory Council.

(A) Not later than eighteen months after this chapter is effective, the department shall submit to the Governor and to the General Assembly a state solid waste management plan. All regulations promulgated by the department in accordance with this chapter are subject to the provisions of Chapter 23 of Title 1, the Administrative Procedures Act. The plan shall, at a minimum, include:

(1) an inventory of the amounts and types of solid waste currently being disposed of at solid waste disposal facilities in this State, both in the municipal solid waste stream and in the industrial solid waste stream;

(2) an estimate of solid waste which will require disposal at solid waste disposal facilities in this State projected for the twenty-year period following this chapter's effective date;

(3) an estimate of the current capacity in this State to manage solid waste, including an identification of each solid waste management facility and a projection of its remaining useful life;

(4) an evaluation of current solid waste management practices, including without limitation waste reduction, recycling, incineration, storage, processing, disposal, and export;

(5) an analysis of the types of solid waste facilities which will be needed to manage the state's solid waste during the projected twenty-year period;

(6) a description of procedures by which the State may facilitate the siting, construction, and operation of new facilities needed to manage the state's solid waste over the projected twenty-year period;

(7) an evaluation of existing local government solid waste management programs, including recommendations, if necessary, on ways to improve such programs;

(8) a description of the means by which the State shall achieve its statewide solid waste recycling and reduction goals; including recommendations on which categories of solid waste materials should be recycled;

(9) procedures and requirements for meeting state goals for waste reduction and recycling, including composting, and objectives for waste-to-energy implementation and sanitary landfilling;

(10) a description of existing state programs and recommendations for new programs or activities that will be needed to assist local governments in meeting their responsibilities under this article, whether by financial, technical, or other forms of aid;

(11) procedures by which local governments and regions may request assistance from the department;

(12) procedures for encouraging and ensuring cooperative efforts in solid waste management by the State, local governments, and private industry, including a description of the means by which the State may encourage local governments to pursue a regional approach to solid waste management;

(13) minimum standards and procedures developed after consulting with local government officials which must be met by a county or region in its solid waste management plan, including the procedures which will be used to provide for input from private industry and from private citizens;

(14) a comprehensive analysis of the amounts and types of hazardous waste currently being disposed of in municipal solid waste landfills and recommendations regarding more appropriate means of managing such waste;

(15) a description of the public education programs to be developed in consultation with local governments, other state agencies, and business and industry organizations to inform the public of solid waste management practices in this State and the need for and the benefits of recycling, reduction, and other methods of managing the solid waste generated in this State;

(16) a description of the program for the certification of operators at solid waste management facilities;

(17) recommendations on whether to require that certain solid waste materials be made degradable and, if so, which categories of materials; and

(18) a fiscal impact statement identifying the costs incurred by the department in preparing the state solid waste management plan and which will be incurred in carrying out all of the department's duties and responsibilities under this chapter, including the number of new employees which may be necessary, and an estimate of the revenues which will be raised by the various fees authorized by this chapter.

(B) After submission of the state solid waste management plan, the department shall submit to the Governor and to the General Assembly by March fifteenth of each year a comprehensive report on solid waste management in this State for the previous year. The annual report shall, at a minimum, include:

(1) any revisions in the state solid waste management plan which the department determines are necessary;

(2) a description and evaluation of the progress made in implementing the state solid waste management plan;

(3) a description and evaluation of the progress made by local governments in implementing their solid waste management plans;

(4) an inventory of the amounts and types of solid waste received, recycled, incinerated, or disposed at solid waste disposal facilities during the previous year and the methods of recycling, incineration, or disposal used including, but not limited to, paper, polystyrene, and beverage containers;

(5) a determination of the success of the State, each county or region, and municipality, if a program is in existence in the municipality, in achieving the solid waste recycling and reduction goals established in Section 44-96-50;

(6) recommendations to the Governor and to the General Assembly for improving the management of solid waste in this State; and

(7) the number of lead-acid batteries recycled.

The department may establish procedures and promulgate regulations necessary to obtain recycling data. These procedures may include, but are not limited to, registration of municipal solid waste recyclers and requiring municipal solid waste recyclers to submit annual reports on the amounts, actual or estimated, and types of materials recycled and the county, when available, in which the materials were generated.

(C) Not later than six months after this chapter is effective, there shall be established a State Solid Waste Advisory Council. The council shall consist of the following sixteen members:

(1) twelve members appointed by the Governor which shall include one member to represent manufacturing interests; one member to represent the retail industry; two members to represent the solid waste disposal industry; one member to represent existing private recycling industry; two members to represent the general public; three members to represent county governments to be recommended by the South Carolina Association of Counties, one shall represent a county with a population of 50,000 or less, one shall represent a county with a population more than 50,000 and up to 100,000, and the final county representative shall represent a county with a population over 100,000; and two members shall represent municipalities to be recommended by the South Carolina Municipal Association. County, regional, and municipal representatives who are elected officials shall serve ex officio;

(2) the consumer advocate or his designee;

(3) one member to represent the Department of Health and Environmental Control;

(4) the Secretary of Commerce or his designee; and

(5) one member to represent the Governor.

The members of the council in (1) above appointed after May 27, 1997, shall serve terms of four years dating from May 27, 1997, except that the member representing manufacturing interests, one member representing the solid waste disposal industry, the member representing existing private recycling industry, one member representing the general public, the member representing a county with a population of over one hundred thousand, and one municipal member must be appointed for a term of two years dating from May 27, 1997, and subsequent appointment of these members must be for a term of four years. No member appointed after May 27, 1997, may serve more than two terms. Members named in (2), (3), (4), and (5) above shall serve co-terminus with their office or at the pleasure of the respective appointing authority. No member appointed before May 27, 1997, shall serve past May 27, 2001. Members shall promulgate regulations concerning meeting attendance. The council shall advise the department on the preparation of the state solid waste management plan, on methods of implementing the state plan on the preparation of the annual reports by the department on solid waste management and provide technical expertise regarding solid waste management grants and planning. The council shall be provided with drafts of the plan and reports and shall be given adequate opportunity to comment. The council also shall be advised on a regular basis by the department regarding the grant applications which have been accepted or denied under the Solid Waste Management Grant Program and on the status of the Solid Waste Management Trust Fund.

HISTORY: 1991 Act No. 63, Section 1; 1993 Act No. 181, Section 1151; 1994 Act No. 361, Section 8; 1997 Act No. 131, Section 1; 2000 Act No. 405, Sections 4, 5 and 20.



SECTION 44-96-80. County or regional solid waste management plans; local government responsibilities; local Solid Waste Advisory Councils.

(A) Not later than fifteen months after the date on which the department submits its state solid waste management plan to the Governor and to the General Assembly, the governing body of each county, if the county intends to submit a single county plan, or the governing bodies of the counties in a region, if two or more counties intend to submit a regional plan, in cooperation with the local governments located in the county or region, shall prepare a solid waste management plan for the area within that county or region. Local governments within the county or region shall participate in the development of the county or regional plan and are required to be a part of the plan. This plan must provide for public participation and include, at a minimum, the following:

(1) an estimate of the amount of solid waste currently disposed of at solid waste disposal facilities within that county or region and a projection of the amount of solid waste which will be disposed of at solid waste disposal facilities during the twenty-year period following this chapter's effective date;

(2) an estimate of the current capacity within that county or region to manage solid waste, including identification of each solid waste management facility and a projection of its useful life;

(3) an analysis of the existing and new solid waste facilities which will be needed to manage the solid waste generated within that county or region during the projected twenty-year period;

(4) an estimate of the cost of implementing the solid waste management plan within that county or region;

(5) an estimate of the revenue which each local government or region needs and intends to make available to fund implementation of the solid waste management plan;

(6) an estimate of the cost of siting, constructing, and bringing into operation any new facilities needed to manage solid waste within that county or region during the projected twenty-year period;

(7) a description and estimate of the sources and amount of revenues which can be made available for the siting, construction, and operation of new solid waste management facilities;

(8) a description of resource recovery, or recycling program, or both, which shall be implemented in each county or region which shall include, at a minimum, the following:

(a) the designation of a recycling coordinator;

(b) an identification of the categories of solid waste materials to be source separated, recovered, recycled, or all of the above;

(c) an identification of the means by which such materials will be collected and marketed;

(d) a description of the incentives or penalties, or both, that will be used to ensure compliance with the recycling program; and

(e) a description of the public education program which will be used to inform the public of the need for and benefits of source separation, recovery, and recycling and of the requirements of the recycling program.

A county or region may be exempted from the requirements of Section 44-96-80(A)(8)if it provides sufficient justification to the department that the implementation of a source separation, resource recovery, recycling program, or all of the above within that county or region is economically infeasible or impracticable or that such program is unnecessary for the county or region to meet the waste recycling and reduction goals established in Section 44-96-50; and

(9) a description of efforts, in addition to the recycling program, which will be undertaken within that county or region to meet the solid waste reduction goal as established on a statewide basis in Section 44-96-50.

(B) Each county or region shall submit its solid waste management plan to the department for review. The department shall have one hundred eighty days from the date on which a plan is submitted to review the plan and provide comments to the submitting entity. At the end of the one hundred eighty-day review period, the county or region shall begin implementation of its solid waste management plan. Such plan must be implemented not later than one year after the end of the one hundred eighty-day review period.

(C) Each solid waste management plan submitted by a county or region shall be designed to achieve within that county or region the same recycling and waste reduction goals established on a statewide basis in Section 44-96-50. Nothing in this chapter, however, prohibits a county or region from setting higher percentage goals for recycling and waste reduction in its solid waste management plan than the goals established in Section 44-96-50. The department may reduce or modify the statewide goals as they apply to a county or region to account for industrial growth or other good cause shown. However, reduction or modification must not result in a failure to meet the recycling and reduction goals on a statewide basis as established in Section 44-96-50.

(D) Each county or region submitting a solid waste management plan containing a source separation, resource recovery, recycling programs, or all of the above to the department shall provide its residents with the opportunity to recycle the categories of solid waste materials designated in the county or regional solid waste management plan. The opportunity to recycle may include one or more of the following:

(1) curbside collection systems;

(2) drop-off centers;

(3) collection centers; or

(4) collection systems for multi-family residences.

(E) Each solid waste management plan submitted pursuant to this section shall be consistent with the state solid waste management plan, with the provisions of this chapter, with all other applicable provisions of state law, and with any regulation promulgated by the department for the protection of public health and safety or for protection of the environment.

(F) Each county or region submitting a solid waste management plan to the department shall thereafter submit an annual progress report to the department by a date to be determined by the department. The annual report shall contain information as may be requested by the department but must contain, at a minimum, the following:

(1) any revisions to the solid waste management plan previously submitted by the county or region;

(2) the amount of waste disposed of at municipal solid waste disposal facilities during the previous year by type of waste;

(3) the percentage reduction each year in solid waste disposed of at municipal solid waste disposal facilities;

(4) the amount, type, and percentage of materials that were recycled, if any, during the previous year;

(5) the percentage of the population participating in various types of source separation, recovery, or recycling activities during the previous year; and

(6) a description of the source separation, recovery, or recycling activities or all of the above activities attempted, if any, their success rates, the reasons for their success or failure, and a description of such activities which are ongoing.

(G) Counties are strongly encouraged to pursue a regional approach to solid waste management. Nothing in this chapter, however, shall be construed to require a county to participate in a regional plan or to prohibit two or more counties within the State which are not contiguous from preparing, approving, and submitting a regional solid waste management plan or one or more counties, including industrial waste generators located therein, from contracting with an in-state solid waste disposal facility located outside of the county or region. Not later than eighteen months after the date of enactment of this chapter, each county shall notify the department in writing whether it intends to submit a single county solid waste management plan or to participate in a regional plan.

(H) Local governments may enter into cooperative agreements with other local governments to provide for the collection, separation, or recycling of solid waste at mutually agreed upon sites. Local governments may expend funds received from any source to establish and maintain such regional facilities and to provide for sharing the costs of establishing and maintaining such facilities in an equitable manner.

(I) Each county or region shall ensure that all their local governments participate in the preparation and implementation of the solid waste management plan, including the source separation, resource recovery, or recycling program, or all of the above.

(J) The governing body of a county has the responsibility and authority to provide for the operation of solid waste management facilities to meet the needs of all incorporated or unincorporated areas of the county. Nothing in this chapter, however, prohibits a local government from continuing to operate or to use an existing management facility, permitted on or before this chapter is effective, in accordance with the provisions of the solid waste management plan submitted by the county or region within which the local government is located. Notwithstanding any provision of law to the contrary, a county which does not regulate the operation or closure of a solid waste management facility, or which has not obtained a permit for that solid waste management facility, shall not be held liable for the operation, closure, and postclosure of that solid waste management facility if it is owned and operated by a private entity under a permit issued by the department. However, that inclusion in a county or regional plan shall not constitute regulation by a county or region under this section.

(K) The governing body of a county is authorized to enact such ordinances as may be necessary to carry out its responsibilities under this chapter; provided, however, that the governing body of a county may not enact an ordinance inconsistent with the state solid waste management plan, with any provision of this chapter, with any other applicable provision of state law, or with any regulation promulgated by the department providing for the protection of public health and safety or for protection of the environment.

(L) (Reserved)

(M) Not later than eighteen months after this chapter is effective, each operator of a municipal solid waste disposal facility shall install scales conforming to requirements established by the department to weigh and record all solid waste when it is received. The department shall promulgate regulations exempting existing facilities which can demonstrate financial hardship and establishing a volume equivalent for such facilities to use in estimating the weight of the solid waste which they receive. All solid waste disposal facilities permitted on or after this chapter is effective shall install scales.

(N) Not later than one year after this chapter is effective, there shall be established a local Solid Waste Advisory Council for each county or region intending to submit a solid waste management plan. The local council shall advise the county or region on the preparation of the solid waste management plan and on methods of implementing the plan. The local council shall be provided with all drafts of the plan and shall be given sufficient opportunity to comment on the drafts. Each local council shall consist of not more than fifteen members. The membership of each council shall be as follows:

(1) one-third of the membership of the council shall represent the county or member counties of a region and shall be appointed by the governing body or bodies of the county or counties;

(2) one-third of the membership of the council shall represent the municipalities within the county or region and shall be appointed by the governing body or bodies of the municipalities within the county or region; and

(3) one-third of the membership of the council shall include a representative of the private solid waste management industry and a representative of the private recycling or processing industry, if any, operating within the county or region, and at least two members shall represent the general public and have been active in public participation on environmental issues for the past five or more years. These members shall be appointed by the county and municipal representatives serving on the council. Each local council shall elect a chairman and vice-chairman from among its members. Members shall promulgate regulations concerning meeting attendance. Each council shall, at a minimum, remain in existence until the end of the one hundred eighty-day review period for the plans, but may remain in existence for a longer period of time as determined by its appointing entities. The comments of a local council on the final solid waste management plan shall be forwarded to the department when the final plan is submitted.

(O) Any amendments to a county or regional solid waste management plan must be adopted and implemented in the same manner as provided for in the initial plan.

(P) This chapter does not:

(1) authorize a local government to enter into agreements or to enact ordinances or resolutions determining private rights with respect to recovered materials in solid waste separated for recycling use or reuse at any time prior to pickup by or delivery to a local government or persons under contract with the local government; or

(2) prohibit a generator of recovered materials from selling, conveying, or arranging for the transportation of materials to a recycler for recycling nor prevent a recycling company or nonprofit entity from collecting and transporting recovered materials from a buy-back center, drop box, or a generator of recovered materials.

HISTORY: 1991 Act No. 63, Section 1; 2000 Act No. 405, Section 6.



SECTION 44-96-90. Full cost disclosure.

(A) Not later than one year after this chapter is effective, the department shall promulgate regulations establishing the method for local governments to use in calculating the full cost for solid waste management within the service area of the local government which, at a minimum, shall include the provisions of subsections (C), (D), and (E)of this section. The department shall comply with the requirements of the South Carolina Administrative Procedures Act and notify local government officials of the opportunity to provide input prior to issuing proposed regulations for comment under this article.

(B) Not later than one year after promulgation of the regulations provided in Section 44-96-80(A), and annually thereafter, each local government shall determine its full cost for its solid waste management services within its service area for the previous year. Each local government shall publish annually a notice in a newspaper of general circulation in its service area setting forth the full cost and the cost to residential and nonresidential users, on an average or individual basis of its solid waste management services within its service area for the previous year. In calculating the costs, local governments must include costs charged to them by persons with whom they contract for solid waste management services.

(C) For local governments which provide collection, recycling, transfer station services, or all three services, "full cost" shall, at a minimum, include an itemized accounting of:

(1) the cost of equipment, including, but not limited to, trucks, containers, compactors, parts, labor, maintenance, depreciation, insurance, fuel and oil, and lubricants for equipment maintenance;

(2) the cost of overhead, including, but not limited to, supervision, payroll, land, office and building costs, personnel and administrative costs of running the waste management program, and support costs from other departments, government agencies, and outside consultants or firms;

(3) the cost of employee social security, worker's compensation, pension and health insurance payments; and

(4) disposal cost and laboratory and testing costs.

(D) For local governments which provide disposal services, "full cost" shall, at a minimum, include an itemized accounting of:

(1) the cost of land, disposal site preparation, permits and licenses, scales, buildings, site maintenance and improvements;

(2) the cost of equipment, including operation and maintenance costs such as parts, depreciation, insurance, fuel and oil, and lubricants;

(3) the cost of labor and overhead, including, but not limited to, supervision, payroll, office and building costs, personnel and administrative costs of running the waste management program, and support costs from, and studies provided by, other departments, government agencies, and outside consultants or firms;

(4) the cost of employee social security, worker's compensation, pension and health insurance payments; and

(5) disposal costs, leachate collection and treatment costs, site monitoring costs, including, but not limited to, sampling, laboratory and testing costs, environmental compliance inspections, closure and postclosure expenditures, and escrow, if required.

(E) For purposes of this section, "service area" means the area in which the local government provides, directly or by contract, solid waste management services.

(F) A person operating under an agreement to collect or dispose of solid waste within the service area of a local government or region shall assist and cooperate with the local government or region to make the calculations or to establish a system to provide the information required under this section. However, contracts entered into prior to the effective date of this chapter are exempt from the provisions of this section.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-100. Violations of certain regulations; issuance of order for compliance or civil action for injunctive relief; wilful violations; penalty; additional powers and duties of department.

(A) Whenever the department determines that a person is in violation of a regulation promulgated pursuant to this article regarding Sections 44-96-160(X) (Used Oil), 44-96-170(H) (Waste Tires), or 44-96-190(A) (Yard trash, compost), the department may issue an order requiring the person to comply with the regulation or the department may bring civil action for injunctive relief in the appropriate court or the department may request that the Attorney General bring civil or criminal enforcement action under this section. The department also may impose reasonable civil penalties not to exceed ten thousand dollars, for each day of violation, for violations of the regulations promulgated pursuant to this article regarding Sections 44-96-160(X), 44-96-170(H), or 44-96-190(A). After exhaustion of administrative remedies, a person against whom a civil penalty is invoked by the department may appeal the decision of the department or board of the court of common pleas, pursuant to the Administrative Procedures Act.

(B) A person who wilfully violates a regulation promulgated pursuant to this article regarding Sections 44-96-160(X), 44-96-170(H), or 44-96-190(A) is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars for each day of violation or imprisoned for not more than one year, or both. If the conviction is for a second or subsequent offense, the punishment must be a fine not to exceed twenty-five thousand dollars for each day of violation or imprisonment not to exceed two years, or both. The provisions of the subsection do not apply to officials and employees of a local government owning or operating, or both, a municipal solid waste management facility or to officials and employees of a region, comprised of local governments, owning or operating, or both, a regional municipal solid waste management facility.

(C) Each day of noncompliance with an order issued pursuant to this section or noncompliance with a permit, regulation, standard, order, or requirement established under Sections 44-96-160, 44-96-170, or 44-96-190 constitutes a separate offense.

(D) In addition to the other powers and duties set forth in this article, the department shall:

(1) establish such programs and promulgate such regulations as are necessary to implement the state solid waste management plan;

(2) establish such programs and promulgate such regulations as are necessary to implement the provisions of this article;

(3) provide to local governments, upon request, planning and technical assistance in preparing and implementing their solid waste management plans;

(4) provide to state agencies, upon request, planning and technical assistance in carrying out their responsibilities under this article;

(5) cooperate and coordinate with federal agencies in carrying out federal and state solid waste management requirements, including seeking available federal grants and loans for solid waste management plans and activities in this State;

(6) cooperate and coordinate with private organizations and with business and industry in implementing the requirements of this article;

(7) encourage counties to pursue a regional approach to solid waste management within a common geographical area;

(8) contract as needed with private entities or with state-supported educational institutions to carry out the department's responsibilities under this article, and contract with private entities or with state-owned educational institutions to conduct research on solid waste management technologies;

(9) receive appropriated funds and receive and administer grants or other funds or gifts from public or private entities, including the state and the federal government, to carry out the requirements of this article; and

(10) increase public awareness of solid waste management issues through appropriate statewide educational programs on recycling, volume reduction, litter control, proper methods of managing solid waste, and other related issues.

HISTORY: 1991 Act No. 63, Section 1; 1997 Act No. 131, Section 2.



SECTION 44-96-105. Promulgation of regulations.

All regulations promulgated by the department pursuant to this chapter must be in consultation with officials representing local governments which own or operate municipal solid waste disposal facilities, pursuant to the Administrative Procedures Act.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-110. Establishment of the Office of Solid Waste Reduction and Recycling.

(A) Ninety days after this chapter is effective there shall be established within the department an Office of Solid Waste Reduction and Recycling which shall promote and assist in the development of source separation, recovery, and recycling programs for local governments and for private entities under a contractual agreement with local governments or state-supported institutions. The Office of Solid Waste Reduction and Recycling shall be separate from, and shall not participate in, any of the regulatory functions of the department with regard to solid waste management.

(B) The Office of Solid Waste Reduction and Recycling shall have the following duties and responsibilities:

(1) receive funds for and disburse funds from the Solid Waste Management Trust Fund established in Section 44-96-120;

(2) manage the Solid Waste Management Grant Program established in Section 44-96-130;

(3) promote and assist in the development of solid waste reduction, source separation, recycling, household hazardous materials management programs, and resource recovery programs;

(4) maintain a directory of recycling and resource recovery systems in the State and provide assistance in matching recovered materials with markets;

(5) provide for the education of the general public and the training of solid waste management professionals to encourage recycling and solid waste reduction;

(6) develop descriptive literature to educate local governments on solid waste reduction and recycling issues.

(C) The Office of Solid Waste Reduction and Recycling shall develop guidelines for the establishment and implementation of recycling education grants to school districts and public and private schools to establish waste reduction and recycling education programs. The office shall develop guidelines for the establishment and implementation of recycling education grants to public and private colleges and universities to establish waste reduction and recycling education programs and demonstration projects. The office shall notify the superintendent of each school district and each public and private school and public and private college and university of the existence of the grant programs and provide information on how to apply for the program. Upon request of the school, the office shall provide technical assistance. The office shall determine the number of grant projects that may be feasibly initiated in a single calendar year. The office, in consultation with the Department of Education, also shall develop and make available to public and private schools, upon request, curriculum materials and resource guides for recycling awareness programs for instruction at the elementary, middle, and high school levels.

HISTORY: 1991 Act No. 63, Section 1; 2000 Act No. 405, Section 7.



SECTION 44-96-120. Establishment of the Solid Waste Management Trust Fund; Waste Tire Grant Trust Fund.

(A) There is established a Solid Waste Management Trust Fund to be administered by the Office of Solid Waste Reduction and Recycling to fund:

(1) activities of the department to implement the provisions of this chapter;

(2) research by state-supported educational institutions or by private entities under contract with state-supported educational institutions on solid waste management technologies;

(3) activities of the Recycling Market Development Advisory Council including its staff in the amount of one hundred thousand dollars from the Solid Waste Management Trust Fund for fiscal year 1994-95;

(4) demonstration projects or pilot programs to be conducted by local governments within their jurisdictions, including local governments which contract with private entities to assist in conducting the demonstration projects or pilot programs;

(5) grants to local governments to carry out their responsibilities under this article, pursuant to the provisions of Section 44-96-130, including local governments which contract with private entities to assist in carrying out their responsibilities under this article;

(6) grants to school districts and public and private schools to establish waste reduction and recycling education programs; and

(7) grants to public and private colleges and universities to establish waste reduction and recycling education programs and demonstration projects.

(B) The Solid Waste Management Trust Fund shall consist of:

(1) funds appropriated by the General Assembly;

(2) contributions and grants from public and private sources;

(3) funds generated by the out-of-state disposal fee authorized pursuant to Section 44-96-80;

(4) the balance of the funds generated by the two-dollar fee imposed pursuant to Section 44-96-170(N), which is not remitted back to the counties for the management of waste tires; these funds shall be remitted to a special fund designated as the Waste Tire Trust Fund;

(5) funds generated by the two-dollar fee for each lead-acid battery fee imposed pursuant to Section 44-96-180(F) for the management of lead-acid batteries;

(6) funds generated by the two-dollar fee for each white good fee imposed pursuant to Section 44-96-200(D) for the management of white goods;

(7) funds generated by fees imposed on motor oil and similar lubricants pursuant to Section 44-96-160(W);

(8) interest earnings accrued on the Solid Waste Management Trust Fund; and

(9) three million dollars of oil overcharge refund monies to be awarded to this fund by the Governor, upon enactment of this chapter; in addition, the Office of Solid Waste Reduction and Recycling will advise the Governor on solid waste project criteria contained within oil overcharge fund competitive grant solicitations totalling one million dollars each over the next two years, to be used only for local government grants and local government demonstration projects and pilot programs. The Office of Solid Waste Reduction and Recycling and the Governor's Energy Office shall cooperate to develop the necessary application information and other documentation to implement the requirements of this appropriation.

(C) The department shall report on a quarterly basis to the State Solid Waste Advisory Council, House Ways and Means Committee, Senate Finance Committee, and the Joint Legislative Committee on Energy on the condition of the Solid Waste Management Trust Fund and on the use of all funds allocated from the Solid Waste Management Trust Fund. Quarterly reports shall be made not later than sixty days after the last day of each fiscal quarter beginning with the first full quarter after this chapter is effective. Notwithstanding Chapter 39 of Title 11, the Department of Health and Environmental Control, through the Office of Solid Waste Reduction and Recycling, shall make decisions on the allocation of oil overcharge funds transferred to the Solid Waste Management Trust Fund pursuant to Section 44-96-120(B)(9). The department's decisions shall be made upon the approval of the statewide Solid Waste Advisory Council and after consultation with the Governor's Office and the Joint Legislative Committee on Energy to ensure that the funds are administered according to decisions of the federal courts and requirements of the United States Department of Energy. If all oil overcharge funds transferred to the Solid Waste Management Trust Fund are not committed for projects or programs authorized by this chapter five years from the date this chapter is effective, they shall be returned to the Governor's Office.

(D) The electrical output from a resource recovery facility constructed in whole or in part with monies from the Solid Waste Management Trust Fund shall be sold by competitive bids or requests for proposals, wherein the contracts are awarded to the highest responsible and responsive bidder. If the highest bid does not equal or exceed the avoided cost price which could be obtained under the Public Regulatory Policy Act of 1978, said power will be disposed of pursuant to the Federal Act. For the purposes of this subsection "responsible bidder" shall mean a corporation doing business in South Carolina who is an electric supplier as defined in Section 58-27-610, an electric cooperative incorporated under Chapter 49 of Title 33, a South Carolina municipality owning retail distribution facilities on the effective date of this chapter, or the South Carolina Public Service Authority.

(E) The revenue generated by the sale of electricity from a resource recovery facility funded in whole or in part by a grant under this section which is in whole or in part owned by a municipality, county, or consolidated political subdivision, must be used for reduction of the public cost for collection, separation, and disposal of solid waste or environmental concerns related to disposal of solid waste, including reasonable expenses of operation of the facility, or both. Revenue generated from the sale of electricity by such resource recovery facility may not be commingled with other public funds.

HISTORY: 1991 Act No. 63, Section 1; 1993 Act No. 181, Section 1152; 1994 Act No. 497, Part II, Section 124A, eff July 1, 1994; 2000 Act No. 405, Sections 8, 9.



SECTION 44-96-130. Solid Waste Management Grant Program.

(A) The Office of Solid Waste Reduction and Recycling shall establish a grant program utilizing funds within the Solid Waste Management Trust Fund to assist local governments and regions in carrying out their responsibilities under this article. Grant disbursements must be approved by the State Solid Waste Advisory Council.

(B) The department shall ensure that all grant funds made available to local governments and regions shall be utilized for activities necessary to carry out their solid waste management responsibilities established by this article. All grant funds made available to public and private schools and public and private colleges and universities must be used for waste reduction and recycling education programs. These grants must be made available as soon as possible following the promulgation by the department of regulations establishing the Solid Waste Management Grant Program. After the date on which county or regional solid waste management plans are required to be submitted to the department, no local government shall be eligible for a grant from the Solid Waste Management Grant Program unless it has submitted a solid waste management plan meeting the requirements of Section 44-96-80. All regional or local government grant proposals must be consistent with the State Solid Waste Management Plan and the county or regional solid waste management plan.

(C) Solid waste management grants must be made available to local governments and regions which have been determined by the department to be in need of assistance in carrying out their responsibilities established by this article. The department shall use information contained in the Solid Waste Management Annual Report to determine which responsibilities of the article have not been met and which local governments are in need of assistance. The requirements of this subsection supersede all rules, regulations, standards, orders, or other actions of the department that are not consistent with this subsection.

(D) Not later than twelve months after this chapter is effective, the Office of Solid Waste Reduction and Recycling shall promulgate regulations establishing the Solid Waste Management Grant Program. Such regulations, at a minimum, shall establish the criteria for counties, regions, and municipalities to qualify for grants, and shall set forth the procedures for applying for grants. The department may require such information of the entity applying for the grant as is necessary to properly evaluate the grant proposal. The department shall comply with the requirements of the South Carolina Administrative Procedures Act and notify local government officials of the opportunity to provide input before issuing proposed regulations for comment under this article.

(E) The regulations required to be promulgated by subsection (D) of this section must include procedures for any party aggrieved by a grant decision of the Office of Solid Waste Reduction and Recycling to obtain review of that decision.

HISTORY: 1991 Act No. 63, Section 1; 2000 Act No. 405, Section 10.



SECTION 44-96-140. Recycling programs of state government; state procurement policy; report of the Department of Transportation.

(A) Not later than twelve months after the date on which the department submits the state solid waste management plan to the Governor and to the General Assembly, the General Assembly, the Governor's Office, the Judiciary, each state agency, and each state-supported institution of higher education shall:

(1) establish a source separation and recycling program in cooperation with the department and the Division of General Services of the State Budget and Control Board for the collection of selected recyclable materials generated in state offices throughout the State including, but not limited to, high-grade office paper, corrugated paper, aluminum, glass, tires, composting materials, plastics, batteries, and used oil;

(2) provide procedures for collecting and storing recyclable materials, containers for storing materials, and contractual or other arrangements with collectors or buyers of the recyclable materials, or both;

(3) evaluate the amount of waste paper material recycled and make all necessary modifications to the recycling program to ensure that all waste paper materials are recycled to the maximum extent feasible; and

(4) establish and implement, in cooperation with the department and the Division of General Services, a solid waste reduction program for materials used in the course of agency operations. The program shall be designed and implemented to achieve the maximum feasible reduction of solid waste generated as a result of agency operations.

(B) Not later than September fifteen of each year, each state agency and each state-supported institution of higher learning shall submit to the department a report detailing its source separation and recycling program and a review of all goods and products purchased during the previous fiscal year by those agencies and institutions containing recycled materials using the content specifications established by the Office of Materials Management.

(C) By November first of each year the department shall submit a report to the Governor and to the General Assembly reviewing all goods and products purchased by the State and determining what percentage of state purchases contain recycled materials using content specifications established by the Office of Materials Management, Division of General Services. The report also must review existing procurement regulations for the purchase of products and materials and must identify any portions of such regulations that discriminate against products and materials with recycled content and products and materials which are recyclable.

(D) Not later than one year after this chapter is effective, the Division of General Services shall amend the procurement regulations to eliminate the portions of the regulations identified in its report as discriminating against products and materials with recycled content and products and materials which are recyclable.

(E) Not later than one year after the effective date of the amendments to the procurement regulations, the General Assembly, the Governor's Office, the Judiciary, all state agencies, all political subdivisions using state funds to procure items, and all persons contracting with such agency or political subdivision where such persons procure items with state funds shall procure products and materials with recycled content and products and materials which are recyclable where practicable, as determined by the Office of Materials Management, Division of General Services. The list of recycled content specifications must be updated annually. It is the goal of the General Assembly for state and local governmental agencies to reflect a twenty-five percent goal in their procurement policies. The decision not to procure such items shall be based on a determination that such procurement items:

(1) are not available within a reasonable period of time;

(2) fail to meet the performance standards set forth in the applicable specifications; or

(3) are only available at a price that exceeds by more than seven and one- half percent the price of alternative items.

(F) Not later than six months after this chapter is effective, and annually thereafter, the Department of Transportation shall submit a report to the Governor and to the General Assembly on the use of:

(1) compost as a substitute for regular soil amendment products in all highway projects;

(2) solid waste including, but not limited to, ground rubber from tires and fly ash or mixtures of them from coal-fired electrical facilities in road surfacing of subbase materials;

(3) solid waste including, but not limited to, glass aggregate, plastic, and fly ash in asphalt or concrete; and

(4) recycled mixed-plastic materials for guardrail posts, right-of-way fence posts, and sign supports.

HISTORY: 1991 Act No. 63, Section 1; 1993 Act No. 181, Section 1153; 2000 Act No. 405, Section 11.



SECTION 44-96-150. Packaging; plastics.

(A) Six months after this chapter is effective, no beverage shall be sold or offered for sale within this State in a beverage container designed and constructed so that the container is opened by detaching a metal ring or tab.

(B) On or after January 1, 1994, no person may distribute, sell, or offer for sale in this State any food or drink in packages or containers, including point of sale packaging, made with fully halogenated chlorofluorocarbons (CFC's). Producers or manufacturers of all types of containers, packaging, or packing material made from fully halogenated CFC's are strongly urged to introduce alternative containers, packages, and packing materials which are environmentally acceptable as soon as possible. Not later than three years after this chapter is effective, the department shall report to the Governor and to the General Assembly on the progress made in introducing such alternative containers, packages, and packing materials. Such report may include recommendations for legislative actions to encourage or require the development and use of such alternatives.

(C) One year after this chapter is effective, no plastic bag shall be provided at any retail outlet to any retail customer for use in carrying items purchased by that customer unless the bag is composed of material which is recyclable.

(D) One year after this chapter is effective, no plastic rings or any other device or material used to connect one container to another shall be provided at any retail outlet to any retail customer unless such rings or other device or material are degradable or recyclable. Producers of plastic ring carriers are strongly urged to introduce alternatives as soon as possible. Not later than three years after the date of enactment of this chapter, the department shall report to the Governor and to the General Assembly on the progress made in introducing such alternative packaging or materials. Such report may include recommendations for legislative actions to encourage or require the development and use of such alternatives.

(E) One year after this chapter is effective, no person shall distribute, sell, or offer for sale in this State any polystyrene foam product for use in conjunction with food for human consumption unless such product is composed of material which is recyclable.

(F) Not later than eighteen months after this chapter is effective, no person shall distribute, sell, or offer for sale in this State a plastic bottle or rigid plastic container unless such bottle or container is labeled with a code identifying the appropriate resin type used to produce the structure of the container. The code shall consist of a number placed within three triangulated arrows. The three arrows shall form an equilateral triangle with the common point of each line forming each angle of the triangle at the midpoint of each arrow and rounded with a short radius. The arrowhead of each arrow shall be at the midpoint of each side of the triangle with a short gap separating the arrowhead from the base of the adjacent arrow. The triangle formed by the three arrows curved at their midpoints shall depict a clockwise path around the code number. The label shall appear on or near the bottom of the plastic container product and be clearly visible. The numbers and letters shall be as follows:

(1) for polyethylene terephthalate, the letters "PETE" and the number "1";

(2) for high density polyethylene, the letters "HDPE" and the number "2";

(3) for vinyl, the letter "V" and the number "3";

(4) for low density polyethylene, the letters 'LDPE" and the number "4";

(5) for polypropylene, the letters "PP" and the number "5";

(6) for polystyrene, the letters "PS" and the number "6"; and

(7) for any other, the letters "OTHER" and the number "7".

Nothing in this subsection may prevent a manufacturer or distributor of containers that are produced from a plastic resin not identified in this subsection from adopting a labeling code number and letter that will assist in the segregation and collection of that resin for recycling if the code number and letter used are nationally recognized industry standards.

(G) Not later than five years after this chapter is effective, the department shall make a determination as to the number of beverage containers being sold annually in this State and the percentage of such containers that are being recycled or recovered by individual category of glass, aluminum, and plastic. If the department determines that one or more categories of beverage containers are being recycled at a rate of less than twenty-five percent, the department shall submit a report to the Governor and to the General Assembly making recommendations on incentives, penalties, or both, which may include the imposition of fees to increase the recycling rate of that category to a minimum of twenty-five percent within a reasonable period of time. Seven years after this chapter is effective, the department shall make a determination, by individual category of container, as to the percentage of such containers that are being recycled. If the department determines that one or more categories of beverage containers are being recycled at a rate of less than thirty-five percent, the department shall submit a report to the Governor and to the General Assembly making recommendations, which may include the imposition of appropriate fees, to increase the recycling rate of that category to at least thirty-five percent within a reasonable period of time. The department may, by regulation, establish a program to obtain and verify the information that is necessary to make the determinations and recommendations required by this subsection.

HISTORY: 1991 Act No. 63, Section 1; 2000 Act No. 405, Section 12.



SECTION 44-96-160. Used oil.

(A) Twelve months after this chapter is effective, no person shall knowingly:

(1) place used oil in municipal solid waste, discard or otherwise dispose of used oil, except by delivery to a used oil collection facility, used oil energy recovery facility, oil recycling facility, or to an authorized agent for delivery to a used oil collection facility, used oil energy recovery facility, or oil recycling facility;

(2) dispose of used oil in a solid waste disposal facility unless such disposal is approved by the department;

(3) collect, transport, store, recycle, use or dispose of used oil in any manner which may endanger public health and welfare or the environment;

(4) discharge used oil into sewers, drainage systems, septic tanks, surface water or groundwater, or any other waters of this State, or onto the ground; or

(5) mix or commingle used oil with hazardous substances that make it unsuitable for recycling or beneficial use.

Notwithstanding any other provision of law, a person who knowingly disposes of any used oil which has not been properly segregated or separated from other solid wastes by the generator is guilty of a violation of this subsection and shall be subject to a fine not to exceed two hundred dollars. This provision may be enforced by a state, county, or municipal law enforcement official, or by the department.

(B) No person shall knowingly dispose of used oil filters in a landfill unless the filter has been crushed to the smallest practical volume possible or unless the filter has been hot drained, as established by the department in regulations.

(C) The utilization of used oil for road oiling, dust control, weed abatement, or other similar uses which has the potential to cause harm to the environment is prohibited.

(D) The department shall encourage the voluntary establishment of used oil collection centers and recycling programs and provide technical assistance to persons who organize such programs.

If a hazardous substance is mixed with used oil accepted at a volunteer used oil collection center, any costs for the proper disposal of this contaminated waste will be incurred by the Petroleum Fund, if no more than five gallons of used oil was accepted from any one person at any one time.

(E) All government agencies and private businesses that change motor oil for the public and major retail dealers of motor and lubricating oil are encouraged to serve as used oil collection centers.

The Department of Transportation shall establish or contract for at least one used oil collection center in every county unless it can certify to the Office of Solid Waste Reduction and Recycling that a private used oil collection center is in operation in a county and is accepting up to five gallons of used oil from any member of the public.

A retail dealer of motor oil who maintains a separate tank for a voluntary used oil collection center as approved by the department under this section is eligible for a payment from the South Carolina Department of Revenue from fees collected pursuant to subsection (W) of five cents for every gallon of motor oil that is properly returned on a voluntary basis to a registered used oil transporter or permitted used oil recycling facility upon proper verification.

(F) A person who maintains a used oil collection facility that receives a volume of used oil annually, which exceeds a limit to be determined by the department, must register with the department.

(G) A used oil collection center must report annually to the department by a date to be determined by the department and must indicate if it is accepting used oil from the public, the quantities of used oil collected in the previous year, and the total quantity of used oil handled in the previous year.

(H) No person may recover from the owner or operator of a used oil collection center any costs of response actions resulting from a release of either used oil or a hazardous substance from a used oil collection center if such used oil is:

(1) not mixed with any hazardous substance by the owner or operator of the used oil collection center;

(2) not knowingly accepted with any hazardous substances contained in it;

(3) transported from the used oil collection center by a registered transporter; or

(4) stored in a used oil collection center that is in compliance with this section.

This subsection applies only to that portion of the used oil collection center utilized for the collection of used oil and does not apply if the owner or operator is grossly negligent in the operation of the public used oil collection center. Nothing in this section shall affect or modify in any way the obligations or liability of a person under any other provisions of state or federal law, including common law, for injury or damage resulting from the release of used oil or hazardous substances. For the purpose of this subsection, the owner or operator of a used oil collection center may presume that a quantity of no more than five gallons of used oil accepted from a member of the public is not mixed with a hazardous substance, if the owner or operator acts in good faith and in the belief the oil is generated from the individual's personal activity.

(I) Any motor, lubricating, or other oil offered for sale, at retail or at wholesale for direct retail sale, for use off the premises, must be clearly marked or labeled as containing a recyclable material which must be disposed of only at a used oil collection center. A statement on a container of lubricating or other oil offered for sale is in compliance with this section if it contains the following statement: "Don't pollute. Conserve resources. Return used oil to collection centers."

(J) Motor oil retailers shall post and maintain, at or near the point of sale, a durable and legible sign, not less than eleven inches by fifteen inches in size, informing the public of the importance of the proper collection and disposal of used oil and how and where used oil may be properly disposed.

(K) The department may inspect any place, building, or premises subject to subsections (I) and (J) and issue warnings and citations to a person who fails to comply with the requirements of those subsections. Failure to comply following a warning shall constitute a violation punishable by a fine not to exceed one hundred dollars per day. Each day on which an establishment fails to comply shall constitute a separate violation. The proceeds of a fine imposed pursuant to this subsection must be remitted to the Solid Waste Management Trust Fund.

(L) The following persons shall register annually with the department pursuant to department regulations on forms prescribed in such regulations:

(1) a person who transports over public highways more than five hundred gallons of used oil weekly;

(2) a person who maintains a collection facility that receives more than six thousand gallons of used oil annually; and

(3) a facility that recycles more than six hundred gallons of used oil annually.

(M) The department shall require each registered person to submit by a date to be determined by the department an annual report which specifies the type and quantity of used oil transported, collected, and recycled during the preceding year. The department also shall require each registered person who transports or recycles used oil to maintain records which identify the:

(1) source of the materials transported or recycled;

(2) quantity of materials received;

(3) date of receipt; and

(4) destination or the end use of the materials.

(N) The department shall require sample analyses of used oil at facilities of representative used oil transporters and at representative recycling facilities to determine the incidence of contamination of used oil with hazardous, toxic, or other harmful substances.

(O) The following entities are exempted from the requirements of subsection (L):

(1) an on-site burner which only burns a specification used oil generated by the burner, if the burning is done in compliance with any air permits issued by the department; or

(2) an electric utility which generates during its operation used oil that is then reclaimed, recycled, or refined by the electric utility for use in its operations.

(P) A person who fails to register with the department as required by subsection (L), or to file the annual report required by subsection (M), is subject to a fine not to exceed three hundred dollars per day. Each day on which the person fails to comply shall constitute a separate violation. The proceeds of a fine imposed pursuant to this subsection must be remitted to the Solid Waste Management Trust Fund.

(Q) After the effective date of regulations promulgated by the department pursuant to this section, a person who transports over public highways more than five hundred gallons of used oil weekly must be a registered transporter.

(R) The department shall promulgate regulations establishing a registration program for transporters of used oil and shall issue, deny, or revoke registrations authorizing the holder to transport used oil. Registration requirements must ensure that a used oil transporter is familiar with applicable regulations and used oil management procedures. The department shall promulgate regulations governing registration which must include requirements for the following:

(1) registration and annual reporting;

(2) evidence of familiarity with laws and regulations governing used oil transportation; and

(3) proof of liability insurance or other means of financial responsibility for any liability which may be incurred in the transport of used oil.

(S) Each person who intends to operate, modify, or close a used oil recycling facility shall obtain an operation or closure permit from the department before operating, modifying, or closing the facility.

(T) Not later than eighteen months after this chapter is effective, the department shall develop a permitting system for used oil recycling facilities.

(U) Permits must not be required under subsection (S) for the burning of used oil as a fuel, provided:

(1) a valid air permit, if required, issued by the department is in effect for the facility;

(2) the facility burns used oil in accordance with applicable state and local government regulations, and the requirements and conditions of its air permit; and

(3) the on specification used oil is burned in industrial furnaces and boilers and nonindustrial furnaces and boilers.

(V) No permit is required under this section for the use of used oil for the benefaction or flotation of phosphate rock.

(W)(1) For sales made after October 31, 1991, a person making wholesale sales of motor oil or similar lubricants, and a person importing into this State ex-tax motor oil or similar lubricants, shall pay a fee on a monthly basis of eight cents for each gallon of motor oil or similar lubricants sold at wholesale or ex-tax motor oil or similar lubricants imported. As used in this provision, "ex-tax motor oil or similar lubricants" means motor oil or similar lubricants upon which the fee imposed has not been levied and which is not sold at wholesale in this State. The fee imposed must be imposed only once with respect to each gallon of motor oil or similar lubricants. The South Carolina State Department of Revenue shall administer, collect, and enforce this fee in the same manner the sales and use taxes are collected pursuant to Chapter 36 of Title 12. However, taxpayers are not required to make payments pursuant to Section 12-36-2600. Instead of the discount allowed pursuant to Section 12-36-2610, the taxpayer may retain three percent of the total fees collected as an administrative collection allowance. This allowance applies whether or not the return is timely filed.

A motor carrier which purchases lubricating oils not for resale used in its fleet is exempt from the fee. The motor carrier must:

(a) have a maintenance facility to service its own fleet and properly store waste oil for recycling collections;

(b) have on file with the Environmental Protection Agency the existence of storage tanks for waste oil storage;

(c) maintain records of the dispensing and servicing of lubrication oil in the fleet vehicles; and

(d) have a written contractual agreement with an approved waste oil hauler.

(2) The Department of Revenue shall remit fees collected pursuant to this section to the Solid Waste Management Trust Fund, less payments made pursuant to subsection (E). The fees must be reserved in a separate account designated as the Petroleum Fund. The Petroleum Fund must be under the administration of the Office of Solid Waste Reduction and Recycling.

The funds generated by the fees authorized by this section and set aside for the Petroleum Fund must be used by the Office of Solid Waste Reduction and Recycling as follows:

(a) Two-fifths of the funds must be used to establish incentive programs to encourage:

(1) individuals who change their own oil to return their used oil to used oil collection centers;

(2) the establishment and continued operation of collection centers which accept used oil, including a one-time rebate to retailers who maintain department approved used oil collection centers for equipment used in the used oil collection process, not to exceed five hundred dollars a location. The used oil collection center must maintain a separate tank for the collection of voluntarily returned used oil to be eligible for this rebate. This rebate must be distributed by the department upon approval of the collection center by the department and submittal of proof of purchase of the equipment.

(3) the establishment and continued operation of recycling facilities which prepare used oil for reuses or which utilize used oil in a manner that substitutes for a petroleum product made from new oil.

(b) Two-fifths of the funds must be used to provide grants for local government projects that the office determines will encourage the collection, reuse, and proper disposal of used oil and similar lubricants. Local government projects may include one or more of the following programs or activities:

(1) curbside pickup of used oil containers by a local government or its designee;

(2) retrofitting of solid waste equipment to promote curbside pickup or disposal of used oil at used oil collection centers designated by the local government;

(3) establishment of publicly operated used oil collection centers at landfills or other public places; or

(4) providing of containers and other materials and supplies that the public can utilize in an environmentally sound manner to store used oil for pickup or return to a used oil collection center.

(c) One-fifth of the funds must be used for public education and research including, but not limited to, reuses, disposal, and development of markets for used oil and similar lubricants.

The office may use funds set aside under subitem (a) of item (2) to contract for the development and implementation of incentive programs, and the office may use funds set aside under subitem (c) of item (2) to contract for the development and implementation of research and education programs.

After the fee is imposed upon a distributor, the fee may not be imposed again upon a person who subsequently receives motor oil or similar lubricants from a distributor upon whom the fee already has been imposed.

Motor oil or similar lubricants exported from this State in its original package or container must be exempt from the fee imposed in this section. A person purchasing motor oil or similar lubricants at wholesale in its original package or container and who exports such motor oil or similar lubricants from this State may certify in writing to the seller that the motor oil or similar lubricants will be exported, and such certification, if taken by the seller in good faith, will relieve the seller of the fee otherwise imposed. If the purchaser subsequently uses the motor oil or similar lubricants in this State, the purchaser shall be liable for the fee imposed and the purchaser's certification to the seller must include an acknowledgment to that effect.

(X) The fee imposed under item (W) of this section must be imposed until the unobligated principal balance of the Petroleum Fund equals or exceeds three million dollars. Based upon the amount of revenue received and the time frame in which the amount is collected, the Department of Revenue is required to adjust the rate of the fee to reflect a full year's collection to produce the amount of revenue required in the fund. The increase or decrease in the fee made by the Department of Revenue must take effect for sales beginning on or after the first day of the third month following determination by the commission.

(Y) The department shall promulgate regulations necessary to implement the provisions of this section. Such regulations may include the imposition of reasonable registration and permitting fees to assist in defraying the costs of the regulatory activities of the department required by this section.

(Z) All state agencies, all political subdivisions using state funds to procure items, and all persons contracting with such agency or political subdivision where such persons procure items with state funds shall procure used oil materials and products where practicable, subject to the provisions of Section 44-96-140(E).

(AA) Beginning February 28, 1993, and no later than July first each year thereafter, the Office of Solid Waste and Recycling shall submit to the Governor and to the General Assembly a report for the previous calendar year, including:

(1) the number of used oil collection sites available in each county to the general public;

(2) the number and location of used oil collection sites in each county receiving ongoing and start-up assistance from the Office of Solid Waste Reduction and Recycling; and

(3) the amount of used oil collected in each county.

HISTORY: 1991 Act No. 63, Section 1; 1992 Act No. 449, Part V, Sections 5-8; 1993 Act No. 181, Section 1154; 1995 Act No. 145, Part II, Section 50; 2000 Act No. 405, Section 13.



SECTION 44-96-165. Independent audits of trust funds.

The Department of Health and Environmental Control, with the approval of the State Auditor, shall contract with one or more qualified, independent certified public accountants on a one-year basis to audit revenues and disbursements from the Solid Waste Management Trust Fund and the Waste Tire Trust Fund established pursuant to Section 44-96-120 and from the Petroleum Fund established pursuant to Section 44-96-160(V). The auditors may audit relevant records of a public or private entity that has submitted, kept, handled, or tracked monies for any of the three funds. This contract must be funded by the Solid Waste Management Trust Fund, the Petroleum Fund, and the Waste Tire Trust Fund.

HISTORY: 2000 Act No. 405, Section 21; 2005 Act No. 164, Section 22, eff June 10, 2005.



SECTION 44-96-170. Waste tires.

(A) Not later than ninety days after this chapter is effective, the owner or operator of a waste tire site shall notify the department of the site's location and size and the approximate number of waste tires that are accumulated at the site. However, this section does not apply to a manufacturer who disposes only of tires generated in the course of its scientific research and development activities, so long as the waste tires are buried on the facility's own land or that of its affiliates or subsidiaries and the disposal facility is in compliance with all applicable regulations.

(B) Not later than six months after this chapter is effective, the department shall submit to the Governor and to the General Assembly a report on waste tire management and disposal in this State. The report shall, at a minimum, include the following:

(1) the number of waste tires generated in this State and the geographical distribution of the waste tires;

(2) the number and location of existing waste tire sites;

(3) the location of existing waste tire collection sites;

(4) the necessary financial responsibility requirements for sites, haulers, processors, collectors, and disposers of waste tires;

(5) alternative methods of collecting waste tires;

(6) current and future options for waste tire recycling;

(7) methods to establish reliable sources of waste tires for waste tire users; and

(8) types and location of facilities in this State that can utilize waste tires as a fuel source.

(C) State and county solid waste management plans shall include a section on waste tires. The section on waste tires shall provide for public participation in its preparation and shall, as a minimum, include:

(1) an estimate of the number of waste tires currently generated annually within that county or region and a projection of the number of waste tires to be generated during the twenty-year period following the date this chapter is effective;

(2) an estimate of the current capacity in the county to manage waste tire disposal;

(3) an estimate of the annual cost of implementing the approved waste tire disposal plan;

(4) an estimate of the cost of siting, construction, and bringing into operation any new facilities needed to provide waste tire disposal;

(5) the number of waste tires generated in each county and the geographical distribution of such waste tires;

(6) the number and location of existing waste tire sites;

(7) the location of existing waste tire collection sites;

(8) alternative methods of collecting waste tires;

(9) current and future options for waste tire recycling;

(10) methods to establish reliable sources of waste tires for waste tire users; and

(11) types and location of facilities in this county that can utilize waste tires as a fuel source.

(D) Each county is required by the department to participate in ongoing waste tire clean-up enforcement efforts, and no later than twelve months after promulgation of regulations by the department, establish approved waste tire accumulation sites, designate waste tire processing, recycling, and disposal methods to be used, and begin disposal operations in compliance with the applicable regulations. Counties may contract with other counties and with private firms to implement the provisions of this chapter. The department shall administer waste tire management plans for those counties which do not submit proposals.

(E) Counties are prohibited from imposing an additional fee on waste tires generated within the county. However, a county may impose an additional fee on waste tires, heavy equipment tires, and oversized tires that have a greater diameter than the largest tire with a Department of Transportation number. A fee may be charged on waste tires generated outside of South Carolina. Counties may require fleets to provide documentation for proof of purchase on in-state tires. For tires not included in documentation, an additional tipping fee may be charged. Counties may charge a tipping fee of up to one dollar and fifty cents for each tire or up to one hundred fifty dollars a ton for waste tires generated in this State for which no fee has been paid otherwise.

(F) Counties may charge a tipping fee of up to one dollar and fifty cents for each waste tire manufactured in this State or up to one hundred fifty dollars per ton for waste tires manufactured in this State for which no fee has been paid otherwise.

(G) Not later than six months after the department promulgates regulations, a person, except as provided, shall not knowingly deposit whole waste tires in a landfill as a method of ultimate disposal.

(H) Eighteen months after this chapter is effective, a person shall not:

(1) maintain a waste tire collection site unless such site is an integral part of the person's permitted waste tire treatment facility or that person has entered into a contract with a permitted waste tire treatment facility for the disposal of waste tires;

(2) knowingly dispose of waste tires in this State, unless the waste tires are disposed of at a permitted solid waste disposal facility; or

(3) knowingly dispose of or discard waste tires on the property of another in a manner not prescribed by this chapter.

For an interim period to be determined by the department, waste tires may be disposed of at a solid waste disposal facility, a waste tire recycling or processing facility, or a waste tire collection center seeking a permit from the department pursuant to this section. Notwithstanding any other provision of law, a person violating this subsection shall be subject to a fine not to exceed two hundred dollars. This provision may be enforced by a state, county, or municipal law enforcement official, or by the department. Each tire improperly disposed of must constitute a separate violation.

(I) It is the policy of this State to recommend that waste tires be managed at a:

(a) waste tire collection site which is an integral part of a permitted waste tire recycling or processing facility;

(b) permitted waste tire recycling or processing facility; or

(c) permitted waste tire collection center.

(J) Not later than twelve months after this chapter is effective, the department shall promulgate regulations requiring all collectors, processors, recyclers, haulers, and disposers of waste tires to obtain a permit or registration issued by the department. The regulations must set forth the requirements for the issuance of such permits or registrations. After the effective date of the regulations, a person shall not collect, haul, recycle, or process waste tires unless that person has obtained a permit or registration from the department for that activity or, for an interim period to be determined by the department, is seeking a permit or registration from the department for that activity.

(K) Subsection (J) does not apply to items (1) through (5) if these designated waste tire sites are maintained so as to prevent and control mosquitoes or other public health nuisances as determined by the department:

(1) a tire retailing business where less than one thousand waste tires are kept on the business premises;

(2) a tire retreading business where less than two thousand five hundred waste tires are kept on the business premises or a tire retreading facility that is owned or operated by a company that manufactures tires in this State or the tire manufacturer's parent company or its subsidiaries;

(3) a business that, in the ordinary course of business, removes tires from motor vehicles if less than one thousand of these tires are kept on the business premises;

(4) a permitted solid waste facility with less than two thousand five hundred waste tires temporarily stored on the business premises; or

(5) a person using waste tires for agricultural purposes.

(L) The department shall encourage the voluntary establishment of waste tire collection centers, waste tire treatment facilities, and solid waste disposal facilities to be open to the public for the deposit of waste tires.

(M) The department is authorized to establish incentive programs to encourage individuals to return their used tires to waste tire recycling or processing facilities.

(N) For sales made on or after November 1, 1991, there is imposed a fee of two dollars for each new tire sold with a Department of Transportation number to the ultimate consumer, whether or not the tire is mounted by the seller. The wholesaler or retailer receiving new tires from unlicensed wholesalers is responsible for paying the fee imposed by this subsection.

The Department of Revenue shall administer, collect, and enforce the tire recycling fee in the same manner that the sales and use taxes are collected pursuant to Chapter 36 of Title 12. The fee imposed by this subsection must be remitted on a monthly basis. Instead of the discount allowed pursuant to Section 12-36-2610, the taxpayer may retain three percent of the total fees collected as an administrative collection allowance. This allowance applies whether or not the return is timely filed.

The department shall deposit all fees collected to the credit of the State Treasurer who shall establish a separate and distinct account from the state general fund.

The State Treasurer shall distribute one and one-half dollars for each tire sold, less applicable credit, refund, and discount, to each county based upon the population in each county according to the most recent United States Census. The county shall use these funds for collection, processing, or recycling of waste tires generated within the State.

The remaining portion of the tire recycling fee is to be credited to the Solid Waste Management Trust Fund by the State Treasurer for the Waste Tire Grant Trust Fund, established under the administration of the South Carolina Department of Health and Environmental Control.

The General Assembly shall review the waste tire disposal recycling fee every five years.

(O) A wholesaler or retailer required to submit a fee pursuant to subsection (N) who delivers or arranges delivery of waste tires to a permitted or approved waste tire recycling facility, or a permitted or approved waste tire processing facility which processes waste tires before recycling, may apply for a refund of one dollar for each tire delivered. If waste tires generated in this State, on which a fee has been paid, are delivered to a waste tire facility located outside this State, a wholesaler or retailer may apply for a refund of one dollar per tire delivered if the receiving facility is permitted or approved by the host state as a waste tire recycling facility or a waste tire processing facility which processes waste tires before recycling; in no case may a refund be approved for a number of tires delivered in excess of the number of new tires sold by the individual wholesaler or retailer. Verification must be provided as required by the South Carolina State Department of Revenue. All refunds made pursuant to this subsection must be charged against the appropriate county's distributions under subsection (N).

(P) The Office of Solid Waste Reduction and Recycling of the Department of Health and Environmental Control may provide grants from the Waste Tire Trust Fund to counties which have exhausted all funds remitted to counties under Section 44-96-170(N), to regions applying on behalf of those counties and to local governments within those counties to assist in the following:

(1) constructing, operating, or contracting with waste tire processing or recycling facilities;

(2) removing or contracting for the removal of waste tires for processing or recycling;

(3) performing or contracting for the performance of research designed to facilitate waste tire recycling; or

(4) the purchase or use of recycled products or materials made from waste tires generated in this State.

(Q) Waste tire grants must be awarded on the basis of written grant request proposals submitted to and approved, not less than annually, by the committee consisting of ten members appointed by the commissioner representing:

(1) the South Carolina Tire Dealers and Retreaders Association;

(2) the South Carolina Association of Counties;

(3) the South Carolina Association of Regional Councils;

(4) the South Carolina Department of Health and Environmental Control;

(5) tire manufacturers;

(6) the general public;

(7) a public interest environmental organization;

(8) the South Carolina Department of Natural Resources;

(9) the Office of the Governor; and

(10) the South Carolina Municipal Association.

Members of the committee shall serve for terms of three years and until their successors are appointed and qualify.

Vacancies must be filled in the manner of original appointment for the unexpired portion of the term. The representative of the department shall serve as chairman. The committee shall review grant requests and proposals and make recommendations on grant awards to the State Solid Waste Advisory Council. Grants must be awarded by the State Solid Waste Advisory Council.

(R) Notwithstanding subsection (N), the department may use funds from the Waste Tire Trust Fund to fund activities of the department to implement provisions of this section to promote the recycling of waste tires and to encourage higher end uses of waste tires. The use of these funds must be reviewed annually by the Waste Tire Committee and the Solid Waste Advisory Council. The Recycling Market Development Advisory Council and the Solid Waste Advisory Council also may make recommendations to the office for use of these funds.

(S) The department shall establish by regulation recordkeeping and reporting requirements for waste tire haulers and collection, processing, recycling, and disposal facilities.

(T) A county failing to comply with the requirements of this section and regulations promulgated under it is not eligible for monies from the Waste Tire Trust Fund.

HISTORY: 1991 Act No. 63, Section 1; 1993 Act No. 181, Section 1155; 1993 Act No. 181, Section 1156; 1998 Act No. 432, Section 17; 2000 Act No. 405, Section 14.



SECTION 44-96-180. Lead-acid batteries.

(A) Twelve months after this chapter is effective, no person shall knowingly place a used lead-acid battery in mixed municipal solid waste, discard or otherwise dispose of a lead-acid battery, except by delivery to:

(1) a lead-acid battery retailer or wholesaler;

(2) a collection, recycling, or recovered material processing facility that is registered by the department to accept lead-acid batteries; or

(3) a permitted secondary lead smelter.

(B) Twelve months after this chapter is effective, no battery retailer shall knowingly dispose of a used lead-acid battery except by delivery to:

(1) the agent of a lead-acid battery wholesaler or the agent of a permitted secondary lead smelter;

(2) a vehicle battery manufacturer for delivery to a permitted secondary lead smelter;

(3) a collection, recycling, or recovered material processing facility that is registered by the department to accept lead-acid batteries; or

(4) a permitted secondary lead smelter.

(C) Any person violating the provisions of subsections (A) or (B) shall be subject to a fine not to exceed two hundred dollars. This provision may be enforced by a state, county, or municipal law enforcement official or by the department. Each lead-acid battery improperly disposed of shall constitute a separate violation.

(D) A person selling lead-acid batteries or offering lead-acid batteries for retail sale in this State shall:

(1) accept, at the point of transfer, lead-acid batteries from customers; and

(2) post written notice, visible to customers, at his place of business which must be at least eight and one-half inches by eleven inches in size and must contain the following language:

(a) "It is illegal to put a motor vehicle battery in the garbage."

(b) "Recycle your used batteries."

(c) "State law requires us to accept motor vehicle batteries for recycling".

(E) No person may recover from the owner or operator of a lead-acid battery collection center any costs of response actions resulting from a release of either a hazardous substance from lead-acid batteries, unless the owner or operator is grossly negligent in the operation of the public lead-acid battery collection center, or recovered materials processing facility. Nothing in this section shall affect or modify in any way the obligations or liability of any person under any other provisions of state or federal law, including common law, for injury or damage resulting from the release of hazardous substances.

(F) For sales made on or after November 1, 1991, there is imposed a fee of two dollars per lead-acid battery sold to the ultimate consumer, whether the battery is installed by the seller or not. The retailer is to remit the fee to the Department of Revenue on a monthly basis. The Department of Revenue shall administer, collect, and enforce the lead-acid battery disposal fee in the same manner that the sales and use taxes are collected pursuant to Chapter 36 of Title 12. However, taxpayers are not required to make payments under Section 12-36-2600. In lieu of the discount allowed pursuant to Section 12-36-2610, the taxpayer may retain three percent of the total fees collected as an administrative collection allowance. This allowance applies whether or not the return is timely filed. The department shall deposit all fees collected to the credit of the State Treasurer. The State Treasurer is required to establish a separate and distinct account from the state general fund. The lead-acid battery disposal fee must be credited to the Solid Waste Management Trust Fund by the State Treasurer.

(G) The lead-acid battery retailer must charge a five dollar refundable deposit for each battery sold for which a core is not returned to the retailer. The deposit must be returned to the consumer if a core is returned to the same retailer within thirty days.

(H) The department shall produce, print, and distribute the notices required by subsection (D) to all lead-acid battery retailers.

(I) Any person selling lead-acid batteries at wholesale or offering lead-acid batteries for sale at wholesale must accept, at the point of transfer, lead-acid batteries from customers.

(J) Not later than eighteen months after this chapter is effective, the department shall promulgate regulations necessary to carry out the requirements of this section. Such regulations may include the imposition of reasonable fees to assist in defraying the costs of the regulatory activities of the department required by this section.

(K) All state agencies, all political subdivisions using state funds to procure items, and all persons contracting with such agency or political subdivision where such persons procure items with state funds shall procure recycled lead-acid batteries where practicable, subject to the provisions of Section 44-96-140(D).

(L)(1) Within eighteen months after enactment of this subsection, the department shall conduct a study on the recycling and disposal of small sealed lead-acid batteries.

(2) Within twelve months after completion of the study required in paragraph (1), the department must promulgate regulations regarding the proper management and disposal of small sealed lead-acid batteries. It shall be unlawful for any person to incinerate or place any small sealed lead-acid battery in a landfill.

HISTORY: 1991 Act No. 63, Section 1; 1992 Act No. 450, Section 4; 1992 Act No. 450, Section 5; 1993 Act No. 181, Section 1157; 2000 Act No. 405, Section 15.



SECTION 44-96-190. Yard trash; compost.

(A) Not later than twelve months after this chapter is effective, the department shall:

(1) promulgate regulations governing the proper management or disposal, or both, of yard trash and land-clearing debris;

(2) promulgate regulations establishing standards for the production of compost, including requirements necessary to produce hygienically safe compost products for varying applications; and

(3) comply with the requirements of the South Carolina Administrative Procedures Act and notify local government officials of the opportunity to provide input prior to issuing proposed regulations for comment under this article.

(B) Twenty-four months after this chapter is effective, no person shall knowingly mix yard trash and land-clearing debris with other municipal solid waste that is intended for collection or disposal at a municipal solid waste landfill or a resource recovery facility.

(C) Twenty-four months after this chapter is effective, no person shall knowingly mix other municipal solid waste with yard trash and land-clearing debris that is intended for collection and disposal at a composting facility. This prohibition does not apply to bags or other containers approved by the operator of the composting facility.

(D) Twenty-four months after this chapter is effective, no owner or operator of a municipal solid waste landfill shall knowingly accept at the gate loads composed primarily of yard trash or land-clearing debris unless the landfill provides and maintains a separate waste composting facility and composts all yard trash or land-clearing debris before disposal in the landfill or contracts for the composting of such waste at the facility.

(E) Any person violating the provisions of subsections (B) or (C) shall be subject to a fine not to exceed two hundred dollars. This provision may be enforced by a state, county, or municipal law enforcement official or by the department.

(F) All state agencies, all political subdivisions using state funds to procure items, and all persons contracting with such agency or political subdivision where such persons procure items with state funds shall procure composted materials and products where practicable, subject to the provisions of Section 44-96-140(D).

HISTORY: 1991 Act No. 63, Section 1; 1992 Act No. 450, Section 6; 1997 Act No. 131, Section 6.



SECTION 44-96-200. White goods.

(A) Not later than eighteen months after this chapter is effective, the department shall promulgate regulations governing the proper management or disposal, or both, of white goods requiring a person selling or offering white goods for sale at retail in this State to post written notice at his place of business informing the purchaser of the proper method of disposal of used white goods. Persons dealing with the disposal of white goods are encouraged to reclaim freon from white goods containing freon before recycling or disposal.

(B) Three years after this chapter is effective, no person shall knowingly include white goods with other municipal solid waste that is intended for collection or disposal at a municipal solid waste landfill.

(C) Three years after this chapter is effective, no owner or operator of a municipal solid waste landfill shall knowingly accept white goods for disposal at such landfill.

(D) Notwithstanding any other provision of law, any person violating the provisions of subsections (B) and (C) of this section shall be subject to a fine not to exceed two hundred dollars. This provision may be enforced by a state, county, or municipal law enforcement official, or by the department. Each white good improperly disposed of shall constitute a separate violation.

(E) For sales made on or after November 1, 1991, there is imposed a fee of two dollars for each white good delivered by wholesalers to licensed retail merchants, jobbers, dealers, or other wholesalers for resale in this State. Retail merchants, jobbers, dealers, or other wholesalers receiving new white goods from unlicensed wholesalers shall be responsible for the fee imposed by this section. The wholesaler or retailer is to remit the fee to the Department of Revenue on a monthly basis. The Department of Revenue shall administer, collect, and enforce the white good disposal fee in the same manner that the sales and use taxes are collected pursuant to Chapter 36 of Title 12. However, taxpayers are not required to make payments under Section 12-36-2600. In lieu of the discount allowed pursuant to Section 12-36-2610, the taxpayer may retain three percent of the total fees collected as an administrative collection allowance. This allowance applies whether or not the return is timely filed. The department is required to deposit all fees collected to the credit of the State Treasurer. The State Treasurer is required to establish a separate and distinct account from the state general fund. The State Treasurer shall credit the white good disposal fee to the Solid Waste Management Trust Fund.

HISTORY: 1991 Act No. 63, Section 1; 1993 Act No. 181, Section 1158.



SECTION 44-96-210. Newsprint.

(A) Five years after this chapter is effective, the department shall make a determination as to whether newsprint sold within this State is being recycled at a rate of thirty-five percent or more of the quantity sold within the State. If the department determines that newsprint is being recycled at a rate of less than thirty-five percent, the department shall submit a report to the Governor and to the General Assembly making recommendations on incentives or penalties to increase the recycling percentage of newsprint to at least thirty-five percent within a reasonable period of time. The department may, by regulation, establish a program to obtain and verify the information necessary to make the determination and recommendations required by this section.

(B) For the purposes of this section, "newsprint" means uncoated paper, whether supercalendered or machine finished, of the type generally used for, but not limited to, the publication of newspapers, directories, or commercial advertising mailers, which is primarily from mechanical woodpulps combined with some chemical woodpulp.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-220. Uniform Department and Revenue collection and enforcement methods apply.

The provisions of Chapter 54 of Title 12 apply to the administration, collection, and enforcement of the fees imposed by this chapter as administered by the Department of Revenue.

HISTORY: 1991 Act No. 63, Section 1; 1993 Act No. 181, Section 1159.



SECTION 44-96-235. Severability.

If any clause, sentence, paragraph, or part of this chapter or application thereof to any person or circumstance shall, for any reason, be judged by a court of competent jurisdiction to be invalid, such judgment shall not affect, impair, or invalidate the remainder of this chapter or its application to other persons or circumstances.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-240. Findings; purposes.

(A) The General Assembly finds that:

(1) South Carolina is generating increasingly large volumes of solid waste which may pose a threat to human health and safety and to the environment if not properly managed or if managed in facilities inadequately designed and operated to ensure protection of human health and safety and the environment.

(2) Many communities are managing solid waste in existing facilities not designed and operated with technology and engineering controls that are adequately protective of the environment.

(3) A number of new solid waste management facilities will have to be established in coming years to replace older facilities as they reach capacity or as they are required to close because they cannot meet new state or federal regulatory requirements.

(4) It is the policy of the State of South Carolina to protect human health and safety and the environment from the effects of improper or inadequate solid waste management.

(5) Legislation is needed to establish an adequate regulatory framework for the siting, design, construction, operation, and closure of solid waste management facilities in order to provide protection for human health and safety and for the environment.

(6) A regional approach to the establishment of solid waste management facilities should be strongly encouraged in order to provide solid waste management services in the most efficient and cost-effective manner and to minimize any threat to human health and safety or to the environment.

(B) It is the purpose of this article to:

(1) regulate solid waste management facilities other than hazardous waste management facilities subject to the South Carolina Hazardous Waste Management Act, infectious waste management facilities subject to the South Carolina Infectious Waste Management Act, and radioactive waste facilities subject to the South Carolina Atomic Energy and Radiation Control Act and other federal and state laws; and

(2) ensure that all solid waste management facilities in this State are sited, designed, constructed, operated, and closed in a manner that protects human health and safety and the environment.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-250. Definitions.

(A) The definitions set forth in Article 1 of this chapter are incorporated by reference in this article.

(B) The following definitions are applicable in this article:

(1) "Applicant" means an individual, corporation, partnership, business association, or government entity that applies for the issuance, transfer, or modification of a permit under this article.

(2) "Ash" means the solid residue from the incineration of solid waste.

(3) "Closure" means the discontinuance of operation by ceasing to accept, treat, store, or dispose of solid waste in a manner which minimizes the need for further maintenance and protects human health and the environment.

(4) "Director" means the Director of the South Carolina Department of Health and Environmental Control.

(5) "Composite liner" means a liner which shall consist of a geomembrane placed over a natural or recompacted soil layer.

(6) "Construction" means any physical modification to the site at which a potential or proposed solid waste management facility is to be located including, but not limited to, site preparation.

(7) "Contingency plan" means a document acceptable to the department setting out an organized, planned, and coordinated course of action to be followed at or by the facility in case of a fire, explosion, or other incident that could threaten human health and safety or the environment.

(8) "Cover" means soil or other suitable material acceptable to the department, or both, that is used to cover compacted solid waste in a land disposal site.

(9) "Daily cover" means a compacted layer of at least six inches of soil or other cover material, in an amount approved by the department, that is placed on all exposed solid waste in a landfill at the end of each day of operation, except for recyclable materials properly located in a salvage area.

(10) "Disclosure statement" means a sworn statement or affirmation, the form and content of which shall be determined by the department and as required by Section 44-96-300.

(11) "Double geomembrane liner" means a liner which shall consist of the following layers from bottom to top:

(a) a properly graded and prepared subbase;

(b) a minimum 60 mil HDPE geomembrane secondary liner;

(c) a secondary leachate collection system;

(d) an approved bentonite mat or equivalent;

(e) a geomembrane primary liner; and

(f) a primary leachate collection system.

(12) "Equity" means both legal and equitable interests.

(13) "Financial responsibility mechanism" means a mechanism designed to demonstrate that sufficient funds will be available to meet specific environmental protection needs of solid waste management facilities. Available financial responsibility mechanisms include, but are not limited to, insurance, trust funds, surety bonds, letters of credit, personal bonds, certificates of deposit, financial tests, and corporate guarantees as determined by the department by regulation.

(14) "Flood plain" means the lowland and relatively flat areas adjoining inland and coastal areas of the mainland and off-shore islands including, at a minimum, areas subject to a one percent or greater chance of flooding in any given year.

(15) "Leachate" means the liquid that has percolated through or drained from solid waste or other man-emplaced materials and that contains soluble, partially soluble, or miscible components removed from such waste.

(16) "Liner" means a continuous layer of natural or man-made materials, beneath or on the sides of a surface impoundment, landfill, or landfill cell, which restricts the downward or lateral escape of solid waste, and constituents of such waste, or leachate.

(17) "Monofill" means a landfill or landfill cell into which only one type of waste is placed.

(18) "Municipal solid waste incinerator" means any solid waste incinerator, publicly or privately owned, that receives household waste. Such incinerator may receive other types of solid waste such as commercial or industrial solid waste.

(19) "Permit" means the process by which the department can ensure cognizance of, as well as control over, the management of solid wastes.

(20) "Responsible party" means:

(a) any officer, corporation director, or senior management official of a corporation, partnership, or business association that is an applicant;

(b) a management employee of a corporation, partnership, or business association that is an applicant who has overall responsibility for operations and financial management of the facility under consideration;

(c) an individual, officer, corporation director, senior management official of a corporation, partnership, or business association under contract to the applicant to operate the facility under consideration; or

(d) an individual, corporation, partnership, or business association that holds, directly or indirectly, at least five percent equity or debt interest in the applicant. If any holder of five percent or more of the equity or debt of the applicant is not a natural person, the term means any officer, corporation director, or senior management official of the equity or debt holder who is empowered to make discretionary decisions with respect to the operation and financial management of the facility under consideration.

(21) "Run-off" means any rainwater, leachate, or other liquid that drains over land from any part of a facility.

(22) "Solid waste processing facility" means a combination of structures, machinery, or devices utilized to reduce or alter the volume, chemical, or physical characteristics of solid waste through processes, such as baling or shredding, prior to delivery of such waste to a recycling or resource recovery facility or to a solid waste treatment, storage, or disposal facility and excludes collection vehicles.

(23) "Transfer station" means a combination of structures, machinery, or devices at a place or facility where solid waste is taken from collection vehicles and placed in other transportation units, with or without reduction of volume, for movement to another solid waste management facility.

(24) "Vector" means a carrier that is capable of transmitting a pathogen from one organism to another including, but not limited to, flies and other insects, rodents, birds, and vermin.

(25) "Vehicle" means any motor vehicle, water vessel, railroad car, airplane, or other means of transporting solid waste.

HISTORY: 1991 Act No. 63, Section 1; 1993 Act No. 181, Section 1160.



SECTION 44-96-260. Powers and duties of the department.

To carry out the purposes and provisions of this article, the department is authorized to:

(1) promulgate such regulations, procedures, or standards as are necessary to protect human health and safety or the environment from the adverse effects of improper, inadequate, or unsound management of solid waste;

(2) issue, deny, revoke, or modify permits, registrations, or orders under such conditions as the department may prescribe, pursuant to procedures consistent with the South Carolina Administrative Procedures Act, for the operation of solid waste management facilities;

(3) establish, by regulation, and collect reasonable registration and permit fees to assist in defraying the costs of the department's solid waste regulatory programs;

(4) conduct inspections, conduct investigations, obtain samples, and conduct research regarding the operation and maintenance of any solid waste management facility;

(5) enter into agreements, contracts, or cooperative arrangements, under such terms and conditions as the department determines appropriate, with other state, federal, or interstate agencies, counties, municipalities, educational institutions, other local governments, and local health departments, consistent with the purposes and provisions of this article;

(6) receive financial and technical assistance from the federal government or private entities;

(7) cooperate with private organizations and with business and industry in carrying out the provisions of this article;

(8) establish qualifications for, and provide certification programs for, operators of landfills and other solid waste management facilities;

(9) establish and carry out an appropriate statewide educational program to inform local governments and private entities of the requirements of this article; and

(10) encourage counties and municipalities to pursue a regional approach to solid waste management within a common geographical area.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-270. Department report on regional solid waste management facilities.

The department shall conduct a study and shall submit a report to the Governor and to the General Assembly not later than eighteen months after this chapter is effective on ways to encourage counties and municipalities to pursue a regional approach to solid waste management, including incentives to encourage the siting, construction, and operation of regional solid waste management facilities.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-280. Powers of the commissioner.

The director, upon receipt of information that any aspect of solid waste management within any publicly or privately owned facility, may present an imminent and substantial hazard to human health or safety or to the environment, and may take necessary action to protect human health or safety or the environment which may include, but is not limited to, the following:

(1) entering the solid waste management facility in order to assess what actions may be necessary;

(2) issuing or modifying an order directing the person responsible for facility operations to take appropriate action to prevent or eliminate the practice which is causing the hazard or a violation of any provision of this article or regulation promulgated pursuant to this article;

(3) commencing an action to enjoin any act or practice that is causing the hazard; and

(4) inspecting and obtaining samples from a person owning, operating, or supervising any solid waste management facility. However, the department shall provide, upon request, a sample of equal volume or weight to the person owning, operating, or supervising the facility. The department also shall provide such person with a copy of the results of the analysis of the samples after the results have been properly evaluated by the department to determine their validity.

HISTORY: 1991 Act No. 63, Section 1; 1993 Act No. 181, Section 1161.



SECTION 44-96-290. Permitting.

(A) No person shall operate a solid waste management facility without a permit from the department. However, pursuant to a county or regional plan, any political subdivision of this State may hold a permit for a solid waste management facility as the owner of the facility and may contract for the operation, management, or both, of the facility. A separate permit shall be required for each site or facility although the department may include one or more different types of facilities in a single permit if the facilities are collocated on the same site. The department may, by regulation, exempt certain facilities from all or part of the requirements of this section.

(B) No person shall initiate construction, expansion, modification, or closure of a solid waste management facility except in accordance with requirements established by the department pursuant to this article.

(C) Permits issued by the department to existing solid waste management facilities pursuant to statutory and regulatory requirements in effect before the date this article is effective remain valid for the life of the permit. However, a solid waste management facility without an approved closure plan is subject to the closure and postclosure requirements of this article applicable to that type of facility and to any other requirements made applicable specifically to existing solid waste management facilities by this article or by regulations promulgated pursuant to it. Upon expiration of the permit, the permittee shall comply with the requirements of this article and regulations promulgated pursuant to it.

(D) The department shall promulgate regulations for the permitting of solid waste management facilities which shall, at a minimum, address the following issues:

(1) contents of permit applications and application procedures;

(2) suspension, revocation, modification, issuance, denial, or renewal of a permit, including the criteria for taking such action and the procedures for taking such action consistent with the South Carolina Administrative Procedures Act;

(3) exemptions, variances, and emergency approvals;

(4) financial responsibility requirements sufficient to ensure the satisfactory maintenance, closure, and postclosure care of any solid waste management facility or to carry out any corrective action which may be required as a condition of a permit; provided, however, that consideration shall be given to mechanisms which would provide flexibility to the owner or operator in meeting its financial obligations. The owner or operator shall be allowed to use combined financial responsibility mechanisms for a single facility and shall be allowed to use combined financial responsibility mechanisms for multiple facilities, utilizing actuarially sound risk-spreading techniques. The department shall require the demonstration of financial responsibility prior to issuing a permit for any solid waste management facility. The department regulations regarding financial responsibility requirements shall not apply to any local government or region comprised of local governments which owns and operates a municipal solid waste management facility unless and until such time as federal regulations require such local governments and regions to demonstrate financial responsibility for such facilities;

(5) public notice and public hearing requirements consistent with the requirements of the South Carolina Administrative Procedures Act; and

(6) generally applicable operational requirements.

(E) No permit to construct a new solid waste management facility or to expand an existing solid waste management facility may be issued until a demonstration of need is approved by the department. Facilities which lawfully burn nonhazardous waste for energy recovery up to the normal rate of manufacturing production or which lawfully use or reuse the waste to make a product shall not be excluded from the demonstration of need requirement. No construction of new or expanded solid waste management facilities may be commenced until all permits required for construction have been issued. In determining if there is a need for new or expanded solid waste disposal sites, the department shall not consider solid waste generated in jurisdictions not subject to the provisions of a county or regional solid waste management plan pursuant to this chapter.

The department shall promulgate regulations to implement this section. These regulations must apply to all solid waste management facilities which have not obtained all permits required for construction. This subsection does not apply to inert or cellulosic solid waste facilities which are not commercial solid waste management facilities or to industrial facilities managing solid waste generated in the course of normal operations on property under the same ownership or control as the solid waste management facility if the industrial facility is not a commercial solid waste management facility.

(F) No permit to construct a new solid waste management facility or to expand an existing solid waste management facility within a county or municipality may be issued by the department unless the proposed facility or expansion is consistent with local zoning, land use, and other applicable local ordinances, if any; the proposed facility or expansion is consistent with the local or regional solid waste management plan and the state solid waste management plan; and the host jurisdiction and the jurisdiction generating solid waste destined for the proposed facility or expansion can demonstrate that they are actively involved in and have a strategy for meeting the statewide goal of waste reduction established in this chapter. This subsection must not apply to industrial facilities managing solid waste generated in the course of normal operations on property under the same ownership or control as the waste management facility. However, the facilities shall be consistent with the applicable local zoning and land use ordinances, if any; and provided further, that the industrial facility is not a commercial solid waste management facility.

(G) [Redesignated as (F)--See 2000 Effect of Amendment note]

(H) A permit issued pursuant to this article shall contain such conditions or requirements as are necessary to comply with the requirements of this article and the regulations of the department and to prevent a substantial hazard to human health or to the environment. Permits issued under this section shall be effective for the design and operational life of the facility, to be determined by the department, subject to the provisions of this article. However, at least once every five years, the department shall review the environmental compliance history of each permittee. The time period for review for each category of permits shall be established by the department by regulation. If, upon review, the department finds that material or substantial violations of the permit demonstrate the permittee's disregard for or inability to comply with applicable laws, regulations, or requirements and would make continuation of the permit not in the best interests of human health and safety or the environment, the department may, after a hearing, amend or revoke the permit, as appropriate and necessary. When a permit is reviewed, the department shall include additional limitations, standards, or conditions when the technical limitations, standards, or regulations on which the original permit was based have been changed by statute or amended by regulation.

(I) The department may amend or attach conditions to a permit when:

(1) there is a significant change in the manner and scope of operation which may require new or additional permit conditions or safeguards to protect human health and safety and the environment;

(2) the investigation has shown the need for additional equipment, construction, procedures, and testing to ensure the protection of human health and safety and the environment; and

(3) the amendment is necessary to meet changes in applicable regulatory requirements.

(J) The department may issue permits for short-term structural fills pursuant to department regulations. These permits shall require that structural fills be closed and cover put in place within twelve months of issuance of the permit. Consistency with solid waste management plans pursuant to subsection (G) is not required for the issuance of permits for short-term structural fills. For the purpose of this subsection, "cover" means soil or other suitable material, or both, acceptable to the department that is used to cover solid waste. For the purpose of this subsection, "structural fill" means landfilling for future beneficial use utilizing land-clearing debris, hardened concrete, hardened/cured asphalt, bricks, blocks, and other materials specified by the department by regulation, compacted and landfilled in a manner acceptable to the department, consistent with applicable engineering and construction standards and carried out as a part of normal activities associated with construction, demolition, and land-clearing operations; however, the materials utilized must not have been in direct contact with hazardous constituents, petroleum products, or painted with lead-based paint. Applicable department regulations in effect on the effective date of this act, not inconsistent with this subsection, remain in effect unless changed by statute or amended or repealed by the department pursuant to the Administrative Procedures Act, Article 1, Chapter 23, Title 1.

HISTORY: 1991 Act No. 63, Section 1; 1996 Act No. 454, Section 1; 2000 Act No. 405, Section 16.



SECTION 44-96-300. Disclosure statements by permit applicants.

(A) The department may obtain a disclosure statement from the applicant at the same time that an application for a permit for operation of a solid waste management facility is filed, except that this section shall not apply if the applicant is a local government or a region comprised of local governments. The disclosure statement shall contain the following information with regard to the applicant and his responsible parties:

(1) the full name, business address, and social security number of all responsible parties;

(2) a description of the experience and credentials, including any past or present permits or licenses for the collection, transportation, treatment, storage, or disposal of solid waste, issued to or held by the applicant within the past five years;

(3) a listing and explanation of all convictions by final judgment of a responsible party in a state or federal court, whether under appeal or not, of a crime of moral turpitude punishable by a fine of five thousand dollars or more or imprisonment for one year or more, or both, within five years immediately preceding the date of the submission of the permit application;

(4) a listing and explanation of all convictions by final judgment of a responsible party in a state or federal court, whether under appeal or not, of a criminal or civil offense involving a violation of an environmental law punishable by a fine of five thousand dollars or more or imprisonment for one year or more, or both, in a state or federal court within five years of the date of submission of the permit application;

(5) a listing and explanation of the instances in which a disposal facility permit held by the applicant was revoked by final judgment in a state or federal court, whether under appeal or not, within five years of the date of submission of the permit application; and

(6) a listing and explanation of all adjudications of the applicant for having been in contempt of any valid court order enforcing any federal environmental law or any state environmental law relative to the activity for which the permit is being sought, within five years of the date of submission of the permit application.

(B) The burden of proof with regard to any application shall lie with the applicant. The department shall deny a permit if it finds by a preponderance of the evidence that:

(1) the applicant is not financially and technically qualified to carry out the activity for which the permit is sought;

(2) the applicant has knowingly misrepresented or concealed any material fact in the permit application or disclosure statement, or in any other report or certification required under this article or under regulations promulgated pursuant to this article;

(3) the applicant has obtained or attempted to obtain the permit by misrepresentation or fraud; or

(4) the applicant has a documented and continuing history of criminal convictions or a documented history of violation of state or federal environmental laws such that the applicant's ability to operate within the law is questionable.

(C) In making a determination of whether a preponderance of the evidence exists under subsection (B), the department shall consider:

(1) the nature and details of the acts attributed to the applicant;

(2) the degree of culpability of the applicant;

(3) the applicant's policy or history of discipline, or both, of a responsible party convicted of acts described in subsection (A);

(4) whether the applicant has substantially complied with this state's statutes, rules, regulations, permits, and orders applicable to the applicant in this State relative to the activity for which the permit is sought;

(5) whether the applicant, if the applicant has no prior history within this State, has substantially complied with other jurisdictions' statutes, rules, regulations, permits, and orders applicable to the applicant relative to the activity for which the subject permit is sought;

(6) whether the applicant has in place and observes formal management controls to minimize and prevent the occurrence of violations or other unlawful activities relative to the activity for which the subject permit is sought;

(7) mitigation based upon any demonstration of good citizenship by the applicant including, without limitation, prompt payment of damages, cooperation with investigations, termination of employment or other relationship with responsible parties or other persons responsible for the activity described in subsection (A) or other demonstration of good citizenship by the applicant that the department finds acceptable; and

(8) whether the best interests of the public will be served by denial of the permit.

(D) The department may request specific information or a background investigation of an applicant by the State Law Enforcement Division or by the Attorney General. Such investigations shall be completed and the results provided to the department within ninety days of the department's request for the investigation.

(E) In making a determination under this section, the department shall comply with the notice and public hearing requirements for administrative proceedings pursuant to the South Carolina Administrative Procedures Act and with public notice requirements for permit decisions required pursuant to this chapter.

(F) The department shall provide for an adjudicatory hearing if an aggrieved party with standing appeals the granting, denial, or granting with conditions of a permit by making a written request to the department for an adjudicatory hearing within fifteen days of receiving the notification required by this section.

(G) If a responsible party of an applicant is a chartered lending institution or a publicly held corporation reporting under the Federal Securities and Exchange Act of 1934 or a wholly-owned subsidiary of a publicly held corporation reporting under the Federal Securities and Exchange Act of 1934, such responsible party shall not be required to submit a disclosure statement in accordance with the provisions of subitems (1), (2), (3), (4), and (5) of subsection (A) of this section, excluding subitem (A)(6), but shall submit to the department reports covering its structure and operations required by the chartering body or the Federal Securities and Exchange Commission. The department is authorized to require a responsible party to provide such additional information to the department as is reasonably necessary to make the determinations provided for in this section.

(H) Every applicant shall file a disclosure statement with the department together with the permit application or within sixty days of the adoption of the form and content of the disclosure statement by the department, whichever is later.

(I) Every holder of a permit issued pursuant to this article who has not earlier filed a disclosure statement shall, not later than one year after this article is effective, file a disclosure statement with the department.

(J) Not later than two years after this article is effective, every holder of a permit issued pursuant to this article shall update its disclosure statement not later than the end of January of each calendar year regarding any material changes in information in the permit holder's most recent disclosure statement on file with the department.

(K) If the department denies or revokes a permit based on this section or on Section 44-96-290(F), the applicant of the denied permit or the holder of the revoked permit may petition the department at any time for reconsideration of the denial or revocation. The department shall issue the denied permit or reinstate the revoked permit if the applicant of the denied permit or the holder of the revoked permit affirmatively demonstrates rehabilitation of the individual or business concern by a preponderance of the evidence. In determining whether subsequent issuance or reinstatement of a permit would be in the public interest, the department shall give consideration to any relevant factors including, but not limited to, the factors identified in subsection (C). The department may approve a conditional permit, not to exceed two years, to allow the applicant of the denied permit or the holder of the revoked permit a reasonable opportunity to continue to affirmatively demonstrate the applicant's rehabilitation.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-310. Research, development, and demonstration permits.

(A) The department may issue a research, development, and demonstration permit for any solid waste management facility proposing to utilize an innovative and experimental solid waste management technology or process. The application for such permit must clearly demonstrate adequate protection of human health and safety and the environment and must be consistent with federal and state laws and regulations and this article. A permit issued under this section must not be for an activity of a continuing nature.

(B) An application for a permit issued under this section must, at a minimum:

(1) describe the proposed activity in detail;

(2) describe how the permit applicant intends to provide for the management of solid waste in order to determine the efficiency and performance capabilities of the technology or process and the effects of such technology or process on human health and safety and the environment, and how the permit applicant intends to protect human health and safety and the environment in the conduct of the project; and

(3) state that the permit applicant will share on a timely basis with the department any information obtained as a result of the activity undertaken under the permit.

(C) Not later than eighteen months after this article is effective, the department shall promulgate the criteria and procedures for the issuance of such permits.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-320. Solid waste landfills.

(A) Not later than eighteen months after this article is effective, the department shall promulgate, in addition to regulations generally applicable to all solid waste management facilities, regulations governing the siting, design, construction, operation, closure, and postclosure activities of all landfills that dispose of solid waste. The department may, by regulation, exempt certain facilities from all or part of the requirements of this section. In determining if exemptions are warranted from all or part of the regulations applicable to this section and Section 44-96-330, the department must consider in situ soil as a criterion for granting exemptions. These regulations shall not apply to the disposal of solid waste from a single family or household on property where such waste is generated.

(B) The regulations governing solid waste landfills shall, at a minimum, contain the following requirements:

(1) the submission by the permit applicant of the following documents:

(a) a comprehensive engineering report that describes, at a minimum, existing site conditions and construction plans;

(b) a quality assurance and quality control report;

(c) a hydrogeologic report and water quality and air quality monitoring plans;

(d) a contingency plan describing the action to be taken in response to contingencies which may occur during construction and operation of the landfill;

(e) an operational plan describing how the facility will meet all applicable regulatory requirements;

(f) the maximum volume of solid waste the facility is capable of receiving over the operational life of the facility and the maximum rate at which the facility will receive that waste; and

(g) a landscape plan;

(2) locational criteria. However, the department shall grant exemptions from such criteria upon a demonstration by the permit applicant of circumstances which warrant an exemption;

(3) landfill construction requirements;

(4) facility design and operational requirements including, but not limited to, access controls, cover requirements, gas control, leachate control, exclusion of hazardous wastes, liner requirements, litter control, groundwater and surface water monitoring, and air quality monitoring;

(5) closure and postclosure requirements;

(6) financial responsibility requirements; and

(7) corrective action requirements.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-325. Commercial industrial solid waste landfill; location.

A commercial industrial solid waste landfill or an expansion permitted after the effective date of this section shall not be located within one thousand feet of a residence, hospital, church, or publicly-owned recreational park areas. For the purpose of this section only, the term "commercial industrial solid waste landfill" means an industrial solid waste landfill which accepts industrial solid waste from more than one generator of industrial solid waste.

HISTORY: 1997 Act No. 100, Section 6.



SECTION 44-96-330. Minimum requirements for new and existing municipal solid waste landfills.

(A) In addition to the requirements imposed by this article, the regulations promulgated by the department shall, at a minimum, require the following for new and existing municipal solid waste landfills:

(1) controls to detect and prevent the disposal of hazardous waste, nonhazardous bulk liquids, and nonhazardous liquids in containers, other than household wastes. Such controls shall include random inspections of incoming loads, inspection of suspicious loads, records of inspections, training of facility personnel to recognize illegal materials, and procedures for notifying the proper authorities if any regulated hazardous waters are found;

(2) daily cover to control disease vectors, fires, odors, blowing litter, and scavenging;

(3) landfill gas monitoring and controls to minimize the buildup of explosive gases beneath, around, or in facility structures excluding gas control or recovery components;

(4) access controls to protect human health and safety and the environment, to prevent unauthorized vehicular traffic, and to prevent illegal dumping of wastes;

(5) run-on and run-off controls;

(6) landfill closure requirements that:

(a) minimize the need for further maintenance;

(b) ensure that no adverse effect will be caused from postclosure releases to the groundwater, surface water, or atmosphere; and

(c) upon issuance of a permit, require the owner or operator to record in the clerk's office or Register of Deeds Office, in the county in which the site is located, a survey plat indicating the location and dimensions of landfill cells or other solid waste disposal units with respect to permanently surveyed benchmarks. Upon recordation, the owner or operator must submit to the department a copy of the recorded document;

(7) closure and postclosure care plans which identify for each facility the steps necessary to ensure closure and postclosure care, time estimates, modifications to monitoring and collection systems, final cover, and cost estimates. The postclosure care period shall be determined by results from the monitoring of the landfill, including leachate quality and quantity and methane gas generation or some alternative;

(8) financial responsibility for closure and postclosure care;

(9) groundwater monitoring; and

(10) corrective action requirements.

(B) The regulations promulgated pursuant to this article shall require, at a minimum, for each new municipal solid waste landfill and lateral expansion to existing municipal solid waste landfills the following:

(1) a single composite liner, natural or manmade materials, or both, or in situ soil, or a combination of both, capable of preventing the migration of wastes out of the landfill to the aquifer or surface water during the active life of the facility and during the required postclosure period and ensuring that leachate does not contaminate the aquifer or surface water during the active life of the facility and during the required postclosure period;

(2) leachate collection and removal systems;

(3) a construction quality assurance plan specifying the materials to be used in liner construction, the construction techniques, the engineering plans, and the installation test procedures; and

(4) landfills, at a minimum, shall not be located in the following locations:

(a) within the one hundred-year flood plain unless it can be demonstrated by the owner or operator that engineering measures have been incorporated into the landfill design to ensure the landfill will not restrict the flow of the one hundred-year base flood, reduce the temporary water shortage capacity of the flood plain, or result in the washout of solid waste so as to pose a hazard to human health or the environment;

(b) within two hundred feet of a fault that has had displacement in Holocene time;

(c) within a seismic impact zone or other unstable areas unless it can be demonstrated by the owner or operator that engineering measures have been incorporated into the landfill design to ensure the structural stability of the landfill capable of protecting human health and safety and the environment; and

(d) within proximity of airports or wetlands to be determined by the department by regulation.

HISTORY: 1991 Act No. 63, Section 1; 1997 Act No. 34, Section 1.



SECTION 44-96-340. Solid waste incinerators.

(A) No solid waste incinerator with a daily capacity in excess of six hundred tons may be permitted within the State, nor may any solid waste incinerator with a daily capacity in excess of one hundred tons be permitted to be sited within three miles of another such facility.

(B) Not later than eighteen months after this article is effective, the department shall promulgate, in addition to regulations generally applicable to all solid waste management facilities, regulations governing the siting, design, construction, operation, closure, and postclosure activities of all solid waste incinerators, other than facilities specifically regulated under other provisions of this article or other applicable provisions of state law. The department may, by regulation, exempt certain facilities from all or part of the requirements of this section.

(C) The regulations governing solid waste incinerators shall, at a minimum, contain the following requirements:

(1) the submission by the permit applicant of the following documents:

(a) an engineering report which must, at a minimum, contain a description of the facility, the process and equipment to be used, the proposed service area, the types and quantities of wastes to be treated, and storage of waste;

(b) engineering plans and specifications which must, at a minimum, describe the process equipment specifications, instrumentation and control diagrams, and performance specifications for all major equipment and control centers;

(c) a personnel training program;

(d) an ash management plan including, at a minimum, an identification of the facility approved by the department that will receive the residue and a certification that the facility shall have adequate capacity to handle such residue;

(e) an air quality monitoring plan;

(f) a description of the manner in which waste waters, if any, from the facility will be managed;

(g) a quality assurance and quality control report;

(h) a contingency plan describing a technically and financially feasible course of action to be taken in response to contingencies which may occur during construction and operation of the facility;

(i) an operation plan describing how the facility will meet all applicable regulatory requirements;

(j) a draft operation and maintenance manual; and

(k) a closure plan;

(2) locational criteria; provided, however, that the department shall grant exemptions from such criteria upon a demonstration by the permit applicant of circumstances which warrant an exemption;

(3) facility design and operational requirements including, but not limited to, access controls, recordkeeping and reporting requirements, receipt and handling of solid waste, process changes, emergency preparedness, and guidelines for identifying items or materials that should be removed prior to incineration;

(4) air and water quality monitoring requirements;

(5) closure and postclosure requirements;

(6) financial responsibility requirements;

(7) personnel training requirements;

(8) ash residue requirements including, but not limited to, testing requirements and procedures, the contents of an ash management plan, handling, storage, reuse or recycling, transportation, and disposal of the ash; and

(9) corrective action requirements.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-350. Minimum requirements for the management of municipal solid waste incinerator ash.

(A) In addition to the requirements imposed by this article, the regulations promulgated by the department must require, at a minimum, that municipal solid waste incinerator ash which is disposed of at a solid waste landfill be disposed of only in the following manner:

(1) the unit is located, designed, and operated so as to protect human health and safety and the environment;

(2) the unit has a groundwater monitoring system and a leachate collection and removal system; and

(3) the unit has a single composite liner or double geomembrane liner designed, operated, and constructed of materials to restrict the migration of any constituent into and through such liner during such period as the unit remains in operation.

(B) The department shall prescribe criteria and testing procedures for identifying the properties of municipal solid waste incinerator ash that may result in entry into groundwater or surface water in such manner as may pose a hazard to human health and safety or to the environment. The department shall prescribe such criteria and testing procedures not later than eighteen months after this article is effective. Based on the criteria and testing procedures, the regulations shall permit municipal incinerator ash which does not exhibit any of the properties identified in such criteria to be disposed of in solid waste landfill units or cells meeting the applicable regulatory requirements of this section. If such ash exhibits any of the properties identified in the criteria, the department may require that it be disposed of in a landfill meeting the requirements for hazardous waste disposal.

HISTORY: 1991 Act No. 63, Section 1; 2000 Act No. 405, Section 17.



SECTION 44-96-360. Solid waste processing facilities.

(A) Not later than eighteen months after this article is effective, the department shall promulgate, in addition to regulations generally applicable to all solid waste management facilities, regulations governing the siting, design, construction, operation, closure, and postclosure activities of facilities which receive solid waste for processing. The department may, by regulation, exempt certain facilities from all or part of the requirements of this section.

(B) All new processing facilities must comply with the requirements of this section. The department shall establish a schedule for existing facilities to come into compliance with the requirements of this section.

(C) The regulations governing solid waste processing facilities shall, at a minimum, contain the following requirements:

(1) the submission by the permit applicant of the following documents:

(a) an engineering report which must, at a minimum, contain a description of the facility, the process and equipment to be used, the proposed service area, the types and quantities of waste to be processed, and a description of existing site conditions;

(b) complete construction plans and specifications;

(c) a design report;

(d) a personnel training program;

(e) an identification of possible air releases and groundwater and surface water discharges;

(f) a waste control plan describing the manner in which waste from the processing activities will be managed. The plan must, at a minimum, identify the facilities to be approved by the department that will receive the waste and a certification that such facilities have adequate capacity to manage the waste;

(g) a quality assurance and quality control report;

(h) a contingency plan describing the action to be taken in response to contingencies which could occur during operation of the facility;

(i) an operation plan describing how the facility will meet all applicable regulatory requirements;

(j) a draft operation and maintenance manual;

(k) a closure plan; and

(l) a description of the restrictions, if any, that the facility places on the materials it receives for processing and a statement explaining the need for such restrictions;

(2) locational criteria; provided, however, that the department shall grant exemptions from such criteria upon a demonstration by the permit applicant of circumstances which warrant an exemption;

(3) facility design and operational requirements including, but not limited to, access controls, reporting and recordkeeping requirements, receipt and handling of solid waste, process changes, emergency preparedness, and guidelines for identifying items or materials that may not be accepted for processing;

(4) monitoring requirements including, at a minimum, air quality monitoring and analysis, groundwater and surface water quality monitoring and analysis, and product quality testing and analysis;

(5) closure and postclosure requirements;

(6) financial responsibility requirements;

(7) personnel training requirements; and

(8) corrective action requirements.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-370. Storage and transfer of solid waste.

(A) Not later than eighteen months after this article is effective, the department shall promulgate regulations establishing minimum standards for any storage of solid waste prior to processing or incineration or at or in a transfer station. Such regulations shall require that any spillage or leakage of solid waste be contained on the storage site and that no unpermitted discharges to the environment occur. The department may, by regulation, exempt certain facilities from all or part of the requirements of this section.

(B) Not later than eighteen months after this article is effective, the department shall promulgate regulations governing solid waste transfer facilities. The regulations shall, at a minimum, require the submission by a permit applicant of a plan of operation and shall establish locational criteria, operational requirements, and closure requirements. The department may, by regulation, exempt certain facilities from all or part of the requirements of this section.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-380. Land application facilities; composting facilities; construction, demolition, and land clearing debris landfills.

(A) Not later than eighteen months after this article is effective, the department shall promulgate regulations establishing minimum standards for land application facilities and composting facilities. The regulations shall, at a minimum, establish operational requirements and siting requirements. The department may, by regulation, exempt certain facilities from all or part of the requirements of this section.

(B) Not later than eighteen months after this article is effective, the department shall promulgate regulations establishing minimum standards for construction, demolition, and land clearing debris landfills. The department may, by regulation, exempt certain sites or facilities from all or part of the requirements of this section. The department shall exempt a landfill for the disposal of trees, stumps, wood chips, and yard waste when generation and disposal of such waste occurs on properties under the same ownership or control. The regulation shall, at a minimum, contain the following requirements:

(1) site selection;

(2) construction;

(3) hydrogeologic;

(4) operation; and

(5) closure and postclosure.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-390. Approval procedures for special wastes.

(A) For the purposes of this section, "special wastes" is defined as nonresidential or commercial solid wastes, other than regulated hazardous wastes, that are either difficult or dangerous to handle and require unusual management at municipal solid waste landfills, including, but not limited to:

(1) pesticide wastes;

(2) liquid wastes and bulk liquid wastes;

(3) sludges;

(4) industrial process wastes, defined as wastes generated as a direct or indirect result of the manufacture of a product or the performance of a service, including, but not limited to, spent pickling liquors, cutting oils, chemical catalysts, distillation bottoms, etching acids, equipment cleanings, point sludges, core sands, metallic dust sweepings, asbestos dust, and off-specification, contaminated, or recalled wholesale or retail products. Specifically excluded are uncontaminated packaging materials, uncontaminated machinery components, landscape waste, and construction or demolition debris;

(5) wastes from a pollution control process;

(6) residue or debris from the cleanup of a spill or release of chemical substances, commercial products, or wastes listed in items (1) through (5);

(7) soil, water, residue, debris, or articles that are contaminated from the cleanup of a facility or site formerly used for the generation, storage, treatment, recycling, reclamation, or disposal of wastes listed in items (1) through (6); and

(8) containers and drums.

(B) A special waste must not be disposed of nor accepted for disposal at a municipal solid waste landfill without prior written approval by the disposal facility in accordance with department requirements.

(C) A facility may apply to the department at any time for modifications or additions to the types of special waste disposed of or methods for disposal.

(D) Not later than six months after this article is effective or the initial receipt of wastes, whichever is later, the owner or operator of a municipal solid waste landfill shall prepare and submit to the department a waste analysis plan that addresses, at a minimum, the:

(1) parameters for which each waste will be analyzed and the rationale for the selection of those parameters;

(2) test methods which will be used to test for those parameters;

(3) sampling methods which will be used to obtain a representative sampling of the special waste to be analyzed;

(4) frequency with which the initial analysis of the special waste will be reviewed or repeated to ensure that the analysis is accurate and up to date; and

(5) procedures which will be used to inspect and, if necessary, analyze each special waste received at the facility to ensure that it matches the identity of the special waste designated on the accompanying transportation record. At a minimum, the plan must describe the:

(a) procedures which will be used to determine the identity of each special waste managed at the facility; and

(b) the sampling methods which will be used to obtain a representative sample of the special waste to be identified, if the identification method includes sampling.

(E) The department shall respond to the analysis plan within ninety days of the date of its receipt by the department.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-400. Information requirements by department; disclosure of information obtained by department.

(A) To assist in carrying out its responsibilities under this chapter, the department may require:

(1) the establishment and maintenance of records;

(2) the making of reports;

(3) the taking of samples and the performing of tests or analyses;

(4) the installation, calibration, use, and maintenance of monitoring equipment; or

(5) the providing of such other information as may be reasonably necessary to achieve the purposes of this chapter.

(B) Information obtained by the department pursuant to this chapter shall be available to the public unless the department determines such information to be proprietary. The department may make such determinations where the person submitting the information demonstrates to the satisfaction of the department that the information, or parts thereof, if made public, would divulge methods, production rates, processes, or other confidential information entitled to protection.

HISTORY: 1991 Act No. 63, Section 1; 1997 Act No. 131, Section 3.



SECTION 44-96-410. Inspections; samples.

For the purpose of enforcing this chapter or any regulations promulgated pursuant to this chapter, an authorized representative or employee of the department may, upon presentation of appropriate credentials, at a reasonable time:

(1) enter any facility where solid wastes are managed;

(2) inspect and copy any records, reports, information, or test results necessary to carry out the department's responsibilities under this chapter; or

(3) inspect and obtain samples of any solid wastes from the owner, operator, or agent in charge of the facility, including samples from any vehicles in which solid wastes are being transported, as well as samples of any containers or labels. The department shall provide a sample of equal volume or weight to the owner, operator, or agent in charge upon request. The department also shall provide such person with a copy of the results of any analyses of such samples.

HISTORY: 1991 Act No. 63, Section 1; 1997 Act No. 131, Section 4.



SECTION 44-96-420. Issuance, modification or revocation of orders to prevent violations of chapter.

The department may issue, modify, or revoke any order to prevent a violation of this chapter.

HISTORY: 1991 Act No. 63, Section 1; 1997 Act No. 131, Section 5.



SECTION 44-96-430. Hearings.

The department may hold public hearings and compel the attendance of witnesses, conduct studies, investigations, and research with respect to the operation and maintenance of any solid waste management facility and issue, deny, revoke, suspend, or modify permits under such conditions as it may prescribe for the operation of solid waste management facilities. However, no permit shall be revoked without first providing the permit holder with the opportunity for a hearing.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-440. Unlawful acts.

(A) It shall be unlawful for any person to manage solid wastes in this State without reporting such activity to the department as required by regulation.

(B) It shall be unlawful for any person to manage solid wastes in this State without complying with the standards and procedures set forth in such regulations.

(C) It shall be unlawful for any person to fail to comply with this article and any regulations promulgated pursuant to this article, or to fail to comply with any permit issued under this article, or to fail to comply with any order issued by the board, commissioner, or department.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-450. Violations; penalties.

(A) Whenever the department finds that a person is in violation of a permit, regulation, standard, or requirement under this article, the department may issue an order requiring the person to comply with the permit, regulation, standard, or requirement, or the department may bring civil action for injunctive relief in the appropriate court, or the department may request that the Attorney General bring civil or criminal enforcement action under this section. The department also may impose reasonable civil penalties established by regulation, not to exceed ten thousand dollars for each day of violation, for violations of the provisions of this article, including any order, permit, regulation, or standard. After exhaustion of administrative remedies, a person against whom a civil penalty is invoked by the department may appeal the decision of the department or board to the court of common pleas.

(B) A person who wilfully violates any provision of this article, or a regulation promulgated pursuant to this article, is guilty of a misdemeanor and, upon conviction, shall be fined not more than ten thousand dollars for each day of violation or imprisoned for not more than one year, or both. If the conviction is for a second or subsequent offense, the punishment shall be a fine not to exceed twenty-five thousand dollars for each day of violation or imprisonment not to exceed two years, or both. The provisions of this subsection shall not apply to officials and employees of a local government owning or operating, or both, a municipal solid waste management facility or to officials and employees of a region, comprised of local governments, owning or operating, or both, a regional municipal solid waste management facility.

(C) Each day of noncompliance with an order issued pursuant to this section or noncompliance with a permit, regulation, standard, or requirement established under this article constitutes a separate offense.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-460. Training of operators of solid waste management facilities.

(A) The department shall establish qualifications for and encourage the development of certification programs for operators of landfills, coordinators of local recycling programs, and operators of other solid waste management facilities.

(B) The department shall work with accredited community colleges, vocational technical centers, state universities, and private institutions in developing educational materials, courses of study, and other such information to be made available for persons seeking to be certified as operators of solid waste management facilities.

(C) Two years after this article is effective, no person may perform the duties of an operator of a solid waste management facility unless he has completed an operator certification course approved by the department. An owner of a solid waste management facility may not employ any person to perform the duties of an operator unless such person has completed an approved solid waste management facility operator certification course.

(D) The department shall adopt regulations to carry out the provisions of this section. The department may establish by rule classifications for operators to cover the need for differing levels of certification required to operate various types of solid waste management facilities due to different operating requirements at such facilities.

(E) For purposes of this section, the term "operator" means any person, including the owner, who is principally engaged in, or is in charge of, the actual operation, supervision, and maintenance of a solid waste management facility and includes the person in charge of a shift or period during any part of the day.

HISTORY: 1991 Act No. 63, Section 1.



SECTION 44-96-470. Facility issues negotiation process.

(A) Upon the submission of a permit application to the department for a municipal solid waste disposal facility, the permit applicant shall within fifteen days of the date of submission of the application publicize the submission by public notice and in writing as follows:

(1) If the application is for a facility serving no more than one county, the public notice must be published in a newspaper of general circulation serving the host county, and each local government in the county shall be notified further in writing of the permit application.

(2) If the application is for a facility serving more than one county, the public notice must be published in a newspaper of general circulation serving each affected county, and each local government within such counties shall be notified in writing of the permit application. For the purpose of this item, "affected county" includes the host county, each county under contract with the proposed facility, and all counties contiguous to the host county.

(3) The public notice must be prominently displayed in the courthouse of each notified county. and

(4) The initial public notice and all other public notices required under this section, at a minimum, shall contain:

(a) the name and address of the applicant;

(b) the nature of the proposed facility;

(c) a description of the proposed site;

(d) a locational map showing the proposed site; and

(e) such other information as is necessary to fully inform the public to be determined by regulations to be promulgated by the department.

(B) The department shall review the application and supporting data and make a determination whether the permit application is administratively complete. The department shall notify, in writing, the applicant, the host local government, if different from the applicant, and any other person who has made a written request for notification to the department of this determination.

(C) Upon receipt from the department of notice that the permit application is administratively complete, the host local government for the proposed site, within forty-five days of receipt of such notification from the department, as outlined in items (1), (2), (3), and (4) of subsection (A), shall advertise and hold a public meeting to inform affected residents and landowners in the area of the proposed site and of the opportunity to engage in a facility issues negotiation process.

(D) Following notification that the permit application is administratively complete, the department shall continue to review the applicant's permit application, but the department shall not take any action with respect to permit issuance or denial until such time as the local notification and negotiation processes described in this section have been exhausted.

(E) The department shall not be a party to the negotiation process described in this section, nor shall technical environmental issues which are required by law and by regulation to be addressed in the permitting process be considered negotiable items by parties to the negotiation process.

(F) Within thirty days following a public meeting held in accordance with subsection (C), a facility issues negotiation process shall be initiated by the host local government upon receipt of a written petition by at least twenty-five affected persons, at least twenty of whom shall be registered voters of or landowners in the host jurisdiction. Multiple petitions may be consolidated into a single negotiating process. For the purposes of this subsection, the term "affected person" means a registered voter of the host local government or of a county contiguous to such host local government or a landowner within the jurisdiction of the host local government. To be valid, signatures shall be accompanied by the following information:

(1) for a registered voter: home address and voter registration number; and

(2) for a landowner: home or business address and the county in which the property lies, together with its tax map number.

(G) Within fifteen days following receipt of such written petition, the host local government shall validate the petition to ensure that the petitioners meet the requirements of this section.

(H) Within fifteen days following the validation of the written petition, the host local government shall:

(1) set a date, time, and location for a petitioner's meeting to choose a citizens' facility issues committee and a date, time, and location for a meeting with the citizens' facility issues committee, the host local government, and the permit applicant not later than thirty days following validation of such written petition to negotiate;

(2) notify the petitioners by publication as provided in items (1), (2), (3), and (4) of subsection (A) that the facility issues negotiation process is being initiated and the date, time, and location of the first negotiation meeting; and

(3) notify the permit applicant, if different from the host local government, and the department that the facility issues negotiation process is being initiated and the date, time, and location of the first negotiation meeting.

(I) The host local government shall organize the petitioners meeting. The majority of the petitioning persons in attendance shall select up to ten members, at least eighty percent of whom shall be registered voters or landowners in the host local government, to serve on a citizens" facility issues committee to represent the petitioning persons in the negotiation process. The membership of the citizens" facility issues committee shall be chosen within fifteen days following the validation of such written petition pursuant to this section.

(J) The negotiation process shall be overseen by a facilitator named by the host local government, after consultation with the citizens" facility issues committee, from a list provided by the department. The function of the facilitator shall be to assist the petitioners, the host local government, and the permit applicant, if different from the host local government, through the negotiation process. The cost, if any, of the facilitator shall be borne by the permit applicant.

(K) Beginning with the date of the first negotiation meeting called in accordance with subsection (H), there shall be no fewer than three negotiation meetings within forty-five days unless waived by consent of the applicant and a majority of the facility issues committee. Such negotiation meetings shall be presided over by the facilitator named in subsection (J) and shall be for the purpose of assisting the petitioners, the host local government, and the permit applicant, if different from the host local government, to engage in nonbinding negotiation.

(L) Minutes of each meeting and a record of the negotiation process shall be kept by the host local government.

(M) All issues except those which apply to environmental permit conditions are negotiable. Environmental permit conditions are not negotiable. Issues which may be negotiated include, but are not limited to:

(1) operational issues, such as hours of operation;

(2) recycling efforts that may be implemented;

(3) protection of property values;

(4) traffic routing and road maintenance; and

(5) establishment of local advisory committees.

(N) At the end of the forty-five-day period following the first negotiation meeting, the facilitator shall publish a notice of the results, if any, of the negotiation process in the same manner as provided in items (1), (2), (3), and (4) of subsection (A) and shall include the date, time, and place as determined by the facilitator of a public meeting, to be held within ten days after publication, with the permit applicant, host local government, and facility issues committee, at which the input of persons not represented by the citizens" facility issues committee may be received.

(O) The negotiated concessions reached by agreement of all the negotiating parties shall be reduced to writing and executed by the chairman of the citizens' facility issues committee and the chief elected official of the host local government and must be certified by resolution of the host local government.

(P) If the negotiating parties fail to reach consensus on an issue, the permit applicant may proceed to seek a permit from the department. The facilitator shall notify the department in writing that the negotiating parties have failed to reach consensus and the nature of the disputed issues.

(Q) If the negotiating parties reach consensus on negotiated issues, the permit applicant may proceed to seek a permit from the department. The facilitator shall notify the department in writing that the negotiating parties have reached consensus.

(R) Negotiated concessions shall not be construed as environmental permit conditions. However, they may be enforced by any negotiating party in a civil proceeding.

(S) Upon receipt of a written notification from the facilitator that the parties to negotiation have reached consensus or have failed to reach consensus on negotiated issues, and upon written notification from the permit applicant that he wishes to pursue permitting of the solid waste disposal facility for which an application has been filed, the department shall proceed to process the permit.

HISTORY: 1991 Act No. 63, Section 1; 2000 Act No. 405, Section 18.






CHAPTER 99 - INSECT STING EMERGENCY TREATMENT ACT

SECTION 44-99-10. Short title.

This chapter may be cited as the "Insect Sting Emergency Treatment Act".

HISTORY: 1990 Act No. 529, Section 2.



SECTION 44-99-20. Definitions.

As used in this chapter:

(1) "Certificate" means official acknowledgment by the department that an individual has completed the required training program pursuant to this chapter.

(2) "Department" means the Department of Health and Environmental Control.

(3) "Program" means the program established by the department for training and certifying individuals to administer treatment to persons suffering a severe adverse reaction to an insect sting which involves the administration of epinephrine.

HISTORY: 1990 Act No. 529, Section 2.



SECTION 44-99-30. Training and certification program.

(A) The department is authorized to establish a program to provide for the training and certification of individuals to administer certain forms of emergency treatment for medical hazards caused by insect stings. The department shall develop standards, guidelines, and prescribe regulations for the implementation of the program. All administrative responsibility of the program is vested in the department.

(B) In the development of the curriculum for training and certification under the program, the department shall include the following subjects:

(1) techniques on how to recognize symptoms of systemic reactions to insect stings;

(2) standards and procedures for administering a subcutaneous injection of epinephrine.

HISTORY: 1990 Act No. 529, Section 2.



SECTION 44-99-40. Certification; renewal; suspension; revocation.

(A) A person desiring certification for the administration of emergency treatment insect sting, pursuant to this chapter, shall apply to the department and complete the program established by the department for training and certification.

(B) The department shall determine and establish the validation and expiration periods for certificates issued pursuant to this chapter and requirements and procedures for renewals if the department considers it necessary.

(C) The department may suspend or revoke a certificate at any time it determines that the holder no longer meets the prescribed qualifications established by the department or has failed to provide services or treatment of a quality acceptable to the department pursuant to this chapter.

HISTORY: 1990 Act No. 529, Section 2.



SECTION 44-99-50. Requirements for certification; authorized activities.

(A) An applicant for certification shall meet the following requirements:

(1) be eighteen years of age or older;

(2) have, or reasonably expect to have, responsibility for at least one other person as a result of one's occupational or volunteer status, such as camp counselors, scout leaders, school teachers, forest rangers, tour guides, or chaperones;

(3) successfully complete the training program established by the department.

(B) A person, who meets the qualifications of this section and is certified by the department pursuant to this chapter, is authorized to administer in an emergency situation prescribed epinephrine to persons suffering adverse reaction to an insect sting.

(C) A person, who is certified by the department to administer emergency services for insect stings as provided in this chapter, is authorized to obtain from a physician, pharmacist, or any other person or entity authorized to prescribe or sell prescribed medicines or drugs, a prescription for premeasured doses of epinephrine and the necessary supplies for the administration of the drug.

HISTORY: 1990 Act No. 529, Section 2.



SECTION 44-99-60. Licensed medical personnel need not be certified.

Licensed, registered, and certified physicians, nurses, and other such certified professionals are not required to obtain certification for the administration of emergency treatment to persons suffering a severe adverse reaction to an insect sting as prescribed in this chapter.

HISTORY: 1990 Act No. 529, Section 2.



SECTION 44-99-70. Fees.

The department may collect fees from applicants for the training program for administration of this chapter.

HISTORY: 1990 Act No. 529, Section 2.



SECTION 44-99-80. Liability of certificate holder.

No cause of action may be brought against a certificate holder authorized by the department pursuant to this chapter for an act or omission of the certificate holder when acting in good faith while rendering emergency treatment pursuant to the authority granted by this chapter, except in cases of gross negligence.

HISTORY: 1990 Act No. 529, Section 2.






CHAPTER 107 - THE DRUG-FREE WORKPLACE ACT

SECTION 44-107-10. Short title.

This chapter may be cited as "The Drug-free Workplace Act".

HISTORY: 1990 Act No. 593, Section 1.



SECTION 44-107-20. Definitions.

As used in this chapter:

(1) "Drug-free workplace" means a site for the performance of work done in connection with a specific grant or contract of an entity at which employees of the entity are prohibited from engaging in the unlawful manufacture, distribution, dispensation, possession, or use of a controlled substance in accordance with the requirements of this chapter.

(2) "Employee" means the employee of a grantee or contractor engaged in the performance of work pursuant to the provisions of the grant or contract.

(3) "Controlled substance" means a controlled substance in Article 3, Chapter 53 of this title.

(4) "Conviction" means a finding of guilt, including a plea of nolo contendere or imposition of sentence, or both, by any judicial body charged with the responsibility to determine violations of the federal or state criminal drug statutes.

(5) "Criminal drug statute" means a criminal statute involving manufacture, distribution, dispensation, use, or possession of any controlled substance.

(6) "Grantee" means the department, division, or other unit of a person responsible for the performance under a grant.

(7) "Contractor" means the department, division, or other unit of a person responsible for the performance under a contract with a state agency.

HISTORY: 1990 Act No. 593, Section 1.



SECTION 44-107-30. Certification that drug-free conditions exist required for eligibility for certain state grants and contracts.

No person, other than an individual, may receive a domestic grant or be awarded a domestic contract for the procurement of any goods, construction, or services for a stated or estimated value of fifty thousand dollars or more from any state agency unless the person has certified to the using agency that it will provide a drug-free workplace by:

(1) publishing a statement notifying employees that the unlawful manufacture, distribution, dispensation, possession, or use of a controlled substance is prohibited in the person's workplace and specifying the actions that will be taken against employees for violations of the prohibition;

(2) establishing a drug-free awareness program to inform employees about:

(a) the dangers of drug abuse in the workplace;

(b) the person's policy of maintaining a drug-free workplace;

(c) any available drug counseling, rehabilitation, and employee assistance programs; and

(d) the penalties that may be imposed upon employees for drug violations;

(3) making it a requirement that each employee to be engaged in the performance of the contract be given a copy of the statement required by item (1);

(4) notifying the employee in the statement required by item (1) that, as a condition of employment on the contract or grant, the employee will:

(a) abide by the terms of the statement; and

(b) notify the employer of any criminal drug statute conviction for a violation occurring in the workplace no later than five days after the conviction;

(5) notifying the using agency within ten days after receiving notice under item (4)(b) from an employee or otherwise receiving actual notice of the conviction;

(6) imposing a sanction on, or requiring the satisfactory participation in a drug abuse assistance or rehabilitation program by, any employee convicted as required by Section 44-107-50; and

(7) making a good faith effort to continue to maintain a drug-free workplace through implementation of items (1), (2), (3), (4), (5), and (6).

HISTORY: 1990 Act No. 593, Section 1.



SECTION 44-107-40. Individual required to certify absence of drug-related activity to qualify for state grant or contract.

No state agency may enter into a domestic contract or make a domestic grant with any individual for a stated or estimated value of fifty thousand dollars or more unless the contract or grant includes a certification by the individual that the individual will not engage in the unlawful manufacture, distribution, dispensation, possession, or use of a controlled substance in the performance of the contract.

HISTORY: 1990 Act No. 593, Section 1.



SECTION 44-107-50. Required response to employee's conviction of drug-related offense.

A grantee or contractor shall, within thirty days after receiving notice from an employee of a conviction pursuant to Article 3, Chapter 53 of this title:

(1) take appropriate personnel action against the employee up to and including termination; or

(2) require the employee to participate satisfactorily in a drug abuse assistance or rehabilitation program approved for the purposes by a federal, state, or local health, law enforcement, or other appropriate agency.

HISTORY: 1990 Act No. 593, Section 1.



SECTION 44-107-60. Conditions justifying suspension or termination of state grant or contract.

Each domestic contract or domestic grant awarded by a state agency is subject to suspension of payments or termination or both, and the contractor or grantee under the contract or grant or the individual who entered the contract with or received the grant from the state agency, as applicable, is subject to suspension or debarment in accordance with Section 11-35-4220 if the appropriate Chief Procurement Officer, as defined in Section 11-35-310(5), determines that:

(1) the contractor or grantee has made a false certification under Section 44-107-30 or 44-107-40;

(2) the contractor or grantee violates the certification by failing to carry out the requirements of Section 44-107-30(1), (2), (3), (4), (5), and (6);

(3) the contractor or grantee does not take appropriate remedial action against employees convicted on drug offenses as specified in Section 44-107-50; or

(4) the number of employees of the contractor or grantee who have been convicted of violations of criminal drug statutes for violations occurring in the workplace reasonably indicates that the contractor or grant recipient has failed to make a good faith effort to provide a drug-free workplace as required by this chapter.

HISTORY: 1990 Act No. 593, Section 1.



SECTION 44-107-70. Duration of debarment.

Upon issuance of any final decision under this chapter requiring debarment of a contractor, grantee, or individual, the contractor, grantee, or individual is ineligible for award of any contract or grant by any state agency for a period specified in the decision of at least one year but not to exceed five years.

HISTORY: 1990 Act No. 593, Section 1.



SECTION 44-107-80. Technical assistance with implementation.

Upon request, the Department of Alcohol and Other Drug Abuse Services shall provide technical assistance to any state agency to assist with the implementation of this chapter. Additionally, upon request, the names and addresses of contractors and grantees providing a drug-free workplace pursuant to this chapter must be provided to the department.

HISTORY: 1990 Act No. 593, Section 1; 1993 Act No. 181, Section 1162.



SECTION 44-107-90. Failure to comply with this chapter not grounds for protest.

Failure to comply with any provision of this chapter shall not be grounds for any protest under Section 11-35-4210.

HISTORY: 1990 Act No. 593, Section 1.






CHAPTER 113 - PROVIDER SELF-REFERRAL

SECTION 44-113-10. Short title.

This chapter may be cited as the "Provider Self-Referral Act of 1993".

HISTORY: 1993 Act No. 71, Section 3.



SECTION 44-113-20. Definitions.

As used in this chapter:

(1) "Board" means any of the boards created pursuant to Title 40, as amended, to license, certify, or register health care professionals.

(2) "Comprehensive rehabilitation services" means services that are provided by health care professionals licensed under Chapter 36, Chapter 45, or Chapter 67 of Title 40 to provide speech, occupational, or physical therapy services on an outpatient or ambulatory basis.

(3) "Department" means the South Carolina Department of Health and Environmental Control.

(4) "Designated health services" means any health care procedure, service, or item provided by a health care provider.

(5) "Entity" means an individual, partnership, firm, corporation, or other business entity.

(6) "Fair market value" means value in arms length transactions, consistent with the general market value, and, with respect to rentals or leases, the value of rental property for general commercial purposes, not taking into account its intended use, and in the case of a lease of space, not adjusted to reflect the additional value the prospective lessee or lessor would attribute to the proximity or convenience to the lessor where the lessor is a potential source of patient referrals to the lessee.

(7) "Health care facility" means a health care facility as defined in Section 44-7-130(10).

(8) "Health care provider", "provider", or "health care professional" means a person licensed, certified, or registered under the laws of this State to provide health care services.

(9) "Immediate family member" means a health care provider's spouse, child, child's spouse, grandchild, grandchild's spouse, parent, parent-in-law, or sibling.

(10) "Investment interest" means an equity or debt security issued by an entity including, except as provided below, but not limited to, shares of stock in a corporation, units or other interests in a partnership, bonds, debentures, notes, other equity interests, or debt instruments. The following investment interests are excepted from this definition:

(a) an investment interest in an entity that is the sole provider of designated health services in a rural area;

(b) an investment interest in real property resulting in a landlord-tenant relationship between the health care provider and the entity in which the equity interest is held, unless the rent is determined, in whole or in part, by the business volume or profitability of the tenant or exceeds fair market value;

(c) an investment interest in an entity which owns or leases and operates a hospital or a nursing home facility licensed under Title 44, Chapter 7;

(d) an investment interest acquired before June 15, 1993;

(e) an investment interest in an entity which provides health care services pursuant to a health services network.

(11) "Investor" means a person or entity owning a legal or beneficial ownership or investment interest, directly or indirectly including, but not limited to, through an immediate family member, trust, or corporation, the stock of which is owned in whole or in part by the investor or another entity related to the investor.

(12) "Referral" means a referral of a patient by a health care provider for health care services including, but not limited to:

(a) the forwarding of a patient by a health care provider to another health care provider or to an entity outside the health care professional's office or group practice which provides or supplies designated health services or any other health care item or service; or

(b) the request or establishment of a plan of care by a health care provider, which includes the provision of a designated health service or any other health care item or service outside the health care professional's office or group practice.

(13) "Rural area" means a county with a population of one hundred thousand persons or less according to the latest United States census.

(14) "Group practice" means a group of two or more health care professionals legally organized as a partnership, professional corporation, not-for-profit corporation, faculty practice plan, or similar association in which:

(a) each health care professional who is a member, employee, or independent contractor of the group provides substantially the full range of services which the professional routinely provides including consultation, diagnosis, and treatment through the use of office space, facilities, equipment, and personnel of the group;

(b) substantially all of the services of the health care professionals who are members of the group are provided through the group and are billed in the name of the group and amounts so received are treated as receipts of the group; and

(c) the overhead expenses of and the income from the practice are distributed by methods previously determined by the group.

(15) "Office practice" means the facility or facilities at which a health care professional, on an ongoing basis, provides or supervises the provision of health services to individuals.

HISTORY: 1993 Act No. 71, Section 3.



SECTION 44-113-30. Health care provider not to refer patient to entity in which it has investment interest; exceptions; violations; penalties.

(A) Except as provided in this section and other provisions of this chapter, a health care provider may not refer a patient for the provision of designated health services to an entity in which the health care provider is an investor or has an investment interest. However, this prohibition does not apply to:

(1) an investment interest where the health care professional directly provides the health care services within the entity or will be personally involved in the provision, supervision, or direction of care to the referred patient.

(2) the provider's investment interest is in registered securities purchased on a national exchange or over-the-counter market and issued by a publicly-held corporation:

(a) whose shares are traded on a national exchange or on the over-the-counter market; and

(b) whose total assets at the end of the corporation's most recent fiscal quarter exceeded fifty million dollars; or

(3) with respect to an entity other than a publicly-held corporation described in subsection (A)(2) and a referring provider's investment interest in the entity, each of the following requirements are met:

(a) no more than fifty percent of the value of the investment interests are held by investors who are in a position to make referrals to the entity;

(b) the terms under which an investment interest is offered to an investor who is in a position to make referrals to the entity are no different from the terms offered to investors who are not in a position to make referrals;

(c) the terms under which an investment interest is offered to an investor who is in a position to make referrals to the entity are not related to the previous or expected volume of referrals from that investor to the entity;

(d) there is no requirement that an investor make referrals or be in a position to make referrals to the entity as a condition for becoming or remaining an investor.

(B) With respect to an entity or to a publicly-held corporation in subsection (A)(2):

(1) the entity or corporation does not lend funds to or guarantee a loan for an investor who is in a position to make referrals to the entity or corporation if the investor uses any part of the loan to obtain the investment interest;

(2) the amount distributed to an investor representing a return on the investment interest is directly proportional to the amount of the capital investment, including the fair market value of preoperational services rendered in the entity or corporation by that investor.

(C) No claim for payment may be presented by an entity to an individual, third party payor, or other entity for a service furnished pursuant to a referral prohibited under this section.

(D) If an entity collects any amount that was billed in violation of this section, the entity shall refund the amount on a timely basis to the payor or individual, whichever is applicable.

(E) A health care provider who makes a referral prohibited by this section or who fails to disclose information required by Section 44-113-40(A) or presents or causes to be presented a bill or a claim for services that the health care provider knows or should know is for a service for which payment may not be made under subsection (C) or for which a refund has not been made under subsection (D) is subject to a civil penalty of not more than five thousand dollars for each such service to be imposed and collected by the appropriate board.

(F) A health care provider or other entity that enters into an arrangement or scheme which the health care provider or entity knows or should know has a principal purpose of assuring referrals by the health care provider to a particular entity which, if the health care provider directly made referrals to the entity would be in violation of this section, is subject to a civil penalty of not more than twenty-five thousand dollars for each circumvention arrangement or scheme to be imposed and collected by the appropriate board.

(G) A violation of this section by a health care provider constitutes grounds for disciplinary action to be taken by the applicable board. A hospital licensed under Title 44, Chapter 7 found in violation of this section is subject to the regulations promulgated by the department.

(H) A hospital licensed under Title 44, Chapter 7 that discriminates against or otherwise penalizes a health care provider for compliance with this chapter is subject to a civil penalty of not more than one hundred thousand dollars to be imposed and collected by the department.

(I) Each board, and in the case of hospitals, the department, shall encourage the use by licensees of an advisory opinion procedure to determine the applicability of this section or any regulation promulgated pursuant to this section as it applies solely to the licensee.

HISTORY: 1993 Act No. 71, Section 3.



SECTION 44-113-40. When provider may refer patient to entity in which it has investment interest; signed disclosure required.

(A) A health care provider may refer a patient to an entity in which the health care provider is an investor if the referral is permitted under Section 44-113-20(10)(d) or Section 44-113-30(A)(3) if before the referral the provider furnishes the patient with a written disclosure form informing the patient of:

(1) the existence of the investment interest;

(2) the name and address of each applicable entity to which a referral is made in which the referring health care provider is an investor;

(3) the patient's right to obtain the item or services for which the patient has been referred at the location or from the provider or supplier of the patient's choice, including the entity in which the referring provider is an investor;

(4) the names and addresses of at least two alternative sources of these items or services available to the patient;

(5) a schedule of typical fees for items or services usually provided by the entity or, if impracticable because of the nature of the treatment, a written estimate specific to the patient.

(B) The referring provider must obtain the patient's signature that the information required under subsection (A) has been provided to the patient.

HISTORY: 1993 Act No. 71, Section 3.



SECTION 44-113-50. Report to department of results of action taken by boards.

The results of an action taken by the respective boards pursuant to this chapter must be reported promptly to the department with a full description of the proceedings.

HISTORY: 1993 Act No. 71, Section 3.



SECTION 44-113-60. Kickback defined; misdemeanor; penalty.

(A) As used in this section, the term "kickback" means a remuneration or payment back pursuant to an investment interest, compensation arrangement, or otherwise by a provider of health care services or items of a portion of the charges for services rendered to a referring health care provider as an incentive or inducement to refer patients for future services or items when the payment is not tax deductible as an ordinary and necessary expense.

(B) It is unlawful for a health care provider or a provider of health care services to offer, pay, solicit, or receive a kickback, directly or indirectly, overtly or covertly, in cash or in kind, for referring or soliciting patients.

(C) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned for not more than thirty days.

HISTORY: 1993 Act No. 71, Section 3.



SECTION 44-113-70. Employers providing health insurance benefits to employees may report over-utilization of services to Department of Insurance.

Any employer providing health insurance benefits to its employees may report instances of alleged over-utilization of services to the South Carolina Department of Insurance pursuant to Section 38-55-170.

HISTORY: 1993 Act No. 71, Section 3.



SECTION 44-113-80. Person permitted to make referral to entity in which he or she has interest must submit certain information to department.

A health care professional permitted under Section 44-113-20(10)(d) to make referrals to an entity in which the health care professional has an investment interest must submit information to the department, including the professional's name, name of the entity, and the percentage of the health care professional's ownership.

HISTORY: 1993 Act No. 71, Section 3.






CHAPTER 115 - PHYSICIANS' PATIENT RECORDS ACT

SECTION 44-115-10. Short title.

This chapter may be cited as the Physicians' Patient Records Act.

HISTORY: 1992 Act No. 480, Section 1.



SECTION 44-115-20. Physician is owner of certain patient records.

The physician is the owner of medical records in his possession that were made in treating a patient and of records transferred to him concerning prior treatment of the patient.

HISTORY: 1992 Act No. 480, Section 1.



SECTION 44-115-30. Patient's right to receive copy of medical record or have it transferred to another physician; written authorization required.

A patient or his legal representative has a right to receive a copy of his medical record, or have the record transferred to another physician, upon request, when accompanied by a written authorization from the patient or his representative to release the record.

HISTORY: 1992 Act No. 480, Section 1.



SECTION 44-115-40. Physician not to release records without express written consent.

Except as otherwise provided by law, a physician shall not honor a request for the release of copies of medical records without the receipt of express written consent of the patient or person authorized by law to act on behalf of the patient.

HISTORY: 1992 Act No. 480, Section 1.



SECTION 44-115-50. Physician may rely on representations of insurance carrier or administrator as to patient authorization to release records; immunity from liability and disciplinary action.

A physician may rely on the representations of a health and life insurance carrier or administrator of health and life insurance claims that the authorization of the patient or of a person upon whose status the patient's claim depends for release of the medical record is on file with the carrier as an authorization to release medical information under this chapter. A physician who in good faith releases medical information for claims processing relying on the representations of the claims administrator that an authorization for release of the information is on file is immune from any civil or criminal liability alleged to be caused by the physician's compliance with the request to release the information. The physician is not subject to disciplinary action for an alleged violation of law or regulation due to the compliance with the request to release information.

HISTORY: 1992 Act No. 480, Section 1.



SECTION 44-115-60. Physician's release of summary or portion in lieu of full record.

Except as otherwise provided by law, a physician may refuse to release a copy of the entire medical record and may furnish instead a summary or portion of the record when he has a reasonable belief that release of the information contained in the entire record would cause harm to the patient's emotional or physical well-being, the emotional or physical well-being of another person who has given information about the patient to the physician, or where release of the information is otherwise prohibited by law. An unreasonable refusal to release the entire medical record constitutes unprofessional conduct and subjects the physician to disciplinary action of the South Carolina State Board of Medical Examiners.

However, notwithstanding the provisions of this section, a physician may not refuse to release the entire record or a portion of the record if the information is requested by a licensed attorney representing the patient, when the request is accompanied by a written authorization signed by the patient, the patient's legal guardian, or the patient's personal representative, for any reason, a licensed attorney representing the patient, or by an insurance company with reference to an application for life or health insurance or the payment and adjudication of claims relating to life and health insurance or if the information is requested with reference to the payment or adjudication of personal injury claims.

HISTORY: 1992 Act No. 480, Section 1.



SECTION 44-115-70. Records not to be withheld because of unpaid medical bills.

Medical records may not be withheld because of an unpaid bill for medical services.

HISTORY: 1992 Act No. 480, Section 1.



SECTION 44-115-80. Fees physician may charge for search and duplication of records.

A physician, or other owner of medical records as provided for in Section 44-115-130, may charge a fee for the search and duplication of a medical record, but the fee may not exceed sixty-five cents per page for the first thirty pages and fifty cents per page for all other pages, and a clerical fee for searching and handling not to exceed fifteen dollars per request plus actual postage and applicable sales tax. A physician, health care provider, or other owner of medical records must provide a patient's medical records at no charge when the patient is referred by the physician, health care provider, or an employee, agent, or contractor of the owner of the record to another physician or health care provider for continuation of treatment for a specific condition or conditions. The physician may charge a patient or the patient's representative no more than the actual cost of reproduction of an X-ray. Actual cost means the cost of materials and supplies used to duplicate the X-ray and the labor and overhead costs associated with the duplication.

HISTORY: 1992 Act No. 480, Section 1; 1994 Act No. 468, Section 6; 1999 Act No. 85, Section 3.



SECTION 44-115-90. Fees for providing medical information other than copying existing documents.

When a request for medical information involves more than making copies of existing documents, a physician may charge reasonable fees, exclusive of those fees charged for copying the medical record, for providing this service.

HISTORY: 1992 Act No. 480, Section 1.



SECTION 44-115-100. Sections 44-115-80 and 44-115-90 not applicable to requests for information made in relation to health insurance claims.

The provisions of Sections 44-115-80 and 44-115-90 do not apply to requests for medical information necessary to process a health insurance claim made by a patient or on behalf of the patient by a health insurance carrier or health insurance administrator for services rendered by the physician from whom the information is requested.

HISTORY: 1992 Act No. 480, Section 1.



SECTION 44-115-110. Payment for services related to medical records a just debt; payment in advance may be required.

Payment for all services related to medical record requests is a just debt, due and payable at the time service is rendered. A physician may require payment in advance for a copy of the record.

HISTORY: 1992 Act No. 480, Section 1.



SECTION 44-115-120. Length of time records must be kept; records pertaining to minors.

Physicians shall retain their records for at least ten years for adult patients and at least thirteen years for minors. These minimum recordkeeping periods begin to run from the last date of treatment. After these minimum recordkeeping periods, the records may be destroyed.

HISTORY: 1992 Act No. 480, Section 1.



SECTION 44-115-130. Sale of medical records by physician restricted; notice of intent to sell.

A physician may not sell medical records to someone other than a physician or osteopath licensed by the South Carolina State Board of Medical Examiners or a hospital licensed by the South Carolina Department of Health and Environmental Control. Exceptions to this prohibition may be granted and approved by the South Carolina State Board of Medical Examiners.

Before a physician may sell medical records, he must cause to be published a public notice of his intention to sell the records in a newspaper of general circulation in the area of his practice at least three times in the ninety days preceding the sale. The notice shall advise patients that they may retrieve their records if they prefer that their records not be included in the sale.

HISTORY: 1992 Act No. 480, Section 1.



SECTION 44-115-140. Immunity from civil, criminal, and disciplinary liability for compliance with request to release information.

A physician who in good faith releases medical records to a party pursuant to a written authorization from the patient or the patient's representative is immune from civil or criminal liability alleged to be caused by the physician's compliance with the request to release the information. The physician is not subject to disciplinary action for an alleged violation of law due to compliance with the request to release information.

HISTORY: 1992 Act No. 480, Section 1.



SECTION 44-115-150. Other provisions pertaining to medical records or actions involving medical negligence not invalidated by this chapter.

This chapter does not invalidate any other provision of law concerning medical records, the alteration of medical records, any interest a patient has in the information contained within the medical record, or any civil action brought in the state or federal courts alleging medical negligence; further, this chapter does not invalidate the authority of a court to issue a subpoena or of a licensing or disciplinary board of this State to obtain these records as provided by law.

HISTORY: 1992 Act No. 480, Section 1.






CHAPTER 117 - PRESCRIPTION INFORMATION PRIVACY ACT

SECTION 44-117-10. Short title.

This chapter may be cited as the "Prescription Information Privacy Act".

HISTORY: 1999 Act No. 85, Section 1.



SECTION 44-117-20. Definitions.

As used in this chapter:

(1) "Patient prescription drug information" means data that is conveyed by or on behalf of a practitioner in ordering a prescription drug or device before being dispensed and that identifies the patient as the recipient of the prescription drug or device. The term also includes any data concerning the dispensing of a drug or device that identifies a patient as having been the recipient of a prescription drug or device, whether this data is held by a practitioner, pharmacy, or another entity.

(2) "Practitioner" means a licensed health care professional authorized under state law to order a prescription drug or device.

(3) "Prescription drug or device" means a drug or device that is dispensed pursuant to the order of a practitioner.

HISTORY: 1999 Act No. 85, Section 1.



SECTION 44-117-30. Prescription drug information transfer and receipt; exceptions.

No patient prescription drug information may be transferred or received by a person without the written consent of the patient or a person authorized by law to act on behalf of the patient. However, this prohibition does not apply to:

(1) the lawful transmission of a prescription drug order in accordance with all state and federal laws pertaining to the practice of pharmacy.

(2) communications among licensed practitioners, licensed pharmacists, and other health care professionals who provide or have provided medical or therapeutic treatment, pharmacy service, or medical or therapeutic consultation service for the person who received the drug or device;

(3) information gained as a result of a person requesting informational material from a prescription drug or device manufacturer or vendor;

(4) information necessary to effect the recall of a defective drug or device or other information necessary to protect the health and welfare of an individual or the public generally;

(5) information whereby the release or transfer is mandated by other state or federal laws, court order, or subpoena, or regulations including, but not limited to, accreditation or licensure requirements;

(6) information necessary to adjudicate or process payment claims for health care, whether under a health insurance benefits program or other payment system, if the recipient makes no other use or further disclosure of the information;

(7) information voluntarily disclosed by a patient to entities outside of the provider-patient relationship;

(8) information used in clinical research monitored by an institutional review board;

(9) information which does not identify patients by name, or that is encoded in a manner that information identifying a particular patient by name or address is not generally obtainable, and that is used for epidemiological studies, research, statistical analysis, medical outcomes, or pharmacoeconomic research;

(10) information transferred in connection with the sale of a business or medical practice to a successor in interest;

(11) information necessary to disclose to third parties in order to perform quality assurance programs, medical records review, internal audits, medical records maintenance, or similar programs, if the third party makes no other use or further disclosure of the information;

(12) information that may be revealed to a party who, on behalf of the patient, obtains a dispensed prescription from a pharmacy;

(13) information necessary to disclose to third parties in order for a health plan licensed by the South Carolina Department of Insurance to perform case management, utilization management, and disease management for individuals enrolled in that health plan, if the third party makes no other use or further disclosure of the information.

HISTORY: 1999 Act No. 85, Section 1.



SECTION 44-117-40. Violations and penalties.

An individual or entity, corporate or otherwise, who knowingly violates a provision of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars per occurrence.

HISTORY: 1999 Act No. 85, Section 1.



SECTION 44-117-50. Application; certain laws and authority not invalidated.

This chapter does not invalidate:

(a) any other provision of law concerning medical records or patient prescription drug information, the alteration of medical records or patient prescription drug information, any interest a patient has in the information contained within the medical record or patient prescription drug information, or any civil action brought in the state or federal courts alleging negligence by a practitioner or pharmacist;

(b) the authority of a court to issue a subpoena for medical records and patient prescription drug information;

(c) the authority of a licensing or disciplinary board of this State to obtain these records as provided by law; or

(d) the authority of the Department of Health and Environmental Control to obtain medical records or patient prescription drug information as provided by state and federal law.

HISTORY: 1999 Act No. 85, Section 1.



SECTION 44-117-310. Definitions.

As used in this article:

(1) "Board" means the State Board of Pharmacy.

(2) "Confidential information" has the same meaning as provided in Section 40-43-30(8).

(3) "Digital signature" means an electronic signature based upon cryptographic methods of originator authentication and computed by using a set of rules and set of parameters so that the identity of the signer and the integrity of the data can be verified.

(4) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

(5) "Electronic transmission" means transmission of information by electronic means, including computer to computer, computer to facsimile machine, electronic device to computer, e-mail, or the transmission of the exact visual image of a document by way of electronic equipment.

(6) "Practitioner" means a health care professional licensed in this State who is authorized by law to issue prescription drug orders.

(7) "Prescription" or "prescription drug order" means a lawful order of a practitioner for a drug or device for a specific patient that is communicated to a pharmacist.

(8) "Routing company" means a business that electronically receives a prescription or any other confidential information from a prescriber and transmits the prescription or confidential information to or from the pharmacy specified by the patient in accordance with a contract between the routing company and the prescriber or a company that provides computer software for the management of the prescriber's practice.

HISTORY: 2007 Act No. 71, Section 4.A, eff June 13, 2007.



SECTION 44-117-320. Electronic transmission of prescriptions; required conditions; use of routing company.

(A) A practitioner may electronically transmit a prescription to a pharmacy if all of these conditions are met:

(1) A valid practitioner/patient relationship must exist.

(2) The prescription must identify the transmitter's phone number, the time and date of transmission, and the pharmacy intended to receive the transmission and any other information required by federal or state law.

(3) The prescription must be transmitted by the authorized practitioner or the practitioner's designated agent to the pharmacy of the patient's choice, and the prescription must be received only by a pharmacy, with no intervening person or entity having access to view, read, manipulate, alter, store, or delete the electronic prescription prior to its receipt at the pharmacy.

(4) The prescription must be transmitted to the pharmacy of the patient's choice. If the pharmacy of the patient's choice is not equipped with the capability to accept an electronic prescription, the practitioner shall provide the patient with a written prescription, telephone an oral prescription, or transmit via facsimile to the pharmacy of the patient's choice.

(5) The prescription must have the practitioner's electronic or digital signature or key code.

(6) The prescription must be sent directly from the practitioner to the receiving pharmacy of the patient's choice. If an electronic prescription is printed out, it must possess an original handwritten signature before being delivered to a patient. If a prescription is a hard copy prescription drug order generated from electronic media, a prescribing practitioner's electronic or manual signature must be present. Prescriptions with electronic signatures must be applied to paper that utilizes security features that will ensure the prescription drug order is not subject to any form of copying or alteration.

(B) An electronically transmitted prescription is deemed the original prescription drug order if it meets the requirements of this article and other applicable laws and regulations.

(C)(1) Nothing in this article may be construed to prohibit a practitioner from using a routing company to transmit a prescription pursuant to this article, except that a routing company shall provide its tax identification number to the Board of Pharmacy before offering its services in this State.

(2) A routing company:

(a) may, for the purpose of verifying an audit conducted of the routing company, store any prescription or other confidential information it receives or transmits pursuant to this article in a form that is secure and ensures the confidentiality of the information in compliance with federal and state privacy law; and

(b) may not add a provision to, delete a provision from, or otherwise modify a prescription or any other confidential information that it receives or transmits pursuant to this article.

HISTORY: 2007 Act No. 71, Section 4.A, eff June 13, 2007.



SECTION 44-117-330. Electronic equipment for receipt of prescription drug orders; security; alterations to prescription drug order data.

All electronic equipment for receipt of prescription drug orders communicated by way of electronic transmission must have adequate security and system safeguards and must be maintained so as to ensure patient confidentiality and to ensure against unauthorized access or an intervening person or entity having access to view, read, manipulate, alter, store, or delete the electronic prescription prior to its receipt by the pharmacy of the patient's choice. The pharmacist shall exercise professional judgment regarding the accuracy, validity, and authenticity of the prescription drug order consistent with existing federal or state laws and regulations. Once the drug has been dispensed, any alterations in prescription drug order data must be documented, including the identification of the pharmacist responsible for the alteration.

HISTORY: 2007 Act No. 71, Section 4.A, eff June 13, 2007.



SECTION 44-117-340. Applicability of laws and regulations for oral prescription drug orders; records; location of facsimile machine.

(A) All laws and regulations applicable to oral prescription drug orders apply to all computer to computer, computer to facsimile machine, electronic device to computer, e-mail, or the transmission of the exact visual image of a document by way of electronic equipment prescription orders.

(B) A prescription order transmitted by computer to computer, computer to facsimile machine, electronic device to computer, e-mail, or the transmission of the exact visual image of a document by way of electronic equipment must contain all prescription information required pursuant to Section 40-43-86(E) and federal and state law.

(C) A practitioner or practitioner's agent shall note any generic substitution instructions on the electronic prescription order transmitted computer to computer, computer to facsimile machine, electronic device to computer, or e-mail. Such electronic prescription order may follow the format provided for in Section 40-43-86(H)(3) or any other format that clearly indicates the generic substitution instructions.

(D) A pharmacist may dispense prescription orders transmitted by computer to computer, computer to facsimile machine, electronic device to computer, e-mail, or the transmission of the exact visual image of a document by way of electronic equipment only when a valid patient/physician relationship exists and the prescription has been signed by the prescribing practitioner and transmitted from the practitioner or a long-term care facility in compliance with all sections of this article.

(E) The original document must be assigned the number of the prescription dispensed and maintained in the pharmacy records for at least two years.

(F) The facsimile machine receiving prescription drug orders must be in the prescription department of the pharmacy to protect confidentiality and security.

HISTORY: 2007 Act No. 71, Section 4.A, eff June 13, 2007.



SECTION 44-117-350. Protection of confidentiality of prescription information.

(A) Prescription information and other patient health care information received by a pharmacy must be maintained in a manner that protects the integrity and confidentiality of such information as provided by the State Board of Pharmacy in regulation.

(B) A pharmacy shall provide a mechanism to prevent the disclosure of any information, confidential or otherwise, about patients that was obtained or collected by a pharmacist or pharmacy incidental to the delivery of pharmaceutical care other than as authorized in regulation.

(C) The pharmacist-in-charge shall:

(a) establish and maintain written policies and procedures for maintaining the integrity and confidentiality of prescription information and patient health care information. All employees of the pharmacy with access to this information must be required to comply with the established policies and procedures.

(b) ensure that the requirements of this section are established and implemented.

HISTORY: 2007 Act No. 71, Section 4.A, eff June 13, 2007.



SECTION 44-117-360. Improper revealing of confidential information.

The board may refuse to issue or renew, or may suspend, revoke, restrict the license or the registration of, or fine its licensees, routing company, or other entity subject to their jurisdiction for each incident that allows the divulging or revealing of confidential information to a person other than a person authorized by this article or any other provision of law or for each incident allowing an intervening person or entity to have access to view, read, manipulate, alter, store, or delete the electronic prescription before it is received by the pharmacy. For all other licensees, the board must refer the matter to the board of appropriate jurisdiction.

HISTORY: 2007 Act No. 71, Section 4.A, eff June 13, 2007.



SECTION 44-117-370. Pharmacist providing prescriber or health care provider with modem; hospital exception.

A pharmacist or pharmacy must not provide a computer modem or other similar electronic device to a prescriber, health care facility, or any other third party or provider entity for the purpose of providing an incentive to the practitioner, health care facility, or third party or provider entity that refers patients to a particular pharmacy or department. This does not prohibit a hospital from providing in-house equipment for the use of practitioners and the hospital pharmacy to communicate within the system.

HISTORY: 2007 Act No. 71, Section 4.A, eff June 13, 2007.



SECTION 44-117-380. Compliance with South Carolina Pharmacy Practice Act.

Entities that offer electronic services for a pharmacist or pharmacy must comply with Section 40-43-86(F) of the South Carolina Pharmacy Practice Act.

HISTORY: 2007 Act No. 71, Section 4.A, eff June 13, 2007.






CHAPTER 122 - COUNTY GRANTS FUND FOR ADOLESCENT PREGNANCY PREVENTION INITIATIVES

SECTION 44-122-10. Definitions.

As used in this chapter:

(1) "Adolescent" means an individual nineteen years of age and under.

(2) "Contractor" means a public or private agency or organization receiving money from the fund.

(3) "County government" means the governing body of a county or the organization or agency in a county that has been designated pursuant to Section 44-122-30(C) to assume the duties and responsibilities assigned to county governments.

(4) "Department" means the South Carolina Department of Social Services. In reference to a specific decision to be made or report to be submitted, "department" means the State Director of the South Carolina Department of Social Services (DSS).

(5) "Initiative" means a local program or project funded by a county or consortium of counties pursuant to this chapter. If a consortium is formed, a lead county must be designated to serve as fiscal agent to DSS.

(6) "Short term outcomes" means the intermediate results that a particular adolescent pregnancy prevention intervention is likely to produce including, but not limited to, increased knowledge, behavior change, or delays or reductions in sexual activity.

(7) "Long term outcome" means the measurable reduction in the rate of adolescent pregnancy for a specific target population or defined geographic area.

(8) "Primary pregnancy prevention" means prevention of first pregnancy.

(9) "Fund" means the County Grants Fund for Adolescent Pregnancy Prevention Initiatives created by this chapter.

(10) "Local interagency council" means an organized group of representatives of public and private agencies in the county with functions related to youth development.

HISTORY: 1998 Act No. 419, Part II, Section 47A; 2001 Act No. 1, Part II, Section 5A, eff July 1, 2000.



SECTION 44-122-20. County Grants Fund for Adolescent Pregnancy Prevention Initiatives; purpose; components funded by federal Temporary Assistance for Needy Families (TANF) dollars.

(A) There is established the County Grants Fund for Adolescent Pregnancy Prevention Initiatives. The fund must be administered by the department and county governments as provided in this chapter. The purpose of the fund is to support local efforts to prevent early sexual activity and to measurably reduce the rate of adolescent pregnancy in each county and in the State and to ensure that these efforts reflect local community values.

(B) Any program components funded by federal Temporary Assistance for Needy Families (TANF) dollars are subject to TANF reporting requirements and federal fiscal accountability requirements. The department shall amend the South Carolina Temporary Assistance for Needy Families (TANF) Block Grant State Plan as required by federal law to govern expenditures of federal TANF dollars.

HISTORY: 1998 Act No. 419, Part II, Section 47A; 2001 Act No. 1, Part II, Section 5A, eff July 1, 2000.



SECTION 44-122-30. Distribution of money appropriated to fund; evaluation of effectiveness; prohibited uses; delegation of county government responsibilities; conditions.

(A) Ten percent of the money appropriated annually to the fund by the General Assembly is to be used by the department to evaluate the effectiveness of each initiative and the fund as specified in Section 44-122-60. The remaining money must be distributed by the department to each county government in the following manner:

(1) fifteen percent of the money appropriated must be allocated evenly among all counties;

(2) fifteen percent of the money appropriated must be allocated to counties based on the size of their adolescent population;

(3) twenty percent of the money appropriated must be allocated to counties based on their rate of adolescent pregnancy;

(4) forty percent of the funds appropriated must be allocated to counties based on their number of adolescent pregnancies.

A county government may retain up to five percent of the money it receives to cover the actual costs of administering the fund. All other funds must be allocated for initiatives mainly focused on primary pregnancy prevention.

(B) Money appropriated to the fund must not be used for:

(1) purchase of inpatient care;

(2) purchase or improvement of land;

(3) purchase, construction, or permanent improvement of any building or other facility;

(4) purchase of any item of major equipment costing over two thousand dollars;

(5) transportation to or from abortion services;

(6) abortions; or

(7) provision of goods or services to a participant in a local project or initiative that exceeds fifty dollars per participant per year; counseling and guidance as well as any service of nonmonetary value are exempt from the fifty dollar limit.

(C) If the governing body of a county chooses not to assume the responsibilities and duties assigned to county governments by this chapter:

(1) the governing body may designate an agency or organization to assume those responsibilities and duties; or

(2) in the absence of designation by the governing body, the department may designate another agency or organization within the county to assume those responsibilities and duties.

(D) If a county government uses money it receives pursuant to subsection (A) in a manner not expressly authorized by this chapter, the department may designate another agency or organization within the county to assume those responsibilities and duties, or reallocate that county's funds among compliant counties in accordance with the formula prescribed in subsection (A).

(E) If a county fails to fund an initiative during any fiscal year, the funds allocated to that county shall be reallocated in the following year, in accordance with the formula prescribed in subsection (A).

(F) Funds allocated subsequent to the 1998 appropriation will be subject to the following conditions: New initiatives and initiatives receiving continuation of funds beyond the third year must incorporate either a nationally recognized best practices model for teen pregnancy prevention, or a model that has demonstrated a record of local success in reducing adolescent pregnancy or the risk factors that contribute to adolescent pregnancy in South Carolina during the previous funding period as reflected in the evaluation or the summary progress reports.

(G) The department, on recommendation of the evaluator, will determine if the conditions described above are met before the department disseminates new funds or continuation of funds beyond the third year, in accordance with Section 44-122-30(A).

(H) Funding for an initiative shall be terminated if the evaluator notifies the department and the county government that an initiative substantially deviates from the approved project design, including timelines.

HISTORY: 1998 Act No. 419, Part II, Section 47A; 2001 Act No. 1, Part II, Section 5A, eff July 1, 2000.



SECTION 44-122-40. Application for funding to operate pregnancy prevention initiative; minimum standards for consideration; continuation of funding.

(A) A local public or private agency or organization or combination of these agencies and organizations may apply to the county government for an allocation of funds to operate an adolescent pregnancy prevention initiative. All initiatives funded by the county government pursuant to this chapter shall emphasize premarital sexual abstinence and male responsibility. All initiatives funded by the county government pursuant to this chapter must distribute to and discuss the "South Carolina Family Respect" information pamphlet, published and provided by the office of the Governor, with each adolescent involved in their project or program. All applications must meet the following minimum standards for consideration:

(1) Each initiative must have a plan of action for prevention of adolescent pregnancy that extends for at least five years. The proposal must include convincing evidence of a direct link between project activities and the reduction of adolescent pregnancy in the target population.

(2) Each initiative must have realistic, specific, and measurable goals, objectives, timelines, and budget for the prevention of adolescent pregnancy.

(3) The proposal must include a description of the method for collecting and reporting the data required by the department to evaluate the effectiveness of the initiative, as specified in Section 44-122-60. Each initiative, before submitting its proposal, must send a representative to the evaluation standards workshop sponsored by the department.

(B) Continuation of funding for a local teen pregnancy prevention initiative is contingent upon:

(1) successful evaluation of the effectiveness of the contractor's performance in achieving its short term outcomes within the first two years of receiving money and in achieving the fund's long term outcome by the end of the third year of receiving money; and

(2) the contractor updating information concerning the nature of the problem in its target population, available resources, and potential barriers to success, with appropriate changes in the initiative's goals, objectives, timeliness, and budget.

HISTORY: 1998 Act No. 419, Part II, Section 47A; 2001 Act No. 1, Part II, Section 5A, eff July 1, 2000; 2001 Act No. 4, Section 4, eff November 30, 2000.



SECTION 44-122-50. Duties and responsibilities of the Department of Social Services, county governments, local interagency councils, contractors, and the Department of Health and Environmental Control.

(A) The Department of Social Services shall:

(1) disburse the funds pursuant to Section 44-122-60, upon receiving notification from the county government that a contractor has been selected and determining that the contract and the process by which it was awarded are in compliance with federal requirements;

(2) evaluate the success of the initiatives funded under this chapter, as required by Section 44-122-60;

(3) analyze all available information and report to the Governor and the General Assembly on the effectiveness of the fund in measurably reducing the rate of adolescent pregnancy in the State. These reports must be made annually, with the first report due three years after the first distribution of funds pursuant to Section 44-122-30(A); and

(4) provide to each county government specific criteria required by this chapter.

(B) County governments shall:

(1) oversee and administer funds distributed to the county pursuant to Section 44-122-30(A). To access funds, the county government shall submit to the department the identity of the contractor, the amount of the contract, and a copy of the proposal;

(2) choose from among the applicants recommended by the interagency council for the county or select an appropriate applicant if no interagency council exists. Nothing in this act requires the establishment of an interagency council;

(3) develop criteria in addition to those stated herein or established by the department, as necessary, to meet specific local needs; and

(4) monitor contractors' progress in meeting stated goals, objectives, and timeliness.

(C) Local interagency councils shall review applications for an allocation of funds and recommend to the county government those applications that meet the standards and criteria as stated herein or established by the department or the county government. If no local interagency council exists in a county, the county government shall determine whether applications meet the standards and criteria.

(D) Contractors shall:

(1) comply with reporting, contracting, and evaluation requirements of the county government and the department;

(2) define and maintain cooperative ties with other community institutions;

(3) coordinate and collaborate with other community entities, including county Teen Companion Programs, that have an interest in positive youth development and adolescent risk behavior reduction;

(4) obtain approval from the county government and the department insofar as compliance with federal regulations is concerned before making changes in program goals, objectives, and target populations; and

(5) before the beginning of each fiscal year, submit to the county government for approval a budget of planned expenditures, and at the end of each fiscal year, render an accounting of expenditures to the county government;

(6) submit bi-annual summary program progress reports to the county government and the local interagency council, with copies to the department and the evaluator, beginning January 1, 2001, describing the status of the project and developments during the preceding six months.

(E) The Department of Health and Environmental Control shall:

(1) provide technical assistance and training to county governments and contractors, as needed, related to adolescent pregnancy prevention issues; and

(2) if a community health assessment has been conducted in a county, share information with county governments, contractors, and program applicants about the nature of the problem, available resources, and potential barriers to the development of teen pregnancy prevention projects and activities.

HISTORY: 1998 Act No. 419, Part II, Section 47A; 2001 Act No. 1, Part II, Section 5A, eff July 1, 2000.



SECTION 44-122-60. External evaluation to determine effectiveness of initiatives and county's efforts to reduce adolescent pregnancies.

An evaluation must be conducted by a firm or individual external to the department, on a schedule to be determined by the department, and must assess the effectiveness of each initiative in meeting its short and long term outcomes. The evaluator will also assess adherence to national best practice models as well as fidelity to program design and delivery of services, and other indicia of success in reducing adolescent pregnancy and the risk factors that contribute to adolescent pregnancy. Evaluation standards must be consistent across all initiatives. The evaluation also must assess the effectiveness of each county government's efforts in measurably reducing the rate of adolescent pregnancy for the county. These efforts include administration of the fund and selection and oversight of contractors.

HISTORY: 1998 Act No. 419, Part II, Section 47A; 2001 Act No. 1, Part II, Section 5A, eff July 1, 2000.






CHAPTER 125 - OSTEOPOROSIS PREVENTION AND TREATMENT EDUCATION

SECTION 44-125-10. Short title.

This chapter may be cited as the Osteoporosis Prevention and Treatment Education Act.

HISTORY: 1997 Act No. 79, Section 2.



SECTION 44-125-20. Establishment of Osteoporosis Education Fund; purpose.

(A) There is established the Osteoporosis Education Fund, separate and distinct from the general fund, in the State Treasury and to be administered by the Department of Health and Environmental Control. The purpose of the fund is to promote public awareness, prevention, and treatment of osteoporosis.

(B) All funds received by the department for the Osteoporosis Education Fund must be deposited with the State Treasurer. Earnings on the funds must be credited to the fund. Funds remaining in the account for the fund at the end of the fiscal year may be carried forward by the fund.

HISTORY: 1997 Act No. 79, Section 2.



SECTION 44-125-30. Establishment of Osteoporosis Prevention and Treatment Education Program; functions.

To implement the purposes of the fund the department may establish an Osteoporosis Prevention and Treatment Education Program and if funds are available and received from the Osteoporosis Education Fund may:

(1) conduct a statewide needs assessment to identify:

(a) available technical assistance and educational materials and programs nationwide;

(b) the level of public and professional awareness about osteoporosis;

(c) the needs of osteoporosis patients and of their families and caregivers;

(d) needs of health care providers;

(e) the services available to osteoporosis patients;

(f) existence of osteoporosis treatment programs;

(g) existence of osteoporosis support groups;

(h) existence of osteoporosis rehabilitation services;

(i) number and location of bone density testing equipment.

(2) design and implement strategies for raising public awareness of the causes and nature of osteoporosis, personal risk factors, the value of prevention and early detection, and options for diagnosing and treating osteoporosis;

(3) develop and work with other state and local agencies in presenting educational programs for physicians and other health professionals on the most up-to-date, accurate scientific and medical information on osteoporosis prevention, diagnosis, treatment, and therapeutic decision-making including, but not limited to, guidelines for detecting and treating the disease in special populations, risks and benefits of medications, and research advances; and

(4) develop, maintain, and make available a list of osteoporosis-related services and osteoporosis health care providers with specialization in services to prevent, diagnose, and treat osteoporosis.

HISTORY: 1997 Act No. 79, Section 2.



SECTION 44-125-40. Staffing; training of staff; improvement of community-based services; maximization of state resources.

Additionally, the department, in carrying out its responsibilities under this chapter, and if funds are available and received from the Osteoporosis Education Fund, may:

(1) employ qualified staff to implement the Osteoporosis Prevention and Treatment Education Program established by Section 44-125-30;

(2) provide appropriate training for staff of the Osteoporosis Prevention and Treatment Education Program;

(3) work to improve the capacity of community-based services available to osteoporosis patients;

(4) work with other state and local governmental offices, community and business leaders, community organizations, health care and human service providers, and national osteoporosis organizations to coordinate efforts and maximize state resources in the areas of education, prevention, and treatment of osteoporosis;

(5) identify and, when appropriate, replicate or use successful osteoporosis programs and procure related materials and services from organizations with appropriate expertise and knowledge of osteoporosis.

HISTORY: 1997 Act No. 79, Section 2.






CHAPTER 128 - SOUTH CAROLINA YOUTH SMOKING PREVENTION ACT

SECTION 44-128-10. Short title.

This chapter may be cited as the "South Carolina Youth Smoking Prevention Act".

HISTORY: 2000 Act No. 387, Part II, Section 49.



SECTION 44-128-20. Youth Smoking Prevention Plan.

(A) The Department of Health and Environmental Control shall develop and implement a Youth Smoking Prevention Plan for the purpose of preventing and reducing cigarette smoking by minors.

(B) The Youth Smoking Prevention Plan must address prevention, cessation, and control of smoking by minors and may include but is not limited to:

(1) media campaigns;

(2) school based youth programs;

(3) community based youth programs;

(4) business, community, and school partnerships;

(5) programs focusing on the enforcement and administration of state minor related tobacco laws, including retailer education;

(6) surveillance and evaluations;

(7) chronic disease and health-related programs.

(C)(1) To assist in carrying out the purposes of the plan, the department may award youth smoking prevention grants to local agencies, organizations, and entities based on criteria developed by the department.

(2) As a condition for the receipt of funds under this chapter, a grantee shall agree to file a report with the advisory commission, as to the following:

(a) amount received as a grant and the expenditures made with the proceeds of the grant;

(b) a description of the program offered and the number of youths who participated in the program; and

(c) specific elements of the program meeting the criteria set forth in the state plan.

(D) The state plan further shall provide for a grant for an annual statewide school-based survey to measure cigarette use and behaviors towards cigarette use by individuals in grades 6-12. This survey shall:

(1) involve a statistically valid sample of the individuals in each grade from sixth through twelfth;

(2) not include any individual who is eighteen years of age or older; and

(3) be made available to the public, along with the resulting date, excluding respondent identities and respondent-identifiable date.

HISTORY: 2000 Act No. 387, Part II, Section 49.



SECTION 44-128-30. Annual reports.

The department shall report annually by January first of each year to the Governor, the Senate Finance Committee, and the House Ways and Means Committee on the activities and effectiveness of the Youth Smoking Prevention Plan.

HISTORY: 2000 Act No. 387, Part II, Section 49.



SECTION 44-128-40. Funding.

Responsibilities of the department under this chapter including, but not limited to, funding grants authorized pursuant to Section 44-128-20(C) must be funded from proceeds received by the State in the settlement agreement and related documents, between the State and leading United States tobacco manufacturers dated November 23, 1998.

HISTORY: 2000 Act No. 387, Part II, Section 49.



SECTION 44-128-50. South Carolina Youth Smoking Prevention Advisory Commission.

(A) There is established the South Carolina Youth Smoking Prevention Advisory Commission to advise the department in the development, implementation, and evaluation of the State Youth Smoking Plan.

(B) Notwithstanding the provisions of Section 8-13-770, the membership of the advisory commission is as follows:

(1) two members appointed by the Speaker of the House of Representatives from the membership of the House of Representatives;

(2) two members appointed by the President Pro Tempore of the Senate from the membership of the Senate; and

(3) eleven members appointed by the Governor as follows:

(a) one representative of the Department of Health and Environmental Control;

(b) one representative of the Department of Alcohol and Other Drug Abuse Services;

(c) three health professionals;

(d) two youths between the ages of twelve and eighteen; and

(e) five citizens of the State with knowledge, competence, experience, or interest in youth smoking prevention, or other relevant background including, but not limited to, youth education, public health, social science, and business expertise.

HISTORY: 2000 Act No. 387, Part II, Section 49.






CHAPTER 130 - THE SOUTH CAROLINA SENIORS' PRESCRIPTION DRUG PROGRAM ACT [REPEALED]



CHAPTER 132 - DIRECT SUBMISSION OF CLAIMS FOR ANATOMIC PATHOLOGY SERVICES

SECTION 44-132-10. Claims for services.

Except as provided in Section 44-132-20, no person licensed to practice in this State as a physician, surgeon, or osteopath, a dentist or dental surgeon, a nurse practitioner, or a physician's assistant shall charge, bill, or otherwise solicit payment for outpatient anatomic pathology services unless the services were rendered personally by the licensed practitioner or under the licensed practitioner's supervision.

HISTORY: 2005 Act No. 10, Section 5, eff January 13, 2005.



SECTION 44-132-20. Submission of bills by persons licensed to practice medicine.

A person who is licensed to practice medicine in this State or the professional legal entity of which the person is a shareholder, partner, employee, or owner, may submit a bill for outpatient anatomic pathology services only to:

(1) the patient directly;

(2) the responsible insurer or other third-party payor;

(3) the hospital, public health clinic, or nonprofit health clinic; or

(4) the referral laboratory or the primary laboratory.

HISTORY: 2005 Act No. 10, Section 5, eff January 13, 2005.



SECTION 44-132-30. Revocation or suspension of license; reimbursement for charges submitted in violation of chapter.

The health professional licensing boards of this State which license and regulate the practitioners specified in Section 44-132-10, in addition to all other authority granted to them under state law, may revoke, suspend, or deny the renewal of the license of any practitioner who violates the provisions of this chapter. In addition, no patient, insurer, third-party payor, hospital, public health clinic, or nonprofit health clinic is required to reimburse these practitioners for charges or bills submitted in violation of this chapter.

HISTORY: 2005 Act No. 10, Section 5, eff January 13, 2005.



SECTION 44-132-40. Billing between laboratories.

The provisions of this chapter do not prohibit billing between laboratories for anatomic pathology services in instances where a sample or samples must be sent to another specialist.

HISTORY: 2005 Act No. 10, Section 5, eff January 13, 2005.



SECTION 44-132-50. Definition.

For purposes of this chapter, the term "anatomic pathology services" means:

(1) histopathology or surgical pathology meaning the gross and microscopic examination of organ tissue performed by a physician or osteopath or under the supervision of a physician or osteopath;

(2) cytopathology meaning the examination of cells, from fluids, washings, brushings, or smears, including the Pap test examination performed by a physician or osteopath or under the supervision of a physician or osteopath;

(3) hematology meaning the microscopic evaluation of bone marrow aspirations and biopsies performed by a physician or osteopath, or under the supervision of a physician or osteopath, and peripheral blood smears when the attending or treating physician or osteopath, or technologist requests that a blood smear be reviewed by a pathologist;

(4) sub-cellular pathology and molecular pathology; and

(5) blood-banking services performed by pathologists. This chapter does not apply to any clinical laboratory service that is not included in the definition of anatomic pathology as set forth in this section. Nothing contained in this chapter may be construed to prohibit payments for anatomic pathology services by government agencies or their specified public or private agent, agency, or organization on behalf of the recipient of the services. Nothing in this chapter may be construed to mandate the right of assignment of benefits for anatomic pathology services as defined in this chapter.

HISTORY: 2005 Act No. 10, Section 5, eff January 13, 2005.






CHAPTER 135 - THE ASBESTOS AND SILICA CLAIMS PROCEDURE ACT OF 2006

SECTION 44-135-10. Citation of act.

This act may be cited as the "Asbestos and Silica Claims Procedure Act of 2006".

HISTORY: 2006 Act No. 303, Section 1, eff May 24, 2006.



SECTION 44-135-20. Findings.

(A) The General Assembly finds that:

(1) asbestos is a mineral that was widely used prior to the 1980's for insulation, fire-proofing, and other purposes;

(2) millions of American workers and others were exposed to asbestos, especially during and after World War II, at shipyards such as those that operated in the South Carolina Lowcountry, prior to the advent of regulation by the United States Occupational Safety and Health Administration in the early 1970's;

(3) exposure to asbestos is associated with various types of cancer, including mesothelioma, as well as nonmalignant conditions such as asbestosis and diffuse pleural thickening;

(4) diseases caused by asbestos exposure often have long latency periods;

(5) while the cases currently filed in South Carolina are manageable by the courts and the litigants, it is proper for the legislature to support and protect the South Carolina courts from the potential of massive litigation expense and the crowding of trial dockets;

(6) silica is a naturally occurring mineral and is the second most common constituent of the earth's crust. Crystalline silica in the form of quartz is present in sand, gravel, soil, and rocks;

(7) silica-related illnesses, including silicosis, can develop from the inhalation of respirable silica dust. Silicosis was widely recognized as an occupational disease many years ago;

(8) concerns about statutes of limitations may prompt unimpaired asbestos and silica claimants to bring lawsuits to protect their ability to recover for their potentially progressive occupational disease; and

(9) several states, including Texas, Georgia, Ohio, and Florida have enacted legislation setting medical criteria governing asbestos and silica cases and tolling statutes of limitations and requiring persons alleging nonmalignant disease claims to demonstrate physical impairment as a prerequisite to setting such cases for trial.

(B) The purpose of this chapter is to:

(1) provide a procedural remedy allowing efficient judicial supervision and control of asbestos and silica litigation by giving priority for the purposes of trial and resolution to asbestos and silica claimants with demonstrable physical impairment caused by exposure to asbestos or silica; and

(2) preserve the legal rights of claimants who were exposed to asbestos or silica, but have no physical impairment from asbestos or silica exposure, until such time as the claimant can demonstrate physical impairment.

HISTORY: 2006 Act No. 303, Section 1, eff May 24, 2006.



SECTION 44-135-30. Definitions.

For purposes of this chapter:

(1) "Asbestos" means all minerals defined as " asbestos" in 29 CFR 1910, as and if amended.

(2) "Asbestos claim" means any claim for damages or other civil or equitable relief presented in a civil action, arising out of, based on, or related to the health effects of exposure to asbestos, including loss of consortium and any other derivative claim made by or on behalf of any exposed person or any representative, spouse, parent, child, or other relative of any exposed person.

(3) "Asbestos-related injury" means personal injury or death allegedly caused, in whole or in part, by inhalation or ingestion of asbestos.

(4) "Asbestosis" means bilateral interstitial fibrosis of the lungs caused by inhalation of asbestos fibers.

(5) "Certified B-reader" means a person who has successfully completed the x-ray interpretation course sponsored by the National Institute for Occupational Safety and Health (NIOSH) and passed the B-reader certification examination for x-ray interpretation and whose NIOSH certification is current at the time of any readings required by this chapter.

(6) "Chest x-ray" means chest films that are taken in accordance with accepted medical standards in effect at the time the x-ray was taken.

(7) "Claimant" means an exposed person and any person who is seeking recovery of damages for or arising from the injury or death of an exposed person.

(8) "Defendant" means a person against whom a claim arising from an asbestos-related injury or a silica-related injury is made.

(9) "Exposed person" means a person who is alleged to have suffered an asbestos-related injury or a silica-related injury.

(10) "FEV1" means forced expiratory volume in the first second, which is the maximal volume of air expelled in one second during performance of simple spirometric tests.

(11) "FVC" means forced vital capacity, which is the maximal volume of air expired with maximum effort from a position of full inspiration.

(12) "ILO system of classification" means the radiological rating system of the International Labor Office in "Guidelines for the Use of ILO International Classification of Radiographs of Pneumoconioses", 2000 edition, as amended from time to time by the International Labor Office.

(13) "Mesothelioma" means a rare form of cancer allegedly caused in some instances by exposure to asbestos in which the cancer invades cells in the membrane lining of the:

(a) lungs and chest cavity (the pleural region);

(b) abdominal cavity (the peritoneal region); or

(c) heart (the pericardial region).

(14) "Nonmalignant asbestos-related injury" means an asbestos-related injury other than mesothelioma or other asbestos-related malignancy.

(15) "Physician board certified in internal medicine" means a physician who is certified by the American Board of Internal Medicine.

(16) "Physician board certified in occupational medicine" means a physician who is certified in the subspecialty of occupational medicine by the American Board of Preventive Medicine.

(17) "Physician board certified in oncology" means a physician who is certified in the subspecialty of medical oncology by the American Board of Internal Medicine.

(18) "Physician board certified in pathology" means a physician who holds primary certification in anatomic pathology or clinical pathology from the American Board of Pathology and whose professional practice:

(a) is principally in the field of pathology; and

(b) involves regular evaluation of pathology materials obtained from surgical or postmortem specimens.

(19) "Physician board certified in pulmonary medicine" means a physician who is certified in the subspecialty of pulmonary medicine by the American Board of Internal Medicine.

(20) "Physician board certified in radiology" means a physician who is certified by the American Board of Radiology.

(21) "Plethysmography" means the test for determining lung volume, also known as "body plethysmography", in which the subject of the test is enclosed in a chamber that is equipped to measure pressure, flow, or volume change.

(22) "Predicted lower limit of normal" for any test means the fifth percentile of healthy populations based on age, height, and gender, as referenced in the AMA Guides to the Evaluation of Permanent Impairment (5th Edition) (dated November 2000).

(23) "Pulmonary function testing" means spirometry and lung volume testing performed in accordance with Section 44-135-40 using equipment, methods of calibration, and techniques that materially comply with:

(a) the criteria incorporated in the American Medical Association Guides to the Evaluation of Permanent Impairment and reported in 20 C.F.R. Part 404, Subpart P, Appendix 1, Part (A), Sections 3.00(E) and (F)(2003), as amended from time to time by the American Medical Association; and

(b) the interpretative standards in the Official Statement of the American Thoracic Society entitled "Lung Function Testing: Selection of Reference Values and Interpretative Strategies", as published in 144 American Review of Respiratory Disease 1202-1218 (1991), as amended from time to time by the American Thoracic Society.

(24) "Radiological evidence" of asbestosis or pleural thickening means a chest x-ray evaluated by a certified B-reader, a radiologist, a physician board certified in pulmonary medicine, occupational medicine, internal medicine, oncology, or pathology using the ILO System of classification. The chest x-ray shall be a quality 1 x-ray according to that ILO System, although if the certified B-reader, board certified pulmonologist, or board certified radiologist confirms that a quality 2 x-ray film is of sufficient quality to render an accurate reading under the ILO System of classification and no quality 1 x-ray films are available, then the necessary radiologic findings may be made with the quality 2 x-ray film which is the subject of the confirmation above. Also, in a death case where no pathology is available, the necessary radiologic findings may be made with a quality 2 x-ray film if a quality 1 x-ray film is not available.

(25) "Report" means a report required by Section 44-135-50 or 44-135-60.

(26) "Respirable" with respect to silica, means particles that are less than ten microns in diameter.

(27) "Serve" means to serve notice on a party in compliance with the South Carolina Rules of Civil Procedure.

(28) "Silica" means a naturally occurring, respirable form of crystalline silicon dioxide, including quartz, cristobalite, and tridymite.

(29) "Silica claim" means any claim for damages or other civil or equitable relief presented in a civil action, arising out of, based on, or related to the health effects of exposure to silica, including loss of consortium and any other derivative claim made by or on behalf of any exposed person or any representative, spouse, parent, child, or other relative of any exposed person.

(30) "Silica-related injury" means personal injury or death allegedly caused, in whole or in part, by inhalation of silica.

(31) "Silicosis" means fibrosis of the lungs caused by inhalation of silica, including:

(a) acute silicosis, which may occur after exposure to very high levels of silica within a period of months to five years after the initial exposure;

(b) accelerated silicosis; and

(c) chronic silicosis.

HISTORY: 2006 Act No. 303, Section 1, eff May 24, 2006.



SECTION 44-135-40. Pulmonary function testing; qualifications of evaluating physician.

Pulmonary function testing required by this chapter must be interpreted by a physician who is:

(1) licensed in this State or another state of the United States; and

(2) board certified in pulmonary medicine, occupational medicine, internal medicine, oncology, or pathology at the time of issuing the relevant medical report.

HISTORY: 2006 Act No. 303, Section 1, eff May 24, 2006.



SECTION 44-135-50. Prerequisites to bringing asbestos claim; medical and occupational and exposure reports; admissibility.

(A) No person shall have an asbestos claim placed on any active trial roster in this State, or brought to trial in this State, or conduct discovery in an asbestos claim in this State, in the absence of a prima facie showing of asbestos-related malignancy or impairment as shown by service on each defendant of the information listed in either subsection (1) or (2) of this section:

(1) a report by a physician who is board certified in pulmonary medicine, occupational medicine, internal medicine, oncology, or pathology at the time of issuing the relevant medical report concluding:

(a) the exposed person has been diagnosed with mesothelioma or other asbestos-related malignancy; and

(b) to a reasonable degree of medical certainty, exposure to asbestos was a proximate cause of the diagnosed mesothelioma or other asbestos-related malignancy, accompanied by a conclusion that the exposed person's medical findings were not more probably the result of other causes revealed by the exposed person's employment and medical history. A conclusion that the exposed person's physical impairment(s) is/are "consistent with" or " compatible with" mesothelioma or other asbestos-related malignancy does not meet the requirements of this section; and

(c) for malignant asbestos-related conditions other than mesothelioma, that the exposed person has an underlying nonmalignant asbestos-related condition and that at least fifteen years have elapsed between the date of first exposure to asbestos and the date of diagnosis of the malignancy; or

(2) a report by a physician who is board certified in pulmonary medicine, internal medicine, occupational medicine, or pathology that:

(a) the exposed person has been diagnosed with a nonmalignant asbestos- related condition; and

(b) confirms that a physician actually treating or who treated the exposed person, or who has or who had a doctor-patient relationship with the exposed person or a medical professional employed by and under the direct supervision and control of such physician:

(i) performed a physical examination of the exposed person, or if the exposed person is deceased, reviewed available records relating to the exposed person's medical condition;

(ii) took an occupational and exposure history from the exposed person or from a person knowledgeable about the alleged exposure or exposures that form the basis of the action; and

(iii) took a medical and smoking history that includes a review of the exposed person's significant past and present medical problems relevant to the exposed person's impairment or disease;

(c) sets out sufficient details of the exposed person's occupational, exposure, medical, and smoking history to form the basis for a medical diagnosis of an asbestos-related condition and confirms that at least fifteen years have elapsed between the exposed person's first exposure to asbestos and the date of diagnosis;

(d) confirms that the exposed person has a pathological diagnosis of asbestosis graded 1(B) or higher under the criteria published in "Asbestos-Associated Diseases", 106 Archives of Pathology and Laboratory Medicine 11, Appendix 3 (October 8, 1982), as amended from time to time; or

(e) confirms that the exposed person's chest x-ray shows bilateral small irregular opacities (s, t, or u) with a profusion grading of 2/2 or higher on the ILO system of classification; or

(f) confirms that the exposed person has radiological evidence of asbestosis and/or pleural thickening showing:

(i) bilateral small irregular opacities (s, t, or u) with a profusion grading of 1/1 or higher; or

(ii) bilateral diffuse pleural thickening graded extent b2 or higher, including blunting of the costophrenic angle; and

(g) confirms that in cases described in subsections (d) or (f) above, the exposed person has or had physical impairment rated at least Class 2 pursuant to the AMA Guides to the Evaluation of Permanent Impairment (5th Edition) (dated November 2000) demonstrating:

(i) forced vital capacity below the lower limit of normal and FEV1/FVC ratio (using actual values) at or above the lower limit of normal; or

(ii) total lung capacity, by plethysmography or timed gas dilution, below the lower limit of normal; or

(iii) if the claimant's medical condition or process prevents the pulmonary function test from being performed or makes the results of such test an unreliable indicator of physical impairment, a board certified physician in pulmonary medicine, occupational medicine, internal medicine, oncology, or pathology, independent from the physician providing the report required herein must provide a report which states to a reasonable degree of medical certainty that the claimant has a nonmalignant asbestos-related condition causing physical impairment equivalent to (g)(i) or (g)(ii) above and states the reasons why the pulmonary function test would be an unreliable indicator of physical impairment.

(h) alternatively and not to be used in conjunction with subsection (g) (iii), if an exposed person's medical conditions or processes prevent a physician from being able to diagnose or evaluate that exposed person sufficiently to make a determination as to whether that exposed person meets the requirements of subsection (2)(f) above, the claimant may serve on each defendant a report by a physician who is board certified in pulmonary medicine, occupational medicine, internal medicine, oncology, or pathology at the time the report was made that:

(i) verifies that the physician has or had a doctor-patient relationship with the exposed person; and

(ii) verifies that the exposed person has asbestos-related pulmonary impairment as demonstrated by pulmonary function testing showing:

(aa) forced vital capacity below the lower limit of normal and total lung capacity, by plethysmography, below the lower limit of normal; or

(bb) forced vital capacity below the lower limit of normal and FEV1/FVC ratio (using actual values) at or above the lower limit of normal; and

(iii) verifies that the exposed person has a chest x-ray and computed tomography scan or high-resolution computed tomography scan read by the physician or a physician who is board certified in pulmonary medicine, occupational medicine, internal medicine, oncology, pathology, or radiology showing either bilateral pleural disease or bilateral parenchymal disease diagnosed and reported as being a consequence of asbestos exposure;

(i) confirms that the physician has concluded that the exposed person's medical findings and impairment were not more probably the result of causes other than asbestos exposure as revealed by the exposed person's occupational, exposure, medical, and smoking history; and

(j) is accompanied by the relevant radiologist's reports, pulmonary function tests, including printouts of all data, flow volume loops, and other information to the extent such has been performed demonstrating compliance with the equipment, quality, interpretation, and reporting standards set out in this chapter, lung volume tests, diagnostic imaging of the chest, pathology reports, or other testing reviewed by the physician in reaching the physician's conclusions. Upon request, the relevant computed tomography scans and/or chest x-rays will be made available for review.

(B) The detailed occupational and exposure history required herein must describe:

(1) the exposed person's principal employments where it was likely there was exposure to airborne contaminants (including asbestos, silica, and other disease causing dusts, mists, fumes, and airborne contaminants) that can cause pulmonary injury; and

(2) identification of the general nature, duration, and frequency of the exposed person's exposure to airborne contaminants, including asbestos and other dusts that can cause pulmonary injury.

(C) All evidence and reports used in presenting the prima facie showing required in this section, including pulmonary function testing and diffusing studies, if any:

(1) must comply with the technical recommendations for examinations, testing procedures, quality assurance, quality controls, and equipment in the AMA's Guidelines to the Evaluation of Permanent Impairment and the most current version of the Official Statements of the American Thoracic Society regarding lung function testing. Testing performed in a hospital or other medical facility that is fully licensed and accredited by all appropriate regulatory bodies in the State in which the facility is located is presumed to meet the requirements of this act. This presumption may be rebutted by evidence demonstrating that the accreditation or licensing of the hospital or other medical facility has lapsed, or providing specific facts demonstrating that the technical recommendations for examinations, testing procedures, quality assurance, quality control, and equipment have not been followed;

(2) must not be obtained through testing or examinations that violate any applicable law, regulation, licensing requirement, or medical code of practice;

(3) must not be obtained under the condition that the exposed person retains legal services in exchange for the examination, testing, or screening;

(4) shall not result in any presumption at trial that the exposed person is impaired by an asbestos- or silica-related condition; and

(5) shall not be conclusive as to the liability of any defendant.

(D) The conclusion that a prima facie showing has been made is not admissible at trial.

HISTORY: 2006 Act No. 303, Section 1, eff May 24, 2006.



SECTION 44-135-60. Prerequisites to bringing silica claim; medical reports; admissibility.

(A) No person shall have a silica claim placed on any active trial roster in this State, or brought to trial in this State, or conduct discovery in a silica claim in this State, in the absence of a prima facie showing of impairment as shown by service on each defendant of a report by a physician who is board certified in pulmonary medicine, internal medicine, oncology, pathology, or occupational medicine at the time of issuing the relevant medical report.

(B) In a case alleging silicosis, the medical report must:

(1) be issued by a physician who is board certified in pulmonary medicine, internal medicine, occupational medicine, or pathology that:

(a) the exposed person has been diagnosed with a silica-related condition; and

(b) confirms that a physician actually treating or who treated the exposed person, or who has or who had a doctor-patient relationship with the exposed person or a medical professional employed by and under the direct supervision and control of such physician:

(i) performed a physical examination of the exposed person, or if the exposed person is deceased, reviewed available records relating to the exposed person's medical condition;

(ii) took a detailed occupational and exposure history from the exposed person or, if the exposed person is deceased, from a person knowledgeable about the alleged exposure or exposures that form the basis of the action; and

(iii) took a detailed medical and smoking history that includes a thorough review of the exposed person's significant past and present medical problems and the most probable cause of any such problem that is relevant to the exposed person's impairment or disease.

(C) The medical report must set out the details of the exposed person's occupational, exposure, medical, and smoking history, and set forth that there has been a sufficient latency period for the applicable type of silicosis.

(D) The medical report must confirm, on the basis of medical examination, chest x-ray and pulmonary function testing, that the exposed person has permanent respiratory impairment:

(1) rated at least Class 2 pursuant to the AMA Guides to the Evaluation of Permanent Impairment; and

(2) accompanied by:

(a) a chest x-ray that is an ILO quality 1 film, except, that in the case of a deceased exposed individual where no pathology is available, the film can be ILO quality 2, showing bilateral nodular opacities (p, q, or r) occurring primarily in the upper lung fields, graded 1/1 or higher under the ILO system of classification; or

(b) a chest x-ray that is an ILO quality 1 film, except, that in the case of a deceased exposed individual where no pathology is available, the film can be ILO quality 2, showing large opacities (A, B, or C) in addition to the small opacities referred to in the preceding section; or

(c) a chest x-ray that is an ILO quality 1 film showing acute silicosis as described in Occupational Lung Diseases, Third Edition, as amended from time to time; or

(d) pathological demonstration of classic silicotic nodules exceeding one centimeter in diameter as published in 112 Archive of Pathology and Laboratory Medicine 7 (July 1988), as amended from time to time; or

(e) pathological demonstration of acute silicosis.

(E) For all other silica-related claims, other than silicosis, the medical report must:

(1) be issued by a physician who is board certified in pulmonary medicine, internal medicine, occupational medicine, or pathology that:

(a) the exposed person has been diagnosed with a silica-related condition; and

(b) confirms that a physician actually treating or who treated the exposed person, or who has or who had a doctor-patient relationship with the exposed person or a medical professional employed by and under the direct supervision and control of such physician:

(i) stating a diagnosis of silica-related lung cancer based on a sufficient latency period which is not less than fifteen years and a statement that to a reasonable degree of medical certainty exposure to silica was a proximate cause of the exposed person's physical impairment, accompanied by a conclusion that the exposed person's silica-related lung cancer was not more probably the result of causes other than exposure to silica revealed by the exposed person's occupational, exposure, medical, and smoking history; or

(ii) stating a diagnosis of silicosis complicated by documented tuberculosis; or

(iii) stating a diagnosis of any other silica-related disease, accompanied by a diagnosis of silicosis as defined herein, based on a sufficient latency period and a statement that to a reasonable degree of medical certainty exposure to silica was a proximate cause of the exposed person's physical impairment, accompanied by a conclusion that the exposed person's silica-related disease was not more probably the result of causes other than exposure to silica revealed by the exposed person's occupational, exposure, medical, and smoking history; and

(2) be accompanied by:

(a) a chest x-ray that is an ILO quality 1 film, except, that in the case of a deceased exposed individual where no pathology is available, the film can be ILO quality 2, showing bilateral nodular opacities (p, q, or r) occurring primarily in the upper lung fields, graded 1/1 or higher under the ILO system of classification;

(b) chest x-ray that is an ILO quality 1 film, except, that in the case of a deceased exposed individual where no pathology is available, the film can be ILO quality 2, showing large opacities (A, B, or C) in addition to the small opacities referred to in subitem (E)(2)(a) of this section;

(c) chest x-ray that is an ILO quality 1 film showing acute silicosis as described in Occupational Lung Diseases, Third Edition, as amended from time to time;

(d) pathological demonstration of classic silicotic nodules exceeding one centimeter in diameter as published in 112 Archive of Pathology and Laboratory Medicine 7 (July 1988), as amended from time to time; or

(e) pathological demonstration of acute silicosis.

(F) All evidence and reports used in presenting the prima facie showing required in this section, including pulmonary function testing and diffusing studies, if any:

(1) must comply with the technical recommendations for examinations, testing procedures, quality assurance, quality controls, and equipment in the AMA's Guidelines to the Evaluation of Permanent Impairment and the most current version of the Official Statements of the American Thoracic Society regarding lung function testing, including general considerations for lung function testing, standardization of spirometry, standardization of the measurement of lung volumes, standardization of the single breath determination of carbon monoxide uptake in the lung, and interpretive strategies of lung testing in effect at the time of the performance of any examination or test on the exposed person required by this act. Testing performed in a hospital or other medical facility that is fully licensed and accredited by all appropriate regulatory bodies in the state in which the facility is located, is presumed to meet the requirements of this subsection. This presumption may be rebutted by evidence demonstrating that the accreditation or licensing of the hospital or other medical facility has lapsed, or providing specific facts demonstrating that the technical recommendations for examinations, testing procedures, quality assurance, quality control, and equipment have not been followed;

(2) must not be obtained through testing or examinations that violate any applicable law, regulation, licensing requirement, or medical code of practice;

(3) must not be obtained under the condition that the exposed person retains legal services in exchange for the examination, test, or screening;

(4) shall not result in any presumption at trial that the exposed person is impaired by an asbestos- or silica-related condition; and

(5) shall not be conclusive as to the liability of any defendant.

(G) The conclusion that a prima facie showing has been made is not admissible at trial.

HISTORY: 2006 Act No. 303, Section 1, eff May 24, 2006.



SECTION 44-135-70. Service of reports on defendants.

(A) In order to have an asbestos or silica claim placed on any active trial docket in this State, or brought to trial in this State, or conduct discovery in an asbestos or silica claim in this State, an individual must provide prima facie evidence of impairment by serving on each defendant who answers or otherwise appears, a report prescribed by this act.

(B) In an action pending on the date this chapter becomes law, the case shall not be allowed to be called for or proceed to trial until ninety days after a report has been served on each defendant.

(C) This act shall not be interpreted to create, alter, or eliminate a legal cause of action for any asbestos- and/or silica-related claimant who has been diagnosed with any asbestos- and/or silica-related disease. The act sets the procedure by which the courts in South Carolina shall manage trial settings for all asbestos- and/or silica-related claims.

HISTORY: 2006 Act No. 303, Section 1, eff May 24, 2006.



SECTION 44-135-80. Procedure where claimant fails to provide prima facie evidence with complaint; expedited trial date for claimant with diagnosis of mesothelioma.

(A) In any action covered by the provisions of this act, a claimant shall file together with the complaint or other initial pleading a written report and supporting test results constituting the prima facie showing required pursuant to this act. In an action where the claimant either fails to provide such prima facie evidence or provides inadequate prima facie evidence, the defendant may, without waiving any defenses otherwise available to him, file within the time allotted for his Answer, a Notice of Appearance rather than an Answer to the Complaint. The claimant shall, within ninety days of receipt of such Answer or Notice of Appearance, provide such prima facie evidence as is called for by the provisions of this act. The defendant in any case shall then be afforded a reasonable opportunity to challenge the adequacy of the proffered prima facie evidence of asbestos-related or silica-related impairment as referenced in this section and Section 44-135-70(B). Upon a finding of failure to make the required prima facie showing, the claimant's action shall not be placed on any trial docket nor be the subject of any discovery other than discovery on the issue of prima facie evidence of impairment. Upon the finding of the required prima facie showing, no defendant shall be allowed to challenge such prima facie showing absent a showing of misrepresentation, fraud, and/or good cause.

(B) In any action covered by the provisions of this act in which the exposed person has received a diagnosis of mesothelioma which meets the requirements of Section 44-135-50(A)(1), the claimant may petition the court requesting that a trial date be set on an expedited basis. The court may, in its discretion, provide for an expedited trial setting, if the claimant demonstrates good cause for such an expedited trial setting and the defendant(s) is/are not prejudiced by such an expedited trial setting. In no event shall a trial date be set less than one hundred twenty days from the date of an order granting such a motion and in no event shall a case be called for trial unless six months have passed between the date of the initial filing of the case and the date of trial.

HISTORY: 2006 Act No. 303, Section 1, eff May 24, 2006.



SECTION 44-135-90. Effect of bankruptcy.

Nothing in this act is intended to, and nothing in this act shall be interpreted to:

(1) affect the rights of any party in bankruptcy proceedings; or

(2) affect the ability of any person who is able to make a showing that the person satisfies the claim criteria for compensable claims or demands under a trust established under a plan of reorganization under Chapter 11 of the United States Bankruptcy Code, 11 U.S.C. Chapter 11, to make a claim or demand against that trust.

HISTORY: 2006 Act No. 303, Section 1, eff May 24, 2006.



SECTION 44-135-100. Effect of meeting procedural requirements of act on insurance eligibility or cost.

An entity that offers a health benefit plan or an annuity or life insurance policy or contract, issued for delivery, or renewed on or after the effective date of this act, may not use the fact that a person has met the procedural requirements of this act to reject, deny, limit, cancel, refuse to renew, increase the premiums for, or otherwise adversely affect the person's eligibility for or coverage under the policy or contract.

HISTORY: 2006 Act No. 303, Section 1, eff May 24, 2006.



SECTION 44-135-110. Commencement of limitations period; separation of malignant and nonmalignant claims.

(A) Notwithstanding any other provision of law, with respect to any asbestos or silica claim not barred as of the effective date of this chapter, the limitations period shall not begin to run until the exposed person or claimant discovers, or through the exercise of reasonable diligence should have discovered, that the exposed person or claimant is physically impaired as set forth in this chapter by an asbestos- or silica-related condition.

(B) An asbestos or silica claim arising out of a nonmalignant condition shall be a distinct cause of action from an asbestos or silica claim relating to the same exposed person arising out of asbestos- or silica-related cancer, and resolution of an asbestos or silica claim arising out of a nonmalignant condition shall not affect the ability of the same exposed person to bring a separate asbestos or silica claim arising out of an asbestos- or silica-related cancer, that otherwise meets all the requirements of Section 44-135-50 or 44-135-60.

HISTORY: 2006 Act No. 303, Section 1, eff May 24, 2006.









Title 45 - Hotels, Motels, Restaurants and Boardinghouses

CHAPTER 1 - GENERAL PROVISIONS

SECTION 45-1-10. Hotels required to post rates.

Every transient hotel shall keep posted in a conspicuous place in the office a list of its charges for rooms, with or without meals, in accordance with the plan on which the hotel is operated, giving the exact transient rate, and shall also keep posted in each room the rate for that room, with or without meals, in accordance with its plan as stated above, giving the transient rate per day and week and the rate for each person in the room, as well as such rates for the fractional part of a day. No hotel shall charge a higher rate for a fractional part of a day than for a whole day. As used in this section the term "hotel" shall have the meaning stated in Section 45-5-10.

HISTORY: 1962 Code Section 35-1; 1952 Code Section 35-1; 1942 Code Section 5098; 1932 Code Section 5098; Civ. C. '22 Section 2367; 1920 (31) 860.



SECTION 45-1-20. Rights and remedies of innkeepers extended to keepers of boardinghouses.

Keepers of boardinghouses shall have the same rights and remedies for enforcing and collecting claims for board as are allowed by law to innkeepers or hotelkeepers.

HISTORY: 1962 Code Section 35-2; 1952 Code Section 35-2; 1942 Code Section 7223; 1932 Code Section 7223; Civ. C. '22 Section 3936; Civ. C. '12 Section 2617; 1902 (23) 1021; 1908 (25) 1085.



SECTION 45-1-30. Sale of baggage or property left at hotel, inn or boardinghouse at auction to satisfy debt or obligation.

At any time after the expiration of ten days after the person incurring a debt or obligation has left a hotel, inn or boardinghouse, the debt or obligation being still due and unpaid, the owner or proprietor of the hotel, inn or boardinghouse may sell at public auction for cash at the hotel, inn or boardinghouse office any baggage or property left at the hotel, inn or boardinghouse to satisfy the debt or obligation, without any process at law or equity; provided, however, such sale be advertised by written or printed posters at three public places in the vicinity for at least ten days before the sale.

HISTORY: 1962 Code Section 35-3; 1952 Code Section 35-3; 1942 Code Section 7223; 1932 Code Section 7223; Civ. C. '22 Section 3936; Civ. C. '12 Section 2617; 1902 (23) 1021; 1908 (25) 1085.



SECTION 45-1-40. Innkeeper's liability for loss of baggage, money, jewels, and other personal property.

"Innkeeper" as used in this section shall mean the proprietor of any hotel, inn, boardinghouse, motor court, or motel where beds or lodging are for hire. Whenever an innkeeper shall post and keep posted in a conspicuous manner in the room occupied by any guest a notice requiring such guest to bolt the door of his room, or on leaving his room to lock the door and leave the keys at the office, and also to deposit such money and jewels as are not ordinarily carried upon the person in the office safe, and the guest shall neglect to comply with the requirements of such notice, the innkeeper shall not be liable for the loss of any baggage of such guest which may be lost or stolen from his room or for the loss of any money or jewels not deposited in the safe. Provided, however, that notwithstanding the provisions of this section any innkeeper who by his own negligence contributes to the loss or damage to baggage or personal property, other than money or jewelry, from guest rooms, or to the loss or damage to money or jewelry from his safe, may be liable to the guest for the actual value of such baggage or personal property or five hundred dollars, whichever is less, or the actual value of such money or jewelry or two thousand dollars, whichever is less. Provided, however, that, notwithstanding the provisions of this section, any innkeeper who by his own wilfulness contributes to the loss or damage to the personal property of a guest shall not have his liability limited in any manner by the provisions of this section.

HISTORY: 1962 Code Section 35-4; 1952 Code Section 35-4; 1942 Code Section 7222; 1932 Code Section 7222; Civ. C. '22 Section 3935; Civ. C. '12 Section 2616; Civ. C. '02 Section 1741; 1888 (20) 9; 1963 (53) 278.



SECTION 45-1-50. Defrauding keeper of hotel, motel, inn, boarding house, rooming house, campground, cafe or restaurant.

(A) A person who:

(1) obtains food, lodging or other service, or accommodation at any hotel, motel, inn, boarding or rooming house, campground, cafe, or restaurant and intentionally absconds without paying for it; or

(2) while a guest at any hotel, motel, inn, boarding or rooming house, campground, cafe, or restaurant, intentionally defrauds the keeper in a transaction arising out of the relationship as guest, is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than six months, or both. Notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, an offense punishable under this subsection may be tried in magistrates or municipal court.

(B) For purposes of this section prima facie evidence of intent to defraud is shown by:

(1) the second refusal of payment upon presentation when due and the return unpaid of any bank check or order for the payment of money given by a guest to any hotel, motel, inn, boarding or rooming house, campground, cafe, or restaurant in payment of an obligation arising out of the relationship as guest. These facts also are prima facie evidence of an intent to abscond without payment;

(2) the failure or refusal of any guest at a hotel, motel, inn, boarding or rooming house, campground, cafe, or restaurant to pay, upon written demand, the established charge for food, lodging or other service, or accommodation;

(3) the giving of false information on a lodging registration form or the presenting of false or fictitious credentials for the purpose of obtaining lodging or credit;

(4) the drawing, endorsing, issuing, or delivering to any hotel, motel, inn, boarding or lodging house, campground, cafe, or restaurant of any check, draft, or order for payment of money upon any bank or other depository in payment for established charges for food, lodging, or other service or accommodation, knowing at the time that there is not sufficient credit with the drawee bank or other depository for payment in full of the instrument drawn.

(C) For purposes of this section, campground" means land and facilities of camp character organized to provide a temporary outdoor living experience for individuals or groups which has membership affiliation in recognized national and state campground organizations or which is listed in a guidebook published with support in part by the Department of Parks, Recreation and Tourism.

HISTORY: 1962 Code Section 35-5; 1952 Code Section 35-5; 1942 Code Sections 1219, 7223; 1932 Code Sections 1219, 7223; Civ. C. '22 Section 3936; Cr. C. '22 Section 107; Civ. C. '12 Section 2617; Cr. C. '12 Section 300; 1902 (23) 1021; 1908 (25) 1085; 1911 (27) 150; 1917 (30) 165; 1939 (41) 115; 1940 (41) 1885; 1977 Act No. 84 Section 1; 1999 Act No. 81, Section 1, eff June 11, 1999; 2010 Act No. 273, Section 16.A.A, eff June 2, 2010.



SECTION 45-1-80. Use of open bin ice dispensers.

Notwithstanding any other provision of law or regulations promulgated thereunder any motel, hotel or other similar establishment which provides living accommodations to the public may install, use and make available to the public open bin ice dispensers or a similar facility by whatever name designated.

HISTORY: 1979 Act No. 160 Section 1.



SECTION 45-1-90. Hotel and motel rooms and other accommodations to be equipped with certain security devices; exceptions; penalties; application.

(A) Wherever fees are charged in this State for any rooms, lodgings, or accommodations furnished to transients by any hotel or motel, the rooms, lodgings, or accommodations so furnished must be equipped with:

(1) a lock system such as, but not limited to, a deadbolt, security chain, bar lock, or other state of the art security system which may be activated from the inside by the transient and which cannot be unlocked or removed from the outside except by an emergency key (E-key) or other management-controlled access plan; and

(2) a device such as view ports, side windows, or any other device which allows sight outside the door without opening the door or by opening the door not more than three inches.

The provisions of this subsection do not apply to tourist camps or campgrounds or to residences of any nature.

(B) Whoever fails to comply with the provisions of subsection (A) is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than three hundred dollars or by imprisonment for not more than sixty days or by both fine and imprisonment in the discretion of the court. Every instance in which the required security devices are not provided as required under items (1) and (2) of subsection (A) constitutes a separate offense under this section for the purposes of prosecution and conviction.

(C) The requirements of this section apply to any hotel or motel having twenty or more rooms, lodgings, or accommodations furnished to transients for a fee.

HISTORY: 1992 Act No. 386, Section 1, eff 180 days after May 15, 1992.






CHAPTER 2 - THE LODGING ESTABLISHMENT ACT

SECTION 45-2-10. Short title.

Sections 45-2-10 through 45-2-80 may be cited as the Lodging Establishment Act.

HISTORY: 1994 Act No. 446, Section 1, eff July 1, 1994.



SECTION 45-2-20. Definitions.

For purposes of Sections 45-2-10 through 45-2-80:

(1) "Innkeeper" means the owner, operator, manager, or keeper of a lodging establishment;

(2) "Lodging establishment" means a hotel, motel, villa, condominium, inn, tourist court, tourist camp, campground, bed and breakfast, residence, or any place in which rooms, lodging, or sleeping accommodations are furnished to transients for a consideration;

(3) "Minor" means an unemancipated person under age eighteen.

HISTORY: 1994 Act No. 446, Section 1, eff July 1, 1994.



SECTION 45-2-30. Refusal or denial of accommodations, facilities or privileges; demonstration of ability to pay; minors; deduction from advance payment for value of lodging.

(A) An innkeeper may refuse or deny any accommodations, facilities, or privileges of a lodging establishment to:

(1) A person who is unwilling or unable to pay for accommodations and services of the lodging establishment. The innkeeper may require the prospective guest to demonstrate his ability to pay by cash, valid credit card, or a validated check. The innkeeper may require a parent of a minor:

(a) to accept in writing liability of the guest room costs, taxes, all charges by the minor, and any damages to the guest room or its furnishings caused by the minor while a guest at the lodging establishment; and

(b) to provide the innkeeper with a valid credit card number to cover the guest room costs, taxes, charges by the minor, and any damages to the guest room or its furnishings caused by the minor; or

(c) if the credit card is not an option, give the innkeeper:

(i) an advance cash payment to cover the guest room costs and taxes for all room nights reserved for the minor; plus

(ii) a one hundred dollar cash deposit towards the payment of any charges by the minor or any damages to the guest room or its furnishings, which must be refunded to the extent not used to cover any such charges or any damages as determined by the innkeeper following room inspection at check-out.

(2) A person who is visibly intoxicated or who is disorderly so as to create a public nuisance.

(3) A person whom the innkeeper reasonably believes is seeking accommodations for any unlawful purpose, including the unlawful possession or use of controlled substances by such person in violation of Chapter 53 of Title 44 or the use of the premises for the consumption of beer, wine, or alcoholic liquors by a person under the age of twenty-one years in violation of Sections 63-19-2440 or 63-19-2450.

(4) A person whom the innkeeper reasonably believes is bringing in property which may be dangerous to other persons including, but not limited to, firearms or explosives.

(5) A person in excess of the number of persons a lodging establishment allows to occupy a particular guest room in the lodging establishment.

(B) The innkeeper refusing or denying accommodations, facilities, or privileges of a lodging establishment for any of the reasons specified in items (1) through (5) of this section may not be determined liable in any civil or criminal action or for any fine or penalty based upon the refusal or denial, except that the accommodation, facilities, or privilege of a lodging establishment may not be refused or denied based upon a person's race, creed, color, national origin, gender, disability, or marital status.

(C) The innkeeper may deduct from a refund of an advance payment to a person who has been ejected from the lodging establishment the value of one day's lodging plus half the value of lodging for any additional days remaining in the reserved period. This subsection would not preclude the innkeeper from deducting a lesser amount of the advance payment or making a full refund.

HISTORY: 1994 Act No. 446, Section 1, eff July 1, 1994.



SECTION 45-2-35. Canines certified to work with law enforcement officers or fire service personnel permitted to stay overnight in certain places of public accommodation on official business; penalties for violations.

(A) Canines certified to work with law enforcement officers or fire service personnel for the purpose of fire investigations, training, or other related purposes must be permitted to stay overnight with the officers or personnel when they are staying in a place of public accommodation on official business. No extra charge may be made for the certified canine; however, the employer of the officer or personnel in the accompany of the canine is liable for any damage done to the premises or facilities by the certified canine. In a nonemergency situation, the law enforcement or fire service agency shall notify the manager of the place of public accommodation at the time of making the reservation for the law enforcement officer or fire service personnel that a certified canine shall accompany the law enforcement officer or fire service personnel.

(B) A person who refuses to allow law enforcement officers or fire service personnel to stay overnight on official business in a place of public accommodation because the officer or personnel is accompanied by a certified canine is subject to a civil fine not exceeding one hundred dollars for each violation.

(C) Hotels which operate for the express purpose of renting individually owned private dwellings are exempt from this section.

(D) An innkeeper of a lodging establishment, as defined in Section 45-2-20, may designate a specific room for use by the certified canine and the accompanying law enforcement officer or fire service personnel.

HISTORY: 1997 Act No. 113, Section 5, eff June 13, 1997.



SECTION 45-2-40. Violations committed by person on premises or property of lodging establishment; classification; penalties; fines.

(A) A person who on the premises or property of a lodging establishment:

(1) uses or possesses a controlled substance in violation of Chapter 53, Title 44;

(2) consumes or possesses beer, wine, or alcoholic liquors in violation of Section 63-19-2440 or 63-19-2450; is guilty of a misdemeanor under the jurisdiction of the magistrates or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than thirty days.

(B) A person who on the premises or property of a lodging establishment maliciously and wilfully commits a violation of this chapter resulting in damage to a lodging establishment room or its furnishings is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years if the amount of injury or damage to the property is ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years if the amount of injury or damage to the property is more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the amount of injury or damage to the property is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars or imprisoned not more than thirty days.

(C) A person who rents or leases a room in a lodging establishment for the purpose of allowing the room to be used by another to do any act enumerated in subsection (A) or (B) of this section is guilty of a misdemeanor under the jurisdiction of the magistrates or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than thirty days.

(D) In a case arising under this section involving damage to a lodging establishment room or its furnishings, the court may order the person renting or leasing the lodging establishment room or the person causing such damage, or both:

(1) to pay restitution for any damages suffered by the owner or operator of the lodging establishment, which damages may include the lodging establishment's loss of revenue resulting from the establishment's inability to rent or lease the room during the period of time the lodging establishment room is being repaired; and

(2) to pay damages or restitution to any other person who is injured in person or property.

In a case arising under this subsection triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, a judge may order restitution not to exceed the civil jurisdictional amount of magistrates court provided in Section 22-3-10(2).

In the case of a minor, the parents of the minor are liable for acts of the minor in violation of this section which cause damages to the lodging establishment room or furnishings or cause injury to persons or property.

(E) This section does not prohibit the prosecution of a person for the underlying violation which occurred on the premises or property of the lodging establishment.

HISTORY: 1994 Act No. 446, Section 1, eff July 1, 1994; 2010 Act No. 273, Section 16.B.B, eff June 2, 2010.



SECTION 45-2-50. Guest register; requirement; identification; form, duration of record; parent of minor.

The innkeeper of a lodging establishment shall keep for at least five years a guest register showing the name, residence, date of arrival, and departure of hotel guests. Every guest shall register, and the registering guest may be required by the innkeeper to produce a valid driver's license, or other identification satisfactory to the innkeeper, containing a photograph of the guest and setting forth the name and residence of the guest. If the guest is a minor, the innkeeper may also require a parent of the guest to register and to accept in writing liability for the guest room costs, taxes, all charges by the minor, and any damages to the guest room or its furnishings caused by the minor while a guest at the lodging establishment. The guest register may be kept within the meaning of this section when reproduced on any photographic, photostatic, microfilm, microcard, miniature photographic, or other process which actually reproduces the original record.

HISTORY: 1994 Act No. 446, Section 1, eff July 1, 1994.



SECTION 45-2-60. Ejection of guest, grounds.

An innkeeper may eject a person from the lodging establishment premises for any of the following reasons:

(1) nonpayment of the lodging establishment's charges for accommodations or services;

(2) the person is visibly intoxicated, or the person is disorderly so as to create a public nuisance;

(3) the innkeeper reasonably believes that the person is using the premises for unlawful purposes, including the unlawful use or possession of controlled substances by the person in violation of Chapter 53 of Title 44 or the use of the premises for the consumption of beer, wine, or alcoholic liquors by a person under the age of twenty-one years in violation of Sections 63-19-2440 or 63-19-2450;

(4) the innkeeper reasonably believes that the person has brought property into the lodging establishment premises which may be dangerous to other persons including, but not limited to, firearms or explosives;

(5) violation of any federal, state, or local laws, or regulations relating to the lodging establishment;

(6) violation of a rule of the lodging establishment which is posted in a conspicuous place and manner in the lodging establishment in accordance with Section 45-2-70, but no rule may authorize the innkeeper to eject or to refuse or deny service or accommodations to a person because of race, creed, color, national origin, gender, disability, or marital status.

HISTORY: 1994 Act No. 446, Section 1, eff July 1, 1994.



SECTION 45-2-70. Posting of rules of establishment, statutes.

The innkeeper shall post a copy of this chapter, including the requirements of Section 45-5-80, together with all rules of the lodging establishment, in a conspicuous place at or near the guest registration desk.

HISTORY: 1994 Act No. 446, Section 1, eff July 1, 1994; 2005 Act No. 148, Section 1, eff upon approval (became law without the Governor's signature on June 9, 2005).



SECTION 45-2-80. Grounds enumerated in chapter do not preclude ejection or denial of accommodation for other valid reasons.

Nothing in this chapter prohibits an innkeeper from denying accommodations to a guest or ejecting a guest for any valid nondiscriminatory reason not otherwise provided in this chapter.

HISTORY: 1994 Act No. 446, Section 1, eff July 1, 1994.






CHAPTER 3 - REGULATION BY MUNICIPALITIES

SECTION 45-3-10. General authority to enact rules and regulations.

All towns and cities in this State may provide by ordinance such rules and regulations regarding the conduct and operation of hotels, restaurants, cafes and lunch counters therein as to provide for the public health, comfort and convenience. When such rules and regulations have been established by a city or town such city or town may provide by ordinance for the punishment of all offenders against such rules and regulations within the limits provided by law. But if there is a board of health in such town or city, its approval shall first be obtained before any such rules and regulations shall be established.

HISTORY: 1962 Code Section 35-51; 1952 Code Section 35-51; 1942 Code Section 7234; 1932 Code Section 7234; Civ. C. '22 Section 4389; 1917 (30) 46.



SECTION 45-3-20. Inspection; obstruction thereof.

All such towns and cities may, by ordinance, provide for the inspection of all such places by some competent person appointed by the mayor or intendant and all persons conducting or operating such places shall at all times permit and allow inspections to be made of their premises by such inspectors. Any person who shall refuse to allow such inspection or who shall obstruct any officer whose duty it is to make such inspection shall be guilty of a misdemeanor and, upon conviction, shall be subject to such penalties as such towns or cities may impose by ordinance, not exceeding a fine of one hundred dollars or imprisonment for thirty days.

HISTORY: 1962 Code Section 35-52; 1952 Code Section 35-52; 1942 Code Section 7235; 1932 Code Section 7235; Civ. C. '22 Section 4390; Cr. C. '22 Section 298; 1917 (30) 46.



SECTION 45-3-30. Denial or revocation of licenses.

Such towns and cities may deny or revoke any license granted to conduct any such business when, in the judgment of the mayor or intendant, such ordinances are not complied with.

HISTORY: 1962 Code Section 35-53; 1952 Code Section 35-53; 1942 Code Section 7236; 1932 Code Section 7236; Civ. C. '22 Section 4391; 1917 (30) 46.



SECTION 45-3-40. Persons disobeying ordinances subject to penalties.

All persons shall carry out and obey all ordinances passed or enacted by any town or city under the provisions of this chapter and upon neglect or refusal to comply therewith shall be subject to the penalties herein provided.

HISTORY: 1962 Code Section 35-54; 1952 Code Section 35-54; 1942 Code Section 7236; 1932 Code Section 7236; Civ. C. '22 Section 4391; 1917 (30) 46.






CHAPTER 4 - SOUTH CAROLINA BED AND BREAKFAST ACT

SECTION 45-4-10. Short title.

This chapter shall be cited as the "South Carolina Bed and Breakfast Act".

HISTORY: 1998 Act No. 300, Section 1, eff May 27, 1998.



SECTION 45-4-20. Definitions.

As used in this chapter:

(A) "Bed and breakfast" means a residential-type lodging facility having no more than ten guestrooms where transient guests are fed and lodged for pay. This chapter does not apply to other types of transient accommodations, such as hotels, motels, motor inns, resorts, rooming houses, boarding houses, hunting lodges, or campgrounds. The phrase includes the following types of residential-type lodging facilities:

(1) "bed and breakfast" or "bed and breakfast inn", which are residential-type lodging facilities that have three to ten guestrooms and that serve only breakfast to registered guests;

(2) "home stay bed and breakfast", a residential-type lodging facility that has one to three guestrooms and that serves only breakfast to registered guests; and

(3) "country inn", a residential-type lodging facility that has three to ten guestrooms and that serves breakfast to registered guests.

(B) "Residential-type lodging facility", means a facility that:

(1) serves as both the innkeeper's residence and a place of lodging for transient guests; and

(2) is primarily residential in style with regard to the amenities provided to guests.

(C) "Guestroom" means a sleeping room, or a combination of rooms for sleeping and sitting, which includes, among other amenities:

(1) a bed or beds;

(2) a private or shared bathroom;

(3) clothes hanging and storage amenities; and

(4) a selection of furniture and lighting.

(D) "Innkeeper" means the proprietor of a bed and breakfast.

(E) "Residential kitchen" means a private-home-type kitchen in a bed and breakfast used for food service to registered guests as well as the innkeeper.

HISTORY: 1998 Act No. 300, Section 1, eff May 27, 1998.



SECTION 45-4-30. Food service; compliance with applicable regulations.

(A) A bed and breakfast with a residential kitchen may provide the following food service without having to obtain a permit authorizing the service:

(1) a continental or full breakfast to registered guests only;

(2) a tea-type service to registered guests only.

(B) Regulations promulgated by the Department of Health and Environmental Control pursuant to Section 44-1-140(2) or other provision of law regarding food service do not apply to a bed and breakfast providing only the food service identified in subsection (A) of this section. Instead of those regulations, a bed and breakfast must comply with the provisions of Section 45-4-40.

(C) A bed and breakfast providing any food service other than that identified in subsection (A) of this section must comply with regulations applicable to that food service, including catering.

HISTORY: 1998 Act No. 300, Section 1, eff May 27, 1998.



SECTION 45-4-40. Standards for food products; hygiene practices for innkeepers and employees; use of tobacco; food preparation areas and equipment.

(A) The standards provided in this section shall apply to a bed and breakfast providing the food service identified in Section 45-4-30(A)(1).

(B)(1) Food shall be in sound condition and safe for human consumption. The use of food in hermetically-sealed containers that was not prepared in a food processing establishment is prohibited, with the exception of properly sealed and refrigerated homemade jams, jellies, and preserves, which shall be monitored by the innkeeper for freshness.

(2) Fluid milk and fluid milk products shall be pasteurized and shall comply with applicable law. Raw milk shall not be provided or used in a bed and breakfast.

(3) Only clean shell eggs meeting applicable grade standards or pasteurized liquid, frozen or dry eggs, or pasteurized egg products shall be used.

(4) Only ice which has been manufactured with potable water and handled in a sanitary manner shall be used.

(5) Food shall be protected from cross-contamination and from potential contamination by insects, insecticides, rodents, rodenticides, cleaning chemicals or utensils, overhead leakage or condensation, dust, coughs, and sneezes or other agents of public health significance.

(6) A refrigerator or an oven used in a residential kitchen shall have a nonstationary, interior thermometer to monitor food temperatures. The storage temperature for perishable foods shall not exceed forty-five degrees Fahrenheit. The preparation temperature for baked foods shall be one hundred forty degrees Fahrenheit or more.

(C)(1) Food shall be prepared with a minimum of manual contact and shall be prepared on food contact surfaces and with utensils that are clean and have been sanitized.

(2) Foods shall be cooked and immediately served to guests. The following food handling practices shall be prohibited:

(a) cooling and reheating prior to service;

(b) hot holding for more than two hours; and

(c) service of previously-served foods.

(3) Frozen food shall be thawed:

(a) in a refrigerator at a temperature not to exceed forty-five degrees Fahrenheit; or

(b) under potable running water with sufficient water velocity to agitate and float off loose food particles; or

(c) in a microwave oven only or as part of the conventional cooking process.

(4) Innkeepers and employees engaged in food preparation shall maintain a high degree of personal cleanliness and shall conform to good hygienic practices during all food service and food handling periods. No innkeeper or employee who is infected with, or who is a carrier of, a disease that can be transmitted by foods may work with or handle food.

(5) Innkeepers and employees shall not use tobacco in bed and breakfast kitchens and food preparation areas.

(6) Food preparation areas, equipment, and utensils shall be constructed and repaired with safe materials, shall be corrosion resistant, nonabsorbent, and easily cleanable and durable under conditions of normal use. Equipment, utensils, and single service articles shall not impart odors, color, taste, nor contribute to the contamination of food.

(D) Food equipment, tableware, and utensils shall be easily cleanable and stored in a manner to avoid contamination. These items shall be cleaned and sanitized prior to food preparation, and after each use. A domestic or residential dishwasher and manual cleaning procedures may be utilized for cleaning and sanitizing. If a domestic or residential dishwasher is used, it must:

(1) be installed and operated according to manufacturer instructions for the highest level of sanitization possible, and the dishwasher temperature must be maintained at a minimum of 150 ;

(2) effectively remove physical soil from all surfaces of dishes and utensils; and

(3) sanitize dishes and utensils by the application of sufficient accumulative heat.

HISTORY: 1998 Act No. 300, Section 1, eff May 27, 1998.



SECTION 45-4-50. Water supply; potable water; sewage disposal; toilet facilities; ventilation; fixtures and supplies.

(A) Sufficient potable water for the needs of the bed and breakfast shall be provided from an approved water supply. A private well water supply may be used if it meets residential water quality standards.

(B) An approved means of sewage disposal must be provided. A public sewage system is the preferred means of sewage disposal and, if available, must be used. If a sewage disposal system is used, it must be constructed, maintained, and operated according to applicable residential sewage disposal standards.

(C)(1) Toilet facilities shall be installed in accordance with residential construction standards.

(2) There shall be at least one toilet facility for every two guestrooms. Shared bathrooms shall contain appropriate cleaning agents and disinfectants for self-service by guests.

(3) There shall be at least one bathroom which shall be conveniently located and accessible to innkeepers and employees at all times. Bathrooms used by food handlers shall have hot and cold potable water, soap dispensers and disposable towels, a supply of toilet tissue, and an easily cleanable receptacle for waste materials.

(4) Bathrooms opening to the kitchen or dining area shall have adequate mechanical ventilation.

(5) Toilet facilities, including toilet fixtures and all related facilities, and any related vestibules, shall be kept clean and in good repair. Guestroom toilets shall have, at a minimum, a supply of toilet tissue, soap, towels, and an easily cleanable receptacle for waste materials at all times.

HISTORY: 1998 Act No. 300, Section 1, eff May 27, 1998.



SECTION 45-4-60. Fire safety provisions; compliance with codes; equipment and exits.

(A)(1) A bed and breakfast must provide a safe and secure environment for guests, visitors, and staff.

(2) The use of a portable, supplemental heater may not be substituted for a permanent heating source.

(B)(1) A new bed and breakfast must comply with provisions of fire safety and fire prevention statutes, regulations, codes, and ordinances enacted or promulgated by the State or a political subdivision for application to private residences or single-family dwellings.

(2) A new bed and breakfast must adopt a controlled cooking plan or install a commercial hood with a fire suppression system.

(3) A bed and breakfast which is damaged or renovated in an amount exceeding fifty percent of the appraised value of the building is considered a new building for purposes of this chapter.

(C) An existing bed and breakfast must comply with the following provisions:

(1) Guestrooms that are used for sleeping purposes must be provided with smoke detectors. Smoke detectors must be installed in accordance with the manufacturer's instructions and may be battery-operated or hard wired in existing buildings.

(2) Not more than 15 guests may be housed on any floor of an existing bed and breakfast. Occupancy in excess of this number requires a one-hour safety corridor and a second exit. Windows are not exits. All guest sleeping rooms must have at least one operable window.

(3) In an existing bed and breakfast, one exit is allowed from an occupied roof, if the area is less than five hundred square feet and is not higher than immediately above the second floor. Rooms within a bed and breakfast may exit through more than one intervening room. Windows are not exits.

(4) Corridors and exit balconies in an existing bed and breakfast may be as narrow as thirty-six inches. A guestroom located not higher than the second floor above ground level does not require an enclosed stairway.

(5) An existing bed and breakfast must provide illuminated hallways and stairs, with an emergency power source in the event of power failure to the building.

(6) At least one fire extinguisher with a 2A:10BC rating or higher must be provided on each floor of an existing bed and breakfast. A 40BC rated fire extinguisher must be provided in the kitchen area.

(7) An existing bed and breakfast is exempt from the requirements of a commercial hood and extinguishing system.

HISTORY: 1998 Act No. 300, Section 1, eff May 27, 1998.



SECTION 45-4-70. Swimming pools; standards for construction and operation.

If a bed and breakfast has a swimming pool which is available to guests, it must be constructed and operated in accordance with Department of Health and Environmental Control standards for residential swimming pools.

HISTORY: 1998 Act No. 300, Section 1, eff May 27, 1998.



SECTION 45-4-80. Insurance coverage.

A bed and breakfast shall maintain appropriate commercial insurance, including property and liability coverage, as a lodging facility.

HISTORY: 1998 Act No. 300, Section 1, eff May 27, 1998.



SECTION 45-4-90. Exemption for tax on accommodations for transients.

The exemption from the tax provided in Section 12-36-920 shall apply to any bed and breakfast that has no more than five rentable guestrooms on the same premises and that is also the innkeeper's place of abode.

HISTORY: 1998 Act No. 300, Section 1, eff May 27, 1998.






CHAPTER 5 - SAFETY REGULATIONS

SECTION 45-5-10. Definitions.

A "hotel" as used in this chapter is an inn or public lodginghouse of more than ten bedrooms where transient guests are fed or lodged for pay in this State.

The term "restaurant" as used in this chapter shall include lunch counters and cafes.

The term "transient guests" as used in this chapter shall mean one who puts up for less than one week at such a hotel.

The term "standing water" as used in this chapter shall mean that which remains for ten days or more in a cistern, tank or other receptacle.

HISTORY: 1962 Code Section 35-101; 1952 Code Section 35-101; 1942 Code Sections 5097, 5105; 1932 Code Sections 5097, 5105; Civ. C. '22 Sections 2366, 2374; 1920 (31) 860.



SECTION 45-5-20. Applicability to private residences.

Nothing in this chapter shall apply to private residences at which lodgers are not received for hire.

HISTORY: 1962 Code Section 35-102; 1952 Code Section 35-102; 1942 Code Section 5100; 1932 Code Section 5100; Civ. C. '22 Section 2369; 1920 (31) 860.



SECTION 45-5-30. Fire extinguishers required on each floor.

Every hotel shall provide each floor with one or more fire extinguishers of a type approved by the National Board of Fire Underwriters, which shall be kept in good working order at all times, with plain instructions thereon.

HISTORY: 1962 Code Section 35-111; 1952 Code Section 35-111; 1942 Code Section 5099; 1932 Code Section 5099; Civ. C. '22 Section 2368; 1920 (31) 860.



SECTION 45-5-40. Stairways.

All hotels constructed in this State after March 6, 1920 over two stories in height and over one hundred feet in length shall be constructed so that there shall be at least two stairs for the use of guests leading from the ground floor to the uppermost story and for larger buildings such number as the State Fire Marshal of South Carolina shall designate.

HISTORY: 1962 Code Section 35-112; 1952 Code Section 35-112; 1942 Code Section 5100; 1932 Code Section 5100; Civ. C. '22 Section 2369; 1920 (31) 860; 1960 (51) 1646.



SECTION 45-5-50. Fire escapes.

Every hotel in this State over two stories in height shall be provided with permanent iron balconies with iron stairs leading from one balcony to the other, above the ground floor, and with a stairway or ladder extending to the ground, in case such hotel is over one hundred and fifty feet in length and in other cases such number as may be directed by the State Fire Marshal of South Carolina or his agent. But when hotels were built prior to March 6, 1920 and are, in the opinion of the State Fire Marshal of South Carolina or his agent, provided with sufficient inner stairways, so located as to furnish sufficient egress in case of fire, the State Fire Marshal may waive the requirement for outside iron balconies and stairs. Such balconies and iron stairs shall be constructed at the expense of the owner of the hotel. This section shall not apply to hotels built prior to March 6, 1920 where fire escapes are located so as to go through any room.

HISTORY: 1962 Code Section 35-113; 1952 Code Section 35-113; 1942 Code Section 5100; 1932 Code Section 5100; Civ. C. '22 Section 2369; 1920 (31) 860; 1960 (51) 1646.



SECTION 45-5-60. Directions for reaching fire escapes.

In every hotel having fire escapes directions for reaching the fire escapes shall be kept posted at the entrance of each stairway and elevator shaft and in each bedroom above the ground floor. From eight o'clock in the evening until six o'clock in the morning the location and direction of the fire escapes shall be indicated by red lights.

HISTORY: 1962 Code Section 35-114; 1952 Code Section 35-114; 1942 Code Section 5101; 1932 Code Section 5101; Civ. C. '22 Section 2370; 1920 (31) 860.



SECTION 45-5-70. Exits from inside courts or light wells.

The proprietor, manager or other person in charge of every hotel constructed with an inside court or light well enclosed on all sides and with sleeping rooms or lodging apartments the only windows of which open upon or into such court or light well shall provide escape from such inside court or light well through a room or rooms, or otherwise, on a level with the lowest floor to which the light well extends.

HISTORY: 1962 Code Section 35-115; 1952 Code Section 35-115; 1942 Code Section 5102; 1932 Code Section 5102; Civ. C. '22 Section 2371; 1920 (31) 860.



SECTION 45-5-80. Hotels not required to have fire sprinkler system; posting of notice; penalties.

(A) All hotels in this State that are not required by law to have a fire sprinkler system in the building shall post a notice in a conspicuous place at or near the guest registration desk no later than July 1, 2006. The posting must be on an eight and one-half inches by eleven inches sign with letters no less than three quarters of an inch in size and must state the following: "This building meets local fire and building codes and is not required by law to have a fire sprinkler system."

(B) A hotel that violates the provisions of this section shall be fined up to two hundred dollars for each violation. Each day constitutes a separate violation.

HISTORY: 2005 Act No. 148, Section 2, eff upon approval (became law without the Governor's signature on June 9, 2005).






CHAPTER 7 - TOURIST CAMPS AND ROADHOUSES

SECTION 45-7-10. License required.

No person shall maintain, operate or own any tourist camp or roadhouse where beds or lodging are had for hire without first obtaining from the governing body of the county in which such tourist camp or roadhouse is located a license so to do. Such license shall be issued upon the conditions herein set out.

HISTORY: 1962 Code Section 35-201; 1952 Code Section 35-201; 1942 Code Section 5123-1; 1937 (40) 172; 1938 (40) 1843.



SECTION 45-7-20. Application for license.

Application for a license to operate, maintain or own any such tourist camp or roadhouse shall be made in writing to the governing body of the county in which the license is to be issued and the application shall give the name of the owner of the property, the name of the manager or operator, the general nature of the business proposed to be conducted and such other information as such governing body may require.

HISTORY: 1962 Code Section 35-202; 1952 Code Section 35-202; 1942 Code Section 5123-2; 1937 (40) 172.



SECTION 45-7-30. Issuance of license.

Upon the filing of such application such governing body shall pass upon the application and make its recommendation in writing to the clerk of the court of general sessions and common pleas for the county in which the license is to be issued. If the majority of the governing body recommends the issuance of the license, then the clerk of court shall issue the license for a period of one year upon the payment of the license fee herein prescribed.

HISTORY: 1962 Code Section 35-203; 1952 Code Section 35-203; 1942 Code Section 5123-3; 1937 (40) 172.



SECTION 45-7-40. License fee.

The license fee to be charged and collected in connection with the licensing of roadhouses and tourist camps shall be ten dollars per annum per tourist camp or roadhouse.

HISTORY: 1962 Code Section 35-204; 1952 Code Section 35-204; 1942 Code Section 5123-5; 1937 (40) 172.



SECTION 45-7-50. Revocation of license.

The governing body of any county wherein such a license has been issued may, upon such showing as to it may seem proper, revoke any license issued under the terms of this chapter.

HISTORY: 1962 Code Section 35-205; 1952 Code Section 35-205; 1942 Code Section 5123-4; 1937 (40) 172.



SECTION 45-7-60. Governing body of county permitted to request from law-enforcing officers information pertinent to issuance or revocation of license.

In the issuing or revoking of licenses herein provided for, the governing body of the county may call upon the law-enforcing officers within the county for information pertinent to the issuing or revoking of such license and upon such call the officer or officers upon whom such call is made shall furnish such governing body with such information as they may possess.

HISTORY: 1962 Code Section 35-206; 1952 Code Section 35-206; 1942 Code Section 5123-6; 1937 (40) 172.



SECTION 45-7-70. Penalties.

Any person violating the provisions of Section 45-7-10 shall be guilty of a misdemeanor and, upon conviction, be fined the sum of not less than twenty dollars nor more than one hundred dollars or imprisoned for not more than thirty days in the discretion of the court. Any person violating the provisions of said section shall commit separate offenses for each day such provisions are violated.

HISTORY: 1962 Code Section 35-207; 1952 Code Section 35-207; 1942 Code Section 5123-7; 1937 (40) 172; 1938 (40) 1552.






CHAPTER 9 - EQUAL ENJOYMENT AND PRIVILEGES TO PUBLIC ACCOMMODATIONS

SECTION 45-9-10. All persons entitled to equal enjoyment of and privileges to public accommodations; places of public accommodation; "supported by state action" defined.

(A) All persons shall be entitled to the full and equal enjoyment of the goods, services, facilities, privileges, advantages, and accommodations of any place of public accommodation, as defined in Article 1 of this chapter, without discrimination or segregation on the ground of race, color, religion, or national origin.

(B) Each of the following establishments which serves the public is a place of public accommodation within the meaning of this chapter if discrimination or segregation by it is supported by state action:

(1) any inn, hotel, motel, or other establishment which provides lodging to transient guests, other than an establishment located within a building which contains not more than five rooms for rent or hire and which is actually occupied by the proprietor of such establishment as his residence;

(2) any restaurant, cafeteria, lunchroom, lunch counter, soda fountain, or other facility principally engaged in selling food for consumption on the premises, including, but not limited to, any such facility located on the premises of any retail establishment, or any gasoline station;

(3) any hospital, clinic, or other medical facility which provides overnight accommodations;

(4) any retail or wholesale establishment;

(5) any motion picture house, theater, concert hall, billiard parlor, saloon, barroom, golf course, sports arena, stadium, or other place of amusement, exhibition, recreation, or entertainment; and

(6) any establishment which is physically located within the premises of any establishment otherwise covered by this subsection, or within the premises of which is physically located any such covered establishment, and which holds itself out as serving patrons of such covered establishment.

(C) "Supported by state action" means the licensing or permitting of any establishment or any agent of an establishment listed above, subject to the exclusion provided in Section 45-9-20, which has or must have a license or permit from the State, its agencies, or local governmental entities to lawfully operate.

HISTORY: 1990 Act No. 423, Section 1, eff April 25, 1990.



SECTION 45-9-20. Exception for private establishments.

The provisions of this chapter do not apply to a private club or other establishment not in fact open to the general public. An institution, a club, an organization, or a place of accommodation, as defined in Section 45-9-10, which offers memberships for less than thirty days is not private within the meaning of this section.

HISTORY: 1990 Act No. 423, Section 1, eff April 25, 1990.



SECTION 45-9-30. Deprivation of right to equal enjoyment of and privileges to public accommodations prohibited.

No person shall withhold, deny, or attempt to withhold or deny, or deprive, or attempt to deprive any person of any right or privilege secured by the provisions of Section 45-9-10; or intimidate, threaten, or coerce, or attempt to intimidate, threaten, or coerce any person with the purpose of interfering with any right or privilege secured by the provisions of Section 45-9-10; or punish or attempt to punish any person for exercising or attempting to exercise any right or privilege secured by the provisions of Section 45-9-10.

HISTORY: 1990 Act No. 423, Section 1, eff April 25, 1990.



SECTION 45-9-40. Processing of complaints; review by State Human Affairs Commission; complaint by Attorney General.

Whenever the Attorney General receives a complaint and has cause to believe that a person or group of persons is engaged in a pattern or practice of resistance to the full enjoyment of any of the rights secured by the provisions of Article 1, and that the pattern or practice is of a nature so as to deny the full exercise of the rights described in the provisions of Article 1, the Attorney General shall notify the State Law Enforcement Division which shall conduct an investigation. The results of this investigation must be reported to the State Human Affairs Commission. A panel of not fewer than three commission members, designated by the chairman, shall determine if there is reasonable cause to believe that the facts alleged, based upon the results of this investigation, are sufficient to state a violation of Article 1 by a pattern or practice of discrimination or segregation.

If this panel finds reasonable cause, the chairman shall inform the Attorney General, and the Attorney General or his designee shall begin an action by filing a complaint with the commission and serving, by certified mail, return receipt requested, the parties named in the complaint. The commission members which serve on this panel may not serve on the panel conducting a hearing on the allegations contained in the complaint if a license revocation proceeding is initiated. If a person alleged to have violated the provisions of Article 1 by a pattern or practice of discrimination or segregation is an employee or agent of an establishment as defined in Section 45-9-10, the Attorney General shall make a diligent effort to include in the complaint the name of the employer, principal, or a third party who may be the holder of a license or permit under which the establishment or an agent of the establishment operates. The complaint must set forth a description of the charges, including the facts pertaining to the pattern or practice of discrimination or segregation and a listing of those licenses or permits which are sought to be revoked under the provisions of this article and must state clearly the remedy or penalty available pursuant to Sections 45-9-60 and 45-9-80 if the allegations are found to be true.

HISTORY: 1990 Act No. 423, Section 1, eff April 25, 1990.



SECTION 45-9-50. Hearing on complaint by Attorney General; notice of hearing.

A panel of not fewer than five commission members, designated by the chairman, must conduct a hearing on the allegations contained in the complaint by the Attorney General within sixty days of its filing, but not sooner than twenty days from the date of the filing of the complaint. The panel, for cause shown, may at any time in its discretion (1) with or without written motion or notice order the period of time prior to the hearing enlarged if request therefor is made before the expiration of the time period as originally prescribed or extended or (2) upon motion made after the expiration of the specified time period, for good cause shown, permit a continuance or further extension.

Notification of the hearing must be sent by certified mail, return receipt requested. The notification of the hearing must include a description of the charges, the date, time, and location of the hearing, and a statement in bold type that a failure to appear may result in revocation of licenses or permits under which the establishment or an agent of the establishment operates. The notice must be sent to the person or group of persons accused of discriminatory conduct as well as to all persons listed in the Attorney General's complaint as having been aggrieved by the alleged discriminatory conduct. The notice also must be sent to any employer, principal, or any third party who may be the holder of a license or permit under which the establishment or an agent of the establishment operates. A license or permit of any party, for whom there is no receipt of the notice showing delivery or attempted delivery of the certified mail, shall not be revoked.

HISTORY: 1990 Act No. 423, Section 1, eff April 25, 1990.



SECTION 45-9-60. State Human Affairs Commission may establish rules of procedure for hearings; subpoenas; rights of persons charged; rules of evidence; scope of hearing; deliberations of panel; remedies for violation.

The commission may establish rules of procedure for the conduct of the panel hearings as provided in this article and is not governed by the Administrative Procedures Act in establishing these rules or in the conduct of panel hearings. The commissioner, upon request of the panel conducting a hearing, may issue subpoenas and subpoenas duces tecum to allow the panel to interview any person it deems necessary and review any document it deems relevant.

A person or group of persons charged in the complaint with engaging in a pattern or practice of discrimination or segregation in violation of Article 1 shall have the right in the hearing to present physical and documentary evidence, the testimony of witnesses, and other relevant information. In procuring the testimony of witnesses, such persons shall have the benefit of the commissioner's subpoena power. Such persons shall have the right to appear before the panel and be represented by an attorney, to call witnesses, to confront and cross examine adverse witnesses, and to make oral and written legal arguments.

All testimony given must be under oath in the presence of a court reporter who shall record the proceedings. The rules of evidence applicable in circuit court shall be used in all hearings. Except to the extent necessary to establish a pattern or practice of discrimination or segregation or to allow for the participation of those intervenors as may be allowed by Section 45-9-70, the panel conducting the hearing must limit the scope of the hearing to the items delineated in the description of the charges or in the allegations in the complaint.

Notwithstanding any other provision of law to the contrary, all deliberations and votes of the panel may be conducted in executive session. The deliberations, findings, and conclusions of the panel are confidential and may not be disclosed by any person until the final order or determination is made public as provided in this article.

Except as otherwise provided by this article, if it is determined that the rights and privileges secured by Article 1 have been violated by a pattern or practice of discrimination or segregation by an owner of an establishment, an employee of an establishment, or an agent of an establishment, the panel shall grant the relief authorized in Section 45-9-80. The panel may further order any persons found to have violated the provisions of Article 1 by a pattern or practice of discrimination or segregation to reimburse the State for the actual costs incurred in conducting the hearing, including reasonable attorney's fees.

HISTORY: 1990 Act No. 423, Section 1, eff April 25, 1990.



SECTION 45-9-65. Liability of employer for acts of employee; conditions under which revocation of license not required for pattern or practice of discriminatory conduct.

No establishment or agent of an establishment shall be compelled to forfeit a license or permit because of the actions of an employee who has no authority to determine who shall enjoy the goods, services, facilities, privileges, and advantages of an establishment of public accommodations as defined in Section 45-9-10. If the panel finds that a pattern or practice of discriminatory conduct by such an employee was known, or was so open and notorious that it reasonably should have become known to the licensee, permittee, or its managing agent, and such licensee, permittee, or agent did not stop the discriminatory conduct, the license or permit may be revoked. If the action prohibited in Article 3 is committed by an employee or agent, and is not done in the presence of the employer, manager, or other person in charge, and is done without knowledge, consent, or approval of the person in charge, the license or permit revocation provisions do not apply.

A panel may find a pattern or practice of discriminatory conduct violating Article 1 and not revoke a particular license or permit under which an establishment or agent of an establishment operates if:

(1) the panel concludes the establishment is one of public necessity and the revocation of a license or permit to operate would be severely detrimental to the community and that the establishment is acting to eliminate any discriminatory conduct; or

(2) the panel concludes that the pattern or practice of discriminatory conduct is limited to a segment of the establishment's operations and concludes that only the licenses or permits issued to operate that segment may be revoked; or

(3) the panel concludes that the pattern or practice of discriminatory conduct is limited to one person or a group of persons whose licenses or permits may be revoked.

HISTORY: 1990 Act No. 423, Section 1, eff April 25, 1990.



SECTION 45-9-70. Right to intervene in action.

(A) Upon timely application anyone shall be permitted to intervene in an action when the applicant claims an interest relating to the allegations of the complaint and he is so situated that the disposition of the action may as a practical matter impair or impede his ability to protect that interest, unless the applicant's interest is adequately represented by existing parties.

(B) Upon timely application anyone may be permitted to intervene in an action when an applicant's claim or defense and the main action have a question of law or fact in common. In exercising its discretion, the panel shall consider whether the intervention will unduly delay or prejudice the adjudication of the rights of the original parties.

(C) A person desiring to intervene shall timely serve a motion to intervene upon the panel. The motion shall state the ground therefor and shall be accompanied by a statement setting forth the claim or defense for which intervention is sought.

HISTORY: 1990 Act No. 423, Section 1, eff April 25, 1990.



SECTION 45-9-75. Final decision of panel; appeals.

The final decision or order of the panel must be in writing and must include the findings of fact and conclusions of law, separately stated. Findings of fact, if set forth in statutory language, must be accompanied by a concise and explicit statement of the underlying facts supporting the findings. The panel must list licenses or permits to be revoked in its order. No finding or conclusion may be included in the order of the panel unless it is supported by substantial evidence in the record before the panel.

The commission shall send copies of the final order of determination to each party named in the complaint, all attorneys of record, and other interested parties within fifteen days of the conclusion of the hearing.

Notwithstanding another provision of law, the determination by the panel is not subject to appeal to the full commission and is the final administrative action. Appeal must be to the Administrative Law Court as provided in Sections 1-23-380(B) and 1-23-600(D) and then judicial review as provided in Sections 1-23-380 and 1-23-390.

HISTORY: 1990 Act No. 423, Section 1, eff April 25, 1990; 2006 Act No. 387, Section 22, eff July 1, 2006.



SECTION 45-9-80. Attorney General to notify permitting, regulatory or licensing authority of violations; immediate revocation of license or permit; enforcement of panel's decision; violators not to obtain license or permit for three years.

Notwithstanding any other provision of law or ordinance to the contrary, if the panel determines that the provisions of Article 1 have been violated by a pattern or practice of discrimination or segregation by the owner of an establishment, an employee of an establishment, or an agent of an establishment of public accommodations as defined in Section 45-9-10, the Attorney General must immediately notify the appropriate state or local permitting, regulatory, or licensing authority that those licenses or permits so designated in the panel's order must be revoked immediately, notwithstanding the provisions of Section 1-23-380(C), upon expiration of the time allowed for an appeal if no appeal has been filed. After appeals, if the panel's order is not reversed, the license or permit must be revoked as provided in this article.

If necessary, a writ of mandamus may be sought by the Attorney General or any individual to effectuate the provisions of this section. Nothing in this section shall be construed as requiring the issuance of a writ of mandamus, and no civil action shall lie against any regulatory or licensing official acting pursuant to an order of the panel.

No owner of an establishment, employee of an establishment, or agent of an establishment who is found to have violated the provisions of Article 1 by a pattern or practice of discrimination or segregation may obtain a license or permit from the same regulatory or licensing entity or seek the reissuance of a revoked license or permit within three years from the date of the panel's order or a final determination of a court of competent jurisdiction, whichever is later.

HISTORY: 1990 Act No. 423, Section 1, eff April 25, 1990.



SECTION 45-9-85. Penalty for violating confidentiality provisions.

Any person violating the confidentiality provision of Section 45-9-60 is guilty of a misdemeanor and, upon conviction, shall be fined not more than one thousand dollars or imprisoned for not more than one year, or both, in the discretion of the court. If the person convicted is an officer or employee of the State, he shall be dismissed from office or employment and shall be ineligible to hold any public office or public employment in this State for a period of three years after such conviction.

HISTORY: 1990 Act No. 423, Section 1, eff April 25, 1990.



SECTION 45-9-90. Penalty for violating provisions of Article 1.

A person violating the provisions of Article 1 is guilty of a misdemeanor and, upon conviction, must be fined not more than two thousand dollars or imprisoned for not less than six months nor more than three years, or both, in the discretion of the court. Each violation is considered a separate offense.

HISTORY: 1990 Act No. 423, Section 1, eff April 25, 1990.



SECTION 45-9-100. Action for damages by aggrieved party; minimum damages for violation.

Subject to the limitations in Section 45-9-110, a party aggrieved as a result of a person or group of persons violating the provisions of Article 1 may institute an action in his own name in the circuit court to recover damages for violations of Article 1. A single act of discrimination or segregation may constitute proof of a violation of Article 1 without the necessity of proving a pattern or practice of discrimination or segregation. Upon a finding that a person has violated the provisions of Article 1, the amount of damages that an aggrieved party has sustained is declared to be a minimum of five thousand dollars. In addition, the court, upon a finding that a person violated the provisions of Article 1, shall award the aggrieved party reasonable attorney's fees, as determined by the court, and costs.

HISTORY: 1990 Act No. 423, Section 1, eff April 25, 1990.



SECTION 45-9-110. Prerequisites to action for damages; conciliation.

An aggrieved party must file a charge alleging unlawful discrimination or segregation under Article 1 with the State Human Affairs Commission and seek conciliation of any civil action under Section 45-9-100 prior to bringing such action in the circuit court. The commission has sixty days to investigate the charge, attempt conciliation, and negotiate a settlement. The commission may establish regulations governing the conciliation of a charge filed pursuant to this section, but the failure to promulgate regulations shall not relieve a party from the requirements of this section. No civil action may be commenced by an aggrieved party until sixty days after the filing of the charge with the commission or until the commission issues a letter stating that the conciliation process has concluded, whichever occurs first. After the sixty-day period has expired, the person filing the charge is deemed to have exhausted his administrative remedy notwithstanding whether the commission has concluded its attempts at conciliation.

HISTORY: 1990 Act No. 423, Section 1, eff April 25, 1990.



SECTION 45-9-120. Prerequisites to action for damages not to limit right to pursue license revocation or criminal penalties.

The limitations on the right to pursue a civil action in Section 45-9-110 shall not be construed to limit the right to pursue the license or permit revocation procedure provided in Article 3 or the criminal penalties provided in Section 45-9-90. The penalties and remedies provided in Article 5 may be pursued as independent actions and may not be construed as prohibiting or limiting the right to pursue the administrative remedy provided in Article 3.

HISTORY: 1990 Act No. 423, Section 1, eff April 25, 1990.









Title 46 - Agriculture

CHAPTER 1 - GENERAL PROVISIONS; OFFENSES

SECTION 46-1-10. Definitions.

1. The terms "agriculture, agricultural purposes, agricultural uses, farm crops, cultivated crops" or words of similar import shall include horticulture, floriculture, and aquaculture. Words of similar import applicable to agriculture are likewise applicable to horticulture, floriculture, aquaculture.

2. The term "aquaculture" means the cultivation, production, or marketing of domesticated aquatic organisms.

3. The term "domesticated aquatic organism" means any fish, aquatic invertebrate, or aquatic plant that is spawned, produced, or marketed as a cultivated crop in the waters of this State.

HISTORY: 1962 Code Section 3-20.2; 1965(54) 104; 1966(54) 2145; 1986 Act No. 325, Section 1.



SECTION 46-1-20. Stealing crops from the field.

A person who steals from the field any grain, cotton, or vegetables, whether severed from the freehold or not, is guilty of a:

(1) felony and, upon conviction, must be imprisoned not more than ten years or fined not more than five hundred dollars if the value of the crop is ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years if the value of the crop is more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the value of the crop is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days.

HISTORY: 1962 Code Section 3-41; 1952 Code Section 3-41; 1942 Code Section 1172; 1932 Code Section 1172; Cr. C. '22 Section 65; Cr. C. '12 Section 221; Cr. C. '02 Section 169; G. S. 2487; R. S. 164; 1826 (6) 284; 1866 (13) 405; 1879 (17) 77; 1885 (19) 140; 1903 (24) 111; 1993 Act No. 184, Section 122, eff January 1, 1994; 2010 Act No. 273, Section 16.C.C, eff June 2, 2010.



SECTION 46-1-30. Stealing melons or fruit.

Whoever shall steal from the premises of another any melons or fruit, whether severed from the freehold or not, shall be guilty of a misdemeanor and, on conviction thereof, shall be punished by imprisonment for not more than thirty days or by a fine of not more than fifty dollars.

HISTORY: 1962 Code Section 3-42; 1952 Code Section 3-42; 1942 Code Section 1169; 1932 Code Section 1169; Cr. C. '22 Section 62; Cr. C. '12 Section 218; Cr. C. '02 Section 166; R. S. 162; 1886 (19) 522.



SECTION 46-1-40. Stealing tobacco plants from beds.

A person who steals tobacco plants, whether severed from the freehold or not, from any tobacco plant beds is guilty of a:

(1) felony and, upon conviction, must be imprisoned not more than ten years or fined not more than five hundred dollars if the value of the tobacco plants is ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years if the value of the tobacco plants is more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the value of the tobacco plants is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days.

HISTORY: 1962 Code Section 3-43; 1952 Code Section 3-43; 1942 Code Section 1169-1; 1938 (40) 1621; 1947 (45) 64; 1993 Act No. 184, Section 123, eff January 1, 1994; 2010 Act No. 273, Section 16.D.D, eff June 2, 2010.



SECTION 46-1-50. Firing turpentine farms.

It shall be unlawful for any person to set fire to any woods so near to any turpentine farm in this State as to injure or burn any such farm; and whoever shall wilfully and maliciously set fire to any woods at any time, whereby any such farm is injured or burned, shall be adjudged guilty of a misdemeanor and liable to be punished at hard labor in the Penitentiary for the period of one year or fined in the sum of five hundred dollars.

HISTORY: 1962 Code Section 3-46; 1952 Code Section 3-46; 1942 Code Section 1162; 1932 Code Section 1162; Cr. C. '22 Section 55; Cr. C. '12 Section 189; Cr. C. '02 Section 155; G. S. 2494; R. S. 151; 1876 (16) 61; 1960 (51) 1602.



SECTION 46-1-60. Making away with produce before paying.

(A) It is unlawful for a person engaged in the business of buying cotton, corn, rice, or similar commodities, either on his own account or for others, to buy commodities from a planter, commission merchant, or any other person for cash and fail or refuse to pay for it and make away with or dispose of it before he has paid for it.

(B) A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the sale amount of the commodities is ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both, if the sale amount of the commodities is more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the sale amount of the commodities is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days, or both.

HISTORY: 1962 Code Section 3-49; 1952 Code Section 3-49; 1942 Code Section 1282; 1932 Code Section 1282; Cr. C. '22 Section 177; Cr. C. '12 Section 457; Cr. C. '02 Section 344; G. S. 2521; R. S. 283; 1877 (16) 250; 1993 Act No. 184, Section 124, eff January 1, 1994; 2010 Act No. 273, Section 16.E.E, eff June 2, 2010.



SECTION 46-1-70. Factors or commission merchants failing to account for produce.

(A) It is unlawful for a factor or commission merchant to receive from a planter cotton, rice, or other agricultural produce for sale and:

(1) sell the produce and fail to pay over the net proceeds to the planter on demand;

(2) apply the produce to his own use and benefit; or

(3) fail to account for the produce in a satisfactory manner if unsold.

(B) A person who violates the provisions of this section is guilty of a:

(1) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than ten years, or both, if the sale amount of the commodities is ten thousand dollars or more;

(2) felony and, upon conviction, must be fined in the discretion of the court or imprisoned not more than five years, or both, if the sale amount of the commodities is more than two thousand dollars but less than ten thousand dollars;

(3) misdemeanor triable in magistrates court or municipal court, notwithstanding the provisions of Sections 22-3-540, 22-3-545, 22-3-550, and 14-25-65, if the sale amount of the commodities is two thousand dollars or less. Upon conviction, the person must be fined not more than one thousand dollars, or imprisoned not more than thirty days, or both.

HISTORY: 1962 Code Section 3-50; 1952 Code Section 3-50; 1942 Code Section 1283; 1932 Code Section 1283; Cr. C. '22 Section 178; Cr. C. '12 Section 458; Cr. C. '02 Section 345; G. S. 2522; R. S. 284; 1877 (16) 250; 1993 Act No. 184, Section 125, eff January 1, 1994; 2010 Act No. 273, Section 16.F.F, eff June 2, 2010.



SECTION 46-1-75. Damage or destruction of farm product, research facility or research equipment unlawful; penalty; definitions.

(A) It is unlawful to maliciously damage or destroy a farm product, research facility, or research equipment used for testing or research in conjunction or coordination with a private research entity, a university, or any federal, state, or local governmental agency.

(B) If a person violates subsection (A) and the value of the farm product, research facility, or research equipment is:

(1) less than five hundred dollars, the person is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both;

(2) five hundred dollars or more, the person is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than five years, or both.

(C) The court may order the defendant to make restitution for the damage or destruction caused. For the purpose of ordering restitution, the court shall determine the market value of the farm product, research facility, or research equipment prior to the damage or destruction and, in so doing, shall include the cost of production, research, testing, replacement, and product development directly related to the product damaged or destroyed.

(D) The offenses and penalties provided in this section are supplemental and in addition to all other offenses and penalties provided by law.

(E) For purposes of this section:

(1) "Farm product" means horticultural, aquacultural, viticultural, forestry, floricultural, dairy, livestock, poultry, bee, and other products ordinarily produced on farms.

(2) "Research facility" means greenhouses, buildings, and offices in which farm product research is conducted.

(3) "Research equipment" means files, data, computers, tractors, sprayers, seeders, tools, vehicles, plants, containers, and any other item pertinent to farm product research.

HISTORY: 2002 Act No. 232, Section 1, eff May 1, 2002.



SECTION 46-1-80. Destruction of produce by accident or taking of produce by force as defense to prosecutions under Sections 46-1-60 and 46-1-70.

No person shall be convicted under the provisions of Sections 46-1-60 or 46-1-70 if he can show that the cotton, corn, rice or other products received by him were destroyed by accident, after due diligence on his part, or that he was forcibly deprived of the possession thereof.

HISTORY: 1962 Code Section 3-51; 1952 Code Section 3-51; 1942 Code Section 1284; 1932 Code Section 1284; Cr. C. '22 Section 179; Cr. C. '12 Section 459; Cr. C. '02 Section 346; G. S. 2523; R. S. 285; 1877 (16) 250.



SECTION 46-1-90. Fines from State Agricultural Fair to go to treasurer thereof.

For the purpose of better providing for the preservation of the public peace during the annual fairs of the State Agricultural and Mechanical Society of South Carolina all fines imposed for offenses committed on the fairgrounds during the sessions of the annual fairs shall be turned over to the treasurer of the Society by the magistrate before whom such cases are tried if the arrests of the offenders were made by persons appointed or employed by the authorities of the Society.

HISTORY: 1962 Code Section 3-52; 1952 Code Section 3-52; 1942 Code Section 951; 1932 Code Section 951; Cr. C. '22 Section 48; Cr. C. '12 Section 48; 1910 (26) 772.



SECTION 46-1-100. Importation for sale of agricultural products below minimum standards of state of origin prohibited.

It shall be unlawful for any person to transport into this State for sale or to offer for sale any agricultural product of a grade or quality lower than the minimum grade or quality of the product permitted to be sold in the state of its origin.

HISTORY: 1962 Code Section 3-53; 1964 (53) 2405.



SECTION 46-1-110. Enforcement of Sections 46-1-100 to 46-1-120.

The Commission of Agriculture shall be primarily responsible for the enforcement of Sections 46-1-100 to 46-1-120 and shall enforce all of their provisions, including obtaining injunctive relief where necessary.

HISTORY: 1962 Code Section 3-54; 1964 (53) 2405.



SECTION 46-1-120. Penalties for violating Sections 46-1-100 to 46-1-120.

Any person violating the provisions of Sections 46-1-100 to 46-1-120 shall upon conviction be fined not more than one hundred dollars or be imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 3-55; 1964 (53) 2405.



SECTION 46-1-130. Burial of migrant agricultural workers.

(a) Notwithstanding any other provisions of the law, any person having knowledge of the death of a person who engages in seasonal agricultural work as his primary source of income and does not normally return to his permanent place of residence each night shall, without delay, report the fact of such death to the Department of Health and Environmental Control in the county in which the body is located together with any information he may possess respecting the deceased including his identity, place of employment, permanent residence, and the name, address, and telephone number of any relatives. The County Department of Health and Environmental Control shall within a reasonable amount of time of receiving such report transmit to the State Department of Health and Environmental Control notice of the death of the deceased worker and information pertaining thereto. The State Department of Health and Environmental Control shall upon such notification make every effort to inform the nearest relative of such death.

(b) In the event that the identity of the deceased cannot be determined within a reasonable period of time, or in the event that the body of the deceased is unclaimed seven days after death, or in the event that the estate or the relatives are unable to provide for the burial of the deceased, the Department of Health and Environmental Control is authorized to allocate a sum of not more than three hundred and fifty dollars for the burial of such worker.

(c) In the event that the estate or the relatives of the deceased are able to provide for the burial but are unable to provide for the transportation of the body of the deceased to his legal residence or the legal residence of the relatives, the Department of Health and Environmental Control is authorized to allocate a sum of not more than two hundred dollars to defray the transportation expenses.

(d) The Department of Health and Environmental Control is authorized to file a claim with the Social Security Administration for reimbursement of the maximum amount allowable in behalf of the deceased and to use such funds or any assets belonging to the deceased to defray the burial or transportation expenses.

HISTORY: 1977 Act No. 147.



SECTION 46-1-131. Driving vehicle through planted fields prohibited; penalties.

It shall be unlawful for any unauthorized person to drive any type of vehicle in a wilful or negligent manner through a field in which agricultural or silviculture products are planted.

Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined in an amount not to exceed five hundred dollars or imprisoned for a term not to exceed ninety days.

HISTORY: 1979 Act No. 103 Section 1.



SECTION 46-1-140. Requirement that irrigation systems designed or used for application of fertilizer, pesticide, or chemicals be equipped with anti-syphon device.

Any irrigation system which is designed or used for the applications of fertilizer, pesticide, or chemicals must be equipped with an anti-syphon device adequate to protect against contamination of the water supply. The minimum acceptable anti-syphon device shall include a check valve, vacuum breaker, and low pressure drain on the irrigation supply line between the irrigation pump and the point of injection of fertilizer, pesticide, or chemicals. The vacuum breaker must be upstream from the check valve. The low pressure drain must be upstream from the vacuum breaker. The injection pump must be tied to the irrigation pump either mechanically or electrically so that the injection pump shall stop operating if the irrigation pump fails to function.

Any person who uses an irrigation system for the application of fertilizer, pesticide, or chemicals which is not equipped with an anti-syphon device as required by this section is subject to a civil penalty of not more than five hundred dollars. Each day's violation is subject to an additional fine.

The Division of Regulatory and Public Service Programs at Clemson University shall promulgate regulations with the advice of the Department of Health and Environmental Control as it considers necessary to implement this section and is also charged with enforcing this section. The provisions of this section do not apply to residential yard use.

HISTORY: 1986 Act No. 495, Section 1.



SECTION 46-1-150. Time for compliance with Section 46-1-140.

Any person using an irrigation system on June 6, 1986 shall bring it into compliance with the provisions of Section 46-1-140 of the 1976 Code within two years of June 6, 1986.

HISTORY: 1986 Act No. 495, Section 2.






CHAPTER 3 - DEPARTMENT AND COMMISSIONER OF AGRICULTURE

SECTION 46-3-10. Duties of Department.

The Department of Agriculture shall execute the laws of this State pertaining to agriculture except such laws as are specifically designated for execution by others.

HISTORY: 1962 Code Section 3-1; 1952 Code Section 3-1; 1942 Code Section 3223; 1932 Code Section 3223; Civ. C. '22 Section 929; Civ. C. '12 Section 851; 1904 (24) 449; 1909 (26) 14, 191; 1936 (39) 1615; 1941 (42) 119; 1960 (51) 1610, 1742.



SECTION 46-3-20. Department shall issue food manufacturers, processors and packers permits.

No person, not operating under inspection of a State or Federal agency, shall engage in the business of manufacturing, processing or packing food in any manner without first obtaining a food manufacturers, processors and packers permit from the South Carolina Department of Agriculture. The permit shall be issued upon application to the Department on forms furnished by the Department and upon conditions prescribed by regulations of the Department governing the manufacturing, processing or packing of food as may be necessary to protect the public health and promote public welfare by protecting the purchasing public from injury by merchandising deceit. Such permit shall be issued July 1, 1971, and renewed annually thereafter on or before the first day of January.

Anyone violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction be fined not more than one hundred dollars or be imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 3-781; 1971 (57) 2012.



SECTION 46-3-25. Fresh and minimally processed foods program.

(A) There is created a program within the South Carolina Department of Agriculture to foster relationships between South Carolina farms, school districts, and other institutions and to provide them with fresh and minimally processed foods for consumption by students.

(B) The program must:

(1) identify and promote local farms to food service programs and offer them information concerning actions and strategies to implement the program;

(2) establish a partnership with public and nonprofit resources to implement a public engagement campaign and establish a structure to facilitate communication between school districts, institutions, farmers, and produce distributors;

(3) encourage food service personnel to develop and implement school nutrition plans which purchase and use locally grown farm fresh products;

(4) offer assistance and outreach to school districts that choose to participate in the voluntary program. Assistance and outreach may include, but is not limited to, conducting workshops and training sessions, providing technical assistance regarding the availability of South Carolina farm products, and promoting the benefits of purchasing and consuming fresh food products from this State. School districts that choose to participate in the voluntary program are not required to participate or otherwise accept assistance or outreach; and

(5) regularly consult with the staff of the Department of Health and Environmental Control, the State Department of Education, Clemson University, and other state agencies concerning implementation of the program.

(C) The Department of Agriculture may seek grants and private funding for the program. This subsection may not be interpreted to explicitly or implicitly require any other state agency or department to participate or join the department in any grant applications or private funding efforts.

(D) The Department of Agriculture must establish a website for the program.

HISTORY: 2013 Act No. 40, Section 2, eff June 7, 2013.



SECTION 46-3-30. Commissioner of Agriculture; qualifications.

The chief officer of the Department of Agriculture shall be denominated the Commissioner of Agriculture. The Commissioner shall have a competent knowledge of agriculture, manufacturing and general industries, commerce, chemistry and publicity.

HISTORY: 1962 Code Section 3-2; 1952 Code Section 3-2; 1942 Code Section 3224; 1932 Code Section 3224; Civ. C. '22 Section 930; Civ. C. '12 Section 852; 1909 (26) 191; 1912 (27) 618; 1926 (34) 1055; 1936 (39) 615; 1941 (42) 119.



SECTION 46-3-40. Election; term; vacancies.

The Commissioner shall be elected by the qualified electors in the general election now provided by law for the election of State officers of the State government, for a term of four years, the next term after the adoption of this Code beginning on the first day of January 1963. In case a vacancy should occur the Governor shall appoint a successor for the unexpired term.

HISTORY: 1962 Code Section 3-3; 1952 Code Section 3-3; 1942 Code Section 3224; 1932 Code Section 3224; Civ. C. '22 Section 930; Civ. C. '12 Section 852; 1909 (26) 191; 1912 (27) 618; 1926 (34) 1055; 1936 (39) 615; 1941 (42) 119.



SECTION 46-3-50. Bond.

The bond of the Commissioner shall be in the sum of fifty thousand dollars, and his liability thereon shall not extend to losses incurred in bonded warehouses, except in case of tort or neglect of duty on his part.

HISTORY: 1962 Code Section 3-3.1; 1954 (48) 1566.



SECTION 46-3-60. Clerk.

The Commissioner may appoint a competent clerk, whose qualifications shall be in the main the same as those required of the Commissioner.

HISTORY: 1962 Code Section 3-4; 1952 Code Section 3-4; 1942 Code Section 3224; 1932 Code Section 3224; Civ. C. '22 Section 930; Civ. C. '12 Section 852; 1909 (26) 191; 1912 (27) 618; 1926 (34) 1055; 1936 (39) 615; 1941 (42) 119.



SECTION 46-3-80. Duties of Commissioner.

The Commissioner shall:

(1) Be charged with all work looking to the promotion of agriculture and cattle raising, including the collection and publication of information in regard to localities, character, accessibility, cost and modes of utilization of soils and, more specifically, the inducement of capital to invest in agriculture and cattle raising by the dissemination of information relative to the advantages of soil and climate and other natural resources of the State;

(2) Collect from the farmers and landowners of the State and list information as to lands, stating the number of acres, the location and the terms upon which they may be bought; and

(3) Keep a land registry and in connection therewith from time to time issue a publication descriptive of such listed agricultural, forest and trucking lands as may be offered to the Department for sale or share, such publication to be in an attractive form, setting forth the county, township, number of acres, names and addresses of owners and such other information as may be helpful in placing inquiring homeseekers in communication with the landowners.

But nothing in this section shall be construed to give the Commissioner the right to do scientific, educational or extension work in agriculture.

HISTORY: 1962 Code Section 3-6; 1952 Code Section 3-6; 1942 Code Section 3227; 1932 Code Section 3227; Civ. C. '22 Section 933; Civ. C. '12 Section 855; 1909 (26) 191 Section 6; 1918 (30) 825; 1936 (39) 615; 1941 (42) 119.



SECTION 46-3-90. Sale of marl or ground limestone.

The Commissioner may make arrangements with any reliable manufacturer of crushed marl or ground limestone for the sale of such material to the citizens of this State at prices that shall be reasonable and will allow a reasonable profit on the cost of production. In the event of the failure of the Commissioner to make such arrangements, he shall, upon satisfying himself that such arrangements as are specified cannot be made, report such fact to the General Assembly next succeeding, together with definite recommendations for the mining of such material by the State with convict labor and furnishing it to the farmers of the State at a price that shall be as near the actual cost of production as possible. In the event an arrangement is made, the Commissioner shall make public the nature and terms of the arrangement and shall annually report to the General Assembly the full itemized details of any and all such sales made to farmers through the Department.

HISTORY: 1962 Code Section 3-7; 1952 Code Section 3-7; 1942 Code Section 3252; 1932 Code Section 3252; Civ. C. '22 Section 958; 1916 (29) 669; 1936 (39) 1615; 1941 (42) 119.



SECTION 46-3-100. Arrangements for inoculating material.

The Commissioner may make arrangements with any reliable manufacturer of inoculation material for the sale of such material to the citizens of the State at prices that shall be reasonable and will allow a reasonable profit on the cost of production. Failing to make such arrangements, the Commissioner may manufacture inoculation material for leguminous crops and distribute it to citizens of the State applying for it at cost. The Commissioner may expend from any surplus or other funds collected from other sources in his hands, such amounts as may be necessary to inaugurate the work of manufacturing inoculation material and refund to those respective funds as soon as possible from the sums collected from the sale of such material such sums as may be so expended.

HISTORY: 1962 Code Section 3-9; 1952 Code Section 3-9; 1942 Code Section 3250; 1932 Code Section 3250; Civ. C. '22 Section 956; 1915 (29) 261; 1936 (39) 1615; 1941 (42) 119.



SECTION 46-3-110. Disposition of moneys derived from sale of inoculating material.

In the event that the material is manufactured in the laboratories of the Department of Agriculture, the Commissioner shall receive and keep current accounts of all sums derived from the sale of the material at cost and deposit such sums in the State Treasury to the credit of the general fund of the State.

HISTORY: 1962 Code Section 3-10; 1952 Code Section 3-10; 1942 Code Section 3251; 1932 Code Section 3251; Civ. C. '22 Section 957; 1915 (29) 261; 1936 (39) 1615; 1941 (42) 119; 1982 Act No. 330, Section 1.



SECTION 46-3-120. Departments and institutions shall furnish information.

In order to facilitate the collection and collation of information of the resources of the State on all lines, the heads of the several departments of the State government and of the State institutions shall furnish accurately such information as may be at their command to the Commissioner when called upon for it.

HISTORY: 1962 Code Section 3-12; 1952 Code Section 3-12; 1942 Code Section 3230; 1932 Code Section 3230; Civ. C. '22 Section 936; Civ. C. '12 Section 858; 1909 (26) 191 Section 6.



SECTION 46-3-130. Contracts for use of Department personnel and facilities by other State agencies.

The State Department of Agriculture is authorized to enter into contracts or agreements with any State agency whereby its personnel and facilities may be utilized by the agency.

If any fees are charged by the agency the agency may retain the amount necessary for administration, not to exceed the sum agreed upon between the agency and the Department, and the remainder, if any, shall be transmitted to the State Treasurer and deposited to the account of the Department of Agriculture and shall be utilized by the Department for reimbursement of any expenses incurred.

HISTORY: 1962 Code Section 3-12.1; 1965 (54) 241.



SECTION 46-3-140. Annual report of Department's work.

The Commissioner shall make and submit to the Governor, on or before the tenth day of January of each year, a report covering the Department's work of the preceding year and the report shall be transmitted to the General Assembly, printed in the same manner as other public documents or as shall otherwise be ordered.

HISTORY: 1962 Code Section 3-13; 1952 Code Section 3-13; 1942 Code Section 3226; 1932 Code Section 3226; Civ. C. '22 Section 932; Civ. C. '12 Section 854; 1904 (24) 449.



SECTION 46-3-145. "Beneficiary class" defined; Department involvement with loan programs.

(A) As used in this section:

(1) "Beneficiary class" means:

(a) farmers and farm families of low and moderate income;

(b) residents of the State who produce evidence satisfactory to the authority that they intend to become residents and begin farming within the State;

(c) farmers who shall use the agricultural land, agricultural improvements, or depreciable agricultural property proposed to be purchased for farming within the State;

(d) farmers who shall apply the proceeds of each mortgage loan to the acquisition by the farmer of agricultural land or agricultural improvements thereon, or depreciable agricultural property totaling no more than six hundred twenty-five thousand dollars in fair market value;

(e) farmers who demonstrate to the authority's satisfaction that they can repay the loan from farming operations within the State;

(f) farmers who are creditworthy according to standards prescribed by the authority;

(g) farmers who, inclusive of amounts estimated to be received as a result of the acquisition of the agricultural land, agricultural improvements, or depreciable agricultural property to be financed with each mortgage loan or secured loan, receive at least sixty percent of the combined gross incomes of the farmer, his spouse, and dependents from farming operations within the State;

(h) farmers who have not received previously a mortgage loan or secured loan from an entity authorized to make loans under the provisions of this section. This restriction does not apply if the amount of the loan previously received for the property plus the amount of the loan sought does not exceed six hundred twenty-five thousand dollars for agricultural land or agricultural improvements or depreciable agricultural property;

(i) farmers who satisfy other criteria the department prescribes by regulation.

(B) The Department of Agriculture may participate in and cooperate with the programs of the Farmers Home Administration, the Federal Land Banks or its successors, and any other agency or instrumentality of the United States and sponsor or participate in programs with other entities, including nonprofit corporations which may make loans to farmers of the beneficiary class, and participate in and cooperate with a program of another agency of the State or a political subdivision in the administration of any of the programs authorized to make loans to farmers of the beneficiary class.

HISTORY: 1988 Act No. 618, Section 1, eff June 2, 1988.



SECTION 46-3-160. Agreements with United States Government for conduct of aquatic plant control projects.

The Commissioner of Agriculture is authorized to enter into agreements with the United States Government for the conduct of aquatic plant control projects under the provisions of Public Laws 85-500, 87-874 and 89-298, and to give such assurances on behalf of the State as may be required under the provisions of such laws.

HISTORY: 1962 Code Section 3-14.1; 1967 (55) 47.



SECTION 46-3-170. Suits by and against Commissioner and venue thereof.

The Commissioner may sue or be sued in the courts upon the same terms as any other person, the action to be against or by the Commissioner as representative of the State. Suits may be brought in Richland County or in the county in which the cause of action accrued.

HISTORY: 1962 Code Section 3-15; 1952 Code Section 3-15; 1942 Code Section 6469; 1932 Code Section 6469; Civ. C. '22 Section 3375; 1914 (29) 18; 1921 (32) 303; 1933 (38) 95; 1945 (44) 72.



SECTION 46-3-175. Agribusiness license; fees; bonding requirements.

In lieu of licenses or permits or renewals of them required by Section 39-11-30 for public weighmasters or deputy weighmasters, 46-21-40 for seed dealers, 46-41-50 for dealers in agricultural products, any qualified person of whom such a license or permit is required may obtain an agribusiness license which qualifies him to engage in any of the businesses listed above. The agribusiness license must be issued by the Department of Agriculture upon the payment annually of a fee of seventy-six dollars and shall expire on June thirtieth of each year. Posting of a bond in the sum of twenty-five thousand dollars with the Commissioner of Agriculture by the agribusiness licensee as principal by a corporate surety company authorized to do business in this State assuring the same compliance provisions as Sections 39-11-70 for weighmasters, and 46-41-60 for dealers in agricultural products shall satisfy the bonding and evidence of financial responsibility requirements of those code sections.

HISTORY: 1987 Act No. 141 Section 1, eff June 8, 1987.



SECTION 46-3-180. Revocation of registrations or licenses; generally.

The Commissioner may revoke for cause, either permanently or for a definite period of time, any registration or license issued by him.

HISTORY: 1962 Code Section 3-16; 1957 (50) 56.



SECTION 46-3-190. Revocation of registrations or licenses; notice and hearing required.

No such registration or license, however, shall be revoked until the person concerned shall have been notified and a public hearing accorded such person. At such hearing all persons concerned shall be accorded the right of counsel and the right to introduce evidence in their behalf.

HISTORY: 1962 Code Section 3-17; 1957 (50) 56.



SECTION 46-3-200. Revocation of registrations or licenses; procedural powers of Commissioner.

At any hearing or other proceeding authorized by Section 46-3-190, the Commissioner shall have power to administer oaths; to take testimony; to issue subpoenas and compel the attendance of witnesses, which shall be served in the same manner as subpoenas issued by the court of common pleas of the State; and to order the taking of depositions in the same manner as depositions are taken in the court of common pleas.

HISTORY: 1962 Code Section 3-18; 1957 (50) 56.



SECTION 46-3-210. Revocation of registrations or licenses; bond to stay revocation.

Pending final adjudication no such registration or license shall be revoked, provided the person concerned shall furnish bond satisfactory to the Commissioner in the amount of two hundred dollars.

HISTORY: 1962 Code Section 3-19; 1957 (50) 56.



SECTION 46-3-220. Revocation of registrations or licenses; appeal.

An order, decision, or other official act which revokes a registration or license issued by the commissioner, may be appealed by a person concerned by filing a notice of appeal with the Administrative Law Court as provided in Sections 1-23-380(B) and 1-23-600(D) and by serving the commissioner or someone of discretion at his office, within thirty days after receipt of written notice of the order, decision, or official act affecting the registration or license of the person concerned. The commissioner, within thirty days after service of the notice of appeal, shall make a return to the Administrative Law Court as provided in its appellate rules.

HISTORY: 1962 Code Section 3-20; 1957 (50) 56; 2006 Act No. 387, Section 23, eff July 1, 2006.



SECTION 46-3-230. Release of certain items from restraining orders.

If any product, merchandise or equipment regulated by the Department of Agriculture is placed under a restraining order of or by the Commissioner of Agriculture, the Commissioner may release any such item upon compliance with, and payment of, all costs or expenses incurred in any proceeding pursuant to such order.

HISTORY: 1962 Code Section 3-20.1; 1963 (53) 241.



SECTION 46-3-240. Enforcement generally.

The Commissioner of Agriculture and all inspectors and chemists employed under Chapter 27 of this Title shall be charged with the enforcement of such regulations relating to food and drugs, in addition to those with which they are expressly charged by law, as the Department of Health and Environmental Control may issue under the authority of law. And such inspectors shall also assist in the enforcement of all of the provisions of this chapter.

HISTORY: 1962 Code Section 32-1454; 1952 Code Section 32-1454; 1942 Code Sections 5128-27, 6600; 1932 Code Sections 1452, 6600; Civ. C. '22 Section 3510; Civ. C. '12 Section 2433; Cr. C. '22 Section 398; Cr. C. '12 Section 406; 1904 (24) 531; 1907 (25) 528; 1910 (26) 613; 1913 (28) 35; 1917 (30) 51; 1924 (33) 971; 1936 (39) 1615; 1941 (42) 119.



SECTION 46-3-260. South Carolina Renewable Energy Infrastructure Development Fund established; low interest loans and grants.

(A) There is established in the state treasury a separate and distinct fund known as the "South Carolina Renewable Energy Infrastructure Development Fund". The revenues of the fund must be distributed by the South Carolina Renewable Energy Revolving Loan Program and the South Carolina Renewable Energy Grant Program. Disbursement of these funds by the loan and grant programs must be approved by the South Carolina Renewable Energy Oversight Committee. The committee shall consist of seven members, one appointed by each of the following persons: the Governor, the Commissioner of Agriculture, the Secretary of Commerce, the President Pro Tempore of the Senate, the Speaker of the House of Representatives, the Chairman of the Senate Finance Committee, and the Chairman of the House Ways and Means Committee.

(1) The South Carolina Renewable Energy Revolving Loan Program shall provide low interest loans, with a rate not to exceed the Wall Street Journal prime interest rate, to an individual or organization that plans to build a qualified renewable energy production facility. A renewable energy production facility is a facility that produces energy or transportation fuels from biomass, solar, or wind resources. A loan from the program may provide up to fifty percent of the total cost of a project, but must not exceed two hundred fifty thousand dollars for each project. The Department of Agriculture shall administer the South Carolina Renewable Energy Revolving Loan Program, in cooperation with the South Carolina Institute of Energy Studies.

(2) The South Carolina Renewable Energy Grant Program shall provide grants to a private and public entity located in South Carolina for the purpose of assisting the entity to be more competitive in obtaining federal and other available grants that may generate renewable energy-related research and projects to directly benefit the State. The Department of Agriculture shall administer the South Carolina Renewable Energy Grant Program, in cooperation with the South Carolina Institute of Energy Studies and the South Carolina Research Authority. Grants are available in the following three categories:

(a) planning grants up to ten thousand dollars are available to a research institution or private organization to develop proposals to obtain federal grants and other funding sources for biomass, solar, and wind energy projects in South Carolina;

(b) matching grants up to two hundred thousand dollars are available for research and development projects that relate to development of South Carolina biomass, solar, and wind energy resources, provided that the grant does not exceed fifty percent of the total cost of the project; and

(c) matching grants up to two hundred thousand dollars are available for demonstration projects that validate the effectiveness of new and future biomass solar, geothermal, wind energy, and small hydropower technologies and products, provided that the grant does not exceed fifty percent of the total cost of the demonstration project.

(B) The Department of Agriculture may prescribe forms, procedures, issue policy documents, and distribute funds as necessary to ensure the orderly and timely implementation of the provisions herein. The Department of Agriculture shall coordinate with the State Energy Office as necessary.

(C) Unexpended funds received by the Department of Revenue from Proviso 73.17 of the Fiscal Year 2006-2007 Appropriations Act and carried forward must be disbursed to these entities to meet the requirements of this provision: the Department of Revenue for the purpose of alternative fuel purchases incentive payments and the South Carolina Renewable Energy Infrastructure Development Fund established in this section.

HISTORY: 2007 Act No. 116, Section 68, eff June 28, 2007; 2008 Act No. 261, Section 2, eff May 29, 2008.



SECTION 46-3-270. Waiver of remittance of indirect cost recoveries for the Specialty Crop Grant.

The Department of Agriculture may waive the remittance of indirect cost recoveries for the Specialty Crop Grant supported by the United States Department of Agriculture through the Commodity Credit Corporation.

HISTORY: 2008 Act No. 353, Section 2, Pt 7B.1, eff July 1, 2008.






CHAPTER 5 - AGRICULTURE COMMISSION

SECTION 46-5-10. Commission created; membership; terms; officers; election of members; vacancies; meetings.

There is created the Agriculture Commission of South Carolina, to be composed of one member from each judicial circuit and one member from the State at large who shall be designated chairman. The Commissioner of Agriculture shall be a member, ex officio, but without the power to vote. All terms shall be for four years, except that of the chairman, who shall be appointed by the Governor and whose term shall be coterminous with the office of the Governor appointing. The chairman shall be an agricultural producer or grower of agricultural products. The member representing a judicial circuit shall be elected by the legislative delegations representing the circuit. Representation on the Commission shall be rotated among the counties of the circuit except by unanimous consent of all members of the legislative delegation representing the circuit. The Commissioner of Agriculture shall serve as secretary to the Commission. No one shall be appointed or elected who should attain the mandatory retirement age prior to the expiration of his term.

The legislative delegations representing the counties of each judicial circuit shall meet upon written call of a majority of the members of the delegations of each judicial circuit at a time and place to be designated in such call for the purpose of electing a member of the Commission to represent such circuit. A majority present, either in person or by written proxy, of the members of the county legislative delegations from a given circuit shall constitute a quorum for the purpose of electing a member, but no person shall be declared elected who shall fail to receive a majority vote of all the members of the county legislative delegations from the circuit. The joint county legislative delegations of each circuit shall be organized by the election of a chairman and a secretary and such joint legislative delegations shall, subject to the provisions herein, adopt such rules as they deem proper to govern the election. Any absentee may vote by written proxy. When the election is completed, the chairman and secretary of the joint county legislative delegations of each circuit shall immediately transmit the name of the person elected to the Secretary of State who shall forthwith issue to such person, after he has taken the usual oath of office, a certificate of election as a member of the Agriculture Commission of South Carolina. The Governor shall thereupon issue a commission to such person and pending such issuance the certificate of election shall be a sufficient warrant to such person to perform all of the duties and functions of his office.

Any vacancy shall be filled in the manner as prescribed herein by election by the legislative delegations of the judicial circuit for the unexpired portion of the term.

The Commission shall meet on the call of the chairman or a majority of the members.

HISTORY: 1962 Code Section 3-20.51; 1968 (55) 2663; 1981 Act No. 46; 1991 Act No. 248, Section 6, effective January 1, 1992, and governs only transactions which take place after December 31, 1991.



SECTION 46-5-20. Powers.

The Commission shall have the power to:

(1) Adopt policies, rules and regulations of the Department of Agriculture for its own government not inconsistent with the laws of the State.

(2) Annually approve budget requests for the institutions, agencies and service under the control of the Department of Agriculture as prepared by the Commissioner of Agriculture prior to being submitted to the Budget and Control Board and to the General Assembly.

(3) Appoint such committees and such members of committees as may be required or as may be desirable to carry out the orderly function of the Commission.

(4) Cooperate fully with the Commissioner of Agriculture at all times to the end that the State's agricultural economy may constantly be improved.

(5) Assume such other responsibilities and exercise such other powers and perform such other duties as may be assigned to it by law.

HISTORY: 1962 Code Section 3-20.52; 1968 (55) 2663.






CHAPTER 7 - CLEMSON UNIVERSITY

SECTION 46-7-10. Duties and powers in general.

The board of trustees of Clemson University shall have the following duties and powers with respect to agriculture and agricultural affairs or investigations:

(1) It shall regulate the returns of such county agricultural societies as may be chartered by the State, prescribe the form of such returns and furnish all blanks necessary for securing uniform and reliable statistics of their operations;

(2) It shall issue to the several county auditors of the State blanks, with complete instructions, for the collection of agricultural statistics and information;

(3) It shall investigate all subjects relating to the improvement of the agricultural interests of the State, the inducement of immigration thereto and the introduction of foreign capital therein, as it may deem expedient;

(4) It shall make investigations adapted to promote and improve the marketing of cattle and poultry and domestic fowl of every kind;

(5) It may promulgate and enforce rules and regulations for the guidance of the State Veterinarian, or any assistant of his, in the treatment of horses, mules, cattle, hogs or other livestock or poultry or domestic fowl of any kind affected with any dangerous or contagious disease;

(6) It may adopt rules and regulations consistent with the laws of this State and of the United States to prevent the introduction into this State of any livestock or poultry or domesticated fowl of any kind that is affected with any contagious disease, the tendency of which is to cause the death of such livestock;

(7) It may in case of contagious disease among any kind of stock or animals, including poultry and domesticated animals of every kind, either establish rules of quarantine or have the infected animals killed and burned;

(8) It may adopt and promulgate such rules and regulations as it may deem necessary or advisable to carry into effect any and all of the matters referred to in Sections 47-13-10, 47-13-20, 47-13-40, 47-13-60 and 47-13-360 to 47-13-420;

(9) It, or a committee appointed by it, shall supervise and enforce the execution of any duties devolved upon it;

(10) It shall appoint a special inspector or inspectors of fertilizers and such other persons as it may deem necessary for carrying out the duties devolved upon it by Chapter 25 of this Title and fix their compensation;

(11) It shall communicate and cooperate with the Secretary of Agriculture of the United States and shall receive from him seeds, plants, documents and information and distribute them as may seem to the best advantage;

(12) It may hold agricultural conventions composed of delegates from each county in the State, to be apportioned to each county and elected in such manner as it may provide and it may conduct farmers' institutes at such times and places as may appear expedient; and it may use such parts of the funds under its control as may be necessary to meet the expense of conducting such conventions and institutes, but no compensation, per diem or mileage, shall be paid to the delegates to such conventions;

(13) It shall detail one of its scientific agriculturists to pay frequent visits to the coastal section of the State, to examine the soils, present methods of cultivation, fertilization, irrigation, and similar matters, and to make practical tests, on some selected section, of Sea Island cotton, rice and truck farms, with various varieties of seeds, and to follow the tests up carefully during the preparation of the land, planting of the seed and cultivation and harvesting of the crops and also to examine into the diseases of cotton, rice, truck, and other similar crops which have caused much trouble and loss in that section; and

(14) It shall furnish, at cost, to citizens of this State upon request therefor, sufficient quantities of serum for treatment of hog cholera; provided, that no person shall be furnished more serum than needed for treatment of hogs actually owned by the person applying therefor; and provided, further, that no poor person shall be charged for serum applied for when he is unable to pay for it.

HISTORY: 1962 Code Section 3-21; 1952 Code Section 3-21; 1942 Code Sections 5743, 5750; 1932 Code Sections 5743, 5750; Civ. C. '22 Section 2840; Civ. C. '12 Section 1900; Civ. C. '02 Section 1313; G. S. 587, 588, 589, 591, 594; R. S. 1132; 1879 (17) 72; 1890 (20) 706 Section 4; 1901 (23) 737; 1913 (28) 194; 1928 (35) 1192; 1939 (41) 360; 1940 (41) 1876.



SECTION 46-7-20. County auditors shall return blanks issued for collection of agricultural statistics and information.

The county auditors to whom are issued the blanks referred to in paragraph (2) of Section 46-7-10 shall promptly return such blanks to the board filled in in accordance with such instructions.

HISTORY: 1962 Code Section 3-23; 1952 Code Section 3-23; 1942 Code Section 5743; 1932 Code Section 5743; Civ. C. '22 Section 2840; Civ. C. '12 Section 1900; Civ. C. '02 Section 1313; G. S. 587, 588, 589, 591, 594; R. S. 1132; 1879 (17) 72; 1890 (20) 706 Section 4; 1901 (23) 737; 1913 (28) 194; 1939 (41) 360; 1940 (41) 1876.



SECTION 46-7-30. Experimental stations for farm demonstration work.

(A) The board of trustees of Clemson University may establish and operate two or more experimental stations, as in its judgment the funds of the University justify, for testing soil and climatic and other conditions and farm demonstration work. One station must be established within the Pee Dee section of the State, one within the sand hill portion, and the others wherever in the judgment of the board will result to the best interest of the State. Advertisement for bids in money and donations of land for the location of the stations must be made before their location is determined.

(B) The experimental stations shall engage in agricultural operations and farm research in its broadest sense. The development, collection, analysis, and publication and other dissemination of the results of research efforts on the research farms must be integral parts of the mission of the experimental stations.

HISTORY: 1962 Code Section 3-24; 1952 Code Section 3-24; 1942 Code Section 5740; 1932 Code Section 5740; Civ. C. '22 Section 2836; Civ. C. '12 Section 1896; 1911 (27) 3; 1993 Act No. 114, Section 1, eff June 11, 1993.



SECTION 46-7-40. Receipt and use of grants under Hatch Act.

The board of trustees of Clemson University may receive grants and use them for the benefit of the State in accordance with the terms and conditions expressed in the Hatch Act of 1955 dated August 11, 1955 and in accordance with such rules and regulations as may be prescribed by the Secretary of Agriculture under the authority delegated to him by Congress.

HISTORY: 1962 Code Section 3-25; 1952 Code Section 3-25; 1942 Code Section 5739; 1932 Code Section 5739; Civ. C. '22 Section 2835; Civ. C. '12 Section 1895; Civ. C. '02 Section 1309; R. S. 1128; 1889 (20) 300 Section 2; 1961 (52) 662.



SECTION 46-7-50. Assent to act of Congress for appropriations for experiment stations.

The assent of this State was given on March 1, 1909 to the purposes and provisions of an act of Congress entitled "An Act to Provide for an Increased Annual Appropriation for Agricultural Experiment Stations and Regulating the Expenditure Thereof," approved March 16, 1906.

HISTORY: 1962 Code Section 3-26; 1952 Code Section 3-26; 1942 Code Section 5806; 1932 Code Section 2051; Civ. C. '22 Section 13; Civ. C. '12 Section 13; 1909 (26) 122.



SECTION 46-7-60. Assent to act of Congress to further development of extension work.

The assent of this State was given on March 15, 1929 to the provisions and requirements of an act of the Congress of the United States entitled "An Act to Provide for the Further Development of Agricultural Extension Work Between the Agricultural Colleges in the Several States Receiving the Benefits of the act entitled 'An Act Donating Public Lands of the Several States and Territories which may provide Colleges for the Benefit of Agriculture and the Mechanic Arts,' Approved July 2, 1862, and all Acts Supplementary Thereto, and the United States Department of Agriculture," approved by the President May 22, 1928.

HISTORY: 1962 Code Section 3-27; 1952 Code Section 3-27; 1942 Code Section 5806-1; 1932 Code Section 5744; 1929 (36) 694.



SECTION 46-7-70. Receipt and use of grants under act to further development of extension work.

The board of trustees of Clemson University may receive the grants of money appropriated under the act referred to in Section 46-7-60 and organize and conduct agricultural extension work, which shall be carried on in connection with the college of agriculture of the University in accordance with the terms and conditions expressed in such act of the Congress of the United States.

HISTORY: 1962 Code Section 3-28; 1952 Code Section 3-28; 1942 Code Section 5806-1; 1932 Code Section 5744; 1929 (36) 694.



SECTION 46-7-80. Assent to act of Congress providing for research and cooperative extension work.

The assent of the General Assembly of this State, required by "An Act to Provide for Research into Basic Laws and Principles Relating to Agriculture and to Provide for the Further Development of Cooperative Agricultural Extension Work and the more Complete Endowment and Support of Land-Grant Colleges," approved June 29, 1935 (Public No. 182 - 74th Congress), was given to the provisions and requirements of the act on April 18, 1936.

HISTORY: 1962 Code Section 3-29; 1952 Code Section 3-29; 1942 Code Section 5806-2; 1936 (39) 1448.



SECTION 46-7-90. Receipt and use of grants under act providing for research and cooperative extension work.

The board of trustees of Clemson University may receive such grants and use them for the benefit of the State in accordance with the terms and conditions expressed in the act of Congress referred to in Section 46-7-80; provided, that the grants for the more complete endowment and support of land-grant colleges shall be equally divided between Clemson University and South Carolina State College as now provided by law.

HISTORY: 1962 Code Section 3-30; 1952 Code Section 3-30; 1942 Code Section 5806-2; 1936 (39) 1448; 1954 (48) 1722.



SECTION 46-7-100. Reporting animal diseases caused by chemical or other terrorism.

Every veterinarian, livestock owner, veterinary diagnostic laboratory director, or other person having the care of animals must report animals having or suspected of having any disease that may be caused by chemical terrorism, bioterrorism, radiological terrorism, epidemic or pandemic disease, or novel and highly fatal infectious agents and might pose a substantial risk of a significant number of human or animal fatalities or incidents of permanent or long-term disability. The report must be made by telephone, in writing, or by compatible electronic format within twenty-four hours to the State Veterinarian and must include as much of the following information as is available: the geographical location of the animal or the exposure, the name and address of any known owner, and the name and address of the reporting individual. The State Veterinarian must report to the Department of Health and Environmental Control any incidents which affect public health, or which create a public health emergency, as defined in Section 44-4-130. For purposes of this section, the terms chemical terrorism, bioterrorism, and radiological terrorism have the same meanings as provided in Section 44-4-130.

HISTORY: 2002 Act No. 339, Section 27, eff July 2, 2002.



SECTION 46-7-110. Animal waste management training and certification programs.

(A) Clemson University, in conjunction with the Department of Health and Environmental Control, shall create a training and certification program for owners or operators of an animal facility as defined in Regulation 61-43 which must include, but is not limited to, understanding relevant regulations, issues, standards, principles, and practices regarding siting and management of an animal facility and land application of animal waste; controlling vectors, testing for toxic metals, organic materials, and other elements; and implementing emergency procedures and spill prevention protocols.

(B) An operator of an animal facility and waste utilization area must be trained and certified according to South Carolina Department of Health and Environmental Control Regulations on the operation of animal waste management under the program created in subsection (A).

(C) Notwithstanding the provisions of subsection (B) or any other provision of law, cattle stockyard owners and operators are exempt from the training and certification requirements of this section.

HISTORY: 2002 Act No. 340, Section 10, eff June 30, 2002; 2010 Act No. 262, Section 1, eff upon approval (became law without the Governor's signature on June 10, 2010).






CHAPTER 9 - STATE CROP PEST COMMISSION

SECTION 46-9-10. Commission established; duties and responsibilities; membership of commission.

The State Crop Pest Commission is established. It shall execute this chapter, Section 46-1-140, Chapters 10, 13, 25, 26, 33, 35, and 37 of this title and other duties and responsibilities assigned by law. The commission consists of no less than three members of the Agriculture and Natural Resources Committee of the Clemson University Board of Trustees, or the committee's successor, as designated by the board.

HISTORY: 1962 Code Section 3-101; 1952 Code Section 3-101; 1942 Code Section 3254; 1932 Code Section 3254; Civ. C. '22 Section 960; Civ. C. '12 Section 875; Civ. C. '02 Section 741; 1901 (23) 703; 1903 (24) 22; 1912 (27) 748; 1992 Act No. 389, Section 1, eff May 15, 1992.



SECTION 46-9-15. Definitions.

As used in this chapter:

(1) "Commission" means the State Crop Pest Commission or an officer or employee of the commission to whom authority to act in its stead is granted.

(2) "Director" means the Director of Regulatory and Public Service Programs, Clemson University.

(3) "Division" means the Division of Regulatory and Public Service Programs, Clemson University, and its employees, agents, and officials.

(4) "Genetically engineered organism" means an organism altered or produced through genetic modification from a donor, vector, or recipient organism using recombinant DNA techniques.

(5) "Plant pest" means a living stage of insects, mites, nematodes, slugs, animals, protozoa, snails or other invertebrate animals, bacteria, weeds, fungi, other parasite plants or their reproductive parts, or viruses, or organisms similar to or allied with the foregoing, including genetically engineered organisms or infectious substances which directly or indirectly may injure or cause disease or damage in plants or their parts or processed, manufactured, or other products of plants, and which may be a serious agricultural threat to the State, as determined by the director.

(6) "Quarantine" means limitations placed upon the free movement of plant pests, animals, plants, equipment, machinery, goods, genetically engineered organisms, or means of transportation, or all of the foregoing, considered reasonably necessary to prevent the spread of a plant pest.

(7) "Quarantine area" means that geographic area of the State including as a minimum the infested area and the regulated area to which a quarantine applies.

(a) "Infested area" means that geographic area of the State in which the presence of a plant pest has been confirmed and in which primary remediation efforts will be applied.

(b) "Regulated area" means that geographic area of the State adjacent, but not necessarily contiguous, to the infested area and in which efforts are designed to prevent further movement and spread of a plant pest.

HISTORY: 1992 Act No. 389, Section 1, eff May 15, 1992.



SECTION 46-9-20. Appointment of State Entomologist and State Plant Pathologist.

The commission may appoint an entomologist, known as the State Entomologist, and a plant pathologist, known as the State Plant Pathologist, who serve at the pleasure of the commission. The entomologist and pathologist shall advise, within their respective areas of expertise, the commission in the performance of its duties.

HISTORY: 1962 Code Section 3-102; 1952 Code Section 3-102; 1942 Code Section 3255; 1932 Code Section 3255; Civ. C. '22 Section 961; Civ. C. '12 Section 877; Civ. C. '02 Section 743; 1901 (23) 703; 1903 (24) 22; 1912 (27) 748; 1992 Act No. 389, Section 1, eff May 15, 1992.



SECTION 46-9-30. Confidentiality of business information; penalties for unlawful disclosure or use of information.

The commission by regulation shall establish procedures dealing with confidential business information. It is unlawful for an authorized representative of the commission in an official capacity to disclose under this chapter or another applicable chapter of this title information entitled to protection as confidential business information or as a trade secret. This information includes, but is not limited to, research information or new techniques, procedures, or products whether so denominated under federal or state law or regulation. It is unlawful also for the representative to use the information for personal gain or to reveal it to an unauthorized person if the confidential business information or trade secret clearly is delineated as such. A person who violates this section must be fined not more than two hundred dollars or imprisoned not more than thirty days. He also may be dismissed from his position.

HISTORY: 1962 Code Section 3-103; 1952 Code Section 3-103; 1942 Code Section 3256; 1932 Code Section 3256; Civ. C. '22 Section 962; Civ. C. '12 Section 878; Civ. C. '02 Section 744; 1901 (23) 703; 1903 (24) 22; 1912 (27) 748; 1992 Act No. 389, Section 1, eff May 15, 1992.



SECTION 46-9-35. Licensing exams and questions confidential; applicant review of failed exam.

(A) Licensing examinations and licensing examination questions maintained or administered, or both, by the commission, its agents, or employees are confidential and are exempt from public disclosure.

(B) The commission shall within twenty-one days after receipt of a written request from an applicant who failed the licensing examination, arrange a meeting between a commission agent and the applicant to review the applicant's licensing examination answers. Such a meeting must be held in the commission office nearest the applicant's residence.

HISTORY: 2002 Act No. 206, Section 1, eff April 22, 2002.



SECTION 46-9-40. Authority to promulgate and enforce regulations; other powers of commission.

The commission, in accordance with the Administrative Procedures Act, may promulgate and enforce reasonable regulations as in the judgment of the commission may be necessary to eradicate or prevent the introduction, spread, or dissemination of plant pests, including genetically engineered plants or plant pest organisms, and prevent fraud or misrepresentation in the sale and dissemination of fruit trees, nut trees, shade and ornamental trees, vines, shrubs, plants, bulbs, and roots for propagation purposes. The commission may regulate or prohibit the shipment within, or the importation into, this State of plants, farm products, or other articles of any nature or character from a state, territory, or foreign country when, in the opinion of the commission, the regulation or prohibition is necessary to prevent the introduction or dissemination of plant pests.

The commission may carry out operations, including quarantines or measures to locate, suppress, control, or eradicate or to prevent or retard the spread of plant pests, independently or in cooperation with counties or their political subdivisions, municipalities, farmers' associations or similar organizations, individuals, federal agencies, or agencies of other states, by regulation, compliance agreement, judicial action, or other appropriate means.

HISTORY: 1962 Code Section 3-104; 1952 Code Section 3-104; 1942 Code Section 3257; 1932 Code Section 3257; Civ. C. '22 Section 963; Civ. C. '12 Section 876; Civ. C. '02 Section 742; 1901 (23) 703; 1903 (24) 22; 1912 (27) 748; 1922 (32) 975; 1992 Act No. 389, Section 1, eff May 15, 1992.



SECTION 46-9-50. Delegation of duties of commission to director; powers and duties of director.

The commission shall delegate the duties provided in this chapter and other applicable chapters of this title to the director who may administer and enforce the provisions and promulgate related regulations.

The director is the final decision authority in approving releases or the introduction of genetically engineered organisms for agricultural use in this State. The director may hold public hearings at appropriate geographical locations, after thirty days' public notice in at least one newspaper of general circulation within the area. In making a final decision the director may rely on the findings of federal or state agencies involved.

The director may promulgate regulations designating plant pests. In the designation he may rely upon prior determinations by federal authorities and in effect in Title 7, Code of Federal Regulations. If prior determinations have not been made, the director shall comply with the Administrative Procedures Act.

HISTORY: 1962 Code Section 3-105; 1961 (52) 261; 1992 Act No. 389, Section 1, eff May 15, 1992.



SECTION 46-9-60. Powers and duties of commission upon finding or suspecting infestation; quarantines; affect of quarantines.

(A) When the commission finds an article infested or reasonably believed to be infested or a host or plant pest existing on premises or in transit in this State, upon giving notice to the owner or the person in possession, it may seize, quarantine, treat, or otherwise dispose of the plant pest, host, or article in a manner the commission considers necessary to suppress, control, or eradicate or to prevent or retard the spread of the plant pest, or the commission may order the owner or person in possession to treat or otherwise dispose of the plant pest, host, or article. The owner of property destroyed or ordered to be treated or otherwise disposed of under this section, in an action against this State in the appropriate court for the county in which the property was located, may recover just compensation for property destroyed or the reasonable costs of disposal if he establishes that the property was not a pest, host, or infested article. The State has a lien, equal in dignity to a tax lien, on property treated to the extent of the value of the treatment provided, exclusive of the salary costs of commission employees.

(B) The commission may quarantine the State or a portion of it when it determines that the action is necessary to prevent or retard the spread of a plant pest within or from this State and quarantine another state or portion of it whenever it determines a plant pest exists in it and that the action is necessary to prevent or retard its spread into this State. In quarantining in this State the commission is bound by the Administrative Procedures Act. In quarantining in another state the commission may rely upon a similar quarantine imposed by the appropriate agency of that state's government or the federal government, and the implementing regulation is exempt from submission to the General Assembly. However, the regulation automatically expires thirty days after the date of expiration of the quarantine upon which it was based. The commission may quarantine the entire State or may limit the quarantine to the infested area and the regulated area and without further hearing may extend or decrease the infested or the regulated areas, whether or not the new area is contiguous to the old, upon discovery of the plant pest in a new location. The action is effective upon publication of a notice to that effect in newspapers it selects in the newly-affected area or by direct written notice to those concerned. In delineating geographic areas under this section, the commission shall consider those geographic districts established by Section 22-2-190.

(C) Following establishment of the quarantine, no person may move a regulated article described in the quarantine or move the plant pest against which the quarantine is established within, from, into, or through this State contrary to regulations promulgated by the commission. Notice of the regulations must be published in newspapers in the quarantined area the commission selects. The regulations may restrict the movement of the plant pest and regulated articles from the quarantined or regulated area in this State into or through other parts of this State or other states and from the quarantined or regulated area in other states into or through this State and shall impose inspection, disinfection, certification, or permit and other requirements the commission considers necessary to effectuate the purposes of this chapter.

HISTORY: 1962 Code Section 3-107; 1952 Code Section 3-107; 1942 Code Section 3258; 1932 Code Section 3258; Civ. C. '22 Section 964; Civ. C. '12 Section 879; Civ. C. '02 Section 745; 1901 (23) 703; 1903 (24) 22; 1912 (27) 748; 1992 Act No. 389, Section 1, eff May 15, 1992.



SECTION 46-9-70. Police powers of commission, assistants, deputies, and agents; violations reported to commission.

The members of the commission and their assistants, deputies, and agents have police power in executing this chapter and as otherwise provided by law. Every person shall report violations to the commission.

HISTORY: 1962 Code Section 3-109; 1952 Code Section 3-109; 1942 Code Section 3261; 1932 Code Section 3265; Civ. C. '22 Section 971; 1912 (27) 748; 1992 Act No. 389, Section 1, eff May 15, 1992.



SECTION 46-9-80. Penalties for interfering with commission, director, deputies, assistants, or agents.

A person who seeks to prevent an inspection under the direction of the commission, the director, or his deputies, assistants, or agents or who otherwise interferes with the director or his assistants, deputies, or agents, while in the performance of their duties under this chapter and other chapters of this title assigned to the jurisdiction of the commission, is guilty of a misdemeanor and, upon conviction, must be fined not less than fifty nor more than two hundred dollars or imprisoned not less than ten nor more than thirty days, or both, for a first offense and for a second offense in the discretion of the court.

HISTORY: 1962 Code Section 3-110; 1952 Code Section 3-110; 1942 Code Section 3260; 1932 Code Section 3264; Civ. C. '22 Section 970; Cr. C. '22 Section 275; 1912 (27) 748; 1992 Act No. 389, Section 1, eff May 15, 1992.



SECTION 46-9-90. Penalties for violating chapter or regulations; denial, suspension, revocation, or modification of license or certificate; civil penalties; hearing on suspension; judicial appeal not to act as stay of penalty; authority of commission to enforce its ordinances and regulations in court.

(A) A person violating this chapter or chapters assigned to or regulations of the commission is guilty of a misdemeanor and, upon conviction, must be fined not less than fifty nor more than five hundred dollars or imprisoned not less than ten nor more than thirty days for a first offense and for a second offense in the discretion of the court.

(B) The director after opportunity for a hearing may deny, suspend, modify, or revoke a license or certificate for a violation of state or federal law or regulation. In addition to denial, suspension, revocation, or modification of a license or certificate or other penalty set forth in this chapter, any person subject to this chapter who violates this chapter or another chapter under the cognizance of the commission may be assessed a civil penalty by the director of not more than one thousand dollars for each violation. Each day a violation continues constitutes a separate violation. The director may suspend a license or certificate against which a civil penalty has been imposed if the license or certificate holder has not satisfied the penalty within thirty days after the license or certificate holder receives notification of the final decision of the director to impose the penalty. The license or certificate holder is entitled to a hearing on the suspension, but the suspension remains in effect pending the hearing and the decision of the director. Matters considered by the hearing officer are limited to whether a duly issued final order of the director existed, whether the license or certificate holder had notice of the final order, and whether the assessed penalty was paid within thirty days of the notice. A determination by the director is final unless within thirty days after the receipt of the notice of final determination the person adversely affected appeals to the Administrative Law Court as provided in Sections 1-23-380(B) and 1-23-600(D). The filing of a judicial appeal does not act as an automatic stay of enforcement of the civil penalty or of the suspension.

(C) The commission may enforce its ordinances and regulations in a court of competent jurisdiction by civil as well as criminal proceedings. If it is necessary to issue a writ of injunction, no court of this State has the right previous to a trial upon the merits to set aside the writ on bond. The commission may utilize its own counsel or call upon the Attorney General or the appropriate solicitor, or all of the foregoing. The commission and its agents in the discharge of the duties and in the enforcement of the powers delegated in this chapter may administer oaths and hear witnesses, and to that end the sheriffs in the State shall serve all summonses and other papers upon the request of the commission.

HISTORY: 1962 Code Section 3-111; 1952 Code Section 3-111; 1942 Code Section 3259; 1932 Code Section 3259; Civ. C. '22 Section 965; Cr. C. '22 Section 274; 1912 (27) 748; 1992 Act No. 389, Section 1, eff May 15, 1992; 1995 Act No. 23, Section 1, eff April 4, 1995; 2005 Act No. 39, Section 1, eff April 15, 2005; 2006 Act No. 387, Section 24, eff July 1, 2006.



SECTION 46-9-100. Fines deposited to credit of State Treasury.

Fines resulting from prosecutions under this chapter and other chapters of this title assigned to the commission must be paid to the State Treasurer and deposited to the credit of the State Treasury.

HISTORY: 1962 Code Section 3-112; 1952 Code Section 3-112; 1942 Code Section 3262; 1932 Code Section 3266; Civ. C. '22 Section 972; 1912 (27) 748; 1992 Act No. 389, Section 1, eff May 15, 1992.



SECTION 46-9-110. Local ordinances void.

Local ordinances pertaining to the subject matter assigned by law to the commission, whether or not in conflict, are void.

HISTORY: 1992 Act No. 389, Section 1, eff May 15, 1992.



SECTION 46-9-120. Reporting of agricultural product diseases caused by chemical or other terrorism.

Every farmer, agriculturalist, county extension agent, agricultural products processor, crop advisor, or other person working in agriculture, or person having responsibility for agricultural production or processing must report agricultural products having or suspected of having any disease or infection from any crop pest whatsoever that may be caused by chemical terrorism, bioterrorism, radiological terrorism, epidemic or pandemic disease, or novel and highly infectious agents and which might cause serious agricultural threat to the State. The report must be made by telephone, in writing, or by compatible electronic format within twenty-four hours to the Director, Regulatory and Public Service Programs, Clemson University, and must include as much of the following information as is available: the geographic location of the agricultural product and/or its origin; the name and address of any known owner, the name and address of any known shipper; the name and address of the owner of the point of origin; and the name and address of the reporting individual. The director must report to the Department of Health and Environmental Control any incidents which affect public health, or which create a public health emergency, as defined in Section 44-4-130. For purposes of this section, the terms chemical terrorism, bioterrorism, and radiological terrorism have the same meanings as provided in Section 44-4-130.

HISTORY: 2002 Act No. 339, Section 28, eff July 2, 2002.






CHAPTER 10 - BOLL WEEVIL ERADICATION

SECTION 46-10-10. Short title.

This chapter may be cited as the "South Carolina Boll Weevil Eradication Act".

HISTORY: 1976 Act No. 649 Section 11.



SECTION 46-10-20. Definitions.

The following terms as used in this chapter shall mean:

(1) Commission: The State Crop Pest Commission, as designated by the Board of Trustees of Clemson University, or any officer or employee of the commission to whom authority to act in its stead has been or hereafter may be delegated.

(2) Pest: Anthonomus grandis Boheman, boll weevil in any stage of development.

(3) Host: Any plant or plant product upon which a pest is dependent for completion of any portion of its life cycle.

(4) Infested: Actually infested or infected with a pest or so exposed to infestation that it would be reasonable to believe that an infestation exists.

(5) Person: Any individual, corporation, company, society, association or other business entity.

(6) Move: To ship, offer for shipment, receive for transportation, carry or otherwise transport, move or allow to be moved.

(7) Regulated article: Any article of any character as described in the quarantine carrying or capable of carrying the plant pest against which the quarantine is directed.

(8) Certificate: A document issued or authorized by the commission indicating that a regulated article is not contaminated with a pest.

(9) Permit: A document issued or authorized by the commission to provide for the movement of regulated articles to restricted destinations for limited handling, utilization or processing.

(10) Commercial Cotton Producer: Any person who grew cotton and received direct income from the sale of the crop during the year preceding the referendum provided for in Section 46-10-120 as certified by the Agricultural Stabilization and Conservation Service of the United States Department of Agriculture.

(11) Director: The Director, Division of Regulatory and Public Service Programs, College of Agricultural Sciences, Clemson University.

(12) Division: The Division of Regulatory and Public Service Programs, College of Agricultural Sciences, Clemson University.

HISTORY: 1976 Act No. 649 Section 1; 1982 Act No. 281, Section 1; 1983 Act No. 36 Sections 1, 2.



SECTION 46-10-30. Administration of chapter; rules and regulations.

The commission shall administer the provisions of this chapter. The commission may assign functions provided for in this chapter to any unit of the commission and delegate any authority provided for in this chapter to any officer or employee thereof, to be exercised under its general supervision. The commission shall promulgate such rules and regulations as are necessary for the efficient execution of the provisions in this chapter.

This chapter is subject to all the provisions of the Administrative Procedures Act (Sections 1-23-10 et seq.).

HISTORY: 1976 Act No. 649 Section 2; 1983 Act No. 36 Section 3.



SECTION 46-10-40. Powers of commission.

The commission, either independently or in cooperation with counties or political subdivisions thereof, cities, towns, farmers' associations or similar organizations, individuals, federal agencies or agencies of other states, may carry out operations or measures to locate, suppress, control or eradicate, or to prevent or retard the spread of pests.

HISTORY: 1976 Act No. 649 Section 3; 1983 Act No. 36 Section 4.



SECTION 46-10-50. Quarantines; hearings and notice.

The commission may quarantine this State or any portion thereof when it shall determine that such action is necessary to prevent or retard the spread of a pest within or from this State and to quarantine any other state or portion thereof whenever it determines that a pest exists therein and that such action is necessary to prevent or retard its spread into this State. Before promulgating its determination that a quarantine is necessary, the commission shall, after due notice to interested parties, hold a public hearing under such rules as it shall promulgate, at which hearing any interested party may appear and be heard either in person or by attorney. The commission may impose a temporary quarantine for a period not to exceed ninety days during which time a public hearing, as provided herein, shall be held if it appears that a quarantine for more than the ninety-day period will be necessary to prevent or retard the spread of the pest. The commission shall give notice of the establishment of the quarantine in such newspapers in the quarantined area as it may select. The commission may limit the application of the quarantine to the infested portion of the quarantined area and appropriate environs, to be known as the regulated area and may without further hearing extend the regulated area to include additional portions of the quarantined area upon publication of a notice to that effect in such newspapers in the quarantined area as it may select or by direct written notice to those concerned.

Following establishment of the quarantine, no person shall move any regulated article described in the quarantine or move the pest against which the quarantine is established within, from, into or through this State contrary to regulations promulgated by the commission. Notice of the regulations shall be published in such newspapers in the quarantined area as the commission may select.

The regulations may restrict the movement of the pest and any regulated articles from the quarantined or regulated area in this State into or through other parts of this State or other states and from the quarantined or regulated area in other states into or through this State and shall impose such inspection, disinfection, certification or permit and other requirements as the commission deems necessary to effectuate the purposes of this chapter.

HISTORY: 1976 Act No. 649 Section 4.



SECTION 46-10-60. Additional powers of commission.

Whenever the commission finds any article that is infested or reasonably believed to be infested or a host or pest exists on any premises or is in transit in this State, it may, upon giving notice to the owner or his agent in possession thereof, seize, quarantine, treat or otherwise dispose of such pest, host or article in such manner as the commission deems necessary to suppress, control, eradicate or to prevent or retard the spread of a pest, or the commission may order such owner or agent to so treat or otherwise dispose of the pest, host or article. The owner of any property destroyed or ordered to be treated or otherwise disposed of under this section may, in an action against this State in the appropriate court for the county in which he resides or the property was located, recover just compensation for any property so destroyed or the reasonable costs of disposal of any property so ordered if he establishes that the property was not a pest, host or infested article.

HISTORY: 1976 Act No. 649 Section 5.



SECTION 46-10-70. Inspections.

To effectuate the purposes of this chapter, the commission may with a warrant or the consent of the owner make reasonable inspection of any premises in this State and any property therein or thereon and may without a warrant stop and inspect, in a reasonable manner, any means of conveyance moving within this State upon probable cause to believe it contains or carries any pest, host or other article subject to this chapter and may make any other reasonable inspection of any premises or means of conveyance for which, under the Constitution of the United States and the Constitution of this State, no warrant is required.

The courts of this State shall have authority to issue warrants for such inspections upon a showing by the commission that there is probable cause to believe that there exists in or on the property to be inspected a pest, host or other article subject to this chapter.

HISTORY: 1976 Act No. 649 Section 6.



SECTION 46-10-80. Cooperation with federal and adjacent state agencies.

(1) The commission may cooperate with any agency of the federal government in such operations and measures as is deemed necessary to suppress, control, eradicate or to prevent or retard the spread of any plant pest including the right to expend state funds on federal lands.

(2) The commission may cooperate with agencies of adjacent states in such operations and measures as it deems necessary to locate; to suppress, control or eradicate; or to prevent or retard the spread of any pest. The use of funds appropriated to carry out this chapter for operations in adjacent states must be approved in advance by the Governor or his designee.

HISTORY: 1976 Act No. 649 Section 7.



SECTION 46-10-85. Certification of cotton growers' organization; eligibility requirements; certifying resolution; revocation.

(A) The commission may certify a cotton growers' organization for the purpose of entering into agreements with the State of South Carolina, other states, and federal agencies as may be necessary to carry out the purposes of this chapter.

A cotton growers' organization may apply to the commission for certification. In order to be eligible for certification by the commission, an organization must demonstrate to the satisfaction of the commission that:

(1) It is a nonprofit organization and may qualify as a tax exempt organization under Section 501(a) of the Internal Revenue Code of 1954 [26 USC 501(a)];

(2) Membership in the organization is open to all cotton growers in this State;

(3) The organization has only one class of members with each member entitled to only one vote;

(4) The organization's board of directors is composed of five cotton growers from this State being appointed by the commission on recommendation of the Director, and in accordance with the grower organization's bylaws, for a one year term. Their successors shall be elected for two year terms by the members of the approved cotton growers' organization. The Director or his designee shall also serve on the board;

(5) All books and records of account and minutes of proceedings of the organization are available for inspection or audit by the Director or his representative at any reasonable time;

(6) Employees or agents of the growers' organization who handle funds of the organization are adequately bonded.

(B) Upon determination by the commission that the organization meets the requirements of subsection (A), the commission must adopt a resolution certifying the organization as the official boll weevil eradication organization.

The commission may certify only one organization but may revoke the certification of the organization if at any time the organization fails to meet the requirements of this chapter.

HISTORY: 1983 Act No. 36 Section 5.



SECTION 46-10-90. Treatment or destruction of cotton.

The commission or its authorized agent may destroy or in its discretion treat with pesticides, volunteer or other noncommercial cotton, and establish procedures by regulation for the purchase and destruction of commercial cotton when such action is deemed necessary to implement the purposes of this chapter.

HISTORY: 1976 Act No. 649 Section 8; 1983 Act No. 36 Section 6.



SECTION 46-10-100. Penalties.

(A) A person who violates Section 46-10-60 or who alters, forges, counterfeits, or uses without authority a certificate, a permit, or other document provided for in this chapter or in regulations of the commission is guilty of a misdemeanor and, upon conviction, must be fined not more than one thousand dollars or imprisoned not more than one year, or both, in the discretion of the court.

(B) A person who knowingly moves a regulated article into this State from a quarantined area of another state which has not been treated or handled under provisions of the quarantine and regulations in effect at the point of origin is guilty of a misdemeanor and, upon conviction, must be punished as in subsection (A).

HISTORY: 1976 Act No. 649 Section 9; 1983 Act No. 36 Section 7; 1985 Act No. 13, Section 1; 1991 Act No. 66, Section 1, eff May 22, 1991.



SECTION 46-10-110. Caution in use of pesticides or in eradication methods.

The commission shall use all means necessary to insure that the pesticides used or the methods employed to eradicate the pest will not harm organisms other than the pest habitating the treatment area or surrounding areas.

The commission may regulate the pasturage of livestock, entrance by unauthorized persons, and location of honey bee colonies in any quarantined area or in any field which has been or is to be treated with pesticides, or otherwise treated to cause the eradication of the pest.

Extreme caution shall be employed by the commission to guard against the spread of any harmful substances used in the eradication of the boll weevil to areas other than the treatment area.

HISTORY: 1976 Act No. 649 Section 10.



SECTION 46-10-120. Cotton producer referendum.

The Boll Weevil Eradication Program, as provided for under this chapter, must be implemented for a specified time determined by the commission if it determines that the federal government and the commercial cotton producers of this State, as determined by referendum conducted by the commission, shall cooperate and provide for the cost of carrying out the provisions of this chapter for the specified time. The cotton producer referendum must receive the favorable vote of two-thirds of the producers casting votes. All commercial cotton producers in South Carolina shall receive ballots and are eligible to vote.

Upon termination of the time specified in the last referendum, the commission shall establish an assessment, not to exceed ten dollars an acre, to cover suppression and containment costs on all cotton acreage within the eradication area as long as a containment program is necessary. This assessment and program duration is subject to change when petitioned by ten percent of the commercial cotton producers of this State.

HISTORY: 1982 Act No. 281, Section 2; 1985 Act No. 13, Section 2; 1988 Act No. 554, Section 1, eff May 29, 1988; 1990 Act No. 491, Section 3, eff May 29, 1990.



SECTION 46-10-130. Assessments and penalties against cotton growers.

(A) Each commercial cotton grower in this State is assessed an annual uniform fee determined by the commission not to exceed ten dollars an acre subject to change as provided in Section 46-10-120. The assessment must be utilized by the commission to carry out this chapter. The funds must be remitted promptly to the organization certified according to this chapter under terms and conditions the commission considers necessary to ensure that the assessments are used in a sound program of eradication or suppression of the boll weevil or other cotton pests. The certified organization shall provide to the division an annual audit of its accounts performed by a certified public accountant. The assessments collected by the commission under this chapter are not state funds.

(B) A cotton grower who fails to pay when due and upon reasonable notice an assessment levied under this chapter is subject to a penalty of not more than twenty-five dollars an acre, established in the commission regulations, in addition to the assessment.

(C) A cotton grower who fails to pay an assessment including penalties within fifteen days of notice of a penalty shall destroy cotton plants growing on his acreage which are subject to the assessment. Cotton plants not destroyed are a public nuisance. The director may apply to a court of competent jurisdiction to abate and prevent the nuisance. The director is not required to file a bond. Upon judgment and order of the court, the nuisance is condemned and must be destroyed in the manner it directs. This injunctive relief is available to the director in addition to and does not preclude other legal remedies.

(D) For a first delinquency, an assessment and penalties not paid by the cotton grower within thirty days of the notice of a penalty automatically operate as a lien upon crops growing upon the land, or otherwise in the possession, of the grower until the assessment and penalties are paid in full. For a subsequent delinquency or for an unsatisfied crop lien, an assessment and penalties not paid by the grower within thirty days of the notice of a penalty automatically operate as a lien upon the real property he owns. These liens are of equal dignity with liens for taxes in favor of the State. The director may issue executions for collection of assessments in the manner executions are issued for ad valorem property taxes due the State. Sheriffs and deputies, upon request of the director, shall levy and collect executions and return them to the director in the manner tax executions are levied and returned to county tax collectors and tax commissioners.

(E) The cotton grower is liable for court costs, fees, and other reasonable expenses incurred in the enforcement of this section.

HISTORY: 1982 Act No. 281, Section 2; 1983 Act No. 36 Section 8; 1985 Act No. 13, Section 3; 1988 Act No. 554, Section 2, eff May 29, 1988; 1989 Act No. 31, Section 1, eff March 31, 1989; 1990 Act No. 491, Section 4, eff May 29, 1990; 1991 Act No. 66, Section 2, eff May 22, 1991.






CHAPTER 11 - PEST CONTROL COMPACT

SECTION 46-11-10. Compact entered into and enacted into law; form.

The Pest Control Compact is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

PEST CONTROL COMPACT

Article I

Findings

The party states find that:

(a) In the absence of the higher degree of cooperation among them possible under this compact, the annual loss of approximately seven billion dollars from the depredations of pests is virtually certain to continue, if not to increase.

(b) Because of varying climatic, geographic and economic factors, each state may be affected differently by particular species of pests; but all states share the inability to protect themselves fully against those pests which present serious dangers to them.

(c) The migratory character of pest infestations makes it necessary for states, both adjacent to and distant from one another, to complement each other's activities when faced with conditions of infestation and reinfestation.

(d) While every state is seriously affected by a substantial number of pests, and every state is susceptible of infestation by many species of pests not now causing damage to its crop and plant life and products, the fact that relatively few species of pests present equal danger to or are of interest to all states makes the establishment and operation of an insurance fund, from which individual states may obtain financial support for pest control programs of benefit to them in other states and to which they may contribute in accordance with their relative interests, the most equitable means of financing cooperative pest eradication and control programs.

Article II

Definitions

As used in this compact, unless the context clearly requires a different construction:

(a) "State" means a state, territory or possession of the United States, the District of Columbia and the Commonwealth of Puerto Rico.

(b) "Requesting state" means a state which invokes the procedures of the compact to secure the undertaking or intensification of measures to control or eradicate one or more pests within one or more other states.

(c) "Responding state" means a state requested to undertake or intensify the measures referred to in subdivision (b) of this article.

(d) "Pest" means any invertebrate animal, pathogen, parasitic plant or similar or allied organism which can cause disease or damage in any crops, trees, shrubs, grasses or other plants of substantial value.

(e) "Insurance fund" means the Pest Control Insurance Fund established pursuant to this compact.

(f) "Governing board" means the administrators of this compact representing all of the party states when such administrators are acting as a body in pursuance of authority vested in them by this compact.

(g) "Executive committee" means the committee established pursuant to Article V (e) of this compact.

Article III

The Insurance Fund

There is hereby established the Pest Control Insurance Fund for the purpose of financing other than normal pest control operations which states may be called upon to engage in pursuant to this compact. The insurance fund shall contain moneys appropriated to it by the party states and any donations and grants accepted by it. All appropriations, except as conditioned by the rights and obligations of party states expressly set forth in this compact, shall be unconditional and may not be restricted by the appropriating state to use in the control of any specified pest or pests. Donations and grants may be conditional or unconditional, provided that the insurance fund shall not accept any donation or grant whose terms are inconsistent with any provision of this compact.

Article IV

The Insurance Fund, Internal Operations and Management

(a) The insurance fund shall be administered by a governing board and executive committee as hereinafter provided. The actions of the governing board and executive committee pursuant to this compact shall be deemed the actions of the insurance fund.

(b) The members of the governing board shall be entitled to one vote each on such board. No action of the governing board shall be binding unless taken at a meeting at which a majority of the total number of votes on the governing board is cast in favor thereof. Action of the governing board shall be only at a meeting at which a majority of the members is present.

(c) The insurance fund shall have a seal which may be employed as an official symbol and which may be affixed to documents and otherwise used as the governing board may provide.

(d) The governing board shall elect annually, from among its members, a chairman, a vice-chairman, a secretary and a treasurer. The chairman may not succeed himself. The governing board may appoint an executive director and fix his duties and his compensation, if any. Such executive director shall serve at the pleasure of the governing board. The governing board shall make provision for the bonding of such of the officers and employees of the insurance fund as may be appropriate.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director, or if there be no executive director, the chairman, in accordance with such procedures as the bylaws may provide, shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the insurance fund and shall fix the duties and compensation of such personnel. The governing board in its bylaws shall provide for the personnel policies and programs of the insurance fund.

(f) The insurance fund may borrow, accept or contract for the services of personnel from any state, the United States or any other governmental agency, or from any person, firm, association or corporation.

(g) The insurance fund may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the same. Any donation, gift or grant accepted by the governing board pursuant to this paragraph or services borrowed pursuant to paragraph (f) of this article shall be reported in the annual report of the insurance fund. Such report shall include the nature, amount and conditions, if any, of the donation, gift, grant or services borrowed and the identity of the donor or lender.

(h) The governing board shall adopt bylaws for the conduct of the business of the insurance fund and shall have the power to amend and rescind these bylaws. The insurance fund shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto with the appropriate agency or officer in each of the party states.

(i) The insurance fund annually shall make to the Governor and legislature of each party state a report covering its activities for the preceding year. The insurance fund may make such additional reports as it may deem desirable.

(j) In addition to the powers and duties specifically authorized and imposed, the insurance fund may do such other things as are necessary and incidental to the conduct of its affairs pursuant to this compact.

Article V

Compact and Insurance Fund Administration

(a) In each party state there shall be a compact administrator, who shall be selected and serve in such manner as the laws of his state may provide, and who shall:

1. Assist in the coordination of activities pursuant to the compact in his state; and

2. Represent his state on the governing board of the insurance fund.

(b) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the Federal Government, the United States may be represented on the governing board of the insurance fund by not to exceed three representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, but no such representative shall have a vote on the governing board or on the executive committee thereof.

(c) The governing board shall meet at least once each year for the purpose of determining policies and procedures in the administration of the insurance fund and, consistent with the provisions of the compact, supervising and giving direction to the expenditure of moneys from the insurance fund. Additional meetings of the governing board shall be held on call of the chairman, the executive committee or a majority of the membership of the governing board.

(d) At such times as it may be meeting, the governing board shall pass upon applications for assistance from the insurance fund and authorize disbursements therefrom. When the governing board is not in session, the executive committee thereof shall act as agent of the governing board, with full authority to act for it in passing upon such applications.

(e) The executive committee shall be composed of the chairman of the governing board and four additional members of the governing board chosen by it so that there shall be one member representing each of four geographic groupings of party states. The governing board shall make such geographic groupings. If there is representation of the United States on the governing board, one such representative may meet with the executive committee. The chairman of the governing board shall be chairman of the executive committee. No action of the executive committee shall be binding unless taken at a meeting at which at least four members of such committee are present and vote in favor thereof. Necessary expenses of each of the five members of the executive committee incurred in attending meetings of such committee, when not held at the same time and place as a meeting of the governing board, shall be charges against the insurance fund.

Article VI

Assistance and Reimbursement

(a) Each party state pledges to each other party state that it will employ its best efforts to eradicate, or control within the strictest practicable limits, any and all pests. It is recognized that performance of this responsibility involves:

1. The maintenance of pest control and eradication activities of interstate significance by a party state at a level that would be reasonable for its own protection in the absence of this compact.

2. The meeting of emergency outbreaks or infestations of interstate significance to no less an extent than would have been done in the absence of this compact.

(b) Whenever a party state is threatened by a pest not present within its borders but present within another party state, or whenever a party state is undertaking or engaged in activities for the control or eradication of a pest or pests, and finds that such activities are or would be impracticable or substantially more difficult of success by reason of failure of another party state to cope with infestation or threatened infestation, that state may request the governing board to authorize expenditures from the insurance fund for eradication or control measures to be taken by one or more of such other party states at a level sufficient to prevent, or to reduce to the greatest practicable extent, infestation or reinfestation of the requesting state. Upon such authorization the responding state or states shall take or increase such eradication or control measures as may be warranted. A responding state shall use moneys made available from the insurance fund expeditiously and efficiently to assist in affording the protection requested.

(c) In order to apply for expenditures from the insurance fund, a requesting state shall submit the following in writing:

1. A detailed statement of the circumstances which occasion the request for the invoking of the compact.

2. Evidence that the pest on account of whose eradication or control assistance is requested constitutes a danger to an agricultural or forest crop, product, tree, shrub, grass or other plant having a substantial value to the requesting state.

3. A statement of the extent of the present and projected program of the requesting state and its subdivisions, including full information as to the legal authority for the conduct of such program or programs and the expenditures being made or budgeted therefor, in connection with the eradication, control or prevention of introduction of the pest concerned.

4. Proof that the expenditures being made or budgeted as detailed in item 3 do not constitute a reduction of the effort for the control or eradication of the pest concerned or, if there is a reduction, the reasons why the level of program detailed in item 3 constitutes a normal level of pest control activity.

5. A declaration as to whether, to the best of its knowledge and belief, the conditions which in its view occasion the invoking of the compact in the particular instance can be abated by a program undertaken with the aid of moneys from the insurance fund in one year or less, or whether the request is for an installment in a program which is likely to continue for a longer period of time.

6. Such other information as the governing board may require consistent with the provisions of this compact.

(d) The governing board or executive committee shall give due notice of any meeting at which an application for assistance from the insurance fund is to be considered. Such notice shall be given to the compact administrator of each party state and to such other officers and agencies as may be designated by the laws of the party states. The requesting state and any other party state shall be entitled to be represented and present evidence and argument at such meeting.

(e) Upon the submission as required by paragraph (c) of this article and such other information as it may have or acquire, and upon determining that an expenditure of funds is within the purposes of this compact and justified thereby, the governing board or executive committee shall authorize support of the program. The governing board or the executive committee may meet at any time or place for the purpose of receiving and considering an application. Any and all determinations of the governing board or executive committee, with respect to an application, together with the reasons therefor shall be recorded and subscribed in such manner as to show and preserve the votes of the individual members thereof.

(f) A requesting state which is dissatisfied with a determination of the executive committee shall, upon notice in writing given within twenty days of the determination with which it is dissatisfied, be entitled to receive a review thereof at the next meeting of the governing board. Determinations of the executive committee shall be reviewable only by the governing board at one of its regular meetings, or at a special meeting held in such manner as the governing board may authorize.

(g) Responding states required to undertake or increase measures pursuant to this compact may receive moneys from the insurance fund, either at the time or times when such state incurs expenditures on account of such measures, or as reimbursement for expenses incurred and chargeable to the insurance fund. The governing board shall adopt and, from time to time, may amend or revise procedures for submission of claims upon it and for payment thereof.

(h) Before authorizing the expenditure of moneys from the insurance fund pursuant to an application of a requesting state, the insurance fund shall ascertain the extent and nature of any timely assistance or participation which may be available from the federal government and shall request the appropriate agency or agencies of the federal government for such assistance and participation.

(i) The insurance fund may negotiate and execute a memorandum of understanding or other appropriate instrument defining the extent and degree of assistance or participation between and among the insurance fund, cooperating federal agencies, states and any other entities concerned.

Article VII

Advisory and Technical Committees

The governing board may establish advisory and technical committees composed of state, local and Federal officials, and private persons to advise it with respect to any one or more of its functions. Any such advisory or technical committee, or any member or members thereof may meet with and participate in its deliberations. Upon request of the governing board or executive committee, an advisory or technical committee may furnish information and recommendations with respect to any application for assistance from the insurance fund being considered by such board or committee and the board or committee may receive and consider the same; provided, that any participant in a meeting of the governing board or executive committee held pursuant to Article VI (d) of this compact shall be entitled to know the substance of any such information and recommendations, at the time of the meeting if made prior thereto or as a part thereof or, if made thereafter, no later than the time at which the governing board or executive committee makes its disposition of the application.

Article VIII

Relations with Nonparty Jurisdictions

(a) A party state may make application for assistance from the insurance fund in respect of a pest in a nonparty state. Such application shall be considered and disposed of by the governing board or executive committee in the same manner as an application with respect to a pest within a party state, except as provided in this article.

(b) At or in connection with any meeting of the governing board or executive committee held pursuant to Article VI (d) of this compact, a nonparty state shall be entitled to appear, participate and receive information only to such extent as the governing board or executive committee may provide. A nonparty state shall not be entitled to review of any determination made by the executive committee.

(c) The governing board or executive committee shall authorize expenditures from the insurance fund to be made in a nonparty state only after determining that the conditions in such state and the value of such expenditures to the party states as a whole justify them. The governing board or executive committee may set any conditions which it deems appropriate with respect to the expenditures of moneys from the insurance fund in a nonparty state and may enter into such agreement or agreements with nonparty states and other jurisdictions or entities as it may deem necessary or appropriate to protect the interests of the insurance fund with respect to expenditures and activities outside of party states.

Article IX

Finance

(a) The insurance fund shall submit to the executive head or designated officer or officers of each party state a budget for the insurance fund for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b) Each of the budgets shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states. The requests for appropriations shall be apportioned among the party states as follows: one tenth of the budget in equal shares and the remainder in proportion to the value of agricultural and forest crops and products, excluding animals and animal products, produced in each party state. In determining the value of such crops and products, the insurance fund may employ such source or sources of information as in its judgment present the most equitable and accurate comparisons among the party states. Each of the budgets and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of products.

(c) The financial assets of the insurance fund shall be maintained in two accounts to be designated respectively as the "operating account" and the "claims account." The operating account shall consist only of those assets necessary for the administration of the insurance fund during the next ensuing two-year period. The claims account shall contain all moneys not included in the operating account and shall not exceed the amount reasonably estimated to be sufficient to pay all legitimate claims on the insurance fund for a period of three years. At any time when the claims account has reached its maximum limit or would reach its maximum limit by the addition of moneys requested for appropriation by the party states, the governing board shall reduce its budget requests on a pro rata basis in such manner as to keep the claims account within such maximum limit. Any moneys in the claims account by virtue of conditional donations, grants or gifts shall be included in calculations made pursuant to this paragraph only to the extent that such moneys are available to meet demands arising out of claims.

(d) The insurance fund shall not pledge the credit of any party state. The insurance fund may meet any of its obligations in whole or in part with moneys available to it under Article IV (g) of this compact, provided that the governing board takes specific action setting aside such moneys prior to incurring any obligation to be met in whole or in part in such manner. Except where the insurance fund makes use of moneys available to it under Article IV (g) hereof, the insurance fund shall not incur any obligation prior to the allotment of moneys by the party states adequate to meet the same.

(e) The insurance fund shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the insurance fund shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the insurance fund shall be audited yearly by a certified or licensed public accountant and a report of the audit shall be included in and become a part of the annual report of the insurance fund.

(f) The accounts of the insurance fund shall be open at any reasonable time for inspection by any duly authorized officers of the party states and by any persons authorized by the insurance fund.

Article X

Entry Into Force and Withdrawal

(a) This compact shall enter into force when enacted into law by any five or more states. Thereafter, this compact shall become effective to any other party state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until two years after the executive head of the withdrawing state has given notice in writing of the withdrawal to the executive heads of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

Article XI

Construction and Severability

This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of the compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating herein, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the state affected as to all severable matters.

HISTORY: 1962 Code Section 3-191; 1971 (57) 459.



SECTION 46-11-20. Cooperation of State departments, agencies and officers with insurance fund.

Consistent with law and within available appropriations, the departments, agencies and officers of this State may cooperate with the insurance fund established by the Pest Control Compact.

HISTORY: 1962 Code Section 3-192; 1971 (57) 459.



SECTION 46-11-30. Copies of bylaws and amendments to be filed with Commissioner.

Pursuant to Article IV (h) of the compact, copies of bylaws and amendments thereto shall be filed with the Commissioner of Agriculture.

HISTORY: 1962 Code Section 3-193; 1971 (57) 459.



SECTION 46-11-40. Compact to be administered by Commissioner.

The compact administrator for this State shall be the Commissioner of Agriculture. The duties of the compact administrator shall be deemed a regular part of the duties of his office.

HISTORY: 1962 Code Section 3-194; 1971 (57) 459.



SECTION 46-11-50. Requests or applications from insurance fund.

Within the meaning of Article VI (b) or VIII (a), a request or application from the insurance fund may be made by the Commissioner of Agriculture whenever in his judgment the conditions qualifying this State for such assistance exist and it would be in the best interest of this State to make such request.

HISTORY: 1962 Code Section 3-195; 1971 (57) 459.



SECTION 46-11-60. Crediting amount of payments to State under compact.

The department, agency or officer expending or becoming liable for an expenditure on account of a control or eradication program undertaken or intensified pursuant to the compact shall have credited to his account in the state treasury the amount or amounts of any payments made to this State to defray the cost of such program, or any part thereof, or as reimbursement thereof.

HISTORY: 1962 Code Section 3-196; 1971 (57) 459.



SECTION 46-11-70. "Executive head" defined.

As used in the compact, with reference to this State, the term "executive head" shall mean the Governor.

HISTORY: 1962 Code Section 3-197; 1971 (57) 459.






CHAPTER 13 - PESTICIDE CONTROL ACT

SECTION 46-13-10. Short title; administration.

This chapter may be cited as the "South Carolina Pesticide Control Act" and must be administered by the State Crop Pest Commission.

HISTORY: 1975 (59) 284; 1979 Act No. 180 Section 1; 1992 Act No. 467, Section 5, eff July 1, 1992.



SECTION 46-13-20. Definitions.

For purposes of this chapter:

A. The term "active ingredient" means:

(1) in the case of a pesticide other than a plant regulator, defoliant, or desiccant, an ingredient which will prevent, destroy, repel, or mitigate any pest;

(2) in the case of a plant regulator, an ingredient which, through physiological action, will accelerate or retard the rate of growth or rate of maturation or otherwise alter the behavior of plants or the product thereof;

(3) in the case of a defoliant, an ingredient which will cause the leaves or foliage to drop from a plant; and

(4) in the case of a desiccant, an ingredient which will artificially accelerate the drying of plant tissue.

B. The term "administrator" means the Administrator of the United States Environmental Protection Agency.

C. The term "adulterated" applies to any pesticide if:

(1) its strength or purity falls below the professed standard or quality as expressed on its labeling under which it is sold;

(2) any substance has been substituted wholly or in part for the pesticide; or

(3) any valuable constituent of the pesticide has been wholly or in part abstracted.

D. The term "animal" means all vertebrate and invertebrate species, including but not limited to man and other mammals, birds, fish, and shellfish.

E. "Antidote" means a practical treatment in case of poisoning and includes first-aid treatment.

F. "Committee" means the Pesticide Advisory Committee.

G. (1) The term "certified Applicator" means any individual who is certified by the Director as being competent to use or supervise the use of any pesticide which is classified for restricted use.

(2) The term "private applicator" means a person who uses or supervises the use of any pesticide which is classified for restricted use for purposes of producing any agricultural commodity, including forestry products, on property owned or rented by him or his employer or (if applied without compensation other than trading of personal services between producers of agricultural commodities) on the property of another person.

(3) The term "commercial applicator" means a person engaged in the business of using or supervising the use of any restricted use pesticide on the property of another.

(4) The term "noncommercial applicator" means a person (including officials or employees of federal, state or local government) who uses or supervises the use of any restricted use pesticide who is not a private applicator (whether or not he is a private applicator with respect to some uses) or a commercial applicator.

H. "Defoliant" means any substance or mixture of substances intended for causing the leaves or foliage to drop from a plant, with or without causing abscission.

I. "Desiccant" means any substance or mixture of substances intended for artificially accelerating the drying of plant tissue.

J. "Device" means any instrument or contrivance containing or integrally associated with a pesticide, but not including equipment used for the application of pesticides when sold separately therefrom.

K. "Director" means the Director of the Division of Regulatory and Public Service Programs, College of Agricultural Sciences, Clemson University.

L. "Disinfectant" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any virus, bacteria or other microorganisms (except viruses, bacteria or other microorganisms on or in living man or other living animals).

M. "Environment" includes water, air, land, and all plants and man and other animals living therein, and the interrelationships which exist among these.

N. "Equipment" means any type of ground, water or aerial equipment or contrivance using motorized, mechanical or pressurized power and used to apply any pesticide on land and anything that may be growing, habitating or stored on or in such land, but shall not include any pressurized hand sized household apparatus used to apply any pesticide or any equipment or contrivance of which the person who is applying the pesticide is the source of power or energy in making such pesticide application.

O. "Establishment" means any place where a pesticide or device is produced or held, for sale or distribution.

P. "Fungus" means any non-chlorophyll-bearing thallophyte (that is, any non-chlorophyll-bearing plant of a lower order than mosses and liverworts) as for example, rust, smut, mildew, mold, yeast and bacteria, except those on or in living man or other living animals, and except those on or in processed food, beverages, or pharmaceuticals.

Q. "Fungicide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any fungus.

R. "Herbicide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any weed or shrub.

S. "Imminent hazard" means a situation which exists when the continued use of a pesticide during the time required for cancellation proceedings would be likely to result in unreasonable adverse effects on the environment or will involve unreasonable hazard to the survival of a species declared endangered by the Secretary of the Interior under Public Law 91-135.

T. "Inert ingredient" means an ingredient which is not active.

U. "Ingredient statement" means a statement which contains:

(1) the name and percentage of each active ingredient, and the total percentage of all inert ingredients, in the pesticide; and

(2) if the pesticide contains arsenic in any form, a statement of the percentages of total and water soluble arsenic, calculated as elemental arsenic.

V. "Insect" means any of the numerous small invertebrate animals generally having the body more or less obviously segmented, for the most part belonging to the Class Insecta, comprising six-legged, usually winged forms, as for example, beetles, bugs, bees, flies, and to other allied classes of arthropods whose members are wingless and usually have more than six legs, as for example, spiders, mites, ticks, centipedes, and wood lice.

W. "Insecticide" means any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any insects which may be present in any environment whatsoever.

X. (1) The term "label" means the written, printed or graphic matter on, or attached to, the pesticide or device or any of its containers or wrappers.

(2) The term "labeling" means all labels and all other written, printed, or graphic matter:

(a) accompanying the pesticide or device at any time; or

(b) to which reference is made on the label or in literature accompanying the pesticide or device, except to current official publications of the Environmental Protection Agency, the United States Departments of Agriculture and Interior, The Department of Health, Education and Welfare, state experiment stations, state agricultural colleges, and other similar federal or state institutions or agencies authorized by law to conduct research in the field of pesticides.

Y. The term "misbranded" shall apply:

(1) To any pesticide or device subject to this chapter:

(a) If its labeling bears any statement, design, or graphic representation relative thereto or to its ingredients which is false or misleading;

(b) If it is contained in a package or other container which does not conform to the standards established by the Administrator pursuant to Section 25(c)(3) of Public Law 92-516;

(c) If it is an imitation of or is distributed under the name of another pesticide or device without disclosure;

(d) If any word, statement, or other information, required by this chapter or regulations adopted thereunder to appear on the label or labeling, is not prominently placed thereon with such conspicuousness (as compared with other words, statements, designs, or graphic matter in the labeling), and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

(2) To any pesticide:

(a) If its labeling bears any reference to registration under the provisions of this chapter unless such reference be required by regulations under this chapter;

(b) If the labeling does not contain a statement of the use classification under which the product is registered;

(c) If the label does not bear:

(i) Name, brand or trademark under which the pesticide is distributed;

(ii) An ingredient statement on that part of the immediate container and on the outside container or wrapper, if there be one, through which the ingredient statement on the immediate container cannot be clearly read, of the retail package which is presented or displayed under customary conditions of purchase; provided, that the Director may permit the ingredient statement to appear prominently on some other part of the container, if the size or form of the container makes it impracticable to place it on the part of the retail package which is presented or displayed under customary conditions of purchase;

(iii) Directions for use which are necessary for effecting the purpose for which the product is intended and if complied with adequate for the protection of health and the environment;

(iv) A warning or caution statement which may be necessary and which, if complied with, would be adequate to protect the health and environment;

(v) The net weight or measure of the contents subject to the provisions of Chapter 9 of Title 39 of the 1976 Code;

(vi) The name and address of the manufacturer, registrant or person for whom manufactured; and

(vii) The registration number assigned to each establishment in which it was produced if required by regulations under this chapter.

(d) If that pesticide contains any substance or substances in quantities highly toxic to man, determined, as provided by Section 46-13-30, unless the label bears, in addition to any other matter required by this chapter:

(i) The skull and crossbones;

(ii) The word "POISON" in red prominently displayed on a background of distinctly contrasting color; and

(iii) A statement of an antidote or practical treatment (first aid or otherwise) in case of poisoning by the pesticide.

(e) If the pesticide container does not bear a label or if the label does not contain all the information required by this chapter or the regulations adopted under this chapter.

Z. "Nematode" means invertebrate animals of the Phylum Nemathelminthes and Class Nematoda, that is, unsegmented round worms with elongated, fusiform, or sac-like bodies covered with cuticle, and inhabiting soil, water, plants, or plant parts; may also be called nemas or eelworms."

AA. "Nematicide" means any substance intended for preventing, destroying, repelling or mitigating nematodes, other worms, or any other invertebrates which are destructive, constitute a liability, and may be classified as pests.

BB. "Person" means any individual, partnership, association, fiduciary, corporation, or any organized group of persons whether incorporated or not.

CC. "Pest" means (a) any insect, snail, slug, rodent, nematode, fungus, weed, or (b) any other form of terrestrial or aquatic plant or animal life or virus, bacteria, or other microorganism (except viruses, bacteria, or other microorganisms on or in living man or other living animals) which the Director declares to be a pest.

DD. "Pesticide" means (a) any substance or mixture of substances intended for preventing, destroying, repelling, or mitigating any pest, (b) any substance or mixture of substances intended for use as a plant regulator, defoliant, or desiccant.

EE. "Pesticide dealer" means any person who is engaged in the business of distributing, selling, offering for sale, or holding for sale pesticides classified for restricted uses for distribution directly to users. The term "pesticide dealer" does not include:

(1) Persons whose sales of pesticides are limited to pesticides which are not restricted use pesticides; or

(2) Practicing veterinarians and physicians who prescribe, dispense, or use pesticides in the performance of their professional services.

FF. "Plant regulator" means any substance or mixture of substances, intended, through physiological action, for accelerating or retarding the rate of growth or rate of maturation, or for otherwise altering the behavior of plants or the products thereof, but shall not include substances to the extent that they are intended as plant nutrients, trace elements, nutritional chemicals, plant inoculants, or soil amendments. Also the term "plant regulator" shall not be required to include any of such of those nutritional mixtures or soil amendments as are commonly known as vitamin-hormone horticultural products, intended for improvement, maintenance, survival, health, and propagation of plants, and as are not for pest destruction and are nontoxic, nonpoisonous in the undiluted packaged concentration.

GG. "Producer" means the person who manufactures, prepares, compounds, propagates, or processes any pesticide or device.

HH. "Produce" means to manufacture, prepare, compound, propagate or process any pesticide or device.

II. "Protect health and the environment" and "protection of health and the environment" mean protection against any unreasonable adverse effects on the environment.

JJ. "Public Law 92-516" means the Federal Environmental Pesticide Control Act of 1972 which amended the Federal Insecticide, Fungicide, and Rodenticide Act of 1947.

KK. "Registrant" means a person who has registered any pesticide pursuant to the provisions of this chapter.

LL. The term "registration" includes reregistration.

MM. "Restricted use pesticide" means any pesticide or pesticide use classified for restricted use by the administrator or the director.

NN. "Unreasonable Adverse Effects on the Environment" means any unreasonable risk to man or the environment, taking into account the economic, social and environmental costs and benefits of the use of any pesticide.

OO. "Under the Direct Supervision of a Certified Applicator". Unless otherwise prescribed by its labeling, a pesticide shall be considered to be applied under the direct supervision of a certified applicator if it is applied by a competent person acting under the instructions and control of a certified applicator who is available if and when needed, even though such certified applicator is not physically present at the time and place the pesticide is applied.

PP. "Weed" means any plant which grows where not wanted.

HISTORY: 1975 (59) 284; 1979 Act No. 180 Section 2.



SECTION 46-13-30. Duties delegated to Director.

A. The Commission shall delegate the duties provided in this chapter to the Director, and the Director is authorized after due notice and opportunity for a hearing:

(1) To declare as a pest any form of plant or animal life (except virus, bacteria, or other microorganisms on or in living man or other living animals) which is injurious to man, desirable animals, desirable plants, and land; and

(2) To determine which pesticides are highly toxic to man and shall, in making this determination, be guided by the federal definition of highly toxic, as defined in Title 40, Code of Federal Regulations 162.8 as issued or hereafter amended;

(3) To determine which pesticides, and the quantities of substances contained in pesticides, which are injurious to the environment, and shall be guided by the Environmental Protection Agency regulations in this determination; and

(4) To prescribe regulations requiring any pesticide to be colored or discolored if he determines that such requirement is feasible and is necessary for the protection of health and the environment.

B. The Director is responsible, after due notice and a public hearing, to make appropriate regulations for carrying out the provisions of this chapter, including but not limited to regulations providing for:

(1) The collection, examination, and reporting of samples of pesticides or devices;

(2) The safe handling, storage, display, and distribution of pesticides and their containers;

(3) Restricting or prohibiting the use of certain types of containers or packages for specific pesticides. These restrictions may apply to type of construction, strength, and size to alleviate danger of spillage, breakage, or misuse and shall be guided by federal regulations concerning pesticide containers;

(4) Labeling requirements of all pesticides required to be registered under provisions of this chapter;

(5) The labeling of devices;

(6) Adopting lists of restricted use pesticides for the State or for designated areas areas within the State if it is determined that such pesticides may require regulations restricting or prohibiting their distribution or use. The regulations may include the time and conditions of distribution or use of such restricted use pesticides; provided, that all persons may be required to maintain records as to the use of all, restricted use pesticides. The Director shall be guided by the Environmental Protection Agency regulations in adopting these lists.

C. In issuing such regulations, consideration shall be given to pertinent research findings and recommendations of other agencies of this State, the federal government, or other reliable sources and may by regulation require that notice of a proposed application of a restricted use pesticide be given to landowners adjoining the property to be treated or in the immediate vicinity thereof, if he finds that such notice is necessary to carry out the purpose of this chapter.

D. For the purpose of uniformity of requirements between the states and the federal government, and to avoid confusion endangering the environment, the Director may, after a public hearing, adopt regulations in conformity with the primary pesticide standards, particularly as to labeling, registration requirements, and restricted use pesticides as established by the Environmental Protection Agency or other federal or state agencies.

E. The Director may issue experimental use permits under the terms and conditions established by Section 5, Public Law 92-516.

F. The Director may provide for registration of pesticides formulated for distribution and use within the State to meet special local needs, pursuant to the terms and conditions specified in Section 24, Public Law 92-516.

HISTORY: 1975 (59) 284; 1979 Act No. 180 Section 3; 1992 Act No. 467, Section 6, eff July 1, 1992.



SECTION 46-13-40. Registration of pesticides and devices.

(A) Every pesticide or device which is distributed within this State or delivered for transportation or transported in intrastate commerce or between points within this State through a point outside this State must be registered subject to this chapter. Sections 46-13-170 and 46-13-200 provide enforcement procedures. The registration must be renewed annually before September first.

(1) Products which have the same formula and are manufactured by the same person, the labeling of which contains the same claims and the labels of which bear a designation identifying the product as the same pesticide, may be registered as a single pesticide. Additional names and labels must be added by supplemental statements during the current period of registration. The foregoing applies if the manufacturer is also the distributor. Products manufactured by one person for distribution by another and labeled as the distributor's products must be treated as separate products from those marketed as the manufacturer's products.

(2) A change in the labeling or formulas of a pesticide may be made within the current period of registration without requiring a registration of the product. Notwithstanding other provisions of this section, registration is not required for a pesticide shipped from one plant within this State to another plant within this State operated by the same person.

(3) Registration is not required if the pesticide is distributed under the provisions of an experimental use permit issued under Section 46-13-30(E) or an experimental use permit issued by the Environmental Protection Agency.

(B) The applicant for registration shall file a statement with the director which must include:

(1) the name and address of the applicant and the name and address of the person whose name will appear on the label, if other than the applicant's;

(2) the name of the pesticide;

(3) a complete copy or facsimile of the labeling accompanying the pesticide and a statement of all claims to be made for it, including the directions for use;

(4) the use classification as provided in the Federal Insecticide, Fungicide, and Rodenticide Act when required by regulations under that act.

(C) The director, when he considers it necessary, may require the submission of the complete formula of a pesticide including the active and inert ingredients.

(D) The director may require a full description of the tests made and the results upon which the claims are based on a pesticide not registered federally or on a pesticide on which restrictions are being considered. For a renewal of registration, a statement is required only with respect to information which is different from that furnished when the pesticide was registered or last reregistered.

(E) The director may prescribe other necessary information by regulation.

(F) The applicant desiring to register a pesticide shall pay an annual registration fee in accordance with the provisions of Section 46-13-45. Registrations expire on August thirty-first each year.

(G) Registration approved by the director and in effect on the thirty-first day of August for which a renewal application has been made and the proper fee paid continues in effect until the director notifies the applicant that the registration has been renewed or otherwise denied in accord with this section. Forms for reregistration must be mailed to registrants at least thirty days before the due date.

(H) If the renewal of a pesticide registration is not filed before September first of any one year, an additional fee of twenty-five dollars for each label must be assessed and added to the original fee and paid by the applicant before the registration renewal for that pesticide may be issued. The payment of the additional fee is not a bar to prosecution for doing business without proper registry.

(I) If it appears to the director that the composition of the pesticide is such as to warrant the proposed claims for it and if the pesticide and its labeling and other material required to be submitted comply with the requirements of this chapter and if approved and registered by the Environmental Protection Agency under Public Law 92-516, the product must be registered.

(J) The director shall publish an annual report of the results of analyses based on official samples as compared with the analyses guaranteed and information concerning the distribution of pesticides. Individual distribution information is not a public record.

(K)(1) In submitting data required by this chapter, the applicant may:

(a) clearly mark portions which in his opinion are trade secrets or commercial or financial information;

(b) submit the marked material separately from other material required to be submitted under this chapter.

(2) Notwithstanding other provisions of this chapter, the director may not make public information which in his judgment contains or relates to trade secrets or commercial or financial information obtained from a person and privileged or confidential, except when necessary to carry out this chapter, information relating to formulas of products acquired by authorization of this chapter may be revealed to a state or federal agency consulted.

(3) If the director proposes to release for inspection information which the applicant or registrant believes to be protected from disclosure under item (2), he shall notify the applicant or registrant, in writing, by certified mail. The director may not make the data available for inspection until thirty days after receipt of the notice by the applicant or registrant. During this period the applicant or registrant may institute an action in appropriate court for a declaratory judgment as to whether the information is subject to protection under item (2).

HISTORY: 1975 (59) 284; 1979 Act No. 180 Section 4; 1992 Act No. 467, Section 1, eff July 1, 1992; 1996 Act No. 325, Section 2, eff upon approval (became law without the Governor's signature on May 21, 1996).



SECTION 46-13-45. Pesticide registration fees; classes of fees.

There are two classes of pesticide registration fees as follows:

(1) Basic. All pesticide products are classified as basic pesticides, solely for determination of the annual registration fee. The classification may not affect a pesticide's state or federal classification as a general use pesticide or a restricted use pesticide. All registrants shall pay an annual basic registration fee of one hundred seventy-five dollars for each product registered. This fee may not be increased except by an act passed by the General Assembly other than the annual appropriations bill. This fee must be used to support the general regulatory enforcement and education programs of the Division of Regulatory and Public Service.

(2)(a) Special. In instances where identifiable types of pesticides require regulatory activities exceeding those provided by the general regulatory program, the director in consultation with pesticide registrants shall prepare and submit to the legislature a report containing:

(i) the identity of the particular types of pesticides and a listing of such pesticides which warrant special regulatory activity;

(ii) an evaluation and explanation of the special regulatory activity necessary, the approximate duration, and the costs of implementing and maintaining this activity;

(iii) a recommendation of the appropriate allocation of these costs; and

(iv) a recommendation of a special registration fee to collect the necessary amount to be paid by the registrants to fund the special regulatory activity.

(b) All special fees collected must be devoted exclusively to the special regulatory activities for which they were established and are not subject to any direct or indirect charges, costs, or assessments by any state agency. Special fees must be terminated when the special regulatory activities which these fees support are no longer required.

HISTORY: 1996 Act No. 325, Section 1, eff upon approval (became law without the Governor's signature on May 21, 1996); 2005 Act No. 91, Section 1, eff May 26, 2005.



SECTION 46-13-50. Licensing of pesticide dealers.

A. (1) After October 21, 1976, no person shall act in the capacity of a pesticide dealer, or shall engage or offer to engage in the business of, advertise as, or assume to act as a pesticide dealer unless he is licensed annually as provided in this chapter. A separate license and fee shall be obtained for each establishment from which restricted use pesticides are distributed, sold, held for sale, or offered for sale directly to the user or for resale.

(2) Applications for a pesticide dealer license shall be in the form and shall contain the information prescribed by the director. Each initial application shall be accompanied by a fee of fifty dollars; additional license for applicants at the same location shall be ten dollars per applicant. All licenses issued under this chapter shall expire on December thirty-first of the year for which they are issued.

(3) The license for a pesticide dealer may be renewed annually upon application to the director accompanied by a fee of fifty dollars for each license, on or before the first day of January of the calendar year for which the license is issued.

(4) Every licensed pesticide dealer who changes his address or place of business shall notify the director within ten days.

(5) The director shall issue to each applicant that satisfies the requirements of this chapter a license which entitles the applicant to conduct the business described in the application for the calendar year for which the license is issued, unless the license is sooner revoked or suspended.

(6) If an application for renewal of a pesticide dealer license is not filed on or prior to January first of any one year an additional fee of twenty-five percent of the original fee shall be assessed and added to the original fee and shall be paid by the applicant before the renewal license shall be issued; provided, that such additional fee shall not apply if the applicant furnishes an affidavit that he has not operated as a licensed pesticide dealer subsequent to the expiration of his prior license.

B. (1) An applicant for a license must present evidence satisfactory to the Director concerning his qualifications for such license. Each applicant for an original license must demonstrate upon written, or written and oral, examination to be prescribed by the Director his knowledge of pesticides, their usefulness and their hazards, his competence as a pesticide dealer; and his knowledge of the laws and regulations governing the use and sale of pesticides.

(2) The Director shall by regulation designate what persons or class of persons shall be required to pass the examination in the case of a pesticide dealer operating more than one location, and in the case of an applicant that is a corporation, governmental unit or agency, or other organized group.

C. (1) Every licensed pesticide dealer shall submit to the Director with each application for an original or renewal license, and at such other times as the Director may prescribe, the names of all persons employed by him who sell or recommend restricted-use pesticides.

(2) Each pesticide dealer shall be responsible for the actions of every person who acts as his employee or agent in the solicitation or sale of pesticides, and in all claims and recommendations for use of application of pesticides.

(3) Provisions of this section shall not apply to a licensed pesticide applicator who sells pesticides only as an integral part of his pesticide application service when such pesticides are dispensed only through equipment used for such pesticide application; or any federal, state, county, or municipal agency which provides pesticides only for its own programs.

D. The Director shall prescribe regulations requiring pesticide dealers to maintain such records with respect to their operations as necessary for the effective enforcement of this chapter.

After an opportunity for a hearing, the Director may require additional information to be included in these records.

E. No person shall sell a restricted use pesticide to an establishment in South Carolina from which such pesticides are sold, distributed, held for sale, or offered for sale unless the establishment is licensed as provided in this chapter.

HISTORY: 1975 (59) 284; 1979 Act No. 180 Sections 5-7; 2008 Act No. 353, Section 2, Pt 30A.4, eff July 1, 2008.



SECTION 46-13-55. Regulation of structural pest control activity.

Structural pest control activity must be regulated by the director in accordance with this chapter and the regulations promulgated by its authority. The director may promulgate the necessary regulations relating to structural pest control activity.

HISTORY: 1989 Act No. 155, Section 1, eff June 6, 1989.



SECTION 46-13-60. Standards for certification of pesticide applicators; applicators' licenses.

The director may prescribe standards for the certification of applicators of pesticides. The standards must conform with the standards for certification as specified by Section 4, Public Law 92-516. The standards for certification of private applicators of restricted use pesticides do not become effective except as becomes necessary under Section 4, Public Law 92-516 and the resulting regulations established under that law.

(1) Private applicators:

(a) No "private applicator" may use or supervise the use of a "restricted use pesticide" which is restricted to use by "certified applicators" without that private applicator first complying with the certification requirements necessary to prevent unreasonable adverse effects on the environment, including injury to the applicator or other persons, for that specific pesticide use.

(b) Certification standards to determine the individual's competency with respect to the use of the pesticide or class of pesticides the private applicator is to be certified to use must be promulgated by the director.

(i) To be certified as a private applicator to use "restricted use pesticides" (categorized for this examination requirement) the applicant is required to pass a written or oral examination or otherwise demonstrate his competency with respect to the use of the pesticide or category of pesticides covered by his certification before purchase and use of the product.

(ii) Applications for a private applicator's license must be in the form and must contain the information prescribed by the director. Each application must be accompanied by a fee equaling two dollars a valid year. All licenses issued under this chapter expire on December thirty-first of the year that the license is dated to expire.

(iii) Private applicator licenses, issued by the director, are valid for a period as prescribed by the director in regulations. The director may renew a private applicator license without reexamination. The director by regulation shall establish provisions, which do not include reexamination unless required to do so by federal law, to ensure that private applicators continue to meet the requirements of changing technology and to ensure a continuing level of competence and ability to use pesticides safely and properly.

(iv) If the director does not issue or renew a private applicator's license, he shall inform the applicant in writing of the reasons therefor. The applicant is eligible for reexamination after thirty days.

(2) Other applicators:

(a) Application for a license must be made in writing to the director on a designated form obtained from the director's office. Each application for a license must contain information regarding the applicant's qualifications and proposed operations, the type of license (commercial or noncommercial), the license classification for which the applicant is applying, and must include the following:

(i) the full name of the person applying for the license;

(ii) the principal business address of the applicant in the State and elsewhere;

(iii) the name and address of a person, who may be the Secretary of State, whose domicile is in the State, and who is authorized to receive and accept services of summons and legal notice of all kinds for the applicant;

(iv) the type of equipment (excluding manually powered equipment) used by the applicant to apply pesticides.

(b) The director may not issue a commercial or noncommercial applicator's license until the individual who uses or supervises the use of a restricted use pesticide is certified by passing an examination to demonstrate to the director his knowledge of how to use and supervise the use of pesticides under the classifications he has applied for, and his knowledge of the nature and effect of pesticides he may apply under those classifications.

(c) If the deputy director finds the applicant qualified to use and supervise the use of pesticides in the classifications he has applied for, and if an applicant applying for a commercial applicator license files the evidence of financial responsibility required under Section 46-13-100, and if the applicant applying for a license to engage in aerial application of pesticides has met all of the requirements of the Federal Aviation Agency, the Division of Aeronautics of the Department of Commerce for the State, and any other applicable federal or state laws or regulations to operate the equipment described in the application, the deputy director shall issue a pesticide applicator's license limited to the classifications for which he is qualified, which shall expire at the end of the calendar year of issue unless it has been revoked or suspended prior thereto by the deputy director for cause. The deputy director may limit the license of the applicant to the use of certain areas, or to certain types of equipment if the applicant is only so qualified.

(d) An applicator license issued to an individual representing a government entity or a corporation, partnership, sole proprietorship, or other juridical person, is valid only so long as that individual satisfying the examination requirement of Section 46-13-60(2)(b) is employed by the business, or is an official or employee of the governmental entity. A licensee shall notify the director within thirty days of the date of invalidation of a license pursuant to this provision. Supervision required by a licensee pursuant to this chapter must be performed only by an individual satisfying the examination requirement of Section 46-13-60(2)(b).

(3) All persons:

(a) No person (including officials or employees of federal, state, or local government) may use or supervise the use of a restricted use pesticide without a private, commercial, or noncommercial applicator license issued by the director.

(b) An annual fee of fifty dollars for each pesticide applicator's license issued to each office at which records relative to the sale or application of pesticides are maintained is required. Payment of this annual fee permits the certification of one individual under any or all of the classifications. A five dollar annual fee is required to certify each additional applicant who desires to be certified in any one classification. Noncommercial applicators are exempt from all fee requirements.

(c) If a license is not issued as applied for, the director shall inform the applicant in writing of the reasons for the denial.

(d) An applicant is eligible for reexamination after thirty days.

(e) The license of an applicator whose financial responsibility, as required by Section 46-13-100 lapses, expires, or otherwise ceases to comply is suspended automatically until proof of continuing responsibility is provided by the applicator. It is unlawful for the person to engage in the business of applying pesticides until the financial responsibility is brought into compliance with the requirements of Section 46-13-100, and his license is reinstated by the director. If the applicator fails to reinstate his financial responsibility within three months or his applicator's license expires sooner, his license automatically is revoked and must not be restored until he has complied with the requirements of this section.

HISTORY: 1975 (59) 284; 1979 Act No. 180 Sections 8, 9; 1990 Act No. 491, Section 1, eff May 29, 1990; 1992 Act No. 467, Section 2, eff July 1, 1992; 1993 Act No. 181, Section 1163, eff July 1, 1993; 2008 Act No. 353, Section 2, Pt 30A.4, eff July 1, 2008.



SECTION 46-13-70. Classification of certified applicators' licenses.

The Director shall classify licenses to be issued to certified applicators under this chapter. Such classifications may include but not be limited to ground, aerial, or manual methods used by any licensee to apply pesticides or the use of pesticides to control pests.

HISTORY: 1975 (59) 284.



SECTION 46-13-80. Expiration and renewal of licenses.

(A) All licenses provided for in this chapter expire December thirty-first of the year dated to expire. A person holding a current valid license may renew the license upon payment of applicable fees and without reexamination.

(B) The director by regulation shall establish provisions, which may not include reexamination, unless required to do so under federal law, to ensure that certified applicators continue to meet the requirements of changing technology and to ensure a continuing level of competence and ability to use pesticides safely and properly.

(C) If a license is not renewed by April first of the calendar year following its expiration, the licensee shall take another examination. If application for renewal of a license is not filed before January first annually, a penalty of twenty-five percent of the original fee must be assessed.

HISTORY: 1975 (59) 284; 1979 Act No. 180 Section 10; 1980 Act No. 384; 1982 Act No. 466 Part II Section 49; 1995 Act No. 23, Section 2, eff April 4, 1995.



SECTION 46-13-90. Denial, suspension, revocation or modification of licenses and certificates.

(1) The Director, after opportunity for a hearing, may deny, suspend, revoke, or modify any provision of any license or certificate issued under this chapter, if he finds that the applicant or the holder of a license or certificate has violated any provision of this chapter or has been convicted or is subjected to a final order imposing a civil penalty under 7 U.S.C., subsection 136 (L), or if he has committed any of the following acts, each of which is declared to be a violation of this chapter.

A. Made false or fraudulent claims through any media, intentionally misrepresenting the effect of materials or methods to be utilized;

B. Made a pesticide recommendation or application inconsistent with the labeling or the Federal Environmental Protection Agency or South Carolina state registration for that pesticide;

C. Applied known ineffective or improper materials;

D. Knowingly operated faulty or unsafe equipment;

E. Made application of any pesticides in a grossly negligent manner;

F. Refused or, after notice, neglected to comply with the provisions of this chapter, the rules adopted hereunder, or of any lawful order;

G. Refused or neglected to keep and maintain the records required by this chapter, or to permit access for inspection and copying of records as provided in this chapter;

H. Made false or fraudulent records, invoices or reports;

I. Used or supervised the use of a restricted use pesticide on the lands or property of another without first having an applicator's license issued under the terms of this chapter;

J. Used fraud or misrepresentation in making an application for, or renewal of, a license, or certification;

K. Refused or neglected to comply with any limitations or restrictions on or in a duly issued license or certificate;

L. Aided or abetted a licensed or an unlicensed person to violate the provisions of this chapter, conspired with such a licensed or an unlicensed person to violate the provisions of this chapter, or allowed one's license, or certification to be used by another person;

M. Knowingly made false or misleading statements during or after an inspection concerning any infestation or infection of pests found on land;

N. Impersonated any federal, state, county or city inspector or official; or

O. Violated any provision of this chapter or of any rule or regulation or of any lawful order;

P. Used a pesticide under an experimental use permit contrary to the provisions of such permit.

(2) Any licensee whose license is revoked under the provisions of this chapter shall not be eligible to apply for a new license hereunder until such time has elapsed from the date of the order revoking the license (not to exceed two years), or if an appeal is taken from the order or revocation, not to exceed two years from the date of the order or final judgment sustaining the revocation.

HISTORY: 1975 (59) 284; 1979 Act No. 180 Section 11.



SECTION 46-13-100. Financial responsibility required for commercial applicator's license.

The director may not issue a commercial applicator's license until the applicant has furnished evidence of financial responsibility with the director which may include, but is not limited to, a surety bond or a liability insurance policy or certification protecting persons who may suffer legal damages as a result of the application of pesticides by the commercial applicator or his agents or employees.

(1) The amount of the financial responsibility provided in this section must be not less than twenty-five thousand dollars for property damage and public liability insurance. The director by regulation may increase the financial responsibility to not more than one hundred thousand dollars by category or classification. Financial responsibility must be maintained at not less than that sum at all times during the licensed period. The director must be notified ten days before a reduction or cancellation at the request of the applicant or cancellation or nonrenewal of surety financial responsibility by the surety or insurer. The director may accept a liability insurance policy or surety bond in the proper sum which has a deductible clause in an amount not exceeding one thousand dollars. If the applicant has not satisfied the requirement of the deductible clause it must not be accepted by the director unless the applicant furnishes the director with a surety bond or liability insurance which satisfies the amount of the deductible as to all claims that may arise in his application of pesticides. A surety bond or insurance policy must be issued by a company authorized to do business within this State. The bond must be filed with the department and exists for the benefit of a holder of a final judgment against the person who filed the bond for personal liability or property damages, or both, as contemplated in item (4). Aerial applicators insured or bonded under Section 55-8-50, may utilize the coverage provided by that policy or bond if the policy or bond specifically covers personal injury or property damage, or both, caused by the aerial application of pesticides in the required amount. The aerial applicator shall furnish appropriate documentation of the coverage to the director.

(2) The director may provide by regulation for self insurance.

(3) Nothing in this chapter relieves a person from liability for damage to the person or lands of another caused by the use of pesticides even though the use conforms to the regulations promulgated by the director.

(4) The insurance or bond coverage required of commercial applicators must provide specifically for personal injuries or property damages, or both, caused by the application of pesticides by the commercial applicator or his agents or employees. However, this requirement does not guarantee control of the pest for which the application is made.

HISTORY: 1975 (59) 284; 1992 Act No. 467, Section 3, eff July 1, 1992.



SECTION 46-13-110. Reporting of accidents and incidents.

The Director may by regulation require the reporting of significant pesticide accidents or incidents to the Department of Health and Environmental Control.

HISTORY: 1975 (59) 284.



SECTION 46-13-120. Records as to use of restricted use pesticides.

The Director may require licensees to maintain records with respect to amount of restricted use pesticides used. Such records shall be kept for that period of time required by regulations promulgated by the Environmental Protection Agency under Public Law 92-516 from the date of the purchase of the pesticide to which such records refer, and the Director or his designee shall, upon submitting a request in writing, have access to inspect and copy all records required to be maintained by this chapter.

HISTORY: 1975 (59) 284.



SECTION 46-13-130. Reciprocity.

The Director may issue a license or certificate on a reciprocal basis with other states and federal agencies without examination to a nonresident who furnishes evidence that he is licensed or certified in another state substantially in accordance with the provisions of this chapter; provided, that financial security as provided for in Section 46-13-100 is met.

Licenses or certifications issued pursuant to this subsection may be suspended or revoked in the same manner and on the same grounds as other licenses or certifications pursuant to this chapter, or upon suspension or revocation of the license, or certification of another state or the federal government supporting the issuance of a South Carolina license or certification.

HISTORY: 1975 (59) 284.



SECTION 46-13-140. Exemptions from licensing requirements.

A. The provisions of Section 46-13-60 relating to licenses and requirements for their issuance shall not apply to a doctor of veterinary medicine applying pesticides to animals during the normal course of his veterinary practice; provided, that he is not regularly engaged in the business of applying pesticides for hire amounting to a principal or regular occupation or does not publicly hold himself out as a pesticide applicator.

B. The provisions of Section 46-13-60 relating to licenses and requirements for their issuance shall not apply to medical personnel (both private and governmental) applying pesticides to man during the normal course of medical practice.

HISTORY: 1975 (59) 284.



SECTION 46-13-150. Pesticide advisory committee.

There is created a pesticide advisory committee consisting of five licensed commercial applicators residing in the State, one of whom must be licensed to operate horticultural ground equipment, one must be licensed to operate agricultural ground equipment, one must be licensed to operate aerial equipment, and two must be licensed for structural pest control; one entomologist in public service; one toxicologist in public service; one herbicide specialist in public service; two members from the agrichemical industry, one of whom must be a pesticide dealer; two producers of agricultural crops or products on which pesticides are applied or which may be affected by the application of pesticides; one representative of the South Carolina Department of Natural Resources; one plant pathologist in public service; one representative of the South Carolina State Forestry Commission; one representative of the South Carolina Department of Agriculture; one representative of the South Carolina Department of Health and Environmental Control; and two citizens from the State at large. The members must be residents of this State and must be appointed by the Governor on the recommendation of the following organizations:

(1) The South Carolina Aerial Applicators' Association shall recommend the pesticide applicator licensed to operate aerial equipment.

(2) The South Carolina Pest Control Operator's Association shall recommend the pesticide applicator licensed to operate horticultural ground equipment and two pesticide applicators licensed for structural pest control.

(3) The Vice President and Vice Provost of Agriculture and Natural Resources of Clemson University shall recommend the herbicide specialist in public service, the entomologist in public service, and the plant pathologist in public service.

(4) The members of the South Carolina Fertilizer and Agrichemical Association shall recommend the member from the agrichemical industry and the pesticide dealer.

(5) The South Carolina Farm Bureau shall recommend the two producers of agricultural crops or products on which pesticides are applied or which may be affected by the application of pesticides, and the commercial applicator licensed to operate agricultural ground equipment.

(6) The Director of the South Carolina Department of Natural Resources shall recommend the member from the South Carolina Department of Natural Resources.

(7) The State Forester shall recommend the member from the South Carolina State Forestry Commission.

(8) The Commissioner of Agriculture shall recommend the member from the South Carolina Department of Agriculture.

(9) The director of the Department of Health and Environmental Control shall recommend the member from that department.

(10) The administrator of the Department of Consumer Affairs shall



SECTION 46-13-160. Information and courses of instruction.

The Cooperative Extension Service and other divisions of Clemson University shall, in cooperation with other public educational institutions and any other state agency, publish information and conduct short courses of instruction in the areas of knowledge required in Section 46-13-60.

HISTORY: 1975 (59) 284.



SECTION 46-13-170. Inspection of premises; legal actions; "stop sale, use, or removal" orders.

(A) For the purpose of carrying out the provisions of this chapter, the Director or his designated agents may enter upon any public or private premises at reasonable times, by consent or by warrant in order to carry out any of the provisions of this chapter.

Before undertaking such inspection, the officers or employees must present to the owner, operator, or agent in charge appropriate credentials and a written statement as to the reason for the inspection, including a statement as to whether a violation of the law is suspected. If no violation is suspected an alternate and sufficient reason shall be given in writing. Each such inspection shall be commenced and completed with reasonable promptness. If the officer or employee obtains any samples, prior to leaving the premises, he shall give to the owner, operator, or agent in charge a receipt describing the samples obtained and, if requested, a portion of such sample equal in volume or weight to the portion retained. If an analysis is made of such samples, a copy of the results of such analysis shall be furnished promptly to the owner, operator, or agent in charge.

(B) For purposes of enforcing the provisions of this chapter and upon a showing to an officer or court of competent jurisdiction that there is reason to believe that the provisions of this chapter have been violated, officers or employees duly designated by the Director are empowered to obtain and to execute warrants authorizing:

(1) entry for the purpose of this section;

(2) inspection and reproduction of all records showing quantity, date of shipment, and the name of consignor and consignee of any pesticide or device found which is adulterated, misbranded, not registered (in the case of a pesticide) or otherwise in violation of this chapter and in the event of the inability of any person to produce records containing such information, all other records and information relating to such delivery, movement, or holding of the pesticide or device; and

(3) the seizure of any pesticide or device which is in violation of this chapter.

(C)(1) The examination of pesticides or devices shall be made in such place as the Director may designate for the purpose of determining from such examinations whether they comply with the requirements of this chapter. If it shall appear from any such examination that they fail to comply with the requirements of this chapter, the Director shall cause notice to be given to the person against whom criminal or civil proceedings are contemplated. Any person so notified shall be given an opportunity to present his views, either orally or in writing, with regard to such contemplated proceedings, and if in the opinion of the Director it appears that the provisions of this chapter have been violated by such person, then the Director shall certify the facts to the appropriate authorities, with a copy of the results of the analysis or the examination of such pesticide.

(2) The notice of contemplated proceedings and opportunity to present views set forth in this subsection are not prerequisites to the institution of any proceeding by the Director.

(3) Nothing in this chapter shall be construed as requiring the director to institute proceedings for prosecution of minor violations of this chapter whenever he believes that the public interest will be adequately served by a suitable written notice of warning.

(D) When the Director has reasonable cause to believe a pesticide or device is being distributed, stored, transported, or used in violation of any of the provisions of this chapter, or of any of the prescribed regulations under this chapter, he may issue and serve a written "stop sale, use, or removal" order upon the owner or custodian of any such pesticide or device. If the owner or custodian is not available for service of the order upon him, the Director may attach the order to the pesticide or device and notify the registrant. The pesticide or device shall not be sold, used, or removed until the provisions of this chapter have been complied with and the pesticide or device has been released in writing under conditions specified by the Director or the violation has been otherwise disposed of as provided in this chapter by a court of competent jurisdiction.

HISTORY: 1975 (59) 284.



SECTION 46-13-175. Discretion to make pesticides available for minor uses.

The director shall use discretion to waive any provisions of this chapter, as necessary, to insure the availability of pesticides for minor uses.

HISTORY: 1992 Act No. 467, Section 7, eff July 1, 1992.



SECTION 46-13-180. Penalties.

(1) Criminal Penalty. Any person who wilfully violates the provisions of this chapter or regulations promulgated pursuant thereto shall be deemed guilty of a misdemeanor and upon conviction shall be punished as follows:

(a) For a first offense, by a fine of not more than one hundred dollars or imprisonment for not more than thirty days;

(b) For a second offense, by a fine of not more than five hundred dollars or imprisonment for not more than sixty days;

(c) For a third or subsequent offense, by a fine of not more than one thousand dollars or imprisonment for not more than ninety days.

(2) Civil Penalty. In addition to a denial, suspension, revocation, or modification of a license or certificate or any other penalty as set forth in this chapter, an applicant, a holder of a license or certificate, or a person who receives compensation for making a pesticide application on property who violates a provision of this chapter may be assessed a civil penalty by the director of not more than one thousand dollars for each offense. The provisions of this subsection do not apply to a homeowner who makes a pesticide application in his home in accordance with state and federal law.

HISTORY: 1975 (59) 284; 1979 Act No. 180 Section 12; 1989 Act No. 155, Section 3, eff June 6, 1989.



SECTION 46-13-185. Prosecution of criminal violators; use of counsel.

The director may prosecute criminal violators of this chapter and may use his own counsel in inferior courts but only when the defendant chooses to be represented by counsel. Counsel employed by the director may assist the solicitor, when requested, in general sessions court, the Court of Appeals, and the Supreme Court.

HISTORY: 1989 Act No. 155, Section 2, eff June 6, 1989.



SECTION 46-13-190. Subpoenas.

The Director may issue subpoenas to compel the attendance of witnesses or production of books, documents and records anywhere in the State in any hearing affecting the authority or privilege granted by a license or permit issued under the provisions of this chapter.

HISTORY: 1975 (59) 284.

46-13-200. Adjudication of alleged violations; disposal of condemned pesticides or devices.

A. After service of a "stop sale, use, or removal" order is made upon any person, either that person, the registrant, or the Director may file an action in a court of competent jurisdiction in the county in which a violation of this chapter or regulations adopted thereunder is alleged to have occurred for an adjudication of the alleged violation. The court in such action may issue temporary or permanent injunctions mandatory or restraining, and such intermediate orders as it deems necessary or advisable. The court may order condemnation of any pesticide or device which does not meet the requirements of this chapter or regulations adopted thereunder.

B. If the pesticide or device is condemned, it shall, after entry of decree, be disposed of by destruction or sale as the court directs, and if such pesticide or device is sold, the proceeds, less costs including legal costs, shall be paid to the State treasury; provided, that the pesticide or device shall not be sold contrary to the provisions of this chapter or regulations adopted thereunder. Upon payment of costs and execution and delivery of a good and sufficient bond conditioned that the pesticide or device shall not be disposed of unlawfully, the court may direct that the pesticide or device be delivered to the owner thereof for relabeling, reprocessing, or otherwise bringing the product into compliance.

HISTORY: 1975 (59) 284.



SECTION 46-13-210. Judicial review.

A person aggrieved by action of the director in a contested case, as defined in Section 1-23-310, may obtain a review of the case pursuant to the Administrative Procedures Act.

HISTORY: 1975 (59) 284; 1992 Act No. 467, Section 4, eff July 1, 1992.



SECTION 46-13-220. Delegation of authority to employees of Clemson University.

The functions vested in Clemson University by this chapter may, from time to time, be delegated to such employees of Clemson University as may be designated by the Director.

HISTORY: 1975 (59) 284.



SECTION 46-13-230. Disposition of fees.

All fees collected pursuant to the provisions of this chapter shall be retained by the Director of the Division of Regulatory and Public Service Programs of Clemson University and deposited in a separate fund for use in the administration of this chapter.

HISTORY: 1975 (59) 284.



SECTION 46-13-240. Federal, interstate and intrastate cooperation.

The Director may cooperate, receive grants-in-aid, and enter into agreements with any agency of the federal government, of this State or its subdivisions, or with any agency of another state, to obtain assistance in the implementation of this chapter and in order:

A. To secure uniformity of regulations;

B. To cooperate in the enforcement of the Federal Pesticide Control Laws through the use of state and federal personnel and facilities and to implement cooperative enforcement programs;

C. To develop and administer state programs for training and certification of certified applicators consistent with federal standards;

D. To contract for training with other agencies including federal agencies for the purpose of training certified applicators;

E. To contract for monitoring pesticides for the national plan;

F. To prepare and submit state plans to meet federal certification standards; and

G. To regulate certified applicators.

HISTORY: 1975 (59) 284.






CHAPTER 15 - AGRICULTURAL MARKETING GENERALLY

SECTION 46-15-10. General duties of Department of Agriculture.

For the purpose of aiding, establishing and providing proper facilities for the efficient handling of farm and other food products in the interest of the farmer, consumer and general public and to assist in the disposal and sale of such products the Department of Agriculture shall be responsible for the implementation of the provisions of this chapter.

HISTORY: 1962 Code Section 3-200; 1975 (59) 258.



SECTION 46-15-20. General powers of Department of Agriculture.

The powers of the Department under this chapter shall be:

(1) To request established research agencies to make for it such studies and surveys as may be necessary to determine if and where wholesale farmers' markets should be established within the State; the kind and size of the markets best suited to the various sections of the State; the estimated cost of constructing such markets; and such other information as may be necessary to determine the probable economic feasibility of proposed markets; and otherwise to make and to have such studies and surveys made;

(2) To acquire by purchase, lease, gift or otherwise suitable sites within the State to be used as wholesale farmers' markets and to erect thereon necessary buildings and marketing facilities; and to operate and maintain such markets for the handling, classifying, grading and sale of fruits, vegetables, poultry, eggs, dairy products, livestock and other farm products;

(3) To construct and equip and to remodel, reconstruct and re-equip buildings and other facilities to form part of any market and for such purposes to expend any funds in its hands or to which it may be entitled, not otherwise appropriated or pledged and the Commission shall be empowered to construct and equip, and to remodel, reconstruct and re-equip buildings and other facilities to form a part of any market, and for such purposes may expend any funds in its hands, or to which it may be entitled, and not otherwise appropriated or pledged, and the proceeds of any revenue bonds, whose issuance is authorized by this article. To obtain funds to be used in whole or in part for the construction and equipment or for the remodeling, reconstruction and re-equipment of a Farm Market Project, the Commission shall be empowered to issue revenue bonds. The bonds shall be payable solely from the revenues derived from the projects, for which the proceeds shall be expended. Neither the faith and credit of the State nor of the Commission shall be pledged for the payment of the principal and interest of such bonds, and there shall be on the face of each bond a statement, plainly worded, to that effect. Nor shall the members of the Commission or any other person signing the bonds be personally liable thereon.

In order to avail itself of the authorizations of this chapter, the Commission shall adopt a resolution providing for the issuance of the bonds, and prescribing their tenor, terms and conditions thereof. A copy of the resolution shall be submitted to the Agriculture and Natural Resources Committees of the House of Representatives and Senate for their study and consideration and such bonds may not be advertised or issued until approved by a concurrent resolution of the General Assembly. Such bonds shall be serial bonds, maturing in equal or unequal amounts, at such times and on such occasions as the Commission shall determine; provided, that the last maturing bonds of any issue shall become due not later than thirty years from their date, and the first maturing of any bonds issued pursuant to this article shall fall due within five years from the date such bonds bear. They shall bear such rate of interest, shall be in such denominations, shall carry such registration privileges, shall be payable in such medium of payment, and at such place or places, and shall be subject to such terms of redemption, with or without premium, as such resolutions may prescribe.

All bonds issued pursuant to this article shall be executed in the name of the Commission by its Chairman and shall be countersigned by the State Treasurer, and the seal of the Commission shall be affixed or impressed thereon. The delivery of the bonds so executed shall be valid notwithstanding changes in officers or seal occurring after such execution.

Such bonds shall be sold at public sale after notice published at least seven days prior to such sale in a newspaper having a general circulation in the State of South Carolina, and in a financial publication published in the City of New York, N. Y.; provided, that if no bid is received upon such notice which is acceptable to the Commission, such bonds may be then sold at private sale at any time within thirty days after date for receiving bids as given in such notice; provided, further, that such bonds may, in the discretion of the Commission, be sold to the federal government, or any agency thereof, or to the state government, or any agency thereof, at private sale, without any public advertisement. In all instances, the bonds shall be sold in such way as the Commission shall determine to be most advantageous.

The principal of and interest on such bonds shall have the tax exempt status prescribed by Section 12-1-60.

It shall be lawful for all executors, administrators, guardians and fiduciaries, and all sinking fund commissions to invest any moneys in their hands in such bonds.

To the end that projects authorized by this article may be properly financed, and that payment of the interest and principal of all bonds issued pursuant to the provisions of this article shall be adequately secured, the Commission shall be empowered, in its discretion:

(a) To issue bonds in such amount as shall not exceed the estimate of the cost of the project intended to be constructed from the proceeds of such bonds, plus such further sum as may be needed to pay the interest on such bonds until adequate revenues are derived from such project, which period shall not exceed three years from the date of such bonds.

(b) To apply, within the limitations of item (a) above, a portion of the proceeds of the bonds to the interest to become due thereon.

(c) To pledge the whole or any part of the revenues of the project, whose construction is made possible, in whole or in part, through the proceeds of the bonds, for the payment of the principal and interest of the bonds as they respectively mature.

(d) To covenant that no services or facilities afforded by the particular project shall be used free of charge.

(e) To covenant that fees or rents shall be charged for the use of all facilities afforded by the project, and that the schedule of fees and charges to be put into effect shall be designed to produce sufficient revenues to:

(1) Pay the cost of operating and maintaining the particular project;

(2) Pay the interest and principal of bonds issued to finance the project as they respectively become due;

(3) Create adequate reserves to meet the payment of such principal and interest;

(4) Provide for contingencies; and

(5) Provide an adequate reserve for depreciation and obsolescence.

(f) To covenant against the mortgaging or disposal of all or any part of any project and against permitting or suffering any lien to be created thereon.

(g) To covenant against the use of any revenues derived from the project for any purposes except those enumerated in item (e) of this section.

(h) To covenant that the proceeds derived from the sale of such bonds shall be applied solely to the project, whose construction is thereby financed, and within the limitations of item (a) of this section to pay interest on such bonds and that any surplus shall be used solely for the retirement of such bonds.

(i) To covenant as to what, if any, additional bonds may be issued payable from revenues of such project and the conditions under which parity bonds may be issued, or in the alternative, to covenant that all additional bonds payable from the revenues of any project be junior and subordinate to the lien of the first issue of bonds payable from the revenues of such project.

(j) To provide for the terms, form, registration, exchange, execution and authentication of bonds, and for the replacement of lost, destroyed or mutilated bonds.

(k) To make covenants with respect to the use of the project and its facilities and any services rendered by such project.

(l) To covenant with respect to the deposit and segregation of all funds derived from such project into proper accounts.

(m) To covenant that all revenues from any project and the proceeds of all revenue bonds be deposited with the State Treasurer, who shall be empowered to disburse and segregate them in accordance with the terms of the resolution providing for the issuance of any bonds.

(n) To lease any of the facilities of any project on such terms and for such periods of time as, in the opinion of the Commission, are best designed to produce the revenues required to operate the project and to meet the payment of the principal and interest of bonds issued for such project.

(o) To provide for the optional or mandatory call of any bonds issued pursuant to this article, on such terms and conditions as the resolution authorizing such bonds shall prescribe.

(p) To prescribe the procedure, if any, by which the terms of any contract with the bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto, and the manner in which such consent may be given.

(q) To covenant as to the maintenance of its property, the replacement thereof, the insurance to be carried thereon, and the use and disposition of insurance moneys.

(r) To covenant and prescribe as to the events of default and terms and conditions upon which any or all of its bonds shall become or may be declared due before maturity and as to the terms and conditions upon which such declaration and its consequences may be waived.

(s) To covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition, or obligation.

(t) To make such further covenants as may, in the opinion of the Commission, be deemed necessary in order to insure the proper sale of any bonds issued pursuant to this article.

(u) To impose a statutory lien upon any project, whose construction is financed in whole or in part by the proceeds of bonds issued pursuant to this article. Such a statutory lien shall extend to such project, its appurtenances and extensions, additions, improvements and enlargements, and shall inure to the benefit of the holders of any bonds or coupons secured thereby.

Should, pursuant to the provisions of this article, a statutory lien be imposed upon any project, such project shall remain subject to such statutory lien until the payment in full of the principal and interest of the bonds secured thereby. Any holder of any of the bonds or any of the coupons representing interest thereon may, either at law or in equity, by suit, action, mandamus, or other proceedings, protect and enforce the statutory lien, and may, by suit, action, mandamus, or other proceedings, enforce and compel performance of all duties of the officials of the Commission, including the fixing of sufficient rates, the collection of revenues, the proper segregation of the revenues of the project, and the proper application thereof. Provided, however, that the statutory lien shall not be construed to give any such bond or coupon holder authority to compel the sale of such project, or any part thereof.

If there be any default in the payment of the principal of or interest upon any of the bonds, any court having jurisdiction in any proper action may appoint a receiver to administer and operate the project on behalf of the Commission with power to fix and charge rates and collect revenues sufficient to provide for the payment of any bonds or other obligations outstanding against such project and for the payment of the expenses of operating and maintaining the same and to apply the income and revenues of the project in conformity with this section and the resolution providing for the issuance of such bonds.

Should, at any time, the Commission consider it necessary or desirable to refinance any bonds issued pursuant to the provisions of this section, then it may avail itself of the authorizations of Chapter 17 Title 6 to enable it to refinance, or to refinance and improve, as contemplated by such chapter. Following a determination made by the Commission that bonds should be sold and a finding that the revenues or other moneys estimated to thereafter be available for the repayment thereof will provide moneys required for the payment of the principal and interest on the bonds then proposed to be issued, the Commission shall submit the following information to the Budget and Control Board:

(1) The principal amount of the bonds proposed to be issued.

(2) The purpose or purposes for which the proceeds of such bonds are to be expended.

(3) The maturity schedule of the bonds proposed to be issued.

(4) A schedule showing the annual debt service requirements on all outstanding bonds of the Commission.

(5) A schedule showing the amount and source of revenues available for the payment of the debt service requirements established by the schedule required in item (4).

(6) The method to be employed in selling the proposed bonds.

(7) Any other information which the Budget and Control Board shall require.

If the Budget and Control Board shall determine that the funds estimated to thereafter be available for the repayment of the Commission's bonds, including the proposed bonds, will be sufficient to provide for the payment of the principal and interest on the Commission's bonds thereafter to be outstanding as they become due, the Budget and Control Board is authorized to give its approval to the issuance, in whole or in part, of the proposed bonds, subject to such conditions, if any, as it may impose.

(4) To employ market managers and such technical, clerical and other help as shall be necessary to carry out the purposes and intent of this chapter and Article 1 of Chapter 19 and fix their compensation and necessary expenses;

(5) To rent space in and on the markets on such terms and for such periods of time and to make such reasonable charges for the use of the markets and their facilities and services as shall be sufficient to defray the expenses of the operation and maintenance thereof, as well as the whole or a portion of the cost of acquiring and constructing them;

(6) To request established educational agencies to instruct the farmers of the State, through and in connection with the markets established under this chapter and Article 1 of Chapter 19, in the standardization, grading, packing, processing, loading, refrigerating, diversion and distribution of farm products and otherwise to give and to have such instruction given;

(7) To request established research agencies to carry on research work through and in connection with the markets established under this chapter and Article 1 of Chapter 19 and otherwise to carry on and to have such research work carried on;

(8) To receive and use federal grants for all or any of the purposes of this chapter and Article 1 of Chapter 19 and to receive and use any other grants or contributions for such purposes;

(9) To place processing equipment and to establish marketing facilities on markets within the State, whether established under the provisions of this chapter and Article 1 of Chapter 19 or not, on such terms and conditions as the Department shall deem proper;

(10) To make such loans to local marketing authorities established under the provisions of this chapter and Article 1 of Chapter 19 as the Department shall deem to be economically sound; to make grants to such local marketing authorities and to place processing equipment and to locate marketing facilities on such markets on such terms and conditions as the Department shall deem proper;

(11) To coordinate all wholesale farmers' markets within the State insofar as it is possible to do so, whether established under the provisions of this chapter and Article 1 of Chapter 19 or not, into a market system; and

(12) To make and promulgate such rules and regulations as, in the opinion of the Department, shall be necessary to carry out the purposes of this chapter and Article 1 of Chapter 19.

HISTORY: 1962 Code Section 3-200.1; 1975 (59) 258; 1978 Act No. 616.



SECTION 46-15-21. Abolition of State Agricultural Marketing Commission.

Effective July 1, 1975, the State Agricultural Marketing Commission is abolished and all powers, duties, assets and liabilities of the commission are devolved upon the Department of Agriculture to be exercised by the Commission of Agriculture.

HISTORY: 1977 Act No. 214 Section 8.



SECTION 46-15-30. Filing and posting of rules and regulations.

Any rules and regulations made and promulgated under the provisions of paragraph (12) of Section 46-15-20 shall be filed with the Secretary of State and shall be posted in a conspicuous place in each market. When so filed and posted such rules and regulations shall have the force and effect of law.

HISTORY: 1962 Code Section 3-200.2; 1975 (59) 258.



SECTION 46-15-40. Availability of inspection, grading and buyers' services to other markets.

The inspection, grading and buyers' services herein provided for shall be available to private markets, cooperative markets and markets of any political subdivision at such reasonable charges as the Department may make and in compliance with the rules and regulations which the Department may promulgate.

HISTORY: 1962 Code Section 3-200.3; 1975 (59) 258.



SECTION 46-15-50. Markets' records.

The Department shall keep such records with respect to the markets established by it under the provisions of this chapter and Article 1 of Chapter 19 and shall require the keeping of such records by the local marketing authorities established hereunder as in its judgment will contribute to a better knowledge of farm market needs and cost and will suggest ways of increasing the efficiency in the operation of the markets.

HISTORY: 1962 Code Section 3-200.4; 1975 (59) 258.



SECTION 46-15-60. Deposit and disbursement of proceeds of operations.

All funds realized from or in connection with the operation of the wholesale farmers' markets established by the Department under the provisions of this chapter and Article 1 of Chapter 19 shall be deposited monthly with the State Treasurer to the account of the Department to be expended for the purposes authorized in this chapter.

HISTORY: 1962 Code Section 3-200.5; 1975 (59) 258.



SECTION 46-15-70. Agricultural Marketing Advisory Council; membership and terms.

To assist and advise the Department of Agriculture to carry out its responsibilities prescribed in this chapter, there is hereby created the Agricultural Marketing Advisory Council which shall consist of the Commissioner of Agriculture and the President of Clemson University and five public members appointed by the Governor. One appointed member shall be a commercial producer of fruits or vegetables; one shall be a commercial producer of poultry or eggs; one shall be a commercial producer of livestock; one shall be a wholesale produce merchant; and one shall be a retail grocer. Terms of appointed members shall be for two years only from June 4, 1975. The Commissioner of Agriculture shall serve as chairman of the council.

HISTORY: 1962 Code Section 3-200.6; 1975 (59) 258.



SECTION 46-15-80. Agricultural Marketing Advisory Council; meetings and compensation.

The council shall meet as often as may be deemed necessary at the call of the chairman. Appointed members shall receive mileage, per diem and subsistence as is provided by law for state boards, committees and commissions for attending meetings of the committee. Provided, that the Council shall meet at least quarterly.

HISTORY: 1962 Code Section 3-200.7; 1975 (59) 258.



SECTION 46-15-90. Agricultural Marketing Advisory Council; duties.

In the exercise of its functions the council shall make recommendations to the Commissioner of Agriculture as to the implementation and administration of the responsibilities of the Department under this chapter and conduct studies and compile information as deemed necessary as a basis for such recommendation.

HISTORY: 1962 Code Section 3-200.8; 1975 (59) 258.



SECTION 46-15-100. Penalties.

Any person who shall, within the bounds of any market established under the provisions of this chapter and Article 1 of Chapter 19, violate any of the provisions hereof or any rule or regulation promulgated hereunder shall be guilty of a misdemeanor, punishable by a fine of not exceeding one hundred dollars or imprisonment for not exceeding thirty days.

HISTORY: 1962 Code Section 3-200.9; 1975 (59) 258.






CHAPTER 17 - AGRICULTURAL COMMODITIES MARKETING

SECTION 46-17-10. Short title.

This chapter shall be known and may be cited as the "Agricultural Commodities Marketing Act."

HISTORY: 1962 Code Section 3-235; 1968 (55) 2743.



SECTION 46-17-20. Declaration of purpose.

The marketing of agricultural products within this State affects the public interest. It is declared to be the purpose of this chapter to promote the general welfare of the State by enabling producers of agricultural commodities to help themselves in establishing orderly, fair, sound, efficient, and unhampered marketing, grading and standardizing of the commodities they produce and in promoting and increasing the sale and proper use of such commodities. This chapter is enacted in the exercise of the police powers of this State for the purpose of protecting the health, peace, safety, and general welfare of the people of this State.

HISTORY: 1962 Code Section 3-235.1; 1968 (55) 2743.



SECTION 46-17-30. Declaration of policy.

It is hereby declared to be the policy of this chapter:

(a) To aid agricultural producers in preventing economic waste in the marketing of their agricultural commodities and in developing more efficient methods of marketing agricultural products.

(b) To enable agricultural producers of this State, with the aid of the State:

(1) To develop, and engage in research and educational programs to develop better and more efficient marketing and utilization of agricultural products;

(2) To establish orderly marketing of agricultural commodities;

(3) To provide for uniform grading and proper preparation of agricultural commodities for market;

(4) To provide methods and means including, but not limited to, public relations and promotion for the maintenance of present markets and for the development of new or larger markets, both domestic and foreign, for agricultural commodities produced within this State and for the prevention, modification, or elimination of trade barriers which obstruct the free flow of such agricultural commodities to market;

(5) To eliminate or reduce economic waste in the marketing or use of agricultural commodities;

(6) To restore and maintain adequate purchasing power for agricultural producers.

(c) To protect the interest of consumers by assuring a sufficient pure and wholesome supply of agricultural commodities of good quality at all seasons and times.

HISTORY: 1962 Code Section 3-235.2; 1968 (55) 2743.



SECTION 46-17-40. Definitions.

For purposes of this chapter:

(a) "Commission" means the Agriculture Commission of South Carolina.

(b) "Department" means the Department of Agriculture of the State of South Carolina.

(c) "Marketing order" means an order issued by the Commission pursuant to this chapter.

(d) "Marketing agreement" means an agreement entered into and issued by the Commission pursuant to this chapter.

(e) "Agricultural commodity" means a distinctive type of agricultural, horticultural, viticultural, floricultural, aquacultural, vegetable, or animal product, either in its natural or processed state. The commission may determine on the basis of common usage and practice what kinds, types, subtypes, or classes may be included together as an agricultural commodity for the purpose of this chapter.

(f) "Production area" and "marketing area" means any geographical area defined as such in any marketing order or agreement. "Affected area" means the geographical marketing or production area so defined in such order or agreement.

(g) "Unit" of an agricultural commodity means a unit of volume, weight, quantity, or other measure in which such commodity is commonly measured. The Commission shall designate in each marketing order and agreement the unit to be used.

(h) "Affected unit" means in the case of marketing agreements and orders drawn on the basis of a production area, any unit of the commodity specified in such agreement or order which is produced in such area and sold or marketed; and "affected unit" means, in the case of marketing agreements and orders drawn on the basis of marketing area, any unit of the commodity specified in such agreement or order which is sold or marketed within such marketing area; provided, that in the case of marketing agreements "affected unit" shall include only those units which are produced by producers who have assented to such agreement.

(i) "Affected commodity" means that part of any agricultural commodity which is covered by any marketing agreement or order, and includes all affected units thereof as herein defined and no others.

(j) "Producer" means any person engaged in the business of producing any agricultural commodity for market in commercial quantities. "Affected producer" means any producer of an affected commodity. "To produce" means to act as a producer.

(k) "Commercial quantities" shall be determined and defined by each commodity group in any proposed marketing order or agreement submitted by such group and shall mean sales or marketing of such products during the course of the most recently completed full season for the affected commodity.

(l) "Handler" means any person who acts, either as a principal, agent, or otherwise, in processing, selling, marketing, or distributing an agricultural commodity which was not produced by him. "Affected handler" means any handler of an affected commodity. "To handle" means to act as a handler. Provided, that such handler shall not include a person engaged in manufacturing from an agricultural commodity, so changed in form, another and different product.

(m) "Producer-handler" means any person who acts both as a producer and as a handler with respect to any agricultural commodity. A producer-handler shall be deemed to be a producer with respect to the agricultural commodities which he produces, and a handler with respect to the agricultural commodities which he handles, including those produced by himself.

(n) "Cooperative association" means any incorporated or unincorporated association of producers which conforms to the qualifications set out in the act of Congress of the United States of February 18 1922, as amended, known as the "Capper-Volstad Act" and which is engaged in making collective sales or in marketing any agricultural commodity or product thereof or in rendering service for or advancing the interests of the producers of such commodity on a nonprofit cooperative basis.

(o) "Member of cooperative association" means any producer who markets his product through such cooperative association and who is a voting stockholder of or has a vote in the control of or is a party to a marketing agreement with such cooperative association with respect to such product.

(p) "Producer marketing" or "marketed by producers" means any operations performed by any producer or cooperative association of producers in preparing for market and marketing, and shall include:

(1) Selling any agricultural commodity produced by such producer to any handler;

(2) Delivering any such commodity or otherwise disposing of it for commercial purposes to or through any handler.

(q) "Retailer" means any person who purchases or acquires any agricultural commodity for resale at retail to the general public for consumption off the premises but such person shall also be included within the definitions of handler as herein set forth, to the extent that he engages in the business of a handler as herein defined.

(r) "Commodity board" means any board established pursuant to Section 46-17-190. "Board" means any such commodity board unless a different board is expressly specified.

(s) "Sell" includes offer for sale, expose for sale, have in possession for sale, exchange, barter, or trade.

(t) "Advertising and sales promotion" means, in addition to the commonly accepted meaning thereof, trade promotion and activities for the removal of trade barriers which restrict the free flow of agricultural commodities to market and may include the negotiations with State, Federal, or foreign governmental agencies on matters which affect the marketing of any commodity included in any marketing order or agreement made effective pursuant to the provisions of this chapter.

HISTORY: 1962 Code Section 3-235.3; 1968 (55) 2743; 1970 (56) 2289; 1986 Act No. 325, Section 2; 1989 Act No. 120, Section 1, eff May 30, 1989; 1996 Act No. 394, Section 1, eff June 4, 1996.



SECTION 46-17-50. Enforcement and administration of chapter; when Commission shall issue, amend or terminate marketing agreements or orders.

The Commission shall enforce this chapter but issuance, termination of marketing agreements and orders shall be accomplished according to the procedures set forth in this chapter.

(a) This chapter shall be administered under the direct control and supervision of the Commission, including such administrative requirements of marketing orders and agreements not specifically assigned to commodity boards.

(b) Whenever the Commission has reason to believe that the issuance, amendment, or termination of a marketing agreement or order will effectuate the policy of this chapter with respect to any agricultural commodity, and in the case of application for issuance, amendment or termination of a marketing agreement or order, ten or more producers of such commodity apply by petition to the Commission, the Commission shall give due notice of, and an opportunity for, a public hearing upon such issuance, amendment, or termination, and shall issue marketing agreements and orders and from time to time amend or terminate such agreements and orders whenever the Commission shall find that such agreement, order, or amendment:

(1) Will tend to effectuate one or more of the declared policies of this chapter and is needed in order to effectuate such agreement, order or amendment.

(2) Is reasonably adapted to accomplish the purposes and objects for which it is issued and complies with this chapter.

(3) Has been approved or favored by the percentage of producers required by this chapter.

HISTORY: 1962 Code Section 3-235.4; 1968 (55) 2743.



SECTION 46-17-60. Proposals; records to be kept by Commission.

The Commission shall cause any proposed marketing agreement, order, amendment, or termination to be set out in writing which shall be designated "proposal." The Commission shall maintain on file in the Department a copy of each proposal and a record of all notices, hearing, findings, decisions, and all other proceedings relating to each proposal, marketing agreement and order.

HISTORY: 1962 Code Section 3-235.5; 1968 (55) 2743.



SECTION 46-17-70. When notice, hearing and referendum are required; costs.

No marketing order, agreement, amendment, or termination shall be issued without notice and public hearing. No marketing order or termination shall be issued without assent by referendum. The costs of initial hearings and the referendum in the case of marketing orders shall be paid by the Commission.

HISTORY: 1962 Code Section 3-235.6; 1968 (55) 2743.



SECTION 46-17-80. How notice of hearing shall be given.

The Commission shall publish notice of any hearing before considering and acting upon any proposal for a period of not less than five days in a newspaper of general circulation in Columbia, Greenville, and Charleston and such other newspapers as the Commission may prescribe, and shall post notice of such hearing on a public bulletin board to be maintained for such purpose in the Department. No public hearing shall be held prior to five days after the last day of such period of publication. The notice shall set forth the date, time, and place of the hearing, the agricultural commodity and the area covered by the proposal, a concise statement of the proposal; a concise statement of each additional subject upon which the hearing examiner will hear evidence and make a determination; the purposes for which money, if any, is sought to be raised including the amount necessary for the implementation of the proposed marketing order or amendments; where copies of the proposal may be obtained; and any other information which is deemed necessary. On the day preceding the first day on which such notice is published, the Commission shall also mail a copy of the notice to all producers directly affected by such proposal whose addresses are on file in the Department.

HISTORY: 1962 Code Section 3-235.7; 1968 (55) 2743.



SECTION 46-17-90. Conduct of hearing.

Every hearing shall be public and all testimony shall be under oath and a permanent record maintained. The Commission shall designate a member of the Department to be the hearing examiner in any hearing, and he may exercise any power herein conferred upon the Commission in connection therewith, including the power to administer oaths, examine witnesses and issue subpoenas. At each hearing the hearing examiner shall receive evidence with respect to all of the matters and things upon which a finding may be based.

HISTORY: 1962 Code Section 3-235.8; 1968 (55) 2743.



SECTION 46-17-100. Findings and preliminary decision of Commission.

The Commission shall make and publish a finding based upon the facts, testimony and evidence received at the public hearing together with any other relevant facts available from official publications of the United States or any state or any institution of recognized standing and the Commission is empowered to take "judicial notice" of such publications. Such findings shall be made upon every material point controverted at the hearing and required by this chapter and upon such matters and things as they may deem proper. The Commission shall issue a preliminary decision based upon the findings and such preliminary decision shall be delivered to all parties of record appearing at the hearing, or their representatives of record.

HISTORY: 1962 Code Section 3-235.9; 1968 (55) 2743.



SECTION 46-17-110. Filing of objections; final decision.

After the issuance of a preliminary decision all interested parties shall have a period of not less than ten days to file objections with the Commission. Thereafter the Commission shall consider such objections and exceptions and shall issue and publish a final decision.

HISTORY: 1962 Code Section 3-235.10; 1968 (55) 2743.



SECTION 46-17-120. Requirements for preliminary and final decisions; notice of final decision; final decision denying proposal.

The preliminary decision shall contain the text in full of any proposal and may deny or approve the proposal, recommend a marketing agreement, order, amendment, or termination containing other or different terms or conditions from those contained in the proposal; provided, that the preliminary decision shall be substantially within the purview of the notice or hearing and shall be supported by evidence taken at the hearing or by documents of which the Commission is authorized to take judicial notice. The final decision by the Commission shall set out in full the text of the proposal and the Commission shall deliver copies of the final decision to all producers and handlers directly affected by such final decision and whose addresses appear on file in the Department, on the day next preceding the day on which the final decision is issued, and to all parties of record appearing at the hearing, or their representatives of record. If the final decision denies the proposal in its entirety no further action shall be taken by the Commission.

HISTORY: 1962 Code Section 3-235.11; 1968 (55) 2743.



SECTION 46-17-130. Assent to marketing agreements or amendments; when agreements or amendments may be enforced; when agreements shall be deemed issued.

With respect to marketing agreements, the Commission shall, after publication of the final decision, invite all producers affected thereby to agree to the marketing agreement or amendment set out in such decision. The marketing agreements or amendments shall be binding only upon persons who have agreed in writing thereto and whose written agreement has been filed with the Commission; provided, that the Commission shall enforce a marketing agreement or amendment only when it shall be found in addition to the other findings specified in this chapter that such marketing agreement or any amendment thereto has been assented to by a sufficient number of signatories who produce a sufficient volume of the commodity affected and sufficient moneys from assessments levied to defray the necessary expenses of issuance and enforcement is provided. The marketing agreement shall be deemed to be issued and in effect when the Commission has notified all persons who have assented thereto.

HISTORY: 1962 Code Section 3-235.12; 1968 (55) 2743.



SECTION 46-17-140. Referendum to determine assent to marketing order.

After final recommendation of the adoption, amendment, or termination of a marketing order, the Commission shall determine by referendum whether the affected producers assent to the proposed action. The Commission shall conduct the referendum within forty-five days after the issuance of the final order. The affected producers shall be deemed to have assented to the proposal if either of the following conditions are met:

(1) If sixty-six and two-thirds percent or more by number of those voting representing fifty-one percent or more of the volume of the affected commodity produced by those voting assent to the proposal.

(2) If fifty-one percent or more by number of those voting representing sixty-six and two-thirds percent or more of the volume of the affected commodity produced by those voting assent to the proposal.

HISTORY: 1962 Code Section 3-235.13; 1968 (55) 2743.



SECTION 46-17-150. When marketing order shall have effect of law; effect of defeat of order at referendum.

If the commission determines that the requisite assent is given it shall issue and put an order or amendment or termination to it into force, and every provision has the force of law and is binding upon every affected producer and handler within the specified area. Issuance is accomplished by publication for one day in a newspaper of general circulation in Columbia, Greenville, and Charleston and in the affected area of notice if different from these three cities, stating that the marketing order has been issued, amended, or terminated, and where copies of the order, amendment, or termination may be obtained. If the commission determines that the requisite assent has not been given, no further action must be taken by the commission upon the proposal, and the order, amendment, or termination contained in the final order is without force or effect. The provisions of this chapter are exempt from the requirements of Article 1, Chapter 23 of Title 1.

HISTORY: 1962 Code Section 3-235.14; 1968 (55) 2743; 1989 Act No. 49, Section 1, eff April 11, 1989; 1990 Act No. 486, Section 1, eff May 29, 1990.



SECTION 46-17-160. When Commission may amend or suspend agreement or order.

The Commission may, upon the advice of the commodity board serving under any agreement or order and without opportunity for public hearing or referendum as herein provided:

(a) Amend any marketing agreement or order as to any minor matter or wording which does not substantially alter the provisions and intention of such agreement or order;

(b) Suspend any such agreement or order or term or provision thereof for a period of not to exceed one year, if the Commission upon the advice of the commodity board, finds that such suspension will tend to effectuate the declared policy of this chapter; provided, that any suspension of such agreement or order shall be effective only until the end of the then current marketing season.

HISTORY: 1962 Code Section 3-235.15; 1968 (55) 2743; 1970 (56) 2287.



SECTION 46-17-170. Producers and handlers shall furnish certain information; lists of producers and handlers; use of information.

(a) The Commission is authorized to notify, in the manner provided in Section 46-17-80, all producers and handlers affected by a proposed marketing order to file with the Commission within ten days from the receipt of the notice, a report properly certified, showing:

(1) The name and address of the handler;

(2) The quantities of the affected commodity handled by the handler in the marketing season next preceding the filing of the report;

(3) The names and addresses of all producers of the affected commodity who may be directly affected by the proposed marketing order, from whom such handler received the affected commodity in the marketing season next preceding the filing of the report;

(4) The quantities of the affected commodity received by the handler from each producer in the marketing season next preceding the filing of the report.

(b) The Commission shall also mail a copy of the notice to file the report to all handlers of the agricultural commodity whose addresses appear upon the lists on file in the Department or in the office of the Commission who may be directly affected by the order.

(c) Each handler of the affected commodity shall file the verified report with the Commission within the time specified herein. Failure or refusal of any handler to file the report shall not invalidate any proceeding taken or marketing order issued, amended, or terminated hereunder. The Commission is authorized to proceed on the basis of such information and reports as may otherwise be made available.

(d) Any qualified person may at any time have his name placed upon any list for which he qualifies by delivering or mailing his name, address, and other information to the Commission, and in such case the qualifications of such person shall be verified, and if he qualifies, his name shall be placed upon such list.

(e) From the reports filed with the Commission, there shall be prepared a list of the names and addresses of the producers and the volume of the affected commodity produced or marketed by all the producers and a list of the names and addresses of the handlers and the volume of the affected commodity handled by all the handlers in the next preceding marketing season. Such lists shall constitute conclusive lists for use in any finding made by the Commission.

(f) The information contained in the individual reports of handlers filed with the Commission pursuant to the provisions of this section shall not be made public in such form but the information contained in the reports may be prepared in combined form for the affected commodity in the formulation and enforcement of a marketing order, or may be made available pursuant to court order, but shall not be made available to anyone for private purposes. The Commission shall compile and make available this information and lists of names and addresses. After every hearing the hearing examiner shall compile and bring lists up to date in accordance with evidence and information obtained at the hearing, and he may subpoena witnesses, books and records for such purpose.

HISTORY: 1962 Code Section 3-235.16; 1968 (55) 2743.



SECTION 46-17-180. Agreements and orders shall be administered by Commission with advice and approval of commodity board; employment of additional personnel.

Each marketing agreement and order shall be administered by the Commission with the advice and approval of a commodity board. For these purposes there shall be included in each order, and may be included in each agreement provisions for the employment of such additional personnel, including attorneys engaged in the private practice of law, subject to the approval and supervision of the Attorney General as determined by the commodity board and the Commission to be necessary and proper. Such provisions may provide for the qualifications, method of selection, term of office, grounds of dismissal, and the detailed powers and duties to be exercised by such additional personnel as may be employed.

HISTORY: 1962 Code Section 3-235.17; 1968 (55) 2743.



SECTION 46-17-190. Establishment of commodity boards.

Every marketing agreement and order must provide for the establishment of a commodity board of not less than seven nor more than thirteen members and specify the exact number, qualification, nomination, election or appointment, term of office, powers, and all other matters pertaining to the board. The members of the board must be producers. The chairman of the commission or a member of the commission or department designated by the commission must be an ex officio member of each commodity board and has a vote as specified in the order or agreement.

HISTORY: 1962 Code Section 3-235.18; 1968 (55) 2743; 1994 Act No. 455, Section 1, eff June 16, 1994.



SECTION 46-17-200. Qualifications of board members.

The producers of a commodity board must be practical producers of the affected commodity and must be citizens and residents of this State, each of whom is and actually has been engaged in producing the affected commodity within the State for a period of one year and during that period has derived a substantial portion of his income from it. The qualification of members of the board as provided in this section shall continue during their terms of office.

HISTORY: 1962 Code Section 3-235.19; 1968 (55) 2743; 2004 Act No. 193, Section 1, eff March 26, 2004.



SECTION 46-17-210. Terms of office, election or appointment of board members.

(a) The term of office of board members shall be three years, and one third, as nearly as may be possible, shall be elected or appointed every year; provided, that at the inception of any agreement or order the entire board shall be elected or appointed, one third for a term of one year, one third for a term of two years, and one third for a term of three years.

(b) Any marketing agreement or order may provide either for election of board members as specified by such agreement or order or for appointment of board members by the Commission.

(c) Any marketing agreement or order may provide for election or appointment of board members by districts.

HISTORY: 1962 Code Section 3-235.20; 1968 (55) 2743.



SECTION 46-17-220. Nomination of candidates for boards.

For the purpose of nominating candidates to be voted upon for election to commodity boards, or to be considered as candidates for appointment to commodity boards, the Commission shall call separate meetings of the affected producers, and in case elections or appointments shall be by districts he shall call separate meetings for each district. However, at the inception of any marketing agreement or order, nominations may be at the issuance hearing. Nomination meetings shall be called annually and at least thirty days in advance of the date set for the election or appointment of board members. Notice of every such meeting shall be published in a newspaper of general circulation within the affected area defined in the order or agreement not less than ten days in advance of the date of such meeting and written notice of every such meeting shall be given to all affected producers on the list maintained pursuant to Section 46-17-170 (e), and notice of every such meeting shall be posted on a public bulletin board as provided in Section 46-17-80. If the agreement or order provides for election or appointment by districts, such written notice need be given only to the producers residing in or whose principal place of business is within such district. Nonreceipt of notice by any interested person shall not invalidate proceedings at such meetings, provided that notice was duly posted in the United States mail. Any qualified person may be nominated orally at such meeting for membership upon such board by election or appointment as provided by the marketing order or agreement. Nominations may also be made within five days after any such meeting by written petition filed with the Commission and signed by not less than five affected producers entitled to participate in such meeting. Selection from among nominees, either by election or appointment, shall be specifically designated in the marketing order or agreement.

HISTORY: 1962 Code Section 3-235.21; 1968 (55) 2743.



SECTION 46-17-230. Vacancies on boards; quorum.

In the event of a vacancy on the board, the remaining members shall select a qualified person for appointment by the Commission to fill the unexpired term. A majority of the voting members of the board shall constitute a quorum for the transaction of all business and the carrying out of all duties of the board.

HISTORY: 1962 Code Section 3-235.22; 1968 (55) 2743.



SECTION 46-17-240. Compensation and expenses of board members.

The members of the board shall receive no salary but shall be allowed the usual mileage, subsistence and per diem as authorized by law for commissions, committees and boards which shall be paid out of commodity board funds. The ex officio members shall be reimbursed by their departments or from funds of the Commission for the actual expenses incurred in the performance of duties.

HISTORY: 1962 Code Section 3-235.23; 1968 (55) 2743.



SECTION 46-17-250. Boards may appoint or utilize committees and other advisers.

Each commodity board shall be authorized to appoint or utilize committees and individuals to advise the Commission or the commodity board and to fix the compensation for such services, which may be paid from the funds of the board.

HISTORY: 1962 Code Section 3-235.24; 1968 (55) 2743.



SECTION 46-17-260. Powers of boards generally; Commission shall certify status and changes in membership; marketing orders and agreements, bylaws, and the like shall be filed with Secretary of State.

Each commodity board is authorized to accept donations, gifts, and other property to be used for commodity board purposes. Each commodity board may exercise the powers and authority conferred by law upon corporations. It shall be the duty of the Commission to certify to the Secretary of State the status and changes in the membership of each commodity board. All marketing orders and agreements receiving assent in referendum and all bylaws and rules and regulations pertaining thereto shall be filed in the office of the Secretary of State.

HISTORY: 1962 Code Section 3-235.25; 1968 (55) 2743; 1970 (56) 2287.



SECTION 46-17-270. Powers and duties of boards enumerated.

The powers and duties of each commodity board shall be to:

(a) Elect a chairman and such other officers as it deems necessary;

(b) Advise the Commission with respect to the administration of any marketing agreement or order;

(c) Recommend to the Commission rules and regulations in connection with any agreement or order;

(d) Advise the Commission on assessments provided by any agreement or order and on the collection, deposit, and disbursement of all moneys;

(e) Assist the Commission in the collection of information and data as the Commission and the commodity board may deem necessary;

(f) Administer and enforce the order or agreement as its administrative board if the Commission designate it to do so or if such is prescribed by the order or agreement; and

(g) Perform such duties as the Commission may prescribe or which may be prescribed in the order or agreement.

HISTORY: 1962 Code Section 3-235.26; 1968 (55) 2743.



SECTION 46-17-280. Commission shall approve or disapprove actions of boards.

The Commission shall determine if the actions by the commodity board conform with the purposes of this chapter and with the purposes of marketing agreements or orders. The Commission shall approve or disapprove actions of the board on the basis of such compliance or noncompliance.

HISTORY: 1962 Code Section 3-235.27; 1968 (55) 2743.



SECTION 46-17-290. Purpose of agreement or order and power to be exercised shall be stated.

The purpose of each marketing agreement and order issued and the power to be exercised thereunder shall be stated in detail in the provisions of the agreement or order for:

(a) Determining the grade of any agricultural commodity and provisions for the control and disposition of such grade;

(b) Regulating the period during which any agricultural commodity or any grade may be processed, distributed, handled, or otherwise marketed;

(c) The establishment of surplus or reserve pools of any agricultural commodity or of any grade thereof, and providing for the sale of such surplus commodity and the equitable distribution, among the persons interested, of the net returns derived from the sale of such commodity;

(d) The establishment of uniform grading and inspection of any agricultural commodity delivered by producers to handlers or processors or others engaged in the handling thereof and for the establishment of grading standards of quality, condition, size, or pack for any agricultural commodity, and the inspection and grading of such commodity in accordance with such grading standards so established. Such grading standards for any such commodity shall not be established below any minimum standards now prescribed by law for such commodity. The Federal-State inspection service shall perform all inspections made necessary by these provisions;

(e) The establishment of plans for advertising and sales promotion to create markets for agricultural commodities. The commodity board and the Commission shall prepare and enforce plans for promoting and advertising the sale of such agricultural commodity. Any such plan shall be directed toward increasing the sale of such commodity without reference to a particular brand or trade name and may be in conjunction or cooperation with other states or areas as determined by the Commission and commodity board;

(f) Price posting; provided, that any grade shall be sold by the handlers only at prices filed by such handlers in the manner provided for in the marketing order;

(g) Requiring the labeling, marking or branding of any agricultural commodity;

(h) Establishing convenient stations for inspection, weighing and receiving payment for any agricultural commodity sold by producers under any marketing agreement or order and providing for the collection of expenses of operating such stations;

(i) Allowing the Commission and commodity board to cooperate with any State or Federal agency;

(j) Requiring the packaging of any agricultural commodity in containers, and to set standards for such containers, in conformity with requirements in any marketing agreement or order;

(k) The establishment of research programs for the improvement of control of insects or disease, economic causes and effects, harvesting, storing, transporting, marketing, handling, processing, or any other phase or division of research which would benefit any affected commodity. The advice of the Director of the State Agricultural Experiment Station shall be sought by the Commission and the commodity board in the development of research projects. Insofar as practicable, such research shall be carried out by the State Agricultural Experiment Station and may be financed by such funds as may be available to the Commission and commodity board;

(l) Establishing methods, whereby agricultural commodities other than marketable products may be disposed of and for prohibiting dispositions thereof except as provided by the marketing order or agreement for such agricultural commodity;

(m) The prevention of unfair competition;

(n) Establishing market development programs and for the dissemination of market information according to the marketing agreement or order;

(o) Insuring payment for all usable products purchased from producers according to established grades;

(p) Establishing for any agricultural commodity an educational program designed to acquaint producers, handlers, processors, or other interested persons with the results of research.

HISTORY: 1962 Code Section 3-235.28; 1968 (55) 2743.



SECTION 46-17-300. Area of application of agreement or order to be defined.

Every marketing agreement and order shall define the area to which it applies which may be all or any contiguous portion of the State. The area may be defined as a production area in which case the agreement or order shall regulate all of the affected commodity produced within such area. The area may be defined as a marketing area, and the agreement or order shall regulate all of the commodity which is sold or marketed within such marketing area.

HISTORY: 1962 Code Section 3-235.29; 1968 (55) 2743.



SECTION 46-17-310. Levy of assessments; maximum total annual assessment.

There is hereby levied, and the Commission shall collect, upon each affected unit of any agricultural commodity specified in any marketing agreement or order an annual assessment which shall be paid by the producer upon each unit sold or marketed by him. Such assessments shall be expressed as a stated amount of money per unit. The total amount of such annual assessment to be paid by all producers of such commodity shall not exceed five percent of the total market value of all affected units sold or marketed or delivered for sale or marketing by all producers of such units during the year to which the assessment applies.

HISTORY: 1962 Code Section 3-235.30; 1968 (55) 2743.



SECTION 46-17-320. Levy of assessments; per unit rate.

In every marketing agreement and order the Commission, with the advice of the commodity board, shall prescribe the per unit rate of such assessment, and such rate may be at the full amount of, or at any lesser amount than the amount hereinabove limited. The rate may be altered or amended but only upon compliance with the procedural requirements of this chapter for amendment of marketing agreements or orders. In every such marketing agreement or order the Commission and the commodity board shall base their determination of such rate upon the volume and price of sales of affected units, or units which would have been affected units, had the agreement or order been in effect during a period which the Commission and the commodity board shall determine to be a representative period. The per unit rate of assessment prescribed in any such agreement, order, or amendment shall for all purposes and times be deemed to be within the limits of assessment above provided until such time as such agreement or order is amended as to such rate.

HISTORY: 1962 Code Section 3-235.31; 1968 (55) 2743.



SECTION 46-17-330. Levy of assessments; payment and collection thereof.

Each marketing order and agreement shall prescribe the time, place, and method for payment and collection of assessments upon any uniform basis applicable alike to all producers subject to such assessment. For such purposes the Commission may take such action and means as provided by the order or agreement to collect such assessment. Unless otherwise provided in any marketing order or agreement, assessments payable by producers shall be paid prior to the time when the affected unit is shipped off the farm, and assessments payable to handlers shall be paid prior to the time when the affected units are received by or for the account of the first handler. No affected units shall be transported, sold, marketed or otherwise handled or disposed of until every due assessment has been paid and the receipt issued.

HISTORY: 1962 Code Section 3-235.32; 1968 (55) 2743.



SECTION 46-17-340. Disposition of moneys collected under agreement or order; expenditures.

Moneys collected by the Commission pursuant to any marketing order or agreement from any assessment or as an advance deposit thereon shall be used by the Commission and the commodity board only for the purpose of paying for expenses and costs arising in connection with the administration, amendment or termination of such order or agreement. Overhead expenses of the Department with respect to such marketing order or agreement shall be paid by funds appropriated by law and shall not be borne by any assessment.

HISTORY: 1962 Code Section 3-235.33; 1968 (55) 2743.



SECTION 46-17-350. Refunds.

Any moneys collected by the Commission and the commodity board pursuant to any marketing agreement or order during any season or year may be refunded on a pro rata basis at the close of such season or year or at the close of such longer period as the commodity board shall recommend and which the Commission shall determine to be reasonable to all persons from whom such moneys were collected or such moneys may be carried over and used in the next succeeding season, year, or period whenever the Commission and the commodity board find that it is advisable. Upon the termination of any marketing agreement or order all moneys remaining, and not required to defray the expenses or repay the obligations incurred by such agreement or order, shall be returned by the Commission on a pro rata basis to all persons from whom such moneys were collected. However, if the Commission finds, and upon approval in writing of a majority of the members of the commodity board, that the amounts so returnable are so small as to make impractical the computation of such pro rata refund the Commission may use such moneys to defray expenses incurred by it in the administration or enforcement of any subsequent marketing agreement or order for such commodity. Thereafter, if there are any such moneys remaining which have not been used by the Commission as hereinabove provided, it shall be withdrawn from the approved depository and paid into the State Treasury as unclaimed trust moneys. No refunds may be paid for the cotton commodity.

HISTORY: 1962 Code Section 3-235.34; 1968 (55) 2743; 1989 Act No. 120, Section 2, eff May 30, 1989.



SECTION 46-17-360. Assessments shall constitute personal debts; enforcement.

Any due assessment levied in a specified amount under this chapter shall constitute a personal debt of every person so assessed or who owes such amount and it shall be due to the Commission when payment is called for by it. If any person fails to pay the Commission the full amount of such assessment when due, the Commission is authorized to add to such unpaid assessment an amount not exceeding ten percent to defray the cost of enforcing collection. Upon the failure of such person to pay any such assessment, the Commission may bring a civil action against such person in a court of competent jurisdiction for the collection thereof, together with the above specified ten percent thereon, and such action shall be tried and judgment rendered as in any other cause of action for debt due and payable; provided, that any producer may, if dissatisfied with any assessment that has been levied and collected, be refunded the full amount of such assessment provided that demand for a refund is made in writing and in the hands of the Commission and the chairman of the commodity board within thirty days from the date upon which such assessment was due, and that such assessment was properly paid and receipt issued prior to this date; provided, further, that the payment of the assessment is not the result of legal action brought against such producer; provided, further, that no such assessment shall be refunded to any out-of-state producer.

HISTORY: 1962 Code Section 3-235.35; 1968 (55) 2743; 1972 (57) 2819.



SECTION 46-17-370. Deposits and disbursements.

The Commission shall deposit all moneys which are collected by him in a separate account allocated to each marketing order or agreement under which such moneys are collected and such deposits shall be in the name of the commodity board. All expenses and disbursements incurred and made pursuant to the provisions of any marketing agreement or order authorized by Section 46-17-340 shall be paid from moneys collected and received pursuant to such order or agreement by check, draft, or voucher in such form and in such manner and upon the signature of such person as may be prescribed by the marketing order or agreement.

HISTORY: 1962 Code Section 3-235.36; 1968 (55) 2743.



SECTION 46-17-380. Records, audits and financial statements.

(A) The commission and the commodity board shall keep, separately for each agreement and order in accordance with accepted standards of good accounting practice, accurate records of all assessments, collections, receipts, deposits, withdrawals, disbursements, paid-outs, monies, and other financial transactions made pursuant to an order or agreement, and the records must be audited at least annually in accordance with generally accepted auditing standards. The books and accounts maintained under every such agreement and order must be closed as of the last day of each fiscal year of the State.

(B) A copy of every audit must be delivered within thirty days after completion to the Governor, the commission, the State Auditor, and the commodity board of the agreement or order concerned.

HISTORY: 1962 Code Section 3-235.37; 1968 (55) 2743; 2005 Act No. 164, Section 23, eff June 10, 2005.



SECTION 46-17-390. Bonds of administrators, administrative boards and employees.

The Commission and the commodity board shall require that a bond be given by every administrator, administrative board, and employee occupying a position of trust under any marketing agreement or order, as provided in the agreement or order, in such amount as the Commission and the commodity board shall deem necessary, the premium for which bond or bonds shall be paid from assessments collected pursuant to such order or agreement; provided, that the bond need not be given with respect to any person covered by any blanket bond covering officials or employees of the State.

HISTORY: 1962 Code Section 3-235.38; 1968 (55) 2743.



SECTION 46-17-400. Violations.

(a) It shall be a misdemeanor:

(1) For any person to violate any provision of this chapter or any provision of any marketing agreement or order duly issued.

(2) For any person to willfully furnish a false or fraudulent report required by this chapter or to willfully fail or refuse to furnish such report.

(3) For any person engaged in the wholesale or retail trade to refuse to furnish to the Commission, upon request, information concerning the name and address of the person from whom he has received an agricultural commodity regulated by a marketing agreement or order and the grade, quantity and price of such commodity.

(b) Every person convicted of any such misdemeanor shall be punished by a fine of not less than fifty dollars nor more than five hundred dollars or by imprisonment of not less than ten days nor more than six months, or both, in the discretion of the court. Each violation during any day shall constitute a separate offense.

HISTORY: 1962 Code Section 3-235.39; 1968 (55) 2743.



SECTION 46-17-410. Jurisdiction of courts; action for specific performance or injunction.

(a) The courts are hereby vested with jurisdiction:

(1) To enforce this chapter and the provisions of each and every marketing agreement and order issued pursuant to this chapter;

(2) To enjoin temporarily pending litigation and thereafter permanently enjoin any person from violating this chapter;

(3) To require pending litigation and thereafter permanently by mandamus every person subject to the provisions of any agreement or order to perform the provisions of this chapter and every duty imposed upon such person by such marketing agreement or order.

(b) The Commission or any commodity board or any person affected by any marketing order or agreement upon joining the chairman of the Commission as a party may bring an action for specific performance or injunction against any person who violates the obligations imposed upon him by this chapter or by any marketing agreement or order.

HISTORY: 1962 Code Section 3-235.40; 1968 (55) 2743.



SECTION 46-17-420. Enforcement of chapter by Attorney General.

Upon the request of the Commission and the commodity board, the Attorney General shall institute proceedings to enforce the remedies and to collect the moneys provided for by this chapter. Whenever the Commission and the commodity board have reason to believe that any person has violated the provisions of any marketing agreement or order, the Commission shall be empowered to institute an investigation and, after notice to such person, to conduct a hearing in order to determine the facts for the purpose of referring the matter to the Attorney General for appropriate action.

HISTORY: 1962 Code Section 3-235.41; 1968 (55) 2743.



SECTION 46-17-430. Remedies are additional.

The remedies provided for herein shall be in addition to, and not exclusive of, any other remedies or penalties provided for in this chapter or now or hereafter existing at law or in equity, and such remedies shall be concurrent and alternative and neither singly nor combined shall they be exclusive.

HISTORY: 1962 Code Section 3-235.42; 1968 (55) 2743.



SECTION 46-17-440. Cooperation with other states and with United States.

The Commission and the commodity board are authorized to cooperate with the authorities of other states and of the United States, for the purpose of obtaining uniformity in the administration of Federal and State marketing regulations, and the Commission shall conduct joint hearings, issue joint or concurrent marketing agreements or orders when properly approved.

HISTORY: 1962 Code Section 3-235.43; 1968 (55) 2743.



SECTION 46-17-450. Prices shall not be established in violation of State or Federal laws.

The Commission and the commodity board under each marketing agreement and order shall not authorize any action which shall have for its purpose the establishment or maintenance of prices in violation of existing State and Federal laws.

HISTORY: 1962 Code Section 3-235.44; 1968 (55) 2743.



SECTION 46-17-460. Penalty.

Except as specifically provided in this chapter, a person who violates a provision of this chapter is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 3-235.45; 1968 (55) 2743; 1993 Act No. 184, Section 239, eff January 1, 1994.



SECTION 46-17-470. Liability of members of Commission, board members and employees.

The members of any commodity board, including employees thereof, and the Commission shall not be held responsible individually in any way whatsoever to any producer, processor, distributor or other handler or any other person for errors in judgment, mistakes, or other acts, either of commission or omission, as principal, agent, person, or employee, except for their own individual acts of dishonesty or crime. No person or employee shall be held responsible individually for any act or omission of any other member of any commission. The liability of the members of the Commission shall be several and not joint and no member shall be liable for the default of any other member.

HISTORY: 1962 Code Section 3-235.46; 1968 (55) 2743.






CHAPTER 19 - LOCAL MARKETING AUTHORITIES AND FARM MARKETING CENTERS

SECTION 46-19-10. Petition to form local marketing authorities.

With the approval and subject to the rules and regulations of the Department, local marketing authorities, hereby declared to be cooperative and non-profit-making, may be formed in the various communities of the State to engage in the marketing of agricultural products and all activities in connection therewith. When twenty or more persons in any community wish to form a local marketing authority they shall file a petition with the department, including, among other things, the following:

(1) The names, addresses and businesses of the petitioners;

(2) The name of the proposed local marketing authority, which shall in all cases include the words "Marketing Authority";

(3) The names and addresses of the officers of the proposed authority;

(4) A statement of the activities, which shall all be related to the growing and marketing of farm products and livestock, in which the local marketing authority proposes to engage;

(5) The area to be served by the proposed local marketing authority;

(6) A statement of existing and prospective marketing and other facilities to be operated by the proposed local marketing authority;

(7) The total amount of stock or certificates of ownership proposed to be issued and the face value of each share or the amount of the membership fee; and

(8) Such other information as the Department may require.

HISTORY: 1962 Code Section 3-241; 1952 Code Section 3-241; 1948 (45) 1892; 1972 (57) 2479; 1975 (59) 258.



SECTION 46-19-20. Investigation and incorporation.

The Department shall investigate and consider all petitions for local marketing authorities filed with it and, if a need for such local authority and reasonable chances for success shall appear, the department shall certify such facts to the Secretary of State who, without charge, shall issue a certificate of incorporation to the local marketing authority.

HISTORY: 1962 Code Section 3-242; 1952 Code Section 3-242; 1948 (45) 1892; 1975 (59) 258.



SECTION 46-19-30. Organization; bylaws; officers.

After receiving a certificate of incorporation, a local marketing authority shall proceed to perfect a permanent organization by the adoption of bylaws, the election of permanent officers and the transaction of all business necessary for such permanent organization. The officers of a local marketing authority, with their duties, shall be as may be determined in the bylaws of the authority.

HISTORY: 1962 Code Section 3-243; 1952 Code Section 3-243; 1948 (45) 1892; 1975 (59) 258.



SECTION 46-19-40. Supervision and assistance of Department.

The work of local marketing authorities shall be supervised by the department, and all local marketing authorities shall be entitled to the inspection, grading, buying and selling services of the department, as well as to all possible assistance in crop, land and soil selection, crop planting, fertilization, cultivation, harvesting and packing services and methods of financing. Provided, that no service presently being furnished by any other State agency shall be duplicated.

HISTORY: 1962 Code Section 3-244; 1952 Code Section 3-244; 1948 (45) 1892; 1975 (59) 258.



SECTION 46-19-110. Authorization.

Any county or municipality or combination thereof in this State may, at the discretion of its or their governing body or bodies, establish in and for such county or in or near and for such municipality or groups of municipalities a farm marketing center and acquire, own, operate, lease for operation or lease to others for operation such farm marketing center or any part of such center as may appear desirable.

HISTORY: 1962 Code Section 3-251; 1952 Code Section 3-251; 1942 Code Section 5806-12; 1935 (39) 252; 1981 Act No. 104 Section 1.



SECTION 46-19-120. Projects; processing equipment includible.

Any such farm marketing center may include a cannery, a creamery, a meat-packing house, an assembly plant for poultry and eggs, a feed-grinding and mixing plant and any other equipment necessary and proper for the processing and preparing for market of any of the products of the farms of this State, so as to enable the farmers to diversify their products and to find markets for them at fair and reasonable prices. Any such farm marketing center may include any one or more of the projects and processing equipment mentioned above, at the discretion of the proper officers.

HISTORY: 1962 Code Section 3-252; 1952 Code Section 3-252; 1942 Code Section 5806-12; 1935 (39) 252.



SECTION 46-19-130. Power to condemn and borrow.

In order to enable any county or municipality or combination of them to acquire a site or sites for the purposes specified in this article, they shall have the power of eminent domain. The counties or municipal corporations by their appropriate officers may secure the purchase price of any property and equipment that may be purchased for the purposes by a first mortgage on the property and equipment and may borrow money and receive and administer grants from the government of the United States under any administration or agency of the United States government and may comply with all the terms and conditions necessary to borrow the money.

HISTORY: 1962 Code Section 3-253; 1952 Code Section 3-253; 1942 Code Section 5806-12; 1935 (39) 252; 1981 Act No. 104 Section 2; 1987 Act No. 173 Section 22, eff nine months from approval by Governor (approved by Governor on June 30, 1987).



SECTION 46-19-210. Commissioner authorized to establish and supervise program.

The Commissioner of Agriculture of the State of South Carolina, herein referred to as "Commissioner," acting by and through employees of the Department of Agriculture of South Carolina, herein referred to as "Department" is hereby authorized to establish and supervise a Roadside Market Incentive Program, herein referred to as the "program," designed to create, establish and improve the quality of roadside markets and promote fair and sanitary marketing practices throughout the roadside markets in the State.

HISTORY: 1962 Code Section 3-245; 1972 (57) 2156.



SECTION 46-19-220. Standards for participation.

The Commissioner is hereby authorized to prescribe standards for participation in the program. Such standards shall relate to design, external and internal appearance, location, sanitation and cleanliness, product quality, fair and honest marketing practices and any other factors designed to promote traffic safety, fair marketing, roadside appearance, and promotion of South Carolina agricultural products.

HISTORY: 1962 Code Section 3-245.1; 1972 (57) 2156.



SECTION 46-19-230. Applications for participation; participation is voluntary; registration of participants.

The operators of roadside markets desiring to participate in the program shall file an application with the Commissioner on a form prescribed by him, who, after inspection, shall determine eligibility of the market to participate in the program. Participation in the program shall be completely voluntary and any market desiring not to participate in the program cannot be required to do so by the Commissioner. After determining the markets eligible to participate in the program, the Commissioner, pursuant to such procedures and regulations as he may formulate, shall register such participants in the program.

HISTORY: 1962 Code Section 3-245.2; 1972 (57) 2156.



SECTION 46-19-240. Signs.

The Commissioner shall prescribe and make available signs showing the Department's approval and membership in the program. Such signs shall be issued to applying markets which comply with standards established by the Commissioner and such markets may display such signs as long as they retain approval as participating markets.

HISTORY: 1962 Code Section 3-245.3; 1972 (57) 2156.



SECTION 46-19-250. Inspections.

Inspectors of the Department shall conduct periodic inspections of approved markets and any failure to meet prescribed standards shall be sufficient cause for the Commissioner to revoke market approval and to require return of the sign furnished the market by the Department, which sign shall at all times remain the property of the State. Refusal to allow inspectors to make a full and complete inspection or refusal to disclose material facts to such inspectors shall be sufficient cause for revocation of market approval.

HISTORY: 1962 Code Section 3-245.4; 1972 (57) 2156.



SECTION 46-19-260. Notice and hearing on disapproved application.

When an application for participation is disapproved or when previously granted approval is revoked, the market owner shall be given written notice setting forth the reason for the action taken and shall, upon request, be afforded a hearing in accordance with applicable provisions of the 1976 Code.

HISTORY: 1962 Code Section 3-245.5; 1972 (57) 2156.



SECTION 46-19-270. Penalty for displaying unauthorized sign.

(A) It is unlawful for a market to:

(1) display a sign indicating approval by the department or participation in the program before the approval by the department; or

(2) continue to display the sign after final administrative action revoking the approval of the market; or

(3) fail to return to the department a sign issued to the market by the department within ten days after official notice from the department to return the sign.

(B) The owner of the market who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 3-245.6; 1972 (57) 2156; 1993 Act No. 184, Section 240, eff January 1, 1994.



SECTION 46-19-280. Transfer of signs.

Market approval and the sign indicating the same shall be transferable between owners, provided the Department is given notice of such change of ownership within ten days of such event but shall, in no event, be transferable from one location to another nor shall approval of one market in a chain apply to any other markets in such chain.

HISTORY: 1962 Code Section 3-245.7; 1972 (57) 2156.



SECTION 46-19-290. Expenditure of funds.

In order to comply with the provisions of this article and rules and regulations promulgated hereunder the Commissioner is authorized and empowered to expend funds of the State appropriated to the Department for use under promotion and expansion of agricultural products.

HISTORY: 1962 Code Section 3-245.8; 1972 (57) 2156.



SECTION 46-19-300. Rules and regulations.

The Commissioner is authorized to adopt and promulgate rules and regulations designed to implement this program and to accomplish the purposes of this article and, after legally adopted and promulgated, such rules and regulations shall have the force and effect of law.

HISTORY: 1962 Code Section 3-245.9; 1972 (57) 2156.



SECTION 46-19-310. Injunctions.

In addition to the remedies provided herein and notwithstanding the existence of an adequate remedy at law, the Commissioner is hereby authorized to apply to any circuit court of the State where jurisdiction over the defendant can be obtained for an injunction and such court shall have jurisdiction and for good cause shown shall grant a temporary or permanent injunction or an ex parte or restraining order, restraining or enjoining any person, roadside market owner, or operator from violating and continuing to violate any provision of this article or any rules and regulations promulgated hereunder. Such injunction shall be issued without bond and may be granted notwithstanding the fact that the violation constitutes a criminal act and notwithstanding the pendency of any criminal prosecution for the same violation.

HISTORY: 1962 Code Section 3-245.10; 1972 (57) 2156.






CHAPTER 21 - SEEDS; PLANTS; SEED AND PLANT CERTIFICATION

SECTION 46-21-15. Definitions.

As used in this chapter, except for Article 9:

(1) "Advertisement" means all representations, other than those on the label, relating to seed within the scope of this chapter.

(2) "Agricultural seed" means grass, forage, cereal, oil, fiber, and other kinds of crop seeds commonly recognized within this State as agriculture seeds, lawn seeds, and combinations of these seeds and may include noxious weed seeds when the Commissioner determines that the seed is being used as agricultural seed.

(3) "Blend" means seed consisting of more than one variety of a kind, each in excess of five percent by weight of the whole.

(4) "Brand" means a word, name, symbol, number, or design used to identify seed of one person to distinguish it from seed of another person.

(5) "Bulk" means a volume of seed in a container larger than a typical individual packing unit for that kind, such as bulk bags and boxes, bins, trucks, railcars, or barges.

(6) "Certified seed", "registered seed", or "foundation seed" means seed that has been produced and labeled in accordance with the procedures and in compliance with the regulations of an agency authorized by the laws of this State or the laws of another state.

(7) "Certifying agency" means:

(a) an agency authorized under the laws of a state, territory or possession to officially certify seed and which has standards and procedures approved by the U.S. Secretary of Agriculture to assure the genetic purity and identity of the seed certified; or

(b) an agency of a foreign country determined by the U.S. Secretary of Agriculture to adhere to procedures and standards for seed certification comparable to those adhered to generally by seed certifying agencies under subitem (a).

(8) "Coated seed" or "encrusted seed" means seed that has been covered, by at least one layer of material that obscures the original shape and size of the seed resulting in a substantial weight increase. The coating or encrusting may contain biologicals, identifying colorants or dyes, pesticides, polymers, or other ingredients.

(9) "Complete record" means all information that relates to the origin, treatment, germination, purity, kind, and variety of each lot of agriculture seed sold in this State, or which relates to the treatment, germ, kind, and variety of each lot of vegetable and flower seed sold in this State. This information includes seed samples and records of declarations, labels, purchases, sales, conditioning, bulking, treatment, handling, storage, analyses, tests, and examinations.

(10) "Conditioning" means drying, cleaning, scarifying, and other operations which could change the purity or germination of the seed and require the seed lot to be retested to determine the label information.

(11) "Cost damages" means actual expenditures by the grower for the cost of seed, labor, equipment, fertilizer, insecticide, herbicide, land rent and other directly related costs, less the value received from the crop actually grown and sold.

(12) "Date of test" means the month and year the percentage of germination appearing on the label was obtained by laboratory test.

(13) "Dormant" means viable seed, excluding hard seed, which fail to germinate when provided the specified germination conditions for the kind of seed in question.

(14) "Film-coated seed" means seed that retains its shape and general size with minimal weight gain. The film coating may contain biologicals, identifying colorants, dyes, pesticides, polymers, or other ingredients. The coating shall result in a continuous covering.

(15) "Flower seeds" includes seeds of herbaceous plants grown for their blooms, ornamental foliage, or other ornamental parts, and commonly known and sold under the name of flower or wildflower seeds in this State.

(16) "Genuine grower declaration" means a statement signed by the grower which gives for each lot of seed the lot number, kind, variety (if known), origin, weight, year of production, date of shipment, and to whom the shipment was made.

(17) "Germination" means the emergence and development from the seed embryo of those essential structures which, for the kind of seed in question, or indicative of the ability to produce a normal plant under favorable conditions.

(18) "Hermetically sealed seed" means seed packed in a moisture-proof container when the container and the seed in the container meet the requirements specified by regulation.

(19) "Hard seeds" means seeds which remain hard at the end of the prescribed test period because they have not absorbed water due to an impermeable seed coat.

(20) "Hybrid" means the first generation seed of a cross produced by controlling the pollination and by combining:

(a) two or more inbred lines;

(b) one inbred or a single cross with an open pollinated variety; or

(c) two varieties or species, except open-pollinated varieties of corn (Zea mays). The second generation or subsequent generations from these crosses are not regarded as hybrids. Hybrid designations are treated as variety names.

(21) "Inert matter" means all matter not seed, which includes broken seed, sterile florets, chaff, fungus bodies, and stones as determined by methods defined by regulation.

(22) "Inoculated seed" means seed which has received a coating of a preparation containing a microbial production.

(23) "Kind" means one or more related species or subspecies which singly or collectively is known by one common name, for example, corn, oats, alfalfa, and timothy.

(24) "Labeling" means a tag or other device attached to or written, stamped, or printed on a container or accompanying a lot of bulk seed purporting to set forth the information required on the seed label by this act, and it may include other information relating to the labeled seed.

(25) "Lawn and turf" means seeds of the grass family (Poaceae) that are used within the industry for lawn and turf applications.

(26) "Lot" means a definite quantity of seed identified by a unique lot number or other mark, every portion or bag of which is uniform within recognized tolerances for the factors which appear in the labeling.

(27) "Mix", "mixed", or "mixture" means seed consisting of more than one kind, each in excess of five percent by weight of the whole.

(28) "Noxious weed seeds" are divided into the following two classes:

(a) "Prohibited noxious weed seeds" means those seeds that are prohibited from being present in agricultural, vegetable, or flower seed and are the seeds of weeds that are highly destructive and difficult to control by good cultural practices and the use of herbicides.

(b) "Restricted noxious weed seeds" means those weed seeds that are objectionable in agricultural crops, lawns, and gardens of this State and may be controlled by good cultural practices or the use of herbicides.

(29) "Official sample" means a sample taken from a lot of seed by a representative of a seed regulatory official of a state or federal government agency following prescribed methods.

(30) "Origin" means the state, District of Columbia, Puerto Rico, possession of the United States or the foreign country where the seed was grown. Regional distinctions also may be included.

(31) "Other crop seed" means seeds of plants grown as crops, other than the kind or variety included in the pure seed, as determined by methods defined by regulation.

(32) "Pelleted seed" means coated or encrusted seed that also improves plantability or singulation of the seed.

(33) "Person" means an individual, partnership, corporation, company, association, receiver, trustee, or agent.

(34) "Private hearing" means a discussion of facts between the person charged and the enforcement officer.

(35) "Pure seed" means seed exclusive of inert matter and all other seeds not of the seed being considered as determined by methods defined by regulation.

(36) "Seizure" means a legal process carried out by court order against a definite amount of seed.

(37) "Stop sale" means an administrative order provided by law restraining the sale, use, disposition, and movement of a definite amount of seed.

(38) "Submitted sample" means a nonofficial sample that does not guarantee chain of custody.

(39) "Treated" means that the seed has received an application of a substance or that it has been subjected to a process for which a claim is made.

(40) "Treated seed" means seed with a minimal covering of material whose objective is to reduce or control disease organisms, insects, or other pests attacking the seed or seedlings growing and may contain identifying colorants or dyes.

(41) "Type" means a group of varieties so nearly similar that the individual varieties cannot be clearly differentiated except under special conditions.

(42) "Variety" means a subdivision of a kind which is distinct, uniform, and stable.

(a) "Distinct" means the variety can be differentiated by one or more identifiable morphological, physiological, or other characteristics from all other varieties of public knowledge.

(b) "Uniform" means that the variations in essential and distinctive characteristics are describable.

(c) "Stable" means the variety will remain unchanged in its essential and distinctive characteristics and its uniformity when reproduced or reconstituted as required by the different categories of varieties.

(43) "Vegetable seeds" means the seeds of those crops which are grown in gardens and on truck farms and are generally known and sold under the name of vegetable or herb seeds in this State.

(44) "Weed seed" means the seeds of all plants generally recognized as weeds within this State, as determined by methods defined by regulation, and includes the prohibited and restricted noxious weed seeds.

HISTORY: 2010 Act No. 238, Section 2, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-25. Enforcement; authority of state seed law enforcement officers; authority of Department of Agriculture employees; local regulation preempted.

(A) The Commissioner of Agriculture or his authorized agents shall enforce this chapter and execute its provisions and requirements. The Commissioner or his authorized agents shall:

(1) sample, inspect, make analysis of, and test seeds subject to the provisions of this chapter that are transported, sold or offered or exposed for sale within the State for sowing purposes, at such time and place and to the extent as he may deem necessary to determine whether the seeds are in compliance with provisions of this chapter, and promptly to notify the person who sold, offered, or exposed the seed for sale and, if appropriate, the person who labeled or transported the seed, of a violation, stop sale order, or seizure; and

(2) prescribe, amend, adopt, and publish after following due public notice:

(a) regulations governing the method of sampling, inspecting, analyzing, testing, and examining seeds subject to provisions of this chapter and the tolerances to be used and other regulations necessary to secure efficient enforcement of this chapter;

(b) a prohibited and restricted noxious weed list;

(c) regulations establishing reasonable standards of germination for agriculture, vegetable seeds, and flower seeds;

(d) regulations for labeling flower seeds in respect to kind and variety or type and performance characteristics as required by Section 46-21-215;

(e) a list of the flower seeds subject to the flower seed germination labeling requirements of Section 46-21-215; and

(f) a list of the vegetable seeds subject to the vegetable seed germination labeling requirements of Section 46-21-215.

(B) For the purpose of carrying out the provisions of this chapter, state seed law enforcement officers are authorized to:

(1) enter upon a public or private premises during regular business hours in order to have access to seeds and the records subject to this chapter and regulations under them, a truck or other conveyor by land, water, or air at any time when the conveyor is accessible, for the same purpose;

(2) issue and enforce a written or printed "stop sale" order to the owner or custodian of a lot of seed subject to the provisions of this chapter when the enforcement officer finds a violation of the provisions of this chapter or regulations promulgated pursuant to this chapter, which order prohibits further sale, conditioning, and movement of the seed, except on approval of the enforcing officer, until the officer has evidence that the law has been complied with, and he has issued a release from the "stop sale" order of the seed, provided that in respect to seed which has been denied sale, conditioning, and movement as provided in this item, the owner or custodian of the seed shall have the right to appeal from the order to a court of competent jurisdiction in the locality in which the seeds are found, seeking a judgment as to the justification of the order and for the discharge of the seeds from the order prohibiting the sale, condition, and movement in accordance with the findings of the court. The provisions of this item must not be construed as limiting the right of the enforcement officer to proceed as authorized by other sections of this chapter;

(3) establish and maintain a seed testing laboratory, to employ qualified persons, and to incur expenses as may be necessary to comply with the provisions of this chapter;

(4) make or provide for purity and germination tests of seed for farmers and dealers on request; to promulgate regulations governing the testing; and to fix and collect charges, where applicable, for the tests made. Fees collected for these purposes must be set by regulation, and the fees must be retained by the Department of Agriculture to cover the costs of administering this chapter; and

(5) cooperate with the United States Department of Agriculture and other agencies in seed law enforcement.

(C) All authority vested in the Commissioner by virtue of the provisions of this chapter may with like force and effect be executed by Department of Agriculture employees as the Commissioner may designate.

(D) This chapter and its provisions are of statewide concern and occupy the whole field of regulation regarding the registration, licensing, labeling, sale, storage, transportation, distribution, notification of use, and use of seeds to the exclusion of all local regulations. Except as otherwise specifically provided in this chapter, no ordinance or regulation of another political subdivision may prohibit or in any way attempt to regulate a matter relating to the registration, certification, licensing, labeling, sale, storage, transportation, distribution, notification of use or use of seeds, if any of these ordinances, laws, or regulations are in conflict with this chapter.

HISTORY: 2010 Act No. 238, Section 2, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-35. Seed laboratory.

The Department of Agriculture shall maintain a seed laboratory with necessary equipment for carrying out the provisions of this chapter.

HISTORY: 2010 Act No. 238, Section 2, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-45. License to handle seeds; fee; persons subject to requirements of section; exception.

(A) A person, except as provided in subsection (D), before selling, distributing for sale, offering for sale, exposing for sale, handling for sale, or soliciting orders for the purchase of agricultural, vegetable, or flower seed, or mixture thereof, shall first register each place of business in this State with the Department of Agriculture. The application for a seed license shall include the name and location of each place of business at which the seed is sold, distributed for sale, offered for sale, exposed for sale, or handled for sale. The application for a seed license must be accompanied by an annual license fee for each place of business based on the gross receipts from the sale of seed for the last preceding license year. The fees must be set forth in the regulations promulgated pursuant to this chapter. For places of business not previously in operation, the fee will be based on anticipated receipts for the first license year.

(B) Payment of the licensing fee and a written receipt from the department for the fee shall constitute a sufficient permit for the dealer to engage in or continue in the business of selling, distributing for sale, offering or exposing for sale, handling for sale, or soliciting orders for the purchase of any agricultural, vegetable, or flower seed within the State.

(C) A person selling, distributing for sale, offering for sale, exposing for sale, handling for sale, or soliciting orders for the purchase of any agricultural, vegetable, or flower seed in the State, is subject to the requirements of this section.

(D) The provisions of this chapter shall not apply to on-farm sales by farmers who sell uncleaned, unprocessed, unpackaged, and unlabeled seed.

HISTORY: 2010 Act No. 238, Section 2, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-55. Exemptions.

(A) The provisions of Sections 46-21-215 and 46-21-217 do not apply to:

(1) seed or grain not intended for sowing purposes;

(2) seed in storage in, or being transported or consigned to a cleaning or conditioning establishment for cleaning or conditioning, provided, that the invoice or label accompanying a shipment of said seed bears the statement "seeds for conditioning"; and provided that any labeling or other representation which may be made with respect to the uncleaned or unconditioned seed shall be subject to this chapter; or

(3) a carrier in respect to seeds transported or delivered for transport in the ordinary course of its business as a carrier; provided, that the carrier is not engaged in producing, conditioning, or marketing seeds subject to the provisions of this chapter.

(B) A person is not subject to the penalties of this chapter for having sold or offered for sale seed subject to provisions of this chapter which were incorrectly labeled or represented as to kind, species, and subspecies, if appropriate, variety, type, or origin, if required, which seeds cannot be identified by examination, unless he has failed to obtain an invoice, genuine growers declaration, or other labeling information and to take precautions as may be reasonable to insure the identity to be that stated. A genuine grower's declaration of variety shall affirm that the grower holds records of proof concerning parent seed.

HISTORY: 2010 Act No. 238, Section 2, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-65. Foundation seed program.

Clemson University shall cooperate with the South Carolina Foundation Seed Association in a foundation seed program responsible for the fostering of the production, processing, and distribution of pure varieties of crop seeds and plants as Clemson University recommends for increase in this State. The South Carolina Department of Agriculture will assist in these efforts as directed by the Commissioner or his designee.

HISTORY: 2010 Act No. 238, Section 2, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-215. Agricultural, vegetable, and flower seed containers shall have label or tag; contents of labels or tags.

Each container of agricultural, vegetable, and flower seeds were sold, offered for sale, or exposed for sale, or transported within this State for sowing purposes shall state or have affixed in a conspicuous place a plainly written or printed label or tag in the English language, giving the following information, which statement may not be modified or denied in the labeling or on another label attached to the container.

(A) For all agricultural, vegetable, and flower seeds treated as defined in this chapter for which a separate label may be used:

(1) a word or statement indicating that the seed has been treated;

(2) the commonly accepted coined, chemical, abbreviated chemical, or generic name of the applied substance or description of the process used;

(3) if the substance in the amount present with the seed is harmful to human or other vertebrate animals, a caution statement such as "do not use for food, feed, or oil purposes". The caution for mercurials and similarly toxic substances must be a poison statement or symbol; and

(4) if the seed is treated with an inoculant, the date beyond which the inoculant is not to be considered effective, date of expiration.

(B) For agricultural seeds, except for cool season lawn and turf grass seeds and mixtures as provided in item (C) and for hybrids which contain less than ninety-five percent hybrid seed as provided in item (I):

(1) the name of the kind and variety for each agricultural seed component present in excess of five percent of the whole and the percentage by weight of each; in order of its predominance where more than one component is required to be named the word "mixture" or the word "mixed" must be shown conspicuously on the label. Hybrids must be labeled as hybrids;

(2) lot number or other lot identification;

(3) origin, state or foreign country, if known; if unknown, the fact must be stated;

(4) percentage by weight of all weed seeds;

(5) the name and rate of occurrence per pound of each kind of restricted noxious weed seed present;

(6) percentage by weight of other crop seed;

(7) percentage by weight of inert matter;

(8) the total of subitems (1), (4), (6), and (7) must equal one hundred percent;

(9) for each named agricultural seed:

(a) percentage of germination, exclusive of hard seed;

(b) percentage of hard seeds, if present; and

(c) the calendar month and year the test was completed to determine the percentages. Following subitems (a) and (b) the "total germination and hard seed" may be stated, if desired; and

(10) name and address of the person who labeled the seed, or who sells, offers or exposes the seed for sale within this State.

(C) For cool season lawn and turf grasses including Kentucky bluegrass, red fescue, chewing fescue, hard fescue, tall fescue, perennial ryegrass, intermediate ryegrass, annual ryegrass, colonial bentgrass, creeping bentgrass, and mixtures of them:

(1) for single kinds, the name of the kind or kind and variety;

(2) for mixtures:

(a) the terms "mix", "mixed", or "mixture" or "blend" must be stated with the name of the mixture;

(b) the heading "Pure Seed" and "Germination" or "Germ" must be used in the proper places;

(c) commonly accepted name of kind and variety of each agricultural seed component in excess of five percent of the whole, and the percentage by weights of pure seed in order of its predominance;

(3) lot number or other lot identification;

(4) origin, state or foreign country, if known; if unknown, it must be stated;

(5) percentage by weight of all weed seeds;

(6) the name and rate of occurrence per pound of each kind of restricted noxious weed seed present;

(7) percentage by weight of other crop seed;

(8) percentage by weight of inert matter;

(9) the total of subitems (1), (2), (5), (7), and (8) must be one hundred percent; and

(10) for each agricultural seed named under subitem (1) or (2):

(a) percentage of germination, exclusive of hard seed;

(b) percentage of hard seed, if present;

(c) calendar month and year the test was completed to determine percentages. Oldest test date must be used;

(d) the statement "Sell by _________", which may be no more than fifteen months from the date of test exclusive of the month of test; and

(e) name and address of the person who labeled the seed, or who sells, offers or exposes said seed for sale within the State.

(D) For agricultural seeds that are coated:

(1) percentage by weight of pure seeds with coating material removed;

(2) percentage by weight of coating material;

(3) percentage by weight of inert material exclusive of coating material; and

(4) in addition to the provisions of this subsection, labeling of coated seed must comply with the requirements of subsections (A), (B), and (C).

(E) For vegetable seeds in packets as prepared for use in home gardens or household plantings or vegetable seeds in preplanted containers, mats, tapes, or other plant devices:

(1) name of kind and variety of seed;

(2) lot identification, such as by lot number or other means;

(3)(a) the calendar month and year the germination test was completed and the statement "Sell by _________", which may be no more than twelve months from the date of test exclusive of the month of test;

(b) the year for which the seed was packaged for sale as "Packed for _________" and the statement "Sell by _________" which, must be for a calendar year; or

(c) the percentage of germination and the calendar month the test was completed to determine the percentage, provided that the germination test must have been completed within twelve months exclusive of the month of test;

(4) name and address of the person who labeled the seed or who sells, offers, or exposes the seed for sale within this State; and

(5) for seeds placed in a germination medium, mat, tape, or other device in such a way as to make it difficult to determine the quantity of seed without removing the seeds from the medium, mat, tape, or device, a statement to indicate the minimum number of seeds in the container.

(F) For vegetable seeds in containers other than packets prepared for use in home gardens or household planting and other than preplanted containers, mats, tapes, or other planting devices:

(1) the name of each kind and variety present in excess of five percent and the percentage by weight of each in order of its predominance;

(2) lot number or other lot identification;

(3) for each named vegetable seed:

(a) percentage of germination exclusive of hard seed;

(b) percentage of hard seed, if present;

(c) the calendar month and year the test was completed to determine the percentages; and

(d) germination test must have been completed within twelve months exclusive of the month of test.

Following subitems (a) and (b) the "total germination and hard seed" may be stated, if desired;

(4) name and address of the person who labeled the seed, or who sells, offers, or exposes the seed for sale within this State; and

(5) the labeling requirements for vegetable seeds in containers of more than one pound is deemed to have been met if the seed is weighed from a properly labeled container in the presence of the purchaser.

(G) For flower seeds in packets prepared for use in home gardens or household plantings or flower seeds in preplanted containers, mat, tapes, or other planting devices:

(1) for all kinds of flower seeds:

(a) the name of the kind and variety or a statement of type and performance characteristics as prescribed in regulations promulgated pursuant to the provisions of this chapter;

(b)(i) the calendar month and year the germination test was completed and the statement "Sell by _________", which may be no more than twelve months from the date of test exclusive of the month of test;

(ii) the year the seed was packed for sale as "Packed for _________" and the statement "Sell by _________", which must be for a calendar year; or

(iii) the percentage of germination and the calendar month and year the test was completed to determine the percentage provided that the germination test must have been completed within twelve months exclusive of the month of test;

(c) the name and address of the person who labeled the seed or who sells, offers, or exposes the seed for sale within the State; and

(2) for seeds placed in a germination medium, mat, tape, or other device in such a way as to make it difficult to determine the quantity of seed without removing the seeds from the medium, mat, tape, or device, a statement to indicate the minimum number of seeds in the container.

(H) For flower seeds in containers other than packets and other than preplanted containers, mats, tapes, or other planting devices and not prepared for use in home flower gardens or household plantings:

(1) the name of the kind and variety or a statement of type and performance characteristics as prescribed by regulations promulgated pursuant to the provisions of this chapter, and for wildflowers, the genus and species and subspecies, if appropriate;

(2) the lot number or other lot identification;

(3) for wildflower seed only with a pure seed percentage of less than ninety percent:

(a) the percentage, by weight, of each component listed in order of their predominance;

(b) the percentage by weight of weed seed if present; and

(c) the percentage by weight of inert matter;

(4) for seeds for which standard testing procedures are prescribed:

(a) percentage of germination exclusive of hard or dormant seed;

(b) percentage of hard or dormant seed, if present;

(c) the calendar month and year that the test was completed to determine the percentages; germination test must have been completed within twelve months exclusive of the month of test; and

(5) name and address of the person who labeled the seed or who sells, offers, or exposes the seed for sale within this State.

(I) For agricultural and vegetable hybrid seed which contain less than ninety-five percent hybrid seed:

(a) kind or variety must be labeled as "hybrid";

(b) the percent which is hybrid must be labeled parenthetically in direct association following named variety; such as, "Comet (85% hybrid)"; and

(c) varieties in which the pure seed contain less than seventy-five percent hybrid seed may not be labeled hybrids.

HISTORY: 2010 Act No. 238, Section 3, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-217. Compliance required.

(A) It is unlawful for a person to sell, offer for sale, expose for sale, or transport for sale any agricultural, vegetable, or flower seeds within this State:

(1) if subject to the germination requirement of Section 46-21-215, unless otherwise stipulated in the section, the test to determine the percentage of germination required by Section 46-21-215 must have been completed within a nine month period exclusive of the calendar month in which the test was completed, immediately prior to sale, exposure for sale, or offering for sale or transportation. This prohibition does not apply to agricultural or vegetable seeds in hermetically sealed containers. Agricultural or vegetable seeds packaged in hermetically sealed containers under the conditions defined in regulations promulgated pursuant to the provisions of this chapter may be sold, exposed for sale or offered for sale or transportation for a period of thirty-six months after the last day of the month that the seeds were tested for germination prior to packaging. If seeds in hermetically sealed containers are sold, exposed for sale, or offered for sale or transportation more than thirty-six months after the last day of the month in which they were tested prior to packaging, they must have been retested within a nine-month period, exclusive of the calendar month in which the retest was completed, immediately prior to sale, exposure for sale, or offering for sale or transportation;

(2) not labeled in accordance with the provisions of this chapter or having false or misleading labeling;

(3) pertaining to which there has been false or misleading advertisement;

(4) consisting of or containing prohibited noxious weed seeds, subject to recognized tolerances;

(5) consisting of or containing restricted noxious weed seeds per pound in excess of the number prescribed by regulations promulgated pursuant to this chapter;

(6) containing more than two percent by weight of all weed seeds;

(7) if any labeling, advertising, or other representation subject to this chapter represents the seed to be certified seed or any class thereof unless:

(a) it has been determined by a seed certifying agency that the seed conformed to standards of purity and identified as to kind, species and subspecies, if appropriate, or variety in compliance with the regulations of the agency pertaining to the seed; and

(b) that the seed bears an official label issued for the seed by a seed certifying agency certifying that the seed is of a specified class and a specified kind, species and subspecies, if appropriate, or variety; and

(8) labeled with a variety name but not certified by an official seed certifying agency when it is a variety of which a U.S. certificate of plant variety protection under the Plant Variety Protection Act (7 U.S.C. 2321 et seq.) specifies sale only as a class of certified seed; provided, that seed from a certified lot may be labeled as to variety name when used in a mixture by, or with the approval of, the owner of the variety.

(B) It is unlawful for a person in this State to:

(1) detach, alter, deface, or destroy any label provided for in this chapter or the regulations promulgated thereunder, or to alter or substitute seed in a manner that may defeat the purpose of this chapter;

(2) use relabeling stickers without having both the calendar month and year the germination test was completed, the sell by date, as stated in Section 46-21-215, and the lot number that matches the existing, original lot number. A relabeling may not occur more than one time;

(3) disseminate any false or misleading advertisements concerning seeds subject to this chapter in any manner or by any means;

(4) hinder or obstruct in any way, an authorized person in the performance of his duties pursuant to this chapter;

(5) fail to comply with a "stop sale" order or to move or otherwise handle or dispose of any lot of seed held under a "stop sale" order or attached tags, except with express permission of the enforcing officer, and for the specified purpose;

(6) use the word "trace" or the phrase "contains less than .01%" as a substitute for a required statement;

(7) use the word "type" in any labeling in connection with the name of any agricultural seed variety; or

(8) alter or falsify a seed label, seed test, laboratory report, record, or other document to create a misleading impression as to kind, kind of variety, history, quality, or origin of seed.

HISTORY: 2010 Act No. 238, Section 3, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-315. Examination and testing of seeds.

Before being offered for sale or distribution, all seeds sold in this State first must be examined and tested according to the provisions of this chapter.

HISTORY: 2010 Act No. 238, Section 4, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-325. Records; inspections.

A person whose name appears on the label as handling agricultural, vegetable, or flower seed subject to this chapter shall keep for a period of two years complete records of each lot of agricultural, vegetable, or flower seed handled and keep for one year a file sample of each lot of seed after final disposition of the lot. All records and samples pertaining to the shipment or shipments involved must be accessible for inspection by the Commissioner or his agent during customary business hours.

HISTORY: 2010 Act No. 238, Section 4, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-335. Publication of results of examinations and tests.

The Commissioner of Agriculture may publish or cause to be published, at his discretion, the results of the examinations and tests made of samples of agricultural, vegetable, or flower seeds or mixtures of agricultural seeds drawn as provided for in Section 46-21-325, together with other information he may deem advisable.

HISTORY: 2010 Act No. 238, Section 4, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-345. Free seed test for residents; charge for testing for in state entities and out-of-state residents and entities.

A resident of this State may have samples of seeds tested for germination and purity free of charge in the State Seed Laboratory. In state firms, corporations, and other entities submitting seed samples for testing by the State Seed Laboratory must be charged at a rate established by regulation. Out-of-state individuals and entities will be charged at a similar rate. Charges for special tests performed by the State Seed Laboratory also must be established by regulation. All tests used must be established by the Association of Official Seed Analysts (AOSA) through the Rules for Testing Seed. The fees charged for these seed tests must be retained by the Department of Agriculture for the purposes of carrying out the provisions of this chapter.

HISTORY: 2010 Act No. 238, Section 4, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-415. Withdrawal of impure seed.

To promote normal crop production, the Commissioner or his designee, after providing reasonable notice, may withdraw impure seed or seed that lack reasonable germination even though they may have been properly labeled.

HISTORY: 2010 Act No. 238, Section 5, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-425. Non-complying seed may be seized and condemned and disposed of or destroyed.

Agricultural, vegetable, or flower seed that is sold, offered, or exposed for sale or distribution in this State without complying with the requirements of Articles 1, 3, 5, and 7 of this chapter may be seized and condemned and disposed of or destroyed at the discretion of the Commissioner of Agriculture, or his authorized representative, and the proceeds from the sale must be deposited into the state treasury for the use of the Department of Agriculture. The Commissioner may in his discretion release the seed withdrawn when the requirements of this chapter have been complied with and upon payment of all the costs or expenses incurred in a proceeding connected with seizure and withdrawal.

HISTORY: 2010 Act No. 238, Section 5, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-435. Procedure for seizure of non-complying seeds.

A lot of seed not in compliance with the provisions of this chapter are subject to seizure on complaint of the Commissioner to a court of competent jurisdiction in the locality in which the seed is located. In the event the court finds the seed to be in violation of this chapter and orders the condemnation of the seed, it must be denatured, processed, destroyed, relabeled, or disposed of in compliance with the laws of this State, provided, that in no instance shall the court order the disposition of the seed without first having given the claimant an opportunity to apply to the court for the release of the seed or permission to condition or relabel it in compliance with this chapter.

HISTORY: 2010 Act No. 238, Section 5, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-445. Penalty.

A violation of the provisions of this chapter, other than Article 9, is deemed a misdemeanor and punishable by a fine of not more than one thousand dollars.

HISTORY: 2010 Act No. 238, Section 5, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-455. Prosecution by Commissioner or through Attorney General.

When the Commissioner finds that a person has violated a provision of this chapter, he or his authorized agent or agents may institute proceedings in a court of competent jurisdiction in the locality in which the violation occurred or where the seed is located; or the Commissioner may file with the Attorney General with a view toward prosecution, evidence as necessary; provided, however, that no prosecution pursuant to this chapter may be instituted without the defendant first having been given an opportunity to appear before the Commissioner or his authorized agent to introduce evidence either in person or by agent or attorney at a private hearing. If, after the hearing, or without a hearing in case the defendant or his agent or attorney fails or refuses to appear, the Commissioner is of the opinion that the evidence warrants prosecution, he shall proceed as provided in this chapter.

The Attorney General or, in his discretion and at his direction, the attorney of the county or city in which the alleged violation has occurred, shall institute proceedings immediately against the person charged with the violation. The proceedings for violations may be instituted after exhaustion of all remedies with the Commissioner has occurred. After judgment by the court in a case arising pursuant to this chapter, the Commissioner shall publish the information pertinent to the issuance of the judgment by the court in the media as he may designate.

HISTORY: 2010 Act No. 238, Section 5, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-465. Preliminary hearing.

Prosecutions for violations of Articles 1, 3, 5, or 7 of this chapter, if the evidence of violations is based on tests or analyses, must be instituted as follows: When the Commissioner of Agriculture finds that the articles have been violated, as shown by test examination or analysis, he shall give notice to the person in possession of the seed, designating a time and place for a hearing. This hearing must be private, and the person involved shall have the right to introduce evidence, either in person, by agent or attorney. If, after the hearing, or without the hearing in case the person fails or refuses to appear, the Commissioner decides that the evidence warrants prosecution, he shall proceed as provided in Section 46-21-455.

HISTORY: 2010 Act No. 238, Section 5, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-475. Injunctions to be issued without bond.

When in the performance of his duties the Commissioner applies to a court for a temporary or permanent injunction restraining a person from violating or continuing to violate the provisions of this chapter or the regulations promulgated pursuant to this chapter, the injunction is to be issued without bond.

HISTORY: 2010 Act No. 238, Section 5, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-615. Clemson program for seed and plant certification.

Clemson University shall maintain a program of seed and plant certification which shall have as its aim the fostering of the production and distribution of pure varieties of seeds and plants in South Carolina.

HISTORY: 2010 Act No. 238, Section 6, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-625. Personnel; promulgation of regulations; facilities.

In order to carry out the program the University may employ the necessary personnel, establish and promulgate regulations, and provide other facilities necessary for the certification of seeds and plants and for aiding in the distribution and promotion of the use of certified seeds and plants.

HISTORY: 2010 Act No. 238, Section 6, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-635. Agencies shall cooperate.

Insofar as the State Department of Agriculture, the Clemson University Cooperative Extension Service, the Clemson University Experiment Station, and the State Crop Pest Commission have to do with the sampling, testing, breeding, production, certification, and distribution of seeds and plants, these agencies shall actively cooperate with the University in carrying out the purposes of this article.

HISTORY: 2010 Act No. 238, Section 6, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-645. Germination and mechanical purity of seed.

Certification of seeds and plants in regard to germination and mechanical purity of the seed depends upon the reports of the seed laboratory of the State Department of Agriculture. Seeds may not be certified by the University unless the germination and purity test reports of the seed laboratory of the department indicate that the seeds comply with the agricultural seed laws of this State.

HISTORY: 2010 Act No. 238, Section 6, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-655. Penalty.

It is a misdemeanor, punishable by fine or imprisonment, in the discretion of the court, for a person selling seeds or plants in this State to use evidence of certification, such as a blue tag or the word "certified", or both, on a package of seeds or plants unless the seeds or plants are inspected and certified as provided for in this article or by a similar legally constituted agency of another state or foreign country. The duty of enforcing the provisions of this article is vested in the Commissioner of Agriculture.

HISTORY: 2010 Act No. 238, Section 6, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-665. Definitions.

(1) The terms "certification" and "certified" as applied to seeds and plants pursuant to this article are defined as a guarantee that all necessary precautions have been taken to see that the seeds and plants conform to commonly recognized standards of quality for seeds and plants as established by Clemson University.

(2) The term "seed" as used in this article refers to the true seeds of all field crops, vegetables, flowers, or other plants.

(3) The term "plant" includes seedlings, nursery stock, roots, tubers, bulbs, cuttings, and other plant parts used in the propagation of field crops, vegetables, fruits, flowers, or other plants.

(4) The term "variety" means its original meaning and includes strains of varieties which are sufficiently different from the parent variety to justify special designation.

HISTORY: 2010 Act No. 238, Section 6, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-1010. Claims required to be submitted to arbitration; notice; effect of arbitration.

(A) When a buyer claims to have been damaged by the failure of seed for planting to produce or perform as represented by the label required to be attached to seed pursuant to Section 46-21-215, or by warranty, or as a result of negligence, as a prerequisite to the buyer's right to maintain a legal action against the dealer or another seller of the seed, the buyer shall first submit the claim to arbitration as provided in Section 46-21-1010(C)(2). The applicable period of limitations with respect to the claim must be tolled until ten days after the filing of the report of arbitration with the Commissioner as provided in Section 46-21-1020.

No claim may be asserted as a counterclaim or defense in an action brought by a seller against a buyer, until the buyer has submitted a claim to arbitration as provided in this section and in Section 46-21-1020. Upon the buyer's filing of a written notice of intention to assert the claim as a counterclaim or defense in the action, accompanied by a copy of the buyer's complaint in arbitration filed pursuant to Section 46-21-1020(B)(1), the action must be stayed, and the applicable statute of limitations must be suspended with respect to the claim, until ten days after the filing of the report of arbitration with the Commissioner as provided in Section 46-21-1020.

(B) The following notice or calling attention to the requirement for arbitration pursuant to this section must be included on the analysis label required pursuant to Section 46-21-215, or attached to or printed on the seed bag or package. Arbitration is not required unless this notice is included:

"NOTICE

ARBITRATION/CONCILIATION/MEDIATION REQUIRED BY SEVERAL STATES

Pursuant to the seed law of several states arbitration, mediation, or conciliation is required as a prerequisite to maintaining a legal action based upon the failure of seed to which this notice is attached to produce as represented. The consumer shall file a complaint along with the required filing fee, if applicable, with the Commissioner of Agriculture, Seed Commissioner, or Chief Agricultural Officer within that time as to permit inspection of the crops, plants, or trees by the designated agency and the seedsman from whom the seed was purchased. A copy of the complaint must be sent to the seller by certified or registered mail or as otherwise provided by state statute."

(C) Effect of arbitration.

(1) The report of arbitration is binding upon all parties who have agreed to binding arbitration in a contract governing the sale of the seed.

(2) In the absence of an agreement to be bound by arbitration, a buyer may commence legal proceedings against a seller or assert the claim as a counterclaim or defense in an action brought by the seller, at any time after the receipt of the report of arbitration.

(3) In litigation involving a complaint which has been the subject of arbitration pursuant to this section, a party may offer into evidence the facts of the arbitration report. The court may give weight to the committee's findings and recommendations as to damages and costs as the court may see fit based upon all the evidence before the court. The court also may consider the findings of the committee with respect to the failure of a party to cooperate in the arbitration proceedings, including the findings as to the effect of delay in filing the arbitration claim upon the committee's ability to determine the facts of the case.

HISTORY: 2010 Act No. 238, Section 1, eff. upon approval (became law without the Governor's signature on June 8, 2010).



SECTION 46-21-1020. Appointment of arbitration committee; procedures.

(A) The Commissioner shall appoint an arbitration committee composed of five members and five alternate members. One member and one alternate must be appointed upon the recommendation of each of the following:

(1) the Dean of Extension, College of Agriculture, Clemson University;

(2) the Dean of Research, College of Agriculture, Clemson University;

(3) the President of the Seedsman's Association of South Carolina, or if there is no association, then a seedsman residing in this State who is designated by the President of the American Seed Trade Association;

(4) the president of a farmer organization of South Carolina as the Commissioner may determine to be appropriate; and

(5) the Commissioner.

Each alternate member shall serve only in the absence of the member for whom the person is an alternate. The committee shall elect a chairman and a secretary from its membership. The chairman shall conduct meetings and deliberations of the committee and direct all other activities. The secretary shall keep accurate records of all meetings and deliberations and perform other duties for the committee as the chairman may direct. All hearings must be taped with an audio recorder for the purpose of establishing a record. The purpose of the committee is to conduct arbitration as provided in this section. The committee may be called into session by or at the direction of the Commissioner or upon direction of its chairman to consider matters referred to it by the Commissioner or the chairman in accordance with this section.

(B) Procedures.

(1) A buyer may invoke arbitration by filing a sworn complaint with the Commissioner together with a filing fee of fifty dollars. The buyer shall serve a copy of the complaint upon the seller by certified mail. Except in the case of seed which has not been planted, the claim must be filed in time to permit effective inspection of the plants under field conditions. The statute of limitations for filing a claim with the seed arbitration committee is one year from the date of planting. Failure to file a timely claim will preclude the seed arbitration committee from hearing the complaint.

(2) Within fifteen days after receipt of a copy of the complaint, the seller shall file with the Commissioner an answer to the complaint and serve a copy of the answer upon the buyer by certified mail.

(3) The Commissioner shall refer the complaint and answer to the committee for investigation, findings, and recommendations.

(4) Upon referral of a complaint for investigation, the committee shall make a prompt and full investigation of the matters complained of and report its findings of fact and recommendations to the Commissioner within sixty days of referral or if a grow out is being conducted, at a later date as parties may determine. But in no instance shall a report be issued more than eighteen months after the day of filing.

(5) The report of the committee shall include findings of fact and recommendations as to cost damages, if any.

(6) In the course of its investigation, the committee or its members may examine the buyer and the seller on all matters which the committee may:

(a) consider relevant;

(b) grow to production a representative sample of the seed through the facilities of the Commissioner or designated university under the Commissioner's supervision if considered necessary; and

(c) hold informal hearings at a time and place as the committee chairman may direct upon reasonable notice to all parties.

(7) The committee may delegate all or part of an investigation to one or more of its members. A delegated investigation must be summarized in writing and considered by the committee in its report.

(8) The members of the committee shall receive no compensation for the performance of their duties but will be reimbursed for travel expenses.

(9) After the committee has made its report, the Commissioner promptly shall transmit the report by certified mail to all parties.

HISTORY: 2010 Act No. 238, Section 1, eff. upon approval (became law without the Governor's signature on June 8, 2010).






CHAPTER 23 - NOXIOUS WEEDS

SECTION 46-23-10. Short title.

This chapter may be cited as the "South Carolina Noxious Weed Act."

HISTORY: 1962 Code Section 3-449.1; 1971 (57) 392.



SECTION 46-23-20. Definitions.

As used in this chapter:

(a) "Commissioner" means the Commissioner of Agriculture of South Carolina or any other person to whom authority may be delegated to act in his stead.

(b) "Authorized inspector" means an employee of South Carolina Department of Agriculture or an employee of a cooperating agency specifically authorized to enforce the provisions of the Federal Noxious Weed Act.

(c) "Noxious weed" means any living stage of any plant including seed or reproductive parts thereof or parasitic plants or parts thereof which is determined by the Commissioner of Agriculture to be directly or indirectly injurious to public health, crops, livestock, or agriculture including but not limited to waterways and irrigation canals.

(d) "Move" means to ship, offer for shipment, offer for entry, import, receive for transportation or transport by a common carrier or carry, transport, move or allow to be moved by any means.

HISTORY: 1962 Code Section 3-449.2; 1971 (57) 392.



SECTION 46-23-30. Commissioner may prevent introduction and dissemination of noxious weeds in State; remedies of owner of property destroyed or disposed of.

(a) The Commissioner may, when he deems it necessary as an emergency measure in order to prevent the introduction into or the dissemination within South Carolina of any noxious weed new to or not theretofore widely prevalent or distributed within and throughout the State, seize, quarantine, treat, destroy, apply other remedial measures to, export, return to shipping point, or otherwise dispose of in such a manner as he deems appropriate, any noxious weed or any product or article of any character whatsoever or any means of conveyance which he has reason to believe contains or is contaminated with any noxious weed, offered for movement, moving, or has moved into or through the State or intrastate. Provided, that no such noxious weed, product, article or means of conveyance shall be destroyed, exported, or returned to the shipping point or so ordered to be destroyed, exported, or returned to the shipping point, unless in the opinion of the Commissioner, there is no less drastic action which would be adequate to prevent the introduction or dissemination of noxious weeds.

(b) The Commissioner may order the owner or person in possession of any new or not theretofore widely prevalent noxious weed, or any product, article, or means of conveyance, or his agent to treat, apply other remedial measures to, destroy, export, return to shipping point, or make other disposition of such noxious weed, product, article, or means of conveyance without cost to the State or agency cooperating with the State in such a manner as the Commissioner deems appropriate. The Commissioner may apply to a court of competent jurisdiction in which such person resides or transacts business or in which the noxious weed, product, article, or means of conveyance is found for enforcement of such order by injunction, mandatory or otherwise. Process in any such case may be served in any judicial district wherein the defendant resides or transacts business or may be found, and subpoena for witnesses who are required to attend a court in any judicial district in such a case shall have force and effect in any other judicial district.

(c) The owner of any noxious weed, product, article, or means of conveyance, destroyed or otherwise disposed of by the Commissioner under this section, may bring an action against the State within one year after such destruction or disposal, and recover just compensation for the destruction or disposal of such noxious weed, product, article, or means of conveyance (not including compensation for loss due to delays incident to determining eligibility for movement into or through South Carolina or for intrastate movement) if the owner establishes that such action was not warranted under this section. Any judgment rendered in favor of such owner shall be paid out of the money appropriated for noxious weed control.

(d) The Commissioner may promulgate such emergency regulations as he deems necessary to prevent the introduction into or the dissemination within the State of noxious weeds.

HISTORY: 1962 Code Section 3-449.3; 1971 (57) 392.



SECTION 46-23-40. Quarantines.

(a) The Commissioner is authorized and directed to quarantine any county, or any portion thereof, when he deems that such quarantine is necessary to prevent the spread of any noxious weed. Before such quarantine is established, the Commissioner shall give due notice of hearing under such regulations as he may prescribe. At such hearing, any interested party may appear and be heard, either in person or by attorney.

(b) The Commissioner is directed to give notice of quarantine or amendments thereto through publication in the county newspaper.

(c) No persons shall ship or offer for shipment to any common carrier, nor shall any common carrier receive for transportation or transport, nor shall any person carry or transport from any quarantined county or any quarantined portion thereof, into or through any other county, any noxious weed or any other product, article, or means of conveyance of any character whatsoever except as specified in the regulations issued by the Commissioner.

(d) The Commissioner shall make and promulgate rules and regulations governing the inspection, disinfection, certification, and methods and manner of movement of noxious weeds and any carriers thereof specified in the notice of the quarantine.

HISTORY: 1962 Code Section 3-449.4; 1971 (57) 392.



SECTION 46-23-50. Commissioner may detect and prevent spread of noxious weeds.

The Commissioner is authorized to carry out operations or measures necessary to detect, eradicate, suppress, control, or prevent the spread of noxious weeds new to or not heretofore widely prevalent or distributed within and throughout the State. The Commissioner is authorized to promulgate rules and regulations to accomplish the purposes of this chapter.

HISTORY: 1962 Code Section 3-449.5; 1971 (57) 392.



SECTION 46-23-60. Inspections and seizures.

Any authorized inspector shall have authority to stop and inspect without a warrant any person or means of conveyance moving into the State and any noxious weed, and any product or article of any character whatsoever which he has reason to believe contains or is contaminated with any noxious weed, to determine whether such person, product, article, or means of conveyance contains or is carrying any noxious weed contrary to this chapter or the regulations promulgated thereunder, and whether any such noxious weed, product, article or means of conveyance contains or is contaminated with any noxious weed or is moving in violation of this chapter or any regulation promulgated thereunder; to stop and inspect, without a warrant, any person, product, article, or means of conveyance moving intrastate and any noxious weed, when he has reason to believe that such means of conveyance, product, or article contains any noxious weed, is contaminated thereby, or is moving contrary to the provisions of this chapter or any regulation promulgated thereunder; and to enter, with a warrant, any premises in the State to make any inspections and seizures necessary under this chapter. Any judge of a court of competent jurisdiction in South Carolina may, within his respective jurisdiction upon proper oath or affirmation showing probable cause to believe that there are on certain premises any noxious weeds, products, articles, or means of conveyance, regulated or subject to disposal under this chapter, issue warrants for the entry of such premises to make any inspections or seizures under this chapter. Such warrants may be executed by any authorized employee of the South Carolina Department of Agriculture.

HISTORY: 1962 Code Section 3-449.6; 1971 (57) 392.



SECTION 46-23-70. Cooperation with other governments and agencies.

The Commissioner is authorized to cooperate with the federal government, state agencies, farmers' organizations, other groups, and individuals in the conduction of those operations necessary to accomplish the purposes of this chapter. The Commissioner is further authorized to cooperate with the governments of other states in carrying out necessary surveys, control operations, or quarantine measures, deemed necessary to eradicate, suppress, control, or retard the spread of noxious weeds, whenever the Commissioner determines that such cooperation with the officials in other states is necessary or desirable to protect the interests of this State.

HISTORY: 1962 Code Section 3-449.7; 1971 (57) 392.



SECTION 46-23-80. Penalty.

Any person who violates any provision of this chapter, or any regulation promulgated thereunder, shall be deemed guilty of a misdemeanor and upon conviction shall be punished by a fine not exceeding five hundred dollars, or by imprisonment not exceeding one year, or both.

HISTORY: 1962 Code Section 3-449.8; 1971 (57) 392.






CHAPTER 25 - FERTILIZERS

SECTION 46-25-10. Short title.

This chapter shall be known as the South Carolina Fertilizer Law of 1954.

HISTORY: 1962 Code Section 3-501; 1954 (48) 1509.



SECTION 46-25-20. Definitions.

When used in this chapter:

(1) "Commission" means the State Crop Pest Commission or an officer or employee of the commission to whom it delegates its authority.

(2) "Commercial fertilizer" means a substance containing one or more recognized plant nutrients used for plant nutrient content and designed for use or claimed to have value in promoting plant growth, except unmanipulated animal and vegetable manures, marl, lime, limestone, wood ashes, and other products exempted by regulation of the commission.

(a) "Fertilizer material" is a commercial fertilizer which either:

1. contains important quantities of no more than one of the primary plant nutrients, nitrogen, phosphoric acid, and potash;

2. has approximately eighty-five percent of its plant nutrient content present in the form of a single chemical compound;

3. is derived from a plant or animal residue or by-product or a natural material deposit which has been processed in a way so that its content of primary plant nutrients has not been changed materially except by purification and concentration.

(b) "Mixed fertilizer" is a commercial fertilizer containing a combination or mixture of fertilizer materials.

(c) "Specialty fertilizer" is a commercial fertilizer distributed primarily for nonfarm use such as home gardens, lawns, shrubbery, flowers, foliage plants, golf courses, municipal parks, cemeteries, greenhouses, and nurseries.

(d) "Bulk fertilizer" is a commercial fertilizer distributed in a nonpackaged form.

(e) "Restricted fertilizer" means a commercial fertilizer having a potential explosive capacity that is determined by the commission to present an unreasonable threat to public safety.

(3) "Brand" means a term, design, or trademark used in connection with one or several grades of commercial fertilizer.

(4) "Guaranteed analysis" means the minimum percentage of plant nutrients claimed in accordance with Section 46-25-30.

(5) "Grade" means the percentage of nitrogen, available phosphorus or phosphoric acid, and soluble potassium or soluble potash stated in whole numbers in the same terms, order, and percentages as in the guaranteed analysis. Fertilizer materials, bone meal, manures, and similar raw materials may be guaranteed in fractional units.

(6) "Official sample" means a sample of commercial fertilizer taken by the board or its agent and designated "official" by the board.

(7) "Ton" means a net weight of two thousand pounds avoirdupois.

(8) "Percent" means the percentage by weight.

(9) "Unit" of plant nutrient means twenty pounds or one percent of a ton.

(10) "Person" includes individual, partnership, association, firm, and corporation.

(11) "Distributor" means a person who imports, consigns, manufactures, produces compounds of, mixes, or blends commercial fertilizer or who offers for sale, sells, barters, or otherwise supplies commercial fertilizer in this State.

(12) "Registrant" means the person who registers commercial fertilizer under this chapter.

(13) "Label" means the display of all written, printed, or graphic matter upon the immediate container or statement accompanying a commercial fertilizer.

(14) "Labeling" means all written, printed, or graphic matter upon or accompanying commercial fertilizer or advertisements, brochures, posters, television, and radio announcements used in promoting the sale of commercial fertilizers.

(15) "Investigational allowance" means an allowance for variations inherent in the taking, preparation, and analysis of an official sample of commercial fertilizer.

(16) "Soil amendment" includes every substance or mixture of substances that is intended to improve the physical characteristics of the soil, except commercial fertilizers, agricultural liming materials, unmanipulated animal manures, unmanipulated vegetable manures, pesticides, and other materials exempted by regulation.

(17) "Unmanipulated manure" means substances composed primarily of excreta plant remains or mixtures of the substances which have not been processed.

(18) "Manipulated manures" means substances composed primarily of excreta plant remains or mixtures of the substances which have been processed including the addition of plant foods, drying, grinding, and other means.

(19) "Director" means the Director of Regulatory and Public Service Programs, Clemson University.

(20) "Division" means the Division of Regulatory and Public Service Programs, Clemson University, and its employees, agents, and officials.

HISTORY: 1962 Code Section 3-502; 1952 Code Section 3-501; 1942 Code Section 6367; 1939 (41) 360; 1954 (48) 1509; 1978 Act No. 578 Section 1; 1988 Act No. 395; 1988 Act No. 595, Section 1, eff June 1, 1988; 1992 Act No. 388, Section 2, eff May 15, 1992; 2002 Act No. 340, Section 2, eff June 30, 2002; 2005 Act No. 107, Section 1, eff June 1, 2005.



SECTION 46-25-30. Guaranteed analysis of certain plant nutrients.

Until the commission prescribes the alternative form of "guaranteed analysis", the term "guaranteed analysis" shall mean the minimum percentage of plant nutrients claimed in the following order and form:

Total nitrogen (N)...................... percent

Available phosphoric acid (P(2)O(5)).... percent

Soluble potash (K(2)O).................. percent

When the commission finds, after public hearing following due notice, that the requirement for expressing the guaranteed analysis of phosphorus and potassium in elemental form would not impose an economic hardship on distributors and users of fertilizer by reason of conflicting labeling requirements among the states, it may require by regulation thereafter that the guaranteed analysis shall be in the following form:

Total nitrogen (N).......... percent

Available phosphorus (P).... percent

Soluble potassium (K)....... percent

The effective date of the regulation shall not be less than six months following the issuance thereof and for a period of two years following the effective date of the regulation the equivalent of phosphorus and potassium may also be shown in the form of phosphoric acid and potash. After the effective date of a regulation issued under the provisions of this section, requiring that phosphorus and potassium be shown in the elemental form, the guaranteed analysis for nitrogen, phosphorus and potassium shall constitute the grade.

For unacidulated mineral phosphatic materials and basic slag, bone, tankage and other organic phosphate materials, the total phosphoric acid and degree of fineness may also be guaranteed.

Guarantees for other plant nutrients other than nitrogen, phosphorus, and potassium may be permitted or required by regulation of the commission. The guarantees for other such nutrients must be expressed in the form of the element. The sources of such other nutrients (oxides, salt, chelates, etc.) are required upon registration and may be included as a parenthetical statement on the label. Other beneficial substances or compounds, determinable by laboratory methods, also may be guaranteed by permission of the commission. When any plant nutrients or other substances or compounds are guaranteed, they are subject to inspection and analysis in accord with the methods and regulations prescribed by the commission.

In fertilizers designated for use in tobacco products, the chlorine content must be guaranteed by the registrant at the time of registration to comply with existing regulations promulgated under authority of this chapter. A change in the chlorine content must be reported immediately to the commission.

The commission may require proof of claims made for any fertilizer. If no claims are made, proof of usefulness and value of the fertilizer may be required. For evidence of proof, the commission may rely on scientifically- accepted, experimental data and evaluations. The experimental design must be related to conditions applicable to South Carolina. The commission may request assistance from the Director of the Clemson Experiment Station or the Director of the Cooperative Extension Service or persons under their supervision for interpretation of data and for advice of the acceptability of data. Scientific data from any source may be used by the commission as a basis for acceptance or rejection of claims.

HISTORY: 1962 Code Section 3-503; 1952 Code Section 3-503; 1942 Code Section 6385; 1939 (41) 360; 1954 (48) 1509; 1978 Act No. 578 Section 2; 1988 Act No. 595, Section 2, eff June 1, 1988; 1992 Act No. 388, Section 3, eff May 15, 1992; 2005 Act No. 107, Section 2, eff June 1, 2005.



SECTION 46-25-40. Rules and regulations.

The commission may establish such rules and regulations in regard to the inspection, analysis, distribution, and sale of commercial fertilizer, agricultural lime, and soil amendments as shall not be inconsistent with the provisions of this chapter and as in its judgment will best carry out the requirements thereof.

HISTORY: 1962 Code Section 3-504; 1952 Code Section 3-564; 1942 Code Sections 6381, 6384; 1939 (41) 360; 1954 (48) 1509; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-45. Commission to delegate duties to director; director to administer and enforce chapter and promulgate regulations.

The commission shall delegate the duties provided in this chapter to the director who may administer and enforce this chapter and promulgate related regulations.

HISTORY: 1992 Act No. 388, Section 1, eff May 15, 1992.



SECTION 46-25-50. Sales between and to importers, registrants and manipulators.

Nothing in this chapter shall be construed to restrict or avoid sales or exchange of commercial fertilizers to each other by importers, registrants, or manipulators who mix fertilizer materials for sale or as preventing the free and unrestricted shipments of commercial fertilizers to registrants or manipulators who have registered their brands as required by the provisions of this chapter.

HISTORY: 1962 Code Section 3-505; 1954 (48) 1509.



SECTION 46-25-60. Relief from liability of registrant for distributor's alteration of content or labeling of fertilizer.

If a penalty is incurred as a result of a distributor altering the content or labeling of a commercial fertilizer shipped in bulk to the distributor by a registrant, the commission or its authorized representative may relieve the registrant of the liability for payment of the penalty and, in lieu thereof, assess the penalty against the distributor who deliberately or inadvertently altered the fertilizer or its labeling.

HISTORY: 1962 Code Section 3-506; 1952 Code Section 3-548; 1942 Code Section 6378; 1939 (41) 360; 1954 (48) 1509; 1988 Act No. 595, Section 3, eff June 1, 1988; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-70. Misbranding.

A commercial fertilizer is misbranded if it carries any false or misleading statement upon or attached to the container, or, if false or misleading statements concerning its agricultural value are made on the container or in any advertising matter accompanying or associated with the commercial fertilizer. It shall be unlawful to distribute a misbranded commercial fertilizer.

HISTORY: 1962 Code Section 3-507; 1952 Code Section 3-586; 1942 Code Section 6376; 1939 (41) 360; 1954 (48) 1509.



SECTION 46-25-75. Certain information shall be published.

The commission shall publish at least annually and in such forms as may be deemed proper (1) information concerning the distribution of commercial fertilizers; (2) results of analysis based on official samples of commercial fertilizers distributed within the State as compared with the analysis guaranteed under Sections 46-25-210 and 46-25-410.

HISTORY: 1978 Act No. 578 Section 3; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-80. Penalties for violations of chapter.

A person or dealer who violates the provisions of this chapter is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years, or both.

HISTORY: 1962 Code Section 3-508; 1952 Code Section 3-504; 1942 Code Section 6385-1; 1939 (41) 360; 1954 (48) 1509; 1993 Act No. 184, Section 241, eff January 1, 1994.



SECTION 46-25-210. Registration of fertilizer; application; fee.

(A) Each company guaranteeing commercial fertilizer offered for sale, sold, or distributed in this State must be registered with the State. The application for registration must be submitted to the commission on forms furnished by the commission. Upon approval by the commission or its authorized agent, a copy of the registration must be furnished to the applicant.

(1) A person wishing to become a registrant, before engaging in business, shall secure a license or renewal from the commission or its authorized representative. The application for the license must be on forms furnished by and contain the information prescribed by the commission or its authorized representative. The application must be accompanied by an annual registration fee in accordance with the following schedule:

Tonnage Volume of Registrant License Fee

0-5,000 tons One hundred dollars

5,001-25,000 tons Two hundred dollars

More than 25,000 tons Four Hundred dollars

A new registrant shall pay a license fee of one hundred dollars. On renewal the fee must be based on the tonnage volume of the registrant in accordance with the schedule above. The tonnage is determined from the monthly tonnage reports filed by the registrant in accordance with this chapter. The license must be renewed annually and is effective from July first through June thirtieth of the following year. Fees must be paid by the first day of July of each calendar year. The license may be revoked for a violation of a provision of this chapter or regulations promulgated by the authority.

(2) All brands and grades of specialty fertilizer offered for sale, sold, or distributed in this State must be registered on forms supplied by the commission or its agent. All specialty fertilizers sold or distributed in this State are subject to an annual registration fee of thirty dollars for each product.

(B)(1) A person desiring to become a distributor of fertilizer as defined in this chapter, except for those distributing specialty fertilizers only in packages of forty pounds or less, shall obtain an annual permit from the commission before engaging in such business. The exception for specialty fertilizer sales does not include ammonium nitrate or urea as a single nutrient fertilizer. Permits shall not be required for persons distributing only specialty fertilizers in packages of forty pounds or less; however, no person shall distribute restricted fertilizers in any quantity without a restricted fertilizer permit. Applications for a permit to do such business in South Carolina shall be submitted on application forms furnished by the commission or its agent. Upon approval of the commission, a copy of the permit shall be furnished to the applicant and when furnished, shall authorize the person receiving it to do business as a distributor. All permits shall expire on June thirtieth of each year.

(2) The two authorized categories of permits are a general fertilizer permit and a restricted fertilizer permit. A person who engages in the distribution of commercial fertilizers without a valid permit must have all commercial fertilizer placed under a stop sale order until a valid permit is obtained.

(3) A general fertilizer permit authorizes the permit holder to engage in the distribution of commercial fertilizers except those determined by the commission to be restricted fertilizers as defined in this chapter. This permit category is included in the application of all fertilizer registrants. A person holding a general fertilizer permit may not engage in the distribution of restricted fertilizers. No fee will be charged for this permit.

(4) A restricted fertilizer permit authorizes the permit holder to engage in the distribution of all commercial fertilizers, including those that are designated as restricted fertilizers. A restricted fertilizer permit holder may refuse to sell to persons attempting to purchase restricted fertilizers out of season, in unusual quantities, or under suspect purchase patterns. A restricted fertilizer permit holder must record a valid state or federal driver's license number, or other picture identification card number approved for purchaser identification use by the commission, for the purchaser of restricted fertilizer. This information and additional records as set forth by the commission must be maintained for a minimum of two years. A registrant may obtain this permit by indication of intent to distribute restricted fertilizers on the application for registration. No distributor or registrant shall supply restricted fertilizers to a distributor or other persons or entities for resale who do not hold a valid restricted fertilizer permit. The annual permit fee shall be two hundred fifty dollars. Fertilizer registrants shall not be subject to permitting fees.

(5) Notwithstanding another provision of law, the Department of Motor Vehicles must provide to the director access to identifying information and drivers' license records as needed to verify the identity of permit holders and persons purchasing restricted fertilizer. For homeland security purposes, identifying information relating to the holder of a general or restricted fertilizer permit is exempt from disclosure under the Freedom of Information Act.

(C) Except as provided in this section, a person who violates a provision of this section is guilty of a misdemeanor and, upon conviction, is subject to the criminal penalties prescribed in Section 46-9-90(A) and the civil penalties prescribed by this chapter.

HISTORY: 1962 Code Section 3-511; 1952 Code Sections 3-512, 3-516; 1942 Code Sections 6354, 6360; 1939 (41) 360; 1954 (48) 1509; 1978 Act No. 578 Section 4; 1988 Act No. 595, Section 4, eff June 1, 1988; 1992 Act No. 388, Section 3, eff May 15, 1992; 2002 Act No. 340, Section 3, eff June 30, 2002; 2008 Act No. 353, Section 2, Pt 30A.1, eff July 1, 2008.



SECTION 46-25-240. When registration and sale may be prohibited.

The commission may prohibit the registration and sale of any fertilizer which has a misleading or deceptive trademark or commercial brand name, firm name, or carries exaggerated claims, or contains materials other than recognized plant nutrients which are injurious to growing plants.

HISTORY: 1962 Code Section 3-514; 1952 Code Section 3-515; 1942 Code Section 6359; 1939 (41) 360; 1954 (48) 1509; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-250. Revocation or refusal of registration for fraud.

Where it shall appear to the commission that any registrant has been persistently fraudulent in his dealings, the commission may revoke or refuse to register such registrant.

HISTORY: 1962 Code Section 3-515; 1952 Code Section 3-520; 1942 Code Section 6382; 1939 (41) 360; 1954 (48) 1509; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-260. Exclusive use of brand name or trademark.

The brand name or trademark registered by a person shall not be entitled to registration by another; and the person having first registered and used the brand name or trademark shall be entitled to it, even should the brand name or trademark not be offered for current registration.

HISTORY: 1962 Code Section 3-516; 1952 Code Section 3-517; 1942 Code Section 6357; 1939 (41) 360; 1954 (48) 1509.



SECTION 46-25-410. Information required on containers or with bulk shipments.

All commercial fertilizer distributed in this State in containers shall have placed on or affixed to the container a label setting forth in clearly legible and conspicuous form (a) the net weight; (b) the brand and grade; (c) the guaranteed analysis; (d) the name and address of the registrant.

When distributed in bulk, a written or printed statement of the information required by items (a), (b), (c) and (d) of the first paragraph of this section shall accompany delivery and be supplied to the purchaser.

HISTORY: 1962 Code Section 3-531; 1952 Code Sections 3-531, 3-532; 1942 Code Section 6362; 1939 (41) 360; 1954 (48) 1509; 1978 Act No. 578 Section 5.



SECTION 46-25-510. Sale or distribution of certain superphosphate prohibited.

Superphosphate containing less than eighteen percent available phosphoric acid may not be offered for sale, sold, or distributed in this State.

HISTORY: 1962 Code Section 3-541; 1952 Code Section 3-541; 1942 Code Section 6363; 1939 (41) 360; 1945 (44) 97; 1954 (48) 1509; 1978 Act No. 578 Section 6; 1988 Act No. 595, Section 5, eff June 1, 1988.



SECTION 46-25-520. Regulations concerning minimum standards for certain fertilizer material.

Minimum standards of soda, sulfate of ammonia and superphosphate and other fertilizer materials may be established by regulation.

HISTORY: 1962 Code Section 3-542; 1952 Code Section 3-542; 1942 Code Section 6363; 1939 (41) 360; 1945 (44) 97; 1954 (48) 1509; 1978 Act No. 578 Section 7.



SECTION 46-25-540. Filler.

It shall be unlawful for any person to manufacture, offer for sale, or sell in this State any commercial fertilizer containing any substance used as a filler that is injurious to crop growth or deleterious to the soil, or to use in such commercial fertilizer as a filler any substance that contains inert plant nutrient material or any other substance for the purpose of or with the effect of deceiving or defrauding the purchaser. The commission shall determine what inert material or substance is injurious or objectionable.

HISTORY: 1962 Code Section 3-544; 1952 Code Section 3-544; 1942 Code Section 6364; 1939 (41) 360; 1954 (48) 1509; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-570. Wet or bad mechanical condition.

No commercial fertilizer shall be offered for sale which contains such an amount of water as to render the handling or manipulation of such commercial fertilizer difficult, or to cause the clogging of fertilizer distributors by reason of its bad mechanical condition; such wet or bad mechanical condition of any commercial fertilizer shall be carefully observed by all fertilizer inspectors at the time of drawing their samples, and be reported to the commission or its duly authorized representative, who, if it confirms the opinion of the inspector, shall forbid the sale of that lot so inspected.

HISTORY: 1962 Code Section 3-547; 1952 Code Section 3-547; 1942 Code Section 6383; 1939 (41) 360; 1954 (48) 1509; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-710. Analyses of official samples; inspectors, chemists and other personnel; reports.

The commission shall cause one or more analyses to be made annually of such commercial fertilizers sold, or offered for sale under the provisions of this chapter, as may be sampled under its direction and in accordance with such regulations as it may adopt. For this purpose, the commission, or a committee thereof, shall appoint or cause to be appointed a sufficient number of administrative personnel, inspectors, and chemists who shall procure and analyze and otherwise experiment with samples of such commercial fertilizers in accordance with the methods prescribed by the commission or its duly authorized agent and who shall perform such other duties as the commission may direct. The analyses of all officially drawn samples will be compiled annually and published as directed by the commission.

HISTORY: 1962 Code Section 3-561; 1952 Code Section 3-561; 1942 Code Section 6368; 1939 (41) 360; 1954 (48) 1509; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-720. Entering premises; inspecting and sampling.

In order to carry out the provisions of this chapter, any officer or agent of the commission or of a committee thereof authorized by the commission for the purpose, may at any hour during the day or night enter any factory, plant, car, or other place in which any commercial fertilizer or substance designed or intended for use as a fertilizer is stored, shipped, sold, or used, and may inspect and sample the contents and operation thereof; and it is hereby made a condition to the shipment or delivery for shipment of any fertilizer from any such factory, plant, car, or truck that such inspection and sampling be permitted by the owner or operator thereof.

HISTORY: 1962 Code Section 3-562; 1952 Code Section 3-562; 1942 Code Section 6372; 1939 (41) 360; 1954 (48) 1509; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-810. Inspection tax and tonnage reports; collection fee.

For the purpose of carrying out the provisions of this chapter, all registrants or guarantors who distribute or sell any commercial fertilizer in South Carolina shall pay to the division an inspection tax of fifty cents for each ton of commercial fertilizer sold. A report of tonnage is due and the inspection tax payable quarterly for periods ending September thirtieth, December thirty-first, March thirty-first, and June thirtieth. The report is due within thirty days following the end of each quarter covering tonnage of commercial fertilizer sold during the preceding quarter by the registrant or guarantor transacting, distributing, or selling to a nonregistrant. If the tonnage report is not filed and the payment of inspection taxes is not made within fifteen days after the date due, a collection fee amounting to ten percent of the amount due must be assessed against the guarantor, and the amount of fees due constitutes a debt and becomes the basis of a judgment against the guarantor. If the tonnage report is not filed and the payment of the inspection tax and collection fee is not made within thirty days after the date due, the registration of the commercial fertilizer registered by the delinquent guarantor is automatically canceled. If the report is false, fifteen days after due written notice and opportunity for hearing have been given, the commission may cancel the registration of commercial fertilizer registered by the delinquent guarantor.

HISTORY: 1962 Code Section 3-571; 1952 Code Sections 3-502, 3-566; 1942 Code Sections 6366, 6371; 1939 (41) 360; 1954 (48) 1509; 1992 Act No. 388, Section 3, eff May 15, 1992; 2002 Act No. 340, Section 5, eff June 30, 2002; 2005 Act No. 107, Section 3, eff June 1, 2005.



SECTION 46-25-820. Annual registration fee and inspection tax on packages containing ten pounds or less.

On individual packages of commercial fertilizer containing ten pounds or less, there must be paid in lieu of the fifty cents a ton inspection tax a combined annual registration fee and inspection tax of sixty dollars for each brand and grade sold or distributed. Where fertilizer is sold or distributed in packages of ten pounds or less as well as in packages over ten pounds, this annual registration and inspection tax of sixty dollars applies only to that portion sold in packages of ten pounds or less. That portion sold in packages over ten pounds is subject to the same regulation requirement provided in Section 46-25-210 and an inspection tax as provided in Section 46-25-810.

HISTORY: 1962 Code Section 3-572; 1954 (48) 1509; 1988 Act No. 595, Section 6, eff June 1, 1988; 2008 Act No. 353, Section 2, Pt 30A.2, eff July 1, 2008.



SECTION 46-25-825. Registration of separately identified products.

Each separately identified product shall be registered before being distributed in this State. The application for registration shall be submitted to the commission on the form furnished or approved by the commission and shall be accompanied by a fee of one hundred dollars per product. Upon approval by the commission, a copy of the registration shall be furnished to the applicant. All registrations expire on June thirtieth of the following year. Each manufacturer shall submit to the commission a copy of labels and advertising literature with the registration request for each soil amendment.

HISTORY: 2008 Act No. 353, Section 2, Pt 30A.5, eff July 1, 2008.



SECTION 46-25-830. Reports of sales to nonregistrants.

The registrant or guarantor transacting, distributing, or selling commercial fertilizer to a nonregistrant shall mail to the commission or its duly authorized representative a report showing the following information: name and county of consignee, amount (tons) by grade, and analysis of commercial fertilizer. The report must be made on a special summary form provided by the commission.

Registrants using computers or other mechanical means of compiling accurate fertilizer tonnage data, upon approval of the commission, may submit a summary of the tonnage, along with all other information required for the reporting system, other than the name of the consignee, not later than fifteen days after the first of the following month, in lieu of the special summary form as otherwise required.

HISTORY: 1962 Code Section 3-573; 1954 (48) 1509; 1970 (56) 2399; 1988 Act No. 595, Section 7, eff June 1, 1988; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-840. Financial statement or bond; records.

In order to guarantee faithful performance, each registrant must be able to furnish a satisfactory financial statement or surety bond to the commission or its authorized representative. The registrant must also satisfy the commission or its duly authorized representative that he has a good bookkeeping system and keeps such records as may be necessary to indicate accurately the tonnage of commercial fertilizer sold.

HISTORY: 1962 Code Section 3-574; 1954 (48) 1509; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-850. Examination of registrant's records.

The commission or its authorized representative shall have authority to examine the registrant's records and verify the tonnages of commercial fertilizer manufactured, stored, handled, or sold.

HISTORY: 1962 Code Section 3-575; 1954 (48) 1509; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-860. Information confidential.

Any information as to the amount of commercial fertilizer sold and business practices of any guarantor obtained from tonnage reports or from inspection of records and books shall remain confidential and shall not be revealed by the commission or its representatives to the public, persons, or other guarantors.

HISTORY: 1962 Code Section 3-576; 1954 (48) 1509; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-870. Exemptions.

Nothing in this article shall interfere with fertilizer passing through this State in transit; nor shall it apply to the delivery of commercial fertilizer moving between registrants.

HISTORY: 1962 Code Section 3-577; 1952 Code Section 3-566; 1942 Code Section 6366; 1939 (41) 360; 1954 (48) 1509.



SECTION 46-25-1010. Penalties for plant nutrient deficiencies and other acts; appeals; distribution of penalty sums to consumers.

(1) If the analysis shall show a commercial fertilizer is deficient (a) in one or more of its primary plant foods (NPK) beyond the "investigational allowances" as established by regulation or (b) if the overall commercial value of the fertilizer is below the level established by regulations, a penalty of three times the commercial value of such deficiency or deficiencies shall be assessed. When a fertilizer is subject to a penalty under both (a) and (b) the larger penalty shall apply.

(2) Deficiencies beyond the investigational allowances as established by regulation in any other constituent covered under Section 46-25-30 which the registrant is required to or may guarantee, shall be evaluated and penalties prescribed therefor by the commission.

(3) If the chlorine content of any lot branded for tobacco shall exceed the maximum amount guaranteed by more than one-half of one percent, the registrant shall be liable for a penalty of ten percent of the value of the fertilizer for each additional one-half of one percent of excess or fraction thereof. All penalties assessed under this section shall be paid to the consumer of the lot of fertilizer represented by the sample analyzed.

(4) Nothing contained in this section shall prevent any person from appealing to a court of competent jurisdiction praying for judgment as to the justification of such penalties.

(5) All penalties must be paid within thirty-one calendar days after notice of assessment is made. Failure to pay penalties after notice may result in the revocation of the registrant's license. All penalties assessed under this article for deficiencies in guaranteed analysis of a commercial fertilizer must be entirely for the benefit of the ultimate consumer of the fertilizer. All penalties must be paid by the registrant, manufacturer, distributor, or dealer to the purchaser through the commission, or its authorized representative, by a check or by a credit memorandum in the case of indebtedness of the purchaser to the seller. If the purchaser is not identified, the penalty must be paid by check to the State Treasurer who in turn shall send it to the commission or its authorized representative. The minimum penalty for any deficiency is ten dollars.

HISTORY: 1962 Code Section 3-581; 1952 Code Section 3-577; 1942 Code Section 6373; 1939 (41) 360; 1954 (48) 1509; 1978 Act No. 578 Section 8; 1988 Act No. 595, Section 8, eff June 1, 1988; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-1060. Determination and publication of commercial values to use in assessing penalties.

For the purposes of determining the commercial values to be applied under the provisions of this chapter, the commission shall determine and publish annually the relative commercial values per unit of nitrogen, phosphoric acid, and potash in commercial fertilizers in this State. The values so determined and published shall be used in assessing penalties.

HISTORY: 1962 Code Section 3-586; 1952 Code Section 3-576; 1942 Code Section 6373; 1939 (41) 360; 1954 (48) 1509; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-1080. Penalty for shortage in weight.

If any commercial fertilizer in the possession of the consumer is found by the commission to be short in weight, the registrant of such commercial fertilizer shall, within thirty days after official notice from the commission or its duly authorized representative, pay to the consumer a penalty equal to four times the value of the actual shortage. Underweight commercial fertilizer stored or offered for sale, other than in the possession of the consumer, shall be deemed misbranded.

HISTORY: 1962 Code Section 3-588; 1952 Code Section 3-575; 1942 Code Section 6375; 1939 (41) 360; 1954 (48) 1509; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-1090. Forfeiture for selling, transporting or receiving improperly branded, tagged or misbranded fertilizer.

Every person or common carrier who shall sell, offer for sale, or transport in this State any commercial fertilizer without being properly branded or having attached thereto such labels and tags, as required by law, or any person who shall receive any such fertilizer may be required to forfeit to the State a sum not to exceed the selling price of each separate package sold, offered for sale, or received, to be recovered by suit brought in the name of the State in any court of competent jurisdiction. Such forfeitures, when collected, shall be paid to the State Treasurer, who shall hold them subject to the order of the commission. Provided, further, that the penalty defined in this section shall apply also to any misbranded fertilizer, a fertilizer being deemed to be misbranded if it carries any false or misleading statement upon or attached to the package.

HISTORY: 1962 Code Section 3-589; 1952 Code Section 3-586; 1942 Code Section 6376; 1939 (41) 360; 1954 (48) 1509; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-1100. Actions by State to recover fines and penalties; lien therefor.

The State may maintain an action in any court of competent jurisdiction against the vendor or owner of any commercial fertilizer sold, offered, or exposed for sale in this State or shipped or transported within or into the State in violation of law, to recover the fines and penalties due for the illegal sale, shipment, or transportation thereof regardless of the domicile or place of residence of such owner, or vendor, and shall have a lien upon such commercial fertilizer, as well as upon any other commercial fertilizers to be found within the State belonging to the offending party or parties, to secure the payment of such fines or penalties and costs and expense of such action, which lien shall be enforced by attachment of such commercial fertilizer under a writ of attachment to be issued in accordance with the practice prescribed in Sections 15-19-10 to 15-19-560, except that no security as required of other plaintiffs by Section 15-19-80, need be given by the State in such action.

HISTORY: 1962 Code Section 3-590; 1952 Code Section 3-582; 1942 Code Section 6377; 1939 (41) 360; 1954 (48) 1509.



SECTION 46-25-1110. Seller deemed agent for service of process on out-of-State manufacturer.

Any seller of commercial fertilizers manufactured beyond this State shall be taken and deemed to be an agent of the manufacturer of such fertilizer for the purpose of the service of process and of such papers as may be necessary in the commencement of any action or suit in any court of competent jurisdiction authorized by this chapter.

HISTORY: 1962 Code Section 3-591; 1952 Code Section 3-582; 1942 Code Section 6377; 1939 (41) 360; 1954 (48) 1509.



SECTION 46-25-1120. Analysis of fertilizer ordered sold.

If there be judgment in favor of this State, as plaintiff, in an action brought under Section 46-25-1100 and the commercial fertilizers be ordered sold under execution to satisfy such judgment, an inspector shall, under direction of the commission, prior to the sale, draw proper samples from such commercial fertilizer, and cause them to be analyzed by the University, and shall affix to the package thereof a statement of the result of such analysis on each package as required by this chapter, so that the purchaser at the sheriff's or constable's sale may purchase such commercial fertilizer under a full guaranteed analysis as provided by law.

HISTORY: 1962 Code Section 3-592; 1952 Code Section 3-584; 1942 Code Section 6377; 1939 (41) 360; 1954 (48) 1509; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-1130. Remission of certain penalties.

The commission may remit, in whole or in part, upon payment of the expenses incident to an investigation, any penalty provided for in this article except the penalties provided for the deficiency in analysis, where the offending person or registrant is able to show that its violation of this chapter was beyond its reasonable ability to prevent; such remission of penalty by the commission to be on such condition as to it may seem equitable and fair.

HISTORY: 1962 Code Section 3-593; 1952 Code Section 3-585; 1942 Code Section 6377; 1939 (41) 360; 1954 (48) 1509; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-1140. "Stop sale, use or removal" orders.

The commission or its authorized representative may issue and enforce a written or printed "stop sale, use or removal order" to the owner or custodian of any lot of commercial fertilizer and hold at a designated place when the commission or its authorized representative finds such commercial fertilizer is being offered or exposed for sale in violation of any of the provisions of this chapter until the law has been complied with and the commercial fertilizer is released in writing by the commission or its duly authorized representative, or the violation has been otherwise legally disposed of by written authority. The commission or its duly authorized representative shall release the commercial fertilizer so withdrawn when the requirements of the provisions of this chapter have been complied with and all costs, expenses, and penalties incurred in connection therewith have been guaranteed or paid by the registrant.

HISTORY: 1962 Code Section 3-594; 1954 (48) 1509; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-1150. Distribution of adulterated fertilizer prohibited.

No person shall distribute an adulterated fertilizer product. A commercial fertilizer shall be deemed to be adulterated if:

(1) It contains any deleterious or harmful ingredient in sufficient amount to render it injurious to beneficial plant life when applied in accordance with directions for use on the label or if adequate warning statements or directions for use, which may be necessary to protect plant life, are not shown on the label.

(2) Its composition falls below or differs from that which it is purported to possess by its labeling.

(3) It contains unwanted crop seed or weed seed.

In the event a penalty is incurred as a result of a distributor altering the content of a commercial fertilizer shipped to him by a registrant in bulk so that the result of the alteration changes the analysis of the commercial fertilizer as originally guaranteed by the registrant, the commission is hereby empowered to relieve the registrant of the liability for payment of the penalty and in lieu thereof assess the penalty against the distributor who altered the commercial fertilizer in the same manner and under the same conditions as provided by this article for assessing penalties against a registrant.

The provisions of this section shall not be construed to limit, waive or in any manner modify the common law right of any person to sue for and collect damages resulting from the use of a defective or adulterated fertilizer product.

HISTORY: 1978 Act No. 578 Section 9; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-1160. Use of regulated materials not meeting requirements prohibited; penalties.

It is unlawful for a person to receive or use any materials regulated by this chapter when he knows or should know that the material, the manufacturer, the distributor, or the deliverer fails to meet the requirements set forth in this chapter or in the regulations promulgated by the commission. A person violating the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not to exceed one thousand dollars.

HISTORY: 1988 Act No. 595, Section 9, eff June 1, 1988; 1992 Act No. 388, Section 3, eff May 15, 1992.



SECTION 46-25-1170. Civil penalty in addition to other penalties.

In addition to a denial, suspension, revocation, or modification of a provision of a license, permit, or certificate, or any other penalty provided in this chapter, a person who violates a provision of this chapter may be assessed a civil penalty by the director of not more than one thousand dollars for each offense.

HISTORY: 1988 Act No. 595, Section 9, eff June 1, 1988; 2002 Act No. 340, Section 4, eff June 30, 2002.






CHAPTER 26 - AGRICULTURAL LIMING MATERIALS AND LANDPLASTER

SECTION 46-26-10. Short title; administration.

This chapter may be cited as the "South Carolina Agricultural Liming Materials and Landplaster Act" and must be administered by the State Crop Pest Commission.

HISTORY: 1976 Act No. 495 Section 1; 1992 Act No. 378, Section 1, eff May 15, 1992; 2011 Act No. 64, Section 1, eff June 14, 2011.



SECTION 46-26-20. Definitions.

For purposes of this chapter:

(1) "Agricultural liming materials" means a product whose calcium and magnesium compounds are capable of neutralizing soil acidity.

(2) "Limestone" means a material consisting essentially of calcium carbonate or a combination of calcium carbonate with magnesium carbonate capable of neutralizing soil acidity.

(3) "Dolomitic limestone" means those materials of which sixteen percent or more of the total neutralizing value expressed as calcium carbonate equivalent is derived from magnesium compounds.

(4) "Calcitic limestone" means materials of which eighty-five percent, plus or minus five percent, or more of the total neutralizing value expressed as calcium carbonate equivalent is derived from calcium compounds.

(5) "Burnt lime" means a material whose calcium and magnesium compounds are capable of neutralizing soil acidity and which consists essentially of calcium oxide or a combination of calcium oxide with magnesium oxide.

(6) "Hydrated lime" means a material made from burnt lime which consists essentially of calcium hydroxide or a combination of calcium hydroxide with magnesium oxide or magnesium hydroxide.

(7) "Marl" means a granular or loosely consolidated earthy material composed largely of calcium carbonate.

(8) "Industrial by-product used as a liming material" means an industrial waste or by-product containing calcium or calcium and magnesium in forms that will neutralize soil acidity.

(9) "Calcium carbonate equivalent" means the acid neutralizing capacity of an agricultural liming material expressed as weight percentage of calcium carbonate.

(10) "Fineness" means the percentage of weight of the material which will pass United States Standard sieves of specified sizes.

(11) "Distributor" means a person who imports, consigns, manufactures, produces, compounds, mixes, or blends agricultural liming materials or who offers for sale, sells, barters, or otherwise supplies agricultural liming materials.

(12) "Registrant" means the person who applies for or requests registration of the agricultural liming material and is granted registration.

(13) "Brand" means the term, designation, trademark, product name, or other specific designation under which individual agricultural liming material is offered for sale.

(14) "Ton" means a net weight of two thousand pounds avoirdupois.

(15) "Percent" or "percentage" means by weight.

(16) "Bulk" means in nonpackaged form.

(17) "Label" means written or printed matter on or attached to the package or on the delivery ticket which accompanies bulk shipments.

(18) "Person" means individual, partnership, association, firm, or corporation.

(19) "Weight" means the net weight of material as offered for sale.

(20) "Director" means the Director of Regulatory and Public Service Programs, Clemson University.

(21) "Division" means the Division of Regulatory and Public Service Programs, Clemson University, and its employees, agents, and officials.

(22) "Landplaster" means a product consisting chiefly of calcium sulfate with two combined water molecules (CaSO4 2H2O) and is incapable of neutralizing soil acidity. It shall contain not less than seventy percent CaSO4 2H2O.

HISTORY: 1976 Act No. 495 Section 2; 1992 Act No. 378, Section 2, eff May 15, 1992; 2011 Act No. 64, Section 1, eff June 14, 2011.



SECTION 46-26-30. Delegation of duties to director.

The commission shall delegate the duties in this chapter to the director who may administer and enforce this chapter and related regulations.

HISTORY: 1976 Act No. 495 Section 3; 1992 Act No. 378, Section 3, eff May 15, 1992; 2011 Act No. 64, Section 1, eff June 14, 2011.



SECTION 46-26-40. Labels; required information.

(A) Agricultural liming materials sold, offered, or exposed for sale in this State shall have affixed to each package in a conspicuous manner on the outside, a plainly printed, stamped or otherwise marked label, tag or statement, or in the case of bulk sales, a delivery slip, setting forth at least the following information:

(1) the net weight of the agricultural liming material;

(2) the brand or trade name of the material;

(3) the identification of the product as to type of the agricultural liming material as defined in Section 46-26-20;

(4) calcium carbonate equivalent as determined by methods prescribed by the Association of Official Analytical Chemists. Minimum calcium carbonate equivalents as prescribed by regulations established by the commission;

(5) the minimum percentage of calcium and magnesium expressed as elemental calcium (Ca) and elemental magnesium (Mg). Calcium and magnesium also may be expressed as oxides or carbonates in addition to the elemental expression;

(6) the minimum percent by weight passing through United States Standard sieves as prescribed by regulations established by the commission; and

(7) the name and principal office address of the manufacturer or distributor.

(B) Landplaster sold, offered for sale, or distributed in this State shall have affixed to each package's exterior in a conspicuous manner, a plainly printed, stamped or otherwise marked label, tag or statement, or in the case of bulk sales, a delivery slip, setting forth at least the following information:

(1) the name and address of the manufacturer or distributor guaranteeing the landplaster;

(2) the brand or trade name of the material;

(3) the net weight; and

(4) the guaranteed analysis showing the minimum percentages of calcium and sulfur.

(C) No information or statement shall appear on a package, label, delivery slip, or advertising matter which is false or misleading to the purchaser as to the quality, analysis, type, or composition of the agricultural liming material.

(D) In the case of any material which has been adulterated subsequent to packaging, labeling, or loading of it and before delivery to the consumer, a plainly marked notice to that effect must be affixed by the vendor to the package or delivery slip to identify the kind and degree of adulteration in it.

HISTORY: 1976 Act No. 495 Section 4; 1992 Act No. 378, Section 4, eff May 15, 1992; 2011 Act No. 64, Section 1, eff June 14, 2011.



SECTION 46-26-50. Distributors; application to engage in business; permits; fees.

A person desiring to become a distributor as defined in this chapter, before engaging in this business, shall make application to the commission on application forms furnished by the commission for a permit to do business in South Carolina. Each application should be accompanied by a remittance of twenty dollars for each distributor as a fee for issue of permit. The applicant shall guarantee compliance with all provisions of this chapter which apply to the sale of bulk liming materials, or landplaster, or both, which shall include delivery to the consumer the bulk liming materials, or landplaster, or both, purchased. Upon approval by the commission, a copy of the permit must be furnished to the applicant and when furnished, shall authorize the person receiving it to do business as a distributor. All permits expire on June thirtieth of each year.

HISTORY: 1976 Act No. 495 Section 5; 1992 Act No. 378, Section 4, eff May 15, 1992; 2008 Act No. 353, Section 2, Pt 30A.3, eff July 1, 2008; 2011 Act No. 64, Section 1, eff June 14, 2011.



SECTION 46-26-60. Registration of products; application.

(A) Each separately identified product must be registered before being distributed in this State. The application for registration must be submitted to the commission on forms furnished or approved by the commission or its duly authorized representative and must be accompanied by a fee of twenty dollars per product. Upon approval by the commission or its duly authorized representative, a copy of the registration must be furnished to the applicant. All registrations must expire on June thirtieth of each year.

(B) A distributor is required to register any brand of agricultural liming material, or landplaster, or both, if it has been duly registered under this chapter by another person, providing the label does not differ in any respect.

HISTORY: 1976 Act No. 495 Section 6; 1992 Act No. 378, Section 4, eff May 15, 1992; 2008 Act No. 353, Section 2, Pt 30A.3, eff July 1, 2008; 2011 Act No. 64, Section 1, eff June 14, 2011.



SECTION 46-26-70. Quarterly tonnage reports; publication and distribution.

(A) A report of tonnage is due quarterly for periods ending September thirtieth, December thirty-first, March thirty-first, and June thirtieth. The report is due within thirty days following the end of each quarter covering tonnage of bulk liming materials, or landplaster, or both, sold during the preceding quarter by the registrant transacting, distributing, or selling in South Carolina. If the tonnage report is not filed within thirty days after the date due, the registration of the bulk liming products, landplaster, or both, must be canceled automatically. If the report is false, fifteen days after due written notice and opportunity for hearing have been given, the commission may cancel the registration of the bulk liming material, or landplaster, or both, by the delinquent registrant.

(B) The commission shall publish and distribute annually, to each agricultural liming material and landplaster registrant and other interested persons, a composite report showing the tons of agricultural liming material and landplaster sold in each county of the State. This report shall not divulge the operation of a registrant.

HISTORY: 1976 Act No. 495 Section 7; 1992 Act No. 378, Section 4, eff May 15, 1992; 2011 Act No. 64, Section 1, eff June 14, 2011.



SECTION 46-26-80. Inspections and analyses; duty of the Commission.

(A) It is the duty of the commission who may act through its authorized agent to sample, inspect, make analyses of and test agricultural liming materials and landplaster distributed within the State as it may consider necessary to determine whether the agricultural liming materials and landplaster are in compliance with the provisions of this chapter. Any officer or agent of the commission or of a committee authorized by the commission may enter upon any public or private premises or carriers during regular business hours in order to have access to agricultural liming material and landplaster subject to the provisions of this chapter and regulations pertaining to it, and to the records relating to their distribution.

(B) The methods of analysis and sampling shall be those approved by the commission and shall be guided by the Association of Official Analytical Chemists procedures.

(C) The results of official analysis of agricultural liming materials and landplaster and portions of official samples must be distributed by the commission as provided in the regulations at least annually.

HISTORY: 1976 Act No. 495 Section 8; 1992 Act No. 378, Section 4, eff May 15, 1992; 2011 Act No. 64, Section 1, eff June 14, 2011.



SECTION 46-26-90. Stop sales or removal orders; release of materials.

(A) The commission or its duly authorized representative may issue and enforce a written or printed stop sale, use or removal order to the owner or custodian of any lot of agricultural liming materials, or landplaster, or both, and to hold at a designated place when the commission finds agricultural liming material, or landplaster, or both, is being offered or exposed for sale in violation of any of the provisions of this chapter until the law has been complied with and such agricultural liming material, or landplaster, or both, is released in writing by the commission, or the violation has been otherwise legally disposed of by written authority.

(B) The commission or its duly authorized representative shall release the agricultural liming material, or landplaster, or both, which has been subjected to an order under subsection (A) when the requirements of this chapter have been complied with.

(C) The provisions of this section must not be construed as limiting the right of the enforcement officer to proceed as authorized by other provisions of this chapter.

HISTORY: 1976 Act No. 495 Section 9; 1992 Act No. 378, Section 4, eff May 15, 1992; 2011 Act No. 64, Section 1, eff June 14, 2011.



SECTION 46-26-100. Penalties; assessment of additional fines for failure to meet guarantees.

(A) A person or dealer violating the provisions of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than one hundred dollars or be imprisoned for not more than thirty days.

(B) In addition to the penalties provided in subsection (A), the commission may assess additional fines when a shipment of agricultural liming materials, or landplaster, or both, fails to meet the guarantee for chemical, neutralizing value and screen size.

Assessments levied by the commission must be paid within thirty days from date of notice to manufacturer, dealer, or agent. Failure to pay penalties after notice may result in revocation of the registrant's products. All penalties must be paid by the registrant to the purchasers through the division by check or credit memorandum in case of indebtedness of the purchaser to the seller.

If the purchasers cannot be found, or if the amount due any one purchaser from the lot of agricultural liming material, or landplaster, or both, on which an assessment has been levied is less than one dollar, the amount of penalty assessed must be paid to the State Treasurer but remitted to the commission or its duly authorized representative, the proceeds to be credited to the account, the South Carolina Fertilizer Fund.

HISTORY: 1976 Act No. 495 Section 10; 1992 Act No. 378, Section 4, eff May 15, 1992; 2011 Act No. 64, Section 1, eff June 14, 2011.



SECTION 46-26-110. Seizure of goods when assessment not paid.

The commission may seize any commercial liming material, or landplaster, or both, belonging to such manufacturer, dealer, or agent if the assessment is not paid within three months after a notice to a manufacturer, dealer, or agent has been given by the commission.

HISTORY: 1976 Act No. 495 Section 11; 1992 Act No. 378, Section 4, eff May 15, 1992; 2011 Act No. 64, Section 1, eff June 14, 2011.



SECTION 46-26-120. Penalty where material is underweight.

If any agricultural liming material, or landplaster, or both, in the possession of the consumer is found by the commission to be short in weight, the registrant of the agricultural liming material, or landplaster, or both, within thirty days after official notice from the commission or its duly authorized representative, shall pay to the consumer a penalty equal to four times the value of the actual shortage. Underweight agricultural liming materials stored or offered for sale, other than in the possession of the consumer, is considered misbranded.

HISTORY: 1976 Act No. 495 Section 12; 1992 Act No. 378, Section 4, eff May 15, 1992; 2011 Act No. 64, Section 1, eff June 14, 2011.



SECTION 46-26-130. Penalty where material is not branded or labeled and tagged.

A distributor or common carrier who sells, offers for sale, or transports in this State any agricultural liming materials, or landplaster, or both, without being properly branded or having attached to its labels and tags as required by law, or any distributor who receives any agricultural liming material, or landplaster, or both, may be required to forfeit to the State a sum not to exceed the selling price of each separate package sold, offered for sale, or received, to be recovered by suit brought in the name of the State in any court of competent jurisdiction. These forfeitures, when collected must be paid to the State Treasurer who shall hold them subject to the order of the commission. However, the penalty defined in this section shall apply also to any misbranded agricultural liming material, or landplaster, or both. An agricultural liming material, or landplaster, or both, is considered to be misbranded if it carries a false or misleading statement upon or attached to the package.

HISTORY: 1976 Act No. 495 Section 13; 1992 Act No. 378, Section 4, eff May 15, 1992; 2011 Act No. 64, Section 1, eff June 14, 2011.



SECTION 46-26-140. Revocation of registration.

Where it shall appear to the commission that any registrant has been persistently fraudulent in his dealings, the commission may revoke registration or refuse to register such registrant.

HISTORY: 1976 Act No. 495 Section 14; 1992 Act No. 378, Section 4, eff May 15, 1992; 2011 Act No. 64, Section 1, eff June 14, 2011.



SECTION 46-26-150. Restrictions on sales generally.

(A) No agricultural liming material, landplaster, or both, shall be sold or offered for sale in South Carolina unless it complies with provisions of this chapter.

(B) No agricultural liming material, or landplaster, or both, shall be sold or offered for sale in South Carolina which contains toxic materials in quantities injurious to plants or animals.

HISTORY: 1976 Act No. 495 Section 15; 2011 Act No. 64, Section 1, eff June 14, 2011.



SECTION 46-26-160. Rules and regulations.

The commission may establish rules and regulations in regard to the inspection, analysis, distribution, and sale of agricultural liming material, landplaster, or both, that are not inconsistent with the provisions of this chapter and as in its judgment will best carry out its requirements.

HISTORY: 1976 Act No. 495 Section 16; 1992 Act No. 378, Section 4, eff May 15, 1992; 2011 Act No. 64, Section 1, eff June 14, 2011.



SECTION 46-26-170. Existing inventories; exemption.

Notwithstanding the provisions of this chapter, registrants shall be allowed not more than one year from such date to use existing inventories of labeled materials.

HISTORY: 1976 Act No. 495 Section 17; 2011 Act No. 64, Section 1, eff June 14, 2011.






CHAPTER 27 - SOUTH CAROLINA COMMERCIAL FEED ACT

SECTION 46-27-10. Short title.

This chapter shall be known and cited as the "South Carolina Commercial Feed Act."

HISTORY: 1962 Code Section 3-601; 1952 Code Section 3-601; 1942 Code Section 6588; 1932 Code Section 6588; Civ. C. '22 Section 3498; Civ. C. '12 Section 2421; 1910 (26) 613; 1965 (54) 568; 1979 Act No. 155 Section 1.



SECTION 46-27-20. Definitions.

(1) The term "commercial feed" means all materials distributed for use as feed or for mixing in feed except (a) whole hays, straw, cottonseed hulls, corn stover and ground corn cob and shuck; (b) raw and unprocessed fresh or frozen fish, beef, horse meat, poultry and by-products of these items, together with and including limestone and granite or similar substance, when they are not mixed with other materials; (c) unmixed whole seeds or grains of cereals when not mixed with other materials and when not in such damaged condition as to be unfit for feed purposes as determined by inspection.

(2) The term "pet" means any domesticated animal normally maintained in or near the household of the owner.

(3) The term "pet food" means any commercial feed prepared and distributed for consumption by pets.

HISTORY: 1962 Code Section 3-602; 1952 Code Section 3-602; 1942 Code Section 6593-1; 1932 Code Section 1367; Cr. C. '22 Section 267; Cr. C. '12 Section 480; 1910 (36) 613; 1922 (32) 843; 1936 (39) 1615; 1941 (42) 119; 1959 (51) 290; 1979 Act No. 155 Section 1.



SECTION 46-27-30. Unmixed crushed or ground ear corn is a commercial feed.

Crushed or ground ear corn when sold by itself is a commercial feed and the sale thereof within this State shall be governed by the provisions of Articles 1 to 9 of this chapter and the regulations prescribed by the Commissioner of Agriculture.

HISTORY: 1962 Code Section 3-603; 1952 Code Section 3-603; 1942 Code Section 6597-1; 1932 Code Section 1368; Cr. C. '22 Section 268; Cr. C. '12 Section 481; 1906 (25) 101; 1910 (26) 613; 1920 (31) 853; 1923 (33) 93; 1954 (48) 1471; 1979 Act No. 155 Section 1.



SECTION 46-27-40. Certain sales unlawful.

It shall be unlawful for any manufacturer, importer, jobber, agent or dealer to (1) sell or offer or expose for sale or distribution in this State any commercial feed without complying with the requirements of Articles 1 to 9 of this chapter or (2) sell or offer or expose for sale or distribution any commercial feed which contains substantially a smaller percentage of crude protein, crude fat or carbohydrates or a larger percentage of crude fiber than certified to be contained.

HISTORY: 1962 Code Section 3-605; 1952 Code Section 3-605; 1942 Code Section 6602-1; 1937 (40) 532; 1979 Act No. 155 Section 1.



SECTION 46-27-50. Seeds shall not be treated with poisons if destined for manufacture into commercial feed.

It shall be unlawful for any person to offer for sale any seeds which have been treated with poisons if destined to be manufactured into commercial feeds.

HISTORY: 1962 Code Section 3-607; 1952 Code Section 3-607; 1942 Code Section 6587; 1932 Code Section 6587; Civ. C. '22 Section 3497; Civ. C. '12 Section 2420; 1910 (26) 613; 1936 (39) 1592; 1979 Act No. 155 Section 1.



SECTION 46-27-60. Standard weights of bags and packages.

All commercial feeds shall be packed in standard weight bags or packages of twenty-five, fifty, seventy-five, one hundred, one hundred twenty-five, one hundred fifty, one hundred seventy-five or two hundred pounds. The Commissioner may prescribe other standard bag or package weights if they are in the consumer's interest or if they are to promote uniformity or are consistent with good trade practices.

HISTORY: 1962 Code Section 3-608; 1952 Code Section 3-608; 1942 Code Section 6596; 1932 Code Section 6596; Civ. C. '22 Section 3506; Civ. C. '12 Section 2429; 1910 (26) 613; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-70. Rules and regulations of Commissioner.

The Commissioner shall from time to time prescribe and publish regulations for carrying out the provisions of Articles 1 to 9 of this chapter.

HISTORY: 1962 Code Section 3-609; 1952 Code Section 3-609; 1942 Code Section 6597; 1932 Code Section 6597; Civ. C. '22 Section 3507; Civ. C. '12 Section 2430; 1910 (26) 613; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-80. Rules and regulations as to grading.

The Commissioner may prescribe regulations governing the grading of any and all commercial feeds.

HISTORY: 1979 Act No. 155 Section 1.



SECTION 46-27-210. Statement and sample shall be filed.

Each manufacturer, importer, jobber, agent or seller before selling or offering or exposing for sale in this State any commercial feed shall, for each and every feed bearing a distinct name or trademark, file for registration with the Commissioner a copy of the statement required in Section 46-27-310 and accompany the statement, on request, by a sealed container of at least one pound of the commercial feed. The sample shall correspond within reasonable limits to the feed which it represents in the percentages of crude protein, crude fat and crude fiber which it contains.

HISTORY: 1962 Code Section 3-611; 1952 Code Section 3-611; 1942 Code Section 6589; 1932 Code Section 6589; Civ. C. '22 Section 3499; Civ. C. '12 Section 2422; 1910 (26) 613; 1936 (39) 1592, 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-220. If manufacturer files statement, seller need not.

Whenever a manufacturer, importer or jobber of any commercial feed shall have filed a statement, as required by Section 46-27-210, no agent or seller of such manufacturer, importer or jobber shall be required to file such statement.

HISTORY: 1962 Code Section 3-612; 1952 Code Section 3-612; 1942 Code Section 6590; 1932 Code Section 6590; Civ. C. '22 Section 3500; Civ. C. '12 Section 2423; 1910 (26) 613; 1979 Act No. 155 Section 1.



SECTION 46-27-230. Refusal or cancellation of registration.

The Commissioner may refuse the registration of any commercial feed under a name which would be misleading as to the materials of which it is composed or when the names of all ingredients of which it is composed are not stated. Should any commercial feed be registered and it is afterward discovered that it does not comply with the provisions of Articles 1 to 9 of this chapter, the Commissioner shall notify the registrant of the noncompliance. The notice shall apprise the registrant that he may request a hearing within thirty days of receipt of the notice. If such request for a hearing is made within the time allowed, the Commissioner shall schedule a hearing within thirty days after receipt of the request and shall allow the registrant to refute the allegations of noncompliance. If, after the hearing, the Commissioner is still convinced that the commercial feed does not comply with the provisions of Articles 1 to 9 of this chapter he may cancel such registration.

HISTORY: 1962 Code Section 3-613; 1952 Code Section 3-613; 1942 Code Section 6591; 1932 Code Section 6591; Civ. C. '22 Section 3501; Civ. C. '12 Section 2424; 1910 (26) 613; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-310. Labeling of commercial feeds.

Every lot or parcel of commercial feed sold or offered or exposed for sale within this State shall have affixed thereto or printed thereon in a conspicuous place on the outside a legible and plainly printed statement in the English language clearly and truly certifying:

(1) The weight of the package;

(2) The name, brand or trademark under which the article is sold;

(3) The name and address of the manufacturer, jobber or importer;

(4) The name of each and all ingredients of which the article is composed; provided, that the Commissioner by regulation may permit the use of a collective term for a group of ingredients which perform a similar function or he may exempt such commercial feeds or any group thereof from this requirement of an ingredient statement if he finds that such statement is not required in the interest of consumers;

(5) A statement of the minimum percentage of crude protein, the minimum percentage of crude fat and the maximum percentage of crude fiber.

HISTORY: 1962 Code Section 3-621; 1952 Code Section 3-621; 1942 Code Section 6587; 1932 Code Section 6587; Civ. C. '22 Section 3497; Civ. C. '12 Section 2420; 1910 (26) 613; 1936 (39) 1592; 1954 (48) 1696; 1971 (57) 261; 1979 Act No. 155 Section 1.



SECTION 46-27-320. Labels shall not be fastened to bag by metal holders.

No tags, cards or descriptive matter shall be fastened by metal holders to bags containing commercial feed, including sacked cottonseed meal and hulls.

HISTORY: 1962 Code Section 3-622; 1952 Code Section 3-622; 1942 Code Section 6592; 1932 Code Section 6592; Civ. C. '22 Section 3502; Civ. C. '12 Section 2425; 1910 (26) 613; 1915 (29) 142; 1936 (39) 1592, 1615; 1937 (40) 532; 1941 (42) 119; 1948 (45) 1815; 1979 Act No. 155 Section 1.



SECTION 46-27-330. Cards for sales in bulk.

Whenever any commercial feed is kept for sale in bulk, stored in bins or otherwise, the manufacturer, dealer, jobber or importer keeping it for sale shall keep cards of proper size upon which the statement required by Section 46-27-310 shall be plainly printed; and if the commercial feed is sold at retail in bulk or if it is put up in packages belonging to the purchaser, the manufacturer, dealer, jobber or importer shall furnish the purchaser with one of the cards upon which is printed the statement required by Section 46-27-310.

HISTORY: 1962 Code Section 3-623; 1952 Code Section 3-623; 1942 Code Section 6592; 1932 Code Section 6592; Civ. C. '22 Section 3502; Civ. C. '12 Section 2425; 1910 (26) 613; 1915 (29) 142; 1936 (39) 1592, 1615; 1937 (40) 532; 1941 (42) 119; 1948 (45) 1815; 1979 Act No. 155 Section 1.



SECTION 46-27-340. How percentages are determined.

The percentages of crude protein, crude fat and crude fiber required to be stated under the provisions of Section 46-27-310 shall be determined by the methods in use at the time by the Association of Official Analytical Chemists of the United States.

HISTORY: 1962 Code Section 3-624; 1952 Code Section 3-624; 1942 Code Section 6587; 1932 Code Section 6587; Civ. C. '22 Section 3497; Civ. C. '12 Section 2420; 1910 (26) 613; 1936 (39) 1592; 1971 (57) 261; 1979 Act No. 155 Section 1.



SECTION 46-27-410. Commissioner may inspect and take samples.

The Commissioner, together with his deputies, agents and assistants shall have access to all places of business, mills and storage facilities used in the manufacture, importation or sale of any commercial feed and may open any package containing or supposed to contain any commercial feed during the normal operating hours of business and upon tender and payment of the selling price of samples, take therefrom, in the manner prescribed in this article, samples for analysis.

HISTORY: 1962 Code Section 3-631; 1952 Code Section 3-631; 1942 Code Section 6595; 1932 Code Section 6595; Civ. C. '22 Section 3505; Civ. C. '12 Section 2428; 1910 (26) 613; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-420. Analysis of samples; how samples are taken.

The Commissioner shall annually cause to be analyzed at least one sample so taken of every commercial feed that is found, sold or offered or exposed for sale in this State under the provisions of Articles 1 to 9 of this chapter. The samples, not less than one pound in weight, shall be taken from not less than ten bags or packages, or if there be less than ten bags or packages, then from each bag or package, if it be in bag or package form, or if such commercial feed be in bulk, then from ten different places of the lot.

HISTORY: 1962 Code Section 3-632; 1952 Code Section 3-632; 1942 Code Section 6595; 1932 Code Section 6595; Civ. C. '22 Section 3505; Civ. C. '12 Section 2428; 1910 (26) 613; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-430. Publication of results of analyses.

The Commissioner may publish from time to time in reports or bulletins the results of the analyses of such samples, together with such additional information as circumstances advise; provided, however, that if such a sample as analyzed by the Commissioner differs from the statement prescribed in Section 46-27-310, then at least thirty days before publishing the results of such analysis the Commissioner shall give written notice of such results to the manufacturer, importer, agent or jobber of such stock, if the name and address of such manufacturer, jobber or importer be known; provided, further, that if the analysis of any such sample does not differ substantially from the statement prescribed by Section 46-27-310, appearing upon the goods, the manufacturer may be considered as having complied with the requirements of Articles 1 to 9 of this chapter.

HISTORY: 1962 Code Section 3-634; 1952 Code Section 3-634; 1942 Code Section 6595; 1932 Code Section 6595; Civ. C. '22 Section 3505; Civ. C. '12 Section 2428; 1910 (26) 613; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-440. Obstructing inspection of feed.

Any manufacturer, importer, jobber or dealer who refuses to comply with the requirements of the provisions of Articles 1 to 9 of this chapter or any manufacturer, importer, jobber or person who shall impede, obstruct, hinder or otherwise prevent or attempt to prevent any chemist, inspector or other authorized agent in the performance of his duty in connection with the provisions of such articles shall be guilty of a violation of the provisions of such articles.

HISTORY: 1962 Code Section 3-635; 1952 Code Section 3-635; 1942 Code Section 6597-3; 1932 Code Section 1370; Cr. C. '22 Section 270; Cr. C. '12 Section 483; 1906 (25) 101; 1910 (26) 613; 1979 Act No. 155 Section 1.



SECTION 46-27-450. Analysts, chemists and inspectors.

The Commissioner shall appoint such analysts, chemists and inspectors as may be required to carry out the provisions of Articles 1 to 9 of this chapter.

HISTORY: 1962 Code Section 3-636; 1952 Code Section 3-636; 1942 Code Section 6600; 1932 Code Section 6600; Civ. C. '22 Section 3510; Civ. C. '12 Section 2433; 1910 (26) 613; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-460. Certificate of analyst as prima facie evidence.

In all prosecutions in the courts of this State arising under the provisions of Articles 1 to 9 of this chapter and the regulations made in accordance therewith, the certificate of the analyst or other officer making the analysis or examination when duly sworn to and subscribed by such analyst or officer shall be prima facie evidence of the facts therein certified.

HISTORY: 1962 Code Section 3-637; 1952 Code Section 3-637; 1942 Code Section 6598-1; 1932 Code Section 1372; Cr. C. '22 Section 272; Cr. C. '12 Section 485; 1906 (25) 101; 1910 (26) 613; 1979 Act No. 155 Section 1.



SECTION 46-27-610. Commissioner may suspend sales of feed.

If at any time the Commissioner or his duly authorized representative shall have reason to believe that any commercial feed offered or exposed for sale in this State does not comply with the requirements of Articles 1 to 9 of this chapter, as to the ingredients or substances of such commercial feed, he shall by written order suspend the sale of it until he shall have satisfied himself that such commercial feed is made up or compounded as required by such articles. If he shall find that such commercial feed does not comply with such articles, then he is authorized to proceed with regard to it as provided in Sections 46-27-620 to 46-27-640.

HISTORY: 1962 Code Section 3-653; 1952 Code Section 3-653; 1942 Code Section 6594; 1932 Code Section 6594; Civ. C. '22 Section 3504; Civ. C. '12 Section 2427; 1910 (26) 613; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-620. Forfeiture for violation of Section 46-27-40.

If any manufacturer, importer, jobber, agent or dealer shall be guilty of a violation of Section 46-27-40, the lot of commercial feed in question shall be seized and condemned, sold or destroyed by the Commissioner, or his duly authorized representative, and the proceeds from such sales shall be covered into the State Treasury for the use of the Department of Agriculture.

HISTORY: 1962 Code Section 3-654; 1952 Code Section 3-654; 1942 Code Section 6593; 1932 Code Section 6593; Civ. C. '22 Section 3503; Civ. C. '12 Section 2426; 1910 (26) 613; 1924 (33) 1084; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-630. How sales shall be made.

Such seizure and sale shall be made by the Commissioner or under the direction of any officer of his appointment. The sale shall be made at the courthouse door of the county in which the seizure is made; provided that whenever, for sufficient reasons appearing to the Commissioner or his representative, another place of sale is more convenient and more desirable, such place of sale may be selected. The sale shall be advertised for thirty days in a newspaper published in the county in which the seizure is made or if no newspaper is published in such county, then it shall be advertised in a newspaper published in the nearest county having a newspaper. The advertisement shall state the brand or name of the goods, the quantity, why seized and offered for sale and the time and place of sale.

HISTORY: 1962 Code Section 3-655; 1952 Code Section 3-655; 1942 Code Section 6593; 1932 Code Section 6593; Civ. C. '22 Section 3503; Civ. C. '12 Section 2426; 1910 (26) 613; 1924 (33) 1084; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-640. When seized feed may be released.

The Commissioner, however, may in his discretion release the commercial feeds so withdrawn when the requirements of the provisions of Articles 1 to 9 of this chapter have been complied with and upon payment of all the costs or expenses incurred in any proceeding connected with such seizure and withdrawal.

HISTORY: 1962 Code Section 3-656; 1952 Code Section 3-656; 1942 Code Section 6593; 1932 Code Section 6593; Civ. C. '22 Section 3503; Civ. C. '12 Section 2426; 1910 (26) 613; 1924 (33) 1084; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-650. Commissioner to notify dealer and solicitor of violations; prosecution.

Whenever the Commissioner, or his duly authorized representative, becomes cognizant of any violation of the provisions of Articles 1 to 9 of this chapter, he shall immediately notify in writing the manufacturer, importer, jobber or dealer, if known, and after thirty days he shall notify the circuit solicitor who shall cause such person so violating any such provision to be prosecuted in the manner prescribed by law.

HISTORY: 1962 Code Section 3-657; 1952 Code Section 3-657; 1942 Code Section 6598; 1932 Code Section 6598; Civ. C. '22 Section 3508; Civ. C. '12 Section 2431; 1910 (26) 613; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-660. Penalty.

Any manufacturer, importer, jobber, agent or dealer who shall be convicted of violating any of the provisions of Articles 1 to 9 of this chapter or the regulations adopted by the Commissioner shall be fined not exceeding two hundred fifty dollars for the first offense nor more than five hundred dollars for each subsequent offense.

HISTORY: 1962 Code Section 3-658; 1952 Code Section 3-658; 1942 Code Section 6597-4; 1932 Code Section 1371; Cr. C. '22 Section 271; Cr. C. '12 Section 484; 1906 (25) 101; 1910 (26) 613; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-670. Use of fines.

The proceeds from such fines shall be covered into the State Treasury for use of the Department of Agriculture.

HISTORY: 1962 Code Section 3-659; 1952 Code Section 3-659; 1942 Code Section 6597-4; 1932 Code Section 1371; Cr. C. '22 Section 271; Cr. C. '12 Section 484; 1906 (25) 101; 1910 (26) 613; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-680. Schedule of penalties; payment.

If the analysis of an official sample shows a deviation from permitted analytical variation established by the Commissioner, the registrant or other responsible person shall be penalized according to the following schedule:

Component Deviating Method of Penalty Assessment

Crude protein Two times the relative percentage [FN1] of deviation

from the guarantee multiplied by the retail value

of the commerical feed.

Crude fat Ten percent of the retail value of the lot of

commercial feed.

Crude fiber Ten percent of the retail value of commercial feed.

Penalties for multiple deficiencies within a sample shall be additive; provided, that in no case shall the penalty exceed the retail value of the product. The minimum penalty under any of the foregoing provisions shall be twenty-five dollars or the retail value of the product, whichever is smaller, regardless of the value of the deficiency.

Within sixty days from the date of written notice by the Commissioner or his duly designated agent to the manufacturer, guarantor, dealer or agent, all penalties assessed and collected under this section shall be paid to the purchaser of the lot of commercial feed or pet food represented by the sample analyzed. When such penalties are paid, receipts shall be taken and promptly forwarded to the Commissioner. If the consumers cannot be found, the amount of the penalty assessed shall be paid to the Commissioner who shall deposit it in the Department of Agriculture fund, of which the State Treasurer is custodian, for the express purpose of enforcement of this article.

HISTORY: 1962 Code Section 3-660; 1952 Code Section 3-660; 1942 Code Section 6599; 1932 Code Section 6599; Civ. C. '22 Section 3509; Civ. C. '12 Section 2432; 1910 (26) 613; 1915 (29) 142; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-690. "Permitted analytical variation" defined.

The term "permitted analytical variation", as stated in Section 46-27-680, means allowance for the inherent variability in sampling and laboratory analysis in guaranteed components. Manufacturing variations and their effect on the guaranteed components are not included in such values.

HISTORY: 1979 Act No. 155 Section 1.



SECTION 46-27-810. Declaration of purpose.

This article is designed to fully cover all preparations commonly known as condimental, patented, proprietary or trademarked stock or poultry tonic, stock or poultry regulators, stock or poultry conditioners, stock or poultry remedies and all similar preparations used for tonic, regulative, remedial or conditional purposes, and to protect the public from deception and fraud in the sale of these specific products.

HISTORY: 1962 Code Section 3-678; 1952 Code Section 3-678; 1942 Code Section 6609; 1932 Code Section 6609; Civ. C. '22 Section 3519; 1914 (28) 700; 1979 Act No. 155 Section 1.



SECTION 46-27-820. Prerequisites to sale of patent stock or poultry preparations.

Before any condimental, patented, proprietary or trademarked preparation called a "stock or poultry tonic", "stock or poultry regulator", "stock or poultry conditioner", or "stock or poultry remedy", or any similar preparation, regardless of how it may be called or the specific name or title under which it is sold, which is represented as containing tonic, remedial or other medicinal properties, is sold or offered or exposed for sale in the State, the manufacturer, importer, dealer, agent or person who causes it to be sold or offered or exposed for sale, by sample or otherwise, within this State, shall file with the Commissioner:

(1) A statement that he desires to offer such preparation for sale in this State;

(2) A certificate, the execution of which shall be sworn to before a notary public or other proper official for registration, stating

(a) the name of the manufacturer,

(b) the location of the principal office of the manufacturer,

(c) the name, brand or trademark under which the preparation will be sold;

(3) A guaranty that

(a) the preparation is not injurious to the health of domestic animals and does not conflict with the drug requirements of Articles 1 and 3 of Chapter 53 of Title 44,

(b) the name or trademark under which the article is sold will not mislead or deceive the purchaser in any way,

(c) any statement, design or device on the label or package regarding the substances contained therein shall be true and correct and any claim made for the feeding, condimental, tonic or medicinal value shall not be false or misleading in any particular;

(4) A labeled package of each brand of goods, showing the claims made for it.

HISTORY: 1962 Code Section 3-671; 1952 Code Section 3-671; 1942 Code Section 6603; 1932 Code Section 6603; Civ. C. '22 Section 3513; 1914 (28) 700; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-830. Change of labeling and claims.

The labeling and claims filed pursuant to Section 46-27-820 shall not be changed during a fiscal year for which registration has been made without the consent of the Commissioner.

HISTORY: 1962 Code Section 3-672; 1952 Code Section 3-672; 1942 Code Section 6603; 1932 Code Section 6603; Civ. C. '22 Section 3513; 1914 (28) 700; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-840. Registration fee.

For the expense incurred in registering, inspecting and analyzing the preparations referred to in Section 46-27-820, a registration fee of ten dollars for each separate brand or, in lieu thereof, a maximum fee of fifty dollars per annum covering all brands made by a single manufacturer shall be paid by the manufacturer or seller of such preparations to the Commissioner during the month of January in each year.

HISTORY: 1962 Code Section 3-673; 1952 Code Section 3-673; 1942 Code Section 6604; 1932 Code Section 6604; Civ. C. '22 Section 3514; 1914 (28) 700; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-850. Penalty.

Any person who shall offer or expose for sale any package, sample or quantity of any preparation referred to in Section 46-27-820 which has not been registered or which, though registered, is subsequently found by an analysis or examination made by or under the direction of the Commissioner to contain harmful or injurious substances or to be labeled with false or misleading statements regarding its contents or curative properties shall be guilty of a misdemeanor and upon conviction shall be fined fifty dollars for the first offense and one hundred dollars for each subsequent offense.

HISTORY: 1962 Code Section 3-674; 1952 Code Section 3-674; 1942 Code Section 6605; 1932 Code Section 6605; Civ. C. '22 Section 3515; Cr. C. '22 Section 286; 1914 (28) 700; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-860. Commissioner shall enforce article.

Whenever the Commissioner becomes cognizant of any violation of any of the provisions of this article, he shall immediately notify in writing the manufacturer, importer, jobber or dealer, if known. Any party so notified shall be given an opportunity to be heard under such regulations as may be prescribed by the Commissioner. If it appears that any of the provisions of this article have been violated, the Commissioner shall certify the facts to the solicitor in the district in which the sample was obtained and furnish that officer with a copy of the result of the analysis or other examination of the article, duly authenticated by the analyst or other officer making such examination under the oath of such officer. In all prosecutions arising under this article the certificate of the analyst or other officer making the analysis or examination, when duly sworn to by such officer, shall be prima facie evidence of the facts therein certified.

HISTORY: 1962 Code Section 3-675; 1952 Code Section 3-675; 1942 Code Section 6606; 1932 Code Section 6606; Civ. C. '22 Section 3516; 1914 (28) 700; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-870. Solicitors shall prosecute violations.

Every solicitor to whom the Commissioner shall report any violation of this article shall cause proceedings to be commenced and prosecuted without delay for the fines and penalties in such cases prescribed.

HISTORY: 1962 Code Section 3-676; 1952 Code Section 3-676; 1942 Code Section 6607; 1932 Code Section 6607; Civ. C. '22 Section 3517; 1914 (28) 700; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.



SECTION 46-27-880. Fines and other moneys paid to general fund of state.

All money, including fines received under the provisions of this article, shall be paid to the general fund of the State. Payment to the general fund shall be made in conformance to procedures established by the Budget and Control Board.

HISTORY: 1962 Code Section 3-677; 1952 Code Section 3-677; 1942 Code Section 6608; 1932 Code Section 6608; Civ. C. '22 Section 3518; 1914 (28) 700; 1915 (29) 155; 1936 (39) 1615; 1941 (42) 119; 1979 Act No. 155 Section 1.






CHAPTER 29 - COTTON

SECTION 46-29-10. United States cotton standards adopted.

The official cotton standards of the United States, as established and promulgated from time to time by the Secretary of Agriculture of the United States, shall, while they are in effect, be the official cotton standards of this State.

HISTORY: 1962 Code Section 13-1; 1952 Code Section 13-1; 1942 Code Section 6388; 1932 Code Section 6388; 1922 (32) 840.



SECTION 46-29-20. Fraudulent packing.

Any person who shall knowingly and wilfully pack into any bag or bale of cotton any stone, wood, trash cotton, cottonseed, water or any matter or thing whatsoever or cause such packing to be done, with the intent and purpose of cheating or defrauding any person whomsoever in the sale of such cotton, or who shall exhibit or offer for sale any bag or bale of cotton so fraudulently packed, at the time of such exhibit or offer for sale any such bag or bale of cotton knowing it to be so fraudulently packed, shall on conviction thereof be sentenced to pay a fine of not more than five hundred dollars nor less than twenty dollars and to be imprisoned for a term of not more than six months nor less than one month.

HISTORY: 1962 Code Section 13-2; 1952 Code Section 13-2; 1942 Code Section 1280; 1932 Code Section 1280; Cr. C. '22 Section 175; Cr. C. '12 Section 453; Cr. C. '02 Section 340; G. S. 2517; R. S. 279; 1875 (15) 976.



SECTION 46-29-30. Public ginners shall keep books for inspection; numbering bales.

Every person who runs a public gin shall keep a book in which shall be entered a full account of all the cotton brought thereto with the date and the name of the person bringing it. Such book shall be open to inspection by the public. The ginner shall also, if requested so to do by the owner of the cotton, number consecutively each bale of cotton as it comes from the press, by stencil or other permanent mark, beginning with the number one at the opening of the ginning season, so that the stencil or number mark shall correspond with the number and weight of the identical bale of cotton as it is recorded in the ginner's book of records.

HISTORY: 1962 Code Section 13-4; 1952 Code Section 13-4; 1942 Code Section 6398; 1932 Code Section 6398; Civ. C. '22 Section 3313; Civ. C. '12 Section 2339; 1902 (23) 1021; 1929 (36) 153.






CHAPTER 30 - TOBACCO ECONOMY

SECTION 46-30-210. Definitions.

As used in this article:

(1) "Board" means the South Carolina Tobacco Community Development Board.

(2) "Master Settlement Agreement" means the settlement agreement and related documents entered into on November 23, 1998, by the State and United States tobacco product manufacturers. The Master Settlement Agreement shall be transmitted by the Attorney General to the Secretary of State, maintained as a permanent record in the office of the Secretary of State, and be available as a copy or certified copy to members of the public, upon request and payment of copying costs.

(3) "Tobacco grower" means an individual or entity who, during a base period established by the board, was one or more of the following:

(a) the principal producer of tobacco for use in cigarettes on a farm where tobacco was produced pursuant to a tobacco farm marketing quota or farm acreage allotment established under the Agricultural Adjustment Act of 1938, 7 U.S.C. Section 1281. This definition may include an operator, tenant, or sharecropper who shared in the risk of producing a crop and who was entitled to share in the revenues derived from marketing the cigarette tobacco crop from the farm;

(b) a producer who owned a farm that produced tobacco for use in cigarettes pursuant to a lease and transfer to that farm of all or a part of a tobacco farm marketing quota or farm acreage allotment established under the Agricultural Adjustment Act of 1938, 7 U.S.C. Section 1281.

(c) a producer who rented farm land to produce tobacco for use in cigarettes under a tobacco farm marketing quota or farm acreage allotment established under the Agricultural Adjustment Act of 1938, 7 U.S.C. Section 1281.

(d) In the event of the death of a "tobacco grower", "tobacco grower" also shall include the estate, any trust for family members, and any successors in interest of the tobacco grower" as established to the satisfaction of the board.

(4) "Tobacco quota owner" means the owner of record of a tobacco farm marketing quota or farm acreage allotment established under the Agricultural Adjustment Act of 1938, 7 U.S.C. Section 1281, during a base period established by the board.

In the event of the death of a "tobacco quota owner", "tobacco quota owner" also shall include the estate, any trust for family members, and any successors in interest of the "tobacco quota owner" as established to the satisfaction of the board.

(5) "Trust" means the National Tobacco Grower Settlement Trust.

HISTORY: 1999 Act No. 77, Section 1, eff June 11, 1999.



SECTION 46-30-230. South Carolina Tobacco Community Development Board.

(A) There is created the South Carolina Tobacco Community Development Board. The board is composed of the following fourteen members:

(1) Governor who shall serve as chairman;

(2) Commissioner of Agriculture who shall serve as vice-chairman;

(3) Attorney General who shall serve as secretary;

(4) one member of the State Senate to be appointed by the President of the Senate;

(5) one member of the House of Representatives to be appointed by the Speaker of the House of Representatives;

(6) two members of the state's congressional delegation selected by a majority of the delegation with each member having one vote;

(7) six active flue-cured tobacco farmers of the State to be appointed by the Governor; and

(8) one citizen of the State with a distinguished record of public service to be appointed by the Governor.

(B) The chairman, vice-chairman, secretary, and congressional members serve by virtue of their office. The Senate and House members serve at the pleasure of the President of the Senate and the Speaker of the House of Representatives, respectively. The members of the board appointed by the Governor serve at the Governor's pleasure.

(C) Members serve for a term of four years and until their successors are appointed and qualify. A vacancy on the board must be filled in the same manner as the original appointment for the remainder of the term. A member is not eligible to serve more than two successive four-year terms; however, two additional terms may be served by a member appointed to fill a vacancy when the remainder of that term is three years or less.

(D) Notwithstanding the provisions of subsection (C), the initial members of the board listed below shall serve a two-year term:

(1) one member of the congressional delegation;

(2) three of the tobacco farmers; and

(3) the citizen with a distinguished record of public service.

The other initial members of the board shall serve a four-year term. Successors to each member whose term has expired shall then serve a four-year term.

(E) Members of the board serve without pay but are allowed the usual mileage, per diem, and subsistence as provided by law for members of state boards, committees, and commissions.

(F) Notwithstanding any other provision of law, tobacco farmers may serve on the board; provided, however, members of the board and its employees are subject to the provisions of Chapter 13 of Title 8 of the 1976 Code, the Ethics, Government Accountability and Campaign Reform Act, and Chapter 17 of Title 2 of the 1976 Code, the Lobbyist Reform Act.

HISTORY: 1999 Act No. 77, Section 1, eff June 11, 1999.



SECTION 46-30-250. Purposes and powers of Tobacco Community Development Board.

(1) The board is established for the purposes of:

(a) assisting the trust in providing economic aid to the tobacco growers and tobacco quota holders within the State in a manner consistent with provisions of the trust agreement executed by the State for the trust such as:

(i) identifying the tobacco growers and tobacco quota holders of the State that shall receive a payment from the trust;

(ii) determining the respective amount of payment the eligible tobacco farmer and tobacco quota holder shall receive; and

(iii) submitting this information to the trustees of the trust;

(b) carrying out any other responsibilities that assist the trust agreement and are consistent with state law and the purposes of this article.

(2) The board has the power to do any and all lawful acts that may be necessary for the furtherance and accomplishments of the purposes of this board.

HISTORY: 1999 Act No. 77, Section 1, eff June 11, 1999.



SECTION 46-30-270. Administration of Tobacco Community Development Board.

For administrative assistance, the board may use the services of the Department of Agriculture or other agencies as needed.

HISTORY: 1999 Act No. 77, Section 1, eff June 11, 1999.



SECTION 46-30-290. Tobacco Community Development Board exempt from Administrative Procedures Act.

The board and its actions are not subject to Chapter 23 of Title 1, the Administrative Procedures Act.

HISTORY: 1999 Act No. 77, Section 1, eff June 11, 1999.



SECTION 46-30-310. Prohibition against using monies to influence legislation or political campaigns.

Monies paid out by the trust to the board, tobacco growers, and tobacco quota owners may not be used, directly or indirectly, to influence legislation or to participate in political campaigns.

HISTORY: 1999 Act No. 77, Section 1, eff June 11, 1999.






CHAPTER 31 - FLUE-CURED TOBACCO

SECTION 46-31-10. Declaration of public interest.

It is hereby declared to be in the public interest that the farmers of this State who produce flue-cured tobacco be permitted and encouraged to act jointly in promoting flue-cured tobacco by organized methods and through the medium established for such purpose.

HISTORY: 1962 Code Section 3-246; 1952 Code Section 3-246; 1947 (45) 732; 1970 (56) 2292.



SECTION 46-31-20. Desirability of referendum on annual assessment.

For the purpose of raising reasonable and necessary funds for producer participation in the operations of the agency set up under farmer sponsorship for the promotion of flue-cured tobacco, it is proper, desirable, necessary and in the public interest that the farmers in this State engaged in the production of flue-cured tobacco shall have the opportunity and privilege of participating in a referendum to be held as in this chapter provided, in which there shall be determined the question of whether or not the farmers of the State engaged in the production of flue-cured tobacco shall levy upon themselves an annual assessment for the purposes herein stated.

HISTORY: 1962 Code Section 3-247; 1952 Code Section 3-247; 1947 (45) 732; 1970 (56) 2292.



SECTION 46-31-30. Provision for referendum; amount of proposed assessment.

In the manner set forth in this chapter and under regulations as established under the provisions of this chapter there must be held in every county in the State in which flue-cured tobacco is produced a referendum to be participated in by all farmers engaged in the production of flue-cured tobacco. Those farmers entitled to share in the crop of flue-cured tobacco or in the proceeds of the crop because of sharing in the risk of production are considered to be engaged in the production of flue-cured tobacco. In the referendum individuals eligible for participation shall vote upon the question of whether or not there must be levied an annual assessment for a period of three years in an amount not to exceed ten dollars an acre on all tobacco acreage, the exact amount an acre to be determined by the members of the board of directors of Tobacco Associates, Incorporated, subject to the approval of the majority of the South Carolina members of the board of directors, or in an amount not to exceed fifty cents for each one hundred pounds of the flue-cured tobacco marketed by each farmer under the alternate method for assessment provided for in Section 46-31-140.

HISTORY: 1962 Code Section 3-248; 1952 Code Section 3-248; 1947 (45) 732; 1951 (47) 197; 1959 (51) 65; 1970 (56) 2292; 1981 Act No. 158 Section 1; 1988 Act No. 550, Section 1, eff May 29, 1988.



SECTION 46-31-40. Date, hours, voting places, notices, rules and regulations or referenda.

The exact dates on which referenda must be held and the hours, voting places, and regulations under which the referenda must be conducted must be established and determined by the board of directors of the North Carolina corporation known and designated as Tobacco Associates, Incorporated, established under the leadership of farm organizations in the state of North Carolina for the purpose of promotion of flue-cured tobacco. Referenda dates, hours, and voting places, and regulations with respect to the holding of the referenda must be published through the medium of the public press in this State by the board of directors at least fifteen days before the holding of the referendum and direct written notice must be given to all farm organizations within this State and to each county agent in any county in which flue-cured tobacco is grown.

HISTORY: 1962 Code Section 3-249; 1952 Code Section 3-249; 1947 (45) 732; 1951 (47) 197; 1970 (56) 2292; 1981 Act No. 158 Section 2; 1988 Act No. 550, Section 2, eff May 29, 1988.



SECTION 46-31-50. Ballots; poll holders; canvass and declaration of result.

The board of directors of Tobacco Associates, Incorporated, shall prepare and distribute in advance of any such referendum all necessary ballots for the purpose thereof and shall under the rules and regulations promulgated by the board arrange for the necessary poll holders for conducting such referendum. Following any such referendum and within ten days thereafter the board of directors shall canvass and publicly declare the results of such referendum.

HISTORY: 1962 Code Section 3-249.1; 1952 Code Section 3-249.1; 1947 (45) 732.



SECTION 46-31-60. Question in referendum.

The referendum must be upon the question of whether or not the farmers eligible for participation and voting in the referendum shall vote upon themselves, for the period of three years, an assessment not to exceed ten dollars an acre on all tobacco acreage in the State, or not to exceed fifty cents for each hundred pounds of the flue-cured tobacco marketed by each farmer under the alternate method for assessment provided for in Section 46-31-140, for the purpose of providing farmer participation in the fund and through the agency established for the promotion of flue-cured tobacco, the exact amount an acre of the assessment to be determined by the members of the board of directors of Tobacco Associates, Incorporated, subject to the approval of the majority of the South Carolina members of the board of directors.

HISTORY: 1962 Code Section 3-249.2; 1952 Code Section 3-249.2; 1947 (45) 732; 1951 (47) 197; 1959 (51) 65; 1970 (56) 2292; 1981 Act No. 158 Section 3; 1988 Act No. 550, Section 3, eff May 29, 1988.



SECTION 46-31-70. Effect of one-third negative vote in referendum.

If in any such referendum more than one third of the tobacco farmers voting thereon shall vote in the negative and against the levying or collection of such assessment, no assessment shall be levied or collected.

HISTORY: 1962 Code Section 3-249.3; 1952 Code Section 3-249.3; 1947 (45) 732.



SECTION 46-31-80. Effect of two thirds affirmative vote in referendum.

If in the referendum two-thirds or more of the eligible tobacco farmers voting vote in the affirmative and in favor of the levying or collection of the assessment not to exceed ten dollars an acre on all tobacco acreage in the State, the exact amount an acre to be determined by the members of the board of directors of Tobacco Associates, Incorporated, subject to the approval of the majority of the South Carolina members of the board of directors, or not to exceed fifty cents for each one hundred pounds of the flue-cured tobacco marketed by each farmer under the alternate method for assessment provided in Section 46-31-140, the assessment must be collected in the manner provided in this chapter.

HISTORY: 1962 Code Section 3-249.4; 1952 Code Section 3-249.4; 1947 (45) 732; 1959 (51) 65; 1970 (56) 2292; 1981 Act No. 158 Section 4; 1988 Act No. 550, Section 4, eff May 29, 1988.



SECTION 46-31-90. Collection and disposition of assessment.

Any such assessment, if authorized, shall be collected annually for three years under such method, rules and regulations as may be determined by the board of directors of Tobacco Associates, Incorporated, and the assessment so collected shall be paid into the treasury of Tobacco Associates, Incorporated, to be used along with funds from other sources for the purpose of promotion of flue-cured tobacco.

HISTORY: 1962 Code Section 3-249.5; 1952 Code Section 3-249.5; 1947 (45) 732; 1970 (56) 2292.



SECTION 46-31-100. Dissatisfied farmers and producers shall receive refunds.

If a referendum is carried in the affirmative and the assessment is levied and collected as provided in this chapter, under the regulations promulgated by the board of directors of Tobacco Associates, Incorporated, any farmer or tobacco producer upon whom and against whom the annual assessment has been levied and collected under the provisions of this chapter, if dissatisfied with the assessment and the results may demand of and receive from the treasurer of Tobacco Associates, Incorporated, a refund of the annual assessment collected from him, if the demand for refund is made in writing within thirty days from the last date on which the assessment is collected from the farmer or producer or deducted from the proceeds of the sale of tobacco of the farmer or producer.

HISTORY: 1962 Code Section 3-249.6; 1952 Code Section 3-249.6; 1947 (45) 732; 1988 Act No. 550, Section 5, eff May 29, 1988.



SECTION 46-31-110. Annual statement of amounts received and disbursed.

If the assessments are levied and collected as provided in this chapter, the treasurer of Tobacco Associates, Incorporated, shall, within sixty days after the end of any calendar year in which assessments are collected, publish a statement of the amounts received, collected, and disbursed by him during the year under the provisions of this chapter.

HISTORY: 1962 Code Section 3-249.7; 1952 Code Section 3-249.7; 1947 (45) 732; 1988 Act No. 550, Section 6, eff May 29, 1988.



SECTION 46-31-120. Subsequent referendum when preceding one unsuccessful.

If the referendum is not supported by two-thirds or more of those eligible for participation and voting in the referendum, the board of directors of Tobacco Associates, Incorporated, in its discretion, may call another referendum for the purposes in this chapter set forth in any succeeding year.

HISTORY: 1962 Code Section 3-249.8; 1952 Code Section 3-249.8; 1947 (45) 732; 1951 (47) 197; 1988 Act No. 550, Section 7, eff May 29, 1988.



SECTION 46-31-130. Subsequent referendum when preceding one successful.

If the referendum is carried by the votes of two-thirds or more of the eligible farmers participating in the referendum and the assessments are levied, the board of directors in its discretion may call and conduct future referenda in which the farmers vote upon the question of whether or not the assessments are continued for the next three years.

HISTORY: 1962 Code Section 3-249.9; 1952 Code Section 3-249.9; 1947 (45) 732; 1951 (47) 197; 1988 Act No. 550, Section 8, eff May 29, 1988.



SECTION 46-31-140. Alternate methods for assessments.

If the board of directors of Tobacco Associates finds that it is not reasonably feasible to base the authorization, making, or collection of an assessment on a "per acre" unit, it may by an affirmative vote of not less than two-thirds of its members, which vote shall include the affirmative vote of not less than two-thirds of the board members who were elected by South Carolina farm organizations, use a "tobacco poundage" unit as the basis for the authorization, making, or collection of an assessment. No assessment may exceed fifty cents for each one hundred pounds of the flue-cured tobacco marketed by each farmer. The amount of any alternate assessment based upon a "tobacco poundage" unit as permitted by the provisions of this section must not be related to or limited by the amount of the assessment which could be authorized, made, or collected if it were based upon a "per acre" unit.

HISTORY: 1962 Code Section 3-249.10; 1974 (58) 2216; 1981 Act No. 158 Section 5; 1988 Act No. 550, Section 9, eff May 29, 1988.



SECTION 46-31-150. Alternative method of conducting referendum by mail through use of written ballots.

(1) In the event the board of directors of Tobacco Associates, Inc. determines that it is not desirable or reasonably possible to conduct the referendum provided for in Section 46-31-30 under the terms and conditions prescribed in Section 46-31-40, the board in the alternative may provide that the referendum shall be conducted by mail by written ballots. The determination of whether it is not desirable to conduct the referendum under the terms and conditions prescribed by Section 46-31-40 and the determination of whether or not to conduct such referendum by mail shall be made by affirmative vote of not less than two-thirds of the members of the board (which vote shall also include the affirmative vote of not less than two-thirds of such board members who were elected by South Carolina farm organizations).

(2) In the event that the board shall determine to conduct the referendum by mail as provided in subsection (1) above, the board shall:

(a) prescribe the rules and regulations under which such mail referendum shall be conducted;

(b) provide the necessary ballots and cause them to be mailed to the farmers of South Carolina who are engaged in the production of flue-cured tobacco;

(c) provide envelopes for the return of such ballots by individual voters;

(d) cause to be published through the medium of the public press in the State of South Carolina, notice of the holding of the referendum at least fifteen days before the mailing out of the ballots;

(e) give direct written notice of such mail referendum to all statewide farm organizations within this State, to each county agent in each county in this State in which flue-cured tobacco is grown and to the chairman of the Agricultural Stabilization and Conservation Service Committee in each county in this State in which flue-cured tobacco is grown;

(f) provide a closing date for the return of the ballots;

(g) provide for the receipt and safeguarding of such ballots; and

(h) canvass the ballots and publish and declare the results of such referendum within thirty days of the date set as the latest date for the return of such ballots.

HISTORY: 1962 Code Section 3-249.11; 1975 (59) 237; 1988 Act No. 550, Section 10, eff May 29, 1988.






CHAPTER 32 - TOBACCO ADVISORY COMMISSION [REPEALED]



CHAPTER 33 - SHIPMENT AND SALE OF TREES, PLANTS AND SHRUBS

SECTION 46-33-10. Inspection of out-of-state shipments into State.

Every person engaged in the nursery business at a place without this State who ships trees or plants into this State shall have them examined by the State Crop Pest Commission, and no such shipment shall be made until and unless such plants have been inspected by the Commission and shall have had placed thereon a tag prepared by the Commission, showing that such trees or plants have been duly inspected and are free from disease.

The provisions of this section shall not apply to persons engaged in the nursery business in any state which recognizes and accepts the inspection made by the Commission on shipments made from this State.

HISTORY: 1962 Code Section 3-124; 1952 Code Section 3-124; 1942 Code Section 3267; 1932 Code Section 3267; 1926 (34) 957.



SECTION 46-33-20. Bond required on out-of-state shipments into State.

Before any such person engaged in the nursery business at a place without this State, in a state which does not recognize and accept the inspection made by the Commission on shipments made from this State, shall be permitted to sell or deliver trees or plants within this State he shall execute a bond in the sum of five thousand dollars and file same with the Commission. The bond shall be in the form prescribed by the Commission and conditioned upon such person conforming to all the rules, regulations and requirements of the Commission. The Commission shall prepare and furnish all forms necessary to carry out the provisions of this section.

HISTORY: 1962 Code Section 3-125; 1952 Code Section 3-125; 1942 Code Section 3267; 1932 Code Section 3267; 1926 (34) 957.



SECTION 46-33-30. Suits on bond.

Any person who may suffer loss or damage by reason of sales made within this State by a person to whom the provisions of Section 46-33-10 apply shall have a right to sue on the bond required by Section 46-33-20 in any county in this State.

HISTORY: 1962 Code Section 3-126; 1952 Code Section 3-126; 1942 Code Section 3267; 1932 Code Section 3267; 1926 (34) 957.



SECTION 46-33-40. Appointment of Secretary of State as agent for service of process by out-of-state shippers.

As a further condition precedent for doing business in this State any person to whom the provisions of Section 46-33-10 apply shall appoint the Secretary of State as his agent to accept service in any suit brought against him for the violation of the conditions of the bond required by Section 46-33-20.

HISTORY: 1962 Code Section 3-127; 1952 Code Section 3-127; 1942 Code Section 3267; 1932 Code Section 3267; 1926 (34) 957.



SECTION 46-33-50. Annual license tax on out-of-state shippers.

Any person to whom the provisions of Section 46-33-10 apply shall pay an annual license tax of one hundred dollars to do business in this State, such amount to be paid to the State Treasurer who shall issue a receipt for it.

HISTORY: 1962 Code Section 3-128; 1952 Code Section 3-128; 1942 Code Section 3267; 1932 Code Section 3267; 1926 (34) 957.



SECTION 46-33-60. Penalty on out-of-state shippers.

Any person to whom the provisions of Section 46-33-10 apply failing or refusing to file the bond or pay the license tax as aforesaid shall be guilty of a misdemeanor and be subject to a fine of not more than five hundred dollars or imprisonment for not more than two years, or both such fine and imprisonment within the discretion of the court.

HISTORY: 1962 Code Section 3-129; 1952 Code Section 3-129; 1942 Code Section 3267; 1932 Code Section 3267; 1926 (34) 957.



SECTION 46-33-70. Sale of diseased plants and the like is a misdemeanor.

It shall be unlawful to sell, offer for sale or transport plants, buds, trees, shrubs, vines, tubers, bulbs, roots or cuttings known to be infested with dangerous or injurious insects or plant diseases; and any person violating the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined in a sum not exceeding one hundred dollars or imprisoned in the county jail for not exceeding thirty days.

HISTORY: 1962 Code Section 3-130; 1952 Code Section 3-130; 1942 Code Section 5806-21; 1932 Code Section 1334; Cr. C. '22 Section 224; Cr. C. '12 Section 518; Cr. C. '02 Section 366; 1900 (23) 703.



SECTION 46-33-80. Fees, phytosanitary certificate, export or import of plants to or from foreign destinations.

Fees for phytosanitary certificates issued for export or import of plants to or from foreign destinations must be assessed in accordance with the federal fee schedule. The fees must be retained by the State Crop Pest Commission for use in the administration of this chapter.

HISTORY: 1994 Act No. 454, Section 1, eff June 16, 1994.



SECTION 46-33-85. Phytosanitary certificate or permit; fumigation using methyl bromide.

A phytosanitary certificate or a permit may be issued by an inspector for intrastate and interstate shipments of conifer and hardwood seedlings to verify that they are apparently free of pests and diseases. To ensure pest and disease-free plant material, the preferred method of treatment is fumigation using methyl bromide in seedling plant beds prior to seeding.

HISTORY: 2007 Act No. 25, Section 1, eff May 14, 2007.



SECTION 46-33-90. Definitions; registration requirements.

(A) For purposes of this section:

(1) "Nursery" means any place where nursery stock is grown for sale.

(2) "Nursery stock" means all fruit, nut, and shade trees, all ornamental plants and trees, bush fruits, buds, grafts, scions, vines, roots, bulbs, seedlings, slips, or other portions of plants (excluding true seeds) grown or kept for propagation, sale, or distribution.

(3) "Nurseryman" means a person who operates a nursery for the production of nursery stock.

(4) "Registered nursery dealer" means any person other than a grower of nursery stock who buys certified nursery stock for resale with annual sales of five thousand dollars or more, and any nurseryman who operates a sales lot separately from his nursery with annual sales of five thousand dollars or more. Registered and unregistered nursery dealers are required to produce sales records to agents of the commission upon request.

(5) "Hobbyist" and "back yard gardener" mean any person selling nursery stock who has less than five thousand dollars in gross sales per calendar year. Hobbyist and backyard gardeners are required to produce sales records to agents of the commission upon request. Hobbyist and back yard gardeners are exempt from registration.

(B) All persons engaged in sale or distribution of nursery stock must register with the commission and pay the fees required by this section. The commission is authorized to collect and retain fees from nursery inspection and registration, nursery dealer registration, plant pest inspection, and all other plant pest certification activities.

(C)(1) Nursery registration fees shall be on a graduated scale and may not exceed two hundred dollars per year. All registration certificates expire on September 30 and are renewable on or before October 1 annually. In cases where nursery stock is grown at more than one location by one nursery, the fees shall be based upon the nursery's aggregate number of acres in production of the nursery. In cases where the nursery consists of a combination of greenhouses and acreage, a single license fee must be assessed at the higher rate of the two categories.

(2) The following annual fee schedule is in effect:

Nursery registration fees:

(i) ten acres or less $ 75.00

(ii) greenhouses with less than six thousand square feet $ 75.00

(iii) eleven to twenty-five acres $ 125.00

(iv) greenhouses with six thousand to thirty thousand square $ 125.00

feet

(v) more than twenty-five acres $ 200.00

(vi) greenhouses with more than thirty thousand square feet $ 200.00

(D) Growers who produce transplants or seedlings grown solely for the purpose of being distributed for production of agricultural commodities must register with the commission but are exempt from nursery registration fees. No ornamental bedding plants or nursery stock may be grown in conjunction with exempt agricultural transplants unless the fees required by this section are paid.

(E) Governmental and nonprofit organizations which are not in the business of commercial sale of nursery stock are exempt from the payment of fees and registration required by this section; however, governmental and nonprofit organizations which are not in the business of commercial sale of nursery stock are subject to all commission rules and regulations. The Forestry Commission is exempt from paying fees required by this section. All persons selling Christmas trees from November to January who are not otherwise required by this section to either register or pay the fees are exempt from registering and paying the fees.

HISTORY: 2000 Act No. 378, Section 1, eff June 14, 2000.



SECTION 46-33-100. Stop sale, use or distribution orders; appeals.

If a person, subject to this chapter or another chapter under the cognizance of the commission, is selling, distributing, or growing plant material in violation of this chapter or other chapters, agents of the commission shall issue to the owner or custodian of the material a written stop sale, use, or distribution order. The material may not be sold, used, or distributed until the provisions of the chapter or other chapters have been brought into compliance and the material released by the director. A stop sale order may be appealed in writing to the director within fifteen days after the issuance of the order. The director shall respond in writing within ten days after receipt of the appeal.

HISTORY: 2005 Act No. 39, Section 2, eff April 15, 2005.






CHAPTER 35 - NEGLECTED OR ABANDONED ORCHARDS

SECTION 46-35-10. When trees constitute public nuisances.

Neglected or abandoned apple, grape, kiwi, nectarine, peach, pear, or plum orchards which, because of their infestation with pests, or because of other conditions, constitute a menace to the fruitgrowing industry of the State, or which are host plants of or provide a favorable and likely harbor for pests, are public nuisances and it is unlawful to maintain them. All remedies which are or may be given for the prevention or abatement of nuisances apply to the orchards. Whenever the State Crop Pest Commission determines by inspection that there exists a condition which constitutes a nuisance on any property within its jurisdiction, it shall report the property to the circuit solicitor, naming the pests or other conditions which in its opinion are dangerous to the fruitgrowing industry and if its findings justify it, state in the report that the removal or destruction of the neglected or abandoned orchard trees are the best means for elimination of the menace.

The State Crop Pest Commission through its designee, the Division of Regulatory and Public Service Programs, may promulgate regulations to implement the provisions of this chapter.

HISTORY: 1962 Code Section 3-141; 1952 Code Section 3-141; 1947 (45) 246; 1985 Act No. 48 Section 1; 1989 Act No. 80, Section 1, eff May 15, 1989.



SECTION 46-35-15. Definitions.

For the purposes of this chapter:

(1) "Orchard" means an area that has five or more fruit trees, wild or cultivated, for commercial purposes. Only those areas that have actual abandoned or neglected trees, as defined below, within one-half mile of an active tree of the fruitgrowing industry will be considered an orchard under this chapter.

(2) "Active tree" means a tree being cultivated by the fruitgrowing industry for the commercial production of fruit, whether or not that tree has reached the fruit-bearing age. It does not include those trees too old to be productive economically.

(3) "Fruitgrowing industry" means an area or tree dedicated by the owner to the active production of fruit to be sold commercially. This definition does not apply to fruit produced for casual roadside sales unless the activity is an integral part of a business, part-time or full-time, of the grower nor does it include a person who sells his homegrown surplus fruit whenever his production outperforms his personal use.

(4) "Neglected" or "abandoned" refers to orchards where two or more conditions of standard orchard management practices as described in state and regional publications are not being met and one or more pests, pathogens, diseases, conditions of economic consequence to the particular crop being grown.

(5) "Commission" means the South Carolina State Crop Pest Commission or its designee, the Division of Regulatory and Public Service Programs.

HISTORY: 1989 Act No. 80, Section 2, eff May 15, 1989.



SECTION 46-35-20. Petition for removal or destruction of trees.

Within twenty days from the time the circuit solicitor receives from the Commission a report, he shall prepare from the report and from the findings in it a petition to the circuit court of the county where the orchard is located for an order for the removal or destruction of the neglected or abandoned orchard trees. The petition shall set forth a description of the property, the name of the owner or person in charge or possession of the property and the name of the pest or other conditions which constitute a menace to the fruit growing industry of the State.

HISTORY: 1962 Code Section 3-142; 1952 Code Section 3-142; 1947 (45) 246; 1985 Act No. 48 Section 2.



SECTION 46-35-30. Citation to show cause against removal or destruction.

Upon the filing of such petition, a citation shall be issued by the court, requiring the owner or person in charge or possession of the property to appear at a time and place specified to show cause why such neglected or abandoned apple or peach trees should not be removed or destroyed.

HISTORY: 1962 Code Section 3-143; 1952 Code Section 3-143; 1947 (45) 246.



SECTION 46-35-40. Service of citation.

A copy of the citation, together with a copy of the petition, shall be served upon the record owner or upon the person in charge or in possession of the property, or upon an agent of either, not less than ten days before the date specified in the citation. A copy of the citation, together with a copy of the petition, may also be served upon any person who appears of record to be the owner of any encumbrance upon or interest in the property. The service may be personal, by delivery to the party on whom service is required to be made, or it may be made as follows:

If the party resides within the county, service may be made by leaving a copy of the citation, together with a copy of the petition, at the residence of the party between the hours of eight in the morning and six in the evening with some person not less than eighteen years of age. If at the time of attempted service between said hours no such person can be found at the residence of the party, service may be made by mail. If the party does not reside within the county, service may be made by mail, if he resides or has his office at a place where there is a delivery service by mail and, if not or if his residence is not known, service may be made by posting a copy of the citation, together with a copy of the petition, in a conspicuous place on the property at least twenty days before the date specified in the citation.

HISTORY: 1962 Code Section 3-144; 1952 Code Section 3-144; 1947 (45) 246.



SECTION 46-35-50. Order for removal or destruction of trees; service thereof.

On the day the citation is returnable the case shall have precedence of all matters except injunctions, older matters over the same character, and matters otherwise given precedence by law. The court shall decide whether or not the neglected or abandoned orchard trees must be destroyed or removed. If the court finds that the removal or destruction of the neglected or abandoned orchard trees is necessary for the welfare of the fruitgrowing industry of the State, it shall order the removal or destruction of the neglected or abandoned orchard trees within thirty days. The order must be served by the Commission, or by any person deputized by it, upon the owner, if he can be found or upon the person in charge or possession of the property. If the owner or person in charge or possession of the property cannot be found the order must be served by posting it in a conspicuous place upon the property. Upon petition by the owner and a showing that the owner has commenced the removal or destruction process and is proceeding in good faith, the circuit judge may allow a reasonable extension of time for the owner to complete the removal or destruction process.

HISTORY: 1962 Code Section 3-145; 1952 Code Section 3-145; 1947 (45) 246; 1985 Act No. 48 Section 3.



SECTION 46-35-60. Destruction or removal of trees when owner fails to do so.

If the owner fails to remove and destroy the condemned orchard trees within the time limit prescribed by the circuit court, the court shall designate an appropriate agency of the State to remove and destroy the trees. The costs of the action by the State must be charged to the owner of the property and the State shall have a lien upon the real estate to secure the payment.

HISTORY: 1962 Code Section 3-146; 1952 Code Section 3-146; 1947 (45) 246; 1985 Act No. 48 Section 4.



SECTION 46-35-70. Enforcement.

The Commission and the law enforcement officers of the State and all counties thereof are charged with the carrying out of the true enforcement of this chapter.

HISTORY: 1962 Code Section 3-147; 1952 Code Section 3-147; 1947 (45) 246.



SECTION 46-35-80. Disclosure requirements relative to sale of orchards.

If a property owner sells a portion or all of an orchard he must disclose to the buyer in writing on or before the completion of the sale of the property that a nuisance exists or may exist regarding the orchard or such portion of the orchard, that the property is subject to the provisions of this chapter, and that the buyer may be required to take or pay for certain corrective actions in connection with the orchard or such portion of the orchard, if it is abandoned or becomes neglected, pursuant to the provisions of this chapter. The seller must also notify the commission of the sale of the orchard, and the buyer's acknowledgement of receipt of the written notice must be affixed to the notice.

HISTORY: 1989 Act No. 80, Section 3, eff May 15, 1989.






CHAPTER 37 - INTRODUCTION OF HONEY BEES INTO STATE

SECTION 46-37-05. Definitions.

As used in this chapter:

(1) "Area" means apiary, beeyard, colony, organized or otherwise, or any other place where bees are found to colonize.

(2) "Commission" means the South Carolina State Crop Pest Commission, as designated by the board of trustees of Clemson University or an officer, employee, or designee of the commission to whom authority has been given by the commission.

(3) "Director" means the Director of Regulatory and Public Service Programs, Clemson University.

(4) "Disease" means contagious and infectious disease, including, but not limited to, American Foulbrood, European Foulbrood, Isle of Wight disease, or any pests and parasites, including, but not limited to, Varroa Mite, Tracheal mite, Africanized bee, etc.

(5) "Division" means the Division of Regulatory and Public Service Programs, Clemson University, and any of its employees, agents, and officials.

(6) "Fixture" means new or used equipment, a product, or byproduct used in beekeeping including, but not limited to, honey, hives, combs, supers, frames, and other appliances.

HISTORY: 1990 Act No. 395, Section 1, eff April 3, 1990.



SECTION 46-37-10. Certificate of inspection required; exception.

All bees and fixtures shipped or moved into this State must be accompanied by a certificate of inspection signed by the state entomologist, state apiary inspector, or corresponding official of the state or country from which the bees are shipped or moved. The certificate must certify to the apparent freedom of the bees and fixtures from contagious and infectious diseases and must be based upon an actual inspection of the bees and fixtures themselves within sixty days preceding the date of shipment. An entry permit from the Department of Plant Industry, Clemson University, is required before moving bees or fixtures into this State.

HISTORY: 1962 Code Section 3-181; 1952 Code Section 3-181; 1942 Code Section 3269; 1932 Code Section 3269; 1922 (32) 1028; 1990 Act No. 395, Section 1, eff April 3, 1990.



SECTION 46-37-20. Powers of Commission; rules and regulations.

The commission may deal with any disease of bees which requires prevention, control, or eradication and may promulgate and enforce regulations necessary to control, eradicate, or prevent the introduction, spread, or dissemination of any and all diseases of bees.

HISTORY: 1962 Code Section 3-182; 1952 Code Section 3-182; 1942 Code Section 3269; 1932 Code Section 3269; 1922 (32) 1028; 1990 Act No. 395, Section 1, eff April 3, 1990.



SECTION 46-37-25. Commission to delegate duties to director; authority of director.

The commission shall delegate the duties provided in this chapter to the director who may administer and enforce all provisions of this chapter and promulgate regulations necessary to implement this chapter.

HISTORY: 1990 Act No. 395, Section 1, eff April 3, 1990.



SECTION 46-37-30. Inspection; removal or destruction of bees, beekeeping fixtures and appliances.

The division may enter a warehouse, premises, or area to inspect bees and beekeeping fixtures to determine if they (a) are infected with a disease or (b) have been or are being transported in violation of the provisions of this chapter. The division may require the removal from this State of bees or fixtures brought into the State in violation of this chapter. If the division finds that bees or fixtures are infected with a disease or finds that the bees or fixtures have been exposed to infection by a disease it may require the destruction, treatment, or disinfection of bees and fixtures.

HISTORY: 1962 Code Section 3-183; 1952 Code Section 3-183; 1942 Code Section 3269; 1932 Code 3269; 1922 (32) 1028; 1990 Act No. 395, Section 1, eff April 3, 1990.



SECTION 46-37-40. Introduction of used fixtures regulated.

The shipment or movement into this State of any used or secondhand fixtures is prohibited unless permitted by regulations of the division.

HISTORY: 1962 Code Section 3-184; 1952 Code Section 3-184; 1942 Code Section 3269; 1932 Code Section 3269; 1922 (32) 1028; 1990 Act No. 395, Section 1, eff April 3, 1990.



SECTION 46-37-50. Penalty.

A person violating the provisions of this chapter or of the division or the commission is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than five hundred dollars or by imprisonment for not more than six months.

HISTORY: 1962 Code Section 3-185; 1952 Code Section 3-185; 1942 Code Section 3269; 1932 Code Section 3269; 1922 (32) 1028; 1990 Act No. 395, Section 1, eff April 3, 1990.






CHAPTER 39 - FARMERS' ASSOCIATIONS

SECTION 46-39-10. Definitions.

As used in this chapter:

(1) The term "housing" means living quarters and related facilities for use by domestic farm labor and their families.

(2) The term "related facilities" means community rooms or buildings such as those used as dining halls or infirmaries or for educational or assembly purposes, or other essential services facilities such as central heating, bathing facilities, or domestic water supply.

(3) The term "domestic farm labor" means citizens of the United States who receive a substantial portion of their income as laborers on farms in the United States.

(4) The term "construct or repair" means to construct any structures or facilities or to rehabilitate, alter, convert, improve, or acquire and relocate existing structures or facilities.

HISTORY: 1962 Code Section 3-701; 1962 (52) 2222.



SECTION 46-39-20. Cooperative association of farmers may be formed.

Five or more persons, residents of this State or owning a farm in this State, may associate themselves as a cooperative association for the purpose of providing within this State housing and related facilities for domestic farm labor.

HISTORY: 1962 Code Section 3-702; 1962 (52) 2222.



SECTION 46-39-30. Filing and contents of petition for incorporation.

They shall file with the Secretary of State a written petition signed by themselves setting forth:

(1) The names and residences of the petitioners;

(2) The name of the proposed association which shall include the words "Farmers Association";

(3) The place at which it proposes to have its principal place of business;

(4) The amount of capital stock of the association and how and when payable;

(5) The number of shares into which the capital stock is to be divided and the par value of each share; and

(6) All other matters which may be desirable to set forth or which the Secretary of State may require.

HISTORY: 1962 Code Section 3-703; 1962 (52) 2222.



SECTION 46-39-40. Commission of board of incorporators; opening books of subscriptions.

Upon the filing of the petition as above and upon the payment of the fee for filing such petition, the Secretary of State shall issue to the petitioners a commission constituting them a board of incorporators and authorizing them to open books of subscription to the capital stock of the proposed association after such public notice, not exceeding ten days, as he may require in such commission.

HISTORY: 1962 Code Section 3-704; 1962 (52) 2222.



SECTION 46-39-50. Subscriptions to capital stock of association; how payable.

All subscriptions to the capital stock of any association organized under this chapter shall be payable in money or in labor or property at its money value and shall be listed, the labor or the property and the value thereof to be specified in the list of subscriptions. But no subscription in labor or property shall be received unless such labor or property and the value thereof, so to be specified as aforesaid, be approved by the board of incorporators.

HISTORY: 1962 Code Section 3-705; 1962 (52) 2222.



SECTION 46-39-60. Money value of subscription shall be paid if labor not performed or property not delivered.

In case of failure to perform the labor or to deliver the property according to the terms of the subscription the money value thereof, as specified in the list of subscriptions, shall be paid by the subscribers.

HISTORY: 1962 Code Section 3-706; 1962 (52) 2222.



SECTION 46-39-70. Minimum limitation on amount of capital stock; par value.

No association shall be formed under this chapter with a capital stock less than one hundred dollars. The par value of the shares shall not be less than one dollar.

HISTORY: 1962 Code Section 3-707; 1962 (52) 2222.



SECTION 46-39-80. Limitation on number of shares owned; one vote per share.

No stockholder shall own shares of a greater par value than one fifth of the capital stock of the association. Each stockholder shall be allowed to cast as many votes as the number of shares he owns on any subject arising in the management of the association.

HISTORY: 1962 Code Section 3-708; 1962 (52) 2222; 1964 (53) 2208.



SECTION 46-39-90. Meeting of subscribers; election of directors; votes of subscribers.

When not less than fifty per cent of the proposed capital stock shall have been subscribed by bona fide subscribers the board of incorporators shall call all the subscribers together. At such meeting of the subscribers, if a majority of them shall be present in person or by proxy, the subscribers shall proceed to the organization of the association by the election from themselves of a board of directors not less than five nor more than nine in number. Each subscriber shall be allowed to cast as many votes as the number of shares he has subscribed to multiplied by the number of directors to be elected.

HISTORY: 1962 Code Section 3-709; 1962 (52) 2222; 1964 (53) 2208.



SECTION 46-39-100. Duties of directors; terms; removal; vacancies.

This board of directors shall manager the affairs of the association for such term of office as the bylaws may prescribe and until their successors shall have been elected and shall have qualified and entered upon the discharge of their duties. But a majority of the stockholders at a meeting legally called according to the bylaws of the association may remove any director or officer for cause and fill the vacancy and thereupon the director or officer so removed shall cease to be a director or officer of the association.

HISTORY: 1962 Code Section 3-710; 1962 (52) 2222.



SECTION 46-39-110. Officers; election; bond.

The officers of every such association shall be a president, a secretary and a treasurer or a secretary-treasurer combined, who shall be elected annually by the directors. Each of the officers must be a director of the association. The treasurer or secretary-treasurer shall give such bond as the board of directors may require.

HISTORY: 1962 Code Section 3-711; 1962 (52) 2222.



SECTION 46-39-120. Call for payment of subscriptions.

The board of directors shall call for the payment of the subscriptions to the capital either in whole or in such installments as it may see fit.

HISTORY: 1962 Code Section 3-712; 1962 (52) 2222.



SECTION 46-39-130. Payment of subscriptions; certificate of compliance; fees; issuance and recordation of charter; disposition of incorporation papers.

Upon the payment to the treasurer or the secretary-treasurer of the association of at least twenty per cent of the aggregate amount of the capital subscribed payable in money and also upon the delivery of at least twenty per cent of the property subscribed to the aggregate amount of the capital stock or upon its delivery being secured by such obligations of the subscribers as the board of directors may approve the board of directors shall, over their own signatures, certify to the Secretary of State that all the requirements for the formation of the association have been complied with.

Upon the filing of this return by the directors and the payment of the required fee for filing such return and upon the receipt of the charter fee as now provided by law the Secretary of State shall issue to the board of incorporators a certificate of charter authorizing the association to commence business under the name and for the purposes indicated in the written declaration. The certificate of charter granted by the Secretary of State shall be recorded in the office of the register of deeds or the clerk for the county in which such association shall have a business office. The board of incorporators shall turn over to the proper officers of the association all subscriptions, lists and other papers which they have taken as incorporators and all such papers shall be as valid as if taken and made by the association.

HISTORY: 1962 Code Section 3-713; 1962 (52) 2222.



SECTION 46-39-140. Powers of association.

The association provided for in this chapter shall have the following powers:

(1) To have succession by its corporate name for the period limited in its charter and when no period is limited in perpetuity.

(2) To sue and be sued.

(3) To use a common seal and to alter it at pleasure.

(4) To hold, purchase, lease, mortgage, or otherwise dispose of and convey such real and personal estate as the business of the association requires.

(5) To make contracts under such regulations as may be fixed in the bylaws of the association possessing the same powers in such respects as individuals now enjoy.

(6) To borrow money for the purpose of carrying out the objects of its charter, to make notes, bonds or other evidences of debt and to secure the payment of its obligations by mortgage or deed of trust on any or all of its property and franchises, both real and personal.

(7) To appoint such subordinate officers and agents as the business of the association requires, prescribe their duties and fix their compensation.

(8) To make bylaws not inconsistent with any existing law for the transfer of its stock, the management of its property or the regulation of its affairs.

(9) To expel or suspend members or associates.

(10) Construct, repair, maintain, operate and lease or rent houses, dormitories, community rooms, dining halls, infirmaries, educational or assembly buildings and any other related buildings, including those used for heating, bathing facilities or domestic water supply.

(11) The board of directors of the association is authorized to levy assessments or other charges as they may determine, as a source of income, against the stockholders in proportion to the number of shares of stock held by each such stockholder.

HISTORY: 1962 Code Section 3-714; 1962 (52) 2222.



SECTION 46-39-150. Dissolution of association.

Any association organized for the purposes aforesaid which shall have accomplished the purpose for which it has been organized or which may desire to wind up its affairs may do so upon a vote of a two-thirds majority of its members at a meeting of which published notice or written notice mailed to each member shall be given. Such notice shall state the purpose of the proposed meeting. A certificate stating such facts shall be filed with the Secretary of State.

HISTORY: 1962 Code Section 3-715; 1962 (52) 2222.



SECTION 46-39-160. Certified copy of charter as evidence of incorporation.

A certified copy of the charter and any amendment thereof from the Secretary of State or from the clerk of the court or register of deeds of the county in which such charter is required to be recorded shall be sufficient evidence of the incorporation of any association chartered under this chapter and of any amendment to its certificate of incorporation.

HISTORY: 1962 Code Section 3-716; 1962 (52) 2222.



SECTION 46-39-170. Secretary of State to file and index charters and amendments.

All papers required to be filed hereunder and all charters or amendments thereof that may be granted shall be filed under proper numbers and indexed by the Secretary of State. The charter or amendments shall be recorded within thirty days after its receipt in the office of the clerk of court or register of deeds in the county in which the corporation is organized.

HISTORY: 1962 Code Section 3-717; 1962 (52) 2222.






CHAPTER 40 - GRAIN DEALERS GUARANTY FUND

SECTION 46-40-10. South Carolina Grain Dealers Guaranty Fund created.

There is created within the State Treasury a separate fund to be known as the "South Carolina Grain Dealers Guaranty Fund".

HISTORY: 2000 Act No. 381, Part I, Section 1, eff June 14, 2000.



SECTION 46-40-20. Definitions.

As used in this chapter:

(1) "Department" means the South Carolina Department of Agriculture.

(2) "Fair market value" means the value based on the average market price being paid to grain dealers by grain processors on a specified date.

(3) "Grain" means any feed grains or oil seeds, except cottonseeds, sold by South Carolina grain dealers.

(4) "Debtor" means the Southern Soya Corporation now in bankruptcy. Bankruptcy for this purpose includes a Chapter 7 liquidation or a Chapter 11 reorganization.

(5) "Loss" means any monetary loss of a debtor over and beyond the amount protected by the debtor's bond and over and beyond the amount, if any, previously received for the monetary loss from the South Carolina Grain Producers Guaranty Fund or the Warehouse Receipts Guaranty Fund as a result of doing business with the debtor.

(6) "Date of loss" means the date the debtor filed its petition for bankruptcy.

(7) "Grain dealer" means any resident licensed by this State engaged in selling grain received from the producer or the producer's agent.

HISTORY: 2000 Act No. 381, Part I, Section 1, eff June 14, 2000.



SECTION 46-40-30. Assessments.

An assessment of two cents a bushel must be imposed on all grain handled by grain dealers other than grain for which a prior grain dealer has already paid the assessment. The assessment must be reported and remitted to the department by the grain dealer as of the month in which the grain was delivered to the grain dealer, except as provided by Section 46-40-60.

HISTORY: 2000 Act No. 381, Part I, Section 1, eff June 14, 2000.



SECTION 46-40-40. State Treasurer to administer fund; presentation of claims against Southern Soya Corporation; time for filing; verification; relation to other funds; subrogation.

(A) The State Treasurer shall administer the investment of the fund. The department shall administer the collection of assessments and investigate losses for which payment is requested. After verifying a grain dealer's losses, the department shall request that payment for verified losses be made by the State Treasurer to the grain dealer incurring a loss and maintain records of payments made. The fund must be established for the benefit of grain dealers who have delivered grain to the debtor and compensate them for losses relative to grain delivered to the debtor. All income or interest derived from this fund must be reinvested in the fund.

(B) A grain dealer who has not previously filed a claim in this matter within ninety days after the effective date of this chapter shall present his claim for the losses incurred for grain which has been delivered to the debtor, which must be under oath, to the department on a form supplied by the department. All claims must be filed within ninety days after the effective date of this chapter or they are barred from recovery under this fund. To verify his claim, the grain dealer shall present any evidence of loss including, but not limited to, scale tickets. The price for each bushel of grain must be established on the day of the loss and must be for the fair market value on that day at the location of loss. The price for each bushel may not be higher than the contract price, if a price has been established. All grain dealers filing claims under this section are bound by the value determined by the department.

(C) If a claim has previously been denied or if a claim is pending with the department and is not subject to payment from the South Carolina Grain Producers Guaranty Fund or the Warehouse Receipts Guaranty Fund, these claims must be considered for payment from this fund.

(D) The department within thirty days from verification of loss shall request payment of one hundred percent of the approved claim.

(E) Upon approval of his claim by the department, the grain dealer shall subrogate his interest, if any, to the department in a cause of action against the debtor. All monies received from subrogation of these claims must be reinvested in the fund.

HISTORY: 2000 Act No. 381, Part I, Section 1, eff June 14, 2000.



SECTION 46-40-50. Loan from Insurance Reserve Fund authorized; repayment; disposition of federal funds or other funds not received from assessments.

(A) The Insurance Reserve Fund of the State Budget and Control Board is authorized to lend an amount up to four million two hundred thousand dollars on a one-time basis to the department for the use of the Grain Dealers Guaranty Fund herein established to pay claims approved by the department if the fund, through its assessments, has insufficient monies to pay the claims. The loan is to be repaid from monies from the guaranty fund within five years of the date of the loan in five annual installments with interest at the rate provided in Section 34-31-20(A). In the event the department fails to make any loan payment to the Insurance Reserve Fund within the prescribed time, the payment must be paid from the state general fund. The participants in the loan shall execute a document approved by the State Treasurer severally guaranteeing the loan. The Insurance Reserve Fund shall prepare a written loan agreement which must be executed by the department prior to entering into the loan authorized by this section.

(B) Any federal funds or other funds not derived from grain assessments received by the department to reimburse claims or losses under this chapter must be paid into the fund and used for loan payments or loan principal reduction to the extent any monies are due under subsection (A) to the Insurance Reserve Fund or the state general fund. Each grain dealer severally guaranteeing this loan shall have his pro rata share of the debt obligation reduced accordingly based on the amount of the federal or other payment. If no monies are due to the Insurance Reserve Fund or to the state general fund under subsection (A), such funds shall be used for claim payments.

HISTORY: 2000 Act No. 381, Part I, Section 1, eff June 14, 2000.



SECTION 46-40-60. Schedule for remitting assessments; reports; determination of amount due upon failure to remit; hearings; penalties.

(A) The grain dealer shall remit assessments and file with the department a report of such assessments on grain received by him by the fifteenth day of each calendar month following any calendar month in which the grain dealer has received quantities of grain subject to assessments totaling fifty dollars or more. If such grain dealers have received quantities of grain subject to assessments totaling less than fifty dollars in any calendar month, the assessments may be reported and remitted with the following month's return. All assessments must be remitted at least once every three months.

(B) In case any person subject to this section fails to make a report and remittance when required, the department shall determine the amount of the assessment according to its best judgment and information and such amount shall be prima facie correct, and the person who failed to make the report, within ten days after notice of the amount of the assessment is mailed to him, shall pay the assessment, together with a penalty of ten percent, or dispute such assessment and request a hearing to determine its amount and the penalty to be imposed. No payment shall be made until the department enters its order determining the amount of the payment but the payment must be made within ten days' notice of the order. On failure to remit payment within ten days of the receipt of the order, the department may suspend the dealer's license pursuant to Section 46-41-130.

HISTORY: 2000 Act No. 381, Part I, Section 1, eff June 14, 2000; 2002 Act No. 340, Section 8, eff June 30, 2002.



SECTION 46-40-70. Participation in fund.

All grain dealers shall participate in the fund.

HISTORY: 2000 Act No. 381, Part I, Section 1, eff June 14, 2000.



SECTION 46-40-80. Single payment restriction.

No grain dealer is entitled to be paid more than once from any state guaranty fund for any losses incurred as a result of the bankruptcy of this debtor.

HISTORY: 2000 Act No. 381, Part I, Section 1, eff June 14, 2000.



SECTION 46-40-90. Continuation of fund; limitations on assessments; payment of claims; time limit for filing claims; verification of loss.

(A) From the effective date of this chapter until the time the department determines that all approved claims against the debtor as defined in Section 46-40-20(4) have been paid and that all monies received from the Insurance Reserve Fund or state general fund under Section 46-40-50 have been repaid in full with interest as required, all monies in the fund must be used only to pay claims against this debtor. At this time, the fund shall continue in the manner provided in this section, for the benefit of grain dealers who suffer losses against other debtors as a result of bankruptcy, embezzlement, or fraud with the monies in the fund at this time to be retained therein for this purpose. However, when all monies received from the Insurance Reserve Fund or state general fund under Section 46-40-50 have been repaid, the rate of assessment shall drop from two cents each bushel to one cent each bushel.

(B) The assessments provided for in this chapter after the fund becomes available for the payment of claims against other debtors shall continue until the fund reaches three million dollars. If the three million dollar balance is attained prior to the end of harvest season, the assessments shall continue until the end of that season. However, a grain dealer who has not paid assessments into the fund, or forfeited collateral, in an amount at least equal to loss payments he has received, shall continue to pay assessments until the assessments equal the loss payments he received. The assessments shall be reinstated as necessary to maintain a balance of three million dollars in the fund.

(C) Claims shall be paid in the order in which they are verified and approved by the department. If there is an insufficient amount of money in the fund to cover all claims, in the manner provided in this section, payments must be made on a pro rata basis up to one hundred percent of the total loss of each grain dealer. If payment is not received in the amount of one hundred percent of total loss, then additional amounts must be paid as funds become available until payment of one hundred percent of total loss is attained. However, a grain dealer may only receive payments for losses in an amount that does not exceed the total of the assessments he has paid into the fund and the value of collateral used to secure repayment of the loss payment. If, however, additional monies are deposited into the fund from grants or any other source, each grain dealer shall have his amount of outstanding debt reduced pro rata using these additional funds. If at any time a grain dealer receives payment for more than one hundred percent of total loss, such excess shall immediately be returned to the fund.

(D) For purposes of paying claims, grain dealers must file their claims with the department within ninety days after their date of loss and the term "debtor" under this section means any grain dealer who has filed a petition for bankruptcy or who has committed embezzlement or fraud. Date of loss means the date the debtor filed a petition for bankruptcy or the date the department determined an embezzlement or fraud occurred, and the term "loss" does not include any monetary losses for grain delivered to the debtor more than one year before the date of loss. The department in pursuing claims subrogated by grain dealers who have received payments from the fund may hire independent attorneys to pursue these subrogated claims to be paid from any recovery or from monies in the fund. For losses resulting from an embezzlement or fraud, unless the grain dealer who occasioned the loss has been convicted of embezzlement or fraud pursuant to judicial proceedings, the department, in conjunction with the State Auditor's Office, shall conduct a financial audit of the grain dealer to verify the loss before it may request payment from the fund. The fund must bear all expenses incurred in conducting the audit. Otherwise, except as modified by the provisions of this section, the payment of assessments, claims, and the administration of the fund shall be as provided in this chapter and the provisions of this chapter shall apply to such transactions mutatis mutandis.

HISTORY: 2000 Act No. 381, Part I, Section 1, eff June 14, 2000; 2005 Act No. 100, Section 1, eff June 1, 2005.



SECTION 46-40-100. Administrative costs.

The department may retain and expend one hundred thousand dollars of the interest from the Grain Handlers Guaranty Fund to cover the costs associated with administering the program.

HISTORY: 2008 Act No. 353, Section 2, Pt 7D.1, eff July 1, 2008.






CHAPTER 41 - DEALERS AND HANDLERS OF AGRICULTURAL PRODUCTS

SECTION 46-41-10. Definitions.

For the purpose of this chapter the following words shall mean:

(1) "Dealer in agricultural products" means any person, association, itinerant dealer, copartnership or corporation engaged in the State in the business of buying, receiving, selling, exchanging, negotiating, processing for resale or soliciting the sale, resale, exchange, or transfer of any agricultural products purchased from the producer or his agent or representative or received on consignment from the producer or his agent or representative or received to be handled on net return basis from the producer.

(2) "Commissioner" means the Commissioner of Agriculture.

(3) "Agricultural products" shall mean and include the natural products of the farm, orchard, vineyard, garden and apiary, raw and manufactured; livestock and poultry products but shall not include tobacco, cotton, dairy products and timber products.

(4) "Net return basis" means a purchase for sale of agricultural products from a producer or shipper at an unfixed or unstated price at the time the agricultural products are shipped from the point of origin, and it shall include all purchases made "at the market price," "at net worth," and on similar terms, which indicate that the buyer is the final arbiter of the price to be paid.

(5) "Consignment" means any transfer of agricultural products by the seller to the custody of another person who acts as the agent for the seller for the purpose of selling such agricultural products.

(6) "Producer" means any producer of agricultural products produced in the State.

HISTORY: 1962 Code Section 3-751; 1967 (55) 349; 1981 Act No. 156 Section 14A.



SECTION 46-41-20. Exceptions.

The provisions of this chapter shall not apply to:

(1) Resident farmers or groups of resident farmers in the sale or purchase of agricultural products.

(2) All persons who buy for cash and pay at the time of delivery with United States currency and maintain on file in the office of the Commissioner an affidavit of this fact which shall be renewed on an annual basis.

(3) A dealer in agricultural products who operates as a bonded licensee under the Federal Packers and Stockyards Act.

(4) An operator of a roadside stand doing business within the State who pays for agricultural products by cash or check.

(5) All persons who buy in small quantities for personal use or consumption.

HISTORY: 1962 Code Section 3-752; 1967 (55) 349; 1981 Act No. 156 Sections 15, 16; 1983 Act No. 112 Section 3.



SECTION 46-41-25. Provisions not to apply to South Carolina miller.

The provisions of Section 46-41-30 shall not apply to any South Carolina miller who receives and purchases grains from producers on a cash on delivery basis only and pays by check or draft and post conspicuously in his place of business a notice to the producer that the miller is (a) not a licensed dealer; (b) not bonded as a licensed dealer; (c) does not collect assessments for, nor offer the protection of the South Carolina Grain Producers Guaranty Fund, and gives the same notice in writing to the producer prior to receipt and purchase of each lot of grain, and registers with the Commissioner an affidavit of this fact which shall be renewed on an annual basis.

HISTORY: 1981 Act No. 156 Section 17; 2000 Act No. 381, Part II, Section 2(C), eff June 14, 2000.



SECTION 46-41-30. Unlawful to engage in business as dealer without license; penalties for violation.

It is unlawful for a dealer in agricultural products to engage in that business without a state license issued by the commissioner. This requirement applies to all dealers in agricultural products who are not exempted by Sections 46-41-20 and 46-41-25.

(1) A person violating the provisions of this section is guilty of a misdemeanor for a first offense and, upon conviction, must be fined not less than one thousand dollars or imprisoned not more than three years, or both.

(2) Conviction for a second or subsequent offense is a felony and the person must be imprisoned not more than five years and fined not more than five thousand dollars.

HISTORY: 1962 Code Section 3-753; 1967 (55) 349; 1968 (55) 2499; 1981 Act No. 156 Section 18; 1993 Act No. 184, Section 78, eff January 1, 1994.



SECTION 46-41-40. Application for license.

Every dealer in agricultural products, desiring to transact business within the State, shall, prior to transacting such business, file an application for a license with the Commissioner. License shall be renewed annually on its anniversary date. The application shall be on a form furnished by the Commissioner and, together with such other information as the Commissioner shall require, shall state:

(1) The kind of agricultural products the applicant proposes to handle;

(2) The full name or title of the applicant, or if the applicant be an association or copartnership, the name of each member of such association or copartnership, or if the applicant be a corporation, the name of each officer of the corporation;

(3) The name of the local agent of the applicant, if any;

(4) The cities, and towns, within which places of business of the applicant will be located, together with the street or mailing address of each.

HISTORY: 1962 Code Section 3-754; 1967 (55) 349.



SECTION 46-41-50. Issuance of license; fees; penalty for late renewal.

Each application for a dealer's license under Section 46-41-40 or affidavit registered and filed under Section 46-41-25 shall be subject to an annual fee for the principal place of business for a dealer in agricultural products of fifty dollars. For each additional place of business named in the application, there shall be an additional ten dollars annual fee.

Should any dealer in agricultural products fail, or neglect to apply and qualify for the renewal of a license, or register an affidavit of exception, on or before the date of expiration, a fine of one hundred dollars shall apply and be added to the original fee and shall be paid by the dealer before the renewal may be issued. An additional fine of one hundred dollars shall be applied for each month or part of a month beyond the first month after expiration.

HISTORY: 1962 Code Section 3-755; 1967 (55) 349; 1981 Act No. 156 Section 19.



SECTION 46-41-60. Bond or equivalent security required.

(1) Before any license shall be issued the applicant shall make and deliver to the commissioner a surety bond or equivalent security in the amount of twenty-five thousand dollars or an amount equal to the maximum amount of business done or estimated to be done in any month by the applicant, whichever is less, executed by a surety corporation authorized to transact business in the State or provided by equivalent security approved by the commissioner with the advice of the State Treasurer. Such bond or equivalent security shall be upon a form prescribed or approved by the commissioner and shall be conditioned to secure the faithful accounting for any payment to producers, their agents or representatives, of the proceeds of all agricultural products handled or sold by such dealer.

(2) The amount of such bond or equivalent security shall, upon the order of the commissioner at any time, be increased, if in his discretion the commissioner finds such increase to be warranted by the volume of agricultural product being handled by the principal or maker of such bond or equivalent security. In the same manner, the amount of such bond or equivalent security may be decreased when a decrease in volume of products handled warrants such decrease in bond or equivalent security. The provisions shall apply to any bond or equivalent security, regardless of the anniversary date of its issuance, expiration, or renewal.

(3) In order to effectuate the purposes of this section, the commissioner or his agents may require from any licensee verified statements of the volume of his business, and failure to furnish such statement or make and deliver a new or additional bond or equivalent security shall be cause for suspension of license. If, at a hearing after reasonable notice, the commissioner finds such failure to be wilful, the license may be revoked.

HISTORY: 1962 Code Section 3-756; 1967 (55) 349; 1981 Act No. 156 Section 20; 1982 Act No. 469 Section 5; 1992 Act No. 393, Section 1, eff June 1, 1992.



SECTION 46-41-70. Proceedings upon complaint for breach of condition of bond.

Any person claiming himself to be damaged by any breach of the conditions of a bond given by a licensed dealer in agricultural products or by any alleged injurious practice or transaction by a dealer in agricultural products may enter a complaint to the Commissioner, which complaint shall be a written statement of the facts constituting such complaint. Such complaint shall be filed within six months from the date of the last transaction between the complaining producer and the dealer complaint against. Upon filing such complaint, the Commissioner shall investigate the charges made; whereupon, if in the opinion of the Commissioner the facts contained in the complaint warrant such action, a copy of the complaint shall be forwarded by the Commissioner to such dealer who shall be called upon to answer the complaint in writing within a reasonable time to be prescribed by the Commissioner. At his discretion the Commissioner may order a hearing before him giving the complainant and the respondent notice of the time and place of such hearing. At the conclusion of such hearing the Commissioner shall report his findings and make his order upon the matters complained of to the complainant and the respondent in each case, who shall then have fifteen days in which to make effective and satisfy the Commissioner's order. If such settlement is not effected within such time, the Commissioner or the producer may maintain a civil action against the principal and surety on the bond of the party against whom the order was directed, setting forth briefly in the complaint in such civil action the causes for which damages are complained. In any such suit, if the party who was successful before the Commissioner finally prevails, he shall be allowed court costs and a reasonable attorney's fee to be taxed and collected as a part of the cost of the suit. If the order of the Commissioner is against the producer and if the producer is not satisfied with such ruling, he may commence and maintain an action against the principal and surety on the bond of the parties complained of and the party prevailing shall be entitled to court costs and attorney's fee to be taxed and collected as a part of the suit. If the bond thus posted is insufficient to pay in full the valid claims of producers, the Commissioner shall direct that the proceeds of such bond be divided pro rata among such producers.

HISTORY: 1962 Code Section 3-757; 1967 (55) 349; 1981 Act No. 156 Section 21.



SECTION 46-41-80. Consignment of products to another commission merchant or broker without consent of consignor prohibited.

No dealer in agricultural products or commission merchant to whom any consignment of an agricultural product by a South Carolina producer, his agent or representative, has been made shall consign such consignment to another commission merchant or broker and receive, collect, or charge more than one commission or brokerage for making the sale thereof for the consignor, unless by written consent by such consignor.

HISTORY: 1962 Code Section 3-758; 1967 (55) 349.



SECTION 46-41-90. Records shall be kept by dealers; when dealer shall make payment to producer.

Every dealer in agricultural products must upon the receipt of agricultural products on consignment basis and as he handles and disposes of them, make and preserve for at least one year a record, specifying the name and address of the producer consigning the agricultural products, the date of receipt, and the kind and quality of such produce. Such consignment sales must be substantiated by a written contract on forms approved by the Department of Agriculture. The dealer must make payment in settlement for such shipment to the producer within ten days after the sale of such agricultural products, unless otherwise agreed in writing.

HISTORY: 1962 Code Section 3-759; 1967 (55) 349; 1981 Act No. 156 Section 22; 1983 Act No. 112 Section 4.



SECTION 46-41-95. Records to be maintained by dealer; inspection of records.

(1) Each licensed dealer shall maintain complete and current records to show all transactions of business as defined in item (1) of Section 46-41-10. All records shall be maintained on a daily basis as directed by the Commissioner. The Department of Agriculture shall by regulation establish the forms on which such records shall be kept.

(2) All records shall be available for inspection by the Commissioner or his agents during ordinary business hours and any other time specified by the Commissioner or his agents in writing.

(3) All records shall be kept for a period of not less than six years. Such records shall be kept for the stated time period even if a license has been canceled.

HISTORY: 1981 Act No. 156 Section 23.



SECTION 46-41-100. Investigations by Commissioner; examination of documents.

The Commissioner shall have power to investigate upon complaint of any interested person or upon his own initiative the record of any applicant, licensee or unlicensed person, partnership or corporation alleged or suspected to be a dealer in agricultural products, or any transaction involving the solicitation, receipt, sale or attempted sale of agricultural products, the failure to make proper and true accounts and settlements at prompt and regular intervals, the making of false statements as to condition, quality or quantity of goods received or while in storage, the making of false statements as to market conditions with intent to deceive, or the failure to make payment for goods received, or other alleged injurious transactions. For such purposes the Commissioner or his agents may examine, at the place or places of business of the applicant or licensee, his ledgers, books of accounts, memoranda, and other documents which relate to the transaction involved, and may take testimony under oath.

HISTORY: 1962 Code Section 3-760; 1967 (55) 349; 1981 Act No. 156 Section 24.



SECTION 46-41-110. Inspection of despoliated products before sale.

Whenever produce is shipped to or received by a licensed dealer for handling, purchase or sale in this State at any market point, and the dealer finds such to be in a spoiled, damaged, unmarketable or unsatisfactory condition, unless both parties shall waive inspection before sale or other disposition, he shall cause it to be examined by an inspector of the South Carolina Department of Agriculture or by a qualified inspector licensed by the United States Department of Agriculture, and such inspector shall execute and deliver a certificate to the applicant stating the day and the time and place of such inspection and the condition of such produce, and mail or deliver a copy of such certificate to the shipper.

HISTORY: 1962 Code Section 3-761; 1967 (55) 349.



SECTION 46-41-120. Grounds for refusal; suspension or revocation of license.

The Commissioner may decline to grant a license or may suspend or revoke a license already granted if he is satisfied that the applicant or licensee has either:

(1) Suffered a money judgment to be entered against him upon which execution has been returned unsatisfied; or

(2) Made false charges for handling or services rendered; or

(3) Failed to account promptly and properly, or to make settlements with any producer; or

(4) Made any false statement or statements as to condition, quality or quantity of goods received or held for sale when he could have ascertained the true condition, quality or quantity by reasonable inspection; or

(5) Made any false or misleading statement as to market conditions or service rendered; or

(6) Been guilty of a fraud in the attempt to produce or the procurement of a license; or

(7) Directly or indirectly sold agricultural products received on consignment or on a net return basis for his own account, without prior authority from the producer, consigning such products, or without notifying such producer; or

(8) Failed to remain acceptable for coverage under the surety bond required by Section 46-41-60 or to cooperate with the bond provider.

HISTORY: 1962 Code Section 3-762; 1967 (55) 349; 1981 Act No. 156 Section 25.



SECTION 46-41-130. Procedure for refusal, suspension or revocation of license; temporary suspension.

(A) Before the commissioner refuses to issue a license or revokes a license he shall give ten days' notice, by registered mail, to the applicant or licensee of a time and place of hearing. At the hearing the applicant or licensee must be allowed to appear in person or by or with counsel and to produce witnesses. If the commissioner finds the applicant or licensee guilty of any of the acts provided in Section 46-41-120 or finds that the grain dealer has not paid the assessment prescribed by Section 46-40-60(B) of the Grain Dealers Guaranty Fund, the commissioner may refuse, suspend, or revoke the license and shall give immediate notice of his action to the applicant or licensee.

(B) The commissioner may temporarily suspend and take possession of a license simultaneously with the institution of proceedings under this section or Section 46-41-70 if he finds there is imminent danger to public welfare.

HISTORY: 1962 Code Section 3-763; 1967 (55) 349; 1981 Act No. 156 Section 26; 2002 Act No. 340, Section 9, eff June 30, 2002.



SECTION 46-41-140. Rules and regulations.

The Commissioner shall adopt rules and regulations necessary to carry out the provisions of this chapter.

HISTORY: 1962 Code Section 3-764; 1967 (55) 349.



SECTION 46-41-150. Employment of help and services.

The Commissioner may employ all help and services as may be necessary and fix their compensation.

HISTORY: 1962 Code Section 3-765; 1967 (55) 349.



SECTION 46-41-160. Disposition of license fees.

All moneys received as license fees shall be placed in the general fund of the State.

HISTORY: 1962 Code Section 3-766; 1967 (55) 349.



SECTION 46-41-170. Penalty; enforcement by injunction; probation; civil fine.

(1) Any dealer in agricultural products violating the provisions of this chapter shall be deemed guilty of a misdemeanor and upon conviction shall for the first offense be fined not less than one thousand dollars or, in the case of individuals, the members of a partnership, and the responsible officers and agents of an association or corporation, imprisoned not exceeding six months, and for a second or subsequent offense shall, upon conviction thereof, be fined not less than three thousand dollars or imprisoned not exceeding one year, or both in the discretion of the court.

(2) In addition to the remedies provided in this chapter and notwithstanding the existence of any adequate remedy at law, the Commissioner is hereby authorized to make application for injunction to a circuit court and such circuit court shall have jurisdiction upon hearing and for cause shown to grant a temporary or permanent injunction, or both, restraining any person from violating or continuing to violate any of the provisions of this chapter, or any rule or regulation, such injunction to be issued without bond.

(3) The Commissioner may, by issuing his order, place any licensee who violates any provision of the chapter or any unlicensed person found to have been dealing in agricultural products on probation or levy a civil fine of not more than one thousand dollars, or both. All monies received as civil fines shall be remitted to the State Treasurer to be credited to the Grain Producers Guaranty Fund established by Article 2 of this chapter. When the fund reaches six million dollars such civil fines shall be remitted to the general fund of the State. The licensee may appeal the levy of the civil fines to the circuit court of the county in which the alleged unlawful activity was performed.

HISTORY: 1962 Code Section 3-767; 1967 (55) 349; 1981 Act No. 156 Section 27; 2000 Act No. 381, Part II, Section 2(C), eff June 14, 2000.



SECTION 46-41-180. Appointment of Commissioner as agent for service of process.

Every dealer who is a nonresident or every resident dealer who subsequently becomes a nonresident of this State shall be deemed to have appointed the Commissioner of Agriculture as his true and lawful attorney in fact for the service of process upon him in any action in the courts of this State for any violation of the provisions of this chapter.

HISTORY: 1962 Code Section 3-768; 1967 (55) 349.



SECTION 46-41-200. Establishment of South Carolina Grain Producers Guaranty Fund.

There is created within the State Treasury a fund to be known as the "South Carolina Grain Producers Guaranty Fund" (fund).

HISTORY: 1981 Act No. 156 Section 28; 2000 Act No. 381, Part II, Section 2(B), eff June 14, 2000.



SECTION 46-41-210. Definitions.

As used in this article:

(1) "Department" means the South Carolina Department of Agriculture.

(2) "Fair market value" means the value based on the average market price being paid to producers on a specified date by the three licensed grain dealers nearest the grain dealer involved in the loss.

(3) "Grain" means any feed grains or oil seeds, except cotton seeds.

(4) "Grain dealer" means any person engaged in this State in buying, receiving, selling, exchanging, negotiating, processing for resale, or soliciting the sale, resale, exchange, or transfer of grain purchased from the producer or his agent or representative or received to be handled on a net return basis from the producer.

(5) "Loss" means any monetary loss over and beyond the amount protected by the dealer's bond as a result of doing business with a dealer which includes, but is not limited to, bankruptcy, embezzlement, or fraud.

(6) "Producer" means any producer of grain.

(7) "Date of loss" means the date the grain dealer filed a petition for bankruptcy; or, if bankruptcy is not declared, the date a check was returned for insufficient funds, or the date otherwise determined by the department.

HISTORY: 1981 Act No. 156 Section 28; 1988 Act No. 435, eff April 5, 1988.



SECTION 46-41-220. Assessment on grain.

An assessment of one cent a bushel must be imposed on all soybeans and one-half cent a bushel on all other grain delivered by producers to grain dealers licensed under this chapter other than grain for which a producer has received payment in currency or cashier's check on delivery, or received a state warehouse receipt issued in the producer's name or that of his designee. The grain dealer shall collect the assessment from the producer at the time of settlement with the producer. The assessment must be reported and remitted to the department by the grain dealer as of the month in which the grain was delivered to the grain dealer, except as provided by Section 46-41-240. The department shall remit the assessment to the State Treasurer to be credited to the fund.

HISTORY: 1981 Act No. 156 Section 28; 1982 Act No. 468, Section 2; 1983 Act No. 112 Section 6; 1988 Act No. 435, eff April 5, 1988.



SECTION 46-41-230. State Treasurer to administer fund; purpose; amount of fund; claims.

The State Treasurer shall administer the investment of the fund. The department shall administer the collection of assessments and investigate losses for which payment is requested. Unless the grain dealer who allegedly occasioned the loss has filed for bankruptcy or is audited pursuant to other judicial proceedings, the department, in conjunction with the State Auditor's Office, shall conduct a financial audit of the grain dealer to verify the loss before it may request payment from the fund. The fund must bear all expenses incurred in conducting the audit. After verification, the department shall request that payment for verified losses be made by the State Treasurer to the person incurring a loss. The fund must be established for the benefit of producers who have delivered grain to grain dealers licensed under this chapter and compensate producers for losses relative to grain delivered to a grain dealer licensed under this chapter, except losses covered by the grain dealer's surety bond. When the fund reaches four million dollars the assessment ceases. If the four million dollars is attained prior to the end of a harvest season, the assessment continues until the end of that season. The assessment must be reinstituted as necessary to maintain a balance of four million dollars in the fund. The first one hundred thousand dollars collected in assessment must be paid into the general fund of the State. Any of these funds not appropriated for the employment of additional auditors for the Warehouse and Dealers and Handlers Division of the Department of Agriculture must be returned to the fund. All income, interest, or otherwise, derived from this fund must be reinvested in the fund.

When a loss is incurred for grain which has been delivered to a grain dealer licensed under this chapter, the producer shall within ninety days present his claim, which must be under oath, to the department on a form supplied by the department. To verify his claim, the producer shall present any evidence of loss the department considers necessary. The price for each bushel of grain must be established on the day of the loss and must be for the fair market value on that day at the location of loss. The price for each bushel may not be higher than the contract price, if a price has been established. All persons filing claims under this section are bound by the value determined by the department.

The department within thirty days from verification of loss shall request payment of one hundred percent of the approved claim. At no time may the fund be reduced to less than one hundred thousand dollars.

If there is an insufficient amount of money in the fund to cover all claims, payments must be made on a pro rata basis up to one hundred percent of the total loss of each producer. If payment is not received in the amount of one hundred percent of total loss then additional amounts must be paid as funds become available until payment of one hundred percent of total loss is attained. Claims against the fund must be paid in the order in which they have been verified and approved.

Upon approval of his claim by the department, the producer shall subrogate his interest, if any, to the department in a cause of action against any and all parties. An independent law firm may be hired and paid by the fund for the purpose of collecting losses subrogated to the department. Payments start when the fund exceeds one hundred thousand dollars.

HISTORY: 1981 Act No. 156 Section 28; 1988 Act No. 435, eff April 5, 1988.



SECTION 46-41-240. Grain dealer to remit and file report of assessments; penalty; hearing.

(1) The grain dealer shall remit assessments and file with the Department a report of such assessments on grain received by him by the fifteenth day of each calendar month following any calendar month in which the grain dealer has received quantities of grain subject to assessments totaling fifty dollars or more. If such grain dealer has received quantities of grain subject to assessments totaling less than fifty dollars in any calendar month, the assessments may be reported and remitted with the following month's return. All assessments shall be remitted at least once every three months.

(2) In case any person subject to this section fails to make a report and remittance when required, the Department shall determine the amount of such assessment according to its best judgment and information and such amount shall be prima facie correct, and the person who failed to make the report shall, within ten days after notice of the amount of the assessment is mailed to him, pay the assessment, together with a penalty of ten percent, or dispute such assessment and request a hearing to determine its amount and the penalty to be imposed. No payment shall be made until the Department enters its order determining the amount of the payment but such payment shall be made within ten days' notice of the order. On failure to remit payment within ten days of the receipt of notice of the order, the Department may suspend the dealer's license under the provisions of Section 46-41-130.

HISTORY: 1981 Act No. 156 Section 28.



SECTION 46-41-250. Election not to participate in fund; application for exemption.

Notwithstanding any other provision of this chapter, any producer may elect not to participate in the fund for any calendar year by applying for an exemption with the South Carolina Department of Agriculture as provided in this section.

The election consists of a written, notarized application upon a form designed and provided by the Department of Agriculture. The application must be filed with the Department before April 1 of the year for which the exemption is desired.

Upon filing of the application, the Department must issue the applicant an exemption certificate specifying the producer, commodity exempted, and period of exemption. Such certificate, when presented to the grain dealer upon delivery of the grain, entitles the specified producer to an exemption from the dealer's and handler's assessment on the specified commodity.

When an exemption is granted under this section the grain dealer must retain a copy of the exemption certificate for a period of not less than two years. Any producer who elects not to participate in the fund is not eligible to be reimbursed for any loss for the commodity exempted for that calendar year.

HISTORY: 1983 Act No. 112 Section 5.






CHAPTER 42 - SAMPLING, GRADING AND INSPECTION OF GRAINS AND OILSEEDS

SECTION 46-42-10. Responsibility, training and certification of persons engaged in sampling, grading and inspection of grains and oilseeds.

All dealers and handlers engaged in the grading of grain and oilseeds shall be responsible for the proper grade determination as set forth by the official United States Standards for grain or those approved by the Commissioner of Agriculture. All persons engaged in grading of grains and oilseeds shall be certified or supervised by a person certified by the South Carolina Department of Agriculture. Training and certification of persons engaged in sampling, grading and inspection of grains and oilseeds shall be made available by the South Carolina Department of Agriculture.

HISTORY: 1981 Act No. 178 Part II, Section 14.



SECTION 46-42-20. Equipment and procedures used in sampling, grading and inspection of grains and oilseeds.

All equipment used and procedures employed in the sampling, grading and inspection of grains and oilseeds shall be capable of consistently producing results in accordance with those specified by the United States Grain Standards Act or those approved by the Commissioner of Agriculture. The Commissioner of Agriculture (Commissioner) or his agent may inspect all equipment and procedures and may condemn equipment and suspend certificates when inaccuracies occur.

HISTORY: 1981 Act No. 178 Part II, Section 14.



SECTION 46-42-30. Portion of sample to be retained for checking when discount or weight deduction is assessed.

If requested by the deliverer of grain or oilseed on which a discount or weight deduction is assessed, one-half must be placed and sealed in a tamper-proof container provided by the Department of Agriculture and the container must be returned to the deliverer of the grain or oilseed sampled, tested or graded. Records shall be maintained for a period of one year on each lot of grain or oilseed for which a grade is determined by the dealer and handler in order to assist the Commissioner in evaluation grading performance. The Commissioner may suspend or revoke a grader's certificate when he deems the grader incapable of competent performance.

HISTORY: 1981 Act No. 178 Part II, Section 14; 1983 Act No. 112 Section 7.



SECTION 46-42-40. Laws governing weighing devices, personnel and procedures.

All weighing devices used by grain or oilseed dealers and handlers shall be those approved by weights and measures laws. Personnel and procedures shall conform to the provisions of the Public Weighmasters Law.

HISTORY: 1981 Act No. 178 Part II, Section 14.



SECTION 46-42-50. Printout or punch ticket required; design; contents; to serve as receipt.

Dealers and handlers shall be required to issue a printout or punch ticket of a design approved by the Commissioner for each lot of grain or oilseed received into custody of such dealers and handlers. The printout or punch ticket shall contain all weighing, grading and disposition information needed for proper identity, including:

(1) Date;

(2) Name and address of the dealer and handler and his public weighmaster number;

(3) owner of commodity;

(4) vehicle identity;

(5) gross, tare and new weight or in the case of hopper weighing, net weight of load;

(6) type commodity;

(7) percentage of moisture;

(8) percentage of foreign material, other factors determined (specify);

(9) grade assigned;

(10) disposition of commodity;

(11) signature of person weighing and grading.

The printout or punch ticket shall serve as a receipt that grain or oilseed was received into custody by the dealer or handler issuing the printout or punch ticket, unless otherwise stated on the ticket.

HISTORY: 1981 Act No. 178 Part II Section 14.



SECTION 46-42-70. Promulgation of regulations.

The Department of Agriculture shall promulgate regulations to implement the provisions of this chapter.

HISTORY: 1981 Act No. 178 Part II, Section 14.



SECTION 46-42-80. Penalties for violation of chapter.

Any person violating the provisions of this chapter shall be deemed guilty of a misdemeanor and upon conviction shall be fined in an amount not to exceed one thousand dollars or imprisoned for a term not to exceed six months or both.

HISTORY: 1981 Act No. 178 Part II, Section 14.






CHAPTER 43 - MIGRANT FARM WORKERS COMMISSION



CHAPTER 45 - NUISANCE SUITS RELATED TO AGRICULTURAL OPERATIONS

SECTION 46-45-10. Legislative findings.

The General Assembly finds that:

(1) The policy of the State is to conserve, protect, and encourage the development and improvement of its agricultural land and facilities for the production of food and other agricultural products.

(2) When nonagricultural land uses extend into agricultural areas, agricultural operations often become the subject of nuisance suits and as a result (a) agricultural facilities are sometimes forced to cease operations, and (b) many persons are discouraged from making investments in farm improvements or adopting new technology or methods.

(3) This chapter is enacted to reduce the loss to the State of its agricultural resources by limiting the circumstances under which agricultural facilities and operations may be considered a nuisance.

(4) The purpose of this chapter is to lessen the loss of farmland caused by common law nuisance actions which arise when nonagricultural land uses expand into agricultural areas. This purpose is justified by the stated social desire of preserving and encouraging agricultural production.

(5) With the exception of new swine operations and new slaughterhouse operations, in the interest of homeland security and in order to secure the availability, quality, and safety of food produced in South Carolina, it is the intent of the General Assembly that state law and the regulations of the Department of Health and Environmental Control pre-empt the entire field of and constitute a complete and integrated regulatory plan for agricultural facilities and agricultural operations as defined in Section 46-45-20, thereby precluding a county from passing an ordinance that is not identical to the state provisions.

HISTORY: 1980 Act No. 452; 1990 Act No. 442, Section 1, eff April 24, 1990; 2006 Act No. 290, Section 1, eff upon approval (became law without the Governor's signature on May 30, 2006).



SECTION 46-45-20. Definitions.

(A) For purposes of this chapter, "agricultural facility" includes, but is not limited to, any land, building, structure, pond, impoundment appurtenance, machinery, or equipment which is used for the commercial production or processing of crops, trees, livestock, animals, poultry, honeybees, honeybee products, livestock products, poultry products, or products which are used in commercial aquaculture.

(B) For purposes of this chapter "agricultural operation" means:

(1) the plowing, tilling, or preparation of soil at the agricultural facility;

(2) the planting, growing, fertilizing, or harvesting of crops, ornamental horticulture, floriculture, and turf grasses;

(3) the application of pesticides, herbicides, or other chemicals, compounds, or substances to crops, weeds, or soil in connection with the production of crops, livestock, animals, or poultry;

(4) the breeding, hatching, raising, producing, feeding, keeping, slaughtering, or processing of livestock, hogs, aquatic animals, equines, chickens, turkeys, poultry, or other fowl normally raised for food, mules, cattle, sheep, goats, rabbits, or similar farm animals for commercial purposes;

(5) the production and keeping of the honeybees, the production of honeybee products, and honeybee processing facilities;

(6) the production, processing, or packaging of eggs or egg products;

(7) the manufacturing of feed for poultry or livestock;

(8) the rotation of crops;

(9) commercial aquaculture;

(10) the application of existing, changed, or new technology, practices, processes, or procedures to an agricultural operation;

(11) the operation of a roadside market; and

(12) silviculture.

(C) For purposes of this chapter "new swine operations" means: porcine production operations not in existence on June 30, 2006.

(D) For purposes of this chapter, "new slaughterhouse operations" means agricultural operations that:

(1) are established after this chapter's effective date; and

(2) slaughter or process more than two hundred million pounds of livestock, hogs, aquatic animals, equine, chickens, turkeys, poultry, or other fowl normally raised for food, mules, cattle, sheep, goats, rabbits, or similar farm animals for commercial purposes.

(3) a new slaughterhouse operation does not include a slaughterhouse located within the corporate limits of a city that relocates within that same county.

HISTORY: 1980 Act No. 452; 1990 Act No. 442, Section 1, eff April 24, 1990; 1992 Act No. 473, Section 1, eff June 18, 1992; 2006 Act No. 290, Section 1, eff upon approval (became law without the Governor's signature on May 30, 2006).



SECTION 46-45-40. Established date of operation.

For the purposes of this chapter, the established date of operation is the date on which an agricultural operation commenced operation. If the physical facilities of the agricultural operation are expanded subsequently or new technology adopted, the established date of operation for each change is not a separately and independently established date of operation and the commencement of the expanded operation does not divest the agricultural operation of a previously established date of operation.

HISTORY: 1980 Act No. 452; 1990 Act No. 442, Section 1, eff April 24, 1990; 2006 Act No. 290, Section 1, eff upon approval (became law without the Governor's signature on May 30, 2006).



SECTION 46-45-50. Liability for pollution and flooding.

The provisions of Section 46-45-70 do not affect or defeat the right of a person to recover damages for any injuries or damages sustained by him because of pollution of, or change in condition of, the waters of a stream or because of an overflow on his lands.

HISTORY: 1980 Act No. 452; 1990 Act No. 442, Section 1, eff April 24, 1990; 2002 Act No. 340, Section 11, eff June 30, 2002; 2006 Act No. 290, Section 1, eff upon approval (became law without the Governor's signature on May 30, 2006).



SECTION 46-45-60. Local ordinances to contrary null and void.

(A) Notwithstanding any local law or ordinance, an agricultural operation or facility is considered to be in compliance with the local law or ordinance if the operation or facility would otherwise comply with state law or regulations governing the facility or operation. With the exception of new swine operations and new slaughterhouse operations, to the extent an ordinance of a unit of local government:

(1) attempts to regulate the licensing or operation of an agricultural facility in any manner that is not identical to the laws of this State and regulations of the Department of Health and Environmental Control and amendments thereto;

(2) makes the operation of an agricultural facility or an agricultural operation at an agricultural facility a nuisance or providing for abatement as a nuisance in derogation of this chapter; or

(3) is not identical to state law and regulations governing agricultural operations or agricultural facilities, is null and void. The provisions of this section do not apply whenever a nuisance results from the negligent, illegal, or improper operation of an agricultural facility. The provisions of this section do not apply to an agricultural facility or agricultural operation at an agricultural facility located within the corporate limits of a city.

(B) The provisions of this section shall not preclude any right a county may have to determine whether an agricultural use is a permitted use under the county's land use and zoning authority; provided, if an agricultural facility or an agricultural operation is a permitted use, or is approved as a use pursuant to any county conditional use, special exception or similar county procedure, county development standards, or other ordinances that are not identical with the laws of this State or the regulations of the Department of Health and Environmental Control are null and void to the extent they (a) apply to agricultural operations or facilities otherwise permitted by this chapter, the laws of this State, and the regulations of the Department of Health and Environmental Control, and (b) are not identical to this chapter, the laws of this State, and the regulations of the Department of Health and Environmental Control.

HISTORY: 1990 Act No. 442, Section 1, eff April 24, 1990; 2006 Act No. 290, Section 1, eff upon approval (became law without the Governor's signature on May 30, 2006).



SECTION 46-45-70. Established agricultural facility as nuisance; changed conditions in surrounding locality.

No established agricultural facility or any agricultural operation at an established agricultural facility is or may become a nuisance, private or public, by any changed conditions in or about the locality of the facility or operation. This section does not apply whenever a nuisance results from the negligent, improper, or illegal operation of an agricultural facility or operation.

HISTORY: 2002 Act No. 340, Section 6, eff June 30, 2002; 2006 Act No. 290, Section 1, eff upon approval (became law without the Governor's signature on May 30, 2006).



SECTION 46-45-80. Setback distances; waiver.

Any setback distances given in R. 61-43, Standards for Permitting of Agricultural Animal Facilities, are minimum siting requirements as established by the Department of Health and Environmental Control. The department may require additional setback distances on a case-by- case basis considering the factors set forth in the regulation. Such distances may be waived or reduced by written consent of the adjoining property owners, or otherwise without consent of the adjoining property owners, when there are innovative and alternative technologies approved by the department pursuant to the Innovative and Alternative Technologies Section of R. 61-43. All agricultural animal facilities affected by these setback provisions must have a vegetative buffer between the facility and the affected residence as established by DHEC unless otherwise agreed to in writing by the adjoining landowners.

HISTORY: 2006 Act No. 290, Section 1, eff upon approval (became law without the Governor's signature on May 30, 2006).






CHAPTER 47 - SOUTH CAROLINA STATE FAMILY FARM DEVELOPMENT AUTHORITY ACT [REPEALED]



CHAPTER 49 - SUPERVISION AND REGULATION OF MILK AND MILK PRODUCTS

SECTION 46-49-10. Definitions.

As used in this chapter, unless otherwise stated or the context of the subject matter clearly indicates otherwise:

(1) "Person" means an individual, partnership, corporation, association, or other business entity.

(2) "Distributor" means one or more of the persons listed in this item wherever located or operating, within or without South Carolina, doing business and engaged in receiving, producing, processing, manufacturing, subdistributing, distributing, marketing, or handling one or more of the products covered by this chapter and offering the products for sale in this State. Distributor means a person, whether or not a producer, except a distributor who sells less than one hundred gallons of fluid milk products a day produced on his own farm, who:

(a) receives, processes, manufactures, and packages products covered by this article for human consumption;

(b) offers for sale products covered by this chapter at wholesale or retail;

(c) operates a store or other establishment from which products covered by this chapter are offered for sale at retail.

(3) "Producer" means a person, whether or not the person also is a distributor or member or a producer association who produces milk for sale as fluid milk in the State.

(4) "Independent producer" means a producer who is not a member of a producer association or association of producers.

(5) "Market" means a county or group of counties within this State, including the State as a whole.

(6) "Producer association or association of producers" means a cooperative association of producers incorporated and existing under the cooperative laws of South Carolina or an association incorporated and existing under similar laws of another state, which is authorized to do business in South Carolina and which the board determines to have full authority for the sales of milk and dairy products of its members.

(7) "Store" means an establishment which purchases or otherwise acquires in processed and packaged form one or more of the products covered by this chapter for use or resale for human consumption.

(8) "Licensee" means a person required to obtain a license by this chapter and who is a de facto licensee under this chapter.

(9) "Milk" means the clean lacteal secretion obtained by the complete milking of one or more healthy cows, including milk cooled, pasteurized, standardized, or otherwise processed with a view of selling it as fluid milk, cream, skimmed milk, cultured milk, or as another fluid milk product.

(10) "Doing business" means the engaging in or the transaction of activity in this State for financial profit or gain.

(11) "Department" means the South Carolina Department of Agriculture.

HISTORY: 1986 Act No. 540, Part II, Section 32A; 1992 Act No. 407, Section 1, eff June 1, 1992.



SECTION 46-49-20. Products covered by chapter.

The products covered by this chapter are all Grade A milk and milk products defined pursuant to Section 44-1-140. The products include Grade A raw milk for pasteurization, reconstituted milk derived by recombining dry milk solids, evaporated or condensed milk with water, which is processed for sale as a fluid milk product, and all Grade A milk products from whatever source derived which include, but are not limited to, pasteurized, homogenized, flavored and cultured milk, skim milk, lowfat milk, creamy buttermilk, and cultured milk products.

HISTORY: 1986 Act No. 540, Part II, Section 32A.



SECTION 46-49-40. Authority of Department of Agriculture to hold hearings to investigate matters affecting dairy industry; additional powers.

The department may hold hearings to investigate any matters affecting the state dairy industry.

The department has the authority under this section to issue subpoenas, take depositions of witnesses, and grant immunity from prosecution for violation of terms under the statutes for giving testimony or furnishing records in the course of an investigation.

The department may apply to any court of competent jurisdiction for orders requiring compliance by persons failing or refusing to comply with the provisions of this chapter.

HISTORY: 1986 Act No. 540, Part II, Section 32A.



SECTION 46-49-60. Issuance of licenses by Department of Agriculture; suspension or revocation of licenses; monetary penalties.

A distributor shall not engage, either directly or indirectly, in doing business in any market until he has applied for and obtained a license from the department. A store is not required to make application for a license but is considered to be a de facto licensee as required in this chapter. The department may classify licensees and may issue licenses to distributors to produce, receive, process, manufacture, or sell any of the products covered by this chapter in any particular market.

The department may decline to grant a license or may suspend or revoke a license already granted upon due notice and after a hearing before the department whenever the applicant or licensee has violated regulations issued by the Department of Health and Environmental Control, or any provisions of this chapter.

The department may, in lieu of license suspensions, invoke a penalty of not less than fifty dollars nor more than five thousand dollars. All receipts from the penalties must be paid by the department to the State Treasurer.

HISTORY: 1986 Act No. 540, Part II, Section 32A.



SECTION 46-49-70. Violations and penalties.

Any person violating any provision of this chapter or any regulations or orders promulgated pursuant to this chapter or any license issued by the department is guilty of a misdemeanor and upon conviction must be punished by a fine of not less than twenty-five dollars nor more than two hundred dollars or by imprisonment for not more than thirty days, and each day during which the violation continues is considered a separate violation.

HISTORY: 1986 Act No. 540, Part II, Section 32A.



SECTION 46-49-80. Liability of all persons participating in violation or using misrepresentation, threat, intimidation, or boycott to effectuate commission of violation.

Solicitation by or collusion or joint participation between or among any producer, association of producers, manufacturer, distributor or store, or any representative, to violate any of the provisions of this chapter and regulations or orders issued pursuant to this chapter, or the use of any misrepresentation, threat, intimidation, or boycott to effectuate the commission of the violations makes all persons participating subject to the same penalties as for actual violations.

HISTORY: 1986 Act No. 540, Part II, Section 32A.



SECTION 46-49-90. Promulgation of regulations by Department of Agriculture.

The department shall promulgate regulations to carry out the provisions of this chapter.

HISTORY: 1986 Act No. 540, Part II, Section 32A.






CHAPTER 50 - SOUTHERN INTERSTATE DAIRY COMPACT

SECTION 46-50-10. Short title.

This chapter may be cited as the "Southern Interstate Dairy Compact Act of 1998".

HISTORY: 1998 Act No. 420, Section 1, eff June 8, 1998.



SECTION 46-50-20. Execution and ratification of compact; exchange of documents with other ratifying states.

(A) The Governor on behalf of this State may execute a compact, in substantially the form set out in Section 46-50-30, with any two or more of the states of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma, Tennessee, Texas, Virginia, and West Virginia, and the legislature hereby signifies in advance its approval and ratification of the compact when the compact has been enacted into law by any three of the compact states, including South Carolina, and the consent of Congress to the interstate compact has been obtained.

(B) When the Governor has executed the compact on behalf of this State, and caused a verified copy to be filed with the Secretary of State, and when the compact has been ratified by three or more of the states named in Article VIII, Section 20 of the compact, including South Carolina, the compact shall become operative and effective as between this State and the states that have ratified the compact. The Governor shall take such action as may be necessary to complete the exchange of official documents between this State and any other state ratifying the compact, and to otherwise carry out the provisions of this chapter.

(C) Upon the compact becoming operative and effective between this State and other states ratifying the compact, it is hereby declared to be the policy of this State to perform and carry out the compact and to accomplish the purposes thereof.

HISTORY: 1998 Act No. 420, Section 1, eff June 8, 1998.



SECTION 46-50-30. Text of compact.

The Southern Interstate Dairy Compact is as follows:

STATEMENT OF PURPOSE, FINDINGS, AND DECLARATION OF POLICY

Section 1. STATEMENT OF PURPOSE, FINDINGS, AND DECLARATION OF POLICY.

The purpose of this compact is to recognize the interstate character of the southern dairy industry and the prerogative of the states under the United States Constitution to form an interstate commission for the southern region. The mission of the commission is to take such steps as are necessary to assure the continued viability of dairy farming in the South, and to assure consumers of an adequate, local supply of pure and wholesome milk.

The participating states find and declare that the dairy industry is an essential agricultural activity of the South. Dairy farms, and associated suppliers, marketers, processors, and retailers, are an integral component of the region's economy. Their ability to provide a stable, local supply of pure, wholesome milk is a matter of great importance to the health and welfare of the region.

The participating states further find that dairy farms are essential and they are an integral part of the region's rural communities. The farms preserve land for agricultural purposes and provide needed economic stimuli for rural communities.

By entering into this compact, the participating states affirm that their ability to regulate the price which southern dairy farmers receive for their product is essential to the public interest. Assurance of a fair and equitable price for dairy farmers ensures their ability to provide milk to the market and the vitality of the southern dairy industry, with all the associated benefits.

Recent dramatic price fluctuations, with a pronounced downward trend, threaten the viability and stability of the southern dairy region. Historically, individual state regulatory action had been an effective emergency remedy available to farmers confronting a distressed market. The federal order system, implemented by the Agricultural Marketing Agreement Act of 1937, establishes only minimum prices paid to producers for raw milk, without preempting the power of states to regulate milk prices above the minimum levels so established.

In today's regional dairy marketplace, cooperative, rather than individual state action, is needed to more effectively address the market disarray. Under our constitutional system, properly authorized states acting cooperatively may exercise more power to regulate interstate commerce than they may assert individually without such authority. For this reason, the participating states invoke their authority to act in common agreement, with the consent of Congress, under the compact clause of the Constitution.

In establishing their constitutional regulatory authority over the region's fluid milk market by this compact, the participating states declare their purpose that this compact neither displace the federal order system nor encourage the merging of federal orders. Specific provisions of the compact itself set forth this basic principle.

Designed as a flexible mechanism able to adjust to changes in a regulated marketplace, the compact also contains a contingency provision should the federal order system be discontinued. In that event, the interstate commission is authorized to regulate the marketplace in replacement of the order system. This contingent authority does not anticipate such a change, however, and should not be so construed. It is only provided should developments in the market other than establishment of this compact result in discontinuance of the order system.

DEFINITIONS AND RULES OF CONSTRUCTION

Section 2. DEFINITIONS.

For the purposes of this compact, and of any supplemental or concurring legislation enacted pursuant thereto, except as may be otherwise required by the context:

(1) "Class I milk" means milk disposed of in fluid form or as a fluid milk product, subject to further definition in accordance with the principles expressed in subdivision (b) of section three.

(2) "Commission" means the Southern Dairy Compact Commission established by this compact.

(3) "Commission marketing order" means regulations adopted by the commission pursuant to sections nine and ten of this compact in place of a terminated federal marketing order or state dairy regulation. Such order may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission. Such order may establish minimum prices for any or all classes of milk.

(4) "Compact" means this interstate compact.

(5) "Compact over-order price" means a minimum price required to be paid to producers for Class I milk established by the commission in regulations adopted pursuant to sections nine and ten of this compact, which is above the price established in federal marketing orders or by state farm price regulation in the regulated area. Such price may apply throughout the region or in any part or parts thereof as defined in the regulations of the commission.

(6) "Milk" means the lacteal secretion of cows and includes all skim, butterfat, or other constituents obtained from separation or any other process. The term is used in its broadest sense and may be further defined by the commission for regulatory purposes.

(7) "Partially regulated plant" means a milk plant not located in a regulated area but having Class I distribution within such area. Commission regulations may exempt plants having such distribution or receipts in amounts less than the limits defined therein.

(8) "Participating state" means a state which has become a party to this compact by the enactment of concurring legislation.

(9) "Pool plant" means any milk plant located in a regulated area.

(10) "Region" means the territorial limits of the states which are parties to this compact.

(11) "Regulated area" means any area within the region governed by and defined in regulations establishing a compact over-order price or commission marketing order.

(12) "State dairy regulation" means any state regulation of dairy prices, and associated assessments, whether by statute, marketing order, or otherwise.

Section 3. RULES OF CONSTRUCTION.

(a) This compact shall not be construed to displace existing federal milk marketing orders or state dairy regulation in the region but to supplement them. In the event some or all federal orders in the region are discontinued, the compact shall be construed to provide the commission the option to replace them with one or more commission marketing orders pursuant to this compact.

(b) This compact shall be construed liberally in order to achieve the purposes and intent enunciated in section one. It is the intent of this compact to establish a basic structure by which the commission may achieve those purposes through the application, adaptation, and development of the regulatory techniques historically associated with milk marketing and to afford the commission broad flexibility to devise regulatory mechanisms to achieve the purposes of this compact. In accordance with this intent, the technical terms which are associated with market order regulation and which have acquired commonly understood general meanings are not defined herein but the commission may further define the terms used in this compact and develop additional concepts and define additional terms as it may find appropriate to achieve its purposes.

COMMISSION ESTABLISHED

Section 4. COMMISSION ESTABLISHED.

There is hereby created a commission to administer the compact, composed of delegations from each state in the region. The commission shall be known as the Southern Dairy Compact Commission. A delegation shall include not less than three nor more than five persons. Each delegation shall include at least one dairy farmer who is engaged in the production of milk at the time of appointment or reappointment, and one consumer representative. Delegation members shall be residents and voters of, and subject to such confirmation process as is provided for in the appointing state. Delegation members shall serve no more than three consecutive terms with no single term of more than four years and be subject to removal for cause. In all other respects, delegation members shall serve in accordance with the laws of the state represented. The compensation, if any, of the members of a state delegation shall be determined and paid by each state, but their expenses shall be paid by the commission.

Section 5. VOTING REQUIREMENTS.

All actions taken by the commission, except for the establishment or termination of an over-order price or commission marketing order, and the adoption, amendment, or rescission of the commission's bylaws shall be by majority vote of the delegations present. Each state delegation shall be entitled to one vote in the conduct of the commission's affairs. Establishment or termination of an over-order price or commission marketing order shall require at least a two-thirds vote of the delegations present. The establishment of a regulated area which covers all or part of a participating state shall require also the affirmative vote of that state's delegation. A majority of the delegations from the participating states shall constitute a quorum for the conduct of the commission's business.

Section 6. ADMINISTRATION AND MANAGEMENT.

(a) The commission shall elect annually from among the members of the participating state delegations a chairperson, a vice-chairperson, and a treasurer. The commission shall appoint an executive director and fix his or her duties and compensation. The executive director shall serve at the pleasure of the commission, and, together with the treasurer, shall be bonded in an amount determined by the commission. The commission may establish through its by-laws an executive committee composed of one member elected by each delegation.

(b) The commission shall adopt by-laws for the conduct of its business by a two-thirds vote, and shall have the power by the same vote to amend and rescind these by-laws. The commission shall publish its by-laws in convenient form with the appropriate agency or officer in each of the participating states. The by-laws shall provide for appropriate notice to the delegations of all commission meetings and hearings and of the business to be transacted at such meetings or hearings. Notice also shall be given to other agencies or officers of participating states as provided by the laws of those states.

(c) The commission shall file an annual report with the Secretary of Agriculture of the United States, and with each of the participating states by submitting copies to the governor, both houses of the legislature, and the head of the state department having responsibilities for agriculture.

(d) In addition to the powers and duties elsewhere prescribed in this compact, the commission shall have the power:

(1) to sue and be sued in any state or federal court;

(2) to have a seal and alter the same at pleasure;

(3) to acquire, hold, and dispose of real and personal property by gift, purchase, lease, license, or other similar manner, for its corporate purposes;

(4) to borrow money and to issue notes, to provide for the rights of the holders thereof and to pledge the revenue of the commission as security therefore, subject to the provisions of section eighteen of this compact;

(5) to appoint such officers, agents, and employees as it may deem necessary, prescribe their powers, duties, and qualifications; and

(6) to create and abolish such offices, employments, and positions as it deems necessary for the purposes of the compact and provide for the removal, term, tenure, compensation, fringe benefits, pension, and retirement rights of its officers and employees. The commission may also retain personal services on a contract basis.

Section 7. RULEMAKING POWER.

In addition to the power to promulgate a compact over-order price or commission marketing orders as provided by this compact, the commission is further empowered to make and enforce such additional rules and regulations as it deems necessary to implement any provisions of this compact, or to effectuate in any other respect the purposes of this compact.

POWERS OF THE COMMISSION

Section 8. POWERS TO PROMOTE REGULATORY UNIFORMITY, SIMPLICITY, AND INTERSTATE COOPERATION.

The commission is hereby empowered to:

(1) Investigate or provide for investigations or research projects designed to review the existing laws and regulations of the participating states, to consider their administration and costs, to measure their impact on the production and marketing of milk and their effects on the shipment of milk and milk products within the region.

(2) Study and recommend to the participating states joint or cooperative programs for the administration of the dairy marketing laws and regulations and to prepare estimates of cost savings and benefits of such programs.

(3) Encourage the harmonious relationships between the various elements in the industry for the solution of their material problems. Conduct symposia or conferences designed to improve industry relations or a better understanding of problems.

(4) Prepare and release periodic reports on activities and results of the commission's efforts to the participating states.

(5) Review the existing marketing system for milk and milk products and recommend changes in the existing structure for assembly and distribution of milk which may assist, improve, or promote more efficient assembly and distribution of milk.

(6) Investigate costs and charges for producing, hauling, handling, processing, distributing, selling, and for all other services performed with respect to milk.

(7) Examine current economic forces affecting producers, probable trends in production and consumption, the level of dairy farm prices in relation to costs, the financial conditions of dairy farmers, and the need for an emergency order to relieve critical conditions on dairy farms.

Section 9. EQUITABLE FARM PRICES.

(a) The powers granted in this section and section ten shall apply only to the establishment of a compact over-order price, so long as federal milk marketing orders remain in effect in the region. In the event that any or all such orders are terminated, this article shall authorize the commission to establish one or more commission marketing orders, as herein provided, in the region or parts thereof as defined in the order.

(b) A compact over-order price established pursuant to this section shall apply only to Class I milk. Such compact over-order price shall not exceed one dollar and fifty cents per gallon at Atlanta, Georgia; however, this compact over-order price shall be adjusted upward or downward at other locations in the region to reflect differences in minimum federal order prices. Beginning in nineteen hundred ninety, and using that year as a base, the foregoing one dollar fifty cents per gallon maximum shall be adjusted annually by the rate of change in the Consumer Price Index as reported by the Bureau of Labor Statistics of the United States Department of Labor. For purposes of the pooling and equalization of an over-order price, the value of milk used in other use classifications shall be calculated at the appropriate class price established pursuant to the applicable federal order or state dairy regulation, and the value of unregulated milk shall be calculated in relation to the nearest prevailing class price in accordance with and subject to such adjustments as the commission may prescribe in regulations.

(c) A commission marketing order shall apply to all classes and uses of milk.

(d) The commission is hereby empowered to establish a compact over-order price for milk to be paid by pool plants and partially regulated plants. The commission is also empowered to establish a compact over-order price to be paid by all other handlers receiving milk from producers located in a regulated area. This price shall be established either as a compact over-order price or by one or more commission marketing orders. Whenever such a price has been established by either type of regulation, the legal obligation to pay such price shall be determined solely by the terms and purpose of the regulation without regard to the situs of the transfer of title, possession, or any other factors not related to the purposes of the regulation and this compact. Producer-handlers as defined in an applicable federal market order shall not be subject to a compact over-order price. The commission shall provide for similar treatment of producer-handlers under commission marketing orders.

(e) In determining the price, the commission shall consider the balance between production and consumption of milk and milk products in the regulated area, the costs of production including, but not limited to, the price of feed, the cost of labor, including the reasonable value of the producer's own labor and management, machinery expense, and interest expense, the prevailing price for milk outside the regulated area, the purchasing power of the public, and the price necessary to yield a reasonable return to the producer and distributor.

(f) When establishing a compact over-order price, the commission shall take such other action as is necessary and feasible to help ensure that the over-order price does not cause or compensate producers so as to generate local production of milk in excess of those quantities necessary to assure consumers of an adequate supply for fluid purposes.

(g) The commission shall whenever possible enter into agreements with state or federal agencies for exchange of information or services for the purpose of reducing regulatory burden and cost of administering the compact. The commission may reimburse other agencies for the reasonable cost of providing these services.

Section 10. OPTIONAL PROVISIONS FOR PRICING ORDER.

Regulations establishing a compact over-order price or a commission marketing order may contain, but shall not be limited to, any of the following:

(1) provisions classifying milk in accordance with the form in which or purpose for which it is used, or creating a flat pricing program;

(2) with respect to a commission marketing order only, provisions establishing or providing a method for establishing separate minimum prices for each use classification prescribed by the commission, or a single minimum price for milk purchased from producers or associations of producers;

(3) with respect to an over-order minimum price, provisions establishing or providing a method for establishing such minimum price for Class I milk;

(4) provisions for establishing either an over-order price or a commission marketing order may make use of any reasonable method for establishing such price or prices including flat pricing and formula pricing. Provision may also be made for location adjustments, zone differentials, and for competitive credits with respect to regulated handlers who market outside the regulated area;

(5) provisions for the payment to all producers and associations of producers delivering milk to all handlers of uniform prices for all milk so delivered, irrespective of the uses made of such milk by the individual handler to whom it is delivered, or for the payment of producers delivering milk to the same handler of uniform prices for all milk delivered by them;

(A) With respect to regulations establishing a compact over-order price, the commission may establish one equalization pool within the regulated area for the sole purpose of equalizing returns to producers throughout the regulated area.

(B) With respect to any commission marketing order, as defined in section two, subdivision nine, which replaces one or more terminated federal orders or state dairy regulation, the marketing area of now separate state or federal orders shall not be merged without the affirmative consent of each state, voting through its delegation, which is partly or wholly included within any such new marketing area.

(6) provisions requiring persons who bring Class I milk into the regulated area to make compensatory payments with respect to all such milk to the extent necessary to equalize the cost of milk purchased by handlers subject to a compact over-order price or commission marketing order. No such provisions shall discriminate against milk producers outside the regulated area. The provisions for compensatory payments may require payment of the difference between the Class I price required to be paid for such milk in the state of production by a federal milk marketing order or state dairy regulation and the Class I price established by the compact over-order price or commission marketing order.

(7) provisions specially governing the pricing and pooling of milk handled by partially regulated plants;

(8) provisions requiring that the account of any person regulated under the compact over-order price shall be adjusted for any payments made to or received by such persons with respect to a producer settlement fund of any federal or state milk marketing order or other state dairy regulation within the regulated area;

(9) provision requiring the payment by handlers of an assessment to cover the costs of the administration and enforcement of such order pursuant to Article VII, Section 18(a);

(10) provisions for reimbursement to participants of the Women, Infants and Children Special Supplemental Food Program of the United States Child Nutrition Act of 1966;

(11) other provisions and requirements as the commission may find are necessary or appropriate to effectuate the purposes of this compact and to provide for the payment of fair and equitable minimum prices to producers.

RULEMAKING PROCEDURE

Section 11. RULEMAKING PROCEDURE.

Before promulgation of any regulations establishing a compact over-order price or commission marketing order, including any provision with respect to milk supply under subsection 9(f), or amendment thereof, as provided in Article IV, the commission shall conduct an informal rulemaking proceeding to provide interested persons with an opportunity to present data and views. Such rulemaking proceeding shall be governed by Section four of the Federal Administrative Procedure Act, as amended (5 U.S.C. Section 553). In addition, the commission shall, to the extent practicable, publish notice of rulemaking proceedings in the official register of each participating state. Before the initial adoption of regulations establishing a compact over-order price or a commission marketing order and thereafter before any amendment with regard to prices or assessments, the commission shall hold a public hearing. The commission may commence a rulemaking proceeding on its own initiative or may in its sole discretion act upon the petition of any person including individual milk producers, any organization of milk producers or handlers, general farm organizations, consumer or public interest groups, and local, state or federal officials.

Section 12. FINDINGS AND REFERENDUM.

(a) In addition to the concise general statement of basis and purpose required by Section 4(b) of the Federal Administrative Procedure Act, as amended (5 U.S.C. Section 553 (c)), the commission shall make findings of fact with respect to:

(1) whether the public interest will be served by the establishment of minimum milk prices to dairy farmers under Article IV;

(2) what level of prices will assure that producers receive a price sufficient to cover their costs of production and will elicit an adequate supply of milk for the inhabitants of the regulated area and for manufacturing purposes;

(3) whether the major provisions of the order, other than those fixing minimum milk prices, are in the public interest and are reasonably designed to achieve the purposes of the order;

(4) whether the terms of the proposed regional order or amendment are approved by producers as provided in section thirteen.

Section 13. PRODUCER REFERENDUM.

(a) For the purpose of ascertaining whether the issuance or amendment of regulations establishing a compact over-order price or a commission marketing order, including any provision with respect to milk supply under subsection 9(f), is approved by producers, the commission shall conduct a referendum among producers. The referendum shall be held in a timely manner, as determined by regulation of the commission. The terms and conditions of the proposed order or amendment shall be described by the commission in the ballot used in the conduct of the referendum, but the nature, content, or extent of such description shall not be a basis for attacking the legality of the order or any action relating thereto.

(b) An order or amendment shall be deemed approved by producers if the commission determines that it is approved by at least two-thirds of the voting producers who, during a representative period determined by the commission, have been engaged in the production of milk, the price of which would be regulated under the proposed order or amendment.

(c) For purposes of any referendum, the commission shall consider the approval or disapproval by any cooperative association of producers, qualified under the provisions of the Act of Congress of February 18, 1922, as amended, known as the Capper-Volstead Act, bona fide engaged in marketing milk, or in rendering services for or advancing the interests of producers of such commodity, as the approval or disapproval of the producers who are members or stockholders in, or under contract with, such cooperative association of producers, except as provided in subdivision (1) hereof and subject to the provisions of subdivisions (2) through (5) hereof.

(1) No cooperative which has been formed to act as a common marketing agency for both cooperatives and individual producers shall be qualified to block vote for either.

(2) Any cooperative which is qualified to block vote shall, before submitting its approval or disapproval in any referendum, give prior written notice to each of its members as to whether and how it intends to cast its vote. The notice shall be given in a timely manner as established and in the form prescribed by the commission.

(3) Any producer may obtain a ballot from the commission in order to register approval or disapproval of the proposed order.

(4) A producer who is a member of a cooperative which has provided notice of its intent to approve or not to approve a proposed order, and who obtains a ballot and with such ballot expresses his approval or disapproval of the proposed order, shall notify the commission as to the name of the cooperative of which he or she is a member, and the commission shall remove such producer's name from the list certified by such cooperative with its corporate vote.

(5) In order to ensure that all milk producers are informed regarding a proposed order, the commission shall notify all milk producers that an order is being considered and that each producer may register his approval or disapproval with the commission either directly or through his or her cooperative.

Section 14. TERMINATION OF OVER-ORDER PRICE OR MARKETING ORDER.

(a) The commission shall terminate any regulations establishing an over-order price or commission marketing order issued under this article whenever it finds that such order or price obstructs or does not tend to effectuate the declared policy of this compact.

(b) The commission shall terminate any regulations establishing an over-order price or a commission marketing order issued under this article whenever it finds that such termination is favored by a majority of the producers who, during a representative period determined by the commission, have been engaged in the production of milk, the price of which is regulated by such order; but such termination shall be effective only if announced on or before such date as may be specified in such marketing agreement or order.

(c) The termination or suspension of any order or provision thereof shall not be considered an order within the meaning of this article and shall require no hearing but shall comply with the requirements for informal rulemaking prescribed by Section four of the Federal Administrative Procedure Act, as amended (5 U.S.C. Section 553).

ENFORCEMENT

Section 15. RECORDS, REPORTS, ACCESS TO PREMISES.

(a) The commission may by rule and regulation prescribe recordkeeping and reporting requirements for all regulated persons. For purposes of the administration and enforcement of this compact, the commission is authorized to examine the books and records of any regulated person relating to his or her milk business and for that purpose, the commission's properly designated officers, employees, or agents shall have full access during normal business hours to the premises and records of all regulated persons.

(b) Information furnished to or acquired by the commission officers, employees, or its agents pursuant to this section shall be confidential and not subject to disclosure except to the extent that the commission deems disclosure to be necessary in any administrative or judicial proceeding involving the administration or enforcement of this compact, an over-order price, a compact marketing order, or other regulations of the commission. The commission may promulgate regulations further defining the confidentiality of information pursuant to this section. Nothing in this section shall be deemed to prohibit (i) the issuance of general statements based upon the reports of a number of handlers which do not identify the information furnished by any person, or (ii) the publication by direction of the commission of the name of any person violating any regulation of the commission, together with a statement of the particular provisions violated by such person.

(c) No officer, employee, or agent of the commission shall intentionally disclose information, by inference or otherwise, which is made confidential pursuant to this section. Any person violating the provisions of this section shall, upon conviction, be subject to a fine of not more than one thousand dollars or to imprisonment for not more than one year, or both, and shall be removed from office. The commission shall refer any allegation of a violation of this section to the appropriate state enforcement authority or the United States Attorney.

Section 16. SUBPOENA, HEARINGS, AND JUDICIAL REVIEW.

(a) The commission is hereby authorized and empowered by its members and its properly designated officers to administer oaths and issue subpoenas throughout all signatory states to compel the attendance of witnesses and the giving of testimony and the production of other evidence.

(b) Any handler subject to an order may file a written petition with the commission stating that any such order or any provision of any such order or any obligation imposed in connection therewith is not in accordance with law and praying for a modification thereof or to be exempted therefrom. He shall thereupon be given an opportunity for a hearing upon such petition, in accordance with regulations made by the commission. After such hearing, the commission shall make a ruling upon the prayer of such petition which shall be final, if in accordance with law.

(c) The district courts of the United States in any district in which such handler is an inhabitant, or has his principal place of business, are hereby vested with jurisdiction to review such ruling, provided a complaint for that purpose is filed within thirty days from the date of the entry of such ruling. Service of process in such proceedings may be had upon the commission by delivering to it a copy of the complaint. If the court determines that such ruling is not in accordance with law, it shall remand such proceedings to the commission with directions either (1) to make such ruling as the court shall determine to be in accordance with law, or (2) to take such further proceedings as, in its opinion, the law requires. The pendency of proceedings instituted pursuant to this subdivision shall not impede, hinder, or delay the commission from obtaining relief pursuant to section seventeen. Any proceedings brought pursuant to section seventeen, except where brought by way of counterclaim in proceedings instituted pursuant to this section, shall abate whenever a final decree has been rendered in proceedings between the same parties, and covering the same subject matter, instituted pursuant to this section.

Section 17. ENFORCEMENT WITH RESPECT TO HANDLERS.

(a) Any violation by a handler of the provisions of regulations establishing an over-order price or a commission marketing order, or other regulations adopted pursuant to this compact shall:

(1) Constitute a violation of the laws of each of the signatory states. Such violation shall render the violator subject to a civil penalty in an amount as may be prescribed by the laws of each of the participating states, recoverable in any state or federal court of competent jurisdiction. Each day such violation continues shall constitute a separate violation.

(2) Constitute grounds for the revocation of license or permit to engage in the milk business under the applicable laws of the participating states.

(b) With respect to handlers, the commission shall enforce the provisions of this compact, regulations establishing an over-order price, a commission marketing order or other regulations adopted hereunder by:

(1) Commencing an action for legal or equitable relief brought in the name of the commission in any state or federal court of competent jurisdiction; or

(2) Referral to the state agency for enforcement by judicial or administrative remedy with the agreement of the appropriate state agency of a participating state.

(c) With respect to handlers, the commission may bring an action for injunction to enforce the provisions of this compact or the order or regulations adopted thereunder without being compelled to allege or prove that an adequate remedy of law does not exist.

FINANCE

Section 18. FINANCE OF START-UP AND REGULAR COSTS.

(a) To provide for its start-up costs, the commission may borrow money pursuant to its general power under section six, subdivision (d), paragraph four. In order to finance the costs of administration and enforcement of this compact, including payback of start-up costs, the commission is hereby empowered to collect an assessment from each handler who purchases milk from producers within the region. If imposed, this assessment shall be collected on a monthly basis for up to one year from the date the commission convenes, in an amount not to exceed $.015 per hundredweight of milk purchased from producers during the period of the assessment. The initial assessment may apply to the projected purchases of handlers for the two-month period following the date the commission convenes. In addition, if regulations establishing an over-order price or a compact marketing order are adopted, they may include an assessment for the specific purpose of their administration. These regulations shall provide for establishment of a reserve for the commission's ongoing operating expenses.

(b) The commission shall not pledge the credit of any participating state or of the United States. Notes issued by the commission and all other financial obligations incurred by it shall be its sole responsibility and no participating state or the United States shall be liable therefor.

Section 19. AUDIT AND ACCOUNTS.

(a) The commission shall keep accurate accounts of all receipts and disbursements, which shall be subject to the audit and accounting procedures established under its rules. In addition, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(b) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the participating states and by any persons authorized by the commission.

(c) Nothing contained in this article shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any participating state or of the United States.

ENTRY INTO FORCE; ADDITIONAL MEMBERS AND WITHDRAWAL.

Section 20. ENTRY INTO FORCE; ADDITIONAL MEMBERS.

The compact shall enter into force effective when enacted into law by any three states of the group of states composed of Alabama, Arkansas, Florida, Georgia, Kentucky, Louisiana, Maryland, Mississippi, North Carolina, Oklahoma, South Carolina, Tennessee, Texas, Virginia, and West Virginia and when the consent of Congress has been obtained.

Section 21. WITHDRAWAL FROM COMPACT.

Any participating state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after notice in writing of the withdrawal is given to the commission and the governors of all other participating states. No withdrawal shall affect any liability already incurred by or chargeable to a participating state prior to the time of such withdrawal.

Section 22. SEVERABILITY.

If any part or provision of this compact is adjudged invalid by any court, such judgment shall be confined in its operation to the part or provision directly involved in the controversy in which such judgment shall have been rendered and shall not affect or impair the validity of the remainder of this compact. In the event Congress consents to this compact subject to conditions, said conditions shall not impair the validity of this compact when said conditions are accepted by three or more compacting states. A compacting state may accept the conditions of Congress by implementation of this compact.

HISTORY: 1998 Act No. 420, Section 1, eff June 8, 1998.



SECTION 46-50-40. Compact to be administered by Commissioner of Agriculture; appointment of delegates.

The State Commissioner of Agriculture shall act as compact administrator for the State of South Carolina, and shall also be a member and serve as chairman of the state's delegation to the Southern Interstate Dairy Compact Commission. With the advice and consent of the Senate, the Governor shall appoint four additional delegates to represent the State on the Southern Dairy Compact Commission provided for in Article III of the compact. The four additional delegates must include two dairy producers actually engaged in the production of milk at the time of their appointment or reappointment, one milk processor actually engaged in the processing of milk in this State into milk products for public consumption at the time of his appointment or reappointment, and one consumer representative from the public at large. Each delegate appointed by the Governor shall serve for a term of four years and shall diligently and conscientiously strive to achieve the purposes of the Southern Dairy Compact. Vacancies in the state's delegation shall be filled in the same manner as the original appointments for the unexpired term. Delegates whose expenses are not paid or reimbursed by the Southern Interstate Dairy Compact Commission may submit claims for travel and per diem to the Department of Agriculture. Upon approval of the claims by the Compact Administrator, or his designee, delegates shall receive per diem not to exceed thirty-five dollars for each day of service plus reimbursement at the prevailing state rate for travel expenses incurred in the performance of their duties as delegates. The Commissioner of Agriculture may provide funding and facilities as necessary to support and enable the delegation to perform its mission under the compact from funds appropriated to the Department of Agriculture.

HISTORY: 1998 Act No. 420, Section 1, eff June 8, 1998.



SECTION 46-50-50. Adoption of rules and regulations to enforce compact; grant of power to Commissioner and delegation; grant of right to obtain information relating to purposes of compact.

The Commissioner of Agriculture, as compact administrator or acting through the Department of Agriculture, may adopt rules and regulations pursuant to the Administrative Procedures Act as are necessary to carry out the purposes of the Southern Interstate Dairy Compact, to provide for the revocation or forfeiture of dairy industry licenses issued by any agency of the government of South Carolina held by persons violating the compact and related rules and regulations, and to otherwise enforce the provisions of this chapter. In addition, there is hereby granted to the Commissioner of Agriculture, as compact administrator and chairman of the state delegation to the Southern Interstate Dairy Compact Commission, and to the appointed members of the delegation, all powers provided for in the compact and all powers necessary or incidental to carrying out the compact in every particular. All officers of this State shall do all things falling within their respective provinces and jurisdiction necessary or incidental to assist the Commissioner of Agriculture, as compact administrator, and the state's delegation to the compact, in carrying out the compact in every particular. Upon request of the compact administrator on behalf of the state's delegation to the compact, all officers, departments, employees, and other persons of and in the executive branch of the state government shall, at convenient times, furnish available information and data relating to the purposes of the compact possessed by them to the compact administrator or the delegation. They may further aid the compact administrator or the delegation to the compact by loan of personnel, equipment, or other means, in carrying out the purposes of the compact and this chapter. In addition, the Commissioner of Agriculture, as compact administrator, may obtain any information, not privileged, which he considers necessary to carry out the purposes of the Southern Interstate Dairy Compact and the provisions of this chapter from the federal government, other state governments, and, by lawful means, from private persons having information or data relating to the dairy industry or to the purposes of the compact. Such information may be utilized by the Commissioner of Agriculture, as compact administrator, the delegates, and the Southern Dairy Compact Commission for the purposes of carrying out the provisions of the compact. Any powers granted in this chapter to the Commissioner of Agriculture, the Department of Agriculture, or any other agency or employee of the state government, shall be regarded as in aid of and supplemental to, and in no case a limitation upon, any of the powers vested in the Commissioner of Agriculture, the Department of Agriculture, or any other agency or employee of the state government, by other laws of the State of South Carolina or by the laws of Congress or of any state ratifying the Southern Interstate Dairy Compact, or by the terms of the compact itself.

HISTORY: 1998 Act No. 420, Section 1, eff June 8, 1998.



SECTION 46-50-60. Violation of compact as offense; penalty.

A person violating any provision of this chapter, or the provisions of the Southern Interstate Dairy Compact, or any rule or regulation adopted pursuant to either this chapter or the compact, is guilty of a misdemeanor and, upon conviction, may be punished by a fine of not less than one thousand dollars nor more than five thousand dollars or by imprisonment for a term of not more than one year, or both, for each separate offense. Each day upon which a violation occurs or continues constitutes a separate offense.

HISTORY: 1998 Act No. 420, Section 1, eff June 8, 1998.






CHAPTER 51 - AQUACULTURE PERMIT ASSISTANCE OFFICE

SECTION 46-51-10. Aquaculture Permit Assistance Office created; permit facilitator to be designated; powers and duties.

There is created within the Department of Agriculture an Aquaculture Permit Assistance Office. A permit facilitator must be designated by the Commissioner of Agriculture to carry out the functions of the Aquaculture Permit Assistance Office. The permit facilitator shall provide a potential aquaculturist with such information, services, and assistance as may be necessary including, but not limited to:

(1) assistance in obtaining all permits from the various permitting agencies required to operate an aquaculture operation;

(2) technical assistance from the various state and private agencies and institutions involved in aquaculture research;

(3) assistance throughout the entire permit process and information concerning changes to a state or federal law or regulation which may affect the outcome of a permit application or change the permitting process;

(4) application forms.

HISTORY: 1988 Act No. 587, Section 1, eff June 3, 1988.



SECTION 46-51-20. Single application form for all permitting agencies to be established.

Within ninety days after the creation of the office the facilitator shall meet with the director of the Department of Health and Environmental Control, the director of the South Carolina Department of Natural Resources and the executive director of the State Budget and Control Board to establish one application form which must be used by all the permitting agencies when a potential aquaculturist is seeking permits, licenses, and certifications to begin an aquaculture operation. The permit facilitator shall recognize the value and integrity of the permitting programs of each of the state's regulatory agencies listed above and seek to maintain the division of authority.

HISTORY: 1988 Act No. 587, Section 1, eff June 3, 1988; 1993 Act No. 181, Section 1165, eff July 1, 1994.



SECTION 46-51-30. Procedure to obtain permits.

An individual seeking to obtain the necessary permits to begin an aquaculture operation must be directed to the Aquaculture Permit Assistance Office to complete an application and provide all information required by the permitting agencies to process the application and render a decision.

HISTORY: 1988 Act No. 587, Section 1, eff June 3, 1988.






CHAPTER 53 - AGRITOURISM ACTIVITY LIABILITY

SECTION 46-53-10. Definitions.

As used in this chapter:

(1) "Agritourism activity" means any activity carried out on a farm or ranch that allows members of the general public, for recreational, entertainment, or educational purposes, to participate in rural activities.

(2) "Agritourism professional" means any person who is engaged in the business of providing one or more agritourism activities, whether or not for compensation.

(3) "Inherent risks of an agritourism activity" means those dangers or conditions that are inherent to an agritourism activity, including hazards related to surface and subsurface conditions, natural conditions of land, vegetation, and water at the agritourism location, the behavior of wild or domestic animals, except dogs, and ordinary dangers associated with structures or equipment commonly used in farming and ranching operations. Inherent risks of an agritourism activity also includes a participant that acts in a negligent manner that causes or contributes to an injury to or the death of the participant or others, including failing to follow instructions given by the agritourism professional or failing to exercise reasonable caution while engaging in an agritourism activity. Inherent risk does not include any wilful, wanton, or reckless act or omission by the agritourism professional or any defect to land, structures, or equipment commonly used in farming and ranching operations that the agritourism professional knew or should have known existed.

(4) "Participant" means any person, other than the agritourism professional, who engages in an agritourism activity.

(5) "Person" means an individual, fiduciary, firm, association, partnership, limited liability company, corporation, unit of government, or any other group acting as a unit.

(6) "Rural activity" means wildlife management, farming and ranching, and associated historic, scientific research, cultural, harvest-your-own, and natural activities and attractions.

HISTORY: 2010 Act No. 236, Section 1, eff September 1, 2010.



SECTION 46-53-20. Limitations on liability of agritourism professional for injury or death resulting from inherent risk of agritourism activity.

An agritourism professional is not liable for an injury to or the death of a participant resulting from an inherent risk of an agritourism activity, and no participant or participant's representative may make a claim against, maintain an action against, or recover from an agritourism professional for injury, loss, damage, or death of the participant resulting from an inherent risk of an agritourism activity unless the agritourism professional:

(1) intentionally injured or caused the death of the participant or committed an act or omission that constitutes wilful, wanton, or reckless disregard for the safety of the participant and that act or omission caused the injury or death; or

(2) owns, leases, rents, or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries or death because of a dangerous latent condition which was known or should have been known to the agritourism professional.

HISTORY: 2010 Act No. 236, Section 1, eff September 1, 2010.



SECTION 46-53-30. Affirmative defense; assumption of the risk.

In an action for damages against an agritourism professional for an injury to or death of a participant, the agritourism professional may plead assumption of the risk of an agritourism activity as an affirmative defense.

HISTORY: 2010 Act No. 236, Section 1, eff September 1, 2010.



SECTION 46-53-40. Limitation on legal liability provided by chapter in addition to other limitations.

Any limitation on legal liability afforded by this chapter to an agritourism professional is in addition to any other limitations of legal liability otherwise provided by law.

HISTORY: 2010 Act No. 236, Section 1, eff September 1, 2010.



SECTION 46-53-50. Warning notice to be posted in conspicuous location; printed warning notice to be included in every written contract; required language of notice.

(A) Every agritourism professional must post and maintain at least one sign that contains a warning notice. The sign must be clearly visible and placed at the entrance of the agritourism activity or another conspicuous location on or near where agritourism activities are conducted. Each letter on the sign must be a minimum of one inch in height.

(B) Every written contract entered into with a participant by an agritourism professional for professional services, instruction, or rental of equipment related to an agritourism activity, must have a printed warning notice in or affixed to the contract. The warning notice must be clearly legible, and the words must be in boldface, twelve-point type.

(C) The warning notices required in this section must contain the following statement:

"WARNING !

Under South Carolina law, an agritourism professional is not liable for an injury to or the death of a participant in an agritourism activity resulting from an inherent risk associated with the agritourism activity. (Chapter 53, Title 46, Code of Laws of South Carolina, 1976)."

(D) Failure to comply with the requirements in this section concerning warning signs and notices prevents an agritourism professional from pleading assumption of the risk of an agritourism activity as provided in Section 46-53-30 and invoking the privileges of immunity provided in Section 46-53-20.

HISTORY: 2010 Act No. 236, Section 1, eff September 1, 2010.









Title 47 - Animals, Livestock and Poultry

CHAPTER 1 - CRUELTY TO ANIMALS

SECTION 47-1-10. Definitions.

As used in this chapter:

(1) "Animal" means a living vertebrate creature except a homo sapien.

(2) "Sustenance" means adequate food provided at suitable intervals of quantities of wholesome foodstuff suitable for the species and age, sufficient to maintain a reasonable level of nutrition to allow for proper growth and weight and adequate water provided with constant access to a supply of clean, fresh, and potable water provided in a suitable manner for the species.

(3) "Shelter" means shelter that reasonably may be expected to protect the animal from physical suffering or impairment of health due to exposure to the elements or adverse weather.

HISTORY: 1962 Code Section 6-1; 1952 Code Section 6-1; 1942 Code Section 1600; 1932 Code Section 1600; Cr. C. '22 Section 564; Cr. C. '12 Section 915; Cr. C. '02 Section 630; G. S. 1708; R. S. 512; 1998 Act No. 367, Section 1, eff May 27, 1998; 2008 Act No. 259, Section 1, eff upon approval (became law without the Governor's signature on June 5, 2008).



SECTION 47-1-20. Acts of agents imputed to corporations.

The knowledge and acts of agents and persons employed by corporations in regard to animals transported, owned or employed by or in the custody of such corporations shall be held to be the acts and knowledge of such corporations.

HISTORY: 1962 Code Section 6-2; 1952 Code Section 6-2; 1942 Code Section 1600; 1932 Code Section 1600; Cr. C. '22 Section 564; Cr. C. '12 Section 915; Cr. C. '02 Section 630; G. S. 1708; R. S. 512.



SECTION 47-1-40. Ill-treatment of animals generally.

(A) Whoever knowingly or intentionally overloads, overdrives, overworks, ill-treats any animal, deprives any animal of necessary sustenance or shelter, inflicts unnecessary pain or suffering upon any animal, or by omission or commission knowingly or intentionally causes these things to be done, for every offense is guilty of a misdemeanor and, upon conviction, must be punished by imprisonment not exceeding sixty days or by a fine of not less than one hundred dollars nor more than five hundred dollars, or both, for a first offense; by imprisonment not exceeding ninety days or by a fine not exceeding eight hundred dollars, or both, for a second offense; or by imprisonment not exceeding two years or by a fine not exceeding two thousand dollars, or both, for a third or subsequent offense. Notwithstanding any other provision of law, a first offense under this subsection shall be tried in magistrate's or municipal court.

(B) Whoever tortures, torments, needlessly mutilates, cruelly kills, or inflicts excessive or repeated unnecessary pain or suffering upon any animal or by omission or commission causes the acts to be done for any of the offenses is guilty of a felony and, upon conviction, must be punished by imprisonment of not less than one hundred eighty days and not to exceed five years and by a fine of five thousand dollars.

(C) This section does not apply to fowl, accepted animal husbandry practices of farm operations and the training of animals, the practice of veterinary medicine, agricultural practices, forestry and silvacultural practices, wildlife management practices, or activity authorized by Title 50, including an activity authorized by the South Carolina Department of Natural Resources or an exercise designed for training dogs for hunting, if repeated contact with a dog or dogs and another animal does not occur during this training exercise.

HISTORY: 1962 Code Section 6-4; 1952 Code Section 6-4; 1942 Code Section 1594; 1932 Code Section 1594; Cr. C. '22 Section 559; Cr. C. '12 Section 910; Cr. C. '02 Section 625; G. S. 1703; R. S. 507; 1881 (17) 573; 1883 (18) 388; 1988 Act No. 401, Section 1, eff March 21, 1988; 1992 Act No. 430, Section 1, eff June 2, 1992; 1998 Act No. 367, Section 2, eff May 27, 1998; 2000 Act No. 294, Section 1, eff May 26, 2000; 2008 Act No. 259, Section 2, eff upon approval (became law without the Governor's signature on June 5, 2008).



SECTION 47-1-50. Cruel work; carriage in vehicles; penalties.

(A) An owner, a possessor, or a person having the charge or custody of an animal may not:

(1) cruelly drive or work it when unfit for labor;

(2) carry it, or cause it to be carried, in or upon a vehicle or otherwise in an unnecessarily cruel or inhumane manner.

(B) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be punished for each offense in the manner prescribed in Section 47-1-40(A).

HISTORY: 1962 Code Section 6-5; 1952 Code Section 6-5; 1942 Code Section 1595; 1932 Code Section 1595; Cr. C. '22 Section 560; Cr. C. '12 Section 911; Cr. C. '02 Section 626; G. S. 1704; R. S. 508; 1881 (17) 573; 1992 Act No. 398, Section 1, eff June 2, 1992; 1998 Act No. 367, Section 3, eff May 27, 1998.



SECTION 47-1-60. Cutting muscles of tails of horses, asses, mules, mares, or geldings prohibited.

Any person who (a) cuts the tissue or muscle of the tail of any horse, ass, mule, mare or gelding, or otherwise operates upon it in any manner for the purpose or with the effect of altering the natural carriage of the tail, except when such cutting or operation is necessary for the health or life of the animal, as certified to in writing by a licensed veterinarian, (b) causes, procures or knowingly permits such cutting or operation to be done or (c) assists in or is voluntarily present at such cutting or operation shall be guilty of a misdemeanor.

Any person convicted of violating any of the provisions of this section shall be fined not less than fifty nor more than one hundred dollars or imprisoned not less than fifteen nor more than thirty days.

HISTORY: 1962 Code Section 6-6; 1952 Code Section 6-6; 1942 Code Section 1603-1; 1936 (39) 1649.



SECTION 47-1-70. Abandonment of animals; penalties; hunting dog exception.

(A) A person may not abandon an animal. As used in this section "abandonment" is defined as deserting, forsaking, or intending to give up absolutely an animal without securing another owner or without providing the necessities of life. "Necessities of life" includes:

(1) adequate water which means a constant access to a supply of clean, fresh, and potable water provided in a suitable manner for the species;

(2) adequate food which means provision at suitable intervals of quantities of wholesome foodstuff suitable for the species and age, sufficient to maintain a reasonable level of nutrition to allow for proper growth and weight;

(3) adequate shelter which means shelter that reasonably may be expected to protect the animal from physical suffering or impairment of health due to exposure to the elements or adverse weather.

(B) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be fined not less than two hundred nor more than five hundred dollars or imprisoned not more than thirty days, or both. Offenses under this section must be tried in the magistrate's or municipal court.

(C) A hunting dog that is positively identifiable in accordance with Section 47-3-510 or Section 47-3-530 is exempt from this section.

HISTORY: 1962 Code Section 6-7; 1952 Code Section 6-7; 1942 Code Section 1603; 1932 Code Section 1603; Cr. C. '22 Section 567; Cr. C. '12 Section 918; Cr. C. '02 Section 633; 1899 (23) 99; 1907 (25) 484; 1992 Act No. 398, Section 2, eff June 2, 1992; 1998 Act No. 367, Section 4, eff May 27, 1998.



SECTION 47-1-75. Immunity from civil and criminal liability.

Any person, including a person licensed to practice veterinary medicine, or an animal control officer or agent of the South Carolina Society for the Prevention of Cruelty to Animals or any society incorporated for that purpose, who in good faith and without compensation for services provided, acting without malice, recklessness, or gross negligence, renders emergency care or treatment to a domestic animal which is abandoned, ill, injured, or in distress related to an accident or disaster shall not be liable or subject to any civil or criminal liability for any injuries or harm to such animal resulting from the rendering of such care or treatment, or any act or failure to act to provide or arrange for further medical treatment or care for such animal.

HISTORY: 2002 Act No. 205, Section 1, eff April 22, 2002.



SECTION 47-1-80. Destruction of abandoned infirm animal.

Any agent or officer of the Department of Health and Environmental Control or police officer or officer of the South Carolina Society for the Prevention of Cruelty to Animals or of any society duly incorporated for that purpose may lawfully destroy, or cause to be destroyed, any animal found abandoned and not properly cared for, appearing to be glandered, injured or diseased past recovery for any useful purpose.

HISTORY: 1962 Code Section 6-8; 1952 Code Section 6-8; 1942 Code Section 1603; 1932 Code Section 1603; Cr. C. '22 Section 567; Cr. C. '12 Section 918; Cr. C. '02 Section 633; 1899 (23) 99; 1907 (25) 484; 1972 (57) 2482.



SECTION 47-1-90. Overloading and length of confinement of animals in railroad cars.

No railroad company in the carrying or transportation of animals shall overload the cars nor permit the animals to be confined in cars for a longer period than thirty-six consecutive hours without unloading them for rest, water and feeding for a period of at least five consecutive hours, unless prevented from so unloading by storm or other accidental causes beyond the control of such railroad company; provided, however, that when animals shall be carried in cars in which they can and do have proper food, water and space and opportunity for rest, the foregoing provisions in regard to their being unloaded shall not apply.

In estimating such confinement the time during which the animals have been confined without such rest on connecting roads from which they are received shall be included, it being the intent of this section to prohibit their continuous confinement beyond the period of thirty-six hours, except upon the contingencies hereinbefore stated.

HISTORY: 1962 Code Section 6-9; 1952 Code Section 6-9; 1942 Code Section 1596; 1932 Code Section 1596; Cr. C. '22 Section 561; Cr. C. '12 Section 912; Cr. C. '02 Section 627; G. S. 1705; R. S. 509; 1881 (17) 573; 1923 (33) 118; 1924 (33) 949.



SECTION 47-1-100. Care of animals unloaded during transit.

Animals unloaded as required by Section 47-1-90 shall be properly fed, watered and sheltered during such rest by the owner or person having the custody thereof or, in case of his default in so doing, then by the railroad company transporting such animals at the expense of the owner or person in custody thereof; and the company shall, in such case, have a lien upon such animals for food, care and custody furnished and shall not be liable for any detention of such animals.

HISTORY: 1962 Code Section 6-10; 1952 Code Section 6-10; 1942 Code Section 1596; 1932 Code Section 1596; Cr. C. '22 Section 561; Cr. C. '12 Section 912; Cr. C. '02 Section 627; G. S. 1705; R. S. 509; 1881 (17) 573; 1923 (33) 118; 1924 (33) 949.



SECTION 47-1-110. Violations of Sections 47-1-90 and 47-1-100.

Any company or the owner or custodian of such animals who shall fail to comply with the provisions of Sections 47-1-90 and 47-1-100 shall, for each and every such offense, if found guilty, be fined not less than fifty nor more than five hundred dollars, in any court of competent jurisdiction.

HISTORY: 1962 Code Section 6-11; 1952 Code Section 6-11; 1942 Code Section 1596; 1932 Code Section 1596; Cr. C. '22 Section 561; Cr. C. '12 Section 912; Cr. C. '02 Section 627; G. S. 1705; R. S. 509; 1881 (17) 573; 1923 (33) 118; 1924 (33) 949.



SECTION 47-1-120. Custody of animals in charge of arrested persons.

When a person arrested is, at the time of the arrest, in charge of an animal, an agent of the South Carolina Society for the Prevention of Cruelty to Animals, or of any society incorporated for that purpose, may take charge of the animal and deposit the animal in a safe place of custody or deliver the animal into the possession of the police or sheriff of the county or place where the arrest was made, who shall assume the custody of the animal; and all necessary expenses incurred in taking charge of the animal shall be a lien thereon.

HISTORY: 1962 Code Section 6-12; 1952 Code Section 6-12; 1942 Code Section 1603; 1932 Code Section 1603; Cr. C. '22 Section 567; Cr. C. '12 Section 918; Cr. C. '02 Section 633; 1899 (23) 99; 1907 (25) 484; 1998 Act No. 367, Section 5, eff May 27, 1998.



SECTION 47-1-125. Coloring or dying animals prohibited; sale or distribution of certain young animals prohibited; penalty.

(1) It is unlawful for any person to dye or color artificially any animal or fowl, including but not limited to rabbits, baby chickens, and ducklings, or to bring any dyed or colored animal or fowl into this State.

(2) It is unlawful for any person to sell, offer for sale or give away as merchandising premiums, baby chickens, ducklings or other fowl under four weeks of age or rabbits under two months of age to be used as pets, toys or retail premiums.

(3) This section shall not be construed to apply to any animal or fowl, including but not limited to rabbits, baby chickens and ducklings to be used or raised for agricultural purposes by persons with proper facilities to care for them or for poultry or livestock exhibitions.

(4) Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than two hundred dollars or imprisoned for not more than thirty days.

HISTORY: 1980 Act No. 410.



SECTION 47-1-130. Arrest for violation of laws prohibiting cruelty to animals.

Any person violating the laws in relation to cruelty to animals may be arrested and held, without warrant, in the same manner as in the case of persons found breaking the peace.

HISTORY: 1962 Code Section 6-13; 1952 Code Section 6-13; 1942 Code Section 1598; 1932 Code Section 1598; Cr. C. '22 Section 562; Cr. C. '12 Section 913; Cr. C. '02 Section 628; G. S. 1706; R. S. 510; 1881 (17) 574.



SECTION 47-1-140. Care of animals after arrest of person in charge.

The person making the arrest, with or without warrant, shall use reasonable diligence to give notice to the owner of the animals found in the charge or custody of the person arrested, if the person is not the owner, and shall care and provide properly for the animals. The person making such arrest shall have a lien on the animals for the expense of such care and provision. But if such person making the arrest be an agent of the South Carolina Society for the Prevention of Cruelty to Animals, or other society incorporated for that purpose, the provisions of Section 47-1-120 shall apply in lieu of the provisions of this section. Notwithstanding any other provision of law, an animal may be seized preceding an arrest and pursuant to Section 47-1-150.

HISTORY: 1962 Code Section 6-14; 1952 Code Section 6-14; 1942 Code Section 1598; 1932 Code Section 1598; Cr. C. '22 Section 562; Cr. C. '12 Section 913; Cr. C. '02 Section 628; G. S. 1706; R. S. 510; 1881 (17) 574; 1998 Act No. 367, Section 6, eff May 27, 1998.



SECTION 47-1-150. Issuance of search warrant; purpose of section; motions regarding custody of animal; notice; care, disposal of, or return of animal.

(A) When complaint is made on oath or affirmation to any magistrate authorized to issue warrants in criminal cases that the complainant believes and has reasonable cause to believe that the laws in relation to cruelty to animals have been or are being violated in any particular building or place, such magistrate, if satisfied that there is reasonable cause for such belief, shall issue a search warrant authorizing any sheriff, deputy sheriff, deputy state constable, constable or police officer to search such building or place; but no search shall be made after sunset, unless specially authorized by the magistrate upon satisfactory cause shown. If an animal is seized pursuant to this section and the South Carolina Society for the Prevention of Cruelty of Animals, or other society incorporated for that purpose is involved with the seizure, the animal may be held pending criminal disposition of the case at a facility maintained or contracted by that agency.

(B) The purpose of this section is to provide a means by which a neglected or mistreated animal can be:

(1) removed from its present custody, or

(2) made the subject of an order to provide care, issued to its owner by the magistrate or municipal judge, any law enforcement officer, or any agent of the county or of the South Carolina Society for the Prevention of Cruelty to Animals, or any society incorporated for that purpose and given protection and an appropriate and humane disposition made.

(C) Any law enforcement officer or any agent of any county or of the South Carolina Society for the Prevention of Cruelty to Animals, or any society incorporated for that purpose may move before a magistrate for an order to:

(1) lawfully take custody of any animal found neglected or cruelly treated by removing the animal from its present location if deemed by the court that removal is necessary to prevent further suffering or ill-treatment, or

(2) order the owner of any animal found neglected or cruelly treated to provide certain care to the animal at the owner's expense without removal of the animal from its present location, and shall forthwith petition the magistrate or municipal judge of the county or municipality wherein the animal is found for a hearing, to be set within twenty-four hours after the date of seizure of the animal or issuance of the order to provide care and held not more than two days after the setting of such date, to determine whether the owner, if known, is able to provide adequately for the animal and is fit to have custody of the animal. The hearing shall be concluded, and the court order entered the date the hearing is commenced. No fee shall be charged for the filing of the petition. Nothing herein is intended to require court action for the taking into custody and making proper disposition of stray or abandoned animals as lawfully performed by animal control agents.

(D) The officer or agent of any county or of the South Carolina Society for the Prevention of Cruelty to Animals, or of any society incorporated for that purpose, taking charge of any animal pursuant to the provisions of this section shall have written notice served prior to the hearing set forth in subsection (C)(2), upon the owner of the animal, if he is known and is residing in the county where the animal was taken. The sheriff of the county shall not charge a fee for service of such notice. If the owner of the animal is known but is residing outside of the county wherein the animal was taken, notice of the hearing shall be by publication.

(E) If any seized animal held by court order at the owner's premises is removed without notification to the investigating agency, or if an animal becomes sick or dies, and the owner or custodian fails to immediately notify the investigating agency, the owner must be held in contempt of court and fined up to the penalties provided by law.

(F) The officer or agent of any county or of the South Carolina Society for the Prevention of Cruelty to Animals, or of any society incorporated for that purpose, taking charge of an animal as provided for in this section shall provide for the animal until either:

(1) The owner is adjudged by the court to be able to provide adequately for, and have custody of, the animal, in which case the animal shall be returned to the owner upon payment for the care and provision of the animal while in the agent's or officer's custody; or

(2) The animal is turned over to the officer or agent as provided in Section 47-1-170 and a humane disposition of the animal is made.

(G) If the court determines that the owner is able to provide adequately for, and have custody of the animal, the order shall provide that the animal in possession of the officer or agent be claimed and removed by the owner within seven days after the date of the order.

HISTORY: 1962 Code Section 6-15; 1952 Code Section 6-15; 1942 Code Section 1599; 1932 Code Section 1599; Cr. C. '22 Section 563; Cr. C. '12 Section 914; Cr. C. '02 Section 629; G. S. 1707; R. S. 511; 1881 (17) 574; 1998 Act No. 367, Section 7, eff May 27, 1998.



SECTION 47-1-160. Disposition of fines.

All fines collected for violations of this chapter must be distributed as follows:

(1) If the trial court finds that there was a nonprofit animal humane organization in the municipality or county materially involved in or aiding in the prosecution of the violation, one-half of the fine must be distributed to the nonprofit animal humane organization and the remaining one-half must be distributed as is otherwise provided by law.

(2) If there is no finding of material involvement or aiding in the prosecution of the violation by a nonprofit animal humane organization, the fine must be distributed as is provided by law.

HISTORY: 1962 Code Section 6-17; 1952 Code Section 6-17; 1942 Code Section 1601; 1932 Code Section 1601; Cr. C. '22 Section 565; Cr. C. '12 Section 916; Cr. C. '02 Section 631; G. S. 1709; R. S. 513; 1905 (24) 952; 1996 Act No. 345, Section 1, eff May 29, 1996.



SECTION 47-1-170. Penalties for violations of chapter.

The owner or person having charge or custody of an animal cruelly used who is convicted of any violation of this chapter forfeits ownership, charge, or custody of the animal and at the discretion of the court, the person who is charged with or convicted of a violation of this chapter must be ordered to pay costs incurred to care for the animal and related expenses.

HISTORY: 1962 Code Section 6-18; 1952 Code Section 6-18; 1942 Code Section 1602; 1932 Code Section 1602; Cr. C. '22 Section 566; Cr. C. '12 Section 917; Cr. C. '02 Section 632; G. S. 1710; R. S. 574; 1881 (17) 575; 1998 Act No. 367, Section 8, eff May 27, 1998.



SECTION 47-1-200. Requirements for transfer of animals and importation or exportation of dog or cat; penalties for violations.

(A) During transportation, an animal must not be confined in one area for more than twenty-four consecutive hours without being adequately exercised, rested, fed, and watered. The time may be extended reasonably when an act of God causes a delay. The animal must be provided adequate space and ventilation.

(B) A dog or cat under eight weeks of age must not be imported or exported without being accompanied by its dam.

(C) A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not less than two hundred nor more than five hundred dollars or imprisoned for not more than thirty days, or both.

HISTORY: 1992 Act No. 398, Section 3, eff June 2, 1992.



SECTION 47-1-210. Live animals as prizes; exceptions; penalties.

(A) It is unlawful to give away a live animal including, but not limited to, a fish, bird, fowl, or reptile, as a prize for, or as an inducement to enter, any contest, game, or other competition, or as an inducement to enter a place of amusement, or for these species to be used as an incentive to enter into any business agreement if the offer made was for the purpose of attracting trade.

(B) Nothing in this section may be construed to prohibit an auction or raffle of a live animal including, but not limited to, a fish, bird, fowl, or reptile. Further, the giving away or the testing of game or fowl for breeding purposes only is lawful and is not prohibited by this section as an incentive to enter into a business agreement if the person giving away or testing game or fowl is engaged in that trade.

(C) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be punished for each separate offense by a fine not to exceed three hundred dollars or imprisonment not to exceed thirty days, or both.

(D) This section does not apply when a live animal is given away as follows:

(1) by individuals or organizations operating in conjunction with a cooperative extension education program or agricultural vocational program sanctioned by the State Department of Education or local school districts;

(2) by individuals or organizations operating in conjunction with field trials approved by the Department of Natural Resources; or

(3) by kennels that advertise in national publications in regard to dogs that are registered with the United Kennel Club or the American Kennel Club.

HISTORY: 1999 Act No. 57, Section 1, eff June 11, 1999.






CHAPTER 3 - DOGS AND OTHER DOMESTIC PETS

SECTION 47-3-10. Definitions.

For the purpose of this article:

(1) "Animal" is defined as provided for in Chapter 1;

(2) "Animal shelter" includes any premises designated by the county or municipal governing body for the purpose of impounding, care, adoption, or euthanasia of dogs and cats held under authority of this article;

(3) "Dog" includes all members of the canine family, including foxes and other canines;

(4) A dog is deemed to be "running at large" if off the premises of the owner or keeper and not under the physical control of the owner or keeper by means of a leash or other similar restraining device;

(5) A dog is deemed to be "under restraint" if on the premises of its owner or keeper or if accompanied by its owner or keeper and under the physical control of the owner or keeper by means of a leash or other similar restraining device;

(6) "Cat" includes all members of the feline family;

(7) "Vicious dog" means any dog evidencing an abnormal inclination to attack persons or animals without provocation.

HISTORY: 1962 Code Section 6-145.1; 1972 (57) 2733; 2000 Act No. 293, Section 1, eff May 19, 2000.



SECTION 47-3-20. Local animal care and control ordinances authorized.

The governing body of each county or municipality in this State may enact ordinances and promulgate regulations for the care and control of dogs, cats, and other animals and to prescribe penalties for violations.

HISTORY: 1962 Code Section 6-145; 1972 (57) 2733; 1975 (59) 235; 2000 Act No. 293, Section 1, eff May 19, 2000.



SECTION 47-3-30. Establishment of animal shelters; funding.

The governing body of the county or municipality is authorized to establish an animal shelter for the county or municipality for the purpose of impounding and quarantining dogs and quarantining cats and shall employ such personnel, including enforcement personnel, as may be necessary to administer the provisions of this article. If an animal shelter is established, funds to establish and operate the shelter and employ necessary personnel may be provided in the annual county or municipal appropriations.

HISTORY: 1962 Code Section 6-145.2; 1972 (57) 2733; 2000 Act No. 293, Section 1, eff May 19, 2000.



SECTION 47-3-40. Impoundment or quarantine of cat or dog running at large; release to owner.

The county or municipal animal shelter personnel or governmental animal control officers shall pick up and impound or quarantine any dog running at large or quarantining any cat. To obtain release of his dog or cat, an owner or keeper must satisfy the animal shelter personnel that the dog or cat is currently inoculated against rabies and also pay an impound or quarantine fee determined by the governing body of the county or municipality. Payment of this fee bars prosecution under Section 47-3-50. All fees collected must be delivered to the county or municipal treasurer for deposit in the general fund of the county or municipality.

HISTORY: 1962 Code Section 6-145.3; 1972 (57) 2733; 2000 Act No. 293, Section 1, eff May 19, 2000.



SECTION 47-3-50. Allowing dogs or cats to run at large; penalty.

(A) It is unlawful in any county or municipality adopting penalty provisions pursuant to the provisions of this article for any dog or cat owner or other keeper of a dog or cat to:

(1) allow his dog to run at large off of property owned, rented, or controlled by him;

(2) keep a vicious or unruly dog unless under restraint by a fence, chain, or other means so that the dog cannot reach persons not on land owned, leased, or controlled by him;

(3) release or take out of impoundment or quarantine without proper authority any dog or cat or resist county or municipal shelter personnel engaging in the capture and impoundment or quarantine of a dog or quarantining of a cat.

(B) Any person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined fifty dollars for a first offense and not more than one hundred dollars for each subsequent offense.

HISTORY: 1962 Code Section 6-145.4; 1972 (57) 2733; 2000 Act No. 293, Section 1, eff May 19, 2000.



SECTION 47-3-55. Animal shelter personnel to contact owner if known; implant of identifying microchip in adopted or redeemed dogs and cats.

(A) If an animal shelter accepts or comes into possession of a dog or cat, the shelter immediately and thoroughly must scan the dog or cat for a tatoo, any implanted microchip, or similar device, which provides evidence of ownership and, upon finding it, immediately must make a good faith effort to contact the identified owner as required by Section 47-3-540.

(B) If an animal shelter or its officers, directors, or staff have made a good faith effort to comply with the provisions of subsection (A), they must be held harmless, as well as the manufacturer, against any action at law or otherwise, civil or criminal, for failure to detect a microchip or similar device and undertake the action specified in subsection (A).

(C) If a dog or cat is adopted or redeemed from an animal shelter, a licensed veterinarian or an animal shelter employee under the direction of a licensed veterinarian may implant a microchip in the dog or cat adopted or redeemed. The animal shelter shall record the date the microchip was implanted, the name, address, and telephone number of the person adopting or redeeming the dog or cat, an identification number unique to the dog or cat adopted or redeemed, the name, address, and telephone number of the animal shelter that sheltered the dog or cat before adoption or redemption, and the date the dog or cat was adopted or redeemed. The animal shelter must keep a record of all microchips implanted pursuant to this subsection.

(D) The animal shelter is not required to adhere to subsection (A), if the necessary scanner is not provided free of charge or at a reasonable cost as determined by the county or municipality.

(E) The owner redeeming his dog or cat must elect to have a microchip implanted.

HISTORY: 2000 Act No. 293, Section 1, eff May 19, 2000.



SECTION 47-3-60. Disposition of quarantined or impounded animals.

(A) After any animal has been quarantined pursuant to South Carolina Rabies Control Act and is unclaimed by its owner, after the animal shelter employees have made a good faith effort to contact the identified owner as required by Section 47-3-540, the animal shelter employees, unless the animal must be kept pending disposition of a criminal or civil trial involving the animal or unless a hearing on the disposition of the animal is held prior to the trial, may dispose of the animal by adoption or by euthanasia or the animal may be turned over to any organization established for the purpose of caring for animals, such as the Humane Society.

(B) After any animal has been impounded for five days and is unclaimed by its owner, and after the animal shelter employees have made a good faith effort to contact the identified owner as required by Section 47-3-540, the animal shelter employees, unless the animal must be kept pending disposition of a criminal or civil trial involving the animal or unless a hearing on the disposition of the animal is held prior to the trial, may dispose of the animal by adoption or by euthanasia or the animal may be turned over to any organization established for the purpose of caring for animals, such as the Humane Society.

(C) Complete records must be kept by shelter officials as to the disposition of all animals impounded.

HISTORY: 1962 Code Section 6-145.5; 1972 (57) 2733; 2000 Act No. 293, Section 1, eff May 19, 2000.



SECTION 47-3-70. County and municipal powers not limited by article.

Nothing in this article may be construed to limit the power of any municipality or county to prohibit animals from running at large, whether or not they have been inoculated as provided in this article; and nothing in this article may be construed as to limit the power of any municipality or county to regulate and control further in the county or municipality to enforce other and additional measures for the restriction and control of rabies.

HISTORY: 1962 Code Section 6-145.6; 1972 (57) 2733; 2000 Act No. 293, Section 1, eff May 19, 2000.



SECTION 47-3-75. Transfer of domestic animal to animal shelter ten days after date owner was to pick up animal; requirements.

(A) An animal delivered to a veterinarian, a dog kennel, a cat kennel, an animal hospital, another animal care facility, or to a person who boards domestic animals on the person's premises for a fee may be transferred to an appropriate animal shelter ten days after the date the owner failed to pick up the animal as agreed to pursuant to a written contract or agreement. The animal may be transferred only if the written contract or agreement provides for the transfer and if an attempt is made to notify the owner by regular mail and by certified mail at the owner's last known address on the date the owner failed to pick up the animal as agreed.

(B) A person who boards animals of others pursuant to subsection (A) shall post written notice of the provisions of this section at the person's place of business.

(C) A person who fails to pick up an animal as provided for in subsection (A), who fails to pay his boarding fees in a timely manner, or who abandons an animal at an animal hospital, a dog kennel, a cat kennel, another animal care facility, or boarding facility is guilty of a misdemeanor and, upon conviction, may be imprisoned not more than thirty days or fined not more than two hundred dollars.

HISTORY: 1992 Act No. 354, Section 1, eff May 4, 1992; 1996 Act No. 436, Section 1, eff upon approval (became law without the Governor's signature on June 6, 1996); 2000 Act No. 293, Section 1, eff May 19, 2000.



SECTION 47-3-110. Liability for attacks by dogs, provoked attacks, trained law enforcement dogs.

(A) If a person is bitten or otherwise attacked by a dog while the person is in a public place or is lawfully in a private place, including the property of the dog owner or person having the dog in the person's care or keeping, the dog owner or person having the dog in the person's care or keeping is liable for the damages suffered by the person bitten or otherwise attacked. For the purposes of this section, a person bitten or otherwise attacked is lawfully in a private place, including the property of the dog owner or person having the dog in the person's care or keeping, when the person bitten or otherwise attacked is on the property in the performance of a duty imposed upon the person by the laws of this State, the ordinances of a political subdivision of this State, the laws of the United States of America including, but not limited to, postal regulations, or when the person bitten or otherwise attacked is on the property upon the invitation, express or implied, of the property owner or a lawful tenant or resident of the property.

(B) This section does not apply if, at the time the person is bitten or otherwise attacked:

(1) the person who was attacked provoked or harassed the dog and that provocation was the proximate cause of the attack; or

(2) the dog was working in a law enforcement capacity with a governmental agency and in the performance of the dog's official duties provided that:

(a) the dog's attack is in direct and complete compliance with the lawful command of a duly certified canine officer;

(b) the dog is trained and certified according to the standards adopted by the South Carolina Law Enforcement Training Council;

(c) the governmental agency has adopted a written policy on the necessary and appropriate use of dogs in the dog's official law enforcement duties;

(d) the actions of the dog's handler or dog do not violate the agency's written policy;

(e) the actions of the dog's handler or dog do not constitute excessive force; and

(f) the attack or bite does not occur on a third party bystander.

HISTORY: 1986 Act No. 343; 2013 Act No. 62, Section 1, eff June 12, 2013.



SECTION 47-3-210. Keeping of sheep-killing dog prohibited.

No persons shall buy, sell, receive, give away or otherwise own, control, have or keep in possession any dog commonly called "sheep-killing" and known to be such. The violation, knowingly, in any one or all respects of the foregoing prohibition shall be a misdemeanor punishable, upon conviction, by a fine not exceeding one hundred dollars or imprisonment for not exceeding thirty days.

HISTORY: 1962 Code Section 6-101; 1952 Code Section 6-101; 1942 Code Section 1178; 1932 Code Section 1178; Cr. C. '22 Section 68; Cr. C. '12 Section 212; 1909 (26) 121.



SECTION 47-3-220. Dog found in act of worrying or destroying sheep may be killed.

Any person who may find any dog in the act of worrying or destroying any sheep in this State may kill such dog and such person shall not for so doing be held to answer to any action, civil or criminal.

HISTORY: 1962 Code Section 6-102; 1952 Code Section 6-102; 1942 Code Section 3422; 1932 Code Section 3422; Civ. C. '22 Section 1038; Civ. C. '12 Section 3437; Civ. C. '02 Section 2351; G. S. 1701; R. S. 1835; 1878 (16) 563.



SECTION 47-3-230. Liability of owner of sheep-killing dog for payment to owner of sheep killed or injured.

The owner of or person having in his care or keeping any dog shall be liable to pay to the person damaged double the value of any sheep that may be killed or injured by such dog, to be recovered by action at the suit of the person damaged in any court having competent jurisdiction. In all such actions the recovery of ten dollars or more shall carry costs.

HISTORY: 1962 Code Section 6-104; 1952 Code Section 6-104; 1942 Code Section 3423; 1932 Code Section 3423; Civ. C. '22 Section 1039; Civ. C. '12 Section 3438; Civ. C. '02 Section 2352; G. S. 1702; R. S. 1836; 1859 (12) 826.



SECTION 47-3-310. Disposal or removal of feral dogs from certain property.

On game management areas, state-owned property and property of private landowners and leaseholders, at the request of such landowners and leaseholders, specially trained enforcement officers of the Natural Resources Enforcement Division of the Department of Natural Resources may enter on such areas and property for the purpose of investigating dogs running at large on the property. If the dogs are determined to be feral dogs (a dog which has reverted to a wild state) and are a threat to the lives or health of livestock, wildlife or humans, the enforcement officers may remove the feral dog from the property or dispose of it in the most humane manner as determined by the department.

HISTORY: 1979 Act No. 147 Section 1; 1993 Act No. 181, Section 1166, eff July 1, 1994.



SECTION 47-3-320. Training of conservation officers to remove dogs; liability of officers.

Two enforcement officers of the Natural Resources Enforcement Division of the Department of Natural Resources from each of the state's twenty-eight law enforcement units shall be trained by the Department in the identification, capture and humane disposal of feral dogs and these officers shall have the responsibility of answering all complaints concerning feral dogs within the geographical boundaries of their respective law enforcement units. Such enforcement officers shall be held harmless of any personal liability that may occur during the lawful execution of their duties under this act except in case of gross negligence.

HISTORY: 1979 Act No. 147 Section 2; 1993 Act No. 181, Section 1167, eff July 1, 1994.






CHAPTER 4 - STATE LIVESTOCK-POULTRY HEALTH COMMISSION

SECTION 47-4-10. Purpose; membership.

The State Livestock-Poultry Health Commission is established to execute this chapter, Chapter 6, Article 1 of Chapter 11, Chapter 13, except Sections 47-13-70 and 47-13-80, Chapter 15, Article 1 of Chapter 17, and Chapter 19 of Title 47 and other duties and responsibilities assigned by law. The commission consists of no less than three members of the Agricultural, Natural Resources and Environmental Affairs Committee, or its successor, of the Clemson University Board of Trustees, as designated by the board.

HISTORY: 1994 Act No. 362, Section 1, eff May 3, 1994; 1995 Act No. 22, Section 1, eff April 4, 1995.



SECTION 47-4-20. Definitions.

As used in this chapter and all matters assigned to the jurisdiction of the State Livestock-Poultry Health Commission:

(1) "Accredited veterinarian" means a licensed veterinarian approved by the United States Department of Agriculture in accordance with 9CFR Part 160 and 161.

(2) "Commission" means the State Livestock-Poultry Health Commission or an officer or employee of the commission to whom authority to act in its stead is delegated.

(3) "Director" means the Director of the Division of Livestock-Poultry Health Programs, Clemson University.

(4) "Division" means the Division of Livestock-Poultry Health and its agents, employees, and officials.

(5) "Equine sales facility" means a premise where equine including, but not limited to, horses, mules, donkeys, and asses, are assembled to be sold, bartered, or exchanged. It includes a premise where a change of ownership occurs or is part of the procedure.

(6) "Inspector" means an employee or official of the division authorized by the director to carry out inspections or investigations required by law.

(7) "Livestock" means all classes and breeds of animals, domesticated or feral, raised for use, sale, or display.

(8) "Permit" means official authorization to engage in a specific activity.

(9) "Person" means an individual, a trust, a firm, a joint stock company, a corporation including a government corporation, a partnership, an association, a municipality, a commission, or a political subdivision of this or another state.

(10) "Poultry" means all avian species including wildfowl raised for use, sale, or display and domestic fowl.

(11) "Public livestock market" means livestock auction markets, public livestock assembly pens, stockyards, dealers in livestock, cooperative or buying stations, fairs, expositions, livestock shows, or other public places where livestock is assembled for purposes of sale, show, exchange, breeding, or barter and where the assembled livestock has more than one owner. The market may handle one or more species of livestock according to the terms of the permit. It does not include equine sales facilities or retail pet stores.

(12) "Quarantine" means limitations placed upon the free movement of certain things which include, but are not limited to, animals, poultry, plants, fodder, feed, equipment, products, by-products, machinery, goods, and means of transportation considered reasonably necessary to prevent the spread by whatever means of contagious, infectious, or communicable diseases of animals or poultry.

(13) "Service" means the Veterinary Service, Animal and Plant Health Inspection Service of the United States Department of Agriculture.

(14) "Slaughter assembly point" means a facility where livestock is assembled solely for holding or delivery for immediate slaughter.

(15) "State Veterinarian" means the Director of Livestock-Poultry Health Division, Clemson University, and his agents, assistants, and livestock inspectors.

HISTORY: 1994 Act No. 362, Section 1, eff May 3, 1994; 1995 Act No. 22, Section 2, eff April 4, 1995.



SECTION 47-4-30. Promulgation and enforcement of rules and regulations; permitted operations.

(A) The commission, in accordance with the Administrative Procedures Act, may promulgate and enforce reasonable regulations necessary to ensure the continued health and safety of the livestock and poultry industries in the State and to carry out the responsibilities assigned by law to the commission. The commission may regulate or prohibit the shipment within, or the importation into, this State of livestock, poultry, or associated products of any nature or character from a state, territory, or foreign country when, in the opinion of the commission, the regulation or prohibition is necessary to prevent the introduction or distribution of diseased, infirm, or unhealthy livestock or poultry, or both.

(B) The commission may carry out operations including quarantines, destruction of livestock or poultry, or other measures to locate, suppress, control, or eradicate or to retard the spread of diseases of livestock or poultry, or both, independently or in cooperation with counties or their political subdivisions, municipalities, farmers, associations or similar organizations, individuals, federal agencies, or agencies of other states, by regulation, compliance agreement, judicial action, or other appropriate means.

HISTORY: 1994 Act No. 362, Section 1, eff May 3, 1994.



SECTION 47-4-40. Delegation of duties to director.

The commission shall delegate the duties provided in this chapter and other applicable sections and chapters of this title to the director who may administer and enforce the provisions and promulgate related regulations.

HISTORY: 1994 Act No. 362, Section 1, eff May 3, 1994.



SECTION 47-4-50. Promulgation of regulations listing diseases; reporting suspected existence of disease.

The commission may promulgate regulations listing those communicable, contagious, or infectious diseases which, if not properly controlled, may have a serious adverse impact upon the livestock-poultry industry of the State. Persons shall report the suspected existence of these diseases and the diseases listed by Section 71, Title 9, Code of Federal Regulations, to the State Veterinarian within forty-eight hours after discovery.

HISTORY: 1994 Act No. 362, Section 1, eff May 3, 1994; 1995 Act No. 22, Section 3, eff April 4, 1995.



SECTION 47-4-60. Certificate of veterinary inspection; requirement for out-of-state livestock or poultry; quarantine of uncertified animals; exceptions.

(A) Livestock or poultry entering this State must be accompanied by a certificate of veterinary inspection, unless otherwise indicated in this section.

(B) The certificate of veterinary inspection must include:

(1) complete names, addresses, and telephone numbers of the consignee and consignor;

(2) complete description including age, sex, breed, and premise of origin;

(3) permanent identification including, but not limited to, tag, tattoo, brand, leg band, registration name, or number;

(4) statement that the livestock or poultry has been examined and is free from the symptoms of an infectious, contagious, or communicable disease or exposure to it;

(5) results of specific tests or requirements indicated in law or regulation;

(6) signature of the certifying accredited veterinarian;

(7) approval by the livestock-poultry health authority of the state of origin.

(C) A certificate is valid for thirty days after the date of the inspection. A copy of the approved certificate, before departure of the consignment, must be forwarded to the commission.

(D) The commission may prescribe additional tests and requirements necessary to ensure the continued health and well-being of the livestock-poultry industry of the State.

(E) Livestock and poultry entering the State without a prior certificate or not otherwise authorized must be held in quarantine at the nearest suitable location while necessary tests or inspections, or both, are conducted. Alternatively, livestock and poultry loaded aboard their transporting vehicle may be allowed to return to its point of origin, with notification to the appropriate state veterinarian. Persons providing goods, services, premises, or tests for the quarantined livestock or poultry have a first lien upon the livestock or poultry for the reasonable value of the goods, services, premises, or tests.

(F) The commission may promulgate regulations for the issuance of health permits.

(G) Certificates are not required for animals consigned directly to slaughter establishments under appropriate provisions of federal law if an accredited veterinary inspector makes ante- and post-mortem examinations in accordance with the regulations of the service.

(H) The Director of the Division of Livestock-Poultry Health may authorize equine interstate event permits that must include a certificate of veterinary inspection, animal identification, and a current negative Coggins test.

HISTORY: 1994 Act No. 362, Section 1, eff May 3, 1994; 1995 Act No. 22, Section 4, eff April 4, 1995; 2004 Act No. 302, Section 1, eff September 8, 2004.



SECTION 47-4-70. Quarantine of livestock or poultry; violation; penalty; segregation of animals; liens; abandoned animals.

(A) When in the judgment of the commission a serious threat, or the potential for it, to the health of the state livestock-poultry industry exists, it may impose an immediate quarantine upon the affected livestock or poultry, or both, or other means whereby the disease may be transmitted or take other appropriate measures. The owner, or his agent, of the livestock or poultry or alternatively the owner or operator of the facility where the livestock or poultry is located or the transport operator must be notified of the exact geographic limit of the quarantine, the means or facilities involved, the anticipated length of the quarantine, and tests or remedial measures known and required. The quarantine is effective as of the date and time of actual notice to the parties provided in this subsection and must be confirmed in writing. The quarantine may be released in writing only by the commission.

(B) A person who moves or causes to be moved quarantined livestock or poultry from its quarantine location without prior written approval of the commission is guilty of a misdemeanor and, upon conviction, must be punished in accordance with Section 47-4-130.

(C) An authorized representative of the commission may cause suspected diseased livestock or poultry to be segregated from healthy livestock or poultry and withheld from sale pending a final decision by an accredited veterinarian. Segregated animals must not be removed from the premise until the decision is made or other arrangements are made satisfactory to the commission.

(D) The authority to quarantine extends to livestock and poultry contaminated by radioactivity or another cause or source which presents significant health hazard to humans or other livestock and poultry.

(E) A person providing goods, services, tests, or premises for use by quarantined livestock or poultry has a lien upon the livestock or poultry for the reasonable value of the goods, services, tests, or use of premises.

(F) Livestock or poultry quarantined for lack of proper health certification and not claimed by the consignor, consignee, or owner within ten days after notification of clearance is deemed to be abandoned and must be disposed of by sale at the next sale at the nearest market in accordance with standard market procedures. After satisfaction of all charges, liens, fees, or other costs, the balance of the proceeds must be held in escrow pending written agreement between the consignor, consignee, or owner or court order.

HISTORY: 1994 Act No. 362, Section 1, eff May 3, 1994.



SECTION 47-4-80. Condemned and destroyed livestock or poultry; indemnification of owner.

(A) Livestock or poultry condemned and destroyed by order of the commission to preclude or prevent spread of disease, exotic or otherwise, are presumed to have been a public nuisance. However, this section does not apply to animals required or allowed to be sent to slaughter.

(B) The owner of destroyed livestock or poultry, in an action against this State in an appropriate court for the county in which the livestock or poultry was destroyed, may recover just compensation for the value of the livestock or poultry destroyed if he establishes that the livestock or poultry destroyed was not infected with an infectious, communicable, or contagious disease and that destruction was not the only reasonable course of action.

(C) Other indemnification must be paid in accordance with Article 3, Chapter 13 of this title if federal or state funds, or both, specifically appropriated for indemnification payments for a specific disease or condition are available. If in the judgment of the commission sufficient funds are not available, it shall effect pro rata indemnification.

HISTORY: 1994 Act No. 362, Section 1, eff May 3, 1994.



SECTION 47-4-90. Stop of livestock transport to check for proper documentation.

A municipal, county, or state law enforcement officer or highway patrolman may stop and ascertain whether a conveyance transporting livestock or poultry by whatever means of transportation within the State has the proper certificate of veterinary inspection, permit, receipt, or other documents required by this title.

HISTORY: 1994 Act No. 362, Section 1, eff May 3, 1994.



SECTION 47-4-100. Penalty for illegal transportation of livestock or poultry; civil liability.

(A) A person transporting livestock or poultry, or both, in violation of this title is guilty of a misdemeanor and, upon conviction, must be punished in accordance with Section 47-4-130.

(B) A person transporting livestock or poultry, or both, in violation of this title is liable in a civil action to a person injured for the full amount of damages that may result for a violation of this chapter. The action may be brought in the county in which the animals are sold, offered for sale, or delivered to a purchaser or where they may be detained in transit for violation of this chapter.

HISTORY: 1994 Act No. 362, Section 1, eff May 3, 1994.



SECTION 47-4-110. Police power of commission members and agents; livestock law enforcement officers; employment, removal, duties; bond.

(A) The members of the commission and their assistants, deputies, and agents have police power in executing this chapter and other sections and chapters assigned by law.

(B) In addition to the other inspectors employed by the commission, it may employ a maximum of six livestock law enforcement officers who must be commissioned by the Governor upon the recommendation of the commission. The commission may remove an officer if it finds he is unfit for that position. The officer shall possess and exercise all of the powers and authority held by constables at common law, and while acting in their official capacity, they have statewide authority for the enforcement of all laws entrusted to the commission.

(C) Before entering upon the duties of his office, each officer shall take and subscribe before an officer authorized to administer an oath to perform faithfully the duties of his office and to execute properly the laws of this State.

(D) Each officer shall execute a bond with a licensed surety company in the amount of not less than ten thousand dollars. The bond must be filed with the commission and must be conditioned for the faithful performance of his duties, for the prompt and proper accounting of funds which may come into his hands, and for the payment of a judgment rendered against him in a court of competent jurisdiction upon a cause of action arising out of breech or abuse of official duty or power and damages sustained by a member of the public from an unlawful act of the officer. Coverage under the bond does not include damage to persons or property arising out of the negligent operation of a motor vehicle. The bond may be individual, schedule, or blanket and must be approved by the Attorney General. The premiums on the bond must be paid by the commission from appropriated funds.

(E) Violations of those provisions of Title 47 assigned to the enforcement authority of the State Livestock-Poultry Health Commission, the maximum punishment for which are within the jurisdictional maximum of the summary court, may be charged by use of the Uniform Traffic Ticket, pursuant to the provisions of Section 56-7-10. A violation of this section shall not subject the defendant's driving record to assessment of any points, nor shall the violation be considered by any insurance company for automobile insurance or merit rating system and recoupment purposes.

HISTORY: 1994 Act No. 362, Section 1, eff May 3, 1994; 1995 Act No. 22, Section 5, eff April 4, 1995; 2003 Act No. 54, Section 1, eff June 6, 2003.



SECTION 47-4-120. Inhibition of livestock inspection; penalty.

A person who seeks to prevent an inspection under the direction of the commission or the director or his deputies, assistants, or agents or who otherwise interferes with the director or his assistants, deputies, or agents while in the performance of their duties under this chapter and other chapters or sections of this title assigned to the jurisdiction of the commission is guilty of a misdemeanor and, upon conviction, must be punished in accordance with Section 47-4-130.

HISTORY: 1994 Act No. 362, Section 1, eff May 3, 1994.



SECTION 47-4-130. Violation of provision of Title 47 is a misdemeanor; penalties; enforcement of commission regulations in court.

(A) A person violating this chapter or another chapter or section of Title 47 assigned to the jurisdiction of the commission or related regulations is guilty of a misdemeanor and, upon conviction, must be fined not more than that amount authorized as the jurisdictional maximum for a summary court or imprisoned not more than that period of time authorized as the jurisdictional maximum for a summary court, or both, for a first offense and in the discretion of the court for a second offense.

(B) The director, after opportunity for a hearing, may deny, suspend, modify, or revoke a permit for a violation of state or federal law or regulation or duly published requirements of the commission. In addition to denial, suspension, revocation, or modification of a permit or other penalties set forth in this chapter, the permittee who violates the provisions in subsection (A) may be assessed a civil penalty by the director of not more than one thousand dollars for each violation. Each day a violation continues constitutes a separate violation. The director may suspend a permit against which a civil penalty has been imposed if the permittee has not satisfied the penalty within thirty days after the permittee receives notification of the final decision of the director to impose the penalty. The permittee is entitled to a hearing on the suspension, but the suspension remains in effect pending the hearing and the decision of the director. Matters considered by the hearing officer are limited to whether a duly issued final order of the director existed, whether the permittee had notice of the final order, and whether the assessed penalty was paid within thirty days of the notice. A determination by the director is final unless within thirty days after the receipt of the notice of final determination the person adversely affected appeals to the Administrative Law Court as provided in Sections 1-23-380(B) and 1-23-600(D). The filing of a judicial appeal does not act as an automatic stay of enforcement of the suspension.

(C) The commission may enforce its ordinances and regulations in a court of competent jurisdiction by civil as well as criminal proceedings. If it is necessary to issue a writ of injunction, no court in this State has the right previous to a trial upon the merits to set aside the writ on bond. The commission may utilize its own counsel or call upon the Attorney General or the appropriate solicitor, or all of the foregoing. The commission and its agents in the discharge of the duties and in the enforcement of the powers delegated in this chapter may administer oaths and hear witnesses, and to that end the sheriffs of the State shall serve all summons and other papers upon the request of the commission.

HISTORY: 1994 Act No. 362, Section 1, eff May 3, 1994; 1995 Act No. 22, Section 6, eff April 4, 1995; 2000 Act No. 290, Section 1, eff May 19, 2000; 2006 Act No. 387, Section 25, eff July 1, 2006.



SECTION 47-4-140. Disposition of fines and fees.

(A) Fines resulted from prosecutions under this chapter and other chapters or sections of this title assigned to the commission must be paid to the State Treasurer and deposited to the credit of the State Treasury.

(B) The commission may establish a fee schedule for the various services provided by the commission. These fees must be retained by the commission and utilized in carrying out the mandates of this chapter and other requirements imposed by law.

HISTORY: 1994 Act No. 362, Section 1, eff May 3, 1994.



SECTION 47-4-150. Advisory committees.

The commission by regulation may establish advisory committees which fairly reflect the particular portion of the industry being regulated as well as other concerned groups or agencies. The members of these committees serve at the pleasure of the commission. In nominating the members of the advisory committees the director shall consult with officials of representative trade associations, the Administrator of the South Carolina Department of Consumer Affairs, the Commissioner of Agriculture, and the Commissioner of the South Carolina Department of Health and Environmental Control. The committee members serve at no cost to the State.

HISTORY: 1994 Act No. 362, Section 1, eff May 3, 1994.



SECTION 47-4-160. Livestock and poultry regulation; local laws and ordinances preempted; exceptions.

(A) For the purposes of this section, "care and handling" means accepted animal husbandry practices.

(B) Units of local government in this State may not enact ordinances, orders, or other regulations concerning the care and handling of livestock and poultry.

(C) It is the intent of the General Assembly to occupy the field of regulation of care and handling of livestock and poultry. All local laws and ordinances related to the regulation of and the enforcement of the care and handling of livestock and poultry in this State are preempted and superseded by laws enacted by the General Assembly and regulations promulgated by state agencies pursuant to those laws.

(D) The provisions of this section do not apply to Chapter 45, Title 46 concerning nuisance suits related to agricultural operations, commonly referred to as the Right to Farm Act, and do not affect a local unit of government's authority to enact ordinances concerning new swine operations and new slaughterhouse operations.

(E) The provisions of this section do not preclude or limit a unit of local government's right to exercise its land use and zoning authority.

HISTORY: 2009 Act No. 75, Section 1, eff June 16, 2009.



SECTION 47-4-170. Confidential information; exemptions.

Information prepared, owned, used, submitted to, in the possession of, or retained by the commission or the State Veterinarian related to the exercise of its official duties pursuant to this chapter, including, but not limited to, certificates of veterinary inspection, animal medical records, laboratory reports, or other records that may be used to identify a person or private business activities subject to regulation by the commission is confidential and exempt from disclosure pursuant to Chapter 4, Title 30 unless the State Veterinarian determines that disclosure is necessary to implement the programs contained in this chapter or the State Veterinarian determines that disclosure is necessary to prevent the spread of animal disease or to protect the public health. Information prepared, owned, used, submitted to, in the possession of, or retained by the commission or the State Veterinarian related to the exercise of its official duties pursuant to this chapter concerning the receipt and expenditure of public funds and summaries of agency activities are not subject to the exemption from Chapter 4, Title 30 provided in this section.

HISTORY: 2012 Act No. 220, Section 2, eff June 7, 2012.






CHAPTER 5 - RABIES CONTROL

SECTION 47-5-10. Short title.

This chapter may be referred to as the "Rabies Control Act".

HISTORY: 1962 Code Section 6-121; 1952 Code Section 6-121; 1950 (46) 2406; 1969 (56) 803; 2002 Act No. 343, Section 1, eff July 3, 2002.



SECTION 47-5-20. Definitions.

As used in this chapter:

(1) "Carnivore" means a flesh-eating animal and includes those animals known to be reservoirs of rabies including, but not limited to, raccoons, foxes, skunks, and bobcats and related species including, but not limited to, coyotes, wolves, wolf dogs, weasels, civet cats, spotted skunks, and lynx or the offspring born to any combinations of crossbreeding between these wild animals and domestic dogs or cats.

(2) "Department" means the South Carolina Department of Health and Environmental Control, including county health departments.

(3) "Domesticated animal" means owned or stray cats, dogs, and ferrets or other animals for which there exists a rabies vaccine approved by the department and licensed by the United States Department of Agriculture.

(4) "Inoculation against rabies" means the injection, subcutaneously, intramuscularly or otherwise, of antirabic vaccine as approved by the department and by the United States Department of Agriculture.

(5) "Licensed veterinarian" means a person licensed by law to practice veterinary medicine in this State.

(6) "Owner" means any person who:

(a) has a right of property in a pet;

(b) keeps or harbors a pet or who has it in his care or acts as its custodian; or

(c) permits a pet to remain on or about any premises occupied by him.

(7) "Pet" means only domesticated cats, dogs, and ferrets.

(8) "Quarantine" means a prescribed, restricted confinement of a pet or other animal up to and including a state of enforced isolation. The quarantine is for the purpose of observation of the animal for signs or symptoms, or both, of rabies and for the prevention of potential rabies transmission by the animal to a person, other pets, or other animals. The location, conditions, and length of the quarantine must be prescribed by the department.

HISTORY: 1962 Code Section 6-122; 1952 Code Section 6-122; 1950 (46) 2406; 1969 (56) 803; 1971 (57) 301; 1979 Act No. 134 Section 1; 2002 Act No. 343, Section 1, eff July 3, 2002.



SECTION 47-5-30. Public health veterinarian; duties.

The department may employ a licensed doctor of veterinary medicine to serve as public health veterinarian of the department. In addition to the duties as public health veterinarian, this person shall aid administratively in the prevention and control of all diseases communicable from animal to man in this State and in combating these diseases in cooperation with the Department of Natural Resources, the extension service of Clemson University, and any other state or federal agencies engaged in similar efforts to combat diseases communicable from animal to man.

HISTORY: 1962 Code Section 6-123; 1952 Code Section 6-123; 1950 (46) 2406; 1952 (47) 2890; 1969 (56) 803; 1993 Act No. 181, Section 1171, eff July 1, 1994; 2002 Act No. 343, Section 1, eff July 3, 2002.



SECTION 47-5-40. Interference with authorized representative carrying out duties.

The enforcement of the provisions of this chapter must be carried out under the direct supervision of the department. It is unlawful for anyone to obstruct or interfere with the authorized representative of the department as he carries out the provisions of this chapter.

HISTORY: 1962 Code Section 6-124; 1952 Code Section 6-124; 1950 (46) 2406; 1969 (56) 803; 2002 Act No. 343, Section 1, eff July 3, 2002.



SECTION 47-5-50. Prohibition on sale of wild carnivores as pets; sale of domesticated ferrets.

(A) No carnivores, which normally are not domesticated, may be sold as pets in this State. A carnivore kept by an individual must not be allowed to run at large and then returned to confinement. A normally wild animal indigenous to this State, if held captive for a period of time, may be released to the wild. This section does not apply to domesticated ferrets. However, no ferret may be sold in this State without proper and current vaccination against rabies. Evidence of rabies vaccination is a certificate signed by a licensed veterinarian. A person who purchases or possesses a domesticated ferret shall maintain proper vaccination treatment for it annually.

(B) Purchasers of a domesticated ferret must be provided with a notice not less than eight inches by eleven inches which shall bear the following inscription in letters not less than three-fourths inch high:

"FERRETS HAVE A PROPENSITY TO MAKE UNPROVOKED ATTACKS THAT CAUSE BODILY INJURY TO A HUMAN BEING".

(C) Each business establishment in this State, to which has been issued a retail sales tax license, which offers ferrets for sale must prominently display a notice not less than eight inches by eleven inches which shall bear the following inscription in letters not less than three-fourths inch high:

"FERRETS HAVE A PROPENSITY TO MAKE UNPROVOKED ATTACKS THAT CAUSE BODILY INJURY TO A HUMAN BEING".

(D) This section does not apply to the sale, purchase, donation, or transfer of ownership of carnivores between publicly-owned zoos or animal dealers located in this State and licensed by the United States Department of Agriculture (USDA) under the Animal Welfare Act on the effective date of this chapter. These exemptions do not allow for the sale, purchase, donation, or transfer of ownership to private individuals in this State. Any public displays, showings, or exhibitions of wild carnivores, primates, or any other animals for which a USDA licensed rabies vaccine does not exist are allowed only when these displays, showings, or exhibitions prevent any possible contact by these animals with the members of the general public.

HISTORY: 1962 Code Section 6-124.1; 1971 (57) 301; 1979 Act No. 134 Section 2; 2000 Act No. 217, Section 1, eff February 25, 2000; 2002 Act No. 343, Section 1, eff July 3, 2002.



SECTION 47-5-60. Inoculation of pets; certificates and tags.

A pet owner must have his pet inoculated against rabies at a frequency to provide continuous protection of the pet from rabies using a vaccine approved by the department and licensed by the United States Department of Agriculture. The rabies inoculation for pets must be administered by a licensed veterinarian or someone under a licensed veterinarian's direct supervision, as defined in Section 40-69-20. Evidence of rabies inoculation is a certificate signed by a licensed veterinarian. The rabies vaccination certificate forms may be provided by the licensed veterinarian or by the department or its designee. The veterinarian may stamp or write his name and address on the certificate. The certificate must include information recommended by the National Association of State Public Health Veterinarians. The licensed veterinarian administering or supervising the administration of the vaccine shall provide one copy of the certificate to the owner of the pet and must retain one copy in his files for not less than three years. With the issuance of the certificate, the licensed veterinarian shall furnish a serially numbered metal license tag bearing the same number and year as the certificate with the name and telephone number of the veterinarian, veterinary hospital, or practice. The metal license tag at all times must be attached to a collar or harness worn by the pet for which the certificate and tag have been issued. Annually before February first, the veterinarian shall report to the department the number of animals inoculated against rabies during the preceding year. The department, in conjunction with licensed veterinarians, shall promote annual rabies clinics. The fee for rabies inoculation at these clinics may not exceed ten dollars, including the cost of the vaccine, and this charge must be paid by the pet owner. Fees collected by veterinarians at these clinics are their compensation.

HISTORY: 1962 Code Section 6-125; 1952 Code Section 6-125; 1950 (46) 2406; 1969 (56) 803; 1992 Act No. 517, Section 1, eff September 2, 1992; 2002 Act No. 343, Section 1, eff July 3, 2002; 2010 Act No. 173, Section 1, eff upon approval (became law without the Governor's signature on May 20, 2010).



SECTION 47-5-80. Notice to health department of animal affected or suspected of being affected by rabies.

A pet owner or any other person shall notify the county health department if:

(1) a pet or other animal is affected by rabies;

(2) a pet or other animal is suspected of having rabies; or

(3) a pet has been attacked or bitten by a domesticated or wild animal known or suspected of being affected by rabies.

This notice must include the location where the pet or other animal was last seen or where it may possibly be found, or both.

HISTORY: 1962 Code Section 6-127; 1952 Code Section 6-127; 1950 (46) 2406; 1969 (56) 803; 2002 Act No. 343, Section 1, eff July 3, 2002.



SECTION 47-5-90. Reports of animal bites to health department.

Every physician after his first professional attendance upon a person bitten by a pet or other animal, by the end of the next working day, shall report the bite to the county health department and the name, age, sex, weight, address, and telephone number of the person bitten. If no physician attends to the bite, it is the responsibility of the bitten adult or the parent or guardian of a bitten minor child to report the bite by the end of the next working day to the county health department.

HISTORY: 1962 Code Section 6-128; 1952 Code Section 6-128; 1950 (46) 2406; 1969 (56) 803; 2002 Act No. 343, Section 1, eff July 3, 2002.



SECTION 47-5-100. Quarantine, examination and destruction of biting or attacking dog, cat, or ferret.

The county health department shall serve notice upon the owner of a dog, cat, or ferret which has attacked or bitten a person to quarantine the animal at the expense of the owner upon his premises or at an animal shelter or other place designated in the notice for at least ten days after the animal has attacked or bitten a person. The licensed veterinarian, the rabies control officer, or his assistants must be permitted by the owner of the pet or other animal which has attacked or bitten a person to examine the animal at any time, and daily if desired, within the ten-day period of quarantine to determine if the animal shows symptoms of rabies. No person may obstruct or interfere with the rabies control officer or his assistants in making the examination. The removal of the head of an animal suspected of having rabies must be performed by a licensed veterinarian, but the county health department may provide for the removal of the head if there is no veterinarian practicing within the county where the suspected animal is located or if no veterinarian located within the county will remove the head. The department shall serve notice upon the owner of an animal other than a dog, cat, or ferret when the department has knowledge that the animal has attacked or bitten a person. The notice must instruct the owner to have the animal immediately euthanized and have the brain submitted for rabies examination or to have the animal quarantined under conditions specified by the department. The owner shall comply immediately with the instructions in the notice.

HISTORY: 1962 Code Section 6-129; 1952 Code Section 6-129; 1950 (46) 2406; 1969 (56) 803; 1971 (57) 301; 1988 Act No. 547, eff May 17, 1988; 1990 Act No. 553, Section 1, eff June 6, 1990; 2002 Act No. 343, Section 1, eff July 3, 2002.



SECTION 47-5-110. Pets bitten or otherwise exposed to animal suspected of having rabies

The county health department shall serve a written notice to the owner of a pet that has been bitten by or otherwise exposed to any animal affected or suspected of being affected by rabies. The notice must require the owner to have a currently inoculated pet revaccinated immediately and to quarantine the pet for a period of not less than forty-five days. An uninoculated pet must be quarantined for a period of not less than one hundred eighty days. The uninoculated pet must be inoculated after one hundred fifty days of the quarantine period and released from quarantine thirty days after that if no sign of rabies is observed.

HISTORY: 1962 Code Section 6-130; 1952 Code Section 6-130; 1950 (46) 2406; 1969 (56) 803; 2002 Act No. 343, Section 1, eff July 3, 2002.



SECTION 47-5-120. Danger of rabies spread; quarantine and inoculation of pets; reduction of stray and feral animal population.

When there is a danger of rabies spread in a community, and it is necessary in the interest of the public's health and safety, the commissioner of the department or his designee may issue an order to include the general quarantine or immediate inoculation, or both, of pets against rabies within the affected community whether or not these pets have been previously inoculated. The order may require that efforts to reduce the stray and feral animal population be undertaken.

HISTORY: 1962 Code Section 6-131; 1952 Code Section 6-131; 1950 (46) 2406; 1969 (56) 803; 2002 Act No. 343, Section 1, eff July 3, 2002.



SECTION 47-5-150. Department to provide or insure availability of human vaccine; reimbursement.

The department must ensure the availability of antirabic (human) vaccine and globulin products for persons bitten by or otherwise exposed to a pet or other animal found or suspected to be affected by rabies. The provision of such products shall be in accordance with departmental guidelines. The department is authorized to seek reimbursement for the cost of such products from sources to include, but not limited to, personal/medical insurance and/or Medicaid/Medicare coverage of the person receiving the products.

HISTORY: 1962 Code Section 6-135; 1952 Code Section 6-135; 1950 (46) 2406; 1969 (56) 803; 1992 Act No. 517, Section 2, eff September 2, 1992; 2002 Act No. 285, Section 1, eff May 28, 2002; 2002 Act No. 343, Section 1, eff July 3, 2002.



SECTION 47-5-180. Enforcement.

The department shall enforce this chapter. The sheriff and his deputies, the police officers in each incorporated municipality, and animal control officials in each county and municipality shall assist and cooperate with the county health department in enforcing this chapter.

HISTORY: 1962 Code Section 6-138; 1952 Code Section 6-138; 1950 (46) 2406; 1969 (56) 803; 1992 Act No. 517, Section 3, eff September 2, 1992; 2002 Act No. 343, Section 1, eff July 3, 2002.



SECTION 47-5-190. Liability for accident or subsequent disease from inoculation.

The county health departments, the county rabies control officers, their assistants, the department, the public health veterinarian or anyone enforcing the provisions of this chapter are not responsible for any accident or subsequent disease that may occur in connection with the inoculation of any animal as provided in this chapter.

HISTORY: 1962 Code Section 6-139; 1952 Code Section 6-139; 1950 (46) 2406; 1969 (56) 803; 2002 Act No. 343, Section 1, eff July 3, 2002.



SECTION 47-5-200. Violation; penalty.

A person refusing to comply with the provisions of this chapter or violating any of the provisions of this chapter is guilty of a misdemeanor and, upon conviction, must be punished up to the maximum penalties that may be imposed in magistrate's court.

HISTORY: 1962 Code Section 6-140; 1952 Code Section 6-140; 1950 (46) 2406; 1969 (56) 803; 2002 Act No. 343, Section 1, eff July 3, 2002.



SECTION 47-5-210. Power of political subdivisions to prohibit pets running at large and impose additional control measures.

Nothing in this chapter may be construed to limit the power of any political subdivision within the State to prohibit pets from running at large, whether or not they have been inoculated as provided in this chapter; this chapter may not be construed to limit the power of any political subdivision to regulate and control further and to enforce other and additional measures for the restriction and control of rabies.

HISTORY: 1962 Code Section 6-141; 1952 Code Section 6-141; 1950 (46) 2406; 1969 (56) 803; 2002 Act No. 343, Section 1, eff July 3, 2002.






CHAPTER 6 - PSEUDORABIES CONTROL AND ERADICATION ACT

SECTION 47-6-10. Citation of Chapter.

This chapter may be referred to as the "Pseudorabies Control and Eradication Act" and must be administered by the State Livestock-Poultry Health Commission in accordance with this chapter and Chapter 4 of this title.

HISTORY: 1988 Act No. 563, eff May 29, 1988; 1994 Act No. 362, Section 3, eff May 3, 1994.



SECTION 47-6-20. Definitions.

Unless otherwise stated, for the purposes of this chapter:

(1) "person" includes an individual, firm, corporation, partnership, association, or other legal entity;

(2) "swine" includes all animals of the Sus scrofa species;

(3) "herd" means all swine on one premises except that, at the discretion of the state veterinarian, other animals may be included in this group;

(4) "state veterinarian" is the veterinarian of Clemson University as defined in Section 47-13-20;

(5) "assistant" means a licensed veterinarian appointed by the state veterinarian;

(6) "pseudorabies" refers to the disease of swine caused by the pseudorabies virus. The disease may be acute, subacute, chronic, or latent;

(7) "official test" means any test for the detection of pseudorabies approved by the state veterinarian and licensed or approved by the United States Department of Agriculture;

(8) "approved herd plan" means an individually-negotiated plan developed by and agreed to between the state veterinarian and the swine herd owner for elimination of pseudorabies infection from a swine herd. The plan may include, but not be limited to, procedures for testing, segregation, cleanup, repopulation, depopulation, retesting, and the necessary timetables for implementing the plan, or the plan may follow the procedures recommended by the Livestock Conservation Institute or other nationally recognized livestock association for the elimination of pseudorabies.

HISTORY: 1988 Act No. 563, eff May 29, 1988.



SECTION 47-6-30. Authority of state veterinarian and Livestock-Poultry Health Service of Clemson University.

The state veterinarian and the Livestock-Poultry Health Service of Clemson University are vested with the authority to develop and institute programs to provide for the control and eradication of pseudorabies in this State and to adopt regulations necessary to carry out the programs and the provisions of this chapter. The state veterinarian may also appoint assistants to assist him with his duties.

HISTORY: 1988 Act No. 563, eff May 29, 1988.



SECTION 47-6-40. Notification; investigation; public notice; elimination of disease from herd.

(A) Whenever a veterinarian or other person in this State performing disease diagnostic services has knowledge or reason to suspect a swine or herd of swine has pseudorabies, he shall notify, within forty-eight hours, the state veterinarian of this fact.

(B) Upon receipt of a report of pseudorabies, the state veterinarian shall conduct an immediate investigation to determine the origin and avenue of transmission of the infection. Assistants to the state veterinarian may enter the place or premise for the investigation and inspection as may be necessary for these determinations provided they follow any reasonable request of the owner in regard to protective clothing, sanitized boots, etc.

(C) Whenever the state veterinarian has reason to believe that the pseudorabies may spread within a county or the geographical area, the state veterinarian may serve public notice by publication in a newspaper of general circulation in the county or geographical areas requiring the owners of swine to confine their animals for any period necessary to prevent the spread of pseudorabies.

(D) Herds that are infected with pseudorabies must be quarantined by the state veterinarian. Quarantined herds must not be removed from the premise where the infection was detected except with the written authorization of the state veterinarian or an assistant.

(E) An approved herd plan for the elimination of the disease from the infected herd must be developed within ninety days.

HISTORY: 1988 Act No. 563, eff May 29, 1988.



SECTION 47-6-50. Imported swine.

(A) All swine imported into this State must be accompanied by a certificate of veterinary inspection. All swine must be identified to the herd of origin with an ear tag or other acceptable method of permanent identification approved by the commission. Purebred swine, if not ear-tagged, must be identified by registry name and number and a description sufficient to identify the animal.

(B) The following is the procedure for importing swine for other than feeding purposes. The swine:

(1) have been tested and found negative for pseudorabies within thirty days before movement; or

(2) originated from a Qualified Pseudorabies Negative Herd as defined in Title 9, Part 85 of the Code of Federal Regulations; or

(3) originated from a Stage V state as defined by USDA-APHIS 91-55-022, Pseudorabies Eradication Program Standards.

(C) The following is the procedure for importing swine for feeding purposes. The swine:

(1) have been tested and found negative for pseudorabies within thirty days before movement; or

(2) originated from a Qualified Pseudorabies Negative Herd as defined in Title 9, Part 85 of the Code of Federal Regulations; or

(3) originated from a Stage V or Stage IV state as defined in USDA-APHIS 91-55-022, Pseudorabies Eradication Program Standards. Swine entering the State from Stage V or Stage IV states must remain under quarantine on the farm of destination as designated on the certificate of veterinary inspection until they are moved directly to slaughter or moved with the permission of the State Veterinarian or an assistant; or

(4) originated from a monitored feeder pig herd. For purposes of this section, in order to qualify as a monitored feeder pig herd, testing must have been performed in accordance with the following standards:

(a) In herds of ten or less breeding swine, the swine must test negative within twelve months before movement.

(b) In herds of eleven to thirty-five breeding swine, ten randomly-selected breeding animals including gilts, sows, and boars must test negative within twelve months before movement.

(c) In herds of more than thirty-five breeding swine, either thirty or thirty percent of the total herd, whichever is less, randomly-selected breeding gilts, sows, and boars must test negative within twelve months before movement.

(d) Swine entering the State through the monitored feeder pig herd procedure remain under quarantine on the farm of destination as designated by the certificate of veterinary inspection until they are moved directly to slaughter or moved with written permission of the State Veterinarian or an assistant.

HISTORY: 1988 Act No. 563, eff May 29, 1988; 1994 Act No. 362, Section 3, eff May 3, 1994; 1997 Act No. 27, Sections 1, 2, eff May 21, 1997.



SECTION 47-6-60. Violation of chapter as misdemeanor; penalties.

A person violating this chapter or a regulation promulgated by authority of the state veterinarian is guilty of a misdemeanor and, upon conviction, must be punished in accordance with Section 47-4-130. Each day's violation is considered a separate offense. The court may enjoin a person from continued violations of this chapter.

HISTORY: 1988 Act No. 563, eff May 29, 1988; 1994 Act No. 362, Section 31, eff May 3, 1994.






CHAPTER 7 - ESTRAYS; LIVESTOCK TRESPASSING OR RUNNING AT LARGE

SECTION 47-7-10. "Estray" defined.

Any domestic or domesticated animal found wandering at large or abandoned in the public ways or on the lands of any person other than its owner shall be an "estray."

HISTORY: 1962 Code Section 6-201; 1960 (51) 1741.



SECTION 47-7-20. Public sale of estrays.

Any person finding an estray may take possession thereof and shall, if the owner is not found and no claim to such estray is made within three days, deliver or report the finding and taking up of such estray to the nearest magistrate, who shall sell such estray at public sale after ten days' notice posted in three public places in the county, one of which shall be the courthouse door.

HISTORY: 1962 Code Section 6-202; 1952 Code Sections 6-201, 6-203, 6-204; 1942 Code Sections 6270, 6272-6274; 1932 Code Sections 6270, 6272-6274; Civ. C. '22 Sections 5130, 5132-5134; Civ. C. '12 Sections 3386, 3388-3390; Civ. C. '02 Sections 2275, 2277-2279; G. S. 1610, 1612-1614; R. S. 1802, 1804-1806; 1803 (5) 465; 1839 (11) 30; 1935 (39) 226; 1960 (51) 1741.



SECTION 47-7-30. Application of proceeds of sale.

The proceeds of sale of an estray shall be applied first to costs of sale and next to costs of care and feeding of the estray, including a reasonable compensation as determined by the magistrate for the finder's labor for care and feeding. Any balance remaining shall be paid into the county treasury as general county funds.

HISTORY: 1962 Code Section 6-203; 1952 Code Sections 6-206, 6-208; 1942 Code Sections 6275, 6277; 1932 Code Sections 6275, 6277; Civ. C. '22 Sections 5135, 5137; Civ. C. '12 Sections 3391, 3393; Civ. C. '02 Sections 2280, 2282; G. S. 1615, 1617; R. S. 1807, 1809; 1789 (5) 137, 138; 1803 (5) 465, 466; 1960 (51) 1741.



SECTION 47-7-40. Penalties for violations or for appropriating estrays.

Any person violating the provisions of this article, or attempting to conceal or appropriate an estray to his own use, shall be guilty of a misdemeanor and upon conviction shall be fined not more than one hundred dollars or imprisoned not more than thirty days for each offense.

HISTORY: 1962 Code Section 6-204; 1952 Code Section 6-209; 1942 Code Sections 6279, 6280; 1932 Code Sections 6279, 6280; Civ. C. '22 Sections 5139, 5140; Civ. C. '12 Sections 3395, 3396; Civ. C. '02 Sections 2284, 2285; G. S. 1619, 1620; R. S. 1811, 1812; 1803 (5) 466; 1960 (51) 1741.



SECTION 47-7-110. Permitting domestic animals to run at large unlawful.

It shall be unlawful for the owner or manager of any domestic animal of any description wilfully or negligently to permit any such animal to run at large beyond the limits of his own land or the lands leased, occupied or controlled by him. Any owner, manager or person violating the provisions of this section shall be subject to a fine for each offense of not more than twenty-five dollars or to imprisonment for not more than twenty-five days.

HISTORY: 1962 Code Section 6-311; 1952 Code Section 6-311; 1942 Code Sections 6281, 6282; 1932 Code Sections 1221, 6281, 6282, 6283; Civ. C. '22 Sections 3276, 3277; Civ. C. '12 Section 2280; Civ. C. '02 Section 1497; G. S. 1184; R. S. 1288; 1898 (20) 800; 1905 (24) 959; 1906 (25) 116; 1908 (25) 1048; 1913 (28) 29; 1917 (30) 330; 1918 (30) 848; 1919 (31) 152; 1920 (31) 719, 877, 1051; 1921 (32) 200; 1925 (34) 24; 1927 (35) 749; 1943 (43) 306.



SECTION 47-7-120. Stock coming into State shall not be permitted to run at large.

It shall be unlawful for any person to drive, cause to be driven or in any other manner permit to come into this State any horse, mule, hog, cattle, sheep or other livestock and suffer it to run at large in any marsh, forest lands or range in this State. Any person so offending shall be subjected to a penalty of five dollars for each head so permitted to run at large, to be recovered for the benefit of anyone who may sue for it, or the offender shall be proceeded against by attachment in case he cannot be found in this State. But this section shall not apply to any person owning lands in this State who permits such stock to run at large, as aforesaid, upon his own lands, nor to any person driving or causing to be driven any such stock to or from market or for breeding purposes.

HISTORY: 1962 Code Section 6-315; 1952 Code Section 6-315; 1942 Code Section 5806-45; 1932 Code Section 1341; Cr. C. '22 Section 230; Cr. C. '12 Section 524; 1903 (24) 124.



SECTION 47-7-130. Liability of owners of trespassing stock.

Whenever any domestic animals shall be found upon the lands of any other person than the owner or manager of such animals, the owner of such trespassing stock shall be liable for all damages sustained and for the expenses of seizure and maintenance. Such damages and expenses shall be recovered, when necessary, by action in any court of competent jurisdiction. And the trespassing stock shall be held liable for such damages and expenses, in preference to all other liens, claims or encumbrances upon it.

HISTORY: 1962 Code Section 6-316; 1952 Code Section 6-316; 1942 Code Section 6284; 1932 Code Section 6284; Civ. C. '22 Section 3278; Civ. C. '12 Section 2281; Civ. C. '02 Section 1498; G. S. 1185; R. S. 1289; 1881 (17) 592.



SECTION 47-7-140. Right to seize trespassing stock.

Any freeholder or tenant of land, his agent or representative, may seize and hold possession of any domestic animal which may be trespassing upon his premises and as compensation for such seizure may demand of the owner of every such horse, mule, ass, jennet, bull, ox, cow, calf, swine, sheep, goat, or other animal not herein named, just damages for injuries sustained. Such claim shall, when possible, be laid before the owner of the trespassing stock within forty-eight hours after seizure of the stock.

HISTORY: 1962 Code Section 6-317; 1952 Code Section 6-317; 1942 Code Section 6285; 1932 Code Section 6285; Civ. C. '22 Section 3279; Civ. C. '12 Section 2282; Civ. C. '02 Section 1499; G. S. 1186; R. S. 1290; 1881 (17) 592; 1972 (57) 2482.



SECTION 47-7-150. Liability of owner for maintenance; bond; recovery of possession.

In case the claim shall not be amicably or legally adjusted and the trespassing animals recovered by the owner within twelve hours after the receipt of such notification, the owner shall further become liable in a sum sufficient to cover the maintenance and care of his stock up to the time of its removal. But the owner shall be entitled to recover immediate possession of his stock on due execution of such bond to cover expenses and claimed damages as any magistrate shall decide to be good and sufficient.

HISTORY: 1962 Code Section 6-318; 1952 Code Section 6-318; 1942 Code Section 6286; 1932 Code Section 6286; Civ. C. '22 Section 3280; Civ. C. '12 Section 2283; Civ. C. '02 Section 1500; G. S. 1187; R. S. 1291; 1881 (17) 592.



SECTION 47-7-160. Rescuing animal from custody of person impounding it unlawful.

Whenever any animal shall be taken up under the provisions of this article, it shall be unlawful for any person to rescue it or deliver it from the custody of the person impounding it; and whoever shall violate this provision shall be guilty of a misdemeanor and be punished by a fine of not less than five nor more than thirty dollars or by imprisonment in the county jail not less than five nor more than thirty days.

HISTORY: 1962 Code Section 6-321; 1952 Code Section 6-321; 1942 Code Sections 1222, 1223; 1932 Code Sections 1222, 1223; Cr. C. '22 Sections 110, 111; Cr. C. '12 Sections 229, 230; Cr. C. '02 Sections 176, 177; G. S. 1190, 1191; R. S. 171, 172; 1881 (17) 593; 1903 (24) 111; 1921 (32) 200.



SECTION 47-7-170. Satisfaction as defense in criminal prosecutions.

In any criminal prosecution for violation of the provisions of Section 47-7-160, the defendant may plead, as a matter of defense, the full satisfaction of all reasonable demands of the party or parties aggrieved by such violation; and upon such plea being legally established and upon payment of all costs accrued up to the time of such plea he shall be discharged from further penalty.

HISTORY: 1962 Code Section 6-322; 1952 Code Section 6-322; 1942 Code Section 1225; 1932 Code Section 1225; Cr. C. '22 Section 113; Cr. C. '12 Section 233; Cr. C. '02 Section 179; G. S. 1193; R. S. 173; 1881 (17) 594.






CHAPTER 9 - LIVESTOCK GENERALLY

SECTION 47-9-10. Marking, branding or disfiguring large animals of another.

Whoever shall be lawfully convicted of wilfully and knowingly marking, branding or disfiguring any horse, mare, gelding, filly, ass, mule, bull, cow, steer, ox or calf of any other person shall, for each and every such animal which he shall be convicted of marking, branding or disfiguring as aforesaid, be subject to a penalty of one hundred dollars or to imprisonment for a term not exceeding six months or both, in the discretion of the court. In case such offender shall afterwards repeat the same or commit a like offense, on conviction thereof he shall be liable to a fine of two hundred dollars or to imprisonment for a term not exceeding one year or both, in the discretion of the court, for each animal by him so marked, branded or disfigured.

HISTORY: 1962 Code Section 6-301; 1952 Code Section 6-301; 1942 Code Section 1186; 1932 Code Section 1186; Cr. C. '22 Section 77; Cr. C. '12 Section 226; Cr. C. '02 Section 173; G. S. 2503; R. S. 168; 1789 (5) 139; 1892 (21) 115.



SECTION 47-9-20. Marking, branding or disfiguring small animals of another.

Whoever shall be lawfully convicted of wilfully and knowingly marking, branding or disfiguring any sheep, goat or hog of any other person shall, for each and every sheep, goat or hog which he shall be convicted of marking, branding or disfiguring as aforesaid, be subject to a penalty of twenty-five dollars or to imprisonment for a term not exceeding twenty days. In case such offender shall afterwards repeat the same or commit a like offense, on conviction thereof he shall be liable to a fine of fifty dollars or to imprisonment for a term not exceeding thirty days for each and every sheep, goat or hog by him so marked, branded or disfigured.

HISTORY: 1962 Code Section 6-302; 1952 Code Section 6-302; 1942 Code Section 1187; 1932 Code Section 1187; Cr. C. '22 Section 78; Cr. C. '12 Section 227; Cr. C. '02 Section 174; G. S. 2504; R. S. 169; 1789 (5) 140; 1892 (21) 115.



SECTION 47-9-30. Use of horse, mare or mule without permission.

Whoever knowingly and wilfully shall take and use any horse, mare or mule without the consent of the owner thereof, but without intent to steal, shall be guilty of a misdemeanor and, upon conviction, shall be punished by a fine of not more than five hundred dollars or by imprisonment for a period of not more than one year or both fine and imprisonment, in the discretion of the court.

HISTORY: 1962 Code Section 6-303; 1952 Code Section 6-303; 1942 Code Section 1209; 1932 Code Section 1209; Cr. C. '22 Section 97; Cr. C. '12 Section 228; Cr. C. '02 Section 175; R. S. 170; 1883 (18) 434; 1917 (30) 43-47.



SECTION 47-9-40. Alterations of teeth of horses or mules.

Any person who files down or drills, bores holes or otherwise makes alterations in the teeth of any horse or mule for the purpose of deception as to the age of such animal shall be guilty of a misdemeanor and, upon conviction thereof, shall be punished by imprisonment for not exceeding thirty days or by a fine not to exceed one hundred dollars.

HISTORY: 1962 Code Section 6-304; 1952 Code Section 6-304; 1942 Code Section 5806-44; 1932 Code Section 1337; Cr. C. '22 Section 227; Cr. C. '12 Section 521; 1904 (24) 498.



SECTION 47-9-50. Permit required for hauling cattle or swine at night by truck.

It shall be unlawful for any person to load or haul by truck any cattle or swine between the hours of sunset and sunrise, unless such person shall have first applied to the sheriff or magistrate of the district in which it is desired to load such cattle or swine to be hauled or shipped and obtained a written permit to do so. Such permit shall show the name of the permittee, the name of the person from whom the cattle or swine have been purchased or otherwise acquired and a description of such cattle or swine, including marks and brands. All such persons loading or hauling cattle or swine under such permits shall keep the permits on their person during such time and upon signal to stop given by any county or State officer shall stop and upon request shall exhibit such permit. Provided, that a permit shall not be necessary when a bill of sale is issued within twenty-four hours after a purchase at an organized auction sale. Provided, further, that livestock moving intrastate or interstate that has a freight bill or bill of sale shall not be required to obtain a permit. Loading or transporting any cattle or swine in violation of the provisions of this section shall be a misdemeanor punishable by a fine of not more than one hundred dollars or by a sentence on the public works of the county not exceeding thirty days.

HISTORY: 1962 Code Section 6-304.1; 1974 (58) 1977.



SECTION 47-9-60. Appeal of livestock and poultry facility permits.

Notwithstanding any other provision of law, only property owners and residents within a two-mile radius of a permitted livestock or poultry facility, with the exception of a swine facility, may appeal a permit issued by the Department of Health and Environmental Control pertaining to the facility.

HISTORY: 2009 Act No. 75, Section 3, eff June 16, 2009.



SECTION 47-9-65. Polo horse performance enhancing mineral or drug compounds; certification by compounding pharmacist; penalty.

The compounding pharmacist who fills an order for performance enhancing mineral or drug compounds which are not FDA approved for polo horses prior to a polo match must certify the compound with his signature accompanied by a complete listing of the components contained in the compound. A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined not more than five hundred dollars or imprisoned not more than thirty days.

HISTORY: 2009 Act No. 75, Section 4, eff June 16, 2009.



SECTION 47-9-210. Definitions.

The following words and phrases, as used in this article, shall have the following meanings, unless the context otherwise requires:

(1) "Livestock" includes neat cattle, horses, mules, asses, hogs, sheep and goats; and

(2) "Owner" and "stock owner" mean any person who owns livestock.

HISTORY: 1962 Code Section 6-361; 1952 (47) 2175.



SECTION 47-9-220. Branding is lawful.

It is lawful to brand livestock with the owner's brand in accordance with the provisions of this article.

HISTORY: 1962 Code Section 6-362; 1952 (47) 2175.



SECTION 47-9-230. Earmarking.

In addition to, or as an alternative to, a brand, any person may have an earmark for marking livestock. All provisions of this article relating to brands shall apply to earmarks.

HISTORY: 1962 Code Section 6-363; 1952 (47) 2175.



SECTION 47-9-240. One brand per person.

No person shall have or use more than one brand.

HISTORY: 1962 Code Section 6-364; 1952 (47) 2175.



SECTION 47-9-250. Separate brands of wife or minor.

A wife who owns livestock separate from her husband or a minor who owns livestock separate from his father or guardian may have a brand. The father or guardian of any minor who has a brand shall be responsible for the proper use thereof.

HISTORY: 1962 Code Section 6-365; 1952 (47) 2175.



SECTION 47-9-260. Application and fee for adoption of brand.

Any person desiring to adopt any brand for branding livestock, which brand is not then the recorded brand of another, shall forward to the Secretary of State a facsimile of the desired brand together with a written application to adopt the brand. The application shall state where the brand will appear on the livestock. A fee of three dollars shall be enclosed with the application.

HISTORY: 1962 Code Section 6-366; 1952 (47) 2175.



SECTION 47-9-270. Issuance of certificate.

Upon receipt of the application and the fee, the Secretary of State shall register the brand and issue to the applicant a certificate showing that his brand has been registered, unless the brand is already registered as the brand of another or unless the brand would probably be mistaken for a brand already registered, in either of which cases the Secretary of State shall return the facsimile and the fee to the applicant. The certificate shall show on its face the brand which has been registered and the place where the brand will appear on the livestock.

HISTORY: 1962 Code Section 6-367; 1952 (47) 2175.



SECTION 47-9-280. Recording certificate.

Upon receipt of the certificate provided for in Section 47-9-270 from the Secretary of State, the owner shall record the certificate with the clerk of court in every county where he has livestock. For each recording the clerk of court shall receive a fee of one dollar. He shall record the brands in a book for the purpose and the book shall be open to inspection by the public.

HISTORY: 1962 Code Section 6-368; 1952 (47) 2175.



SECTION 47-9-290. Certificate as evidence of ownership of livestock; foreign certificates.

In any criminal or civil action in which title to livestock is involved or proper to be proved, the certificate provided for in Section 47-9-270 shall, when recorded as provided for in Section 47-9-280, be prima facie evidence of ownership of any livestock bearing the brand shown on the face of the certificate. When livestock is brought into this State from another state or territory in transit beyond the boundaries of this State, a copy of a brand granted or held in the other state or territory, when certified to by the proper officer in that state, shall be received in evidence under the same circumstances, and shall have the same effect, as a certificate issued under the provisions of this article.

HISTORY: 1962 Code Section 6-369; 1952 (47) 2175.



SECTION 47-9-300. Registered brands for livestock.

A registered brand for livestock is the property of the person adopting and registering the brand, his heirs and assigns, until and unless the brand is cancelled or revoked as provided in this article.

HISTORY: 1962 Code Section 6-370; 1952 (47) 2175; 2002 Act No. 315, Section 1, eff June 5, 2002.



SECTION 47-9-330. Transfers of brands.

Any brand registered under the terms of this article may be conveyed to another by an instrument in writing, in duplicate, duly executed, but the conveyance shall not be complete until the instrument has been registered with the Secretary of State. Upon registration of the instrument and payment of a fee of three dollars, the Secretary of State shall issue to the purchaser, in his name, a new certificate for the remainder of the term of registration. The certificate shall be recorded, and the fee shall be paid, as provided for in Section 47-9-280.

HISTORY: 1962 Code Section 6-373; 1952 (47) 2175.



SECTION 47-9-340. Cancellation of registration.

The Secretary of State shall cancel the registration of any brand:

(1) at the written request of the owner; or

(2) upon the order of any court of competent jurisdiction.

HISTORY: 1962 Code Section 6-374; 1952 (47) 2175; 2002 Act No. 315, Section 2, eff June 5, 2002.



SECTION 47-9-350. Revocation of registration.

The registration of any brand granted under this article may be revoked by the order of any court in this State upon a showing of improper use of the brand.

HISTORY: 1962 Code Section 6-375; 1952 (47) 2175.



SECTION 47-9-360. Age at which livestock should be branded.

If livestock are branded by the owner, they shall be branded as follows: Neat cattle, horses, mules and asses shall be branded before they are twelve months old; hogs, sheep and goats shall be branded before they are six months old. The ages specified herein shall not apply to livestock which have passed those ages at the time they are acquired by the owner or at the time the owner is granted a brand under this article; but all such livestock, if branded by the owner, shall be branded within one month after the time they are acquired by the owner or the time the owner is granted a brand under this article.

HISTORY: 1962 Code Section 6-376; 1952 (47) 2175.



SECTION 47-9-370. Witnesses required when branding purchased or acquired livestock.

If any owner who purchases or acquires livestock from another brands the livestock with his own brand, he shall do so in the presence of at least two disinterested parties. The disinterested parties shall certify in writing that they witnessed the branding of the livestock. The certificate shall also state (a) where the branding occurred, (b) with what brand, if any, the livestock were previously branded and (c) with what brand the livestock were branded or rebranded. The certificate shall be retained by the owner. It shall be unlawful to brand any livestock purchased or acquired from another other than in the manner required by this section.

HISTORY: 1962 Code Section 6-377; 1952 (47) 2175.



SECTION 47-9-380. Unlawful branding.

It is unlawful for any person to brand, or to cause to be branded, any livestock:

(1) With any brand unless it has been registered with and certified by the Secretary of State as his brand and has been recorded with the clerk of court in each county where he has livestock;

(2) With any brand which is registered, certified and recorded as the brand of another; or

(3) With any brand which has been abandoned or the registration of which has been canceled, unless the brand has thereafter been granted to him.

HISTORY: 1962 Code Section 6-378; 1952 (47) 2175.



SECTION 47-9-390. Brand records.

The Secretary of State shall keep an accurate record of all brands registered under the terms of this article and the names and addresses of the owners of the brands, which records shall be open to inspection by the public.

HISTORY: 1962 Code Section 6-379; 1952 (47) 2175.



SECTION 47-9-400. Rules and regulations.

The Secretary of State may promulgate rules and regulations which, in his judgment, may be necessary or proper to supplement or clarify the provisions of this article. The violation of any rule or regulation made and promulgated hereunder shall constitute a violation of this article.

HISTORY: 1962 Code Section 6-380; 1952 (47) 2175.



SECTION 47-9-410. Violations.

Any person convicted of a violation of this article shall be punished by a fine of not less than fifty dollars nor more than five hundred dollars or by imprisonment for not less than thirty days nor more than one year, or by both such fine and imprisonment.

HISTORY: 1962 Code Section 6-381; 1952 (47) 2175.



SECTION 47-9-710. Definitions.

As used in this chapter:

(1) "Engages in an equine activity" means riding, training, providing, or assisting in providing medical treatment of, driving, or being a passenger upon an equine, mounted or unmounted, or a person assisting a participant or show management. It does not include being a spectator at an equine activity, except in cases where the spectator places himself in an unauthorized area and in immediate proximity to the equine activity.

(2) "Equine" means a horse, pony, mule, donkey, or hinny.

(3) "Equine activity" means:

(a) an equine show, fair, competition, performance, parade, or trail riding that involves a breed of equine and an equine discipline, including, but not limited to, dressage, hunter and jumper horse shows, grand prix jumping, three-day events, combined training, rodeos, driving, pulling, cutting, polo, steeplechasing, English and Western performance riding, trail riding and Western games, and hunting.

(b) equine training or teaching activities, or both;

(c) boarding equines;

(d) riding, inspecting, or evaluating an equine belonging to another, whether the owner has received monetary consideration or another thing of value for the use of the equine or is permitting a prospective purchaser of the equine to ride, inspect, or evaluate the equine;

(e) a ride, trip, hunt, or other equine activity, however informal or impromptu, that is sponsored by an equine activity sponsor;

(f) placing or replacing a horseshoe on an equine;

(g) examining or administering medical treatment to an equine by a veterinarian.

(4) "Equine activity sponsor" means an individual, a group, a club, a partnership, or a corporation, whether the sponsor is operating for profit or nonprofit, which sponsors, organizes, or provides the facilities for an equine activity, including, but not limited to, a pony club, 4-H club, hunt club, riding club, school and college-sponsored class, program, and activity, therapeutic riding program, and an operator, instructor, and promoter of an equine facility, including, but not limited to, a stable, clubhouse, ponyride string, fair, and an arena at which the activity is held or a landowner who has given permission for the use of his land in an equine activity either by easement or other means.

(5) "Equine professional" means a person engaged for compensation in:

(a) instructing a participant or renting to a participant an equine for the purpose of riding, driving, or being a passenger upon the equine;

(b) renting equipment or tack to a participant; or

(c) examining or administering medical treatment to an equine as a veterinarian.

(6) "Inherent risk of equine activity" means those dangers or conditions which are an integral part of equine activities, including, but not limited to:

(a) the propensity of an equine to behave in ways that may result in injury, harm, or death to a person on or around the equine;

(b) the unpredictability of an equine's reaction to sound, sudden movement, an unfamiliar object, a person, or another animal;

(c) certain hazards such as surface and subsurface conditions;

(d) collisions with other equines or objects; and

(e) the potential of a participant to act in a negligent manner that may contribute to injury to the participant or others, as failing to maintain control over the animal or not acting within the participant's ability.

(7) "Participant" means a person, amateur or professional, who engages in an equine activity, whether or not a fee is paid to participate in the equine activity.

HISTORY: 1993 Act No. 182, Section 1, eff July 1, 1993, and applies only to causes of action arising on or after this act's effective date; 2012 Act No. 142, Sections 1, 2, eff April 2, 2012.



SECTION 47-9-720. Equine liability immunity; exceptions to grant of immunity.

(A) Except as provided in subsection (B), an equine activity sponsor or an equine professional is not liable for an injury to or the death of a participant resulting from an inherent risk of equine activity, and no participant or participant's representative may make a claim against, maintain an action against, or recover from an equine activity sponsor, or an equine professional, for injury, loss, damage, or death of the participant resulting from an inherent risk of equine activity.

(B) Nothing in subsection (A) prevents or limits the liability of an equine activity sponsor, or an equine professional, if the equine activity sponsor, or equine professional:

(1)(a) provided the equipment or tack and knew or should have known that the equipment or tack was faulty, and the equipment or tack was faulty to the extent that it caused the injury; or

(b) provided the equine and failed to make reasonable and prudent efforts to determine the ability of the participant to engage safely in the equine activity and to manage safely the particular equine based on the participant's representations of his ability;

(2) owns, leases, rents, or otherwise is in lawful possession and control of the land or facilities upon which the participant sustained injuries because of a dangerous latent condition which was known or should have been known to the equine activity sponsor, equine professional, or person and for which warning signs have not been conspicuously posted;

(3) committed an act or omission that constitutes wilful or wanton disregard for the safety of the participant and that act or omission caused the injury; or

(4) intentionally injured the participant.

(C) Nothing in subsection (A) prevents or limits the liability of an equine activity sponsor or an equine professional under liability provisions as set forth in the products liability laws.

(D) The provisions of this article shall not cover or apply to any liability arising from the ownership, maintenance, or use of any motor vehicle.

HISTORY: 1993 Act No. 182, Section 1, eff July 1, 1993, and applies only to causes of action arising on or after this act's effective date.



SECTION 47-9-730. Warning signs; contract to contain warning notice; immunity revoked for failure to comply.

(A) An equine professional and an equine activity sponsor shall post and maintain signs which contain the warning notice specified in subsection (B). These signs must be placed in a clearly visible location on or near stables, corrals, or arenas where the equine professional or the equine activity sponsor conducts equine activities or once at the primary entrance to any riding trail maintained or operated by the activity sponsor. The warning notice specified in subsection (B) must appear on the sign in black letters with each letter a minimum of one inch in height. A written contract entered into by an equine professional or by an equine activity sponsor to provide professional services, instruction, or rental of equipment, tack, or an equine to a participant, whether or not the contract involves equine activities on or off the location or site of the business of the equine professional or the equine activity sponsor, must contain in clearly readable print the warning notice specified in subsection (B).

(B) A sign and contract described in subsection (A) must contain the following warning notice:

WARNING

Under South Carolina law, an equine activity sponsor or equine professional is not liable for an injury to or the death of a participant in an equine activity resulting from an inherent risk of equine activity, pursuant to Article 7, Chapter 9 of Title 47, Code of Laws of South Carolina, 1976.

(C) Failure to comply with the requirements concerning warning signs and notices provided in this section prevents an equine activity sponsor or equine professional from invoking the privileges of immunity provided by this article.

HISTORY: 1993 Act No. 182, Section 1, eff July 1, 1993, and applies only to causes of action arising on or after this act's effective date; 2012 Act No. 142, Section 3, eff April 2, 2012.






CHAPTER 11 - SALE, GRADING AND INSPECTION OF LIVESTOCK

SECTION 47-11-10. Administration of article.

The State Livestock-Poultry Health Commission shall administer this article in accordance with Chapter 4 of this title.

HISTORY: 1962 Code Section 6-331; 1952 Code Section 6-331; 1950 (46) 2346; 1994 Act No. 362, Section 5, eff May 3, 1994.



SECTION 47-11-20. Permits; fees; operation without a permit is a misdemeanor.

(A) A person operating a public livestock market or an equine sales facility, as defined in Section 47-4-20, shall obtain from the commission a permit authorizing the operation. Issued permits are effective until the next March first, unless sooner revoked or canceled.

(B) The permit fee is five dollars annually or for a part of a year. The permit year is March first to the last day of February. The commission by regulation may increase the fee to not more than one hundred dollars.

(C) The commission may retain the fees.

(D) A person operating a public livestock market or an equine sales facility without a current permit is guilty of a misdemeanor and, upon conviction, must be punished in accordance with Section 47-4-130.

HISTORY: 1962 Code Section 6-332; 1952 Code Section 6-332; 1950 (46) 2346; 1994 Act No. 362, Section 5, eff May 3, 1994.



SECTION 47-11-30. Application for permit; approval of changes in operating, ownership, etc.

(A) Application for a permit must be made on forms furnished by the commission and must show the:

(1) full name and address of all persons having a financial interest in the market. This requirement is not necessary for publicly-owned joint stock corporations;

(2) name, address, and telephone number of the officer, manager, or other person in charge;

(3) name under which the market will operate;

(4) operating days and hours;

(5) location and type facilities for holding and segregating animals.

(B) Changes in operating days or hours require the prior written approval of the commission. The commission must be advised in writing within ten days of all other changes in the required information. However, a change of ownership or management must be reported to the commission in writing within thirty days after occurrence.

HISTORY: 1962 Code Section 6-333; 1952 Code Section 6-333; 1950 (46) 2346; 1994 Act No. 362, Section 5, eff May 3, 1994.



SECTION 47-11-60. Bond.

The operator of a public livestock market or an equine sale facility shall file with his application for a permit a two thousand dollar surety bond acceptable to the commission to secure the performance of all obligations incident to the operation of the livestock market under this title. The commission may waive the requirements of this section. No bond is required of a livestock market association organized under a law which requires the association to be bonded or a market operating under the Federal Packers and Stockyards Act.

HISTORY: 1962 Code Section 6-336; 1952 Code Section 6-336; 1950 (46) 2346; 1994 Act No. 362, Section 5, eff May 3, 1994.



SECTION 47-11-70. Facilities regulations; inspections; penalties.

The commission shall promulgate regulations to provide requirements necessary for facilities for holding livestock, such as proper and adequate pens for holding and segregating, proper protection from the weather, adequate water supply, access to medical treatment, sanitation, disinfection, and cleanliness and other equipment or procedures necessary and appropriate. The commission shall conduct periodic inspections of the various livestock markets in this State and may take remedial action or require remedial action appropriate under the law. The commission may invoke civil or criminal penalties, or both, provided in Section 47-4-130 for violations.

HISTORY: 1962 Code Section 6-337; 1952 Code Section 6-337; 1950 (46) 2346; 1994 Act No. 362, Section 5, eff May 3, 1994.



SECTION 47-11-80. Records; identification required of persons selling at market; livestock haulers exempt from licenses.

(A) The public livestock market or equine sales facility shall keep records required by this chapter and the regulations promulgated pursuant to it including, but not limited to, from whom the animals were received, to whom sold, necessary tests and results, and certificates of veterinary inspection or permits when required. The records must be retained by the market operator for two years and are subject to inspection by the commission or Commissioner of Agriculture upon reasonable notice.

(B) No person may sell at a public livestock market or an equine sales facility without first identifying himself by a driver's license or other photographic identification, a truck or trailer license plate number, or other means of identification acceptable to the market or facility operator. The records of the market or facility operator must reflect this identification.

(C) No person engaged in the hauling of livestock from farm to market is required to have a license from the Public Service Commission.

HISTORY: 1962 Code Section 6-338; 1952 Code Section 6-338; 1950 (46) 2346; 1968 (55) 2701; 1994 Act No. 362, Section 5, eff May 3, 1994.



SECTION 47-11-85. Identification of animals sold in public livestock market or equine sales facility.

Animals sold in a public livestock market or equine sales facility must bear identification including, but not limited to, ear tags, ear notches accompanied by purebred papers, back tags, mane and tail tags, tattoos, brands, or other permanent means authorized by state or federal regulations.

HISTORY: 1994 Act No. 362, Section 5, eff May 3, 1994.



SECTION 47-11-90. Brucellosis testing.

When considered advisable by the commission, all animals except those for immediate slaughter must be tested for brucellosis before the animals are removed from the stockyards or other premises where the animals are being held for sale.

HISTORY: 1962 Code Section 6-339; 1952 Code Section 6-339; 1950 (46) 2346; 1994 Act No. 362, Section 5, eff May 3, 1994; 2000 Act No. 290, Section 2, eff May 19, 2000.



SECTION 47-11-100. Tuberculosis and paratuberculosis tests required for all animals except those for immediate slaughter.

All animals except those for immediate slaughter must be tested for tuberculosis and paratuberculosis when considered advisable by the commission before they are released from the stockyards.

HISTORY: 1962 Code Section 6-340; 1952 Code Section 6-340; 1950 (46) 2346; 1994 Act No. 362, Section 5, eff May 3, 1994.



SECTION 47-11-110. Establishment of slaughter assembly points.

The commission, by regulation, may establish slaughter assembly points.

HISTORY: 1962 Code Section 6-341; 1952 Code Section 6-341; 1950 (46) 2346; 1961 (52) 437; 1994 Act No. 362, Section 5, eff May 3, 1994.



SECTION 47-11-120. Liability of person removing livestock for slaughter.

A person who removes from a public livestock market or equine sales facility equine, cattle, swine, or other livestock for immediate slaughter shall use them for immediate slaughter only in accordance with this article and the regulations issued in accordance with it. The owner of the animals is charged with the responsibility of having the animals slaughtered and is liable for all damages resulting from diverting them to other uses by failing to have them slaughtered.

HISTORY: 1962 Code Section 6-342; 1952 Code Section 6-342; 1950 (46) 2346; 1994 Act No. 362, Section 5, eff May 3, 1994.



SECTION 47-11-130. Infected or exposed animals or poultry.

Animals or poultry known to be infected with or exposed to one or more of the diseases provided in Section 47-4-50 or that reacts to a test indicating the presence of the diseases must be held separate and apart from healthy animals and must not be sold, traded, moved off premises, or otherwise disposed of except for immediate slaughter only in accordance with applicable state and federal regulation or with the prior approval of the commission.

HISTORY: 1962 Code Section 6-343; 1952 Code Section 6-343; 1950 (46) 2346; 1994 Act No. 362, Section 5, eff May 3, 1994.



SECTION 47-11-140. Services of veterinarians provided for auctions; cost of tests and the like.

The commission may provide the service of competent veterinarians to attend auction sales at the various public livestock markets on the day of the sale. The costs, exclusive of the pay of a veterinarian provided by the commission, of all tests, serums, vaccine, treatments, and labor furnished by the livestock auction market necessary for the enforcement of this chapter and the protection of livestock against contagious and infectious diseases must be paid for by the buyer of the livestock, and the costs constitute a lien against the animals.

HISTORY: 1962 Code Section 6-344; 1952 Code Section 6-344; 1950 (46) 2346; 1994 Act No. 362, Section 5, eff May 3, 1994; 1995 Act No. 22, Section 7, eff April 4, 1995.



SECTION 47-11-150. Promulgation and enforcement of regulations.

The commission may promulgate and enforce regulations necessary to carry out this article.

HISTORY: 1962 Code Section 6-345; 1952 Code Section 6-345; 1950 (46) 2346; 1994 Act No. 362, Section 5, eff May 3, 1994.



SECTION 47-11-160. Enforcement.

A municipality, county, or state law enforcement officer or highway patrolman may stop and ascertain whether a conveyance transporting livestock along the highways and streets within the State have proper receipts or certificates in accordance with this article.

HISTORY: 1962 Code Section 6-346; 1952 Code Section 6-346; 1950 (46) 2346; 1994 Act No. 362, Section 5, eff May 3, 1994.



SECTION 47-11-170. Violations.

A person who knowingly violates this article or a regulation promulgated by the commission or wilfully fails to comply with this article is guilty of a misdemeanor and, upon conviction, must be punished in accordance with Section 47-4-130.

HISTORY: 1962 Code Section 6-347; 1952 Code Section 6-347; 1950 (46) 2346; 1994 Act No. 362, Section 5, eff May 3, 1994.



SECTION 47-11-310. Declaration of purpose.

The intent and purpose of this article is to improve, further develop and expand livestock production and marketing in South Carolina by encouraging livestock producers to produce a better grade and quality of livestock in order that such agricultural commodity may sell in competition with livestock produced in other areas. The livestock industry is of great economic importance, not only to the agricultural economy of this State but to the general economy of the State as well, and it is hereby determined that to encourage the production of livestock of higher quality will more fully utilize our potential of land productivity, favorable climatic conditions and other natural resources for the expansion of this important industry. Therefore, it is deemed to be in the best interest and for the advancement of the agricultural economy and the general welfare of this State to provide for the grading and inspection of livestock marketed at public livestock markets in the manner hereinafter provided.

HISTORY: 1962 Code Section 6-350; 1972 (57) 2770.



SECTION 47-11-320. Definitions.

For the purpose of this article, the following words and terms shall have the meaning indicated, unless the context clearly indicates a different meaning:

(a) "Person" means any individual, firm, partnership, corporation or association;

(b) "Public livestock market" means a place where livestock may be assembled for sale by any means generally recognized by the farm community and the trade;

(c) "Livestock" means cattle or swine;

(d) "Grade" means the standard by which the quality of livestock may be determined;

(e) "Department" means the South Carolina Department of Agriculture.

HISTORY: 1962 Code Section 6-350.1; 1972 (57) 2770.



SECTION 47-11-330. Grading of livestock for quality and pooling for sale.

All livestock offered for sale in South Carolina may be graded for quality and pooled for sale with the consent of the seller.

HISTORY: 1962 Code Section 6-350.2; 1972 (57) 2770.



SECTION 47-11-340. Grading service conducted by Department of Agriculture.

The grading service herein provided shall be conducted by the Department of Agriculture at a cost to be established by the Department and the proceeds shall be used for the purpose of paying salaries, travel and related expenses of grading personnel. These proceeds shall be deposited with the State Treasurer to the account of the Department to be expended for the purposes authorized in this chapter. The grading shall be conducted only by personnel who are certified by the Department and who have successfully completed tests and examinations to determine proficiency in grade application which are administered by the Livestock Division, Consumer and Marketing Service, United States Department of Agriculture. Grading personnel are responsible only for placing animals for sale into the proper grade categories as determined by standards promulgated by the Department.

HISTORY: 1962 Code Section 6-350.3; 1972 (57) 2770; 1981 Act No. 137 Section 1.



SECTION 47-11-350. Department authorized to adopt standards and grades.

The Department of Agriculture is authorized to promulgate and adopt the standards or grades which shall be used for the grading of livestock and it shall be authorized to adopt, as official standards for such grading, the standards and grades which have been promulgated by the United States Department of Agriculture as feeder and slaughter livestock grades.

HISTORY: 1962 Code Section 6-350.4; 1972 (57) 2770.



SECTION 47-11-360. Department authorized to adopt identification method or system.

The Department is hereby authorized to adopt an identification method or system by the use of marks, tags, paint or other methods to be affixed to livestock whereby such livestock may be identified with respect to their grade and physical condition in order that the prospective buyers or bidders may determine the grade and condition of the livestock at the time of sale.

HISTORY: 1962 Code Section 6-350.5; 1972 (57) 2770.



SECTION 47-11-370. Department authorized to adopt rules and regulations and designate effective date of grading and inspection requirements; notice and hearing on rules.

The Department is hereby authorized and empowered to promulgate and adopt such rules and regulations as are reasonably necessary to carry out the provisions and requirements of this article. The Department shall also be authorized to designate the effective date on which the grading and inspection requirements of this article shall become effective which shall not be later than January 1, 1973. Before any rules and regulations, including grading requirements shall be approved and adopted, every public livestock market in this State shall be given at least fifteen days notice that such rules and regulations will be considered by the Department for approval in order that livestock market operators may appear and be heard concerning the adoption of such rules and regulations. Following adoption and approval of any and all rules and regulations, the Department, within thirty days, shall give notice to the livestock market operators of such rules and regulations approved and adopted and such rules and regulations shall not become effective until thirty days after notice has been given to the livestock market operators.

HISTORY: 1962 Code Section 6-350.6; 1972 (57) 2770.



SECTION 47-11-380. Participation in grading and inspection program shall be voluntary.

Participation in this program of grading and inspection of livestock shall be completely voluntary on the part of all persons so affected by the provisions of this article. Any person, in his discretion, may elect not to have his livestock graded and inspected as provided herein and nothing herein shall give the Department authority to compel any person to have his livestock so graded and inspected. A person may elect to include any or all classes of cattle and swine, or either of them, under the provisions of this article.

HISTORY: 1962 Code Section 6-350.7; 1972 (57) 2770.



SECTION 47-11-390. Violations; penalties and injunctions.

Any person, or his agent, servant or employee, after voluntarily entering this program, who operates a public livestock market and violates or refuses to comply with any of the provisions herein or who violates any rules or regulations duly approved and adopted by the Department or any person who shall refuse, resist, prevent or interfere with the Department or its authorized agents or employees in the performance of their duties, shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than fifty dollars nor more than five hundred dollars or imprisoned for not more than six months. Each day any person operates a public livestock market in violation of this article shall constitute a separate offense.

Any circuit court of this State in equity or any other court of competent jurisdiction shall have jurisdiction to grant a temporary or permanent injunction, or both, restraining or enjoining any person who voluntarily enters this program from violating any of the provisions of this article. Such injunctions shall be issued without bond. The Attorney General shall bring in a court of competent jurisdiction all actions arising out of a violation of this article.

HISTORY: 1962 Code Section 6-350.8; 1972 (57) 2770.



SECTION 47-11-510. Commissioner authorized to regulate sales and license public livestock sales establishments.

The Commissioner of Agriculture, hereinafter referred to as "Commissioner," shall regulate, as provided herein, the sale of livestock at auction and shall license for a fee of one dollar per year all public livestock sales establishments.

HISTORY: 1962 Code Section 6-351; 1972 (57) 2381.



SECTION 47-11-520. Procedure for payment of livestock purchased at auction.

Payment for livestock purchased at auction shall be made on the same date of purchase of the livestock, and the proceeds therefrom shall be deposited by the public livestock sales establishment in a custodial account not later than the next banking day following the date of sale. Payment for livestock purchased at auction shall be made by cash, check or draft. There shall be no loans made from the custodial account of any public livestock sales establishment to any purchaser of livestock at such sales establishment.

HISTORY: 1962 Code Section 6-352; 1972 (57) 2381.



SECTION 47-11-530. Notification of dishonored check or draft.

It shall be the duty and responsibility of each public livestock sales establishment to report to the Commissioner within twenty-four hours after having knowledge that a check or draft issued in payment for livestock has been dishonored, and it shall be the duty and responsibility of the Commissioner to notify all licensed sales establishments of the fact of such dishonor of any such check issued in payment for livestock.

HISTORY: 1962 Code Section 6-353; 1972 (57) 2381.



SECTION 47-11-540. Rules and regulations.

The Commissioner is authorized to issue and promulgate rules and regulations pertaining to the purchase and payment of livestock sold at auction in this State and to the licensing of public livestock sales establishments. The Commissioner in addition is authorized to provide penalties, including, but not limited to, the revocation of any license issued by the Commissioner, for the violation of such rules and regulations. The Commissioner shall also be authorized to prescribe that such information or records be kept by public sales establishments as may be necessary for the enforcement of this article, and such sales establishments shall make such records available for inspection by the Commissioner or his agents during any business hours.

HISTORY: 1962 Code Section 6-354; 1972 (57) 2381.



SECTION 47-11-550. Article applies only to public sales establishments.

The provisions of this article shall only apply to public sales establishments. For the purpose of this article, "public sales establishments" shall mean any livestock sales establishment which conducts more than two livestock auction sales in any one calendar year.

HISTORY: 1962 Code Section 6-355; 1972 (57) 2381.






CHAPTER 13 - DISEASES AND INFECTIONS

SECTION 47-13-10. Provisions on diseases and infections to be administered by State Livestock-Poultry Health Commission.

This chapter must be administered, unless otherwise indicated, by the State Livestock-Poultry Health Commission in accordance with this chapter and Chapter 4 of this title.

HISTORY: 1962 Code Section 6-401; 1952 Code Section 6-401; 1942 Code Sections 5750, 5806-34; 1932 Code Sections 1339, 5750; Cr. C. '22 Section 229; Cr. C. '12 Section 523; 1909 (26) 209; 1923 (33) 143; 1928 (35) 1192; 1994 Act No. 362, Section 6, eff May 3, 1994.



SECTION 47-13-20. Powers and duties of commission.

The commission and its agents, employees, livestock law enforcement officers, and livestock inspectors may visit all sections of this State where contagious, infectious, or communicable disease among animals including poultry and domesticated fowl is believed to exist and shall determine according to law whether affected animals are worthy of remedial treatment or, considering the animal industry, must be destroyed. The commission shall conduct scheduled and unscheduled inspections of premises operating under permit issued by him and conduct solely or in conjunction with other appropriate agencies necessary investigations involving matters assigned by law to its jurisdiction.

HISTORY: 1962 Code Section 6-403; 1952 Code Section 6-403; 1942 Code Sections 5748, 5750; 1932 Code Sections 5748, 5750; Civ. C. '22 Section 2844; Civ. C. '12 Section 1904; Civ. C. '02 Section 1317; 1901 (23) 737; 1928 (35) 1192; 1994 Act No. 362, Section 7, eff May 3, 1994.



SECTION 47-13-30. Penalties for violations of chapter.

A person who violates this chapter or the regulations promulgated pursuant to it is guilty of a misdemeanor and, upon conviction, must be punished in accordance with Section 47-4-130.

HISTORY: 1962 Code Section 6-403.1; 1952 Code Section 6-403.1; 1942 Code Section 5749; 1932 Code Section 5749; Civ. C. '22 Section 2845; Civ. C. '12 Section 1905; Civ. C. '02 Section 1318; 1901 (23) 737; 1994 Act No. 362, Section 8, eff May 3, 1994; 1995 Act No. 22, Section 8, eff April 4, 1995.



SECTION 47-13-60. Sale of diseased livestock or fowl unlawful.

It shall be unlawful to sell or offer for sale in this State any horse, mule, cattle, hog or any other livestock or any poultry or domesticated fowl of any kind that is known to be affected with any contagious disease, the tendency of which is to cause the death of any such livestock; and any person violating the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined in a sum not exceeding one hundred dollars or be imprisoned in the county jail not exceeding thirty days.

HISTORY: 1962 Code Section 6-406; 1952 Code Section 6-406; 1942 Code Sections 5750, 5806-31; 1932 Code Sections 1344, 5750; Cr. C. '22 Section 233; Cr. C. '12 Section 527; Cr. C. '02 Section 369; 1901 (23) 738; 1928 (35) 1192.



SECTION 47-13-70. Selling flesh of diseased or injured animals.

Any person who shall knowingly sell or expose for sale the flesh of any animal which (a) was diseased or seriously injured at the time of slaughtering, (b) died a natural death or (c) may be found dead from a cause unknown to such person shall be guilty of a misdemeanor and, on conviction, shall be fined not less than five dollars nor more than one hundred dollars or imprisoned not less than ten nor more than thirty days; provided, that this section shall not apply to the sale of the flesh of any animal which is accidentally killed when the same is immediately prepared for market and the seller informs the buyer of the time, place and nature of the death of such animal.

HISTORY: 1962 Code Section 6-407; 1952 Code Section 6-407; 1942 Code Section 5806-32; 1932 Code Section 1453; Cr. C. '22 Section 399; Cr. C. '12 Section 407; Cr. C. '02 Section 305; R. S. 265; 1883 (19) 385; 1905 (24) 866.



SECTION 47-13-80. Commissioner of Agriculture charged with enforcement of Section 47-13-70.

The Commissioner of Agriculture and his assistants designated for the purpose shall be charged with the enforcement of Section 47-13-70.

HISTORY: 1962 Code Section 6-408; 1952 Code Section 6-408; 1942 Code Section 5128-27; 1932 Code Section 1452; Cr. C. '22 Section 398; Cr. C. '12 Section 406; 1904 (24) 531; 1907 (25) 528; 1913 (28) 35; 1917 (30) 51; 1924 (33) 971.



SECTION 47-13-110. Sale of biological products containing living disease-producing agent.

It is unlawful for a person to possess, sell, or distribute biological products containing a viable, living agent capable of producing disease in livestock and poultry, except with the prior written consent of the commission.

HISTORY: 1962 Code Section 6-408.2; 1956 (49) 1772; 1994 Act No. 362, Section 9, eff May 3, 1994.



SECTION 47-13-130. Appropriation of funds in event of outbreak of diseases in animals and poultry.

Whenever the commission certifies to the Governor that an outbreak of disease in animals or poultry has occurred within the State and that state or federal law has established an eradication program for the disease concerned, there must be appropriated out of the general fund of the State amounts necessary to cover indemnity payments provided for in Section 47-13-360. The amounts appropriated must be made available to the State Livestock-Poultry Health Commission and used for the payment of destroyed animals and poultry and for other expenses necessary and incident to the eradication of the diseases.

HISTORY: 1962 Code Section 6-410; 1952 Code Section 6-410; 1942 Code Section 5806-40; 1932 Code Section 5757; Civ. C. '22 Section 2852; 1919 (31) 241; 1953 (48) 243; 1972 (57) 3013; 1994 Act No. 362, Section 10, eff May 3, 1994.



SECTION 47-13-150. Quarantine against importing slaughtered meat or poultry from disease-affected areas.

The commission shall impose a quarantine against the importation of slaughtered meat or poultry from an area of the country affected by a contagious, an infectious, or a communicable disease when the raw meat or poultry poses a serious threat to the animal or poultry industry or the general public.

HISTORY: 1962 Code Section 6-412; 1954 (48) 1710; 1960 (51) 2085; 1994 Act No. 362, Section 11, eff May 3, 1994.



SECTION 47-13-160. Fitness of registered companion dog or cat for sale; definitions; certifications; remedies.

(A) No pet dealer, pet shop, or pet breeder shall sell a registered companion dog or cat without providing to the purchaser a statement certifying that the dog or cat has received an infectious disease inoculation suitable for the specific animal's age and species within the previous fourteen days for an animal under six months of age or within the previous ninety days for an animal six months of age or older. Proof of vaccination must be provided to the purchaser at the time of sale. The purchaser also must be provided with a copy of the "ELECTION OF OPTIONS" as contained in subsection (D).

(B) If at any time within fourteen days following the sale and delivery of a registered companion dog or cat to a purchaser, a licensed veterinarian certifies the animal to be unfit for purchase due to a noncongenital cause or condition or within six months certifies an animal to be unfit for purchase due to a congenital or hereditary cause or condition, a purchaser has the right to elect one of the following options:

(1) the right to return the animal and receive a refund of the purchase price, including sales tax, and reimbursement of the veterinary fees incurred before the purchaser's receipt of the veterinary certification. The seller's liability for veterinary fees under this option must not exceed fifty percent of the purchase price, including sales tax, of the animal;

(2) the right to retain the animal and to receive reimbursement for veterinary fees incurred before the purchaser's receipt of the veterinary certification and the future cost of veterinary fees to be incurred in curing or attempting to cure the animal. The seller's liability under this option must not exceed fifty percent of the purchase price, including sales tax, of the animal;

(3) the right to return the animal and to receive in exchange an animal of the purchaser's choice, of equivalent value, and reimbursement of veterinary fees incurred before the purchaser's receipt of the veterinary certification. The seller's liability for veterinary fees under this option must not exceed fifty percent of the purchase price, including sales tax, of the animal;

(4) the right to receive a full refund of the purchase price, including sales tax, for the animal or, in exchange, an animal of the purchaser's choice of equivalent value, and reimbursement of veterinary fees incurred before the death of the animal if the death occurs within fourteen days of the date the purchaser takes possession, except where death occurs by accident or injury sustained during that period. The seller's liability for veterinary fees under this option must not exceed fifty percent of the purchase price, including sales tax, of the animal.

(C) The seller shall accept the veterinary certification of unfitness delivered by the purchaser within five days following the purchaser's receipt of it. The certification must contain:

(1) the name of the owner;

(2) the date or dates of examination;

(3) the breed, color, sex, and age of the animal;

(4) a statement of the veterinarian's findings;

(5) a statement that the veterinarian certifies the animal to be unfit for purchase;

(6) an itemized statement of veterinary fees incurred as of the date of the certification;

(7) where the animal is curable, the estimated fee to cure the animal;

(8) where the animal has died, a statement setting forth the probable cause of death; and

(9) the name and address of the certifying veterinarian and the date of the certification.

(D) When a purchaser presents a veterinary certification of unfitness to the seller, the seller must confirm the purchaser's election in writing. The election must be in the following form and a copy must be given to the purchaser upon signing:

"UNFITNESS OF ANIMAL - ELECTION OF OPTIONS

I understand that, upon delivery of my veterinarian's certification of unfitness, I have the right to elect one of the following options. I am aware of those options and I understand each of them. I have chosen the following option:

___ 1. Return of the animal and receipt of a refund of the purchase price, including sales tax, for the animal and reimbursement of the veterinary fees incurred before the date I received the veterinarian's certification of unfitness. The reimbursement for veterinarian's fees must not exceed fifty percent of the purchase price, including sales tax, of the animal.

___ 2. Detention of the animal and reimbursement for the veterinary fees incurred before the date I received the veterinarian's certification of unfitness and the future cost to be incurred in curing or attempting to cure the animal. The total reimbursement for veterinarian's fees must not exceed fifty percent of the purchase price, including sales tax, of the animal.

___ 3. Return of the animal and receipt of an animal of my choice of equivalent value in exchange and reimbursement of veterinary fees incurred before the date I received my veterinarian's certification of unfitness. The reimbursement for veterinarian's fees must not exceed fifty percent of the purchase price, including sales tax, of the animal.

___ 4. DEATH OF ANIMAL ONLY. Receipt of a full refund of the purchase price, including sales tax, for the animal or, in exchange, an animal of my choice of equivalent value and reimbursement of the veterinary fees incurred before the death of the animal. The reimbursement for veterinarian's fees must not exceed fifty percent of the purchase price, including sales tax, of the animal."

(E) Where the animal has died, the veterinarian shall hold the carcass or forward it to the Clemson University Diagnostic Laboratory.

(F) If the seller refuses to refund the purchase price and fees pursuant to subsection (B), the purchaser may initiate a civil action to recover damages. The court, upon a finding that the seller violated the provisions of this section, shall award the purchaser two times the amount of the purchase price and fees, attorney's fees as determined by the court, and costs.

(G) As used in this section:

(1) "Pet dealer" is a person engaged in the ordinary course of business and sale to the public for profit of a companion animal described as being registered or being capable of being registered with an animal pedigree organization.

(2) "Pet shop" means an establishment where companion animals are bought, sold, exchanged, or offered for sale or exchange to the public.

(3) "Pet breeder" means a person engaged in the business of breeding companion animals for profit. The term does not include a person who, not in the ordinary course of business, owns an animal which occasionally is bred or produces a litter from which animals are sold.

HISTORY: 1993 Act No. 1, Section 1, eff January 7, 1993.



SECTION 47-13-310. Notice to disinfect; violation is a misdemeanor.

The commission may give written notice to a person owning, possessing, or controlling livestock which may be found infested or infected with, or exposed to a carrier of an infectious, a contagious, or a communicable disease, or a barn, shed, yard, or field which is capable of conveying the infection or contagion to disinfect the livestock or premises or have them disinfected within five days from the service of the notice. A person who refuses or neglects for five days from the service of the notice to disinfect the animals, livestock, or premises in the manner and method prescribed, to commence the treatment prescribed, or to complete the treatment prescribed is guilty of a misdemeanor and, upon conviction, must be punished in accordance with Section 47-4-130.

HISTORY: 1962 Code Section 6-421; 1952 Code Section 6-421; 1942 Code Section 5806-42; 1932 Code Section 5752; Civ. C. '22 Section 2847; 1912 (27) 670; 1918 (30) 826; 1994 Act No. 362, Section 12, eff May 3, 1994.



SECTION 47-13-320. Orders to disinfect animals exposed to cattle fever tick.

Any person, owning, possessing or controlling any cattle, horse, mule or ass which may be found infested or infected with or exposed to the cattle fever tick (margaropus annulatus) when served with a disinfection notice by the State Veterinarian, his assistant or any livestock inspector appointed by the Veterinarian, shall disinfect or have such cattle, horse, mule or ass disinfected, under the supervision of the State Veterinarian, his assistant or a livestock inspector appointed by the Veterinarian, in or with a disinfectant approved by the Veterinarian, in the manner and at the time and place specified in the disinfection notice within five days from the service of the notice and every fourteen days thereafter, if the notice so provides, until notified by the State Veterinarian, his assistant or livestock inspector appointed by the Veterinarian, that it is no longer required or necessary to disinfect such cattle, horse, mule or ass.

HISTORY: 1962 Code Section 6-422; 1952 Code Section 6-422; 1942 Code Section 5806-35; 1932 Code Section 1340; 1923 (33) 143.



SECTION 47-13-340. Venue of prosecutions under Section 47-13-310.

A person owning, possessing, or controlling animals, livestock, or poultry which may be found infested or infected with or exposed to a carrier of an infectious, a contagious, or a communicable disease in a county within this State other than the county in which the person resides may be tried for a violation of Section 47-13-310 in the county where the animal, livestock, or poultry is kept or the county in which the person owning, possessing, or controlling the animal, livestock, or poultry resides.

HISTORY: 1962 Code Section 6-424; 1952 Code Section 6-424; 1942 Code Section 5806-35; 1932 Code Section 1340; 1923 (33) 143; 1994 Act No. 362, Section 13, eff May 3, 1994.



SECTION 47-13-360. Indemnity payments for killing of certain animals.

To obtain indemnity payments pursuant to this section, cattle infected with tuberculosis, paratuberculosis or brucellosis, or glandered horses, mules or asses shall not be killed until they have been inspected by the State Veterinarian, or his designee, or another veterinarian licensed by the State Board of Veterinary Examiners and determined by him to be so infected.

When any such animal is killed because of any of the above-mentioned diseases, the actual cash value of the diseased animal immediately prior to killing shall be fixed within twenty-four hours thereafter by appraisers chosen in the manner described in Section 47-13-380. Indemnity payments, less salvage value, which in no case shall exceed the appraised value of the animal, shall be made by the State to the owner from State or other available sources but in no case shall the State's share of indemnity payments exceed one hundred fifty dollars for a horse, mule or ass nor in the case of cattle shall such share exceed two hundred dollars for any single animal. No animal shall be indemnified for under this section which was imported into the State within six months of the time it is killed.

The provisions of this section and the indemnity herein provided may be extended to include individual animals or entire herds exposed to but not yet infected with disease when in the judgment of the officials responsible for disease control and indemnity payments the killing of such exposed animals would contribute substantially to the eradication of the disease to which such animals have been exposed.

HISTORY: 1962 Code Section 6-426; 1952 Code Section 6-426; 1942 Code Section 5806-33; 1932 Code Section 1338; Cr. C. '22 Sections 146, 228; Cr. C. '12 Sections 294, 522; Cr. C. '02 Section 370; R. S. 516; 1890 (20) 709; 1909 (26) 209; 1919 (31) 92; 1948 (45) 1888; 1972 (57) 3013.



SECTION 47-13-370. Blank forms used to certify test results.

The State Veterinarian shall, upon request, furnish to the persons needing them, suitable blank forms to be used in certifying the result of any test made under the provisions of Section 47-13-360.

HISTORY: 1962 Code Section 6-427; 1952 Code Section 6-427; 1948 (45) 1888.



SECTION 47-13-380. Appointment of appraisers of animals to be killed.

Whenever the State Veterinarian or an assistant of his shall, pursuant to Section 47-13-360, decide upon the killing of an animal he shall notify the owner of such decision in writing. If satisfactory to the owner three appraisers shall then be chosen in the following manner: One shall be appointed by the State Veterinarian or an assistant of his; one shall be appointed by the owner, and the third shall be the State Veterinarian or an assistant of his. The persons so appointed must be practical stock men and their services shall be rendered free of charge.

HISTORY: 1962 Code Section 6-428; 1952 Code Section 6-428; 1942 Code Section 5806-33; 1932 Code Section 1338; Cr. C. '22 Sections 146, 228; Cr. C. '12 Sections 294, 522; Cr. C. '02 Section 370; R. S. 516; 1890 (20) 709; 1909 (26) 209; 1919 (31) 92; 1948 (45) 1888.



SECTION 47-13-390. Procedure in event prescribed appraisal method is unsatisfactory to owner.

If the method of appraisal prescribed by Section 47-13-380 is unsatisfactory to the owner, within twenty-four hours after receipt of notice from the State Veterinarian, the owner may file with the State Livestock-Poultry Health Commission a protest stating under oath, to the best of his knowledge and belief, the animal is not infected with tuberculosis or glanders. If the animal is killed an autopsy must be held by three experts who must be graduate veterinarians of a recognized college. One must be appointed and paid by the owner, one must be appointed by the State Veterinarian and paid by the State, and one must be the State Veterinarian or his assistant. These three experts shall appraise the animal before it is killed at its actual cash value, and if the autopsy shows the animal is free entirely from the disease, the cash value of the animal immediately before the killing must be paid to the owner by the State, less the value of the carcass.

HISTORY: 1962 Code Section 6-429; 1952 Code Section 6-429; 1942 Code Section 5806-33; 1932 Code Section 1338; Cr. C. '22 Sections 146, 228; Cr. C. '12 Sections 294, 522; Cr. C. '02 Section 370; R. S. 516; 1890 (20) 709; 1909 (26) 209; 1919 (31) 92; 1948 (45) 1888; 1994 Act No. 362, Section 14, eff May 3, 1994.



SECTION 47-13-400. Form and payment of appraisements.

Appraisements made under Sections 47-13-360 and 47-13-390 shall be in writing and shall be signed by the appraisers and certified by the local board of health and the State Veterinarian, respectively; these appraisements shall be paid from annual appropriations to Clemson University.

HISTORY: 1962 Code Section 6-430; 1952 Code Section 6-430; 1942 Code Section 5806-33; 1932 Code Section 1338; Cr. C. '22 Sections 146, 228; Cr. C. '12 Sections 294, 522; Cr. C. '02 Section 370; R. S. 516; 1890 (20) 709; 1909 (26) 209; 1919 (31) 92; 1948 (45) 1888; 1982 Act No. 330, Section 2.



SECTION 47-13-410. Procedure when animal killed because exposed to contagion or infection.

If any animal be killed by the order of the State Veterinarian or an assistant of his for the sole reason that it has been exposed to contagion or infection, the provisions of Sections 47-13-390 and 47-13-400 as to autopsy, appraisal and payment shall apply except that no protest need be filed.

HISTORY: 1962 Code Section 6-431; 1952 Code Section 6-431; 1942 Code Section 5806-33; 1932 Code Section 1338; Cr. C. '22 Sections 146, 228; Cr. C. '12 Sections 294, 522; Cr. C. '02 Section 370; R. S. 516; 1890 (20) 709; 1909 (26) 209; 1919 (31) 92; 1948 (45) 1888.



SECTION 47-13-420. Expenses of appraisal.

The expert appointed by the commission to assist in appraising animals, in cases of protest, shall receive from the State fifty dollars a day and traveling expenses while on actual duty. An itemized bill of expenses of this veterinarian, certified by the local board of health, must be transmitted to the commission. Upon certification by the commission the bill must be paid from its annual appropriations.

HISTORY: 1962 Code Section 6-432; 1952 Code Section 6-432; 1942 Code Section 5806-33; 1932 Code Section 1338; Cr. C. '22 Sections 146, 228; Cr. C. '12 Sections 294, 522; Cr. C. '02 Section 370; R. S. 516; 1890 (20) 709; 1909 (26) 209; 1919 (31) 92; 1948 (45) 1888; 1982 Act No. 330, Section 3; 1994 Act No. 362, Section 15, eff May 3, 1994.



SECTION 47-13-430. Indemnity for animals condemned for foot and mouth disease, vesicular exanthema or rinderpest.

Should an outbreak of any of the diseases which are commonly known as "foot and mouth disease," "vesicular exanthema," or "rinderpest" occur, the value to be placed on animals condemned and destroyed on account of being affected with, or having been exposed to, any of such diseases shall be fixed in accordance with the provisions of Section 47-13-360 and funded in accordance with Section 47-13-130; provided, however, that the limitation on indemnity for animals imported into the State within six months shall not apply to the diseases mentioned above in this section.

HISTORY: 1962 Code Section 6-433; 1952 Code Section 6-433; 1942 Code Sections 5806-37, 5806-38; 1932 Code Sections 5754, 5755; Civ. C. '22 Sections 2849, 2850; 1919 (31) 241; 1953 (48) 243; 1972 (57) 3013.



SECTION 47-13-510. "Brucellosis" defined; declaring animal infected.

"Brucellosis" (Bang's disease) shall mean the disease wherein an animal is infected with the Brucella organisms, irrespective of the occurrence or absence of an abortion. An animal shall be declared infected with brucellosis if it reacts to a serological test made in an approved laboratory or if the Brucella organisms have been found in the body or its secretions or discharges.

HISTORY: 1962 Code Section 6-441; 1952 Code Section 6-441; 1949 (46) 454.



SECTION 47-13-520. "Approved accredited veterinarian" defined.

The words "approved accredited veterinarian" shall be construed to mean a graduate veterinarian approved by the State Veterinarian and the Director of the Animal Disease Eradication Division, United States Department of Agriculture, for the testing of cattle intended for interstate shipment.

HISTORY: 1962 Code Section 6-442; 1952 Code Section 6-442; 1949 (46) 454; 1961 (52) 438.



SECTION 47-13-530. Conduct of control.

The control and eradication of brucellosis in the herds of the State shall be conducted as far as the funds of the State Livestock-Poultry Health Commission will permit and in accordance with the rules and regulations promulgated by the State Livestock-Poultry Health Commission.

HISTORY: 1962 Code Section 6-443; 1952 Code Section 6-443; 1949 (46) 454; 1960 (51) 2085; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-13-540. Exposed or suspected animals subject to quarantine.

Animals infected with or exposed to the disease of brucellosis, or suspected of being carriers of that disease, shall be subject to quarantine and the rules and regulations of the State Livestock-Poultry Health Commission.

HISTORY: 1962 Code Section 6-444; 1952 Code Section 6-444; 1949 (46) 454; 1960 (51) 2085; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-13-550. Vaccination.

The State Veterinarian may set up a program for the vaccination of calves between the ages of four and twelve months, and older cattle, with Brucella vaccine in accordance with the recommendations of the Animal Disease Eradication Division, United States Department of Agriculture. Such vaccination shall be done under the rules and regulations promulgated by the State Livestock-Poultry Health Commission.

HISTORY: 1962 Code Section 6-445; 1952 Code Section 6-445; 1949 (46) 454; 1961 (52) 438; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-13-560. Tattooing or branding of vaccinated animals.

Such vaccinated animals shall be permanently identified by tattooing or other methods approved by the State Veterinarian and no indemnity shall be paid on any such vaccinated animal. All such vaccinated animals that show a positive reaction to an official brucellosis test eighteen months or more after vaccination shall be considered as infected with brucellosis and shall be branded with the letter "B" in accordance with the law covering such branding.

HISTORY: 1962 Code Section 6-446; 1952 Code Section 6-446; 1949 (46) 454.



SECTION 47-13-570. Sale of vaccine.

It shall be unlawful to sell, offer for sale, distribute or use Brucella vaccine or any other product containing living Brucella organisms, except as provided for in this article.

HISTORY: 1962 Code Section 6-447; 1952 Code Section 6-447; 1949 (46) 454.



SECTION 47-13-580. Sale of cattle generally.

No female cattle or breeding bulls more than six months of age shall be sold or moved except for slaughter, unless such cattle either (a) have been tested for brucellosis and found negative within thirty days prior to the date of sale, (b) are dairy cattle and breeding cattle under thirty months of age and were vaccinated against brucellosis with an approved vaccine when they were not less than four months nor more than twelve months of age and were identified as provided under rules and regulations promulgated by the State Livestock-Poultry Health Commission and reported at the time of vaccination to State and Federal cooperating agencies or (c) are in brucellosis-free accredited herds or areas at the time of sale.

HISTORY: 1962 Code Section 6-448; 1952 Code Section 6-448; 1949 (46) 454; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-13-590. Sale of infected animals.

No animal infected with brucellosis shall be sold, traded or otherwise disposed of except for immediate slaughter or as designated by the State Veterinarian and the person disposing of such infected animals shall see that they are promptly slaughtered and that a written report thereof is made to the State Veterinarian.

But the State Veterinarian may permit the sale of valuable purebred, registered animals that have reacted to an official brucellosis test or are suspected of such reaction, provided such animals go direct to infected herds that have been vaccinated with Brucella vaccine, as provided for in this article, and are held under quarantine in accordance with the law and regulations covering such quarantine.

HISTORY: 1962 Code Section 6-449; 1952 Code Section 6-449; 1949 (46) 454.



SECTION 47-13-600. Liability for sale of infected animal except for slaughter.

Any person who knowingly sells or otherwise disposes of an animal infected with brucellosis to another, except for immediate slaughter, shall be liable in a civil action to any person injured and for all damages resulting therefrom and shall be equally responsible for violation of this article and the regulations promulgated by the State Livestock-Poultry Health Commission.

HISTORY: 1962 Code Section 6-450; 1952 Code Section 6-450; 1949 (46) 454; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-13-610. Veterinarian shall require testing of suspected animals.

When the State Veterinarian receives information or has reason to believe that brucellosis exists in any animal he shall promptly notify the owner and require that a test be applied to such animal and that if the animal be found to be diseased it shall be properly disposed of and the premises disinfected under the supervision of the State Veterinarian or his authorized representative.

HISTORY: 1962 Code Section 6-451; 1952 Code Section 6-451; 1949 (46) 454; 1963 (53) 238.



SECTION 47-13-620. Compulsory tests of cattle.

When the director of the State Livestock-Poultry Health Commission shall deem it advisable to test all cattle in any specified county within the State, in accordance with the provisions of this article or upon receipt of a petition containing at least seventy-five per cent or more of the livestock owners holding ninety-five per cent or more of the cattle in the county, the test of all cattle in such county shall become compulsory and the cattle owners or persons in charge, upon notification from the livestock and poultry health department or one of the department's inspectors, shall assemble or have assembled such animals at the times and places designated by an inspector of the livestock and poultry health department or the Animal Disease Eradication Division, United States Department of Agriculture, and give such assistance as may be necessary for the proper testing of the cattle. Inspectors engaged in the area testing of cattle for brucellosis shall have due authority to enter premises. No cattle, except for immediate slaughter, shall be brought into the county in which area work is being or has been conducted, unless accompanied by a proper test chart and health certificate issued by an approved accredited veterinarian, showing that the cattle have passed a proper test for brucellosis.

HISTORY: 1962 Code Section 6-452; 1952 Code Section 6-452; 1949 (46) 454; 1960 (51) 2085; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-13-630. Blood samples shall be drawn by veterinarian.

All blood samples for brucellosis tests shall be drawn by an approved accredited veterinarian or other person specifically authorized in writing by the State Veterinarian.

HISTORY: 1962 Code Section 6-453; 1952 Code Section 6-453; 1949 (46) 454.



SECTION 47-13-640. Report and branding of infected animals.

Any animals found infected with brucellosis shall be reported in writing to the State Veterinarian within five days after the test and the infected animal and all other animals exposed to such animal shall be quarantined on the owner's premises. Animals infected with brucellosis shall be branded with the letter "B" on the left jaw, not less than three nor more than four inches high, and be tagged with a suitable ear tag.

HISTORY: 1962 Code Section 6-454; 1952 Code Section 6-454; 1949 (46) 454.



SECTION 47-13-650. Cooperation with United States; inspectors.

The State Livestock-Poultry Health Commission may cooperate with the United States Department of Agriculture in the control and eradication of brucellosis. The livestock and poultry health department may appoint and commission, without salary from the State, as its inspectors, representatives of the Animal Disease Eradication Division, United States Department of Agriculture, and may accept from the United States Government such assistance, financial and otherwise, for carrying out the purpose of this article, as may be available from time to time.

HISTORY: 1962 Code Section 6-455; 1952 Code Section 6-455; 1949 (46) 454; 1960 (51) 2085; 1961 (52) 441; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-13-660. Reports.

Reports, made in duplicate, of all activities of all personnel engaged in the testing or vaccination of cattle in connection with brucellosis are compulsory and shall be made promptly to the State Livestock-Poultry Health Commission, such reports to be made on forms furnished by the department.

HISTORY: 1962 Code Section 6-456; 1952 Code Section 6-456; 1949 (46) 454; 1960 (51) 2085; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-13-670. Enforcement of rules and regulations.

The State Veterinarian may enforce such rules and regulations promulgated by the State Livestock-Poultry Health Commission as may be necessary to carry out the provisions of this article and for the effective control and eradication of brucellosis.

HISTORY: 1962 Code Section 6-457; 1952 Code Section 6-457; 1949 (46) 454; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-13-680. Violations.

A person violating this article or regulations promulgated under it by the State Livestock-Poultry Health Commission is guilty of a misdemeanor and, upon conviction, must be punished in accordance with Section 47-4-130.

HISTORY: 1962 Code Section 6-458; 1952 Code Section 6-458; 1949 (46) 454; 1994 Act No. 362, Section 16, eff May 3, 1994.



SECTION 47-13-690. Cooperation of State with federal government in paying indemnity for infected cattle.

The State shall cooperate with the federal government in paying indemnity for cattle owned in this State known to be infected with brucellosis as a result of a test made by the Animal and Plant Health Inspection Service, United States Department of Agriculture, or by a graduate veterinarian licensed by the State Board of Veterinary Examiners of the State and the commission cooperating, in accordance with regulations prescribed by the service and the commission, and whose owners agree to cooperate with the federal government and the State in the control and eradication of the disease. Payments on the part of this State must be made in accordance with the amounts and procedures prescribed in Section 47-13-360.

HISTORY: 1962 Code Section 6-459; 1952 Code Section 6-411; 1942 Code Section 5806-43; 1939 (41) 220; 1943 (43) 78; 1948 (45) 1869; 1960 (51) 2085; 1961 (52) 436; 1972 (57) 3013; 1994 Act No. 362, Section 17, eff May 3, 1994.



SECTION 47-13-810. Tuberculosis and paratuberculosis declared contagious and infectious; animals subject to quarantine.

It is hereby declared that the diseases of animals known as tuberculosis and paratuberculosis are of a contagious and infectious character, and animals affected with or exposed to these diseases, or suspected of being carriers of these diseases, shall be subject to quarantine and the rules and regulations promulgated by the State Livestock-Poultry Health Commission.

HISTORY: 1962 Code Section 6-471; 1952 Code Section 6-471; 1949 (46) 412; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-13-820. Tuberculin and paratuberculin tests; observation.

When the State Livestock-Poultry Health Commission shall be conducting tuberculosis or paratuberculosis eradication work in any county, in cooperation with the Animal Disease Eradication Division, United States Department of Agriculture, under the area plan or under its general authority, to eradicate, control and prevent contagious and infectious diseases of animals, all persons owning or having animals in their charge shall upon notice assemble or have assembled such animals at a time and place designated by an inspector or veterinarian of the State Livestock-Poultry Health Commission or of the Animal Disease Eradication Division, United States Department of Agriculture, in order that tuberculin or paratuberculin tests may be applied. Assistance shall be given in confining these animals in order that the test may be administered properly, and the same animals shall be returned for observation at a time and place designated by such inspector or veterinarian. Any herd or animals or all animals in the modified accredited area or other areas shall be tuberculin or paratuberculin tested or retested at such times as deemed advisable by the State Livestock-Poultry Health Commission.

HISTORY: 1962 Code Section 6-472; 1952 Code Section 6-472; 1949 (46) 412; 1960 (51) 2085; 1961 (52) 625; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-13-830. Quarantine of herds in which reactors are found.

All animals in which tuberculosis or paratuberculosis reactors have been found shall be quarantined and no animal in quarantined herds shall be disposed of until all of the remaining animals in such herds shall have passed at least three negative tuberculin or paratuberculin tests applied, not less than sixty days apart, by an approved accredited veterinarian, and the records of such tests shall be filed with the State Veterinarian; provided, however, animals from such herds for immediate slaughter may be moved on special permit issued under the authority of the State Veterinarian.

HISTORY: 1962 Code Section 6-473; 1952 Code Section 6-473; 1949 (46) 412; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-13-840. Branding and slaughtering of reacting animals; disinfecting quarters and equipment.

All animals reacting to the tuberculin or paratuberculin test shall be branded immediately with the letter "T" not less than three inches high on the left jaw by the veterinarian applying the test. All reacting animals shall be identified with suitable ear tags and shall be slaughtered under either State or Federal supervision and may be disposed of according to the Federal Meat Inspection Regulations, or shall be either burned or the body placed at least four feet beneath the surface of the earth, covered with live lime and the hole filled with soil. Barns, stalls, lots and all places and articles that have been used by the reactor animals shall be thoroughly cleaned and disinfected or destroyed according to the direction of the State Veterinarian.

HISTORY: 1962 Code Section 6-474; 1952 Code Section 6-474; 1949 (46) 412; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-13-850. Liability for disposing of affected animal except for immediate slaughter.

Any person or persons who knowingly sells or otherwise disposes of to another, except for immediate slaughter, an animal affected with tuberculosis or paratuberculosis shall be liable in a civil action to any person injured, and for any and all damages resulting therefrom and shall be equally responsible for violation of this article and the regulations promulgated by the State Livestock-Poultry Health Commission.

HISTORY: 1962 Code Section 6-475; 1952 Code Section 6-475; 1949 (46) 412; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-13-860. Official tests.

The intradermal and thermal tuberculosis test for tuberculosis and the intradermal test for paratuberculosis will be recognized as official tests when applied by an approved accredited veterinarian, under the direction of the State Livestock-Poultry Health Commission and when the certificate is filed with the State Veterinarian immediately after the completion of the test.

HISTORY: 1962 Code Section 6-476; 1952 Code Section 6-476; 1949 (46) 412; 1960 (51) 2085; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-13-870. Inspectors; accepting assistance from United States Government.

The State Livestock-Poultry Health Commission is vested with authority to appoint and commission, without salary from the State, as its inspectors, representatives of the Animal Disease Eradication Division, United States Department of Agriculture, and to accept from the United States Government such assistance, financial and otherwise, for carrying out the purpose of this article, as may be available from time to time.

HISTORY: 1962 Code Section 6-477; 1952 Code Section 6-477; 1949 (46) 412; 1960 (51) 2085; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-13-880. Violations.

A person violating this article or regulations of the State Livestock-Poultry Health Commission promulgated under it is guilty of a misdemeanor and, upon conviction, must be punished in accordance with Section 47-4-130.

HISTORY: 1962 Code Section 6-478; 1952 Code Section 6-478; 1949 (46) 412; 1994 Act No. 362, Section 18, eff May 3, 1994.



SECTION 47-13-1210. Definitions.

Except where the context otherwise requires, for the purposes of this article the following terms shall be construed, respectively, to mean:

(a) Person. A natural person, firm or corporation.

(b) Poultry. Live fowl, including chickens, turkeys, waterfowl and game birds which are propagated and maintained under the control of any person for any purpose.

(c) Hatching eggs. Eggs for use in a hatchery to produce young poultry or embryonated eggs.

(d) Hatchery. Incubators, hatchers and auxiliary equipment on one premise operated and controlled by any person for the hatching of poultry.

(e) Flock. All of the poultry on one premise, except that, at the discretion of the State Livestock-Poultry Health Commission, any group of poultry which is segregated from other poultry and has been so segregated for a period of at least twenty-one days may be considered as a separate flock.

(f) Pullorum disease or pullorum. A disease of poultry caused by salmonella pullorum.

(g) Fowl typhoid or hyphoid. A disease of poultry caused by salmonella gallinarum.

HISTORY: 1976 Act No. 643 Section 1; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-13-1220. Authority and functions of commission.

Full authority for the control, suppression, and eradication of pullorum and typhoid in poultry in this State is vested in the commission. The commission shall administer the following:

(1) Poultry hatcheries and hatchery supply flocks within the State must qualify as United States Pullorum-Typhoid Clean or meet equivalent requirements for pullorum-typhoid control under official supervision.

(2) Shipments of poultry and eggs not destined for slaughter other than United States Pullorum-Typhoid Clean, or equivalent, into the State are prohibited.

(3) Whenever a veterinarian or other person performing poultry disease diagnostic services has knowledge or reason to suspect that pullorum or typhoid exists in a poultry flock or hatchery, within forty-eight hours, he shall give notice of the fact to the commission.

(4) Upon receipt of a report of pullorum or typhoid in poultry, the commission shall direct an immediate investigation by an authorized representative to determine the origin and avenue of transmission of the infection. Authorized representatives of the commission may enter a place or premise for inspections or investigations reasonably necessary for these determinations.

(5) Flocks deemed to be infected with pullorum or typhoid must be quarantined by the commission. Quarantined flocks or a portion of them must not be removed from the premise where the infection was detected except with the written permission of the commission.

(6) Poultry shown in public exhibitions in this State must have originated from United States Pullorum-Typhoid Clean, or equivalent, flocks or have had a negative pullorum-typhoid test within ninety days of the movement to the public exhibition.

HISTORY: 1976 Act No. 643 Section 2; 1994 Act No. 362, Section 19, eff May 3, 1994.



SECTION 47-13-1230. Promulgation of regulations by commission; poultry advisory committee.

The State Livestock-Poultry Health Commission shall promulgate reasonable regulations consistent with this article. The commission must be advised by a poultry advisory committee consisting of five members as follows: one from the commercial hatching industry, one from the commercial egg industry, one from the commercial broiler industry, one from the commercial turkey industry, and one representing the exhibition poultry interest. The members must be nominated by the respective industry and appointed for terms of two years by the commission.

HISTORY: 1976 Act No. 643 Section 3; 1994 Act No. 362, Section 20, eff May 3, 1994.



SECTION 47-13-1240. Penalties.

A person violating this article or regulations promulgated by its authority is guilty of a misdemeanor and, upon conviction, must be punished in accordance with Section 47-4-130. Each violation constitutes a separate offense.

HISTORY: 1976 Act No. 643 Section 4; 1994 Act No. 362, Section 21, eff May 3, 1994.



SECTION 47-13-1310. Definitions.

As used in this article:

(1) "Equine infectious anemia" means a widely spread, virus-caused disease of the horse, commonly known as swamp fever, which is infectious in nature and spreads by improper use of hypodermic needles, other instruments, and insects. The disease may be acute, subacute, chronic, or inapparent.

(2) "Horse" means a member of the equine family over six months of age including horses, mules, asses, zebras, or other equidae.

(3) "State veterinarian" means the state veterinarian as defined by Section 47-13-20.

(4) "Accredited veterinarian" means a licensed veterinarian approved by the United States Department of Agriculture and the state veterinarian.

(5) "Reactor" means a horse that reacts positively to an approved serological test performed by an approved laboratory.

(6) "Date of test" means date blood sample is collected from the horse.

(7) "Exposed horse" means a horse which the state veterinarian or his authorized representative has reasonable grounds to believe has been exposed to equine infectious anemia.

(8) "Quarantine" means confinement of an exposed horse to an area not less than two hundred yards from another unaffected horse, with no horses being admitted or leaving the premises.

(9) "Isolation" means confinement of a reactor horse to an area not less than two hundred yards from another unaffected horse until a blood sample submitted from the reactor horse provides a negative Coggins test from a laboratory approved within the State or death.

HISTORY: 1978 Act No. 400 Section 1; 1990 Act No. 375, Section 1, eff March 19, 1990; 1993 Act No. 33, Section 1, eff April 22, 1993.



SECTION 47-13-1315. State veterinarian and Livestock-Poultry Service to develop and institute programs for control of equine infectious anemia.

The state veterinarian and the Livestock-Poultry Health Service of Clemson University are vested with the authority to develop and institute programs to provide for the control of equine infectious anemia in this State and to adopt and provide for enforcement regulations necessary to carry out the program and the provisions of this article. This authority includes, but is not limited to, the power to make regulations requiring the testing of a horse, pony, mule, and ass for equine infectious anemia, in any change of ownership, before sale, exhibition, or assembly at public stables or other public places, and authority to require the owner, operator, or person in charge of shows, sales, public stables, and other public places to require proof of freedom from equine infectious anemia before an animal is permitted to remain on the premises.

HISTORY: 1990 Act No. 375, Section 1, eff March 19, 1990; 1993 Act No. 33, Section 2, eff April 22, 1993.



SECTION 47-13-1330. Official tests.

The official test for equine infectious anemia is:

(1) the agar gel immunodiffusion (AGID) blood test or any other test approved by the United States Department of Agriculture accomplished by a laboratory approved by the United States Department of Agriculture on blood samples collected by accredited veterinarians. Only antigen produced by or standardized by the United States Department of Agriculture may be used in official testing of animals for equine infectious anemia by the AGID method;

(2) other tests as may be devised and approved by the United States Department of Agriculture and the state veterinarian.

HISTORY: 1978 Act No. 400 Section 3; 1990 Act No. 375, Section 1, eff March 19, 1990.



SECTION 47-13-1340. Reporting of tests.

All positive tests for equine infectious anemia must be reported to the state veterinarian including tests conducted in approved laboratories within the State and tests from veterinarians submitting blood samples for testing to laboratories outside this State.

HISTORY: 1978 Act No. 400 Section 4; 1990 Act No. 375, Section 1, eff March 19, 1990.



SECTION 47-13-1350. Unlawful for horse to enter State unless tested; rules and regulations.

It is unlawful to enter the State with a horse unless the horse has been tested for equine infectious anemia and is accompanied by an official Equine Infectious Anemia test chart showing that the horse reacted negatively to an official Equine Infectious Anemia test within twelve months before entry. The state veterinarian, with the advice of the commanding officer of the State Highway Patrol, shall promulgate regulations to provide for the enforcement of this section.

HISTORY: 1978 Act No. 400 Section 5; 1990 Act No. 375, Section 1, eff March 19, 1990; 1993 Act No. 33, Section 3, eff April 22, 1993; 2000 Act No. 290, Section 3, eff May 19, 2000.



SECTION 47-13-1360. Quarantine of exposed horses.

(A) When a reactor horse is identified on a premises, the state veterinarian shall quarantine all horses on that premises. All exposed quarantined horses tested must be properly identified by a mane or tail tag or other type of identification authorized by the state veterinarian. The reactor may be isolated not less than two hundred yards from other unaffected equines with the knowledge of the testing accredited veterinarian and state veterinarian and only may be moved with the permission of the state veterinarian. A sign must be displayed prominently at the location of the quarantined and isolated premises of the exposed and reactor horses indicating that the premises are quarantined for exposed horses or isolated for reactor horses at the expense of the horse owner.

(B) Before a quarantine for equine infectious anemia may be lifted by the state veterinarian, all exposed animals must be tested negative no sooner than forty-five days after the reactor has been removed from the herd.

HISTORY: 1978 Act No. 400 Section 6; 1990 Act No. 375, Section 1, eff March 19, 1990.



SECTION 47-13-1365. Disposition of animal after second confirmatory test.

After a second confirmatory test of the reactor equine, the animal must be either:

(1) euthanized;

(2) identified and sold to slaughter or research, or

(3) permanently isolated not less than two hundred yards from other unaffected horses. If the owner of the reactor equine chooses to have the animal "permanently isolated not less than two hundred yards from other unaffected horses", the reactor must be permanently identified with a visible freeze brand (or other visible brand at the discretion of the administering accredited veterinarian) on the hip or neck of the reactor horse in a manner as specified by regulation promulgated under this chapter.

HISTORY: 1990 Act No. 375, Section 1, eff March 19, 1990.



SECTION 47-13-1370. Proof of tests required for public assembly of horses.

(A) All horses must be accompanied by written proof of an approved negative test for equine infectious anemia when entering any public assembly of horses. These public assemblies include, but are not limited to, shows, fairs, organized trail rides, rodeos and other exhibitions, as well as organized sales. Animals moving directly to a slaughter plant or assembly point for slaughter which has been specifically approved by the state veterinarian are not subject to the negative test requirement. The owner, operator, or person in charge of these shows, fairs, organized trail rides, rodeos and other exhibitions, organized sales, and other public places where horses are assembled shall require that each animal be accompanied by an official certificate showing that it has been negative to an approved test for equine infectious anemia within the last twelve months.

(B) Horses which are permanently maintained at a public stable or other public facility must be tested for equine infectious anemia each twelve months.

(C) The Coggins Test or other test for equine infectious anemia, whether administered within or without this State, is required to be administered only once each twelve months to a horse or an animal regardless of the number of times the animal is shown, sold, exhibited, or housed in a public stable or place in this State during that period. The state veterinarian and the Livestock-Poultry Health Service of Clemson University may require proof of annual test administrations as they consider necessary.

HISTORY: 1978 Act No. 400 Section 7; 1978 Act No. 610; 1990 Act No. 375, Section 1, eff March 19, 1990; 1993 Act No. 33, Section 4, eff April 22, 1993.



SECTION 47-13-1380. Preventive measures for race tracks, horse shows, rodeos, horse owners and veterinarians.

(A) Officials at race tracks, horse shows, and rodeos are requested to:

(1) see that sanitary and other protective measures prescribed by the state veterinarian are carried out;

(2) ensure that tattoo instruments and saliva collecting equipment are adequately sterilized before being used on any horse;

(3) enforce rules preventing the use of hypodermic syringes and needles on horses by other than accredited veterinarians;

(4) require provision for and operation of adequate isolation facilities.

(B) Horse owners and practicing veterinarians are requested to:

(1) report immediately any suspect horse to the state veterinarian;

(2) use disposable hypodermic needles and syringes (one needle - one horse);

(3) institute and carry out proper sanitary and preventive measures, including control of biting insects.

(C) Organizations representing particular breeds of horses should recommend to individual farms and owners that the test for equine infectious anemia be administered to all animals and preventive measures as set forth in this article be instituted.

HISTORY: 1978 Act No. 400 Section 8; 1990 Act No. 375, Section 1, eff March 19, 1990.



SECTION 47-13-1390. False certificates unlawful; penalties.

It is unlawful for any person to have in his possession a false certificate showing a negative Coggins test for any horse. A person convicted of having a false or forged certificate as set forth above must be punished in accordance with the provisions of Section 47-4-130.

HISTORY: 1978 Act No. 400 Section 9; 1990 Act No. 375, Section 1, eff March 19, 1990; 2000 Act No. 290, Section 4, eff May 19, 2000.



SECTION 47-13-1400. Additional penalties for violation of article.

A person violating the provisions of this article is guilty of a misdemeanor and, upon conviction, must be punished in accordance with Section 47-4-130.

HISTORY: 1978 Act No. 400 Section 10; 1990 Act No. 375, Section 1, eff March 19, 1990; 2000 Act No. 290, Section 5, eff May 19, 2000.






CHAPTER 15 - FEEDING OF GARBAGE TO SWINE

SECTION 47-15-10. Definitions.

As used in this chapter:

(a) "Garbage" means any animal wastes resulting from handling, preparation, cooking, or consumption of foods, including animal carcasses, parts of animal carcasses, or contents of offal. Unpasteurized milk and unpasteurized milk products are animal waste.

(b) "Person" means the State, any municipality, political subdivision, institution, public or private corporation, individual, partnership, or any other entity.

(c) "Garbage dump" means a place or area where ordinary household garbage is disposed of from two or more families.

HISTORY: 1962 Code Section 6-521; 1970 (56) 2562; 2000 Act No. 290, Section 6, eff May 19, 2000.



SECTION 47-15-20. Unlawful to feed garbage to swine.

It shall be unlawful for any person to feed garbage to swine.

HISTORY: 1962 Code Section 6-522; 1970 (56) 2562.



SECTION 47-15-30. Unlawful to sell hogs consuming garbage; unlawful to permit hogs on garbage dumps.

(a) It shall be unlawful for anyone to sell or offer for sale hogs which have consumed any garbage within a period of thirty days prior to date of sale.

(b) It shall be unlawful for any person to permit hogs on any garbage dump.

HISTORY: 1962 Code Section 6-526; 1970 (56) 2562.



SECTION 47-15-40. Notification required from certain persons disposing of garbage.

Any person who sells, gives away or otherwise disposes of garbage to any person, except those persons whose garbage is collected by municipalities or persons who have a permit to collect garbage or to those who sell, give away or otherwise dispose of their ordinary household garbage, shall notify the State Livestock-Poultry Health Commission, giving the name and address of the person who obtained the garbage.

HISTORY: 1962 Code Section 6-523; 1970 (56) 2562; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-15-50. Inspection of premises where swine are kept.

Any authorized representative of the State Livestock-Poultry Health Commission is authorized to enter at reasonable times upon any private or public property where swine are kept for the purpose of inspecting and investigating conditions relating to the feeding of garbage to swine.

HISTORY: 1962 Code Section 6-524; 1970 (56) 2562; 1994 Act No. 362, Section 31, eff May 3, 1994.



SECTION 47-15-60. Exemptions.

This chapter shall not apply to any person who feeds his own household garbage to swine, except that no person shall sell or offer for sale any hogs which have consumed any garbage within thirty days of sale.

HISTORY: 1962 Code Section 6-528; 1970 (56) 2562.



SECTION 47-15-70. Administration and enforcement.

The State Livestock-Poultry Health Commission is charged with administration and enforcement of this chapter in accordance with the terms of this chapter and Chapter 4 of Title 47.

HISTORY: 1962 Code Section 6-525; 1970 (56) 2562; 1994 Act No. 362, Section 22, eff May 3, 1994.



SECTION 47-15-80. Penalties; injunctions.

A person who violates this chapter or regulations promulgated under it is guilty of a misdemeanor and, upon conviction, must be punished in accordance with Section 47-4-130. The person may be enjoined from continuing the violation. Each day on which a violation occurs constitutes a separate violation.

HISTORY: 1962 Code Section 6-527; 1970 (56) 2562; 1994 Act No. 362, Section 23, eff May 3, 1994.






CHAPTER 17 - MEAT AND MEAT FOOD

SECTION 47-17-10. Short title.

This article may be cited as the "South Carolina Meat and Meat Food Regulations and Inspection Law of 1967."

HISTORY: 1962 Code Section 6-611; 1967 (55) 293.



SECTION 47-17-20. Definitions.

For purposes of this article:

(a) The term "intrastate commerce" means commerce within this State.

(b) The commission, which has the responsibility of administering this article, means the State Livestock-Poultry Health Commission.

(c) The term "livestock" means cattle, sheep, swine or goats.

(d) The term "carcass" means all parts, including viscera, of slaughtered livestock that are capable of being used for human food.

(e) The term "meat" means the edible part of the muscle of cattle, sheep, swine or goats which is skeletal or which is found in the tongue, in the diaphragm, in the heart, or in the esophagus, with or without the accompanying and overlying fat, and the portions of bone, skin, sinew, nerve, and blood vessels which normally accompany the muscle tissue and which are not separated from it in the process of dressing. It does not include the muscle found in the lips, snout and ears.

(f) The term "meat by-products" means any edible part other than meat which has been derived from one or more cattle, sheep, swine, or goats.

(g) The term "meat food product" means any article of food, or any article intended for or capable of use as human food, which is derived or prepared, in whole or in part, from any portion of any livestock, unless exempted by the Director upon his determination that the article (1) contains only a minimal amount of meat and is not represented as a meat food product or (2) is for medicinal purposes and is advertised only to the medical profession.

(h) The term "wholesome" means sound, healthful, clean, and otherwise fit for human food.

(i) The term "unwholesome" means (1) unsound, injurious to health, containing any biological residue not permitted by rules or regulations prescribed by the Director, or otherwise rendered unfit for human food; (2) consisting in whole or in part of any filthy, putrid, or decomposed substance; (3) processed, prepared, packed, or held under unsanitary conditions whereby any livestock carcass or part thereof or any meat food product or meat by-product may have become contaminated with filth or may have been rendered injurious to health; (4) produced in whole or in part from livestock which has died otherwise than by slaughter; or (5) packaged in a container composed of any poisonous or deleterious substance which may render the contents injurious to health.

(j) The term "adulterated" shall apply to any livestock carcass, part thereof, meat food product or meat by-product under one or more of the following circumstances: (1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but, in case the substance is not an added substance, such article shall not be considered adulterated under this clause if the quantity of such substance does not ordinarily render it injurious to health; (2) if it bears or contains any added poisonous or added deleterious substance, unless such substance is permitted in its production or unavoidable under good manufacturing practices as may be determined by rules and regulations prescribed by the Director. Provided, that any quantity of such added substances exceeding the limit so fixed shall also be deemed to constitute adulteration; (3) if any substance has been substituted, wholly or in part, therefor; (4) if damage or inferiority has been concealed in any manner; (5) if any valuable constituent has been in whole or in part omitted or abstracted therefrom; (6) if any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength, or make it appear better or of greater value than it is.

(k) The term "inspector" means an employee or official of this State authorized by the Director to inspect livestock or carcasses or parts thereof, meat food products, or meat by-products under the authority of this article. A "veterinary inspector" means an inspector who is a graduate veterinarian approved by the Director and acting under his authority.

(l) The term "official inspection mark" means any symbol, formulated pursuant to rules and regulations prescribed by the Director, for the marking of livestock, carcasses, parts of carcasses and containers of meat or meat products.

(m) The term "inspection service" means the official government service within the Livestock-Poultry Health Department of Clemson University of this State designated by the Director as having the responsibility for carrying out the provisions of this article. The "inspection service" shall be administered by a veterinarian approved by the Director and acting under his authority.

(n) The term "container" and "package" include any box, can, tin, cloth, plastic, or any other receptacle, wrapper, or cover.

(o) The term "official establishment" means any establishment in this State as determined by the Director at which inspection of the slaughter of livestock or the processing of livestock or parts thereof, meat food products, or meat by-products, is maintained under the authority of this article.

(p) The term "label" means any written, printed, or graphic material upon the shipping container, if any, or upon the immediate container, including but not limited to an individual consumer package, of an article, or accompanying such article.

(q) The term "shipping container" means any container used or intended for use in packaging the article packed in an immediate container.

(r) The term "immediate container" means any consumer package or any other container in which an article, not consumer packaged, is packed.

(s) The term "Federal Meat Inspection Act" means the act of Congress approved March 4, 1907, as amended.

HISTORY: 1962 Code Section 6-612; 1967 (55) 293; 1994 Act No. 362, Section 24, eff May 3, 1994.



SECTION 47-17-30. Antemortem and postmortem inspections; quarantine, segregation and reinspection; condemnation of unwholesome livestock and meat.

(a) For the purpose of preventing the entry into or movement in intrastate commerce of any livestock carcass, part thereof, meat food product or meat by-product which is unwholesome or adulterated and is intended for or capable of use as human food, the Director shall, where and to the extent considered by him necessary, cause to be made by inspectors antemortem inspection of livestock in any official establishment where livestock is slaughtered.

(b) For the purpose stated in paragraph (a), the Director whenever slaughtering or other processing operations are being conducted, shall cause to be made by inspectors postmortem inspection of the carcasses and parts thereof of each animal slaughtered in any such official establishment and shall cause to be made by inspectors an inspection of all meat food products processed in any official establishment in which meat food products are processed for intrastate commerce.

(c) The Director shall also cause, at any time, such quarantine, segregation, and reinspection of livestock, livestock carcasses and parts thereof, meat food products and meat by-products in official establishments as he deems necessary to effectuate the purposes of this article.

(d) All livestock carcasses and parts thereof, meat food products and meat by-products found by an inspector to be unwholesome or adulterated in any official establishment shall be condemned and shall, if no appeal be taken from such determination of condemnation, be destroyed for human food purposes under the supervision of an inspector. Provided, that articles, which may by reprocessing be made wholesome and not adulterated, need not be so condemned and destroyed if so reprocessed under the supervision of an inspector and thereafter found to be wholesome and not adulterated. If an appeal be taken from such determination, the articles shall be appropriately marked and segregated pending completion of an appeal inspection, which appeal shall be at the cost of the appellant if the Director determines that the appeal is frivolous. If the determination of condemnation is sustained, the articles shall be destroyed for human food purposes under the supervision of an inspector.

(e) For the purposes stated in this section all condemnations of livestock, livestock carcasses, parts thereof, meat food products or meat by-products, will be made only by authority of a veterinary inspector.

HISTORY: 1962 Code Section 6-613; 1967 (55) 293.



SECTION 47-17-40. Sanitary conditions and practices required in slaughtering and processing establishments.

(a) Each official establishment at which livestock is slaughtered or livestock carcasses or parts thereof, meat food products and meat by-products are processed for intrastate commerce shall have such premises, facilities, and equipment, and be operated in accordance with such sanitary practices, as are required by rules or regulations prescribed by the Director for the purpose of preventing the entry into and movement in such commerce of carcasses, parts thereof, meat food products, and meat by-products which are unwholesome or adulterated. No livestock carcasses or parts thereof, meat food product or meat by-product shall be admitted into any official establishment unless they have been prepared only under inspection pursuant to this article or the Federal Meat Inspection Act, or their admission is permitted by rules or regulations prescribed by the Director under this article.

(b) The Director shall refuse to render inspection to any establishment whose premises, facilities, or equipment, or the operation thereof, fail to meet the requirements of this section. The Director shall immediately notify the South Carolina Department of Health and Environmental Control of the name and address of any establishment for which the Director shall refuse to render veterinary inspection service.

HISTORY: 1962 Code Section 6-614; 1967 (55) 293.



SECTION 47-17-50. Official inspection marks and other information on or accompanying containers and carcasses.

(A) Each shipping container of meat, meat food product, or meat by-product inspected pursuant to the authority of this article and found to be wholesome and not adulterated, must at the time the product leaves the official establishment, bear in distinctly legible form, the official inspection mark and the approved plant number of the official establishment in which the contents were processed. Each immediate container of meat, meat food product, or meat by-product inspected under the authority of this article and found to be wholesome and not adulterated, must at the time the product leaves the official establishment, bear in addition to the official inspection mark in distinctly legible form, the name of the product, a statement of ingredients if fabricated from two or more ingredients, including a declaration as to artificial flavors or colors, if any, the net weight or other appropriate measure of the contents, the name and address of the processor, and the approved plant number of the official establishment in which the contents were processed. The name and address of the distributor may be used in lieu of the name and address of the processor if the approved plant number is used to identify the official establishment in which the article was prepared and packed. Each livestock carcass and each primal part of the carcass shall bear the official inspection mark and approved plant number of the establishment. The director, by rules or regulations, may require additional marks or label information to appear on livestock carcasses or its parts, meat food products, or meat by-products when they leave the official establishments or at the time of their transportation or sale in this State, and he may permit reasonable variations and grant exemptions from the marking and labeling requirements of this paragraph in any manner not in conflict with the purposes of this article. Marks and labels required under this paragraph may be applied only by, or under the supervision of an inspector.

(B) The use of any written, printed, or graphic matter upon or accompanying any livestock carcass, or its parts, meat food product, or meat by-product inspected or required to be inspected pursuant to the provisions of this article, or the container which is false or misleading in any particular is prohibited. No livestock carcasses or its parts, meat food products, or meat by-products inspected or required to be inspected pursuant to the provisions of this article may be sold or offered for sale by a person under any false or deceptive name; but established trade names which are usual to those articles and which are not false or deceptive and which are approved by the director are permitted. If the director has reason to believe that a label in use or prepared for use is false or misleading in any particular, he may direct that the use of the label be withheld unless it is modified in a manner as he may prescribe so that it will not be false or misleading. If the person using or proposing to use the label does not accept the determination of the director, he may request a hearing, but the use of the label, if the director so directs, must be withheld pending hearing and final determination by the director. A determination by the director is conclusive unless within thirty days after the receipt of notice of the final determination the person adversely affected appeals to the Administrative Law Court as provided in Sections 1-23-380(B) and 1-23-600(D).

HISTORY: 1962 Code Section 6-615; 1967 (55) 293; 2006 Act No. 387, Section 26, eff July 1, 2006.



SECTION 47-17-60. Prohibited acts.

The following acts or the causing thereof within this State are hereby prohibited:

(a) The processing for, or the sale or offering for sale, transportation, or delivery or receiving for transportation, in intrastate commerce, of any livestock carcass or part thereof, meat food product or meat by-product, unless such article has been inspected for wholesomeness and unless the article and its shipping container and immediate container, if any, are marked in accordance with the requirements under this article or the Federal Meat Inspection Act.

(b) The sale or other disposition for human food of any livestock carcass or part thereof, meat food product, or meat by-product which has been inspected and declared to be unwholesome or adulterated under this article.

(c) Falsely making or issuing, altering, forging, simulating, or counterfeiting, or using without proper authority any official inspection certificate, memorandum, mark, or other identification, or device for making such mark or identification used in connection with inspection under this article, or causing, procuring, aiding, assisting in, or being a party to, such false making, issuing, altering, forging, simulating, counterfeiting, or unauthorized use, or knowingly possessing, without promptly notifying the Director or his representative, uttering, publishing, or using as true, or causing to be uttered, published, or used as true, any such falsely made or issued, altered, forged, simulated, or counterfeited official inspection certificate, memorandum, mark, or other identification, or device for making such mark or identification, or representing that any article has been officially inspected under the authority of this article when such article has in fact not been so inspected, or knowingly making any false representation in any certificate prescribed by the Director in rules and regulations under this article or any form resembling any such certificate.

(d) Using in intrastate commerce a false or misleading label on any livestock carcass or part thereof, meat food product, or meat by-product.

(e) The use of any container bearing an official inspection mark except for the article in the original form in which it was inspected and covered by such mark unless the mark is removed, obliterated, or otherwise destroyed.

(f) The refusal to permit access by any duly authorized representative of the Director, at all reasonable times, to the premises of an establishment in this State at which livestock is slaughtered or the carcasses or parts thereof, meat food products, or meat by-products are processed for intrastate commerce, upon presentation of appropriate credentials.

(g) The refusal to permit access to and the copying of any record as authorized by Section 47-17-80.

(h) The using by any person to his own advantage, or revealing, other than to the authorized representatives of any government agency in their official capacity, or to the courts when relevant in any judicial proceeding, any information acquired under the authority of this article, concerning any matter which as a trade secret is entitled to protection.

(i) Delivering, receiving, transporting, selling, or offering, for sale or transportation in intrastate commerce, for human consumption, any livestock carcass or part thereof, meat food product or meat by-product which has been processed in violation of any requirements under this article, except as may be authorized by and pursuant to rules and regulations prescribed by the Director.

(j) Delivering, receiving, transporting, selling, or offering for sale or transportation in intrastate commerce any livestock carcass or part thereof, meat food product or meat by-product which is exempted under Section 47-17-90, and which is unwholesome or adulterated, and is intended for human consumption.

(k) Applying to any livestock carcass or part thereof, meat food product or meat by-product, or any container thereof, any official inspection mark or label required under this article, except by, or under the supervision of, an inspector.

(l) For any person, or any agent or employee thereof, to give, pay, or offer, directly or indirectly, to any department employee, who is not an executive officer within the meaning of Sections 16-9-210 and 16-9-220, authorized to perform any duty prescribed by this article or regulations, any money, or other thing of value with intent to influence such employee in the discharge of his duty. It is also unlawful for any department employee engaged in the performance of any duty prescribed by this article or the regulations to accept from any person, or from any agent or employee of such person, any gift, money, or other thing of value given with intent to influence action, or to receive or accept from any person engaged in intrastate commerce any gift, money, or any other thing of value given for any purpose or intent whatsoever.

HISTORY: 1962 Code Section 6-616; 1967 (55) 293.



SECTION 47-17-70. Slaughtering or processing except in compliance with article prohibited.

Subject to the provisions of Section 47-17-140(a), no establishment in this State shall slaughter any livestock or process any livestock carcasses, or parts thereof, meat food products or meat by-products, for human consumption, except in compliance with the requirements of this article.

HISTORY: 1962 Code Section 6-617; 1967 (55) 293.



SECTION 47-17-80. Records.

For the purpose of enforcing the provisions of this article, persons engaged in this State in the business of processing for intrastate commerce or transporting, shipping or receiving in such commerce livestock slaughtered for human consumption, or meat, meat food products or meat by-products, or holding such articles so received, shall maintain such records as the Director by regulation may require, showing, to the extent that they are concerned therewith, the receipt, delivery, sale, movement, or disposition of such articles and shall, upon the request of a duly authorized representative of the Director, permit him at reasonable times to have access to and to copy all such records. Any record required to be maintained by this section shall be maintained for such period of time as the Director may be regulations prescribe.

HISTORY: 1962 Code Section 6-618; 1967 (55) 293.



SECTION 47-17-90. Exemptions from provisions requiring inspection by Director.

The provisions of this article requiring inspection by the Director shall not apply:

(1) To the slaughter on his own premises of livestock of his own raising, and the preparation and transportation in intrastate commerce of the carcasses, parts thereof, meat and meat food products of such livestock exclusively for use by him, members of his immediate household and his nonpaying guests and employees. "Raising" shall mean born and raised on the premises or purchased from another source and fed or otherwise maintained by such person for not less than thirty days prior to slaughter by the person on his own premises.

(2) To retail dealers with respect to meat or meat products sold to eating establishments, places which furnish meals as a part of their activities or functions or directly to household consumers in retail stores; provided, that the only processing operation performed by such retail dealers is the cutting up of meat products which have been inspected under the provisions of this article. Products, product content, and labeling of all meat processed by chopping, canning, curing, and similar methods of manufacture by these retail dealers shall be subject to the provisions of this article and to the provisions of regulations promulgated by the South Carolina Department of Agriculture.

(3) Persons slaughtering livestock or otherwise processing or handling livestock carcasses or parts thereof, meat food products or meat by-products, which have been or are to be processed as required by recognized religious dietary laws, to the extent that the Director determines is necessary to avoid conflict with such requirements while still effectuating the purposes of this article.

(4) To the custom preparation by any person of carcasses, parts thereof, meat or meat food products derived from the slaughter by any person of cattle, sheep, swine, or goats of his own raising or from game animals delivered by the owner therefor for such custom preparation and transportation in intrastate commerce of such custom prepared articles, exclusive for use in the household of such owner by him for members of his household and his nonpaying guest or employees; provided, that in cases where such persons engaged in such custom operations at an establishment at which inspection under this article is maintained, the Director may exempt from such inspection at such establishment any meat or meat food product prepared on such custom basis; provided, further, that custom operation at any establishment shall be exempt from inspection requirements as provided by this section only if the establishment complies with regulations which the Director is hereby authorized to promulgate to assure that any carcass, parts thereof, meat or meat food products wherever handled on a custom basis are in containers or packages containing such articles are separated at all times from carcasses, parts thereof, meat or meat food products prepared for sale and that all such articles prepared on a custom basis, or any containers or packages containing such articles are plainly marked "NOT FOR SALE" immediately after being prepared and kept so identified until delivered to the owner and that the establishment conducting the custom operation is maintained and operated in a sanitary manner.

HISTORY: 1962 Code Section 6-619; 1967 (55) 293; 1969 (56) 424; 1973 (58) 643; 2004 Act No. 254, Section 1, eff June 17, 2004.



SECTION 47-17-100. Violations.

(A) A person who violates Section 47-17-60, 47-17-70, 47-17-80, or 47-17-120 is guilty of a misdemeanor and, upon conviction, must be punished in accordance with Section 47-4-130; but if such violation involves intent to defraud, or any distribution or attempted distribution of an article that is adulterated, such person shall be fined not more than ten thousand dollars or imprisoned not more than three years, or both. When construing or enforcing the provision of such sections, the act, omission, or failure of any person acting for or employed by any individual, partnership, corporation, or association within the scope of his employment or office shall in every case be deemed the act, omission, or failure of such individual, partnership, corporation, or association as well as of such person.

(B) When construing or enforcing this article, the act, omission, or failure of a person acting for or employed by an individual, a partnership, a corporation, an association, or other business unit, within the scope of his employment or office, is deemed the act, omission, or failure of the individual, partnership, corporation, association, or other business unit, as well as of the person.

(C) No carrier or warehouseman is subject to the penalties of this article, other than the penalties for violation of Section 47-17-80, by reason of his receipt, carriage, holding, or delivery, in the usual course of business, as a carrier or warehouseman, of livestock carcasses or their parts, meat food products, or meat by-products owned by another person unless the carrier or warehouseman has knowledge, or is in possession of facts which would cause a reasonable person to believe, that the articles were not inspected or marked in accordance with this article or were not otherwise in compliance with this article.

HISTORY: 1962 Code Section 6-620; 1967 (55) 293; 1994 Act No. 362, Section 25, eff May 3, 1994; 2000 Act No. 290, Section 7, eff May 19, 2000.



SECTION 47-17-120. Permit required; fee; application; refusal, revocation or suspension.

(A) A person operating an establishment in which equine, cattle, sheep, swine, or goats are slaughtered or in which meat, meat by-products, or meat food products of, or derived from, equine, cattle, sheep, swine, or goats are wholly or in part canned, cured, smoked, salted, packed, rendered, or otherwise prepared, which are offered for sale as food for humans shall secure a permit from the commission. This section is not applicable to persons exempted from inspection under Section 47-17-90 (1) and (2).

(B) The permit fee is fifty dollars annually or for part of a year. The permit year is July first to June thirtieth. The fees must be retained by the commission. The commission by regulation may increase the fee to not more than two hundred dollars.

(C) Applications for permits must be in writing to the commission on forms it prescribes.

(D) The commission, for cause, may refuse to grant a permit, may revoke or modify a permit, or assess a civil penalty in accordance with Section 47-4-130. Veterinary inspection must not be conducted in an establishment whose permit has been denied, suspended, or revoked. The commission immediately shall notify the South Carolina Department of Health and Environmental Control of action upon a permit.

HISTORY: 1962 Code Section 6-620.2; 1967 (55) 293; 1994 Act No. 362, Section 26, eff May 3, 1994.



SECTION 47-17-130. Rules and regulations.

The Director shall promulgate such rules and regulations and appoint such veterinarians and other qualified personnel as are necessary to carry out the purposes or provisions of this article. Such rules and regulations shall be in conformity with the rules and regulations under the Federal Meat Inspection Act and the South Carolina Department of Health and Environmental Control as now in effect and with subsequent amendments thereof unless they are considered by the Director as not to be in accord with the objectives of this article.

HISTORY: 1962 Code Section 6-620.3; 1967 (55) 293.



SECTION 47-17-140. Article inapplicable to transactions regulated under Federal Meat Inspection Act; cooperation with Federal, State and local agencies; inadequate personnel.

(a) This article shall not apply to any act or transaction subject to regulations under the Federal Meat Inspection Act.

(b) The Director shall cooperate with the South Carolina Department of Health and Environmental Control and may cooperate with the Federal Government in carrying out the provisions of this article or the Federal Meat Inspection Act.

(c) The provisions of this article shall be applied in such a manner as to maintain the support and cooperation of all State and local agencies dealing with animals, animal diseases and human diseases, and in no way shall this article restrict the authority given to the Department of Health and Environmental Control, the State Department of Agriculture or any other agency under the General Statutes of South Carolina.

(d) No person shall be prohibited from the operation of a business regulated by this article because of the inability of the Director to provide adequate personnel for inspection within two years from July 1, 1967.

HISTORY: 1962 Code Section 6-620.4; 1967 (55) 293.



SECTION 47-17-150. Cost of inspection.

The cost of inspection rendered under this article shall be borne by this State except that the cost of overtime and holiday work performed in establishments subject to the provisions of this article at such rates as the Director may determine shall be borne by such establishments. Sums received by the Director in reimbursement of sums paid out by him for such premium pay work shall be available without fiscal year limitations to carry out the purposes of this section.

HISTORY: 1962 Code Section 6-620.5; 1967 (55) 293.



SECTION 47-17-310. Unlawful importation of foreign meat containing communicable diseases.

It shall be unlawful to import from foreign countries into the State of South Carolina any type of meat, whether fresh, dried or canned, which is not free of communicable diseases which adversely affect the people of South Carolina and the animal life of the State. All foreign meats imported into the State and offered for sale wholesale and retail shall be labeled "imported." The word imported shall be of size twenty-four point type.

HISTORY: 1962 Code Section 6-621; 1962 (52) 1981.



SECTION 47-17-320. Enforcement; confiscation and destruction of meat.

The Department of Health and Environmental Control is charged with the enforcement of the provisions of this article. All meat found by the Department of Health and Environmental Control which is landed within the boundaries of the State and does not comply with the provisions of this article shall be confiscated and destroyed.

HISTORY: 1962 Code Section 6-622; 1962 (52) 1981.






CHAPTER 19 - POULTRY PRODUCTS INSPECTION LAW

SECTION 47-19-10. Short title; administration of chapter.

This chapter may be cited as the South Carolina Poultry Products Inspection Act of 1969 and must be administered by the State Livestock-Poultry Health Commission in accordance with this chapter and Chapter 4 of this title.

HISTORY: 1962 Code Section 6-631; 1969 (56) 425; 1994 Act No. 362, Section 27, eff May 3, 1994.



SECTION 47-19-20. Definitions.

For purposes of this chapter, the following terms shall have the meanings stated below:

(a) "Commission" means the State Livestock-Poultry Health Commission.

(b) "Director" means the Director of State Livestock-Poultry Health Commission or his delegate.

(c) "Poultry products broker" means any person engaged in the business of buying or selling poultry products on commission or otherwise negotiating purchases or sales of such articles other than for his own account or as an employee of another person.

(d) "Renderer" means any person engaged in the business of rendering carcasses, or parts or products of the carcasses, of poultry, except rendering conducted under inspection or exemption under this chapter.

(e) "Animal food manufacturer" means any person engaged in the business of manufacturing or processing animal food derived wholly or in part from carcasses, or parts or products of the carcasses, of poultry.

(f) "Poultry" means any domesticated bird, whether live or dead.

(g) "Poultry product" means any poultry carcass, or part thereof, or any product which is made wholly or in part from any poultry carcass or part thereof, excepting products which contain poultry ingredients only in a relatively small proportion or historically have not been considered by consumers as products of the poultry food industry, and which are exempted by the director from definition as a poultry product under such conditions as the board may prescribe to assure that the poultry ingredients in such products are not adulterated and that such products are not represented as poultry products.

(h) "Capable of use as human food" shall apply to any carcass, or part or product of a carcass, of any poultry, unless it is denatured or otherwise identified as required by regulations prescribed by the board to deter its use as human food, or it is naturally inedible by humans.

(i) "Processed" means slaughtered, canned, salted, stuffed, rendered, boned, cut up or otherwise manufactured or processed.

(j) "Adulterated" shall apply to any poultry product under one or more of the following circumstances:

(1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance, such article shall not be considered adulterated under this clause if the quantity of such substance in or on such article does not ordinarily render it injurious to health;

(2)(A) If it bears or contains (by reason of administration of any substance to the live poultry or otherwise) any added poisonous or added deleterious substance (other than one which is (i) a pesticide chemical in or on a raw agricultural commodity; (ii) a food additive; or (iii) a color additive) which may, in the judgment of the director, make such article unfit for human food;

(B) If it is, in whole or in part, a raw agricultural commodity and such commodity bears or contains a pesticide chemical which is unsafe within the meaning of section 408 of the Federal Food, Drug and Cosmetic Act;

(C) If it bears or contains any food additive which is unsafe within the meaning of section 409 of the Federal Food, Drug and Cosmetic Act;

(D) If it bears or contains any color additive which is unsafe within the meaning of section 706 of the Federal Food, Drug and Cosmetic Act; provided, that an article which is not otherwise deemed adulterated under clause (B), (C) or (D) shall nevertheless be deemed adulterated if use of the pesticide chemical, food additive or color additive in or on such article is prohibited by regulations of the board in official establishments;

(3) If it consists in whole or in part of any filthy, putrid or decomposed substance or is for any other reason unsound, unhealthful, unwholesome or otherwise unfit for human food;

(4) If it has been prepared, packed or held under insanitary conditions whereby it may have become contaminated with filth or whereby it may have been rendered injurious to health;

(5) If it is, in whole or in part, the product of any poultry which has died otherwise than by slaughter;

(6) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health;

(7) If it has been intentionally subjected to radiation, unless the use of the radiation was in conformity with a regulation or exemption in effect pursuant to section 409 of the Federal Food, Drug and Cosmetic Act; or

(8) If any valuable constituent has been, in whole or in part, omitted or abstracted therefrom; if any substance has been substituted, wholly or in part, therefor; if damage or inferiority has been concealed in any manner; or if any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, reduce its quality or strength or make it appear better or of greater value than it is.

(k) "Misbranded" shall apply to any poultry product under one or more of the following circumstances:

(1) If its labeling is false or misleading in any particular;

(2) If it is offered for sale under the name of another food;

(3) If it is an imitation of another food, unless its label bears, in type of uniform size and prominence, the word "imitation" and, immediately thereafter, the name of the food imitated;

(4) If its container is so made, formed or filled as to be misleading;

(5) Unless it bears a label showing (A) the name and place of business of the manufacturer, packer or distributor; and (B) an accurate statement of the quantity of the product in terms of weight, measure or numerical count; provided, that under clause (B) of this subparagraph (5), reasonable variations may be permitted, and exemptions as to small packages or articles not in packages or other containers may be established, by regulations prescribed by the board;

(6) If any word, statement or other information required by or under authority of this chapter to appear on the label or other labeling is not prominently placed thereon with such conspicuousness and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use;

(7) If it purports to be or is represented as a food for which a definition and standard of identity or composition has been prescribed by regulations to the board under Section 47-19-60 unless (A) it conforms to such definition and standard, and (B) its label bears the name of the food specified in the definition and standard and, insofar as may be required by such regulations, the common names of optional ingredients (other than spices, flavoring and coloring) present in such food;

(8) If it purports to be or is represented as a food for which a standard or standards of fill of container have been prescribed by regulations of the board under Section 47-19-60, and it falls below the standard of fill of container applicable thereto, unless its label bears, in such manner and form as such regulations specify, a statement that it falls below such standard;

(9) If it is not subject to the provisions of subparagraph (7), unless its label bears (A) the common or usual name of the food, if there be any, and (B) in case it is fabricated from two or more ingredients, the common or usual name of each such ingredient; except that spices, flavorings and colorings may, when authorized by the director, be designated as spices, flavorings and colorings without naming each; provided, that, to the extent that compliance with the requirements of clause (B) of this subparagraph (9) is impracticable or results in deception or unfair competition, exemptions shall be established by regulations promulgated by the board;

(10) If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral and other dietary properties as the director, after consultation with the Secretary of Agriculture of the United States, determines to be, and by regulations prescribes as, necessary in order fully to inform purchasers as to its value for such uses;

(11) If it bears or contains any artificial flavoring, artificial coloring or chemical preservative, unless it bears labeling stating that fact; provided, that, to the extent that compliance with the requirements of this subparagraph (11) is impracticable, exemptions shall be established by regulations promulgated by the board; or

(12) If it fails to bear on its containers, and in the case of nonconsumer-packaged carcasses (if the director so required) directly thereon, as the board may by regulations prescribe, the official inspection legend and official establishment number of the establishment where the article was processed, and, unrestricted by any of the foregoing, such other information as the board may require in such regulations to assure that it will not have false or misleading labeling and that the public will be informed of the manner of handling required to maintain the article in a wholesome condition.

(l) "Label" means a display of written, printed or graphic matter upon any article or the immediate container (not including package liners) of any article.

(m) "Labeling" means all labels and other written, printed or graphic matter (1) upon any article or any of its containers or wrappers, or (2) accompanying such article.

(n) "Federal Poultry Products Inspection Act" means the act so entitled approved August 28, 1957 (71 Stat. 441), as amended by the Wholesome Poultry Products Act (82 Stat. 791).

(o) "Federal Food, Drug and Cosmetic Act" means the act so entitled, approved June 25, 1938 (52 Stat. 1040), and acts amendatory thereof or supplementary thereto.

(p) "Pesticide chemical," "food additive," "color additive" and "raw agricultural commodity" shall have the same meanings for purposes of this chapter as under the Federal Food, Drug and Cosmetic Act.

(q) "Official mark" means the official inspection legend or any other symbol prescribed by regulation of the board to identify the status of any article or poultry under this chapter.

(r) "Official inspection legend" means any symbol prescribed by regulation of the board showing that an article was inspected for wholesomeness in accordance with this chapter.

(s) "Official certificate" means any certificate prescribed by regulation of the board for issuance by an inspector or other person performing official functions under this chapter.

(t) "Official device" means any device prescribed or authorized by the director for use in applying any official mark.

(u) "Official establishment" means any establishment, as determined by the director, at which inspection of the slaughter of poultry or the processing of poultry products is maintained under the authority of this chapter.

(v) "Inspection service" means the official government service of the State Livestock-Poultry Health Commission having the responsibility for carrying out this chapter.

(w) "Inspector" means an employee or official of the commission authorized by the commission to inspect poultry and poultry products under the authority of this chapter.

(x) "Container" or "package" includes any box, can, tin, cloth, plastic or other receptacle, wrapper or cover.

(y) "Shipping container" means any container used or intended for use in packaging the product packed in an immediate container.

(z) "Immediate container" includes any consumer package or any other container in which poultry products, not consumer packaged, are packed.

HISTORY: 1962 Code Section 6-632; 1969 (56) 425; 1994 Act No. 362, Sections 28, 31, eff May 3, 1994.



SECTION 47-19-25. Voluntary inspection programs for certain birds by the Livestock-Poultry Health Commission.

(A) The commission may provide for voluntary inspection programs for families or species of birds for which inspection is not mandated by law. These birds include, but are not limited to, ostriches, emus, rheas, cassowaries, and other ratites.

(B) The commission shall establish hourly fees for voluntary inspections to ensure that its direct and indirect costs are reimbursed by the person requesting an inspection. Indirect costs such as training and preparation of standards and procedures must be amortized and included in the fees.

(C) Readily ascertainable portions of fees must be collected in advance unless the inspector is licensed pursuant to Chapter 17 or 19 of this title.

(D) Fees collected under this section must be retained by the commission for use in carrying out the purposes of this chapter.

HISTORY: 1995 Act No. 17, Section 1, eff April 4, 1995.



SECTION 47-19-30. Designation of state agency for cooperating with Secretary of Agriculture under Federal Poultry Products Inspection Act.

(A) The Livestock-Poultry Health Commission is designated as the state agency which is responsible for cooperating with the Secretary of Agriculture of the United States under the provisions of Section 5 of the Federal Poultry Products Inspection Act. The commission shall cooperate with the Secretary of Agriculture of the United States in developing and administering the poultry products inspection program of this State under this chapter to assure that not later than August 18, 1970, the state requirements are at least equal to those imposed under Sections 1-4, 6-10, and 12-22 of the Federal Poultry Products Inspection Act and in developing and administering the program of this State under this act in a manner so as to effectuate the purposes of this chapter and the federal act.

(B) In its cooperative efforts, the commission may accept from the secretary advisory assistance in planning and otherwise developing the state program, technical and laboratory assistance and training, including necessary curricular and instructional materials and equipment, and financial and other aid for administration of the program. The commission may spend public funds of this State appropriated for administration of this chapter to pay the share of the estimated total cost of the cooperative program agreed upon by the commission and the secretary.

(C) The commission may recommend to the Secretary of Agriculture officials or employees of this State necessary for appointment to the advisory committees provided for in Section 5 of the Federal Poultry Products Inspection Act. The Director of the Division of Livestock-Poultry Health Programs of Clemson University shall serve as the representative of the Governor for consultation with the secretary under paragraph (c) of Section 5 of the act unless the Governor selects another representative.

HISTORY: 1962 Code Section 6-633; 1969 (56) 425; 1994 Act No. 362, Section 29, eff May 3, 1994.



SECTION 47-19-35. Permits for slaughtering and packaging poultry; fees.

(A) A person operating an establishment in which poultry is slaughtered or in which poultry, poultry by-products, or poultry food products, of or derived from fowl, are wholly or in part canned, cured, smoked, salted, packed, rendered, or otherwise prepared which are offered as food for humans shall secure a permit from the State Livestock-Poultry Health Commission. This section is not applicable to persons exempted from inspection under Section 47-19-140.

(B) The permit fee is fifty dollars annually or for part of a year. The permit year is July first to June thirtieth. These fees must be retained by the commission. The commission by regulation may increase the fee not to exceed two hundred dollars.

(C) Applications for permits must be in writing to the commission on forms it prescribes.

(D) The commission, for cause, may refuse to grant a permit, may suspend, revoke, or modify the permit, or may assess a civil penalty in accordance with Section 47-4-130. Veterinary inspection must not be conducted in an establishment whose permit has been denied, suspended, or revoked. The commission immediately shall notify the South Carolina Department of Health and Environmental Control of permit actions.

HISTORY: 1994 Act No. 362, Section 2, eff May 3, 1994.



SECTION 47-19-40. Inspection of live poultry, carcasses and poultry products; quarantine, segregation and reinspection; condemnation and destruction or reprocessing of adulterated carcasses.

(a) For the purpose of preventing the entry into or flow or movement in intrastate commerce of any poultry product which is capable of use as human food and is adulterated, the director shall, where and to the extent considered by him necessary, cause to be made by inspectors antemortem inspection of poultry in each official establishment engaged in processing poultry or poultry products solely for intrastate commerce.

(b) The director, whenever processing operations are being conducted, shall cause to be made by inspectors postmortem inspection of the carcass of each bird processed, and at any time such quarantine, segregation and reinspection as he deems necessary of poultry and poultry products capable of use as human food in each official establishment engaged in processing such poultry or poultry products solely for intrastate commerce.

(c) All poultry carcasses and parts thereof and other poultry products found to be adulterated shall be condemned and shall, if no appeal be taken from such determination of condemnation, be destroyed for human food purposes under the supervision of an inspector; provided, that carcasses, parts and products, which may by reprocessing be made not adulterated, need not be so condemned and destroyed if so reprocessed under the supervision of an inspector and thereafter found to be not adulterated. If an appeal be taken from such determination, the carcasses, parts or products shall be appropriately marked and segregated pending completion of an appeal inspection, which appeal shall be at the cost of the appellant if the director determines that the appeal is frivolous. If the determination of condemnation is sustained, the carcasses, parts and products shall be destroyed for food purposes under the supervision of an inspector.

HISTORY: 1962 Code Section 6-634; 1969 (56) 425.



SECTION 47-19-50. Sanitary conditions and practices required in slaughtering and processing establishments.

(a) Each official establishment slaughtering poultry or processing poultry products solely for intrastate commerce shall have such premises, facilities and equipment, and be operated in accordance with such sanitary practices, as are required by regulations promulgated by the board for the purpose of preventing the entry into or flow or movement in intrastate commerce of poultry products which are adulterated.

(b) The director shall refuse to render inspection to any establishment whose premises, facilities or equipment, or the operation thereof, fails to meet the requirements of this section.

HISTORY: 1962 Code Section 6-635; 1969 (56) 425.



SECTION 47-19-60. Information required on containers and carcasses; styles and sizes of type; definitions and standards; false or misleading marking or labeling.

(A) All poultry products inspected at an official establishment under the authority of this chapter and found to be not adulterated at the time they leave the establishment, must bear in distinctly legible form on their shipping containers and immediate containers, as the director may require, the information required by this chapter. In addition, the director, whenever he determines action is practicable and necessary for the protection of the public, may require nonconsumer-packaged carcasses at the time they leave the establishment to bear directly in distinctly legible form any information required by this chapter.

(B) The director, whenever he determines action is necessary for the protection of the public, may prescribe:

(1) the styles and sizes of type to be used with respect to material required to be incorporated in labeling to avoid false or misleading labeling in marking or otherwise labeling the articles or poultry subject to this chapter;

(2) definitions and standards of identity or composition for articles subject to this chapter and standards of fill of container for the articles not inconsistent with standards established under the Federal Food, Drug and Cosmetic Act, or under the Federal Poultry Products Inspection Act, and there must be consultation between the director and the Secretary of Agriculture of the United States prior to the issuance of these standards to avoid inconsistency between such standards and the federal standards.

(C) No article subject to this chapter may be sold or offered for sale by a person in intrastate commerce, under a name or other marking or labeling which is false or misleading or in a container of a misleading form or size, but established trade names and other marking and labeling and containers which are not false or misleading and which are approved by the director are permitted.

(D) If the director has reason to believe that the marking or labeling or the size or form of a container in use or proposed for use with respect to the article subject to this chapter is false or misleading in any particular, he may direct that the use be withheld unless the marking, labeling, or container is modified in a manner as he may prescribe so that it will not be false or misleading. If the person using or proposing to use the marking, labeling, or container does not accept the determination of the director, the person may request a hearing, but the use of the marking, labeling, or container, if the director so directs, must be withheld pending hearing and final determination by the director. A determination by the director is conclusive unless, within thirty days after receipt of notice of the final determination, the person adversely affected appeals to the Administrative Law Court as provided in Sections 1-23-380(B) and 1-23-600(D).

HISTORY: 1962 Code Section 6-636; 1969 (56) 425; 2006 Act No. 387, Section 27, eff July 1, 2006.



SECTION 47-19-70. Prohibited acts.

(a) No person shall

(1) Slaughter any poultry or process any poultry products which are capable of use as human food at any establishment processing any such articles solely for intrastate commerce, except in compliance with the requirements of this chapter;

(2) Sell, transport, offer for sale or transportation or receive for transportation, in intrastate commerce, (A) any poultry products which are capable of use as human food and are adulterated or misbranded at the time of such sale, transportation, offer for sale or transportation or receipt for transportation; or (B) any poultry products required to be inspected under this chapter unless they have been so inspected and passed;

(3) Do any act, with respect to any poultry products which are capable of use as human food, while they are being transported in intrastate commerce or held for sale after such transportation, which is intended to cause or has the effect of causing such products to be adulterated or misbranded;

(4) Sell, transport, offer for sale or transportation or receive for transportation, in intrastate commerce or from an official establishment, any slaughtered poultry from which the blood, feathers, feet, head or viscera have not been removed in accordance with regulations promulgated by the board, except as may be authorized by regulations of the board;

(5) Use to his own advantage or reveal, other than to the authorized representatives of the State government or any other government in their official capacity or as ordered by a court in any judicial proceedings, any information acquired under the authority of this chapter concerning any matter which is entitled to protection as a trade secret.

(b) No brand manufacturer, printer or other person shall cast, print, lithograph or otherwise make any device containing any official mark or simulation thereof, any label bearing any such mark or simulation or any form of official certificate or simulation thereof, except as authorized by the director.

(c) No person shall

(1) Forge any official device, mark or certificate;

(2) Without authorization from the director, use any official device, mark or certificate, or simulation thereof, or alter, detach, deface or destroy any official device, mark or certificate;

(3) Contrary to the regulations prescribed by the board, fail to use or to detach, deface or destroy any official device, mark or certificate;

(4) Knowingly possess, without promptly notifying the director or his representative, any official device or any counterfeit, simulated, forged or improperly altered official certificate or any device or label or any carcass of any poultry, or part or product thereof, bearing any counterfeit, simulated, forged or improperly altered official mark;

(5) Knowingly make any false statement in any shipper's certificate or other nonofficial or official certificate provided for in the regulations prescribed by the board; or

(6) Knowingly represent that any article has been inspected and passed or exempted under this chapter when, in fact, it has not been so inspected and passed or exempted.

HISTORY: 1962 Code Section 6-637; 1969 (56) 425.



SECTION 47-19-80. Processing except in compliance with chapter is prohibited.

No establishment processing poultry or poultry products solely for intrastate commerce shall process any poultry or poultry product capable of use as human food except in compliance with the requirements of this chapter.

HISTORY: 1962 Code Section 6-638; 1969 (56) 425.



SECTION 47-19-90. Poultry and poultry products not intended for use as human food need not be inspected.

Inspection shall not be provided under this article at any establishment for the slaughter of poultry or the processing of any carcasses or parts or products of poultry which are not intended for use as human food, but such articles shall, prior to their offer for sale or transportation in intrastate commerce, unless naturally inedible by humans, be denatured or otherwise identified as prescribed by regulations of the board to deter their use for human food. No person shall buy, sell, transport or offer for sale or transportation or receive for transportation, in intrastate commerce, any poultry carcasses or parts or products thereof which are not intended for use as human food unless they are denatured or otherwise identified as required by the regulations of the board or are naturally inedible by humans.

HISTORY: 1962 Code Section 6-639; 1969 (56) 425.



SECTION 47-19-100. Persons required to keep records.

The following classes of persons shall, for such period of time as the board may by regulations prescribe, not to exceed two years unless otherwise directed by the director for good cause shown, keep such records as are properly necessary for the effective enforcement of this chapter in order to insure against adulterated or misbranded poultry products for the American consumer; and all persons subject to such requirements shall, at all reasonable times, upon notice by a duly authorized representative of the director, afford such representative access to their places of business and opportunity to examine the facilities, inventory and records thereof, to copy all such records and to take reasonable samples of their inventory upon payment of the fair market value therefor:

(1) Any person who engages in the business of slaughtering any poultry or processing, freezing, packaging or labeling any carcasses, or parts or products of carcasses, of any poultry, for intrastate commerce, for use as human food or animal food;

(2) Any person who engages in the business of buying or selling (as poultry products brokers, wholesalers or otherwise) or transporting, in intrastate commerce, or storing in or for intrastate commerce, any carcasses, or parts or products of carcasses, of any poultry;

(3) Any person who engages in business, in or for intrastate commerce, as a renderer, or engages in the business of buying, selling or transporting, in intrastate commerce, any dead, dying, disabled or diseased poultry or parts of the carcasses of any poultry that died otherwise than by slaughter.

HISTORY: 1962 Code Section 6-640; 1969 (56) 425.



SECTION 47-19-110. Registration with director required of persons engaged in poultry related businesses.

No person shall engage in business, in or for intrastate commerce, as a poultry products broker, renderer or animal food manufacturer, or engage in business in intrastate commerce as a wholesaler of any carcasses, or parts or products of the carcasses, of any poultry intended for human food or other purposes, or engage in business as a public warehouseman storing any such articles in or for intrastate commerce, or engage in the business of buying, selling or transporting in intrastate commerce any dead, dying, disabled or diseased poultry or parts of the carcasses of any poultry that died otherwise than by slaughter, unless, when required by regulations of the board, he has registered with the director his name and the address of each place of business at which, and all trade names under which, he conducts such business and unless such transaction or transportation is made in accordance with such regulations as the board may prescribe.

HISTORY: 1962 Code Section 6-641; 1969 (56) 425.



SECTION 47-19-120. Violations; interference with person performing official duties under chapter.

(a) Any person who violates the provisions of Sections 47-19-70, 47-19-80, 47-19-90, 47-19-100, 47-19-35, or 47-19-110 shall be deemed guilty of a misdemeanor and, upon conviction, shall be punished in accordance with Section 47-4-130; but if such violation involves intent to defraud, or any distribution or attempted distribution of an article that is adulterated, such person shall be fined not more than ten thousand dollars or imprisoned not more than three years, or both. When construing or enforcing the provisions of such sections, the act, omission, or failure of any person acting for or employed by any individual, partnership, corporation or association within the scope of his employment or office shall in every case be deemed the act, omission, or failure of such individual, partnership, corporation or association, as well as of such person.

(b) No carrier shall be subject to the penalties of this chapter, other than the penalties for violation of Section 47-19-90, by reason of his receipt, carriage, holding or delivery, in the usual course of business, as a carrier of poultry or poultry products owned by another person unless the carrier has knowledge or is in possession of facts which would cause a reasonable person to believe that such poultry or poultry products were not inspected or marked in accordance with the provisions of this chapter or were otherwise not eligible for transportation under this chapter or unless the carrier refuses to furnish on request of a representative of the director the name and address of the person from whom he received such poultry or poultry products and copies of all documents, if there be any, pertaining to the delivery of the poultry or poultry products to such carrier.

(c)(1) A person who forcibly assaults, resists, opposes, impedes, intimidates, or interferes with a person while engaged in or on account of the performance of his official duties under this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than three years, or both.

(2) A person who, in the commission of any acts contained in item (1), uses a deadly or dangerous weapon is guilty of a felony and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than ten years, or both.

HISTORY: 1962 Code Section 6-642; 1969 (56) 425; 1993 Act No. 184, Section 79, eff January 1, 1994; 2000 Act No. 290, Section 8, eff May 19, 2000.



SECTION 47-19-130. Notice of violations and opportunity to be heard.

Before any violation of this chapter is reported by the director to the Attorney General or the appropriate solicitor for institution of a criminal proceeding, the person against whom such proceeding is contemplated shall be given reasonable notice of the alleged violation and opportunity to present his views orally or in writing with regard to such contemplated proceeding. Nothing in this chapter shall be construed as requiring the director to report for criminal prosecution violation of this chapter when he believes that the public interest will be adequately served and compliance with the chapter obtained by a suitable written notice or warning.

HISTORY: 1962 Code Section 6-643; 1969 (56) 425.



SECTION 47-19-140. Exemptions.

(a) The board shall, by regulation and under such conditions and requirements as to sanitary standards, practices and procedures as it may prescribe, exempt from specific provisions of this chapter with respect to processing of poultry or poultry products solely for intrastate commerce and distribution of poultry or poultry products only in such commerce:

(1) Retail dealers with respect to poultry products sold directly to consumers in individual retail stores, if the only processing operation performed by such retail dealers is the cutting up of poultry products on the premises where such sales to consumers are made;

(2) For such period of time as the director determines that it would be impracticable to provide inspection and the exemption will aid in the effective administration of this chapter, any person engaged in the processing of poultry or poultry products and the poultry or poultry products processed by such person; provided, however, that no such exemption shall continue in effect after October 29, 1969;

(3) Persons slaughtering, processing or otherwise handling poultry or poultry products which have been or are to be processed as required by recognized religious dietary laws, to the extent that the director determines necessary to avoid conflict with such requirements while still effectuating the purposes of this chapter;

(4) The slaughtering by any person of poultry of his own raising, and the processing by him and transportation of the poultry products exclusively for use by him and members of his household and his nonpaying guests and employees;

(5) The custom slaughter by any person of poultry delivered by the owner thereof for such slaughter, and the processing by such slaughterer and transportation of the poultry products exclusively for use in the household of such owner by him and members of his household and his nonpaying guests and employees; provided, that such custom slaughterer does not engage in the business of buying or selling any poultry products capable of use as human food;

(6) The slaughtering and processing of poultry products by any poultry producer on his own premises with respect to sound and healthy poultry raised on his premises and the distribution by any person of the poultry products derived from such operations if, in lieu of other labeling requirements, such poultry products are identified with the name and address of such poultry producer, and if they are not otherwise misbranded and are sound, clean and fit for human food when so distributed; and

(7) The slaughtering of sound and healthy poultry or the processing of poultry products of such poultry by any poultry producer or other person for distribution by him directly to household consumers, restaurants, hotels and boarding houses for use in their own dining rooms, or in the preparation of meals for sales direct to consumers if, in lieu of other labeling requirements, such poultry products are identified with the name and address of the processor and if they are not otherwise misbranded and are sound, clean and fit for human food when distributed by such processor.

(b) In addition to the specific exemptions authorized in paragraph (a) of this section, the director shall, when he determines that the protection of consumers from adulterated or misbranded poultry products will not be impaired by such action, provide by regulation for the exemption of the operation and products of small enterprises (including poultry producers), not exempted under paragraph (a) of this section, which are engaged in slaughtering or cutting up poultry for distribution as carcasses or parts thereof, solely for distribution within this State, from such provisions of this chapter as he deems appropriate, while still protecting the public from adulterated or misbranded products, under such conditions and sanitary requirements as he shall prescribe to effectuate the purposes of this chapter.

(c) The exemptions provided for in subparagraphs (a) (5) and (6) of this section shall not apply if the poultry producer or other person engages in the current calendar year in the business of buying or selling any poultry or poultry products other than as specified in such subparagraphs. No exemption under subparagraph (a) (5) or (6) or paragraph (b) of this section shall apply to any poultry producer or other person who slaughters or processes the products of more than five thousand turkeys or an equivalent number of poultry of all species in the current calendar year (four birds of other species being deemed the equivalent of one turkey).

(d) The provisions of this chapter requiring inspection shall not apply to operations of types traditionally and usually conducted at retail stores and restaurants, when conducted at any retail store or restaurant or similar retail-type establishment for sale in normal retail quantities or service of such articles to consumers at such establishments, if no poultry or poultry products are processed at the establishment for distribution outside this State or otherwise subject to inspection under the Federal Poultry Products Inspection Act.

(e) The provisions of this chapter shall not apply to poultry producers with respect to poultry of their own raising on their own farms if (i) such producers slaughter not more than two hundred fifty turkeys, or not more than an equivalent number of birds of all species during the calendar year for which this exemption is being determined (four birds of other species being deemed the equivalent of one turkey); (ii) such poultry producers do not engage in buying or selling poultry products other than those produced from poultry raised on their own farms; and (iii) such poultry moves only in intrastate commerce.

(f) The adulteration and misbranding provisions of this chapter, other than the requirement of the inspection legend, shall apply to articles which are exempted from inspection under this section, except as otherwise specified under paragraph (a), (b) or (e).

(g) The director may by order suspend or terminate any exemption under paragraph (a) or (b) of this section with respect to any person whenever he finds that such action will aid in effectuating the purposes of this chapter.

HISTORY: 1962 Code Section 6-644; 1969 (56) 425.



SECTION 47-19-150. Limiting entry of poultry products into inspected establishments.

The director may limit the entry of poultry products and other materials into any official establishment under such conditions as he may prescribe to assure that allowing the entry of such articles into such inspected establishments will be consistent with the purposes of this chapter.

HISTORY: 1962 Code Section 6-645; 1969 (56) 425.



SECTION 47-19-165. Application of chapter to pigeons.

The provisions of this chapter shall also apply to pigeons, either live or dead, and when the term "poultry" is used in this chapter it shall be construed to include pigeons unless the context clearly indicates otherwise.

HISTORY: 1976 Act No. 492; 1982 Act No. 466 Part II Section 36.



SECTION 47-19-170. Rules and regulations.

The board shall promulgate such rules and regulations as shall enable the director to carry out the purposes and intent of this chapter.

HISTORY: 1962 Code Section 6-646; 1969 (56) 425.



SECTION 47-19-180. Costs of inspection.

The cost of inspection rendered under the requirements of this chapter shall be borne by this State, except as provided in Section 47-19-30 and except that the cost of overtime and holiday work performed in establishments subject to the provisions of this chapter, at such rates as Clemson University may determine, shall be borne by such establishments. Sums received by Clemson University in reimbursement for sums paid out for such premium pay work shall be available without fiscal year limitation to carry out the purposes of this section.

HISTORY: 1962 Code Section 6-647; 1969 (56) 425.






CHAPTER 20 - CONFINED SWINE FEEDING OPERATIONS

SECTION 47-20-165. Promulgation and effect of separate and distinct confined swine feeding operations regulations.

(A) In addition to any regulations authorized to be promulgated pursuant to this chapter, the Department of Health and Environmental Control shall promulgate regulations regarding confined swine feeding operations which are separate and distinct from the regulations promulgated pursuant to this chapter.

(B) The separate and distinct regulations shall not be proposed until after the regulations required to be promulgated pursuant to this chapter take effect.

(C) The provisions of this chapter and Section 46-45-30 are severable and enforceable irrespective of whether a particular regulation has been promulgated.

(D)(1) The separate and distinct regulations shall include, but are not limited to, including the following:

(a) definitions;

(b) setback requirements;

(c) land application rates for animal waste and waste storage ponds;

(d) lagoon construction and maintenance requirements;

(e) odor control;

(f) vector control;

(g) application and annual operation fees;

(h) monitoring wells;

(i) certification of owners or operators of confined animal feeding operations and waste management systems;

(j) public notice requirements; and

(k) permit renewals.

(2) In addition, the separate and distinct regulations shall be based upon an evaluation of the impact upon the interests of the environment and agribusiness.

(3) In promulgating the separate and distinct regulations, the department shall use the limits, distances, and other requirements provided in this chapter as the basis for the regulations. When the department submits the proposed regulations to the General Assembly for approval, in addition to the information which must be filed pursuant to Section 1-23-120 of the 1976 Code, the department shall include an explanation for each change proposed in the separate and distinct regulations from the requirements of this chapter.

(E) When the regulations promulgated by the department pursuant to this section are approved by the General Assembly or take effect without action of the General Assembly, the provisions of this chapter and Section 46-45-30, and any regulations promulgated pursuant to authority granted in this chapter, are thereby repealed and shall no longer have the force and effect of law.

HISTORY: 1996 Act No. 460, Section 3, eff July 1, 1996.






CHAPTER 21 - FARM ANIMAL, CROP OPERATION, AND RESEARCH FACILITIES PROTECTION ACT

SECTION 47-21-10. Short title.

This chapter may be cited as the "Farm Animal, Crop Operation, and Research Facilities Protection Act".

HISTORY: 1992 Act No. 327, Section 1, eff April 10, 1992; 2012 Act No. 220, Section 1, eff June 7, 2012.



SECTION 47-21-20. Definitions.

As used in this chapter:

(1) "Actor" means a person accused of any of the offenses defined in this chapter.

(2) "Animal" means a warm- or cold-blooded animal used in food or fiber production, agriculture, research, testing, or education, including poultry, fish, and insects.

(3) "Animal facility" includes a vehicle, building, structure, or premises where an animal is kept, tested, handled, housed, exhibited, bred, or offered for sale and includes a research facility where research or testing on animals is conducted.

(4) "Consent" means assent in fact, whether express or apparent.

(5) "Crop operation" includes a vehicle, building, structure, or premises where a crop is raised, maintained, tested, handled, housed, exhibited, or offered for sale and includes a research facility where research on or testing of crops is conducted.

(6) "Deprive" means:

(a) to withhold an animal or other property from the owner permanently or for such an extended time that a major portion of the value or enjoyment of the animal or property is lost to the owner;

(b) to restore the animal or other property only upon payment for reward or other compensation; or

(c) to dispose of an animal or other property in a manner that makes recovery of the animal or property by the owner unlikely.

(7) "Effective consent" includes consent by a person legally authorized to act for the owner. Consent is not effective if:

(a) induced by force, threat, false pretenses, or fraud;

(b) given by a person the actor knows is not legally authorized to act for the owner;

(c) given by a person who by reason of youth, mental disease or defect, or intoxication is known by the actor to be unable to make reasonable decisions; or

(d) given solely to detect the commission of an offense.

(8) "Owner" means a person who has title to the property, possession of the property, whether lawful or not, or a greater right to possession of the property than the actor.

(9) "Person" means an individual, corporation, association, nonprofit corporation, joint-stock company, firm, trust, partnership, two or more persons having a joint or common interest, or other legal entity.

(10) "Possession" means actual care, custody, control, or management.

HISTORY: 1992 Act No. 327, Section 1, eff April 10, 1992; 2012 Act No. 220, Section 1, eff June 7, 2012.



SECTION 47-21-30. Unlawful acquisition or exercise of control.

Without the effective consent of the owner, it is unlawful for a person to acquire or otherwise exercise control over an animal facility, an animal from an animal facility, or other property from an animal facility with the intent to deprive the owner of the facility, animal, or property, and to disrupt or damage the enterprise conducted at the animal facility.

HISTORY: 1992 Act No. 327, Section 1, eff April 10, 1992; 2012 Act No. 220, Section 1, eff June 7, 2012.



SECTION 47-21-40. Unlawful damage or destruction.

Without the effective consent of the owner, it is unlawful for a person to damage or destroy an animal facility, an animal, or property in or on an animal facility with the intent to disrupt or damage the enterprise conducted at the animal facility.

HISTORY: 1992 Act No. 327, Section 1, eff April 10, 1992; 2012 Act No. 220, Section 1, eff June 7, 2012.



SECTION 47-21-50. Unlawful entry or concealed presence.

Without the effective consent of the owner, and with the intent to disrupt or damage the enterprise conducted at the animal facility, it is unlawful for a person to:

(1) enter an animal facility, not then open to the public, with intent to commit an act prohibited by this section;

(2) remain concealed, with intent to commit an act prohibited by this section, in an animal facility; or

(3) enter an animal facility and commit or attempt to commit an act prohibited by this section.

HISTORY: 1992 Act No. 327, Section 1, eff April 10, 1992; 2012 Act No. 220, Section 1, eff June 7, 2012.



SECTION 47-21-60. Unlawful entry or presence with notice to not enter or leave.

(A) Without the effective consent of the owner, it is unlawful for a person to enter or remain in an animal facility with the intent to disrupt or damage the enterprise conducted at the animal facility, and the person:

(1) had notice that the entry was forbidden; or

(2) received notice to depart but failed to do so.

(B) For purposes of this section, "notice" means:

(1) oral or written communication by the owner or someone with apparent authority to act for the owner;

(2) fencing or other enclosure obviously designed to exclude intruders or to contain animals; or

(3) a sign or signs posted on the property or at the entrance to the building, reasonably likely to come to the attention of intruders, indicating that entry is forbidden.

HISTORY: 1992 Act No. 327, Section 1, eff April 10, 1992; 2012 Act No. 220, Section 1, eff June 7, 2012.



SECTION 47-21-70. Exemptions.

This chapter does not apply to, affect, or otherwise prohibit actions taken by:

(1) the Department of Agriculture, any other federal, state, or local department or agency, or an official or employee of these entities while in the exercise or performance of a power or duty imposed by law or regulation;

(2) a licensed veterinarian practicing veterinary medicine pursuant to Chapter 69, Title 40 and according to customary standards of care; or

(3) a person holding a legal interest in an animal facility, an animal from an animal facility, or other property in or on an animal facility who has an interest in the facility, animal, or other property superior to the interest held by the person incurring damages.

HISTORY: 1992 Act No. 327, Section 1, eff April 10, 1992; 2012 Act No. 220, Section 1, eff June 7, 2012.



SECTION 47-21-80. Violations; penalties.

(A) A person violating Sections 47-21-30, 47-21-40, and 47-21-50 is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

(B) A person violating Section 47-21-60 is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than one year, or both.

HISTORY: 1992 Act No. 327, Section 1, eff April 10, 1992; 1993 Act No. 184, Section 102, eff January 1, 1994; 2012 Act No. 220, Section 1, eff June 7, 2012.



SECTION 47-21-90. Damages; attorney fees and costs.

A person who suffers damages resulting from the commission of an act prohibited by this article has a civil cause of action for treble the amount of his actual damages, for consequential damages, for punitive damages, an injunction, and any other appropriate relief in law or equity. Upon prevailing in the civil action, the plaintiff may recover reasonable attorney's fees and costs.

HISTORY: 2012 Act No. 220, Section 1, eff June 7, 2012.



SECTION 47-21-200. Unlawful acquisition or exercise of control.

Without the effective consent of the owner, it is unlawful for a person to acquire or otherwise exercise control over a crop operation, a crop from a crop operation, or other property from a crop operation with the intent to deprive the owner of the operation, crop, or property, and to disrupt or damage the enterprise conducted at the crop operation.

HISTORY: 2012 Act No. 220, Section 1, eff June 7, 2012.



SECTION 47-21-210. Unlawful damage or destruction.

Without the effective consent of the owner, it is unlawful for a person to damage or destroy a crop operation, a crop, or property in or on a crop operation with the intent to disrupt or damage the enterprise conducted at the crop operation.

HISTORY: 2012 Act No. 220, Section 1, eff June 7, 2012.



SECTION 47-21-220. Unlawful entry or concealed presence.

Without the effective consent of the owner, and with the intent to disrupt or damage the enterprise conducted at the crop operation, it is unlawful for a person to:

(1) enter a crop operation, not then open to the public, with intent to commit an act prohibited by this section;

(2) remain concealed, with intent to commit an act prohibited by this section, in a crop operation; or

(3) enter a crop operation and commit or attempt to commit an act prohibited by this section.

HISTORY: 2012 Act No. 220, Section 1, eff June 7, 2012.



SECTION 47-21-230. Unlawful entry or presence with notice to not enter or leave.

(A) Without the effective consent of the owner, it is unlawful for a person to enter or remain in a crop operation with the intent to disrupt or damage the enterprise conducted at the crop operation, and the person:

(1) had notice that the entry was forbidden; or

(2) received notice to depart but failed to do so.

(B) For purposes of this section, "notice" means:

(1) oral or written communication by the owner or someone with apparent authority to act for the owner;

(2) fencing or other enclosure obviously designed to exclude intruders or to contain a crop; or

(3) a sign or signs posted on the property or at the entrance to the building, reasonably likely to come to the attention of intruders, indicating that entry is forbidden.

HISTORY: 2012 Act No. 220, Section 1, eff June 7, 2012.



SECTION 47-21-240. Exemptions.

This chapter does not apply to, affect, or otherwise prohibit actions taken by:

(1) the Department of Agriculture, any other federal, state, or local department or agency, or an official or employee of these entities while in the exercise or performance of a power or duty imposed by law or regulation; or

(2) a person holding a legal interest in a crop operation, a crop from a crop operation, or other property in or on a crop operation who has an interest in the operation, crop, or other property superior to the interest held by the person incurring damages.

HISTORY: 2012 Act No. 220, Section 1, eff June 7, 2012.



SECTION 47-21-250. Violations; penalties.

(A) A person violating Sections 47-21-200, 47-21-210, and 47-21-220 is guilty of a misdemeanor and, upon conviction, must be fined not more than ten thousand dollars or imprisoned not more than three years, or both.

(B) A person violating Section 47-21-230 is guilty of a misdemeanor and, upon conviction, must be fined not more than five thousand dollars or imprisoned not more than one year, or both.

HISTORY: 2012 Act No. 220, Section 1, eff June 7, 2012.



SECTION 47-21-260. Damages; attorney fees and costs.

A person who suffers damages resulting from the commission of an act prohibited by this article has a civil cause of action for treble the amount of his actual damages, for consequential damages, for punitive damages, an injunction, and any other appropriate relief in law or equity. Upon prevailing in the civil action, the plaintiff may recover reasonable attorney's fees and costs.

HISTORY: 2012 Act No. 220, Section 1, eff June 7, 2012.






CHAPTER 22 - RENDERING OF LIVESTOCK AND POULTRY RAW MATERIAL

SECTION 47-22-10. Short title.

This chapter may be cited as the "South Carolina Rendering Act of 1998".

HISTORY: 1998 Act No. 316, Section 1, eff May 26, 1998.



SECTION 47-22-20. Definitions.

As used in this chapter, the term:

(1) "Transfer center" means a facility where raw materials are collected for loading into approved vehicles for delivery to a rendering plant.

(2) "Commission" means the State Livestock-Poultry Health Commission.

(3) "Director" means the Director, Division of Livestock-Poultry Heath Programs, Clemson University.

(4) "Division" means the Division of Livestock-Poultry Health Programs at Clemson University and its agents, employees, and officials.

(5) "Inspector" means an employee or official of the division authorized by the director to carry out inspections or investigations required or authorized by law.

(6) "Livestock" means all classes and breeds of animals, domesticated or feral.

(7) "Permit" means official authorization to engage in a specified activity.

(8) "Poultry" means all avian species including wildfowl and domestic fowl.

(9) "Raw material" means livestock or poultry carcasses and inedible parts thereof, fats, oils, and other inedible animal byproducts, and used fats and oils collected from restaurants.

(10) "Rendering operation" means the processing of all or part of the inedible portions of livestock or poultry carcasses and other raw material, and includes the collection and transportation of raw material for the purpose of processing.

(11) "Rendering plant" means a building or buildings in which raw material is processed, and includes the premises upon which buildings used in connection with processing are located.

(12) "State Veterinarian" means the Director, Division of Livestock-Poultry Health Programs, Clemson University.

HISTORY: 1998 Act No. 316, Section 1, eff May 26, 1998.



SECTION 47-22-30. Duties of commission and director.

The commission is the governing and policymaking body for the department, and is authorized to promulgate regulations that are necessary and proper to carry out the purpose and provisions of this chapter. The commission must delegate the administrative and enforcement duties provided for in this chapter to the director. The director, acting through the division, must administer the provisions of this chapter, enforce the required minimum standards set forth in Section 47-22-60, and all other laws pertaining to rendering livestock, poultry, and raw material in this State.

HISTORY: 1998 Act No. 316, Section 1, eff May 26, 1998.



SECTION 47-22-40. Permit required for operation of transfer center and rendering processes.

No person shall operate a transfer center or rendering plant, or engage in rendering operations, unless he possesses a valid and current permit issued by the division.

HISTORY: 1998 Act No. 316, Section 1, eff May 26, 1998.



SECTION 47-22-50. Permit applications; information required; permit valid until revoked, relinquished, or abandoned.

Application for a permit required by this chapter must be made to the director on forms provided by the division. The application must set forth the name and address of the applicant, the present or proposed place of business, the particular method used or to be used in the collection, transportation, processing, disposition, and disposal of raw material, and all other information as the director may require. Plant flow diagrams of any existing or proposed rendering plant and of equipment used in rendering operations must be available at the plant for review by division inspectors. A permit is valid until revoked pursuant to Section 47-4-130, or until relinquished or abandoned by the person to whom the permit was issued.

HISTORY: 1998 Act No. 316, Section 1, eff May 26, 1998.



SECTION 47-22-60. Location and equipment requirements for transfer centers, rendering plants, and vehicles used to transfer raw materials.

(A) Transfer centers must:

(1) be located on a site in compliance with local zoning ordinances and have a potable water supply, wastewater and solid disposal, and air pollution facilities as required by any governmental authority having jurisdiction over the site;

(2) be covered by a metal roof or other permanent type covering with sufficient screened ventilators to allow air flow, yet preventing the entrance of rodents, birds, and insects;

(3) have walls, floors, and ceilings made of durable, nonabsorbent materials that can be cleaned and maintained in a sanitary condition;

(4) have adequate drains in an impervious floor with a supply of hot water sufficient to thoroughly clean the transfer center's building, equipment, and all vehicles transporting raw material to the transfer center;

(5) be cleaned and sanitized at the end of each daily operation;

(6) hold inedible materials no longer than allowed by good manufacturing practices, and dispose of all product and unused raw material in a lawful manner;

(7) be operated in such a manner that objectionable odors are not detected off site of the transfer center.

(B) Rendering plants must:

(1) be located on a site in compliance with local zoning ordinances and have a potable water supply, wastewater and solid disposal, and air pollution facilities as required by any governmental authority having jurisdiction over the site;

(2) utilize buildings of sufficient size and shape to accommodate all phases of actual processing, with partitions installed therein sufficient to prevent any contact between raw materials and finished product, and to prevent contamination of finished product;

(3) utilize buildings constructed with materials and in a manner that will ensure adequate drainage and sanitation in all phases of operation, and that contain walls, floors, and ceilings constructed with durable, nonabsorbent materials that can be cleaned and maintained in a sanitary manner;

(4) have a supply of hot water and cleaning agents sufficient to facilitate cleaning of the building, equipment, and vehicles used to move and handle raw material and product in a sanitary manner;

(5) be operated using reasonable precautions while handling, storing, or preparing raw material to prevent objectionable odors from being discharged beyond the boundaries of the permittee's property, to ensure that raw material does not remain on site any longer than allowed by good manufacturing practice, and to dispose of all product and unused raw material in a lawful manner;

(6) be operated using appropriate and properly-functioning rendering equipment including, but not limited to, working, efficient, and effective odor-control systems to prevent the emission of objectionable odors;

(7) diligently practice rodent and vermin control in buildings and keep surrounding grounds clean and free of refuse, trash, and manure;

(8) mark all barrels used for transportation and storage of raw materials with the word "inedible" in letters clearly visible and not less than two inches in height; and

(9) have a control and recontamination program, as approved by the director, that specifically provides for the prevention of cross-contamination between raw material and finished product.

(C) Vehicles used to transport raw materials must:

(1) be so constructed and maintained as to prevent any dripping, seeping, discharge, or escape of raw material from the truck, and have body sides of such height that no portion of the raw material transported therein is subject to spillage under normal circumstances; provided, on a case-by-case basis, the director may require the complete covering of a load of raw material for biosecurity purposes.

(2) after unloading, be cleaned with hot water and a suitable cleansing agent to prevent a buildup of grease, solids, or other raw material residue, and no vehicle used to transport raw material may be taken out or operated on a public road or highway without first being thoroughly cleaned.

(3) be licensed by the division as suitable for the purpose of transporting raw material.

HISTORY: 1998 Act No. 316, Section 1, eff May 26, 1998.



SECTION 47-22-70. Inspections; hours; information required to be available.

Every transfer center, rendering plant, rendering operation and vehicle used to transport raw material is subject to inspection by the division inspectors during normal operating hours and at such other times as the director may deem necessary for the enforcement of this chapter. Each rendering plant must keep and furnish the director information required by law concerning the collection, transportation, processing, distribution, disposition, and disposal of raw material.

HISTORY: 1998 Act No. 316, Section 1, eff May 26, 1998.



SECTION 47-22-80. Violations; penalties.

Any person who violates any provision of this chapter or any regulation promulgated hereunder shall be subject to the criminal and/or civil penalties as provided by Section 47-4-130 of this title.

HISTORY: 1998 Act No. 316, Section 1, eff May 26, 1998.









Title 48 - Environmental Protection and Conservation

CHAPTER 1 - POLLUTION CONTROL ACT

SECTION 48-1-10. Short title; definitions.

This chapter may be cited as the "Pollution Control Act" and, when used herein, unless the context otherwise requires:

(1) "Person" means any individual, public or private corporation, political subdivision, government agency, municipality, industry, copartnership, association, firm, trust, estate or any other legal entity whatsoever;

(2) "Waters" means lakes, bays, sounds, ponds, impounding reservoirs, springs, wells, rivers, streams, creeks, estuaries, marshes, inlets, canals, the Atlantic Ocean within the territorial limits of the State and all other bodies of surface or underground water, natural or artificial, public or private, inland or coastal, fresh or salt, which are wholly or partially within or bordering the State or within its jurisdiction;

(3) "Marine district" means the waters of the Atlantic Ocean within three nautical miles from the coast line and all other tidal waters within the State;

(4) "Sewage" means the water-carried human or animal wastes from residences, buildings, industrial establishments or other places, together with such ground water infiltration and surface water as may be present and the admixture with sewage of industrial wastes or other wastes shall also be considered "sewage";

(5) "Industrial waste" means any liquid, gaseous, solid or other waste substance or a combination thereof resulting from any process of industry, manufacturing, trade or business or from the development of any natural resources;

(6) "Other wastes" means garbage, refuse, decayed wood, sawdust, shavings, bark, sand, clay, lime, cinders, ashes, offal, oil, gasoline, other petroleum products or by-products, tar, dye stuffs, acids, chemicals, dead animals, heated substances and all other products, by-products or substances not sewage or industrial waste;

(7) "Pollution" means (1) the presence in the environment of any substance, including, but not limited to, sewage, industrial waste, other waste, air contaminant, or any combination thereof in such quantity and of such characteristics and duration as may cause, or tend to cause the environment of the State to be contaminated, unclean, noxious, odorous, impure or degraded, or which is, or tends to be injurious to human health or welfare; or which damages property, plant, animal or marine life or use of property; or (2) the man-made or man-induced alteration of the chemical, physical, biological and radiological integrity of water;

(8) "Standard" or "standards" means such measure of purity or quality for any waters in relation to their reasonable and necessary use as may after hearing be established;

(9) "Department" means the Department of Health and Environmental Control;

(10) "Sewage system" or "sewerage system" means pipelines and conductors, pumping stations, force mains and all other construction, devices and appliances appurtenant thereto used for conducting sewage, industrial waste or other wastes to a point of ultimate discharge;

(11) "Treatment works" means any plant, disposal field, lagoon, constructed drainage ditch or surface water intercepting ditch, incinerator, area devoted to sanitary land fills or other works not specifically mentioned herein, installed for the purpose of treating, neutralizing, stabilizing or disposing of sewage, industrial waste or other wastes;

(12) "Disposal system" means a system for disposing of sewage, industrial waste or other wastes, including sewerage systems and treatment works;

(13) "Outlet" means the terminus of a sewer system or the point of emergence of any water-borne sewage, industrial waste or other wastes, or the effluent therefrom, into the waters of the State;

(14) "Shellfish" means oysters, scallops, clams, mussels and other aquatic mollusks and lobsters, shrimp, crawfish, crabs and other aquatic crustaceans;

(15) "Ambient air" means that portion of the atmosphere outside of buildings and other enclosures, stacks, or ducts which surrounds human, plant, or animal life, water or property;

(16) "Air contaminant" means particulate matter, dust, fumes, gas, mist, smoke, or vapor, or any combination thereof produced by processes other than natural;

(17) "Source" means any and all points of origin of air contaminants whether privately or publicly owned or operated;

(18) "Undesirable level" means the presence in the outdoor atmosphere of one or more air contaminants or any combination thereof in sufficient quantity and of such characteristics and duration as to be injurious to human health or welfare, or to damage plant, animal or marine life, to property or which unreasonably interfere with enjoyment of life or use of property;

(19) "Emission" means a release into the outdoor atmosphere of air contaminants;

(20) "Environment" means the waters, ambient air, soil and/or land;

(21) "Effluent" means the discharge from a waste disposal system;

(22) "Effluent limitations" means restrictions or prohibitions of chemical, physical, biological, and other constituents which are discharged from point sources into State waters, including schedules of compliance;

(23) "Point source" means any discernible, confined and discrete conveyance, including, but not limited to, any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation or vessel, or other floating craft, from which pollutants are or may be discharged.

HISTORY: 1962 Code Section 63-195; 1952 Code Section 70-101; 1950 (45) 2153; 1965 (54) 687; 1970 (56) 2512; 1973 (58) 788; 1975 (59) 241.



SECTION 48-1-20. Declaration of public policy.

It is declared to be the public policy of the State to maintain reasonable standards of purity of the air and water resources of the State, consistent with the public health, safety and welfare of its citizens, maximum employment, the industrial development of the State, the propagation and protection of terrestrial and marine flora and fauna, and the protection of physical property and other resources. It is further declared that to secure these purposes and the enforcement of the provisions of this chapter, the Department of Health and Environmental Control shall have authority to abate, control and prevent pollution.

HISTORY: 1962 Code Section 63-195.1; 1952 Code Section 70-102; 1950 (46) 2153; 1970 (56) 2512.



SECTION 48-1-30. Promulgation of regulations; approval of alternatives.

The Department shall promulgate regulations to implement this chapter to govern the procedure of the Department with respect to meetings, hearings, filing of reports, the issuance of permits and all other matters relating to procedure. The regulations for preventing contamination of the air may not specify any particular method to be used to reduce undesirable levels, nor the type, design, or method of installation or type of construction of any manufacturing processes or other kinds of equipment. Except where the Department determines that it is not feasible to prescribe or enforce an emission standard or standard of performance, it may, by regulation, specify equipment, operational practice, or emission control method, or combination thereof. The Department may grant approval for alternate equipment, operational practice, or emission control method, or combination thereof, where the owner or operator of a source can demonstrate to the Department that such alternative is substantially equivalent to that specified.

HISTORY: 1962 Code Section 63-195.6; 1952 Code Section 70-108; 1950 (46) 2153; 1965 (54) 687; 1970 (56) 2512; 1978 Act No. 557, Section 1.



SECTION 48-1-40. Adoption of standards for water and air.

The Department, after public hearing as herein provided, shall adopt standards and determine what qualities and properties of water and air shall indicate a polluted condition and these standards shall be promulgated and made a part of the rules and regulations of the Department. The Department, in determining standards and designing the use of streams shall be guided by the provisions of this chapter.

HISTORY: 1962 Code Section 63-195.7; 1952 Code Section 70-109; 1950 (46) 2153; 1970 (56) 2512.



SECTION 48-1-50. Powers of department.

The Department may:

(1) Hold public hearings, compel attendance of witnesses, make findings of fact and determinations and assess such penalties as are herein prescribed;

(2) Hold hearings upon complaints or upon petitions in accordance with Section 48-1-140 or as otherwise provided in this chapter;

(3) Make, revoke or modify orders requiring the discontinuance of the discharge of sewage, industrial waste or other wastes into any waters of the State, or the discharge of air contaminants into the ambient air so as to create an undesirable level, resulting in pollution in excess of the applicable standards established. Such orders shall specify the conditions and time within which such discontinuance must be accomplished;

(4) Institute or cause to be instituted, in a court of competent jurisdiction, legal proceedings, including an injunction, to compel compliance with the provisions of this chapter or the determinations, permits and permit conditions and orders of the Department. An injunction granted by any court shall be issued without bond;

(5) Issue, deny, revoke, suspend or modify permits, under such conditions as it may prescribe for the discharge of sewage, industrial waste or other waste or air contaminants or for the installation or operation of disposal systems or sources or parts thereof; provided, however, that no permit shall be revoked without first providing an opportunity for a hearing;

(6) Conduct studies, investigations and research with respect to pollution abatement, control or prevention. Such studies shall include but not be limited to, air control, sources, disposal systems and treatment of sewage, industrial waste or other wastes, by all scientific methods and, if necessary, of the use of mobile laboratories;

(7) Settle or compromise any action or cause of action for the recovery of a penalty or damages under this chapter as it may deem advantageous to the State;

(8) Cooperate with the governments of the United States or other states or State agencies or organizations, official or unofficial, in respect to pollution control matters or for the formulation of interstate pollution control compacts or agreements;

(9) Prepare and develop a general comprehensive program for the abatement, control and prevention of air and water pollution;

(10) Require to be submitted to it and consider for approval plans for disposal systems or sources or any parts thereof and inspect the construction thereof for compliance with the approved plans;

(11) Administer penalties as otherwise provided herein for violations of this chapter, including any order, permit, regulation or standards;

(12) Accept, receive and administer grants or other funds or gifts for the purpose of carrying out any of the purposes of this chapter; accept, receive and receipt for Federal money given by the Federal government under any Federal law to the State of South Carolina for air or water control activities, surveys or programs;

(13) Encourage voluntary cooperation by persons, or affected groups in restoration and preservation of a reasonable degree of purity of air and water;

(14) Collect and disseminate information on air or water control;

(15) Approve projects for which applications for loans or grants under the Federal Water Pollution Control Act or the Federal Air Quality Act are made by any municipality (including any city, town, district, or other public body created by or pursuant to the laws of this State and having jurisdiction over disposal of sewage, industrial wastes or other wastes) or agency of this State or by an interstate agency;

(16) Participate through its authorized representatives in proceedings under the Federal Water Pollution Control Act or the Federal Air Quality Act to recommend measures for abatement of water pollution originating in this State;

(17) Take all action necessary or appropriate to secure to this State the benefits of the Federal Water Pollution Control Act or the Federal Air Quality Act and any and all other Federal and State acts concerning air and water pollution control;

(18) Consent on behalf of the State to request by the Federal Security Administrator to the Attorney General of the United States for the bringing of suit for abatement of such pollution;

(19) Consent to the joinder as a defendant to such suit of any person who is alleged to be discharging matter contributing to the pollution, abatement of which is sought in such suit;

(20) Conduct investigations of conditions in the air or waters of the State to determine whether or not standards are being contravened and the origin of materials which are causing the polluted condition;

(21) Establish the cause, extent and origin of damages from waste including damages to the fish, waterfowl, and other aquatic animals and public property which result from the discharge of wastes to the waters of the State;

(22) Require the owner or operator of any source or disposal system to establish and maintain such operational records; make reports; install, use, and maintain monitoring equipment or methods; sample and analyze emissions or discharges in accordance with prescribed methods, at locations, intervals, and procedures as the Department shall prescribe; and provide such other information as the Department reasonably may require;

(23) Adopt emission and effluent control regulations, standards and limitations that are applicable to the entire State, that are applicable only within specified areas or zones of the State, or that are applicable only when a specified class of pollutant is present;

(24) Enter at all times in or upon any property, public or private, for the purpose of inspecting and investigating conditions relating to pollution or the possible pollution of the environment of the State. Its authorized agents may examine and copy any records or memoranda pertaining to the operation of a disposal system or source that may be necessary to determine that the operation thereof is in compliance with the performance as specified in the application for a permit to construct; provided, however, that if such entry or inspection is denied or not consented to, and no emergency exists, the Department is empowered to and shall obtain from the magistrate from the jurisdiction in which such property, premise or place is located, a warrant to enter and inspect any such property, premise or place prior to entry and inspection. The magistrate of such jurisdiction is empowered to issue such warrants upon a proper showing of the needs for such entry and inspection. The results of any such inspection and investigation conducted by the Department shall be reduced to writing and a copy shall be furnished to the owner or operator of the source or disposal system; and

(25) Issue orders prohibiting any political entity having the authority to issue building permits from issuing such permits when the political entity has been ordered to correct a condition which has caused or is causing pollution. Provided, that no such order shall be issued until the State is capable of participating in Federal, State and local cost-sharing arrangements for municipal waste treatment facilities as set forth in the Clean Water Restoration Act of 1966.

HISTORY: 1962 Code Section 63-195.8; 1952 Code Sections 70-110, 70-111; 1950 (46) 2153; 1965 (54) 687; 1969 (56) 764; 1970 (56) 2512; 1973 (58) 788; 1974 (58) 2334; 1975 (59) 241.



SECTION 48-1-55. Use of local personnel to monitor water quality in county where oyster factory located.

On any navigable river in this State where an oyster factory is located, the Department of Health and Environmental Control may utilize qualified personnel of the county or municipality in whose jurisdiction the factory operates to assist with the monitoring of water quality and other environmental standards the department is required to enforce. The assistance may be provided at the request of the department and upon the consent of the county or municipality concerned.

HISTORY: 2009 Act No. 22, Section 1, eff May 19, 2009.



SECTION 48-1-60. Classification and standards of quality and purity of the environment authorized after notice and hearing.

It is recognized that, due to variable factors, no single standard of quality and purity of the environment is applicable to all ambient air, land or waters of the State. In order to attain the objectives of this chapter, the Department, after proper study and after conducting a public hearing upon due notice, shall adopt rules and regulations and classification standards. The classification and the standards of quality and purity of the environment shall be adopted by the Department in relation to the public use or benefit to which such air, land or waters are or may, in the future, be put. Such classification and standards may from time to time be altered or modified by the Department.

The adoption of a classification of the waters and the standards of quality and purity of the environment shall be made by the Department only after public hearing on due notice as provided by this chapter.

HISTORY: 1962 Code Section 63-195.9; 1952 Code Section 70-112; 1950 (46) 2153; 1970 (56) 2512; 1973 (58) 788.



SECTION 48-1-70. Matters which standards for water may prescribe.

The standards for water adopted pursuant to this chapter may prescribe:

(1) The extent, if any, to which floating solids may be permitted in the water;

(2) The extent to which suspended solids, colloids or a combination of solids with other substances suspended in water may be permitted;

(3) The extent to which organisms of the coliform group (intestinal bacilli) or any other bacteriological organisms may be permitted in the water;

(4) The extent of the oxygen which may be required in receiving waters; and

(5) Such other physical, chemical or biological properties as may be necessary for the attainment of the objectives of this chapter.

HISTORY: 1962 Code Section 63-195.10; 1952 Code Section 70-113; 1950 (46) 2153; 1970 (56) 2512.



SECTION 48-1-80. Considerations in formulating classification and standards for water.

In adopting the classification of waters and the standards of purity and quality, consideration shall be given to:

(1) The size, depth, surface area covered, volume, direction, rate of flow, stream gradient and temperature of the water;

(2) The character of the district bordering such water and its peculiar suitability for the particular uses and with a view to conserving it and encouraging the most appropriate use of the lands bordering on such water for residential, agricultural, industrial or recreational purposes;

(3) The uses which have been made, are being made or may be made of such waters for transportation, domestic and industrial consumption, irrigation, bathing, fishing and fish culture, fire prevention, sewage disposal or otherwise; and

(4) The extent of present defilement or fouling of such waters which has already occurred or resulted from past discharges therein.

HISTORY: 1962 Code Section 63-195.11; 1952 Code Section 70-114; 1950 (46) 2153; 1970 (56) 2512.



SECTION 48-1-83. Dissolved oxygen concentration depression; procedures to obtain site-specific effluent limit.

(A) The department shall not allow a depression in dissolved oxygen concentration greater than 0.1 mg/l in a naturally low dissolved oxygen waterbody unless the requirements of this section are all satisfied by demonstrating that resident aquatic species shall not be adversely affected. The provisions of this section apply in addition to any standards for a dissolved oxygen depression in a naturally low dissolved oxygen waterbody promulgated by the department by regulation.

(B) A party seeking a site-specific effluent limit related to dissolved oxygen pursuant to this section must notify the department in writing of its intent to obtain the depression. Upon receipt of the written notice of this intent, the department shall within thirty days publish a public notice indicating the party seeking the dissolved oxygen depression and the specific site for which the dissolved oxygen depression is sought in addition to the department's usual public notice procedures. The notice shall be in the form of an advertisement in a newspaper of statewide circulation and in the local newspaper with the greatest general circulation in the affected area. If within thirty days of the publication of the public notice the department receives a request to hold a public hearing from at least twenty citizens or residents of the county or counties affected, the department shall conduct such a hearing. The hearing must be conducted at an appropriate location near the specific site for which the dissolved oxygen depression is sought and must be held within ninety days of the publication of the initial public notice by the department.

(C) The department, in consultation with the Department of Natural Resources and the Environmental Protection Agency, shall provide a general methodology to be used for consideration of a site-specific effluent limit related to dissolved oxygen.

(D) The party seeking a site-specific effluent limit related to dissolved oxygen must conduct a study:

(1) to determine natural dissolved oxygen conditions at the specific site for which the depression is sought. The study must use an appropriate reference site. The reference site is not restricted to the State but must have similar geography, environmental setting, and climatic conditions. However, if an appropriate reference site cannot be located, the party may use a site-specific dynamic water quality model or, if available, a site-specific multidimensional dynamic water quality model.

(2) to assess the ability of aquatic resources at the specific site for which the dissolved oxygen depression is sought to tolerate the proposed dissolved oxygen depression.

(E) The department shall provide the following agencies sixty days in which to review and provide comments on the design of the scientific study required in subsection (D):

(1) the United States Fish & Wildlife Service of the United States Department of the Interior;

(2) the United States Geological Survey of the United States Department of the Interior;

(3) the National Ocean Service of the United States Department of Commerce and the National Marine Fisheries Service of the United States Department of Commerce; and

(4) The Department of Natural Resources.

The department and the Department of Natural Resources shall select and convene a science peer review committee to review the design of the study as required by subsection (D). The department and the Environmental Protection Agency must concur on the final design before a study is initiated. Justification of any objection to the study design must be based solely on scientific considerations. Objections to the study design must be provided in writing by the department to the party seeking a site-specific effluent limit related to dissolved oxygen.

(F) The department shall provide the following agencies sixty days to review and comment on the results of the studies required in subsection (D):

(1) the United States Fish and Wildlife Service of the United States Department of the Interior;

(2) the United States Geological Survey of the United States Department of the Interior; and

(3) the National Ocean Service of the United States Department of Commerce and the National Marine Fisheries Service of the United States Department of Commerce.

In order for a site-specific effluent limit related to dissolved oxygen to be implemented pursuant to this section, the department, the Department of Natural Resources and the Environmental Protection Agency must concur that the results of the study required in subsection (D) justify its implementation. In reaching a decision on the study results, the department and the Department of Natural Resources must base their decision upon the entire record, taking into account whatever in the record detracts from the weight of the decision, and must be supported by evidence that a reasonable mind might accept as adequate to support the decision. Objections to the acceptance of the results of the study must be provided in writing by the department to the party seeking a site-specific effluent limit related to dissolved oxygen.

HISTORY: 1999 Act No. 106, Section 1; 2010 Act No. 134, Section 1, eff March 30, 2010.



SECTION 48-1-85. Requirements for houseboats with marine toilets.

(A) It is unlawful for a person to operate or float a houseboat on the waters of this State unless it has a marine toilet that discharges only into a holding tank.

(B) As used in this section:

(1) "Holding tank" means a container designed to receive and hold sewage and other wastes discharged from a marine toilet and constructed and installed in a manner so that it may be emptied only by pumping out its contents.

(2) "Houseboat" means watercraft primarily used as habitation and not used primarily as a means of transportation.

(3) "Marine toilet" includes equipment for installation on board a houseboat designed to receive, retain, treat, or discharge sewage. A marine toilet must be equipped with a holding tank.

(C) When an owner of a houseboat having a marine toilet applies to the Department of Natural Resources for a certificate of title pursuant to Section 50-23-20, he shall certify in the application that the toilet discharges only into a holding tank.

(D) Houseboat holding tanks may be emptied only by a pump-out system permitted by the South Carolina Department of Health and Environmental Control.

(E) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be fined not more than two hundred dollars for each day's violation or imprisoned not more than thirty days, or both.

HISTORY: 1992 Act No. 334, Section 1; 1993 Act No. 181, Section 1172; 2007 Act No. 33, Section 2, eff upon approval (became law without the Governor's signature on May 24, 2007).



SECTION 48-1-87. Aquatic Life Protection Act.

(A) In order to provide for the survival and propagation of a balanced community of aquatic flora and fauna as set forth in Regulation 61-68 in a manner consistent with Section 48-1-20, the department shall, where necessary to protect aquatic life, impose NPDES permit limitations for whole effluent toxicity (WET) based on the mixing zone authorized in subsection (C), where the department determines that a discharge causes or has the reasonable potential to cause or contribute to an excursion of a water quality criterion in Regulation 61-68, other than numeric criteria for specific pollutants, that apply to the protection of aquatic organisms.

(B) As directed by this section, the department may promulgate regulations to implement WET tests that calibrate EPA's standard toxicity testing species and methods to the natural water chemistry representative of the lakes, streams, groundwater, and stormwater runoff of this State. In developing these regulations the department may use the findings of any scientifically defensible study it may conduct and may use other pertinent peer reviewed studies or conclusions. In the interim, this section shall not be construed to limit the department's authority to impose WET limits.

(C) For purposes of performing WET reasonable potential determinations for a specific discharge and, where justified, setting WET permit limitations for that discharge, the department, notwithstanding any other provision of law shall:

(1) develop procedures to allow up to one hundred percent dilution in waterbodies, based on the 7Q10 flow as defined by Regulation 61-68, where justified by the permittee or permit applicant and approved by the department;

(2) use stream flow conditions other than those described in item (1) where justified by hydrological controls that are capable of ensuring critical flow conditions higher than the respective ten-year flows identified in item (1), to evaluate acute and chronic exposure;

(3) use, for stormwater discharges, a representative flow greater than 7Q10 flow, as demonstrated on a site-specific basis, with any resulting WET permit limitations comprising only those expressed in terms of acute survival endpoints;

(4) consider such mixing calculations as described in items (1), (2), and (3) to be consistent with its policy set forth in Regulation 61-68 for minimizing mixing zones;

(5) give consideration to compliance with numeric criteria and actual instream biological conditions, in the absence of a valid scientific correlation between sublethal WET test results and the biological integrity of representative lakes, streams, and estuaries in this State, wherein biological integrity includes the richness, abundance, and balanced community structure of indigenous aquatic organisms;

(6) allow, at the request of the permittee, the use of ambient receiving waters as control and dilution waters in WET tests;

(7) exempt once-through, noncontact cooling water, which contains no additives, from toxicity requirements; and

(8) allow dischargers to use WET testing protocols that utilize alternative species in accordance with applicable EPA regulations and guidance.

(D) No part of this section shall be construed to limit the department's authority to adopt water quality criteria, to impose permit limits for specific chemical pollutants, to obligate the department to revalidate existing water quality criteria, or to establish additional water quality criteria for specific chemical pollutants. The department, whenever appropriate, shall utilize the flexibility of interpretation concerning WET testing and the use of WET test results provided by EPA.

(E) For the purpose of implementing Section 48-1-20 and Regulation 61-68:

(1) "propagation" is defined in Regulation 61-68;

(2) "biological integrity" means a measure of the health of an aquatic or marine ecosystem using the richness and abundance of species as the primary indicator, and "biological integrity" is a key component of an "instream bioassessment";

(3) "sublethal toxicity tests" means laboratory experiments that measure the nonlethal biological effects, including, but not limited to, growth or reproduction, of effluents or receiving waters on aquatic organisms;

(4) "calibrate" means a process to establish the baseline control condition based on the normal range of biological responses likely to occur when standard test organisms are exposed to various nontoxic waters sampled from streams and lakes throughout the State.

(F) For any NPDES permit that was taken over by EPA due to provisions of Act 258 of 2004 from July 1, 2004, through the effective date of this subsection as revised by the provisions of this 2005 act, the department shall convey to EPA, through the certification process (40 C.F.R. Part 124.53), any additional requirements mandated under state law. Moreover, notwithstanding any other provision of law or regulation, the requirement for a counterpart state permit for any such discharge is waived. Alternatively, at the request of the permittee, the department may waive the certification process and issue a state permit. However, affected permittees shall submit applications for reissuance to the department in accordance with Regulation 61-9, at least one hundred eighty days in advance of the expiration of the federal permits. At the discretion of the department, the annual fees for NPDES permits in Regulation 61-30 may continue to be charged, when certifying a federal permit, if the department waives the certification fee.

(G) The department shall reduce or eliminate WET monitoring requirements, as appropriate, in accordance with permit modification processes contained in Regulation 61-9, where dischargers demonstrate that their effluents do not demonstrate reasonable potential.

HISTORY: 2004 Act No. 258, Section 2; 2005 Act No. 25, Section 1.



SECTION 48-1-90. Causing or permitting pollution of environment prohibited; remedies.

(A)(1) It is unlawful for a person, directly or indirectly, to throw, drain, run, allow to seep, or otherwise discharge into the environment of the State organic or inorganic matter, including sewage, industrial wastes, and other wastes, except in compliance with a permit issued by the department.

(2) The permit requirements of subsection (A)(1), Section 48-1-100, and Section 48-1-110 do not apply to:

(a) discharges in a quantity below applicable threshold permitting requirements established by the department;

(b) discharges for which the department has no regulatory permitting program;

(c) discharges exempted by the department from permitting requirements; or

(d) normal farming, silviculture, aquaculture, ranching, and wildlife habitat management activities that are not prohibited by or otherwise subject to regulation.

(3) Subsection (A)(2) must not be construed to:

(a) impair or affect common law rights;

(b) repeal prohibitions or requirements of other statutory law or common law; or

(c) diminish the department's authority to abate public nuisances or hazards to public health or the environment, to abate pollution as defined in Section 48-1-10(7), or to respond to accidental discharges or spills.

(4) A person must first petition the department in writing for a declaratory ruling as to the applicability of a specific, existing regulatory program to a proposed or existing discharge into the environment, provided that the proposed or existing discharge is not exempt or excluded from permitting as is set forth in subsection (A)(2). The person proposing to emit or emitting such discharge must be named on and served with the petition. The department must, within sixty days after receipt of such petition, issue a declaratory ruling as to the applicability of such program to such discharge. If the department determines a permit is required under such program and that no exception or exclusion exists, including, but not limited to, the exceptions set forth in subsection (A)(2), the department must issue a declaration requiring the submission of an application to permit such discharge pursuant to the applicable permitting program. If the department further determines that immediate action is necessary to protect the public health or property due to such unpermitted discharge, the department may further declare the existence of an emergency and order such action as the department deems necessary to address the emergency. Any person to whom such emergency order is directed may apply directly to the Administrative Law Court for relief and must be afforded a hearing within forty-eight hours. Regardless of whether a hearing is held, the department must revoke all emergency orders as soon as conditions or operations change to the extent that an emergency no longer exists. A party contesting any department decision on a petition may request a contested case hearing in the Administrative Law Court. Notwithstanding the administrative remedy provided for in this section, no private cause of action is created by or exists under this chapter.

(B)(1) A person who discharges organic or inorganic matter into the waters of this State as described in subsection (A) to the extent that the fish, shellfish, aquatic animals, wildlife, or plant life indigenous to or dependent upon the receiving waters or property is damaged or destroyed is liable to the State for the damages. The action must be brought by the State in its own name or in the name of the department.

(2) The amount of a judgment for damages recovered by the State, less costs, must be remitted to the agency, commission, department, or political subdivision of the State that has jurisdiction over the fish, shellfish, aquatic animals, wildlife, or plant life or property damaged or destroyed.

(3) The civil remedy provided in subsection (B)(2) is not exclusive, and an agency, commission, department, or political subdivision of the State with appropriate authority may undertake in its own name an action to recover damages independent of this subsection.

HISTORY: 1962 Code Section 63-195.12; 1952 Code Section 70-116; 1950 (46) 2153; 1969 (56) 764; 1970 (56) 2512; 1975 (59) 241; 2012 Act No. 198, Section 1, eff June 6, 2012.



SECTION 48-1-95. Wastewater utilities; procedures for significant spills.

(A) As used in this section:

(1) "Action plan" or "plan" means a schedule for implementing and completing repairs, upgrades, and improvements needed to minimize future repetitive significant spills of untreated or partially treated domestic sewage.

(2) "Capacity, Management, Operation, and Maintenance or 'CMOM' plan" means a comprehensive, dynamic framework for wastewater utilities to identify and incorporate widely accepted wastewater industry practices to:

(a) better manage, operate, and maintain collection systems;

(b) investigate capacity constrained areas of the collection system; and

(c) respond to sanitary sewer overflow events.

(3) "Comprehensive review" or "review" means a complete technical assessment of the components and operation of a sewage system or its treatment works that are contributing to, or may be contributing to, repetitive significant spills of untreated or partially treated domestic sewage.

(4) "Department" means the Department of Health and Environmental Control.

(5) "Significant spill" means a net discharge from a wastewater utility of at least five thousand gallons of untreated or partially treated domestic sewage that could cause a serious adverse impact on the environment or public health. "Significant spill" does not include spills caused by a natural disaster, direct act of a third party, or other act of God.

(6) "Wastewater utility" or "utility" means the operator or owner of a sewage collection system or its treatment works providing sewer service to the public. "Wastewater utility" does not include manufacturers, electric utilities, agricultural operations, and wastewater treatment systems located on property owned by the federal government.

(B) Utilities must verbally notify the department of any significant spill within twenty-four hours and by written submission within five days.

(C) Upon receiving notice of a significant spill from a wastewater utility, the department must determine whether the responsible wastewater utility has had more than two significant spills per one hundred miles of its sewage collection system, in the aggregate and excluding private service laterals, during the twelve-month period up to and including the date of the significant spill.

(D)(1) If the wastewater utility has had more than two significant spills per one hundred miles of its aggregate collection system miles during a twelve-month period, the department shall issue an order directing the utility to complete a comprehensive review of the sewage system and treatment works facility identified pursuant to subsection (C), or if the wastewater utility has a Capacity, Management, Operations, and Maintenance plan in place directing the utility to update this plan, the order must include, but is not limited to:

(a) the submission of the findings of the comprehensive review or CMOM update; and

(b) the required implementation of any plans to minimize the recurrence of such significant spills.

(2) The comprehensive review, pursuant to item (1), must be performed by a licensed South Carolina professional engineer.

(3) Unless the department's order is being appealed, the comprehensive review or CMOM update must be initiated by the wastewater utility's owner within two months of receiving an order from the department or, in the case of an appeal, within two months from the date the order becomes final and nonappealable.

(E) The department shall require that all wastewater utilities provide public notice of any significant spill of five thousand gallons or more within twenty-four hours of the discovery. Where the responsible wastewater utility does not provide this notice, in addition to any enforcement response, the department shall provide public notice of the significant spill.

(F) Nothing in this section contravenes the department's ability to undertake enforcement action under the Pollution Control Act, Chapter 1, Title 48, or any other state or federal law.

HISTORY: 2012 Act No. 109, Section 1, eff February 1, 2012.



SECTION 48-1-100. Permits for discharge of wastes or air contaminants; jurisdiction of department.

(A) A person affected by the provisions of this chapter or the rules and regulations adopted by the department desiring to make a new outlet or source, or to increase the quantity of discharge from existing outlets or sources, for the discharge of sewage, industrial waste or other wastes, or the effluent therefrom, or air contaminants, into the waters or ambient air of the State, first shall make an application to the department for a permit to construct and a permit to discharge from the outlet or source. If, after appropriate public comment procedures, as defined by department regulations, the department finds that the discharge from the proposed outlet or source will not be in contravention of provisions of this chapter, a permit to construct and a permit to discharge must be issued to the applicant. The department, if sufficient hydrologic and environmental information is not available for it to make a determination of the effect of the discharge, may require the person proposing to make the discharge to conduct studies that will enable the department to determine that its quality standards will not be violated.

(B) The Department of Health and Environmental Control is the agency of state government having jurisdiction over the quality of the air and waters of the State of South Carolina. It shall develop and enforce standards as may be necessary governing emissions or discharges into the air, streams, lakes, or coastal waters of the State, including waste water discharges.

(C) The Department of Health and Environmental Control is the agency of state government having jurisdiction over those matters involving real or potential threats to the health of the people of South Carolina, including the handling and disposal of garbage and refuse; septic tanks; and individual or privately-owned systems for the disposal of offal and human or animal wastes.

HISTORY: 1962 Code Section 63-195.13; 1952 Code Section 70-117; 1950 (46) 2153; 1964 (53) 2393; 1970 (56) 2512; 1971 (57) 709; 1973 (58) 788; 1992 Act No. 294, Section 1.



SECTION 48-1-110. Permits required for construction or alteration of disposal systems; classification; unlawful operations or discharges.

(a) It shall be unlawful for any person, until plans therefor have been submitted to and approved by the department and a written permit therefor shall have been granted to:

(1) Construct or install a disposal system or source;

(2) Make any change in, addition to or extension of any existing disposal system or part thereof that would materially alter the method or the effect of treating or disposing of the sewage, industrial waste or other wastes;

(3) Operate such new disposal systems or new source, or any existing disposal system or source;

(4) Increase the load through existing outlets of sewage, industrial waste or other wastes into the waters of the State.

(b) The director of Health and Environmental Control shall classify all public wastewater treatment plants, giving due regard to size, types of work, character, and volume of waste to be treated, and the use and nature of the water resources receiving the plant effluent. Plants may be classified in a group higher than indicated at the discretion of the classifying officer by reason of the incorporation in the plant of complex features which cause the plant to be more difficult to operate than usual or by reason of a waste unusually difficult to treat, or by reason of conditions of flow or use of the receiving waters requiring an unusually high degree of plant operation control or for combinations of such conditions or circumstances. The classification is based on the following groups:

(1) For biological wastewater treatment plants: Group I-B. All wastewater treatment plants which include one or more of the following units: primary settling, chlorination, sludge removal, imhoff tanks, sand filters, sludge drying beds, land spraying, grinding, screening, oxidation, and stabilization ponds. Group II-B. All wastewater treatment plants which include one or more of the units listed in Group I-B and, in addition, one or more of the following units: sludge digestion, aerated lagoon, and sludge thickeners. Group III-B. All wastewater treatment plants which include one or more of the units listed in Groups I-B and II-B and, in addition, one or more of the following: trickling filters, secondary settling, chemical treatment, vacuum filters, sludge elutriation, sludge incinerator, wet oxidation process, contact aeration, and activated sludge (either conventional, modified, or high rate processes). Group IV-B. All wastewater treatment plants which include one or more of the units listed in Groups I-B, II-B, and III-B and, in addition, treat waste having a raw five-day biochemical oxygen demand of five thousand pounds a day or more.

(2) Effective July 1, 1987, for physical-chemical wastewater treatment plants: Group I-P/C. All wastewater treatment plants which include one or more of the following units: primary settling, equalization, pH control, and oil skimming. Group II-P/C. All wastewater treatment plants which include one or more of the units listed in Group I-P/C and, in addition, one or more of the following units: sludge storage, dissolved air flotation, and clarification. Group III-P/C. All wastewater treatment plants which include one or more of the units listed in Groups I-P/C and II-P/C and, in addition, one or more of the following: oxidation/reduction reactions, cyanide destruction, metals precipitation, sludge dewatering, and air stripping. Group IV-P/C. All wastewater treatment plants which include one or more of the units listed in Groups I-P/C, II-P/C, and III-P/C and, in addition, one or more of the following: membrane technology, ion exchange, tertiary chemicals, and electrochemistry.

(c) It shall be unlawful for any person or municipal corporation to operate a public wastewater treatment plant unless the operator-in-charge holds a valid certificate of registration issued by the Board of Certification of Environmental Systems Operators in a grade corresponding to the classification of the public wastewater treatment plant supervised by him, except as hereinafter provided.

(d) It shall be unlawful for any person to operate an approved waste disposal facility in violation of the conditions of the permit to construct or the permit to discharge.

(e) It shall be unlawful for any person, directly or indirectly, negligently or willfully, to discharge any air contaminant or other substance in the ambient air that shall cause an undesirable level.

HISTORY: 1962 Code Section 63-195.14; 1952 Code Section 70-118; 1950 (46) 2153; 1969 (56) 764; 1970 (56) 2512; 1974 (58) 2334; 1980 Act No. 319, Section 4; 1985 Act No. 172, Section 1; 1993 Act No. 181, Section 1173.



SECTION 48-1-115. Public notice of sludge storage facility construction permit.

The department shall provide public notice before issuing a construction permit pursuant to Regulation 61-67 for a facility that stores sludge or other residuals, or any combination of these, that is not located at the site of a wastewater or sludge treatment facility permitted pursuant to Regulation 61-67. Public notice must be provided in accordance with Regulation 61-9.

HISTORY: 2006 Act No. 329, Section 1.



SECTION 48-1-120. Determination and correction of undesirable level.

If the Department shall determine that an undesirable level exists, it shall take such action as necessary to control such condition.

The Department shall grant such time as is reasonable for the owner or operator of a source to correct the undesirable level, after taking all factors into consideration that are pertinent to the issue.

In making its order and determinations, the Department shall take into consideration all the facts and circumstances bearing upon the reasonableness of the emissions involved including, but not limited to:

(a) The character and degree of injury to, or interference with, the health and physical property of the people;

(b) The social and economic value of the source of the undesirable levels;

(c) The question of priority of location in the area involved; and

(d) The technical practicability and economic reasonableness of reducing or eliminating the emissions resulting from such source.

If the undesirable level is not corrected within the required time, then the Department shall issue an order to cease and desist from causing such emissions.

HISTORY: 1962 Code Section 63-195.15; 1965 (54) 687; 1970 (56) 2512.



SECTION 48-1-130. Order for discontinuance of discharge of wastes or air contaminants.

A person discharging sewage, industrial waste, or other waste or air contaminant into the environment of the State, in such manner or quantity as to cause pollution, without regard to the time that the discharge began or whether or not the continued discharge has been by virtue of a permit issued by the department, shall discontinue the discharge upon receipt of an order of the department. An order is subject to review pursuant to Section 44-1-60 and the Administrative Procedures Act. This section does not abrogate any of the department's emergency powers.

HISTORY: 1962 Code Section 63-195.16; 1952 Code Section 70-120; 1950 (46) 2153; 1970 (56) 2512; 2012 Act No. 198, Section 2, eff June 6, 2012.



SECTION 48-1-140. Revision or modification of national pollutant discharge elimination system or final compliance date for stationary source or class or sources of air pollution.

(a) The Department may, after notice and opportunity for a public hearing, revise or modify a national pollutant discharge elimination system permit in accordance with the procedures and criteria set out in Sections 301(c), 302 and 316(a) of the Federal Water Pollution Control Act Amendments of 1972.

(b) The Department may, after notice and opportunity for a public hearing, revise or modify a final compliance date for any stationary source or class or sources of air pollution whether contained in regulations or a compliance order, if the Department determines that

(1) good faith efforts have been made to comply with such requirement before such date;

(2) such source (or class) is unable to comply with such requirement because the necessary technology or other alternative methods of control are not reasonably available or have not been available for a sufficient period of time;

(3) any available alternative operating procedures and interim control measures have reduced or will reduce the impact of such source on public health;

(4) the continued operation of such source is essential to national security or to the public health or welfare.

Provided, however, that where the compliance date is one prescribed in the State Implementation Plan, the findings and recommendations of the Department shall be submitted to the Governor for transmittal to the Administrator of the Federal Environmental Protection Agency or his designated representative for his concurrence or rejection. Rejection by the administrator may constitute grounds for rejection of a request for modification or revisions of such compliance requirement.

(c) Any determination under items (a) or (b) of this section shall (1) be made on the record after notice to interested persons and opportunity for hearing, (2) be based upon a fair evaluation of the entire record at such hearing, and (3) include a statement setting forth in detail the findings and conclusions upon which the determination is based.

HISTORY: 1962 Code Section 63-195.17; 1965 (54) 687; 1970 (56) 2512; 1973 (58) 788; 1975 (59) 241; 1978 Act No. 463.



SECTION 48-1-150. Situations in which public hearing is required or authorized.

Public hearings shall be conducted by the Department prior to action by the Department in the classification of the waters or the adoption of standards of purity and quality thereof as provided by this chapter. The Department may conduct public hearings prior to action in the following cases, either of its own volition or upon the request of affected persons, (a) an order of determination of the Department requiring the discontinuance of discharge of sewage, industrial waste or other wastes into the waters of the State or air contaminant into the ambient air, (b) an order issuing, denying, revoking, suspending or modifying a permit, (c) a determination that a discharge constitutes pollution of waters of a marine district and (d) any other proceeding resulting in a finding of fact or determination that a discharge of air contaminants into the ambient air or sewage, industrial waste or other wastes into the waters of the State contravenes the standards established for such air and waters.

HISTORY: 1962 Code Section 63-195.18; 1952 Code, Section 70-125; 1950 (46) 2153; 1970 (56) 2512.



SECTION 48-1-160. Conduct of hearing; decision of department.

The hearings herein provided for may be conducted by the Department at a regular or special meeting or it may delegate to any member, to the executive director or to any employee or agent of the Department, the authority to conduct such hearings in the name of the Department at any time and place. But the Department shall make all necessary decisions as to the matter under consideration. Such decision may be based solely upon the record of any hearing conducted by the Department or by its duly authorized representative.

HISTORY: 1962 Code Section 63-195.19; 1952 Code Section 70-126; 1950 (46) 2153; 1970 (56) 2512.



SECTION 48-1-170. Records of hearings and decisions.

In any hearing held by the Department in which a quasi-judicial decision is rendered, the Department shall make a record of the decision and secure its prompt publication. The decision shall include a statement of the facts in controversy, the decision of the Department, the law or regulation upon which the decision is based and any other information deemed necessary.

To serve as a guide and precedent of the policy of the Department, the decisions shall be chronologically numbered according to date and compiled in an annual report similar in style to the reports of the Supreme Court. The reports of these decisions shall be made available to the public.

If any person concerned with such hearing requests it, a complete transcript of the testimony presented shall be made and filed.

HISTORY: 1962 Code Section 63-195.20; 1952 Code Section 70-127; 1950 (46) 2153; 1970 (56) 2512.



SECTION 48-1-180. Oaths; examination of witnesses; subpoenas.

In any such hearing, any member of the Department, the executive director or any employee or agent thereof authorized by the Department may administer oaths, examine witnesses and issue in the name of the Department notices of hearings and subpoenas requiring the attendance and testimony of witnesses and the production of evidence relevant to any matter involved in any such hearing. Witnesses shall receive the same fees and mileage as in civil actions.

HISTORY: 1962 Code Section 63-195.21; 1952 Code Section 70-128; 1950 (46) 2153; 1970 (56) 2512.



SECTION 48-1-190. Refusal to obey notice of hearing or subpoena.

In case of refusal to obey a notice of hearing or subpoena, the court of common pleas shall have jurisdiction, upon application of the Department, to issue an order requiring such person to appear and testify or produce evidence, as the case may require, and any failure to obey such order of the court may be punished by the court as a contempt thereof.

HISTORY: 1962 Code Section 63-195.22; 1952 Code Section 70-129; 1950 (46) 2153; 1970 (56) 2512.



SECTION 48-1-200. Appeals.

Any person may appeal from any order of the Department within thirty days after the filing of the order, to the court of common pleas of any county in which the pollution occurs. The Department shall thereupon certify to the court the record in the hearing. The court shall review the record and the regularity and the justification for the order, on the merits, and render judgment thereon as in ordinary appeals in equity. The court may order or permit further testimony on the merits of the case, in its discretion such testimony to be given either before the judge or referee by him appointed. From such judgment of the court an appeal may be taken as in other civil actions.

HISTORY: 1962 Code Section 63-195.23; 1952 Code Section 70-131; 1950 (46) 2153; 1970 (56) 2512.



SECTION 48-1-210. Duties of Attorney General and solicitors.

The Attorney General shall be the legal adviser of the Department and shall upon request of the Department institute injunction proceedings or any other court action to accomplish the purpose of this chapter. In the prosecution of any criminal action by the Attorney General and in any proceeding before a grand jury in connection therewith the Attorney General may exercise all the powers and perform all the duties which the solicitor would otherwise be authorized or required to exercise or perform and in such a proceeding the solicitor shall exercise such powers and perform such duties as are requested of him by the Attorney General.

HISTORY: 1962 Code Section 63-195.24; 1952 Code Section 70-132; 1950 (46) 2153; 1970 (56) 2512.



SECTION 48-1-220. Institution of prosecutions.

Prosecutions for the violation of a final determination or order shall be instituted only by the Department or as otherwise provided for in this chapter.

HISTORY: 1962 Code Section 63-195.25; 1952 Code Sections 70-134, 70-135; 1950 (46) 2153; 1970 (56) 2512; 1975 (59) 241.



SECTION 48-1-230. Disposition of funds.

Any funds appropriated to or received by the Department shall be deposited in the State Treasury as provided by law. Such funds shall be paid out on warrants issued by the State as prescribed by law, but only on order of the authorized representatives of the Department and in accordance with an annual budget or amendments thereto approved by the Department at an official meeting, such order being the authority of the proper fiscal officials of the State for making payment.

HISTORY: 1962 Code Section 63-195.26; 1952 Code Section 70-136; 1950 (46) 2153; 1970 (56) 2512.



SECTION 48-1-240. Chapter remedies are cumulative; estoppel.

It is the purpose of this chapter to provide additional and cumulative remedies to abate the pollution of the air and waters of the State and nothing herein contained shall abridge or alter rights of action in the civil courts or remedies existing in equity or under the common law or statutory law, nor shall any provision in this chapter or any act done by virtue of this chapter be construed as estopping the State, persons or municipalities, as riparian owners or otherwise, in the exercise of their rights under the common law, statutory law or in equity to suppress nuisances or to abate any pollution.

HISTORY: 1962 Code Section 63-195.27; 1952 Code Section 70-137; 1950 (46) 2153; 1970 (56) 2512.



SECTION 48-1-250. No private cause of action created.

No private cause of action is created by or exists pursuant to this chapter. A determination by the department that pollution exists or a violation of a prohibition contained in this chapter has occurred, whether or not actionable by the State, creates no presumption of law or fact inuring to or for the benefit of a person other than the State.

HISTORY: 1962 Code Section 63-195.28; 1952 Code Section 70-138; 1950 (46) 2153; 1970 (56) 2512; 2012 Act No. 198, Section 3, eff June 6, 2012.



SECTION 48-1-260. Conditions within industrial plants and employer-employee relations not affected.

Nothing contained in this chapter shall be deemed to grant to the Department any authority to make any rule, regulation or determination or to enter any order with respect to air conditions existing solely within the industrial boundaries of commercial and industrial plants, works or shops or to affect the relations between employers and employees with respect to or arising out of any air pollution within such boundaries.

HISTORY: 1962 Code Section 63-195.29; 1965 (54) 687; 1970 (56) 2512.



SECTION 48-1-270. Availability of records, reports, and information to the public; confidentiality of trade secrets.

Any records, reports or information obtained under any provision of this chapter shall be available to the public. Upon a showing satisfactory to the Department by any person that records, reports or information, or particular parts thereof, other than effluent or emission data, if made public would divulge methods or processes entitled to protection as trade secrets of such person, the Department shall consider such record, report or information or particular portion thereof confidential in the administration of this chapter.

HISTORY: 1962 Code Section 63-195.30; 1965 (54) 687; 1970 (56) 2512; 1973 (58) 788; 1975 (59) 241.



SECTION 48-1-280. Health laws not affected.

Nothing herein contained shall be construed to postpone, stay or abrogate the enforcement of the provisions of the public health laws of this State and rules and regulations promulgated hereunder in respect to discharges causing actual or potential hazards to public health nor to prevent the Department of Health and Environmental Control from exercising its right to prevent or abate nuisances.

HISTORY: 1962 Code Section 63-195.31; 1952 Code Section 70-139; 1950 (46) 2153; 1970 (56) 2512.



SECTION 48-1-290. Emergency orders.

Whenever the Department finds that an emergency exists requiring immediate action to protect the public health or property, the Department, with concurrent notice to the Governor, may without notice or hearing issue an order reciting the existence of such an emergency and requiring that such action be taken as the Department deems necessary to meet the emergency. Such order shall be effective immediately. Any person to whom such order is directed shall comply therewith immediately, but on application to the Department or by direction of the Governor shall be afforded a hearing within forty-eight hours. On the basis of such hearing the Department shall continue such order in effect, revoke it or modify it. Regardless of whether a hearing is held, the Department shall revoke all emergency orders as soon as conditions or operations change to the extent that an emergency no longer exists.

HISTORY: 1962 Code Section 63-195.32; 1970 (56) 2512; 1975 (59) 241.



SECTION 48-1-300. Certain violations excused.

The civil and criminal liabilities herein imposed upon persons violating the provisions hereof shall not be construed to include any violation which was caused by an act of God, war, strike, riot or other catastrophe as to which negligence on the part of such person was not the proximate cause.

HISTORY: 1962 Code Section 63-195.33; 1952 Code Section 70-122; 1950 (46) 2153; 1970 (56) 2512.



SECTION 48-1-310. Local air pollution control programs.

The governing body of any county is hereby authorized to establish, administer and enforce a local air pollution control program, subject to the approval of the Department. Such programs shall be formulated in accordance with standards and procedures adopted by the Department, and shall be subject to periodic review by the Department, which shall have the power to invalidate such programs if found to be unsatisfactory. County pollution control authorities, when constituted under this section, are hereby authorized to exercise in the geographic area involved all of the powers specified in this chapter, including the authority to adopt rules, regulations and procedures for the control of air pollution.

HISTORY: 1962 Code Section 63-195.34; 1970 (56) 2512.



SECTION 48-1-320. Penalties for violation of Pollution Control Act.

A person who wilfully or with gross negligence or recklessness violates a provision of this chapter or a regulation, permit, permit condition, or final determination or order of the department is guilty of a misdemeanor and, upon conviction, must be fined not less than five hundred dollars or more than twenty-five thousand dollars for each day's violation or be imprisoned for not more than two years, or both.

HISTORY: 1962 Code Section 63-195.35; 1952 Code Section 70-133; 1950 (46) 2153; 1964 (53) 2393; 1969 (56) 764; 1970 (56) 2512; 1973 (58) 788; 1975 (59) 241; 2001 Act No. 95, Section 1.



SECTION 48-1-330. Civil penalties.

Any person violating any of the provisions of this chapter, or any rule or regulation, permit or permit condition, final determination or order of the Department, shall be subject to a civil penalty not to exceed ten thousand dollars per day of such violation.

HISTORY: 1962 Code Section 63-195.35:1; 1973 (58) 788; 1975 (59) 241.



SECTION 48-1-340. False statements, representations or certifications; falsifying, tampering with, or rendering inaccurate monitoring devices or methods.

Any person who knowingly makes any false statement, representation or certification in any application, record, report, plan or other document filed or required to be maintained under this chapter or who falsifies, tampers with or knowingly renders inaccurate any monitoring device or method required to be maintained under this chapter, shall be subject to the civil or criminal provisions contained in this chapter. For the purposes of this section the term "person" shall mean, in addition to the definition contained in Section 48-1-10, any responsible corporate officer.

HISTORY: 1975 (59) 241.



SECTION 48-1-350. Penalties constitute debts to State; liens; disposition of moneys collected.

All penalties assessed under this chapter are held as a debt payable to the State by the person against whom they have been charged and constitute a lien against the property of the person. One-half of the civil penalties collected inure to the benefit of the county. The criminal penalties collected pursuant to Section 48-1-320 must be collected and distributed pursuant to Section 14-1-205.

HISTORY: 1962 Code Section 63-195.36; 1970 (56) 2512; 1994 Act No. 497, Part II, Section 36O.






CHAPTER 2 - ENVIRONMENTAL PROTECTION FUNDS

SECTION 48-2-10. Short title.

This article may be cited as the "Environmental Protection Fund Act".

HISTORY: 1993 Act No. 122, Section 2.



SECTION 48-2-20. Definitions.

As used in this article:

(1) "South Carolina Environmental Protection Fund" or "fund" means a special account established within the Treasurer's Office in which is deposited all fees as authorized by this article to be collected for the department's environmental programs.

(2) "Department" means the South Carolina Department of Health and Environmental Control.

HISTORY: 1993 Act No. 122, Section 2.



SECTION 48-2-30. Environmental Protection Fund established; sources of funds; accounting; investment and interest; allowable expenditures.

(A) There is established within the Treasurer's Office an agency-restricted, interest-bearing account to be known as the South Carolina Environmental Protection Fund.

(B) Notwithstanding any provision of law to the contrary, there must be deposited in the fund all fees as authorized by this article to be collected for the following environmental programs administered by the department, including fees for environmental permits, licenses, certificates, and registrations:

(1) Pollution Control Act;

(2) Clean Air Act;

(3) Safe Drinking Water Act;

(4) Hazardous Waste Management Act;

(5) Atomic Energy Act;

(6) Oil and Gas Act;

(7) any environmental program for which applicable federal law requires the establishment and collection of fees.

(8) Surface Water Withdrawal, Permitting, Use, and Reporting Act.

(C) The department shall maintain separate accounting for the monies collected and expended under each of the acts enumerated in subsection (B).

(D) Unencumbered monies and any unexpended balance of the fund remaining at the end of a fiscal year do not revert to the general fund but must be carried forward and maintained in separate accounts until expended in accordance with this article.

(E) Interest accruing on investments and deposits of the fund must be credited to the general fund.

(F) Monies in the fund must be invested by the State Treasurer for the benefit of the fund. The fund must be administered by the appropriate program area within the department.

(G) Monies in the fund may be expended only in accordance with annual appropriations approved by the General Assembly, except as otherwise authorized under Section 48-2-60.

HISTORY: 1993 Act No. 122, Section 2; 2010 Act No. 247, Section 2, eff January 1, 2011.



SECTION 48-2-40. Purpose and uses of fund.

The fund is available to the department to help defray the costs of administering the regulatory programs under each act enumerated in Section 48-2-30(B). The monies must be used for improved performance in permitting, certification, licensing, monitoring, investigating, enforcing, and administering the department's functions under these acts. Monies collected pursuant to the Federal Clean Air Act may be used as necessary to administer the Small Business Stationary Source Technical and Environmental Compliance Assistance Program, support staff, equipment, legal services, contracts with consultants, and program expenses as listed in Title V of the 1990 amendments to the Federal Clean Air Act.

HISTORY: 1993 Act No. 122, Section 2.



SECTION 48-2-50. Fees.

(A) In order to facilitate the proper administration of each act listed in Section 48-2-30(B), the department shall charge fees for the various services and functions it performs under each of those acts including, but not limited to, application fees, processing fees, permit maintenance fees, certification fees, license fees, registration fees, plan review fees, facility inspection fees, and emission fees.

(B) All fees in existence before the effective date of this article which implement the acts identified in Section 48-2-30(B) must be continued and must be calculated and maintained with any additional fees authorized by this article; however, the existing fees may be used in any manner consistent with the department's authority, the provisions of this article notwithstanding.

(C) No permit, certificate, license, or registration and no renewal or modification of a permit, certificate, license, or registration may be issued to an applicant under the acts enumerated in Section 48-2-30(B) until all fees are paid in full. The department shall develop a schedule by regulation for the collection of delinquent accounts and the amounts to be applied to delinquent accounts.

(D) The department shall develop regulations which set annual levels of fees as authorized by this article. The level of these fees must be determined after careful consideration of the direct and indirect costs incurred by the department in performing its various functions and services under each of the acts enumerated in Section 48-2-30(B). Any subsequent increase in the level of these fees must be justified by an assessment report compiled in accordance with Section 1-23-115. All fees and procedures for collecting fees must be adopted pursuant to procedures as are set forth in the Administrative Procedures Act. In promulgating these regulations, the department shall consider detailed information regarding other costs to be funded by the proposed fee schedule or fee increases and the current and proposed average response time to permit applications under that program.

(E) In the third, and all subsequent years, the fee schedule promulgated by the department may not, when added to its individual program fund balance from prior years, exceed one hundred fifty percent of the fees collected in the previous year.

(F) The total fees assessed under this article and listed in subsection (H) to be paid by a single permitted facility under any one act enumerated in Section 48-2-30(B) may not exceed five percent of the total of all fees assessed under that act, except for those fees collected pursuant to the Clean Air Act and the Atomic Energy Act.

(G) On January 1, 1994, and January first of every even-numbered year after 1994, the department shall evaluate the implementation of the permit fee program and provide this evaluation in writing to the Senate Finance Committee and the House Ways and Means Committee. This evaluation shall include a report on the total fees collected, the amount of general funds allocated to the department, the department's use of the fees and the general funds, the number of permit applications received, the number of permits issued, the progress in eliminating permit backlogs, and the timeliness of permit processing.

(H) For the following categories, the fees shall not exceed the maximum amounts listed below. The department is encouraged to use graduated fees to reflect the volume of waste, population served, or other factors determined necessary to fairly apportion the fees:

(1) Water Pollution Control

(a) Annual fees for NPDES Permits and State Construction

Permits for Land Application Systems; however,

annual operating fees for both major and minor

facilities must be calculated based on the

previous year's actual flow as reported to the

department:

Type of Facility

(i) Major Facility (Flow greater than $ 5,400

2,000,000 gal/day)

(ii) Major Facility (Flow 1,000,000-1,999,999 $ 4,050

gal/day)

(iii) Minor Facility (Flow 500,000-999,999 $ 3,375

gal/day)

(iv) Minor Facility (Flow 100,000-499,999 $ 2,700

gal/day)

(v) Minor Facility (Flow 50,000-99,999 $ 2,025

gal/day)

(vi) Minor Facility (Flow 0-49,999 gal/day) $ 1,350

(vii) Multiple Discharged Permits $ 4,050

(More than 5 discharge points) per $ 1,520

discharged over 5

(viii) General Permits $ 170

(b) Water Quality Certification Application Fees:

(i) Certification of major activities $ 1,688

requiring federal or state permits

(ii) Certification of minor activities $ 255

requiring federal or state permits

(c) Construction Permit Fees:

(i) Pretreatment Systems:

1. Oil/water separators or Air $ 1,013

Stripper Systems only

2. All other Pretreatment $ 3,038

Systems

(ii) Collection Systems:

1. 1000 ft. or less $ 338

2. 1,001 to 10,000 ft. $ 845

3. 10,000 ft. or more $ 1,688

4. Delegated Program $ 170

(iii) Wastewater Treatment Facilities, provided

that fees for modifications without

expansions for both major and minor

facilities must be assessed by the

department only for those modifications

which require the actual submission of

plans and specifications to the

department for engineering review

1. Major Facilities (1,000,000

gal/day or greater)

a. New $ 5,400

b. Expansion $ 4,050

c. Modification $ 2,700

w/o

expansion

2. Minor Facilities (0 to

999,999 gal/day)

a. New $ 3,375

b. Expansion $ 2,700

c. Modification $ 2,025

w/o

expansion

(2) Water Supply Operating Permit

(a) Major Facility (Serving more than 10,000 people) $ 4,050

(b) Major Facility (Serving 5,000-10,000 people) $ 3,038

(c) Minor Facility (Serving 1,000-4,900 people) $ 761

(d) Minor Facility (Serving less than 1,000 people) $ 255

(3) Air Quality Control

(a) Permit fees for air quality operating permits must

be based on an annual fee of $25.00 per ton of

each regulated pollutant based on actual

emissions, up to a maximum 4,000 tons a year a

regulated pollutant. Actual emissions means the

actual rate of emissions in tons per year of any

regulated pollutant which was emitted over the

preceding calendar year or any other period

determined by the department to be representative

of normal source operation. Actual emissions must

be calculated using the unit's actual operating

hours, production rates, and in-place control

equipment, types of materials processed, stored,

or combusted during the preceding calendar year or

such other time period established by the

department.

(b) New sources or any source without sufficient data to

be able to determine actual emissions must be

assessed the above $25.00 a ton fee with

appropriate CPI adjustment calculated on a prorata

basis for their months of operation. The fee must

be based on permitted emissions, until such time

as Actual emissions can be calculated, and must

be paid before the operating permit is issued.

(c) Pursuant to the 1990 Federal Clean Air Act, fees for

air emissions or for air emission permits may be

adjusted to reflect any increase in the Consumer

Price Index (CPI) for the year before the billing

month over the 1989 CPI. The CPI for any calendar

year is the average of CPI for all urban consumers

published by the Department of Labor, as of the

close of the twelve-month period ending on August

thirty-first of each calendar year.

(4) Laboratory Certification Services

(a) Application fee $ 507

(b) Minimum Annual Fee (per laboratory) $ 507

(c) Clean Water Act Inorganics (per parameter) $ 102

(d) Safe Drinking Water Act Inorganics (per parameter) $ 102

(e) SDWA Secondary Inorganics (per parameter) $ 102

(f) CWA Organics

(i) PCB's and Pesticides (per Sub-Group) $ 1,268

(ii) Herbicides (per Sub-Group) $ 1,268

(iii) Volatiles (per Sub-Group) $ 1,268

(iv) Semi-Volatiles (per Sub-Group) $ 1,268

(v) Dioxins and Furans (per Sub-Group) $ 1,268

(g) SDWA Organics

(i) Trihalomethanes $ 1,268

(ii) Synthetic Organic Compounds $ 2,532

(iii) Volatiles $ 2,532

(h) Microbiology

(i) Total Coliform $ 255

(ii) Fecal Coliform $ 255

(iii) Fecal Steptococci $ 255

(i) Biology

(i) Toxicity Testing $ 2,532

(ii) Taxonomy $ 2,268

(j) Solid and Hazardous Wastes (SW 846 Methods) $ 2,532

(k) Air Quality Analysis $ 2,532

(5) Radioactive Material Licenses

(a) Low level Radioactive Waste Disposal $ 275,000

(b) Radioactive Material Manufact/processing $ 27,000

(c) Decontamination Facil. $ 3,000

(d) Industrial Radiography under Reciprocity $ 500

(e) Low Level Waste Consolidation $ 25,000

(f) Low Level Waste Processing $ 50,000

(6) Radioaction Waste Transportation Permits $ 10,000

(7) Hazardous Waste Units $ 3,038

(8) Surface Water Withdrawals:

(a) Existing surface water withdrawal permit application processing fee $1,000;

(b) New surface water withdrawal permit application processing fee $7,500;

(c) Modification of surface water withdrawal permit application processing fee $2,000;

(d) Renewal of surface water withdrawal permit with modifications application processing fee $1,000;

(e) Surface water withdrawal annual operating fee per permitted intake $1,000.

HISTORY: 1993 Act No. 122, Section 2; 2010 Act No. 247, Section 3.A, eff January 1, 2011; 2012 Act No. 248, Section 1, eff January 1, 2013.



SECTION 48-2-60. Challenges to fees; petition, hearing, and determination of challenge.

A person required to pay the fees set forth in this article who disagrees with the calculation or applicability of the fee may petition the department for a hearing by submitting a petition setting forth the fee which is challenged, the grounds on which relief is sought, and the total amount of the fee due. The petition and the fee must be received by the department no later than thirty days after the due date. The hearing must be conducted in accordance with contested case provisions set forth in the Administrative Procedures Act and department regulations. If it is finally determined that the amount in dispute was improperly assessed, the department shall return the amount determined to be improperly assessed with interest not to exceed the statutory rate.

HISTORY: 1993 Act No. 122, Section 2.



SECTION 48-2-70. Processing of permit applications; maximum time for review.

Under each program for which a permit processing fee is established pursuant to this article, the promulgating authority also shall establish by regulation a schedule for timely action by the Department of Health and Environmental Control on permit applications under that program. These schedules shall contain criteria for determining in a timely manner when an application is complete and the maximum length of time necessary and appropriate for a thorough and prompt review of each category of permit applications and shall take into account the nature and complexity of permit application review required by the act under which the permit is sought. If the department fails to grant or deny the permit within the time frame established by regulation, the department shall refund the permit processing fee to the permit applicant.

HISTORY: 1993 Act No. 122, Section 2.



SECTION 48-2-80. Fees do not reduce general fund appropriations; limitation on amount of fees that may be collected in any fiscal year.

Fees collected pursuant to Section 48-2-50 do not supplant or reduce in any way the general fund appropriation to the department from the state or federal program; and the total amount of fees authorized by this article collected in any fiscal year, may not exceed thirty-three and one-third percent of the "Total Funds" appropriated to the Office of Environmental Quality Control in the annual appropriations act.

HISTORY: 1993 Act No. 122, Section 2.



SECTION 48-2-90. Department may establish applicable federal requirements; use of federal fee caps; federal requirements prevail over conflicting provisions of article.

If the requirements of this article are not in agreement with applicable federal requirements pertaining to the establishment and collection of fees as authorized by this article, the federal requirements take precedence. The department has the authority to establish, by regulation, applicable federal requirements. A permissible maximum fee or cap on a fee authorized by federal law or regulation, or both, must be used by the department.

HISTORY: 1993 Act No. 122, Section 2.



SECTION 48-2-310. Citation of act.

This article may be cited as the "Environmental Emergency Fund Act".

HISTORY: 2000 Act No. 282, Section 1.



SECTION 48-2-320. Definitions.

As used in this article:

(1) "Commissioner" means the Commissioner of the Department of Health and Environmental Control.

(2) "Department" means the Department of Health and Environmental Control.

(3) "Environmental Emergency" means a situation, to be determined by the commissioner, that constitutes an immediate threat to the environment or public health, or both, and providing immediate, but temporary relief to the situation may require the expenditure of funds to effect a solution, provide temporary relief, or retain the services of appropriate technical personnel or contractors.

(4) "Fund" means the "Environmental Emergency Fund" established pursuant to this article.

(5) "Responsible party" means a person determined to be legally responsible for any environmental pollution or threat to public health which requires expenditures from the fund.

HISTORY: 2000 Act No. 282, Section 1.



SECTION 48-2-330. Fund created; deposit of fines and penalties; maximum; interest.

(A) There is created within the Department of Health and Environmental Control a restricted account to be known as the Environmental Emergency Fund.

(B) The fund must be financed through the collection and deposit of fines and penalties levied by the department. However, a fine or penalty collected under any statute which provides explicitly for distribution of the fine or penalty, other than to the general fund including, but not limited to, those penalties distributed to the counties pursuant to Section 48-1-350, must not be deposited in the fund.

(C) Fines and penalties must be credited to the fund until the fund reaches two hundred fifty thousand dollars, at which time all subsequent fines and penalties must be deposited to the general fund or as otherwise prescribed by law. At no time shall the balance in the fund exceed two hundred fifty thousand dollars, and no more than two hundred fifty thousand dollars may be deposited to the fund in any fiscal year.

(D) Interest accruing to the fund must be remitted to the general fund of the State.

HISTORY: 2000 Act No. 282, Section 1.



SECTION 48-2-340. Certification of necessity of funding for specific emergency; accounting; recovery of costs.

(A) The department, through the commissioner or the commissioner's designee, shall certify that funding for a specific emergency was necessary to protect the environment or public health, or both. Annually, the department shall prepare an independent accounting of all revenue in the fund. The report must be submitted to the chairman of the Board of the Department of Health and Environmental Control and must be made available to the public upon request.

(B) Nothing in this section precludes the department from seeking appropriate enforcement action, including civil penalties and recovery of costs expended from the fund, against a party determined to be responsible for the environmental emergency. Costs recovered pursuant to an enforcement action must be deposited in the fund in accordance with the limitation prescribed in Section 48-2-330.

HISTORY: 2000 Act No. 282, Section 1.






CHAPTER 3 - POLLUTION CONTROL FACILITIES

SECTION 48-3-10. Definitions.

Whenever used in this chapter, unless a different meaning clearly appears from the context, the following terms, whether used in the singular or plural, shall be given the following meanings:

(1) "Bonds" shall include notes, bonds, refunding notes or bonds, and other obligations authorized to be issued by this chapter.

(2) "Governing board" shall mean the governing bodies of the several counties and incorporated municipalities of the State as now or hereafter constituted; and in the event that any pollution control facilities shall be located in more than one county, the term "governing board" shall also relate to the governing bodies of the several counties wherein such pollution control facilities shall be located.

(3) "Pollution control facilities" shall mean any facilities which are designed for the elimination, mitigation or prevention of air or water pollution, and shall include all things which are required to collect, treat and thereafter dispose of all waste of any sort originating in or about any industrial enterprise. Pollution control facilities may include facilities designed both for water and air pollution. Pollution control facilities may be constructed as part of, and may include, facilities also designed for the recovery of chemicals or to serve some other purpose, but which also contribute to the elimination, mitigation or prevention of air or water pollution. It is not intended that the meaning of pollution control facilities shall be limited to only those facilities which can be financed under the provisions of the Internal Revenue Code by the issuance of tax exempt bonds. Pollution control facilities financed pursuant to this chapter by an incorporated municipality shall not be a part of such municipality's municipal water or sewer system.

(4) "Industry" shall mean any person, firm or corporation operating any enterprise or facility for the manufacturing, processing, assembling, distributing or shipping of any type of product, from which operation, conditions result which would, unless eliminated, mitigated or prevented, bring about the pollution of the atmosphere or which would create water pollution problems.

(5) "State Board" shall mean the State Budget and Control Board of South Carolina.

(6) "Department" shall mean the Department of Health and Environmental Control of South Carolina.

(7) "Loan agreement" shall mean any agreement including without limitation an agreement, whereby a county or incorporated municipality shall lease pollution control facilities to the industry, made by and between the governing board and the industry by which the industry agrees to pay to (and to secure if so required) the county or the incorporated municipality, as the case may be, or to any assignee thereof, the sums required to meet the payment of the principal, interest and redemption premium, if any, on any bonds.

HISTORY: 1962 Code Section 63-195.51; 1971 (57) 134.



SECTION 48-3-20. Powers of counties and incorporated municipalities generally.

Subject to obtaining approvals from the State Board and the Department required by Sections 48-3-140 and 48-3-60, the several counties and incorporated municipalities of the State functioning through their respective governing boards shall be empowered: (1) to enter into agreements with any industry to construct and thereafter operate, maintain and improve pollution control facilities; (2) to enter into loan agreement with such industry prescribing the terms and conditions of the payments to be made by the industry to the county or the incorporated municipality, or its assignee, to meet the payments that shall become due on bonds; (3) to issue bonds for the purpose of defraying the cost of acquiring by construction and purchase pollution control facilities or to issue bonds for any enlargement, improvement or expansion of any then existing pollution control facility and to secure the payment of such bonds as hereafter provided; and (4) to accept any State or Federal grant that might become applicable to defray any portion of the cost of any pollution control facility.

HISTORY: 1962 Code Section 63-195.52; 1971 (57) 134.



SECTION 48-3-30. Terms, form, execution, and sale of bonds; bond anticipation notes.

All bonds issued by a governing board under authority of this chapter shall be limited obligations of its county or incorporated municipality, as the case may be. The principal, interest and redemption premium, if any, shall be payable solely out of the moneys to be derived by such county or incorporated municipality pursuant to the loan agreement. Bonds and interest coupons issued under authority of this chapter shall never constitute an indebtedness of such county or incorporated municipality within the meaning of any State constitutional provision or statutory limitation and shall never constitute nor give rise to a pecuniary liability of the county or incorporated municipality, or a charge against its general credit or taxing powers, and such fact shall be plainly stated on the face of each bond. Such bonds may be executed and delivered at any time as a single issue or from time to time as several issues, may be in such form and denominations, may be of such tenor, may be in registered or bearer form either as to principal or interest or both, may be payable in such installments and at such time or times not exceeding forty years from their date, may be subject to such terms of redemption, may be payable at such place or places, may bear interest at such rate or rates as the governing board and the industry shall agree upon without limitation, may be payable at such place or places and evidenced in such manner, and may contain such provisions not inconsistent herewith, all of which shall be provided in the proceedings of the governing board authorizing the bonds. Any bonds issued under the authority of this chapter may be sold at public or private sale at such price and in such manner and from time to time as may be determined by the governing board to be most advantageous, and the governing board may pay, as a part of the cost of acquiring any pollution control facility, and out of the bond proceeds, all expenses, premiums and commissions which the governing board may deem necessary or advantageous in connection with the authorization, sale and issuance thereof. All bonds issued under the authority of this chapter, except registered bonds which are registered otherwise than to bearer, and all interest coupons appurtenant thereto shall be construed to be negotiable instruments, despite the fact that they are payable solely from a specified source. The proceedings authorizing the issuance of bonds may provide for the issuance, in the future, of further bonds on a parity with those initially issued, but such proceedings shall preclude the issuance of bonds or any obligations of any sort secured by any lien or claim prior to any lien or claim securing such of the bonds or bonds afterwards issued on a parity with such bonds.

Pending the issuance of bonds, bond anticipation notes may be issued, and to the end that a vehicle be provided therefor, the provisions of Sections 11-17-10 to 11-17-110, as now or hereafter amended, shall be applicable to such bond anticipatory borrowing.

HISTORY: 1962 Code Section 63-195.53; 1971 (57) 134.



SECTION 48-3-40. Security for bonds.

The principal, interest and premium, if any, on any bonds shall be secured by a pledge of the revenues payable to the county or the incorporated municipality, as the case may be, pursuant to the loan agreement and may also be secured by a lien on any property given as security by the industry pursuant to the loan agreement and any bonds may be issued pursuant to and secured by a trust indenture. The proceedings under which bonds are authorized to be issued or any such trust indenture may contain any agreements and provisions customarily contained in instruments securing bonds, including, without limiting the generality of the foregoing, provisions respecting the fixing and collection of the sums payable by the industry to the county or the incorporated municipality, as the case may be, pursuant to the loan agreement, the maintenance and insurance of the pollution control facilities, the creation and maintenance of special funds by the industry, and the rights and remedies available in the event of default to the bondholders or to the trustee under such trust indenture, all as the governing board shall deem advisable. Provided, however, that in making any such agreements or provisions no county or incorporated municipality shall have the power to obligate itself except with respect to any security pledged, mortgaged or otherwise made available by the industry for the securing of the bonds, and the application of the revenues from the loan agreement, and shall not have the power to incur a pecuniary liability or a charge upon its general credit or against its taxing powers. The proceedings authorizing any bonds hereunder and any trust indenture securing such bonds may provide that in the event of default in payment of the principal of or the interest on such bonds or in the performance of any agreement contained in such proceedings or trust indenture, such payment and performance may be enforced by mandamus or by the appointment of a receiver in equity with such powers as may be necessary to enforce the obligations thereof. No breach of any such agreement shall impose any pecuniary liability upon any county or incorporated municipality, as the case may be, or any charge upon its general credit or against its taxing power.

The trustee or trustees under any trust indenture, or any depository specified by such trust indenture, may be such persons or corporations as the governing board shall designate, notwithstanding that they may be nonresidents of South Carolina or incorporated under the laws of the United States or the laws of other states of the United States.

HISTORY: 1962 Code Section 63-195.54; 1971 (57) 134.



SECTION 48-3-50. Letting of contracts for construction of pollution control facilities.

Contracts for the construction of any pollution control facilities may be let on such terms and under such conditions as the governing board and the industry agree upon and may be let with or without advertisement or call for bids.

HISTORY: 1962 Code Section 63-195.55; 1971 (57) 134.



SECTION 48-3-60. Finding of necessity by department prerequisite to undertaking financing of facility.

Prior to undertaking the financing of any pollution control facility the governing board shall obtain from the Department a finding that the pollution control facilities are necessary and that the design thereof will result in the elimination, mitigation and prevention of air or water pollution.

HISTORY: 1962 Code Section 63-195.56; 1971 (57) 134.



SECTION 48-3-70. Required provisions in loan agreements; provision for additional parity bonds.

Every loan agreement shall contain a covenant obligating the industry to effect the completion of the pollution control facilities if the proceeds of the bonds prove insufficient, and each such loan agreement shall obligate the industry to make payments which shall be sufficient (a) to pay the principal of and interest on the bonds issued for such pollution control facilities, (b) to build up and maintain any reserves deemed by the governing board to be advisable in connection therewith, and (c) to pay the costs of maintaining the pollution control facilities in good repair and the cost of keeping it properly insured. The loan agreement may provide for the issuance of additional parity bonds as required in order to complete the pollution control facility.

HISTORY: 1962 Code Section 63-195.57; 1971 (57) 134.



SECTION 48-3-80. Optional provisions in loan agreements.

Any loan agreement may provide that the pollution control facilities will be owned by the county or incorporated municipality, as the case may be, and leased to the industry; may provide the industry with an option to purchase the pollution control facility upon such terms and conditions as the governing board and the industry shall agree upon at a price which may be a nominal amount or less than the true value at the time of purchase; or may provide that the pollution control facilities shall become the property of the industry upon the acquisition thereof. Any loan agreement may also include a guaranty agreement whereby a corporation, foreign or domestic, other than the industry guarantees in whole or in part the obligations of the industry under the loan agreement upon such terms and conditions as the governing board may deem appropriate.

HISTORY: 1962 Code Section 63-195.58; 1971 (57) 134.



SECTION 48-3-90. Use of proceeds from sale of bonds.

The proceeds from the sale of any bonds issued under authority of this chapter shall be applied only for the purpose for which the bonds were issued; provided, however, that any premium and accrued interest received in any such sale shall be applied to the payment of the principal of or the interest on the bonds sold; and provided, further, that if for any reason any portion of the proceeds shall not be needed for the purpose for which the bonds were issued, such unneeded portion of the proceeds shall be applied to the payment of the principal of or interest on the bonds. The cost of acquiring any pollution control facilities shall be deemed to include the following: The actual cost of the construction of any part of any pollution control facilities which may be constructed, including architect's and engineers' fees; the purchase price of any land necessary therefor; the purchase price of any part of any pollution control facilities that may be acquired by purchase; all expenses in connection with the authorization, sale and issuance of the bonds to finance such acquisition; and the interest on the bonds for a reasonable time prior to construction, during construction, and for not exceeding one year after completion of the construction.

HISTORY: 1962 Code Section 63-195.59; 1971 (57) 134.



SECTION 48-3-100. Refunding bonds.

Any bonds issued hereunder and at any time outstanding may at any time and from time to time be refunded by the county or the incorporated municipality, as the case may be, but only with the approval of the State Board being first obtained, by the issuance of its refunding bonds in such amount as the governing board may deem necessary but not exceeding an amount sufficient to refund the principal of the bonds to be refunded, together with any unpaid interest thereon and any premiums, expenses, and commissions necessary to be paid in connection therewith. Any such refunding may be effected whether the bonds to be refunded have matured or shall thereafter mature, either by sale of the refunding bonds and the application of the proceeds for the payment of the bonds to be refunded, or by exchange of the refunding bonds for the bonds to be refunded thereby; provided, that the holders of any bonds to be refunded shall not be compelled without their consent to surrender their bonds for payment or exchange prior to the date on which they are payable, or, if they are called for redemption, prior to the date on which they are by their terms subject to redemption. All refunding bonds issued under the authority of this chapter shall be payable in the same manner and under the same terms and conditions as are herein provided for the issuance of bonds. In addition to the powers herein granted for the issuance of refunding bonds any governing board may avail itself of the provision of Sections 11-21-10 to 11-21-80, (the Advanced Refunding Act).

HISTORY: 1962 Code Section 63-195.60; 1971 (57) 134.



SECTION 48-3-110. Investment in bonds legal.

It shall be lawful for all executors, administrators, guardians, committees and other fiduciaries to invest any moneys in their hands in bonds issued under the provisions of this chapter.

HISTORY: 1962 Code Section 63-195.61; 1971 (57) 134.



SECTION 48-3-120. Exemptions from taxation generally.

The bonds authorized by this chapter and the income therefrom, all trust indentures and mortgages executed as security therefor, all lease agreements made pursuant to the provisions hereof, and the revenues derived from any loan agreement thereof shall be exempt from all taxation in the State of South Carolina except for inheritance, estate or transfer taxes; and all trust indentures, mortgages and loan agreements made pursuant to the provisions of this chapter shall be exempt from South Carolina stamp and transfer taxes.

HISTORY: 1962 Code Section 63-195.62; 1971 (57) 134; 1975 (59) 61.



SECTION 48-3-130. Exemption from taxation of pollution control facilities.

The issuance of bonds pursuant to this chapter is not intended to provide the pollution control facilities financed thereby with any exemption from taxation and whether or not pollution control facilities financed pursuant to this chapter are exempt from taxation shall be determined in accordance with the provisions of the applicable general laws providing for tax exemption and without regard to the fact that the pollution control facilities have been financed through the issuance of bonds pursuant to this chapter.

HISTORY: 1975 (59) 61.



SECTION 48-3-140. Approval of State Board required before issuance of bonds; application for and granting of approval.

(A) No bonds may be issued pursuant to the provisions of this chapter until the proposal of the governing board to issue the bonds receives the approval of the state board. Whenever a governing board proposes to issue bonds pursuant to the provisions of this chapter, it shall file its petition with the state board setting forth:

(1) a brief description of the pollution control facilities proposed to be undertaken;

(2) a statement setting forth the action taken by the Department of Health and Environmental Control in connection with the pollution control facilities;

(3) a reasonable estimate of the cost of the pollution control facilities;

(4) a general summary of the terms and conditions of the loan agreement; and

(5) such other information as the state board requires.

(B) Upon the filing of the petition the state board, as soon as practicable, shall conduct the review as it considers advisable, and if it finds that the proposal of the governing board is intended to promote the purposes of this chapter, it is authorized to approve the proposal. Any time following the approval, the governing board may proceed with the issuance of bonds for the pollution control facilities in accordance with the proposal approved by the state board. Notice of the approval of the proposal by the state board must be published at least once by the state board in a newspaper having general circulation in the county where the pollution control facilities are to be located.

(C) Any interested party, within twenty days after the date of the publication of the notice, but not afterwards, may challenge the validity of the approval by action de novo in the court of common pleas in the county where the pollution control facilities are to be located.

HISTORY: 1962 Code Section 63-195.63; 1971 (57) 134; 1994 Act No. 426, Section 3.



SECTION 48-3-150. Chapter to be construed as cumulative; execution of authorization.

Neither this chapter nor anything contained shall be construed as a restriction or limitation upon any powers which a county or incorporated municipality might otherwise have under any laws of this State, but shall be construed as cumulative. The authorization herein granted may be carried out by any governing board acting at any regular or special meeting and without publication of the proceedings by a resolution to become effective upon its adoption at the meeting at which it is presented, notwithstanding any restriction, limitation, or other procedure, imposed upon the governing board by any other statute.

HISTORY: 1962 Code Section 63-195.64; 1971 (57) 134.



SECTION 48-3-160. Existing powers of incorporated municipalities not affected.

Nothing contained in this chapter shall be construed to restrict or limit the power of incorporated municipalities to construct and finance water pollution control facilities pursuant to the authorizations contained in the Revenue Bond Act for Utilities, Chapter 21, Title 6, as amended, and the Revenue Bond Refinancing Act, Chapter 17, Title 6, and the General Assembly hereby confirms that the public works and enterprises authorized by the Revenue Bond Act for Utilities and the Revenue Bond Refinancing Act include facilities designed for the elimination, mitigation or prevention of water pollution, including things which are required to collect, treat and thereafter dispose of all waste of any sort originating in or about any industrial enterprise.

HISTORY: 1962 Code Section 63-195.65; 1971 (57) 134.






CHAPTER 4 - DEPARTMENT OF NATURAL RESOURCES

SECTION 48-4-10. Department created; composition; transfer of powers, from predecessor agencies; certain commissions abolished.

(A) The South Carolina Department of Natural Resources is created to administer and enforce the laws of this State relating to wildlife, marine resources, and natural resources and other laws specifically assigned to it. The department must be comprised of a Natural Resources Enforcement Division, a Wildlife and Freshwater Fisheries Division, a Marine Resources Division, a Water Resources Division, and a Land Resources and Conservation Districts Division. Each division of the department must have the functions and powers provided by law.

(B) All functions, powers, and duties provided by law to the South Carolina Wildlife and Marine Resources Department, the Geological Survey Division of the Budget and Control Board, to include the State Geologist, and the South Carolina Migratory Waterfowl Committee are transferred to the Department of Natural Resources. All nonregulatory functions, powers, and duties provided by law to the South Carolina Water Resources Commission and the State Land Resources Conservation Commission are transferred to the Department of Natural Resources. All rules, regulations, standards, orders, or other actions of these entities remain in effect unless specifically changed or voided by the department in accordance with the Administrative Procedures Act.

(C) All divisions are directly accountable to and subject to the Department of Natural Resources.

(D) The Wildlife and Marine Resources Commission, the Land Resources Conservation Commission, and the Water Resources Commission are abolished.

HISTORY: 1993 Act No. 181, Section 1174; 1994 Act No. 497, Part II, Section 59C.



SECTION 48-4-20. Definitions.

For the purposes of this chapter:

(1) "Board" means the governing body of the department.

(2) "Department" means the South Carolina Department of Natural Resources.

(3) "Director" or "Executive Director" means the administrative head of the department, appointed by the board.

HISTORY: 1993 Act No. 181, Section 1174.



SECTION 48-4-30. Governing board; composition; removal; terms; filling vacancies; oath.

(A) The department must be governed by a board consisting of nonsalaried board members to be appointed and constituted in a manner provided by law. The Governor shall appoint one member to serve as chairman, upon the advice and consent of the Senate. The appointment to chairman is subject to the advice and consent of the Senate, even if the person appointed to serve as chairman is already a current member of the board.

(B) All board members must be appointed by the Governor with the advice and consent of the Senate. One member must be appointed from each congressional district of the State.

(C) Notwithstanding subsection (B), membership on the board also shall include the at-large board member serving on the board on March 1, 2012. The at-large board member may continue to serve on the board until that board member's term expires, he is removed from the board as provided by law, or he resigns from the board. At the expiration of the at-large board member's term, or upon his removal from or resignation from the board, the provisions of this subsection no longer apply to the composition of the membership of the board.

(D) In making appointments, race, gender, and other demographic factors should be considered to assure nondiscrimination, inclusion, and representation to the greatest extent possible of all segments of the population of the State; however, consideration of these factors in making an appointment in no way creates a cause of action or basis for an employee grievance for a person appointed or for a person who fails to be appointed. Board members must possess sound moral character, superior knowledge in the fields of wildlife, marine, and natural resource management, and proven administrative ability.

(E) The Governor may remove any board member pursuant to the provisions of Section 1-3-240.

(F) Terms of the members must be for four years and until their successors are appointed and qualify. If a vacancy occurs when the General Assembly is not in session, it must be filled by the Governor's appointment for the unexpired term, subject to confirmation by the Senate at the next session of the General Assembly.

(G) Each board member, within thirty days after notice of appointment and before taking office, shall take and file with the Secretary of State the oath of office prescribed by the State Constitution.

(H) Notwithstanding subsection (E), the terms of members representing congressional districts serving on the board on March 1, 2012, shall terminate on the dates provided in this subsection. The terms of the members representing the Fourth and the Sixth Congressional Districts shall expire July 1, 2012. The terms of the members representing the First, Second, Third, and Fifth Congressional Districts shall expire on July 1, 2014.

(I) Notwithstanding subsection (E), the initial term of the member representing the Seventh Congressional District shall expire July 1, 2016.

HISTORY: 1993 Act No. 181, Section 1174; 2012 Act No. 215, Section 1, eff June 7, 2012; 2012 Act No. 279, Section 17, eff June 26, 2012.



SECTION 48-4-40. Expenses of board members reimbursed.

The board members shall receive reimbursement for their expenses incurred while engaged in the work of the board as provided by law for state boards and commissions.

HISTORY: 1993 Act No. 181, Section 1174.



SECTION 48-4-50. Board to set policies of department.

The board must be vested with the duty and authority to set the policies for the department subject only to the laws of this State and the United States. The board has no duty or authority concerning the management of, control over, or administration of the day to day affairs of the department.

HISTORY: 1993 Act No. 181, Section 1174; 2012 Act No. 215, Section 3, eff June 7, 2012.



SECTION 48-4-60. Director.

The board shall appoint a director upon the advice and consent of the Senate. The director shall serve at the pleasure of the board and must be the administrative head of the department. The director must carry out the policies of the board and administer the affairs of the department. The director may exercise all powers belonging to the board within the guidelines and policies established by the board. The director shall manage the administration and organization of the department and may appoint such assistants or deputies the director considers necessary. The director may hire these employees as the director considers necessary for the proper administration of the affairs of the department. The director must prescribe the duties, powers, and functions of all assistants, deputies, and employees of the department.

HISTORY: 1993 Act No. 181, Section 1174; 2012 Act No. 215, Section 2, eff June 7, 2012.



SECTION 48-4-70. General duties of board.

The board shall:

(1) hold meetings, as considered necessary by the chairman, with a majority of the board members constituting a quorum. The board may hold meetings, transact business, or conduct investigations at any place necessary; however, its primary office is in Columbia;

(2) formulate and recommend legislation to enhance uniformity, enforcement, and administration of the wildlife, marine, and natural resource laws;

(3) make an annual report to the General Assembly on all matters relating to its action;

(4) require those of its officers, agents, and employees it designates to give bond for the faithful performance of their duties in the sum and with the sureties it determines, and all premiums on the bonds must be paid by the board;

(5) pay travel expenses; and purchase or lease all necessary facilities, equipment, books, periodicals, and supplies for the performance of its duties; and

(6) exercise and perform other powers and duties as granted to it or imposed upon it by law.

HISTORY: 1993 Act No. 181, Section 1174.



SECTION 48-4-80. Power of board to make rules, promulgate regulations, exercise authority under certain other rules and regulations, and conduct hearings.

The board may:

(1) make rules and promulgate regulations, not inconsistent with law, to aid in the performance of its duties. The board may prescribe the extent, if any, to which these rules and regulations must be applied without retroactive effect.

(2) exercise all authority granted to it under the laws and regulations relating to wildlife, marine and natural resources.

(3) conduct such hearings as may be required by law.

HISTORY: 1993 Act No. 181, Section 1174.






CHAPTER 5 - SOUTH CAROLINA WATER QUALITY REVOLVING FUND AUTHORITY ACT

SECTION 48-5-10. Short title.

This chapter may be cited as the "South Carolina Water Quality Revolving Fund Authority Act".

HISTORY: 1992 Act No. 513, Section 3.



SECTION 48-5-20. Definitions.

As used in this chapter, unless a different meaning clearly appears from the context:

(1) "Agency" means the United States Environmental Protection Agency.

(2) "Authority" means the South Carolina Water Quality Revolving Fund Authority.

(3) "Bonds" means bonds, notes, debentures, interim certificates, commercial paper, bond, grant, or revenue anticipation notes, or any other evidence of indebtedness of the authority.

(4) "Clean Water Act" means the Federal Water Pollution Control Act, Chapter 26, Title 33, United States Code, as modified or amended, and any successor, substitute, or replacement provisions of law, and the rules and regulations promulgated under it.

(5) "Clean water fund" means the water pollution control revolving loan fund originally established pursuant to Section 48-6-20 and comprising monies derived from capitalization grants pursuant to the Clean Water Act and associated state match money, as well as repayments of all principal and interest on loans made from the clean water fund, investment earnings, and any other money committed to the clean water fund.

(6) "Department" means the South Carolina Department of Health and Environmental Control.

(7) "Drinking water fund" means the drinking water revolving loan fund established pursuant to Section 48-5-55, and comprising monies derived from capitalization grants pursuant to the Safe Drinking Water Act and associated state match money, as well as repayments of all principal and interest on loans made from the drinking water fund, investment earnings, and any other money committed to the drinking water fund.

(8) "Loan" means a loan from the authority to a project sponsor for the purpose of financing all or a portion of the cost of a project.

(9) "Loan agreement" means a written agreement between the authority and a project sponsor with respect to a loan.

(10) "Loan obligation" means a bond, note, or other evidence of obligation issued by a project sponsor to evidence its indebtedness under a loan agreement with respect to a loan.

(11) "Project" means:

(a) publicly-owned treatment works, or the capacity or rights to the capacity of a publicly-owned treatment work, including any devices and systems used in the storage, treatment, recycling, and reclamation of municipal sewage or industrial wastes of a liquid nature or necessary to recycle or reuse water at the most economical cost over the estimated life of the works, including intercepting sewers, outfall sewers, sewage collection systems, pumping, power, and other equipment and their appurtenances; extensions, improvements, remodeling, additions, and alterations thereof; elements essential to provide a reliable recycled supply such as standby treatment units; and any works, including site acquisition of the land that will be an integral part of the treatment process (including land used for the storage of treated wastewater in land treatment systems before land application), or is used for ultimate disposal of residues resulting from the treatment and any other method or system for preventing, abating, reducing, storing, treating, separating, or disposing of municipal waste, including stormwater runoff and waste in combined stormwater and sanitary sewer systems;

(b) management programs authorized under the Clean Water Act;

(c) development and implementation of a conservation and management plan authorized under the Clean Water Act;

(d) construction or improvements to drinking water supply, storage, treatment, and distribution facilities and associated costs authorized by the Safe Drinking Water Act; and

(e) other projects as the authority and the department determine are permissible uses of the clean water fund and the drinking water fund under the terms of the Clean Water Act and Safe Drinking Water Act, respectively, to the extent then applicable.

(12) "Project sponsor" means a county, municipality, special purpose or special service district, commissioners of public works, or any other public body or agency of the State which may own or operate a project; this term includes any combination of two or more of these entities acting jointly to construct, own, or operate a project. With respect to the drinking water fund, project sponsor also means a nonprofit corporation established under Title 33, Chapter 35.

(13) "Safe Drinking Water Act" means Title XIV of the Public Health Service Act, Title 42, United States Code, as modified or amended, and any successor, substitute, or replacement provisions of law, and the rules and regulations promulgated under it.

HISTORY: 1992 Act No. 513, Section 3; 1997 Act No. 41, Section 3.



SECTION 48-5-30. South Carolina Water Quality Revolving Fund Authority created; membership of authority.

There is created the South Carolina Water Quality Revolving Fund Authority. The authority is a public instrumentality of this State and the exercise by it of a power conferred in this chapter is the performance of an essential public function. The members of the State Budget and Control Board comprise the authority.

HISTORY: 1992 Act No. 513, Section 3.



SECTION 48-5-40. Powers of authority.

The authority has all powers necessary, useful, or appropriate to fund, invest, use, and administer the clean water fund, the drinking water fund, and other authorized activities permitted by the Safe Drinking Water Act including, but not limited to, the power to:

(1) have perpetual succession as a public body corporate and as a political subdivision of the State;

(2) adopt, promulgate, amend, and repeal bylaws and regulations not inconsistent with this chapter for the administration of its affairs and the implementation of its functions in accordance with the provisions of Chapter 23 of Title 1;

(3) sue and be sued in its own name;

(4) have an official seal and alter it at will although the failure to affix the seal does not affect the validity of an instrument executed on behalf of the authority;

(5) make and service loans, enter into loan agreements, accept and enforce loan obligations, and provide other forms of financial assistance permitted by this chapter;

(6) make and execute contracts and all other instruments and agreements necessary or convenient for the performance of its duties and the exercise of its powers and functions;

(7) establish (a) policies and procedures for the making and administration of loans and (b) fiscal controls and accounting procedures to ensure proper accounting and reporting by the authority and project sponsors;

(8) sell, convey, mortgage, pledge, lease, exchange, transfer, and otherwise dispose of all or any part of its properties and assets;

(9) hire staff and employ agents, advisers, consultants, and other employees, including attorneys, financial advisers, engineers, and other technical advisers and public accountants and determine their duties and compensation;

(10) procure insurance against a loss in connection with its property, assets, or activities including insurance against liability for its acts or the acts of its employees or agents;

(11) procure insurance, guarantees, letters of credit, and other forms of collateral or security or credit support from a public or private entity, including a department, agency, or instrumentality of the United States or of this State, for the payment of bonds issued by it, including the power to pay premiums or fees on insurance, guarantees, letters of credit, and other forms of collateral or security or credit support;

(12) receive and accept from any source aid, grants, and contributions of money, property, labor, or other things of value to be used to carry out the purposes of this chapter subject to the conditions upon which the aid, grants, or contributions are made;

(13) enter into agreements with a department, agency, or instrumentality of the United States or of this State for the purpose of planning and providing for the financing of projects;

(14) collect, or authorize the trustee under a trust indenture securing bonds to collect, amounts due under the loan agreement or loan obligation, including taking the action required to obtain payment of sums in default;

(15) enter into contracts or agreements for the servicing and processing of loan agreements or loan obligations;

(16) invest or reinvest its funds as permitted by applicable law;

(17) unless restricted under an agreement with holders of bonds, consent to a modification with respect to the rate of interest, time, and payment of an installment of principal or interest, or other term of a loan agreement or loan obligation;

(18) establish and revise, amend and repeal, and collect fees and charges in connection with activities or services rendered by the authority;

(19) perform an act necessary or convenient to the exercise of the powers granted or reasonably implied by this chapter;

(20) disburse monies from the fund to the department and the authority for program, project, loan and fund management; and

(21) establish accounts for the deposit of portions of the federal capitalization grants, as authorized by the Safe Drinking Water Act, for purposes of certain other authorized activities.

HISTORY: 1992 Act No. 513, Section 3; 1997 Act No. 41, Sections 4, 5.



SECTION 48-5-50. Continuation of existing fund; deposits to fund; use of funds.

(A) The clean water fund established pursuant to the former provisions of Chapter 6 of Title 48 is continued in existence and held and administered by the authority in accordance with the provisions of this chapter and policies, rules, regulations, directives, and agreements as may be promulgated or entered into by the authority pursuant to this chapter. Earnings on balances in the clean water fund must be credited to the clean water fund. Amounts remaining in the clean water fund at the end of a fiscal year accrue only to the credit of the clean water fund. Amounts in the clean water fund must be available in perpetuity for the purpose of providing financial assistance in accordance with the provisions of this chapter and the Clean Water Act.

(B) There must be deposited in the clean water fund:

(1) federal capitalization grants and awards or other federal assistance received by the department under authority of the Clean Water Act for purposes of the clean water fund;

(2) funds appropriated by the General Assembly for deposit to the clean water fund;

(3) payments received from a project sponsor in repayment of a loan, including amounts withheld by the State Treasurer and paid to the authority pursuant to Section 48-5-170;

(4) net proceeds of bonds issued by the authority;

(5) interest or other income earned on the investment of monies in the clean water fund; and

(6) additional monies made available from public or private sources for the purposes for which the clean water fund has been established.

(C) Amounts in the clean water fund may be used only:

(1) to make loans to project sponsors in accordance with provisions of this chapter and the Clean Water Act;

(2) to buy or refinance debt obligations of project sponsors at or below market rates, if the debt obligations were incurred after March 7, 1985;

(3) to guarantee or purchase insurance for bonds, notes, or other evidences of obligation issued by a project sponsor for the purpose of financing all or a portion of the cost of a project, if the action improves credit market access or reduces interest rates;

(4) as a source of revenue or security for the payment of principal and interest on bonds issued by the authority if the proceeds of the sale of the bonds are deposited in the clean water fund;

(5) to earn interest on clean water fund accounts;

(6) for the reasonable costs of administering the clean water fund and conducting activities under the Clean Water Act; and

(7) for any other purpose authorized by the Clean Water Act or any other federal law governing or appropriating funds for the clean water fund.

(D) The authority may establish accounts and subaccounts within the clean water fund as considered desirable to effectuate the purposes of this chapter, to comply with the provisions of a bond resolution, or to meet a requirement of the Clean Water Act.

HISTORY: 1992 Act No. 513, Section 3; 1997 Act No. 41, Section 6; 2010 Act No. 185, Section 1, eff May 28, 2010.



SECTION 48-5-55. Drinking Water Revolving Loan Fund; deposits; use of funds.

(A) There is established the Drinking Water Revolving Loan Fund, which must be held and administered by the authority in accordance with the provisions of this chapter and policies, rules, regulations, directives, and agreements as may be promulgated or entered into by the authority pursuant to this chapter. Earnings on balances in the drinking water fund must be credited to the drinking water fund. Amounts remaining in the drinking water fund at the end of a fiscal year accrue only to the credit of the drinking water fund. Amounts in the drinking water fund must be available in perpetuity for the purpose of providing financial assistance in accordance with the provisions of this chapter and the Safe Drinking Water Act.

(B) There must be deposited in the drinking water fund:

(1) federal capitalization grants, awards, or other federal assistance received by the department under authority of the Safe Drinking Water Act for purposes of the drinking water fund;

(2) funds appropriated by the General Assembly for deposit to the drinking water fund;

(3) payments received from a project sponsor in repayment of a loan, including amounts withheld by the State Treasurer and paid to the authority pursuant to Section 48-5-170;

(4) net proceeds of bonds issued by the authority;

(5) interest or other income earned on the investment of monies in the drinking water fund; and

(6) additional monies made available from public or private sources for the purposes for which the drinking water fund has been established.

(C) Amounts in the drinking water fund may be used only:

(1) to make loans to project sponsors in accordance with provisions of this chapter and the Safe Drinking Water Act;

(2) to buy or refinance debt obligations of project sponsors at or below market rates, if the debt obligations were incurred after July 1, 1993;

(3) to guarantee, or purchase insurance for, bonds, notes, or other evidences of obligation issued by a project sponsor for the purpose of financing all or a portion of the cost of a project, if the action improves credit market access or reduces interest rates;

(4) as a source of revenue or security for the payment of principal and interest on bonds issued by the authority if the proceeds of the sale of the bonds are deposited in the drinking water fund;

(5) to earn interest on drinking water fund accounts; and

(6) for any other purposes authorized by the Safe Drinking Water Act or any other federal law governing or appropriating funds for the drinking water fund.

(D) The authority may establish accounts and subaccounts within the drinking water fund as considered desirable to effectuate the purposes of this chapter, to comply with the provisions of a bond resolution, or to meet a requirement of the Safe Drinking Water Act.

HISTORY: 1997 Act No. 41, Section 1; 2010 Act No. 185, Section 2, eff May 28, 2010.



SECTION 48-5-60. Authority of Department of Health and Environmental Control.

The department may:

(1) promulgate regulations with authority input to effectuate the provisions of this chapter and the Clean Water Act and the Safe Drinking Water Act;

(2) develop priority systems with authority input which ensure consistency with the Clean Water Act and Safe Drinking Water Act for the clean water fund and drinking water fund, respectively;

(3) prepare annual plans in accordance with the Clean Water Act and Safe Drinking Water Act after providing for input from the authority and public comment and review;

(4) receive monies from the clean water fund for program and project management activities of the clean water fund;

(5) establish accounts and deposit portions of the federal capitalization grants, as authorized by the Safe Drinking Water Act, for the purposes of administering the drinking water fund and other authorized activities; and

(6) enter into binding agreements with the agency as necessary to effect the implementation of this chapter.

HISTORY: Act No. 513, Section 3; 1997 Act No. 41, Section 7.



SECTION 48-5-70. Project sponsors authorized to borrow money from authority through loan agreements and loan obligations; contracts need not be identical among projects; application of other statutes permitting project sponsors to borrow money and issue obligations.

(A) All project sponsors may borrow money from the authority through loan agreements and the issuance of loan obligations in favor of the authority. Project sponsors may enter into and issue the agreements and evidences of indebtedness comprising the loan agreements and loan obligations in accordance with the provisions of this chapter, and no further statutory authorization is required for the issuance and delivery by project sponsors of their loan obligations. All project sponsors entering into loan agreements and issuing loan obligations to the authority may perform any acts, take any action, adopt any proceedings, and make and carry out any contracts with the authority which are contemplated by this chapter. The contracts need not be identical among all project sponsors but may be structured as determined by the authority according to the needs of the contracting project sponsors and the authority.

(B) In addition to the authorizations contained in this chapter, all other statutes permitting project sponsors to borrow money and issue obligations, including both general obligation and revenue bonds, may be utilized by project sponsors borrowing money from the authority to the extent considered necessary or useful by the project sponsor in connection with a loan agreement and the issuance, securing, or sale of its loan obligation to the authority.

HISTORY: 1992 Act No. 513, Section 3.



SECTION 48-5-80. Authority authorized to borrow money and issue bonds; requirements for issuing bonds.

(A) Subject to the requirements of subsections (B) and (C) of this section, the authority may borrow money and issue its bonds, including refunding bonds, in amounts it determines necessary or convenient to provide funds to carry out its purposes and powers and to pay all costs and expenses incurred in connection with the issuance of bonds.

(B) At or before the delivery of bonds by the authority, the authority shall, by resolution of the authority, certificate of an officer or employee of the authority or other manner as the authority determines, establish with respect to all bonds of the authority then outstanding and then proposed to be delivered that, following the period during which interest on bonds or loan obligations is capitalized, either:

(1) the ratio of all assets, including, without limitation, loan obligations, reserves, and any amounts to be received pursuant to an agreement with the agency held, or to be held, as security for all the bonds to the principal amount of all the bonds is not less than 1.10 to 1; or

(2) the ratio of anticipated annual receipts to be derived from assets described in (1), above, to debt service on all the bonds is estimated to be not less than 1.10 to 1.

(C) With respect to bonds, or that portion of an issue of bonds, issued to refund outstanding bonds of the authority, in lieu of the requirements of subsection (B) of this section, the bonds may be issued if the authority establishes with respect to the issuing of the bonds that debt service with respect to the refunding bonds is not expected to exceed debt service with respect to the refunded bonds in a year in which the refunded bonds were outstanding.

HISTORY: 1992 Act No. 513, Section 3.



SECTION 48-5-90. Authority authorized to pledge its revenues or funds to payment of bonds; other security for payment of bonds.

The authority may pledge its revenues or funds to the payment of its bonds, subject only to prior agreement with the holders of particular bonds which may have pledged specific money or revenue. Bonds may be secured by a pledge of a loan obligation owned by the authority, a grant, contribution, or guaranty from the United States, the State, or a corporation, association, institution or person, other property or assets of the authority, or a pledge of money, income, or revenue of the authority from any source.

HISTORY: 1992 Act No. 513, Section 3.



SECTION 48-5-100. Bonds payable solely from revenue, money, or property of authority; liability on bonds; statements required on face of bonds.

Bonds issued by the authority do not constitute a debt or a pledge of the faith and credit of this State or its political subdivisions other than the authority, but are payable solely from the revenue, money, or property of the authority as provided for in this chapter. The bonds issued do not constitute an indebtedness of this State within the meaning of a constitutional or statutory limitation. No members of the authority or a person executing bonds of the authority is liable personally on the bonds by reason of their issuance or execution. Each bond issued under this chapter must contain on its face a statement to the effect that:

(1) neither this State, nor its political subdivisions, nor the authority is obligated to pay the principal of or interest on the bond or other costs incident to the bond except from the revenue, money, or property of the authority pledged;

(2) neither the faith and credit nor the taxing power of this State, or its political subdivisions, is pledged to the payment of the principal of or interest on the bonds;

(3) the authority does not have taxing power.

HISTORY: 1992 Act No. 513, Section 3.



SECTION 48-5-110. Requirements for bonds; security for bonds.

(A) The bonds of the authority must be authorized by a resolution of the authority and must be in the form and executed in the manner provided in the resolution. The bonds must bear the date and mature at the time which the resolution provides, except that no bond may mature more than thirty years from its date of issue. The bonds may be in the denominations, be executed in the manner, be payable in the medium of payment, be payable at the place and at the time, and be subject to redemption or repurchase and contain other provisions determined by the authority before their issuance. The bonds may bear interest payable at a time and at a rate as determined by the authority, including the determination of interest rates by agents designated by the authority under guidelines established by it. Bonds may be sold by the authority at public or private sale at the price it determines and approves.

(B) Bonds may be secured by a trust indenture between the authority and a corporate trustee, which may be the State Treasurer or a bank having trust powers or a trust company, designated by the State Treasurer doing business in South Carolina. A trust indenture may contain provisions for protecting and enforcing the rights and remedies of the bondholders which are reasonable and proper, including covenants setting forth the duties of the authority in relation to the exercise of its powers and the custody, safekeeping, and application of its money. The authority may provide by the trust indenture for the payment of the proceeds of the bonds and all or any part of the revenues of the authority to the trustee under the trust indenture or to some other depository, and for the method of its disbursement with safeguards and restrictions prescribed by it.

(C) A resolution or trust indenture pursuant to which bonds are issued may contain provisions which are part of the contract with the holders of the bonds as to such matters relating to the terms of the bonds or the security or protection of the holders of the bonds which the authority considers appropriate.

HISTORY: 1992 Act No. 513, Section 3.



SECTION 48-5-120. Pledge as valid and binding; lien of pledge; record of proceedings relative to issuance of bonds to be filed.

A pledge made by the authority is valid and binding from the time the pledge is made. The revenue, money, or property pledged and thereafter received by the authority is immediately subject to the lien of the pledge without physical delivery or further act. The lien of a pledge is valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether the parties have notice of the pledge. No recording or filing of the resolution authorizing the issuance of bonds, the trust indenture securing bonds, or other instrument including filings under the Uniform Commercial Code is necessary to create or perfect a pledge or security interest granted by the authority to secure bonds, but the record of the proceedings relative to the issuance of any bonds must be filed as prescribed by Section 11-15-20.

HISTORY: 1992 Act No. 513, Section 3.



SECTION 48-5-130. Subsequent amendments not to affect prior agreements or vested rights.

Subsequent amendments to this chapter may not limit the rights vested in the authority with respect to agreements made with, or remedies available to, the holders of bonds issued under this chapter before the enactment of the amendments until the bonds, with all premiums and interest on them, and all costs and expenses in connection with the proceeding by or on behalf of the holders, are fully met and discharged.

HISTORY: 1992 Act No. 513, Section 3.



SECTION 48-5-140. Authority exempt from taxes and assessments; bonds issued by authority free from taxation and assessments of every kind.

The authority in performing an essential governmental function in the exercise of the powers conferred upon it is not required to pay taxes or assessments upon property or upon its operations or the income from them, or taxes or assessments upon property or loan obligation acquired or used by the authority or upon the income from them. Bonds issued by the authority, the transfer of bonds, and the income from them, are free from taxation and assessment of every kind by this State, and by the project sponsors and other political subdivisions of this State.

HISTORY: 1992 Act No. 513, Section 3.



SECTION 48-5-150. Bonds as legal investments; bonds as securities.

The bonds issued by the authority are legal investments in which all public officers or public bodies of the State, its political subdivisions, all municipalities and political subdivisions, all insurance companies and associations and other persons carrying on insurance business, all banks, bankers, banking associations, trust companies, savings banks, savings associations, including savings and loan association investment companies, and other persons carrying on a banking business, all administrators, guardians, executors, trustees, and other fiduciaries, and all other persons who are now or may be authorized in the future to invest in bonds or other obligations of this State, may invest funds in their control or belonging to them. The bonds of the authority are also securities which may be deposited with and received by all public officers and bodies of this State or an agency or political subdivision of this State and all municipalities and public corporations for a purpose for which the deposit of bonds or other obligations of this State is now or may later be required by law.

HISTORY: 1992 Act No. 513, Section 3.



SECTION 48-5-160. Annual report by the authority.

The authority shall submit, following the close of each fiscal year, an annual report of its activities for the preceding year to the Governor and to the Members of the General Assembly. The authority in cooperation with the department also shall submit to the agency an annual report in accordance with requirements of the Clean Water Act and a biennial report in accordance with requirements of the Safe Drinking Water Act.

HISTORY: 1992 Act No. 513, Section 3; 1997 Act No. 41, Section 8; 2005 Act No. 164, Section 24.



SECTION 48-5-170. Failure of project sponsor to make payment to authority; section not applicable to certain counties.

If at any time a project sponsor fails to effect the punctual payment of an amount payable by the project sponsor to the authority pursuant to a loan agreement or other agreement between the project sponsor and the authority, the State Treasurer shall, upon notification by the authority of the failure by the project sponsor to make the payment, and subject to the withholding of amounts pursuant to Article X, Section 14, Paragraph (5) of the Constitution of this State, withhold from the project sponsor sufficient monies from a state appropriation to the project sponsor and apply so much as necessary to the payment of the amount. All appropriations for project sponsors are subject to the provisions of this section.

This section shall not apply to a county which, prior to July 15, 1992, has adopted a referendum pursuant to Article VIII, Section 16 of the Constitution, that contains specific restrictions which would prevent the county from receiving a loan from the fund due soley to the foregoing provisions of this section.

HISTORY: 1992 Act No. 513, Section 3; 1994 Act No. 305, Section 1.



SECTION 48-5-180. Liberal construction of chapter; chapter contains all notice and security requirements; provisions of chapter controlling.

The provisions of this chapter must be liberally construed to the end that its beneficial purposes may be effectuated. No proceeding, notice, or approval is required for the issuance of bonds of the authority or loan obligations by a project sponsor or instruments or the security for the bonds or loan obligation, except as provided in this chapter. If the provisions of this chapter are inconsistent with the provisions of any other law, general, special, or local, the provisions of this chapter are controlling.

HISTORY: 1992 Act No. 513, Section 3.



SECTION 48-5-190. Severability.

If any provision of the South Carolina Water Quality Revolving Fund Authority Act is held or determined to be unconstitutional, invalid, or otherwise unenforceable by a court of competent jurisdiction, it is the intention of the General Assembly that the provision is, or is deemed to be, severable from the remaining provisions of the act and that the holding does not invalidate or render unenforceable any other provision of the act.

HISTORY: 1992 Act No. 513, Section 5.






CHAPTER 7 - FEDERAL CONSERVATION ACT

SECTION 48-7-10. Assent given to Federal Conservation Act.

The assent of the General Assembly required by "An Act to Promote the Conservation and Profitable Use of Agricultural Land Resources by Temporary Federal Aid to Farmers and by Providing for a Permanent Policy of Federal Aid to States for Such Purposes," (Public No. 461, 74th Congress), approved by the President, February 29, 1936, is given to the provisions and requirements of that act.

HISTORY: 1962 Code Section 63-1; 1952 Code Section 63-1; 1942 Code Section 5806-3; 1936 (39) 1531.



SECTION 48-7-20. Powers of Clemson University.

The trustees of Clemson University may:

(1) Receive the grants and use them for the benefit of the State in accordance with the terms and conditions expressed in the act of Congress and as it may be hereafter amended by Congress and in accordance with such rules and regulations as may be prescribed by the Secretary of Agriculture under the authority delegated to him by Congress in the act;

(2) Submit to the Secretary prior to such time and in such manner and form as the Secretary prescribes a State plan to effectuate the purposes of the soil and water conservation and domestic allotment act for the year to which such plan is applicable;

(3) Provide for such methods of administration and such participation in the administration of the plan by county and community committees or associations of agricultural producers organized for such purpose as the Secretary finds necessary for the effective administration of the plan;

(4) Provide for the submission to the Secretary of such reports as he finds necessary to ascertain whether the plan is being carried out according to its terms and for compliance with such requirements as the Secretary may prescribe to assure the correctness of and make possible the verification of such reports; and

(5) Submit to the General Assembly an annual report for each year covering the administration and operation of such plan.

HISTORY: 1962 Code Section 63-2; 1952 Code Section 63-2; 1942 Code Section 5806-3; 1936 (39) 1531; 1965 (54) 106.






CHAPTER 9 - SOIL AND WATER CONSERVATION DISTRICTS LAW

SECTION 48-9-10. Short title.

This chapter may be known and cited as the "Soil and Water Conservation Districts Law."

HISTORY: 1962 Code Section 63-51; 1952 Code Section 63-51; 1942 Code Section 5806-101; 1937 (40) 242; 1965 (54) 106.



SECTION 48-9-15. Definitions.

As used in this chapter:

(1) "Department" means the Department of Natural Resources.

(2) "Division" means Land Resources and Conservation Districts Division of the Department of Natural Resources.

(3) "Director" means the administrative head of the department appointed by the board.

HISTORY: 1993 Act No. 181, Section 1175.



SECTION 48-9-20. Legislative declaration of purpose.

It is declared, as a matter of legislative determination:

(1) All lands of the State are among the basic assets of the State and the preservation of these lands is necessary to protect and promote the health, safety and general welfare of its people; improper land-use practices have caused and have contributed to, and are now causing and contributing to, a progressively more serious erosion of lands of this State by wind and water; the breaking of natural grass, plant and forest cover has interfered with the natural factors of soil stabilization, causing loosening of soil and exhaustion of humus and developing a soil condition that favors erosion; the topsoil is being washed and blown from the land; there has been an accelerated washing of sloping lands; these processes of erosion by wind and water speed up with the removal of absorptive topsoil, causing exposure of less absorptive and less protective but more erodible subsoil; failure of any landowner or occupier to conserve the soil and control erosion upon his lands causes a washing of soil and water from his lands onto other lands and makes the conservation of soil and control of erosion on such other lands difficult or impossible;

(2) The consequences of such soil erosion in the form of soil-washing and soil-blowing are the silting and sedimentation of stream channels, reservoirs, dams, ditches and harbors; the loss of fertile soil and material in dust storms; the piling up of soil on the lower slopes and its deposit over alluvial plains; the reduction in productivity or outright ruin of rich bottom lands by overwash of poor subsoil material, sand and gravel swept out of the hills; deterioration of soil and its fertility, deterioration of crops grown thereon and declining acre yields despite development of scientific processes for increasing such yields; loss of soil and water which causes destruction of food and cover for wildlife; a blowing and washing of soil into streams which silts over spawning beds and destroys water plants, diminishing the food supply of fish; a diminishing of the underground water reserve, which causes water shortages, intensifies periods of drought and causes crop failures; an increase in the speed and volume of rainfall runoff, causing severe and increasing floods which bring suffering, disease and death; impoverishment of families attempting to farm eroding and eroded lands and damage to roads, highways, railways, farm buildings and other property from floods and from severe dust storms; and losses in navigation, hydroelectric power, municipal water supply, drainage developments, farming and grazing; and

(3) To conserve soil and water resources and control or prevent soil erosion and prevent floodwater and sediment damages, and further the conservation, development, utilization, and disposal of water, it is necessary that land-use practices contributing to soil wastage and soil erosion be discouraged and discontinued and appropriate soil-conserving and land-use practices and works of improvement for flood prevention or the conservation, development, utilization, and disposal of water be adopted and carried out; among the procedures necessary for widespread adoption are the carrying on of engineering operations, such as the construction of terraces, terrace outlets, check dams, desilting basins, floodwater retarding structures, channel improvements, floodways, dikes, ponds, ditches and the like; the utilization of strip cropping, lister furrowing, contour cultivating and contour furrowing; land drainage and drainage control structures, irrigation, seeding and planting of waste, sloping, abandoned or eroded lands in water conserving and erosion preventing plants, trees and grasses; forestation and reforestation; rotation of crops; soil stabilization with trees, grasses, legumes and other thick growing, soil-holding crops; the addition of soil amendments, manurial materials and fertilizers for the correction of soil deficiencies or for the promotion of increased growth of soil protecting crops; retardation of runoff by increasing absorption of rainfall; and retirement from cultivation of steep, highly erodible areas and areas now badly gullied or otherwise eroded.

And it is further declared to be the policy of the General Assembly to provide for the conservation of the soil and water resources of this State and for the control and prevention of soil erosion, and for the prevention of floodwater and sediment damages, and for furthering the conservation, development, utilization, and disposal of water, and thereby to preserve natural resources, control floods, prevent impairment of dams and reservoirs, assist in maintaining the navigability of rivers and harbors, preserve wildlife, promote recreational development, provide water storage for beneficial purposes, protect the tax base, protect public lands and protect and promote the health, safety and general welfare of the people of this State.

HISTORY: 1962 Code Section 63-53; 1952 Code Section 63-53; 1942 Code Section 5806-102; 1937 (40) 242; 1965 (54) 106; 1972 (57) 2271.



SECTION 48-9-30. Definitions.

Whenever used or referred to in this chapter, unless a different meaning clearly appears from the context:

(1) "District" or "soil and water conservation district" means a governmental subdivision of this State, a public body corporate and politic, organized in accordance with the provisions of this chapter for the purposes, with the powers and subject to the restrictions herein set forth;

(2) "Commissioner" means one of the members of the governing body of a district elected or appointed in accordance with the provisions of this chapter;

(3) [Deleted]

(4) "Petition" means a petition filed under the provisions of Section 48-9-510 for the creation of a district;

(5) "Nominating petition" means a petition filed under the provisions of Section 48-9-1220 to nominate candidates for the office of commissioner of a soil and water conservation district;

(6) "State" means the State of South Carolina;

(7) "Agency of this State" includes the government of this State and any subdivision, agency or instrumentality, corporate or otherwise, of the government of this State;

(8) "United States" or "agencies of the United States" includes the United States of America, the soil and water conservation service of the United States Department of Agriculture and any other agency or instrumentality, corporate or otherwise, of the United States of America;

(9) "Government" or "governmental" includes the government of this State, the government of the United States and any subdivision, agency or instrumentality, corporate or otherwise, or either of them;

(10) "Landowner" or "owner of land" includes any person who shall hold legal or equitable title to any lands lying within a district organized under the provisions of this chapter;

(11) "Land occupier" or "occupier of land" includes any person, other than the owner, who shall be in possession of any lands lying within a district organized under the provisions of this chapter, whether as lessee, renter, tenant or otherwise;

(12) "Qualified elector" includes any person qualified to vote in elections by the people under the Constitution of this State; and

(13) "Due notice" means notice published at least twice, with an interval of at least seven days between the two publication dates, in a newspaper or other publication of general circulation within the appropriate area or, if no such publication of general circulation be available, by posting at a reasonable number of conspicuous places within the appropriate area, such posting to include, when possible, posting at public places where it may be customary to post notices concerning county or municipal affairs generally.

HISTORY: 1962 Code Section 63-52; 1952 Code Section 63-52; 1942 Code Section 5806-103; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1176.



SECTION 48-9-40. Department of Natural Resources; change of name

The name of the State Land Resources Conservation Commission is hereby changed to the Department of Natural Resources.

HISTORY: 1962 Code Section 63-51.2; 1972 (57) 2271; 1993 Act No. 181, Section 1177.



SECTION 48-9-45. Land Resources and Conservation Districts Division accountable to director of department.

The Land Resources and Conservation Districts Division, shall be directly accountable to and subject to the director of the department.

HISTORY: 1993 Act No. 181, Section 1178.



SECTION 48-9-50. Agencies operating public lands shall cooperate and observe regulations.

Agencies of this State which shall have jurisdiction over or be charged with the administration of any State-owned lands and agencies of any county or other governmental subdivision of the State which shall have jurisdiction over or be charged with the administration of any county owned or other publicly owned lands, lying within the boundaries of any district organized under this chapter, shall cooperate to the fullest extent with the commissioners of such districts in the effectuation of programs and operations undertaken by the commissioners under the provisions of this chapter. The commissioners of such districts shall be given free access to enter and perform work upon such publicly owned lands. The provisions of land-use regulations adopted pursuant to Article 13 of this chapter shall be in all respects observed by the agencies administering such publicly owned lands.

HISTORY: 1962 Code Section 63-54; 1952 Code Section 63-54; 1942 Code Section 5806-113; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-60. Adjournment of hearings.

At any hearing pursuant to due notice, at the time and place designated in such notice, adjournment may be made from time to time without the necessity of renewing such notice for such adjourned dates.

HISTORY: 1962 Code Section 63-55; 1952 Code Section 63-55; 1942 Code Section 5806-103; 1937 (40) 242.



SECTION 48-9-220. Geographic areas for selection of members of Commission.

For the purpose of selecting the five soil and water conservation district commissioners to serve as members of the State Land Resources Conservation Commission, the State is divided into five areas, to wit:

(1) Area 1, the counties of Abbeville, Anderson, Cherokee, Greenville, Laurens, Oconee, Pickens, Spartanburg and Union;

(2) Area 2, the counties of Aiken, Calhoun, Edgefield, Greenwood, Lexington, McCormick, Newberry, Richland and Saluda;

(3) Area 3, the counties of Chester, Chesterfield, Darlington, Fairfield, Kershaw, Lancaster, Lee, Marlboro and York;

(4) Area 4, the counties of Berkeley, Clarendon, Dillon, Florence, Georgetown, Horry, Marion, Sumter and Williamsburg; and

(5) Area 5, the counties of Allendale, Bamberg, Barnwell, Beaufort, Charleston, Colleton, Dorchester, Hampton, Jasper and Orangeburg.

HISTORY: 1962 Code Section 63-61.1; 1952 Code Section 63-61.1; 1951 (47) 431; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 227.



SECTION 48-9-230. Advisors to the division.

The following shall serve ex officio in an advisory capacity to the Land Resources and Conservation Districts Division of the Department of Natural Resources: The Director of the State Agricultural Extension Service, the Director of the South Carolina Agricultural Experiment Station, the president of Clemson University, the State Forester, the State Supervisor of the State Department of Vocational Agriculture, the Secretary of Commerce, the Commissioner of Agriculture and, with the concurrence of the Secretary of the United States Department of Agriculture, the State Conservationist of the Soil and Water Conservation Service, the chairman of the Purchasing and Marketing Administration State Committee and the Director of the Farmers' Home Administration.

HISTORY: 1962 Code Section 63-61.2; 1952 Code Section 63-61.2; 1951 (47) 431; 1952 (47) 2890; 1954 (48) 1745; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1179; 1993 Act No. 181, Section 1180; 1994 Act No. 361, Section 8.



SECTION 48-9-260. Employees; legal services.

The Department of Natural Resources may employ an administrative officer and such technical experts and other agents and employees, permanent and temporary, as it may require and shall determine their qualifications, duties and compensation. The department may call upon the Attorney General for such legal services as it may require or may employ its own counsel and legal staff.

HISTORY: 1962 Code Section 63-64; 1952 Code Section 63-64; 1942 Code Section 5806-104; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1181.



SECTION 48-9-270. Seal; hearings; rules and regulations.

The Department of Natural Resources shall adopt a seal which shall be judicially noticed and may perform such acts, hold such public hearings and promulgate such rules and regulations as may be necessary for the execution of its functions under this chapter.

HISTORY: 1962 Code Section 63-65; 1952 Code Section 63-65; 1942 Code Section 5806-104; 1937 (40) 242; 1970 (56) 2331; 1993 Act No. 181, Section 1182.



SECTION 48-9-280. Bonds; records; audit.

The Department of Natural Resources shall provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property, shall provide for the keeping of a full and accurate record of all its proceedings and activities and of all resolutions, regulations and orders issued or adopted and shall provide for an annual audit of the accounts of receipts and disbursements.

HISTORY: 1962 Code Section 63-66; 1952 Code Section 63-66; 1942 Code Section 5806-104; 1937 (40) 242; 1970 (56) 2331; 1993 Act No. 181, Section 1183.



SECTION 48-9-290. General duties and powers.

In addition to the duties and powers otherwise conferred upon the Department of Natural Resources, it shall have the following duties and powers:

(1) To offer such assistance as may be appropriate to the commissioners of soil and water conservation districts, organized as provided in this chapter, in the carrying out of any of their powers and programs;

(2) To keep the commissioners of each of the several districts organized under the provisions of this chapter informed of the activities and experience of all other districts organized under this chapter and to facilitate an interchange of advice and experience between such districts and cooperation between them;

(3) To coordinate the programs of the several soil and water conservation districts organized under this chapter so far as this may be done by advice and consultation;

(4) To secure the cooperation and assistance of the United States and any of its agencies and of agencies and counties of this State, in the work of such districts;

(5) To disseminate information throughout the State concerning the activities and programs of the soil and water conservation districts organized hereunder and to encourage the information of such districts in areas where their organization is desirable;

(6) To receive gifts, appropriations, materials, equipment, lands and facilities and to manage, operate and disburse them for the benefit of the soil and water conservation districts;

(7) To coordinate the development of comprehensive conservation plans for environmental improvement on all lands owned or controlled by the State;

(8) To coordinate the development of a statewide landscape inventory and formulate guidelines for assisting local conservation districts, municipalities, counties, and other groups in implementing landscape and beautification programs;

(9) To coordinate the development of a comprehensive plan for implementation of the standard soil survey information and to prepare guidelines for local conservation districts, counties, municipalities and other agencies of State and local government in the use of soil survey data for land use planning, development and conservation;

(10) To coordinate the development of a statewide flood plain lands area inventory and to formulate guidelines for the conservation, protection and use of flood plain lands, excluding tidelands and marshlands;

(11) To coordinate and assist local conservation districts, counties, and municipalities in developing policies and procedures for an adequate erosion and sediment control program; and engage in an educational informational program to acquaint municipalities, conservation districts, counties, and developers with sedimentation control management measures applicable to their activities, and familiarize these people with the program of the district;

(12) To coordinate the development of a statewide irrigable land inventory and to formulate guidelines for the conservation, protection and use of such lands;

(13) To coordinate the development of a statewide inventory of the availability of rural lands for recreational uses, and to formulate guidelines for the conservation, protection and use of such lands; and

(14) To coordinate the development of conservation guidelines for incorporation into local and statewide land use plans.

HISTORY: 1962 Code Section 63-67; 1952 Code Section 63-67; 1942 Code Section 5806-104; 1937 (40) 242; 1951 (47) 431; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1184.



SECTION 48-9-300. Delegation of powers and duties; cooperation with other agencies.

The department may delegate to one or more agents or employees such powers and duties as it may deem proper and it may furnish information as well as call upon any or all State or local agencies for cooperation in carrying out the provisions of this chapter.

HISTORY: 1962 Code Section 63-68; 1952 Code Section 63-68; 1942 Code Section 5806-104; 1937 (40) 242; 1970 (56) 2331; 1993 Act No. 181, Section 1185.



SECTION 48-9-310. Estimates of financial needs.

On or before the first day of November, annually, the department shall transmit to the Governor, on official blanks to be furnished by him, an estimate, in itemized form, showing the amount of expenditure requirements for the ensuing fiscal year. The estimates submitted shall state, in addition to the requirements of existing law, the following information:

(1) The number and acreage of districts in existence or in process of organization, together with an estimate of the number and probable acreages of the districts which may be organized during the ensuing fiscal year;

(2) A statement of the balance of funds, if any, available to the department and to the districts; and

(3) The estimates of the department as to the sums needed for its administrative and other expenses and for allocation among the several districts during the ensuing fiscal year.

The department may require the commissioners of the respective soil and water conservation districts to submit to it such statements, estimates, budgets and other information as it may deem necessary for the purposes of this section.

HISTORY: 1962 Code Section 63-69; 1952 Code Section 63-69; 1945 (44) 379; 1965 (54) 106; 1970 (56) 2331; 1993 Act No. 181, Section 1186.



SECTION 48-9-320. Allocation of State appropriations.

Unless otherwise provided by law all moneys which may from time to time be appropriated out of the State Treasury for the use of soil and water conservation districts shall be available to pay the administrative and other expenses of such districts and shall be allocated by the department among the districts already organized and to be organized during the fiscal year for which such appropriation is made. Such allocation shall be fair, reasonable and in the public interest, giving due consideration to the greater relative expense of carrying on operations within the particular districts because of such factors as unusual topography, unusual severity of erosion, special difficulty of carrying on operations, special volume of work to be done and the special importance of instituting erosion control and soil and water conservation operations immediately. In making allocations of such moneys, the department shall reserve an amount estimated by it to be adequate to enable it to make subsequent allocations in accordance with the provisions of this section from time to time among districts which may be organized within the current fiscal year after the initial allocations are made. All appropriations made for the purpose of this chapter shall be disbursed by the State Treasurer on warrants approved and signed by the department.

HISTORY: 1962 Code Section 63-70; 1952 Code Section 63-70; 1945 (44) 379; 1960 (51) 1625; 1965 (54) 106; 1970 (56) 2331; 1993 Act No. 181, Section 1187.



SECTION 48-9-510. Petition for creation of a district.

Any twenty-five owners of land lying within the limits of territory proposed to be organized into a soil and water conservation district may file a petition with the department asking that a soil and water conservation district be organized to function in the territory described in the petition.

HISTORY: 1962 Code Section 63-81; 1952 Code Section 63-81; 1942 Code Section 5806-105; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1188.



SECTION 48-9-520. Content of petition.

Any such petition shall set forth:

(1) The proposed name of the district;

(2) That there is need, in the interest of the public health, safety and welfare, for a soil and water conservation district to function in the territory described in the petition;

(3) A description of the territory proposed to be organized as a district, which shall not be required to be given by metes and bounds or by legal subdivisions but shall be deemed sufficient if generally accurate; and

(4) Requests

(a) that the department duly define the boundaries for the district,

(b) that a referendum be held within the territory so defined on the question of the creation of a soil and water conservation district in such territory and

(c) that the department determine that such a district be created.

HISTORY: 1962 Code Section 63-82; 1952 Code Section 63-82; 1942 Code Section 5806-105; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1188.



SECTION 48-9-530. Consolidation of overlapping petitions.

When more than one petition is filed covering parts of the same territory the department may consolidate all or any of such petitions.

HISTORY: 1962 Code Section 63-83; 1952 Code Section 63-83; 1942 Code Section 5806-105; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1188.



SECTION 48-9-540. Hearing on petition.

Within thirty days after such a petition has been filed with the department it shall cause due notice to be given of a proposed hearing upon the question of the desirability and necessity, in the interest of the public health, safety and welfare, of the creation of such district, upon the question of the appropriate boundaries to be assigned to such district, upon the propriety of the petition and other proceedings taken under this chapter and upon all questions relevant to such inquiries. All owners and occupiers of land within the limits of the territory described in the petition and of the lands within the limits of the territory considered for addition to such described territory and all other interested parties shall have the right to attend such hearings and to be heard. If it shall appear upon the hearing that it may be desirable to include within the proposed district territory outside of the area within which due notice of the hearing has been given, the hearing shall be adjourned and due notice of a further shall be given throughout the entire area considered for inclusion in the district and such further hearing held.

HISTORY: 1962 Code Section 63-84; 1952 Code Section 63-84; 1942 Code Section 5806-105; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1188.



SECTION 48-9-550. Determination against establishment; filing of subsequent petition.

If the department shall determine after such hearing, after due consideration of the facts presented at such hearing and such other relevant facts and information as may be available, that there is no need for a soil and water conservation district to function in the territory considered at the hearing, it shall make and record such determination and shall deny the petition. After six months shall have expired from the date of the denial of any such petition, subsequent petitions covering the same or substantially the same territory may be filed as provided in Section 48-9-510 and new hearings held and determinations made thereon.

HISTORY: 1962 Code Section 63-85; 1952 Code Section 63-85; 1942 Code Section 5806-105; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1993 Act No. 181, Section 1188.



SECTION 48-9-560. Determination of need for district; boundaries.

After such hearing, if the department shall determine, upon the facts presented at such hearing and upon such other relevant facts and information as may be available, that there is need, in the interest of the public health, safety and welfare, for a soil and water conservation district to function in the territory considered at the hearing, it shall make and record such determination and shall define, by metes and bounds or by legal subdivisions, the boundaries of such district. In making such determination and in defining such boundaries the department shall give due weight and consideration to the topography of the area considered and of the State, the composition of soils therein, the distribution of erosion, the prevailing land-use practices, the desirability and necessity of including within the boundaries the particular lands under consideration and the benefits such lands may receive from being included within such boundaries, the relation of the proposed area to existing watersheds and agricultural regions and to other soil and water conservation districts already organized or proposed for organization under the provisions of this chapter and such other physical, geographical and economic factors as are relevant, having due regard to the legislative determinations set forth in Section 48-9-20. The territory to be included within such boundaries need not be contiguous.

HISTORY: 1962 Code Section 63-86; 1952 Code Section 63-86; 1942 Code Section 5806-105; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1993 Act No. 181, Section 1188.



SECTION 48-9-570. Boundaries to not include portions of other districts.

The boundaries of any such district shall include the territory as determined by the department as provided in Section 48-9-560, but in no event shall they include any area included within the boundaries of another soil and water conservation district organized under the provisions of this chapter.

HISTORY: 1962 Code Section 63-87; 1952 Code Section 63-87; 1942 Code Section 5806-105; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1188.



SECTION 48-9-580. Referendum on establishment of district.

After the department has made and recorded a determination that there is need, in the interest of the public health, safety and welfare, for the organization of a district in a particular territory and has defined the boundaries thereof, it shall, within a reasonable time after entry of the finding that there is need for the organization of the proposed district and the determination of the boundaries thereof hold a referendum within the proposed district upon the proposition of the creation of the district and cause due notice of such referendum to be given. The question shall be submitted by ballots upon which the words "For creation of a soil and water conservation district of the lands below described and lying in the county(ies) of (and )" and "Against creation of a soil and water conservation district of the lands below described and lying in the county(ies) of (and )" shall appear with a square before each proposition and a direction to insert an X mark in the square before one or the other of said propositions as the voter may favor or oppose creation of such district. The ballot shall set forth the boundaries of such proposed district as determined by the department. All owners of lands lying within the boundaries of the territory, as determined by the department, shall be eligible to vote in such referendum. Only such landowners shall be eligible to vote.

HISTORY: 1962 Code Section 63-88; 1952 Code Section 63-88; 1942 Code Section 5806-105; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1993 Act No. 181, Section 1188.



SECTION 48-9-590. Conduct of hearings and referenda; expenses.

The department shall pay all expenses for the issuance of such notices and the conduct of such hearings and referenda and shall supervise the conduct of such hearings and referenda. It shall issue appropriate regulations governing the conduct of such hearings and referenda and providing for the registration prior to the date of the referendum of all eligible voters or prescribing some other appropriate procedure for the determination of those eligible as voters in such referendum. No informalities in the conduct of such referendum or in any matters relating thereto shall invalidate the referendum or the result thereof if notice thereof shall have been given substantially as provided in Section 48-9-540 and such referendum shall have been fairly conducted.

HISTORY: 1962 Code Section 63-89; 1952 Code Section 63-89; 1942 Code Section 5806-105; 1937 (40) 242; 1970 (56) 2331; 1993 Act No. 181, Section 1188.



SECTION 48-9-600. Final determination as to establishment of district.

The department shall publish the result of such referendum and shall thereafter consider and determine whether the operation of the district within the defined boundaries is administratively practicable and feasible. If the department shall determine that the operation of such district is not administratively practicable and feasible it shall record such determination and deny the petition. If the department shall determine that the operation of such district is administratively practicable and feasible it shall record such determination and shall proceed with the organization of the district in the manner provided in Sections 48-9-610 to 48-9-630. In making such determination the department shall give due regard and weight to the attitudes of the owners and occupiers of lands lying within the defined boundaries, the number of landowners eligible to vote in such referendum who shall have voted, the proportion of the votes cast in such referendum in favor of the creation of the district to the total number of votes cast, the approximate wealth and income of the landowners and occupiers of the proposed district, the probable expense of carrying on erosion-control operations within such district and such other economic and social factors as may be relevant to such determination, having due regard to the legislative determinations set forth in Section 48-9-20. The department shall not have authority to determine that the operation of the proposed district within the defined boundaries is administratively practicable and feasible unless at least a majority of the votes cast in the referendum upon the proposition of creation of the district shall have been cast in favor of the creation of such district.

HISTORY: 1962 Code Section 63-90; 1952 Code Section 63-90; 1942 Code Section 5806-105; 1937 (40) 242; 1970 (56) 2331; 1993 Act No. 181, Section 1188.



SECTION 48-9-610. Appointment of two commissioners of new district.

If the department shall determine that the operation of the proposed district within the defined boundaries is administratively practicable and feasible it shall appoint two commissioners to act with the three commissioners elected as provided in Article 11 of this chapter as the governing body of the district.

HISTORY: 1962 Code Section 63-91; 1952 Code Section 63-91; 1942 Code Section 5806-105; 1937 (40) 242; 1970 (56) 2331; 1993 Act No. 181, Section 1188.



SECTION 48-9-620. Filing and contents of application by appointed commissioners with Secretary of State.

The two appointed commissioners shall present to the Secretary of State an application signed by them, which shall set forth (and such application need contain no detail other than the mere recitals) that:

(1) A petition for the creation of the district was filed with the department pursuant to the provisions of this chapter and that the proceedings specified in this chapter were taken pursuant to such petition;

(2) The application is being filed in order to complete the organization of the district under this chapter and the department has appointed the signers as commissioners;

(3) The name and official residence of each of the commissioners, together with a certified copy of the appointments evidencing their right to office;

(4) The term of office of each of the commissioners;

(5) The name which is proposed for the district; and

(6) The location of the principal office of the commissioners of the district.

The application shall be subscribed and sworn to by each of the commissioners before an officer authorized by the laws of this State to take and certify oaths, who shall certify upon the application that he personally knows the commissioners and knows them to be the officers as affirmed in the application and that each has subscribed thereto in the officer's presence. The application shall be accompanied by a statement by the department which shall certify (and such statement need contain no detail other than the mere recitals) that a petition was filed, notice issued and hearing held as provided in Sections 48-9-510 and 48-9-540; that the department did duly determine that there is need, in the interest of the public health, safety and welfare, for a soil and water conservation district to function in the proposed territory and did define the boundaries thereof; that notice was given and a referendum held on the question of the creation of such district and that the result of such referendum showed a majority of the votes cast in such referendum to be in favor of the creation of the district; and that thereafter the department did duly determine that the operation of the proposed district is administratively practicable and feasible. Such statement shall set forth the boundaries of the district as defined by the department.

HISTORY: 1962 Code Section 63-92; 1952 Code Section 63-92; 1942 Code Section 5806-105; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1188.



SECTION 48-9-630. Action by Secretary of State on application.

The Secretary of State shall examine the application and statement and, if he finds that the name proposed for the district is not identical with that of any other soil and water conservation district of this State or so nearly similar as to lead to confusion or uncertainty, he shall receive and file them and shall record them in an appropriate book of record in his office. If the Secretary of State shall find that the name proposed for the district is identical with that of any other soil and water conservation district of this State or so nearly similar as to lead to confusion and uncertainty, he shall certify such fact to the department, which shall thereupon submit to the Secretary of State a new name for the district, which shall not be subject to such defects. Upon receipt of such new name, free of such defects, the Secretary of State shall record the application and statement, with the name so modified, in an appropriate book of record in his office. When the application and statement have been made, filed and recorded, as provided in Section 48-9-620 and this section, the district shall constitute a governmental subdivision of this State and a public body corporate and politic exercising public powers. The Secretary of State shall make and issue to the commissioners a certificate, under the seal of the State, of the due organization of the district and shall record such certificate with the application and statement.

HISTORY: 1962 Code Section 63-93; 1952 Code Section 63-93; 1942 Code Section 5806-105; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1188.



SECTION 48-9-640. Subsequent petition if previous determination was against feasibility of district.

After six months shall have expired from the date of entry of a determination by the department that the operation of a proposed district is not administratively practicable and feasible and a denial of a petition pursuant to such determination, subsequent petitions may be filed as provided in Section 48-9-510 and action taken thereon in accordance with the provisions of this chapter.

HISTORY: 1962 Code Section 63-94; 1952 Code Section 63-94; 1942 Code Section 5806-105; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1188.



SECTION 48-9-650. Certificate conclusive as to establishment of district; admissibility of certificate as evidence.

In any suit, action or proceeding involving the validity or enforcement of, or relating to, any contract, proceeding or action of the district, the district shall be deemed to have been established in accordance with the provisions of this chapter upon proof of the issuance of the certificate by the Secretary of State as provided in Section 48-9-630. A copy of such certificate duly certified by the Secretary of State shall be admissible in evidence in any such suit, action or proceeding and shall be proof of the filing and contents thereof.

HISTORY: 1962 Code Section 63-95; 1952 Code Section 63-95; 1942 Code Section 5806-105; 1937(40) 242; 1993 Act No. 181, Section 1188.



SECTION 48-9-810. Petition for enlarging existing district.

Petitions for including additional territory within an existing district may be filed with the department and the proceedings provided for in Article 5 of this chapter in the case of petitions to organize a district shall be observed in the case of petitions for such inclusion. The department shall prescribe the form for such petition, which shall be as nearly as may be in the form prescribed in Article 5 of this chapter for petitions to organize a district. When the total number of landowners in the area proposed for inclusion shall be less than twenty-five, the petition may be filed when signed by a majority of the landowners of such area and in such case no referendum need be held. In referenda upon petitions for such inclusion, all owners of land lying within the proposed additional area shall be eligible to vote.

HISTORY: 1962 Code Section 63-101; 1952 Code Section 63-101; 1942 Code Section 5806-105; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1189.



SECTION 48-9-820. Petition for subdivision of district.

A portion of a soil and water conservation district, such portion being composed of one or more entire counties, may withdraw from such district and constitute itself a separate soil and water conservation district by the procedure set forth in this section and Sections 48-9-830 and 48-9-840. A petition signed by a majority of the members of the governing body of the soil and water conservation district or a petition signed by twenty-five landowners of the county or counties wishing to withdraw and constitute themselves a separate district may be filed with the department asking that the subdivision be made and constitute a district. Such petition shall (a) set forth the name of the district, (b) describe the existing boundary lines of the district and boundary lines of the proposed district (subdivision) and (c) request that the department hold a public hearing upon the question of the proposed subdivision and that the department duly define the boundary lines as set out in the petition.

HISTORY: 1962 Code Section 63-102; 1952 Code Section 63-102; 1946 (44) 1537; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1189.



SECTION 48-9-830. Hearing on petition for subdivision of district.

Within thirty days after such a petition has been filed with the department, it shall cause due notice to be given of a proposed hearing upon the question of the proposed subdivision. All occupiers of land lying within the proposed district and all other interested parties shall have the right to attend such hearing and to be heard.

HISTORY: 1962 Code Section 63-103; 1952 Code Section 63-103; 1946 (44) 1537; 1970 (56) 2331; 1993 Act No. 181, Section 1189.



SECTION 48-9-840. Determination as to subdivisions.

After such hearing the department shall determine, upon the facts presented at such hearing and upon such other relevant facts and information as may be available, whether there is need in the interest of the public health, safety and welfare for the proposed subdivision and whether the operation of the districts within the proposed boundaries will be administratively practicable and feasible. In making such determination, the department shall give due weight and consideration to the legislative determinations set forth in Section 48-9-20 and to the standards provided in Sections 48-9-560 and 48-9-600 for the guidance of the department in making its determinations in connection with the organization of districts. If the department determines that the proposed subdivision is not necessary in the interest of the public health, safety and welfare, or that the operation of the districts within the proposed boundaries would not be administratively practicable or feasible, it shall record such determination and deny the petition. If the department shall determine in favor of the proposed subdivision, it shall record such determination and define the boundary lines between the districts and shall notify the chairman of the governing body of the district to be divided of its determination.

HISTORY: 1962 Code Section 63-104; 1952 Code Section 63-104; 1946 (44) 1537; 1970 (56) 2331; 1993 Act No. 181, Section 1189.



SECTION 48-9-850. Organization of subdivision as district.

The department shall then proceed in accordance with Sections 48-9-610 to 48-9-630 to organize the subdivision into a district and to inform the Secretary of State of the change in the boundaries of the remaining district and to complete the organization of the governing body of the remaining district.

HISTORY: 1962 Code Section 63-105; 1952 Code Section 63-105; 1946 (44) 1537; 1970 (56) 2331; 1993 Act No. 181, Section 1189.



SECTION 48-9-1010. Petition for discontinuance of district; hearings on discontinuance.

At any time after five years after the organization of a district under the provisions of this chapter any twenty-five owners of land lying within the boundaries of such district may file a petition with the department praying that the operations of the district be terminated and the existence of the district discontinued. The department may conduct such public meetings and public hearings upon the petition as may be necessary to assist it in the consideration thereof.

HISTORY: 1962 Code Section 63-111; 1952 Code Section 63-111; 1942 Code Section 5806-114; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1190.



SECTION 48-9-1020. Referendum on discontinuance.

Within sixty days after such a petition has been received by the department it shall give due notice of the holding of a referendum and shall supervise such referendum and issue appropriate regulations governing the conduct thereof. The question shall be submitted by ballots upon which the words "For terminating the existence of the (name of the soil and water conservation district to be here inserted)" and "Against terminating the existence of the (name of the soil and water conservation district to be here inserted)" shall appear with a square before each proposition and a direction to insert an X mark in the square before one or the other of the propositions as the voter may favor or oppose discontinuance of such district. All owners of land lying within the boundaries of the district shall be eligible to vote in such referendum. Only such landowners shall be eligible to vote. No informalities in the conduct of such referendum or in the matters relating thereto shall invalidate the referendum or the result thereof if notice thereof shall have been given substantially as provided in this section and the referendum shall have been fairly conducted.

HISTORY: 1962 Code Section 63-112; 1952 Code Section 63-112; 1942 Code Section 5806-114; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1993 Act No. 181, Section 1190.



SECTION 48-9-1030. Decision as to discontinuance.

The department shall publish the result of such referendum and shall thereafter consider and determine whether the continued operation of the district within the defined boundaries is administratively practicable and feasible. If the department shall determine that the continued operation of such district is administratively practicable and feasible it shall record such determination and deny the petition. If the department shall determine that the continued operation of such district is not administratively practicable and feasible it shall record such determination and shall certify such determination to the commissioners of the district. In making such determination the department shall give due regard and weight to the attitude of the owners and occupiers of lands lying within the district, the number of landowners eligible to vote in such referendum who shall have voted, the proportion of the votes cast in such referendum in favor of the discontinuance of the district to the total number of votes cast, the approximate wealth and income of the landowners and occupiers of the district, the probable expense of carrying on erosion-control operations within the district and such economic and social factors as may be relevant to such determination, having due regard to the legislative findings set forth in Section 48-9-20. But the department shall not have authority to determine that the continued operation of the district is administratively practicable and feasible unless at least a majority of the votes cast in the referendum shall have been cast in favor of the continuance of such district.

HISTORY: 1962 Code Section 63-113; 1952 Code Section 63-113; 1942 Code Section 5806-114; 1937 (40) 242; 1970 (56) 2331; 1993 Act No. 181, Section 1190.



SECTION 48-9-1040. Termination of affairs and dissolution of district.

Upon receipt from the department of a certification that the department has determined that the continued operation of the district is not administratively practicable and feasible, pursuant to the provisions of this article, the commissioners shall forthwith proceed to terminate the affairs of the district. The commissioners shall dispose of all property belonging to the district at public auction and shall pay over the proceeds of such sale to be converted into the State Treasury. The commissioners shall thereupon file an application, duly verified, with the Secretary of State for the discontinuance of such district and shall transmit with such application the certificate of the department setting forth the determination of the department that the continued operation of such district is not administratively practicable and feasible. The application shall recite that the property of the district has been disposed of and the proceeds paid over as in this section provided and shall set forth a full accounting of such properties and proceeds of the sale. The Secretary of State shall issue to the commissioners a certificate of dissolution and shall record such certificate in an appropriate book of record in his office.

HISTORY: 1962 Code Section 63-114; 1952 Code Section 63-114; 1942 Code Section 5806-114; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1190.



SECTION 48-9-1050. Effect of dissolution.

Upon issuance of a certificate of dissolution under the provisions of this article all ordinances and regulations theretofore adopted and in force within such district shall be of no further force and effect. All contracts theretofore entered into to which the district or commissioners are parties shall remain in force and effect for the period provided in such contracts. The department shall be substituted for the district or commissioners as a party to such contracts. The department shall be entitled to all benefits and subject to all liabilities under such contracts and shall have the same right and liability to perform, to require performance, to sue and be sued thereon and to modify or terminate such contracts by mutual consent or otherwise as the commissioners of the district would have had. Such dissolution shall not affect the lien of any judgment entered under the provisions of Section 48-9-1630 nor the pendency of any action instituted under the provisions of Section 48-9-1610 and the department shall succeed to all the rights and obligations of the district or commissioners as to such liens and actions.

HISTORY: 1962 Code Section 63-115; 1952 Code Section 63-115; 1942 Code Section 5086-114; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1190.



SECTION 48-9-1060. Petitions for dissolution need not be entertained more than once in five years.

The department shall not be required to entertain petitions for the discontinuance of any district nor conduct referenda upon such petitions nor make determinations pursuant to such petitions in accordance with the provisions of this article more often than once in five years.

HISTORY: 1962 Code Section 63-116; 1952 Code Section 63-116; 1942 Code Section 5806-114; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1190.



SECTION 48-9-1210. Qualifications of appointed commissioners.

The two commissioners appointed by the board shall be persons who are by training and experience qualified to perform the specialized skilled services which will be required of them in the performance of their duties under this chapter.

HISTORY: 1962 Code Section 63-121; 1952 Code Section 63-121; 1942 Code Section 5806-107; 1937 (40) 242; 1970 (56) 2331; 1993 Act No. 181, Section 1191.



SECTION 48-9-1220. Nomination and election of commissioners.

Effective November, 1982, and in November of the appropriate years thereafter, three commissioners from each district must be elected. The election must be nonpartisan and must be conducted by the county election commission at the same time as other county officers are elected in the general election.

To be placed on the ballot for county offices, each candidate shall submit to the county election commission a nominating petition with the signatures of one hundred qualified registered electors or one percent of the qualified registered electors of the district, whichever is lesser.

The official number of qualified registered electors of the geographical area of any office is the number of registered electors of the area registered one hundred twenty days before the date of the election for which the nomination petition is being submitted.

The nominees in the petition must be placed on the appropriate official ballot for the election if the petition is submitted to the county election commission not later than twelve noon on August first or, if August first falls on Sunday, not later than twelve noon on the following Monday. The form of the petition must comply with the requirements in Section 7-11-80 pertaining to the conduct of general elections not conflicting with this section. Candidates must be qualified registered electors and residents of the district in which elected.

The three candidates who receive the largest number of votes cast in the election are elected and shall assume office the following February first.

This election must be conducted pursuant to Title 7, mutatis mutandi, except as otherwise provided for in this section.

Effective with the 1990 election, the two candidates who receive the highest number of votes shall serve for terms of four years each and the other candidate who receives the next highest number of votes shall serve for a term of two years. Thereafter, their successors must be elected in a nonpartisan election to be held at the same time as the general election for terms of four years each.

HISTORY: 1962 Code Section 63-122; 1952 Code Section 63-122; 1942 Code Section 5806-106; 1937 (40) 242; 1951 (47) 443; 1965 (54) 106; 1969 (56) 273; 1970 (56) 2331; 1972 (57) 2271; 1980 Act No. 454, Section 1; 1988 Act No. 350, Section 1; 1989 Act No. 98, Section 1.



SECTION 48-9-1230. Terms of office; vacancies; removal.

Except as otherwise provided in Section 48-9-1220, the term of office of each commissioner is four years, except that in newly created districts the elected commissioners' terms of office are until the next regular election is held under the provisions of Section 48-9-1220 and the first appointed commissioners must be designated to serve for terms of one and two years, respectively, from the date of their appointment. A commissioner shall hold office until his successor has been elected or appointed and has qualified. Vacancies must be filled for the unexpired term. The selection of successors to fill an unexpired term, or for a full term, must be made in the same manner in which the retiring commissioners shall, respectively, have been selected, except that in the case of a vacancy in the unexpired term of an elected commissioner a successor may be appointed by the board upon the unanimous recommendation of the remaining commissioners. Any commissioner may be removed by the board upon notice and hearing for neglect of duty or malfeasance in office, but for no other reason.

HISTORY: 1962 Code Section 63-123; 1952 Code Section 63-123; 1942 Code Section 5806-107; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1980 Act No. 454, Section 2; 1988 Act No. 350, Section 2; 1993 Act No. 181, Section 1192.



SECTION 48-9-1240. Chairman; quorum; majority vote; compensation.

The commissioners shall designate a chairman and may, from time to time, change such designation. A majority of the commissioners shall constitute a quorum and the concurrence of a majority of the commissioners in any matter within their duties shall be required for its determination. A commissioner shall receive no compensation for his services, but he shall be entitled to expenses, including travel expenses, necessarily incurred in the discharge of his duties.

HISTORY: 1962 Code Section 63-124; 1952 Code Section 63-124; 1942 Code Section 5806-107; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-1250. Use of county agricultural agents; other agents and employees; legal services.

Each county agricultural agent may be the secretary to the board of commissioners of each district within his county. The commissioners may also utilize in other respects the services of the agricultural agents and the facilities of the county agricultural agent's officers insofar as practicable and feasible and may employ such additional employees and agents, permanent and temporary, as they may require and shall determine their qualifications, duties and compensation. The commissioners may delegate to their chairman or to one or more agents, or employees such powers and duties as they may deem proper. The commissioners may call upon the Attorney General of the State for such legal services as they may require or may employ their own counsel and legal staff.

HISTORY: 1962 Code Section 63-125; 1952 Code Section 63-125; 1942 Code Section 5806-107; 1937 (40) 242; 1951 (47) 431; 1970 (56) 2331.



SECTION 48-9-1260. Bonds; records; audit.

The commissioners shall provide for the execution of surety bonds for all employees and officers who shall be entrusted with funds or property, shall provide for the keeping of a full and accurate record of all proceedings and of all resolutions, regulations and orders issued or adopted and shall provide for an annual audit of the accounts of receipts and disbursements.

HISTORY: 1962 Code Section 63-126; 1952 Code Section 63-126; 1942 Code Section 5806-107; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-1270. General powers of districts and commissioners.

A soil and water conservation district organized under the provisions of this chapter and the commissioners thereof shall have the following powers, in addition to others granted in other sections of this chapter:

(1) To conduct surveys, investigations and research relating to the character of soil erosion and floodwater and sediment damages, and to the conservation, development, utilization, and disposal of water, and the preventive and control measures and works of improvement needed, to publish the results of such surveys, investigations or research and to disseminate information concerning such preventive and control measures and works of improvement; provided, however, that, in order to avoid duplication of research activities, no district shall initiate any research program except in cooperation with the government of this State or one of its agencies or with the United States or one of its agencies;

(2) To conduct demonstrational projects within the district on lands owned or controlled by this State or one of its agencies with the cooperation of the agency administering and having jurisdiction thereof and on any other lands within the district upon obtaining the consent of the owner and occupiers of such lands or the necessary rights or interests in such lands, in order to demonstrate by example the means, methods and measures by which soil and water resources may be conserved and soil erosion in the form of soil blowing and soil washing may be prevented and controlled, and works of improvement for flood prevention or the conservation, development, utilization, and disposal of water may be carried out; provided, however, that in order to avoid duplication of demonstrational activities, no district shall initiate any demonstrational program except in cooperation with the government of this State or one of its agencies or with the United States or one of its agencies;

(3) To carry out preventive and control measures and works of improvement for flood prevention or the conservation, development, utilization, and disposal of water within the district including, but not limited to, engineering operations, methods of cultivation, the growing of vegetation, changes in use of land, recreational development, water storage facilities, and the measures listed in item (3) of Section 48-9-20 on lands owned or controlled by this State or one of its agencies, with the cooperation of the agency administering and having jurisdiction thereof, and on any other lands within the district upon obtaining the consent of the owner and the occupiers of such lands or the necessary rights or interests in such lands;

(4) To cooperate, or enter into agreements with and, within the limits of appropriations duly made available to it by law, to furnish financial or other aid to any agency, governmental or otherwise, or to any owner or occupier of lands within the district in the carrying on of erosion control or prevention operations and works of improvement for flood prevention or the conservation, development, utilization, and disposal of water within the district, subject to such conditions as the commissioners may deem necessary to advance the purposes of this chapter;

(5) To obtain options upon and to acquire, by purchase, exchange, lease, gift, grant, bequest, devise or otherwise, any property, real or personal, or rights or interests therein; to maintain, administer and improve any properties acquired, to receive income from such properties and to expend such income in carrying out the purposes and provisions of this chapter; and to sell, lease or otherwise dispose of any of its property or interests therein in furtherance of the purposes and provisions of this chapter;

(6) To make available, on such terms as it shall prescribe, to landowners and occupiers within the district agricultural and engineering machinery and equipment, fertilizer, seeds and seedlings and such other material or equipment as will assist such landowners and occupiers to carry on operations upon their lands for the conservation of soil and water resources and for the prevention or control of soil erosion and for flood prevention or the conservation, development, utilization, and disposal of water;

(7) To construct, improve, operate and maintain such structures as may be necessary or convenient for the performance of any of the operations authorized in this chapter;

(8) To develop comprehensive plans for the conservation of soil and water resources and for the control and prevention of soil erosion and for flood prevention or the conservation, development, utilization, and disposal of water within the district, which plans shall specify in such detail as may be possible the acts, procedures, performances and avoidances which are necessary or desirable for the effectuation of such plans, including the specification of engineering operations, methods of cultivation, the growing of vegetation, cropping programs, tillage practices, changes in use of land, recreational developments, and water storage facilities; and to publish such plans and information and bring them to the attention of owners and occupiers of lands within the district;

(9) To take over, by purchase, lease or otherwise, and to administer any soil conservation, flood-prevention, drainage, irrigation, water management, erosion-control or erosion-prevention project, or combinations thereof, located within its boundaries undertaken by the United States or one of its agencies or by this State or one of its agencies; to manage, as agent of the United States or one of its agencies or of this State or one of its agencies, any soil-conservation, flood-prevention, drainage, irrigation, water management, erosion-control or erosion-prevention project, or combinations thereof, within its boundaries; to act as agent for the United States or one of its agencies or for this State or one of its agencies in connection with the acquisition, construction, operation or administration of any soil-conservation, flood-prevention, drainage, irrigation, water management, erosion-control or erosion-prevention project, or combinations thereof, within its boundaries; to accept donations, gifts and contributions in money, services, materials or otherwise from the United States or one of its agencies or from this State or one of its agencies, or from others, and to use or expend such moneys, services, materials or other contributions in carrying on its operations; and

(10) To sue and be sued in the name of the district; to have a seal, which seal shall be judicially noticed; to have perpetual succession unless terminated as provided in Article 9 of this chapter; to make and execute contracts and other instruments necessary or convenient to the exercise of its powers; and to make, amend and repeal rules and regulations not inconsistent with this chapter to carry into effect its purposes and powers.

HISTORY: 1962 Code Section 63-127; 1952 Code Section 63-127; 1942 Code Section 5806-108; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331.



SECTION 48-9-1280. Commissioners may require contributions or agreements by landowners or occupiers as to permanent use.

As a condition to the extending of any benefits under this chapter to, or the performance of work upon, any lands not owned or controlled by this State or one of its agencies the commissioners may require contributions in money, services, materials or otherwise to any operations conferring such benefits and may require landowners and occupiers to enter into and perform such agreements or covenants as to the permanent use of such lands as will tend to prevent or control erosion and prevent floodwater and sediment damage thereon.

HISTORY: 1962 Code Section 63-128; 1952 Code Section 63-128; 1942 Code Section 5806-108; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331.



SECTION 48-9-1290. Provisions as to acquisitions; operations or dispositions by other public bodies; property of districts tax free.

No provisions with respect to the acquisition, operation or disposition of property by other public bodies of this State shall be applicable to a district organized under the provisions of this chapter unless the General Assembly shall specifically so state. The property and property rights of every kind and nature acquired by any district organized under the provisions of this chapter shall be exempt from State, county and other taxation.

HISTORY: 1962 Code Section 63-129; 1952 Code Section 63-129; 1942 Code Section 5806-108; 1937 (40) 242.



SECTION 48-9-1300. Commissioners of different districts cooperation.

The commissioners of any two or more districts organized under the provisions of this chapter may cooperate with one another in the exercise of any or all powers conferred in this chapter.

HISTORY: 1962 Code Section 63-130; 1952 Code Section 63-130; 1942 Code Section 5806-112; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-1310. Consultation with governing bodies of nearby localities.

The commissioners of any district may invite the legislative body of any municipality or county located near the territory comprised within the district to designate a representative to advise and consult with the commissioners of the district on all questions of program and policy which may affect the property, water supply or other interests of such municipality or county.

HISTORY: 1962 Code Section 63-131; 1952 Code Section 63-131; 1942 Code Section 5806-107; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-1320. Information to be furnished to State Land Resources Conservation Commission.

The commissioners shall furnish to the department, upon request, copies of such ordinances, rules, regulations, orders, contracts, forms and other documents as they shall adopt or employ and such other information concerning their activities as it may require in the performance of its duties under this chapter.

HISTORY: 1962 Code Section 63-132; 1952 Code Section 63-132; 1942 Code Section 5806-107; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1193.



SECTION 48-9-1510. Formulation of land-use regulations

The commissioners of any district may formulate regulations governing the use of lands within the district in the interest of conserving soil and soil resources and preventing and controlling soil erosion. The commissioners may conduct such public meetings and public hearings upon tentative regulations as may be necessary to assist them in this work.

HISTORY: 1962 Code Section 63-141; 1952 Code Section 63-141; 1942 Code Section 5806-109; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-1520. Referendum before adoption of regulations.

The commissioners shall not have authority to enact such land-use regulations into law until after they shall have caused due notice to be given of their intention to conduct a referendum for submission of such regulations to the owners of lands lying within the boundaries of the district for their indication of approval or disapproval of such proposed regulations and until after the commissioners have considered the result of such referendum. The proposed regulations shall be embodied in a proposed ordinance. Copies of such proposed ordinance shall be available for the inspection of all eligible voters during the period between publication of such notice and the date of the referendum. The notice of the referendum shall recite the contents of such proposed ordinance or shall state where copies of such proposed ordinance may be examined.

HISTORY: 1962 Code Section 63-142; 1952 Code Section 63-142; 1942 Code Section 5806-109; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-1530. Conduct of referendum on regulations.

The question shall be submitted by ballots upon which the words, "For approval of proposed ordinance no. ___ prescribing land-use regulations for conservation of soil and prevention of erosion" and "Against approval of proposed ordinance no. ___ prescribing land-use regulations for conservation of soil and prevention of erosion" shall appear, with a square before each proposition and a direction to insert an X-mark in the square before one or the other of such propositions as the voter may favor or oppose approval of such proposed ordinance. The commissioners shall supervise such referendum, shall prescribe appropriate regulations governing the conduct thereof and shall publish the result thereof. All owners of lands within the district shall be eligible to vote in such referendum. Only such landowners shall be eligible to vote. No informalities in the conduct of such referendum or in any matter relating thereto shall invalidate the referendum or the result thereof if notice thereof shall have been given substantially as provided in Section 48-9-1520 and the referendum shall have been fairly conducted.

HISTORY: 1962 Code Section 63-143; 1952 Code Section 63-143; 1942 Code Section 5806-109; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-1540. Two-thirds vote prerequisite to adoption of regulations.

The commissioners shall not have authority to enact such proposed ordinance into law unless at least two thirds of the votes cast in such referendum shall have been cast for approval of the proposed ordinance. The approval of the proposed ordinance by two thirds of the votes cast in such referendum shall not require the commissioners to enact such proposed ordinance into law.

HISTORY: 1962 Code Section 63-144; 1952 Code Section 63-144; 1942 Code Section 5806-109; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-1550. Regulations shall have force and effect of law.

Land-use regulations prescribed in ordinances enacted pursuant to the provisions of this article by the commissioners of any district shall have the force and effect of law in the district and shall be binding and obligatory upon all owners and occupiers of land within such district, including the agencies administering publicly owned lands.

HISTORY: 1962 Code Section 63-145; 1952 Code Section 63-145; 1942 Code Section 5806-109; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-1560. Amendment, supplementation, or repeal of regulations.

Any owner or occupier of land within such district may at any time file a petition with the commissioners asking that any or all of the land-use regulations prescribed in any ordinance adopted by the commissioners under the provisions of this article shall be amended, supplemented or repealed. Land-use regulations adopted pursuant to the provisions of this article shall not be amended, supplemented or repealed except in accordance with the procedure prescribed in this article for adoption of land-use regulations. Referenda on adoption, amendment, supplementation or repeal of land-use regulations shall not be held more often than once in six months.

HISTORY: 1962 Code Section 63-146; 1952 Code Section 63-146; 1942 Code Section 5806-109; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-1570. Subjects which regulations may include.

The regulations to be adopted by the commissioners under the provisions of this article may include:

(1) Provisions requiring the carrying out of necessary engineering operations, including the construction of terraces, terrace outlets, check dams, dikes, ponds, ditches and other necessary structures;

(2) Provisions requiring observance of particular methods of cultivation, including contour cultivating, contour furrowing, lister furrowing, sowing, planting, strip cropping, changes in cropping systems, seeding and planting of lands with water-conserving and erosion-preventing plants, trees and grasses, forestation and reforestation;

(3) Specifications of cropping programs and tillage practices to be observed;

(4) Provisions requiring the retirement from cultivation of highly erosive areas or of areas on which erosion may not be adequately controlled if cultivation is carried on; and

(5) Provisions for such other means, measures, operations and programs as may assist conservation of soil resources and prevent or control soil erosion in the district, having due regard to the legislative findings set forth in Section 48-9-20.

HISTORY: 1962 Code Section 63-147; 1952 Code Section 63-147; 1942 Code Section 5806-109; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-1580. Uniformity of regulations; exceptions.

The regulations shall be uniform throughout the territory comprised within the district except that the commissioners may classify the lands within the district with reference to such factors as soil type, degree of slope, degree of erosion threatened or existing, cropping and tillage practices in use and other relevant factors and may provide regulations varying with the type or class of land affected, but uniform as to all lands within each class or type.

HISTORY: 1962 Code Section 63-148; 1952 Code Section 63-148; 1942 Code Section 5806-109; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-1590. Printing of copies of regulations.

Copies of land-use regulations adopted under the provisions of this article shall be printed and made available to all owners and occupiers of lands lying within the district.

HISTORY: 1962 Code Section 63-149; 1952 Code Section 63-149; 1942 Code Section 5806-109; 1937 (40) 242.



SECTION 48-9-1600. Entry on lands to check observance.

The commissioners may go upon any lands within the district to determine whether land-use regulations adopted under the provisions of this article are being observed.

HISTORY: 1962 Code Section 63-150; 1952 Code Section 63-150; 1942 Code Section 5806-110; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-1610. Petition to court for enforcement.

When the commissioners of any district shall find that any of the provisions of land-use regulations adopted in accordance with the provisions of this article are not being observed on particular lands, and that such nonobservance tends to increase erosion on such lands and is interfering with the prevention or control of erosion on other lands within the district, the commissioners may present to the court of common pleas for the county or any county within which the lands of the defendant may lie a petition, duly verified, setting forth the adoption of the ordinance prescribing land-use regulations, the failure of the defendant landowner or occupier to observe such regulations and to perform particular work, operations or avoidances as required thereby and that such nonobservance tends to increase erosion on such lands and is interfering with the prevention or control of erosion on other lands within the district and praying the court to require the defendant to perform the work, operations or avoidances within a reasonable time and to order that if the defendant shall fail so to perform the commissioners may go on the land, perform the work or other operations or otherwise bring the condition of such lands into conformity with the requirements of such regulations and recover the costs and expenses thereof, with interest, from the owner of such land.

HISTORY: 1962 Code Section 63-151; 1952 Code Section 63-151; 1942 Code Section 5806-110; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-1620. Hearing and order of court on petition for enforcement.

Upon the presentation of such petition the court shall cause process to be issued against the defendant and shall hear the case. If it shall appear to the court that testimony is necessary for the proper disposition of the matter, it may take evidence or appoint a referee to take such evidence as it may direct and report it to the court with his findings of fact and conclusions of law, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may dismiss the petition or it may require the defendant to perform the work, operations or avoidances and may provide that, upon the failure of the defendant to initiate such performance within the time specified in the order of the court and to prosecute it to completion with reasonable diligence, the commissioners may enter upon the lands involved and perform the work or operations or otherwise bring the condition of such lands into conformity with the requirements of the regulations and recover the costs and expenses thereof, with interest at the rate of five percent per annum, from the owner of such lands.

HISTORY: 1962 Code Section 63-152; 1952 Code Section 63-152; 1942 Code Section 5806-110; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-1630. Judgment for commission's expenses after completion of work; costs and attorney fees.

The court shall retain jurisdiction of the case until after the work has been completed. Upon completion of such work pursuant to such order of the court the commissioners may file a petition with the court, a copy of which shall be served upon the defendant in the case, stating the costs and expenses sustained by them in the performance of the work and praying judgment therefor with interest. The court shall have jurisdiction to enter judgment for the amount of such costs and expenses, with interest at the rate of five percent per annum until paid, together with the costs of suit, including a reasonable attorney's fee to be fixed by the court.

HISTORY: 1962 Code Section 63-153; 1952 Code Section 63-153; 1942 Code Section 5806-110; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-1810. Establishment and appointment of members of board of adjustment.

When the commissioners of any district organized under the provisions of this chapter shall adopt an ordinance prescribing land-use regulations in accordance with the provisions of Article 13 of this chapter they shall further provide by ordinance for the establishment of a board of adjustment. Such board of adjustment shall consist of three members, each to be appointed for a term of three years, except that the members first appointed shall be appointed for terms of one, two and three years, respectively. The members of each such board shall be appointed by the department, with the advice and approval of the commissioners of the district for which such board has been established, and shall be removable, upon notice and hearing, for neglect of duty or malfeasance in office, but for no other reason, such hearing to be conducted jointly by the department and the commissioners of the district. Vacancies in the board shall be filled in the same manner as original appointments, and shall be for the unexpired term of the member whose term becomes vacant.

HISTORY: 1962 Code Section 63-161; 1952 Code Section 63-161; 1942 Code Section 5806-111; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1194.



SECTION 48-9-1820. Eligibility and compensation of members; expenses.

Members of the board and the commissioners of the district shall be ineligible to appointment as members of the board during their tenure of such other office. The members of the board shall receive compensation for their services at a per diem rate to be determined by the department for time spent on the work of the board, in addition to expenses, including traveling expenses, necessarily incurred in the discharge of their duties. The commissioners shall pay the necessary administrative and other expenses of operation incurred by the board upon the certificate of the chairman of the board.

HISTORY: 1962 Code Section 63-162; 1952 Code Section 63-162; 1942 Code Section 5806-111; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1195.



SECTION 48-9-1830. Chairman; rules; quorum; meetings; records.

The board shall adopt rules to govern its procedures, which rules shall be in accordance with the provisions of this chapter and with the provisions of any ordinance adopted pursuant to Article 13 of this chapter. The board shall designate a chairman from among its members and may, from time to time, change such designation. Meetings of the board shall be held at the call of the chairman and at such other times as the board may determine. Any two members of the board shall constitute a quorum. The chairman, or in his absence such other member of the board as he may designate to serve as acting chairman, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep a full and accurate record of all proceedings, of all documents filed with it and of all orders entered, which shall be filed in the office of the board and shall be a public record.

HISTORY: 1962 Code Section 63-163; 1952 Code Section 63-163; 1942 Code Section 5806-111; 1937 (40) 242.



SECTION 48-9-1840. Hardship petitions.

A land occupier may file a petition with the board alleging that there are great practical difficulties or unnecessary hardships in the way of his carrying out upon his lands the strict letter of the land-use regulations prescribed by ordinance approved by the commissioners and praying the board to authorize a variance from the terms of the land-use regulations in the application of such regulations to the lands occupied by the petitioner. Copies of such petition shall be served by the petitioner upon the chairman of the commissioners of the district within which his lands are located and upon the director of the department.

HISTORY: 1962 Code Section 63-164; 1952 Code Section 63-164; 1942 Code Section 5806-111; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1196.



SECTION 48-9-1850. Hearing and action on hardship petition.

The board shall fix a time for the hearing of the petition and cause due notice of such hearing to be given. The commissioners of the district and the department may appear and be heard at such hearing. Any occupier of lands lying within the district who shall object to the authorizing of the variance prayed for may intervene and become a party to the proceedings. Any party to the hearing before the board may appear in person, by agent or by attorney. If, upon the facts presented at such hearing, the board shall determine that there are great practical difficulties or unnecessary hardships in the way of applying the strict letter of any of the land-use regulations upon the lands of the petitioner, it shall make and record such determination and shall make and record findings of fact as to the specific conditions which establish such great practical difficulties or unnecessary hardships. Upon the basis of such findings and determination the board may by order authorize such variance from the terms of the land-use regulations, in their application to the lands of the petitioner, as will relieve such great practical difficulties or unnecessary hardships and will not be contrary to the public interest and such that the spirit of the land-use regulations shall be observed, the public health, safety and welfare secured and substantial justice done.

HISTORY: 1962 Code Section 63-165; 1952 Code Section 63-165; 1942 Code Section 5806-111; 1937 (40) 242; 1965 (54) 106; 1970 (56) 2331; 1972 (57) 2271; 1993 Act No. 181, Section 1197.



SECTION 48-9-1860. Petition for court review.

Any petitioner, the commissioners of the district or any intervening party, aggrieved by an order of the board granting or denying, in whole or in part, the relief sought, may obtain a review of such order in the court of common pleas for the county or any county in which the lands of the petitioner may lie, by filing in such court a petition praying that the order of the board be modified or set aside. A copy of such petition shall forthwith be served upon the parties to the hearing before the board and thereupon the party seeking review shall file in the court a transcript of the entire record in the proceedings, certified by the board, including the documents and testimony upon which the order complained of was entered and the findings, determination and order of the board.

HISTORY: 1962 Code Section 63-166; 1952 Code Section 63-166; 1942 Code Section 5806-111; 1937 (40) 242; 1970 (56) 2331.



SECTION 48-9-1870. Hearing and order of court on petition for review.

Upon such filing the court shall cause notice thereof to be served upon the parties and shall have jurisdiction of the proceedings and of the questions determined or to be determined therein and may grant such temporary relief as it deems just and proper and make and enter a decree enforcing, modifying and enforcing as so modified or setting aside, in whole or in part, the order of the board. No contention that has not been urged before the board shall be considered by the court unless the failure or neglect to urge such contention shall be excused because of extraordinary circumstances. The findings of the board as to the facts, if supported by evidence, shall be conclusive. If any party shall apply to the court for leave to produce additional evidence and shall show to the satisfaction of the court that such evidence is material and that there were reasonable grounds for the failure to produce such evidence in the hearing before the board, the court may order such additional evidence to be taken before the board and made a part of the transcript. The board may modify its findings as to the facts or make new findings, taking into consideration the additional evidence so taken and filed, and it shall file such modified or new findings which, if supported by evidence, shall be conclusive and shall file with the court its recommendation, if any, for the modification or setting aside of its original order. The jurisdiction of the court shall be exclusive and its judgment and decree shall be final, except that it shall be subject to review in the same manner as are other judgments or decrees of the court.

HISTORY: 1962 Code Section 63-167; 1952 Code Section 63-167; 1942 Code Section 5806-111; 1937 (40) 242.






CHAPTER 11 - WATERSHED CONSERVATION DISTRICTS

SECTION 48-11-10. Definitions.

As used in this chapter, unless a different meaning clearly appears from the context:

(1) "Watershed conservation district" means a governmental subdivision of this State and a public body corporate and politic organized and functioning in accordance with this chapter for the purposes and with the powers and duties provided in this chapter and subject to its restrictions.

(2) "Director" means one of the members of the governing body of a watershed conservation district selected in accordance with this chapter. "Board of directors" means the governing body of a watershed conservation district.

(3) "Soil and water conservation district" means a governmental subdivision of this State and a public body corporate and politic organized in accordance with Chapter 9 of Title 48 for the purposes, with the powers, and subject to the restrictions in the chapter. It applies to all districts organized under law including districts originally designated as "soil conservation districts".

(4) "Commissioner" means one of the members of the governing body of each soil and water conservation district in which part of a watershed conservation district is situated. "Board of commissioners" means the governing body of the soil and water conservation district in which a watershed conservation district is situated or, if the watershed conservation district is situated in more than one soil and water conservation district, the joint governing bodies of the districts.

(5) "Petition" means a petition filed under Section 48-11-40 for the creation of a watershed conservation district.

(6) "Nominating petition" means a petition filed under Section 48-11-100(B) or (C) to nominate candidates for the office of director of a watershed conservation district.

(7) "State" means South Carolina.

(8) "Owner of land" includes a person, firm, or corporation holding legal or equitable title to lands or interest in lands lying within a watershed conservation district organized under this chapter.

(9) "Qualified elector" includes a person qualified to vote in elections by the people under the Constitution of this State.

(10) "Due notice" means notice published at least twice, with an interval of at least one week between the two publication dates, in a publication of general circulation within the appropriate area or, if no publication of general circulation is available, notice posted at a reasonable number of conspicuous places within the appropriate area. When possible, notice must be posted at public places where it is customary to post notices concerning county or municipal affairs generally.

(11) "Watershed" means the drainage area contributing stormwater runoff to a single point.

(12) "Department" means the Department of Natural Resources.

(13) "Division" means Land Resources and Conservation Districts Division.

(14) "Board" means the board of the Department of Natural Resources.

HISTORY: 1962 Code Section 63-171; 1967 (55) 1158; 1992 Act No. 408, Section 1; 1993 Act No. 181, Section 1198.



SECTION 48-11-15. Department of Natural Resources to assist in organization and function of watershed conservation districts.

The Department of Natural Resources shall assist boards of commissioners of soil and water conservation districts and boards of directors of watershed conservation districts with the organization and function of watershed conservation districts. For the purpose of this chapter, the responsibility of the department is limited to this activity. The construction, operation, and maintenance of watershed works of improvement are the sole responsibility of watershed conservation districts and others as specified in documents for the works of improvement.

HISTORY: 1992 Act No. 408, Section 1; 1993 Act No. 181, Section 1199.



SECTION 48-11-20. Establishment of watershed conservation districts authorized; purpose; effect on existing procedures.

Watershed conservation districts may be established as provided in this chapter within one or more soil and water conservation districts to develop and execute plans and programs relating to a phase of the control or prevention of soil erosion or flooding; the conservation, protection, improvement, development, or utilization of soil and water resources; stormwater management; or the disposal of water. This authority applies, but is not limited to, the planning and carrying out of works of improvement for the foregoing purposes which may be considered by the United States Secretary of Agriculture under the Watershed and Flood Prevention Act, 68 Stat. 666, as amended, and does not affect the existing procedures followed by local interests in the planning and construction of water resources development projects of other agencies. However, this chapter may be used when, in the opinion of those agencies, the use is advisable or expedient.

HISTORY: 1962 Code Section 63-172; 1967 (55) 1158; 1992 Act No. 408, Section 1.



SECTION 48-11-30. Area of district.

The area embraced in a watershed conservation district must be contiguous, must lie within a well-defined watershed, and must be situated within one or more soil and water conservation districts. The area may not include lands located within the boundary of an incorporated municipality, unless approved by its governing body, or another watershed conservation district. The boundary of each watershed conservation district in existence on the effective date of this chapter, as amended, is not affected unless otherwise provided in this chapter.

HISTORY: 1962 Code Section 63-173; 1967 (55) 1158; 1992 Act No. 408, Section 1.



SECTION 48-11-40. Petition for formation of district.

When twenty-five or more qualified electors residing within a proposed watershed conservation district, or, if less than fifty qualified electors are involved, a majority of the qualified electors, desire to form a watershed conservation district, they shall file a petition with the board of commissioners of the soil and water conservation district in which the proposed watershed conservation district is situated, asking that a watershed conservation district be organized to function in the area described in the petition. The petition must:

(1) set forth the proposed name of the watershed conservation district;

(2) state that there is need in the interest of the public health, safety, and welfare for a watershed conservation district to function in the territory described in the petition;

(3) include a map of the proposed watershed conservation district;

(4) state the approximate number of acres in the proposed watershed conservation district;

(5) state the authority for taxes to be levied each fiscal year for the purposes of the watershed conservation district;

(6) include a request that the area described in the petition be established as a watershed conservation district.

HISTORY: 1962 Code Section 63-174; 1967 (55) 1158; 1992 Act No. 408, Section 1.



SECTION 48-11-50. Petition and procedure where proposed district is situated in more than one soil and water conservation district.

If the proposed watershed conservation district is situated in more than one soil and water conservation district, a copy of the petition must be presented to the board of commissioners of each soil and water conservation district in which part of the proposed watershed conservation district is situated. The commissioners of all the soil and water conservation districts shall act as a joint board of commissioners with respect to all matters concerning the watershed conservation district, including its creation. The watershed conservation district must be organized in like manner and have the same powers and duties as a watershed conservation district situated entirely in one soil and water conservation district.

HISTORY: 1962 Code Section 63-175; 1967 (55) 1158; 1992 Act No. 408, Section 1.



SECTION 48-11-60. Hearing and determination of commissioners of soil and water conservation district on petition.

(A) Within thirty days after the petition has been filed with the board of commissioners of the soil and water conservation district, the board shall cause due notice to be given of a public hearing on the desirability and necessity in the interest of the public health, safety, and welfare of the creation of the watershed conservation district and the administrative practicability and feasibility of the operation of the watershed conservation district. All interested parties may attend the hearing and be heard. If it appears at the hearing that other lands must be included in the petition or that land included in the petition must be excluded, the board of commissioners may permit the inclusion or exclusion if the land area involved still meets the requirements of Section 48-11-30.

(B) If it appears upon the hearing that it may be desirable to include within the proposed watershed conservation district territory outside of the area within which due notice of the hearing has been given, the hearing must be adjourned and, within thirty days, due notice of a further hearing must be given throughout the entire area considered for inclusion in the proposed watershed conservation district, and the further hearing must be held. Within sixty days after final hearing the board of commissioners shall determine whether the proposed watershed conservation district is needed. If the commissioners determine, upon the facts presented at the hearing and upon other available information, that there is need in the interest of the public health, safety, and welfare for a watershed conservation district to function in the territory considered at the hearing and that the operation of the watershed conservation district is administratively practicable and feasible, they shall record in their minutes the determination and shall submit the determination in writing to the clerks of court of the applicable counties. The determination shall define the boundaries of the proposed watershed conservation district.

(C) If the board of commissioners determine after the hearing that there is no need for a watershed conservation district to function in the territory considered at the hearing, or that the operation of the watershed conservation district is not administratively practicable or feasible, the board shall record in its minutes the determination and shall deny the petition. A new petition must not be filed until two years after the date of determination of denial of the previous petition.

HISTORY: 1962 Code Section 63-176; 1967 (55) 1158; 1992 Act No. 408, Section 1.



SECTION 48-11-70. Referendum to be held on establishment of district.

After the board of commissioners of the soil and water conservation district has recorded a determination that there is need in the interest of the public health, safety, and welfare for a watershed conservation district to function in the territory considered at the hearing and that the operation of the watershed conservation district is administratively practicable and feasible and has defined its boundaries, the board shall determine whether the majority of the qualified electors residing in the proposed watershed conservation district desire that the district be created. To make this decision a referendum to approve or disapprove the creation of the watershed conservation district must be held by the county election commission in the next scheduled countywide election in the counties in which the proposed district is located. Only qualified electors residing in the watershed are eligible to vote in the referendum. Applicable rules of the election apply to the referendum. Due notice of the referendum must be given by the board of commissioners. The notice must describe the boundaries of the proposed watershed district as determined by the board of commissioners of the soil and water conservation district, as provided in Section 48-11-60(B) and must state the authority for taxes to be levied each fiscal year for the purposes of the watershed conservation district. If the majority of the qualified electors voting in the referendum approve the creation of the watershed conservation district, the district is established and must be organized pursuant to this chapter.

HISTORY: 1962 Code Section 63-177; 1967 (55) 1158; 1992 Act No. 408, Section 1.



SECTION 48-11-90. Tabulation, certification, and recordation of results of referendum; resulting district to constitute governmental subdivision and public body corporate and politic.

The county election commission shall tabulate the results of the referendum at the close of the polls and certify the results to the clerks of court of the counties in which part of the district is situated. Upon proper recordation of the referendum results by the clerks of court the watershed conservation district constitutes a governmental subdivision of this State and a public body corporate and politic. After recording the results the clerks of court shall notify the board of commissioners in writing that the watershed conservation district has been created, and the soil and water conservation district board shall submit to the department a copy of the notification.

HISTORY: 1962 Code Section 63-179; 1967 (55) 1158; 1992 Act No. 408, Section 1; 1993 Act No. 181, Section 1200.



SECTION 48-11-100. Governing body of district.

(A) The governing body of each watershed conservation district consists of five directors selected as provided in this section. No person may be a director who is not a qualified elector residing in the district.

(B) The first directors of the watershed conservation district after the district has been created must be elected in a nonpartisan election conducted by the county election commission when county officers are elected in the general election. To be placed on the ballot each candidate shall submit to the county election commission a declaration of candidacy not later than noon, September 1, or if this date falls on a Saturday, Sunday, or a legal holiday, not later than noon the following Monday. If a watershed district lies in more than one county the required declaration of candidacy must be filed with the State Election Commission. This election must be conducted pursuant to Title 7, mutatis mutandis, except as otherwise provided in this section. The five elected directors, under the general supervision of the board of commissioners of the soil and water conservation district, are the governing body of the watershed conservation district.

(C)(1) Of the directors first elected, the three receiving the largest number of votes serve for terms of four years, and the two receiving the next largest number of votes serve for terms of two years.

(2) The term of office of each of their successors is four years, except in lieu of election successors may be appointed in watershed conservation districts if:

(a) one of the sponsors, other than the watershed conservation district board of directors, of each phase of each work of improvement conducted by the district, including operation and maintenance of the work of improvement, has the authority to levy an annual tax on the real property in the district for that phase of the work of improvement;

(b) the watershed conservation district has sufficient funds, other than taxes levied by the district on real property in the district, to pay the expenses of the district.

(3) Twenty-five or more qualified electors residing in a watershed conservation district may submit a petition to the board of commissioners of the soil and water conservation district for the procedure by which watershed conservation district directors are selected to be changed from election to appointment. The board of commissioners shall determine whether the prerequisites for appointment described in item (1) are met. To help make this decision the board shall give due notice of and hold a public hearing on the proposed change within sixty days after receiving the petition. After the public hearing the board of commissioners shall determine whether the prerequisites are met.

(4) If the board of commissioners determine that the prerequisites are met, a referendum to approve or disapprove the change in the procedure for selecting watershed conservation district directors must be held by the county election commission in the next scheduled countywide election in the counties where the watershed conservation district is located. Applicable rules of the scheduled election apply to the referendum. Due notice of the referendum must be given by the county election commission. Notice must state that, if the procedure for selecting watershed conservation district directors is changed from election to appointment, the change is effective as current terms expire and that the authority of the watershed conservation district to levy an annual tax on real property in the district ceases when the first of the current terms expires and has been filled by appointment and continues as long as directors are appointed instead of elected. Only qualified electors residing in the watershed conservation district may vote in the referendum.

(5) The county election commission shall tabulate the results of the referendum, submit the results in writing to the board of commissioners of the soil and water conservation district, and certify the results to the clerks of court of the counties in which the watershed conservation district is located. If a majority of the votes cast in the referendum favor changing the procedure for selecting watershed conservation district directors from election to appointment, the board of commissioners shall submit written notification to the county election commission, county auditors, sponsors of works of improvement of the watershed conservation district, watershed district directors, and the department that the selection procedure is changed when current terms expire and that the authority of the watershed conservation district board to levy an annual tax on real property in the district ceases, when the first of the current terms expires and has been filled by appointment and continues as long as directors are appointed instead of elected.

(6) The governing body of each county in which the watershed conservation district is located shall appoint one director each, and the board of commissioners of the soil and water conservation district shall appoint the remaining directors. To be considered for appointment by the board of commissioners of the soil and water conservation district or the county governing body, an individual shall submit to the board or body from which appointment is sought a nominating petition with the signatures of twenty-five qualified electors residing in the watershed conservation district, or, if less than fifty qualified electors reside in the district, a majority of the qualified electors. The official number of qualified electors residing in a watershed conservation district is the number of registered electors residing in the district and registered one hundred twenty days before the date by which nominating petitions must be submitted. The board of commissioners and the county governing body shall give due notice that they will receive petitions to nominate candidates to be appointed as watershed conservation district directors. Due notice must be given at least sixty days before the date by which petitions must be submitted.

(7) The board of commissioners of the soil and water conservation district shall:

(a) maintain records on the election and appointment of directors;

(b) coordinate appointments by the county governing bodies, including written notification to the county governing bodies at least ninety days before the expiration of each term to be filled through appointment by the county governing body;

(c) submit in writing to the department the name of each elected or appointed director within thirty days of election or appointment.

(8) When each phase of a work of improvement of a watershed conservation district for which directors are appointed does not have a sponsor with authority to levy an annual tax on real property in the district for that phase of the work of improvement, or when the watershed conservation district does not have sufficient funds to pay the expenses of the district, the procedure for selecting watershed conservation district directors must be changed from appointment to election, and the board of commissioners shall notify in writing the county election commission, county auditor, sponsors of works of improvement of the watershed conservation district, watershed conservation district directors, and the department that the selection procedure is changed when current terms expire and that when current terms expire and have been filled by election, the watershed conservation district board may levy an annual tax on real property in the district as long as directors are elected instead of appointed. For a vacancy occurring before the expiration of the term of an elected director, a successor to serve for the unexpired portion of the term must be appointed by the board of commissioners.

(D) For a vacancy occurring before the expiration of the term of an appointed director, a successor to serve for the unexpired portion of the term must be appointed by the body that made the original appointment. A director may be removed from office by the board of commissioners upon notice and hearing for neglect of duty or malfeasance in office but for no other reason.

(E) For each calendar year the directors annually shall elect from among their number a chairman, secretary, and treasurer and so notify the soil and water conservation district and the department by March thirty-first each year. The board of directors, with the approval of the board of commissioners of the soil and water conservation district, may employ officers, agents, and other employees it requires and determine their qualifications, duties, and compensation. The board of directors shall provide for the execution of surety bonds for the officers, agents, or employees entrusted with funds or property of the watershed conservation district, tort liability insurance for each director of the watershed conservation district board, for the keeping of a full and accurate record of the proceedings, resolutions, and other actions of the board, and for the making and publication of an annual audit of the accounts of receipts and disbursements of the watershed conservation district. The watershed conservation district board shall submit a copy of the audit to the county treasurer and to the board of commissioners of the soil and water conservation district. The watershed conservation district board shall submit written notification to the department within one hundred twenty days following the end of the district's fiscal year that the audit has been made, the date of the audit, and the name of the firm that or individual who made the audit.

(F) The directors may receive no compensation for their services, but they may be reimbursed from the budget of the watershed conservation district or from another local source for expenses, including traveling expenses, necessarily incurred in the discharge of their powers and duties as approved by the board of commissioners.

HISTORY: 1962 Code Section 63-180; 1967 (55) 1158; 1992 Act No. 408, Section 1; 1993 Act No. 181, Section 1201; 1996 Act No. 340, Section 1.



SECTION 48-11-110. Powers of district generally.

A watershed conservation district organized under this chapter constitutes a governmental subdivision of this State, and a public body corporate and politic, exercising public powers. The district and its board of directors, to develop and execute plans and programs for the control or prevention of soil erosion or flooding, to conserve, protect, improve, develop, or utilize soil and water resources, to provide stormwater management, or to dispose of water, subject to the general supervision of the board of commissioners of the soil and water conservation district, have the following powers and duties in addition to others granted by this chapter:

(1) acquire by purchase, exchange, lease, gift, grant, bequest, devise, or through condemnation actions lands, easements, or rights-of-way needed to carry out an authorized purpose of the watershed conservation district, and sell, lease, or otherwise dispose of its property or interests in the property for the purposes and provisions of this chapter. The condemnation of an existing public use must be denied unless it may be shown that the specific property to be condemned is absolutely essential to the watershed conservation district, and the use to be condemned materially does not impair the existing public use;

(2) construct, reconstruct, repair, enlarge, and improve the works of improvement as necessary or convenient for the performance of the operations authorized by this chapter and shall provide operation and maintenance for works of improvement;

(3) borrow money and execute promissory notes and other evidences of debt in connection with them for payment of the costs and expenses of organizing the watershed conservation district or for carrying out an authorized purpose of the district, if promissory notes are issued, execute the mortgages on real property owned by the district or assign or pledge the revenues, including anticipated tax revenues, of the district as required by the lender as security for the repayment of the loan, and issue, negotiate, and sell its bonds, notes, and other evidences of debt as provided in Section 48-11-120;

(4) sue and be sued in the name of the district, have a judicially noticed seal, have perpetual succession unless terminated as provided in this chapter, and make and execute contracts and other instruments necessary or convenient to the exercise of its powers;

(5) levy an annual tax as provided in this chapter on the real property within the district for payment of the costs and expenses of organizing the watershed conservation district or for carrying out an authorized purpose, power, or duty of the district;

(6) receive services and receive and disburse funds from federal, state, local, or other governmental or private sources;

(7) employ appropriate consultants, advisors, and employees and fix and pay them compensation from funds available to the district.

HISTORY: 1962 Code Section 63-181; 1967 (55) 1158; 1987 Act No. 173, Section 23; 1992 Act No. 408, Section 1.



SECTION 48-11-120. Issuance of bonds, notes, and other evidences of debt; tax levy for payment.

(A) Bonds, notes, and other evidences of debt authorized by Section 48-11-110(3) must not be issued until proposed by order or resolution of the directors of the watershed conservation district specifying the purpose for which the funds are to be used and the proposed undertaking, the amount of bonds to be issued, and the maximum rate of interest they are to bear. A copy of the order or resolution must be certified to the board of commissioners of the soil and water conservation district.

(B) The board of commissioners shall hold a hearing on a proposal for bonds or other long term indebtedness required by law to be voted upon at an election after having given due notice of the hearing. If it appears that the proposal is within the scope and purpose of this chapter and meets all other requirements of the law, the proposal must be submitted to the qualified electors residing in the watershed conservation district by a referendum held in the next scheduled countywide election in the counties.

(C) Applicable rules of the election apply to the referendum. Due notice of the referendum must be given by the county election commission.

(D) If two-thirds of the votes cast in the referendum favor the proposal, the directors may issue the bonds.

(E) The type of indebtedness incurred or bonds issued is that adopted by the board of directors of the watershed conservation district.

(F) The board of directors, if necessary for the payment of interest or indebtedness incurred or bonds issued by the district or to amortize indebtedness or bonds, shall levy an annual tax on real property within the watershed conservation district. For the purposes of the tax levy the assessed valuation of the real property is the same assessed valuation used for the general county levy. The tax must be levied and collected in the same manner provided for the levy and collection of other taxes authorized by this chapter.

HISTORY: 1962 Code Section 63-182; 1967 (55) 1158; 1992 Act No. 408, Section 1.



SECTION 48-11-130. Preparation and approval of budgets.

(A) At least once every five years the board of directors of each watershed conservation district shall establish an operating budget for the purposes of the district. The budget must be established only after the board provides due notice of and conducts a public hearing at which all residents of the watershed conservation district and owners of land lying in the district have an opportunity to be heard concerning the proposed budget. After the hearing the operating budget must be set by the board of directors after it is approved by the board of commissioners of the soil and water conservation district. The annual itemized budget prepared by the watershed conservation district board according to subsection (B) may not exceed the most recently established operating budget.

(B) Within the first quarter of each calendar year the board of directors of the watershed conservation district shall prepare an itemized budget of the funds needed during the upcoming fiscal year for costs and expenses of organizing the district, for administration of the district, and for carrying out an authorized purpose, power, or duty of the district, including construction, operation, and maintenance of works of improvement. The budget must be approved by the board of commissioners of the soil and water conservation district. A surplus or deficit in a fiscal year must be carried forward and applied to the next fiscal year's account and calculated into the budget for that year.

HISTORY: 1962 Code Section 63-183; 1967 (55) 1158; 1992 Act No. 408, Section 1.



SECTION 48-11-140. Preparation of list of landowners; computation of tax due from each landowner.

(A) The board of directors of a watershed conservation district for which directors are elected, at its discretion, may levy a tax each fiscal year on real property in the watershed conservation district to meet all or part of the budget prepared according to Section 48-11-130(B) for the purposes of the district. After approval of the budget by the board of commissioners of the soil and water conservation district, if the board of directors desires to levy a tax, the board of commissioners shall submit a copy of the budget in writing to the county auditors of the corresponding counties, and the county auditors shall levy a tax on all real property in the watershed conservation district at the millage rate sufficient to meet the budget, or a portion of it, as specified by the board of directors. The board of directors of the watershed conservation district shall provide the boundaries of the district to the county auditor.

(B) When the property tax rolls are delivered to the county treasurer by the county auditor as required by law, the county treasurer shall compute the tax due the watershed conservation district from each landowner in accordance with the millage rate set by the county auditor pursuant to subsection (A) and the assessed valuation of the real property shown on the tax roll. The computation must be made on the regular tax bills.

HISTORY: 1962 Code Section 63-184; 1967 (55) 1158; 1992 Act No. 408, Section 1.



SECTION 48-11-150. Collection of taxes.

The county treasurer shall collect the taxes due the watershed conservation district at the same time and in the same manner as other taxes of the county are collected. The taxes are subject to the same provisions of law for due and delinquency dates, discounts, penalties, and interest and tax liens applicable to county taxes.

HISTORY: 1962 Code Section 63-185; 1967 (55) 1158; 1992 Act No. 408, Section 1.



SECTION 48-11-160. Transfer of tax funds collected to district; expenditures.

Tax funds collected must be transferred to and held by the treasurer of the watershed conservation district for the purposes of the district. Expenditures of the funds must be made by the board of directors of the watershed conservation district.

HISTORY: 1962 Code Section 63-186; 1967 (55) 1158; 1992 Act No. 408, Section 1.



SECTION 48-11-170. Annexation of lands to district.

(A) One or more owners of land may petition the board of commissioners of the soil and water conservation district to have their lands added to a watershed conservation district. The petition must include a map of the boundaries of the land desired to be annexed, the number of acres of land involved, and other information pertinent to the proposal. When the boundary described embraces lands of others than the petitioners, the petition must state that fact and must be signed by a majority of the landowners within the territory described in the petition. If the land area does not meet the requirement of Section 48-11-30, the board of commissioners of the soil and water conservation district shall deny the petition.

(B) If the land described in the petition meets the requirement of Section 48-11-30, within sixty days after the petition is filed, the commissioners shall cause due notice to be given of and hold a hearing on the petition. Interested parties may attend the hearing and be heard. After the hearing the commissioners shall determine whether the lands described in the petition or portion of them must be included in the watershed conservation district. If the commissioners determine that the land must be added, they shall certify this fact to the county auditors of the counties involved for recording.

HISTORY: 1962 Code Section 63-187; 1967 (55) 1158; 1992 Act No. 408, Section 1.



SECTION 48-11-180. Detachment of lands from district.

The owner of lands which have not and cannot be benefited by their inclusion in the watershed conservation district may petition the commissioners of the soil and water conservation district to have the lands detached. The petition must describe the lands and state the reasons why they should be detached. A hearing must be held by the commissioners within thirty days after the petition is filed. Due notice of the hearing must be given by the commissioners. If it is determined by the commissioners that the lands must be detached, the determination must be certified to the county auditors of the counties involved for recording.

HISTORY: 1962 Code Section 63-188; 1967 (55) 1158; 1992 Act No. 408, Section 1.



SECTION 48-11-185. Consolidation of watershed conservation districts into single district.

(A) The boards of directors of two or more watershed conservation districts may petition the board of commissioners of the soil and water conservation district for the watershed conservation districts to be consolidated into a single district but only if the new single watershed conservation district meets the provisions of Section 48-11-30. The petition must be signed by a majority of the board of directors of each of the affected watershed conservation districts. The board of commissioners shall deny the petition if the proposed watershed conservation district does not meet the provisions of Section 48-11-30.

(B) Within sixty days after receiving a petition that meets these requirements, the board of commissioners of the soil and water conservation district shall give due notice of and hold a public hearing on the proposed consolidation. After the hearing the board of commissioners shall determine whether the operation of the newly proposed single watershed conservation district is administratively practicable and feasible.

(C) If the board of commissioners determines that the operation of the new single watershed conservation district is administratively practicable and feasible, a referendum to approve or disapprove the consolidation of the watershed conservation districts must be held by the county election commission in the next scheduled countywide election in the counties in which the watershed is located. Applicable rules of the scheduled election apply to the referendum. Due notice of the referendum must be given by the county election commission. The notice must name the proposed watershed conservation district and describe its boundaries and state the authority for taxes to be levied each year for the purposes of the watershed conservation district. Only qualified electors residing in the proposed watershed conservation district may vote in the referendum.

(D) The county election commission shall tabulate the results of the referendum at the close of the polls, submit a written report of the results to the board of commissioners of the soil and water conservation district, and certify the results of the referendum to the clerks of court of the counties in which the district is situated. If a majority of the votes cast in the referendum are in favor of consolidation of the watershed conservation districts into the single district, upon proper recordation of the referendum results by the clerks of court of the counties, the watershed conservation district constitutes a governmental subdivision of this State and a public body corporate and politic and must be organized and shall function fully in accordance with this chapter. After recording the results the clerks of court shall notify the board of commissioners of the soil and water conservation district in writing that the watershed conservation district has been established. The board of commissioners shall submit to the department a copy of the notification from the clerks of court.

HISTORY: 1992 Act No. 408, Section 1; 1993 Act No. 181, Section 1202.



SECTION 48-11-190. Discontinuance of district.

(A) Any time after five years after the organization of a watershed conservation district twenty-five or more qualified electors residing in the district, or if less than fifty qualified electors are involved a majority of them, may file a petition with the board of commissioners of the soil and water conservation district asking that the existence of the watershed conservation district be discontinued. The petition must state the reasons for discontinuance and that all obligations of the watershed conservation district have been met. After giving due notice the commissioners shall conduct a hearing on the petition to determine whether the reasons given for discontinuance are valid and that all obligations have been met. If it is determined that all obligations have not been met, the petition for discontinuance must be denied. If the watershed conservation district has begun or completed implementation of a work of improvement that requires or will require operation or maintenance, the board of commissioners shall determine that all obligations have not been met and deny the petition.

(B) If it is determined that the reasons given for discontinuance are valid and all obligations have been met, the board of commissioners shall notify the county election commission who, after giving due notice, shall hold a referendum on the discontinuance of the watershed conservation district in the next countywide election in the county. Due notice of the referendum must contain a description of the watershed conservation district proposed to be discontinued. Only qualified electors of the watershed conservation district may vote in the election. The county election commission shall tabulate the results of the referendum at the close of the polls, deliver a written report of the results to the board of commissioners of the soil and water conservation district, and certify the results to the clerks of court and auditors of the counties involved.

(C) After recording the results of the referendum, the clerks of court shall notify the board of commissioners of the soil and water conservation district and the board of directors of the watershed conservation district in writing that the watershed conservation district has been discontinued, and the directors immediately shall terminate the affairs of the watershed conservation district. The board of commissioners shall submit to the department a copy of the notification from the clerks of court.

HISTORY: 1962 Code Section 63-189; 1967 (55) 1158; 1992 Act No. 408, Section 1; 1993 Act No. 181, Section 1203.



SECTION 48-11-200. Effect of discontinuance of soil and water conservation district.

If a soil and water conservation district in which part of a watershed conservation district is situated is discontinued, all supervisory authority over the affairs of the watershed conservation district which previously was exercised by the board of commissioners of the soil and water conservation district must be exercised by the governing bodies of the counties involved.

HISTORY: 1962 Code Section 63-190; 1967 (55) 1158; 1992 Act No. 408, Section 1.



SECTION 48-11-210. Revision of organization and function of watershed conservation districts to comply with chapter; reorganization of certain districts.

(A) The organization and function of each of the following watershed conservation districts which have implemented works of improvement must be revised to comply with this chapter. Each watershed conservation district retains the authority to levy the millage rate for the district, established previously by the General Assembly or through the local creation or administration of the watershed conservation district, at which taxes may be levied each fiscal year on the real property in the district, until the millage rate is changed as provided in this chapter or increased by action of county council. This chapter applies to those districts notwithstanding contrary provisions in acts which may have created the districts. The districts and related acts, where created by separate acts, include:

(1) Beaverdam Creek, Edgefield County, Act 1407 of 1974;

(2) Beaverdam Creek, Oconee County, Act 1178 of 1962;

(3) Beaverdam-Warriors Creek, Laurens County, Act 599 of 1961;

(4) Big Creek, Anderson County;

(5) Broadmouth Creek, Anderson County;

(6) Brown's Creek, Union County;

(7) Brushy Creek, Anderson and Pickens Counties;

(8) Buck Creek, Horry County, Act 579 of 1961;

(9) Carters Branch-Muddy Creek, Marlboro County, Act 1355 of 1966;

(10) Crabtree Swamp, Horry County, Act 579 of 1961;

(11) Duncan Creek, Laurens County, Act 599 of 1961;

(12) Fishing Creek, York County, Act 1219 of 1958;

(13) Gapway Swamp, Horry County, Act 579 of 1961;

(14) George's Creek, Pickens County, Act 633 of 1963;

(15) Hill's Creek, Chesterfield County, Act 513 of 1961;

(16) Hollow Creek, Lexington and Saluda Counties, Act 1335 of 1966;

(17) Horse Range Swamp, Orangeburg County, Act 816 of 1967;

(18) Little Lynches Creek, Kershaw and Lancaster Counties, Act 1316 of 1966 and Act 583 of 1963;

(19) Little Walnut-Tom and Kate, Dorchester County, Act 584 of 1965;

(20) Lynches Lake-Camp Branch, Florence County, Act 1007 of 1960;

(21) Maple Swamp, Dillon County;

(22) Oolenoy River, Pickens County, Act 631 of 1961;

(23) Rabon Creek, Laurens and Greenville Counties;

(24) St. George-Gum Branch, Dorchester County;

(25) Salem Community, Florence County;

(26) Simpson Creek, Horry County, Act 579 of 1961;

(27) Rocky Creek, Chester and Fairfield Counties;

(28) South Tyger River, Greenville County, Act 544 of 1963;

(29) Thicketty Creek, Cherokee and Spartanburg Counties;

(30) Three and Twenty Creek, Anderson and Pickens Counties;

(31) Tinkers Creek, Chester and York Counties;

(32) Todd Swamp, Horry County, Act 579 of 1961;

(33) Wateree Creek, Fairfield County, Act 1077 of 1958;

(34) Wilson Creek, Anderson and Abbeville Counties;

(35) Willow Swamp, Colleton and Bamberg Counties, Act 1032 of 1962.

(B) The existing Bear Creek Watershed Conservation District, Camp Creek Watershed Conservation District, Cane Creek Watershed Conservation District, Gills Creek Watershed Conservation District, and Hannah's Creek Watershed Conservation District in Lancaster County, created pursuant to Act 583 of 1963, are combined into a single watershed conservation district named Cane Creek Watershed Conservation District which encompasses the combined area of the five existing watershed conservation districts. The organization and function of the new Cane Creek Watershed Conservation District must be revised to comply with this chapter. The district retains the authority to levy the millage rate authorized in Act 583 of 1963 until the millage rate is changed as provided in this chapter or increased by action of county council. This chapter applies to this district notwithstanding contrary provisions in Act 583 of 1963.

(C) The existing Jackson Creek Watershed Conservation District and Mill Creek Watershed Conservation District in Fairfield County, created pursuant to Act 596 of 1965, are combined into a single watershed conservation district named Jackson-Mill Creek Watershed Conservation District which encompasses the combined area of the two existing watershed conservation districts. The organization and function of the new Jackson-Mill Creek Watershed Conservation District must be revised to comply with this chapter. The district retains the authority to levy the millage rate authorized in Act 596 of 1965 until the millage rate is changed as provided in this chapter or increased by action of county council. This chapter applies to this district notwithstanding contrary provisions in Act 596 of 1965.

(D) The board of commissioners of each of the soil and water conservation districts in which a part or all of each of the watershed conservation districts in subsections (A), (B), and (C) is located shall initiate action with the board of directors of the watershed conservation district and the county government to carry out this revision in the organization and function of the watershed conservation district. The department shall assist each of the boards of commissioners of the affected soil and water conservation districts with this responsibility. The department shall initiate this assistance by providing written directions and guidance to each of the affected soil and water conservation districts within ninety days of the effective date of this chapter, as amended. The department may adopt policy and has broad authority to carry out this section.

(E) For purposes of this chapter, including the conduct of elections, the Digital Hydrologic Map prepared by the Service Center Agencies of the United States Department of Agriculture of the Fishing Creek Watershed District in York County represents and is declared to be the boundaries of the district.

HISTORY: 1962 Code Section 63-191; 1967 (55) 1158; 1992 Act No. 408, Section 1; 1993 Act No. 181, Section 1204; 1995 Act No. 34, Section 1; 2012 Act No. 155, Section 1, eff May 14, 2012.






CHAPTER 14 - THE STORMWATER MANAGEMENT AND SEDIMENT REDUCTION ACT

SECTION 48-14-10. Short title.

This chapter may be cited as the "Stormwater Management and Sediment Reduction Act".

HISTORY: 1991 Act No. 51, Section 2.



SECTION 48-14-20. Definitions.

As used in this chapter:

(1) "Department" means the South Carolina Department of Health and Environmental Control.

(2) "District" means any soil and water conservation district created pursuant to Chapter 9 of this title.

(3) "Local government" means any county, municipality, or any combination of counties or municipalities, acting through a joint program pursuant to the provisions of this chapter.

(4) "Implementing agency" means the department, local government, or conservation district with the responsibility for receiving stormwater management and sediment control plans for review and approval, reviewing plans, issuing permits for land disturbing activities, and conducting inspections and enforcement actions in a specified jurisdiction.

(5) "Responsible personnel" means any foreman, superintendent, or similar individual who is the on-site person in charge of land disturbing activities.

(6) "Designated Watershed" means a watershed designated by a local government and approved by the Department of Health and Environmental Control and identified as having an existing or potential stormwater, sediment control, or nonpoint source pollution problem.

(7) "Erosion" means the wearing away of land surface by the action of wind, water, gravity, ice, or any combination of those forces.

(8) "Land disturbing activity" means any use of the land by any person that results in a change in the natural cover or topography that may cause erosion and contribute to sediment and alter the quality and quantity of stormwater runoff.

(9) "Person" means an individual, partnership, firm, association, joint venture, public or private corporation, trust, estate, commission, board, public or private institution, utility, cooperative, electric supplier, municipality, interstate body, the federal government, or other legal entity.

(10) "Sediment" means solid particulate matter, both mineral and organic, that has been or is being transported by water, air, ice, or gravity from its site of origin.

(11) "Stormwater management" means, for:

(a) quantitative control, a system of vegetative or structural measures, or both, that control the increased volume and rate of stormwater runoff caused by manmade changes to the land;

(b) qualitative control, a system of vegetative, structural, or other measures that reduce or eliminate pollutants that might otherwise be carried by stormwater runoff.

(12) "Stormwater Management and Sediment Control Plan" means a set of drawings, other documents, and supporting calculations submitted by a person as a prerequisite to obtaining a permit to undertake a land disturbing activity, which contains all of the information and specifications required by an implementing agency.

(13) "Stormwater runoff" means direct response of a watershed to precipitation and includes the surface and subsurface runoff that enters a ditch, stream, storm sewer, or other concentrated flow during and following the precipitation.

(14) "Stormwater utility" means an administrative organization that has been created for the purposes of planning, designing, constructing, and maintaining stormwater management, sediment control, and flood control programs and projects.

(15) "Watershed master plan" means a plan for a designated watershed that analyzes the impact of existing and future land uses and land disturbing activities in the entire watershed and includes strategies to reduce nonpoint source pollution, to manage stormwater runoff and control flooding. The plan must be developed for the entire watershed, regardless of political boundaries, and must include appropriate physical, institutional, economic, and administrative data needed to justify the plan.

(16) "Subdivision", unless otherwise defined in an ordinance adopted by a local government pursuant to Section 6-7-1010, means all divisions of a tract or parcel of land into two or more lots, building sites, or other divisions, or parcels less than five acres, for the purpose, whether immediate or future, of sale, legacy, or building development, or includes all division of land involving a new street or a change in existing streets, and includes resubdivision and, where appropriate, in the context, shall relate to the process of subdividing or to the land or area subdivided;

(17) "Person responsible for the land disturbing activity" means:

(a) the person who has or represents having financial or operational control over the land disturbing activity; and/or

(b) the landowner or person in possession or control of the land who directly or indirectly allowed the land disturbing activity or has benefited from it or who has failed to comply with any provision of the act, these regulations, or any order or local ordinance adopted pursuant to this chapter as imposes a duty upon him.

(18) "Nonpoint source pollution" means pollution contained in stormwater runoff from ill-defined diffuse sources.

(19) "Stop work order" means an order directing the person responsible for the land disturbing activity to cease and desist all or any portion of the work which violates the provisions of this chapter.

HISTORY: 1991 Act No. 51, Section 2; 1993 Act No. 181, Section 1205.



SECTION 48-14-30. Restriction of land-disturbing activities generally.

(A) Unless exempted, no person may engage in a land disturbing activity without first submitting a stormwater management and sediment control plan to the appropriate implementing agency and obtaining a permit to proceed.

(B) Each person responsible for the land disturbing activity shall certify, on the stormwater management and sediment control plan submitted, that all land disturbing activities will be done according to the approved plan.

(C) All approved land disturbing activities must have associated therein at least one individual who functions as responsible personnel.

HISTORY: 1991 Act No. 51, Section 2.



SECTION 48-14-40. Certain land-disturbing activities exempt from provisions of chapter.

The provisions of this chapter do not apply to the following land disturbing activities:

(A) Land disturbing activities on agricultural land for production of plants and animals useful to man, including but not limited to: forages and sod crops, grains and feed crops, tobacco, cotton, and peanuts; dairy animals and dairy products; poultry and poultry products; livestock, including beef cattle, sheep, swine, horses, ponies, mules, or goats, including the breeding and grazing of these animals; bees and dairy products; fur animals and aquaculture, except that the construction of an agricultural structure of one or more acres, such as broiler houses, machine sheds, repair shops, and other major buildings and which require the issuance of a building permit shall require the submittal and approval of a stormwater management and sediment control plan prior to the start of the land disturbing activity.

(B) Land disturbing activities undertaken on forest land for the production and harvesting of timber and timber products.

(C) Activities undertaken by persons who are otherwise regulated by the provisions of Chapter 20 of this title, the South Carolina Mining Act.

(D) Construction or improvement of single family residences or their accessory buildings which are separately built and not part of multiple construction in a subdivision development.

(E) Land disturbing activities, other than activities identified in subsection (F) of this section, that are conducted under another state or federal environmental permitting, licensing, or certification program where the state or federal environmental permit, license, or certification is conditioned on compliance with the minimum standards and criteria developed under this chapter.

(F) Any of the following land disturbing activities undertaken by any person who provides gas, electrification, or communications services, subject to the jurisdiction of the South Carolina Public Service Commission, or corporations organized and operating pursuant to Section 33-49-10 et seq.:

(1) land disturbing activities conducted pursuant to a certificate of environmental compatibility and public convenience and necessity issued pursuant to Title 58, Chapter 33 or land disturbing activities conducted pursuant to any other certification or authorization issued by the Public Service Commission;

(2) land disturbing activities conducted pursuant to a federal environmental permit, including Section 404 of the Federal Clean Water Act, and including permits issued by the Federal Energy Regulatory Commission;

(3) land disturbing activities associated with emergency maintenance or construction of electric, gas, or communications facilities, when necessary to restore service or when the Governor declares the area to have sustained a disaster and the actions are undertaken to protect the public from a threat to health or safety;

(4) land disturbing activities associated with routine maintenance and/or repair of electric, gas, or communications lines;

(5) land disturbing activities associated with the placement of poles for overhead distribution or transmission of electric energy or of communications services;

(6) land disturbing activities associated with placement of underground lines for distribution or transmission of electric energy or of gas or communications services; or

(7) land disturbing activities conducted by a person filing environmental reports, assessments, or impact statements with the United States Department of Agriculture, Rural Electrification Administration in regard to a project.

Any person, other than a person identified in subparagraph (7), who undertakes land disturbing activities described in subparagraphs (4), (5), and (6) of this subsection must file with the South Carolina Public Service Commission, in a Policy and Procedures Manual, the procedures it will follow in conducting such activities. Any person, other than a person identified in subparagraph (7), who conducts land disturbing activities described in subparagraph (2) of this subsection, must address the procedures it will follow in conducting the activities in the Policy and Procedures Manual filed with the South Carolina Public Service Commission to the extent that the land disturbing activities are not specifically addressed in the federal permit or permitting process. If any person, other than a person identified in subparagraph (7), does not have a Policy and Procedures Manual on file with the Public Service Commission, such manual must be filed with the Public Service Commission not later than six months after May 27, 1992.

Any person who undertakes land disturbing activities described in subparagraph (7) of this subsection shall give the same written notice to the department as given to agencies whose permits are required for project approval by the regulations of the United States Department of Agriculture, Rural Electrification Administration.

(G) Activities relating to the routine maintenance and/or repair or rebuilding of the tracks, rights-of-way, bridges, communication facilities and other related structures and facilities of a railroad company.

(H) Activities undertaken on state-owned or managed lands that are otherwise regulated by the provisions of Chapter 18 of this title, the Erosion and Sediment Reduction Act.

(I) Activities undertaken by local governments or special purpose or public service districts relating to the repair and maintenance of existing facilities and structures.

HISTORY: 1991 Act No. 51, Section 2; 1993 Act No. 181, Section 1206.



SECTION 48-14-50. Stormwater Management and Sediment Reduction Program; development and general provisions; regulations.

(A) The department shall develop a State Stormwater Management and Sediment Reduction Program.

(B) In carrying out this chapter, the department shall:

(1) provide technical and other assistance to local governments and others in implementing this chapter;

(2) require that appropriate stormwater management and sediment control provisions be included in all stormwater management and sediment control plans developed pursuant to this chapter;

(3) cooperate with appropriate agencies of this State, the United States, other states, or any interstate agency with respect to stormwater management and sediment control;

(4) conduct studies and research regarding the causes, effects, and hazards of stormwater and sediment and methods to control stormwater runoff and sediment;

(5) conduct and supervise educational programs with respect to stormwater management and sediment control;

(6) require the submission to the department of records and periodic reports by implementing agencies as may be necessary to carry out this chapter;

(7) establish a means of communications, such as a newsletter, so that information regarding program development and implementation can be distributed to interested individuals;

(8) assist conservation districts and local governments involved in the local stormwater management and sediment control program; and

(9) develop a schedule for implementing this chapter in the counties and municipalities of this State.

(C) The department shall promulgate regulations, minimum standards, guidelines, and criteria necessary to carry out the provisions of this chapter with input from the South Carolina Erosion and Sediment Reduction Advisory Council, appointed by the Governor, in consultation with the South Carolina Association of Special Purpose Districts, and the South Carolina Municipal Association, and a task force of technical experts appointed by the department. The regulations must include, but are not limited to:

(1) criteria for the delegation of program elements and review and revocation of delegated program elements;

(2) appeal procedures for local governments requesting delegation of program elements;

(3) types of activities that require a stormwater management and sediment control permit;

(4) waivers, exemptions, variances, and appeals;

(5) stormwater management and sediment control plan application or inspection fees;

(6) criteria for distribution of funds collected by sediment and stormwater plan approval and inspection fees;

(7) criteria for implementation of a stormwater management utility;

(8) specific design criteria and minimum standards and specifications;

(9) permit application and approval requirements;

(10) specific enforcement options;

(11) criteria for approval of designated watersheds;

(12) criteria regarding correction of off-site damages resulting from the land disturbing activity;

(13) construction inspections;

(14) maintenance requirements for sediment control during construction and stormwater management structures after construction is completed;

(15) procedures to accept and respond to citizen complaints on delegated program components and individual site problems; and

(16) a schedule for implementing this chapter considering such factors as demographics, growth and development, and state and local resources.

(D) These regulations promulgated for carrying out the stormwater management and sediment control program must:

(1) be based upon relevant physical and developmental information concerning the watershed and drainage basins of the State, including but not limited to, data relating to land use, soils, hydrology, geology, grading, ground cover, size of land area being disturbed; and

(2) contain conservation standards for various types of soils and land uses, which standards must include criteria and alternative techniques and methods for the control of erosion, sediment, and stormwater runoff resulting from land disturbing activities.

(E) The department may amend, modify, or repeal these regulations in accordance with the provisions of the Administrative Procedures Act.

HISTORY: 1991 Act No. 51, Section 2; 1993 Act No. 181, Section 1207.



SECTION 48-14-60. Delegation of stormwater management and sediment control to local governments; programs for land-disturbing activities conducted by federal or local governments or for cross-jurisdictional activities.

(A) The department may delegate any or all components of stormwater management and sediment control programs to a local government or conservation district pursuant to regulations promulgated by the department.

(B) Requests for delegation of program elements must be submitted within six months of the promulgation of the applicable state regulation, and by January first of subsequent years if delegation is desired at a future date. The department shall approve, approve with modification, or deny such a request on or before April first of the year for which delegation is sought.

(C) Delegation, once applied for, becomes effective on July first and may not exceed three years, at which time delegation renewal is required.

(D) A local government may develop the program in cooperation with conservation districts.

(E) In the event a local government does not adopt and request approval of a stormwater management and sediment control program within its jurisdiction, the local conservation district may adopt a program in conjunction with subdivision regulations, if applicable, and submit it to the department for approval.

(F) The department has jurisdiction, to the exclusion of other implementing agencies, for the purpose of adopting the components of a sediment control and stormwater management program for land disturbing activities that are:

(1) conducted by the United States;

(2) conducted by persons having the power of eminent domain for land disturbing activities which cross jurisdictional boundaries;

(3) conducted by local governments.

HISTORY: 1991 Act No. 51, Section 2; 1993 Act No. 181, Section 1208.



SECTION 48-14-70. Review of local government programs; approval, modification, disapproval.

(A) Any local government that has adopted a stormwater management and/or sediment control program before May 27, 1992 may request approval of any or all components of its existing program within its jurisdiction. This request must be submitted within six months of the promulgation of the applicable state regulation. The review and approval, approval with modification, or disapproval of these existing programs must be given priority by the department. The local government shall continue to administer its existing programs during the review process by the department. The review must include consideration of the efficiency and effectiveness of the existing program in meeting the intent of this chapter.

(B) The department shall approve a program upon determining that its standards equal or exceed those of this chapter. The department shall only modify the portions of a program which do not meet the minimum standards of this chapter.

(C) If a local government's request for approval of one or more components of an existing stormwater management or sediment control is not approved by the department, the local government may appeal the department's action following the procedures detailed in the Administrative Procedures Act.

HISTORY: 1991 Act No. 51, Section 2; 1993 Act No. 181, Section 1209.



SECTION 48-14-80. Conduct of regulated activity by federal agency; requirement of approval by commission.

One year after May 27, 1992, a federal agency may not undertake any regulated activity unless the agency has submitted a stormwater management and sediment control plan to the department and received its approval. The only variation to this requirement is when program elements are delegated by the department to a federal agency.

HISTORY: 1991 Act No. 51, Section 2; 1993 Act No. 181, Section 1210.



SECTION 48-14-85. Conduct of regulated activity by local government or special purpose or public service district; permit and approval by commission.

After May 27, 1992, a local government or special purpose or public service district may not undertake any regulated activity unless the local government or special purpose or public service district has submitted a request for a general permit to the department and received its approval.

HISTORY: 1991 Act No. 51, Section 2; 1993 Act No. 181, Section 1211.



SECTION 48-14-90. Oversight by commission; inspection; compliance, enforcement, and penalties.

(A) With respect to approved stormwater management and sediment control plans, the implementing agency shall ensure that periodic reviews are undertaken, implementation is accomplished in accordance with the approved plans, and the required measures are functioning in an effective manner. Notice of right of entry must be included in the stormwater management and sediment control plan certification. The implementing agency may request assistance from the department.

(B) The request for assistance from the department may initiate an inspection to verify site conditions. That inspection may result in the following actions:

(1) notification by the implementing agency to the person responsible for the land disturbing activity to comply with the approved plan within a specified time;

(2) notification by the implementing agency that the required measures are not functioning in an effective manner with a schedule for the person responsible for the disturbing activity to maintain the required measures or install additional measures which will be effective in controlling stormwater runoff and off-site sediment movement.

(C) Failure of the person responsible for the land disturbing activity to comply with department requirements may result in the following actions in addition to other penalties as provided in this chapter:

(1) The department may request that the appropriate implementing agency issue a stop work order until the violations have been remedied.

(2) The department may request that the appropriate implementing agency refrain from issuing any further building or grading permits to the person having outstanding violations until those violations have been remedied.

(3) The department may recommend fines to be levied by the implementing agency.

HISTORY: 1991 Act No. 51, Section 2; 1993 Act No. 181, Section 1212.



SECTION 48-14-95. Right of entry for inspection; issuance of stop work order and notification of chapter requirements in event of noncompliance.

(A) The implementing agency shall have the right of entry for the purpose of determining if a land disturbing activity is being conducted without an approved stormwater management and sediment control plan, conducting inspections and taking enforcement actions.

(B) Upon inspection, if the implementing agency determines that a land disturbing activity is taking place without an approved stormwater management and sediment control plan, the implementing agency shall post a stop work order at the site of the land disturbing activity and shall notify the person responsible for the land disturbing activity of the requirements to submit a stormwater management and sediment control plan to the implementing agency and receive approval prior to resuming the land disturbing activity and the requirement to correct all violations.

HISTORY: 1991 Act No. 51, Section 2.



SECTION 48-14-100. Protection of already disturbed areas; notice to comply.

(A) All disturbed areas which exist on May 27, 1992 as a result of land disturbing activity and which result in off-site damage from sediment and stormwater runoff, must be provided with ground cover or other protective measures, structures, or devices sufficient to control offsite sediment and nonpoint source pollution.

(B) The implementing agency shall serve a notice to comply upon the landowner or other person in possession or control of the land by depositing in the mail a certified letter. The notice must state the measures needed and the time allowed for compliance. The implementing agency shall consider the economic feasibility, technological expertise, and quality of work required, and shall establish reasonable time limits.

HISTORY: 1991 Act No. 51, Section 2.



SECTION 48-14-110. Educational programs.

The department, in conjunction with local governments and districts and other appropriate state and federal agencies, shall conduct educational programs in stormwater management and sediment control for state and local government officials, persons engaged in land disturbing activities, interested citizen groups, and others.

HISTORY: 1991 Act No. 51, Section 2; 1993 Act No. 181, Section 1213.



SECTION 48-14-120. Authority of implementing agencies to accept assistance; fee system to fund programs; establishment of stormwater utilities.

(A) The implementing agencies are authorized to receive from federal, state, or other public or private sources financial, technical, or other assistance for use in accomplishing the purposes of this chapter.

(B) The implementing agency has authority to adopt a fee system to help fund program administration. A fee system may be adopted by the implementing agency to help to fund overall program management, plan review, construction review, enforcement actions, and maintenance responsibilities. In those situations where the department becomes the implementing agency, the department may assess a plan review and inspection fee. Fees must be based upon the costs to the implementing agency to implement and administer the program. The implementing agency is granted authority to expend the funds it collects from the fee system to



SECTION 48-14-130. Watershed master plan.

(A) In addition to the other regulatory requirements in this chapter, designated watersheds shall have the regulatory requirements for land disturbing activities within the watershed clearly specified through a watershed master plan which includes nonpoint source pollution control, stormwater management, and flood control components. The watershed master plan for the designated watershed must contain the following information:

(1) stormwater quantity or quality problem identification;

(2) the overall condition and needs of the watershed, not just the additional impacts of new development activities;

(3) alternative approaches to address the existing and future problems;

(4) a defined approach which includes the overall costs and benefits;

(5) a schedule for implementation;

(6) funding sources and amounts; and

(7) a public involvement process which includes the establishment of a local watershed advisory committee and public hearing prior to approval by the department.

(B) Upon approval of the watershed master plan, all projects undertaken in the designated watershed must have stormwater management and nonpoint source pollution control requirements placed upon them that are consistent with the designated watershed master plan.

HISTORY: 1991 Act No. 51, Section 2; 1993 Act No. 181, Section 1215.



SECTION 48-14-140. Civil penalties for violations.

(A) Any person who violates any provision of this chapter or any ordinance or regulation promulgated, enacted, adopted, or issued pursuant to this chapter by the department or other implementing agency, or who initiates or continues a land disturbing activity for which a stormwater management and sediment control plan is required except in accordance with the terms, conditions, and provisions of an approved plan, is subject to a civil penalty of not more than one thousand dollars. No penalty may be assessed until the person alleged to be in violation has been notified of the violation. Each day of a violation constitutes a separate violation.

(B) The implementing agency shall determine the amount of the civil penalty to be assessed under this section for violations under its jurisdiction. It shall make written demand for payment upon the person responsible for the violation and set forth in detail the violation for which the penalty has been invoked. If payment is not received or equitable settlement reached within thirty days after demand for payment is made, a civil action may be filed in the circuit court in the county in which the violation is alleged to have occurred to recover the amount of the penalty. If the implementing agency is the department, the action must be brought in the name of the State. Local governments shall refer the matters under their jurisdiction to their respective attorneys for the institution of a civil action in the name of the local government in the circuit court in the county in which the violation is alleged to have occurred for recovery of the penalty.

HISTORY: 1991 Act No. 51, Section 2; 1993 Act No. 181, Section 1216.



SECTION 48-14-150. Injunctive relief.

(A) When the implementing agency has reasonable cause to believe that any person is violating or is threatening to violate the requirements of this chapter, it may, either before or after the institution of any other action or proceeding authorized by this chapter, institute a civil action for injunctive relief to restrain the violation or threatened violation. The action must be brought in the circuit court of the county in which the violation or threatened violation is occurring or about to occur.

(B) Upon determination by the court that an alleged violation is occurring or is threatened, it shall enter the order necessary to abate the violation or to prevent the threatened violation. The institution of an action for injunctive relief under subsection (A) of this section does not relieve any party to the proceeding from any civil penalty prescribed for violations of this chapter.

HISTORY: 1991 Act No. 51, Section 2.



SECTION 48-14-160. No liability for damages on part of governmental body or employee; no relief from obligations and liabilities arising from land-disturbing activity.

Nothing contained in this chapter and no action or failure to act under this chapter may be construed:

(1) to impose any liability on the State, department, districts, local governments, or other agencies, officers, or employees thereof for the recovery of damages caused by such action or failure to act; or

(2) to relieve the person engaged in the land disturbing activity of the duties, obligations, responsibilities, or liabilities arising from or incident to the operations associated with the land disturbing activity.

HISTORY: 1991 Act No. 51, Section 2; 1993 Act No. 181, Section 1217.



SECTION 48-14-170. Department to promulgate regulations.

The department shall promulgate regulations necessary to implement Chapter 14, Title 48 of the 1976 Code added by this act.

HISTORY: 1991 Act No. 51, Section 4; 1993 Act No. 181, Section 1218.






CHAPTER 15 - LOW COUNTRY RESOURCES, CONSERVATION AND DEVELOPMENT AUTHORITY

SECTION 48-15-10. Low Country Resources, Conservation and Development Authority created; purpose.

There is hereby created the Low Country Resources Conservation and Development Authority which shall be a body corporate and politic hereinafter referred to as the "authority". The purpose of the authority shall be to institute and operate programs of soil drainage and flood prevention and any and all other measures to improve, enlarge, increase and otherwise enhance conservation of the natural resources in the counties of Beaufort, Jasper, Colleton, Dorchester, Berkeley, Hampton and Charleston.

HISTORY: 1962 Code Section 63-501; 1968 (55) 2822; 1981 Act No. 162, Section 1.



SECTION 48-15-20. Membership of authority; appointment, terms, and organization.

The authority shall be composed of fifteen members who shall be appointed by the Governor. The original members shall be the present commissioners of the Low Country resources, conservation and development project. There shall be two members from each county, except Charleston, which shall have four members; and one member-at-large.

The terms of office shall be for four years, except of those initially appointed, one member from each county, except Charleston, and two from Charleston County shall be appointed for two-year terms, and the member-at-large shall be appointed for a two-year term.

The organizational meeting shall be called by the present chairman of the Low Country resources, conservation and development project as soon as all members have been appointed and qualified. Upon the expiration of any member's term, or should a vacancy occur, the remaining members, after consultation with the resident members of the county legislative delegation entitled to representation, shall make recommendations for appointment to the Governor.

In Dorchester County, appointments made pursuant to this section are governed by the provisions of Act 512 of 1996.

HISTORY: 1962 Code Section 63-502; 1968 (55) 2822.



SECTION 48-15-30. Powers of authority.

In order to carry out the purposes for which it was created the authority shall have the following powers:

(1) To have perpetual succession;

(2) To sue and be sued;

(3) To adopt, use and alter a corporate seal;

(4) To define a quorum for its meetings;

(5) To establish a principal office;

(6) To make bylaws for the management and regulation of its affairs;

(7) To accept gifts or grants of services, properties or moneys from the United States Government or any of its agencies or from the State or any of its political subdivisions or from private or other sources;

(8) To sell, lease, or otherwise dispose of any of its property or interest therein to any political subdivision of the State of South Carolina or any Federal or State agency in furtherance of the purposes and provisions of this chapter;

(9) Clean out, straighten, open up, widen, or deepen, any canal, ditch, drain, river, watercourse or natural stream without diminishing the quality or quantity of the flow of water therein;

(10) Construct and maintain main and lateral ditches, canals, levees, dykes, dams, sluices, revetments, reservoirs, holding basins, floodways, pumping stations and syphons and connect them or any of them with any canals, drains, ditches, levees or other works;

(11) Construct or enlarge or cause to be constructed or enlarged any and all bridges that may be needed across any drain, ditch, canal, floodway, holding basin, excavation, public highway, railroad right-of-way, track, grade, fill or cut;

(12) Construct roadways over levees and embankments;

(13) Construct any and all of such works and improvements across, through or over any public highway, railroad right-of-way, track, grade, fill or cut;

(14) Remove any fence, building or other improvement;

(15) Hold, control and acquire by donation or purchase and if need be condemn any land, easement, railroad right-of-way, sluice, reservoir, holding basin or franchise for rights-of-way, holding basins or for any of the purposes herein provided or for material to be used in constructing and maintaining the works and improvements for draining, protecting and reclaiming the lands;

(16) To exercise the rights of eminent domain. The condemnation of an existing public use must be denied unless it is shown that the specific property to be condemned is absolutely essential to the authority and the use to be condemned does not materially impair the existing public use.

All of the above powers shall be exercised within the geographical boundaries of the counties comprising the authority.

HISTORY: 1962 Code Section 63-503; 1968 (55) 2822; 1987 Act No. 173, Section 24.



SECTION 48-15-40. Funds to come from member counties and other political subdivisions; costs include attorney fees and other incidental expenses.

All funds used by the authority to acquire lands and rights in land may be provided by the county governments comprising the authority or other political subdivisions, including the United States Government.

The costs of acquiring rights-of-way or other interests in land shall include attorney's fees and all other expenses incidental thereto.

HISTORY: 1962 Code Section 63-504; 1968 (55) 2822.



SECTION 48-15-50. Rights-of-way and easements.

When political subdivisions of the State submit requests to the authority for works of improvement, and when the authority determines that the works of improvement to be installed is a feasible project and consists entirely of construction of drainage canals, including necessary clearing of vegetation, tidal flood gates, and disposition of excavated materials, according to standards of good drainage and other works of improvement as described in Section 48-15-30 (9), (10), (11), (12), (13), and (14), the authority may by virtue of this chapter acquire by any means, including condemnation rights-of-way and easements necessary to locate, survey, cause to be constructed, and to maintain works of improvement for the purpose of draining wet or overflow lands, or lands subject to overflow. The drainage or flood prevention must be considered public benefits and conducive to public health, convenience, and welfare.

HISTORY: 1962 Code Section 63-505; 1968 (55) 2822; 1987 Act No. 173, Section 25.






CHAPTER 17 - CROSSROADS OF HISTORY RESOURCE, CONSERVATION AND DEVELOPMENT AUTHORITY

SECTION 48-17-10. Crossroads of History Resource, Conservation and Development Authority created; purpose.

There is hereby created the Crossroads of History Resource, Conservation and Development Authority which shall be a body corporate and politic hereinafter referred to as the "Authority." The purpose of the Authority shall be to institute and operate programs of watershed protection and flood prevention and any and all other measures to improve, enlarge, increase and otherwise enhance the conservation and development of all resources in the counties of Chester, Cherokee, Fairfield, Lancaster, Union and York.

HISTORY: 1962 Code Section 63-511; 1970 (56) 2441.



SECTION 48-17-20. Membership of Authority; appointment, terms and organization.

The Authority shall be composed of thirteen members who shall be appointed by the Governor. The original members shall be the present commissioners of the Crossroads of History Resource, Conservation and Development Project. There shall be two members from each county, and one member at large.

The terms of office shall be for four years, except of those initially appointed, one member from each county, and the member at large, shall be appointed for two-year terms.

The organizational meeting shall be called by the present chairman of the Crossroads of History Resource, Conservation and Development Project as soon as all members have been appointed and qualified. Upon the expiration of any member's term, or should a vacancy occur, the remaining members shall make recommendations for appointment to the Governor.

HISTORY: 1962 Code Section 63-512; 1970 (56) 2441.



SECTION 48-17-30. Powers of authority.

In order to carry out the purposes for which it was created the Authority shall have the following powers:

(1) To have perpetual succession;

(2) To sue and be sued;

(3) To adopt, use and alter a corporate seal;

(4) To define a quorum for its meetings;

(5) To establish a principal office;

(6) To make bylaws for the management and regulation of its affairs;

(7) To accept gifts or grants of services, properties or moneys from the United States Government or any of its agencies or from the State or any of its political subdivisions or from private or other sources;

(8) To sell, lease, or otherwise dispose of any of its property or interest therein to any political subdivision of the State of South Carolina or any Federal or State agency in furtherance of the purposes and provisions of this chapter;

(9) Clean out, straighten, open up, widen, or deepen, any watercourse or natural stream without diminishing the quality or quantity of the flow of water therein;

(10) Construct and maintain main and lateral ditches, canals, levees, dikes, dams, revetments, reservoirs, holding basins, and pumping stations and connect them or any of them with any canals, drains, ditches, levees or other works;

(11) Construct or enlarge or cause to be constructed or enlarged any and all bridges that may be needed across any ditch, canal, floodway, holding basin, excavation, public highway, railroad right-of-way, track, grade, fill or cut;

(12) Construct roadways over levees and embankments;

(13) Construct any and all of such works and improvements across, through or over any public highway, railroad right-of-way, track, grade, fill or cut;

(14) Remove any fence, building or other improvement;

(15) Hold, control and acquire by donation or purchase and if need be condemn any land, easement, railroad right-of-way, reservoir, holding basin or franchise for rights-of-way, holding basins or for any of the purposes herein provided or for material to be used in constructing and maintaining the works and improvements for draining, protecting and reclaiming the lands;

(16) To exercise the rights of eminent domain. The condemnation of an existing public use must be denied unless it is shown that the specific property to be condemned is absolutely essential to the Authority and the use to be condemned does not materially impair the existing public use.

All of the above powers shall be exercised within the geographical boundaries of the counties comprising the Authority.

HISTORY: 1962 Code Section 63-513; 1970 (56) 2441; 1987 Act No. 173, Section 26.



SECTION 48-17-40. Funds shall come from member counties and other political subdivisions; "cost" includes attorney fees and other incidental expenses.

All funds used by the Authority to acquire lands and rights in land may be provided by the county governments comprising the Authority or other political subdivisions, including the United States Government.

The costs of acquiring rights-of-way or other interests in land shall include attorney's fees and all other expenses incidental thereto.

HISTORY: 1962 Code Section 63-514; 1970 (56) 2441.



SECTION 48-17-50. Rights-of-way and easements.

When political subdivisions of the State submit requests to the Authority for works of improvement, and when the Authority determines that the works of improvement to be installed is a feasible project and consists entirely of construction of floodwater retarding dam and stream channel improvement, including necessary clearing of vegetation, and disposition of excavated material, according to standards of good drainage and other works of improvement as described in Section 48-17-30 (9), (10), (11), (12), (13), and (14), the Authority may by virtue of this chapter acquire by any means, including condemnation, rights-of-way, and easements necessary to locate, survey, cause to be constructed, and to maintain works of improvement for the purpose of flood preventing and draining wet or overflow lands, or lands subject to overflow. The drainage or flood prevention must be considered public benefits and conducive to public health, convenience, and welfare.

HISTORY: 1962 Code Section 63-515; 1970 (56) 2441; 1987 Act No. 173, Section 27.






CHAPTER 18 - EROSION AND SEDIMENT REDUCTION ACT OF 1983

SECTION 48-18-10. Short title.

This chapter may be cited as the Erosion and Sediment Reduction Act of 1983.

HISTORY: 1984 Act No. 277, Section 2; 1993 Act No. 181, Section 1219.



SECTION 48-18-20. Definitions.

As used in this chapter:

(1) "Erosion" means the wearing away of the ground surface by the action of wind, water, gravity, or any combination thereof.

(2) "Sediment" means soil or other earth-like material that has been moved by the forces of water, wind, gravity, or any combination of them.

(3) "Sedimentation" means the process or action of depositing sediment.

(4) "Land disturbing activity" means any land change which may result in excessive erosion and sedimentation.

(5) "Stormwater" means the direct runoff of water and associated material resulting from precipitation in any form.

(6) "Local government" means any county or municipality.

(7) "Soil and water conservation district" or "conservation district" means a governmental subdivision of the State created pursuant to Chapter 9 of Title 48; and "conservation district board" means the governing body of a soil and water conservation district.

(8) "Department" means the South Carolina Department of Health and Environmental Control.

(9) "Privately owned land" means all land not owned by the State, a state agency, quasi-state agency, subdivision of the State, or a federal governmental agency.

(10) "Quasi-state agency" means any entity other than a state agency but having some attributes of a state agency by virtue of the fact that the State has some authority to make rules and regulations by which it is governed. For the purpose of this chapter, the South Carolina Public Service Authority is a quasi-state agency; county and municipal governments and special purpose districts are not quasi-state agencies.

(11) "Board" means the board of the department.

HISTORY: 1984 Act No. 277, Section 2; 1993 Act No. 181, Section 1219.



SECTION 48-18-30. Exceptions from application of chapter.

This chapter does not apply to the following:

(1) Activities regulated by the South Carolina Mining Act (Chapter 20 of Title 48).

(2) Beach erosion, which for the purpose of this chapter, means removal of soil, sand, or rock from the land adjacent to the ocean due to wave action.

HISTORY: 1984 Act No. 277, Section 2; 1993 Act No. 181, Section 1219.



SECTION 48-18-40. Duties and responsibilities of department.

The department shall implement a statewide erosion and sediment reduction and stormwater management program as follows:

(1) The department is designated as the state agency responsible for developing, coordinating, and promoting erosion and sediment reduction and stormwater management programs in the State.

(2) The department must develop general guidelines for reducing erosion and sedimentation and improving stormwater management for use by conservation districts, local government, landowners, and land users of the State. The department must publicize and promote these guidelines through information and education programs.

(3) The department must conduct surveys, investigations, and assessments of erosion, sediment, and stormwater management problems.

(4) The department must make available existing technical assistance upon request to local governments, conservation districts, landowners, and land users.

(5) The department must promulgate regulations for erosion and sediment reduction and stormwater management only on land either owned by the State, a state agency, or quasi-state agency or land under the management or control of such an entity through right-of-way easements or other agreements between such entities and private landowners, and must develop regulations for this purpose pursuant to Section 48-18-70. The regulations shall apply to privately owned lands only where they are under the management or control of the State, a state agency, or quasi-state agency through right-of-way easements or other agreements.

HISTORY: 1984 Act No. 277, Section 2; 1993 Act No. 181, Section 1219.



SECTION 48-18-50. State Advisory Council on erosion and sediment reduction; membership; duties.

(1) A state Advisory Council on Erosion and Sediment Reduction (State Advisory Council), which may include, but not be limited to, a representative of each of the following, must be appointed by the Governor upon the advice of the following agencies and organizations:

South Carolina Association of Counties

South Carolina Municipal Association

South Carolina Association of Conservation Districts

South Carolina Home Builders Association

Associated General Contractors, Inc.

South Carolina Association of Realtors

South Carolina Chapter, American Society of Landscape Architects

South Carolina Chapter, American Society of Civil Engineers

Council of Governments Executive Director's Committee

South Carolina Farm Bureau

South Carolina State Grange

Office of the Governor

USDA-Soil Conservation Service

Clemson University

South Carolina Department of Health and Environmental Control

South Carolina Forestry Commission

South Carolina Forestry Association

South Carolina Chapter

American Institute of Architects

(2) The department must provide staff support to the State Advisory Council.

(3) Duties of the State Advisory Council include, but are not limited to the following:

(a) Study the erosion and sediment reduction and stormwater management programs of other states and evaluate their applicability to South Carolina.

(b) Evaluate erosion, sedimentation, and stormwater conditions in the State.

(c) Recommend improvements and changes to meet the needs for erosion and sediment reduction and stormwater management in the State.

(d) Assist the department with educational programs including, but not limited to, seminars, conferences, workshops, media productions, and written publication.

(e) Compile information pertaining to sedimentation of water bodies in the State.

(f) Evaluate and recommend conservation programs and technology for reducing erosion and sedimentation and improving stormwater management.

(g) Evaluate the need for additional legislation for erosion and sediment reduction and stormwater management.

(h) Recommend appropriate recognition programs for landowners and land users implementing outstanding erosion and sediment reduction and stormwater management programs.

(i) Provide information to the department as needed.

HISTORY: 1984 Act No. 277, Section 2; 1993 Act No. 181, Section 1219.



SECTION 48-18-60. Conservation districts; duties and responsibilities.

(1) The Conservation Districts shall:

(a) Assist in the development and promotion of erosion and sediment reduction and stormwater management programs as considered necessary by the conservation district boards.

(b) Provide leadership in the promotion of erosion and sediment reduction and stormwater management within their boundaries.

(c) Coordinate and seek assistance of governmental agencies, organizations, landowners, and land users for erosion and sediment reduction and stormwater management.

(d) Conduct demonstrations on erosion and sediment reduction and stormwater management utilizing proven conservation technology.

(e) Assist in the preparation of conservation plans for erosion and sediment reduction as requested by landowners and land users.

(f) Provide available technical assistance for erosion and sediment reduction and stormwater management planning upon request by landowners and land users.

(g) Perform other duties as defined in the Conservation Districts Law (Chapter 9 of Title 48).

(2) Each conservation district must appoint an Advisory Council on Erosion and Sediment Reduction (Local Advisory Council) which may include, but not be limited to a:

(a) local homebuilder.

(b) local contractor.

(c) local realtor.

(d) municipal councilman.

(e) county planning agency representative.

(f) county councilman.

(g) conservation district commissioner.

(h) county farm bureau representative.

(i) county grange representative.

(j) USDA-Soil Conservation Service representative.

(k) county extension service representative.

(l) State Forestry Commission representative.

(m) local civil engineer.

(n) local architect.

(o) local landscape architect.

(3) Duties of the Local Advisory Council include, but are not limited to, the following:

(a) Study the erosion and sediment reduction and stormwater management programs of other districts and evaluate their applicability to its respective district.

(b) Evaluate erosion, sedimentation, and stormwater conditions in the district.

(c) Recommend improvements and changes to meet the needs for erosion and sediment reduction and stormwater management in the district.

(d) Assist the district with educational programs, including but not limited to, seminars, conferences, workshops, media productions, and written publications.

(e) Compile information pertaining to sedimentation of water bodies in the district.

(f) Evaluate and recommend conservation programs and technology for reducing erosion and sedimentation and improving stormwater management.

(g) Evaluate the need for additional programs for erosion and sediment reduction and stormwater management.

(h) Recommend appropriate recognition programs for landowners and land users implementing outstanding erosion and sediment reduction and stormwater management programs.

(i) Provide information to the district as needed.

HISTORY: 1984 Act No. 277, Section 2; 1993 Act No. 181, Section 1219.



SECTION 48-18-70. Promulgation of regulations by department; inspection of lands; responsibilities of Department of Transportation and Forestry Commission.

(1) The department shall promulgate regulations for erosion and sediment reduction and stormwater management only on land either owned by this State, a state agency, or quasi-state agency or land under the management or control of these entities through right-of-way easements or other agreements between these entities and private landowners, except that the regulations may not apply to forest land owned or managed by the South Carolina Forestry Commission. The regulations apply to privately-owned lands only where they are under the management or control of this State, a state agency, or quasi-state agency through right-of-way easements or other agreements. The regulations must include, but not be limited to, technical standards, specifications, and guidelines for erosion and sediment reduction and stormwater management, and requirements for the implementation of the standards and specifications. The department shall develop and propose for approval the regulations provided for in this subsection in consultation with the State Engineer, Division of General Services, and other state agencies as applicable. The State Engineer shall insure that the regulations are followed on all land and land disturbing activities under his jurisdiction.

(2) The department or its designated representative may inspect land owned by this State, a state agency, or quasi-state agency or land under the management or control of these entities through right-of-way easements or other agreements between these entities and private landowners to determine existing erosion and sedimentation and stormwater management problems and to insure the implementation of the provisions of the regulations provided for in subsection (1) of this section.

(3) A state agency found by the department to be in noncompliance with the erosion and sediment reduction and stormwater management standards provided for in subsection (1) of this section shall take the necessary steps indicated by the standards and specifications provided for in subsection (1) of this section to correct the problems.

(4) The department in consultation with the South Carolina Department of Transportation shall promulgate regulations for erosion and sediment reduction and stormwater management on land and land disturbing activities under the jurisdiction of the department.

(5) The South Carolina Forestry Commission shall develop a plan, in consultation with the department, for erosion and sediment reduction and stormwater management on forest land owned or managed by the Forestry Commission, and shall implement the plan.

HISTORY: 1984 Act No. 277, Section 2; 1991 Act No. 51, Section 3A; 1993 Act No. 181, Section 1219.



SECTION 48-18-80. Reports by conservation districts.

Each conservation district must submit to the department an annual evaluation report with input from the Local Advisory Council on the progress in erosion and sediment reduction and stormwater management in the district. The department shall submit a comprehensive report to the Governor and the General Assembly every five years.

HISTORY: 1984 Act No. 277, Section 2; 1993 Act No. 181, Section 1219.






CHAPTER 20 - SOUTH CAROLINA MINING ACT

SECTION 48-20-10. Short title.

This chapter may be cited as the "South Carolina Mining Act".

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-20. Chapter purpose.

The purposes of this chapter are to provide that:

(1) the usefulness, productivity, and scenic values of all lands and waters involved in mining within the State receive the greatest practical degree of protection and restoration;

(2) no mining may be carried on in the State unless plans for the mining include reasonable provisions for protection of the surrounding environment and for reclamation of the area of land affected by mining.

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-30. Department responsible for administration of chapter.

The South Carolina Department of Health and Environmental Control is responsible for administering the provisions and requirements of this chapter. This includes the process and issuance of mining permits, review and approval of reclamation plans, collection of reclamation performance bonds, conduct of environmental appraisals, technical assistance to mine operators and the public, implementation of research and demonstration projects, and inspections of all mining operations and reclamation as set forth in this chapter. Proper execution of these responsibilities may necessitate that the department seek comment from other relevant state agencies regarding matters within their respective areas of statutory responsibility or primary interests. The department has ultimate authority, subject to the appeal provisions of this chapter, over all mining, as defined in this chapter, and the provisions of this chapter regulating and controlling such activity.

HISTORY: 1990 Act No. 454, Section 2; 1993 Act No. 181, Section 1220.



SECTION 48-20-40. Definitions.

As used in this chapter:

(1) "Mining" means:

(a) the breaking of the surface soil to facilitate or accomplish the extraction or removal of ores or mineral solids for sale or processing or consumption in the regular operation of a business;

(b) removal of overburden lying above natural deposits of ore or mineral solids and removal of the mineral deposits exposed, or by removal of ores or mineral solids from deposits lying exposed in their natural state.

Removal of overburden and the mining of limited amounts of ores or mineral solids are not considered mining when done only for the purpose of determining location, quantity, or quality of a natural deposit if no ores or mineral solids removed during exploratory excavation or mining are sold, processed for sale, or consumed in the regular operation of a business and if the affected land does not exceed two acres in area. Mining does not include plants engaged in processing minerals except as the plants are an integral on-site part of the removal of ores or mineral solids from natural deposits. Mining does not include excavation or grading when conducted solely in aid of on-site farming or of on-site construction. Mining does not include dredging operations where the operations are engaged in the harvesting of oysters, clams, or the removal of shells from coastal bottoms.

(2) "Council" means the Mining Council created by Sections 48-21-10 and 48-21-20.

(3) "Department" means the South Carolina Department of Health and Environmental Control. Whenever in this chapter the department is assigned duties, they may be performed by the director or by subordinates as he designates.

(4) "Minerals" means soil, clay, coal, stone, gravel, sand, phosphate, rock, metallic ore, and any other solid material or substance found in natural deposits on or in the earth.

(5) "Affected land" means:

(a) the area of land from which overburden or minerals have been removed or upon which overburden has been deposited, or both, including an area on which a plant is located which is an integral part of the process of the removal of ores or mineral solids from natural deposits; or

(b) stockpiles and settling ponds located on or adjacent to lands from which overburden or minerals have been removed.

(6) "Neighboring" means in close proximity, in the immediate vicinity, or in actual contact.

(7) "Termination of mining" means cessation of mining operations or a segment of a mining operation with intent not to resume, or cessation of mining operations or a segment of a mining operation as a result of revocation of an operating permit. Whenever the department has reason to believe that a mining operation or a segment of a mining operation has terminated, it shall give the operator written notice of its intention to declare the operation or segment of the operation terminated, and he has an opportunity to appear within thirty days and present evidence that the operation or segment is continuing. Where the department finds that the evidence is satisfactory, it may not make such a declaration.

(8) "Operator" means a person engaged in mining operations, whether individually, jointly, or through subsidiaries, agents, employees, or contractors.

(9) "Overburden" means the earth, rock, and other materials that lie above the natural deposit of minerals.

(10) "Refuse" means all waste soil, rock, mineral, scrap, tailings, slimes, and other material directly connected with the mining, cleaning, and preparation of substances mined and includes all waste materials deposited on or in the permit area from other sources.

(11) "Spoil bank" means a deposit of excavated overburden or refuse.

(12) "Peak" means overburden removed from its natural position and deposited elsewhere in the shape of conical piles or projecting points.

(13) "Ridge" means overburden removed from its natural position and deposited elsewhere in the shape of a long, narrow elevation.

(14) "Reclamation" means the reasonable rehabilitation of the affected land for useful purposes and the protection of the natural resources of the surrounding area. Although both the need for and the practicability of reclamation control the type and degree of reclamation in a specific instance, the basic objective is to establish on a continuing basis the vegetative cover, soil stability, water conditions, and safety conditions appropriate to the area. Closure activities are a part of reclamation.

(15) "Reclamation plan" means the operator's written proposal as required and approved by the department for reclamation of the affected land, which includes but is not limited to:

(a) proposed practices to protect adjacent surface resources;

(b) specifications for surface gradient restoration, including sketches delineating slope angle, to a surface suitable for the proposed subsequent use of the land after reclamation is completed, and the proposed method of accomplishment;

(c) manner and type of revegetation or other surface treatment of the affected areas;

(d) method of prevention or elimination of conditions that are hazardous to animal or fish life in or adjacent to the area;

(e) method of compliance with state air and water pollution laws;

(f) proposed methods to limit significant adverse effects on adjacent surface water and groundwater resources;

(g) proposed methods to limit significant adverse effects on significant cultural or historic sites;

(h) method of rehabilitation of settling ponds;

(i) method of control of contaminants and disposal of mining refuse;

(j) method of restoration or establishment of stream channels and stream banks to a condition minimizing erosion, siltation, and other pollution;

(k) maps and other supporting documents reasonably required by the department; and

(l) a time schedule, including the anticipated years for completion of reclamation by segments, that meets the requirements of Section 48-20-90.

(16) "Borrow pit" means an area from which soil or other unconsolidated materials are removed to be used, without further processing, for highway construction and maintenance.

(17) "Land" includes submerged lands underlying a river, stream, lake, sound, or other body of water and specifically includes, among others, estuarine and tidal lands.

(18) "Permitted land" means the affected land in addition to (a) lands identified for future mining to become affected land; (b) an undisturbed or buffer area that is or may become adjacent to the affected land.

(19) "Exploration" means the act of breaking the surface soil to determine the location, quantity, or quality of a mineral deposit. Exploration includes, but is not limited to, drilling core and bore holes, trial open pits, open cuts, trenching, and tunneling for the purpose of extracting mineral samples.

(20) "Explorer" means a person engaged in exploration activities, as defined in this section, whether individually, jointly, or through subsidiaries, agents, employees, or contractors.

(21) "Operating permit" means a permit for mining activity that is issued to an operator by the department.

(22) "Closure" means the act of rendering a mine facility or portion of a mine facility to an inoperative state that prevents the gradual or sudden release of contaminants that are harmful to the environment.

HISTORY: 1990 Act No. 454, Section 2; 1993 Act No. 181, Section 1221.



SECTION 48-20-50. Certificates of exploration.

A certificate of exploration issued by the department is required for exploration activities in an affected area of two acres or less and involving the development of open pits, trenches, open cuts, or tunneling. A certificate of exploration is not required for exploration activity on an area already covered by an operating permit or for (1) drilling core holes, (2) drilling bore holes, or (3) conducting geophysical and geochemical sampling and analysis.

An explorer engaging in exploration regulated pursuant to this section shall make a written application to the department for a certificate of exploration. The application must be on a form furnished by the department and must state fully the information requested. The applicant may be required to furnish other information as may be necessary to the department in order to enforce this chapter adequately. If the explorer does not receive notification of denial of the certificate of exploration within fifteen calendar days of the tendering of the application, the application is approved. If the certificate of exploration is denied, the department shall state the reasons, and the explorer must be given an additional thirty calendar days to either appeal the decision as set forth in Section 48-20-190 or modify its application for reconsideration by the department.

The application must be accompanied by a reclamation plan on forms furnished by the department. The department shall approve reclamation plans in accordance with Section 48-20-90.

Public notice and public hearing requirements of this chapter do not apply to an application for a certificate of exploration or the processing or granting of the certificate. The department shall treat the application for a certificate of exploration and the certificate, if any, and any material submitted with the application, as confidential trade secrets and proprietary business information of the applicant. The application and the certificate, if any, and any material submitted with the application is exempt from disclosure under the Freedom of Information Act and is not part of the public record.

Upon approval of an application for a certificate of exploration, the department shall require a performance bond or other security in an amount, and pursuant to requirements, set forth in Section 48-20-110.

An explorer engaging in exploration involving an affected area greater than two acres is required to obtain an operating permit in accordance with the procedures set forth in Sections 48-20-60 and 48-20-70.

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-55. General permits for limited mining.

(A) The department may develop and implement general permits for the regulation of mining limited to excavations for topsoil or sand/clay fill material which do not require further processing. General permits developed by the department must contain, at a minimum, standard plans and specifications for environmental protection, storm water management, public health and safety protections, and reclamation of affected lands in accordance with promulgated regulations.

(B) An applicant for a general permit where the total affected area is two acres or less may begin mining when the department receives a complete application for a general permit. Before an operator may conduct mining operations under a general permit for an affected area greater than two acres, he shall file an application with the department to determine eligibility. The department may require an individual operating permit pursuant to Sections 48-20-60 and 48-20-70 instead of issuing a general permit if necessary to ensure environmental protection or public safety.

HISTORY: 1997 Act No. 8, Section 1.



SECTION 48-20-60. Operating permits generally.

No operator may engage in mining without having first obtained from the department an operating permit which covers the affected land and which has not been terminated, revoked, suspended for the period in question, or otherwise invalidated.

An operating permit may be modified to include land neighboring the affected or permitted land in accordance with procedures set forth in Section 48-20-80. A separate operating permit is required for each mining operation that is not on land neighboring a mining operation for which the operator has a valid permit.

No operating permit may be issued except in accordance with the procedures set forth in Section 48-20-70. No operating permit may be modified except in accordance with the procedures set forth in Section 48-20-80 or 48-20-150.

An appeal from the department's decision regarding an operating permit may be taken to the council, as provided by Section 48-20-190.

No operating permit becomes effective until the operator has deposited with the department an acceptable performance bond or other security pursuant to Section 48-20-110. If at any time the bond or other security, or any part of it, lapses for a reason other than a release by the department, and the lapsed bond or security is not replaced by the operator within thirty days after notice of the lapse, the operating permit to which it pertains must be suspended until such time as the reason for the suspension is remedied and written documentation of the remedy is provided to the department.

An operating permit must be granted and remain valid unless the operating permit terminates as set forth in this chapter or until revoked by the department under the provisions of Section 48-20-160. If the mining operation terminates and the reclamation required under the approved reclamation plan is completed, the permit terminates. Termination of an operating permit does not relieve the operator of any obligations which he has incurred under his approved reclamation plan or otherwise. Where the mining operation itself has terminated, no operating permit is required in order to carry out reclamation measures under the reclamation plan.

An operating permit may be suspended or revoked for cause pursuant to Section 48-20-160.

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-70. Application for, and issuance of, operating permit.

An operator desiring to engage in mining shall make written application to the department for an operating permit. The application must be on a form furnished by the department and must state fully the called for information. The applicant may be required to furnish other information as may be necessary to the department in order to enforce this chapter adequately.

The application must be accompanied by a reclamation plan which meets the requirements of Section 48-20-90. No operating permit may be issued until the plan has been approved by the department pursuant to Section 48-20-90.

The application for an operating permit must be accompanied by a signed agreement, in a form specified by the department, that if a bond forfeiture is ordered pursuant to Section 48-20-170, the department and its representatives and its contractors may make whatever entries on the permitted land and take whatever actions necessary to carry out reclamation which the operator has failed to complete.

The department shall publish notice of an application for an operating permit or a substantial modification of an operating permit in a newspaper of general circulation in the area of the proposed mining activity and, to the extent practicable, shall notify the public of the application. The department shall afford all interested parties reasonable opportunity to submit data, views, or arguments orally or in writing regarding the proposed mining activity. Opportunity for public hearing must be granted if requested by ten persons or by a governmental subdivision or agency or by an association having not less than ten members and if the request for a hearing is based on sufficient technical reasons. The request for a public hearing must be made within fifteen calendar days from the latest date of public notice of an application. The department shall consider fully all written and oral submissions respecting the mining activity before final action by the department on the application for an operating permit.

The department shall grant or deny the operating permit requested as expeditiously as possible but in no event later than sixty calendar days after the application form and any supplemental information required has been filed with the department. Priority consideration must be given to applicants who submit evidence that the mining proposed is for supplying materials for highway maintenance or highway construction.

The department shall deny an operating permit upon finding that:

(1) a requirement of this chapter or a regulation promulgated under it is to be violated by the proposed operation;

(2) the operation will have undue adverse effects on wildlife or freshwater, estuarine, or marine fisheries;

(3) the operation will violate standards of air quality, surface water quality, or groundwater quality which have been promulgated by the South Carolina Department of Health and Environmental Control;

(4) the operation will constitute a substantial physical hazard to a neighboring dwelling house, school, church, hospital, commercial or industrial building, public road, or other public property;

(5) the operation will have a significantly adverse effect on the purposes of a publicly-owned park, publicly-owned forest, or publicly-owned recreation area;

(6) previous experience with similar operations indicates a substantial possibility that the operation will result in substantial deposits of sediment in stream beds or lakes, landslides, or acid water pollution; or

(7) the operator has not corrected all violations which he may have committed under an operating permit or certificate of exploration and which resulted in:

(a) revocation of his permit;

(b) forfeiture of part or all of his bond or other security;

(c) conviction of a misdemeanor under Section 48-20-230;

(d) any other court order issued under Section 48-20-230; or

(e) issuance of a notice of uncorrected violations.

In the absence of any such finding, an operating permit must be granted.

An operating permit issued must be conditioned expressly on compliance with all requirements of the approved reclamation plan for the operation and with further reasonable and appropriate requirements and safeguards of the department to assure that the operation complies fully with the requirements and objectives of this chapter. The conditions may include a requirement of visual screening, vegetative or otherwise, so as to screen the view of the operation from public highways, public parks, or residential areas, if the department finds the screening to be feasible and desirable. Violation of the conditions must be treated as a violation of this chapter and constitutes a basis for suspension or revocation of the operating permit.

An operator wishing modification of the terms and conditions of an operating permit or of the approved reclamation plan shall submit a request for modification in accordance with the provisions of Section 48-20-80.

If the department denies an application for an operating permit, it shall notify the operator in writing, stating the reasons for its denial and modifications in the application which would make it acceptable. The operator may modify his application or file an appeal, as provided in Section 48-20-190, but the appeal may not be accepted more than thirty days after notice of disapproval has been mailed to him at the address shown on his application.

Upon approval of an application, the department shall set the amount of the performance bond or other security which is to be required pursuant to Section 48-20-110. The operator shall have sixty days following the mailing of the notification in which to deposit the required bond or security with the department. The operating permit may not be issued until receipt of this deposit.

In addition to the applicant, all individuals and organizations requesting in writing to be notified of final action concerning an operating permit must be notified by the department. The time limits for taking appeal may not be extended because of the timing of notices sent pursuant to this paragraph.

When one operator succeeds to the interest of another in an uncompleted mining operation, by virtue of a sale, lease, assignment, or otherwise, the department may release the first operator from the duties imposed upon him by this chapter with reference to the operation and transfer the operating permit to the successor operator if both operators have complied with the requirements of this chapter and if the successor operator assumes the duties of the first operator with reference to reclamation of the land and posts a suitable bond or other security.

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-80. Modifications of operating permit.

An operator engaged in mining under an operating permit may apply for modification of the permit. The application must be in writing upon forms furnished by the department and must state fully the called-for information. The applicant may be required to furnish other information as may be necessary to the department to enforce this chapter adequately. It is not necessary to resubmit information which has not changed since the time of a prior application if the applicant states in writing that the information has not changed.

A modification under this section may affect the land area covered by the operating permit, the approved reclamation plan coupled with the operating permit, or other terms and conditions of the permit. An operating permit may be modified to include land neighboring the affected or permitted land but not other lands. The reclamation plan may be modified if the department determines that the modified plan fully meets the standards set forth in Section 48-20-90 and that the modifications are generally consistent with the basis for issuance of the original operating permit. Other terms and conditions may be modified only if the department determines that the permit as modified meets the requirements of Sections 48-20-60 and 48-20-70.

In lieu of a modification, an operator may apply for a new permit in the manner prescribed by Sections 48-20-60 and 48-20-70.

No modification of a permit becomes effective until required changes have been made in the performance bond or other security posted under the provisions of Section 48-20-110 to assure the performance of obligations assumed by the operator under the permit and reclamation plan.

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-90. Reclamation plans.

An explorer shall submit with his application for a certificate of exploration or an operator shall submit with his application for an operating permit a proposed reclamation plan. The reclamation plan for an operating permit only must be furnished to the local soil and water conservation district in which the mining operation is to be conducted. The plan must include as a minimum each of the elements specified in the definition of "reclamation plan" in Section 48-20-40 and other information required by the department. The reclamation plan must provide that reclamation activities, particularly those relating to control of erosion, to the extent feasible, must be conducted simultaneously with mining operations and be initiated at the earliest practicable time after completion or termination of mining on a segment of the permitted land. The plan must provide that reclamation activities must be completed within two years after completion or termination of mining on each segment of the area for which an operating permit is requested unless a longer period specifically is permitted by the department.

The department may approve, approve subject to stated modifications, or reject the plan. The department shall approve a reclamation plan as submitted or modified, only if it finds that it adequately provides for those actions necessary to achieve the purposes and requirements of this chapter and that the plan meets the following minimum standards:

(1) The final slopes in all excavations in soil, sand, gravel, and other unconsolidated materials are to be at such an angle as to minimize the possibility of slides and be consistent with the future use of the land.

(2) Provisions for safety to persons and to adjoining property must be provided in all excavations in rock. Safety provisions may be required for excavations in unconsolidated materials that are adjacent to residential developments, schools, churches, hospitals, and commercial and industrial buildings.

(3) In open cast mining operations, all overburden and spoil must be left in a configuration which is in accordance with accepted conservation practices and which is suitable for the proposed subsequent use of the land.

(4) In no event may a provision of this section be construed to allow small pools of water that are, or are likely to become, noxious, odious, or foul to collect or remain on the mined area. Suitable drainage ditches or conduits must be constructed or installed to avoid those conditions. Lakes, ponds, and marsh lands are to be considered adequately reclaimed lands when approved by the department.

(5) The type of vegetative cover and methods of its establishment must be specified and in every case conform to accepted and recommended agronomic and reforestation restoration practices as established by the South Carolina Agricultural Experiment Station of Clemson University and the South Carolina Forestry Commission. Advice and technical assistance may be obtained through the state soil and water conservation districts.

The department may approve a reclamation plan despite the fact that the plan does not provide for reclamation treatment of every portion of the affected land if the department finds that because of special conditions the treatment is not feasible for particular areas and that the plan takes all practical steps to minimize the extent of the areas.

An operator shall have the right to substitute an area mined in the past for an area presently being mined with the approval of the department.

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-100. Authority to assess and collect fees.

The department may assess and collect fees to assist with the costs of administering the provisions of this chapter.

All appropriate fees must be received by the department before processing and approving an application as referenced in this chapter.

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-110. Bonding or other security requirements.

Each applicant for a certificate of exploration, and each applicant for an operating permit, shall file with the department, upon approval of the application, and maintain in force a bond in an amount set forth in this section. All bonds must be in favor of the State of South Carolina, executed by a surety approved by the Department of Insurance in the amount set forth in this section. The bond must be continuous in nature and must remain in force until canceled by the surety. Cancellation by the surety is effectuated only upon sixty days' written notice to the department and to the operator.

The applicant may file a separate bond for each certificate of exploration or operating permit or may file a blanket bond covering all exploration activities or mining operations within the State for which he holds certificates or permits. The amount of each bond required for a certificate of exploration must be two thousand, five hundred dollars. The amount of each bond for operating permits must be based upon the area of affected land to be reclaimed under the approved reclamation plan to which it pertains, less any area whose reclamation has been completed and released from coverage by the department pursuant to Section 48-20-130. If the area totals less than ten acres, the bond must be ten thousand dollars. If it is ten acres or more but less than fifteen acres, the bond must be fifteen thousand dollars. If it is fifteen or more acres the bond must be twenty-five thousand dollars. If an area totals more than twenty-five acres, the department may require a bond in excess of twenty-five thousand dollars if a greater bond is necessary to insure reclamation as provided by this chapter.

All mining operations must have the reclamation bond amounts in effect by July 1, 1995, or before if the mining permit is modified to increase the affected land.

The bond must be conditioned upon the faithful performance of the requirements set forth in this chapter and of the regulations adopted pursuant to it. Liability under the bond must be maintained as long as reclamation is not completed in compliance with the approved reclamation plan unless released only upon written notification from the department. Notification must be given upon completion of compliance or acceptance by the department of a substitute bond. In no event may the liability of the surety exceed the amount of surety bond required by this section.

In lieu of the surety bond required by this section, the explorer or operator may file with the department a cash deposit, registered securities acceptable to the department, an assignment of a savings account in a South Carolina bank, or other securities acceptable to the department on an assignment form prescribed by the department.

If the license to do business in South Carolina of a surety upon a bond filed pursuant to this chapter is suspended or revoked, the operator, within sixty days after receiving notice, shall substitute for the surety a good and sufficient corporate surety authorized to do business in this State or file with the department one of the alternative forms of surety prescribed in this section. Upon failure of the operator to make the substitution, the permit must be suspended until the substitute bond is posted and written documentation is provided to the department.

HISTORY: 1990 Act No. 454, Section 2; 1993 Act No. 181, Section 1222.



SECTION 48-20-120. Annual report of operator; operating fee; late penalty.

Within thirty days following the end of the state fiscal year, and each year thereafter until reclamation is completed and approved, the operator shall file a report of activities completed during the preceding year for each permitted mining operation on a form prescribed by the department which at a minimum:

(1) identifies the mine, the operator, and the permit number;

(2) states acreage disturbed by mining in the last twelve-month period;

(3) states and describes the amount and type of reclamation by segments carried out in the last twelve-month period;

(4) estimates acreage to be newly disturbed by mining in the next twelve-month period;

(5) states and describes the amount and type of reclamation by segments, expected to be carried out in the next twelve-month period;

(6) provides maps as specifically requested by the department.

As part of the annual report, the department may assess and collect an annual operating fee for each mine. The department may assess and collect a penalty following written notification to the operator by the department for each annual report and annual operating fee not filed within thirty days following the end of the state fiscal year. If the required operating fee and the annual report are not filed by December thirty-first following the end of the state fiscal year, the department shall give written notice to the operator and then initiate permit revocation proceedings in accordance with the provisions of Section 48-20-160.

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-130. Inspections; notice of deficiencies.

Upon receipt of the operator's annual report or report of completion of reclamation and at any other reasonable time the department may elect, the department shall inspect the permit area to determine if the operator has complied with the reclamation plan, the requirements of this chapter, regulations promulgated by its authority, and the terms and conditions of his permit. Accredited representatives of the department at all reasonable times may enter upon the land subject to the certificate of exploration or operating permit for the purpose of making the inspection.

The operator shall proceed with reclamation as scheduled in the approved reclamation plan. Following its inspection, the department shall give written notice to the operator of any deficiencies noted. The operator shall commence action within thirty days to rectify these deficiencies and proceed diligently until they have been corrected. The department may extend performance periods referred to in this section and in Section 48-20-90 for delays clearly beyond the operator's control but only in cases where the department finds that the operator is making every reasonable effort to comply. In the absence of corrective action by the operator to rectify deficiencies where previous written notice has been given, the department may issue a notice of uncorrected deficiencies or violations.

Upon completion of reclamation of an area of affected land, the operator shall notify the department. The department shall make an inspection of the area and, if it finds that reclamation has been properly completed, it shall notify the operator in writing and release him from further obligations regarding the affected land. At the same time, it shall release all of the appropriate portion of a performance bond or other security which he has posted under Section 48-20-110.

If at any time the department finds that reclamation of the permit area is not proceeding in accordance with the reclamation plan and that the operator has failed within thirty days, or any extension of that date after receiving a notice of uncorrected deficiencies to commence corrective action, or if the department finds that reclamation has not been completed properly in conformance with the reclamation plan within two years, or longer if authorized by the department, after termination of mining on any segment of the permit area, the operator shall show cause why it has not complied, and, upon just cause given, an extension of time to comply must be granted. If just cause is not demonstrated, the department shall initiate forfeiture proceedings against the bonds or other security filed by the operator under Section 48-20-170. The failure constitutes grounds for suspension or revocation of the operator's permit as provided in Section 48-20-160.

HISTORY: 1990 Act No. 454, Section 20.



SECTION 48-20-140. Administrative fee for deficiencies.

The department may assess an administrative fee as part of the issuance of notices of uncorrected deficiencies or violations. A fee of two hundred fifty dollars may be assessed for the first notice of uncorrected deficiencies or violations with subsequent notices for the same deficiencies assessed at five hundred dollars a notice. The operator may appeal the issuance of the notice of uncorrected deficiencies and violations and administrative fees as provided in Section 48-20-190.

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-150. Modification of reclamation plans.

If at any time it appears to the department that the activities under the reclamation plan and other terms and conditions of the operating permit are failing to achieve the purposes and requirements of this chapter, it shall give the operator written notice of that fact, of its intention to modify the reclamation plan and other terms and conditions of the permit in a stated manner, and of the operator's right to a hearing on the proposed modification at a stated time and place. The date for the hearing may not be less than thirty nor more than sixty days after the date of the notice unless the department and the operator mutually agree on another date. Following the hearing, the department may modify the reclamation plan and other terms and conditions of the permit in the manner stated in the notice or in such other manner it considers appropriate in view of the evidence submitted at the hearing.

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-160. Notice of violations; hearings; suspension or revocation of permit.

(A) If the department believes a violation of this chapter, a regulation promulgated by it, or the terms and conditions of a permit, including the approved reclamation plan, has taken place, it shall serve written notice of that fact upon the operator, specifying the facts constituting the apparent violation and informing the operator of his right to a hearing at a stated time and place. The date for the hearing may not be less than thirty nor more than sixty days after the date of the notice, unless the department and the operator mutually agree on another date. The operator may appear at the hearing, either personally or through counsel, and present evidence he desires in order to prove that no violation has taken place or exists. If the operator or his representative does not appear at the hearing, or if the department following the hearing finds that there has been a violation, the department may suspend the permit until the violation is corrected or may revoke the permit where the violation appears to be wilful.

(B) The effective date of a suspension or revocation is sixty days following the date of the decision. An appeal to the council pursuant to Section 48-20-190 stays the effective date until the council's decision. A further appeal to the Administrative Law Court pursuant to Section 48-20-200 stays the effective date until the date of the administrative law judge's final decision. If the department finds at the time of its initial decision that a delay in correcting a violation may result in imminent peril to life or danger to property or to the environment, it shall initiate promptly a proceeding for injunctive relief pursuant to Section 48-20-230. The pendency of an appeal from a suspension or revocation of a permit has no effect upon the action.

(C) An operator whose operating permit is suspended or revoked shall be denied a new permit or a reinstatement of the suspended permit to engage in mining until he gives evidence satisfactory to the department of his ability and intent to comply fully with the provisions of this chapter, regulations promulgated by it, and the terms and conditions of his permit, including the approved reclamation plan, and that he has corrected satisfactorily all deficiencies or previous violations.

(D) A general permit, as provided for in Section 48-20-55, may be revoked or suspended if the operator is cited for violations of this chapter, a regulation promulgated by it, or the terms and conditions of that general permit. If this authority is suspended or revoked and mining is ordered to be stopped pursuant to Section 48-20-220, the operator whose eligibility to mine under a general permit that has been suspended or revoked shall be denied further eligibility under that or other general permits or an individual operation permit until satisfactory evidence is presented to the department that the operation intends to comply fully with the provisions of this chapter, regulations promulgated under it, and the terms and conditions of his permit, including satisfactorily correcting all deficiencies or previous violations.

HISTORY: 1990 Act No. 454, Section 2; 1997 Act No. 8, Section 2; 2006 Act No. 387, Section 28.



SECTION 48-20-170. Bond or security forfeiture proceedings.

Whenever the department determines the necessity of a bond forfeiture under the provisions of Section 48-20-130, or whenever it revokes an operating permit under the provisions of Section 48-20-160, it shall request the Attorney General to initiate forfeiture proceedings against the bond or other security filed by the operator or explorer under Section 48-20-110, but no such request may be made for forfeiture of a bond until the surety has been given written notice of the violation and a reasonable opportunity of at least sixty days to take corrective action. The proceedings must be brought in the name of the State of South Carolina. In the proceedings, the face amount of the bond or other security, less any amount released by the department pursuant to Section 48-20-130, must be treated as liquidated damages and subject to forfeiture. All funds collected as a result of the proceedings must be placed in a special fund and used by the department to carry out, to the extent possible, and in a cost-effective manner, the reclamation measures which the operator or explorer has failed to complete. Funds remaining after the reclamation plan has been completed must be refunded to the surety. If the amount of the bond or other security filed pursuant to this section proves to be insufficient to complete the required reclamation pursuant to the approved reclamation plan, the operator or explorer is liable to the department for any excess above the amount of the bond or other security which may be required to defray the cost of completing the required reclamation.

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-180. Manner of giving written notice.

Whenever written notice must be given by the department, it must be mailed by registered or certified mail to the permanent address of the operator set forth in his most recent application for an operating permit or for a modification of a permit. No other notice is required.

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-190. Appeals of decisions or determinations of department.

An applicant for a certificate of exploration or operating permit or a person who is aggrieved and is directly affected by the permit may appeal to the council from a decision or determination of the department issuing, refusing, modifying, suspending, revoking, or terminating a certificate of exploration or operating permit or reclamation plan, or imposing a term or condition on the certificate, permit, or reclamation plan. An explorer or operator may appeal to the council from a decision or determination of the department issuing a notice of deficiencies or violations and administrative fees or assessing civil penalties. The person taking the appeal within thirty days after the department's decision shall give written notice to the council through its secretary that he desires to appeal and file a copy of the notice with the department at the same time. If more than one appeal regarding the same certificate, permit, or reclamation plan is filed with the council within the thirty-day period following the decision by the department, the council may consolidate the hearing and review of the appeals by the council. The chairman of the council shall fix a reasonable time, not less than twenty nor more than forty days from the receipt of the appeal, and place for a hearing, giving reasonable notice to the applicant, appellant, and to the department. The council, or a committee of the council designated by the council's rules of procedure, or if agreed by appellant, the council, the operator, and the department, a hearing panel consisting of one or more individuals shall conduct a full and complete hearing as to the matters in controversy, and within thirty days shall give a written decision setting forth its findings of fact and its conclusions. The council or its designated committee or the hearing panel may affirm, affirm with modifications, or overrule the decision of the department and may direct the department to take action required to effectuate its decision. A further appeal may be taken from the appellate decision to the Administrative Law Court as provided in Section 48-20-200.

HISTORY: 1990 Act No. 454, Section 2; 2006 Act No. 387, Section 29.



SECTION 48-20-200. Appeals of decision of council, its committee or hearing panel; appeal of department's refusal to release bond or security.

An appeal to the Administrative Law Court as provided in Sections 1-23-380(B) and 1-23-600(D) may be taken from any decision of the council, or its designated committee or the hearing panel. An appeal also may lie against the department's refusal to release part or all of a bond or other security posted pursuant to Section 48-20-110 as provided in Section 48-20-130.

HISTORY: 1990 Act No. 454, Section 2; 2006 Act No. 387, Section 30.



SECTION 48-20-210. Department to promulgate regulations.

The department shall promulgate regulations to implement the provisions of this chapter as provided by Article 1, Chapter 23 of Title 1. The regulations must set forth the duties of operators applying for certificates of exploration and operating permits under this chapter and also those of the department director, his subordinates, or designees.

HISTORY: 1990 Act No. 454, Section 2; 1993 Act No. 181, Section 1223.



SECTION 48-20-220. Cease and desist orders; restraining orders or injunctions; civil penalties.

Whenever an explorer engages in exploration without obtaining a certificate of exploration, or whenever an operator engages in mining without obtaining a valid operating permit or conducts mining outside of the permitted land or does not comply with the approved reclamation plan and schedule following termination of mining, the department may issue an immediate cease and desist order. A cease and desist order also may be issued against an operator who is engaged in mining before his receipt of written notification from the department that he is eligible to mine under the authority of a general permit for areas over two acres, or for not complying with the requirements of the general permit during mining. In addition to the issuance of the order, the department may seek a restraining order or injunction pursuant to Section 48-20-230.

Whenever an explorer engages in exploration without obtaining a certificate of exploration, or whenever an operator conducts mining without a valid operating permit or conducts mining outside of the permitted land or does not comply with the approved reclamation plan and schedule following termination of mining, the explorer or operator may be subject to a civil penalty assessed by the department of not more than one thousand dollars for each offense. Civil penalties may be levied against an operator who is engaged in mining before his receipt of written notification from the department that he is eligible to mine under the authority of a general permit or for not complying with the requirements of the general permit during mining. Each day of continued violation after issuance of a cease and desist order may be considered a further and separate offense. The severity of the violation, the need to deter future violations, and the magnitude of potential or actual gains resulting from the violation must be considered in determining the amount of the civil penalty. Orders and penalties issued pursuant to this section may be appealed under Section 48-20-190.

HISTORY: 1990 Act No. 454, Section 2; 1997 Act No. 8, Section 3.



SECTION 48-20-230. Criminal penalties; authority of department to institute other actions or proceedings.

In addition to other penalties provided by this chapter, an operator who engages in mining in wilful violation of the provisions of this chapter or of regulations promulgated under it or who wilfully misrepresents a fact in an action taken pursuant to this chapter or wilfully gives false information in an application or report required by this chapter is guilty of a misdemeanor and, upon conviction, must be fined not less than one hundred dollars nor more than one thousand dollars for each offense. Each day of continued violation after written notification is a separate offense.

In addition to other remedies, the department may institute an appropriate action or proceedings to prevent, restrain, correct, or abate a violation of this chapter or a regulation promulgated under this chapter.

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-240. Disposition of fees and civil penalties.

All fees and civil penalties collected under the provisions of this chapter must be deposited in the general fund through the State Treasurer. Fee revenue attributable to increased or additional fees imposed pursuant to this chapter after May 1, 2003, must be retained and expended for the department's mining and reclamation program. Funds retained pursuant to this section must be used specifically to provide additional staff for the mining and reclamation program and to provide educational and training assistance to the mining industry in South Carolina.

HISTORY: 1990 Act No. 454, Section 2; 2004 Act No. 257, Section 1.



SECTION 48-20-250. Affect of chapter on local zoning regulations or ordinances.

No provision of this chapter supersedes, affects, or prevents the enforcement of a zoning regulation or ordinance within the jurisdiction of an incorporated municipality or county or by an agency or department of this State, except when a provision of the regulation or ordinance is in direct conflict with this chapter.

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-260. Chapter not to restrict or impair private right of action.

No provisions of this chapter may restrict or impair the right of a private or public person to bring a legal or equitable action for damages or redress against nuisances or hazards.

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-270. Chapter not to impose liability on State for damages.

Nothing contained in this chapter and no action or failure to act under this chapter may be construed to impose liability on the State, department, district, or an agency, officer, or employee of the State for the recovery of damages caused by the action or failure to act.

HISTORY: 1990 Act No. 454, Section 2; 1993 Act No. 181, Section 1224.



SECTION 48-20-280. Application of chapter to Department of Transportation; application to mining on federal lands.

The provisions of this chapter do not apply to those activities of the Department of Transportation, nor of a person acting under contract with the department, on highway rights-of-way or borrow pits maintained solely in connection with the construction, repair, and maintenance of the public road systems of the State. This exemption does not become effective until the department has adopted reclamation standards applying to those activities and the standards have been approved by the council. At the discretion of the department, the provisions of this chapter may apply to mining on federal lands.

HISTORY: 1990 Act No. 454, Section 2; 1993 Act No. 181, Section 1225.



SECTION 48-20-290. Authority to department to accept grants, to engage in research, and cooperate with governmental entities.

The department, with the approval of the Governor, and in order to accomplish any of the purposes of the department, may apply for, accept, and expend grants from the federal government and its agencies and from a foundation, corporation, association, or individual may enter into contracts relating to the grants, and may comply with the terms, conditions, and limitations of the grants or contracts. The department may engage in appropriate research to further its ability to accomplish its purposes under this chapter and may contract for the research to be done by others. The department may cooperate with the federal, state, or a local government or agency of this or any other state in mutual programs to improve the enforcement of this chapter or to accomplish its purposes more successfully.

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-300. Lands to be included in reclamation plans.

All lands mined subsequent to July 1, 1974, must be included in a reclamation plan.

HISTORY: 1990 Act No. 454, Section 2.



SECTION 48-20-310. Exceptions to civil penalty provisions.

The civil penalties imposed upon certain violations of this chapter, including failure to act, do not include a violation which was caused by an act of God, war, strike, riot, or other catastrophe when negligence on the part of the violator was not the proximate cause.

HISTORY: 1990 Act No. 454, Section 2.






CHAPTER 21 - INTERSTATE MINING COMPACT

SECTION 48-21-10. Terms of Interstate Mining Compact.

INTERSTATE MINING COMPACT

Article I. Findings and Purposes

(a) The party states find that:

1. Mining and the contributions thereof to the economy and well-being of every state are of basic significance.

2. The effects of mining on the availability of land, water and other resources for other uses present special problems which properly can be approached only with due consideration for the rights and interests of those engaged in mining, those using or proposing to use these resources for other purposes, and the public.

3. Measures for the reduction of the adverse effects of mining on land, water and other resources may be costly and the devising of means to deal with them are of both public and private concern.

4. Such variables as soil structure and composition, physiography, climatic conditions, and the needs of the public make impracticable the application to all mining areas of a single standard for the conservation, adaptation, or restoration of mined land, or the development of mineral and other natural resources; but justifiable requirements of law and practice relating to the effects of mining on land, water, and other resources may be reduced in equity or effectiveness unless they pertain similarly from state to state for all mining operations similarly situated.

5. The states are in a position and have the responsibility to assure that mining shall be conducted in accordance with sound conservation principles, and with due regard for local conditions.

(b) The purposes of this compact are to:

1. Advance the protection and restoration of land, water and other resources affected by mining.

2. Assist in the reduction or elimination or counteracting of pollution or deterioration of land, water and air attributable to mining.

3. Encourage, with due recognition of relevant regional, physical, and other differences, programs in each of the party states which will achieve comparable results in protecting, conserving, and improving the usefulness of natural resources, to the end that the most desirable conduct of mining and related operations may be universally facilitated.

4. Assist the party states in their efforts to facilitate the use of land and other resources affected by mining, so that such use may be consistent with sound land use, public health, and public safety, and to this end to study and recommend, wherever desirable, techniques for the improvement, restoration or protection of such land and other resources.

5. Assist in achieving and maintaining an efficient and productive mining industry and in increasing economic and other benefits attributable to mining.

Article II. Definitions

As used in this compact, the term:

(a) "Mining" means the breaking of the surface soil in order to facilitate or accomplish the extraction or removal of minerals, ores, or other solid matter; any activity or process constituting all or part of a process for the extraction or removal of minerals, ores, and other solid matter from its original location; and the preparation, washing, cleaning, or other treatment of minerals, ores, or other solid matter so as to make them suitable for commercial, industrial, or construction use; but shall not include those aspects of deep mining not having significant effect on the surface, and shall not include excavation or grading when conducted solely in aid of on site farming or construction.

(b) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or a territory or possession of the United States.

Article III. State Programs

Each party state agrees that within a reasonable time it will formulate and establish an effective program for the conservation and use of mined land, by the establishment of standards, enactment of laws, or the continuing of the program in force, to accomplish:

1. The protection of the public and the protection of adjoining and other landowners from damage to their lands and the structures and other property thereon resulting from the conduct of mining operations or the abandonment or neglect of land and property formerly used in the conduct of such operations.

2. The conduct of mining and the handling of refuse and other mining wastes in ways that will reduce adverse effects on the economic, residential, recreational or aesthetic value and utility of land and water.

3. The institution and maintenance of suitable programs for adaptation, restoration, and rehabilitation of mined lands.

4. The prevention, abatement and control of water, air and soil pollution resulting from mining, present, past and future.

Article IV. Powers

In addition to any other powers conferred upon the Interstate Mining Commission, established by Article V of this compact, such commission shall have power to:

1. Study mining operations, processes and techniques for the purpose of gaining knowledge concerning the effects of such operations, processes and techniques on land, soil, water, air, plant and animal life, recreation, and patterns of community or regional development or change.

2. Study the conservation, adaptation, improvement and restoration of land and related resources affected by mining.

3. Make recommendations concerning any aspect of law or practice and governmental administration dealing with matters within the purview of this compact.

4. Gather and disseminate information relating to any of the matters within the purview of this compact.

5. Cooperate with the Federal Government and any public or private entities having interests in any subject coming within the purview of this compact.

6. Consult, upon the request of a party state and within resources available therefor, with the officials of such state in respect to any problem within the purview of this compact.

7. Study and make recommendations with respect to any practice, process, technique, or course of action that may improve the efficiency of mining or the economic yield from mining operations.

8. Study and make recommendations relating to the safeguarding of access to resources which are or may become the subject of mining operations to the end that the needs of the economy for the products of mining may not be adversely affected by unplanned or inappropriate use of land and other resources containing minerals or otherwise connected with actual or potential mining sites.

Article V. The Commission

(a) There is hereby created an agency of the party states to be known as the "Interstate Mining Commission," hereinafter called "the commission." The commission shall be composed of one commissioner from each party state who shall be Governor thereof. Pursuant to the laws of his party state, each Governor shall have the assistance of an advisory body (including membership from mining industries, conservation interests, and such other public and private interests as may be appropriate) in considering problems relating to mining and in discharging his responsibilities as the commissioner of his state on the commission. In any instance where a Governor is unable to attend a meeting of the commission or perform any other function in connection with the business of the commission, he shall designate an alternate, from among the members of the advisory body required by this paragraph, who shall represent him and act in his place and stead. The designation of an alternate shall be communicated by the Governor to the commission in such manner as its bylaws may provide.

(b) The commissioners shall be entitled to one vote on the commission. No action of the commission making a recommendation pursuant to Article IV -3, IV -7, and IV -8 or requesting, accepting or disposing of funds, services, or other property pursuant to this paragraph, Articles V (g), V (h), or VII shall be valid unless taken at a meeting at which a majority of the total number of votes on the commission is cast in favor thereof. All other action shall be by a majority of those present and voting; provided, that action of the commission shall be only at a meeting at which a majority of the commissioners, or their alternates, is present. The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold and convey real and personal property and any interest therein.

(c) The commission shall have a seal.

(d) The commission shall elect annually, from among its members, a chairman, a vice-chairman and a treasurer. The commission shall appoint an executive director and fix his duties and compensation. Such executive director shall serve at the pleasure of the commission. The executive director, the treasurer and such other personnel as the commission shall designate shall be bonded. The amount of such bond shall be determined by the commission.

(e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director with the approval of the commission, shall appoint, remove or discharge such personnel as may be necessary for the performance of the commission's functions, and shall fix the duties and compensation of such personnel.

(f) The commission may establish and maintain independently or in conjunction with a party state, a suitable retirement system for its employees. Employees of the commission shall be eligible for social security coverage in respect of old age and survivor's insurance provided that the commission takes such steps as may be necessary pursuant to the laws of the United States to participate in such program of insurance as a governmental agency or unit. The commission may establish and maintain or participate in such additional programs of employee benefits as it may deem appropriate.

(g) The commission may borrow, accept or contract for the services of personnel from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation.

(h) The commission may accept for any of its purposes and functions under this compact any and all donations, and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association or corporation, and may receive, utilize and dispose of the donations and grants. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to paragraph (g) of this article shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant or services borrowed and the identity of the donor or lender.

(i) The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

(j) The commission annually shall make to the Governor, legislature and advisory body required by Article V (a) of each party state, a report covering the activities of the commission for the preceding year, and embodying such recommendations as may have been made by the commission. The commission may make such additional reports as it may deem desirable.

Article VI. Advisory, Technical and Regional Committees

The commission shall establish such advisory and technical, and regional committees as it may deem necessary, membership on which shall include private persons and public officials, and shall cooperate with and use the services of any such committees and the organizations which the members represent in furthering any of its activities. Such committees may be formed to consider problems of special interest to any party states, problems dealing with particular commodities or types of mining operations, problems related to reclamation, development, or use of mined land, or any other matters of concern to the commission.

Article VII. Finance

(a) The commission shall submit to the Governor or designated officer of each party state a budget of its estimated expenditures for such period as may be required by the laws of that party state for presentation to the legislature thereof.

(b) Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount to be appropriated by each of the party states. The total amount of appropriations requested under any such budget shall be apportioned among the party states as follows: One-half in equal shares; and the remainder in proportion to the value of minerals, ores, and other solid matter mined. In determining such values, the commission shall employ such available public sources of information as, in its judgment, present the most equitable and accurate comparisons among the party states. Each of the commission's budgets of estimated expenditures and requests for appropriations shall indicate the source or sources used in obtaining information concerning value of minerals, ores, and other solid matter mined.

(c) The commission shall not pledge the credit of any party state. The commission may meet any of its obligations in whole or in part with funds available to it under Article V (h) of this compact; provided, that the commission takes specific action setting aside such funds prior to incurring any obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under Article V (h) hereof, the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the obligation.

(d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified public accountant and the report of the audit shall be included in and become part of the annual report of the commission.

(e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

(f) Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

Article VIII. Entry Into Force and Withdrawal

(a) This compact shall enter into force when enacted into law by any four or more states. Thereafter, this compact shall become effective as to any other state upon its enactment thereof.

(b) Any party state may withdraw from this compact by enacting a statute repealing the compact, but no such withdrawal shall take effect until one year after the Governor of the withdrawing state has given notice in writing of the withdrawal to the Governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

HISTORY: 1962 Code Section 63-701; 1972 (57) 2279.



SECTION 48-21-20. Mining council.

(a) The "mining council" is established in the office of the Governor. The council is the advisory body referred to in Article V(a) of the Interstate Mining Compact. Members of the council and the Governor's alternate on the Interstate Mining Commission shall receive the per diem, mileage, and subsistence allowed by law for members of state boards, committees, and commissions.

(b) The council shall be composed of eleven members. One member shall be the State Geologist and one member shall be the Secretary of Commerce or his designee. Three members, appointed by the Governor, shall be representatives of mining industries; three members, appointed by the Governor, shall be representatives of nongovernmental conservation interests; two members, appointed by the Governor, shall be representatives of the Department of Health and Environmental Control who shall be knowledgeable in the principles of water and air resources management; and one member, appointed by the Governor, shall be his official representative to the Interstate Mining Compact Commission. Any public official appointed to the council shall serve ex officio. The term of office for the Secretary of Commerce or his designee and the Governor's official representative to the Interstate Mining Compact Commission shall be coterminous with that of the Governor. Of the remaining eight members appointed by the Governor, six shall be appointed for terms of six years, two shall be appointed for terms of two years and beginning July 1, 1976, the term of office for all new appointments and reappointments to these eight positions shall be for four years. The term of each member of the council shall expire on June thirtieth of the year in which his term expires. Any vacancy occurring on the council by death, resignation, or otherwise shall be filled for the unexpired term of the person creating the vacancy by the Governor.

(c) In accordance with Article V (i) of the compact, the commission shall file copies of its bylaws and any amendments thereto with the Director Department of Health and Environmental Control.

HISTORY: 1962 Code Section 63-702; 1972 (57) 2279; 1974 (58) 2395; 1977 Act No. 2, Section 1; 1988 Act No. 658, Part II, Section 17; 1993 Act No. 181, Section 1226; 1993 Act No. 181, Section 1227; 1994 Act No. 361, Section 8; 2008 Act No. 273, Section 8, eff June 4, 2008.



SECTION 48-21-30. Governor's alternate or designee member on Interstate Mining Commission.

The eleventh member appointed to the Mining Council of South Carolina, authorized by this chapter, shall be the Governor's alternate or designee on the Interstate Mining Commission as provided by the Interstate Mining Compact.

HISTORY: 1962 Code Section 63-703; 1974 (58) 2317; 1991 Act No. 248, Section 6.






CHAPTER 22 - THE SOUTH CAROLINA GEOLOGICAL SURVEY UNIT OF THE DEPARTMENT OF NATURAL RESOURCES

SECTION 48-22-10. Creation of State Geological Survey Unit; appointment of State Geologist; qualifications.

The South Carolina Geological Survey Unit is established under the Department of Natural Resources. The State Geologist must be appointed by the Director of the Department of Natural Resources. He must have graduated from an accredited college or university with a full curriculum in geology and had at least five years of practical work experience, academic, governmental, or industrial, in geology.

HISTORY: 1993 Act No. 181, Section 1228; 1994 Act No. 497, Section 59D.



SECTION 48-22-20. Powers, duties, property, devolved upon Department of Natural Resources.

The powers and duties provided for the South Carolina Geological Survey of the Division of Research and Statistical Services of the Budget and Control Board are devolved upon the Department of Natural Resources. All equipment and personal services monies, including all employee contributions and other fringe benefits used by the Geological Survey within the Division of Research and Statistical Services of the Budget and Control Board before this section takes effect are transferred to the Department of Natural Resources. The South Carolina Geodetic Survey must remain with the Division of Research and Statistical Services as the South Carolina Geodetic Survey. All property, equipment, and personal services monies, including all employee contributions and other fringe benefits used by the Geodetic Survey, must remain with the Division of Research and Statistical Services.

HISTORY: 1993 Act No. 181, Section 1228; 1994 Act No. 497, Section 59D.



SECTION 48-22-30. Powers and duties of State Geologist.

(A) The State Geologist shall:

(1) travel throughout the State so as to make himself familiar with the geology and mineral resources of each section;

(2) undertake field and laboratory work his time permits;

(3) perform other duties that properly pertain to his office.

(B) The department may employ geologists, technicians, and other personnel necessary to conduct the objectives of the unit.

HISTORY: 1993 Act No. 181, Section 1228; 1994 Act No. 497, Section 59D.



SECTION 48-22-40. Duties of unit.

In addition to other duties assigned to it, the unit:

(1) shall conduct field and laboratory studies in geologic reconnaissance, mapping, prospecting for mineral resources, and related gathering of surface and subsurface data. Investigative areas include offshore and onshore lands in this State;

(2) shall provide geologic advice and assistance to other state and local governmental agencies engaged in environmental protection or in industrial or economic development projects. In addition, the unit must be involved actively in geologic aspects of regional planning and effective land use in the State;

(3) shall encourage economic development in the State by disseminating published geologic information as bulletins, maps, economic reports, and related series and open-file reports to appropriate governmental agencies and private industry. The unit is encouraged further to initiate and maintain appropriate industrial contacts to promote the extraction and conservation of South Carolina's earth raw materials and their manufacture to the economic improvement of the State;

(4) shall provide unsolicited advice, when appropriate, to the Mining Council and its associated state regulatory agency, on geologic and related mining matters in keeping with the intent of the South Carolina Mining Act;

(5) shall operate and maintain a central, statewide repository for rock cores, well cuttings and related subsurface samples, and all associated supplemental data. Private firms and public agencies are encouraged to notify the unit before exploratory or developmental drilling and coring;

(6) must be the state's official cooperator on topographic mapping. The federal expenditure for this purpose at least must equal that of the State. The unit may conduct cooperative work with appropriate agencies of the United States Government in its geologic activities and investigations;

(7) shall provide a minerals research laboratory related to the identification, extraction, and processing of industrial minerals and minerals of economic potential wherever found throughout the onshore and offshore areas of the State. The minerals research laboratory is encouraged to accept mineral research projects from South Carolina businesses or citizens on a per cost, per unit basis and to encourage expended use of the raw materials of the State. The minerals research laboratory may accept public and private gifts or funds and may enter into cooperative agreements for the purpose of applied research in the metallic and nonmetallic minerals of this State.

HISTORY: 1993 Act No. 181, Section 1228, eff July 1, 1994; 1994 Act No. 497, Section 59D, eff June 29, 1994.



SECTION 48-22-50. Maintenance of files by unit; confidentiality of certain information.

The unit shall maintain all unpublished information in its files which must be open to the public, except in cases where the investigator still has work in progress on a project leading to a publication or where an industrial firm, interested in possibly locating in the State, asks temporary confidential status for oral and written geologic related information supplied by them or obtained on their properties. In the latter instance the information may be held in confidence by the unit for not more than one year from the date the information was obtained.

HISTORY: 1993 Act No. 181, Section 1228; 1994 Act No. 497, Section 59D.



SECTION 48-22-60. Impartiality of unit.

The unit shall work impartially for the benefit of the public, and no person, firm, or governmental agency may call upon or require the State Geologist or unit staff to enter upon a special survey for his or their special benefit.

HISTORY: 1993 Act No. 181, Section 1228; 1994 Act No. 497, Section 59D.






CHAPTER 23 - FORESTRY GENERALLY

SECTION 48-23-10. State Commission of Forestry.

There is created and established a State Commission of Forestry to consist of nine members, each of whom shall be a resident of this State and shall be appointed by the Governor. Of this commission, two members shall be practical lumbermen, one member shall be a farmer who is a landowner, three members shall be selected and appointed from the public at large, two members shall be appointed by the Governor from the public at large upon the advice and consent of the Senate and the ninth member shall be the President of Clemson University or the Dean of the School of Forestry to serve as his designee on the commission. The members of the commission shall be selected and appointed with reference to their knowledge of and interest in the forests of the State and the products derived therefrom. In making his appointments, the Governor shall make all reasonable effort to provide representation from every geographical section of the State and a reasonable balance between the interests of corporations and individuals.

HISTORY: 1962 Code Section 29-1; 1952 Code Section 29-1; 1942 Code Sections 3277, 3278; 1932 Code Sections 3277, 3278; 1927 (35) 367; 1972 (57) 2596; 1981 Act No. 178, Part II, Section 28.



SECTION 48-23-20. Terms of office of members of commission.

The terms of office of the present members of the State Commission of Forestry are hereby extended from the thirtieth day of May to the thirtieth day of June of the year in which their present terms expire. The successor to the member whose term expires hereunder on June 30, 1953 shall be appointed for a term of five years from that date, and the successors to the members whose terms expire on June 30, 1954, 1955 and 1956, respectively, shall be for a period of six years, and thereafter all appointive members shall be appointed for a term of six years. The president of Clemson University shall continue a member of the Commission as long as he retains his office as president of the University.

HISTORY: 1962 Code Section 29-2; 1952 Code Section 29-2; 1942 Code Section 3278; 1932 Code Section 3278; 1927 (35) 367; 1953 (48) 147.



SECTION 48-23-30. Chairman of commission; meetings.

The members of the Commission shall from their number select a chairman whose duty shall be to call the Commission together as often as the public interests and need demand. The place of the meeting shall be designated by the chairman, who shall likewise designate a place for the headquarters of the State Forester.

HISTORY: 1962 Code Section 29-3; 1952 Code Section 29-3; 1942 Code Section 3278; 1932 Code Section 3278; 1927 (35) 367.



SECTION 48-23-40. Payment of commission members' expenses.

The members of the Commission shall be paid their actual expenses while in attendance upon the meetings of the Commission or while going to and from such meetings.

HISTORY: 1962 Code Section 29-4; 1952 Code Section 29-4; 1942 Code Section 3278; 1932 Code Section 3278; 1927 (35) 367.



SECTION 48-23-50. Appointment, qualifications, and duties of State Forester.

The Commission shall appoint and employ a State Forester, who shall be a technically trained forester with at least two years' experience in technical, practical and administrative work, and shall fix his compensation. The State Forester shall perform all such duties as shall be directed by the Commission and shall be charged with the direction of all matters relative to forestry as authorized by the provisions of Sections 48-23-60 to 48-23-90, subject, however, to the supervision and control of the Commission. The State Forester may be removed by the Commission, if he is, or in the opinion of the Commission becomes, for any cause unsuitable or incompetent.

HISTORY: 1962 Code Section 29-8; 1952 Code Section 29-8; 1942 Code Section 3280; 1932 Code Section 3280; 1927 (35) 367.



SECTION 48-23-60. State Forester to be secretary to commission.

The State Forester shall serve as the secretary of the Commission and shall be custodian of the books, records and papers of the Commission which he shall keep at the headquarters designated by the Commission.

HISTORY: 1962 Code Section 29-5; 1952 Code Section 29-5; 1942 Code Section 3278; 1932 Code Section 3278; 1927 (35) 367.



SECTION 48-23-70. Unlawful acts; penalties.

(A) It is unlawful for a person to:

(1) remove a shrub, tree, or forest product or attempt to do so, from State Commission of Forestry land without the permission of the commission;

(2) cut or mutilate a shrub or tree growing on State Commission of Forestry land without the permission of the commission;

(3) mutilate or deface real or personal property belonging to or located upon State Commission of Forestry land;

(4) destroy scenic values, by dumping rubbish or in any other way whatsoever, within the confines of State Commission of Forestry lands; or

(5) consume or display an alcoholic beverage in public on lands of the State Commission of Forestry, except where specifically authorized by the commission. For purposes of this item, "alcoholic beverage" means "alcoholic beverage" as defined in Section 61-6-20, and beer, wine, and all other beverages defined as "nonalcoholic beverages" in Section 61-4-10.

(B) A person who violates a provision of subsection (A) is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not more than two hundred dollars or imprisonment for not more than thirty days, or both.

(C) In addition to the penalties provided in subsection (B), a person who is convicted of violating a provision of items (1) through (4) of subsection (A) must make restitution to the State Commission of Forestry in an amount determined by the sentencing court to be necessary to clean up, repair, rebuild, and restore the abused real and personal property of the State Commission of Forestry to its condition before the abuse occurred. The sentencing court must also set the time limits within which the restitution must be paid and retains jurisdiction of the case for the purpose of enforcing the order for restitution until restitution is made.

(D) A person who fails to pay the amount required within the time established for making restitution may be cited for contempt of court by the sentencing court and punished by a fine of not more than the amount originally required for restitution, or imprisonment for not more than six months, or both.

(E) A person who is convicted of violating a provision of subsection (A) twice within a three-year period is barred from entering lands belonging to the State Commission of Forestry for a period of one year. A person who enters State Commission of Forestry lands while barred is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not less than two hundred dollars nor more than five hundred dollars or imprisoned for not more than thirty days, or both, and his privilege to enter upon lands of the commission is automatically suspended for an additional year.

HISTORY: 1962 Code Section 29-20; 1952 Code Section 29-20; 1942 Code Section 3284-4; 1937 (40) 569; 2002 Act No. 258, Section 1.



SECTION 48-23-80. General powers of commission.

The State Commission of Forestry may acquire, own, sell, lease, exchange, transfer, rent, pledge and mortgage real and personal property and cooperate with all agencies of the Federal Government in all matters pertaining to reforestation and providing employment for the benefit of the public and may also cooperate with any other department of government of this State to accomplish the intent and purposes of this chapter, and any and all powers deemed necessary for the Commission to conform to any act of Congress or to any rule or regulation promulgated by any duly authorized agency of the Federal Government is hereby vested in the Commission.

HISTORY: 1962 Code Section 29-6; 1952 Code Section 29-6; 1942 Code Section 3284-1; 1933 (38) 503.



SECTION 48-23-85. Power of commission to negotiate agreements with Federal Agencies for certain services on Federal lands.

The Forestry Commission may negotiate agreements with Federal Agencies for providing fire, detection, presuppression, and suppression services on Federal lands. The charges for these services must be no less than the cost to the Commission for rendering the services. All receipts from services provided by the Commission must be used to offset the cost of providing the services. When the State Forester determines the assistance received from a federal agency on adjoining private or state lands equals that provided by the state on federal lands, no charges will be made.

HISTORY: 1983 Act No. 151, Part II, Section 12.



SECTION 48-23-86. Duties of State Forester and Forestry Commission with respect to forest disasters; development of Forest Disaster Plan.

The State Forester shall take immediate action upon report of a forest disaster to determine the extent of damage by conducting ground and aerial surveys including photography if necessary. When conditions warrant, the State Forester shall declare that a forest disaster exists and notify the Governor of his action.

All necessary resources of the Forestry Commission may be used to assist citizens and local governments on public and private land where life or health is in danger. The Forestry Commission shall also assist other state agencies, utility companies and cooperatives, in the clearing of transportation routes, and power and communication lines.

The Forestry Commission shall develop a Forest Disaster Plan to provide for systematic salvage and utilization of all forest products damaged by disasters of all types. This plan shall provide methods to coordinate all forestry community interests and groups to conserve the damaged forest resources of South Carolina, protect the environment and reestablish forests on the damaged areas.

After the disaster area has resumed normal status and salvage is completed, the State Forester shall declare the forest disaster over, compile a report of the disaster, and inform the Governor.

HISTORY: 1986 Act No. 417, Section 1.



SECTION 48-23-90. General duties of commission.

The Commission shall inquire into and make an annual report to the General Assembly upon the forest conditions in the State, with reference to the preservation of forests, the effect of the destruction of forests upon the general welfare of the State and other matters pertaining to the subject of forestry and tree growth, including recommendations to the public generally as to reforestation.

It shall take such action and afford such organized means as may be necessary to prevent, control and extinguish fires, including the enforcement of any and all laws pertaining to the protection of the forests and woodlands of the State.

It shall give such advice, assistance and cooperation as may be practical to private owners of land and promote, so far as it may be able, a proper appreciation by the public of the advantages of forestry and the benefits to be derived from forest culture and preservation.

It shall cooperate with the Federal Government in the distribution of funds allotted to the State for forestry purposes and shall assist in the enforcement of all laws pertaining thereto. It shall have the control of the expenditure of all funds received by it.

HISTORY: 1962 Code Section 29-7; 1952 Code Section 29-7; 1942 Code Section 3279; 1932 Code Section 3279; 1927 (35) 367.



SECTION 48-23-95. Official summons form for making arrests; disposition of charges.

The State Commission of Forestry shall prescribe and prepare a special official summons form to be used exclusively by its law enforcement officers in making arrests for misdemeanors triable in magistrate's court.

A person charged with these offenses, upon service of the commission summons by a law enforcement officer, shall appear in the court therein named at the time and place designated and the service shall vest in the court jurisdiction to hear and dispose of the charge for which the summons was issued.

HISTORY: 1982 Act No. 278, Section 1; 2004 Act No. 233, Section 1.



SECTION 48-23-96. Appointment of officers to carry out law enforcement responsibilities of commission; terms; removal.

The State Forestry Commission shall appoint law enforcement officers whose terms of office must be permanent unless revoked by the commission. Officers may be removed by the commission on proof satisfactory to it that they are not fit persons for these commissions. These officers shall carry out the law enforcement responsibilities of the commission.

HISTORY: 1982 Act No. 381, Section 1; 2004 Act No. 233, Section 2.



SECTION 48-23-97. Wood load tickets required for certain ticket sales; exceptions; penalties.

(A) Except as provided in this section, whenever a timber buyer or timber operator purchases trees, timber, or wood by the load directly from a timber grower and the load is sold by weight, cord, or measure of board feet, the timber buyer or timber operator must furnish the timber grower or seller within thirty days of the completion of the timber harvest a separate, true, and accurate wood load ticket for each and every load of wood removed from the seller's property. At a minimum, each wood load ticket must include in writing that is clearly legible the following:

(1) the ticket number;

(2) the name and address of the person, and the location of the facility receiving, weighing, scaling, or measuring the trees, timber, or wood;

(3) the date the trees, timber, or wood was received at the facility;

(4) the tract name or landowner;

(5) county and state of origin;

(6) the dealer's name if any;

(7) the producer or logging company name;

(8) the species of wood;

(9) the type of product;

(10) the weight or scale information:

(a) if the load is measured by weight, the gross, tare, and net weights must be shown; or

(b) if the load is measured by scale, the total volume must be shown; and

(11) the weight, scale, or amount of wood deducted and the deduction classification.

(B) The provisions of this section do not apply to:

(1) the sale of wood for firewood only;

(2) a landowner harvesting and processing his own timber; and

(3) bulk or lump-sum sales for an agreed total price for all timber purchased and sold in one transaction.

(C) A person who violates this section is guilty of a misdemeanor and, upon conviction, must be punished by a fine of not less than one hundred dollars nor more than one thousand dollars, or imprisoned for not more than thirty days, or both.

HISTORY: 2002 Act No. 288, Section 2.



SECTION 48-23-100. Growth and sale of forest tree seedlings and transplants; restrictions; receipts to revolving fund; purchase for resale and revolving fund.

The State Commission of Forestry may grow and sell tree seedlings and transplants to landowners desiring to plant them for reforestation, wildlife, and Christmas tree purposes.

No trees may be sold by the commission under the provisions of this section that are to be planted for table trees, potted trees, or shade trees or for ornamental use. Nothing in this section may be construed to prohibit the commission from growing seedlings or transplants for distribution to be planted on state or federal lands, public school grounds, and other public institutions or along state highways.

All receipts from the sale of tree seedlings or transplants under the provisions of this section must be retained by the Forestry Commission for use by the commission in the operation of forest tree nurseries and seed orchards.

The commission may refund deposits placed with it for tree seedling orders.

When demand for forest tree seedlings from landowners in this State exceeds the supply available from commission nurseries, the commission may purchase seedlings for resale at cost plus shipping and one dollar a thousand for administrative costs. The revenue received from the resale and distribution of these seedlings must be retained in a seedling purchase revolving fund and expended only for that purpose.

HISTORY: 1962 Code Section 29-12; 1952 Code Section 29-12; 1942 Code Section 3283; 1932 Code Section 3283; 1929 (36) 184; 1992 Act No. 501, Part II, Section 16; 1994 Act No. 497, Part II, Section 4.



SECTION 48-23-110. Conveyance of State-owned wasteland to commission.

The State Budget and Control Board shall convey to the State Commission of Forestry certain wastelands now owned by such Board or hereafter owned by the State, as in the judgment of the Board may be to the interest of the State for forestry development, reforestation or other uses of the State Commission of Forestry.

Upon the sale of trees, timber or other articles or things upon such lands conveyed to the Commission by the Board or upon the sale of such lands so conveyed, the Commission shall pay to the Board a sum equal to the amount chargeable against such lands at the time of such conveyance.

HISTORY: 1962 Code Section 29-13; 1952 Code Section 29-13; 1942 Code Section 3284; 1932 Code Section 3284; 1929 (36) 184.



SECTION 48-23-120. Acquisition of real estate for timber production and other purposes.

The State Commission of Forestry may acquire, by purchase, gift or otherwise, submarginal agricultural lands and cut over forest lands in this State at an average price not to exceed five dollars per acre and in no event above ten dollars per acre and use such lands for timber production, demonstration in forestry practice, erosion and flood prevention, game sanctuaries, public shooting grounds and places of general recreation.

HISTORY: 1962 Code Section 29-14; 1952 Code Section 29-14; 1942 Code Section 3284-1; 1933 (38) 503.



SECTION 48-23-130. Acquisition of lands for state forests.

The State Commission of Forestry may enter into agreements with the Federal Government or other agencies for acquiring by lease, purchase or otherwise such lands as in the judgment of the Commission are desirable for State forests. When lands are acquired or leased under this section the Commission may make expenditures from any funds not otherwise obligated for the management, development and utilization of such areas and may sell or otherwise dispose of products from such lands and make such rules and regulations as may be necessary to carry out the purposes of this section.

HISTORY: 1962 Code Section 29-15; 1952 Code Section 29-15; 1942 Code Section 3284-3; 1935 (39) 150, 1214; 1941 (42) 1314.



SECTION 48-23-132. Purposes for which revenues from specified sources may be used.

Revenue received from hunting privileges, rentals, fuel wood sales, the marketing of pine straw, merchantable timber, forest tree seed, and miscellaneous products on commission lands, excluding Sand Hills State Forest, must be retained by the commission to be used for reforestation of the Manchester State Forest, the development and operation of state forests and forest tree seed orchards, the maintenance of wildlife habitat, and the administration and operation of various programs on commission holdings. The commission may carry forward unexpended funds under this section to be used for those purposes.

HISTORY: 1994 Act No. 497, Part II, Section 9.



SECTION 48-23-135. Authorization to borrow; amount and terms.

In order to finance the cost of acquiring land for use as a second generation tree seed orchard, additional seedling production facilities, and field offices, the State Forestry Commission may borrow from one or more financial institutions or from whatever other source is appropriate not exceeding two million dollars for a period of time as needed, not exceeding twenty years, and upon the terms and conditions the commission, with the approval of the State Budget and Control Board, agrees upon.

HISTORY: 1983 Act No. 66, Section 1; 1987 Act No. 170, Part II, Section 46; 1988 Act No. 658, Part II, Section 44.



SECTION 48-23-136. Pledge of revenue.

Notwithstanding any other provision of law, for the payment of the loan and the interest thereon, there is annually pledged all revenues derived from the sale of timber from Forestry Commission lands which exceed the amount of one hundred eight thousand, six hundred seventy dollars to be credited to the General Fund of the State and those funds designated for allocation to counties under the provisions of Section 48-23-260 of the 1976 Code, and all donations and revenues made available to the Commission for this purpose. Each year, after allocation of revenue from timber sales to the General Fund, counties, and the payment of principal and interest on the loan, any remaining funds may be used for the reforestation of Forestry Commission lands cut pursuant to this section and Section 48-23-135. Any unexpended balance at the close of each fiscal year must be carried forward and expended in accordance with the provisions of this section and Section 48-23-135.

HISTORY: 1983 Act No. 66, Section 2.



SECTION 48-23-145. Compensation supplements paid to personnel of State Commission of Forestry.

Compensation supplements paid commission personnel by counties or other political subdivisions, or both, must not be extended to additional employees nor increased.

HISTORY: 1994 Act No. 497, Part II, Section 8A.



SECTION 48-23-150. Disbursement of funds.

All of such funds shall be disbursed by the State Treasurer upon warrants drawn by the State Commission of Forestry.

HISTORY: 1962 Code Section 29-17; 1952 Code Section 29-17; 1942 Code Section 3281; 1932 Code Section 3281; 1927 (35) 367.



SECTION 48-23-160. Sale, exchange, or lease of lands.

The Commission may sell, exchange or lease lands under its jurisdiction when in its judgment it is advantageous to the State to do so for the most orderly development and management of State forests, except that no such sale, lease or exchange shall be contrary to the terms of any contract which the Commission has entered into.

HISTORY: 1962 Code Section 29-18; 1952 Code Section 29-18; 1942 Code Section 3284-3; 1935 (39) 150, 1214; 1941 (42) 1314.



SECTION 48-23-170. Execution of deeds, mortgages, or contracts.

Whenever it shall become necessary to execute deeds, mortgages or contracts to carry out any of the provisions of this chapter the Commission may, by resolution duly adopted, delegate the execution and delivery of any such documents to the chairman of the Commission and the State Forester. Such instruments shall be executed in the name of the State Commission of Forestry, shall be signed by the chairman and by the State Forester and, in case of deeds or mortgages, shall be witnessed and probated as required by law. Such instruments, when so authorized by resolution of the Commission, executed as above set out and delivered, shall be in all respects the acts of the State Commission of Forestry and shall be binding upon it as fully as if executed by the members of the Commission themselves.

HISTORY: 1962 Code Section 29-18.1; 1952 Code Section 29-18.1; 1951 (47) 273.



SECTION 48-23-180. Marking and tallying forestry products.

The State Commission of Forestry may mark or tally trees under approved forestry practices preparatory to the cutting or using of such trees for lumber, veneer, poles, piling, pulpwood, cordwood and all other forest products when and if requested by the landowner or his agent. The landowner or his agent shall pay to the Commission for such services for forested tracts of five hundred acres or less five per cent of the sale price of the stumpage so marked within thirty days following the removal of the timber or ten per cent of the agreed upon value of the products so marked and for all forested tracts in excess of five hundred acres such amount on the first five hundred acres and twenty per cent of the sale price of the stumpage so marked upon all acres in excess of five hundred. Such amount shall be paid by the Commission to the State Treasurer and by him credited to the Federal revolving fund now in existence, for use for the purpose of this section and for general forestry purposes.

HISTORY: 1962 Code Section 29-19; 1952 Code Section 29-19; 1942 Code Section 3284-6; 1941 (42) 245.



SECTION 48-23-190. Telephone line attachments to commission's poles; charges.

The State Commission of Forestry may permit telephone line attachments to its poles under such terms and conditions as the Commission deems advisable and charge standard rental rates therefor. But before the Commission shall grant authority for such attachments it shall require the applicant to sign an agreement prescribed by the Commission, setting forth the terms and conditions under which such attachments shall be installed and maintained.

HISTORY: 1962 Code Section 29-21; 1952 Code Section 29-21; 1947 (45) 477.



SECTION 48-23-200. Rules and regulations.

The State Commission of Forestry may make such rules and regulations as it deems advisable for the protection, preservation, operation and maintenance, and for the most beneficial service to the general public, of the State forests in this State.

HISTORY: 1962 Code Section 29-22; 1952 Code Section 29-22; 1942 Code Section 3284-4; 1937 (40) 569.



SECTION 48-23-205. Local regulation of development affecting forest land.

(A) For purposes of this section:

(1) "Development" means any activity, including timber harvesting, that is associated with the conversion of forestland to nonforest or nonagricultural use.

(2) "Forestland" means land supporting a stand or potential stand of trees valuable for timber products, watershed or wildlife protection, recreational uses, or for other purposes.

(3) "Forest management plan" means a document or documents prepared or approved by a forester registered in this State that defines a landowner's forest management objectives and describes specific measures to be taken to achieve those objectives. A management plan shall include silvicultural practices, objectives, and measures to achieve them, that relate to a stand or potential stand of trees that may be utilized for timber products, watershed or wildlife protection, recreational uses, or for other purposes.

(4) "Forestry activity" includes, but is not limited to, timber harvest, site preparation, controlled burning, tree planting, applications of fertilizers, herbicides, pesticides, weed control, animal damage control, fire control, insect and disease control, forest road construction, and any other generally accepted forestry practices.

(B) A county or municipality must not adopt or enforce any ordinance, rule, regulation, resolution, or permit related to forestry activities on forestland that is:

(1) taxed on the basis of its present use value as forestland under Section 12-43-220(d);

(2) managed in accordance with a forest management plan;

(3) certified under the Sustainable Forestry Initiative, the Forest Stewardship Council, the American Forest Foundations Tree Farm System, or any other nationally recognized forest certification system;

(4) subject to a legally binding conservation easement under which the owner limits the right to develop or subdivide the land; or

(5) managed and harvested in accordance with the best management practices established by the State Commission of Forestry pursuant to Section 48-36-30.

(C) This section does not limit, expand, or otherwise alter the authority of a county or municipality to:

(1) regulate activities associated with development, provided that a county or municipality requires a deferral of consideration of an application for a building permit, a site disturbance or subdivision plan, or any other approval for development that if implemented would result in a change from forest land to nonforest or nonagricultural use, the deferral may not exceed a period of up to:

(a) one year after the completion of a timber harvest if the harvest results in the removal of all or substantially all of the trees from the specific area included in a building permit, site disturbance or subdivision plan in item (1), and the removal qualified for an exemption contained in subsection (B); or

(b) five years after the completion of a timber harvest if the harvest results in the removal of all or substantially all of the trees from the specific area included in a building permit, site disturbance or subdivision plan in item (1), and the removal qualified for an exemption contained in subsection (B) for which the permit or approval is sought and the harvest was a wilful violation of the county regulations;

(2) regulate trees pursuant to any act of the General Assembly;

(3) adopt ordinances that are necessary to comply with any federal or state law, regulation, or rule; or

(4) exercise its development permitting, planning, or zoning authority as provided by law.

(D) A person whose application for a building permit, a site disturbance or subdivision plan, or any other approval for development is deferred pursuant to the provisions contained in this section may appeal the decision to the appropriate governmental authority.

HISTORY: 2009 Act No. 48, Section 1, eff June 2, 2009.



SECTION 48-23-210. Pledge of income for repayment of labor costs pertaining to reforestation.

The Commission may pledge fifty per cent of the net income from lands acquired under Section 48-23-120 for the repayment of labor costs incurred under Federal laws pertaining to reforestation, should such be made a requisite by the Federal Government.

HISTORY: 1962 Code Section 29-23; 1952 Code Section 29-23; 1942 Code Section 3284-1; 1933 (38) 503.



SECTION 48-23-220. Borrowing by commission.

The State Commission of Forestry may borrow from time to time sums of money not exceeding five hundred thousand dollars from any source available and issue evidences of indebtedness therefor in the form of notes or bonds, as may be determined by the Commission, at a rate of interest not exceeding six per cent per annum, payable either annually or semiannually, as the Commission may determine, and with such maturities as may be determined by the Commission, not exceeding, however, twenty years from the date of issue of the first obligation issued hereunder. The Commission may secure any sums borrowed under the terms hereof by mortgage of any property owned by it and it may also pledge any and all income of every kind and pledge any and all rents, incomes, issues and profits accruing to it from any of its properties and any rights or privileges accruing to it under any contract of sale or lease. Unless otherwise provided herein, all of the details of any loan and the manner of execution of the evidences of indebtedness and of the mortgages or other security authorized to be pledged shall be within the discretion of the Commission.

HISTORY: 1962 Code Section 29-24; 1952 Code Section 29-24; 1942 Code Section 3284-1; 1933 (38) 503.



SECTION 48-23-230. Liability of State for commission's obligations; source of funds for repayment.

The State is in no manner liable for any debt incurred under the terms of Section 48-23-220 but all such obligations shall be met by the State Forestry Commission out of moneys coming into its hands from the property pledged and at least fifty per cent of its income from sales, issues, rents, profits and leases shall be applied annually to the payment of principal and interest due on any such loan.

HISTORY: 1962 Code Section 29-25; 1952 Code Section 29-25; 1942 Code Section 3284-1; 1933 (38) 503.



SECTION 48-23-240. Liability of State for obligations for acquisition of land.

Obligations for the acquisition of land incurred by the Commission under the authority of Section 48-23-130 shall be paid solely and exclusively from revenues derived from such lands and shall not impose any liability upon the general credit and taxing power of the State.

HISTORY: 1962 Code Section 29-26; 1952 Code Section 29-26; 1942 Code Section 3284-3; 1935 (39) 150, 1214; 1941 (42) 1314.



SECTION 48-23-250. Use of revenues from land; generally.

The revenues derived from lands owned by the Commission shall be segregated by the State Treasurer for the use of the Commission in the acquisition, management, development and use of such lands until all obligations incurred have been paid in full. Fifty per cent of all net profits accruing from the administration of such lands shall be applicable for such purposes as the General Assembly may prescribe and fifty per cent shall be paid into the school fund of the county in which the lands are located.

HISTORY: 1962 Code Section 29-28; 1952 Code Section 29-28; 1942 Code Section 3284-3; 1935 (39) 150, 1214; 1941 (42) 1314.



SECTION 48-23-260. Sharing state forest land revenues with counties.

The State Treasurer shall pay to any county containing State forest lands an amount equal to twenty-five per cent of the gross proceeds received by the State in each fiscal year from the sale of timber, pulpwood, poles, gravel, land rentals and other privileges on such State forest lands in any such county. This provision shall apply to all State forest lands managed or operated by the State Commission of Forestry whether they be owned in fee by the State or leased from the United States, but this provision shall not apply to State parks. The funds herein provided for shall be spent for general school purposes. Where a particular State forest lies in more than one county or school district, the funds derived from such State forest and to be paid by the State Treasurer shall be apportioned on the basis of land acreage involved. All funds distributed under the provisions of this section shall be spent upon the approval of a majority of the county legislative delegation, including the Senator.

HISTORY: 1962 Code Section 29-29; 1957 (50) 277; 1958 (50) 1546.



SECTION 48-23-265. Payment to landowner for forest products purchased; penalties.

(A)(1) A person who purchases forest products directly from a landowner possessing lands in this State, and who has received payment for the forest products from a sale to a third party, must make payment in full to the landowner within forty-five days of the receipt of payment.

(2) If the landowner has not received payment within the required forty-five days, the landowner must send written notice, by certified mail or by personal delivery, to the purchaser's last known address stating the landowner's demand for payment. The purchaser violates the provisions of this section and is subject to a criminal penalty if he knowingly and wilfully fails to make payment in full to the landowner within ten days after receiving this notice.

(3) This section does not apply to a written agreement signed between the landowner and the purchaser providing for a means of payment other than the one provided for in this section.

(B) If the value of the forest products is less than five thousand dollars, a person who violates the provisions of subsection (A) is guilty of a misdemeanor and, upon conviction, must be punished:

(1) if the value of the forest products is five hundred dollars or less:

(a) for a first offense, by a fine of not less than fifty dollars nor more than two hundred dollars or by imprisonment for not more than thirty days; or

(b) for a second or subsequent offense, by a fine of two hundred dollars or by imprisonment for not more than thirty days;

(2) if the value of the forest products is more than five hundred dollars but less than five thousand dollars:

(a) for a first offense, by a fine of not less than three hundred dollars nor more than five hundred dollars or by imprisonment for not more than thirty days; or

(b) for a second or subsequent offense, by a fine of not more than five hundred dollars or by imprisonment for not more than thirty days, or both.

(C) If the value of the forest products is five thousand dollars or more, a person who violates subsection (A) is guilty of a felony and, upon conviction, must be punished:

(1) for a first offense by a fine of not less than three hundred dollars nor more than one thousand dollars or by imprisonment for not more than two years, or both; or

(2) for a second or subsequent offense by a fine of not less than five hundred dollars nor more than two thousand dollars and imprisonment for not less than thirty days nor more than ten years.

(D) The court shall order restitution to the victim as a mandatory condition of the sentence imposed.

(E) If the value of the forest products is five thousand dollars or more, in addition to the penalties provided in this section, all motor vehicles, conveyances, tractors, trailers, watercraft, vessels, tolls, and equipment of any kind used or positioned for use in acquiring, cutting, harvesting, manufacturing, producing, processing, delivering, importing, or exporting the forest products are subject to confiscation and forfeiture pursuant to Section 16-13-177.

(F) As used in this section, "forest products" include, but are not limited to, timber, trees, logs, lumber, or pine straw or any other products in the forest, whether merchantable or nonmerchantable, and which are located on any land in this State, whether publicly or privately owned.

(G) As used in this section, "conviction" includes a guilty plea, plea of nolo contendere, or the forfeiture of bail.

HISTORY: 2004 Act No. 273, Section 2.



SECTION 48-23-270. Use of revenue for scrub oak eradication, reforestation, timber stand improvement, and harvest cutting in state parks.

(1) The State Commission of Forestry is hereby authorized to expend annually an amount not to exceed one half the total receipts derived annually from the State parks (sale of timber products only) under the administration of the Commission in order to commence a program not exceeding seven years to carry out scrub oak eradication operations, timber stand improvement and other management activities on State park lands and for the reforestation of such treated areas. Provided, the State Commission of Forestry shall first expand such funds as are derived hereunder for necessary reforestation projects and fixtures within the park from which timber has been cut and only thereafter shall such funds be expended on other State parks. The other half of the total receipts derived annually from the State parks and all unexpended funds, at the end of each fiscal year, heretofore herein authorized to be spent by the State Commission of Forestry for the purposes herein stated, shall be deposited to the general fund of the State. Provided, the State Treasurer shall pay to any county containing State park lands an amount equal to twenty-five per cent of the gross proceeds received by the State in each fiscal year from the sale of timber, pulpwood, and other timber products on such State park lands in any such county, which said payments shall be in lieu of taxes. This provision shall apply to all State park lands managed or operated by the State Commission of Forestry whether they be owned in fee by the State or leased from the United States and irrespective of Section 48-23-260. Where a particular State park lands lies in more than one county, the funds derived from such State park lands and to be paid by the State Treasurer shall be apportioned on the basis of land acreage involved. All funds distributed under the provision of this section shall be spent upon the approval of a majority of the county legislative delegations, including the Senator. The Commission may enter into contracts with such persons as may be necessary in order to carry out the provisions of this section. All timber shall be cut consistent with good forestry practices and such cutting shall not impair the value of the State parks as to beauty or for recreational purposes and no such timber shall be cut without the approval of the State Budget and Control Board. (2) The program herein authorized shall commence as soon as is practicable after June 8, 1965. Provided, that no expenditures or contracts authorized by this section shall be made without the approval of the State Budget and Control Board.

HISTORY: 1962 Code Section 29-29.1; 1965 (54) 684.



SECTION 48-23-280. Use of revenue for scrub oak eradication and reforestation in Manchester and Sandhills State Forests.

The Commission may expend annually an amount not to exceed the total receipts derived annually from the State forests under the administration of the Commission in order to commence a program not exceeding seven years to carry out scrub oak eradication operations on the Manchester and Sandhills State Forests and for the reforestation of such treated areas at a minimum rate of four thousand acres annually. The Commission may enter into contracts with such persons as may be necessary in order to carry out the provisions of this section. The program authorized in this section shall commence as soon as is practicable after May 24, 1960. No expenditures or contracts authorized by this section shall be made without the approval of the State Budget and Control Board. The provisions of this section shall in no way affect the provisions of Section 48-23-260.

HISTORY: 1962 Code Section 29-30; 1960 (51) 2080.



SECTION 48-23-290. Use of income from Sandhills State Forest and Carolina Sandhills National Wildlife Refuge.

The State Commission of Forestry may use the income from the Sand Hills State Forest, with the approval of the State Budget and Control Board, for the operation, development, and obligations of the forest and other purposes. Income not expended in one year must be retained by the commission and carried forward each year for use pursuant to this section. The commission shall promulgate regulations necessary to carry out this section.

HISTORY: 1962 Code Section 29-30.1; 1967 (55) 279; 1991 Act No. 93, Section 1.



SECTION 48-23-295. Forestry services to landowners; fees; disposition; forestry services to local governments and state agencies; reimbursement.

(A) The State Commission of Forestry may make available forestry services consisting of scientific, technical, and practical services to landowners of the State to assist them in the afforestation, reforestation, and maximum production of their woodland. These services consist of specialized equipment and operators or rental of the equipment to perform labor and services necessary to carry out approved forestry practices including mechanical and chemical site preparation, processing forest tree seed, forest tree planting, insect and disease control, prescribed burning, firebreak plowing, and other appropriate practices to assist landowners in maximum production of their woodland.

(B) For the services or rentals a reasonable fee representing the commission's estimate of not less than the cost of the services or rentals must be charged. When the State Forester considers it in the public interest the services may be provided without charge to encourage the use of approved scientific forestry practices on private or other forestlands within the State or for the purposes of providing practical demonstrations of the practices.

(C) One hundred percent of the receipts from these activities and rentals must be retained by the commission for administration and operation of the forestry services program in the units which the estimated costs determine the fees charged generating these receipts, provided, the receipts from processing forest tree seed may be used agencywide. The administration of this section is under the State Forester. The landowner shall compensate the commission according to rates established by it. The commission may carry forward unexpended funds under this subsection to be used for these purposes.

(D) The commission may cooperate and offer the same services to counties, municipalities, and state agencies and make the forestry services and rental equipment available to them. Counties, municipalities, and state agencies shall reimburse the commission according to its fee schedule.

HISTORY: 1981 Act No. 178, Part II, Section 9; 1992 Act No. 468, Section 1.



SECTION 48-23-300. Major facility projects may not seek rating points which discriminate against State wood products.

A major facility project as defined in Section 48-52-810(10) requesting third-party certification shall not be allowed to seek a rating point that would discriminate against wood products of this State derived from forest lands certified by the Sustainable Forestry Initiative or the American Tree Farm System.

HISTORY: 2013 Act No. 60, Section 1, eff June 7, 2013.






CHAPTER 25 - FORESTRY DISTRICTS

SECTION 48-25-10. Establishment of forestry districts for fire protection.

There are hereby created and established forty-six several respective forestry districts for fire protection of the forests of South Carolina. Each of the several respective forestry districts shall be composed of one of the several respective counties of the State of South Carolina, and shall be as follows and so numbered and designated, to wit:

Forestry District No. 1..... ..............Abbeville

County

Forestry District No. 2..... ..................Aiken

County

Forestry District No. 3..... ..............Allendale

County

Forestry District No. 4..... ...............Anderson

County

Forestry District No. 5..... ................Bamberg

County

Forestry District No. 6..... ...............Barnwell

County

Forestry District No. 7..... ...............Beaufort

County

Forestry District No. 8..... ...............Berkeley

County

Forestry District No. 9..... ................Calhoun

County

Forestry District No. 10.... .............Charleston

County

Forestry District No. 11.... ...............Cherokee

County

Forestry District No. 12.... ................Chester

County

Forestry District No. 13.... ...........Chesterfield

County

Forestry District No. 14.... ..............Clarendon

County

Forestry District No. 15.... ...............Colleton

County

Forestry District No. 16.... .............Darlington

County

Forestry District No. 17.... .................Dillon

County

Forestry District No. 18.... .............Dorchester

County

Forestry District No. 19.... ..............Edgefield

County

Forestry District No. 20.... ..............Fairfield

County

Forestry District No. 21.... ...............Florence

County

Forestry District No. 22.... .............Georgetown

County

Forestry District No. 23.... .............Greenville

County

Forestry District No. 24.... ..............Greenwood

County

Forestry District No. 25.... ................Hampton

County

Forestry District No. 26.... ..................Horry

County

Forestry District No. 27.... .................Jasper

County

Forestry District No. 28.... ................Kershaw

County

Forestry District No. 29.... ..............Lancaster

County

Forestry District No. 30.... ................Laurens

County

Forestry District No. 31.... ....................Lee

County

Forestry District No. 32.... ..............Lexington

County

Forestry District No. 33.... .................Marion

County

Forestry District No. 34.... ...............Marlboro

County

Forestry District No. 35.... ..............McCormick

County

Forestry District No. 36.... ...............Newberry

County

Forestry District No. 37.... .................Oconee

County

Forestry District No. 38.... .............Orangeburg

County

Forestry District No. 39.... ................Pickens

County

Forestry District No. 40.... ...............Richland

County

Forestry District No. 41.... .................Saluda

County

Forestry District No. 42.... ............Spartanburg

County

Forestry District No. 43.... .................Sumter

County

Forestry District No. 44.... ..................Union

County

Forestry District No. 45.... ...........Williamsburg

County

Forestry District No. 46.... ...................York

County

Each forestry district enumerated and designated herein shall have the same territory and territorial boundaries as the county which it represents and in which it is located.

HISTORY: 1962 Code Section 29-30.11; 1964 (53) 1867.



SECTION 48-25-20. Enactment of fire protection laws by General Assembly.

The General Assembly may enact fire protection laws to protect the forests in each of the several respective forestry districts of the State as herein enumerated and designated and as authorized and provided by the amendment to Section 34 of article III, of the State Constitution of 1895, ratified February 13, 1963, by Act No. 28, "An Act To Ratify The Amendment To Section 34 of Article III Of the Constitution Of This State, Relating To The Prohibition Of Special Laws, So As To Empower The General Assembly To Divide The State Into Forestry Districts And To Enact Legislation For The Protection Of Forestry In The Districts," Acts and Joint Resolutions of the General Assembly of the State of South Carolina, 1963, page 23.

HISTORY: 1962 Code Section 29-30.12; 1964 (53) 1867.



SECTION 48-25-30. Combination of districts into compact forestry districts.

The General Assembly may combine any two or more of the forestry districts herein enumerated and designated into a compact forestry district and likewise may combine a forestry district or forestry districts with a compact forestry district and, also compact forestry districts with compact forestry districts. Provided, that the forestry districts or the compact forestry districts so combined, as herein provided, are contiguous. Provided, further , that the fire protection laws of the forests of any compact forestry district are equal and uniform throughout such compact forestry district. The first compact forestry district created and established by combining two or more contiguous forestry districts, as herein provided, for fire protection of the forests of such compact forestry district by equal and uniform fire protection laws of the forests throughout the compact forestry district shall be designated and enumerated as Compact Forestry District No. 1, and any following compact forestry districts shall be successively designated and enumerated in numerical order. The remaining forestry districts each composed of a single county shall be renumbered appropriately in successive numerical order as herein provided.

HISTORY: 1962 Code Section 29-30.13; 1964 (53) 1867.



SECTION 48-25-40. Laws applicable to all forestry and compact forestry districts.

The State laws in force on March 6, 1964 affecting forestry shall, until changed, apply to all of the forestry districts and compact forestry districts of the State, except where otherwise specified, and all laws of the State thereafter enacted shall apply to the entire State except where otherwise specified.

HISTORY: 1962 Code Section 29-30.15; 1964 (53) 1867.



SECTION 48-25-50. Duty of law enforcement officers to enforce forestry laws.

It shall be the positive duty of all sheriffs, deputy sheriffs, constables, rural policemen, and special officers to actively cooperate with the South Carolina Commission of Forestry and the State Forester in the enforcement of the forestry laws of the State.

HISTORY: 1962 Code Section 29-30.16; 1964 (53) 1867.






CHAPTER 27 - REGISTRATION OF FORESTERS

SECTION 48-27-10. Definitions.

(1) "Registered forester" shall mean a person who has registered and qualified under this chapter to engage in professional forestry practices as defined in this section.

(2) "Forestry" or "practice of forestry" shall mean any professional service relating to forestry, such as consultation, investigation, evaluation, planning or responsible supervision of forest management, protection, silviculture, measurements, utilization, economics, education, or other forestry activities in connection with any public or private lands.

(3) "Board" shall mean the State Board of Registration for Foresters, provided for by this chapter.

HISTORY: 1962 Code Section 29-31; 1961 (52) 608.



SECTION 48-27-20. Creation of State Board of Registration for Foresters.

A State Board of Registration for Foresters is created whose duty it is to administer the provisions of this chapter. The Board shall consist of five registered foresters, recommended by the Foresters Council of South Carolina and two nonforester members recommended by the South Carolina Forestry Association, appointed by the Governor. The Governor shall also consider nominations from any other individual, group, or association. Each member of the Board must be commissioned by the Governor and, before beginning his term of office, shall file with the Secretary of State his written oath or affirmation for the faithful discharge of his official duty. On the expiration of the term of any member of the Board, three nominees for each position recommended by the designated group must be submitted to the Governor from which he shall appoint for a term of five years a Board member having the qualifications required by Section 48-27-30 to take the place of each member whose term on the Board is expiring. Any vacancy occurring for a reason other than the expiration of office must be filled by the Governor from three nominees recommended by the designated group to fill the unexpired term of the member. If the Governor fails to make appointment in ninety days after expiration of any term, the Board shall make the necessary appointment. Each member shall hold office until the expiration of the term for which he is appointed and until a successor is duly appointed and qualifies.

HISTORY: 1962 Code Section 29-32; 1961 (52) 608; 1985 Act No. 156, Section 2.



SECTION 48-27-30. Qualifications of board members.

Each member of the Board must be a citizen of the United States and a resident of this State. Each registered forester member must have been engaged in the practice of forestry for at least ten years.

HISTORY: 1962 Code Section 29-33; 1961 (52) 608; 1985 Act No. 156, Section 4.



SECTION 48-27-40. Compensation and expenses of board members.

Every member of the Board shall receive a per diem allowance when actually attending to the work of the Board or any of its committees and for the time spent in necessary travel and, in addition thereto, shall be reimbursed for all actual traveling, incidental and clerical expenses necessarily incurred in carrying out the provisions of this chapter.

HISTORY: 1962 Code Section 29-34; 1961 (52) 608.



SECTION 48-27-50. Removal of board members.

The Governor may remove any member of the Board for misconduct, incompetency, or neglect of duty.

HISTORY: 1962 Code Section 29-35; 1961 (52) 608.



SECTION 48-27-60. Meetings of board; officers.

The Board shall hold at least two regular meetings each year. Special meetings shall be held at such time and place as the bylaws of the Board may provide. Notice of all meetings shall be given in such manner as the bylaws may provide. The Board shall elect or appoint annually the following officers: A chairman, a vice-chairman, and a secretary.

HISTORY: 1962 Code Section 29-36; 1961 (52) 608.



SECTION 48-27-70. Bond and salary of secretary.

A secretary to the board shall give a surety bond to the State in such sum as the Director of the Department of Labor, Licensing, and Regulation may determine. The premium on such bond shall be regarded as a proper and necessary expense of the board and shall be paid out of the fund of the Board of Registration for Foresters. The secretary shall receive such salary as the Director of the Department of Labor, Licensing, and Regulation shall determine in addition to the expenses provided for in Section 48-27-40.

HISTORY: 1962 Code Section 29-37; 1961 (52) 608; 1993 Act No. 181, Section 1229.



SECTION 48-27-80. Bylaws of board; rules of procedure.

The Board may adopt and amend all bylaws and rules of procedure, not inconsistent with the Constitution and laws of this State, which may be reasonably necessary for the proper performance of its duties and the regulation of the proceedings before it.

HISTORY: 1962 Code Section 29-38; 1961 (52) 608.



SECTION 48-27-90. Board seal.

The Board shall adopt and have an official seal.

HISTORY: 1962 Code Section 29-39; 1961 (52) 608.



SECTION 48-27-100. Power of board to subpoena witnesses and documents and to administer oaths; compensation of witnesses.

In carrying into effect the provisions of this chapter the Board may, under the hand of its chairman and seal of the Board, subpoena witnesses and compel their attendance and may also require the production of books, papers, and documents in a case involving the revocation of a license or practicing or offering to practice without a license under the title of registered forester. Any member of the Board may administer oaths or affirmations to witnesses appearing before the Board. Such witnesses officially called by the Board shall receive the same compensation and shall be reimbursed for expenses as is provided for witnesses in the court of common pleas in the county in which this Board may sit.

HISTORY: 1962 Code Section 29-40; 1961 (52) 608.



SECTION 48-27-110. Records of board; annual report.

The Board shall keep a record of its proceedings and a register of all applications for registration, which register shall show (a) the name, age, and residence of each applicant, (b) the date of the application, (c) the place of business of such applicant, (d) his educational and other qualifications, (e) whether or not an examination was required, (f) whether the application was rejected, (g) whether a license was granted, (h) the date of the action of the Board and (i) such other information as may be deemed necessary by the Board. The records of the Board shall be prima facie evidence of the proceedings of the Board set forth therein, and a transcript thereof duly certified by the secretary of the Board under seal shall have the same force and effect as if the original were produced. Annually, as of June thirtieth, the Board shall submit to the Governor a report of its transactions of the preceding year.

HISTORY: 1962 Code Section 29-40.1; 1961 (52) 608.



SECTION 48-27-120. Licensing and registration as registered foresters; exceptions.

(1) No person shall use in connection with his name or otherwise assume, use or advertise any title or description tending directly or indirectly to convey the impression that he is a registered forester, without first having been licensed and registered as a registered forester as provided in this chapter.

(2) Except as specifically authorized in this section, no person shall engage in the practice of professional forestry as defined in this chapter or in any manner advertise or hold himself out as engaged in such practice without first being licensed as a registered forester under this chapter.

(3) Notwithstanding subsection (2) of this section or any other provision of this chapter, nothing herein may be construed as preventing or prohibiting any person from managing or otherwise conducting forestry practices on land owned by him, nor shall anything herein prohibit any regular employee from engaging in professional or other forestry practices on lands owned by the person. Also, notwithstanding subsection (2) of this section or any other provision of this chapter, nothing herein may be construed as preventing or prohibiting professional employees of public agricultural agencies from rendering forestry information, education, demonstration, and conservation planning in line of duty if the employees do not represent themselves to be registered foresters unless properly licensed or registered under the provisions of this chapter.

(4) It is the purpose of this chapter to protect the public by improving the standards relative to the practice of professional forestry, and the provisions of this chapter apply to foresters employed by the State.

(5) Nothing herein provided shall prohibit any forestry work by unlicensed persons working under the supervision of a registered forester.

HISTORY: 1962 Code Section 29-40.2; 1961 (52) 608; 1985 Act No. 156, Section 5.



SECTION 48-27-130. Requirements for qualification as registered forester.

(A) The following are minimum evidence satisfactory to the board that the applicant is qualified for registration as a registered forester:

(1) graduation from a curriculum in forestry of four years or more in a department, school, or college approved by the board and a specific record of an additional two years' or more experience in forestry of a character satisfactory to the board and indicating that the applicant is competent to practice forestry; or

(2) successfully passing a written examination designed to show knowledge and skill approximating that obtained through graduation from an approved four-year curriculum in forestry and a specific record of six years or more of practice in forestry of a character satisfactory to the board and indicating that the applicant is competent to practice forestry.

(B) The board shall issue licenses only to applicants who meet the requirements of this section. However, no person may register as a forester who has been convicted of a felony or crime involving moral turpitude. However, the applicant may be licensed by the board if:

(1) At least five years have passed since he was convicted, sentenced, or released from incarceration, whichever is later.

(2) No criminal charges are pending against him.

(C) The completion of the junior year of a curriculum in forestry in a school or college approved by the board is equivalent to two years of practice. The completion of the senior year of a curriculum in forestry, without graduation, in a school or college approved by the board is equivalent to three years of practice.

(D) Beginning June 1, 1991, applicants shall take the examination for registration.

HISTORY: 1962 Code Section 29-403; 1961 (52) 608; 1985 Act No. 156, Section 6; 1991 Act No. 76, Section 1.



SECTION 48-27-140. Application and fee for registration.

Applicants for registration shall make application on forms prescribed and furnished by the Board. The applications shall contain statements made under oath showing the applicant's education and a detailed summary of his technical work and shall include not less than five references, of whom three or more must be foresters having personal or professional knowledge of his forestry experience. The registration fee for a license as a registered forester must be set by the Board by regulation. Should the Board deny the issuance of a license to any applicant, the initial fee deposited must be retained by the Board as an application fee.

HISTORY: 1962 Code Section 29-40.4; 1961 (52) 608; 1985 Act No. 156, Section 7.



SECTION 48-27-150. Examinations and re-examinations.

When written examinations are required, they shall be held at such time and place as the Board shall determine. The methods of procedure shall be prescribed by the Board. A candidate failing on examination may apply for re-examination at the expiration of six months and will be re-examined without payment of an additional fee. Subsequent examination will be granted upon payment of a fee to be determined by the Board.

HISTORY: 1962 Code Section 29-40.5; 1961 (52) 608.



SECTION 48-27-160. Issuance and contents of licenses.

The Board shall issue a license upon payment of a registration fee as provided for in this chapter to any applicant who, in the opinion of the Board, has satisfactorily met all of the requirements of this chapter. Licenses shall show the full name of the registrant, shall have a serial number and shall be signed by the chairman and the secretary of the Board under seal of the Board. The issuance of a license by the Board shall be evidence that the registrant is entitled to all the rights and privileges of a registered forester while his license remains unrevoked or unexpired.

HISTORY: 1962 Code Section 29-40.6; 1961 (52) 608.



SECTION 48-27-170. Only individuals to be licensed.

Registration shall be determined upon a basis of individual personal qualifications. No firm, company, partnership, or corporation shall be licensed.

HISTORY: 1962 Code Section 29-40.7; 1961 (52) 608.



SECTION 48-27-180. Registration of persons licensed by other states or countries; criminal convictions.

A person licensed to practice forestry by a state or country whose requirements are commensurate with the requirements of this State, upon payment of the fee established pursuant to Section 48-27-140, may be registered and licensed to practice forestry in this State, with renewal privileges set forth in Section 48-27-190. The board shall deny licensure to a person convicted of a felony or crime involving moral turpitude. However, the applicant may be licensed by the board if:

(1) At least five years have passed since he was convicted, sentenced, or released from incarceration, whichever is later.

(2) No criminal charges are pending against him.

HISTORY: 1962 Code Section 29-40.8; 1961 (52) 608; 1985 Act No. 156, Section 8; 1991 Act No. 76, Section 2.



SECTION 48-27-190. Expiration and renewal of licenses; renewal fees.

Licenses expire on the last day of June following their issuance or renewal and are invalid on that date unless renewed. The secretary of the board shall notify, at his last registered address, every person registered under this chapter of the date of the expiration of his license and the amount of the fee required for its renewal for one year. The notice must be mailed at least one month in advance of the date of the expiration. The board shall set the annual renewal fee by regulation. Renewal of licenses for the following year may be effected during June of the year in which the license has been issued or renewed by the payment of the renewal fee. The licenses also may be renewed during the ensuing three months by the payment of an additional fee for each month or portion of it that payment is delayed beyond June. The fee must be set by the board by regulation. The board shall make an exception to the renewal provisions for a person who is in the Armed Services of the United States. The board shall develop regulations for continuing education or other assessment of continued competence.

HISTORY: 1962 Code Section 29-40.9; 1961 (52) 608; 1985 Act No. 156, Section 9; 1991 Act No. 76, Section 4.



SECTION 48-27-195. Registered forester's escrow account; recordkeeping requirements.

Any registered forester shall place, as soon as practically possible, any deposit money or other money received by him in a forestry transaction in a separate trust or escrow account maintained by him in a banking institution authorized to do business in the State, where the funds must be kept until the transaction has been consummated or otherwise terminated, at which time a full accounting must be made by the registered forester. Records relative to the deposit, maintenance, and withdrawal of the funds must be properly maintained and be made available to a representative of the South Carolina State Board of Registration for Foresters upon request.

HISTORY: 1985 Act No. 156, Section 10.



SECTION 48-27-200. Procedure for revocation of licenses; reissuance; appellate review.

The board may, upon proof that grounds exist that the licensee has committed fraud, deceit, gross negligence, incompetency, or other misconduct in connection with any forestry practice, order the revocation or suspension of a license, publicly or privately reprimand the holder of a license, or take any other action short of revocation or suspension, such as requiring the licensee to undertake additional professional training subject to the direction and supervision of the board. The board may also impose such restraint upon the practice of the licensee as circumstances warrant until the licensee demonstrates to the board adequate professional competence. The board may designate a person to investigate and report to it upon any charges of fraud, deceit, gross negligence, incompetency, or other misconduct in connection with any forestry practice against any registrant as may come to its attention. Any person may prefer charges of fraud, deceit, gross negligence, incompetency, or misconduct in connection with any forestry practice against any registrant. The charges must be in writing and must be filed with the secretary of the board. All charges, unless dismissed by the board as unfounded or trivial, must be heard by the board as soon as a thorough investigation may be made and a hearing scheduled. The time and place for the hearing must be fixed by the board, and a copy of the charges, together with a notice of the time and place of the hearing, must be personally served on or mailed to the last known address of the registrant at least thirty days before the date fixed for the hearing. At any hearing the accused registrant may appear personally and by counsel, to cross-examine witnesses appearing against him, and to produce evidence and witnesses in his own defense. Any registrant whose license has been sanctioned may apply for a review of the proceedings with reference to the sanction of his license before an Administrative Law Judge as provided under Chapter 23 of Title 1. The review must be upon the record made before the board. Petition for review of this act of the board must be served upon the board within thirty days from the date of the service of the order or the decision of the board upon the person. Upon service upon it of a petition for review, the board shall within thirty days certify the record made before it to an Administrative Law Judge as provided under Chapter 23 of Title 1.

HISTORY: 1962 Code Section 29-40.10; 1961 (52) 608; 1985 Act No. 156, Section 11; 1993 Act No. 181, Section 1230.



SECTION 48-27-210. Replacement of licenses; replacement fee.

A new license to replace any license revoked, lost, destroyed, or mutilated, may be issued, subject to the rules of the Board. A charge of three dollars shall be made for such issuance.

HISTORY: 1962 Code Section 29-40.11; 1961 (52) 608.



SECTION 48-27-220. Roster of registered foresters.

A roster, showing the names and places of business of all registered foresters qualified according to the provisions of this chapter, shall be prepared by the secretary of the Board during the month of July of each year. Copies of this roster shall be mailed to each person so registered, placed on file with the Secretary of State, and furnished to the public on request.

HISTORY: 1962 Code Section 29-40.12; 1961 (52) 608.



SECTION 48-27-230. Endorsement of documents by registrants; illegal endorsements.

Plans, maps, specifications, and reports issued by a registrant must be endorsed with his name and license number. It is unlawful for a person to endorse any documents after his license has expired or has been revoked. It also is unlawful for a registered forester to endorse any plan, specification, estimate, or map unless he has actually prepared the plan, specification, estimate, or map or has been in actual charge of its preparation.

A person who violates the provisions of this section is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than two years, or both.

HISTORY: 1962 Code Section 29-40.13; 1961 (52) 608; 1993 Act No. 184, Section 242.



SECTION 48-27-240. Receipts and expenditures by board.

The secretary of the Board shall receive and account for all moneys derived under the provisions of this chapter and shall pay them to the State Treasurer, who shall keep such moneys in a separate fund to be known as the fund of the State Board of Registration for Foresters. Such fund shall be kept separate and apart from all other moneys in the State Treasury and shall be paid out only by warrants regularly drawn by the chairman and secretary of the Board. All moneys in the fund of the State Board of Registration for Foresters are hereby specifically appropriated for the use of the Board. Under no circumstances shall the total amount of warrants issued by the Comptroller General in payment of the expenses and compensation provided for in this chapter exceed the amount of the examination, registration, and renewal fees collected as provided in this chapter.

HISTORY: 1962 Code Section 29-40.14; 1961 (52) 608.



SECTION 48-27-250. Penalties.

Except as specifically provided in this chapter, a person who violates the provisions of this chapter is guilty of a misdemeanor and, upon conviction, must be fined in the discretion of the court or imprisoned not more than three years.

HISTORY: 1962 Code Section 29-40.15; 1961 (52) 608; 1993 Act No. 184, Section 243.



SECTION 48-27-260. Injunctive relief and civil fines.

The Board may, either before or after the institution of criminal proceedings, institute civil action in the circuit court, in the name of the State, for injunctive relief against any person violating the provisions of this chapter, or the regulations or orders of the Board. For each violation, the court may, in its discretion, impose a fine of no more than ten thousand dollars and order restitution to injured persons.

HISTORY: 1985 Act No. 156, Section 12.






CHAPTER 28 - FOREST RENEWAL PRACTICES

SECTION 48-28-10. Short title.

This chapter shall be known as the "Forest Renewal Law".

HISTORY: 1981 Act No. 70, Section 1.



SECTION 48-28-20. Powers and duties of State Forester in connection with implementation of forest renewal program.

The State Forester shall implement a forest renewal program to encourage private investments in the improved management of forest lands and resources within the State to ensure adequate future high quality timber supplies, related employment and other economic benefits and the protection, maintenance and enhancement of a productive and stable forest resource system. In furtherance of this purpose, the State Forester shall:

1. Provide financial assistance to eligible landowners to increase the productivity of the privately-owned forests of the State through the application of forest renewal practices.

2. Ensure that forest operations in the State are conducted in a manner designed to protect the soil, air and water resources, including, but not limited to, streams, lakes and estuaries through actions of landowners on lands for which assistance is sought under provisions of this chapter. Application of generally acceptable forest practices should be implemented in each case.

3. Implement a program of voluntary landowner participation through the use of a forest renewal fund to meet the above goals.

4. Coordinate the program with other related programs in such a manner as to encourage the utilization of private agencies, firms and individuals furnishing services and materials needed in the application of practices included in the forest renewal program.

HISTORY: 1981 Act No. 70, Section 1.



SECTION 48-28-30. Definitions.

As used in this chapter:

1. "Commission" shall mean the State Commission of Forestry.

2. "State Forester" shall mean the director of the State Commission of Forestry.

3. "Eligible landowner" shall mean a private individual, group, partnership, association, corporation or other legal entity which owns nonindustrial private forest lands capable of producing industrial wood crops. Where forest land is owned jointly by more than one individual, group, association or corporation, as tenants in common, tenants by the entirety, or otherwise, the joint owners shall be considered, for the purposes of this chapter, as one eligible landowner and shall be entitled to receive cost-sharing payments as provided herein. Private entities which engage in the business of manufacturing forest products, including, but not limited to, sawmills, pulp mills, paper mills, plywood plants, oleoresin plants or providing public utilities services of any type or the subsidiaries of such entities shall not be included in such definition but private individual forest landowners who are stockholders in such business are included.

4. "Eligible lands" shall mean land owned by an eligible landowner.

5. "Cost-sharing payment" shall mean financial assistance to partially cover the cost of implementing approved practices in such amounts as the State Forester shall determine, subject to the limitations of this chapter.

6. "Approved practices" shall mean those silvicultural practices approved by the State Forester for the purpose of commercially growing timber through the establishment of forest stands or of ensuring the proper regeneration of forest stands to commercial production levels following the harvest of timber. Such practices shall include those required to accomplish site preparation, natural and artificial reforestation, noncommercial removal of undesirable vegetation for silvicultural purposes and cultivation of established young growth of desirable trees. In each case, approved practices shall be determined by the needs of the individual forest stand. These practices shall include existing practices and such practices as are developed in the future to ensure both maximum forest productivity and environmental protection.

7. "Approved forest management plan" shall mean a forest management plan approved by the State Forester for an eligible landowner. Such plan shall include forest management practices to ensure both maximum forest productivity and environmental protection of the lands to be treated under the management plan.

8. "Forest renewal fund" shall mean the special nonlapsing fund provided by Section 48-28-100 established in the Commission designated as the forest renewal fund.

9. "Forest renewal assessment" shall mean an assessment on primary forest products from timber severed in South Carolina for the funding of the provisions of this chapter.

10. "Slippage" shall mean the difference in funds earmarked in the management plan for an approved practice and funds actually earned when the practice is completed.

HISTORY: 1981 Act No. 70, Section 1.



SECTION 48-28-40. Promulgation of rules and regulations; employment and compensation of support personnel; purchase and use of equipment.

The State Forester shall administer the provisions of this chapter and may promulgate regulations to carry out such provisions subject to the limitations set forth in Section 48-28-100. The State Forester may employ administrative, clerical and field personnel to support the program created by this chapter and compensate such employees from the forest renewal fund for services rendered in direct support of the program.

The State Forester may purchase equipment for the implementation of this program from the forest renewal fund subject to the limitations of Section 48-28-100. All equipment purchases with such funds shall be assigned to and used only for the forest renewal program except for emergency use in forest fire suppression and other activities relating to the protection of life or property. The forest renewal fund shall be reimbursed from other program funds for equipment costs incurred during such emergency use.

HISTORY: 1981 Act No. 70, Section 1.



SECTION 48-28-50. Powers and duties of State Forester in connection with administration of cost-sharing provisions.

The State Forester may administer the cost-sharing provisions of this chapter which shall include, but not be limited to, the following duties:

1. Prescribing the requirements for making application for cost-sharing funds.

2. Identifying those approved practices as defined in item 6 of Section 48-28-30 which shall be approved for cost-sharing under the provisions of this chapter.

3. Reviewing periodically the cost of forest renewal practices and establishing allowable ranges for cost-sharing purposes for approved practices under varying conditions throughout the State.

4. Determining, prior to approving cost-sharing payments to any landowner, that all proposed practices are appropriate and are comparable in cost to the prevailing cost of those practices.

5. Determining, prior to approving cost-sharing payments, that an approved forest management plan as defined in item 7 of Section 48-28-30 for the eligible land has been filed with the State Forester and that the landowner has indicated in writing his intent to comply with the terms of such management plan that related to cost-share payments.

6. Determining, prior to approving cost-sharing payments, that the approved practices for which payment is requested have been completed in a satisfactory manner, conform to the approved forest management plan submitted under item 5 of this section and otherwise meet the requirements of this chapter.

7. Disbursing from the forest renewal fund, comprised of appropriated funds and forest assessment funds, to eligible landowners, cost-sharing payments or satisfactory completion of practices provided for by this chapter and insofar as is practicable disbursing funds equally from the state appropriated funds and the forest renewal assessment funds, until appropriated funds are expended after which expenditures shall come from the forest renewal assessment funds subject to limitations of Section 48-28-100.

8. Applying directly funds resulting from slippage as defined in item 10 of Section 48-28-30 to the revolving forest renewal fund which shall be available for applying to cost-sharing for additional landowners.

9. Publishing guidelines for implementing this chapter.

10. Initiating recollection of all cost-share payments if a landowner does not meet the requirements of Section 48-28-80, for ten years.

HISTORY: 1981 Act No. 70, Section 1.



SECTION 48-28-60. Rate of cost-sharing payments; maximum payments to eligible landowners; exclusion of land for which federal cost-sharing payments are received.

An eligible landowner may receive cost-sharing payments for satisfactory completion of approved practices as determined by the State Forester at rates established by him. The cost-share rates for all practices shall not exceed the cost-sharing rate of any other compatible governmental forestry program that may be in effect.

The maximum amount of cost-sharing funds allowed to any eligible landowner in one fiscal year shall be limited to the amount needed to complete approved practices on one hundred acres of land subject to provisions under paragraph one of this section.

Eligible landowners may not use state cost-sharing funds if funds from any federal cost-sharing program are used on the same acreage for forestry practices during the same fiscal year.

HISTORY: 1981 Act No. 70, Section 1.



SECTION 48-28-70. No limitation on woodland acreage of eligible landowner.

There shall be no limitation of woodland acreage owned by an eligible landowner.

HISTORY: 1981 Act No. 70, Section 1.



SECTION 48-28-80. Landowners required to submit forest management plan and maintain land in forest condition.

The eligible landowner shall be required to submit an approved forest management plan to the State Forester and during tenure shall be required to maintain eligible lands in a forest condition for a period of ten years or until commercial harvest or the landowner shall be required to remit the cost-sharing payment back to the forest renewal fund.

HISTORY: 1981 Act No. 70, Section 1.



SECTION 48-28-90. Governmental agencies ineligible for forest renewal payments.

No governmental agency, federal, state or local, shall be eligible for forest renewal payments under the provisions of this chapter.

HISTORY: 1981 Act No. 70, Section 1.



SECTION 48-28-100. Forest renewal fund.

There is created in the Commission the forest renewal fund for which fiscal management and responsibility is vested in the State Forester.

The fund shall be the depository for all revenue derived from the forest development assessment on primary forest product processors as authorized by the General Assembly and for any funds appropriated specifically for the forest renewal program from the general fund. State appropriated funds remaining in the forest renewal fund at the end of any fiscal year shall revert to the general fund. Revenues derived from the forest renewal assessment shall not revert but shall remain in the forest renewal fund until expended under the provisions of this chapter.

In any fiscal year, new funding agreements from the forest renewal fund are limited to five times the amount of the state appropriation for the Forest Renewal Law for that year plus the amount of any cancellation or slippage funds from previous agreements. Whenever necessary to comply with the terms of a contract, payments in a fiscal year may exceed five times the amount of the state appropriation.

In any fiscal year, expenditures from the forest renewal fund shall be limited to five times the amount of the state appropriation for the Forest Renewal Law for that year.

In any fiscal year, no more than five percent of the available funds generated by the Primary Forest Products Assessment Law, Chapter 30 of this title, shall be used for program support under the provisions of Section 48-28-40.

Funds used for the purchase of equipment under the provisions of Section 48-28-40 shall be limited to state appropriations to the forest renewal fund designated specifically for equipment purchase.

The Commission shall serve as the disbursing agency for funds expended from and deposited in the forest renewal fund.

HISTORY: 1981 Act No. 70, Section 1; 1990 Act No. 572, Section 1.






CHAPTER 29 - FOREST PEST OUTBREAKS

SECTION 48-29-10. Definitions.

For the purpose of this chapter:

(a) "Forest pest" means any insect, disease or closely related organism which is harmful, injurious, or destructive to forests or timber.

(b) "Forest land" or "forest" means land supporting a stand or potential stand of trees valuable for timber products, watershed or wildlife protection, recreational uses, or for other purposes.

(c) "Timber" includes forest trees standing or down, alive or dead, and shall include shade trees of any species around houses, along highways, within cities and towns, and any other locations which constitute insect and disease menaces to nearby timber trees or forests.

(d) "Control zone" means an area of potential or actual forest pest outbreak with designated boundaries clearly described in a manner to definitely identify the zone.

(e) "Outbreak" means the existence of populations of a forest pest in such proportions as to threaten forests or timber and the benefits derived from them.

(f) "Action programs" shall mean those programs which are necessary to detect, control, suppress or eradicate forest pests which are in outbreak proportion.

HISTORY: 1962 Code Section 29-65; 1963 (53) 104.



SECTION 48-29-20. State Commission of Forestry to detect and control forest pest outbreaks.

The purpose and intent of this chapter is to place with the State Commission of Forestry the authority and responsibility for action programs to detect and control forest pest outbreaks in South Carolina. The establishment of quarantine regulations and other actions to prevent the introduction into or the spread of introduced forest pests in South Carolina shall remain the responsibility of the State Crop Pest Commission, and the provisions of this chapter shall not abrogate or change any power or authority vested in the State Crop Pest Commission except as defined herein in regard to action programs to detect and control forest pests.

HISTORY: 1962 Code Section 29-65.1; 1963 (53) 104.



SECTION 48-29-30. Duties of State Commission of Forestry as to forest pest outbreaks.

Whenever a forest pest outbreak is suspected, the State Commission of Forestry shall make surveys and observations, consulting with the State Crop Pest Commission's technical personnel for assistance with evaluation of pest populations and survey data. If the State Commission of Forestry determines that a forest pest outbreak exists and control measures are deemed necessary, it shall:

(a) Establish a control zone, and designate and clearly describe the boundaries.

(b) Give notice to all affected forest landowners within the control zone of the existence of the control zone and the actions to be taken under this chapter.

(c) Be responsible for surveys in conjunction with the determined action programs.

HISTORY: 1962 Code Section 29-65.2; 1963 (53) 104.



SECTION 48-29-40. Authority of State Commission of Forestry as to uncontrolled outbreaks.

Whenever the State Commission of Forestry determines that a forest pest outbreak cannot be or is not being controlled by the forest landowners in the control zone, the State Commission of Forestry is authorized to:

(a) Take necessary measures to control the forest pest.

(b) Procure necessary equipment, supplies and services to control, suppress, or eradicate the forest pest.

(c) Enter into agreements with the United States Forest Service or other federal or State agencies, corporations, and others to carry out the provisions of this chapter.

HISTORY: 1962 Code Section 29-65.3; 1963 (53) 104.



SECTION 48-29-50. State Commission of Forestry or its agents may enter property to investigate or control forest pests.

The State Commission of Forestry or its authorized agents shall have the power to go upon any land in the State to investigate, take measures to control, suppress, or eradicate forest pests. If any person refuses to allow the State Commission of Forestry or its agents to go upon his land to carry out the purposes of this chapter, or interferes with the investigation and control of forest pests, the State Commission of Forestry may apply to any court of competent jurisdiction for an injunction or other appropriate means to restrain the person from interfering with the State Commission of Forestry or its agents.

HISTORY: 1962 Code Section 29-65.4; 1963 (53) 104.



SECTION 48-29-60. Dissolution of control zones.

When the State Commission of Forestry determines that pest control work within an established control zone is no longer necessary or feasible, the State Commission of Forestry shall dissolve the zone.

HISTORY: 1962 Code Section 29-65.5; 1963 (53) 104.






CHAPTER 30 - PRIMARY FOREST PRODUCT ASSESSMENT

SECTION 48-30-10. Short title.

This chapter shall be known as the "Primary Forest Product Assessment Law".

HISTORY: 1981 Act No. 70, Section 2.



SECTION 48-30-20. Purpose.

The purpose of this chapter is to create an assessment on primary forest products processed from South Carolina timber to provide a source of funds to finance the operations provided for in Chapter 18 [28] of this title.

All assessments levied under the provisions of this chapter shall be used only for the purposes specified in this chapter and in Chapter 28 of this title.

HISTORY: 1981 Act No. 70, Section 2.



SECTION 48-30-30. Definitions.

For purposes of this chapter:

A. 1. "Primary forest products" shall mean those products of the tree after they are severed from the stump or separated from the soil and cut or processed to its first roundwood or other product for further conversion and shall include, but are not limited to, whole trees for chipping, whole tree logs, sawlogs, pulpwood, veneer bolts, posts, poles and piling, and stumps.

2. "Processor" shall mean the individual, group, association or corporation that procures primary forest products at their initial point of concentration for conversion to secondary products or for shipment to others for such conversion.

3. "Forest renewal fund" shall mean the special fund established by Chapter 28 of this title.

4. "State Forester" shall mean director of the State Commission of Forestry.

5. "Department of Revenue" shall mean the South Carolina Department of Revenue.

B. For the purpose of this chapter, the following shall not be considered "primary forest products":

1. Christmas trees and associated greens.

2. Pine straw.

3. Material harvested from an individual's own land and used by such individual for the construction of fences, buildings or other personal use.

4. Fuelwood harvested for personal use or for use in individual homes.

HISTORY: 1981 Act No. 70, Section 2; 1993 Act No. 181, Section 1231.



SECTION 48-30-40. Assessment on primary forest products; conditions for suspension of assessment.

There is levied in assessment on all primary forest products harvested from lands within the State at rates established in Section 48-30-60 and the proceeds of such assessment shall be deposited in the forest renewal fund as provided in Section 48-28-100.

Collection of the assessment shall be suspended in any fiscal year in which the General Assembly fails to make general fund appropriations to the forest renewal fund.

Collection of the assessment shall be suspended in any fiscal year in which there is carried forward from previous years a balance of unobligated funds in the forest renewal fund greater than four times the amount appropriated from the general fund for that fiscal year.

If the assessment is suspended because of either paragraph 2 or 3 of this section, the suspension shall cease when the condition causing the suspension no longer exists.

HISTORY: 1981 Act No. 70, Section 2.



SECTION 48-30-50. Collection of assessment by Department of Revenue; information and assistance to be provided by State Forester; reimbursement of department for collection costs.

1. The Department of Revenue shall develop the necessary administrative procedures to collect the assessment, collect the assessment from primary forest product processors, deposit funds collected from the assessment in the forest renewal fund and audit the records of processors to determine compliance with the provisions of this chapter.

2. The State Forester shall provide quarterly to the Department of Revenue lists of processors subject to the assessment, advise the Department of Revenue of the appropriate methods to convert measurements of primary forest products by systems other than those authorized in this chapter, establish in September the estimated total assessment that shall be collectable in the next budget period and inform the Budget and Control Board and the General Assembly and notify, within thirty days of certification of the state budget, the Department of Revenue of the need to collect the assessment for the period covered by the approved budget.

The Department of Revenue shall be reimbursed for those expenditures incurred as a cost of collecting the assessment for the forest renewal fund. This amount shall be transferred from the forest renewal fund in equal increments at the end of each quarter of the fiscal year to the Department of Revenue. This amount shall not exceed fifty thousand dollars annually.

HISTORY: 1981 Act No. 70, Section 2; 1993 Act No. 181, Section 1232.



SECTION 48-30-60. Assessment rates.

A. The assessment rates shall be based on the following standards:

1. For primary forest products customarily measured in board feet, the 'Scribner Log Rule', as identified in the U. S. Dept. of Agriculture, Forest Service publication 'Tables for Measuring Board Foot Volume of Timber' or equivalent shall be used.

2. For primary forest products customarily measured in cords, the standard cord of 128 cubic feet or equivalent, as defined in Section 39-9-130 shall be used.

3. For any other type of forest product separated from the soil, the State Forester shall determine a fair unit assessment rate, based on the cubic foot volume of one thousand foot board measure, Scribner Log Rule as defined in item 1 above, or one standard cord, as defined in Section 39-9-130.

B. The assessment levied on primary forest products shall be at the following rates:

1. Fifty cents per thousand board feet for softwood, sawtimber, veneer logs and bolts and all other softwood, including bald cypress, products normally measured in board feet.

2. Twenty-five cents per thousand board feet for hardwood and sawtimber, veneer and all other hardwood products normally measured in board feet.

3. Twenty cents per cord for softwood pulpwood and other softwood products normally measured in cords.

4. Seven cents per cord for hardwood pulpwood and other hardwood products normally measured in cords.

5. All material harvested within South Carolina for shipment outside the State for primary processing shall be assessed at yield rates equal to rates on material harvested and processed within the State.

HISTORY: 1981 Act No. 70, Section 2.



SECTION 48-30-70. Time and manner of payment of assessments; processors to maintain production records for assessment purposes; confidentiality of records.

The assessment shall be levied against the processor of the primary forest product.

It shall be submitted on a quarterly basis of the state's fiscal year due and payable the twenty-fifth of the month following the end of each quarter.

It shall be remitted to the Department of Revenue, by check or money order, with such production reports as may be required by the Department of Revenue.

The processor shall maintain for a period of three fiscal years and make available to the Department of Revenue such production records necessary to verify proper reporting and payment of revenue due the forest renewal fund. The production reports of the various processors shall be used only for assessment purposes. Production information on an individual processor basis shall not be made a part of the public record.

Any official or employee of the State who discloses information obtained from a production report, except as may be necessary for administration and collection of the assessment, or in the performance of official duties, or in administrative or judicial proceedings related to the levy of collection of the assessment, shall be deemed guilty of a misdemeanor and upon conviction shall be fined not more than two hundred dollars or imprisoned not more than thirty days.

HISTORY: 1981 Act No. 70, Section 2; 1993 Act No. 181, Section 1233.



SECTION 48-30-80. Enforcement of primary forest product assessment.

The Department of Revenue shall enforce collection of the primary forest product assessment in accordance with statutory remedies and procedures pertaining to collection of revenue by it.

HISTORY: 1981 Act No. 70, Section 2; 1993 Act No. 181, Section 1234.






CHAPTER 31 - EMERGENCY POWERS OF GOVERNOR TO PROTECT FORESTS

SECTION 48-31-10. Proclamation forbidding use of fire in forests or woodlands when conditions are abnormal; annulment of proclamation.

Whenever by reason of a drought, low humidity, high winds, and other conditions, the forests and woodlands in the State are in danger of fires, the Governor, upon recommendation of the State Forester, may in the interest of public safety and the preservation of natural resources, have authority by proclamation to forbid the use of fire therein. When the Governor is satisfied that the occasion has passed for maintaining the provisions of the proclamation he shall annul it by another proclamation.

HISTORY: 1962 Code Section 29-41; 1955 (49) 178.



SECTION 48-31-20. Unlawful to start fires or throw burning materials in protected areas.

During such periods and in such areas as the Governor shall proclaim, it shall be unlawful for any person to build or ignite any fire of any nature, or for any person to throw or cause to be thrown any matches, ashes, tobacco or other burning material on or adjacent to forests, woodlands, brushlands, or grasslands under protection from forest fires. It shall be unlawful to burn or cause to be burned any right of way.

HISTORY: 1962 Code Section 29-42; 1955 (49) 178.



SECTION 48-31-30. Exception for fires in municipalities and cultivated lands enclosed by firebreaks.

The provisions of this chapter shall not apply to fires which may be started within the corporate limits of any town or city, and to cultivated lands enclosed by firebreaks which will prevent the spread of fire to adjacent forests, woodlands, brushlands or grasslands.

HISTORY: 1962 Code Section 29-43; 1955 (49) 178.



SECTION 48-31-40. Penalties.

Any person violating any provision of this chapter shall be guilty of a misdemeanor and, upon conviction, shall be fined not less than twenty-five dollars nor more than one hundred dollars, or imprisoned for not more than thirty days.

HISTORY: 1962 Code Section 29-44; 1955 (49) 178.






CHAPTER 33 - SOUTH CAROLINA FOREST FIRE PROTECTION ACT

SECTION 48-33-10. Short title.

This chapter shall be cited as the "South Carolina Forest Fire Protection Act."

HISTORY: 1962 Code Section 29-51; 1952 Code Section 29-51; 1945 (44) 138.



SECTION 48-33-20. "Forest land" defined.

For the purpose of this chapter all lands shall be construed as "forest land" which have enough forest growth, standing or down, or have sufficient inflammable debris or grass, outside of corporate limits, to constitute, in the judgment of the State Commission of Forestry, a fire menace to itself or adjoining lands.

HISTORY: 1962 Code Section 29-52; 1952 Code Section 29-52; 1945 (44) 138.



SECTION 48-33-30. "Forest fire" defined.

The term "forest fire," as used in this chapter, means any fire burning uncontrolled on any land covered wholly or in part by timber, brush, grass or other inflammable vegetation.

HISTORY: 1962 Code Section 29-53; 1952 Code Section 29-53; 1945 (44) 138.



SECTION 48-33-40. State Commission of Forestry to direct forest fire protection work.

All forest fire protection work shall be under the direction and supervision of the State Commission of Forestry, through the State Forester, subject to the provisions of this chapter and the laws of the State enacted relative to forestry and forest fire prevention and suppression.

HISTORY: 1962 Code Section 29-54; 1952 Code Section 29-54; 1945 (44) 138.



SECTION 48-33-50. Creation of county forestry boards.

There shall be set up in each county a board, to be known as the county forestry board, consisting of five members, who shall be appointed by the State Commission of Forestry on the recommendation of a majority of the county legislative delegation in the House of Representatives and the Senator of such county. The members shall be residents of the county from which they are appointed. Change of residence from the county shall terminate the appointment. The initial term of all the members of the county forestry boards having been one for one year, one for two years, one for three years, one for four years and one for five years, the terms of the members of each board since appointed have been and shall hereafter be for five years, each member holding office until his successor is appointed, so that one member shall be appointed annually.

In case of a vacancy or termination of appointment on a county forestry board, such vacancy shall be filled in the same manner as provided for the appointment of members thereof, except that if a vacancy shall exist in the office of member of a county forestry board for more than two months the then existing members of the county forestry board may recommend for appointment some suitable person to fill such vacancy and the State Commission of Forestry shall make the appointment on such recommendation.

In Berkeley County, appointments made pursuant to this section are governed by the provisions of Act 159 of 1995.

In Dorchester County, appointments made pursuant to this section are governed by the provisions of Act 512 of 1996.

In Georgetown County, appointments made pursuant to this section are governed by the provisions of Act 515 of 1996.

HISTORY: 1962 Code Section 29-55; 1952 Code Section 29-55; 1945 (44) 138.



SECTION 48-33-60. Duties and powers of county forestry boards; employees.

The county boards shall assist in the efficient performance of the requirements of this chapter and the general conduct of the forestry program in the county. They shall review, revise and adopt the annual forest fire protection plan and the county ranger, fire wardens, towermen and all other county forest fire protection officers shall be employed, retained or dismissed only with the consent of the county forestry board. The county ranger, fire wardens and towermen and all other county officers of the county board shall be residents of the county in which they are so employed.

HISTORY: 1962 Code Section 29-56; 1952 Code Section 29-56; 1945 (44) 138.



SECTION 48-33-70. Plans for forest fire protection; rules and regulations for administration of plans.

The State Commission of Forestry shall prepare for each county forestry board a plan for forest fire protection for the fiscal year and present such plan at the July meeting of the board. It shall have power to make and enforce all rules and regulations necessary for the administration of forest fire protection.

HISTORY: 1962 Code Section 29-57; 1952 Code Section 29-57; 1945 (44) 138.



SECTION 48-33-80. Access to property.

The State Commission of Forestry, any of its authorized agents and any member of a county forestry board may, at any or all times, go upon any land for the purpose of preventing or controlling forest fires, as defined herein, without making themselves liable for trespassing.

HISTORY: 1962 Code Section 29-58; 1952 Code Section 29-58; 1945 (44) 138.



SECTION 48-33-90. Title to property acquired vested in State Commission of Forestry.

The title to all property acquired incident to carrying out the provisions of this chapter shall be vested in the State Commission of Forestry.

HISTORY: 1962 Code Section 29-59; 1952 Code Section 29-59; 1945 (44) 138.






CHAPTER 34 - SOUTH CAROLINA PRESCRIBED FIRE ACT

SECTION 48-34-10. Short title.

This chapter is known as the "South Carolina Prescribed Fire Act".

HISTORY: 1994 Act No. 325, Section 1.



SECTION 48-34-20. Definitions.

As used in this chapter:

(1) "Prescribed fire" means a controlled fire applied to forest, brush, or grassland vegetative fuels under specified environmental conditions and precautions which cause the fire to be confined to a predetermined area and allow accomplishment of the planned land management objectives. It also is known as "controlled burn".

(2) "Certified prescribed fire manager" means an individual who successfully completes a certification program approved by the State Commission of Forestry.

(3) "Prescribed fire plan" means a written prescription for starting and controlling a prescribed fire.

HISTORY: 1994 Act No. 325, Section 1.



SECTION 48-34-30. Authority to promulgate regulations.

The State Commission of Forestry shall promulgate regulations for the use of prescribed fire and for the certification of prescribed fire managers.

HISTORY: 1994 Act No. 325, Section 1.



SECTION 48-34-40. Requirements for conducting prescribed fire; South Carolina Smoke Management Guidelines.

(A) For purposes of this section, "South Carolina Smoke Management Guidelines" means smoke management guidelines for vegetative debris burning for forestry, agriculture, and wildlife purposes that are promulgated as regulations by the State Forestry Commission pursuant to the Administrative Procedures Act.

(B) Prescribed fires conducted pursuant to this chapter:

(1) must have a written prescribed fire plan that:

(a) complies with the South Carolina Smoke Management Guidelines;

(b) is prepared before authorization to burn is issued by the State Commission of Forestry; and

(c) is on site and followed during the burn;

(2) must have present at least one certified prescribed fire manager who must:

(a) be certified by the commission;

(b) personally supervise the burn from ignition until the certified prescribed fire manager determines the burn to be safe;

(c) fully consider both fire behavior and related smoke management issues during and after the burn;

(3) are considered in the public interest and do not constitute a public or private nuisance when conducted pursuant to the South Carolina Smoke Management Guidelines, Chapters 1 and 35, Title 48, and Chapter 2, Title 50; prescribed fires that are purposefully set in accordance with these chapters and the South Carolina Smoke Management Guidelines are exempt from the open fire prohibition pursuant to R. 61-62.2 and are acceptable to the Department of Health and Environmental Control if the fire is for:

(a) burning forest lands for specific management practices;

(b) agricultural control of diseases, weeds, and pests and for other specific agricultural purposes;

(c) open burning of trees, brush, grass, and other vegetable matter for game management purposes;

(4) are considered a property right of the property owner.

HISTORY: 1994 Act No. 325, Section 1; 2012 Act No. 139, Section 1, eff April 2, 2012.



SECTION 48-34-50. Liability for damages, injury, or loss caused by prescribed fire.

A property owner or lessee or his agent or employee conducting a prescribed fire pursuant to this chapter is not liable for damage, injury, or loss caused by fire or other consequences of the prescribed fire, except for smoke, unless negligence is proven. A property owner or lessee or his agent or employee conducting a prescribed fire pursuant to this chapter is not liable for damage, injury, or loss caused by the resulting smoke of a prescribed fire unless gross negligence or recklessness is proven.

HISTORY: 1994 Act No. 325, Section 1; 2012 Act No. 139, Section 2, eff April 2, 2012.



SECTION 48-34-60. Conducting prescribed fire without certified prescribed manager present.

Notwithstanding the requirements of this chapter, a person may conduct a prescribed fire without a certified prescribed fire manager present.

HISTORY: 1994 Act No. 325, Section 1.






CHAPTER 35 - REGULATION OF FIRES ON CERTAIN LANDS

SECTION 48-35-10. Starting fire in woodlands, grasslands, and other places unlawful unless certain precautions are taken.

It shall be unlawful for any owner or lessee of land or any employee of such owner or lessee or other person to start, or cause to be started, a fire in any woodlands, brushlands, grasslands, ditchbanks, or hedgerows or in any debris, leaves or other flammable material adjacent thereto, except under the following conditions:

(a) Proper notification shall be given to the State Forester, or his duly authorized representative or other persons designated by the State Forester. The notice shall contain all information required by the State Forester or his representative.

(b) Such persons shall have cleared around the area to be burned and have immediately available sufficient equipment and personnel to adequately secure the fire and prevent its spread.

(c) The person starting the burning shall supervise carefully the fire started and have it under control prior to leaving the area.

HISTORY: 1962 Code Section 29-65.11; 1969 (56) 421.



SECTION 48-35-20. Authorization must be obtained from landowner to conduct burning.

A lessee of any land, or any employee of any landowner or lessee of land, or other person, must receive prior authorization from the landowner to conduct such burning, in addition to complying with the other provisions of this chapter.

HISTORY: 1962 Code Section 29-65.12; 1969 (56) 421.



SECTION 48-35-30. Chapter inapplicable to fires within municipalities.

The provisions of this chapter shall not apply to fires which may be started within the corporate limits of any town or city.

HISTORY: 1962 Code Section 29-65.13; 1969 (56) 421.



SECTION 48-35-40. Burning prohibited during periods of emergency.

No burning shall be carried out during any period which the Governor has declared that an emergency exists in connection with forest fires.

HISTORY: 1962 Code Section 29-65.14; 1969 (56) 421.



SECTION 48-35-50. State Forester may prohibit fires.

The State Forester may direct at any time, when deemed necessary in the interest of public safety, that fires covered by this chapter not be started.

HISTORY: 1962 Code Section 29-65.15; 1969 (56) 421.



SECTION 48-35-60. Penalties.

Any person violating the provisions of this chapter shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not less than ten dollars nor more than one hundred dollars or imprisoned for not less than ten days nor more than thirty days. For any second or subsequent offense, a fine of not less than twenty-five dollars nor more than three hundred dollars or imprisonment for not more than six months may be imposed in the discretion of the court. "Subsequent offense," as used in this section, shall mean an offense committed within ten years of a previous offense.

HISTORY: 1962 Code Section 29-65.16; 1969 (56) 421.






CHAPTER 36 - SOUTH CAROLINA FOREST BEST MANAGEMENT PRACTICES ACT

SECTION 48-36-10. Short title.

This chapter may be cited as the "South Carolina Forest Best Management Practices Act".

HISTORY: 1995 Act No. 50, Section 1.



SECTION 48-36-20. Definitions.

For the purposes of this chapter:

(1) "Silvicultural activity" means multiple-use forest management activity including, but not limited to, the harvesting of timber, construction of roads and trails for forest management purposes, and preparation of property for reforestation.

(2) "Best Management Practices" means a set of guidelines for silvicultural activities to protect water quality, air quality, soil quality and productivity, wildlife habitat, and the aesthetic integrity of the forest.

HISTORY: 1995 Act No. 50, Section 1.



SECTION 48-36-30. Designated agency; duties.

The State Commission of Forestry is the designated agency in South Carolina to provide public oversite and guidance for technical forest management practices and related activities in laws pertaining to forest lands. To carry out this charge, the commission may enter into contracts and memorandums of understanding with other state or federal agencies. The commission shall establish Best Management Practices, related monitoring programs, and other programs to assure that forestry practices are in compliance with state and federal regulations.

HISTORY: 1995 Act No. 50, Section 1.






CHAPTER 37 - SOUTHEASTERN INTERSTATE FOREST FIRE PROTECTION COMPACT

SECTION 48-37-10. Governor may execute compact; legislative approval given.

The Governor on behalf of this State may execute a compact, in substantially the form set out in Section 48-37-20, with any one or more of the states of Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, Tennessee, Virginia and West Virginia, and the legislature hereby signifies in advance its approval and ratification of such compact.

HISTORY: 1962 Code Section 29-71; 1954 (48) 1774.



SECTION 48-37-20. Terms of compact.

Article I.

The purpose of this compact is to promote effective prevention and control of forest fires in the southeastern region of the United States by the development of integrated forest fire plans, by the maintenance of adequate forest fire fighting services by the member states, by providing for mutual aid in fighting forest fires among the compacting states of the region and with states which are party to other regional forest fire protection compacts or agreements, and for more adequate forest protection.

Article II.

This compact shall become operative immediately as to those states ratifying it whenever any two or more of the States of Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, South Carolina, Tennessee, Virginia, and West Virginia, which are contiguous have ratified it and Congress has given consent thereto. Any State not mentioned in this article which is contiguous with any member state may become a party to this compact, subject to approval by the legislature of each of the member states.

Article III.

In each state, the state forester or officer holding the equivalent position who is responsible for forest fire control shall act as compact administrator for that state and shall consult with like officials of the other member states and shall implement cooperation between such states in forest fire prevention and control.

The compact administrators of the member states shall coordinate the services of the member states and provide administrative integration in carrying out the purposes of this compact.

There shall be established an advisory committee of legislators, forestry commission representatives, and forestry or forest products industries representatives which shall meet from time to time with the compact administrators. Each member state shall name one member of the Senate and one member of the house of representatives who shall be designated by that state's commission on interstate cooperation, or if said commission cannot constitutionally designate the said members, they shall be designated in accordance with laws of that state; and the governor of each member state shall appoint two representatives, one of whom shall be associated with forestry or forest products industries to comprise the membership of the advisory committee. Action shall be taken by a majority of the compacting states, and each state shall be entitled to one vote.

The compact administrators shall formulate and, in accordance with need, from time to time, revise a regional forest fire plan for the member states.

It shall be the duty of each member state to formulate and put in effect a forest fire plan for that state and take such measures as may be necessary to integrate such forest fire plan with the regional forest fire plan formulated by the compact administrators.

Article IV.

Whenever the state forest fire control agency of a member state requests aid from the state forest fire control agency of any other member state in combating, controlling or preventing forest fires, it shall be the duty of the state forest fire control agency of that state to render all possible aid to the requesting agency which is consonant with the maintenance of protection at home.

Article V.

Whenever the forces of any member state are rendering outside aid pursuant to the request of another member state under this compact, the employees of such state shall, under the direction of the officers of the state to which they are rendering aid, have the same powers (except the power of arrest), duties, rights, privileges and immunities as comparable employees of the state to which they are rendering aid.

No member state or its officers or employees rendering outside aid pursuant to this compact shall be liable on account of any act or omission on the part of such forces while so engaged, or on account of the maintenance, or use of any equipment or supplies in connection therewith: Provided, that nothing herein shall be construed as relieving any person from liability for his own negligent act or omission, or as imposing liability for such negligent act or omission upon any state.

All liability, except as otherwise provided hereinafter, that may arise either under the laws of the requesting state or under the laws of the aiding state or under the laws of a third state on account of or in connection with a request for aid, shall be assumed and borne by the requesting state.

Any member state rendering outside aid pursuant to this compact shall be reimbursed by the member state receiving such aid for any loss or damage to, or expense incurred in the operation of any equipment answering a request for aid, and for the cost of all materials, transportation, wages, salaries, and subsistence of employees and maintenance of equipment incurred in connection with such request: Provided, that nothing herein contained shall prevent any assisting member state from assuming such loss, damage, expense or other cost or from loaning such equipment or from donating such service to the receiving member state without charge or cost.

Each member state shall provide for the payment of compensation and death benefits to injured employees and the representatives of deceased employees in case employees sustain injuries or are killed while rendering outside aid pursuant to this compact, in the same manner and on the same terms as if the injury or death were sustained within such state.

For the purposes of this compact the term employee shall include any volunteer or auxiliary legally included within the forest fire fighting forces of the aiding state under the laws thereof.

The compact administrators shall formulate procedures for claims and reimbursement under the provisions of this article, in accordance with the laws of the member states.

Article VI.

Ratification of this compact shall not be construed to affect any existing statute so as to authorize or permit curtailment or diminution of the forest fire fighting forces, equipment, services or facilities of any member state.

Nothing in this compact shall be construed to limit or restrict the powers of any state ratifying the same to provide for the prevention, control and extinguishment of forest fires, or to prohibit the enactment or enforcement of state laws, rules or regulations intended to aid in such prevention, control and extinguishment in such state.

Nothing in this compact shall be construed to affect any existing or future cooperative relationship or arrangement between any Federal agency and a member state or states.

Article VII.

The compact administrators may request the United States Forest Service to act as a research and coordinating agency of the Southeastern Interstate Forest Fire Protection Compact in cooperation with the appropriate agencies in each state, and the United States Forest Service may accept responsibility for preparing and presenting to the compact administrators its recommendations with respect to the regional fire plan. Representatives of any Federal agency engaged in forest fire prevention and control may attend meetings of the compact administrators.

Article VIII.

The provisions of Articles IV and V of this compact which relate to mutual aid in combating, controlling or preventing forest fires shall be operative as between any state party to this compact and any other state which is party to a regional forest fire protection compact in another region: Provided, that the legislature of such other state shall have given its assent to such mutual aid provisions of this compact.

Article IX.

This compact shall continue in force and remain binding on each state ratifying it until the legislature or the governor of such state, as the laws of such state shall provide, takes action to withdraw therefrom. Such action shall not be effective until six months after notice thereof has been sent by the chief executive of the state desiring to withdraw to the chief executives of all states then parties to the compact.

HISTORY: 1962 Code Section 29-72; 1954 (48) 1774.



SECTION 48-37-30. Effective date of compact; exchange of official documents.

When the Governor shall have executed such compact on behalf of this State and shall have caused a verified copy thereof to be filed with the Secretary of State, and when such compact shall have been ratified by one or more of the states named in Section 48-37-10, then such compact shall become operative and effective as between this State and such other state or states. The Governor shall take such action as may be necessary to complete the exchange of official documents as between this State and any other state ratifying such compact.

HISTORY: 1962 Code Section 29-73; 1954 (48) 1774.



SECTION 48-37-40. State Forester to act as compact administrator; advisory committee of Southeastern Interstate Forest Fire Protection Compact.

In pursuance of Article III of the compact as set out in Section 48-37-20, the State Forester of the State Commission of Forestry shall act as compact administrator for the State of South Carolina during his term of office as State Forester, and his successor as compact administrator shall be his successor as State Forester. As compact administrator he shall be an ex officio member of the Southeastern Interstate Forest Fire Protection Compact advisory committee, and chairman ex officio of the South Carolina members of such advisory committee. There shall be four members of the advisory committee from this State. Two of the members from this State shall be members of the General Assembly, one from the Senate and one from the House of Representatives, designated by the South Carolina Commission on Interstate Cooperation, and the terms of any such members shall terminate at the time they cease to hold legislative office, and their successors as members shall be named in like manner.

The Governor shall appoint the other two members from this State, one of whom shall be associated with forestry or forest products industries. The terms of such members shall be three years and such members shall hold office until their respective successors shall be appointed and qualified. Vacancies occurring in the office of such members from any reason or cause shall be filled by appointment by the Governor for the unexpired term. The State Forester as compact administrator for this State may delegate, from time to time, to any deputy or other subordinate in his department or office, the power to be present and participate, including voting as his representative or substitute at any meeting of or hearing by or other proceeding of the compact administrators or of the advisory committee. The terms of each of the initial four memberships of the advisory committee, whether appointed at such time or not, shall begin upon the date upon which such compact shall become effective in accordance with Article II of the compact. Any member of the advisory committee may be removed from office by the Governor upon charges and after a hearing.

HISTORY: 1962 Code Section 29-74; 1954 (48) 1774.



SECTION 48-37-50. Powers and duties of State Forester and advisory committee; state officers, bureaus, departments and employees shall cooperate.

There is hereby granted to the State Forester, as compact administrator and chairman ex officio of the South Carolina members of such advisory committee, and to the members from this State of the advisory committee all the powers provided for in the compact and all the powers necessary or incidental to the carrying out of such compact in every particular. All officers of the State shall do all things falling within their respective provinces and jurisdiction necessary or incidental to the carrying out of the compact in every particular; it being hereby declared to be the policy of this State to perform and carry out the compact and to accomplish the purposes thereof.

All officers, bureaus, departments and persons of and in the State government or administration of this State shall at convenient times and upon request of such compact administrator, or of such advisory committee, furnish information and data relating to the purposes of the compact possessed by them or any of them to the compact administrator or the advisory committee. They may further aid the compact administrator or the advisory committee by loan of personnel, equipment or other means in carrying out the purposes of the compact.

HISTORY: 1962 Code Section 29-75; 1954 (48) 1774.



SECTION 48-37-60. Chapter to not limit powers of State Commission of Forestry.

Any powers granted in this chapter to the State Commission of Forestry shall be regarded as in aid of and supplemental to, and in no case a limitation upon, any of the powers vested in the Commission by other laws of the State of South Carolina or by the laws of the states of Alabama, Florida, Georgia, Kentucky, Mississippi, North Carolina, Tennessee, Virginia, and West Virginia or by the Congress or the terms of such compact.

HISTORY: 1962 Code Section 29-76; 1954 (48) 1774.






CHAPTER 39 - COASTAL TIDELANDS AND WETLANDS

SECTION 48-39-10. Definitions.

As used in this chapter:

(A) "Applicant" means any person who files an application for a permit under the provisions of this chapter.

(B) "Coastal zone" means all coastal waters and submerged lands seaward to the State's jurisdictional limits and all lands and waters in the counties of the State which contain any one or more of the critical areas. These counties are Beaufort, Berkeley, Charleston, Colleton, Dorchester, Horry, Jasper and Georgetown.

(C) "Division" means the Coastal Division of the South Carolina Department of Health and Environmental Control.

(D) "CDPS" means Coastal Division Permitting Staff.

(E) "Saline waters" means those waters which contain a measurable quantity of sea water, at least one part chloride ion per thousand.

(F) "Coastal waters" means the navigable waters of the United States subject to the ebb and flood of the tide and which are saline waters, shoreward to their mean high-water mark. Provided, however, that the department may designate boundaries which approximate the mean extent of saline waters until such time as the mean extent of saline waters can be determined scientifically.

(G) "Tidelands" means all areas which are at or below mean high tide and coastal wetlands, mudflats, and similar areas that are contiguous or adjacent to coastal waters and are an integral part of the estuarine systems involved. Coastal wetlands include marshes, mudflats, and shallows and means those areas periodically inundated by saline waters whether or not the saline waters reach the area naturally or through artificial water courses and those areas that are normally characterized by the prevalence of saline water vegetation capable of growth and reproduction. Provided, however, nothing in this definition shall apply to wetland areas that are not an integral part of an estuarine system. Further, until such time as the exact geographic extent of this definition can be scientifically determined, the department shall have the authority to designate its approximate geographic extent.

(H) "Beaches" means those lands subject to periodic inundation by tidal and wave action so that no nonlittoral vegetation is established.

(I) "Primary ocean front sand dunes" means those dunes which constitute the front row of dunes adjacent to the Atlantic Ocean.

(J) "Critical area" means any of the following:

(1) coastal waters;

(2) tidelands;

(3) beaches;

(4) beach/dune system which is the area from the mean high-water mark to the setback line as determined in Section 48-39-280.

(K) "Person" means any individual, organization, association, partnership, business trust, estate trust, corporation, public or municipal corporation, county, local government unit, public or private authority and shall include the State of South Carolina, its political subdivisions and all its departments, boards, bureaus or other agencies, unless specifically exempted by this chapter.

(L) "Estuarine sanctuary" means a research area designated as an estuarine sanctuary by the Secretary of Commerce.

(M) "Marine sanctuary" means any water and wetland areas designated as a marine sanctuary by the Secretary of Commerce.

(N) "Minor development activities" means the construction, maintenance, repair or alteration of any private piers or erosion control structure, the construction of which does not involve dredge activities.

(O) "Dredging" means the removal or displacement by any means of soil, sand, gravel, shells or other material, whether of intrinsic value or not, from any critical area.

(P) "Filling" means either the displacement of saline waters by the depositing into critical areas of soil, sand, gravel, shells or other material or the artificial alteration of water levels or water currents by physical structure, drainage ditches or otherwise.

(Q) "Submerged lands" means those river, creek and ocean bottoms lying below mean low-water mark.

(R) "Oil" means crude petroleum oil and all other hydrocarbons, regardless of specific gravity, that are produced in liquid form by ordinary production methods, but does not include liquid hydrocarbons that were originally in a gaseous phase in the reservoir.

(S) "Gas" means all natural gas and all other fluid hydrocarbons not hereinabove defined as oil, including condensate because it originally was in the gaseous phase in the reservoir.

(T) "Fuel" means gas and oil.

(U) "Emergency" means any unusual incident resulting from natural or unnatural causes which endanger the health, safety or resources of the residents of the State, including damages or erosion to any beach or shore resulting from a hurricane, storm or other such violent disturbance.

(V) "Department" means the South Carolina Department of Health and Environmental Control.

(W) "Board" means the board of the department.

(X) "Maintenance dredging" means excavation to restore the depth of underwater lands or restore channels, basins, canals, or similar waterway accesses to depths and dimensions that support and maintain prior or existing levels of use that previously have been dredged pursuant to a license issued by the department or an exemption as provided in Section 48-39-130(D)(10) as added by Act 41 of 2011.

HISTORY: 1977 Act No. 123, Section 3; 1988 Act No. 634, Section 4; 1993 Act No. 181, Section 1235; 2011 Act No. 41, Section 1, eff June 7, 2011.



SECTION 48-39-20. Legislative declaration of findings.

The General Assembly finds that:

(A) The coastal zone is rich in a variety of natural, commercial, recreational and industrial resources of immediate and potential value to the present and future well-being of the State.

(B) The increasing and competing demands upon the lands and waters of our coastal zone occasioned by population growth and economic development, including requirements for industry, commerce, residential development, recreation, extraction of mineral resources and fossil fuels, transportation and navigation, waste disposal and harvesting of fish, shellfish and other living marine resources have resulted in the decline or loss of living marine resources, wildlife, nutrient-rich areas, permanent and adverse changes to ecological systems, decreasing open space for public use and shoreline erosion.

(C) A variety of federal agencies presently operate land use controls and permit systems in the coastal zone. South Carolina can only regain control of the regulation of its critical areas by developing its own management program. The key to accomplishing this is to encourage the state and local governments to exercise their full authority over the lands and waters in the coastal zone.

(D) The coastal zone and the fish, shellfish, other living marine resources and wildlife therein, may be ecologically fragile and consequently extremely vulnerable to destruction by man's alterations.

(E) Important ecological, cultural, natural, geological and scenic characteristics, industrial, economic and historical values in the coastal zone are being irretrievably damaged or lost by ill-planned development that threatens to destroy these values.

(F) In light of competing demands and the urgent need to protect and to give high priority to natural systems in the coastal zone while balancing economic interests, present state and local institutional arrangements for planning and regulating land and water uses in such areas are inadequate.

HISTORY: 1977 Act No. 123, Section 1; 1993 Act No. 181, Section 1235.



SECTION 48-39-30. Legislative declaration of state policy.

(A) The General Assembly declares the basic state policy in the implementation of this chapter is to protect the quality of the coastal environment and to promote the economic and social improvement of the coastal zone and of all the people of the State.

(B) Specific state policies to be followed in the implementation of this chapter are:

(1) To promote economic and social improvement of the citizens of this State and to encourage development of coastal resources in order to achieve such improvement with due consideration for the environment and within the framework of a coastal planning program that is designed to protect the sensitive and fragile areas from inappropriate development and provide adequate environmental safeguards with respect to the construction of facilities in the critical areas of the coastal zone;

(2) To protect and, where possible, to restore or enhance the resources of the State's coastal zone for this and succeeding generations;

(3) To formulate a comprehensive tidelands protection program;

(4) To formulate a comprehensive beach erosion and protection policy including the protection of necessary sand dunes.

(5) To encourage and assist state agencies, counties, municipalities and regional agencies to exercise their responsibilities and powers in the coastal zone through the development and implementation of comprehensive programs to achieve wise use of coastal resources giving full consideration to ecological, cultural and historic values as well as to the needs for economic and social development and resources conservation.

(C) In the implementation of the chapter, no government agency shall adopt a rule or regulation or issue any order that is unduly restrictive so as to constitute a taking of property without the payment of just compensation in violation of the Constitution of this State or of the United States.

(D) Critical areas shall be used to provide the combination of uses which will insure the maximum benefit to the people, but not necessarily a combination of uses which will generate measurable maximum dollar benefits. As such, the use of a critical area for one or a combination of like uses to the exclusion of some or all other uses shall be consistent with the purposes of this chapter.

(E) It shall be the policy of the State to coordinate the coastal planning and management program effort with other coastal states and organizations of coastal states.

HISTORY: 1977 Act No. 123, Section 2; 1993 Act No. 181, Section 1235.



SECTION 48-39-35. Coastal Division created.

The Coastal Division of the Department of Health and Environmental Control is created July 1, 1994.

HISTORY: 1993 Act No. 181, Section 1235.



SECTION 48-39-40. Creation of Coastal Zone Management Appellate Panel; members; terms of office.

(A) On July 1, 1994, there is created the Coastal Zone Management Appellate Panel which consists of fifteen members, which shall act as an advisory council to the Department of Health and Environmental Control. The members of the panel must be constituted as follows: eight members, one from each coastal zone county, to be elected by a majority vote of the members of the House of Representatives and a majority vote of the Senate members representing the county from three nominees submitted by the governing body of each coastal zone county, each House or Senate member to have one vote; seven members, one from each of the congressional districts of the State, to be elected by a majority vote of the members of the House of Representatives and the Senate representing the counties in that district, each House or Senate member to have one vote. The panel shall elect a chairman, vice chairman, and other officers it considers necessary.

(B) Terms of all members are for four years and until successors are appointed and qualify. Members from congressional districts serve terms of two years only as determined by lot at the first meeting of the panel. Vacancies must be filled in the original manner of selection for the remainder of the unexpired term.

(C) On July 1, 1994, members of the South Carolina Coastal Council, become members of the South Carolina Coastal Zone Appellate Panel and continue to serve until their terms expire. Upon the expiration of their terms, members must be selected as provided within this section.

HISTORY: 1977 Act No. 123, Section 4; 1990 Act No. 607, Section 6; 1991 Act No. 248, Section 6; 1993 Act No. 181, Section 1235; 2012 Act No. 279, Section 18, eff June 26, 2012.



SECTION 48-39-45. Coastal Zone Management Advisory Council created; membership; duties.

(A)(1) On July 1, 2010, there is created the Coastal Zone Management Advisory Council that consists of fifteen members, which shall act as an advisory council to the department's Office of Ocean and Coastal Resources Management.

(2) The members of the council must be constituted as follows:

(a) eight members, one from each coastal zone county, to be elected by a majority vote of the members of the House of Representatives and a majority vote of the Senate members representing the county from three nominees submitted by the governing body of each coastal zone county, each House or Senate member to have one vote; and

(b) seven members, one from each of the congressional districts of the State, to be elected by a majority vote of the members of the House of Representatives and the Senate representing the counties in that district, each House or Senate member to have one vote.

(3) The council shall elect a chairman, vice chairman, and other officers it considers necessary.

(B) Terms of all members are for four years and until successors are appointed and qualified. A vacancy must be filled in the original manner of selection for the remainder of the unexpired term.

(C) Members of the council may not be compensated for their services and are not entitled to mileage, subsistence, or per diem as provided by law for members of state boards, committees, and commissions and are not entitled to reimbursement for actual and necessary expenses incurred in connection with and as a result of their service on the council.

(D)(1) The council shall provide advice and counsel to the staff of the Office of Ocean and Coastal Resources Management in implementing the provisions of the South Carolina Coastal Zone Management Act. The department and the public may bring a matter concerning implementation of the provisions of this act by operation of its permitting and certification process, including the promulgation of regulations, to the council's attention.

(2) The council shall meet at the call of the chairman.

(3) Advice and counsel of the council is not binding on the department.

HISTORY: 2010 Act No. 285, Section 2, eff upon approval (became law without the Governor's signature on June 28, 2010); 2012 Act No. 279, Section 19, eff June 26, 2012.



SECTION 48-39-50. Powers and duties of department.

The South Carolina Department of Health and Environmental Control shall have the following powers and duties:

(A) To employ the CDPS consisting of, but not limited to, the following professional members: An administrator and other staff members to include those having expertise in biology, civil and hydrological engineering, planning, environmental engineering and environmental law.

(B) To apply for, accept and expend financial assistance from public and private sources in support of activities undertaken pursuant to this chapter and the Federal Coastal zone Management Act of 1972.

(C) To undertake the related programs necessary to develop and recommend to the Governor and the General Assembly a comprehensive program designed to promote the policies set forth in this chapter.

(D) To hold public hearings and related community forums and afford participation in the development of management programs to all interested citizens, local governments and relevant state and federal agencies, port authorities and other interested parties.

(E) To promulgate necessary rules and regulations to carry out the provisions of this chapter.

(F) To administer the provisions of this chapter and all rules, regulations and orders promulgated under it.

(G) To examine, modify, approve or deny applications for permits for activities covered by the provisions of this chapter.

(H) To revoke and suspend permits of persons who fail or refuse to carry out or comply with the terms and conditions of the permit.

(I) To enforce the provisions of this chapter and all rules and regulations promulgated by the department and institute or cause to be instituted in courts of competent jurisdiction of legal proceedings to compel compliance with the provisions of this chapter.

(J) To manage estuarine and marine sanctuaries and regulate all activities therein, including the regulation of the use of the coastal waters located within the boundary of such sanctuary.

(K) To establish, control and administer pipeline corridors and locations of pipelines used for the transportation of any fuel on or in the critical areas.

(L) To direct and coordinate the beach and coastal shore erosion control activities among the various state and local governments.

(M) To implement the state policies declared by this chapter.

(N) To encourage and promote the cooperation and assistance of state agencies, coastal regional councils of government, local governments, federal agencies and other interested parties.

(O) To exercise all incidental powers necessary to carry out the provisions of this chapter.

(P) To coordinate the efforts of all public and private agencies and organizations engaged in the making of tidal surveys of the coastal zone of this State with the object of avoiding unnecessary duplication and overlapping.

(Q) To serve as a coordinating state agency for any program of tidal surveying conducted by the federal government.

(R) To develop and enforce uniform specifications and regulations for tidal surveying.

(S) To monitor, in coordination with the South Carolina Department of Natural Resources, the waters of the State for oil spills. If such Department observes an oil spill in such waters it shall immediately report such spill to the South Carolina Department of Health and Environmental Control, the United States Coast Guard and Environmental Protection Agency. This in no way negates the responsibility of the spiller to report a spill.

(T) To direct, as the designated state agency to provide liaison to the regional response team, pursuant to Section 1510.23 of the National Contingency Plan, state supervised removal operations of oil discharged into the waters within the territorial jurisdiction of this State and entering such waters after being discharged elsewhere within the State, and to seek reimbursement from the National Contingency Fund for removal operations cost expended by it and all other agencies and political subdivisions including county, municipal and regional governmental entities in removing such oil as provided for in Section 311(C)(2) of the Federal Water Pollution Control Act.

(U) To act as advocate, where the department deems such action appropriate, on behalf of any person who is granted a permit for a specific development by the department but is denied a permit by a federal agency for the same specific development.

(V) To delegate any of its powers and duties to the CDPS.

HISTORY: 1977 Act No. 123, Section 5; 1993 Act No. 181, Section 1235.



SECTION 48-39-60. Department of Natural Resources to provide additional personnel.

When requested by the department, the South Carolina Department of Natural Resources shall provide additional staff for the department, including any additional enforcement officers, necessary to administer the provisions of this chapter and for which funds are available.

HISTORY: 1977 Act No. 123, Section 6; 1993 Act No. 181, Section 1235.



SECTION 48-39-70. Cooperation of other agencies and commissions; administration of oaths; subpoenas.

(A) All other state and local agencies and commissions shall cooperate with the department in the administration of enforcement of this chapter. All agencies currently exercising regulatory authority in the coastal zone shall administer such authority in accordance with the provisions of this chapter and rules and regulations promulgated thereunder.

(B) The department, in the discharge of its duties may administer oaths and affirmations, take depositions and issue subpoenas to compel the attendance of witnesses and the production of books, papers, correspondence, memoranda and other records deemed necessary in connection with the work of the department. The only exception shall be, that information considered proprietary by the applicant. If in the opinion of the department a proper decision cannot be rendered without the submission of such proprietary information, the department shall be empowered to execute an agreement on confidentiality with the applicant and such information shall not be made a part of the public record of current or future proceedings.

(C) In case the contumacy by any person or refusal to obey a subpoena issued to any person, any circuit court of this State or circuit judge thereof within the jurisdiction of which such person guilty of contumacy or refusal to obey is found, resides or transacts business, upon application by the department, may issue to such person an order requiring him to appear before the department to produce evidence if so ordered or give testimony touching the matter under investigation. Any failure to obey an order of the court may be punished as a contempt hereof. Subpoenas shall be issued in the name of the department and signed by the department director. Subpoenas shall be issued to such persons as the department may designate.

HISTORY: 1977 Act No. 123, Section 7; 1993 Act No. 181, Section 1235.



SECTION 48-39-80. Development of coastal management program.

The department shall develop a comprehensive coastal management program, and thereafter have the responsibility for enforcing and administering the program in accordance with the provisions of this chapter and any rules and regulations promulgated under this chapter. In developing the program the department shall:

(A) Provide a regulatory system which the department shall use in providing for the orderly and beneficial use of the critical areas.

(B) In devising the management program the department shall consider all lands and waters in the coastal zone for planning purposes. In addition, the department shall:

(1) Identify present land uses and coastal resources.

(2) Evaluate these resources in terms of their quality, quantity and capability for use both now and in the future.

(3) Determine the present and potential uses and the present and potential conflicts in uses of each coastal resource.

(4) Inventory and designate areas of critical state concern within the coastal zone, such as port areas, significant natural and environmental, industrial and recreational areas.

(5) Establish broad guidelines on priority of uses in critical areas.

(6) Provide for adequate consideration of the local, regional, state and national interest involved in the siting of facilities for the development, generation, transmission and distribution of energy, adequate transportation facilities and other public services necessary to meet requirements which are other than local in nature.

(7) Provide for consideration of whether a proposed activity of an applicant for a federal license or permit complies with the State's coastal zone program and for the issuance of notice to any concerned federal agency as to whether the State concurs with or objects to the proposed activity.

(8) Provide for a review process of the management plan and alterations thereof that involves local, regional, state and federal agencies.

(9) Conduct other studies and surveys as may be required, including the beach erosion control policy as outlined in this chapter.

(10) Devise a method by which the permitting process shall be streamlined and simplified so as to avoid duplication.

(11) Develop a system whereby the department shall have the authority to review all state and federal permit applications in the coastal zone, and to certify that these do not contravene the management plan.

(C) Provide for a review process of the management program and alterations that involve interested citizens as well as local, regional, state and federal agencies.

(D) Consider the planning and review of existing water quality standards and classifications in the coastal zone.

(E) Provide consideration for nature-related uses of critical areas, such as aquaculture, mariculture, waterfowl and wading bird management, game and nongame habitat protection projects and endangered flora and fauna.

HISTORY: 1977 Act No. 123, Section 8; 1993 Act No. 181, Section 1235.



SECTION 48-39-85. "Adopt-a-Beach" program.

(A) In order to promote safe and clean litter-free beaches, the department shall develop a program to be known as "Adopt-A-Beach", whereby an industry or a private civic organization may adopt one mile, or other feasible distance, of South Carolina beach for the sole purpose of controlling litter along that section of beach.

(B) Included in the responsibilities of any industry or private civic organization which chooses to participate in the program shall be the following:

(1) development of a functional plan to influence and encourage the public to improve the appearance of the adopted section of beach;

(2) a general cleanup of the area at least twice a year; and

(3) assistance to the department in securing media coverage for the program.

HISTORY: 1992 Act No. 321, Section 1; 1993 Act No. 181, Section 1235.



SECTION 48-39-90. Public hearings on management plan.

(A) The department, on thirty days' notice, shall hold statewide public hearings on the proposed coastal zone management plan to obtain the views of all interested parties, particularly all interested citizens, agencies, local governments, regional organizations and port authorities.

(B) All department documents associated with such hearings shall be conveniently available to the public for review and study at least thirty days prior to a hearing. A report on each hearing shall be prepared and made available to the public within forty-five days of such hearing.

(C) After sufficient hearings and upon consideration of the views of interested parties the department shall propose a final management plan for the coastal zone to the Governor and the General Assembly.

(D) Upon review and approval of the proposed management plan by the Governor and General Assembly, the proposed plan shall become the final management plan for the State's coastal zone.

(E) Any change in or amendment to the final management plan shall be implemented by following the procedures established in subsections (A), (B), (C) and (D) of this section and upon the review and approval of the Governor and the General Assembly.

HISTORY: 1977 Act No. 123, Section 9; 1993 Act No. 181, Section 1235.



SECTION 48-39-100. Plan developed in cooperation with local governments.

(A) The management program specified in Section 48-39-90 shall be developed in complete cooperation with affected local governments in the coastal zone. This cooperation shall include, but not be limited to:

(1) Involvement of local governments or their designees in the management program.

(2) Provision of technical assistance and grants to aid local governments in carrying out their responsibilities under this chapter.

(3) Dissemination of improved informational data on coastal resources to local and regional governmental units.

(4) Recommendations to local and regional governmental units as to needed modifications or alterations in local ordinances that become apparent as a result of the generation of improved and more comprehensive information.

(B) Any city or county that is currently enforcing a zoning ordinance, subdivision regulation or building code, a part of which applies to critical areas, shall submit the elements of such ordinances and regulations applying to critical areas to the department for review. The department shall evaluate such ordinances and plans to determine that they meet the provisions of this chapter and rules and regulations promulgated hereunder. Upon determination and approval by the department, such ordinances and regulations shall be adopted by the department, followed by the department in meeting its permit responsibilities under this chapter and integrated into the Department's Coastal Management Program. Any change or modification in the elements of approved zoning ordinances, subdivision regulations or building codes applying to critical areas shall be disapproved by the department if it is not in compliance with the provisions of this chapter and rules and regulations promulgated hereunder.

(C) Any city or county that is not currently enforcing ordinances or regulations on the critical areas within its jurisdiction at its option may elect to develop a management program for such critical areas by notifying the department of its intent within one hundred and eighty days following the twenty-fourth day of May, 1977. Such proposed ordinances and regulations applying to critical areas shall be subject to the process specified in Section 48-39-100(B).

(D) Any county or city may delegate some or all of its responsibilities in developing a coastal management program for critical areas under its jurisdiction to the regional council of government of which it is a part, provided the county or city has notified the department in writing at least thirty days prior to the date on which such action is to be taken.

HISTORY: 1977 Act No. 123, Section 10; 1993 Act No. 181, Section 1235.



SECTION 48-39-110. Submission of plan by State Ports Authority.

The South Carolina State Ports Authority shall prepare and submit to the department a management plan for port and harbor facilities and navigation channels. Upon approval by the department of such management plan it shall become part of the comprehensive coastal management program developed by the department. The South Carolina State Ports Authority shall include in the management plan a designation of the geographical area appropriate for use by public and private port and harbor facilities and military and naval facilities and submit this to the department for approval.

HISTORY: 1977 Act No. 123, Section 11; 1993 Act No. 181, Section 1235.



SECTION 48-39-120. Development of beach erosion control policy; issuance of permits for erosion control structures; removal of structures; limitation on development of property.

(A) The department shall develop and institute a comprehensive beach erosion control policy that identifies critical erosion areas, evaluates the benefits and costs of erosion control structures funded by the State, considers the dynamic littoral and offshore drift systems, sand dunes and like items.

(B) The department for and on behalf of the State may issue permits for erosion control structures following the provisions of this section and Sections 48-39-140 and 48-39-150, on or upon the tidelands and coastal waters of this State as it may deem most advantageous. Provided, however, that no property rebuilt or accreted as a result of natural forces or as a result of a permitted structure shall exceed the original property line or boundary. Provided, further, that no person or governmental agency may develop ocean front property accreted by natural forces or as the result of permitted or nonpermitted structures beyond the mean high water mark as it existed at the time the ocean front property was initially developed or subdivided, and such property shall remain the property of the State held in trust for the people of the State.

(C) The department shall have the authority to remove all erosion control structures which have an adverse effect on the public interest.

(D) The department is authorized for and in behalf of the State to accept such federal monies for beach or shore erosion control in areas to which the public has full and complete access as are available and to sign all necessary agreements and to do and perform all necessary acts in connection therewith to effectuate the intent and purposes of such federal aid.

(E) If a beach or shore erosion emergency is declared by the department, the State, acting through the department, may spend whatever state funds are available to alleviate beach or shore erosion in areas to which the public has full and complete access, including any funds which may be specifically set aside for such purposes.

(F) The department, for and on behalf of the State, may issue permits not otherwise provided by state law, for erosion and water drainage structure in or upon the tidelands, submerged lands and waters of this State below the mean high-water mark as it may deem most advantageous to the State for the purpose of promoting the public health, safety and welfare, the protection of public and private property from beach and shore destruction and the continued use of tidelands, submerged lands and waters for public purposes.

HISTORY: 1977 Act No. 123, Section 12; 1993 Act No. 181, Section 1235.



SECTION 48-39-130. Permits required to utilize critical areas.

<This section is repealed effective July 1, 2026. See, Editor's Note following this section.>

(A) Ninety days after July 1, 1977, no person shall utilize a critical area for a use other than the use the critical area was devoted to on such date unless he has first obtained a permit from the department.

(B) Within sixty days of July 1, 1977, the department shall publish and make available the interim rules and regulations it will follow in evaluating permit applications. These interim rules and regulations shall be used in evaluating and granting or denying all permit applications until such time as the final rules and regulations are adopted in accordance with this section and Chapter 23 of Title 1. Within one hundred and twenty days of July 1, 1977 the department shall publish and make available to local and regional governments and interested citizens for review and comment a draft of the final rules and regulations it will follow in evaluating permit applications. Sixty days after making such guidelines available the department shall hold a public hearing affording all interested persons an opportunity to comment on such guidelines. Following the public hearing the department, pursuant to the Administrative Procedures Act, shall in ninety days publish final rules and regulations. Provided, however, the interim rules and regulations shall not be subject to the provisions of Chapter 23 of Title 1.

(C) Ninety days after July 1, 1977 no person shall fill, remove, dredge, drain or erect any structure on or in any way alter any critical area without first obtaining a permit from the department. Provided, however, that a person who has legally commenced a use such as those evidenced by a state permit, as issued by the Budget and Control Board, or a project loan approved by the rural electrification administration or a local building permit or has received a United States Corps of Engineers or Coast Guard permit, where applicable, may continue such use without obtaining a permit. Any person may request the department to review any project or activity to determine if he is exempt under this section from the provisions of this chapter. The department shall make such determinations within forty-five days from the receipt of any such request.

(D) It shall not be necessary to apply for a permit for the following activities:

(1) The accomplishment of emergency orders of an appointed official of a county or municipality or of the State, acting to protect the public health and safety, upon notification to the department. However, with regard to the beach/dune critical area, only the use of sandbags, sandscraping, or renourishment, or a combination of them, in accordance with guidelines provided by the department is allowed pursuant to this item.

(2) Hunting, erecting duckblinds, fishing, shellfishing and trapping when and where otherwise permitted by law; the conservation, repletion and research activities of state agencies and educational institutions or boating or other recreation provided that such activities cause no material harm to the flora, fauna, physical or aesthetic resources of the area.

(3) The discharge of treated effluent as permitted by law; provided, however, that the department shall have the authority to review and comment on all proposed permits that would affect critical areas.

(4) Dredge and fill performed by the United States Corps of Engineers for the maintenance of the harbor channels and the collection and disposal of the materials so dredged; provided, however, that the department shall have authority to review and certify all such proposed dredge and fill activities.

(5) Construction of walkways over sand dunes in accordance with regulations promulgated by the department.

(6) Emergency repairs to an existing bank, dike, fishing pier, or structure, other than oceanfront erosion control structures or devices, which has been erected in accordance with federal and state laws or provided for by general law or acts passed by the General Assembly, if notice is given in writing to the department within seventy-two hours from the onset of the needed repairs.

(7) Maintenance and repair of drainage and sewer facilities constructed in accordance with federal or state laws and normal maintenance and repair of any utility or railroad.

(8) Normal maintenance or repair to any pier or walkway provided that such maintenance or repair not involve dredge or fill.

(9) Construction or maintenance of a major utility facility where the utility has obtained a certificate for such facility under 'The Utility Facility Siting and Environmental Protection Act', Chapter 33 of Title 58 of the 1976 Code. Provided, however, that the South Carolina Public Service Commission shall make the department a party to certification proceedings for utility facilities within the coastal zone.

(10) Dredging in existing navigational canal community developments by counties or municipalities of manmade, predominately armored, recreational use canals and essential access canals conveyed to the State or dedicated to the public for that purpose between 1965 and the effective date of this act if the maintenance dredging is authorized by a permit from the United States Army Corps of Engineers pursuant to the Federal Clean Water Act, as amended, or the Rivers and Harbors Act of 1899. All other department administered certifications for such dredging are deemed waived.

HISTORY: 1977 Act No. 123, Section 13; 1982 Act No. 410, Section 1; 1988 Act No. 634, Section 5; 1990 Act No. 607, Section 2; 1993 Act No. 181, Section 1235; 2011 Act No. 41, Section 2, eff June 7, 2011.



SECTION 48-39-140. Submission of development plans; application for permits.

(A) Any person who wishes may submit development plans to the department for preliminary review. If a permit is necessary, the department will make every effort to assist the applicant in expediting the permit application.

(B) Each application for a permit shall be filed with the department and shall include:

(1) Name and address of the applicant.

(2) A plan or drawing showing the applicant's proposal and the manner or method by which the proposal shall be accomplished.

(3) A plat of the area in which the proposed work will take place.

(4) A copy of the deed, lease or other instrument under which the applicant claims title, possession or permission from the owner of the property, to carry out the proposal.

(5) A list of all adjoining landowners and their addresses or a sworn affidavit that with due diligence such information is not ascertainable.

(C) The department within thirty days of receipt of an application for a permit shall notify, in writing, interested agencies, all adjoining landowners, local government units in which the land is located and other interested persons of the application and shall indicate the nature of the applicant's proposal. Public notice shall be given at least once by advertisement in state and local newspapers of general circulation in the area concerned. The department may hold a public hearing on applications which have any effect on a critical area if it deems a hearing necessary. The public hearing shall be held in the county where the land is located and if in more than one county the department shall determine in which county to hold the hearing or may hold hearings in both counties.

Provided, all interested agencies, all adjoining landowners, local government units and other interested persons shall have thirty days to file a written comment to such application after receipt of any such notice by the department.

HISTORY: 1977 Act No. 123, Section 14; 1993 Act No. 181, Section 1235.



SECTION 48-39-145. Application fee for permit to alter critical area; special provision as to construction of marinas and commercial dock facilities.

(A) The department may charge an administrative fee upon application for a permit for alteration of a critical area as defined in Section 48-39-10. Applications for permits which are noncommercial/nonindustrial in nature and provide personal benefits that have no connection with a commercial/industrial enterprise must pay an administrative fee of two hundred fifty dollars, unless the application is for a dock one hundred feet or less in length, in which case the fee must be one hundred and fifty dollars. Applications for amendments or modifications of permits that must be placed on public notice must be charged an administrative fee of one hundred dollars. The department may raise or lower the fee by regulation after complying with the requirements of the Administrative Procedures Act. A reasonable fee, determined by the department, must be charged for permit applications when the planned or ultimate purpose of the activity is commercial or industrial in nature.

(B) Permit applicants for construction of marina and commercial dock facilities pursuant to this section are not required to demonstrate a need for the facilities before consideration of the application.

HISTORY: 1982 Act No. 466, Part II, Section 19; 1993 Act No. 181, Section 1235; 1994 Act No. 497, Part II, Section 116A; 2002 Act No. 248, Section 1.



SECTION 48-39-150. Approval or denial of permits; appeal to council.

(A) In determining whether a permit application is approved or denied the department shall base its determination on the individual merits of each application, the policies specified in Sections 48-39-20 and 48-39-30 and be guided by the following general considerations:

(1) The extent to which the activity requires a waterfront location or is economically enhanced by its proximity to the water.

(2) The extent to which the activity would harmfully obstruct the natural flow of navigable water. If the proposed project is in one or more of the State's harbors or in a waterway used for commercial navigation and shipping or in an area set aside for port development in an approved management plan, then a certificate from the South Carolina State Ports Authority declaring the proposed project or activity would not unreasonably interfere with commercial navigation and shipping must be obtained by the department prior to issuing a permit.

(3) The extent to which the applicant's completed project would affect the production of fish, shrimp, oysters, crabs or clams or any marine life or wildlife or other natural resources in a particular area including but not limited to water and oxygen supply.

(4) The extent to which the activity could cause erosion, shoaling of channels or creation of stagnant water.

(5) The extent to which the development could affect existing public access to tidal and submerged lands, navigable waters and beaches or other recreational coastal resources.

(6) The extent to which the development could affect the habitats for rare and endangered species of wildlife or irreplaceable historic and archeological sites of South Carolina's coastal zone.

(7) The extent of the economic benefits as compared with the benefits from preservation of an area in its unaltered state.

(8) The extent of any adverse environmental impact which cannot be avoided by reasonable safeguards.

(9) The extent to which all feasible safeguards are taken to avoid adverse environmental impact resulting from a project.

(10) The extent to which the proposed use could affect the value and enjoyment of adjacent owners.

(B) After considering the views of interested agencies, local governments and persons, and after evaluation of biological and economic considerations, if the department finds that the application is not contrary to the policies specified in this chapter, it shall issue to the applicant a permit. The permit may be conditioned upon the applicant's amending the proposal to take whatever measures the department feels are necessary to protect the public interest. At the request of twenty citizens or residents of the county or counties affected, the department shall hold a public hearing on any application which has an effect on a critical area, prior to issuing a permit. Such public hearings shall be open to all citizens of the State. When applicable, joint public hearings will be held in conjunction with any such hearings required by the U. S. Army Corps of Engineers. On any permit application pertaining to a specific development which has been approved by the department, the department may support the applicant with respect to any federal permit applications pertaining to the same specific development.

(C) The department shall act upon an application for a permit within ninety days after the application is filed. Provided, however, that in the case of minor developments, as defined in Section 48-39-10, the department shall have the authority to approve such permits and shall act within thirty days. In the event a permit is denied the department shall state the reasons for such denial and such reasons must be in accordance with the provisions of this chapter.

(D) An applicant having a permit denied or a person adversely affected by the granting of the permit has the right of direct appeal from the decision of the administrative law judge pursuant to Section 1-23-610. An applicant having a permit denied may challenge the validity of any or all reasons given for denial.

(E) Any permit may be revoked for noncompliance with or violation of its terms after written notice of intention to do so has been given the holder and the holder given an opportunity to present an explanation to the department.

(F) Except for maintenance dredging permits, work authorized by permits issued under this chapter must be completed within five years after the date of issuance. Maintenance dredging permitted under this chapter must be completed within ten years after the date of issuance. The time limit may be extended for good cause showing that due diligence toward completion of the work has been made as evidenced by significant work progress. An extension only may be granted if the permitted project meets the policies and regulations in force when the extension is requested or the permittee agrees to accept additional conditions which would bring the project into compliance. The time periods required by this subsection must be tolled during the pendency of an administrative or a judicial appeal of the permit issuance.

HISTORY: 1977 Act No. 123, Section 15; 1982 Act No. 410, Section 2; 1993 Act No. 126, Section 1; 1993 Act No. 181, Section 1235; 2006 Act No. 387, Section 31; 2011 Act No. 41, Section 3, eff June 7, 2011.



SECTION 48-39-160. Violations; jurisdiction of courts.

The circuit court of the county in which the affected critical area or any part thereof lies shall have jurisdiction to restrain a violation of this chapter at the suit of the department, the Attorney General or any person adversely affected. In the event the affected critical area lies in more than one county, jurisdiction shall be in the circuit court of any county in which any part of the area lies. In the same action the circuit court having jurisdiction over the affected area may require such area to be restored to its original condition, if possible, and environmentally desirable. In the alternative, the department may complete the restoration at the expense of the person altering the area in which case suit for recovery of the amount so expended may be brought in any court having jurisdiction to restrain a violation. No bond shall be required as a condition of the granting of a temporary restraining order under this section, except that the court may in its discretion require that a reasonable bond be posted by any person requesting the court to restrain a violation of this chapter.

HISTORY: 1977 Act No. 123, Section 16; 1993 Act No. 181, Section 1235.



SECTION 48-39-170. Penalties.

(A) Any person violating any provision of this chapter is guilty of a misdemeanor and, upon conviction, must be imprisoned not more than six months or fined not more than five thousand dollars, or both, for the first offense, and imprisoned not more than one year, or fined not more than ten thousand dollars, or both, for each subsequent offense.

(B) Any violation of any provision of this chapter involving five yards square (225 square feet) or less of critical area may be treated as a minor violation, the penalty for which shall be a fine of not less than fifty dollars nor more than two hundred dollars. The enforcement officers of the Natural Resources Enforcement Division of the South Carolina Department of Natural Resources may serve warrants under this provision and otherwise enforce this chapter. The magistrates of this State have jurisdiction over minor violations of this chapter. Each day of noncompliance with any order issued relative to a minor violation or noncompliance with any permit, regulation, standard, or requirement relative to a minor violation shall constitute a separate offense; provided, however, that violations which involve the construction or repair of water control structures shall not be considered minor violations regardless of the area involved.

(C) Any person who is determined to be in violation of any provision of this chapter by the department shall be liable for, and may be assessed by the department for, a civil penalty of not less than one hundred dollars nor more than one thousand dollars per day of violation. Whenever the department determines that any person is in violation of any permit, regulation, standard, or requirement under this chapter, the department may issue an order requiring such person to comply with such permit, regulation, standard, or requirement, including an order requiring restoration when deemed environmentally appropriate by the department; in addition, the department may bring a civil enforcement action under this section as well as seeking an appropriate injunctive relief under Section 48-39-160.

(D) All penalties assessed and collected pursuant to this section shall be deposited in the general fund of the State.

HISTORY: 1977 Act No. 123, Section 17; 1982 Act No. 410, Section 3; 1993 Act No. 181, Section 1235.



SECTION 48-39-180. Judicial review of permit determinations.

Any applicant whose permit application has been finally denied, revoked, suspended or approved subject to conditions of the department, or any person adversely affected by the permit, may obtain judicial review as provided in Chapter 23 of Title 1, or may file a petition in the circuit court having jurisdiction over the affected land for a review of the department's action "de



SECTION 48-39-190. Lands not affected by chapter.

Nothing in this chapter shall affect the status of the title of the State or any person to any land below the mean highwater mark. The State shall in no way be liable for any damages as a result of the erection of permitted works.

HISTORY: 1977 Act No. 123, Section 19; 1993 Act No. 181, Section 1235.



SECTION 48-39-210. Department only state agency authorized to permit or deny alterations or utilizations within critical areas.

(A) The department is the only state agency with authority to permit or deny any alteration or utilization within the critical area except for the exemptions granted under Section 48-39-130(D) and the application for a permit must be acted upon within the time prescribed by this chapter.

(B) A critical area delineation for coastal waters or tidelands established by the department is valid only if the line is depicted on a survey performed by a professional surveyor, the line is reviewed by the department, the department validates the location of the boundaries of the coastal waters or tidelands critical area on the survey by affixing a stamp and date to the survey, and the survey contains clearly on its face in bold type the following statement: "The area shown on this plat is a representation of department permit authority on the subject property. Critical areas by their nature are dynamic and subject to change over time. By delineating the permit authority of the department, the department in no way waives its right to assert permit jurisdiction at any time in any critical area on the subject property, whether shown hereon or not."

(C) Notwithstanding any other provision of this chapter, a critical area line established pursuant to subsection (B) expires after five years from the department date on the survey described in subsection (B).

(D) Exceptions to subsection (C) are eroding coastal saltwater stream banks where it can be expected that the line will move due to the meandering of the stream before the expiration of the five year time limit and where manmade alterations change the critical area line.

HISTORY: 1977 Act No. 123, Section 21; 1993 Act No. 127, Section 1; 1993 Act No. 181, Section 1235; 2005 Act No. 105, Section 1.



SECTION 48-39-220. Legal action to determine interest in tidelands.

(A) Any person claiming an interest in tidelands which, for the purpose of this section, means all lands except beaches in the Coastal zone between the mean high-water mark and the mean low-water mark of navigable waters without regard to the degree of salinity of such waters, may institute an action against the State of South Carolina for the purpose of determining the existence of any right, title or interest of such person in and to such tidelands as against the State. Service of process shall be made upon the secretary of the State Budget and Control Board.

(B) Any party may demand a trial by jury in any such action by serving upon the other party(s) a demand therefor in writing at any time after the commencement of the action and not later than ten (10) days after the service of the last pleading directed to such issue. Such demand may be endorsed upon a pleading of the party.

(C) Nothing contained in this chapter shall be construed to change the law of this State as it exists on July 1, 1977, relative to the right, title, or interest in and to such tidelands, except as set forth in this section.

(D) The Attorney General shall immediately notify the department upon receipt of any private suit made under this section, his response to that suit, and the final disposition of the suit. The department will publish all such notifications in the state register.

HISTORY: 1977 Act No. 123, Section 22; 1993 Act No. 181, Section 1235.



SECTION 48-39-250. Legislative findings regarding the coastal beach/dune system.

The General Assembly finds that:

(1) The beach/dune system along the coast of South Carolina is extremely important to the people of this State and serves the following functions:

(a) protects life and property by serving as a storm barrier which dissipates wave energy and contributes to shoreline stability in an economical and effective manner;

(b) provides the basis for a tourism industry that generates approximately two-thirds of South Carolina's annual tourism industry revenue which constitutes a significant portion of the state's economy. The tourists who come to the South Carolina coast to enjoy the ocean and dry sand beach contribute significantly to state and local tax revenues;

(c) provides habitat for numerous species of plants and animals, several of which are threatened or endangered. Waters adjacent to the beach/dune system also provide habitat for many other marine species;

(d) provides a natural healthy environment for the citizens of South Carolina to spend leisure time which serves their physical and mental well-being.

(2) Beach/dune system vegetation is unique and extremely important to the vitality and preservation of the system.

(3) Many miles of South Carolina's beaches have been identified as critically eroding.

(4) Chapter 39 of Title 48, Coastal Tidelands and Wetlands, prior to 1988, did not provide adequate jurisdiction to the South Carolina Coastal Council to enable it to effectively protect the integrity of the beach/dune system. Consequently, without adequate controls, development unwisely has been sited too close to the system. This type of development has jeopardized the stability of the beach/dune system, accelerated erosion, and endangered adjacent property. It is in both the public and private interests to protect the system from this unwise development.

(5) The use of armoring in the form of hard erosion control devices such as seawalls, bulkheads, and rip-rap to protect erosion-threatened structures adjacent to the beach has not proven effective. These armoring devices have given a false sense of security to beachfront property owners. In reality, these hard structures, in many instances, have increased the vulnerability of beachfront property to damage from wind and waves while contributing to the deterioration and loss of the dry sand beach which is so important to the tourism industry.

(6) Erosion is a natural process which becomes a significant problem for man only when structures are erected in close proximity to the beach/dune system. It is in both the public and private interests to afford the beach/dune system space to accrete and erode in its natural cycle. This space can be provided only by discouraging new construction in close proximity to the beach/dune system and encouraging those who have erected structures too close to the system to retreat from it.

(7) Inlet and harbor management practices, including the construction of jetties which have not been designed to accommodate the longshore transport of sand, may deprive downdrift beach/dune systems of their natural sand supply. Dredging practices which include disposal of beach quality sand at sea also may deprive the beach/dune system of much-needed sand.

(8) It is in the state's best interest to protect and to promote increased public access to South Carolina's beaches for out-of-state tourists and South Carolina residents alike.

(9) Present funding for the protection, management, and enhancement of the beach/dune system is inadequate.

(10) There is no coordinated state policy for post-storm emergency management of the beach/dune system.

(11) A long-range comprehensive beach management plan is needed for the entire coast of South Carolina to protect and manage effectively the beach/dune system, thus preventing unwise development and minimizing man's adverse impact on the system.

HISTORY: 1990 Act No. 607, Section 1; 1993 Act No. 181, Section 1235.



SECTION 48-39-260. Policy statement.

In recognition of its stewardship responsibilities, the policy of South Carolina is to:

(1) protect, preserve, restore, and enhance the beach/dune system, the highest and best uses of which are declared to provide:

(a) protection of life and property by acting as a buffer from high tides, storm surge, hurricanes, and normal erosion;

(b) a source for the preservation of dry sand beaches which provide recreation and a major source of state and local business revenue;

(c) an environment which harbors natural beauty and enhances the well-being of the citizens of this State and its visitors;

(d) natural habitat for indigenous flora and fauna including endangered species;

(2) create a comprehensive, long-range beach management plan and require local comprehensive beach management plans for the protection, preservation, restoration, and enhancement of the beach/dune system. These plans must promote wise use of the state's beachfront to include a gradual retreat from the system over a forty-year period;

(3) severely restrict the use of hard erosion control devices to armor the beach/dune system and to encourage the replacement of hard erosion control devices with soft technologies as approved by the department which will provide for the protection of the shoreline without long-term adverse effects;

(4) encourage the use of erosion-inhibiting techniques which do not adversely impact the long-term well-being of the beach/dune system;

(5) promote carefully planned nourishment as a means of beach preservation and restoration where economically feasible;

(6) preserve existing public access and promote the enhancement of public access to assure full enjoyment of the beach by all our citizens including the handicapped and encourage the purchase of lands adjacent to the Atlantic Ocean to enhance public access;

(7) involve local governments in long-range comprehensive planning and management of the beach/dune system in which they have a vested interest;

(8) establish procedures and guidelines for the emergency management of the beach/dune system following a significant storm event.

HISTORY: 1990 Act No. 607, Section 1; 1993 Act No. 181, Section 1235.



SECTION 48-39-270. Definitions.

As used in this chapter:

(1) Erosion control structures or devices include:

(a) seawall: a special type of retaining wall that is designed specifically to withstand normal wave forces;

(b) bulkhead: a retaining wall designed to retain fill material but not to withstand wave forces on an exposed shoreline;

(c) revetment: a sloping structure built along an escarpment or in front of a bulkhead to protect the shoreline or bulkhead from erosion.

(2) Habitable structure means a structure suitable for human habitation including, but not limited to, single or multifamily residences, hotels, condominium buildings, and buildings for commercial purposes. Each building of a condominium regime is considered a separate habitable structure but, if a building is divided into apartments, then the entire building, not the individual apartment, is considered a single habitable structure. Additionally, a habitable structure includes porches, gazebos, and other attached improvements.

(3) Department means the Department of Health and Environmental Control.

(4) Beach nourishment means the artificial establishment and periodic renourishment of a beach with sand that is compatible with the existing beach in a way so as to create a dry sand beach at all stages of the tide.

(5) The beach/dune system includes all land from the mean highwater mark of the Atlantic Ocean landward to the setback line described in Section 48-39-280.

(6) A standard erosion zone is a segment of shoreline which is subject to essentially the same set of coastal processes, has a fairly constant range of profiles and sediment characteristics, and is not influenced directly by tidal inlets or associated inlet shoals.

(7) An inlet erosion zone is a segment of shoreline along or adjacent to tidal inlets which is influenced directly by the inlet and its associated shoals.

(8) Master plan means a document or a map prepared by a developer or a city as a policy guide to decisions about the physical development of the project or community.

(9) Planned development means a development plan which has received local approval for a specified number of dwelling and other units. The siting and size of structures and amenities are specified or restricted within the approval. This term specifically references multifamily or commercial projects not otherwise referenced by the terms, master plan, or planned unit development.

(10) Planned unit development means a residential, commercial, or industrial development, or all three, designed as a unit and approved by local government.

(11) Destroyed beyond repair means that more than sixty-six and two-thirds percent of the replacement value of the habitable structure or pool has been destroyed. If the owner disagrees with the appraisal of the department, he may obtain an appraisal to evaluate the damage to the building or pool. If the appraisals differ, then the two appraisers must select a third appraiser. If the two appraisers are unable to select a third appraiser, the clerk of court of the county where the structure lies must make the selection. Nothing in this section prevents a court of competent jurisdiction from reviewing, de novo, the appraisal upon the petition of the property owner.

(12) Pool is a structure designed and used for swimming and wading.

(13) Active beach is that area seaward of the escarpment or the first line of stable natural vegetation, whichever first occurs, measured from the ocean.

HISTORY: 1988 Act No. 634, Section 3; 1990 Act No. 607, Section 3; 1993 Act No. 181, Section 1235.



SECTION 48-39-280. Forty-year retreat policy.

(A) A forty-year policy of retreat from the shoreline is established. The department must implement this policy and must utilize the best available scientific and historical data in the implementation. The department must establish a baseline which parallels the shoreline for each standard erosion zone and each inlet erosion zone.

(1) The baseline for each standard erosion zone is established at the location of the crest of the primary oceanfront sand dune in that zone. In standard erosion zones in which the shoreline has been altered naturally or artificially by the construction of erosion control devices, groins, or other manmade alterations, the baseline must be established by the department using the best scientific and historical data, as where the crest of the primary oceanfront sand dunes for that zone would be located if the shoreline had not been altered.

(2) The baseline for inlet erosion zones that are not stabilized by jetties, terminal groins, or other structures must be determined by the department as the most landward point of erosion at any time during the past forty years, unless the best available scientific and historical data of the inlet and adjacent beaches indicate that the shoreline is unlikely to return to its former position. In collecting and utilizing the best scientific and historical data available for the implementation of the retreat policy, the department, as part of the State Comprehensive Beach Management Plan provided for in this chapter, among other factors, must consider: historical inlet migration, inlet stability, channel and ebb tidal delta changes, the effects of sediment bypassing on shorelines adjacent to the inlets, and the effects of nearby beach restoration projects on inlet sediment budgets.

(3) The baseline within inlet erosion zones that are stabilized by jetties, terminal groins, or other structures must be determined in the same manner as provided for in item (1). However, the actual location of the crest of the primary oceanfront sand dunes of that erosion zone is the baseline of that zone, not the location if the inlet had remained unstabilized.

(4) Notwithstanding any other provision of this section, where a department-approved beach nourishment project has been completed, the local government or the landowners, with notice to the local government, may petition an administrative law judge to move the baseline as far seaward as the landward edge of the erosion control structure or device or, if there is no existing erosion control structure or device, then as far seaward as the post project baseline as determined by the department in accordance with Section 48-39-280(A)(1) by showing that the beach has been stabilized by department-approved beach nourishment. If the petitioner is asking that the baseline be moved seaward pursuant to this section, he must show an ongoing commitment to renourishment which will stabilize and maintain the dry sand beach at all stages of the tide for the foreseeable future. If the administrative law judge grants the petition to move the baseline seaward pursuant to this section, no new construction may occur in the area between the former baseline and the new baseline for three years after the initial beach nourishment project has been completed as determined by the department. If the beach nourishment fails to stabilize the beach after a reasonable period of time, the department must move the baseline landward to the primary oceanfront sand dune as determined pursuant to items (1), (2), and (3) for that section of the beach. Any appeal of an administrative law judge's decision under this section may be made pursuant to Title 23 of Chapter 1.

(B) To implement the retreat policy provided for in subsection (A), a setback line must be established landward of the baseline a distance which is forty times the average annual erosion rate or not less than twenty feet from the baseline for each erosion zone based upon the best historical and scientific data adopted by the department as a part of the State Comprehensive Beach Management Plan.

(C) The department, before July 3, 1991, must establish a final baseline and setback line for each erosion zone based on the best available scientific and historical data as provided in subsection (B) and with consideration of public input. The baseline and setback line must not be revised before July 1, 1998, nor later than July 1, 2000. After that revision, the baseline and setback line must be revised not less than every eight years but not more than every ten years after each preceding revision. In the establishment and revision of the baseline and setback line, the department must transmit and otherwise make readily available to the public all information upon which its decisions are based for the establishment of the final baseline and setback line. The department must hold one public hearing before establishing the final baseline and setback lines. Until the department establishes new baselines and setback lines, the existing baselines and setback lines must be used. The department may stagger the revision of the baselines and setback lines of the erosion zones so long as every zone is revised in accordance with the time guidelines established in this section.

(D) In order to locate the baseline and the setback line, the department must establish monumented and controlled survey points in each county fronting the Atlantic Ocean. The department must acquire sufficient surveyed topographical information on which to locate the baseline. Surveyed topographical data typically must be gathered at two thousand foot intervals. However, in areas subject to significant near-term development and in areas currently developed, the interval, at the discretion of the department, may be more frequent. The resulting surveys must locate the crest of the primary oceanfront sand dunes to be used as the baseline for computing the forty-year erosion rate. In cases where no primary oceanfront sand dunes exist, a study conducted by the department is required to determine where the upland location of the crest of the primary oceanfront sand dune would be located if the shoreline had not been altered. The department, by regulation, may exempt specifically described portions of the coastline from the survey requirements of this section when, in its judgment, the portions of coastline are not subject to erosion or are not likely to be developed by virtue of local, state, or federal programs in effect on the coastline which would preclude significant development, or both.

(E) A landowner claiming ownership of property affected who feels that the final or revised setback line, baseline, or erosion rate as adopted is in error, upon submittal of substantiating evidence, must be granted a review of the setback line, baseline, or erosion rate, or a review of all three. The requests must be forwarded to the department board in accordance with Section 44-1-60 and the final decision of the board may be appealed to the Administrative Law Court as provided in Chapter 23 of Title 1.

HISTORY: 1988 Act No. 634, Section 3; 1990 Act No. 607, Section 3; 1993 Act No. 181, Section 1235; 2006 Act No. 387, Sections 50, 51.



SECTION 48-39-290. Restrictions on construction or reconstruction seaward of the baseline or between the baseline and the setback line; exceptions; special permits.

(A) No new construction or reconstruction is allowed seaward of the baseline except:

(1) wooden walkways no larger in width than six feet;

(2) small wooden decks no larger than one hundred forty-four square feet;

(3) fishing piers and associated amenity structures which are open to the public. Those fishing piers with their associated amenity structures including, but not limited to, baitshops, restrooms, restaurants, and arcades which existed September 21, 1989, may be rebuilt if they are constructed to the same dimensions and utilized for the same purposes and remain open to the public. In addition, those fishing piers with their associated amenity structures which existed on September 21, 1989, that were privately owned, privately maintained, and not open to the public on this date also may be rebuilt and used for the same purposes if they are constructed to the same dimensions;

(4) golf courses;

(5) normal landscaping;

(6) structures specifically permitted by special permit as provided in subsection (D);

(7) pools may be reconstructed if they are landward of an existing, functional erosion control structure or device;

(8) existing groins may be reconstructed, repaired, and maintained. New groins may only be allowed on beaches that have high erosion rates with erosion threatening existing development or public parks. In addition to these requirements, new groins may be constructed and existing groins may be reconstructed only in furtherance of an on-going beach renourishment effort which meets the criteria set forth in regulations promulgated by the department and in accordance with the following:

(a) The applicant shall institute a monitoring program for the life of the project to measure beach profiles along the groin area and adjacent and downdrift beach areas sufficient to determine erosion/accretion rates. For the first five years of the project, the monitoring program must include, but is not necessarily limited to:

(i) establishment of new monuments;

(ii) determination of the annual volume and transport of sand; and

(iii) annual aerial photographs.

Subsequent monitoring requirements must be based on results from the first five-year report.

(b) Groins may only be permitted after thorough analysis demonstrates that the groin will not cause a detrimental effect on adjacent or downdrift areas. The applicant shall provide a financially binding commitment, such as a performance bond or letter of credit that is reasonably estimated to cover the cost of reconstructing or removing the groin and/or restoring the affected beach through renourishment pursuant to subitem (c).

(c) If the monitoring program established pursuant to subitem (a) shows an increased erosion rate along adjacent or downdrift beaches that is attributable to a groin, the department must require either that the groin be reconfigured so that the erosion rate on the affected beach does not exceed the pre-construction rate, that the groin be removed, and/or that the beach adversely affected by the groin be restored through renourishment.

(d) Adjacent and downdrift communities and municipalities must be notified by the department of all applications for a groin project.

(e) Nothing in the section shall be construed to create a private cause of action, but nothing in this section shall be construed to limit a cause of action under recognized common law or other statutory theories. The sole remedies, pursuant to this section, are:

(i) the reconstruction or removal of a groin; and/or

(ii) restoration of the adversely affected beach and adjacent real estate through renourishment pursuant to subitem (c).

An adjacent or downdrift property owner that claims a groin has caused or is causing an adverse impact shall notify the department of such impact. The department shall render an initial determination within sixty days of such notification. Final agency action shall be rendered within twelve months of notification. An aggrieved party may appeal the decision pursuant to the Administrative Procedures Act.

A permit must be obtained from the department for items (2) through (8). However, no permit is required under this chapter for associated amenity structures constructed on fishing piers if local governmental bodies having responsibility for the planning and zoning authorize construction of those amenity structures. Associated amenity structures do not include those employed as overnight accommodations or those consisting of more than two stories above the pier decking. Associated amenity structures, excluding restrooms, handicapped access features, and observation decks, may occupy no more than thirty-five percent of the total surface area of the fishing pier or be constructed at a location further seaward than one-half of the length of the fishing pier as measured from the baseline.

(B) Construction, reconstruction, or alterations between the baseline and the setback line are governed as follows:

(1) Habitable structures:

(a) New habitable structures: If part of a new habitable structure is constructed seaward of the setback line, the owner must certify in writing to the department that the construction meets the following requirements:

(i) The habitable structure is no larger than five thousand square feet of heated space. The structure must be located as far landward on the property as practicable. A drawing must be submitted to the department showing a footprint of the structure on the property, a cross section of the structure, and the structure's relation to property lines and setback lines which may be in effect. No erosion control structure or device may be incorporated as an integral part of a habitable structure constructed pursuant to this section.

(ii) No part of the building is being constructed on the primary oceanfront sand dune or seaward of the baseline.

(b) Habitable structures which existed on the effective date of Act 634 of 1988 or constructed pursuant to this section:

(i) Normal maintenance and repair of habitable structures is allowed without notice to the department.

(ii) Additions to habitable structures are allowed if the additions together with the existing structure do not exceed five thousand square feet of heated space. Additions to habitable structures must comply with the conditions of new habitable structures as set forth in subitem (a).

(iii) Repair or renovation of habitable structures damaged, but not destroyed beyond repair, due to natural or manmade causes is allowed.

(iv) Replacement of habitable structures destroyed beyond repair due to natural causes is allowed after notification is provided by the owner to the department that all of the following requirements are met:

a. The total square footage of the replaced structure seaward of the setback line does not exceed the total square footage of the original structure seaward of the setback line. The linear footage of the replaced structure parallel to the coast does not exceed the original linear footage parallel to the coast.

b. The replaced structure is no farther seaward than the original structure.

c. Where possible, the replaced structure is moved landward of the setback line or, if not possible, then as far landward as is practicable, considering local zoning and parking regulations.

d. The reconstruction is not seaward of the baseline unless permitted elsewhere in Sections 48-39-250 through 48-39-360.

(v) Replacement of habitable structures destroyed beyond repair due to manmade causes is allowed provided the rebuilt structure is no larger than the original structure it replaces and is constructed as far landward as possible, but the new structure must not be farther seaward than the original structure.

(2) Erosion control devices:

(a) No new erosion control structures or devices are allowed seaward of the setback line except to protect a public highway which existed on the effective date of this act.

(b) Erosion control structures or devices which existed on the effective date of this act must not be repaired or replaced if destroyed:

(i) more than eighty percent above grade through June 30, 1995;

(ii) more than sixty-six and two-thirds percent above grade from July 1, 1995, through June 30, 2005;

(iii) more than fifty percent above grade after June 30, 2005.

(iv) Damage to seawalls and bulkheads must be judged on the percent of the structure remaining intact at the time of damage assessment. The portion of the structure or device above grade parallel to the shoreline must be evaluated. The length of the structure or device parallel to the shoreline still intact must be compared to the length of the structure or device parallel to the shoreline which has been destroyed. The length of the structure or device parallel to the shoreline determined to be destroyed divided by the total length of the original structure or device parallel to the shoreline yields the percent destroyed. Those portions of the structure or device standing, cracked or broken piles, whalers, and panels must be assessed on an individual basis to ascertain if these components are repairable or if replacement is required. Revetments must be judged on the extent of displacement of stone, effort required to return these stones to the prestorm event configuration of the structure or device, and ability of the revetment to retain backfill material at the time of damage assessment. If the property owner disagrees with the assessment of a registered professional engineer acting on behalf of the department, he may obtain an assessment by a registered professional engineer to evaluate, as set forth in this item, the damage to the structure or device. If the two assessments differ, then the two engineers who performed the assessments must select a registered professional engineer to perform the third assessment. If the first two engineers are unable to select an engineer to perform the third assessment, the clerk of court of the county where the structure or device lies must make the selection of a registered professional engineer. The determination of percentage of damage by the third engineer is conclusive.

(v) The determination of the degree of destruction must be made on a lot by lot basis by reference to county tax maps.

(vi) Erosion control structures or devices must not be enlarged, strengthened, or rebuilt but may be maintained in their present condition if not destroyed more than the percentage allowed in Section 48-39-290(B)(2)(b)(i), (ii), and (iii). Repairs must be made with materials similar to those of the structure or device being repaired.

(c) Erosion control structures or devices determined to be destroyed more than the percentage allowed in Section 48-39-290(B)(2)(b)(i), (ii), and (iii) must be removed at the owner's expense. Nothing in this section requires the removal of an erosion control structure or a device protecting a public highway which existed on the effective date of Act 634 of 1988.

(d) The provisions of this section do not affect or modify the provisions of Section 48-39-120(C).

(e) Subitem (a) does not apply to a private island with an Atlantic Ocean shoreline of twenty thousand, two hundred ten feet which is entirely revetted with existing erosion control devices. Nothing contained in this subitem makes this island eligible for beach renourishment funds. For a private island with an Atlantic Ocean shoreline of twenty thousand, two hundred ten feet which is entirely revetted with existing erosion control devices, the baseline is established for this private island at the landward edge of the erosion control device and the setback line is established twenty feet landward of the baseline.

(3) Pools, as defined in Section 48-39-270(12):

(a) No new pools may be constructed seaward of the setback line unless the pool is built landward of an erosion control structure or device which was in existence or permitted on the effective date of this act and is built as far landward as practical.

(b) Normal maintenance and repair is allowed without notice to the department.

(c) If a pool, existing on July 1, 1988, is destroyed beyond repair, as determined by the department pursuant to Section 48-39-270(11), it may be replaced if the owner certifies in writing to the department that:

(i) It is moved as far landward as practical. This determination of practicality must include the consideration of local zoning requirements.

(ii) It is rebuilt no larger than the destroyed pool.

(iii) It is constructed according to acceptable standards of pool construction and cannot be reinforced in a manner so as to act as an erosion control structure or device.

(d) If a pool is not destroyed beyond repair as determined by the department pursuant to Section 48-39-270(11) but the owner wishes to replace it, the owner may do so if:

(i) The dimensions of the pool are not enlarged.

(ii) The construction conforms to sub-subitem (iii) of subitem (c).

(4) All other construction or alteration between the baseline and the setback line requires a department permit. However, the department, in its discretion, may issue general permits for construction or alterations where issuance of the general permits would advance the implementation and accomplishment of the goals and purposes of Sections 48-39-250 through 48-39-360.

(C)(1) Notwithstanding the provisions relating to new construction, a person, partnership, or corporation owning real property that is affected by the setback line as established in Section 48-39-280 may proceed with construction pursuant to a valid building permit issued as of the effective date of this section. The person, partnership, or corporation may proceed with the construction of buildings and other elements of a master plan, planned development, or planned unit development notwithstanding the setback line established in this chapter if the person, partnership, or corporation legally has begun a use as evidenced by at least one of the following:

(a) All building permits have been applied for or issued by a local government before July 1, 1988.

(b) There is a master plan, planned development, or planned unit development:

(i) that has been approved in writing by a local government before July 1, 1988; or

(ii) where work has begun pursuant to approval as evidenced by the completion of the utility and infrastructure installation designed to service the real property that is subject to the setback line and included in the approved master plan, planned development, or planned unit development.

(2) However, repairs performed on a habitable structure built pursuant to this section are subject to the guidelines for repairs as set forth in this section.

(3) Nothing in this section prohibits the construction of fishing piers or structures which enhance beach access seaward of the baseline, if permitted by the department.

(D) Special permits:

(1) If an applicant requests a permit to build or rebuild a structure other than an erosion control structure or device seaward of the baseline that is not allowed otherwise pursuant to Sections 48-39-250 through 48-39-360, the department may issue a special permit to the applicant authorizing the construction or reconstruction if the structure is not constructed or reconstructed on a primary oceanfront sand dune or on the active beach and, if the beach erodes to the extent the permitted structure becomes situated on the active beach, the permittee agrees to remove the structure from the active beach if the department orders the removal. However, the use of the property authorized under this provision, in the determination of the department, must not be detrimental to the public health, safety, or welfare.

(2) The department's Permitting Committee is the committee to consider applications for special permits.

(3) In granting a special permit, the committee may impose reasonable additional conditions and safeguards as, in its judgment, will fulfill the purposes of Sections 48-39-250 through 48-39-360.

(4) A party aggrieved by the decision to grant or deny a special permit application may appeal pursuant to Section 48-39-150(D).

(E) The provisions of this section and Section 48-39-280 do not apply to an area in which the erosion of the beaches located in its jurisdiction is attributed to a federally authorized navigation project as documented by the findings of a Section 111 Study conducted under the authority of the federal Rivers and Harbors Act of 1968, as amended by the federal Water Resources Development Act of 1986, and approved by the United States Army Corps of Engineers. Nothing contained in this subsection makes this area ineligible for beach renourishment funds. The baseline determined by the local governing body and the department is the line of erosion control devices and structures and the department retains its jurisdiction seaward of the baseline. In addition, upon completion of a department approved beach renourishment project, including the completion of a sand transfer system if necessary for long-term stabilization, an area under a Section 111 Study becomes subject to all the provisions of this chapter. For the purposes of this section, a beach nourishment project stabilizing the beach exists if a successful restoration project is completed consisting of at least one hundred fifty cubic yards a foot over a length of five and one-half miles, with a project design capable of withstanding a one-in-ten-year storm, as determined by department, and renourishment is conducted annually at a rate, agreed upon by the department and local governing body, equivalent to that which would occur naturally if the navigation project causing the erosion did not exist. If the two parties cannot agree, then the department must obtain the opinion of an independent third party. Any habitable structure located in an area in which the erosion of the beaches located in its jurisdiction is attributed to a federally authorized navigation project as documented by the findings of a Section 111 Study, which was in existence on September 21, 1989, and was over forty years old on that date and is designated by the local governing body as an historical landmark may be rebuilt seaward of the baseline if it is rebuilt to the exact specifications, dimensions, and exterior appearance of the structure as it existed on that date.

HISTORY: 1988 Act No. 634, Section 3; 1990 Act No. 607, Section 3; 1993 Act No. 29, Section 1; 1993 Act No. 181, Section 1235; 2002 Act No. 198, Section 1; 2006 Act No. 387, Section 52; 2010 Act No. 285, Section 1, eff upon approval (became law without the Governor's signature on June 28, 2010); 2011 Act No. 25, Sections 1, 2, eff May 9, 2011.



SECTION 48-39-300. Local governments given authority to exempt certain erosion control structures from restrictions.

A local governing body, if it notifies the department before July 1, 1990, may exempt from the provisions of Section 48-39-290, relating to reconstruction and removal of erosion control devices, the shorelines fronting the Atlantic Ocean under its jurisdiction where coastal erosion has been shown to be attributed to a federally authorized navigation project as documented by the findings of a Section 111 Study conducted under the authority of the Rivers and Harbors Act of 1968, as amended by the Water Resources Development Act of 1986 and approved by the United States Army Corps of Engineers. Erosion control devices exempt under this section must not be constructed seaward of their existing location, increased in dimension, or rebuilt out of materials different from that of the original structure.

HISTORY: 1988 Act No. 634, Section 3; 1990 Act No. 607, Section 3; 1993 Act No. 181, Section 1235.



SECTION 48-39-305. Judicial determination of ownership and whether construction prohibition applies or requires compensation; burden of proof.

(A) A person having a recorded interest or interest by operation of law in or having registered claim to land seaward of the baseline or setback line which is affected by the prohibition of construction or reconstruction may petition the circuit court to determine whether the petitioner is the owner of the land or has an interest in it. If he is adjudged the owner of the land or to have an interest in it, the court shall determine whether the prohibition so restricts the use of the property as to deprive the owner of the practical uses of it and is an unreasonable exercise of police power and constitutes a taking without compensation. The burden of proof is on the petitioner as to ownership, and the burden of proof is on the State to prove that the prohibition is not an unreasonable exercise of police power.

(B) The method provided in this section for the determination of the issue of whether the prohibition constitutes a taking without compensation is the exclusive judicial determination of the issue, and it must not be determined in another judicial proceeding. The court shall enter a judgment in accordance with the issues. If the judgment is in favor of the petitioner, the order must require the State either to issue the necessary permits for construction or reconstruction of a structure, order that the prohibition does not apply to the property, or provide reasonable compensation for the loss of the use of the land or the payment of costs and reasonable attorney's fees, or both. Either party may appeal the court's decision.

HISTORY: 1990 Act No. 607, Section 3; 1993 Act No. 181, Section 1235.



SECTION 48-39-310. Prohibition of destruction of any beach or dune vegetation seaward of setback line.

The destruction of beach or dune vegetation seaward of the setback line is prohibited unless there is no feasible alternative. When there is destruction of vegetation permitted seaward of the setback line, mitigation, in the form of planting of new vegetation where possible, for the destruction is required as part of the permit conditions.

HISTORY: 1988 Act No. 634, Section 3; 1990 Act No. 607, Section 3; 1993 Act No. 181, Section 1235.



SECTION 48-39-320. Comprehensive beach management plan.

(A) The department's responsibilities include the creation of a long-range and comprehensive beach management plan for the Atlantic Ocean shoreline in South Carolina. The plan must include all of the following:

(1) development of the data base for the state's coastal areas to provide essential information necessary to make informed and scientifically based decisions concerning the maintenance or enhancement of the beach/dune system;

(2) development of guidelines and their coordination with appropriate agencies and local governments for the accomplishment of:

(a) beach/dune restoration and nourishment, including the projected impact on coastal erosion rates, cost/benefit of the project, impact on flora and fauna, and funding alternatives;

(b) development of a beach access program to preserve the existing public access and enhance public access to assure full enjoyment of the beach by all residents of this State;

(c) maintenance of a dry sand and ecologically stable beach;

(d) protection of all sand dunes seaward of the setback line;

(e) protection of endangered species, threatened species, and important habitats such as nesting grounds;

(f) regulation of vehicular traffic upon the beaches and the beach/dune system which includes the prohibition of vehicles upon public beaches for nonessential uses;

(g) development of a mitigation policy for construction allowed seaward of the setback line, which must include public access ways, nourishment, vegetation, and other appropriate means;

(3) formulation of recommendations for funding programs which may achieve the goals set forth in the State Comprehensive Beach Management Plan;

(4) development of a program on public education and awareness of the importance of the beach/dune system, the project to be coordinated with the South Carolina Educational Television Network and Department of Parks, Recreation and Tourism;

(5) assistance to local governments in developing the local comprehensive beach management plans.

(B) The plan provided for in this section is to be used for planning purposes only and must not be used by the department to exercise regulatory authority not otherwise granted in this chapter, unless the plan is created and adopted pursuant to Chapter 23 of Title 1.

HISTORY: 1988 Act No. 634, Section 3; 1990 Act No. 607, Section 3; 1993 Act No. 181, Section 1235.



SECTION 48-39-330. Disclosure statement.

Thirty days after the initial adoption by the department of setback lines, a contract of sale or transfer of real property located in whole or in part seaward of the setback line or the jurisdictional line must contain a disclosure statement that the property is or may be affected by the setback line, baseline, and the seaward corners of all habitable structures referenced to the South Carolina State Plane Coordinate System (N.A.D.-1983) and include the local erosion rate most recently made available by the department for that particular standard zone or inlet zone as applicable. Language reasonably calculated to call attention to the existence of baselines, setback lines, jurisdiction lines, and the seaward corners of all habitable structures and the erosion rate complies with this section.

The provisions of this section are regulatory in nature and do not affect the legality of an instrument violating the provisions.

HISTORY: 1988 Act No. 634, Section 3; 1990 Act No. 607, Section 3; 1993 Act No. 181, Section 1235.



SECTION 48-39-340. Distribution of funding.

Funding for local governments to provide for beachfront management must be distributed in a fair and equitable manner. Consideration must be given to the size of the locality, the need for beach management in the area, the cost/benefits of expenditures in that area, and the best interest of the beach/dune system of the State as established by priority by the department.

HISTORY: 1988 Act No. 634, Section 3; 1990 Act No. 607, Section 3; 1993 Act No. 181, Section 1235.



SECTION 48-39-345. Coastal Division to administer funds reimbursed to nonfederal project sponsors under local cooperative agreement with army corps of engineers for cost-shared beach renourishment project.

Any funds reimbursed to nonfederal project sponsors under the terms of a Local Cooperative Agreement (LCA) with the Army Corps of Engineers for a federally cost-shared beach renourishment project, where the reimbursement is for credit to the nonfederal sponsor for federally approved effort and expenditures toward the nonfederal project sponsor obligations detailed in the LCA and where the State has provided funding to the nonfederal sponsor to meet the financial cost-sharing responsibilities under the LCA, must be refunded by the nonfederal sponsor to the State with the State and the nonfederal sponsor sharing in this reimbursement in the same ratio as each contributed to the total nonfederal match specified in the LCA. The Coastal Division of the South Carolina Department of Health and Environmental Control shall administer these funds and make these funds available to other beach renourishment projects.

HISTORY: 1994 Act No. 497, Part II, Section 41.



SECTION 48-39-350. Local comprehensive beach management plan.

(A) The local governments must prepare by July 1, 1991, in coordination with the department, a local comprehensive beach management plan which must be submitted for approval to the department. The local comprehensive beach management plan, at a minimum, must contain all of the following:

(1) an inventory of beach profile data and historic erosion rate data provided by the department for each standard erosion zone and inlet erosion zone under the local jurisdiction;

(2) an inventory of public beach access and attendant parking along with a plan for enhancing public access and parking;

(3) an inventory of all structures located in the area seaward of the setback line;

(4) an inventory of turtle nesting and important habitats of the beach/dune system and a protection and restoration plan if necessary;

(5) a conventional zoning and land use plan consistent with the purposes of this chapter for the area seaward of the setback line;

(6) an analysis of beach erosion control alternatives, including renourishment for the beach under the local government's jurisdiction;

(7) a drainage plan for the area seaward of the setback zone;

(8) a post disaster plan including plans for cleanup, maintaining essential services, protecting public health, emergency building ordinances, and the establishment of priorities, all of which must be consistent with this chapter;

(9) a detailed strategy for achieving the goals of this chapter by the end of the forty-year retreat period. Consideration must be given to relocating buildings, removal of erosion control structures, and relocation of utilities;

(10) a detailed strategy for achieving the goals of preservation of existing public access and the enhancement of public access to assure full enjoyment of the beach by all residents of this State. The plan must be updated at least every five years in coordination with the department following its approval. The local governments and the department must implement the plan by July 1, 1992.

(B) Notwithstanding the provisions of Section 48-39-340, if a local government fails to act in a timely manner to establish and enforce a local coastal beach management plan, the department must impose and implement the plan or the State Comprehensive Beach Management Plan for the local government. If a local government fails to establish and enforce a local coastal beach management plan, the government automatically loses its eligibility to receive available state-generated or shared revenues designated for beach/dune system protection, preservation, restoration, or enhancement, except as directly applied by the department in its administrative capacities.

HISTORY: 1988 Act No. 634, Section 3; 1990 Act No. 607, Section 3; 1993 Act No. 181, Section 1235.



SECTION 48-39-355. Documentation of authorized activity.

A permit is not required for an activity specifically authorized in this chapter. However, the department may require documentation before the activity begins from a person wishing to undertake an authorized construction or reconstruction activity. The documentation must provide that the construction or reconstruction is in compliance with the terms of the exemptions or exceptions provided in Sections 48-39-280 through 48-39-360.

HISTORY: 1990 Act No. 607, Section 3; 1993 Act No. 181, Section 1235.



SECTION 48-39-360. Application of chapter.

The provisions of Sections 48-39-250 through 48-39-355 do not apply to an area which is at least one-half mile inland from the mouth of an inlet.

HISTORY: 1988 Act No. 634, Section 3; 1990 Act No. 607, Section 3; 1993 Act No. 181, Section 1235.






CHAPTER 40 - BEACH RESTORATION AND IMPROVEMENT TRUST ACT

SECTION 48-40-10. Citation of chapter.

This chapter may be cited as the "South Carolina Beach Restoration and Improvement Trust Act".

HISTORY: 1999 Act No. 100, Part II, Section 8.



SECTION 48-40-20. Definitions.

As used in this chapter:

(1) "Trust fund" means the South Carolina Beach Restoration and Improvement Trust Fund.

(2) "Office" means the Office of Ocean and Coastal Resource Management of the Department of Health and Environment Control.

(3) "Beach renourishment" means the artificial establishment and periodic renourishment of a beach with sand that is compatible with the existing beach in a way so as to create a dry sand beach at all stages of the tide, as described in Section 48-39-270, to include where considered appropriate and necessary by the office, groin construction and maintenance to extend the life of such projects.

HISTORY: 1999 Act No. 100, Part II, Section 8.



SECTION 48-40-30. South Carolina Beach Restoration and Improvement Fund established.

There is established the South Carolina Beach Restoration and Improvement Trust Fund for the purposes of:

(1) providing matching funds to qualifying municipal and county governments for the restoration of eroded public beaches and improvement and enhancement of public beach access;

(2) restoring beaches and protective sand dunes on an emergency basis after significant storm damage; and

(3) evaluating erosion rates and hazard areas annually for all state beaches.

HISTORY: 1999 Act No. 100, Part II, Section 8.



SECTION 48-40-40. Trust fund appropriation; carry-over and interest; administration.

(A) The trust fund must be funded by annual appropriations from general tax revenues. The appropriated monies must be credited to the trust fund account and maintained separately from the general fund and other funds.

The monies credited to the account may be retained and carried forward, along with all interest earned.

(B) The trust fund must be administered by the Office of Ocean and Coastal Resource Management of the Department of Health and Environmental Control pursuant to this chapter and its regulations governing application, review, ranking, and approval procedures for grants.

HISTORY: 1999 Act No. 100, Part II, Section 8.



SECTION 48-40-50. Appropriation and designation of funds; local matching; project approval and administration.

(A) Beginning in fiscal year 1999-2000 and each fiscal year after that, the General Assembly must appropriate from general tax revenues an amount it considers appropriate for credit to the trust fund. The monies must be designated for funding:

(1) public beach restoration and maintenance projects; or

(2) improvement and enhancement of public beach access.

(B) Allocations of trust fund monies for public beach restoration and maintenance or improvement and enhancement of public beach access must be matched equally by municipal and county jurisdictions which are the sites of the projects.

(1) The local cost must be financed by all municipal and county jurisdictions in which the trust fund monies are applied, in proportion to the area of beach located within the respective jurisdictions.

(2) The matching requirement of this subsection does not apply to beach renourishment projects within state parks or other state-owned beachfront property.

(C) Trust fund allocations for a public beach restoration or maintenance project or project to improve and enhance public beach access may be made only to a project approved by the office pursuant to the application, review, ranking, and approval regulations promulgated, and procedures adopted, by the office.

(D) Municipal and county jurisdictions which apply for matching funds for proposed projects must be:

(1) ranked in relation to all other qualifying local government project applications; and

(2) approved according to the minimum regulatory criteria for construction within the beach and dune critical area.

(E) An application for trust fund monies for a public beach restoration or maintenance project or project to improve and enhance public beach access may be accepted by the office only from a municipal or county government with a Local Beach Management Plan approved by the office.

(F) An application pursuant to this section for matching funds for a public beach renourishment project may be accepted and ranked by the office only if the project first has been fully permitted and approved as otherwise provided by law.

(G) Allocations of trust fund monies may be made to approved public beach restoration or maintenance projects or projects for improvement and enhancement of public beach access only through properly executed written agreements between the office and all the municipal and county project sponsors. All the trust fund monies and the nonstate matching funds required for financing the projects must be deposited in an escrow account within five business days of the execution of the agreement and receipt of the monies from the trust fund. The office must be given quarterly financial status reports of this account and annual and final audit reports throughout the project's duration and at completion.

(H) State funds appropriated and designated for funding local efforts pursuant to this section may be used only for the purposes of public beach access improvement and enhancement and public beach restoration and maintenance projects.

HISTORY: 1999 Act No. 100, Part II, Section 8.



SECTION 48-40-60. Emergency reserve fund; administration; purpose.

(A) The initial capitalization of the trust fund in fiscal year 1999-2000 must include an additional appropriation of an amount considered appropriate by the General Assembly from general tax revenues for credit to the trust fund and designated for use to establish an emergency reserve fund for emergency response by the State in rebuilding the beach and dune systems for qualifying public beach areas damaged by storm events.

(B) This emergency reserve fund must be administered by the office in consultation with the State Emergency Management Division and impacted municipal, county, and federal officials.

(C) Monies in the emergency reserve fund may be carried forward with earned interest. Upon the allocation and commitment of all available emergency reserve funds, the fund must be recapitalized through future appropriations as needed.

(D) State funds appropriated for credit to the emergency reserve fund and designated for emergency rebuilding of beach and dune systems damaged by storm events may be used only for that purpose.

(E) Funding of emergency projects pursuant to this section does not require matching funds from local entities.

HISTORY: 1999 Act No. 100, Part II, Section 8; 2002 Act No. 190, Section 8.



SECTION 48-40-70. Annual analysis of accumulated data from monitoring and evaluation of erosion rates; funding.

(A) The accumulated data from annual monitoring and evaluation of erosion rates and hazard areas for all beach areas as required of the office in Sections 48-39-280, 48-39-320, and 48-39-330 must be analyzed and used in the determination of priorities of need for storm damage reduction, property protection, recreational beach restoration, and public notification of erosion and hazardous conditions.

(B) The annual analysis must be funded by the trust fund, in an annual amount not to exceed two hundred fifty thousand dollars to provide for comprehensive beach profile monitoring of all beach areas to establish annual erosion rates and to identify sand loss or accretion.

(C) In seriously eroding areas or after storms, surveys must be conducted twice annually, or more frequently as needed.

(D) The monitoring data produced pursuant to this section must be made available to the public.

(E) The office and local governments must use the annual analysis to document beach restoration needs and for restoration project design.

HISTORY: 1999 Act No. 100, Part II, Section 8.






CHAPTER 41 - INTERSTATE COMPACT TO CONSERVE OIL AND GAS

SECTION 48-41-10. Adoption of Interstate Compact to Conserve Oil and Gas authorized.

(A) The Governor of the State of South Carolina is hereby authorized and directed, for and in the name of the State, to join the organization of states known as the Interstate Oil Compact Commission, created and established with the consent of Congress by the Interstate Compact to Conserve Oil and Gas, which has been extended from time to time by Congress, as an associate member and in the event that South Carolina becomes an "oil-producing state" and is thereby permitted to become a member of the Interstate Oil Compact Commission and join with other states in the Interstate Compact to Conserve Oil and Gas. The Governor is hereby authorized and directed, for and in the name of the State, to become a member of the commission and join the compact which is now deposited with the Department of State of the United States.

(B) The interstate compact to conserve oil and gas referred to above reads as follows:

"AN INTERSTATE COMPACT TO CONSERVE OIL AND GAS

This agreement may become effective within any compacting state at any time as prescribed by that state, and shall become effective within those states ratifying it whenever any three of the states of Texas, Oklahoma, California, and New Mexico have ratified and Congress has given its consent.

Any oil-producing state may become a party hereto as hereinafter provided.

The purpose of this Compact is to conserve oil and gas by the prevention of physical waste thereof from any cause.

Each state bound hereby agrees that within a reasonable time it will enact laws, or if laws have been enacted, then it agrees to continue the same in force, to accomplish within reasonable limits the prevention of:

(a) The operation of any oil well with an inefficient gas-oil ratio;

(b) The drowning with water of any stratum capable of producing oil or gas, or both oil and gas, in paying quantities;

(c) The avoidable escape into the open air or the wasteful burning of gas from a natural gas well;

(d) The creation of unnecessary fire hazards;

(e) The drilling, equipping, locating, spacing, or operating of a well or wells so as to bring about physical waste of oil or gas or loss in the ultimate recovery thereof;

(f) The inefficient, excessive, or improper use of the reservoir energy in producing any well.

The enumeration of the foregoing subjects shall not limit the scope of the authority of any state.

Each state bound hereby agrees that it will, within a reasonable time, enact statutes, or if such statutes have been enacted then that it will continue the same in force, providing in effect that oil produced in violation of its valid order and/or gas conservation statutes or any valid rule, order, or regulation promulgated thereunder, shall be denied access to commerce; and providing for stringent penalties for the waste of either oil or gas.

It is not the purpose of this Compact to authorize the states joining herein to limit the production of oil or gas for the purpose of stabilizing or fixing the price thereof, or create or perpetuate monopoly, or to promote regimentation, but is limited to the purpose of conserving oil and gas and preventing the avoidable waste thereof within reasonable limitations.

Each state joining herein shall appoint a representative to a Commission hereby constituted and designated as The Interstate Oil Compact Commission, the duty of which said Commission shall be to make inquiry and ascertain from time to time such methods, practices, circumstances, and conditions as may be disclosed for bringing about conservation and the prevention of physical waste of oil and gas; and at such intervals as said Commission deems beneficial it shall report its findings and recommendations to the several states for adoption or rejection.

The Commission shall have power to recommend the coordination of the exercise of the police powers of the several states within their several jurisdictions to promote the maximum ultimate recovery from the petroleum reserves of said states, and to recommend measures for the maximum ultimate recovery of oil and gas. Said Commission shall organize and adopt suitable rules and regulations for the conduct of its business.

No action shall be taken by the Commission, except: (1) by the affirmative votes of the majority of the whole number of the compacting states, represented at any meeting; and (2) by a concurring vote of a majority in interest of the compacting states at said meeting, such interest to be determined as follows: Such vote of each state shall be in the decimal proportion fixed by the ratio of its daily average production during the preceding calendar half-year to the daily average production of the compacting states during said period.

No state by joining herein shall become financially obligated to any other state, nor shall the breach of the terms hereof by any state subject such state to financial responsibility to the other states joining herein.

This Compact shall expire September 1, 1937.

But any state joining herein may, upon sixty (60) days notice withdraw herefrom.

The representatives of the signatory states have signed this agreement in a single original, which shall be deposited in the archives of the Department of State of the United States, and a duly certified copy shall be forwarded to the Governor of each of the signatory states.

The Compact shall become effective when ratified and approved as provided in Article I. Any oil-producing state may become a party hereto by affixing its signature to a counterpart to be similarly deposited, certified, and ratified."

(C) The Governor of South Carolina is further authorized and directed, for and in the name of the State, to execute agreements for the further extension of the expiration date of the Interstate Oil Compact to Conserve Oil and Gas in the event that South Carolina becomes an oil-producing state and is permitted to join in the Compact.

(D) The Governor shall be official representative of the State on the Interstate Oil Compact Commission and shall exercise and perform for the State all the power and duties as an associate member or as a member, if the State is permitted to become a member, of the Interstate Oil Compact Commission; provided, that he shall have the authority to appoint an assistant representative who shall act in his stead as the official representative of the State on the said commission. The assistant representative shall take the oath of office prescribed by the constitution, which shall be filed with any of the officials of the United States and State of South Carolina as may be provided for by law.

HISTORY: 1976 Act No. 613, Section 1.






CHAPTER 43 - OIL AND GAS EXPLORATION, DRILLING, TRANSPORTATION, AND PRODUCTION

SECTION 48-43-10. Definitions.

Unless the context otherwise requires, the terms defined in this section shall have the following meaning when used in this chapter:

(A) "Waste" means and includes:

(1) physical waste, as that term is generally understood in the oil and gas industry;

(2) the inefficient, excessive, or improper use, or the unnecessary dissipation of, reservoir energy;

(3) the inefficient storing of oil and gas;

(4) the locating, drilling, equipping, operating, or producing of any oil or gas well in a manner that causes, or tends to cause, reduction in the quantity of oil or gas ultimately recoverable from a pool under prudent and proper operations, or that causes or tends to cause unnecessary or excessive surface loss or destruction or oil or gas;

(5) the production of oil or gas in excess of

(a) transportation or marketing facilities;

(b) the amount reasonably required to be produced in the proper drilling, completing or testing of the well from which it is produced; or

(c) oil or gas otherwise usefully utilized but gas produced from an oil well or condensate well pending the time when, with reasonable diligence, the gas can be sold or otherwise usefully utilized on terms and conditions that are just and reasonable shall not be considered waste if the production of such gas has been approved by order of the department;

(6) underground or above ground waste in the production or storage of oil, gas, or condensate, however caused, and whether or not defined in other subdivisions hereof.

(B) "Department" means the South Carolina Department of Health and Environmental Control.

(C) "Person" means any natural person, corporation, association, partnership, receiver, trustee, executor, administrator, guardian, fiduciary, or other representatives of any kind, and includes any government or any political subdivision or any agency thereof.

(D) "Oil" means crude petroleum oil and all other hydrocarbons, regardless of gravity, that are produced in liquid form by ordinary production methods, but does not include liquid hydrocarbons that were originally in a gaseous phase in the reservoir.

(E) "Gas" means all natural gas and all other fluid hydrocarbons not hereinabove defined as oil, including condensate because it originally was in the gaseous phase in the reservoir.

(F) "Condensate" means liquid hydrocarbons that were originally in the gaseous phase in the reservoir.

(G) "Pool" means an underground reservoir containing a common accumulation of oil and gas or both; each zone of a structure that is completely separated from any other zone in the same structure is a pool.

(H) "Field" means the general area underlain by one or more pools.

(I) "Owner" means the person who has the right to drill into and produce from a pool and to appropriate the oil or gas that he produces therefrom, either for himself or for himself and others.

(J) "Producer" means the owner of a well or wells capable of producing oil or gas or both.

(K) "Just and Equitable Share of the Production" means, as to each person, that part of the authorized production from the pool that is substantially in the proportion that the amount of recoverable oil or gas or both in the developed areas of his tract or tracts in the pool bears to the recoverable oil or gas or both in the total of the developed areas in the pool.

(L) "Developed Area" means a spacing unit on which a well has been completed that is capable of producing oil or gas, or the acreage that is otherwise attributed to a well by the department for allowable purposes.

(M) "Protect Correlative Rights" means that the action or regulation by the department should afford a reasonable opportunity to each person entitled thereto to recover or receive the oil or gas in his tract or tracts or the equivalent thereto, without being required to drill unnecessary wells or to incur other unnecessary expense to recover or receive such oil or gas or its equivalent.

(N) "Product" means any commodity made from oil or gas, and includes refined crude oil, crude tops, topped crude, processed crude, processed crude petroleum, residue from crude petroleum, cracking stock, uncracked fuel oil, fuel oil, treated crude oil, residuum, gas oil, casinghead gasoline, natural gas gasoline, kerosene, benzine, wash oil, waste oil, blended gasoline, lubrication oil, blends or mixtures of oil with one or more liquid products or by-products derived from oil or gas, and blends or mixtures of two or more liquid products or by-products derived from oil or gas, whether herein enumerated or not.

(O) "Illegal Oil" means oil that has been produced from any well within the State in excess of the quantity permitted by any rule, regulation, or order of the department.

(P) "Illegal Gas" means gas that has been produced from any well within the State in excess of the quantity permitted by any rule, regulation, or order of the department.

(Q) "Illegal Product" means any product derived in whole or in part from illegal oil or illegal gas.

(R) "Certificate of Clearance" means a permit prescribed by the department for the transportation or the delivery of oil or gas or product.

(S) "Pollutant" means any emission that significantly derogates the quality of the air, water or land.

(T) "Pollution" means the act of emitting pollutants into the air or water or onto the land.

(U) "Royalty owner" means the person who pursuant to a lease arrangement with another has the right to receive, free of costs, an allocation of production or payments based upon the value of production.

(V) "Geothermal resources" mean the resources defined in Section 10-9-310 of the 1976 Code.

(W) "Sanitary landfill" means a solid waste disposal facility regulated by the Department of Health and Environmental Control.

(X) "Board" means board of the department.

HISTORY: 1977 Act No. 179, Part 1, Section 1; 1984 Act No. 375, Section 2; 1989 Act No. 162, Section 1; 1993 Act No. 181, Section 1236.



SECTION 48-43-20. Waste and pollution prohibited.

The waste of oil and gas and the pollution of the water, air or land is prohibited.

HISTORY: 1977 Act No. 179, Part 1, Section 2; 1993 Act No. 181, Section 1236.



SECTION 48-43-30. Application of chapter; authority of department.

(A) This chapter shall apply to all lands however owned, including the submerged lands, both inland and offshore, tidelands and wetlands located within the jurisdictional limits of the State and any lands owned or administered by any government or any agency or political subdivision thereof, over which the State, under its police power has jurisdiction; and to that end the department is authorized to:

(1) Prevent waste of oil and gas, to protect correlative rights and to prevent pollution of the water, air and land by oil or gas, and otherwise to administer and enforce this chapter. It has jurisdiction over all persons and property necessary for that purpose. In the event of a conflict, the duty to prevent waste is paramount.

(2) Make such investigations as it deems proper to determine whether action by the department in discharging its duties is necessary.

(3) Hire personnel to carry out the purposes of this chapter.

(B) Without limiting its general authority, the department shall have specific authority:

(1) To require:

(a) identification of ownership of oil or gas wells, producing leases, tanks, plants, structures, and facilities for the transportation or refining of oil and gas;

(b) the preparing and filing of well logs and samples, directional surveys and reports on well location, drilling and production, provided, however, that the log and samples of an exploratory or wildcat well need not be filed before one year after the completion of the well and upon the filing of the log and samples of such well the department shall keep the log and samples and information contained therein confidential for one year from the date of filing if requested by the operator in writing to do so and the department may keep the log and samples and information contained therein confidential for an additional year at its discretion if the operator requests in writing that the department keep such log and samples and information confidential for an additional year.

(c) the drilling, casing, operation, and plugging of wells in such manner as to prevent (a) the escape of oil or gas out of one pool into another, (b) the detrimental intrusion of water into an oil or gas pool that is avoidable by efficient operations, (c) the pollution of fresh water supplies by oil, gas, or salt water, and (d) blowouts, cavings, seepages, and fire;

(d) the taking of tests of oil or gas wells;

(e) the furnishing by all persons who apply for a drilling permit a reasonable performance bond with good and sufficient surety with the State of South Carolina as beneficiary to indemnify the State from loss or expense resulting from such person's failure to comply with the provisions of this chapter or the rules, regulations or orders of the department including the duty to plug each dry or abandoned well and to repair each well causing waste or pollution if repair will prevent waste or pollution; a performance bond may cover more than one drilling operation of the same person provided that the amount of such performance bond is increased to cover the additional well each time an application for a drilling permit is submitted to the department by that person.

(f) that the production from wells be separated into gaseous and liquid hydrocarbons, and that each be measured by means and upon standards that may be prescribed by the department;

(g) that wells not be operated with inefficient gas-oil or water-oil ratios, to fix these ratios, and to limit production from wells with inefficient gas-oil or water-oil ratios;

(h) certificates of clearance in connection with the transportation or delivery of oil, gas, or product;

(i) the metering or other measuring of oil, gas, or product;

(j) that every person who produces, sells, purchases, acquires, stores, transports, refines, or processes oil or gas in this State keep and maintain complete and accurate records of the quantities thereof, which records shall be available for examination by the department or its agents at all reasonable times;

(k) the filing of reports or plats with the department that it may prescribe;

(l) permits for the onshore and offshore exploration of oil and gas both on public and private lands whether highlands, wetlands or submerged land;

(m) the placing of meters approved by the department which shall at all times be under the supervision and control of the department wherever the department may designate on all pipelines, gathering systems, barge terminals, loading racks, refineries, or other places deemed necessary to prevent the transportation of illegally produced oil and gas;

(n) payment of reasonable fees for all publications, materials, charts, services and similar items furnished to persons at their request;

(o) that all persons who desire to drill wells for oil or gas obtain a permit from the department prior to the commencement of any drilling operations;

(p) that all pipelines placed in the Atlantic Ocean, its harbors, bays and other bodies of water which are a part of the Atlantic Ocean to transport oil, gas, condensate or product that cross the lands and under waters that are within the territorial jurisdiction of the State of South Carolina be located under the bottom of the Atlantic Ocean, its harbors, bays and other bodies of water which are a part of the Atlantic Ocean so that the pipelines will not interfere with navigation, fishing, shrimping, and other lawful recreational and commercial activities.

(2) To regulate:

(a) the drilling, testing, completing, stimulating, producing, reworking and plugging of wells, and all other operations associated with the production of oil and gas;

(b) the spacing or locating of wells;

(c) operations to increase ultimate recovery, such as cycling of gas, the maintenance of pressure, and the introduction of gas, water or other substances into a producing formation;

(d) the disposal of salt water and oil-field wastes;

(e) the exploration for oil or gas in the waters and on the lands that are within the jurisdictional limits of the State regardless of ownership;

(f) the transportation of oil and gas, as defined by this chapter and as distinguished by the definitions from product, from whatever source to gathering systems, refineries, and other storage and processing facilities which handle oil and gas;

(g) the commingling of oil and gas produced from wells having different owners or producers and to adopt such rules and regulations applicable to such commingling as may be necessary to protect the rights of the owners, producers and royalty owners of the wells from which the commingling oil or gas is produced.

(3) To limit the production of oil, gas, or condensate from any field, pool, area, lease, or well, and to allocate production.

(4) To classify and reclassify pools as oil, gas and condensate pools and to classify and reclassify wells as oil, gas or condensate wells.

(5) To promulgate, after hearing and notice as hereinafter provided, such rules and regulations, and issue such orders reasonably necessary to prevent waste and oil discharges from drilling and production platforms, pipelines, gathering systems, processing facilities, storage facilities, refineries, port facilities, tankers and other facilities and vessels that may be a source of oil spills and to protect correlative rights, to govern the practice and procedure before the board and to fulfill its duties and the purposes of this chapter.

(6) To regulate the exploration, drilling, production, and transportation of methane gas in and related to sanitary landfills. The department is authorized to exercise discretion in regulating such activities and may impose any requirement of this chapter as is necessary, in the opinion of the department, to prevent waste of oil and gas, to protect correlative rights and to prevent pollution of the water, air, and land by oil and gas. The department is further authorized to require any person applying for a drilling permit or otherwise producing methane gas in a sanitary landfill to comply with one of the following requirements for financial responsibility in an amount deemed sufficient by the department in its discretion in order to achieve the purpose specified in Section 48-43-30(A)(1):

(i) furnish a bond consistent with the requirements of Section 48-43-30(B)(1)(e); or

(ii) furnish proof of insurance with the State of South Carolina as beneficiary. Before the issuance of drilling permits for methane gas recovery from sanitary landfills, the department must certify that the proposed activity is consistent with the Department of Health and Environmental Control regulations governing the operation, monitoring, and maintenance of the landfills and applicable permit conditions.

HISTORY: 1977 Act No. 179, Part 1, Section 3; 1989 Act No. 162, Section 2; 1993 Act No. 181, Section 1236.



SECTION 48-43-40. Matters on which public hearings are held; emergency orders; method of giving notice; rules, regulations, and orders.

(A) No rule, regulation or order, or amendment thereof, except in an emergency, shall be made by the department without a public hearing upon at least twenty days' notice, exclusive of the date of service. No permit for the construction of a deep water port shall be granted by the department without a public hearing upon at least twenty days' notice, exclusive of the date of service. At least twenty days prior to the invitation for bids for the leasing of state lands for the purpose of oil and gas exploration and production, a public hearing shall be held. The public hearing shall be held at such time and place as may be prescribed by the department, and any interested person shall be entitled to be heard.

(B) When an emergency requiring immediate action is found to exist, the department may make an emergency order without notice of hearing, which shall be effective when made. No emergency order shall be effective for more than sixty days.

(C) Any notice required by this chapter shall be given by the department. Any such notice, at the election of the department, may be given by any one or more of the following methods: (a) personal service, (b) publication in one or more issues of a newspaper in general circulation in the state capital or of a newspaper of general circulation in the county where the land affected or some part thereof is situated, or (c) by United States mail addressed, postage prepaid, to the last known mailing address of the person or persons affected. The date of service shall be the date on which service was made in the case of personal service, the date of first publication in the case of notice by publication, and the date of mailing in the case of notice by mail. The notice shall be issued in the name of the State, shall be signed by the chairman, secretary or executive director of the department, shall specify the style and number of the proceedings, the time and place of the hearing, and shall briefly state the purpose of the proceeding. Should the department elect to give notice by personal service, such service may be made by an officer authorized to serve process, or by any agent of the department, in the same manner as is provided by law for the service of process in civil action in the courts of the State. Proof of the service by such agent shall be by the affidavit of the agent making personal service.

(D) All rules, regulations and orders made by the Department of Health and Environmental Control shall be in writing, shall be entered in full and indexed in books to be kept by the department for that purpose, and shall be public records open for inspection at all times during office hours. In addition, all rules and regulations shall be filed with the Secretary of State. A copy of any rule, regulation or order, certified by any member of the department or the department, under its seal, shall be received in evidence in all courts of this State with the same effect as the original.

(E) The department may act upon its own motion or upon the application of any interested person. On the filing of an application concerning any matter within the jurisdiction of the department that requires a hearing, the department shall promptly fix a date for a hearing thereon, and shall cause notice of the hearing to be given. The hearing shall be held without undue delay after the filing of the application. The department shall make its order within thirty days after the conclusion of the hearing.

HISTORY: 1977 Act No. 179, Part 1, Section 11; 1993 Act No. 181, Section 1236.



SECTION 48-43-50. Authority to conduct hearings, summon witnesses, administer oaths, and issue subpoenas; effect of failure to comply.

(A) The board or an Administrative Law Judge shall have the power to conduct hearings, to summon witnesses, to administer oaths and to require the production of records, books and documents for examination at any hearing or investigation.

(B) Upon failure or refusal on the part of any person to comply with a subpoena issued by the board pursuant to this section, or upon the refusal of any witness to testify as to any matter regarding which he may be interrogated and which is pertinent to the hearing or investigation, any circuit court in the State, upon the application of the board, may issue an order to compel such person to comply with such subpoena, and to attend before the board and produce such records, books and documents for examination, and to give his testimony. Such court shall have the power to punish for contempt as in the case of disobedience to a like subpoena issued by the court, or for refusal to testify therein.

HISTORY: 1977 Act No. 179, Part 1, Section 12; 1993 Act No. 181, Section 1236.



SECTION 48-43-60. Appeals.

Any person, who is aggrieved and has a direct interest in the subject matter of any final order issued by the board, may appeal such order to the circuit court.

HISTORY: 1977 Act No. 179, Part 1, Section 18; 1993 Act No. 181, Section 1236.



SECTION 48-43-80. Chapter inapplicable if act is done pursuant to federal or state permit.

Nothing in this chapter shall be deemed to apply to the storage or transportation of liquefied petroleum gas or to industrial effluents discharged into the waters or atmosphere of the state pursuant to either a federal or state permit.

HISTORY: 1977 Act No. 179, Part 2, Section 34; 1993 Act No. 181, Section 1236.



SECTION 48-43-90. Construction of chapter with Federal Water Pollution Control Act.

This chapter shall be liberally construed to effect the purposes set forth herein and the Federal Water Pollution Control Act, as amended.

HISTORY: 1977 Act No. 179, Part 2, Section 35; 1993 Act No. 181, Section 1236.



SECTION 48-43-100. Approval of rules and regulations by General Assembly.

All rules and regulations adopted by the Department of Health and Environmental Control, as provided for in this chapter, must be approved by the General Assembly before they shall be effective; provided, however, no regulation approved by the General Assembly shall conflict, at the time of approval, with any requirement or be in excess of any statute, rule or regulation of the Federal Government or any department or agency thereof.

HISTORY: 1977 Act No. 179, Part 2, Section 36; 1993 Act No. 181, Section 1236.



SECTION 48-43-310. Exploration permit required; disposition of funds collected.

The department shall require that all persons who explore for oil or gas within the jurisdiction of the State of South Carolina obtain an exploration permit from the department. The department may include in the permits such conditions and restrictions as the department deems to be desirable or necessary and may charge a reasonable fee for the issuance of the permit.

All monies collected by the department pursuant to this section shall be forwarded to the State Treasurer who shall place such monies in an account for the department and such monies shall be used by the department in carrying out its duties imposed by this chapter.

HISTORY: 1977 Act No. 179, Part 1, Section 4; 1993 Act No. 181, Section 1236.



SECTION 48-43-315. Application of article to geothermal resources.

All provisions of this article regulating the leasing for, exploration for, drilling for, transportation of, and production of oil and gas and their products apply to geothermal resources to the extent possible. The provisions of this article do not apply to wells drilled for water supply only.

HISTORY: 1984 Act No. 375, Section 3; 1993 Act No. 181, Section 1236.



SECTION 48-43-320. Allocation of allowable production.

(A) Whenever the department limits the amount of oil that may be produced in the State, the department shall allocate the allowable production among the pools on a reasonable basis.

(B) Whenever the department limits the total amount of oil, gas, or condensate that may be produced in any pool to an amount less than the amount that the pool could produce if no limitation were imposed, the department shall, subject to the reasonable necessities for the prevention of waste, allocate the allowable production among the several wells or producing properties in the pool so that each person entitled thereto will have a reasonable opportunity to produce or to receive a just and equitable share of the production.

(C) In allocating oil allowables to pools, the department may consider, but shall not be bound by, nominations of purchasers to purchase from particular pools or groups of pools. The department shall allocate the oil allowable from the State in such manner as will prevent undue discrimination among pools that would result from selective buying or nomination by purchasers.

HISTORY: 1977 Act No. 179, Part 1, Section 5; 1993 Act No. 181, Section 1236.



SECTION 48-43-330. Establishment of spacing units for pools.

(A) The department may, upon application or on its own motion and after a hearing, establish spacing units for each pool.

(B) An order establishing spacing units shall specify the size and shape of the units, which shall be such as will, in the opinion of the department, result in the efficient and economical development of the pool as a whole. The size of the spacing units shall not be smaller than the maximum area that can be efficiently and economically drained by one well; provided, that if, at the time of a hearing to establish spacing units, there is not sufficient evidence from which to determine the area that can be efficiently and economically drained by one well, the department may make an order establishing temporary spacing units for the orderly development of the pool pending the obtaining of the information required to determine what the ultimate spacing should be.

(C) Except where circumstances reasonably require, spacing units shall be of approximately uniform size and shape for the entire pool. The department may establish spacing units of different sizes or shapes for different parts of a pool or may grant exceptions to the size or shape of any spacing unit or units or may change the size or shape of one or more existing spacing units. Where spacing units of different sizes or shapes exist in a pool, the department shall, if necessary, make such adjustment of the allowable production from the well or wells drilled thereon so that each person entitled thereto in each spacing unit will have a reasonable opportunity to produce or receive his just and equitable share of the production.

(D) An order establishing spacing units shall specify the location for the drilling of a well thereon, in accordance with a reasonably uniform spacing pattern, with necessary exceptions for wells drilled or drilling at the time of notice of the hearing to consider spacing. If the department finds that a well drilled at the prescribed location would not be likely to produce in paying quantities, or that surface conditions would substantially add to the burden or hazard of drilling such well, or for other good cause shown, the department is authorized to make an order permitting the well to be drilled at a location other than that prescribed by such spacing order. In so doing, the department shall, if necessary, make such an adjustment of the allowable production from the well drilled thereon so that each person entitled thereto in such spacing unit shall not produce or receive more than his just and equitable share of the production.

(E) An order establishing spacing units for a pool shall cover all lands determined or believed to be underlain by such pool, and may be modified by the department from time to time to include additional lands determined to be underlain by such pool or to exclude lands determined not to be underlain by such pool.

(F) An order establishing spacing units may be modified by the department to change the size and shape of one or more spacing units, or to permit the drilling of additional wells on a reasonably uniform pattern.

(G) After the date of the notice for a hearing called to establish spacing units, no additional well shall be commenced for production from the pool until the order establishing spacing units has been made, unless the commencement of the well is authorized by order of the department.

HISTORY: 1977 Act No. 179, Part 1, Section 6; 1993 Act No. 181, Section 1236.



SECTION 48-43-340. Integration of separately owned tracts or separately owned interests.

(A) When two or more separately owned tracts are embraced within a spacing unit, or when there are separately owned interests in all or a part of a spacing unit, the interested persons may integrate their tracts or interests for the development and operation of the spacing unit. In the absence of voluntary integration, the department upon the application of any interested person, shall make an order integrating all tracts or interests in the spacing unit for the development and operation thereof and for the sharing of production therefrom. The department, as a part of the order establishing a spacing unit or units, may prescribe the terms and conditions upon which the interest of the royalty owners in the unit or units shall, in the absence of voluntary agreement, be deemed to be integrated without the necessity of a subsequent separate order integrating the interest of the royalty owners. Each such integration order shall be upon terms and conditions that are just and reasonable.

(B) All operations, including, but not limited to, the commencement, drilling, or operation of a well upon any portion of a spacing unit for which an integration order has been entered, shall be deemed for all purposes the conduct of such operations upon each separately owned tract or interest in the spacing unit by the several owners thereof. That portion of the production allocated to a separately owned tract or interest included in a spacing unit shall, when produced, be deemed, for all purposes, to have been actually produced from such tract or interest by a well drilled thereon.

(C) Each such integration order shall authorize the drilling, equipping, and operation, or operation, of a well on the spacing unit; shall provide who may drill and operate the well; shall prescribe the time and manner in which all the owners in the spacing unit may elect to participate therein; and shall make provision for the payment by all those who elect to participate therein of the reasonable actual cost thereof, plus a reasonable charge for supervision and interest. If requested, each such integration order shall provide for one or more just and equitable alternatives whereby an owner who does not elect to participate in the risk and cost of the drilling and operation, or operation, of a well may elect to surrender his leasehold interest to the participating owners on some reasonable basis and for a reasonable consideration which, if not agreed upon, shall be determined by the department, or may elect to participate in the drilling and operation, or operation, of the well, on a limited or carried basis upon terms and conditions determined by the department to be just and reasonable. If one or more of the owners shall drill, equip, and operate, or operate, or pay the costs of drilling, equipping, and operating, or operating, a well for the benefit of another person as provided for in an order of integration, then such owner or owners shall be entitled to the share of production from the spacing unit accruing to the interest of such other person, exclusive of a royalty not to exceed one-eighth of the production except in the event that the state is the royalty owner in which case the royalty shall not exceed one-sixth of production until the market value of such other person's share of the production, exclusive of such royalty, equals the sums payable by or charged to the interest of such other person. If there is a dispute as to the costs of drilling, equipping, or operating a well, the department shall determine such costs. In instances where a well is completed prior to the integration of interests in a spacing unit, the sharing of production shall be from the effective date of the integration, except that, in calculating costs, credit shall be given for the value of the owner's share of any prior production from the well.

HISTORY: 1977 Act No. 179, Part 1, Section 7; 1993 Act No. 181, Section 1236.



SECTION 48-43-350. Hearing and orders concerning need for unit operation of one or more pools or parts.

(A) The department upon its own motion may, and upon the application of any interested person shall, hold a hearing to consider the need for the operation as a unit of one or more pools or parts thereof in a field.

(B) The department shall make an order providing for the unit operation of a pool or part thereof if it finds that:

(1) such operation is reasonably necessary to increase the ultimate recovery of oil or gas; and

(2) the value of the estimated additional recovery of oil or gas exceeds the estimated additional cost incident to conducting such operations.

(C) The order shall be upon terms and conditions that are just and reasonable and shall prescribe a plan for unit operations that shall include:

(1) a description of the pool or pools or parts thereof to be so operated, termed the unit area;

(2) a statement of the nature of the operations contemplated;

(3) an allocation to the separately owned tracts in the unit area of all the oil and gas that is produced from the unit area and is saved, being the production that is not used in the conduct of operations on the unit area or not unavoidably lost. The allocation shall be in accord with the agreement, if any, of the interested parties. If there is not such agreement, the department shall determine the relative value, from evidence introduced at the hearing, of the separately owned tracts in the unit area, exclusive of physical equipment, for development of oil and gas by unit operations, and the production allocated to each tract shall be the proportion that the relative value of each tract so determined bears to the relative value of all tracts in the unit area;

(4) a provision for the credits and charges to be made in the adjustment among the owners in the unit area for their respective investments in wells, tanks, pumps, machinery, materials, and equipment contributed to the unit operations;

(5) a provision providing how the costs of unit operations, including capital investments, shall be determined and charged to the separately owned tracts and how such costs shall be paid, including a provision providing when, how, and by whom the unit production allocated to an owner who does not pay the share of the cost of unit operations charged to such owner, or the interests of such owner, may be sold and the proceeds applied to the payment of such costs;

(6) a provision, if necessary, for carrying or otherwise financing any person who elects to be carried or otherwise financed, allowing a reasonable interest charged for such service payable out of such person's share of the production;

(7) a provision for the supervision and conduct of the unit operations, in respect to which each person shall have a vote with a value corresponding to the percentage of the costs of unit operations chargeable against the interest of such person;

(8) the time when the unit operations shall commence, and the manner in which, and the circumstances under which, the unit operations shall terminate; and

(9) such additional provisions that are found to be appropriate for carrying on the unit operations, and for the protection of a correlative rights.

(D) No order of the department providing for unit operations shall become effective unless and until the plan for unit operations prescribed by the department has been approved in writing by those persons who, under the department's order, will be required to pay at least seventy-five percent of the costs of the unit operation, and also by the owners of at least seventy-five percent of the production or proceeds thereof that will be credited to interests which are free of cost, such as royalties, overriding royalties and production payments, and the department has made a finding, either in the order providing for unit operations or in a supplemental order, that the plan for unit operations has been so approved. For purposes of calculating the requisite percentages necessary to effectuate an order of the department when unleased acreage is effected by such order, the owner of the acreage shall be considered to be an owner and royalty owner in respective proportions of seven-eighths as owner and one-eighth as royalty owner except in a case when the acreage is owned by the State in which case the proportion shall be five-sixths as owner and one-sixth as royalty owner. If the plan for unit operations has not been so approved at the time the order providing for unit operations is made, the department shall upon application and notice hold such supplemental hearings as may be required to determine if and when the plan for unit operations has been so approved. If the persons owning required percentage of interest in the unit area do not approve the plan for unit operations within a period of six months from the date on which the order providing for unit operations is made, such order shall be ineffective, and shall be revoked by the department unless for good cause shown the department extends such time.

(E) An order providing for unit operations may be amended by an order made by the department in the same manner and subject to the same conditions as an original order providing for unit operations, provided (a) if such an amendment affects only the rights and interests of the owners, the approval of the amendment by the royalty owners shall not be required, and (b) no such order of amendment shall change the percentage for the allocation of oil and gas as established for any separately owned tract by the original order, except with the consent of all persons owning oil and gas rights in such tract, or change the percentage for the allocation of cost as established for any separately owned tract by the original order, except with the consent of all owners in such tract.

(F) The department, by an order, may provide for the unit operation of a pool or pools or parts thereof that embrace a unit area established by a previous order of the department. Such order, in providing for the allocation of unit production, shall first treat the unit area previously established as a single tract, and the portion of the unit production so allocated thereto shall then be allocated among the separately owned tracts included in such previously established unit area in the same proportions as those specified in the previous order.

(G) An order may provide for unit operations on less than the whole of a pool where the unit area is of such size and shape as may be reasonably required for that purpose, and the conduct thereof will have no adverse effect upon other portions of the pool.

(H) All operations, including, but not limited to, the commencement, drilling or operation of a well upon any portion of the unit area shall be deemed for all purposes the conduct of such operations upon each separately owned tract in the unit area by the several owners thereof. The portion of the unit production allocated to a separately owned tract in a unit area shall, when produced, be deemed, for all purposes, to have been actually produced from such tract by a well drilled thereon. Operations conducted pursuant to an order of the department providing for unit operations shall constitute a fulfillment of all the express or implied obligations of each lease or contract covering lands in the unit area to the extent that compliance with such obligations cannot be had because of the order of the department.

(I) The portion of the unit production allocated to any tract, and the proceeds from the sale thereof, shall be the property and income of the several persons to whom, or to whose credit, the same are allocated or payable under the order providing for unit operations.

(J) No division order or other contract relating to the sale or purchase of production from a separately owned tract shall be terminated by the order providing for unit operations, but shall remain in force and apply to oil and gas allocated to such tract until terminated in accordance with the provisions thereof.

(K) Except to the extent that the parties affected so agree, no order providing for unit operations shall be construed to result in a transfer of all or any part of the title of any person to the oil and gas rights in any tract in the unit area. All property, whether real or personal, that may be acquired in the conduct of unit operations hereunder shall be acquired for the account of the owners within the unit area, and shall be the property of such owners in the proportion that the expenses of unit operations are charged.

HISTORY: 1977 Act No. 179, Part 1, Section 8; 1993 Act No. 181, Section 1236.



SECTION 48-43-360. Submission of agreement for unit or cooperative development or operation to department.

An agreement for the unit or cooperative development or operation of a field, pool or part thereof may be submitted to the department for approval as being in the public interest or reasonably necessary to prevent waste or protect correlative rights. Such approval shall constitute a complete defense to any suit charging violation of any statute of the State relating to trusts and monopolies on account thereof or on account of operations conducted pursuant thereto. The failure to submit such an agreement to the department for approval shall not for that reason imply or constitute evidence that the agreement or operations conducted pursuant thereto are in violation of laws relating to trusts and monopolies.

HISTORY: 1977 Act No. 179, Part 1, Section 9; 1993 Act No. 181, Section 1236.



SECTION 48-43-370. Permit required for drilling oil or gas well.

(A) The department shall require that all persons who desire to drill oil or gas wells obtain a permit for each well proposed to be drilled prior to the commencement of any drilling operations. The drilling of any well is hereby prohibited until a permit is granted by the department.

(B) No permit to drill a gas or oil well shall be granted within the corporate limits of any municipality, unless the governing authority of the municipality shall have first duly approved the issuance of such permit by resolution.

(C) No permit to drill a gas or oil well on any beach shall be granted by the department.

HISTORY: 1977 Act No. 179, Part 1, Section 10; 1993 Act No. 181, Section 1236.



SECTION 48-43-380. Lessee's duty to lessor as to termination of oil or gas lease.

Whenever by reason of the termination of the full period within which an optional gas and oil lease which is of record may be kept alive by the payments of rentals, or at the termination of any of the options in such lease by reason of failure on the part of the lessee to comply with the condition therein for the prevention of forfeiture, such lease shall lapse, the lessee shall, on request in writing by the lessor, with an instrument, duly acknowledged, direct the cancellation of such lease on the records or shall supply the lessor with such instrument.

Any lessee failing or refusing to supply the lessor with such an instrument, or failing or refusing to cancel any lease on the records within thirty days after receiving written demand as above, shall be liable to such lessor for a reasonable attorney's fee incurred by the lessor in bringing suit to have such forfeiture and cancellation adjudged, and in addition thereto shall be liable to the lessor for all damages suffered by the lessor by reason of his inability to make any lease on account of the first lease not having been canceled.

This section shall be construed to apply to all leases for oil or gas heretofore entered into.

HISTORY: 1977 Act No. 179, Part 1, Section 19; 1993 Act No. 181, Section 1236.



SECTION 48-43-390. Lease of state lands for drilling for and producing oil and gas; permits to construct deep water port facilities.

(A) The South Carolina State Budget and Control Board, hereinafter referred to as the board, is hereby designated as the State Agency with the authority, responsibility and power to lease all State lands to persons for the purpose of drilling for and producing oil and gas. The Department of Health and Environmental Control is hereby designated as the exclusive agent for the board in selecting lands to be leased, administering the competitive bidding for leases, administering the leases, receiving and compiling comments from other state agencies concerning the desirability of leasing the state lands proposed for leasing and such other activities that pertain to oil and gas leases as may be included herein as responsibilities of the board.

(B) Upon resolution adopted by a majority of the board, the board may lease any of those lands heretofore enumerated if the board finds that the lease of the lands would not be detrimental to the State and its citizens and if the department recommends that a lease of the lands be granted. The Governor as chairman of the board shall execute all oil and gas leases. The leases shall be filed in the county in which the land is situated as all other instruments conveying real estate are filed except leases of offshore lands shall be filed in the offices of the department as a public record. The department shall have the responsibility of administering all such leases for the board.

(C) Any lease executed pursuant to this section shall be for a term of no more than five years unless substantial drilling operations have been commenced on the property in which case the lease shall be extended from year to year so long as substantial drilling operations continue unless the well drilled upon the leased property becomes a producing well, in which case the lease shall be extended from year to year for as long as production continues or the leased property has a known capacity to produce oil or gas and the production has been discontinued with the prior approval of the department under such terms as the department has prescribed. The leases granted pursuant to this section shall include no more than two thousand five hundred acres (1,000 hectares) but a person is not prohibited from holding a leasehold interest in more than two thousand five hundred acres (1,000 hectares) under two or more leases. The leases shall be granted under such terms and conditions as the board shall deem to be in the best interest of the citizens of the State. However, no lease shall provide for a lesser royalty than one-sixth of the oil and gas produced from the leased property or one-sixth of the monetary value of such oil and gas at the wellhead.

(D) No property shall be leased except by sealed bid. The property shall be leased to the bidder submitting the bid which provides for the highest bonus payment. The bonus payment shall be in addition to any rental payments established by the department in the lease agreement and royalties provided for herein.

Any person desiring that a certain tract or tracts of property be submitted for bidding shall nominate such tract or tracts by so informing the department in accordance with the procedure for nominating established by the department.

If the department determines that the tract nominated as provided herein or upon its own motion determines that a tract should be submitted for bidding, it shall invite all interested persons to submit bids for leasing the designated tract. Invitations for bids shall be published in a newspaper of general circulation within the county or counties where the tract proposed to be leased is located and in a newspaper of statewide circulation, at least twenty-five days before the final date for submitting bids. Invitations for bids shall also be mailed twenty-five days before the final date of submitting bids to the last known address of all persons who have filed a statement in accordance with the procedure established by the department indicating a desire to bid upon tracts put up for leasing. The invitation to bids shall contain:

(1) a description, location and approximate acreage of the tract to be leased;

(2) the address to which the bids are to be submitted;

(3) the time and place at which the bids will be opened;

(4) the date and time by which the bids must be received;

(5) any special provisions of the lease or special rules and regulations promulgated by the department for the tract to be leased and

(6) any other matters that the department may deem pertinent.

The bids shall be opened publicly at the time and date prescribed by the department in the offices of the department by the person designated by the department to open bids. The department shall furnish to persons who request a copy of the lease agreement for the tract submitted for bidding. The lease of any tract shall be granted to the highest responsible bidder but the department and the board may reject all bids when it determines that the public interest will be served thereby. The department and the board must accept the most advantageous offer or reject all bids within twenty days from the date the bids were opened.

(E) All monies collected by the department and the board as bonuses, rental payments or royalties shall be deposited with the State Treasurer in a special account and expended as the General Assembly may direct.

(F) Prior to the mailing and publication of invitations to bid, the department shall advise the appropriate State agencies by notice of the tract proposed to be submitted for bidding. The agencies wishing to comment on the desirability of leasing such tract shall do so within thirty days following receipt of the notice.

The department shall consider the comments of the agencies in determining the advisability of leasing the tract. If the department determines to lease the tract on which it has received unfavorable comment from the agencies, the department and board shall require such special provisions in the lease agreement and promulgate such rules and regulations for each individual tract that is leased as may be necessary to safeguard against particular hazards or detrimental effects that may result from drilling oil or gas wells and the production of oil or gas on the tract.

In considering the special provisions, rules and regulations needed for a specific tract, the department and board shall specifically include such provisions, rules and regulations shown by the commenting agency to be necessary (1) for the protection of the environment, (2) to minimize the detriment to aesthetics, (3) for the protection of the property rights of other persons and the public, (4) to avoid obstructing navigable streams, (5) to prevent interference with recreation, (6) to protect the public beaches, and (7) to maintain the quality of underground water.

The construction of drilling platforms in the Atlantic Ocean is permitted except that such drilling platforms shall not be located within one mile (1.6 kilometers) of the mean high water mark of any beach within the territorial jurisdiction of the State of South Carolina.

(G) The department is authorized to promulgate such rules and regulations as may be necessary to fulfill its duties set forth in this section and implement the provisions and purposes of this section.

(H)(a) Any person as defined herein who intends to construct a deep water port facility within the territorial jurisdiction of the State of South Carolina for the purpose of loading or unloading oil, gas or other products as defined by this chapter shall apply for and obtain a permit to construct such facility from the department prior to the commencement of construction.

(b) The department shall promulgate such rules and regulations to govern the construction of deep water port facilities as may be necessary (1) for the protection of the environment, (2) to minimize the detriment to aesthetics, (3) for the protection of the property rights of other persons and the public, (4) for the protection of the rights of the fishing industry, (5) for the protection of the recreational activities of the public, (6) to avoid obstructing shipping channels, (7) to protect the public beaches, and (8) in general, to protect the public interest and rights of the state and its industries. In promulgating such rules and regulations, the department shall take into consideration the comments of other state agencies concerning the potential hazards present in constructing deep water port facilities and shall follow the procedure set forth in Section 48-39-390(F) in soliciting and receiving the comments from such state agencies.

HISTORY: 1977 Act No. 179, Part 1, Section 20; 1993 Act No. 181, Section 1236.



SECTION 48-43-510. Definitions.

When used in this article unless the context clearly requires otherwise:

(1) "Department" means the Department of Health and Environmental Control.

(2) "Director" means the director of the department.

(3) "Barrel" means 42 U. S. gallons at 60 Fahrenheit.

(4) "Other measurements" means measurements set by the department for products transferred at terminals which are other than fluid or which are not commonly measured by the barrel.

(5) "Discharge" shall include, but not be limited to, any spilling, leaking, seeping, pouring, emitting, emptying, or dumping which occurs within the territorial limits of the State or outside of the territorial limits of the State and affects lands and waters within the territorial limits of the State.

(6) "Pollutants" shall include oil of any kind and in any form, gasoline, pesticides, ammonia, chlorine, and derivatives thereof.

(7) "Pollution" means the presence in the outdoor atmosphere or waters of the States of any one or more substances or pollutants, in quantities which are or may be potentially harmful or injurious to human health or welfare, animal or plant life, or property or which may unreasonably interfere with the enjoyment of life or property, including outdoor recreation.

(8) "Terminal facility" means any waterfront or offshore facility of any kind, other than vessels not owned or operated by such facility, and directly associated waterfront or offshore appurtenances including pipelines located on land, including submerged lands, or on or under the surface of any kind of water, which facility and related appurtenances are used or capable of being used for the purpose of drilling for, pumping, storing, handling, transferring, processing, or refining pollutants, including, but not limited to, any such facility and related appurtenances owned or operated by a public utility or a governmental or quasi-governmental body. A vessel shall be considered a terminal facility only in the event of a ship-to-ship transfer of pollutants, and only that vessel going to or coming from the place of transfer and the terminal facility. For the purposes of this article "terminal facility' shall not be construed to include waterfront facilities owned and operated by governmental entities acting as agents of public convenience for operators engaged in the drilling for or pumping, storing, handling, transferring, processing, or refining of, pollutants; however, each operator engaged in the drilling for or pumping, storing, handling, transferring, processing, or refining of pollutants through a waterfront facility owned and operated by such governmental entity shall be construed as a terminal facility.

(9) "Owner" means any person owning a terminal facility; "operator" means any person operating a terminal facility, whether by lease, contract, or other form of agreement.

(10) "Transfer" or "transferred" includes onloading or offloading between terminal facility and vessel, vessel and vessel, or terminal facility and terminal facility.

(11) "Vessel" includes every description of watercraft or other contrivance used, or capable of being used, as a means of transportation on water, whether self-propelled or otherwise, and includes barges and tugs.

(12) "Discharge cleanup organization" means any group, incorporated or unincorporated, of owners or operators of waterfront terminal facilities in any port or harbor of the State, and any other person who may elect to join, organized for the purpose of containing and cleaning up discharges of pollutants through cooperative efforts and shared equipment and facilities.

(13) "Board" means the Department of Health and Environmental Control.

(14) "Person" means any individual, partnership, joint venture, corporation; any group of the foregoing, organized or united for a business purpose; or any governmental entity.

(15) "Registrant" is a terminal facility required to possess a valid registration certificate to operate as a terminal facility.

HISTORY: 1977 Act No. 179, Part 2, Section 23; 1993 Act No. 181, Section 1236.



SECTION 48-43-520. Findings and declarations of General Assembly.

(1) The General Assembly finds and declares that the highest and best use of the seacoast of the State is as a source of public and private recreation.

(2) The General Assembly further finds and declares that the preservation of this use is a matter of the highest urgency and priority, and that such use can only be served effectively by maintaining the coastal waters, estuaries, tidal flats, beaches, and public lands adjoining the seacoast in as close to a pristine condition as possible, taking into account multiple use accommodations necessary to provide the broadest possible promotion of public and private interests.

(3) Furthermore it finds and declares that:

(a) The transfer of pollutants between vessels, between onshore facilities and vessels, between offshore facilities and vessels, and between terminal facilities within the jurisdiction of the State and state waters is a hazardous undertaking;

(b) Spills, discharges, and escapes of pollutants occurring as a result of procedures involved in the transfer, storage, and transportation of such products pose threats of great danger and damage to the environment of the State, to owners and users of shore front property, to public and private recreation, to citizens of the State and other interests deriving livelihood from marine-related activities, and to the beauty of the coast;

(c) Such hazards have frequently occurred in the past, are occurring now, and present future threats of potentially catastrophic proportions, all of which are expressly declared to be inimical to the paramount interests of the State as herein set forth; and

(d) Such state interests outweigh any economic burdens imposed upon those engaged in transferring pollutants and related activities.

(4) The General Assembly intends by the enactment of this article to exercise the police power of the State by conferring upon the Department of Health and Environmental Control power to:

(a) Deal with the hazards and threats of danger and damage posed by such transfers and related activities;

(b) Require the prompt containment and removal of pollution occasioned thereby; and

(5) The General Assembly further finds and declares that the preservation of the public uses referred to herein is of grave public interest and concern to the State in promoting its general welfare, preventing diseases, promoting health, and providing for the public safety and that the state's interest in such preservation outweighs any burdens of liability imposed herein upon those engaged in transferring pollutants and related activities.

(6) The General Assembly further declares that it is the intent of this article to support and complement applicable provisions of the Federal Water Pollution Control Act, as amended, specifically those provisions relating to the national contingency plan for removal of pollutants.

HISTORY: 1977 Act No. 179, Part 2, Section 22; 1993 Act No. 181, Section 1236.



SECTION 48-43-530. General powers and duties of department.

(1) The powers and duties conferred by this article shall be exercised by the Department and shall be deemed to be an essential governmental function in the exercise of the police power of the State. The Department may call upon any other state agency for consultative services and technical advice and the agencies are directed to cooperate with the Department.

(2) Registration certificates required under this article shall be issued by the Department subject to such terms and conditions as are set forth in this article and as set forth in rules and regulations promulgated by the Department as authorized herein.

(3) Whenever it becomes necessary for the State to protect the public interests under this article it shall be the duty of the Department to keep an accurate record of costs and expenses incurred and thereafter diligently to pursue the recovery of any sums so incurred from the person responsible or from the Government of the United States under any applicable federal act.

(4) The Department may bring an action on behalf of the State to enforce the liabilities imposed by this article. The Attorney General shall represent the Department in any such proceeding.

HISTORY: 1977 Act No. 179, Part 2, Section 24; 1993 Act No. 181, Section 1236.



SECTION 48-43-540. Registration certificate required to operate terminal facility; issuance of certificates; fees.

(1) No person shall operate or cause to be operated a terminal facility as defined in Section 48-43-510 (8) without a registration certificate.

(2) Registration certificates shall be issued on a five-year basis and shall expire on December thirty-first of the fifth year, such certificates shall be subject to such terms and conditions as the Department may determine are necessary to carry out the purposes of this article.

(3) As a condition precedent to the issuance or renewal of a registration certificate, the Department shall require satisfactory evidence that the applicant has implemented, or is in the process of implementing, state and federal plans and regulations for prevention, control and abatement of pollution when a discharge occurs.

(4) Registration certificates issued to any terminal facility shall include vessels used to transport pollutants between the facility and vessels within state waters.

(5) The Department shall require, in connection with the issuance of a terminal facility registration certificate, the payment of a reasonable fee for processing applications for registration certificates.

The fee shall be reasonably related to the administrative costs of verifying data submitted pursuant to obtaining the certificates and reasonable inspections; however, the fee shall not exceed two hundred fifty dollars per terminal facility per year.

(6) No later than January 1, 1978 every owner or operator of a terminal facility shall obtain a registration certificate. The department shall issue a registration certificate upon the showing that the registrant can provide all required equipment to prevent, contain, and remove discharges of pollutants or is a member of a Discharge Cleanup Organization.

(7) On or after a date to be determined by the Department, but in no case later than January 1, 1978 no person shall operate or cause to be operated any terminal facility without a terminal facility registration certificate issued by the Department. Registration certificates shall be valid for five years; provided however, they shall be subject to annual inspection.

Each applicant for a terminal facility registration certificate shall pay the registration certificate application fee and shall submit information, in a form satisfactory to the Department, describing the following:

(a) The barrel or other measurement capacity of the terminal facility.

(b) All prevention, containment, and removal equipment, including, but not limited to, vehicles, vessels, pumps, skimmers, booms, chemicals, and communication devices to which the facility has access, whether through direct ownership or by contract or membership an an approved discharge cleanup organization.

(c) The terms of agreement and operation plan of any discharge cleanup organization to which the owner or operator of the terminal facility belongs.

(8) Upon showing of satisfactory containment and cleanup capability under this section, and upon payment of the registration certificate application fee, the applicant shall be issued a registration certificate covering the terminal facility and related appurtenances, including vessels as defined in Section 48-43-510(11).

HISTORY: 1977 Act No. 179, Part 2, Section 25; 1993 Act No. 181, Section 1236.



SECTION 48-43-550. Regulations as to removal of discharges of pollutants.

The Department shall from time to time adopt, amend, repeal, and enforce reasonable regulations relating to the cleanup and removal of discharges of pollutants into the waters or onto the coasts of this State.

Such regulations shall include, but not be limited to:

(a) Operation and inspection requirements for terminal facilities, vessels, and other matters relating to certification under this article but shall not require vessels to maintain spill prevention gear, holding tanks of any kind, and containment gear in excess of federal requirements.

(b) Procedures and methods of reporting discharges and other occurrences prohibited by this article.

(c) Procedures, methods, means, and equipment to be used by persons subject to regulation by this article on the removal of pollutants.

(d) Development and implementation of criteria and plans to meet pollution occurrences of various degrees and kinds.

(e) Creation by contract or administrative action of a state response team which shall be responsible for creating and maintaining a contingency plan of response, organization, and equipment for handling emergency cleanup operations. The state plans shall include detailed emergency operating procedures for the State as a whole and the team shall from time to time conduct practice alerts. These plans shall be filed with the Governor and all Coast Guard stations in the State and Coast Guard captains of the port having responsibility for enforcement of federal pollution laws within the State, on or before January 1, 1978. The contingency plan shall include all necessary information for the total containment and cleanup of pollution, including but not limited to an inventory of equipment and its location, a table of organization with the names, addresses, and telephone numbers of all persons responsible for implementing every phase of the plan, a list of available sources of supplies necessary for cleanup, and a designation of priority zones to determine the sequence and methods of cleanup. The state response team shall act independently of agencies of the federal government but is directed to cooperate with any federal cleanup operation.

(f) Requirements that, before being granted entry into any port in this State, the master of a vessel shall report:

(1) discharges of pollutants the vessel has had since leaving the last port;

(2) mechanical problems on the vessel which creates the possibility of a discharge;

(3) denial of entry into a port during the current cruise of the vessel.

A person who makes or causes to be made a false statement with a fraudulent intent in response to requirements of any provision of this article is guilty of a misdemeanor and, upon conviction, must be imprisoned two years or fined five thousand dollars, or both.

(g) Requirements that any registrant causing or permitting the discharge of a pollutant in violation of the provisions of this article and at other reasonable times, be subject to a complete and thorough inspection. If the Department determines there are unsatisfactory preventive measures or containment and cleanup capabilities, it shall, a reasonable time after notice and hearing, suspend the registration until such time as there is compliance with the Department requirements.

(h) Such other rules and regulations as the exigencies of any condition may require or as may reasonably be necessary to carry out the intent of this article.

HISTORY: 1977 Act No. 179, Part 2, Section 26; 1993 Act No. 184, Section 103; 1993 Act No. 181, Section 1236.



SECTION 48-43-560. Removal and abatement of discharge; use of federal funds; liability and rights of persons rendering assistance.

(1) Any person discharging pollutants in violation of this article shall immediately undertake to contain remove, and abate the discharge to the Department's satisfaction. Notwithstanding the above requirement, the Department may undertake the removal of the discharge and may contract and retain agents who shall operate under the direction of the Department.

(2) If the person causing a discharge, or the person in charge of facilities at which a discharge has taken place, fails to act, the Department may arrange for the removal of the pollutant, except that if the pollutant was discharged into or upon the navigable waters of the United States, the Department shall act in accordance with the national contingency plan for removal of such pollutant as established pursuant to the Federal Water Pollution Control Act, as amended, and the costs of removal incurred by the Department shall be paid in accordance with the applicable provisions of the law. Federal funds provided under this act shall be used to the maximum extent possible prior to the expenditure of state funds.

(3) In the event of discharge the source of which is unknown, any local discharge cleanup organization shall, upon the request of the Department or its designee, immediately contain and remove the discharge. No action taken by any person to contain or remove a discharge, whether such action is taken voluntarily or at the request of the Department or its designee, shall be construed as an admission of liability for the discharge.

(4) No person who, voluntarily or at the request of the Department or its designee, renders assistance in containing or removing pollutants shall be liable for any civil damages to third parties resulting solely from acts or omissions or such person in rendering such assistance, except for acts or omissions amounting to gross negligence or willful misconduct.

(5) Nothing in this article shall affect in any way the right of any person who renders assistance in containing or removing pollutants to reimbursement for the costs of the containment or removal under the applicable provisions of this article or the Federal Water Pollution Control Act, as amended, or any rights which that person may have against any third party whose acts or omissions in any way have caused or contributed to the discharge of the pollutants.

HISTORY: 1977 Act No. 179, Part 2, Section 27; 1993 Act No. 181, Section 1236.



SECTION 48-43-570. Cooperation and responsibilities of state agencies.

(a) The Department of Transportation, the Department of Natural Resources, and any other agency of this State, shall cooperate with and lend assistance to the Department of Health and Environmental Control by assigning, upon request, personnel, equipment and material to be utilized in any project or activity related to the containment, collection, dispersal or removal of oil discharged upon the land or into the waters of this State.

(b) Subsequent to July 1, 1977, and prior to September 1, 1977, designated representatives of the department, the Department of Transportation, and the Department of Natural Resources , and any other agency or agencies of the State which the department shall deem necessary and appropriate, shall confer and establish plans and procedures for the assignment and utilization of personnel, equipment and material to be used in carrying out the purposes of this article.

(c) Every state agency participating in the containment, collection, dispersal or removal of an oil discharge or in restoration necessitated by such discharge, shall keep a record of all expenses incurred in carrying out any such project or activity including the actual services performed by the agency's personnel and the use of the agency's equipment and material. A copy of all records shall be delivered to the department upon completion of the project or activity.

HISTORY: 1977 Act No. 179, Part 2, Section 28; 1993 Act No. 181, Section 1236.



SECTION 48-43-580. Unlawful acts; exceptions; permit for discharge of oil.

It shall be unlawful, except as otherwise provided in this article, for any person to discharge or cause to be discharged, pollutants into or upon any waters, tidal flats, beaches or lands within this State or into any sewer, surface water drain or other waters that drain into the waters of this State, regardless of the fault of the person having control over the pollutants or regardless of whether the discharge was the result of intentional or negligent conduct, accident or other cause.

This section shall not apply to discharges of pollutants in the following circumstances:

(1) When the discharge was authorized by an existing regulation of the Department.

(2) When any person subject to liability under this article proves that a discharge was caused by any of the following:

(a) An act of God.

(b) An Act of war or sabotage.

(c) Negligence on the part of the United States government or the State or its political subdivisions.

(d) An act or omission of a third party, whether any such act or omission was or was not negligent; provided, however, nothing herein shall be construed as limiting the liability of such third party.

(e) Any act or omission by or at the direction of a law enforcement officer or fireman.

Any person who desires or proposes to discharge oil into the land or into the waters of the State shall first make application for and secure a permit from the Department. Application shall be made under such terms and conditions adopted by the Department. Any permit granted pursuant to this section may contain such terms and conditions as the Department shall deem necessary and appropriate to conserve and protect the land or waters of this State and the public interest therein.

HISTORY: 1977 Act No. 179, Part 2, Section 29; 1993 Act No. 181, Section 1236.



SECTION 48-43-590. Financial responsibility of owners or operators of terminal facilities.

All persons operating or owning terminal facilities, within the territorial jurisdiction of the State shall furnish, under such conditions as may be prescribed from time to time by the Department, evidence of financial responsibility of fourteen million dollars to meet any and all liabilities to all persons caused by the operations of any such terminal facilities. Evidence of financial responsibility may be established by an insurance or surety bond issued by an insurance or bonding company authorized to do business in the State, qualifications of a self-insurer or other evidence of financial responsibility acceptable to the Department. This provision shall not be construed as limiting the liability of any person operating or owning terminal facilities.

HISTORY: 1977 Act No. 179, Part 2, Section 30; 1993 Act No. 181, Section 1236.



SECTION 48-43-600. Filing of claims for damages.

Any person claiming to have suffered damage as a result of an unlawful discharge under Section 48-43-580 may file a claim pursuant to the Administrative Procedures Act.

HISTORY: 1977 Act No. 179, Part 2, Section 31; 1993 Act No. 181, Section 1236.



SECTION 48-43-610. Violations and penalties.

(1) It is unlawful for any person to violate any provision of this article or any rule, regulation of the department, or order of the department made pursuant to this article. Except as otherwise provided, a violation shall be punishable by a civil penalty of up to ten thousand dollars per violation per day to be assessed by the department. Each day during any portion of which the violation occurs constitutes a separate offense.

(2) Penalties assessed herein for a discharge shall be the only penalties assessed by the State, and the assessed person or persons, shall be excused from paying any other penalty for water pollution for the same occurrence.

(3) The penalty provisions of this section shall not apply to any discharge promptly reported and removed by a registrant or vessel in accordance with the rules, regulations and orders of the Department.

HISTORY: 1977 Act No. 179, Part 2, Section 32; 1993 Act No. 181, Section 1236.



SECTION 48-43-620. Department's budget for responsibilities under article; accounting for appropriated funds.

The department shall submit to each regular session of the legislature a proposed budget for carrying out its responsibilities under this article and shall also account for all funds appropriated by the legislature for carrying out its responsibilities under this article for the previous year.

HISTORY: 1977 Act No. 179, Part 2, Section 33; 1993 Act No. 181, Section 1236.



SECTION 48-43-810. Unlawful acts.

It shall be unlawful for any person to:

(a) willfully violate any provision of this chapter, or any rule, regulation or order of the department;

(b) commence operations for the drilling of a well for oil or gas without first obtaining a permit from the department, under such rules and regulations as may be prescribed by the department;

(c) do any of the following for the purpose of evading or violating this chapter, or any rule, regulation or order of the department; make any false entry or statement in a report required by this chapter or by any rule, regulation of the department or order of the department; make or cause to be made any false entry in any record, account or memorandum, required by this chapter, or by any such rule, regulation or order; omit, or cause to be omitted, from any such record, account or memorandum full, true and correct entries as required by this chapter, or by any such rule, regulation or order; or remove from this State or destroy, mutilate, alter or falsify any such record, account or memorandum;

(d) refuse to attach or install a meter as prescribed by the department pursuant to Section 48-43-30B(1)(m) herein when ordered to do so by the department or in any way to tamper with such meter so as to produce a false or inaccurate reading, or to have any bypass at such a place where the oil or gas can be passed around;

(e) permit through negligence or willfulness any gas or oil well to go wild or to get out of control.

Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and, upon conviction, shall be fined not more than one thousand dollars or be imprisoned for not more than six months, or both.

HISTORY: 1977 Act No. 179, Part 1, Section 13; 1993 Act No. 181, Section 1236.



SECTION 48-43-820. Civil penalties; correction of detrimental conditions; liability to third persons.

(A) Any person who violates any provision of this chapter, or any rule, regulation or order of the department, shall also be subject to a civil penalty of not more than five thousand dollars for each act of violation and for each day that such violation continues.

(B) Any person who negligently or willfully permits an oil or gas well to go wild or to get out of control, to cause pollution or waste, or to create other conditions that are detrimental to the property rights of others or the public shall be liable to the department for the expense incurred in correcting the detrimental conditions and the civil penalties imposed by Section 48-43-820A and the department is hereby authorized to take whatever action it deems necessary, including operation of the well, to correct the detrimental conditions and charge the owner or producer, or both, of the well for the expenses incurred.

(C) The penalties and liabilities provided in this section shall be recoverable by civil suit filed by the Attorney General in the name and on behalf of the department in the court of common pleas of the county in which the defendant resides or in which any defendant resides, if there be more than one defendant, or in the court of common pleas of any county in which the violation occurred. The payment of any such penalty shall not operate to legalize any illegal oil, illegal gas or illegal product involved in the violation for which the penalty is imposed or relieve a person on whom the penalty is imposed from liability to any other person for damages arising out of such violation.

(D) In addition to any civil and criminal penalties imposed by this chapter, any person who violates any provisions of this chapter, or rules, regulations and orders of the department, shall be liable to all third parties who may incur damage or injury because of such violations.

HISTORY: 1977 Act No. 179, Part 1, Section 14; 1993 Act No. 181, Section 1236.



SECTION 48-43-830. Punishment and penalties for aiding or abetting violations.

Any person knowingly aiding or abetting any other person in the violation of any provision of this chapter, or any rule, regulation of the department or order of the department, shall be subject to the same punishment and penalty prescribed by this chapter for the violation by such other person.

HISTORY: 1977 Act No. 179, Part 1, Section 15; 1993 Act No. 181, Section 1236.



SECTION 48-43-840. Sale, purchase or the like of illegal oil, gas, or products prohibited; actions for seizure and sale.

(A) The sale, purchase, acquisition, transportation, refining, processing or handling of illegal oil, illegal gas or illegal product is hereby prohibited. However, no penalty by way of fine shall be imposed upon a person who sells, purchases, acquires, transports, refines, processes or handles illegal oil, illegal gas or illegal product unless (1) such person knows, or is put on notice of, facts indicating that illegal oil, illegal gas or illegal product is involved, or (2) such person fails to obtain a certificate of clearance with respect to such oil, gas or product if prescribed by an order of the department, or fails to follow any other method prescribed by an order of the department for the identification of such oil, gas or product.

(B) Illegal oil, illegal gas, and illegal product are declared to be contraband and are subject to seizure and sale as herein provided. Seizure and sale shall be in addition to any and all other remedies and penalties provided in this chapter for violations relating to illegal oil, illegal gas, or illegal product. Whenever the department believes that any oil, gas, or product is illegal, the department, acting by the Attorney General, shall bring a civil action in rem in the court of common pleas of the county where such oil, gas, or product is found, to seize and sell the same, or the department may include such an action in rem in any suit brought for an injunction or penalty involving illegal oil, illegal gas, or illegal product. Any person claiming an interest in oil, gas, or product affected by such action in rem shall have the right to intervene as an interested party in such action.

(C) Actions for seizure and sale of illegal oil, illegal gas or illegal product shall be strictly in rem, and shall proceed in the name of the state as plaintiff against the oil, gas or product as defendant. No bond or similar undertaking shall be required of the plaintiff. The action for seizure and sale shall be commenced in the court of common pleas for the county in which the oil, gas or product is situated by a summons and complaint which shall be verified or supported by affidavits. When the verified complaint or complaint and supporting affidavits set forth sufficient facts to support the seizure and sale of the illegal oil, illegal gas or illegal products, the clerk of court of the county in which such oil, gas or product is situated or the judge of the judicial circuit which has jurisdiction to hear matters arising in the county shall issue a warrant directed to the sheriff of the county for service upon any and all persons having or claiming any interest in the oil, gas or product described in the complaint. The warrant shall direct the sheriff to take such oil, gas or product into his custody until such time as the court has heard the action on its merits and the matter has been fully adjudicated. The original summons and complaint and warrant shall be filed with the clerk of court for the county by the plaintiff with the sheriff's affidavit of service attached when service has been accomplished in the manner set forth herein by the sheriff. All persons having or claiming any interest in the oil, gas or product described in the complaint must appear and answer the complaint within twenty days after the service of such summons and complaint. Service of the summons and complaint and warrant by posting copies on the door of the courthouse for the county in which the oil, gas or product described in the complaint is situated, by posting copies in the immediate vicinity of the place where such oil, gas or product is located and by publishing the summons and complaint and warrant in any newspaper of general circulation in the county in which such oil, gas or product is located in four consecutive issues of the newspaper shall constitute valid and sufficient service on all persons having or claiming any interest in the such oil, gas or product.

Any person who fails to appear and answer the complaint within twenty days after service of the summons and complaint and warrant shall be forever barred by any judgment obtained by the plaintiff. The service of the summons and complaint and warrant as provided herein shall place the State in constructive or actual possession, as the case may be, of the oil, gas or product.

(D) Any person having an interest in any oil, gas or product which has been seized in accordance with the provisions of Section C may, prior to the sale thereof, obtain the release thereof, upon furnishing bond to the sheriff, approved by the clerk of court, in an amount equal to one hundred and fifty percent of the market value of the oil, gas or product to be released pending a final adjudication of the action on its merits.

(E) If the court, after a hearing upon the complaint for the seizure and sale of oil, gas, or product, finds that such oil, gas, or product is contraband, the court shall order the sale thereof by the sheriff in the same manner and upon the same notice of sale as provided by law for the sale of personal property on execution of judgment entered in a civil action, except that the court may order that the oil, gas, or product be sold in specified lots or portions and at specified intervals. Upon such sale, title to the oil, gas, or product sold shall vest in the purchaser free of the claims of any and all persons having any title thereto or interest therein at or prior to the seizure thereof, and the same shall be legal oil, legal gas, or legal products, as the case may be, in the hands of the purchaser.

(F) All proceeds derived from the sale of illegal oil, illegal gas, or illegal product, as above provided, after payment of costs of suit and expenses incident to the sale and all amounts paid as penalties provided for by this chapter, shall be paid into the State Treasury for the use of the department in defraying its expenses in the same manner as other funds provided by law for the use of the department.

HISTORY: 1977 Act No. 179, Part 1, Section 16; 1993 Act No. 181, Section 1236.



SECTION 48-43-850. Injunctions.

Whenever it appears that any person is violating or threatening to violate any provision of this chapter, or any rule, regulation of the department or order of the department, the Attorney General may, at the request of the department, bring suit in the name of the department against such persons in the court of common pleas of the county where the violation occurs or is threatened, or in the county in which the defendant resides or in which any defendant resides if there is more than one defendant, to restrain such person from continuing such violation or from carrying out the threat of violation. In any such suit, the court shall have jurisdiction to grant without bond or other undertaking, such prohibitory or mandatory injunctions as the facts may warrant, including temporary restraining orders and preliminary injunctions.

HISTORY: 1977 Act No. 179, Part 1, Section 17; 1993 Act No. 181, Section 1236.






CHAPTER 44 - SOUTH CAROLINA OIL SPILL RESPONDERS LIABILITY ACT

SECTION 48-44-10. Short title.

This chapter may be cited as the South Carolina Oil Spill Responders Liability Act.

HISTORY: 1992 Act No. 372, Section 1.



SECTION 48-44-20. Definitions.

For purposes of this chapter:

(1) "Damages" means damages of any kind for which liability may exist under the laws of this State resulting from, arising out of, or related to the discharge or threatened discharge of oil.

(2) "Discharge" means an emission, other than natural seepage, intentional or unintentional, and includes, but is not limited to, spilling, leaking, pumping, pouring, emitting, emptying, or dumping.

(3) "Federal on-scene coordinator" means the federal official predesignated by the United States Environmental Protection Agency or the United States Coast Guard to coordinate and direct federal responses under subpart D, or the official designated by the lead agency to coordinate and direct removal under subpart E, of the National Contingency Plan.

(4) "National Contingency Plan" means the National Contingency Plan prepared and published under Section 311(d) of the Federal Water Pollution Control Act, 33 U.S.C. 1321(d), as amended by the Oil Pollution Act of 1990, Public Law No. 101-380, 104 Stat. 484 (1990).

(5) "Oil" means oil of any kind or in any form, including, but not limited to, petroleum, fuel oil, sludge, oil refuse, and oil mixed with wastes other than dredged spoil.

(6) "Person" means an individual, a corporation, a partnership, an association, the State, a municipality, a commission, or a political subdivision of the State, or an interstate body.

(7) "Removal costs" means the costs of removal incurred after a discharge of oil or, when there is a substantial threat of a discharge of oil, the costs to prevent, minimize, or mitigate oil pollution from an incident.

(8) "Responsible party" means a responsible party as defined under Section 1001 of the Oil Pollution Act of 1990, Public Law No. 101-380, 104 Stat. 484 (1990).

HISTORY: 1992 Act No. 372, Section 1.



SECTION 48-44-30. Liability of persons responding to oil spill.

(A) Notwithstanding other provisions of law, a person is not liable for removal costs or damages which result from actions taken or omitted to be taken in the course of rendering care, assistance, or advice consistent with the National Contingency Plan or as otherwise directed by the federal on-scene coordinator or by the state official with responsibility for oil spill response.

(B) Subsection (A) does not apply:

(1) to a responsible party;

(2) with respect to personal injury or wrongful death; or

(3) if the person is grossly negligent or engages in wanton or wilful misconduct.

(C) A responsible party is liable for removal costs and damages that another person is relieved of under subsection (A).

(D) Nothing in this section affects the liability of a responsible party for oil spill response under state law.

HISTORY: 1992 Act No. 372, Section 1.






CHAPTER 45 - SOUTH CAROLINA SEA GRANT CONSORTIUM

SECTION 48-45-10. Creation of consortium.

There is hereby created the South Carolina Sea Grant Consortium (consortium).

HISTORY: 1978 Act No. 643, Section 1.



SECTION 48-45-20. Purpose of consortium.

The principal purpose of the consortium is to provide a mechanism for the development and management of the Sea Grant Program for South Carolina and adjacent regions that share a common environment and resource heritage. The consortium serves to support, improve, and share research, education, training, and advisory services in fields related to ocean and coastal resources. The consortium further encourages and follows a regional approach to solving problems or meeting needs relating to ocean and coastal resources in cooperation with appropriate institutions, programs, and persons in the region.

HISTORY: 1978 Act No. 643, Section 2; 1987 Act No. 71, Section 1.



SECTION 48-45-40. Membership; terms.

The membership of the consortium consists of The Citadel, the College of Charleston, Clemson University, the Medical University of South Carolina, South Carolina State College, the University of South Carolina, and the Department of Natural Resources. These members are designated as charter members.

The terms of the members are perpetual, and a majority of the charter members may vote the admission of a new member into the consortium.

HISTORY: 1978 Act No. 643, Section 4; 1987 Act No. 71, Section 2; 1993 Act No. 181, Section 1237.



SECTION 48-45-50. Board of directors.

The board of directors for the consortium consists of the chief executive officer of each of the participating educational institutions and state agencies or the officer's designee.

HISTORY: 1978 Act No. 643, Section 5; 1987 Act No. 71, Section 3.



SECTION 48-45-60. Officers.

The officers of the board are the chairman and vice-chairman. These officers must be elected annually by members of the board but may not serve more than two consecutive terms.

HISTORY: 1978 Act No. 643, Section 6; 1987 Act No. 71, Section 4.



SECTION 48-45-70. Consortium Director; powers and duties.

A. The board has the power to employ an executive director to be known as the Consortium Director. The salary and fringe benefits appropriated to the position must be derived from funds directly assigned to the consortium for this purpose by the General Assembly.

B. The director has the following powers and duties to:

1. direct supervision over all consortium proposals;

2. prepare consortium proposals to be submitted to interested agencies;

3. prepare an annual summary of all submitted proposals;

4. negotiate funding levels for proposals submitted by member institutions;

5. provide an accounting to the board of the director's development funds;

6. request and receive funds from local, state, federal, and private sources for use by the director, consortium, individual member institutions, or other persons;

7. gather, maintain, and make available to interested persons natural resource information from state and federal agencies, higher education institutions, and any other appropriate entity;

8. designate the location of the consortium office, subject to the approval of the board;

9. exercise all incidental powers necessary to carry out the provisions of this chapter.

HISTORY: 1978 Act No. 643, Section 7; 1987 Act No. 71, Section 5.



SECTION 48-45-80. Advisory committee; members; terms.

There is hereby created an advisory committee to the Consortium Director to consist of seven members who shall serve for terms of four years and until their successors are appointed and qualified. Four members must be appointed by the Governor. The chairmen of the Senate Fish, Game and Forestry Committee, House Agriculture and Natural Resources Committee, and Department of Natural Resources Board shall each appoint one member upon the recommendation of a majority of the members of their respective committees and commissions. The four members appointed by the Governor must be residents of coastal counties, no more than one from each county, and two must be associated with the commercial fishing industry.

HISTORY: 1978 Act No. 643, Section 8; 1987 Act No. 71 Section 6; 1993 Act No. 181, Section 1238; 2008 Act No. 273, Section 9, eff June 4, 2008.



SECTION 48-45-100. Effect of consortium on member institutions and commissions.

Membership in the consortium shall be in no way infringe upon the autonomy of any member institution or commission. The consortium shall have no authority or control in the budgeting or financial affairs of member institutions or commissions.

HISTORY: 1978 Act No. 643, Section 10.






CHAPTER 46 - ATLANTIC INTERSTATE LOW-LEVEL RADIOACTIVE WASTE COMPACT IMPLEMENTATION ACT

SECTION 48-46-10. Citation of chapter.

This chapter may be cited as the "Atlantic Interstate Low-Level Radioactive Waste Compact Implementation Act".

HISTORY: 2000 Act No. 357, Section 1.



SECTION 48-46-20. Purpose.

The purpose of this act is to establish South Carolina as a member of the Atlantic Low-Level Radioactive Waste Compact, known in federal statute as the "Northeast Interstate Low-Level Radioactive Waste Management Compact" and to authorize and direct specific processes and procedures that are necessary to implement South Carolina's responsibilities in the compact.

HISTORY: 2000 Act No. 357, Section 1.



SECTION 48-46-30. Definitions.

As used in this chapter, unless the context clearly requires a different construction:

(1) "Allowable costs" means costs to a disposal site operator of operating a regional disposal facility. These costs are limited to costs determined by standard accounting practices and regulatory findings to be associated with facility operations.

(2) "Atlantic Compact" means the Northeast Interstate Low-Level Radioactive Waste Management Compact as defined in the "Omnibus Low-Level Radioactive Waste Compact Consent Act of 1985", Public Law 99-240, Title II. Use of the term "Atlantic Compact" does not change in any way the substance of and is to be considered identical to the Northeast Interstate Low-Level Radioactive Waste Management Compact.

(3) "Atlantic Compact Commission" or "compact commission" means the governing body of the Atlantic Compact, consisting of voting members appointed by the governors of Connecticut, New Jersey, and South Carolina.

(4) "Board" means the South Carolina Budget and Control Board or its designated official.

(5) "Decommissioning trust fund" means the trust fund established pursuant to a Trust Agreement dated March 4, 1981, among Chem-Nuclear Systems, Inc. (grantor), the South Carolina Budget and Control Board (beneficiary), and the South Carolina State Treasurer (trustee), whose purpose is to assure adequate funding for decommissioning of the disposal site, or any successor fund with a similar purpose.

(6) "Disposal rates" means the price paid by customers of a regional disposal facility for disposal of waste, including any price schedule or breakdown of the price into discrete elements or cost components.

(7) "Extended care maintenance fund" means the "escrow fund for perpetual care" that is used for custodial, surveillance, and maintenance costs during the period of institutional control and any post-closure observation period specified by the Department of Health and Environmental Control and for activities associated with closure of the site as provided for in Section 13-7-30(4).

(8) "Facility operator" means a public or private organization, corporation, or agency that operates a regional disposal facility in South Carolina.

(9) "Generator" means a person, organization, institution, private corporation, and government agency that produces Class A, B, or C radioactive waste.

(10) "Maintenance" means active maintenance activities as specified by the Department of Health and Environmental Control, including pumping and treatment of groundwater and the repair and replacement of disposal unit covers.

(11) "Nonregional generator" means a waste generator who produces waste within a state that is not a member of the Atlantic Compact, whether or not this waste is sent to facilities located within the Atlantic Compact region for purposes of consolidation, treatment, or processing for disposal.

(12) "Nonregional waste" means waste produced by a nonregional generator.

(13) "Person" means an individual, corporation, business enterprise, or other legal entity, either public or private, and expressly includes states.

(14) "Price schedule" means disposal rates.

(15) "PSC" means the South Carolina Public Service Commission.

(16) "Receipts" means the total amount of money collected by the site operator for waste disposal over a given period of time.

(17) "Regional disposal facility" means a disposal facility that has been designated or accepted by the Atlantic Compact Commission as a regional disposal facility.

(18) "Regional generator" means a waste generator who produces waste within the Atlantic Compact, whether or not this waste is sent to facilities outside the Atlantic Compact region for purposes of consolidation, treatment, or processing for disposal.

(19) "Regional waste" means waste generated within a member state of the Atlantic Compact. Consistent with the regulatory position of the Department of Health and Environmental Control, Bureau of Radiological Health, dated May 1, 1986, some waste byproducts shipped for disposal that are derived from wastes generated within the Atlantic Compact region, such as residues from recycling, processing, compacting, incineration, collection, and brokering facilities located outside the Atlantic Compact region may also be considered regional waste.

(20) "Site operator" means a facility operator.

(21) "South Carolina generator" means a waste generator that produces waste within the boundaries of the State of South Carolina, whether or not this waste is sent to facilities outside South Carolina for purposes of consolidation, treatment, or processing for disposal.

(22) "Waste" means Class A, B, or C low-level radioactive waste, as defined in Title I of Public Law 99-240 and Department of Health and Environmental Control Regulation 61-63, 7.2.22, that is eligible for acceptance for disposal at a regional disposal facility.

HISTORY: 2000 Act No. 357, Section 1.



SECTION 48-46-40. Fees for disposal of regional and nonregional radioactive waste in regional disposal facilities; disposition of fees; Higher Education Scholarship Grants.

(A)(1) The board shall approve disposal rates for low-level radioactive waste disposed at any regional disposal facility located within the State. The approval of disposal rates pursuant to this chapter is neither a regulation nor the promulgation of a regulation as those terms are specially used in Title 1, Chapter 23.

(2) The board shall adopt a maximum uniform rate schedule for regional generators containing disposal rates that include the administrative surcharges specified in Section 48-46-60(B) and surcharges for the extended custody and maintenance of the facility pursuant to Section 13-7-30(4) and that do not exceed the approximate disposal rates, excluding any access fees and including a specification of the methodology for calculating fees for large components, generally applicable to regional generators on September 7, 1999. Any disposal rates contained in a valid written agreement that were applicable to a regional generator on September 7, 1999, that differ from rates in the maximum uniform rate schedule will continue to be honored through the term of such agreement. The maximum uniform rate schedule approved under this section becomes effective immediately upon South Carolina' s membership in the Atlantic Compact. The maximum uniform rate schedule shall be the rate schedule applicable to regional waste whenever it is not superseded by an adjusted rate approved by the board pursuant to paragraph ( 3) of this subsection or by special disposal rates approved pursuant to paragraphs (5) or (6)(e) of this subsection.

(3) The board may at any time of its own initiative, at the request of a site operator, or at the request of the compact commission, adjust the disposal rate or the relative proportions of the individual components that constitute the overall rate schedule. Except as adjusted for inflation in subsection (4), rates adjusted in accordance with this section, that include the administrative surcharges specified in Section 48-46-60(B) and surcharges for the extended custody and maintenance of the facility pursuant to Section 13-7-30(4), may not exceed initial disposal rates set by the board pursuant to subsection (2).

(4) In March of each year the board shall adjust the rate schedule based on the most recent changes in the most nearly applicable Producer Price Index published by the Bureau of Labor Statistics as chosen by the board or a successor index.

(5) In consultation with the site operator, the board or its designee, on a case-by-case basis, may approve special disposal rates for regional waste that differ from the disposal rate schedule for regional generators set by the board pursuant to subsections (2) and (3). Requests by the site operator for such approval shall be in writing to the board. In approving such special rates, the board or its designee, shall consider available disposal capacity, demand for disposal capacity, the characteristics of the waste, the potential for generating revenue for the State, or other relevant factors; provided, however, that the board shall not approve any special rate for an entity owned by or affiliated with the site operator. Special disposal rates approved by the board under this subsection shall be in writing and shall be kept confidential as proprietary business information for one year from the date when the bid or the request for proposal containing the special rate is accepted by the regional generator; provided, however, that such special rates when accepted by a regional generator shall be disclosed to the compact commission and to all other regional generators, which shall, to the extent permitted by applicable law, keep them confidential as proprietary business information for one year from the date when the bid or request for proposal containing this special rate is accepted by the regional generator. Within one business day of a special disposal rate's acceptance, the site operator shall notify the board, the compact commission, and the regional generators of each special rate that has been accepted by a regional generator, and the board, the compact commission, and regional generators may communicate with each other about such special rates. If any special rate approved by the board for a regional generator is lower than a disposal rate approved by the board for regional generators pursuant to subsections (2) and (3) for waste that is generally similar in characteristics and volume, the disposal rate for all regional generators shall be revised to equal the special rate for the regional generator. Regional generators may enter into contracts for waste disposal at such special rates and on comparable terms for a period of not less than six months. An officer of the site operator shall certify in writing to the board and the compact commission each month that no regional generator's disposal rate exceeds any other regional generator's special rate for waste that is generally similar in characteristics and volume, and such certification shall be subject to periodic audit by the board and the compact commission.

(6)(a) To the extent authorized by the compact commission, the board on behalf of the State of South Carolina may enter into agreements with any person in the United States or its territories or any interstate compact, state, U.S. territory, or U.S. Department of Defense military installation abroad for the importation of waste into the region for purposes of disposal at a regional disposal facility within South Carolina. No waste from outside the Atlantic Compact region may be disposed at a regional disposal facility within South Carolina, except to the extent that the board is authorized by the compact commission to enter into agreements for importation of waste.

The board shall authorize the importation of nonregional waste into the region for purposes of disposal at the regional disposal facility in South Carolina so long as nonregional waste would not result in the facility accepting more than the following total volumes of all waste:

(i) 160,000 cubic feet in fiscal year 2001;

(ii) 80,000 cubic feet in fiscal year 2002;

(iii) 70,000 cubic feet in fiscal year 2003;

(iv) 60,000 cubic feet in fiscal year 2004;

(v) 50,000 cubic feet in fiscal year 2005;

(vi) 45,000 cubic feet in fiscal year 2006;

(vii) 40,000 cubic feet in fiscal year 2007;

(viii) 35,000 cubic feet in fiscal year 2008.

After fiscal year 2008, the board shall not authorize the importation of nonregional waste for purposes of disposal.

(b) The board may approve disposal rates applicable to nonregional generators. In approving disposal rates applicable to nonregional generators, the board may consider available disposal capacity, demand for disposal capacity, the characteristics of the waste, the potential for generating revenue for the State, and other relevant factors.

(c) Absent action by the board under subsection (b) above to establish disposal rates for nonregional generators, rates applicable to these generators must be equal to those contained in the maximum uniform rate schedule approved by the board pursuant to paragraph (2) or (3) of this subsection for regional generators unless these rates are superseded by special disposal rates approved by the board pursuant to paragraph (6)(e) of this subsection.

(d) Regional generators shall not pay disposal rates that are higher than disposal rates for nonregional generators in any fiscal quarter.

(e) In consultation with the site operator, the board or its designee, on a case-by-case basis, may approve special disposal rates for nonregional waste that differ from the disposal rate schedule for nonregional generators set by the board. Requests by the site operator for such approval shall be in writing to the board. In approving such special rates, the board or its designee shall consider available disposal capacity, demand for disposal capacity, the characteristics of the waste, the potential for generating revenue for the State, and other relevant factors; provided, however, that the board shall not approve any special rate for an entity owned by or affiliated with the site operator. Special disposal rates approved by the board under this subsection shall be in writing and shall be kept confidential as proprietary business information for one year from the date when the bid or request for proposal containing the special rate is accepted by the nonregional generator; provided, however, that such special rates when accepted by a nonregional generator shall be disclosed to the compact commission and to all regional generators, which shall, to the extent permitted by applicable law, keep them confidential as proprietary business information for one year from the date when the bid or request for proposal containing the special rate is accepted by the nonregional generator. Within one business day of a special disposal rate's acceptance, the site operator shall notify the board, the compact commission, and the regional generators in writing of each special rate that has been accepted by a nonregional generator, and the board, the compact commission, and regional generators may communicate with each other about such special rates. If any special rate approved by the board for a nonregional generator is lower than a disposal rate approved by the board for regional generators for waste that is generally similar in characteristics and volume, the disposal rate for all regional generators shall be revised to equal the special rate for the nonregional generator. Regional generators may enter into contracts for waste disposal at such special rate and on comparable terms for a period of not less than six months. An officer of the site operator shall certify in writing to the board and the compact commission each month that no regional generator disposal rate exceeds any nonregional generator's special rate for waste that is generally similar in characteristics and volume, and such certification shall be subject to periodic audit by the board and the compact commission.

(B)(1) Effective upon the implementation of initial disposal rates by the board under Section 48-46-40(A), the PSC is authorized and directed to identify allowable costs for operating a regional low-level radioactive waste disposal facility in South Carolina.

(2) In identifying the allowable costs for operating a regional disposal facility, the PSC shall:

(a) prescribe a system of accounts, using generally accepted accounting principles, for disposal site operators, using as a starting point the existing system used by site operators;

(b) assess penalties against disposal site operators if the PSC determines that they have failed to comply with regulations pursuant to this section; and

(c) require periodic reports from site operators that provide information and data to the PSC and parties to these proceedings. The Office of Regulatory Staff shall obtain and audit the books and records of the site operators associated with disposal operations as determined applicable by the PSC.

(3) Allowable costs include the costs of those activities necessary for:

(a) the receipt of waste;

(b) the construction of disposal trenches, vaults, and overpacks;

(c) construction and maintenance of necessary physical facilities;

(d) the purchase or amortization of necessary equipment;

(e) purchase of supplies that are consumed in support of waste disposal activities;

(f) accounting and billing for waste disposal;

(g) creating and maintaining records related to disposed waste;

(h) the administrative costs directly associated with disposal operations including, but not limited to, salaries, wages, and employee benefits;

(i) site surveillance and maintenance required by the State of South Carolina, other than site surveillance and maintenance costs covered by the balance of funds in the decommissioning trust fund or the extended care maintenance fund;

(j) compliance with the license, lease, and regulatory requirements of all jurisdictional agencies;

(k) administrative costs associated with collecting the surcharges provided for in subsections (B) and (C) of Section 48-46-60;

(l) taxes other than income taxes;

(m) licensing and permitting fees; and

(n) any other costs directly associated with disposal operations determined by the PSC to be allowable.

Allowable costs do not include the costs of activities associated with lobbying and public relations, clean-up and remediation activities caused by errors or accidents in violation of laws, regulations, or violations of the facility operating license or permits, activities of the site operator not directly in support of waste disposal, and other costs determined by the PSC to be unallowable.

(4) Within ninety days following the end of a fiscal year, a site operator may file an application with the PSC to adjust the level of an allowable cost under subsection (3), or to allow a cost not previously designated an allowable cost. A copy of the application must be provided to the Office of Regulatory Staff. The PSC shall process such application in accordance with its procedures. If such application is approved by the PSC, the PSC shall authorize the site operator to adjust allowable costs for the current fiscal year so as to compensate the site operator for revenues lost during the previous fiscal year.

(5) A private operator of a regional disposal facility in South Carolina is authorized to charge an operating margin of twenty-nine percent. The operating margin for a given period must be determined by multiplying twenty-nine percent by the total amount of allowable costs as determined in this subsection, excluding allowable costs for taxes and licensing and permitting fees paid to governmental entities.

(6) The site operator shall prepare and file with the PSC a Least Cost Operating Plan. The plan must be filed within forty-five days of enactment of this chapter and must be revised annually. The plan shall include information concerning anticipated operations over the next ten years and shall evaluate all options for future staffing and operation of the site to ensure least cost operation, including information related to the possible interim suspension of operations in accordance with subsection (B)(7). A copy of the plan must be provided to the Office of Regulatory Staff.

(7)(a) If the board, upon the advice of the compact commission or the site operator, concludes based on information provided to the board, that the volume of waste to be disposed during a forthcoming period of time does not appear sufficient to generate receipts that will be adequate to reimburse the site operator for its costs of operating the facility and its operating margin, then the board shall direct the site operator to propose to the compact commission plans including, but not necessarily limited to, a proposal for discontinuing acceptance of waste until such time as there is sufficient waste to cover the site operator's operating costs and operating margin. Any proposal to suspend operations must detail plans of the site operator to minimize its costs during the suspension of operations. Any such proposal to suspend operations must be approved by the Department of Health and Environmental Control with respect to safety and environmental protection.

(b) Allowable costs applicable to any period of suspended operations must be approved by the PSC according to procedures similar to those provided herein for allowable operating costs. During any such suspension of operations, the site operator must be reimbursed by the board from the extended care maintenance fund for its allowable costs and its operating margin. During the suspension funding to reimburse the board, the PSC, and the State Treasurer under Section 48-46-60(B) and funding of the compact commission under Section 48-46-60(C) must also be allocated from the extended care maintenance fund as approved by the board based on revised budgets submitted by the PSC, State Treasurer, and the compact commission.

(c) Notwithstanding any disbursements from the extended care maintenance fund in accordance with any provision of this act, the board shall continue to ensure, in accordance with Section 13-7-30, that the fund remains adequate to defray the costs for future maintenance costs or custodial and maintenance obligations of the site and other obligations imposed on the fund by this chapter.

(d) The PSC may promulgate regulations and policies necessary to execute the provisions of this section.

(8) The PSC may use any standard, formula, method, or theory of valuation reasonably calculated to arrive at the objective of identifying allowable costs associated with waste disposal. The PSC may consider standards, precedents, findings, and decisions in other jurisdictions that regulate allowable costs for radioactive waste disposal.

(9) In all proceedings held pursuant to this section, the board shall participate as a party representing the interests of the State of South Carolina, and the compact commission may participate as a party representing the interests of the compact states. The Executive Director of the Office of Regulatory Staff and the Attorney General of the State of South Carolina shall be parties to any such proceeding. Representatives from the Department of Health and Environmental Control shall participate in proceedings where necessary to determine or define the activities that a site operator must conduct in order to comply with the regulations and license conditions imposed by the department. Other parties may participate in the PSC's proceedings upon satisfaction of standing requirements and compliance with the PSC's procedures. Any site operator submitting records and information to the PSC may request that the PSC treat such records and information as confidential and not subject to disclosure in accordance with the PSC's procedures.

(10) In all respects in which the PSC has power and authority under this chapter, it shall conduct its proceedings under the South Carolina Administrative Procedures Act and the PSC's rules and regulations. The PSC is authorized to compel attendance and testimony of a site operator's directors, officers, agents, or employees.

(11) At any time the compact commission, the board, or any generator subject to payment of rates set pursuant to this chapter may file a petition against a site operator alleging that allowable costs identified pursuant to this chapter are not in conformity with the directives of this chapter or the directives of the PSC or that the site operator is otherwise not acting in conformity with the requirements of this chapter or directives of the PSC. Upon filing of the petition, the PSC shall cause a copy of the petition to be served upon the site operator. The petitioning party has the burden of proving that allowable costs or the actions of the site operator do not conform. The hearing shall conform to the rules of practice and procedure of the PSC for other cases.

(12) The PSC shall encourage alternate forms of dispute resolution including, but not limited to, mediation or arbitration to resolve disputes between a site operator and any other person regarding matters covered by this chapter.

(C) The operator of a regional disposal facility shall submit to the South Carolina Department of Revenue, the PSC, the Office of Regulatory Staff, and the board within thirty days following the end of each quarter a report detailing actual revenues received in the previous fiscal quarter and allowable costs incurred for operation of the disposal facility.

(D)(1) Within 30 days following the end of the fiscal year the operator of a regional disposal facility shall submit a payment made payable to the South Carolina Department of Revenue in an amount that is equal to the total revenues received for waste disposed in that fiscal year (with interest accrued on cash flows in accordance with instructions from the State Treasurer) minus allowable costs, operating margin, and any payments already made from such revenues pursuant to Section 48-46-60(B) and (C) for reimbursement of administrative costs to state agencies and the compact commission. The Department of Revenue shall deposit the payment with the State Treasurer.

(2) If in any fiscal year total revenues do not cover allowable costs plus the operating margin, the board must reimburse the site operator its allowable costs and operating margin from the extended care maintenance fund within thirty days after the end of the fiscal year. The board shall as soon as practicable authorize a surcharge on waste disposed in an amount that will fully compensate the fund for the reimbursement to the site operator. In the event that total revenues for a fiscal year do not cover allowable costs plus the operating margin, or quarterly reports submitted pursuant to subsection (C) indicate that such annual revenue may be insufficient, the board shall consult with the compact commission and the site operator as early as practicable on whether the provisions of Section 48-46-40(B)(7) pertaining to suspension of operations during periods of insufficient revenues should be invoked.

(E) Revenues received pursuant to item (1) of subsection (D) must be allocated as follows:

(1) The South Carolina State Treasurer shall distribute the first two million dollars received for waste disposed during a fiscal year to the County Treasurer of Barnwell County for distribution to each of the parties to and beneficiaries of the order of the United States District Court in C.A. No. 1:90-2912-6 on the same schedule of allocation as is established within that order for the distribution of "payments in lieu of taxes" paid by the United States Department of Energy.

(2) All revenues in excess of two million dollars received from waste disposed during the previous fiscal year must be deposited in a fund called the "Nuclear Waste Disposal Receipts Distribution Fund". Any South Carolina waste generator whose disposal fees contributed to the fund during the previous fiscal year may submit a request for a rebate of 33.33 percent of the funds paid by the generator during the previous fiscal year for disposal of waste at a regional disposal facility. These requests along with invoices or other supporting material must be submitted in writing to the State Treasurer within fifteen days of the end of the fiscal year. For this purpose disposal fees paid by the generator must exclude any fees paid pursuant to Section 48-46-60(C) for compact administration and fees paid pursuant to Section 48-46-60(B) for reimbursement of the PSC, the Office of Regulatory Staff, the State Treasurer, and the board for administrative expenses under this chapter. Upon validation of the request and supporting documentation by the State Treasurer, the State Treasurer shall issue a rebate of the applicable funds to qualified waste generators within sixty days of the receipt of the request. If funds in the Nuclear Waste Disposal Receipts Distribution Fund are insufficient to provide a rebate of 33.33 percent to each generator, then each generator's rebate must be reduced in proportion to the amount of funds in the account for the applicable fiscal year.

(3) All funds deposited in the Nuclear Waste Disposal Receipts Distribution Fund for waste disposed for each fiscal year, less the amount needed to provide generators rebates pursuant to item (2), shall be deposited by the State Treasurer in the "Children's Education Endowment Fund". Thirty percent of these monies must be allocated to Higher Education Scholarship Grants and used as provided in Section 59-143-30, and seventy percent of these monies must be allocated to Public School Facility Assistance and used as provided in Chapter 144 of Title 59.

(F) Effective beginning fiscal year 2001-2002, there is appropriated annually from the general fund of the State to the Higher Education Scholarship Grants share of the Children's Education Endowment whatever amount is necessary to credit to the Higher Education Scholarship Grants share an amount not less than the amount credited to that portion of the endowment in fiscal year 1999-2000. Revenues credited to the endowment pursuant to this subsection, for purposes of Section 59-143-10, are deemed to be received by the endowment pursuant to the former provisions of Section 48-48-140(C).

HISTORY: 2000 Act No. 357, Section 1; 2006 Act No. 318, Section 230.



SECTION 48-46-50. Appointment of commissioners, alternate commissioners, and technical representatives from certain state agencies to Atlantic Compact Commission; restrictions on voting authority of commissioners.

(A) The Governor shall appoint two commissioners to the Atlantic Compact Commission and may appoint up to two alternate commissioners. These alternate commissioners may participate in meetings of the compact commission in lieu of and upon the request of a South Carolina commissioner. Technical representatives from the Department of Health and Environmental Control, the board, the PSC, and other state agencies may participate in relevant portions of meetings of the compact commission upon the request of a commissioner, alternate commissioner, or staff of the compact commission, or as called for in the compact commission bylaws.

(B) South Carolina commissioners or alternate commissioners to the compact commission may not vote affirmatively on any motion to admit new member states to the compact unless that state volunteers to host a regional disposal facility.

(C) Compact commissioners or alternate commissioners to the Atlantic Compact Commission may not vote to approve a regional management plan or any other plan or policy that allows for acceptance at the Barnwell regional disposal facility of more than a total of 800,000 cubic feet of waste from Connecticut and New Jersey.

(D) South Carolina's commissioners or alternate commissioners to the compact commission shall cast any applicable votes on the compact commission in a manner that authorizes the importation of waste into the region for purposes of disposal at a regional disposal facility in South Carolina so long as importation would not result in the facility accepting more than the following total volumes of all waste:

(1) 160,000 cubic feet in fiscal year 2001;

(2) 80,000 cubic feet in fiscal year 2002;

(3) 70,000 cubic feet in fiscal year 2003;

(4) 60,000 cubic feet in fiscal year 2004;

(5) 50,000 cubic feet in fiscal year 2005;

(6) 45,000 cubic feet in fiscal year 2006;

(7) 40,000 cubic feet in fiscal year 2007;

(8) 35,000 cubic feet in fiscal year 2008.

South Carolina's commissioners or alternate commissioners shall not vote to approve the importation of waste into the region for purposes of disposal in any fiscal year after 2008.

HISTORY: 2000 Act No. 357, Section 1.



SECTION 48-46-60. Governor and board authorized to take actions to join Atlantic Compact; effective date; conditions; administrative expenses; assessment of compact convention costs and expenses.

(A) The Governor and the board are authorized to take such actions as are necessary to join the Atlantic Compact including, but not limited to, petitioning the Compact Commission for membership and participating in any and all rulemaking processes. South Carolina's membership in the Atlantic Compact pursuant to this chapter is effective July 1, 2000, if by that date the Governor certifies to the General Assembly that the Compact Commission has taken each of the actions specified below. If the Compact Commission by July 1, 2000, has not taken each of the actions specified below, then South Carolina's membership shall become effective as soon thereafter as the Governor certifies that the Atlantic Compact Commission has taken these actions:

(1) adopted a binding regulation or policy in accordance with Article VII( e) of the compact establishing conditions for admission of a party state that are consistent with this act and ordered that South Carolina be declared eligible to be a party state consistent with those conditions;

(2) adopted a binding regulation or policy in accordance with Article IV( i)(11) of the Atlantic Compact authorizing a host state to enter into agreements on behalf of the compact and consistent with criteria established by the compact commission and consistent with the provisions of Section 48-46-40(A)(6)(a) and Section 48-46-50(D) with any person for the importation of waste into the region for purposes of disposal, to the extent that these agreements do not preclude the disposal facility from accepting all regional waste that can reasonably be projected to require disposal at the regional disposal facility consistent with subitem (5)(b) of this section;

(3) adopted a binding regulation or policy in accordance with Article IV( i)(12) of the Atlantic Compact authorizing each regional generator, at the generator's discretion, to ship waste to disposal facilities located outside the Atlantic Compact region;

(4) authorized South Carolina to proceed with plans to establish disposal rates for low-level radioactive waste disposal in a manner consistent with the procedures described in this chapter;

(5) adopted a binding regulation, policy, or order officially designating South Carolina as a volunteer host state for the region's disposal facility, contingent upon South Carolina's membership in the compact, in accordance with Article V.b.1. of the Atlantic Compact, thereby authorizing the following compensation and incentives to South Carolina:

(a) agreement, as evidenced in a policy, regulation, or order that the compact commission will issue a payment of twelve million dollars to the State of South Carolina. Before issuing the twelve million-dollar payment, the compact commission will deduct and retain from this amount seventy thousand dollars, which will be credited as full payment of South Carolina's membership dues in the Atlantic Compact. The remainder of the twelve million-dollar payment must be credited to an account in the State Treasurer's office, separate and distinct from the fund, styled "Barnwell Economic Development Fund". This fund, and earnings on this fund which must be credited to the fund, may only be expended for purposes of economic development in the Barnwell County area including, but not limited to, projects of the Barnwell County Economic Development Corporation and projects of the Tri-County alliance which includes Barnwell, Bamberg, and Allendale Counties and projects in the Williston area of Aiken County. Economic development includes, but is not limited to, industrial recruitment, infrastructure construction, improvement, and expansion, and public facilities construction, improvement, and expansion. These funds must be spent according to guidelines established by the Barnwell County governing body and upon approval of the board. Expenditures must be authorized by the Barnwell County governing body and with the approval of the board. Upon approval of the Barnwell County governing body and the board, the State Treasurer shall submit the approved funds to the Barnwell County Treasurer for disbursement pursuant to the authorization;

(b) adopted a binding regulation, policy, or order consistent with the regional management plan developed pursuant to Article V(a) of the Atlantic Compact, limiting Connecticut and New Jersey to the use of not more than 800,000 cubic feet of disposal capacity at the regional disposal facility located in Barnwell County, South Carolina, and also ensuring that up to 800,000 cubic feet of disposal capacity remains available for use by Connecticut and New Jersey unless this estimate of need is later revised downward by unanimous consent of the compact commission;

(c) agreement, as evidenced in a policy or regulation, that the compact commission headquarters and office will be relocated to South Carolina within six months of South Carolina's membership; and

(d) agreement, as evidenced in a policy or regulation, that the compact commission will, to the extent practicable, hold a majority of its meetings in the host state for the regional disposal facility.

(B) The board, the State Treasurer, and the PSC shall provide the required staff and may add additional permanent or temporary staff or contract for services, as well as provide for operating expenses, if necessary, to administer new responsibilities assigned under this chapter. In accordance with Article V.f.2. of the Atlantic Compact the compensation, costs, and expenses incurred incident to administering these responsibilities may be paid through a surcharge on waste disposed at regional disposal facilities within the State. To cover these costs the board shall impose a surcharge per unit of waste received at any regional disposal facility located within the State. A site operator shall collect and remit these fees to the board in accordance with the board's directions. All such surcharges shall be included within the disposal rates set by the board pursuant to Section 48-46-40.

(C) In accordance with Article V.f.3. of the Atlantic Compact, the compact commission shall advise the board at least annually, but more frequently if the compact commission deems appropriate, of the compact commission's costs and expenses. To cover these costs the board shall impose a surcharge per unit of waste received at any regional disposal facility located within the State as determined in Section 48-46-40. A site operator shall collect and remit these fees to the board in accordance with the board's directions, and the board shall remit those fees to the compact commission.

HISTORY: 2000 Act No. 357, Section 1.



SECTION 48-46-70. Northeast Interstate Low-Level Radioactive Waste Management Compact incorporated by reference.

The Northeast Interstate Low-Level Radioactive Waste Management Compact, P.L. 99-240, Section 227, 99 Stat. 1909 (1985) as it existed on the date this act was enacted, is hereby incorporated by reference, and all terms and conditions contained therein shall have full force and effect as if set forth herein in their entirety. In addition to the express limitations on non-host state and compact commission liability provided in the Northeast Interstate Low-Level Radioactive Waste Management Compact, South Carolina will indemnify the Atlantic Compact Commission or any of the other party states for any damages incurred solely because of South Carolina's membership in the compact and for any damages associated with any injury to persons or property during the institutional control period resulting from the radioactive and waste management operations of the regional facility.

HISTORY: 2000 Act No. 357, Section 1.



SECTION 48-46-80. Adjustment of license fees for Low-Level Radioactive Waste Shallow Land Disposal.

Pursuant to Section 48-2-10 et seq., the Department of Health and Environmental Control may adjust the radioactive materials license fee for Low-Level Radioactive Waste Shallow Land Disposal in Regulation 61-30 in an amount that will offset changes to its annual operating budget caused by projected increases or decreases in the number of permittees expected to pay fees for Radioactive Waste Transport Permits under the same regulation for shipment of low-level radioactive waste for disposal within the State.

HISTORY: 2000 Act No. 357, Section 1.



SECTION 48-46-90. Custody and maintenance of Barnwell site following closure.

(A) In accordance with Section 13-7-30, the board, or its designee, is responsible for extended custody and maintenance of the Barnwell site following closure and license transfer from the facility operator. The Department of Health and Environmental Control is responsible for continued site monitoring.

(B) Nothing in this chapter may be construed to alter or diminish the existing statutory authority of the Department of Health and Environmental Control to regulate activities involving radioactive materials and radioactive wastes.

HISTORY: 2000 Act No. 357, Section 1.






CHAPTER 49 - SOUTH CAROLINA MOUNTAIN RIDGE PROTECTION ACT OF 1984

SECTION 48-49-10. Short title.

This chapter known and may be cited as the South Carolina Mountain Ridge Protection Act of 1984.

HISTORY: 1984 Act No. 444, Section 1.



SECTION 48-49-20. Legislative findings.

The General Assembly finds that the construction of tall or major buildings and structures on the ridges and higher elevations of South Carolina's mountains can cause unusual problems and hazards to the residents of and to visitors to the mountains. Supplying water to, and disposing of the sewage from, buildings at high elevations with significant numbers of residents may infringe on the groundwater rights and endanger the health of those persons living at lower elevations. Providing fire protection may be difficult given the lack of water supply and pressure and the possibility that fire will be fanned by high winds. Extremes of weather can endanger buildings, structures, vehicles, and persons. Tall or major buildings and structures located on ridges are a hazard to air navigation and persons on the ground and detract from the natural beauty of the mountains. Finally, the construction of tall buildings or structures within or in visible proximity to any such mountain ridges would mar, destroy, or greatly damage their natural beauty and greatly reduce their attractiveness to both the citizens of this State and to visitors to our State. For these reasons, it is imperative that the State protect this unique, valuable, and enduring asset against the consequences of this unsightly construction.

HISTORY: 1984 Act No. 444, Section 2.



SECTION 48-49-30. Definitions.

The following words unless the context clearly indicates otherwise have the following meanings:

(1) "Person" has that meaning as found in Section 2-7-30 of the 1976 Code but also includes the State of South Carolina and its political subdivisions. A person doing business in or maintaining an office within a county or municipality is deemed to be a resident thereof for purposes of this chapter.

(2) "Tall building or structure" means any building or structure or portion of any building or structure, any part of which has, or would have upon construction, a height of more than forty-two feet measured from the highest elevation of the natural surface of the land on or over which the building or structure is constructed. This definition also includes any building or structure, regardless of where it is located, if any part of it extends more than forty-two feet above the lowest point of the protected mountain ridge located closest to the building or structure. "Tall buildings or structures" do not include:

(a) Water, radio, telephone or television towers, or any equipment for the transmission of electricity or communications or both.

(b) Structures of a relatively slender nature and minor vertical projections of a parent building, including chimneys, flagpoles, flues, spires, steeples, belfries, cupolas, antennas, poles, wires, or windmills.

(c) Buildings and structures on the National Register of Historic Places.

(3) "Construction" means and includes reconstruction, alteration, or expansion.

(4) "Ridge" means the elongated crest or series of crests at the apex or uppermost point of intersection between two opposite slopes or sides of a mountain and includes all land within one hundred feet below the elevation of any portion of such line or surface along the crest.

(5) "Protected mountain ridges" means all ridges whose elevation is two thousand five hundred feet above sea level or more.

(6) "Crest" means the uppermost line of a mountain or chain of mountains from which the land falls away on at least two sides to a lower elevation or elevations.

HISTORY: 1984 Act No. 444, Section 3.



SECTION 48-49-40. Authorization by county or municipality for construction of tall buildings or furnishing of utility services.

(a) No county or municipality may authorize the construction of, and no person may construct, a tall building or structure on any protected mountain ridge.

(b) No county or municipality may authorize the providing of the following utility services to any building or structure constructed in violation of subsection (a) of this section: electricity, telephone, gas, water, sewer, or septic system.

HISTORY: 1984 Act No. 444, Section 4.



SECTION 48-49-50. Previously existing buildings.

Section 48-49-40 applies to buildings that existed upon the effective date of this chapter as follows:

(1) No reconstruction, alteration, or expansion may aggravate or intensify a violation by an existing building or structure that did not comply with Section 48-49-40 upon its effective date.

(2) No reconstruction, alteration, or expansion may cause or create a violation by an existing building or structure that did comply with Section 48-49-40 upon its effective date.

HISTORY: 1984 Act No. 444, Section 5.



SECTION 48-49-60. Violations; penalties; civil remedies.

(a) A person violating the provisions of this chapter is guilty of a misdemeanor and, upon conviction, must be fined not more than twenty-five thousand dollars or imprisoned not more than three years, or both. In addition, any county or municipality is authorized to seek injunctive relief enjoining violations of this chapter.

(b) Any person injured by a violation of this chapter or any person who resides in the county in which the violation occurred may bring a civil action against the person alleged to be in violation. The action may seek:

(1) Injunctive relief; or

(2) An order enforcing the provision violated; or

(3) Damages caused by the violation; or

(4) Both damages and injunctive relief; or

(5) Both damages and an enforcement order; or

(6) Both an enforcement order and injunctive relief.

If actual damages as found by the court or jury in suits brought under this subsection are five hundred dollars or less, the plaintiff must be awarded not less than five hundred dollars; if the amount of actual damages as found by the court or jury is greater than five hundred dollars, the plaintiff shall receive damages in the amount so found. Injunctive relief or an enforcement order under this subsection must be based upon a threatened injury, an actual injury, or both.

Civil actions under this subsection must be brought in the circuit court of the county in which the alleged violation occurred. The court, in issuing any final order in any action brought pursuant to this section, may award costs of litigation, including reasonable attorney and expert-witness fees, to any party, whenever it determines that such an award is appropriate. The court may, if a temporary restraining order or preliminary injunction is sought, require the filing of a bond or equivalent security, the amount of such bond or security to be determined by the court. Nothing in this section shall restrict any right which any person or class of persons may have under the common law or under any statute to seek injunctive or other relief.

HISTORY: 1984 Act No. 444, Section 6; 1993 Act No. 184, Section 244.



SECTION 48-49-70. Identification of protected mountain ridge crests.

(a) The Department of Parks, Recreation and Tourism shall identify the protected mountain ridge crests in each county by showing them on a map or drawing, describing them in a document, or any combination thereof. These maps, drawings, or documents shall identify the protected mountain ridges as defined in Section 48-49-30 and such other mountain ridges as any county may request, and shall specify those protected mountain ridges that serve as all or part of the boundary line between two counties. By January 1, 1985, the map, drawing, or document tentatively identifying the protected mountain ridge crests of each county must be filed with the governing body of that county, with the municipal governing body of each municipality that requests it, and with the register of deeds or the clerk of court in the county where the land lies, and made available for inspection at the Department's offices in Columbia.

(b) Determinations by the Department of elevations under this section are conclusive in the absence of fraud.

HISTORY: 1984 Act No. 444, Section 7; 1997 Act No. 34, Section 1.



SECTION 48-49-80. Power of counties or municipalities to enact ordinances restricting construction on mountain ridges.

Nothing in this chapter shall prevent any county or municipality from enacting ordinances pursuant to law to prohibit or restrict development or construction on any mountain ridge regardless of elevation, but in no event shall any such ordinance result in less stringent protection than that provided for in this chapter.

HISTORY: 1984 Act No. 444, Section 8.






CHAPTER 52 - ENERGY EFFICIENCY

SECTION 48-52-10. Short title.

This chapter may be cited as the "South Carolina Energy Efficiency Act".

HISTORY: 1992 Act No. 449, Part II, Section 1.



SECTION 48-52-210. Policy and purpose.

(A) It is the policy of this State to have a comprehensive state energy plan that maximizes to the extent practical environmental quality and energy conservation and efficiency and minimizes the cost of energy throughout the State. To implement this policy there is adopted the Plan for State Energy Policy.

(B) The purpose of the plan is to:

(1) ensure access to energy supplies at the lowest practical environmental and economic cost;

(2) ensure long-term access to adequate, reliable energy supplies;

(3) ensure that demand-side options are pursued wherever economically and environmentally practical;

(4) encourage the development and use of clean energy resources, including nuclear energy, energy conservation and efficiency, and indigenous, renewable energy resources;

(5) ensure that basic energy needs of all citizens, including low income citizens, are met;

(6) ensure that energy vulnerability to international events is minimized;

(7) ensure that energy-related decisions promote the economic and environmental well-being of the State and maximize the ability of South Carolina to attract retirees, tourists, and industrial and service-related jobs;

(8) ensure that short-term energy decisions do not conflict with long-range energy needs;

(9) ensure that internal governmental energy use patterns are consistent with the state's long-range interests;

(10) ensure that state government is organized appropriately to handle energy matters in the best public interest;

(11) ensure that governmental energy-related tax, expenditure, and regulatory policies are appropriate, and, wherever possible, maximize the long-range benefits of competition; and

(12) ensure that any future energy strategy that promotes carbon-free, nongreenhouse gas emitting sources includes nuclear energy, renewable resources, and energy conservation and efficiency.

HISTORY: 1992 Act No. 449, Part II, Section 1; 2009 Act No. 19, Section 3, eff May 19, 2009.



SECTION 48-52-220. "Renewable energy resources" defined.

For the purposes of this chapter, "renewable energy resources" means energy conservation and efficiency, solar photovoltaic energy, solar thermal energy, wind power, hydroelectric power, geothermal energy, tidal energy, wave energy, recycling, hydrogen fuel derived from renewable resources, biomass energy, energy derived from municipal and other solid waste, energy derived from waste oil, energy derived from waste tires, and landfill gas.

HISTORY: 2009 Act No. 19, Section 1, eff May 19, 2009.



SECTION 48-52-410. State Energy Office established; purpose.

There is established the State Energy Office within the State Budget and Control Board which shall serve as the principal energy planning entity for the State. Its primary purpose is to develop and implement a well-balanced energy strategy and to increase the efficiency of use of all energy sources throughout South Carolina through the implementation of the Plan for State Energy Policy. The State Energy Office must not function as a regulatory body.

HISTORY: 1992 Act No. 449, Part II, Section 1.



SECTION 48-52-420. Duties of State Energy Office.

In carrying out the purposes of the Plan for State Energy Policy, the State Energy Office shall:

(1) provide, in cooperation and conjunction with the Governor's Office, informational and technical assistance programs to assist with residential, commercial, governmental, industrial, and transportation conservation and efficiency and to encourage the use of renewable indigenous energy resources;

(2) promote, in conjunction with the South Carolina Energy Research and Development Center and the Governor's Office, continued and expanded energy research and development programs geared toward the energy needs of the State;

(3) evaluate and certify energy conservation products in cooperation with the South Carolina Energy Research and Development Center;

(4) in cooperation with the Governor's Office and other appropriate entities, examine and consider the desirability and feasibility of mechanisms for tax incentives, low-interest loans, and other financing means for cost-effective energy consideration and efficiency and use of renewable and indigenous energy resources, and advocate their implementation when deemed appropriate;

(5) work with the Public Service Commission and other groups to promote appropriate financial incentives for electric and gas utilities to maximize the use of cost-effective demand-side options in meeting future energy needs;

(6) promote the adoption and use of energy efficient building codes and certification procedures for builders, heating and cooling specialists, and building inspectors;

(7) promote energy efficiency in manufactured housing;

(8) promote the use of less-polluting transportation fuels, public transportation and other transportation alternatives, higher mileage and less-polluting vehicles, and work with state and local entities through policy development, planning, and advocacy to encourage reduction in the need for vehicle travel;

(9) ensure that state government agencies establish comprehensive energy efficiency plans and become models for energy efficiency in South Carolina, and assist the Department of Education in achieving energy efficiency in public schools;

(10) collect currently published and publicly available energy data and provide energy information clearinghouse functions in conjunction with the Governor's Office, and conduct long-range energy planning;

(11) assist the Governor's Office and the General Assembly in assessing the public economic and environmental interest on issues related to energy production, transportation, and use and provide information on the public interest in appropriate forums.

(12) ensure that any future energy strategy that promotes carbon-free, nongreenhouse gas emitting sources includes nuclear energy, renewable energy resources, and energy conservation and efficiency.

HISTORY: 1992 Act No. 449, Part II, Section 1; 2009 Act No. 19, Section 4, eff May 19, 2009.



SECTION 48-52-425. Limitation on amount school districts must spend on energy conservation.

No public school district may be required to expend more than one hundred dollars a year to comply with the provisions of this chapter.

HISTORY: 1992 Act No. 449, Pt. II, Section 4.



SECTION 48-52-430. Annual state energy action plan.

The State Energy Office annually shall submit to the Governor and the Public Utility Review Committee, the House Labor, Commerce and Industry Committee, and the Senate Agriculture and Natural Resources Committee a state energy action plan that includes, but is not limited to:

(a) activities by the State Energy Office to carry out the Plan for State Energy Policy;

(b) recommendations for long-term quantitative and qualitative energy goals for the residential, commercial, industrial, transportation, governmental, and utility sectors, and measures of progress for these goals;

(c) identification of obstacles to efficiency for which legislative, regulatory, or other governmental remedies are appropriate.

HISTORY: 1992 Act No. 449, Part II, Section 1; 2009 Act No. 19, Section 5, eff May 19, 2009.



SECTION 48-52-435. Prior approval required for studies of alternative energy usage or conservation measures.

In order to avoid duplicative studies, funds shall not be expended by state agencies for studies investigating alternative energy usage or conservation measures without prior approval of the State Energy Office and the Joint Legislative Committee on Energy.

HISTORY: 1995 Act No. 145, Part II, Section 8.



SECTION 48-52-440. Energy Advisory Committee established; membership; terms of office; duties.

There is established the Energy Advisory Committee, whose members are appointed by the State Budget and Control Board, except as provided in item (14) of this section. Members shall serve at the pleasure of the State Budget and Control Board except that those appointed pursuant to item (14) shall serve for a term coterminous with that of their appointing authority. The committee is composed as follows:

(1) two representatives of investor-owned electricity companies;

(2) two representatives of electric cooperatives;

(3) one representative of the South Carolina Public Service Authority, who shall serve ex officio;

(4) one representative of municipally-owned electric utilities;

(5) one representative of publicly-owned natural gas companies;

(6) one representative of investor-owned gas companies;

(7) one representative of oil suppliers or dealers;

(8) one representative of propane suppliers or dealers;

(9) one representative of nonprofit public transportation providers;

(10) two representatives of industrial consumers;

(11) two representatives of commercial consumers;

(12) two representatives of individual consumers; one must be the Executive Director of the Office of Regulatory Staff or his designee, who shall serve ex officio;

(13) two representatives of environmental groups; and

(14) one at-large member appointed by the Governor.

The Budget and Control Board shall elect one of the committee members to serve as chairman. The members of the Energy Advisory Committee are not eligible for per diem payments or for reimbursement for lodging or meals. The functions of the Energy Advisory Committee are advisory to the State Energy Office. The committee shall meet at least annually and at the call of the chair or at the request of at least six members to receive information on the activities of the State Energy Office and the formulation and implementation of the state energy action plan. It may comment and advise on the activities and the plan as considered appropriate by members of the committee. The State Energy Office may seek advice and guidance from the committee as considered appropriate by the director of the office.Members shall adopt rules governing meeting attendance and abide by these rules.

HISTORY: 1992 Act No. 449, Part II, Section 1; 2006 Act No. 318, Section 231.



SECTION 48-52-450. Consolidation of energy-related offices and programs.

Where possible, the State Energy Office shall encourage consolidating other offices or programs in state government related to energy, energy efficiency, and energy reliability.

HISTORY: 1992 Act No. 449, Part II, Section 1.



SECTION 48-52-460. Effect of government restructuring on placement of State Energy Office.

The establishment of the State Energy Office within the State Budget and Control Board, as provided for in this part, must be evaluated if restructuring or reorganizing of state government takes place so as to identify and provide for the proper placement of the office upon restructuring or reorganizing.

HISTORY: 1992 Act No. 449, Pt. II, Section 3.



SECTION 48-52-470. Funding for State Energy Office.

Funding for the State Energy Office, as created in this part, must be derived from existing financial resources available to the State and may be derived from oil overcharge funds. Personnel for the State Energy Office must be derived from the consolidation of existing state government personnel slots with no new FTE's.

HISTORY: 1992 Act No. 449, Pt. II, Section 2.



SECTION 48-52-610. Energy efficiency standards for state buildings.

The State Energy Office shall develop energy efficient code standards for state-owned and leased buildings, including public school buildings. These standards must provide for life-cycle cost-effectiveness.

HISTORY: 1992 Act No. 449, Part II, Section 1.



SECTION 48-52-620. State agencies and school districts to submit energy conservation plans and reports; metering of state buildings; annual compilation of reports.

(A)(1) Each state agency and public school district shall submit for approval to the State Energy Office an energy conservation plan for buildings in use on July 1, 2008, with a goal to reduce energy consumption by at least one percent annually for five consecutive years beginning July 1, 2008. The plan also must have a goal of ultimately reducing energy consumption for buildings in use on July 1, 2008, by twenty percent by July 1, 2020, relative to year 2000 levels. An agency shall implement all available cost-effective energy-saving measures to pursue these goals. In determining whether an energy-saving method is cost effective, an agency should primarily consider the measure's cost effectiveness over a five-year period rather than within one fiscal year. The State Energy Office shall provide agency assistance and information needed to help meet these goals.

(2) The provisions of this section do not apply to a building designed, constructed or rehabilitated, and maintained in compliance with the Energy Independence and Sustainable Construction Act of 2007.

(B) In order to monitor energy consumption, the State Energy Office must determine those state buildings that require individual metering. Metering must be installed by the agency, the cost of which must be borne by the agency responsible for the utility bill for the building.

(C)(1) Each state agency and public school district annually shall submit energy conservation reports in the manner and at the times required by the State Energy Office.

(2) An agency that does not attain the annual reduction goals required by this section shall include in its report a detailed justification that it implemented all available, cost-effective energy conservation methods.

(3) An agency that submits a report indicating it has implemented all available, cost-effective energy-saving measures as contemplated in subsection (A) is exempt from these reporting requirements for a year in which a subsequent report would indicate no status change. The agency must notify the State Energy Office that the agency is exempt under this item.

(D) Each public school district and state agency shall submit to the State Energy Office and each state agency shall include in its annual report to the State Budget and Control Board:

(1) activities undertaken implementing its energy conservation plan; and

(2) progress made in achieving its energy conservation goals.

(E) The State Energy Office shall compile the reports submitted pursuant to subsection (C) to be submitted annually, no later than December thirty-first, to the General Assembly. The State Energy Office shall provide suggested formats for plans and goals that must be submitted pursuant to subsection (A), reporting forms for reports required by subsection (C), and all technical assistance necessary for state agencies and school districts to satisfy the requirements of these subsections.

(F) For purposes of this article:

(1) "Energy consumption" includes, but is not limited to, electricity, natural gas, fuel oil, and propane. Energy consumption must be measured using BTU's for each gross square foot.

(2) "State agency" means a state government agency subject to the procurement code. For state institutions of higher learning, this definition only applies to those facilities greater than ten thousand gross square feet and does not include those facilities whose function is defined as athletics or research. For state technical colleges, this definition does not apply to those facilities whose primary function is to provide technical training and education in programs where significant energy consumption is necessary for the conduct of the academic program.

HISTORY: 1992 Act No. 449, Part II, Section 1; 2008 Act No. 318, Section 1, eff June 11, 2008.



SECTION 48-52-630. Energy conservation savings; division; reinvestment.

An agency's budget must not be reduced by the full amount of money saved through energy conservation measures. Appropriate financial incentives to encourage the reinvestment of energy costs savings into additional energy conservation areas must be provided. Energy savings must be divided among the agency, the general fund, and debt retirement of capital expenditures on energy efficiency. Agencies must be encouraged to reinvest their savings into energy conservation areas, where practical.

HISTORY: 1992 Act No. 449, Part II, Section 1.



SECTION 48-52-635. State agency to carry forward and retain savings realized from energy conservation measures.

Pursuant to Section 48-52-630, an agency's savings realized in the prior fiscal year from implementing an energy conservation measure as compared to a baseline energy use as certified by the State Energy Office, may be retained and carried forward into the current fiscal year. This savings, as certified by the State Energy Office, must first be used for debt retirement of capital expenditures, if any, on the energy conservation measure, after which time savings may be used for agency operational purposes and where practical, reinvested into energy conservation areas. The agency must report all actual savings in the energy portion of its annual report to the State Budget and Control Board.

HISTORY: 1995 Act No. 145, Part II, Section 16.



SECTION 48-52-640. Energy conservation products marketed to State; certification and procurement requirements.

(A) A vendor of energy conservation products making an energy conservation claim and attempting to sell to state government shall submit the product to the State Energy Office for evaluation and certification.

(B) Energy conservation products certified by the State Energy Office may be purchased by a state agency subject to the state procurement code, but only if the State Energy Office considers use of the energy conservation product more cost efficient than an uncertified product over a five-year period. The State Energy Office may certify only a product that meets or exceeds the Federal Energy Star standards designed by the United States Environmental Protection Agency and the United States Department of Energy.

(C) A state agency shall submit a disclaimer statement to the State Energy Office with its annual report stating that it did not purchase an energy conservation product that had not been certified by the State Energy Office.

(D) Each state agency head shall require the agency's procurement officer or other person authorized to purchase supplies for the agency to replace an incandescent light bulb used by the agency with a compact fluorescent bulb when the incandescent bulb needs to be replaced, and if the agency determines use of a compact fluorescent bulb is more cost effective over a five-year period than use of an incandescent bulb. A state agency may purchase incandescent bulbs for the agency if the agency verifies, in writing, that compelling circumstances require the use of incandescent bulbs.

HISTORY: 1992 Act No. 449, Part II, Section 1; 2008 Act No. 318, Section 2, eff June 11, 2008.



SECTION 48-52-650. Revolving loan fund for energy conservation measures.

The State Energy Office shall establish a mechanism for a revolving loan fund for state agencies and political subdivisions of the State to use for energy conservation measures. Repayment may be from the savings in the entity's utility budget.

HISTORY: 1992 Act No. 449, Part II, Section 1; 1999 Act No. 89, Section 2.



SECTION 48-52-660. Lease purchase agreements with energy efficiency products vendors and utility companies; procurements for energy-using goods and facilities.

(A) A state agency or political subdivision of the State may enter into lease purchase agreements for a duration of more than one year with vendors of energy efficiency products and utility companies. No funds disclaimer clause as provided for in Section 11-35-2030 is required in these contracts. Repayment is allowed from savings on the entity's budget.

(B) Procurements under the South Carolina Consolidated Procurement Code for energy-using goods and facilities must be procured through competitive sealed proposals pursuant to Section 11-35-1530 with life cycle cost criteria stated as an evaluation factor that must be addressed in a proposal.

HISTORY: 1992 Act No. 449, Part II, Section 1; 1999 Act No. 89, Section 3.



SECTION 48-52-670. Guaranteed energy, water, or wastewater savings contracts.

(A) A governmental unit may enter into a guaranteed energy, water, or wastewater savings contract for a duration of more than one year with vendors of guaranteed energy, water, or wastewater savings programs. The financing for the guaranteed energy, water, or wastewater savings contracts may be provided by the vendor of the guaranteed energy, water, or wastewater savings program or by a third-party financial institution or company. No funds disclaimer clause as provided for in Section 11-35-2030 is required in these contracts. Repayment may be made from savings on the agency utility budget.

(B) A governmental unit may award a guaranteed energy, water, or wastewater savings contract pursuant to Section 11-35-1530 or in the case of a governmental unit not subject to the South Carolina Consolidated Procurement Code, pursuant to other applicable procurement law if it includes a written guarantee that savings will meet or exceed the cost of energy, water, or wastewater conservation measures. A governmental unit may request that the State Energy Office review the methodology used by the guaranteed energy, water, or wastewater savings vendor to project and measure savings and future billable revenues. The State Energy Office shall deliver the written approval or shall deliver a written notice that it has determined not to deliver the approval within thirty days of the receipt of a guaranteed energy, water, or wastewater performance contract. The State Energy Office is authorized to charge a reasonable hourly rate for its review of guaranteed energy, water, or wastewater savings programs or guaranteed energy, water, or wastewater savings contracts, and the payment of the charges may be included in the financing for the guaranteed energy, water, or wastewater savings contract.

(C) For purposes of this section, "governmental unit" means a state government agency, department, institution, college, university, technical school, legislative body, or other establishment or official of the executive, judicial, or legislative branches of this State authorized by law to enter into contracts including all local political subdivisions including, but not limited to, counties, municipalities, public school districts, or public service or special purpose districts.

(D) For purposes of this section, "guaranteed energy, water, or wastewater savings contract" means a contract for the evaluation and recommendation of energy, water, or wastewater conservation measures and for implementation of one or more of these measures. The contract must provide that all payments, except obligations on termination of the contract before its expiration, must be made over time and the energy, water, or wastewater cost savings or billable revenue increases resulting from implementation of the energy, water, or wastewater conservation measures may be used to make payments for the energy, water, or wastewater conservation systems installed pursuant to guaranteed energy, water, or wastewater savings contracts. Annual revenues or savings from the guaranteed contract may be less than annual payments, if during the length of the contract aggregate savings occur as provided for by the terms of the contract.

(E) For purposes of this section "energy, water, or wastewater conservation measure" means a training program, facility alteration, or technology upgrade designed to produce measurable, long-term reductions in energy, water, wastewater, or other consumption, personnel costs, operational costs including, but not limited to:

(1) insulation of the building structure or systems within the building;

(2) storm windows or doors, caulking or weatherstripping, multiglazed windows or doors, heat absorbing or heat reflective glazed and coated window or door systems, additional glazing, reductions in glass area, or other window and door system modifications that reduce energy consumption;

(3) automated or computerized energy control systems;

(4) heating, ventilating, or air conditioning system modifications or replacements;

(5) replacement or modification of lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to the applicable state or local building code for the lighting system after the proposed modifications are made;

(6) energy recovery systems;

(7) cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings;

(8) water and sewer conservation measures including, without limitation, plumbing fixtures and infrastructure;

(9) equipment upgrades that improve accuracy of billable revenue generating systems;

(10) automated, electronic, or remotely controlled systems or measures that reduce direct personnel costs; and

(11) such other energy, water, or wastewater measures as may provide measurable, long-term operating costs reductions or billable revenue increases.

HISTORY: 1992 Act No. 449, Part II, Section 1; 2004 Act No. 275, Section 1.







